                     Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1 of 2767


                                                       DATE OF     DOCUMENT   APPROXIMATE
RICO EVENT        PROVIDER          CLAIM NUMBER                                              CPT CODE BILLED   CHARGE
                                                       ACCIDENT    MAILED     DATE OF MAILING
              1   Florida   Spine   0588648490101033   5/21/2018   Bill       6/22/2018       97140                       72.00
              2   Florida   Spine   0588648490101033   5/21/2018   Bill       6/22/2018       97010                       60.00
              3   Florida   Spine   0588648490101033   5/21/2018   Bill       6/22/2018       G0283                       44.00
              4   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       99211                       77.00
              5   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       97530                       90.00
              6   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       97110                       77.00
              7   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       97012                       55.00
              8   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       97140                       72.00
              9   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       97010                       60.00
             10   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       G0283                       44.00
             11   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       99211                       77.00
             12   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       97530                       90.00
             13   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       97110                       77.00
             14   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       97112                       77.00
             15   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       97140                       72.00
             16   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       97010                       60.00
             17   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       G0283                       44.00
             18   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       99211                       77.00
             19   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       97530                       90.00
             20   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       97110                       77.00
             21   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       97012                       55.00
             22   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       97140                       72.00
             23   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       97010                       60.00
             24   Florida   Spine   0350699740101105   2/7/2018    Bill       6/22/2018       G0283                       44.00
             25   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       99211                       77.00
             26   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       97530                       90.00
             27   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       97110                       77.00
             28   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       97140                       72.00
             29   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       97010                       60.00
             30   Florida   Spine   0403271470101015   3/19/2018   Bill       6/22/2018       G0283                       44.00
             31   Florida   Spine   0309649790101127   5/21/2018   Bill       6/22/2018       99203                      275.00
             32   Florida   Spine   0309649790101127   5/21/2018   Bill       6/22/2018       97140                       72.00
             33   Florida   Spine   0309649790101127   5/21/2018   Bill       6/22/2018       97010                       60.00
             34   Florida   Spine   0309649790101127   5/21/2018   Bill       6/22/2018       G0283                       44.00
             35   Florida   Spine   0309649790101127   5/21/2018   Bill       6/22/2018       A4556                       22.00
             36   Florida   Spine   0544833410101023   4/28/2018   Bill       6/22/2018       99212                      105.00
             37   Florida   Spine   0544833410101023   4/28/2018   Bill       6/22/2018       97530                       90.00
             38   Florida   Spine   0544833410101023   4/28/2018   Bill       6/22/2018       97110                       77.00
             39   Florida   Spine   0544833410101023   4/28/2018   Bill       6/22/2018       97140                       72.00
             40   Florida   Spine   0544833410101023   4/28/2018   Bill       6/22/2018       97035                       44.00
             41   Florida   Spine   0544833410101023   4/28/2018   Bill       6/22/2018       97010                       60.00
             42   Florida   Spine   0544833410101023   4/28/2018   Bill       6/22/2018       G0283                       44.00
             43   Florida   Spine   0543427570101013   2/23/2018   Bill       6/22/2018       99213                      350.00
             44   Florida   Spine   0579137220101027   5/17/2018   Bill       6/22/2018       99211                       77.00
             45   Florida   Spine   0579137220101027   5/17/2018   Bill       6/22/2018       97530                       90.00
             46   Florida   Spine   0579137220101027   5/17/2018   Bill       6/22/2018       97110                       77.00
             47   Florida   Spine   0579137220101027   5/17/2018   Bill       6/22/2018       97012                       55.00
             48   Florida   Spine   0579137220101027   5/17/2018   Bill       6/22/2018       97140                       72.00
        Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2 of 2767


49   Florida   Spine   0579137220101027   5/17/2018   Bill     6/22/2018     97010              60.00
50   Florida   Spine   0579137220101027   5/17/2018   Bill     6/22/2018     G0283              44.00
51   Florida   Spine   0580649330101017   5/23/2018   Bill     6/22/2018     99203             500.00
52   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     99211              77.00
53   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97530              90.00
54   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97110              77.00
55   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97112              77.00
56   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97140              72.00
57   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97010              60.00
58   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     G0283              44.00
59   Florida   Spine   0500500630101073   5/18/2018   Bill     6/22/2018     99211              77.00
60   Florida   Spine   0500500630101073   5/18/2018   Bill     6/22/2018     97530              90.00
61   Florida   Spine   0500500630101073   5/18/2018   Bill     6/22/2018     97110              77.00
62   Florida   Spine   0500500630101073   5/18/2018   Bill     6/22/2018     97012              55.00
63   Florida   Spine   0500500630101073   5/18/2018   Bill     6/22/2018     97140              72.00
64   Florida   Spine   0500500630101073   5/18/2018   Bill     6/22/2018     97010              60.00
65   Florida   Spine   0500500630101073   5/18/2018   Bill     6/22/2018     G0283              44.00
66   Florida   Spine   0608791300101011   4/11/2018   Bill     6/22/2018     99211              77.00
67   Florida   Spine   0608791300101011   4/11/2018   Bill     6/22/2018     97530              90.00
68   Florida   Spine   0608791300101011   4/11/2018   Bill     6/22/2018     97110              77.00
69   Florida   Spine   0608791300101011   4/11/2018   Bill     6/22/2018     97039              44.00
70   Florida   Spine   0608791300101011   4/11/2018   Bill     6/22/2018     97140              72.00
71   Florida   Spine   0608791300101011   4/11/2018   Bill     6/22/2018     97010              60.00
72   Florida   Spine   0608791300101011   4/11/2018   Bill     6/22/2018     G0283              44.00
73   Florida   Spine   0582714140101025   4/23/2018   Bill     6/22/2018     99211              77.00
74   Florida   Spine   0582714140101025   4/23/2018   Bill     6/22/2018     97140              72.00
75   Florida   Spine   0582714140101025   4/23/2018   Bill     6/22/2018     97035              44.00
76   Florida   Spine   0582714140101025   4/23/2018   Bill     6/22/2018     97010              60.00
77   Florida   Spine   0582714140101025   4/23/2018   Bill     6/22/2018     G0283              44.00
78   Florida   Spine   0523520820101033   4/9/2018    Bill     6/22/2018     99211              77.00
79   Florida   Spine   0523520820101033   4/9/2018    Bill     6/22/2018     97140              72.00
80   Florida   Spine   0523520820101033   4/9/2018    Bill     6/22/2018     97035              44.00
81   Florida   Spine   0523520820101033   4/9/2018    Bill     6/22/2018     97010              60.00
82   Florida   Spine   0523520820101033   4/9/2018    Bill     6/22/2018     G0283              44.00
83   Florida   Spine   0471237480101011   3/24/2018   Bill     6/22/2018     99211              77.00
84   Florida   Spine   0471237480101011   3/24/2018   Bill     6/22/2018     97530              90.00
85   Florida   Spine   0471237480101011   3/24/2018   Bill     6/22/2018     97112              77.00
86   Florida   Spine   0471237480101011   3/24/2018   Bill     6/22/2018     97140              72.00
87   Florida   Spine   0471237480101011   3/24/2018   Bill     6/22/2018     97010              60.00
88   Florida   Spine   0471237480101011   3/24/2018   Bill     6/22/2018     G0283              44.00
89   Florida   Spine   0451997590101011   5/2/2018    Bill     6/22/2018     99213             350.00
90   Florida   Spine   0471237480101011   3/24/2018   Bill     6/22/2018     99211              77.00
91   Florida   Spine   0471237480101011   3/24/2018   Bill     6/22/2018     97530              90.00
92   Florida   Spine   0471237480101011   3/24/2018   Bill     6/22/2018     97112              77.00
93   Florida   Spine   0471237480101011   3/24/2018   Bill     6/22/2018     97140              72.00
94   Florida   Spine   0471237480101011   3/24/2018   Bill     6/22/2018     97010              60.00
95   Florida   Spine   0451997590101011   5/2/2018    Bill     6/22/2018     99211              77.00
96   Florida   Spine   0451997590101011   5/2/2018    Bill     6/22/2018     97530              90.00
97   Florida   Spine   0451997590101011   5/2/2018    Bill     6/22/2018     97039              44.00
98   Florida   Spine   0451997590101011   5/2/2018    Bill     6/22/2018     97140              72.00
99   Florida   Spine   0451997590101011   5/2/2018    Bill     6/22/2018     97035              44.00
         Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 3 of 2767


100   Florida   Spine   0451997590101011   5/2/2018    Bill     6/22/2018     97010              60.00
101   Florida   Spine   0451997590101011   5/2/2018    Bill     6/22/2018     G0283              44.00
102   Florida   Spine   0237577800101091   3/20/2018   Bill     6/22/2018     99212             105.00
103   Florida   Spine   0237577800101091   3/20/2018   Bill     6/22/2018     97530              90.00
104   Florida   Spine   0237577800101091   3/20/2018   Bill     6/22/2018     97110              77.00
105   Florida   Spine   0237577800101091   3/20/2018   Bill     6/22/2018     97112              77.00
106   Florida   Spine   0237577800101091   3/20/2018   Bill     6/22/2018     97140              72.00
107   Florida   Spine   0237577800101091   3/20/2018   Bill     6/22/2018     97010              60.00
108   Florida   Spine   0237577800101091   3/20/2018   Bill     6/22/2018     G0283              44.00
109   Florida   Spine   0414071520101099   4/27/2018   Bill     6/22/2018     99211              77.00
110   Florida   Spine   0414071520101099   4/27/2018   Bill     6/22/2018     97530              90.00
111   Florida   Spine   0414071520101099   4/27/2018   Bill     6/22/2018     97112              77.00
112   Florida   Spine   0414071520101099   4/27/2018   Bill     6/22/2018     97140              72.00
113   Florida   Spine   0414071520101099   4/27/2018   Bill     6/22/2018     97035              44.00
114   Florida   Spine   0414071520101099   4/27/2018   Bill     6/22/2018     97010              60.00
115   Florida   Spine   0414071520101099   4/27/2018   Bill     6/22/2018     G0283              44.00
116   Florida   Spine   0586281730101019   4/23/2018   Bill     6/22/2018     98940              72.00
117   Florida   Spine   0586281730101019   4/23/2018   Bill     6/22/2018     97530              90.00
118   Florida   Spine   0586281730101019   4/23/2018   Bill     6/22/2018     97112              77.00
119   Florida   Spine   0586281730101019   4/23/2018   Bill     6/22/2018     97012              55.00
120   Florida   Spine   0586281730101019   4/23/2018   Bill     6/22/2018     97140              72.00
121   Florida   Spine   0586281730101019   4/23/2018   Bill     6/22/2018     97010              60.00
122   Florida   Spine   0586281730101019   4/23/2018   Bill     6/22/2018     G0283              44.00
123   Florida   Spine   0354135220101055   3/19/2018   Bill     6/22/2018     99211              77.00
124   Florida   Spine   0354135220101055   3/19/2018   Bill     6/22/2018     97530              90.00
125   Florida   Spine   0354135220101055   3/19/2018   Bill     6/22/2018     97110              77.00
126   Florida   Spine   0354135220101055   3/19/2018   Bill     6/22/2018     97112              77.00
127   Florida   Spine   0354135220101055   3/19/2018   Bill     6/22/2018     97140              72.00
128   Florida   Spine   0354135220101055   3/19/2018   Bill     6/22/2018     97010              60.00
129   Florida   Spine   0354135220101055   3/19/2018   Bill     6/22/2018     G0283              44.00
130   Florida   Spine   0530568180101045   3/12/2018   Bill     6/22/2018     99204             700.00
131   Florida   Spine   0353298700101085   1/10/2018   Bill     6/22/2018     99211              77.00
132   Florida   Spine   0353298700101085   1/10/2018   Bill     6/22/2018     97110              77.00
133   Florida   Spine   0353298700101085   1/10/2018   Bill     6/22/2018     97112              77.00
134   Florida   Spine   0353298700101085   1/10/2018   Bill     6/22/2018     97140              72.00
135   Florida   Spine   0353298700101085   1/10/2018   Bill     6/22/2018     97010              60.00
136   Florida   Spine   0353298700101085   1/10/2018   Bill     6/22/2018     G0283              44.00
137   Florida   Spine   0517886490101043   4/16/2018   Bill     6/22/2018     99204             700.00
138   Florida   Spine   0614005110101018   4/30/2018   Bill     6/22/2018     99214             400.00
139   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     99211              77.00
140   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97110              77.00
141   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97112              77.00
142   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97140              72.00
143   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97010              60.00
144   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     G0283              44.00
145   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     99211              77.00
146   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97530              90.00
147   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97110              77.00
148   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97112              77.00
149   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97140              72.00
150   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     97010              60.00
         Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 4 of 2767


151   Florida   Spine   0286442780101035   4/11/2018   Bill     6/22/2018     G0283              44.00
152   Florida   Spine   0591339030101015   5/17/2018   Bill     6/22/2018     97530              90.00
153   Florida   Spine   0591339030101015   5/17/2018   Bill     6/22/2018     97112              77.00
154   Florida   Spine   0591339030101015   5/17/2018   Bill     6/22/2018     97140              72.00
155   Florida   Spine   0591339030101015   5/17/2018   Bill     6/22/2018     97010              60.00
156   Florida   Spine   0591339030101015   5/17/2018   Bill     6/22/2018     G0283              44.00
157   Florida   Spine   0421007780101057   4/16/2018   Bill     6/22/2018     99212             105.00
158   Florida   Spine   0421007780101057   4/16/2018   Bill     6/22/2018     97530              90.00
159   Florida   Spine   0421007780101057   4/16/2018   Bill     6/22/2018     97110              77.00
160   Florida   Spine   0421007780101057   4/16/2018   Bill     6/22/2018     97012              55.00
161   Florida   Spine   0421007780101057   4/16/2018   Bill     6/22/2018     97140              72.00
162   Florida   Spine   0421007780101057   4/16/2018   Bill     6/22/2018     97010              60.00
163   Florida   Spine   0421007780101057   4/16/2018   Bill     6/22/2018     G0283              44.00
164   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     99211              77.00
165   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     97530              90.00
166   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     97112              77.00
167   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     97140              72.00
168   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     97010              60.00
169   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     G0283              44.00
170   Florida   Spine   0515972930101074   4/23/2018   Bill     6/22/2018     99211              77.00
171   Florida   Spine   0515972930101074   4/23/2018   Bill     6/22/2018     97110              77.00
172   Florida   Spine   0515972930101074   4/23/2018   Bill     6/22/2018     97112              77.00
173   Florida   Spine   0515972930101074   4/23/2018   Bill     6/22/2018     97140              72.00
174   Florida   Spine   0515972930101074   4/23/2018   Bill     6/22/2018     97010              60.00
175   Florida   Spine   0515972930101074   4/23/2018   Bill     6/22/2018     G0283              44.00
176   Florida   Spine   0534684080101096   2/9/2018    Bill     6/22/2018     99211              77.00
177   Florida   Spine   0534684080101096   2/9/2018    Bill     6/22/2018     97530              90.00
178   Florida   Spine   0534684080101096   2/9/2018    Bill     6/22/2018     97110              77.00
179   Florida   Spine   0534684080101096   2/9/2018    Bill     6/22/2018     97112              77.00
180   Florida   Spine   0534684080101096   2/9/2018    Bill     6/22/2018     97140              72.00
181   Florida   Spine   0534684080101096   2/9/2018    Bill     6/22/2018     97010              60.00
182   Florida   Spine   0534684080101096   2/9/2018    Bill     6/22/2018     G0283              44.00
183   Florida   Spine   0414321750101107   5/15/2018   Bill     6/22/2018     99211              77.00
184   Florida   Spine   0414321750101107   5/15/2018   Bill     6/22/2018     97530              90.00
185   Florida   Spine   0414321750101107   5/15/2018   Bill     6/22/2018     97112              77.00
186   Florida   Spine   0414321750101107   5/15/2018   Bill     6/22/2018     97140              72.00
187   Florida   Spine   0414321750101107   5/15/2018   Bill     6/22/2018     97035              44.00
188   Florida   Spine   0414321750101107   5/15/2018   Bill     6/22/2018     97010              60.00
189   Florida   Spine   0414321750101107   5/15/2018   Bill     6/22/2018     G0283              44.00
190   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     99211              77.00
191   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     97530              90.00
192   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     97110              77.00
193   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     97112              77.00
194   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     97140              72.00
195   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     97010              60.00
196   Florida   Spine   0509800110101077   3/31/2018   Bill     6/22/2018     G0283              44.00
197   Florida   Spine   0253954930101201   2/3/2018    Bill     6/22/2018     99213             193.00
198   Florida   Spine   0594326420101033   5/31/2018   Bill     6/22/2018     99211              77.00
199   Florida   Spine   0594326420101033   5/31/2018   Bill     6/22/2018     97530              90.00
200   Florida   Spine   0594326420101033   5/31/2018   Bill     6/22/2018     97110              77.00
201   Florida   Spine   0594326420101033   5/31/2018   Bill     6/22/2018     97039              44.00
         Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 5 of 2767


202   Florida   Spine   0594326420101033   5/31/2018   Bill     6/22/2018     97140                72.00
203   Florida   Spine   0594326420101033   5/31/2018   Bill     6/22/2018     97010                60.00
204   Florida   Spine   0594326420101033   5/31/2018   Bill     6/22/2018     G0283                44.00
205   Florida   Spine   0309649790101127   5/21/2018   Bill     6/22/2018     99204               700.00
206   Florida   Spine   0590704620101033   4/3/2018    Bill     6/22/2018     99211                77.00
207   Florida   Spine   0590704620101033   4/3/2018    Bill     6/22/2018     97530                90.00
208   Florida   Spine   0590704620101033   4/3/2018    Bill     6/22/2018     97110                77.00
209   Florida   Spine   0590704620101033   4/3/2018    Bill     6/22/2018     97140                72.00
210   Florida   Spine   0590704620101033   4/3/2018    Bill     6/22/2018     97035                44.00
211   Florida   Spine   0590704620101033   4/3/2018    Bill     6/22/2018     97010                60.00
212   Florida   Spine   0590704620101033   4/3/2018    Bill     6/22/2018     G0283                44.00
213   Florida   Spine   0622188560101017   5/13/2018   Bill     6/22/2018     72148             1,950.00
214   Florida   Spine   0622188560101017   5/13/2018   Bill     6/22/2018     72141             1,950.00
215   Florida   Spine   0609399620101015   4/20/2018   Bill     6/22/2018     99211                77.00
216   Florida   Spine   0609399620101015   4/20/2018   Bill     6/22/2018     97530                90.00
217   Florida   Spine   0609399620101015   4/20/2018   Bill     6/22/2018     97110                77.00
218   Florida   Spine   0609399620101015   4/20/2018   Bill     6/22/2018     97112                77.00
219   Florida   Spine   0609399620101015   4/20/2018   Bill     6/22/2018     97140                72.00
220   Florida   Spine   0609399620101015   4/20/2018   Bill     6/22/2018     97010                60.00
221   Florida   Spine   0609399620101015   4/20/2018   Bill     6/22/2018     G0283                44.00
222   Florida   Spine   0445363290101109   4/7/2018    Bill     6/22/2018     99211                77.00
223   Florida   Spine   0445363290101109   4/7/2018    Bill     6/22/2018     97530                90.00
224   Florida   Spine   0445363290101109   4/7/2018    Bill     6/22/2018     97110                77.00
225   Florida   Spine   0445363290101109   4/7/2018    Bill     6/22/2018     97112                77.00
226   Florida   Spine   0445363290101109   4/7/2018    Bill     6/22/2018     97140                72.00
227   Florida   Spine   0445363290101109   4/7/2018    Bill     6/22/2018     97010                60.00
228   Florida   Spine   0445363290101109   4/7/2018    Bill     6/22/2018     G0283                44.00
229   Florida   Spine   0569893460101034   3/29/2018   Bill     6/22/2018     99211                77.00
230   Florida   Spine   0569893460101034   3/29/2018   Bill     6/22/2018     97530                90.00
231   Florida   Spine   0569893460101034   3/29/2018   Bill     6/22/2018     97112                77.00
232   Florida   Spine   0569893460101034   3/29/2018   Bill     6/22/2018     97140                72.00
233   Florida   Spine   0569893460101034   3/29/2018   Bill     6/22/2018     97010                60.00
234   Florida   Spine   0569893460101034   3/29/2018   Bill     6/22/2018     G0283                44.00
235   Florida   Spine   0391131460101132   5/7/2018    Bill     6/22/2018     99211                77.00
236   Florida   Spine   0391131460101132   5/7/2018    Bill     6/22/2018     97530                90.00
237   Florida   Spine   0391131460101132   5/7/2018    Bill     6/22/2018     97112                77.00
238   Florida   Spine   0391131460101132   5/7/2018    Bill     6/22/2018     97140                72.00
239   Florida   Spine   0391131460101132   5/7/2018    Bill     6/22/2018     97035                44.00
240   Florida   Spine   0391131460101132   5/7/2018    Bill     6/22/2018     97010                60.00
241   Florida   Spine   0391131460101132   5/7/2018    Bill     6/22/2018     G0283                44.00
242   Florida   Spine   0478245980101038   3/17/2018   Bill     6/22/2018     99211                77.00
243   Florida   Spine   0478245980101038   3/17/2018   Bill     6/22/2018     97530                90.00
244   Florida   Spine   0478245980101038   3/17/2018   Bill     6/22/2018     97112                77.00
245   Florida   Spine   0478245980101038   3/17/2018   Bill     6/22/2018     97140                72.00
246   Florida   Spine   0478245980101038   3/17/2018   Bill     6/22/2018     97010                60.00
247   Florida   Spine   0478245980101038   3/17/2018   Bill     6/22/2018     G0283                44.00
248   Florida   Spine   0478245980101038   3/17/2018   Bill     6/22/2018     97012                55.00
249   Florida   Spine   0007726840101078   5/9/2018    Bill     6/22/2018     99211                77.00
250   Florida   Spine   0007726840101078   5/9/2018    Bill     6/22/2018     97530                90.00
251   Florida   Spine   0007726840101078   5/9/2018    Bill     6/22/2018     97110                77.00
252   Florida   Spine   0007726840101078   5/9/2018    Bill     6/22/2018     97112                77.00
         Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 6 of 2767


253   Florida   Spine   0007726840101078   5/9/2018     Bill    6/22/2018     97140              72.00
254   Florida   Spine   0007726840101078   5/9/2018     Bill    6/22/2018     97010              60.00
255   Florida   Spine   0007726840101078   5/9/2018     Bill    6/22/2018     G0283              44.00
256   Florida   Spine   0542750470101010   4/28/2018    Bill    6/22/2018     99211              77.00
257   Florida   Spine   0542750470101010   4/28/2018    Bill    6/22/2018     97530              90.00
258   Florida   Spine   0542750470101010   4/28/2018    Bill    6/22/2018     97112              77.00
259   Florida   Spine   0542750470101010   4/28/2018    Bill    6/22/2018     97140              72.00
260   Florida   Spine   0542750470101010   4/28/2018    Bill    6/22/2018     97010              60.00
261   Florida   Spine   0542750470101010   4/28/2018    Bill    6/22/2018     G0283              44.00
262   Florida   Spine   0585707650101044   5/1/2018     Bill    6/22/2018     99211              77.00
263   Florida   Spine   0585707650101044   5/1/2018     Bill    6/22/2018     97530              90.00
264   Florida   Spine   0585707650101044   5/1/2018     Bill    6/22/2018     97112              77.00
265   Florida   Spine   0585707650101044   5/1/2018     Bill    6/22/2018     97140              72.00
266   Florida   Spine   0585707650101044   5/1/2018     Bill    6/22/2018     97035              44.00
267   Florida   Spine   0585707650101044   5/1/2018     Bill    6/22/2018     97010              60.00
268   Florida   Spine   0585707650101044   5/1/2018     Bill    6/22/2018     G0283              44.00
269   Florida   Spine   0260507140101030   5/26/2018    Bill    6/22/2018     99203             275.00
270   Florida   Spine   0260507140101030   5/26/2018    Bill    6/22/2018     97035              44.00
271   Florida   Spine   0260507140101030   5/26/2018    Bill    6/22/2018     97010              60.00
272   Florida   Spine   0260507140101030   5/26/2018    Bill    6/22/2018     G0283              44.00
273   Florida   Spine   0260507140101030   5/26/2018    Bill    6/22/2018     A4556              22.00
274   Florida   Spine   0424697340101022   1/31/2018    Bill    6/22/2018     99211              77.00
275   Florida   Spine   0424697340101022   1/31/2018    Bill    6/22/2018     97530              90.00
276   Florida   Spine   0424697340101022   1/31/2018    Bill    6/22/2018     97110              77.00
277   Florida   Spine   0424697340101022   1/31/2018    Bill    6/22/2018     97140              72.00
278   Florida   Spine   0424697340101022   1/31/2018    Bill    6/22/2018     97010              60.00
279   Florida   Spine   0424697340101022   1/31/2018    Bill    6/22/2018     G0283              44.00
280   Florida   Spine   0104290850101132   4/16/2018    Bill    6/22/2018     99203             500.00
281   Florida   Spine   0587998410101014   12/22/2017   Bill    6/22/2018     99211              77.00
282   Florida   Spine   0587998410101014   12/22/2017   Bill    6/22/2018     97110              77.00
283   Florida   Spine   0587998410101014   12/22/2017   Bill    6/22/2018     97112              77.00
284   Florida   Spine   0587998410101014   12/22/2017   Bill    6/22/2018     97140              72.00
285   Florida   Spine   0587998410101014   12/22/2017   Bill    6/22/2018     97010              60.00
286   Florida   Spine   0587998410101014   12/22/2017   Bill    6/22/2018     G0283              44.00
287   Florida   Spine   0406462450101136   2/12/2018    Bill    6/22/2018     99211              77.00
288   Florida   Spine   0406462450101136   2/12/2018    Bill    6/22/2018     97530              90.00
289   Florida   Spine   0406462450101136   2/12/2018    Bill    6/22/2018     97112              77.00
290   Florida   Spine   0406462450101136   2/12/2018    Bill    6/22/2018     97012              55.00
291   Florida   Spine   0406462450101136   2/12/2018    Bill    6/22/2018     97140              72.00
292   Florida   Spine   0406462450101136   2/12/2018    Bill    6/22/2018     97010              60.00
293   Florida   Spine   0406462450101136   2/12/2018    Bill    6/22/2018     G0283              44.00
294   Florida   Spine   0531510160101016   2/10/2018    Bill    6/22/2018     99203             500.00
295   Florida   Spine   0570575920101038   5/17/2018    Bill    6/22/2018     99211              77.00
296   Florida   Spine   0570575920101038   5/17/2018    Bill    6/22/2018     97530              90.00
297   Florida   Spine   0570575920101038   5/17/2018    Bill    6/22/2018     97110              77.00
298   Florida   Spine   0570575920101038   5/17/2018    Bill    6/22/2018     97039              44.00
299   Florida   Spine   0570575920101038   5/17/2018    Bill    6/22/2018     97140              72.00
300   Florida   Spine   0570575920101038   5/17/2018    Bill    6/22/2018     97010              60.00
301   Florida   Spine   0570575920101038   5/17/2018    Bill    6/22/2018     G0283              44.00
302   Florida   Spine   0591547090101036   10/28/2017   Bill    6/22/2018     99214             400.00
303   Florida   Spine   0561903760101028   2/10/2018    Bill    6/22/2018     99203             500.00
         Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 7 of 2767


304   Florida   Spine   0611806660101016   5/4/2018    Bill     6/22/2018     99211                77.00
305   Florida   Spine   0611806660101016   5/4/2018    Bill     6/22/2018     97530                90.00
306   Florida   Spine   0611806660101016   5/4/2018    Bill     6/22/2018     97140                72.00
307   Florida   Spine   0611806660101016   5/4/2018    Bill     6/22/2018     97010                60.00
308   Florida   Spine   0508826860101018   2/23/2018   Bill     6/22/2018     99211                77.00
309   Florida   Spine   0508826860101018   2/23/2018   Bill     6/22/2018     97530                90.00
310   Florida   Spine   0508826860101018   2/23/2018   Bill     6/22/2018     97112                77.00
311   Florida   Spine   0508826860101018   2/23/2018   Bill     6/22/2018     97140                72.00
312   Florida   Spine   0508826860101018   2/23/2018   Bill     6/22/2018     97010                60.00
313   Florida   Spine   0508826860101018   2/23/2018   Bill     6/22/2018     G0283                44.00
314   Florida   Spine   0563701100101056   4/2/2017    Bill     6/22/2018     99213               350.00
315   Florida   Spine   0563701100101056   4/2/2017    Bill     6/22/2018     0232T             5,000.00
316   Florida   Spine   0544435280101016   4/1/2017    Bill     6/22/2018     99211                77.00
317   Florida   Spine   0544435280101016   4/1/2017    Bill     6/22/2018     97140                72.00
318   Florida   Spine   0544435280101016   4/1/2017    Bill     6/22/2018     97035                44.00
319   Florida   Spine   0544435280101016   4/1/2017    Bill     6/22/2018     97010                60.00
320   Florida   Spine   0544435280101016   4/1/2017    Bill     6/22/2018     G0283                44.00
321   Florida   Spine   0398985660101025   4/16/2018   Bill     6/22/2018     99213               350.00
322   Florida   Spine   0398985660101025   4/16/2018   Bill     6/22/2018     99213               350.00
323   Florida   Spine   0363997580101069   5/21/2018   Bill     6/22/2018     99211                77.00
324   Florida   Spine   0363997580101069   5/21/2018   Bill     6/22/2018     97530                90.00
325   Florida   Spine   0363997580101069   5/21/2018   Bill     6/22/2018     97110                77.00
326   Florida   Spine   0363997580101069   5/21/2018   Bill     6/22/2018     97140                72.00
327   Florida   Spine   0363997580101069   5/21/2018   Bill     6/22/2018     97010                60.00
328   Florida   Spine   0363997580101069   5/21/2018   Bill     6/22/2018     G0283                44.00
329   Florida   Spine   0008125820101100   4/24/2018   Bill     6/22/2018     99211                77.00
330   Florida   Spine   0008125820101100   4/24/2018   Bill     6/22/2018     97530                90.00
331   Florida   Spine   0008125820101100   4/24/2018   Bill     6/22/2018     97112                77.00
332   Florida   Spine   0008125820101100   4/24/2018   Bill     6/22/2018     97140                72.00
333   Florida   Spine   0008125820101100   4/24/2018   Bill     6/22/2018     97035                44.00
334   Florida   Spine   0008125820101100   4/24/2018   Bill     6/22/2018     97010                60.00
335   Florida   Spine   0008125820101100   4/24/2018   Bill     6/22/2018     G0283                44.00
336   Florida   Spine   0500500630101073   5/18/2018   Bill     6/22/2018     99204               700.00
337   Florida   Spine   0629983500101017   5/20/2018   Bill     6/22/2018     99211                77.00
338   Florida   Spine   0629983500101017   5/20/2018   Bill     6/22/2018     97530                90.00
339   Florida   Spine   0629983500101017   5/20/2018   Bill     6/22/2018     97112                77.00
340   Florida   Spine   0629983500101017   5/20/2018   Bill     6/22/2018     97140                72.00
341   Florida   Spine   0629983500101017   5/20/2018   Bill     6/22/2018     97035                44.00
342   Florida   Spine   0629983500101017   5/20/2018   Bill     6/22/2018     97010                60.00
343   Florida   Spine   0629983500101017   5/20/2018   Bill     6/22/2018     G0283                44.00
344   Florida   Spine   0398985660101025   4/16/2018   Bill     6/22/2018     99212               105.00
345   Florida   Spine   0398985660101025   4/16/2018   Bill     6/22/2018     97530                90.00
346   Florida   Spine   0398985660101025   4/16/2018   Bill     6/22/2018     97110                77.00
347   Florida   Spine   0398985660101025   4/16/2018   Bill     6/22/2018     97012                55.00
348   Florida   Spine   0398985660101025   4/16/2018   Bill     6/22/2018     97140                72.00
349   Florida   Spine   0398985660101025   4/16/2018   Bill     6/22/2018     97010                60.00
350   Florida   Spine   0398985660101025   4/16/2018   Bill     6/22/2018     G0283                44.00
351   Florida   Spine   0624003080101017   5/25/2018   Bill     6/22/2018     99211                77.00
352   Florida   Spine   0624003080101017   5/25/2018   Bill     6/22/2018     97530                90.00
353   Florida   Spine   0624003080101017   5/25/2018   Bill     6/22/2018     97112                77.00
354   Florida   Spine   0624003080101017   5/25/2018   Bill     6/22/2018     97140                72.00
         Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 8 of 2767


355   Florida   Spine   0624003080101017   5/25/2018   Bill     6/22/2018     97035              44.00
356   Florida   Spine   0624003080101017   5/25/2018   Bill     6/22/2018     97010              60.00
357   Florida   Spine   0624003080101017   5/25/2018   Bill     6/22/2018     G0283              44.00
358   Florida   Spine   0563933210101037   5/23/2018   Bill     6/22/2018     99211              77.00
359   Florida   Spine   0563933210101037   5/23/2018   Bill     6/22/2018     97530              90.00
360   Florida   Spine   0563933210101037   5/23/2018   Bill     6/22/2018     97112              77.00
361   Florida   Spine   0563933210101037   5/23/2018   Bill     6/22/2018     97140              72.00
362   Florida   Spine   0563933210101037   5/23/2018   Bill     6/22/2018     97035              44.00
363   Florida   Spine   0563933210101037   5/23/2018   Bill     6/22/2018     97010              60.00
364   Florida   Spine   0563933210101037   5/23/2018   Bill     6/22/2018     G0283              44.00
365   Florida   Spine   0523067980101049   5/21/2018   Bill     6/22/2018     99211              77.00
366   Florida   Spine   0523067980101049   5/21/2018   Bill     6/22/2018     97530              90.00
367   Florida   Spine   0523067980101049   5/21/2018   Bill     6/22/2018     97110              77.00
368   Florida   Spine   0523067980101049   5/21/2018   Bill     6/22/2018     97039              44.00
369   Florida   Spine   0523067980101049   5/21/2018   Bill     6/22/2018     97140              72.00
370   Florida   Spine   0523067980101049   5/21/2018   Bill     6/22/2018     97010              60.00
371   Florida   Spine   0523067980101049   5/21/2018   Bill     6/22/2018     G0283              44.00
372   Florida   Spine   0152576280101093   3/6/2018    Bill     6/22/2018     99203             275.00
373   Florida   Spine   0161193320101049   5/30/2018   Bill     6/22/2018     99211              77.00
374   Florida   Spine   0161193320101049   5/30/2018   Bill     6/22/2018     97530              90.00
375   Florida   Spine   0161193320101049   5/30/2018   Bill     6/22/2018     97112              77.00
376   Florida   Spine   0161193320101049   5/30/2018   Bill     6/22/2018     97140              72.00
377   Florida   Spine   0161193320101049   5/30/2018   Bill     6/22/2018     97035              44.00
378   Florida   Spine   0161193320101049   5/30/2018   Bill     6/22/2018     97010              60.00
379   Florida   Spine   0161193320101049   5/30/2018   Bill     6/22/2018     G0283              44.00
380   Florida   Spine   0570132810101114   5/13/2018   Bill     6/22/2018     98941              88.00
381   Florida   Spine   0570132810101114   5/13/2018   Bill     6/22/2018     97630              90.00
382   Florida   Spine   0570132810101114   5/13/2018   Bill     6/22/2018     97140              72.00
383   Florida   Spine   0570132810101114   5/13/2018   Bill     6/22/2018     97039              44.00
384   Florida   Spine   0570132810101114   5/13/2018   Bill     6/22/2018     97035              44.00
385   Florida   Spine   0570132810101114   5/13/2018   Bill     6/22/2018     97010              60.00
386   Florida   Spine   0570132810101114   5/13/2018   Bill     6/22/2018     G0283              44.00
387   Florida   Spine   0394883500101061   5/12/2018   Bill     6/22/2018     99211              77.00
388   Florida   Spine   0394883500101061   5/12/2018   Bill     6/22/2018     97530              90.00
389   Florida   Spine   0394883500101061   5/12/2018   Bill     6/22/2018     97110              77.00
390   Florida   Spine   0394883500101061   5/12/2018   Bill     6/22/2018     97012              55.00
391   Florida   Spine   0394883500101061   5/12/2018   Bill     6/22/2018     97140              72.00
392   Florida   Spine   0394883500101061   5/12/2018   Bill     6/22/2018     97010              60.00
393   Florida   Spine   0394883500101061   5/12/2018   Bill     6/22/2018     G0283              44.00
394   Florida   Spine   0593800360101022   3/18/2018   Bill     6/22/2018     99211              77.00
395   Florida   Spine   0593800360101022   3/18/2018   Bill     6/22/2018     97530              90.00
396   Florida   Spine   0593800360101022   3/18/2018   Bill     6/22/2018     97035              44.00
397   Florida   Spine   0593800360101022   3/18/2018   Bill     6/22/2018     97010              60.00
398   Florida   Spine   0593800360101022   3/18/2018   Bill     6/22/2018     G0283              44.00
399   Florida   Spine   0493755600101060   11/1/2017   Bill     6/22/2018     99211              77.00
400   Florida   Spine   0493755600101060   11/1/2017   Bill     6/22/2018     97530              90.00
401   Florida   Spine   0493755600101060   11/1/2017   Bill     6/22/2018     97110              77.00
402   Florida   Spine   0493755600101060   11/1/2017   Bill     6/22/2018     97012              55.00
403   Florida   Spine   0493755600101060   11/1/2017   Bill     6/22/2018     97140              72.00
404   Florida   Spine   0493755600101060   11/1/2017   Bill     6/22/2018     97010              60.00
405   Florida   Spine   0493755600101060   11/1/2017   Bill     6/22/2018     G0283              44.00
         Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 9 of 2767


406   Florida   Spine   0458859420101012   4/26/2018    Bill    6/22/2018     99211                77.00
407   Florida   Spine   0458859420101012   4/26/2018    Bill    6/22/2018     97140                72.00
408   Florida   Spine   0458859420101012   4/26/2018    Bill    6/22/2018     97035                44.00
409   Florida   Spine   0458859420101012   4/26/2018    Bill    6/22/2018     97010                60.00
410   Florida   Spine   0458859420101012   4/26/2018    Bill    6/22/2018     G0283                44.00
411   Florida   Spine   0473108530101020   3/7/2018     Bill    6/22/2018     99211                77.00
412   Florida   Spine   0473108530101020   3/7/2018     Bill    6/22/2018     97530                90.00
413   Florida   Spine   0473108530101020   3/7/2018     Bill    6/22/2018     97110                77.00
414   Florida   Spine   0473108530101020   3/7/2018     Bill    6/22/2018     97039                44.00
415   Florida   Spine   0473108530101020   3/7/2018     Bill    6/22/2018     97140                72.00
416   Florida   Spine   0473108530101020   3/7/2018     Bill    6/22/2018     97010                60.00
417   Florida   Spine   0473108530101020   3/7/2018     Bill    6/22/2018     G0283                44.00
418   Florida   Spine   0350699740101105   2/7/2018     Bill    6/22/2018     99211                77.00
419   Florida   Spine   0350699740101105   2/7/2018     Bill    6/22/2018     97530                90.00
420   Florida   Spine   0350699740101105   2/7/2018     Bill    6/22/2018     97110                77.00
421   Florida   Spine   0350699740101105   2/7/2018     Bill    6/22/2018     97012                55.00
422   Florida   Spine   0350699740101105   2/7/2018     Bill    6/22/2018     97140                72.00
423   Florida   Spine   0350699740101105   2/7/2018     Bill    6/22/2018     97010                60.00
424   Florida   Spine   0350699740101105   2/7/2018     Bill    6/22/2018     G0283                44.00
425   Florida   Spine   0403271470101015   3/19/2018    Bill    6/22/2018     99211                77.00
426   Florida   Spine   0403271470101015   3/19/2018    Bill    6/22/2018     97530                90.00
427   Florida   Spine   0403271470101015   3/19/2018    Bill    6/22/2018     97110                77.00
428   Florida   Spine   0403271470101015   3/19/2018    Bill    6/22/2018     97140                72.00
429   Florida   Spine   0403271470101015   3/19/2018    Bill    6/22/2018     97010                60.00
430   Florida   Spine   0403271470101015   3/19/2018    Bill    6/22/2018     G0283                44.00
431   Florida   Spine   0435916930101037   5/6/2018     Bill    6/22/2018     99211                77.00
432   Florida   Spine   0435916930101037   5/6/2018     Bill    6/22/2018     97110                77.00
433   Florida   Spine   0435916930101037   5/6/2018     Bill    6/22/2018     97112                77.00
434   Florida   Spine   0435916930101037   5/6/2018     Bill    6/22/2018     97140                72.00
435   Florida   Spine   0435916930101037   5/6/2018     Bill    6/22/2018     97010                60.00
436   Florida   Spine   0435916930101037   5/6/2018     Bill    6/22/2018     G0283                44.00
437   Florida   Spine   0579137220101027   5/17/2018    Bill    6/22/2018     99211                77.00
438   Florida   Spine   0579137220101027   5/17/2018    Bill    6/22/2018     97530                90.00
439   Florida   Spine   0579137220101027   5/17/2018    Bill    6/22/2018     97110                77.00
440   Florida   Spine   0579137220101027   5/17/2018    Bill    6/22/2018     97140                72.00
441   Florida   Spine   0579137220101027   5/17/2018    Bill    6/22/2018     97010                60.00
442   Florida   Spine   0579137220101027   5/17/2018    Bill    6/22/2018     G0283                44.00
443   Florida   Spine   0142813160101197   12/22/2017   Bill    6/22/2018     99212               350.00
444   Florida   Spine   0142813160101197   12/22/2017   Bill    6/22/2018     62323             2,000.00
445   Florida   Spine   0142813160101197   12/22/2017   Bill    6/22/2018     J2001               105.00
446   Florida   Spine   0142813160101197   12/22/2017   Bill    6/22/2018     J1020                35.00
447   Florida   Spine   0142813160101197   12/22/2017   Bill    6/22/2018     Q9965                25.00
448   Florida   Spine   0570408390101017   10/8/2017    Bill    6/22/2018     99211                77.00
449   Florida   Spine   0570408390101017   10/8/2017    Bill    6/22/2018     97110                77.00
450   Florida   Spine   0570408390101017   10/8/2017    Bill    6/22/2018     97112                77.00
451   Florida   Spine   0570408390101017   10/8/2017    Bill    6/22/2018     97140                72.00
452   Florida   Spine   0570408390101017   10/8/2017    Bill    6/22/2018     97010                60.00
453   Florida   Spine   0570408390101017   10/8/2017    Bill    6/22/2018     G0283                44.00
454   Florida   Spine   0585544400101069   3/12/2018    Bill    6/22/2018     99211                77.00
455   Florida   Spine   0585544400101069   3/12/2018    Bill    6/22/2018     97530                90.00
456   Florida   Spine   0585544400101069   3/12/2018    Bill    6/22/2018     97110                77.00
            Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 10 of
                                                2767

457   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97140            72.00
458   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97039            44.00
459   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97010            60.00
460   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     G0283            44.00
461   Florida   Spine   0582714140101025   4/23/2018   Bill      6/22/2018     99211            77.00
462   Florida   Spine   0582714140101025   4/23/2018   Bill      6/22/2018     97140            72.00
463   Florida   Spine   0582714140101025   4/23/2018   Bill      6/22/2018     97035            44.00
464   Florida   Spine   0582714140101025   4/23/2018   Bill      6/22/2018     97010            60.00
465   Florida   Spine   0582714140101025   4/23/2018   Bill      6/22/2018     G0283            44.00
466   Florida   Spine   0523520820101033   4/9/2018    Bill      6/22/2018     99211            77.00
467   Florida   Spine   0523520820101033   4/9/2018    Bill      6/22/2018     97140            72.00
468   Florida   Spine   0523520820101033   4/9/2018    Bill      6/22/2018     97035            44.00
469   Florida   Spine   0523520820101033   4/9/2018    Bill      6/22/2018     97010            60.00
470   Florida   Spine   0523520820101033   4/9/2018    Bill      6/22/2018     G0283            44.00
471   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     99213           350.00
472   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     99211            77.00
473   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97530            90.00
474   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97112            77.00
475   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97140            72.00
476   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97035            44.00
477   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97010            60.00
478   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     G0283            44.00
479   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     98940            72.00
480   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97530            90.00
481   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97039            44.00
482   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97035            44.00
483   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97140            72.00
484   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97010            60.00
485   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     G0283            44.00
486   Florida   Spine   0596829530101049   3/27/2018   Bill      6/22/2018     99203           500.00
487   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     99211            77.00
488   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97530            90.00
489   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97112            77.00
490   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97140            72.00
491   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97035            44.00
492   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97010            60.00
493   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     G0283            44.00
494   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     99211            77.00
495   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     97530            90.00
496   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     97039            44.00
497   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     97140            72.00
498   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     97035            44.00
499   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     97010            60.00
500   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     G0283            44.00
501   Florida   Spine   0614005110101018   4/30/2018   Bill      6/22/2018     99211            77.00
502   Florida   Spine   0614005110101018   4/30/2018   Bill      6/22/2018     97530            90.00
503   Florida   Spine   0614005110101018   4/30/2018   Bill      6/22/2018     97110            77.00
504   Florida   Spine   0614005110101018   4/30/2018   Bill      6/22/2018     97112            77.00
505   Florida   Spine   0614005110101018   4/30/2018   Bill      6/22/2018     97140            72.00
506   Florida   Spine   0614005110101018   4/30/2018   Bill      6/22/2018     97010            60.00
507   Florida   Spine   0614005110101018   4/30/2018   Bill      6/22/2018     G0283            44.00
            Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 11 of
                                                2767

508   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     99211           77.00
509   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     97530           90.00
510   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     97112           77.00
511   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     97140           72.00
512   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     97035           44.00
513   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     97010           60.00
514   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     G0283           44.00
515   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     99211           77.00
516   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     97530           90.00
517   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     97112           77.00
518   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     97140           72.00
519   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     97010           60.00
520   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     G0283           44.00
521   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     99211           77.00
522   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     97530           90.00
523   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     97110           77.00
524   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     97112           77.00
525   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     97140           72.00
526   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     97010           60.00
527   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     G0283           44.00
528   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     99211           77.00
529   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97530           90.00
530   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97140           72.00
531   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97010           60.00
532   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     G0283           44.00
533   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     99211           77.00
534   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97530           90.00
535   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97112           77.00
536   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97140           72.00
537   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97035           44.00
538   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97010           60.00
539   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     G0283           44.00
540   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     99211           77.00
541   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     97530           90.00
542   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     97110           77.00
543   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     97140           72.00
544   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     97039           44.00
545   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     97010           60.00
546   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     G0283           44.00
547   Florida   Spine   0594326420101033   5/31/2018   Bill      6/22/2018     99211           77.00
548   Florida   Spine   0594326420101033   5/31/2018   Bill      6/22/2018     97530           90.00
549   Florida   Spine   0594326420101033   5/31/2018   Bill      6/22/2018     97035           44.00
550   Florida   Spine   0594326420101033   5/31/2018   Bill      6/22/2018     97039           44.00
551   Florida   Spine   0594326420101033   5/31/2018   Bill      6/22/2018     97140           72.00
552   Florida   Spine   0594326420101033   5/31/2018   Bill      6/22/2018     97010           60.00
553   Florida   Spine   0594326420101033   5/31/2018   Bill      6/22/2018     G0283           44.00
554   Florida   Spine   0590704620101033   4/3/2018    Bill      6/22/2018     99211           77.00
555   Florida   Spine   0590704620101033   4/3/2018    Bill      6/22/2018     97530           90.00
556   Florida   Spine   0590704620101033   4/3/2018    Bill      6/22/2018     97140           72.00
557   Florida   Spine   0590704620101033   4/3/2018    Bill      6/22/2018     97039           44.00
558   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     99211           77.00
            Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 12 of
                                                2767

559   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     97530            90.00
560   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     97112            77.00
561   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     97140            72.00
562   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     97035            44.00
563   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     97010            60.00
564   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     G0283            44.00
565   Florida   Spine   0445363290101109   4/7/2018    Bill      6/22/2018     99211            77.00
566   Florida   Spine   0445363290101109   4/7/2018    Bill      6/22/2018     97530            90.00
567   Florida   Spine   0445363290101109   4/7/2018    Bill      6/22/2018     97110            77.00
568   Florida   Spine   0445363290101109   4/7/2018    Bill      6/22/2018     97112            77.00
569   Florida   Spine   0445363290101109   4/7/2018    Bill      6/22/2018     97140            72.00
570   Florida   Spine   0445363290101109   4/7/2018    Bill      6/22/2018     97010            60.00
571   Florida   Spine   0445363290101109   4/7/2018    Bill      6/22/2018     G0283            44.00
572   Florida   Spine   0569893460101034   3/29/2018   Bill      6/22/2018     99211            77.00
573   Florida   Spine   0569893460101034   3/29/2018   Bill      6/22/2018     97530            90.00
574   Florida   Spine   0569893460101034   3/29/2018   Bill      6/22/2018     97112            77.00
575   Florida   Spine   0569893460101034   3/29/2018   Bill      6/22/2018     97140            72.00
576   Florida   Spine   0569893460101034   3/29/2018   Bill      6/22/2018     97010            60.00
577   Florida   Spine   0569893460101034   3/29/2018   Bill      6/22/2018     G0283            44.00
578   Florida   Spine   0569893460101034   3/29/2018   Bill      6/22/2018     97035            44.00
579   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     99212           105.00
580   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     97530            90.00
581   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     97110            77.00
582   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     97112            77.00
583   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     97140            72.00
584   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     97010            60.00
585   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     G0283            44.00
586   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     99211            77.00
587   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97530            90.00
588   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97112            77.00
589   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97140            72.00
590   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97010            60.00
591   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     99211            77.00
592   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97530            90.00
593   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97110            77.00
594   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97112            77.00
595   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97140            72.00
596   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97010            60.00
597   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     G0283            44.00
598   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     99211            77.00
599   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     97530            90.00
600   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     97112            77.00
601   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     97140            72.00
602   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     97035            44.00
603   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     97010            60.00
604   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     G0283            44.00
605   Florida   Spine   0585707650101044   5/1/2018    Bill      6/22/2018     99211            77.00
606   Florida   Spine   0585707650101044   5/1/2018    Bill      6/22/2018     97530            90.00
607   Florida   Spine   0585707650101044   5/1/2018    Bill      6/22/2018     97112            77.00
608   Florida   Spine   0585707650101044   5/1/2018    Bill      6/22/2018     97140            72.00
609   Florida   Spine   0585707650101044   5/1/2018    Bill      6/22/2018     97035            44.00
            Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 13 of
                                                2767

610   Florida   Spine   0585707650101044   5/1/2018    Bill      6/22/2018     97010              60.00
611   Florida   Spine   0585707650101044   5/1/2018    Bill      6/22/2018     G0283              44.00
612   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     99211              77.00
613   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     97530              90.00
614   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     97110              77.00
615   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     97140              72.00
616   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     97010              60.00
617   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     G0283              44.00
618   Florida   Spine   0563039300101042   5/6/2018    Bill      6/22/2018     99211              77.00
619   Florida   Spine   0563039300101042   5/6/2018    Bill      6/22/2018     97530              90.00
620   Florida   Spine   0563039300101042   5/6/2018    Bill      6/22/2018     97110              77.00
621   Florida   Spine   0563039300101042   5/6/2018    Bill      6/22/2018     97012              55.00
622   Florida   Spine   0563039300101042   5/6/2018    Bill      6/22/2018     97140              72.00
623   Florida   Spine   0563039300101042   5/6/2018    Bill      6/22/2018     97010              60.00
624   Florida   Spine   0563039300101042   5/6/2018    Bill      6/22/2018     G0283              44.00
625   Florida   Spine   0098997530101104   7/31/2017   Bill      6/22/2018     99213             350.00
626   Florida   Spine   0438681750101080   4/14/2018   Bill      6/22/2018     99211              77.00
627   Florida   Spine   0438681750101080   4/14/2018   Bill      6/22/2018     97530              90.00
628   Florida   Spine   0438681750101080   4/14/2018   Bill      6/22/2018     97140              72.00
629   Florida   Spine   0438681750101080   4/14/2018   Bill      6/22/2018     97112              77.00
630   Florida   Spine   0438681750101080   4/14/2018   Bill      6/22/2018     97010              60.00
631   Florida   Spine   0438681750101080   4/14/2018   Bill      6/22/2018     G0283              44.00
632   Florida   Spine   0570575920101038   5/17/2018   Bill      6/22/2018     99211              77.00
633   Florida   Spine   0570575920101038   5/17/2018   Bill      6/22/2018     97530              90.00
634   Florida   Spine   0570575920101038   5/17/2018   Bill      6/22/2018     97035              44.00
635   Florida   Spine   0570575920101038   5/17/2018   Bill      6/22/2018     97039              44.00
636   Florida   Spine   0570575920101038   5/17/2018   Bill      6/22/2018     97140              72.00
637   Florida   Spine   0570575920101038   5/17/2018   Bill      6/22/2018     97010              60.00
638   Florida   Spine   0570575920101038   5/17/2018   Bill      6/22/2018     G0283              44.00
639   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     99211              77.00
640   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     97530              90.00
641   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     97112              77.00
642   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     97140              72.00
643   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     97010              60.00
644   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     G0283              44.00
645   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     97110              77.00
646   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     99211              77.00
647   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97530              90.00
648   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97110              77.00
649   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97140              72.00
650   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97010              60.00
651   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     G0283              44.00
652   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     99211              77.00
653   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     97530              90.00
654   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     97110              77.00
655   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     97112              77.00
656   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     97140              72.00
657   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     97010              60.00
658   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     G0283              44.00
659   Florida   Spine   0570927170101012   4/13/2018   Bill      6/22/2018     99203             500.00
660   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     73721           1,750.00
            Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 14 of
                                                2767

661   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     72148           1,950.00
662   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     99203             275.00
663   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97140              72.00
664   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97035              44.00
665   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97010              60.00
666   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     G0283              44.00
667   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     A4556              22.00
668   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     99211              77.00
669   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97530              90.00
670   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97110              77.00
671   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97039              44.00
672   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97140              72.00
673   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97010              60.00
674   Florida   Spine   0152576280101093   3/6/2018    Bill      6/22/2018     99211              77.00
675   Florida   Spine   0152576280101093   3/6/2018    Bill      6/22/2018     97140              72.00
676   Florida   Spine   0152576280101093   3/6/2018    Bill      6/22/2018     97010              60.00
677   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     99211              77.00
678   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97530              90.00
679   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97112              77.00
680   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97140              72.00
681   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97035              44.00
682   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97010              60.00
683   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     G0283              44.00
684   Florida   Spine   0629983500101017   5/20/2018   Bill      6/22/2018     72148           1,950.00
685   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     98941              88.00
686   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97530              90.00
687   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97140              72.00
688   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97035              44.00
689   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97010              60.00
690   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     G0283              44.00
691   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     99203             275.00
692   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     97012              55.00
693   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     97035              44.00
694   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     97010              60.00
695   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     G0283              44.00
696   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     A4556              22.00
697   Florida   Spine   0516831860101075   4/19/2018   Bill      6/22/2018     98941              88.00
698   Florida   Spine   0516831860101075   4/19/2018   Bill      6/22/2018     97110              77.00
699   Florida   Spine   0516831860101075   4/19/2018   Bill      6/22/2018     97112              77.00
700   Florida   Spine   0516831860101075   4/19/2018   Bill      6/22/2018     97012              55.00
701   Florida   Spine   0516831860101075   4/19/2018   Bill      6/22/2018     97140              72.00
702   Florida   Spine   0516831860101075   4/19/2018   Bill      6/22/2018     97010              60.00
703   Florida   Spine   0516831860101075   4/19/2018   Bill      6/22/2018     G0283              44.00
704   Florida   Spine   0373265360101081   2/22/2018   Bill      6/22/2018     98941              88.00
705   Florida   Spine   0373265360101081   2/22/2018   Bill      6/22/2018     97110              77.00
706   Florida   Spine   0373265360101081   2/22/2018   Bill      6/22/2018     97012              55.00
707   Florida   Spine   0373265360101081   2/22/2018   Bill      6/22/2018     97140              72.00
708   Florida   Spine   0373265360101081   2/22/2018   Bill      6/22/2018     97112              77.00
709   Florida   Spine   0373265360101081   2/22/2018   Bill      6/22/2018     97010              60.00
710   Florida   Spine   0373265360101081   2/22/2018   Bill      6/22/2018     G0283              44.00
711   Florida   Spine   0406259280101207   3/29/2018   Bill      6/22/2018     98941              88.00
            Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 15 of
                                                2767

712   Florida   Spine   0406259280101207   3/29/2018   Bill      6/22/2018     97530            90.00
713   Florida   Spine   0406259280101207   3/29/2018   Bill      6/22/2018     97012            55.00
714   Florida   Spine   0406259280101207   3/29/2018   Bill      6/22/2018     97140            72.00
715   Florida   Spine   0406259280101207   3/29/2018   Bill      6/22/2018     97035            44.00
716   Florida   Spine   0406259280101207   3/29/2018   Bill      6/22/2018     97010            60.00
717   Florida   Spine   0406259280101207   3/29/2018   Bill      6/22/2018     G0283            44.00
718   Florida   Spine   0406259280101207   3/29/2018   Bill      6/22/2018     97039            44.00
719   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     98941            88.00
720   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     97110            77.00
721   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     97112            77.00
722   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     97012            55.00
723   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     97140            72.00
724   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     97010            60.00
725   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     G0283            44.00
726   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     98941            88.00
727   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     99203           275.00
728   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97530            90.00
729   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97140            72.00
730   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97035            44.00
731   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97010            60.00
732   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     G0283            44.00
733   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97039            44.00
734   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     98941            88.00
735   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     99203           275.00
736   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97530            90.00
737   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97140            72.00
738   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97035            44.00
739   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97010            60.00
740   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     G0283            44.00
741   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     98941            88.00
742   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     99203           275.00
743   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97530            90.00
744   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97012            55.00
745   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97140            72.00
746   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97035            44.00
747   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97010            60.00
748   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     G0283            44.00
749   Florida   Spine   0593800360101022   3/18/2018   Bill      6/22/2018     99211            77.00
750   Florida   Spine   0593800360101022   3/18/2018   Bill      6/22/2018     97530            90.00
751   Florida   Spine   0593800360101022   3/18/2018   Bill      6/22/2018     97035            44.00
752   Florida   Spine   0593800360101022   3/18/2018   Bill      6/22/2018     97010            60.00
753   Florida   Spine   0593800360101022   3/18/2018   Bill      6/22/2018     G0283            44.00
754   Florida   Spine   0615353560101016   4/29/2018   Bill      6/22/2018     99211            77.00
755   Florida   Spine   0615353560101016   4/29/2018   Bill      6/22/2018     97530            90.00
756   Florida   Spine   0615353560101016   4/29/2018   Bill      6/22/2018     97110            77.00
757   Florida   Spine   0615353560101016   4/29/2018   Bill      6/22/2018     97140            72.00
758   Florida   Spine   0615353560101016   4/29/2018   Bill      6/22/2018     97010            60.00
759   Florida   Spine   0615353560101016   4/29/2018   Bill      6/22/2018     G0283            44.00
760   Florida   Spine   0593111820101010   4/12/2018   Bill      6/22/2018     99212           105.00
761   Florida   Spine   0593111820101010   4/12/2018   Bill      6/22/2018     97530            90.00
762   Florida   Spine   0593111820101010   4/12/2018   Bill      6/22/2018     97110            77.00
            Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 16 of
                                                2767

763   Florida   Spine   0593111820101010   4/12/2018   Bill      6/22/2018     97140              72.00
764   Florida   Spine   0593111820101010   4/12/2018   Bill      6/22/2018     97035              44.00
765   Florida   Spine   0593111820101010   4/12/2018   Bill      6/22/2018     97010              60.00
766   Florida   Spine   0593111820101010   4/12/2018   Bill      6/22/2018     G0283              44.00
767   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     99211              77.00
768   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97530              90.00
769   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97110              77.00
770   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97039              44.00
771   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97140              72.00
772   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97010              60.00
773   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     G0283              44.00
774   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     99211              77.00
775   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97530              90.00
776   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97110              77.00
777   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97039              44.00
778   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97140              72.00
779   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97010              60.00
780   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97039              44.00
781   Florida   Spine   0574443880101017   2/5/2018    Bill      6/22/2018     99203             500.00
782   Florida   Spine   0317921570101043   7/31/2017   Bill      6/22/2018     99203             500.00
783   Florida   Spine   0304522830101107   4/21/2017   Bill      6/22/2018     99213             350.00
784   Florida   Spine   0304522830101107   4/21/2017   Bill      6/22/2018     62323           2,000.00
785   Florida   Spine   0304522830101107   4/21/2017   Bill      6/22/2018     J2001             105.00
786   Florida   Spine   0304522830101107   4/21/2017   Bill      6/22/2018     Q9965              25.00
787   Florida   Spine   0304522830101107   4/21/2017   Bill      6/22/2018     J3490              25.00
788   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     99211              77.00
789   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97110              77.00
790   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97112              77.00
791   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97140              72.00
792   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97010              60.00
793   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     G0283              44.00
794   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     99211              77.00
795   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97530              90.00
796   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97110              77.00
797   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97012              55.00
798   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97140              72.00
799   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97010              60.00
800   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     G0283              44.00
801   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     99211              77.00
802   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97530              90.00
803   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97110              77.00
804   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97140              72.00
805   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97039              44.00
806   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97010              60.00
807   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     G0283              44.00
808   Florida   Spine   0587866010101017   2/12/2018   Bill      6/22/2018     99203             500.00
809   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     99211              77.00
810   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     97530              90.00
811   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     97110              77.00
812   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     97039              44.00
813   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     97140              72.00
            Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 17 of
                                                2767

814   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     97010            60.00
815   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     G0283            44.00
816   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     99211            77.00
817   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     97530            90.00
818   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     97110            77.00
819   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     97039            44.00
820   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     97140            72.00
821   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     97010            60.00
822   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     G0283            44.00
823   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     99211            77.00
824   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     97530            90.00
825   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     97110            77.00
826   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     97140            72.00
827   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     97010            60.00
828   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     G0283            44.00
829   Florida   Spine   0237577800101091   3/20/2018   Bill      6/22/2018     99213           350.00
830   Florida   Spine   0237577800101091   3/20/2018   Bill      6/22/2018     99211            77.00
831   Florida   Spine   0237577800101091   3/20/2018   Bill      6/22/2018     97530            90.00
832   Florida   Spine   0237577800101091   3/20/2018   Bill      6/22/2018     97110            77.00
833   Florida   Spine   0237577800101091   3/20/2018   Bill      6/22/2018     97112            77.00
834   Florida   Spine   0237577800101091   3/20/2018   Bill      6/22/2018     97140            72.00
835   Florida   Spine   0237577800101091   3/20/2018   Bill      6/22/2018     97010            60.00
836   Florida   Spine   0237577800101091   3/20/2018   Bill      6/22/2018     G0283            44.00
837   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     98940            72.00
838   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     97530            90.00
839   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     97112            77.00
840   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     97140            72.00
841   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     97010            60.00
842   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     G0283            44.00
843   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     99211            77.00
844   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97530            90.00
845   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97112            77.00
846   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97140            72.00
847   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97035            44.00
848   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97010            60.00
849   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     G0283            44.00
850   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     99212           105.00
851   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     97530            90.00
852   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     97110            77.00
853   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     97112            77.00
854   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     97140            72.00
855   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     97010            60.00
856   Florida   Spine   0594326420101033   5/31/2018   Bill      6/22/2018     99203           500.00
857   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     98940            72.00
858   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97530            90.00
859   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97039            44.00
860   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97035            44.00
861   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97140            72.00
862   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97010            60.00
863   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     G0283            44.00
864   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     98943            72.00
            Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 18 of
                                                2767

865   Florida   Spine   0488408870101025   12/20/2017   Bill     6/22/2018     99203             500.00
866   Florida   Spine   0408278360101083   3/4/2018     Bill     6/22/2018     99212             105.00
867   Florida   Spine   0408278360101083   3/4/2018     Bill     6/22/2018     97530              90.00
868   Florida   Spine   0408278360101083   3/4/2018     Bill     6/22/2018     97110              77.00
869   Florida   Spine   0408278360101083   3/4/2018     Bill     6/22/2018     97112              77.00
870   Florida   Spine   0408278360101083   3/4/2018     Bill     6/22/2018     97140              72.00
871   Florida   Spine   0408278360101083   3/4/2018     Bill     6/22/2018     97010              60.00
872   Florida   Spine   0408278360101083   3/4/2018     Bill     6/22/2018     G0283              44.00
873   Florida   Spine   0541955600101019   12/14/2017   Bill     6/22/2018     99213             350.00
874   Florida   Spine   0404848170101111   2/2/2018     Bill     6/22/2018     98941              88.00
875   Florida   Spine   0404848170101111   2/2/2018     Bill     6/22/2018     97140              72.00
876   Florida   Spine   0404848170101111   2/2/2018     Bill     6/22/2018     97039              44.00
877   Florida   Spine   0404848170101111   2/2/2018     Bill     6/22/2018     97010              60.00
878   Florida   Spine   0404848170101111   2/2/2018     Bill     6/22/2018     G0283              44.00
879   Florida   Spine   0520563720101045   8/11/2016    Bill     6/22/2018     99213             350.00
880   Florida   Spine   0520563720101045   8/11/2016    Bill     6/22/2018     64493           1,800.00
881   Florida   Spine   0520563720101045   8/11/2016    Bill     6/22/2018     64494             900.00
882   Florida   Spine   0520563720101045   8/11/2016    Bill     6/22/2018     J2001              35.00
883   Florida   Spine   0520563720101045   8/11/2016    Bill     6/22/2018     J1020              35.00
884   Florida   Spine   0520563720101045   8/11/2016    Bill     6/22/2018     J3490              25.00
885   Florida   Spine   0509800110101077   3/31/2018    Bill     6/22/2018     99213             350.00
886   Florida   Spine   0509800110101077   3/31/2018    Bill     6/22/2018     20553             300.00
887   Florida   Spine   0509800110101077   3/31/2018    Bill     6/22/2018     J2001             210.00
888   Florida   Spine   0509800110101077   3/31/2018    Bill     6/22/2018     J3301              35.00
889   Florida   Spine   0622188560101017   5/13/2018    Bill     6/22/2018     99203             500.00
890   Florida   Spine   0363997580101069   5/21/2018    Bill     6/22/2018     99203             500.00
891   Florida   Spine   0533630600101042   5/13/2018    Bill     6/22/2018     99203             500.00
892   Florida   Spine   0533630600101042   5/13/2018    Bill     6/22/2018     99203             500.00
893   Florida   Spine   0614005110101018   4/30/2018    Bill     6/22/2018     99213             350.00
894   Florida   Spine   0286442780101035   4/11/2018    Bill     6/22/2018     99211              77.00
895   Florida   Spine   0286442780101035   4/11/2018    Bill     6/22/2018     97110              77.00
896   Florida   Spine   0286442780101035   4/11/2018    Bill     6/22/2018     97112              77.00
897   Florida   Spine   0286442780101035   4/11/2018    Bill     6/22/2018     97140              72.00
898   Florida   Spine   0286442780101035   4/11/2018    Bill     6/22/2018     97010              60.00
899   Florida   Spine   0286442780101035   4/11/2018    Bill     6/22/2018     G0283              44.00
900   Florida   Spine   0614005110101018   4/30/2018    Bill     6/22/2018     99211              77.00
901   Florida   Spine   0614005110101018   4/30/2018    Bill     6/22/2018     97530              90.00
902   Florida   Spine   0614005110101018   4/30/2018    Bill     6/22/2018     97110              77.00
903   Florida   Spine   0614005110101018   4/30/2018    Bill     6/22/2018     97112              77.00
904   Florida   Spine   0614005110101018   4/30/2018    Bill     6/22/2018     97140              72.00
905   Florida   Spine   0614005110101018   4/30/2018    Bill     6/22/2018     97010              60.00
906   Florida   Spine   0614005110101018   4/30/2018    Bill     6/22/2018     G0283              44.00
907   Florida   Spine   0580649330101017   5/23/2018    Bill     6/22/2018     99211              77.00
908   Florida   Spine   0580649330101017   5/23/2018    Bill     6/22/2018     97530              90.00
909   Florida   Spine   0580649330101017   5/23/2018    Bill     6/22/2018     97039              44.00
910   Florida   Spine   0580649330101017   5/23/2018    Bill     6/22/2018     97140              72.00
911   Florida   Spine   0580649330101017   5/23/2018    Bill     6/22/2018     97035              44.00
912   Florida   Spine   0580649330101017   5/23/2018    Bill     6/22/2018     97010              60.00
913   Florida   Spine   0580649330101017   5/23/2018    Bill     6/22/2018     G0283              44.00
914   Florida   Spine   0286442780101035   4/11/2018    Bill     6/22/2018     99211              77.00
915   Florida   Spine   0286442780101035   4/11/2018    Bill     6/22/2018     97530              90.00
            Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 19 of
                                                2767

916   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97110            77.00
917   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97140            72.00
918   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97010            60.00
919   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     G0283            44.00
920   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     99211            77.00
921   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97530            90.00
922   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97112            77.00
923   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97140            72.00
924   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97035            44.00
925   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97010            60.00
926   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     G0283            44.00
927   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     99211            77.00
928   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     97530            90.00
929   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     97110            77.00
930   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     97112            77.00
931   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     97140            72.00
932   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     97010            60.00
933   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     G0283            44.00
934   Florida   Spine   0515972930101074   4/23/2018   Bill      6/22/2018     99211            77.00
935   Florida   Spine   0515972930101074   4/23/2018   Bill      6/22/2018     97530            90.00
936   Florida   Spine   0515972930101074   4/23/2018   Bill      6/22/2018     97110            77.00
937   Florida   Spine   0515972930101074   4/23/2018   Bill      6/22/2018     97112            77.00
938   Florida   Spine   0515972930101074   4/23/2018   Bill      6/22/2018     97140            72.00
939   Florida   Spine   0515972930101074   4/23/2018   Bill      6/22/2018     97010            60.00
940   Florida   Spine   0515972930101074   4/23/2018   Bill      6/22/2018     G0283            44.00
941   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     99211            77.00
942   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97530            90.00
943   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97112            77.00
944   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97140            72.00
945   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97010            60.00
946   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     G0283            44.00
947   Florida   Spine   0536024840101037   5/31/2018   Bill      6/22/2018     99203           275.00
948   Florida   Spine   0536024840101037   5/31/2018   Bill      6/22/2018     97140            72.00
949   Florida   Spine   0536024840101037   5/31/2018   Bill      6/22/2018     97035            44.00
950   Florida   Spine   0536024840101037   5/31/2018   Bill      6/22/2018     97010            60.00
951   Florida   Spine   0536024840101037   5/31/2018   Bill      6/22/2018     G0283            44.00
952   Florida   Spine   0536024840101037   5/31/2018   Bill      6/22/2018     A4556            22.00
953   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     99211            77.00
954   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     97530            90.00
955   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     97110            77.00
956   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     97112            77.00
957   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     97140            72.00
958   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     97010            60.00
959   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     G0283            44.00
960   Florida   Spine   0306550860101141   3/5/2018    Bill      6/22/2018     99211            77.00
961   Florida   Spine   0306550860101141   3/5/2018    Bill      6/22/2018     97110            77.00
962   Florida   Spine   0306550860101141   3/5/2018    Bill      6/22/2018     97112            77.00
963   Florida   Spine   0355546070101103   6/6/2018    Bill      6/22/2018     99203           275.00
964   Florida   Spine   0355546070101103   6/6/2018    Bill      6/22/2018     97140            72.00
965   Florida   Spine   0355546070101103   6/6/2018    Bill      6/22/2018     97010            60.00
966   Florida   Spine   0355546070101103   6/6/2018    Bill      6/22/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 20 of
                                                 2767

 967   Florida   Spine   0355546070101103   6/6/2018    Bill      6/22/2018     A4556           22.00
 968   Florida   Spine   0590704620101033   4/3/2018    Bill      6/22/2018     99211           77.00
 969   Florida   Spine   0590704620101033   4/3/2018    Bill      6/22/2018     97530           90.00
 970   Florida   Spine   0590704620101033   4/3/2018    Bill      6/22/2018     97110           77.00
 971   Florida   Spine   0590704620101033   4/3/2018    Bill      6/22/2018     97140           72.00
 972   Florida   Spine   0590704620101033   4/3/2018    Bill      6/22/2018     97035           44.00
 973   Florida   Spine   0590704620101033   4/3/2018    Bill      6/22/2018     97010           60.00
 974   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     99211           77.00
 975   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     97530           90.00
 976   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     97112           77.00
 977   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     97140           72.00
 978   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     97035           44.00
 979   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     97010           60.00
 980   Florida   Spine   0530490040101075   5/11/2018   Bill      6/22/2018     G0283           44.00
 981   Florida   Spine   0391131460101132   5/7/2018    Bill      6/22/2018     99211           77.00
 982   Florida   Spine   0391131460101132   5/7/2018    Bill      6/22/2018     97530           90.00
 983   Florida   Spine   0391131460101132   5/7/2018    Bill      6/22/2018     97112           77.00
 984   Florida   Spine   0391131460101132   5/7/2018    Bill      6/22/2018     97140           72.00
 985   Florida   Spine   0391131460101132   5/7/2018    Bill      6/22/2018     97035           44.00
 986   Florida   Spine   0391131460101132   5/7/2018    Bill      6/22/2018     97010           60.00
 987   Florida   Spine   0391131460101132   5/7/2018    Bill      6/22/2018     G0283           44.00
 988   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     99211           77.00
 989   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     97530           90.00
 990   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     97110           77.00
 991   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     97112           77.00
 992   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     97140           72.00
 993   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     97010           60.00
 994   Florida   Spine   0107692060101058   4/2/2018    Bill      6/22/2018     G0283           44.00
 995   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     99211           77.00
 996   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97530           90.00
 997   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97112           77.00
 998   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97140           72.00
 999   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97010           60.00
1000   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     99211           77.00
1001   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97530           90.00
1002   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97110           77.00
1003   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97112           77.00
1004   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97140           72.00
1005   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97010           60.00
1006   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     G0283           44.00
1007   Florida   Spine   0372060230101044   4/13/2018   Bill      6/22/2018     99211           77.00
1008   Florida   Spine   0372060230101044   4/13/2018   Bill      6/22/2018     97530           90.00
1009   Florida   Spine   0372060230101044   4/13/2018   Bill      6/22/2018     97110           77.00
1010   Florida   Spine   0372060230101044   4/13/2018   Bill      6/22/2018     97112           77.00
1011   Florida   Spine   0372060230101044   4/13/2018   Bill      6/22/2018     97140           72.00
1012   Florida   Spine   0372060230101044   4/13/2018   Bill      6/22/2018     97010           60.00
1013   Florida   Spine   0372060230101044   4/13/2018   Bill      6/22/2018     G0283           44.00
1014   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     99211           77.00
1015   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     97530           90.00
1016   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     97110           77.00
1017   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     97140           72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 21 of
                                                 2767

1018   Florida   Spine   0260507140101030   5/26/2018    Bill     6/22/2018     97010            60.00
1019   Florida   Spine   0260507140101030   5/26/2018    Bill     6/22/2018     G0283            44.00
1020   Florida   Spine   0424697340101022   1/31/2018    Bill     6/22/2018     99212           105.00
1021   Florida   Spine   0424697340101022   1/31/2018    Bill     6/22/2018     97110            77.00
1022   Florida   Spine   0424697340101022   1/31/2018    Bill     6/22/2018     97112            77.00
1023   Florida   Spine   0424697340101022   1/31/2018    Bill     6/22/2018     97140            72.00
1024   Florida   Spine   0424697340101022   1/31/2018    Bill     6/22/2018     97010            60.00
1025   Florida   Spine   0424697340101022   1/31/2018    Bill     6/22/2018     G0283            44.00
1026   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     99211            77.00
1027   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     97530            90.00
1028   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     97110            77.00
1029   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     97012            55.00
1030   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     97140            72.00
1031   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     97010            60.00
1032   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     G0283            44.00
1033   Florida   Spine   0114922860101102   1/18/2018    Bill     6/22/2018     99213           350.00
1034   Florida   Spine   0537091110101012   3/15/2018    Bill     6/22/2018     99211            77.00
1035   Florida   Spine   0537091110101012   3/15/2018    Bill     6/22/2018     97530            90.00
1036   Florida   Spine   0537091110101012   3/15/2018    Bill     6/22/2018     97112            77.00
1037   Florida   Spine   0537091110101012   3/15/2018    Bill     6/22/2018     97140            72.00
1038   Florida   Spine   0537091110101012   3/15/2018    Bill     6/22/2018     97012            55.00
1039   Florida   Spine   0537091110101012   3/15/2018    Bill     6/22/2018     97010            60.00
1040   Florida   Spine   0537091110101012   3/15/2018    Bill     6/22/2018     G0283            44.00
1041   Florida   Spine   0411166400101046   6/3/2018     Bill     6/22/2018     99203           275.00
1042   Florida   Spine   0411166400101046   6/3/2018     Bill     6/22/2018     97140            72.00
1043   Florida   Spine   0411166400101046   6/3/2018     Bill     6/22/2018     97010            60.00
1044   Florida   Spine   0411166400101046   6/3/2018     Bill     6/22/2018     G0283            44.00
1045   Florida   Spine   0411166400101046   6/3/2018     Bill     6/22/2018     A4556            22.00
1046   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     99211            77.00
1047   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     97530            90.00
1048   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     97035            44.00
1049   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     97039            44.00
1050   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     97140            72.00
1051   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     97010            60.00
1052   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     G0283            44.00
1053   Florida   Spine   0413038420101108   11/2/2017    Bill     6/22/2018     99213           350.00
1054   Florida   Spine   0611806660101016   5/4/2018     Bill     6/22/2018     99211            77.00
1055   Florida   Spine   0611806660101016   5/4/2018     Bill     6/22/2018     97530            90.00
1056   Florida   Spine   0611806660101016   5/4/2018     Bill     6/22/2018     97140            72.00
1057   Florida   Spine   0611806660101016   5/4/2018     Bill     6/22/2018     97010            60.00
1058   Florida   Spine   0611806660101016   5/4/2018     Bill     6/22/2018     97112            77.00
1059   Florida   Spine   0401945550101258   3/22/2018    Bill     6/22/2018     99211            77.00
1060   Florida   Spine   0401945550101258   3/22/2018    Bill     6/22/2018     97530            90.00
1061   Florida   Spine   0401945550101258   3/22/2018    Bill     6/22/2018     97112            77.00
1062   Florida   Spine   0401945550101258   3/22/2018    Bill     6/22/2018     97140            72.00
1063   Florida   Spine   0401945550101258   3/22/2018    Bill     6/22/2018     97035            44.00
1064   Florida   Spine   0401945550101258   3/22/2018    Bill     6/22/2018     97010            60.00
1065   Florida   Spine   0401945550101258   3/22/2018    Bill     6/22/2018     G0283            44.00
1066   Florida   Spine   0622098790101010   3/3/2018     Bill     6/22/2018     99213           350.00
1067   Florida   Spine   0473284970101026   12/15/2017   Bill     6/22/2018     98941            88.00
1068   Florida   Spine   0473284970101026   12/15/2017   Bill     6/22/2018     98943            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 22 of
                                                 2767

1069   Florida   Spine   0473284970101026   12/15/2017   Bill     6/22/2018     97039            44.00
1070   Florida   Spine   0473284970101026   12/15/2017   Bill     6/22/2018     97010            60.00
1071   Florida   Spine   0473284970101026   12/15/2017   Bill     6/22/2018     G0283            44.00
1072   Florida   Spine   0508826860101018   2/23/2018    Bill     6/22/2018     99211            77.00
1073   Florida   Spine   0508826860101018   2/23/2018    Bill     6/22/2018     97530            90.00
1074   Florida   Spine   0508826860101018   2/23/2018    Bill     6/22/2018     97112            77.00
1075   Florida   Spine   0508826860101018   2/23/2018    Bill     6/22/2018     97140            72.00
1076   Florida   Spine   0508826860101018   2/23/2018    Bill     6/22/2018     97010            60.00
1077   Florida   Spine   0508826860101018   2/23/2018    Bill     6/22/2018     G0283            44.00
1078   Florida   Spine   0597827070101022   3/3/2018     Bill     6/22/2018     99211            77.00
1079   Florida   Spine   0597827070101022   3/3/2018     Bill     6/22/2018     97530            90.00
1080   Florida   Spine   0597827070101022   3/3/2018     Bill     6/22/2018     97110            77.00
1081   Florida   Spine   0597827070101022   3/3/2018     Bill     6/22/2018     97112            77.00
1082   Florida   Spine   0597827070101022   3/3/2018     Bill     6/22/2018     97140            72.00
1083   Florida   Spine   0597827070101022   3/3/2018     Bill     6/22/2018     97010            60.00
1084   Florida   Spine   0597827070101022   3/3/2018     Bill     6/22/2018     G0283            44.00
1085   Florida   Spine   0416825590101018   4/24/2017    Bill     6/22/2018     99213           350.00
1086   Florida   Spine   0363997580101069   5/21/2018    Bill     6/22/2018     99211            77.00
1087   Florida   Spine   0363997580101069   5/21/2018    Bill     6/22/2018     97530            90.00
1088   Florida   Spine   0363997580101069   5/21/2018    Bill     6/22/2018     97110            77.00
1089   Florida   Spine   0363997580101069   5/21/2018    Bill     6/22/2018     97140            72.00
1090   Florida   Spine   0363997580101069   5/21/2018    Bill     6/22/2018     97010            60.00
1091   Florida   Spine   0363997580101069   5/21/2018    Bill     6/22/2018     G0283            44.00
1092   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     99211            77.00
1093   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     97530            90.00
1094   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     97112            77.00
1095   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     97140            72.00
1096   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     97035            44.00
1097   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     97010            60.00
1098   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     G0283            44.00
1099   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     99211            77.00
1100   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     97530            90.00
1101   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     97110            77.00
1102   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     97112            77.00
1103   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     97140            72.00
1104   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     97010            60.00
1105   Florida   Spine   0008125820101100   4/24/2018    Bill     6/22/2018     G0283            44.00
1106   Florida   Spine   0398985660101025   4/16/2018    Bill     6/22/2018     99211            77.00
1107   Florida   Spine   0398985660101025   4/16/2018    Bill     6/22/2018     97530            90.00
1108   Florida   Spine   0398985660101025   4/16/2018    Bill     6/22/2018     97112            77.00
1109   Florida   Spine   0398985660101025   4/16/2018    Bill     6/22/2018     97012            55.00
1110   Florida   Spine   0398985660101025   4/16/2018    Bill     6/22/2018     97140            72.00
1111   Florida   Spine   0398985660101025   4/16/2018    Bill     6/22/2018     97010            60.00
1112   Florida   Spine   0398985660101025   4/16/2018    Bill     6/22/2018     G0283            44.00
1113   Florida   Spine   0507768920101060   9/16/2017    Bill     6/22/2018     99203           500.00
1114   Florida   Spine   0507768920101060   9/16/2017    Bill     6/22/2018     20553           300.00
1115   Florida   Spine   0507768920101060   9/16/2017    Bill     6/22/2018     J2001           280.00
1116   Florida   Spine   0507768920101060   9/16/2017    Bill     6/22/2018     J3301            35.00
1117   Florida   Spine   0507768920101060   9/16/2017    Bill     6/22/2018     Q9965            25.00
1118   Florida   Spine   0507768920101060   9/16/2017    Bill     6/22/2018     J3490            25.00
1119   Florida   Spine   0507768920101060   9/16/2017    Bill     6/22/2018     81025            25.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 23 of
                                                 2767

1120   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     99211            77.00
1121   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97530            90.00
1122   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97112            77.00
1123   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97140            72.00
1124   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97035            44.00
1125   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97010            60.00
1126   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     G0283            44.00
1127   Florida   Spine   0157025250101183   1/26/2018   Bill      6/22/2018     98941            88.00
1128   Florida   Spine   0157025250101183   1/26/2018   Bill      6/22/2018     98943            72.00
1129   Florida   Spine   0157025250101183   1/26/2018   Bill      6/22/2018     97530            90.00
1130   Florida   Spine   0157025250101183   1/26/2018   Bill      6/22/2018     97140            72.00
1131   Florida   Spine   0157025250101183   1/26/2018   Bill      6/22/2018     97035            44.00
1132   Florida   Spine   0157025250101183   1/26/2018   Bill      6/22/2018     97010            60.00
1133   Florida   Spine   0157025250101183   1/26/2018   Bill      6/22/2018     G0283            44.00
1134   Florida   Spine   0464837650101011   5/23/2018   Bill      6/22/2018     99211            77.00
1135   Florida   Spine   0464837650101011   5/23/2018   Bill      6/22/2018     97530            90.00
1136   Florida   Spine   0464837650101011   5/23/2018   Bill      6/22/2018     97112            77.00
1137   Florida   Spine   0464837650101011   5/23/2018   Bill      6/22/2018     97140            72.00
1138   Florida   Spine   0464837650101011   5/23/2018   Bill      6/22/2018     97035            44.00
1139   Florida   Spine   0464837650101011   5/23/2018   Bill      6/22/2018     97010            60.00
1140   Florida   Spine   0464837650101011   5/23/2018   Bill      6/22/2018     G0283            44.00
1141   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     99211            77.00
1142   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97140            72.00
1143   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97035            44.00
1144   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97010            60.00
1145   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     G0283            44.00
1146   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97530            90.00
1147   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97112            77.00
1148   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     99211            77.00
1149   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97530            90.00
1150   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97110            77.00
1151   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97039            44.00
1152   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97140            72.00
1153   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97010            60.00
1154   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     99203           500.00
1155   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     99211            77.00
1156   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     97530            90.00
1157   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     97112            77.00
1158   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     97140            72.00
1159   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     97010            60.00
1160   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     G0283            44.00
1161   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     98941            88.00
1162   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97530            90.00
1163   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97140            72.00
1164   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97035            44.00
1165   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97010            60.00
1166   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     G0283            44.00
1167   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97039            44.00
1168   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     99211            77.00
1169   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     97530            90.00
1170   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 24 of
                                                 2767

1171   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     97012            55.00
1172   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     97140            72.00
1173   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     97010            60.00
1174   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     G0283            44.00
1175   Florida   Spine   0593800360101022   3/18/2018   Bill      6/22/2018     99213           193.00
1176   Florida   Spine   0593800360101022   3/18/2018   Bill      6/22/2018     97530            90.00
1177   Florida   Spine   0593800360101022   3/18/2018   Bill      6/22/2018     97035            44.00
1178   Florida   Spine   0593800360101022   3/18/2018   Bill      6/22/2018     97010            60.00
1179   Florida   Spine   0593800360101022   3/18/2018   Bill      6/22/2018     G0283            44.00
1180   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     99211            77.00
1181   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     97110            77.00
1182   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     97140            72.00
1183   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     97039            44.00
1184   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     97035            44.00
1185   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     97010            60.00
1186   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     G0283            44.00
1187   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     99211            77.00
1188   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97530            90.00
1189   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97110            77.00
1190   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97039            44.00
1191   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97140            72.00
1192   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97010            60.00
1193   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     G0283            44.00
1194   Florida   Spine   0458859420101012   4/26/2018   Bill      6/22/2018     99211            77.00
1195   Florida   Spine   0458859420101012   4/26/2018   Bill      6/22/2018     97140            72.00
1196   Florida   Spine   0458859420101012   4/26/2018   Bill      6/22/2018     97035            44.00
1197   Florida   Spine   0458859420101012   4/26/2018   Bill      6/22/2018     97010            60.00
1198   Florida   Spine   0458859420101012   4/26/2018   Bill      6/22/2018     G0283            44.00
1199   Florida   Spine   0403271470101015   3/19/2018   Bill      6/22/2018     99211            77.00
1200   Florida   Spine   0403271470101015   3/19/2018   Bill      6/22/2018     97530            90.00
1201   Florida   Spine   0403271470101015   3/19/2018   Bill      6/22/2018     97110            77.00
1202   Florida   Spine   0403271470101015   3/19/2018   Bill      6/22/2018     97112            77.00
1203   Florida   Spine   0403271470101015   3/19/2018   Bill      6/22/2018     97140            72.00
1204   Florida   Spine   0403271470101015   3/19/2018   Bill      6/22/2018     97010            60.00
1205   Florida   Spine   0403271470101015   3/19/2018   Bill      6/22/2018     G0283            44.00
1206   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     99211            77.00
1207   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97530            90.00
1208   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97110            77.00
1209   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97039            44.00
1210   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97140            72.00
1211   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97010            60.00
1212   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     G0283            44.00
1213   Florida   Spine   0417921970101071   6/1/2018    Bill      6/22/2018     99211            77.00
1214   Florida   Spine   0417921970101071   6/1/2018    Bill      6/22/2018     97530            90.00
1215   Florida   Spine   0417921970101071   6/1/2018    Bill      6/22/2018     97110            77.00
1216   Florida   Spine   0417921970101071   6/1/2018    Bill      6/22/2018     97140            72.00
1217   Florida   Spine   0417921970101071   6/1/2018    Bill      6/22/2018     97035            44.00
1218   Florida   Spine   0417921970101071   6/1/2018    Bill      6/22/2018     97010            60.00
1219   Florida   Spine   0417921970101071   6/1/2018    Bill      6/22/2018     G0283            44.00
1220   Florida   Spine   0435916930101037   5/6/2018    Bill      6/22/2018     97530            90.00
1221   Florida   Spine   0435916930101037   5/6/2018    Bill      6/22/2018     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 25 of
                                                 2767

1222   Florida   Spine   0435916930101037   5/6/2018    Bill      6/22/2018     97112              77.00
1223   Florida   Spine   0435916930101037   5/6/2018    Bill      6/22/2018     97140              72.00
1224   Florida   Spine   0435916930101037   5/6/2018    Bill      6/22/2018     97010              60.00
1225   Florida   Spine   0435916930101037   5/6/2018    Bill      6/22/2018     G0283              44.00
1226   Florida   Spine   0262627170101029   1/5/2018    Bill      6/22/2018     99213             350.00
1227   Florida   Spine   0362189190101025   3/20/2018   Bill      6/22/2018     99213             350.00
1228   Florida   Spine   0362189190101025   3/20/2018   Bill      6/22/2018     62321           2,100.00
1229   Florida   Spine   0362189190101025   3/20/2018   Bill      6/22/2018     J2001             105.00
1230   Florida   Spine   0362189190101025   3/20/2018   Bill      6/22/2018     J3301              70.00
1231   Florida   Spine   0362189190101025   3/20/2018   Bill      6/22/2018     Q9965              25.00
1232   Florida   Spine   0544833410101023   4/28/2018   Bill      6/22/2018     99211              77.00
1233   Florida   Spine   0544833410101023   4/28/2018   Bill      6/22/2018     97530              90.00
1234   Florida   Spine   0544833410101023   4/28/2018   Bill      6/22/2018     97110              77.00
1235   Florida   Spine   0544833410101023   4/28/2018   Bill      6/22/2018     97140              72.00
1236   Florida   Spine   0544833410101023   4/28/2018   Bill      6/22/2018     97010              60.00
1237   Florida   Spine   0544833410101023   4/28/2018   Bill      6/22/2018     G0283              44.00
1238   Florida   Spine   0579137220101027   5/17/2018   Bill      6/22/2018     99211              77.00
1239   Florida   Spine   0579137220101027   5/17/2018   Bill      6/22/2018     97530              90.00
1240   Florida   Spine   0579137220101027   5/17/2018   Bill      6/22/2018     97110              77.00
1241   Florida   Spine   0579137220101027   5/17/2018   Bill      6/22/2018     97140              72.00
1242   Florida   Spine   0579137220101027   5/17/2018   Bill      6/22/2018     97012              55.00
1243   Florida   Spine   0579137220101027   5/17/2018   Bill      6/22/2018     97010              60.00
1244   Florida   Spine   0579137220101027   5/17/2018   Bill      6/22/2018     G0283              44.00
1245   Florida   Spine   0170461150101333   1/11/2017   Bill      6/22/2018     99213             350.00
1246   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     99203             500.00
1247   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     99211              77.00
1248   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97530              90.00
1249   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97110              77.00
1250   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97039              44.00
1251   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97140              72.00
1252   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97010              60.00
1253   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     G0283              44.00
1254   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     99211              77.00
1255   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97530              90.00
1256   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97110              77.00
1257   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97140              72.00
1258   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97039              44.00
1259   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     97010              60.00
1260   Florida   Spine   0585544400101069   3/12/2018   Bill      6/22/2018     G0283              44.00
1261   Florida   Spine   0523520820101033   4/9/2018    Bill      6/22/2018     99211              77.00
1262   Florida   Spine   0523520820101033   4/9/2018    Bill      6/22/2018     97140              72.00
1263   Florida   Spine   0523520820101033   4/9/2018    Bill      6/22/2018     97010              60.00
1264   Florida   Spine   0523520820101033   4/9/2018    Bill      6/22/2018     G0283              44.00
1265   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     97039              44.00
1266   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     99211              77.00
1267   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     97530              90.00
1268   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     97110              77.00
1269   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     97140              72.00
1270   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     97010              60.00
1271   Florida   Spine   0451997590101011   5/2/2018    Bill      6/22/2018     G0283              44.00
1272   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     99211              77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 26 of
                                                 2767

1273   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     97530           90.00
1274   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     97110           77.00
1275   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     97110           77.00
1276   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     97140           72.00
1277   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     97010           60.00
1278   Florida   Spine   0395752100101061   3/3/2018    Bill      6/22/2018     G0283           44.00
1279   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     99211           77.00
1280   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     97530           90.00
1281   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     97110           77.00
1282   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     97112           77.00
1283   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     97140           72.00
1284   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     97010           60.00
1285   Florida   Spine   0280850400101043   3/9/2018    Bill      6/22/2018     G0283           44.00
1286   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     98940           72.00
1287   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97530           90.00
1288   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97140           72.00
1289   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97010           60.00
1290   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     G0283           44.00
1291   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     98943           72.00
1292   Florida   Spine   0389823490101041   3/22/2018   Bill      6/22/2018     99211           77.00
1293   Florida   Spine   0389823490101041   3/22/2018   Bill      6/22/2018     97530           90.00
1294   Florida   Spine   0389823490101041   3/22/2018   Bill      6/22/2018     97112           77.00
1295   Florida   Spine   0389823490101041   3/22/2018   Bill      6/22/2018     97140           72.00
1296   Florida   Spine   0389823490101041   3/22/2018   Bill      6/22/2018     97035           44.00
1297   Florida   Spine   0389823490101041   3/22/2018   Bill      6/22/2018     97010           60.00
1298   Florida   Spine   0389823490101041   3/22/2018   Bill      6/22/2018     G0283           44.00
1299   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     99211           77.00
1300   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     97530           90.00
1301   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     97110           77.00
1302   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     97112           77.00
1303   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     97140           72.00
1304   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     97010           60.00
1305   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     G0283           44.00
1306   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     99211           77.00
1307   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97530           90.00
1308   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97112           77.00
1309   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97140           72.00
1310   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97035           44.00
1311   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97010           60.00
1312   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     G0283           44.00
1313   Florida   Spine   0580649330101017   5/23/2018   Bill      6/22/2018     99211           77.00
1314   Florida   Spine   0580649330101017   5/23/2018   Bill      6/22/2018     97530           90.00
1315   Florida   Spine   0580649330101017   5/23/2018   Bill      6/22/2018     97110           77.00
1316   Florida   Spine   0580649330101017   5/23/2018   Bill      6/22/2018     97140           72.00
1317   Florida   Spine   0580649330101017   5/23/2018   Bill      6/22/2018     97010           60.00
1318   Florida   Spine   0580649330101017   5/23/2018   Bill      6/22/2018     G0283           44.00
1319   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     99211           77.00
1320   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     97530           90.00
1321   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     97039           44.00
1322   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     97140           72.00
1323   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     97035           44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 27 of
                                                 2767

1324   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     97010           60.00
1325   Florida   Spine   0533630600101042   5/13/2018   Bill      6/22/2018     G0283           44.00
1326   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     99211           77.00
1327   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97530           90.00
1328   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97112           77.00
1329   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97140           72.00
1330   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97035           44.00
1331   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97010           60.00
1332   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     G0283           44.00
1333   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     99211           77.00
1334   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     97530           90.00
1335   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     97112           77.00
1336   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     97140           72.00
1337   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     97035           44.00
1338   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     97010           60.00
1339   Florida   Spine   0380155970101236   5/9/2018    Bill      6/22/2018     G0283           44.00
1340   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     99211           77.00
1341   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     97530           90.00
1342   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     97112           77.00
1343   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     97140           72.00
1344   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     97010           60.00
1345   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     G0283           44.00
1346   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     99211           77.00
1347   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97530           90.00
1348   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97112           77.00
1349   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97140           72.00
1350   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97010           60.00
1351   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     G0283           44.00
1352   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     99211           77.00
1353   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     97530           90.00
1354   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     97110           77.00
1355   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     97112           77.00
1356   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     97140           72.00
1357   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     97010           60.00
1358   Florida   Spine   0620265190101013   4/14/2018   Bill      6/22/2018     G0283           44.00
1359   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     99211           77.00
1360   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97530           90.00
1361   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97112           77.00
1362   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97140           72.00
1363   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97035           44.00
1364   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97010           60.00
1365   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     G0283           44.00
1366   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     99211           77.00
1367   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     97530           90.00
1368   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     97110           77.00
1369   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     97140           72.00
1370   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     97035           44.00
1371   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     97010           60.00
1372   Florida   Spine   0368457730101043   4/21/2018   Bill      6/22/2018     G0283           44.00
1373   Florida   Spine   0594326420101033   5/31/2018   Bill      6/22/2018     99211           77.00
1374   Florida   Spine   0594326420101033   5/31/2018   Bill      6/22/2018     97530           90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 28 of
                                                 2767

1375   Florida   Spine   0594326420101033   5/31/2018    Bill     6/22/2018     97110            77.00
1376   Florida   Spine   0594326420101033   5/31/2018    Bill     6/22/2018     97039            44.00
1377   Florida   Spine   0594326420101033   5/31/2018    Bill     6/22/2018     97140            72.00
1378   Florida   Spine   0594326420101033   5/31/2018    Bill     6/22/2018     97010            60.00
1379   Florida   Spine   0594326420101033   5/31/2018    Bill     6/22/2018     G0283            44.00
1380   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     99211            77.00
1381   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     97530            90.00
1382   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     97112            77.00
1383   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     97140            72.00
1384   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     97035            44.00
1385   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     97010            60.00
1386   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     G0283            44.00
1387   Florida   Spine   0530490040101075   5/11/2018    Bill     6/22/2018     99211            77.00
1388   Florida   Spine   0530490040101075   5/11/2018    Bill     6/22/2018     97530            90.00
1389   Florida   Spine   0530490040101075   5/11/2018    Bill     6/22/2018     97112            77.00
1390   Florida   Spine   0530490040101075   5/11/2018    Bill     6/22/2018     97140            72.00
1391   Florida   Spine   0530490040101075   5/11/2018    Bill     6/22/2018     97035            44.00
1392   Florida   Spine   0530490040101075   5/11/2018    Bill     6/22/2018     97010            60.00
1393   Florida   Spine   0530490040101075   5/11/2018    Bill     6/22/2018     G0283            44.00
1394   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     99211            77.00
1395   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     97530            90.00
1396   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     97110            77.00
1397   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     97112            77.00
1398   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     97140            72.00
1399   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     97010            60.00
1400   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     G0283            44.00
1401   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     99211            77.00
1402   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     97530            90.00
1403   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     97110            77.00
1404   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     97112            77.00
1405   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     97140            72.00
1406   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     97010            60.00
1407   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     G0283            44.00
1408   Florida   Spine   0445363290101109   4/7/2018     Bill     6/22/2018     99211            77.00
1409   Florida   Spine   0445363290101109   4/7/2018     Bill     6/22/2018     97530            90.00
1410   Florida   Spine   0445363290101109   4/7/2018     Bill     6/22/2018     97110            77.00
1411   Florida   Spine   0445363290101109   4/7/2018     Bill     6/22/2018     97112            77.00
1412   Florida   Spine   0445363290101109   4/7/2018     Bill     6/22/2018     97140            72.00
1413   Florida   Spine   0445363290101109   4/7/2018     Bill     6/22/2018     97010            60.00
1414   Florida   Spine   0445363290101109   4/7/2018     Bill     6/22/2018     G0283            44.00
1415   Florida   Spine   0569893460101034   3/29/2018    Bill     6/22/2018     99212           105.00
1416   Florida   Spine   0569893460101034   3/29/2018    Bill     6/22/2018     97140            72.00
1417   Florida   Spine   0569893460101034   3/29/2018    Bill     6/22/2018     97012            55.00
1418   Florida   Spine   0569893460101034   3/29/2018    Bill     6/22/2018     97035            44.00
1419   Florida   Spine   0569893460101034   3/29/2018    Bill     6/22/2018     97010            60.00
1420   Florida   Spine   0569893460101034   3/29/2018    Bill     6/22/2018     G0283            44.00
1421   Florida   Spine   0478245980101038   3/17/2018    Bill     6/22/2018     99213           193.00
1422   Florida   Spine   0007726840101078   5/9/2018     Bill     6/22/2018     99211            77.00
1423   Florida   Spine   0007726840101078   5/9/2018     Bill     6/22/2018     97530            90.00
1424   Florida   Spine   0007726840101078   5/9/2018     Bill     6/22/2018     97110            77.00
1425   Florida   Spine   0007726840101078   5/9/2018     Bill     6/22/2018     97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 29 of
                                                 2767

1426   Florida   Spine   0007726840101078   5/9/2018     Bill     6/22/2018     97140            72.00
1427   Florida   Spine   0007726840101078   5/9/2018     Bill     6/22/2018     97010            60.00
1428   Florida   Spine   0007726840101078   5/9/2018     Bill     6/22/2018     G0283            44.00
1429   Florida   Spine   0372060230101044   4/13/2018    Bill     6/22/2018     99211            77.00
1430   Florida   Spine   0372060230101044   4/13/2018    Bill     6/22/2018     97110            77.00
1431   Florida   Spine   0372060230101044   4/13/2018    Bill     6/22/2018     97112            77.00
1432   Florida   Spine   0372060230101044   4/13/2018    Bill     6/22/2018     97140            72.00
1433   Florida   Spine   0372060230101044   4/13/2018    Bill     6/22/2018     97010            60.00
1434   Florida   Spine   0372060230101044   4/13/2018    Bill     6/22/2018     G0283            44.00
1435   Florida   Spine   0585707650101044   5/1/2018     Bill     6/22/2018     99211            77.00
1436   Florida   Spine   0585707650101044   5/1/2018     Bill     6/22/2018     97530            90.00
1437   Florida   Spine   0585707650101044   5/1/2018     Bill     6/22/2018     97112            77.00
1438   Florida   Spine   0585707650101044   5/1/2018     Bill     6/22/2018     97140            72.00
1439   Florida   Spine   0585707650101044   5/1/2018     Bill     6/22/2018     97035            44.00
1440   Florida   Spine   0585707650101044   5/1/2018     Bill     6/22/2018     97010            60.00
1441   Florida   Spine   0585707650101044   5/1/2018     Bill     6/22/2018     G0283            44.00
1442   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     99211            77.00
1443   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     97530            90.00
1444   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     97110            77.00
1445   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     97012            55.00
1446   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     97140            72.00
1447   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     97010            60.00
1448   Florida   Spine   0563039300101042   5/6/2018     Bill     6/22/2018     G0283            44.00
1449   Florida   Spine   0542589670101028   5/14/2018    Bill     6/22/2018     99203           500.00
1450   Florida   Spine   0587998410101014   12/22/2017   Bill     6/22/2018     99213           193.00
1451   Florida   Spine   0587998410101014   12/22/2017   Bill     6/22/2018     97530            90.00
1452   Florida   Spine   0587998410101014   12/22/2017   Bill     6/22/2018     97110            77.00
1453   Florida   Spine   0587998410101014   12/22/2017   Bill     6/22/2018     97140            72.00
1454   Florida   Spine   0587998410101014   12/22/2017   Bill     6/22/2018     97010            60.00
1455   Florida   Spine   0587998410101014   12/22/2017   Bill     6/22/2018     G0283            44.00
1456   Florida   Spine   0406462450101136   2/12/2018    Bill     6/22/2018     99211            77.00
1457   Florida   Spine   0406462450101136   2/12/2018    Bill     6/22/2018     97530            90.00
1458   Florida   Spine   0406462450101136   2/12/2018    Bill     6/22/2018     97112            77.00
1459   Florida   Spine   0406462450101136   2/12/2018    Bill     6/22/2018     97012            55.00
1460   Florida   Spine   0406462450101136   2/12/2018    Bill     6/22/2018     97140            72.00
1461   Florida   Spine   0406462450101136   2/12/2018    Bill     6/22/2018     97010            60.00
1462   Florida   Spine   0406462450101136   2/12/2018    Bill     6/22/2018     G0283            44.00
1463   Florida   Spine   0416275880101098   6/3/2018     Bill     6/22/2018     99203           275.00
1464   Florida   Spine   0416275880101098   6/3/2018     Bill     6/22/2018     97140            72.00
1465   Florida   Spine   0416275880101098   6/3/2018     Bill     6/22/2018     97010            60.00
1466   Florida   Spine   0416275880101098   6/3/2018     Bill     6/22/2018     G0283            44.00
1467   Florida   Spine   0416275880101098   6/3/2018     Bill     6/22/2018     A4556            22.00
1468   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     99211            77.00
1469   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     97530            90.00
1470   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     97110            77.00
1471   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     97140            72.00
1472   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     97010            60.00
1473   Florida   Spine   0570575920101038   5/17/2018    Bill     6/22/2018     G0283            44.00
1474   Florida   Spine   0611806660101016   5/4/2018     Bill     6/22/2018     99211            77.00
1475   Florida   Spine   0611806660101016   5/4/2018     Bill     6/22/2018     97530            90.00
1476   Florida   Spine   0611806660101016   5/4/2018     Bill     6/22/2018     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 30 of
                                                 2767

1477   Florida   Spine   0611806660101016   5/4/2018    Bill      6/22/2018     97010            60.00
1478   Florida   Spine   0611806660101016   5/4/2018    Bill      6/22/2018     97112            77.00
1479   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     99211            77.00
1480   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97530            90.00
1481   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97110            77.00
1482   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97140            72.00
1483   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97010            60.00
1484   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     G0283            44.00
1485   Florida   Spine   0613634800101011   6/6/2018    Bill      6/22/2018     99203           500.00
1486   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     99211            77.00
1487   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     97530            90.00
1488   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     97110            77.00
1489   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     97112            77.00
1490   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     97140            72.00
1491   Florida   Spine   0008125820101100   4/24/2018   Bill      6/22/2018     97010            60.00
1492   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     99211            77.00
1493   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97530            90.00
1494   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97112            77.00
1495   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97140            72.00
1496   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97035            44.00
1497   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97010            60.00
1498   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     G0283            44.00
1499   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     99211            77.00
1500   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97140            72.00
1501   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97035            44.00
1502   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97010            60.00
1503   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     G0283            44.00
1504   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97530            90.00
1505   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97112            77.00
1506   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     99211            77.00
1507   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97530            90.00
1508   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97110            77.00
1509   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97039            44.00
1510   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97140            72.00
1511   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97010            60.00
1512   Florida   Spine   0523067980101049   5/21/2018   Bill      6/22/2018     97039            44.00
1513   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     98941            88.00
1514   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97530            90.00
1515   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97140            72.00
1516   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97035            44.00
1517   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97010            60.00
1518   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     G0283            44.00
1519   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97039            44.00
1520   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     99211            77.00
1521   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     97530            90.00
1522   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     97012            55.00
1523   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     97140            72.00
1524   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     97035            44.00
1525   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     97010            60.00
1526   Florida   Spine   0438417300101043   5/24/2018   Bill      6/22/2018     G0283            44.00
1527   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     98941            88.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 31 of
                                                 2767

1528   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     97110            77.00
1529   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     97112            77.00
1530   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     97012            55.00
1531   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     97140            72.00
1532   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     97010            60.00
1533   Florida   Spine   0331963890101107   2/26/2018   Bill      6/22/2018     G0283            44.00
1534   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     99212           105.00
1535   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     97530            90.00
1536   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     97110            77.00
1537   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     97012            55.00
1538   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     97140            72.00
1539   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     97010            60.00
1540   Florida   Spine   0394883500101061   5/12/2018   Bill      6/22/2018     G0283            44.00
1541   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     98941            88.00
1542   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97012            55.00
1543   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97530            90.00
1544   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97140            72.00
1545   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97035            44.00
1546   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97010            60.00
1547   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     G0283            44.00
1548   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97039            44.00
1549   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     98941            88.00
1550   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97530            90.00
1551   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97140            72.00
1552   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97035            44.00
1553   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     G0283            44.00
1554   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97010            60.00
1555   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     98941            88.00
1556   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97530            90.00
1557   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97012            55.00
1558   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97140            72.00
1559   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97035            44.00
1560   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     97010            60.00
1561   Florida   Spine   0506340000101054   6/3/2018    Bill      6/22/2018     G0283            44.00
1562   Florida   Spine   0542589670101028   5/14/2018   Bill      6/22/2018     98941            88.00
1563   Florida   Spine   0542589670101028   5/14/2018   Bill      6/22/2018     97530            90.00
1564   Florida   Spine   0542589670101028   5/14/2018   Bill      6/22/2018     97012            55.00
1565   Florida   Spine   0542589670101028   5/14/2018   Bill      6/22/2018     97140            72.00
1566   Florida   Spine   0542589670101028   5/14/2018   Bill      6/22/2018     97035            44.00
1567   Florida   Spine   0542589670101028   5/14/2018   Bill      6/22/2018     97010            60.00
1568   Florida   Spine   0542589670101028   5/14/2018   Bill      6/22/2018     G0283            44.00
1569   Florida   Spine   0542589670101028   5/14/2018   Bill      6/22/2018     97039            44.00
1570   Florida   Spine   0615353560101016   4/29/2018   Bill      6/22/2018     99211            77.00
1571   Florida   Spine   0615353560101016   4/29/2018   Bill      6/22/2018     97530            90.00
1572   Florida   Spine   0615353560101016   4/29/2018   Bill      6/22/2018     97110            77.00
1573   Florida   Spine   0615353560101016   4/29/2018   Bill      6/22/2018     97140            72.00
1574   Florida   Spine   0615353560101016   4/29/2018   Bill      6/22/2018     97010            60.00
1575   Florida   Spine   0615353560101016   4/29/2018   Bill      6/22/2018     G0283            44.00
1576   Florida   Spine   0593111820101010   4/12/2018   Bill      6/22/2018     99211            77.00
1577   Florida   Spine   0593111820101010   4/12/2018   Bill      6/22/2018     97530            90.00
1578   Florida   Spine   0593111820101010   4/12/2018   Bill      6/22/2018     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 32 of
                                                 2767

1579   Florida   Spine   0593111820101010   4/12/2018   Bill      6/22/2018     97010            60.00
1580   Florida   Spine   0593111820101010   4/12/2018   Bill      6/22/2018     G0283            44.00
1581   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     99211            77.00
1582   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     97110            77.00
1583   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     97140            72.00
1584   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     97039            44.00
1585   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     97530            90.00
1586   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     97010            60.00
1587   Florida   Spine   0618298970101014   5/21/2018   Bill      6/22/2018     G0283            44.00
1588   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     99211            77.00
1589   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97530            90.00
1590   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97110            77.00
1591   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97039            44.00
1592   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97140            72.00
1593   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     97010            60.00
1594   Florida   Spine   0493755600101060   11/1/2017   Bill      6/22/2018     G0283            44.00
1595   Florida   Spine   0593125360101024   3/27/2018   Bill      6/22/2018     99212           105.00
1596   Florida   Spine   0593125360101024   3/27/2018   Bill      6/22/2018     97530            90.00
1597   Florida   Spine   0593125360101024   3/27/2018   Bill      6/22/2018     97140            72.00
1598   Florida   Spine   0593125360101024   3/27/2018   Bill      6/22/2018     97035            44.00
1599   Florida   Spine   0593125360101024   3/27/2018   Bill      6/22/2018     97010            60.00
1600   Florida   Spine   0593125360101024   3/27/2018   Bill      6/22/2018     G0283            44.00
1601   Florida   Spine   0473108530101020   3/7/2018    Bill      6/22/2018     99211            77.00
1602   Florida   Spine   0473108530101020   3/7/2018    Bill      6/22/2018     97530            90.00
1603   Florida   Spine   0473108530101020   3/7/2018    Bill      6/22/2018     97110            77.00
1604   Florida   Spine   0473108530101020   3/7/2018    Bill      6/22/2018     97012            55.00
1605   Florida   Spine   0473108530101020   3/7/2018    Bill      6/22/2018     97140            72.00
1606   Florida   Spine   0473108530101020   3/7/2018    Bill      6/22/2018     97010            60.00
1607   Florida   Spine   0473108530101020   3/7/2018    Bill      6/22/2018     G0283            44.00
1608   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     99211            77.00
1609   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     97530            90.00
1610   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     97110            77.00
1611   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     97140            72.00
1612   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     97035            44.00
1613   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     97010            60.00
1614   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     G0283            44.00
1615   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     99211            77.00
1616   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97530            90.00
1617   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97110            77.00
1618   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97012            55.00
1619   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97140            72.00
1620   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97010            60.00
1621   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     G0283            44.00
1622   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     99211            77.00
1623   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     97530            90.00
1624   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     97110            77.00
1625   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     97140            72.00
1626   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     97012            55.00
1627   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     97010            60.00
1628   Florida   Spine   0588648490101033   5/21/2018   Bill      6/22/2018     G0283            44.00
1629   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 33 of
                                                 2767

1630   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97530            90.00
1631   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97110            77.00
1632   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97012            55.00
1633   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97140            72.00
1634   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     97010            60.00
1635   Florida   Spine   0350699740101105   2/7/2018    Bill      6/22/2018     G0283            44.00
1636   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     99211            77.00
1637   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97530            90.00
1638   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97110            77.00
1639   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97112            77.00
1640   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97140            72.00
1641   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97010            60.00
1642   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     G0283            44.00
1643   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     99211            77.00
1644   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97530            90.00
1645   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97110            77.00
1646   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97012            55.00
1647   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97140            72.00
1648   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     97010            60.00
1649   Florida   Spine   0500500630101073   5/18/2018   Bill      6/22/2018     G0283            44.00
1650   Florida   Spine   0613634800101011   6/6/2018    Bill      6/22/2018     99203           275.00
1651   Florida   Spine   0613634800101011   6/6/2018    Bill      6/22/2018     97140            72.00
1652   Florida   Spine   0613634800101011   6/6/2018    Bill      6/22/2018     97035            44.00
1653   Florida   Spine   0613634800101011   6/6/2018    Bill      6/22/2018     97010            60.00
1654   Florida   Spine   0613634800101011   6/6/2018    Bill      6/22/2018     G0283            44.00
1655   Florida   Spine   0613634800101011   6/6/2018    Bill      6/22/2018     A4556            22.00
1656   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     99211            77.00
1657   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     97530            90.00
1658   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     97110            77.00
1659   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     97140            72.00
1660   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     97010            60.00
1661   Florida   Spine   0465179120101027   4/16/2018   Bill      6/22/2018     G0283            44.00
1662   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     99211            77.00
1663   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     97530            90.00
1664   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     97110            77.00
1665   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     97039            44.00
1666   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     97140            72.00
1667   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     97010            60.00
1668   Florida   Spine   0063418100101151   3/16/2018   Bill      6/22/2018     G0283            44.00
1669   Florida   Spine   0471237480101011   3/24/2018   Bill      6/22/2018     99213           193.00
1670   Florida   Spine   0471237480101011   3/24/2018   Bill      6/22/2018     97530            90.00
1671   Florida   Spine   0471237480101011   3/24/2018   Bill      6/22/2018     97140            72.00
1672   Florida   Spine   0471237480101011   3/24/2018   Bill      6/22/2018     97010            60.00
1673   Florida   Spine   0471237480101011   3/24/2018   Bill      6/22/2018     G0283            44.00
1674   Florida   Spine   0471237480101011   3/24/2018   Bill      6/22/2018     99213           193.00
1675   Florida   Spine   0471237480101011   3/24/2018   Bill      6/22/2018     97530            90.00
1676   Florida   Spine   0471237480101011   3/24/2018   Bill      6/22/2018     97140            72.00
1677   Florida   Spine   0471237480101011   3/24/2018   Bill      6/22/2018     97010            60.00
1678   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     99211            77.00
1679   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97530            90.00
1680   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 34 of
                                                 2767

1681   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97140           72.00
1682   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97035           44.00
1683   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     97010           60.00
1684   Florida   Spine   0414071520101099   4/27/2018   Bill      6/22/2018     G0283           44.00
1685   Florida   Spine   0320593070101073   2/7/2018    Bill      6/22/2018     99211           77.00
1686   Florida   Spine   0320593070101073   2/7/2018    Bill      6/22/2018     97530           90.00
1687   Florida   Spine   0320593070101073   2/7/2018    Bill      6/22/2018     97110           77.00
1688   Florida   Spine   0320593070101073   2/7/2018    Bill      6/22/2018     97112           77.00
1689   Florida   Spine   0320593070101073   2/7/2018    Bill      6/22/2018     97140           72.00
1690   Florida   Spine   0320593070101073   2/7/2018    Bill      6/22/2018     97010           60.00
1691   Florida   Spine   0320593070101073   2/7/2018    Bill      6/22/2018     G0283           44.00
1692   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     98940           72.00
1693   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97530           90.00
1694   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97012           55.00
1695   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97140           72.00
1696   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97035           44.00
1697   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     97010           60.00
1698   Florida   Spine   0586281730101019   4/23/2018   Bill      6/22/2018     G0283           44.00
1699   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     99211           77.00
1700   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     97530           90.00
1701   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     97110           77.00
1702   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     97112           77.00
1703   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     97140           72.00
1704   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     97010           60.00
1705   Florida   Spine   0408278360101083   3/4/2018    Bill      6/22/2018     G0283           44.00
1706   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     99211           77.00
1707   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97530           90.00
1708   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97112           77.00
1709   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97140           72.00
1710   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97035           44.00
1711   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     97010           60.00
1712   Florida   Spine   0394141480101035   5/1/2018    Bill      6/22/2018     G0283           44.00
1713   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     99211           77.00
1714   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97530           90.00
1715   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97112           77.00
1716   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97140           72.00
1717   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97035           44.00
1718   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     97010           60.00
1719   Florida   Spine   0137366970101045   5/17/2018   Bill      6/22/2018     G0283           44.00
1720   Florida   Spine   0353298700101085   1/10/2018   Bill      6/22/2018     99211           77.00
1721   Florida   Spine   0353298700101085   1/10/2018   Bill      6/22/2018     97110           77.00
1722   Florida   Spine   0353298700101085   1/10/2018   Bill      6/22/2018     97112           77.00
1723   Florida   Spine   0353298700101085   1/10/2018   Bill      6/22/2018     97140           72.00
1724   Florida   Spine   0353298700101085   1/10/2018   Bill      6/22/2018     97010           60.00
1725   Florida   Spine   0353298700101085   1/10/2018   Bill      6/22/2018     G0283           44.00
1726   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     99211           77.00
1727   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97110           77.00
1728   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97112           77.00
1729   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97140           72.00
1730   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97010           60.00
1731   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     G0283           44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 35 of
                                                 2767

1732   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97530           90.00
1733   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97110           77.00
1734   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97112           77.00
1735   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97140           72.00
1736   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     97010           60.00
1737   Florida   Spine   0286442780101035   4/11/2018   Bill      6/22/2018     G0283           44.00
1738   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     99211           77.00
1739   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97530           90.00
1740   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97112           77.00
1741   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97140           72.00
1742   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97035           44.00
1743   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     97010           60.00
1744   Florida   Spine   0591339030101015   5/17/2018   Bill      6/22/2018     G0283           44.00
1745   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     99211           77.00
1746   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     97530           90.00
1747   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     97112           77.00
1748   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     97140           72.00
1749   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     97010           60.00
1750   Florida   Spine   0259110890101178   3/12/2018   Bill      6/22/2018     G0283           44.00
1751   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     99211           77.00
1752   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     97530           90.00
1753   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     97110           77.00
1754   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     97112           77.00
1755   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     97140           72.00
1756   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     97010           60.00
1757   Florida   Spine   0534684080101096   2/9/2018    Bill      6/22/2018     G0283           44.00
1758   Florida   Spine   0414321750101107   5/15/2018   Bill      6/22/2018     99211           77.00
1759   Florida   Spine   0414321750101107   5/15/2018   Bill      6/22/2018     97530           90.00
1760   Florida   Spine   0414321750101107   5/15/2018   Bill      6/22/2018     97112           77.00
1761   Florida   Spine   0414321750101107   5/15/2018   Bill      6/22/2018     97140           72.00
1762   Florida   Spine   0414321750101107   5/15/2018   Bill      6/22/2018     97035           44.00
1763   Florida   Spine   0414321750101107   5/15/2018   Bill      6/22/2018     97010           60.00
1764   Florida   Spine   0414321750101107   5/15/2018   Bill      6/22/2018     G0283           44.00
1765   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     99211           77.00
1766   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     97530           90.00
1767   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     97110           77.00
1768   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     97112           77.00
1769   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     97140           72.00
1770   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     97010           60.00
1771   Florida   Spine   0421007780101057   4/16/2018   Bill      6/22/2018     G0283           44.00
1772   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     99211           77.00
1773   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97530           90.00
1774   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97112           77.00
1775   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97140           72.00
1776   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     97010           60.00
1777   Florida   Spine   0509800110101077   3/31/2018   Bill      6/22/2018     G0283           44.00
1778   Florida   Spine   0420201160101123   5/18/2018   Bill      6/22/2018     99211           77.00
1779   Florida   Spine   0420201160101123   5/18/2018   Bill      6/22/2018     97530           90.00
1780   Florida   Spine   0420201160101123   5/18/2018   Bill      6/22/2018     97112           77.00
1781   Florida   Spine   0420201160101123   5/18/2018   Bill      6/22/2018     97140           72.00
1782   Florida   Spine   0420201160101123   5/18/2018   Bill      6/22/2018     97035           44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 36 of
                                                 2767

1783   Florida   Spine   0420201160101123   5/18/2018    Bill     6/22/2018     97010            60.00
1784   Florida   Spine   0420201160101123   5/18/2018    Bill     6/22/2018     G0283            44.00
1785   Florida   Spine   0496217780101011   1/19/2018    Bill     6/22/2018     99211            77.00
1786   Florida   Spine   0496217780101011   1/19/2018    Bill     6/22/2018     97140            72.00
1787   Florida   Spine   0496217780101011   1/19/2018    Bill     6/22/2018     97012            55.00
1788   Florida   Spine   0395752100101079   3/14/2018    Bill     6/22/2018     99211            77.00
1789   Florida   Spine   0395752100101079   3/14/2018    Bill     6/22/2018     97530            90.00
1790   Florida   Spine   0395752100101079   3/14/2018    Bill     6/22/2018     97112            77.00
1791   Florida   Spine   0395752100101079   3/14/2018    Bill     6/22/2018     97140            72.00
1792   Florida   Spine   0395752100101079   3/14/2018    Bill     6/22/2018     97010            60.00
1793   Florida   Spine   0395752100101079   3/14/2018    Bill     6/22/2018     G0283            44.00
1794   Florida   Spine   0395752100101079   3/14/2018    Bill     6/22/2018     97035            44.00
1795   Florida   Spine   0395752100101079   3/14/2018    Bill     6/22/2018     97012            55.00
1796   Florida   Spine   0594326420101033   5/31/2018    Bill     6/22/2018     99211            77.00
1797   Florida   Spine   0594326420101033   5/31/2018    Bill     6/22/2018     97530            90.00
1798   Florida   Spine   0594326420101033   5/31/2018    Bill     6/22/2018     97140            72.00
1799   Florida   Spine   0594326420101033   5/31/2018    Bill     6/22/2018     97010            60.00
1800   Florida   Spine   0594326420101033   5/31/2018    Bill     6/22/2018     G0283            44.00
1801   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     99211            77.00
1802   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     97530            90.00
1803   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     97112            77.00
1804   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     97140            72.00
1805   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     97035            44.00
1806   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     97010            60.00
1807   Florida   Spine   0355546070101103   6/6/2018     Bill     6/22/2018     G0283            44.00
1808   Florida   Spine   0427759340101027   4/22/2018    Bill     6/22/2018     99211            77.00
1809   Florida   Spine   0427759340101027   4/22/2018    Bill     6/22/2018     97530            90.00
1810   Florida   Spine   0427759340101027   4/22/2018    Bill     6/22/2018     97140            72.00
1811   Florida   Spine   0427759340101027   4/22/2018    Bill     6/22/2018     97010            60.00
1812   Florida   Spine   0427759340101027   4/22/2018    Bill     6/22/2018     G0283            44.00
1813   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     99211            77.00
1814   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     97110            77.00
1815   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     97112            77.00
1816   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     97140            72.00
1817   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     97010            60.00
1818   Florida   Spine   0317933940101041   12/17/2017   Bill     6/22/2018     G0283            44.00
1819   Florida   Spine   0625545010101029   5/26/2018    Bill     6/22/2018     99203           275.00
1820   Florida   Spine   0625545010101029   5/26/2018    Bill     6/22/2018     97140            72.00
1821   Florida   Spine   0625545010101029   5/26/2018    Bill     6/22/2018     97035            44.00
1822   Florida   Spine   0625545010101029   5/26/2018    Bill     6/22/2018     97010            60.00
1823   Florida   Spine   0625545010101029   5/26/2018    Bill     6/22/2018     G0283            44.00
1824   Florida   Spine   0625545010101029   5/26/2018    Bill     6/22/2018     A4556            22.00
1825   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     99211            77.00
1826   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     97530            90.00
1827   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     97110            77.00
1828   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     97112            77.00
1829   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     97140            72.00
1830   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     97010            60.00
1831   Florida   Spine   0609399620101015   4/20/2018    Bill     6/22/2018     G0283            44.00
1832   Florida   Spine   0391131460101132   5/7/2018     Bill     6/22/2018     99211            77.00
1833   Florida   Spine   0391131460101132   5/7/2018     Bill     6/22/2018     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 37 of
                                                 2767

1834   Florida   Spine   0391131460101132   5/7/2018    Bill      6/22/2018     97112            77.00
1835   Florida   Spine   0391131460101132   5/7/2018    Bill      6/22/2018     97140            72.00
1836   Florida   Spine   0391131460101132   5/7/2018    Bill      6/22/2018     97035            44.00
1837   Florida   Spine   0391131460101132   5/7/2018    Bill      6/22/2018     97010            60.00
1838   Florida   Spine   0391131460101132   5/7/2018    Bill      6/22/2018     G0283            44.00
1839   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     99212           105.00
1840   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97530            90.00
1841   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97112            77.00
1842   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97140            72.00
1843   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97010            60.00
1844   Florida   Spine   0329206410101130   4/16/2018   Bill      6/22/2018     97110            77.00
1845   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     99211            77.00
1846   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97530            90.00
1847   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97110            77.00
1848   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97112            77.00
1849   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97140            72.00
1850   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     97010            60.00
1851   Florida   Spine   0007726840101078   5/9/2018    Bill      6/22/2018     G0283            44.00
1852   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     99211            77.00
1853   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     97530            90.00
1854   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     97112            77.00
1855   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     97140            72.00
1856   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     97035            44.00
1857   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     97010            60.00
1858   Florida   Spine   0542750470101010   4/28/2018   Bill      6/22/2018     G0283            44.00
1859   Florida   Spine   0491121080101116   3/26/2018   Bill      6/22/2018     99211            77.00
1860   Florida   Spine   0491121080101116   3/26/2018   Bill      6/22/2018     97530            90.00
1861   Florida   Spine   0491121080101116   3/26/2018   Bill      6/22/2018     97110            77.00
1862   Florida   Spine   0491121080101116   3/26/2018   Bill      6/22/2018     97039            44.00
1863   Florida   Spine   0491121080101116   3/26/2018   Bill      6/22/2018     97140            72.00
1864   Florida   Spine   0491121080101116   3/26/2018   Bill      6/22/2018     97010            60.00
1865   Florida   Spine   0491121080101116   3/26/2018   Bill      6/22/2018     G0283            44.00
1866   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     99211            77.00
1867   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     97530            90.00
1868   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     97110            77.00
1869   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     97140            72.00
1870   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     97010            60.00
1871   Florida   Spine   0260507140101030   5/26/2018   Bill      6/22/2018     G0283            44.00
1872   Florida   Spine   0100295840101088   3/30/2018   Bill      6/22/2018     99211            77.00
1873   Florida   Spine   0100295840101088   3/30/2018   Bill      6/22/2018     97530            90.00
1874   Florida   Spine   0100295840101088   3/30/2018   Bill      6/22/2018     97110            77.00
1875   Florida   Spine   0100295840101088   3/30/2018   Bill      6/22/2018     97112            77.00
1876   Florida   Spine   0100295840101088   3/30/2018   Bill      6/22/2018     97140            72.00
1877   Florida   Spine   0100295840101088   3/30/2018   Bill      6/22/2018     97010            60.00
1878   Florida   Spine   0100295840101088   3/30/2018   Bill      6/22/2018     G0283            44.00
1879   Florida   Spine   0537091110101012   3/15/2018   Bill      6/22/2018     99211            77.00
1880   Florida   Spine   0537091110101012   3/15/2018   Bill      6/22/2018     97530            90.00
1881   Florida   Spine   0537091110101012   3/15/2018   Bill      6/22/2018     97112            77.00
1882   Florida   Spine   0537091110101012   3/15/2018   Bill      6/22/2018     97140            72.00
1883   Florida   Spine   0537091110101012   3/15/2018   Bill      6/22/2018     97012            55.00
1884   Florida   Spine   0537091110101012   3/15/2018   Bill      6/22/2018     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 38 of
                                                 2767

1885   Florida   Spine   0537091110101012   3/15/2018   Bill      6/22/2018     G0283            44.00
1886   Florida   Spine   0611806660101016   5/4/2018    Bill      6/22/2018     99212           105.00
1887   Florida   Spine   0611806660101016   5/4/2018    Bill      6/22/2018     97530            90.00
1888   Florida   Spine   0611806660101016   5/4/2018    Bill      6/22/2018     97140            72.00
1889   Florida   Spine   0611806660101016   5/4/2018    Bill      6/22/2018     97010            60.00
1890   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     99211            77.00
1891   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     97530            90.00
1892   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     97112            77.00
1893   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     97140            72.00
1894   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     97010            60.00
1895   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     G0283            44.00
1896   Florida   Spine   0508826860101018   2/23/2018   Bill      6/22/2018     97110            77.00
1897   Florida   Spine   0597827070101022   3/3/2018    Bill      6/22/2018     99211            77.00
1898   Florida   Spine   0597827070101022   3/3/2018    Bill      6/22/2018     97530            90.00
1899   Florida   Spine   0597827070101022   3/3/2018    Bill      6/22/2018     97110            77.00
1900   Florida   Spine   0597827070101022   3/3/2018    Bill      6/22/2018     97112            77.00
1901   Florida   Spine   0597827070101022   3/3/2018    Bill      6/22/2018     97140            72.00
1902   Florida   Spine   0597827070101022   3/3/2018    Bill      6/22/2018     97010            60.00
1903   Florida   Spine   0597827070101022   3/3/2018    Bill      6/22/2018     G0283            44.00
1904   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     99211            77.00
1905   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97530            90.00
1906   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97110            77.00
1907   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97140            72.00
1908   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97010            60.00
1909   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     G0283            44.00
1910   Florida   Spine   0363997580101069   5/21/2018   Bill      6/22/2018     97039            44.00
1911   Florida   Spine   0170717510101143   6/25/2017   Bill      6/22/2018     99211            77.00
1912   Florida   Spine   0170717510101143   6/25/2017   Bill      6/22/2018     97530            90.00
1913   Florida   Spine   0170717510101143   6/25/2017   Bill      6/22/2018     97110            77.00
1914   Florida   Spine   0170717510101143   6/25/2017   Bill      6/22/2018     97140            72.00
1915   Florida   Spine   0170717510101143   6/25/2017   Bill      6/22/2018     97010            60.00
1916   Florida   Spine   0170717510101143   6/25/2017   Bill      6/22/2018     G0283            44.00
1917   Florida   Spine   0398985660101025   4/16/2018   Bill      6/22/2018     99211            77.00
1918   Florida   Spine   0398985660101025   4/16/2018   Bill      6/22/2018     97530            90.00
1919   Florida   Spine   0398985660101025   4/16/2018   Bill      6/22/2018     97112            77.00
1920   Florida   Spine   0398985660101025   4/16/2018   Bill      6/22/2018     97110            77.00
1921   Florida   Spine   0398985660101025   4/16/2018   Bill      6/22/2018     97140            72.00
1922   Florida   Spine   0398985660101025   4/16/2018   Bill      6/22/2018     97010            60.00
1923   Florida   Spine   0398985660101025   4/16/2018   Bill      6/22/2018     G0283            44.00
1924   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     99211            77.00
1925   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97530            90.00
1926   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97112            77.00
1927   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97140            72.00
1928   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97035            44.00
1929   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     97010            60.00
1930   Florida   Spine   0161193320101049   5/30/2018   Bill      6/22/2018     G0283            44.00
1931   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     99211            77.00
1932   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97140            72.00
1933   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97035            44.00
1934   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97010            60.00
1935   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 39 of
                                                 2767

1936   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97530              90.00
1937   Florida   Spine   0609859320101011   5/29/2018   Bill      6/22/2018     97112              77.00
1938   Florida   Spine   0152576280101093   3/6/2018    Bill      6/22/2018     99211              77.00
1939   Florida   Spine   0152576280101093   3/6/2018    Bill      6/22/2018     97530              90.00
1940   Florida   Spine   0152576280101093   3/6/2018    Bill      6/22/2018     97110              77.00
1941   Florida   Spine   0152576280101093   3/6/2018    Bill      6/22/2018     97140              72.00
1942   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     99211              77.00
1943   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     97530              90.00
1944   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     97112              77.00
1945   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     97140              72.00
1946   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     97010              60.00
1947   Florida   Spine   0125047710101180   5/21/2018   Bill      6/22/2018     G0283              44.00
1948   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     98941              88.00
1949   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97530              90.00
1950   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97140              72.00
1951   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97035              44.00
1952   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97010              60.00
1953   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     G0283              44.00
1954   Florida   Spine   0570132810101114   5/13/2018   Bill      6/22/2018     97039              44.00
1955   Florida   Spine   0586666620101030   9/23/2017   Bill      6/22/2018     99211              77.00
1956   Florida   Spine   0586666620101030   9/23/2017   Bill      6/22/2018     97530              90.00
1957   Florida   Spine   0586666620101030   9/23/2017   Bill      6/22/2018     97110              77.00
1958   Florida   Spine   0586666620101030   9/23/2017   Bill      6/22/2018     97140              72.00
1959   Florida   Spine   0586666620101030   9/23/2017   Bill      6/22/2018     97010              60.00
1960   Florida   Spine   0586666620101030   9/23/2017   Bill      6/22/2018     G0283              44.00
1961   Florida   Spine   0549672490101031   9/19/2017   Bill      6/30/2018     99213             350.00
1962   Florida   Spine   0600691540101011   3/11/2018   Bill      6/30/2018     99212             200.00
1963   Florida   Spine   0346595540101021   1/5/2018    Bill      6/30/2018     99213             350.00
1964   Florida   Spine   0518316090101010   4/19/2018   Bill      6/30/2018     99213             350.00
1965   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     98941              88.00
1966   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     98943              72.00
1967   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97140              72.00
1968   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97010              60.00
1969   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     G0283              44.00
1970   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     99203             500.00
1971   Florida   Spine   0121576630101247   1/28/2018   Bill      6/30/2018     99213             350.00
1972   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     99203             500.00
1973   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     99203             500.00
1974   Florida   Spine   0557262880101137   1/10/2018   Bill      6/30/2018     99213             350.00
1975   Florida   Spine   0415039660101137   2/7/2018    Bill      6/30/2018     99203             500.00
1976   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     99213             350.00
1977   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     62323           2,000.00
1978   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     J2001             105.00
1979   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     J1020              35.00
1980   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     99213             350.00
1981   Florida   Spine   0104290850101132   4/16/2018   Bill      6/30/2018     99213             350.00
1982   Florida   Spine   0104290850101132   4/16/2018   Bill      6/30/2018     62323           2,000.00
1983   Florida   Spine   0104290850101132   4/16/2018   Bill      6/30/2018     J2001             105.00
1984   Florida   Spine   0104290850101132   4/16/2018   Bill      6/30/2018     J1020              35.00
1985   Florida   Spine   0104290850101132   4/16/2018   Bill      6/30/2018     Q9965              25.00
1986   Florida   Spine   0409511520101158   6/19/2015   Bill      6/30/2018     99213             350.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 40 of
                                                 2767

1987   Florida   Spine   0510787570101043   12/11/2017   Bill     6/30/2018     99213             350.00
1988   Florida   Spine   0510787570101043   12/11/2017   Bill     6/30/2018     20553             300.00
1989   Florida   Spine   0510787570101043   12/11/2017   Bill     6/30/2018     J2001              35.00
1990   Florida   Spine   0510787570101043   12/11/2017   Bill     6/30/2018     J3301              35.00
1991   Florida   Spine   0449810490101038   10/5/2017    Bill     6/30/2018     99203             500.00
1992   Florida   Spine   0533630600101042   5/13/2018    Bill     6/30/2018     72141           1,950.00
1993   Florida   Spine   0533630600101042   5/13/2018    Bill     6/30/2018     73721           1,750.00
1994   Florida   Spine   0533630600101042   5/13/2018    Bill     6/30/2018     72141           1,950.00
1995   Florida   Spine   0533630600101042   5/13/2018    Bill     6/30/2018     72148           1,950.00
1996   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     72141           1,950.00
1997   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     73221           1,750.00
1998   Florida   Spine   0545688200101032   5/21/2018    Bill     6/30/2018     72148           1,950.00
1999   Florida   Spine   0421007780101057   4/16/2018    Bill     6/30/2018     99211              77.00
2000   Florida   Spine   0421007780101057   4/16/2018    Bill     6/30/2018     97530              90.00
2001   Florida   Spine   0421007780101057   4/16/2018    Bill     6/30/2018     97112              77.00
2002   Florida   Spine   0421007780101057   4/16/2018    Bill     6/30/2018     97140              72.00
2003   Florida   Spine   0421007780101057   4/16/2018    Bill     6/30/2018     97012              55.00
2004   Florida   Spine   0421007780101057   4/16/2018    Bill     6/30/2018     97010              60.00
2005   Florida   Spine   0421007780101057   4/16/2018    Bill     6/30/2018     G0283              44.00
2006   Florida   Spine   0394141480101035   5/1/2018     Bill     6/30/2018     99211              77.00
2007   Florida   Spine   0394141480101035   5/1/2018     Bill     6/30/2018     97530              90.00
2008   Florida   Spine   0394141480101035   5/1/2018     Bill     6/30/2018     97112              77.00
2009   Florida   Spine   0394141480101035   5/1/2018     Bill     6/30/2018     97140              72.00
2010   Florida   Spine   0394141480101035   5/1/2018     Bill     6/30/2018     97035              44.00
2011   Florida   Spine   0394141480101035   5/1/2018     Bill     6/30/2018     97010              60.00
2012   Florida   Spine   0394141480101035   5/1/2018     Bill     6/30/2018     G0283              44.00
2013   Florida   Spine   0391131460101132   5/7/2018     Bill     6/30/2018     99211              77.00
2014   Florida   Spine   0391131460101132   5/7/2018     Bill     6/30/2018     97530              90.00
2015   Florida   Spine   0391131460101132   5/7/2018     Bill     6/30/2018     97112              77.00
2016   Florida   Spine   0391131460101132   5/7/2018     Bill     6/30/2018     97140              72.00
2017   Florida   Spine   0391131460101132   5/7/2018     Bill     6/30/2018     97035              44.00
2018   Florida   Spine   0391131460101132   5/7/2018     Bill     6/30/2018     97010              60.00
2019   Florida   Spine   0391131460101132   5/7/2018     Bill     6/30/2018     G0283              44.00
2020   Florida   Spine   0438681750101080   4/14/2018    Bill     6/30/2018     99211              77.00
2021   Florida   Spine   0438681750101080   4/14/2018    Bill     6/30/2018     97530              90.00
2022   Florida   Spine   0438681750101080   4/14/2018    Bill     6/30/2018     97112              77.00
2023   Florida   Spine   0438681750101080   4/14/2018    Bill     6/30/2018     97140              72.00
2024   Florida   Spine   0438681750101080   4/14/2018    Bill     6/30/2018     97010              60.00
2025   Florida   Spine   0438681750101080   4/14/2018    Bill     6/30/2018     G0283              44.00
2026   Florida   Spine   0137366970101045   5/17/2018    Bill     6/30/2018     99211              77.00
2027   Florida   Spine   0137366970101045   5/17/2018    Bill     6/30/2018     97530              90.00
2028   Florida   Spine   0137366970101045   5/17/2018    Bill     6/30/2018     97112              77.00
2029   Florida   Spine   0137366970101045   5/17/2018    Bill     6/30/2018     97140              72.00
2030   Florida   Spine   0137366970101045   5/17/2018    Bill     6/30/2018     97035              44.00
2031   Florida   Spine   0137366970101045   5/17/2018    Bill     6/30/2018     97010              60.00
2032   Florida   Spine   0137366970101045   5/17/2018    Bill     6/30/2018     G0283              44.00
2033   Florida   Spine   0586281730101019   4/23/2018    Bill     6/30/2018     98940              72.00
2034   Florida   Spine   0586281730101019   4/23/2018    Bill     6/30/2018     97530              90.00
2035   Florida   Spine   0586281730101019   4/23/2018    Bill     6/30/2018     98943              72.00
2036   Florida   Spine   0586281730101019   4/23/2018    Bill     6/30/2018     97039              44.00
2037   Florida   Spine   0586281730101019   4/23/2018    Bill     6/30/2018     97140              72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 41 of
                                                 2767

2038   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     97035              44.00
2039   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     97010              60.00
2040   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     G0283              44.00
2041   Florida   Spine   0569893460101034   3/29/2018   Bill      6/30/2018     99211              77.00
2042   Florida   Spine   0569893460101034   3/29/2018   Bill      6/30/2018     97530              90.00
2043   Florida   Spine   0569893460101034   3/29/2018   Bill      6/30/2018     97112              77.00
2044   Florida   Spine   0569893460101034   3/29/2018   Bill      6/30/2018     97012              55.00
2045   Florida   Spine   0569893460101034   3/29/2018   Bill      6/30/2018     97140              72.00
2046   Florida   Spine   0569893460101034   3/29/2018   Bill      6/30/2018     97010              60.00
2047   Florida   Spine   0569893460101034   3/29/2018   Bill      6/30/2018     G0283              44.00
2048   Florida   Spine   0329206410101130   4/16/2018   Bill      6/30/2018     99211              77.00
2049   Florida   Spine   0329206410101130   4/16/2018   Bill      6/30/2018     97530              90.00
2050   Florida   Spine   0329206410101130   4/16/2018   Bill      6/30/2018     97110              77.00
2051   Florida   Spine   0329206410101130   4/16/2018   Bill      6/30/2018     97112              77.00
2052   Florida   Spine   0329206410101130   4/16/2018   Bill      6/30/2018     97140              72.00
2053   Florida   Spine   0329206410101130   4/16/2018   Bill      6/30/2018     97010              60.00
2054   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     98941              88.00
2055   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97530              90.00
2056   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97140              72.00
2057   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97039              44.00
2058   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97035              44.00
2059   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97010              60.00
2060   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     G0283              44.00
2061   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     72148           1,950.00
2062   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     72141           1,950.00
2063   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     72148           1,950.00
2064   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     72141           1,950.00
2065   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     99211              77.00
2066   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     97530              90.00
2067   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     97039              44.00
2068   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     97140              72.00
2069   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     97035              44.00
2070   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     97010              60.00
2071   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     G0283              44.00
2072   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     99211              77.00
2073   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97530              90.00
2074   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97039              44.00
2075   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97140              72.00
2076   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97035              44.00
2077   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97010              60.00
2078   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     G0283              44.00
2079   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     99211              77.00
2080   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97530              90.00
2081   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97110              77.00
2082   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97112              77.00
2083   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97140              72.00
2084   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97010              60.00
2085   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     G0283              44.00
2086   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     99203             500.00
2087   Florida   Spine   0390703180101070   3/6/2018    Bill      6/30/2018     99203             500.00
2088   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     99211              77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 42 of
                                                 2767

2089   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97530            90.00
2090   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97112            77.00
2091   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97140            72.00
2092   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97035            44.00
2093   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97010            60.00
2094   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     G0283            44.00
2095   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     99211            77.00
2096   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     97530            90.00
2097   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     97110            77.00
2098   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     97112            77.00
2099   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     97140            72.00
2100   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     97010            60.00
2101   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     G0283            44.00
2102   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     99211            77.00
2103   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97530            90.00
2104   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97112            77.00
2105   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97140            72.00
2106   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97010            60.00
2107   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     G0283            44.00
2108   Florida   Spine   0423563520101128   4/7/2017    Bill      6/30/2018     99213           350.00
2109   Florida   Spine   0423563520101128   4/7/2017    Bill      6/30/2018     93000           183.00
2110   Florida   Spine   0423563520101128   4/7/2017    Bill      6/30/2018     71046           295.00
2111   Florida   Spine   0423563520101128   4/7/2017    Bill      6/30/2018     80048           144.00
2112   Florida   Spine   0423563520101128   4/7/2017    Bill      6/30/2018     85025            78.00
2113   Florida   Spine   0423563520101128   4/7/2017    Bill      6/30/2018     81001            45.00
2114   Florida   Spine   0423563520101128   4/7/2017    Bill      6/30/2018     85610            80.00
2115   Florida   Spine   0423563520101128   4/7/2017    Bill      6/30/2018     84702            38.00
2116   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     99211            77.00
2117   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97530            90.00
2118   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97110            77.00
2119   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97112            77.00
2120   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97140            72.00
2121   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97010            60.00
2122   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     G0283            44.00
2123   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     99211            77.00
2124   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97530            90.00
2125   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97110            77.00
2126   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97112            77.00
2127   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97140            72.00
2128   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97010            60.00
2129   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     G0283            44.00
2130   Florida   Spine   0571141020101011   3/1/2018    Bill      6/30/2018     99203           500.00
2131   Florida   Spine   0165926960101191   9/29/2017   Bill      6/30/2018     99213           350.00
2132   Florida   Spine   0165926960101191   9/29/2017   Bill      6/30/2018     93000           183.00
2133   Florida   Spine   0165926960101191   9/29/2017   Bill      6/30/2018     71046           295.00
2134   Florida   Spine   0165926960101191   9/29/2017   Bill      6/30/2018     80048           144.00
2135   Florida   Spine   0165926960101191   9/29/2017   Bill      6/30/2018     85025            78.00
2136   Florida   Spine   0165926960101191   9/29/2017   Bill      6/30/2018     81001            45.00
2137   Florida   Spine   0165926960101191   9/29/2017   Bill      6/30/2018     85610            80.00
2138   Florida   Spine   0165926960101191   9/29/2017   Bill      6/30/2018     84702            38.00
2139   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 43 of
                                                 2767

2140   Florida   Spine   0609859320101011   5/29/2018    Bill     6/30/2018     97530            90.00
2141   Florida   Spine   0609859320101011   5/29/2018    Bill     6/30/2018     97112            77.00
2142   Florida   Spine   0609859320101011   5/29/2018    Bill     6/30/2018     97140            72.00
2143   Florida   Spine   0609859320101011   5/29/2018    Bill     6/30/2018     97035            44.00
2144   Florida   Spine   0609859320101011   5/29/2018    Bill     6/30/2018     97010            60.00
2145   Florida   Spine   0609859320101011   5/29/2018    Bill     6/30/2018     G0283            44.00
2146   Florida   Spine   0363997580101069   5/21/2018    Bill     6/30/2018     99211            77.00
2147   Florida   Spine   0363997580101069   5/21/2018    Bill     6/30/2018     97530            90.00
2148   Florida   Spine   0363997580101069   5/21/2018    Bill     6/30/2018     97110            77.00
2149   Florida   Spine   0363997580101069   5/21/2018    Bill     6/30/2018     97140            72.00
2150   Florida   Spine   0363997580101069   5/21/2018    Bill     6/30/2018     97010            60.00
2151   Florida   Spine   0363997580101069   5/21/2018    Bill     6/30/2018     G0283            44.00
2152   Florida   Spine   0395752100101079   3/14/2018    Bill     6/30/2018     99212           105.00
2153   Florida   Spine   0395752100101079   3/14/2018    Bill     6/30/2018     97530            90.00
2154   Florida   Spine   0395752100101079   3/14/2018    Bill     6/30/2018     97110            77.00
2155   Florida   Spine   0395752100101079   3/14/2018    Bill     6/30/2018     97140            72.00
2156   Florida   Spine   0395752100101079   3/14/2018    Bill     6/30/2018     97010            60.00
2157   Florida   Spine   0395752100101079   3/14/2018    Bill     6/30/2018     G0283            44.00
2158   Florida   Spine   0429924710101027   12/27/2017   Bill     6/30/2018     99212           105.00
2159   Florida   Spine   0429924710101027   12/27/2017   Bill     6/30/2018     97110            77.00
2160   Florida   Spine   0429924710101027   12/27/2017   Bill     6/30/2018     97140            72.00
2161   Florida   Spine   0429924710101027   12/27/2017   Bill     6/30/2018     97039            44.00
2162   Florida   Spine   0429924710101027   12/27/2017   Bill     6/30/2018     97010            60.00
2163   Florida   Spine   0429924710101027   12/27/2017   Bill     6/30/2018     G0283            44.00
2164   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     99211            77.00
2165   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     97110            77.00
2166   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     97112            77.00
2167   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     97140            72.00
2168   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     97010            60.00
2169   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     97530            90.00
2170   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     G0283            44.00
2171   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     99211            77.00
2172   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     97110            77.00
2173   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     97112            77.00
2174   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     97140            72.00
2175   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     97010            60.00
2176   Florida   Spine   0286442780101035   4/11/2018    Bill     6/30/2018     G0283            44.00
2177   Florida   Spine   0615353560101016   4/29/2018    Bill     6/30/2018     99211            77.00
2178   Florida   Spine   0615353560101016   4/29/2018    Bill     6/30/2018     97530            90.00
2179   Florida   Spine   0615353560101016   4/29/2018    Bill     6/30/2018     97110            77.00
2180   Florida   Spine   0615353560101016   4/29/2018    Bill     6/30/2018     97140            72.00
2181   Florida   Spine   0615353560101016   4/29/2018    Bill     6/30/2018     97010            60.00
2182   Florida   Spine   0615353560101016   4/29/2018    Bill     6/30/2018     G0283            44.00
2183   Florida   Spine   0373265360101081   2/22/2018    Bill     6/30/2018     98941            88.00
2184   Florida   Spine   0373265360101081   2/22/2018    Bill     6/30/2018     97110            77.00
2185   Florida   Spine   0373265360101081   2/22/2018    Bill     6/30/2018     97112            77.00
2186   Florida   Spine   0373265360101081   2/22/2018    Bill     6/30/2018     97012            55.00
2187   Florida   Spine   0373265360101081   2/22/2018    Bill     6/30/2018     97039            44.00
2188   Florida   Spine   0593111820101010   4/12/2018    Bill     6/30/2018     99211            77.00
2189   Florida   Spine   0593111820101010   4/12/2018    Bill     6/30/2018     97530            90.00
2190   Florida   Spine   0593111820101010   4/12/2018    Bill     6/30/2018     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 44 of
                                                 2767

2191   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     97140            72.00
2192   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     97035            44.00
2193   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     97010            60.00
2194   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     G0283            44.00
2195   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     99211            77.00
2196   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     97110            77.00
2197   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     97112            77.00
2198   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     97140            72.00
2199   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     97010            60.00
2200   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     G0283            44.00
2201   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     99203           275.00
2202   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97140            72.00
2203   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97035            44.00
2204   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97010            60.00
2205   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     G0283            44.00
2206   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     A4556            22.00
2207   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     99211            77.00
2208   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97530            90.00
2209   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97112            77.00
2210   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97140            72.00
2211   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97035            44.00
2212   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97010            60.00
2213   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     G0283            44.00
2214   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     99211            77.00
2215   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97530            90.00
2216   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97110            77.00
2217   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97112            77.00
2218   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97140            72.00
2219   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97010            60.00
2220   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97039            44.00
2221   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     99211            77.00
2222   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97530            90.00
2223   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97110            77.00
2224   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97112            77.00
2225   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97140            72.00
2226   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97010            60.00
2227   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     G0283            44.00
2228   Florida   Spine   0435916930101037   5/6/2018    Bill      6/30/2018     99211            77.00
2229   Florida   Spine   0435916930101037   5/6/2018    Bill      6/30/2018     97530            90.00
2230   Florida   Spine   0435916930101037   5/6/2018    Bill      6/30/2018     97110            77.00
2231   Florida   Spine   0435916930101037   5/6/2018    Bill      6/30/2018     97112            77.00
2232   Florida   Spine   0435916930101037   5/6/2018    Bill      6/30/2018     97140            72.00
2233   Florida   Spine   0435916930101037   5/6/2018    Bill      6/30/2018     97010            60.00
2234   Florida   Spine   0435916930101037   5/6/2018    Bill      6/30/2018     G0283            44.00
2235   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     99211            77.00
2236   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97530            90.00
2237   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97112            77.00
2238   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97140            72.00
2239   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97035            44.00
2240   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97010            60.00
2241   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 45 of
                                                 2767

2242   Florida   Spine   0614005110101018   4/30/2018    Bill     6/30/2018     99211            77.00
2243   Florida   Spine   0614005110101018   4/30/2018    Bill     6/30/2018     97110            77.00
2244   Florida   Spine   0614005110101018   4/30/2018    Bill     6/30/2018     97112            77.00
2245   Florida   Spine   0614005110101018   4/30/2018    Bill     6/30/2018     97140            72.00
2246   Florida   Spine   0614005110101018   4/30/2018    Bill     6/30/2018     97010            60.00
2247   Florida   Spine   0614005110101018   4/30/2018    Bill     6/30/2018     G0283            44.00
2248   Florida   Spine   0585707650101044   5/1/2018     Bill     6/30/2018     G0283            44.00
2249   Florida   Spine   0585707650101044   5/1/2018     Bill     6/30/2018     99211            77.00
2250   Florida   Spine   0585707650101044   5/1/2018     Bill     6/30/2018     97530            90.00
2251   Florida   Spine   0585707650101044   5/1/2018     Bill     6/30/2018     97112            77.00
2252   Florida   Spine   0585707650101044   5/1/2018     Bill     6/30/2018     97140            72.00
2253   Florida   Spine   0585707650101044   5/1/2018     Bill     6/30/2018     97035            44.00
2254   Florida   Spine   0585707650101044   5/1/2018     Bill     6/30/2018     97010            60.00
2255   Florida   Spine   0317933940101041   12/17/2017   Bill     6/30/2018     99213           193.00
2256   Florida   Spine   0317933940101041   12/17/2017   Bill     6/30/2018     97530            90.00
2257   Florida   Spine   0317933940101041   12/17/2017   Bill     6/30/2018     97110            77.00
2258   Florida   Spine   0317933940101041   12/17/2017   Bill     6/30/2018     97112            77.00
2259   Florida   Spine   0317933940101041   12/17/2017   Bill     6/30/2018     97140            72.00
2260   Florida   Spine   0317933940101041   12/17/2017   Bill     6/30/2018     97010            60.00
2261   Florida   Spine   0317933940101041   12/17/2017   Bill     6/30/2018     G0283            44.00
2262   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     99211            77.00
2263   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     97530            90.00
2264   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     97110            77.00
2265   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     97112            77.00
2266   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     97140            72.00
2267   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     97010            60.00
2268   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     G0283            44.00
2269   Florida   Spine   0394883500101061   5/12/2018    Bill     6/30/2018     99211            77.00
2270   Florida   Spine   0394883500101061   5/12/2018    Bill     6/30/2018     97530            90.00
2271   Florida   Spine   0394883500101061   5/12/2018    Bill     6/30/2018     97110            77.00
2272   Florida   Spine   0394883500101061   5/12/2018    Bill     6/30/2018     97012            55.00
2273   Florida   Spine   0394883500101061   5/12/2018    Bill     6/30/2018     97140            72.00
2274   Florida   Spine   0394883500101061   5/12/2018    Bill     6/30/2018     97010            60.00
2275   Florida   Spine   0394883500101061   5/12/2018    Bill     6/30/2018     G0283            44.00
2276   Florida   Spine   0585544400101069   3/12/2018    Bill     6/30/2018     99211            77.00
2277   Florida   Spine   0585544400101069   3/12/2018    Bill     6/30/2018     97530            90.00
2278   Florida   Spine   0585544400101069   3/12/2018    Bill     6/30/2018     97110            77.00
2279   Florida   Spine   0585544400101069   3/12/2018    Bill     6/30/2018     97140            72.00
2280   Florida   Spine   0585544400101069   3/12/2018    Bill     6/30/2018     97039            44.00
2281   Florida   Spine   0585544400101069   3/12/2018    Bill     6/30/2018     97035            44.00
2282   Florida   Spine   0585544400101069   3/12/2018    Bill     6/30/2018     97110            60.00
2283   Florida   Spine   0585544400101069   3/12/2018    Bill     6/30/2018     G0283            44.00
2284   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     99211            77.00
2285   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     97530            90.00
2286   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     97140            72.00
2287   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     97010            60.00
2288   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     G0283            44.00
2289   Florida   Spine   0500500630101073   5/18/2018    Bill     6/30/2018     99211            77.00
2290   Florida   Spine   0500500630101073   5/18/2018    Bill     6/30/2018     97530            90.00
2291   Florida   Spine   0500500630101073   5/18/2018    Bill     6/30/2018     97110            77.00
2292   Florida   Spine   0500500630101073   5/18/2018    Bill     6/30/2018     97012            55.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 46 of
                                                 2767

2293   Florida   Spine   0500500630101073   5/18/2018   Bill      6/30/2018     97140           72.00
2294   Florida   Spine   0500500630101073   5/18/2018   Bill      6/30/2018     97010           60.00
2295   Florida   Spine   0500500630101073   5/18/2018   Bill      6/30/2018     G0283           44.00
2296   Florida   Spine   0218202830101135   2/12/2018   Bill      6/30/2018     99211           77.00
2297   Florida   Spine   0218202830101135   2/12/2018   Bill      6/30/2018     97140           72.00
2298   Florida   Spine   0218202830101135   2/12/2018   Bill      6/30/2018     97039           44.00
2299   Florida   Spine   0218202830101135   2/12/2018   Bill      6/30/2018     97010           60.00
2300   Florida   Spine   0218202830101135   2/12/2018   Bill      6/30/2018     G0283           44.00
2301   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     99211           77.00
2302   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97530           90.00
2303   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97110           77.00
2304   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97012           55.00
2305   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97140           72.00
2306   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97010           60.00
2307   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     G0283           44.00
2308   Florida   Spine   0608791300101011   4/11/2018   Bill      6/30/2018     99211           77.00
2309   Florida   Spine   0608791300101011   4/11/2018   Bill      6/30/2018     97140           72.00
2310   Florida   Spine   0608791300101011   4/11/2018   Bill      6/30/2018     97012           55.00
2311   Florida   Spine   0608791300101011   4/11/2018   Bill      6/30/2018     97010           60.00
2312   Florida   Spine   0608791300101011   4/11/2018   Bill      6/30/2018     G0283           44.00
2313   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     99211           77.00
2314   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97012           55.00
2315   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97140           72.00
2316   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97035           44.00
2317   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97010           60.00
2318   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     G0283           44.00
2319   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     99211           77.00
2320   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     97140           72.00
2321   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     97035           44.00
2322   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     97010           60.00
2323   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     G0283           44.00
2324   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     99211           77.00
2325   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     97530           90.00
2326   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     97110           77.00
2327   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     97039           44.00
2328   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     97140           72.00
2329   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     97010           60.00
2330   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     G0283           44.00
2331   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     98941           88.00
2332   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     97110           77.00
2333   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     97112           77.00
2334   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     97012           55.00
2335   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     97140           72.00
2336   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     97010           60.00
2337   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     G0283           44.00
2338   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     99211           77.00
2339   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97140           72.00
2340   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97035           44.00
2341   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97010           60.00
2342   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     G0283           44.00
2343   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     99211           77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 47 of
                                                 2767

2344   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97530            90.00
2345   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97110            77.00
2346   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97140            72.00
2347   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97012            55.00
2348   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97010            60.00
2349   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     G0283            44.00
2350   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     99211            77.00
2351   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97530            90.00
2352   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97110            77.00
2353   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97140            72.00
2354   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97010            60.00
2355   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     G0283            44.00
2356   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     99211            77.00
2357   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97530            90.00
2358   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97110            77.00
2359   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97012            55.00
2360   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97140            72.00
2361   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97010            60.00
2362   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     G0283            44.00
2363   Florida   Spine   0407290930101510   5/24/2018   Bill      6/30/2018     98941            88.00
2364   Florida   Spine   0407290930101510   5/24/2018   Bill      6/30/2018     99203           275.00
2365   Florida   Spine   0407290930101510   5/24/2018   Bill      6/30/2018     97012            55.00
2366   Florida   Spine   0407290930101510   5/24/2018   Bill      6/30/2018     97010            60.00
2367   Florida   Spine   0407290930101510   5/24/2018   Bill      6/30/2018     G0283            44.00
2368   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     99211            77.00
2369   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     97530            90.00
2370   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     97110            77.00
2371   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     97140            72.00
2372   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     97010            60.00
2373   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     G0283            44.00
2374   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     99211            77.00
2375   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97530            90.00
2376   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97039            44.00
2377   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97140            72.00
2378   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97035            44.00
2379   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97010            60.00
2380   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     G0283            44.00
2381   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     98941            88.00
2382   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97530            90.00
2383   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97012            55.00
2384   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97140            72.00
2385   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97035            44.00
2386   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97010            60.00
2387   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     G0283            44.00
2388   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     99211            77.00
2389   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97530            90.00
2390   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97110            77.00
2391   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97140            72.00
2392   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97012            55.00
2393   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97010            60.00
2394   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 48 of
                                                 2767

2395   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     99211           77.00
2396   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     97530           90.00
2397   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     97110           77.00
2398   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     97140           72.00
2399   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     97010           60.00
2400   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     G0283           44.00
2401   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     98941           88.00
2402   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97530           90.00
2403   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97012           55.00
2404   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97140           72.00
2405   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97039           44.00
2406   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97035           44.00
2407   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97010           60.00
2408   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     G0283           44.00
2409   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     99211           77.00
2410   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     97530           90.00
2411   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     97110           77.00
2412   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     97140           72.00
2413   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     97010           60.00
2414   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     G0283           44.00
2415   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     99211           77.00
2416   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     97530           90.00
2417   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     97110           77.00
2418   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     97140           72.00
2419   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     97010           60.00
2420   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     G0283           44.00
2421   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     99211           77.00
2422   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97530           90.00
2423   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97110           77.00
2424   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97140           72.00
2425   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97010           60.00
2426   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     G0283           44.00
2427   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     98941           88.00
2428   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97530           90.00
2429   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97140           72.00
2430   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97035           44.00
2431   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97012           55.00
2432   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97010           60.00
2433   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     G0283           44.00
2434   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97039           44.00
2435   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     99211           77.00
2436   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97530           90.00
2437   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97112           77.00
2438   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97140           72.00
2439   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97012           55.00
2440   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97010           60.00
2441   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     G0283           44.00
2442   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     98941           88.00
2443   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97530           90.00
2444   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97012           55.00
2445   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97140           72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 49 of
                                                 2767

2446   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97035            44.00
2447   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97010            60.00
2448   Florida   Spine   0227152920101116   3/27/2018   Bill      6/30/2018     99203           500.00
2449   Florida   Spine   0601628210101029   4/19/2018   Bill      6/30/2018     99203           500.00
2450   Florida   Spine   0309649790101127   5/21/2018   Bill      6/30/2018     99211            77.00
2451   Florida   Spine   0309649790101127   5/21/2018   Bill      6/30/2018     97530            90.00
2452   Florida   Spine   0309649790101127   5/21/2018   Bill      6/30/2018     97110            77.00
2453   Florida   Spine   0309649790101127   5/21/2018   Bill      6/30/2018     97140            72.00
2454   Florida   Spine   0309649790101127   5/21/2018   Bill      6/30/2018     97010            60.00
2455   Florida   Spine   0309649790101127   5/21/2018   Bill      6/30/2018     G0283            44.00
2456   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97530            90.00
2457   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97110            77.00
2458   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97112            77.00
2459   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97140            72.00
2460   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97010            60.00
2461   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     G0283            44.00
2462   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97530            90.00
2463   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97110            77.00
2464   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97112            77.00
2465   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97140            72.00
2466   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97010            60.00
2467   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     G0283            44.00
2468   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     99203           275.00
2469   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97010            60.00
2470   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     G0283            44.00
2471   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     A4556            22.00
2472   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     99211            77.00
2473   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97530            90.00
2474   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97110            77.00
2475   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97112            77.00
2476   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97140            72.00
2477   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97010            60.00
2478   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     G0283            44.00
2479   Florida   Spine   0607249010101012   5/29/2018   Bill      6/30/2018     99203           275.00
2480   Florida   Spine   0607249010101012   5/29/2018   Bill      6/30/2018     97140            72.00
2481   Florida   Spine   0607249010101012   5/29/2018   Bill      6/30/2018     97010            60.00
2482   Florida   Spine   0607249010101012   5/29/2018   Bill      6/30/2018     G0283            44.00
2483   Florida   Spine   0607249010101012   5/29/2018   Bill      6/30/2018     A4556            22.00
2484   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     99211            77.00
2485   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97530            90.00
2486   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97110            77.00
2487   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97112            77.00
2488   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97140            72.00
2489   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97010            60.00
2490   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     G0283            44.00
2491   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     99211            77.00
2492   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97530            90.00
2493   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97112            77.00
2494   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97140            72.00
2495   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97035            44.00
2496   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 50 of
                                                 2767

2497   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     G0283            44.00
2498   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     99211            77.00
2499   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97530            90.00
2500   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97110            77.00
2501   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97112            77.00
2502   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97140            72.00
2503   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97010            60.00
2504   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     G0283            44.00
2505   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     99211            77.00
2506   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     97530            90.00
2507   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     97110            77.00
2508   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     97112            77.00
2509   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     97140            72.00
2510   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     97010            60.00
2511   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     G0283            44.00
2512   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     99203           500.00
2513   Florida   Spine   0619515500101019   3/29/2018   Bill      6/30/2018     99203           500.00
2514   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     99211            77.00
2515   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     97530            90.00
2516   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     97112            77.00
2517   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     97140            72.00
2518   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     97010            60.00
2519   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     G0283            44.00
2520   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     99203           275.00
2521   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     99203           275.00
2522   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     99203           275.00
2523   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     99211            77.00
2524   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97530            90.00
2525   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97112            77.00
2526   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97140            72.00
2527   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97035            44.00
2528   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97010            60.00
2529   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     G0283            44.00
2530   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     99211            77.00
2531   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     97530            90.00
2532   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     97112            77.00
2533   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     97140            72.00
2534   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     97035            44.00
2535   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     97010            60.00
2536   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     G0283            44.00
2537   Florida   Spine   0464837650101011   5/23/2018   Bill      6/30/2018     99211            77.00
2538   Florida   Spine   0464837650101011   5/23/2018   Bill      6/30/2018     97530            90.00
2539   Florida   Spine   0464837650101011   5/23/2018   Bill      6/30/2018     97112            77.00
2540   Florida   Spine   0464837650101011   5/23/2018   Bill      6/30/2018     97140            72.00
2541   Florida   Spine   0464837650101011   5/23/2018   Bill      6/30/2018     97035            44.00
2542   Florida   Spine   0464837650101011   5/23/2018   Bill      6/30/2018     97010            60.00
2543   Florida   Spine   0464837650101011   5/23/2018   Bill      6/30/2018     G0283            44.00
2544   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     99211            77.00
2545   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97530            90.00
2546   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97112            77.00
2547   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 51 of
                                                 2767

2548   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97035           44.00
2549   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97010           60.00
2550   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     G0283           44.00
2551   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     98940           72.00
2552   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     98943           72.00
2553   Florida   Spine   0329206410101130   4/16/2018   Bill      6/30/2018     99211           77.00
2554   Florida   Spine   0329206410101130   4/16/2018   Bill      6/30/2018     97530           90.00
2555   Florida   Spine   0329206410101130   4/16/2018   Bill      6/30/2018     97110           77.00
2556   Florida   Spine   0329206410101130   4/16/2018   Bill      6/30/2018     97112           77.00
2557   Florida   Spine   0329206410101130   4/16/2018   Bill      6/30/2018     97140           72.00
2558   Florida   Spine   0329206410101130   4/16/2018   Bill      6/30/2018     97010           60.00
2559   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     98941           88.00
2560   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97530           90.00
2561   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97140           72.00
2562   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97039           44.00
2563   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97035           44.00
2564   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97010           60.00
2565   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     G0283           44.00
2566   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     99211           77.00
2567   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97530           90.00
2568   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97039           44.00
2569   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97140           72.00
2570   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97035           44.00
2571   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97010           60.00
2572   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     G0283           44.00
2573   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     99211           77.00
2574   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97530           90.00
2575   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97110           77.00
2576   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97112           77.00
2577   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97140           72.00
2578   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97010           60.00
2579   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     G0283           44.00
2580   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     99211           77.00
2581   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97530           90.00
2582   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97112           77.00
2583   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97140           72.00
2584   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97035           44.00
2585   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97010           60.00
2586   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     G0283           44.00
2587   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     99211           77.00
2588   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97530           90.00
2589   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97112           77.00
2590   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97140           72.00
2591   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97010           60.00
2592   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     G0283           44.00
2593   Florida   Spine   0530490040101075   5/11/2018   Bill      6/30/2018     99211           77.00
2594   Florida   Spine   0530490040101075   5/11/2018   Bill      6/30/2018     97530           90.00
2595   Florida   Spine   0530490040101075   5/11/2018   Bill      6/30/2018     97112           77.00
2596   Florida   Spine   0530490040101075   5/11/2018   Bill      6/30/2018     97140           72.00
2597   Florida   Spine   0530490040101075   5/11/2018   Bill      6/30/2018     97010           60.00
2598   Florida   Spine   0530490040101075   5/11/2018   Bill      6/30/2018     G0283           44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 52 of
                                                 2767

2599   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     99211              77.00
2600   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97530              90.00
2601   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97112              77.00
2602   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97140              72.00
2603   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97035              44.00
2604   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97010              60.00
2605   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     G0283              44.00
2606   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     99211              77.00
2607   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97530              90.00
2608   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97110              77.00
2609   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97112              77.00
2610   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97140              72.00
2611   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97010              60.00
2612   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     G0283              44.00
2613   Florida   Spine   0424330230101049   2/20/2018   Bill      6/30/2018     99213             350.00
2614   Florida   Spine   0262627170101029   1/5/2018    Bill      6/30/2018     99213             350.00
2615   Florida   Spine   0543427570101013   2/23/2018   Bill      6/30/2018     99213             350.00
2616   Florida   Spine   0543427570101013   2/23/2018   Bill      6/30/2018     62323           2,000.00
2617   Florida   Spine   0543427570101013   2/23/2018   Bill      6/30/2018     J2001             105.00
2618   Florida   Spine   0543427570101013   2/23/2018   Bill      6/30/2018     J1020              35.00
2619   Florida   Spine   0402108840101047   6/5/2018    Bill      6/30/2018     99203             275.00
2620   Florida   Spine   0402108840101047   6/5/2018    Bill      6/30/2018     97140              72.00
2621   Florida   Spine   0402108840101047   6/5/2018    Bill      6/30/2018     97010              60.00
2622   Florida   Spine   0402108840101047   6/5/2018    Bill      6/30/2018     G0283              44.00
2623   Florida   Spine   0402108840101047   6/5/2018    Bill      6/30/2018     A4556              22.00
2624   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     99211              77.00
2625   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     97530              90.00
2626   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     97112              77.00
2627   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     97140              72.00
2628   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     97035              44.00
2629   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     97010              60.00
2630   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     G0283              44.00
2631   Florida   Spine   0309649790101127   5/21/2018   Bill      6/30/2018     72148           1,950.00
2632   Florida   Spine   0309649790101127   5/21/2018   Bill      6/30/2018     73221           1,750.00
2633   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     99211              77.00
2634   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97530              90.00
2635   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97110              77.00
2636   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97112              77.00
2637   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97140              72.00
2638   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97010              60.00
2639   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     G0283              44.00
2640   Florida   Spine   0363997580101069   5/21/2018   Bill      6/30/2018     99211              77.00
2641   Florida   Spine   0363997580101069   5/21/2018   Bill      6/30/2018     97530              90.00
2642   Florida   Spine   0363997580101069   5/21/2018   Bill      6/30/2018     97039              44.00
2643   Florida   Spine   0363997580101069   5/21/2018   Bill      6/30/2018     97140              72.00
2644   Florida   Spine   0363997580101069   5/21/2018   Bill      6/30/2018     97010              60.00
2645   Florida   Spine   0363997580101069   5/21/2018   Bill      6/30/2018     G0283              44.00
2646   Florida   Spine   0363997580101069   5/21/2018   Bill      6/30/2018     97035              44.00
2647   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     99212             105.00
2648   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97530              90.00
2649   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97110              77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 53 of
                                                 2767

2650   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97039            44.00
2651   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97140            72.00
2652   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97010            60.00
2653   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     G0283            44.00
2654   Florida   Spine   0567887300101099   2/14/2018   Bill      6/30/2018     98941            88.00
2655   Florida   Spine   0567887300101099   2/14/2018   Bill      6/30/2018     97530            90.00
2656   Florida   Spine   0567887300101099   2/14/2018   Bill      6/30/2018     97110            77.00
2657   Florida   Spine   0567887300101099   2/14/2018   Bill      6/30/2018     97112            77.00
2658   Florida   Spine   0567887300101099   2/14/2018   Bill      6/30/2018     97140            72.00
2659   Florida   Spine   0567887300101099   2/14/2018   Bill      6/30/2018     97010            60.00
2660   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     99211            77.00
2661   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     97530            90.00
2662   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     97012            55.00
2663   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     97140            72.00
2664   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     97035            44.00
2665   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     97010            60.00
2666   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     G0283            44.00
2667   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     99211            77.00
2668   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97530            90.00
2669   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97110            77.00
2670   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97012            55.00
2671   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97140            72.00
2672   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97010            60.00
2673   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     G0283            44.00
2674   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     99211            77.00
2675   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97530            90.00
2676   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97110            77.00
2677   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97140            72.00
2678   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97010            60.00
2679   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     G0283            44.00
2680   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     99212           105.00
2681   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97535            90.00
2682   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97110            77.00
2683   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97112            77.00
2684   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97140            72.00
2685   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97010            60.00
2686   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     G0283            44.00
2687   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     99211            77.00
2688   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97530            90.00
2689   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97110            77.00
2690   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97112            77.00
2691   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97140            72.00
2692   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97010            60.00
2693   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     G0283            44.00
2694   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     99211            77.00
2695   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     97530            90.00
2696   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     97110            77.00
2697   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     97112            77.00
2698   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     97140            72.00
2699   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     97010            60.00
2700   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 54 of
                                                 2767

2701   Florida   Spine   0372060230101044   4/13/2018    Bill     6/30/2018     99211           77.00
2702   Florida   Spine   0372060230101044   4/13/2018    Bill     6/30/2018     97112           77.00
2703   Florida   Spine   0372060230101044   4/13/2018    Bill     6/30/2018     97140           72.00
2704   Florida   Spine   0372060230101044   4/13/2018    Bill     6/30/2018     97110           77.00
2705   Florida   Spine   0372060230101044   4/13/2018    Bill     6/30/2018     97010           60.00
2706   Florida   Spine   0372060230101044   4/13/2018    Bill     6/30/2018     G0283           44.00
2707   Florida   Spine   0572435560101012   2/11/2018    Bill     6/30/2018     99211           77.00
2708   Florida   Spine   0572435560101012   2/11/2018    Bill     6/30/2018     97530           90.00
2709   Florida   Spine   0572435560101012   2/11/2018    Bill     6/30/2018     97112           77.00
2710   Florida   Spine   0572435560101012   2/11/2018    Bill     6/30/2018     97140           72.00
2711   Florida   Spine   0572435560101012   2/11/2018    Bill     6/30/2018     97035           44.00
2712   Florida   Spine   0572435560101012   2/11/2018    Bill     6/30/2018     97010           60.00
2713   Florida   Spine   0572435560101012   2/11/2018    Bill     6/30/2018     G0283           44.00
2714   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     99211           77.00
2715   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     97110           77.00
2716   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     97112           77.00
2717   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     97140           72.00
2718   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     97010           60.00
2719   Florida   Spine   0403271470101015   3/19/2018    Bill     6/30/2018     G0283           44.00
2720   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     99211           77.00
2721   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     97530           90.00
2722   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     97140           72.00
2723   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     97010           60.00
2724   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     G0283           44.00
2725   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     97012           55.00
2726   Florida   Spine   0594326420101033   5/31/2018    Bill     6/30/2018     97110           77.00
2727   Florida   Spine   0181690880101109   10/29/2017   Bill     6/30/2018     99211           77.00
2728   Florida   Spine   0181690880101109   10/29/2017   Bill     6/30/2018     97530           90.00
2729   Florida   Spine   0181690880101109   10/29/2017   Bill     6/30/2018     97110           77.00
2730   Florida   Spine   0181690880101109   10/29/2017   Bill     6/30/2018     97140           72.00
2731   Florida   Spine   0181690880101109   10/29/2017   Bill     6/30/2018     97010           60.00
2732   Florida   Spine   0181690880101109   10/29/2017   Bill     6/30/2018     G0283           44.00
2733   Florida   Spine   0350699740101105   2/7/2018     Bill     6/30/2018     99211           77.00
2734   Florida   Spine   0350699740101105   2/7/2018     Bill     6/30/2018     97530           90.00
2735   Florida   Spine   0350699740101105   2/7/2018     Bill     6/30/2018     97110           77.00
2736   Florida   Spine   0350699740101105   2/7/2018     Bill     6/30/2018     97140           72.00
2737   Florida   Spine   0350699740101105   2/7/2018     Bill     6/30/2018     97010           60.00
2738   Florida   Spine   0350699740101105   2/7/2018     Bill     6/30/2018     G0283           44.00
2739   Florida   Spine   0500500630101073   5/18/2018    Bill     6/30/2018     99211           77.00
2740   Florida   Spine   0500500630101073   5/18/2018    Bill     6/30/2018     97530           90.00
2741   Florida   Spine   0500500630101073   5/18/2018    Bill     6/30/2018     97110           77.00
2742   Florida   Spine   0500500630101073   5/18/2018    Bill     6/30/2018     97012           55.00
2743   Florida   Spine   0500500630101073   5/18/2018    Bill     6/30/2018     97140           72.00
2744   Florida   Spine   0500500630101073   5/18/2018    Bill     6/30/2018     97010           60.00
2745   Florida   Spine   0500500630101073   5/18/2018    Bill     6/30/2018     G0283           44.00
2746   Florida   Spine   0295666270101043   1/25/2018    Bill     6/30/2018     99211           77.00
2747   Florida   Spine   0295666270101043   1/25/2018    Bill     6/30/2018     97530           90.00
2748   Florida   Spine   0295666270101043   1/25/2018    Bill     6/30/2018     97110           77.00
2749   Florida   Spine   0295666270101043   1/25/2018    Bill     6/30/2018     97012           55.00
2750   Florida   Spine   0295666270101043   1/25/2018    Bill     6/30/2018     97035           44.00
2751   Florida   Spine   0295666270101043   1/25/2018    Bill     6/30/2018     97010           60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 55 of
                                                 2767

2752   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     G0283            44.00
2753   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     99211            77.00
2754   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     97140            72.00
2755   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     97035            44.00
2756   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     97010            60.00
2757   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     G0283            44.00
2758   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     99211            77.00
2759   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97530            90.00
2760   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97110            77.00
2761   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97012            55.00
2762   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97140            72.00
2763   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97010            60.00
2764   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     G0283            44.00
2765   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     99211            77.00
2766   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     97530            90.00
2767   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     97140            72.00
2768   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     97035            44.00
2769   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     97010            60.00
2770   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     G0283            44.00
2771   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     99211            77.00
2772   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97530            90.00
2773   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97110            77.00
2774   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97140            72.00
2775   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97010            60.00
2776   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     G0283            44.00
2777   Florida   Spine   0473108530101020   3/7/2018    Bill      6/30/2018     99211            77.00
2778   Florida   Spine   0473108530101020   3/7/2018    Bill      6/30/2018     97530            90.00
2779   Florida   Spine   0473108530101020   3/7/2018    Bill      6/30/2018     97110            77.00
2780   Florida   Spine   0473108530101020   3/7/2018    Bill      6/30/2018     97140            72.00
2781   Florida   Spine   0473108530101020   3/7/2018    Bill      6/30/2018     97039            44.00
2782   Florida   Spine   0473108530101020   3/7/2018    Bill      6/30/2018     97010            60.00
2783   Florida   Spine   0473108530101020   3/7/2018    Bill      6/30/2018     G0283            44.00
2784   Florida   Spine   0534375780101086   3/14/2018   Bill      6/30/2018     99212           105.00
2785   Florida   Spine   0534375780101086   3/14/2018   Bill      6/30/2018     97530            90.00
2786   Florida   Spine   0534375780101086   3/14/2018   Bill      6/30/2018     97110            77.00
2787   Florida   Spine   0534375780101086   3/14/2018   Bill      6/30/2018     97140            72.00
2788   Florida   Spine   0534375780101086   3/14/2018   Bill      6/30/2018     97010            60.00
2789   Florida   Spine   0534375780101086   3/14/2018   Bill      6/30/2018     G0283            44.00
2790   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     99203           275.00
2791   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     99203           275.00
2792   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     99211            77.00
2793   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97530            90.00
2794   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97110            77.00
2795   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97140            72.00
2796   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97012            55.00
2797   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97010            60.00
2798   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     G0283            44.00
2799   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     99211            77.00
2800   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     97530            90.00
2801   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     97110            77.00
2802   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 56 of
                                                 2767

2803   Florida   Spine   0260507140101030   5/26/2018    Bill     6/30/2018     97010              60.00
2804   Florida   Spine   0260507140101030   5/26/2018    Bill     6/30/2018     G0283              44.00
2805   Florida   Spine   0331295970101032   5/3/2018     Bill     6/30/2018     99211              77.00
2806   Florida   Spine   0331295970101032   5/3/2018     Bill     6/30/2018     97530              90.00
2807   Florida   Spine   0331295970101032   5/3/2018     Bill     6/30/2018     97110              77.00
2808   Florida   Spine   0331295970101032   5/3/2018     Bill     6/30/2018     97140              72.00
2809   Florida   Spine   0331295970101032   5/3/2018     Bill     6/30/2018     97010              60.00
2810   Florida   Spine   0331295970101032   5/3/2018     Bill     6/30/2018     G0283              44.00
2811   Florida   Spine   0523659430101015   2/10/2018    Bill     6/30/2018     99203             500.00
2812   Florida   Spine   0523659430101015   2/10/2018    Bill     6/30/2018     20553             300.00
2813   Florida   Spine   0523659430101015   2/10/2018    Bill     6/30/2018     J2001             280.00
2814   Florida   Spine   0523659430101015   2/10/2018    Bill     6/30/2018     J3490              25.00
2815   Florida   Spine   0523659430101015   2/10/2018    Bill     6/30/2018     J1020              35.00
2816   Florida   Spine   0309649790101127   5/21/2018    Bill     6/30/2018     99211              77.00
2817   Florida   Spine   0309649790101127   5/21/2018    Bill     6/30/2018     97530              90.00
2818   Florida   Spine   0309649790101127   5/21/2018    Bill     6/30/2018     97110              77.00
2819   Florida   Spine   0309649790101127   5/21/2018    Bill     6/30/2018     97140              72.00
2820   Florida   Spine   0309649790101127   5/21/2018    Bill     6/30/2018     97010              60.00
2821   Florida   Spine   0309649790101127   5/21/2018    Bill     6/30/2018     G0283              44.00
2822   Florida   Spine   0127005020101033   1/18/2018    Bill     6/30/2018     99213             350.00
2823   Florida   Spine   0603136760101025   10/30/2017   Bill     6/30/2018     99213             350.00
2824   Florida   Spine   0603136760101025   10/30/2017   Bill     6/30/2018     64490           3,000.00
2825   Florida   Spine   0603136760101025   10/30/2017   Bill     6/30/2018     64491           1,700.00
2826   Florida   Spine   0603136760101025   10/30/2017   Bill     6/30/2018     76000             800.00
2827   Florida   Spine   0603136760101025   10/30/2017   Bill     6/30/2018     J2001              70.00
2828   Florida   Spine   0603136760101025   10/30/2017   Bill     6/30/2018     J3301              35.00
2829   Florida   Spine   0603136760101025   10/30/2017   Bill     6/30/2018     J3490              25.00
2830   Florida   Spine   0289120430101079   1/28/2018    Bill     6/30/2018     99203             500.00
2831   Florida   Spine   0542215160101043   6/11/2017    Bill     6/30/2018     99213             350.00
2832   Florida   Spine   0417249560101032   1/4/2018     Bill     6/30/2018     99203             500.00
2833   Florida   Spine   0567029980101012   7/17/2017    Bill     6/30/2018     99203             500.00
2834   Florida   Spine   0284715680101086   12/2/2017    Bill     6/30/2018     99213             350.00
2835   Florida   Spine   0624003080101017   5/25/2018    Bill     6/30/2018     99211              77.00
2836   Florida   Spine   0624003080101017   5/25/2018    Bill     6/30/2018     97530              90.00
2837   Florida   Spine   0624003080101017   5/25/2018    Bill     6/30/2018     97112              77.00
2838   Florida   Spine   0624003080101017   5/25/2018    Bill     6/30/2018     97140              72.00
2839   Florida   Spine   0624003080101017   5/25/2018    Bill     6/30/2018     97035              44.00
2840   Florida   Spine   0624003080101017   5/25/2018    Bill     6/30/2018     97010              60.00
2841   Florida   Spine   0624003080101017   5/25/2018    Bill     6/30/2018     G0283              44.00
2842   Florida   Spine   0589494560101028   3/18/2017    Bill     6/30/2018     99213             350.00
2843   Florida   Spine   0589494560101028   3/18/2017    Bill     6/30/2018     62323           2,000.00
2844   Florida   Spine   0589494560101028   3/18/2017    Bill     6/30/2018     J2001             105.00
2845   Florida   Spine   0589494560101028   3/18/2017    Bill     6/30/2018     J1020              35.00
2846   Florida   Spine   0417921970101071   6/1/2018     Bill     6/30/2018     97530              90.00
2847   Florida   Spine   0417921970101071   6/1/2018     Bill     6/30/2018     97110              77.00
2848   Florida   Spine   0417921970101071   6/1/2018     Bill     6/30/2018     97140              72.00
2849   Florida   Spine   0417921970101071   6/1/2018     Bill     6/30/2018     97035              44.00
2850   Florida   Spine   0417921970101071   6/1/2018     Bill     6/30/2018     97010              60.00
2851   Florida   Spine   0417921970101071   6/1/2018     Bill     6/30/2018     G0283              44.00
2852   Florida   Spine   0543067990101035   6/9/2018     Bill     6/30/2018     99211              77.00
2853   Florida   Spine   0543067990101035   6/9/2018     Bill     6/30/2018     97530              90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 57 of
                                                 2767

2854   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97112            77.00
2855   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97140            72.00
2856   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97035            44.00
2857   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97010            60.00
2858   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     G0283            44.00
2859   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     99211            77.00
2860   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97530            90.00
2861   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97110            77.00
2862   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97112            77.00
2863   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97140            72.00
2864   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     G0283            44.00
2865   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     99211            77.00
2866   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97530            90.00
2867   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97110            77.00
2868   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97112            77.00
2869   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97140            72.00
2870   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97010            60.00
2871   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     99211            77.00
2872   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     97530            90.00
2873   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     97112            77.00
2874   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     97140            72.00
2875   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     97010            60.00
2876   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     G0283            44.00
2877   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     99203           500.00
2878   Florida   Spine   0625381960101011   6/9/2018    Bill      6/30/2018     99203           275.00
2879   Florida   Spine   0625381960101011   6/9/2018    Bill      6/30/2018     97140            72.00
2880   Florida   Spine   0625381960101011   6/9/2018    Bill      6/30/2018     97035            44.00
2881   Florida   Spine   0625381960101011   6/9/2018    Bill      6/30/2018     97010            60.00
2882   Florida   Spine   0625381960101011   6/9/2018    Bill      6/30/2018     G0283            44.00
2883   Florida   Spine   0625381960101011   6/9/2018    Bill      6/30/2018     A4556            22.00
2884   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     98941            88.00
2885   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97530            90.00
2886   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97039            44.00
2887   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97140            72.00
2888   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97035            44.00
2889   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97010            60.00
2890   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     G0283            44.00
2891   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     A4556            22.00
2892   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     98941            88.00
2893   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97530            90.00
2894   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97039            44.00
2895   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97140            72.00
2896   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97035            44.00
2897   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97010            60.00
2898   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     G0283            44.00
2899   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     A4556            22.00
2900   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     98941            88.00
2901   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97530            90.00
2902   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97039            44.00
2903   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97140            72.00
2904   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97035            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 58 of
                                                 2767

2905   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97010            60.00
2906   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     G0283            44.00
2907   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     A4556            22.00
2908   Florida   Spine   0803217990108010   3/11/2018   Bill      6/30/2018     99213           350.00
2909   Florida   Spine   0803217990108010   3/11/2018   Bill      6/30/2018     20553           300.00
2910   Florida   Spine   0803217990108010   3/11/2018   Bill      6/30/2018     J2001            35.00
2911   Florida   Spine   0803217990108010   3/11/2018   Bill      6/30/2018     J3490            25.00
2912   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     99211            77.00
2913   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     97530            90.00
2914   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     97112            77.00
2915   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     97140            72.00
2916   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     97110            77.00
2917   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     97010            60.00
2918   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     G0283            44.00
2919   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     99211            77.00
2920   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97530            90.00
2921   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97112            77.00
2922   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97140            72.00
2923   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97035            44.00
2924   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97010            60.00
2925   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     G0283            44.00
2926   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     99211           105.00
2927   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97530            90.00
2928   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97112            77.00
2929   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97140            72.00
2930   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97012            55.00
2931   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97010            60.00
2932   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     G0283            44.00
2933   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     99211            77.00
2934   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     97530            90.00
2935   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     97112            77.00
2936   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     97140            72.00
2937   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     97035            44.00
2938   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     97010            60.00
2939   Florida   Spine   0420201160101123   5/18/2018   Bill      6/30/2018     G0283            44.00
2940   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     99211            77.00
2941   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97530            90.00
2942   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97112            77.00
2943   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97140            72.00
2944   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97035            44.00
2945   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97010            60.00
2946   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     G0283            44.00
2947   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     98940            72.00
2948   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     99212           105.00
2949   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     97110            77.00
2950   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     97112            77.00
2951   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     97039            44.00
2952   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     97140            72.00
2953   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     97010            60.00
2954   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     G0283            44.00
2955   Florida   Spine   0438681750101080   4/14/2018   Bill      6/30/2018     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 59 of
                                                 2767

2956   Florida   Spine   0438681750101080   4/14/2018   Bill      6/30/2018     97530           90.00
2957   Florida   Spine   0438681750101080   4/14/2018   Bill      6/30/2018     97112           77.00
2958   Florida   Spine   0438681750101080   4/14/2018   Bill      6/30/2018     97140           72.00
2959   Florida   Spine   0438681750101080   4/14/2018   Bill      6/30/2018     97010           60.00
2960   Florida   Spine   0438681750101080   4/14/2018   Bill      6/30/2018     G0283           44.00
2961   Florida   Spine   0406462450101136   2/12/2018   Bill      6/30/2018     99211           77.00
2962   Florida   Spine   0406462450101136   2/12/2018   Bill      6/30/2018     97530           90.00
2963   Florida   Spine   0406462450101136   2/12/2018   Bill      6/30/2018     97112           77.00
2964   Florida   Spine   0406462450101136   2/12/2018   Bill      6/30/2018     97140           72.00
2965   Florida   Spine   0406462450101136   2/12/2018   Bill      6/30/2018     97012           55.00
2966   Florida   Spine   0406462450101136   2/12/2018   Bill      6/30/2018     97010           60.00
2967   Florida   Spine   0406462450101136   2/12/2018   Bill      6/30/2018     G0283           44.00
2968   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     99211           77.00
2969   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     97530           90.00
2970   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     97112           77.00
2971   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     97140           72.00
2972   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     97012           55.00
2973   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     97010           60.00
2974   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     G0283           44.00
2975   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     98941           88.00
2976   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97530           90.00
2977   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97140           72.00
2978   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97010           60.00
2979   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     G0283           44.00
2980   Florida   Spine   0570132810101114   5/13/2018   Bill      6/30/2018     97012           55.00
2981   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     99211           77.00
2982   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97530           90.00
2983   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97110           77.00
2984   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97140           72.00
2985   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97012           55.00
2986   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97010           60.00
2987   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     G0283           44.00
2988   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     99211           77.00
2989   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97530           90.00
2990   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97110           77.00
2991   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97112           77.00
2992   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97140           72.00
2993   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97010           60.00
2994   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     G0283           44.00
2995   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     99211           77.00
2996   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     97530           90.00
2997   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     97039           44.00
2998   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     97140           72.00
2999   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     97035           44.00
3000   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     97010           60.00
3001   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     G0283           44.00
3002   Florida   Spine   0107692060101058   4/2/2018    Bill      6/30/2018     99211           77.00
3003   Florida   Spine   0107692060101058   4/2/2018    Bill      6/30/2018     97530           90.00
3004   Florida   Spine   0107692060101058   4/2/2018    Bill      6/30/2018     97110           77.00
3005   Florida   Spine   0107692060101058   4/2/2018    Bill      6/30/2018     97112           77.00
3006   Florida   Spine   0107692060101058   4/2/2018    Bill      6/30/2018     97140           72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 60 of
                                                 2767

3007   Florida   Spine   0107692060101058   4/2/2018    Bill      6/30/2018     97010            60.00
3008   Florida   Spine   0107692060101058   4/2/2018    Bill      6/30/2018     G0283            44.00
3009   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     99211            77.00
3010   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97530            90.00
3011   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97112            77.00
3012   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97140            72.00
3013   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97010            60.00
3014   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     G0283            44.00
3015   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     99212           105.00
3016   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     97530            90.00
3017   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     97112            77.00
3018   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     97140            72.00
3019   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     97010            60.00
3020   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     G0283            44.00
3021   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     99211            77.00
3022   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97530            90.00
3023   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97110            77.00
3024   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97112            77.00
3025   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97140            72.00
3026   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97010            60.00
3027   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     G0283            44.00
3028   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     99211            77.00
3029   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97530            90.00
3030   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97112            77.00
3031   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97140            72.00
3032   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97035            44.00
3033   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97010            60.00
3034   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     G0283            44.00
3035   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     99211            77.00
3036   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97530            90.00
3037   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97110            77.00
3038   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97112            77.00
3039   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97140            72.00
3040   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97010            60.00
3041   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     G0283            44.00
3042   Florida   Spine   0461076600101051   4/30/2018   Bill      6/30/2018     99211            77.00
3043   Florida   Spine   0461076600101051   4/30/2018   Bill      6/30/2018     97530            90.00
3044   Florida   Spine   0461076600101051   4/30/2018   Bill      6/30/2018     97112            77.00
3045   Florida   Spine   0461076600101051   4/30/2018   Bill      6/30/2018     97140            72.00
3046   Florida   Spine   0461076600101051   4/30/2018   Bill      6/30/2018     97035            44.00
3047   Florida   Spine   0461076600101051   4/30/2018   Bill      6/30/2018     97010            60.00
3048   Florida   Spine   0461076600101051   4/30/2018   Bill      6/30/2018     G0283            44.00
3049   Florida   Spine   0326879900101035   6/7/2018    Bill      6/30/2018     99203           275.00
3050   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     99211            77.00
3051   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     97530            90.00
3052   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     97112            77.00
3053   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     97140            72.00
3054   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     97035            44.00
3055   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     97010            60.00
3056   Florida   Spine   0609859320101011   5/29/2018   Bill      6/30/2018     G0283            44.00
3057   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 61 of
                                                 2767

3058   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97530           90.00
3059   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97110           77.00
3060   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97112           77.00
3061   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97140           72.00
3062   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97010           60.00
3063   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     G0283           44.00
3064   Florida   Spine   0395752100101079   3/14/2018   Bill      6/30/2018     98940           72.00
3065   Florida   Spine   0395752100101079   3/14/2018   Bill      6/30/2018     97530           90.00
3066   Florida   Spine   0395752100101079   3/14/2018   Bill      6/30/2018     97112           77.00
3067   Florida   Spine   0395752100101079   3/14/2018   Bill      6/30/2018     97140           72.00
3068   Florida   Spine   0395752100101079   3/14/2018   Bill      6/30/2018     97035           44.00
3069   Florida   Spine   0395752100101079   3/14/2018   Bill      6/30/2018     97010           60.00
3070   Florida   Spine   0395752100101079   3/14/2018   Bill      6/30/2018     G0283           44.00
3071   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     99211           77.00
3072   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97110           77.00
3073   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97112           77.00
3074   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97140           72.00
3075   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97010           60.00
3076   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     G0283           44.00
3077   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     99211           77.00
3078   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     97530           90.00
3079   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     97110           77.00
3080   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     97140           72.00
3081   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     97035           44.00
3082   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     97010           60.00
3083   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     G0283           44.00
3084   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     99211           77.00
3085   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97530           90.00
3086   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97110           77.00
3087   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97012           55.00
3088   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97140           72.00
3089   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97010           60.00
3090   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     G0283           44.00
3091   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     99211           77.00
3092   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     97530           90.00
3093   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     97110           77.00
3094   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     97140           72.00
3095   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     97035           44.00
3096   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     97010           60.00
3097   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     G0283           44.00
3098   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     99211           77.00
3099   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97110           77.00
3100   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97112           77.00
3101   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97140           72.00
3102   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97010           60.00
3103   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     G0283           44.00
3104   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     99211           77.00
3105   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     97530           90.00
3106   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     97110           77.00
3107   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     97140           72.00
3108   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     97035           44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 62 of
                                                 2767

3109   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     97010            60.00
3110   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     G0283            44.00
3111   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     99211            77.00
3112   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97530            90.00
3113   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97110            77.00
3114   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97140            72.00
3115   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97010            60.00
3116   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     G0283            44.00
3117   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     99211            77.00
3118   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97530            90.00
3119   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97110            77.00
3120   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97140            72.00
3121   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     97010            60.00
3122   Florida   Spine   0590704620101033   4/3/2018    Bill      6/30/2018     G0283            44.00
3123   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     99211            77.00
3124   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97530            90.00
3125   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97112            77.00
3126   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97140            72.00
3127   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97035            44.00
3128   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97010            60.00
3129   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     G0283            44.00
3130   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     99212           105.00
3131   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     97530            90.00
3132   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     97112            77.00
3133   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     97140            72.00
3134   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     97110            77.00
3135   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     97010            60.00
3136   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     G0283            44.00
3137   Florida   Spine   0372060230101044   4/13/2018   Bill      6/30/2018     99211            77.00
3138   Florida   Spine   0372060230101044   4/13/2018   Bill      6/30/2018     97530            90.00
3139   Florida   Spine   0372060230101044   4/13/2018   Bill      6/30/2018     97110            77.00
3140   Florida   Spine   0372060230101044   4/13/2018   Bill      6/30/2018     97112            77.00
3141   Florida   Spine   0372060230101044   4/13/2018   Bill      6/30/2018     97140            72.00
3142   Florida   Spine   0372060230101044   4/13/2018   Bill      6/30/2018     97010            60.00
3143   Florida   Spine   0372060230101044   4/13/2018   Bill      6/30/2018     G0283            44.00
3144   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     99211            77.00
3145   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     97530            90.00
3146   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     97140            72.00
3147   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     97010            60.00
3148   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     G0283            44.00
3149   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     97110            77.00
3150   Florida   Spine   0608791300101011   4/11/2018   Bill      6/30/2018     99211            77.00
3151   Florida   Spine   0608791300101011   4/11/2018   Bill      6/30/2018     97140            72.00
3152   Florida   Spine   0608791300101011   4/11/2018   Bill      6/30/2018     97039            44.00
3153   Florida   Spine   0608791300101011   4/11/2018   Bill      6/30/2018     97010            60.00
3154   Florida   Spine   0608791300101011   4/11/2018   Bill      6/30/2018     G0283            44.00
3155   Florida   Spine   0608791300101011   4/11/2018   Bill      6/30/2018     97530            90.00
3156   Florida   Spine   0608791300101011   4/11/2018   Bill      6/30/2018     97110            77.00
3157   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     99211            77.00
3158   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97530            90.00
3159   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 63 of
                                                 2767

3160   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97012           55.00
3161   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97035           44.00
3162   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97010           60.00
3163   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     G0283           44.00
3164   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     98941           88.00
3165   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     97110           77.00
3166   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     97112           77.00
3167   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     97012           55.00
3168   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     97140           72.00
3169   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     97010           60.00
3170   Florida   Spine   0331963890101107   2/26/2018   Bill      6/30/2018     G0283           44.00
3171   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     99211           77.00
3172   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97140           72.00
3173   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97035           44.00
3174   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97010           60.00
3175   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     G0283           44.00
3176   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97530           90.00
3177   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97039           44.00
3178   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     99211           77.00
3179   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97530           90.00
3180   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97110           77.00
3181   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97039           44.00
3182   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97140           72.00
3183   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97010           60.00
3184   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     G0283           44.00
3185   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     99211           77.00
3186   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97530           90.00
3187   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97110           77.00
3188   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97140           72.00
3189   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97010           60.00
3190   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     G0283           44.00
3191   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97012           55.00
3192   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     99211           77.00
3193   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97530           90.00
3194   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97140           72.00
3195   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97110           77.00
3196   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97010           60.00
3197   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     G0283           44.00
3198   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     99211           77.00
3199   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97530           90.00
3200   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97110           77.00
3201   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97140           72.00
3202   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97039           44.00
3203   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97010           60.00
3204   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     G0283           44.00
3205   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     98941           88.00
3206   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97530           90.00
3207   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97012           55.00
3208   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97140           72.00
3209   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97035           44.00
3210   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97010           60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 64 of
                                                 2767

3211   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     G0283            44.00
3212   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97039            44.00
3213   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     99211            77.00
3214   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97530            90.00
3215   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97110            77.00
3216   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97140            72.00
3217   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97010            60.00
3218   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     G0283            44.00
3219   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     99211            77.00
3220   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97530            90.00
3221   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97039            44.00
3222   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97140            72.00
3223   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97110            77.00
3224   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97010            60.00
3225   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     G0283            44.00
3226   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     98941            88.00
3227   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     98943            72.00
3228   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97140            72.00
3229   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97035            44.00
3230   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97010            60.00
3231   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     G0283            44.00
3232   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     A4556            22.00
3233   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     98941            88.00
3234   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97140            72.00
3235   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     98943            72.00
3236   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97035            44.00
3237   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97010            60.00
3238   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     G0283            44.00
3239   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     A4556            22.00
3240   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     98941            88.00
3241   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97530            90.00
3242   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97012            55.00
3243   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97140            72.00
3244   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97035            44.00
3245   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97010            60.00
3246   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     G0283            44.00
3247   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     99211            77.00
3248   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97530            90.00
3249   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97110            77.00
3250   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97140            72.00
3251   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97010            60.00
3252   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     G0283            44.00
3253   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     98941            88.00
3254   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97530            90.00
3255   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97140            72.00
3256   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97035            44.00
3257   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97012            55.00
3258   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97010            60.00
3259   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     G0283            44.00
3260   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97039            44.00
3261   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     99212           105.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 65 of
                                                 2767

3262   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     97110            77.00
3263   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     97112            77.00
3264   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     97140            72.00
3265   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     97010            60.00
3266   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     G0283            44.00
3267   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     98941            88.00
3268   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     97110            77.00
3269   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     97112            77.00
3270   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     97012            55.00
3271   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     97140            72.00
3272   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     97010            60.00
3273   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     G0283            44.00
3274   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     99211            77.00
3275   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97530            90.00
3276   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97112            77.00
3277   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97140            72.00
3278   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97012            55.00
3279   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97010            60.00
3280   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     G0283            44.00
3281   Florida   Spine   0294879090101322   2/1/2018    Bill      6/30/2018     99213           350.00
3282   Florida   Spine   0294879090101322   2/1/2018    Bill      6/30/2018     82950            25.00
3283   Florida   Spine   0570408390101017   10/8/2017   Bill      6/30/2018     99211            77.00
3284   Florida   Spine   0570408390101017   10/8/2017   Bill      6/30/2018     97110            77.00
3285   Florida   Spine   0570408390101017   10/8/2017   Bill      6/30/2018     97112            77.00
3286   Florida   Spine   0570408390101017   10/8/2017   Bill      6/30/2018     97140            72.00
3287   Florida   Spine   0570408390101017   10/8/2017   Bill      6/30/2018     97010            60.00
3288   Florida   Spine   0570408390101017   10/8/2017   Bill      6/30/2018     G0283            44.00
3289   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     98941            88.00
3290   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97530            90.00
3291   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97012            55.00
3292   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97140            72.00
3293   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97035            44.00
3294   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97010            60.00
3295   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97039            44.00
3296   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     99203           500.00
3297   Florida   Spine   0559362090101014   4/13/2018   Bill      6/30/2018     99203           500.00
3298   Florida   Spine   0424697340101022   1/31/2018   Bill      6/30/2018     99211            77.00
3299   Florida   Spine   0424697340101022   1/31/2018   Bill      6/30/2018     97110            77.00
3300   Florida   Spine   0424697340101022   1/31/2018   Bill      6/30/2018     97112            77.00
3301   Florida   Spine   0424697340101022   1/31/2018   Bill      6/30/2018     97140            72.00
3302   Florida   Spine   0424697340101022   1/31/2018   Bill      6/30/2018     97010            60.00
3303   Florida   Spine   0424697340101022   1/31/2018   Bill      6/30/2018     G0283            44.00
3304   Florida   Spine   0406259280101207   3/29/2018   Bill      6/30/2018     98941            88.00
3305   Florida   Spine   0406259280101207   3/29/2018   Bill      6/30/2018     97530            90.00
3306   Florida   Spine   0406259280101207   3/29/2018   Bill      6/30/2018     97012            55.00
3307   Florida   Spine   0406259280101207   3/29/2018   Bill      6/30/2018     97140            72.00
3308   Florida   Spine   0406259280101207   3/29/2018   Bill      6/30/2018     97035            44.00
3309   Florida   Spine   0406259280101207   3/29/2018   Bill      6/30/2018     97010            60.00
3310   Florida   Spine   0406259280101207   3/29/2018   Bill      6/30/2018     G0283            44.00
3311   Florida   Spine   0220536200101068   2/22/2016   Bill      6/30/2018     99213           350.00
3312   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 66 of
                                                 2767

3313   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97530            90.00
3314   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97110            77.00
3315   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97112            77.00
3316   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97140            72.00
3317   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97010            60.00
3318   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     G0283            44.00
3319   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     G0283            44.00
3320   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     99211            77.00
3321   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97530            90.00
3322   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97110            77.00
3323   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97112            77.00
3324   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97140            72.00
3325   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97010            60.00
3326   Florida   Spine   0607249010101012   5/29/2018   Bill      6/30/2018     99211            77.00
3327   Florida   Spine   0607249010101012   5/29/2018   Bill      6/30/2018     97530            90.00
3328   Florida   Spine   0607249010101012   5/29/2018   Bill      6/30/2018     97112            77.00
3329   Florida   Spine   0607249010101012   5/29/2018   Bill      6/30/2018     97140            72.00
3330   Florida   Spine   0607249010101012   5/29/2018   Bill      6/30/2018     97035            44.00
3331   Florida   Spine   0607249010101012   5/29/2018   Bill      6/30/2018     97010            60.00
3332   Florida   Spine   0607249010101012   5/29/2018   Bill      6/30/2018     G0283            44.00
3333   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     99211            77.00
3334   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     97530            90.00
3335   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     97112            77.00
3336   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     97140            72.00
3337   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     97035            44.00
3338   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     97010            60.00
3339   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     G0283            44.00
3340   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     G0283            44.00
3341   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     99211            77.00
3342   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     97530            90.00
3343   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     97110            77.00
3344   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     97112            77.00
3345   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     97140            72.00
3346   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     97010            60.00
3347   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     G0283            44.00
3348   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     99212           105.00
3349   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97530            90.00
3350   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97112            77.00
3351   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97140            72.00
3352   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97035            44.00
3353   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97010            60.00
3354   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     99211            77.00
3355   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97530            90.00
3356   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97112            77.00
3357   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97140            72.00
3358   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97010            60.00
3359   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     G0283            44.00
3360   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     G0283            44.00
3361   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     99211            77.00
3362   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     97530            90.00
3363   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 67 of
                                                 2767

3364   Florida   Spine   0408278360101083   3/4/2018     Bill     6/30/2018     97112              77.00
3365   Florida   Spine   0408278360101083   3/4/2018     Bill     6/30/2018     97140              72.00
3366   Florida   Spine   0408278360101083   3/4/2018     Bill     6/30/2018     97010              60.00
3367   Florida   Spine   0558709750101026   2/13/2018    Bill     6/30/2018     99213             350.00
3368   Florida   Spine   0558709750101026   2/13/2018    Bill     6/30/2018     62321           2,100.00
3369   Florida   Spine   0558709750101026   2/13/2018    Bill     6/30/2018     J2001             105.00
3370   Florida   Spine   0558709750101026   2/13/2018    Bill     6/30/2018     Q9965              25.00
3371   Florida   Spine   0558709750101026   2/13/2018    Bill     6/30/2018     81025              25.00
3372   Florida   Spine   0611806660101016   5/4/2018     Bill     6/30/2018     99211              77.00
3373   Florida   Spine   0611806660101016   5/4/2018     Bill     6/30/2018     97530              90.00
3374   Florida   Spine   0611806660101016   5/4/2018     Bill     6/30/2018     97112              77.00
3375   Florida   Spine   0611806660101016   5/4/2018     Bill     6/30/2018     97140              72.00
3376   Florida   Spine   0611806660101016   5/4/2018     Bill     6/30/2018     97010              60.00
3377   Florida   Spine   0508826860101018   2/23/2018    Bill     6/30/2018     99211              77.00
3378   Florida   Spine   0508826860101018   2/23/2018    Bill     6/30/2018     97530              90.00
3379   Florida   Spine   0508826860101018   2/23/2018    Bill     6/30/2018     97110              77.00
3380   Florida   Spine   0508826860101018   2/23/2018    Bill     6/30/2018     97112              77.00
3381   Florida   Spine   0508826860101018   2/23/2018    Bill     6/30/2018     97140              72.00
3382   Florida   Spine   0508826860101018   2/23/2018    Bill     6/30/2018     97010              60.00
3383   Florida   Spine   0508826860101018   2/23/2018    Bill     6/30/2018     G0283              44.00
3384   Florida   Spine   0592683930101024   1/21/2018    Bill     6/30/2018     99211              77.00
3385   Florida   Spine   0592683930101024   1/21/2018    Bill     6/30/2018     97530              90.00
3386   Florida   Spine   0592683930101024   1/21/2018    Bill     6/30/2018     97112              77.00
3387   Florida   Spine   0592683930101024   1/21/2018    Bill     6/30/2018     97140              72.00
3388   Florida   Spine   0592683930101024   1/21/2018    Bill     6/30/2018     97010              60.00
3389   Florida   Spine   0592683930101024   1/21/2018    Bill     6/30/2018     G0283              44.00
3390   Florida   Spine   0459324480101013   2/2/2017     Bill     6/30/2018     99213             350.00
3391   Florida   Spine   0582390370101017   12/19/2017   Bill     6/30/2018     99213             350.00
3392   Florida   Spine   0582390370101017   12/19/2017   Bill     6/30/2018     62323           2,000.00
3393   Florida   Spine   0582390370101017   12/19/2017   Bill     6/30/2018     J2001             105.00
3394   Florida   Spine   0582390370101017   12/19/2017   Bill     6/30/2018     J1020              35.00
3395   Florida   Spine   0582390370101017   12/19/2017   Bill     6/30/2018     Q9965              25.00
3396   Florida   Spine   0186668220101034   6/28/2016    Bill     6/30/2018     99203             500.00
3397   Florida   Spine   0600423600101024   10/13/2017   Bill     6/30/2018     99213             350.00
3398   Florida   Spine   0155347870101068   4/3/2017     Bill     6/30/2018     99213             350.00
3399   Florida   Spine   0155347870101068   4/3/2017     Bill     6/30/2018     62323           2,000.00
3400   Florida   Spine   0155347870101068   4/3/2017     Bill     6/30/2018     J2001             105.00
3401   Florida   Spine   0155347870101068   4/3/2017     Bill     6/30/2018     J1020              35.00
3402   Florida   Spine   0155347870101068   4/3/2017     Bill     6/30/2018     Q9965              25.00
3403   Florida   Spine   0545688200101032   5/21/2018    Bill     6/30/2018     99211              77.00
3404   Florida   Spine   0545688200101032   5/21/2018    Bill     6/30/2018     97530              90.00
3405   Florida   Spine   0545688200101032   5/21/2018    Bill     6/30/2018     97110              77.00
3406   Florida   Spine   0545688200101032   5/21/2018    Bill     6/30/2018     97039              44.00
3407   Florida   Spine   0545688200101032   5/21/2018    Bill     6/30/2018     97140              72.00
3408   Florida   Spine   0545688200101032   5/21/2018    Bill     6/30/2018     97010              60.00
3409   Florida   Spine   0545688200101032   5/21/2018    Bill     6/30/2018     G0283              44.00
3410   Florida   Spine   0192688480101070   6/13/2018    Bill     6/30/2018     99203             275.00
3411   Florida   Spine   0192688480101070   6/13/2018    Bill     6/30/2018     97140              72.00
3412   Florida   Spine   0192688480101070   6/13/2018    Bill     6/30/2018     97035              44.00
3413   Florida   Spine   0192688480101070   6/13/2018    Bill     6/30/2018     97010              60.00
3414   Florida   Spine   0192688480101070   6/13/2018    Bill     6/30/2018     G0283              44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 68 of
                                                 2767

3415   Florida   Spine   0192688480101070   6/13/2018   Bill      6/30/2018     A4556           22.00
3416   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     99211           77.00
3417   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97530           90.00
3418   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97112           77.00
3419   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97140           72.00
3420   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97035           44.00
3421   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97010           60.00
3422   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     G0283           44.00
3423   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     99211           77.00
3424   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97530           90.00
3425   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97112           77.00
3426   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97140           72.00
3427   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97035           44.00
3428   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97010           60.00
3429   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     G0283           44.00
3430   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     99211           77.00
3431   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97530           90.00
3432   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97112           77.00
3433   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97140           72.00
3434   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97010           60.00
3435   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     G0283           44.00
3436   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     99211           77.00
3437   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97530           90.00
3438   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97112           77.00
3439   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97140           72.00
3440   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97035           44.00
3441   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     97010           60.00
3442   Florida   Spine   0563933210101037   5/23/2018   Bill      6/30/2018     G0283           44.00
3443   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     99211           77.00
3444   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     97530           90.00
3445   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     97112           77.00
3446   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     97140           72.00
3447   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     97035           44.00
3448   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     97010           60.00
3449   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     G0283           44.00
3450   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     99211           77.00
3451   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     97530           90.00
3452   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     97112           77.00
3453   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     97140           72.00
3454   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     97035           44.00
3455   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     97010           60.00
3456   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     G0283           44.00
3457   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     98940           72.00
3458   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     98943           72.00
3459   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     97110           77.00
3460   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     97112           77.00
3461   Florida   Spine   0586281730101019   4/23/2018   Bill      6/30/2018     97039           44.00
3462   Florida   Spine   0569893460101034   3/29/2018   Bill      6/30/2018     99211           77.00
3463   Florida   Spine   0569893460101034   3/29/2018   Bill      6/30/2018     97530           90.00
3464   Florida   Spine   0569893460101034   3/29/2018   Bill      6/30/2018     97112           77.00
3465   Florida   Spine   0569893460101034   3/29/2018   Bill      6/30/2018     97012           55.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 69 of
                                                 2767

3466   Florida   Spine   0569893460101034   3/29/2018    Bill     6/30/2018     97140            72.00
3467   Florida   Spine   0569893460101034   3/29/2018    Bill     6/30/2018     97010            60.00
3468   Florida   Spine   0569893460101034   3/29/2018    Bill     6/30/2018     G0283            44.00
3469   Florida   Spine   0329206410101130   4/16/2018    Bill     6/30/2018     99211            77.00
3470   Florida   Spine   0329206410101130   4/16/2018    Bill     6/30/2018     97530            90.00
3471   Florida   Spine   0329206410101130   4/16/2018    Bill     6/30/2018     97110            77.00
3472   Florida   Spine   0329206410101130   4/16/2018    Bill     6/30/2018     97112            77.00
3473   Florida   Spine   0329206410101130   4/16/2018    Bill     6/30/2018     97140            72.00
3474   Florida   Spine   0329206410101130   4/16/2018    Bill     6/30/2018     97010            60.00
3475   Florida   Spine   0570132810101114   5/13/2018    Bill     6/30/2018     98941            88.00
3476   Florida   Spine   0570132810101114   5/13/2018    Bill     6/30/2018     97530            90.00
3477   Florida   Spine   0570132810101114   5/13/2018    Bill     6/30/2018     97140            72.00
3478   Florida   Spine   0570132810101114   5/13/2018    Bill     6/30/2018     97010            60.00
3479   Florida   Spine   0570132810101114   5/13/2018    Bill     6/30/2018     G0283            44.00
3480   Florida   Spine   0570132810101114   5/13/2018    Bill     6/30/2018     97012            55.00
3481   Florida   Spine   0570132810101114   5/13/2018    Bill     6/30/2018     97035            44.00
3482   Florida   Spine   0323061040101026   11/29/2017   Bill     6/30/2018     99213           193.00
3483   Florida   Spine   0411166400101046   6/3/2018     Bill     6/30/2018     99211            77.00
3484   Florida   Spine   0411166400101046   6/3/2018     Bill     6/30/2018     97530            90.00
3485   Florida   Spine   0411166400101046   6/3/2018     Bill     6/30/2018     97110            77.00
3486   Florida   Spine   0411166400101046   6/3/2018     Bill     6/30/2018     97140            72.00
3487   Florida   Spine   0411166400101046   6/3/2018     Bill     6/30/2018     97012            55.00
3488   Florida   Spine   0411166400101046   6/3/2018     Bill     6/30/2018     97010            60.00
3489   Florida   Spine   0411166400101046   6/3/2018     Bill     6/30/2018     G0283            44.00
3490   Florida   Spine   0586666620101030   9/23/2017    Bill     6/30/2018     99211            77.00
3491   Florida   Spine   0586666620101030   9/23/2017    Bill     6/30/2018     97530            90.00
3492   Florida   Spine   0586666620101030   9/23/2017    Bill     6/30/2018     97110            77.00
3493   Florida   Spine   0586666620101030   9/23/2017    Bill     6/30/2018     97012            55.00
3494   Florida   Spine   0586666620101030   9/23/2017    Bill     6/30/2018     97140            72.00
3495   Florida   Spine   0586666620101030   9/23/2017    Bill     6/30/2018     97010            60.00
3496   Florida   Spine   0586666620101030   9/23/2017    Bill     6/30/2018     G0283            44.00
3497   Florida   Spine   0007726840101078   5/9/2018     Bill     6/30/2018     99211            77.00
3498   Florida   Spine   0007726840101078   5/9/2018     Bill     6/30/2018     97530            90.00
3499   Florida   Spine   0007726840101078   5/9/2018     Bill     6/30/2018     97110            77.00
3500   Florida   Spine   0007726840101078   5/9/2018     Bill     6/30/2018     97112            77.00
3501   Florida   Spine   0007726840101078   5/9/2018     Bill     6/30/2018     97140            72.00
3502   Florida   Spine   0007726840101078   5/9/2018     Bill     6/30/2018     97010            60.00
3503   Florida   Spine   0007726840101078   5/9/2018     Bill     6/30/2018     G0283            44.00
3504   Florida   Spine   0259110890101178   3/12/2018    Bill     6/30/2018     99211            77.00
3505   Florida   Spine   0259110890101178   3/12/2018    Bill     6/30/2018     97530            90.00
3506   Florida   Spine   0259110890101178   3/12/2018    Bill     6/30/2018     97112            77.00
3507   Florida   Spine   0259110890101178   3/12/2018    Bill     6/30/2018     97140            72.00
3508   Florida   Spine   0259110890101178   3/12/2018    Bill     6/30/2018     97010            60.00
3509   Florida   Spine   0259110890101178   3/12/2018    Bill     6/30/2018     G0283            44.00
3510   Florida   Spine   0107692060101058   4/2/2018     Bill     6/30/2018     99211            77.00
3511   Florida   Spine   0107692060101058   4/2/2018     Bill     6/30/2018     97530            90.00
3512   Florida   Spine   0107692060101058   4/2/2018     Bill     6/30/2018     97110            77.00
3513   Florida   Spine   0107692060101058   4/2/2018     Bill     6/30/2018     97112            77.00
3514   Florida   Spine   0107692060101058   4/2/2018     Bill     6/30/2018     97140            72.00
3515   Florida   Spine   0107692060101058   4/2/2018     Bill     6/30/2018     97010            60.00
3516   Florida   Spine   0107692060101058   4/2/2018     Bill     6/30/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 70 of
                                                 2767

3517   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     99213             350.00
3518   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     99213             350.00
3519   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     0232T           5,000.00
3520   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     99211              77.00
3521   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     97530              90.00
3522   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     97140              72.00
3523   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     97035              44.00
3524   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     97010              60.00
3525   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     G0283              44.00
3526   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     97039              44.00
3527   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     99211              77.00
3528   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     97530              90.00
3529   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     97110              77.00
3530   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     97112              77.00
3531   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     97140              72.00
3532   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     97010              60.00
3533   Florida   Spine   0404680970101052   4/27/2018   Bill      6/30/2018     G0283              44.00
3534   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     99211              77.00
3535   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97530              90.00
3536   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97112              77.00
3537   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97140              72.00
3538   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97010              60.00
3539   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     G0283              44.00
3540   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     99211              77.00
3541   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     97530              90.00
3542   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     97112              77.00
3543   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     97140              72.00
3544   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     97010              60.00
3545   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     G0283              44.00
3546   Florida   Spine   0427759340101027   4/22/2018   Bill      6/30/2018     97035              44.00
3547   Florida   Spine   0530490040101075   5/11/2018   Bill      6/30/2018     99212             105.00
3548   Florida   Spine   0530490040101075   5/11/2018   Bill      6/30/2018     97530              90.00
3549   Florida   Spine   0530490040101075   5/11/2018   Bill      6/30/2018     97112              77.00
3550   Florida   Spine   0530490040101075   5/11/2018   Bill      6/30/2018     97140              72.00
3551   Florida   Spine   0530490040101075   5/11/2018   Bill      6/30/2018     97010              60.00
3552   Florida   Spine   0530490040101075   5/11/2018   Bill      6/30/2018     G0283              44.00
3553   Florida   Spine   0500500630101073   5/18/2018   Bill      6/30/2018     99211              77.00
3554   Florida   Spine   0500500630101073   5/18/2018   Bill      6/30/2018     97530              90.00
3555   Florida   Spine   0500500630101073   5/18/2018   Bill      6/30/2018     97110              77.00
3556   Florida   Spine   0500500630101073   5/18/2018   Bill      6/30/2018     97012              55.00
3557   Florida   Spine   0500500630101073   5/18/2018   Bill      6/30/2018     97140              72.00
3558   Florida   Spine   0500500630101073   5/18/2018   Bill      6/30/2018     97010              60.00
3559   Florida   Spine   0500500630101073   5/18/2018   Bill      6/30/2018     G0283              44.00
3560   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     99211              77.00
3561   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97530              90.00
3562   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97112              77.00
3563   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97140              72.00
3564   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97035              44.00
3565   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97010              60.00
3566   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     G0283              44.00
3567   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     99211              77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 71 of
                                                 2767

3568   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97530            90.00
3569   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97110            77.00
3570   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97112            77.00
3571   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97140            72.00
3572   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     97010            60.00
3573   Florida   Spine   0509800110101077   3/31/2018   Bill      6/30/2018     G0283            44.00
3574   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     99213           350.00
3575   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     93000           183.00
3576   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     71046           295.00
3577   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     80048           144.00
3578   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     85025            78.00
3579   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     81001            45.00
3580   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     85610            80.00
3581   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     84702            38.00
3582   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     99211            77.00
3583   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97530            90.00
3584   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97110            77.00
3585   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97039            44.00
3586   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97140            72.00
3587   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97010            60.00
3588   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     G0283            44.00
3589   Florida   Spine   0567887300101099   2/14/2018   Bill      6/30/2018     99213           193.00
3590   Florida   Spine   0567887300101099   2/14/2018   Bill      6/30/2018     97110            77.00
3591   Florida   Spine   0567887300101099   2/14/2018   Bill      6/30/2018     97112            77.00
3592   Florida   Spine   0567887300101099   2/14/2018   Bill      6/30/2018     97140            72.00
3593   Florida   Spine   0567887300101099   2/14/2018   Bill      6/30/2018     97010            60.00
3594   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     99211            77.00
3595   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97110            77.00
3596   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97112            77.00
3597   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97140            72.00
3598   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97010            60.00
3599   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     G0283            44.00
3600   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     99211            77.00
3601   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97530            90.00
3602   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97110            77.00
3603   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97112            77.00
3604   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97140            72.00
3605   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     97010            60.00
3606   Florida   Spine   0286442780101035   4/11/2018   Bill      6/30/2018     G0283            44.00
3607   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     99211            77.00
3608   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     97530            90.00
3609   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     97110            77.00
3610   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     97140            72.00
3611   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     97010            60.00
3612   Florida   Spine   0368457730101043   4/21/2018   Bill      6/30/2018     G0283            44.00
3613   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     99211            77.00
3614   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97530            90.00
3615   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97110            77.00
3616   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97140            72.00
3617   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     97010            60.00
3618   Florida   Spine   0590961330101071   6/9/2018    Bill      6/30/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 72 of
                                                 2767

3619   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     99211            77.00
3620   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97530            90.00
3621   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97110            77.00
3622   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97112            77.00
3623   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97140            72.00
3624   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97010            60.00
3625   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     G0283            44.00
3626   Florida   Spine   0170717510101143   6/25/2017   Bill      6/30/2018     99211            77.00
3627   Florida   Spine   0170717510101143   6/25/2017   Bill      6/30/2018     97530            90.00
3628   Florida   Spine   0170717510101143   6/25/2017   Bill      6/30/2018     97110            77.00
3629   Florida   Spine   0170717510101143   6/25/2017   Bill      6/30/2018     97140            72.00
3630   Florida   Spine   0170717510101143   6/25/2017   Bill      6/30/2018     97010            60.00
3631   Florida   Spine   0170717510101143   6/25/2017   Bill      6/30/2018     G0283            44.00
3632   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     99211            77.00
3633   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     97530            90.00
3634   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     97112            77.00
3635   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     97140            72.00
3636   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     97110            77.00
3637   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     97010            60.00
3638   Florida   Spine   0585707650101044   5/1/2018    Bill      6/30/2018     G0283            44.00
3639   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     99211            77.00
3640   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97150            72.00
3641   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97035            44.00
3642   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97010            60.00
3643   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     G0283            44.00
3644   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97530            90.00
3645   Florida   Spine   0613634800101011   6/6/2018    Bill      6/30/2018     97039            44.00
3646   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     99211            77.00
3647   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     97530            90.00
3648   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     97140            72.00
3649   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     97010            60.00
3650   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     G0283            44.00
3651   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     97110            77.00
3652   Florida   Spine   0328728430101015   3/13/2018   Bill      6/30/2018     99213           193.00
3653   Florida   Spine   0328728430101015   3/13/2018   Bill      6/30/2018     97112            77.00
3654   Florida   Spine   0328728430101015   3/13/2018   Bill      6/30/2018     97140            72.00
3655   Florida   Spine   0328728430101015   3/13/2018   Bill      6/30/2018     97010            60.00
3656   Florida   Spine   0328728430101015   3/13/2018   Bill      6/30/2018     G0283            44.00
3657   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     99211            77.00
3658   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     97140            72.00
3659   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     97530            90.00
3660   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     97010            60.00
3661   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     G0283            44.00
3662   Florida   Spine   0582714140101025   4/23/2018   Bill      6/30/2018     97110            77.00
3663   Florida   Spine   0585544400101069   3/12/2018   Bill      6/30/2018     99211            77.00
3664   Florida   Spine   0585544400101069   3/12/2018   Bill      6/30/2018     97530            90.00
3665   Florida   Spine   0585544400101069   3/12/2018   Bill      6/30/2018     97110            77.00
3666   Florida   Spine   0585544400101069   3/12/2018   Bill      6/30/2018     97140            72.00
3667   Florida   Spine   0585544400101069   3/12/2018   Bill      6/30/2018     97039            44.00
3668   Florida   Spine   0585544400101069   3/12/2018   Bill      6/30/2018     97035            44.00
3669   Florida   Spine   0585544400101069   3/12/2018   Bill      6/30/2018     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 73 of
                                                 2767

3670   Florida   Spine   0585544400101069   3/12/2018   Bill      6/30/2018     G0283            44.00
3671   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     99211            77.00
3672   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97530            90.00
3673   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97110            77.00
3674   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97140            72.00
3675   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     97010            60.00
3676   Florida   Spine   0350699740101105   2/7/2018    Bill      6/30/2018     G0283            44.00
3677   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     99203           275.00
3678   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     97140            72.00
3679   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     97035            44.00
3680   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     97010            60.00
3681   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     G0283            44.00
3682   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     A4556            22.00
3683   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     99211            77.00
3684   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     97530            90.00
3685   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     97140            72.00
3686   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     97035            44.00
3687   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     97010            60.00
3688   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     G0283            44.00
3689   Florida   Spine   0593125360101024   3/27/2018   Bill      6/30/2018     97110            77.00
3690   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     99211            77.00
3691   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     97530            90.00
3692   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     97110            77.00
3693   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     97140            72.00
3694   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     97010            60.00
3695   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     G0283            44.00
3696   Florida   Spine   0533630600101042   5/13/2018   Bill      6/30/2018     97039            44.00
3697   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     99211            77.00
3698   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97530            90.00
3699   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97140            72.00
3700   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97110            77.00
3701   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97010            60.00
3702   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     G0283            44.00
3703   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     99211            77.00
3704   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97530            90.00
3705   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97110            77.00
3706   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97140            72.00
3707   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     97010            60.00
3708   Florida   Spine   0458859420101012   4/26/2018   Bill      6/30/2018     G0283            44.00
3709   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     98941            88.00
3710   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97530            90.00
3711   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97140            72.00
3712   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97035            44.00
3713   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97010            60.00
3714   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     G0283            44.00
3715   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97112            77.00
3716   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     98941            88.00
3717   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97140            72.00
3718   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97035            44.00
3719   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97010            60.00
3720   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 74 of
                                                 2767

3721   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97530            90.00
3722   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97112            77.00
3723   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     99211            77.00
3724   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     97530            90.00
3725   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     97110            77.00
3726   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     97012            55.00
3727   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     97010            60.00
3728   Florida   Spine   0260507140101030   5/26/2018   Bill      6/30/2018     G0283            44.00
3729   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     97530            90.00
3730   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     97110            77.00
3731   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     97140            72.00
3732   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     99211            77.00
3733   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     97010            60.00
3734   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     G0283            44.00
3735   Florida   Spine   0331295970101032   5/3/2018    Bill      6/30/2018     99211            77.00
3736   Florida   Spine   0331295970101032   5/3/2018    Bill      6/30/2018     97530            90.00
3737   Florida   Spine   0331295970101032   5/3/2018    Bill      6/30/2018     97110            77.00
3738   Florida   Spine   0331295970101032   5/3/2018    Bill      6/30/2018     97140            72.00
3739   Florida   Spine   0331295970101032   5/3/2018    Bill      6/30/2018     97010            60.00
3740   Florida   Spine   0331295970101032   5/3/2018    Bill      6/30/2018     G0283            44.00
3741   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     99211            77.00
3742   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97530            90.00
3743   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97110            77.00
3744   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97140            72.00
3745   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97010            60.00
3746   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     G0283            44.00
3747   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     99212           105.00
3748   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97110            77.00
3749   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97112            77.00
3750   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97140            72.00
3751   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     97010            60.00
3752   Florida   Spine   0579137220101027   5/17/2018   Bill      6/30/2018     G0283            44.00
3753   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     99211            77.00
3754   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97530            90.00
3755   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97110            77.00
3756   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97140            72.00
3757   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97010            60.00
3758   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     G0283            44.00
3759   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97035            44.00
3760   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     99211            77.00
3761   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97530            90.00
3762   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97110            77.00
3763   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97112            77.00
3764   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97140            72.00
3765   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     97010            60.00
3766   Florida   Spine   0482551130101065   3/23/2018   Bill      6/30/2018     G0283            44.00
3767   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     G0283            44.00
3768   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     99211            77.00
3769   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97530            90.00
3770   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97112            77.00
3771   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 75 of
                                                 2767

3772   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97035              44.00
3773   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97010              60.00
3774   Florida   Spine   0237577800101091   3/20/2018   Bill      6/30/2018     99211              77.00
3775   Florida   Spine   0237577800101091   3/20/2018   Bill      6/30/2018     97530              90.00
3776   Florida   Spine   0237577800101091   3/20/2018   Bill      6/30/2018     97110              77.00
3777   Florida   Spine   0237577800101091   3/20/2018   Bill      6/30/2018     97112              77.00
3778   Florida   Spine   0237577800101091   3/20/2018   Bill      6/30/2018     97140              72.00
3779   Florida   Spine   0237577800101091   3/20/2018   Bill      6/30/2018     97010              60.00
3780   Florida   Spine   0237577800101091   3/20/2018   Bill      6/30/2018     G0283              44.00
3781   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     99211              77.00
3782   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97530              90.00
3783   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97110              77.00
3784   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97112              77.00
3785   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97140              72.00
3786   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     99211              77.00
3787   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97530              90.00
3788   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97112              77.00
3789   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97140              72.00
3790   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97110              77.00
3791   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     G0283              44.00
3792   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     99211              77.00
3793   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     97530              90.00
3794   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     97110              77.00
3795   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     97112              77.00
3796   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     97140              72.00
3797   Florida   Spine   0408278360101083   3/4/2018    Bill      6/30/2018     97010              60.00
3798   Florida   Spine   0611806660101016   5/4/2018    Bill      6/30/2018     99211              77.00
3799   Florida   Spine   0611806660101016   5/4/2018    Bill      6/30/2018     97530              90.00
3800   Florida   Spine   0611806660101016   5/4/2018    Bill      6/30/2018     97140              72.00
3801   Florida   Spine   0611806660101016   5/4/2018    Bill      6/30/2018     97010              60.00
3802   Florida   Spine   0578986620101016   2/26/2018   Bill      6/30/2018     99203             500.00
3803   Florida   Spine   0508826860101018   2/23/2018   Bill      6/30/2018     G0283              44.00
3804   Florida   Spine   0508826860101018   2/23/2018   Bill      6/30/2018     99211              77.00
3805   Florida   Spine   0508826860101018   2/23/2018   Bill      6/30/2018     97530              90.00
3806   Florida   Spine   0508826860101018   2/23/2018   Bill      6/30/2018     97110              77.00
3807   Florida   Spine   0508826860101018   2/23/2018   Bill      6/30/2018     97112              77.00
3808   Florida   Spine   0508826860101018   2/23/2018   Bill      6/30/2018     97140              72.00
3809   Florida   Spine   0508826860101018   2/23/2018   Bill      6/30/2018     97010              60.00
3810   Florida   Spine   0531220660101033   2/6/2018    Bill      6/30/2018     99203             500.00
3811   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     99211              77.00
3812   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     97530              90.00
3813   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     97112              77.00
3814   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     97140              72.00
3815   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     97010              60.00
3816   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     G0283              44.00
3817   Florida   Spine   0328967040101029   1/31/2018   Bill      6/30/2018     99203             500.00
3818   Florida   Spine   0121576630101247   1/28/2018   Bill      6/30/2018     99213             350.00
3819   Florida   Spine   0328967040101029   1/31/2018   Bill      6/30/2018     99203             500.00
3820   Florida   Spine   0576550580101044   2/22/2018   Bill      6/30/2018     99213             350.00
3821   Florida   Spine   0576550580101044   2/22/2018   Bill      6/30/2018     62321           2,100.00
3822   Florida   Spine   0576550580101044   2/22/2018   Bill      6/30/2018     J2001             105.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 76 of
                                                 2767

3823   Florida   Spine   0576550580101044   2/22/2018   Bill      6/30/2018     J3301            35.00
3824   Florida   Spine   0401158340101048   3/15/2018   Bill      6/30/2018     99203           500.00
3825   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     99211            77.00
3826   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     97530            90.00
3827   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     97112            77.00
3828   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     97140            72.00
3829   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     97010            60.00
3830   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     G0283            44.00
3831   Florida   Spine   0465179120101035   6/11/2018   Bill      6/30/2018     99211            77.00
3832   Florida   Spine   0465179120101035   6/11/2018   Bill      6/30/2018     97140            72.00
3833   Florida   Spine   0465179120101035   6/11/2018   Bill      6/30/2018     97010            60.00
3834   Florida   Spine   0465179120101035   6/11/2018   Bill      6/30/2018     G0283            44.00
3835   Florida   Spine   0465179120101035   6/11/2018   Bill      6/30/2018     97530            90.00
3836   Florida   Spine   0465179120101035   6/11/2018   Bill      6/30/2018     97110            77.00
3837   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     99211            77.00
3838   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     97530            90.00
3839   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     97140            72.00
3840   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     97010            60.00
3841   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     G0283            44.00
3842   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     99211            77.00
3843   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97530            90.00
3844   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97112            77.00
3845   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97140            72.00
3846   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97035            44.00
3847   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97010            60.00
3848   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     G0283            44.00
3849   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     98941            88.00
3850   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97530            90.00
3851   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97039            44.00
3852   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97140            72.00
3853   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97035            44.00
3854   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97010            60.00
3855   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     G0283            44.00
3856   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     98941            88.00
3857   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97530            90.00
3858   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97039            44.00
3859   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97140            72.00
3860   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97035            44.00
3861   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97010            60.00
3862   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     G0283            44.00
3863   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     98941            88.00
3864   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97530            90.00
3865   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97039            44.00
3866   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97140            72.00
3867   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97035            44.00
3868   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97010            60.00
3869   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     G0283            44.00
3870   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     99211            77.00
3871   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97530            90.00
3872   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97112            77.00
3873   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 77 of
                                                 2767

3874   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97035           44.00
3875   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     97010           60.00
3876   Florida   Spine   0394141480101035   5/1/2018    Bill      6/30/2018     G0283           44.00
3877   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     99211           77.00
3878   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97530           90.00
3879   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97112           77.00
3880   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97140           72.00
3881   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97010           60.00
3882   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     G0283           44.00
3883   Florida   Spine   0391131460101132   5/7/2018    Bill      6/30/2018     97012           55.00
3884   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     99211           77.00
3885   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     97530           90.00
3886   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     97112           77.00
3887   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     97140           72.00
3888   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     97110           77.00
3889   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     97010           60.00
3890   Florida   Spine   0421007780101057   4/16/2018   Bill      6/30/2018     G0283           44.00
3891   Florida   Spine   0438681750101080   4/14/2018   Bill      6/30/2018     99211           77.00
3892   Florida   Spine   0438681750101080   4/14/2018   Bill      6/30/2018     97530           90.00
3893   Florida   Spine   0438681750101080   4/14/2018   Bill      6/30/2018     97112           77.00
3894   Florida   Spine   0438681750101080   4/14/2018   Bill      6/30/2018     97140           72.00
3895   Florida   Spine   0438681750101080   4/14/2018   Bill      6/30/2018     97010           60.00
3896   Florida   Spine   0438681750101080   4/14/2018   Bill      6/30/2018     G0283           44.00
3897   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     99211           77.00
3898   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     97530           90.00
3899   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     97112           77.00
3900   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     97140           72.00
3901   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     97035           44.00
3902   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     97010           60.00
3903   Florida   Spine   0137366970101045   5/17/2018   Bill      6/30/2018     G0283           44.00
3904   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     99211           77.00
3905   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     97530           90.00
3906   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     97140           72.00
3907   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     97035           44.00
3908   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     97010           60.00
3909   Florida   Spine   0414321750101107   5/15/2018   Bill      6/30/2018     G0283           44.00
3910   Florida   Spine   0492272400101028   5/5/2018    Bill      6/30/2018     99211           77.00
3911   Florida   Spine   0492272400101028   5/5/2018    Bill      6/30/2018     97530           90.00
3912   Florida   Spine   0492272400101028   5/5/2018    Bill      6/30/2018     97112           77.00
3913   Florida   Spine   0492272400101028   5/5/2018    Bill      6/30/2018     97140           72.00
3914   Florida   Spine   0492272400101028   5/5/2018    Bill      6/30/2018     97035           44.00
3915   Florida   Spine   0492272400101028   5/5/2018    Bill      6/30/2018     97010           60.00
3916   Florida   Spine   0492272400101028   5/5/2018    Bill      6/30/2018     G0283           44.00
3917   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     99211           77.00
3918   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     97530           90.00
3919   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     97112           77.00
3920   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     97140           72.00
3921   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     97010           60.00
3922   Florida   Spine   0537091110101012   3/15/2018   Bill      6/30/2018     G0283           44.00
3923   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     99211           77.00
3924   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     97110           77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 78 of
                                                 2767

3925   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     97039            44.00
3926   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     97140            72.00
3927   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     97035            44.00
3928   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     97010            60.00
3929   Florida   Spine   0416275880101098   6/3/2018    Bill      6/30/2018     G0283            44.00
3930   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     99211            77.00
3931   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97530            90.00
3932   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97035            44.00
3933   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97140            72.00
3934   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97012            55.00
3935   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     97010            60.00
3936   Florida   Spine   0411166400101046   6/3/2018    Bill      6/30/2018     G0283            44.00
3937   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     99211            77.00
3938   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97530            90.00
3939   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97110            77.00
3940   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97112            77.00
3941   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97140            72.00
3942   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     97010            60.00
3943   Florida   Spine   0007726840101078   5/9/2018    Bill      6/30/2018     G0283            44.00
3944   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     99211            77.00
3945   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     97530            90.00
3946   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     97110            77.00
3947   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     97140            72.00
3948   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     97010            60.00
3949   Florida   Spine   0570575920101038   5/17/2018   Bill      6/30/2018     G0283            44.00
3950   Florida   Spine   0595290950101012   4/16/2018   Bill      6/30/2018     99213           350.00
3951   Florida   Spine   0595290950101012   4/16/2018   Bill      6/30/2018     93000           183.00
3952   Florida   Spine   0595290950101012   4/16/2018   Bill      6/30/2018     71046           295.00
3953   Florida   Spine   0595290950101012   4/16/2018   Bill      6/30/2018     80048           144.00
3954   Florida   Spine   0595290950101012   4/16/2018   Bill      6/30/2018     85025            78.00
3955   Florida   Spine   0595290950101012   4/16/2018   Bill      6/30/2018     81001            45.00
3956   Florida   Spine   0595290950101012   4/16/2018   Bill      6/30/2018     85610            80.00
3957   Florida   Spine   0595290950101012   4/16/2018   Bill      6/30/2018     84702            38.00
3958   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     99204           700.00
3959   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     99211            77.00
3960   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97530            90.00
3961   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97112            77.00
3962   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97140            72.00
3963   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97035            44.00
3964   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     97010            60.00
3965   Florida   Spine   0542750470101010   4/28/2018   Bill      6/30/2018     G0283            44.00
3966   Florida   Spine   0480597810101018   12/3/2017   Bill      6/30/2018     99213           350.00
3967   Florida   Spine   0480597810101018   12/3/2017   Bill      6/30/2018     93000           183.00
3968   Florida   Spine   0480597810101018   12/3/2017   Bill      6/30/2018     71046           295.00
3969   Florida   Spine   0480597810101018   12/3/2017   Bill      6/30/2018     80048           144.00
3970   Florida   Spine   0480597810101018   12/3/2017   Bill      6/30/2018     85025            78.00
3971   Florida   Spine   0480597810101018   12/3/2017   Bill      6/30/2018     81001            45.00
3972   Florida   Spine   0480597810101018   12/3/2017   Bill      6/30/2018     85610            80.00
3973   Florida   Spine   0480597810101018   12/3/2017   Bill      6/30/2018     84702            38.00
3974   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     99211            77.00
3975   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 79 of
                                                 2767

3976   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97110            77.00
3977   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97112            77.00
3978   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97140            72.00
3979   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     97010            60.00
3980   Florida   Spine   0609399620101015   4/20/2018   Bill      6/30/2018     G0283            44.00
3981   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     99211            77.00
3982   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97530            90.00
3983   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97112            77.00
3984   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97140            72.00
3985   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97035            44.00
3986   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     97010            60.00
3987   Florida   Spine   0355546070101103   6/6/2018    Bill      6/30/2018     G0283            44.00
3988   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     99211            77.00
3989   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     97530            90.00
3990   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     97140            72.00
3991   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     97035            44.00
3992   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     97010            60.00
3993   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     G0283            44.00
3994   Florida   Spine   0580649330101017   5/23/2018   Bill      6/30/2018     97039            44.00
3995   Florida   Spine   0609930420101019   2/27/2018   Bill      6/30/2018     99214           400.00
3996   Florida   Spine   0100295840101088   3/30/2018   Bill      6/30/2018     99211            77.00
3997   Florida   Spine   0100295840101088   3/30/2018   Bill      6/30/2018     97530            90.00
3998   Florida   Spine   0100295840101088   3/30/2018   Bill      6/30/2018     97110            77.00
3999   Florida   Spine   0100295840101088   3/30/2018   Bill      6/30/2018     97112            77.00
4000   Florida   Spine   0100295840101088   3/30/2018   Bill      6/30/2018     97140            72.00
4001   Florida   Spine   0100295840101088   3/30/2018   Bill      6/30/2018     97010            60.00
4002   Florida   Spine   0100295840101088   3/30/2018   Bill      6/30/2018     G0283            44.00
4003   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     99203           500.00
4004   Florida   Spine   0329309080101073   1/29/2018   Bill      6/30/2018     99203           500.00
4005   Florida   Spine   0542771940101059   2/14/2016   Bill      6/30/2018     99213           350.00
4006   Florida   Spine   0542771940101059   2/14/2016   Bill      6/30/2018     93000           183.00
4007   Florida   Spine   0542771940101059   2/14/2016   Bill      6/30/2018     71046           295.00
4008   Florida   Spine   0542771940101059   2/14/2016   Bill      6/30/2018     80048           144.00
4009   Florida   Spine   0542771940101059   2/14/2016   Bill      6/30/2018     85025            78.00
4010   Florida   Spine   0542771940101059   2/14/2016   Bill      6/30/2018     81001            45.00
4011   Florida   Spine   0542771940101059   2/14/2016   Bill      6/30/2018     85610            80.00
4012   Florida   Spine   0542771940101059   2/14/2016   Bill      6/30/2018     84702            38.00
4013   Florida   Spine   0326879900101035   6/7/2018    Bill      6/30/2018     99211            77.00
4014   Florida   Spine   0326879900101035   6/7/2018    Bill      6/30/2018     97530            90.00
4015   Florida   Spine   0326879900101035   6/7/2018    Bill      6/30/2018     97110            77.00
4016   Florida   Spine   0326879900101035   6/7/2018    Bill      6/30/2018     97039            44.00
4017   Florida   Spine   0326879900101035   6/7/2018    Bill      6/30/2018     97140            72.00
4018   Florida   Spine   0326879900101035   6/7/2018    Bill      6/30/2018     97010            60.00
4019   Florida   Spine   0326879900101035   6/7/2018    Bill      6/30/2018     G0283            44.00
4020   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     99211            77.00
4021   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97530            90.00
4022   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97110            77.00
4023   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97112            77.00
4024   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97140            72.00
4025   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     97010            60.00
4026   Florida   Spine   0620265190101013   4/14/2018   Bill      6/30/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 80 of
                                                 2767

4027   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     99211            77.00
4028   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97112            77.00
4029   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97110            77.00
4030   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97140            72.00
4031   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     97010            60.00
4032   Florida   Spine   0451997590101011   5/2/2018    Bill      6/30/2018     G0283            44.00
4033   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     99211            77.00
4034   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97530            90.00
4035   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97110            77.00
4036   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97012            55.00
4037   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97140            72.00
4038   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     97010            60.00
4039   Florida   Spine   0394883500101061   5/12/2018   Bill      6/30/2018     G0283            44.00
4040   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     99211            77.00
4041   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     97530            90.00
4042   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     97012            55.00
4043   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     97140            72.00
4044   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     97112            77.00
4045   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     97010            60.00
4046   Florida   Spine   0438417300101043   5/24/2018   Bill      6/30/2018     G0283            44.00
4047   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     99211            77.00
4048   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     97530            90.00
4049   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     97110            77.00
4050   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     97140            72.00
4051   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     97012            55.00
4052   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     97010            60.00
4053   Florida   Spine   0615353560101016   4/29/2018   Bill      6/30/2018     G0283            44.00
4054   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     99211            77.00
4055   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     97530            90.00
4056   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     97110            77.00
4057   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     97140            72.00
4058   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     97010            60.00
4059   Florida   Spine   0593111820101010   4/12/2018   Bill      6/30/2018     G0283            44.00
4060   Florida   Spine   0373265360101081   2/22/2018   Bill      6/30/2018     98941            88.00
4061   Florida   Spine   0373265360101081   2/22/2018   Bill      6/30/2018     97530            90.00
4062   Florida   Spine   0373265360101081   2/22/2018   Bill      6/30/2018     97110            77.00
4063   Florida   Spine   0373265360101081   2/22/2018   Bill      6/30/2018     97012            55.00
4064   Florida   Spine   0373265360101081   2/22/2018   Bill      6/30/2018     97010            60.00
4065   Florida   Spine   0373265360101081   2/22/2018   Bill      6/30/2018     G0283            44.00
4066   Florida   Spine   0373265360101081   2/22/2018   Bill      6/30/2018     97039            44.00
4067   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     99212           105.00
4068   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     97530            90.00
4069   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     97110            77.00
4070   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     97112            77.00
4071   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     97010            60.00
4072   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     G0283            44.00
4073   Florida   Spine   0403271470101015   3/19/2018   Bill      6/30/2018     97039            44.00
4074   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     99211            77.00
4075   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97530            90.00
4076   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97110            77.00
4077   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 81 of
                                                 2767

4078   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97140            72.00
4079   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     97010            60.00
4080   Florida   Spine   0591339030101015   5/17/2018   Bill      6/30/2018     G0283            44.00
4081   Florida   Spine   0435916930101037   5/6/2018    Bill      6/30/2018     99211            77.00
4082   Florida   Spine   0435916930101037   5/6/2018    Bill      6/30/2018     97530            90.00
4083   Florida   Spine   0435916930101037   5/6/2018    Bill      6/30/2018     97140            72.00
4084   Florida   Spine   0435916930101037   5/6/2018    Bill      6/30/2018     97010            60.00
4085   Florida   Spine   0435916930101037   5/6/2018    Bill      6/30/2018     G0283            44.00
4086   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     99211            77.00
4087   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97530            90.00
4088   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97112            77.00
4089   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97140            72.00
4090   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     97010            60.00
4091   Florida   Spine   0625545010101029   5/26/2018   Bill      6/30/2018     G0283            44.00
4092   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     99211            77.00
4093   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     97110            77.00
4094   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     97112            77.00
4095   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     97140            72.00
4096   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     97010            60.00
4097   Florida   Spine   0614005110101018   4/30/2018   Bill      6/30/2018     G0283            44.00
4098   Florida   Spine   0572435560101012   2/11/2018   Bill      6/30/2018     99212           105.00
4099   Florida   Spine   0572435560101012   2/11/2018   Bill      6/30/2018     97530            90.00
4100   Florida   Spine   0572435560101012   2/11/2018   Bill      6/30/2018     97112            77.00
4101   Florida   Spine   0572435560101012   2/11/2018   Bill      6/30/2018     97140            72.00
4102   Florida   Spine   0572435560101012   2/11/2018   Bill      6/30/2018     97010            60.00
4103   Florida   Spine   0572435560101012   2/11/2018   Bill      6/30/2018     G0283            44.00
4104   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     99211            77.00
4105   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     97530            90.00
4106   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     97140            72.00
4107   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     97010            60.00
4108   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     G0283            44.00
4109   Florida   Spine   0594326420101033   5/31/2018   Bill      6/30/2018     97110            77.00
4110   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     99211            77.00
4111   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97530            90.00
4112   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97110            77.00
4113   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97012            55.00
4114   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97140            72.00
4115   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     97010            60.00
4116   Florida   Spine   0465179120101027   4/16/2018   Bill      6/30/2018     G0283            44.00
4117   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     99211            77.00
4118   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97530            90.00
4119   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97140            72.00
4120   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97110            77.00
4121   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97010            60.00
4122   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     G0283            44.00
4123   Florida   Spine   0523520820101033   4/9/2018    Bill      6/30/2018     97012            55.00
4124   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     99211            77.00
4125   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     97530            90.00
4126   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     97110            77.00
4127   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     97039            44.00
4128   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 82 of
                                                 2767

4129   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     97010           60.00
4130   Florida   Spine   0063418100101151   3/16/2018   Bill      6/30/2018     G0283           44.00
4131   Florida   Spine   0218202830101135   2/12/2018   Bill      6/30/2018     99211           77.00
4132   Florida   Spine   0218202830101135   2/12/2018   Bill      6/30/2018     97530           90.00
4133   Florida   Spine   0218202830101135   2/12/2018   Bill      6/30/2018     97110           77.00
4134   Florida   Spine   0218202830101135   2/12/2018   Bill      6/30/2018     97039           44.00
4135   Florida   Spine   0218202830101135   2/12/2018   Bill      6/30/2018     97140           72.00
4136   Florida   Spine   0218202830101135   2/12/2018   Bill      6/30/2018     97010           60.00
4137   Florida   Spine   0218202830101135   2/12/2018   Bill      6/30/2018     G0283           44.00
4138   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     99211           77.00
4139   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97530           90.00
4140   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97110           77.00
4141   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97035           44.00
4142   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97010           60.00
4143   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     G0283           44.00
4144   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     99211           77.00
4145   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     97140           72.00
4146   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     97035           44.00
4147   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     97010           60.00
4148   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     G0283           44.00
4149   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     97110           77.00
4150   Florida   Spine   0566172520101026   6/4/2018    Bill      6/30/2018     97039           44.00
4151   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     99211           77.00
4152   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97530           90.00
4153   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97110           77.00
4154   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97140           72.00
4155   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97039           44.00
4156   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     97010           60.00
4157   Florida   Spine   0295666270101043   1/25/2018   Bill      6/30/2018     G0283           44.00
4158   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     98941           88.00
4159   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97530           90.00
4160   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97012           55.00
4161   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97039           44.00
4162   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97035           44.00
4163   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97010           60.00
4164   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     G0283           44.00
4165   Florida   Spine   0407290930101510   5/24/2018   Bill      6/30/2018     98941           88.00
4166   Florida   Spine   0407290930101510   5/24/2018   Bill      6/30/2018     97530           90.00
4167   Florida   Spine   0407290930101510   5/24/2018   Bill      6/30/2018     97012           55.00
4168   Florida   Spine   0407290930101510   5/24/2018   Bill      6/30/2018     97039           44.00
4169   Florida   Spine   0407290930101510   5/24/2018   Bill      6/30/2018     97035           44.00
4170   Florida   Spine   0407290930101510   5/24/2018   Bill      6/30/2018     97010           60.00
4171   Florida   Spine   0407290930101510   5/24/2018   Bill      6/30/2018     G0283           44.00
4172   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     99211           77.00
4173   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97530           90.00
4174   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97140           72.00
4175   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97110           77.00
4176   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     97010           60.00
4177   Florida   Spine   0497122060101054   4/19/2018   Bill      6/30/2018     G0283           44.00
4178   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     98941           88.00
4179   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     98943           72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 83 of
                                                 2767

4180   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     97010           60.00
4181   Florida   Spine   0385977570101026   6/10/2018   Bill      6/30/2018     G0283           44.00
4182   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     98941           88.00
4183   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97530           90.00
4184   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97012           55.00
4185   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97039           44.00
4186   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97035           44.00
4187   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97010           60.00
4188   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     G0283           44.00
4189   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     99211           77.00
4190   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97530           90.00
4191   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97035           44.00
4192   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97140           72.00
4193   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97010           60.00
4194   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     G0283           44.00
4195   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     98941           88.00
4196   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97530           90.00
4197   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97110           77.00
4198   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97012           55.00
4199   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97039           44.00
4200   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     97010           60.00
4201   Florida   Spine   0542589670101028   5/14/2018   Bill      6/30/2018     G0283           44.00
4202   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     99211           77.00
4203   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97530           90.00
4204   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97112           77.00
4205   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97140           72.00
4206   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97110           77.00
4207   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     97010           60.00
4208   Florida   Spine   0398985660101025   4/16/2018   Bill      6/30/2018     G0283           44.00
4209   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     98941           88.00
4210   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     97110           77.00
4211   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     97530           90.00
4212   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     97039           44.00
4213   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     97012           55.00
4214   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     97010           60.00
4215   Florida   Spine   0516831860101075   4/19/2018   Bill      6/30/2018     G0283           44.00
4216   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     99211           77.00
4217   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     97035           44.00
4218   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     97010           60.00
4219   Florida   Spine   0417921970101071   6/1/2018    Bill      6/30/2018     G0283           44.00
4220   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     98941           88.00
4221   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97530           90.00
4222   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97039           44.00
4223   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97010           60.00
4224   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     G0283           44.00
4225   Florida   Spine   0506340000101054   6/3/2018    Bill      6/30/2018     97012           55.00
4226   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     99211           77.00
4227   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     97110           77.00
4228   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     97112           77.00
4229   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     97140           72.00
4230   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     97010           60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 84 of
                                                 2767

4231   Florida   Spine   0563039300101042   5/6/2018    Bill      6/30/2018     G0283            44.00
4232   Florida   Spine   0357578240101109   4/17/2018   Bill      6/30/2018     99203           500.00
4233   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     99211            77.00
4234   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97535            90.00
4235   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97140            72.00
4236   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97010            60.00
4237   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     G0283            44.00
4238   Florida   Spine   0588648490101033   5/21/2018   Bill      6/30/2018     97035            44.00
4239   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     G0283            44.00
4240   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     99211            77.00
4241   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97530            90.00
4242   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97112            77.00
4243   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97140            72.00
4244   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97035            44.00
4245   Florida   Spine   0543067990101035   6/9/2018    Bill      6/30/2018     97010            60.00
4246   Florida   Spine   0280850400101043   3/9/2018    Bill      6/30/2018     99211            77.00
4247   Florida   Spine   0280850400101043   3/9/2018    Bill      6/30/2018     97530            90.00
4248   Florida   Spine   0280850400101043   3/9/2018    Bill      6/30/2018     97110            77.00
4249   Florida   Spine   0280850400101043   3/9/2018    Bill      6/30/2018     97112            77.00
4250   Florida   Spine   0280850400101043   3/9/2018    Bill      6/30/2018     97140            72.00
4251   Florida   Spine   0280850400101043   3/9/2018    Bill      6/30/2018     97010            60.00
4252   Florida   Spine   0280850400101043   3/9/2018    Bill      6/30/2018     G0283            44.00
4253   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     99213           193.00
4254   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97530            90.00
4255   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97110            77.00
4256   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97112            77.00
4257   Florida   Spine   0525010720101059   4/5/2018    Bill      6/30/2018     97140            72.00
4258   Florida   Spine   0320593070101073   2/7/2018    Bill      6/30/2018     99211            77.00
4259   Florida   Spine   0320593070101073   2/7/2018    Bill      6/30/2018     97530            90.00
4260   Florida   Spine   0320593070101073   2/7/2018    Bill      6/30/2018     97110            77.00
4261   Florida   Spine   0320593070101073   2/7/2018    Bill      6/30/2018     97112            77.00
4262   Florida   Spine   0320593070101073   2/7/2018    Bill      6/30/2018     97140            72.00
4263   Florida   Spine   0320593070101073   2/7/2018    Bill      6/30/2018     97010            60.00
4264   Florida   Spine   0320593070101073   2/7/2018    Bill      6/30/2018     G0283            44.00
4265   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     G0283            44.00
4266   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     99211            77.00
4267   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     97530            90.00
4268   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     97112            77.00
4269   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     97140            72.00
4270   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     97035            44.00
4271   Florida   Spine   0629983500101017   5/20/2018   Bill      6/30/2018     97010            60.00
4272   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     G0283            44.00
4273   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     99211            77.00
4274   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97530            90.00
4275   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97110            77.00
4276   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97112            77.00
4277   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97140            72.00
4278   Florida   Spine   0354135220101055   3/19/2018   Bill      6/30/2018     97010            60.00
4279   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     G0283            44.00
4280   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     99211            77.00
4281   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 85 of
                                                 2767

4282   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     97110            77.00
4283   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     97112            77.00
4284   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     97140            72.00
4285   Florida   Spine   0597827070101022   3/3/2018    Bill      6/30/2018     97010            60.00
4286   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     99212            77.00
4287   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97530            90.00
4288   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97112            77.00
4289   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97140            72.00
4290   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     97010            60.00
4291   Florida   Spine   0008125820101100   4/24/2018   Bill      6/30/2018     G0283            44.00
4292   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     99211            77.00
4293   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97530            90.00
4294   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97112            77.00
4295   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97140            72.00
4296   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     97010            60.00
4297   Florida   Spine   0534684080101096   2/9/2018    Bill      6/30/2018     G0283            44.00
4298   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     99213           193.00
4299   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     97530            90.00
4300   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     97112            77.00
4301   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     97140            72.00
4302   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     97010            60.00
4303   Florida   Spine   0592683930101024   1/21/2018   Bill      6/30/2018     G0283            44.00
4304   Florida   Spine   0584361240101055   4/17/2018   Bill      6/30/2018     99203           500.00
4305   Florida   Spine   0545688200101032   5/21/2018   Bill      6/30/2018     99211            77.00
4306   Florida   Spine   0545688200101032   5/21/2018   Bill      6/30/2018     97530            90.00
4307   Florida   Spine   0545688200101032   5/21/2018   Bill      6/30/2018     97110            77.00
4308   Florida   Spine   0545688200101032   5/21/2018   Bill      6/30/2018     97012            55.00
4309   Florida   Spine   0545688200101032   5/21/2018   Bill      6/30/2018     97140            72.00
4310   Florida   Spine   0545688200101032   5/21/2018   Bill      6/30/2018     97010            60.00
4311   Florida   Spine   0545688200101032   5/21/2018   Bill      6/30/2018     G0283            44.00
4312   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     99203           275.00
4313   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     97010            60.00
4314   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     G0283            44.00
4315   Florida   Spine   0253624890101208   5/29/2018   Bill      6/30/2018     A4556            22.00
4316   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     99211            77.00
4317   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     97530            90.00
4318   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     97112            77.00
4319   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     97140            72.00
4320   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     97010            60.00
4321   Florida   Spine   0125047710101180   5/21/2018   Bill      6/30/2018     G0283            44.00
4322   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     99211            77.00
4323   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     97530            90.00
4324   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     97140            72.00
4325   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     97010            60.00
4326   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     G0283            44.00
4327   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     97110            77.00
4328   Florida   Spine   0523067980101049   5/21/2018   Bill      6/30/2018     97012            55.00
4329   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     99211            77.00
4330   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97530            90.00
4331   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97112            77.00
4332   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 86 of
                                                 2767

4333   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97035              44.00
4334   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     97010              60.00
4335   Florida   Spine   0161193320101049   5/30/2018   Bill      6/30/2018     G0283              44.00
4336   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      99203             275.00
4337   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      99211              77.00
4338   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      97530              90.00
4339   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      97110              77.00
4340   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      97140              72.00
4341   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      97010              60.00
4342   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      G0283              44.00
4343   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      99211              77.00
4344   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      97530              90.00
4345   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      97110              77.00
4346   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      97140              72.00
4347   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      97010              60.00
4348   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      G0283              44.00
4349   Florida   Spine   0607100770101017   6/8/2018    Bill      7/2/2018      97012              55.00
4350   Florida   Spine   0523067980101049   5/21/2018   Bill      7/6/2018      G0283              44.00
4351   Florida   Spine   0523067980101049   5/21/2018   Bill      7/6/2018      G0283              44.00
4352   Florida   Spine   0523067980101049   5/21/2018   Bill      7/6/2018      G0283              44.00
4353   Florida   Spine   0213880420101030   1/31/2018   Bill      7/6/2018      99203             500.00
4354   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      99203             500.00
4355   Florida   Spine   0161193320101049   5/30/2018   Bill      7/6/2018      99203             500.00
4356   Florida   Spine   0477785790101034   3/16/2018   Bill      7/6/2018      99203             500.00
4357   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      72141           1,950.00
4358   Florida   Spine   0268254080101033   6/12/2018   Bill      7/6/2018      99203             275.00
4359   Florida   Spine   0268254080101033   6/12/2018   Bill      7/6/2018      97140              72.00
4360   Florida   Spine   0268254080101033   6/12/2018   Bill      7/6/2018      97010              60.00
4361   Florida   Spine   0268254080101033   6/12/2018   Bill      7/6/2018      G0283              44.00
4362   Florida   Spine   0268254080101033   6/12/2018   Bill      7/6/2018      A4556              22.00
4363   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      70551           2,200.00
4364   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      72148           1,950.00
4365   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      72141           1,950.00
4366   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      72148           1,950.00
4367   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      72141           1,950.00
4368   Florida   Spine   0563933210101037   5/23/2018   Bill      7/6/2018      72141           1,950.00
4369   Florida   Spine   0563933210101037   5/23/2018   Bill      7/6/2018      73721           1,750.00
4370   Florida   Spine   0563933210101037   5/23/2018   Bill      7/6/2018      73721           1,750.00
4371   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      72148           1,950.00
4372   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      72141           1,950.00
4373   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      99203             500.00
4374   Florida   Spine   0390130970101013   11/9/2017   Bill      7/6/2018      99203             500.00
4375   Florida   Spine   0542750470101010   4/28/2018   Bill      7/6/2018      99211              77.00
4376   Florida   Spine   0542750470101010   4/28/2018   Bill      7/6/2018      97530              90.00
4377   Florida   Spine   0542750470101010   4/28/2018   Bill      7/6/2018      97112              77.00
4378   Florida   Spine   0542750470101010   4/28/2018   Bill      7/6/2018      97140              72.00
4379   Florida   Spine   0542750470101010   4/28/2018   Bill      7/6/2018      97010              60.00
4380   Florida   Spine   0542750470101010   4/28/2018   Bill      7/6/2018      G0283              44.00
4381   Florida   Spine   0111820500101263   12/6/2016   Bill      7/6/2018      99213             350.00
4382   Florida   Spine   0407290930101510   5/24/2018   Bill      7/6/2018      98941              88.00
4383   Florida   Spine   0407290930101510   5/24/2018   Bill      7/6/2018      97530              90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 87 of
                                                 2767

4384   Florida   Spine   0407290930101510   5/24/2018   Bill      7/6/2018      97012           55.00
4385   Florida   Spine   0407290930101510   5/24/2018   Bill      7/6/2018      97140           72.00
4386   Florida   Spine   0407290930101510   5/24/2018   Bill      7/6/2018      97039           44.00
4387   Florida   Spine   0407290930101510   5/24/2018   Bill      7/6/2018      97035           44.00
4388   Florida   Spine   0407290930101510   5/24/2018   Bill      7/6/2018      97010           60.00
4389   Florida   Spine   0407290930101510   5/24/2018   Bill      7/6/2018      G0283           44.00
4390   Florida   Spine   0424697340101022   1/31/2018   Bill      7/6/2018      99211           77.00
4391   Florida   Spine   0424697340101022   1/31/2018   Bill      7/6/2018      97110           77.00
4392   Florida   Spine   0424697340101022   1/31/2018   Bill      7/6/2018      97112           77.00
4393   Florida   Spine   0424697340101022   1/31/2018   Bill      7/6/2018      97140           72.00
4394   Florida   Spine   0424697340101022   1/31/2018   Bill      7/6/2018      97010           60.00
4395   Florida   Spine   0424697340101022   1/31/2018   Bill      7/6/2018      G0283           44.00
4396   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      98941           88.00
4397   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97530           90.00
4398   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97012           55.00
4399   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97140           72.00
4400   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97035           44.00
4401   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97010           60.00
4402   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      G0283           44.00
4403   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97039           44.00
4404   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      99211           77.00
4405   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97530           90.00
4406   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97110           77.00
4407   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97140           72.00
4408   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97010           60.00
4409   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      G0283           44.00
4410   Florida   Spine   0563039300101042   5/6/2018    Bill      7/6/2018      99211           77.00
4411   Florida   Spine   0563039300101042   5/6/2018    Bill      7/6/2018      97110           77.00
4412   Florida   Spine   0563039300101042   5/6/2018    Bill      7/6/2018      97112           77.00
4413   Florida   Spine   0563039300101042   5/6/2018    Bill      7/6/2018      97140           72.00
4414   Florida   Spine   0563039300101042   5/6/2018    Bill      7/6/2018      97010           60.00
4415   Florida   Spine   0563039300101042   5/6/2018    Bill      7/6/2018      G0283           44.00
4416   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      98941           88.00
4417   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97530           90.00
4418   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97012           55.00
4419   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97140           72.00
4420   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97035           44.00
4421   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97010           60.00
4422   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      G0283           44.00
4423   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97039           44.00
4424   Florida   Spine   0406259280101207   3/29/2018   Bill      7/6/2018      98941           88.00
4425   Florida   Spine   0406259280101207   3/29/2018   Bill      7/6/2018      97530           90.00
4426   Florida   Spine   0406259280101207   3/29/2018   Bill      7/6/2018      97012           55.00
4427   Florida   Spine   0406259280101207   3/29/2018   Bill      7/6/2018      97140           72.00
4428   Florida   Spine   0406259280101207   3/29/2018   Bill      7/6/2018      97035           44.00
4429   Florida   Spine   0406259280101207   3/29/2018   Bill      7/6/2018      97010           60.00
4430   Florida   Spine   0406259280101207   3/29/2018   Bill      7/6/2018      G0283           44.00
4431   Florida   Spine   0579137220101027   5/17/2018   Bill      7/6/2018      99211           77.00
4432   Florida   Spine   0579137220101027   5/17/2018   Bill      7/6/2018      97110           77.00
4433   Florida   Spine   0579137220101027   5/17/2018   Bill      7/6/2018      97112           77.00
4434   Florida   Spine   0579137220101027   5/17/2018   Bill      7/6/2018      97140           72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 88 of
                                                 2767

4435   Florida   Spine   0579137220101027   5/17/2018   Bill      7/6/2018      97010            60.00
4436   Florida   Spine   0579137220101027   5/17/2018   Bill      7/6/2018      G0283            44.00
4437   Florida   Spine   0260507140101030   5/26/2018   Bill      7/6/2018      99211            77.00
4438   Florida   Spine   0260507140101030   5/26/2018   Bill      7/6/2018      97530            90.00
4439   Florida   Spine   0260507140101030   5/26/2018   Bill      7/6/2018      97110            77.00
4440   Florida   Spine   0260507140101030   5/26/2018   Bill      7/6/2018      97140            72.00
4441   Florida   Spine   0260507140101030   5/26/2018   Bill      7/6/2018      97010            60.00
4442   Florida   Spine   0260507140101030   5/26/2018   Bill      7/6/2018      G0283            44.00
4443   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      99211            77.00
4444   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97530            90.00
4445   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97112            77.00
4446   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97140            72.00
4447   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97010            60.00
4448   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      G0283            44.00
4449   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      99211            77.00
4450   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97530            90.00
4451   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97110            77.00
4452   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97140            72.00
4453   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97010            60.00
4454   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      G0283            44.00
4455   Florida   Spine   0516831860101075   4/19/2018   Bill      7/6/2018      98941            88.00
4456   Florida   Spine   0516831860101075   4/19/2018   Bill      7/6/2018      97530            90.00
4457   Florida   Spine   0516831860101075   4/19/2018   Bill      7/6/2018      97012            55.00
4458   Florida   Spine   0516831860101075   4/19/2018   Bill      7/6/2018      97140            72.00
4459   Florida   Spine   0516831860101075   4/19/2018   Bill      7/6/2018      97035            44.00
4460   Florida   Spine   0516831860101075   4/19/2018   Bill      7/6/2018      97010            60.00
4461   Florida   Spine   0516831860101075   4/19/2018   Bill      7/6/2018      G0283            44.00
4462   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      98941            88.00
4463   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97530            90.00
4464   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97012            55.00
4465   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97140            72.00
4466   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97035            44.00
4467   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97010            60.00
4468   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      98941            88.00
4469   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97530            90.00
4470   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97012            55.00
4471   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97140            72.00
4472   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97035            44.00
4473   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97010            60.00
4474   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      G0283            44.00
4475   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      99203           275.00
4476   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      97140            72.00
4477   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      97035            44.00
4478   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      97010            60.00
4479   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      G0283            44.00
4480   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      A4556            22.00
4481   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      98941            88.00
4482   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97530            90.00
4483   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97112            77.00
4484   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97039            44.00
4485   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 89 of
                                                 2767

4486   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97010           60.00
4487   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      G0283           44.00
4488   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      99211           77.00
4489   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97530           90.00
4490   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97110           77.00
4491   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97112           77.00
4492   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97140           72.00
4493   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97010           60.00
4494   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      G0283           44.00
4495   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      99211           77.00
4496   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97530           90.00
4497   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97112           77.00
4498   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97140           72.00
4499   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97035           44.00
4500   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97010           60.00
4501   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      G0283           44.00
4502   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      99211           77.00
4503   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97530           90.00
4504   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97110           77.00
4505   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97112           77.00
4506   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97140           72.00
4507   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97010           60.00
4508   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      G0283           44.00
4509   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      99211           77.00
4510   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97530           90.00
4511   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97110           77.00
4512   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97112           77.00
4513   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97010           60.00
4514   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      G0283           44.00
4515   Florida   Spine   0590704620101033   4/3/2018    Bill      7/6/2018      99211           77.00
4516   Florida   Spine   0590704620101033   4/3/2018    Bill      7/6/2018      97530           90.00
4517   Florida   Spine   0590704620101033   4/3/2018    Bill      7/6/2018      97110           77.00
4518   Florida   Spine   0590704620101033   4/3/2018    Bill      7/6/2018      97140           72.00
4519   Florida   Spine   0590704620101033   4/3/2018    Bill      7/6/2018      97010           60.00
4520   Florida   Spine   0590704620101033   4/3/2018    Bill      7/6/2018      G0283           44.00
4521   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      99211           77.00
4522   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      97530           90.00
4523   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      97110           77.00
4524   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      97140           72.00
4525   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      97010           60.00
4526   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      G0283           44.00
4527   Florida   Spine   0435916930101037   5/6/2018    Bill      7/6/2018      99211           77.00
4528   Florida   Spine   0435916930101037   5/6/2018    Bill      7/6/2018      97110           77.00
4529   Florida   Spine   0435916930101037   5/6/2018    Bill      7/6/2018      97112           77.00
4530   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      99211           77.00
4531   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97110           77.00
4532   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97112           77.00
4533   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97140           72.00
4534   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97010           60.00
4535   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      G0283           44.00
4536   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      99211           77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 90 of
                                                 2767

4537   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97530           90.00
4538   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97110           77.00
4539   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97112           77.00
4540   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97010           60.00
4541   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      G0283           44.00
4542   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      99211           77.00
4543   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97110           77.00
4544   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97112           77.00
4545   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97140           72.00
4546   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97010           60.00
4547   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      G0283           44.00
4548   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      99211           77.00
4549   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97530           90.00
4550   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97110           77.00
4551   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97112           77.00
4552   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97140           72.00
4553   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97010           60.00
4554   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      G0283           44.00
4555   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      99211           77.00
4556   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97530           90.00
4557   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97112           77.00
4558   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97140           72.00
4559   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97035           44.00
4560   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97010           60.00
4561   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      G0283           44.00
4562   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      99211           77.00
4563   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97530           90.00
4564   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97110           77.00
4565   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97112           77.00
4566   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97140           72.00
4567   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97010           60.00
4568   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      G0283           44.00
4569   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      99211           77.00
4570   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      97530           90.00
4571   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      97110           77.00
4572   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      97112           77.00
4573   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      97140           72.00
4574   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      97010           60.00
4575   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      G0283           44.00
4576   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      99211           77.00
4577   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      97530           90.00
4578   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      97112           77.00
4579   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      97140           72.00
4580   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      97010           60.00
4581   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      G0283           44.00
4582   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      99211           77.00
4583   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      97530           90.00
4584   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      97112           77.00
4585   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      97140           72.00
4586   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      97010           60.00
4587   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      G0283           44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 91 of
                                                 2767

4588   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      99211           77.00
4589   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97530           90.00
4590   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97110           77.00
4591   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97112           77.00
4592   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97140           72.00
4593   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97010           60.00
4594   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      G0283           44.00
4595   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      99211           77.00
4596   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97530           90.00
4597   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97112           77.00
4598   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97140           72.00
4599   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97010           60.00
4600   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      G0283           44.00
4601   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      99211           77.00
4602   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97530           90.00
4603   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97110           77.00
4604   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97112           77.00
4605   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97140           72.00
4606   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97010           60.00
4607   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      G0283           44.00
4608   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      99211           77.00
4609   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97012           55.00
4610   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      99211           77.00
4611   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97530           90.00
4612   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97110           77.00
4613   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97140           72.00
4614   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97010           60.00
4615   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      G0283           44.00
4616   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      99211           77.00
4617   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97530           90.00
4618   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97112           77.00
4619   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97140           72.00
4620   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97035           44.00
4621   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97010           60.00
4622   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      G0283           44.00
4623   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      99211           77.00
4624   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97530           90.00
4625   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97110           77.00
4626   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97140           72.00
4627   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97010           60.00
4628   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      G0283           44.00
4629   Florida   Spine   0451997590101011   5/2/2018    Bill      7/6/2018      99211           77.00
4630   Florida   Spine   0451997590101011   5/2/2018    Bill      7/6/2018      97110           77.00
4631   Florida   Spine   0451997590101011   5/2/2018    Bill      7/6/2018      97112           77.00
4632   Florida   Spine   0451997590101011   5/2/2018    Bill      7/6/2018      97140           72.00
4633   Florida   Spine   0451997590101011   5/2/2018    Bill      7/6/2018      97010           60.00
4634   Florida   Spine   0451997590101011   5/2/2018    Bill      7/6/2018      G0283           44.00
4635   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      99211           77.00
4636   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97530           90.00
4637   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97110           77.00
4638   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97112           77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 92 of
                                                 2767

4639   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97140              72.00
4640   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97010              60.00
4641   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      G0283              44.00
4642   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      99211              77.00
4643   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      97530              90.00
4644   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      97110              77.00
4645   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      97140              72.00
4646   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      97039              44.00
4647   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      97010              60.00
4648   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      G0283              44.00
4649   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      99211              77.00
4650   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      97530              90.00
4651   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      97140              72.00
4652   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      97012              55.00
4653   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      97035              44.00
4654   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      97010              60.00
4655   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      G0283              44.00
4656   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      99211              77.00
4657   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97530              90.00
4658   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97110              77.00
4659   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97140              72.00
4660   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97010              60.00
4661   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      G0283              44.00
4662   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      99211              77.00
4663   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97530              90.00
4664   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97110              77.00
4665   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97140              72.00
4666   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97035              44.00
4667   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97010              60.00
4668   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      G0283              44.00
4669   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      99213             350.00
4670   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      99213             350.00
4671   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      62321           2,100.00
4672   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      J2001             105.00
4673   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      Q9965              25.00
4674   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      J3490              25.00
4675   Florida   Spine   0601628210101029   4/19/2018   Bill      7/6/2018      99213             350.00
4676   Florida   Spine   0601628210101029   4/19/2018   Bill      7/6/2018      62323           2,000.00
4677   Florida   Spine   0601628210101029   4/19/2018   Bill      7/6/2018      J2001             105.00
4678   Florida   Spine   0601628210101029   4/19/2018   Bill      7/6/2018      A9579              35.00
4679   Florida   Spine   0601628210101029   4/19/2018   Bill      7/6/2018      J3490              25.00
4680   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      99211              77.00
4681   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      97530              90.00
4682   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      97110              77.00
4683   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      97140              72.00
4684   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      97039              44.00
4685   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      97035              44.00
4686   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      97010              60.00
4687   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      G0283              44.00
4688   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      99211              77.00
4689   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      97530              90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 93 of
                                                 2767

4690   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      97110           77.00
4691   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      97140           72.00
4692   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      97010           60.00
4693   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      G0283           44.00
4694   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      99211           77.00
4695   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97530           90.00
4696   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97039           44.00
4697   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97140           72.00
4698   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97035           44.00
4699   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97010           60.00
4700   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      G0283           44.00
4701   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      99211           77.00
4702   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      97110           77.00
4703   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      97012           55.00
4704   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      97140           72.00
4705   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      97035           44.00
4706   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      97010           60.00
4707   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      G0283           44.00
4708   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      99211           77.00
4709   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97530           90.00
4710   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97110           77.00
4711   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97140           72.00
4712   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97010           60.00
4713   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      G0283           44.00
4714   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      99211           77.00
4715   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      97530           90.00
4716   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      97110           77.00
4717   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      97012           55.00
4718   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      97140           72.00
4719   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      97010           60.00
4720   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      G0283           44.00
4721   Florida   Spine   0523520820101033   4/9/2018    Bill      7/6/2018      99211           77.00
4722   Florida   Spine   0523520820101033   4/9/2018    Bill      7/6/2018      97140           72.00
4723   Florida   Spine   0523520820101033   4/9/2018    Bill      7/6/2018      97010           60.00
4724   Florida   Spine   0523520820101033   4/9/2018    Bill      7/6/2018      G0283           44.00
4725   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      99211           77.00
4726   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97530           90.00
4727   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97110           77.00
4728   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97012           55.00
4729   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97140           72.00
4730   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97010           60.00
4731   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      G0283           44.00
4732   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      99211           77.00
4733   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      97530           90.00
4734   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      97110           77.00
4735   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      97140           72.00
4736   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      97010           60.00
4737   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      G0283           44.00
4738   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      99211           77.00
4739   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      97530           90.00
4740   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      97110           77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 94 of
                                                 2767

4741   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      97012           55.00
4742   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      97140           72.00
4743   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      97010           60.00
4744   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      G0283           44.00
4745   Florida   Spine   0423806230101023   5/12/2018   Bill      7/6/2018      99211           77.00
4746   Florida   Spine   0423806230101023   5/12/2018   Bill      7/6/2018      97530           90.00
4747   Florida   Spine   0423806230101023   5/12/2018   Bill      7/6/2018      97110           77.00
4748   Florida   Spine   0423806230101023   5/12/2018   Bill      7/6/2018      97140           72.00
4749   Florida   Spine   0423806230101023   5/12/2018   Bill      7/6/2018      97010           60.00
4750   Florida   Spine   0423806230101023   5/12/2018   Bill      7/6/2018      G0283           44.00
4751   Florida   Spine   0268254080101033   6/12/2018   Bill      7/6/2018      99211           77.00
4752   Florida   Spine   0268254080101033   6/12/2018   Bill      7/6/2018      97530           90.00
4753   Florida   Spine   0268254080101033   6/12/2018   Bill      7/6/2018      97110           77.00
4754   Florida   Spine   0268254080101033   6/12/2018   Bill      7/6/2018      97140           72.00
4755   Florida   Spine   0268254080101033   6/12/2018   Bill      7/6/2018      97010           60.00
4756   Florida   Spine   0268254080101033   6/12/2018   Bill      7/6/2018      G0283           44.00
4757   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      99211           77.00
4758   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97530           90.00
4759   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97112           77.00
4760   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97140           72.00
4761   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97035           44.00
4762   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97010           60.00
4763   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      G0283           44.00
4764   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      99211           77.00
4765   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97530           90.00
4766   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97112           77.00
4767   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97140           72.00
4768   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97035           44.00
4769   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97010           60.00
4770   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      G0283           44.00
4771   Florida   Spine   0395752100101061   3/3/2018    Bill      7/6/2018      98940           72.00
4772   Florida   Spine   0395752100101061   3/3/2018    Bill      7/6/2018      97530           90.00
4773   Florida   Spine   0395752100101061   3/3/2018    Bill      7/6/2018      97110           77.00
4774   Florida   Spine   0395752100101061   3/3/2018    Bill      7/6/2018      97140           72.00
4775   Florida   Spine   0395752100101061   3/3/2018    Bill      7/6/2018      97010           60.00
4776   Florida   Spine   0395752100101061   3/3/2018    Bill      7/6/2018      G0283           44.00
4777   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      99211           77.00
4778   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      97530           90.00
4779   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      97140           72.00
4780   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      97035           44.00
4781   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      97010           60.00
4782   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      G0283           44.00
4783   Florida   Spine   0421007780101057   4/16/2018   Bill      7/6/2018      99211           77.00
4784   Florida   Spine   0421007780101057   4/16/2018   Bill      7/6/2018      97140           72.00
4785   Florida   Spine   0421007780101057   4/16/2018   Bill      7/6/2018      97010           60.00
4786   Florida   Spine   0421007780101057   4/16/2018   Bill      7/6/2018      G0283           44.00
4787   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      99211           77.00
4788   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      97530           90.00
4789   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      97112           77.00
4790   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      97140           72.00
4791   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      97035           44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 95 of
                                                 2767

4792   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      97010            60.00
4793   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      G0283            44.00
4794   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      99211            77.00
4795   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97530            90.00
4796   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97112            77.00
4797   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97140            72.00
4798   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97012            55.00
4799   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97010            60.00
4800   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      G0283            44.00
4801   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      99211            77.00
4802   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97530            90.00
4803   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97112            77.00
4804   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97140            72.00
4805   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97012            55.00
4806   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97010            60.00
4807   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      G0283            44.00
4808   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      99212           105.00
4809   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      97530            90.00
4810   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      97112            77.00
4811   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      97140            72.00
4812   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      97010            60.00
4813   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      G0283            44.00
4814   Florida   Spine   0125047710101180   5/21/2018   Bill      7/6/2018      99211            77.00
4815   Florida   Spine   0125047710101180   5/21/2018   Bill      7/6/2018      97530            90.00
4816   Florida   Spine   0125047710101180   5/21/2018   Bill      7/6/2018      97112            77.00
4817   Florida   Spine   0125047710101180   5/21/2018   Bill      7/6/2018      97140            72.00
4818   Florida   Spine   0125047710101180   5/21/2018   Bill      7/6/2018      97010            60.00
4819   Florida   Spine   0125047710101180   5/21/2018   Bill      7/6/2018      G0283            44.00
4820   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      99211            77.00
4821   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      97530            90.00
4822   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      97110            77.00
4823   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      97112            77.00
4824   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      97140            72.00
4825   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      97010            60.00
4826   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      G0283            44.00
4827   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      99211            77.00
4828   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      97530            90.00
4829   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      97110            77.00
4830   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      97012            55.00
4831   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      97140            72.00
4832   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      97010            60.00
4833   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      G0283            44.00
4834   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      98941            88.00
4835   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      98943            72.00
4836   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97530            90.00
4837   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97039            44.00
4838   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97140            72.00
4839   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97010            60.00
4840   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      G0283            44.00
4841   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      98941            88.00
4842   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      98943            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 96 of
                                                 2767

4843   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97530              90.00
4844   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97039              44.00
4845   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97140              72.00
4846   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97010              60.00
4847   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      G0283              44.00
4848   Florida   Spine   0570753120101062   8/18/2017    Bill     7/6/2018      99213             350.00
4849   Florida   Spine   0570753120101062   8/18/2017    Bill     7/6/2018      62321           2,100.00
4850   Florida   Spine   0570753120101062   8/18/2017    Bill     7/6/2018      J2001             105.00
4851   Florida   Spine   0570753120101062   8/18/2017    Bill     7/6/2018      Q9965              25.00
4852   Florida   Spine   0570753120101062   8/18/2017    Bill     7/6/2018      82950              25.00
4853   Florida   Spine   0544833410101023   4/28/2018    Bill     7/6/2018      99203             500.00
4854   Florida   Spine   0291490110101103   2/9/2018     Bill     7/6/2018      99203             500.00
4855   Florida   Spine   0317921570101043   7/31/2017    Bill     7/6/2018      99213             350.00
4856   Florida   Spine   0317921570101043   7/31/2017    Bill     7/6/2018      20610             300.00
4857   Florida   Spine   0317921570101043   7/31/2017    Bill     7/6/2018      J2001             105.00
4858   Florida   Spine   0317921570101043   7/31/2017    Bill     7/6/2018      J1020              35.00
4859   Florida   Spine   0093144740101120   6/16/2017    Bill     7/6/2018      99213             350.00
4860   Florida   Spine   0543427570101013   2/23/2018    Bill     7/6/2018      99213             350.00
4861   Florida   Spine   0543427570101013   2/23/2018    Bill     7/6/2018      62321           2,100.00
4862   Florida   Spine   0543427570101013   2/23/2018    Bill     7/6/2018      J2001             105.00
4863   Florida   Spine   0543427570101013   2/23/2018    Bill     7/6/2018      J3301              70.00
4864   Florida   Spine   0530490040101075   5/11/2018    Bill     7/6/2018      99211              77.00
4865   Florida   Spine   0530490040101075   5/11/2018    Bill     7/6/2018      97530              90.00
4866   Florida   Spine   0530490040101075   5/11/2018    Bill     7/6/2018      97112              77.00
4867   Florida   Spine   0530490040101075   5/11/2018    Bill     7/6/2018      97140              72.00
4868   Florida   Spine   0530490040101075   5/11/2018    Bill     7/6/2018      97010              60.00
4869   Florida   Spine   0530490040101075   5/11/2018    Bill     7/6/2018      G0283              44.00
4870   Florida   Spine   0517369760101043   11/16/2017   Bill     7/6/2018      99213             350.00
4871   Florida   Spine   0517369760101043   11/16/2017   Bill     7/6/2018      62321           2,100.00
4872   Florida   Spine   0517369760101043   11/16/2017   Bill     7/6/2018      J2001             105.00
4873   Florida   Spine   0517369760101043   11/16/2017   Bill     7/6/2018      Q9965              25.00
4874   Florida   Spine   0517369760101043   11/16/2017   Bill     7/6/2018      J3490              25.00
4875   Florida   Spine   0331295970101032   5/3/2018     Bill     7/6/2018      99211              77.00
4876   Florida   Spine   0331295970101032   5/3/2018     Bill     7/6/2018      97530              90.00
4877   Florida   Spine   0331295970101032   5/3/2018     Bill     7/6/2018      97110              77.00
4878   Florida   Spine   0331295970101032   5/3/2018     Bill     7/6/2018      97140              72.00
4879   Florida   Spine   0331295970101032   5/3/2018     Bill     7/6/2018      97010              60.00
4880   Florida   Spine   0331295970101032   5/3/2018     Bill     7/6/2018      G0283              44.00
4881   Florida   Spine   0260507140101030   5/26/2018    Bill     7/6/2018      99211              77.00
4882   Florida   Spine   0260507140101030   5/26/2018    Bill     7/6/2018      97530              90.00
4883   Florida   Spine   0260507140101030   5/26/2018    Bill     7/6/2018      97110              77.00
4884   Florida   Spine   0260507140101030   5/26/2018    Bill     7/6/2018      97140              72.00
4885   Florida   Spine   0260507140101030   5/26/2018    Bill     7/6/2018      97010              60.00
4886   Florida   Spine   0260507140101030   5/26/2018    Bill     7/6/2018      G0283              44.00
4887   Florida   Spine   0615353560101016   4/29/2018    Bill     7/6/2018      99211              77.00
4888   Florida   Spine   0615353560101016   4/29/2018    Bill     7/6/2018      97530              90.00
4889   Florida   Spine   0615353560101016   4/29/2018    Bill     7/6/2018      97110              77.00
4890   Florida   Spine   0615353560101016   4/29/2018    Bill     7/6/2018      97140              72.00
4891   Florida   Spine   0615353560101016   4/29/2018    Bill     7/6/2018      97012              55.00
4892   Florida   Spine   0615353560101016   4/29/2018    Bill     7/6/2018      97010              60.00
4893   Florida   Spine   0615353560101016   4/29/2018    Bill     7/6/2018      G0283              44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 97 of
                                                 2767

4894   Florida   Spine   0579137220101027   5/17/2018   Bill      7/6/2018      99211              77.00
4895   Florida   Spine   0579137220101027   5/17/2018   Bill      7/6/2018      97110              77.00
4896   Florida   Spine   0579137220101027   5/17/2018   Bill      7/6/2018      97112              77.00
4897   Florida   Spine   0579137220101027   5/17/2018   Bill      7/6/2018      97140              72.00
4898   Florida   Spine   0579137220101027   5/17/2018   Bill      7/6/2018      97010              60.00
4899   Florida   Spine   0579137220101027   5/17/2018   Bill      7/6/2018      G0283              44.00
4900   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      99211              77.00
4901   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      97530              90.00
4902   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      97012              55.00
4903   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      97140              72.00
4904   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      97035              44.00
4905   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      97010              60.00
4906   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      G0283              44.00
4907   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      98941              88.00
4908   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97530              90.00
4909   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97112              77.00
4910   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97140              72.00
4911   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97010              60.00
4912   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      G0283              44.00
4913   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      98940              72.00
4914   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      99211              77.00
4915   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97530              90.00
4916   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97039              44.00
4917   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97140              72.00
4918   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97035              44.00
4919   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97010              60.00
4920   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      G0283              44.00
4921   Florida   Spine   0331295970101032   5/3/2018    Bill      7/6/2018      72148           1,950.00
4922   Florida   Spine   0331295970101032   5/3/2018    Bill      7/6/2018      72141           1,950.00
4923   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      99211              77.00
4924   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97530              90.00
4925   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97112              77.00
4926   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97140              72.00
4927   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97035              44.00
4928   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97010              60.00
4929   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      G0283              44.00
4930   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      99211              77.00
4931   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97530              90.00
4932   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97112              77.00
4933   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97140              72.00
4934   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97010              60.00
4935   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      G0283              44.00
4936   Florida   Spine   0326879900101035   6/7/2018    Bill      7/6/2018      72141           1,950.00
4937   Florida   Spine   0326879900101035   6/7/2018    Bill      7/6/2018      72148           1,950.00
4938   Florida   Spine   0451997590101011   5/2/2018    Bill      7/6/2018      72146           1,950.00
4939   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      99211              77.00
4940   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97530              90.00
4941   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97110              77.00
4942   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97112              77.00
4943   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97140              72.00
4944   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97010              60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 98 of
                                                 2767

4945   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      G0283            44.00
4946   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      99211            77.00
4947   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      97110            77.00
4948   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      97112            77.00
4949   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      97140            72.00
4950   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      97010            60.00
4951   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      G0283            44.00
4952   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      99211            77.00
4953   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97110            77.00
4954   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97112            77.00
4955   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97140            72.00
4956   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97010            60.00
4957   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      G0283            44.00
4958   Florida   Spine   0544833410101023   4/28/2018   Bill      7/6/2018      99211            77.00
4959   Florida   Spine   0544833410101023   4/28/2018   Bill      7/6/2018      97530            90.00
4960   Florida   Spine   0544833410101023   4/28/2018   Bill      7/6/2018      97140            72.00
4961   Florida   Spine   0544833410101023   4/28/2018   Bill      7/6/2018      97010            60.00
4962   Florida   Spine   0544833410101023   4/28/2018   Bill      7/6/2018      G0283            44.00
4963   Florida   Spine   0590704620101033   4/3/2018    Bill      7/6/2018      99213           193.00
4964   Florida   Spine   0590704620101033   4/3/2018    Bill      7/6/2018      97530            90.00
4965   Florida   Spine   0590704620101033   4/3/2018    Bill      7/6/2018      97110            77.00
4966   Florida   Spine   0590704620101033   4/3/2018    Bill      7/6/2018      97112            77.00
4967   Florida   Spine   0590704620101033   4/3/2018    Bill      7/6/2018      97010            60.00
4968   Florida   Spine   0590704620101033   4/3/2018    Bill      7/6/2018      G0283            44.00
4969   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      99211            77.00
4970   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97530            90.00
4971   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97110            77.00
4972   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97112            77.00
4973   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97010            60.00
4974   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      G0283            44.00
4975   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      99211            77.00
4976   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97530            90.00
4977   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97112            77.00
4978   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97140            72.00
4979   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97035            44.00
4980   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97010            60.00
4981   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      G0283            44.00
4982   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      99211            77.00
4983   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97530            90.00
4984   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97110            77.00
4985   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97112            77.00
4986   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97140            72.00
4987   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97010            60.00
4988   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      G0283            44.00
4989   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      99211            77.00
4990   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97530            90.00
4991   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97110            77.00
4992   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97112            77.00
4993   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97140            72.00
4994   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97010            60.00
4995   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 99 of
                                                 2767

4996   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      99211           77.00
4997   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97530           90.00
4998   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97110           77.00
4999   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97112           77.00
5000   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97140           72.00
5001   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97010           60.00
5002   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      G0283           44.00
5003   Florida   Spine   0508826860101018   2/23/2018   Bill      7/6/2018      99211           77.00
5004   Florida   Spine   0508826860101018   2/23/2018   Bill      7/6/2018      97530           90.00
5005   Florida   Spine   0508826860101018   2/23/2018   Bill      7/6/2018      97110           77.00
5006   Florida   Spine   0508826860101018   2/23/2018   Bill      7/6/2018      97112           77.00
5007   Florida   Spine   0508826860101018   2/23/2018   Bill      7/6/2018      97140           72.00
5008   Florida   Spine   0508826860101018   2/23/2018   Bill      7/6/2018      97010           60.00
5009   Florida   Spine   0508826860101018   2/23/2018   Bill      7/6/2018      G0283           44.00
5010   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      99211           77.00
5011   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97530           90.00
5012   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97110           77.00
5013   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97112           77.00
5014   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97140           72.00
5015   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97010           60.00
5016   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      G0283           44.00
5017   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      99211           77.00
5018   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97530           90.00
5019   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97110           77.00
5020   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97140           72.00
5021   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97010           60.00
5022   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      G0283           44.00
5023   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97035           44.00
5024   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      99211           77.00
5025   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97530           90.00
5026   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97110           77.00
5027   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97140           72.00
5028   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97010           60.00
5029   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      G0283           44.00
5030   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      99211           77.00
5031   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97530           90.00
5032   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97112           77.00
5033   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97140           72.00
5034   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97035           44.00
5035   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97010           60.00
5036   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      G0283           44.00
5037   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      99211           77.00
5038   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      97530           90.00
5039   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      97112           77.00
5040   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      97140           72.00
5041   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      97010           60.00
5042   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      G0283           44.00
5043   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      99211           77.00
5044   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97530           90.00
5045   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97110           77.00
5046   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97112           77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 100 of
                                                  2767

5047   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97140             72.00
5048   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97010             60.00
5049   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      G0283             44.00
5050   Florida   Spine   0544552920101055   2/14/2018   Bill      7/6/2018      99211             77.00
5051   Florida   Spine   0544552920101055   2/14/2018   Bill      7/6/2018      97110             77.00
5052   Florida   Spine   0544552920101055   2/14/2018   Bill      7/6/2018      97112             77.00
5053   Florida   Spine   0544552920101055   2/14/2018   Bill      7/6/2018      97140             72.00
5054   Florida   Spine   0544552920101055   2/14/2018   Bill      7/6/2018      97010             60.00
5055   Florida   Spine   0544552920101055   2/14/2018   Bill      7/6/2018      G0283             44.00
5056   Florida   Spine   0353298700101085   1/10/2018   Bill      7/6/2018      99213            193.00
5057   Florida   Spine   0353298700101085   1/10/2018   Bill      7/6/2018      97110             77.00
5058   Florida   Spine   0353298700101085   1/10/2018   Bill      7/6/2018      97112             77.00
5059   Florida   Spine   0353298700101085   1/10/2018   Bill      7/6/2018      97140             72.00
5060   Florida   Spine   0353298700101085   1/10/2018   Bill      7/6/2018      97010             60.00
5061   Florida   Spine   0353298700101085   1/10/2018   Bill      7/6/2018      G0283             44.00
5062   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      99211             77.00
5063   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97530             90.00
5064   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97110             77.00
5065   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97112             77.00
5066   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97140             72.00
5067   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97010             60.00
5068   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      G0283             44.00
5069   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      99211             77.00
5070   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      97530             90.00
5071   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      97140             72.00
5072   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      97039             44.00
5073   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      97035             44.00
5074   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      97010             60.00
5075   Florida   Spine   0613634800101011   6/6/2018    Bill      7/6/2018      G0283             44.00
5076   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      99211             77.00
5077   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      97530             90.00
5078   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      97110             77.00
5079   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      97140             72.00
5080   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      97010             60.00
5081   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      G0283             44.00
5082   Florida   Spine   0473108530101020   3/7/2018    Bill      7/6/2018      99211             77.00
5083   Florida   Spine   0473108530101020   3/7/2018    Bill      7/6/2018      97530             90.00
5084   Florida   Spine   0473108530101020   3/7/2018    Bill      7/6/2018      97110             77.00
5085   Florida   Spine   0473108530101020   3/7/2018    Bill      7/6/2018      97039             44.00
5086   Florida   Spine   0473108530101020   3/7/2018    Bill      7/6/2018      97140             72.00
5087   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      99211             77.00
5088   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97530             90.00
5089   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97039             44.00
5090   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97140             72.00
5091   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97110             77.00
5092   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97010             60.00
5093   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      G0283             44.00
5094   Florida   Spine   0161193320101049   5/30/2018   Bill      7/6/2018      99211             77.00
5095   Florida   Spine   0161193320101049   5/30/2018   Bill      7/6/2018      97530             90.00
5096   Florida   Spine   0161193320101049   5/30/2018   Bill      7/6/2018      97112             77.00
5097   Florida   Spine   0161193320101049   5/30/2018   Bill      7/6/2018      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 101 of
                                                  2767

5098   Florida   Spine   0161193320101049   5/30/2018   Bill      7/6/2018      97035               44.00
5099   Florida   Spine   0161193320101049   5/30/2018   Bill      7/6/2018      97010               60.00
5100   Florida   Spine   0161193320101049   5/30/2018   Bill      7/6/2018      G0283               44.00
5101   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      99211               77.00
5102   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      97530               90.00
5103   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      97110               77.00
5104   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      97140               72.00
5105   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      97039               44.00
5106   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      97010               60.00
5107   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      72148            1,950.00
5108   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      72141            1,950.00
5109   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      99211               77.00
5110   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97530               90.00
5111   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97110               77.00
5112   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97140               72.00
5113   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97010               60.00
5114   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      G0283               44.00
5115   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97039               44.00
5116   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      99211               77.00
5117   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      97530               90.00
5118   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      97110               77.00
5119   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      97140               72.00
5120   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      97010               60.00
5121   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      G0283               44.00
5122   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      97035               44.00
5123   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      99212              105.00
5124   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97530               90.00
5125   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97110               77.00
5126   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97012               55.00
5127   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97140               72.00
5128   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97010               60.00
5129   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      G0283               44.00
5130   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      99213              193.00
5131   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      97110               77.00
5132   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      97140               72.00
5133   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      97039               44.00
5134   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      97010               60.00
5135   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      G0283               44.00
5136   Florida   Spine   0593125360101024   3/27/2018   Bill      7/6/2018      99211               77.00
5137   Florida   Spine   0593125360101024   3/27/2018   Bill      7/6/2018      97530               90.00
5138   Florida   Spine   0593125360101024   3/27/2018   Bill      7/6/2018      97110               77.00
5139   Florida   Spine   0593125360101024   3/27/2018   Bill      7/6/2018      97140               72.00
5140   Florida   Spine   0593125360101024   3/27/2018   Bill      7/6/2018      97035               44.00
5141   Florida   Spine   0593125360101024   3/27/2018   Bill      7/6/2018      97010               60.00
5142   Florida   Spine   0593125360101024   3/27/2018   Bill      7/6/2018      G0283               44.00
5143   Florida   Spine   0414321750101107   5/15/2018   Bill      7/6/2018      99211               77.00
5144   Florida   Spine   0414321750101107   5/15/2018   Bill      7/6/2018      97530               90.00
5145   Florida   Spine   0414321750101107   5/15/2018   Bill      7/6/2018      97112               77.00
5146   Florida   Spine   0414321750101107   5/15/2018   Bill      7/6/2018      97140               72.00
5147   Florida   Spine   0414321750101107   5/15/2018   Bill      7/6/2018      97035               44.00
5148   Florida   Spine   0414321750101107   5/15/2018   Bill      7/6/2018      97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 102 of
                                                  2767

5149   Florida   Spine   0414321750101107   5/15/2018   Bill      7/6/2018      G0283            44.00
5150   Florida   Spine   0464837650101011   5/23/2018   Bill      7/6/2018      99211            77.00
5151   Florida   Spine   0464837650101011   5/23/2018   Bill      7/6/2018      97530            90.00
5152   Florida   Spine   0464837650101011   5/23/2018   Bill      7/6/2018      97112            77.00
5153   Florida   Spine   0464837650101011   5/23/2018   Bill      7/6/2018      97140            72.00
5154   Florida   Spine   0464837650101011   5/23/2018   Bill      7/6/2018      97035            44.00
5155   Florida   Spine   0464837650101011   5/23/2018   Bill      7/6/2018      97010            60.00
5156   Florida   Spine   0464837650101011   5/23/2018   Bill      7/6/2018      G0283            44.00
5157   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      99211            77.00
5158   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      97530            90.00
5159   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      97112            77.00
5160   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      97140            72.00
5161   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      97035            44.00
5162   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      97010            60.00
5163   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      G0283            44.00
5164   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      99211            77.00
5165   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97530            90.00
5166   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97112            77.00
5167   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97140            72.00
5168   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97035            44.00
5169   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97010            60.00
5170   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      G0283            44.00
5171   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      99211            77.00
5172   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97530            90.00
5173   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97112            77.00
5174   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97140            72.00
5175   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97035            44.00
5176   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97010            60.00
5177   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      G0283            44.00
5178   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      99211            77.00
5179   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97530            90.00
5180   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97110            77.00
5181   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97112            77.00
5182   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97140            72.00
5183   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97010            60.00
5184   Florida   Spine   0492272400101028   5/5/2018    Bill      7/6/2018      99211            77.00
5185   Florida   Spine   0492272400101028   5/5/2018    Bill      7/6/2018      97530            90.00
5186   Florida   Spine   0492272400101028   5/5/2018    Bill      7/6/2018      97112            77.00
5187   Florida   Spine   0492272400101028   5/5/2018    Bill      7/6/2018      97140            72.00
5188   Florida   Spine   0492272400101028   5/5/2018    Bill      7/6/2018      97035            44.00
5189   Florida   Spine   0492272400101028   5/5/2018    Bill      7/6/2018      97010            60.00
5190   Florida   Spine   0492272400101028   5/5/2018    Bill      7/6/2018      G0283            44.00
5191   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      99211            77.00
5192   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97530            90.00
5193   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97112            77.00
5194   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97140            72.00
5195   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97012            55.00
5196   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97010            60.00
5197   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      G0283            44.00
5198   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      99211            77.00
5199   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 103 of
                                                  2767

5200   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97112             77.00
5201   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97140             72.00
5202   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97012             55.00
5203   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97010             60.00
5204   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      G0283             44.00
5205   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      99211             77.00
5206   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97530             90.00
5207   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97112             77.00
5208   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97140             72.00
5209   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97010             60.00
5210   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      G0283             44.00
5211   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      99203            275.00
5212   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      97010             60.00
5213   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      G0283             44.00
5214   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      A4556             22.00
5215   Florida   Spine   0157025250101183   1/26/2018   Bill      7/6/2018      98941             88.00
5216   Florida   Spine   0157025250101183   1/26/2018   Bill      7/6/2018      98943             72.00
5217   Florida   Spine   0157025250101183   1/26/2018   Bill      7/6/2018      97140             72.00
5218   Florida   Spine   0157025250101183   1/26/2018   Bill      7/6/2018      97010             60.00
5219   Florida   Spine   0157025250101183   1/26/2018   Bill      7/6/2018      G0283             44.00
5220   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      98941             88.00
5221   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97530             90.00
5222   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97012             55.00
5223   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97140             72.00
5224   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97035             44.00
5225   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97010             60.00
5226   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      G0283             44.00
5227   Florida   Spine   0542750470101010   4/28/2018   Bill      7/6/2018      99211             77.00
5228   Florida   Spine   0542750470101010   4/28/2018   Bill      7/6/2018      97530             90.00
5229   Florida   Spine   0542750470101010   4/28/2018   Bill      7/6/2018      97112             77.00
5230   Florida   Spine   0542750470101010   4/28/2018   Bill      7/6/2018      97140             72.00
5231   Florida   Spine   0542750470101010   4/28/2018   Bill      7/6/2018      97010             60.00
5232   Florida   Spine   0542750470101010   4/28/2018   Bill      7/6/2018      G0283             44.00
5233   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      99213            350.00
5234   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      99211             77.00
5235   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97530             90.00
5236   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97112             77.00
5237   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97140             72.00
5238   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97035             44.00
5239   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97010             60.00
5240   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      G0283             44.00
5241   Florida   Spine   0614189890101016   3/1/2018    Bill      7/6/2018      99203            500.00
5242   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      99203            500.00
5243   Florida   Spine   0607413470101017   9/12/2017   Bill      7/6/2018      99213            350.00
5244   Florida   Spine   0260507140101030   5/26/2018   Bill      7/6/2018      99211             77.00
5245   Florida   Spine   0260507140101030   5/26/2018   Bill      7/6/2018      97530             90.00
5246   Florida   Spine   0260507140101030   5/26/2018   Bill      7/6/2018      97110             77.00
5247   Florida   Spine   0260507140101030   5/26/2018   Bill      7/6/2018      97140             72.00
5248   Florida   Spine   0260507140101030   5/26/2018   Bill      7/6/2018      97010             60.00
5249   Florida   Spine   0260507140101030   5/26/2018   Bill      7/6/2018      G0283             44.00
5250   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 104 of
                                                  2767

5251   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97530             90.00
5252   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97110             77.00
5253   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97140             72.00
5254   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97035             44.00
5255   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97010             60.00
5256   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      G0283             44.00
5257   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      98941             88.00
5258   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97110             77.00
5259   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      99212            105.00
5260   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97140             72.00
5261   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97039             44.00
5262   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97010             60.00
5263   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      G0283             44.00
5264   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97112             77.00
5265   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      98941             88.00
5266   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97530             90.00
5267   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97012             55.00
5268   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97140             72.00
5269   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97035             44.00
5270   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97010             60.00
5271   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      G0283             44.00
5272   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97039             44.00
5273   Florida   Spine   0531525880101013   6/18/2018   Bill      7/6/2018      99203            275.00
5274   Florida   Spine   0531525880101013   6/18/2018   Bill      7/6/2018      97035             44.00
5275   Florida   Spine   0531525880101013   6/18/2018   Bill      7/6/2018      97010             60.00
5276   Florida   Spine   0531525880101013   6/18/2018   Bill      7/6/2018      G0283             44.00
5277   Florida   Spine   0531525880101013   6/18/2018   Bill      7/6/2018      A4556             22.00
5278   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      99212            105.00
5279   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97110             77.00
5280   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97112             77.00
5281   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97140             72.00
5282   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97010             60.00
5283   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      G0283             44.00
5284   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      98941             88.00
5285   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      97110             77.00
5286   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      97112             77.00
5287   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      97140             72.00
5288   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      97012             55.00
5289   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      97010             60.00
5290   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      G0283             44.00
5291   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      99211             77.00
5292   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97530             90.00
5293   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97110             77.00
5294   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97140             72.00
5295   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97012             55.00
5296   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97010             60.00
5297   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      G0283             44.00
5298   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      98941             88.00
5299   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97530             90.00
5300   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97012             55.00
5301   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 105 of
                                                  2767

5302   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97035             44.00
5303   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97010             60.00
5304   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97039             44.00
5305   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      98941             88.00
5306   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97110             77.00
5307   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97112             77.00
5308   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97012             55.00
5309   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97140             72.00
5310   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97010             60.00
5311   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      G0283             44.00
5312   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      99203            275.00
5313   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      97140             72.00
5314   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      97035             44.00
5315   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      97010             60.00
5316   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      G0283             44.00
5317   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      A4556             22.00
5318   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      99211             77.00
5319   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      97530             90.00
5320   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      97140             72.00
5321   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      97035             44.00
5322   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      97010             60.00
5323   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      G0283             44.00
5324   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      99211             77.00
5325   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97530             90.00
5326   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97112             77.00
5327   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97140             72.00
5328   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97035             44.00
5329   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97010             60.00
5330   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      G0283             44.00
5331   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      99211             77.00
5332   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97530             90.00
5333   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97110             77.00
5334   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97112             77.00
5335   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97140             72.00
5336   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97010             60.00
5337   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      G0283             44.00
5338   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      98943             72.00
5339   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97530             90.00
5340   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97140             72.00
5341   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97012             55.00
5342   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97035             44.00
5343   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97010             60.00
5344   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      G0283             44.00
5345   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      99211             77.00
5346   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97530             90.00
5347   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97110             77.00
5348   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97112             77.00
5349   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97140             72.00
5350   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97010             60.00
5351   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      G0283             44.00
5352   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      99213            350.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 106 of
                                                  2767

5353   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      62323            2,000.00
5354   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      J2001              105.00
5355   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      J1020               35.00
5356   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      Q9965               25.00
5357   Florida   Spine   0620265190101013   4/14/2018   Bill      7/6/2018      99211               77.00
5358   Florida   Spine   0620265190101013   4/14/2018   Bill      7/6/2018      97530               90.00
5359   Florida   Spine   0620265190101013   4/14/2018   Bill      7/6/2018      97110               77.00
5360   Florida   Spine   0620265190101013   4/14/2018   Bill      7/6/2018      97112               77.00
5361   Florida   Spine   0620265190101013   4/14/2018   Bill      7/6/2018      97140               72.00
5362   Florida   Spine   0620265190101013   4/14/2018   Bill      7/6/2018      97010               60.00
5363   Florida   Spine   0620265190101013   4/14/2018   Bill      7/6/2018      G0283               44.00
5364   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      99212               77.00
5365   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      97530               90.00
5366   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      97110               77.00
5367   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      97112               77.00
5368   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      97140               72.00
5369   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      97010               60.00
5370   Florida   Spine   0372060230101044   4/13/2018   Bill      7/6/2018      G0283               44.00
5371   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      99211               77.00
5372   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      97530               90.00
5373   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      97110               77.00
5374   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      97140               72.00
5375   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      97010               60.00
5376   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      G0283               44.00
5377   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      99211               77.00
5378   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97110               77.00
5379   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97112               77.00
5380   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97140               72.00
5381   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97010               60.00
5382   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      G0283               44.00
5383   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      99211               77.00
5384   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97530               90.00
5385   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97110               77.00
5386   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97112               77.00
5387   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      97010               60.00
5388   Florida   Spine   0403271470101015   3/19/2018   Bill      7/6/2018      G0283               44.00
5389   Florida   Spine   0513611660101027   4/28/2018   Bill      7/6/2018      99211               77.00
5390   Florida   Spine   0513611660101027   4/28/2018   Bill      7/6/2018      97530               90.00
5391   Florida   Spine   0513611660101027   4/28/2018   Bill      7/6/2018      97110               77.00
5392   Florida   Spine   0513611660101027   4/28/2018   Bill      7/6/2018      97140               72.00
5393   Florida   Spine   0513611660101027   4/28/2018   Bill      7/6/2018      97039               44.00
5394   Florida   Spine   0513611660101027   4/28/2018   Bill      7/6/2018      97010               60.00
5395   Florida   Spine   0513611660101027   4/28/2018   Bill      7/6/2018      G0283               44.00
5396   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      99211               77.00
5397   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97110               77.00
5398   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97112               77.00
5399   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97530               90.00
5400   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97010               60.00
5401   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      G0283               44.00
5402   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      99211               77.00
5403   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97110               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 107 of
                                                  2767

5404   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97112            77.00
5405   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97140            72.00
5406   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97039            44.00
5407   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97010            60.00
5408   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      G0283            44.00
5409   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      99211            77.00
5410   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97110            77.00
5411   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97112            77.00
5412   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97140            72.00
5413   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97010            60.00
5414   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      G0283            44.00
5415   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      99211            77.00
5416   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97530            90.00
5417   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97110            77.00
5418   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97112            77.00
5419   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97140            72.00
5420   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97010            60.00
5421   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      G0283            44.00
5422   Florida   Spine   0611806660101016   5/4/2018    Bill      7/6/2018      99211            77.00
5423   Florida   Spine   0611806660101016   5/4/2018    Bill      7/6/2018      97530            90.00
5424   Florida   Spine   0611806660101016   5/4/2018    Bill      7/6/2018      97112            77.00
5425   Florida   Spine   0611806660101016   5/4/2018    Bill      7/6/2018      97140            72.00
5426   Florida   Spine   0611806660101016   5/4/2018    Bill      7/6/2018      97010            60.00
5427   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      99211            77.00
5428   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97530            90.00
5429   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97112            77.00
5430   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97140            72.00
5431   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97010            60.00
5432   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      G0283            44.00
5433   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97530            90.00
5434   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97110            77.00
5435   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97112            77.00
5436   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97140            72.00
5437   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97010            60.00
5438   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      G0283            44.00
5439   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      99211            77.00
5440   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97530            90.00
5441   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97112            77.00
5442   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97140            72.00
5443   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97035            44.00
5444   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97010            60.00
5445   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      G0283            44.00
5446   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      99211            77.00
5447   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97530            90.00
5448   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97110            77.00
5449   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97112            77.00
5450   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97140            72.00
5451   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      97010            60.00
5452   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      G0283            44.00
5453   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      99211            77.00
5454   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 108 of
                                                  2767

5455   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      97112            77.00
5456   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      97140            72.00
5457   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      97035            44.00
5458   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      97010            60.00
5459   Florida   Spine   0427759340101027   4/22/2018   Bill      7/6/2018      G0283            44.00
5460   Florida   Spine   0597827070101022   3/3/2018    Bill      7/6/2018      99211            77.00
5461   Florida   Spine   0597827070101022   3/3/2018    Bill      7/6/2018      97530            90.00
5462   Florida   Spine   0597827070101022   3/3/2018    Bill      7/6/2018      97110            77.00
5463   Florida   Spine   0597827070101022   3/3/2018    Bill      7/6/2018      97112            77.00
5464   Florida   Spine   0597827070101022   3/3/2018    Bill      7/6/2018      97140            72.00
5465   Florida   Spine   0597827070101022   3/3/2018    Bill      7/6/2018      97010            60.00
5466   Florida   Spine   0597827070101022   3/3/2018    Bill      7/6/2018      G0283            44.00
5467   Florida   Spine   0629983500101017   5/20/2018   Bill      7/6/2018      99211            77.00
5468   Florida   Spine   0629983500101017   5/20/2018   Bill      7/6/2018      97530            90.00
5469   Florida   Spine   0629983500101017   5/20/2018   Bill      7/6/2018      97112            77.00
5470   Florida   Spine   0629983500101017   5/20/2018   Bill      7/6/2018      97140            72.00
5471   Florida   Spine   0629983500101017   5/20/2018   Bill      7/6/2018      97035            44.00
5472   Florida   Spine   0629983500101017   5/20/2018   Bill      7/6/2018      97010            60.00
5473   Florida   Spine   0629983500101017   5/20/2018   Bill      7/6/2018      G0283            44.00
5474   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      99211            77.00
5475   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97530            90.00
5476   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97110            77.00
5477   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97140            72.00
5478   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97010            60.00
5479   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      G0283            44.00
5480   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      99211            77.00
5481   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      97530            90.00
5482   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      97112            77.00
5483   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      97140            72.00
5484   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      97010            60.00
5485   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      G0283            44.00
5486   Florida   Spine   0259110890101178   3/12/2018   Bill      7/6/2018      97039            44.00
5487   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      99211            77.00
5488   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97530            90.00
5489   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97110            77.00
5490   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97140            72.00
5491   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97010            60.00
5492   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      G0283            44.00
5493   Florida   Spine   0533630600101042   5/13/2018   Bill      7/6/2018      97039            44.00
5494   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      99211            77.00
5495   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97530            90.00
5496   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97110            77.00
5497   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97112            77.00
5498   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97140            72.00
5499   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97010            60.00
5500   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      G0283            44.00
5501   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      99211            77.00
5502   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      97530            90.00
5503   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      97110            77.00
5504   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      97039            44.00
5505   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 109 of
                                                  2767

5506   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      97010            60.00
5507   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      G0283            44.00
5508   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      99211            77.00
5509   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97530            90.00
5510   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97110            77.00
5511   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97140            72.00
5512   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97010            60.00
5513   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      G0283            44.00
5514   Florida   Spine   0306550860101141   3/5/2018    Bill      7/6/2018      99211            77.00
5515   Florida   Spine   0306550860101141   3/5/2018    Bill      7/6/2018      97110            77.00
5516   Florida   Spine   0306550860101141   3/5/2018    Bill      7/6/2018      97112            77.00
5517   Florida   Spine   0306550860101141   3/5/2018    Bill      7/6/2018      97140            72.00
5518   Florida   Spine   0306550860101141   3/5/2018    Bill      7/6/2018      97010            60.00
5519   Florida   Spine   0306550860101141   3/5/2018    Bill      7/6/2018      G0283            44.00
5520   Florida   Spine   0497122060101054   4/19/2018   Bill      7/6/2018      99211            77.00
5521   Florida   Spine   0497122060101054   4/19/2018   Bill      7/6/2018      97530            90.00
5522   Florida   Spine   0497122060101054   4/19/2018   Bill      7/6/2018      97110            77.00
5523   Florida   Spine   0497122060101054   4/19/2018   Bill      7/6/2018      97140            72.00
5524   Florida   Spine   0497122060101054   4/19/2018   Bill      7/6/2018      97010            60.00
5525   Florida   Spine   0497122060101054   4/19/2018   Bill      7/6/2018      G0283            44.00
5526   Florida   Spine   0586666620101030   9/23/2017   Bill      7/6/2018      99211            77.00
5527   Florida   Spine   0586666620101030   9/23/2017   Bill      7/6/2018      97530            90.00
5528   Florida   Spine   0586666620101030   9/23/2017   Bill      7/6/2018      97110            77.00
5529   Florida   Spine   0586666620101030   9/23/2017   Bill      7/6/2018      97140            72.00
5530   Florida   Spine   0586666620101030   9/23/2017   Bill      7/6/2018      97010            60.00
5531   Florida   Spine   0586666620101030   9/23/2017   Bill      7/6/2018      G0283            44.00
5532   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      99211            77.00
5533   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97530            90.00
5534   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97110            77.00
5535   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97140            72.00
5536   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97010            60.00
5537   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      G0283            44.00
5538   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97012            55.00
5539   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      99211            77.00
5540   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97530            90.00
5541   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97112            77.00
5542   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97140            72.00
5543   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97035            44.00
5544   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      97010            60.00
5545   Florida   Spine   0609859320101011   5/29/2018   Bill      7/6/2018      G0283            44.00
5546   Florida   Spine   0451997590101011   5/2/2018    Bill      7/6/2018      99211            77.00
5547   Florida   Spine   0451997590101011   5/2/2018    Bill      7/6/2018      97140            72.00
5548   Florida   Spine   0451997590101011   5/2/2018    Bill      7/6/2018      97010            60.00
5549   Florida   Spine   0451997590101011   5/2/2018    Bill      7/6/2018      G0283            44.00
5550   Florida   Spine   0416275880101098   6/3/2018    Bill      7/6/2018      99211            77.00
5551   Florida   Spine   0416275880101098   6/3/2018    Bill      7/6/2018      97530            90.00
5552   Florida   Spine   0416275880101098   6/3/2018    Bill      7/6/2018      97140            72.00
5553   Florida   Spine   0416275880101098   6/3/2018    Bill      7/6/2018      97039            44.00
5554   Florida   Spine   0416275880101098   6/3/2018    Bill      7/6/2018      97035            44.00
5555   Florida   Spine   0416275880101098   6/3/2018    Bill      7/6/2018      97010            60.00
5556   Florida   Spine   0416275880101098   6/3/2018    Bill      7/6/2018      G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 110 of
                                                  2767

5557   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      99211             77.00
5558   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      97530             90.00
5559   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      97140             72.00
5560   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      97012             55.00
5561   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      97035             44.00
5562   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      97010             60.00
5563   Florida   Spine   0402108840101047   6/5/2018    Bill      7/6/2018      G0283             44.00
5564   Florida   Spine   0544552920101055   2/14/2018   Bill      7/6/2018      99211             77.00
5565   Florida   Spine   0544552920101055   2/14/2018   Bill      7/6/2018      97110             77.00
5566   Florida   Spine   0544552920101055   2/14/2018   Bill      7/6/2018      97112             77.00
5567   Florida   Spine   0544552920101055   2/14/2018   Bill      7/6/2018      97140             72.00
5568   Florida   Spine   0544552920101055   2/14/2018   Bill      7/6/2018      97010             60.00
5569   Florida   Spine   0544552920101055   2/14/2018   Bill      7/6/2018      G0283             44.00
5570   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      99211             77.00
5571   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97530             90.00
5572   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97110             77.00
5573   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97112             77.00
5574   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97140             72.00
5575   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97010             60.00
5576   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      G0283             44.00
5577   Florida   Spine   0431410970101077   1/20/2017   Bill      7/6/2018      99213            350.00
5578   Florida   Spine   0431410970101077   1/20/2017   Bill      7/6/2018      20553            300.00
5579   Florida   Spine   0431410970101077   1/20/2017   Bill      7/6/2018      J3301             35.00
5580   Florida   Spine   0431410970101077   1/20/2017   Bill      7/6/2018      J3490             25.00
5581   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      99211             77.00
5582   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97530             90.00
5583   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97110             77.00
5584   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97012             55.00
5585   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97140             72.00
5586   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      97010             60.00
5587   Florida   Spine   0500500630101073   5/18/2018   Bill      7/6/2018      G0283             44.00
5588   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      99211             77.00
5589   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      97110             77.00
5590   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      97039             44.00
5591   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      97140             72.00
5592   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      97530             90.00
5593   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      97010             60.00
5594   Florida   Spine   0465179120101027   4/16/2018   Bill      7/6/2018      G0283             44.00
5595   Florida   Spine   0523520820101033   4/9/2018    Bill      7/6/2018      99211             77.00
5596   Florida   Spine   0523520820101033   4/9/2018    Bill      7/6/2018      97140             72.00
5597   Florida   Spine   0523520820101033   4/9/2018    Bill      7/6/2018      97010             60.00
5598   Florida   Spine   0523520820101033   4/9/2018    Bill      7/6/2018      G0283             44.00
5599   Florida   Spine   0523520820101033   4/9/2018    Bill      7/6/2018      97012             55.00
5600   Florida   Spine   0523520820101033   4/9/2018    Bill      7/6/2018      97530             90.00
5601   Florida   Spine   0523520820101033   4/9/2018    Bill      7/6/2018      97110             77.00
5602   Florida   Spine   0534375780101086   3/14/2018   Bill      7/6/2018      99211             77.00
5603   Florida   Spine   0534375780101086   3/14/2018   Bill      7/6/2018      97110             77.00
5604   Florida   Spine   0534375780101086   3/14/2018   Bill      7/6/2018      97039             44.00
5605   Florida   Spine   0534375780101086   3/14/2018   Bill      7/6/2018      97140             72.00
5606   Florida   Spine   0534375780101086   3/14/2018   Bill      7/6/2018      97035             44.00
5607   Florida   Spine   0534375780101086   3/14/2018   Bill      7/6/2018      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 111 of
                                                  2767

5608   Florida   Spine   0534375780101086   3/14/2018    Bill     7/6/2018      G0283            44.00
5609   Florida   Spine   0458859420101012   4/26/2018    Bill     7/6/2018      99211            77.00
5610   Florida   Spine   0458859420101012   4/26/2018    Bill     7/6/2018      97530            90.00
5611   Florida   Spine   0458859420101012   4/26/2018    Bill     7/6/2018      97110            77.00
5612   Florida   Spine   0458859420101012   4/26/2018    Bill     7/6/2018      97140            72.00
5613   Florida   Spine   0458859420101012   4/26/2018    Bill     7/6/2018      97010            60.00
5614   Florida   Spine   0458859420101012   4/26/2018    Bill     7/6/2018      G0283            44.00
5615   Florida   Spine   0613634800101011   6/6/2018     Bill     7/6/2018      99211            77.00
5616   Florida   Spine   0613634800101011   6/6/2018     Bill     7/6/2018      97530            90.00
5617   Florida   Spine   0613634800101011   6/6/2018     Bill     7/6/2018      97140            72.00
5618   Florida   Spine   0613634800101011   6/6/2018     Bill     7/6/2018      97039            44.00
5619   Florida   Spine   0613634800101011   6/6/2018     Bill     7/6/2018      97035            44.00
5620   Florida   Spine   0613634800101011   6/6/2018     Bill     7/6/2018      97010            60.00
5621   Florida   Spine   0613634800101011   6/6/2018     Bill     7/6/2018      G0283            44.00
5622   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      99211            77.00
5623   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      97530            90.00
5624   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      97112            77.00
5625   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      97140            72.00
5626   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      97035            44.00
5627   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      97010            60.00
5628   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      G0283            44.00
5629   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      99211            77.00
5630   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      97530            90.00
5631   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      97110            77.00
5632   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      G0283            44.00
5633   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      97140            72.00
5634   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      97012            55.00
5635   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      97010            60.00
5636   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      99211            77.00
5637   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      97530            90.00
5638   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      97110            77.00
5639   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      97140            72.00
5640   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      97010            60.00
5641   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      G0283            44.00
5642   Florida   Spine   0493755600101060   11/1/2017    Bill     7/6/2018      99211            77.00
5643   Florida   Spine   0493755600101060   11/1/2017    Bill     7/6/2018      97530            90.00
5644   Florida   Spine   0493755600101060   11/1/2017    Bill     7/6/2018      97110            77.00
5645   Florida   Spine   0493755600101060   11/1/2017    Bill     7/6/2018      97012            55.00
5646   Florida   Spine   0493755600101060   11/1/2017    Bill     7/6/2018      97140            72.00
5647   Florida   Spine   0493755600101060   11/1/2017    Bill     7/6/2018      97010            60.00
5648   Florida   Spine   0493755600101060   11/1/2017    Bill     7/6/2018      G0283            44.00
5649   Florida   Spine   0295666270101043   1/25/2018    Bill     7/6/2018      99211            77.00
5650   Florida   Spine   0295666270101043   1/25/2018    Bill     7/6/2018      97530            90.00
5651   Florida   Spine   0295666270101043   1/25/2018    Bill     7/6/2018      97110            77.00
5652   Florida   Spine   0295666270101043   1/25/2018    Bill     7/6/2018      97039            44.00
5653   Florida   Spine   0295666270101043   1/25/2018    Bill     7/6/2018      97140            72.00
5654   Florida   Spine   0295666270101043   1/25/2018    Bill     7/6/2018      97010            60.00
5655   Florida   Spine   0295666270101043   1/25/2018    Bill     7/6/2018      G0283            44.00
5656   Florida   Spine   0582714140101025   4/23/2018    Bill     7/6/2018      99211            77.00
5657   Florida   Spine   0582714140101025   4/23/2018    Bill     7/6/2018      97530            90.00
5658   Florida   Spine   0582714140101025   4/23/2018    Bill     7/6/2018      97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 112 of
                                                  2767

5659   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      97140             72.00
5660   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      97010             60.00
5661   Florida   Spine   0582714140101025   4/23/2018   Bill      7/6/2018      G0283             44.00
5662   Florida   Spine   0523067980101049   5/21/2018   Bill      7/6/2018      99211             77.00
5663   Florida   Spine   0523067980101049   5/21/2018   Bill      7/6/2018      97530             90.00
5664   Florida   Spine   0523067980101049   5/21/2018   Bill      7/6/2018      97012             55.00
5665   Florida   Spine   0523067980101049   5/21/2018   Bill      7/6/2018      97140             72.00
5666   Florida   Spine   0563933210101037   5/23/2018   Bill      7/6/2018      99211             77.00
5667   Florida   Spine   0563933210101037   5/23/2018   Bill      7/6/2018      97530             90.00
5668   Florida   Spine   0563933210101037   5/23/2018   Bill      7/6/2018      97112             77.00
5669   Florida   Spine   0563933210101037   5/23/2018   Bill      7/6/2018      97140             72.00
5670   Florida   Spine   0563933210101037   5/23/2018   Bill      7/6/2018      97035             44.00
5671   Florida   Spine   0563933210101037   5/23/2018   Bill      7/6/2018      97010             60.00
5672   Florida   Spine   0563933210101037   5/23/2018   Bill      7/6/2018      G0283             44.00
5673   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      99211             77.00
5674   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97530             90.00
5675   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97112             77.00
5676   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97140             72.00
5677   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97035             44.00
5678   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97010             60.00
5679   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      G0283             44.00
5680   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      99211             77.00
5681   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      97530             90.00
5682   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      97140             72.00
5683   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      97035             44.00
5684   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      97010             60.00
5685   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      G0283             44.00
5686   Florida   Spine   0536024840101037   5/31/2018   Bill      7/6/2018      97112             77.00
5687   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      99212            105.00
5688   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97110             77.00
5689   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97112             77.00
5690   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97140             72.00
5691   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      97010             60.00
5692   Florida   Spine   0394141480101035   5/1/2018    Bill      7/6/2018      G0283             44.00
5693   Florida   Spine   0406462450101136   2/12/2018   Bill      7/6/2018      99213            193.00
5694   Florida   Spine   0406462450101136   2/12/2018   Bill      7/6/2018      98940             72.00
5695   Florida   Spine   0406462450101136   2/12/2018   Bill      7/6/2018      97140             72.00
5696   Florida   Spine   0406462450101136   2/12/2018   Bill      7/6/2018      97010             60.00
5697   Florida   Spine   0406462450101136   2/12/2018   Bill      7/6/2018      G0283             44.00
5698   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      99211             77.00
5699   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      97110             77.00
5700   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      97112             77.00
5701   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      97140             72.00
5702   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      97010             60.00
5703   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      G0283             44.00
5704   Florida   Spine   0438681750101080   4/14/2018   Bill      7/6/2018      97012             55.00
5705   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      99211             77.00
5706   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      97530             90.00
5707   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      97112             77.00
5708   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      97140             72.00
5709   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 113 of
                                                  2767

5710   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      97010             60.00
5711   Florida   Spine   0380155970101236   5/9/2018    Bill      7/6/2018      G0283             44.00
5712   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      99211             77.00
5713   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97530             90.00
5714   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97110             77.00
5715   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97112             77.00
5716   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97140             72.00
5717   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97010             60.00
5718   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      99211             77.00
5719   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97530             90.00
5720   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97112             77.00
5721   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97140             72.00
5722   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97012             55.00
5723   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      97010             60.00
5724   Florida   Spine   0391131460101132   5/7/2018    Bill      7/6/2018      G0283             44.00
5725   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      99211             77.00
5726   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      97530             90.00
5727   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      97110             77.00
5728   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      97112             77.00
5729   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      97140             72.00
5730   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      97010             60.00
5731   Florida   Spine   0398985660101025   4/16/2018   Bill      7/6/2018      G0283             44.00
5732   Florida   Spine   0424331060101091   6/7/2018    Bill      7/6/2018      99203            275.00
5733   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      99211             77.00
5734   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      97530             90.00
5735   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      97039             44.00
5736   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      97140             72.00
5737   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      97035             44.00
5738   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      97010             60.00
5739   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      G0283             44.00
5740   Florida   Spine   0157025250101183   1/26/2018   Bill      7/6/2018      98941             88.00
5741   Florida   Spine   0157025250101183   1/26/2018   Bill      7/6/2018      97530             90.00
5742   Florida   Spine   0157025250101183   1/26/2018   Bill      7/6/2018      97140             72.00
5743   Florida   Spine   0157025250101183   1/26/2018   Bill      7/6/2018      97010             60.00
5744   Florida   Spine   0157025250101183   1/26/2018   Bill      7/6/2018      G0283             44.00
5745   Florida   Spine   0157025250101183   1/26/2018   Bill      7/6/2018      97035             44.00
5746   Florida   Spine   0157025250101183   1/26/2018   Bill      7/6/2018      97039             44.00
5747   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      98941             88.00
5748   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97530             90.00
5749   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97012             55.00
5750   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97140             72.00
5751   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97010             60.00
5752   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      G0283             44.00
5753   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      98941             88.00
5754   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97035             44.00
5755   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97530             90.00
5756   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97039             44.00
5757   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97140             72.00
5758   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97010             60.00
5759   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      G0283             44.00
5760   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      98941             88.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 114 of
                                                  2767

5761   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97035               44.00
5762   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97530               90.00
5763   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97039               44.00
5764   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97140               72.00
5765   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97010               60.00
5766   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      G0283               44.00
5767   Florida   Spine   0623976240101012   4/27/2018    Bill     7/6/2018      99203              500.00
5768   Florida   Spine   0508866870101020   2/18/2016    Bill     7/6/2018      99213              350.00
5769   Florida   Spine   0508866870101020   2/18/2016    Bill     7/6/2018      64493            3,600.00
5770   Florida   Spine   0508866870101020   2/18/2016    Bill     7/6/2018      64494            1,800.00
5771   Florida   Spine   0508866870101020   2/18/2016    Bill     7/6/2018      76000              800.00
5772   Florida   Spine   0508866870101020   2/18/2016    Bill     7/6/2018      J2001               35.00
5773   Florida   Spine   0508866870101020   2/18/2016    Bill     7/6/2018      J3490               25.00
5774   Florida   Spine   0508866870101020   2/18/2016    Bill     7/6/2018      J3301               35.00
5775   Florida   Spine   0552723320101016   2/13/2017    Bill     7/6/2018      99213              350.00
5776   Florida   Spine   0552723320101016   2/13/2017    Bill     7/6/2018      73030              150.00
5777   Florida   Spine   0572833570101016   10/14/2016   Bill     7/6/2018      99024                 -
5778   Florida   Spine   0572833570101016   10/14/2016   Bill     7/6/2018      73560              325.00
5779   Florida   Spine   0355546070101103   6/6/2018     Bill     7/6/2018      99211               77.00
5780   Florida   Spine   0355546070101103   6/6/2018     Bill     7/6/2018      97530               90.00
5781   Florida   Spine   0355546070101103   6/6/2018     Bill     7/6/2018      97112               77.00
5782   Florida   Spine   0355546070101103   6/6/2018     Bill     7/6/2018      97140               72.00
5783   Florida   Spine   0355546070101103   6/6/2018     Bill     7/6/2018      97035               44.00
5784   Florida   Spine   0355546070101103   6/6/2018     Bill     7/6/2018      97010               60.00
5785   Florida   Spine   0355546070101103   6/6/2018     Bill     7/6/2018      G0283               44.00
5786   Florida   Spine   0530490040101075   5/11/2018    Bill     7/6/2018      99211               77.00
5787   Florida   Spine   0530490040101075   5/11/2018    Bill     7/6/2018      97530               90.00
5788   Florida   Spine   0530490040101075   5/11/2018    Bill     7/6/2018      97112               77.00
5789   Florida   Spine   0530490040101075   5/11/2018    Bill     7/6/2018      97140               72.00
5790   Florida   Spine   0530490040101075   5/11/2018    Bill     7/6/2018      97010               60.00
5791   Florida   Spine   0530490040101075   5/11/2018    Bill     7/6/2018      G0283               44.00
5792   Florida   Spine   0573048210101016   12/31/2017   Bill     7/6/2018      20553              300.00
5793   Florida   Spine   0573048210101016   12/31/2017   Bill     7/6/2018      81025               25.00
5794   Florida   Spine   0573048210101016   12/31/2017   Bill     7/6/2018      J1020               35.00
5795   Florida   Spine   0573048210101016   12/31/2017   Bill     7/6/2018      J2001               35.00
5796   Florida   Spine   0260507140101030   5/26/2018    Bill     7/6/2018      99211               77.00
5797   Florida   Spine   0260507140101030   5/26/2018    Bill     7/6/2018      97530               90.00
5798   Florida   Spine   0260507140101030   5/26/2018    Bill     7/6/2018      97110               77.00
5799   Florida   Spine   0260507140101030   5/26/2018    Bill     7/6/2018      97140               72.00
5800   Florida   Spine   0260507140101030   5/26/2018    Bill     7/6/2018      97010               60.00
5801   Florida   Spine   0260507140101030   5/26/2018    Bill     7/6/2018      G0283               44.00
5802   Florida   Spine   0563039300101042   5/6/2018     Bill     7/6/2018      99211               77.00
5803   Florida   Spine   0563039300101042   5/6/2018     Bill     7/6/2018      97110               77.00
5804   Florida   Spine   0563039300101042   5/6/2018     Bill     7/6/2018      97112               77.00
5805   Florida   Spine   0563039300101042   5/6/2018     Bill     7/6/2018      97140               72.00
5806   Florida   Spine   0563039300101042   5/6/2018     Bill     7/6/2018      97010               60.00
5807   Florida   Spine   0563039300101042   5/6/2018     Bill     7/6/2018      G0283               44.00
5808   Florida   Spine   0615353560101016   4/29/2018    Bill     7/6/2018      99211               77.00
5809   Florida   Spine   0615353560101016   4/29/2018    Bill     7/6/2018      97530               90.00
5810   Florida   Spine   0615353560101016   4/29/2018    Bill     7/6/2018      97110               77.00
5811   Florida   Spine   0615353560101016   4/29/2018    Bill     7/6/2018      97140               72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 115 of
                                                  2767

5812   Florida   Spine   0615353560101016   4/29/2018   Bill      7/6/2018      97012            55.00
5813   Florida   Spine   0615353560101016   4/29/2018   Bill      7/6/2018      97010            60.00
5814   Florida   Spine   0615353560101016   4/29/2018   Bill      7/6/2018      G0283            44.00
5815   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      99211            77.00
5816   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97530            90.00
5817   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97110            77.00
5818   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97140            72.00
5819   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97035            44.00
5820   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97010            60.00
5821   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      G0283            44.00
5822   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      99211            77.00
5823   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97530            90.00
5824   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97110            77.00
5825   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97140            72.00
5826   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97012            55.00
5827   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97010            60.00
5828   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      G0283            44.00
5829   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      99211            77.00
5830   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97530            90.00
5831   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97110            77.00
5832   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97140            72.00
5833   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97010            60.00
5834   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      G0283            44.00
5835   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      99211            77.00
5836   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97530            90.00
5837   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97110            77.00
5838   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97112            77.00
5839   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97140            72.00
5840   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      97010            60.00
5841   Florida   Spine   0585707650101044   5/1/2018    Bill      7/6/2018      G0283            44.00
5842   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      98941            88.00
5843   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97530            90.00
5844   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97039            44.00
5845   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97140            72.00
5846   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97010            60.00
5847   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      97035            44.00
5848   Florida   Spine   0570132810101114   5/13/2018   Bill      7/6/2018      G0283            44.00
5849   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      99211            77.00
5850   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97530            90.00
5851   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97112            77.00
5852   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97140            72.00
5853   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97035            44.00
5854   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      97010            60.00
5855   Florida   Spine   0461076600101051   4/30/2018   Bill      7/6/2018      G0283            44.00
5856   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      99211            77.00
5857   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97530            90.00
5858   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97110            77.00
5859   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97112            77.00
5860   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97140            72.00
5861   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      97010            60.00
5862   Florida   Spine   0609399620101015   4/20/2018   Bill      7/6/2018      G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 116 of
                                                  2767

5863   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97530               90.00
5864   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97110               77.00
5865   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97112               77.00
5866   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97140               72.00
5867   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97010               60.00
5868   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      G0283               44.00
5869   Florida   Spine   0424697340101022   1/31/2018   Bill      7/6/2018      99213              350.00
5870   Florida   Spine   0404848170101111   2/2/2018    Bill      7/6/2018      98941               88.00
5871   Florida   Spine   0404848170101111   2/2/2018    Bill      7/6/2018      97530               90.00
5872   Florida   Spine   0404848170101111   2/2/2018    Bill      7/6/2018      97039               44.00
5873   Florida   Spine   0404848170101111   2/2/2018    Bill      7/6/2018      97140               72.00
5874   Florida   Spine   0404848170101111   2/2/2018    Bill      7/6/2018      97035               44.00
5875   Florida   Spine   0404848170101111   2/2/2018    Bill      7/6/2018      97010               60.00
5876   Florida   Spine   0404848170101111   2/2/2018    Bill      7/6/2018      G0283               44.00
5877   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      99211               77.00
5878   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      97530               90.00
5879   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      97112               77.00
5880   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      97035               44.00
5881   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      97010               60.00
5882   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      G0283               44.00
5883   Florida   Spine   0593125360101024   3/27/2018   Bill      7/6/2018      99213              350.00
5884   Florida   Spine   0593125360101024   3/27/2018   Bill      7/6/2018      62321            2,100.00
5885   Florida   Spine   0593125360101024   3/27/2018   Bill      7/6/2018      76000              800.00
5886   Florida   Spine   0593125360101024   3/27/2018   Bill      7/6/2018      J2001              105.00
5887   Florida   Spine   0593125360101024   3/27/2018   Bill      7/6/2018      J3301               70.00
5888   Florida   Spine   0567887300101099   2/14/2018   Bill      7/6/2018      99213              350.00
5889   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      99211               77.00
5890   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97110               77.00
5891   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97112               77.00
5892   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97140               72.00
5893   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97010               60.00
5894   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      G0283               44.00
5895   Florida   Spine   0560755870101061   5/29/2018   Bill      7/6/2018      99203              275.00
5896   Florida   Spine   0560755870101061   5/29/2018   Bill      7/6/2018      A4556               22.00
5897   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      99211               77.00
5898   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      97530               90.00
5899   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      97110               77.00
5900   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      97140               72.00
5901   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      97010               60.00
5902   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      G0283               44.00
5903   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      99211               77.00
5904   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97110               77.00
5905   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97112               77.00
5906   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97530               90.00
5907   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97010               60.00
5908   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      G0283               44.00
5909   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      99211               77.00
5910   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97110               77.00
5911   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97112               77.00
5912   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97140               72.00
5913   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 117 of
                                                  2767

5914   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      G0283             44.00
5915   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      99211             77.00
5916   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97530             90.00
5917   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97112             77.00
5918   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97140             72.00
5919   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97010             60.00
5920   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      G0283             44.00
5921   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      99211             77.00
5922   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97530             90.00
5923   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97110             77.00
5924   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97112             77.00
5925   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97140             72.00
5926   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97010             60.00
5927   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      G0283             44.00
5928   Florida   Spine   0611806660101016   5/4/2018    Bill      7/6/2018      99211             77.00
5929   Florida   Spine   0611806660101016   5/4/2018    Bill      7/6/2018      97530             90.00
5930   Florida   Spine   0611806660101016   5/4/2018    Bill      7/6/2018      97140             72.00
5931   Florida   Spine   0611806660101016   5/4/2018    Bill      7/6/2018      97010             60.00
5932   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      99211             77.00
5933   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      97530             90.00
5934   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      97110             77.00
5935   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      97112             77.00
5936   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      97140             72.00
5937   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      97010             60.00
5938   Florida   Spine   0237577800101091   3/20/2018   Bill      7/6/2018      G0283             44.00
5939   Florida   Spine   0534684080101096   2/9/2018    Bill      7/6/2018      99213            193.00
5940   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      99211             77.00
5941   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97530             90.00
5942   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97112             77.00
5943   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97140             72.00
5944   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97035             44.00
5945   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      97010             60.00
5946   Florida   Spine   0543067990101035   6/9/2018    Bill      7/6/2018      G0283             44.00
5947   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      99211             77.00
5948   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97530             90.00
5949   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97110             77.00
5950   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97140             72.00
5951   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      97010             60.00
5952   Florida   Spine   0411166400101046   6/3/2018    Bill      7/6/2018      G0283             44.00
5953   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      99211             77.00
5954   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      97530             90.00
5955   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      97110             77.00
5956   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      97140             72.00
5957   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      97010             60.00
5958   Florida   Spine   0363997580101069   5/21/2018   Bill      7/6/2018      G0283             44.00
5959   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      99211             77.00
5960   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97530             90.00
5961   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97110             77.00
5962   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97112             77.00
5963   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97140             72.00
5964   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 118 of
                                                  2767

5965   Florida   Spine   0007726840101078   5/9/2018    Bill      7/6/2018      G0283            44.00
5966   Florida   Spine   0545688200101032   5/21/2018   Bill      7/6/2018      99211            77.00
5967   Florida   Spine   0545688200101032   5/21/2018   Bill      7/6/2018      97530            90.00
5968   Florida   Spine   0545688200101032   5/21/2018   Bill      7/6/2018      97110            77.00
5969   Florida   Spine   0545688200101032   5/21/2018   Bill      7/6/2018      97140            72.00
5970   Florida   Spine   0545688200101032   5/21/2018   Bill      7/6/2018      97010            60.00
5971   Florida   Spine   0545688200101032   5/21/2018   Bill      7/6/2018      G0283            44.00
5972   Florida   Spine   0491121080101116   3/26/2018   Bill      7/6/2018      99211            77.00
5973   Florida   Spine   0491121080101116   3/26/2018   Bill      7/6/2018      97530            90.00
5974   Florida   Spine   0491121080101116   3/26/2018   Bill      7/6/2018      97110            77.00
5975   Florida   Spine   0491121080101116   3/26/2018   Bill      7/6/2018      97140            72.00
5976   Florida   Spine   0491121080101116   3/26/2018   Bill      7/6/2018      97010            60.00
5977   Florida   Spine   0491121080101116   3/26/2018   Bill      7/6/2018      G0283            44.00
5978   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      99211            77.00
5979   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97530            90.00
5980   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97039            44.00
5981   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97140            72.00
5982   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97010            60.00
5983   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      G0283            44.00
5984   Florida   Spine   0570575920101038   5/17/2018   Bill      7/6/2018      97035            44.00
5985   Florida   Spine   0306550860101141   3/5/2018    Bill      7/6/2018      99211            77.00
5986   Florida   Spine   0306550860101141   3/5/2018    Bill      7/6/2018      97110            77.00
5987   Florida   Spine   0306550860101141   3/5/2018    Bill      7/6/2018      97112            77.00
5988   Florida   Spine   0306550860101141   3/5/2018    Bill      7/6/2018      97140            72.00
5989   Florida   Spine   0306550860101141   3/5/2018    Bill      7/6/2018      97010            60.00
5990   Florida   Spine   0306550860101141   3/5/2018    Bill      7/6/2018      G0283            44.00
5991   Florida   Spine   0497122060101054   4/19/2018   Bill      7/6/2018      99211            77.00
5992   Florida   Spine   0497122060101054   4/19/2018   Bill      7/6/2018      97530            90.00
5993   Florida   Spine   0497122060101054   4/19/2018   Bill      7/6/2018      97110            77.00
5994   Florida   Spine   0497122060101054   4/19/2018   Bill      7/6/2018      97140            72.00
5995   Florida   Spine   0497122060101054   4/19/2018   Bill      7/6/2018      97010            60.00
5996   Florida   Spine   0497122060101054   4/19/2018   Bill      7/6/2018      G0283            44.00
5997   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      99211            77.00
5998   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97530            90.00
5999   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97110            77.00
6000   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97140            72.00
6001   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      97010            60.00
6002   Florida   Spine   0594326420101033   5/31/2018   Bill      7/6/2018      G0283            44.00
6003   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      99211            77.00
6004   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      97530            90.00
6005   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      97110            77.00
6006   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      97140            72.00
6007   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      97010            60.00
6008   Florida   Spine   0465179120101035   6/11/2018   Bill      7/6/2018      G0283            44.00
6009   Florida   Spine   0326879900101035   6/7/2018    Bill      7/6/2018      99211            77.00
6010   Florida   Spine   0326879900101035   6/7/2018    Bill      7/6/2018      97530            90.00
6011   Florida   Spine   0326879900101035   6/7/2018    Bill      7/6/2018      97110            77.00
6012   Florida   Spine   0326879900101035   6/7/2018    Bill      7/6/2018      97039            44.00
6013   Florida   Spine   0326879900101035   6/7/2018    Bill      7/6/2018      97140            72.00
6014   Florida   Spine   0326879900101035   6/7/2018    Bill      7/6/2018      97010            60.00
6015   Florida   Spine   0326879900101035   6/7/2018    Bill      7/6/2018      G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 119 of
                                                  2767

6016   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      99211            77.00
6017   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97530            90.00
6018   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97110            77.00
6019   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97112            77.00
6020   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      97140            72.00
6021   Florida   Spine   0482551130101065   3/23/2018   Bill      7/6/2018      G0283            44.00
6022   Florida   Spine   0618298970101014   5/21/2018   Bill      7/6/2018      99211            77.00
6023   Florida   Spine   0618298970101014   5/21/2018   Bill      7/6/2018      97530            90.00
6024   Florida   Spine   0618298970101014   5/21/2018   Bill      7/6/2018      97110            77.00
6025   Florida   Spine   0618298970101014   5/21/2018   Bill      7/6/2018      97039            44.00
6026   Florida   Spine   0618298970101014   5/21/2018   Bill      7/6/2018      97140            72.00
6027   Florida   Spine   0618298970101014   5/21/2018   Bill      7/6/2018      97010            60.00
6028   Florida   Spine   0618298970101014   5/21/2018   Bill      7/6/2018      G0283            44.00
6029   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      99211            77.00
6030   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97530            90.00
6031   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97039            44.00
6032   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97140            72.00
6033   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97110            77.00
6034   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      97010            60.00
6035   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      G0283            44.00
6036   Florida   Spine   0585544400101069   3/12/2018   Bill      7/6/2018      99211            77.00
6037   Florida   Spine   0585544400101069   3/12/2018   Bill      7/6/2018      97530            90.00
6038   Florida   Spine   0585544400101069   3/12/2018   Bill      7/6/2018      97012            55.00
6039   Florida   Spine   0585544400101069   3/12/2018   Bill      7/6/2018      97140            72.00
6040   Florida   Spine   0585544400101069   3/12/2018   Bill      7/6/2018      97035            44.00
6041   Florida   Spine   0585544400101069   3/12/2018   Bill      7/6/2018      97010            60.00
6042   Florida   Spine   0585544400101069   3/12/2018   Bill      7/6/2018      G0283            44.00
6043   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      99211            77.00
6044   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      97530            90.00
6045   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      97110            77.00
6046   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      97140            72.00
6047   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      97010            60.00
6048   Florida   Spine   0458859420101012   4/26/2018   Bill      7/6/2018      G0283            44.00
6049   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      99211            77.00
6050   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      97530            90.00
6051   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      97110            77.00
6052   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      97140            72.00
6053   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      97039            44.00
6054   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      97010            60.00
6055   Florida   Spine   0608791300101011   4/11/2018   Bill      7/6/2018      G0283            44.00
6056   Florida   Spine   0493755600101060   11/1/2017   Bill      7/6/2018      99211            77.00
6057   Florida   Spine   0493755600101060   11/1/2017   Bill      7/6/2018      97530            90.00
6058   Florida   Spine   0493755600101060   11/1/2017   Bill      7/6/2018      97110            77.00
6059   Florida   Spine   0493755600101060   11/1/2017   Bill      7/6/2018      97012            55.00
6060   Florida   Spine   0493755600101060   11/1/2017   Bill      7/6/2018      97140            72.00
6061   Florida   Spine   0493755600101060   11/1/2017   Bill      7/6/2018      97010            60.00
6062   Florida   Spine   0493755600101060   11/1/2017   Bill      7/6/2018      G0283            44.00
6063   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      99211            77.00
6064   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      97530            90.00
6065   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      97039            44.00
6066   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 120 of
                                                  2767

6067   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      97035             44.00
6068   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      97010             60.00
6069   Florida   Spine   0218202830101135   2/12/2018   Bill      7/6/2018      G0283             44.00
6070   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      99211             77.00
6071   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97530             90.00
6072   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97110             77.00
6073   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97140             72.00
6074   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97010             60.00
6075   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      G0283             44.00
6076   Florida   Spine   0350699740101105   2/7/2018    Bill      7/6/2018      97012             55.00
6077   Florida   Spine   0573029910101027   6/21/2018   Bill      7/6/2018      99203            275.00
6078   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      99211             77.00
6079   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      97530             90.00
6080   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      97112             77.00
6081   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      97140             72.00
6082   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      97035             44.00
6083   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      97010             60.00
6084   Florida   Spine   0137366970101045   5/17/2018   Bill      7/6/2018      G0283             44.00
6085   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      99211             77.00
6086   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97530             90.00
6087   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97112             77.00
6088   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97140             72.00
6089   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97035             44.00
6090   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      97010             60.00
6091   Florida   Spine   0420201160101123   5/18/2018   Bill      7/6/2018      G0283             44.00
6092   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      99211             77.00
6093   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97530             90.00
6094   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97110             77.00
6095   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97112             77.00
6096   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97140             72.00
6097   Florida   Spine   0329206410101130   4/16/2018   Bill      7/6/2018      97010             60.00
6098   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      99211             77.00
6099   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97530             90.00
6100   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97112             77.00
6101   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97140             72.00
6102   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97012             55.00
6103   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      97010             60.00
6104   Florida   Spine   0569893460101034   3/29/2018   Bill      7/6/2018      G0283             44.00
6105   Florida   Spine   0125047710101180   5/21/2018   Bill      7/6/2018      99211             77.00
6106   Florida   Spine   0125047710101180   5/21/2018   Bill      7/6/2018      97530             90.00
6107   Florida   Spine   0125047710101180   5/21/2018   Bill      7/6/2018      97112             77.00
6108   Florida   Spine   0125047710101180   5/21/2018   Bill      7/6/2018      97140             72.00
6109   Florida   Spine   0125047710101180   5/21/2018   Bill      7/6/2018      97010             60.00
6110   Florida   Spine   0125047710101180   5/21/2018   Bill      7/6/2018      G0283             44.00
6111   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      99211             77.00
6112   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      97530             90.00
6113   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      97110             77.00
6114   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      97012             55.00
6115   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      97140             72.00
6116   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      97010             60.00
6117   Florida   Spine   0607100770101017   6/8/2018    Bill      7/6/2018      G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 121 of
                                                  2767

6118   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      99211             77.00
6119   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      97530             90.00
6120   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      97039             44.00
6121   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      97140             72.00
6122   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      97110             77.00
6123   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      97010             60.00
6124   Florida   Spine   0504485160101022   6/17/2018   Bill      7/6/2018      G0283             44.00
6125   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      98941             88.00
6126   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97530             90.00
6127   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97039             44.00
6128   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97140             72.00
6129   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97010             60.00
6130   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      G0283             44.00
6131   Florida   Spine   0253624890101208   5/29/2018   Bill      7/6/2018      97035             44.00
6132   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      99211             77.00
6133   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97530             90.00
6134   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97112             77.00
6135   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97035             44.00
6136   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      97010             60.00
6137   Florida   Spine   0355546070101103   6/6/2018    Bill      7/6/2018      G0283             44.00
6138   Florida   Spine   0175851800101037   6/17/2018   Bill      7/6/2018      99203            500.00
6139   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      99211             77.00
6140   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97530             90.00
6141   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97110             77.00
6142   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97035             44.00
6143   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      97010             60.00
6144   Florida   Spine   0593111820101010   4/12/2018   Bill      7/6/2018      G0283             44.00
6145   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      98941             88.00
6146   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97110             77.00
6147   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97112             77.00
6148   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97140             72.00
6149   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97039             44.00
6150   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      97010             60.00
6151   Florida   Spine   0542589670101028   5/14/2018   Bill      7/6/2018      G0283             44.00
6152   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      98941             88.00
6153   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97530             90.00
6154   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97039             44.00
6155   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97012             55.00
6156   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97035             44.00
6157   Florida   Spine   0407290930101510   5/24/2018   Bill      7/6/2018      99211             77.00
6158   Florida   Spine   0407290930101510   5/24/2018   Bill      7/6/2018      97010             60.00
6159   Florida   Spine   0407290930101510   5/24/2018   Bill      7/6/2018      G0283             44.00
6160   Florida   Spine   0407290930101510   5/24/2018   Bill      7/6/2018      97039             44.00
6161   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      99211             77.00
6162   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97530             90.00
6163   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97110             77.00
6164   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97140             72.00
6165   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97035             44.00
6166   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      97010             60.00
6167   Florida   Spine   0417921970101071   6/1/2018    Bill      7/6/2018      G0283             44.00
6168   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 122 of
                                                  2767

6169   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97110             77.00
6170   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97112             77.00
6171   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97140             72.00
6172   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97010             60.00
6173   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      G0283             44.00
6174   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      99211             77.00
6175   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97530             90.00
6176   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97110             77.00
6177   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97140             72.00
6178   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97012             55.00
6179   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      97010             60.00
6180   Florida   Spine   0394883500101061   5/12/2018   Bill      7/6/2018      G0283             44.00
6181   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      98941             88.00
6182   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      97012             55.00
6183   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      97140             72.00
6184   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      97010             60.00
6185   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      G0283             44.00
6186   Florida   Spine   0373265360101081   2/22/2018   Bill      7/6/2018      99213            193.00
6187   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      98941             88.00
6188   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97530             90.00
6189   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97530             55.00
6190   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97140             72.00
6191   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97035             44.00
6192   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97010             60.00
6193   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97039             44.00
6194   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      99211             77.00
6195   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      97530             90.00
6196   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      97012             55.00
6197   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      97140             72.00
6198   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      97035             44.00
6199   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      97010             60.00
6200   Florida   Spine   0438417300101043   5/24/2018   Bill      7/6/2018      G0283             44.00
6201   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      99211             77.00
6202   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97530             90.00
6203   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97110             77.00
6204   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97140             72.00
6205   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      97010             60.00
6206   Florida   Spine   0588648490101033   5/21/2018   Bill      7/6/2018      G0283             44.00
6207   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97140             72.00
6208   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      97010             60.00
6209   Florida   Spine   0506340000101054   6/3/2018    Bill      7/6/2018      G0283             44.00
6210   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      98940             72.00
6211   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97530             90.00
6212   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97140             72.00
6213   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97039             44.00
6214   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97035             44.00
6215   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      97010             60.00
6216   Florida   Spine   0609243290101014   4/23/2018   Bill      7/6/2018      G0283             44.00
6217   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      99211             77.00
6218   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97530             90.00
6219   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 123 of
                                                  2767

6220   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97140               72.00
6221   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      97010               60.00
6222   Florida   Spine   0591339030101015   5/17/2018   Bill      7/6/2018      G0283               44.00
6223   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      99211               77.00
6224   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      97530               90.00
6225   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      97140               72.00
6226   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      97035               44.00
6227   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      97010               60.00
6228   Florida   Spine   0482710150101062   5/29/2018   Bill      7/6/2018      G0283               44.00
6229   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      99211               77.00
6230   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      97530               90.00
6231   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      97112               77.00
6232   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      97140               72.00
6233   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      97035               44.00
6234   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      97010               60.00
6235   Florida   Spine   0422384990101055   6/19/2018   Bill      7/6/2018      G0283               44.00
6236   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      99211               77.00
6237   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97530               90.00
6238   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97110               77.00
6239   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97112               77.00
6240   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97140               72.00
6241   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      97010               60.00
6242   Florida   Spine   0107692060101058   4/2/2018    Bill      7/6/2018      G0283               44.00
6243   Florida   Spine   0491121080101116   3/26/2018   Bill      7/6/2018      99213              350.00
6244   Florida   Spine   0566172520101026   6/4/2018    Bill      7/6/2018      99203              500.00
6245   Florida   Spine   0104290850101132   4/16/2018   Bill      7/6/2018      99213              350.00
6246   Florida   Spine   0417249560101032   1/4/2018    Bill      7/6/2018      99213              350.00
6247   Florida   Spine   0475984190101056   3/2/2017    Bill      7/6/2018      99213              350.00
6248   Florida   Spine   0100295840101088   3/30/2018   Bill      7/6/2018      99211               77.00
6249   Florida   Spine   0100295840101088   3/30/2018   Bill      7/6/2018      97530               90.00
6250   Florida   Spine   0100295840101088   3/30/2018   Bill      7/6/2018      97110               77.00
6251   Florida   Spine   0100295840101088   3/30/2018   Bill      7/6/2018      97112               77.00
6252   Florida   Spine   0100295840101088   3/30/2018   Bill      7/6/2018      97140               72.00
6253   Florida   Spine   0100295840101088   3/30/2018   Bill      7/6/2018      97010               60.00
6254   Florida   Spine   0100295840101088   3/30/2018   Bill      7/6/2018      G0283               44.00
6255   Florida   Spine   0424330230101049   2/20/2018   Bill      7/6/2018      99213              350.00
6256   Florida   Spine   0424330230101049   2/20/2018   Bill      7/6/2018      64490            3,000.00
6257   Florida   Spine   0424330230101049   2/20/2018   Bill      7/6/2018      64491            1,700.00
6258   Florida   Spine   0424330230101049   2/20/2018   Bill      7/6/2018      76000              800.00
6259   Florida   Spine   0424330230101049   2/20/2018   Bill      7/6/2018      J2001               35.00
6260   Florida   Spine   0424330230101049   2/20/2018   Bill      7/6/2018      J3301               35.00
6261   Florida   Spine   0295666270101043   1/25/2018   Bill      7/6/2018      99213              350.00
6262   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      99213              193.00
6263   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97110               77.00
6264   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97112               77.00
6265   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97140               72.00
6266   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      97010               60.00
6267   Florida   Spine   0286442780101035   4/11/2018   Bill      7/6/2018      G0283               44.00
6268   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      99211               77.00
6269   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97530               90.00
6270   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97110               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 124 of
                                                  2767

6271   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97112             77.00
6272   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97140             72.00
6273   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      97010             60.00
6274   Florida   Spine   0614005110101018   4/30/2018   Bill      7/6/2018      G0283             44.00
6275   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      99212            105.00
6276   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      97530             90.00
6277   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      97110             77.00
6278   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      97140             72.00
6279   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      97010             60.00
6280   Florida   Spine   0368457730101043   4/21/2018   Bill      7/6/2018      G0283             44.00
6281   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      99211             77.00
6282   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      97530             90.00
6283   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      97110             77.00
6284   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      97140             72.00
6285   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      97035             44.00
6286   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      97010             60.00
6287   Florida   Spine   0590961330101071   6/9/2018    Bill      7/6/2018      G0283             44.00
6288   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      99211             77.00
6289   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97530             90.00
6290   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97112             77.00
6291   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97140             72.00
6292   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97010             60.00
6293   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      G0283             44.00
6294   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97530             90.00
6295   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97110             77.00
6296   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97112             77.00
6297   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97140             72.00
6298   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      97010             60.00
6299   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      G0283             44.00
6300   Florida   Spine   0445363290101109   4/7/2018    Bill      7/6/2018      99211             77.00
6301   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      99211             77.00
6302   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      97010             60.00
6303   Florida   Spine   0008125820101100   4/24/2018   Bill      7/6/2018      G0283             44.00
6304   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      99213            193.00
6305   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97530             90.00
6306   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97110             77.00
6307   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97112             77.00
6308   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97140             72.00
6309   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      97010             60.00
6310   Florida   Spine   0408278360101083   3/4/2018    Bill      7/6/2018      G0283             44.00
6311   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      99213            193.00
6312   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97530             90.00
6313   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97110             77.00
6314   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97112             77.00
6315   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97140             72.00
6316   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      97010             60.00
6317   Florida   Spine   0354135220101055   3/19/2018   Bill      7/6/2018      G0283             44.00
6318   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      99213            193.00
6319   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97530             90.00
6320   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97110             77.00
6321   Florida   Spine   0509800110101077   3/31/2018   Bill      7/6/2018      97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 125 of
                                                  2767

6322   Florida   Spine   0509800110101077   3/31/2018    Bill     7/6/2018      97140             72.00
6323   Florida   Spine   0509800110101077   3/31/2018    Bill     7/6/2018      97010             60.00
6324   Florida   Spine   0509800110101077   3/31/2018    Bill     7/6/2018      G0283             44.00
6325   Florida   Spine   0509800110101077   3/31/2018    Bill     7/6/2018      98940             72.00
6326   Florida   Spine   0543067990101035   6/9/2018     Bill     7/6/2018      99211             77.00
6327   Florida   Spine   0543067990101035   6/9/2018     Bill     7/6/2018      97530             90.00
6328   Florida   Spine   0543067990101035   6/9/2018     Bill     7/6/2018      97112             77.00
6329   Florida   Spine   0543067990101035   6/9/2018     Bill     7/6/2018      97140             72.00
6330   Florida   Spine   0543067990101035   6/9/2018     Bill     7/6/2018      97035             44.00
6331   Florida   Spine   0543067990101035   6/9/2018     Bill     7/6/2018      97010             60.00
6332   Florida   Spine   0543067990101035   6/9/2018     Bill     7/6/2018      G0283             44.00
6333   Florida   Spine   0320593070101073   2/7/2018     Bill     7/6/2018      99213            193.00
6334   Florida   Spine   0320593070101073   2/7/2018     Bill     7/6/2018      97530             90.00
6335   Florida   Spine   0320593070101073   2/7/2018     Bill     7/6/2018      97110             77.00
6336   Florida   Spine   0320593070101073   2/7/2018     Bill     7/6/2018      97112             77.00
6337   Florida   Spine   0320593070101073   2/7/2018     Bill     7/6/2018      97140             72.00
6338   Florida   Spine   0320593070101073   2/7/2018     Bill     7/6/2018      97010             60.00
6339   Florida   Spine   0320593070101073   2/7/2018     Bill     7/6/2018      G0283             44.00
6340   Florida   Spine   0533630600101042   5/13/2018    Bill     7/6/2018      99211             77.00
6341   Florida   Spine   0533630600101042   5/13/2018    Bill     7/6/2018      97530             90.00
6342   Florida   Spine   0533630600101042   5/13/2018    Bill     7/6/2018      97110             77.00
6343   Florida   Spine   0533630600101042   5/13/2018    Bill     7/6/2018      97140             72.00
6344   Florida   Spine   0533630600101042   5/13/2018    Bill     7/6/2018      97010             60.00
6345   Florida   Spine   0533630600101042   5/13/2018    Bill     7/6/2018      G0283             44.00
6346   Florida   Spine   0411166400101046   6/3/2018     Bill     7/6/2018      99211             77.00
6347   Florida   Spine   0411166400101046   6/3/2018     Bill     7/6/2018      97530             90.00
6348   Florida   Spine   0411166400101046   6/3/2018     Bill     7/6/2018      97110             77.00
6349   Florida   Spine   0411166400101046   6/3/2018     Bill     7/6/2018      97140             72.00
6350   Florida   Spine   0411166400101046   6/3/2018     Bill     7/6/2018      97010             60.00
6351   Florida   Spine   0411166400101046   6/3/2018     Bill     7/6/2018      G0283             44.00
6352   Florida   Spine   0563380930101022   6/13/2018    Bill     7/6/2018      99203            275.00
6353   Florida   Spine   0563380930101022   6/13/2018    Bill     7/6/2018      97140             72.00
6354   Florida   Spine   0563380930101022   6/13/2018    Bill     7/6/2018      97010             60.00
6355   Florida   Spine   0563380930101022   6/13/2018    Bill     7/6/2018      G0283             44.00
6356   Florida   Spine   0563380930101022   6/13/2018    Bill     7/6/2018      A4556             22.00
6357   Florida   Spine   0451997590101011   5/2/2018     Bill     7/6/2018      99211             77.00
6358   Florida   Spine   0451997590101011   5/2/2018     Bill     7/6/2018      97140             72.00
6359   Florida   Spine   0451997590101011   5/2/2018     Bill     7/6/2018      97010             60.00
6360   Florida   Spine   0451997590101011   5/2/2018     Bill     7/6/2018      G0283             44.00
6361   Florida   Spine   0451997590101011   5/2/2018     Bill     7/6/2018      97110             77.00
6362   Florida   Spine   0451997590101011   5/2/2018     Bill     7/6/2018      97112             77.00
6363   Florida   Spine   0363997580101069   5/21/2018    Bill     7/6/2018      99211             77.00
6364   Florida   Spine   0363997580101069   5/21/2018    Bill     7/6/2018      97530             90.00
6365   Florida   Spine   0363997580101069   5/21/2018    Bill     7/6/2018      97110             77.00
6366   Florida   Spine   0363997580101069   5/21/2018    Bill     7/6/2018      97140             72.00
6367   Florida   Spine   0363997580101069   5/21/2018    Bill     7/6/2018      97010             60.00
6368   Florida   Spine   0363997580101069   5/21/2018    Bill     7/6/2018      G0283             44.00
6369   Florida   Spine   0560564360101023   12/29/2017   Bill     7/6/2018      99211             77.00
6370   Florida   Spine   0560564360101023   12/29/2017   Bill     7/6/2018      97110             77.00
6371   Florida   Spine   0560564360101023   12/29/2017   Bill     7/6/2018      97112             77.00
6372   Florida   Spine   0560564360101023   12/29/2017   Bill     7/6/2018      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 126 of
                                                  2767

6373   Florida   Spine   0560564360101023   12/29/2017   Bill     7/6/2018      97010             60.00
6374   Florida   Spine   0560564360101023   12/29/2017   Bill     7/6/2018      G0283             44.00
6375   Florida   Spine   0007726840101078   5/9/2018     Bill     7/6/2018      99211             77.00
6376   Florida   Spine   0007726840101078   5/9/2018     Bill     7/6/2018      97530             90.00
6377   Florida   Spine   0007726840101078   5/9/2018     Bill     7/6/2018      97110             77.00
6378   Florida   Spine   0007726840101078   5/9/2018     Bill     7/6/2018      97112             77.00
6379   Florida   Spine   0007726840101078   5/9/2018     Bill     7/6/2018      97140             72.00
6380   Florida   Spine   0007726840101078   5/9/2018     Bill     7/6/2018      97010             60.00
6381   Florida   Spine   0007726840101078   5/9/2018     Bill     7/6/2018      G0283             44.00
6382   Florida   Spine   0609859320101011   5/29/2018    Bill     7/6/2018      99211             77.00
6383   Florida   Spine   0609859320101011   5/29/2018    Bill     7/6/2018      97530             90.00
6384   Florida   Spine   0609859320101011   5/29/2018    Bill     7/6/2018      97112             77.00
6385   Florida   Spine   0609859320101011   5/29/2018    Bill     7/6/2018      97140             72.00
6386   Florida   Spine   0609859320101011   5/29/2018    Bill     7/6/2018      97035             44.00
6387   Florida   Spine   0609859320101011   5/29/2018    Bill     7/6/2018      97010             60.00
6388   Florida   Spine   0609859320101011   5/29/2018    Bill     7/6/2018      G0283             44.00
6389   Florida   Spine   0259110890101178   3/12/2018    Bill     7/6/2018      99211             77.00
6390   Florida   Spine   0259110890101178   3/12/2018    Bill     7/6/2018      97530             90.00
6391   Florida   Spine   0259110890101178   3/12/2018    Bill     7/6/2018      97112             77.00
6392   Florida   Spine   0259110890101178   3/12/2018    Bill     7/6/2018      97140             72.00
6393   Florida   Spine   0259110890101178   3/12/2018    Bill     7/6/2018      97010             60.00
6394   Florida   Spine   0259110890101178   3/12/2018    Bill     7/6/2018      G0283             44.00
6395   Florida   Spine   0594326420101033   5/31/2018    Bill     7/6/2018      99211             77.00
6396   Florida   Spine   0594326420101033   5/31/2018    Bill     7/6/2018      97039             44.00
6397   Florida   Spine   0514350330101039   3/23/2018    Bill     7/6/2018      99203            500.00
6398   Florida   Spine   0534375780101086   3/14/2018    Bill     7/6/2018      99211             77.00
6399   Florida   Spine   0534375780101086   3/14/2018    Bill     7/6/2018      97110             77.00
6400   Florida   Spine   0534375780101086   3/14/2018    Bill     7/6/2018      97012             55.00
6401   Florida   Spine   0534375780101086   3/14/2018    Bill     7/6/2018      97140             72.00
6402   Florida   Spine   0534375780101086   3/14/2018    Bill     7/6/2018      97530             90.00
6403   Florida   Spine   0534375780101086   3/14/2018    Bill     7/6/2018      97010             60.00
6404   Florida   Spine   0534375780101086   3/14/2018    Bill     7/6/2018      G0283             44.00
6405   Florida   Spine   0618298970101014   5/21/2018    Bill     7/6/2018      99211             77.00
6406   Florida   Spine   0618298970101014   5/21/2018    Bill     7/6/2018      97530             90.00
6407   Florida   Spine   0618298970101014   5/21/2018    Bill     7/6/2018      97110             77.00
6408   Florida   Spine   0618298970101014   5/21/2018    Bill     7/6/2018      97039             44.00
6409   Florida   Spine   0618298970101014   5/21/2018    Bill     7/6/2018      97140             72.00
6410   Florida   Spine   0618298970101014   5/21/2018    Bill     7/6/2018      97010             60.00
6411   Florida   Spine   0618298970101014   5/21/2018    Bill     7/6/2018      G0283             44.00
6412   Florida   Spine   0566172520101026   6/4/2018     Bill     7/6/2018      99211             77.00
6413   Florida   Spine   0566172520101026   6/4/2018     Bill     7/6/2018      97530             90.00
6414   Florida   Spine   0566172520101026   6/4/2018     Bill     7/6/2018      97140             72.00
6415   Florida   Spine   0566172520101026   6/4/2018     Bill     7/6/2018      97110             77.00
6416   Florida   Spine   0566172520101026   6/4/2018     Bill     7/6/2018      97010             60.00
6417   Florida   Spine   0566172520101026   6/4/2018     Bill     7/6/2018      G0283             44.00
6418   Florida   Spine   0613634800101011   6/6/2018     Bill     7/6/2018      99211             77.00
6419   Florida   Spine   0613634800101011   6/6/2018     Bill     7/6/2018      97530             90.00
6420   Florida   Spine   0613634800101011   6/6/2018     Bill     7/6/2018      97110             77.00
6421   Florida   Spine   0613634800101011   6/6/2018     Bill     7/6/2018      97039             44.00
6422   Florida   Spine   0613634800101011   6/6/2018     Bill     7/6/2018      97140             72.00
6423   Florida   Spine   0063418100101151   3/16/2018    Bill     7/6/2018      99213            193.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 127 of
                                                  2767

6424   Florida   Spine   0523520820101033   4/9/2018     Bill     7/6/2018      99211             77.00
6425   Florida   Spine   0523520820101033   4/9/2018     Bill     7/6/2018      97140             72.00
6426   Florida   Spine   0523520820101033   4/9/2018     Bill     7/6/2018      97010             60.00
6427   Florida   Spine   0523520820101033   4/9/2018     Bill     7/6/2018      G0283             44.00
6428   Florida   Spine   0523520820101033   4/9/2018     Bill     7/6/2018      97012             55.00
6429   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      99211             77.00
6430   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      97530             90.00
6431   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      97110             77.00
6432   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      97140             72.00
6433   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      97010             60.00
6434   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      G0283             44.00
6435   Florida   Spine   0181690880101109   10/29/2017   Bill     7/6/2018      97039             44.00
6436   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      99211             77.00
6437   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      97530             90.00
6438   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      97112             77.00
6439   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      97140             72.00
6440   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      97035             44.00
6441   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      97010             60.00
6442   Florida   Spine   0161193320101049   5/30/2018    Bill     7/6/2018      G0283             44.00
6443   Florida   Spine   0465179120101027   4/16/2018    Bill     7/6/2018      99211             77.00
6444   Florida   Spine   0465179120101027   4/16/2018    Bill     7/6/2018      97110             77.00
6445   Florida   Spine   0465179120101027   4/16/2018    Bill     7/6/2018      97039             44.00
6446   Florida   Spine   0465179120101027   4/16/2018    Bill     7/6/2018      97140             72.00
6447   Florida   Spine   0465179120101027   4/16/2018    Bill     7/6/2018      97530             90.00
6448   Florida   Spine   0465179120101027   4/16/2018    Bill     7/6/2018      97010             60.00
6449   Florida   Spine   0465179120101027   4/16/2018    Bill     7/6/2018      G0283             44.00
6450   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      99211             77.00
6451   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      97530             90.00
6452   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      97110             77.00
6453   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      G0283             44.00
6454   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      97140             72.00
6455   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      97039             44.00
6456   Florida   Spine   0473108530101020   3/7/2018     Bill     7/6/2018      97010             60.00
6457   Florida   Spine   0458859420101012   4/26/2018    Bill     7/6/2018      99213            193.00
6458   Florida   Spine   0458859420101012   4/26/2018    Bill     7/6/2018      97530             90.00
6459   Florida   Spine   0458859420101012   4/26/2018    Bill     7/6/2018      97110             77.00
6460   Florida   Spine   0458859420101012   4/26/2018    Bill     7/6/2018      97140             72.00
6461   Florida   Spine   0458859420101012   4/26/2018    Bill     7/6/2018      97010             60.00
6462   Florida   Spine   0458859420101012   4/26/2018    Bill     7/6/2018      G0283             44.00
6463   Florida   Spine   0350699740101105   2/7/2018     Bill     7/6/2018      99213            193.00
6464   Florida   Spine   0350699740101105   2/7/2018     Bill     7/6/2018      97530             90.00
6465   Florida   Spine   0350699740101105   2/7/2018     Bill     7/6/2018      97110             77.00
6466   Florida   Spine   0350699740101105   2/7/2018     Bill     7/6/2018      97140             72.00
6467   Florida   Spine   0350699740101105   2/7/2018     Bill     7/6/2018      97010             60.00
6468   Florida   Spine   0350699740101105   2/7/2018     Bill     7/6/2018      G0283             44.00
6469   Florida   Spine   0350699740101105   2/7/2018     Bill     7/6/2018      97012             55.00
6470   Florida   Spine   0389823490101041   3/22/2018    Bill     7/6/2018      99213            193.00
6471   Florida   Spine   0536024840101037   5/31/2018    Bill     7/6/2018      99211             77.00
6472   Florida   Spine   0536024840101037   5/31/2018    Bill     7/6/2018      97530             90.00
6473   Florida   Spine   0536024840101037   5/31/2018    Bill     7/6/2018      97140             72.00
6474   Florida   Spine   0536024840101037   5/31/2018    Bill     7/6/2018      97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 128 of
                                                  2767

6475   Florida   Spine   0536024840101037   5/31/2018    Bill     7/6/2018      97010             60.00
6476   Florida   Spine   0536024840101037   5/31/2018    Bill     7/6/2018      G0283             44.00
6477   Florida   Spine   0536024840101037   5/31/2018    Bill     7/6/2018      97112             77.00
6478   Florida   Spine   0421007780101057   4/16/2018    Bill     7/6/2018      99211             77.00
6479   Florida   Spine   0421007780101057   4/16/2018    Bill     7/6/2018      97140             72.00
6480   Florida   Spine   0421007780101057   4/16/2018    Bill     7/6/2018      97010             60.00
6481   Florida   Spine   0421007780101057   4/16/2018    Bill     7/6/2018      G0283             44.00
6482   Florida   Spine   0421007780101057   4/16/2018    Bill     7/6/2018      97530             90.00
6483   Florida   Spine   0421007780101057   4/16/2018    Bill     7/6/2018      97112             77.00
6484   Florida   Spine   0421007780101057   4/16/2018    Bill     7/6/2018      97012             55.00
6485   Florida   Spine   0395752100101079   3/14/2018    Bill     7/6/2018      98940             72.00
6486   Florida   Spine   0395752100101079   3/14/2018    Bill     7/6/2018      97530             90.00
6487   Florida   Spine   0395752100101079   3/14/2018    Bill     7/6/2018      97112             77.00
6488   Florida   Spine   0395752100101079   3/14/2018    Bill     7/6/2018      97012             55.00
6489   Florida   Spine   0538240190101017   12/26/2017   Bill     7/6/2018      99213            193.00
6490   Florida   Spine   0563933210101037   5/23/2018    Bill     7/6/2018      99211             77.00
6491   Florida   Spine   0563933210101037   5/23/2018    Bill     7/6/2018      97530             90.00
6492   Florida   Spine   0563933210101037   5/23/2018    Bill     7/6/2018      97112             77.00
6493   Florida   Spine   0563933210101037   5/23/2018    Bill     7/6/2018      97140             72.00
6494   Florida   Spine   0563933210101037   5/23/2018    Bill     7/6/2018      97035             44.00
6495   Florida   Spine   0563933210101037   5/23/2018    Bill     7/6/2018      97010             60.00
6496   Florida   Spine   0563933210101037   5/23/2018    Bill     7/6/2018      G0283             44.00
6497   Florida   Spine   0573029910101027   6/21/2018    Bill     7/6/2018      99212             77.00
6498   Florida   Spine   0573029910101027   6/21/2018    Bill     7/6/2018      97530             90.00
6499   Florida   Spine   0573029910101027   6/21/2018    Bill     7/6/2018      97112             77.00
6500   Florida   Spine   0573029910101027   6/21/2018    Bill     7/6/2018      97140             72.00
6501   Florida   Spine   0573029910101027   6/21/2018    Bill     7/6/2018      97010             60.00
6502   Florida   Spine   0137366970101045   5/17/2018    Bill     7/6/2018      99211             77.00
6503   Florida   Spine   0137366970101045   5/17/2018    Bill     7/6/2018      97530             90.00
6504   Florida   Spine   0137366970101045   5/17/2018    Bill     7/6/2018      97112             77.00
6505   Florida   Spine   0137366970101045   5/17/2018    Bill     7/6/2018      97140             72.00
6506   Florida   Spine   0137366970101045   5/17/2018    Bill     7/6/2018      97035             44.00
6507   Florida   Spine   0137366970101045   5/17/2018    Bill     7/6/2018      97010             60.00
6508   Florida   Spine   0137366970101045   5/17/2018    Bill     7/6/2018      G0283             44.00
6509   Florida   Spine   0537091110101012   3/15/2018    Bill     7/6/2018      99213            193.00
6510   Florida   Spine   0537091110101012   3/15/2018    Bill     7/6/2018      97012             55.00
6511   Florida   Spine   0537091110101012   3/15/2018    Bill     7/6/2018      97140             72.00
6512   Florida   Spine   0537091110101012   3/15/2018    Bill     7/6/2018      97010             60.00
6513   Florida   Spine   0537091110101012   3/15/2018    Bill     7/6/2018      G0283             44.00
6514   Florida   Spine   0394141480101035   5/1/2018     Bill     7/6/2018      99211             77.00
6515   Florida   Spine   0394141480101035   5/1/2018     Bill     7/6/2018      97110             77.00
6516   Florida   Spine   0394141480101035   5/1/2018     Bill     7/6/2018      97112             77.00
6517   Florida   Spine   0394141480101035   5/1/2018     Bill     7/6/2018      97140             72.00
6518   Florida   Spine   0394141480101035   5/1/2018     Bill     7/6/2018      97010             60.00
6519   Florida   Spine   0394141480101035   5/1/2018     Bill     7/6/2018      G0283             44.00
6520   Florida   Spine   0394141480101035   5/1/2018     Bill     7/6/2018      97530             90.00
6521   Florida   Spine   0398985660101025   4/16/2018    Bill     7/6/2018      99211             77.00
6522   Florida   Spine   0398985660101025   4/16/2018    Bill     7/6/2018      97530             90.00
6523   Florida   Spine   0398985660101025   4/16/2018    Bill     7/6/2018      97012             55.00
6524   Florida   Spine   0398985660101025   4/16/2018    Bill     7/6/2018      97112             77.00
6525   Florida   Spine   0398985660101025   4/16/2018    Bill     7/6/2018      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 129 of
                                                  2767

6526   Florida   Spine   0398985660101025   4/16/2018    Bill     7/6/2018      97010               60.00
6527   Florida   Spine   0398985660101025   4/16/2018    Bill     7/6/2018      G0283               44.00
6528   Florida   Spine   0504485160101022   6/17/2018    Bill     7/6/2018      99211               77.00
6529   Florida   Spine   0504485160101022   6/17/2018    Bill     7/6/2018      97530               90.00
6530   Florida   Spine   0504485160101022   6/17/2018    Bill     7/6/2018      97039               44.00
6531   Florida   Spine   0504485160101022   6/17/2018    Bill     7/6/2018      97140               72.00
6532   Florida   Spine   0504485160101022   6/17/2018    Bill     7/6/2018      97110               77.00
6533   Florida   Spine   0504485160101022   6/17/2018    Bill     7/6/2018      97010               60.00
6534   Florida   Spine   0504485160101022   6/17/2018    Bill     7/6/2018      G0283               44.00
6535   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      98941               88.00
6536   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97530               90.00
6537   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97039               44.00
6538   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97140               72.00
6539   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97010               60.00
6540   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      G0283               44.00
6541   Florida   Spine   0253624890101208   5/29/2018    Bill     7/6/2018      97035               44.00
6542   Florida   Spine   0526362170101017   10/20/2016   Bill     7/6/2018      99213              350.00
6543   Florida   Spine   0284455490101014   12/23/2016   Bill     7/6/2018      99213              350.00
6544   Florida   Spine   0367940940101060   2/19/2018    Bill     7/6/2018      99213              350.00
6545   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     99213              350.00
6546   Florida   Spine   0185311940101056   1/5/2018     Bill     7/14/2018     99203              500.00
6547   Florida   Spine   0435916930101037   5/6/2018     Bill     7/14/2018     99213              350.00
6548   Florida   Spine   0268254080101033   6/12/2018    Bill     7/14/2018     72141            1,950.00
6549   Florida   Spine   0268254080101033   6/12/2018    Bill     7/14/2018     72148            1,950.00
6550   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     99213              350.00
6551   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     62321            2,100.00
6552   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     J2001              105.00
6553   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     Q9965               25.00
6554   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     J3490               25.00
6555   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     99211               77.00
6556   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     97530               90.00
6557   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     97112               77.00
6558   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     97140               72.00
6559   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     97010               60.00
6560   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     G0283               44.00
6561   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     99203              275.00
6562   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     97035               44.00
6563   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     97010               60.00
6564   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     G0283               44.00
6565   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     A4556               22.00
6566   Florida   Spine   0402108840101047   6/5/2018     Bill     7/14/2018     73721            1,750.00
6567   Florida   Spine   0402108840101047   6/5/2018     Bill     7/14/2018     72148            1,950.00
6568   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     99211               77.00
6569   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     97530               90.00
6570   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     97112               77.00
6571   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     97140               72.00
6572   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     97010               60.00
6573   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     G0283               44.00
6574   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     99211               77.00
6575   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     97530               90.00
6576   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     97112               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 130 of
                                                  2767

6577   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97140               72.00
6578   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97010               60.00
6579   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     G0283               44.00
6580   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97012               55.00
6581   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     72148            1,950.00
6582   Florida   Spine   0518537300101025   5/7/2018    Bill      7/14/2018     99203              500.00
6583   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     99211               77.00
6584   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97530               90.00
6585   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97112               77.00
6586   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97010               60.00
6587   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     G0283               44.00
6588   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97012               55.00
6589   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     72141            1,950.00
6590   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     72148            1,950.00
6591   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     73221            1,750.00
6592   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     99211               77.00
6593   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97530               90.00
6594   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97110               77.00
6595   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97112               77.00
6596   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97140               72.00
6597   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97010               60.00
6598   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     G0283               44.00
6599   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     99211               77.00
6600   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     97530               90.00
6601   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     97110               77.00
6602   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     97012               55.00
6603   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     97140               72.00
6604   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     97010               60.00
6605   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     G0283               44.00
6606   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     99211               77.00
6607   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97530               90.00
6608   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97112               77.00
6609   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97140               72.00
6610   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97035               44.00
6611   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97010               60.00
6612   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     G0283               44.00
6613   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     99203              500.00
6614   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     99211               77.00
6615   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     97530               90.00
6616   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     97112               77.00
6617   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     97140               72.00
6618   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     97035               44.00
6619   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     97010               60.00
6620   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     G0283               44.00
6621   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     99211               77.00
6622   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97530               90.00
6623   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97112               77.00
6624   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97140               72.00
6625   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97035               44.00
6626   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97010               60.00
6627   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     G0283               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 131 of
                                                  2767

6628   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     99211            77.00
6629   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97530            90.00
6630   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97110            77.00
6631   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97039            44.00
6632   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97140            72.00
6633   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97010            60.00
6634   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     G0283            44.00
6635   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     99211            77.00
6636   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     97530            90.00
6637   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     97110            77.00
6638   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     97012            55.00
6639   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     97140            72.00
6640   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     97010            60.00
6641   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     G0283            44.00
6642   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     99211            77.00
6643   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97530            90.00
6644   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97110            77.00
6645   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97012            55.00
6646   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97140            72.00
6647   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97010            60.00
6648   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     G0283            44.00
6649   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     99211            77.00
6650   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     97530            90.00
6651   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     97110            77.00
6652   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     97112            77.00
6653   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     97140            72.00
6654   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     97010            60.00
6655   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     G0283            44.00
6656   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     99211            77.00
6657   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     97530            90.00
6658   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     97110            77.00
6659   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     97112            77.00
6660   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     97140            72.00
6661   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     97010            60.00
6662   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     G0283            44.00
6663   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     99211            77.00
6664   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97530            90.00
6665   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97110            77.00
6666   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97112            77.00
6667   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97140            72.00
6668   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97010            60.00
6669   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     G0283            44.00
6670   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     99211            77.00
6671   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     97530            90.00
6672   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     97112            77.00
6673   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     97140            72.00
6674   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     97035            44.00
6675   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     97010            60.00
6676   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     G0283            44.00
6677   Florida   Spine   0585707650101044   5/1/2018     Bill     7/14/2018     99211            77.00
6678   Florida   Spine   0585707650101044   5/1/2018     Bill     7/14/2018     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 132 of
                                                  2767

6679   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97110             77.00
6680   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97112             77.00
6681   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97140             72.00
6682   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97010             60.00
6683   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     G0283             44.00
6684   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     99211             77.00
6685   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     97530             90.00
6686   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     97110             77.00
6687   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     97112             77.00
6688   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     97140             72.00
6689   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     97010             60.00
6690   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     G0283             44.00
6691   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     99211             77.00
6692   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     97530             90.00
6693   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     97110             77.00
6694   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     97039             44.00
6695   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     97140             72.00
6696   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     97010             60.00
6697   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     G0283             44.00
6698   Florida   Spine   0613634800101011   6/6/2018    Bill      7/14/2018     99211             77.00
6699   Florida   Spine   0613634800101011   6/6/2018    Bill      7/14/2018     97140             72.00
6700   Florida   Spine   0613634800101011   6/6/2018    Bill      7/14/2018     97039             44.00
6701   Florida   Spine   0613634800101011   6/6/2018    Bill      7/14/2018     97035             44.00
6702   Florida   Spine   0613634800101011   6/6/2018    Bill      7/14/2018     97010             60.00
6703   Florida   Spine   0613634800101011   6/6/2018    Bill      7/14/2018     G0283             44.00
6704   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     99211             77.00
6705   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     97140             72.00
6706   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     97039             44.00
6707   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     97035             44.00
6708   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     97010             60.00
6709   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     G0283             44.00
6710   Florida   Spine   0608791300101011   4/11/2018   Bill      7/14/2018     99211             77.00
6711   Florida   Spine   0608791300101011   4/11/2018   Bill      7/14/2018     97530             90.00
6712   Florida   Spine   0608791300101011   4/11/2018   Bill      7/14/2018     97110             77.00
6713   Florida   Spine   0608791300101011   4/11/2018   Bill      7/14/2018     97039             44.00
6714   Florida   Spine   0608791300101011   4/11/2018   Bill      7/14/2018     97140             72.00
6715   Florida   Spine   0608791300101011   4/11/2018   Bill      7/14/2018     97010             60.00
6716   Florida   Spine   0608791300101011   4/11/2018   Bill      7/14/2018     G0283             44.00
6717   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     99212            105.00
6718   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     97530             90.00
6719   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     97112             77.00
6720   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     97140             72.00
6721   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     97010             60.00
6722   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     G0283             44.00
6723   Florida   Spine   0008125820101100   4/24/2018   Bill      7/14/2018     99211             77.00
6724   Florida   Spine   0008125820101100   4/24/2018   Bill      7/14/2018     97530             90.00
6725   Florida   Spine   0008125820101100   4/24/2018   Bill      7/14/2018     97112             77.00
6726   Florida   Spine   0008125820101100   4/24/2018   Bill      7/14/2018     97140             72.00
6727   Florida   Spine   0008125820101100   4/24/2018   Bill      7/14/2018     97010             60.00
6728   Florida   Spine   0008125820101100   4/24/2018   Bill      7/14/2018     G0283             44.00
6729   Florida   Spine   0585544400101069   3/12/2018   Bill      7/14/2018     99212            105.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 133 of
                                                  2767

6730   Florida   Spine   0585544400101069   3/12/2018   Bill      7/14/2018     97530            90.00
6731   Florida   Spine   0585544400101069   3/12/2018   Bill      7/14/2018     97110            77.00
6732   Florida   Spine   0585544400101069   3/12/2018   Bill      7/14/2018     97140            72.00
6733   Florida   Spine   0585544400101069   3/12/2018   Bill      7/14/2018     97012            55.00
6734   Florida   Spine   0585544400101069   3/12/2018   Bill      7/14/2018     97035            44.00
6735   Florida   Spine   0585544400101069   3/12/2018   Bill      7/14/2018     97010            60.00
6736   Florida   Spine   0585544400101069   3/12/2018   Bill      7/14/2018     G0283            44.00
6737   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     99211            77.00
6738   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97530            90.00
6739   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97112            77.00
6740   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97140            72.00
6741   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97035            44.00
6742   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97010            60.00
6743   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     G0283            44.00
6744   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     98941            88.00
6745   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97530            90.00
6746   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97140            72.00
6747   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97039            44.00
6748   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     99211            77.00
6749   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     97530            90.00
6750   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     97110            77.00
6751   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     97112            77.00
6752   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     97140            72.00
6753   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     97010            60.00
6754   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     G0283            44.00
6755   Florida   Spine   0573029910101027   6/21/2018   Bill      7/14/2018     99211            77.00
6756   Florida   Spine   0573029910101027   6/21/2018   Bill      7/14/2018     97530            90.00
6757   Florida   Spine   0573029910101027   6/21/2018   Bill      7/14/2018     97010            60.00
6758   Florida   Spine   0573029910101027   6/21/2018   Bill      7/14/2018     97140            72.00
6759   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     99211            77.00
6760   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     97530            90.00
6761   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     97112            77.00
6762   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     97140            72.00
6763   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     97012            55.00
6764   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     97010            60.00
6765   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     G0283            44.00
6766   Florida   Spine   0629983500101017   5/20/2018   Bill      7/14/2018     99211            77.00
6767   Florida   Spine   0629983500101017   5/20/2018   Bill      7/14/2018     97530            90.00
6768   Florida   Spine   0629983500101017   5/20/2018   Bill      7/14/2018     97112            77.00
6769   Florida   Spine   0629983500101017   5/20/2018   Bill      7/14/2018     97140            72.00
6770   Florida   Spine   0629983500101017   5/20/2018   Bill      7/14/2018     97035            44.00
6771   Florida   Spine   0629983500101017   5/20/2018   Bill      7/14/2018     97010            60.00
6772   Florida   Spine   0629983500101017   5/20/2018   Bill      7/14/2018     G0283            44.00
6773   Florida   Spine   0137366970101045   5/17/2018   Bill      7/14/2018     99211            77.00
6774   Florida   Spine   0137366970101045   5/17/2018   Bill      7/14/2018     97530            90.00
6775   Florida   Spine   0137366970101045   5/17/2018   Bill      7/14/2018     97112            77.00
6776   Florida   Spine   0137366970101045   5/17/2018   Bill      7/14/2018     97140            72.00
6777   Florida   Spine   0137366970101045   5/17/2018   Bill      7/14/2018     97035            44.00
6778   Florida   Spine   0137366970101045   5/17/2018   Bill      7/14/2018     97010            60.00
6779   Florida   Spine   0137366970101045   5/17/2018   Bill      7/14/2018     G0283            44.00
6780   Florida   Spine   0414321750101107   5/15/2018   Bill      7/14/2018     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 134 of
                                                  2767

6781   Florida   Spine   0414321750101107   5/15/2018   Bill      7/14/2018     97530             90.00
6782   Florida   Spine   0414321750101107   5/15/2018   Bill      7/14/2018     97112             77.00
6783   Florida   Spine   0414321750101107   5/15/2018   Bill      7/14/2018     97140             72.00
6784   Florida   Spine   0414321750101107   5/15/2018   Bill      7/14/2018     97035             44.00
6785   Florida   Spine   0414321750101107   5/15/2018   Bill      7/14/2018     97010             60.00
6786   Florida   Spine   0414321750101107   5/15/2018   Bill      7/14/2018     G0283             44.00
6787   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     99211             77.00
6788   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97530             90.00
6789   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97112             77.00
6790   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97140             72.00
6791   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97035             44.00
6792   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97010             60.00
6793   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     G0283             44.00
6794   Florida   Spine   0329206410101130   4/16/2018   Bill      7/14/2018     99211             77.00
6795   Florida   Spine   0329206410101130   4/16/2018   Bill      7/14/2018     97530             90.00
6796   Florida   Spine   0329206410101130   4/16/2018   Bill      7/14/2018     97110             77.00
6797   Florida   Spine   0329206410101130   4/16/2018   Bill      7/14/2018     97112             77.00
6798   Florida   Spine   0329206410101130   4/16/2018   Bill      7/14/2018     97140             72.00
6799   Florida   Spine   0329206410101130   4/16/2018   Bill      7/14/2018     97010             60.00
6800   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     99211             77.00
6801   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     97530             90.00
6802   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     97112             77.00
6803   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     97140             72.00
6804   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     97012             55.00
6805   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     97010             60.00
6806   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     G0283             44.00
6807   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     99203            275.00
6808   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97035             44.00
6809   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97010             60.00
6810   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     G0283             44.00
6811   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     A4556             22.00
6812   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     99211             77.00
6813   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97530             90.00
6814   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97110             77.00
6815   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97140             72.00
6816   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97010             60.00
6817   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     G0283             44.00
6818   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     99211             77.00
6819   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97530             90.00
6820   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97110             77.00
6821   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97140             72.00
6822   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97010             60.00
6823   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     G0283             44.00
6824   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     99211             77.00
6825   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     97140             72.00
6826   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     99211             77.00
6827   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     97530             90.00
6828   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     97039             44.00
6829   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     97140             72.00
6830   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     97035             44.00
6831   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 135 of
                                                  2767

6832   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     G0283             44.00
6833   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     99212            105.00
6834   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     97110             77.00
6835   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     97112             77.00
6836   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     97140             72.00
6837   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     97010             60.00
6838   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     G0283             44.00
6839   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     99211             77.00
6840   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     97530             90.00
6841   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     97110             77.00
6842   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     97140             72.00
6843   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     97010             60.00
6844   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     G0283             44.00
6845   Florida   Spine   0368457730101043   4/21/2018   Bill      7/14/2018     99211             77.00
6846   Florida   Spine   0368457730101043   4/21/2018   Bill      7/14/2018     97110             77.00
6847   Florida   Spine   0368457730101043   4/21/2018   Bill      7/14/2018     97112             77.00
6848   Florida   Spine   0368457730101043   4/21/2018   Bill      7/14/2018     97140             72.00
6849   Florida   Spine   0368457730101043   4/21/2018   Bill      7/14/2018     97010             60.00
6850   Florida   Spine   0368457730101043   4/21/2018   Bill      7/14/2018     G0283             44.00
6851   Florida   Spine   0580649330101017   5/23/2018   Bill      7/14/2018     99211             77.00
6852   Florida   Spine   0580649330101017   5/23/2018   Bill      7/14/2018     97140             72.00
6853   Florida   Spine   0580649330101017   5/23/2018   Bill      7/14/2018     97010             60.00
6854   Florida   Spine   0580649330101017   5/23/2018   Bill      7/14/2018     G0283             44.00
6855   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     99211             77.00
6856   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     97530             90.00
6857   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     97110             77.00
6858   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     97140             72.00
6859   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     97035             44.00
6860   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     97010             60.00
6861   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     G0283             44.00
6862   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     99211             77.00
6863   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97530             90.00
6864   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97110             77.00
6865   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97112             77.00
6866   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97039             44.00
6867   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97010             60.00
6868   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     G0283             44.00
6869   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     98941             88.00
6870   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     97530             90.00
6871   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     97110             77.00
6872   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     97140             72.00
6873   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     97010             60.00
6874   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     G0283             44.00
6875   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     99211             77.00
6876   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     97110             77.00
6877   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     97112             77.00
6878   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     97140             72.00
6879   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     97010             60.00
6880   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     G0283             44.00
6881   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     99211             77.00
6882   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 136 of
                                                  2767

6883   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97110             77.00
6884   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97140             72.00
6885   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97010             60.00
6886   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     G0283             44.00
6887   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     99211             77.00
6888   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     97110             77.00
6889   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     97112             77.00
6890   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     97140             72.00
6891   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     97010             60.00
6892   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     G0283             44.00
6893   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     99212            105.00
6894   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97530             90.00
6895   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97110             77.00
6896   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97112             77.00
6897   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97140             72.00
6898   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97010             60.00
6899   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     G0283             44.00
6900   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     99211             77.00
6901   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97110             77.00
6902   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97112             77.00
6903   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97140             72.00
6904   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97010             60.00
6905   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     G0283             44.00
6906   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     99211             77.00
6907   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97110             77.00
6908   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97112             77.00
6909   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97140             72.00
6910   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97010             60.00
6911   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     G0283             44.00
6912   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     99213            193.00
6913   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97110             77.00
6914   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97112             77.00
6915   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97140             72.00
6916   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97010             60.00
6917   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     G0283             44.00
6918   Florida   Spine   0218202830101135   2/12/2018   Bill      7/14/2018     99211             77.00
6919   Florida   Spine   0218202830101135   2/12/2018   Bill      7/14/2018     97530             90.00
6920   Florida   Spine   0218202830101135   2/12/2018   Bill      7/14/2018     97110             77.00
6921   Florida   Spine   0218202830101135   2/12/2018   Bill      7/14/2018     97140             72.00
6922   Florida   Spine   0218202830101135   2/12/2018   Bill      7/14/2018     97010             60.00
6923   Florida   Spine   0218202830101135   2/12/2018   Bill      7/14/2018     G0283             44.00
6924   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     99211             77.00
6925   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97530             90.00
6926   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97110             77.00
6927   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97012             55.00
6928   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97140             72.00
6929   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97010             60.00
6930   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     G0283             44.00
6931   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     98941             88.00
6932   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97530             90.00
6933   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 137 of
                                                  2767

6934   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97012             55.00
6935   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97035             44.00
6936   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97010             60.00
6937   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     G0283             44.00
6938   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97039             44.00
6939   Florida   Spine   0593111820101010   4/12/2018   Bill      7/14/2018     99211             77.00
6940   Florida   Spine   0593111820101010   4/12/2018   Bill      7/14/2018     97530             90.00
6941   Florida   Spine   0593111820101010   4/12/2018   Bill      7/14/2018     97110             77.00
6942   Florida   Spine   0593111820101010   4/12/2018   Bill      7/14/2018     97140             72.00
6943   Florida   Spine   0593111820101010   4/12/2018   Bill      7/14/2018     97035             44.00
6944   Florida   Spine   0593111820101010   4/12/2018   Bill      7/14/2018     97010             60.00
6945   Florida   Spine   0593111820101010   4/12/2018   Bill      7/14/2018     G0283             44.00
6946   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     99211             77.00
6947   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97530             90.00
6948   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97112             77.00
6949   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97012             55.00
6950   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97140             72.00
6951   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97010             60.00
6952   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     G0283             44.00
6953   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     99212            105.00
6954   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     97110             77.00
6955   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     97112             77.00
6956   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     97140             72.00
6957   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     97010             60.00
6958   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     G0283             44.00
6959   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     98941             88.00
6960   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97110             77.00
6961   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97112             77.00
6962   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97012             55.00
6963   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97140             72.00
6964   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97010             60.00
6965   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     G0283             44.00
6966   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     98941             88.00
6967   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97530             90.00
6968   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97012             55.00
6969   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97140             72.00
6970   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97035             44.00
6971   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97010             60.00
6972   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     G0283             44.00
6973   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     98941             88.00
6974   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97530             90.00
6975   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97140             72.00
6976   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97039             44.00
6977   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97035             44.00
6978   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97010             60.00
6979   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     G0283             44.00
6980   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     98941             88.00
6981   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97530             90.00
6982   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97012             55.00
6983   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97140             72.00
6984   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 138 of
                                                  2767

6985   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97010            60.00
6986   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     G0283            44.00
6987   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     99211            77.00
6988   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97530            90.00
6989   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97110            77.00
6990   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97112            77.00
6991   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97140            72.00
6992   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97010            60.00
6993   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     G0283            44.00
6994   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     99211            77.00
6995   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97530            90.00
6996   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97110            77.00
6997   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97112            77.00
6998   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97140            72.00
6999   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97010            60.00
7000   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     G0283            44.00
7001   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     99211            77.00
7002   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97530            90.00
7003   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97112            77.00
7004   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97140            72.00
7005   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97035            44.00
7006   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97010            60.00
7007   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     G0283            44.00
7008   Florida   Spine   0607100770101017   6/8/2018    Bill      7/14/2018     99211            77.00
7009   Florida   Spine   0607100770101017   6/8/2018    Bill      7/14/2018     97530            90.00
7010   Florida   Spine   0607100770101017   6/8/2018    Bill      7/14/2018     97110            77.00
7011   Florida   Spine   0607100770101017   6/8/2018    Bill      7/14/2018     97012            55.00
7012   Florida   Spine   0607100770101017   6/8/2018    Bill      7/14/2018     97140            72.00
7013   Florida   Spine   0607100770101017   6/8/2018    Bill      7/14/2018     97010            60.00
7014   Florida   Spine   0607100770101017   6/8/2018    Bill      7/14/2018     G0283            44.00
7015   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     99211            77.00
7016   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97530            90.00
7017   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97110            77.00
7018   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97039            44.00
7019   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97140            72.00
7020   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97010            60.00
7021   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     G0283            44.00
7022   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     98941            88.00
7023   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97530            90.00
7024   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97012            55.00
7025   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97140            72.00
7026   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97010            60.00
7027   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     G0283            44.00
7028   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     98941            88.00
7029   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97530            90.00
7030   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97012            55.00
7031   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97140            72.00
7032   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97010            60.00
7033   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     G0283            44.00
7034   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     98941            88.00
7035   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 139 of
                                                  2767

7036   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97012               55.00
7037   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97140               72.00
7038   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97010               60.00
7039   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     G0283               44.00
7040   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     99211               77.00
7041   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     97530               90.00
7042   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     97039               44.00
7043   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     97140               72.00
7044   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     97035               44.00
7045   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     97010               60.00
7046   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     G0283               44.00
7047   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     99211               77.00
7048   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97530               90.00
7049   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97110               77.00
7050   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97112               77.00
7051   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97140               72.00
7052   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97010               60.00
7053   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     G0283               44.00
7054   Florida   Spine   0563380930101022   6/13/2018   Bill      7/14/2018     72148            1,950.00
7055   Florida   Spine   0563380930101022   6/13/2018   Bill      7/14/2018     72141            1,950.00
7056   Florida   Spine   0563380930101022   6/13/2018   Bill      7/14/2018     99211               77.00
7057   Florida   Spine   0563380930101022   6/13/2018   Bill      7/14/2018     97530               90.00
7058   Florida   Spine   0563380930101022   6/13/2018   Bill      7/14/2018     97110               77.00
7059   Florida   Spine   0563380930101022   6/13/2018   Bill      7/14/2018     97140               72.00
7060   Florida   Spine   0563380930101022   6/13/2018   Bill      7/14/2018     97012               55.00
7061   Florida   Spine   0563380930101022   6/13/2018   Bill      7/14/2018     97010               60.00
7062   Florida   Spine   0563380930101022   6/13/2018   Bill      7/14/2018     G0283               44.00
7063   Florida   Spine   0402108840101047   6/5/2018    Bill      7/14/2018     G0283               44.00
7064   Florida   Spine   0402108840101047   6/5/2018    Bill      7/14/2018     99211               77.00
7065   Florida   Spine   0402108840101047   6/5/2018    Bill      7/14/2018     97530               90.00
7066   Florida   Spine   0402108840101047   6/5/2018    Bill      7/14/2018     97039               44.00
7067   Florida   Spine   0402108840101047   6/5/2018    Bill      7/14/2018     97140               72.00
7068   Florida   Spine   0402108840101047   6/5/2018    Bill      7/14/2018     97035               44.00
7069   Florida   Spine   0402108840101047   6/5/2018    Bill      7/14/2018     97010               60.00
7070   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     72141            1,950.00
7071   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     72148            1,950.00
7072   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     99211               77.00
7073   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     97530               90.00
7074   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     97110               77.00
7075   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     97140               72.00
7076   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     97035               44.00
7077   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     G0283               44.00
7078   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     97010               60.00
7079   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     99211               77.00
7080   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97530               90.00
7081   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97112               77.00
7082   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97140               72.00
7083   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97035               44.00
7084   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97010               60.00
7085   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     G0283               44.00
7086   Florida   Spine   0427759340101027   4/22/2018   Bill      7/14/2018     99203              500.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 140 of
                                                  2767

7087   Florida   Spine   0318749010101037   3/20/2018    Bill     7/14/2018     99203              500.00
7088   Florida   Spine   0523659430101015   2/10/2018    Bill     7/14/2018     99213              350.00
7089   Florida   Spine   0523659430101015   2/10/2018    Bill     7/14/2018     62321            2,100.00
7090   Florida   Spine   0523659430101015   2/10/2018    Bill     7/14/2018     J2001              105.00
7091   Florida   Spine   0523659430101015   2/10/2018    Bill     7/14/2018     Q9965               25.00
7092   Florida   Spine   0523659430101015   2/10/2018    Bill     7/14/2018     J3490               25.00
7093   Florida   Spine   0523659430101015   2/10/2018    Bill     7/14/2018     J7624               35.00
7094   Florida   Spine   0620265190101013   4/14/2018    Bill     7/14/2018     99213              350.00
7095   Florida   Spine   0619765970101011   2/6/2018     Bill     7/14/2018     99203              500.00
7096   Florida   Spine   0614110990101011   2/23/2018    Bill     7/14/2018     99204              700.00
7097   Florida   Spine   0525010720101059   4/5/2018     Bill     7/14/2018     99213              350.00
7098   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     99211               77.00
7099   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     97530               90.00
7100   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     97112               77.00
7101   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     97140               72.00
7102   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     97035               44.00
7103   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     97010               60.00
7104   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     G0283               44.00
7105   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     99211               77.00
7106   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     97530               90.00
7107   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     97112               77.00
7108   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     97140               72.00
7109   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     97035               44.00
7110   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     97010               60.00
7111   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     G0283               44.00
7112   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     99211               77.00
7113   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97530               90.00
7114   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97110               77.00
7115   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97039               44.00
7116   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97140               72.00
7117   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97010               60.00
7118   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     G0283               44.00
7119   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     99211               77.00
7120   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     97530               90.00
7121   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     97110               77.00
7122   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     97012               55.00
7123   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     97140               72.00
7124   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     97010               60.00
7125   Florida   Spine   0523520820101033   4/9/2018     Bill     7/14/2018     G0283               44.00
7126   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     99211               77.00
7127   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     97530               90.00
7128   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     97110               77.00
7129   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     97112               77.00
7130   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     97140               72.00
7131   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     97010               60.00
7132   Florida   Spine   0609399620101015   4/20/2018    Bill     7/14/2018     G0283               44.00
7133   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     99211               77.00
7134   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97530               90.00
7135   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97110               77.00
7136   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97112               77.00
7137   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97140               72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 141 of
                                                  2767

7138   Florida   Spine   0508826860101018   2/23/2018   Bill      7/14/2018     97010             60.00
7139   Florida   Spine   0508826860101018   2/23/2018   Bill      7/14/2018     G0283             44.00
7140   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     99211             77.00
7141   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     97530             90.00
7142   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     97110             77.00
7143   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     97112             77.00
7144   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     97140             72.00
7145   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     97010             60.00
7146   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     G0283             44.00
7147   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     99211             77.00
7148   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     97012             55.00
7149   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     97140             72.00
7150   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     97035             44.00
7151   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     99211             77.00
7152   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97530             90.00
7153   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97110             77.00
7154   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97112             77.00
7155   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97140             72.00
7156   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97010             60.00
7157   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     G0283             44.00
7158   Florida   Spine   0318749010101037   3/20/2018   Bill      7/14/2018     99203            500.00
7159   Florida   Spine   0530490040101075   5/11/2018   Bill      7/14/2018     99211             77.00
7160   Florida   Spine   0530490040101075   5/11/2018   Bill      7/14/2018     97530             90.00
7161   Florida   Spine   0530490040101075   5/11/2018   Bill      7/14/2018     97112             77.00
7162   Florida   Spine   0530490040101075   5/11/2018   Bill      7/14/2018     97140             72.00
7163   Florida   Spine   0530490040101075   5/11/2018   Bill      7/14/2018     97010             60.00
7164   Florida   Spine   0530490040101075   5/11/2018   Bill      7/14/2018     G0283             44.00
7165   Florida   Spine   0564903040101035   2/24/2018   Bill      7/14/2018     99213            350.00
7166   Florida   Spine   0134432030101079   9/4/2017    Bill      7/14/2018     99213            350.00
7167   Florida   Spine   0355859940101074   6/12/2018   Bill      7/14/2018     99213            193.00
7168   Florida   Spine   0355859940101074   6/12/2018   Bill      7/14/2018     97140             72.00
7169   Florida   Spine   0355859940101074   6/12/2018   Bill      7/14/2018     97035             44.00
7170   Florida   Spine   0355859940101074   6/12/2018   Bill      7/14/2018     97010             60.00
7171   Florida   Spine   0355859940101074   6/12/2018   Bill      7/14/2018     G0283             44.00
7172   Florida   Spine   0355859940101074   6/12/2018   Bill      7/14/2018     A4556             22.00
7173   Florida   Spine   0611806660101016   5/4/2018    Bill      7/14/2018     99211             77.00
7174   Florida   Spine   0611806660101016   5/4/2018    Bill      7/14/2018     97530             90.00
7175   Florida   Spine   0611806660101016   5/4/2018    Bill      7/14/2018     97112             77.00
7176   Florida   Spine   0611806660101016   5/4/2018    Bill      7/14/2018     97140             72.00
7177   Florida   Spine   0611806660101016   5/4/2018    Bill      7/14/2018     97010             60.00
7178   Florida   Spine   0337895690101024   9/17/2017   Bill      7/14/2018     99203            500.00
7179   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     98941             88.00
7180   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97530             90.00
7181   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97140             72.00
7182   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97039             44.00
7183   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97035             44.00
7184   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97010             60.00
7185   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     G0283             44.00
7186   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     99211             77.00
7187   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     97530             90.00
7188   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 142 of
                                                  2767

7189   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     97112            77.00
7190   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     97140            72.00
7191   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     97010            60.00
7192   Florida   Spine   0394141480101035   5/1/2018    Bill      7/14/2018     G0283            44.00
7193   Florida   Spine   0464837650101011   5/23/2018   Bill      7/14/2018     99211            77.00
7194   Florida   Spine   0464837650101011   5/23/2018   Bill      7/14/2018     97530            90.00
7195   Florida   Spine   0464837650101011   5/23/2018   Bill      7/14/2018     97112            77.00
7196   Florida   Spine   0464837650101011   5/23/2018   Bill      7/14/2018     97140            72.00
7197   Florida   Spine   0464837650101011   5/23/2018   Bill      7/14/2018     97035            44.00
7198   Florida   Spine   0464837650101011   5/23/2018   Bill      7/14/2018     97010            60.00
7199   Florida   Spine   0464837650101011   5/23/2018   Bill      7/14/2018     G0283            44.00
7200   Florida   Spine   0420201160101123   5/18/2018   Bill      7/14/2018     99211            77.00
7201   Florida   Spine   0420201160101123   5/18/2018   Bill      7/14/2018     97530            90.00
7202   Florida   Spine   0420201160101123   5/18/2018   Bill      7/14/2018     97112            77.00
7203   Florida   Spine   0420201160101123   5/18/2018   Bill      7/14/2018     97140            72.00
7204   Florida   Spine   0420201160101123   5/18/2018   Bill      7/14/2018     97035            44.00
7205   Florida   Spine   0420201160101123   5/18/2018   Bill      7/14/2018     97010            60.00
7206   Florida   Spine   0420201160101123   5/18/2018   Bill      7/14/2018     G0283            44.00
7207   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     99211            77.00
7208   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97530            90.00
7209   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97112            77.00
7210   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97140            72.00
7211   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97035            44.00
7212   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97010            60.00
7213   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     G0283            44.00
7214   Florida   Spine   0438681750101080   4/14/2018   Bill      7/14/2018     99211            77.00
7215   Florida   Spine   0438681750101080   4/14/2018   Bill      7/14/2018     97530            90.00
7216   Florida   Spine   0438681750101080   4/14/2018   Bill      7/14/2018     97112            77.00
7217   Florida   Spine   0438681750101080   4/14/2018   Bill      7/14/2018     97140            72.00
7218   Florida   Spine   0438681750101080   4/14/2018   Bill      7/14/2018     97012            55.00
7219   Florida   Spine   0438681750101080   4/14/2018   Bill      7/14/2018     97010            60.00
7220   Florida   Spine   0438681750101080   4/14/2018   Bill      7/14/2018     G0283            44.00
7221   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     99211            77.00
7222   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     97110            77.00
7223   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     97112            77.00
7224   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     97140            72.00
7225   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     97010            60.00
7226   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     G0283            44.00
7227   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     99211            77.00
7228   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     97530            90.00
7229   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     97110            77.00
7230   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     97140            72.00
7231   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     97010            60.00
7232   Florida   Spine   0590961330101071   6/9/2018    Bill      7/14/2018     G0283            44.00
7233   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     99211            77.00
7234   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97530            90.00
7235   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97110            77.00
7236   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97140            72.00
7237   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97010            60.00
7238   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     G0283            44.00
7239   Florida   Spine   0544552920101055   2/14/2018   Bill      7/14/2018     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 143 of
                                                  2767

7240   Florida   Spine   0544552920101055   2/14/2018   Bill      7/14/2018     97110             77.00
7241   Florida   Spine   0544552920101055   2/14/2018   Bill      7/14/2018     97112             77.00
7242   Florida   Spine   0544552920101055   2/14/2018   Bill      7/14/2018     97140             72.00
7243   Florida   Spine   0544552920101055   2/14/2018   Bill      7/14/2018     97010             60.00
7244   Florida   Spine   0544552920101055   2/14/2018   Bill      7/14/2018     G0283             44.00
7245   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     99211             77.00
7246   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     97530             90.00
7247   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     97110             77.00
7248   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     97140             72.00
7249   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     97035             44.00
7250   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     97010             60.00
7251   Florida   Spine   0417921970101071   6/1/2018    Bill      7/14/2018     G0283             44.00
7252   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     99211             77.00
7253   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     97110             77.00
7254   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     97112             77.00
7255   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     97140             72.00
7256   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     97010             60.00
7257   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     G0283             44.00
7258   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     99211             77.00
7259   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97530             90.00
7260   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97110             77.00
7261   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97140             72.00
7262   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97010             60.00
7263   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     G0283             44.00
7264   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     99211             77.00
7265   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     97530             90.00
7266   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     97110             77.00
7267   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     97039             44.00
7268   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     97140             72.00
7269   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     97010             60.00
7270   Florida   Spine   0268254080101033   6/12/2018   Bill      7/14/2018     G0283             44.00
7271   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     99211             77.00
7272   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     97140             72.00
7273   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     97530             90.00
7274   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     97110             77.00
7275   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     97039             44.00
7276   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     97010             60.00
7277   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     G0283             44.00
7278   Florida   Spine   0614005110101018   4/30/2018   Bill      7/14/2018     98941             88.00
7279   Florida   Spine   0614005110101018   4/30/2018   Bill      7/14/2018     99212            105.00
7280   Florida   Spine   0614005110101018   4/30/2018   Bill      7/14/2018     97530             90.00
7281   Florida   Spine   0614005110101018   4/30/2018   Bill      7/14/2018     97110             77.00
7282   Florida   Spine   0614005110101018   4/30/2018   Bill      7/14/2018     97112             77.00
7283   Florida   Spine   0614005110101018   4/30/2018   Bill      7/14/2018     97140             72.00
7284   Florida   Spine   0614005110101018   4/30/2018   Bill      7/14/2018     97010             60.00
7285   Florida   Spine   0614005110101018   4/30/2018   Bill      7/14/2018     G0283             44.00
7286   Florida   Spine   0372060230101044   4/13/2018   Bill      7/14/2018     99211             77.00
7287   Florida   Spine   0372060230101044   4/13/2018   Bill      7/14/2018     97530             90.00
7288   Florida   Spine   0372060230101044   4/13/2018   Bill      7/14/2018     97110             77.00
7289   Florida   Spine   0372060230101044   4/13/2018   Bill      7/14/2018     97112             77.00
7290   Florida   Spine   0372060230101044   4/13/2018   Bill      7/14/2018     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 144 of
                                                  2767

7291   Florida   Spine   0372060230101044   4/13/2018   Bill      7/14/2018     97010            60.00
7292   Florida   Spine   0372060230101044   4/13/2018   Bill      7/14/2018     G0283            44.00
7293   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     99211            77.00
7294   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     97530            90.00
7295   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     97039            44.00
7296   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     97140            72.00
7297   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     97035            44.00
7298   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     97010            60.00
7299   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     G0283            44.00
7300   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     99211            77.00
7301   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     97110            77.00
7302   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     97112            77.00
7303   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     97140            72.00
7304   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     97010            60.00
7305   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     G0283            44.00
7306   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     99211            77.00
7307   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     97530            90.00
7308   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     97140            72.00
7309   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     97012            55.00
7310   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     97035            44.00
7311   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     97010            60.00
7312   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     G0283            44.00
7313   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     99211            77.00
7314   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     97530            90.00
7315   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     97110            77.00
7316   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     97140            72.00
7317   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     97012            55.00
7318   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     97010            60.00
7319   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     G0283            44.00
7320   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     99211            77.00
7321   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97530            90.00
7322   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97110            77.00
7323   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97112            77.00
7324   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97140            72.00
7325   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97010            60.00
7326   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     G0283            44.00
7327   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     99211            77.00
7328   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97530            90.00
7329   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97112            77.00
7330   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97140            72.00
7331   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97012            55.00
7332   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97010            60.00
7333   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     G0283            44.00
7334   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     99211            77.00
7335   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97530            90.00
7336   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97112            77.00
7337   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97140            72.00
7338   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97035            44.00
7339   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97010            60.00
7340   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     G0283            44.00
7341   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 145 of
                                                  2767

7342   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97530               90.00
7343   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97110               77.00
7344   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97039               44.00
7345   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97140               72.00
7346   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97010               60.00
7347   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     G0283               44.00
7348   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     72148            1,950.00
7349   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     72141            1,950.00
7350   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     99211               77.00
7351   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     97530               90.00
7352   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     97110               77.00
7353   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     97140               72.00
7354   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     97010               60.00
7355   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     G0283               44.00
7356   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     99211               77.00
7357   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97530               90.00
7358   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97110               77.00
7359   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97112               77.00
7360   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97140               72.00
7361   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97010               60.00
7362   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     G0283               44.00
7363   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     99211               77.00
7364   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97530               90.00
7365   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97110               77.00
7366   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97112               77.00
7367   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97140               72.00
7368   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97010               60.00
7369   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     G0283               44.00
7370   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     99211               77.00
7371   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     97530               90.00
7372   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     97035               44.00
7373   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     97012               55.00
7374   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     97140               72.00
7375   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     97010               60.00
7376   Florida   Spine   0545688200101032   5/21/2018   Bill      7/14/2018     G0283               44.00
7377   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     99211               77.00
7378   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97530               90.00
7379   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97112               77.00
7380   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97140               72.00
7381   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97035               44.00
7382   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     97010               60.00
7383   Florida   Spine   0609859320101011   5/29/2018   Bill      7/14/2018     G0283               44.00
7384   Florida   Spine   0497122060101054   4/19/2018   Bill      7/14/2018     99212              105.00
7385   Florida   Spine   0497122060101054   4/19/2018   Bill      7/14/2018     97530               90.00
7386   Florida   Spine   0497122060101054   4/19/2018   Bill      7/14/2018     97140               72.00
7387   Florida   Spine   0497122060101054   4/19/2018   Bill      7/14/2018     97039               44.00
7388   Florida   Spine   0497122060101054   4/19/2018   Bill      7/14/2018     97010               60.00
7389   Florida   Spine   0497122060101054   4/19/2018   Bill      7/14/2018     G0283               44.00
7390   Florida   Spine   0497122060101054   4/19/2018   Bill      7/14/2018     97110               77.00
7391   Florida   Spine   0561903760101028   2/10/2018   Bill      7/14/2018     99213              350.00
7392   Florida   Spine   0563933210101037   5/23/2018   Bill      7/14/2018     99203              500.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 146 of
                                                  2767

7393   Florida   Spine   0325167580101017   2/15/2018    Bill     7/14/2018     99213            350.00
7394   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     98940             72.00
7395   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     97530             90.00
7396   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     98943             72.00
7397   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     97039             44.00
7398   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     97140             72.00
7399   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     97010             60.00
7400   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     99212            105.00
7401   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     97530             90.00
7402   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     97112             77.00
7403   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     97140             72.00
7404   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     97035             44.00
7405   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     97010             60.00
7406   Florida   Spine   0355546070101103   6/6/2018     Bill     7/14/2018     G0283             44.00
7407   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     99212            105.00
7408   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     97530             90.00
7409   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     97112             77.00
7410   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     97140             72.00
7411   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     97110             77.00
7412   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     97010             60.00
7413   Florida   Spine   0543067990101035   6/9/2018     Bill     7/14/2018     G0283             44.00
7414   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     99211             77.00
7415   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     97530             90.00
7416   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     97112             77.00
7417   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     97140             72.00
7418   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     97035             44.00
7419   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     97010             60.00
7420   Florida   Spine   0422384990101055   6/19/2018    Bill     7/14/2018     G0283             44.00
7421   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     99211             77.00
7422   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97530             90.00
7423   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97110             77.00
7424   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97039             44.00
7425   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97140             72.00
7426   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97010             60.00
7427   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     G0283             44.00
7428   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     99211             77.00
7429   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97530             90.00
7430   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97110             77.00
7431   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97012             55.00
7432   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97140             72.00
7433   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97010             60.00
7434   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     G0283             44.00
7435   Florida   Spine   0355859940101074   6/12/2018    Bill     7/14/2018     99211             77.00
7436   Florida   Spine   0355859940101074   6/12/2018    Bill     7/14/2018     97140             72.00
7437   Florida   Spine   0355859940101074   6/12/2018    Bill     7/14/2018     97035             44.00
7438   Florida   Spine   0355859940101074   6/12/2018    Bill     7/14/2018     97010             60.00
7439   Florida   Spine   0355859940101074   6/12/2018    Bill     7/14/2018     G0283             44.00
7440   Florida   Spine   0355859940101074   6/12/2018    Bill     7/14/2018     97530             90.00
7441   Florida   Spine   0355859940101074   6/12/2018    Bill     7/14/2018     97112             77.00
7442   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     G0283             44.00
7443   Florida   Spine   0493755600101060   11/1/2017    Bill     7/14/2018     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 147 of
                                                  2767

7444   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97530               90.00
7445   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97110               77.00
7446   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97039               44.00
7447   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97140               72.00
7448   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97010               60.00
7449   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     G0283               44.00
7450   Florida   Spine   0609399620101015   4/20/2018   Bill      7/14/2018     99211               77.00
7451   Florida   Spine   0609399620101015   4/20/2018   Bill      7/14/2018     97530               90.00
7452   Florida   Spine   0609399620101015   4/20/2018   Bill      7/14/2018     97110               77.00
7453   Florida   Spine   0609399620101015   4/20/2018   Bill      7/14/2018     97112               77.00
7454   Florida   Spine   0609399620101015   4/20/2018   Bill      7/14/2018     97140               72.00
7455   Florida   Spine   0609399620101015   4/20/2018   Bill      7/14/2018     97010               60.00
7456   Florida   Spine   0609399620101015   4/20/2018   Bill      7/14/2018     G0283               44.00
7457   Florida   Spine   0508826860101018   2/23/2018   Bill      7/14/2018     99211               77.00
7458   Florida   Spine   0508826860101018   2/23/2018   Bill      7/14/2018     97530               90.00
7459   Florida   Spine   0508826860101018   2/23/2018   Bill      7/14/2018     97110               77.00
7460   Florida   Spine   0508826860101018   2/23/2018   Bill      7/14/2018     97112               77.00
7461   Florida   Spine   0508826860101018   2/23/2018   Bill      7/14/2018     97140               72.00
7462   Florida   Spine   0508826860101018   2/23/2018   Bill      7/14/2018     97010               60.00
7463   Florida   Spine   0508826860101018   2/23/2018   Bill      7/14/2018     G0283               44.00
7464   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     98941               88.00
7465   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97530               90.00
7466   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97140               72.00
7467   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97112               77.00
7468   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97012               55.00
7469   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     97010               60.00
7470   Florida   Spine   0570132810101114   5/13/2018   Bill      7/14/2018     G0283               44.00
7471   Florida   Spine   0401945550101258   3/22/2018   Bill      7/14/2018     99211               77.00
7472   Florida   Spine   0401945550101258   3/22/2018   Bill      7/14/2018     97530               90.00
7473   Florida   Spine   0401945550101258   3/22/2018   Bill      7/14/2018     97112               77.00
7474   Florida   Spine   0401945550101258   3/22/2018   Bill      7/14/2018     97140               72.00
7475   Florida   Spine   0401945550101258   3/22/2018   Bill      7/14/2018     97035               44.00
7476   Florida   Spine   0401945550101258   3/22/2018   Bill      7/14/2018     97010               60.00
7477   Florida   Spine   0401945550101258   3/22/2018   Bill      7/14/2018     G0283               44.00
7478   Florida   Spine   0008125820101100   4/24/2018   Bill      7/14/2018     99211               77.00
7479   Florida   Spine   0008125820101100   4/24/2018   Bill      7/14/2018     97530               90.00
7480   Florida   Spine   0008125820101100   4/24/2018   Bill      7/14/2018     97112               77.00
7481   Florida   Spine   0008125820101100   4/24/2018   Bill      7/14/2018     97140               72.00
7482   Florida   Spine   0008125820101100   4/24/2018   Bill      7/14/2018     97010               60.00
7483   Florida   Spine   0008125820101100   4/24/2018   Bill      7/14/2018     G0283               44.00
7484   Florida   Spine   0100295840101088   3/30/2018   Bill      7/14/2018     99211               77.00
7485   Florida   Spine   0100295840101088   3/30/2018   Bill      7/14/2018     97530               90.00
7486   Florida   Spine   0100295840101088   3/30/2018   Bill      7/14/2018     97110               77.00
7487   Florida   Spine   0100295840101088   3/30/2018   Bill      7/14/2018     97112               77.00
7488   Florida   Spine   0100295840101088   3/30/2018   Bill      7/14/2018     97140               72.00
7489   Florida   Spine   0100295840101088   3/30/2018   Bill      7/14/2018     97010               60.00
7490   Florida   Spine   0100295840101088   3/30/2018   Bill      7/14/2018     G0283               44.00
7491   Florida   Spine   0367499930101051   3/17/2018   Bill      7/14/2018     99203              500.00
7492   Florida   Spine   0619515500101019   3/29/2018   Bill      7/14/2018     99213              350.00
7493   Florida   Spine   0619515500101019   3/29/2018   Bill      7/14/2018     64493            1,800.00
7494   Florida   Spine   0619515500101019   3/29/2018   Bill      7/14/2018     64494              900.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 148 of
                                                  2767

7495   Florida   Spine   0619515500101019   3/29/2018    Bill     7/14/2018     J2001               35.00
7496   Florida   Spine   0619515500101019   3/29/2018    Bill     7/14/2018     J1020               35.00
7497   Florida   Spine   0619515500101019   3/29/2018    Bill     7/14/2018     Q9965               25.00
7498   Florida   Spine   0488408870101025   12/20/2017   Bill     7/14/2018     99213              350.00
7499   Florida   Spine   0488408870101025   12/20/2017   Bill     7/14/2018     62323            2,000.00
7500   Florida   Spine   0488408870101025   12/20/2017   Bill     7/14/2018     J2001              105.00
7501   Florida   Spine   0488408870101025   12/20/2017   Bill     7/14/2018     J3490               25.00
7502   Florida   Spine   0488408870101025   12/20/2017   Bill     7/14/2018     J7624                 -
7503   Florida   Spine   0420201160101123   5/18/2018    Bill     7/14/2018     99203              500.00
7504   Florida   Spine   0557262880101137   1/10/2018    Bill     7/14/2018     99213              350.00
7505   Florida   Spine   0596829530101049   3/27/2018    Bill     7/14/2018     99213              350.00
7506   Florida   Spine   0596829530101049   3/27/2018    Bill     7/14/2018     62323            2,000.00
7507   Florida   Spine   0596829530101049   3/27/2018    Bill     7/14/2018     J2001              105.00
7508   Florida   Spine   0596829530101049   3/27/2018    Bill     7/14/2018     J3490               25.00
7509   Florida   Spine   0596829530101049   3/27/2018    Bill     7/14/2018     J7624              105.00
7510   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     99211               77.00
7511   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     97530               90.00
7512   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     97112               77.00
7513   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     97140               72.00
7514   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     97035               44.00
7515   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     97010               60.00
7516   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     G0283               44.00
7517   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     99211               77.00
7518   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     97530               90.00
7519   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     97110               77.00
7520   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     97112               77.00
7521   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     97140               72.00
7522   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     97010               60.00
7523   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     G0283               44.00
7524   Florida   Spine   0563933210101037   5/23/2018    Bill     7/14/2018     99211               77.00
7525   Florida   Spine   0563933210101037   5/23/2018    Bill     7/14/2018     97530               90.00
7526   Florida   Spine   0563933210101037   5/23/2018    Bill     7/14/2018     97112               77.00
7527   Florida   Spine   0563933210101037   5/23/2018    Bill     7/14/2018     97140               72.00
7528   Florida   Spine   0563933210101037   5/23/2018    Bill     7/14/2018     97035               44.00
7529   Florida   Spine   0563933210101037   5/23/2018    Bill     7/14/2018     97010               60.00
7530   Florida   Spine   0563933210101037   5/23/2018    Bill     7/14/2018     G0283               44.00
7531   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     99211               77.00
7532   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     97530               90.00
7533   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     97112               77.00
7534   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     97140               72.00
7535   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     97012               55.00
7536   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     97010               60.00
7537   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     G0283               44.00
7538   Florida   Spine   0395752100101061   3/3/2018     Bill     7/14/2018     98940               72.00
7539   Florida   Spine   0395752100101061   3/3/2018     Bill     7/14/2018     97530               90.00
7540   Florida   Spine   0395752100101061   3/3/2018     Bill     7/14/2018     97110               77.00
7541   Florida   Spine   0329206410101130   4/16/2018    Bill     7/14/2018     99211               77.00
7542   Florida   Spine   0329206410101130   4/16/2018    Bill     7/14/2018     97530               90.00
7543   Florida   Spine   0329206410101130   4/16/2018    Bill     7/14/2018     97110               77.00
7544   Florida   Spine   0329206410101130   4/16/2018    Bill     7/14/2018     97112               77.00
7545   Florida   Spine   0329206410101130   4/16/2018    Bill     7/14/2018     97140               72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 149 of
                                                  2767

7546   Florida   Spine   0329206410101130   4/16/2018    Bill     7/14/2018     97010               60.00
7547   Florida   Spine   0438681750101080   4/14/2018    Bill     7/14/2018     99211               77.00
7548   Florida   Spine   0438681750101080   4/14/2018    Bill     7/14/2018     97530               90.00
7549   Florida   Spine   0438681750101080   4/14/2018    Bill     7/14/2018     97110               77.00
7550   Florida   Spine   0438681750101080   4/14/2018    Bill     7/14/2018     97140               72.00
7551   Florida   Spine   0438681750101080   4/14/2018    Bill     7/14/2018     97012               55.00
7552   Florida   Spine   0438681750101080   4/14/2018    Bill     7/14/2018     97010               60.00
7553   Florida   Spine   0438681750101080   4/14/2018    Bill     7/14/2018     G0283               44.00
7554   Florida   Spine   0380155970101236   5/9/2018     Bill     7/14/2018     99211               77.00
7555   Florida   Spine   0380155970101236   5/9/2018     Bill     7/14/2018     97530               90.00
7556   Florida   Spine   0380155970101236   5/9/2018     Bill     7/14/2018     97112               77.00
7557   Florida   Spine   0380155970101236   5/9/2018     Bill     7/14/2018     97140               72.00
7558   Florida   Spine   0380155970101236   5/9/2018     Bill     7/14/2018     97035               44.00
7559   Florida   Spine   0380155970101236   5/9/2018     Bill     7/14/2018     97010               60.00
7560   Florida   Spine   0380155970101236   5/9/2018     Bill     7/14/2018     G0283               44.00
7561   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     99213              350.00
7562   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     64490            1,500.00
7563   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     64491              850.00
7564   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     76000              800.00
7565   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     J2001               35.00
7566   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     J3301               35.00
7567   Florida   Spine   0531510160101016   2/10/2018    Bill     7/14/2018     99213              350.00
7568   Florida   Spine   0585801350101014   3/29/2018    Bill     7/14/2018     99203              500.00
7569   Florida   Spine   0294879090101322   2/1/2018     Bill     7/14/2018     99213              350.00
7570   Florida   Spine   0294879090101322   2/1/2018     Bill     7/14/2018     62323            2,000.00
7571   Florida   Spine   0294879090101322   2/1/2018     Bill     7/14/2018     J2001              105.00
7572   Florida   Spine   0294879090101322   2/1/2018     Bill     7/14/2018     J1020               35.00
7573   Florida   Spine   0294879090101322   2/1/2018     Bill     7/14/2018     Q9965               25.00
7574   Florida   Spine   0294879090101322   2/1/2018     Bill     7/14/2018     82950               25.00
7575   Florida   Spine   0586999870101024   12/26/2017   Bill     7/14/2018     99213              350.00
7576   Florida   Spine   0100295840101088   3/30/2018    Bill     7/14/2018     99213              350.00
7577   Florida   Spine   0313014690101038   12/12/2017   Bill     7/14/2018     99213              350.00
7578   Florida   Spine   0590961330101071   6/9/2018     Bill     7/14/2018     99211               77.00
7579   Florida   Spine   0590961330101071   6/9/2018     Bill     7/14/2018     97530               90.00
7580   Florida   Spine   0590961330101071   6/9/2018     Bill     7/14/2018     97110               77.00
7581   Florida   Spine   0590961330101071   6/9/2018     Bill     7/14/2018     97140               72.00
7582   Florida   Spine   0590961330101071   6/9/2018     Bill     7/14/2018     97010               60.00
7583   Florida   Spine   0590961330101071   6/9/2018     Bill     7/14/2018     G0283               44.00
7584   Florida   Spine   0590961330101071   6/9/2018     Bill     7/14/2018     97039               44.00
7585   Florida   Spine   0306550860101141   3/5/2018     Bill     7/14/2018     99211               77.00
7586   Florida   Spine   0306550860101141   3/5/2018     Bill     7/14/2018     97110               77.00
7587   Florida   Spine   0306550860101141   3/5/2018     Bill     7/14/2018     97112               77.00
7588   Florida   Spine   0306550860101141   3/5/2018     Bill     7/14/2018     97140               72.00
7589   Florida   Spine   0306550860101141   3/5/2018     Bill     7/14/2018     97010               60.00
7590   Florida   Spine   0306550860101141   3/5/2018     Bill     7/14/2018     G0283               44.00
7591   Florida   Spine   0533630600101042   5/13/2018    Bill     7/14/2018     99211               77.00
7592   Florida   Spine   0533630600101042   5/13/2018    Bill     7/14/2018     97530               90.00
7593   Florida   Spine   0533630600101042   5/13/2018    Bill     7/14/2018     97039               44.00
7594   Florida   Spine   0533630600101042   5/13/2018    Bill     7/14/2018     97140               72.00
7595   Florida   Spine   0533630600101042   5/13/2018    Bill     7/14/2018     97035               44.00
7596   Florida   Spine   0533630600101042   5/13/2018    Bill     7/14/2018     97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 150 of
                                                  2767

7597   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     G0283             44.00
7598   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     99211             77.00
7599   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97530             90.00
7600   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97110             77.00
7601   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97112             77.00
7602   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97039             44.00
7603   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     97010             60.00
7604   Florida   Spine   0403271470101015   3/19/2018   Bill      7/14/2018     G0283             44.00
7605   Florida   Spine   0368457730101043   4/21/2018   Bill      7/14/2018     99211             77.00
7606   Florida   Spine   0368457730101043   4/21/2018   Bill      7/14/2018     97110             77.00
7607   Florida   Spine   0368457730101043   4/21/2018   Bill      7/14/2018     97112             77.00
7608   Florida   Spine   0368457730101043   4/21/2018   Bill      7/14/2018     97140             72.00
7609   Florida   Spine   0368457730101043   4/21/2018   Bill      7/14/2018     97010             60.00
7610   Florida   Spine   0368457730101043   4/21/2018   Bill      7/14/2018     G0283             44.00
7611   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     99211             77.00
7612   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     97110             77.00
7613   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     97530             90.00
7614   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     97140             72.00
7615   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     97010             60.00
7616   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     G0283             44.00
7617   Florida   Spine   0259110890101178   3/12/2018   Bill      7/14/2018     99211             77.00
7618   Florida   Spine   0259110890101178   3/12/2018   Bill      7/14/2018     97110             77.00
7619   Florida   Spine   0259110890101178   3/12/2018   Bill      7/14/2018     97112             77.00
7620   Florida   Spine   0259110890101178   3/12/2018   Bill      7/14/2018     97140             72.00
7621   Florida   Spine   0259110890101178   3/12/2018   Bill      7/14/2018     97010             60.00
7622   Florida   Spine   0259110890101178   3/12/2018   Bill      7/14/2018     G0283             44.00
7623   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     99211             77.00
7624   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97530             90.00
7625   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97110             77.00
7626   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97140             72.00
7627   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97010             60.00
7628   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     G0283             44.00
7629   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97039             44.00
7630   Florida   Spine   0586666620101030   9/23/2017   Bill      7/14/2018     99211             77.00
7631   Florida   Spine   0586666620101030   9/23/2017   Bill      7/14/2018     97530             90.00
7632   Florida   Spine   0586666620101030   9/23/2017   Bill      7/14/2018     97110             77.00
7633   Florida   Spine   0586666620101030   9/23/2017   Bill      7/14/2018     97012             55.00
7634   Florida   Spine   0586666620101030   9/23/2017   Bill      7/14/2018     97140             72.00
7635   Florida   Spine   0586666620101030   9/23/2017   Bill      7/14/2018     97010             60.00
7636   Florida   Spine   0586666620101030   9/23/2017   Bill      7/14/2018     G0283             44.00
7637   Florida   Spine   0213880420101030   1/31/2018   Bill      7/14/2018     99213            350.00
7638   Florida   Spine   0572435560101012   2/11/2018   Bill      7/14/2018     99213            350.00
7639   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     99211             77.00
7640   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97110             77.00
7641   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97112             77.00
7642   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97140             72.00
7643   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     97010             60.00
7644   Florida   Spine   0588648490101033   5/21/2018   Bill      7/14/2018     G0283             44.00
7645   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     99211             77.00
7646   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     97110             77.00
7647   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 151 of
                                                  2767

7648   Florida   Spine   0594326420101033   5/31/2018    Bill     7/14/2018     97140               72.00
7649   Florida   Spine   0594326420101033   5/31/2018    Bill     7/14/2018     97010               60.00
7650   Florida   Spine   0594326420101033   5/31/2018    Bill     7/14/2018     G0283               44.00
7651   Florida   Spine   0544833410101023   4/28/2018    Bill     7/14/2018     99211               77.00
7652   Florida   Spine   0544833410101023   4/28/2018    Bill     7/14/2018     97530               90.00
7653   Florida   Spine   0544833410101023   4/28/2018    Bill     7/14/2018     97140               72.00
7654   Florida   Spine   0544833410101023   4/28/2018    Bill     7/14/2018     97035               44.00
7655   Florida   Spine   0544833410101023   4/28/2018    Bill     7/14/2018     97010               60.00
7656   Florida   Spine   0544833410101023   4/28/2018    Bill     7/14/2018     G0283               44.00
7657   Florida   Spine   0582674410101024   11/14/2017   Bill     7/14/2018     99213              350.00
7658   Florida   Spine   0582674410101024   11/14/2017   Bill     7/14/2018     62323            2,000.00
7659   Florida   Spine   0582674410101024   11/14/2017   Bill     7/14/2018     J2001              105.00
7660   Florida   Spine   0582674410101024   11/14/2017   Bill     7/14/2018     J3490               25.00
7661   Florida   Spine   0582674410101024   11/14/2017   Bill     7/14/2018     J7624               35.01
7662   Florida   Spine   0570408390101017   10/8/2017    Bill     7/14/2018     99211               77.00
7663   Florida   Spine   0570408390101017   10/8/2017    Bill     7/14/2018     97530               90.00
7664   Florida   Spine   0570408390101017   10/8/2017    Bill     7/14/2018     97110               77.00
7665   Florida   Spine   0570408390101017   10/8/2017    Bill     7/14/2018     97140               72.00
7666   Florida   Spine   0570408390101017   10/8/2017    Bill     7/14/2018     97010               60.00
7667   Florida   Spine   0570408390101017   10/8/2017    Bill     7/14/2018     G0283               44.00
7668   Florida   Spine   0506340000101054   6/3/2018     Bill     7/14/2018     98941               88.00
7669   Florida   Spine   0506340000101054   6/3/2018     Bill     7/14/2018     97530               90.00
7670   Florida   Spine   0506340000101054   6/3/2018     Bill     7/14/2018     97140               72.00
7671   Florida   Spine   0506340000101054   6/3/2018     Bill     7/14/2018     97012               55.00
7672   Florida   Spine   0506340000101054   6/3/2018     Bill     7/14/2018     97035               44.00
7673   Florida   Spine   0506340000101054   6/3/2018     Bill     7/14/2018     97010               60.00
7674   Florida   Spine   0506340000101054   6/3/2018     Bill     7/14/2018     G0283               44.00
7675   Florida   Spine   0506340000101054   6/3/2018     Bill     7/14/2018     97039               44.00
7676   Florida   Spine   0260507140101030   5/26/2018    Bill     7/14/2018     99211               77.00
7677   Florida   Spine   0260507140101030   5/26/2018    Bill     7/14/2018     97110               77.00
7678   Florida   Spine   0260507140101030   5/26/2018    Bill     7/14/2018     97112               77.00
7679   Florida   Spine   0260507140101030   5/26/2018    Bill     7/14/2018     97140               72.00
7680   Florida   Spine   0260507140101030   5/26/2018    Bill     7/14/2018     97010               60.00
7681   Florida   Spine   0260507140101030   5/26/2018    Bill     7/14/2018     G0283               44.00
7682   Florida   Spine   0593111820101010   4/12/2018    Bill     7/14/2018     99211               77.00
7683   Florida   Spine   0593111820101010   4/12/2018    Bill     7/14/2018     97530               90.00
7684   Florida   Spine   0593111820101010   4/12/2018    Bill     7/14/2018     97110               77.00
7685   Florida   Spine   0593111820101010   4/12/2018    Bill     7/14/2018     97140               72.00
7686   Florida   Spine   0593111820101010   4/12/2018    Bill     7/14/2018     97010               60.00
7687   Florida   Spine   0593111820101010   4/12/2018    Bill     7/14/2018     G0283               44.00
7688   Florida   Spine   0417921970101071   6/1/2018     Bill     7/14/2018     99212              105.00
7689   Florida   Spine   0417921970101071   6/1/2018     Bill     7/14/2018     97530               90.00
7690   Florida   Spine   0417921970101071   6/1/2018     Bill     7/14/2018     97110               77.00
7691   Florida   Spine   0417921970101071   6/1/2018     Bill     7/14/2018     97140               72.00
7692   Florida   Spine   0417921970101071   6/1/2018     Bill     7/14/2018     97035               44.00
7693   Florida   Spine   0417921970101071   6/1/2018     Bill     7/14/2018     97010               60.00
7694   Florida   Spine   0417921970101071   6/1/2018     Bill     7/14/2018     G0283               44.00
7695   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     99211               77.00
7696   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     97530               90.00
7697   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     97112               77.00
7698   Florida   Spine   0175851800101037   6/17/2018    Bill     7/14/2018     97140               72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 152 of
                                                  2767

7699   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97012             55.00
7700   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97010             60.00
7701   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     G0283             44.00
7702   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     99211             77.00
7703   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97530             90.00
7704   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97110             77.00
7705   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97140             72.00
7706   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97035             44.00
7707   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97010             60.00
7708   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     G0283             44.00
7709   Florida   Spine   0406259280101207   3/29/2018   Bill      7/14/2018     98941             88.00
7710   Florida   Spine   0406259280101207   3/29/2018   Bill      7/14/2018     99212            105.00
7711   Florida   Spine   0406259280101207   3/29/2018   Bill      7/14/2018     97530             90.00
7712   Florida   Spine   0406259280101207   3/29/2018   Bill      7/14/2018     97012             55.00
7713   Florida   Spine   0406259280101207   3/29/2018   Bill      7/14/2018     97140             72.00
7714   Florida   Spine   0406259280101207   3/29/2018   Bill      7/14/2018     97035             44.00
7715   Florida   Spine   0406259280101207   3/29/2018   Bill      7/14/2018     97010             60.00
7716   Florida   Spine   0406259280101207   3/29/2018   Bill      7/14/2018     G0283             44.00
7717   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     98941             88.00
7718   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97110             77.00
7719   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97112             77.00
7720   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97012             55.00
7721   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97140             72.00
7722   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97010             60.00
7723   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     G0283             44.00
7724   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97039             44.00
7725   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     99211             77.00
7726   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97530             90.00
7727   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97110             77.00
7728   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97012             55.00
7729   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97010             60.00
7730   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     G0283             44.00
7731   Florida   Spine   0424697340101022   1/31/2018   Bill      7/14/2018     99211             77.00
7732   Florida   Spine   0424697340101022   1/31/2018   Bill      7/14/2018     97110             77.00
7733   Florida   Spine   0424697340101022   1/31/2018   Bill      7/14/2018     97112             77.00
7734   Florida   Spine   0424697340101022   1/31/2018   Bill      7/14/2018     97140             72.00
7735   Florida   Spine   0424697340101022   1/31/2018   Bill      7/14/2018     97010             60.00
7736   Florida   Spine   0424697340101022   1/31/2018   Bill      7/14/2018     G0283             44.00
7737   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     98941             88.00
7738   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97530             90.00
7739   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97012             55.00
7740   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97140             72.00
7741   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97035             44.00
7742   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97010             60.00
7743   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97039             44.00
7744   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     98941             88.00
7745   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97530             90.00
7746   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97012             55.00
7747   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97140             72.00
7748   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97039             44.00
7749   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 153 of
                                                  2767

7750   Florida   Spine   0506340000101054   6/3/2018     Bill     7/14/2018     97010               60.00
7751   Florida   Spine   0506340000101054   6/3/2018     Bill     7/14/2018     G0283               44.00
7752   Florida   Spine   0620265190101013   4/14/2018    Bill     7/14/2018     99211               77.00
7753   Florida   Spine   0620265190101013   4/14/2018    Bill     7/14/2018     97530               90.00
7754   Florida   Spine   0620265190101013   4/14/2018    Bill     7/14/2018     97110               77.00
7755   Florida   Spine   0620265190101013   4/14/2018    Bill     7/14/2018     97112               77.00
7756   Florida   Spine   0620265190101013   4/14/2018    Bill     7/14/2018     97140               72.00
7757   Florida   Spine   0620265190101013   4/14/2018    Bill     7/14/2018     97010               60.00
7758   Florida   Spine   0620265190101013   4/14/2018    Bill     7/14/2018     G0283               44.00
7759   Florida   Spine   0505444750101081   3/29/2018    Bill     7/14/2018     99213              350.00
7760   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     98941               88.00
7761   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     97530               90.00
7762   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     97140               72.00
7763   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     98943               72.00
7764   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     97010               60.00
7765   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     G0283               44.00
7766   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     99211               77.00
7767   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     97530               90.00
7768   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     97110               77.00
7769   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     97012               55.00
7770   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     97140               72.00
7771   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     97010               60.00
7772   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     G0283               44.00
7773   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     98941               88.00
7774   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     97530               90.00
7775   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     97012               55.00
7776   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     97140               72.00
7777   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     97112               77.00
7778   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     97010               60.00
7779   Florida   Spine   0385977570101026   6/10/2018    Bill     7/14/2018     G0283               44.00
7780   Florida   Spine   0482551130101065   3/23/2018    Bill     7/14/2018     99211               77.00
7781   Florida   Spine   0482551130101065   3/23/2018    Bill     7/14/2018     97530               90.00
7782   Florida   Spine   0482551130101065   3/23/2018    Bill     7/14/2018     97110               77.00
7783   Florida   Spine   0482551130101065   3/23/2018    Bill     7/14/2018     97112               77.00
7784   Florida   Spine   0482551130101065   3/23/2018    Bill     7/14/2018     97140               72.00
7785   Florida   Spine   0482551130101065   3/23/2018    Bill     7/14/2018     97010               60.00
7786   Florida   Spine   0482551130101065   3/23/2018    Bill     7/14/2018     G0283               44.00
7787   Florida   Spine   0574998490101020   11/27/2017   Bill     7/14/2018     99213              350.00
7788   Florida   Spine   0436141720101035   1/31/2018    Bill     7/14/2018     99213              350.00
7789   Florida   Spine   0561094730101015   7/5/2017     Bill     7/14/2018     99213              350.00
7790   Florida   Spine   0561094730101015   7/5/2017     Bill     7/14/2018     62321            2,100.00
7791   Florida   Spine   0561094730101015   7/5/2017     Bill     7/14/2018     J2001              105.00
7792   Florida   Spine   0561094730101015   7/5/2017     Bill     7/14/2018     J1020               35.00
7793   Florida   Spine   0561094730101015   7/5/2017     Bill     7/14/2018     Q9965               25.00
7794   Florida   Spine   0398985660101025   4/16/2018    Bill     7/14/2018     99211               77.00
7795   Florida   Spine   0398985660101025   4/16/2018    Bill     7/14/2018     97530               90.00
7796   Florida   Spine   0398985660101025   4/16/2018    Bill     7/14/2018     97012               55.00
7797   Florida   Spine   0398985660101025   4/16/2018    Bill     7/14/2018     97112               77.00
7798   Florida   Spine   0398985660101025   4/16/2018    Bill     7/14/2018     97140               72.00
7799   Florida   Spine   0398985660101025   4/16/2018    Bill     7/14/2018     97010               60.00
7800   Florida   Spine   0398985660101025   4/16/2018    Bill     7/14/2018     G0283               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 154 of
                                                  2767

7801   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     99211            77.00
7802   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97530            90.00
7803   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97140            72.00
7804   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97035            44.00
7805   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97010            60.00
7806   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     G0283            44.00
7807   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     99211            77.00
7808   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97530            90.00
7809   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97112            77.00
7810   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97140            72.00
7811   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97035            44.00
7812   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97010            60.00
7813   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     G0283            44.00
7814   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     99211            77.00
7815   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97530            90.00
7816   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97110            77.00
7817   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97039            44.00
7818   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97140            72.00
7819   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97010            60.00
7820   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     G0283            44.00
7821   Florida   Spine   0125047710101180   5/21/2018   Bill      7/14/2018     99211            77.00
7822   Florida   Spine   0125047710101180   5/21/2018   Bill      7/14/2018     97530            90.00
7823   Florida   Spine   0125047710101180   5/21/2018   Bill      7/14/2018     97112            77.00
7824   Florida   Spine   0125047710101180   5/21/2018   Bill      7/14/2018     97140            72.00
7825   Florida   Spine   0125047710101180   5/21/2018   Bill      7/14/2018     97010            60.00
7826   Florida   Spine   0125047710101180   5/21/2018   Bill      7/14/2018     G0283            44.00
7827   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     98941            88.00
7828   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     98943            72.00
7829   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97530            90.00
7830   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     98941            88.00
7831   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97039            44.00
7832   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     98943            72.00
7833   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97010            60.00
7834   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     G0283            44.00
7835   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     98941            88.00
7836   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97039            44.00
7837   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     98943            72.00
7838   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97010            60.00
7839   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     G0283            44.00
7840   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     99211            77.00
7841   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     97530            90.00
7842   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     97110            77.00
7843   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     97140            72.00
7844   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     97010            60.00
7845   Florida   Spine   0465179120101035   6/11/2018   Bill      7/14/2018     G0283            44.00
7846   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     99211            77.00
7847   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     97530            90.00
7848   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     97110            77.00
7849   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     97140            72.00
7850   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     97010            60.00
7851   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 155 of
                                                  2767

7852   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     99212            105.00
7853   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     97530             90.00
7854   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     97039             44.00
7855   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     97140             72.00
7856   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     97010             60.00
7857   Florida   Spine   0570575920101038   5/17/2018   Bill      7/14/2018     G0283             44.00
7858   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     99211             77.00
7859   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97530             90.00
7860   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97110             77.00
7861   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97112             77.00
7862   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97140             72.00
7863   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97010             60.00
7864   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     G0283             44.00
7865   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     99211             77.00
7866   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97530             90.00
7867   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97110             77.00
7868   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97112             77.00
7869   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97140             72.00
7870   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97010             60.00
7871   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     G0283             44.00
7872   Florida   Spine   0416275880101098   6/3/2018    Bill      7/14/2018     99211             77.00
7873   Florida   Spine   0416275880101098   6/3/2018    Bill      7/14/2018     97530             90.00
7874   Florida   Spine   0416275880101098   6/3/2018    Bill      7/14/2018     97110             77.00
7875   Florida   Spine   0416275880101098   6/3/2018    Bill      7/14/2018     97039             44.00
7876   Florida   Spine   0416275880101098   6/3/2018    Bill      7/14/2018     97140             72.00
7877   Florida   Spine   0416275880101098   6/3/2018    Bill      7/14/2018     97010             60.00
7878   Florida   Spine   0416275880101098   6/3/2018    Bill      7/14/2018     G0283             44.00
7879   Florida   Spine   0445363290101109   4/7/2018    Bill      7/14/2018     99211             77.00
7880   Florida   Spine   0445363290101109   4/7/2018    Bill      7/14/2018     97530             90.00
7881   Florida   Spine   0445363290101109   4/7/2018    Bill      7/14/2018     97110             77.00
7882   Florida   Spine   0445363290101109   4/7/2018    Bill      7/14/2018     97112             77.00
7883   Florida   Spine   0445363290101109   4/7/2018    Bill      7/14/2018     97140             72.00
7884   Florida   Spine   0445363290101109   4/7/2018    Bill      7/14/2018     97010             60.00
7885   Florida   Spine   0445363290101109   4/7/2018    Bill      7/14/2018     G0283             44.00
7886   Florida   Spine   0428744690101073   6/21/2018   Bill      7/14/2018     99203            275.00
7887   Florida   Spine   0428744690101073   6/21/2018   Bill      7/14/2018     97010             60.00
7888   Florida   Spine   0428744690101073   6/21/2018   Bill      7/14/2018     G0283             44.00
7889   Florida   Spine   0428744690101073   6/21/2018   Bill      7/14/2018     A4556             22.00
7890   Florida   Spine   0586281730101019   4/23/2018   Bill      7/14/2018     97530             90.00
7891   Florida   Spine   0586281730101019   4/23/2018   Bill      7/14/2018     97039             44.00
7892   Florida   Spine   0586281730101019   4/23/2018   Bill      7/14/2018     97140             72.00
7893   Florida   Spine   0586281730101019   4/23/2018   Bill      7/14/2018     97010             60.00
7894   Florida   Spine   0586281730101019   4/23/2018   Bill      7/14/2018     G0283             44.00
7895   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     99211             77.00
7896   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97530             90.00
7897   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97112             77.00
7898   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97140             72.00
7899   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97035             44.00
7900   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97010             60.00
7901   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     G0283             44.00
7902   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 156 of
                                                  2767

7903   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     97530             90.00
7904   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     97112             77.00
7905   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     97140             72.00
7906   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     97110             77.00
7907   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     97010             60.00
7908   Florida   Spine   0543067990101035   6/9/2018    Bill      7/14/2018     G0283             44.00
7909   Florida   Spine   0523520820101033   4/9/2018    Bill      7/14/2018     99211             77.00
7910   Florida   Spine   0523520820101033   4/9/2018    Bill      7/14/2018     97530             90.00
7911   Florida   Spine   0523520820101033   4/9/2018    Bill      7/14/2018     97110             77.00
7912   Florida   Spine   0523520820101033   4/9/2018    Bill      7/14/2018     97012             55.00
7913   Florida   Spine   0523520820101033   4/9/2018    Bill      7/14/2018     97140             72.00
7914   Florida   Spine   0523520820101033   4/9/2018    Bill      7/14/2018     97010             60.00
7915   Florida   Spine   0523520820101033   4/9/2018    Bill      7/14/2018     G0283             44.00
7916   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     99211             77.00
7917   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     97530             90.00
7918   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     97110             77.00
7919   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     97112             77.00
7920   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     97140             72.00
7921   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     97010             60.00
7922   Florida   Spine   0237577800101091   3/20/2018   Bill      7/14/2018     G0283             44.00
7923   Florida   Spine   0355859940101074   6/12/2018   Bill      7/14/2018     99211             77.00
7924   Florida   Spine   0355859940101074   6/12/2018   Bill      7/14/2018     97140             72.00
7925   Florida   Spine   0355859940101074   6/12/2018   Bill      7/14/2018     97035             44.00
7926   Florida   Spine   0355859940101074   6/12/2018   Bill      7/14/2018     97010             60.00
7927   Florida   Spine   0355859940101074   6/12/2018   Bill      7/14/2018     G0283             44.00
7928   Florida   Spine   0355859940101074   6/12/2018   Bill      7/14/2018     97530             90.00
7929   Florida   Spine   0582714140101025   4/23/2018   Bill      7/14/2018     99211             77.00
7930   Florida   Spine   0582714140101025   4/23/2018   Bill      7/14/2018     97530             90.00
7931   Florida   Spine   0582714140101025   4/23/2018   Bill      7/14/2018     97110             77.00
7932   Florida   Spine   0582714140101025   4/23/2018   Bill      7/14/2018     97140             72.00
7933   Florida   Spine   0582714140101025   4/23/2018   Bill      7/14/2018     97010             60.00
7934   Florida   Spine   0582714140101025   4/23/2018   Bill      7/14/2018     G0283             44.00
7935   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     99213            193.00
7936   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     97530             90.00
7937   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     97110             77.00
7938   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     97112             77.00
7939   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     97140             72.00
7940   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     97010             60.00
7941   Florida   Spine   0280850400101043   3/9/2018    Bill      7/14/2018     G0283             44.00
7942   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     99211             77.00
7943   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     97530             90.00
7944   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     97110             77.00
7945   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     97140             72.00
7946   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     97012             55.00
7947   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     97010             60.00
7948   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     G0283             44.00
7949   Florida   Spine   0496217780101011   1/19/2018   Bill      7/14/2018     99211             77.00
7950   Florida   Spine   0496217780101011   1/19/2018   Bill      7/14/2018     97012             55.00
7951   Florida   Spine   0496217780101011   1/19/2018   Bill      7/14/2018     97140             72.00
7952   Florida   Spine   0496217780101011   1/19/2018   Bill      7/14/2018     97010             60.00
7953   Florida   Spine   0496217780101011   1/19/2018   Bill      7/14/2018     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 157 of
                                                  2767

7954   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     99211            77.00
7955   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     97530            90.00
7956   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     97110            77.00
7957   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     97039            44.00
7958   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     97140            72.00
7959   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     97010            60.00
7960   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     G0283            44.00
7961   Florida   Spine   0508826860101018   2/23/2018   Bill      7/14/2018     99211            77.00
7962   Florida   Spine   0508826860101018   2/23/2018   Bill      7/14/2018     97010            60.00
7963   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     99211            77.00
7964   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97530            90.00
7965   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97110            77.00
7966   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97112            77.00
7967   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97140            72.00
7968   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     97010            60.00
7969   Florida   Spine   0585707650101044   5/1/2018    Bill      7/14/2018     G0283            44.00
7970   Florida   Spine   0509800110101077   3/31/2018   Bill      7/14/2018     99211            77.00
7971   Florida   Spine   0509800110101077   3/31/2018   Bill      7/14/2018     97530            90.00
7972   Florida   Spine   0509800110101077   3/31/2018   Bill      7/14/2018     97112            77.00
7973   Florida   Spine   0509800110101077   3/31/2018   Bill      7/14/2018     97140            72.00
7974   Florida   Spine   0509800110101077   3/31/2018   Bill      7/14/2018     97010            60.00
7975   Florida   Spine   0509800110101077   3/31/2018   Bill      7/14/2018     G0283            44.00
7976   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     99211            77.00
7977   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     97530            90.00
7978   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     97110            77.00
7979   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     97039            44.00
7980   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     97140            72.00
7981   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     97010            60.00
7982   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     G0283            44.00
7983   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     99211            77.00
7984   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97530            90.00
7985   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97110            77.00
7986   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97039            44.00
7987   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97140            72.00
7988   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97010            60.00
7989   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     G0283            44.00
7990   Florida   Spine   0593125360101024   3/27/2018   Bill      7/14/2018     99211            77.00
7991   Florida   Spine   0593125360101024   3/27/2018   Bill      7/14/2018     97530            90.00
7992   Florida   Spine   0593125360101024   3/27/2018   Bill      7/14/2018     97110            77.00
7993   Florida   Spine   0593125360101024   3/27/2018   Bill      7/14/2018     97140            72.00
7994   Florida   Spine   0593125360101024   3/27/2018   Bill      7/14/2018     97035            44.00
7995   Florida   Spine   0593125360101024   3/27/2018   Bill      7/14/2018     97010            60.00
7996   Florida   Spine   0593125360101024   3/27/2018   Bill      7/14/2018     G0283            44.00
7997   Florida   Spine   0404848170101111   2/2/2018    Bill      7/14/2018     97530            90.00
7998   Florida   Spine   0404848170101111   2/2/2018    Bill      7/14/2018     97112            77.00
7999   Florida   Spine   0404848170101111   2/2/2018    Bill      7/14/2018     97140            72.00
8000   Florida   Spine   0404848170101111   2/2/2018    Bill      7/14/2018     97035            44.00
8001   Florida   Spine   0404848170101111   2/2/2018    Bill      7/14/2018     97010            60.00
8002   Florida   Spine   0404848170101111   2/2/2018    Bill      7/14/2018     G0283            44.00
8003   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     99211            77.00
8004   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 158 of
                                                  2767

8005   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     97112            77.00
8006   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     97140            72.00
8007   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     97010            60.00
8008   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     G0283            44.00
8009   Florida   Spine   0421007780101057   4/16/2018   Bill      7/14/2018     97110            77.00
8010   Florida   Spine   0170717510101143   6/25/2017   Bill      7/14/2018     99211            77.00
8011   Florida   Spine   0170717510101143   6/25/2017   Bill      7/14/2018     97530            90.00
8012   Florida   Spine   0170717510101143   6/25/2017   Bill      7/14/2018     97110            77.00
8013   Florida   Spine   0170717510101143   6/25/2017   Bill      7/14/2018     97140            72.00
8014   Florida   Spine   0170717510101143   6/25/2017   Bill      7/14/2018     97010            60.00
8015   Florida   Spine   0170717510101143   6/25/2017   Bill      7/14/2018     G0283            44.00
8016   Florida   Spine   0563933210101037   5/23/2018   Bill      7/14/2018     99211            77.00
8017   Florida   Spine   0563933210101037   5/23/2018   Bill      7/14/2018     97530            90.00
8018   Florida   Spine   0563933210101037   5/23/2018   Bill      7/14/2018     97112            77.00
8019   Florida   Spine   0563933210101037   5/23/2018   Bill      7/14/2018     97140            72.00
8020   Florida   Spine   0563933210101037   5/23/2018   Bill      7/14/2018     97035            44.00
8021   Florida   Spine   0563933210101037   5/23/2018   Bill      7/14/2018     97010            60.00
8022   Florida   Spine   0563933210101037   5/23/2018   Bill      7/14/2018     G0283            44.00
8023   Florida   Spine   0536024840101037   5/31/2018   Bill      7/14/2018     99211            77.00
8024   Florida   Spine   0536024840101037   5/31/2018   Bill      7/14/2018     97530            90.00
8025   Florida   Spine   0536024840101037   5/31/2018   Bill      7/14/2018     97112            77.00
8026   Florida   Spine   0536024840101037   5/31/2018   Bill      7/14/2018     97140            72.00
8027   Florida   Spine   0536024840101037   5/31/2018   Bill      7/14/2018     97035            44.00
8028   Florida   Spine   0536024840101037   5/31/2018   Bill      7/14/2018     97010            60.00
8029   Florida   Spine   0536024840101037   5/31/2018   Bill      7/14/2018     G0283            44.00
8030   Florida   Spine   0573029910101027   6/21/2018   Bill      7/14/2018     99211            77.00
8031   Florida   Spine   0573029910101027   6/21/2018   Bill      7/14/2018     97530            90.00
8032   Florida   Spine   0573029910101027   6/21/2018   Bill      7/14/2018     97010            60.00
8033   Florida   Spine   0573029910101027   6/21/2018   Bill      7/14/2018     97140            72.00
8034   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     99211            77.00
8035   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97530            90.00
8036   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97112            77.00
8037   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97140            72.00
8038   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97035            44.00
8039   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     97010            60.00
8040   Florida   Spine   0492272400101028   5/5/2018    Bill      7/14/2018     G0283            44.00
8041   Florida   Spine   0329206410101130   4/16/2018   Bill      7/14/2018     99211            77.00
8042   Florida   Spine   0329206410101130   4/16/2018   Bill      7/14/2018     97530            90.00
8043   Florida   Spine   0329206410101130   4/16/2018   Bill      7/14/2018     97110            77.00
8044   Florida   Spine   0329206410101130   4/16/2018   Bill      7/14/2018     97112            77.00
8045   Florida   Spine   0329206410101130   4/16/2018   Bill      7/14/2018     97140            72.00
8046   Florida   Spine   0329206410101130   4/16/2018   Bill      7/14/2018     97010            60.00
8047   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     99211            77.00
8048   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     97530            90.00
8049   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     97112            77.00
8050   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     97140            72.00
8051   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     97012            55.00
8052   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     97010            60.00
8053   Florida   Spine   0569893460101034   3/29/2018   Bill      7/14/2018     G0283            44.00
8054   Florida   Spine   0611806660101016   5/4/2018    Bill      7/14/2018     99211            77.00
8055   Florida   Spine   0611806660101016   5/4/2018    Bill      7/14/2018     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 159 of
                                                  2767

8056   Florida   Spine   0611806660101016   5/4/2018    Bill      7/14/2018     97140             72.00
8057   Florida   Spine   0611806660101016   5/4/2018    Bill      7/14/2018     97010             60.00
8058   Florida   Spine   0260507140101030   5/26/2018   Bill      7/14/2018     99203            500.00
8059   Florida   Spine   0589417090101028   3/6/2018    Bill      7/14/2018     99213            350.00
8060   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     99211             77.00
8061   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     97110             77.00
8062   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     97112             77.00
8063   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     97140             72.00
8064   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     97010             60.00
8065   Florida   Spine   0579137220101027   5/17/2018   Bill      7/14/2018     G0283             44.00
8066   Florida   Spine   0580649330101017   5/23/2018   Bill      7/14/2018     99211             77.00
8067   Florida   Spine   0580649330101017   5/23/2018   Bill      7/14/2018     97530             90.00
8068   Florida   Spine   0580649330101017   5/23/2018   Bill      7/14/2018     97110             77.00
8069   Florida   Spine   0580649330101017   5/23/2018   Bill      7/14/2018     97140             72.00
8070   Florida   Spine   0580649330101017   5/23/2018   Bill      7/14/2018     97010             60.00
8071   Florida   Spine   0580649330101017   5/23/2018   Bill      7/14/2018     G0283             44.00
8072   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     99211             77.00
8073   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97530             90.00
8074   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97110             77.00
8075   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97140             72.00
8076   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97010             60.00
8077   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     G0283             44.00
8078   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     99211             77.00
8079   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97530             90.00
8080   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97110             77.00
8081   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97140             72.00
8082   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97035             44.00
8083   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97010             60.00
8084   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     G0283             44.00
8085   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     99211             77.00
8086   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     97110             77.00
8087   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     97112             77.00
8088   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     97140             72.00
8089   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     97010             60.00
8090   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     G0283             44.00
8091   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     99211             77.00
8092   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97530             90.00
8093   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97110             77.00
8094   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97112             77.00
8095   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     97010             60.00
8096   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     G0283             44.00
8097   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     99211             77.00
8098   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     97530             90.00
8099   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     97039             44.00
8100   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     97140             72.00
8101   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     97035             44.00
8102   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     97010             60.00
8103   Florida   Spine   0533630600101042   5/13/2018   Bill      7/14/2018     G0283             44.00
8104   Florida   Spine   0544552920101055   2/14/2018   Bill      7/14/2018     99211             77.00
8105   Florida   Spine   0544552920101055   2/14/2018   Bill      7/14/2018     97110             77.00
8106   Florida   Spine   0544552920101055   2/14/2018   Bill      7/14/2018     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 160 of
                                                  2767

8107   Florida   Spine   0544552920101055   2/14/2018   Bill      7/14/2018     97140            72.00
8108   Florida   Spine   0544552920101055   2/14/2018   Bill      7/14/2018     97010            60.00
8109   Florida   Spine   0544552920101055   2/14/2018   Bill      7/14/2018     G0283            44.00
8110   Florida   Spine   0491121080101116   3/26/2018   Bill      7/14/2018     99211            77.00
8111   Florida   Spine   0491121080101116   3/26/2018   Bill      7/14/2018     97530            90.00
8112   Florida   Spine   0491121080101116   3/26/2018   Bill      7/14/2018     97110            77.00
8113   Florida   Spine   0491121080101116   3/26/2018   Bill      7/14/2018     97140            72.00
8114   Florida   Spine   0491121080101116   3/26/2018   Bill      7/14/2018     97010            60.00
8115   Florida   Spine   0491121080101116   3/26/2018   Bill      7/14/2018     G0283            44.00
8116   Florida   Spine   0435916930101037   5/6/2018    Bill      7/14/2018     99211            77.00
8117   Florida   Spine   0435916930101037   5/6/2018    Bill      7/14/2018     97530            90.00
8118   Florida   Spine   0435916930101037   5/6/2018    Bill      7/14/2018     97110            77.00
8119   Florida   Spine   0435916930101037   5/6/2018    Bill      7/14/2018     97112            77.00
8120   Florida   Spine   0435916930101037   5/6/2018    Bill      7/14/2018     97140            72.00
8121   Florida   Spine   0435916930101037   5/6/2018    Bill      7/14/2018     97010            60.00
8122   Florida   Spine   0435916930101037   5/6/2018    Bill      7/14/2018     G0283            44.00
8123   Florida   Spine   0259110890101178   3/12/2018   Bill      7/14/2018     99211            77.00
8124   Florida   Spine   0259110890101178   3/12/2018   Bill      7/14/2018     97110            77.00
8125   Florida   Spine   0259110890101178   3/12/2018   Bill      7/14/2018     97112            77.00
8126   Florida   Spine   0259110890101178   3/12/2018   Bill      7/14/2018     97140            72.00
8127   Florida   Spine   0259110890101178   3/12/2018   Bill      7/14/2018     97010            60.00
8128   Florida   Spine   0259110890101178   3/12/2018   Bill      7/14/2018     G0283            44.00
8129   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     99211            77.00
8130   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     97530            90.00
8131   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     97110            77.00
8132   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     97012            55.00
8133   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     97140            72.00
8134   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     97010            60.00
8135   Florida   Spine   0523067980101049   5/21/2018   Bill      7/14/2018     G0283            44.00
8136   Florida   Spine   0218202830101135   2/12/2018   Bill      7/14/2018     99211            77.00
8137   Florida   Spine   0218202830101135   2/12/2018   Bill      7/14/2018     97530            90.00
8138   Florida   Spine   0218202830101135   2/12/2018   Bill      7/14/2018     97110            77.00
8139   Florida   Spine   0218202830101135   2/12/2018   Bill      7/14/2018     97140            72.00
8140   Florida   Spine   0218202830101135   2/12/2018   Bill      7/14/2018     97010            60.00
8141   Florida   Spine   0218202830101135   2/12/2018   Bill      7/14/2018     G0283            44.00
8142   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     99211            77.00
8143   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97530            90.00
8144   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97110            77.00
8145   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97140            72.00
8146   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97010            60.00
8147   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     G0283            44.00
8148   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     99211            77.00
8149   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97530            90.00
8150   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97112            77.00
8151   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97140            72.00
8152   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97012            55.00
8153   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97010            60.00
8154   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     G0283            44.00
8155   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     99211            77.00
8156   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97530            90.00
8157   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 161 of
                                                  2767

8158   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97012                55.00
8159   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97010                60.00
8160   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     G0283                44.00
8161   Florida   Spine   0394883500101061   5/12/2018   Bill      7/14/2018     97140                72.00
8162   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     99211                77.00
8163   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97530                90.00
8164   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97140                72.00
8165   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97035                44.00
8166   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97010                60.00
8167   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     G0283                44.00
8168   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     99211                77.00
8169   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     97530                90.00
8170   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     97110                77.00
8171   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     97140                72.00
8172   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     97012                55.00
8173   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     97010                60.00
8174   Florida   Spine   0531525880101013   6/18/2018   Bill      7/14/2018     G0283                44.00
8175   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     99211                77.00
8176   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97530                90.00
8177   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97110                77.00
8178   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97112                77.00
8179   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97140                72.00
8180   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     97010                60.00
8181   Florida   Spine   0482551130101065   3/23/2018   Bill      7/14/2018     G0283                44.00
8182   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     99211                77.00
8183   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97530                90.00
8184   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97012                55.00
8185   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97112                77.00
8186   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97140                72.00
8187   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97010                60.00
8188   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     G0283                44.00
8189   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     99211                77.00
8190   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97530                90.00
8191   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97112                77.00
8192   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97140                72.00
8193   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97035                44.00
8194   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97010                60.00
8195   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     G0283                44.00
8196   Florida   Spine   0585544400101069   3/12/2018   Bill      7/14/2018     99213               350.00
8197   Florida   Spine   0585544400101069   3/12/2018   Bill      7/14/2018     0232T            10,000.00
8198   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     99203               500.00
8199   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     73221             1,750.00
8200   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     72148             1,950.00
8201   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     99211                77.00
8202   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97530                90.00
8203   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97110                77.00
8204   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97039                44.00
8205   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97140                72.00
8206   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     97010                60.00
8207   Florida   Spine   0504485160101022   6/17/2018   Bill      7/14/2018     G0283                44.00
8208   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     98941                88.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 162 of
                                                  2767

8209   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97039            44.00
8210   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97530            90.00
8211   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97140            72.00
8212   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97035            44.00
8213   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97010            60.00
8214   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     G0283            44.00
8215   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     98941            88.00
8216   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97530            90.00
8217   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97012            55.00
8218   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97140            72.00
8219   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97035            44.00
8220   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97010            60.00
8221   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     G0283            44.00
8222   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     98941            88.00
8223   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97530            90.00
8224   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97012            55.00
8225   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97140            72.00
8226   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97035            44.00
8227   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     97010            60.00
8228   Florida   Spine   0253624890101208   5/29/2018   Bill      7/14/2018     G0283            44.00
8229   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     99211            77.00
8230   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     97530            90.00
8231   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     97110            77.00
8232   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     97140            72.00
8233   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     97010            60.00
8234   Florida   Spine   0411166400101046   6/3/2018    Bill      7/14/2018     G0283            44.00
8235   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     99211            77.00
8236   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97530            90.00
8237   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97110            77.00
8238   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97112            77.00
8239   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97140            72.00
8240   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     97010            60.00
8241   Florida   Spine   0107692060101058   4/2/2018    Bill      7/14/2018     G0283            44.00
8242   Florida   Spine   0326879900101035   6/7/2018    Bill      7/14/2018     99211            77.00
8243   Florida   Spine   0326879900101035   6/7/2018    Bill      7/14/2018     97530            90.00
8244   Florida   Spine   0326879900101035   6/7/2018    Bill      7/14/2018     97110            77.00
8245   Florida   Spine   0326879900101035   6/7/2018    Bill      7/14/2018     97140            72.00
8246   Florida   Spine   0326879900101035   6/7/2018    Bill      7/14/2018     97010            60.00
8247   Florida   Spine   0326879900101035   6/7/2018    Bill      7/14/2018     G0283            44.00
8248   Florida   Spine   0620265190101013   4/14/2018   Bill      7/14/2018     99211            77.00
8249   Florida   Spine   0620265190101013   4/14/2018   Bill      7/14/2018     97530            90.00
8250   Florida   Spine   0620265190101013   4/14/2018   Bill      7/14/2018     97110            77.00
8251   Florida   Spine   0620265190101013   4/14/2018   Bill      7/14/2018     97112            77.00
8252   Florida   Spine   0620265190101013   4/14/2018   Bill      7/14/2018     97140            72.00
8253   Florida   Spine   0620265190101013   4/14/2018   Bill      7/14/2018     97010            60.00
8254   Florida   Spine   0620265190101013   4/14/2018   Bill      7/14/2018     G0283            44.00
8255   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     99211            77.00
8256   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97530            90.00
8257   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97110            77.00
8258   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97112            77.00
8259   Florida   Spine   0007726840101078   5/9/2018    Bill      7/14/2018     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 163 of
                                                  2767

8260   Florida   Spine   0007726840101078   5/9/2018     Bill     7/14/2018     97010             60.00
8261   Florida   Spine   0007726840101078   5/9/2018     Bill     7/14/2018     G0283             44.00
8262   Florida   Spine   0491121080101116   3/26/2018    Bill     7/14/2018     99211             77.00
8263   Florida   Spine   0491121080101116   3/26/2018    Bill     7/14/2018     97530             90.00
8264   Florida   Spine   0491121080101116   3/26/2018    Bill     7/14/2018     97110             77.00
8265   Florida   Spine   0491121080101116   3/26/2018    Bill     7/14/2018     97140             72.00
8266   Florida   Spine   0491121080101116   3/26/2018    Bill     7/14/2018     97010             60.00
8267   Florida   Spine   0491121080101116   3/26/2018    Bill     7/14/2018     G0283             44.00
8268   Florida   Spine   0413037760101066   11/13/2017   Bill     7/14/2018     99204            700.00
8269   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     99211             77.00
8270   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     97530             90.00
8271   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     97112             77.00
8272   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     97140             72.00
8273   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     97010             60.00
8274   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     G0283             44.00
8275   Florida   Spine   0427759340101027   4/22/2018    Bill     7/14/2018     97035             44.00
8276   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     99211             77.00
8277   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     97530             90.00
8278   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     97110             77.00
8279   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     97112             77.00
8280   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     97140             72.00
8281   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     97010             60.00
8282   Florida   Spine   0445363290101109   4/7/2018     Bill     7/14/2018     G0283             44.00
8283   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     99211             77.00
8284   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97530             90.00
8285   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97110             77.00
8286   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97039             44.00
8287   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97140             72.00
8288   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     97010             60.00
8289   Florida   Spine   0181690880101109   10/29/2017   Bill     7/14/2018     G0283             44.00
8290   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     99211             77.00
8291   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97530             90.00
8292   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97110             77.00
8293   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97012             55.00
8294   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97140             72.00
8295   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     97010             60.00
8296   Florida   Spine   0465179120101027   4/16/2018    Bill     7/14/2018     G0283             44.00
8297   Florida   Spine   0428744690101073   6/21/2018    Bill     7/14/2018     99211             77.00
8298   Florida   Spine   0428744690101073   6/21/2018    Bill     7/14/2018     97530             90.00
8299   Florida   Spine   0428744690101073   6/21/2018    Bill     7/14/2018     97110             77.00
8300   Florida   Spine   0428744690101073   6/21/2018    Bill     7/14/2018     97039             44.00
8301   Florida   Spine   0428744690101073   6/21/2018    Bill     7/14/2018     97140             72.00
8302   Florida   Spine   0428744690101073   6/21/2018    Bill     7/14/2018     97035             44.00
8303   Florida   Spine   0428744690101073   6/21/2018    Bill     7/14/2018     97010             60.00
8304   Florida   Spine   0428744690101073   6/21/2018    Bill     7/14/2018     G0283             44.00
8305   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     97530             90.00
8306   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     97039             44.00
8307   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     97140             72.00
8308   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     97010             60.00
8309   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     G0283             44.00
8310   Florida   Spine   0586281730101019   4/23/2018    Bill     7/14/2018     98940             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 164 of
                                                  2767

8311   Florida   Spine   0586281730101019   4/23/2018   Bill      7/14/2018     97012             55.00
8312   Florida   Spine   0591339030101015   5/17/2018   Bill      7/14/2018     99213            193.00
8313   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     99211             77.00
8314   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97530             90.00
8315   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97140             72.00
8316   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97035             44.00
8317   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97010             60.00
8318   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     G0283             44.00
8319   Florida   Spine   0482710150101062   5/29/2018   Bill      7/14/2018     97112             77.00
8320   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     99213            193.00
8321   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97530             90.00
8322   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97110             77.00
8323   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97012             55.00
8324   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97140             72.00
8325   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     97010             60.00
8326   Florida   Spine   0493755600101060   11/1/2017   Bill      7/14/2018     G0283             44.00
8327   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     99211             77.00
8328   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     97530             90.00
8329   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     97110             77.00
8330   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     97012             55.00
8331   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     97140             72.00
8332   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     97010             60.00
8333   Florida   Spine   0534375780101086   3/14/2018   Bill      7/14/2018     G0283             44.00
8334   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     99211             77.00
8335   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97530             90.00
8336   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97112             77.00
8337   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97140             72.00
8338   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     97010             60.00
8339   Florida   Spine   0422384990101055   6/19/2018   Bill      7/14/2018     G0283             44.00
8340   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     99211             77.00
8341   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     97530             90.00
8342   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     97110             77.00
8343   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     97140             72.00
8344   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     97012             55.00
8345   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     97010             60.00
8346   Florida   Spine   0500500630101073   5/18/2018   Bill      7/14/2018     G0283             44.00
8347   Florida   Spine   0582714140101025   4/23/2018   Bill      7/14/2018     99211             77.00
8348   Florida   Spine   0582714140101025   4/23/2018   Bill      7/14/2018     97530             90.00
8349   Florida   Spine   0582714140101025   4/23/2018   Bill      7/14/2018     97110             77.00
8350   Florida   Spine   0582714140101025   4/23/2018   Bill      7/14/2018     97140             72.00
8351   Florida   Spine   0582714140101025   4/23/2018   Bill      7/14/2018     97010             60.00
8352   Florida   Spine   0582714140101025   4/23/2018   Bill      7/14/2018     G0283             44.00
8353   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     99211             77.00
8354   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     97530             90.00
8355   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     97112             77.00
8356   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     97140             72.00
8357   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     97010             60.00
8358   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     G0283             44.00
8359   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     97110             77.00
8360   Florida   Spine   0542750470101010   4/28/2018   Bill      7/14/2018     97035             44.00
8361   Florida   Spine   0566172520101026   6/4/2018    Bill      7/14/2018     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 165 of
                                                  2767

8362   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     97530             90.00
8363   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     97110             77.00
8364   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     97039             44.00
8365   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     97140             72.00
8366   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     97010             60.00
8367   Florida   Spine   0566172520101026   6/4/2018     Bill     7/14/2018     G0283             44.00
8368   Florida   Spine   0597827070101022   3/3/2018     Bill     7/14/2018     99213            193.00
8369   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     99212            105.00
8370   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97530             90.00
8371   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97110             77.00
8372   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97112             77.00
8373   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97140             72.00
8374   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     97010             60.00
8375   Florida   Spine   0508826860101018   2/23/2018    Bill     7/14/2018     G0283             44.00
8376   Florida   Spine   0590961330101071   6/9/2018     Bill     7/14/2018     99211             77.00
8377   Florida   Spine   0590961330101071   6/9/2018     Bill     7/14/2018     97012             55.00
8378   Florida   Spine   0363997580101069   5/21/2018    Bill     7/14/2018     99213            350.00
8379   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     99211             77.00
8380   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     97530             90.00
8381   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     97112             77.00
8382   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     97140             72.00
8383   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     97010             60.00
8384   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     G0283             44.00
8385   Florida   Spine   0421007780101057   4/16/2018    Bill     7/14/2018     97110             77.00
8386   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     99211             77.00
8387   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     97530             90.00
8388   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     97140             72.00
8389   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     97035             44.00
8390   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     97010             60.00
8391   Florida   Spine   0536024840101037   5/31/2018    Bill     7/14/2018     G0283             44.00
8392   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     99211             77.00
8393   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     97530             90.00
8394   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     97110             77.00
8395   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     97112             77.00
8396   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     97140             72.00
8397   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     97010             60.00
8398   Florida   Spine   0394141480101035   5/1/2018     Bill     7/14/2018     G0283             44.00
8399   Florida   Spine   0395752100101079   3/14/2018    Bill     7/14/2018     98940             72.00
8400   Florida   Spine   0395752100101079   3/14/2018    Bill     7/14/2018     97012             55.00
8401   Florida   Spine   0395752100101079   3/14/2018    Bill     7/14/2018     97140             72.00
8402   Florida   Spine   0395752100101079   3/14/2018    Bill     7/14/2018     97530             90.00
8403   Florida   Spine   0607249010101012   5/29/2018    Bill     7/14/2018     99203            500.00
8404   Florida   Spine   0390703180101070   3/6/2018     Bill     7/14/2018     99213            350.00
8405   Florida   Spine   0529427450101040   5/22/2018    Bill     7/14/2018     99203            500.00
8406   Florida   Spine   0385649370101056   2/7/2018     Bill     7/14/2018     99203            500.00
8407   Florida   Spine   0555300470101018   10/29/2017   Bill     7/14/2018     99203            500.00
8408   Florida   Spine   0286442780101035   4/11/2018    Bill     7/14/2018     99211             77.00
8409   Florida   Spine   0286442780101035   4/11/2018    Bill     7/14/2018     97110             77.00
8410   Florida   Spine   0286442780101035   4/11/2018    Bill     7/14/2018     97112             77.00
8411   Florida   Spine   0286442780101035   4/11/2018    Bill     7/14/2018     97140             72.00
8412   Florida   Spine   0286442780101035   4/11/2018    Bill     7/14/2018     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 166 of
                                                  2767

8413   Florida   Spine   0286442780101035   4/11/2018   Bill      7/14/2018     G0283             44.00
8414   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     99211             77.00
8415   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97530             90.00
8416   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97110             77.00
8417   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97140             72.00
8418   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97010             60.00
8419   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     G0283             44.00
8420   Florida   Spine   0560755870101061   5/29/2018   Bill      7/14/2018     97039             44.00
8421   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     98940             72.00
8422   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     97110             77.00
8423   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     97112             77.00
8424   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     97140             72.00
8425   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     97010             60.00
8426   Florida   Spine   0563039300101042   5/6/2018    Bill      7/14/2018     G0283             44.00
8427   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     99211             77.00
8428   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97530             90.00
8429   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97110             77.00
8430   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97140             72.00
8431   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     97010             60.00
8432   Florida   Spine   0433688430101054   6/21/2018   Bill      7/14/2018     G0283             44.00
8433   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     99211             77.00
8434   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     97110             77.00
8435   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     97112             77.00
8436   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     97140             72.00
8437   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     97010             60.00
8438   Florida   Spine   0594326420101033   5/31/2018   Bill      7/14/2018     G0283             44.00
8439   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     98941             88.00
8440   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     97530             90.00
8441   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     97110             77.00
8442   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     97140             72.00
8443   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     97010             60.00
8444   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     G0283             44.00
8445   Florida   Spine   0513611660101027   4/28/2018   Bill      7/14/2018     97039             44.00
8446   Florida   Spine   0576328690101018   8/22/2017   Bill      7/14/2018     99212            105.00
8447   Florida   Spine   0576328690101018   8/22/2017   Bill      7/14/2018     97530             90.00
8448   Florida   Spine   0576328690101018   8/22/2017   Bill      7/14/2018     97110             77.00
8449   Florida   Spine   0576328690101018   8/22/2017   Bill      7/14/2018     97140             72.00
8450   Florida   Spine   0576328690101018   8/22/2017   Bill      7/14/2018     97010             60.00
8451   Florida   Spine   0576328690101018   8/22/2017   Bill      7/14/2018     G0283             44.00
8452   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     99211             77.00
8453   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     97110             77.00
8454   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     97112             77.00
8455   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     97140             72.00
8456   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     97010             60.00
8457   Florida   Spine   0306550860101141   3/5/2018    Bill      7/14/2018     G0283             44.00
8458   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     99211             77.00
8459   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97530             90.00
8460   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97110             77.00
8461   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97140             72.00
8462   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97010             60.00
8463   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 167 of
                                                  2767

8464   Florida   Spine   0363997580101069   5/21/2018   Bill      7/14/2018     97039             44.00
8465   Florida   Spine   0147794230101083   1/23/2017   Bill      7/14/2018     99213            350.00
8466   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97039             44.00
8467   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     99211             77.00
8468   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97530             90.00
8469   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97112             77.00
8470   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97012             55.00
8471   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     97010             60.00
8472   Florida   Spine   0175851800101037   6/17/2018   Bill      7/14/2018     G0283             44.00
8473   Florida   Spine   0593111820101010   4/12/2018   Bill      7/14/2018     99211             77.00
8474   Florida   Spine   0593111820101010   4/12/2018   Bill      7/14/2018     97530             90.00
8475   Florida   Spine   0593111820101010   4/12/2018   Bill      7/14/2018     97110             77.00
8476   Florida   Spine   0593111820101010   4/12/2018   Bill      7/14/2018     97010             60.00
8477   Florida   Spine   0593111820101010   4/12/2018   Bill      7/14/2018     G0283             44.00
8478   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     99211             77.00
8479   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     97530             90.00
8480   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     97012             55.00
8481   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     97035             44.00
8482   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     97010             60.00
8483   Florida   Spine   0438417300101043   5/24/2018   Bill      7/14/2018     G0283             44.00
8484   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     98941             88.00
8485   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97110             77.00
8486   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97112             77.00
8487   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97012             55.00
8488   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97140             72.00
8489   Florida   Spine   0542589670101028   5/14/2018   Bill      7/14/2018     97039             44.00
8490   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     99212            105.00
8491   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     97530             90.00
8492   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     97110             77.00
8493   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     97012             55.00
8494   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     97140             72.00
8495   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     97010             60.00
8496   Florida   Spine   0615353560101016   4/29/2018   Bill      7/14/2018     G0283             44.00
8497   Florida   Spine   0424697340101022   1/31/2018   Bill      7/14/2018     99211             77.00
8498   Florida   Spine   0424697340101022   1/31/2018   Bill      7/14/2018     97110             77.00
8499   Florida   Spine   0424697340101022   1/31/2018   Bill      7/14/2018     97112             77.00
8500   Florida   Spine   0424697340101022   1/31/2018   Bill      7/14/2018     97140             72.00
8501   Florida   Spine   0424697340101022   1/31/2018   Bill      7/14/2018     97010             60.00
8502   Florida   Spine   0424697340101022   1/31/2018   Bill      7/14/2018     G0283             44.00
8503   Florida   Spine   0516831860101075   4/19/2018   Bill      7/14/2018     98941             88.00
8504   Florida   Spine   0516831860101075   4/19/2018   Bill      7/14/2018     97110             77.00
8505   Florida   Spine   0516831860101075   4/19/2018   Bill      7/14/2018     97112             77.00
8506   Florida   Spine   0516831860101075   4/19/2018   Bill      7/14/2018     97012             55.00
8507   Florida   Spine   0516831860101075   4/19/2018   Bill      7/14/2018     97140             72.00
8508   Florida   Spine   0516831860101075   4/19/2018   Bill      7/14/2018     97010             60.00
8509   Florida   Spine   0516831860101075   4/19/2018   Bill      7/14/2018     G0283             44.00
8510   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     98941             88.00
8511   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97530             90.00
8512   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97012             55.00
8513   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97140             72.00
8514   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 168 of
                                                  2767

8515   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97010             60.00
8516   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     98941             88.00
8517   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97530             90.00
8518   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97012             55.00
8519   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97140             72.00
8520   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97035             44.00
8521   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     97010             60.00
8522   Florida   Spine   0506340000101054   6/3/2018    Bill      7/14/2018     G0283             44.00
8523   Florida   Spine   0624003080101017   5/25/2018   Bill      7/14/2018     99211             77.00
8524   Florida   Spine   0624003080101017   5/25/2018   Bill      7/14/2018     97530             90.00
8525   Florida   Spine   0624003080101017   5/25/2018   Bill      7/14/2018     97112             77.00
8526   Florida   Spine   0624003080101017   5/25/2018   Bill      7/14/2018     97140             72.00
8527   Florida   Spine   0624003080101017   5/25/2018   Bill      7/14/2018     97035             44.00
8528   Florida   Spine   0624003080101017   5/25/2018   Bill      7/14/2018     97010             60.00
8529   Florida   Spine   0624003080101017   5/25/2018   Bill      7/14/2018     G0283             44.00
8530   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     98941             88.00
8531   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97530             90.00
8532   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97039             44.00
8533   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     98943             72.00
8534   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97010             60.00
8535   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     G0283             44.00
8536   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97035             44.00
8537   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     98941             88.00
8538   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97530             90.00
8539   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97012             55.00
8540   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97140             72.00
8541   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97112             77.00
8542   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97010             60.00
8543   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     G0283             44.00
8544   Florida   Spine   0385977570101026   6/10/2018   Bill      7/14/2018     97039             44.00
8545   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     99211             77.00
8546   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97530             90.00
8547   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97110             77.00
8548   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97112             77.00
8549   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97140             72.00
8550   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     97010             60.00
8551   Florida   Spine   0398985660101025   4/16/2018   Bill      7/14/2018     G0283             44.00
8552   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     99212            105.00
8553   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97530             90.00
8554   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97112             77.00
8555   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97140             72.00
8556   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97110             77.00
8557   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     97010             60.00
8558   Florida   Spine   0161193320101049   5/30/2018   Bill      7/14/2018     G0283             44.00
8559   Florida   Spine   0607100770101017   6/8/2018    Bill      7/14/2018     99211             77.00
8560   Florida   Spine   0607100770101017   6/8/2018    Bill      7/14/2018     97530             90.00
8561   Florida   Spine   0607100770101017   6/8/2018    Bill      7/14/2018     97110             77.00
8562   Florida   Spine   0607100770101017   6/8/2018    Bill      7/14/2018     97140             72.00
8563   Florida   Spine   0157025250101183   1/26/2018   Bill      7/14/2018     98941             88.00
8564   Florida   Spine   0157025250101183   1/26/2018   Bill      7/14/2018     97530             90.00
8565   Florida   Spine   0157025250101183   1/26/2018   Bill      7/14/2018     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 169 of
                                                  2767

8566   Florida   Spine   0157025250101183   1/26/2018   Bill      7/14/2018     97039             44.00
8567   Florida   Spine   0157025250101183   1/26/2018   Bill      7/14/2018     97035             44.00
8568   Florida   Spine   0157025250101183   1/26/2018   Bill      7/14/2018     97010             60.00
8569   Florida   Spine   0157025250101183   1/26/2018   Bill      7/14/2018     G0283             44.00
8570   Florida   Spine   0450027330101062   6/25/2018   Bill      7/14/2018     99203            275.00
8571   Florida   Spine   0125047710101180   5/21/2018   Bill      7/14/2018     99211             77.00
8572   Florida   Spine   0125047710101180   5/21/2018   Bill      7/14/2018     97530             90.00
8573   Florida   Spine   0125047710101180   5/21/2018   Bill      7/14/2018     97112             77.00
8574   Florida   Spine   0125047710101180   5/21/2018   Bill      7/14/2018     97140             72.00
8575   Florida   Spine   0125047710101180   5/21/2018   Bill      7/14/2018     97010             60.00
8576   Florida   Spine   0125047710101180   5/21/2018   Bill      7/14/2018     G0283             44.00
8577   Florida   Spine   0171169790101071   5/22/2018   Bill      7/14/2018     99203            500.00
8578   Florida   Spine   0414321750101107   5/15/2018   Bill      7/14/2018     99203            500.00
8579   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     99211             77.00
8580   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97530             90.00
8581   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97110             77.00
8582   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97112             77.00
8583   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97140             72.00
8584   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97010             60.00
8585   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     G0283             44.00
8586   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     99211             77.00
8587   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97530             90.00
8588   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97110             77.00
8589   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97112             77.00
8590   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97140             72.00
8591   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97010             60.00
8592   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     G0283             44.00
8593   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     99211             77.00
8594   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97530             90.00
8595   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97110             77.00
8596   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97112             77.00
8597   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97140             72.00
8598   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97010             60.00
8599   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     G0283             44.00
8600   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     99211             77.00
8601   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97530             90.00
8602   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97110             77.00
8603   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97112             77.00
8604   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97140             72.00
8605   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97010             60.00
8606   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     G0283             44.00
8607   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     99211             77.00
8608   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97530             90.00
8609   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97110             77.00
8610   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97112             77.00
8611   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97140             72.00
8612   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97010             60.00
8613   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     99211             77.00
8614   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97530             90.00
8615   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97110             77.00
8616   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 170 of
                                                  2767

8617   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97140               72.00
8618   Florida   Spine   0525010720101059   4/5/2018    Bill      7/20/2018     97010               60.00
8619   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     99203              275.00
8620   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     97530               90.00
8621   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     97039               44.00
8622   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     97140               72.00
8623   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     97035               44.00
8624   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     97010               60.00
8625   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     G0283               44.00
8626   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     A4556               22.00
8627   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     98941               88.00
8628   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     97530               90.00
8629   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     97039               44.00
8630   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     97140               72.00
8631   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     97035               44.00
8632   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     97010               60.00
8633   Florida   Spine   0387302900101075   6/25/2018   Bill      7/20/2018     G0283               44.00
8634   Florida   Spine   0505444750101099   3/29/2018   Bill      7/20/2018     99213              350.00
8635   Florida   Spine   0372969140101029   3/16/2018   Bill      7/20/2018     99213              350.00
8636   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     99213              350.00
8637   Florida   Spine   0523067980101049   5/21/2018   Bill      7/20/2018     72141            1,950.00
8638   Florida   Spine   0523067980101049   5/21/2018   Bill      7/20/2018     73221            1,750.00
8639   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     99202              193.00
8640   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     99202              193.00
8641   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     99211               77.00
8642   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530               90.00
8643   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140               72.00
8644   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97035               44.00
8645   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010               60.00
8646   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     G0283               44.00
8647   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     A4556               22.00
8648   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     99211               77.00
8649   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140               72.00
8650   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530               90.00
8651   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010               60.00
8652   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     72141            1,950.00
8653   Florida   Spine   0380155970101236   5/9/2018    Bill      7/20/2018     72148            1,950.00
8654   Florida   Spine   0544552920101055   2/14/2018   Bill      7/20/2018     99211               77.00
8655   Florida   Spine   0544552920101055   2/14/2018   Bill      7/20/2018     97110               77.00
8656   Florida   Spine   0544552920101055   2/14/2018   Bill      7/20/2018     97112               77.00
8657   Florida   Spine   0544552920101055   2/14/2018   Bill      7/20/2018     97140               72.00
8658   Florida   Spine   0544552920101055   2/14/2018   Bill      7/20/2018     97010               60.00
8659   Florida   Spine   0544552920101055   2/14/2018   Bill      7/20/2018     G0283               44.00
8660   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     99203              275.00
8661   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97140               72.00
8662   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97010               60.00
8663   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     G0283               44.00
8664   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     A4556               22.00
8665   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     99211               77.00
8666   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97530               90.00
8667   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97110               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 171 of
                                                  2767

8668   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97140            72.00
8669   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97010            60.00
8670   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     G0283            44.00
8671   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     99211            77.00
8672   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     97110            77.00
8673   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     97122            77.00
8674   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     97140            72.00
8675   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     97010            60.00
8676   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     G0283            44.00
8677   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     99211            77.00
8678   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97110            77.00
8679   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97112            77.00
8680   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97140            72.00
8681   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97010            60.00
8682   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     G0283            44.00
8683   Florida   Spine   0402108840101047   6/5/2018    Bill      7/20/2018     99211            77.00
8684   Florida   Spine   0402108840101047   6/5/2018    Bill      7/20/2018     97530            90.00
8685   Florida   Spine   0402108840101047   6/5/2018    Bill      7/20/2018     97110            77.00
8686   Florida   Spine   0402108840101047   6/5/2018    Bill      7/20/2018     97012            55.00
8687   Florida   Spine   0402108840101047   6/5/2018    Bill      7/20/2018     97140            72.00
8688   Florida   Spine   0402108840101047   6/5/2018    Bill      7/20/2018     97010            60.00
8689   Florida   Spine   0402108840101047   6/5/2018    Bill      7/20/2018     G0283            44.00
8690   Florida   Spine   0260507140101030   5/26/2018   Bill      7/20/2018     99211            77.00
8691   Florida   Spine   0260507140101030   5/26/2018   Bill      7/20/2018     97110            77.00
8692   Florida   Spine   0260507140101030   5/26/2018   Bill      7/20/2018     97112            77.00
8693   Florida   Spine   0260507140101030   5/26/2018   Bill      7/20/2018     97140            72.00
8694   Florida   Spine   0260507140101030   5/26/2018   Bill      7/20/2018     97010            60.00
8695   Florida   Spine   0260507140101030   5/26/2018   Bill      7/20/2018     G0283            44.00
8696   Florida   Spine   0424697340101022   1/31/2018   Bill      7/20/2018     99211            77.00
8697   Florida   Spine   0424697340101022   1/31/2018   Bill      7/20/2018     97530            90.00
8698   Florida   Spine   0424697340101022   1/31/2018   Bill      7/20/2018     97110            77.00
8699   Florida   Spine   0424697340101022   1/31/2018   Bill      7/20/2018     97140            72.00
8700   Florida   Spine   0424697340101022   1/31/2018   Bill      7/20/2018     97010            60.00
8701   Florida   Spine   0424697340101022   1/31/2018   Bill      7/20/2018     G0283            44.00
8702   Florida   Spine   0563039300101042   5/6/2018    Bill      7/20/2018     99211            77.00
8703   Florida   Spine   0563039300101042   5/6/2018    Bill      7/20/2018     97110            77.00
8704   Florida   Spine   0563039300101042   5/6/2018    Bill      7/20/2018     97112            77.00
8705   Florida   Spine   0563039300101042   5/6/2018    Bill      7/20/2018     97140            72.00
8706   Florida   Spine   0563039300101042   5/6/2018    Bill      7/20/2018     97010            60.00
8707   Florida   Spine   0563039300101042   5/6/2018    Bill      7/20/2018     G0283            44.00
8708   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     98941            88.00
8709   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97530            90.00
8710   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97012            55.00
8711   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97140            72.00
8712   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97035            44.00
8713   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97010            60.00
8714   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     G0283            44.00
8715   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     98940            72.00
8716   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530            90.00
8717   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97112            77.00
8718   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 172 of
                                                  2767

8719   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010            60.00
8720   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     G0283            44.00
8721   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     98941            88.00
8722   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     98941            88.00
8723   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97530            90.00
8724   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97140            72.00
8725   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97035            44.00
8726   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97010            60.00
8727   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     G0283            44.00
8728   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97039            44.00
8729   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     98940            72.00
8730   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530            90.00
8731   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97112            77.00
8732   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140            72.00
8733   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97035            44.00
8734   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010            60.00
8735   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     G0283            44.00
8736   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     98941            88.00
8737   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97530            90.00
8738   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97012            55.00
8739   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97140            72.00
8740   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97039            44.00
8741   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97010            60.00
8742   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     99211            77.00
8743   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97530            90.00
8744   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97110            77.00
8745   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97140            72.00
8746   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97035            44.00
8747   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97010            60.00
8748   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     G0283            44.00
8749   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     99211            77.00
8750   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97530            90.00
8751   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97112            77.00
8752   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97012            55.00
8753   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97140            72.00
8754   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97010            60.00
8755   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     G0283            44.00
8756   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     99211            77.00
8757   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     97530            90.00
8758   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     97110            77.00
8759   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     97012            55.00
8760   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     97140            72.00
8761   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     97010            60.00
8762   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     G0283            44.00
8763   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     98940            72.00
8764   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     97530            90.00
8765   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     98943            72.00
8766   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     97039            44.00
8767   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     97140            72.00
8768   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     97035            44.00
8769   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 173 of
                                                  2767

8770   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     G0283             44.00
8771   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     99211             77.00
8772   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97530             90.00
8773   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97110             77.00
8774   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97140             72.00
8775   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97035             44.00
8776   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97010             60.00
8777   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     G0283             44.00
8778   Florida   Spine   0615353560101016   4/29/2018   Bill      7/20/2018     99211             77.00
8779   Florida   Spine   0615353560101016   4/29/2018   Bill      7/20/2018     97530             90.00
8780   Florida   Spine   0615353560101016   4/29/2018   Bill      7/20/2018     97110             77.00
8781   Florida   Spine   0615353560101016   4/29/2018   Bill      7/20/2018     97140             72.00
8782   Florida   Spine   0615353560101016   4/29/2018   Bill      7/20/2018     97010             60.00
8783   Florida   Spine   0615353560101016   4/29/2018   Bill      7/20/2018     G0283             44.00
8784   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     99203            275.00
8785   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97140             72.00
8786   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97010             60.00
8787   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     G0283             44.00
8788   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     A4556             22.00
8789   Florida   Spine   0473108530101020   3/7/2018    Bill      7/20/2018     99213            193.00
8790   Florida   Spine   0473108530101020   3/7/2018    Bill      7/20/2018     97110             77.00
8791   Florida   Spine   0473108530101020   3/7/2018    Bill      7/20/2018     97039             44.00
8792   Florida   Spine   0473108530101020   3/7/2018    Bill      7/20/2018     97140             72.00
8793   Florida   Spine   0473108530101020   3/7/2018    Bill      7/20/2018     97010             60.00
8794   Florida   Spine   0473108530101020   3/7/2018    Bill      7/20/2018     G0283             44.00
8795   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     99211             77.00
8796   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97530             90.00
8797   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97012             55.00
8798   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97140             72.00
8799   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97035             44.00
8800   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97010             60.00
8801   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     G0283             44.00
8802   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     99213            350.00
8803   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     99211             77.00
8804   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97530             90.00
8805   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97110             77.00
8806   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97039             44.00
8807   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97140             72.00
8808   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97010             60.00
8809   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     G0283             44.00
8810   Florida   Spine   0475945360101093   5/7/2018    Bill      7/20/2018     99203            500.00
8811   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     99211             77.00
8812   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     97530             90.00
8813   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     97110             77.00
8814   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     97039             44.00
8815   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     97140             72.00
8816   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     97010             60.00
8817   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     G0283             44.00
8818   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     99211             77.00
8819   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     97530             90.00
8820   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 174 of
                                                  2767

8821   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     97012               55.00
8822   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     97140               72.00
8823   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     97010               60.00
8824   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     G0283               44.00
8825   Florida   Spine   0566172520101026   6/4/2018    Bill      7/20/2018     99213              350.00
8826   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     99203              275.00
8827   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97140               72.00
8828   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97010               60.00
8829   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     G0283               44.00
8830   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     A4556               22.00
8831   Florida   Spine   0213880420101030   1/31/2018   Bill      7/20/2018     99213              350.00
8832   Florida   Spine   0213880420101030   1/31/2018   Bill      7/20/2018     62323            2,000.00
8833   Florida   Spine   0213880420101030   1/31/2018   Bill      7/20/2018     J2001              105.00
8834   Florida   Spine   0213880420101030   1/31/2018   Bill      7/20/2018     J1020               35.00
8835   Florida   Spine   0213880420101030   1/31/2018   Bill      7/20/2018     81025               25.00
8836   Florida   Spine   0585707650101044   5/1/2018    Bill      7/20/2018     99213              350.00
8837   Florida   Spine   0385649370101056   2/7/2018    Bill      7/20/2018     99213              350.00
8838   Florida   Spine   0385649370101056   2/7/2018    Bill      7/20/2018     J2001              210.00
8839   Florida   Spine   0385649370101056   2/7/2018    Bill      7/20/2018     J1020               35.00
8840   Florida   Spine   0385649370101056   2/7/2018    Bill      7/20/2018     20553              300.00
8841   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     98941               88.00
8842   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97530               90.00
8843   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97140               72.00
8844   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97039               44.00
8845   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97035               44.00
8846   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97010               60.00
8847   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     G0283               44.00
8848   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     99203              500.00
8849   Florida   Spine   0531525880101013   6/18/2018   Bill      7/20/2018     99203              500.00
8850   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     99203              500.00
8851   Florida   Spine   0475945360101093   5/7/2018    Bill      7/20/2018     99203              500.00
8852   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     99203              500.00
8853   Florida   Spine   0416275880101098   6/3/2018    Bill      7/20/2018     99213              350.00
8854   Florida   Spine   0470540830101073   6/28/2018   Bill      7/20/2018     99203              500.00
8855   Florida   Spine   0580649330101017   5/23/2018   Bill      7/20/2018     99214              400.00
8856   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     99211               77.00
8857   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97530               90.00
8858   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97110               77.00
8859   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97112               77.00
8860   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97140               72.00
8861   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97010               60.00
8862   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     G0283               44.00
8863   Florida   Spine   0445363290101109   4/7/2018    Bill      7/20/2018     99211               77.00
8864   Florida   Spine   0445363290101109   4/7/2018    Bill      7/20/2018     97530               90.00
8865   Florida   Spine   0445363290101109   4/7/2018    Bill      7/20/2018     97110               77.00
8866   Florida   Spine   0445363290101109   4/7/2018    Bill      7/20/2018     97112               77.00
8867   Florida   Spine   0445363290101109   4/7/2018    Bill      7/20/2018     97140               72.00
8868   Florida   Spine   0445363290101109   4/7/2018    Bill      7/20/2018     97010               60.00
8869   Florida   Spine   0445363290101109   4/7/2018    Bill      7/20/2018     G0283               44.00
8870   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     99211               77.00
8871   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     97110               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 175 of
                                                  2767

8872   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     97112            77.00
8873   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     97140            72.00
8874   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     97010            60.00
8875   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     G0283            44.00
8876   Florida   Spine   0355546070101103   6/6/2018    Bill      7/20/2018     99211            77.00
8877   Florida   Spine   0355546070101103   6/6/2018    Bill      7/20/2018     97530            90.00
8878   Florida   Spine   0355546070101103   6/6/2018    Bill      7/20/2018     97112            77.00
8879   Florida   Spine   0355546070101103   6/6/2018    Bill      7/20/2018     97140            72.00
8880   Florida   Spine   0355546070101103   6/6/2018    Bill      7/20/2018     97035            44.00
8881   Florida   Spine   0355546070101103   6/6/2018    Bill      7/20/2018     97010            60.00
8882   Florida   Spine   0355546070101103   6/6/2018    Bill      7/20/2018     G0283            44.00
8883   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     99211            77.00
8884   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97530            90.00
8885   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97110            77.00
8886   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97112            77.00
8887   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97140            72.00
8888   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97010            60.00
8889   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     G0283            44.00
8890   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     99211            77.00
8891   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97530            90.00
8892   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97039            44.00
8893   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97140            72.00
8894   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97035            44.00
8895   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97010            60.00
8896   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     G0283            44.00
8897   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     99211            77.00
8898   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     97530            90.00
8899   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     97110            77.00
8900   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     97112            77.00
8901   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     97140            72.00
8902   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     97010            60.00
8903   Florida   Spine   0403271470101015   3/19/2018   Bill      7/20/2018     G0283            44.00
8904   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     99211            77.00
8905   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     97530            90.00
8906   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     97110            77.00
8907   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     97112            77.00
8908   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     97140            72.00
8909   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     97010            60.00
8910   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     G0283            44.00
8911   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     99211            77.00
8912   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     97530            90.00
8913   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     97112            77.00
8914   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     97140            72.00
8915   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     97010            60.00
8916   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     G0283            44.00
8917   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     99211            77.00
8918   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97530            90.00
8919   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97112            77.00
8920   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97140            72.00
8921   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97035            44.00
8922   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 176 of
                                                  2767

8923   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     G0283             44.00
8924   Florida   Spine   0372060230101044   4/13/2018   Bill      7/20/2018     99211             77.00
8925   Florida   Spine   0372060230101044   4/13/2018   Bill      7/20/2018     97110             77.00
8926   Florida   Spine   0372060230101044   4/13/2018   Bill      7/20/2018     97112             77.00
8927   Florida   Spine   0372060230101044   4/13/2018   Bill      7/20/2018     97140             72.00
8928   Florida   Spine   0372060230101044   4/13/2018   Bill      7/20/2018     97010             60.00
8929   Florida   Spine   0372060230101044   4/13/2018   Bill      7/20/2018     G0283             44.00
8930   Florida   Spine   0585707650101044   5/1/2018    Bill      7/20/2018     99211             77.00
8931   Florida   Spine   0585707650101044   5/1/2018    Bill      7/20/2018     97530             90.00
8932   Florida   Spine   0585707650101044   5/1/2018    Bill      7/20/2018     97110             77.00
8933   Florida   Spine   0585707650101044   5/1/2018    Bill      7/20/2018     97112             77.00
8934   Florida   Spine   0585707650101044   5/1/2018    Bill      7/20/2018     97140             72.00
8935   Florida   Spine   0585707650101044   5/1/2018    Bill      7/20/2018     97010             60.00
8936   Florida   Spine   0585707650101044   5/1/2018    Bill      7/20/2018     G0283             44.00
8937   Florida   Spine   0566431130101010   1/19/2018   Bill      7/20/2018     99203            500.00
8938   Florida   Spine   0138603880101023   7/3/2018    Bill      7/20/2018     99203            500.00
8939   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     98941             88.00
8940   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97530             90.00
8941   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97112             77.00
8942   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97039             44.00
8943   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97140             72.00
8944   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97010             60.00
8945   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     G0283             44.00
8946   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     98941             88.00
8947   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97530             90.00
8948   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97012             55.00
8949   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97140             72.00
8950   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97035             44.00
8951   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97010             60.00
8952   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     G0283             44.00
8953   Florida   Spine   0125047710101180   5/21/2018   Bill      7/20/2018     99211             77.00
8954   Florida   Spine   0125047710101180   5/21/2018   Bill      7/20/2018     97530             90.00
8955   Florida   Spine   0125047710101180   5/21/2018   Bill      7/20/2018     97112             77.00
8956   Florida   Spine   0125047710101180   5/21/2018   Bill      7/20/2018     97140             72.00
8957   Florida   Spine   0125047710101180   5/21/2018   Bill      7/20/2018     97010             60.00
8958   Florida   Spine   0125047710101180   5/21/2018   Bill      7/20/2018     G0283             44.00
8959   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     99211             77.00
8960   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     97530             90.00
8961   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     97110             77.00
8962   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     97012             55.00
8963   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     97140             72.00
8964   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     97010             60.00
8965   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     G0283             44.00
8966   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     99203            275.00
8967   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     98940             72.00
8968   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530             90.00
8969   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97112             77.00
8970   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140             72.00
8971   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97035             44.00
8972   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010             60.00
8973   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 177 of
                                                  2767

8974   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97530            90.00
8975   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97110            77.00
8976   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97112            77.00
8977   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97140            72.00
8978   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97010            60.00
8979   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     99211            77.00
8980   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97530            90.00
8981   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97110            77.00
8982   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97112            77.00
8983   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97140            72.00
8984   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97010            60.00
8985   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     G0283            44.00
8986   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     99211            77.00
8987   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     97530            90.00
8988   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     97112            77.00
8989   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     97140            72.00
8990   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     97035            44.00
8991   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     97010            60.00
8992   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     G0283            44.00
8993   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     99211            77.00
8994   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97530            90.00
8995   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97110            77.00
8996   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97140            72.00
8997   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97010            60.00
8998   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     G0283            44.00
8999   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     99211            77.00
9000   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97530            90.00
9001   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97112            77.00
9002   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97140            72.00
9003   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97035            44.00
9004   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97010            60.00
9005   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     G0283            44.00
9006   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     99211            77.00
9007   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97530            90.00
9008   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97110            77.00
9009   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97112            77.00
9010   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97140            72.00
9011   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97010            60.00
9012   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     G0283            44.00
9013   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     99211            77.00
9014   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     97530            90.00
9015   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     97140            72.00
9016   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     97010            60.00
9017   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     99211            77.00
9018   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97530            90.00
9019   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97110            77.00
9020   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97112            77.00
9021   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97140            72.00
9022   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97010            60.00
9023   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     G0283            44.00
9024   Florida   Spine   0411166400101046   6/3/2018    Bill      7/20/2018     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 178 of
                                                  2767

9025   Florida   Spine   0411166400101046   6/3/2018    Bill      7/20/2018     97530            90.00
9026   Florida   Spine   0411166400101046   6/3/2018    Bill      7/20/2018     97110            77.00
9027   Florida   Spine   0411166400101046   6/3/2018    Bill      7/20/2018     97140            72.00
9028   Florida   Spine   0411166400101046   6/3/2018    Bill      7/20/2018     97010            60.00
9029   Florida   Spine   0411166400101046   6/3/2018    Bill      7/20/2018     G0283            44.00
9030   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     99211            77.00
9031   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     97530            90.00
9032   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     97140            72.00
9033   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     97035            44.00
9034   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     97010            60.00
9035   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     G0283            44.00
9036   Florida   Spine   0438681750101080   4/14/2018   Bill      7/20/2018     99211            77.00
9037   Florida   Spine   0438681750101080   4/14/2018   Bill      7/20/2018     97530            90.00
9038   Florida   Spine   0438681750101080   4/14/2018   Bill      7/20/2018     97112            77.00
9039   Florida   Spine   0438681750101080   4/14/2018   Bill      7/20/2018     97140            72.00
9040   Florida   Spine   0438681750101080   4/14/2018   Bill      7/20/2018     97010            60.00
9041   Florida   Spine   0438681750101080   4/14/2018   Bill      7/20/2018     G0283            44.00
9042   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     99211            77.00
9043   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     97530            90.00
9044   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     97110            77.00
9045   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     97112            77.00
9046   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     97140            72.00
9047   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     97010            60.00
9048   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     G0283            44.00
9049   Florida   Spine   0008125820101100   4/24/2018   Bill      7/20/2018     99211            77.00
9050   Florida   Spine   0008125820101100   4/24/2018   Bill      7/20/2018     97530            90.00
9051   Florida   Spine   0008125820101100   4/24/2018   Bill      7/20/2018     97112            77.00
9052   Florida   Spine   0008125820101100   4/24/2018   Bill      7/20/2018     97140            72.00
9053   Florida   Spine   0008125820101100   4/24/2018   Bill      7/20/2018     97010            60.00
9054   Florida   Spine   0008125820101100   4/24/2018   Bill      7/20/2018     G0283            44.00
9055   Florida   Spine   0563933210101037   5/23/2018   Bill      7/20/2018     99211            77.00
9056   Florida   Spine   0563933210101037   5/23/2018   Bill      7/20/2018     97530            90.00
9057   Florida   Spine   0563933210101037   5/23/2018   Bill      7/20/2018     97112            77.00
9058   Florida   Spine   0563933210101037   5/23/2018   Bill      7/20/2018     97140            72.00
9059   Florida   Spine   0563933210101037   5/23/2018   Bill      7/20/2018     97035            44.00
9060   Florida   Spine   0563933210101037   5/23/2018   Bill      7/20/2018     97010            60.00
9061   Florida   Spine   0563933210101037   5/23/2018   Bill      7/20/2018     G0283            44.00
9062   Florida   Spine   0326879900101035   6/7/2018    Bill      7/20/2018     99211            77.00
9063   Florida   Spine   0326879900101035   6/7/2018    Bill      7/20/2018     97530            90.00
9064   Florida   Spine   0326879900101035   6/7/2018    Bill      7/20/2018     97110            77.00
9065   Florida   Spine   0326879900101035   6/7/2018    Bill      7/20/2018     97140            72.00
9066   Florida   Spine   0326879900101035   6/7/2018    Bill      7/20/2018     97010            60.00
9067   Florida   Spine   0326879900101035   6/7/2018    Bill      7/20/2018     G0283            44.00
9068   Florida   Spine   0326879900101035   6/7/2018    Bill      7/20/2018     97039            44.00
9069   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     99211            77.00
9070   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     97530            90.00
9071   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     97112            77.00
9072   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     97035            44.00
9073   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     97010            60.00
9074   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     G0283            44.00
9075   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 179 of
                                                  2767

9076   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     99203              275.00
9077   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     97140               72.00
9078   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     97010               60.00
9079   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     G0283               44.00
9080   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     A4556               22.00
9081   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     99211               77.00
9082   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97140               72.00
9083   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97010               60.00
9084   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     G0283               44.00
9085   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97530               90.00
9086   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97112               77.00
9087   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97035               44.00
9088   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     99212              105.00
9089   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97110               77.00
9090   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97112               77.00
9091   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97140               72.00
9092   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97010               60.00
9093   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     G0283               44.00
9094   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     99211               77.00
9095   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     97110               77.00
9096   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     97112               77.00
9097   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     97140               72.00
9098   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     97010               60.00
9099   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     G0283               44.00
9100   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     99203              275.00
9101   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     97010               60.00
9102   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     G0283               44.00
9103   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     A4556               22.00
9104   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     72148            1,950.00
9105   Florida   Spine   0594326420101033   5/31/2018   Bill      7/20/2018     99211               77.00
9106   Florida   Spine   0594326420101033   5/31/2018   Bill      7/20/2018     97110               77.00
9107   Florida   Spine   0594326420101033   5/31/2018   Bill      7/20/2018     97112               77.00
9108   Florida   Spine   0594326420101033   5/31/2018   Bill      7/20/2018     97010               60.00
9109   Florida   Spine   0594326420101033   5/31/2018   Bill      7/20/2018     G0283               44.00
9110   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     99211               77.00
9111   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     97110               77.00
9112   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     97112               77.00
9113   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     97140               72.00
9114   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     97010               60.00
9115   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     G0283               44.00
9116   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     72141            1,950.00
9117   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     72148            1,950.00
9118   Florida   Spine   0260507140101030   5/26/2018   Bill      7/20/2018     99211               77.00
9119   Florida   Spine   0260507140101030   5/26/2018   Bill      7/20/2018     97110               77.00
9120   Florida   Spine   0260507140101030   5/26/2018   Bill      7/20/2018     97112               77.00
9121   Florida   Spine   0260507140101030   5/26/2018   Bill      7/20/2018     97140               72.00
9122   Florida   Spine   0260507140101030   5/26/2018   Bill      7/20/2018     97010               60.00
9123   Florida   Spine   0260507140101030   5/26/2018   Bill      7/20/2018     G0283               44.00
9124   Florida   Spine   0497122060101054   4/19/2018   Bill      7/20/2018     99211               77.00
9125   Florida   Spine   0497122060101054   4/19/2018   Bill      7/20/2018     97110               77.00
9126   Florida   Spine   0497122060101054   4/19/2018   Bill      7/20/2018     97112               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 180 of
                                                  2767

9127   Florida   Spine   0497122060101054   4/19/2018   Bill      7/20/2018     97140            72.00
9128   Florida   Spine   0497122060101054   4/19/2018   Bill      7/20/2018     97010            60.00
9129   Florida   Spine   0497122060101054   4/19/2018   Bill      7/20/2018     G0283            44.00
9130   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     98940            72.00
9131   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530            90.00
9132   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97039            44.00
9133   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140            72.00
9134   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010            60.00
9135   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     G0283            44.00
9136   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97012            55.00
9137   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     98940            72.00
9138   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530            90.00
9139   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97112            77.00
9140   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140            72.00
9141   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97035            44.00
9142   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010            60.00
9143   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     G0283            44.00
9144   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     98941            88.00
9145   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     97110            77.00
9146   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     97112            77.00
9147   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     97012            55.00
9148   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     97140            72.00
9149   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     97010            60.00
9150   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     G0283            44.00
9151   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     99211            77.00
9152   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97530            90.00
9153   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97110            77.00
9154   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97140            72.00
9155   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97035            44.00
9156   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97010            60.00
9157   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     G0283            44.00
9158   Florida   Spine   0438417300101043   5/24/2018   Bill      7/20/2018     99211            77.00
9159   Florida   Spine   0438417300101043   5/24/2018   Bill      7/20/2018     97530            90.00
9160   Florida   Spine   0438417300101043   5/24/2018   Bill      7/20/2018     97140            72.00
9161   Florida   Spine   0438417300101043   5/24/2018   Bill      7/20/2018     97035            44.00
9162   Florida   Spine   0438417300101043   5/24/2018   Bill      7/20/2018     97010            60.00
9163   Florida   Spine   0438417300101043   5/24/2018   Bill      7/20/2018     G0283            44.00
9164   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     99211            77.00
9165   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97530            90.00
9166   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97112            77.00
9167   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97012            55.00
9168   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97140            72.00
9169   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97010            60.00
9170   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     G0283            44.00
9171   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     99211            77.00
9172   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97530            90.00
9173   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97110            77.00
9174   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97140            72.00
9175   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97035            44.00
9176   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97010            60.00
9177   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 181 of
                                                  2767

9178   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     99211               77.00
9179   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97530               90.00
9180   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97039               44.00
9181   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97140               72.00
9182   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97010               60.00
9183   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     G0283               44.00
9184   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97110               77.00
9185   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     99211               77.00
9186   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97530               90.00
9187   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97012               55.00
9188   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97140               72.00
9189   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97110               77.00
9190   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97010               60.00
9191   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     G0283               44.00
9192   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     99211               77.00
9193   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97530               90.00
9194   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97110               77.00
9195   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97140               72.00
9196   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97010               60.00
9197   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     G0283               44.00
9198   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     99211               77.00
9199   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97530               90.00
9200   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97110               77.00
9201   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97140               72.00
9202   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97010               60.00
9203   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     G0283               44.00
9204   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     99211               77.00
9205   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97140               72.00
9206   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97010               60.00
9207   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     G0283               44.00
9208   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97530               90.00
9209   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97110               77.00
9210   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97012               55.00
9211   Florida   Spine   0566172520101026   6/4/2018    Bill      7/20/2018     99211               77.00
9212   Florida   Spine   0566172520101026   6/4/2018    Bill      7/20/2018     97530               90.00
9213   Florida   Spine   0566172520101026   6/4/2018    Bill      7/20/2018     97110               77.00
9214   Florida   Spine   0566172520101026   6/4/2018    Bill      7/20/2018     97140               72.00
9215   Florida   Spine   0566172520101026   6/4/2018    Bill      7/20/2018     97010               60.00
9216   Florida   Spine   0566172520101026   6/4/2018    Bill      7/20/2018     G0283               44.00
9217   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     98941               88.00
9218   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97530               90.00
9219   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97140               72.00
9220   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97039               44.00
9221   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97035               44.00
9222   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97010               60.00
9223   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     G0283               44.00
9224   Florida   Spine   0326879900101035   6/7/2018    Bill      7/20/2018     99203              500.00
9225   Florida   Spine   0347844540101188   4/3/2018    Bill      7/20/2018     99213              350.00
9226   Florida   Spine   0347844540101188   4/3/2018    Bill      7/20/2018     64490            1,500.00
9227   Florida   Spine   0347844540101188   4/3/2018    Bill      7/20/2018     64491              850.00
9228   Florida   Spine   0347844540101188   4/3/2018    Bill      7/20/2018     J2001               35.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 182 of
                                                  2767

9229   Florida   Spine   0347844540101188   4/3/2018    Bill      7/20/2018     J3301             35.00
9230   Florida   Spine   0347844540101188   4/3/2018    Bill      7/20/2018     76000            800.00
9231   Florida   Spine   0386327960101062   5/18/2018   Bill      7/20/2018     99204            700.00
9232   Florida   Spine   0544833410101023   4/28/2018   Bill      7/20/2018     98941             88.00
9233   Florida   Spine   0544833410101023   4/28/2018   Bill      7/20/2018     97530             90.00
9234   Florida   Spine   0544833410101023   4/28/2018   Bill      7/20/2018     97140             72.00
9235   Florida   Spine   0544833410101023   4/28/2018   Bill      7/20/2018     97035             44.00
9236   Florida   Spine   0544833410101023   4/28/2018   Bill      7/20/2018     97010             60.00
9237   Florida   Spine   0544833410101023   4/28/2018   Bill      7/20/2018     G0283             44.00
9238   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     99211             77.00
9239   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97530             90.00
9240   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97110             77.00
9241   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97112             77.00
9242   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97140             72.00
9243   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97010             60.00
9244   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     G0283             44.00
9245   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     99211             77.00
9246   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97530             90.00
9247   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97110             77.00
9248   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97140             72.00
9249   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97012             55.00
9250   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97010             60.00
9251   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     G0283             44.00
9252   Florida   Spine   0513611660101027   4/28/2018   Bill      7/20/2018     99211             77.00
9253   Florida   Spine   0513611660101027   4/28/2018   Bill      7/20/2018     97530             90.00
9254   Florida   Spine   0513611660101027   4/28/2018   Bill      7/20/2018     97110             77.00
9255   Florida   Spine   0513611660101027   4/28/2018   Bill      7/20/2018     97140             72.00
9256   Florida   Spine   0513611660101027   4/28/2018   Bill      7/20/2018     97010             60.00
9257   Florida   Spine   0513611660101027   4/28/2018   Bill      7/20/2018     G0283             44.00
9258   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     99211             77.00
9259   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97530             90.00
9260   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97112             77.00
9261   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97140             72.00
9262   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97010             60.00
9263   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     G0283             44.00
9264   Florida   Spine   0530490040101075   5/11/2018   Bill      7/20/2018     97530             90.00
9265   Florida   Spine   0530490040101075   5/11/2018   Bill      7/20/2018     97112             77.00
9266   Florida   Spine   0530490040101075   5/11/2018   Bill      7/20/2018     97140             72.00
9267   Florida   Spine   0530490040101075   5/11/2018   Bill      7/20/2018     97010             60.00
9268   Florida   Spine   0530490040101075   5/11/2018   Bill      7/20/2018     G0283             44.00
9269   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     99211             77.00
9270   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     97530             90.00
9271   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     97110             77.00
9272   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     97112             77.00
9273   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     97140             72.00
9274   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     97010             60.00
9275   Florida   Spine   0286442780101035   4/11/2018   Bill      7/20/2018     G0283             44.00
9276   Florida   Spine   0435916930101037   5/6/2018    Bill      7/20/2018     99211             77.00
9277   Florida   Spine   0435916930101037   5/6/2018    Bill      7/20/2018     97110             77.00
9278   Florida   Spine   0435916930101037   5/6/2018    Bill      7/20/2018     97112             77.00
9279   Florida   Spine   0435916930101037   5/6/2018    Bill      7/20/2018     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 183 of
                                                  2767

9280   Florida   Spine   0435916930101037   5/6/2018    Bill      7/20/2018     97010               60.00
9281   Florida   Spine   0435916930101037   5/6/2018    Bill      7/20/2018     G0283               44.00
9282   Florida   Spine   0482710150101062   5/29/2018   Bill      7/20/2018     99211               77.00
9283   Florida   Spine   0482710150101062   5/29/2018   Bill      7/20/2018     97530               90.00
9284   Florida   Spine   0482710150101062   5/29/2018   Bill      7/20/2018     97112               77.00
9285   Florida   Spine   0482710150101062   5/29/2018   Bill      7/20/2018     97140               72.00
9286   Florida   Spine   0482710150101062   5/29/2018   Bill      7/20/2018     97035               44.00
9287   Florida   Spine   0482710150101062   5/29/2018   Bill      7/20/2018     97010               60.00
9288   Florida   Spine   0482710150101062   5/29/2018   Bill      7/20/2018     G0283               44.00
9289   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     99211               77.00
9290   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     97110               77.00
9291   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     97112               77.00
9292   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     97140               72.00
9293   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     97039               44.00
9294   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     97010               60.00
9295   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     G0283               44.00
9296   Florida   Spine   0100295840101088   3/30/2018   Bill      7/20/2018     99211               77.00
9297   Florida   Spine   0100295840101088   3/30/2018   Bill      7/20/2018     97530               90.00
9298   Florida   Spine   0100295840101088   3/30/2018   Bill      7/20/2018     97110               77.00
9299   Florida   Spine   0100295840101088   3/30/2018   Bill      7/20/2018     97112               77.00
9300   Florida   Spine   0100295840101088   3/30/2018   Bill      7/20/2018     97010               60.00
9301   Florida   Spine   0100295840101088   3/30/2018   Bill      7/20/2018     G0283               44.00
9302   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     98941               88.00
9303   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     97530               90.00
9304   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     97140               72.00
9305   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     97039               44.00
9306   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     97035               44.00
9307   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     97010               60.00
9308   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     G0283               44.00
9309   Florida   Spine   0416275880101098   6/3/2018    Bill      7/20/2018     99213              350.00
9310   Florida   Spine   0416275880101098   6/3/2018    Bill      7/20/2018     62323            2,000.00
9311   Florida   Spine   0416275880101098   6/3/2018    Bill      7/20/2018     J2001              105.00
9312   Florida   Spine   0416275880101098   6/3/2018    Bill      7/20/2018     J3301               70.00
9313   Florida   Spine   0614005110101018   4/30/2018   Bill      7/20/2018     99211               77.00
9314   Florida   Spine   0614005110101018   4/30/2018   Bill      7/20/2018     97110               77.00
9315   Florida   Spine   0614005110101018   4/30/2018   Bill      7/20/2018     97112               77.00
9316   Florida   Spine   0614005110101018   4/30/2018   Bill      7/20/2018     97140               72.00
9317   Florida   Spine   0614005110101018   4/30/2018   Bill      7/20/2018     97010               60.00
9318   Florida   Spine   0614005110101018   4/30/2018   Bill      7/20/2018     G0283               44.00
9319   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     98941               88.00
9320   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97530               90.00
9321   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97112               77.00
9322   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97039               44.00
9323   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97140               72.00
9324   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97010               60.00
9325   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     G0283               44.00
9326   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     98941               88.00
9327   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97530               90.00
9328   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97012               55.00
9329   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97140               72.00
9330   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97035               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 184 of
                                                  2767

9331   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97010             60.00
9332   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     99203            275.00
9333   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     A4556             22.00
9334   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     99211             77.00
9335   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     97530             90.00
9336   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     97110             77.00
9337   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     97012             55.00
9338   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     97140             72.00
9339   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     97010             60.00
9340   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     G0283             44.00
9341   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     98940             72.00
9342   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530             90.00
9343   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97112             77.00
9344   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140             72.00
9345   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010             60.00
9346   Florida   Spine   0451997590101011   5/2/2018    Bill      7/20/2018     99211             77.00
9347   Florida   Spine   0451997590101011   5/2/2018    Bill      7/20/2018     97110             77.00
9348   Florida   Spine   0451997590101011   5/2/2018    Bill      7/20/2018     97112             77.00
9349   Florida   Spine   0451997590101011   5/2/2018    Bill      7/20/2018     97140             72.00
9350   Florida   Spine   0451997590101011   5/2/2018    Bill      7/20/2018     97010             60.00
9351   Florida   Spine   0451997590101011   5/2/2018    Bill      7/20/2018     G0283             44.00
9352   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     99211             77.00
9353   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     97530             90.00
9354   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     97112             77.00
9355   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     97140             72.00
9356   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     97035             44.00
9357   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     97010             60.00
9358   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     G0283             44.00
9359   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     99211             77.00
9360   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97530             90.00
9361   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97110             77.00
9362   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97112             77.00
9363   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97140             72.00
9364   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97010             60.00
9365   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     G0283             44.00
9366   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     99211             77.00
9367   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     97530             90.00
9368   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     97112             77.00
9369   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     97140             72.00
9370   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     97035             44.00
9371   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     G0283             44.00
9372   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     99211             77.00
9373   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97530             90.00
9374   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97112             77.00
9375   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97140             72.00
9376   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97035             44.00
9377   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97010             60.00
9378   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     G0283             44.00
9379   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     99211             77.00
9380   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     97530             90.00
9381   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 185 of
                                                  2767

9382   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     97140            72.00
9383   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     97010            60.00
9384   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     99211            77.00
9385   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97530            90.00
9386   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97110            77.00
9387   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97112            77.00
9388   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97140            72.00
9389   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97010            60.00
9390   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     G0283            44.00
9391   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     99211            77.00
9392   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97530            90.00
9393   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97110            77.00
9394   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97140            72.00
9395   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97010            60.00
9396   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     G0283            44.00
9397   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97039            44.00
9398   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     99211            77.00
9399   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     97530            90.00
9400   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     97140            72.00
9401   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     97010            60.00
9402   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     99211            77.00
9403   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     97112            77.00
9404   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     97140            72.00
9405   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     97035            44.00
9406   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     97010            60.00
9407   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     G0283            44.00
9408   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     99211            77.00
9409   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     97530            90.00
9410   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     97112            77.00
9411   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     97140            72.00
9412   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     97035            44.00
9413   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     97010            60.00
9414   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     G0283            44.00
9415   Florida   Spine   0354135220101055   3/19/2018   Bill      7/20/2018     99211            77.00
9416   Florida   Spine   0354135220101055   3/19/2018   Bill      7/20/2018     97530            90.00
9417   Florida   Spine   0354135220101055   3/19/2018   Bill      7/20/2018     97140            72.00
9418   Florida   Spine   0354135220101055   3/19/2018   Bill      7/20/2018     97010            60.00
9419   Florida   Spine   0354135220101055   3/19/2018   Bill      7/20/2018     G0283            44.00
9420   Florida   Spine   0629983500101017   5/20/2018   Bill      7/20/2018     99211            77.00
9421   Florida   Spine   0629983500101017   5/20/2018   Bill      7/20/2018     97530            90.00
9422   Florida   Spine   0629983500101017   5/20/2018   Bill      7/20/2018     97112            77.00
9423   Florida   Spine   0629983500101017   5/20/2018   Bill      7/20/2018     97140            72.00
9424   Florida   Spine   0629983500101017   5/20/2018   Bill      7/20/2018     97035            44.00
9425   Florida   Spine   0629983500101017   5/20/2018   Bill      7/20/2018     97010            60.00
9426   Florida   Spine   0629983500101017   5/20/2018   Bill      7/20/2018     G0283            44.00
9427   Florida   Spine   0237577800101091   3/20/2018   Bill      7/20/2018     99211            77.00
9428   Florida   Spine   0237577800101091   3/20/2018   Bill      7/20/2018     97530            90.00
9429   Florida   Spine   0237577800101091   3/20/2018   Bill      7/20/2018     97110            77.00
9430   Florida   Spine   0237577800101091   3/20/2018   Bill      7/20/2018     97112            77.00
9431   Florida   Spine   0237577800101091   3/20/2018   Bill      7/20/2018     97140            72.00
9432   Florida   Spine   0237577800101091   3/20/2018   Bill      7/20/2018     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 186 of
                                                  2767

9433   Florida   Spine   0237577800101091   3/20/2018   Bill      7/20/2018     G0283             44.00
9434   Florida   Spine   0482551130101065   3/23/2018   Bill      7/20/2018     99213            193.00
9435   Florida   Spine   0482551130101065   3/23/2018   Bill      7/20/2018     97530             90.00
9436   Florida   Spine   0482551130101065   3/23/2018   Bill      7/20/2018     97110             77.00
9437   Florida   Spine   0482551130101065   3/23/2018   Bill      7/20/2018     97140             72.00
9438   Florida   Spine   0482551130101065   3/23/2018   Bill      7/20/2018     97010             60.00
9439   Florida   Spine   0482551130101065   3/23/2018   Bill      7/20/2018     G0283             44.00
9440   Florida   Spine   0268254080101033   6/12/2018   Bill      7/20/2018     99211             77.00
9441   Florida   Spine   0268254080101033   6/12/2018   Bill      7/20/2018     97530             90.00
9442   Florida   Spine   0268254080101033   6/12/2018   Bill      7/20/2018     97012             55.00
9443   Florida   Spine   0268254080101033   6/12/2018   Bill      7/20/2018     97140             72.00
9444   Florida   Spine   0268254080101033   6/12/2018   Bill      7/20/2018     97035             44.00
9445   Florida   Spine   0268254080101033   6/12/2018   Bill      7/20/2018     97010             60.00
9446   Florida   Spine   0268254080101033   6/12/2018   Bill      7/20/2018     G0283             44.00
9447   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     99211             77.00
9448   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     97530             90.00
9449   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     97112             77.00
9450   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     97140             72.00
9451   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     97035             44.00
9452   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     97010             60.00
9453   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     G0283             44.00
9454   Florida   Spine   0259110890101178   3/12/2018   Bill      7/20/2018     99211             77.00
9455   Florida   Spine   0259110890101178   3/12/2018   Bill      7/20/2018     97530             90.00
9456   Florida   Spine   0259110890101178   3/12/2018   Bill      7/20/2018     97112             77.00
9457   Florida   Spine   0259110890101178   3/12/2018   Bill      7/20/2018     97140             72.00
9458   Florida   Spine   0259110890101178   3/12/2018   Bill      7/20/2018     97010             60.00
9459   Florida   Spine   0259110890101178   3/12/2018   Bill      7/20/2018     G0283             44.00
9460   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     99211             77.00
9461   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     97530             90.00
9462   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     97039             44.00
9463   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     97140             72.00
9464   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     97035             44.00
9465   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     97010             60.00
9466   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     G0283             44.00
9467   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     99211             77.00
9468   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     97530             90.00
9469   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     97110             77.00
9470   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     97140             72.00
9471   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     97012             55.00
9472   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     97010             60.00
9473   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     G0283             44.00
9474   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     99211             77.00
9475   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97140             72.00
9476   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97010             60.00
9477   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     G0283             44.00
9478   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97530             90.00
9479   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97112             77.00
9480   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97035             44.00
9481   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     99211             77.00
9482   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97110             77.00
9483   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 187 of
                                                  2767

9484   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97140            72.00
9485   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97010            60.00
9486   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     G0283            44.00
9487   Florida   Spine   0594326420101033   5/31/2018   Bill      7/20/2018     99211            77.00
9488   Florida   Spine   0594326420101033   5/31/2018   Bill      7/20/2018     97110            77.00
9489   Florida   Spine   0594326420101033   5/31/2018   Bill      7/20/2018     97112            77.00
9490   Florida   Spine   0594326420101033   5/31/2018   Bill      7/20/2018     97010            60.00
9491   Florida   Spine   0594326420101033   5/31/2018   Bill      7/20/2018     G0283            44.00
9492   Florida   Spine   0594326420101033   5/31/2018   Bill      7/20/2018     97530            90.00
9493   Florida   Spine   0594326420101033   5/31/2018   Bill      7/20/2018     97039            44.00
9494   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     99211            77.00
9495   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     97110            77.00
9496   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     97112            77.00
9497   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     97140            72.00
9498   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     97010            60.00
9499   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     G0283            44.00
9500   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     98940            72.00
9501   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     97530            90.00
9502   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     97110            77.00
9503   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     97140            72.00
9504   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     97010            60.00
9505   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     G0283            44.00
9506   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     99211            77.00
9507   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     97530            90.00
9508   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     97110            77.00
9509   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     97039            44.00
9510   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     97140            72.00
9511   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     97010            60.00
9512   Florida   Spine   0533630600101042   5/13/2018   Bill      7/20/2018     G0283            44.00
9513   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     98940            72.00
9514   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530            90.00
9515   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97112            77.00
9516   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140            72.00
9517   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97035            44.00
9518   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010            60.00
9519   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     G0283            44.00
9520   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     99211            77.00
9521   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97530            90.00
9522   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97112            77.00
9523   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97140            72.00
9524   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97035            44.00
9525   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     97010            60.00
9526   Florida   Spine   0593111820101010   4/12/2018   Bill      7/20/2018     G0283            44.00
9527   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     99211            77.00
9528   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97530            90.00
9529   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97112            77.00
9530   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97140            72.00
9531   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97012            55.00
9532   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     97010            60.00
9533   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     G0283            44.00
9534   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     98940            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 188 of
                                                  2767

9535   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     97530             90.00
9536   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     97112             77.00
9537   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     97039             44.00
9538   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     97140             72.00
9539   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     97010             60.00
9540   Florida   Spine   0586281730101019   4/23/2018   Bill      7/20/2018     G0283             44.00
9541   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     99211             77.00
9542   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97530             90.00
9543   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97110             77.00
9544   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97140             72.00
9545   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97035             44.00
9546   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97010             60.00
9547   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     G0283             44.00
9548   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     99211             77.00
9549   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97530             90.00
9550   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97012             55.00
9551   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97140             72.00
9552   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97010             60.00
9553   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     G0283             44.00
9554   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97110             77.00
9555   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     99213            193.00
9556   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97012             55.00
9557   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97140             72.00
9558   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97110             77.00
9559   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     97010             60.00
9560   Florida   Spine   0523520820101033   4/9/2018    Bill      7/20/2018     G0283             44.00
9561   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     99211             77.00
9562   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97530             90.00
9563   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97110             77.00
9564   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97140             72.00
9565   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97010             60.00
9566   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     G0283             44.00
9567   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97012             55.00
9568   Florida   Spine   0585544400101069   3/12/2018   Bill      7/20/2018     99211             77.00
9569   Florida   Spine   0585544400101069   3/12/2018   Bill      7/20/2018     97530             90.00
9570   Florida   Spine   0585544400101069   3/12/2018   Bill      7/20/2018     97110             77.00
9571   Florida   Spine   0585544400101069   3/12/2018   Bill      7/20/2018     97039             44.00
9572   Florida   Spine   0585544400101069   3/12/2018   Bill      7/20/2018     97140             72.00
9573   Florida   Spine   0585544400101069   3/12/2018   Bill      7/20/2018     97035             44.00
9574   Florida   Spine   0585544400101069   3/12/2018   Bill      7/20/2018     97010             60.00
9575   Florida   Spine   0585544400101069   3/12/2018   Bill      7/20/2018     G0283             44.00
9576   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     99211             77.00
9577   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97530             90.00
9578   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97110             77.00
9579   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97039             44.00
9580   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97140             72.00
9581   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97010             60.00
9582   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     G0283             44.00
9583   Florida   Spine   0496217780101011   1/19/2018   Bill      7/20/2018     99211             77.00
9584   Florida   Spine   0496217780101011   1/19/2018   Bill      7/20/2018     97530             90.00
9585   Florida   Spine   0496217780101011   1/19/2018   Bill      7/20/2018     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 189 of
                                                  2767

9586   Florida   Spine   0496217780101011   1/19/2018    Bill     7/20/2018     97012               55.00
9587   Florida   Spine   0496217780101011   1/19/2018    Bill     7/20/2018     97140               72.00
9588   Florida   Spine   0295666270101043   1/25/2018    Bill     7/20/2018     99211               77.00
9589   Florida   Spine   0295666270101043   1/25/2018    Bill     7/20/2018     97530               90.00
9590   Florida   Spine   0295666270101043   1/25/2018    Bill     7/20/2018     97110               77.00
9591   Florida   Spine   0295666270101043   1/25/2018    Bill     7/20/2018     97012               55.00
9592   Florida   Spine   0295666270101043   1/25/2018    Bill     7/20/2018     97010               60.00
9593   Florida   Spine   0295666270101043   1/25/2018    Bill     7/20/2018     G0283               44.00
9594   Florida   Spine   0616034480101018   6/19/2018    Bill     7/20/2018     99211               77.00
9595   Florida   Spine   0616034480101018   6/19/2018    Bill     7/20/2018     97530               90.00
9596   Florida   Spine   0616034480101018   6/19/2018    Bill     7/20/2018     97110               77.00
9597   Florida   Spine   0616034480101018   6/19/2018    Bill     7/20/2018     97039               44.00
9598   Florida   Spine   0616034480101018   6/19/2018    Bill     7/20/2018     97140               72.00
9599   Florida   Spine   0616034480101018   6/19/2018    Bill     7/20/2018     97010               60.00
9600   Florida   Spine   0616034480101018   6/19/2018    Bill     7/20/2018     G0283               44.00
9601   Florida   Spine   0594326420101033   5/31/2018    Bill     7/20/2018     99213              350.00
9602   Florida   Spine   0536024840101037   5/31/2018    Bill     7/20/2018     99203              500.00
9603   Florida   Spine   0355859940101074   6/12/2018    Bill     7/20/2018     99203              500.00
9604   Florida   Spine   0083565260101052   6/10/2018    Bill     7/20/2018     99203              500.00
9605   Florida   Spine   0555900970101036   12/29/2017   Bill     7/20/2018     99203              500.00
9606   Florida   Spine   0555900970101036   12/29/2017   Bill     7/20/2018     20610              300.00
9607   Florida   Spine   0555900970101036   12/29/2017   Bill     7/20/2018     J2001               35.00
9608   Florida   Spine   0555900970101036   12/29/2017   Bill     7/20/2018     J3301               35.00
9609   Florida   Spine   0107692060101058   4/2/2018     Bill     7/20/2018     99213              350.00
9610   Florida   Spine   0592684380101027   6/28/2018    Bill     7/20/2018     99203              500.00
9611   Florida   Spine   0451997590101011   5/2/2018     Bill     7/20/2018     99213              350.00
9612   Florida   Spine   0451997590101011   5/2/2018     Bill     7/20/2018     62323            2,000.00
9613   Florida   Spine   0451997590101011   5/2/2018     Bill     7/20/2018     J1020               35.00
9614   Florida   Spine   0451997590101011   5/2/2018     Bill     7/20/2018     J2001              105.00
9615   Florida   Spine   0358366760101025   12/26/2017   Bill     7/20/2018     99213              350.00
9616   Florida   Spine   0358366760101025   12/26/2017   Bill     7/20/2018     64633            2,500.00
9617   Florida   Spine   0358366760101025   12/26/2017   Bill     7/20/2018     64634            1,250.00
9618   Florida   Spine   0358366760101025   12/26/2017   Bill     7/20/2018     76000              800.00
9619   Florida   Spine   0358366760101025   12/26/2017   Bill     7/20/2018     J2001               35.00
9620   Florida   Spine   0358366760101025   12/26/2017   Bill     7/20/2018     J3301               70.00
9621   Florida   Spine   0422384990101055   6/19/2018    Bill     7/20/2018     99203              500.00
9622   Florida   Spine   0615353560101016   4/29/2018    Bill     7/20/2018     99211               77.00
9623   Florida   Spine   0615353560101016   4/29/2018    Bill     7/20/2018     97530               90.00
9624   Florida   Spine   0615353560101016   4/29/2018    Bill     7/20/2018     97112               77.00
9625   Florida   Spine   0615353560101016   4/29/2018    Bill     7/20/2018     97140               72.00
9626   Florida   Spine   0615353560101016   4/29/2018    Bill     7/20/2018     97012               55.00
9627   Florida   Spine   0615353560101016   4/29/2018    Bill     7/20/2018     97010               60.00
9628   Florida   Spine   0615353560101016   4/29/2018    Bill     7/20/2018     G0283               44.00
9629   Florida   Spine   0355546070101103   6/6/2018     Bill     7/20/2018     97530               90.00
9630   Florida   Spine   0355546070101103   6/6/2018     Bill     7/20/2018     97112               77.00
9631   Florida   Spine   0355546070101103   6/6/2018     Bill     7/20/2018     97140               72.00
9632   Florida   Spine   0355546070101103   6/6/2018     Bill     7/20/2018     97010               60.00
9633   Florida   Spine   0355546070101103   6/6/2018     Bill     7/20/2018     G0283               44.00
9634   Florida   Spine   0427759340101027   4/22/2018    Bill     7/20/2018     99211               77.00
9635   Florida   Spine   0427759340101027   4/22/2018    Bill     7/20/2018     97530               90.00
9636   Florida   Spine   0427759340101027   4/22/2018    Bill     7/20/2018     97112               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 190 of
                                                  2767

9637   Florida   Spine   0427759340101027   4/22/2018   Bill      7/20/2018     97140             72.00
9638   Florida   Spine   0427759340101027   4/22/2018   Bill      7/20/2018     97010             60.00
9639   Florida   Spine   0427759340101027   4/22/2018   Bill      7/20/2018     G0283             44.00
9640   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     99211             77.00
9641   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97530             90.00
9642   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97110             77.00
9643   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97112             77.00
9644   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97140             72.00
9645   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     97010             60.00
9646   Florida   Spine   0368457730101043   4/21/2018   Bill      7/20/2018     G0283             44.00
9647   Florida   Spine   0560755870101061   5/29/2018   Bill      7/20/2018     99211             77.00
9648   Florida   Spine   0560755870101061   5/29/2018   Bill      7/20/2018     97530             90.00
9649   Florida   Spine   0560755870101061   5/29/2018   Bill      7/20/2018     97110             77.00
9650   Florida   Spine   0560755870101061   5/29/2018   Bill      7/20/2018     97140             72.00
9651   Florida   Spine   0560755870101061   5/29/2018   Bill      7/20/2018     97010             60.00
9652   Florida   Spine   0560755870101061   5/29/2018   Bill      7/20/2018     G0283             44.00
9653   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     99212            105.00
9654   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97530             90.00
9655   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97110             77.00
9656   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97140             72.00
9657   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97010             60.00
9658   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     G0283             44.00
9659   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     99211             77.00
9660   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97530             90.00
9661   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97112             77.00
9662   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97140             72.00
9663   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97010             60.00
9664   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     G0283             44.00
9665   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97035             44.00
9666   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     99211             77.00
9667   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97530             90.00
9668   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97112             77.00
9669   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97140             72.00
9670   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97110             77.00
9671   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97010             60.00
9672   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     G0283             44.00
9673   Florida   Spine   0509800110101077   3/31/2018   Bill      7/20/2018     99211             77.00
9674   Florida   Spine   0509800110101077   3/31/2018   Bill      7/20/2018     97530             90.00
9675   Florida   Spine   0509800110101077   3/31/2018   Bill      7/20/2018     97112             77.00
9676   Florida   Spine   0509800110101077   3/31/2018   Bill      7/20/2018     97140             72.00
9677   Florida   Spine   0509800110101077   3/31/2018   Bill      7/20/2018     97010             60.00
9678   Florida   Spine   0509800110101077   3/31/2018   Bill      7/20/2018     G0283             44.00
9679   Florida   Spine   0530490040101075   5/11/2018   Bill      7/20/2018     99211             77.00
9680   Florida   Spine   0530490040101075   5/11/2018   Bill      7/20/2018     97530             90.00
9681   Florida   Spine   0530490040101075   5/11/2018   Bill      7/20/2018     97112             77.00
9682   Florida   Spine   0530490040101075   5/11/2018   Bill      7/20/2018     97140             72.00
9683   Florida   Spine   0530490040101075   5/11/2018   Bill      7/20/2018     97035             44.00
9684   Florida   Spine   0530490040101075   5/11/2018   Bill      7/20/2018     97010             60.00
9685   Florida   Spine   0530490040101075   5/11/2018   Bill      7/20/2018     G0283             44.00
9686   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     99211             77.00
9687   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 191 of
                                                  2767

9688   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97112             77.00
9689   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97140             72.00
9690   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97035             44.00
9691   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97010             60.00
9692   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     G0283             44.00
9693   Florida   Spine   0372060230101044   4/13/2018   Bill      7/20/2018     99211             77.00
9694   Florida   Spine   0372060230101044   4/13/2018   Bill      7/20/2018     97110             77.00
9695   Florida   Spine   0372060230101044   4/13/2018   Bill      7/20/2018     97112             77.00
9696   Florida   Spine   0372060230101044   4/13/2018   Bill      7/20/2018     97140             72.00
9697   Florida   Spine   0372060230101044   4/13/2018   Bill      7/20/2018     97010             60.00
9698   Florida   Spine   0372060230101044   4/13/2018   Bill      7/20/2018     G0283             44.00
9699   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     99211             77.00
9700   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     97530             90.00
9701   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     97110             77.00
9702   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     97140             72.00
9703   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     97035             44.00
9704   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     97010             60.00
9705   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     G0283             44.00
9706   Florida   Spine   0576328690101018   8/22/2017   Bill      7/20/2018     97012             55.00
9707   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     99203            500.00
9708   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     98941             88.00
9709   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97530             90.00
9710   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97035             44.00
9711   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97039             44.00
9712   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97140             72.00
9713   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97010             60.00
9714   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     G0283             44.00
9715   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     98941             88.00
9716   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97530             90.00
9717   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97012             55.00
9718   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97140             72.00
9719   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97035             44.00
9720   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97010             60.00
9721   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     97039             44.00
9722   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     99211             77.00
9723   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     97530             90.00
9724   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     97140             72.00
9725   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     97035             44.00
9726   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     97010             60.00
9727   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     G0283             44.00
9728   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     A4556             22.00
9729   Florida   Spine   0567000360101013   7/3/2018    Bill      7/20/2018     99203            275.00
9730   Florida   Spine   0567000360101013   7/3/2018    Bill      7/20/2018     97140             72.00
9731   Florida   Spine   0567000360101013   7/3/2018    Bill      7/20/2018     G0283             44.00
9732   Florida   Spine   0567000360101013   7/3/2018    Bill      7/20/2018     A4556             22.00
9733   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     99211             77.00
9734   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     97530             90.00
9735   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     97112             77.00
9736   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     97140             72.00
9737   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     97035             44.00
9738   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 192 of
                                                  2767

9739   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     G0283             44.00
9740   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     A4556             22.00
9741   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     G0283             44.00
9742   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     99211             77.00
9743   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     97530             90.00
9744   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     97110             77.00
9745   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     97012             55.00
9746   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     97140             72.00
9747   Florida   Spine   0584707870101031   6/20/2018   Bill      7/20/2018     97010             60.00
9748   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     99211             77.00
9749   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     97530             90.00
9750   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     97110             77.00
9751   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     97140             72.00
9752   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     97010             60.00
9753   Florida   Spine   0607100770101017   6/8/2018    Bill      7/20/2018     G0283             44.00
9754   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     98940             72.00
9755   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530             90.00
9756   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97112             77.00
9757   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140             72.00
9758   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010             60.00
9759   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97035             44.00
9760   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     99211             77.00
9761   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97530             90.00
9762   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97110             77.00
9763   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97112             77.00
9764   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97140             72.00
9765   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97010             60.00
9766   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     G0283             44.00
9767   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     99211             77.00
9768   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97530             90.00
9769   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97110             77.00
9770   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97112             77.00
9771   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97140             72.00
9772   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97010             60.00
9773   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     99213            193.00
9774   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     97530             90.00
9775   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     97012             55.00
9776   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     97112             77.00
9777   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     97140             72.00
9778   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     97010             60.00
9779   Florida   Spine   0421007780101057   4/16/2018   Bill      7/20/2018     G0283             44.00
9780   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     99211             77.00
9781   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     97530             90.00
9782   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     97112             77.00
9783   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     97140             72.00
9784   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     97035             44.00
9785   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     97010             60.00
9786   Florida   Spine   0609859320101011   5/29/2018   Bill      7/20/2018     G0283             44.00
9787   Florida   Spine   0401945550101258   3/22/2018   Bill      7/20/2018     99212            105.00
9788   Florida   Spine   0401945550101258   3/22/2018   Bill      7/20/2018     97530             90.00
9789   Florida   Spine   0401945550101258   3/22/2018   Bill      7/20/2018     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 193 of
                                                  2767

9790   Florida   Spine   0401945550101258   3/22/2018   Bill      7/20/2018     97112             77.00
9791   Florida   Spine   0401945550101258   3/22/2018   Bill      7/20/2018     97140             72.00
9792   Florida   Spine   0401945550101258   3/22/2018   Bill      7/20/2018     97010             60.00
9793   Florida   Spine   0401945550101258   3/22/2018   Bill      7/20/2018     G0283             44.00
9794   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     99211             77.00
9795   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     97530             90.00
9796   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     97140             72.00
9797   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     97010             60.00
9798   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     99211             77.00
9799   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97530             90.00
9800   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97110             77.00
9801   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97112             77.00
9802   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97140             72.00
9803   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97010             60.00
9804   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     G0283             44.00
9805   Florida   Spine   0107692060101058   4/2/2018    Bill      7/20/2018     99211             77.00
9806   Florida   Spine   0107692060101058   4/2/2018    Bill      7/20/2018     97530             90.00
9807   Florida   Spine   0107692060101058   4/2/2018    Bill      7/20/2018     97110             77.00
9808   Florida   Spine   0107692060101058   4/2/2018    Bill      7/20/2018     97112             77.00
9809   Florida   Spine   0107692060101058   4/2/2018    Bill      7/20/2018     97140             72.00
9810   Florida   Spine   0107692060101058   4/2/2018    Bill      7/20/2018     97010             60.00
9811   Florida   Spine   0107692060101058   4/2/2018    Bill      7/20/2018     G0283             44.00
9812   Florida   Spine   0569893460101034   3/29/2018   Bill      7/20/2018     99211             77.00
9813   Florida   Spine   0569893460101034   3/29/2018   Bill      7/20/2018     97530             90.00
9814   Florida   Spine   0569893460101034   3/29/2018   Bill      7/20/2018     97112             77.00
9815   Florida   Spine   0569893460101034   3/29/2018   Bill      7/20/2018     97140             72.00
9816   Florida   Spine   0569893460101034   3/29/2018   Bill      7/20/2018     97012             55.00
9817   Florida   Spine   0569893460101034   3/29/2018   Bill      7/20/2018     97010             60.00
9818   Florida   Spine   0569893460101034   3/29/2018   Bill      7/20/2018     G0283             44.00
9819   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     99212            105.00
9820   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97112             77.00
9821   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97110             77.00
9822   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97140             72.00
9823   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     97010             60.00
9824   Florida   Spine   0363997580101069   5/21/2018   Bill      7/20/2018     G0283             44.00
9825   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     99211             77.00
9826   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97530             90.00
9827   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97110             77.00
9828   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97112             77.00
9829   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97140             72.00
9830   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97010             60.00
9831   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     G0283             44.00
9832   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     99211             77.00
9833   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     97530             90.00
9834   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     97140             72.00
9835   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     97035             44.00
9836   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     97010             60.00
9837   Florida   Spine   0536024840101037   5/31/2018   Bill      7/20/2018     G0283             44.00
9838   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     99211             77.00
9839   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     97530             90.00
9840   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 194 of
                                                  2767

9841   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     97140             72.00
9842   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     97035             44.00
9843   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     97010             60.00
9844   Florida   Spine   0420201160101123   5/18/2018   Bill      7/20/2018     G0283             44.00
9845   Florida   Spine   0523067980101049   5/21/2018   Bill      7/20/2018     99211             77.00
9846   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     99211             77.00
9847   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     97530             90.00
9848   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     97112             77.00
9849   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     97110             77.00
9850   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     97010             60.00
9851   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     G0283             44.00
9852   Florida   Spine   0543067990101035   6/9/2018    Bill      7/20/2018     97140             72.00
9853   Florida   Spine   0398985660101025   4/16/2018   Bill      7/20/2018     99213            193.00
9854   Florida   Spine   0398985660101025   4/16/2018   Bill      7/20/2018     97530             90.00
9855   Florida   Spine   0398985660101025   4/16/2018   Bill      7/20/2018     97112             77.00
9856   Florida   Spine   0398985660101025   4/16/2018   Bill      7/20/2018     97140             72.00
9857   Florida   Spine   0398985660101025   4/16/2018   Bill      7/20/2018     97012             55.00
9858   Florida   Spine   0398985660101025   4/16/2018   Bill      7/20/2018     97010             60.00
9859   Florida   Spine   0398985660101025   4/16/2018   Bill      7/20/2018     G0283             44.00
9860   Florida   Spine   0580649330101017   5/23/2018   Bill      7/20/2018     99211             77.00
9861   Florida   Spine   0580649330101017   5/23/2018   Bill      7/20/2018     97530             90.00
9862   Florida   Spine   0580649330101017   5/23/2018   Bill      7/20/2018     97110             77.00
9863   Florida   Spine   0580649330101017   5/23/2018   Bill      7/20/2018     97140             72.00
9864   Florida   Spine   0580649330101017   5/23/2018   Bill      7/20/2018     97010             60.00
9865   Florida   Spine   0580649330101017   5/23/2018   Bill      7/20/2018     G0283             44.00
9866   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     99211             77.00
9867   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     97530             90.00
9868   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     97112             77.00
9869   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     97140             72.00
9870   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     97035             44.00
9871   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     97010             60.00
9872   Florida   Spine   0597928080101026   6/20/2018   Bill      7/20/2018     G0283             44.00
9873   Florida   Spine   0491121080101116   3/26/2018   Bill      7/20/2018     99211             77.00
9874   Florida   Spine   0491121080101116   3/26/2018   Bill      7/20/2018     97530             90.00
9875   Florida   Spine   0491121080101116   3/26/2018   Bill      7/20/2018     97110             77.00
9876   Florida   Spine   0491121080101116   3/26/2018   Bill      7/20/2018     97039             44.00
9877   Florida   Spine   0491121080101116   3/26/2018   Bill      7/20/2018     97140             72.00
9878   Florida   Spine   0491121080101116   3/26/2018   Bill      7/20/2018     97010             60.00
9879   Florida   Spine   0491121080101116   3/26/2018   Bill      7/20/2018     G0283             44.00
9880   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     99211             77.00
9881   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     97530             90.00
9882   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     97110             77.00
9883   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     97140             72.00
9884   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     97012             55.00
9885   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     97010             60.00
9886   Florida   Spine   0160007080101067   6/27/2018   Bill      7/20/2018     G0283             44.00
9887   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     99211             77.00
9888   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97140             72.00
9889   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97010             60.00
9890   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     G0283             44.00
9891   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 195 of
                                                  2767

9892   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97112             77.00
9893   Florida   Spine   0592684380101027   6/28/2018   Bill      7/20/2018     97035             44.00
9894   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     99211             77.00
9895   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     97110             77.00
9896   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     97112             77.00
9897   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     97140             72.00
9898   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     97010             60.00
9899   Florida   Spine   0579137220101027   5/17/2018   Bill      7/20/2018     G0283             44.00
9900   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     99211             77.00
9901   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     97530             90.00
9902   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     97140             72.00
9903   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     97110             77.00
9904   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     97010             60.00
9905   Florida   Spine   0465179120101035   6/11/2018   Bill      7/20/2018     G0283             44.00
9906   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     99211             77.00
9907   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97110             77.00
9908   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97112             77.00
9909   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97140             72.00
9910   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     97010             60.00
9911   Florida   Spine   0588648490101033   5/21/2018   Bill      7/20/2018     G0283             44.00
9912   Florida   Spine   0611345670101013   7/4/2018    Bill      7/20/2018     98941             88.00
9913   Florida   Spine   0611345670101013   7/4/2018    Bill      7/20/2018     99203            275.00
9914   Florida   Spine   0611345670101013   7/4/2018    Bill      7/20/2018     97012             55.00
9915   Florida   Spine   0611345670101013   7/4/2018    Bill      7/20/2018     97140             72.00
9916   Florida   Spine   0611345670101013   7/4/2018    Bill      7/20/2018     97010             60.00
9917   Florida   Spine   0611345670101013   7/4/2018    Bill      7/20/2018     G0283             44.00
9918   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     99211             77.00
9919   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     97110             77.00
9920   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     97112             77.00
9921   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     97140             72.00
9922   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     97010             60.00
9923   Florida   Spine   0306550860101141   3/5/2018    Bill      7/20/2018     G0283             44.00
9924   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     99211             77.00
9925   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97530             90.00
9926   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97110             77.00
9927   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97112             77.00
9928   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97140             72.00
9929   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     97010             60.00
9930   Florida   Spine   0394141480101035   5/1/2018    Bill      7/20/2018     G0283             44.00
9931   Florida   Spine   0380155970101236   5/9/2018    Bill      7/20/2018     99211             77.00
9932   Florida   Spine   0380155970101236   5/9/2018    Bill      7/20/2018     97530             90.00
9933   Florida   Spine   0380155970101236   5/9/2018    Bill      7/20/2018     97112             77.00
9934   Florida   Spine   0380155970101236   5/9/2018    Bill      7/20/2018     97140             72.00
9935   Florida   Spine   0380155970101236   5/9/2018    Bill      7/20/2018     97035             44.00
9936   Florida   Spine   0380155970101236   5/9/2018    Bill      7/20/2018     97010             60.00
9937   Florida   Spine   0380155970101236   5/9/2018    Bill      7/20/2018     G0283             44.00
9938   Florida   Spine   0386824120101016   7/4/2018    Bill      7/20/2018     99203            275.00
9939   Florida   Spine   0386824120101016   7/4/2018    Bill      7/20/2018     97530             90.00
9940   Florida   Spine   0386824120101016   7/4/2018    Bill      7/20/2018     97140             72.00
9941   Florida   Spine   0386824120101016   7/4/2018    Bill      7/20/2018     97035             44.00
9942   Florida   Spine   0386824120101016   7/4/2018    Bill      7/20/2018     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 196 of
                                                  2767

9943   Florida   Spine   0386824120101016   7/4/2018    Bill      7/20/2018     G0283            44.00
9944   Florida   Spine   0386824120101016   7/4/2018    Bill      7/20/2018     97039            44.00
9945   Florida   Spine   0563039300101042   5/6/2018    Bill      7/20/2018     98940            72.00
9946   Florida   Spine   0563039300101042   5/6/2018    Bill      7/20/2018     97110            77.00
9947   Florida   Spine   0563039300101042   5/6/2018    Bill      7/20/2018     97112            77.00
9948   Florida   Spine   0563039300101042   5/6/2018    Bill      7/20/2018     97140            72.00
9949   Florida   Spine   0563039300101042   5/6/2018    Bill      7/20/2018     97010            60.00
9950   Florida   Spine   0563039300101042   5/6/2018    Bill      7/20/2018     G0283            44.00
9951   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     98941            88.00
9952   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97530            90.00
9953   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97012            55.00
9954   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97140            72.00
9955   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97035            44.00
9956   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97010            60.00
9957   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     G0283            44.00
9958   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     98940            72.00
9959   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530            90.00
9960   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97112            77.00
9961   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140            72.00
9962   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010            60.00
9963   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     G0283            44.00
9964   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97035            44.00
9965   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     98941            88.00
9966   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97530            90.00
9967   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97140            72.00
9968   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97035            44.00
9969   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97010            60.00
9970   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     G0283            44.00
9971   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97039            44.00
9972   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97012            55.00
9973   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     98940            72.00
9974   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530            90.00
9975   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97112            77.00
9976   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140            72.00
9977   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97035            44.00
9978   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010            60.00
9979   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     G0283            44.00
9980   Florida   Spine   0438417300101043   5/24/2018   Bill      7/20/2018     99211            77.00
9981   Florida   Spine   0438417300101043   5/24/2018   Bill      7/20/2018     97530            90.00
9982   Florida   Spine   0438417300101043   5/24/2018   Bill      7/20/2018     97140            72.00
9983   Florida   Spine   0438417300101043   5/24/2018   Bill      7/20/2018     97010            60.00
9984   Florida   Spine   0438417300101043   5/24/2018   Bill      7/20/2018     G0283            44.00
9985   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     98941            88.00
9986   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97530            90.00
9987   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97012            55.00
9988   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97140            72.00
9989   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97039            44.00
9990   Florida   Spine   0506340000101054   6/3/2018    Bill      7/20/2018     97010            60.00
9991   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     98941            88.00
9992   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     97110            77.00
9993   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 197 of
                                                   2767

 9994   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     97012            55.00
 9995   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     97140            72.00
 9996   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     97010            60.00
 9997   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     G0283            44.00
 9998   Florida   Spine   0542589670101028   5/14/2018   Bill      7/20/2018     97530            90.00
 9999   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     99211            77.00
10000   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     97530            90.00
10001   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     97112            77.00
10002   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     97012            55.00
10003   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     97010            60.00
10004   Florida   Spine   0394883500101061   5/12/2018   Bill      7/20/2018     G0283            44.00
10005   Florida   Spine   0516831860101075   4/19/2018   Bill      7/20/2018     98941            88.00
10006   Florida   Spine   0516831860101075   4/19/2018   Bill      7/20/2018     97110            77.00
10007   Florida   Spine   0516831860101075   4/19/2018   Bill      7/20/2018     97112            77.00
10008   Florida   Spine   0516831860101075   4/19/2018   Bill      7/20/2018     97012            55.00
10009   Florida   Spine   0516831860101075   4/19/2018   Bill      7/20/2018     97140            72.00
10010   Florida   Spine   0516831860101075   4/19/2018   Bill      7/20/2018     97010            60.00
10011   Florida   Spine   0516831860101075   4/19/2018   Bill      7/20/2018     G0283            44.00
10012   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     99211            77.00
10013   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97530            90.00
10014   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97110            77.00
10015   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97140            72.00
10016   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97035            44.00
10017   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     97010            60.00
10018   Florida   Spine   0433688430101054   6/21/2018   Bill      7/20/2018     G0283            44.00
10019   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     99211            77.00
10020   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97530            90.00
10021   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97039            44.00
10022   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97140            72.00
10023   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97010            60.00
10024   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     G0283            44.00
10025   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97110            77.00
10026   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     99211            77.00
10027   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97530            90.00
10028   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97110            77.00
10029   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97140            72.00
10030   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97010            60.00
10031   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     G0283            44.00
10032   Florida   Spine   0500500630101073   5/18/2018   Bill      7/20/2018     97012            55.00
10033   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     99211            77.00
10034   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97530            90.00
10035   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97110            77.00
10036   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97039            44.00
10037   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97140            72.00
10038   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     97010            60.00
10039   Florida   Spine   0428744690101073   6/21/2018   Bill      7/20/2018     G0283            44.00
10040   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     99211            77.00
10041   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     97530            90.00
10042   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     97110            77.00
10043   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     97039            44.00
10044   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 198 of
                                                   2767

10045   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     97010               60.00
10046   Florida   Spine   0465179120101027   4/16/2018   Bill      7/20/2018     G0283               44.00
10047   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     99211               77.00
10048   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     97530               90.00
10049   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     97110               77.00
10050   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     97039               44.00
10051   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     97140               72.00
10052   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     97010               60.00
10053   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     G0283               44.00
10054   Florida   Spine   0218202830101135   2/12/2018   Bill      7/20/2018     97035               44.00
10055   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     99211               77.00
10056   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97530               90.00
10057   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97110               77.00
10058   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97012               55.00
10059   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97140               72.00
10060   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     97010               60.00
10061   Florida   Spine   0616034480101018   6/19/2018   Bill      7/20/2018     G0283               44.00
10062   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     98941               88.00
10063   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97530               90.00
10064   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97140               72.00
10065   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97039               44.00
10066   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97112               77.00
10067   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     97010               60.00
10068   Florida   Spine   0570132810101114   5/13/2018   Bill      7/20/2018     G0283               44.00
10069   Florida   Spine   0175851800101037   6/17/2018   Bill      7/20/2018     99213              350.00
10070   Florida   Spine   0569922670101011   2/20/2018   Bill      7/20/2018     99213              350.00
10071   Florida   Spine   0518537300101025   5/7/2018    Bill      7/20/2018     99213              350.00
10072   Florida   Spine   0518537300101025   5/7/2018    Bill      7/20/2018     62321            2,100.00
10073   Florida   Spine   0518537300101025   5/7/2018    Bill      7/20/2018     J2001              105.00
10074   Florida   Spine   0518537300101025   5/7/2018    Bill      7/20/2018     J3301               70.00
10075   Florida   Spine   0614110990101011   2/23/2018   Bill      7/20/2018     99213              350.00
10076   Florida   Spine   0411166400101046   6/3/2018    Bill      7/20/2018     99213              350.00
10077   Florida   Spine   0411166400101046   6/3/2018    Bill      7/20/2018     62321            2,100.00
10078   Florida   Spine   0411166400101046   6/3/2018    Bill      7/20/2018     J2001               35.00
10079   Florida   Spine   0411166400101046   6/3/2018    Bill      7/20/2018     J3301               70.00
10080   Florida   Spine   0411166400101046   6/3/2018    Bill      7/20/2018     A9579               35.00
10081   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     99203              500.00
10082   Florida   Spine   0157025250101183   1/26/2018   Bill      7/20/2018     98941               88.00
10083   Florida   Spine   0157025250101183   1/26/2018   Bill      7/20/2018     97530               90.00
10084   Florida   Spine   0157025250101183   1/26/2018   Bill      7/20/2018     97012               55.00
10085   Florida   Spine   0157025250101183   1/26/2018   Bill      7/20/2018     97140               72.00
10086   Florida   Spine   0157025250101183   1/26/2018   Bill      7/20/2018     97010               60.00
10087   Florida   Spine   0157025250101183   1/26/2018   Bill      7/20/2018     G0283               44.00
10088   Florida   Spine   0435916930101037   5/6/2018    Bill      7/20/2018     99211               77.00
10089   Florida   Spine   0435916930101037   5/6/2018    Bill      7/20/2018     97110               77.00
10090   Florida   Spine   0435916930101037   5/6/2018    Bill      7/20/2018     97112               77.00
10091   Florida   Spine   0435916930101037   5/6/2018    Bill      7/20/2018     97140               72.00
10092   Florida   Spine   0435916930101037   5/6/2018    Bill      7/20/2018     97010               60.00
10093   Florida   Spine   0435916930101037   5/6/2018    Bill      7/20/2018     G0283               44.00
10094   Florida   Spine   0170717510101143   6/25/2017   Bill      7/20/2018     99211               77.00
10095   Florida   Spine   0170717510101143   6/25/2017   Bill      7/20/2018     97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 199 of
                                                   2767

10096   Florida   Spine   0170717510101143   6/25/2017   Bill      7/20/2018     97110             77.00
10097   Florida   Spine   0170717510101143   6/25/2017   Bill      7/20/2018     97140             72.00
10098   Florida   Spine   0170717510101143   6/25/2017   Bill      7/20/2018     97010             60.00
10099   Florida   Spine   0170717510101143   6/25/2017   Bill      7/20/2018     G0283             44.00
10100   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     99211             77.00
10101   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97530             90.00
10102   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97110             77.00
10103   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97140             72.00
10104   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     97010             60.00
10105   Florida   Spine   0590961330101071   6/9/2018    Bill      7/20/2018     G0283             44.00
10106   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     99211             77.00
10107   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97530             90.00
10108   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97112             77.00
10109   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97140             72.00
10110   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97010             60.00
10111   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     G0283             44.00
10112   Florida   Spine   0422384990101055   6/19/2018   Bill      7/20/2018     97035             44.00
10113   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     99211             77.00
10114   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97530             90.00
10115   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97112             77.00
10116   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97140             72.00
10117   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97110             77.00
10118   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     97010             60.00
10119   Florida   Spine   0609399620101015   4/20/2018   Bill      7/20/2018     G0283             44.00
10120   Florida   Spine   0509800110101077   3/31/2018   Bill      7/20/2018     99213            193.00
10121   Florida   Spine   0509800110101077   3/31/2018   Bill      7/20/2018     97530             90.00
10122   Florida   Spine   0509800110101077   3/31/2018   Bill      7/20/2018     97140             72.00
10123   Florida   Spine   0509800110101077   3/31/2018   Bill      7/20/2018     97010             60.00
10124   Florida   Spine   0509800110101077   3/31/2018   Bill      7/20/2018     G0283             44.00
10125   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     99211             77.00
10126   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97530             90.00
10127   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97112             77.00
10128   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97140             72.00
10129   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97035             44.00
10130   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     97010             60.00
10131   Florida   Spine   0355859940101074   6/12/2018   Bill      7/20/2018     G0283             44.00
10132   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     99211             77.00
10133   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     97530             90.00
10134   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     97112             77.00
10135   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     97140             72.00
10136   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     97035             44.00
10137   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     97010             60.00
10138   Florida   Spine   0542750470101010   4/28/2018   Bill      7/20/2018     G0283             44.00
10139   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     98941             88.00
10140   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     98943             72.00
10141   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     98941             88.00
10142   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     98943             72.00
10143   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     99203            500.00
10144   Florida   Spine   0385977570101026   6/10/2018   Bill      7/20/2018     99203            500.00
10145   Florida   Spine   0253624890101208   5/29/2018   Bill      7/20/2018     99203            500.00
10146   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 200 of
                                                   2767

10147   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     97530             90.00
10148   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     97140             72.00
10149   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     97035             44.00
10150   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     97010             60.00
10151   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     G0283             44.00
10152   Florida   Spine   0450027330101062   6/25/2018   Bill      7/20/2018     97112             77.00
10153   Florida   Spine   0567000360101013   7/3/2018    Bill      7/20/2018     99211             77.00
10154   Florida   Spine   0567000360101013   7/3/2018    Bill      7/20/2018     97530             90.00
10155   Florida   Spine   0567000360101013   7/3/2018    Bill      7/20/2018     97039             44.00
10156   Florida   Spine   0567000360101013   7/3/2018    Bill      7/20/2018     97140             72.00
10157   Florida   Spine   0567000360101013   7/3/2018    Bill      7/20/2018     97035             44.00
10158   Florida   Spine   0567000360101013   7/3/2018    Bill      7/20/2018     97010             60.00
10159   Florida   Spine   0567000360101013   7/3/2018    Bill      7/20/2018     G0283             44.00
10160   Florida   Spine   0161193320101049   5/30/2018   Bill      7/20/2018     99211             77.00
10161   Florida   Spine   0161193320101049   5/30/2018   Bill      7/20/2018     97530             90.00
10162   Florida   Spine   0161193320101049   5/30/2018   Bill      7/20/2018     97110             77.00
10163   Florida   Spine   0161193320101049   5/30/2018   Bill      7/20/2018     97112             77.00
10164   Florida   Spine   0161193320101049   5/30/2018   Bill      7/20/2018     97140             72.00
10165   Florida   Spine   0161193320101049   5/30/2018   Bill      7/20/2018     97010             60.00
10166   Florida   Spine   0161193320101049   5/30/2018   Bill      7/20/2018     G0283             44.00
10167   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     G0283             44.00
10168   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     99211             77.00
10169   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     97530             90.00
10170   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     97112             77.00
10171   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     97140             72.00
10172   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     97035             44.00
10173   Florida   Spine   0409424720101079   6/29/2018   Bill      7/20/2018     97010             60.00
10174   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     98940             72.00
10175   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97530             90.00
10176   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97112             77.00
10177   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97140             72.00
10178   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97010             60.00
10179   Florida   Spine   0348590770101021   6/23/2018   Bill      7/20/2018     97035             44.00
10180   Florida   Spine   0125047710101180   5/21/2018   Bill      7/20/2018     99212            105.00
10181   Florida   Spine   0125047710101180   5/21/2018   Bill      7/20/2018     97530             90.00
10182   Florida   Spine   0125047710101180   5/21/2018   Bill      7/20/2018     97112             77.00
10183   Florida   Spine   0125047710101180   5/21/2018   Bill      7/20/2018     97140             72.00
10184   Florida   Spine   0125047710101180   5/21/2018   Bill      7/20/2018     97010             60.00
10185   Florida   Spine   0125047710101180   5/21/2018   Bill      7/20/2018     G0283             44.00
10186   Florida   Spine   0259110890101178   3/12/2018   Bill      7/20/2018     99211             77.00
10187   Florida   Spine   0259110890101178   3/12/2018   Bill      7/20/2018     97530             90.00
10188   Florida   Spine   0259110890101178   3/12/2018   Bill      7/20/2018     97112             77.00
10189   Florida   Spine   0259110890101178   3/12/2018   Bill      7/20/2018     97140             72.00
10190   Florida   Spine   0259110890101178   3/12/2018   Bill      7/20/2018     97010             60.00
10191   Florida   Spine   0259110890101178   3/12/2018   Bill      7/20/2018     G0283             44.00
10192   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     99211             77.00
10193   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97530             90.00
10194   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97110             77.00
10195   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97112             77.00
10196   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97140             72.00
10197   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 201 of
                                                   2767

10198   Florida   Spine   0007726840101078   5/9/2018    Bill      7/20/2018     G0283            44.00
10199   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     99211            77.00
10200   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97530            90.00
10201   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97110            77.00
10202   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97112            77.00
10203   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97140            72.00
10204   Florida   Spine   0329206410101130   4/16/2018   Bill      7/20/2018     97010            60.00
10205   Florida   Spine   0451997590101011   5/2/2018    Bill      7/20/2018     99211            77.00
10206   Florida   Spine   0451997590101011   5/2/2018    Bill      7/20/2018     97140            72.00
10207   Florida   Spine   0451997590101011   5/2/2018    Bill      7/20/2018     97010            60.00
10208   Florida   Spine   0451997590101011   5/2/2018    Bill      7/20/2018     G0283            44.00
10209   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     99211            77.00
10210   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     97530            90.00
10211   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     97112            77.00
10212   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     97140            72.00
10213   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     97035            44.00
10214   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     G0283            44.00
10215   Florida   Spine   0607249010101012   5/29/2018   Bill      7/20/2018     97010            60.00
10216   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     99211            77.00
10217   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     97530            90.00
10218   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     97112            77.00
10219   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     97140            72.00
10220   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     97035            44.00
10221   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     97010            60.00
10222   Florida   Spine   0464837650101011   5/23/2018   Bill      7/20/2018     G0283            44.00
10223   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     99211            77.00
10224   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97530            90.00
10225   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97112            77.00
10226   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97140            72.00
10227   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97035            44.00
10228   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     97010            60.00
10229   Florida   Spine   0624003080101017   5/25/2018   Bill      7/20/2018     G0283            44.00
10230   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     99211            77.00
10231   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     97530            90.00
10232   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     97140            72.00
10233   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     97010            60.00
10234   Florida   Spine   0611806660101016   5/4/2018    Bill      7/20/2018     97112            77.00
10235   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     99211            77.00
10236   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97530            90.00
10237   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97110            77.00
10238   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97112            77.00
10239   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97140            72.00
10240   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     97010            60.00
10241   Florida   Spine   0620265190101013   4/14/2018   Bill      7/20/2018     G0283            44.00
10242   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     99211            77.00
10243   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     97530            90.00
10244   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     97140            72.00
10245   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     97010            60.00
10246   Florida   Spine   0573029910101027   6/21/2018   Bill      7/20/2018     97112            77.00
10247   Florida   Spine   0008125820101100   4/24/2018   Bill      7/20/2018     99211            77.00
10248   Florida   Spine   0008125820101100   4/24/2018   Bill      7/20/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 202 of
                                                   2767

10249   Florida   Spine   0008125820101100   4/24/2018    Bill     7/20/2018     97112             77.00
10250   Florida   Spine   0008125820101100   4/24/2018    Bill     7/20/2018     97140             72.00
10251   Florida   Spine   0008125820101100   4/24/2018    Bill     7/20/2018     97010             60.00
10252   Florida   Spine   0008125820101100   4/24/2018    Bill     7/20/2018     G0283             44.00
10253   Florida   Spine   0543067990101035   6/9/2018     Bill     7/20/2018     99211             77.00
10254   Florida   Spine   0543067990101035   6/9/2018     Bill     7/20/2018     97530             90.00
10255   Florida   Spine   0543067990101035   6/9/2018     Bill     7/20/2018     97112             77.00
10256   Florida   Spine   0543067990101035   6/9/2018     Bill     7/20/2018     97110             77.00
10257   Florida   Spine   0543067990101035   6/9/2018     Bill     7/20/2018     97010             60.00
10258   Florida   Spine   0543067990101035   6/9/2018     Bill     7/20/2018     G0283             44.00
10259   Florida   Spine   0543067990101035   6/9/2018     Bill     7/20/2018     97140             72.00
10260   Florida   Spine   0454649430101035   10/30/2017   Bill     7/20/2018     99212            105.00
10261   Florida   Spine   0454649430101035   10/30/2017   Bill     7/20/2018     97530             90.00
10262   Florida   Spine   0454649430101035   10/30/2017   Bill     7/20/2018     97112             77.00
10263   Florida   Spine   0454649430101035   10/30/2017   Bill     7/20/2018     97140             72.00
10264   Florida   Spine   0454649430101035   10/30/2017   Bill     7/20/2018     97010             60.00
10265   Florida   Spine   0454649430101035   10/30/2017   Bill     7/20/2018     G0283             44.00
10266   Florida   Spine   0454649430101035   10/30/2017   Bill     7/20/2018     A4556             22.00
10267   Florida   Spine   0395752100101061   3/3/2018     Bill     7/20/2018     98940             72.00
10268   Florida   Spine   0395752100101061   3/3/2018     Bill     7/20/2018     97530             90.00
10269   Florida   Spine   0395752100101061   3/3/2018     Bill     7/20/2018     97110             77.00
10270   Florida   Spine   0317710090101256   7/6/2018     Bill     7/20/2018     99203            275.00
10271   Florida   Spine   0585707650101044   5/1/2018     Bill     7/28/2018     99211             77.00
10272   Florida   Spine   0585707650101044   5/1/2018     Bill     7/28/2018     97530             90.00
10273   Florida   Spine   0585707650101044   5/1/2018     Bill     7/28/2018     97110             77.00
10274   Florida   Spine   0585707650101044   5/1/2018     Bill     7/28/2018     97112             77.00
10275   Florida   Spine   0585707650101044   5/1/2018     Bill     7/28/2018     97140             72.00
10276   Florida   Spine   0585707650101044   5/1/2018     Bill     7/28/2018     97010             60.00
10277   Florida   Spine   0585707650101044   5/1/2018     Bill     7/28/2018     G0283             44.00
10278   Florida   Spine   0597928080101026   6/20/2018    Bill     7/28/2018     G0283             44.00
10279   Florida   Spine   0597928080101026   6/20/2018    Bill     7/28/2018     99211             77.00
10280   Florida   Spine   0597928080101026   6/20/2018    Bill     7/28/2018     97530             90.00
10281   Florida   Spine   0597928080101026   6/20/2018    Bill     7/28/2018     97112             77.00
10282   Florida   Spine   0597928080101026   6/20/2018    Bill     7/28/2018     97140             72.00
10283   Florida   Spine   0597928080101026   6/20/2018    Bill     7/28/2018     97035             44.00
10284   Florida   Spine   0597928080101026   6/20/2018    Bill     7/28/2018     97010             60.00
10285   Florida   Spine   0473284970101026   12/15/2017   Bill     7/28/2018     98941             88.00
10286   Florida   Spine   0473284970101026   12/15/2017   Bill     7/28/2018     98943             72.00
10287   Florida   Spine   0473284970101026   12/15/2017   Bill     7/28/2018     97039             44.00
10288   Florida   Spine   0473284970101026   12/15/2017   Bill     7/28/2018     97010             60.00
10289   Florida   Spine   0482710150101062   5/29/2018    Bill     7/28/2018     99211             77.00
10290   Florida   Spine   0482710150101062   5/29/2018    Bill     7/28/2018     97530             90.00
10291   Florida   Spine   0482710150101062   5/29/2018    Bill     7/28/2018     97112             77.00
10292   Florida   Spine   0482710150101062   5/29/2018    Bill     7/28/2018     97140             72.00
10293   Florida   Spine   0482710150101062   5/29/2018    Bill     7/28/2018     97035             44.00
10294   Florida   Spine   0482710150101062   5/29/2018    Bill     7/28/2018     97010             60.00
10295   Florida   Spine   0482710150101062   5/29/2018    Bill     7/28/2018     G0283             44.00
10296   Florida   Spine   0542750470101010   4/28/2018    Bill     7/28/2018     99211             77.00
10297   Florida   Spine   0542750470101010   4/28/2018    Bill     7/28/2018     97530             90.00
10298   Florida   Spine   0542750470101010   4/28/2018    Bill     7/28/2018     97112             77.00
10299   Florida   Spine   0542750470101010   4/28/2018    Bill     7/28/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 203 of
                                                   2767

10300   Florida   Spine   0542750470101010   4/28/2018   Bill      7/28/2018     97010            60.00
10301   Florida   Spine   0542750470101010   4/28/2018   Bill      7/28/2018     G0283            44.00
10302   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     G0283            44.00
10303   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     99211            77.00
10304   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     97530            90.00
10305   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     97112            77.00
10306   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     97140            72.00
10307   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     97035            44.00
10308   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     97010            60.00
10309   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     99211            77.00
10310   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97530            90.00
10311   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97110            77.00
10312   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97140            72.00
10313   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     G0283            44.00
10314   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97010            60.00
10315   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     98940            72.00
10316   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97530            90.00
10317   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97112            77.00
10318   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97039            44.00
10319   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97140            72.00
10320   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97010            60.00
10321   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     G0283            44.00
10322   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     99211            77.00
10323   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     97530            90.00
10324   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     97112            77.00
10325   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     97140            72.00
10326   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     97010            60.00
10327   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     G0283            44.00
10328   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     G0283            44.00
10329   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     99211            77.00
10330   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97530            90.00
10331   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97112            77.00
10332   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97140            72.00
10333   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97035            44.00
10334   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97010            60.00
10335   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     99211            77.00
10336   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97530            90.00
10337   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97140            72.00
10338   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97010            60.00
10339   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     G0283            44.00
10340   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     G0283            44.00
10341   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     99211            77.00
10342   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97530            90.00
10343   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97112            77.00
10344   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97140            72.00
10345   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97035            44.00
10346   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97010            60.00
10347   Florida   Spine   0542750470101010   4/28/2018   Bill      7/28/2018     99211            77.00
10348   Florida   Spine   0542750470101010   4/28/2018   Bill      7/28/2018     97530            90.00
10349   Florida   Spine   0542750470101010   4/28/2018   Bill      7/28/2018     97112            77.00
10350   Florida   Spine   0542750470101010   4/28/2018   Bill      7/28/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 204 of
                                                   2767

10351   Florida   Spine   0542750470101010   4/28/2018   Bill      7/28/2018     97010            60.00
10352   Florida   Spine   0542750470101010   4/28/2018   Bill      7/28/2018     G0283            44.00
10353   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97010            60.00
10354   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     99211            77.00
10355   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97530            90.00
10356   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97110            77.00
10357   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97039            44.00
10358   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97140            72.00
10359   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     G0283            44.00
10360   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     98940            72.00
10361   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97110            77.00
10362   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97112            77.00
10363   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97140            72.00
10364   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97012            55.00
10365   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97010            60.00
10366   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     G0283            44.00
10367   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     99211            77.00
10368   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97530            90.00
10369   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97112            77.00
10370   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97140            72.00
10371   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97035            44.00
10372   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97010            60.00
10373   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     G0283            44.00
10374   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     99211            77.00
10375   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97530            90.00
10376   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97110            77.00
10377   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97112            77.00
10378   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97140            72.00
10379   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97010            60.00
10380   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     G0283            44.00
10381   Florida   Spine   0530490040101075   5/11/2018   Bill      7/28/2018     99211            77.00
10382   Florida   Spine   0530490040101075   5/11/2018   Bill      7/28/2018     97530            90.00
10383   Florida   Spine   0530490040101075   5/11/2018   Bill      7/28/2018     97112            77.00
10384   Florida   Spine   0530490040101075   5/11/2018   Bill      7/28/2018     97140            72.00
10385   Florida   Spine   0530490040101075   5/11/2018   Bill      7/28/2018     97010            60.00
10386   Florida   Spine   0530490040101075   5/11/2018   Bill      7/28/2018     G0283            44.00
10387   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     99211            77.00
10388   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97530            90.00
10389   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97140            72.00
10390   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97010            60.00
10391   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     G0283            44.00
10392   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97112            77.00
10393   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     99211            77.00
10394   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97530            90.00
10395   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97110            77.00
10396   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97140            72.00
10397   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     G0283            44.00
10398   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97010            60.00
10399   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97012            55.00
10400   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     99211            77.00
10401   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 205 of
                                                   2767

10402   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97112            77.00
10403   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97140            72.00
10404   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97035            44.00
10405   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97010            60.00
10406   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     G0283            44.00
10407   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     G0283            44.00
10408   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     99211            77.00
10409   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     97530            90.00
10410   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     97110            77.00
10411   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     97112            77.00
10412   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     97140            72.00
10413   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     97010            60.00
10414   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     99211            77.00
10415   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97530            90.00
10416   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97110            77.00
10417   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97039            44.00
10418   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97140            72.00
10419   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     G0283            44.00
10420   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97010            60.00
10421   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     99211            77.00
10422   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     97530            90.00
10423   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     97112            77.00
10424   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     97140            72.00
10425   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     97010            60.00
10426   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     G0283            44.00
10427   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     99211            77.00
10428   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97530            90.00
10429   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97112            77.00
10430   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97140            72.00
10431   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97010            60.00
10432   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     G0283            44.00
10433   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97110            77.00
10434   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     99211            77.00
10435   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97530            90.00
10436   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97140            72.00
10437   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97010            60.00
10438   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     G0283            44.00
10439   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97112            77.00
10440   Florida   Spine   0427759340101027   4/22/2018   Bill      7/28/2018     97530            90.00
10441   Florida   Spine   0427759340101027   4/22/2018   Bill      7/28/2018     97112            77.00
10442   Florida   Spine   0427759340101027   4/22/2018   Bill      7/28/2018     97140            72.00
10443   Florida   Spine   0427759340101027   4/22/2018   Bill      7/28/2018     97010            60.00
10444   Florida   Spine   0427759340101027   4/22/2018   Bill      7/28/2018     G0283            44.00
10445   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     99211            77.00
10446   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     97530            90.00
10447   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     97110            77.00
10448   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     97140            72.00
10449   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     G0283            44.00
10450   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     97010            60.00
10451   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     97012            55.00
10452   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 206 of
                                                   2767

10453   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     98940             72.00
10454   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97530             90.00
10455   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97112             77.00
10456   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97140             72.00
10457   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97012             55.00
10458   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97010             60.00
10459   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     99211             77.00
10460   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97530             90.00
10461   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97112             77.00
10462   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97140             72.00
10463   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97035             44.00
10464   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97010             60.00
10465   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     G0283             44.00
10466   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97010             60.00
10467   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     99211             77.00
10468   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97530             90.00
10469   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97110             77.00
10470   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97039             44.00
10471   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97140             72.00
10472   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     G0283             44.00
10473   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     99212            105.00
10474   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97530             90.00
10475   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97110             77.00
10476   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97140             72.00
10477   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     97010             60.00
10478   Florida   Spine   0422384990101055   6/19/2018   Bill      7/28/2018     G0283             44.00
10479   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     99211             77.00
10480   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97530             90.00
10481   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97110             77.00
10482   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97140             72.00
10483   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     G0283             44.00
10484   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97010             60.00
10485   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     99211             77.00
10486   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     97530             90.00
10487   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     97112             77.00
10488   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     97140             72.00
10489   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     97010             60.00
10490   Florida   Spine   0355546070101103   6/6/2018    Bill      7/28/2018     G0283             44.00
10491   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     99211             77.00
10492   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97530             90.00
10493   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97110             77.00
10494   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97112             77.00
10495   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     97010             60.00
10496   Florida   Spine   0445363290101109   4/7/2018    Bill      7/28/2018     G0283             44.00
10497   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     99211             77.00
10498   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97530             90.00
10499   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97140             72.00
10500   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97010             60.00
10501   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     G0283             44.00
10502   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97110             77.00
10503   Florida   Spine   0427759340101027   4/22/2018   Bill      7/28/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 207 of
                                                   2767

10504   Florida   Spine   0427759340101027   4/22/2018   Bill      7/28/2018     97530            90.00
10505   Florida   Spine   0427759340101027   4/22/2018   Bill      7/28/2018     97112            77.00
10506   Florida   Spine   0427759340101027   4/22/2018   Bill      7/28/2018     97140            72.00
10507   Florida   Spine   0427759340101027   4/22/2018   Bill      7/28/2018     97010            60.00
10508   Florida   Spine   0427759340101027   4/22/2018   Bill      7/28/2018     G0283            44.00
10509   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     98940            72.00
10510   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97110            77.00
10511   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97112            77.00
10512   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97140            72.00
10513   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97039            44.00
10514   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     97010            60.00
10515   Florida   Spine   0586281730101019   4/23/2018   Bill      7/28/2018     G0283            44.00
10516   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97010            60.00
10517   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     99211            77.00
10518   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97530            90.00
10519   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97110            77.00
10520   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97039            44.00
10521   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97140            72.00
10522   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     G0283            44.00
10523   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     99211            77.00
10524   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97530            90.00
10525   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97112            77.00
10526   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97140            72.00
10527   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97035            44.00
10528   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     97010            60.00
10529   Florida   Spine   0597928080101026   6/20/2018   Bill      7/28/2018     G0283            44.00
10530   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     99211            77.00
10531   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     97140            90.00
10532   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     97110            77.00
10533   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     97112            77.00
10534   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     97140            72.00
10535   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     97010            60.00
10536   Florida   Spine   0585707650101044   5/1/2018    Bill      7/28/2018     G0283            44.00
10537   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     99211            77.00
10538   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     97530            90.00
10539   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     97112            77.00
10540   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     97140            72.00
10541   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     97010            60.00
10542   Florida   Spine   0355859940101074   6/12/2018   Bill      7/28/2018     G0283            44.00
10543   Florida   Spine   0100295840101088   3/30/2018   Bill      7/28/2018     99211            77.00
10544   Florida   Spine   0100295840101088   3/30/2018   Bill      7/28/2018     97530            90.00
10545   Florida   Spine   0100295840101088   3/30/2018   Bill      7/28/2018     97110            77.00
10546   Florida   Spine   0100295840101088   3/30/2018   Bill      7/28/2018     97112            77.00
10547   Florida   Spine   0100295840101088   3/30/2018   Bill      7/28/2018     97140            72.00
10548   Florida   Spine   0100295840101088   3/30/2018   Bill      7/28/2018     97010            60.00
10549   Florida   Spine   0100295840101088   3/30/2018   Bill      7/28/2018     G0283            44.00
10550   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     99211            77.00
10551   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97530            90.00
10552   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97110            77.00
10553   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97140            72.00
10554   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 208 of
                                                   2767

10555   Florida   Spine   0428744690101073   6/21/2018   Bill      7/28/2018     97010               60.00
10556   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     99211               77.00
10557   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97530               90.00
10558   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97140               72.00
10559   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97010               60.00
10560   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     G0283               44.00
10561   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97110               77.00
10562   Florida   Spine   0609399620101015   4/20/2018   Bill      7/28/2018     97112               77.00
10563   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     97010               60.00
10564   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     99211               77.00
10565   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     97530               90.00
10566   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     97110               77.00
10567   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     97039               44.00
10568   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     97140               72.00
10569   Florida   Spine   0465179120101027   4/16/2018   Bill      7/28/2018     G0283               44.00
10570   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97010               60.00
10571   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     99211               77.00
10572   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97530               90.00
10573   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97110               77.00
10574   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97039               44.00
10575   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     97140               72.00
10576   Florida   Spine   0567000360101013   7/3/2018    Bill      7/28/2018     G0283               44.00
10577   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     99202              193.00
10578   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97140               72.00
10579   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97010               60.00
10580   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97012               55.00
10581   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     G0283               44.00
10582   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     A4556               22.00
10583   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     99202              193.00
10584   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     99202              193.00
10585   Florida   Spine   0424330230101049   2/20/2018   Bill      7/30/2018     99213              350.00
10586   Florida   Spine   0295666270101043   1/25/2018   Bill      7/30/2018     99213              350.00
10587   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     99211               77.00
10588   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97530               90.00
10589   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97039               44.00
10590   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97140               72.00
10591   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97035               44.00
10592   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97010               60.00
10593   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     G0283               44.00
10594   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     99203              275.00
10595   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97140               72.00
10596   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97010               60.00
10597   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     G0283               44.00
10598   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     99211               77.00
10599   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97530               90.00
10600   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97039               44.00
10601   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97140               72.00
10602   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97035               44.00
10603   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97010               60.00
10604   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     G0283               44.00
10605   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     72141            1,950.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 209 of
                                                   2767

10606   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     72148            1,950.00
10607   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     73221            1,750.00
10608   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     72141            1,950.00
10609   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     72148            1,950.00
10610   Florida   Spine   0607249010101012   5/29/2018   Bill      7/30/2018     72148            1,950.00
10611   Florida   Spine   0607249010101012   5/29/2018   Bill      7/30/2018     72141            1,950.00
10612   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     99211               77.00
10613   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97530               90.00
10614   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97112               77.00
10615   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97140               72.00
10616   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97035               44.00
10617   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97010               60.00
10618   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     G0283               44.00
10619   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     99211               77.00
10620   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     97110               77.00
10621   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     97112               77.00
10622   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     97140               72.00
10623   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     97010               60.00
10624   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     G0283               44.00
10625   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     99211               77.00
10626   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97530               90.00
10627   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97110               77.00
10628   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97112               77.00
10629   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97140               72.00
10630   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97010               60.00
10631   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     G0283               44.00
10632   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     99211               77.00
10633   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97530               90.00
10634   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97110               77.00
10635   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97112               77.00
10636   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97140               72.00
10637   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97010               60.00
10638   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     G0283               44.00
10639   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     99211               77.00
10640   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     97530               90.00
10641   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     97112               77.00
10642   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     97140               72.00
10643   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     97035               44.00
10644   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     97010               60.00
10645   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     G0283               44.00
10646   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     99211               77.00
10647   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97530               90.00
10648   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97112               77.00
10649   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97140               72.00
10650   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97035               44.00
10651   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97010               60.00
10652   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     G0283               44.00
10653   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     99211               77.00
10654   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97530               90.00
10655   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97110               77.00
10656   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97012               55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 210 of
                                                   2767

10657   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97140               72.00
10658   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97010               60.00
10659   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     99211               77.00
10660   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     97530               90.00
10661   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     97112               77.00
10662   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     97140               72.00
10663   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     97010               60.00
10664   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     72141            1,950.00
10665   Florida   Spine   0586666620101030   9/23/2017   Bill      7/30/2018     99211               77.00
10666   Florida   Spine   0586666620101030   9/23/2017   Bill      7/30/2018     97530               90.00
10667   Florida   Spine   0586666620101030   9/23/2017   Bill      7/30/2018     97110               77.00
10668   Florida   Spine   0586666620101030   9/23/2017   Bill      7/30/2018     97012               55.00
10669   Florida   Spine   0586666620101030   9/23/2017   Bill      7/30/2018     97140               72.00
10670   Florida   Spine   0586666620101030   9/23/2017   Bill      7/30/2018     97010               60.00
10671   Florida   Spine   0586666620101030   9/23/2017   Bill      7/30/2018     G0283               44.00
10672   Florida   Spine   0570575920101038   5/17/2018   Bill      7/30/2018     99211               77.00
10673   Florida   Spine   0570575920101038   5/17/2018   Bill      7/30/2018     97530               90.00
10674   Florida   Spine   0570575920101038   5/17/2018   Bill      7/30/2018     97110               77.00
10675   Florida   Spine   0570575920101038   5/17/2018   Bill      7/30/2018     97140               72.00
10676   Florida   Spine   0570575920101038   5/17/2018   Bill      7/30/2018     97010               60.00
10677   Florida   Spine   0570575920101038   5/17/2018   Bill      7/30/2018     G0283               44.00
10678   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     99211               77.00
10679   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97530               90.00
10680   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97112               77.00
10681   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97140               72.00
10682   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97010               60.00
10683   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     G0283               44.00
10684   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     99211               77.00
10685   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     97530               90.00
10686   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     97110               77.00
10687   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     97012               55.00
10688   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     97140               72.00
10689   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     97010               60.00
10690   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     G0283               44.00
10691   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     99211               77.00
10692   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     97110               77.00
10693   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     97112               77.00
10694   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     97140               72.00
10695   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     97010               60.00
10696   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     G0283               44.00
10697   Florida   Spine   0363997580101069   5/21/2018   Bill      7/30/2018     99211               77.00
10698   Florida   Spine   0363997580101069   5/21/2018   Bill      7/30/2018     97110               77.00
10699   Florida   Spine   0363997580101069   5/21/2018   Bill      7/30/2018     97112               77.00
10700   Florida   Spine   0363997580101069   5/21/2018   Bill      7/30/2018     97140               72.00
10701   Florida   Spine   0363997580101069   5/21/2018   Bill      7/30/2018     97010               60.00
10702   Florida   Spine   0363997580101069   5/21/2018   Bill      7/30/2018     G0283               44.00
10703   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     72146            1,950.00
10704   Florida   Spine   0543067990101035   6/9/2018    Bill      7/30/2018     99211               77.00
10705   Florida   Spine   0543067990101035   6/9/2018    Bill      7/30/2018     97530               90.00
10706   Florida   Spine   0543067990101035   6/9/2018    Bill      7/30/2018     97110               77.00
10707   Florida   Spine   0543067990101035   6/9/2018    Bill      7/30/2018     97112               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 211 of
                                                   2767

10708   Florida   Spine   0543067990101035   6/9/2018    Bill      7/30/2018     97140             72.00
10709   Florida   Spine   0543067990101035   6/9/2018    Bill      7/30/2018     G0283             44.00
10710   Florida   Spine   0543067990101035   6/9/2018    Bill      7/30/2018     97010             60.00
10711   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     99211             77.00
10712   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     97530             90.00
10713   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     97110             77.00
10714   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     97112             77.00
10715   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     97140             72.00
10716   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     97010             60.00
10717   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     G0283             44.00
10718   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     99211             77.00
10719   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     97530             90.00
10720   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     97110             77.00
10721   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     97112             77.00
10722   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     97140             72.00
10723   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     G0283             44.00
10724   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     97010             60.00
10725   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     99211             77.00
10726   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     97530             90.00
10727   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     97112             77.00
10728   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     97140             72.00
10729   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     G0283             44.00
10730   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     97010             60.00
10731   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     99211             77.00
10732   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97530             90.00
10733   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97110             77.00
10734   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97112             77.00
10735   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97140             72.00
10736   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97010             60.00
10737   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     G0283             44.00
10738   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     99211             77.00
10739   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97530             90.00
10740   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97110             77.00
10741   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97012             55.00
10742   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97140             72.00
10743   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97010             60.00
10744   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     G0283             44.00
10745   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     98941             88.00
10746   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     99212            105.00
10747   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97110             77.00
10748   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97112             77.00
10749   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97140             72.00
10750   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97039             44.00
10751   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97010             60.00
10752   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     G0283             44.00
10753   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     99211             77.00
10754   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97530             90.00
10755   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97110             77.00
10756   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97039             44.00
10757   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97140             72.00
10758   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 212 of
                                                   2767

10759   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97010             60.00
10760   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     98941             88.00
10761   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     97530             90.00
10762   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     97012             55.00
10763   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     97140             72.00
10764   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     97035             44.00
10765   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     97010             60.00
10766   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     G0283             44.00
10767   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     98941             88.00
10768   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     99212            105.00
10769   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97110             77.00
10770   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97112             77.00
10771   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97140             72.00
10772   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97039             44.00
10773   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97010             60.00
10774   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     G0283             44.00
10775   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     99212            105.00
10776   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97530             90.00
10777   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97110             77.00
10778   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97012             55.00
10779   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97140             72.00
10780   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97010             60.00
10781   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     G0283             44.00
10782   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     98941             88.00
10783   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97530             90.00
10784   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97110             77.00
10785   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97112             77.00
10786   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97140             72.00
10787   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97010             60.00
10788   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97012             55.00
10789   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     99212            105.00
10790   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     99203            275.00
10791   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     97035             44.00
10792   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     97010             60.00
10793   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     G0283             44.00
10794   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     A4556             22.00
10795   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     98941             88.00
10796   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     97530             90.00
10797   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     97012             55.00
10798   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     97140             72.00
10799   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     97035             44.00
10800   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     97010             60.00
10801   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     G0283             44.00
10802   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     97039             44.00
10803   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     98941             88.00
10804   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97110             77.00
10805   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97112             77.00
10806   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97012             55.00
10807   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97140             72.00
10808   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97010             60.00
10809   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 213 of
                                                   2767

10810   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     99211            77.00
10811   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     97530            90.00
10812   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     97110            77.00
10813   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     97140            72.00
10814   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     G0283            44.00
10815   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     97010            60.00
10816   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     97035            44.00
10817   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     99211            77.00
10818   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     97530            90.00
10819   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     97110            77.00
10820   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     97140            72.00
10821   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     97012            55.00
10822   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     97010            60.00
10823   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     G0283            44.00
10824   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     99211            77.00
10825   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97530            90.00
10826   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97110            77.00
10827   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97140            72.00
10828   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97012            55.00
10829   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97010            60.00
10830   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     G0283            44.00
10831   Florida   Spine   0406259280101207   3/29/2018   Bill      7/30/2018     98941            88.00
10832   Florida   Spine   0406259280101207   3/29/2018   Bill      7/30/2018     97110            77.00
10833   Florida   Spine   0406259280101207   3/29/2018   Bill      7/30/2018     97112            77.00
10834   Florida   Spine   0406259280101207   3/29/2018   Bill      7/30/2018     97140            72.00
10835   Florida   Spine   0406259280101207   3/29/2018   Bill      7/30/2018     97010            60.00
10836   Florida   Spine   0406259280101207   3/29/2018   Bill      7/30/2018     G0283            44.00
10837   Florida   Spine   0406259280101207   3/29/2018   Bill      7/30/2018     97039            44.00
10838   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     99211            77.00
10839   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97110            77.00
10840   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97112            77.00
10841   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97140            72.00
10842   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97010            60.00
10843   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     G0283            44.00
10844   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     99211            77.00
10845   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97530            90.00
10846   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97140            72.00
10847   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97010            60.00
10848   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     G0283            44.00
10849   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     A4556            22.00
10850   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     99211            77.00
10851   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97530            90.00
10852   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97140            72.00
10853   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97010            60.00
10854   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     G0283            44.00
10855   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     A4556            22.00
10856   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     99211            77.00
10857   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97530            90.00
10858   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97110            77.00
10859   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97012            55.00
10860   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 214 of
                                                   2767

10861   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97010             60.00
10862   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     G0283             44.00
10863   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
10864   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
10865   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97112             77.00
10866   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140             72.00
10867   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97035             44.00
10868   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010             60.00
10869   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     99211             77.00
10870   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97530             90.00
10871   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97110             77.00
10872   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97012             55.00
10873   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97140             72.00
10874   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97010             60.00
10875   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     G0283             44.00
10876   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     99213            193.00
10877   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     97530             90.00
10878   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     97110             77.00
10879   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     97140             72.00
10880   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     97035             44.00
10881   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     97010             60.00
10882   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     G0283             44.00
10883   Florida   Spine   0424697340101022   1/31/2018   Bill      7/30/2018     99211             77.00
10884   Florida   Spine   0424697340101022   1/31/2018   Bill      7/30/2018     97530             90.00
10885   Florida   Spine   0424697340101022   1/31/2018   Bill      7/30/2018     97110             77.00
10886   Florida   Spine   0424697340101022   1/31/2018   Bill      7/30/2018     97140             72.00
10887   Florida   Spine   0424697340101022   1/31/2018   Bill      7/30/2018     97010             60.00
10888   Florida   Spine   0424697340101022   1/31/2018   Bill      7/30/2018     G0283             44.00
10889   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
10890   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
10891   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97039             44.00
10892   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140             72.00
10893   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97012             55.00
10894   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010             60.00
10895   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     G0283             44.00
10896   Florida   Spine   0545688200101032   5/21/2018   Bill      7/30/2018     99211             77.00
10897   Florida   Spine   0545688200101032   5/21/2018   Bill      7/30/2018     97530             90.00
10898   Florida   Spine   0545688200101032   5/21/2018   Bill      7/30/2018     97039             44.00
10899   Florida   Spine   0545688200101032   5/21/2018   Bill      7/30/2018     97140             72.00
10900   Florida   Spine   0545688200101032   5/21/2018   Bill      7/30/2018     97035             44.00
10901   Florida   Spine   0545688200101032   5/21/2018   Bill      7/30/2018     97010             60.00
10902   Florida   Spine   0545688200101032   5/21/2018   Bill      7/30/2018     G0283             44.00
10903   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
10904   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
10905   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             77.00
10906   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140             72.00
10907   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97035             44.00
10908   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010             60.00
10909   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     G0283             44.00
10910   Florida   Spine   0567000360101013   7/3/2018    Bill      7/30/2018     99203            500.00
10911   Florida   Spine   0277504700101089   4/17/2018   Bill      7/30/2018     99203            500.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 215 of
                                                   2767

10912   Florida   Spine   0390130970101013   11/9/2017    Bill     7/30/2018     99213              350.00
10913   Florida   Spine   0168933700101173   3/26/2018    Bill     7/30/2018     99203              500.00
10914   Florida   Spine   0616034480101018   6/19/2018    Bill     7/30/2018     99203              500.00
10915   Florida   Spine   0616034480101018   6/19/2018    Bill     7/30/2018     99203              500.00
10916   Florida   Spine   0586999870101016   9/6/2017     Bill     7/30/2018     99213              350.00
10917   Florida   Spine   0475984190101056   3/2/2017     Bill     7/30/2018     99213              350.00
10918   Florida   Spine   0586999870101024   12/26/2017   Bill     7/30/2018     99213              350.00
10919   Florida   Spine   0506340000101054   6/3/2018     Bill     7/30/2018     99203              500.00
10920   Florida   Spine   0324723180101160   11/3/2017    Bill     7/30/2018     99213              350.00
10921   Florida   Spine   0506340000101054   6/3/2018     Bill     7/30/2018     99203              500.00
10922   Florida   Spine   0542589670101028   5/14/2018    Bill     7/30/2018     99213              350.00
10923   Florida   Spine   0542589670101028   5/14/2018    Bill     7/30/2018     62323            2,000.00
10924   Florida   Spine   0542589670101028   5/14/2018    Bill     7/30/2018     J2001              105.00
10925   Florida   Spine   0542589670101028   5/14/2018    Bill     7/30/2018     J1020               35.00
10926   Florida   Spine   0542589670101028   5/14/2018    Bill     7/30/2018     Q9965               25.00
10927   Florida   Spine   0542589670101028   5/14/2018    Bill     7/30/2018     81025               25.00
10928   Florida   Spine   0447399470101111   3/7/2018     Bill     7/30/2018     99203              500.00
10929   Florida   Spine   0409424720101079   6/29/2018    Bill     7/30/2018     99211               77.00
10930   Florida   Spine   0409424720101079   6/29/2018    Bill     7/30/2018     97530               90.00
10931   Florida   Spine   0409424720101079   6/29/2018    Bill     7/30/2018     97110               77.00
10932   Florida   Spine   0409424720101079   6/29/2018    Bill     7/30/2018     97140               72.00
10933   Florida   Spine   0409424720101079   6/29/2018    Bill     7/30/2018     97035               44.00
10934   Florida   Spine   0409424720101079   6/29/2018    Bill     7/30/2018     97010               60.00
10935   Florida   Spine   0409424720101079   6/29/2018    Bill     7/30/2018     G0283               44.00
10936   Florida   Spine   0550747500101043   7/6/2018     Bill     7/30/2018     99203              275.00
10937   Florida   Spine   0550747500101043   7/6/2018     Bill     7/30/2018     97140               72.00
10938   Florida   Spine   0550747500101043   7/6/2018     Bill     7/30/2018     97010               60.00
10939   Florida   Spine   0550747500101043   7/6/2018     Bill     7/30/2018     G0283               44.00
10940   Florida   Spine   0550747500101043   7/6/2018     Bill     7/30/2018     A4556               22.00
10941   Florida   Spine   0161193320101049   5/30/2018    Bill     7/30/2018     99211               77.00
10942   Florida   Spine   0161193320101049   5/30/2018    Bill     7/30/2018     97530               90.00
10943   Florida   Spine   0161193320101049   5/30/2018    Bill     7/30/2018     97110               77.00
10944   Florida   Spine   0161193320101049   5/30/2018    Bill     7/30/2018     97112               77.00
10945   Florida   Spine   0161193320101049   5/30/2018    Bill     7/30/2018     97140               72.00
10946   Florida   Spine   0161193320101049   5/30/2018    Bill     7/30/2018     97010               60.00
10947   Florida   Spine   0161193320101049   5/30/2018    Bill     7/30/2018     G0283               44.00
10948   Florida   Spine   0567000360101013   7/3/2018     Bill     7/30/2018     99211               77.00
10949   Florida   Spine   0567000360101013   7/3/2018     Bill     7/30/2018     97530               90.00
10950   Florida   Spine   0567000360101013   7/3/2018     Bill     7/30/2018     97039               44.00
10951   Florida   Spine   0567000360101013   7/3/2018     Bill     7/30/2018     97140               72.00
10952   Florida   Spine   0567000360101013   7/3/2018     Bill     7/30/2018     G0283               44.00
10953   Florida   Spine   0567000360101013   7/3/2018     Bill     7/30/2018     97010               60.00
10954   Florida   Spine   0567000360101013   7/3/2018     Bill     7/30/2018     97035               44.00
10955   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     99211               77.00
10956   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     97530               90.00
10957   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     97110               77.00
10958   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     97039               44.00
10959   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     97140               72.00
10960   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     G0283               44.00
10961   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     97010               60.00
10962   Florida   Spine   0596695490101018   6/24/2018    Bill     7/30/2018     99211               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 216 of
                                                   2767

10963   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97530             90.00
10964   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97110             77.00
10965   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97140             72.00
10966   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97010             60.00
10967   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     G0283             44.00
10968   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     99203            275.00
10969   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     99211             77.00
10970   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     97530             90.00
10971   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     97039             44.00
10972   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     97140             72.00
10973   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     97035             44.00
10974   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     97010             60.00
10975   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     G0283             44.00
10976   Florida   Spine   0607100770101017   6/8/2018    Bill      7/30/2018     99211             77.00
10977   Florida   Spine   0607100770101017   6/8/2018    Bill      7/30/2018     97010             60.00
10978   Florida   Spine   0607100770101017   6/8/2018    Bill      7/30/2018     97012             55.00
10979   Florida   Spine   0607100770101017   6/8/2018    Bill      7/30/2018     G0283             44.00
10980   Florida   Spine   0431410970101077   1/20/2017   Bill      7/30/2018     99213            350.00
10981   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     99203            275.00
10982   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97140             72.00
10983   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     G0283             44.00
10984   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97010             60.00
10985   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     A4556             22.00
10986   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     98941             88.00
10987   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97530             90.00
10988   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97039             44.00
10989   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97140             72.00
10990   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     G0283             44.00
10991   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97010             60.00
10992   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97012             55.00
10993   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     99211             77.00
10994   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97530             90.00
10995   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97110             77.00
10996   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97140             72.00
10997   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97010             60.00
10998   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     G0283             44.00
10999   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97039             44.00
11000   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     99212            105.00
11001   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     98941             88.00
11002   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97140             72.00
11003   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97035             44.00
11004   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97010             60.00
11005   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     G0283             44.00
11006   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     98941             88.00
11007   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97039             44.00
11008   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97140             72.00
11009   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97010             60.00
11010   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     G0283             44.00
11011   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     99211             77.00
11012   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97110             77.00
11013   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 217 of
                                                   2767

11014   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97140               72.00
11015   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97010               60.00
11016   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     G0283               44.00
11017   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     99211               77.00
11018   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97530               90.00
11019   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97110               77.00
11020   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97112               77.00
11021   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97140               72.00
11022   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97010               60.00
11023   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     G0283               44.00
11024   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     99211               77.00
11025   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     97530               90.00
11026   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     97112               77.00
11027   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     97140               72.00
11028   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     G0283               44.00
11029   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     97010               60.00
11030   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     99211               77.00
11031   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     97530               90.00
11032   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     97112               77.00
11033   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     97140               72.00
11034   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     G0283               44.00
11035   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     97010               60.00
11036   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     97035               44.00
11037   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     99213              193.00
11038   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     97530               90.00
11039   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     97110               77.00
11040   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     97140               72.00
11041   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     97035               44.00
11042   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     97010               60.00
11043   Florida   Spine   0593111820101010   4/12/2018   Bill      7/30/2018     G0283               44.00
11044   Florida   Spine   0424697340101022   1/31/2018   Bill      7/30/2018     99211               77.00
11045   Florida   Spine   0424697340101022   1/31/2018   Bill      7/30/2018     97530               90.00
11046   Florida   Spine   0424697340101022   1/31/2018   Bill      7/30/2018     97110               77.00
11047   Florida   Spine   0424697340101022   1/31/2018   Bill      7/30/2018     97140               72.00
11048   Florida   Spine   0424697340101022   1/31/2018   Bill      7/30/2018     97010               60.00
11049   Florida   Spine   0424697340101022   1/31/2018   Bill      7/30/2018     G0283               44.00
11050   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     98941               88.00
11051   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     97110               77.00
11052   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     97112               77.00
11053   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     97140               72.00
11054   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     97010               60.00
11055   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     G0283               44.00
11056   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     72141            1,950.00
11057   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     73221            1,750.00
11058   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     99211               77.00
11059   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     97530               90.00
11060   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     97110               77.00
11061   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     97112               77.00
11062   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     97140               72.00
11063   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     G0283               44.00
11064   Florida   Spine   0237577800101091   3/20/2018   Bill      7/30/2018     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 218 of
                                                   2767

11065   Florida   Spine   0472496470101063   7/6/2018    Bill      7/30/2018     99211             77.00
11066   Florida   Spine   0472496470101063   7/6/2018    Bill      7/30/2018     97530             90.00
11067   Florida   Spine   0472496470101063   7/6/2018    Bill      7/30/2018     97110             77.00
11068   Florida   Spine   0472496470101063   7/6/2018    Bill      7/30/2018     97140             72.00
11069   Florida   Spine   0472496470101063   7/6/2018    Bill      7/30/2018     97035             44.00
11070   Florida   Spine   0472496470101063   7/6/2018    Bill      7/30/2018     97010             60.00
11071   Florida   Spine   0472496470101063   7/6/2018    Bill      7/30/2018     G0283             44.00
11072   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     99211             77.00
11073   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97530             90.00
11074   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97112             77.00
11075   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97140             72.00
11076   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     G0283             44.00
11077   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97010             60.00
11078   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97035             44.00
11079   Florida   Spine   0573045600101010   2/19/2018   Bill      7/30/2018     99203            500.00
11080   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     99203            275.00
11081   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     99211             77.00
11082   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97530             90.00
11083   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97112             77.00
11084   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97140             72.00
11085   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97035             44.00
11086   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97010             60.00
11087   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     G0283             44.00
11088   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     99211             77.00
11089   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     97110             77.00
11090   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     97112             77.00
11091   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     97140             72.00
11092   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     97010             60.00
11093   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     G0283             44.00
11094   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     99211             77.00
11095   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97530             90.00
11096   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97110             77.00
11097   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97112             77.00
11098   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97140             72.00
11099   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97010             60.00
11100   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     G0283             44.00
11101   Florida   Spine   0563039300101042   5/6/2018    Bill      7/30/2018     99211             77.00
11102   Florida   Spine   0563039300101042   5/6/2018    Bill      7/30/2018     97110             77.00
11103   Florida   Spine   0563039300101042   5/6/2018    Bill      7/30/2018     97112             77.00
11104   Florida   Spine   0563039300101042   5/6/2018    Bill      7/30/2018     97140             72.00
11105   Florida   Spine   0563039300101042   5/6/2018    Bill      7/30/2018     97010             60.00
11106   Florida   Spine   0563039300101042   5/6/2018    Bill      7/30/2018     G0283             44.00
11107   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     99211             77.00
11108   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     97530             90.00
11109   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     97110             77.00
11110   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     97112             77.00
11111   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     97140             72.00
11112   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     97010             60.00
11113   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     G0283             44.00
11114   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     99211             77.00
11115   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 219 of
                                                   2767

11116   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97110             77.00
11117   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97112             77.00
11118   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97140             72.00
11119   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97010             60.00
11120   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     G0283             44.00
11121   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     99211             77.00
11122   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97530             90.00
11123   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97112             77.00
11124   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97140             72.00
11125   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97012             55.00
11126   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97010             60.00
11127   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     G0283             44.00
11128   Florida   Spine   0594326420101033   5/31/2018   Bill      7/30/2018     99211             77.00
11129   Florida   Spine   0594326420101033   5/31/2018   Bill      7/30/2018     97110             77.00
11130   Florida   Spine   0594326420101033   5/31/2018   Bill      7/30/2018     97112             77.00
11131   Florida   Spine   0594326420101033   5/31/2018   Bill      7/30/2018     97010             60.00
11132   Florida   Spine   0594326420101033   5/31/2018   Bill      7/30/2018     G0283             44.00
11133   Florida   Spine   0414321750101107   5/15/2018   Bill      7/30/2018     99212            105.00
11134   Florida   Spine   0414321750101107   5/15/2018   Bill      7/30/2018     97110             77.00
11135   Florida   Spine   0414321750101107   5/15/2018   Bill      7/30/2018     97112             77.00
11136   Florida   Spine   0414321750101107   5/15/2018   Bill      7/30/2018     97012             55.00
11137   Florida   Spine   0414321750101107   5/15/2018   Bill      7/30/2018     97140             72.00
11138   Florida   Spine   0414321750101107   5/15/2018   Bill      7/30/2018     97010             60.00
11139   Florida   Spine   0414321750101107   5/15/2018   Bill      7/30/2018     G0283             44.00
11140   Florida   Spine   0411166400101046   6/3/2018    Bill      7/30/2018     99212            105.00
11141   Florida   Spine   0411166400101046   6/3/2018    Bill      7/30/2018     97110             77.00
11142   Florida   Spine   0411166400101046   6/3/2018    Bill      7/30/2018     97112             77.00
11143   Florida   Spine   0411166400101046   6/3/2018    Bill      7/30/2018     97140             72.00
11144   Florida   Spine   0411166400101046   6/3/2018    Bill      7/30/2018     97010             60.00
11145   Florida   Spine   0411166400101046   6/3/2018    Bill      7/30/2018     G0283             44.00
11146   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     99211             77.00
11147   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97530             90.00
11148   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97110             77.00
11149   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97039             44.00
11150   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97140             72.00
11151   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97010             60.00
11152   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     G0283             44.00
11153   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     99211             77.00
11154   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97110             77.00
11155   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97112             77.00
11156   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97140             72.00
11157   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97010             60.00
11158   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     G0283             44.00
11159   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     99211             77.00
11160   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     97110             77.00
11161   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     97112             77.00
11162   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     97140             72.00
11163   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     97010             60.00
11164   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     G0283             44.00
11165   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     99211             77.00
11166   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 220 of
                                                   2767

11167   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     97112            77.00
11168   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     97140            72.00
11169   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     97010            60.00
11170   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     G0283            44.00
11171   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     98941            88.00
11172   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97012            55.00
11173   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97140            72.00
11174   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97035            44.00
11175   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97010            60.00
11176   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     G0283            44.00
11177   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97530            90.00
11178   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     99211            77.00
11179   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     97530            90.00
11180   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     97110            77.00
11181   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     97112            77.00
11182   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     97140            72.00
11183   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     97010            60.00
11184   Florida   Spine   0403271470101015   3/19/2018   Bill      7/30/2018     G0283            44.00
11185   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     98941            88.00
11186   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     97110            77.00
11187   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     97112            77.00
11188   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     97039            44.00
11189   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     97140            72.00
11190   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     G0283            44.00
11191   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     97010            60.00
11192   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     99211            77.00
11193   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     97530            90.00
11194   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     97110            77.00
11195   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     97112            77.00
11196   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     97140            72.00
11197   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     G0283            44.00
11198   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     97010            60.00
11199   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     99211            77.00
11200   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97530            90.00
11201   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97110            77.00
11202   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97140            72.00
11203   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97010            60.00
11204   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     G0283            44.00
11205   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     99211            77.00
11206   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97530            90.00
11207   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97110            77.00
11208   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97140            72.00
11209   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97010            60.00
11210   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     G0283            44.00
11211   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97039            44.00
11212   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     99211            77.00
11213   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97530            90.00
11214   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97110            77.00
11215   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97140            72.00
11216   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     G0283            44.00
11217   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 221 of
                                                   2767

11218   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97012            55.00
11219   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     99211            77.00
11220   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97530            90.00
11221   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97110            77.00
11222   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97012            55.00
11223   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97010            60.00
11224   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     G0283            44.00
11225   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     99211            77.00
11226   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     97530            90.00
11227   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     97110            77.00
11228   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     97039            44.00
11229   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     97140            72.00
11230   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     G0283            44.00
11231   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     97010            60.00
11232   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     99211            77.00
11233   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97530            90.00
11234   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97110            77.00
11235   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97110            72.00
11236   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97010            60.00
11237   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     G0283            44.00
11238   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     99211            77.00
11239   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     97530            90.00
11240   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     97110            77.00
11241   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     97140            72.00
11242   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     G0283            44.00
11243   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     97010            60.00
11244   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     97035            44.00
11245   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     99211            77.00
11246   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97110            77.00
11247   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97112            77.00
11248   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97140            72.00
11249   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97010            60.00
11250   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     G0283            44.00
11251   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     99211            77.00
11252   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97530            90.00
11253   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97110            77.00
11254   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97140            72.00
11255   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97010            60.00
11256   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     G0283            44.00
11257   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     99211            77.00
11258   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     97530            90.00
11259   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     97112            77.00
11260   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     97140            72.00
11261   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     97035            44.00
11262   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     97010            60.00
11263   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     G0283            44.00
11264   Florida   Spine   0306550860101141   3/5/2018    Bill      7/30/2018     99211            77.00
11265   Florida   Spine   0306550860101141   3/5/2018    Bill      7/30/2018     97110            77.00
11266   Florida   Spine   0306550860101141   3/5/2018    Bill      7/30/2018     97112            77.00
11267   Florida   Spine   0306550860101141   3/5/2018    Bill      7/30/2018     97140            72.00
11268   Florida   Spine   0306550860101141   3/5/2018    Bill      7/30/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 222 of
                                                   2767

11269   Florida   Spine   0306550860101141   3/5/2018    Bill      7/30/2018     G0283             44.00
11270   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     99211             77.00
11271   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     97530             90.00
11272   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     97110             77.00
11273   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     97012             55.00
11274   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     97140             72.00
11275   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     97010             60.00
11276   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     G0283             44.00
11277   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     99211             77.00
11278   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     97110             77.00
11279   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     97112             77.00
11280   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     97140             72.00
11281   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     97010             60.00
11282   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     G0283             44.00
11283   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     99211             77.00
11284   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97530             90.00
11285   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97012             55.00
11286   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97035             44.00
11287   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97140             72.00
11288   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97010             60.00
11289   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     G0283             44.00
11290   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     99212            105.00
11291   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     97530             90.00
11292   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     97110             77.00
11293   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     97112             77.00
11294   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     97140             72.00
11295   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     97010             60.00
11296   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     G0283             44.00
11297   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
11298   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
11299   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97112             77.00
11300   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140             72.00
11301   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97035             44.00
11302   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010             60.00
11303   Florida   Spine   0401945550101258   3/22/2018   Bill      7/30/2018     99211             77.00
11304   Florida   Spine   0401945550101258   3/22/2018   Bill      7/30/2018     97530             90.00
11305   Florida   Spine   0401945550101258   3/22/2018   Bill      7/30/2018     97110             77.00
11306   Florida   Spine   0401945550101258   3/22/2018   Bill      7/30/2018     97112             77.00
11307   Florida   Spine   0401945550101258   3/22/2018   Bill      7/30/2018     97140             72.00
11308   Florida   Spine   0401945550101258   3/22/2018   Bill      7/30/2018     G0283             44.00
11309   Florida   Spine   0401945550101258   3/22/2018   Bill      7/30/2018     97010             60.00
11310   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
11311   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98943             72.00
11312   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
11313   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140             72.00
11314   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97035             44.00
11315   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010             60.00
11316   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     G0283             44.00
11317   Florida   Spine   0438681750101080   4/14/2018   Bill      7/30/2018     99211             77.00
11318   Florida   Spine   0438681750101080   4/14/2018   Bill      7/30/2018     97530             90.00
11319   Florida   Spine   0438681750101080   4/14/2018   Bill      7/30/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 223 of
                                                   2767

11320   Florida   Spine   0438681750101080   4/14/2018   Bill      7/30/2018     97140               72.00
11321   Florida   Spine   0438681750101080   4/14/2018   Bill      7/30/2018     97012               55.00
11322   Florida   Spine   0438681750101080   4/14/2018   Bill      7/30/2018     97010               60.00
11323   Florida   Spine   0438681750101080   4/14/2018   Bill      7/30/2018     G0283               44.00
11324   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940               72.00
11325   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98943               72.00
11326   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530               90.00
11327   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97039               44.00
11328   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140               72.00
11329   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010               60.00
11330   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     G0283               44.00
11331   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     99211               77.00
11332   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97530               90.00
11333   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97110               77.00
11334   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97140               72.00
11335   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97010               60.00
11336   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     G0283               44.00
11337   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     99203              500.00
11338   Florida   Spine   0582714140101025   4/23/2018   Bill      7/30/2018     99211               77.00
11339   Florida   Spine   0582714140101025   4/23/2018   Bill      7/30/2018     97530               90.00
11340   Florida   Spine   0582714140101025   4/23/2018   Bill      7/30/2018     97110               77.00
11341   Florida   Spine   0582714140101025   4/23/2018   Bill      7/30/2018     97140               72.00
11342   Florida   Spine   0582714140101025   4/23/2018   Bill      7/30/2018     97010               60.00
11343   Florida   Spine   0582714140101025   4/23/2018   Bill      7/30/2018     G0283               44.00
11344   Florida   Spine   0576333250101010   6/3/2017    Bill      7/30/2018     99203              500.00
11345   Florida   Spine   0576333250101010   6/3/2017    Bill      7/30/2018     62323            2,000.00
11346   Florida   Spine   0576333250101010   6/3/2017    Bill      7/30/2018     J2001              105.00
11347   Florida   Spine   0576333250101010   6/3/2017    Bill      7/30/2018     J0702               35.00
11348   Florida   Spine   0576333250101010   6/3/2017    Bill      7/30/2018     J3490               25.00
11349   Florida   Spine   0576333250101010   6/3/2017    Bill      7/30/2018     Q9965               25.00
11350   Florida   Spine   0160879240101124   5/4/2018    Bill      7/30/2018     99203              500.00
11351   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     99213              350.00
11352   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     99213              350.00
11353   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     99213              350.00
11354   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     99203              500.00
11355   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     99211               77.00
11356   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97530               90.00
11357   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97110               77.00
11358   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97140               72.00
11359   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97035               44.00
11360   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97010               60.00
11361   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     G0283               44.00
11362   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     99211               77.00
11363   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     97530               90.00
11364   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     97110               77.00
11365   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     97112               77.00
11366   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     97140               72.00
11367   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     97010               60.00
11368   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     G0283               44.00
11369   Florida   Spine   0624003080101017   5/25/2018   Bill      7/30/2018     99211               77.00
11370   Florida   Spine   0624003080101017   5/25/2018   Bill      7/30/2018     97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 224 of
                                                   2767

11371   Florida   Spine   0624003080101017   5/25/2018    Bill     7/30/2018     97112             77.00
11372   Florida   Spine   0624003080101017   5/25/2018    Bill     7/30/2018     97140             72.00
11373   Florida   Spine   0624003080101017   5/25/2018    Bill     7/30/2018     97035             44.00
11374   Florida   Spine   0624003080101017   5/25/2018    Bill     7/30/2018     97010             60.00
11375   Florida   Spine   0624003080101017   5/25/2018    Bill     7/30/2018     G0283             44.00
11376   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     99211             77.00
11377   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     97530             90.00
11378   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     97110             77.00
11379   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     97039             44.00
11380   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     97140             72.00
11381   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     97010             60.00
11382   Florida   Spine   0531525880101013   6/18/2018    Bill     7/30/2018     G0283             44.00
11383   Florida   Spine   0596695490101018   6/24/2018    Bill     7/30/2018     99211             77.00
11384   Florida   Spine   0596695490101018   6/24/2018    Bill     7/30/2018     97012             55.00
11385   Florida   Spine   0596695490101018   6/24/2018    Bill     7/30/2018     97010             60.00
11386   Florida   Spine   0596695490101018   6/24/2018    Bill     7/30/2018     G0283             44.00
11387   Florida   Spine   0157025250101183   1/26/2018    Bill     7/30/2018     99213            193.00
11388   Florida   Spine   0157025250101183   1/26/2018    Bill     7/30/2018     98941             88.00
11389   Florida   Spine   0157025250101183   1/26/2018    Bill     7/30/2018     97140             72.00
11390   Florida   Spine   0157025250101183   1/26/2018    Bill     7/30/2018     97039             44.00
11391   Florida   Spine   0157025250101183   1/26/2018    Bill     7/30/2018     97010             60.00
11392   Florida   Spine   0157025250101183   1/26/2018    Bill     7/30/2018     G0283             44.00
11393   Florida   Spine   0266066140101148   7/3/2018     Bill     7/30/2018     99203            275.00
11394   Florida   Spine   0157025250101183   1/26/2018    Bill     7/30/2018     99213            193.00
11395   Florida   Spine   0157025250101183   1/26/2018    Bill     7/30/2018     98941             88.00
11396   Florida   Spine   0157025250101183   1/26/2018    Bill     7/30/2018     97140             72.00
11397   Florida   Spine   0157025250101183   1/26/2018    Bill     7/30/2018     97039             44.00
11398   Florida   Spine   0157025250101183   1/26/2018    Bill     7/30/2018     97010             60.00
11399   Florida   Spine   0157025250101183   1/26/2018    Bill     7/30/2018     G0283             44.00
11400   Florida   Spine   0555948490101028   6/26/2018    Bill     7/30/2018     99203            275.00
11401   Florida   Spine   0555948490101028   6/26/2018    Bill     7/30/2018     97140             72.00
11402   Florida   Spine   0555948490101028   6/26/2018    Bill     7/30/2018     97035             44.00
11403   Florida   Spine   0555948490101028   6/26/2018    Bill     7/30/2018     97010             60.00
11404   Florida   Spine   0555948490101028   6/26/2018    Bill     7/30/2018     G0283             44.00
11405   Florida   Spine   0555948490101028   6/26/2018    Bill     7/30/2018     A4556             22.00
11406   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     98941             88.00
11407   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97012             55.00
11408   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97140             72.00
11409   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97010             60.00
11410   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     G0283             44.00
11411   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97530             90.00
11412   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97112             77.00
11413   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     98940             72.00
11414   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     97530             90.00
11415   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     97110             77.00
11416   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     97140             72.00
11417   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     97010             60.00
11418   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     G0283             44.00
11419   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     99211             77.00
11420   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     97530             90.00
11421   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 225 of
                                                   2767

11422   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     97140            72.00
11423   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     G0283            44.00
11424   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     97010            60.00
11425   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     99211            77.00
11426   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     97530            90.00
11427   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     97110            77.00
11428   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     97140            72.00
11429   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     97010            60.00
11430   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     G0283            44.00
11431   Florida   Spine   0576328690101018   8/22/2017    Bill     7/30/2018     99211            77.00
11432   Florida   Spine   0576328690101018   8/22/2017    Bill     7/30/2018     97110            77.00
11433   Florida   Spine   0576328690101018   8/22/2017    Bill     7/30/2018     97112            77.00
11434   Florida   Spine   0576328690101018   8/22/2017    Bill     7/30/2018     97140            72.00
11435   Florida   Spine   0576328690101018   8/22/2017    Bill     7/30/2018     97010            60.00
11436   Florida   Spine   0576328690101018   8/22/2017    Bill     7/30/2018     G0283            44.00
11437   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     98941            88.00
11438   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97012            55.00
11439   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97140            72.00
11440   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97035            44.00
11441   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97010            60.00
11442   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     G0283            44.00
11443   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97530            90.00
11444   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     99211            77.00
11445   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     97530            90.00
11446   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     97110            77.00
11447   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     97112            77.00
11448   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     97140            72.00
11449   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     G0283            44.00
11450   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     97010            60.00
11451   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     99211            77.00
11452   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     97530            90.00
11453   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     97110            77.00
11454   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     97140            72.00
11455   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     97010            60.00
11456   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     G0283            44.00
11457   Florida   Spine   0563380930101022   6/13/2018    Bill     7/30/2018     99211            77.00
11458   Florida   Spine   0563380930101022   6/13/2018    Bill     7/30/2018     97530            90.00
11459   Florida   Spine   0563380930101022   6/13/2018    Bill     7/30/2018     97110            77.00
11460   Florida   Spine   0563380930101022   6/13/2018    Bill     7/30/2018     97140            72.00
11461   Florida   Spine   0563380930101022   6/13/2018    Bill     7/30/2018     97010            60.00
11462   Florida   Spine   0563380930101022   6/13/2018    Bill     7/30/2018     G0283            44.00
11463   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     99211            77.00
11464   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     97530            90.00
11465   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     97110            77.00
11466   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     97112            77.00
11467   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     97140            72.00
11468   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     G0283            44.00
11469   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     97010            60.00
11470   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     99211            77.00
11471   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     97530            90.00
11472   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 226 of
                                                   2767

11473   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97140               72.00
11474   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     G0283               44.00
11475   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97010               60.00
11476   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97035               44.00
11477   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     99211               77.00
11478   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97530               90.00
11479   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97112               77.00
11480   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97140               72.00
11481   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     G0283               44.00
11482   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97010               60.00
11483   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97035               44.00
11484   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     99211               77.00
11485   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     97530               90.00
11486   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     97112               77.00
11487   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     97140               72.00
11488   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     97035               44.00
11489   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     97010               60.00
11490   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     G0283               44.00
11491   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     A4556               22.00
11492   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     99211               77.00
11493   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     97530               90.00
11494   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     97110               77.00
11495   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     97140               72.00
11496   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     97035               44.00
11497   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     97010               60.00
11498   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     G0283               44.00
11499   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     72148            1,950.00
11500   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     99211               77.00
11501   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     97110               77.00
11502   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     97112               77.00
11503   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     97140               72.00
11504   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     97010               60.00
11505   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     G0283               44.00
11506   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     99211               77.00
11507   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97530               90.00
11508   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97110               77.00
11509   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97112               77.00
11510   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97140               72.00
11511   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97010               60.00
11512   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     G0283               44.00
11513   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     72141            1,950.00
11514   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     72148            1,950.00
11515   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     73221            1,750.00
11516   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     99211               77.00
11517   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97530               90.00
11518   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97110               77.00
11519   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97112               77.00
11520   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97140               72.00
11521   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97010               60.00
11522   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     G0283               44.00
11523   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     99211               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 227 of
                                                   2767

11524   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97530             90.00
11525   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97112             77.00
11526   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97140             72.00
11527   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97012             55.00
11528   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97010             60.00
11529   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     G0283             44.00
11530   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     99212            105.00
11531   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     98943             72.00
11532   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     97112             77.00
11533   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     97140             72.00
11534   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     97035             44.00
11535   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     97010             60.00
11536   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     G0283             44.00
11537   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     99211             77.00
11538   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     97530             90.00
11539   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     97112             77.00
11540   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     97140             72.00
11541   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     97012             55.00
11542   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     97010             60.00
11543   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     G0283             44.00
11544   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     99211             77.00
11545   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     97530             90.00
11546   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     97112             77.00
11547   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     97140             72.00
11548   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     97010             60.00
11549   Florida   Spine   0395752100101079   3/14/2018   Bill      7/30/2018     98940             72.00
11550   Florida   Spine   0395752100101079   3/14/2018   Bill      7/30/2018     97530             90.00
11551   Florida   Spine   0395752100101079   3/14/2018   Bill      7/30/2018     97112             77.00
11552   Florida   Spine   0395752100101079   3/14/2018   Bill      7/30/2018     98940             72.00
11553   Florida   Spine   0395752100101079   3/14/2018   Bill      7/30/2018     97530             90.00
11554   Florida   Spine   0395752100101079   3/14/2018   Bill      7/30/2018     97112             77.00
11555   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     99211             77.00
11556   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     97530             90.00
11557   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     97039             44.00
11558   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     97140             72.00
11559   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     97035             44.00
11560   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     97010             60.00
11561   Florida   Spine   0580649330101017   5/23/2018   Bill      7/30/2018     G0283             44.00
11562   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     99211             77.00
11563   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     97110             77.00
11564   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     97112             77.00
11565   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     97140             72.00
11566   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     97010             60.00
11567   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     G0283             44.00
11568   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     99203            275.00
11569   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     97140             72.00
11570   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     97010             60.00
11571   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     G0283             44.00
11572   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     A4556             22.00
11573   Florida   Spine   0363997580101069   5/21/2018   Bill      7/30/2018     99211             77.00
11574   Florida   Spine   0363997580101069   5/21/2018   Bill      7/30/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 228 of
                                                   2767

11575   Florida   Spine   0363997580101069   5/21/2018   Bill      7/30/2018     97112             77.00
11576   Florida   Spine   0363997580101069   5/21/2018   Bill      7/30/2018     97140             72.00
11577   Florida   Spine   0363997580101069   5/21/2018   Bill      7/30/2018     97010             60.00
11578   Florida   Spine   0363997580101069   5/21/2018   Bill      7/30/2018     G0283             44.00
11579   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     98941             88.00
11580   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97012             55.00
11581   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97140             72.00
11582   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     99212            105.00
11583   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97010             60.00
11584   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     G0283             44.00
11585   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97530             90.00
11586   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     99213            193.00
11587   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97530             90.00
11588   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97110             77.00
11589   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97140             72.00
11590   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97010             60.00
11591   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     G0283             44.00
11592   Florida   Spine   0286442780101035   4/11/2018   Bill      7/30/2018     97112             77.00
11593   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     98941             88.00
11594   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97110             77.00
11595   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97112             77.00
11596   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97012             55.00
11597   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97140             72.00
11598   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97010             60.00
11599   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     G0283             44.00
11600   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     98941             88.00
11601   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97110             77.00
11602   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97112             77.00
11603   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97140             72.00
11604   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97039             44.00
11605   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97010             60.00
11606   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     G0283             44.00
11607   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     99211             77.00
11608   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97530             90.00
11609   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97110             77.00
11610   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97140             72.00
11611   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97012             55.00
11612   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97010             60.00
11613   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     G0283             44.00
11614   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     98941             88.00
11615   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97110             77.00
11616   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97112             77.00
11617   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97140             72.00
11618   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97012             55.00
11619   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97010             60.00
11620   Florida   Spine   0496217780101011   1/19/2018   Bill      7/30/2018     99211             77.00
11621   Florida   Spine   0496217780101011   1/19/2018   Bill      7/30/2018     97140             72.00
11622   Florida   Spine   0496217780101011   1/19/2018   Bill      7/30/2018     97012             55.00
11623   Florida   Spine   0496217780101011   1/19/2018   Bill      7/30/2018     G0283             44.00
11624   Florida   Spine   0496217780101011   1/19/2018   Bill      7/30/2018     97010             60.00
11625   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 229 of
                                                   2767

11626   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     97530            90.00
11627   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     97110            77.00
11628   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     97039            44.00
11629   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     97140            72.00
11630   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     G0283            44.00
11631   Florida   Spine   0566172520101026   6/4/2018    Bill      7/30/2018     97010            60.00
11632   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     98941            88.00
11633   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97110            77.00
11634   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97112            77.00
11635   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97012            55.00
11636   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97140            72.00
11637   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97010            60.00
11638   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     G0283            44.00
11639   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     99211            77.00
11640   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97530            90.00
11641   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97110            77.00
11642   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97140            72.00
11643   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97012            55.00
11644   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97010            60.00
11645   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     G0283            44.00
11646   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     99211            77.00
11647   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97530            90.00
11648   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97110            77.00
11649   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97140            72.00
11650   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97010            60.00
11651   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     G0283            44.00
11652   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97039            44.00
11653   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     99211            77.00
11654   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97110            77.00
11655   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97112            77.00
11656   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97140            72.00
11657   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97010            60.00
11658   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     G0283            44.00
11659   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97530            90.00
11660   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     99211            77.00
11661   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97530            90.00
11662   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97110            77.00
11663   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97140            72.00
11664   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97010            60.00
11665   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     G0283            44.00
11666   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940            72.00
11667   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97039            44.00
11668   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530            90.00
11669   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140            72.00
11670   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97035            44.00
11671   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010            60.00
11672   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     G0283            44.00
11673   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     99211            77.00
11674   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     97530            90.00
11675   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     97112            77.00
11676   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 230 of
                                                   2767

11677   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     97035             44.00
11678   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     97010             60.00
11679   Florida   Spine   0464837650101011   5/23/2018   Bill      7/30/2018     G0283             44.00
11680   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     99203            275.00
11681   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     97140             72.00
11682   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     97010             60.00
11683   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     G0283             44.00
11684   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     A4556             22.00
11685   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     99211             77.00
11686   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     97530             90.00
11687   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     97110             77.00
11688   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     97140             72.00
11689   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     97010             60.00
11690   Florida   Spine   0402108840101047   6/5/2018    Bill      7/30/2018     G0283             44.00
11691   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     99211             77.00
11692   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     97110             77.00
11693   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     97112             77.00
11694   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     97140             72.00
11695   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     97010             60.00
11696   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     G0283             44.00
11697   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     99211             77.00
11698   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97530             90.00
11699   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97110             77.00
11700   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97012             55.00
11701   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97140             72.00
11702   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97010             60.00
11703   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     G0283             44.00
11704   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     99211             77.00
11705   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     97530             90.00
11706   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     97110             77.00
11707   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     97112             77.00
11708   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     97140             72.00
11709   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     97010             60.00
11710   Florida   Spine   0372060230101044   4/13/2018   Bill      7/30/2018     G0283             44.00
11711   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
11712   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
11713   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97112             77.00
11714   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140             72.00
11715   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97035             44.00
11716   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010             60.00
11717   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     99211             77.00
11718   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     97530             90.00
11719   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     97110             77.00
11720   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     97112             77.00
11721   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     97140             72.00
11722   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     G0283             44.00
11723   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     97010             60.00
11724   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
11725   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97035             44.00
11726   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
11727   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 231 of
                                                   2767

11728   Florida   Spine   0348590770101021   6/23/2018    Bill     7/30/2018     97140               72.00
11729   Florida   Spine   0348590770101021   6/23/2018    Bill     7/30/2018     97010               60.00
11730   Florida   Spine   0348590770101021   6/23/2018    Bill     7/30/2018     G0283               44.00
11731   Florida   Spine   0348590770101021   6/23/2018    Bill     7/30/2018     99211               77.00
11732   Florida   Spine   0348590770101021   6/23/2018    Bill     7/30/2018     97530               90.00
11733   Florida   Spine   0348590770101021   6/23/2018    Bill     7/30/2018     97110               77.00
11734   Florida   Spine   0348590770101021   6/23/2018    Bill     7/30/2018     97112               77.00
11735   Florida   Spine   0348590770101021   6/23/2018    Bill     7/30/2018     97140               72.00
11736   Florida   Spine   0348590770101021   6/23/2018    Bill     7/30/2018     97010               60.00
11737   Florida   Spine   0348590770101021   6/23/2018    Bill     7/30/2018     G0283               44.00
11738   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     99211               77.00
11739   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     97530               90.00
11740   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     97110               77.00
11741   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     97140               72.00
11742   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     97010               60.00
11743   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     G0283               44.00
11744   Florida   Spine   0533630600101042   5/13/2018    Bill     7/30/2018     97039               44.00
11745   Florida   Spine   0407185910101029   7/1/2018     Bill     7/30/2018     99203              275.00
11746   Florida   Spine   0407185910101029   7/1/2018     Bill     7/30/2018     97140               72.00
11747   Florida   Spine   0407185910101029   7/1/2018     Bill     7/30/2018     G0283               44.00
11748   Florida   Spine   0407185910101029   7/1/2018     Bill     7/30/2018     97010               60.00
11749   Florida   Spine   0407185910101029   7/1/2018     Bill     7/30/2018     A4556               22.00
11750   Florida   Spine   0438681750101080   4/14/2018    Bill     7/30/2018     99211               77.00
11751   Florida   Spine   0438681750101080   4/14/2018    Bill     7/30/2018     97530               90.00
11752   Florida   Spine   0438681750101080   4/14/2018    Bill     7/30/2018     97112               77.00
11753   Florida   Spine   0438681750101080   4/14/2018    Bill     7/30/2018     97140               72.00
11754   Florida   Spine   0438681750101080   4/14/2018    Bill     7/30/2018     97010               60.00
11755   Florida   Spine   0438681750101080   4/14/2018    Bill     7/30/2018     G0283               44.00
11756   Florida   Spine   0391131460101132   5/7/2018     Bill     7/30/2018     99213              350.00
11757   Florida   Spine   0588693490101013   5/15/2018    Bill     7/30/2018     99204              700.00
11758   Florida   Spine   0487980340101042   12/30/2017   Bill     7/30/2018     99213              350.00
11759   Florida   Spine   0573029910101027   6/21/2018    Bill     7/30/2018     99203              500.00
11760   Florida   Spine   0390703180101070   3/6/2018     Bill     7/30/2018     99213              350.00
11761   Florida   Spine   0438681750101080   4/14/2018    Bill     7/30/2018     99213              350.00
11762   Florida   Spine   0008125820101100   4/24/2018    Bill     7/30/2018     99213              350.00
11763   Florida   Spine   0008125820101100   4/24/2018    Bill     7/30/2018     62323            2,000.00
11764   Florida   Spine   0008125820101100   4/24/2018    Bill     7/30/2018     J2001              105.00
11765   Florida   Spine   0008125820101100   4/24/2018    Bill     7/30/2018     J1020               35.00
11766   Florida   Spine   0421007780101057   4/16/2018    Bill     7/30/2018     99213              350.00
11767   Florida   Spine   0313014690101038   12/12/2017   Bill     7/30/2018     99213              350.00
11768   Florida   Spine   0313014690101038   12/12/2017   Bill     7/30/2018     64490            1,500.00
11769   Florida   Spine   0313014690101038   12/12/2017   Bill     7/30/2018     64491            1,700.00
11770   Florida   Spine   0313014690101038   12/12/2017   Bill     7/30/2018     76000              800.00
11771   Florida   Spine   0313014690101038   12/12/2017   Bill     7/30/2018     J2001               70.00
11772   Florida   Spine   0313014690101038   12/12/2017   Bill     7/30/2018     J1020               35.00
11773   Florida   Spine   0313014690101038   12/12/2017   Bill     7/30/2018     J3490               25.00
11774   Florida   Spine   0409511520101158   6/19/2015    Bill     7/30/2018     99213              350.00
11775   Florida   Spine   0409511520101158   6/19/2015    Bill     7/30/2018     62323            2,000.00
11776   Florida   Spine   0409511520101158   6/19/2015    Bill     7/30/2018     J2001              105.00
11777   Florida   Spine   0409511520101158   6/19/2015    Bill     7/30/2018     J1020               35.00
11778   Florida   Spine   0414321750101107   5/15/2018    Bill     7/30/2018     99213              350.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 232 of
                                                   2767

11779   Florida   Spine   0414321750101107   5/15/2018   Bill      7/30/2018     62323            2,000.00
11780   Florida   Spine   0414321750101107   5/15/2018   Bill      7/30/2018     J2001              105.00
11781   Florida   Spine   0414321750101107   5/15/2018   Bill      7/30/2018     J1020               35.00
11782   Florida   Spine   0414321750101107   5/15/2018   Bill      7/30/2018     81025               25.00
11783   Florida   Spine   0509800110101077   3/31/2018   Bill      7/30/2018     99213              350.00
11784   Florida   Spine   0509800110101077   3/31/2018   Bill      7/30/2018     20553              300.00
11785   Florida   Spine   0509800110101077   3/31/2018   Bill      7/30/2018     J2001              140.00
11786   Florida   Spine   0509800110101077   3/31/2018   Bill      7/30/2018     J1020               35.00
11787   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     99211               77.00
11788   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97530               90.00
11789   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97110               77.00
11790   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97140               72.00
11791   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97035               44.00
11792   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97010               60.00
11793   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     G0283               44.00
11794   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     99211               77.00
11795   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97530               90.00
11796   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97112               77.00
11797   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97140               72.00
11798   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97035               44.00
11799   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97010               60.00
11800   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     G0283               44.00
11801   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     99211               77.00
11802   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     97530               90.00
11803   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     97110               77.00
11804   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     97112               77.00
11805   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     97140               72.00
11806   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     97010               60.00
11807   Florida   Spine   0161193320101049   5/30/2018   Bill      7/30/2018     G0283               44.00
11808   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     99211               77.00
11809   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97039               44.00
11810   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97010               60.00
11811   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     G0283               44.00
11812   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97140               72.00
11813   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     98941               88.00
11814   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     97530               90.00
11815   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     97039               44.00
11816   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     97140               72.00
11817   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     97035               44.00
11818   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     97010               60.00
11819   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     G0283               44.00
11820   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     99211               77.00
11821   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     97530               90.00
11822   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     97012               55.00
11823   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     97140               72.00
11824   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     97010               60.00
11825   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     G0283               44.00
11826   Florida   Spine   0398985660101025   4/16/2018   Bill      7/30/2018     99213              350.00
11827   Florida   Spine   0398985660101025   4/16/2018   Bill      7/30/2018     62321            2,100.00
11828   Florida   Spine   0398985660101025   4/16/2018   Bill      7/30/2018     J2001              105.00
11829   Florida   Spine   0398985660101025   4/16/2018   Bill      7/30/2018     J0702               35.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 233 of
                                                   2767

11830   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     99211             77.00
11831   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     97140             72.00
11832   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     97110             77.00
11833   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     97010             60.00
11834   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     G0283             44.00
11835   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     97530             90.00
11836   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     99211             77.00
11837   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     97110             77.00
11838   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     97530             90.00
11839   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     97140             72.00
11840   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     97010             60.00
11841   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     G0283             44.00
11842   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     98941             88.00
11843   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97530             90.00
11844   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97112             77.00
11845   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97140             72.00
11846   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97035             44.00
11847   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97010             60.00
11848   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     G0283             44.00
11849   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     98941             88.00
11850   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     99212            105.00
11851   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97140             72.00
11852   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97010             60.00
11853   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     G0283             44.00
11854   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97530             90.00
11855   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97039             44.00
11856   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     99211             77.00
11857   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97110             77.00
11858   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97112             77.00
11859   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97140             72.00
11860   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97010             60.00
11861   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     G0283             44.00
11862   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97530             90.00
11863   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     99211             77.00
11864   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97530             90.00
11865   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97039             44.00
11866   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97140             72.00
11867   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97035             44.00
11868   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97010             60.00
11869   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     G0283             44.00
11870   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     99211             77.00
11871   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     97110             77.00
11872   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     97112             77.00
11873   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     97140             72.00
11874   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     97010             60.00
11875   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     G0283             44.00
11876   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     99211             77.00
11877   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     97530             90.00
11878   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     97112             77.00
11879   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     97140             72.00
11880   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 234 of
                                                   2767

11881   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     99211             77.00
11882   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     97530             90.00
11883   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     97112             77.00
11884   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     97140             72.00
11885   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     G0283             44.00
11886   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     97010             60.00
11887   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     99213            193.00
11888   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     97530             90.00
11889   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     97110             77.00
11890   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     97140             72.00
11891   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     97010             60.00
11892   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     G0283             44.00
11893   Florida   Spine   0286442780101035   4/11/2018    Bill     7/30/2018     97112             77.00
11894   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     99211             77.00
11895   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     97530             90.00
11896   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     97112             77.00
11897   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     97140             72.00
11898   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     G0283             44.00
11899   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     97010             60.00
11900   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     97035             44.00
11901   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     98941             88.00
11902   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97012             55.00
11903   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97140             72.00
11904   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     99212            105.00
11905   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97010             60.00
11906   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     G0283             44.00
11907   Florida   Spine   0253624890101208   5/29/2018    Bill     7/30/2018     97530             90.00
11908   Florida   Spine   0590961330101071   6/9/2018     Bill     7/30/2018     99211             77.00
11909   Florida   Spine   0590961330101071   6/9/2018     Bill     7/30/2018     97530             90.00
11910   Florida   Spine   0590961330101071   6/9/2018     Bill     7/30/2018     97110             77.00
11911   Florida   Spine   0590961330101071   6/9/2018     Bill     7/30/2018     97140             72.00
11912   Florida   Spine   0590961330101071   6/9/2018     Bill     7/30/2018     97010             60.00
11913   Florida   Spine   0590961330101071   6/9/2018     Bill     7/30/2018     G0283             44.00
11914   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     99211             77.00
11915   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     97530             90.00
11916   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     97110             77.00
11917   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     97140             72.00
11918   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     97010             60.00
11919   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     G0283             44.00
11920   Florida   Spine   0560755870101061   5/29/2018    Bill     7/30/2018     97039             44.00
11921   Florida   Spine   0619515500101019   3/29/2018    Bill     7/30/2018     99213            350.00
11922   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     99211             77.00
11923   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     97530             90.00
11924   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     97112             77.00
11925   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     97140             72.00
11926   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     G0283             44.00
11927   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     97010             60.00
11928   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     97035             44.00
11929   Florida   Spine   0612175710101023   6/18/2018    Bill     7/30/2018     99211             77.00
11930   Florida   Spine   0612175710101023   6/18/2018    Bill     7/30/2018     97530             90.00
11931   Florida   Spine   0612175710101023   6/18/2018    Bill     7/30/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 235 of
                                                   2767

11932   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97140            72.00
11933   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     G0283            44.00
11934   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97010            60.00
11935   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97035            44.00
11936   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     99211            77.00
11937   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     97530            90.00
11938   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     97112            77.00
11939   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     97140            72.00
11940   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     97035            44.00
11941   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     97010            60.00
11942   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     G0283            44.00
11943   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     99211            77.00
11944   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     97530            90.00
11945   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     97110            77.00
11946   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     97140            72.00
11947   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     97035            44.00
11948   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     97010            60.00
11949   Florida   Spine   0470540830101073   6/28/2018   Bill      7/30/2018     G0283            44.00
11950   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     99211            77.00
11951   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97530            90.00
11952   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97112            77.00
11953   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97140            72.00
11954   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97035            44.00
11955   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97010            60.00
11956   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     G0283            44.00
11957   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     99211            77.00
11958   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97530            90.00
11959   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97110            77.00
11960   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97112            77.00
11961   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97140            72.00
11962   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     97010            60.00
11963   Florida   Spine   0620265190101013   4/14/2018   Bill      7/30/2018     G0283            44.00
11964   Florida   Spine   0563039300101042   5/6/2018    Bill      7/30/2018     98940            72.00
11965   Florida   Spine   0563039300101042   5/6/2018    Bill      7/30/2018     97110            77.00
11966   Florida   Spine   0563039300101042   5/6/2018    Bill      7/30/2018     97112            77.00
11967   Florida   Spine   0563039300101042   5/6/2018    Bill      7/30/2018     97140            72.00
11968   Florida   Spine   0563039300101042   5/6/2018    Bill      7/30/2018     97010            60.00
11969   Florida   Spine   0563039300101042   5/6/2018    Bill      7/30/2018     G0283            44.00
11970   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     99211            77.00
11971   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     97530            90.00
11972   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     97110            77.00
11973   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     97112            77.00
11974   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     97140            72.00
11975   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     97010            60.00
11976   Florida   Spine   0107692060101058   4/2/2018    Bill      7/30/2018     G0283            44.00
11977   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     99211            77.00
11978   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97530            90.00
11979   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97110            77.00
11980   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97112            77.00
11981   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97140            72.00
11982   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 236 of
                                                   2767

11983   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     G0283             44.00
11984   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     99211             77.00
11985   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97530             90.00
11986   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97112             77.00
11987   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97140             72.00
11988   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97012             55.00
11989   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97010             60.00
11990   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     G0283             44.00
11991   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     99211             77.00
11992   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     97530             90.00
11993   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     97112             77.00
11994   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     97140             72.00
11995   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     97012             55.00
11996   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     97010             60.00
11997   Florida   Spine   0125047710101180   5/21/2018   Bill      7/30/2018     G0283             44.00
11998   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     99211             77.00
11999   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97530             90.00
12000   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97112             77.00
12001   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97140             72.00
12002   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97035             44.00
12003   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97010             60.00
12004   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     G0283             44.00
12005   Florida   Spine   0569893460101034   3/29/2018   Bill      7/30/2018     99213            193.00
12006   Florida   Spine   0569893460101034   3/29/2018   Bill      7/30/2018     98940             72.00
12007   Florida   Spine   0569893460101034   3/29/2018   Bill      7/30/2018     97012             55.00
12008   Florida   Spine   0329206410101130   4/16/2018   Bill      7/30/2018     99213            193.00
12009   Florida   Spine   0329206410101130   4/16/2018   Bill      7/30/2018     97530             90.00
12010   Florida   Spine   0329206410101130   4/16/2018   Bill      7/30/2018     97112             77.00
12011   Florida   Spine   0329206410101130   4/16/2018   Bill      7/30/2018     97140             72.00
12012   Florida   Spine   0329206410101130   4/16/2018   Bill      7/30/2018     97010             60.00
12013   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     99211             77.00
12014   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     97530             90.00
12015   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     97112             77.00
12016   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     97140             72.00
12017   Florida   Spine   0573029910101027   6/21/2018   Bill      7/30/2018     97010             60.00
12018   Florida   Spine   0536024840101037   5/31/2018   Bill      7/30/2018     99211             77.00
12019   Florida   Spine   0536024840101037   5/31/2018   Bill      7/30/2018     97530             90.00
12020   Florida   Spine   0536024840101037   5/31/2018   Bill      7/30/2018     97140             72.00
12021   Florida   Spine   0536024840101037   5/31/2018   Bill      7/30/2018     97035             44.00
12022   Florida   Spine   0536024840101037   5/31/2018   Bill      7/30/2018     97010             60.00
12023   Florida   Spine   0536024840101037   5/31/2018   Bill      7/30/2018     G0283             44.00
12024   Florida   Spine   0594326420101033   5/31/2018   Bill      7/30/2018     99211             77.00
12025   Florida   Spine   0594326420101033   5/31/2018   Bill      7/30/2018     97110             77.00
12026   Florida   Spine   0594326420101033   5/31/2018   Bill      7/30/2018     97112             77.00
12027   Florida   Spine   0594326420101033   5/31/2018   Bill      7/30/2018     97010             60.00
12028   Florida   Spine   0594326420101033   5/31/2018   Bill      7/30/2018     G0283             44.00
12029   Florida   Spine   0594326420101033   5/31/2018   Bill      7/30/2018     97140             72.00
12030   Florida   Spine   0411166400101046   6/3/2018    Bill      7/30/2018     99211             77.00
12031   Florida   Spine   0411166400101046   6/3/2018    Bill      7/30/2018     97110             77.00
12032   Florida   Spine   0411166400101046   6/3/2018    Bill      7/30/2018     97112             77.00
12033   Florida   Spine   0411166400101046   6/3/2018    Bill      7/30/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 237 of
                                                   2767

12034   Florida   Spine   0411166400101046   6/3/2018    Bill      7/30/2018     97010             60.00
12035   Florida   Spine   0411166400101046   6/3/2018    Bill      7/30/2018     G0283             44.00
12036   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     99211             77.00
12037   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97530             90.00
12038   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97110             77.00
12039   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97012             55.00
12040   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97140             72.00
12041   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97010             60.00
12042   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     G0283             44.00
12043   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     99211             77.00
12044   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97110             77.00
12045   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97112             77.00
12046   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97140             72.00
12047   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97010             60.00
12048   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     G0283             44.00
12049   Florida   Spine   0259110890101178   3/12/2018   Bill      7/30/2018     97012             55.00
12050   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     99211             77.00
12051   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     97140             72.00
12052   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     97010             60.00
12053   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     G0283             44.00
12054   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     97530             90.00
12055   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     97110             77.00
12056   Florida   Spine   0523067980101049   5/21/2018   Bill      7/30/2018     99211             77.00
12057   Florida   Spine   0523067980101049   5/21/2018   Bill      7/30/2018     97530             90.00
12058   Florida   Spine   0523067980101049   5/21/2018   Bill      7/30/2018     97039             44.00
12059   Florida   Spine   0523067980101049   5/21/2018   Bill      7/30/2018     97140             72.00
12060   Florida   Spine   0523067980101049   5/21/2018   Bill      7/30/2018     97010             60.00
12061   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     99211             77.00
12062   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     97110             77.00
12063   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     97112             77.00
12064   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     97140             72.00
12065   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     97010             60.00
12066   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     G0283             44.00
12067   Florida   Spine   0544833410101023   4/28/2018   Bill      7/30/2018     99211             77.00
12068   Florida   Spine   0544833410101023   4/28/2018   Bill      7/30/2018     97530             90.00
12069   Florida   Spine   0544833410101023   4/28/2018   Bill      7/30/2018     97140             72.00
12070   Florida   Spine   0544833410101023   4/28/2018   Bill      7/30/2018     97010             60.00
12071   Florida   Spine   0544833410101023   4/28/2018   Bill      7/30/2018     G0283             44.00
12072   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     98941             88.00
12073   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97012             55.00
12074   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97140             72.00
12075   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97010             60.00
12076   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     G0283             44.00
12077   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97530             90.00
12078   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     98941             88.00
12079   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     97110             77.00
12080   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     97112             77.00
12081   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     97140             72.00
12082   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     G0283             44.00
12083   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     97010             60.00
12084   Florida   Spine   0570132810101114   5/13/2018   Bill      7/30/2018     99212            105.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 238 of
                                                   2767

12085   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     99211             77.00
12086   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97530             90.00
12087   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97110             77.00
12088   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97140             72.00
12089   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97012             55.00
12090   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     97010             60.00
12091   Florida   Spine   0394883500101061   5/12/2018   Bill      7/30/2018     G0283             44.00
12092   Florida   Spine   0438417300101043   5/24/2018   Bill      7/30/2018     99211             77.00
12093   Florida   Spine   0438417300101043   5/24/2018   Bill      7/30/2018     97530             90.00
12094   Florida   Spine   0438417300101043   5/24/2018   Bill      7/30/2018     97012             55.00
12095   Florida   Spine   0438417300101043   5/24/2018   Bill      7/30/2018     97140             72.00
12096   Florida   Spine   0438417300101043   5/24/2018   Bill      7/30/2018     97035             44.00
12097   Florida   Spine   0438417300101043   5/24/2018   Bill      7/30/2018     97010             60.00
12098   Florida   Spine   0438417300101043   5/24/2018   Bill      7/30/2018     G0283             44.00
12099   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     99211             77.00
12100   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97530             90.00
12101   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97110             77.00
12102   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97110             72.00
12103   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97010             60.00
12104   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     G0283             44.00
12105   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97012             55.00
12106   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     99213            193.00
12107   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     97530             90.00
12108   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     97012             55.00
12109   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     97140             72.00
12110   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     97010             60.00
12111   Florida   Spine   0615353560101016   4/29/2018   Bill      7/30/2018     G0283             44.00
12112   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     99211             77.00
12113   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     97530             90.00
12114   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     97110             77.00
12115   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     97140             72.00
12116   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     G0283             44.00
12117   Florida   Spine   0593125360101024   3/27/2018   Bill      7/30/2018     97010             60.00
12118   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     99211             77.00
12119   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97530             90.00
12120   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97039             44.00
12121   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97140             72.00
12122   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97035             44.00
12123   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97010             60.00
12124   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     G0283             44.00
12125   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     98940             72.00
12126   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     98943             72.00
12127   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97530             90.00
12128   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97140             72.00
12129   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97035             44.00
12130   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97010             60.00
12131   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     G0283             44.00
12132   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97530             90.00
12133   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97140             72.00
12134   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97035             44.00
12135   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 239 of
                                                   2767

12136   Florida   Spine   0598544170101013   6/23/2018   Bill      7/30/2018     G0283             44.00
12137   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     99211             77.00
12138   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     97140             72.00
12139   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     97010             60.00
12140   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     G0283             44.00
12141   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     97530             90.00
12142   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     97112             77.00
12143   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     97035             44.00
12144   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
12145   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97039             44.00
12146   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
12147   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140             72.00
12148   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97035             44.00
12149   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010             60.00
12150   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     G0283             44.00
12151   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     99211             77.00
12152   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97530             90.00
12153   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97110             77.00
12154   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97140             72.00
12155   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97010             60.00
12156   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     G0283             44.00
12157   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97012             55.00
12158   Florida   Spine   0306550860101141   3/5/2018    Bill      7/30/2018     99211             77.00
12159   Florida   Spine   0306550860101141   3/5/2018    Bill      7/30/2018     97110             77.00
12160   Florida   Spine   0306550860101141   3/5/2018    Bill      7/30/2018     97112             77.00
12161   Florida   Spine   0306550860101141   3/5/2018    Bill      7/30/2018     97140             72.00
12162   Florida   Spine   0306550860101141   3/5/2018    Bill      7/30/2018     97010             60.00
12163   Florida   Spine   0306550860101141   3/5/2018    Bill      7/30/2018     G0283             44.00
12164   Florida   Spine   0394141480101035   5/1/2018    Bill      7/30/2018     99211             77.00
12165   Florida   Spine   0394141480101035   5/1/2018    Bill      7/30/2018     97530             90.00
12166   Florida   Spine   0394141480101035   5/1/2018    Bill      7/30/2018     97110             77.00
12167   Florida   Spine   0394141480101035   5/1/2018    Bill      7/30/2018     97112             77.00
12168   Florida   Spine   0394141480101035   5/1/2018    Bill      7/30/2018     97140             72.00
12169   Florida   Spine   0394141480101035   5/1/2018    Bill      7/30/2018     97010             60.00
12170   Florida   Spine   0394141480101035   5/1/2018    Bill      7/30/2018     G0283             44.00
12171   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     99211             77.00
12172   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     97110             77.00
12173   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     97112             77.00
12174   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     97140             72.00
12175   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     97010             60.00
12176   Florida   Spine   0260507140101030   5/26/2018   Bill      7/30/2018     G0283             44.00
12177   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     99212            105.00
12178   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97110             77.00
12179   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97112             77.00
12180   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97012             55.00
12181   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97140             72.00
12182   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     97010             60.00
12183   Florida   Spine   0433688430101054   6/21/2018   Bill      7/30/2018     G0283             44.00
12184   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
12185   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
12186   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 240 of
                                                   2767

12187   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140             72.00
12188   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97035             44.00
12189   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010             60.00
12190   Florida   Spine   0170717510101143   6/25/2017   Bill      7/30/2018     99211             77.00
12191   Florida   Spine   0170717510101143   6/25/2017   Bill      7/30/2018     97530             90.00
12192   Florida   Spine   0170717510101143   6/25/2017   Bill      7/30/2018     97110             77.00
12193   Florida   Spine   0170717510101143   6/25/2017   Bill      7/30/2018     97140             72.00
12194   Florida   Spine   0170717510101143   6/25/2017   Bill      7/30/2018     97010             60.00
12195   Florida   Spine   0170717510101143   6/25/2017   Bill      7/30/2018     G0283             44.00
12196   Florida   Spine   0380155970101236   5/9/2018    Bill      7/30/2018     99212            105.00
12197   Florida   Spine   0380155970101236   5/9/2018    Bill      7/30/2018     97140             72.00
12198   Florida   Spine   0380155970101236   5/9/2018    Bill      7/30/2018     97035             44.00
12199   Florida   Spine   0380155970101236   5/9/2018    Bill      7/30/2018     97010             60.00
12200   Florida   Spine   0380155970101236   5/9/2018    Bill      7/30/2018     G0283             44.00
12201   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     99211             77.00
12202   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     97530             90.00
12203   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     97110             77.00
12204   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     97112             77.00
12205   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     97140             72.00
12206   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     G0283             44.00
12207   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     97010             60.00
12208   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
12209   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
12210   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140             72.00
12211   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010             60.00
12212   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     G0283             44.00
12213   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     99211             77.00
12214   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     97530             90.00
12215   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     97110             77.00
12216   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     97039             44.00
12217   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     97140             72.00
12218   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     97035             44.00
12219   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     97010             60.00
12220   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     G0283             44.00
12221   Florida   Spine   0531525880101013   6/18/2018   Bill      7/30/2018     99213            350.00
12222   Florida   Spine   0212118920101023   2/4/2018    Bill      7/30/2018     99213            350.00
12223   Florida   Spine   0407185910101029   7/1/2018    Bill      7/30/2018     99211             77.00
12224   Florida   Spine   0407185910101029   7/1/2018    Bill      7/30/2018     97530             90.00
12225   Florida   Spine   0407185910101029   7/1/2018    Bill      7/30/2018     97110             77.00
12226   Florida   Spine   0407185910101029   7/1/2018    Bill      7/30/2018     97140             72.00
12227   Florida   Spine   0407185910101029   7/1/2018    Bill      7/30/2018     G0283             44.00
12228   Florida   Spine   0407185910101029   7/1/2018    Bill      7/30/2018     97010             60.00
12229   Florida   Spine   0360697770101076   7/4/2018    Bill      7/30/2018     99203            500.00
12230   Florida   Spine   0508826860101018   2/23/2018   Bill      7/30/2018     99213            350.00
12231   Florida   Spine   0406981840101076   5/28/2018   Bill      7/30/2018     99203            500.00
12232   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     99203            500.00
12233   Florida   Spine   0582714140101025   4/23/2018   Bill      7/30/2018     98940             72.00
12234   Florida   Spine   0582714140101025   4/23/2018   Bill      7/30/2018     97530             90.00
12235   Florida   Spine   0582714140101025   4/23/2018   Bill      7/30/2018     97110             77.00
12236   Florida   Spine   0582714140101025   4/23/2018   Bill      7/30/2018     97140             72.00
12237   Florida   Spine   0582714140101025   4/23/2018   Bill      7/30/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 241 of
                                                   2767

12238   Florida   Spine   0582714140101025   4/23/2018   Bill      7/30/2018     G0283               44.00
12239   Florida   Spine   0499664030101100   4/12/2018   Bill      7/30/2018     99203              500.00
12240   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     99211               77.00
12241   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97530               90.00
12242   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97110               77.00
12243   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97140               72.00
12244   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97035               44.00
12245   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97010               60.00
12246   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     G0283               44.00
12247   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     99211               77.00
12248   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97530               90.00
12249   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97112               77.00
12250   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97140               72.00
12251   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97035               44.00
12252   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97010               60.00
12253   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     G0283               44.00
12254   Florida   Spine   0587443490101014   7/11/2018   Bill      7/30/2018     99203              275.00
12255   Florida   Spine   0587443490101014   7/11/2018   Bill      7/30/2018     A4456               22.00
12256   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     99211               77.00
12257   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97530               90.00
12258   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97110               77.00
12259   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97039               44.00
12260   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97140               72.00
12261   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97010               60.00
12262   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     G0283               44.00
12263   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     99211               77.00
12264   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     97530               90.00
12265   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     97140               72.00
12266   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     97012               55.00
12267   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     97010               60.00
12268   Florida   Spine   0465179120101035   6/11/2018   Bill      7/30/2018     G0283               44.00
12269   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     98941               88.00
12270   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     97112               77.00
12271   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     97530               90.00
12272   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     97140               72.00
12273   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     97035               44.00
12274   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     97010               60.00
12275   Florida   Spine   0253624890101216   7/4/2018    Bill      7/30/2018     G0283               44.00
12276   Florida   Spine   0566431130101010   1/19/2018   Bill      7/30/2018     99213              350.00
12277   Florida   Spine   0566431130101010   1/19/2018   Bill      7/30/2018     62323            2,000.00
12278   Florida   Spine   0566431130101010   1/19/2018   Bill      7/30/2018     J2001              105.00
12279   Florida   Spine   0566431130101010   1/19/2018   Bill      7/30/2018     J1020               35.00
12280   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     98941               88.00
12281   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     98943               72.00
12282   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97140               72.00
12283   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97035               44.00
12284   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97010               60.00
12285   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     G0283               44.00
12286   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     98941               88.00
12287   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97530               90.00
12288   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97012               55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 242 of
                                                   2767

12289   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97140            72.00
12290   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97010            60.00
12291   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     G0283            44.00
12292   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     99211            77.00
12293   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     97530            90.00
12294   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     97112            77.00
12295   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     97140            72.00
12296   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     97010            60.00
12297   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     97039            44.00
12298   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     99211            77.00
12299   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     97110            77.00
12300   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     97112            77.00
12301   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     97140            72.00
12302   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     97010            60.00
12303   Florida   Spine   0497122060101054   4/19/2018   Bill      7/30/2018     G0283            44.00
12304   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     99211            77.00
12305   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     97140            72.00
12306   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     97110            77.00
12307   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     97010            60.00
12308   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     G0283            44.00
12309   Florida   Spine   0555948490101028   6/26/2018   Bill      7/30/2018     97530            90.00
12310   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     99211            77.00
12311   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     97530            90.00
12312   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     97140            72.00
12313   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     97010            60.00
12314   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     G0283            44.00
12315   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     99211            77.00
12316   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97530            90.00
12317   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97110            77.00
12318   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97039            44.00
12319   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97140            72.00
12320   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     97010            60.00
12321   Florida   Spine   0576921340101014   6/15/2018   Bill      7/30/2018     G0283            44.00
12322   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     98941            88.00
12323   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97012            55.00
12324   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97140            72.00
12325   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97010            60.00
12326   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     G0283            44.00
12327   Florida   Spine   0253624890101208   5/29/2018   Bill      7/30/2018     97530            90.00
12328   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     97035            44.00
12329   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     99211            77.00
12330   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     97530            90.00
12331   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     97112            77.00
12332   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     97140            72.00
12333   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     G0283            44.00
12334   Florida   Spine   0592684380101027   6/28/2018   Bill      7/30/2018     97010            60.00
12335   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     99211            77.00
12336   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     97110            77.00
12337   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     97112            77.00
12338   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     97140            72.00
12339   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 243 of
                                                   2767

12340   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     G0283             44.00
12341   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     99211             77.00
12342   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97530             90.00
12343   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97039             44.00
12344   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97140             72.00
12345   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97035             44.00
12346   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     97010             60.00
12347   Florida   Spine   0560755870101061   5/29/2018   Bill      7/30/2018     G0283             44.00
12348   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     99211             77.00
12349   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     97110             77.00
12350   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     97112             77.00
12351   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     97140             72.00
12352   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     97010             60.00
12353   Florida   Spine   0588648490101033   5/21/2018   Bill      7/30/2018     G0283             44.00
12354   Florida   Spine   0170717510101143   6/25/2017   Bill      7/30/2018     99211             77.00
12355   Florida   Spine   0170717510101143   6/25/2017   Bill      7/30/2018     97530             90.00
12356   Florida   Spine   0170717510101143   6/25/2017   Bill      7/30/2018     97110             77.00
12357   Florida   Spine   0170717510101143   6/25/2017   Bill      7/30/2018     97140             72.00
12358   Florida   Spine   0170717510101143   6/25/2017   Bill      7/30/2018     97010             60.00
12359   Florida   Spine   0170717510101143   6/25/2017   Bill      7/30/2018     G0283             44.00
12360   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     99211             77.00
12361   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97530             90.00
12362   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97112             77.00
12363   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97140             72.00
12364   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     G0283             44.00
12365   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97010             60.00
12366   Florida   Spine   0317710090101256   7/6/2018    Bill      7/30/2018     97035             44.00
12367   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     99211             77.00
12368   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97530             90.00
12369   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97112             77.00
12370   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97140             72.00
12371   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     G0283             44.00
12372   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97010             60.00
12373   Florida   Spine   0612175710101023   6/18/2018   Bill      7/30/2018     97035             44.00
12374   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     99211             77.00
12375   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97530             90.00
12376   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97112             77.00
12377   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97140             72.00
12378   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97035             44.00
12379   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     97010             60.00
12380   Florida   Spine   0609859320101011   5/29/2018   Bill      7/30/2018     G0283             44.00
12381   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     99211             77.00
12382   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     97110             77.00
12383   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     97112             77.00
12384   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     97140             72.00
12385   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     97010             60.00
12386   Florida   Spine   0579137220101027   5/17/2018   Bill      7/30/2018     G0283             44.00
12387   Florida   Spine   0007726840101078   5/9/2018    Bill      7/30/2018     99213            193.00
12388   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     99211             77.00
12389   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97530             90.00
12390   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 244 of
                                                   2767

12391   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97140             72.00
12392   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97012             55.00
12393   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     97010             60.00
12394   Florida   Spine   0391131460101132   5/7/2018    Bill      7/30/2018     G0283             44.00
12395   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     99211             77.00
12396   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     97140             72.00
12397   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     97010             60.00
12398   Florida   Spine   0563933210101037   5/23/2018   Bill      7/30/2018     G0283             44.00
12399   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     99211             77.00
12400   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97530             90.00
12401   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97112             77.00
12402   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97140             72.00
12403   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97012             55.00
12404   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     97010             60.00
12405   Florida   Spine   0420201160101123   5/18/2018   Bill      7/30/2018     G0283             44.00
12406   Florida   Spine   0157462650101218   7/2/2018    Bill      7/30/2018     99203            275.00
12407   Florida   Spine   0536024840101037   5/31/2018   Bill      7/30/2018     99212            105.00
12408   Florida   Spine   0536024840101037   5/31/2018   Bill      7/30/2018     97530             90.00
12409   Florida   Spine   0536024840101037   5/31/2018   Bill      7/30/2018     97140             72.00
12410   Florida   Spine   0536024840101037   5/31/2018   Bill      7/30/2018     97010             60.00
12411   Florida   Spine   0536024840101037   5/31/2018   Bill      7/30/2018     G0283             44.00
12412   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     99211             77.00
12413   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97530             90.00
12414   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97110             77.00
12415   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97140             72.00
12416   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     97010             60.00
12417   Florida   Spine   0416275880101098   6/3/2018    Bill      7/30/2018     G0283             44.00
12418   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     99211             77.00
12419   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     97110             77.00
12420   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     97112             77.00
12421   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     97140             72.00
12422   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     97010             60.00
12423   Florida   Spine   0451997590101011   5/2/2018    Bill      7/30/2018     G0283             44.00
12424   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     99211             77.00
12425   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     97140             72.00
12426   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     97010             60.00
12427   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     G0283             44.00
12428   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     97530             90.00
12429   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     97039             44.00
12430   Florida   Spine   0578487350101037   7/2/2018    Bill      7/30/2018     97035             44.00
12431   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     99211             77.00
12432   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     97110             77.00
12433   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     97112             77.00
12434   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     97140             72.00
12435   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     97010             60.00
12436   Florida   Spine   0544552920101055   2/14/2018   Bill      7/30/2018     G0283             44.00
12437   Florida   Spine   0544833410101023   4/28/2018   Bill      7/30/2018     99211             77.00
12438   Florida   Spine   0544833410101023   4/28/2018   Bill      7/30/2018     97530             90.00
12439   Florida   Spine   0544833410101023   4/28/2018   Bill      7/30/2018     97140             72.00
12440   Florida   Spine   0544833410101023   4/28/2018   Bill      7/30/2018     97010             60.00
12441   Florida   Spine   0544833410101023   4/28/2018   Bill      7/30/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 245 of
                                                   2767

12442   Florida   Spine   0544833410101023   4/28/2018   Bill      7/30/2018     97035            44.00
12443   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     99211            77.00
12444   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     97530            90.00
12445   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     97110            77.00
12446   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     97112            77.00
12447   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     97140            72.00
12448   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     97010            60.00
12449   Florida   Spine   0435916930101037   5/6/2018    Bill      7/30/2018     G0283            44.00
12450   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     99211            77.00
12451   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     97530            90.00
12452   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     97110            77.00
12453   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     97112            77.00
12454   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     97140            72.00
12455   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     G0283            44.00
12456   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2018     97010            60.00
12457   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     99211            77.00
12458   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     97530            90.00
12459   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     97112            77.00
12460   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     97140            72.00
12461   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     G0283            44.00
12462   Florida   Spine   0008125820101100   4/24/2018   Bill      7/30/2018     97010            60.00
12463   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     99211            77.00
12464   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97530            90.00
12465   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97110            77.00
12466   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97140            72.00
12467   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97010            60.00
12468   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     G0283            44.00
12469   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     98941            88.00
12470   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97110            77.00
12471   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97112            77.00
12472   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97012            55.00
12473   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97140            72.00
12474   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97010            60.00
12475   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     G0283            44.00
12476   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     98941            88.00
12477   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     97530            90.00
12478   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     97012            55.00
12479   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     97140            72.00
12480   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     97035            44.00
12481   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     97010            60.00
12482   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     G0283            44.00
12483   Florida   Spine   0611345670101013   7/4/2018    Bill      7/30/2018     97039            44.00
12484   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     98941            88.00
12485   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97110            77.00
12486   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97112            77.00
12487   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97140            72.00
12488   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97039            44.00
12489   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97010            60.00
12490   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     G0283            44.00
12491   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     98941            88.00
12492   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 246 of
                                                   2767

12493   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97112            77.00
12494   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97140            72.00
12495   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97012            55.00
12496   Florida   Spine   0506340000101054   6/3/2018    Bill      7/30/2018     97010            60.00
12497   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     99211            77.00
12498   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     97530            90.00
12499   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     97012            55.00
12500   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     97140            72.00
12501   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     97035            44.00
12502   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     97010            60.00
12503   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     G0283            44.00
12504   Florida   Spine   0386824120101016   7/4/2018    Bill      7/30/2018     97039            44.00
12505   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     98941            88.00
12506   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97110            77.00
12507   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97112            77.00
12508   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97012            55.00
12509   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97140            72.00
12510   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     97010            60.00
12511   Florida   Spine   0516831860101075   4/19/2018   Bill      7/30/2018     G0283            44.00
12512   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     99211            77.00
12513   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97530            90.00
12514   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97110            77.00
12515   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97110            72.00
12516   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     97010            60.00
12517   Florida   Spine   0500500630101073   5/18/2018   Bill      7/30/2018     G0283            44.00
12518   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     99211            77.00
12519   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     97530            90.00
12520   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     97039            44.00
12521   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     97140            72.00
12522   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     G0283            44.00
12523   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     97010            60.00
12524   Florida   Spine   0218202830101135   2/12/2018   Bill      7/30/2018     97035            44.00
12525   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     99211            77.00
12526   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97530            90.00
12527   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97110            77.00
12528   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97140            72.00
12529   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     97010            60.00
12530   Florida   Spine   0175851800101037   6/17/2018   Bill      7/30/2018     G0283            44.00
12531   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     99211            77.00
12532   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97110            77.00
12533   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97112            77.00
12534   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97140            72.00
12535   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97010            60.00
12536   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     G0283            44.00
12537   Florida   Spine   0368457730101043   4/21/2018   Bill      7/30/2018     97530            90.00
12538   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     99211            77.00
12539   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97530            90.00
12540   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97110            77.00
12541   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97140            72.00
12542   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     97010            60.00
12543   Florida   Spine   0160007080101067   6/27/2018   Bill      7/30/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 247 of
                                                   2767

12544   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     99211             77.00
12545   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     97140             72.00
12546   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     97010             60.00
12547   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     G0283             44.00
12548   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     97530             90.00
12549   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     97112             77.00
12550   Florida   Spine   0370792780101139   7/7/2018    Bill      7/30/2018     97035             44.00
12551   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
12552   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97112             77.00
12553   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
12554   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140             72.00
12555   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97012             55.00
12556   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010             60.00
12557   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     G0283             44.00
12558   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     99211             77.00
12559   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97530             90.00
12560   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97110             77.00
12561   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97140             72.00
12562   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     97010             60.00
12563   Florida   Spine   0584707870101031   6/20/2018   Bill      7/30/2018     G0283             44.00
12564   Florida   Spine   0394141480101035   5/1/2018    Bill      7/30/2018     99213            193.00
12565   Florida   Spine   0394141480101035   5/1/2018    Bill      7/30/2018     97110             77.00
12566   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
12567   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
12568   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97112             77.00
12569   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140             72.00
12570   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010             60.00
12571   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     98940             72.00
12572   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97530             90.00
12573   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97140             72.00
12574   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97010             60.00
12575   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     G0283             44.00
12576   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97112             77.00
12577   Florida   Spine   0348590770101021   6/23/2018   Bill      7/30/2018     97035             44.00
12578   Florida   Spine   0542771940101059   2/14/2016   Bill      7/30/2018     99213            350.00
12579   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     99211             77.00
12580   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     97110             77.00
12581   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     97039             44.00
12582   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     97140             72.00
12583   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     97035             44.00
12584   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     97010             60.00
12585   Florida   Spine   0585544400101069   3/12/2018   Bill      7/30/2018     G0283             44.00
12586   Florida   Spine   0553868340101022   8/15/2017   Bill      7/30/2018     99203            500.00
12587   Florida   Spine   0338941450101041   5/6/2018    Bill      7/30/2018     99203            500.00
12588   Florida   Spine   0338941450101041   5/6/2018    Bill      7/30/2018     99203            500.00
12589   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     99211             77.00
12590   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97530             90.00
12591   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97110             77.00
12592   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97140             72.00
12593   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     G0283             44.00
12594   Florida   Spine   0616034480101018   6/19/2018   Bill      7/30/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 248 of
                                                   2767

12595   Florida   Spine   0614189890101016   3/1/2018    Bill      7/30/2018     99213              350.00
12596   Florida   Spine   0614189890101016   3/1/2018    Bill      7/30/2018     62323            2,000.00
12597   Florida   Spine   0614189890101016   3/1/2018    Bill      7/30/2018     J2001              105.00
12598   Florida   Spine   0614189890101016   3/1/2018    Bill      7/30/2018     J1020               35.00
12599   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     99211               77.00
12600   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97530               90.00
12601   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97110               77.00
12602   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97140               72.00
12603   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97035               44.00
12604   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     97010               60.00
12605   Florida   Spine   0409424720101079   6/29/2018   Bill      7/30/2018     G0283               44.00
12606   Florida   Spine   0157462650101218   7/2/2018    Bill      7/30/2018     99203              275.00
12607   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     99211               77.00
12608   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97530               90.00
12609   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97112               77.00
12610   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97140               72.00
12611   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97035               44.00
12612   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     97010               60.00
12613   Florida   Spine   0550747500101043   7/6/2018    Bill      7/30/2018     G0283               44.00
12614   Florida   Spine   0624003080101017   5/25/2018   Bill      7/30/2018     99211               77.00
12615   Florida   Spine   0624003080101017   5/25/2018   Bill      7/30/2018     97530               90.00
12616   Florida   Spine   0624003080101017   5/25/2018   Bill      7/30/2018     97112               77.00
12617   Florida   Spine   0624003080101017   5/25/2018   Bill      7/30/2018     97140               72.00
12618   Florida   Spine   0624003080101017   5/25/2018   Bill      7/30/2018     97035               44.00
12619   Florida   Spine   0624003080101017   5/25/2018   Bill      7/30/2018     97010               60.00
12620   Florida   Spine   0624003080101017   5/25/2018   Bill      7/30/2018     G0283               44.00
12621   Florida   Spine   0587443490101014   7/11/2018   Bill      7/30/2018     99211               77.00
12622   Florida   Spine   0587443490101014   7/11/2018   Bill      7/30/2018     97530               90.00
12623   Florida   Spine   0587443490101014   7/11/2018   Bill      7/30/2018     97110               77.00
12624   Florida   Spine   0587443490101014   7/11/2018   Bill      7/30/2018     97140               72.00
12625   Florida   Spine   0587443490101014   7/11/2018   Bill      7/30/2018     97010               60.00
12626   Florida   Spine   0587443490101014   7/11/2018   Bill      7/30/2018     G0283               44.00
12627   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     99211               77.00
12628   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97530               90.00
12629   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97110               77.00
12630   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97012               55.00
12631   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97140               72.00
12632   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     97010               60.00
12633   Florida   Spine   0596695490101018   6/24/2018   Bill      7/30/2018     G0283               44.00
12634   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     99211               77.00
12635   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     97530               90.00
12636   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     97110               77.00
12637   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     97140               72.00
12638   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     97010               60.00
12639   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     G0283               44.00
12640   Florida   Spine   0266066140101148   7/3/2018    Bill      7/30/2018     97039               44.00
12641   Florida   Spine   0360697770101076   7/4/2018    Bill      7/30/2018     99203              275.00
12642   Florida   Spine   0360697770101076   7/4/2018    Bill      7/30/2018     97035               44.00
12643   Florida   Spine   0360697770101076   7/4/2018    Bill      7/30/2018     97010               60.00
12644   Florida   Spine   0360697770101076   7/4/2018    Bill      7/30/2018     G0283               44.00
12645   Florida   Spine   0360697770101076   7/4/2018    Bill      7/30/2018     A4556               22.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 249 of
                                                   2767

12646   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     98941            88.00
12647   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97039            44.00
12648   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97140            72.00
12649   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97012            55.00
12650   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     97010            60.00
12651   Florida   Spine   0368038000101010   4/3/2018    Bill      7/30/2018     G0283            44.00
12652   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     98941            88.00
12653   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97530            90.00
12654   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97112            77.00
12655   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97039            44.00
12656   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97140            72.00
12657   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     G0283            44.00
12658   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97010            60.00
12659   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     99211            77.00
12660   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     97530            90.00
12661   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     97140            72.00
12662   Florida   Spine   0611806660101016   5/4/2018    Bill      7/30/2018     97010            60.00
12663   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     99211            77.00
12664   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     97110            77.00
12665   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     97530            90.00
12666   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     97140            72.00
12667   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     97010            60.00
12668   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     G0283            44.00
12669   Florida   Spine   0576328690101018   8/22/2017   Bill      7/30/2018     97035            44.00
12670   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     98941            88.00
12671   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97530            90.00
12672   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97039            44.00
12673   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97140            72.00
12674   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     G0283            44.00
12675   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97010            60.00
12676   Florida   Spine   0385977570101026   6/10/2018   Bill      7/30/2018     97035            44.00
12677   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     99211            77.00
12678   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97530            90.00
12679   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97039            44.00
12680   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97140            72.00
12681   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97010            60.00
12682   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     G0283            44.00
12683   Florida   Spine   0533630600101042   5/13/2018   Bill      7/30/2018     97035            44.00
12684   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     99211            77.00
12685   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97110            77.00
12686   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97112            77.00
12687   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97140            72.00
12688   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97010            60.00
12689   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     G0283            44.00
12690   Florida   Spine   0614005110101018   4/30/2018   Bill      7/30/2018     97530            90.00
12691   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     99211            77.00
12692   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     97530            90.00
12693   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     97140            72.00
12694   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     97010            60.00
12695   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     G0283            44.00
12696   Florida   Spine   0590961330101071   6/9/2018    Bill      7/30/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 250 of
                                                   2767

12697   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     99211            77.00
12698   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     97530            90.00
12699   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     97110            77.00
12700   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     97112            77.00
12701   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     97140            72.00
12702   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     G0283            44.00
12703   Florida   Spine   0354135220101055   3/19/2018    Bill     7/30/2018     97010            60.00
12704   Florida   Spine   0576921340101014   6/15/2018    Bill     7/30/2018     99211            77.00
12705   Florida   Spine   0576921340101014   6/15/2018    Bill     7/30/2018     97530            90.00
12706   Florida   Spine   0576921340101014   6/15/2018    Bill     7/30/2018     97035            44.00
12707   Florida   Spine   0576921340101014   6/15/2018    Bill     7/30/2018     97039            44.00
12708   Florida   Spine   0576921340101014   6/15/2018    Bill     7/30/2018     97140            72.00
12709   Florida   Spine   0576921340101014   6/15/2018    Bill     7/30/2018     97010            60.00
12710   Florida   Spine   0576921340101014   6/15/2018    Bill     7/30/2018     G0283            44.00
12711   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     99211            77.00
12712   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     97530            90.00
12713   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     97110            77.00
12714   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     97112            77.00
12715   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     97140            72.00
12716   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     G0283            44.00
12717   Florida   Spine   0543067990101035   6/9/2018     Bill     7/30/2018     97010            60.00
12718   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     99211            77.00
12719   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     97530            90.00
12720   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     97112            77.00
12721   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     97140            72.00
12722   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     G0283            44.00
12723   Florida   Spine   0454649430101035   10/30/2017   Bill     7/30/2018     97010            60.00
12724   Florida   Spine   0008125820101100   4/24/2018    Bill     7/30/2018     99211            77.00
12725   Florida   Spine   0008125820101100   4/24/2018    Bill     7/30/2018     97530            90.00
12726   Florida   Spine   0008125820101100   4/24/2018    Bill     7/30/2018     97112            77.00
12727   Florida   Spine   0008125820101100   4/24/2018    Bill     7/30/2018     97140            72.00
12728   Florida   Spine   0008125820101100   4/24/2018    Bill     7/30/2018     G0283            44.00
12729   Florida   Spine   0008125820101100   4/24/2018    Bill     7/30/2018     97010            60.00
12730   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     99211            77.00
12731   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     97530            90.00
12732   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     97112            77.00
12733   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     97140            72.00
12734   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     G0283            44.00
12735   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     97010            60.00
12736   Florida   Spine   0592684380101027   6/28/2018    Bill     7/30/2018     97035            44.00
12737   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     99211            77.00
12738   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     97530            90.00
12739   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     97112            77.00
12740   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     97140            72.00
12741   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     G0283            44.00
12742   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     97010            60.00
12743   Florida   Spine   0317710090101256   7/6/2018     Bill     7/30/2018     97035            44.00
12744   Florida   Spine   0588155410101036   7/7/2018     Bill     7/30/2018     99211            77.00
12745   Florida   Spine   0588155410101036   7/7/2018     Bill     7/30/2018     97530            90.00
12746   Florida   Spine   0588155410101036   7/7/2018     Bill     7/30/2018     97112            77.00
12747   Florida   Spine   0588155410101036   7/7/2018     Bill     7/30/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 251 of
                                                   2767

12748   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     97035               44.00
12749   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     97010               60.00
12750   Florida   Spine   0588155410101036   7/7/2018    Bill      7/30/2018     G0283               44.00
12751   Florida   Spine   0534375780101086   3/14/2018   Bill      7/30/2018     97012               55.00
12752   Florida   Spine   0534375780101086   3/14/2018   Bill      7/30/2018     99211               77.00
12753   Florida   Spine   0534375780101086   3/14/2018   Bill      7/30/2018     97530               90.00
12754   Florida   Spine   0534375780101086   3/14/2018   Bill      7/30/2018     97110               77.00
12755   Florida   Spine   0534375780101086   3/14/2018   Bill      7/30/2018     97140               72.00
12756   Florida   Spine   0534375780101086   3/14/2018   Bill      7/30/2018     G0283               44.00
12757   Florida   Spine   0534375780101086   3/14/2018   Bill      7/30/2018     97010               60.00
12758   Florida   Spine   0127005020101033   1/18/2018   Bill      8/3/2018      99213              350.00
12759   Florida   Spine   0464837650101011   5/23/2018   Bill      8/3/2018      99203              500.00
12760   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      99203              275.00
12761   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97140               72.00
12762   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97035               44.00
12763   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97010               60.00
12764   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      G0283               44.00
12765   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      A4556               22.00
12766   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      99212               77.00
12767   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97530               90.00
12768   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97110               77.00
12769   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97140               72.00
12770   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97010               60.00
12771   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      G0283               44.00
12772   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      99211               77.00
12773   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97530               90.00
12774   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97110               77.00
12775   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97140               72.00
12776   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97010               60.00
12777   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      G0283               44.00
12778   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97035               44.00
12779   Florida   Spine   0472496470101071   7/6/2018    Bill      8/3/2018      99203              500.00
12780   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      99211               77.00
12781   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97530               90.00
12782   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97110               77.00
12783   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97140               72.00
12784   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97035               44.00
12785   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97010               60.00
12786   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      G0283               44.00
12787   Florida   Spine   0555441030101039   4/5/2018    Bill      8/3/2018      99203              500.00
12788   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      99211               77.00
12789   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97530               90.00
12790   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97110               77.00
12791   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97140               72.00
12792   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      97010               60.00
12793   Florida   Spine   0301350560101078   7/1/2018    Bill      8/3/2018      G0283               44.00
12794   Florida   Spine   0175851800101037   6/17/2018   Bill      8/3/2018      99213              350.00
12795   Florida   Spine   0175851800101037   6/17/2018   Bill      8/3/2018      62323            2,000.00
12796   Florida   Spine   0175851800101037   6/17/2018   Bill      8/3/2018      J2001              105.00
12797   Florida   Spine   0175851800101037   6/17/2018   Bill      8/3/2018      J3490               25.00
12798   Florida   Spine   0175851800101037   6/17/2018   Bill      8/3/2018      J0702              105.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 252 of
                                                   2767

12799   Florida   Spine   0425292990101040   1/26/2018    Bill     8/3/2018      99213              350.00
12800   Florida   Spine   0425292990101040   1/26/2018    Bill     8/3/2018      62321            2,100.00
12801   Florida   Spine   0425292990101040   1/26/2018    Bill     8/3/2018      J2001              105.00
12802   Florida   Spine   0425292990101040   1/26/2018    Bill     8/3/2018      J0702               35.00
12803   Florida   Spine   0317710090101256   7/6/2018     Bill     8/3/2018      99203              500.00
12804   Florida   Spine   0348590770101021   6/23/2018    Bill     8/3/2018      99203              500.00
12805   Florida   Spine   0348590770101021   6/23/2018    Bill     8/3/2018      99203              500.00
12806   Florida   Spine   0348590770101021   6/23/2018    Bill     8/3/2018      99203              500.00
12807   Florida   Spine   0592684380101027   6/28/2018    Bill     8/3/2018      99213              350.00
12808   Florida   Spine   0517374020101023   4/4/2018     Bill     8/3/2018      99203              500.00
12809   Florida   Spine   0262627170101029   1/5/2018     Bill     8/3/2018      99213              350.00
12810   Florida   Spine   0488408870101025   12/20/2017   Bill     8/3/2018      99213              350.00
12811   Florida   Spine   0586281730101019   4/23/2018    Bill     8/3/2018      99213              350.00
12812   Florida   Spine   0296480540101125   3/11/2017    Bill     8/3/2018      99213              350.00
12813   Florida   Spine   0296480540101125   3/11/2017    Bill     8/3/2018      0232T            5,000.00
12814   Florida   Spine   0353298700101085   1/10/2018    Bill     8/3/2018      99213              350.00
12815   Florida   Spine   0576921340101014   6/15/2018    Bill     8/3/2018      99203              500.00
12816   Florida   Spine   0591187770101012   4/27/2018    Bill     8/3/2018      99203              500.00
12817   Florida   Spine   0544575600101020   5/3/2018     Bill     8/3/2018      99203              500.00
12818   Florida   Spine   0602547230101018   5/31/2018    Bill     8/3/2018      99203              500.00
12819   Florida   Spine   0570132810101114   5/13/2018    Bill     8/3/2018      99213              350.00
12820   Florida   Spine   0104290850101132   4/16/2018    Bill     8/3/2018      99213              350.00
12821   Florida   Spine   0410795300101069   1/11/2018    Bill     8/3/2018      99204              700.00
12822   Florida   Spine   0398566130101025   6/12/2018    Bill     8/3/2018      99203              500.00
12823   Florida   Spine   0398566130101025   6/12/2018    Bill     8/3/2018      99203              500.00
12824   Florida   Spine   0505991530101013   3/3/2018     Bill     8/3/2018      99203              500.00
12825   Florida   Spine   0517369760101043   11/16/2017   Bill     8/3/2018      99213              350.00
12826   Florida   Spine   0563933210101037   5/23/2018    Bill     8/3/2018      99213              350.00
12827   Florida   Spine   0160007080101067   6/27/2018    Bill     8/3/2018      99213              350.00
12828   Florida   Spine   0419399150101054   4/18/2018    Bill     8/3/2018      99203              500.00
12829   Florida   Spine   0616855060101014   1/17/2018    Bill     8/3/2018      99203              500.00
12830   Florida   Spine   0587866010101017   2/12/2018    Bill     8/3/2018      99213              350.00
12831   Florida   Spine   0386327960101062   5/18/2018    Bill     8/3/2018      99213              350.00
12832   Florida   Spine   0386327960101062   5/18/2018    Bill     8/3/2018      62323            2,000.00
12833   Florida   Spine   0386327960101062   5/18/2018    Bill     8/3/2018      J2001              105.00
12834   Florida   Spine   0386327960101062   5/18/2018    Bill     8/3/2018      J1020               35.00
12835   Florida   Spine   0294879090101322   2/1/2018     Bill     8/3/2018      99213              350.00
12836   Florida   Spine   0431410970101077   1/20/2017    Bill     8/3/2018      99213              350.00
12837   Florida   Spine   0431410970101077   1/20/2017    Bill     8/3/2018      62323            2,000.00
12838   Florida   Spine   0431410970101077   1/20/2017    Bill     8/3/2018      J2001              105.00
12839   Florida   Spine   0431410970101077   1/20/2017    Bill     8/3/2018      J0702               35.00
12840   Florida   Spine   0431410970101077   1/20/2017    Bill     8/3/2018      J3490               25.00
12841   Florida   Spine   0363141900101117   2/1/2018     Bill     8/3/2018      99213              350.00
12842   Florida   Spine   0325167580101017   2/15/2018    Bill     8/3/2018      99213              350.00
12843   Florida   Spine   0563039300101042   5/6/2018     Bill     8/3/2018      99213              350.00
12844   Florida   Spine   0593125360101024   3/27/2018    Bill     8/3/2018      99213              350.00
12845   Florida   Spine   0596967320101017   3/12/2018    Bill     8/3/2018      99213              350.00
12846   Florida   Spine   0385649370101056   2/7/2018     Bill     8/3/2018      99213              350.00
12847   Florida   Spine   0414874410101065   7/5/2018     Bill     8/4/2018      99203              275.00
12848   Florida   Spine   0414874410101065   7/5/2018     Bill     8/4/2018      97140               72.00
12849   Florida   Spine   0414874410101065   7/5/2018     Bill     8/4/2018      G0283               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 253 of
                                                   2767

12850   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97010               60.00
12851   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      A4556               22.00
12852   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      99211               77.00
12853   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97530               90.00
12854   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97110               77.00
12855   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97140               72.00
12856   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      G0283               44.00
12857   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97010               60.00
12858   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      99211               77.00
12859   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97530               90.00
12860   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97110               77.00
12861   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97140               72.00
12862   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      G0283               44.00
12863   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97010               60.00
12864   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97012               55.00
12865   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      72141            1,950.00
12866   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      72148            1,950.00
12867   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      72141            1,950.00
12868   Florida   Spine   0380155970101236   5/9/2018    Bill      8/4/2018      72141            1,950.00
12869   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      72141            1,950.00
12870   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      73721            1,750.00
12871   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      72148            1,950.00
12872   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      99211               77.00
12873   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97530               90.00
12874   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97110               77.00
12875   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97140               72.00
12876   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      G0283               44.00
12877   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97010               60.00
12878   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97035               44.00
12879   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      99211               77.00
12880   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      97110               77.00
12881   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      97112               77.00
12882   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      97140               72.00
12883   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      97010               60.00
12884   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      G0283               44.00
12885   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      G0283               44.00
12886   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      99211               77.00
12887   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      97530               90.00
12888   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      97110               77.00
12889   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      97112               77.00
12890   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      97140               72.00
12891   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      97010               60.00
12892   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      99211               77.00
12893   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      97530               90.00
12894   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      97110               77.00
12895   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      97039               44.00
12896   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      97140               72.00
12897   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      G0283               44.00
12898   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      97010               60.00
12899   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      99211               77.00
12900   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 254 of
                                                   2767

12901   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97110            77.00
12902   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97140            72.00
12903   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      G0283            44.00
12904   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97010            60.00
12905   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97039            44.00
12906   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      99211            77.00
12907   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97530            90.00
12908   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97110            77.00
12909   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97140            72.00
12910   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      G0283            44.00
12911   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97010            60.00
12912   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      99211            77.00
12913   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      97530            90.00
12914   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      97039            44.00
12915   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      97140            72.00
12916   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      G0283            44.00
12917   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      97010            60.00
12918   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      97035            44.00
12919   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      99211            77.00
12920   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      97110            77.00
12921   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      97112            77.00
12922   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      97140            72.00
12923   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      G0283            44.00
12924   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      97010            60.00
12925   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      99211            77.00
12926   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97110            77.00
12927   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97112            77.00
12928   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97140            72.00
12929   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97012            55.00
12930   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97010            60.00
12931   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      G0283            44.00
12932   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      99211            77.00
12933   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97112            77.00
12934   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97140            72.00
12935   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      G0283            44.00
12936   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97010            60.00
12937   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97012            55.00
12938   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97530            90.00
12939   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      99211            77.00
12940   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97110            77.00
12941   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97112            77.00
12942   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97140            72.00
12943   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97010            60.00
12944   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      G0283            44.00
12945   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      99211            77.00
12946   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97530            90.00
12947   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97112            77.00
12948   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97140            72.00
12949   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      G0283            44.00
12950   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97010            60.00
12951   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97035            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 255 of
                                                   2767

12952   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      A4556            22.00
12953   Florida   Spine   0424697340101022   1/31/2018   Bill      8/4/2018      99211            77.00
12954   Florida   Spine   0424697340101022   1/31/2018   Bill      8/4/2018      97110            77.00
12955   Florida   Spine   0424697340101022   1/31/2018   Bill      8/4/2018      97112            77.00
12956   Florida   Spine   0424697340101022   1/31/2018   Bill      8/4/2018      97140            72.00
12957   Florida   Spine   0424697340101022   1/31/2018   Bill      8/4/2018      97010            60.00
12958   Florida   Spine   0424697340101022   1/31/2018   Bill      8/4/2018      G0283            44.00
12959   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      99211            77.00
12960   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      97530            90.00
12961   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      97110            77.00
12962   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      97140            72.00
12963   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      G0283            44.00
12964   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      97010            60.00
12965   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940            72.00
12966   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530            90.00
12967   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140            72.00
12968   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      G0283            44.00
12969   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010            60.00
12970   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      99211            77.00
12971   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97530            90.00
12972   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97140            72.00
12973   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      G0283            44.00
12974   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97010            60.00
12975   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97035            44.00
12976   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97012            55.00
12977   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940            72.00
12978   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140            72.00
12979   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010            60.00
12980   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97035            44.00
12981   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530            90.00
12982   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      99211            77.00
12983   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97530            90.00
12984   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97039            44.00
12985   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97140            72.00
12986   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      G0283            44.00
12987   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97010            60.00
12988   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97035            44.00
12989   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940            72.00
12990   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530            90.00
12991   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97039            44.00
12992   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140            72.00
12993   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      G0283            44.00
12994   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010            60.00
12995   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97035            44.00
12996   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      98941            88.00
12997   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      98943            72.00
12998   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      97140            72.00
12999   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      97012            55.00
13000   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      98940            72.00
13001   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      98943            72.00
13002   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      97039            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 256 of
                                                   2767

13003   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      97140            72.00
13004   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      G0283            44.00
13005   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      97010            60.00
13006   Florida   Spine   0570132810101114   5/13/2018   Bill      8/4/2018      98941            88.00
13007   Florida   Spine   0570132810101114   5/13/2018   Bill      8/4/2018      97110            77.00
13008   Florida   Spine   0570132810101114   5/13/2018   Bill      8/4/2018      97112            77.00
13009   Florida   Spine   0570132810101114   5/13/2018   Bill      8/4/2018      97140            72.00
13010   Florida   Spine   0570132810101114   5/13/2018   Bill      8/4/2018      G0283            44.00
13011   Florida   Spine   0570132810101114   5/13/2018   Bill      8/4/2018      97010            60.00
13012   Florida   Spine   0570132810101114   5/13/2018   Bill      8/4/2018      97012            55.00
13013   Florida   Spine   0385977570101026   6/10/2018   Bill      8/4/2018      98941            88.00
13014   Florida   Spine   0385977570101026   6/10/2018   Bill      8/4/2018      97530            90.00
13015   Florida   Spine   0385977570101026   6/10/2018   Bill      8/4/2018      97039            44.00
13016   Florida   Spine   0385977570101026   6/10/2018   Bill      8/4/2018      97140            72.00
13017   Florida   Spine   0385977570101026   6/10/2018   Bill      8/4/2018      G0283            44.00
13018   Florida   Spine   0385977570101026   6/10/2018   Bill      8/4/2018      97010            60.00
13019   Florida   Spine   0385977570101026   6/10/2018   Bill      8/4/2018      97035            44.00
13020   Florida   Spine   0385977570101026   6/10/2018   Bill      8/4/2018      97012            55.00
13021   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      98941            88.00
13022   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      97530            90.00
13023   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      97110            77.00
13024   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      97112            77.00
13025   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      97010            60.00
13026   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      97039            44.00
13027   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      98941            88.00
13028   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      97530            90.00
13029   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      97110            77.00
13030   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      97112            77.00
13031   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      97012            55.00
13032   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      97010            60.00
13033   Florida   Spine   0506340000101054   6/3/2018    Bill      8/4/2018      G0283            44.00
13034   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      99211            77.00
13035   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97530            90.00
13036   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97110            77.00
13037   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97140            72.00
13038   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97035            44.00
13039   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97010            60.00
13040   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      G0283            44.00
13041   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      99211            77.00
13042   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      97530            90.00
13043   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      97110            77.00
13044   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      97140            72.00
13045   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      G0283            44.00
13046   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      97010            60.00
13047   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      99211            77.00
13048   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      97530            90.00
13049   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      97112            77.00
13050   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      97140            72.00
13051   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      G0283            44.00
13052   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      97010            60.00
13053   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      98941            88.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 257 of
                                                   2767

13054   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      97530            90.00
13055   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      97012            55.00
13056   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      97039            44.00
13057   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      97035            44.00
13058   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      97010            60.00
13059   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      G0283            44.00
13060   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      99211            77.00
13061   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97530            90.00
13062   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97112            77.00
13063   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97140            72.00
13064   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      G0283            44.00
13065   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97010            60.00
13066   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97035            44.00
13067   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      99211            77.00
13068   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97530            90.00
13069   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97110            77.00
13070   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97140            72.00
13071   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97012            55.00
13072   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97010            60.00
13073   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      G0283            44.00
13074   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      99211            77.00
13075   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      97530            90.00
13076   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      97110            77.00
13077   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      97112            77.00
13078   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      97140            72.00
13079   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      G0283            44.00
13080   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      97010            60.00
13081   Florida   Spine   0582714140101025   4/23/2018   Bill      8/4/2018      99211            77.00
13082   Florida   Spine   0582714140101025   4/23/2018   Bill      8/4/2018      97530            90.00
13083   Florida   Spine   0582714140101025   4/23/2018   Bill      8/4/2018      97110            77.00
13084   Florida   Spine   0582714140101025   4/23/2018   Bill      8/4/2018      97140            72.00
13085   Florida   Spine   0582714140101025   4/23/2018   Bill      8/4/2018      G0283            44.00
13086   Florida   Spine   0582714140101025   4/23/2018   Bill      8/4/2018      97010            60.00
13087   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      99211            77.00
13088   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97530            90.00
13089   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97110            77.00
13090   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97140            72.00
13091   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      G0283            44.00
13092   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97010            60.00
13093   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97012            55.00
13094   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      98941            88.00
13095   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      97012            55.00
13096   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      97039            44.00
13097   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      97035            44.00
13098   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      97010            60.00
13099   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      G0283            44.00
13100   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      97530            90.00
13101   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      99211            77.00
13102   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      97530            90.00
13103   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      97110            77.00
13104   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 258 of
                                                   2767

13105   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      G0283            44.00
13106   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      97010            60.00
13107   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      97012            55.00
13108   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      99211            77.00
13109   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      97530            90.00
13110   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      97110            77.00
13111   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      97112            77.00
13112   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      97140            72.00
13113   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      G0283            44.00
13114   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      97010            60.00
13115   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      99211            77.00
13116   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      97530            90.00
13117   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      97110            77.00
13118   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      97112            77.00
13119   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      97140            72.00
13120   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      97010            60.00
13121   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      G0283            44.00
13122   Florida   Spine   0629983500101017   5/20/2018   Bill      8/4/2018      99211            77.00
13123   Florida   Spine   0629983500101017   5/20/2018   Bill      8/4/2018      97530            90.00
13124   Florida   Spine   0629983500101017   5/20/2018   Bill      8/4/2018      97112            77.00
13125   Florida   Spine   0629983500101017   5/20/2018   Bill      8/4/2018      97140            72.00
13126   Florida   Spine   0629983500101017   5/20/2018   Bill      8/4/2018      97035            44.00
13127   Florida   Spine   0629983500101017   5/20/2018   Bill      8/4/2018      97010            60.00
13128   Florida   Spine   0629983500101017   5/20/2018   Bill      8/4/2018      G0283            44.00
13129   Florida   Spine   0592684380101027   6/28/2018   Bill      8/4/2018      99211            77.00
13130   Florida   Spine   0592684380101027   6/28/2018   Bill      8/4/2018      97530            90.00
13131   Florida   Spine   0592684380101027   6/28/2018   Bill      8/4/2018      97112            77.00
13132   Florida   Spine   0592684380101027   6/28/2018   Bill      8/4/2018      97140            72.00
13133   Florida   Spine   0592684380101027   6/28/2018   Bill      8/4/2018      97035            44.00
13134   Florida   Spine   0592684380101027   6/28/2018   Bill      8/4/2018      97010            60.00
13135   Florida   Spine   0592684380101027   6/28/2018   Bill      8/4/2018      G0283            44.00
13136   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      99211            77.00
13137   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97530            90.00
13138   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97112            77.00
13139   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97140            72.00
13140   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97035            44.00
13141   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97010            60.00
13142   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      G0283            44.00
13143   Florida   Spine   0508826860101018   2/23/2018   Bill      8/4/2018      99211            77.00
13144   Florida   Spine   0508826860101018   2/23/2018   Bill      8/4/2018      97530            90.00
13145   Florida   Spine   0508826860101018   2/23/2018   Bill      8/4/2018      97110            77.00
13146   Florida   Spine   0508826860101018   2/23/2018   Bill      8/4/2018      97112            77.00
13147   Florida   Spine   0508826860101018   2/23/2018   Bill      8/4/2018      97140            72.00
13148   Florida   Spine   0508826860101018   2/23/2018   Bill      8/4/2018      97010            60.00
13149   Florida   Spine   0508826860101018   2/23/2018   Bill      8/4/2018      G0283            44.00
13150   Florida   Spine   0008125820101100   4/24/2018   Bill      8/4/2018      99211            77.00
13151   Florida   Spine   0008125820101100   4/24/2018   Bill      8/4/2018      97530            90.00
13152   Florida   Spine   0008125820101100   4/24/2018   Bill      8/4/2018      97112            77.00
13153   Florida   Spine   0008125820101100   4/24/2018   Bill      8/4/2018      97140            72.00
13154   Florida   Spine   0008125820101100   4/24/2018   Bill      8/4/2018      97010            60.00
13155   Florida   Spine   0008125820101100   4/24/2018   Bill      8/4/2018      G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 259 of
                                                   2767

13156   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      99211            77.00
13157   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97530            90.00
13158   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97110            77.00
13159   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97112            77.00
13160   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97140            72.00
13161   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97010            60.00
13162   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      G0283            44.00
13163   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      99211            77.00
13164   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97530            90.00
13165   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97110            77.00
13166   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97112            77.00
13167   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97140            72.00
13168   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97010            60.00
13169   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      G0283            44.00
13170   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      99211            77.00
13171   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97530            90.00
13172   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97110            77.00
13173   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97140            72.00
13174   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      G0283            44.00
13175   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97010            60.00
13176   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97039            44.00
13177   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      99211            77.00
13178   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97530            90.00
13179   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97110            77.00
13180   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97112            77.00
13181   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      G0283            44.00
13182   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97010            60.00
13183   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      99211            77.00
13184   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97530            90.00
13185   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97112            77.00
13186   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97140            72.00
13187   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      G0283            44.00
13188   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97010            60.00
13189   Florida   Spine   0590961330101071   6/9/2018    Bill      8/4/2018      99211            77.00
13190   Florida   Spine   0590961330101071   6/9/2018    Bill      8/4/2018      97530            90.00
13191   Florida   Spine   0590961330101071   6/9/2018    Bill      8/4/2018      97110            77.00
13192   Florida   Spine   0590961330101071   6/9/2018    Bill      8/4/2018      97140            72.00
13193   Florida   Spine   0590961330101071   6/9/2018    Bill      8/4/2018      97010            60.00
13194   Florida   Spine   0590961330101071   6/9/2018    Bill      8/4/2018      G0283            44.00
13195   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      99211            77.00
13196   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      97530            90.00
13197   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      97110            77.00
13198   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      97140            72.00
13199   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      G0283            44.00
13200   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      97010            60.00
13201   Florida   Spine   0496217780101011   1/19/2018   Bill      8/4/2018      99211            77.00
13202   Florida   Spine   0496217780101011   1/19/2018   Bill      8/4/2018      97530            90.00
13203   Florida   Spine   0496217780101011   1/19/2018   Bill      8/4/2018      97110            77.00
13204   Florida   Spine   0496217780101011   1/19/2018   Bill      8/4/2018      97140            72.00
13205   Florida   Spine   0496217780101011   1/19/2018   Bill      8/4/2018      G0283            44.00
13206   Florida   Spine   0496217780101011   1/19/2018   Bill      8/4/2018      97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 260 of
                                                   2767

13207   Florida   Spine   0496217780101011   1/19/2018   Bill      8/4/2018      97012             55.00
13208   Florida   Spine   0482710150101062   5/29/2018   Bill      8/4/2018      99211             77.00
13209   Florida   Spine   0482710150101062   5/29/2018   Bill      8/4/2018      97530             90.00
13210   Florida   Spine   0482710150101062   5/29/2018   Bill      8/4/2018      97140             72.00
13211   Florida   Spine   0482710150101062   5/29/2018   Bill      8/4/2018      97035             44.00
13212   Florida   Spine   0482710150101062   5/29/2018   Bill      8/4/2018      97010             60.00
13213   Florida   Spine   0482710150101062   5/29/2018   Bill      8/4/2018      G0283             44.00
13214   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      99211             77.00
13215   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97530             90.00
13216   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97110             77.00
13217   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97140             72.00
13218   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      G0283             44.00
13219   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97010             60.00
13220   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97039             44.00
13221   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      99211             77.00
13222   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      97530             90.00
13223   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      97110             77.00
13224   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      97140             72.00
13225   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      97010             60.00
13226   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      G0283             44.00
13227   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      99212            105.00
13228   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      97530             90.00
13229   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      97110             77.00
13230   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      97112             77.00
13231   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      97140             72.00
13232   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      97010             60.00
13233   Florida   Spine   0403271470101015   3/19/2018   Bill      8/4/2018      G0283             44.00
13234   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      99211             77.00
13235   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97530             90.00
13236   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97112             77.00
13237   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97140             72.00
13238   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97035             44.00
13239   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97010             60.00
13240   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      G0283             44.00
13241   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      99211             77.00
13242   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97530             90.00
13243   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97110             77.00
13244   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97112             77.00
13245   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97140             72.00
13246   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97010             60.00
13247   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      G0283             44.00
13248   Florida   Spine   0563039300101042   5/6/2018    Bill      8/4/2018      99211             77.00
13249   Florida   Spine   0563039300101042   5/6/2018    Bill      8/4/2018      97110             77.00
13250   Florida   Spine   0563039300101042   5/6/2018    Bill      8/4/2018      97112             77.00
13251   Florida   Spine   0563039300101042   5/6/2018    Bill      8/4/2018      97140             72.00
13252   Florida   Spine   0563039300101042   5/6/2018    Bill      8/4/2018      G0283             44.00
13253   Florida   Spine   0563039300101042   5/6/2018    Bill      8/4/2018      97010             60.00
13254   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      99211             77.00
13255   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      97530             90.00
13256   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      97110             77.00
13257   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 261 of
                                                   2767

13258   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      G0283             44.00
13259   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      97010             60.00
13260   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      97012             55.00
13261   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      99211             77.00
13262   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97530             90.00
13263   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97110             77.00
13264   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97140             72.00
13265   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      G0283             44.00
13266   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97010             60.00
13267   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97039             44.00
13268   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      99211             77.00
13269   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97530             90.00
13270   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97112             77.00
13271   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97140             72.00
13272   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      G0283             44.00
13273   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97010             60.00
13274   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97035             44.00
13275   Florida   Spine   0336130210101028   7/11/2018   Bill      8/4/2018      99203            275.00
13276   Florida   Spine   0336130210101028   7/11/2018   Bill      8/4/2018      97012             55.00
13277   Florida   Spine   0336130210101028   7/11/2018   Bill      8/4/2018      97010             60.00
13278   Florida   Spine   0336130210101028   7/11/2018   Bill      8/4/2018      G0283             44.00
13279   Florida   Spine   0336130210101028   7/11/2018   Bill      8/4/2018      A4556             22.00
13280   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      99211             77.00
13281   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97530             90.00
13282   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97110             77.00
13283   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97140             72.00
13284   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      G0283             44.00
13285   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97010             60.00
13286   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97012             55.00
13287   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      99211             77.00
13288   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97530             90.00
13289   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97110             77.00
13290   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97039             44.00
13291   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97140             72.00
13292   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      G0283             44.00
13293   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97010             60.00
13294   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      99211             77.00
13295   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97530             90.00
13296   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97112             77.00
13297   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97140             72.00
13298   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      G0283             44.00
13299   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97010             60.00
13300   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97035             44.00
13301   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      A4556             22.00
13302   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      99211             77.00
13303   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97530             90.00
13304   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97110             77.00
13305   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97140             72.00
13306   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97035             44.00
13307   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97010             60.00
13308   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 262 of
                                                   2767

13309   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      99211             77.00
13310   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97530             90.00
13311   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97112             77.00
13312   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97140             72.00
13313   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97035             44.00
13314   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97010             60.00
13315   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      G0283             44.00
13316   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      98941             88.00
13317   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97530             90.00
13318   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97039             44.00
13319   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97140             72.00
13320   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      G0283             44.00
13321   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97010             60.00
13322   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97035             44.00
13323   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      99211             77.00
13324   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97530             90.00
13325   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97112             77.00
13326   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97140             72.00
13327   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      G0283             44.00
13328   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97010             60.00
13329   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97035             44.00
13330   Florida   Spine   0562624420101013   7/12/2018   Bill      8/4/2018      99203            275.00
13331   Florida   Spine   0562624420101013   7/12/2018   Bill      8/4/2018      97035             44.00
13332   Florida   Spine   0562624420101013   7/12/2018   Bill      8/4/2018      97010             60.00
13333   Florida   Spine   0562624420101013   7/12/2018   Bill      8/4/2018      G0283             44.00
13334   Florida   Spine   0562624420101013   7/12/2018   Bill      8/4/2018      A4556             22.00
13335   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      99211             77.00
13336   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97530             90.00
13337   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97112             77.00
13338   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97140             72.00
13339   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      G0283             44.00
13340   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97010             60.00
13341   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97035             44.00
13342   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      99211             77.00
13343   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97530             90.00
13344   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97110             77.00
13345   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97140             72.00
13346   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      G0283             44.00
13347   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97010             60.00
13348   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97039             44.00
13349   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      99211             77.00
13350   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97530             90.00
13351   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97110             77.00
13352   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97112             77.00
13353   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97140             72.00
13354   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      G0283             44.00
13355   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97010             60.00
13356   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      99211             77.00
13357   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97530             90.00
13358   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97112             77.00
13359   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 263 of
                                                   2767

13360   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97035             44.00
13361   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97010             60.00
13362   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      G0283             44.00
13363   Florida   Spine   0465179120101027   4/16/2018   Bill      8/4/2018      99211             77.00
13364   Florida   Spine   0465179120101027   4/16/2018   Bill      8/4/2018      97530             90.00
13365   Florida   Spine   0465179120101027   4/16/2018   Bill      8/4/2018      97110             77.00
13366   Florida   Spine   0465179120101027   4/16/2018   Bill      8/4/2018      97140             72.00
13367   Florida   Spine   0465179120101027   4/16/2018   Bill      8/4/2018      G0283             44.00
13368   Florida   Spine   0465179120101027   4/16/2018   Bill      8/4/2018      97010             60.00
13369   Florida   Spine   0465179120101027   4/16/2018   Bill      8/4/2018      97039             44.00
13370   Florida   Spine   0306550860101141   3/5/2018    Bill      8/4/2018      99211             77.00
13371   Florida   Spine   0306550860101141   3/5/2018    Bill      8/4/2018      97110             77.00
13372   Florida   Spine   0306550860101141   3/5/2018    Bill      8/4/2018      97112             77.00
13373   Florida   Spine   0306550860101141   3/5/2018    Bill      8/4/2018      97140             72.00
13374   Florida   Spine   0306550860101141   3/5/2018    Bill      8/4/2018      97010             60.00
13375   Florida   Spine   0306550860101141   3/5/2018    Bill      8/4/2018      G0283             44.00
13376   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      99203            275.00
13377   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      97140             72.00
13378   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      97035             44.00
13379   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      97010             60.00
13380   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      G0283             44.00
13381   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      A4556             22.00
13382   Florida   Spine   0563380930101022   6/13/2018   Bill      8/4/2018      99211             77.00
13383   Florida   Spine   0563380930101022   6/13/2018   Bill      8/4/2018      97530             90.00
13384   Florida   Spine   0563380930101022   6/13/2018   Bill      8/4/2018      97140             72.00
13385   Florida   Spine   0563380930101022   6/13/2018   Bill      8/4/2018      G0283             44.00
13386   Florida   Spine   0563380930101022   6/13/2018   Bill      8/4/2018      97010             60.00
13387   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      99211             77.00
13388   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      97530             90.00
13389   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      97110             77.00
13390   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      97140             72.00
13391   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      G0283             44.00
13392   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      97010             60.00
13393   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      99211             77.00
13394   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97530             90.00
13395   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97039             44.00
13396   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97140             72.00
13397   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      G0283             44.00
13398   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97010             60.00
13399   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97035             44.00
13400   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      99211             77.00
13401   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      97530             90.00
13402   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      97110             77.00
13403   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      97140             72.00
13404   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      G0283             44.00
13405   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      97010             60.00
13406   Florida   Spine   0544552920101055   2/14/2018   Bill      8/4/2018      99211             77.00
13407   Florida   Spine   0544552920101055   2/14/2018   Bill      8/4/2018      97110             77.00
13408   Florida   Spine   0544552920101055   2/14/2018   Bill      8/4/2018      97112             77.00
13409   Florida   Spine   0544552920101055   2/14/2018   Bill      8/4/2018      97140             72.00
13410   Florida   Spine   0544552920101055   2/14/2018   Bill      8/4/2018      G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 264 of
                                                   2767

13411   Florida   Spine   0544552920101055   2/14/2018   Bill      8/4/2018      97010            60.00
13412   Florida   Spine   0363997580101069   5/21/2018   Bill      8/4/2018      99211            77.00
13413   Florida   Spine   0363997580101069   5/21/2018   Bill      8/4/2018      97110            77.00
13414   Florida   Spine   0363997580101069   5/21/2018   Bill      8/4/2018      97112            77.00
13415   Florida   Spine   0363997580101069   5/21/2018   Bill      8/4/2018      97140            72.00
13416   Florida   Spine   0363997580101069   5/21/2018   Bill      8/4/2018      G0283            44.00
13417   Florida   Spine   0363997580101069   5/21/2018   Bill      8/4/2018      97010            60.00
13418   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      99211            77.00
13419   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97530            90.00
13420   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97112            77.00
13421   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97140            72.00
13422   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      G0283            44.00
13423   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97010            60.00
13424   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      99211            77.00
13425   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97110            77.00
13426   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97112            77.00
13427   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97140            72.00
13428   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97010            60.00
13429   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      G0283            44.00
13430   Florida   Spine   0586666620101030   9/23/2017   Bill      8/4/2018      99211            77.00
13431   Florida   Spine   0586666620101030   9/23/2017   Bill      8/4/2018      97530            90.00
13432   Florida   Spine   0586666620101030   9/23/2017   Bill      8/4/2018      97110            77.00
13433   Florida   Spine   0586666620101030   9/23/2017   Bill      8/4/2018      97140            72.00
13434   Florida   Spine   0586666620101030   9/23/2017   Bill      8/4/2018      G0283            44.00
13435   Florida   Spine   0586666620101030   9/23/2017   Bill      8/4/2018      97010            60.00
13436   Florida   Spine   0586666620101030   9/23/2017   Bill      8/4/2018      97012            55.00
13437   Florida   Spine   0259110890101178   3/12/2018   Bill      8/4/2018      99211            77.00
13438   Florida   Spine   0259110890101178   3/12/2018   Bill      8/4/2018      97530            90.00
13439   Florida   Spine   0259110890101178   3/12/2018   Bill      8/4/2018      97112            77.00
13440   Florida   Spine   0259110890101178   3/12/2018   Bill      8/4/2018      97140            72.00
13441   Florida   Spine   0259110890101178   3/12/2018   Bill      8/4/2018      G0283            44.00
13442   Florida   Spine   0259110890101178   3/12/2018   Bill      8/4/2018      97010            60.00
13443   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      99211            77.00
13444   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      97530            90.00
13445   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      97110            77.00
13446   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      97140            72.00
13447   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      G0283            44.00
13448   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      97010            60.00
13449   Florida   Spine   0533630600101042   5/13/2018   Bill      8/4/2018      97035            44.00
13450   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940            72.00
13451   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530            90.00
13452   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97112            77.00
13453   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140            72.00
13454   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      G0283            44.00
13455   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010            60.00
13456   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97035            44.00
13457   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      98941            88.00
13458   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97530            90.00
13459   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97140            72.00
13460   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      G0283            44.00
13461   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 265 of
                                                   2767

13462   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97035            44.00
13463   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97012            55.00
13464   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940            72.00
13465   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530            90.00
13466   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97112            77.00
13467   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140            72.00
13468   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010            60.00
13469   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97035            44.00
13470   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      98941            88.00
13471   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97530            90.00
13472   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97039            44.00
13473   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97140            72.00
13474   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      G0283            44.00
13475   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97010            60.00
13476   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97035            44.00
13477   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940            72.00
13478   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530            90.00
13479   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97112            77.00
13480   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140            72.00
13481   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      G0283            44.00
13482   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010            60.00
13483   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97035            44.00
13484   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      98941            88.00
13485   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      98943            72.00
13486   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      97530            90.00
13487   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      97039            44.00
13488   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      97140            72.00
13489   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      G0283            44.00
13490   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      97010            60.00
13491   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      97012            55.00
13492   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      99211            77.00
13493   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97530            90.00
13494   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97110            77.00
13495   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97140            72.00
13496   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97010            60.00
13497   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      G0283            44.00
13498   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      99211            77.00
13499   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      97530            90.00
13500   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      97110            77.00
13501   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      97039            44.00
13502   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      97140            72.00
13503   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      G0283            44.00
13504   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      97010            60.00
13505   Florida   Spine   0613634800101011   6/6/2018    Bill      8/4/2018      99211            77.00
13506   Florida   Spine   0613634800101011   6/6/2018    Bill      8/4/2018      97530            90.00
13507   Florida   Spine   0613634800101011   6/6/2018    Bill      8/4/2018      97039            44.00
13508   Florida   Spine   0613634800101011   6/6/2018    Bill      8/4/2018      97140            72.00
13509   Florida   Spine   0613634800101011   6/6/2018    Bill      8/4/2018      G0283            44.00
13510   Florida   Spine   0613634800101011   6/6/2018    Bill      8/4/2018      97010            60.00
13511   Florida   Spine   0613634800101011   6/6/2018    Bill      8/4/2018      97035            44.00
13512   Florida   Spine   0536024840101037   5/31/2018   Bill      8/4/2018      99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 266 of
                                                   2767

13513   Florida   Spine   0536024840101037   5/31/2018   Bill      8/4/2018      97530            90.00
13514   Florida   Spine   0536024840101037   5/31/2018   Bill      8/4/2018      97140            72.00
13515   Florida   Spine   0536024840101037   5/31/2018   Bill      8/4/2018      G0283            44.00
13516   Florida   Spine   0536024840101037   5/31/2018   Bill      8/4/2018      97010            60.00
13517   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      99211            77.00
13518   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97530            90.00
13519   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97112            77.00
13520   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97140            72.00
13521   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      G0283            44.00
13522   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97010            60.00
13523   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      99211            77.00
13524   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      97530            90.00
13525   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      97110            77.00
13526   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      97112            77.00
13527   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      97140            72.00
13528   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      G0283            44.00
13529   Florida   Spine   0107692060101058   4/2/2018    Bill      8/4/2018      97010            60.00
13530   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97012            55.00
13531   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      99211            77.00
13532   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97530            90.00
13533   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97110            77.00
13534   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97140            72.00
13535   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      G0283            44.00
13536   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97010            60.00
13537   Florida   Spine   0355546070101103   6/6/2018    Bill      8/4/2018      99211            77.00
13538   Florida   Spine   0355546070101103   6/6/2018    Bill      8/4/2018      97530            90.00
13539   Florida   Spine   0355546070101103   6/6/2018    Bill      8/4/2018      97112            77.00
13540   Florida   Spine   0355546070101103   6/6/2018    Bill      8/4/2018      97140            72.00
13541   Florida   Spine   0355546070101103   6/6/2018    Bill      8/4/2018      G0283            44.00
13542   Florida   Spine   0355546070101103   6/6/2018    Bill      8/4/2018      97010            60.00
13543   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      99211            77.00
13544   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      97530            90.00
13545   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      97110            77.00
13546   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      97140            72.00
13547   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      G0283            44.00
13548   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      97010            60.00
13549   Florida   Spine   0534375780101086   3/14/2018   Bill      8/4/2018      97039            44.00
13550   Florida   Spine   0394883500101061   5/12/2018   Bill      8/4/2018      99211            77.00
13551   Florida   Spine   0394883500101061   5/12/2018   Bill      8/4/2018      97530            90.00
13552   Florida   Spine   0394883500101061   5/12/2018   Bill      8/4/2018      97110            77.00
13553   Florida   Spine   0394883500101061   5/12/2018   Bill      8/4/2018      97140            72.00
13554   Florida   Spine   0394883500101061   5/12/2018   Bill      8/4/2018      97012            55.00
13555   Florida   Spine   0394883500101061   5/12/2018   Bill      8/4/2018      97010            60.00
13556   Florida   Spine   0394883500101061   5/12/2018   Bill      8/4/2018      G0283            44.00
13557   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      99211            77.00
13558   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      97530            90.00
13559   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      97110            77.00
13560   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      97112            77.00
13561   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      97140            72.00
13562   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      97010            60.00
13563   Florida   Spine   0543067990101035   6/9/2018    Bill      8/4/2018      G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 267 of
                                                   2767

13564   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      99211            77.00
13565   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97530            90.00
13566   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97112            77.00
13567   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97140            72.00
13568   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97035            44.00
13569   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97010            60.00
13570   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      G0283            44.00
13571   Florida   Spine   0401945550101258   3/22/2018    Bill     8/4/2018      99211            77.00
13572   Florida   Spine   0401945550101258   3/22/2018    Bill     8/4/2018      97530            90.00
13573   Florida   Spine   0401945550101258   3/22/2018    Bill     8/4/2018      97110            77.00
13574   Florida   Spine   0401945550101258   3/22/2018    Bill     8/4/2018      97112            77.00
13575   Florida   Spine   0401945550101258   3/22/2018    Bill     8/4/2018      97140            72.00
13576   Florida   Spine   0401945550101258   3/22/2018    Bill     8/4/2018      97010            60.00
13577   Florida   Spine   0401945550101258   3/22/2018    Bill     8/4/2018      G0283            44.00
13578   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      99211            77.00
13579   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      97530            90.00
13580   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      97112            77.00
13581   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      97140            72.00
13582   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      97010            60.00
13583   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      G0283            44.00
13584   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      99211            77.00
13585   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      97530            90.00
13586   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      97112            77.00
13587   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      97140            72.00
13588   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      97035            44.00
13589   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      97010            60.00
13590   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      G0283            44.00
13591   Florida   Spine   0508826860101018   2/23/2018    Bill     8/4/2018      99211            77.00
13592   Florida   Spine   0508826860101018   2/23/2018    Bill     8/4/2018      97530            90.00
13593   Florida   Spine   0508826860101018   2/23/2018    Bill     8/4/2018      97110            77.00
13594   Florida   Spine   0508826860101018   2/23/2018    Bill     8/4/2018      97112            77.00
13595   Florida   Spine   0508826860101018   2/23/2018    Bill     8/4/2018      97140            72.00
13596   Florida   Spine   0508826860101018   2/23/2018    Bill     8/4/2018      97010            60.00
13597   Florida   Spine   0508826860101018   2/23/2018    Bill     8/4/2018      G0283            44.00
13598   Florida   Spine   0433688430101054   6/21/2018    Bill     8/4/2018      99211            77.00
13599   Florida   Spine   0433688430101054   6/21/2018    Bill     8/4/2018      97110            77.00
13600   Florida   Spine   0433688430101054   6/21/2018    Bill     8/4/2018      97112            77.00
13601   Florida   Spine   0433688430101054   6/21/2018    Bill     8/4/2018      97140            72.00
13602   Florida   Spine   0433688430101054   6/21/2018    Bill     8/4/2018      97010            60.00
13603   Florida   Spine   0433688430101054   6/21/2018    Bill     8/4/2018      G0283            44.00
13604   Florida   Spine   0368457730101043   4/21/2018    Bill     8/4/2018      99211            77.00
13605   Florida   Spine   0368457730101043   4/21/2018    Bill     8/4/2018      97110            77.00
13606   Florida   Spine   0368457730101043   4/21/2018    Bill     8/4/2018      97112            77.00
13607   Florida   Spine   0368457730101043   4/21/2018    Bill     8/4/2018      97140            72.00
13608   Florida   Spine   0368457730101043   4/21/2018    Bill     8/4/2018      97010            60.00
13609   Florida   Spine   0368457730101043   4/21/2018    Bill     8/4/2018      G0283            44.00
13610   Florida   Spine   0428744690101073   6/21/2018    Bill     8/4/2018      99211            77.00
13611   Florida   Spine   0428744690101073   6/21/2018    Bill     8/4/2018      97530            90.00
13612   Florida   Spine   0428744690101073   6/21/2018    Bill     8/4/2018      97110            77.00
13613   Florida   Spine   0428744690101073   6/21/2018    Bill     8/4/2018      97140            72.00
13614   Florida   Spine   0428744690101073   6/21/2018    Bill     8/4/2018      G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 268 of
                                                   2767

13615   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      97010            60.00
13616   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      97039            44.00
13617   Florida   Spine   0542750470101010   4/28/2018   Bill      8/4/2018      99211            77.00
13618   Florida   Spine   0542750470101010   4/28/2018   Bill      8/4/2018      97530            90.00
13619   Florida   Spine   0542750470101010   4/28/2018   Bill      8/4/2018      97110            77.00
13620   Florida   Spine   0542750470101010   4/28/2018   Bill      8/4/2018      97112            77.00
13621   Florida   Spine   0542750470101010   4/28/2018   Bill      8/4/2018      97140            72.00
13622   Florida   Spine   0542750470101010   4/28/2018   Bill      8/4/2018      G0283            44.00
13623   Florida   Spine   0542750470101010   4/28/2018   Bill      8/4/2018      97010            60.00
13624   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      99211            77.00
13625   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97530            90.00
13626   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97110            77.00
13627   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97140            72.00
13628   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      G0283            44.00
13629   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97010            60.00
13630   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97039            44.00
13631   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      99211            77.00
13632   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97530            90.00
13633   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97110            77.00
13634   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97112            77.00
13635   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97140            72.00
13636   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      G0283            44.00
13637   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97010            60.00
13638   Florida   Spine   0530490040101075   5/11/2018   Bill      8/4/2018      99211            77.00
13639   Florida   Spine   0530490040101075   5/11/2018   Bill      8/4/2018      97530            90.00
13640   Florida   Spine   0530490040101075   5/11/2018   Bill      8/4/2018      97112            77.00
13641   Florida   Spine   0530490040101075   5/11/2018   Bill      8/4/2018      97140            72.00
13642   Florida   Spine   0530490040101075   5/11/2018   Bill      8/4/2018      G0283            44.00
13643   Florida   Spine   0530490040101075   5/11/2018   Bill      8/4/2018      97010            60.00
13644   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      97530            90.00
13645   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      97110            77.00
13646   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      97140            72.00
13647   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      97010            60.00
13648   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      G0283            44.00
13649   Florida   Spine   0593125360101024   3/27/2018   Bill      8/4/2018      99211            77.00
13650   Florida   Spine   0593125360101024   3/27/2018   Bill      8/4/2018      97530            90.00
13651   Florida   Spine   0593125360101024   3/27/2018   Bill      8/4/2018      97110            77.00
13652   Florida   Spine   0593125360101024   3/27/2018   Bill      8/4/2018      97140            72.00
13653   Florida   Spine   0593125360101024   3/27/2018   Bill      8/4/2018      G0283            44.00
13654   Florida   Spine   0593125360101024   3/27/2018   Bill      8/4/2018      97010            60.00
13655   Florida   Spine   0593125360101024   3/27/2018   Bill      8/4/2018      97035            44.00
13656   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      99211            77.00
13657   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97530            90.00
13658   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97140            72.00
13659   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97010            60.00
13660   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      G0283            44.00
13661   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      99211            77.00
13662   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97530            90.00
13663   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97110            77.00
13664   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97112            77.00
13665   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 269 of
                                                   2767

13666   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97010             60.00
13667   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      G0283             44.00
13668   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      99211             77.00
13669   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97530             90.00
13670   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97110             77.00
13671   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97140             72.00
13672   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      G0283             44.00
13673   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97010             60.00
13674   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      99203            275.00
13675   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      G0283             44.00
13676   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      97010             60.00
13677   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      A4556             22.00
13678   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      99211             77.00
13679   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97530             90.00
13680   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97112             77.00
13681   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97140             72.00
13682   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      G0283             44.00
13683   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97010             60.00
13684   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97035             44.00
13685   Florida   Spine   0450027330101062   6/25/2018   Bill      8/4/2018      99211             77.00
13686   Florida   Spine   0450027330101062   6/25/2018   Bill      8/4/2018      97530             90.00
13687   Florida   Spine   0450027330101062   6/25/2018   Bill      8/4/2018      97112             77.00
13688   Florida   Spine   0450027330101062   6/25/2018   Bill      8/4/2018      97140             72.00
13689   Florida   Spine   0450027330101062   6/25/2018   Bill      8/4/2018      G0283             44.00
13690   Florida   Spine   0450027330101062   6/25/2018   Bill      8/4/2018      97010             60.00
13691   Florida   Spine   0450027330101062   6/25/2018   Bill      8/4/2018      97035             44.00
13692   Florida   Spine   0587443490101014   7/11/2018   Bill      8/4/2018      99211             77.00
13693   Florida   Spine   0587443490101014   7/11/2018   Bill      8/4/2018      97039             44.00
13694   Florida   Spine   0587443490101014   7/11/2018   Bill      8/4/2018      G0283             44.00
13695   Florida   Spine   0587443490101014   7/11/2018   Bill      8/4/2018      97010             60.00
13696   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      99211             77.00
13697   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97530             90.00
13698   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97039             44.00
13699   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97140             72.00
13700   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      G0283             44.00
13701   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97010             60.00
13702   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97035             44.00
13703   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      99211             77.00
13704   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97530             90.00
13705   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97110             77.00
13706   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97140             72.00
13707   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      G0283             44.00
13708   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97010             60.00
13709   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      99211             77.00
13710   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97530             90.00
13711   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97110             77.00
13712   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97140             72.00
13713   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97010             60.00
13714   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      G0283             44.00
13715   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      98941             88.00
13716   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 270 of
                                                   2767

13717   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97112               77.00
13718   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97140               72.00
13719   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      G0283               44.00
13720   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97010               60.00
13721   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97035               44.00
13722   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      99211               77.00
13723   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97530               90.00
13724   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97112               77.00
13725   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97140               72.00
13726   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      G0283               44.00
13727   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97010               60.00
13728   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97035               44.00
13729   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      72148            1,950.00
13730   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      72141            1,950.00
13731   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97530               90.00
13732   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97110               77.00
13733   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97112               77.00
13734   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97140               72.00
13735   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      G0283               44.00
13736   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97010               60.00
13737   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      99212              105.00
13738   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      99211               77.00
13739   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97530               90.00
13740   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97110               77.00
13741   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97140               72.00
13742   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      G0283               44.00
13743   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97010               60.00
13744   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97012               55.00
13745   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      99211               77.00
13746   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97530               90.00
13747   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97110               77.00
13748   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97112               77.00
13749   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97140               72.00
13750   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      G0283               44.00
13751   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97010               60.00
13752   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      99211               77.00
13753   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97530               90.00
13754   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97112               77.00
13755   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97140               72.00
13756   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97035               44.00
13757   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97010               60.00
13758   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      G0283               44.00
13759   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      99211               77.00
13760   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97530               90.00
13761   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97110               77.00
13762   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97140               72.00
13763   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      G0283               44.00
13764   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97010               60.00
13765   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      99211               77.00
13766   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      97530               90.00
13767   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      97110               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 271 of
                                                   2767

13768   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      97140            72.00
13769   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      97035            44.00
13770   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      97010            60.00
13771   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      G0283            44.00
13772   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      99211            77.00
13773   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      97110            77.00
13774   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      97140            72.00
13775   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      G0283            44.00
13776   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      97010            60.00
13777   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      97035            44.00
13778   Florida   Spine   0402108840101047   6/5/2018    Bill      8/4/2018      97012            55.00
13779   Florida   Spine   0326879900101035   6/7/2018    Bill      8/4/2018      99211            77.00
13780   Florida   Spine   0326879900101035   6/7/2018    Bill      8/4/2018      97530            90.00
13781   Florida   Spine   0326879900101035   6/7/2018    Bill      8/4/2018      97110            77.00
13782   Florida   Spine   0326879900101035   6/7/2018    Bill      8/4/2018      97140            72.00
13783   Florida   Spine   0326879900101035   6/7/2018    Bill      8/4/2018      97039            44.00
13784   Florida   Spine   0326879900101035   6/7/2018    Bill      8/4/2018      G0283            44.00
13785   Florida   Spine   0326879900101035   6/7/2018    Bill      8/4/2018      97010            60.00
13786   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      99211            77.00
13787   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      97530            90.00
13788   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      97110            77.00
13789   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      97140            72.00
13790   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      G0283            44.00
13791   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      97010            60.00
13792   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      99211            77.00
13793   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      97112            77.00
13794   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      97110            77.00
13795   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      97140            72.00
13796   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      G0283            44.00
13797   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      97010            60.00
13798   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      99211            77.00
13799   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97530            90.00
13800   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97112            77.00
13801   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97140            72.00
13802   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      G0283            44.00
13803   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97010            60.00
13804   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97012            55.00
13805   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      99211            77.00
13806   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97110            77.00
13807   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97112            77.00
13808   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97140            72.00
13809   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97010            60.00
13810   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      G0283            44.00
13811   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      99211            77.00
13812   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97530            90.00
13813   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97112            77.00
13814   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97140            72.00
13815   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      G0283            44.00
13816   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97010            60.00
13817   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97035            44.00
13818   Florida   Spine   0424697340101022   1/31/2018   Bill      8/4/2018      99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 272 of
                                                   2767

13819   Florida   Spine   0424697340101022   1/31/2018   Bill      8/4/2018      97110             77.00
13820   Florida   Spine   0424697340101022   1/31/2018   Bill      8/4/2018      97530             90.00
13821   Florida   Spine   0424697340101022   1/31/2018   Bill      8/4/2018      97140             72.00
13822   Florida   Spine   0424697340101022   1/31/2018   Bill      8/4/2018      97010             60.00
13823   Florida   Spine   0424697340101022   1/31/2018   Bill      8/4/2018      G0283             44.00
13824   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940             72.00
13825   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      99212            105.00
13826   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530             90.00
13827   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97110             77.00
13828   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140             72.00
13829   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      G0283             44.00
13830   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010             60.00
13831   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97530             90.00
13832   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97112             77.00
13833   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97140             72.00
13834   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      G0283             44.00
13835   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97010             60.00
13836   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97035             44.00
13837   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      98941             88.00
13838   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97530             90.00
13839   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97140             72.00
13840   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      G0283             44.00
13841   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97010             60.00
13842   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97035             44.00
13843   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97012             55.00
13844   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940             72.00
13845   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      99212            105.00
13846   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530             90.00
13847   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97112             77.00
13848   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010             60.00
13849   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140             72.00
13850   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97530             90.00
13851   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97112             77.00
13852   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97140             72.00
13853   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      G0283             44.00
13854   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97010             60.00
13855   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97035             44.00
13856   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      98941             88.00
13857   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97530             90.00
13858   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97039             44.00
13859   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97140             72.00
13860   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      G0283             44.00
13861   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97010             60.00
13862   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97112             77.00
13863   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940             72.00
13864   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530             90.00
13865   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97110             77.00
13866   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140             72.00
13867   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      G0283             44.00
13868   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010             60.00
13869   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      99212            105.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 273 of
                                                   2767

13870   Florida   Spine   0473284970101026   12/15/2017   Bill     8/4/2018      98941             88.00
13871   Florida   Spine   0473284970101026   12/15/2017   Bill     8/4/2018      98943             72.00
13872   Florida   Spine   0473284970101026   12/15/2017   Bill     8/4/2018      99212            105.00
13873   Florida   Spine   0473284970101026   12/15/2017   Bill     8/4/2018      97039             44.00
13874   Florida   Spine   0473284970101026   12/15/2017   Bill     8/4/2018      G0283             44.00
13875   Florida   Spine   0473284970101026   12/15/2017   Bill     8/4/2018      97010             60.00
13876   Florida   Spine   0586281730101019   4/23/2018    Bill     8/4/2018      98940             72.00
13877   Florida   Spine   0586281730101019   4/23/2018    Bill     8/4/2018      97530             90.00
13878   Florida   Spine   0586281730101019   4/23/2018    Bill     8/4/2018      97039             44.00
13879   Florida   Spine   0586281730101019   4/23/2018    Bill     8/4/2018      97140             72.00
13880   Florida   Spine   0586281730101019   4/23/2018    Bill     8/4/2018      G0283             44.00
13881   Florida   Spine   0586281730101019   4/23/2018    Bill     8/4/2018      97010             60.00
13882   Florida   Spine   0586281730101019   4/23/2018    Bill     8/4/2018      97112             77.00
13883   Florida   Spine   0570132810101114   5/13/2018    Bill     8/4/2018      98941             88.00
13884   Florida   Spine   0570132810101114   5/13/2018    Bill     8/4/2018      97530             90.00
13885   Florida   Spine   0570132810101114   5/13/2018    Bill     8/4/2018      97110             77.00
13886   Florida   Spine   0570132810101114   5/13/2018    Bill     8/4/2018      97140             72.00
13887   Florida   Spine   0570132810101114   5/13/2018    Bill     8/4/2018      G0283             44.00
13888   Florida   Spine   0570132810101114   5/13/2018    Bill     8/4/2018      97010             60.00
13889   Florida   Spine   0570132810101114   5/13/2018    Bill     8/4/2018      97012             55.00
13890   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      97039             44.00
13891   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      98941             88.00
13892   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      97110             77.00
13893   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      97112             77.00
13894   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      97010             60.00
13895   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      97140             72.00
13896   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      97012             55.00
13897   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      98941             88.00
13898   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      97012             55.00
13899   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      97110             77.00
13900   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      97112             77.00
13901   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      97140             72.00
13902   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      97010             60.00
13903   Florida   Spine   0506340000101054   6/3/2018     Bill     8/4/2018      G0283             44.00
13904   Florida   Spine   0573029910101027   6/21/2018    Bill     8/4/2018      99211             77.00
13905   Florida   Spine   0573029910101027   6/21/2018    Bill     8/4/2018      97530             90.00
13906   Florida   Spine   0573029910101027   6/21/2018    Bill     8/4/2018      97112             77.00
13907   Florida   Spine   0573029910101027   6/21/2018    Bill     8/4/2018      97140             72.00
13908   Florida   Spine   0573029910101027   6/21/2018    Bill     8/4/2018      97010             60.00
13909   Florida   Spine   0470540830101073   6/28/2018    Bill     8/4/2018      99211             77.00
13910   Florida   Spine   0470540830101073   6/28/2018    Bill     8/4/2018      97530             90.00
13911   Florida   Spine   0470540830101073   6/28/2018    Bill     8/4/2018      97110             77.00
13912   Florida   Spine   0470540830101073   6/28/2018    Bill     8/4/2018      97140             72.00
13913   Florida   Spine   0470540830101073   6/28/2018    Bill     8/4/2018      97010             60.00
13914   Florida   Spine   0470540830101073   6/28/2018    Bill     8/4/2018      G0283             44.00
13915   Florida   Spine   0470540830101073   6/28/2018    Bill     8/4/2018      97035             44.00
13916   Florida   Spine   0585544400101069   3/12/2018    Bill     8/4/2018      99211             77.00
13917   Florida   Spine   0585544400101069   3/12/2018    Bill     8/4/2018      97530             90.00
13918   Florida   Spine   0585544400101069   3/12/2018    Bill     8/4/2018      97110             77.00
13919   Florida   Spine   0585544400101069   3/12/2018    Bill     8/4/2018      97140             72.00
13920   Florida   Spine   0585544400101069   3/12/2018    Bill     8/4/2018      G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 274 of
                                                   2767

13921   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      97010             60.00
13922   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      97035             44.00
13923   Florida   Spine   0585544400101069   3/12/2018   Bill      8/4/2018      97012             55.00
13924   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      99211             77.00
13925   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      97530             90.00
13926   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      97112             77.00
13927   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      97140             72.00
13928   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      G0283             44.00
13929   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      97010             60.00
13930   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      97012             55.00
13931   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      99211             77.00
13932   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      97530             90.00
13933   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      97140             72.00
13934   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      G0283             44.00
13935   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      97010             60.00
13936   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      99211             77.00
13937   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      97530             90.00
13938   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      97012             55.00
13939   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      97035             44.00
13940   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      97010             60.00
13941   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      G0283             44.00
13942   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      99211             77.00
13943   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97530             90.00
13944   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97110             77.00
13945   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97112             77.00
13946   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97140             72.00
13947   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      G0283             44.00
13948   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97010             60.00
13949   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      99212            105.00
13950   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97530             90.00
13951   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97110             77.00
13952   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97012             55.00
13953   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97140             72.00
13954   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97010             60.00
13955   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      G0283             44.00
13956   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      99211             77.00
13957   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97530             90.00
13958   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97110             77.00
13959   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97140             72.00
13960   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      G0283             44.00
13961   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97010             60.00
13962   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      99211             77.00
13963   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97530             90.00
13964   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97112             77.00
13965   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97140             72.00
13966   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      G0283             44.00
13967   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97010             60.00
13968   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97012             55.00
13969   Florida   Spine   0380155970101236   5/9/2018    Bill      8/4/2018      99211             77.00
13970   Florida   Spine   0380155970101236   5/9/2018    Bill      8/4/2018      97530             90.00
13971   Florida   Spine   0380155970101236   5/9/2018    Bill      8/4/2018      97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 275 of
                                                   2767

13972   Florida   Spine   0380155970101236   5/9/2018     Bill     8/4/2018      97140            72.00
13973   Florida   Spine   0380155970101236   5/9/2018     Bill     8/4/2018      G0283            44.00
13974   Florida   Spine   0380155970101236   5/9/2018     Bill     8/4/2018      97010            60.00
13975   Florida   Spine   0380155970101236   5/9/2018     Bill     8/4/2018      97035            44.00
13976   Florida   Spine   0355546070101103   6/6/2018     Bill     8/4/2018      99211            77.00
13977   Florida   Spine   0355546070101103   6/6/2018     Bill     8/4/2018      97530            90.00
13978   Florida   Spine   0355546070101103   6/6/2018     Bill     8/4/2018      97112            77.00
13979   Florida   Spine   0355546070101103   6/6/2018     Bill     8/4/2018      97140            72.00
13980   Florida   Spine   0355546070101103   6/6/2018     Bill     8/4/2018      G0283            44.00
13981   Florida   Spine   0355546070101103   6/6/2018     Bill     8/4/2018      97010            60.00
13982   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      99211            77.00
13983   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      97530            90.00
13984   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      97110            77.00
13985   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      97140            72.00
13986   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      97012            55.00
13987   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      97010            60.00
13988   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      G0283            44.00
13989   Florida   Spine   0543067990101035   6/9/2018     Bill     8/4/2018      99211            77.00
13990   Florida   Spine   0543067990101035   6/9/2018     Bill     8/4/2018      97530            90.00
13991   Florida   Spine   0543067990101035   6/9/2018     Bill     8/4/2018      97110            77.00
13992   Florida   Spine   0543067990101035   6/9/2018     Bill     8/4/2018      97112            77.00
13993   Florida   Spine   0543067990101035   6/9/2018     Bill     8/4/2018      97140            72.00
13994   Florida   Spine   0543067990101035   6/9/2018     Bill     8/4/2018      97010            60.00
13995   Florida   Spine   0543067990101035   6/9/2018     Bill     8/4/2018      G0283            44.00
13996   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      99211            77.00
13997   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      97530            90.00
13998   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      97112            77.00
13999   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      97140            72.00
14000   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      G0283            44.00
14001   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      97010            60.00
14002   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      97012            55.00
14003   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      99211            77.00
14004   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97530            90.00
14005   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97112            77.00
14006   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97140            72.00
14007   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97035            44.00
14008   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97010            60.00
14009   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      G0283            44.00
14010   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      99211            77.00
14011   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      97530            90.00
14012   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      97112            77.00
14013   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      97140            72.00
14014   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      97010            60.00
14015   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      G0283            44.00
14016   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      99211            77.00
14017   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      97530            90.00
14018   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      97112            77.00
14019   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      97140            72.00
14020   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      97035            44.00
14021   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      97010            60.00
14022   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 276 of
                                                   2767

14023   Florida   Spine   0611806660101016   5/4/2018    Bill      8/4/2018      99212            105.00
14024   Florida   Spine   0611806660101016   5/4/2018    Bill      8/4/2018      97530             90.00
14025   Florida   Spine   0611806660101016   5/4/2018    Bill      8/4/2018      97140             72.00
14026   Florida   Spine   0611806660101016   5/4/2018    Bill      8/4/2018      97010             60.00
14027   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      99211             77.00
14028   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      97530             90.00
14029   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      97110             77.00
14030   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      97140             72.00
14031   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      97010             60.00
14032   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      G0283             44.00
14033   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      99211             77.00
14034   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97110             77.00
14035   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97112             77.00
14036   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97140             72.00
14037   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97010             60.00
14038   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      G0283             44.00
14039   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97012             55.00
14040   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      99211             77.00
14041   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97110             77.00
14042   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97112             77.00
14043   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97530             90.00
14044   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97010             60.00
14045   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      G0283             44.00
14046   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      99211             77.00
14047   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97530             90.00
14048   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97110             77.00
14049   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97112             77.00
14050   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97140             72.00
14051   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97010             60.00
14052   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      G0283             44.00
14053   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      99211             77.00
14054   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      97530             90.00
14055   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      97110             77.00
14056   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      97140             72.00
14057   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      G0283             44.00
14058   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      97010             60.00
14059   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      97039             44.00
14060   Florida   Spine   0576328690101018   8/22/2017   Bill      8/4/2018      99211             77.00
14061   Florida   Spine   0576328690101018   8/22/2017   Bill      8/4/2018      97110             77.00
14062   Florida   Spine   0576328690101018   8/22/2017   Bill      8/4/2018      97112             77.00
14063   Florida   Spine   0576328690101018   8/22/2017   Bill      8/4/2018      97140             72.00
14064   Florida   Spine   0576328690101018   8/22/2017   Bill      8/4/2018      97010             60.00
14065   Florida   Spine   0576328690101018   8/22/2017   Bill      8/4/2018      G0283             44.00
14066   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      99211             77.00
14067   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97530             90.00
14068   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97110             77.00
14069   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97112             77.00
14070   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97140             72.00
14071   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      G0283             44.00
14072   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97010             60.00
14073   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      99212            105.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 277 of
                                                   2767

14074   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      97530             90.00
14075   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      97110             77.00
14076   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      97140             72.00
14077   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      G0283             44.00
14078   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      97010             60.00
14079   Florida   Spine   0566172520101026   6/4/2018    Bill      8/4/2018      97039             44.00
14080   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      99211             77.00
14081   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      97530             90.00
14082   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      97112             77.00
14083   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      97140             72.00
14084   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      97010             60.00
14085   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      G0283             44.00
14086   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      99211             77.00
14087   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      97110             77.00
14088   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      97112             77.00
14089   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      97140             72.00
14090   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      97010             60.00
14091   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      G0283             44.00
14092   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      99211             77.00
14093   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97530             90.00
14094   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97110             77.00
14095   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97140             72.00
14096   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      G0283             44.00
14097   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97010             60.00
14098   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97039             44.00
14099   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      97530             90.00
14100   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      97112             77.00
14101   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      97140             72.00
14102   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      97010             60.00
14103   Florida   Spine   0422384990101055   6/19/2018   Bill      8/4/2018      G0283             44.00
14104   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      99211             77.00
14105   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97530             90.00
14106   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97140             72.00
14107   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97010             60.00
14108   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      G0283             44.00
14109   Florida   Spine   0563039300101042   5/6/2018    Bill      8/4/2018      99212            105.00
14110   Florida   Spine   0563039300101042   5/6/2018    Bill      8/4/2018      97530             90.00
14111   Florida   Spine   0563039300101042   5/6/2018    Bill      8/4/2018      97110             77.00
14112   Florida   Spine   0563039300101042   5/6/2018    Bill      8/4/2018      97140             72.00
14113   Florida   Spine   0563039300101042   5/6/2018    Bill      8/4/2018      97010             60.00
14114   Florida   Spine   0563039300101042   5/6/2018    Bill      8/4/2018      G0283             44.00
14115   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      99211             77.00
14116   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      97530             90.00
14117   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      97110             77.00
14118   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      97140             72.00
14119   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      G0283             44.00
14120   Florida   Spine   0607100770101017   6/8/2018    Bill      8/4/2018      97010             60.00
14121   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      99211             77.00
14122   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97530             90.00
14123   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97110             77.00
14124   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 278 of
                                                   2767

14125   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      G0283               44.00
14126   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97010               60.00
14127   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      99211               77.00
14128   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      97530               90.00
14129   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      97110               77.00
14130   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      97140               72.00
14131   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      G0283               44.00
14132   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      97010               60.00
14133   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      97039               44.00
14134   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      99211               77.00
14135   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97530               90.00
14136   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97112               77.00
14137   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97140               72.00
14138   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      G0283               44.00
14139   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97010               60.00
14140   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97035               44.00
14141   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      99211               77.00
14142   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97012               55.00
14143   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      G0283               44.00
14144   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97010               60.00
14145   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      99211               77.00
14146   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97530               90.00
14147   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97112               77.00
14148   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97140               72.00
14149   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      G0283               44.00
14150   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97010               60.00
14151   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97035               44.00
14152   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      99211               77.00
14153   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97530               90.00
14154   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97112               77.00
14155   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97140               72.00
14156   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97035               44.00
14157   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97010               60.00
14158   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      G0283               44.00
14159   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      98941               88.00
14160   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97530               90.00
14161   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97140               72.00
14162   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      G0283               44.00
14163   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97010               60.00
14164   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97035               44.00
14165   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      99211               77.00
14166   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97530               90.00
14167   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97112               77.00
14168   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97140               72.00
14169   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      G0283               44.00
14170   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97010               60.00
14171   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97035               44.00
14172   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      72141            1,950.00
14173   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      72148            1,950.00
14174   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      99211               77.00
14175   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 279 of
                                                   2767

14176   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97110             77.00
14177   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97112             77.00
14178   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97140             72.00
14179   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      G0283             44.00
14180   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97010             60.00
14181   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      99211             77.00
14182   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97530             90.00
14183   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97110             77.00
14184   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97140             72.00
14185   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      G0283             44.00
14186   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97010             60.00
14187   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      99211             77.00
14188   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97530             90.00
14189   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97110             77.00
14190   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97112             77.00
14191   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97140             72.00
14192   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      G0283             44.00
14193   Florida   Spine   0161193320101049   5/30/2018   Bill      8/4/2018      97010             60.00
14194   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      99203            275.00
14195   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      97035             44.00
14196   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      97010             60.00
14197   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      G0283             44.00
14198   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      A4556             22.00
14199   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      99211             77.00
14200   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97530             90.00
14201   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97112             77.00
14202   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97140             72.00
14203   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97035             44.00
14204   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97010             60.00
14205   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      G0283             44.00
14206   Florida   Spine   0465179120101027   4/16/2018   Bill      8/4/2018      99211             77.00
14207   Florida   Spine   0465179120101027   4/16/2018   Bill      8/4/2018      97530             90.00
14208   Florida   Spine   0465179120101027   4/16/2018   Bill      8/4/2018      97110             77.00
14209   Florida   Spine   0465179120101027   4/16/2018   Bill      8/4/2018      97039             44.00
14210   Florida   Spine   0465179120101027   4/16/2018   Bill      8/4/2018      99213            193.00
14211   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      99211             77.00
14212   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97530             90.00
14213   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97110             77.00
14214   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97140             72.00
14215   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      G0283             44.00
14216   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97010             60.00
14217   Florida   Spine   0306550860101141   3/5/2018    Bill      8/4/2018      99213            193.00
14218   Florida   Spine   0306550860101141   3/5/2018    Bill      8/4/2018      97110             77.00
14219   Florida   Spine   0306550860101141   3/5/2018    Bill      8/4/2018      97112             77.00
14220   Florida   Spine   0306550860101141   3/5/2018    Bill      8/4/2018      97140             72.00
14221   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      99211             77.00
14222   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      97530             90.00
14223   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      97110             77.00
14224   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      97140             72.00
14225   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      97010             60.00
14226   Florida   Spine   0328797240101127   7/9/2018    Bill      8/4/2018      G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 280 of
                                                   2767

14227   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      99211            77.00
14228   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      G0283            44.00
14229   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      97010            60.00
14230   Florida   Spine   0545688200101032   5/21/2018   Bill      8/4/2018      99211            77.00
14231   Florida   Spine   0545688200101032   5/21/2018   Bill      8/4/2018      97140            72.00
14232   Florida   Spine   0545688200101032   5/21/2018   Bill      8/4/2018      G0283            44.00
14233   Florida   Spine   0545688200101032   5/21/2018   Bill      8/4/2018      97010            60.00
14234   Florida   Spine   0545688200101032   5/21/2018   Bill      8/4/2018      97035            44.00
14235   Florida   Spine   0545688200101032   5/21/2018   Bill      8/4/2018      97530            90.00
14236   Florida   Spine   0545688200101032   5/21/2018   Bill      8/4/2018      97012            55.00
14237   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      99211            77.00
14238   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97530            90.00
14239   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97112            77.00
14240   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97140            72.00
14241   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      G0283            44.00
14242   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97010            60.00
14243   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97012            55.00
14244   Florida   Spine   0544552920101055   2/14/2018   Bill      8/4/2018      99211            77.00
14245   Florida   Spine   0544552920101055   2/14/2018   Bill      8/4/2018      97110            77.00
14246   Florida   Spine   0544552920101055   2/14/2018   Bill      8/4/2018      97112            77.00
14247   Florida   Spine   0544552920101055   2/14/2018   Bill      8/4/2018      97140            72.00
14248   Florida   Spine   0544552920101055   2/14/2018   Bill      8/4/2018      G0283            44.00
14249   Florida   Spine   0544552920101055   2/14/2018   Bill      8/4/2018      97010            60.00
14250   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940            72.00
14251   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98943            72.00
14252   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530            90.00
14253   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140            72.00
14254   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      G0283            44.00
14255   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010            60.00
14256   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97035            44.00
14257   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97530            90.00
14258   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97112            77.00
14259   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97140            72.00
14260   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      G0283            44.00
14261   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97010            60.00
14262   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97012            55.00
14263   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      98941            88.00
14264   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97530            90.00
14265   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97112            77.00
14266   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97140            72.00
14267   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      G0283            44.00
14268   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97010            60.00
14269   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97012            55.00
14270   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940            72.00
14271   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530            90.00
14272   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140            72.00
14273   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010            60.00
14274   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97035            44.00
14275   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      98940            72.00
14276   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97530            90.00
14277   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97039            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 281 of
                                                   2767

14278   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97140            72.00
14279   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      G0283            44.00
14280   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97010            60.00
14281   Florida   Spine   0598544170101013   6/23/2018   Bill      8/4/2018      97035            44.00
14282   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      98941            88.00
14283   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97530            90.00
14284   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97039            44.00
14285   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97140            72.00
14286   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      G0283            44.00
14287   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97010            60.00
14288   Florida   Spine   0253624890101208   5/29/2018   Bill      8/4/2018      97035            44.00
14289   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940            72.00
14290   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530            90.00
14291   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97039            44.00
14292   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140            72.00
14293   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      G0283            44.00
14294   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010            60.00
14295   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97035            44.00
14296   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      98941            88.00
14297   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      97530            90.00
14298   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      97112            77.00
14299   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      97140            72.00
14300   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      G0283            44.00
14301   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      97010            60.00
14302   Florida   Spine   0368038000101010   4/3/2018    Bill      8/4/2018      97012            55.00
14303   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      98940            72.00
14304   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      97110            77.00
14305   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      97112            77.00
14306   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      97039            44.00
14307   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      97140            72.00
14308   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      G0283            44.00
14309   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      97010            60.00
14310   Florida   Spine   0586281730101019   4/23/2018   Bill      8/4/2018      97012            55.00
14311   Florida   Spine   0573029910101027   6/21/2018   Bill      8/4/2018      99211            77.00
14312   Florida   Spine   0573029910101027   6/21/2018   Bill      8/4/2018      97530            90.00
14313   Florida   Spine   0573029910101027   6/21/2018   Bill      8/4/2018      97112            77.00
14314   Florida   Spine   0573029910101027   6/21/2018   Bill      8/4/2018      97140            72.00
14315   Florida   Spine   0573029910101027   6/21/2018   Bill      8/4/2018      97010            60.00
14316   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      99211            77.00
14317   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97530            90.00
14318   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97110            77.00
14319   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97140            72.00
14320   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97010            60.00
14321   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      G0283            44.00
14322   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97035            44.00
14323   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      99211            77.00
14324   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      97530            90.00
14325   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      97112            77.00
14326   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      97140            72.00
14327   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      G0283            44.00
14328   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 282 of
                                                   2767

14329   Florida   Spine   0420201160101123   5/18/2018   Bill      8/4/2018      97012             55.00
14330   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      99211             77.00
14331   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97530             90.00
14332   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97110             77.00
14333   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97112             77.00
14334   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97140             72.00
14335   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      G0283             44.00
14336   Florida   Spine   0609859320101011   5/29/2018   Bill      8/4/2018      97010             60.00
14337   Florida   Spine   0427759340101027   4/22/2018   Bill      8/4/2018      99211             77.00
14338   Florida   Spine   0427759340101027   4/22/2018   Bill      8/4/2018      97530             90.00
14339   Florida   Spine   0427759340101027   4/22/2018   Bill      8/4/2018      97112             77.00
14340   Florida   Spine   0427759340101027   4/22/2018   Bill      8/4/2018      97140             72.00
14341   Florida   Spine   0427759340101027   4/22/2018   Bill      8/4/2018      G0283             44.00
14342   Florida   Spine   0427759340101027   4/22/2018   Bill      8/4/2018      97010             60.00
14343   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      99211             77.00
14344   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97530             90.00
14345   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97039             44.00
14346   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97140             72.00
14347   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      G0283             44.00
14348   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97010             60.00
14349   Florida   Spine   0582714140101025   4/23/2018   Bill      8/4/2018      99213            193.00
14350   Florida   Spine   0582714140101025   4/23/2018   Bill      8/4/2018      97530             90.00
14351   Florida   Spine   0582714140101025   4/23/2018   Bill      8/4/2018      97140             72.00
14352   Florida   Spine   0582714140101025   4/23/2018   Bill      8/4/2018      G0283             44.00
14353   Florida   Spine   0582714140101025   4/23/2018   Bill      8/4/2018      97010             60.00
14354   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      99211             77.00
14355   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97530             90.00
14356   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97110             77.00
14357   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97140             72.00
14358   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      G0283             44.00
14359   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97010             60.00
14360   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97012             55.00
14361   Florida   Spine   0355546070101103   6/6/2018    Bill      8/4/2018      99211             77.00
14362   Florida   Spine   0355546070101103   6/6/2018    Bill      8/4/2018      97530             90.00
14363   Florida   Spine   0355546070101103   6/6/2018    Bill      8/4/2018      97112             77.00
14364   Florida   Spine   0355546070101103   6/6/2018    Bill      8/4/2018      97140             72.00
14365   Florida   Spine   0355546070101103   6/6/2018    Bill      8/4/2018      G0283             44.00
14366   Florida   Spine   0355546070101103   6/6/2018    Bill      8/4/2018      97010             60.00
14367   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      99211             77.00
14368   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      97530             90.00
14369   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      97110             77.00
14370   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      97112             77.00
14371   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      97140             72.00
14372   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      G0283             44.00
14373   Florida   Spine   0445363290101109   4/7/2018    Bill      8/4/2018      97010             60.00
14374   Florida   Spine   0401945550101258   3/22/2018   Bill      8/4/2018      99211             77.00
14375   Florida   Spine   0401945550101258   3/22/2018   Bill      8/4/2018      97530             90.00
14376   Florida   Spine   0401945550101258   3/22/2018   Bill      8/4/2018      97110             77.00
14377   Florida   Spine   0401945550101258   3/22/2018   Bill      8/4/2018      97112             77.00
14378   Florida   Spine   0401945550101258   3/22/2018   Bill      8/4/2018      97140             72.00
14379   Florida   Spine   0401945550101258   3/22/2018   Bill      8/4/2018      97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 283 of
                                                   2767

14380   Florida   Spine   0401945550101258   3/22/2018   Bill      8/4/2018      G0283             44.00
14381   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      99211             77.00
14382   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97530             90.00
14383   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97112             77.00
14384   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97140             72.00
14385   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97035             44.00
14386   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97010             60.00
14387   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      G0283             44.00
14388   Florida   Spine   0611806660101016   5/4/2018    Bill      8/4/2018      99211             77.00
14389   Florida   Spine   0611806660101016   5/4/2018    Bill      8/4/2018      97530             90.00
14390   Florida   Spine   0611806660101016   5/4/2018    Bill      8/4/2018      97140             72.00
14391   Florida   Spine   0611806660101016   5/4/2018    Bill      8/4/2018      97010             60.00
14392   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      99211             77.00
14393   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      97039             44.00
14394   Florida   Spine   0372060230101044   4/13/2018   Bill      8/4/2018      99211             77.00
14395   Florida   Spine   0372060230101044   4/13/2018   Bill      8/4/2018      97110             77.00
14396   Florida   Spine   0372060230101044   4/13/2018   Bill      8/4/2018      97112             77.00
14397   Florida   Spine   0372060230101044   4/13/2018   Bill      8/4/2018      97140             72.00
14398   Florida   Spine   0372060230101044   4/13/2018   Bill      8/4/2018      97010             60.00
14399   Florida   Spine   0372060230101044   4/13/2018   Bill      8/4/2018      G0283             44.00
14400   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      99211             77.00
14401   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97110             77.00
14402   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97112             77.00
14403   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97140             72.00
14404   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97010             60.00
14405   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      G0283             44.00
14406   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      99211             77.00
14407   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97110             77.00
14408   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97112             77.00
14409   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97140             72.00
14410   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97010             60.00
14411   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      G0283             44.00
14412   Florida   Spine   0576328690101018   8/22/2017   Bill      8/4/2018      99211             77.00
14413   Florida   Spine   0576328690101018   8/22/2017   Bill      8/4/2018      97110             77.00
14414   Florida   Spine   0576328690101018   8/22/2017   Bill      8/4/2018      97112             77.00
14415   Florida   Spine   0576328690101018   8/22/2017   Bill      8/4/2018      97140             72.00
14416   Florida   Spine   0576328690101018   8/22/2017   Bill      8/4/2018      97010             60.00
14417   Florida   Spine   0576328690101018   8/22/2017   Bill      8/4/2018      G0283             44.00
14418   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      99211             77.00
14419   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97530             90.00
14420   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97110             77.00
14421   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97140             72.00
14422   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      G0283             44.00
14423   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97010             60.00
14424   Florida   Spine   0616034480101018   6/19/2018   Bill      8/4/2018      97039             44.00
14425   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      99213            193.00
14426   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97530             90.00
14427   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97140             72.00
14428   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      G0283             44.00
14429   Florida   Spine   0609399620101015   4/20/2018   Bill      8/4/2018      97010             60.00
14430   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 284 of
                                                   2767

14431   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97530             90.00
14432   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97112             77.00
14433   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      G0283             44.00
14434   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97010             60.00
14435   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97035             44.00
14436   Florida   Spine   0328797240101119   4/3/2018    Bill      8/4/2018      99212            105.00
14437   Florida   Spine   0328797240101119   4/3/2018    Bill      8/4/2018      97530             90.00
14438   Florida   Spine   0328797240101119   4/3/2018    Bill      8/4/2018      97110             77.00
14439   Florida   Spine   0328797240101119   4/3/2018    Bill      8/4/2018      97140             72.00
14440   Florida   Spine   0328797240101119   4/3/2018    Bill      8/4/2018      97035             44.00
14441   Florida   Spine   0328797240101119   4/3/2018    Bill      8/4/2018      97010             60.00
14442   Florida   Spine   0328797240101119   4/3/2018    Bill      8/4/2018      G0283             44.00
14443   Florida   Spine   0328797240101119   4/3/2018    Bill      8/4/2018      A4556             22.00
14444   Florida   Spine   0590961330101071   6/9/2018    Bill      8/4/2018      99211             77.00
14445   Florida   Spine   0590961330101071   6/9/2018    Bill      8/4/2018      97530             90.00
14446   Florida   Spine   0590961330101071   6/9/2018    Bill      8/4/2018      97110             77.00
14447   Florida   Spine   0590961330101071   6/9/2018    Bill      8/4/2018      97140             72.00
14448   Florida   Spine   0590961330101071   6/9/2018    Bill      8/4/2018      97010             60.00
14449   Florida   Spine   0590961330101071   6/9/2018    Bill      8/4/2018      G0283             44.00
14450   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      99211             77.00
14451   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      97530             90.00
14452   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      97112             77.00
14453   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      97140             72.00
14454   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      97010             60.00
14455   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      G0283             44.00
14456   Florida   Spine   0597928080101026   6/20/2018   Bill      8/4/2018      97035             44.00
14457   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      99211             77.00
14458   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      97110             77.00
14459   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      97112             77.00
14460   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      97140             72.00
14461   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      97010             60.00
14462   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      G0283             44.00
14463   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      99211             77.00
14464   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      97110             77.00
14465   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      97112             77.00
14466   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      97140             72.00
14467   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      97010             60.00
14468   Florida   Spine   0579137220101027   5/17/2018   Bill      8/4/2018      G0283             44.00
14469   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      99212            105.00
14470   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97530             90.00
14471   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97110             77.00
14472   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97140             72.00
14473   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      97010             60.00
14474   Florida   Spine   0560755870101061   5/29/2018   Bill      8/4/2018      G0283             44.00
14475   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      99211             77.00
14476   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97530             90.00
14477   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97110             77.00
14478   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97140             72.00
14479   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      G0283             44.00
14480   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97010             60.00
14481   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97039             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 285 of
                                                   2767

14482   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      99211             77.00
14483   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      97530             90.00
14484   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      97110             77.00
14485   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      97140             72.00
14486   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      G0283             44.00
14487   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      97010             60.00
14488   Florida   Spine   0278560900101096   7/11/2018   Bill      8/4/2018      97039             44.00
14489   Florida   Spine   0535158550101034   7/15/2018   Bill      8/4/2018      99203            275.00
14490   Florida   Spine   0535158550101034   7/15/2018   Bill      8/4/2018      97140             72.00
14491   Florida   Spine   0535158550101034   7/15/2018   Bill      8/4/2018      97010             60.00
14492   Florida   Spine   0535158550101034   7/15/2018   Bill      8/4/2018      G0283             44.00
14493   Florida   Spine   0535158550101034   7/15/2018   Bill      8/4/2018      A4556             22.00
14494   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      99211             77.00
14495   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97530             90.00
14496   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97110             77.00
14497   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97140             72.00
14498   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      G0283             44.00
14499   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97010             60.00
14500   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      99211             77.00
14501   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97530             90.00
14502   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97110             77.00
14503   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97140             72.00
14504   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      G0283             44.00
14505   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97010             60.00
14506   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      99211             77.00
14507   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97530             90.00
14508   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97110             77.00
14509   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97140             72.00
14510   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97010             60.00
14511   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      G0283             44.00
14512   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97035             44.00
14513   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      99211             77.00
14514   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97530             90.00
14515   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97112             77.00
14516   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97140             72.00
14517   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97035             44.00
14518   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97010             60.00
14519   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      G0283             44.00
14520   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      98941             88.00
14521   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97530             90.00
14522   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97140             72.00
14523   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      G0283             44.00
14524   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97010             60.00
14525   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      99212            105.00
14526   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97530             90.00
14527   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97112             77.00
14528   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97140             72.00
14529   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      G0283             44.00
14530   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97010             60.00
14531   Florida   Spine   0550747500101043   7/6/2018    Bill      8/4/2018      97035             44.00
14532   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 286 of
                                                   2767

14533   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97530             90.00
14534   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97035             44.00
14535   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97112             77.00
14536   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97140             72.00
14537   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      G0283             44.00
14538   Florida   Spine   0409424720101079   6/29/2018   Bill      8/4/2018      97010             60.00
14539   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      99211             77.00
14540   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97530             90.00
14541   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97110             77.00
14542   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97140             72.00
14543   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      G0283             44.00
14544   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97010             60.00
14545   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97039             44.00
14546   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      99211             77.00
14547   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      97530             90.00
14548   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      97112             77.00
14549   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      97140             72.00
14550   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      97035             44.00
14551   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      97010             60.00
14552   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      G0283             44.00
14553   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      99212            105.00
14554   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      97530             90.00
14555   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      97110             77.00
14556   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      97112             77.00
14557   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      97140             72.00
14558   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      97010             60.00
14559   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      G0283             44.00
14560   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      99211             77.00
14561   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97530             90.00
14562   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97112             77.00
14563   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97140             72.00
14564   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97035             44.00
14565   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97010             60.00
14566   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      G0283             44.00
14567   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      99211             77.00
14568   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97530             90.00
14569   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97110             77.00
14570   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97140             72.00
14571   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      G0283             44.00
14572   Florida   Spine   0584707870101031   6/20/2018   Bill      8/4/2018      97010             60.00
14573   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      99211             77.00
14574   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      97530             90.00
14575   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      97110             77.00
14576   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      97112             77.00
14577   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      97035             44.00
14578   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      97010             60.00
14579   Florida   Spine   0588648490101033   5/21/2018   Bill      8/4/2018      G0283             44.00
14580   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      99211             77.00
14581   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      97530             90.00
14582   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      97110             77.00
14583   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 287 of
                                                   2767

14584   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      G0283            44.00
14585   Florida   Spine   0576921340101014   6/15/2018   Bill      8/4/2018      97010            60.00
14586   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      99211            77.00
14587   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97530            90.00
14588   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97110            77.00
14589   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97140            72.00
14590   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      G0283            44.00
14591   Florida   Spine   0414874410101065   7/5/2018    Bill      8/4/2018      97010            60.00
14592   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      99211            77.00
14593   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97530            90.00
14594   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97110            77.00
14595   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97140            72.00
14596   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      G0283            44.00
14597   Florida   Spine   0268254080101033   6/12/2018   Bill      8/4/2018      97010            60.00
14598   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      99211            77.00
14599   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      97530            90.00
14600   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      97110            77.00
14601   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      97140            72.00
14602   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      G0283            44.00
14603   Florida   Spine   0465179120101035   6/11/2018   Bill      8/4/2018      97010            60.00
14604   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      99211            77.00
14605   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      97530            90.00
14606   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      97110            77.00
14607   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      97140            72.00
14608   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      G0283            44.00
14609   Florida   Spine   0578487350101037   7/2/2018    Bill      8/4/2018      97010            60.00
14610   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      99211            77.00
14611   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      97110            77.00
14612   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      97112            77.00
14613   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      97140            72.00
14614   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      G0283            44.00
14615   Florida   Spine   0451997590101011   5/2/2018    Bill      8/4/2018      97010            60.00
14616   Florida   Spine   0363997580101069   5/21/2018   Bill      8/4/2018      99211            77.00
14617   Florida   Spine   0363997580101069   5/21/2018   Bill      8/4/2018      97110            77.00
14618   Florida   Spine   0363997580101069   5/21/2018   Bill      8/4/2018      97112            77.00
14619   Florida   Spine   0363997580101069   5/21/2018   Bill      8/4/2018      97140            72.00
14620   Florida   Spine   0363997580101069   5/21/2018   Bill      8/4/2018      G0283            44.00
14621   Florida   Spine   0363997580101069   5/21/2018   Bill      8/4/2018      97010            60.00
14622   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      99211            77.00
14623   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97530            90.00
14624   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97112            77.00
14625   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97140            72.00
14626   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      G0283            44.00
14627   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97010            60.00
14628   Florida   Spine   0391131460101132   5/7/2018    Bill      8/4/2018      97012            55.00
14629   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      99211            77.00
14630   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97110            77.00
14631   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97112            77.00
14632   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97140            72.00
14633   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      97010            60.00
14634   Florida   Spine   0260507140101030   5/26/2018   Bill      8/4/2018      G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 288 of
                                                   2767

14635   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      99211             77.00
14636   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97530             90.00
14637   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97112             77.00
14638   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97140             72.00
14639   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      G0283             44.00
14640   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97010             60.00
14641   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97035             44.00
14642   Florida   Spine   0497122060101054   4/19/2018   Bill      8/4/2018      99211             77.00
14643   Florida   Spine   0497122060101054   4/19/2018   Bill      8/4/2018      97110             77.00
14644   Florida   Spine   0497122060101054   4/19/2018   Bill      8/4/2018      97112             77.00
14645   Florida   Spine   0497122060101054   4/19/2018   Bill      8/4/2018      97140             72.00
14646   Florida   Spine   0497122060101054   4/19/2018   Bill      8/4/2018      G0283             44.00
14647   Florida   Spine   0497122060101054   4/19/2018   Bill      8/4/2018      97010             60.00
14648   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940             72.00
14649   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530             90.00
14650   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97110             77.00
14651   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140             72.00
14652   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      G0283             44.00
14653   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010             60.00
14654   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940             72.00
14655   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530             90.00
14656   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97112             77.00
14657   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140             72.00
14658   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010             60.00
14659   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97035             44.00
14660   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      98940             72.00
14661   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97530             90.00
14662   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97110             77.00
14663   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97140             72.00
14664   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      G0283             44.00
14665   Florida   Spine   0348590770101021   6/23/2018   Bill      8/4/2018      97010             60.00
14666   Florida   Spine   0573029910101027   6/21/2018   Bill      8/4/2018      99212            105.00
14667   Florida   Spine   0573029910101027   6/21/2018   Bill      8/4/2018      97530             90.00
14668   Florida   Spine   0573029910101027   6/21/2018   Bill      8/4/2018      97112             77.00
14669   Florida   Spine   0573029910101027   6/21/2018   Bill      8/4/2018      97140             72.00
14670   Florida   Spine   0573029910101027   6/21/2018   Bill      8/4/2018      97010             60.00
14671   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      99211             77.00
14672   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97530             90.00
14673   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97110             77.00
14674   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97140             72.00
14675   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97010             60.00
14676   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      G0283             44.00
14677   Florida   Spine   0470540830101073   6/28/2018   Bill      8/4/2018      97035             44.00
14678   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      99211             77.00
14679   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      97530             90.00
14680   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      97112             77.00
14681   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      97140             72.00
14682   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      G0283             44.00
14683   Florida   Spine   0563933210101037   5/23/2018   Bill      8/4/2018      97010             60.00
14684   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      98941             88.00
14685   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 289 of
                                                   2767

14686   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      97012             55.00
14687   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      97140             72.00
14688   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      97035             44.00
14689   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      97010             60.00
14690   Florida   Spine   0611345670101013   7/4/2018    Bill      8/4/2018      G0283             44.00
14691   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      99211             77.00
14692   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      97530             90.00
14693   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      97012             55.00
14694   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      97140             72.00
14695   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      97035             44.00
14696   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      97010             60.00
14697   Florida   Spine   0438417300101043   5/24/2018   Bill      8/4/2018      G0283             44.00
14698   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      99211             77.00
14699   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97530             90.00
14700   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97110             77.00
14701   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97012             55.00
14702   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      97010             60.00
14703   Florida   Spine   0175851800101037   6/17/2018   Bill      8/4/2018      G0283             44.00
14704   Florida   Spine   0620265190101013   4/14/2018   Bill      8/4/2018      99213            193.00
14705   Florida   Spine   0620265190101013   4/14/2018   Bill      8/4/2018      97530             90.00
14706   Florida   Spine   0620265190101013   4/14/2018   Bill      8/4/2018      97110             77.00
14707   Florida   Spine   0620265190101013   4/14/2018   Bill      8/4/2018      97112             77.00
14708   Florida   Spine   0620265190101013   4/14/2018   Bill      8/4/2018      97140             72.00
14709   Florida   Spine   0620265190101013   4/14/2018   Bill      8/4/2018      G0283             44.00
14710   Florida   Spine   0620265190101013   4/14/2018   Bill      8/4/2018      97010             60.00
14711   Florida   Spine   0427759340101027   4/22/2018   Bill      8/4/2018      99211             77.00
14712   Florida   Spine   0427759340101027   4/22/2018   Bill      8/4/2018      97530             90.00
14713   Florida   Spine   0427759340101027   4/22/2018   Bill      8/4/2018      97112             77.00
14714   Florida   Spine   0427759340101027   4/22/2018   Bill      8/4/2018      97140             72.00
14715   Florida   Spine   0427759340101027   4/22/2018   Bill      8/4/2018      G0283             44.00
14716   Florida   Spine   0427759340101027   4/22/2018   Bill      8/4/2018      97010             60.00
14717   Florida   Spine   0414321750101107   5/15/2018   Bill      8/4/2018      99211             77.00
14718   Florida   Spine   0414321750101107   5/15/2018   Bill      8/4/2018      97530             90.00
14719   Florida   Spine   0414321750101107   5/15/2018   Bill      8/4/2018      97112             77.00
14720   Florida   Spine   0414321750101107   5/15/2018   Bill      8/4/2018      97140             72.00
14721   Florida   Spine   0414321750101107   5/15/2018   Bill      8/4/2018      G0283             44.00
14722   Florida   Spine   0414321750101107   5/15/2018   Bill      8/4/2018      97010             60.00
14723   Florida   Spine   0414321750101107   5/15/2018   Bill      8/4/2018      97012             55.00
14724   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      99211             77.00
14725   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97530             90.00
14726   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97110             77.00
14727   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97039             44.00
14728   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97140             72.00
14729   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      G0283             44.00
14730   Florida   Spine   0500500630101073   5/18/2018   Bill      8/4/2018      97010             60.00
14731   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      99211             77.00
14732   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97530             90.00
14733   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97112             77.00
14734   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97140             72.00
14735   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      G0283             44.00
14736   Florida   Spine   0125047710101180   5/21/2018   Bill      8/4/2018      97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 290 of
                                                   2767

14737   Florida   Spine   0125047710101180   5/21/2018    Bill     8/4/2018      97012            55.00
14738   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      99211            77.00
14739   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      97530            90.00
14740   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      97110            77.00
14741   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      97140            72.00
14742   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      97012            55.00
14743   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      97010            60.00
14744   Florida   Spine   0394883500101061   5/12/2018    Bill     8/4/2018      G0283            44.00
14745   Florida   Spine   0445363290101109   4/7/2018     Bill     8/4/2018      99211            77.00
14746   Florida   Spine   0445363290101109   4/7/2018     Bill     8/4/2018      97530            90.00
14747   Florida   Spine   0445363290101109   4/7/2018     Bill     8/4/2018      97110            77.00
14748   Florida   Spine   0445363290101109   4/7/2018     Bill     8/4/2018      97112            77.00
14749   Florida   Spine   0445363290101109   4/7/2018     Bill     8/4/2018      97140            72.00
14750   Florida   Spine   0445363290101109   4/7/2018     Bill     8/4/2018      G0283            44.00
14751   Florida   Spine   0445363290101109   4/7/2018     Bill     8/4/2018      97010            60.00
14752   Florida   Spine   0516831860101075   4/19/2018    Bill     8/4/2018      98941            88.00
14753   Florida   Spine   0516831860101075   4/19/2018    Bill     8/4/2018      97110            77.00
14754   Florida   Spine   0516831860101075   4/19/2018    Bill     8/4/2018      97112            77.00
14755   Florida   Spine   0516831860101075   4/19/2018    Bill     8/4/2018      97012            55.00
14756   Florida   Spine   0516831860101075   4/19/2018    Bill     8/4/2018      97140            72.00
14757   Florida   Spine   0516831860101075   4/19/2018    Bill     8/4/2018      97010            60.00
14758   Florida   Spine   0516831860101075   4/19/2018    Bill     8/4/2018      G0283            44.00
14759   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      99211            77.00
14760   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      97530            90.00
14761   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      97112            77.00
14762   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      97140            72.00
14763   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      G0283            44.00
14764   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      97010            60.00
14765   Florida   Spine   0438681750101080   4/14/2018    Bill     8/4/2018      97012            55.00
14766   Florida   Spine   0414071520101099   4/27/2018    Bill     8/4/2018      99211            77.00
14767   Florida   Spine   0414071520101099   4/27/2018    Bill     8/4/2018      97530            90.00
14768   Florida   Spine   0414071520101099   4/27/2018    Bill     8/4/2018      97112            77.00
14769   Florida   Spine   0414071520101099   4/27/2018    Bill     8/4/2018      97140            72.00
14770   Florida   Spine   0414071520101099   4/27/2018    Bill     8/4/2018      97035            44.00
14771   Florida   Spine   0414071520101099   4/27/2018    Bill     8/4/2018      97010            60.00
14772   Florida   Spine   0414071520101099   4/27/2018    Bill     8/4/2018      G0283            44.00
14773   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      99211            77.00
14774   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97530            90.00
14775   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97112            77.00
14776   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97140            72.00
14777   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97035            44.00
14778   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      97010            60.00
14779   Florida   Spine   0592684380101027   6/28/2018    Bill     8/4/2018      G0283            44.00
14780   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      99211            77.00
14781   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      97530            90.00
14782   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      97112            77.00
14783   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      97140            72.00
14784   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      97010            60.00
14785   Florida   Spine   0454649430101035   10/30/2017   Bill     8/4/2018      G0283            44.00
14786   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      99211            77.00
14787   Florida   Spine   0370792780101139   7/7/2018     Bill     8/4/2018      97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 291 of
                                                   2767

14788   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97112             77.00
14789   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97140             72.00
14790   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97035             44.00
14791   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      97010             60.00
14792   Florida   Spine   0370792780101139   7/7/2018    Bill      8/4/2018      G0283             44.00
14793   Florida   Spine   0008125820101100   4/24/2018   Bill      8/4/2018      99211             77.00
14794   Florida   Spine   0008125820101100   4/24/2018   Bill      8/4/2018      97530             90.00
14795   Florida   Spine   0008125820101100   4/24/2018   Bill      8/4/2018      97112             77.00
14796   Florida   Spine   0008125820101100   4/24/2018   Bill      8/4/2018      97140             72.00
14797   Florida   Spine   0008125820101100   4/24/2018   Bill      8/4/2018      97010             60.00
14798   Florida   Spine   0008125820101100   4/24/2018   Bill      8/4/2018      G0283             44.00
14799   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      99211             77.00
14800   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      97530             90.00
14801   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      97110             77.00
14802   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      97140             72.00
14803   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      97035             44.00
14804   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      97010             60.00
14805   Florida   Spine   0555948490101028   6/26/2018   Bill      8/4/2018      G0283             44.00
14806   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      99211             77.00
14807   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97110             77.00
14808   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97112             77.00
14809   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97140             72.00
14810   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97010             60.00
14811   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      G0283             44.00
14812   Florida   Spine   0433688430101054   6/21/2018   Bill      8/4/2018      97012             55.00
14813   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      99212            105.00
14814   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97530             90.00
14815   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97110             77.00
14816   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97112             77.00
14817   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97140             72.00
14818   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      97010             60.00
14819   Florida   Spine   0368457730101043   4/21/2018   Bill      8/4/2018      G0283             44.00
14820   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      99211             77.00
14821   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97530             90.00
14822   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97110             77.00
14823   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97112             77.00
14824   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97140             72.00
14825   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      97010             60.00
14826   Florida   Spine   0614005110101018   4/30/2018   Bill      8/4/2018      G0283             44.00
14827   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      99211             77.00
14828   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      97530             90.00
14829   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      97110             77.00
14830   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      97140             72.00
14831   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      G0283             44.00
14832   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      97010             60.00
14833   Florida   Spine   0428744690101073   6/21/2018   Bill      8/4/2018      97039             44.00
14834   Florida   Spine   0542750470101010   4/28/2018   Bill      8/4/2018      97530             90.00
14835   Florida   Spine   0542750470101010   4/28/2018   Bill      8/4/2018      97110             77.00
14836   Florida   Spine   0542750470101010   4/28/2018   Bill      8/4/2018      97140             72.00
14837   Florida   Spine   0542750470101010   4/28/2018   Bill      8/4/2018      G0283             44.00
14838   Florida   Spine   0542750470101010   4/28/2018   Bill      8/4/2018      97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 292 of
                                                   2767

14839   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      99211             77.00
14840   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97530             90.00
14841   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97112             77.00
14842   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97140             72.00
14843   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      G0283             44.00
14844   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97010             60.00
14845   Florida   Spine   0355859940101074   6/12/2018   Bill      8/4/2018      97035             44.00
14846   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      98941             88.00
14847   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      97530             90.00
14848   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      97012             55.00
14849   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      97140             72.00
14850   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      97035             44.00
14851   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      97010             60.00
14852   Florida   Spine   0386824120101016   7/4/2018    Bill      8/4/2018      G0283             44.00
14853   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      99213            193.00
14854   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97530             90.00
14855   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97110             77.00
14856   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97140             72.00
14857   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      G0283             44.00
14858   Florida   Spine   0218202830101135   2/12/2018   Bill      8/4/2018      97010             60.00
14859   Florida   Spine   0100295840101088   3/30/2018   Bill      8/4/2018      99211             77.00
14860   Florida   Spine   0100295840101088   3/30/2018   Bill      8/4/2018      97530             90.00
14861   Florida   Spine   0100295840101088   3/30/2018   Bill      8/4/2018      97110             77.00
14862   Florida   Spine   0100295840101088   3/30/2018   Bill      8/4/2018      97112             77.00
14863   Florida   Spine   0100295840101088   3/30/2018   Bill      8/4/2018      97140             72.00
14864   Florida   Spine   0100295840101088   3/30/2018   Bill      8/4/2018      G0283             44.00
14865   Florida   Spine   0100295840101088   3/30/2018   Bill      8/4/2018      97010             60.00
14866   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      99211             77.00
14867   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97530             90.00
14868   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97110             77.00
14869   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97112             77.00
14870   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97140             72.00
14871   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      97010             60.00
14872   Florida   Spine   0585707650101044   5/1/2018    Bill      8/4/2018      G0283             44.00
14873   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      99211             77.00
14874   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97530             90.00
14875   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97110             77.00
14876   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97140             72.00
14877   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      G0283             44.00
14878   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97010             60.00
14879   Florida   Spine   0407185910101029   7/1/2018    Bill      8/4/2018      97039             44.00
14880   Florida   Spine   0535158550101034   7/15/2018   Bill      8/4/2018      99211             77.00
14881   Florida   Spine   0535158550101034   7/15/2018   Bill      8/4/2018      97140             72.00
14882   Florida   Spine   0535158550101034   7/15/2018   Bill      8/4/2018      97010             60.00
14883   Florida   Spine   0535158550101034   7/15/2018   Bill      8/4/2018      G0283             44.00
14884   Florida   Spine   0535158550101034   7/15/2018   Bill      8/4/2018      97530             90.00
14885   Florida   Spine   0535158550101034   7/15/2018   Bill      8/4/2018      97112             77.00
14886   Florida   Spine   0535158550101034   7/15/2018   Bill      8/4/2018      97035             44.00
14887   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      99211             77.00
14888   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97530             90.00
14889   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 293 of
                                                   2767

14890   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97140            72.00
14891   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      G0283            44.00
14892   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97010            60.00
14893   Florida   Spine   0588155410101036   7/7/2018    Bill      8/4/2018      97035            44.00
14894   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      99211            77.00
14895   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97530            90.00
14896   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97110            77.00
14897   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97140            72.00
14898   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      G0283            44.00
14899   Florida   Spine   0596695490101018   6/24/2018   Bill      8/4/2018      97010            60.00
14900   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      99211            77.00
14901   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97530            90.00
14902   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97110            77.00
14903   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97140            72.00
14904   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      G0283            44.00
14905   Florida   Spine   0266066140101148   7/3/2018    Bill      8/4/2018      97010            60.00
14906   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      99211            77.00
14907   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97530            90.00
14908   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97112            77.00
14909   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97140            72.00
14910   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      G0283            44.00
14911   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97010            60.00
14912   Florida   Spine   0157462650101218   7/2/2018    Bill      8/4/2018      97035            44.00
14913   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      99211            77.00
14914   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97530            90.00
14915   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97110            77.00
14916   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97140            72.00
14917   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97010            60.00
14918   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      G0283            44.00
14919   Florida   Spine   0360697770101076   7/4/2018    Bill      8/4/2018      97035            44.00
14920   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      99211            77.00
14921   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97530            90.00
14922   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97112            77.00
14923   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97140            72.00
14924   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97035            44.00
14925   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      97010            60.00
14926   Florida   Spine   0317710090101256   7/6/2018    Bill      8/4/2018      G0283            44.00
14927   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      98941            88.00
14928   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97530            90.00
14929   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97112            77.00
14930   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97140            72.00
14931   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      G0283            44.00
14932   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97010            60.00
14933   Florida   Spine   0253624890101216   7/4/2018    Bill      8/4/2018      97035            44.00
14934   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      99211            77.00
14935   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97530            90.00
14936   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97110            77.00
14937   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97140            72.00
14938   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      G0283            44.00
14939   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97010            60.00
14940   Florida   Spine   0567000360101013   7/3/2018    Bill      8/4/2018      97039            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 294 of
                                                   2767

14941   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      99211               77.00
14942   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      97530               90.00
14943   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      97112               77.00
14944   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      97140               72.00
14945   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      97035               44.00
14946   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      97010               60.00
14947   Florida   Spine   0495085200101015   7/17/2018   Bill      8/4/2018      G0283               44.00
14948   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      99211               77.00
14949   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      97110               77.00
14950   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      97112               77.00
14951   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      97140               72.00
14952   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      97010               60.00
14953   Florida   Spine   0435916930101037   5/6/2018    Bill      8/4/2018      G0283               44.00
14954   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      99211               77.00
14955   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97530               90.00
14956   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97112               77.00
14957   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97140               72.00
14958   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97035               44.00
14959   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      97010               60.00
14960   Florida   Spine   0612175710101023   6/18/2018   Bill      8/4/2018      G0283               44.00
14961   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97530               90.00
14962   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97112               77.00
14963   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97140               72.00
14964   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      G0283               44.00
14965   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      99211               77.00
14966   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97010               60.00
14967   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97530               90.00
14968   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97112               77.00
14969   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97140               72.00
14970   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      G0283               44.00
14971   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      99211               77.00
14972   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97010               60.00
14973   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97530               90.00
14974   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97112               77.00
14975   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97140               72.00
14976   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      G0283               44.00
14977   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      99211               77.00
14978   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97010               60.00
14979   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97530               90.00
14980   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97140               72.00
14981   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      G0283               44.00
14982   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      97010               60.00
14983   Florida   Spine   0509800110101077   3/31/2018   Bill      8/9/2018      99213              193.00
14984   Florida   Spine   0457253160101120   4/11/2018   Bill      8/10/2018     99203              500.00
14985   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     72148            1,950.00
14986   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     72141            1,950.00
14987   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     72141            1,950.00
14988   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     72141            1,950.00
14989   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     99212              105.00
14990   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97530               90.00
14991   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97112               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 295 of
                                                   2767

14992   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97140             72.00
14993   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     G0283             44.00
14994   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97010             60.00
14995   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97012             55.00
14996   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     99211             77.00
14997   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97530             90.00
14998   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97112             77.00
14999   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97140             72.00
15000   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     G0283             44.00
15001   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97010             60.00
15002   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97035             44.00
15003   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     98941             88.00
15004   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     97530             90.00
15005   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     97012             55.00
15006   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     97140             72.00
15007   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     97035             44.00
15008   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     97010             60.00
15009   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     G0283             44.00
15010   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     97039             44.00
15011   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     98941             88.00
15012   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97110             77.00
15013   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97112             77.00
15014   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97140             72.00
15015   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97012             55.00
15016   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97010             60.00
15017   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     G0283             44.00
15018   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     98941             88.00
15019   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97530             90.00
15020   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97110             77.00
15021   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97112             77.00
15022   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97140             72.00
15023   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97012             55.00
15024   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97010             60.00
15025   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     99203            275.00
15026   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97035             44.00
15027   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97010             60.00
15028   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     G0283             44.00
15029   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     A4556             22.00
15030   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     98941             88.00
15031   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     97530             90.00
15032   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     97012             55.00
15033   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     97140             72.00
15034   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     97035             44.00
15035   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     97010             60.00
15036   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     G0283             44.00
15037   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     98941             88.00
15038   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     97530             90.00
15039   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     97012             55.00
15040   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     97140             72.00
15041   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     97035             44.00
15042   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 296 of
                                                   2767

15043   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     G0283               44.00
15044   Florida   Spine   0578487350101037   7/2/2018    Bill      8/10/2018     73221            1,750.00
15045   Florida   Spine   0578487350101037   7/2/2018    Bill      8/10/2018     72141            1,950.00
15046   Florida   Spine   0578487350101037   7/2/2018    Bill      8/10/2018     73221            1,750.00
15047   Florida   Spine   0577572380101015   3/13/2017   Bill      8/10/2018     99213              350.00
15048   Florida   Spine   0390130970101013   11/9/2017   Bill      8/10/2018     99213              350.00
15049   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     99211               77.00
15050   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97530               90.00
15051   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97110               77.00
15052   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97112               77.00
15053   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97140               72.00
15054   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97010               60.00
15055   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     G0283               44.00
15056   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     99213              350.00
15057   Florida   Spine   0403271470101015   3/19/2018   Bill      8/10/2018     99211               77.00
15058   Florida   Spine   0403271470101015   3/19/2018   Bill      8/10/2018     97110               77.00
15059   Florida   Spine   0403271470101015   3/19/2018   Bill      8/10/2018     97112               77.00
15060   Florida   Spine   0403271470101015   3/19/2018   Bill      8/10/2018     97140               72.00
15061   Florida   Spine   0403271470101015   3/19/2018   Bill      8/10/2018     97010               60.00
15062   Florida   Spine   0403271470101015   3/19/2018   Bill      8/10/2018     G0283               44.00
15063   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     99213              350.00
15064   Florida   Spine   0403271470101015   3/19/2018   Bill      8/10/2018     99211               77.00
15065   Florida   Spine   0403271470101015   3/19/2018   Bill      8/10/2018     97110               77.00
15066   Florida   Spine   0403271470101015   3/19/2018   Bill      8/10/2018     97112               77.00
15067   Florida   Spine   0403271470101015   3/19/2018   Bill      8/10/2018     97140               72.00
15068   Florida   Spine   0403271470101015   3/19/2018   Bill      8/10/2018     97010               60.00
15069   Florida   Spine   0403271470101015   3/19/2018   Bill      8/10/2018     G0283               44.00
15070   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     99203              500.00
15071   Florida   Spine   0495085200101015   7/17/2018   Bill      8/10/2018     99203              500.00
15072   Florida   Spine   0584361240101055   4/17/2018   Bill      8/10/2018     99213              350.00
15073   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     99203              500.00
15074   Florida   Spine   0588155410101028   7/7/2018    Bill      8/10/2018     99203              500.00
15075   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     99211               77.00
15076   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97530               90.00
15077   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97110               77.00
15078   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97140               72.00
15079   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97010               60.00
15080   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     G0283               44.00
15081   Florida   Spine   0544552920101055   2/14/2018   Bill      8/10/2018     99211               77.00
15082   Florida   Spine   0544552920101055   2/14/2018   Bill      8/10/2018     97110               77.00
15083   Florida   Spine   0544552920101055   2/14/2018   Bill      8/10/2018     97112               77.00
15084   Florida   Spine   0544552920101055   2/14/2018   Bill      8/10/2018     97140               72.00
15085   Florida   Spine   0544552920101055   2/14/2018   Bill      8/10/2018     97010               60.00
15086   Florida   Spine   0544552920101055   2/14/2018   Bill      8/10/2018     G0283               44.00
15087   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     99213              350.00
15088   Florida   Spine   0204971510101039   6/29/2018   Bill      8/10/2018     99203              275.00
15089   Florida   Spine   0204971510101039   6/29/2018   Bill      8/10/2018     97140               72.00
15090   Florida   Spine   0204971510101039   6/29/2018   Bill      8/10/2018     97010               60.00
15091   Florida   Spine   0204971510101039   6/29/2018   Bill      8/10/2018     G0283               44.00
15092   Florida   Spine   0204971510101039   6/29/2018   Bill      8/10/2018     A4556               22.00
15093   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     99211               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 297 of
                                                   2767

15094   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97530             90.00
15095   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97110             77.00
15096   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97112             77.00
15097   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97140             72.00
15098   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97010             60.00
15099   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     G0283             44.00
15100   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     99211             77.00
15101   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     97110             77.00
15102   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     97112             77.00
15103   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     97140             72.00
15104   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     97010             60.00
15105   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     G0283             44.00
15106   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     99212            105.00
15107   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97530             90.00
15108   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97112             77.00
15109   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97140             72.00
15110   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97035             44.00
15111   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97010             60.00
15112   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     G0283             44.00
15113   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     99211             77.00
15114   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97530             90.00
15115   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97112             77.00
15116   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97140             72.00
15117   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97035             44.00
15118   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97010             60.00
15119   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     G0283             44.00
15120   Florida   Spine   0563039300101042   5/6/2018    Bill      8/10/2018     99211             77.00
15121   Florida   Spine   0563039300101042   5/6/2018    Bill      8/10/2018     97110             77.00
15122   Florida   Spine   0563039300101042   5/6/2018    Bill      8/10/2018     97112             77.00
15123   Florida   Spine   0563039300101042   5/6/2018    Bill      8/10/2018     97140             72.00
15124   Florida   Spine   0563039300101042   5/6/2018    Bill      8/10/2018     97010             60.00
15125   Florida   Spine   0563039300101042   5/6/2018    Bill      8/10/2018     G0283             44.00
15126   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     99212            105.00
15127   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     97110             77.00
15128   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     97112             77.00
15129   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     97140             72.00
15130   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     97010             60.00
15131   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     G0283             44.00
15132   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     99211             77.00
15133   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97530             90.00
15134   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97110             77.00
15135   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97140             72.00
15136   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97035             44.00
15137   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97010             60.00
15138   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     G0283             44.00
15139   Florida   Spine   0424697340101022   1/31/2018   Bill      8/10/2018     99213            193.00
15140   Florida   Spine   0424697340101022   1/31/2018   Bill      8/10/2018     97530             90.00
15141   Florida   Spine   0424697340101022   1/31/2018   Bill      8/10/2018     97110             77.00
15142   Florida   Spine   0424697340101022   1/31/2018   Bill      8/10/2018     97140             72.00
15143   Florida   Spine   0424697340101022   1/31/2018   Bill      8/10/2018     97010             60.00
15144   Florida   Spine   0424697340101022   1/31/2018   Bill      8/10/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 298 of
                                                   2767

15145   Florida   Spine   0543067990101035   6/9/2018     Bill     8/10/2018     99211             77.00
15146   Florida   Spine   0543067990101035   6/9/2018     Bill     8/10/2018     97530             90.00
15147   Florida   Spine   0543067990101035   6/9/2018     Bill     8/10/2018     97110             77.00
15148   Florida   Spine   0543067990101035   6/9/2018     Bill     8/10/2018     97112             77.00
15149   Florida   Spine   0543067990101035   6/9/2018     Bill     8/10/2018     97140             72.00
15150   Florida   Spine   0543067990101035   6/9/2018     Bill     8/10/2018     97010             60.00
15151   Florida   Spine   0543067990101035   6/9/2018     Bill     8/10/2018     G0283             44.00
15152   Florida   Spine   0598544170101013   6/23/2018    Bill     8/10/2018     97530             90.00
15153   Florida   Spine   0598544170101013   6/23/2018    Bill     8/10/2018     97039             44.00
15154   Florida   Spine   0598544170101013   6/23/2018    Bill     8/10/2018     97140             72.00
15155   Florida   Spine   0598544170101013   6/23/2018    Bill     8/10/2018     G0283             44.00
15156   Florida   Spine   0598544170101013   6/23/2018    Bill     8/10/2018     97010             60.00
15157   Florida   Spine   0598544170101013   6/23/2018    Bill     8/10/2018     97012             55.00
15158   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     99211             77.00
15159   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     97530             90.00
15160   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     97112             77.00
15161   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     97140             72.00
15162   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     97010             60.00
15163   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     G0283             44.00
15164   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     99211             77.00
15165   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97110             77.00
15166   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97112             77.00
15167   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97140             72.00
15168   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97012             55.00
15169   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97010             60.00
15170   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     G0283             44.00
15171   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     99213             77.00
15172   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     97530             90.00
15173   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     97110             77.00
15174   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     97140             72.00
15175   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     G0283             44.00
15176   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     97010             60.00
15177   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     98940             72.00
15178   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     97530             90.00
15179   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     97039             44.00
15180   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     97140             72.00
15181   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     G0283             44.00
15182   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     97010             60.00
15183   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     99212            105.00
15184   Florida   Spine   0385977570101026   6/10/2018    Bill     8/10/2018     98941             88.00
15185   Florida   Spine   0385977570101026   6/10/2018    Bill     8/10/2018     97530             90.00
15186   Florida   Spine   0385977570101026   6/10/2018    Bill     8/10/2018     97112             77.00
15187   Florida   Spine   0385977570101026   6/10/2018    Bill     8/10/2018     97140             72.00
15188   Florida   Spine   0385977570101026   6/10/2018    Bill     8/10/2018     G0283             44.00
15189   Florida   Spine   0385977570101026   6/10/2018    Bill     8/10/2018     97010             60.00
15190   Florida   Spine   0385977570101026   6/10/2018    Bill     8/10/2018     97012             55.00
15191   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     98940             72.00
15192   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97530             90.00
15193   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97140             72.00
15194   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     G0283             44.00
15195   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 299 of
                                                   2767

15196   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     99211            77.00
15197   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97110            77.00
15198   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97112            77.00
15199   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97140            72.00
15200   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97010            60.00
15201   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     G0283            44.00
15202   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     98941            88.00
15203   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     98943            72.00
15204   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     97530            90.00
15205   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     97140            72.00
15206   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     G0283            44.00
15207   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     97010            60.00
15208   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     99211            77.00
15209   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97530            90.00
15210   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97110            77.00
15211   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97140            72.00
15212   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     G0283            44.00
15213   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97010            60.00
15214   Florida   Spine   0008125820101100   4/24/2018   Bill      8/10/2018     99211            77.00
15215   Florida   Spine   0008125820101100   4/24/2018   Bill      8/10/2018     97530            90.00
15216   Florida   Spine   0008125820101100   4/24/2018   Bill      8/10/2018     97112            77.00
15217   Florida   Spine   0008125820101100   4/24/2018   Bill      8/10/2018     97140            72.00
15218   Florida   Spine   0008125820101100   4/24/2018   Bill      8/10/2018     97010            60.00
15219   Florida   Spine   0008125820101100   4/24/2018   Bill      8/10/2018     G0283            44.00
15220   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     99211            77.00
15221   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97530            90.00
15222   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97110            77.00
15223   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97039            44.00
15224   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97140            72.00
15225   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97010            60.00
15226   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     G0283            44.00
15227   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     99211            77.00
15228   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     97530            90.00
15229   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     97110            77.00
15230   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     97112            77.00
15231   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     97140            72.00
15232   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     G0283            44.00
15233   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     97010            60.00
15234   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     99211            77.00
15235   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97530            90.00
15236   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97110            77.00
15237   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97112            77.00
15238   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97010            60.00
15239   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     G0283            44.00
15240   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     98940            72.00
15241   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97530            90.00
15242   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97112            77.00
15243   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97140            72.00
15244   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97010            60.00
15245   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     98940            72.00
15246   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 300 of
                                                   2767

15247   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97110             77.00
15248   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97140             72.00
15249   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     G0283             44.00
15250   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97010             60.00
15251   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     98941             88.00
15252   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     97530             90.00
15253   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     97112             77.00
15254   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     97140             72.00
15255   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     G0283             44.00
15256   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     97010             60.00
15257   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     99211             77.00
15258   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     97530             90.00
15259   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     97112             77.00
15260   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     97140             72.00
15261   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     97010             60.00
15262   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     99211             77.00
15263   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97530             90.00
15264   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97110             77.00
15265   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97112             77.00
15266   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97140             72.00
15267   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97010             60.00
15268   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     G0283             44.00
15269   Florida   Spine   0563933210101037   5/23/2018   Bill      8/10/2018     99211             77.00
15270   Florida   Spine   0563933210101037   5/23/2018   Bill      8/10/2018     97530             90.00
15271   Florida   Spine   0563933210101037   5/23/2018   Bill      8/10/2018     97112             77.00
15272   Florida   Spine   0563933210101037   5/23/2018   Bill      8/10/2018     97140             72.00
15273   Florida   Spine   0563933210101037   5/23/2018   Bill      8/10/2018     G0283             44.00
15274   Florida   Spine   0563933210101037   5/23/2018   Bill      8/10/2018     97010             60.00
15275   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     99211             77.00
15276   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     97530             90.00
15277   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     97110             77.00
15278   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     97140             72.00
15279   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     97012             55.00
15280   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     97010             60.00
15281   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     G0283             44.00
15282   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     99212            105.00
15283   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     97530             90.00
15284   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     97140             72.00
15285   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     97035             44.00
15286   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     97010             60.00
15287   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     G0283             44.00
15288   Florida   Spine   0445363290101109   4/7/2018    Bill      8/10/2018     99211             77.00
15289   Florida   Spine   0445363290101109   4/7/2018    Bill      8/10/2018     97530             90.00
15290   Florida   Spine   0445363290101109   4/7/2018    Bill      8/10/2018     97110             77.00
15291   Florida   Spine   0445363290101109   4/7/2018    Bill      8/10/2018     97112             77.00
15292   Florida   Spine   0445363290101109   4/7/2018    Bill      8/10/2018     97140             72.00
15293   Florida   Spine   0445363290101109   4/7/2018    Bill      8/10/2018     97010             60.00
15294   Florida   Spine   0445363290101109   4/7/2018    Bill      8/10/2018     G0283             44.00
15295   Florida   Spine   0427759340101027   4/22/2018   Bill      8/10/2018     99211             77.00
15296   Florida   Spine   0427759340101027   4/22/2018   Bill      8/10/2018     97530             90.00
15297   Florida   Spine   0427759340101027   4/22/2018   Bill      8/10/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 301 of
                                                   2767

15298   Florida   Spine   0427759340101027   4/22/2018   Bill      8/10/2018     97140            72.00
15299   Florida   Spine   0427759340101027   4/22/2018   Bill      8/10/2018     97010            60.00
15300   Florida   Spine   0427759340101027   4/22/2018   Bill      8/10/2018     G0283            44.00
15301   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     99211            77.00
15302   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97530            90.00
15303   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97110            77.00
15304   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97140            72.00
15305   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97010            60.00
15306   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     G0283            44.00
15307   Florida   Spine   0590961330101071   6/9/2018    Bill      8/10/2018     99211            77.00
15308   Florida   Spine   0590961330101071   6/9/2018    Bill      8/10/2018     97530            90.00
15309   Florida   Spine   0590961330101071   6/9/2018    Bill      8/10/2018     97110            77.00
15310   Florida   Spine   0590961330101071   6/9/2018    Bill      8/10/2018     97140            72.00
15311   Florida   Spine   0590961330101071   6/9/2018    Bill      8/10/2018     97010            60.00
15312   Florida   Spine   0590961330101071   6/9/2018    Bill      8/10/2018     G0283            44.00
15313   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     99211            77.00
15314   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97530            90.00
15315   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97110            77.00
15316   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97112            77.00
15317   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97140            72.00
15318   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97010            60.00
15319   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     G0283            44.00
15320   Florida   Spine   0125047710101180   5/21/2018   Bill      8/10/2018     99211            77.00
15321   Florida   Spine   0125047710101180   5/21/2018   Bill      8/10/2018     97530            90.00
15322   Florida   Spine   0125047710101180   5/21/2018   Bill      8/10/2018     97112            77.00
15323   Florida   Spine   0125047710101180   5/21/2018   Bill      8/10/2018     97140            72.00
15324   Florida   Spine   0125047710101180   5/21/2018   Bill      8/10/2018     G0283            44.00
15325   Florida   Spine   0125047710101180   5/21/2018   Bill      8/10/2018     97010            60.00
15326   Florida   Spine   0125047710101180   5/21/2018   Bill      8/10/2018     97012            55.00
15327   Florida   Spine   0597928080101026   6/20/2018   Bill      8/10/2018     99211            77.00
15328   Florida   Spine   0597928080101026   6/20/2018   Bill      8/10/2018     97530            90.00
15329   Florida   Spine   0597928080101026   6/20/2018   Bill      8/10/2018     97112            77.00
15330   Florida   Spine   0597928080101026   6/20/2018   Bill      8/10/2018     97140            72.00
15331   Florida   Spine   0597928080101026   6/20/2018   Bill      8/10/2018     97035            44.00
15332   Florida   Spine   0597928080101026   6/20/2018   Bill      8/10/2018     97010            60.00
15333   Florida   Spine   0597928080101026   6/20/2018   Bill      8/10/2018     G0283            44.00
15334   Florida   Spine   0482710150101062   5/29/2018   Bill      8/10/2018     99211            77.00
15335   Florida   Spine   0482710150101062   5/29/2018   Bill      8/10/2018     97530            90.00
15336   Florida   Spine   0482710150101062   5/29/2018   Bill      8/10/2018     97140            72.00
15337   Florida   Spine   0482710150101062   5/29/2018   Bill      8/10/2018     97035            44.00
15338   Florida   Spine   0482710150101062   5/29/2018   Bill      8/10/2018     97010            60.00
15339   Florida   Spine   0482710150101062   5/29/2018   Bill      8/10/2018     G0283            44.00
15340   Florida   Spine   0542750470101010   4/28/2018   Bill      8/10/2018     99211            77.00
15341   Florida   Spine   0542750470101010   4/28/2018   Bill      8/10/2018     97530            90.00
15342   Florida   Spine   0542750470101010   4/28/2018   Bill      8/10/2018     97110            77.00
15343   Florida   Spine   0542750470101010   4/28/2018   Bill      8/10/2018     97112            77.00
15344   Florida   Spine   0542750470101010   4/28/2018   Bill      8/10/2018     97140            72.00
15345   Florida   Spine   0542750470101010   4/28/2018   Bill      8/10/2018     97010            60.00
15346   Florida   Spine   0542750470101010   4/28/2018   Bill      8/10/2018     G0283            44.00
15347   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     98941            88.00
15348   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 302 of
                                                   2767

15349   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97112            77.00
15350   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97140            72.00
15351   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97010            60.00
15352   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     G0283            44.00
15353   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97039            44.00
15354   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     99211            77.00
15355   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     97530            90.00
15356   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     97110            77.00
15357   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     97112            77.00
15358   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     97140            72.00
15359   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     G0283            44.00
15360   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     97010            60.00
15361   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     99211            77.00
15362   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     97530            90.00
15363   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     97110            77.00
15364   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     97140            72.00
15365   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     G0283            44.00
15366   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     97010            60.00
15367   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     99211            77.00
15368   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97530            90.00
15369   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97110            77.00
15370   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97112            77.00
15371   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97140            72.00
15372   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     G0283            44.00
15373   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97010            60.00
15374   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     99211            77.00
15375   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97530            90.00
15376   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97112            77.00
15377   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97140            72.00
15378   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     G0283            44.00
15379   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97010            60.00
15380   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97035            44.00
15381   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     99211            77.00
15382   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97530            90.00
15383   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97140            72.00
15384   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97010            60.00
15385   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     G0283            44.00
15386   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     99211            77.00
15387   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97530            90.00
15388   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97112            77.00
15389   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97140            72.00
15390   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97035            44.00
15391   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97010            60.00
15392   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     G0283            44.00
15393   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     99211            77.00
15394   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97530            90.00
15395   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97110            77.00
15396   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97140            72.00
15397   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97035            44.00
15398   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97010            60.00
15399   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 303 of
                                                   2767

15400   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     99203              275.00
15401   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97140               72.00
15402   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     G0283               44.00
15403   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97010               60.00
15404   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97035               44.00
15405   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     A4556               22.00
15406   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     98941               88.00
15407   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     97530               90.00
15408   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     97039               44.00
15409   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     97140               72.00
15410   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     97035               44.00
15411   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     97010               60.00
15412   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     G0283               44.00
15413   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     99211               77.00
15414   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97530               90.00
15415   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97112               77.00
15416   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97140               72.00
15417   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     G0283               44.00
15418   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97010               60.00
15419   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97035               44.00
15420   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     98940               72.00
15421   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     97039               44.00
15422   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     G0283               44.00
15423   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     97010               60.00
15424   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     99211               77.00
15425   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97530               90.00
15426   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97112               77.00
15427   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97140               72.00
15428   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97035               44.00
15429   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97010               60.00
15430   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     G0283               44.00
15431   Florida   Spine   0612175710101023   6/18/2018   Bill      8/10/2018     99211               77.00
15432   Florida   Spine   0612175710101023   6/18/2018   Bill      8/10/2018     97530               90.00
15433   Florida   Spine   0612175710101023   6/18/2018   Bill      8/10/2018     97112               77.00
15434   Florida   Spine   0612175710101023   6/18/2018   Bill      8/10/2018     97140               72.00
15435   Florida   Spine   0612175710101023   6/18/2018   Bill      8/10/2018     97035               44.00
15436   Florida   Spine   0612175710101023   6/18/2018   Bill      8/10/2018     97010               60.00
15437   Florida   Spine   0612175710101023   6/18/2018   Bill      8/10/2018     G0283               44.00
15438   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     99203              500.00
15439   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     99211               77.00
15440   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97530               90.00
15441   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97112               77.00
15442   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97140               72.00
15443   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     G0283               44.00
15444   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97010               60.00
15445   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97012               55.00
15446   Florida   Spine   0440546980101018   6/16/2018   Bill      8/10/2018     99203              500.00
15447   Florida   Spine   0440546980101018   6/16/2018   Bill      8/10/2018     62321            2,100.00
15448   Florida   Spine   0440546980101018   6/16/2018   Bill      8/10/2018     J2001              280.00
15449   Florida   Spine   0440546980101018   6/16/2018   Bill      8/10/2018     J0702               35.00
15450   Florida   Spine   0440546980101018   6/16/2018   Bill      8/10/2018     20550              225.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 304 of
                                                   2767

15451   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     99213              350.00
15452   Florida   Spine   0416275880101098   6/3/2018    Bill      8/10/2018     99213              350.00
15453   Florida   Spine   0023345170101382   6/18/2018   Bill      8/10/2018     99203              500.00
15454   Florida   Spine   0083565260101052   6/10/2018   Bill      8/10/2018     99214              400.00
15455   Florida   Spine   0593125360101024   3/27/2018   Bill      8/10/2018     99213              350.00
15456   Florida   Spine   0521494450101154   1/22/2018   Bill      8/10/2018     99213              350.00
15457   Florida   Spine   0521494450101154   1/22/2018   Bill      8/10/2018     64490            3,000.00
15458   Florida   Spine   0521494450101154   1/22/2018   Bill      8/10/2018     64491            1,700.00
15459   Florida   Spine   0521494450101154   1/22/2018   Bill      8/10/2018     J2001               35.00
15460   Florida   Spine   0521494450101154   1/22/2018   Bill      8/10/2018     J3301               35.00
15461   Florida   Spine   0552845880101092   1/9/2018    Bill      8/10/2018     99203              500.00
15462   Florida   Spine   0423563520101128   4/7/2017    Bill      8/10/2018     99213              350.00
15463   Florida   Spine   0338941450101041   5/6/2018    Bill      8/10/2018     99213              350.00
15464   Florida   Spine   0338941450101041   5/6/2018    Bill      8/10/2018     99213              350.00
15465   Florida   Spine   0405181280101071   6/9/2018    Bill      8/10/2018     99203              500.00
15466   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     99213              350.00
15467   Florida   Spine   0277504700101089   4/17/2018   Bill      8/10/2018     99213              350.00
15468   Florida   Spine   0277504700101089   4/17/2018   Bill      8/10/2018     62323            2,000.00
15469   Florida   Spine   0277504700101089   4/17/2018   Bill      8/10/2018     J2001              105.00
15470   Florida   Spine   0277504700101089   4/17/2018   Bill      8/10/2018     J1020               35.00
15471   Florida   Spine   0277504700101089   4/17/2018   Bill      8/10/2018     A9579               35.00
15472   Florida   Spine   0422035520101045   4/27/2018   Bill      8/10/2018     99203              500.00
15473   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     99211               77.00
15474   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97530               90.00
15475   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97110               77.00
15476   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97140               72.00
15477   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97010               60.00
15478   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     G0283               44.00
15479   Florida   Spine   0544552920101055   2/14/2018   Bill      8/10/2018     99211               77.00
15480   Florida   Spine   0544552920101055   2/14/2018   Bill      8/10/2018     97110               77.00
15481   Florida   Spine   0544552920101055   2/14/2018   Bill      8/10/2018     97112               77.00
15482   Florida   Spine   0544552920101055   2/14/2018   Bill      8/10/2018     97140               72.00
15483   Florida   Spine   0544552920101055   2/14/2018   Bill      8/10/2018     97010               60.00
15484   Florida   Spine   0544552920101055   2/14/2018   Bill      8/10/2018     G0283               44.00
15485   Florida   Spine   0401945550101258   3/22/2018   Bill      8/10/2018     99211               77.00
15486   Florida   Spine   0401945550101258   3/22/2018   Bill      8/10/2018     97530               90.00
15487   Florida   Spine   0401945550101258   3/22/2018   Bill      8/10/2018     97110               77.00
15488   Florida   Spine   0401945550101258   3/22/2018   Bill      8/10/2018     97112               77.00
15489   Florida   Spine   0401945550101258   3/22/2018   Bill      8/10/2018     97140               72.00
15490   Florida   Spine   0401945550101258   3/22/2018   Bill      8/10/2018     97010               60.00
15491   Florida   Spine   0401945550101258   3/22/2018   Bill      8/10/2018     G0283               44.00
15492   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     99211               77.00
15493   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     97110               77.00
15494   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     97112               77.00
15495   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     97010               60.00
15496   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     G0283               44.00
15497   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     99211               77.00
15498   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97530               90.00
15499   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97112               77.00
15500   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97140               72.00
15501   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 305 of
                                                   2767

15502   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     G0283            44.00
15503   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     99211            77.00
15504   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97530            90.00
15505   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97112            77.00
15506   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97140            72.00
15507   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97035            44.00
15508   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97010            60.00
15509   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     G0283            44.00
15510   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     99211            77.00
15511   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     97530            90.00
15512   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     97110            77.00
15513   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     97140            72.00
15514   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     G0283            44.00
15515   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     97010            60.00
15516   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     97039            44.00
15517   Florida   Spine   0586281730101019   4/23/2018   Bill      8/10/2018     98940            72.00
15518   Florida   Spine   0586281730101019   4/23/2018   Bill      8/10/2018     98943            72.00
15519   Florida   Spine   0586281730101019   4/23/2018   Bill      8/10/2018     97012            55.00
15520   Florida   Spine   0586281730101019   4/23/2018   Bill      8/10/2018     97140            72.00
15521   Florida   Spine   0586281730101019   4/23/2018   Bill      8/10/2018     G0283            44.00
15522   Florida   Spine   0586281730101019   4/23/2018   Bill      8/10/2018     97010            60.00
15523   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     99211            77.00
15524   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97530            90.00
15525   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97110            77.00
15526   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97140            72.00
15527   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     G0283            44.00
15528   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97010            60.00
15529   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97012            55.00
15530   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     99211            77.00
15531   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     97110            77.00
15532   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     97112            77.00
15533   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     97140            72.00
15534   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     97010            60.00
15535   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     G0283            44.00
15536   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     98941            88.00
15537   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97530            90.00
15538   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97039            44.00
15539   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97140            72.00
15540   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97035            44.00
15541   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97010            60.00
15542   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     G0283            44.00
15543   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     99211            77.00
15544   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     97530            90.00
15545   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     97110            77.00
15546   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     97140            72.00
15547   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     G0283            44.00
15548   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     97010            60.00
15549   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     97012            55.00
15550   Florida   Spine   0385977570101026   6/10/2018   Bill      8/10/2018     98941            88.00
15551   Florida   Spine   0385977570101026   6/10/2018   Bill      8/10/2018     97530            90.00
15552   Florida   Spine   0385977570101026   6/10/2018   Bill      8/10/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 306 of
                                                   2767

15553   Florida   Spine   0385977570101026   6/10/2018   Bill      8/10/2018     97140             72.00
15554   Florida   Spine   0385977570101026   6/10/2018   Bill      8/10/2018     G0283             44.00
15555   Florida   Spine   0385977570101026   6/10/2018   Bill      8/10/2018     97010             60.00
15556   Florida   Spine   0385977570101026   6/10/2018   Bill      8/10/2018     97012             55.00
15557   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     99211             77.00
15558   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97530             90.00
15559   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97110             77.00
15560   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97140             72.00
15561   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     G0283             44.00
15562   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97010             60.00
15563   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97039             44.00
15564   Florida   Spine   0566172520101026   6/4/2018    Bill      8/10/2018     99211             77.00
15565   Florida   Spine   0566172520101026   6/4/2018    Bill      8/10/2018     97530             90.00
15566   Florida   Spine   0566172520101026   6/4/2018    Bill      8/10/2018     97110             77.00
15567   Florida   Spine   0566172520101026   6/4/2018    Bill      8/10/2018     97140             72.00
15568   Florida   Spine   0566172520101026   6/4/2018    Bill      8/10/2018     G0283             44.00
15569   Florida   Spine   0566172520101026   6/4/2018    Bill      8/10/2018     97010             60.00
15570   Florida   Spine   0566172520101026   6/4/2018    Bill      8/10/2018     97039             44.00
15571   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     98941             88.00
15572   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97530             90.00
15573   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97012             55.00
15574   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97140             72.00
15575   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97035             44.00
15576   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97010             60.00
15577   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     G0283             44.00
15578   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     99211             77.00
15579   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     97110             77.00
15580   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     97112             77.00
15581   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     97140             72.00
15582   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     G0283             44.00
15583   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     97010             60.00
15584   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     99211             77.00
15585   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97530             90.00
15586   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97110             77.00
15587   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97140             72.00
15588   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97010             60.00
15589   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     G0283             44.00
15590   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     99212            105.00
15591   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97530             90.00
15592   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97110             77.00
15593   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97039             44.00
15594   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97140             72.00
15595   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     G0283             44.00
15596   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97010             60.00
15597   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     99211             77.00
15598   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97530             90.00
15599   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97110             77.00
15600   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97140             72.00
15601   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97010             60.00
15602   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     G0283             44.00
15603   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     98941             88.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 307 of
                                                   2767

15604   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     97530             90.00
15605   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     97140             72.00
15606   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     G0283             44.00
15607   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     97010             60.00
15608   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     97012             55.00
15609   Florida   Spine   0368038000101010   4/3/2018    Bill      8/10/2018     97035             44.00
15610   Florida   Spine   0411166400101046   6/3/2018    Bill      8/10/2018     99211             77.00
15611   Florida   Spine   0411166400101046   6/3/2018    Bill      8/10/2018     97110             77.00
15612   Florida   Spine   0411166400101046   6/3/2018    Bill      8/10/2018     97112             77.00
15613   Florida   Spine   0411166400101046   6/3/2018    Bill      8/10/2018     97140             72.00
15614   Florida   Spine   0411166400101046   6/3/2018    Bill      8/10/2018     G0283             44.00
15615   Florida   Spine   0411166400101046   6/3/2018    Bill      8/10/2018     97010             60.00
15616   Florida   Spine   0380155970101236   5/9/2018    Bill      8/10/2018     99211             77.00
15617   Florida   Spine   0380155970101236   5/9/2018    Bill      8/10/2018     97530             90.00
15618   Florida   Spine   0380155970101236   5/9/2018    Bill      8/10/2018     97112             77.00
15619   Florida   Spine   0380155970101236   5/9/2018    Bill      8/10/2018     97140             72.00
15620   Florida   Spine   0380155970101236   5/9/2018    Bill      8/10/2018     G0283             44.00
15621   Florida   Spine   0380155970101236   5/9/2018    Bill      8/10/2018     97010             60.00
15622   Florida   Spine   0380155970101236   5/9/2018    Bill      8/10/2018     97035             44.00
15623   Florida   Spine   0614005110101018   4/30/2018   Bill      8/10/2018     99213            193.00
15624   Florida   Spine   0614005110101018   4/30/2018   Bill      8/10/2018     97530             90.00
15625   Florida   Spine   0614005110101018   4/30/2018   Bill      8/10/2018     97112             77.00
15626   Florida   Spine   0614005110101018   4/30/2018   Bill      8/10/2018     97140             72.00
15627   Florida   Spine   0614005110101018   4/30/2018   Bill      8/10/2018     97010             60.00
15628   Florida   Spine   0614005110101018   4/30/2018   Bill      8/10/2018     G0283             44.00
15629   Florida   Spine   0614005110101018   4/30/2018   Bill      8/10/2018     97110             77.00
15630   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     99211             77.00
15631   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     97530             90.00
15632   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     97112             77.00
15633   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     97140             72.00
15634   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     97010             60.00
15635   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     99211             77.00
15636   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97530             90.00
15637   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97112             77.00
15638   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97140             72.00
15639   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97010             60.00
15640   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     G0283             44.00
15641   Florida   Spine   0438417300101043   5/24/2018   Bill      8/10/2018     99211             77.00
15642   Florida   Spine   0438417300101043   5/24/2018   Bill      8/10/2018     97530             90.00
15643   Florida   Spine   0438417300101043   5/24/2018   Bill      8/10/2018     97035             44.00
15644   Florida   Spine   0438417300101043   5/24/2018   Bill      8/10/2018     97010             60.00
15645   Florida   Spine   0438417300101043   5/24/2018   Bill      8/10/2018     G0283             44.00
15646   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     99211             77.00
15647   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97530             90.00
15648   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97012             55.00
15649   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97140             72.00
15650   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97035             44.00
15651   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97010             60.00
15652   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     G0283             44.00
15653   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     99211             77.00
15654   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 308 of
                                                   2767

15655   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     97112            77.00
15656   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     97140            72.00
15657   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     G0283            44.00
15658   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     97010            60.00
15659   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     97035            44.00
15660   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     99211            77.00
15661   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     97530            90.00
15662   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     97110            77.00
15663   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     97140            72.00
15664   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     97010            60.00
15665   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     G0283            44.00
15666   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     99211            77.00
15667   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97110            77.00
15668   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97112            77.00
15669   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97140            72.00
15670   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97010            60.00
15671   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     G0283            44.00
15672   Florida   Spine   0585707650101044   5/1/2018    Bill      8/10/2018     99211            77.00
15673   Florida   Spine   0585707650101044   5/1/2018    Bill      8/10/2018     97530            90.00
15674   Florida   Spine   0585707650101044   5/1/2018    Bill      8/10/2018     97110            77.00
15675   Florida   Spine   0585707650101044   5/1/2018    Bill      8/10/2018     97112            77.00
15676   Florida   Spine   0585707650101044   5/1/2018    Bill      8/10/2018     97140            72.00
15677   Florida   Spine   0585707650101044   5/1/2018    Bill      8/10/2018     97010            60.00
15678   Florida   Spine   0585707650101044   5/1/2018    Bill      8/10/2018     G0283            44.00
15679   Florida   Spine   0495085200101015   7/17/2018   Bill      8/10/2018     99211            77.00
15680   Florida   Spine   0495085200101015   7/17/2018   Bill      8/10/2018     97530            90.00
15681   Florida   Spine   0495085200101015   7/17/2018   Bill      8/10/2018     97112            77.00
15682   Florida   Spine   0495085200101015   7/17/2018   Bill      8/10/2018     97140            72.00
15683   Florida   Spine   0495085200101015   7/17/2018   Bill      8/10/2018     97035            44.00
15684   Florida   Spine   0495085200101015   7/17/2018   Bill      8/10/2018     97010            60.00
15685   Florida   Spine   0495085200101015   7/17/2018   Bill      8/10/2018     G0283            44.00
15686   Florida   Spine   0576328690101018   8/22/2017   Bill      8/10/2018     99211            77.00
15687   Florida   Spine   0576328690101018   8/22/2017   Bill      8/10/2018     97110            77.00
15688   Florida   Spine   0576328690101018   8/22/2017   Bill      8/10/2018     97112            77.00
15689   Florida   Spine   0576328690101018   8/22/2017   Bill      8/10/2018     97140            72.00
15690   Florida   Spine   0576328690101018   8/22/2017   Bill      8/10/2018     97010            60.00
15691   Florida   Spine   0576328690101018   8/22/2017   Bill      8/10/2018     G0283            44.00
15692   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     99211            77.00
15693   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     97530            90.00
15694   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     97112            77.00
15695   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     97140            72.00
15696   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     G0283            44.00
15697   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     97010            60.00
15698   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     97035            44.00
15699   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     99211            77.00
15700   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     97530            90.00
15701   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     97110            77.00
15702   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     97112            77.00
15703   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     97140            72.00
15704   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     G0283            44.00
15705   Florida   Spine   0409424720101079   6/29/2018   Bill      8/10/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 309 of
                                                   2767

15706   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     99211             77.00
15707   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     97530             90.00
15708   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     97110             77.00
15709   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     97140             72.00
15710   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     G0283             44.00
15711   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     97010             60.00
15712   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     99211             77.00
15713   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97530             90.00
15714   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97112             77.00
15715   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97140             72.00
15716   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     G0283             44.00
15717   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97010             60.00
15718   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97035             44.00
15719   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     99203            275.00
15720   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97140             72.00
15721   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97010             60.00
15722   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     G0283             44.00
15723   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     A4556             22.00
15724   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     99211             77.00
15725   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97530             90.00
15726   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97110             77.00
15727   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97112             77.00
15728   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97140             72.00
15729   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     G0283             44.00
15730   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97010             60.00
15731   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     99211             77.00
15732   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97530             90.00
15733   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97110             77.00
15734   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97140             72.00
15735   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     G0283             44.00
15736   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97010             60.00
15737   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97012             55.00
15738   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     99211             77.00
15739   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97530             90.00
15740   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97140             72.00
15741   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97010             60.00
15742   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     G0283             44.00
15743   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97110             77.00
15744   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     99211             77.00
15745   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97530             90.00
15746   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97110             77.00
15747   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97140             72.00
15748   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97010             60.00
15749   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     G0283             44.00
15750   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     99211             77.00
15751   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97530             90.00
15752   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97112             77.00
15753   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97140             72.00
15754   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     G0283             44.00
15755   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97010             60.00
15756   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 310 of
                                                   2767

15757   Florida   Spine   0278560900101096   7/11/2018    Bill     8/10/2018     99211               77.00
15758   Florida   Spine   0278560900101096   7/11/2018    Bill     8/10/2018     97530               90.00
15759   Florida   Spine   0278560900101096   7/11/2018    Bill     8/10/2018     97110               77.00
15760   Florida   Spine   0278560900101096   7/11/2018    Bill     8/10/2018     97140               72.00
15761   Florida   Spine   0278560900101096   7/11/2018    Bill     8/10/2018     G0283               44.00
15762   Florida   Spine   0278560900101096   7/11/2018    Bill     8/10/2018     97010               60.00
15763   Florida   Spine   0278560900101096   7/11/2018    Bill     8/10/2018     97012               55.00
15764   Florida   Spine   0253624890101216   7/4/2018     Bill     8/10/2018     98941               88.00
15765   Florida   Spine   0253624890101216   7/4/2018     Bill     8/10/2018     97530               90.00
15766   Florida   Spine   0253624890101216   7/4/2018     Bill     8/10/2018     97039               44.00
15767   Florida   Spine   0253624890101216   7/4/2018     Bill     8/10/2018     97140               72.00
15768   Florida   Spine   0253624890101216   7/4/2018     Bill     8/10/2018     97035               44.00
15769   Florida   Spine   0253624890101216   7/4/2018     Bill     8/10/2018     97010               60.00
15770   Florida   Spine   0253624890101216   7/4/2018     Bill     8/10/2018     G0283               44.00
15771   Florida   Spine   0253624890101216   7/4/2018     Bill     8/10/2018     97012               55.00
15772   Florida   Spine   0612175710101023   6/18/2018    Bill     8/10/2018     99203              500.00
15773   Florida   Spine   0410795300101069   1/11/2018    Bill     8/10/2018     99213              350.00
15774   Florida   Spine   0410795300101069   1/11/2018    Bill     8/10/2018     62321            2,100.00
15775   Florida   Spine   0410795300101069   1/11/2018    Bill     8/10/2018     J2001              105.00
15776   Florida   Spine   0410795300101069   1/11/2018    Bill     8/10/2018     J0702               35.00
15777   Florida   Spine   0391131460101132   5/7/2018     Bill     8/10/2018     99211               77.00
15778   Florida   Spine   0391131460101132   5/7/2018     Bill     8/10/2018     97530               90.00
15779   Florida   Spine   0391131460101132   5/7/2018     Bill     8/10/2018     97112               77.00
15780   Florida   Spine   0391131460101132   5/7/2018     Bill     8/10/2018     97140               72.00
15781   Florida   Spine   0391131460101132   5/7/2018     Bill     8/10/2018     G0283               44.00
15782   Florida   Spine   0391131460101132   5/7/2018     Bill     8/10/2018     97010               60.00
15783   Florida   Spine   0391131460101132   5/7/2018     Bill     8/10/2018     97012               55.00
15784   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     98941               88.00
15785   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     97110               77.00
15786   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     97112               77.00
15787   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     97140               72.00
15788   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     97012               55.00
15789   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     97010               60.00
15790   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     G0283               44.00
15791   Florida   Spine   0157462650101218   7/2/2018     Bill     8/10/2018     99211               77.00
15792   Florida   Spine   0157462650101218   7/2/2018     Bill     8/10/2018     97530               90.00
15793   Florida   Spine   0157462650101218   7/2/2018     Bill     8/10/2018     97112               77.00
15794   Florida   Spine   0157462650101218   7/2/2018     Bill     8/10/2018     97140               72.00
15795   Florida   Spine   0157462650101218   7/2/2018     Bill     8/10/2018     G0283               44.00
15796   Florida   Spine   0157462650101218   7/2/2018     Bill     8/10/2018     97010               60.00
15797   Florida   Spine   0157462650101218   7/2/2018     Bill     8/10/2018     97035               44.00
15798   Florida   Spine   0099951670101068   12/13/2017   Bill     8/10/2018     99203              500.00
15799   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     98941               88.00
15800   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     97110               77.00
15801   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     97112               77.00
15802   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     97140               72.00
15803   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     97010               60.00
15804   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     G0283               44.00
15805   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     97039               44.00
15806   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     98941               88.00
15807   Florida   Spine   0506340000101054   6/3/2018     Bill     8/10/2018     97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 311 of
                                                   2767

15808   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97110             77.00
15809   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97112             77.00
15810   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97140             72.00
15811   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97012             55.00
15812   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97010             60.00
15813   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     98941             88.00
15814   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     97530             90.00
15815   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     97012             55.00
15816   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     97140             72.00
15817   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     97110             77.00
15818   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     97010             60.00
15819   Florida   Spine   0406259280101207   3/29/2018   Bill      8/10/2018     G0283             44.00
15820   Florida   Spine   0268254080101033   6/12/2018   Bill      8/10/2018     99204            700.00
15821   Florida   Spine   0546505750101023   2/25/2018   Bill      8/10/2018     99203            500.00
15822   Florida   Spine   0475042080101015   5/31/2018   Bill      8/10/2018     99203            500.00
15823   Florida   Spine   0347903600101213   2/27/2018   Bill      8/10/2018     99203            500.00
15824   Florida   Spine   0513611660101027   4/28/2018   Bill      8/10/2018     98941             88.00
15825   Florida   Spine   0513611660101027   4/28/2018   Bill      8/10/2018     99212            105.00
15826   Florida   Spine   0513611660101027   4/28/2018   Bill      8/10/2018     97530             90.00
15827   Florida   Spine   0513611660101027   4/28/2018   Bill      8/10/2018     97140             72.00
15828   Florida   Spine   0513611660101027   4/28/2018   Bill      8/10/2018     97010             60.00
15829   Florida   Spine   0513611660101027   4/28/2018   Bill      8/10/2018     G0283             44.00
15830   Florida   Spine   0567000360101013   7/3/2018    Bill      8/10/2018     99213            350.00
15831   Florida   Spine   0549672490101031   9/19/2017   Bill      8/10/2018     99213            350.00
15832   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     99211             77.00
15833   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97530             90.00
15834   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97035             44.00
15835   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97140             72.00
15836   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97010             60.00
15837   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     G0283             44.00
15838   Florida   Spine   0593684810101018   7/21/2018   Bill      8/10/2018     99203            275.00
15839   Florida   Spine   0593684810101018   7/21/2018   Bill      8/10/2018     97140             72.00
15840   Florida   Spine   0593684810101018   7/21/2018   Bill      8/10/2018     97010             60.00
15841   Florida   Spine   0593684810101018   7/21/2018   Bill      8/10/2018     G0283             44.00
15842   Florida   Spine   0593684810101018   7/21/2018   Bill      8/10/2018     A4556             22.00
15843   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     99211             77.00
15844   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97530             90.00
15845   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97140             72.00
15846   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97039             44.00
15847   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97035             44.00
15848   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97010             60.00
15849   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     G0283             44.00
15850   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     99211             77.00
15851   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     97530             90.00
15852   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     97110             77.00
15853   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     97140             72.00
15854   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     97010             60.00
15855   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     G0283             44.00
15856   Florida   Spine   0607100770101017   6/8/2018    Bill      8/10/2018     99212            105.00
15857   Florida   Spine   0607100770101017   6/8/2018    Bill      8/10/2018     97110             77.00
15858   Florida   Spine   0607100770101017   6/8/2018    Bill      8/10/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 312 of
                                                   2767

15859   Florida   Spine   0607100770101017   6/8/2018    Bill      8/10/2018     97140             72.00
15860   Florida   Spine   0607100770101017   6/8/2018    Bill      8/10/2018     97010             60.00
15861   Florida   Spine   0607100770101017   6/8/2018    Bill      8/10/2018     G0283             44.00
15862   Florida   Spine   0465179120101035   6/11/2018   Bill      8/10/2018     99211             77.00
15863   Florida   Spine   0465179120101035   6/11/2018   Bill      8/10/2018     97530             90.00
15864   Florida   Spine   0465179120101035   6/11/2018   Bill      8/10/2018     97110             77.00
15865   Florida   Spine   0465179120101035   6/11/2018   Bill      8/10/2018     97140             72.00
15866   Florida   Spine   0465179120101035   6/11/2018   Bill      8/10/2018     G0283             44.00
15867   Florida   Spine   0465179120101035   6/11/2018   Bill      8/10/2018     97010             60.00
15868   Florida   Spine   0465179120101035   6/11/2018   Bill      8/10/2018     97039             44.00
15869   Florida   Spine   0259110890101178   3/12/2018   Bill      8/10/2018     99211             77.00
15870   Florida   Spine   0259110890101178   3/12/2018   Bill      8/10/2018     97110             77.00
15871   Florida   Spine   0259110890101178   3/12/2018   Bill      8/10/2018     97112             77.00
15872   Florida   Spine   0259110890101178   3/12/2018   Bill      8/10/2018     97140             72.00
15873   Florida   Spine   0259110890101178   3/12/2018   Bill      8/10/2018     97010             60.00
15874   Florida   Spine   0259110890101178   3/12/2018   Bill      8/10/2018     G0283             44.00
15875   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     99211             77.00
15876   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     97110             77.00
15877   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     97112             77.00
15878   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     97010             60.00
15879   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     G0283             44.00
15880   Florida   Spine   0260507140101030   5/26/2018   Bill      8/10/2018     97140             72.00
15881   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     99211             77.00
15882   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97530             90.00
15883   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97110             77.00
15884   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97112             77.00
15885   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97140             72.00
15886   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97010             60.00
15887   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     G0283             44.00
15888   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     99211             77.00
15889   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97530             90.00
15890   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97110             77.00
15891   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97140             72.00
15892   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97035             44.00
15893   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97010             60.00
15894   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     G0283             44.00
15895   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     99211             77.00
15896   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97530             90.00
15897   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97112             77.00
15898   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97140             72.00
15899   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97010             60.00
15900   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     G0283             44.00
15901   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     99211             77.00
15902   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     97110             77.00
15903   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     97112             77.00
15904   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     97140             72.00
15905   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     97010             60.00
15906   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     G0283             44.00
15907   Florida   Spine   0570408390101017   10/8/2017   Bill      8/10/2018     99212            105.00
15908   Florida   Spine   0570408390101017   10/8/2017   Bill      8/10/2018     97530             90.00
15909   Florida   Spine   0570408390101017   10/8/2017   Bill      8/10/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 313 of
                                                   2767

15910   Florida   Spine   0570408390101017   10/8/2017    Bill     8/10/2018     97140            72.00
15911   Florida   Spine   0570408390101017   10/8/2017    Bill     8/10/2018     97010            60.00
15912   Florida   Spine   0570408390101017   10/8/2017    Bill     8/10/2018     G0283            44.00
15913   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     99211            77.00
15914   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     97530            90.00
15915   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     97112            77.00
15916   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     97140            72.00
15917   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     97010            60.00
15918   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     G0283            44.00
15919   Florida   Spine   0407185910101029   7/1/2018     Bill     8/10/2018     99211            77.00
15920   Florida   Spine   0407185910101029   7/1/2018     Bill     8/10/2018     97530            90.00
15921   Florida   Spine   0407185910101029   7/1/2018     Bill     8/10/2018     97110            77.00
15922   Florida   Spine   0407185910101029   7/1/2018     Bill     8/10/2018     97140            72.00
15923   Florida   Spine   0407185910101029   7/1/2018     Bill     8/10/2018     G0283            44.00
15924   Florida   Spine   0407185910101029   7/1/2018     Bill     8/10/2018     97010            60.00
15925   Florida   Spine   0407185910101029   7/1/2018     Bill     8/10/2018     97039            44.00
15926   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     98940            72.00
15927   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     97530            90.00
15928   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     97110            77.00
15929   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     97140            72.00
15930   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     G0283            44.00
15931   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     97010            60.00
15932   Florida   Spine   0586281730101019   4/23/2018    Bill     8/10/2018     97012            55.00
15933   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     98940            72.00
15934   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97530            90.00
15935   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97110            77.00
15936   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97140            72.00
15937   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     G0283            44.00
15938   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97010            60.00
15939   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     99211            77.00
15940   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97110            77.00
15941   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97112            77.00
15942   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97140            72.00
15943   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97012            55.00
15944   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97010            60.00
15945   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     G0283            44.00
15946   Florida   Spine   0253624890101208   5/29/2018    Bill     8/10/2018     98941            88.00
15947   Florida   Spine   0253624890101208   5/29/2018    Bill     8/10/2018     97530            90.00
15948   Florida   Spine   0253624890101208   5/29/2018    Bill     8/10/2018     97012            55.00
15949   Florida   Spine   0253624890101208   5/29/2018    Bill     8/10/2018     97140            72.00
15950   Florida   Spine   0253624890101208   5/29/2018    Bill     8/10/2018     97010            60.00
15951   Florida   Spine   0253624890101208   5/29/2018    Bill     8/10/2018     G0283            44.00
15952   Florida   Spine   0570132810101114   5/13/2018    Bill     8/10/2018     98941            88.00
15953   Florida   Spine   0570132810101114   5/13/2018    Bill     8/10/2018     97530            90.00
15954   Florida   Spine   0570132810101114   5/13/2018    Bill     8/10/2018     97112            77.00
15955   Florida   Spine   0570132810101114   5/13/2018    Bill     8/10/2018     97140            72.00
15956   Florida   Spine   0570132810101114   5/13/2018    Bill     8/10/2018     G0283            44.00
15957   Florida   Spine   0570132810101114   5/13/2018    Bill     8/10/2018     97010            60.00
15958   Florida   Spine   0585544400101069   3/12/2018    Bill     8/10/2018     99211            77.00
15959   Florida   Spine   0585544400101069   3/12/2018    Bill     8/10/2018     97110            77.00
15960   Florida   Spine   0585544400101069   3/12/2018    Bill     8/10/2018     97039            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 314 of
                                                   2767

15961   Florida   Spine   0585544400101069   3/12/2018   Bill      8/10/2018     97140             72.00
15962   Florida   Spine   0585544400101069   3/12/2018   Bill      8/10/2018     G0283             44.00
15963   Florida   Spine   0585544400101069   3/12/2018   Bill      8/10/2018     97010             60.00
15964   Florida   Spine   0585544400101069   3/12/2018   Bill      8/10/2018     97035             44.00
15965   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     98941             88.00
15966   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97530             90.00
15967   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97012             55.00
15968   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97140             72.00
15969   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97039             44.00
15970   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     97010             60.00
15971   Florida   Spine   0253624890101208   5/29/2018   Bill      8/10/2018     G0283             44.00
15972   Florida   Spine   0516831860101075   4/19/2018   Bill      8/10/2018     98941             88.00
15973   Florida   Spine   0516831860101075   4/19/2018   Bill      8/10/2018     97110             77.00
15974   Florida   Spine   0516831860101075   4/19/2018   Bill      8/10/2018     97112             77.00
15975   Florida   Spine   0516831860101075   4/19/2018   Bill      8/10/2018     97140             72.00
15976   Florida   Spine   0516831860101075   4/19/2018   Bill      8/10/2018     97012             55.00
15977   Florida   Spine   0516831860101075   4/19/2018   Bill      8/10/2018     97010             60.00
15978   Florida   Spine   0516831860101075   4/19/2018   Bill      8/10/2018     G0283             44.00
15979   Florida   Spine   0611806660101016   5/4/2018    Bill      8/10/2018     99211             77.00
15980   Florida   Spine   0611806660101016   5/4/2018    Bill      8/10/2018     97530             90.00
15981   Florida   Spine   0611806660101016   5/4/2018    Bill      8/10/2018     97140             72.00
15982   Florida   Spine   0611806660101016   5/4/2018    Bill      8/10/2018     97010             60.00
15983   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     99211             77.00
15984   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97110             77.00
15985   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97112             77.00
15986   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97140             72.00
15987   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97010             60.00
15988   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     G0283             44.00
15989   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     99211             77.00
15990   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97110             77.00
15991   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97039             44.00
15992   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97140             72.00
15993   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     G0283             44.00
15994   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97010             60.00
15995   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97035             44.00
15996   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     99211             77.00
15997   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     97530             90.00
15998   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     97110             77.00
15999   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     97112             77.00
16000   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     97140             72.00
16001   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     G0283             44.00
16002   Florida   Spine   0609859320101011   5/29/2018   Bill      8/10/2018     97010             60.00
16003   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     99212            105.00
16004   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97530             90.00
16005   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97110             77.00
16006   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97140             72.00
16007   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97010             60.00
16008   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     G0283             44.00
16009   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     99211             77.00
16010   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     97110             77.00
16011   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 315 of
                                                   2767

16012   Florida   Spine   0451997590101011   5/2/2018     Bill     8/10/2018     97140            72.00
16013   Florida   Spine   0451997590101011   5/2/2018     Bill     8/10/2018     G0283            44.00
16014   Florida   Spine   0451997590101011   5/2/2018     Bill     8/10/2018     97010            60.00
16015   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     98940            72.00
16016   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97530            90.00
16017   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97112            77.00
16018   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97140            72.00
16019   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97010            60.00
16020   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97035            44.00
16021   Florida   Spine   0588648490101033   5/21/2018    Bill     8/10/2018     99211            77.00
16022   Florida   Spine   0588648490101033   5/21/2018    Bill     8/10/2018     97530            90.00
16023   Florida   Spine   0588648490101033   5/21/2018    Bill     8/10/2018     97110            77.00
16024   Florida   Spine   0588648490101033   5/21/2018    Bill     8/10/2018     97112            77.00
16025   Florida   Spine   0588648490101033   5/21/2018    Bill     8/10/2018     97010            60.00
16026   Florida   Spine   0588648490101033   5/21/2018    Bill     8/10/2018     G0283            44.00
16027   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     98940            72.00
16028   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97530            90.00
16029   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97110            77.00
16030   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97140            72.00
16031   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     G0283            44.00
16032   Florida   Spine   0348590770101021   6/23/2018    Bill     8/10/2018     97010            60.00
16033   Florida   Spine   0438681750101080   4/14/2018    Bill     8/10/2018     99211            77.00
16034   Florida   Spine   0438681750101080   4/14/2018    Bill     8/10/2018     97530            90.00
16035   Florida   Spine   0438681750101080   4/14/2018    Bill     8/10/2018     97112            77.00
16036   Florida   Spine   0438681750101080   4/14/2018    Bill     8/10/2018     97140            72.00
16037   Florida   Spine   0438681750101080   4/14/2018    Bill     8/10/2018     G0283            44.00
16038   Florida   Spine   0438681750101080   4/14/2018    Bill     8/10/2018     97010            60.00
16039   Florida   Spine   0438681750101080   4/14/2018    Bill     8/10/2018     97012            55.00
16040   Florida   Spine   0566172520101026   6/4/2018     Bill     8/10/2018     99211            77.00
16041   Florida   Spine   0566172520101026   6/4/2018     Bill     8/10/2018     97530            90.00
16042   Florida   Spine   0566172520101026   6/4/2018     Bill     8/10/2018     97110            77.00
16043   Florida   Spine   0566172520101026   6/4/2018     Bill     8/10/2018     97140            72.00
16044   Florida   Spine   0566172520101026   6/4/2018     Bill     8/10/2018     G0283            44.00
16045   Florida   Spine   0566172520101026   6/4/2018     Bill     8/10/2018     97010            60.00
16046   Florida   Spine   0566172520101026   6/4/2018     Bill     8/10/2018     97039            44.00
16047   Florida   Spine   0416275880101098   6/3/2018     Bill     8/10/2018     99211            77.00
16048   Florida   Spine   0416275880101098   6/3/2018     Bill     8/10/2018     97530            90.00
16049   Florida   Spine   0416275880101098   6/3/2018     Bill     8/10/2018     97039            44.00
16050   Florida   Spine   0416275880101098   6/3/2018     Bill     8/10/2018     97140            72.00
16051   Florida   Spine   0416275880101098   6/3/2018     Bill     8/10/2018     G0283            44.00
16052   Florida   Spine   0416275880101098   6/3/2018     Bill     8/10/2018     97010            60.00
16053   Florida   Spine   0416275880101098   6/3/2018     Bill     8/10/2018     97035            44.00
16054   Florida   Spine   0473284970101026   12/15/2017   Bill     8/10/2018     98941            88.00
16055   Florida   Spine   0473284970101026   12/15/2017   Bill     8/10/2018     97039            44.00
16056   Florida   Spine   0473284970101026   12/15/2017   Bill     8/10/2018     G0283            44.00
16057   Florida   Spine   0473284970101026   12/15/2017   Bill     8/10/2018     97010            60.00
16058   Florida   Spine   0473284970101026   12/15/2017   Bill     8/10/2018     97012            55.00
16059   Florida   Spine   0175851800101037   6/17/2018    Bill     8/10/2018     99211            77.00
16060   Florida   Spine   0175851800101037   6/17/2018    Bill     8/10/2018     97530            90.00
16061   Florida   Spine   0175851800101037   6/17/2018    Bill     8/10/2018     97110            77.00
16062   Florida   Spine   0175851800101037   6/17/2018    Bill     8/10/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 316 of
                                                   2767

16063   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     97012            55.00
16064   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     97010            60.00
16065   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     G0283            44.00
16066   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     99211            77.00
16067   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97530            90.00
16068   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97110            77.00
16069   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97140            72.00
16070   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97010            60.00
16071   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     G0283            44.00
16072   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97012            55.00
16073   Florida   Spine   0427759340101027   4/22/2018   Bill      8/10/2018     99211            77.00
16074   Florida   Spine   0427759340101027   4/22/2018   Bill      8/10/2018     97530            90.00
16075   Florida   Spine   0427759340101027   4/22/2018   Bill      8/10/2018     97112            77.00
16076   Florida   Spine   0427759340101027   4/22/2018   Bill      8/10/2018     97140            72.00
16077   Florida   Spine   0427759340101027   4/22/2018   Bill      8/10/2018     97010            60.00
16078   Florida   Spine   0427759340101027   4/22/2018   Bill      8/10/2018     G0283            44.00
16079   Florida   Spine   0590961330101071   6/9/2018    Bill      8/10/2018     99211            77.00
16080   Florida   Spine   0590961330101071   6/9/2018    Bill      8/10/2018     97530            90.00
16081   Florida   Spine   0590961330101071   6/9/2018    Bill      8/10/2018     97140            72.00
16082   Florida   Spine   0590961330101071   6/9/2018    Bill      8/10/2018     97010            60.00
16083   Florida   Spine   0590961330101071   6/9/2018    Bill      8/10/2018     G0283            44.00
16084   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     99211            77.00
16085   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97530            90.00
16086   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97110            77.00
16087   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97112            77.00
16088   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97140            72.00
16089   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97010            60.00
16090   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     G0283            44.00
16091   Florida   Spine   0563933210101037   5/23/2018   Bill      8/10/2018     99211            77.00
16092   Florida   Spine   0563933210101037   5/23/2018   Bill      8/10/2018     97530            90.00
16093   Florida   Spine   0563933210101037   5/23/2018   Bill      8/10/2018     97112            77.00
16094   Florida   Spine   0563933210101037   5/23/2018   Bill      8/10/2018     97140            72.00
16095   Florida   Spine   0563933210101037   5/23/2018   Bill      8/10/2018     G0283            44.00
16096   Florida   Spine   0563933210101037   5/23/2018   Bill      8/10/2018     97010            60.00
16097   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     99211            77.00
16098   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     97530            90.00
16099   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     97112            77.00
16100   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     97140            72.00
16101   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     G0283            44.00
16102   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     97010            60.00
16103   Florida   Spine   0464837650101011   5/23/2018   Bill      8/10/2018     97035            44.00
16104   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     99211            77.00
16105   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     97530            90.00
16106   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     97112            77.00
16107   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     97140            72.00
16108   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     97010            60.00
16109   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     G0283            44.00
16110   Florida   Spine   0125047710101180   5/21/2018   Bill      8/10/2018     99211            77.00
16111   Florida   Spine   0125047710101180   5/21/2018   Bill      8/10/2018     97530            90.00
16112   Florida   Spine   0125047710101180   5/21/2018   Bill      8/10/2018     97112            77.00
16113   Florida   Spine   0125047710101180   5/21/2018   Bill      8/10/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 317 of
                                                   2767

16114   Florida   Spine   0125047710101180   5/21/2018    Bill     8/10/2018     G0283               44.00
16115   Florida   Spine   0125047710101180   5/21/2018    Bill     8/10/2018     97010               60.00
16116   Florida   Spine   0125047710101180   5/21/2018    Bill     8/10/2018     97012               55.00
16117   Florida   Spine   0585707650101044   5/1/2018     Bill     8/10/2018     99211               77.00
16118   Florida   Spine   0585707650101044   5/1/2018     Bill     8/10/2018     97530               90.00
16119   Florida   Spine   0585707650101044   5/1/2018     Bill     8/10/2018     97110               77.00
16120   Florida   Spine   0585707650101044   5/1/2018     Bill     8/10/2018     97112               77.00
16121   Florida   Spine   0585707650101044   5/1/2018     Bill     8/10/2018     97140               72.00
16122   Florida   Spine   0585707650101044   5/1/2018     Bill     8/10/2018     97010               60.00
16123   Florida   Spine   0585707650101044   5/1/2018     Bill     8/10/2018     G0283               44.00
16124   Florida   Spine   0100295840101088   3/30/2018    Bill     8/10/2018     99211               77.00
16125   Florida   Spine   0100295840101088   3/30/2018    Bill     8/10/2018     97530               90.00
16126   Florida   Spine   0100295840101088   3/30/2018    Bill     8/10/2018     97110               77.00
16127   Florida   Spine   0100295840101088   3/30/2018    Bill     8/10/2018     97112               77.00
16128   Florida   Spine   0100295840101088   3/30/2018    Bill     8/10/2018     97140               72.00
16129   Florida   Spine   0100295840101088   3/30/2018    Bill     8/10/2018     97010               60.00
16130   Florida   Spine   0100295840101088   3/30/2018    Bill     8/10/2018     G0283               44.00
16131   Florida   Spine   0362569550101030   2/24/2017    Bill     8/10/2018     99203              500.00
16132   Florida   Spine   0213880420101030   1/31/2018    Bill     8/10/2018     99213              350.00
16133   Florida   Spine   0449810490101038   10/5/2017    Bill     8/10/2018     99213              350.00
16134   Florida   Spine   0449810490101038   10/5/2017    Bill     8/10/2018     62323            2,000.00
16135   Florida   Spine   0449810490101038   10/5/2017    Bill     8/10/2018     J2001              105.00
16136   Florida   Spine   0449810490101038   10/5/2017    Bill     8/10/2018     J0702               35.00
16137   Florida   Spine   0449810490101038   10/5/2017    Bill     8/10/2018     J3490               75.00
16138   Florida   Spine   0449810490101038   10/5/2017    Bill     8/10/2018     A9579               35.00
16139   Florida   Spine   0128654910101071   2/14/2017    Bill     8/10/2018     99203              500.00
16140   Florida   Spine   0398985660101025   4/16/2018    Bill     8/10/2018     99213              350.00
16141   Florida   Spine   0368700990101058   12/25/2017   Bill     8/10/2018     99203              500.00
16142   Florida   Spine   0329309080101073   1/29/2018    Bill     8/10/2018     99213              350.00
16143   Florida   Spine   0505444750101099   3/29/2018    Bill     8/10/2018     99213              350.00
16144   Florida   Spine   0505444750101099   3/29/2018    Bill     8/10/2018     20553              300.00
16145   Florida   Spine   0505444750101099   3/29/2018    Bill     8/10/2018     J2001               35.00
16146   Florida   Spine   0505444750101099   3/29/2018    Bill     8/10/2018     J3490               25.00
16147   Florida   Spine   0317525170101053   3/3/2018     Bill     8/10/2018     99203              500.00
16148   Florida   Spine   0409424720101079   6/29/2018    Bill     8/10/2018     99211               77.00
16149   Florida   Spine   0409424720101079   6/29/2018    Bill     8/10/2018     97530               90.00
16150   Florida   Spine   0409424720101079   6/29/2018    Bill     8/10/2018     97110               77.00
16151   Florida   Spine   0409424720101079   6/29/2018    Bill     8/10/2018     97112               77.00
16152   Florida   Spine   0409424720101079   6/29/2018    Bill     8/10/2018     97140               72.00
16153   Florida   Spine   0409424720101079   6/29/2018    Bill     8/10/2018     G0283               44.00
16154   Florida   Spine   0409424720101079   6/29/2018    Bill     8/10/2018     97010               60.00
16155   Florida   Spine   0567000360101013   7/3/2018     Bill     8/10/2018     99212              105.00
16156   Florida   Spine   0567000360101013   7/3/2018     Bill     8/10/2018     97530               90.00
16157   Florida   Spine   0567000360101013   7/3/2018     Bill     8/10/2018     97110               77.00
16158   Florida   Spine   0567000360101013   7/3/2018     Bill     8/10/2018     97140               72.00
16159   Florida   Spine   0567000360101013   7/3/2018     Bill     8/10/2018     G0283               44.00
16160   Florida   Spine   0567000360101013   7/3/2018     Bill     8/10/2018     97010               60.00
16161   Florida   Spine   0567000360101013   7/3/2018     Bill     8/10/2018     97039               44.00
16162   Florida   Spine   0502847650101105   7/21/2018    Bill     8/10/2018     99211               77.00
16163   Florida   Spine   0502847650101105   7/21/2018    Bill     8/10/2018     97140               72.00
16164   Florida   Spine   0502847650101105   7/21/2018    Bill     8/10/2018     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 318 of
                                                   2767

16165   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     G0283            44.00
16166   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97035            44.00
16167   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97530            90.00
16168   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97112            77.00
16169   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     99211            77.00
16170   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97530            90.00
16171   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97140            72.00
16172   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     G0283            44.00
16173   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97010            60.00
16174   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97012            55.00
16175   Florida   Spine   0587443490101014   7/11/2018   Bill      8/10/2018     99211            77.00
16176   Florida   Spine   0587443490101014   7/11/2018   Bill      8/10/2018     97530            90.00
16177   Florida   Spine   0587443490101014   7/11/2018   Bill      8/10/2018     97110            77.00
16178   Florida   Spine   0587443490101014   7/11/2018   Bill      8/10/2018     97140            72.00
16179   Florida   Spine   0587443490101014   7/11/2018   Bill      8/10/2018     97035            44.00
16180   Florida   Spine   0587443490101014   7/11/2018   Bill      8/10/2018     97010            60.00
16181   Florida   Spine   0587443490101014   7/11/2018   Bill      8/10/2018     G0283            44.00
16182   Florida   Spine   0450027330101062   6/25/2018   Bill      8/10/2018     99211            77.00
16183   Florida   Spine   0450027330101062   6/25/2018   Bill      8/10/2018     97140            72.00
16184   Florida   Spine   0450027330101062   6/25/2018   Bill      8/10/2018     G0283            44.00
16185   Florida   Spine   0450027330101062   6/25/2018   Bill      8/10/2018     97010            60.00
16186   Florida   Spine   0450027330101062   6/25/2018   Bill      8/10/2018     97035            44.00
16187   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     99211            77.00
16188   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97530            90.00
16189   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97140            72.00
16190   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97010            60.00
16191   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     G0283            44.00
16192   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97110            77.00
16193   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     99211            77.00
16194   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97530            90.00
16195   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97112            77.00
16196   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97140            72.00
16197   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97035            44.00
16198   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97010            60.00
16199   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     G0283            44.00
16200   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     99211            77.00
16201   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97530            90.00
16202   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97112            77.00
16203   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97140            72.00
16204   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     G0283            44.00
16205   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97010            60.00
16206   Florida   Spine   0411230390101034   7/15/2018   Bill      8/10/2018     97035            44.00
16207   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     99211            77.00
16208   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97530            90.00
16209   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97110            77.00
16210   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97140            72.00
16211   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     G0283            44.00
16212   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97010            60.00
16213   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97012            55.00
16214   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     99211            77.00
16215   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 319 of
                                                   2767

16216   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97112             77.00
16217   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97140             72.00
16218   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     G0283             44.00
16219   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97010             60.00
16220   Florida   Spine   0157462650101218   7/2/2018    Bill      8/10/2018     97035             44.00
16221   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     99212            105.00
16222   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97530             90.00
16223   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97112             77.00
16224   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97140             72.00
16225   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97010             60.00
16226   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     G0283             44.00
16227   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     99211             77.00
16228   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97530             90.00
16229   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97112             77.00
16230   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97140             72.00
16231   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     G0283             44.00
16232   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97010             60.00
16233   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97012             55.00
16234   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     99211             77.00
16235   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97530             90.00
16236   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97110             77.00
16237   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97112             77.00
16238   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97140             72.00
16239   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97010             60.00
16240   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     G0283             44.00
16241   Florida   Spine   0593684810101018   7/21/2018   Bill      8/10/2018     99211             77.00
16242   Florida   Spine   0593684810101018   7/21/2018   Bill      8/10/2018     97140             72.00
16243   Florida   Spine   0593684810101018   7/21/2018   Bill      8/10/2018     97010             60.00
16244   Florida   Spine   0593684810101018   7/21/2018   Bill      8/10/2018     G0283             44.00
16245   Florida   Spine   0593684810101018   7/21/2018   Bill      8/10/2018     97035             44.00
16246   Florida   Spine   0593684810101018   7/21/2018   Bill      8/10/2018     97530             90.00
16247   Florida   Spine   0593684810101018   7/21/2018   Bill      8/10/2018     97112             77.00
16248   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     99211             77.00
16249   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97530             90.00
16250   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97110             77.00
16251   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97140             72.00
16252   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97035             44.00
16253   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97010             60.00
16254   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     G0283             44.00
16255   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     99211             77.00
16256   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     97530             90.00
16257   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     97110             77.00
16258   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     97112             77.00
16259   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     97140             72.00
16260   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     97010             60.00
16261   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     G0283             44.00
16262   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     99211             77.00
16263   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97530             90.00
16264   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97140             72.00
16265   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97039             44.00
16266   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 320 of
                                                   2767

16267   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97010             60.00
16268   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     G0283             44.00
16269   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     99211             77.00
16270   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     97112             77.00
16271   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     97110             77.00
16272   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     97140             72.00
16273   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     97010             60.00
16274   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     G0283             44.00
16275   Florida   Spine   0586666620101030   9/23/2017   Bill      8/10/2018     99211             77.00
16276   Florida   Spine   0586666620101030   9/23/2017   Bill      8/10/2018     97530             90.00
16277   Florida   Spine   0586666620101030   9/23/2017   Bill      8/10/2018     97110             77.00
16278   Florida   Spine   0586666620101030   9/23/2017   Bill      8/10/2018     97140             72.00
16279   Florida   Spine   0586666620101030   9/23/2017   Bill      8/10/2018     97010             60.00
16280   Florida   Spine   0586666620101030   9/23/2017   Bill      8/10/2018     G0283             44.00
16281   Florida   Spine   0563039300101042   5/6/2018    Bill      8/10/2018     98940             72.00
16282   Florida   Spine   0563039300101042   5/6/2018    Bill      8/10/2018     97110             77.00
16283   Florida   Spine   0563039300101042   5/6/2018    Bill      8/10/2018     97112             77.00
16284   Florida   Spine   0563039300101042   5/6/2018    Bill      8/10/2018     97140             72.00
16285   Florida   Spine   0563039300101042   5/6/2018    Bill      8/10/2018     97010             60.00
16286   Florida   Spine   0563039300101042   5/6/2018    Bill      8/10/2018     G0283             44.00
16287   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     99213            193.00
16288   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97530             90.00
16289   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97110             77.00
16290   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97112             77.00
16291   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97140             72.00
16292   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     97010             60.00
16293   Florida   Spine   0508826860101018   2/23/2018   Bill      8/10/2018     G0283             44.00
16294   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     99211             77.00
16295   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97530             90.00
16296   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97110             77.00
16297   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97140             72.00
16298   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97035             44.00
16299   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97010             60.00
16300   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     G0283             44.00
16301   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     99211             77.00
16302   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97530             90.00
16303   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97112             77.00
16304   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97140             72.00
16305   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97035             44.00
16306   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     97010             60.00
16307   Florida   Spine   0370792780101139   7/7/2018    Bill      8/10/2018     G0283             44.00
16308   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     99211             77.00
16309   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97530             90.00
16310   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97112             77.00
16311   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97140             72.00
16312   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97010             60.00
16313   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     G0283             44.00
16314   Florida   Spine   0592684380101027   6/28/2018   Bill      8/10/2018     97035             44.00
16315   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     99211             77.00
16316   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     97530             90.00
16317   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 321 of
                                                   2767

16318   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     97140            72.00
16319   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     G0283            44.00
16320   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     97010            60.00
16321   Florida   Spine   0407185910101029   7/1/2018    Bill      8/10/2018     97012            55.00
16322   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     98940            72.00
16323   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97530            90.00
16324   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97110            77.00
16325   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97140            72.00
16326   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     G0283            44.00
16327   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97010            60.00
16328   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     99211            77.00
16329   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97530            90.00
16330   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97110            77.00
16331   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97140            72.00
16332   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     G0283            44.00
16333   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97010            60.00
16334   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97012            55.00
16335   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     97530            90.00
16336   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     97140            72.00
16337   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     G0283            44.00
16338   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     97010            60.00
16339   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     97012            55.00
16340   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     98941            88.00
16341   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     97530            90.00
16342   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     97112            77.00
16343   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     97140            72.00
16344   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     G0283            44.00
16345   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     97010            60.00
16346   Florida   Spine   0570132810101114   5/13/2018   Bill      8/10/2018     97012            55.00
16347   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     99211            77.00
16348   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     97110            77.00
16349   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     97112            77.00
16350   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     97140            72.00
16351   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     97012            55.00
16352   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     97010            60.00
16353   Florida   Spine   0433688430101054   6/21/2018   Bill      8/10/2018     G0283            44.00
16354   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     99211            77.00
16355   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     97530            90.00
16356   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     97110            77.00
16357   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     97140            72.00
16358   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     G0283            44.00
16359   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     97010            60.00
16360   Florida   Spine   0613634800101011   6/6/2018    Bill      8/10/2018     97012            55.00
16361   Florida   Spine   0500500630101073   5/18/2018   Bill      8/10/2018     99211            77.00
16362   Florida   Spine   0500500630101073   5/18/2018   Bill      8/10/2018     97530            90.00
16363   Florida   Spine   0500500630101073   5/18/2018   Bill      8/10/2018     97110            77.00
16364   Florida   Spine   0500500630101073   5/18/2018   Bill      8/10/2018     97140            72.00
16365   Florida   Spine   0500500630101073   5/18/2018   Bill      8/10/2018     G0283            44.00
16366   Florida   Spine   0500500630101073   5/18/2018   Bill      8/10/2018     97010            60.00
16367   Florida   Spine   0500500630101073   5/18/2018   Bill      8/10/2018     97012            55.00
16368   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 322 of
                                                   2767

16369   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97530            90.00
16370   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97110            77.00
16371   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97140            72.00
16372   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     G0283            44.00
16373   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97010            60.00
16374   Florida   Spine   0616034480101018   6/19/2018   Bill      8/10/2018     97039            44.00
16375   Florida   Spine   0611806660101016   5/4/2018    Bill      8/10/2018     99211            77.00
16376   Florida   Spine   0611806660101016   5/4/2018    Bill      8/10/2018     97530            90.00
16377   Florida   Spine   0611806660101016   5/4/2018    Bill      8/10/2018     97140            72.00
16378   Florida   Spine   0611806660101016   5/4/2018    Bill      8/10/2018     97010            60.00
16379   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     99211            77.00
16380   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97530            90.00
16381   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97110            77.00
16382   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97140            72.00
16383   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     G0283            44.00
16384   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97010            60.00
16385   Florida   Spine   0428744690101073   6/21/2018   Bill      8/10/2018     97012            55.00
16386   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     98940            72.00
16387   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97530            90.00
16388   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97112            77.00
16389   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97140            72.00
16390   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97010            60.00
16391   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97035            44.00
16392   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     99211            77.00
16393   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97530            90.00
16394   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97110            77.00
16395   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97140            72.00
16396   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97010            60.00
16397   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     G0283            44.00
16398   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     98940            72.00
16399   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97530            90.00
16400   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97110            77.00
16401   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97140            72.00
16402   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     G0283            44.00
16403   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97010            60.00
16404   Florida   Spine   0348590770101021   6/23/2018   Bill      8/10/2018     97035            44.00
16405   Florida   Spine   0496217780101011   1/19/2018   Bill      8/10/2018     99211            77.00
16406   Florida   Spine   0496217780101011   1/19/2018   Bill      8/10/2018     97530            90.00
16407   Florida   Spine   0496217780101011   1/19/2018   Bill      8/10/2018     97110            77.00
16408   Florida   Spine   0496217780101011   1/19/2018   Bill      8/10/2018     97140            72.00
16409   Florida   Spine   0496217780101011   1/19/2018   Bill      8/10/2018     G0283            44.00
16410   Florida   Spine   0496217780101011   1/19/2018   Bill      8/10/2018     97010            60.00
16411   Florida   Spine   0496217780101011   1/19/2018   Bill      8/10/2018     97012            55.00
16412   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     99211            77.00
16413   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97530            90.00
16414   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97039            44.00
16415   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97140            72.00
16416   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97010            60.00
16417   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     G0283            44.00
16418   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97035            44.00
16419   Florida   Spine   0438681750101080   4/14/2018   Bill      8/10/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 323 of
                                                   2767

16420   Florida   Spine   0438681750101080   4/14/2018   Bill      8/10/2018     97530             90.00
16421   Florida   Spine   0438681750101080   4/14/2018   Bill      8/10/2018     97112             77.00
16422   Florida   Spine   0438681750101080   4/14/2018   Bill      8/10/2018     97140             72.00
16423   Florida   Spine   0438681750101080   4/14/2018   Bill      8/10/2018     G0283             44.00
16424   Florida   Spine   0438681750101080   4/14/2018   Bill      8/10/2018     97010             60.00
16425   Florida   Spine   0438681750101080   4/14/2018   Bill      8/10/2018     97012             55.00
16426   Florida   Spine   0562213080101024   7/15/2018   Bill      8/10/2018     99203            275.00
16427   Florida   Spine   0562213080101024   7/15/2018   Bill      8/10/2018     97035             44.00
16428   Florida   Spine   0562213080101024   7/15/2018   Bill      8/10/2018     97010             60.00
16429   Florida   Spine   0562213080101024   7/15/2018   Bill      8/10/2018     G0283             44.00
16430   Florida   Spine   0562213080101024   7/15/2018   Bill      8/10/2018     A4556             22.00
16431   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     99211             77.00
16432   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97530             90.00
16433   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97112             77.00
16434   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97140             72.00
16435   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97012             55.00
16436   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97010             60.00
16437   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     G0283             44.00
16438   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     99211             77.00
16439   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     97530             90.00
16440   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     97112             77.00
16441   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     97140             72.00
16442   Florida   Spine   0573029910101027   6/21/2018   Bill      8/10/2018     97010             60.00
16443   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     99211             77.00
16444   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     97530             90.00
16445   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     97110             77.00
16446   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     97140             72.00
16447   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     97010             60.00
16448   Florida   Spine   0560755870101061   5/29/2018   Bill      8/10/2018     G0283             44.00
16449   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     99211             77.00
16450   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97110             77.00
16451   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97112             77.00
16452   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97140             72.00
16453   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97010             60.00
16454   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     G0283             44.00
16455   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     99211             77.00
16456   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97530             90.00
16457   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97112             77.00
16458   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97140             72.00
16459   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97010             60.00
16460   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     G0283             44.00
16461   Florida   Spine   0445363290101109   4/7/2018    Bill      8/10/2018     99213            193.00
16462   Florida   Spine   0445363290101109   4/7/2018    Bill      8/10/2018     97530             90.00
16463   Florida   Spine   0445363290101109   4/7/2018    Bill      8/10/2018     97140             72.00
16464   Florida   Spine   0445363290101109   4/7/2018    Bill      8/10/2018     97010             60.00
16465   Florida   Spine   0445363290101109   4/7/2018    Bill      8/10/2018     G0283             44.00
16466   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     99211             77.00
16467   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97530             90.00
16468   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97110             77.00
16469   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97112             77.00
16470   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 324 of
                                                   2767

16471   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     97010             60.00
16472   Florida   Spine   0422384990101055   6/19/2018   Bill      8/10/2018     G0283             44.00
16473   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     99211             77.00
16474   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     97530             90.00
16475   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     97112             77.00
16476   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     97140             72.00
16477   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     97010             60.00
16478   Florida   Spine   0355859940101074   6/12/2018   Bill      8/10/2018     G0283             44.00
16479   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     99211             77.00
16480   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97530             90.00
16481   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97110             77.00
16482   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97140             72.00
16483   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97010             60.00
16484   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     G0283             44.00
16485   Florida   Spine   0394883500101061   5/12/2018   Bill      8/10/2018     97012             55.00
16486   Florida   Spine   0420201160101123   5/18/2018   Bill      8/10/2018     99211             77.00
16487   Florida   Spine   0420201160101123   5/18/2018   Bill      8/10/2018     97530             90.00
16488   Florida   Spine   0420201160101123   5/18/2018   Bill      8/10/2018     97112             77.00
16489   Florida   Spine   0420201160101123   5/18/2018   Bill      8/10/2018     97140             72.00
16490   Florida   Spine   0420201160101123   5/18/2018   Bill      8/10/2018     G0283             44.00
16491   Florida   Spine   0420201160101123   5/18/2018   Bill      8/10/2018     97010             60.00
16492   Florida   Spine   0420201160101123   5/18/2018   Bill      8/10/2018     97012             55.00
16493   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     99203            275.00
16494   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97140             72.00
16495   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97010             60.00
16496   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     G0283             44.00
16497   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     A4556             22.00
16498   Florida   Spine   0602686090101021   7/24/2018   Bill      8/10/2018     99203            275.00
16499   Florida   Spine   0602686090101021   7/24/2018   Bill      8/10/2018     97140             72.00
16500   Florida   Spine   0602686090101021   7/24/2018   Bill      8/10/2018     A4556             22.00
16501   Florida   Spine   0602686090101021   7/24/2018   Bill      8/10/2018     97010             60.00
16502   Florida   Spine   0602686090101021   7/24/2018   Bill      8/10/2018     G0283             44.00
16503   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     99211             77.00
16504   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97530             90.00
16505   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97112             77.00
16506   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97140             72.00
16507   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     G0283             44.00
16508   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97010             60.00
16509   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97035             44.00
16510   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     99211             77.00
16511   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97140             72.00
16512   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97010             60.00
16513   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     G0283             44.00
16514   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97035             44.00
16515   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97530             90.00
16516   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97112             77.00
16517   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     99203            275.00
16518   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97140             72.00
16519   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97010             60.00
16520   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     G0283             44.00
16521   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     A4556             22.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 325 of
                                                   2767

16522   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     99203            275.00
16523   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97140             72.00
16524   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97010             60.00
16525   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     G0283             44.00
16526   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     A4556             22.00
16527   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     99212            105.00
16528   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97530             90.00
16529   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97112             77.00
16530   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97110             77.00
16531   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97140             72.00
16532   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     G0283             44.00
16533   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97010             60.00
16534   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     99203            275.00
16535   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     97140             72.00
16536   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     97035             44.00
16537   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     97010             60.00
16538   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     G0283             44.00
16539   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     A4556             22.00
16540   Florida   Spine   0551288340101082   7/23/2018   Bill      8/10/2018     99203            275.00
16541   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     99211             77.00
16542   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97530             90.00
16543   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97110             77.00
16544   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97140             72.00
16545   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     G0283             44.00
16546   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97010             60.00
16547   Florida   Spine   0596695490101018   6/24/2018   Bill      8/10/2018     97012             55.00
16548   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     99211             77.00
16549   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97530             90.00
16550   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97112             77.00
16551   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97140             72.00
16552   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97035             44.00
16553   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     97010             60.00
16554   Florida   Spine   0535158550101034   7/15/2018   Bill      8/10/2018     G0283             44.00
16555   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     99211             77.00
16556   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97530             90.00
16557   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97110             77.00
16558   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97140             72.00
16559   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97035             44.00
16560   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97010             60.00
16561   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     G0283             44.00
16562   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     99211             77.00
16563   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97530             90.00
16564   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97110             77.00
16565   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97140             72.00
16566   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     G0283             44.00
16567   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97010             60.00
16568   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97012             55.00
16569   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97035             44.00
16570   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     98941             88.00
16571   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     97530             90.00
16572   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     97012             55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 326 of
                                                   2767

16573   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     97140            72.00
16574   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     97039            44.00
16575   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     97010            60.00
16576   Florida   Spine   0253624890101216   7/4/2018    Bill      8/10/2018     G0283            44.00
16577   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     97530            90.00
16578   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     97112            77.00
16579   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     97039            44.00
16580   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     97140            72.00
16581   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     G0283            44.00
16582   Florida   Spine   0598544170101013   6/23/2018   Bill      8/10/2018     97010            60.00
16583   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     98941            88.00
16584   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97110            77.00
16585   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97112            77.00
16586   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97140            72.00
16587   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97012            55.00
16588   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97010            60.00
16589   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     G0283            44.00
16590   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     98941            88.00
16591   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     97530            90.00
16592   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     97140            72.00
16593   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     97035            44.00
16594   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     97010            60.00
16595   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     G0283            44.00
16596   Florida   Spine   0386824120101016   7/4/2018    Bill      8/10/2018     97039            44.00
16597   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     99211            77.00
16598   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97530            90.00
16599   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97112            77.00
16600   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97140            72.00
16601   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     G0283            44.00
16602   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97010            60.00
16603   Florida   Spine   0391131460101132   5/7/2018    Bill      8/10/2018     97012            55.00
16604   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     98941            88.00
16605   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97110            77.00
16606   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97112            77.00
16607   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97140            72.00
16608   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97010            60.00
16609   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     G0283            44.00
16610   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97012            55.00
16611   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     98941            88.00
16612   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97530            90.00
16613   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97110            77.00
16614   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97112            77.00
16615   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97140            72.00
16616   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97012            55.00
16617   Florida   Spine   0506340000101054   6/3/2018    Bill      8/10/2018     97010            60.00
16618   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     98941            88.00
16619   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     97530            90.00
16620   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     97012            55.00
16621   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     97140            72.00
16622   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     97035            44.00
16623   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 327 of
                                                   2767

16624   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     G0283             44.00
16625   Florida   Spine   0611345670101013   7/4/2018    Bill      8/10/2018     97039             44.00
16626   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     99211             77.00
16627   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97530             90.00
16628   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97035             44.00
16629   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97140             72.00
16630   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97012             55.00
16631   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     97010             60.00
16632   Florida   Spine   0109539870101281   7/18/2018   Bill      8/10/2018     G0283             44.00
16633   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     99211             77.00
16634   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97110             77.00
16635   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97112             77.00
16636   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97140             72.00
16637   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     97010             60.00
16638   Florida   Spine   0435916930101037   5/6/2018    Bill      8/10/2018     G0283             44.00
16639   Florida   Spine   0101685830101099   7/14/2018   Bill      8/10/2018     99202            193.00
16640   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     99211             77.00
16641   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97530             90.00
16642   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97140             72.00
16643   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97035             44.00
16644   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     97010             60.00
16645   Florida   Spine   0555948490101028   6/26/2018   Bill      8/10/2018     G0283             44.00
16646   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     99211             77.00
16647   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     97530             90.00
16648   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     97110             77.00
16649   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     97112             77.00
16650   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     97140             72.00
16651   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     97010             60.00
16652   Florida   Spine   0543067990101035   6/9/2018    Bill      8/10/2018     G0283             44.00
16653   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     99211             77.00
16654   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     97112             77.00
16655   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     97110             77.00
16656   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     97140             72.00
16657   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     97010             60.00
16658   Florida   Spine   0363997580101069   5/21/2018   Bill      8/10/2018     G0283             44.00
16659   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     99211             77.00
16660   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97112             77.00
16661   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97110             77.00
16662   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97140             72.00
16663   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     97010             60.00
16664   Florida   Spine   0584707870101031   6/20/2018   Bill      8/10/2018     G0283             44.00
16665   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     99212            105.00
16666   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97110             77.00
16667   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97112             77.00
16668   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97140             72.00
16669   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     97010             60.00
16670   Florida   Spine   0470540830101073   6/28/2018   Bill      8/10/2018     G0283             44.00
16671   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     99211             77.00
16672   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     97110             77.00
16673   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     97112             77.00
16674   Florida   Spine   0579137220101027   5/17/2018   Bill      8/10/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 328 of
                                                   2767

16675   Florida   Spine   0579137220101027   5/17/2018    Bill     8/10/2018     97010             60.00
16676   Florida   Spine   0579137220101027   5/17/2018    Bill     8/10/2018     G0283             44.00
16677   Florida   Spine   0370792780101139   7/7/2018     Bill     8/10/2018     99211             77.00
16678   Florida   Spine   0370792780101139   7/7/2018     Bill     8/10/2018     97530             90.00
16679   Florida   Spine   0370792780101139   7/7/2018     Bill     8/10/2018     97112             77.00
16680   Florida   Spine   0370792780101139   7/7/2018     Bill     8/10/2018     97140             72.00
16681   Florida   Spine   0370792780101139   7/7/2018     Bill     8/10/2018     97035             44.00
16682   Florida   Spine   0370792780101139   7/7/2018     Bill     8/10/2018     97010             60.00
16683   Florida   Spine   0370792780101139   7/7/2018     Bill     8/10/2018     G0283             44.00
16684   Florida   Spine   0592684380101027   6/28/2018    Bill     8/10/2018     99211             77.00
16685   Florida   Spine   0592684380101027   6/28/2018    Bill     8/10/2018     97530             90.00
16686   Florida   Spine   0592684380101027   6/28/2018    Bill     8/10/2018     97112             77.00
16687   Florida   Spine   0592684380101027   6/28/2018    Bill     8/10/2018     97140             72.00
16688   Florida   Spine   0592684380101027   6/28/2018    Bill     8/10/2018     97010             60.00
16689   Florida   Spine   0592684380101027   6/28/2018    Bill     8/10/2018     G0283             44.00
16690   Florida   Spine   0592684380101027   6/28/2018    Bill     8/10/2018     97035             44.00
16691   Florida   Spine   0424697340101030   7/6/2018     Bill     8/10/2018     99203            275.00
16692   Florida   Spine   0424697340101030   7/6/2018     Bill     8/10/2018     97010             60.00
16693   Florida   Spine   0424697340101030   7/6/2018     Bill     8/10/2018     G0283             44.00
16694   Florida   Spine   0424697340101030   7/6/2018     Bill     8/10/2018     A4556             22.00
16695   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     99211             77.00
16696   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     97530             90.00
16697   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     97110             77.00
16698   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     97140             72.00
16699   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     G0283             44.00
16700   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     97010             60.00
16701   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     99211             77.00
16702   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     97530             90.00
16703   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     97112             77.00
16704   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     97140             72.00
16705   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     97010             60.00
16706   Florida   Spine   0454649430101035   10/30/2017   Bill     8/10/2018     G0283             44.00
16707   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     99211             77.00
16708   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     97530             90.00
16709   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     97110             77.00
16710   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     97140             72.00
16711   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     G0283             44.00
16712   Florida   Spine   0616034480101018   6/19/2018    Bill     8/10/2018     97010             60.00
16713   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     99211             77.00
16714   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97110             77.00
16715   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97112             77.00
16716   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97140             72.00
16717   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97012             55.00
16718   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     97010             60.00
16719   Florida   Spine   0433688430101054   6/21/2018    Bill     8/10/2018     G0283             44.00
16720   Florida   Spine   0101685830101099   7/14/2018    Bill     8/10/2018     99203            275.00
16721   Florida   Spine   0385977570101026   6/10/2018    Bill     8/10/2018     98941             88.00
16722   Florida   Spine   0385977570101026   6/10/2018    Bill     8/10/2018     97530             90.00
16723   Florida   Spine   0385977570101026   6/10/2018    Bill     8/10/2018     97039             44.00
16724   Florida   Spine   0385977570101026   6/10/2018    Bill     8/10/2018     97140             72.00
16725   Florida   Spine   0385977570101026   6/10/2018    Bill     8/10/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 329 of
                                                   2767

16726   Florida   Spine   0385977570101026   6/10/2018   Bill      8/10/2018     97010             60.00
16727   Florida   Spine   0385977570101026   6/10/2018   Bill      8/10/2018     97035             44.00
16728   Florida   Spine   0008125820101100   4/24/2018   Bill      8/10/2018     99212            105.00
16729   Florida   Spine   0008125820101100   4/24/2018   Bill      8/10/2018     97530             90.00
16730   Florida   Spine   0008125820101100   4/24/2018   Bill      8/10/2018     97112             77.00
16731   Florida   Spine   0008125820101100   4/24/2018   Bill      8/10/2018     97140             72.00
16732   Florida   Spine   0008125820101100   4/24/2018   Bill      8/10/2018     97010             60.00
16733   Florida   Spine   0008125820101100   4/24/2018   Bill      8/10/2018     G0283             44.00
16734   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     99211             77.00
16735   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97110             77.00
16736   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97112             77.00
16737   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     97010             60.00
16738   Florida   Spine   0588648490101033   5/21/2018   Bill      8/10/2018     G0283             44.00
16739   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     99211             77.00
16740   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97530             90.00
16741   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97039             44.00
16742   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97140             72.00
16743   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97010             60.00
16744   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     G0283             44.00
16745   Florida   Spine   0576921340101014   6/15/2018   Bill      8/10/2018     97035             44.00
16746   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     99211             77.00
16747   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     97530             90.00
16748   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     97110             77.00
16749   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     97140             72.00
16750   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     97012             55.00
16751   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     97010             60.00
16752   Florida   Spine   0175851800101037   6/17/2018   Bill      8/10/2018     G0283             44.00
16753   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     99211             77.00
16754   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97530             90.00
16755   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97112             77.00
16756   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97140             72.00
16757   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97010             60.00
16758   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     G0283             44.00
16759   Florida   Spine   0355546070101103   6/6/2018    Bill      8/10/2018     97035             44.00
16760   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     99211             77.00
16761   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97110             77.00
16762   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97112             77.00
16763   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97140             72.00
16764   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97010             60.00
16765   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     G0283             44.00
16766   Florida   Spine   0368457730101043   4/21/2018   Bill      8/10/2018     97530             90.00
16767   Florida   Spine   0438417300101043   5/24/2018   Bill      8/10/2018     99211             77.00
16768   Florida   Spine   0438417300101043   5/24/2018   Bill      8/10/2018     97530             90.00
16769   Florida   Spine   0438417300101043   5/24/2018   Bill      8/10/2018     97035             44.00
16770   Florida   Spine   0438417300101043   5/24/2018   Bill      8/10/2018     97010             60.00
16771   Florida   Spine   0438417300101043   5/24/2018   Bill      8/10/2018     G0283             44.00
16772   Florida   Spine   0170717510101143   6/25/2017   Bill      8/10/2018     99211             77.00
16773   Florida   Spine   0170717510101143   6/25/2017   Bill      8/10/2018     97530             90.00
16774   Florida   Spine   0170717510101143   6/25/2017   Bill      8/10/2018     97110             77.00
16775   Florida   Spine   0170717510101143   6/25/2017   Bill      8/10/2018     97140             72.00
16776   Florida   Spine   0170717510101143   6/25/2017   Bill      8/10/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 330 of
                                                   2767

16777   Florida   Spine   0170717510101143   6/25/2017   Bill      8/10/2018     G0283            44.00
16778   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     99211            77.00
16779   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     97530            90.00
16780   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     97112            77.00
16781   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     97140            72.00
16782   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     G0283            44.00
16783   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     97010            60.00
16784   Florida   Spine   0624003080101017   5/25/2018   Bill      8/10/2018     97035            44.00
16785   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     99211            77.00
16786   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     97110            77.00
16787   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     97112            77.00
16788   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     97140            72.00
16789   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     G0283            44.00
16790   Florida   Spine   0451997590101011   5/2/2018    Bill      8/10/2018     97010            60.00
16791   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     99211            77.00
16792   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97530            90.00
16793   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97140            72.00
16794   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97110            77.00
16795   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     97010            60.00
16796   Florida   Spine   0414874410101065   7/5/2018    Bill      8/10/2018     G0283            44.00
16797   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     99211            77.00
16798   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97140            72.00
16799   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97010            60.00
16800   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     G0283            44.00
16801   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97035            44.00
16802   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97530            90.00
16803   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97112            77.00
16804   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     99211            77.00
16805   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97140            72.00
16806   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97010            60.00
16807   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     G0283            44.00
16808   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97035            44.00
16809   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97530            90.00
16810   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97112            77.00
16811   Florida   Spine   0602686090101021   7/24/2018   Bill      8/10/2018     99211            77.00
16812   Florida   Spine   0602686090101021   7/24/2018   Bill      8/10/2018     97140            72.00
16813   Florida   Spine   0602686090101021   7/24/2018   Bill      8/10/2018     97035            44.00
16814   Florida   Spine   0602686090101021   7/24/2018   Bill      8/10/2018     97010            60.00
16815   Florida   Spine   0602686090101021   7/24/2018   Bill      8/10/2018     G0283            44.00
16816   Florida   Spine   0602686090101021   7/24/2018   Bill      8/10/2018     97530            90.00
16817   Florida   Spine   0602686090101021   7/24/2018   Bill      8/10/2018     97110            77.00
16818   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     99211            77.00
16819   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97530            90.00
16820   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97112            77.00
16821   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97140            72.00
16822   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     G0283            44.00
16823   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97010            60.00
16824   Florida   Spine   0550747500101043   7/6/2018    Bill      8/10/2018     97035            44.00
16825   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     99211            77.00
16826   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97140            72.00
16827   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 331 of
                                                   2767

16828   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     G0283            44.00
16829   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97035            44.00
16830   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97530            90.00
16831   Florida   Spine   0502847650101105   7/21/2018   Bill      8/10/2018     97112            77.00
16832   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     99211            77.00
16833   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97140            72.00
16834   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97010            60.00
16835   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     G0283            44.00
16836   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97035            44.00
16837   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97530            90.00
16838   Florida   Spine   0609224750101017   7/18/2018   Bill      8/10/2018     97112            77.00
16839   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     99211            77.00
16840   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97530            90.00
16841   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97110            77.00
16842   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97112            77.00
16843   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97140            72.00
16844   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     G0283            44.00
16845   Florida   Spine   0161193320101049   5/30/2018   Bill      8/10/2018     97010            60.00
16846   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     99211            77.00
16847   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97530            90.00
16848   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97110            77.00
16849   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97112            77.00
16850   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97140            72.00
16851   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     G0283            44.00
16852   Florida   Spine   0588155410101036   7/7/2018    Bill      8/10/2018     97010            60.00
16853   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     99211            77.00
16854   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     97530            90.00
16855   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     97110            77.00
16856   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     97140            72.00
16857   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     97035            44.00
16858   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     97010            60.00
16859   Florida   Spine   0548978960101018   7/22/2018   Bill      8/10/2018     G0283            44.00
16860   Florida   Spine   0551288340101082   7/23/2018   Bill      8/10/2018     99211            77.00
16861   Florida   Spine   0551288340101082   7/23/2018   Bill      8/10/2018     97530            90.00
16862   Florida   Spine   0551288340101082   7/23/2018   Bill      8/10/2018     97112            77.00
16863   Florida   Spine   0551288340101082   7/23/2018   Bill      8/10/2018     97140            72.00
16864   Florida   Spine   0551288340101082   7/23/2018   Bill      8/10/2018     G0283            44.00
16865   Florida   Spine   0551288340101082   7/23/2018   Bill      8/10/2018     97010            60.00
16866   Florida   Spine   0551288340101082   7/23/2018   Bill      8/10/2018     97035            44.00
16867   Florida   Spine   0551288340101082   7/23/2018   Bill      8/10/2018     A4556            22.00
16868   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     99211            77.00
16869   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97530            90.00
16870   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97140            72.00
16871   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97010            60.00
16872   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     G0283            44.00
16873   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97039            44.00
16874   Florida   Spine   0266066140101148   7/3/2018    Bill      8/10/2018     97035            44.00
16875   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     99211            77.00
16876   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97530            90.00
16877   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97110            77.00
16878   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 332 of
                                                   2767

16879   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97035               44.00
16880   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     97010               60.00
16881   Florida   Spine   0360697770101076   7/4/2018    Bill      8/10/2018     G0283               44.00
16882   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     99211               77.00
16883   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97530               90.00
16884   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97110               77.00
16885   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97140               72.00
16886   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     G0283               44.00
16887   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97010               60.00
16888   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97035               44.00
16889   Florida   Spine   0278560900101096   7/11/2018   Bill      8/10/2018     97039               44.00
16890   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     99211               77.00
16891   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97530               90.00
16892   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97112               77.00
16893   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97140               72.00
16894   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97010               60.00
16895   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     G0283               44.00
16896   Florida   Spine   0317710090101256   7/6/2018    Bill      8/10/2018     97035               44.00
16897   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     72148            1,950.00
16898   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     72141            1,950.00
16899   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     99211               77.00
16900   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     97530               90.00
16901   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     97110               77.00
16902   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     97140               72.00
16903   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     97010               60.00
16904   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     G0283               44.00
16905   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     99211               77.00
16906   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     97530               90.00
16907   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     97110               77.00
16908   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     97140               72.00
16909   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     97010               60.00
16910   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     G0283               44.00
16911   Florida   Spine   0301350560101078   7/1/2018    Bill      8/13/2018     97039               44.00
16912   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     99203              275.00
16913   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     G0283               44.00
16914   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97010               60.00
16915   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     A4556               22.00
16916   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     99211               77.00
16917   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97530               90.00
16918   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97110               77.00
16919   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97140               72.00
16920   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     G0283               44.00
16921   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97010               60.00
16922   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97039               44.00
16923   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     99211               77.00
16924   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97530               90.00
16925   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97110               77.00
16926   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97140               72.00
16927   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     G0283               44.00
16928   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97010               60.00
16929   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97039               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 333 of
                                                   2767

16930   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     72141            1,950.00
16931   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     72148            1,950.00
16932   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     99211               77.00
16933   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97530               90.00
16934   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97110               77.00
16935   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97140               72.00
16936   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     G0283               44.00
16937   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97010               60.00
16938   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97012               55.00
16939   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     99211               77.00
16940   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97530               90.00
16941   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97110               77.00
16942   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97140               72.00
16943   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     G0283               44.00
16944   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97010               60.00
16945   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97039               44.00
16946   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     72148            1,950.00
16947   Florida   Spine   0499664030101100   4/12/2018   Bill      8/18/2018     99213              350.00
16948   Florida   Spine   0499664030101100   4/12/2018   Bill      8/18/2018     62323            2,000.00
16949   Florida   Spine   0499664030101100   4/12/2018   Bill      8/18/2018     J2001               35.00
16950   Florida   Spine   0499664030101100   4/12/2018   Bill      8/18/2018     J0702              105.00
16951   Florida   Spine   0499664030101100   4/12/2018   Bill      8/18/2018     J3490               25.00
16952   Florida   Spine   0499664030101100   4/12/2018   Bill      8/18/2018     Q9965               25.00
16953   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     99213              350.00
16954   Florida   Spine   0370773950101083   4/17/2018   Bill      8/18/2018     99203              500.00
16955   Florida   Spine   0364282300101031   5/10/2018   Bill      8/18/2018     99203              500.00
16956   Florida   Spine   0326879900101035   6/7/2018    Bill      8/18/2018     99213              350.00
16957   Florida   Spine   0127005020101033   1/18/2018   Bill      8/18/2018     99213              350.00
16958   Florida   Spine   0127005020101033   1/18/2018   Bill      8/18/2018     20553              300.00
16959   Florida   Spine   0127005020101033   1/18/2018   Bill      8/18/2018     J1020               35.00
16960   Florida   Spine   0127005020101033   1/18/2018   Bill      8/18/2018     J2001              105.00
16961   Florida   Spine   0477785790101034   3/16/2018   Bill      8/18/2018     99214              400.00
16962   Florida   Spine   0593125360101024   3/27/2018   Bill      8/18/2018     99213              350.00
16963   Florida   Spine   0593125360101024   3/27/2018   Bill      8/18/2018     62321            2,100.00
16964   Florida   Spine   0593125360101024   3/27/2018   Bill      8/18/2018     J2001              105.00
16965   Florida   Spine   0593125360101024   3/27/2018   Bill      8/18/2018     J3301               35.00
16966   Florida   Spine   0425292990101040   1/26/2018   Bill      8/18/2018     99213              350.00
16967   Florida   Spine   0566431130101010   1/19/2018   Bill      8/18/2018     99213              350.00
16968   Florida   Spine   0406259280101207   3/29/2018   Bill      8/18/2018     99203              500.00
16969   Florida   Spine   0558709750101026   2/13/2018   Bill      8/18/2018     99213              350.00
16970   Florida   Spine   0588693490101013   5/15/2018   Bill      8/18/2018     99214              400.00
16971   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     99203              500.00
16972   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     99213              350.00
16973   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     62321            2,100.00
16974   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     J2001              105.00
16975   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     J3301               70.00
16976   Florida   Spine   0518537300101025   5/7/2018    Bill      8/18/2018     99213              350.00
16977   Florida   Spine   0417249560101032   1/4/2018    Bill      8/18/2018     99213              350.00
16978   Florida   Spine   0289120430101079   1/28/2018   Bill      8/18/2018     99213              350.00
16979   Florida   Spine   0289120430101079   1/28/2018   Bill      8/18/2018     62323            2,000.00
16980   Florida   Spine   0289120430101079   1/28/2018   Bill      8/18/2018     J2001              105.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 334 of
                                                   2767

16981   Florida   Spine   0289120430101079   1/28/2018   Bill      8/18/2018     J1020               35.00
16982   Florida   Spine   0103908160101093   6/23/2018   Bill      8/18/2018     99203              500.00
16983   Florida   Spine   0450027330101062   6/25/2018   Bill      8/18/2018     72141            1,950.00
16984   Florida   Spine   0450027330101062   6/25/2018   Bill      8/18/2018     72148            1,950.00
16985   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     72141            1,950.00
16986   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     72148            1,950.00
16987   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     72148            1,950.00
16988   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     72141            1,950.00
16989   Florida   Spine   0581040880101046   12/1/2017   Bill      8/18/2018     72148            1,950.00
16990   Florida   Spine   0581040880101046   12/1/2017   Bill      8/18/2018     72141            1,950.00
16991   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     73221            1,750.00
16992   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     72141            1,950.00
16993   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     99211               77.00
16994   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97530               90.00
16995   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97140               72.00
16996   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97010               60.00
16997   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     G0283               44.00
16998   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     98941               88.00
16999   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97530               90.00
17000   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97110               77.00
17001   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97112               77.00
17002   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97140               72.00
17003   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97010               60.00
17004   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     G0283               44.00
17005   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97039               44.00
17006   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     98941               88.00
17007   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97530               90.00
17008   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97110               77.00
17009   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97112               77.00
17010   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97012               55.00
17011   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97140               72.00
17012   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97010               60.00
17013   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     G0283               44.00
17014   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     98941               88.00
17015   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     97530               90.00
17016   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     97012               55.00
17017   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     97140               72.00
17018   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     97035               44.00
17019   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     97010               60.00
17020   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     99211               77.00
17021   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97530               90.00
17022   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97012               55.00
17023   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97140               72.00
17024   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97035               44.00
17025   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97010               60.00
17026   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     G0283               44.00
17027   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     99211               77.00
17028   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     97530               90.00
17029   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     97110               77.00
17030   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     97140               72.00
17031   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     97012               55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 335 of
                                                   2767

17032   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     97010             60.00
17033   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     G0283             44.00
17034   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     98941             88.00
17035   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97110             77.00
17036   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97112             77.00
17037   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97012             55.00
17038   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97140             72.00
17039   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97010             60.00
17040   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     G0283             44.00
17041   Florida   Spine   0403271470101015   3/19/2018   Bill      8/18/2018     99211             77.00
17042   Florida   Spine   0403271470101015   3/19/2018   Bill      8/18/2018     97530             90.00
17043   Florida   Spine   0403271470101015   3/19/2018   Bill      8/18/2018     97140             72.00
17044   Florida   Spine   0403271470101015   3/19/2018   Bill      8/18/2018     97010             60.00
17045   Florida   Spine   0403271470101015   3/19/2018   Bill      8/18/2018     G0283             44.00
17046   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     99203            275.00
17047   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97035             44.00
17048   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97010             60.00
17049   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     G0283             44.00
17050   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     A4556             22.00
17051   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     99211             77.00
17052   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97110             77.00
17053   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97112             77.00
17054   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97140             72.00
17055   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97010             60.00
17056   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     G0283             44.00
17057   Florida   Spine   0588648490101033   5/21/2018   Bill      8/18/2018     99212            105.00
17058   Florida   Spine   0588648490101033   5/21/2018   Bill      8/18/2018     97530             90.00
17059   Florida   Spine   0588648490101033   5/21/2018   Bill      8/18/2018     97110             77.00
17060   Florida   Spine   0588648490101033   5/21/2018   Bill      8/18/2018     97112             77.00
17061   Florida   Spine   0588648490101033   5/21/2018   Bill      8/18/2018     97010             60.00
17062   Florida   Spine   0588648490101033   5/21/2018   Bill      8/18/2018     G0283             44.00
17063   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     99211             77.00
17064   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97110             77.00
17065   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97112             77.00
17066   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97140             72.00
17067   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97012             55.00
17068   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97010             60.00
17069   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     G0283             44.00
17070   Florida   Spine   0403271470101015   3/19/2018   Bill      8/18/2018     99211             77.00
17071   Florida   Spine   0403271470101015   3/19/2018   Bill      8/18/2018     97530             90.00
17072   Florida   Spine   0403271470101015   3/19/2018   Bill      8/18/2018     97110             77.00
17073   Florida   Spine   0403271470101015   3/19/2018   Bill      8/18/2018     97112             77.00
17074   Florida   Spine   0403271470101015   3/19/2018   Bill      8/18/2018     97140             72.00
17075   Florida   Spine   0403271470101015   3/19/2018   Bill      8/18/2018     97010             60.00
17076   Florida   Spine   0403271470101015   3/19/2018   Bill      8/18/2018     G0283             44.00
17077   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     99211             77.00
17078   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     97110             77.00
17079   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     97112             77.00
17080   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     97140             72.00
17081   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     97010             60.00
17082   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 336 of
                                                   2767

17083   Florida   Spine   0563039300101042   5/6/2018    Bill      8/18/2018     99211             77.00
17084   Florida   Spine   0563039300101042   5/6/2018    Bill      8/18/2018     97110             77.00
17085   Florida   Spine   0563039300101042   5/6/2018    Bill      8/18/2018     97112             77.00
17086   Florida   Spine   0563039300101042   5/6/2018    Bill      8/18/2018     97140             72.00
17087   Florida   Spine   0563039300101042   5/6/2018    Bill      8/18/2018     97010             60.00
17088   Florida   Spine   0563039300101042   5/6/2018    Bill      8/18/2018     G0283             44.00
17089   Florida   Spine   0562213080101024   7/15/2018   Bill      8/18/2018     99211             77.00
17090   Florida   Spine   0562213080101024   7/15/2018   Bill      8/18/2018     97530             90.00
17091   Florida   Spine   0562213080101024   7/15/2018   Bill      8/18/2018     97112             77.00
17092   Florida   Spine   0562213080101024   7/15/2018   Bill      8/18/2018     97140             72.00
17093   Florida   Spine   0562213080101024   7/15/2018   Bill      8/18/2018     97035             44.00
17094   Florida   Spine   0562213080101024   7/15/2018   Bill      8/18/2018     97010             60.00
17095   Florida   Spine   0562213080101024   7/15/2018   Bill      8/18/2018     G0283             44.00
17096   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     99211             77.00
17097   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     97530             90.00
17098   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     97110             77.00
17099   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     97140             72.00
17100   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     97010             60.00
17101   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     G0283             44.00
17102   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     G0283             44.00
17103   Florida   Spine   0328797240101119   4/3/2018    Bill      8/18/2018     99211             77.00
17104   Florida   Spine   0328797240101119   4/3/2018    Bill      8/18/2018     97039             44.00
17105   Florida   Spine   0435916930101037   5/6/2018    Bill      8/18/2018     99213            193.00
17106   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     98941             88.00
17107   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     97530             90.00
17108   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     97012             55.00
17109   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     97140             72.00
17110   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     97035             44.00
17111   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     97010             60.00
17112   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     G0283             44.00
17113   Florida   Spine   0555948490101028   6/26/2018   Bill      8/18/2018     99212            105.00
17114   Florida   Spine   0555948490101028   6/26/2018   Bill      8/18/2018     97530             90.00
17115   Florida   Spine   0555948490101028   6/26/2018   Bill      8/18/2018     97110             77.00
17116   Florida   Spine   0555948490101028   6/26/2018   Bill      8/18/2018     97140             72.00
17117   Florida   Spine   0555948490101028   6/26/2018   Bill      8/18/2018     97010             60.00
17118   Florida   Spine   0555948490101028   6/26/2018   Bill      8/18/2018     G0283             44.00
17119   Florida   Spine   0573029910101027   6/21/2018   Bill      8/18/2018     99211             77.00
17120   Florida   Spine   0573029910101027   6/21/2018   Bill      8/18/2018     97530             90.00
17121   Florida   Spine   0573029910101027   6/21/2018   Bill      8/18/2018     97112             77.00
17122   Florida   Spine   0573029910101027   6/21/2018   Bill      8/18/2018     97140             72.00
17123   Florida   Spine   0573029910101027   6/21/2018   Bill      8/18/2018     97010             60.00
17124   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     99211             77.00
17125   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97530             90.00
17126   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97112             77.00
17127   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97140             72.00
17128   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     G0283             44.00
17129   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97010             60.00
17130   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97035             44.00
17131   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     99211             77.00
17132   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97530             90.00
17133   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 337 of
                                                   2767

17134   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97140             72.00
17135   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     G0283             44.00
17136   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97010             60.00
17137   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97035             44.00
17138   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     99211             77.00
17139   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     97530             90.00
17140   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     97112             77.00
17141   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     97140             72.00
17142   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     G0283             44.00
17143   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     97010             60.00
17144   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     97035             44.00
17145   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     99211             77.00
17146   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     97110             77.00
17147   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     97112             77.00
17148   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     97140             72.00
17149   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     G0283             44.00
17150   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     97010             60.00
17151   Florida   Spine   0420201160101123   5/18/2018   Bill      8/18/2018     99211             77.00
17152   Florida   Spine   0420201160101123   5/18/2018   Bill      8/18/2018     97530             90.00
17153   Florida   Spine   0420201160101123   5/18/2018   Bill      8/18/2018     97112             77.00
17154   Florida   Spine   0420201160101123   5/18/2018   Bill      8/18/2018     97140             72.00
17155   Florida   Spine   0420201160101123   5/18/2018   Bill      8/18/2018     G0283             44.00
17156   Florida   Spine   0420201160101123   5/18/2018   Bill      8/18/2018     97010             60.00
17157   Florida   Spine   0420201160101123   5/18/2018   Bill      8/18/2018     97012             55.00
17158   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     99212            105.00
17159   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97530             90.00
17160   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97110             77.00
17161   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97112             77.00
17162   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97140             72.00
17163   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     G0283             44.00
17164   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97010             60.00
17165   Florida   Spine   0563933210101037   5/23/2018   Bill      8/18/2018     99211             77.00
17166   Florida   Spine   0563933210101037   5/23/2018   Bill      8/18/2018     97530             90.00
17167   Florida   Spine   0563933210101037   5/23/2018   Bill      8/18/2018     97112             77.00
17168   Florida   Spine   0563933210101037   5/23/2018   Bill      8/18/2018     97140             72.00
17169   Florida   Spine   0563933210101037   5/23/2018   Bill      8/18/2018     G0283             44.00
17170   Florida   Spine   0563933210101037   5/23/2018   Bill      8/18/2018     97010             60.00
17171   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     99203            275.00
17172   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     G0283             44.00
17173   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97010             60.00
17174   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     A4556             22.00
17175   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     99211             77.00
17176   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97530             90.00
17177   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97112             77.00
17178   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97140             72.00
17179   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     G0283             44.00
17180   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97010             60.00
17181   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97035             44.00
17182   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     99211             77.00
17183   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97530             90.00
17184   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 338 of
                                                   2767

17185   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97140             72.00
17186   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     G0283             44.00
17187   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97010             60.00
17188   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     99211             77.00
17189   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97530             90.00
17190   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97112             77.00
17191   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97140             72.00
17192   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     G0283             44.00
17193   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97010             60.00
17194   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97035             44.00
17195   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     99212            105.00
17196   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97530             90.00
17197   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97110             77.00
17198   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97140             72.00
17199   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     G0283             44.00
17200   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97010             60.00
17201   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     99211             77.00
17202   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     97530             90.00
17203   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     97140             72.00
17204   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     G0283             44.00
17205   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     97010             60.00
17206   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     97035             44.00
17207   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     97012             55.00
17208   Florida   Spine   0411166400101046   6/3/2018    Bill      8/18/2018     99211             77.00
17209   Florida   Spine   0411166400101046   6/3/2018    Bill      8/18/2018     97110             77.00
17210   Florida   Spine   0411166400101046   6/3/2018    Bill      8/18/2018     97112             77.00
17211   Florida   Spine   0411166400101046   6/3/2018    Bill      8/18/2018     97140             72.00
17212   Florida   Spine   0411166400101046   6/3/2018    Bill      8/18/2018     G0283             44.00
17213   Florida   Spine   0411166400101046   6/3/2018    Bill      8/18/2018     97010             60.00
17214   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     98941             88.00
17215   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97530             90.00
17216   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97140             72.00
17217   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     G0283             44.00
17218   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97010             60.00
17219   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97039             44.00
17220   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97112             77.00
17221   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     99211             77.00
17222   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     97530             90.00
17223   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     97110             77.00
17224   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     97112             77.00
17225   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     97140             72.00
17226   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     G0283             44.00
17227   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     97010             60.00
17228   Florida   Spine   0363997580101069   5/21/2018   Bill      8/18/2018     99211             77.00
17229   Florida   Spine   0363997580101069   5/21/2018   Bill      8/18/2018     97110             77.00
17230   Florida   Spine   0363997580101069   5/21/2018   Bill      8/18/2018     97112             77.00
17231   Florida   Spine   0363997580101069   5/21/2018   Bill      8/18/2018     97140             72.00
17232   Florida   Spine   0363997580101069   5/21/2018   Bill      8/18/2018     G0283             44.00
17233   Florida   Spine   0363997580101069   5/21/2018   Bill      8/18/2018     97010             60.00
17234   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     99211             77.00
17235   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 339 of
                                                   2767

17236   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97110            77.00
17237   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97140            72.00
17238   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     G0283            44.00
17239   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97010            60.00
17240   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97112            77.00
17241   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     99211            77.00
17242   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97530            90.00
17243   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97140            72.00
17244   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     G0283            44.00
17245   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97010            60.00
17246   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97112            77.00
17247   Florida   Spine   0428744690101073   6/21/2018   Bill      8/18/2018     99211            77.00
17248   Florida   Spine   0428744690101073   6/21/2018   Bill      8/18/2018     97530            90.00
17249   Florida   Spine   0428744690101073   6/21/2018   Bill      8/18/2018     97110            77.00
17250   Florida   Spine   0428744690101073   6/21/2018   Bill      8/18/2018     97140            72.00
17251   Florida   Spine   0428744690101073   6/21/2018   Bill      8/18/2018     G0283            44.00
17252   Florida   Spine   0428744690101073   6/21/2018   Bill      8/18/2018     97010            60.00
17253   Florida   Spine   0428744690101073   6/21/2018   Bill      8/18/2018     97012            55.00
17254   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97530            90.00
17255   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97112            77.00
17256   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97140            72.00
17257   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     G0283            44.00
17258   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97010            60.00
17259   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     98940            72.00
17260   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97530            90.00
17261   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97140            72.00
17262   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     G0283            44.00
17263   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97010            60.00
17264   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97039            44.00
17265   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97035            44.00
17266   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     98940            72.00
17267   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97530            90.00
17268   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97110            77.00
17269   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97140            72.00
17270   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     G0283            44.00
17271   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97010            60.00
17272   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97530            90.00
17273   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97140            72.00
17274   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     G0283            44.00
17275   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97010            60.00
17276   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     99211            77.00
17277   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97530            90.00
17278   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97140            72.00
17279   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     G0283            44.00
17280   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97010            60.00
17281   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97035            44.00
17282   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97039            44.00
17283   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     A4556            22.00
17284   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     98940            72.00
17285   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97530            90.00
17286   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 340 of
                                                   2767

17287   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97140             72.00
17288   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97035             44.00
17289   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97010             60.00
17290   Florida   Spine   0612175710101023   6/18/2018   Bill      8/18/2018     99211             77.00
17291   Florida   Spine   0612175710101023   6/18/2018   Bill      8/18/2018     97530             90.00
17292   Florida   Spine   0612175710101023   6/18/2018   Bill      8/18/2018     97112             77.00
17293   Florida   Spine   0612175710101023   6/18/2018   Bill      8/18/2018     97140             72.00
17294   Florida   Spine   0612175710101023   6/18/2018   Bill      8/18/2018     G0283             44.00
17295   Florida   Spine   0612175710101023   6/18/2018   Bill      8/18/2018     97010             60.00
17296   Florida   Spine   0612175710101023   6/18/2018   Bill      8/18/2018     97035             44.00
17297   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     99211             77.00
17298   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     97530             90.00
17299   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     97110             77.00
17300   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     97140             72.00
17301   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     G0283             44.00
17302   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     97010             60.00
17303   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     97039             44.00
17304   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     98940             72.00
17305   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97530             90.00
17306   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97110             77.00
17307   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97140             72.00
17308   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     G0283             44.00
17309   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97010             60.00
17310   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     99211             77.00
17311   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     97530             90.00
17312   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     97110             77.00
17313   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     97140             72.00
17314   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     G0283             44.00
17315   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     97010             60.00
17316   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     97039             44.00
17317   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     99212            105.00
17318   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97530             90.00
17319   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97110             77.00
17320   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97140             72.00
17321   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     G0283             44.00
17322   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97010             60.00
17323   Florida   Spine   0368038000101010   4/3/2018    Bill      8/18/2018     98941             88.00
17324   Florida   Spine   0368038000101010   4/3/2018    Bill      8/18/2018     97530             90.00
17325   Florida   Spine   0368038000101010   4/3/2018    Bill      8/18/2018     97140             72.00
17326   Florida   Spine   0368038000101010   4/3/2018    Bill      8/18/2018     G0283             44.00
17327   Florida   Spine   0368038000101010   4/3/2018    Bill      8/18/2018     97010             60.00
17328   Florida   Spine   0368038000101010   4/3/2018    Bill      8/18/2018     97012             55.00
17329   Florida   Spine   0368038000101010   4/3/2018    Bill      8/18/2018     99213            193.00
17330   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     98941             88.00
17331   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     97530             90.00
17332   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     97140             72.00
17333   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     G0283             44.00
17334   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     97010             60.00
17335   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     97012             55.00
17336   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     97112             77.00
17337   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 341 of
                                                   2767

17338   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530             90.00
17339   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112             77.00
17340   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140             72.00
17341   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283             44.00
17342   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010             60.00
17343   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035             44.00
17344   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     99211             77.00
17345   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97530             90.00
17346   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97110             77.00
17347   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97140             72.00
17348   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97035             44.00
17349   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97010             60.00
17350   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     G0283             44.00
17351   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211             77.00
17352   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530             90.00
17353   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112             77.00
17354   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140             72.00
17355   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283             44.00
17356   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010             60.00
17357   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035             44.00
17358   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     99211             77.00
17359   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97530             90.00
17360   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97110             77.00
17361   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97140             72.00
17362   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97035             44.00
17363   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97010             60.00
17364   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     G0283             44.00
17365   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     98941             88.00
17366   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97530             90.00
17367   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97140             72.00
17368   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     G0283             44.00
17369   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97010             60.00
17370   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97012             55.00
17371   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97039             44.00
17372   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211             77.00
17373   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530             90.00
17374   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112             77.00
17375   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140             72.00
17376   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283             44.00
17377   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010             60.00
17378   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     99211             77.00
17379   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97530             90.00
17380   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97112             77.00
17381   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97140             72.00
17382   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     G0283             44.00
17383   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97010             60.00
17384   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97035             44.00
17385   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     99203            275.00
17386   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     99211             77.00
17387   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97530             90.00
17388   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 342 of
                                                   2767

17389   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97140             72.00
17390   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     G0283             44.00
17391   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97010             60.00
17392   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97035             44.00
17393   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     99211             77.00
17394   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97530             90.00
17395   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97112             77.00
17396   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97140             72.00
17397   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     G0283             44.00
17398   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97010             60.00
17399   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97035             44.00
17400   Florida   Spine   0560755870101061   5/29/2018   Bill      8/18/2018     99211             77.00
17401   Florida   Spine   0560755870101061   5/29/2018   Bill      8/18/2018     97010             60.00
17402   Florida   Spine   0560755870101061   5/29/2018   Bill      8/18/2018     G0283             44.00
17403   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     99211             77.00
17404   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97530             90.00
17405   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97112             77.00
17406   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97140             72.00
17407   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97010             60.00
17408   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     G0283             44.00
17409   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     G0283             44.00
17410   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     99211             77.00
17411   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97530             90.00
17412   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97012             55.00
17413   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97140             72.00
17414   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97035             44.00
17415   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97010             60.00
17416   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     G0283             44.00
17417   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     99211             77.00
17418   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     97530             90.00
17419   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     97110             77.00
17420   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     97140             72.00
17421   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     97012             55.00
17422   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     97010             60.00
17423   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     G0283             44.00
17424   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     99211             77.00
17425   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97110             77.00
17426   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97112             77.00
17427   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97140             72.00
17428   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97010             60.00
17429   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     G0283             44.00
17430   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     99211             77.00
17431   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97035             44.00
17432   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97010             60.00
17433   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     G0283             44.00
17434   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97530             90.00
17435   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97110             77.00
17436   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97140             72.00
17437   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     G0283             44.00
17438   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     99212            105.00
17439   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 343 of
                                                   2767

17440   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97112             77.00
17441   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97012             55.00
17442   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97140             72.00
17443   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97010             60.00
17444   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     99203            275.00
17445   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     97035             44.00
17446   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     97010             60.00
17447   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     G0283             44.00
17448   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     A4556             22.00
17449   Florida   Spine   0573029910101027   6/21/2018   Bill      8/18/2018     99211             77.00
17450   Florida   Spine   0573029910101027   6/21/2018   Bill      8/18/2018     97530             90.00
17451   Florida   Spine   0573029910101027   6/21/2018   Bill      8/18/2018     97112             77.00
17452   Florida   Spine   0573029910101027   6/21/2018   Bill      8/18/2018     97140             72.00
17453   Florida   Spine   0573029910101027   6/21/2018   Bill      8/18/2018     97010             60.00
17454   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     99211             77.00
17455   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97530             90.00
17456   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97112             77.00
17457   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97140             72.00
17458   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     G0283             44.00
17459   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97010             60.00
17460   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97035             44.00
17461   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     99211             77.00
17462   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97530             90.00
17463   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97110             77.00
17464   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97140             72.00
17465   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     G0283             44.00
17466   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97010             60.00
17467   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     99212            105.00
17468   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97530             90.00
17469   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97110             77.00
17470   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97112             77.00
17471   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97140             72.00
17472   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     G0283             44.00
17473   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97010             60.00
17474   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     99211             77.00
17475   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     97110             77.00
17476   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     97112             77.00
17477   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     97140             72.00
17478   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     G0283             44.00
17479   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     97010             60.00
17480   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     99211             77.00
17481   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97530             90.00
17482   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97110             77.00
17483   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97112             77.00
17484   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97140             72.00
17485   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     G0283             44.00
17486   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97010             60.00
17487   Florida   Spine   0585544400101069   3/12/2018   Bill      8/18/2018     99211             77.00
17488   Florida   Spine   0585544400101069   3/12/2018   Bill      8/18/2018     97110             77.00
17489   Florida   Spine   0585544400101069   3/12/2018   Bill      8/18/2018     97140             72.00
17490   Florida   Spine   0585544400101069   3/12/2018   Bill      8/18/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 344 of
                                                   2767

17491   Florida   Spine   0585544400101069   3/12/2018   Bill      8/18/2018     97010               60.00
17492   Florida   Spine   0585544400101069   3/12/2018   Bill      8/18/2018     97035               44.00
17493   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     99211               77.00
17494   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97530               90.00
17495   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97110               77.00
17496   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97140               72.00
17497   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     G0283               44.00
17498   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97010               60.00
17499   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97039               44.00
17500   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     99211               77.00
17501   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97530               90.00
17502   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97112               77.00
17503   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97140               72.00
17504   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     G0283               44.00
17505   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97010               60.00
17506   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97035               44.00
17507   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     99211               77.00
17508   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97530               90.00
17509   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97112               77.00
17510   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97140               72.00
17511   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     G0283               44.00
17512   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97010               60.00
17513   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97012               55.00
17514   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     99211               77.00
17515   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97530               90.00
17516   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97110               77.00
17517   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97140               72.00
17518   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     G0283               44.00
17519   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97010               60.00
17520   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     98941               88.00
17521   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97530               90.00
17522   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97140               72.00
17523   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     G0283               44.00
17524   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97010               60.00
17525   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97035               44.00
17526   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97112               77.00
17527   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     72148            1,950.00
17528   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     72141            1,950.00
17529   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97039               44.00
17530   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     99211               77.00
17531   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97530               90.00
17532   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97140               72.00
17533   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     G0283               44.00
17534   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97010               60.00
17535   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97035               44.00
17536   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     99211               77.00
17537   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     97530               90.00
17538   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     97110               77.00
17539   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     97140               72.00
17540   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     G0283               44.00
17541   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 345 of
                                                   2767

17542   Florida   Spine   0259110890101178   3/12/2018    Bill     8/18/2018     99211               77.00
17543   Florida   Spine   0259110890101178   3/12/2018    Bill     8/18/2018     97110               77.00
17544   Florida   Spine   0259110890101178   3/12/2018    Bill     8/18/2018     97112               77.00
17545   Florida   Spine   0259110890101178   3/12/2018    Bill     8/18/2018     97140               72.00
17546   Florida   Spine   0259110890101178   3/12/2018    Bill     8/18/2018     G0283               44.00
17547   Florida   Spine   0259110890101178   3/12/2018    Bill     8/18/2018     97010               60.00
17548   Florida   Spine   0204971510101039   6/29/2018    Bill     8/18/2018     72141            1,950.00
17549   Florida   Spine   0428744690101073   6/21/2018    Bill     8/18/2018     99211               77.00
17550   Florida   Spine   0428744690101073   6/21/2018    Bill     8/18/2018     97530               90.00
17551   Florida   Spine   0428744690101073   6/21/2018    Bill     8/18/2018     97110               77.00
17552   Florida   Spine   0428744690101073   6/21/2018    Bill     8/18/2018     97140               72.00
17553   Florida   Spine   0428744690101073   6/21/2018    Bill     8/18/2018     G0283               44.00
17554   Florida   Spine   0428744690101073   6/21/2018    Bill     8/18/2018     97010               60.00
17555   Florida   Spine   0428744690101073   6/21/2018    Bill     8/18/2018     97012               55.00
17556   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     98940               72.00
17557   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97530               90.00
17558   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97140               72.00
17559   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     G0283               44.00
17560   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97010               60.00
17561   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97039               44.00
17562   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     98941               88.00
17563   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97530               90.00
17564   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97140               72.00
17565   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     G0283               44.00
17566   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97010               60.00
17567   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97035               44.00
17568   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97012               55.00
17569   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     99211               77.00
17570   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     97530               90.00
17571   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     97110               77.00
17572   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     97140               72.00
17573   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     G0283               44.00
17574   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     97010               60.00
17575   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     97039               44.00
17576   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     99211               77.00
17577   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     97530               90.00
17578   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     97112               77.00
17579   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     97140               72.00
17580   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     G0283               44.00
17581   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     97010               60.00
17582   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     98940               72.00
17583   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     97140               72.00
17584   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     G0283               44.00
17585   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     97010               60.00
17586   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     97039               44.00
17587   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     98943               72.00
17588   Florida   Spine   0566172520101026   6/4/2018     Bill     8/18/2018     99211               77.00
17589   Florida   Spine   0566172520101026   6/4/2018     Bill     8/18/2018     97530               90.00
17590   Florida   Spine   0566172520101026   6/4/2018     Bill     8/18/2018     97110               77.00
17591   Florida   Spine   0566172520101026   6/4/2018     Bill     8/18/2018     97140               72.00
17592   Florida   Spine   0566172520101026   6/4/2018     Bill     8/18/2018     G0283               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 346 of
                                                   2767

17593   Florida   Spine   0566172520101026   6/4/2018    Bill      8/18/2018     97010             60.00
17594   Florida   Spine   0566172520101026   6/4/2018    Bill      8/18/2018     97039             44.00
17595   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     99211             77.00
17596   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97530             90.00
17597   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97110             77.00
17598   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97140             72.00
17599   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97010             60.00
17600   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     G0283             44.00
17601   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211             77.00
17602   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530             90.00
17603   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112             77.00
17604   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140             72.00
17605   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283             44.00
17606   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010             60.00
17607   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035             44.00
17608   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211             77.00
17609   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530             90.00
17610   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112             77.00
17611   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140             72.00
17612   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283             44.00
17613   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010             60.00
17614   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035             44.00
17615   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     98941             88.00
17616   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97530             90.00
17617   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97110             77.00
17618   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97112             77.00
17619   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97140             72.00
17620   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     G0283             44.00
17621   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97010             60.00
17622   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     99212            105.00
17623   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     99211             77.00
17624   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     97530             90.00
17625   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     97110             77.00
17626   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     97140             72.00
17627   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     G0283             44.00
17628   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     97010             60.00
17629   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     97012             55.00
17630   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     99211             77.00
17631   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97530             90.00
17632   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97110             77.00
17633   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97140             72.00
17634   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97035             44.00
17635   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97010             60.00
17636   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     G0283             44.00
17637   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211             77.00
17638   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530             90.00
17639   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112             77.00
17640   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140             72.00
17641   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283             44.00
17642   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010             60.00
17643   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 347 of
                                                   2767

17644   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     99211            77.00
17645   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     97530            90.00
17646   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     97110            77.00
17647   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     97140            72.00
17648   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     G0283            44.00
17649   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     97010            60.00
17650   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     97112            77.00
17651   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     99211            77.00
17652   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97530            90.00
17653   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97112            77.00
17654   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97140            72.00
17655   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     G0283            44.00
17656   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97010            60.00
17657   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97035            44.00
17658   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     99211            77.00
17659   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     97530            90.00
17660   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     97110            77.00
17661   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     97140            72.00
17662   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     G0283            44.00
17663   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     97010            60.00
17664   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     97112            77.00
17665   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     99211            77.00
17666   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     97530            90.00
17667   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     97112            77.00
17668   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     97140            72.00
17669   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     G0283            44.00
17670   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     97010            60.00
17671   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     A4556            22.00
17672   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     99211            77.00
17673   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97530            90.00
17674   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97112            77.00
17675   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97140            72.00
17676   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     G0283            44.00
17677   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97010            60.00
17678   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97035            44.00
17679   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     99211            77.00
17680   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97530            90.00
17681   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97110            77.00
17682   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97140            72.00
17683   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97035            44.00
17684   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97010            60.00
17685   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     G0283            44.00
17686   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     99211            77.00
17687   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97530            90.00
17688   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97110            77.00
17689   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97140            72.00
17690   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97010            60.00
17691   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     G0283            44.00
17692   Florida   Spine   0560755870101061   5/29/2018   Bill      8/18/2018     99211            77.00
17693   Florida   Spine   0560755870101061   5/29/2018   Bill      8/18/2018     97110            77.00
17694   Florida   Spine   0560755870101061   5/29/2018   Bill      8/18/2018     97012            55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 348 of
                                                   2767

17695   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     99211             77.00
17696   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     97530             90.00
17697   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     97110             77.00
17698   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     97112             77.00
17699   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     97140             72.00
17700   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     97010             60.00
17701   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     G0283             44.00
17702   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     99211             77.00
17703   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97530             90.00
17704   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97112             77.00
17705   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97140             72.00
17706   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97010             60.00
17707   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     G0283             44.00
17708   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     98941             88.00
17709   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97110             77.00
17710   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97112             77.00
17711   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97140             72.00
17712   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97010             60.00
17713   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     G0283             44.00
17714   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97039             44.00
17715   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     98941             88.00
17716   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97110             77.00
17717   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97112             77.00
17718   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97140             72.00
17719   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97012             55.00
17720   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97010             60.00
17721   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     99211             77.00
17722   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97530             90.00
17723   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97012             55.00
17724   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97140             72.00
17725   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97112             77.00
17726   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97010             60.00
17727   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     G0283             44.00
17728   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     99203            275.00
17729   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97530             90.00
17730   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97140             72.00
17731   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97035             44.00
17732   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97010             60.00
17733   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     G0283             44.00
17734   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     A4556             22.00
17735   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     G0283             44.00
17736   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     98941             88.00
17737   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97110             77.00
17738   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97112             77.00
17739   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97012             55.00
17740   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97140             72.00
17741   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97010             60.00
17742   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     98941             88.00
17743   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     99203            275.00
17744   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     97530             90.00
17745   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 349 of
                                                   2767

17746   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     97039             44.00
17747   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     97035             44.00
17748   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     97010             60.00
17749   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     G0283             44.00
17750   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     99213            193.00
17751   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     97530             90.00
17752   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     97140             72.00
17753   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     97012             55.00
17754   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     97010             60.00
17755   Florida   Spine   0394883500101061   5/12/2018   Bill      8/18/2018     G0283             44.00
17756   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     99211             77.00
17757   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97035             44.00
17758   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97010             60.00
17759   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     G0283             44.00
17760   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97530             90.00
17761   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97110             77.00
17762   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97140             72.00
17763   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     99211             77.00
17764   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97110             77.00
17765   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97112             77.00
17766   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97140             72.00
17767   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97010             60.00
17768   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     G0283             44.00
17769   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     99212            105.00
17770   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97110             77.00
17771   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97112             77.00
17772   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97140             72.00
17773   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97010             60.00
17774   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     G0283             44.00
17775   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     99211             77.00
17776   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97110             77.00
17777   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97112             77.00
17778   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97140             72.00
17779   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97010             60.00
17780   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     G0283             44.00
17781   Florida   Spine   0563039300101042   5/6/2018    Bill      8/18/2018     99211             77.00
17782   Florida   Spine   0563039300101042   5/6/2018    Bill      8/18/2018     97110             77.00
17783   Florida   Spine   0563039300101042   5/6/2018    Bill      8/18/2018     97112             77.00
17784   Florida   Spine   0563039300101042   5/6/2018    Bill      8/18/2018     97140             72.00
17785   Florida   Spine   0563039300101042   5/6/2018    Bill      8/18/2018     97010             60.00
17786   Florida   Spine   0563039300101042   5/6/2018    Bill      8/18/2018     G0283             44.00
17787   Florida   Spine   0570408390101017   10/8/2017   Bill      8/18/2018     99211             77.00
17788   Florida   Spine   0570408390101017   10/8/2017   Bill      8/18/2018     97530             90.00
17789   Florida   Spine   0570408390101017   10/8/2017   Bill      8/18/2018     97110             77.00
17790   Florida   Spine   0570408390101017   10/8/2017   Bill      8/18/2018     97140             72.00
17791   Florida   Spine   0570408390101017   10/8/2017   Bill      8/18/2018     97010             60.00
17792   Florida   Spine   0570408390101017   10/8/2017   Bill      8/18/2018     G0283             44.00
17793   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     99211             77.00
17794   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     97530             90.00
17795   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     97110             77.00
17796   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 350 of
                                                   2767

17797   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     97035             44.00
17798   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     97010             60.00
17799   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     G0283             44.00
17800   Florida   Spine   0605858320101017   7/13/2018   Bill      8/18/2018     99203            275.00
17801   Florida   Spine   0605858320101017   7/13/2018   Bill      8/18/2018     97140             72.00
17802   Florida   Spine   0605858320101017   7/13/2018   Bill      8/18/2018     G0283             44.00
17803   Florida   Spine   0605858320101017   7/13/2018   Bill      8/18/2018     97010             60.00
17804   Florida   Spine   0605858320101017   7/13/2018   Bill      8/18/2018     A4556             22.00
17805   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     99211             77.00
17806   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97530             90.00
17807   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97112             77.00
17808   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97140             72.00
17809   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     G0283             44.00
17810   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97010             60.00
17811   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97035             44.00
17812   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     99211             77.00
17813   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97530             90.00
17814   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97110             77.00
17815   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97140             72.00
17816   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     G0283             44.00
17817   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97010             60.00
17818   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97039             44.00
17819   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     99211             77.00
17820   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     97530             90.00
17821   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     97112             77.00
17822   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     97140             72.00
17823   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     G0283             44.00
17824   Florida   Spine   0592684380101027   6/28/2018   Bill      8/18/2018     97010             60.00
17825   Florida   Spine   0585544400101069   3/12/2018   Bill      8/18/2018     99211             77.00
17826   Florida   Spine   0585544400101069   3/12/2018   Bill      8/18/2018     97110             77.00
17827   Florida   Spine   0585544400101069   3/12/2018   Bill      8/18/2018     97140             72.00
17828   Florida   Spine   0585544400101069   3/12/2018   Bill      8/18/2018     G0283             44.00
17829   Florida   Spine   0585544400101069   3/12/2018   Bill      8/18/2018     97010             60.00
17830   Florida   Spine   0563933210101037   5/23/2018   Bill      8/18/2018     99211             77.00
17831   Florida   Spine   0563933210101037   5/23/2018   Bill      8/18/2018     97530             90.00
17832   Florida   Spine   0563933210101037   5/23/2018   Bill      8/18/2018     97112             77.00
17833   Florida   Spine   0563933210101037   5/23/2018   Bill      8/18/2018     97140             72.00
17834   Florida   Spine   0563933210101037   5/23/2018   Bill      8/18/2018     G0283             44.00
17835   Florida   Spine   0563933210101037   5/23/2018   Bill      8/18/2018     97010             60.00
17836   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     99211             77.00
17837   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97530             90.00
17838   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97110             77.00
17839   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97140             72.00
17840   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     G0283             44.00
17841   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97010             60.00
17842   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97039             44.00
17843   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     99211             77.00
17844   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97530             90.00
17845   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97112             77.00
17846   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97140             72.00
17847   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 351 of
                                                   2767

17848   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97010             60.00
17849   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97035             44.00
17850   Florida   Spine   0401945550101258   3/22/2018   Bill      8/18/2018     99211             77.00
17851   Florida   Spine   0401945550101258   3/22/2018   Bill      8/18/2018     97530             90.00
17852   Florida   Spine   0401945550101258   3/22/2018   Bill      8/18/2018     97110             77.00
17853   Florida   Spine   0401945550101258   3/22/2018   Bill      8/18/2018     97112             77.00
17854   Florida   Spine   0401945550101258   3/22/2018   Bill      8/18/2018     97140             72.00
17855   Florida   Spine   0401945550101258   3/22/2018   Bill      8/18/2018     G0283             44.00
17856   Florida   Spine   0401945550101258   3/22/2018   Bill      8/18/2018     97010             60.00
17857   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     99211             77.00
17858   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97530             90.00
17859   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97110             77.00
17860   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97140             72.00
17861   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     G0283             44.00
17862   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97010             60.00
17863   Florida   Spine   0438681750101080   4/14/2018   Bill      8/18/2018     99213            193.00
17864   Florida   Spine   0438681750101080   4/14/2018   Bill      8/18/2018     97530             90.00
17865   Florida   Spine   0438681750101080   4/14/2018   Bill      8/18/2018     97140             72.00
17866   Florida   Spine   0438681750101080   4/14/2018   Bill      8/18/2018     G0283             44.00
17867   Florida   Spine   0438681750101080   4/14/2018   Bill      8/18/2018     97010             60.00
17868   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     99211             77.00
17869   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97530             90.00
17870   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97112             77.00
17871   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97140             72.00
17872   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     G0283             44.00
17873   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97010             60.00
17874   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97035             44.00
17875   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     99211             77.00
17876   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     97530             90.00
17877   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     97112             77.00
17878   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     97140             72.00
17879   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     G0283             44.00
17880   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     97010             60.00
17881   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     97012             55.00
17882   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97012             55.00
17883   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     99211             77.00
17884   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97530             90.00
17885   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97110             77.00
17886   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97140             72.00
17887   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     G0283             44.00
17888   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97010             60.00
17889   Florida   Spine   0576921340101014   6/15/2018   Bill      8/18/2018     99211             77.00
17890   Florida   Spine   0576921340101014   6/15/2018   Bill      8/18/2018     97530             90.00
17891   Florida   Spine   0576921340101014   6/15/2018   Bill      8/18/2018     97140             72.00
17892   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     99212            105.00
17893   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97110             77.00
17894   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97112             77.00
17895   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97140             72.00
17896   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     G0283             44.00
17897   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97010             60.00
17898   Florida   Spine   0465179120101035   6/11/2018   Bill      8/18/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 352 of
                                                   2767

17899   Florida   Spine   0465179120101035   6/11/2018   Bill      8/18/2018     97530            90.00
17900   Florida   Spine   0465179120101035   6/11/2018   Bill      8/18/2018     97110            77.00
17901   Florida   Spine   0465179120101035   6/11/2018   Bill      8/18/2018     97140            72.00
17902   Florida   Spine   0465179120101035   6/11/2018   Bill      8/18/2018     G0283            44.00
17903   Florida   Spine   0465179120101035   6/11/2018   Bill      8/18/2018     97010            60.00
17904   Florida   Spine   0465179120101035   6/11/2018   Bill      8/18/2018     97039            44.00
17905   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     99211            77.00
17906   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97530            90.00
17907   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97110            77.00
17908   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97140            72.00
17909   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     G0283            44.00
17910   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97010            60.00
17911   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97112            77.00
17912   Florida   Spine   0451997590101011   5/2/2018    Bill      8/18/2018     99211            77.00
17913   Florida   Spine   0451997590101011   5/2/2018    Bill      8/18/2018     97140            72.00
17914   Florida   Spine   0451997590101011   5/2/2018    Bill      8/18/2018     G0283            44.00
17915   Florida   Spine   0451997590101011   5/2/2018    Bill      8/18/2018     97010            60.00
17916   Florida   Spine   0607100770101017   6/8/2018    Bill      8/18/2018     99211            77.00
17917   Florida   Spine   0607100770101017   6/8/2018    Bill      8/18/2018     97530            90.00
17918   Florida   Spine   0607100770101017   6/8/2018    Bill      8/18/2018     97112            77.00
17919   Florida   Spine   0607100770101017   6/8/2018    Bill      8/18/2018     97140            72.00
17920   Florida   Spine   0607100770101017   6/8/2018    Bill      8/18/2018     G0283            44.00
17921   Florida   Spine   0607100770101017   6/8/2018    Bill      8/18/2018     97010            60.00
17922   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     99211            77.00
17923   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     97530            90.00
17924   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     97110            77.00
17925   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     97140            72.00
17926   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     G0283            44.00
17927   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     97010            60.00
17928   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     99211            77.00
17929   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     97530            90.00
17930   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     97110            77.00
17931   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     97140            72.00
17932   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     G0283            44.00
17933   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     97010            60.00
17934   Florida   Spine   0409424720101079   6/29/2018   Bill      8/18/2018     97112            77.00
17935   Florida   Spine   0363997580101069   5/21/2018   Bill      8/18/2018     99211            77.00
17936   Florida   Spine   0363997580101069   5/21/2018   Bill      8/18/2018     97110            77.00
17937   Florida   Spine   0363997580101069   5/21/2018   Bill      8/18/2018     97112            77.00
17938   Florida   Spine   0363997580101069   5/21/2018   Bill      8/18/2018     97140            72.00
17939   Florida   Spine   0363997580101069   5/21/2018   Bill      8/18/2018     G0283            44.00
17940   Florida   Spine   0363997580101069   5/21/2018   Bill      8/18/2018     97010            60.00
17941   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     99211            77.00
17942   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97530            90.00
17943   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97110            77.00
17944   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97140            72.00
17945   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     G0283            44.00
17946   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97010            60.00
17947   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97112            77.00
17948   Florida   Spine   0253624890101208   5/29/2018   Bill      8/18/2018     98941            88.00
17949   Florida   Spine   0253624890101208   5/29/2018   Bill      8/18/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 353 of
                                                   2767

17950   Florida   Spine   0253624890101208   5/29/2018   Bill      8/18/2018     97112               77.00
17951   Florida   Spine   0253624890101208   5/29/2018   Bill      8/18/2018     97140               72.00
17952   Florida   Spine   0253624890101208   5/29/2018   Bill      8/18/2018     G0283               44.00
17953   Florida   Spine   0253624890101208   5/29/2018   Bill      8/18/2018     97010               60.00
17954   Florida   Spine   0427759340101027   4/22/2018   Bill      8/18/2018     99213              350.00
17955   Florida   Spine   0509800110101077   3/31/2018   Bill      8/18/2018     99213              350.00
17956   Florida   Spine   0583413550101018   3/17/2018   Bill      8/18/2018     99213              350.00
17957   Florida   Spine   0349557580101086   4/18/2018   Bill      8/18/2018     99203              500.00
17958   Florida   Spine   0349557580101086   4/18/2018   Bill      8/18/2018     64493            3,600.00
17959   Florida   Spine   0349557580101086   4/18/2018   Bill      8/18/2018     64494            1,800.00
17960   Florida   Spine   0349557580101086   4/18/2018   Bill      8/18/2018     J3301               35.00
17961   Florida   Spine   0349557580101086   4/18/2018   Bill      8/18/2018     J2001               35.00
17962   Florida   Spine   0349557580101086   4/18/2018   Bill      8/18/2018     J3490               25.00
17963   Florida   Spine   0606131340101022   6/22/2018   Bill      8/18/2018     99203              500.00
17964   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     99211               77.00
17965   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97530               90.00
17966   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97140               72.00
17967   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     G0283               44.00
17968   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97010               60.00
17969   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97112               77.00
17970   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97530               90.00
17971   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97112               77.00
17972   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97140               72.00
17973   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     G0283               44.00
17974   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97010               60.00
17975   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97035               44.00
17976   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     98940               72.00
17977   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97530               90.00
17978   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97140               72.00
17979   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     G0283               44.00
17980   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97010               60.00
17981   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97039               44.00
17982   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     98940               72.00
17983   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97530               90.00
17984   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97110               77.00
17985   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97140               72.00
17986   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     G0283               44.00
17987   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97010               60.00
17988   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97530               90.00
17989   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97112               77.00
17990   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97140               72.00
17991   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     G0283               44.00
17992   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97010               60.00
17993   Florida   Spine   0598544170101013   6/23/2018   Bill      8/18/2018     97039               44.00
17994   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97035               44.00
17995   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     98941               88.00
17996   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97530               90.00
17997   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97140               72.00
17998   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     G0283               44.00
17999   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97010               60.00
18000   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97039               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 354 of
                                                   2767

18001   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     98940            72.00
18002   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97530            90.00
18003   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97112            77.00
18004   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97140            72.00
18005   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97035            44.00
18006   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97010            60.00
18007   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     99211            77.00
18008   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     97530            90.00
18009   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     97110            77.00
18010   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     97140            72.00
18011   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     G0283            44.00
18012   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     97010            60.00
18013   Florida   Spine   0407185910101029   7/1/2018     Bill     8/18/2018     97039            44.00
18014   Florida   Spine   0567000360101013   7/3/2018     Bill     8/18/2018     99211            77.00
18015   Florida   Spine   0567000360101013   7/3/2018     Bill     8/18/2018     97530            90.00
18016   Florida   Spine   0567000360101013   7/3/2018     Bill     8/18/2018     97110            77.00
18017   Florida   Spine   0567000360101013   7/3/2018     Bill     8/18/2018     97140            72.00
18018   Florida   Spine   0567000360101013   7/3/2018     Bill     8/18/2018     G0283            44.00
18019   Florida   Spine   0567000360101013   7/3/2018     Bill     8/18/2018     97010            60.00
18020   Florida   Spine   0567000360101013   7/3/2018     Bill     8/18/2018     97039            44.00
18021   Florida   Spine   0237577800101091   3/20/2018    Bill     8/18/2018     99211            77.00
18022   Florida   Spine   0237577800101091   3/20/2018    Bill     8/18/2018     G0283            44.00
18023   Florida   Spine   0237577800101091   3/20/2018    Bill     8/18/2018     97010            60.00
18024   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     99211            77.00
18025   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     97530            90.00
18026   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     97112            77.00
18027   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     97140            72.00
18028   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     G0283            44.00
18029   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     97010            60.00
18030   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     98940            72.00
18031   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     97530            90.00
18032   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     97140            72.00
18033   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     G0283            44.00
18034   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     97010            60.00
18035   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     97039            44.00
18036   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     98943            72.00
18037   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     98940            72.00
18038   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97530            90.00
18039   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97110            77.00
18040   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97140            72.00
18041   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     G0283            44.00
18042   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97010            60.00
18043   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     99211            77.00
18044   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     97530            90.00
18045   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     97112            77.00
18046   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     97140            72.00
18047   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     G0283            44.00
18048   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     97010            60.00
18049   Florida   Spine   0611806660101016   5/4/2018     Bill     8/18/2018     99211            77.00
18050   Florida   Spine   0611806660101016   5/4/2018     Bill     8/18/2018     97530            90.00
18051   Florida   Spine   0611806660101016   5/4/2018     Bill     8/18/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 355 of
                                                   2767

18052   Florida   Spine   0611806660101016   5/4/2018     Bill     8/18/2018     97140             72.00
18053   Florida   Spine   0611806660101016   5/4/2018     Bill     8/18/2018     97010             60.00
18054   Florida   Spine   0008125820101100   4/24/2018    Bill     8/18/2018     99211             77.00
18055   Florida   Spine   0008125820101100   4/24/2018    Bill     8/18/2018     97530             90.00
18056   Florida   Spine   0008125820101100   4/24/2018    Bill     8/18/2018     97112             77.00
18057   Florida   Spine   0008125820101100   4/24/2018    Bill     8/18/2018     97140             72.00
18058   Florida   Spine   0008125820101100   4/24/2018    Bill     8/18/2018     G0283             44.00
18059   Florida   Spine   0008125820101100   4/24/2018    Bill     8/18/2018     97010             60.00
18060   Florida   Spine   0616034480101018   6/19/2018    Bill     8/18/2018     99211             77.00
18061   Florida   Spine   0616034480101018   6/19/2018    Bill     8/18/2018     97530             90.00
18062   Florida   Spine   0616034480101018   6/19/2018    Bill     8/18/2018     97110             77.00
18063   Florida   Spine   0616034480101018   6/19/2018    Bill     8/18/2018     97140             72.00
18064   Florida   Spine   0616034480101018   6/19/2018    Bill     8/18/2018     G0283             44.00
18065   Florida   Spine   0616034480101018   6/19/2018    Bill     8/18/2018     97010             60.00
18066   Florida   Spine   0616034480101018   6/19/2018    Bill     8/18/2018     97039             44.00
18067   Florida   Spine   0473284970101026   12/15/2017   Bill     8/18/2018     98941             88.00
18068   Florida   Spine   0473284970101026   12/15/2017   Bill     8/18/2018     97530             90.00
18069   Florida   Spine   0473284970101026   12/15/2017   Bill     8/18/2018     G0283             44.00
18070   Florida   Spine   0473284970101026   12/15/2017   Bill     8/18/2018     97010             60.00
18071   Florida   Spine   0473284970101026   12/15/2017   Bill     8/18/2018     97039             44.00
18072   Florida   Spine   0473284970101026   12/15/2017   Bill     8/18/2018     98943             72.00
18073   Florida   Spine   0570132810101114   5/13/2018    Bill     8/18/2018     98941             88.00
18074   Florida   Spine   0570132810101114   5/13/2018    Bill     8/18/2018     97530             90.00
18075   Florida   Spine   0570132810101114   5/13/2018    Bill     8/18/2018     97112             77.00
18076   Florida   Spine   0570132810101114   5/13/2018    Bill     8/18/2018     97140             72.00
18077   Florida   Spine   0570132810101114   5/13/2018    Bill     8/18/2018     G0283             44.00
18078   Florida   Spine   0570132810101114   5/13/2018    Bill     8/18/2018     97010             60.00
18079   Florida   Spine   0570132810101114   5/13/2018    Bill     8/18/2018     97012             55.00
18080   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     98941             88.00
18081   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     97530             90.00
18082   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     97140             72.00
18083   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     G0283             44.00
18084   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     97010             60.00
18085   Florida   Spine   0612175710101023   6/18/2018    Bill     8/18/2018     99213            350.00
18086   Florida   Spine   0609224750101017   7/18/2018    Bill     8/18/2018     99211             77.00
18087   Florida   Spine   0609224750101017   7/18/2018    Bill     8/18/2018     97530             90.00
18088   Florida   Spine   0609224750101017   7/18/2018    Bill     8/18/2018     97112             77.00
18089   Florida   Spine   0609224750101017   7/18/2018    Bill     8/18/2018     97140             72.00
18090   Florida   Spine   0609224750101017   7/18/2018    Bill     8/18/2018     G0283             44.00
18091   Florida   Spine   0609224750101017   7/18/2018    Bill     8/18/2018     97010             60.00
18092   Florida   Spine   0609224750101017   7/18/2018    Bill     8/18/2018     97035             44.00
18093   Florida   Spine   0534668100101061   7/15/2018    Bill     8/18/2018     99211             77.00
18094   Florida   Spine   0534668100101061   7/15/2018    Bill     8/18/2018     97530             90.00
18095   Florida   Spine   0534668100101061   7/15/2018    Bill     8/18/2018     97110             77.00
18096   Florida   Spine   0534668100101061   7/15/2018    Bill     8/18/2018     97140             72.00
18097   Florida   Spine   0534668100101061   7/15/2018    Bill     8/18/2018     G0283             44.00
18098   Florida   Spine   0534668100101061   7/15/2018    Bill     8/18/2018     97010             60.00
18099   Florida   Spine   0534668100101061   7/15/2018    Bill     8/18/2018     97012             55.00
18100   Florida   Spine   0602686090101021   7/24/2018    Bill     8/18/2018     99211             77.00
18101   Florida   Spine   0602686090101021   7/24/2018    Bill     8/18/2018     97530             90.00
18102   Florida   Spine   0602686090101021   7/24/2018    Bill     8/18/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 356 of
                                                   2767

18103   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97140             72.00
18104   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97035             44.00
18105   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97010             60.00
18106   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     G0283             44.00
18107   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211             77.00
18108   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530             90.00
18109   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112             77.00
18110   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140             72.00
18111   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283             44.00
18112   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010             60.00
18113   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035             44.00
18114   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     99203            275.00
18115   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     97530             90.00
18116   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     97012             55.00
18117   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     97140             72.00
18118   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     97035             44.00
18119   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     97010             60.00
18120   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     G0283             44.00
18121   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     99211             77.00
18122   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     97530             90.00
18123   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     97110             77.00
18124   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     97140             72.00
18125   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     G0283             44.00
18126   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     97010             60.00
18127   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     97039             44.00
18128   Florida   Spine   0278560900101096   7/11/2018   Bill      8/18/2018     97035             44.00
18129   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     99211             77.00
18130   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97530             90.00
18131   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97110             77.00
18132   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97140             72.00
18133   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97035             44.00
18134   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97010             60.00
18135   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     G0283             44.00
18136   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     99211             77.00
18137   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97530             90.00
18138   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97110             77.00
18139   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97140             72.00
18140   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97010             60.00
18141   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     G0283             44.00
18142   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     99211             77.00
18143   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97530             90.00
18144   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97112             77.00
18145   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97140             72.00
18146   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     G0283             44.00
18147   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97010             60.00
18148   Florida   Spine   0157462650101218   7/2/2018    Bill      8/18/2018     97035             44.00
18149   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211             77.00
18150   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530             90.00
18151   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112             77.00
18152   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140             72.00
18153   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 357 of
                                                   2767

18154   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010             60.00
18155   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035             44.00
18156   Florida   Spine   0605858320101017   7/13/2018   Bill      8/18/2018     99203            275.00
18157   Florida   Spine   0605858320101017   7/13/2018   Bill      8/18/2018     97140             72.00
18158   Florida   Spine   0605858320101017   7/13/2018   Bill      8/18/2018     G0283             44.00
18159   Florida   Spine   0605858320101017   7/13/2018   Bill      8/18/2018     97010             60.00
18160   Florida   Spine   0605858320101017   7/13/2018   Bill      8/18/2018     A4556             22.00
18161   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     99211             77.00
18162   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     97530             90.00
18163   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     97110             77.00
18164   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     97140             72.00
18165   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     G0283             44.00
18166   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     97010             60.00
18167   Florida   Spine   0161193320101049   5/30/2018   Bill      8/18/2018     97112             77.00
18168   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     99211             77.00
18169   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97530             90.00
18170   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97112             77.00
18171   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97140             72.00
18172   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     G0283             44.00
18173   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97010             60.00
18174   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97035             44.00
18175   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     99211             77.00
18176   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     97530             90.00
18177   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     97112             77.00
18178   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     97140             72.00
18179   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     G0283             44.00
18180   Florida   Spine   0363199880101044   7/27/2018   Bill      8/18/2018     97010             60.00
18181   Florida   Spine   0450027330101062   6/25/2018   Bill      8/18/2018     99211             77.00
18182   Florida   Spine   0450027330101062   6/25/2018   Bill      8/18/2018     97530             90.00
18183   Florida   Spine   0450027330101062   6/25/2018   Bill      8/18/2018     97140             72.00
18184   Florida   Spine   0450027330101062   6/25/2018   Bill      8/18/2018     G0283             44.00
18185   Florida   Spine   0450027330101062   6/25/2018   Bill      8/18/2018     97010             60.00
18186   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     99212            105.00
18187   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97530             90.00
18188   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97112             77.00
18189   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97140             72.00
18190   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97010             60.00
18191   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97035             44.00
18192   Florida   Spine   0583015540101014   6/5/2017    Bill      8/18/2018     99203            500.00
18193   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     99211             77.00
18194   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97530             90.00
18195   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97140             72.00
18196   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97010             60.00
18197   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     G0283             44.00
18198   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     99211             77.00
18199   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     97110             77.00
18200   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     97112             77.00
18201   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     97140             72.00
18202   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     97010             60.00
18203   Florida   Spine   0576328690101018   8/22/2017   Bill      8/18/2018     G0283             44.00
18204   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     99203            500.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 358 of
                                                   2767

18205   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     99203            500.00
18206   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     99211             77.00
18207   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97530             90.00
18208   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97112             77.00
18209   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97140             72.00
18210   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97010             60.00
18211   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     G0283             44.00
18212   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97035             44.00
18213   Florida   Spine   0438417300101043   5/24/2018   Bill      8/18/2018     99211             77.00
18214   Florida   Spine   0438417300101043   5/24/2018   Bill      8/18/2018     97530             90.00
18215   Florida   Spine   0438417300101043   5/24/2018   Bill      8/18/2018     97035             44.00
18216   Florida   Spine   0438417300101043   5/24/2018   Bill      8/18/2018     97010             60.00
18217   Florida   Spine   0438417300101043   5/24/2018   Bill      8/18/2018     G0283             44.00
18218   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     99211             77.00
18219   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97530             90.00
18220   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97012             55.00
18221   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97140             72.00
18222   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97112             77.00
18223   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97010             60.00
18224   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     G0283             44.00
18225   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     99211             77.00
18226   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97530             90.00
18227   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97012             55.00
18228   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97140             72.00
18229   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97035             44.00
18230   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97010             60.00
18231   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     G0283             44.00
18232   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     99211             77.00
18233   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97530             90.00
18234   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97110             77.00
18235   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97140             72.00
18236   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97010             60.00
18237   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     G0283             44.00
18238   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     99211             77.00
18239   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97110             77.00
18240   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97112             77.00
18241   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97140             72.00
18242   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97010             60.00
18243   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     G0283             44.00
18244   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     99211             77.00
18245   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97110             77.00
18246   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97112             77.00
18247   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97140             72.00
18248   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97010             60.00
18249   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     G0283             44.00
18250   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     99211             77.00
18251   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97110             77.00
18252   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97112             77.00
18253   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97140             72.00
18254   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97010             60.00
18255   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 359 of
                                                   2767

18256   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     99211            77.00
18257   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     97110            77.00
18258   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     97112            77.00
18259   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     97140            72.00
18260   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     97010            60.00
18261   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     G0283            44.00
18262   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     99211            77.00
18263   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     97530            90.00
18264   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     97110            77.00
18265   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     97140            72.00
18266   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     97035            44.00
18267   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     97010            60.00
18268   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     G0283            44.00
18269   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     99211            77.00
18270   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     97530            90.00
18271   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     97110            77.00
18272   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     97140            72.00
18273   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     97012            55.00
18274   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     97010            60.00
18275   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     G0283            44.00
18276   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     99211            77.00
18277   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97530            90.00
18278   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97112            77.00
18279   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97140            72.00
18280   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     G0283            44.00
18281   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97010            60.00
18282   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97035            44.00
18283   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     99211            77.00
18284   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97530            90.00
18285   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97110            77.00
18286   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97112            77.00
18287   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97140            72.00
18288   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     G0283            44.00
18289   Florida   Spine   0543067990101035   6/9/2018    Bill      8/18/2018     97010            60.00
18290   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     99211            77.00
18291   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97530            90.00
18292   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97110            77.00
18293   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97140            72.00
18294   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     G0283            44.00
18295   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97010            60.00
18296   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97012            55.00
18297   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     99211            77.00
18298   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97530            90.00
18299   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97112            77.00
18300   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97140            72.00
18301   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     G0283            44.00
18302   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97010            60.00
18303   Florida   Spine   0593684810101018   7/21/2018   Bill      8/18/2018     97035            44.00
18304   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     99211            77.00
18305   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97530            90.00
18306   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 360 of
                                                   2767

18307   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97140            72.00
18308   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     G0283            44.00
18309   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97010            60.00
18310   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97012            55.00
18311   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     99211            77.00
18312   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     97530            90.00
18313   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     97112            77.00
18314   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     97140            72.00
18315   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     G0283            44.00
18316   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     97010            60.00
18317   Florida   Spine   0125047710101180   5/21/2018   Bill      8/18/2018     97012            55.00
18318   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     99211            77.00
18319   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     97530            90.00
18320   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     97140            72.00
18321   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     G0283            44.00
18322   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     97010            60.00
18323   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     97035            44.00
18324   Florida   Spine   0414874410101065   7/5/2018    Bill      8/18/2018     97012            55.00
18325   Florida   Spine   0576921340101014   6/15/2018   Bill      8/18/2018     99211            77.00
18326   Florida   Spine   0576921340101014   6/15/2018   Bill      8/18/2018     97530            90.00
18327   Florida   Spine   0576921340101014   6/15/2018   Bill      8/18/2018     97110            77.00
18328   Florida   Spine   0576921340101014   6/15/2018   Bill      8/18/2018     97140            72.00
18329   Florida   Spine   0576921340101014   6/15/2018   Bill      8/18/2018     G0283            44.00
18330   Florida   Spine   0576921340101014   6/15/2018   Bill      8/18/2018     97010            60.00
18331   Florida   Spine   0576921340101014   6/15/2018   Bill      8/18/2018     97039            44.00
18332   Florida   Spine   0545688200101032   5/21/2018   Bill      8/18/2018     99211            77.00
18333   Florida   Spine   0545688200101032   5/21/2018   Bill      8/18/2018     97110            77.00
18334   Florida   Spine   0545688200101032   5/21/2018   Bill      8/18/2018     97140            72.00
18335   Florida   Spine   0545688200101032   5/21/2018   Bill      8/18/2018     G0283            44.00
18336   Florida   Spine   0545688200101032   5/21/2018   Bill      8/18/2018     97010            60.00
18337   Florida   Spine   0545688200101032   5/21/2018   Bill      8/18/2018     97039            44.00
18338   Florida   Spine   0545688200101032   5/21/2018   Bill      8/18/2018     97035            44.00
18339   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     99211            77.00
18340   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97530            90.00
18341   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97112            77.00
18342   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97140            72.00
18343   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     G0283            44.00
18344   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97010            60.00
18345   Florida   Spine   0596695490101018   6/24/2018   Bill      8/18/2018     97039            44.00
18346   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97112            77.00
18347   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     99211            77.00
18348   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97530            90.00
18349   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97110            77.00
18350   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97140            72.00
18351   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     G0283            44.00
18352   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97010            60.00
18353   Florida   Spine   0607100770101017   6/8/2018    Bill      8/18/2018     99211            77.00
18354   Florida   Spine   0607100770101017   6/8/2018    Bill      8/18/2018     97110            77.00
18355   Florida   Spine   0607100770101017   6/8/2018    Bill      8/18/2018     97112            77.00
18356   Florida   Spine   0607100770101017   6/8/2018    Bill      8/18/2018     97140            72.00
18357   Florida   Spine   0259110890101178   3/12/2018   Bill      8/18/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 361 of
                                                   2767

18358   Florida   Spine   0259110890101178   3/12/2018    Bill     8/18/2018     97110               77.00
18359   Florida   Spine   0259110890101178   3/12/2018    Bill     8/18/2018     97112               77.00
18360   Florida   Spine   0259110890101178   3/12/2018    Bill     8/18/2018     97140               72.00
18361   Florida   Spine   0259110890101178   3/12/2018    Bill     8/18/2018     G0283               44.00
18362   Florida   Spine   0259110890101178   3/12/2018    Bill     8/18/2018     97010               60.00
18363   Florida   Spine   0409424720101079   6/29/2018    Bill     8/18/2018     99211               77.00
18364   Florida   Spine   0409424720101079   6/29/2018    Bill     8/18/2018     97530               90.00
18365   Florida   Spine   0409424720101079   6/29/2018    Bill     8/18/2018     97110               77.00
18366   Florida   Spine   0409424720101079   6/29/2018    Bill     8/18/2018     97140               72.00
18367   Florida   Spine   0409424720101079   6/29/2018    Bill     8/18/2018     G0283               44.00
18368   Florida   Spine   0409424720101079   6/29/2018    Bill     8/18/2018     97010               60.00
18369   Florida   Spine   0409424720101079   6/29/2018    Bill     8/18/2018     97112               77.00
18370   Florida   Spine   0363997580101069   5/21/2018    Bill     8/18/2018     99211               77.00
18371   Florida   Spine   0363997580101069   5/21/2018    Bill     8/18/2018     97110               77.00
18372   Florida   Spine   0363997580101069   5/21/2018    Bill     8/18/2018     97112               77.00
18373   Florida   Spine   0363997580101069   5/21/2018    Bill     8/18/2018     97140               72.00
18374   Florida   Spine   0363997580101069   5/21/2018    Bill     8/18/2018     G0283               44.00
18375   Florida   Spine   0363997580101069   5/21/2018    Bill     8/18/2018     97010               60.00
18376   Florida   Spine   0609859320101011   5/29/2018    Bill     8/18/2018     99211               77.00
18377   Florida   Spine   0609859320101011   5/29/2018    Bill     8/18/2018     97530               90.00
18378   Florida   Spine   0609859320101011   5/29/2018    Bill     8/18/2018     97110               77.00
18379   Florida   Spine   0609859320101011   5/29/2018    Bill     8/18/2018     97140               72.00
18380   Florida   Spine   0609859320101011   5/29/2018    Bill     8/18/2018     G0283               44.00
18381   Florida   Spine   0609859320101011   5/29/2018    Bill     8/18/2018     97010               60.00
18382   Florida   Spine   0609859320101011   5/29/2018    Bill     8/18/2018     97112               77.00
18383   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     98941               88.00
18384   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     97530               90.00
18385   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     97140               72.00
18386   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     G0283               44.00
18387   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     97010               60.00
18388   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     97012               55.00
18389   Florida   Spine   0563933210101037   5/23/2018    Bill     8/18/2018     99213              350.00
18390   Florida   Spine   0563933210101037   5/23/2018    Bill     8/18/2018     0232T            5,000.00
18391   Florida   Spine   0142972730101093   1/23/2018    Bill     8/18/2018     99203              500.00
18392   Florida   Spine   0531525880101013   6/18/2018    Bill     8/18/2018     99213              350.00
18393   Florida   Spine   0536488720101021   11/28/2017   Bill     8/18/2018     99213              350.00
18394   Florida   Spine   0391131460101132   5/7/2018     Bill     8/18/2018     99213              350.00
18395   Florida   Spine   0278560900101096   7/11/2018    Bill     8/18/2018     99213              350.00
18396   Florida   Spine   0278560900101096   7/11/2018    Bill     8/18/2018     62321            2,100.00
18397   Florida   Spine   0278560900101096   7/11/2018    Bill     8/18/2018     J2001              105.00
18398   Florida   Spine   0278560900101096   7/11/2018    Bill     8/18/2018     J3301               70.00
18399   Florida   Spine   0582869270101037   6/22/2018    Bill     8/18/2018     99203              500.00
18400   Florida   Spine   0368700990101058   12/25/2017   Bill     8/18/2018     99213              350.00
18401   Florida   Spine   0368700990101058   12/25/2017   Bill     8/18/2018     62323            2,000.00
18402   Florida   Spine   0368700990101058   12/25/2017   Bill     8/18/2018     J2001              105.00
18403   Florida   Spine   0368700990101058   12/25/2017   Bill     8/18/2018     J1020               35.00
18404   Florida   Spine   0598544170101013   6/23/2018    Bill     8/18/2018     97530               90.00
18405   Florida   Spine   0598544170101013   6/23/2018    Bill     8/18/2018     97039               44.00
18406   Florida   Spine   0598544170101013   6/23/2018    Bill     8/18/2018     G0283               44.00
18407   Florida   Spine   0598544170101013   6/23/2018    Bill     8/18/2018     97010               60.00
18408   Florida   Spine   0598544170101013   6/23/2018    Bill     8/18/2018     97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 362 of
                                                   2767

18409   Florida   Spine   0598544170101013   6/23/2018    Bill     8/18/2018     97140               72.00
18410   Florida   Spine   0598544170101013   6/23/2018    Bill     8/18/2018     G0283               44.00
18411   Florida   Spine   0598544170101013   6/23/2018    Bill     8/18/2018     97010               60.00
18412   Florida   Spine   0598544170101013   6/23/2018    Bill     8/18/2018     97039               44.00
18413   Florida   Spine   0598544170101013   6/23/2018    Bill     8/18/2018     97035               44.00
18414   Florida   Spine   0612175710101023   6/18/2018    Bill     8/18/2018     99212              105.00
18415   Florida   Spine   0612175710101023   6/18/2018    Bill     8/18/2018     97530               90.00
18416   Florida   Spine   0612175710101023   6/18/2018    Bill     8/18/2018     97110               77.00
18417   Florida   Spine   0612175710101023   6/18/2018    Bill     8/18/2018     97112               77.00
18418   Florida   Spine   0612175710101023   6/18/2018    Bill     8/18/2018     97140               72.00
18419   Florida   Spine   0612175710101023   6/18/2018    Bill     8/18/2018     G0283               44.00
18420   Florida   Spine   0612175710101023   6/18/2018    Bill     8/18/2018     97010               60.00
18421   Florida   Spine   0500500630101073   5/18/2018    Bill     8/18/2018     99211               77.00
18422   Florida   Spine   0500500630101073   5/18/2018    Bill     8/18/2018     97530               90.00
18423   Florida   Spine   0500500630101073   5/18/2018    Bill     8/18/2018     97110               77.00
18424   Florida   Spine   0500500630101073   5/18/2018    Bill     8/18/2018     97140               72.00
18425   Florida   Spine   0500500630101073   5/18/2018    Bill     8/18/2018     G0283               44.00
18426   Florida   Spine   0500500630101073   5/18/2018    Bill     8/18/2018     97010               60.00
18427   Florida   Spine   0500500630101073   5/18/2018    Bill     8/18/2018     97039               44.00
18428   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     99211               77.00
18429   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     97530               90.00
18430   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     97112               77.00
18431   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     97140               72.00
18432   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     G0283               44.00
18433   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     97010               60.00
18434   Florida   Spine   0317710090101256   7/6/2018     Bill     8/18/2018     97035               44.00
18435   Florida   Spine   0611806660101016   5/4/2018     Bill     8/18/2018     99211               77.00
18436   Florida   Spine   0611806660101016   5/4/2018     Bill     8/18/2018     97530               90.00
18437   Florida   Spine   0611806660101016   5/4/2018     Bill     8/18/2018     97112               77.00
18438   Florida   Spine   0611806660101016   5/4/2018     Bill     8/18/2018     97140               72.00
18439   Florida   Spine   0611806660101016   5/4/2018     Bill     8/18/2018     97010               60.00
18440   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     98941               88.00
18441   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     97530               90.00
18442   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     97140               72.00
18443   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     G0283               44.00
18444   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     97010               60.00
18445   Florida   Spine   0253624890101208   5/29/2018    Bill     8/18/2018     97012               55.00
18446   Florida   Spine   0386465840101058   12/11/2017   Bill     8/18/2018     99213              350.00
18447   Florida   Spine   0386465840101058   12/11/2017   Bill     8/18/2018     62323            2,000.00
18448   Florida   Spine   0386465840101058   12/11/2017   Bill     8/18/2018     J2001              105.00
18449   Florida   Spine   0386465840101058   12/11/2017   Bill     8/18/2018     J1020               35.00
18450   Florida   Spine   0386465840101058   12/11/2017   Bill     8/18/2018     A9579               35.00
18451   Florida   Spine   0315339680101047   7/27/2018    Bill     8/18/2018     99211               77.00
18452   Florida   Spine   0315339680101047   7/27/2018    Bill     8/18/2018     97530               90.00
18453   Florida   Spine   0315339680101047   7/27/2018    Bill     8/18/2018     97110               77.00
18454   Florida   Spine   0315339680101047   7/27/2018    Bill     8/18/2018     97140               72.00
18455   Florida   Spine   0315339680101047   7/27/2018    Bill     8/18/2018     97035               44.00
18456   Florida   Spine   0315339680101047   7/27/2018    Bill     8/18/2018     97010               60.00
18457   Florida   Spine   0315339680101047   7/27/2018    Bill     8/18/2018     G0283               44.00
18458   Florida   Spine   0602686090101021   7/24/2018    Bill     8/18/2018     99211               77.00
18459   Florida   Spine   0602686090101021   7/24/2018    Bill     8/18/2018     97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 363 of
                                                   2767

18460   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97110             77.00
18461   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97140             72.00
18462   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97010             60.00
18463   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     G0283             44.00
18464   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     G0283             44.00
18465   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211             77.00
18466   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530             90.00
18467   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112             77.00
18468   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140             72.00
18469   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283             44.00
18470   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010             60.00
18471   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035             44.00
18472   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211             77.00
18473   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530             90.00
18474   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112             77.00
18475   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140             72.00
18476   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283             44.00
18477   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010             60.00
18478   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035             44.00
18479   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     98941             88.00
18480   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97039             44.00
18481   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     99212            105.00
18482   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97110             77.00
18483   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97112             77.00
18484   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97140             72.00
18485   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97010             60.00
18486   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     G0283             44.00
18487   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211             77.00
18488   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530             90.00
18489   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112             77.00
18490   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140             72.00
18491   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283             44.00
18492   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010             60.00
18493   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035             44.00
18494   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     99211             77.00
18495   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97530             90.00
18496   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97112             77.00
18497   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97140             72.00
18498   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     G0283             44.00
18499   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97010             60.00
18500   Florida   Spine   0535158550101034   7/15/2018   Bill      8/18/2018     97035             44.00
18501   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     99211             77.00
18502   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     97530             90.00
18503   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     97110             77.00
18504   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     97140             72.00
18505   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     G0283             44.00
18506   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     97010             60.00
18507   Florida   Spine   0588155410101036   7/7/2018    Bill      8/18/2018     97112             77.00
18508   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     99211             77.00
18509   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97530             90.00
18510   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 364 of
                                                   2767

18511   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97140               72.00
18512   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97010               60.00
18513   Florida   Spine   0551288340101082   7/23/2018   Bill      8/18/2018     97035               44.00
18514   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     99213              193.00
18515   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97530               90.00
18516   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97140               72.00
18517   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     97010               60.00
18518   Florida   Spine   0590961330101071   6/9/2018    Bill      8/18/2018     G0283               44.00
18519   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     99213              350.00
18520   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     82950               25.00
18521   Florida   Spine   0103908160101093   6/23/2018   Bill      8/18/2018     99213              350.00
18522   Florida   Spine   0103908160101093   6/23/2018   Bill      8/18/2018     62321            2,100.00
18523   Florida   Spine   0103908160101093   6/23/2018   Bill      8/18/2018     J2001              105.00
18524   Florida   Spine   0103908160101093   6/23/2018   Bill      8/18/2018     J3301               70.00
18525   Florida   Spine   0544833410101023   4/28/2018   Bill      8/18/2018     99213              350.00
18526   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     99213              350.00
18527   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     62323            2,000.00
18528   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     J2001              105.00
18529   Florida   Spine   0567000360101013   7/3/2018    Bill      8/18/2018     J1020               35.00
18530   Florida   Spine   0554477140101049   5/25/2018   Bill      8/18/2018     99203              500.00
18531   Florida   Spine   0315339680101047   7/27/2018   Bill      8/18/2018     99203              500.00
18532   Florida   Spine   0557262880101137   1/10/2018   Bill      8/18/2018     99213              350.00
18533   Florida   Spine   0557262880101137   1/10/2018   Bill      8/18/2018     93000              183.00
18534   Florida   Spine   0557262880101137   1/10/2018   Bill      8/18/2018     71046              295.00
18535   Florida   Spine   0557262880101137   1/10/2018   Bill      8/18/2018     80048              144.00
18536   Florida   Spine   0557262880101137   1/10/2018   Bill      8/18/2018     85025               78.00
18537   Florida   Spine   0557262880101137   1/10/2018   Bill      8/18/2018     81001               45.00
18538   Florida   Spine   0557262880101137   1/10/2018   Bill      8/18/2018     85610               80.00
18539   Florida   Spine   0557262880101137   1/10/2018   Bill      8/18/2018     84702               38.00
18540   Florida   Spine   0347903600101213   2/27/2018   Bill      8/18/2018     99213              350.00
18541   Florida   Spine   0347903600101213   2/27/2018   Bill      8/18/2018     64493            3,600.00
18542   Florida   Spine   0347903600101213   2/27/2018   Bill      8/18/2018     64494            1,800.00
18543   Florida   Spine   0347903600101213   2/27/2018   Bill      8/18/2018     J2001               35.00
18544   Florida   Spine   0347903600101213   2/27/2018   Bill      8/18/2018     J1020               35.00
18545   Florida   Spine   0347903600101213   2/27/2018   Bill      8/18/2018     64495            1,800.00
18546   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     98941               88.00
18547   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97110               77.00
18548   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97112               77.00
18549   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97140               72.00
18550   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97010               60.00
18551   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     G0283               44.00
18552   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97039               44.00
18553   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     99211               77.00
18554   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97530               90.00
18555   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97110               77.00
18556   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97140               72.00
18557   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     97010               60.00
18558   Florida   Spine   0495085200101015   7/17/2018   Bill      8/18/2018     G0283               44.00
18559   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     98941               88.00
18560   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97110               77.00
18561   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97112               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 365 of
                                                   2767

18562   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97140            72.00
18563   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97012            55.00
18564   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97010            60.00
18565   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     98941            88.00
18566   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     97530            90.00
18567   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     97012            55.00
18568   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     97140            72.00
18569   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     97035            44.00
18570   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     97010            60.00
18571   Florida   Spine   0611345670101013   7/4/2018    Bill      8/18/2018     G0283            44.00
18572   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     99211            77.00
18573   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97530            90.00
18574   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97012            55.00
18575   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97140            72.00
18576   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97110            77.00
18577   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     97010            60.00
18578   Florida   Spine   0109539870101281   7/18/2018   Bill      8/18/2018     G0283            44.00
18579   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     99211            77.00
18580   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     97530            90.00
18581   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     97110            77.00
18582   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     97012            55.00
18583   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     97010            60.00
18584   Florida   Spine   0175851800101037   6/17/2018   Bill      8/18/2018     G0283            44.00
18585   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     99211            77.00
18586   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97530            90.00
18587   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97012            55.00
18588   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97140            72.00
18589   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97112            77.00
18590   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     97010            60.00
18591   Florida   Spine   0505637720101012   7/25/2018   Bill      8/18/2018     G0283            44.00
18592   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     98941            88.00
18593   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     97530            90.00
18594   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     97012            55.00
18595   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     97140            72.00
18596   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     97035            44.00
18597   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     97010            60.00
18598   Florida   Spine   0386824120101016   7/4/2018    Bill      8/18/2018     G0283            44.00
18599   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     98941            88.00
18600   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97110            77.00
18601   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97112            77.00
18602   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97012            55.00
18603   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97140            72.00
18604   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     97010            60.00
18605   Florida   Spine   0506340000101054   6/3/2018    Bill      8/18/2018     G0283            44.00
18606   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     98941            88.00
18607   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     97530            90.00
18608   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     97140            72.00
18609   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     97039            44.00
18610   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     97035            44.00
18611   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     97010            60.00
18612   Florida   Spine   0585733910101012   7/28/2018   Bill      8/18/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 366 of
                                                   2767

18613   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     99211            77.00
18614   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97530            90.00
18615   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97110            77.00
18616   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97140            72.00
18617   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     97010            60.00
18618   Florida   Spine   0538615450101015   7/26/2018   Bill      8/18/2018     G0283            44.00
18619   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     99211            77.00
18620   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97110            77.00
18621   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97112            77.00
18622   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97140            72.00
18623   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     97010            60.00
18624   Florida   Spine   0470540830101073   6/28/2018   Bill      8/18/2018     G0283            44.00
18625   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     99211            77.00
18626   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97110            77.00
18627   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97112            77.00
18628   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97140            72.00
18629   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     97010            60.00
18630   Florida   Spine   0260507140101030   5/26/2018   Bill      8/18/2018     G0283            44.00
18631   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     99211            77.00
18632   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97110            77.00
18633   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97112            77.00
18634   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97140            72.00
18635   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     97010            60.00
18636   Florida   Spine   0433688430101054   6/21/2018   Bill      8/18/2018     G0283            44.00
18637   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     99211            77.00
18638   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     97110            77.00
18639   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     97112            77.00
18640   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     97140            72.00
18641   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     97010            60.00
18642   Florida   Spine   0579137220101027   5/17/2018   Bill      8/18/2018     G0283            44.00
18643   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     99211            77.00
18644   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     97530            90.00
18645   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     97110            77.00
18646   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     97140            72.00
18647   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     97010            60.00
18648   Florida   Spine   0328797240101127   7/9/2018    Bill      8/18/2018     G0283            44.00
18649   Florida   Spine   0368457730101043   4/21/2018   Bill      8/18/2018     99211            77.00
18650   Florida   Spine   0368457730101043   4/21/2018   Bill      8/18/2018     97530            90.00
18651   Florida   Spine   0368457730101043   4/21/2018   Bill      8/18/2018     97110            77.00
18652   Florida   Spine   0368457730101043   4/21/2018   Bill      8/18/2018     97112            77.00
18653   Florida   Spine   0368457730101043   4/21/2018   Bill      8/18/2018     97140            72.00
18654   Florida   Spine   0368457730101043   4/21/2018   Bill      8/18/2018     97010            60.00
18655   Florida   Spine   0368457730101043   4/21/2018   Bill      8/18/2018     G0283            44.00
18656   Florida   Spine   0587443490101014   7/11/2018   Bill      8/18/2018     99211            77.00
18657   Florida   Spine   0587443490101014   7/11/2018   Bill      8/18/2018     97530            90.00
18658   Florida   Spine   0587443490101014   7/11/2018   Bill      8/18/2018     97110            77.00
18659   Florida   Spine   0587443490101014   7/11/2018   Bill      8/18/2018     97140            72.00
18660   Florida   Spine   0587443490101014   7/11/2018   Bill      8/18/2018     97035            44.00
18661   Florida   Spine   0587443490101014   7/11/2018   Bill      8/18/2018     97010            60.00
18662   Florida   Spine   0587443490101014   7/11/2018   Bill      8/18/2018     G0283            44.00
18663   Florida   Spine   0513611660101027   4/28/2018   Bill      8/18/2018     98941            88.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 367 of
                                                   2767

18664   Florida   Spine   0513611660101027   4/28/2018   Bill      8/18/2018     97530             90.00
18665   Florida   Spine   0513611660101027   4/28/2018   Bill      8/18/2018     97110             77.00
18666   Florida   Spine   0513611660101027   4/28/2018   Bill      8/18/2018     97140             72.00
18667   Florida   Spine   0513611660101027   4/28/2018   Bill      8/18/2018     97010             60.00
18668   Florida   Spine   0513611660101027   4/28/2018   Bill      8/18/2018     G0283             44.00
18669   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     99211             77.00
18670   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     97530             90.00
18671   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     97110             77.00
18672   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     97140             72.00
18673   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     97010             60.00
18674   Florida   Spine   0424697340101030   7/6/2018    Bill      8/18/2018     G0283             44.00
18675   Florida   Spine   0375827250101048   5/11/2018   Bill      8/18/2018     99203            275.00
18676   Florida   Spine   0375827250101048   5/11/2018   Bill      8/18/2018     97140             72.00
18677   Florida   Spine   0375827250101048   5/11/2018   Bill      8/18/2018     97035             44.00
18678   Florida   Spine   0375827250101048   5/11/2018   Bill      8/18/2018     97010             60.00
18679   Florida   Spine   0375827250101048   5/11/2018   Bill      8/18/2018     G0283             44.00
18680   Florida   Spine   0375827250101048   5/11/2018   Bill      8/18/2018     A4556             22.00
18681   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     99211             77.00
18682   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     97530             90.00
18683   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     97110             77.00
18684   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     97140             72.00
18685   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     97035             44.00
18686   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     97010             60.00
18687   Florida   Spine   0160007080101067   6/27/2018   Bill      8/18/2018     G0283             44.00
18688   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     99211             77.00
18689   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97530             90.00
18690   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97112             77.00
18691   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97140             72.00
18692   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     G0283             44.00
18693   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97010             60.00
18694   Florida   Spine   0502847650101105   7/21/2018   Bill      8/18/2018     97035             44.00
18695   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     99211             77.00
18696   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97530             90.00
18697   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97110             77.00
18698   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97140             72.00
18699   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     G0283             44.00
18700   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97010             60.00
18701   Florida   Spine   0578487350101037   7/2/2018    Bill      8/18/2018     97039             44.00
18702   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     99211             77.00
18703   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97530             90.00
18704   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97110             77.00
18705   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97112             77.00
18706   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97140             72.00
18707   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     G0283             44.00
18708   Florida   Spine   0370792780101139   7/7/2018    Bill      8/18/2018     97010             60.00
18709   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     99213            193.00
18710   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     97110             77.00
18711   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     97112             77.00
18712   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     97140             72.00
18713   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     G0283             44.00
18714   Florida   Spine   0544552920101055   2/14/2018   Bill      8/18/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 368 of
                                                   2767

18715   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     99211             77.00
18716   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97530             90.00
18717   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97110             77.00
18718   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97140             72.00
18719   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     G0283             44.00
18720   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97010             60.00
18721   Florida   Spine   0613427910101017   7/21/2018   Bill      8/18/2018     97012             55.00
18722   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     99211             77.00
18723   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97530             90.00
18724   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97112             77.00
18725   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97140             72.00
18726   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     G0283             44.00
18727   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97010             60.00
18728   Florida   Spine   0391131460101132   5/7/2018    Bill      8/18/2018     97012             55.00
18729   Florida   Spine   0380155970101236   5/9/2018    Bill      8/18/2018     99211             77.00
18730   Florida   Spine   0380155970101236   5/9/2018    Bill      8/18/2018     97530             90.00
18731   Florida   Spine   0380155970101236   5/9/2018    Bill      8/18/2018     97112             77.00
18732   Florida   Spine   0380155970101236   5/9/2018    Bill      8/18/2018     97140             72.00
18733   Florida   Spine   0380155970101236   5/9/2018    Bill      8/18/2018     G0283             44.00
18734   Florida   Spine   0380155970101236   5/9/2018    Bill      8/18/2018     97010             60.00
18735   Florida   Spine   0380155970101236   5/9/2018    Bill      8/18/2018     97035             44.00
18736   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     98941             88.00
18737   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     99212            105.00
18738   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97110             77.00
18739   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97112             77.00
18740   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97140             72.00
18741   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     G0283             44.00
18742   Florida   Spine   0266066140101148   7/3/2018    Bill      8/18/2018     97010             60.00
18743   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     99211             77.00
18744   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97530             90.00
18745   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97110             77.00
18746   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97140             72.00
18747   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     G0283             44.00
18748   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97010             60.00
18749   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97012             55.00
18750   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     98941             88.00
18751   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     98943             72.00
18752   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97530             90.00
18753   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97140             72.00
18754   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     G0283             44.00
18755   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97010             60.00
18756   Florida   Spine   0385977570101026   6/10/2018   Bill      8/18/2018     97039             44.00
18757   Florida   Spine   0411166400101046   6/3/2018    Bill      8/18/2018     99213            193.00
18758   Florida   Spine   0411166400101046   6/3/2018    Bill      8/18/2018     97110             77.00
18759   Florida   Spine   0411166400101046   6/3/2018    Bill      8/18/2018     97112             77.00
18760   Florida   Spine   0411166400101046   6/3/2018    Bill      8/18/2018     97140             72.00
18761   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     99211             77.00
18762   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97530             90.00
18763   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97110             77.00
18764   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97140             72.00
18765   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 369 of
                                                   2767

18766   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97010             60.00
18767   Florida   Spine   0107692060101058   4/2/2018    Bill      8/18/2018     97112             77.00
18768   Florida   Spine   0451997590101011   5/2/2018    Bill      8/18/2018     99211             77.00
18769   Florida   Spine   0451997590101011   5/2/2018    Bill      8/18/2018     97110             77.00
18770   Florida   Spine   0451997590101011   5/2/2018    Bill      8/18/2018     97112             77.00
18771   Florida   Spine   0451997590101011   5/2/2018    Bill      8/18/2018     97140             72.00
18772   Florida   Spine   0451997590101011   5/2/2018    Bill      8/18/2018     G0283             44.00
18773   Florida   Spine   0451997590101011   5/2/2018    Bill      8/18/2018     97010             60.00
18774   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     99211             77.00
18775   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     97530             90.00
18776   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     97110             77.00
18777   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     97140             72.00
18778   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     G0283             44.00
18779   Florida   Spine   0584707870101031   6/20/2018   Bill      8/18/2018     97010             60.00
18780   Florida   Spine   0087644080101323   8/1/2018    Bill      8/18/2018     99203            275.00
18781   Florida   Spine   0087644080101323   8/1/2018    Bill      8/18/2018     97140             72.00
18782   Florida   Spine   0087644080101323   8/1/2018    Bill      8/18/2018     G0283             44.00
18783   Florida   Spine   0087644080101323   8/1/2018    Bill      8/18/2018     97010             60.00
18784   Florida   Spine   0087644080101323   8/1/2018    Bill      8/18/2018     97035             44.00
18785   Florida   Spine   0087644080101323   8/1/2018    Bill      8/18/2018     A4556             22.00
18786   Florida   Spine   0416275880101098   6/3/2018    Bill      8/18/2018     99211             77.00
18787   Florida   Spine   0416275880101098   6/3/2018    Bill      8/18/2018     97530             90.00
18788   Florida   Spine   0416275880101098   6/3/2018    Bill      8/18/2018     97110             77.00
18789   Florida   Spine   0416275880101098   6/3/2018    Bill      8/18/2018     97140             72.00
18790   Florida   Spine   0416275880101098   6/3/2018    Bill      8/18/2018     G0283             44.00
18791   Florida   Spine   0416275880101098   6/3/2018    Bill      8/18/2018     97010             60.00
18792   Florida   Spine   0416275880101098   6/3/2018    Bill      8/18/2018     97039             44.00
18793   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     99211             77.00
18794   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97530             90.00
18795   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97110             77.00
18796   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97140             72.00
18797   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     G0283             44.00
18798   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97010             60.00
18799   Florida   Spine   0609859320101011   5/29/2018   Bill      8/18/2018     97112             77.00
18800   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     99211             77.00
18801   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97530             90.00
18802   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97140             72.00
18803   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     G0283             44.00
18804   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97010             60.00
18805   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97112             77.00
18806   Florida   Spine   0550747500101043   7/6/2018    Bill      8/18/2018     97035             44.00
18807   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     98940             72.00
18808   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97530             90.00
18809   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97140             72.00
18810   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     G0283             44.00
18811   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97010             60.00
18812   Florida   Spine   0101685830101099   7/14/2018   Bill      8/18/2018     97012             55.00
18813   Florida   Spine   0428744690101073   6/21/2018   Bill      8/18/2018     99211             77.00
18814   Florida   Spine   0428744690101073   6/21/2018   Bill      8/18/2018     97530             90.00
18815   Florida   Spine   0428744690101073   6/21/2018   Bill      8/18/2018     97110             77.00
18816   Florida   Spine   0428744690101073   6/21/2018   Bill      8/18/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 370 of
                                                   2767

18817   Florida   Spine   0428744690101073   6/21/2018    Bill     8/18/2018     G0283            44.00
18818   Florida   Spine   0428744690101073   6/21/2018    Bill     8/18/2018     97010            60.00
18819   Florida   Spine   0428744690101073   6/21/2018    Bill     8/18/2018     97012            55.00
18820   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     98940            72.00
18821   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97530            90.00
18822   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97110            77.00
18823   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97140            72.00
18824   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     G0283            44.00
18825   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97010            60.00
18826   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     98941            88.00
18827   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97530            90.00
18828   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97140            72.00
18829   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     G0283            44.00
18830   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97010            60.00
18831   Florida   Spine   0101685830101099   7/14/2018    Bill     8/18/2018     97012            55.00
18832   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     98940            72.00
18833   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97530            90.00
18834   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97112            77.00
18835   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97140            72.00
18836   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97010            60.00
18837   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97035            44.00
18838   Florida   Spine   0496217780101011   1/19/2018    Bill     8/18/2018     99211            77.00
18839   Florida   Spine   0496217780101011   1/19/2018    Bill     8/18/2018     97530            90.00
18840   Florida   Spine   0496217780101011   1/19/2018    Bill     8/18/2018     97110            77.00
18841   Florida   Spine   0496217780101011   1/19/2018    Bill     8/18/2018     97140            72.00
18842   Florida   Spine   0496217780101011   1/19/2018    Bill     8/18/2018     97012            55.00
18843   Florida   Spine   0237577800101091   3/20/2018    Bill     8/18/2018     99211            77.00
18844   Florida   Spine   0237577800101091   3/20/2018    Bill     8/18/2018     97530            90.00
18845   Florida   Spine   0237577800101091   3/20/2018    Bill     8/18/2018     97110            77.00
18846   Florida   Spine   0237577800101091   3/20/2018    Bill     8/18/2018     97112            77.00
18847   Florida   Spine   0237577800101091   3/20/2018    Bill     8/18/2018     97140            72.00
18848   Florida   Spine   0237577800101091   3/20/2018    Bill     8/18/2018     G0283            44.00
18849   Florida   Spine   0237577800101091   3/20/2018    Bill     8/18/2018     97010            60.00
18850   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     99211            77.00
18851   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     97530            90.00
18852   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     97112            77.00
18853   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     97140            72.00
18854   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     G0283            44.00
18855   Florida   Spine   0454649430101035   10/30/2017   Bill     8/18/2018     97010            60.00
18856   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     98940            72.00
18857   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     97530            90.00
18858   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     97140            72.00
18859   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     G0283            44.00
18860   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     97010            60.00
18861   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     97112            77.00
18862   Florida   Spine   0586281730101019   4/23/2018    Bill     8/18/2018     97039            44.00
18863   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     98940            72.00
18864   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97530            90.00
18865   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97110            77.00
18866   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     97140            72.00
18867   Florida   Spine   0348590770101021   6/23/2018    Bill     8/18/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 371 of
                                                   2767

18868   Florida   Spine   0348590770101021   6/23/2018   Bill      8/18/2018     97010            60.00
18869   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     99211            77.00
18870   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     97530            90.00
18871   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     97110            77.00
18872   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     97140            72.00
18873   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     G0283            44.00
18874   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     97010            60.00
18875   Florida   Spine   0500500630101073   5/18/2018   Bill      8/18/2018     97039            44.00
18876   Florida   Spine   0611806660101016   5/4/2018    Bill      8/18/2018     99211            77.00
18877   Florida   Spine   0611806660101016   5/4/2018    Bill      8/18/2018     97530            90.00
18878   Florida   Spine   0611806660101016   5/4/2018    Bill      8/18/2018     97112            77.00
18879   Florida   Spine   0611806660101016   5/4/2018    Bill      8/18/2018     97140            72.00
18880   Florida   Spine   0611806660101016   5/4/2018    Bill      8/18/2018     97010            60.00
18881   Florida   Spine   0008125820101100   4/24/2018   Bill      8/18/2018     99211            77.00
18882   Florida   Spine   0008125820101100   4/24/2018   Bill      8/18/2018     97530            90.00
18883   Florida   Spine   0008125820101100   4/24/2018   Bill      8/18/2018     97112            77.00
18884   Florida   Spine   0008125820101100   4/24/2018   Bill      8/18/2018     97140            72.00
18885   Florida   Spine   0008125820101100   4/24/2018   Bill      8/18/2018     G0283            44.00
18886   Florida   Spine   0008125820101100   4/24/2018   Bill      8/18/2018     97010            60.00
18887   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     99211            77.00
18888   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97530            90.00
18889   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97110            77.00
18890   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97140            72.00
18891   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     G0283            44.00
18892   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97010            60.00
18893   Florida   Spine   0616034480101018   6/19/2018   Bill      8/18/2018     97039            44.00
18894   Florida   Spine   0566172520101026   6/4/2018    Bill      8/18/2018     99211            77.00
18895   Florida   Spine   0566172520101026   6/4/2018    Bill      8/18/2018     97530            90.00
18896   Florida   Spine   0566172520101026   6/4/2018    Bill      8/18/2018     97110            77.00
18897   Florida   Spine   0566172520101026   6/4/2018    Bill      8/18/2018     97140            72.00
18898   Florida   Spine   0566172520101026   6/4/2018    Bill      8/18/2018     G0283            44.00
18899   Florida   Spine   0566172520101026   6/4/2018    Bill      8/18/2018     97010            60.00
18900   Florida   Spine   0566172520101026   6/4/2018    Bill      8/18/2018     97039            44.00
18901   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     98941            88.00
18902   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     97530            90.00
18903   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     97112            77.00
18904   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     97140            72.00
18905   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     G0283            44.00
18906   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     97010            60.00
18907   Florida   Spine   0570132810101114   5/13/2018   Bill      8/18/2018     97012            55.00
18908   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211            77.00
18909   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530            90.00
18910   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112            77.00
18911   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140            72.00
18912   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283            44.00
18913   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010            60.00
18914   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035            44.00
18915   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     99211            77.00
18916   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97530            90.00
18917   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97110            77.00
18918   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 372 of
                                                   2767

18919   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     G0283            44.00
18920   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97010            60.00
18921   Florida   Spine   0534668100101061   7/15/2018   Bill      8/18/2018     97012            55.00
18922   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     99211            77.00
18923   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97530            90.00
18924   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97110            77.00
18925   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97140            72.00
18926   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97035            44.00
18927   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     97010            60.00
18928   Florida   Spine   0602686090101021   7/24/2018   Bill      8/18/2018     G0283            44.00
18929   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211            77.00
18930   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530            90.00
18931   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112            77.00
18932   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140            72.00
18933   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283            44.00
18934   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010            60.00
18935   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035            44.00
18936   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     98941            88.00
18937   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97530            90.00
18938   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97140            72.00
18939   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     G0283            44.00
18940   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97010            60.00
18941   Florida   Spine   0253624890101216   7/4/2018    Bill      8/18/2018     97039            44.00
18942   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     98941            88.00
18943   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     97530            90.00
18944   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     97140            72.00
18945   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     97039            44.00
18946   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     97035            44.00
18947   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     97010            60.00
18948   Florida   Spine   0629895190101018   7/26/2018   Bill      8/18/2018     G0283            44.00
18949   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     99211            77.00
18950   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97110            77.00
18951   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97112            77.00
18952   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97140            72.00
18953   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97010            60.00
18954   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     G0283            44.00
18955   Florida   Spine   0360697770101076   7/4/2018    Bill      8/18/2018     97012            55.00
18956   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     99211            77.00
18957   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97530            90.00
18958   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97110            77.00
18959   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97140            72.00
18960   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97035            44.00
18961   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     97010            60.00
18962   Florida   Spine   0548978960101018   7/22/2018   Bill      8/18/2018     G0283            44.00
18963   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     99211            77.00
18964   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97530            90.00
18965   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97112            77.00
18966   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97140            72.00
18967   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     G0283            44.00
18968   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97010            60.00
18969   Florida   Spine   0609224750101017   7/18/2018   Bill      8/18/2018     97035            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 373 of
                                                   2767

18970   Florida   Spine   0535158550101034   7/15/2018    Bill     8/18/2018     99211               77.00
18971   Florida   Spine   0535158550101034   7/15/2018    Bill     8/18/2018     97530               90.00
18972   Florida   Spine   0535158550101034   7/15/2018    Bill     8/18/2018     97112               77.00
18973   Florida   Spine   0535158550101034   7/15/2018    Bill     8/18/2018     97140               72.00
18974   Florida   Spine   0535158550101034   7/15/2018    Bill     8/18/2018     G0283               44.00
18975   Florida   Spine   0535158550101034   7/15/2018    Bill     8/18/2018     97010               60.00
18976   Florida   Spine   0535158550101034   7/15/2018    Bill     8/18/2018     97035               44.00
18977   Florida   Spine   0551288340101082   7/23/2018    Bill     8/18/2018     99211               77.00
18978   Florida   Spine   0551288340101082   7/23/2018    Bill     8/18/2018     97530               90.00
18979   Florida   Spine   0551288340101082   7/23/2018    Bill     8/18/2018     97110               77.00
18980   Florida   Spine   0551288340101082   7/23/2018    Bill     8/18/2018     97112               77.00
18981   Florida   Spine   0551288340101082   7/23/2018    Bill     8/18/2018     97140               72.00
18982   Florida   Spine   0551288340101082   7/23/2018    Bill     8/18/2018     97010               60.00
18983   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     99203              275.00
18984   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97140               72.00
18985   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97010               60.00
18986   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     G0283               44.00
18987   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     A4556               22.00
18988   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     99211               77.00
18989   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97530               90.00
18990   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97110               77.00
18991   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97140               72.00
18992   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97010               60.00
18993   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     G0283               44.00
18994   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     99211               77.00
18995   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97530               90.00
18996   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97110               77.00
18997   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97140               72.00
18998   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97035               44.00
18999   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97010               60.00
19000   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     G0283               44.00
19001   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     72148            1,950.00
19002   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     72141            1,950.00
19003   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     99211               77.00
19004   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97530               90.00
19005   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97110               77.00
19006   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97140               72.00
19007   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97010               60.00
19008   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     G0283               44.00
19009   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     99211               77.00
19010   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97530               90.00
19011   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97110               77.00
19012   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97140               72.00
19013   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97010               60.00
19014   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     G0283               44.00
19015   Florida   Spine   0571178530101016   6/23/2018    Bill     8/24/2018     97035               44.00
19016   Florida   Spine   0473284970101026   12/15/2017   Bill     8/24/2018     99213              350.00
19017   Florida   Spine   0473284970101026   12/15/2017   Bill     8/24/2018     62323            2,000.00
19018   Florida   Spine   0473284970101026   12/15/2017   Bill     8/24/2018     J2001              105.00
19019   Florida   Spine   0473284970101026   12/15/2017   Bill     8/24/2018     J1020               35.00
19020   Florida   Spine   0473284970101026   12/15/2017   Bill     8/24/2018     Q9965               25.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 374 of
                                                   2767

19021   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211             77.00
19022   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530             90.00
19023   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110             77.00
19024   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140             72.00
19025   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010             60.00
19026   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283             44.00
19027   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99203            275.00
19028   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140             72.00
19029   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283             44.00
19030   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010             60.00
19031   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035             44.00
19032   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     A4556             22.00
19033   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211             77.00
19034   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530             90.00
19035   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110             77.00
19036   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140             72.00
19037   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010             60.00
19038   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283             44.00
19039   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97035             44.00
19040   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211             77.00
19041   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530             90.00
19042   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112             77.00
19043   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140             72.00
19044   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283             44.00
19045   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010             60.00
19046   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035             44.00
19047   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211             77.00
19048   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530             90.00
19049   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110             77.00
19050   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140             72.00
19051   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010             60.00
19052   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283             44.00
19053   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97035             44.00
19054   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211             77.00
19055   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530             90.00
19056   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112             77.00
19057   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140             72.00
19058   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283             44.00
19059   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010             60.00
19060   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035             44.00
19061   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211             77.00
19062   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530             90.00
19063   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110             77.00
19064   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140             72.00
19065   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010             60.00
19066   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283             44.00
19067   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211             77.00
19068   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530             90.00
19069   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112             77.00
19070   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140             72.00
19071   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 375 of
                                                   2767

19072   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010            60.00
19073   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035            44.00
19074   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211            77.00
19075   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530            90.00
19076   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110            77.00
19077   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140            72.00
19078   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010            60.00
19079   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283            44.00
19080   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211            77.00
19081   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530            90.00
19082   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112            77.00
19083   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140            72.00
19084   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283            44.00
19085   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010            60.00
19086   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035            44.00
19087   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     99211            77.00
19088   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     97530            90.00
19089   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     97110            77.00
19090   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     97140            72.00
19091   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     97035            44.00
19092   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     97010            60.00
19093   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     G0283            44.00
19094   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211            77.00
19095   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530            90.00
19096   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110            77.00
19097   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97112            77.00
19098   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140            72.00
19099   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010            60.00
19100   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283            44.00
19101   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211            77.00
19102   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530            90.00
19103   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112            77.00
19104   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140            72.00
19105   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283            44.00
19106   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010            60.00
19107   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035            44.00
19108   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     G0283            44.00
19109   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     99211            77.00
19110   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     97530            90.00
19111   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     97110            77.00
19112   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     97140            72.00
19113   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     97035            44.00
19114   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     97010            60.00
19115   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211            77.00
19116   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530            90.00
19117   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110            77.00
19118   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140            72.00
19119   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010            60.00
19120   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283            44.00
19121   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211            77.00
19122   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 376 of
                                                   2767

19123   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112             77.00
19124   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140             72.00
19125   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283             44.00
19126   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010             60.00
19127   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035             44.00
19128   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211            105.00
19129   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530             90.00
19130   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110             77.00
19131   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140             72.00
19132   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97039             44.00
19133   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010             60.00
19134   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283             44.00
19135   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211             77.00
19136   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530             90.00
19137   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112             77.00
19138   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140             72.00
19139   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283             44.00
19140   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010             60.00
19141   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035             44.00
19142   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     99213            350.00
19143   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211             77.00
19144   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530             90.00
19145   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112             77.00
19146   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140             72.00
19147   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283             44.00
19148   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010             60.00
19149   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035             44.00
19150   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211             77.00
19151   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530             90.00
19152   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112             77.00
19153   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140             72.00
19154   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283             44.00
19155   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010             60.00
19156   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035             44.00
19157   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211             77.00
19158   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530             90.00
19159   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110             77.00
19160   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97112             77.00
19161   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140             72.00
19162   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010             60.00
19163   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283             44.00
19164   Florida   Spine   0544833410101023   4/28/2018   Bill      8/24/2018     99203            275.00
19165   Florida   Spine   0544833410101023   4/28/2018   Bill      8/24/2018     97140             72.00
19166   Florida   Spine   0544833410101023   4/28/2018   Bill      8/24/2018     G0283             44.00
19167   Florida   Spine   0544833410101023   4/28/2018   Bill      8/24/2018     97010             60.00
19168   Florida   Spine   0544833410101023   4/28/2018   Bill      8/24/2018     A4556             22.00
19169   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211             77.00
19170   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530             90.00
19171   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110             77.00
19172   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97112             77.00
19173   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 377 of
                                                   2767

19174   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010            60.00
19175   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283            44.00
19176   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211            77.00
19177   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530            90.00
19178   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112            77.00
19179   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140            72.00
19180   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283            44.00
19181   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010            60.00
19182   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035            44.00
19183   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211            77.00
19184   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110            77.00
19185   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97112            77.00
19186   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140            72.00
19187   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010            60.00
19188   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283            44.00
19189   Florida   Spine   0544833410101023   4/28/2018   Bill      8/24/2018     99211            77.00
19190   Florida   Spine   0544833410101023   4/28/2018   Bill      8/24/2018     97110            77.00
19191   Florida   Spine   0544833410101023   4/28/2018   Bill      8/24/2018     97112            77.00
19192   Florida   Spine   0544833410101023   4/28/2018   Bill      8/24/2018     97140            72.00
19193   Florida   Spine   0544833410101023   4/28/2018   Bill      8/24/2018     G0283            44.00
19194   Florida   Spine   0544833410101023   4/28/2018   Bill      8/24/2018     97010            60.00
19195   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211            77.00
19196   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530            90.00
19197   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112            77.00
19198   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140            72.00
19199   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283            44.00
19200   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010            60.00
19201   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035            44.00
19202   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211            77.00
19203   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530            90.00
19204   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112            77.00
19205   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140            72.00
19206   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283            44.00
19207   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010            60.00
19208   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035            44.00
19209   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211            77.00
19210   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110            77.00
19211   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97112            77.00
19212   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140            72.00
19213   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010            60.00
19214   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283            44.00
19215   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211            77.00
19216   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530            90.00
19217   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112            77.00
19218   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140            72.00
19219   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283            44.00
19220   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010            60.00
19221   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035            44.00
19222   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     99211            77.00
19223   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97530            90.00
19224   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 378 of
                                                   2767

19225   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97140             72.00
19226   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     G0283             44.00
19227   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97010             60.00
19228   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     99211             77.00
19229   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97110             77.00
19230   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97140             72.00
19231   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     G0283             44.00
19232   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97010             60.00
19233   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     99211             77.00
19234   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97530             90.00
19235   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97112             77.00
19236   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97140             72.00
19237   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     G0283             44.00
19238   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97010             60.00
19239   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97110             77.00
19240   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99212            105.00
19241   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530             90.00
19242   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112             77.00
19243   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140             72.00
19244   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283             44.00
19245   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010             60.00
19246   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035             44.00
19247   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     99211             77.00
19248   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     97530             90.00
19249   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     97112             77.00
19250   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     97140             72.00
19251   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     G0283             44.00
19252   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     97010             60.00
19253   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     99211             77.00
19254   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97530             90.00
19255   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97112             77.00
19256   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97140             72.00
19257   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     G0283             44.00
19258   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97010             60.00
19259   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211             77.00
19260   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530             90.00
19261   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110             77.00
19262   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97112             77.00
19263   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140             72.00
19264   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     99211             77.00
19265   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97530             90.00
19266   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97112             77.00
19267   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97140             72.00
19268   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     G0283             44.00
19269   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97010             60.00
19270   Florida   Spine   0543887530101041   7/7/2018    Bill      8/24/2018     97035             44.00
19271   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     99211             77.00
19272   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97530             90.00
19273   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97112             77.00
19274   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97140             72.00
19275   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 379 of
                                                   2767

19276   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97010             60.00
19277   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     99211             77.00
19278   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97530             90.00
19279   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97140             72.00
19280   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     G0283             44.00
19281   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97010             60.00
19282   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     99211             77.00
19283   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97530             90.00
19284   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97110             77.00
19285   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97140             72.00
19286   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     G0283             44.00
19287   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97010             60.00
19288   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     99211             77.00
19289   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     97530             90.00
19290   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     97112             77.00
19291   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     97140             72.00
19292   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     G0283             44.00
19293   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     97010             60.00
19294   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211             77.00
19295   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530             90.00
19296   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110             77.00
19297   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97112             77.00
19298   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140             72.00
19299   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010             60.00
19300   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283             44.00
19301   Florida   Spine   0429066000101091   5/14/2018   Bill      8/24/2018     99203            500.00
19302   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     99211             77.00
19303   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97530             90.00
19304   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97112             77.00
19305   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97140             72.00
19306   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     G0283             44.00
19307   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97010             60.00
19308   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     99211             77.00
19309   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97530             90.00
19310   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97110             77.00
19311   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97112             77.00
19312   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97140             72.00
19313   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     G0283             44.00
19314   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97010             60.00
19315   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     99211             77.00
19316   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97530             90.00
19317   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97110             77.00
19318   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97112             77.00
19319   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97140             72.00
19320   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     G0283             44.00
19321   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97010             60.00
19322   Florida   Spine   0542750470101010   4/28/2018   Bill      8/24/2018     99213            193.00
19323   Florida   Spine   0542750470101010   4/28/2018   Bill      8/24/2018     97530             90.00
19324   Florida   Spine   0542750470101010   4/28/2018   Bill      8/24/2018     97110             77.00
19325   Florida   Spine   0542750470101010   4/28/2018   Bill      8/24/2018     97112             77.00
19326   Florida   Spine   0542750470101010   4/28/2018   Bill      8/24/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 380 of
                                                   2767

19327   Florida   Spine   0542750470101010   4/28/2018   Bill      8/24/2018     G0283               44.00
19328   Florida   Spine   0542750470101010   4/28/2018   Bill      8/24/2018     97010               60.00
19329   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     99211               77.00
19330   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97530               90.00
19331   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97110               77.00
19332   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97112               77.00
19333   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97140               72.00
19334   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     G0283               44.00
19335   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97010               60.00
19336   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211               77.00
19337   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110               77.00
19338   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97112               77.00
19339   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140               72.00
19340   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010               60.00
19341   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283               44.00
19342   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     99211               77.00
19343   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97530               90.00
19344   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97112               77.00
19345   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97140               72.00
19346   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     G0283               44.00
19347   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97010               60.00
19348   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     72141            1,950.00
19349   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     72148            1,950.00
19350   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     72141            1,950.00
19351   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     72148            1,950.00
19352   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     72141            1,950.00
19353   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     72146            1,950.00
19354   Florida   Spine   0538615450101015   7/26/2018   Bill      8/24/2018     72148            1,950.00
19355   Florida   Spine   0538615450101015   7/26/2018   Bill      8/24/2018     72141            1,950.00
19356   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     72141            1,950.00
19357   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     72148            1,950.00
19358   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     72148            1,950.00
19359   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     72141            1,950.00
19360   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     72148            1,950.00
19361   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     72141            1,950.00
19362   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     98941               88.00
19363   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     97530               90.00
19364   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     97140               72.00
19365   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     97039               44.00
19366   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     97035               44.00
19367   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     97010               60.00
19368   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     G0283               44.00
19369   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     99211               77.00
19370   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97110               77.00
19371   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97112               77.00
19372   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97140               72.00
19373   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97010               60.00
19374   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     G0283               44.00
19375   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     G0283               44.00
19376   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     98941               88.00
19377   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97110               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 381 of
                                                   2767

19378   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97112             77.00
19379   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97140             72.00
19380   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97012             55.00
19381   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97010             60.00
19382   Florida   Spine   0457889100101025   6/2/2018    Bill      8/24/2018     99203            500.00
19383   Florida   Spine   0538615450101015   7/26/2018   Bill      8/24/2018     99211             77.00
19384   Florida   Spine   0538615450101015   7/26/2018   Bill      8/24/2018     97530             90.00
19385   Florida   Spine   0538615450101015   7/26/2018   Bill      8/24/2018     97110             77.00
19386   Florida   Spine   0538615450101015   7/26/2018   Bill      8/24/2018     97140             72.00
19387   Florida   Spine   0538615450101015   7/26/2018   Bill      8/24/2018     97010             60.00
19388   Florida   Spine   0538615450101015   7/26/2018   Bill      8/24/2018     G0283             44.00
19389   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     99203            275.00
19390   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97140             72.00
19391   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97035             44.00
19392   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97010             60.00
19393   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     G0283             44.00
19394   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     A4556             22.00
19395   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     99211             77.00
19396   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97530             90.00
19397   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97110             77.00
19398   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97140             72.00
19399   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97012             55.00
19400   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97010             60.00
19401   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     G0283             44.00
19402   Florida   Spine   0160007080101067   6/27/2018   Bill      8/24/2018     99211             77.00
19403   Florida   Spine   0160007080101067   6/27/2018   Bill      8/24/2018     97530             90.00
19404   Florida   Spine   0160007080101067   6/27/2018   Bill      8/24/2018     97110             77.00
19405   Florida   Spine   0160007080101067   6/27/2018   Bill      8/24/2018     97140             72.00
19406   Florida   Spine   0160007080101067   6/27/2018   Bill      8/24/2018     97010             60.00
19407   Florida   Spine   0160007080101067   6/27/2018   Bill      8/24/2018     G0283             44.00
19408   Florida   Spine   0570408390101017   10/8/2017   Bill      8/24/2018     99211             77.00
19409   Florida   Spine   0570408390101017   10/8/2017   Bill      8/24/2018     97530             90.00
19410   Florida   Spine   0570408390101017   10/8/2017   Bill      8/24/2018     97110             77.00
19411   Florida   Spine   0570408390101017   10/8/2017   Bill      8/24/2018     97140             72.00
19412   Florida   Spine   0570408390101017   10/8/2017   Bill      8/24/2018     97010             60.00
19413   Florida   Spine   0570408390101017   10/8/2017   Bill      8/24/2018     G0283             44.00
19414   Florida   Spine   0562213080101024   7/15/2018   Bill      8/24/2018     99211             77.00
19415   Florida   Spine   0562213080101024   7/15/2018   Bill      8/24/2018     97140             72.00
19416   Florida   Spine   0562213080101024   7/15/2018   Bill      8/24/2018     97035             44.00
19417   Florida   Spine   0562213080101024   7/15/2018   Bill      8/24/2018     97010             60.00
19418   Florida   Spine   0562213080101024   7/15/2018   Bill      8/24/2018     G0283             44.00
19419   Florida   Spine   0260507140101030   5/26/2018   Bill      8/24/2018     99211             77.00
19420   Florida   Spine   0260507140101030   5/26/2018   Bill      8/24/2018     97110             77.00
19421   Florida   Spine   0260507140101030   5/26/2018   Bill      8/24/2018     97112             77.00
19422   Florida   Spine   0260507140101030   5/26/2018   Bill      8/24/2018     97140             72.00
19423   Florida   Spine   0260507140101030   5/26/2018   Bill      8/24/2018     97010             60.00
19424   Florida   Spine   0260507140101030   5/26/2018   Bill      8/24/2018     G0283             44.00
19425   Florida   Spine   0433688430101054   6/21/2018   Bill      8/24/2018     G0283             44.00
19426   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     G0283             44.00
19427   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     98941             88.00
19428   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 382 of
                                                   2767

19429   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97112             77.00
19430   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97140             72.00
19431   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97039             44.00
19432   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97010             60.00
19433   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     98941             88.00
19434   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97530             90.00
19435   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97140             72.00
19436   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97039             44.00
19437   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97035             44.00
19438   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97010             60.00
19439   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     G0283             44.00
19440   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     98941             88.00
19441   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97110             77.00
19442   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97112             77.00
19443   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97140             72.00
19444   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97012             55.00
19445   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97010             60.00
19446   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     99211             77.00
19447   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97530             90.00
19448   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97110             77.00
19449   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97140             72.00
19450   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97012             55.00
19451   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97010             60.00
19452   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     G0283             44.00
19453   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     98941             88.00
19454   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     97530             90.00
19455   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     97012             55.00
19456   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     97140             72.00
19457   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     97035             44.00
19458   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     97010             60.00
19459   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     G0283             44.00
19460   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     99211             77.00
19461   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97530             90.00
19462   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97110             77.00
19463   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97140             72.00
19464   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97010             60.00
19465   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     G0283             44.00
19466   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     98941             88.00
19467   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     99212            105.00
19468   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     97110             77.00
19469   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     97112             77.00
19470   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     97140             72.00
19471   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     97012             55.00
19472   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     97010             60.00
19473   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     G0283             44.00
19474   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211             77.00
19475   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97530             90.00
19476   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110             77.00
19477   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97112             77.00
19478   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140             72.00
19479   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 383 of
                                                   2767

19480   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     97530             90.00
19481   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     97110             77.00
19482   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     97140             72.00
19483   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     97010             60.00
19484   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     G0283             44.00
19485   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     99211             77.00
19486   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97530             90.00
19487   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97110             77.00
19488   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97112             77.00
19489   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97140             72.00
19490   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97010             60.00
19491   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     G0283             44.00
19492   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     99211             77.00
19493   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97530             90.00
19494   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97110             77.00
19495   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97112             77.00
19496   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97140             72.00
19497   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97010             60.00
19498   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     G0283             44.00
19499   Florida   Spine   0560755870101061   5/29/2018   Bill      8/24/2018     99211             77.00
19500   Florida   Spine   0560755870101061   5/29/2018   Bill      8/24/2018     97039             44.00
19501   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     99211             77.00
19502   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     97530             90.00
19503   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     97110             77.00
19504   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     97112             77.00
19505   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     97140             72.00
19506   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     97010             60.00
19507   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     G0283             44.00
19508   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     99211             77.00
19509   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97530             90.00
19510   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97110             77.00
19511   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97112             77.00
19512   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97140             72.00
19513   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97010             60.00
19514   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     G0283             44.00
19515   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     98941             88.00
19516   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97530             90.00
19517   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97140             72.00
19518   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     G0283             44.00
19519   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97010             60.00
19520   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97035             44.00
19521   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97039             44.00
19522   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     99203            275.00
19523   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97140             72.00
19524   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97035             44.00
19525   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97010             60.00
19526   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     G0283             44.00
19527   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     A4556             22.00
19528   Florida   Spine   0566172520101026   6/4/2018    Bill      8/24/2018     99211             77.00
19529   Florida   Spine   0566172520101026   6/4/2018    Bill      8/24/2018     97530             90.00
19530   Florida   Spine   0566172520101026   6/4/2018    Bill      8/24/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 384 of
                                                   2767

19531   Florida   Spine   0566172520101026   6/4/2018    Bill      8/24/2018     97140            72.00
19532   Florida   Spine   0566172520101026   6/4/2018    Bill      8/24/2018     G0283            44.00
19533   Florida   Spine   0566172520101026   6/4/2018    Bill      8/24/2018     97010            60.00
19534   Florida   Spine   0566172520101026   6/4/2018    Bill      8/24/2018     97012            55.00
19535   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     98941            88.00
19536   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97530            90.00
19537   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97112            77.00
19538   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97140            72.00
19539   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     G0283            44.00
19540   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97010            60.00
19541   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97039            44.00
19542   Florida   Spine   0403271470101015   3/19/2018   Bill      8/24/2018     99211            77.00
19543   Florida   Spine   0403271470101015   3/19/2018   Bill      8/24/2018     97530            90.00
19544   Florida   Spine   0403271470101015   3/19/2018   Bill      8/24/2018     97110            77.00
19545   Florida   Spine   0403271470101015   3/19/2018   Bill      8/24/2018     97140            72.00
19546   Florida   Spine   0403271470101015   3/19/2018   Bill      8/24/2018     97010            60.00
19547   Florida   Spine   0403271470101015   3/19/2018   Bill      8/24/2018     G0283            44.00
19548   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     98940            72.00
19549   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97530            90.00
19550   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97112            77.00
19551   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97140            72.00
19552   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     G0283            44.00
19553   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97010            60.00
19554   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     99211            77.00
19555   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97530            90.00
19556   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97110            77.00
19557   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97140            72.00
19558   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     G0283            44.00
19559   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97010            60.00
19560   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97012            55.00
19561   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     98941            88.00
19562   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97530            90.00
19563   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97140            72.00
19564   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     G0283            44.00
19565   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97010            60.00
19566   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     98943            72.00
19567   Florida   Spine   0403271470101015   3/19/2018   Bill      8/24/2018     99211            77.00
19568   Florida   Spine   0403271470101015   3/19/2018   Bill      8/24/2018     97530            90.00
19569   Florida   Spine   0403271470101015   3/19/2018   Bill      8/24/2018     97110            77.00
19570   Florida   Spine   0403271470101015   3/19/2018   Bill      8/24/2018     97140            72.00
19571   Florida   Spine   0403271470101015   3/19/2018   Bill      8/24/2018     97010            60.00
19572   Florida   Spine   0403271470101015   3/19/2018   Bill      8/24/2018     G0283            44.00
19573   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     98940            72.00
19574   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97530            90.00
19575   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97140            72.00
19576   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     G0283            44.00
19577   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97010            60.00
19578   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97035            44.00
19579   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97039            44.00
19580   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     99211            77.00
19581   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 385 of
                                                   2767

19582   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     97110             77.00
19583   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     97140             72.00
19584   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     G0283             44.00
19585   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     97010             60.00
19586   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     97039             44.00
19587   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     98940             72.00
19588   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97530             90.00
19589   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97112             77.00
19590   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97140             72.00
19591   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97010             60.00
19592   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97035             44.00
19593   Florida   Spine   0333727090101151   10/8/2017   Bill      8/24/2018     99213            193.00
19594   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     99203            275.00
19595   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     99211             77.00
19596   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97530             90.00
19597   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97110             77.00
19598   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97140             72.00
19599   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97035             44.00
19600   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97010             60.00
19601   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     G0283             44.00
19602   Florida   Spine   0328797240101127   7/9/2018    Bill      8/24/2018     99211             77.00
19603   Florida   Spine   0328797240101127   7/9/2018    Bill      8/24/2018     97530             90.00
19604   Florida   Spine   0328797240101127   7/9/2018    Bill      8/24/2018     97110             77.00
19605   Florida   Spine   0328797240101127   7/9/2018    Bill      8/24/2018     97140             72.00
19606   Florida   Spine   0328797240101127   7/9/2018    Bill      8/24/2018     97010             60.00
19607   Florida   Spine   0328797240101127   7/9/2018    Bill      8/24/2018     G0283             44.00
19608   Florida   Spine   0513611660101027   4/28/2018   Bill      8/24/2018     99211             77.00
19609   Florida   Spine   0513611660101027   4/28/2018   Bill      8/24/2018     97530             90.00
19610   Florida   Spine   0513611660101027   4/28/2018   Bill      8/24/2018     97140             72.00
19611   Florida   Spine   0513611660101027   4/28/2018   Bill      8/24/2018     97035             44.00
19612   Florida   Spine   0513611660101027   4/28/2018   Bill      8/24/2018     97010             60.00
19613   Florida   Spine   0513611660101027   4/28/2018   Bill      8/24/2018     G0283             44.00
19614   Florida   Spine   0513611660101027   4/28/2018   Bill      8/24/2018     97039             44.00
19615   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     99211             77.00
19616   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97530             90.00
19617   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97112             77.00
19618   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97140             72.00
19619   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     G0283             44.00
19620   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97010             60.00
19621   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97035             44.00
19622   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     99211             77.00
19623   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97530             90.00
19624   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97112             77.00
19625   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97140             72.00
19626   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     G0283             44.00
19627   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97010             60.00
19628   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97012             55.00
19629   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     99211             77.00
19630   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     97530             90.00
19631   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     97112             77.00
19632   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 386 of
                                                   2767

19633   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     G0283            44.00
19634   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     97010            60.00
19635   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     97012            55.00
19636   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     99211            77.00
19637   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     97530            90.00
19638   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     97110            77.00
19639   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     97112            77.00
19640   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     97140            72.00
19641   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     G0283            44.00
19642   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     97010            60.00
19643   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     99211            77.00
19644   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     97530            90.00
19645   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     97112            77.00
19646   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     97140            72.00
19647   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     G0283            44.00
19648   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     97010            60.00
19649   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     99211            77.00
19650   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97530            90.00
19651   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97110            77.00
19652   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97112            77.00
19653   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97140            72.00
19654   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     G0283            44.00
19655   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97010            60.00
19656   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     99211            77.00
19657   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     97530            90.00
19658   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     97112            77.00
19659   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     97140            72.00
19660   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     G0283            44.00
19661   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     97010            60.00
19662   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     97012            55.00
19663   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     99211            77.00
19664   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     97530            90.00
19665   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     97110            77.00
19666   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     97140            72.00
19667   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     G0283            44.00
19668   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     97010            60.00
19669   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     97039            44.00
19670   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     99211            77.00
19671   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97530            90.00
19672   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97110            77.00
19673   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97140            72.00
19674   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     G0283            44.00
19675   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97010            60.00
19676   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97012            55.00
19677   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     98940            72.00
19678   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97530            90.00
19679   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97140            72.00
19680   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     G0283            44.00
19681   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97010            60.00
19682   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97012            55.00
19683   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97039            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 387 of
                                                   2767

19684   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     98940            72.00
19685   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97530            90.00
19686   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97110            77.00
19687   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97140            72.00
19688   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     G0283            44.00
19689   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97010            60.00
19690   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     99211            77.00
19691   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97530            90.00
19692   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97110            77.00
19693   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97140            72.00
19694   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97010            60.00
19695   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     G0283            44.00
19696   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97035            44.00
19697   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     99211            77.00
19698   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97530            90.00
19699   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97012            55.00
19700   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97140            72.00
19701   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97110            77.00
19702   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97010            60.00
19703   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     G0283            44.00
19704   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     99211            77.00
19705   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97530            90.00
19706   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97110            77.00
19707   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97112            77.00
19708   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97140            72.00
19709   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     G0283            44.00
19710   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97010            60.00
19711   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     99211            77.00
19712   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97530            90.00
19713   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97110            77.00
19714   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97112            77.00
19715   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97140            72.00
19716   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97010            60.00
19717   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     98941            88.00
19718   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97530            90.00
19719   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97140            72.00
19720   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97039            44.00
19721   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97035            44.00
19722   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97010            60.00
19723   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     G0283            44.00
19724   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     99211            77.00
19725   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     97530            90.00
19726   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     97110            77.00
19727   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     97140            72.00
19728   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     G0283            44.00
19729   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     97010            60.00
19730   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     99211            77.00
19731   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     97110            77.00
19732   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     97112            77.00
19733   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     97140            72.00
19734   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 388 of
                                                   2767

19735   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     97010            60.00
19736   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     99211            77.00
19737   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     97530            90.00
19738   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     97110            77.00
19739   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     97140            72.00
19740   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     G0283            44.00
19741   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     97010            60.00
19742   Florida   Spine   0545688200101032   5/21/2018   Bill      8/24/2018     99211            77.00
19743   Florida   Spine   0545688200101032   5/21/2018   Bill      8/24/2018     97530            90.00
19744   Florida   Spine   0545688200101032   5/21/2018   Bill      8/24/2018     97140            72.00
19745   Florida   Spine   0545688200101032   5/21/2018   Bill      8/24/2018     G0283            44.00
19746   Florida   Spine   0545688200101032   5/21/2018   Bill      8/24/2018     97010            60.00
19747   Florida   Spine   0545688200101032   5/21/2018   Bill      8/24/2018     97035            44.00
19748   Florida   Spine   0545688200101032   5/21/2018   Bill      8/24/2018     97012            55.00
19749   Florida   Spine   0570575920101038   5/17/2018   Bill      8/24/2018     97140            72.00
19750   Florida   Spine   0570575920101038   5/17/2018   Bill      8/24/2018     G0283            44.00
19751   Florida   Spine   0570575920101038   5/17/2018   Bill      8/24/2018     97010            60.00
19752   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     99211            77.00
19753   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97530            90.00
19754   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97140            72.00
19755   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     G0283            44.00
19756   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97010            60.00
19757   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97035            44.00
19758   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97039            44.00
19759   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     99211            77.00
19760   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97530            90.00
19761   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97140            72.00
19762   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     G0283            44.00
19763   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97010            60.00
19764   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97035            44.00
19765   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97039            44.00
19766   Florida   Spine   0414874410101065   7/5/2018    Bill      8/24/2018     97140            72.00
19767   Florida   Spine   0414874410101065   7/5/2018    Bill      8/24/2018     G0283            44.00
19768   Florida   Spine   0414874410101065   7/5/2018    Bill      8/24/2018     97010            60.00
19769   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     99211            77.00
19770   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97530            90.00
19771   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97112            77.00
19772   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97140            72.00
19773   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     G0283            44.00
19774   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97010            60.00
19775   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97035            44.00
19776   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     99211            77.00
19777   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97530            90.00
19778   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97110            77.00
19779   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97112            77.00
19780   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97140            72.00
19781   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     G0283            44.00
19782   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97010            60.00
19783   Florida   Spine   0592684380101027   6/28/2018   Bill      8/24/2018     99211            77.00
19784   Florida   Spine   0592684380101027   6/28/2018   Bill      8/24/2018     97530            90.00
19785   Florida   Spine   0592684380101027   6/28/2018   Bill      8/24/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 389 of
                                                   2767

19786   Florida   Spine   0592684380101027   6/28/2018    Bill     8/24/2018     97140            72.00
19787   Florida   Spine   0592684380101027   6/28/2018    Bill     8/24/2018     G0283            44.00
19788   Florida   Spine   0592684380101027   6/28/2018    Bill     8/24/2018     97010            60.00
19789   Florida   Spine   0592684380101027   6/28/2018    Bill     8/24/2018     97035            44.00
19790   Florida   Spine   0008125820101100   4/24/2018    Bill     8/24/2018     99211            77.00
19791   Florida   Spine   0008125820101100   4/24/2018    Bill     8/24/2018     97530            90.00
19792   Florida   Spine   0008125820101100   4/24/2018    Bill     8/24/2018     97112            77.00
19793   Florida   Spine   0008125820101100   4/24/2018    Bill     8/24/2018     97140            72.00
19794   Florida   Spine   0008125820101100   4/24/2018    Bill     8/24/2018     G0283            44.00
19795   Florida   Spine   0008125820101100   4/24/2018    Bill     8/24/2018     97010            60.00
19796   Florida   Spine   0454649430101035   10/30/2017   Bill     8/24/2018     99211            77.00
19797   Florida   Spine   0454649430101035   10/30/2017   Bill     8/24/2018     97530            90.00
19798   Florida   Spine   0454649430101035   10/30/2017   Bill     8/24/2018     97112            77.00
19799   Florida   Spine   0454649430101035   10/30/2017   Bill     8/24/2018     97140            72.00
19800   Florida   Spine   0454649430101035   10/30/2017   Bill     8/24/2018     G0283            44.00
19801   Florida   Spine   0454649430101035   10/30/2017   Bill     8/24/2018     97010            60.00
19802   Florida   Spine   0161193320101049   5/30/2018    Bill     8/24/2018     99211            77.00
19803   Florida   Spine   0161193320101049   5/30/2018    Bill     8/24/2018     97530            90.00
19804   Florida   Spine   0161193320101049   5/30/2018    Bill     8/24/2018     97110            77.00
19805   Florida   Spine   0161193320101049   5/30/2018    Bill     8/24/2018     97112            77.00
19806   Florida   Spine   0161193320101049   5/30/2018    Bill     8/24/2018     97140            72.00
19807   Florida   Spine   0161193320101049   5/30/2018    Bill     8/24/2018     G0283            44.00
19808   Florida   Spine   0161193320101049   5/30/2018    Bill     8/24/2018     97010            60.00
19809   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     99211            77.00
19810   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     97530            90.00
19811   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     97112            77.00
19812   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     97140            72.00
19813   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     G0283            44.00
19814   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     97010            60.00
19815   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     97035            44.00
19816   Florida   Spine   0363199880101044   7/27/2018    Bill     8/24/2018     99211            77.00
19817   Florida   Spine   0363199880101044   7/27/2018    Bill     8/24/2018     97530            90.00
19818   Florida   Spine   0363199880101044   7/27/2018    Bill     8/24/2018     97112            77.00
19819   Florida   Spine   0363199880101044   7/27/2018    Bill     8/24/2018     97140            72.00
19820   Florida   Spine   0363199880101044   7/27/2018    Bill     8/24/2018     G0283            44.00
19821   Florida   Spine   0363199880101044   7/27/2018    Bill     8/24/2018     97010            60.00
19822   Florida   Spine   0605858320101017   7/13/2018    Bill     8/24/2018     99211            77.00
19823   Florida   Spine   0605858320101017   7/13/2018    Bill     8/24/2018     97530            90.00
19824   Florida   Spine   0605858320101017   7/13/2018    Bill     8/24/2018     97140            72.00
19825   Florida   Spine   0605858320101017   7/13/2018    Bill     8/24/2018     G0283            44.00
19826   Florida   Spine   0605858320101017   7/13/2018    Bill     8/24/2018     97010            60.00
19827   Florida   Spine   0605858320101017   7/13/2018    Bill     8/24/2018     97035            44.00
19828   Florida   Spine   0605858320101017   7/13/2018    Bill     8/24/2018     97039            44.00
19829   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     99211            77.00
19830   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     97530            90.00
19831   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     97112            77.00
19832   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     97140            72.00
19833   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     G0283            44.00
19834   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     97010            60.00
19835   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     97035            44.00
19836   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 390 of
                                                   2767

19837   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97530            90.00
19838   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97112            77.00
19839   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97140            72.00
19840   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     G0283            44.00
19841   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97010            60.00
19842   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97035            44.00
19843   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     99211            77.00
19844   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97530            90.00
19845   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97110            77.00
19846   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97112            77.00
19847   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97140            72.00
19848   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     G0283            44.00
19849   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97010            60.00
19850   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     99211            77.00
19851   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97110            77.00
19852   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97112            77.00
19853   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97140            72.00
19854   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97010            60.00
19855   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     G0283            44.00
19856   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     99211            77.00
19857   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97530            90.00
19858   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97110            77.00
19859   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97140            72.00
19860   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97035            44.00
19861   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97010            60.00
19862   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     G0283            44.00
19863   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     G0283            44.00
19864   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     99211            77.00
19865   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97530            90.00
19866   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97110            77.00
19867   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97140            72.00
19868   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97012            55.00
19869   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97010            60.00
19870   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     G0283            44.00
19871   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     99211            77.00
19872   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97530            90.00
19873   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97110            77.00
19874   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97140            72.00
19875   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97012            55.00
19876   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97010            60.00
19877   Florida   Spine   0260507140101030   5/26/2018   Bill      8/24/2018     99211            77.00
19878   Florida   Spine   0260507140101030   5/26/2018   Bill      8/24/2018     97110            77.00
19879   Florida   Spine   0260507140101030   5/26/2018   Bill      8/24/2018     97112            77.00
19880   Florida   Spine   0260507140101030   5/26/2018   Bill      8/24/2018     97140            72.00
19881   Florida   Spine   0260507140101030   5/26/2018   Bill      8/24/2018     97010            60.00
19882   Florida   Spine   0260507140101030   5/26/2018   Bill      8/24/2018     G0283            44.00
19883   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     99211            77.00
19884   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97530            90.00
19885   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97112            77.00
19886   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97140            72.00
19887   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97012            55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 391 of
                                                   2767

19888   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97010             60.00
19889   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     G0283             44.00
19890   Florida   Spine   0563039300101042   5/6/2018    Bill      8/24/2018     99211             77.00
19891   Florida   Spine   0563039300101042   5/6/2018    Bill      8/24/2018     97110             77.00
19892   Florida   Spine   0563039300101042   5/6/2018    Bill      8/24/2018     97112             77.00
19893   Florida   Spine   0563039300101042   5/6/2018    Bill      8/24/2018     97140             72.00
19894   Florida   Spine   0563039300101042   5/6/2018    Bill      8/24/2018     97010             60.00
19895   Florida   Spine   0563039300101042   5/6/2018    Bill      8/24/2018     G0283             44.00
19896   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     G0283             44.00
19897   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     99211             77.00
19898   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97530             90.00
19899   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97110             77.00
19900   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97140             72.00
19901   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97012             55.00
19902   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97010             60.00
19903   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97530             90.00
19904   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97112             77.00
19905   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97140             72.00
19906   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     97010             60.00
19907   Florida   Spine   0355859940101074   6/12/2018   Bill      8/24/2018     G0283             44.00
19908   Florida   Spine   0587443490101014   7/11/2018   Bill      8/24/2018     99211             77.00
19909   Florida   Spine   0587443490101014   7/11/2018   Bill      8/24/2018     97530             90.00
19910   Florida   Spine   0587443490101014   7/11/2018   Bill      8/24/2018     97110             77.00
19911   Florida   Spine   0587443490101014   7/11/2018   Bill      8/24/2018     97140             72.00
19912   Florida   Spine   0587443490101014   7/11/2018   Bill      8/24/2018     97035             44.00
19913   Florida   Spine   0587443490101014   7/11/2018   Bill      8/24/2018     97010             60.00
19914   Florida   Spine   0587443490101014   7/11/2018   Bill      8/24/2018     G0283             44.00
19915   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     99211             77.00
19916   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97530             90.00
19917   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97110             77.00
19918   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97112             77.00
19919   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97140             72.00
19920   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97010             60.00
19921   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     G0283             44.00
19922   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     99213            193.00
19923   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     97530             90.00
19924   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     97110             77.00
19925   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     97112             77.00
19926   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     97140             72.00
19927   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     97010             60.00
19928   Florida   Spine   0368457730101043   4/21/2018   Bill      8/24/2018     G0283             44.00
19929   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     99211             77.00
19930   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97530             90.00
19931   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97110             77.00
19932   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97140             72.00
19933   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97010             60.00
19934   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     G0283             44.00
19935   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     99211             77.00
19936   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97530             90.00
19937   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97110             77.00
19938   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 392 of
                                                   2767

19939   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     G0283            44.00
19940   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97010            60.00
19941   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97039            44.00
19942   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     98941            88.00
19943   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97530            90.00
19944   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97140            72.00
19945   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     G0283            44.00
19946   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97010            60.00
19947   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97012            55.00
19948   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     99211            77.00
19949   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97530            90.00
19950   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97112            77.00
19951   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97140            72.00
19952   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97035            44.00
19953   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97010            60.00
19954   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     G0283            44.00
19955   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     99211            77.00
19956   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97530            90.00
19957   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97110            77.00
19958   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97140            72.00
19959   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     G0283            44.00
19960   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97010            60.00
19961   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97012            55.00
19962   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     98941            88.00
19963   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97530            90.00
19964   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97112            77.00
19965   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97140            72.00
19966   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     G0283            44.00
19967   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97010            60.00
19968   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97012            55.00
19969   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     98941            88.00
19970   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97530            90.00
19971   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97140            72.00
19972   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     G0283            44.00
19973   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97010            60.00
19974   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97012            55.00
19975   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     98941            88.00
19976   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97530            90.00
19977   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97140            72.00
19978   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     G0283            44.00
19979   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97010            60.00
19980   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     98941            88.00
19981   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     98943            72.00
19982   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97530            90.00
19983   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97140            72.00
19984   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     G0283            44.00
19985   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97010            60.00
19986   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97039            44.00
19987   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     99211            77.00
19988   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97530            90.00
19989   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 393 of
                                                   2767

19990   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97140             72.00
19991   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     G0283             44.00
19992   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97010             60.00
19993   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97012             55.00
19994   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     98940             72.00
19995   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97140             90.00
19996   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97140             72.00
19997   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     G0283             44.00
19998   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97010             60.00
19999   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97035             44.00
20000   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97012             55.00
20001   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     99211             77.00
20002   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     97530             90.00
20003   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     97110             77.00
20004   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     97140             72.00
20005   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     G0283             44.00
20006   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     97010             60.00
20007   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     97039             44.00
20008   Florida   Spine   0284659790101042   4/27/2018   Bill      8/24/2018     99203            500.00
20009   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     99211             77.00
20010   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97530             90.00
20011   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97110             77.00
20012   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97140             72.00
20013   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97010             60.00
20014   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     G0283             44.00
20015   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     G0283             44.00
20016   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     99211             77.00
20017   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97530             90.00
20018   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97110             77.00
20019   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97140             72.00
20020   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97035             44.00
20021   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97010             60.00
20022   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     99211             77.00
20023   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97530             90.00
20024   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97112             77.00
20025   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97140             72.00
20026   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     G0283             44.00
20027   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97010             60.00
20028   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97035             44.00
20029   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     99211             77.00
20030   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97530             90.00
20031   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97112             77.00
20032   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97140             72.00
20033   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     G0283             44.00
20034   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97010             60.00
20035   Florida   Spine   0157462650101218   7/2/2018    Bill      8/24/2018     97035             44.00
20036   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     99211             77.00
20037   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     97530             90.00
20038   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     97110             77.00
20039   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     97112             77.00
20040   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 394 of
                                                   2767

20041   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     G0283            44.00
20042   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     97010            60.00
20043   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     99211            77.00
20044   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     97530            90.00
20045   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     97110            77.00
20046   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     97112            77.00
20047   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     97140            72.00
20048   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     G0283            44.00
20049   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     97010            60.00
20050   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     99211            77.00
20051   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97530            90.00
20052   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97110            77.00
20053   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97112            77.00
20054   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97140            72.00
20055   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     G0283            44.00
20056   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97010            60.00
20057   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     99211            77.00
20058   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     97530            90.00
20059   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     97112            77.00
20060   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     97140            72.00
20061   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     97010            60.00
20062   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     99211            77.00
20063   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     97530            90.00
20064   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     97112            77.00
20065   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     97140            72.00
20066   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     G0283            44.00
20067   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     97010            60.00
20068   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     97035            44.00
20069   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     98940            72.00
20070   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97530            90.00
20071   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97112            77.00
20072   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97140            72.00
20073   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     G0283            44.00
20074   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97010            60.00
20075   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97039            44.00
20076   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     99211            77.00
20077   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97530            90.00
20078   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97110            77.00
20079   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97140            72.00
20080   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     G0283            44.00
20081   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97010            60.00
20082   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97039            44.00
20083   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97035            44.00
20084   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     99211            77.00
20085   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97530            90.00
20086   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97110            77.00
20087   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97140            72.00
20088   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97010            60.00
20089   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     G0283            44.00
20090   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     99211            77.00
20091   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 395 of
                                                   2767

20092   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97140             72.00
20093   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97110             77.00
20094   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97010             60.00
20095   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     G0283             44.00
20096   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     97012             55.00
20097   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     99211             77.00
20098   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     97530             90.00
20099   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     97110             77.00
20100   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     97140             72.00
20101   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     G0283             44.00
20102   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     97010             60.00
20103   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     99211             77.00
20104   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97530             90.00
20105   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97110             77.00
20106   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97112             77.00
20107   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97140             72.00
20108   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     G0283             44.00
20109   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97010             60.00
20110   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     97035             44.00
20111   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     99211             77.00
20112   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     97530             90.00
20113   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     97112             77.00
20114   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     97140             72.00
20115   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     G0283             44.00
20116   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     97010             60.00
20117   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     99211             77.00
20118   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     97110             77.00
20119   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     97112             77.00
20120   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     97140             72.00
20121   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     G0283             44.00
20122   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     97010             60.00
20123   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     99212            105.00
20124   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     97530             90.00
20125   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     97140             72.00
20126   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     G0283             44.00
20127   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     97010             60.00
20128   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     97035             44.00
20129   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     97039             44.00
20130   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     99211             77.00
20131   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     97110             77.00
20132   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     97112             77.00
20133   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     97140             72.00
20134   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     G0283             44.00
20135   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     97010             60.00
20136   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     99211             77.00
20137   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     97530             90.00
20138   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     97110             77.00
20139   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     97140             72.00
20140   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     G0283             44.00
20141   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     97010             60.00
20142   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 396 of
                                                   2767

20143   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     97530            90.00
20144   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     97110            77.00
20145   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     97140            72.00
20146   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     G0283            44.00
20147   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     97010            60.00
20148   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     99211            77.00
20149   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97530            90.00
20150   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97110            77.00
20151   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97140            72.00
20152   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     G0283            44.00
20153   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97010            60.00
20154   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97039            44.00
20155   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     99211            77.00
20156   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97530            90.00
20157   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97110            77.00
20158   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97112            77.00
20159   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97140            72.00
20160   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     G0283            44.00
20161   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97010            60.00
20162   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     99211            77.00
20163   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97530            90.00
20164   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97112            77.00
20165   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97140            72.00
20166   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     G0283            44.00
20167   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97010            60.00
20168   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97035            44.00
20169   Florida   Spine   0592684380101027   6/28/2018   Bill      8/24/2018     99211            77.00
20170   Florida   Spine   0592684380101027   6/28/2018   Bill      8/24/2018     97530            90.00
20171   Florida   Spine   0592684380101027   6/28/2018   Bill      8/24/2018     97112            77.00
20172   Florida   Spine   0592684380101027   6/28/2018   Bill      8/24/2018     97140            72.00
20173   Florida   Spine   0592684380101027   6/28/2018   Bill      8/24/2018     G0283            44.00
20174   Florida   Spine   0592684380101027   6/28/2018   Bill      8/24/2018     97010            60.00
20175   Florida   Spine   0593684810101018   7/21/2018   Bill      8/24/2018     99211            77.00
20176   Florida   Spine   0593684810101018   7/21/2018   Bill      8/24/2018     97530            90.00
20177   Florida   Spine   0593684810101018   7/21/2018   Bill      8/24/2018     97112            77.00
20178   Florida   Spine   0593684810101018   7/21/2018   Bill      8/24/2018     97140            72.00
20179   Florida   Spine   0593684810101018   7/21/2018   Bill      8/24/2018     G0283            44.00
20180   Florida   Spine   0593684810101018   7/21/2018   Bill      8/24/2018     97010            60.00
20181   Florida   Spine   0593684810101018   7/21/2018   Bill      8/24/2018     97035            44.00
20182   Florida   Spine   0237577800101091   3/20/2018   Bill      8/24/2018     99211            77.00
20183   Florida   Spine   0237577800101091   3/20/2018   Bill      8/24/2018     97530            90.00
20184   Florida   Spine   0237577800101091   3/20/2018   Bill      8/24/2018     97110            77.00
20185   Florida   Spine   0237577800101091   3/20/2018   Bill      8/24/2018     97112            77.00
20186   Florida   Spine   0237577800101091   3/20/2018   Bill      8/24/2018     97140            72.00
20187   Florida   Spine   0237577800101091   3/20/2018   Bill      8/24/2018     G0283            44.00
20188   Florida   Spine   0237577800101091   3/20/2018   Bill      8/24/2018     97010            60.00
20189   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     99211            77.00
20190   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97530            90.00
20191   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97110            77.00
20192   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97112            77.00
20193   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 397 of
                                                   2767

20194   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     G0283            44.00
20195   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97010            60.00
20196   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     99211            77.00
20197   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97530            90.00
20198   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97112            77.00
20199   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97140            72.00
20200   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     G0283            44.00
20201   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97010            60.00
20202   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97035            44.00
20203   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     99211            77.00
20204   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97530            90.00
20205   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97112            77.00
20206   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97140            72.00
20207   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     G0283            44.00
20208   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97010            60.00
20209   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97035            44.00
20210   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97035            44.00
20211   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     99211            77.00
20212   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97530            90.00
20213   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97112            77.00
20214   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97140            72.00
20215   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     G0283            44.00
20216   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97010            60.00
20217   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     99211            77.00
20218   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97530            90.00
20219   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97112            77.00
20220   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97140            72.00
20221   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     G0283            44.00
20222   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97010            60.00
20223   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97035            44.00
20224   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     99211            77.00
20225   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97530            90.00
20226   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97112            77.00
20227   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97140            72.00
20228   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     G0283            44.00
20229   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97010            60.00
20230   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     99211            77.00
20231   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     97110            77.00
20232   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     97112            77.00
20233   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     97140            72.00
20234   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     97010            60.00
20235   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     G0283            44.00
20236   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     99211            77.00
20237   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97530            90.00
20238   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97110            77.00
20239   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97112            77.00
20240   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97140            72.00
20241   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     G0283            44.00
20242   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97010            60.00
20243   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     98941            88.00
20244   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 398 of
                                                   2767

20245   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97012            55.00
20246   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97140            72.00
20247   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97010            60.00
20248   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     G0283            44.00
20249   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     99211            77.00
20250   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97110            77.00
20251   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97112            77.00
20252   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97140            72.00
20253   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97010            60.00
20254   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     G0283            44.00
20255   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     G0283            44.00
20256   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     99211            77.00
20257   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97530            90.00
20258   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97110            77.00
20259   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97140            72.00
20260   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97035            44.00
20261   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97010            60.00
20262   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     G0283            44.00
20263   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     99211            77.00
20264   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97530            90.00
20265   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97110            77.00
20266   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97140            72.00
20267   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97012            55.00
20268   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97010            60.00
20269   Florida   Spine   0433688430101054   6/21/2018   Bill      8/24/2018     99211            77.00
20270   Florida   Spine   0433688430101054   6/21/2018   Bill      8/24/2018     97110            77.00
20271   Florida   Spine   0433688430101054   6/21/2018   Bill      8/24/2018     97112            77.00
20272   Florida   Spine   0433688430101054   6/21/2018   Bill      8/24/2018     97140            72.00
20273   Florida   Spine   0433688430101054   6/21/2018   Bill      8/24/2018     97012            55.00
20274   Florida   Spine   0433688430101054   6/21/2018   Bill      8/24/2018     97010            60.00
20275   Florida   Spine   0433688430101054   6/21/2018   Bill      8/24/2018     G0283            44.00
20276   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     G0283            44.00
20277   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     99211            77.00
20278   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97530            90.00
20279   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97112            77.00
20280   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97140            72.00
20281   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97012            55.00
20282   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97010            60.00
20283   Florida   Spine   0562213080101024   7/15/2018   Bill      8/24/2018     99211            77.00
20284   Florida   Spine   0562213080101024   7/15/2018   Bill      8/24/2018     97140            72.00
20285   Florida   Spine   0562213080101024   7/15/2018   Bill      8/24/2018     97035            44.00
20286   Florida   Spine   0562213080101024   7/15/2018   Bill      8/24/2018     97010            60.00
20287   Florida   Spine   0562213080101024   7/15/2018   Bill      8/24/2018     G0283            44.00
20288   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     98941            88.00
20289   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97530            90.00
20290   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97140            72.00
20291   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97010            60.00
20292   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     G0283            44.00
20293   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97039            44.00
20294   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     G0283            44.00
20295   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     98941            88.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 399 of
                                                   2767

20296   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97530            90.00
20297   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97140            72.00
20298   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97039            44.00
20299   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97035            44.00
20300   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97010            60.00
20301   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     98941            88.00
20302   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97110            77.00
20303   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97112            77.00
20304   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97140            72.00
20305   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97012            55.00
20306   Florida   Spine   0506340000101054   6/3/2018    Bill      8/24/2018     97010            60.00
20307   Florida   Spine   0620652650101015   7/28/2018   Bill      8/24/2018     98941            88.00
20308   Florida   Spine   0620652650101015   7/28/2018   Bill      8/24/2018     97530            90.00
20309   Florida   Spine   0620652650101015   7/28/2018   Bill      8/24/2018     97140            72.00
20310   Florida   Spine   0620652650101015   7/28/2018   Bill      8/24/2018     97039            44.00
20311   Florida   Spine   0620652650101015   7/28/2018   Bill      8/24/2018     97035            44.00
20312   Florida   Spine   0620652650101015   7/28/2018   Bill      8/24/2018     97010            60.00
20313   Florida   Spine   0620652650101015   7/28/2018   Bill      8/24/2018     G0283            44.00
20314   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     G0283            44.00
20315   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     99211            77.00
20316   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97530            90.00
20317   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97110            77.00
20318   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97140            72.00
20319   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97012            55.00
20320   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97010            60.00
20321   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     G0283            44.00
20322   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     98941            88.00
20323   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     97110            77.00
20324   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     97112            77.00
20325   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     97140            72.00
20326   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     97012            55.00
20327   Florida   Spine   0516831860101075   4/19/2018   Bill      8/24/2018     97010            60.00
20328   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211            77.00
20329   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110            77.00
20330   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97112            77.00
20331   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140            72.00
20332   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010            60.00
20333   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283            44.00
20334   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     99211            77.00
20335   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     97530            90.00
20336   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     97110            77.00
20337   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     97140            72.00
20338   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     97010            60.00
20339   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     G0283            44.00
20340   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     99211            77.00
20341   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97530            90.00
20342   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97110            77.00
20343   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97112            77.00
20344   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97140            72.00
20345   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97010            60.00
20346   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 400 of
                                                   2767

20347   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     99211            77.00
20348   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97530            90.00
20349   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97110            77.00
20350   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97112            77.00
20351   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97140            72.00
20352   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97010            60.00
20353   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     G0283            44.00
20354   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     99211            77.00
20355   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97530            90.00
20356   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97112            77.00
20357   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97140            72.00
20358   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97010            60.00
20359   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     G0283            44.00
20360   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     99211            77.00
20361   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97530            90.00
20362   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97110            77.00
20363   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97112            77.00
20364   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97140            72.00
20365   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97010            60.00
20366   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     G0283            44.00
20367   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     99211            77.00
20368   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97530            90.00
20369   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97112            77.00
20370   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97140            72.00
20371   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97035            44.00
20372   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97010            60.00
20373   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     G0283            44.00
20374   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     99211            77.00
20375   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97530            90.00
20376   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97140            72.00
20377   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97010            60.00
20378   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     G0283            44.00
20379   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     99211            77.00
20380   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97530            90.00
20381   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97110            77.00
20382   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97140            72.00
20383   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     G0283            44.00
20384   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97010            60.00
20385   Florida   Spine   0616034480101018   6/19/2018   Bill      8/24/2018     97012            55.00
20386   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     98941            88.00
20387   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97530            90.00
20388   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97112            77.00
20389   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97140            72.00
20390   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     G0283            44.00
20391   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97010            60.00
20392   Florida   Spine   0570132810101114   5/13/2018   Bill      8/24/2018     97039            44.00
20393   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     98941            88.00
20394   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     G0283            44.00
20395   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97010            60.00
20396   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97039            44.00
20397   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     98940            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 401 of
                                                   2767

20398   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97530             90.00
20399   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97112             77.00
20400   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97140             72.00
20401   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     G0283             44.00
20402   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97010             60.00
20403   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     98941             88.00
20404   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97530             90.00
20405   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97140             72.00
20406   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     G0283             44.00
20407   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97010             60.00
20408   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97012             55.00
20409   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97530             90.00
20410   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97140             72.00
20411   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     G0283             44.00
20412   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97010             60.00
20413   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97035             44.00
20414   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     98940             72.00
20415   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97530             90.00
20416   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97140             72.00
20417   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     G0283             44.00
20418   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97010             60.00
20419   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97012             55.00
20420   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     98940             72.00
20421   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97530             90.00
20422   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97112             77.00
20423   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97140             72.00
20424   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97010             60.00
20425   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97035             44.00
20426   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     98941             88.00
20427   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97530             90.00
20428   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97140             72.00
20429   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     G0283             44.00
20430   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97010             60.00
20431   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97035             44.00
20432   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     99211             77.00
20433   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     97530             90.00
20434   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     97110             77.00
20435   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     97140             72.00
20436   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     G0283             44.00
20437   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     97010             60.00
20438   Florida   Spine   0585544400101069   3/12/2018   Bill      8/24/2018     97039             44.00
20439   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     99203            500.00
20440   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     99211             77.00
20441   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97530             90.00
20442   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97110             77.00
20443   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97140             72.00
20444   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97010             60.00
20445   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     G0283             44.00
20446   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     99211             77.00
20447   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     97530             90.00
20448   Florida   Spine   0301350560101078   7/1/2018    Bill      8/24/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 402 of
                                                   2767

20449   Florida   Spine   0301350560101078   7/1/2018     Bill     8/24/2018     97140               72.00
20450   Florida   Spine   0301350560101078   7/1/2018     Bill     8/24/2018     97035               44.00
20451   Florida   Spine   0301350560101078   7/1/2018     Bill     8/24/2018     97010               60.00
20452   Florida   Spine   0301350560101078   7/1/2018     Bill     8/24/2018     G0283               44.00
20453   Florida   Spine   0535158550101026   11/28/2017   Bill     8/24/2018     99203              500.00
20454   Florida   Spine   0375827250101048   5/11/2018    Bill     8/24/2018     G0283               44.00
20455   Florida   Spine   0375827250101048   5/11/2018    Bill     8/24/2018     99211               77.00
20456   Florida   Spine   0375827250101048   5/11/2018    Bill     8/24/2018     97530               90.00
20457   Florida   Spine   0375827250101048   5/11/2018    Bill     8/24/2018     97110               77.00
20458   Florida   Spine   0375827250101048   5/11/2018    Bill     8/24/2018     97140               72.00
20459   Florida   Spine   0375827250101048   5/11/2018    Bill     8/24/2018     97035               44.00
20460   Florida   Spine   0375827250101048   5/11/2018    Bill     8/24/2018     97010               60.00
20461   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     99203              500.00
20462   Florida   Spine   0609224750101017   7/18/2018    Bill     8/24/2018     99203              500.00
20463   Florida   Spine   0502847650101105   7/21/2018    Bill     8/24/2018     99203              500.00
20464   Florida   Spine   0520563720101045   8/11/2016    Bill     8/24/2018     99213              350.00
20465   Florida   Spine   0520563720101045   8/11/2016    Bill     8/24/2018     64493            3,600.00
20466   Florida   Spine   0520563720101045   8/11/2016    Bill     8/24/2018     64494            1,800.00
20467   Florida   Spine   0520563720101045   8/11/2016    Bill     8/24/2018     J2001               70.00
20468   Florida   Spine   0520563720101045   8/11/2016    Bill     8/24/2018     J1020               35.00
20469   Florida   Spine   0520563720101045   8/11/2016    Bill     8/24/2018     J3490               25.00
20470   Florida   Spine   0557726040101021   9/28/2017    Bill     8/24/2018     99213              350.00
20471   Florida   Spine   0391131460101132   5/7/2018     Bill     8/24/2018     99211               77.00
20472   Florida   Spine   0391131460101132   5/7/2018     Bill     8/24/2018     97530               90.00
20473   Florida   Spine   0391131460101132   5/7/2018     Bill     8/24/2018     97112               77.00
20474   Florida   Spine   0391131460101132   5/7/2018     Bill     8/24/2018     97140               72.00
20475   Florida   Spine   0391131460101132   5/7/2018     Bill     8/24/2018     G0283               44.00
20476   Florida   Spine   0391131460101132   5/7/2018     Bill     8/24/2018     97010               60.00
20477   Florida   Spine   0391131460101132   5/7/2018     Bill     8/24/2018     97012               55.00
20478   Florida   Spine   0616034480101018   6/19/2018    Bill     8/24/2018     99211               77.00
20479   Florida   Spine   0616034480101018   6/19/2018    Bill     8/24/2018     97530               90.00
20480   Florida   Spine   0616034480101018   6/19/2018    Bill     8/24/2018     97110               77.00
20481   Florida   Spine   0616034480101018   6/19/2018    Bill     8/24/2018     97140               72.00
20482   Florida   Spine   0616034480101018   6/19/2018    Bill     8/24/2018     G0283               44.00
20483   Florida   Spine   0616034480101018   6/19/2018    Bill     8/24/2018     97010               60.00
20484   Florida   Spine   0616034480101018   6/19/2018    Bill     8/24/2018     97039               44.00
20485   Florida   Spine   0107692060101058   4/2/2018     Bill     8/24/2018     99211               77.00
20486   Florida   Spine   0107692060101058   4/2/2018     Bill     8/24/2018     97530               90.00
20487   Florida   Spine   0107692060101058   4/2/2018     Bill     8/24/2018     97110               77.00
20488   Florida   Spine   0107692060101058   4/2/2018     Bill     8/24/2018     97112               77.00
20489   Florida   Spine   0107692060101058   4/2/2018     Bill     8/24/2018     97140               72.00
20490   Florida   Spine   0107692060101058   4/2/2018     Bill     8/24/2018     G0283               44.00
20491   Florida   Spine   0107692060101058   4/2/2018     Bill     8/24/2018     97010               60.00
20492   Florida   Spine   0473284970101026   12/15/2017   Bill     8/24/2018     98941               88.00
20493   Florida   Spine   0473284970101026   12/15/2017   Bill     8/24/2018     98943               72.00
20494   Florida   Spine   0473284970101026   12/15/2017   Bill     8/24/2018     97530               90.00
20495   Florida   Spine   0609859320101011   5/29/2018    Bill     8/24/2018     99211               77.00
20496   Florida   Spine   0609859320101011   5/29/2018    Bill     8/24/2018     97530               90.00
20497   Florida   Spine   0609859320101011   5/29/2018    Bill     8/24/2018     97110               77.00
20498   Florida   Spine   0609859320101011   5/29/2018    Bill     8/24/2018     97112               77.00
20499   Florida   Spine   0609859320101011   5/29/2018    Bill     8/24/2018     97140               72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 403 of
                                                   2767

20500   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     G0283            44.00
20501   Florida   Spine   0609859320101011   5/29/2018   Bill      8/24/2018     97010            60.00
20502   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     99211            77.00
20503   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     97530            90.00
20504   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     97112            77.00
20505   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     97140            72.00
20506   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     G0283            44.00
20507   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     97010            60.00
20508   Florida   Spine   0420201160101123   5/18/2018   Bill      8/24/2018     97012            55.00
20509   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     99211            77.00
20510   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97530            90.00
20511   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97110            77.00
20512   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97112            77.00
20513   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97140            72.00
20514   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     G0283            44.00
20515   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97010            60.00
20516   Florida   Spine   0496217780101011   1/19/2018   Bill      8/24/2018     99211            77.00
20517   Florida   Spine   0496217780101011   1/19/2018   Bill      8/24/2018     97140            72.00
20518   Florida   Spine   0496217780101011   1/19/2018   Bill      8/24/2018     G0283            44.00
20519   Florida   Spine   0496217780101011   1/19/2018   Bill      8/24/2018     97010            60.00
20520   Florida   Spine   0496217780101011   1/19/2018   Bill      8/24/2018     97012            55.00
20521   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     99211            77.00
20522   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     97530            90.00
20523   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     97112            77.00
20524   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     97140            72.00
20525   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     97010            60.00
20526   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     99211            77.00
20527   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97530            90.00
20528   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97110            77.00
20529   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97140            72.00
20530   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     G0283            44.00
20531   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97010            60.00
20532   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97039            44.00
20533   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     99211            77.00
20534   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     97530            90.00
20535   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     97112            77.00
20536   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     97140            72.00
20537   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     G0283            44.00
20538   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     97010            60.00
20539   Florida   Spine   0563933210101037   5/23/2018   Bill      8/24/2018     97035            44.00
20540   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     98940            72.00
20541   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     98943            72.00
20542   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97110            77.00
20543   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97112            77.00
20544   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97140            72.00
20545   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     G0283            44.00
20546   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97010            60.00
20547   Florida   Spine   0586281730101019   4/23/2018   Bill      8/24/2018     97039            44.00
20548   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     98940            72.00
20549   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97530            90.00
20550   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 404 of
                                                   2767

20551   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97140             72.00
20552   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     G0283             44.00
20553   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97010             60.00
20554   Florida   Spine   0593684810101018   7/21/2018   Bill      8/24/2018     99203            500.00
20555   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     99211             77.00
20556   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97530             90.00
20557   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97110             77.00
20558   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97140             72.00
20559   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     G0283             44.00
20560   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97010             60.00
20561   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97039             44.00
20562   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     99211             77.00
20563   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97530             90.00
20564   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97110             77.00
20565   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97140             72.00
20566   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97010             60.00
20567   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     G0283             44.00
20568   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97035             44.00
20569   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     99211             77.00
20570   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97530             90.00
20571   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97110             77.00
20572   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97140             72.00
20573   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97035             44.00
20574   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97010             60.00
20575   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     G0283             44.00
20576   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     99211             77.00
20577   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97530             90.00
20578   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97110             77.00
20579   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97112             77.00
20580   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97140             72.00
20581   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     G0283             44.00
20582   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97010             60.00
20583   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     99211             77.00
20584   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97530             90.00
20585   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97112             77.00
20586   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97140             72.00
20587   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97010             60.00
20588   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97035             44.00
20589   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     99211             77.00
20590   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     97530             90.00
20591   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     97112             77.00
20592   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     97140             72.00
20593   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     G0283             44.00
20594   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     97010             60.00
20595   Florida   Spine   0450027330101062   6/25/2018   Bill      8/24/2018     97035             44.00
20596   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     99211             77.00
20597   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     97110             77.00
20598   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     97112             77.00
20599   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     97140             72.00
20600   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     97010             60.00
20601   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 405 of
                                                   2767

20602   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     98941             88.00
20603   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97530             90.00
20604   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97140             72.00
20605   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97012             55.00
20606   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97035             44.00
20607   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97010             60.00
20608   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     G0283             44.00
20609   Florida   Spine   0586666620101030   9/23/2017   Bill      8/24/2018     97012             55.00
20610   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     99211             77.00
20611   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     97530             90.00
20612   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     97110             77.00
20613   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     97140             72.00
20614   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     G0283             44.00
20615   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     97010             60.00
20616   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     97039             44.00
20617   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     99211             77.00
20618   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     97530             90.00
20619   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     97110             77.00
20620   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     97140             72.00
20621   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     G0283             44.00
20622   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     97010             60.00
20623   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     99211             77.00
20624   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     97110             77.00
20625   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     97112             77.00
20626   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     97140             72.00
20627   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     G0283             44.00
20628   Florida   Spine   0596695490101018   6/24/2018   Bill      8/24/2018     97010             60.00
20629   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     99211             77.00
20630   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     97110             77.00
20631   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     97112             77.00
20632   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     97140             72.00
20633   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     G0283             44.00
20634   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     97010             60.00
20635   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     99212            105.00
20636   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     97530             90.00
20637   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     97110             77.00
20638   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     97140             72.00
20639   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     G0283             44.00
20640   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     97010             60.00
20641   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     99211             77.00
20642   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     97530             90.00
20643   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     97110             77.00
20644   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     97140             72.00
20645   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     G0283             44.00
20646   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     97010             60.00
20647   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     99211             77.00
20648   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97530             90.00
20649   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97140             72.00
20650   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     G0283             44.00
20651   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97010             60.00
20652   Florida   Spine   0578487350101037   7/2/2018    Bill      8/24/2018     97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 406 of
                                                   2767

20653   Florida   Spine   0578487350101037   7/2/2018     Bill     8/24/2018     97039            44.00
20654   Florida   Spine   0370792780101139   7/7/2018     Bill     8/24/2018     99211            77.00
20655   Florida   Spine   0370792780101139   7/7/2018     Bill     8/24/2018     97530            90.00
20656   Florida   Spine   0370792780101139   7/7/2018     Bill     8/24/2018     97110            77.00
20657   Florida   Spine   0370792780101139   7/7/2018     Bill     8/24/2018     97112            77.00
20658   Florida   Spine   0370792780101139   7/7/2018     Bill     8/24/2018     97140            72.00
20659   Florida   Spine   0370792780101139   7/7/2018     Bill     8/24/2018     G0283            44.00
20660   Florida   Spine   0370792780101139   7/7/2018     Bill     8/24/2018     97010            60.00
20661   Florida   Spine   0317710090101256   7/6/2018     Bill     8/24/2018     99211            77.00
20662   Florida   Spine   0317710090101256   7/6/2018     Bill     8/24/2018     97530            90.00
20663   Florida   Spine   0317710090101256   7/6/2018     Bill     8/24/2018     97112            77.00
20664   Florida   Spine   0317710090101256   7/6/2018     Bill     8/24/2018     97140            72.00
20665   Florida   Spine   0317710090101256   7/6/2018     Bill     8/24/2018     G0283            44.00
20666   Florida   Spine   0317710090101256   7/6/2018     Bill     8/24/2018     97010            60.00
20667   Florida   Spine   0317710090101256   7/6/2018     Bill     8/24/2018     97035            44.00
20668   Florida   Spine   0502847650101105   7/21/2018    Bill     8/24/2018     99211            77.00
20669   Florida   Spine   0502847650101105   7/21/2018    Bill     8/24/2018     97530            90.00
20670   Florida   Spine   0502847650101105   7/21/2018    Bill     8/24/2018     97112            77.00
20671   Florida   Spine   0502847650101105   7/21/2018    Bill     8/24/2018     97140            72.00
20672   Florida   Spine   0502847650101105   7/21/2018    Bill     8/24/2018     G0283            44.00
20673   Florida   Spine   0502847650101105   7/21/2018    Bill     8/24/2018     97010            60.00
20674   Florida   Spine   0502847650101105   7/21/2018    Bill     8/24/2018     97035            44.00
20675   Florida   Spine   0592684380101027   6/28/2018    Bill     8/24/2018     99211            77.00
20676   Florida   Spine   0592684380101027   6/28/2018    Bill     8/24/2018     97530            90.00
20677   Florida   Spine   0592684380101027   6/28/2018    Bill     8/24/2018     97112            77.00
20678   Florida   Spine   0592684380101027   6/28/2018    Bill     8/24/2018     97140            72.00
20679   Florida   Spine   0592684380101027   6/28/2018    Bill     8/24/2018     G0283            44.00
20680   Florida   Spine   0592684380101027   6/28/2018    Bill     8/24/2018     97010            60.00
20681   Florida   Spine   0592684380101027   6/28/2018    Bill     8/24/2018     97035            44.00
20682   Florida   Spine   0008125820101100   4/24/2018    Bill     8/24/2018     99211            77.00
20683   Florida   Spine   0008125820101100   4/24/2018    Bill     8/24/2018     97530            90.00
20684   Florida   Spine   0008125820101100   4/24/2018    Bill     8/24/2018     97112            77.00
20685   Florida   Spine   0008125820101100   4/24/2018    Bill     8/24/2018     97140            72.00
20686   Florida   Spine   0008125820101100   4/24/2018    Bill     8/24/2018     G0283            44.00
20687   Florida   Spine   0008125820101100   4/24/2018    Bill     8/24/2018     97010            60.00
20688   Florida   Spine   0593684810101018   7/21/2018    Bill     8/24/2018     99211            77.00
20689   Florida   Spine   0593684810101018   7/21/2018    Bill     8/24/2018     97530            90.00
20690   Florida   Spine   0593684810101018   7/21/2018    Bill     8/24/2018     97112            77.00
20691   Florida   Spine   0593684810101018   7/21/2018    Bill     8/24/2018     97140            72.00
20692   Florida   Spine   0593684810101018   7/21/2018    Bill     8/24/2018     G0283            44.00
20693   Florida   Spine   0593684810101018   7/21/2018    Bill     8/24/2018     97010            60.00
20694   Florida   Spine   0593684810101018   7/21/2018    Bill     8/24/2018     97035            44.00
20695   Florida   Spine   0454649430101035   10/30/2017   Bill     8/24/2018     99211            77.00
20696   Florida   Spine   0454649430101035   10/30/2017   Bill     8/24/2018     97530            90.00
20697   Florida   Spine   0454649430101035   10/30/2017   Bill     8/24/2018     97112            77.00
20698   Florida   Spine   0454649430101035   10/30/2017   Bill     8/24/2018     97140            72.00
20699   Florida   Spine   0454649430101035   10/30/2017   Bill     8/24/2018     G0283            44.00
20700   Florida   Spine   0454649430101035   10/30/2017   Bill     8/24/2018     97010            60.00
20701   Florida   Spine   0161193320101049   5/30/2018    Bill     8/24/2018     99211            77.00
20702   Florida   Spine   0161193320101049   5/30/2018    Bill     8/24/2018     97530            90.00
20703   Florida   Spine   0161193320101049   5/30/2018    Bill     8/24/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 407 of
                                                   2767

20704   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97112             77.00
20705   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97140             72.00
20706   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     G0283             44.00
20707   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97010             60.00
20708   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     99211             77.00
20709   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97530             90.00
20710   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97112             77.00
20711   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97140             72.00
20712   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     G0283             44.00
20713   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97010             60.00
20714   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97035             44.00
20715   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     99211             77.00
20716   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97530             90.00
20717   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97112             77.00
20718   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97140             72.00
20719   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     G0283             44.00
20720   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97010             60.00
20721   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97035             44.00
20722   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     99211             77.00
20723   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97530             90.00
20724   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97112             77.00
20725   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97140             72.00
20726   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     G0283             44.00
20727   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97010             60.00
20728   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97035             44.00
20729   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     99211             77.00
20730   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97530             90.00
20731   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97112             77.00
20732   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97140             72.00
20733   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     G0283             44.00
20734   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97010             60.00
20735   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97035             44.00
20736   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     99211             77.00
20737   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97530             90.00
20738   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97112             77.00
20739   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97140             72.00
20740   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     G0283             44.00
20741   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97010             60.00
20742   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97035             44.00
20743   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97035             44.00
20744   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     99211             77.00
20745   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97530             90.00
20746   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97110             77.00
20747   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97112             77.00
20748   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97140             72.00
20749   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     G0283             44.00
20750   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97010             60.00
20751   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     99203            500.00
20752   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     99211             77.00
20753   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97110             77.00
20754   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 408 of
                                                   2767

20755   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97140             72.00
20756   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     97010             60.00
20757   Florida   Spine   0470540830101073   6/28/2018   Bill      8/24/2018     G0283             44.00
20758   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     G0283             44.00
20759   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     99211             77.00
20760   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97530             90.00
20761   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97110             77.00
20762   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97140             72.00
20763   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97035             44.00
20764   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97010             60.00
20765   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     99211             77.00
20766   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97530             90.00
20767   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97112             77.00
20768   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97012             55.00
20769   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97010             60.00
20770   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     G0283             44.00
20771   Florida   Spine   0555948490101028   6/26/2018   Bill      8/24/2018     99211             77.00
20772   Florida   Spine   0555948490101028   6/26/2018   Bill      8/24/2018     97530             90.00
20773   Florida   Spine   0555948490101028   6/26/2018   Bill      8/24/2018     97110             77.00
20774   Florida   Spine   0555948490101028   6/26/2018   Bill      8/24/2018     97140             72.00
20775   Florida   Spine   0555948490101028   6/26/2018   Bill      8/24/2018     97010             60.00
20776   Florida   Spine   0555948490101028   6/26/2018   Bill      8/24/2018     G0283             44.00
20777   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     G0283             44.00
20778   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     99211             77.00
20779   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97530             90.00
20780   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97035             44.00
20781   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97140             72.00
20782   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97012             55.00
20783   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97010             60.00
20784   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     99211             77.00
20785   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97530             90.00
20786   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97110             77.00
20787   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97140             72.00
20788   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97012             55.00
20789   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     97010             60.00
20790   Florida   Spine   0495085200101015   7/17/2018   Bill      8/24/2018     G0283             44.00
20791   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     G0283             44.00
20792   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     99211             77.00
20793   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97530             90.00
20794   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97110             77.00
20795   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97140             72.00
20796   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97012             55.00
20797   Florida   Spine   0315339680101047   7/27/2018   Bill      8/24/2018     97010             60.00
20798   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     99203            275.00
20799   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     97140             72.00
20800   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     97035             44.00
20801   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     97010             60.00
20802   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     G0283             44.00
20803   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     A4556             22.00
20804   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     99211             77.00
20805   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 409 of
                                                   2767

20806   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97110             77.00
20807   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97112             77.00
20808   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97140             72.00
20809   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97010             60.00
20810   Florida   Spine   0576328690101018   8/22/2017   Bill      8/24/2018     97012             55.00
20811   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97530             90.00
20812   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97110             77.00
20813   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97112             77.00
20814   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97140             72.00
20815   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     97010             60.00
20816   Florida   Spine   0100295840101088   3/30/2018   Bill      8/24/2018     G0283             44.00
20817   Florida   Spine   0560755870101061   5/29/2018   Bill      8/24/2018     99211             77.00
20818   Florida   Spine   0560755870101061   5/29/2018   Bill      8/24/2018     97530             90.00
20819   Florida   Spine   0560755870101061   5/29/2018   Bill      8/24/2018     97112             77.00
20820   Florida   Spine   0560755870101061   5/29/2018   Bill      8/24/2018     97140             72.00
20821   Florida   Spine   0560755870101061   5/29/2018   Bill      8/24/2018     97010             60.00
20822   Florida   Spine   0560755870101061   5/29/2018   Bill      8/24/2018     G0283             44.00
20823   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     99211             77.00
20824   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97530             90.00
20825   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97110             77.00
20826   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97140             72.00
20827   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     97010             60.00
20828   Florida   Spine   0422384990101055   6/19/2018   Bill      8/24/2018     G0283             44.00
20829   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     98941             88.00
20830   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97530             90.00
20831   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97140             72.00
20832   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     G0283             44.00
20833   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97010             60.00
20834   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97035             44.00
20835   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97039             44.00
20836   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     99211             77.00
20837   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97530             90.00
20838   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97112             77.00
20839   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97140             72.00
20840   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97035             44.00
20841   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97010             60.00
20842   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     G0283             44.00
20843   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     98941             88.00
20844   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97530             90.00
20845   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97140             72.00
20846   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     G0283             44.00
20847   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97010             60.00
20848   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97012             55.00
20849   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     98941             88.00
20850   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97110             77.00
20851   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97112             77.00
20852   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97140             72.00
20853   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     G0283             44.00
20854   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97010             60.00
20855   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     97039             44.00
20856   Florida   Spine   0385977570101026   6/10/2018   Bill      8/24/2018     99212            105.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 410 of
                                                   2767

20857   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     98941             88.00
20858   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97140             72.00
20859   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     G0283             44.00
20860   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97010             60.00
20861   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97039             44.00
20862   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97012             55.00
20863   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97530             90.00
20864   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97530             90.00
20865   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97112             77.00
20866   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97140             72.00
20867   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     G0283             44.00
20868   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97010             60.00
20869   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97039             44.00
20870   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     99211             77.00
20871   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97530             90.00
20872   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97110             77.00
20873   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97140             72.00
20874   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     G0283             44.00
20875   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97010             60.00
20876   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97039             44.00
20877   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97530             90.00
20878   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97140             72.00
20879   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     G0283             44.00
20880   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97010             60.00
20881   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     97039             44.00
20882   Florida   Spine   0500500630101073   5/18/2018   Bill      8/24/2018     99211             77.00
20883   Florida   Spine   0500500630101073   5/18/2018   Bill      8/24/2018     97530             90.00
20884   Florida   Spine   0500500630101073   5/18/2018   Bill      8/24/2018     97110             77.00
20885   Florida   Spine   0500500630101073   5/18/2018   Bill      8/24/2018     97140             72.00
20886   Florida   Spine   0500500630101073   5/18/2018   Bill      8/24/2018     G0283             44.00
20887   Florida   Spine   0500500630101073   5/18/2018   Bill      8/24/2018     97010             60.00
20888   Florida   Spine   0500500630101073   5/18/2018   Bill      8/24/2018     97012             55.00
20889   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     G0283             44.00
20890   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     99211             77.00
20891   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97530             90.00
20892   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97110             77.00
20893   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97140             72.00
20894   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97035             44.00
20895   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97010             60.00
20896   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     99211             77.00
20897   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97530             90.00
20898   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97110             77.00
20899   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97140             72.00
20900   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97010             60.00
20901   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     G0283             44.00
20902   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     99203            500.00
20903   Florida   Spine   0598544170101013   6/23/2018   Bill      8/24/2018     99203            500.00
20904   Florida   Spine   0620652650101015   7/28/2018   Bill      8/24/2018     99203            500.00
20905   Florida   Spine   0328797240101127   7/9/2018    Bill      8/24/2018     99211             77.00
20906   Florida   Spine   0328797240101127   7/9/2018    Bill      8/24/2018     97110             77.00
20907   Florida   Spine   0328797240101127   7/9/2018    Bill      8/24/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 411 of
                                                   2767

20908   Florida   Spine   0328797240101127   7/9/2018    Bill      8/24/2018     97010             60.00
20909   Florida   Spine   0328797240101127   7/9/2018    Bill      8/24/2018     G0283             44.00
20910   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     99211             77.00
20911   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97530             90.00
20912   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97112             77.00
20913   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97140             72.00
20914   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     G0283             44.00
20915   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97010             60.00
20916   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97012             55.00
20917   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     99211             77.00
20918   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     97530             90.00
20919   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     97110             77.00
20920   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     97140             72.00
20921   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     G0283             44.00
20922   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     97010             60.00
20923   Florida   Spine   0407185910101029   7/1/2018    Bill      8/24/2018     97039             44.00
20924   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     99211             77.00
20925   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97530             90.00
20926   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97110             77.00
20927   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97112             77.00
20928   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97140             72.00
20929   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     99211             77.00
20930   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     97530             90.00
20931   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     97110             77.00
20932   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     97140             72.00
20933   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     G0283             44.00
20934   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     97010             60.00
20935   Florida   Spine   0428744690101073   6/21/2018   Bill      8/24/2018     97012             55.00
20936   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     99212            105.00
20937   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     97530             90.00
20938   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     97112             77.00
20939   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     97140             72.00
20940   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     G0283             44.00
20941   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     97010             60.00
20942   Florida   Spine   0464837650101011   5/23/2018   Bill      8/24/2018     97035             44.00
20943   Florida   Spine   0536024840101037   5/31/2018   Bill      8/24/2018     99211             77.00
20944   Florida   Spine   0536024840101037   5/31/2018   Bill      8/24/2018     97530             90.00
20945   Florida   Spine   0536024840101037   5/31/2018   Bill      8/24/2018     97140             72.00
20946   Florida   Spine   0536024840101037   5/31/2018   Bill      8/24/2018     G0283             44.00
20947   Florida   Spine   0536024840101037   5/31/2018   Bill      8/24/2018     97010             60.00
20948   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     99211             77.00
20949   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97530             90.00
20950   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97110             77.00
20951   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97140             72.00
20952   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97039             44.00
20953   Florida   Spine   0278560900101096   7/11/2018   Bill      8/24/2018     97035             44.00
20954   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     99203            275.00
20955   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     99203            275.00
20956   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     99211             77.00
20957   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97530             90.00
20958   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 412 of
                                                   2767

20959   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97140             72.00
20960   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97010             60.00
20961   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     G0283             44.00
20962   Florida   Spine   0548978960101018   7/22/2018   Bill      8/24/2018     97035             44.00
20963   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     99211             77.00
20964   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97530             90.00
20965   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97110             77.00
20966   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97140             72.00
20967   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97035             44.00
20968   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97010             60.00
20969   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     G0283             44.00
20970   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     99211             77.00
20971   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97530             90.00
20972   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97110             77.00
20973   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97112             77.00
20974   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97140             72.00
20975   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     G0283             44.00
20976   Florida   Spine   0588155410101028   7/7/2018    Bill      8/24/2018     97010             60.00
20977   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97035             44.00
20978   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     99211             77.00
20979   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97530             90.00
20980   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97110             77.00
20981   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97112             77.00
20982   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97140             72.00
20983   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97010             60.00
20984   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     99211             77.00
20985   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     97110             77.00
20986   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     97112             77.00
20987   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     97140             72.00
20988   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     97010             60.00
20989   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     G0283             44.00
20990   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     99211             77.00
20991   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     97530             90.00
20992   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     97140             72.00
20993   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     G0283             44.00
20994   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     97010             60.00
20995   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     97035             44.00
20996   Florida   Spine   0416275880101098   6/3/2018    Bill      8/24/2018     97039             44.00
20997   Florida   Spine   0259110890101178   3/12/2018   Bill      8/24/2018     99213            193.00
20998   Florida   Spine   0259110890101178   3/12/2018   Bill      8/24/2018     97110             77.00
20999   Florida   Spine   0259110890101178   3/12/2018   Bill      8/24/2018     97112             77.00
21000   Florida   Spine   0259110890101178   3/12/2018   Bill      8/24/2018     97140             72.00
21001   Florida   Spine   0259110890101178   3/12/2018   Bill      8/24/2018     G0283             44.00
21002   Florida   Spine   0259110890101178   3/12/2018   Bill      8/24/2018     97010             60.00
21003   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     99211             77.00
21004   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     97110             77.00
21005   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     97112             77.00
21006   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     97140             72.00
21007   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     G0283             44.00
21008   Florida   Spine   0584707870101031   6/20/2018   Bill      8/24/2018     97010             60.00
21009   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 413 of
                                                   2767

21010   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     97530             90.00
21011   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     97140             72.00
21012   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     G0283             44.00
21013   Florida   Spine   0523067980101049   5/21/2018   Bill      8/24/2018     97010             60.00
21014   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     99211             77.00
21015   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97530             90.00
21016   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97110             77.00
21017   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97140             72.00
21018   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     G0283             44.00
21019   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97010             60.00
21020   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97035             44.00
21021   Florida   Spine   0465179120101035   6/11/2018   Bill      8/24/2018     99211             77.00
21022   Florida   Spine   0465179120101035   6/11/2018   Bill      8/24/2018     97530             90.00
21023   Florida   Spine   0465179120101035   6/11/2018   Bill      8/24/2018     97140             72.00
21024   Florida   Spine   0465179120101035   6/11/2018   Bill      8/24/2018     G0283             44.00
21025   Florida   Spine   0465179120101035   6/11/2018   Bill      8/24/2018     97010             60.00
21026   Florida   Spine   0465179120101035   6/11/2018   Bill      8/24/2018     97035             44.00
21027   Florida   Spine   0465179120101035   6/11/2018   Bill      8/24/2018     97039             44.00
21028   Florida   Spine   0607100770101017   6/8/2018    Bill      8/24/2018     99211             77.00
21029   Florida   Spine   0607100770101017   6/8/2018    Bill      8/24/2018     97110             77.00
21030   Florida   Spine   0607100770101017   6/8/2018    Bill      8/24/2018     97112             77.00
21031   Florida   Spine   0607100770101017   6/8/2018    Bill      8/24/2018     97140             72.00
21032   Florida   Spine   0607100770101017   6/8/2018    Bill      8/24/2018     G0283             44.00
21033   Florida   Spine   0607100770101017   6/8/2018    Bill      8/24/2018     97010             60.00
21034   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     99211             77.00
21035   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97530             90.00
21036   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97110             77.00
21037   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97112             77.00
21038   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97140             72.00
21039   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     G0283             44.00
21040   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97010             60.00
21041   Florida   Spine   0317710090101256   7/6/2018    Bill      8/24/2018     99211             77.00
21042   Florida   Spine   0317710090101256   7/6/2018    Bill      8/24/2018     97530             90.00
21043   Florida   Spine   0317710090101256   7/6/2018    Bill      8/24/2018     97112             77.00
21044   Florida   Spine   0317710090101256   7/6/2018    Bill      8/24/2018     97140             72.00
21045   Florida   Spine   0317710090101256   7/6/2018    Bill      8/24/2018     G0283             44.00
21046   Florida   Spine   0317710090101256   7/6/2018    Bill      8/24/2018     97010             60.00
21047   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     99212            105.00
21048   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97530             90.00
21049   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97110             77.00
21050   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97112             77.00
21051   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97140             72.00
21052   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     G0283             44.00
21053   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97010             60.00
21054   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     99211             77.00
21055   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     97530             90.00
21056   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     97110             77.00
21057   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     97112             77.00
21058   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     97140             72.00
21059   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     G0283             44.00
21060   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 414 of
                                                   2767

21061   Florida   Spine   0611806660101016   5/4/2018    Bill      8/24/2018     99211             77.00
21062   Florida   Spine   0611806660101016   5/4/2018    Bill      8/24/2018     97530             90.00
21063   Florida   Spine   0611806660101016   5/4/2018    Bill      8/24/2018     97140             72.00
21064   Florida   Spine   0611806660101016   5/4/2018    Bill      8/24/2018     97010             60.00
21065   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     99211             77.00
21066   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97530             90.00
21067   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97110             77.00
21068   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97112             77.00
21069   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97140             72.00
21070   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     G0283             44.00
21071   Florida   Spine   0161193320101049   5/30/2018   Bill      8/24/2018     97010             60.00
21072   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     99211             77.00
21073   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97530             90.00
21074   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97112             77.00
21075   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97140             72.00
21076   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     G0283             44.00
21077   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97010             60.00
21078   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97035             44.00
21079   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     99211             77.00
21080   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97530             90.00
21081   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97112             77.00
21082   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97140             72.00
21083   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     G0283             44.00
21084   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97010             60.00
21085   Florida   Spine   0363199880101044   7/27/2018   Bill      8/24/2018     97035             44.00
21086   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     99211             77.00
21087   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97530             90.00
21088   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97110             77.00
21089   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97140             72.00
21090   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     G0283             44.00
21091   Florida   Spine   0605858320101017   7/13/2018   Bill      8/24/2018     97010             60.00
21092   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     99212            105.00
21093   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97530             90.00
21094   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97110             77.00
21095   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97112             77.00
21096   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97140             72.00
21097   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     G0283             44.00
21098   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97010             60.00
21099   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     99211             77.00
21100   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97530             90.00
21101   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97112             77.00
21102   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97140             72.00
21103   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     G0283             44.00
21104   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97010             60.00
21105   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97035             44.00
21106   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     99211             77.00
21107   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     97110             77.00
21108   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     97112             77.00
21109   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     97140             72.00
21110   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     97010             60.00
21111   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 415 of
                                                   2767

21112   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     99211            77.00
21113   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97530            90.00
21114   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97110            77.00
21115   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97112            77.00
21116   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97140            72.00
21117   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     G0283            44.00
21118   Florida   Spine   0588155410101036   7/7/2018    Bill      8/24/2018     97010            60.00
21119   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     G0283            44.00
21120   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     98941            88.00
21121   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     97530            90.00
21122   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     97140            72.00
21123   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     97012            55.00
21124   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     97035            44.00
21125   Florida   Spine   0386824120101016   7/4/2018    Bill      8/24/2018     97010            60.00
21126   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     G0283            44.00
21127   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     99211            77.00
21128   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97530            90.00
21129   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97110            77.00
21130   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97140            72.00
21131   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97035            44.00
21132   Florida   Spine   0390627420101063   7/26/2018   Bill      8/24/2018     97010            60.00
21133   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     G0283            44.00
21134   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     99211            77.00
21135   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97530            90.00
21136   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97110            77.00
21137   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97140            72.00
21138   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97012            55.00
21139   Florida   Spine   0109539870101281   7/18/2018   Bill      8/24/2018     97010            60.00
21140   Florida   Spine   0563039300101042   5/6/2018    Bill      8/24/2018     99211            77.00
21141   Florida   Spine   0563039300101042   5/6/2018    Bill      8/24/2018     97110            77.00
21142   Florida   Spine   0563039300101042   5/6/2018    Bill      8/24/2018     97112            77.00
21143   Florida   Spine   0563039300101042   5/6/2018    Bill      8/24/2018     97140            72.00
21144   Florida   Spine   0563039300101042   5/6/2018    Bill      8/24/2018     97010            60.00
21145   Florida   Spine   0563039300101042   5/6/2018    Bill      8/24/2018     G0283            44.00
21146   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     G0283            44.00
21147   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     99211            77.00
21148   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97530            90.00
21149   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97112            77.00
21150   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97140            72.00
21151   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97035            44.00
21152   Florida   Spine   0505637720101012   7/25/2018   Bill      8/24/2018     97010            60.00
21153   Florida   Spine   0555948490101028   6/26/2018   Bill      8/24/2018     99211            77.00
21154   Florida   Spine   0555948490101028   6/26/2018   Bill      8/24/2018     97530            90.00
21155   Florida   Spine   0555948490101028   6/26/2018   Bill      8/24/2018     97110            77.00
21156   Florida   Spine   0555948490101028   6/26/2018   Bill      8/24/2018     97140            72.00
21157   Florida   Spine   0555948490101028   6/26/2018   Bill      8/24/2018     97010            60.00
21158   Florida   Spine   0555948490101028   6/26/2018   Bill      8/24/2018     G0283            44.00
21159   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     98941            88.00
21160   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97530            90.00
21161   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97140            72.00
21162   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97039            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 416 of
                                                   2767

21163   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97035            44.00
21164   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     97010            60.00
21165   Florida   Spine   0585733910101012   7/28/2018   Bill      8/24/2018     G0283            44.00
21166   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     99211            77.00
21167   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97530            90.00
21168   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97110            77.00
21169   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97010            60.00
21170   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     97012            55.00
21171   Florida   Spine   0175851800101037   6/17/2018   Bill      8/24/2018     G0283            44.00
21172   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     G0283            44.00
21173   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     98941            88.00
21174   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     97530            90.00
21175   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     97012            55.00
21176   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     97140            72.00
21177   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     97035            44.00
21178   Florida   Spine   0611345670101013   7/4/2018    Bill      8/24/2018     97010            60.00
21179   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97039            44.00
21180   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     99211            77.00
21181   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97110            77.00
21182   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97112            77.00
21183   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97140            72.00
21184   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     97010            60.00
21185   Florida   Spine   0571178530101016   6/23/2018   Bill      8/24/2018     G0283            44.00
21186   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     99211            77.00
21187   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     97530            90.00
21188   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     97110            77.00
21189   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     97140            72.00
21190   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     97010            60.00
21191   Florida   Spine   0424697340101030   7/6/2018    Bill      8/24/2018     G0283            44.00
21192   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     99211            77.00
21193   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     97530            90.00
21194   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     97110            77.00
21195   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     97140            72.00
21196   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     97035            44.00
21197   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     97010            60.00
21198   Florida   Spine   0451966340101076   7/31/2018   Bill      8/24/2018     G0283            44.00
21199   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     99211            77.00
21200   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97530            90.00
21201   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97110            77.00
21202   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97112            77.00
21203   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97140            72.00
21204   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     97010            60.00
21205   Florida   Spine   0585707650101044   5/1/2018    Bill      8/24/2018     G0283            44.00
21206   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     99211            77.00
21207   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97530            90.00
21208   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97112            77.00
21209   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97140            72.00
21210   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     97010            60.00
21211   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     G0283            44.00
21212   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     99211            77.00
21213   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 417 of
                                                   2767

21214   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97112             77.00
21215   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97140             72.00
21216   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97035             44.00
21217   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     97010             60.00
21218   Florida   Spine   0393857520101112   8/6/2018    Bill      8/24/2018     G0283             44.00
21219   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     98941             88.00
21220   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97110             77.00
21221   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97112             77.00
21222   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97140             72.00
21223   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     G0283             44.00
21224   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97010             60.00
21225   Florida   Spine   0253624890101208   5/29/2018   Bill      8/24/2018     97012             55.00
21226   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     98940             72.00
21227   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97530             90.00
21228   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97112             77.00
21229   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97140             72.00
21230   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     G0283             44.00
21231   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97010             60.00
21232   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     99211             77.00
21233   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97530             90.00
21234   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97110             77.00
21235   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97140             72.00
21236   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     G0283             44.00
21237   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97010             60.00
21238   Florida   Spine   0613427910101017   7/21/2018   Bill      8/24/2018     97012             55.00
21239   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     98940             72.00
21240   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97530             90.00
21241   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97140             72.00
21242   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     G0283             44.00
21243   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97010             60.00
21244   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97035             44.00
21245   Florida   Spine   0101685830101099   7/14/2018   Bill      8/24/2018     97039             44.00
21246   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     99211             77.00
21247   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     97530             90.00
21248   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     97112             77.00
21249   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     97140             72.00
21250   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     97010             60.00
21251   Florida   Spine   0427759340101027   4/22/2018   Bill      8/24/2018     G0283             44.00
21252   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     99211             77.00
21253   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97530             90.00
21254   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97110             77.00
21255   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97140             72.00
21256   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     97010             60.00
21257   Florida   Spine   0548690840101056   8/3/2018    Bill      8/24/2018     G0283             44.00
21258   Florida   Spine   0450711060101042   3/9/2018    Bill      8/24/2018     99203            500.00
21259   Florida   Spine   0294879090101322   2/1/2018    Bill      8/24/2018     99213            350.00
21260   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     99211             77.00
21261   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97530             90.00
21262   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97110             77.00
21263   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97140             72.00
21264   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 418 of
                                                   2767

21265   Florida   Spine   0375827250101048   5/11/2018   Bill      8/24/2018     G0283             44.00
21266   Florida   Spine   0318749010101037   3/20/2018   Bill      8/24/2018     99213            350.00
21267   Florida   Spine   0318749010101037   3/20/2018   Bill      8/24/2018     99213            350.00
21268   Florida   Spine   0355546070101103   6/6/2018    Bill      8/24/2018     99213            350.00
21269   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     99211             77.00
21270   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     97530             90.00
21271   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     97112             77.00
21272   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     97140             72.00
21273   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     G0283             44.00
21274   Florida   Spine   0380155970101236   5/9/2018    Bill      8/24/2018     97010             60.00
21275   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     99213            193.00
21276   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97112             77.00
21277   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97140             72.00
21278   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     G0283             44.00
21279   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97010             60.00
21280   Florida   Spine   0391131460101132   5/7/2018    Bill      8/24/2018     97012             55.00
21281   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     99211             77.00
21282   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     97530             90.00
21283   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     97110             77.00
21284   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     97112             77.00
21285   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     97140             72.00
21286   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     G0283             44.00
21287   Florida   Spine   0107692060101058   4/2/2018    Bill      8/24/2018     97010             60.00
21288   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     99211             77.00
21289   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97530             90.00
21290   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97110             77.00
21291   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97112             77.00
21292   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97140             72.00
21293   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     G0283             44.00
21294   Florida   Spine   0612175710101023   6/18/2018   Bill      8/24/2018     97010             60.00
21295   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     99211             77.00
21296   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97530             90.00
21297   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97110             77.00
21298   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97112             77.00
21299   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97140             72.00
21300   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     G0283             44.00
21301   Florida   Spine   0409424720101079   6/29/2018   Bill      8/24/2018     97010             60.00
21302   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     98940             72.00
21303   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     98943             72.00
21304   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97530             90.00
21305   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97112             77.00
21306   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97140             72.00
21307   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97010             60.00
21308   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     99211             77.00
21309   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     97530             90.00
21310   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     97112             77.00
21311   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     97140             72.00
21312   Florida   Spine   0573029910101027   6/21/2018   Bill      8/24/2018     97010             60.00
21313   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     99211             77.00
21314   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97530             90.00
21315   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 419 of
                                                   2767

21316   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97140            72.00
21317   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     G0283            44.00
21318   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97010            60.00
21319   Florida   Spine   0567000360101013   7/3/2018    Bill      8/24/2018     97039            44.00
21320   Florida   Spine   0536024840101037   5/31/2018   Bill      8/24/2018     99211            77.00
21321   Florida   Spine   0536024840101037   5/31/2018   Bill      8/24/2018     97530            90.00
21322   Florida   Spine   0536024840101037   5/31/2018   Bill      8/24/2018     97140            72.00
21323   Florida   Spine   0536024840101037   5/31/2018   Bill      8/24/2018     G0283            44.00
21324   Florida   Spine   0536024840101037   5/31/2018   Bill      8/24/2018     97010            60.00
21325   Florida   Spine   0354135220101055   3/19/2018   Bill      8/24/2018     99211            77.00
21326   Florida   Spine   0354135220101055   3/19/2018   Bill      8/24/2018     97530            90.00
21327   Florida   Spine   0354135220101055   3/19/2018   Bill      8/24/2018     97110            77.00
21328   Florida   Spine   0354135220101055   3/19/2018   Bill      8/24/2018     97112            77.00
21329   Florida   Spine   0354135220101055   3/19/2018   Bill      8/24/2018     97140            72.00
21330   Florida   Spine   0354135220101055   3/19/2018   Bill      8/24/2018     G0283            44.00
21331   Florida   Spine   0354135220101055   3/19/2018   Bill      8/24/2018     97010            60.00
21332   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     98940            72.00
21333   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97530            90.00
21334   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97110            77.00
21335   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97140            72.00
21336   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     G0283            44.00
21337   Florida   Spine   0348590770101021   6/23/2018   Bill      8/24/2018     97010            60.00
21338   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     99211            77.00
21339   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     97530            90.00
21340   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     97112            77.00
21341   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     97140            72.00
21342   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     G0283            44.00
21343   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     97010            60.00
21344   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     97035            44.00
21345   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     A4556            22.00
21346   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     99211            77.00
21347   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     97530            90.00
21348   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     97112            77.00
21349   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     97140            72.00
21350   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     G0283            44.00
21351   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     97010            60.00
21352   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     97035            44.00
21353   Florida   Spine   0573827830101013   8/8/2018    Bill      8/24/2018     A4556            22.00
21354   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     99211            77.00
21355   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97530            90.00
21356   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97110            77.00
21357   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97140            72.00
21358   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97035            44.00
21359   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     97010            60.00
21360   Florida   Spine   0602686090101021   7/24/2018   Bill      8/24/2018     G0283            44.00
21361   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     99211            77.00
21362   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     97530            90.00
21363   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     97110            77.00
21364   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     97140            72.00
21365   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     G0283            44.00
21366   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 420 of
                                                   2767

21367   Florida   Spine   0534668100101061   7/15/2018   Bill      8/24/2018     97039             44.00
21368   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     99211             77.00
21369   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97530             90.00
21370   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97110             77.00
21371   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97112             77.00
21372   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97140             72.00
21373   Florida   Spine   0551288340101082   7/23/2018   Bill      8/24/2018     97010             60.00
21374   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     99211             77.00
21375   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     97110             77.00
21376   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     97112             77.00
21377   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     97140             72.00
21378   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     97010             60.00
21379   Florida   Spine   0360697770101076   7/4/2018    Bill      8/24/2018     G0283             44.00
21380   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     98941             88.00
21381   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97530             90.00
21382   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97140             72.00
21383   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97012             55.00
21384   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97035             44.00
21385   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     97010             60.00
21386   Florida   Spine   0629895190101018   7/26/2018   Bill      8/24/2018     G0283             44.00
21387   Florida   Spine   0266066140101148   7/3/2018    Bill      8/24/2018     99211             77.00
21388   Florida   Spine   0266066140101148   7/3/2018    Bill      8/24/2018     97110             77.00
21389   Florida   Spine   0266066140101148   7/3/2018    Bill      8/24/2018     97112             77.00
21390   Florida   Spine   0266066140101148   7/3/2018    Bill      8/24/2018     97140             72.00
21391   Florida   Spine   0266066140101148   7/3/2018    Bill      8/24/2018     G0283             44.00
21392   Florida   Spine   0266066140101148   7/3/2018    Bill      8/24/2018     97010             60.00
21393   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     99212            105.00
21394   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     97110             77.00
21395   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     97112             77.00
21396   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     97140             72.00
21397   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     G0283             44.00
21398   Florida   Spine   0576921340101014   6/15/2018   Bill      8/24/2018     97010             60.00
21399   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     99211             77.00
21400   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     97530             90.00
21401   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     97110             77.00
21402   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     97140             72.00
21403   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     G0283             44.00
21404   Florida   Spine   0087644080101323   8/1/2018    Bill      8/24/2018     97010             60.00
21405   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     99211             77.00
21406   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97530             90.00
21407   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97110             77.00
21408   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97112             77.00
21409   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97140             72.00
21410   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     G0283             44.00
21411   Florida   Spine   0543067990101035   6/9/2018    Bill      8/24/2018     97010             60.00
21412   Florida   Spine   0317710090101256   7/6/2018    Bill      8/24/2018     99211             77.00
21413   Florida   Spine   0317710090101256   7/6/2018    Bill      8/24/2018     97530             90.00
21414   Florida   Spine   0317710090101256   7/6/2018    Bill      8/24/2018     97112             77.00
21415   Florida   Spine   0317710090101256   7/6/2018    Bill      8/24/2018     97140             72.00
21416   Florida   Spine   0317710090101256   7/6/2018    Bill      8/24/2018     G0283             44.00
21417   Florida   Spine   0317710090101256   7/6/2018    Bill      8/24/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 421 of
                                                   2767

21418   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     99211             77.00
21419   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97530             90.00
21420   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97110             77.00
21421   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97112             77.00
21422   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97140             72.00
21423   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     G0283             44.00
21424   Florida   Spine   0502847650101105   7/21/2018   Bill      8/24/2018     97010             60.00
21425   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     99211             77.00
21426   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     97530             90.00
21427   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     97110             77.00
21428   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     97112             77.00
21429   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     97140             72.00
21430   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     G0283             44.00
21431   Florida   Spine   0370792780101139   7/7/2018    Bill      8/24/2018     97010             60.00
21432   Florida   Spine   0008125820101100   4/24/2018   Bill      8/24/2018     99211             77.00
21433   Florida   Spine   0008125820101100   4/24/2018   Bill      8/24/2018     97530             90.00
21434   Florida   Spine   0008125820101100   4/24/2018   Bill      8/24/2018     97112             77.00
21435   Florida   Spine   0008125820101100   4/24/2018   Bill      8/24/2018     97140             72.00
21436   Florida   Spine   0008125820101100   4/24/2018   Bill      8/24/2018     G0283             44.00
21437   Florida   Spine   0008125820101100   4/24/2018   Bill      8/24/2018     97010             60.00
21438   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     99212            105.00
21439   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97530             90.00
21440   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97112             77.00
21441   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97140             72.00
21442   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     G0283             44.00
21443   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97010             60.00
21444   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97035             44.00
21445   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     99211             77.00
21446   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97530             90.00
21447   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97110             77.00
21448   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97112             77.00
21449   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97140             72.00
21450   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     G0283             44.00
21451   Florida   Spine   0535158550101034   7/15/2018   Bill      8/24/2018     97010             60.00
21452   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     99212            105.00
21453   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97530             90.00
21454   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97112             77.00
21455   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97140             72.00
21456   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     G0283             44.00
21457   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97010             60.00
21458   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     99212            105.00
21459   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97530             90.00
21460   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97112             77.00
21461   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97140             72.00
21462   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     G0283             44.00
21463   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97010             60.00
21464   Florida   Spine   0609224750101017   7/18/2018   Bill      8/24/2018     97035             44.00
21465   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     99211             77.00
21466   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     97110             77.00
21467   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     97112             77.00
21468   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 422 of
                                                   2767

21469   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     97010               60.00
21470   Florida   Spine   0579137220101027   5/17/2018   Bill      8/24/2018     G0283               44.00
21471   Florida   Spine   0175059880101048   4/13/2018   Bill      8/24/2018     99203              500.00
21472   Florida   Spine   0175059880101048   4/13/2018   Bill      8/24/2018     99203              500.00
21473   Florida   Spine   0390703180101070   3/6/2018    Bill      8/25/2018     62323            2,000.00
21474   Florida   Spine   0390703180101070   3/6/2018    Bill      8/25/2018     J3490               25.00
21475   Florida   Spine   0390703180101070   3/6/2018    Bill      8/25/2018     J0702               35.00
21476   Florida   Spine   0390703180101070   3/6/2018    Bill      8/25/2018     J2001              105.00
21477   Florida   Spine   0278560900101096   7/11/2018   Bill      8/25/2018     99203              500.00
21478   Florida   Spine   0555948490101028   6/26/2018   Bill      8/25/2018     99203              500.00
21479   Florida   Spine   0555948490101028   6/26/2018   Bill      8/25/2018     20610              300.00
21480   Florida   Spine   0555948490101028   6/26/2018   Bill      8/25/2018     J3301               35.00
21481   Florida   Spine   0555948490101028   6/26/2018   Bill      8/25/2018     J2001               35.00
21482   Florida   Spine   0348590770101021   6/23/2018   Bill      8/25/2018     99213              350.00
21483   Florida   Spine   0348590770101021   6/23/2018   Bill      8/25/2018     99213              350.00
21484   Florida   Spine   0348590770101021   6/23/2018   Bill      8/25/2018     99213              350.00
21485   Florida   Spine   0253624890101216   7/4/2018    Bill      8/25/2018     99203              500.00
21486   Florida   Spine   0596695490101018   6/24/2018   Bill      8/25/2018     99203              500.00
21487   Florida   Spine   0560118280101017   5/10/2018   Bill      8/25/2018     99203              500.00
21488   Florida   Spine   0560755870101061   5/29/2018   Bill      8/25/2018     99211               77.00
21489   Florida   Spine   0560755870101061   5/29/2018   Bill      8/25/2018     97110               77.00
21490   Florida   Spine   0560755870101061   5/29/2018   Bill      8/25/2018     97012               55.00
21491   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     G0283               44.00
21492   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     99211               77.00
21493   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97530               90.00
21494   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97110               77.00
21495   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97112               77.00
21496   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97140               72.00
21497   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97010               60.00
21498   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     G0283               44.00
21499   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     99211               77.00
21500   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97530               90.00
21501   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97110               77.00
21502   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97112               77.00
21503   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97140               72.00
21504   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97010               60.00
21505   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     G0283               44.00
21506   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     99211               77.00
21507   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97530               90.00
21508   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97110               77.00
21509   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97112               77.00
21510   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97140               72.00
21511   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97010               60.00
21512   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     99213              193.00
21513   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97530               90.00
21514   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97110               77.00
21515   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97112               77.00
21516   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97140               72.00
21517   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     97010               60.00
21518   Florida   Spine   0498399060101032   2/1/2018    Bill      8/31/2018     G0283               44.00
21519   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     99203              275.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 423 of
                                                   2767

21520   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97140               72.00
21521   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     G0283               44.00
21522   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97010               60.00
21523   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     A4556               22.00
21524   Florida   Spine   0273134250101059   5/20/2018    Bill     8/31/2018     99203              500.00
21525   Florida   Spine   0468304160101029   5/26/2018    Bill     8/31/2018     99203              500.00
21526   Florida   Spine   0525052990101039   7/3/2018     Bill     8/31/2018     99203              500.00
21527   Florida   Spine   0413966340101016   3/28/2018    Bill     8/31/2018     99203              500.00
21528   Florida   Spine   0608674000101012   10/28/2017   Bill     8/31/2018     99213              350.00
21529   Florida   Spine   0611345670101013   7/4/2018     Bill     8/31/2018     99203              500.00
21530   Florida   Spine   0370773950101083   4/17/2018    Bill     8/31/2018     99213              350.00
21531   Florida   Spine   0370773950101083   4/17/2018    Bill     8/31/2018     62321            2,100.00
21532   Florida   Spine   0370773950101083   4/17/2018    Bill     8/31/2018     J2001              105.00
21533   Florida   Spine   0370773950101083   4/17/2018    Bill     8/31/2018     J7624               35.00
21534   Florida   Spine   0623976240101012   4/27/2018    Bill     8/31/2018     99213              350.00
21535   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     99211               77.00
21536   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97530               90.00
21537   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97110               77.00
21538   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97140               72.00
21539   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     G0283               44.00
21540   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97010               60.00
21541   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97035               44.00
21542   Florida   Spine   0386824120101016   7/4/2018     Bill     8/31/2018     99203              500.00
21543   Florida   Spine   0008125820101100   4/24/2018    Bill     8/31/2018     99213              350.00
21544   Florida   Spine   0517166980101021   4/1/2017     Bill     8/31/2018     99213              350.00
21545   Florida   Spine   0523659430101015   2/10/2018    Bill     8/31/2018     99213              350.00
21546   Florida   Spine   0538481200101015   10/26/2017   Bill     8/31/2018     99213              350.00
21547   Florida   Spine   0466653960101171   6/27/2018    Bill     8/31/2018     99203              500.00
21548   Florida   Spine   0451997590101011   5/2/2018     Bill     8/31/2018     99213              350.00
21549   Florida   Spine   0451997590101011   5/2/2018     Bill     8/31/2018     62323            2,000.00
21550   Florida   Spine   0451997590101011   5/2/2018     Bill     8/31/2018     J2001              105.00
21551   Florida   Spine   0451997590101011   5/2/2018     Bill     8/31/2018     J1020               35.00
21552   Florida   Spine   0587443490101014   7/11/2018    Bill     8/31/2018     99203              500.00
21553   Florida   Spine   0409424720101079   6/29/2018    Bill     8/31/2018     99213              350.00
21554   Florida   Spine   0475945360101093   5/7/2018     Bill     8/31/2018     99213              350.00
21555   Florida   Spine   0475945360101093   5/7/2018     Bill     8/31/2018     J2001              105.00
21556   Florida   Spine   0475945360101093   5/7/2018     Bill     8/31/2018     J3301               70.00
21557   Florida   Spine   0475945360101093   5/7/2018     Bill     8/31/2018     62321            2,100.00
21558   Florida   Spine   0278560900101096   7/11/2018    Bill     8/31/2018     99213              350.00
21559   Florida   Spine   0505637720101012   7/25/2018    Bill     8/31/2018     99203              500.00
21560   Florida   Spine   0339562300101020   2/29/2016    Bill     8/31/2018     99213              350.00
21561   Florida   Spine   0386465840101058   12/11/2017   Bill     8/31/2018     99203              500.00
21562   Florida   Spine   0548978960101018   7/22/2018    Bill     8/31/2018     99203              500.00
21563   Florida   Spine   0585544400101093   8/19/2018    Bill     8/31/2018     99213              350.00
21564   Florida   Spine   0564482810101020   3/12/2018    Bill     8/31/2018     99213              350.00
21565   Florida   Spine   0564482810101020   3/12/2018    Bill     8/31/2018     99213              350.00
21566   Florida   Spine   0564482810101020   3/12/2018    Bill     8/31/2018     62323            2,000.00
21567   Florida   Spine   0564482810101020   3/12/2018    Bill     8/31/2018     J2001              105.00
21568   Florida   Spine   0564482810101020   3/12/2018    Bill     8/31/2018     J1020               35.00
21569   Florida   Spine   0564482810101020   3/12/2018    Bill     8/31/2018     81025               25.00
21570   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     99211               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 424 of
                                                   2767

21571   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97530               90.00
21572   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97110               77.00
21573   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97140               72.00
21574   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     G0283               44.00
21575   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97010               60.00
21576   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97039               44.00
21577   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     99211               77.00
21578   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97010               60.00
21579   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97530               90.00
21580   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     G0283               44.00
21581   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97140               72.00
21582   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97035               44.00
21583   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     99211               77.00
21584   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97530               90.00
21585   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97110               77.00
21586   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97140               72.00
21587   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     G0283               44.00
21588   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97010               60.00
21589   Florida   Spine   0364282300101031   5/10/2018    Bill     8/31/2018     99213              350.00
21590   Florida   Spine   0364282300101031   5/10/2018    Bill     8/31/2018     64493            3,600.00
21591   Florida   Spine   0364282300101031   5/10/2018    Bill     8/31/2018     64494            1,800.00
21592   Florida   Spine   0364282300101031   5/10/2018    Bill     8/31/2018     J3301               35.00
21593   Florida   Spine   0364282300101031   5/10/2018    Bill     8/31/2018     J3490               25.00
21594   Florida   Spine   0364282300101031   5/10/2018    Bill     8/31/2018     J2001               35.00
21595   Florida   Spine   0276547300101042   12/21/2017   Bill     8/31/2018     99213              350.00
21596   Florida   Spine   0431410970101077   1/20/2017    Bill     8/31/2018     99213              350.00
21597   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97039               44.00
21598   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     99211               77.00
21599   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97530               90.00
21600   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97140               72.00
21601   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     G0283               44.00
21602   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97010               60.00
21603   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97035               44.00
21604   Florida   Spine   0440546980101018   6/16/2018    Bill     8/31/2018     99213              350.00
21605   Florida   Spine   0440546980101018   6/16/2018    Bill     8/31/2018     20553              300.00
21606   Florida   Spine   0440546980101018   6/16/2018    Bill     8/31/2018     J2001              280.00
21607   Florida   Spine   0440546980101018   6/16/2018    Bill     8/31/2018     J3490               25.00
21608   Florida   Spine   0440546980101018   6/16/2018    Bill     8/31/2018     J3301               35.00
21609   Florida   Spine   0576333250101010   6/3/2017     Bill     8/31/2018     99213              350.00
21610   Florida   Spine   0367499930101051   3/17/2018    Bill     8/31/2018     99213              350.00
21611   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     99211               77.00
21612   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97530               90.00
21613   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97110               77.00
21614   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97140               72.00
21615   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     G0283               44.00
21616   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97010               60.00
21617   Florida   Spine   0585733910101012   7/28/2018    Bill     8/31/2018     99203              500.00
21618   Florida   Spine   0499664030101100   4/12/2018    Bill     8/31/2018     99213              350.00
21619   Florida   Spine   0600423600101024   10/13/2017   Bill     8/31/2018     20552              250.00
21620   Florida   Spine   0175851800101037   6/17/2018    Bill     8/31/2018     99213              350.00
21621   Florida   Spine   0175851800101037   6/17/2018    Bill     8/31/2018     64490            1,500.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 425 of
                                                   2767

21622   Florida   Spine   0175851800101037   6/17/2018    Bill     8/31/2018     64491              850.00
21623   Florida   Spine   0175851800101037   6/17/2018    Bill     8/31/2018     J2001               35.00
21624   Florida   Spine   0175851800101037   6/17/2018    Bill     8/31/2018     J3301               35.00
21625   Florida   Spine   0109539870101281   7/18/2018    Bill     8/31/2018     99203              500.00
21626   Florida   Spine   0505991530101013   3/3/2018     Bill     8/31/2018     99213              350.00
21627   Florida   Spine   0425292990101040   1/26/2018    Bill     8/31/2018     99213              350.00
21628   Florida   Spine   0425292990101040   1/26/2018    Bill     8/31/2018     64490            1,500.00
21629   Florida   Spine   0425292990101040   1/26/2018    Bill     8/31/2018     64491              850.00
21630   Florida   Spine   0425292990101040   1/26/2018    Bill     8/31/2018     J2001               35.00
21631   Florida   Spine   0425292990101040   1/26/2018    Bill     8/31/2018     J3301               35.00
21632   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     72141            1,950.00
21633   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     72148            1,950.00
21634   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     73221            1,750.00
21635   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     72141            1,950.00
21636   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     72148            1,950.00
21637   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     73221            1,750.00
21638   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     72148            1,950.00
21639   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     73221            1,750.00
21640   Florida   Spine   0315339680101047   7/27/2018    Bill     8/31/2018     73221            1,750.00
21641   Florida   Spine   0315339680101047   7/27/2018    Bill     8/31/2018     73721            1,750.00
21642   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97035               44.00
21643   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     99211               77.00
21644   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97530               90.00
21645   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97110               77.00
21646   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97140               72.00
21647   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     G0283               44.00
21648   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97010               60.00
21649   Florida   Spine   0548690840101056   8/3/2018     Bill     8/31/2018     72148            1,950.00
21650   Florida   Spine   0548690840101056   8/3/2018     Bill     8/31/2018     72141            1,950.00
21651   Florida   Spine   0596695490101018   6/24/2018    Bill     8/31/2018     72148            1,950.00
21652   Florida   Spine   0317710090101256   7/6/2018     Bill     8/31/2018     99213              350.00
21653   Florida   Spine   0555300470101018   10/29/2017   Bill     8/31/2018     99213              350.00
21654   Florida   Spine   0542771940101059   2/14/2016    Bill     8/31/2018     99214              400.00
21655   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     99211               77.00
21656   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97530               90.00
21657   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97110               77.00
21658   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97140               72.00
21659   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     G0283               44.00
21660   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97010               60.00
21661   Florida   Spine   0541348780101068   7/6/2018     Bill     8/31/2018     97035               44.00
21662   Florida   Spine   0576550580101044   2/22/2018    Bill     8/31/2018     99213              350.00
21663   Florida   Spine   0414874410101065   7/5/2018     Bill     8/31/2018     72148            1,950.00
21664   Florida   Spine   0609097630101013   3/5/2018     Bill     8/31/2018     99203              500.00
21665   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     72141            1,950.00
21666   Florida   Spine   0087644080101323   8/1/2018     Bill     8/31/2018     73221            1,750.00
21667   Florida   Spine   0087644080101323   8/1/2018     Bill     8/31/2018     72141            1,950.00
21668   Florida   Spine   0548690840101056   8/3/2018     Bill     8/31/2018     99211               77.00
21669   Florida   Spine   0548690840101056   8/3/2018     Bill     8/31/2018     97530               90.00
21670   Florida   Spine   0548690840101056   8/3/2018     Bill     8/31/2018     97110               77.00
21671   Florida   Spine   0548690840101056   8/3/2018     Bill     8/31/2018     97140               72.00
21672   Florida   Spine   0548690840101056   8/3/2018     Bill     8/31/2018     97035               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 426 of
                                                   2767

21673   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97010            60.00
21674   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     G0283            44.00
21675   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97039            44.00
21676   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     99211            77.00
21677   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97530            90.00
21678   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97110            77.00
21679   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97140            72.00
21680   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     G0283            44.00
21681   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97010            60.00
21682   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     97012            55.00
21683   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     99211            77.00
21684   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     97530            90.00
21685   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     97110            77.00
21686   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     97140            72.00
21687   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     G0283            44.00
21688   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     97010            60.00
21689   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     97039            44.00
21690   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     99211            77.00
21691   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     97530            90.00
21692   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     97110            77.00
21693   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     97140            72.00
21694   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     G0283            44.00
21695   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     97010            60.00
21696   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97039            44.00
21697   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     99211            77.00
21698   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97530            90.00
21699   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97110            77.00
21700   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97140            72.00
21701   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     G0283            44.00
21702   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97010            60.00
21703   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97039            44.00
21704   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     99211            77.00
21705   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97530            90.00
21706   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97110            77.00
21707   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97140            72.00
21708   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     G0283            44.00
21709   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97010            60.00
21710   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97039            44.00
21711   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     99211            77.00
21712   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97530            90.00
21713   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97110            77.00
21714   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97140            72.00
21715   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     G0283            44.00
21716   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97010            60.00
21717   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     99211            77.00
21718   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97530            90.00
21719   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97110            77.00
21720   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97140            72.00
21721   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97010            60.00
21722   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     G0283            44.00
21723   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 427 of
                                                   2767

21724   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97530             90.00
21725   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97110             77.00
21726   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97140             72.00
21727   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97035             44.00
21728   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97010             60.00
21729   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     G0283             44.00
21730   Florida   Spine   0355859940101074   6/12/2018   Bill      8/31/2018     99211             77.00
21731   Florida   Spine   0355859940101074   6/12/2018   Bill      8/31/2018     97530             90.00
21732   Florida   Spine   0355859940101074   6/12/2018   Bill      8/31/2018     97112             77.00
21733   Florida   Spine   0355859940101074   6/12/2018   Bill      8/31/2018     97140             72.00
21734   Florida   Spine   0355859940101074   6/12/2018   Bill      8/31/2018     97010             60.00
21735   Florida   Spine   0355859940101074   6/12/2018   Bill      8/31/2018     G0283             44.00
21736   Florida   Spine   0482710150101062   5/29/2018   Bill      8/31/2018     99212            105.00
21737   Florida   Spine   0482710150101062   5/29/2018   Bill      8/31/2018     97530             90.00
21738   Florida   Spine   0482710150101062   5/29/2018   Bill      8/31/2018     97112             77.00
21739   Florida   Spine   0482710150101062   5/29/2018   Bill      8/31/2018     97140             72.00
21740   Florida   Spine   0482710150101062   5/29/2018   Bill      8/31/2018     97010             60.00
21741   Florida   Spine   0482710150101062   5/29/2018   Bill      8/31/2018     G0283             44.00
21742   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     99211             77.00
21743   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97530             90.00
21744   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97140             72.00
21745   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97035             44.00
21746   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97010             60.00
21747   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     G0283             44.00
21748   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     99211             77.00
21749   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     97530             90.00
21750   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     97110             77.00
21751   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     97112             77.00
21752   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     97140             72.00
21753   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     97010             60.00
21754   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     G0283             44.00
21755   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97112             77.00
21756   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97140             72.00
21757   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     G0283             44.00
21758   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97010             60.00
21759   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97012             55.00
21760   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     99212            105.00
21761   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     99211             77.00
21762   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97530             90.00
21763   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97110             77.00
21764   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97140             72.00
21765   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97035             44.00
21766   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97010             60.00
21767   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     G0283             44.00
21768   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     98940             72.00
21769   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97530             90.00
21770   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97140             72.00
21771   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     G0283             44.00
21772   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97010             60.00
21773   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97012             55.00
21774   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 428 of
                                                   2767

21775   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97530             90.00
21776   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97110             77.00
21777   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97140             72.00
21778   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97010             60.00
21779   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     G0283             44.00
21780   Florida   Spine   0427759340101027   4/22/2018   Bill      8/31/2018     99211             77.00
21781   Florida   Spine   0427759340101027   4/22/2018   Bill      8/31/2018     97530             90.00
21782   Florida   Spine   0427759340101027   4/22/2018   Bill      8/31/2018     97112             77.00
21783   Florida   Spine   0427759340101027   4/22/2018   Bill      8/31/2018     97140             72.00
21784   Florida   Spine   0427759340101027   4/22/2018   Bill      8/31/2018     97010             60.00
21785   Florida   Spine   0427759340101027   4/22/2018   Bill      8/31/2018     G0283             44.00
21786   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97530             90.00
21787   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97110             77.00
21788   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97140             72.00
21789   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97010             60.00
21790   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     G0283             44.00
21791   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     G0283             44.00
21792   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     99211             77.00
21793   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97530             90.00
21794   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97110             77.00
21795   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97140             72.00
21796   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97035             44.00
21797   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97010             60.00
21798   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     99203            275.00
21799   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     A4556             22.00
21800   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     99211             77.00
21801   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97530             90.00
21802   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97110             77.00
21803   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97140             72.00
21804   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97012             55.00
21805   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97010             60.00
21806   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     G0283             44.00
21807   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     99212            105.00
21808   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     G0283             44.00
21809   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97010             60.00
21810   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     99211             77.00
21811   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97530             90.00
21812   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97110             77.00
21813   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97140             72.00
21814   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97012             55.00
21815   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97010             60.00
21816   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     G0283             44.00
21817   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     98941             88.00
21818   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97110             77.00
21819   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97112             77.00
21820   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97140             72.00
21821   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97012             55.00
21822   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97010             60.00
21823   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     G0283             44.00
21824   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97039             44.00
21825   Florida   Spine   0560755870101061   5/29/2018   Bill      8/31/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 429 of
                                                   2767

21826   Florida   Spine   0560755870101061   5/29/2018   Bill      8/31/2018     97110             77.00
21827   Florida   Spine   0560755870101061   5/29/2018   Bill      8/31/2018     97112             77.00
21828   Florida   Spine   0560755870101061   5/29/2018   Bill      8/31/2018     97039             44.00
21829   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     99211             77.00
21830   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97530             90.00
21831   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97110             77.00
21832   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97140             72.00
21833   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97035             44.00
21834   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97010             60.00
21835   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     G0283             44.00
21836   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     98941             88.00
21837   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97110             77.00
21838   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97140             72.00
21839   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97112             77.00
21840   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97012             55.00
21841   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97010             60.00
21842   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     99212            105.00
21843   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     97530             90.00
21844   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     97110             77.00
21845   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     97012             55.00
21846   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     97140             72.00
21847   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     97010             60.00
21848   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     G0283             44.00
21849   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     99211             77.00
21850   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     97110             77.00
21851   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     97112             77.00
21852   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     97140             72.00
21853   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     97010             60.00
21854   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     G0283             44.00
21855   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     98941             88.00
21856   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     97530             90.00
21857   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     97012             55.00
21858   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     97140             72.00
21859   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     97035             44.00
21860   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     97010             60.00
21861   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     G0283             44.00
21862   Florida   Spine   0386824120101016   7/4/2018    Bill      8/31/2018     98941             88.00
21863   Florida   Spine   0386824120101016   7/4/2018    Bill      8/31/2018     97110             77.00
21864   Florida   Spine   0386824120101016   7/4/2018    Bill      8/31/2018     97112             77.00
21865   Florida   Spine   0386824120101016   7/4/2018    Bill      8/31/2018     97012             55.00
21866   Florida   Spine   0386824120101016   7/4/2018    Bill      8/31/2018     97140             72.00
21867   Florida   Spine   0386824120101016   7/4/2018    Bill      8/31/2018     97010             60.00
21868   Florida   Spine   0386824120101016   7/4/2018    Bill      8/31/2018     G0283             44.00
21869   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     99212            105.00
21870   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97530             90.00
21871   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97110             77.00
21872   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97110             72.00
21873   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97010             60.00
21874   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     G0283             44.00
21875   Florida   Spine   0611345670101013   7/4/2018    Bill      8/31/2018     98941             88.00
21876   Florida   Spine   0611345670101013   7/4/2018    Bill      8/31/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 430 of
                                                   2767

21877   Florida   Spine   0611345670101013   7/4/2018    Bill      8/31/2018     97112               77.00
21878   Florida   Spine   0611345670101013   7/4/2018    Bill      8/31/2018     97012               55.00
21879   Florida   Spine   0611345670101013   7/4/2018    Bill      8/31/2018     97140               72.00
21880   Florida   Spine   0611345670101013   7/4/2018    Bill      8/31/2018     97010               60.00
21881   Florida   Spine   0611345670101013   7/4/2018    Bill      8/31/2018     G0283               44.00
21882   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     99211               77.00
21883   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97530               90.00
21884   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97110               77.00
21885   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97140               72.00
21886   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97012               55.00
21887   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97010               60.00
21888   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     G0283               44.00
21889   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     98941               88.00
21890   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97110               77.00
21891   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97112               77.00
21892   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97140               72.00
21893   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97039               44.00
21894   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97010               60.00
21895   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     G0283               44.00
21896   Florida   Spine   0562213080101024   7/15/2018   Bill      8/31/2018     99211               77.00
21897   Florida   Spine   0562213080101024   7/15/2018   Bill      8/31/2018     97140               72.00
21898   Florida   Spine   0562213080101024   7/15/2018   Bill      8/31/2018     97035               44.00
21899   Florida   Spine   0562213080101024   7/15/2018   Bill      8/31/2018     97010               60.00
21900   Florida   Spine   0562213080101024   7/15/2018   Bill      8/31/2018     G0283               44.00
21901   Florida   Spine   0170717510101143   6/25/2017   Bill      8/31/2018     99211               77.00
21902   Florida   Spine   0170717510101143   6/25/2017   Bill      8/31/2018     97530               90.00
21903   Florida   Spine   0170717510101143   6/25/2017   Bill      8/31/2018     97140               72.00
21904   Florida   Spine   0170717510101143   6/25/2017   Bill      8/31/2018     97010               60.00
21905   Florida   Spine   0170717510101143   6/25/2017   Bill      8/31/2018     G0283               44.00
21906   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     99211               77.00
21907   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97530               90.00
21908   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97110               77.00
21909   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97112               77.00
21910   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97140               72.00
21911   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     G0283               44.00
21912   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97010               60.00
21913   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     99211               77.00
21914   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97530               90.00
21915   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97112               77.00
21916   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97140               72.00
21917   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     G0283               44.00
21918   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97010               60.00
21919   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     73721            1,750.00
21920   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     97035               44.00
21921   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     99211               77.00
21922   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     97530               90.00
21923   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     97112               77.00
21924   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     97140               72.00
21925   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     G0283               44.00
21926   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     97010               60.00
21927   Florida   Spine   0370773950101083   4/17/2018   Bill      8/31/2018     99213              350.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 431 of
                                                   2767

21928   Florida   Spine   0370773950101083   4/17/2018    Bill     8/31/2018     62323            2,000.00
21929   Florida   Spine   0370773950101083   4/17/2018    Bill     8/31/2018     J2001              105.00
21930   Florida   Spine   0370773950101083   4/17/2018    Bill     8/31/2018     J3490               25.00
21931   Florida   Spine   0370773950101083   4/17/2018    Bill     8/31/2018     J0702              105.00
21932   Florida   Spine   0317525170101053   3/3/2018     Bill     8/31/2018     99213              350.00
21933   Florida   Spine   0427759340101027   4/22/2018    Bill     8/31/2018     99213              350.00
21934   Florida   Spine   0517166980101021   4/1/2017     Bill     8/31/2018     99213              350.00
21935   Florida   Spine   0517166980101021   4/1/2017     Bill     8/31/2018     64483            1,400.00
21936   Florida   Spine   0517166980101021   4/1/2017     Bill     8/31/2018     J2001               35.00
21937   Florida   Spine   0517166980101021   4/1/2017     Bill     8/31/2018     J1020               35.00
21938   Florida   Spine   0517166980101021   4/1/2017     Bill     8/31/2018     A9579               35.00
21939   Florida   Spine   0517166980101021   4/1/2017     Bill     8/31/2018     82950               25.00
21940   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     99211               77.00
21941   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97530               90.00
21942   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97112               77.00
21943   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97140               72.00
21944   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     G0283               44.00
21945   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97010               60.00
21946   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97035               44.00
21947   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     99211               77.00
21948   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     97530               90.00
21949   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     97112               77.00
21950   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     97140               72.00
21951   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     G0283               44.00
21952   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     97010               60.00
21953   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97039               44.00
21954   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     98941               88.00
21955   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97530               90.00
21956   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97112               77.00
21957   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97140               72.00
21958   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     G0283               44.00
21959   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97010               60.00
21960   Florida   Spine   0543067990101035   6/9/2018     Bill     8/31/2018     99211               77.00
21961   Florida   Spine   0543067990101035   6/9/2018     Bill     8/31/2018     97530               90.00
21962   Florida   Spine   0543067990101035   6/9/2018     Bill     8/31/2018     97110               77.00
21963   Florida   Spine   0543067990101035   6/9/2018     Bill     8/31/2018     97112               77.00
21964   Florida   Spine   0543067990101035   6/9/2018     Bill     8/31/2018     97140               72.00
21965   Florida   Spine   0543067990101035   6/9/2018     Bill     8/31/2018     G0283               44.00
21966   Florida   Spine   0543067990101035   6/9/2018     Bill     8/31/2018     97010               60.00
21967   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     99211               77.00
21968   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97530               90.00
21969   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97112               77.00
21970   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97140               72.00
21971   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     G0283               44.00
21972   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97010               60.00
21973   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97035               44.00
21974   Florida   Spine   0570132810101114   5/13/2018    Bill     8/31/2018     97039               44.00
21975   Florida   Spine   0570132810101114   5/13/2018    Bill     8/31/2018     98941               88.00
21976   Florida   Spine   0570132810101114   5/13/2018    Bill     8/31/2018     97530               90.00
21977   Florida   Spine   0570132810101114   5/13/2018    Bill     8/31/2018     97112               77.00
21978   Florida   Spine   0570132810101114   5/13/2018    Bill     8/31/2018     97140               72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 432 of
                                                   2767

21979   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     G0283               44.00
21980   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     97010               60.00
21981   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97012               55.00
21982   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     99211               77.00
21983   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97530               90.00
21984   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97110               77.00
21985   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97140               72.00
21986   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     G0283               44.00
21987   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97010               60.00
21988   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     99203              500.00
21989   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     99203              500.00
21990   Florida   Spine   0616855060101014   1/17/2018   Bill      8/31/2018     99213              350.00
21991   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     99213              350.00
21992   Florida   Spine   0359773980101058   8/4/2018    Bill      8/31/2018     99203              500.00
21993   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     99213              350.00
21994   Florida   Spine   0008125820101100   4/24/2018   Bill      8/31/2018     99213              350.00
21995   Florida   Spine   0008125820101100   4/24/2018   Bill      8/31/2018     62321            2,100.00
21996   Florida   Spine   0008125820101100   4/24/2018   Bill      8/31/2018     J2001              105.00
21997   Florida   Spine   0008125820101100   4/24/2018   Bill      8/31/2018     J3301               70.00
21998   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97035               44.00
21999   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     99211               77.00
22000   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97530               90.00
22001   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97112               77.00
22002   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97140               72.00
22003   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     G0283               44.00
22004   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97010               60.00
22005   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     98941               88.00
22006   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97530               90.00
22007   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97140               72.00
22008   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     G0283               44.00
22009   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97010               60.00
22010   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97012               55.00
22011   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97039               44.00
22012   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     99211               77.00
22013   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     97110               77.00
22014   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     97112               77.00
22015   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     97140               72.00
22016   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     G0283               44.00
22017   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     97010               60.00
22018   Florida   Spine   0125047710101180   5/21/2018   Bill      8/31/2018     97012               55.00
22019   Florida   Spine   0125047710101180   5/21/2018   Bill      8/31/2018     99211               77.00
22020   Florida   Spine   0125047710101180   5/21/2018   Bill      8/31/2018     97530               90.00
22021   Florida   Spine   0125047710101180   5/21/2018   Bill      8/31/2018     97112               77.00
22022   Florida   Spine   0125047710101180   5/21/2018   Bill      8/31/2018     97140               72.00
22023   Florida   Spine   0125047710101180   5/21/2018   Bill      8/31/2018     G0283               44.00
22024   Florida   Spine   0125047710101180   5/21/2018   Bill      8/31/2018     97010               60.00
22025   Florida   Spine   0380155970101236   5/9/2018    Bill      8/31/2018     99211               77.00
22026   Florida   Spine   0380155970101236   5/9/2018    Bill      8/31/2018     97530               90.00
22027   Florida   Spine   0380155970101236   5/9/2018    Bill      8/31/2018     97112               77.00
22028   Florida   Spine   0380155970101236   5/9/2018    Bill      8/31/2018     97140               72.00
22029   Florida   Spine   0380155970101236   5/9/2018    Bill      8/31/2018     G0283               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 433 of
                                                   2767

22030   Florida   Spine   0380155970101236   5/9/2018    Bill      8/31/2018     97010             60.00
22031   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     99211             77.00
22032   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     97530             90.00
22033   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     97140             72.00
22034   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     G0283             44.00
22035   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     97010             60.00
22036   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     97012             55.00
22037   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     99211             77.00
22038   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     97530             90.00
22039   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     97140             72.00
22040   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     G0283             44.00
22041   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     97010             60.00
22042   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     97035             44.00
22043   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97010             60.00
22044   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     99211             77.00
22045   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97530             90.00
22046   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97110             77.00
22047   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97112             77.00
22048   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97140             72.00
22049   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     G0283             44.00
22050   Florida   Spine   0573029910101027   6/21/2018   Bill      8/31/2018     99211             77.00
22051   Florida   Spine   0573029910101027   6/21/2018   Bill      8/31/2018     97530             90.00
22052   Florida   Spine   0573029910101027   6/21/2018   Bill      8/31/2018     97112             77.00
22053   Florida   Spine   0573029910101027   6/21/2018   Bill      8/31/2018     97140             72.00
22054   Florida   Spine   0573029910101027   6/21/2018   Bill      8/31/2018     97010             60.00
22055   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     97010             60.00
22056   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     99211             77.00
22057   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     97530             90.00
22058   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     97110             77.00
22059   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     97112             77.00
22060   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     97140             72.00
22061   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     G0283             44.00
22062   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     98940             72.00
22063   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     99212            105.00
22064   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97140             72.00
22065   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97010             60.00
22066   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     99212            105.00
22067   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     98940             72.00
22068   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97112             77.00
22069   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97140             72.00
22070   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     G0283             44.00
22071   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97010             60.00
22072   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97039             44.00
22073   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     98940             72.00
22074   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     99212            105.00
22075   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97112             77.00
22076   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97140             72.00
22077   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     G0283             44.00
22078   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97010             60.00
22079   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97039             44.00
22080   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 434 of
                                                   2767

22081   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     97530             90.00
22082   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     97110             77.00
22083   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     97112             77.00
22084   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     97140             72.00
22085   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     G0283             44.00
22086   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     97010             60.00
22087   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97039             44.00
22088   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     99211             77.00
22089   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97530             90.00
22090   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97140             72.00
22091   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     G0283             44.00
22092   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97010             60.00
22093   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97035             44.00
22094   Florida   Spine   0607100770101017   6/8/2018    Bill      8/31/2018     99211             77.00
22095   Florida   Spine   0607100770101017   6/8/2018    Bill      8/31/2018     97110             77.00
22096   Florida   Spine   0607100770101017   6/8/2018    Bill      8/31/2018     97112             77.00
22097   Florida   Spine   0607100770101017   6/8/2018    Bill      8/31/2018     97140             72.00
22098   Florida   Spine   0607100770101017   6/8/2018    Bill      8/31/2018     G0283             44.00
22099   Florida   Spine   0607100770101017   6/8/2018    Bill      8/31/2018     97010             60.00
22100   Florida   Spine   0536024840101037   5/31/2018   Bill      8/31/2018     99211             77.00
22101   Florida   Spine   0536024840101037   5/31/2018   Bill      8/31/2018     97530             90.00
22102   Florida   Spine   0536024840101037   5/31/2018   Bill      8/31/2018     97140             72.00
22103   Florida   Spine   0536024840101037   5/31/2018   Bill      8/31/2018     G0283             44.00
22104   Florida   Spine   0536024840101037   5/31/2018   Bill      8/31/2018     97010             60.00
22105   Florida   Spine   0563933210101037   5/23/2018   Bill      8/31/2018     99211             77.00
22106   Florida   Spine   0563933210101037   5/23/2018   Bill      8/31/2018     97530             90.00
22107   Florida   Spine   0563933210101037   5/23/2018   Bill      8/31/2018     97112             77.00
22108   Florida   Spine   0563933210101037   5/23/2018   Bill      8/31/2018     97140             72.00
22109   Florida   Spine   0563933210101037   5/23/2018   Bill      8/31/2018     G0283             44.00
22110   Florida   Spine   0563933210101037   5/23/2018   Bill      8/31/2018     97010             60.00
22111   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     99203            275.00
22112   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     97140             72.00
22113   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     G0283             44.00
22114   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     97010             60.00
22115   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     97035             44.00
22116   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     99203            500.00
22117   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     99203            275.00
22118   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97140             72.00
22119   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     G0283             44.00
22120   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97010             60.00
22121   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97035             44.00
22122   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     A4556             22.00
22123   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     99211             77.00
22124   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97530             90.00
22125   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97112             77.00
22126   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97140             72.00
22127   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     G0283             44.00
22128   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97010             60.00
22129   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97035             44.00
22130   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     99211             77.00
22131   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 435 of
                                                   2767

22132   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97110            77.00
22133   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97112            77.00
22134   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97140            72.00
22135   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     G0283            44.00
22136   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97010            60.00
22137   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     99211            77.00
22138   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97110            77.00
22139   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97112            77.00
22140   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97140            72.00
22141   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97010            60.00
22142   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     G0283            44.00
22143   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     98941            88.00
22144   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97530            90.00
22145   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97012            55.00
22146   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97140            72.00
22147   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97035            44.00
22148   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97010            60.00
22149   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     G0283            44.00
22150   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97039            44.00
22151   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     99211            77.00
22152   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97530            90.00
22153   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97140            72.00
22154   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     G0283            44.00
22155   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97010            60.00
22156   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97035            44.00
22157   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     99211            77.00
22158   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97110            77.00
22159   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97112            77.00
22160   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97140            72.00
22161   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     G0283            44.00
22162   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97010            60.00
22163   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     99211            77.00
22164   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97530            90.00
22165   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97110            77.00
22166   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97112            77.00
22167   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97140            72.00
22168   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     G0283            44.00
22169   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97010            60.00
22170   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     99211            77.00
22171   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97530            90.00
22172   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97110            77.00
22173   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97140            72.00
22174   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97035            44.00
22175   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97010            60.00
22176   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     G0283            44.00
22177   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97039            44.00
22178   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     99211            77.00
22179   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97530            90.00
22180   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97110            77.00
22181   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97140            72.00
22182   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 436 of
                                                   2767

22183   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97010             60.00
22184   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     G0283             44.00
22185   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     99211             77.00
22186   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     97530             90.00
22187   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     97110             77.00
22188   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     97140             72.00
22189   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     97035             44.00
22190   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     97010             60.00
22191   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97039             44.00
22192   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     99211             77.00
22193   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97530             90.00
22194   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97110             77.00
22195   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97140             72.00
22196   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     G0283             44.00
22197   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97010             60.00
22198   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     97039             44.00
22199   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     99211             77.00
22200   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     97530             90.00
22201   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     97110             77.00
22202   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     97140             72.00
22203   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     G0283             44.00
22204   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     97010             60.00
22205   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     99213            193.00
22206   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     97530             90.00
22207   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     97112             77.00
22208   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     97140             72.00
22209   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     97010             60.00
22210   Florida   Spine   0100295840101088   3/30/2018   Bill      8/31/2018     G0283             44.00
22211   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     99212            105.00
22212   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97530             90.00
22213   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97110             77.00
22214   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97140             72.00
22215   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97010             60.00
22216   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     G0283             44.00
22217   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     99212            105.00
22218   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97530             90.00
22219   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97110             77.00
22220   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97140             72.00
22221   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97010             60.00
22222   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     G0283             44.00
22223   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     99211             77.00
22224   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97530             90.00
22225   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97012             55.00
22226   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97140             72.00
22227   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97035             44.00
22228   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97010             60.00
22229   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     G0283             44.00
22230   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     99211             77.00
22231   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97530             90.00
22232   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97140             72.00
22233   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 437 of
                                                   2767

22234   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97010            60.00
22235   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     G0283            44.00
22236   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     G0283            44.00
22237   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     99211            77.00
22238   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97530            90.00
22239   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97110            77.00
22240   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97112            77.00
22241   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97140            72.00
22242   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97010            60.00
22243   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     99211            77.00
22244   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     97530            90.00
22245   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     97110            77.00
22246   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     97140            72.00
22247   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     97010            60.00
22248   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     G0283            44.00
22249   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     G0283            44.00
22250   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     99211            77.00
22251   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97530            90.00
22252   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97110            77.00
22253   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97140            72.00
22254   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97035            44.00
22255   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97010            60.00
22256   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97012            55.00
22257   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     98940            72.00
22258   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97530            90.00
22259   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97140            72.00
22260   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     G0283            44.00
22261   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97010            60.00
22262   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97035            44.00
22263   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     G0283            44.00
22264   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     99211            77.00
22265   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97530            90.00
22266   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97110            77.00
22267   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97112            77.00
22268   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97140            72.00
22269   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97010            60.00
22270   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     G0283            44.00
22271   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     99211            77.00
22272   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97039            44.00
22273   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97110            77.00
22274   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97140            72.00
22275   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97035            44.00
22276   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97010            60.00
22277   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     98941            88.00
22278   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97110            77.00
22279   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97112            77.00
22280   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97140            72.00
22281   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97010            60.00
22282   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     G0283            44.00
22283   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     99211            77.00
22284   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 438 of
                                                   2767

22285   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97110             77.00
22286   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97140             72.00
22287   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97012             55.00
22288   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97010             60.00
22289   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     G0283             44.00
22290   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     99212            105.00
22291   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97530             90.00
22292   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97110             77.00
22293   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97012             55.00
22294   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97140             72.00
22295   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97010             60.00
22296   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     G0283             44.00
22297   Florida   Spine   0560755870101061   5/29/2018   Bill      8/31/2018     99211             77.00
22298   Florida   Spine   0560755870101061   5/29/2018   Bill      8/31/2018     97110             77.00
22299   Florida   Spine   0560755870101061   5/29/2018   Bill      8/31/2018     97112             77.00
22300   Florida   Spine   0560755870101061   5/29/2018   Bill      8/31/2018     97140             72.00
22301   Florida   Spine   0560755870101061   5/29/2018   Bill      8/31/2018     97010             60.00
22302   Florida   Spine   0560755870101061   5/29/2018   Bill      8/31/2018     G0283             44.00
22303   Florida   Spine   0438417300101043   5/24/2018   Bill      8/31/2018     99211             77.00
22304   Florida   Spine   0438417300101043   5/24/2018   Bill      8/31/2018     97035             44.00
22305   Florida   Spine   0438417300101043   5/24/2018   Bill      8/31/2018     97010             60.00
22306   Florida   Spine   0438417300101043   5/24/2018   Bill      8/31/2018     G0283             44.00
22307   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     98941             88.00
22308   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97110             77.00
22309   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97112             77.00
22310   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97140             72.00
22311   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     G0283             44.00
22312   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97010             60.00
22313   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     G0283             44.00
22314   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     98941             88.00
22315   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     97530             90.00
22316   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     97012             55.00
22317   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     97140             72.00
22318   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     97035             44.00
22319   Florida   Spine   0585733910101012   7/28/2018   Bill      8/31/2018     97010             60.00
22320   Florida   Spine   0538615450101015   7/26/2018   Bill      8/31/2018     99211             77.00
22321   Florida   Spine   0538615450101015   7/26/2018   Bill      8/31/2018     97530             90.00
22322   Florida   Spine   0538615450101015   7/26/2018   Bill      8/31/2018     97110             77.00
22323   Florida   Spine   0538615450101015   7/26/2018   Bill      8/31/2018     97140             72.00
22324   Florida   Spine   0538615450101015   7/26/2018   Bill      8/31/2018     97010             60.00
22325   Florida   Spine   0538615450101015   7/26/2018   Bill      8/31/2018     G0283             44.00
22326   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     99211             77.00
22327   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97530             90.00
22328   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97110             77.00
22329   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97140             72.00
22330   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97035             44.00
22331   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97010             60.00
22332   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     G0283             44.00
22333   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     99211             77.00
22334   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97530             90.00
22335   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 439 of
                                                   2767

22336   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97012            55.00
22337   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97010            60.00
22338   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     G0283            44.00
22339   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     G0283            44.00
22340   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     99211            77.00
22341   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     97530            90.00
22342   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     97110            77.00
22343   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     97112            77.00
22344   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     97140            72.00
22345   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     97010            60.00
22346   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     98941            88.00
22347   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97530            90.00
22348   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97140            72.00
22349   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     97010            60.00
22350   Florida   Spine   0506340000101054   6/3/2018    Bill      8/31/2018     G0283            44.00
22351   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     99211            77.00
22352   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     97110            77.00
22353   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     97112            77.00
22354   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     97140            72.00
22355   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     97010            60.00
22356   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     G0283            44.00
22357   Florida   Spine   0570408390101017   10/8/2017   Bill      8/31/2018     99211            77.00
22358   Florida   Spine   0570408390101017   10/8/2017   Bill      8/31/2018     97110            77.00
22359   Florida   Spine   0570408390101017   10/8/2017   Bill      8/31/2018     97112            77.00
22360   Florida   Spine   0570408390101017   10/8/2017   Bill      8/31/2018     97140            72.00
22361   Florida   Spine   0570408390101017   10/8/2017   Bill      8/31/2018     97010            60.00
22362   Florida   Spine   0570408390101017   10/8/2017   Bill      8/31/2018     G0283            44.00
22363   Florida   Spine   0170717510101143   6/25/2017   Bill      8/31/2018     98940            72.00
22364   Florida   Spine   0170717510101143   6/25/2017   Bill      8/31/2018     97530            90.00
22365   Florida   Spine   0170717510101143   6/25/2017   Bill      8/31/2018     97140            72.00
22366   Florida   Spine   0170717510101143   6/25/2017   Bill      8/31/2018     97010            60.00
22367   Florida   Spine   0170717510101143   6/25/2017   Bill      8/31/2018     G0283            44.00
22368   Florida   Spine   0170717510101143   6/25/2017   Bill      8/31/2018     97035            44.00
22369   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     97010            60.00
22370   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     99211            77.00
22371   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     97530            90.00
22372   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     97110            77.00
22373   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     97112            77.00
22374   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     97140            72.00
22375   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     G0283            44.00
22376   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     97035            44.00
22377   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     99211            77.00
22378   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     97530            90.00
22379   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     97112            77.00
22380   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     97140            72.00
22381   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     G0283            44.00
22382   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     97010            60.00
22383   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     99211            77.00
22384   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     97530            90.00
22385   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     97140            72.00
22386   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 440 of
                                                   2767

22387   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     97010               60.00
22388   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     97035               44.00
22389   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     97039               44.00
22390   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     97035               44.00
22391   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     99211               77.00
22392   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     97530               90.00
22393   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     97112               77.00
22394   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     97140               72.00
22395   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     G0283               44.00
22396   Florida   Spine   0593684810101018   7/21/2018   Bill      8/31/2018     97010               60.00
22397   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     72141            1,950.00
22398   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     72148            1,950.00
22399   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     99212              105.00
22400   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     97530               90.00
22401   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     97110               77.00
22402   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     97140               72.00
22403   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     G0283               44.00
22404   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     97010               60.00
22405   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     99213              350.00
22406   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97039               44.00
22407   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     98941               88.00
22408   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     98943               72.00
22409   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97530               90.00
22410   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97140               72.00
22411   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     G0283               44.00
22412   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97010               60.00
22413   Florida   Spine   0586281730101019   4/23/2018   Bill      8/31/2018     98940               72.00
22414   Florida   Spine   0586281730101019   4/23/2018   Bill      8/31/2018     97530               90.00
22415   Florida   Spine   0586281730101019   4/23/2018   Bill      8/31/2018     97112               77.00
22416   Florida   Spine   0586281730101019   4/23/2018   Bill      8/31/2018     97140               72.00
22417   Florida   Spine   0586281730101019   4/23/2018   Bill      8/31/2018     G0283               44.00
22418   Florida   Spine   0586281730101019   4/23/2018   Bill      8/31/2018     97010               60.00
22419   Florida   Spine   0586281730101019   4/23/2018   Bill      8/31/2018     97012               55.00
22420   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     98941               88.00
22421   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97530               90.00
22422   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97140               72.00
22423   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     G0283               44.00
22424   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97010               60.00
22425   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97039               44.00
22426   Florida   Spine   0253624890101216   7/4/2018    Bill      8/31/2018     97110               77.00
22427   Florida   Spine   0253624890101216   7/4/2018    Bill      8/31/2018     G0283               44.00
22428   Florida   Spine   0253624890101216   7/4/2018    Bill      8/31/2018     97010               60.00
22429   Florida   Spine   0253624890101216   7/4/2018    Bill      8/31/2018     97012               55.00
22430   Florida   Spine   0363199880101044   7/27/2018   Bill      8/31/2018     97035               44.00
22431   Florida   Spine   0363199880101044   7/27/2018   Bill      8/31/2018     99211               77.00
22432   Florida   Spine   0363199880101044   7/27/2018   Bill      8/31/2018     97530               90.00
22433   Florida   Spine   0363199880101044   7/27/2018   Bill      8/31/2018     97112               77.00
22434   Florida   Spine   0363199880101044   7/27/2018   Bill      8/31/2018     97140               72.00
22435   Florida   Spine   0363199880101044   7/27/2018   Bill      8/31/2018     G0283               44.00
22436   Florida   Spine   0363199880101044   7/27/2018   Bill      8/31/2018     97010               60.00
22437   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     98941               88.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 441 of
                                                   2767

22438   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     97530             90.00
22439   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     97140             72.00
22440   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     G0283             44.00
22441   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     97010             60.00
22442   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     99203            500.00
22443   Florida   Spine   0284659790101042   4/27/2018   Bill      8/31/2018     99213            350.00
22444   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     99211             77.00
22445   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     97110             77.00
22446   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     97112             77.00
22447   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     97140             72.00
22448   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     G0283             44.00
22449   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     97010             60.00
22450   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     99211             77.00
22451   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     97110             77.00
22452   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     97112             77.00
22453   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     97140             72.00
22454   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     G0283             44.00
22455   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     97010             60.00
22456   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     99211             77.00
22457   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     97530             90.00
22458   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     97110             77.00
22459   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     97140             72.00
22460   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     G0283             44.00
22461   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     97010             60.00
22462   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     97035             44.00
22463   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     99211             77.00
22464   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     97530             90.00
22465   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     97112             77.00
22466   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     97140             72.00
22467   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     G0283             44.00
22468   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     97010             60.00
22469   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     99211             77.00
22470   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     97140             72.00
22471   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     G0283             44.00
22472   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     97010             60.00
22473   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97010             60.00
22474   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     99211             77.00
22475   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97530             90.00
22476   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97110             77.00
22477   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97112             77.00
22478   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97140             72.00
22479   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     G0283             44.00
22480   Florida   Spine   0573029910101027   6/21/2018   Bill      8/31/2018     99211             77.00
22481   Florida   Spine   0573029910101027   6/21/2018   Bill      8/31/2018     97530             90.00
22482   Florida   Spine   0573029910101027   6/21/2018   Bill      8/31/2018     97112             77.00
22483   Florida   Spine   0573029910101027   6/21/2018   Bill      8/31/2018     97140             72.00
22484   Florida   Spine   0573029910101027   6/21/2018   Bill      8/31/2018     97010             60.00
22485   Florida   Spine   0570575920101038   5/17/2018   Bill      8/31/2018     99211             77.00
22486   Florida   Spine   0570575920101038   5/17/2018   Bill      8/31/2018     97530             90.00
22487   Florida   Spine   0570575920101038   5/17/2018   Bill      8/31/2018     97110             77.00
22488   Florida   Spine   0570575920101038   5/17/2018   Bill      8/31/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 442 of
                                                   2767

22489   Florida   Spine   0570575920101038   5/17/2018   Bill      8/31/2018     G0283             44.00
22490   Florida   Spine   0570575920101038   5/17/2018   Bill      8/31/2018     97010             60.00
22491   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     97039             44.00
22492   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     99211             77.00
22493   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     97530             90.00
22494   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     97140             72.00
22495   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     G0283             44.00
22496   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     97010             60.00
22497   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     97035             44.00
22498   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     99211             77.00
22499   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     97530             90.00
22500   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     97110             77.00
22501   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     97112             77.00
22502   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     97140             72.00
22503   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     G0283             44.00
22504   Florida   Spine   0612175710101023   6/18/2018   Bill      8/31/2018     97010             60.00
22505   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     99211             77.00
22506   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97530             90.00
22507   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97110             77.00
22508   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97140             72.00
22509   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     G0283             44.00
22510   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97010             60.00
22511   Florida   Spine   0464837650101011   5/23/2018   Bill      8/31/2018     99211             77.00
22512   Florida   Spine   0464837650101011   5/23/2018   Bill      8/31/2018     97530             90.00
22513   Florida   Spine   0464837650101011   5/23/2018   Bill      8/31/2018     97112             77.00
22514   Florida   Spine   0464837650101011   5/23/2018   Bill      8/31/2018     97140             72.00
22515   Florida   Spine   0464837650101011   5/23/2018   Bill      8/31/2018     G0283             44.00
22516   Florida   Spine   0464837650101011   5/23/2018   Bill      8/31/2018     97010             60.00
22517   Florida   Spine   0464837650101011   5/23/2018   Bill      8/31/2018     97012             55.00
22518   Florida   Spine   0594908620101010   6/20/2018   Bill      8/31/2018     99203            500.00
22519   Florida   Spine   0416275880101098   6/3/2018    Bill      8/31/2018     99213            350.00
22520   Florida   Spine   0408818020101070   5/20/2018   Bill      8/31/2018     99203            500.00
22521   Florida   Spine   0295666270101043   1/25/2018   Bill      8/31/2018     99213            350.00
22522   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     99203            500.00
22523   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     99203            500.00
22524   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     99211             77.00
22525   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97530             90.00
22526   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97112             77.00
22527   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97140             72.00
22528   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     G0283             44.00
22529   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97010             60.00
22530   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97035             44.00
22531   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     99211             77.00
22532   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97530             90.00
22533   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97112             77.00
22534   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97140             72.00
22535   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     G0283             44.00
22536   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97010             60.00
22537   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97035             44.00
22538   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     99211             77.00
22539   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 443 of
                                                   2767

22540   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     97110            77.00
22541   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     97112            77.00
22542   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     97140            72.00
22543   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     G0283            44.00
22544   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     97010            60.00
22545   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     99211            77.00
22546   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97530            90.00
22547   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97112            77.00
22548   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97140            72.00
22549   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     G0283            44.00
22550   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97010            60.00
22551   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97035            44.00
22552   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     99211            77.00
22553   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97530            90.00
22554   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97110            77.00
22555   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97112            77.00
22556   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97140            72.00
22557   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     G0283            44.00
22558   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97010            60.00
22559   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     99211            77.00
22560   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97530            90.00
22561   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97110            77.00
22562   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97112            77.00
22563   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97140            72.00
22564   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     G0283            44.00
22565   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97010            60.00
22566   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     98941            88.00
22567   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97530            90.00
22568   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97012            55.00
22569   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97140            72.00
22570   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97035            44.00
22571   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97010            60.00
22572   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     G0283            44.00
22573   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     99211            77.00
22574   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97110            77.00
22575   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97112            77.00
22576   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97140            72.00
22577   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97012            55.00
22578   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97010            60.00
22579   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     G0283            44.00
22580   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97039            44.00
22581   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     99211            77.00
22582   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97530            90.00
22583   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97140            72.00
22584   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     G0283            44.00
22585   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97010            60.00
22586   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97035            44.00
22587   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     99211            77.00
22588   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97530            90.00
22589   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97110            77.00
22590   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 444 of
                                                   2767

22591   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97140             72.00
22592   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     G0283             44.00
22593   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97010             60.00
22594   Florida   Spine   0410795300101069   1/11/2018   Bill      8/31/2018     99213            350.00
22595   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     G0283             44.00
22596   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     99211             77.00
22597   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97530             90.00
22598   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97110             77.00
22599   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97140             72.00
22600   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97035             44.00
22601   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97010             60.00
22602   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     99212            105.00
22603   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97530             90.00
22604   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97110             77.00
22605   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97140             72.00
22606   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97035             44.00
22607   Florida   Spine   0278560900101096   7/11/2018   Bill      8/31/2018     97039             44.00
22608   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     99211             77.00
22609   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     97530             90.00
22610   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     97110             77.00
22611   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     97140             72.00
22612   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     G0283             44.00
22613   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     97010             60.00
22614   Florida   Spine   0534375780101086   3/14/2018   Bill      8/31/2018     97012             55.00
22615   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     99211             77.00
22616   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97530             90.00
22617   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97110             77.00
22618   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97140             72.00
22619   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     G0283             44.00
22620   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97010             60.00
22621   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     99211             77.00
22622   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     97530             90.00
22623   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     97110             77.00
22624   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     97140             72.00
22625   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     97010             60.00
22626   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     G0283             44.00
22627   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     99211             77.00
22628   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     97530             90.00
22629   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     97110             77.00
22630   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     97140             72.00
22631   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     G0283             44.00
22632   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     97010             60.00
22633   Florida   Spine   0613427910101017   7/21/2018   Bill      8/31/2018     97012             55.00
22634   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97039             44.00
22635   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     99211             77.00
22636   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97530             90.00
22637   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97110             77.00
22638   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97140             72.00
22639   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     G0283             44.00
22640   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97010             60.00
22641   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 445 of
                                                   2767

22642   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     99211            77.00
22643   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97530            90.00
22644   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97110            77.00
22645   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97140            72.00
22646   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97010            60.00
22647   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     G0283            44.00
22648   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     99211            77.00
22649   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97530            90.00
22650   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97110            77.00
22651   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97140            72.00
22652   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97035            44.00
22653   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97010            60.00
22654   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     G0283            44.00
22655   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     99211            77.00
22656   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97110            77.00
22657   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97112            77.00
22658   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97140            72.00
22659   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97010            60.00
22660   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     G0283            44.00
22661   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     G0283            44.00
22662   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     99211            77.00
22663   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97530            90.00
22664   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97112            77.00
22665   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97140            72.00
22666   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97035            44.00
22667   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97010            60.00
22668   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     G0283            44.00
22669   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     99211            77.00
22670   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97530            90.00
22671   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97110            77.00
22672   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97112            77.00
22673   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97140            72.00
22674   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97010            60.00
22675   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     99211            77.00
22676   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     97530            90.00
22677   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     97110            77.00
22678   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     97140            72.00
22679   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     97010            60.00
22680   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     G0283            44.00
22681   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     G0283            44.00
22682   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     99211            77.00
22683   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97530            90.00
22684   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97110            77.00
22685   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97140            72.00
22686   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97035            44.00
22687   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97010            60.00
22688   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     98940            72.00
22689   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97530            90.00
22690   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97140            72.00
22691   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     G0283            44.00
22692   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 446 of
                                                   2767

22693   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97012            55.00
22694   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     G0283            44.00
22695   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     99211            77.00
22696   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97530            90.00
22697   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97110            77.00
22698   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97140            72.00
22699   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97035            44.00
22700   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97010            60.00
22701   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97530            90.00
22702   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97110            77.00
22703   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97140            72.00
22704   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97010            60.00
22705   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     G0283            44.00
22706   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     99211            77.00
22707   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     97530            90.00
22708   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     97112            77.00
22709   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     97140            72.00
22710   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     97010            60.00
22711   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     G0283            44.00
22712   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     99211            77.00
22713   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97530            90.00
22714   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97110            77.00
22715   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97140            72.00
22716   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97012            55.00
22717   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97010            60.00
22718   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     G0283            44.00
22719   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     99211            77.00
22720   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97530            90.00
22721   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97110            77.00
22722   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97012            55.00
22723   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97140            72.00
22724   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97010            60.00
22725   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     G0283            44.00
22726   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     99211            77.00
22727   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97530            90.00
22728   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97110            77.00
22729   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97140            72.00
22730   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97035            44.00
22731   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97010            60.00
22732   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     G0283            44.00
22733   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     99211            77.00
22734   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     97530            90.00
22735   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     97110            77.00
22736   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     97012            55.00
22737   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     97140            72.00
22738   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     97010            60.00
22739   Florida   Spine   0109539870101281   7/18/2018   Bill      8/31/2018     G0283            44.00
22740   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97112            77.00
22741   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     99211            77.00
22742   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97530            90.00
22743   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 447 of
                                                   2767

22744   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97140            72.00
22745   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97010            60.00
22746   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     G0283            44.00
22747   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     G0283            44.00
22748   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     99211            77.00
22749   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97530            90.00
22750   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97110            77.00
22751   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97140            72.00
22752   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97035            44.00
22753   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97010            60.00
22754   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     99211            77.00
22755   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     97530            90.00
22756   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     97110            77.00
22757   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     97140            72.00
22758   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     97010            60.00
22759   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     G0283            44.00
22760   Florida   Spine   0516831860101075   4/19/2018   Bill      8/31/2018     98941            88.00
22761   Florida   Spine   0516831860101075   4/19/2018   Bill      8/31/2018     97110            77.00
22762   Florida   Spine   0516831860101075   4/19/2018   Bill      8/31/2018     97112            77.00
22763   Florida   Spine   0516831860101075   4/19/2018   Bill      8/31/2018     97012            55.00
22764   Florida   Spine   0516831860101075   4/19/2018   Bill      8/31/2018     97140            72.00
22765   Florida   Spine   0516831860101075   4/19/2018   Bill      8/31/2018     97010            60.00
22766   Florida   Spine   0516831860101075   4/19/2018   Bill      8/31/2018     G0283            44.00
22767   Florida   Spine   0562213080101024   7/15/2018   Bill      8/31/2018     99211            77.00
22768   Florida   Spine   0562213080101024   7/15/2018   Bill      8/31/2018     97140            72.00
22769   Florida   Spine   0562213080101024   7/15/2018   Bill      8/31/2018     97035            44.00
22770   Florida   Spine   0562213080101024   7/15/2018   Bill      8/31/2018     97010            60.00
22771   Florida   Spine   0562213080101024   7/15/2018   Bill      8/31/2018     G0283            44.00
22772   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     99211            77.00
22773   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     97110            77.00
22774   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     97112            77.00
22775   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     97140            72.00
22776   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     97010            60.00
22777   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     G0283            44.00
22778   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     99211            77.00
22779   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97530            90.00
22780   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97112            77.00
22781   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97140            72.00
22782   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     G0283            44.00
22783   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97010            60.00
22784   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     99211            77.00
22785   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     97530            90.00
22786   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     97140            72.00
22787   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     G0283            44.00
22788   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     97010            60.00
22789   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     97035            44.00
22790   Florida   Spine   0541348780101068   7/6/2018    Bill      8/31/2018     97039            44.00
22791   Florida   Spine   0317710090101256   7/6/2018    Bill      8/31/2018     99211            77.00
22792   Florida   Spine   0317710090101256   7/6/2018    Bill      8/31/2018     97530            90.00
22793   Florida   Spine   0317710090101256   7/6/2018    Bill      8/31/2018     97140            72.00
22794   Florida   Spine   0008125820101100   4/24/2018   Bill      8/31/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 448 of
                                                   2767

22795   Florida   Spine   0008125820101100   4/24/2018    Bill     8/31/2018     97530             90.00
22796   Florida   Spine   0008125820101100   4/24/2018    Bill     8/31/2018     97112             77.00
22797   Florida   Spine   0008125820101100   4/24/2018    Bill     8/31/2018     97140             72.00
22798   Florida   Spine   0008125820101100   4/24/2018    Bill     8/31/2018     G0283             44.00
22799   Florida   Spine   0008125820101100   4/24/2018    Bill     8/31/2018     97010             60.00
22800   Florida   Spine   0390627420101063   7/26/2018    Bill     8/31/2018     99203            500.00
22801   Florida   Spine   0588693490101013   5/15/2018    Bill     8/31/2018     99213            350.00
22802   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     99211             77.00
22803   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97530             90.00
22804   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97112             77.00
22805   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97140             72.00
22806   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     G0283             44.00
22807   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97010             60.00
22808   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     99211             77.00
22809   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     97530             90.00
22810   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     97112             77.00
22811   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     97140             72.00
22812   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     G0283             44.00
22813   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     97010             60.00
22814   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     98941             88.00
22815   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97530             90.00
22816   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97140             72.00
22817   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     G0283             44.00
22818   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97010             60.00
22819   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97035             44.00
22820   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97039             44.00
22821   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     98940             72.00
22822   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97530             90.00
22823   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97112             77.00
22824   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97140             72.00
22825   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97035             44.00
22826   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97010             60.00
22827   Florida   Spine   0205247890101074   8/9/2018     Bill     8/31/2018     99203            275.00
22828   Florida   Spine   0205247890101074   8/9/2018     Bill     8/31/2018     97140             72.00
22829   Florida   Spine   0205247890101074   8/9/2018     Bill     8/31/2018     G0283             44.00
22830   Florida   Spine   0205247890101074   8/9/2018     Bill     8/31/2018     97010             60.00
22831   Florida   Spine   0205247890101074   8/9/2018     Bill     8/31/2018     A4556             22.00
22832   Florida   Spine   0253624890101216   7/4/2018     Bill     8/31/2018     98941             88.00
22833   Florida   Spine   0253624890101216   7/4/2018     Bill     8/31/2018     97530             90.00
22834   Florida   Spine   0253624890101216   7/4/2018     Bill     8/31/2018     97140             72.00
22835   Florida   Spine   0253624890101216   7/4/2018     Bill     8/31/2018     G0283             44.00
22836   Florida   Spine   0253624890101216   7/4/2018     Bill     8/31/2018     97010             60.00
22837   Florida   Spine   0253624890101216   7/4/2018     Bill     8/31/2018     97035             44.00
22838   Florida   Spine   0473284970101026   12/15/2017   Bill     8/31/2018     98941             88.00
22839   Florida   Spine   0473284970101026   12/15/2017   Bill     8/31/2018     98943             72.00
22840   Florida   Spine   0473284970101026   12/15/2017   Bill     8/31/2018     G0283             44.00
22841   Florida   Spine   0473284970101026   12/15/2017   Bill     8/31/2018     97010             60.00
22842   Florida   Spine   0473284970101026   12/15/2017   Bill     8/31/2018     97039             44.00
22843   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97035             44.00
22844   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     99211             77.00
22845   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 449 of
                                                   2767

22846   Florida   Spine   0363199880101044   7/27/2018   Bill      8/31/2018     97112             77.00
22847   Florida   Spine   0363199880101044   7/27/2018   Bill      8/31/2018     97140             72.00
22848   Florida   Spine   0363199880101044   7/27/2018   Bill      8/31/2018     G0283             44.00
22849   Florida   Spine   0363199880101044   7/27/2018   Bill      8/31/2018     97010             60.00
22850   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     98941             88.00
22851   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     97530             90.00
22852   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     97140             72.00
22853   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     G0283             44.00
22854   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     97010             60.00
22855   Florida   Spine   0570132810101114   5/13/2018   Bill      8/31/2018     99213            193.00
22856   Florida   Spine   0611806660101016   5/4/2018    Bill      8/31/2018     99211             77.00
22857   Florida   Spine   0611806660101016   5/4/2018    Bill      8/31/2018     97530             90.00
22858   Florida   Spine   0611806660101016   5/4/2018    Bill      8/31/2018     97112             77.00
22859   Florida   Spine   0611806660101016   5/4/2018    Bill      8/31/2018     97140             72.00
22860   Florida   Spine   0611806660101016   5/4/2018    Bill      8/31/2018     97010             60.00
22861   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     99203            500.00
22862   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     99211             77.00
22863   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97530             90.00
22864   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97110             77.00
22865   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97140             72.00
22866   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     G0283             44.00
22867   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97010             60.00
22868   Florida   Spine   0390703180101070   3/6/2018    Bill      8/31/2018     99213            350.00
22869   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     99211             77.00
22870   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97530             90.00
22871   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97112             77.00
22872   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97140             72.00
22873   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     G0283             44.00
22874   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97010             60.00
22875   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97035             44.00
22876   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     99211             77.00
22877   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     97110             77.00
22878   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     97112             77.00
22879   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     97140             72.00
22880   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     G0283             44.00
22881   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     97010             60.00
22882   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     99211             77.00
22883   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     97110             77.00
22884   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     97112             77.00
22885   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     97140             72.00
22886   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     G0283             44.00
22887   Florida   Spine   0596695490101018   6/24/2018   Bill      8/31/2018     97010             60.00
22888   Florida   Spine   0380155970101236   5/9/2018    Bill      8/31/2018     99211             77.00
22889   Florida   Spine   0380155970101236   5/9/2018    Bill      8/31/2018     97530             90.00
22890   Florida   Spine   0380155970101236   5/9/2018    Bill      8/31/2018     97112             77.00
22891   Florida   Spine   0380155970101236   5/9/2018    Bill      8/31/2018     97140             72.00
22892   Florida   Spine   0380155970101236   5/9/2018    Bill      8/31/2018     G0283             44.00
22893   Florida   Spine   0380155970101236   5/9/2018    Bill      8/31/2018     97010             60.00
22894   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     99211             77.00
22895   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     97530             90.00
22896   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 450 of
                                                   2767

22897   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     97140            72.00
22898   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     G0283            44.00
22899   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     97010            60.00
22900   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     97039            44.00
22901   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     99211            77.00
22902   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97530            90.00
22903   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97110            77.00
22904   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97140            72.00
22905   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     G0283            44.00
22906   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97010            60.00
22907   Florida   Spine   0550747500101043   7/6/2018    Bill      8/31/2018     97035            44.00
22908   Florida   Spine   0550747500101043   7/6/2018    Bill      8/31/2018     99211            77.00
22909   Florida   Spine   0550747500101043   7/6/2018    Bill      8/31/2018     97530            90.00
22910   Florida   Spine   0550747500101043   7/6/2018    Bill      8/31/2018     97112            77.00
22911   Florida   Spine   0550747500101043   7/6/2018    Bill      8/31/2018     97140            72.00
22912   Florida   Spine   0550747500101043   7/6/2018    Bill      8/31/2018     G0283            44.00
22913   Florida   Spine   0550747500101043   7/6/2018    Bill      8/31/2018     97010            60.00
22914   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     99211            77.00
22915   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     97530            90.00
22916   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     97112            77.00
22917   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     97140            72.00
22918   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     G0283            44.00
22919   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     97010            60.00
22920   Florida   Spine   0543887530101041   7/7/2018    Bill      8/31/2018     97035            44.00
22921   Florida   Spine   0585544400101069   3/12/2018   Bill      8/31/2018     99211            77.00
22922   Florida   Spine   0585544400101069   3/12/2018   Bill      8/31/2018     97530            90.00
22923   Florida   Spine   0585544400101069   3/12/2018   Bill      8/31/2018     97110            77.00
22924   Florida   Spine   0585544400101069   3/12/2018   Bill      8/31/2018     97140            72.00
22925   Florida   Spine   0585544400101069   3/12/2018   Bill      8/31/2018     G0283            44.00
22926   Florida   Spine   0585544400101069   3/12/2018   Bill      8/31/2018     97010            60.00
22927   Florida   Spine   0585544400101069   3/12/2018   Bill      8/31/2018     97039            44.00
22928   Florida   Spine   0416275880101098   6/3/2018    Bill      8/31/2018     99211            77.00
22929   Florida   Spine   0416275880101098   6/3/2018    Bill      8/31/2018     97530            90.00
22930   Florida   Spine   0416275880101098   6/3/2018    Bill      8/31/2018     97140            72.00
22931   Florida   Spine   0416275880101098   6/3/2018    Bill      8/31/2018     G0283            44.00
22932   Florida   Spine   0416275880101098   6/3/2018    Bill      8/31/2018     97010            60.00
22933   Florida   Spine   0416275880101098   6/3/2018    Bill      8/31/2018     97035            44.00
22934   Florida   Spine   0416275880101098   6/3/2018    Bill      8/31/2018     97039            44.00
22935   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     99211            77.00
22936   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     97140            72.00
22937   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     G0283            44.00
22938   Florida   Spine   0523067980101049   5/21/2018   Bill      8/31/2018     97010            60.00
22939   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     99211            77.00
22940   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     97530            90.00
22941   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     97112            77.00
22942   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     97140            72.00
22943   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     G0283            44.00
22944   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     97010            60.00
22945   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     97035            44.00
22946   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     99211            77.00
22947   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 451 of
                                                   2767

22948   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     97140             72.00
22949   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     G0283             44.00
22950   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     97010             60.00
22951   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     97035             44.00
22952   Florida   Spine   0414874410101065   7/5/2018    Bill      8/31/2018     97039             44.00
22953   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     99211             77.00
22954   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97530             90.00
22955   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97110             77.00
22956   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97112             77.00
22957   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97140             72.00
22958   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     G0283             44.00
22959   Florida   Spine   0409424720101079   6/29/2018   Bill      8/31/2018     97010             60.00
22960   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     99211             77.00
22961   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     97530             90.00
22962   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     97110             77.00
22963   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     97112             77.00
22964   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     97140             72.00
22965   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     G0283             44.00
22966   Florida   Spine   0609859320101011   5/29/2018   Bill      8/31/2018     97010             60.00
22967   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     99211             77.00
22968   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     97530             90.00
22969   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     97110             77.00
22970   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     97140             72.00
22971   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     G0283             44.00
22972   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     97010             60.00
22973   Florida   Spine   0578487350101037   7/2/2018    Bill      8/31/2018     97039             44.00
22974   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     98940             72.00
22975   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97530             90.00
22976   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97112             77.00
22977   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97140             72.00
22978   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     G0283             44.00
22979   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97010             60.00
22980   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     99211             77.00
22981   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     97530             90.00
22982   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     97112             77.00
22983   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     97140             72.00
22984   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     G0283             44.00
22985   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     97010             60.00
22986   Florida   Spine   0157462650101218   7/2/2018    Bill      8/31/2018     97035             44.00
22987   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     98940             72.00
22988   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97530             90.00
22989   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97110             77.00
22990   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97140             72.00
22991   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     G0283             44.00
22992   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97010             60.00
22993   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     99213            350.00
22994   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     99203            500.00
22995   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     99213            350.00
22996   Florida   Spine   0563933210101037   5/23/2018   Bill      8/31/2018     99211             77.00
22997   Florida   Spine   0563933210101037   5/23/2018   Bill      8/31/2018     97530             90.00
22998   Florida   Spine   0563933210101037   5/23/2018   Bill      8/31/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 452 of
                                                   2767

22999   Florida   Spine   0563933210101037   5/23/2018   Bill      8/31/2018     97140             72.00
23000   Florida   Spine   0563933210101037   5/23/2018   Bill      8/31/2018     G0283             44.00
23001   Florida   Spine   0563933210101037   5/23/2018   Bill      8/31/2018     97010             60.00
23002   Florida   Spine   0328797240101119   4/3/2018    Bill      8/31/2018     99203            500.00
23003   Florida   Spine   0189280400101136   7/23/2018   Bill      8/31/2018     99203            275.00
23004   Florida   Spine   0189280400101136   7/23/2018   Bill      8/31/2018     97140             72.00
23005   Florida   Spine   0189280400101136   7/23/2018   Bill      8/31/2018     G0283             44.00
23006   Florida   Spine   0189280400101136   7/23/2018   Bill      8/31/2018     97010             60.00
23007   Florida   Spine   0189280400101136   7/23/2018   Bill      8/31/2018     A4556             22.00
23008   Florida   Spine   0386327960101062   5/18/2018   Bill      8/31/2018     99213            350.00
23009   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     99203            500.00
23010   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     99203            500.00
23011   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     99203            500.00
23012   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     99211             77.00
23013   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97530             90.00
23014   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97110             77.00
23015   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97140             72.00
23016   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     G0283             44.00
23017   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97010             60.00
23018   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97039             44.00
23019   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     99211             77.00
23020   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97530             90.00
23021   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97112             77.00
23022   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97140             72.00
23023   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     G0283             44.00
23024   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97010             60.00
23025   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97035             44.00
23026   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     99211             77.00
23027   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97530             90.00
23028   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97112             77.00
23029   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97140             72.00
23030   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     G0283             44.00
23031   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97010             60.00
23032   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97035             44.00
23033   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     99211             77.00
23034   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     97530             90.00
23035   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     97110             77.00
23036   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     97112             77.00
23037   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     97140             72.00
23038   Florida   Spine   0161193320101049   5/30/2018   Bill      8/31/2018     G0283             44.00
23039   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     99211             77.00
23040   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97530             90.00
23041   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97112             77.00
23042   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97140             72.00
23043   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     G0283             44.00
23044   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97010             60.00
23045   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97035             44.00
23046   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     99211             77.00
23047   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97530             90.00
23048   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97110             77.00
23049   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 453 of
                                                   2767

23050   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97140             72.00
23051   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     G0283             44.00
23052   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97010             60.00
23053   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     99203            275.00
23054   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     97140             72.00
23055   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     G0283             44.00
23056   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     97010             60.00
23057   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     A4556             22.00
23058   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     98941             88.00
23059   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97530             90.00
23060   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97012             55.00
23061   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97140             72.00
23062   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97035             44.00
23063   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     97010             60.00
23064   Florida   Spine   0629895190101018   7/26/2018   Bill      8/31/2018     G0283             44.00
23065   Florida   Spine   0334632290101010   8/6/2018    Bill      8/31/2018     99203            275.00
23066   Florida   Spine   0334632290101010   8/6/2018    Bill      8/31/2018     97140             72.00
23067   Florida   Spine   0334632290101010   8/6/2018    Bill      8/31/2018     G0283             44.00
23068   Florida   Spine   0334632290101010   8/6/2018    Bill      8/31/2018     97010             60.00
23069   Florida   Spine   0334632290101010   8/6/2018    Bill      8/31/2018     A4556             22.00
23070   Florida   Spine   0450027330101062   6/25/2018   Bill      8/31/2018     99211             77.00
23071   Florida   Spine   0450027330101062   6/25/2018   Bill      8/31/2018     97530             90.00
23072   Florida   Spine   0450027330101062   6/25/2018   Bill      8/31/2018     97112             77.00
23073   Florida   Spine   0450027330101062   6/25/2018   Bill      8/31/2018     97140             72.00
23074   Florida   Spine   0450027330101062   6/25/2018   Bill      8/31/2018     G0283             44.00
23075   Florida   Spine   0450027330101062   6/25/2018   Bill      8/31/2018     97010             60.00
23076   Florida   Spine   0450027330101062   6/25/2018   Bill      8/31/2018     97035             44.00
23077   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     99203            500.00
23078   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     99211             77.00
23079   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97530             90.00
23080   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97110             77.00
23081   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97140             72.00
23082   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     G0283             44.00
23083   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97010             60.00
23084   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     99211             77.00
23085   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97530             90.00
23086   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97110             77.00
23087   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97140             72.00
23088   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97010             60.00
23089   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     G0283             44.00
23090   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     99211             77.00
23091   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97530             90.00
23092   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97110             77.00
23093   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97140             72.00
23094   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97010             60.00
23095   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     G0283             44.00
23096   Florida   Spine   0301350560101078   7/1/2018    Bill      8/31/2018     97112             77.00
23097   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     99211             77.00
23098   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97530             90.00
23099   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97110             77.00
23100   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 454 of
                                                   2767

23101   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     G0283             44.00
23102   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97010             60.00
23103   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     99211             77.00
23104   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97530             90.00
23105   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97110             77.00
23106   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97140             72.00
23107   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     G0283             44.00
23108   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97010             60.00
23109   Florida   Spine   0428744690101073   6/21/2018   Bill      8/31/2018     97012             55.00
23110   Florida   Spine   0496217780101011   1/19/2018   Bill      8/31/2018     99211             77.00
23111   Florida   Spine   0496217780101011   1/19/2018   Bill      8/31/2018     97530             90.00
23112   Florida   Spine   0496217780101011   1/19/2018   Bill      8/31/2018     97110             77.00
23113   Florida   Spine   0496217780101011   1/19/2018   Bill      8/31/2018     97140             72.00
23114   Florida   Spine   0496217780101011   1/19/2018   Bill      8/31/2018     G0283             44.00
23115   Florida   Spine   0496217780101011   1/19/2018   Bill      8/31/2018     97010             60.00
23116   Florida   Spine   0496217780101011   1/19/2018   Bill      8/31/2018     97012             55.00
23117   Florida   Spine   0496217780101011   1/19/2018   Bill      8/31/2018     A4556             22.00
23118   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     99211             77.00
23119   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97530             90.00
23120   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97110             77.00
23121   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97140             72.00
23122   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     97010             60.00
23123   Florida   Spine   0548978960101018   7/22/2018   Bill      8/31/2018     G0283             44.00
23124   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     G0283             44.00
23125   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     99211             77.00
23126   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97530             90.00
23127   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97110             77.00
23128   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97140             72.00
23129   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97035             44.00
23130   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97010             60.00
23131   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     99211             77.00
23132   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97530             90.00
23133   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97110             77.00
23134   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97140             72.00
23135   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97010             60.00
23136   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     G0283             44.00
23137   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     G0283             44.00
23138   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     99211             77.00
23139   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97530             90.00
23140   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97110             77.00
23141   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97112             77.00
23142   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97140             72.00
23143   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97010             60.00
23144   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     99203            275.00
23145   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     97140             72.00
23146   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     97035             44.00
23147   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     97010             60.00
23148   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     G0283             44.00
23149   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     A4556             22.00
23150   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97530             90.00
23151   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 455 of
                                                   2767

23152   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     G0283            44.00
23153   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97010            60.00
23154   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97035            44.00
23155   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97039            44.00
23156   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     G0283            44.00
23157   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     99211            77.00
23158   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97530            90.00
23159   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97110            77.00
23160   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97140            72.00
23161   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97035            44.00
23162   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97010            60.00
23163   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     99211            77.00
23164   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97530            90.00
23165   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97110            77.00
23166   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97112            77.00
23167   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97140            72.00
23168   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97010            60.00
23169   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     G0283            44.00
23170   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     99211            77.00
23171   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     97530            90.00
23172   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     97112            77.00
23173   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     97140            72.00
23174   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     97010            60.00
23175   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     G0283            44.00
23176   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     98940            72.00
23177   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97530            90.00
23178   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97140            72.00
23179   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     G0283            44.00
23180   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97010            60.00
23181   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97035            44.00
23182   Florida   Spine   0598544170101013   6/23/2018   Bill      8/31/2018     97039            44.00
23183   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     G0283            44.00
23184   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     99211            77.00
23185   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97530            90.00
23186   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97110            77.00
23187   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97012            55.00
23188   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97140            72.00
23189   Florida   Spine   0495085200101015   7/17/2018   Bill      8/31/2018     97010            60.00
23190   Florida   Spine   0438417300101043   5/24/2018   Bill      8/31/2018     99211            77.00
23191   Florida   Spine   0438417300101043   5/24/2018   Bill      8/31/2018     97035            44.00
23192   Florida   Spine   0438417300101043   5/24/2018   Bill      8/31/2018     97010            60.00
23193   Florida   Spine   0438417300101043   5/24/2018   Bill      8/31/2018     G0283            44.00
23194   Florida   Spine   0438417300101043   5/24/2018   Bill      8/31/2018     97530            90.00
23195   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     99211            77.00
23196   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     97110            77.00
23197   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     97112            77.00
23198   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     97140            72.00
23199   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     97010            60.00
23200   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     G0283            44.00
23201   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     G0283            44.00
23202   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 456 of
                                                   2767

23203   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97530            90.00
23204   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97110            77.00
23205   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97140            72.00
23206   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97035            44.00
23207   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97010            60.00
23208   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     99211            77.00
23209   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     97530            90.00
23210   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     97110            77.00
23211   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     97112            77.00
23212   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     97140            72.00
23213   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     97010            60.00
23214   Florida   Spine   0555948490101028   6/26/2018   Bill      8/31/2018     G0283            44.00
23215   Florida   Spine   0563039300101042   5/6/2018    Bill      8/31/2018     98940            72.00
23216   Florida   Spine   0563039300101042   5/6/2018    Bill      8/31/2018     97110            77.00
23217   Florida   Spine   0563039300101042   5/6/2018    Bill      8/31/2018     97112            77.00
23218   Florida   Spine   0563039300101042   5/6/2018    Bill      8/31/2018     97140            72.00
23219   Florida   Spine   0563039300101042   5/6/2018    Bill      8/31/2018     97010            60.00
23220   Florida   Spine   0563039300101042   5/6/2018    Bill      8/31/2018     G0283            44.00
23221   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     99211            77.00
23222   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97530            90.00
23223   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97110            77.00
23224   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97140            72.00
23225   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97012            55.00
23226   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     97010            60.00
23227   Florida   Spine   0160007080101067   6/27/2018   Bill      8/31/2018     G0283            44.00
23228   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     99211            77.00
23229   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     97530            90.00
23230   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     97110            77.00
23231   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     97112            77.00
23232   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     97140            72.00
23233   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     97010            60.00
23234   Florida   Spine   0576328690101018   8/22/2017   Bill      8/31/2018     G0283            44.00
23235   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97010            60.00
23236   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     99211            77.00
23237   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97530            90.00
23238   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97110            77.00
23239   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97112            77.00
23240   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97140            72.00
23241   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     G0283            44.00
23242   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     99211            77.00
23243   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97530            90.00
23244   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97112            77.00
23245   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97140            72.00
23246   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     G0283            44.00
23247   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97010            60.00
23248   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     99211            77.00
23249   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97530            90.00
23250   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97140            72.00
23251   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     G0283            44.00
23252   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97010            60.00
23253   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97035            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 457 of
                                                   2767

23254   Florida   Spine   0605858320101017   7/13/2018    Bill     8/31/2018     97039             44.00
23255   Florida   Spine   0502847650101105   7/21/2018    Bill     8/31/2018     97010             60.00
23256   Florida   Spine   0502847650101105   7/21/2018    Bill     8/31/2018     99211             77.00
23257   Florida   Spine   0502847650101105   7/21/2018    Bill     8/31/2018     97530             90.00
23258   Florida   Spine   0502847650101105   7/21/2018    Bill     8/31/2018     97110             77.00
23259   Florida   Spine   0502847650101105   7/21/2018    Bill     8/31/2018     97112             77.00
23260   Florida   Spine   0502847650101105   7/21/2018    Bill     8/31/2018     97140             72.00
23261   Florida   Spine   0502847650101105   7/21/2018    Bill     8/31/2018     G0283             44.00
23262   Florida   Spine   0593684810101018   7/21/2018    Bill     8/31/2018     99211             77.00
23263   Florida   Spine   0593684810101018   7/21/2018    Bill     8/31/2018     97530             90.00
23264   Florida   Spine   0593684810101018   7/21/2018    Bill     8/31/2018     97112             77.00
23265   Florida   Spine   0593684810101018   7/21/2018    Bill     8/31/2018     97140             72.00
23266   Florida   Spine   0593684810101018   7/21/2018    Bill     8/31/2018     G0283             44.00
23267   Florida   Spine   0593684810101018   7/21/2018    Bill     8/31/2018     97010             60.00
23268   Florida   Spine   0593684810101018   7/21/2018    Bill     8/31/2018     97035             44.00
23269   Florida   Spine   0611806660101016   5/4/2018     Bill     8/31/2018     99211             77.00
23270   Florida   Spine   0611806660101016   5/4/2018     Bill     8/31/2018     97530             90.00
23271   Florida   Spine   0611806660101016   5/4/2018     Bill     8/31/2018     97140             72.00
23272   Florida   Spine   0611806660101016   5/4/2018     Bill     8/31/2018     97010             60.00
23273   Florida   Spine   0370792780101139   7/7/2018     Bill     8/31/2018     99213            350.00
23274   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     99211             77.00
23275   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97530             90.00
23276   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97112             77.00
23277   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97140             72.00
23278   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     G0283             44.00
23279   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97010             60.00
23280   Florida   Spine   0609224750101017   7/18/2018    Bill     8/31/2018     97035             44.00
23281   Florida   Spine   0612175710101023   6/18/2018    Bill     8/31/2018     99211             77.00
23282   Florida   Spine   0612175710101023   6/18/2018    Bill     8/31/2018     97530             90.00
23283   Florida   Spine   0612175710101023   6/18/2018    Bill     8/31/2018     97110             77.00
23284   Florida   Spine   0612175710101023   6/18/2018    Bill     8/31/2018     97112             77.00
23285   Florida   Spine   0612175710101023   6/18/2018    Bill     8/31/2018     97140             72.00
23286   Florida   Spine   0612175710101023   6/18/2018    Bill     8/31/2018     G0283             44.00
23287   Florida   Spine   0612175710101023   6/18/2018    Bill     8/31/2018     97010             60.00
23288   Florida   Spine   0205247890101074   8/9/2018     Bill     8/31/2018     97035             44.00
23289   Florida   Spine   0205247890101074   8/9/2018     Bill     8/31/2018     99211             77.00
23290   Florida   Spine   0205247890101074   8/9/2018     Bill     8/31/2018     97530             90.00
23291   Florida   Spine   0205247890101074   8/9/2018     Bill     8/31/2018     97112             77.00
23292   Florida   Spine   0205247890101074   8/9/2018     Bill     8/31/2018     97140             72.00
23293   Florida   Spine   0205247890101074   8/9/2018     Bill     8/31/2018     G0283             44.00
23294   Florida   Spine   0205247890101074   8/9/2018     Bill     8/31/2018     97010             60.00
23295   Florida   Spine   0253624890101216   7/4/2018     Bill     8/31/2018     98941             88.00
23296   Florida   Spine   0253624890101216   7/4/2018     Bill     8/31/2018     97140             72.00
23297   Florida   Spine   0253624890101216   7/4/2018     Bill     8/31/2018     G0283             44.00
23298   Florida   Spine   0253624890101216   7/4/2018     Bill     8/31/2018     97010             60.00
23299   Florida   Spine   0253624890101216   7/4/2018     Bill     8/31/2018     97035             44.00
23300   Florida   Spine   0253624890101216   7/4/2018     Bill     8/31/2018     97039             44.00
23301   Florida   Spine   0473284970101026   12/15/2017   Bill     8/31/2018     98941             88.00
23302   Florida   Spine   0473284970101026   12/15/2017   Bill     8/31/2018     98943             72.00
23303   Florida   Spine   0473284970101026   12/15/2017   Bill     8/31/2018     G0283             44.00
23304   Florida   Spine   0473284970101026   12/15/2017   Bill     8/31/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 458 of
                                                   2767

23305   Florida   Spine   0473284970101026   12/15/2017   Bill     8/31/2018     97039               44.00
23306   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     99211               77.00
23307   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97530               90.00
23308   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97112               77.00
23309   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97140               72.00
23310   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     G0283               44.00
23311   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97010               60.00
23312   Florida   Spine   0616034480101018   6/19/2018    Bill     8/31/2018     99211               77.00
23313   Florida   Spine   0616034480101018   6/19/2018    Bill     8/31/2018     97530               90.00
23314   Florida   Spine   0616034480101018   6/19/2018    Bill     8/31/2018     97110               77.00
23315   Florida   Spine   0616034480101018   6/19/2018    Bill     8/31/2018     97140               72.00
23316   Florida   Spine   0616034480101018   6/19/2018    Bill     8/31/2018     G0283               44.00
23317   Florida   Spine   0616034480101018   6/19/2018    Bill     8/31/2018     97010               60.00
23318   Florida   Spine   0555300470101018   10/29/2017   Bill     8/31/2018     99213              350.00
23319   Florida   Spine   0555300470101018   10/29/2017   Bill     8/31/2018     62323            2,000.00
23320   Florida   Spine   0555300470101018   10/29/2017   Bill     8/31/2018     J2001              105.00
23321   Florida   Spine   0555300470101018   10/29/2017   Bill     8/31/2018     J3490               25.00
23322   Florida   Spine   0555300470101018   10/29/2017   Bill     8/31/2018     Q9965               25.00
23323   Florida   Spine   0555300470101018   10/29/2017   Bill     8/31/2018     J0702               35.00
23324   Florida   Spine   0553868340101022   8/15/2017    Bill     8/31/2018     99213              350.00
23325   Florida   Spine   0553868340101022   8/15/2017    Bill     8/31/2018     62321            2,100.00
23326   Florida   Spine   0553868340101022   8/15/2017    Bill     8/31/2018     81025               25.00
23327   Florida   Spine   0553868340101022   8/15/2017    Bill     8/31/2018     J2001              105.00
23328   Florida   Spine   0553868340101022   8/15/2017    Bill     8/31/2018     J0702               35.00
23329   Florida   Spine   0125047710101180   5/21/2018    Bill     8/31/2018     99211               77.00
23330   Florida   Spine   0125047710101180   5/21/2018    Bill     8/31/2018     97530               90.00
23331   Florida   Spine   0125047710101180   5/21/2018    Bill     8/31/2018     97112               77.00
23332   Florida   Spine   0125047710101180   5/21/2018    Bill     8/31/2018     97140               72.00
23333   Florida   Spine   0125047710101180   5/21/2018    Bill     8/31/2018     G0283               44.00
23334   Florida   Spine   0125047710101180   5/21/2018    Bill     8/31/2018     97010               60.00
23335   Florida   Spine   0125047710101180   5/21/2018    Bill     8/31/2018     97012               55.00
23336   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     99211               77.00
23337   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     97530               90.00
23338   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     97112               77.00
23339   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     97140               72.00
23340   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     G0283               44.00
23341   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     97010               60.00
23342   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     97035               44.00
23343   Florida   Spine   0543887530101041   7/7/2018     Bill     8/31/2018     97035               44.00
23344   Florida   Spine   0543887530101041   7/7/2018     Bill     8/31/2018     99211               77.00
23345   Florida   Spine   0543887530101041   7/7/2018     Bill     8/31/2018     97530               90.00
23346   Florida   Spine   0543887530101041   7/7/2018     Bill     8/31/2018     97112               77.00
23347   Florida   Spine   0543887530101041   7/7/2018     Bill     8/31/2018     97140               72.00
23348   Florida   Spine   0543887530101041   7/7/2018     Bill     8/31/2018     G0283               44.00
23349   Florida   Spine   0543887530101041   7/7/2018     Bill     8/31/2018     97010               60.00
23350   Florida   Spine   0576921340101014   6/15/2018    Bill     8/31/2018     99211               77.00
23351   Florida   Spine   0576921340101014   6/15/2018    Bill     8/31/2018     97110               77.00
23352   Florida   Spine   0576921340101014   6/15/2018    Bill     8/31/2018     97112               77.00
23353   Florida   Spine   0576921340101014   6/15/2018    Bill     8/31/2018     97140               72.00
23354   Florida   Spine   0576921340101014   6/15/2018    Bill     8/31/2018     G0283               44.00
23355   Florida   Spine   0576921340101014   6/15/2018    Bill     8/31/2018     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 459 of
                                                   2767

23356   Florida   Spine   0465179120101035   6/11/2018   Bill      8/31/2018     99211             77.00
23357   Florida   Spine   0465179120101035   6/11/2018   Bill      8/31/2018     97530             90.00
23358   Florida   Spine   0465179120101035   6/11/2018   Bill      8/31/2018     97110             77.00
23359   Florida   Spine   0465179120101035   6/11/2018   Bill      8/31/2018     97140             72.00
23360   Florida   Spine   0465179120101035   6/11/2018   Bill      8/31/2018     G0283             44.00
23361   Florida   Spine   0465179120101035   6/11/2018   Bill      8/31/2018     97010             60.00
23362   Florida   Spine   0465179120101035   6/11/2018   Bill      8/31/2018     97039             44.00
23363   Florida   Spine   0451997590101011   5/2/2018    Bill      8/31/2018     99213            193.00
23364   Florida   Spine   0451997590101011   5/2/2018    Bill      8/31/2018     97110             77.00
23365   Florida   Spine   0451997590101011   5/2/2018    Bill      8/31/2018     97112             77.00
23366   Florida   Spine   0451997590101011   5/2/2018    Bill      8/31/2018     97140             72.00
23367   Florida   Spine   0451997590101011   5/2/2018    Bill      8/31/2018     G0283             44.00
23368   Florida   Spine   0451997590101011   5/2/2018    Bill      8/31/2018     97010             60.00
23369   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     99211             77.00
23370   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97530             90.00
23371   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97112             77.00
23372   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97140             72.00
23373   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     G0283             44.00
23374   Florida   Spine   0609224750101017   7/18/2018   Bill      8/31/2018     97010             60.00
23375   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     99211             77.00
23376   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     97530             90.00
23377   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     97110             77.00
23378   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     97140             72.00
23379   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     G0283             44.00
23380   Florida   Spine   0266066140101148   7/3/2018    Bill      8/31/2018     97010             60.00
23381   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     99211             77.00
23382   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     97530             90.00
23383   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     97110             77.00
23384   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     97140             72.00
23385   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     G0283             44.00
23386   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     97010             60.00
23387   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     99211             77.00
23388   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97530             90.00
23389   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97110             77.00
23390   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97140             72.00
23391   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     G0283             44.00
23392   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97010             60.00
23393   Florida   Spine   0605858320101017   7/13/2018   Bill      8/31/2018     97039             44.00
23394   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     99211             77.00
23395   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97110             77.00
23396   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97112             77.00
23397   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97140             72.00
23398   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     G0283             44.00
23399   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97010             60.00
23400   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     99211             77.00
23401   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97530             90.00
23402   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97110             77.00
23403   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97140             72.00
23404   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     G0283             44.00
23405   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97010             60.00
23406   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97012             55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 460 of
                                                   2767

23407   Florida   Spine   0563933210101037   5/23/2018    Bill     8/31/2018     99213              193.00
23408   Florida   Spine   0563933210101037   5/23/2018    Bill     8/31/2018     98943               72.00
23409   Florida   Spine   0189280400101136   7/23/2018    Bill     8/31/2018     99211               77.00
23410   Florida   Spine   0189280400101136   7/23/2018    Bill     8/31/2018     97530               90.00
23411   Florida   Spine   0189280400101136   7/23/2018    Bill     8/31/2018     97112               77.00
23412   Florida   Spine   0189280400101136   7/23/2018    Bill     8/31/2018     G0283               44.00
23413   Florida   Spine   0189280400101136   7/23/2018    Bill     8/31/2018     97010               60.00
23414   Florida   Spine   0189280400101136   7/23/2018    Bill     8/31/2018     97035               44.00
23415   Florida   Spine   0189280400101136   7/23/2018    Bill     8/31/2018     97140               72.00
23416   Florida   Spine   0420201160101123   5/18/2018    Bill     8/31/2018     97012               55.00
23417   Florida   Spine   0420201160101123   5/18/2018    Bill     8/31/2018     99211               77.00
23418   Florida   Spine   0420201160101123   5/18/2018    Bill     8/31/2018     97530               90.00
23419   Florida   Spine   0420201160101123   5/18/2018    Bill     8/31/2018     97112               77.00
23420   Florida   Spine   0420201160101123   5/18/2018    Bill     8/31/2018     97140               72.00
23421   Florida   Spine   0420201160101123   5/18/2018    Bill     8/31/2018     G0283               44.00
23422   Florida   Spine   0420201160101123   5/18/2018    Bill     8/31/2018     97010               60.00
23423   Florida   Spine   0562213080101024   7/15/2018    Bill     8/31/2018     99203              500.00
23424   Florida   Spine   0425292990101040   1/26/2018    Bill     8/31/2018     99213              350.00
23425   Florida   Spine   0473284970101026   12/15/2017   Bill     8/31/2018     99213              350.00
23426   Florida   Spine   0358410500101034   4/26/2017    Bill     8/31/2018     99203              500.00
23427   Florida   Spine   0127005020101033   1/18/2018    Bill     8/31/2018     99213              350.00
23428   Florida   Spine   0531525880101013   6/18/2018    Bill     8/31/2018     99213              350.00
23429   Florida   Spine   0531525880101013   6/18/2018    Bill     8/31/2018     62321            2,100.00
23430   Florida   Spine   0531525880101013   6/18/2018    Bill     8/31/2018     J2001              105.00
23431   Florida   Spine   0531525880101013   6/18/2018    Bill     8/31/2018     J3301               70.00
23432   Florida   Spine   0358366760101025   12/26/2017   Bill     8/31/2018     99213              350.00
23433   Florida   Spine   0538481200101015   10/26/2017   Bill     8/31/2018     99213              350.00
23434   Florida   Spine   0538481200101015   10/26/2017   Bill     8/31/2018     J2001              105.00
23435   Florida   Spine   0538481200101015   10/26/2017   Bill     8/31/2018     J1020               35.00
23436   Florida   Spine   0538481200101015   10/26/2017   Bill     8/31/2018     Q9965               25.00
23437   Florida   Spine   0538481200101015   10/26/2017   Bill     8/31/2018     64493            3,600.00
23438   Florida   Spine   0538481200101015   10/26/2017   Bill     8/31/2018     64494            1,800.00
23439   Florida   Spine   0538481200101015   10/26/2017   Bill     8/31/2018     64495              900.00
23440   Florida   Spine   0386465840101058   12/11/2017   Bill     8/31/2018     99213              350.00
23441   Florida   Spine   0543630910101060   8/3/2018     Bill     8/31/2018     99203              275.00
23442   Florida   Spine   0543630910101060   8/3/2018     Bill     8/31/2018     97140               72.00
23443   Florida   Spine   0543630910101060   8/3/2018     Bill     8/31/2018     97010               60.00
23444   Florida   Spine   0543630910101060   8/3/2018     Bill     8/31/2018     G0283               44.00
23445   Florida   Spine   0543630910101060   8/3/2018     Bill     8/31/2018     A4556               22.00
23446   Florida   Spine   0161193320101049   5/30/2018    Bill     8/31/2018     99211               77.00
23447   Florida   Spine   0161193320101049   5/30/2018    Bill     8/31/2018     97530               90.00
23448   Florida   Spine   0161193320101049   5/30/2018    Bill     8/31/2018     97110               77.00
23449   Florida   Spine   0161193320101049   5/30/2018    Bill     8/31/2018     97112               77.00
23450   Florida   Spine   0161193320101049   5/30/2018    Bill     8/31/2018     97140               72.00
23451   Florida   Spine   0161193320101049   5/30/2018    Bill     8/31/2018     G0283               44.00
23452   Florida   Spine   0161193320101049   5/30/2018    Bill     8/31/2018     97010               60.00
23453   Florida   Spine   0573827830101013   8/8/2018     Bill     8/31/2018     99211               77.00
23454   Florida   Spine   0573827830101013   8/8/2018     Bill     8/31/2018     97530               90.00
23455   Florida   Spine   0573827830101013   8/8/2018     Bill     8/31/2018     97112               77.00
23456   Florida   Spine   0573827830101013   8/8/2018     Bill     8/31/2018     97140               72.00
23457   Florida   Spine   0573827830101013   8/8/2018     Bill     8/31/2018     G0283               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 461 of
                                                   2767

23458   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97010             60.00
23459   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97035             44.00
23460   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     99211             77.00
23461   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97530             90.00
23462   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97110             77.00
23463   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97140             72.00
23464   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     G0283             44.00
23465   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97010             60.00
23466   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     99211             77.00
23467   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97530             90.00
23468   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97112             77.00
23469   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97140             72.00
23470   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     G0283             44.00
23471   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97010             60.00
23472   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97035             44.00
23473   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     99211             77.00
23474   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     97530             90.00
23475   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     97112             77.00
23476   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     97140             72.00
23477   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     G0283             44.00
23478   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     97010             60.00
23479   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     97035             44.00
23480   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     99211             77.00
23481   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97530             90.00
23482   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97110             77.00
23483   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97112             77.00
23484   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97140             72.00
23485   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     G0283             44.00
23486   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97010             60.00
23487   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     99211             77.00
23488   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97110             77.00
23489   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97112             77.00
23490   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97140             72.00
23491   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97012             55.00
23492   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97010             60.00
23493   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     G0283             44.00
23494   Florida   Spine   0491774990101012   8/9/2018    Bill      8/31/2018     99203            275.00
23495   Florida   Spine   0491774990101012   8/9/2018    Bill      8/31/2018     97140             72.00
23496   Florida   Spine   0491774990101012   8/9/2018    Bill      8/31/2018     G0283             44.00
23497   Florida   Spine   0491774990101012   8/9/2018    Bill      8/31/2018     97010             60.00
23498   Florida   Spine   0491774990101012   8/9/2018    Bill      8/31/2018     A4556             22.00
23499   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     99211             77.00
23500   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97110             77.00
23501   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97112             77.00
23502   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97140             72.00
23503   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     G0283             44.00
23504   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97010             60.00
23505   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     99211             77.00
23506   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97530             90.00
23507   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97110             77.00
23508   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 462 of
                                                   2767

23509   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97140            72.00
23510   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     G0283            44.00
23511   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97010            60.00
23512   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97035            44.00
23513   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     99211            77.00
23514   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97530            90.00
23515   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97110            77.00
23516   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97140            72.00
23517   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     97010            60.00
23518   Florida   Spine   0548690840101056   8/3/2018    Bill      8/31/2018     G0283            44.00
23519   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     99211            77.00
23520   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     97530            90.00
23521   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     97110            77.00
23522   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     97140            72.00
23523   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     G0283            44.00
23524   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     97010            60.00
23525   Florida   Spine   0566172520101026   6/4/2018    Bill      8/31/2018     97012            55.00
23526   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     99211            77.00
23527   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97530            90.00
23528   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97110            77.00
23529   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97140            72.00
23530   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     G0283            44.00
23531   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97010            60.00
23532   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97039            44.00
23533   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     99211            77.00
23534   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97530            90.00
23535   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97110            77.00
23536   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97140            72.00
23537   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     G0283            44.00
23538   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97010            60.00
23539   Florida   Spine   0567000360101013   7/3/2018    Bill      8/31/2018     97012            55.00
23540   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     99211            77.00
23541   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97530            90.00
23542   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97110            77.00
23543   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97112            77.00
23544   Florida   Spine   0571178530101016   6/23/2018   Bill      8/31/2018     97140            72.00
23545   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     99211            77.00
23546   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97530            90.00
23547   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97112            77.00
23548   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97140            72.00
23549   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     97010            60.00
23550   Florida   Spine   0393857520101112   8/6/2018    Bill      8/31/2018     G0283            44.00
23551   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     99211            77.00
23552   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97530            90.00
23553   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97110            77.00
23554   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97112            77.00
23555   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     97010            60.00
23556   Florida   Spine   0585707650101044   5/1/2018    Bill      8/31/2018     G0283            44.00
23557   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     99211            77.00
23558   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     97530            90.00
23559   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 463 of
                                                   2767

23560   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     97140            72.00
23561   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     97010            60.00
23562   Florida   Spine   0537302130101019   7/30/2018   Bill      8/31/2018     G0283            44.00
23563   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     99211            77.00
23564   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97530            90.00
23565   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97112            77.00
23566   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97140            72.00
23567   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97012            55.00
23568   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     97010            60.00
23569   Florida   Spine   0175851800101037   6/17/2018   Bill      8/31/2018     G0283            44.00
23570   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     99211            77.00
23571   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97530            90.00
23572   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97110            77.00
23573   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97140            72.00
23574   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     97010            60.00
23575   Florida   Spine   0328797240101127   7/9/2018    Bill      8/31/2018     G0283            44.00
23576   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     99211            77.00
23577   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97530            90.00
23578   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97110            77.00
23579   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97112            77.00
23580   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97140            72.00
23581   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     97010            60.00
23582   Florida   Spine   0422384990101055   6/19/2018   Bill      8/31/2018     G0283            44.00
23583   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     99211            77.00
23584   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     97530            90.00
23585   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     97112            77.00
23586   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     97140            72.00
23587   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     97010            60.00
23588   Florida   Spine   0355546070101103   6/6/2018    Bill      8/31/2018     G0283            44.00
23589   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     G0283            44.00
23590   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     99211            77.00
23591   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97530            90.00
23592   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97110            77.00
23593   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97140            72.00
23594   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97035            44.00
23595   Florida   Spine   0375827250101048   5/11/2018   Bill      8/31/2018     97010            60.00
23596   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     99211            77.00
23597   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     97140            72.00
23598   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     97035            44.00
23599   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     97010            60.00
23600   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     G0283            44.00
23601   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     97530            90.00
23602   Florida   Spine   0612515580101019   8/12/2018   Bill      8/31/2018     97110            77.00
23603   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     98941            88.00
23604   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97530            90.00
23605   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97112            77.00
23606   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97140            72.00
23607   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     G0283            44.00
23608   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97010            60.00
23609   Florida   Spine   0101685830101099   7/14/2018   Bill      8/31/2018     97012            55.00
23610   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 464 of
                                                   2767

23611   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     99211            77.00
23612   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97530            90.00
23613   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97110            77.00
23614   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97140            72.00
23615   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97012            55.00
23616   Florida   Spine   0315339680101047   7/27/2018   Bill      8/31/2018     97010            60.00
23617   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     99211            77.00
23618   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97530            90.00
23619   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97110            77.00
23620   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97140            72.00
23621   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     97010            60.00
23622   Florida   Spine   0424697340101030   7/6/2018    Bill      8/31/2018     G0283            44.00
23623   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     99211            77.00
23624   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     97110            77.00
23625   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     97112            77.00
23626   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     97140            72.00
23627   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     97010            60.00
23628   Florida   Spine   0470540830101073   6/28/2018   Bill      8/31/2018     G0283            44.00
23629   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97112            77.00
23630   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     99211            77.00
23631   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97530            90.00
23632   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97110            77.00
23633   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97140            72.00
23634   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     97010            60.00
23635   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     G0283            44.00
23636   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     G0283            44.00
23637   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     99211            77.00
23638   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97530            90.00
23639   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97110            77.00
23640   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97140            72.00
23641   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97035            44.00
23642   Florida   Spine   0451966340101076   7/31/2018   Bill      8/31/2018     97010            60.00
23643   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     99211            77.00
23644   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97530            90.00
23645   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97110            77.00
23646   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97140            72.00
23647   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97035            44.00
23648   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     97010            60.00
23649   Florida   Spine   0390627420101063   7/26/2018   Bill      8/31/2018     G0283            44.00
23650   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     99211            77.00
23651   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97530            90.00
23652   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97112            77.00
23653   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97140            72.00
23654   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97035            44.00
23655   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     97010            60.00
23656   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     G0283            44.00
23657   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     99211            77.00
23658   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     97110            77.00
23659   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     97112            77.00
23660   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     97140            72.00
23661   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 465 of
                                                   2767

23662   Florida   Spine   0433688430101054   6/21/2018   Bill      8/31/2018     G0283             44.00
23663   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     99211             77.00
23664   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97530             90.00
23665   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97110             77.00
23666   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97112             77.00
23667   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97140             72.00
23668   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     G0283             44.00
23669   Florida   Spine   0370792780101139   7/7/2018    Bill      8/31/2018     97010             60.00
23670   Florida   Spine   0237577800101091   3/20/2018   Bill      8/31/2018     99213            193.00
23671   Florida   Spine   0237577800101091   3/20/2018   Bill      8/31/2018     97530             90.00
23672   Florida   Spine   0237577800101091   3/20/2018   Bill      8/31/2018     97110             77.00
23673   Florida   Spine   0237577800101091   3/20/2018   Bill      8/31/2018     97112             77.00
23674   Florida   Spine   0237577800101091   3/20/2018   Bill      8/31/2018     97140             72.00
23675   Florida   Spine   0237577800101091   3/20/2018   Bill      8/31/2018     G0283             44.00
23676   Florida   Spine   0237577800101091   3/20/2018   Bill      8/31/2018     97010             60.00
23677   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     99211             77.00
23678   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     97530             90.00
23679   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     97110             77.00
23680   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     97112             77.00
23681   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     97140             72.00
23682   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     G0283             44.00
23683   Florida   Spine   0502847650101105   7/21/2018   Bill      8/31/2018     97010             60.00
23684   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     99211             77.00
23685   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     97530             90.00
23686   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     97112             77.00
23687   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     97140             72.00
23688   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     G0283             44.00
23689   Florida   Spine   0592684380101027   6/28/2018   Bill      8/31/2018     97010             60.00
23690   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     99211             77.00
23691   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     97110             77.00
23692   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     97112             77.00
23693   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     97140             72.00
23694   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     G0283             44.00
23695   Florida   Spine   0586666620101030   9/23/2017   Bill      8/31/2018     97010             60.00
23696   Florida   Spine   0611806660101016   5/4/2018    Bill      8/31/2018     99211             77.00
23697   Florida   Spine   0611806660101016   5/4/2018    Bill      8/31/2018     97530             90.00
23698   Florida   Spine   0611806660101016   5/4/2018    Bill      8/31/2018     97140             72.00
23699   Florida   Spine   0611806660101016   5/4/2018    Bill      8/31/2018     97010             60.00
23700   Florida   Spine   0008125820101100   4/24/2018   Bill      8/31/2018     99211             77.00
23701   Florida   Spine   0008125820101100   4/24/2018   Bill      8/31/2018     97530             90.00
23702   Florida   Spine   0008125820101100   4/24/2018   Bill      8/31/2018     97112             77.00
23703   Florida   Spine   0008125820101100   4/24/2018   Bill      8/31/2018     97140             72.00
23704   Florida   Spine   0008125820101100   4/24/2018   Bill      8/31/2018     G0283             44.00
23705   Florida   Spine   0008125820101100   4/24/2018   Bill      8/31/2018     97010             60.00
23706   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     99211             77.00
23707   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     97530             90.00
23708   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     97110             77.00
23709   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     97140             72.00
23710   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     G0283             44.00
23711   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     97010             60.00
23712   Florida   Spine   0407185910101029   7/1/2018    Bill      8/31/2018     97039             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 466 of
                                                   2767

23713   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     99211            77.00
23714   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     97530            90.00
23715   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     97112            77.00
23716   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     97140            72.00
23717   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     G0283            44.00
23718   Florida   Spine   0454649430101035   10/30/2017   Bill     8/31/2018     97010            60.00
23719   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     98941            88.00
23720   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97530            90.00
23721   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97112            77.00
23722   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97140            72.00
23723   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97010            60.00
23724   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97035            44.00
23725   Florida   Spine   0482710150101062   5/29/2018    Bill     8/31/2018     99211            77.00
23726   Florida   Spine   0482710150101062   5/29/2018    Bill     8/31/2018     97530            90.00
23727   Florida   Spine   0482710150101062   5/29/2018    Bill     8/31/2018     97112            77.00
23728   Florida   Spine   0482710150101062   5/29/2018    Bill     8/31/2018     97140            72.00
23729   Florida   Spine   0482710150101062   5/29/2018    Bill     8/31/2018     97010            60.00
23730   Florida   Spine   0482710150101062   5/29/2018    Bill     8/31/2018     G0283            44.00
23731   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     99211            77.00
23732   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97530            90.00
23733   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97112            77.00
23734   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97140            72.00
23735   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     G0283            44.00
23736   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97010            60.00
23737   Florida   Spine   0363199880101044   7/27/2018    Bill     8/31/2018     97035            44.00
23738   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     98941            88.00
23739   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97530            90.00
23740   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97140            72.00
23741   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     G0283            44.00
23742   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97010            60.00
23743   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97012            55.00
23744   Florida   Spine   0101685830101099   7/14/2018    Bill     8/31/2018     97035            44.00
23745   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     98941            88.00
23746   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97530            90.00
23747   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97112            77.00
23748   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97140            72.00
23749   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     G0283            44.00
23750   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97010            60.00
23751   Florida   Spine   0348590770101021   6/23/2018    Bill     8/31/2018     97039            44.00
23752   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     99211            77.00
23753   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     97530            90.00
23754   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     97112            77.00
23755   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     97140            72.00
23756   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     G0283            44.00
23757   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     97010            60.00
23758   Florida   Spine   0550747500101043   7/6/2018     Bill     8/31/2018     97035            44.00
23759   Florida   Spine   0616034480101018   6/19/2018    Bill     8/31/2018     99211            77.00
23760   Florida   Spine   0616034480101018   6/19/2018    Bill     8/31/2018     97530            90.00
23761   Florida   Spine   0616034480101018   6/19/2018    Bill     8/31/2018     97110            77.00
23762   Florida   Spine   0616034480101018   6/19/2018    Bill     8/31/2018     97140            72.00
23763   Florida   Spine   0616034480101018   6/19/2018    Bill     8/31/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 467 of
                                                   2767

23764   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97010             60.00
23765   Florida   Spine   0616034480101018   6/19/2018   Bill      8/31/2018     97012             55.00
23766   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     99211             77.00
23767   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97530             90.00
23768   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97110             77.00
23769   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97140             72.00
23770   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     G0283             44.00
23771   Florida   Spine   0087644080101323   8/1/2018    Bill      8/31/2018     97010             60.00
23772   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     98941             88.00
23773   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97530             90.00
23774   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97140             72.00
23775   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     G0283             44.00
23776   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97010             60.00
23777   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97035             44.00
23778   Florida   Spine   0385977570101026   6/10/2018   Bill      8/31/2018     97012             55.00
23779   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     99211             77.00
23780   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     97110             77.00
23781   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     97112             77.00
23782   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     97140             72.00
23783   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     G0283             44.00
23784   Florida   Spine   0584707870101031   6/20/2018   Bill      8/31/2018     97010             60.00
23785   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     99211             77.00
23786   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97110             77.00
23787   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97112             77.00
23788   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97140             72.00
23789   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     G0283             44.00
23790   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97010             60.00
23791   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     98941             88.00
23792   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97530             90.00
23793   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97110             77.00
23794   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97140             72.00
23795   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     G0283             44.00
23796   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97010             60.00
23797   Florida   Spine   0348590770101021   6/23/2018   Bill      8/31/2018     97035             44.00
23798   Florida   Spine   0420201160101123   5/18/2018   Bill      8/31/2018     99211             77.00
23799   Florida   Spine   0420201160101123   5/18/2018   Bill      8/31/2018     97530             90.00
23800   Florida   Spine   0420201160101123   5/18/2018   Bill      8/31/2018     97112             77.00
23801   Florida   Spine   0420201160101123   5/18/2018   Bill      8/31/2018     97140             72.00
23802   Florida   Spine   0420201160101123   5/18/2018   Bill      8/31/2018     G0283             44.00
23803   Florida   Spine   0420201160101123   5/18/2018   Bill      8/31/2018     97010             60.00
23804   Florida   Spine   0420201160101123   5/18/2018   Bill      8/31/2018     97012             55.00
23805   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     99211             77.00
23806   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     97530             90.00
23807   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     97140             72.00
23808   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     G0283             44.00
23809   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     97010             60.00
23810   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     97035             44.00
23811   Florida   Spine   0619444340101024   8/9/2018    Bill      8/31/2018     97039             44.00
23812   Florida   Spine   0505637720101012   7/25/2018   Bill      8/31/2018     99213            350.00
23813   Florida   Spine   0602686090101013   7/24/2018   Bill      8/31/2018     99203            500.00
23814   Florida   Spine   0414071520101099   4/27/2018   Bill      8/31/2018     99213            350.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 468 of
                                                   2767

23815   Florida   Spine   0126692900101091   7/4/2017    Bill      8/31/2018     99213            350.00
23816   Florida   Spine   0585544400101069   3/12/2018   Bill      8/31/2018     99213            350.00
23817   Florida   Spine   0543630910101060   8/3/2018    Bill      8/31/2018     99211             77.00
23818   Florida   Spine   0543630910101060   8/3/2018    Bill      8/31/2018     97530             90.00
23819   Florida   Spine   0543630910101060   8/3/2018    Bill      8/31/2018     97110             77.00
23820   Florida   Spine   0543630910101060   8/3/2018    Bill      8/31/2018     97140             72.00
23821   Florida   Spine   0543630910101060   8/3/2018    Bill      8/31/2018     97010             60.00
23822   Florida   Spine   0543630910101060   8/3/2018    Bill      8/31/2018     G0283             44.00
23823   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     99211             77.00
23824   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97530             90.00
23825   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97110             77.00
23826   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97140             72.00
23827   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     G0283             44.00
23828   Florida   Spine   0534668100101061   7/15/2018   Bill      8/31/2018     97010             60.00
23829   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     99211             77.00
23830   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97530             90.00
23831   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97112             77.00
23832   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97140             72.00
23833   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     G0283             44.00
23834   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97010             60.00
23835   Florida   Spine   0424851090101035   7/10/2018   Bill      8/31/2018     97035             44.00
23836   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     99211             77.00
23837   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97530             90.00
23838   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97112             77.00
23839   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97140             72.00
23840   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     G0283             44.00
23841   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97010             60.00
23842   Florida   Spine   0573827830101013   8/8/2018    Bill      8/31/2018     97035             44.00
23843   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     99211             77.00
23844   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     97530             90.00
23845   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     97112             77.00
23846   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     97140             72.00
23847   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     G0283             44.00
23848   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     97010             60.00
23849   Florida   Spine   0612474280101012   8/11/2018   Bill      8/31/2018     97035             44.00
23850   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     99211             77.00
23851   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97530             90.00
23852   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97110             77.00
23853   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97112             77.00
23854   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97140             72.00
23855   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     G0283             44.00
23856   Florida   Spine   0535158550101034   7/15/2018   Bill      8/31/2018     97010             60.00
23857   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     99211             77.00
23858   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97110             77.00
23859   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97112             77.00
23860   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97140             72.00
23861   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     97010             60.00
23862   Florida   Spine   0360697770101076   7/4/2018    Bill      8/31/2018     G0283             44.00
23863   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     99211             77.00
23864   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97530             90.00
23865   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 469 of
                                                   2767

23866   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97112               77.00
23867   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97140               72.00
23868   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     G0283               44.00
23869   Florida   Spine   0588155410101028   7/7/2018    Bill      8/31/2018     97010               60.00
23870   Florida   Spine   0523361950101034   8/9/2018    Bill      8/31/2018     99203              275.00
23871   Florida   Spine   0523361950101034   8/9/2018    Bill      8/31/2018     G0283               44.00
23872   Florida   Spine   0523361950101034   8/9/2018    Bill      8/31/2018     97010               60.00
23873   Florida   Spine   0523361950101034   8/9/2018    Bill      8/31/2018     97039               44.00
23874   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     99211               77.00
23875   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97110               77.00
23876   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97112               77.00
23877   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97140               72.00
23878   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     G0283               44.00
23879   Florida   Spine   0363997580101069   5/21/2018   Bill      8/31/2018     97010               60.00
23880   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     99211               77.00
23881   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97530               90.00
23882   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97110               77.00
23883   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97112               77.00
23884   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97140               72.00
23885   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     G0283               44.00
23886   Florida   Spine   0588155410101036   7/7/2018    Bill      8/31/2018     97010               60.00
23887   Florida   Spine   0160978290101099   5/16/2017   Bill      9/10/2018     99213              350.00
23888   Florida   Spine   0160978290101099   5/16/2017   Bill      9/10/2018     99213              350.00
23889   Florida   Spine   0541348780101068   7/6/2018    Bill      9/10/2018     72141            1,950.00
23890   Florida   Spine   0541348780101068   7/6/2018    Bill      9/10/2018     72148            1,950.00
23891   Florida   Spine   0176967090101088   4/24/2018   Bill      9/10/2018     99203              500.00
23892   Florida   Spine   0613379790101015   7/18/2018   Bill      9/10/2018     99203              500.00
23893   Florida   Spine   0199133960101012   4/25/2018   Bill      9/10/2018     99203              500.00
23894   Florida   Spine   0543630910101060   8/3/2018    Bill      9/10/2018     72141            1,950.00
23895   Florida   Spine   0482710150101062   5/29/2018   Bill      9/10/2018     73721            1,750.00
23896   Florida   Spine   0482710150101062   5/29/2018   Bill      9/10/2018     73721            1,750.00
23897   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     72141            1,950.00
23898   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     72148            1,950.00
23899   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     99211               77.00
23900   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97530               90.00
23901   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97112               77.00
23902   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97140               72.00
23903   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     G0283               44.00
23904   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97010               60.00
23905   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97035               44.00
23906   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     98940               72.00
23907   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     97530               90.00
23908   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     G0283               44.00
23909   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     97010               60.00
23910   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     97012               55.00
23911   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     97039               44.00
23912   Florida   Spine   0585544400101069   3/12/2018   Bill      9/10/2018     99211               77.00
23913   Florida   Spine   0585544400101069   3/12/2018   Bill      9/10/2018     97140               72.00
23914   Florida   Spine   0585544400101069   3/12/2018   Bill      9/10/2018     G0283               44.00
23915   Florida   Spine   0585544400101069   3/12/2018   Bill      9/10/2018     97010               60.00
23916   Florida   Spine   0585544400101069   3/12/2018   Bill      9/10/2018     97035               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 470 of
                                                   2767

23917   Florida   Spine   0585544400101069   3/12/2018   Bill      9/10/2018     97039             44.00
23918   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     99211             77.00
23919   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97530             90.00
23920   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97110             77.00
23921   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97112             77.00
23922   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97140             72.00
23923   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     G0283             44.00
23924   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97010             60.00
23925   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     99211             77.00
23926   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     97530             90.00
23927   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     97110             77.00
23928   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     97112             77.00
23929   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     97140             72.00
23930   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     G0283             44.00
23931   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     97010             60.00
23932   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     99211             77.00
23933   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97530             90.00
23934   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97110             77.00
23935   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97140             72.00
23936   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     G0283             44.00
23937   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97010             60.00
23938   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97012             55.00
23939   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     99211             77.00
23940   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     97530             90.00
23941   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     97112             77.00
23942   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     97140             72.00
23943   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     97010             60.00
23944   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97530             90.00
23945   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97140             72.00
23946   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     G0283             44.00
23947   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97010             60.00
23948   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97035             44.00
23949   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97039             44.00
23950   Florida   Spine   0348590770101021   6/23/2018   Bill      9/10/2018     98940             72.00
23951   Florida   Spine   0348590770101021   6/23/2018   Bill      9/10/2018     97530             90.00
23952   Florida   Spine   0348590770101021   6/23/2018   Bill      9/10/2018     97110             77.00
23953   Florida   Spine   0348590770101021   6/23/2018   Bill      9/10/2018     97140             72.00
23954   Florida   Spine   0348590770101021   6/23/2018   Bill      9/10/2018     G0283             44.00
23955   Florida   Spine   0348590770101021   6/23/2018   Bill      9/10/2018     97010             60.00
23956   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     99212            105.00
23957   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     97530             90.00
23958   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     97110             77.00
23959   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     97112             77.00
23960   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     97140             72.00
23961   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     G0283             44.00
23962   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     97010             60.00
23963   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     99211             77.00
23964   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     97530             90.00
23965   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     97110             77.00
23966   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     97112             77.00
23967   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 471 of
                                                   2767

23968   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     97010            60.00
23969   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     97035            44.00
23970   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     99211            77.00
23971   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97530            90.00
23972   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97112            77.00
23973   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97140            72.00
23974   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     G0283            44.00
23975   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97010            60.00
23976   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97035            44.00
23977   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     99211            77.00
23978   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     97530            90.00
23979   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     97110            77.00
23980   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     97140            72.00
23981   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     G0283            44.00
23982   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     97010            60.00
23983   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     97012            55.00
23984   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     99211            77.00
23985   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     97110            77.00
23986   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     97112            77.00
23987   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     97140            72.00
23988   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     G0283            44.00
23989   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     97010            60.00
23990   Florida   Spine   0266066140101148   7/3/2018    Bill      9/10/2018     99211            77.00
23991   Florida   Spine   0266066140101148   7/3/2018    Bill      9/10/2018     97110            77.00
23992   Florida   Spine   0266066140101148   7/3/2018    Bill      9/10/2018     97112            77.00
23993   Florida   Spine   0266066140101148   7/3/2018    Bill      9/10/2018     97140            72.00
23994   Florida   Spine   0266066140101148   7/3/2018    Bill      9/10/2018     G0283            44.00
23995   Florida   Spine   0266066140101148   7/3/2018    Bill      9/10/2018     97010            60.00
23996   Florida   Spine   0545688200101032   5/21/2018   Bill      9/10/2018     99211            77.00
23997   Florida   Spine   0545688200101032   5/21/2018   Bill      9/10/2018     97530            90.00
23998   Florida   Spine   0545688200101032   5/21/2018   Bill      9/10/2018     97110            77.00
23999   Florida   Spine   0545688200101032   5/21/2018   Bill      9/10/2018     97140            72.00
24000   Florida   Spine   0545688200101032   5/21/2018   Bill      9/10/2018     G0283            44.00
24001   Florida   Spine   0545688200101032   5/21/2018   Bill      9/10/2018     97010            60.00
24002   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     99211            77.00
24003   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97530            90.00
24004   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97140            72.00
24005   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     G0283            44.00
24006   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97010            60.00
24007   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97035            44.00
24008   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97039            44.00
24009   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     99211            77.00
24010   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97530            90.00
24011   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97112            77.00
24012   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97140            72.00
24013   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     G0283            44.00
24014   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97010            60.00
24015   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97012            55.00
24016   Florida   Spine   0502847650101105   7/21/2018   Bill      9/10/2018     99211            77.00
24017   Florida   Spine   0502847650101105   7/21/2018   Bill      9/10/2018     97530            90.00
24018   Florida   Spine   0502847650101105   7/21/2018   Bill      9/10/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 472 of
                                                   2767

24019   Florida   Spine   0502847650101105   7/21/2018   Bill      9/10/2018     97112               77.00
24020   Florida   Spine   0502847650101105   7/21/2018   Bill      9/10/2018     97140               72.00
24021   Florida   Spine   0502847650101105   7/21/2018   Bill      9/10/2018     G0283               44.00
24022   Florida   Spine   0502847650101105   7/21/2018   Bill      9/10/2018     97010               60.00
24023   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     99211               77.00
24024   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     97530               90.00
24025   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     97110               77.00
24026   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     97112               77.00
24027   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     97140               72.00
24028   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     G0283               44.00
24029   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     97010               60.00
24030   Florida   Spine   0370792780101139   7/7/2018    Bill      9/10/2018     99211               77.00
24031   Florida   Spine   0370792780101139   7/7/2018    Bill      9/10/2018     97530               90.00
24032   Florida   Spine   0370792780101139   7/7/2018    Bill      9/10/2018     97110               77.00
24033   Florida   Spine   0370792780101139   7/7/2018    Bill      9/10/2018     97112               77.00
24034   Florida   Spine   0370792780101139   7/7/2018    Bill      9/10/2018     97140               72.00
24035   Florida   Spine   0370792780101139   7/7/2018    Bill      9/10/2018     G0283               44.00
24036   Florida   Spine   0370792780101139   7/7/2018    Bill      9/10/2018     97010               60.00
24037   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     99211               77.00
24038   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     97110               77.00
24039   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     97112               77.00
24040   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     97140               72.00
24041   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     G0283               44.00
24042   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     97010               60.00
24043   Florida   Spine   0607100770101017   6/8/2018    Bill      9/10/2018     99211               77.00
24044   Florida   Spine   0607100770101017   6/8/2018    Bill      9/10/2018     97110               77.00
24045   Florida   Spine   0607100770101017   6/8/2018    Bill      9/10/2018     97112               77.00
24046   Florida   Spine   0607100770101017   6/8/2018    Bill      9/10/2018     97140               72.00
24047   Florida   Spine   0607100770101017   6/8/2018    Bill      9/10/2018     G0283               44.00
24048   Florida   Spine   0607100770101017   6/8/2018    Bill      9/10/2018     97010               60.00
24049   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     72148            1,950.00
24050   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     72141            1,950.00
24051   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     99211               77.00
24052   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     97530               90.00
24053   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     97112               77.00
24054   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     97140               72.00
24055   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     G0283               44.00
24056   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     97010               60.00
24057   Florida   Spine   0414874410101065   7/5/2018    Bill      9/10/2018     99211               77.00
24058   Florida   Spine   0414874410101065   7/5/2018    Bill      9/10/2018     97530               90.00
24059   Florida   Spine   0414874410101065   7/5/2018    Bill      9/10/2018     97140               72.00
24060   Florida   Spine   0414874410101065   7/5/2018    Bill      9/10/2018     G0283               44.00
24061   Florida   Spine   0414874410101065   7/5/2018    Bill      9/10/2018     97010               60.00
24062   Florida   Spine   0414874410101065   7/5/2018    Bill      9/10/2018     97035               44.00
24063   Florida   Spine   0414874410101065   7/5/2018    Bill      9/10/2018     97039               44.00
24064   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     99212              105.00
24065   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     97110               77.00
24066   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     97112               77.00
24067   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     97140               72.00
24068   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     G0283               44.00
24069   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 473 of
                                                   2767

24070   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     99211             77.00
24071   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     97530             90.00
24072   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     97110             77.00
24073   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     97140             72.00
24074   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     G0283             44.00
24075   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     97010             60.00
24076   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     97039             44.00
24077   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97530             90.00
24078   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97140             72.00
24079   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     G0283             44.00
24080   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97010             60.00
24081   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97039             44.00
24082   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     98940             72.00
24083   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     98943             72.00
24084   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97530             90.00
24085   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97140             72.00
24086   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     G0283             44.00
24087   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97010             60.00
24088   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97039             44.00
24089   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     99211             77.00
24090   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97530             90.00
24091   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97110             77.00
24092   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97140             72.00
24093   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97035             44.00
24094   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97010             60.00
24095   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     G0283             44.00
24096   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     99211             77.00
24097   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     97530             90.00
24098   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     97110             77.00
24099   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     97112             77.00
24100   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     97140             72.00
24101   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     97010             60.00
24102   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     G0283             44.00
24103   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     99203            275.00
24104   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97035             44.00
24105   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97010             60.00
24106   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     G0283             44.00
24107   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     A4556             22.00
24108   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     99211             77.00
24109   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97110             77.00
24110   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97112             77.00
24111   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97140             72.00
24112   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97010             60.00
24113   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     G0283             44.00
24114   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     99211             77.00
24115   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97530             90.00
24116   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97110             77.00
24117   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97140             72.00
24118   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97010             60.00
24119   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     G0283             44.00
24120   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 474 of
                                                   2767

24121   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     97530             90.00
24122   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     97110             77.00
24123   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     97140             72.00
24124   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     97035             44.00
24125   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     97010             60.00
24126   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     G0283             44.00
24127   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     99203            275.00
24128   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97012             55.00
24129   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97010             60.00
24130   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     G0283             44.00
24131   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     A4556             22.00
24132   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     99211             77.00
24133   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97530             90.00
24134   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97110             77.00
24135   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97140             72.00
24136   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97035             44.00
24137   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97010             60.00
24138   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     G0283             44.00
24139   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     99211             77.00
24140   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97530             90.00
24141   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97110             77.00
24142   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97112             77.00
24143   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97140             72.00
24144   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97010             60.00
24145   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97012             55.00
24146   Florida   Spine   0562213080101024   7/15/2018   Bill      9/10/2018     99211             77.00
24147   Florida   Spine   0562213080101024   7/15/2018   Bill      9/10/2018     97140             72.00
24148   Florida   Spine   0562213080101024   7/15/2018   Bill      9/10/2018     97035             44.00
24149   Florida   Spine   0562213080101024   7/15/2018   Bill      9/10/2018     97010             60.00
24150   Florida   Spine   0562213080101024   7/15/2018   Bill      9/10/2018     G0283             44.00
24151   Florida   Spine   0585707650101044   5/1/2018    Bill      9/10/2018     99213            193.00
24152   Florida   Spine   0585707650101044   5/1/2018    Bill      9/10/2018     97530             90.00
24153   Florida   Spine   0585707650101044   5/1/2018    Bill      9/10/2018     97110             77.00
24154   Florida   Spine   0585707650101044   5/1/2018    Bill      9/10/2018     97112             77.00
24155   Florida   Spine   0585707650101044   5/1/2018    Bill      9/10/2018     97140             72.00
24156   Florida   Spine   0585707650101044   5/1/2018    Bill      9/10/2018     97010             60.00
24157   Florida   Spine   0585707650101044   5/1/2018    Bill      9/10/2018     G0283             44.00
24158   Florida   Spine   0560755870101061   5/29/2018   Bill      9/10/2018     99211             77.00
24159   Florida   Spine   0560755870101061   5/29/2018   Bill      9/10/2018     97110             77.00
24160   Florida   Spine   0560755870101061   5/29/2018   Bill      9/10/2018     97112             77.00
24161   Florida   Spine   0560755870101061   5/29/2018   Bill      9/10/2018     97039             44.00
24162   Florida   Spine   0160007080101067   6/27/2018   Bill      9/10/2018     99212            105.00
24163   Florida   Spine   0160007080101067   6/27/2018   Bill      9/10/2018     97110             77.00
24164   Florida   Spine   0160007080101067   6/27/2018   Bill      9/10/2018     97112             77.00
24165   Florida   Spine   0160007080101067   6/27/2018   Bill      9/10/2018     97140             72.00
24166   Florida   Spine   0160007080101067   6/27/2018   Bill      9/10/2018     97012             55.00
24167   Florida   Spine   0160007080101067   6/27/2018   Bill      9/10/2018     97010             60.00
24168   Florida   Spine   0160007080101067   6/27/2018   Bill      9/10/2018     G0283             44.00
24169   Florida   Spine   0403271470101015   3/19/2018   Bill      9/10/2018     99213            193.00
24170   Florida   Spine   0403271470101015   3/19/2018   Bill      9/10/2018     99213            193.00
24171   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 475 of
                                                   2767

24172   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     97110             77.00
24173   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     97112             77.00
24174   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     97140             72.00
24175   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     97010             60.00
24176   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     G0283             44.00
24177   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     99211             77.00
24178   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     97110             77.00
24179   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     97112             77.00
24180   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     97140             72.00
24181   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     97010             60.00
24182   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     G0283             44.00
24183   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     99211             77.00
24184   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97530             90.00
24185   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97110             77.00
24186   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97140             72.00
24187   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97010             60.00
24188   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     G0283             44.00
24189   Florida   Spine   0470540830101073   6/28/2018   Bill      9/10/2018     99212            105.00
24190   Florida   Spine   0470540830101073   6/28/2018   Bill      9/10/2018     97110             77.00
24191   Florida   Spine   0470540830101073   6/28/2018   Bill      9/10/2018     97112             77.00
24192   Florida   Spine   0470540830101073   6/28/2018   Bill      9/10/2018     97140             72.00
24193   Florida   Spine   0470540830101073   6/28/2018   Bill      9/10/2018     97010             60.00
24194   Florida   Spine   0470540830101073   6/28/2018   Bill      9/10/2018     G0283             44.00
24195   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     98941             88.00
24196   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     97110             77.00
24197   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     97112             77.00
24198   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     97140             72.00
24199   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     97010             60.00
24200   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     G0283             44.00
24201   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     97039             44.00
24202   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     99211             77.00
24203   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97530             90.00
24204   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97110             77.00
24205   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97012             55.00
24206   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97010             60.00
24207   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     G0283             44.00
24208   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     99211             77.00
24209   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     97110             77.00
24210   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     97112             77.00
24211   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     97140             72.00
24212   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     97010             60.00
24213   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     G0283             44.00
24214   Florida   Spine   0570408390101017   10/8/2017   Bill      9/10/2018     99211             77.00
24215   Florida   Spine   0570408390101017   10/8/2017   Bill      9/10/2018     97530             90.00
24216   Florida   Spine   0570408390101017   10/8/2017   Bill      9/10/2018     97110             77.00
24217   Florida   Spine   0570408390101017   10/8/2017   Bill      9/10/2018     97140             72.00
24218   Florida   Spine   0570408390101017   10/8/2017   Bill      9/10/2018     97010             60.00
24219   Florida   Spine   0570408390101017   10/8/2017   Bill      9/10/2018     G0283             44.00
24220   Florida   Spine   0523361950101034   8/9/2018    Bill      9/10/2018     99203            500.00
24221   Florida   Spine   0505637720101012   7/25/2018   Bill      9/10/2018     99211             77.00
24222   Florida   Spine   0505637720101012   7/25/2018   Bill      9/10/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 476 of
                                                   2767

24223   Florida   Spine   0505637720101012   7/25/2018   Bill      9/10/2018     97140             72.00
24224   Florida   Spine   0505637720101012   7/25/2018   Bill      9/10/2018     97035             44.00
24225   Florida   Spine   0505637720101012   7/25/2018   Bill      9/10/2018     97010             60.00
24226   Florida   Spine   0505637720101012   7/25/2018   Bill      9/10/2018     G0283             44.00
24227   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     98941             88.00
24228   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     97530             90.00
24229   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     97012             55.00
24230   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     97035             44.00
24231   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     97010             60.00
24232   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     G0283             44.00
24233   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     97140             72.00
24234   Florida   Spine   0609774700101012   11/3/2017   Bill      9/10/2018     99213            350.00
24235   Florida   Spine   0609774700101012   11/3/2017   Bill      9/10/2018     20553            300.00
24236   Florida   Spine   0609774700101012   11/3/2017   Bill      9/10/2018     J1030             55.00
24237   Florida   Spine   0609774700101012   11/3/2017   Bill      9/10/2018     J2001             35.00
24238   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     99211             77.00
24239   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97530             90.00
24240   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97110             77.00
24241   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97140             72.00
24242   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97012             55.00
24243   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97010             60.00
24244   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     G0283             44.00
24245   Florida   Spine   0367499930101051   3/17/2018   Bill      9/10/2018     99213            350.00
24246   Florida   Spine   0367499930101051   3/17/2018   Bill      9/10/2018     82950             25.00
24247   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     99203            500.00
24248   Florida   Spine   0611345670101013   7/4/2018    Bill      9/10/2018     98941             88.00
24249   Florida   Spine   0611345670101013   7/4/2018    Bill      9/10/2018     97110             77.00
24250   Florida   Spine   0611345670101013   7/4/2018    Bill      9/10/2018     97112             77.00
24251   Florida   Spine   0611345670101013   7/4/2018    Bill      9/10/2018     97012             55.00
24252   Florida   Spine   0611345670101013   7/4/2018    Bill      9/10/2018     97140             72.00
24253   Florida   Spine   0611345670101013   7/4/2018    Bill      9/10/2018     97010             60.00
24254   Florida   Spine   0611345670101013   7/4/2018    Bill      9/10/2018     G0283             44.00
24255   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     98941             88.00
24256   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97110             77.00
24257   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97112             77.00
24258   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97140             72.00
24259   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97039             44.00
24260   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97010             60.00
24261   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     G0283             44.00
24262   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     98941             88.00
24263   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97110             77.00
24264   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97112             77.00
24265   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97012             55.00
24266   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97140             72.00
24267   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97010             60.00
24268   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     99211             77.00
24269   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97530             90.00
24270   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97112             77.00
24271   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97140             72.00
24272   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     G0283             44.00
24273   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 477 of
                                                   2767

24274   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97035               44.00
24275   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     99211               77.00
24276   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97530               90.00
24277   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97112               77.00
24278   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97140               72.00
24279   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     G0283               44.00
24280   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97010               60.00
24281   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97035               44.00
24282   Florida   Spine   0612474280101012   8/11/2018   Bill      9/10/2018     99211               77.00
24283   Florida   Spine   0612474280101012   8/11/2018   Bill      9/10/2018     97530               90.00
24284   Florida   Spine   0612474280101012   8/11/2018   Bill      9/10/2018     97112               77.00
24285   Florida   Spine   0612474280101012   8/11/2018   Bill      9/10/2018     97140               72.00
24286   Florida   Spine   0612474280101012   8/11/2018   Bill      9/10/2018     G0283               44.00
24287   Florida   Spine   0612474280101012   8/11/2018   Bill      9/10/2018     97010               60.00
24288   Florida   Spine   0491774990101012   8/9/2018    Bill      9/10/2018     72148            1,950.00
24289   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     99211               77.00
24290   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97110               77.00
24291   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97112               77.00
24292   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97140               72.00
24293   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97012               55.00
24294   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97010               60.00
24295   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     G0283               44.00
24296   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     99211               77.00
24297   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     97530               90.00
24298   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     97112               77.00
24299   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     97140               72.00
24300   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     G0283               44.00
24301   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     97010               60.00
24302   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     97035               44.00
24303   Florida   Spine   0629895190101018   7/26/2018   Bill      9/10/2018     98941               88.00
24304   Florida   Spine   0629895190101018   7/26/2018   Bill      9/10/2018     97530               90.00
24305   Florida   Spine   0629895190101018   7/26/2018   Bill      9/10/2018     97012               55.00
24306   Florida   Spine   0629895190101018   7/26/2018   Bill      9/10/2018     97140               72.00
24307   Florida   Spine   0629895190101018   7/26/2018   Bill      9/10/2018     97035               44.00
24308   Florida   Spine   0629895190101018   7/26/2018   Bill      9/10/2018     97010               60.00
24309   Florida   Spine   0629895190101018   7/26/2018   Bill      9/10/2018     G0283               44.00
24310   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     G0283               44.00
24311   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     98941               88.00
24312   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97110               77.00
24313   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97112               77.00
24314   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97012               55.00
24315   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97140               72.00
24316   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97010               60.00
24317   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     99203              500.00
24318   Florida   Spine   0594908620101010   6/20/2018   Bill      9/10/2018     99213              350.00
24319   Florida   Spine   0594908620101010   6/20/2018   Bill      9/10/2018     62323            2,000.00
24320   Florida   Spine   0594908620101010   6/20/2018   Bill      9/10/2018     J2001              105.00
24321   Florida   Spine   0594908620101010   6/20/2018   Bill      9/10/2018     J1020               35.00
24322   Florida   Spine   0594908620101010   6/20/2018   Bill      9/10/2018     Q9965               25.00
24323   Florida   Spine   0576728050101021   2/27/2018   Bill      9/10/2018     99203              500.00
24324   Florida   Spine   0523659430101015   2/10/2018   Bill      9/10/2018     99213              350.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 478 of
                                                   2767

24325   Florida   Spine   0523659430101015   2/10/2018   Bill      9/10/2018     62321            2,100.00
24326   Florida   Spine   0523659430101015   2/10/2018   Bill      9/10/2018     J2001              105.00
24327   Florida   Spine   0523659430101015   2/10/2018   Bill      9/10/2018     Q9965               25.00
24328   Florida   Spine   0523659430101015   2/10/2018   Bill      9/10/2018     J0702               35.00
24329   Florida   Spine   0593939080101019   5/19/2018   Bill      9/10/2018     99203              500.00
24330   Florida   Spine   0160978290101099   5/16/2017   Bill      9/10/2018     99213              350.00
24331   Florida   Spine   0160978290101099   5/16/2017   Bill      9/10/2018     62321            2,100.00
24332   Florida   Spine   0160978290101099   5/16/2017   Bill      9/10/2018     J2001              105.00
24333   Florida   Spine   0160978290101099   5/16/2017   Bill      9/10/2018     J0702               35.00
24334   Florida   Spine   0451997590101011   5/2/2018    Bill      9/10/2018     99213              350.00
24335   Florida   Spine   0289120430101079   1/28/2018   Bill      9/10/2018     99213              350.00
24336   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     99211               77.00
24337   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97530               90.00
24338   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97112               77.00
24339   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97140               72.00
24340   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     G0283               44.00
24341   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97010               60.00
24342   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97035               44.00
24343   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     99211               77.00
24344   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97530               90.00
24345   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97112               77.00
24346   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97140               72.00
24347   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     G0283               44.00
24348   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97010               60.00
24349   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97035               44.00
24350   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     99211               77.00
24351   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97530               90.00
24352   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97110               77.00
24353   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97112               77.00
24354   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97140               72.00
24355   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     G0283               44.00
24356   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97010               60.00
24357   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     99211               77.00
24358   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97530               90.00
24359   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97112               77.00
24360   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97140               72.00
24361   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     G0283               44.00
24362   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97010               60.00
24363   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97035               44.00
24364   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     99211               77.00
24365   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     97530               90.00
24366   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     97112               77.00
24367   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     97140               72.00
24368   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     G0283               44.00
24369   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     97010               60.00
24370   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     97035               44.00
24371   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     98940               72.00
24372   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     97530               90.00
24373   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     97140               72.00
24374   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     G0283               44.00
24375   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 479 of
                                                   2767

24376   Florida   Spine   0101685830101099   7/14/2018   Bill      9/10/2018     97012             55.00
24377   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     99211             77.00
24378   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97530             90.00
24379   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97110             77.00
24380   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97112             77.00
24381   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97140             72.00
24382   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     G0283             44.00
24383   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97010             60.00
24384   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     99212            105.00
24385   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     97530             90.00
24386   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     97112             77.00
24387   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     97140             72.00
24388   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     97010             60.00
24389   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     99211             77.00
24390   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     97530             90.00
24391   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     97110             77.00
24392   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     97112             77.00
24393   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     97140             72.00
24394   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     G0283             44.00
24395   Florida   Spine   0363199880101044   7/27/2018   Bill      9/10/2018     97010             60.00
24396   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     99211             77.00
24397   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97530             90.00
24398   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97112             77.00
24399   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97140             72.00
24400   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     G0283             44.00
24401   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97010             60.00
24402   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97035             44.00
24403   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     99211             77.00
24404   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     97530             90.00
24405   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     97112             77.00
24406   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     97140             72.00
24407   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     G0283             44.00
24408   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     97010             60.00
24409   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     97012             55.00
24410   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     99211             77.00
24411   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     97530             90.00
24412   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     97110             77.00
24413   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     97140             72.00
24414   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     G0283             44.00
24415   Florida   Spine   0616034480101018   6/19/2018   Bill      9/10/2018     97010             60.00
24416   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     98941             88.00
24417   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     97140             72.00
24418   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     G0283             44.00
24419   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     97010             60.00
24420   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     97035             44.00
24421   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     97039             44.00
24422   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     99211             77.00
24423   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     97110             77.00
24424   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     97112             77.00
24425   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     97140             72.00
24426   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 480 of
                                                   2767

24427   Florida   Spine   0596695490101018   6/24/2018    Bill     9/10/2018     97010            60.00
24428   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     99211            77.00
24429   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     97530            90.00
24430   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     97140            72.00
24431   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     G0283            44.00
24432   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     97010            60.00
24433   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     97035            44.00
24434   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     97039            44.00
24435   Florida   Spine   0545688200101032   5/21/2018    Bill     9/10/2018     99211            77.00
24436   Florida   Spine   0545688200101032   5/21/2018    Bill     9/10/2018     97530            90.00
24437   Florida   Spine   0545688200101032   5/21/2018    Bill     9/10/2018     G0283            44.00
24438   Florida   Spine   0545688200101032   5/21/2018    Bill     9/10/2018     97010            60.00
24439   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     99211            77.00
24440   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97530            90.00
24441   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97110            77.00
24442   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97140            72.00
24443   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     G0283            44.00
24444   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97010            60.00
24445   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     99211            77.00
24446   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97530            90.00
24447   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97110            77.00
24448   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97140            72.00
24449   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     G0283            44.00
24450   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97010            60.00
24451   Florida   Spine   0502847650101105   7/21/2018    Bill     9/10/2018     99211            77.00
24452   Florida   Spine   0502847650101105   7/21/2018    Bill     9/10/2018     97530            90.00
24453   Florida   Spine   0502847650101105   7/21/2018    Bill     9/10/2018     97110            77.00
24454   Florida   Spine   0502847650101105   7/21/2018    Bill     9/10/2018     97112            77.00
24455   Florida   Spine   0502847650101105   7/21/2018    Bill     9/10/2018     97140            72.00
24456   Florida   Spine   0502847650101105   7/21/2018    Bill     9/10/2018     G0283            44.00
24457   Florida   Spine   0502847650101105   7/21/2018    Bill     9/10/2018     97010            60.00
24458   Florida   Spine   0454649430101035   10/30/2017   Bill     9/10/2018     99211            77.00
24459   Florida   Spine   0454649430101035   10/30/2017   Bill     9/10/2018     97530            90.00
24460   Florida   Spine   0454649430101035   10/30/2017   Bill     9/10/2018     97112            77.00
24461   Florida   Spine   0454649430101035   10/30/2017   Bill     9/10/2018     97140            72.00
24462   Florida   Spine   0454649430101035   10/30/2017   Bill     9/10/2018     G0283            44.00
24463   Florida   Spine   0454649430101035   10/30/2017   Bill     9/10/2018     97010            60.00
24464   Florida   Spine   0607100770101017   6/8/2018     Bill     9/10/2018     99211            77.00
24465   Florida   Spine   0607100770101017   6/8/2018     Bill     9/10/2018     97110            77.00
24466   Florida   Spine   0607100770101017   6/8/2018     Bill     9/10/2018     97112            77.00
24467   Florida   Spine   0607100770101017   6/8/2018     Bill     9/10/2018     97140            72.00
24468   Florida   Spine   0607100770101017   6/8/2018     Bill     9/10/2018     G0283            44.00
24469   Florida   Spine   0607100770101017   6/8/2018     Bill     9/10/2018     97010            60.00
24470   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     99211            77.00
24471   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     97530            90.00
24472   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     97110            77.00
24473   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     97140            72.00
24474   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     G0283            44.00
24475   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     97010            60.00
24476   Florida   Spine   0414874410101065   7/5/2018     Bill     9/10/2018     99211            77.00
24477   Florida   Spine   0414874410101065   7/5/2018     Bill     9/10/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 481 of
                                                   2767

24478   Florida   Spine   0414874410101065   7/5/2018    Bill      9/10/2018     97140             72.00
24479   Florida   Spine   0414874410101065   7/5/2018    Bill      9/10/2018     G0283             44.00
24480   Florida   Spine   0414874410101065   7/5/2018    Bill      9/10/2018     97010             60.00
24481   Florida   Spine   0414874410101065   7/5/2018    Bill      9/10/2018     97035             44.00
24482   Florida   Spine   0414874410101065   7/5/2018    Bill      9/10/2018     97039             44.00
24483   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     99211             77.00
24484   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     97110             77.00
24485   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     97112             77.00
24486   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     97140             72.00
24487   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     G0283             44.00
24488   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     97010             60.00
24489   Florida   Spine   0592684380101027   6/28/2018   Bill      9/10/2018     99212            105.00
24490   Florida   Spine   0592684380101027   6/28/2018   Bill      9/10/2018     97530             90.00
24491   Florida   Spine   0592684380101027   6/28/2018   Bill      9/10/2018     97110             77.00
24492   Florida   Spine   0592684380101027   6/28/2018   Bill      9/10/2018     97112             77.00
24493   Florida   Spine   0592684380101027   6/28/2018   Bill      9/10/2018     97140             72.00
24494   Florida   Spine   0592684380101027   6/28/2018   Bill      9/10/2018     G0283             44.00
24495   Florida   Spine   0592684380101027   6/28/2018   Bill      9/10/2018     97010             60.00
24496   Florida   Spine   0523067980101049   5/21/2018   Bill      9/10/2018     99211             77.00
24497   Florida   Spine   0523067980101049   5/21/2018   Bill      9/10/2018     97140             72.00
24498   Florida   Spine   0523067980101049   5/21/2018   Bill      9/10/2018     G0283             44.00
24499   Florida   Spine   0523067980101049   5/21/2018   Bill      9/10/2018     97010             60.00
24500   Florida   Spine   0491774990101012   8/9/2018    Bill      9/10/2018     99203            500.00
24501   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     99212            105.00
24502   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97530             90.00
24503   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97110             77.00
24504   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97140             72.00
24505   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97010             60.00
24506   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     G0283             44.00
24507   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     99211             77.00
24508   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97530             90.00
24509   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97010             60.00
24510   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     G0283             44.00
24511   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97110             77.00
24512   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97140             72.00
24513   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     99203            275.00
24514   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     97140             72.00
24515   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     97035             44.00
24516   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     97010             60.00
24517   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     G0283             44.00
24518   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     99211             77.00
24519   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97530             90.00
24520   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97110             77.00
24521   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97112             77.00
24522   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97140             72.00
24523   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97010             60.00
24524   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     G0283             44.00
24525   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     99211             77.00
24526   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97530             90.00
24527   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97110             77.00
24528   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 482 of
                                                   2767

24529   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97035             44.00
24530   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97010             60.00
24531   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     G0283             44.00
24532   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     99211             77.00
24533   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97530             90.00
24534   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97110             77.00
24535   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97112             77.00
24536   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97140             72.00
24537   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97010             60.00
24538   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     G0283             44.00
24539   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     G0283             44.00
24540   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     99212            105.00
24541   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     97530             90.00
24542   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     97110             77.00
24543   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     97140             72.00
24544   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     97035             44.00
24545   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     97010             60.00
24546   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     99211             77.00
24547   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97530             90.00
24548   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97110             77.00
24549   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97140             72.00
24550   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97035             44.00
24551   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97010             60.00
24552   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     G0283             44.00
24553   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     99212            105.00
24554   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97530             90.00
24555   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97110             77.00
24556   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97140             72.00
24557   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97010             60.00
24558   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     G0283             44.00
24559   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     99211             77.00
24560   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     97530             90.00
24561   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     97112             77.00
24562   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     97140             72.00
24563   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     97010             60.00
24564   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     G0283             44.00
24565   Florida   Spine   0560755870101061   5/29/2018   Bill      9/10/2018     99211             77.00
24566   Florida   Spine   0560755870101061   5/29/2018   Bill      9/10/2018     97110             77.00
24567   Florida   Spine   0560755870101061   5/29/2018   Bill      9/10/2018     97140             72.00
24568   Florida   Spine   0560755870101061   5/29/2018   Bill      9/10/2018     97010             60.00
24569   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     99211             77.00
24570   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97530             90.00
24571   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97110             77.00
24572   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97140             72.00
24573   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97035             44.00
24574   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97010             60.00
24575   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     G0283             44.00
24576   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     99211             77.00
24577   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     97110             77.00
24578   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     97112             77.00
24579   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 483 of
                                                   2767

24580   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     97010               60.00
24581   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     G0283               44.00
24582   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     99211               77.00
24583   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     97530               90.00
24584   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     97110               77.00
24585   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     97140               72.00
24586   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     97010               60.00
24587   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     G0283               44.00
24588   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     99212              105.00
24589   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97110               77.00
24590   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97112               77.00
24591   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97140               72.00
24592   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97010               60.00
24593   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     G0283               44.00
24594   Florida   Spine   0440546980101018   6/16/2018   Bill      9/10/2018     99213              350.00
24595   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     99211               77.00
24596   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     97530               90.00
24597   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     97110               77.00
24598   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     97140               72.00
24599   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     97012               55.00
24600   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     97010               60.00
24601   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     G0283               44.00
24602   Florida   Spine   0525052990101039   7/3/2018    Bill      9/10/2018     99213              350.00
24603   Florida   Spine   0525052990101039   7/3/2018    Bill      9/10/2018     27096            2,650.00
24604   Florida   Spine   0525052990101039   7/3/2018    Bill      9/10/2018     J2001               70.00
24605   Florida   Spine   0525052990101039   7/3/2018    Bill      9/10/2018     J3490               25.00
24606   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     99211               77.00
24607   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97530               90.00
24608   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97110               77.00
24609   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97140               72.00
24610   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97012               55.00
24611   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97010               60.00
24612   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     G0283               44.00
24613   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     99211               77.00
24614   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97530               90.00
24615   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97112               77.00
24616   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97140               72.00
24617   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     G0283               44.00
24618   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97010               60.00
24619   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97035               44.00
24620   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     99211               77.00
24621   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97530               90.00
24622   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97112               77.00
24623   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97140               72.00
24624   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     G0283               44.00
24625   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97010               60.00
24626   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97035               44.00
24627   Florida   Spine   0161193320101049   5/30/2018   Bill      9/10/2018     99211               77.00
24628   Florida   Spine   0161193320101049   5/30/2018   Bill      9/10/2018     97530               90.00
24629   Florida   Spine   0161193320101049   5/30/2018   Bill      9/10/2018     97110               77.00
24630   Florida   Spine   0161193320101049   5/30/2018   Bill      9/10/2018     97112               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 484 of
                                                   2767

24631   Florida   Spine   0161193320101049   5/30/2018    Bill     9/10/2018     97140               72.00
24632   Florida   Spine   0161193320101049   5/30/2018    Bill     9/10/2018     G0283               44.00
24633   Florida   Spine   0161193320101049   5/30/2018    Bill     9/10/2018     97010               60.00
24634   Florida   Spine   0491774990101012   8/9/2018     Bill     9/10/2018     99211               77.00
24635   Florida   Spine   0491774990101012   8/9/2018     Bill     9/10/2018     97530               90.00
24636   Florida   Spine   0491774990101012   8/9/2018     Bill     9/10/2018     97112               77.00
24637   Florida   Spine   0491774990101012   8/9/2018     Bill     9/10/2018     97140               72.00
24638   Florida   Spine   0491774990101012   8/9/2018     Bill     9/10/2018     G0283               44.00
24639   Florida   Spine   0491774990101012   8/9/2018     Bill     9/10/2018     97010               60.00
24640   Florida   Spine   0491774990101012   8/9/2018     Bill     9/10/2018     97035               44.00
24641   Florida   Spine   0588155410101028   7/7/2018     Bill     9/10/2018     99211               77.00
24642   Florida   Spine   0588155410101028   7/7/2018     Bill     9/10/2018     97530               90.00
24643   Florida   Spine   0588155410101028   7/7/2018     Bill     9/10/2018     97110               77.00
24644   Florida   Spine   0588155410101028   7/7/2018     Bill     9/10/2018     97112               77.00
24645   Florida   Spine   0588155410101028   7/7/2018     Bill     9/10/2018     97140               72.00
24646   Florida   Spine   0588155410101028   7/7/2018     Bill     9/10/2018     G0283               44.00
24647   Florida   Spine   0588155410101028   7/7/2018     Bill     9/10/2018     97010               60.00
24648   Florida   Spine   0612474280101012   8/11/2018    Bill     9/10/2018     99211               77.00
24649   Florida   Spine   0612474280101012   8/11/2018    Bill     9/10/2018     97530               90.00
24650   Florida   Spine   0612474280101012   8/11/2018    Bill     9/10/2018     97112               77.00
24651   Florida   Spine   0612474280101012   8/11/2018    Bill     9/10/2018     97140               72.00
24652   Florida   Spine   0612474280101012   8/11/2018    Bill     9/10/2018     G0283               44.00
24653   Florida   Spine   0612474280101012   8/11/2018    Bill     9/10/2018     97010               60.00
24654   Florida   Spine   0612474280101012   8/11/2018    Bill     9/10/2018     97035               44.00
24655   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     99203              275.00
24656   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     97140               72.00
24657   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     97035               44.00
24658   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     97010               60.00
24659   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     G0283               44.00
24660   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     A4556               22.00
24661   Florida   Spine   0611806660101016   5/4/2018     Bill     9/10/2018     99211               77.00
24662   Florida   Spine   0611806660101016   5/4/2018     Bill     9/10/2018     97530               90.00
24663   Florida   Spine   0611806660101016   5/4/2018     Bill     9/10/2018     97140               72.00
24664   Florida   Spine   0611806660101016   5/4/2018     Bill     9/10/2018     97010               60.00
24665   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     99211               77.00
24666   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     97530               90.00
24667   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     97110               77.00
24668   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     97112               77.00
24669   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     97140               72.00
24670   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     G0283               44.00
24671   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     97010               60.00
24672   Florida   Spine   0616034480101018   6/19/2018    Bill     9/10/2018     99213              350.00
24673   Florida   Spine   0616034480101018   6/19/2018    Bill     9/10/2018     99213              350.00
24674   Florida   Spine   0380155970101236   5/9/2018     Bill     9/10/2018     99213              350.00
24675   Florida   Spine   0487980340101042   12/30/2017   Bill     9/10/2018     99213              350.00
24676   Florida   Spine   0487980340101042   12/30/2017   Bill     9/10/2018     64493            1,800.00
24677   Florida   Spine   0487980340101042   12/30/2017   Bill     9/10/2018     64494              900.00
24678   Florida   Spine   0487980340101042   12/30/2017   Bill     9/10/2018     J2001               35.00
24679   Florida   Spine   0487980340101042   12/30/2017   Bill     9/10/2018     J3301               35.00
24680   Florida   Spine   0487980340101042   12/30/2017   Bill     9/10/2018     J3490               25.00
24681   Florida   Spine   0375827250101048   5/11/2018    Bill     9/10/2018     99213              350.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 485 of
                                                   2767

24682   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     64490            1,500.00
24683   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     64491              850.00
24684   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     64492              800.00
24685   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     J2001               35.00
24686   Florida   Spine   0375827250101048   5/11/2018   Bill      9/10/2018     J3490               25.00
24687   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     99213              350.00
24688   Florida   Spine   0609930420101019   2/27/2018   Bill      9/10/2018     99213              350.00
24689   Florida   Spine   0609930420101019   2/27/2018   Bill      9/10/2018     62323            2,000.00
24690   Florida   Spine   0609930420101019   2/27/2018   Bill      9/10/2018     J2001              105.00
24691   Florida   Spine   0609930420101019   2/27/2018   Bill      9/10/2018     J1020               35.00
24692   Florida   Spine   0609930420101019   2/27/2018   Bill      9/10/2018     Q9965               25.00
24693   Florida   Spine   0401480490101127   6/22/2018   Bill      9/10/2018     99203              500.00
24694   Florida   Spine   0560118280101017   5/10/2018   Bill      9/10/2018     99213              350.00
24695   Florida   Spine   0560118280101017   5/10/2018   Bill      9/10/2018     62323            2,000.00
24696   Florida   Spine   0560118280101017   5/10/2018   Bill      9/10/2018     J2001              105.00
24697   Florida   Spine   0560118280101017   5/10/2018   Bill      9/10/2018     J1020               35.00
24698   Florida   Spine   0560118280101017   5/10/2018   Bill      9/10/2018     Q9965               25.00
24699   Florida   Spine   0440012180101035   2/28/2018   Bill      9/10/2018     99213              350.00
24700   Florida   Spine   0440012180101035   2/28/2018   Bill      9/10/2018     20553              300.00
24701   Florida   Spine   0440012180101035   2/28/2018   Bill      9/10/2018     J2001              105.00
24702   Florida   Spine   0440012180101035   2/28/2018   Bill      9/10/2018     J1020               35.00
24703   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     99213              350.00
24704   Florida   Spine   0394883500101061   5/12/2018   Bill      9/10/2018     99213              350.00
24705   Florida   Spine   0542250280101029   4/17/2018   Bill      9/10/2018     99203              500.00
24706   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     99211               77.00
24707   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97530               90.00
24708   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97112               77.00
24709   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97140               72.00
24710   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     G0283               44.00
24711   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97010               60.00
24712   Florida   Spine   0543887530101041   7/7/2018    Bill      9/10/2018     97035               44.00
24713   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     99211               77.00
24714   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97530               90.00
24715   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97110               77.00
24716   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97112               77.00
24717   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97140               72.00
24718   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     G0283               44.00
24719   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97010               60.00
24720   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     99211               77.00
24721   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     97530               90.00
24722   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     97112               77.00
24723   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     97140               72.00
24724   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     G0283               44.00
24725   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     97010               60.00
24726   Florida   Spine   0420201160101123   5/18/2018   Bill      9/10/2018     99211               77.00
24727   Florida   Spine   0420201160101123   5/18/2018   Bill      9/10/2018     97530               90.00
24728   Florida   Spine   0420201160101123   5/18/2018   Bill      9/10/2018     97112               77.00
24729   Florida   Spine   0420201160101123   5/18/2018   Bill      9/10/2018     97140               72.00
24730   Florida   Spine   0420201160101123   5/18/2018   Bill      9/10/2018     G0283               44.00
24731   Florida   Spine   0420201160101123   5/18/2018   Bill      9/10/2018     97010               60.00
24732   Florida   Spine   0420201160101123   5/18/2018   Bill      9/10/2018     97012               55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 486 of
                                                   2767

24733   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     99211            77.00
24734   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97530            90.00
24735   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97110            77.00
24736   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97112            77.00
24737   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97140            72.00
24738   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     G0283            44.00
24739   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97010            60.00
24740   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     99211            77.00
24741   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     97530            90.00
24742   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     97110            77.00
24743   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     97112            77.00
24744   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     97140            72.00
24745   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     G0283            44.00
24746   Florida   Spine   0609859320101011   5/29/2018   Bill      9/10/2018     97010            60.00
24747   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     99211            77.00
24748   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97530            90.00
24749   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97110            77.00
24750   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97140            72.00
24751   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     G0283            44.00
24752   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97010            60.00
24753   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97012            55.00
24754   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     99211            77.00
24755   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97530            90.00
24756   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97112            77.00
24757   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97140            72.00
24758   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     G0283            44.00
24759   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97010            60.00
24760   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97035            44.00
24761   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     99211            77.00
24762   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     97530            90.00
24763   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     97112            77.00
24764   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     97140            72.00
24765   Florida   Spine   0573029910101027   6/21/2018   Bill      9/10/2018     97010            60.00
24766   Florida   Spine   0348590770101021   6/23/2018   Bill      9/10/2018     98940            72.00
24767   Florida   Spine   0348590770101021   6/23/2018   Bill      9/10/2018     97530            90.00
24768   Florida   Spine   0348590770101021   6/23/2018   Bill      9/10/2018     97110            77.00
24769   Florida   Spine   0348590770101021   6/23/2018   Bill      9/10/2018     97140            72.00
24770   Florida   Spine   0348590770101021   6/23/2018   Bill      9/10/2018     G0283            44.00
24771   Florida   Spine   0348590770101021   6/23/2018   Bill      9/10/2018     97010            60.00
24772   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     99211            77.00
24773   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     97530            90.00
24774   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     97110            77.00
24775   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     97112            77.00
24776   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     97140            72.00
24777   Florida   Spine   0551288340101082   7/23/2018   Bill      9/10/2018     97010            60.00
24778   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     99211            77.00
24779   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97530            90.00
24780   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97112            77.00
24781   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97140            72.00
24782   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     G0283            44.00
24783   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 487 of
                                                   2767

24784   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97035            44.00
24785   Florida   Spine   0380155970101236   5/9/2018    Bill      9/10/2018     99211            77.00
24786   Florida   Spine   0380155970101236   5/9/2018    Bill      9/10/2018     97530            90.00
24787   Florida   Spine   0380155970101236   5/9/2018    Bill      9/10/2018     97112            77.00
24788   Florida   Spine   0380155970101236   5/9/2018    Bill      9/10/2018     97140            72.00
24789   Florida   Spine   0380155970101236   5/9/2018    Bill      9/10/2018     G0283            44.00
24790   Florida   Spine   0380155970101236   5/9/2018    Bill      9/10/2018     97010            60.00
24791   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     99211            77.00
24792   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     97530            90.00
24793   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     97112            77.00
24794   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     97140            72.00
24795   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     G0283            44.00
24796   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     97010            60.00
24797   Florida   Spine   0125047710101180   5/21/2018   Bill      9/10/2018     97012            55.00
24798   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     98941            88.00
24799   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     97530            90.00
24800   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     97140            72.00
24801   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     G0283            44.00
24802   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     97010            60.00
24803   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     97035            44.00
24804   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     99211            77.00
24805   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     97110            77.00
24806   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     97112            77.00
24807   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     97140            72.00
24808   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     G0283            44.00
24809   Florida   Spine   0596695490101018   6/24/2018   Bill      9/10/2018     97010            60.00
24810   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     99211            77.00
24811   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97530            90.00
24812   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97110            77.00
24813   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97140            72.00
24814   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     G0283            44.00
24815   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97010            60.00
24816   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     99211            77.00
24817   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97530            90.00
24818   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97112            77.00
24819   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97140            72.00
24820   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     G0283            44.00
24821   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97010            60.00
24822   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     99211            77.00
24823   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97530            90.00
24824   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97112            77.00
24825   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97140            72.00
24826   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     G0283            44.00
24827   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97010            60.00
24828   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97012            55.00
24829   Florida   Spine   0502847650101105   7/21/2018   Bill      9/10/2018     99211            77.00
24830   Florida   Spine   0502847650101105   7/21/2018   Bill      9/10/2018     97530            90.00
24831   Florida   Spine   0502847650101105   7/21/2018   Bill      9/10/2018     97110            77.00
24832   Florida   Spine   0502847650101105   7/21/2018   Bill      9/10/2018     97112            77.00
24833   Florida   Spine   0502847650101105   7/21/2018   Bill      9/10/2018     97140            72.00
24834   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 488 of
                                                   2767

24835   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     97530             90.00
24836   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     97112             77.00
24837   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     97140             72.00
24838   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     G0283             44.00
24839   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     97010             60.00
24840   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     97035             44.00
24841   Florida   Spine   0465179120101035   6/11/2018   Bill      9/10/2018     99212            105.00
24842   Florida   Spine   0465179120101035   6/11/2018   Bill      9/10/2018     97110             77.00
24843   Florida   Spine   0465179120101035   6/11/2018   Bill      9/10/2018     97112             77.00
24844   Florida   Spine   0465179120101035   6/11/2018   Bill      9/10/2018     97140             72.00
24845   Florida   Spine   0465179120101035   6/11/2018   Bill      9/10/2018     G0283             44.00
24846   Florida   Spine   0465179120101035   6/11/2018   Bill      9/10/2018     97010             60.00
24847   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     99211             77.00
24848   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     97530             90.00
24849   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     97110             77.00
24850   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     97112             77.00
24851   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     97140             72.00
24852   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     G0283             44.00
24853   Florida   Spine   0409424720101079   6/29/2018   Bill      9/10/2018     97010             60.00
24854   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     99211             77.00
24855   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     97110             77.00
24856   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     97112             77.00
24857   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     97140             72.00
24858   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     G0283             44.00
24859   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     97010             60.00
24860   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     99211             77.00
24861   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     97530             90.00
24862   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     97112             77.00
24863   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     97140             72.00
24864   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     G0283             44.00
24865   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     97010             60.00
24866   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     99211             77.00
24867   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     97110             77.00
24868   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     97112             77.00
24869   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     97140             72.00
24870   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     G0283             44.00
24871   Florida   Spine   0563380930101022   6/13/2018   Bill      9/10/2018     97010             60.00
24872   Florida   Spine   0087644080101323   8/1/2018    Bill      9/10/2018     99211             77.00
24873   Florida   Spine   0087644080101323   8/1/2018    Bill      9/10/2018     97530             90.00
24874   Florida   Spine   0087644080101323   8/1/2018    Bill      9/10/2018     97110             77.00
24875   Florida   Spine   0087644080101323   8/1/2018    Bill      9/10/2018     97140             72.00
24876   Florida   Spine   0087644080101323   8/1/2018    Bill      9/10/2018     G0283             44.00
24877   Florida   Spine   0087644080101323   8/1/2018    Bill      9/10/2018     97010             60.00
24878   Florida   Spine   0354135220101055   3/19/2018   Bill      9/10/2018     99211             77.00
24879   Florida   Spine   0354135220101055   3/19/2018   Bill      9/10/2018     97530             90.00
24880   Florida   Spine   0354135220101055   3/19/2018   Bill      9/10/2018     97112             77.00
24881   Florida   Spine   0354135220101055   3/19/2018   Bill      9/10/2018     97140             72.00
24882   Florida   Spine   0354135220101055   3/19/2018   Bill      9/10/2018     G0283             44.00
24883   Florida   Spine   0354135220101055   3/19/2018   Bill      9/10/2018     97010             60.00
24884   Florida   Spine   0354135220101055   3/19/2018   Bill      9/10/2018     97035             44.00
24885   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 489 of
                                                   2767

24886   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97530            90.00
24887   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97110            77.00
24888   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97112            77.00
24889   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97140            72.00
24890   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     G0283            44.00
24891   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97010            60.00
24892   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     99211            77.00
24893   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     97530            90.00
24894   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     97110            77.00
24895   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     97140            72.00
24896   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     G0283            44.00
24897   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     97010            60.00
24898   Florida   Spine   0407185910101029   7/1/2018    Bill      9/10/2018     97039            44.00
24899   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     99211            77.00
24900   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97530            90.00
24901   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97110            77.00
24902   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97140            72.00
24903   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97010            60.00
24904   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     G0283            44.00
24905   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     G0283            44.00
24906   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     99211            77.00
24907   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     97530            90.00
24908   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     97110            77.00
24909   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     97112            77.00
24910   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     97140            72.00
24911   Florida   Spine   0301350560101078   7/1/2018    Bill      9/10/2018     97010            60.00
24912   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     99211            77.00
24913   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97530            90.00
24914   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97010            60.00
24915   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     G0283            44.00
24916   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97110            77.00
24917   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97140            72.00
24918   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     99211            77.00
24919   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     97530            90.00
24920   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     97112            77.00
24921   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     97140            72.00
24922   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     97010            60.00
24923   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     G0283            44.00
24924   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     99211            77.00
24925   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97112            77.00
24926   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97110            77.00
24927   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97140            72.00
24928   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97010            60.00
24929   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     G0283            44.00
24930   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     G0283            44.00
24931   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     99211            77.00
24932   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97530            90.00
24933   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97110            77.00
24934   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97140            72.00
24935   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97035            44.00
24936   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 490 of
                                                   2767

24937   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     G0283            44.00
24938   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     99211            77.00
24939   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97530            90.00
24940   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97110            77.00
24941   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97140            72.00
24942   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97035            44.00
24943   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97010            60.00
24944   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     99211            77.00
24945   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     97530            90.00
24946   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     97112            77.00
24947   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     97140            72.00
24948   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     97035            44.00
24949   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     97010            60.00
24950   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     G0283            44.00
24951   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     99211            77.00
24952   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97530            90.00
24953   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97110            77.00
24954   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97112            77.00
24955   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97140            72.00
24956   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97010            60.00
24957   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     G0283            44.00
24958   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     99211            77.00
24959   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97530            90.00
24960   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97110            77.00
24961   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97140            72.00
24962   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97035            44.00
24963   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97010            60.00
24964   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     G0283            44.00
24965   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     99211            77.00
24966   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97530            90.00
24967   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97110            77.00
24968   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97140            72.00
24969   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97010            60.00
24970   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     G0283            44.00
24971   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     99211            77.00
24972   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97530            90.00
24973   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97110            77.00
24974   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97112            77.00
24975   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97140            72.00
24976   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97010            60.00
24977   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     G0283            44.00
24978   Florida   Spine   0562213080101024   7/15/2018   Bill      9/10/2018     99211            77.00
24979   Florida   Spine   0562213080101024   7/15/2018   Bill      9/10/2018     97140            72.00
24980   Florida   Spine   0562213080101024   7/15/2018   Bill      9/10/2018     97035            44.00
24981   Florida   Spine   0562213080101024   7/15/2018   Bill      9/10/2018     97010            60.00
24982   Florida   Spine   0562213080101024   7/15/2018   Bill      9/10/2018     G0283            44.00
24983   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     99211            77.00
24984   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     97530            90.00
24985   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     97112            77.00
24986   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     97140            72.00
24987   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 491 of
                                                   2767

24988   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     G0283             44.00
24989   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     G0283             44.00
24990   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     99211             77.00
24991   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97530             90.00
24992   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97110             77.00
24993   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97140             72.00
24994   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97035             44.00
24995   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97010             60.00
24996   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     99211             77.00
24997   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     97110             77.00
24998   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     97112             77.00
24999   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     97140             72.00
25000   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     97010             60.00
25001   Florida   Spine   0260507140101030   5/26/2018   Bill      9/10/2018     G0283             44.00
25002   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     99211             77.00
25003   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     97530             90.00
25004   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     97110             77.00
25005   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     97140             72.00
25006   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     97010             60.00
25007   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     G0283             44.00
25008   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     99211             77.00
25009   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     97110             77.00
25010   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     97112             77.00
25011   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     97140             72.00
25012   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     97010             60.00
25013   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     G0283             44.00
25014   Florida   Spine   0470540830101073   6/28/2018   Bill      9/10/2018     99213            193.00
25015   Florida   Spine   0470540830101073   6/28/2018   Bill      9/10/2018     97110             77.00
25016   Florida   Spine   0470540830101073   6/28/2018   Bill      9/10/2018     97112             77.00
25017   Florida   Spine   0470540830101073   6/28/2018   Bill      9/10/2018     97140             72.00
25018   Florida   Spine   0470540830101073   6/28/2018   Bill      9/10/2018     97010             60.00
25019   Florida   Spine   0470540830101073   6/28/2018   Bill      9/10/2018     G0283             44.00
25020   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     99211             77.00
25021   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97530             90.00
25022   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97110             77.00
25023   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97012             55.00
25024   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97140             72.00
25025   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97010             60.00
25026   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     G0283             44.00
25027   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     99211             77.00
25028   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     97110             77.00
25029   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     97112             77.00
25030   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     97140             72.00
25031   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     97010             60.00
25032   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     G0283             44.00
25033   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     99203            275.00
25034   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     97035             44.00
25035   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     97010             60.00
25036   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     G0283             44.00
25037   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     A4556             22.00
25038   Florida   Spine   0581565190101054   8/18/2018   Bill      9/10/2018     99203            275.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 492 of
                                                   2767

25039   Florida   Spine   0505637720101012   7/25/2018   Bill      9/10/2018     99212            105.00
25040   Florida   Spine   0505637720101012   7/25/2018   Bill      9/10/2018     97530             90.00
25041   Florida   Spine   0505637720101012   7/25/2018   Bill      9/10/2018     97110             77.00
25042   Florida   Spine   0505637720101012   7/25/2018   Bill      9/10/2018     97140             72.00
25043   Florida   Spine   0505637720101012   7/25/2018   Bill      9/10/2018     97010             60.00
25044   Florida   Spine   0505637720101012   7/25/2018   Bill      9/10/2018     G0283             44.00
25045   Florida   Spine   0272208500101035   3/20/2018   Bill      9/10/2018     99212            105.00
25046   Florida   Spine   0272208500101035   3/20/2018   Bill      9/10/2018     97530             90.00
25047   Florida   Spine   0272208500101035   3/20/2018   Bill      9/10/2018     97112             77.00
25048   Florida   Spine   0272208500101035   3/20/2018   Bill      9/10/2018     97140             72.00
25049   Florida   Spine   0272208500101035   3/20/2018   Bill      9/10/2018     97035             44.00
25050   Florida   Spine   0272208500101035   3/20/2018   Bill      9/10/2018     97010             60.00
25051   Florida   Spine   0272208500101035   3/20/2018   Bill      9/10/2018     G0283             44.00
25052   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     98941             88.00
25053   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     97530             90.00
25054   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     97012             55.00
25055   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     97010             60.00
25056   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     G0283             44.00
25057   Florida   Spine   0585733910101012   7/28/2018   Bill      9/10/2018     97140             72.00
25058   Florida   Spine   0516831860101075   4/19/2018   Bill      9/10/2018     98941             88.00
25059   Florida   Spine   0516831860101075   4/19/2018   Bill      9/10/2018     97110             77.00
25060   Florida   Spine   0516831860101075   4/19/2018   Bill      9/10/2018     97112             77.00
25061   Florida   Spine   0516831860101075   4/19/2018   Bill      9/10/2018     97012             55.00
25062   Florida   Spine   0516831860101075   4/19/2018   Bill      9/10/2018     97140             72.00
25063   Florida   Spine   0516831860101075   4/19/2018   Bill      9/10/2018     97010             60.00
25064   Florida   Spine   0516831860101075   4/19/2018   Bill      9/10/2018     G0283             44.00
25065   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     98941             88.00
25066   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97110             77.00
25067   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97112             77.00
25068   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97012             55.00
25069   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97140             72.00
25070   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97010             60.00
25071   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     G0283             44.00
25072   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     98941             88.00
25073   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97110             77.00
25074   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97112             77.00
25075   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97140             72.00
25076   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97039             44.00
25077   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97010             60.00
25078   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     G0283             44.00
25079   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     98941             88.00
25080   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97110             77.00
25081   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97112             77.00
25082   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97012             55.00
25083   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97140             72.00
25084   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97010             60.00
25085   Florida   Spine   0115198510101094   3/8/2018    Bill      9/10/2018     99203            500.00
25086   Florida   Spine   0436141720101035   1/31/2018   Bill      9/10/2018     99213            350.00
25087   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     99211             77.00
25088   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97530             90.00
25089   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 493 of
                                                   2767

25090   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97140             72.00
25091   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     G0283             44.00
25092   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97010             60.00
25093   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97035             44.00
25094   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     99211             77.00
25095   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97530             90.00
25096   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97112             77.00
25097   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97140             72.00
25098   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     G0283             44.00
25099   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97010             60.00
25100   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97035             44.00
25101   Florida   Spine   0588155410101028   7/7/2018    Bill      9/10/2018     99211             77.00
25102   Florida   Spine   0588155410101028   7/7/2018    Bill      9/10/2018     97530             90.00
25103   Florida   Spine   0588155410101028   7/7/2018    Bill      9/10/2018     97110             77.00
25104   Florida   Spine   0588155410101028   7/7/2018    Bill      9/10/2018     97112             77.00
25105   Florida   Spine   0588155410101028   7/7/2018    Bill      9/10/2018     97140             72.00
25106   Florida   Spine   0588155410101028   7/7/2018    Bill      9/10/2018     G0283             44.00
25107   Florida   Spine   0588155410101028   7/7/2018    Bill      9/10/2018     97010             60.00
25108   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     99211             77.00
25109   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97530             90.00
25110   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97112             77.00
25111   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97140             72.00
25112   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     G0283             44.00
25113   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97010             60.00
25114   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97035             44.00
25115   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     99211             77.00
25116   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97110             77.00
25117   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97112             77.00
25118   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97140             72.00
25119   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97010             60.00
25120   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     G0283             44.00
25121   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     99203            275.00
25122   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     97035             44.00
25123   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     97010             60.00
25124   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     G0283             44.00
25125   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     A4556             22.00
25126   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     99211             77.00
25127   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     97140             72.00
25128   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     97035             44.00
25129   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     97010             60.00
25130   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     G0283             44.00
25131   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     97530             90.00
25132   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     97110             77.00
25133   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     99211             77.00
25134   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     97530             90.00
25135   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     97112             77.00
25136   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     97140             72.00
25137   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     G0283             44.00
25138   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     97010             60.00
25139   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     97035             44.00
25140   Florida   Spine   0317710090101256   7/6/2018    Bill      9/10/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 494 of
                                                   2767

25141   Florida   Spine   0317710090101256   7/6/2018     Bill     9/10/2018     97530               90.00
25142   Florida   Spine   0317710090101256   7/6/2018     Bill     9/10/2018     97112               77.00
25143   Florida   Spine   0317710090101256   7/6/2018     Bill     9/10/2018     97140               72.00
25144   Florida   Spine   0393857520101112   8/6/2018     Bill     9/10/2018     99213              350.00
25145   Florida   Spine   0276547300101042   12/21/2017   Bill     9/10/2018     99213              350.00
25146   Florida   Spine   0605998800101028   7/9/2018     Bill     9/10/2018     99203              500.00
25147   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     99213              350.00
25148   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     20610              300.00
25149   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     J3301               35.00
25150   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     J2001               35.00
25151   Florida   Spine   0505444750101099   3/29/2018    Bill     9/10/2018     99213              350.00
25152   Florida   Spine   0364282300101031   5/10/2018    Bill     9/10/2018     99213               76.68
25153   Florida   Spine   0585733910101012   7/28/2018    Bill     9/10/2018     99213              350.00
25154   Florida   Spine   0585733910101012   7/28/2018    Bill     9/10/2018     64493            1,800.00
25155   Florida   Spine   0585733910101012   7/28/2018    Bill     9/10/2018     64494              900.00
25156   Florida   Spine   0585733910101012   7/28/2018    Bill     9/10/2018     64494              900.00
25157   Florida   Spine   0585733910101012   7/28/2018    Bill     9/10/2018     J2001               35.00
25158   Florida   Spine   0585733910101012   7/28/2018    Bill     9/10/2018     J3301               35.00
25159   Florida   Spine   0585733910101012   7/28/2018    Bill     9/10/2018     J3490               25.00
25160   Florida   Spine   0278560900101096   7/11/2018    Bill     9/10/2018     99213              350.00
25161   Florida   Spine   0368700990101058   12/25/2017   Bill     9/10/2018     99213              350.00
25162   Florida   Spine   0272208500101035   3/20/2018    Bill     9/10/2018     99213              350.00
25163   Florida   Spine   0550747500101043   7/6/2018     Bill     9/10/2018     99211               77.00
25164   Florida   Spine   0550747500101043   7/6/2018     Bill     9/10/2018     97530               90.00
25165   Florida   Spine   0550747500101043   7/6/2018     Bill     9/10/2018     97112               77.00
25166   Florida   Spine   0550747500101043   7/6/2018     Bill     9/10/2018     97140               72.00
25167   Florida   Spine   0550747500101043   7/6/2018     Bill     9/10/2018     G0283               44.00
25168   Florida   Spine   0550747500101043   7/6/2018     Bill     9/10/2018     97010               60.00
25169   Florida   Spine   0101685830101099   7/14/2018    Bill     9/10/2018     98940               72.00
25170   Florida   Spine   0101685830101099   7/14/2018    Bill     9/10/2018     97110               77.00
25171   Florida   Spine   0101685830101099   7/14/2018    Bill     9/10/2018     97112               77.00
25172   Florida   Spine   0101685830101099   7/14/2018    Bill     9/10/2018     97140               72.00
25173   Florida   Spine   0101685830101099   7/14/2018    Bill     9/10/2018     G0283               44.00
25174   Florida   Spine   0101685830101099   7/14/2018    Bill     9/10/2018     97010               60.00
25175   Florida   Spine   0101685830101099   7/14/2018    Bill     9/10/2018     99212              105.00
25176   Florida   Spine   0585544400101069   3/12/2018    Bill     9/10/2018     99211               77.00
25177   Florida   Spine   0585544400101069   3/12/2018    Bill     9/10/2018     97140               72.00
25178   Florida   Spine   0585544400101069   3/12/2018    Bill     9/10/2018     G0283               44.00
25179   Florida   Spine   0585544400101069   3/12/2018    Bill     9/10/2018     97010               60.00
25180   Florida   Spine   0585544400101069   3/12/2018    Bill     9/10/2018     97035               44.00
25181   Florida   Spine   0585544400101069   3/12/2018    Bill     9/10/2018     97039               44.00
25182   Florida   Spine   0609859320101011   5/29/2018    Bill     9/10/2018     99213              193.00
25183   Florida   Spine   0609859320101011   5/29/2018    Bill     9/10/2018     97530               90.00
25184   Florida   Spine   0609859320101011   5/29/2018    Bill     9/10/2018     97110               77.00
25185   Florida   Spine   0609859320101011   5/29/2018    Bill     9/10/2018     97112               77.00
25186   Florida   Spine   0609859320101011   5/29/2018    Bill     9/10/2018     97140               72.00
25187   Florida   Spine   0609859320101011   5/29/2018    Bill     9/10/2018     G0283               44.00
25188   Florida   Spine   0609859320101011   5/29/2018    Bill     9/10/2018     97010               60.00
25189   Florida   Spine   0500500630101073   5/18/2018    Bill     9/10/2018     99211               77.00
25190   Florida   Spine   0500500630101073   5/18/2018    Bill     9/10/2018     97530               90.00
25191   Florida   Spine   0500500630101073   5/18/2018    Bill     9/10/2018     97110               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 495 of
                                                   2767

25192   Florida   Spine   0500500630101073   5/18/2018    Bill     9/10/2018     97140             72.00
25193   Florida   Spine   0500500630101073   5/18/2018    Bill     9/10/2018     G0283             44.00
25194   Florida   Spine   0500500630101073   5/18/2018    Bill     9/10/2018     97010             60.00
25195   Florida   Spine   0500500630101073   5/18/2018    Bill     9/10/2018     97012             55.00
25196   Florida   Spine   0609224750101017   7/18/2018    Bill     9/10/2018     99211             77.00
25197   Florida   Spine   0609224750101017   7/18/2018    Bill     9/10/2018     97530             90.00
25198   Florida   Spine   0609224750101017   7/18/2018    Bill     9/10/2018     97112             77.00
25199   Florida   Spine   0609224750101017   7/18/2018    Bill     9/10/2018     97140             72.00
25200   Florida   Spine   0609224750101017   7/18/2018    Bill     9/10/2018     G0283             44.00
25201   Florida   Spine   0609224750101017   7/18/2018    Bill     9/10/2018     97010             60.00
25202   Florida   Spine   0598544170101013   6/23/2018    Bill     9/10/2018     97530             90.00
25203   Florida   Spine   0598544170101013   6/23/2018    Bill     9/10/2018     97140             72.00
25204   Florida   Spine   0598544170101013   6/23/2018    Bill     9/10/2018     G0283             44.00
25205   Florida   Spine   0598544170101013   6/23/2018    Bill     9/10/2018     97010             60.00
25206   Florida   Spine   0598544170101013   6/23/2018    Bill     9/10/2018     97035             44.00
25207   Florida   Spine   0598544170101013   6/23/2018    Bill     9/10/2018     97039             44.00
25208   Florida   Spine   0348590770101021   6/23/2018    Bill     9/10/2018     98940             72.00
25209   Florida   Spine   0348590770101021   6/23/2018    Bill     9/10/2018     97530             90.00
25210   Florida   Spine   0348590770101021   6/23/2018    Bill     9/10/2018     97110             77.00
25211   Florida   Spine   0348590770101021   6/23/2018    Bill     9/10/2018     97140             72.00
25212   Florida   Spine   0348590770101021   6/23/2018    Bill     9/10/2018     G0283             44.00
25213   Florida   Spine   0348590770101021   6/23/2018    Bill     9/10/2018     97010             60.00
25214   Florida   Spine   0348590770101021   6/23/2018    Bill     9/10/2018     97039             44.00
25215   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     99211             77.00
25216   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     97530             90.00
25217   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     97140             72.00
25218   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     G0283             44.00
25219   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     97010             60.00
25220   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     97035             44.00
25221   Florida   Spine   0541348780101068   7/6/2018     Bill     9/10/2018     97012             55.00
25222   Florida   Spine   0497122060101054   4/19/2018    Bill     9/10/2018     99213            193.00
25223   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     99211             77.00
25224   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97530             90.00
25225   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97140             72.00
25226   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     G0283             44.00
25227   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97010             60.00
25228   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97035             44.00
25229   Florida   Spine   0605858320101017   7/13/2018    Bill     9/10/2018     97039             44.00
25230   Florida   Spine   0609224750101017   7/18/2018    Bill     9/10/2018     99211             77.00
25231   Florida   Spine   0609224750101017   7/18/2018    Bill     9/10/2018     97530             90.00
25232   Florida   Spine   0609224750101017   7/18/2018    Bill     9/10/2018     97112             77.00
25233   Florida   Spine   0609224750101017   7/18/2018    Bill     9/10/2018     97140             72.00
25234   Florida   Spine   0609224750101017   7/18/2018    Bill     9/10/2018     G0283             44.00
25235   Florida   Spine   0609224750101017   7/18/2018    Bill     9/10/2018     97010             60.00
25236   Florida   Spine   0513425240101047   8/21/2018    Bill     9/10/2018     99203            275.00
25237   Florida   Spine   0513425240101047   8/21/2018    Bill     9/10/2018     99211             77.00
25238   Florida   Spine   0513425240101047   8/21/2018    Bill     9/10/2018     97140             72.00
25239   Florida   Spine   0513425240101047   8/21/2018    Bill     9/10/2018     G0283             44.00
25240   Florida   Spine   0513425240101047   8/21/2018    Bill     9/10/2018     97010             60.00
25241   Florida   Spine   0513425240101047   8/21/2018    Bill     9/10/2018     A4556             22.00
25242   Florida   Spine   0454649430101035   10/30/2017   Bill     9/10/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 496 of
                                                   2767

25243   Florida   Spine   0454649430101035   10/30/2017   Bill     9/10/2018     97530            90.00
25244   Florida   Spine   0454649430101035   10/30/2017   Bill     9/10/2018     97112            77.00
25245   Florida   Spine   0454649430101035   10/30/2017   Bill     9/10/2018     97140            72.00
25246   Florida   Spine   0454649430101035   10/30/2017   Bill     9/10/2018     G0283            44.00
25247   Florida   Spine   0454649430101035   10/30/2017   Bill     9/10/2018     97010            60.00
25248   Florida   Spine   0370792780101139   7/7/2018     Bill     9/10/2018     99211            77.00
25249   Florida   Spine   0370792780101139   7/7/2018     Bill     9/10/2018     97530            90.00
25250   Florida   Spine   0370792780101139   7/7/2018     Bill     9/10/2018     97110            77.00
25251   Florida   Spine   0370792780101139   7/7/2018     Bill     9/10/2018     97112            77.00
25252   Florida   Spine   0370792780101139   7/7/2018     Bill     9/10/2018     97140            72.00
25253   Florida   Spine   0370792780101139   7/7/2018     Bill     9/10/2018     G0283            44.00
25254   Florida   Spine   0370792780101139   7/7/2018     Bill     9/10/2018     97010            60.00
25255   Florida   Spine   0586666620101030   9/23/2017    Bill     9/10/2018     99211            77.00
25256   Florida   Spine   0586666620101030   9/23/2017    Bill     9/10/2018     97110            77.00
25257   Florida   Spine   0586666620101030   9/23/2017    Bill     9/10/2018     97112            77.00
25258   Florida   Spine   0586666620101030   9/23/2017    Bill     9/10/2018     97140            72.00
25259   Florida   Spine   0586666620101030   9/23/2017    Bill     9/10/2018     G0283            44.00
25260   Florida   Spine   0586666620101030   9/23/2017    Bill     9/10/2018     97010            60.00
25261   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     99211            77.00
25262   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     97530            90.00
25263   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     97110            77.00
25264   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     97140            72.00
25265   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     G0283            44.00
25266   Florida   Spine   0584707870101031   6/20/2018    Bill     9/10/2018     97010            60.00
25267   Florida   Spine   0563380930101022   6/13/2018    Bill     9/10/2018     99211            77.00
25268   Florida   Spine   0563380930101022   6/13/2018    Bill     9/10/2018     97110            77.00
25269   Florida   Spine   0563380930101022   6/13/2018    Bill     9/10/2018     97112            77.00
25270   Florida   Spine   0563380930101022   6/13/2018    Bill     9/10/2018     97140            72.00
25271   Florida   Spine   0563380930101022   6/13/2018    Bill     9/10/2018     G0283            44.00
25272   Florida   Spine   0563380930101022   6/13/2018    Bill     9/10/2018     97010            60.00
25273   Florida   Spine   0087644080101323   8/1/2018     Bill     9/10/2018     99211            77.00
25274   Florida   Spine   0087644080101323   8/1/2018     Bill     9/10/2018     97530            90.00
25275   Florida   Spine   0087644080101323   8/1/2018     Bill     9/10/2018     97140            72.00
25276   Florida   Spine   0087644080101323   8/1/2018     Bill     9/10/2018     G0283            44.00
25277   Florida   Spine   0087644080101323   8/1/2018     Bill     9/10/2018     97010            60.00
25278   Florida   Spine   0087644080101323   8/1/2018     Bill     9/10/2018     97035            44.00
25279   Florida   Spine   0087644080101323   8/1/2018     Bill     9/10/2018     97039            44.00
25280   Florida   Spine   0578487350101037   7/2/2018     Bill     9/10/2018     99211            77.00
25281   Florida   Spine   0578487350101037   7/2/2018     Bill     9/10/2018     97530            90.00
25282   Florida   Spine   0578487350101037   7/2/2018     Bill     9/10/2018     97140            72.00
25283   Florida   Spine   0578487350101037   7/2/2018     Bill     9/10/2018     G0283            44.00
25284   Florida   Spine   0578487350101037   7/2/2018     Bill     9/10/2018     97010            60.00
25285   Florida   Spine   0578487350101037   7/2/2018     Bill     9/10/2018     97035            44.00
25286   Florida   Spine   0578487350101037   7/2/2018     Bill     9/10/2018     97039            44.00
25287   Florida   Spine   0592684380101027   6/28/2018    Bill     9/10/2018     99211            77.00
25288   Florida   Spine   0592684380101027   6/28/2018    Bill     9/10/2018     97530            90.00
25289   Florida   Spine   0592684380101027   6/28/2018    Bill     9/10/2018     97110            77.00
25290   Florida   Spine   0592684380101027   6/28/2018    Bill     9/10/2018     97112            77.00
25291   Florida   Spine   0592684380101027   6/28/2018    Bill     9/10/2018     97140            72.00
25292   Florida   Spine   0592684380101027   6/28/2018    Bill     9/10/2018     G0283            44.00
25293   Florida   Spine   0592684380101027   6/28/2018    Bill     9/10/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 497 of
                                                   2767

25294   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     99211            77.00
25295   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97530            90.00
25296   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97110            77.00
25297   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97112            77.00
25298   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97140            72.00
25299   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     G0283            44.00
25300   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97010            60.00
25301   Florida   Spine   0624003080101017   5/25/2018   Bill      9/10/2018     99211            77.00
25302   Florida   Spine   0624003080101017   5/25/2018   Bill      9/10/2018     97530            90.00
25303   Florida   Spine   0624003080101017   5/25/2018   Bill      9/10/2018     97112            77.00
25304   Florida   Spine   0624003080101017   5/25/2018   Bill      9/10/2018     97140            72.00
25305   Florida   Spine   0624003080101017   5/25/2018   Bill      9/10/2018     G0283            44.00
25306   Florida   Spine   0624003080101017   5/25/2018   Bill      9/10/2018     97010            60.00
25307   Florida   Spine   0624003080101017   5/25/2018   Bill      9/10/2018     97035            44.00
25308   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97530            90.00
25309   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97112            77.00
25310   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     G0283            44.00
25311   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97010            60.00
25312   Florida   Spine   0598544170101013   6/23/2018   Bill      9/10/2018     97039            44.00
25313   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     98940            72.00
25314   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     98943            72.00
25315   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97530            90.00
25316   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97140            72.00
25317   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     G0283            44.00
25318   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97010            60.00
25319   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97039            44.00
25320   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     99211            77.00
25321   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97530            90.00
25322   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97140            72.00
25323   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     97010            60.00
25324   Florida   Spine   0548690840101056   8/3/2018    Bill      9/10/2018     G0283            44.00
25325   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     G0283            44.00
25326   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     99211            77.00
25327   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97530            90.00
25328   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97110            77.00
25329   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97112            77.00
25330   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97140            72.00
25331   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97010            60.00
25332   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     97530            90.00
25333   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     97112            77.00
25334   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     97140            72.00
25335   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     97010            60.00
25336   Florida   Spine   0076778310101050   8/14/2018   Bill      9/10/2018     G0283            44.00
25337   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     99211            77.00
25338   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97112            77.00
25339   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97110            77.00
25340   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97140            72.00
25341   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     97010            60.00
25342   Florida   Spine   0571178530101016   6/23/2018   Bill      9/10/2018     G0283            44.00
25343   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     G0283            44.00
25344   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 498 of
                                                   2767

25345   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97530             90.00
25346   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97110             77.00
25347   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97140             72.00
25348   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97035             44.00
25349   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97010             60.00
25350   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     G0283             44.00
25351   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     99211             77.00
25352   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     97530             90.00
25353   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     97112             77.00
25354   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     97140             72.00
25355   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     97035             44.00
25356   Florida   Spine   0393857520101112   8/6/2018    Bill      9/10/2018     97010             60.00
25357   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     99211             77.00
25358   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97530             90.00
25359   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97110             77.00
25360   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97112             77.00
25361   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97140             72.00
25362   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     97010             60.00
25363   Florida   Spine   0555948490101028   6/26/2018   Bill      9/10/2018     G0283             44.00
25364   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     99211             77.00
25365   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97530             90.00
25366   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97110             77.00
25367   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97140             72.00
25368   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97035             44.00
25369   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     97010             60.00
25370   Florida   Spine   0390627420101063   7/26/2018   Bill      9/10/2018     G0283             44.00
25371   Florida   Spine   0576328690101018   8/22/2017   Bill      9/10/2018     99211             77.00
25372   Florida   Spine   0576328690101018   8/22/2017   Bill      9/10/2018     97110             77.00
25373   Florida   Spine   0576328690101018   8/22/2017   Bill      9/10/2018     97112             77.00
25374   Florida   Spine   0576328690101018   8/22/2017   Bill      9/10/2018     97140             72.00
25375   Florida   Spine   0576328690101018   8/22/2017   Bill      9/10/2018     97010             60.00
25376   Florida   Spine   0576328690101018   8/22/2017   Bill      9/10/2018     G0283             44.00
25377   Florida   Spine   0427759340101027   4/22/2018   Bill      9/10/2018     99211             77.00
25378   Florida   Spine   0427759340101027   4/22/2018   Bill      9/10/2018     97530             90.00
25379   Florida   Spine   0427759340101027   4/22/2018   Bill      9/10/2018     97112             77.00
25380   Florida   Spine   0427759340101027   4/22/2018   Bill      9/10/2018     97140             72.00
25381   Florida   Spine   0427759340101027   4/22/2018   Bill      9/10/2018     97010             60.00
25382   Florida   Spine   0427759340101027   4/22/2018   Bill      9/10/2018     G0283             44.00
25383   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     G0283             44.00
25384   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     99211             77.00
25385   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97530             90.00
25386   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97110             77.00
25387   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97140             72.00
25388   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97035             44.00
25389   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97010             60.00
25390   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     99212            105.00
25391   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     97530             90.00
25392   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     97110             77.00
25393   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     97140             72.00
25394   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     97010             60.00
25395   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 499 of
                                                   2767

25396   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97012             55.00
25397   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     99211             77.00
25398   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97110             77.00
25399   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97112             77.00
25400   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97140             72.00
25401   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     97010             60.00
25402   Florida   Spine   0315339680101047   7/27/2018   Bill      9/10/2018     G0283             44.00
25403   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     99213            193.00
25404   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     97110             77.00
25405   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     97112             77.00
25406   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     97140             72.00
25407   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     97010             60.00
25408   Florida   Spine   0579137220101027   5/17/2018   Bill      9/10/2018     G0283             44.00
25409   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     99203            275.00
25410   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     97012             55.00
25411   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     97035             44.00
25412   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     97010             60.00
25413   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     G0283             44.00
25414   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     A4556             22.00
25415   Florida   Spine   0608679850101038   8/3/2018    Bill      9/10/2018     99203            500.00
25416   Florida   Spine   0438417300101043   5/24/2018   Bill      9/10/2018     99211             77.00
25417   Florida   Spine   0438417300101043   5/24/2018   Bill      9/10/2018     97530             90.00
25418   Florida   Spine   0438417300101043   5/24/2018   Bill      9/10/2018     97035             44.00
25419   Florida   Spine   0438417300101043   5/24/2018   Bill      9/10/2018     97010             60.00
25420   Florida   Spine   0438417300101043   5/24/2018   Bill      9/10/2018     G0283             44.00
25421   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     99211             77.00
25422   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97530             90.00
25423   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97110             77.00
25424   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97140             72.00
25425   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97012             55.00
25426   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     97010             60.00
25427   Florida   Spine   0109539870101281   7/18/2018   Bill      9/10/2018     G0283             44.00
25428   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     99211             77.00
25429   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     97530             90.00
25430   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     97110             77.00
25431   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     97140             72.00
25432   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     97012             55.00
25433   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     97010             60.00
25434   Florida   Spine   0495085200101015   7/17/2018   Bill      9/10/2018     G0283             44.00
25435   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     99211             77.00
25436   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97530             90.00
25437   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97112             77.00
25438   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97140             72.00
25439   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     G0283             44.00
25440   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97010             60.00
25441   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97035             44.00
25442   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     99211             77.00
25443   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97530             90.00
25444   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97112             77.00
25445   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97140             72.00
25446   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 500 of
                                                   2767

25447   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97010               60.00
25448   Florida   Spine   0573827830101013   8/8/2018    Bill      9/10/2018     97035               44.00
25449   Florida   Spine   0161193320101049   5/30/2018   Bill      9/10/2018     99211               77.00
25450   Florida   Spine   0161193320101049   5/30/2018   Bill      9/10/2018     97530               90.00
25451   Florida   Spine   0161193320101049   5/30/2018   Bill      9/10/2018     97110               77.00
25452   Florida   Spine   0161193320101049   5/30/2018   Bill      9/10/2018     97112               77.00
25453   Florida   Spine   0161193320101049   5/30/2018   Bill      9/10/2018     97140               72.00
25454   Florida   Spine   0161193320101049   5/30/2018   Bill      9/10/2018     G0283               44.00
25455   Florida   Spine   0161193320101049   5/30/2018   Bill      9/10/2018     97010               60.00
25456   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     99212              105.00
25457   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97530               90.00
25458   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97140               72.00
25459   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     G0283               44.00
25460   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97010               60.00
25461   Florida   Spine   0450027330101062   6/25/2018   Bill      9/10/2018     97012               55.00
25462   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     99211               77.00
25463   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97110               77.00
25464   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97112               77.00
25465   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97140               72.00
25466   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     97010               60.00
25467   Florida   Spine   0360697770101076   7/4/2018    Bill      9/10/2018     G0283               44.00
25468   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     99211               77.00
25469   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     97140               72.00
25470   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     97035               44.00
25471   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     97010               60.00
25472   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     G0283               44.00
25473   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     97530               90.00
25474   Florida   Spine   0562742940101063   8/13/2018   Bill      9/10/2018     97110               77.00
25475   Florida   Spine   0317710090101256   7/6/2018    Bill      9/10/2018     99211               77.00
25476   Florida   Spine   0317710090101256   7/6/2018    Bill      9/10/2018     97530               90.00
25477   Florida   Spine   0317710090101256   7/6/2018    Bill      9/10/2018     97112               77.00
25478   Florida   Spine   0317710090101256   7/6/2018    Bill      9/10/2018     97140               72.00
25479   Florida   Spine   0317710090101256   7/6/2018    Bill      9/10/2018     G0283               44.00
25480   Florida   Spine   0317710090101256   7/6/2018    Bill      9/10/2018     97010               60.00
25481   Florida   Spine   0317710090101256   7/6/2018    Bill      9/10/2018     97035               44.00
25482   Florida   Spine   0611806660101016   5/4/2018    Bill      9/10/2018     99213              193.00
25483   Florida   Spine   0611806660101016   5/4/2018    Bill      9/10/2018     97530               90.00
25484   Florida   Spine   0611806660101016   5/4/2018    Bill      9/10/2018     97112               77.00
25485   Florida   Spine   0611806660101016   5/4/2018    Bill      9/10/2018     97140               72.00
25486   Florida   Spine   0611806660101016   5/4/2018    Bill      9/10/2018     97010               60.00
25487   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     99203              500.00
25488   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     99213              350.00
25489   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     62321            2,100.00
25490   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     J2001              105.00
25491   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     J3301               70.00
25492   Florida   Spine   0424697340101030   7/6/2018    Bill      9/10/2018     Q9965               25.00
25493   Florida   Spine   0584531580101010   7/16/2018   Bill      9/10/2018     99203              500.00
25494   Florida   Spine   0103908160101093   6/23/2018   Bill      9/10/2018     99213              350.00
25495   Florida   Spine   0550747500101043   7/6/2018    Bill      9/10/2018     99213              350.00
25496   Florida   Spine   0538615450101015   7/26/2018   Bill      9/10/2018     99203              500.00
25497   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     99213              350.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 501 of
                                                   2767

25498   Florida   Spine   0596967320101017   3/12/2018   Bill      9/10/2018     99213            350.00
25499   Florida   Spine   0596829530101049   3/27/2018   Bill      9/10/2018     99213            350.00
25500   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     99212            105.00
25501   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97110             77.00
25502   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97112             77.00
25503   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97140             72.00
25504   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     G0283             44.00
25505   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97010             60.00
25506   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     99213            193.00
25507   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97530             90.00
25508   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97110             77.00
25509   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97112             77.00
25510   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97140             72.00
25511   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     G0283             44.00
25512   Florida   Spine   0107692060101058   4/2/2018    Bill      9/10/2018     97010             60.00
25513   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     99212            105.00
25514   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97530             90.00
25515   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97112             77.00
25516   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97140             72.00
25517   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     G0283             44.00
25518   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97010             60.00
25519   Florida   Spine   0157462650101218   7/2/2018    Bill      9/10/2018     97035             44.00
25520   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     99211             77.00
25521   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97530             90.00
25522   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97110             77.00
25523   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97112             77.00
25524   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97140             72.00
25525   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     G0283             44.00
25526   Florida   Spine   0612175710101023   6/18/2018   Bill      9/10/2018     97010             60.00
25527   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     99213            193.00
25528   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97530             90.00
25529   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97110             77.00
25530   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97140             72.00
25531   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     G0283             44.00
25532   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97010             60.00
25533   Florida   Spine   0500500630101073   5/18/2018   Bill      9/10/2018     97039             44.00
25534   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     99211             77.00
25535   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97530             90.00
25536   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97112             77.00
25537   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97140             72.00
25538   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     G0283             44.00
25539   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97010             60.00
25540   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     99211             77.00
25541   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97530             90.00
25542   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97112             77.00
25543   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97140             72.00
25544   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     G0283             44.00
25545   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97010             60.00
25546   Florida   Spine   0189280400101136   7/23/2018   Bill      9/10/2018     97035             44.00
25547   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     98941             88.00
25548   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 502 of
                                                   2767

25549   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     97140             72.00
25550   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     G0283             44.00
25551   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     97010             60.00
25552   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     97039             44.00
25553   Florida   Spine   0253624890101216   7/4/2018    Bill      9/10/2018     99212            105.00
25554   Florida   Spine   0541348780101068   7/6/2018    Bill      9/10/2018     99211             77.00
25555   Florida   Spine   0541348780101068   7/6/2018    Bill      9/10/2018     97530             90.00
25556   Florida   Spine   0541348780101068   7/6/2018    Bill      9/10/2018     97140             72.00
25557   Florida   Spine   0541348780101068   7/6/2018    Bill      9/10/2018     G0283             44.00
25558   Florida   Spine   0541348780101068   7/6/2018    Bill      9/10/2018     97010             60.00
25559   Florida   Spine   0541348780101068   7/6/2018    Bill      9/10/2018     97035             44.00
25560   Florida   Spine   0541348780101068   7/6/2018    Bill      9/10/2018     97039             44.00
25561   Florida   Spine   0416275880101098   6/3/2018    Bill      9/10/2018     99211             77.00
25562   Florida   Spine   0416275880101098   6/3/2018    Bill      9/10/2018     97530             90.00
25563   Florida   Spine   0416275880101098   6/3/2018    Bill      9/10/2018     97110             77.00
25564   Florida   Spine   0416275880101098   6/3/2018    Bill      9/10/2018     97140             72.00
25565   Florida   Spine   0416275880101098   6/3/2018    Bill      9/10/2018     G0283             44.00
25566   Florida   Spine   0416275880101098   6/3/2018    Bill      9/10/2018     97010             60.00
25567   Florida   Spine   0523067980101049   5/21/2018   Bill      9/10/2018     99211             77.00
25568   Florida   Spine   0523067980101049   5/21/2018   Bill      9/10/2018     97530             90.00
25569   Florida   Spine   0523067980101049   5/21/2018   Bill      9/10/2018     97110             77.00
25570   Florida   Spine   0523067980101049   5/21/2018   Bill      9/10/2018     97140             72.00
25571   Florida   Spine   0523067980101049   5/21/2018   Bill      9/10/2018     G0283             44.00
25572   Florida   Spine   0523067980101049   5/21/2018   Bill      9/10/2018     97010             60.00
25573   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     99211             77.00
25574   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97530             90.00
25575   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97112             77.00
25576   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97140             72.00
25577   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     G0283             44.00
25578   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97010             60.00
25579   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     99211             77.00
25580   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97530             90.00
25581   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97110             77.00
25582   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97140             72.00
25583   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     G0283             44.00
25584   Florida   Spine   0605858320101017   7/13/2018   Bill      9/10/2018     97010             60.00
25585   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     99211             77.00
25586   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97530             90.00
25587   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97112             77.00
25588   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97140             72.00
25589   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     G0283             44.00
25590   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97010             60.00
25591   Florida   Spine   0464837650101011   5/23/2018   Bill      9/10/2018     97012             55.00
25592   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     99211             77.00
25593   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     97530             90.00
25594   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     97112             77.00
25595   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     97140             72.00
25596   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     G0283             44.00
25597   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     97010             60.00
25598   Florida   Spine   0205247890101074   8/9/2018    Bill      9/10/2018     97035             44.00
25599   Florida   Spine   0513425240101047   8/21/2018   Bill      9/10/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 503 of
                                                   2767

25600   Florida   Spine   0513425240101047   8/21/2018   Bill      9/10/2018     97530             90.00
25601   Florida   Spine   0513425240101047   8/21/2018   Bill      9/10/2018     97112             77.00
25602   Florida   Spine   0513425240101047   8/21/2018   Bill      9/10/2018     97140             72.00
25603   Florida   Spine   0513425240101047   8/21/2018   Bill      9/10/2018     G0283             44.00
25604   Florida   Spine   0513425240101047   8/21/2018   Bill      9/10/2018     97010             60.00
25605   Florida   Spine   0513425240101047   8/21/2018   Bill      9/10/2018     97035             44.00
25606   Florida   Spine   0570575920101038   5/17/2018   Bill      9/10/2018     99211             77.00
25607   Florida   Spine   0570575920101038   5/17/2018   Bill      9/10/2018     97530             90.00
25608   Florida   Spine   0570575920101038   5/17/2018   Bill      9/10/2018     97110             77.00
25609   Florida   Spine   0570575920101038   5/17/2018   Bill      9/10/2018     97140             72.00
25610   Florida   Spine   0570575920101038   5/17/2018   Bill      9/10/2018     G0283             44.00
25611   Florida   Spine   0570575920101038   5/17/2018   Bill      9/10/2018     97010             60.00
25612   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     99213            193.00
25613   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     97110             77.00
25614   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     97112             77.00
25615   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     97140             72.00
25616   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     G0283             44.00
25617   Florida   Spine   0363997580101069   5/21/2018   Bill      9/10/2018     97010             60.00
25618   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     99213            193.00
25619   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     97530             90.00
25620   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     97112             77.00
25621   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     97140             72.00
25622   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     G0283             44.00
25623   Florida   Spine   0008125820101100   4/24/2018   Bill      9/10/2018     97010             60.00
25624   Florida   Spine   0584707870101031   6/20/2018   Bill      9/10/2018     99211             77.00
25625   Florida   Spine   0584707870101031   6/20/2018   Bill      9/10/2018     97530             90.00
25626   Florida   Spine   0584707870101031   6/20/2018   Bill      9/10/2018     97110             77.00
25627   Florida   Spine   0584707870101031   6/20/2018   Bill      9/10/2018     97140             72.00
25628   Florida   Spine   0584707870101031   6/20/2018   Bill      9/10/2018     G0283             44.00
25629   Florida   Spine   0584707870101031   6/20/2018   Bill      9/10/2018     97010             60.00
25630   Florida   Spine   0087644080101323   8/1/2018    Bill      9/10/2018     99211             77.00
25631   Florida   Spine   0087644080101323   8/1/2018    Bill      9/10/2018     97530             90.00
25632   Florida   Spine   0087644080101323   8/1/2018    Bill      9/10/2018     97110             77.00
25633   Florida   Spine   0087644080101323   8/1/2018    Bill      9/10/2018     97140             72.00
25634   Florida   Spine   0087644080101323   8/1/2018    Bill      9/10/2018     G0283             44.00
25635   Florida   Spine   0087644080101323   8/1/2018    Bill      9/10/2018     97010             60.00
25636   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     99211             77.00
25637   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97530             90.00
25638   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97110             77.00
25639   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97112             77.00
25640   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97140             72.00
25641   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     G0283             44.00
25642   Florida   Spine   0609224750101017   7/18/2018   Bill      9/10/2018     97010             60.00
25643   Florida   Spine   0424851090101035   7/10/2018   Bill      9/10/2018     99203            500.00
25644   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     98940             72.00
25645   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97530             90.00
25646   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97112             77.00
25647   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97140             72.00
25648   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     G0283             44.00
25649   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97010             60.00
25650   Florida   Spine   0586281730101019   4/23/2018   Bill      9/10/2018     97039             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 504 of
                                                   2767

25651   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97035            44.00
25652   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     99211            77.00
25653   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97530            90.00
25654   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97010            60.00
25655   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     G0283            44.00
25656   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97110            77.00
25657   Florida   Spine   0592194320101038   8/15/2018   Bill      9/10/2018     97140            72.00
25658   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     G0283            44.00
25659   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     99211            77.00
25660   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97530            90.00
25661   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97110            77.00
25662   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97112            77.00
25663   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97140            72.00
25664   Florida   Spine   0548978960101018   7/22/2018   Bill      9/10/2018     97010            60.00
25665   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     99211            77.00
25666   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97530            90.00
25667   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97110            77.00
25668   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97140            72.00
25669   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97035            44.00
25670   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     97010            60.00
25671   Florida   Spine   0451966340101076   7/31/2018   Bill      9/10/2018     G0283            44.00
25672   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     99211            77.00
25673   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97530            90.00
25674   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97110            77.00
25675   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97140            72.00
25676   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     97010            60.00
25677   Florida   Spine   0537302130101019   7/30/2018   Bill      9/10/2018     G0283            44.00
25678   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     G0283            44.00
25679   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     99211            77.00
25680   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97530            90.00
25681   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97110            77.00
25682   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97140            72.00
25683   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97012            55.00
25684   Florida   Spine   0609211730101027   8/10/2018   Bill      9/10/2018     97010            60.00
25685   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     99211            77.00
25686   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97110            77.00
25687   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97112            77.00
25688   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97140            72.00
25689   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     97010            60.00
25690   Florida   Spine   0602686090101013   7/24/2018   Bill      9/10/2018     G0283            44.00
25691   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     99211            77.00
25692   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     97530            90.00
25693   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     97112            77.00
25694   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     97140            72.00
25695   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     97010            60.00
25696   Florida   Spine   0355546070101103   6/6/2018    Bill      9/10/2018     G0283            44.00
25697   Florida   Spine   0427759340101027   4/22/2018   Bill      9/10/2018     99211            77.00
25698   Florida   Spine   0427759340101027   4/22/2018   Bill      9/10/2018     97530            90.00
25699   Florida   Spine   0427759340101027   4/22/2018   Bill      9/10/2018     97112            77.00
25700   Florida   Spine   0427759340101027   4/22/2018   Bill      9/10/2018     97140            72.00
25701   Florida   Spine   0427759340101027   4/22/2018   Bill      9/10/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 505 of
                                                   2767

25702   Florida   Spine   0427759340101027   4/22/2018   Bill      9/10/2018     G0283             44.00
25703   Florida   Spine   0170717510101143   6/25/2017   Bill      9/10/2018     99211             77.00
25704   Florida   Spine   0170717510101143   6/25/2017   Bill      9/10/2018     97530             90.00
25705   Florida   Spine   0170717510101143   6/25/2017   Bill      9/10/2018     97140             72.00
25706   Florida   Spine   0170717510101143   6/25/2017   Bill      9/10/2018     97035             44.00
25707   Florida   Spine   0170717510101143   6/25/2017   Bill      9/10/2018     97010             60.00
25708   Florida   Spine   0170717510101143   6/25/2017   Bill      9/10/2018     G0283             44.00
25709   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     99211             77.00
25710   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97530             90.00
25711   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97110             77.00
25712   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97140             72.00
25713   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97035             44.00
25714   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     97010             60.00
25715   Florida   Spine   0612515580101019   8/12/2018   Bill      9/10/2018     G0283             44.00
25716   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     99213            193.00
25717   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     97110             77.00
25718   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     97112             77.00
25719   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     97140             72.00
25720   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     97010             60.00
25721   Florida   Spine   0433688430101054   6/21/2018   Bill      9/10/2018     G0283             44.00
25722   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     99212            105.00
25723   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97530             90.00
25724   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97110             77.00
25725   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97012             55.00
25726   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     97010             60.00
25727   Florida   Spine   0175851800101037   6/17/2018   Bill      9/10/2018     G0283             44.00
25728   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     98941             88.00
25729   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     97110             77.00
25730   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     97112             77.00
25731   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     97140             72.00
25732   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     97010             60.00
25733   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     G0283             44.00
25734   Florida   Spine   0386824120101016   7/4/2018    Bill      9/10/2018     97039             44.00
25735   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     99211             77.00
25736   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     97035             44.00
25737   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     97010             60.00
25738   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     G0283             44.00
25739   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     97530             90.00
25740   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     97110             77.00
25741   Florida   Spine   0632317120101013   8/20/2018   Bill      9/10/2018     97140             72.00
25742   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     99211             77.00
25743   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     97530             90.00
25744   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     97112             77.00
25745   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     97012             55.00
25746   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     97035             44.00
25747   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     97010             60.00
25748   Florida   Spine   0610658470101020   8/21/2018   Bill      9/10/2018     G0283             44.00
25749   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     98941             88.00
25750   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97110             77.00
25751   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97112             77.00
25752   Florida   Spine   0506340000101054   6/3/2018    Bill      9/10/2018     97039             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 506 of
                                                   2767

25753   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     97140             72.00
25754   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     97010             60.00
25755   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     G0283             44.00
25756   Florida   Spine   0611345670101013   7/4/2018   Bill       9/10/2018     98941             88.00
25757   Florida   Spine   0611345670101013   7/4/2018   Bill       9/10/2018     97110             77.00
25758   Florida   Spine   0611345670101013   7/4/2018   Bill       9/10/2018     97112             77.00
25759   Florida   Spine   0611345670101013   7/4/2018   Bill       9/10/2018     97012             55.00
25760   Florida   Spine   0611345670101013   7/4/2018   Bill       9/10/2018     97140             72.00
25761   Florida   Spine   0611345670101013   7/4/2018   Bill       9/10/2018     97010             60.00
25762   Florida   Spine   0611345670101013   7/4/2018   Bill       9/10/2018     G0283             44.00
25763   Florida   Spine   0611345670101013   7/4/2018   Bill       9/10/2018     99212            105.00
25764   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     98941             88.00
25765   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     97110             77.00
25766   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     97112             77.00
25767   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     97140             72.00
25768   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     97039             44.00
25769   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     97010             60.00
25770   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     G0283             44.00
25771   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     99212            105.00
25772   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     98941             88.00
25773   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     97110             77.00
25774   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     97112             77.00
25775   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     97012             55.00
25776   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     97140             72.00
25777   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     97010             60.00
25778   Florida   Spine   0506340000101054   6/3/2018   Bill       9/10/2018     99212            105.00
25779   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     99211             77.00
25780   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     97110             77.00
25781   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     97140             72.00
25782   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     G0283             44.00
25783   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     97010             60.00
25784   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     97035             44.00
25785   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     97012             55.00
25786   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     99211             77.00
25787   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     97530             90.00
25788   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     97112             77.00
25789   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     97140             72.00
25790   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     G0283             44.00
25791   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     97010             60.00
25792   Florida   Spine   0573827830101013   8/8/2018   Bill       9/10/2018     97035             44.00
25793   Florida   Spine   0588155410101028   7/7/2018   Bill       9/10/2018     99211             77.00
25794   Florida   Spine   0588155410101028   7/7/2018   Bill       9/10/2018     97530             90.00
25795   Florida   Spine   0588155410101028   7/7/2018   Bill       9/10/2018     97110             77.00
25796   Florida   Spine   0588155410101028   7/7/2018   Bill       9/10/2018     97112             77.00
25797   Florida   Spine   0588155410101028   7/7/2018   Bill       9/10/2018     97140             72.00
25798   Florida   Spine   0588155410101028   7/7/2018   Bill       9/10/2018     G0283             44.00
25799   Florida   Spine   0588155410101028   7/7/2018   Bill       9/10/2018     97010             60.00
25800   Florida   Spine   0360697770101076   7/4/2018   Bill       9/10/2018     99212            105.00
25801   Florida   Spine   0360697770101076   7/4/2018   Bill       9/10/2018     97110             77.00
25802   Florida   Spine   0360697770101076   7/4/2018   Bill       9/10/2018     97112             77.00
25803   Florida   Spine   0360697770101076   7/4/2018   Bill       9/10/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 507 of
                                                   2767

25804   Florida   Spine   0360697770101076   7/4/2018     Bill     9/10/2018     97010             60.00
25805   Florida   Spine   0360697770101076   7/4/2018     Bill     9/10/2018     G0283             44.00
25806   Florida   Spine   0632317120101013   8/20/2018    Bill     9/10/2018     99211             77.00
25807   Florida   Spine   0632317120101013   8/20/2018    Bill     9/10/2018     97530             90.00
25808   Florida   Spine   0632317120101013   8/20/2018    Bill     9/10/2018     97110             77.00
25809   Florida   Spine   0632317120101013   8/20/2018    Bill     9/10/2018     97140             72.00
25810   Florida   Spine   0632317120101013   8/20/2018    Bill     9/10/2018     97035             44.00
25811   Florida   Spine   0632317120101013   8/20/2018    Bill     9/10/2018     97010             60.00
25812   Florida   Spine   0632317120101013   8/20/2018    Bill     9/10/2018     G0283             44.00
25813   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     99211             77.00
25814   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     97140             72.00
25815   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     97035             44.00
25816   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     97010             60.00
25817   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     G0283             44.00
25818   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     97530             90.00
25819   Florida   Spine   0562742940101063   8/13/2018    Bill     9/10/2018     97110             77.00
25820   Florida   Spine   0424851090101035   7/10/2018    Bill     9/10/2018     99211             77.00
25821   Florida   Spine   0424851090101035   7/10/2018    Bill     9/10/2018     97530             90.00
25822   Florida   Spine   0424851090101035   7/10/2018    Bill     9/10/2018     97112             77.00
25823   Florida   Spine   0424851090101035   7/10/2018    Bill     9/10/2018     97140             72.00
25824   Florida   Spine   0424851090101035   7/10/2018    Bill     9/10/2018     G0283             44.00
25825   Florida   Spine   0424851090101035   7/10/2018    Bill     9/10/2018     97010             60.00
25826   Florida   Spine   0424851090101035   7/10/2018    Bill     9/10/2018     97035             44.00
25827   Florida   Spine   0581565190101054   8/18/2018    Bill     9/10/2018     98941             88.00
25828   Florida   Spine   0581565190101054   8/18/2018    Bill     9/10/2018     97530             90.00
25829   Florida   Spine   0581565190101054   8/18/2018    Bill     9/10/2018     97140             72.00
25830   Florida   Spine   0581565190101054   8/18/2018    Bill     9/10/2018     97039             44.00
25831   Florida   Spine   0581565190101054   8/18/2018    Bill     9/10/2018     97035             44.00
25832   Florida   Spine   0581565190101054   8/18/2018    Bill     9/10/2018     97010             60.00
25833   Florida   Spine   0581565190101054   8/18/2018    Bill     9/10/2018     G0283             44.00
25834   Florida   Spine   0317710090101256   7/6/2018     Bill     9/10/2018     99211             77.00
25835   Florida   Spine   0317710090101256   7/6/2018     Bill     9/10/2018     97530             90.00
25836   Florida   Spine   0317710090101256   7/6/2018     Bill     9/10/2018     97112             77.00
25837   Florida   Spine   0317710090101256   7/6/2018     Bill     9/10/2018     97140             72.00
25838   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     99211             77.00
25839   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     97530             90.00
25840   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     97110             77.00
25841   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     97112             77.00
25842   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     97140             72.00
25843   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     G0283             44.00
25844   Florida   Spine   0588155410101036   7/7/2018     Bill     9/10/2018     97010             60.00
25845   Florida   Spine   0576550580101044   2/22/2018    Bill     9/10/2018     99213            350.00
25846   Florida   Spine   0593443260101022   4/10/2018    Bill     9/10/2018     99203            500.00
25847   Florida   Spine   0320593070101073   2/7/2018     Bill     9/10/2018     99213            350.00
25848   Florida   Spine   0582390370101017   12/19/2017   Bill     9/10/2018     99213            350.00
25849   Florida   Spine   0372160910101023   4/17/2018    Bill     9/10/2018     99203            500.00
25850   Florida   Spine   0596655150101013   7/24/2017    Bill     9/10/2018     99203            500.00
25851   Florida   Spine   0543598130101048   3/2/2018     Bill     9/15/2018     99203            500.00
25852   Florida   Spine   0408818020101070   5/20/2018    Bill     9/15/2018     99203            500.00
25853   Florida   Spine   0413247310101033   3/23/2018    Bill     9/15/2018     99203            500.00
25854   Florida   Spine   0632126070101018   7/18/2018    Bill     9/15/2018     99203            500.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 508 of
                                                   2767

25855   Florida   Spine   0370773950101083   4/17/2018    Bill     9/15/2018     99213              350.00
25856   Florida   Spine   0616855060101014   1/17/2018    Bill     9/15/2018     99213              350.00
25857   Florida   Spine   0632317120101013   8/20/2018    Bill     9/15/2018     99203              500.00
25858   Florida   Spine   0632317120101013   8/20/2018    Bill     9/15/2018     99203              500.00
25859   Florida   Spine   0605858320101017   7/13/2018    Bill     9/15/2018     99203              500.00
25860   Florida   Spine   0482297590101035   5/18/2018    Bill     9/15/2018     99203              500.00
25861   Florida   Spine   0505444750101099   3/29/2018    Bill     9/15/2018     99213              350.00
25862   Florida   Spine   0505444750101099   3/29/2018    Bill     9/15/2018     64490            1,500.00
25863   Florida   Spine   0505444750101099   3/29/2018    Bill     9/15/2018     64491              850.00
25864   Florida   Spine   0505444750101099   3/29/2018    Bill     9/15/2018     J3301               70.00
25865   Florida   Spine   0505444750101099   3/29/2018    Bill     9/15/2018     J2001               35.00
25866   Florida   Spine   0505444750101099   3/29/2018    Bill     9/15/2018     J3490               25.00
25867   Florida   Spine   0482297590101035   5/18/2018    Bill     9/15/2018     99203              500.00
25868   Florida   Spine   0563380930101022   6/13/2018    Bill     9/15/2018     99203              500.00
25869   Florida   Spine   0157462650101218   7/2/2018     Bill     9/15/2018     99203              500.00
25870   Florida   Spine   0234421010101208   3/28/2017    Bill     9/15/2018     99213              350.00
25871   Florida   Spine   0234421010101208   3/28/2017    Bill     9/15/2018     64493            3,600.00
25872   Florida   Spine   0234421010101208   3/28/2017    Bill     9/15/2018     64494            1,800.00
25873   Florida   Spine   0234421010101208   3/28/2017    Bill     9/15/2018     J2001               35.00
25874   Florida   Spine   0234421010101208   3/28/2017    Bill     9/15/2018     J3301               35.00
25875   Florida   Spine   0234421010101208   3/28/2017    Bill     9/15/2018     J3490               25.00
25876   Florida   Spine   0157462650101218   7/2/2018     Bill     9/15/2018     99203              500.00
25877   Florida   Spine   0277504700101089   4/17/2018    Bill     9/15/2018     99213              350.00
25878   Florida   Spine   0284659790101042   4/27/2018    Bill     9/15/2018     99213              350.00
25879   Florida   Spine   0551288340101082   7/23/2018    Bill     9/15/2018     99213              350.00
25880   Florida   Spine   0567000360101013   7/3/2018     Bill     9/15/2018     99213              350.00
25881   Florida   Spine   0347903600101213   2/27/2018    Bill     9/15/2018     99213              350.00
25882   Florida   Spine   0800294540108017   2/1/2018     Bill     9/15/2018     99203              500.00
25883   Florida   Spine   0636194630101015   8/21/2018    Bill     9/15/2018     99203              500.00
25884   Florida   Spine   0482710150101062   5/29/2018    Bill     9/15/2018     99203              500.00
25885   Florida   Spine   0451966340101076   7/31/2018    Bill     9/15/2018     99213              350.00
25886   Florida   Spine   0428744690101073   6/21/2018    Bill     9/15/2018     99213              350.00
25887   Florida   Spine   0367499930101051   3/17/2018    Bill     9/15/2018     99213              350.00
25888   Florida   Spine   0367499930101051   3/17/2018    Bill     9/15/2018     82950               25.00
25889   Florida   Spine   0582390370101017   12/19/2017   Bill     9/15/2018     99213              350.00
25890   Florida   Spine   0582390370101017   12/19/2017   Bill     9/15/2018     62323            2,000.00
25891   Florida   Spine   0582390370101017   12/19/2017   Bill     9/15/2018     J2001              105.00
25892   Florida   Spine   0582390370101017   12/19/2017   Bill     9/15/2018     J1020               35.00
25893   Florida   Spine   0582390370101017   12/19/2017   Bill     9/15/2018     Q9965               25.00
25894   Florida   Spine   0521494450101154   1/22/2018    Bill     9/15/2018     99212              200.00
25895   Florida   Spine   0564810520101023   7/1/2018     Bill     9/15/2018     99203              500.00
25896   Florida   Spine   0609211730101027   8/10/2018    Bill     9/15/2018     99203              500.00
25897   Florida   Spine   0598928260101035   6/4/2018     Bill     9/15/2018     99203              500.00
25898   Florida   Spine   0610658470101020   8/21/2018    Bill     9/15/2018     99203              500.00
25899   Florida   Spine   0480525930101030   8/2/2018     Bill     9/15/2018     99203              500.00
25900   Florida   Spine   0317525170101053   3/3/2018     Bill     9/15/2018     99213              350.00
25901   Florida   Spine   0440012180101035   2/28/2018    Bill     9/15/2018     99213              350.00
25902   Florida   Spine   0555300470101018   10/29/2017   Bill     9/15/2018     99213              350.00
25903   Florida   Spine   0557726040101021   9/28/2017    Bill     9/15/2018     99213              350.00
25904   Florida   Spine   0557726040101021   9/28/2017    Bill     9/15/2018     62321            2,100.00
25905   Florida   Spine   0557726040101021   9/28/2017    Bill     9/15/2018     J2001               35.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 509 of
                                                   2767

25906   Florida   Spine   0557726040101021   9/28/2017    Bill     9/15/2018     J3490               25.00
25907   Florida   Spine   0557726040101021   9/28/2017    Bill     9/15/2018     J0702               35.00
25908   Florida   Spine   0385808300101020   7/18/2016    Bill     9/15/2018     99213              350.00
25909   Florida   Spine   0561766460101030   1/29/2018    Bill     9/15/2018     99203              500.00
25910   Florida   Spine   0548719450101021   9/20/2016    Bill     9/15/2018     99213              350.00
25911   Florida   Spine   0548719450101021   9/20/2016    Bill     9/15/2018     20610              300.00
25912   Florida   Spine   0548719450101021   9/20/2016    Bill     9/15/2018     J2001               35.00
25913   Florida   Spine   0548719450101021   9/20/2016    Bill     9/15/2018     J3301               35.00
25914   Florida   Spine   0434691920101047   8/19/2018    Bill     9/15/2018     99203              500.00
25915   Florida   Spine   0099694070101110   3/25/2018    Bill     9/15/2018     99203              500.00
25916   Florida   Spine   0451966340101076   7/31/2018    Bill     9/15/2018     99213              350.00
25917   Florida   Spine   0451966340101076   7/31/2018    Bill     9/15/2018     62323            2,000.00
25918   Florida   Spine   0451966340101076   7/31/2018    Bill     9/15/2018     J2001              105.00
25919   Florida   Spine   0451966340101076   7/31/2018    Bill     9/15/2018     J1020               35.00
25920   Florida   Spine   0320593070101073   2/7/2018     Bill     9/15/2018     99213              350.00
25921   Florida   Spine   0320593070101073   2/7/2018     Bill     9/15/2018     20553              300.00
25922   Florida   Spine   0320593070101073   2/7/2018     Bill     9/15/2018     J2001              105.00
25923   Florida   Spine   0320593070101073   2/7/2018     Bill     9/15/2018     J1020               35.00
25924   Florida   Spine   0564482810101020   3/12/2018    Bill     9/15/2018     99213              350.00
25925   Florida   Spine   0414321750101107   5/15/2018    Bill     9/15/2018     99213              350.00
25926   Florida   Spine   0315693750101059   8/27/2018    Bill     9/15/2018     99203              500.00
25927   Florida   Spine   0584361240101055   4/17/2018    Bill     9/15/2018     99213              350.00
25928   Florida   Spine   0597956400101038   8/18/2018    Bill     9/15/2018     99203              500.00
25929   Florida   Spine   0570132810101114   5/13/2018    Bill     9/15/2018     99213              350.00
25930   Florida   Spine   0284659790101042   4/27/2018    Bill     9/15/2018     99213              350.00
25931   Florida   Spine   0600691540101011   3/11/2018    Bill     9/15/2018     99213              350.00
25932   Florida   Spine   0600691540101011   3/11/2018    Bill     9/15/2018     20610              300.00
25933   Florida   Spine   0600691540101011   3/11/2018    Bill     9/15/2018     J2001               35.00
25934   Florida   Spine   0600691540101011   3/11/2018    Bill     9/15/2018     J3301               35.00
25935   Florida   Spine   0313998780101025   12/8/2017    Bill     9/15/2018     99213              350.00
25936   Florida   Spine   0103908160101093   6/23/2018    Bill     9/15/2018     99213              350.00
25937   Florida   Spine   0548719450101021   9/20/2016    Bill     9/15/2018     99213              350.00
25938   Florida   Spine   0513011600101031   3/6/2018     Bill     9/15/2018     99203              500.00
25939   Florida   Spine   0582998600101019   10/8/2017    Bill     9/15/2018     99213              350.00
25940   Florida   Spine   0596655150101013   7/24/2017    Bill     9/15/2018     99213              350.00
25941   Florida   Spine   0609141180101013   5/29/2018    Bill     9/15/2018     99203              500.00
25942   Florida   Spine   0572833570101016   10/14/2016   Bill     9/15/2018     99213              350.00
25943   Florida   Spine   0609141180101013   5/29/2018    Bill     9/15/2018     99203              500.00
25944   Florida   Spine   0087644080101323   8/1/2018     Bill     9/15/2018     99213              350.00
25945   Florida   Spine   0578487350101037   7/2/2018     Bill     9/15/2018     99203              500.00
25946   Florida   Spine   0556530570101042   8/29/2018    Bill     9/15/2018     99203              500.00
25947   Florida   Spine   0564386410101084   8/30/2018    Bill     9/15/2018     99203              500.00
25948   Florida   Spine   0569798590101012   8/10/2018    Bill     9/15/2018     99203              500.00
25949   Florida   Spine   0091464420101311   8/25/2018    Bill     9/15/2018     99203              500.00
25950   Florida   Spine   0091464420101311   8/25/2018    Bill     9/15/2018     99203              500.00
25951   Florida   Spine   0091464420101311   8/25/2018    Bill     9/15/2018     99203              500.00
25952   Florida   Spine   0528941690101033   5/22/2018    Bill     9/15/2018     99213              350.00
25953   Florida   Spine   0429066000101091   5/14/2018    Bill     9/15/2018     99214              400.00
25954   Florida   Spine   0378397130101110   8/23/2017    Bill     9/15/2018     99213              350.00
25955   Florida   Spine   0438561890101085   6/9/2018     Bill     9/17/2018     99203              275.00
25956   Florida   Spine   0438561890101085   6/9/2018     Bill     9/17/2018     97140               72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 510 of
                                                   2767

25957   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010             60.00
25958   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283             44.00
25959   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     A4556             22.00
25960   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97035             44.00
25961   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211             77.00
25962   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140             72.00
25963   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010             60.00
25964   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283             44.00
25965   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530             90.00
25966   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112             77.00
25967   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97035             44.00
25968   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211             77.00
25969   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140             72.00
25970   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010             60.00
25971   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283             44.00
25972   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530             90.00
25973   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112             77.00
25974   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211             77.00
25975   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140             72.00
25976   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010             60.00
25977   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283             44.00
25978   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530             90.00
25979   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112             77.00
25980   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97035             44.00
25981   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     99203            275.00
25982   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97140             72.00
25983   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97010             60.00
25984   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     99211             77.00
25985   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97530             90.00
25986   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97112             77.00
25987   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97140             72.00
25988   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97010             60.00
25989   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283             44.00
25990   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211             77.00
25991   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530             90.00
25992   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112             77.00
25993   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140             72.00
25994   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97035             44.00
25995   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010             60.00
25996   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     99211             77.00
25997   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97530             90.00
25998   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97140             72.00
25999   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97010             60.00
26000   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211             77.00
26001   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530             90.00
26002   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112             77.00
26003   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140             72.00
26004   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97035             44.00
26005   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010             60.00
26006   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283             44.00
26007   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 511 of
                                                   2767

26008   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530               90.00
26009   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112               77.00
26010   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140               72.00
26011   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97035               44.00
26012   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010               60.00
26013   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283               44.00
26014   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     72141            1,950.00
26015   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     72148            1,950.00
26016   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     73721            1,750.00
26017   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     72141            1,950.00
26018   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     72148            1,950.00
26019   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     99211               77.00
26020   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97530               90.00
26021   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97112               77.00
26022   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97140               72.00
26023   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97010               60.00
26024   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211               77.00
26025   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530               90.00
26026   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112               77.00
26027   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140               72.00
26028   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97035               44.00
26029   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010               60.00
26030   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283               44.00
26031   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211               77.00
26032   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530               90.00
26033   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112               77.00
26034   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140               72.00
26035   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97035               44.00
26036   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010               60.00
26037   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283               44.00
26038   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     99211               77.00
26039   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97530               90.00
26040   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97112               77.00
26041   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97140               72.00
26042   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97010               60.00
26043   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211               77.00
26044   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530               90.00
26045   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112               77.00
26046   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140               72.00
26047   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97035               44.00
26048   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010               60.00
26049   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283               44.00
26050   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211               77.00
26051   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530               90.00
26052   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112               77.00
26053   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140               72.00
26054   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97035               44.00
26055   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010               60.00
26056   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283               44.00
26057   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99212              105.00
26058   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 512 of
                                                   2767

26059   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97110             77.00
26060   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112             77.00
26061   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140             72.00
26062   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010             60.00
26063   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283             44.00
26064   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211             77.00
26065   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530             90.00
26066   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97110             77.00
26067   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112             77.00
26068   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140             72.00
26069   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010             60.00
26070   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283             44.00
26071   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     99211             77.00
26072   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97530             90.00
26073   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97112             77.00
26074   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97140             72.00
26075   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97010             60.00
26076   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99203            275.00
26077   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140             72.00
26078   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010             60.00
26079   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283             44.00
26080   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     A4556             22.00
26081   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211             77.00
26082   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530             90.00
26083   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112             77.00
26084   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140             72.00
26085   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283             44.00
26086   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010             60.00
26087   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97035             44.00
26088   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     99211             77.00
26089   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97530             90.00
26090   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97140             72.00
26091   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97010             60.00
26092   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211             77.00
26093   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530             90.00
26094   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112             77.00
26095   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140             72.00
26096   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283             44.00
26097   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010             60.00
26098   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97035             44.00
26099   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211             77.00
26100   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530             90.00
26101   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112             77.00
26102   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140             72.00
26103   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283             44.00
26104   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010             60.00
26105   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97035             44.00
26106   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     99211             77.00
26107   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97530             90.00
26108   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97140             72.00
26109   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 513 of
                                                   2767

26110   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97112               77.00
26111   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211               77.00
26112   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530               90.00
26113   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112               77.00
26114   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140               72.00
26115   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283               44.00
26116   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010               60.00
26117   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97035               44.00
26118   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211               77.00
26119   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530               90.00
26120   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97110               77.00
26121   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112               77.00
26122   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140               72.00
26123   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010               60.00
26124   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283               44.00
26125   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211               77.00
26126   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530               90.00
26127   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112               77.00
26128   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140               72.00
26129   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283               44.00
26130   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010               60.00
26131   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97035               44.00
26132   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211               77.00
26133   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530               90.00
26134   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97110               77.00
26135   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112               77.00
26136   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140               72.00
26137   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010               60.00
26138   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283               44.00
26139   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     73221            1,750.00
26140   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     72141            1,950.00
26141   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     72148            1,950.00
26142   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     99211               77.00
26143   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97530               90.00
26144   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97112               77.00
26145   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97140               72.00
26146   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97010               60.00
26147   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211               77.00
26148   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530               90.00
26149   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112               77.00
26150   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140               72.00
26151   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283               44.00
26152   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010               60.00
26153   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97035               44.00
26154   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211               77.00
26155   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530               90.00
26156   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112               77.00
26157   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140               72.00
26158   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283               44.00
26159   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010               60.00
26160   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97035               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 514 of
                                                   2767

26161   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010             60.00
26162   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211             77.00
26163   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530             90.00
26164   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112             77.00
26165   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140             72.00
26166   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283             44.00
26167   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     99211             77.00
26168   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97530             90.00
26169   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97140             72.00
26170   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97010             60.00
26171   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211             77.00
26172   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530             90.00
26173   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112             77.00
26174   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140             72.00
26175   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283             44.00
26176   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010             60.00
26177   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97035             44.00
26178   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211             77.00
26179   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530             90.00
26180   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112             77.00
26181   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140             72.00
26182   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283             44.00
26183   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010             60.00
26184   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97035             44.00
26185   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99212            105.00
26186   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530             90.00
26187   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97110             77.00
26188   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112             77.00
26189   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140             72.00
26190   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283             44.00
26191   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010             60.00
26192   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     99211             77.00
26193   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97530             90.00
26194   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97112             77.00
26195   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97140             72.00
26196   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97010             60.00
26197   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211             77.00
26198   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530             90.00
26199   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97110             77.00
26200   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112             77.00
26201   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140             72.00
26202   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283             44.00
26203   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010             60.00
26204   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211             77.00
26205   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530             90.00
26206   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97110             77.00
26207   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112             77.00
26208   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140             72.00
26209   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283             44.00
26210   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010             60.00
26211   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     99212            105.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 515 of
                                                   2767

26212   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97530            90.00
26213   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97112            77.00
26214   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97140            72.00
26215   Florida   Spine   0419062070101014   6/20/2018   Bill      9/17/2018     97010            60.00
26216   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211            77.00
26217   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530            90.00
26218   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97110            77.00
26219   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112            77.00
26220   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140            72.00
26221   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283            44.00
26222   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010            60.00
26223   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211            77.00
26224   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530            90.00
26225   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97110            77.00
26226   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112            77.00
26227   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140            72.00
26228   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283            44.00
26229   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010            60.00
26230   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211            77.00
26231   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530            90.00
26232   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112            77.00
26233   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140            72.00
26234   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283            44.00
26235   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010            60.00
26236   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211            77.00
26237   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530            90.00
26238   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97110            77.00
26239   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112            77.00
26240   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140            72.00
26241   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283            44.00
26242   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010            60.00
26243   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211            77.00
26244   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530            90.00
26245   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97110            77.00
26246   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112            77.00
26247   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140            72.00
26248   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283            44.00
26249   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010            60.00
26250   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211            77.00
26251   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530            90.00
26252   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97110            77.00
26253   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112            77.00
26254   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140            72.00
26255   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283            44.00
26256   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010            60.00
26257   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211            77.00
26258   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530            90.00
26259   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97110            77.00
26260   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112            77.00
26261   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140            72.00
26262   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 516 of
                                                   2767

26263   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010            60.00
26264   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211            77.00
26265   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530            90.00
26266   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112            77.00
26267   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140            72.00
26268   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283            44.00
26269   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010            60.00
26270   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97110            77.00
26271   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010            60.00
26272   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211            77.00
26273   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530            90.00
26274   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97110            77.00
26275   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112            77.00
26276   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140            72.00
26277   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283            44.00
26278   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     99211            77.00
26279   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97530            90.00
26280   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97110            77.00
26281   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97140            72.00
26282   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     G0283            44.00
26283   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97010            60.00
26284   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97012            55.00
26285   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     99211            77.00
26286   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97530            90.00
26287   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97110            77.00
26288   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97140            72.00
26289   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     G0283            44.00
26290   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97010            60.00
26291   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97039            44.00
26292   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     99211            77.00
26293   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     97530            90.00
26294   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     97110            77.00
26295   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     97140            72.00
26296   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     G0283            44.00
26297   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     97010            60.00
26298   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     97039            44.00
26299   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     99211            77.00
26300   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     97530            90.00
26301   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     97110            77.00
26302   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     97140            72.00
26303   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     G0283            44.00
26304   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     97010            60.00
26305   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     97012            55.00
26306   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211            77.00
26307   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530            90.00
26308   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97110            77.00
26309   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112            77.00
26310   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140            72.00
26311   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283            44.00
26312   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010            60.00
26313   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 517 of
                                                   2767

26314   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     97530             90.00
26315   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     97110             77.00
26316   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     97112             77.00
26317   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     97140             72.00
26318   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     97010             60.00
26319   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     G0283             44.00
26320   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211             77.00
26321   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530             90.00
26322   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97110             77.00
26323   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112             77.00
26324   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140             72.00
26325   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283             44.00
26326   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010             60.00
26327   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     99211             77.00
26328   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97530             90.00
26329   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97110             77.00
26330   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97140             72.00
26331   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     G0283             44.00
26332   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97010             60.00
26333   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97012             55.00
26334   Florida   Spine   0278560900101096   7/11/2018   Bill      9/17/2018     99211             77.00
26335   Florida   Spine   0278560900101096   7/11/2018   Bill      9/17/2018     97530             90.00
26336   Florida   Spine   0278560900101096   7/11/2018   Bill      9/17/2018     97110             77.00
26337   Florida   Spine   0278560900101096   7/11/2018   Bill      9/17/2018     97140             72.00
26338   Florida   Spine   0278560900101096   7/11/2018   Bill      9/17/2018     G0283             44.00
26339   Florida   Spine   0278560900101096   7/11/2018   Bill      9/17/2018     97010             60.00
26340   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     99211             77.00
26341   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     97530             90.00
26342   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     97110             77.00
26343   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     97140             72.00
26344   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     G0283             44.00
26345   Florida   Spine   0616034480101018   6/19/2018   Bill      9/17/2018     97010             60.00
26346   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     99211             77.00
26347   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     97530             90.00
26348   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     97110             77.00
26349   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     97140             72.00
26350   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     97010             60.00
26351   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     G0283             44.00
26352   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     99203            275.00
26353   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97140             72.00
26354   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     G0283             44.00
26355   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97010             60.00
26356   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97035             44.00
26357   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     A4556             22.00
26358   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     99211             77.00
26359   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97530             90.00
26360   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97110             77.00
26361   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97140             72.00
26362   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     G0283             44.00
26363   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97010             60.00
26364   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97012             55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 518 of
                                                   2767

26365   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     99211               77.00
26366   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97530               90.00
26367   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97110               77.00
26368   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97140               72.00
26369   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     G0283               44.00
26370   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97010               60.00
26371   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97039               44.00
26372   Florida   Spine   0278560900101096   7/11/2018   Bill      9/17/2018     99211               77.00
26373   Florida   Spine   0278560900101096   7/11/2018   Bill      9/17/2018     97530               90.00
26374   Florida   Spine   0278560900101096   7/11/2018   Bill      9/17/2018     97110               77.00
26375   Florida   Spine   0278560900101096   7/11/2018   Bill      9/17/2018     97140               72.00
26376   Florida   Spine   0278560900101096   7/11/2018   Bill      9/17/2018     97035               44.00
26377   Florida   Spine   0278560900101096   7/11/2018   Bill      9/17/2018     97039               44.00
26378   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     99211               77.00
26379   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97530               90.00
26380   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97110               77.00
26381   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97112               77.00
26382   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97140               72.00
26383   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     G0283               44.00
26384   Florida   Spine   0360232110101048   7/13/2018   Bill      9/17/2018     97010               60.00
26385   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     72141            1,950.00
26386   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     99211               77.00
26387   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     97010               60.00
26388   Florida   Spine   0422384990101055   6/19/2018   Bill      9/17/2018     G0283               44.00
26389   Florida   Spine   0612474280101012   8/11/2018   Bill      9/17/2018     72141            1,950.00
26390   Florida   Spine   0612474280101012   8/11/2018   Bill      9/17/2018     72148            1,950.00
26391   Florida   Spine   0612474280101012   8/11/2018   Bill      9/17/2018     73221            1,750.00
26392   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     99211               77.00
26393   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     97530               90.00
26394   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     97112               77.00
26395   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     97140               72.00
26396   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     97035               44.00
26397   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     97010               60.00
26398   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     G0283               44.00
26399   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     99211               77.00
26400   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97530               90.00
26401   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97110               77.00
26402   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97140               72.00
26403   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     G0283               44.00
26404   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97010               60.00
26405   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     99211               77.00
26406   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97530               90.00
26407   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97140               72.00
26408   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     G0283               44.00
26409   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97010               60.00
26410   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97035               44.00
26411   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97039               44.00
26412   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     99211               77.00
26413   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97530               90.00
26414   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97110               77.00
26415   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97140               72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 519 of
                                                   2767

26416   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     G0283            44.00
26417   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97010            60.00
26418   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97012            55.00
26419   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     99211            77.00
26420   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97530            90.00
26421   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97110            77.00
26422   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97140            72.00
26423   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     G0283            44.00
26424   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97010            60.00
26425   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97012            55.00
26426   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     99211            77.00
26427   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97530            90.00
26428   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97110            77.00
26429   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97140            72.00
26430   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     G0283            44.00
26431   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97010            60.00
26432   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97039            44.00
26433   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     99211            77.00
26434   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97530            90.00
26435   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97110            77.00
26436   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97112            77.00
26437   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97140            72.00
26438   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     G0283            44.00
26439   Florida   Spine   0438561890101085   6/9/2018    Bill      9/17/2018     97010            60.00
26440   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     99211            77.00
26441   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97530            90.00
26442   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97110            77.00
26443   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97140            72.00
26444   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     G0283            44.00
26445   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97010            60.00
26446   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97035            44.00
26447   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     99211            77.00
26448   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97530            90.00
26449   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97110            77.00
26450   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97140            72.00
26451   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     G0283            44.00
26452   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97010            60.00
26453   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97012            55.00
26454   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     99211            77.00
26455   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97530            90.00
26456   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97110            77.00
26457   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97140            72.00
26458   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     G0283            44.00
26459   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97010            60.00
26460   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97039            44.00
26461   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     99211            77.00
26462   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97530            90.00
26463   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97110            77.00
26464   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97140            72.00
26465   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97039            44.00
26466   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 520 of
                                                   2767

26467   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97530            90.00
26468   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97110            77.00
26469   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97140            72.00
26470   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     G0283            44.00
26471   Florida   Spine   0534668100101061   7/15/2018   Bill      9/17/2018     97010            60.00
26472   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     99211            77.00
26473   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     97110            77.00
26474   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     97112            77.00
26475   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     97140            72.00
26476   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     97010            60.00
26477   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     G0283            44.00
26478   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     99211            77.00
26479   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97530            90.00
26480   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97110            77.00
26481   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97140            72.00
26482   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97012            55.00
26483   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97010            60.00
26484   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     G0283            44.00
26485   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     98940            72.00
26486   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     97530            90.00
26487   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     97110            77.00
26488   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     97140            72.00
26489   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     97035            44.00
26490   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     97010            60.00
26491   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     G0283            44.00
26492   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     99211            77.00
26493   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97530            90.00
26494   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97110            77.00
26495   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97140            72.00
26496   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97010            60.00
26497   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     G0283            44.00
26498   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97039            44.00
26499   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     99211            77.00
26500   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97530            90.00
26501   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97110            77.00
26502   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97140            72.00
26503   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97035            44.00
26504   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97010            60.00
26505   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     G0283            44.00
26506   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     99211            77.00
26507   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97530            90.00
26508   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97110            77.00
26509   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97140            72.00
26510   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97035            44.00
26511   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97010            60.00
26512   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     G0283            44.00
26513   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     99211            77.00
26514   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     97110            77.00
26515   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     97112            77.00
26516   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     97140            72.00
26517   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 521 of
                                                   2767

26518   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     G0283            44.00
26519   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     99211            77.00
26520   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97530            90.00
26521   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97110            77.00
26522   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97140            72.00
26523   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97035            44.00
26524   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97010            60.00
26525   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     G0283            44.00
26526   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     99211            77.00
26527   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97530            90.00
26528   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97110            77.00
26529   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97140            72.00
26530   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97035            44.00
26531   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97010            60.00
26532   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     G0283            44.00
26533   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     98941            88.00
26534   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97110            77.00
26535   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97112            77.00
26536   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97012            55.00
26537   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97140            72.00
26538   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97010            60.00
26539   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     G0283            44.00
26540   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     99211            77.00
26541   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     97530            90.00
26542   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     97110            77.00
26543   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     97140            72.00
26544   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     97010            60.00
26545   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     G0283            44.00
26546   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     99211            77.00
26547   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97530            90.00
26548   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97110            77.00
26549   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97112            77.00
26550   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97140            72.00
26551   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97010            60.00
26552   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     G0283            44.00
26553   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     99211            77.00
26554   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97530            90.00
26555   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97110            77.00
26556   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97112            77.00
26557   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97140            72.00
26558   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97010            60.00
26559   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     G0283            44.00
26560   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     99211            77.00
26561   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     97530            90.00
26562   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     97110            77.00
26563   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     97140            72.00
26564   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     97010            60.00
26565   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     G0283            44.00
26566   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     99211            77.00
26567   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     97110            77.00
26568   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 522 of
                                                   2767

26569   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     97140            72.00
26570   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     97010            60.00
26571   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     G0283            44.00
26572   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     99211            77.00
26573   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     97110            77.00
26574   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     97112            77.00
26575   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     97140            72.00
26576   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     97010            60.00
26577   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     G0283            44.00
26578   Florida   Spine   0585733910101012   7/28/2018   Bill      9/17/2018     98941            88.00
26579   Florida   Spine   0585733910101012   7/28/2018   Bill      9/17/2018     97530            90.00
26580   Florida   Spine   0585733910101012   7/28/2018   Bill      9/17/2018     97140            72.00
26581   Florida   Spine   0585733910101012   7/28/2018   Bill      9/17/2018     97035            44.00
26582   Florida   Spine   0585733910101012   7/28/2018   Bill      9/17/2018     97010            60.00
26583   Florida   Spine   0585733910101012   7/28/2018   Bill      9/17/2018     G0283            44.00
26584   Florida   Spine   0585733910101012   7/28/2018   Bill      9/17/2018     97039            44.00
26585   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     99211            77.00
26586   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97530            90.00
26587   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97112            77.00
26588   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97140            72.00
26589   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     G0283            44.00
26590   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97010            60.00
26591   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97035            44.00
26592   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     99211            77.00
26593   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     97530            90.00
26594   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     97110            77.00
26595   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     97112            77.00
26596   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     97140            72.00
26597   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     G0283            44.00
26598   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     97010            60.00
26599   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     99211            77.00
26600   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     97530            90.00
26601   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     97112            77.00
26602   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     97140            72.00
26603   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     G0283            44.00
26604   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     97010            60.00
26605   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     99211            77.00
26606   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97530            90.00
26607   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97112            77.00
26608   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97140            72.00
26609   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     G0283            44.00
26610   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97010            60.00
26611   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97035            44.00
26612   Florida   Spine   0545688200101032   5/21/2018   Bill      9/17/2018     99211            77.00
26613   Florida   Spine   0545688200101032   5/21/2018   Bill      9/17/2018     97530            90.00
26614   Florida   Spine   0545688200101032   5/21/2018   Bill      9/17/2018     97140            72.00
26615   Florida   Spine   0545688200101032   5/21/2018   Bill      9/17/2018     G0283            44.00
26616   Florida   Spine   0545688200101032   5/21/2018   Bill      9/17/2018     97010            60.00
26617   Florida   Spine   0545688200101032   5/21/2018   Bill      9/17/2018     97035            44.00
26618   Florida   Spine   0545688200101032   5/21/2018   Bill      9/17/2018     97039            44.00
26619   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 523 of
                                                   2767

26620   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     97530            90.00
26621   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     97112            77.00
26622   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     97140            72.00
26623   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     G0283            44.00
26624   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     97010            60.00
26625   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     99211            77.00
26626   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     97530            90.00
26627   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     97112            77.00
26628   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     97140            72.00
26629   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     G0283            44.00
26630   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     97010            60.00
26631   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     99211            77.00
26632   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97530            90.00
26633   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97112            77.00
26634   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97140            72.00
26635   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     G0283            44.00
26636   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97010            60.00
26637   Florida   Spine   0612175710101023   6/18/2018   Bill      9/17/2018     99211            77.00
26638   Florida   Spine   0612175710101023   6/18/2018   Bill      9/17/2018     97530            90.00
26639   Florida   Spine   0612175710101023   6/18/2018   Bill      9/17/2018     97112            77.00
26640   Florida   Spine   0612175710101023   6/18/2018   Bill      9/17/2018     97140            72.00
26641   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     99211            77.00
26642   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     97530            90.00
26643   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     97110            77.00
26644   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     97112            77.00
26645   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     97140            72.00
26646   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     G0283            44.00
26647   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     97010            60.00
26648   Florida   Spine   0573029910101027   6/21/2018   Bill      9/17/2018     99212            77.00
26649   Florida   Spine   0573029910101027   6/21/2018   Bill      9/17/2018     97530            90.00
26650   Florida   Spine   0573029910101027   6/21/2018   Bill      9/17/2018     97112            77.00
26651   Florida   Spine   0573029910101027   6/21/2018   Bill      9/17/2018     97140            72.00
26652   Florida   Spine   0573029910101027   6/21/2018   Bill      9/17/2018     97010            60.00
26653   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     99211            77.00
26654   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97530            90.00
26655   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97140            72.00
26656   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     G0283            44.00
26657   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97010            60.00
26658   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97035            44.00
26659   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     99211            77.00
26660   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97530            90.00
26661   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97112            77.00
26662   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97140            72.00
26663   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     G0283            44.00
26664   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97010            60.00
26665   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     99211            77.00
26666   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97530            90.00
26667   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97112            77.00
26668   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97140            72.00
26669   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     G0283            44.00
26670   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 524 of
                                                   2767

26671   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     99212            105.00
26672   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     97530             90.00
26673   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     97112             77.00
26674   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     97140             72.00
26675   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     G0283             44.00
26676   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     97010             60.00
26677   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     99211             77.00
26678   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97530             90.00
26679   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97110             77.00
26680   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97140             72.00
26681   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     G0283             44.00
26682   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97010             60.00
26683   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97012             55.00
26684   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     A4556             22.00
26685   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     99211             77.00
26686   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     97530             90.00
26687   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     97112             77.00
26688   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     97140             72.00
26689   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     G0283             44.00
26690   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     97010             60.00
26691   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     97035             44.00
26692   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     99211             77.00
26693   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     97530             90.00
26694   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     97110             77.00
26695   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     97112             77.00
26696   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     97140             72.00
26697   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     G0283             44.00
26698   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     97010             60.00
26699   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     99211             77.00
26700   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     97530             90.00
26701   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     97110             77.00
26702   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     97140             72.00
26703   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     G0283             44.00
26704   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     97010             60.00
26705   Florida   Spine   0534375780101086   3/14/2018   Bill      9/17/2018     97012             55.00
26706   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     99211             77.00
26707   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97530             90.00
26708   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97110             77.00
26709   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97140             72.00
26710   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     G0283             44.00
26711   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97010             60.00
26712   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     99211             77.00
26713   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     97530             90.00
26714   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     97112             77.00
26715   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     97140             72.00
26716   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     G0283             44.00
26717   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     97010             60.00
26718   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     97012             55.00
26719   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     98940             72.00
26720   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97530             90.00
26721   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 525 of
                                                   2767

26722   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97140             72.00
26723   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     G0283             44.00
26724   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97010             60.00
26725   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     99211             77.00
26726   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     97530             90.00
26727   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     97110             77.00
26728   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     97140             72.00
26729   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     G0283             44.00
26730   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     97010             60.00
26731   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     97039             44.00
26732   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     98940             72.00
26733   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97530             90.00
26734   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97110             77.00
26735   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97140             72.00
26736   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     G0283             44.00
26737   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97010             60.00
26738   Florida   Spine   0586281730101019   4/23/2018   Bill      9/17/2018     98940             72.00
26739   Florida   Spine   0586281730101019   4/23/2018   Bill      9/17/2018     98943             72.00
26740   Florida   Spine   0586281730101019   4/23/2018   Bill      9/17/2018     97112             77.00
26741   Florida   Spine   0586281730101019   4/23/2018   Bill      9/17/2018     97140             72.00
26742   Florida   Spine   0586281730101019   4/23/2018   Bill      9/17/2018     G0283             44.00
26743   Florida   Spine   0586281730101019   4/23/2018   Bill      9/17/2018     97010             60.00
26744   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     98940             72.00
26745   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97530             90.00
26746   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97112             77.00
26747   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97140             72.00
26748   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97010             60.00
26749   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97035             44.00
26750   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     98940             72.00
26751   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97530             90.00
26752   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97110             77.00
26753   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97140             72.00
26754   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     G0283             44.00
26755   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97010             60.00
26756   Florida   Spine   0624003080101017   5/25/2018   Bill      9/17/2018     99212            105.00
26757   Florida   Spine   0624003080101017   5/25/2018   Bill      9/17/2018     97530             90.00
26758   Florida   Spine   0624003080101017   5/25/2018   Bill      9/17/2018     97110             77.00
26759   Florida   Spine   0624003080101017   5/25/2018   Bill      9/17/2018     97112             77.00
26760   Florida   Spine   0624003080101017   5/25/2018   Bill      9/17/2018     97140             72.00
26761   Florida   Spine   0624003080101017   5/25/2018   Bill      9/17/2018     G0283             44.00
26762   Florida   Spine   0624003080101017   5/25/2018   Bill      9/17/2018     97010             60.00
26763   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     99211             77.00
26764   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     97530             90.00
26765   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     97112             77.00
26766   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     97140             72.00
26767   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     G0283             44.00
26768   Florida   Spine   0482710150101062   5/29/2018   Bill      9/17/2018     97010             60.00
26769   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     99211             77.00
26770   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     97530             90.00
26771   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     97112             77.00
26772   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 526 of
                                                   2767

26773   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     G0283             44.00
26774   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     97010             60.00
26775   Florida   Spine   0157462650101218   7/2/2018    Bill      9/17/2018     97035             44.00
26776   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     98941             88.00
26777   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97110             77.00
26778   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97112             77.00
26779   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97140             72.00
26780   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     G0283             44.00
26781   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97010             60.00
26782   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     99212            105.00
26783   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     99211             77.00
26784   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97530             90.00
26785   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97110             77.00
26786   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97112             77.00
26787   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97140             72.00
26788   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     G0283             44.00
26789   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97010             60.00
26790   Florida   Spine   0607100770101017   6/8/2018    Bill      9/17/2018     99211             77.00
26791   Florida   Spine   0607100770101017   6/8/2018    Bill      9/17/2018     97110             77.00
26792   Florida   Spine   0607100770101017   6/8/2018    Bill      9/17/2018     97112             77.00
26793   Florida   Spine   0607100770101017   6/8/2018    Bill      9/17/2018     97140             72.00
26794   Florida   Spine   0607100770101017   6/8/2018    Bill      9/17/2018     G0283             44.00
26795   Florida   Spine   0607100770101017   6/8/2018    Bill      9/17/2018     97010             60.00
26796   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     99211             77.00
26797   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97530             90.00
26798   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97110             77.00
26799   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97112             77.00
26800   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97140             72.00
26801   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     G0283             44.00
26802   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97010             60.00
26803   Florida   Spine   0087644080101323   8/1/2018    Bill      9/17/2018     99211             77.00
26804   Florida   Spine   0087644080101323   8/1/2018    Bill      9/17/2018     97530             90.00
26805   Florida   Spine   0087644080101323   8/1/2018    Bill      9/17/2018     97110             77.00
26806   Florida   Spine   0087644080101323   8/1/2018    Bill      9/17/2018     97140             72.00
26807   Florida   Spine   0087644080101323   8/1/2018    Bill      9/17/2018     G0283             44.00
26808   Florida   Spine   0087644080101323   8/1/2018    Bill      9/17/2018     97010             60.00
26809   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     99211             77.00
26810   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     97530             90.00
26811   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     97110             77.00
26812   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     97112             77.00
26813   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     97140             72.00
26814   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     G0283             44.00
26815   Florida   Spine   0605858320101017   7/13/2018   Bill      9/17/2018     99211             77.00
26816   Florida   Spine   0605858320101017   7/13/2018   Bill      9/17/2018     97530             90.00
26817   Florida   Spine   0605858320101017   7/13/2018   Bill      9/17/2018     97110             77.00
26818   Florida   Spine   0605858320101017   7/13/2018   Bill      9/17/2018     97140             72.00
26819   Florida   Spine   0605858320101017   7/13/2018   Bill      9/17/2018     G0283             44.00
26820   Florida   Spine   0605858320101017   7/13/2018   Bill      9/17/2018     97010             60.00
26821   Florida   Spine   0605858320101017   7/13/2018   Bill      9/17/2018     99211             77.00
26822   Florida   Spine   0605858320101017   7/13/2018   Bill      9/17/2018     97530             90.00
26823   Florida   Spine   0605858320101017   7/13/2018   Bill      9/17/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 527 of
                                                   2767

26824   Florida   Spine   0605858320101017   7/13/2018   Bill      9/17/2018     97140             72.00
26825   Florida   Spine   0605858320101017   7/13/2018   Bill      9/17/2018     G0283             44.00
26826   Florida   Spine   0605858320101017   7/13/2018   Bill      9/17/2018     97010             60.00
26827   Florida   Spine   0438417300101043   5/24/2018   Bill      9/17/2018     99213            193.00
26828   Florida   Spine   0438417300101043   5/24/2018   Bill      9/17/2018     97530             90.00
26829   Florida   Spine   0438417300101043   5/24/2018   Bill      9/17/2018     97035             44.00
26830   Florida   Spine   0438417300101043   5/24/2018   Bill      9/17/2018     97010             60.00
26831   Florida   Spine   0438417300101043   5/24/2018   Bill      9/17/2018     G0283             44.00
26832   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     99211             77.00
26833   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97530             90.00
26834   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97110             77.00
26835   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97140             72.00
26836   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97012             55.00
26837   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97010             60.00
26838   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     G0283             44.00
26839   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     98941             88.00
26840   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     97110             77.00
26841   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     97112             77.00
26842   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     97012             55.00
26843   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     97140             72.00
26844   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     97010             60.00
26845   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     G0283             44.00
26846   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     99211             77.00
26847   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97530             90.00
26848   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97112             77.00
26849   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97140             72.00
26850   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97012             55.00
26851   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97010             60.00
26852   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     G0283             44.00
26853   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     99211             77.00
26854   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97110             77.00
26855   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97112             77.00
26856   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97140             72.00
26857   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     G0283             44.00
26858   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97010             60.00
26859   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     99211             77.00
26860   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     97110             77.00
26861   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     97112             77.00
26862   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     97140             72.00
26863   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     G0283             44.00
26864   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     97010             60.00
26865   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     99211             77.00
26866   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     97110             77.00
26867   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     97112             77.00
26868   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     97140             72.00
26869   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     G0283             44.00
26870   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     97010             60.00
26871   Florida   Spine   0416275880101098   6/3/2018    Bill      9/17/2018     99212            105.00
26872   Florida   Spine   0416275880101098   6/3/2018    Bill      9/17/2018     97530             90.00
26873   Florida   Spine   0416275880101098   6/3/2018    Bill      9/17/2018     97140             72.00
26874   Florida   Spine   0416275880101098   6/3/2018    Bill      9/17/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 528 of
                                                   2767

26875   Florida   Spine   0416275880101098   6/3/2018    Bill      9/17/2018     97010            60.00
26876   Florida   Spine   0416275880101098   6/3/2018    Bill      9/17/2018     97035            44.00
26877   Florida   Spine   0416275880101098   6/3/2018    Bill      9/17/2018     97039            44.00
26878   Florida   Spine   0416275880101098   6/3/2018    Bill      9/17/2018     98941            88.00
26879   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     98941            88.00
26880   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97530            90.00
26881   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97140            72.00
26882   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     G0283            44.00
26883   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97010            60.00
26884   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97035            44.00
26885   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     99211            77.00
26886   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97530            90.00
26887   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97110            77.00
26888   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97112            77.00
26889   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97140            72.00
26890   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     G0283            44.00
26891   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97010            60.00
26892   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     99211            77.00
26893   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     97530            90.00
26894   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     97112            77.00
26895   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     97140            72.00
26896   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     G0283            44.00
26897   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     97010            60.00
26898   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     97035            44.00
26899   Florida   Spine   0562742940101063   8/13/2018   Bill      9/17/2018     99211            77.00
26900   Florida   Spine   0562742940101063   8/13/2018   Bill      9/17/2018     97530            90.00
26901   Florida   Spine   0562742940101063   8/13/2018   Bill      9/17/2018     97110            77.00
26902   Florida   Spine   0562742940101063   8/13/2018   Bill      9/17/2018     97140            72.00
26903   Florida   Spine   0562742940101063   8/13/2018   Bill      9/17/2018     97035            44.00
26904   Florida   Spine   0562742940101063   8/13/2018   Bill      9/17/2018     97010            60.00
26905   Florida   Spine   0562742940101063   8/13/2018   Bill      9/17/2018     G0283            44.00
26906   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     99211            77.00
26907   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97530            90.00
26908   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97110            77.00
26909   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97140            72.00
26910   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97012            55.00
26911   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97010            60.00
26912   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     G0283            44.00
26913   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     99211            77.00
26914   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97530            90.00
26915   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97110            77.00
26916   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97140            72.00
26917   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97010            60.00
26918   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     G0283            44.00
26919   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97035            44.00
26920   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     99211            77.00
26921   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97530            90.00
26922   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97110            77.00
26923   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97140            72.00
26924   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97010            60.00
26925   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 529 of
                                                   2767

26926   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     G0283            44.00
26927   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     99211            77.00
26928   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97530            90.00
26929   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97110            77.00
26930   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97140            72.00
26931   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97035            44.00
26932   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97010            60.00
26933   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     99211            77.00
26934   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     97110            77.00
26935   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     97112            77.00
26936   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     97140            72.00
26937   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     97010            60.00
26938   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     G0283            44.00
26939   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     99211            77.00
26940   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97530            90.00
26941   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97110            77.00
26942   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97140            72.00
26943   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97035            44.00
26944   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97010            60.00
26945   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     G0283            44.00
26946   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     99211            77.00
26947   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97530            90.00
26948   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97110            77.00
26949   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97112            77.00
26950   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97140            72.00
26951   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97010            60.00
26952   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     G0283            44.00
26953   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     99211            77.00
26954   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97530            90.00
26955   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97110            77.00
26956   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97112            77.00
26957   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97140            72.00
26958   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97010            60.00
26959   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     G0283            44.00
26960   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     99211            77.00
26961   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     97530            90.00
26962   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     97110            77.00
26963   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     97140            72.00
26964   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     97010            60.00
26965   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     G0283            44.00
26966   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     99211            77.00
26967   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97530            90.00
26968   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97110            77.00
26969   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97140            72.00
26970   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97012            55.00
26971   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97010            60.00
26972   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     G0283            44.00
26973   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     99211            77.00
26974   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     97110            77.00
26975   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     97112            77.00
26976   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 530 of
                                                   2767

26977   Florida   Spine   0260507140101030   5/26/2018    Bill     9/17/2018     97010            60.00
26978   Florida   Spine   0260507140101030   5/26/2018    Bill     9/17/2018     G0283            44.00
26979   Florida   Spine   0451966340101076   7/31/2018    Bill     9/17/2018     99211            77.00
26980   Florida   Spine   0451966340101076   7/31/2018    Bill     9/17/2018     97530            90.00
26981   Florida   Spine   0451966340101076   7/31/2018    Bill     9/17/2018     97110            77.00
26982   Florida   Spine   0451966340101076   7/31/2018    Bill     9/17/2018     97140            72.00
26983   Florida   Spine   0451966340101076   7/31/2018    Bill     9/17/2018     97010            60.00
26984   Florida   Spine   0451966340101076   7/31/2018    Bill     9/17/2018     G0283            44.00
26985   Florida   Spine   0576328690101018   8/22/2017    Bill     9/17/2018     99211            77.00
26986   Florida   Spine   0576328690101018   8/22/2017    Bill     9/17/2018     97110            77.00
26987   Florida   Spine   0576328690101018   8/22/2017    Bill     9/17/2018     97112            77.00
26988   Florida   Spine   0576328690101018   8/22/2017    Bill     9/17/2018     97140            72.00
26989   Florida   Spine   0576328690101018   8/22/2017    Bill     9/17/2018     97010            60.00
26990   Florida   Spine   0576328690101018   8/22/2017    Bill     9/17/2018     G0283            44.00
26991   Florida   Spine   0360697770101076   7/4/2018     Bill     9/17/2018     97110            77.00
26992   Florida   Spine   0360697770101076   7/4/2018     Bill     9/17/2018     97112            77.00
26993   Florida   Spine   0360697770101076   7/4/2018     Bill     9/17/2018     97010            60.00
26994   Florida   Spine   0360697770101076   7/4/2018     Bill     9/17/2018     G0283            44.00
26995   Florida   Spine   0545688200101032   5/21/2018    Bill     9/17/2018     99211            77.00
26996   Florida   Spine   0545688200101032   5/21/2018    Bill     9/17/2018     97530            90.00
26997   Florida   Spine   0545688200101032   5/21/2018    Bill     9/17/2018     97110            77.00
26998   Florida   Spine   0545688200101032   5/21/2018    Bill     9/17/2018     97140            72.00
26999   Florida   Spine   0545688200101032   5/21/2018    Bill     9/17/2018     G0283            44.00
27000   Florida   Spine   0545688200101032   5/21/2018    Bill     9/17/2018     97010            60.00
27001   Florida   Spine   0205247890101074   8/9/2018     Bill     9/17/2018     99211            77.00
27002   Florida   Spine   0205247890101074   8/9/2018     Bill     9/17/2018     97530            90.00
27003   Florida   Spine   0205247890101074   8/9/2018     Bill     9/17/2018     97112            77.00
27004   Florida   Spine   0205247890101074   8/9/2018     Bill     9/17/2018     97140            72.00
27005   Florida   Spine   0205247890101074   8/9/2018     Bill     9/17/2018     G0283            44.00
27006   Florida   Spine   0205247890101074   8/9/2018     Bill     9/17/2018     97010            60.00
27007   Florida   Spine   0205247890101074   8/9/2018     Bill     9/17/2018     97035            44.00
27008   Florida   Spine   0363199880101044   7/27/2018    Bill     9/17/2018     97010            60.00
27009   Florida   Spine   0380155970101236   5/9/2018     Bill     9/17/2018     99211            77.00
27010   Florida   Spine   0380155970101236   5/9/2018     Bill     9/17/2018     97530            90.00
27011   Florida   Spine   0380155970101236   5/9/2018     Bill     9/17/2018     97112            77.00
27012   Florida   Spine   0380155970101236   5/9/2018     Bill     9/17/2018     97140            72.00
27013   Florida   Spine   0380155970101236   5/9/2018     Bill     9/17/2018     G0283            44.00
27014   Florida   Spine   0380155970101236   5/9/2018     Bill     9/17/2018     97010            60.00
27015   Florida   Spine   0550747500101043   7/6/2018     Bill     9/17/2018     99211            77.00
27016   Florida   Spine   0550747500101043   7/6/2018     Bill     9/17/2018     97530            90.00
27017   Florida   Spine   0550747500101043   7/6/2018     Bill     9/17/2018     97112            77.00
27018   Florida   Spine   0550747500101043   7/6/2018     Bill     9/17/2018     97140            72.00
27019   Florida   Spine   0550747500101043   7/6/2018     Bill     9/17/2018     G0283            44.00
27020   Florida   Spine   0550747500101043   7/6/2018     Bill     9/17/2018     97010            60.00
27021   Florida   Spine   0550747500101043   7/6/2018     Bill     9/17/2018     97035            44.00
27022   Florida   Spine   0454649430101035   10/30/2017   Bill     9/17/2018     99211            77.00
27023   Florida   Spine   0454649430101035   10/30/2017   Bill     9/17/2018     97530            90.00
27024   Florida   Spine   0454649430101035   10/30/2017   Bill     9/17/2018     97112            77.00
27025   Florida   Spine   0454649430101035   10/30/2017   Bill     9/17/2018     97140            72.00
27026   Florida   Spine   0454649430101035   10/30/2017   Bill     9/17/2018     G0283            44.00
27027   Florida   Spine   0454649430101035   10/30/2017   Bill     9/17/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 531 of
                                                   2767

27028   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     99211               77.00
27029   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97530               90.00
27030   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97140               72.00
27031   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     G0283               44.00
27032   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97010               60.00
27033   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97035               44.00
27034   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97039               44.00
27035   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     99202              193.00
27036   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     99211               77.00
27037   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     97530               90.00
27038   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     97112               77.00
27039   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     97140               72.00
27040   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     G0283               44.00
27041   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     97010               60.00
27042   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     99212              105.00
27043   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97140               72.00
27044   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     G0283               44.00
27045   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97010               60.00
27046   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97039               44.00
27047   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     A4556               22.00
27048   Florida   Spine   0562213080101024   7/15/2018   Bill      9/17/2018     72141            1,950.00
27049   Florida   Spine   0562213080101024   7/15/2018   Bill      9/17/2018     72148            1,950.00
27050   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     99211               77.00
27051   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97530               90.00
27052   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97112               77.00
27053   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97140               72.00
27054   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     G0283               44.00
27055   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97010               60.00
27056   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     99211               77.00
27057   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     97530               90.00
27058   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     97112               77.00
27059   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     97140               72.00
27060   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     G0283               44.00
27061   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     97010               60.00
27062   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     97012               55.00
27063   Florida   Spine   0385977570101026   6/10/2018   Bill      9/17/2018     98941               88.00
27064   Florida   Spine   0385977570101026   6/10/2018   Bill      9/17/2018     97530               90.00
27065   Florida   Spine   0385977570101026   6/10/2018   Bill      9/17/2018     97039               44.00
27066   Florida   Spine   0385977570101026   6/10/2018   Bill      9/17/2018     97140               72.00
27067   Florida   Spine   0385977570101026   6/10/2018   Bill      9/17/2018     G0283               44.00
27068   Florida   Spine   0385977570101026   6/10/2018   Bill      9/17/2018     97010               60.00
27069   Florida   Spine   0385977570101026   6/10/2018   Bill      9/17/2018     97035               44.00
27070   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     99211               77.00
27071   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97530               90.00
27072   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97110               77.00
27073   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97140               72.00
27074   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     G0283               44.00
27075   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97010               60.00
27076   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97012               55.00
27077   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     99211               77.00
27078   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 532 of
                                                   2767

27079   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97110             77.00
27080   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97140             72.00
27081   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     G0283             44.00
27082   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97010             60.00
27083   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97035             44.00
27084   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97039             44.00
27085   Florida   Spine   0496217780101011   1/19/2018   Bill      9/17/2018     99211             77.00
27086   Florida   Spine   0496217780101011   1/19/2018   Bill      9/17/2018     97140             72.00
27087   Florida   Spine   0496217780101011   1/19/2018   Bill      9/17/2018     G0283             44.00
27088   Florida   Spine   0496217780101011   1/19/2018   Bill      9/17/2018     97010             60.00
27089   Florida   Spine   0536024840101037   5/31/2018   Bill      9/17/2018     99211             77.00
27090   Florida   Spine   0536024840101037   5/31/2018   Bill      9/17/2018     97530             90.00
27091   Florida   Spine   0536024840101037   5/31/2018   Bill      9/17/2018     97112             77.00
27092   Florida   Spine   0536024840101037   5/31/2018   Bill      9/17/2018     97140             72.00
27093   Florida   Spine   0536024840101037   5/31/2018   Bill      9/17/2018     G0283             44.00
27094   Florida   Spine   0536024840101037   5/31/2018   Bill      9/17/2018     97010             60.00
27095   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     99203            275.00
27096   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     97140             72.00
27097   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     G0283             44.00
27098   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     97010             60.00
27099   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     A4556             22.00
27100   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     99211             77.00
27101   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     97530             90.00
27102   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     97110             77.00
27103   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     97140             72.00
27104   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     G0283             44.00
27105   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     97010             60.00
27106   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     99211             77.00
27107   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97530             90.00
27108   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97110             77.00
27109   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97112             77.00
27110   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97140             72.00
27111   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     G0283             44.00
27112   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97010             60.00
27113   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     99211             77.00
27114   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97530             90.00
27115   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97110             77.00
27116   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97112             77.00
27117   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97140             72.00
27118   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     G0283             44.00
27119   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97010             60.00
27120   Florida   Spine   0523067980101049   5/21/2018   Bill      9/17/2018     99211             77.00
27121   Florida   Spine   0523067980101049   5/21/2018   Bill      9/17/2018     97530             90.00
27122   Florida   Spine   0523067980101049   5/21/2018   Bill      9/17/2018     97110             77.00
27123   Florida   Spine   0523067980101049   5/21/2018   Bill      9/17/2018     97140             72.00
27124   Florida   Spine   0523067980101049   5/21/2018   Bill      9/17/2018     G0283             44.00
27125   Florida   Spine   0523067980101049   5/21/2018   Bill      9/17/2018     97010             60.00
27126   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     99211             77.00
27127   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     97530             90.00
27128   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     97110             77.00
27129   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 533 of
                                                   2767

27130   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     97140             72.00
27131   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     G0283             44.00
27132   Florida   Spine   0543067990101035   6/9/2018    Bill      9/17/2018     97010             60.00
27133   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     99211             77.00
27134   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97530             90.00
27135   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97110             77.00
27136   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97140             72.00
27137   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97012             55.00
27138   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97010             60.00
27139   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     G0283             44.00
27140   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     G0283             44.00
27141   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     99211             77.00
27142   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97530             90.00
27143   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97112             77.00
27144   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97140             72.00
27145   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97012             55.00
27146   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97010             60.00
27147   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     99211             77.00
27148   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     97110             77.00
27149   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     97112             77.00
27150   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     97140             72.00
27151   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     G0283             44.00
27152   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     97010             60.00
27153   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     99211             77.00
27154   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97530             90.00
27155   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97110             77.00
27156   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97140             72.00
27157   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     G0283             44.00
27158   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97010             60.00
27159   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97012             55.00
27160   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     99211             77.00
27161   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97530             90.00
27162   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97112             77.00
27163   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97140             72.00
27164   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     G0283             44.00
27165   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97010             60.00
27166   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97035             44.00
27167   Florida   Spine   0315693750101059   8/27/2018   Bill      9/17/2018     99203            275.00
27168   Florida   Spine   0315693750101059   8/27/2018   Bill      9/17/2018     G0283             44.00
27169   Florida   Spine   0315693750101059   8/27/2018   Bill      9/17/2018     97010             60.00
27170   Florida   Spine   0315693750101059   8/27/2018   Bill      9/17/2018     A4556             22.00
27171   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     99211             77.00
27172   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     97530             90.00
27173   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     97112             77.00
27174   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     97140             72.00
27175   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     G0283             44.00
27176   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     97010             60.00
27177   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     97035             44.00
27178   Florida   Spine   0619444340101024   8/9/2018    Bill      9/17/2018     98940             72.00
27179   Florida   Spine   0619444340101024   8/9/2018    Bill      9/17/2018     97530             90.00
27180   Florida   Spine   0619444340101024   8/9/2018    Bill      9/17/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 534 of
                                                   2767

27181   Florida   Spine   0619444340101024   8/9/2018    Bill      9/17/2018     G0283            44.00
27182   Florida   Spine   0619444340101024   8/9/2018    Bill      9/17/2018     97010            60.00
27183   Florida   Spine   0619444340101024   8/9/2018    Bill      9/17/2018     97035            44.00
27184   Florida   Spine   0619444340101024   8/9/2018    Bill      9/17/2018     97012            55.00
27185   Florida   Spine   0573029910101027   6/21/2018   Bill      9/17/2018     99211            77.00
27186   Florida   Spine   0573029910101027   6/21/2018   Bill      9/17/2018     97530            90.00
27187   Florida   Spine   0573029910101027   6/21/2018   Bill      9/17/2018     97112            77.00
27188   Florida   Spine   0573029910101027   6/21/2018   Bill      9/17/2018     97140            72.00
27189   Florida   Spine   0573029910101027   6/21/2018   Bill      9/17/2018     97010            60.00
27190   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     99211            77.00
27191   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97530            90.00
27192   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97110            77.00
27193   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97140            72.00
27194   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97012            55.00
27195   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97010            60.00
27196   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     G0283            44.00
27197   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     99211            77.00
27198   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     97530            90.00
27199   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     97110            77.00
27200   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     97140            72.00
27201   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     97010            60.00
27202   Florida   Spine   0538615450101015   7/26/2018   Bill      9/17/2018     G0283            44.00
27203   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     99211            77.00
27204   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     97110            77.00
27205   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     97112            77.00
27206   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     97140            72.00
27207   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     97010            60.00
27208   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     G0283            44.00
27209   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     99211            77.00
27210   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97530            90.00
27211   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97110            77.00
27212   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97012            55.00
27213   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97010            60.00
27214   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     G0283            44.00
27215   Florida   Spine   0160007080101067   6/27/2018   Bill      9/17/2018     99211            77.00
27216   Florida   Spine   0160007080101067   6/27/2018   Bill      9/17/2018     97110            77.00
27217   Florida   Spine   0160007080101067   6/27/2018   Bill      9/17/2018     97112            77.00
27218   Florida   Spine   0160007080101067   6/27/2018   Bill      9/17/2018     97140            72.00
27219   Florida   Spine   0160007080101067   6/27/2018   Bill      9/17/2018     97010            60.00
27220   Florida   Spine   0160007080101067   6/27/2018   Bill      9/17/2018     G0283            44.00
27221   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     99211            77.00
27222   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97530            90.00
27223   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97110            77.00
27224   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97140            72.00
27225   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97010            60.00
27226   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     G0283            44.00
27227   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     99211            77.00
27228   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97530            90.00
27229   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97110            77.00
27230   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97140            72.00
27231   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97035            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 535 of
                                                   2767

27232   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     97010             60.00
27233   Florida   Spine   0390627420101063   7/26/2018   Bill      9/17/2018     G0283             44.00
27234   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     99211             77.00
27235   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97530             90.00
27236   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97110             77.00
27237   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97140             72.00
27238   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97010             60.00
27239   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     G0283             44.00
27240   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     99211             77.00
27241   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97530             90.00
27242   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97110             77.00
27243   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97140             72.00
27244   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97035             44.00
27245   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97010             60.00
27246   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     G0283             44.00
27247   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     98941             88.00
27248   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97110             77.00
27249   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97112             77.00
27250   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97012             55.00
27251   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97140             72.00
27252   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97010             60.00
27253   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     G0283             44.00
27254   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     99211             77.00
27255   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     97530             90.00
27256   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     97110             77.00
27257   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     97140             72.00
27258   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     97010             60.00
27259   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     G0283             44.00
27260   Florida   Spine   0555354010101012   8/22/2018   Bill      9/17/2018     99203            275.00
27261   Florida   Spine   0555354010101012   8/22/2018   Bill      9/17/2018     97140             72.00
27262   Florida   Spine   0555354010101012   8/22/2018   Bill      9/17/2018     97035             44.00
27263   Florida   Spine   0555354010101012   8/22/2018   Bill      9/17/2018     97010             60.00
27264   Florida   Spine   0555354010101012   8/22/2018   Bill      9/17/2018     G0283             44.00
27265   Florida   Spine   0555354010101012   8/22/2018   Bill      9/17/2018     A4556             22.00
27266   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     99211             77.00
27267   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     97110             77.00
27268   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     97112             77.00
27269   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     97140             72.00
27270   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     97010             60.00
27271   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     G0283             44.00
27272   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     99211             77.00
27273   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97530             90.00
27274   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97110             77.00
27275   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97112             77.00
27276   Florida   Spine   0571178530101016   6/23/2018   Bill      9/17/2018     97140             72.00
27277   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     98941             88.00
27278   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     97530             90.00
27279   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     97140             72.00
27280   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     97039             44.00
27281   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     97035             44.00
27282   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 536 of
                                                   2767

27283   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     G0283             44.00
27284   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     99211             77.00
27285   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97530             90.00
27286   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97112             77.00
27287   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97140             72.00
27288   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97010             60.00
27289   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     G0283             44.00
27290   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     99213            193.00
27291   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     97110             77.00
27292   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     97112             77.00
27293   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     97140             72.00
27294   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     97010             60.00
27295   Florida   Spine   0260507140101030   5/26/2018   Bill      9/17/2018     G0283             44.00
27296   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     99211             77.00
27297   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     97110             77.00
27298   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     97112             77.00
27299   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     97140             72.00
27300   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     97010             60.00
27301   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     G0283             44.00
27302   Florida   Spine   0451966340101076   7/31/2018   Bill      9/17/2018     G0283             44.00
27303   Florida   Spine   0451966340101076   7/31/2018   Bill      9/17/2018     99211             77.00
27304   Florida   Spine   0451966340101076   7/31/2018   Bill      9/17/2018     97530             90.00
27305   Florida   Spine   0451966340101076   7/31/2018   Bill      9/17/2018     97110             77.00
27306   Florida   Spine   0451966340101076   7/31/2018   Bill      9/17/2018     97039             44.00
27307   Florida   Spine   0451966340101076   7/31/2018   Bill      9/17/2018     97140             72.00
27308   Florida   Spine   0451966340101076   7/31/2018   Bill      9/17/2018     97010             60.00
27309   Florida   Spine   0576328690101018   8/22/2017   Bill      9/17/2018     99211             77.00
27310   Florida   Spine   0576328690101018   8/22/2017   Bill      9/17/2018     97110             77.00
27311   Florida   Spine   0576328690101018   8/22/2017   Bill      9/17/2018     97112             77.00
27312   Florida   Spine   0576328690101018   8/22/2017   Bill      9/17/2018     97140             72.00
27313   Florida   Spine   0576328690101018   8/22/2017   Bill      9/17/2018     97010             60.00
27314   Florida   Spine   0576328690101018   8/22/2017   Bill      9/17/2018     G0283             44.00
27315   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     G0283             44.00
27316   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     99211             77.00
27317   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     97110             77.00
27318   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     97112             77.00
27319   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     97012             55.00
27320   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     97140             72.00
27321   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     97010             60.00
27322   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     99211             77.00
27323   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97530             90.00
27324   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97112             77.00
27325   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97140             72.00
27326   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     G0283             44.00
27327   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97010             60.00
27328   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     99212            105.00
27329   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     97530             90.00
27330   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     97140             72.00
27331   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     G0283             44.00
27332   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     97010             60.00
27333   Florida   Spine   0612175710101023   6/18/2018   Bill      9/17/2018     99213            193.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 537 of
                                                   2767

27334   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     97035            44.00
27335   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     99211            77.00
27336   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     97530            90.00
27337   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     97112            77.00
27338   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     97140            72.00
27339   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     G0283            44.00
27340   Florida   Spine   0513425240101047   8/21/2018   Bill      9/17/2018     97010            60.00
27341   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     99211            77.00
27342   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97530            90.00
27343   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97112            77.00
27344   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97140            72.00
27345   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     G0283            44.00
27346   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97010            60.00
27347   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     99211            77.00
27348   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97530            90.00
27349   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97112            77.00
27350   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97140            72.00
27351   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     G0283            44.00
27352   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97010            60.00
27353   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     99211            77.00
27354   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     97530            90.00
27355   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     97110            77.00
27356   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     97112            77.00
27357   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     97140            72.00
27358   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     G0283            44.00
27359   Florida   Spine   0409424720101079   6/29/2018   Bill      9/17/2018     97010            60.00
27360   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     99211            77.00
27361   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97530            90.00
27362   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97112            77.00
27363   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97140            72.00
27364   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     G0283            44.00
27365   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97010            60.00
27366   Florida   Spine   0427759340101027   4/22/2018   Bill      9/17/2018     99211            77.00
27367   Florida   Spine   0427759340101027   4/22/2018   Bill      9/17/2018     97530            90.00
27368   Florida   Spine   0427759340101027   4/22/2018   Bill      9/17/2018     97112            77.00
27369   Florida   Spine   0427759340101027   4/22/2018   Bill      9/17/2018     97140            72.00
27370   Florida   Spine   0427759340101027   4/22/2018   Bill      9/17/2018     G0283            44.00
27371   Florida   Spine   0427759340101027   4/22/2018   Bill      9/17/2018     97010            60.00
27372   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     99211            77.00
27373   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     G0283            44.00
27374   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     97010            60.00
27375   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     97012            55.00
27376   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     97039            44.00
27377   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     A4556            22.00
27378   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     99211            77.00
27379   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     97530            90.00
27380   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     97112            77.00
27381   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     97140            72.00
27382   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     G0283            44.00
27383   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     97010            60.00
27384   Florida   Spine   0551288340101082   7/23/2018   Bill      9/17/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 538 of
                                                   2767

27385   Florida   Spine   0551288340101082   7/23/2018   Bill      9/17/2018     97530             90.00
27386   Florida   Spine   0551288340101082   7/23/2018   Bill      9/17/2018     97110             77.00
27387   Florida   Spine   0551288340101082   7/23/2018   Bill      9/17/2018     97112             77.00
27388   Florida   Spine   0551288340101082   7/23/2018   Bill      9/17/2018     97140             72.00
27389   Florida   Spine   0551288340101082   7/23/2018   Bill      9/17/2018     97010             60.00
27390   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     98941             88.00
27391   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97530             90.00
27392   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97140             72.00
27393   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     G0283             44.00
27394   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97010             60.00
27395   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97035             44.00
27396   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97039             44.00
27397   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     99211             77.00
27398   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     97530             90.00
27399   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     97112             77.00
27400   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     97140             72.00
27401   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     G0283             44.00
27402   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     97010             60.00
27403   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     99211             77.00
27404   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97530             90.00
27405   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97112             77.00
27406   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97140             72.00
27407   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     G0283             44.00
27408   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97010             60.00
27409   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     98941             88.00
27410   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     97530             90.00
27411   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     97140             72.00
27412   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     G0283             44.00
27413   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     97010             60.00
27414   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     97035             44.00
27415   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     97039             44.00
27416   Florida   Spine   0385977570101026   6/10/2018   Bill      9/17/2018     98941             88.00
27417   Florida   Spine   0385977570101026   6/10/2018   Bill      9/17/2018     98943             72.00
27418   Florida   Spine   0385977570101026   6/10/2018   Bill      9/17/2018     97039             44.00
27419   Florida   Spine   0385977570101026   6/10/2018   Bill      9/17/2018     97140             72.00
27420   Florida   Spine   0385977570101026   6/10/2018   Bill      9/17/2018     97012             55.00
27421   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     99211             77.00
27422   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97530             90.00
27423   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97110             77.00
27424   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97140             72.00
27425   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     G0283             44.00
27426   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97010             60.00
27427   Florida   Spine   0395752100101079   3/14/2018   Bill      9/17/2018     99212            105.00
27428   Florida   Spine   0395752100101079   3/14/2018   Bill      9/17/2018     97140             72.00
27429   Florida   Spine   0395752100101079   3/14/2018   Bill      9/17/2018     G0283             44.00
27430   Florida   Spine   0395752100101079   3/14/2018   Bill      9/17/2018     97010             60.00
27431   Florida   Spine   0395752100101079   3/14/2018   Bill      9/17/2018     98940             72.00
27432   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     99211             77.00
27433   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     97530             90.00
27434   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     97112             77.00
27435   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 539 of
                                                   2767

27436   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     G0283            44.00
27437   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     97010            60.00
27438   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     97012            55.00
27439   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     99211            77.00
27440   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97530            90.00
27441   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97110            77.00
27442   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97140            72.00
27443   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     G0283            44.00
27444   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97010            60.00
27445   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97012            55.00
27446   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     99211            77.00
27447   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     97530            90.00
27448   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     97110            77.00
27449   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     97140            72.00
27450   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     G0283            44.00
27451   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     97010            60.00
27452   Florida   Spine   0407185910101029   7/1/2018    Bill      9/17/2018     97039            44.00
27453   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     99211            77.00
27454   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97530            90.00
27455   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97110            77.00
27456   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97039            44.00
27457   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97140            72.00
27458   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97035            44.00
27459   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     98940            72.00
27460   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97530            90.00
27461   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97110            77.00
27462   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97140            72.00
27463   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     G0283            44.00
27464   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97010            60.00
27465   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97039            44.00
27466   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     98940            72.00
27467   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97530            90.00
27468   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97110            77.00
27469   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97140            72.00
27470   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     G0283            44.00
27471   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97010            60.00
27472   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97012            55.00
27473   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     98940            72.00
27474   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97530            90.00
27475   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97112            77.00
27476   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97140            72.00
27477   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97010            60.00
27478   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     98940            72.00
27479   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97530            90.00
27480   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97110            77.00
27481   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97140            72.00
27482   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     G0283            44.00
27483   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97010            60.00
27484   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     98941            88.00
27485   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97530            90.00
27486   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 540 of
                                                   2767

27487   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97039             44.00
27488   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97140             72.00
27489   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     G0283             44.00
27490   Florida   Spine   0101685830101099   7/14/2018   Bill      9/17/2018     97010             60.00
27491   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     99211             77.00
27492   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     97530             90.00
27493   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     97112             77.00
27494   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     97140             72.00
27495   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     G0283             44.00
27496   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     97010             60.00
27497   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     97035             44.00
27498   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     99211             77.00
27499   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     97530             90.00
27500   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     97110             77.00
27501   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     97140             72.00
27502   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     G0283             44.00
27503   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     97010             60.00
27504   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     99203            275.00
27505   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     97012             55.00
27506   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     97035             44.00
27507   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     97010             60.00
27508   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     G0283             44.00
27509   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     A4556             22.00
27510   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97010             60.00
27511   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     99211             77.00
27512   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97530             90.00
27513   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97110             77.00
27514   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97112             77.00
27515   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97140             72.00
27516   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     G0283             44.00
27517   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     99211             77.00
27518   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97530             90.00
27519   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97110             77.00
27520   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97112             77.00
27521   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97140             72.00
27522   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     G0283             44.00
27523   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97010             60.00
27524   Florida   Spine   0414874410101065   7/5/2018    Bill      9/17/2018     99211             77.00
27525   Florida   Spine   0414874410101065   7/5/2018    Bill      9/17/2018     97530             90.00
27526   Florida   Spine   0414874410101065   7/5/2018    Bill      9/17/2018     97110             77.00
27527   Florida   Spine   0414874410101065   7/5/2018    Bill      9/17/2018     97140             72.00
27528   Florida   Spine   0414874410101065   7/5/2018    Bill      9/17/2018     G0283             44.00
27529   Florida   Spine   0414874410101065   7/5/2018    Bill      9/17/2018     97010             60.00
27530   Florida   Spine   0541348780101068   7/6/2018    Bill      9/17/2018     99211             77.00
27531   Florida   Spine   0541348780101068   7/6/2018    Bill      9/17/2018     97530             90.00
27532   Florida   Spine   0541348780101068   7/6/2018    Bill      9/17/2018     97110             77.00
27533   Florida   Spine   0541348780101068   7/6/2018    Bill      9/17/2018     97140             72.00
27534   Florida   Spine   0541348780101068   7/6/2018    Bill      9/17/2018     G0283             44.00
27535   Florida   Spine   0541348780101068   7/6/2018    Bill      9/17/2018     97010             60.00
27536   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     99211             77.00
27537   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 541 of
                                                   2767

27538   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     97112             77.00
27539   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     97140             72.00
27540   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     G0283             44.00
27541   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     97010             60.00
27542   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     98941             88.00
27543   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97039             44.00
27544   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97010             60.00
27545   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     G0283             44.00
27546   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     99211             77.00
27547   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     97110             77.00
27548   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     97112             77.00
27549   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     97140             72.00
27550   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     G0283             44.00
27551   Florida   Spine   0596695490101018   6/24/2018   Bill      9/17/2018     97010             60.00
27552   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     99211             77.00
27553   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97530             90.00
27554   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97112             77.00
27555   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97140             72.00
27556   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     G0283             44.00
27557   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97010             60.00
27558   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97012             55.00
27559   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     99211             77.00
27560   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97530             90.00
27561   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97112             77.00
27562   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97140             72.00
27563   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     G0283             44.00
27564   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97010             60.00
27565   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97035             44.00
27566   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     98941             88.00
27567   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97530             90.00
27568   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97140             72.00
27569   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     G0283             44.00
27570   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97010             60.00
27571   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97035             44.00
27572   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97039             44.00
27573   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97010             60.00
27574   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     99211             77.00
27575   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97530             90.00
27576   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97110             77.00
27577   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97112             77.00
27578   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97140             72.00
27579   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     G0283             44.00
27580   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     99203            275.00
27581   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97140             72.00
27582   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     G0283             44.00
27583   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97010             60.00
27584   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97035             44.00
27585   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     A4556             22.00
27586   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     99203            275.00
27587   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97140             72.00
27588   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 542 of
                                                   2767

27589   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97010             60.00
27590   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97035             44.00
27591   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     A4556             22.00
27592   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     99203            275.00
27593   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97140             72.00
27594   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     G0283             44.00
27595   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97010             60.00
27596   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97035             44.00
27597   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     A4556             22.00
27598   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     99211             77.00
27599   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     97530             90.00
27600   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     97112             77.00
27601   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     97140             72.00
27602   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     G0283             44.00
27603   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     97010             60.00
27604   Florida   Spine   0424851090101035   7/10/2018   Bill      9/17/2018     97035             44.00
27605   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     99211             77.00
27606   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     97530             90.00
27607   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     97112             77.00
27608   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     97140             72.00
27609   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     G0283             44.00
27610   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     97010             60.00
27611   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     97012             55.00
27612   Florida   Spine   0616691760101016   7/26/2018   Bill      9/17/2018     99203            275.00
27613   Florida   Spine   0616691760101016   7/26/2018   Bill      9/17/2018     97140             72.00
27614   Florida   Spine   0616691760101016   7/26/2018   Bill      9/17/2018     97010             60.00
27615   Florida   Spine   0616691760101016   7/26/2018   Bill      9/17/2018     G0283             44.00
27616   Florida   Spine   0616691760101016   7/26/2018   Bill      9/17/2018     A4556             22.00
27617   Florida   Spine   0618043800101028   8/28/2018   Bill      9/17/2018     99203            275.00
27618   Florida   Spine   0618043800101028   8/28/2018   Bill      9/17/2018     97140             72.00
27619   Florida   Spine   0618043800101028   8/28/2018   Bill      9/17/2018     97035             44.00
27620   Florida   Spine   0618043800101028   8/28/2018   Bill      9/17/2018     97010             60.00
27621   Florida   Spine   0618043800101028   8/28/2018   Bill      9/17/2018     G0283             44.00
27622   Florida   Spine   0618043800101028   8/28/2018   Bill      9/17/2018     A4556             22.00
27623   Florida   Spine   0272208500101035   3/20/2018   Bill      9/17/2018     99211             77.00
27624   Florida   Spine   0272208500101035   3/20/2018   Bill      9/17/2018     97530             90.00
27625   Florida   Spine   0272208500101035   3/20/2018   Bill      9/17/2018     97112             77.00
27626   Florida   Spine   0272208500101035   3/20/2018   Bill      9/17/2018     97010             60.00
27627   Florida   Spine   0272208500101035   3/20/2018   Bill      9/17/2018     G0283             44.00
27628   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     99211             77.00
27629   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97530             90.00
27630   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97110             77.00
27631   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97140             72.00
27632   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97010             60.00
27633   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     G0283             44.00
27634   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97035             44.00
27635   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     99211             77.00
27636   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97530             90.00
27637   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97110             77.00
27638   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97140             72.00
27639   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 543 of
                                                   2767

27640   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     G0283             44.00
27641   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     99211             77.00
27642   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     97530             90.00
27643   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     97110             77.00
27644   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     97140             72.00
27645   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     97010             60.00
27646   Florida   Spine   0315339680101047   7/27/2018   Bill      9/17/2018     G0283             44.00
27647   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     99211             77.00
27648   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97530             90.00
27649   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97110             77.00
27650   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97140             72.00
27651   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97012             55.00
27652   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97010             60.00
27653   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     G0283             44.00
27654   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     99203            275.00
27655   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     97530             90.00
27656   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     97140             72.00
27657   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     97010             60.00
27658   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     97012             55.00
27659   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     G0283             44.00
27660   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     A4556             22.00
27661   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     99211             77.00
27662   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97530             90.00
27663   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97110             77.00
27664   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97140             72.00
27665   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97035             44.00
27666   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97010             60.00
27667   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     G0283             44.00
27668   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     99211             77.00
27669   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     97112             77.00
27670   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     97110             77.00
27671   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     97140             72.00
27672   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     97010             60.00
27673   Florida   Spine   0548690840101056   8/3/2018    Bill      9/17/2018     G0283             44.00
27674   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     99211             77.00
27675   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     97530             90.00
27676   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     97110             77.00
27677   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     97140             72.00
27678   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     97010             60.00
27679   Florida   Spine   0375827250101048   5/11/2018   Bill      9/17/2018     G0283             44.00
27680   Florida   Spine   0576328690101018   8/22/2017   Bill      9/17/2018     99211             77.00
27681   Florida   Spine   0576328690101018   8/22/2017   Bill      9/17/2018     97110             77.00
27682   Florida   Spine   0576328690101018   8/22/2017   Bill      9/17/2018     97112             77.00
27683   Florida   Spine   0576328690101018   8/22/2017   Bill      9/17/2018     97140             72.00
27684   Florida   Spine   0576328690101018   8/22/2017   Bill      9/17/2018     97010             60.00
27685   Florida   Spine   0576328690101018   8/22/2017   Bill      9/17/2018     G0283             44.00
27686   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     99211             77.00
27687   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     97110             77.00
27688   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     97112             77.00
27689   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     97140             72.00
27690   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 544 of
                                                   2767

27691   Florida   Spine   0360697770101076   7/4/2018    Bill      9/17/2018     G0283            44.00
27692   Florida   Spine   0317710090101256   7/6/2018    Bill      9/17/2018     99211            77.00
27693   Florida   Spine   0317710090101256   7/6/2018    Bill      9/17/2018     97530            90.00
27694   Florida   Spine   0317710090101256   7/6/2018    Bill      9/17/2018     97112            77.00
27695   Florida   Spine   0317710090101256   7/6/2018    Bill      9/17/2018     97140            72.00
27696   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     99211            77.00
27697   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     97530            90.00
27698   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     97110            77.00
27699   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     97112            77.00
27700   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     97140            72.00
27701   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     G0283            44.00
27702   Florida   Spine   0363199880101044   7/27/2018   Bill      9/17/2018     97010            60.00
27703   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     99211            77.00
27704   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97530            90.00
27705   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97112            77.00
27706   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97140            72.00
27707   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     G0283            44.00
27708   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97010            60.00
27709   Florida   Spine   0205247890101074   8/9/2018    Bill      9/17/2018     97035            44.00
27710   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     99211            77.00
27711   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     97530            90.00
27712   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     97112            77.00
27713   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     97140            72.00
27714   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     G0283            44.00
27715   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     97010            60.00
27716   Florida   Spine   0543887530101041   7/7/2018    Bill      9/17/2018     97035            44.00
27717   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     99211            77.00
27718   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     97530            90.00
27719   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     97140            72.00
27720   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     G0283            44.00
27721   Florida   Spine   0380155970101236   5/9/2018    Bill      9/17/2018     97010            60.00
27722   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     99211            77.00
27723   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97530            90.00
27724   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97112            77.00
27725   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97140            72.00
27726   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     G0283            44.00
27727   Florida   Spine   0550747500101043   7/6/2018    Bill      9/17/2018     97010            60.00
27728   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     99211            77.00
27729   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97530            90.00
27730   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97112            77.00
27731   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97140            72.00
27732   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     G0283            44.00
27733   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97010            60.00
27734   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     99211            77.00
27735   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97530            90.00
27736   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97112            77.00
27737   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97140            72.00
27738   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     G0283            44.00
27739   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97010            60.00
27740   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     99211            77.00
27741   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 545 of
                                                   2767

27742   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97140             72.00
27743   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     G0283             44.00
27744   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97010             60.00
27745   Florida   Spine   0455853700101043   8/15/2018   Bill      9/17/2018     97035             44.00
27746   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     98940             72.00
27747   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     98943             72.00
27748   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     97530             90.00
27749   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     97140             72.00
27750   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     G0283             44.00
27751   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     97010             60.00
27752   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     97035             44.00
27753   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     97012             55.00
27754   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     99213            193.00
27755   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     97530             90.00
27756   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     97140             72.00
27757   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     G0283             44.00
27758   Florida   Spine   0355546070101103   6/6/2018    Bill      9/17/2018     97010             60.00
27759   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     98941             88.00
27760   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     G0283             44.00
27761   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97010             60.00
27762   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97039             44.00
27763   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     99211             77.00
27764   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97530             90.00
27765   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97112             77.00
27766   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97140             72.00
27767   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     G0283             44.00
27768   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97010             60.00
27769   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97035             44.00
27770   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     98941             88.00
27771   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     97530             90.00
27772   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     97140             72.00
27773   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     G0283             44.00
27774   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     97010             60.00
27775   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     97035             44.00
27776   Florida   Spine   0253624890101216   7/4/2018    Bill      9/17/2018     97039             44.00
27777   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     99211             77.00
27778   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97530             90.00
27779   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97110             77.00
27780   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97140             72.00
27781   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     G0283             44.00
27782   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97010             60.00
27783   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97012             55.00
27784   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     99211             77.00
27785   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     97530             90.00
27786   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     97112             77.00
27787   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     97140             72.00
27788   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     G0283             44.00
27789   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     97010             60.00
27790   Florida   Spine   0189280400101136   7/23/2018   Bill      9/17/2018     97035             44.00
27791   Florida   Spine   0598544170101013   6/23/2018   Bill      9/17/2018     97530             90.00
27792   Florida   Spine   0598544170101013   6/23/2018   Bill      9/17/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 546 of
                                                   2767

27793   Florida   Spine   0598544170101013   6/23/2018   Bill      9/17/2018     G0283             44.00
27794   Florida   Spine   0598544170101013   6/23/2018   Bill      9/17/2018     97010             60.00
27795   Florida   Spine   0598544170101013   6/23/2018   Bill      9/17/2018     97035             44.00
27796   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     99211             77.00
27797   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97530             90.00
27798   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97110             77.00
27799   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97140             72.00
27800   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     G0283             44.00
27801   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97010             60.00
27802   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97012             55.00
27803   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     99211             77.00
27804   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     97530             90.00
27805   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     97112             77.00
27806   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     97140             72.00
27807   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     G0283             44.00
27808   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     97010             60.00
27809   Florida   Spine   0464837650101011   5/23/2018   Bill      9/17/2018     97012             55.00
27810   Florida   Spine   0598544170101013   6/23/2018   Bill      9/17/2018     97530             90.00
27811   Florida   Spine   0598544170101013   6/23/2018   Bill      9/17/2018     97112             77.00
27812   Florida   Spine   0598544170101013   6/23/2018   Bill      9/17/2018     97140             72.00
27813   Florida   Spine   0598544170101013   6/23/2018   Bill      9/17/2018     G0283             44.00
27814   Florida   Spine   0598544170101013   6/23/2018   Bill      9/17/2018     97010             60.00
27815   Florida   Spine   0598544170101013   6/23/2018   Bill      9/17/2018     97039             44.00
27816   Florida   Spine   0586281730101019   4/23/2018   Bill      9/17/2018     98940             72.00
27817   Florida   Spine   0586281730101019   4/23/2018   Bill      9/17/2018     98943             72.00
27818   Florida   Spine   0586281730101019   4/23/2018   Bill      9/17/2018     99213            193.00
27819   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     98940             72.00
27820   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97530             90.00
27821   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97140             72.00
27822   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97010             60.00
27823   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     98940             72.00
27824   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97530             90.00
27825   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97110             77.00
27826   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97140             72.00
27827   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     G0283             44.00
27828   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97010             60.00
27829   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     99211             77.00
27830   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97530             90.00
27831   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97110             77.00
27832   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97140             72.00
27833   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     G0283             44.00
27834   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97010             60.00
27835   Florida   Spine   0585544400101069   3/12/2018   Bill      9/17/2018     97039             44.00
27836   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     98940             72.00
27837   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97530             90.00
27838   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97110             77.00
27839   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97140             72.00
27840   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     G0283             44.00
27841   Florida   Spine   0348590770101021   6/23/2018   Bill      9/17/2018     97010             60.00
27842   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     99211             77.00
27843   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 547 of
                                                   2767

27844   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     97112            77.00
27845   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     97140            72.00
27846   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     97035            44.00
27847   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     97010            60.00
27848   Florida   Spine   0600759760101019   8/24/2018   Bill      9/17/2018     G0283            44.00
27849   Florida   Spine   0607100770101017   6/8/2018    Bill      9/17/2018     99211            77.00
27850   Florida   Spine   0607100770101017   6/8/2018    Bill      9/17/2018     97530            90.00
27851   Florida   Spine   0607100770101017   6/8/2018    Bill      9/17/2018     97110            77.00
27852   Florida   Spine   0607100770101017   6/8/2018    Bill      9/17/2018     97140            72.00
27853   Florida   Spine   0607100770101017   6/8/2018    Bill      9/17/2018     G0283            44.00
27854   Florida   Spine   0607100770101017   6/8/2018    Bill      9/17/2018     97010            60.00
27855   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     99211            77.00
27856   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     97530            90.00
27857   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     97110            77.00
27858   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     97140            72.00
27859   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     G0283            44.00
27860   Florida   Spine   0584707870101031   6/20/2018   Bill      9/17/2018     97010            60.00
27861   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     99211            77.00
27862   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97530            90.00
27863   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97110            77.00
27864   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97112            77.00
27865   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97140            72.00
27866   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     G0283            44.00
27867   Florida   Spine   0502847650101105   7/21/2018   Bill      9/17/2018     97010            60.00
27868   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     99211            77.00
27869   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97530            90.00
27870   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97110            77.00
27871   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97112            77.00
27872   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97140            72.00
27873   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     G0283            44.00
27874   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97010            60.00
27875   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     99211            77.00
27876   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97530            90.00
27877   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97110            77.00
27878   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97112            77.00
27879   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97140            72.00
27880   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     G0283            44.00
27881   Florida   Spine   0609224750101017   7/18/2018   Bill      9/17/2018     97010            60.00
27882   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     99211            77.00
27883   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97530            90.00
27884   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97112            77.00
27885   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97140            72.00
27886   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97012            55.00
27887   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     97010            60.00
27888   Florida   Spine   0610658470101020   8/21/2018   Bill      9/17/2018     G0283            44.00
27889   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     99211            77.00
27890   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     97110            77.00
27891   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     97112            77.00
27892   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     97140            72.00
27893   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     G0283            44.00
27894   Florida   Spine   0563380930101022   6/13/2018   Bill      9/17/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 548 of
                                                   2767

27895   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     99211             77.00
27896   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97530             90.00
27897   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97140             72.00
27898   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     G0283             44.00
27899   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97010             60.00
27900   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97035             44.00
27901   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97039             44.00
27902   Florida   Spine   0604261670101052   8/28/2018   Bill      9/17/2018     99203            275.00
27903   Florida   Spine   0556530570101042   8/29/2018   Bill      9/17/2018     99203            275.00
27904   Florida   Spine   0556530570101042   8/29/2018   Bill      9/17/2018     97140             72.00
27905   Florida   Spine   0556530570101042   8/29/2018   Bill      9/17/2018     G0283             44.00
27906   Florida   Spine   0556530570101042   8/29/2018   Bill      9/17/2018     97010             60.00
27907   Florida   Spine   0556530570101042   8/29/2018   Bill      9/17/2018     97035             44.00
27908   Florida   Spine   0556530570101042   8/29/2018   Bill      9/17/2018     A4556             22.00
27909   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     97035             44.00
27910   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     99211             77.00
27911   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     97530             90.00
27912   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     97112             77.00
27913   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     97140             72.00
27914   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     G0283             44.00
27915   Florida   Spine   0491774990101012   8/9/2018    Bill      9/17/2018     97010             60.00
27916   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97039             44.00
27917   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     99211             77.00
27918   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97530             90.00
27919   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97140             72.00
27920   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     G0283             44.00
27921   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97010             60.00
27922   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97035             44.00
27923   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     99211             77.00
27924   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97039             44.00
27925   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97010             60.00
27926   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97035             44.00
27927   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     99211             77.00
27928   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     97530             90.00
27929   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     97112             77.00
27930   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     97140             72.00
27931   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     G0283             44.00
27932   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     97010             60.00
27933   Florida   Spine   0450027330101062   6/25/2018   Bill      9/17/2018     97012             55.00
27934   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     G0283             44.00
27935   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     99211             77.00
27936   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97530             90.00
27937   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97112             77.00
27938   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97140             72.00
27939   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97012             55.00
27940   Florida   Spine   0109539870101281   7/18/2018   Bill      9/17/2018     97010             60.00
27941   Florida   Spine   0616691760101016   7/26/2018   Bill      9/17/2018     99211             77.00
27942   Florida   Spine   0616691760101016   7/26/2018   Bill      9/17/2018     97140             72.00
27943   Florida   Spine   0616691760101016   7/26/2018   Bill      9/17/2018     97010             60.00
27944   Florida   Spine   0616691760101016   7/26/2018   Bill      9/17/2018     G0283             44.00
27945   Florida   Spine   0616691760101016   7/26/2018   Bill      9/17/2018     97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 549 of
                                                   2767

27946   Florida   Spine   0632317120101013   8/20/2018   Bill      9/17/2018     99211            77.00
27947   Florida   Spine   0632317120101013   8/20/2018   Bill      9/17/2018     97530            90.00
27948   Florida   Spine   0632317120101013   8/20/2018   Bill      9/17/2018     97110            77.00
27949   Florida   Spine   0632317120101013   8/20/2018   Bill      9/17/2018     97140            72.00
27950   Florida   Spine   0632317120101013   8/20/2018   Bill      9/17/2018     97010            60.00
27951   Florida   Spine   0632317120101013   8/20/2018   Bill      9/17/2018     G0283            44.00
27952   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     99211            77.00
27953   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     97110            77.00
27954   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     97112            77.00
27955   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     97140            72.00
27956   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     97010            60.00
27957   Florida   Spine   0602686090101013   7/24/2018   Bill      9/17/2018     G0283            44.00
27958   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     99211            77.00
27959   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97530            90.00
27960   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97112            77.00
27961   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97012            55.00
27962   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97140            72.00
27963   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     97010            60.00
27964   Florida   Spine   0175851800101037   6/17/2018   Bill      9/17/2018     G0283            44.00
27965   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     99211            77.00
27966   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97530            90.00
27967   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97110            77.00
27968   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97140            72.00
27969   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     97010            60.00
27970   Florida   Spine   0612515580101019   8/12/2018   Bill      9/17/2018     G0283            44.00
27971   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     99211            77.00
27972   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97530            90.00
27973   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97110            77.00
27974   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97140            72.00
27975   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     97010            60.00
27976   Florida   Spine   0537302130101019   7/30/2018   Bill      9/17/2018     G0283            44.00
27977   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     99211            77.00
27978   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97530            90.00
27979   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97110            77.00
27980   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97140            72.00
27981   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     97010            60.00
27982   Florida   Spine   0609211730101027   8/10/2018   Bill      9/17/2018     G0283            44.00
27983   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     99211            77.00
27984   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97530            90.00
27985   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97110            77.00
27986   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97140            72.00
27987   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97035            44.00
27988   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     97010            60.00
27989   Florida   Spine   0505637720101012   7/25/2018   Bill      9/17/2018     G0283            44.00
27990   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     98941            88.00
27991   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97110            77.00
27992   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97112            77.00
27993   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97012            55.00
27994   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97140            72.00
27995   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97010            60.00
27996   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 550 of
                                                   2767

27997   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     99213            193.00
27998   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     99211             77.00
27999   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     97530             90.00
28000   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     97140             72.00
28001   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     97035             44.00
28002   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     97010             60.00
28003   Florida   Spine   0161334090101013   3/30/2016   Bill      9/17/2018     G0283             44.00
28004   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     99211             77.00
28005   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97530             90.00
28006   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97110             77.00
28007   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97112             77.00
28008   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97140             72.00
28009   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     97010             60.00
28010   Florida   Spine   0301350560101078   7/1/2018    Bill      9/17/2018     G0283             44.00
28011   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     99211             77.00
28012   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     97530             90.00
28013   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     97110             77.00
28014   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     97112             77.00
28015   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     97140             72.00
28016   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     97010             60.00
28017   Florida   Spine   0548978960101018   7/22/2018   Bill      9/17/2018     G0283             44.00
28018   Florida   Spine   0386824120101016   7/4/2018    Bill      9/17/2018     98941             88.00
28019   Florida   Spine   0386824120101016   7/4/2018    Bill      9/17/2018     97110             77.00
28020   Florida   Spine   0386824120101016   7/4/2018    Bill      9/17/2018     97112             77.00
28021   Florida   Spine   0386824120101016   7/4/2018    Bill      9/17/2018     97140             72.00
28022   Florida   Spine   0386824120101016   7/4/2018    Bill      9/17/2018     97012             55.00
28023   Florida   Spine   0386824120101016   7/4/2018    Bill      9/17/2018     97010             60.00
28024   Florida   Spine   0386824120101016   7/4/2018    Bill      9/17/2018     G0283             44.00
28025   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     98941             88.00
28026   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     97530             90.00
28027   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     97140             72.00
28028   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     97039             44.00
28029   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     97035             44.00
28030   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     97010             60.00
28031   Florida   Spine   0581565190101054   8/18/2018   Bill      9/17/2018     G0283             44.00
28032   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     99211             77.00
28033   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97530             90.00
28034   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97110             77.00
28035   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97140             72.00
28036   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97010             60.00
28037   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     G0283             44.00
28038   Florida   Spine   0592194320101038   8/15/2018   Bill      9/17/2018     97035             44.00
28039   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     99211             77.00
28040   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     97110             77.00
28041   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     97112             77.00
28042   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     97140             72.00
28043   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     97010             60.00
28044   Florida   Spine   0424697340101030   7/6/2018    Bill      9/17/2018     G0283             44.00
28045   Florida   Spine   0451966340101076   7/31/2018   Bill      9/17/2018     99211             77.00
28046   Florida   Spine   0451966340101076   7/31/2018   Bill      9/17/2018     97530             90.00
28047   Florida   Spine   0451966340101076   7/31/2018   Bill      9/17/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 551 of
                                                   2767

28048   Florida   Spine   0451966340101076   7/31/2018    Bill     9/17/2018     97140             72.00
28049   Florida   Spine   0451966340101076   7/31/2018    Bill     9/17/2018     97010             60.00
28050   Florida   Spine   0451966340101076   7/31/2018    Bill     9/17/2018     G0283             44.00
28051   Florida   Spine   0585733910101012   7/28/2018    Bill     9/17/2018     98941             88.00
28052   Florida   Spine   0585733910101012   7/28/2018    Bill     9/17/2018     97530             90.00
28053   Florida   Spine   0585733910101012   7/28/2018    Bill     9/17/2018     97140             72.00
28054   Florida   Spine   0585733910101012   7/28/2018    Bill     9/17/2018     97035             44.00
28055   Florida   Spine   0585733910101012   7/28/2018    Bill     9/17/2018     97010             60.00
28056   Florida   Spine   0585733910101012   7/28/2018    Bill     9/17/2018     G0283             44.00
28057   Florida   Spine   0585733910101012   7/28/2018    Bill     9/17/2018     97012             55.00
28058   Florida   Spine   0360697770101076   7/4/2018     Bill     9/17/2018     99211             77.00
28059   Florida   Spine   0360697770101076   7/4/2018     Bill     9/17/2018     97110             77.00
28060   Florida   Spine   0360697770101076   7/4/2018     Bill     9/17/2018     97112             77.00
28061   Florida   Spine   0360697770101076   7/4/2018     Bill     9/17/2018     97140             72.00
28062   Florida   Spine   0360697770101076   7/4/2018     Bill     9/17/2018     97010             60.00
28063   Florida   Spine   0360697770101076   7/4/2018     Bill     9/17/2018     G0283             44.00
28064   Florida   Spine   0564386410101084   8/30/2018    Bill     9/17/2018     99203            275.00
28065   Florida   Spine   0465179120101035   6/11/2018    Bill     9/17/2018     99211             77.00
28066   Florida   Spine   0465179120101035   6/11/2018    Bill     9/17/2018     97140             72.00
28067   Florida   Spine   0465179120101035   6/11/2018    Bill     9/17/2018     G0283             44.00
28068   Florida   Spine   0465179120101035   6/11/2018    Bill     9/17/2018     97010             60.00
28069   Florida   Spine   0543887530101041   7/7/2018     Bill     9/17/2018     99211             77.00
28070   Florida   Spine   0543887530101041   7/7/2018     Bill     9/17/2018     97530             90.00
28071   Florida   Spine   0543887530101041   7/7/2018     Bill     9/17/2018     97112             77.00
28072   Florida   Spine   0543887530101041   7/7/2018     Bill     9/17/2018     97140             72.00
28073   Florida   Spine   0543887530101041   7/7/2018     Bill     9/17/2018     G0283             44.00
28074   Florida   Spine   0543887530101041   7/7/2018     Bill     9/17/2018     97010             60.00
28075   Florida   Spine   0543887530101041   7/7/2018     Bill     9/17/2018     97035             44.00
28076   Florida   Spine   0513425240101047   8/21/2018    Bill     9/17/2018     99211             77.00
28077   Florida   Spine   0513425240101047   8/21/2018    Bill     9/17/2018     97530             90.00
28078   Florida   Spine   0513425240101047   8/21/2018    Bill     9/17/2018     97112             77.00
28079   Florida   Spine   0513425240101047   8/21/2018    Bill     9/17/2018     97140             72.00
28080   Florida   Spine   0513425240101047   8/21/2018    Bill     9/17/2018     G0283             44.00
28081   Florida   Spine   0513425240101047   8/21/2018    Bill     9/17/2018     97010             60.00
28082   Florida   Spine   0513425240101047   8/21/2018    Bill     9/17/2018     97035             44.00
28083   Florida   Spine   0454649430101035   10/30/2017   Bill     9/17/2018     99211             77.00
28084   Florida   Spine   0454649430101035   10/30/2017   Bill     9/17/2018     97530             90.00
28085   Florida   Spine   0454649430101035   10/30/2017   Bill     9/17/2018     97112             77.00
28086   Florida   Spine   0454649430101035   10/30/2017   Bill     9/17/2018     97140             72.00
28087   Florida   Spine   0454649430101035   10/30/2017   Bill     9/17/2018     G0283             44.00
28088   Florida   Spine   0454649430101035   10/30/2017   Bill     9/17/2018     97010             60.00
28089   Florida   Spine   0300091500101023   8/13/2018    Bill     9/17/2018     99203            275.00
28090   Florida   Spine   0300091500101023   8/13/2018    Bill     9/17/2018     99211             77.00
28091   Florida   Spine   0300091500101023   8/13/2018    Bill     9/17/2018     97140             72.00
28092   Florida   Spine   0300091500101023   8/13/2018    Bill     9/17/2018     G0283             44.00
28093   Florida   Spine   0300091500101023   8/13/2018    Bill     9/17/2018     97010             60.00
28094   Florida   Spine   0300091500101023   8/13/2018    Bill     9/17/2018     97035             44.00
28095   Florida   Spine   0300091500101023   8/13/2018    Bill     9/17/2018     A4556             22.00
28096   Florida   Spine   0427759340101027   4/22/2018    Bill     9/17/2018     99211             77.00
28097   Florida   Spine   0427759340101027   4/22/2018    Bill     9/17/2018     97530             90.00
28098   Florida   Spine   0427759340101027   4/22/2018    Bill     9/17/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 552 of
                                                   2767

28099   Florida   Spine   0427759340101027   4/22/2018   Bill      9/17/2018     G0283             44.00
28100   Florida   Spine   0427759340101027   4/22/2018   Bill      9/17/2018     97010             60.00
28101   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     98940             72.00
28102   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     98943             72.00
28103   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     97530             90.00
28104   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     97140             72.00
28105   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     G0283             44.00
28106   Florida   Spine   0604261670101045   8/25/2018   Bill      9/17/2018     97010             60.00
28107   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     99211             77.00
28108   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     97530             90.00
28109   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     97112             77.00
28110   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     97140             72.00
28111   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     G0283             44.00
28112   Florida   Spine   0393857520101112   8/6/2018    Bill      9/17/2018     97010             60.00
28113   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     98941             88.00
28114   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97530             90.00
28115   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97112             77.00
28116   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97140             72.00
28117   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     G0283             44.00
28118   Florida   Spine   0266066140101148   7/3/2018    Bill      9/17/2018     97010             60.00
28119   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     99211             77.00
28120   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97530             90.00
28121   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97112             77.00
28122   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97140             72.00
28123   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     G0283             44.00
28124   Florida   Spine   0076778310101050   8/14/2018   Bill      9/17/2018     97010             60.00
28125   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     99212            105.00
28126   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     97140             72.00
28127   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     G0283             44.00
28128   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     97010             60.00
28129   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     97012             55.00
28130   Florida   Spine   0125047710101180   5/21/2018   Bill      9/17/2018     98941             88.00
28131   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     99211             77.00
28132   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97530             90.00
28133   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97110             77.00
28134   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97140             72.00
28135   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     G0283             44.00
28136   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97010             60.00
28137   Florida   Spine   0566172520101026   6/4/2018    Bill      9/17/2018     97012             55.00
28138   Florida   Spine   0395752100101079   3/14/2018   Bill      9/17/2018     99211             77.00
28139   Florida   Spine   0395752100101079   3/14/2018   Bill      9/17/2018     97140             72.00
28140   Florida   Spine   0395752100101079   3/14/2018   Bill      9/17/2018     G0283             44.00
28141   Florida   Spine   0395752100101079   3/14/2018   Bill      9/17/2018     97010             60.00
28142   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     99211             77.00
28143   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     97530             90.00
28144   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     97112             77.00
28145   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     97140             72.00
28146   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     G0283             44.00
28147   Florida   Spine   0420201160101123   5/18/2018   Bill      9/17/2018     97010             60.00
28148   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     99211             77.00
28149   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 553 of
                                                   2767

28150   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97110             77.00
28151   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97140             72.00
28152   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     G0283             44.00
28153   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97010             60.00
28154   Florida   Spine   0567000360101013   7/3/2018    Bill      9/17/2018     97039             44.00
28155   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     99211             77.00
28156   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97530             90.00
28157   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97110             77.00
28158   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97140             72.00
28159   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     G0283             44.00
28160   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97010             60.00
28161   Florida   Spine   0428744690101073   6/21/2018   Bill      9/17/2018     97012             55.00
28162   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     99211             77.00
28163   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     97530             90.00
28164   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     97112             77.00
28165   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     97140             72.00
28166   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     G0283             44.00
28167   Florida   Spine   0636194630101015   8/21/2018   Bill      9/17/2018     97010             60.00
28168   Florida   Spine   0087644080101323   8/1/2018    Bill      9/17/2018     99211             77.00
28169   Florida   Spine   0087644080101323   8/1/2018    Bill      9/17/2018     97530             90.00
28170   Florida   Spine   0087644080101323   8/1/2018    Bill      9/17/2018     97110             77.00
28171   Florida   Spine   0087644080101323   8/1/2018    Bill      9/17/2018     97140             72.00
28172   Florida   Spine   0087644080101323   8/1/2018    Bill      9/17/2018     G0283             44.00
28173   Florida   Spine   0087644080101323   8/1/2018    Bill      9/17/2018     97010             60.00
28174   Florida   Spine   0611345670101013   7/4/2018    Bill      9/17/2018     98941             88.00
28175   Florida   Spine   0611345670101013   7/4/2018    Bill      9/17/2018     97110             77.00
28176   Florida   Spine   0611345670101013   7/4/2018    Bill      9/17/2018     97112             77.00
28177   Florida   Spine   0611345670101013   7/4/2018    Bill      9/17/2018     97012             55.00
28178   Florida   Spine   0611345670101013   7/4/2018    Bill      9/17/2018     97140             72.00
28179   Florida   Spine   0611345670101013   7/4/2018    Bill      9/17/2018     97010             60.00
28180   Florida   Spine   0611345670101013   7/4/2018    Bill      9/17/2018     G0283             44.00
28181   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     99211             77.00
28182   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97140             72.00
28183   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97012             55.00
28184   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     97010             60.00
28185   Florida   Spine   0495085200101015   7/17/2018   Bill      9/17/2018     G0283             44.00
28186   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     98941             88.00
28187   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     97110             77.00
28188   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     97112             77.00
28189   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     97012             55.00
28190   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     97140             72.00
28191   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     97010             60.00
28192   Florida   Spine   0516831860101075   4/19/2018   Bill      9/17/2018     G0283             44.00
28193   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     99211             77.00
28194   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97530             90.00
28195   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97110             77.00
28196   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97112             77.00
28197   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97140             72.00
28198   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     G0283             44.00
28199   Florida   Spine   0592684380101027   6/28/2018   Bill      9/17/2018     97010             60.00
28200   Florida   Spine   0099841530101012   8/24/2018   Bill      9/17/2018     99203            275.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 554 of
                                                   2767

28201   Florida   Spine   0099841530101012   8/24/2018   Bill      9/17/2018     97140             72.00
28202   Florida   Spine   0099841530101012   8/24/2018   Bill      9/17/2018     G0283             44.00
28203   Florida   Spine   0099841530101012   8/24/2018   Bill      9/17/2018     97010             60.00
28204   Florida   Spine   0099841530101012   8/24/2018   Bill      9/17/2018     A4556             22.00
28205   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     98941             88.00
28206   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97110             77.00
28207   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97112             77.00
28208   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97012             55.00
28209   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97140             72.00
28210   Florida   Spine   0506340000101054   6/3/2018    Bill      9/17/2018     97010             60.00
28211   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     99211             77.00
28212   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97530             90.00
28213   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97110             77.00
28214   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97140             72.00
28215   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     G0283             44.00
28216   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97010             60.00
28217   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     99212            105.00
28218   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     98940             72.00
28219   Florida   Spine   0604261670101052   8/28/2018   Bill      9/17/2018     98941             88.00
28220   Florida   Spine   0604261670101052   8/28/2018   Bill      9/17/2018     97530             90.00
28221   Florida   Spine   0604261670101052   8/28/2018   Bill      9/17/2018     97140             72.00
28222   Florida   Spine   0604261670101052   8/28/2018   Bill      9/17/2018     G0283             44.00
28223   Florida   Spine   0604261670101052   8/28/2018   Bill      9/17/2018     97010             60.00
28224   Florida   Spine   0604261670101052   8/28/2018   Bill      9/17/2018     97035             44.00
28225   Florida   Spine   0604261670101052   8/28/2018   Bill      9/17/2018     A4556             22.00
28226   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     99211             77.00
28227   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97530             90.00
28228   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97112             77.00
28229   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97140             72.00
28230   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     G0283             44.00
28231   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97010             60.00
28232   Florida   Spine   0573827830101013   8/8/2018    Bill      9/17/2018     97035             44.00
28233   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     98941             88.00
28234   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97530             90.00
28235   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97140             72.00
28236   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     G0283             44.00
28237   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97010             60.00
28238   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97035             44.00
28239   Florida   Spine   0523361950101034   8/9/2018    Bill      9/17/2018     97039             44.00
28240   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97010             60.00
28241   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     99211             77.00
28242   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97530             90.00
28243   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97110             77.00
28244   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97112             77.00
28245   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     97140             72.00
28246   Florida   Spine   0588155410101036   7/7/2018    Bill      9/17/2018     G0283             44.00
28247   Florida   Spine   0569798590101012   8/10/2018   Bill      9/17/2018     99203            275.00
28248   Florida   Spine   0569798590101012   8/10/2018   Bill      9/17/2018     97140             72.00
28249   Florida   Spine   0569798590101012   8/10/2018   Bill      9/17/2018     G0283             44.00
28250   Florida   Spine   0569798590101012   8/10/2018   Bill      9/17/2018     97010             60.00
28251   Florida   Spine   0569798590101012   8/10/2018   Bill      9/17/2018     97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 555 of
                                                   2767

28252   Florida   Spine   0569798590101012   8/10/2018   Bill      9/17/2018     A4556             22.00
28253   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     99211             77.00
28254   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97530             90.00
28255   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97140             72.00
28256   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     G0283             44.00
28257   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97010             60.00
28258   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97035             44.00
28259   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97039             44.00
28260   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     99211             77.00
28261   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97530             90.00
28262   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97010             60.00
28263   Florida   Spine   0091464420101311   8/25/2018   Bill      9/17/2018     97035             44.00
28264   Florida   Spine   0469571730101023   8/27/2018   Bill      9/17/2018     99203            275.00
28265   Florida   Spine   0469571730101023   8/27/2018   Bill      9/17/2018     99211             77.00
28266   Florida   Spine   0469571730101023   8/27/2018   Bill      9/17/2018     97140             72.00
28267   Florida   Spine   0469571730101023   8/27/2018   Bill      9/17/2018     G0283             44.00
28268   Florida   Spine   0469571730101023   8/27/2018   Bill      9/17/2018     97010             60.00
28269   Florida   Spine   0469571730101023   8/27/2018   Bill      9/17/2018     A4556             22.00
28270   Florida   Spine   0632317120101013   8/20/2018   Bill      9/17/2018     99211             77.00
28271   Florida   Spine   0632317120101013   8/20/2018   Bill      9/17/2018     97530             90.00
28272   Florida   Spine   0632317120101013   8/20/2018   Bill      9/17/2018     97110             77.00
28273   Florida   Spine   0632317120101013   8/20/2018   Bill      9/17/2018     97140             72.00
28274   Florida   Spine   0632317120101013   8/20/2018   Bill      9/17/2018     97010             60.00
28275   Florida   Spine   0632317120101013   8/20/2018   Bill      9/17/2018     G0283             44.00
28276   Florida   Spine   0558628810101091   5/17/2018   Bill      9/19/2018     99203            500.00
28277   Florida   Spine   0411096700101034   4/12/2018   Bill      9/21/2018     99213            350.00
28278   Florida   Spine   0411096700101034   4/12/2018   Bill      9/21/2018     99213            350.00
28279   Florida   Spine   0411096700101034   4/12/2018   Bill      9/21/2018     99213            350.00
28280   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     99211             77.00
28281   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97530             90.00
28282   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97110             77.00
28283   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97112             77.00
28284   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97140             72.00
28285   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97010             60.00
28286   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     G0283             44.00
28287   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     99211             77.00
28288   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97530             90.00
28289   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97110             77.00
28290   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97112             77.00
28291   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97140             72.00
28292   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97010             60.00
28293   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     G0283             44.00
28294   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     99211             77.00
28295   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97530             90.00
28296   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97112             77.00
28297   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97140             72.00
28298   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97010             60.00
28299   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     G0283             44.00
28300   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     99211             77.00
28301   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97530             90.00
28302   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 556 of
                                                   2767

28303   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97140               72.00
28304   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     97010               60.00
28305   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     G0283               44.00
28306   Florida   Spine   0410540220101090   1/17/2018   Bill      9/24/2018     99213              193.00
28307   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99203              275.00
28308   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211               77.00
28309   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
28310   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97110               77.00
28311   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
28312   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
28313   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
28314   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97035               44.00
28315   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     A4556               22.00
28316   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     72141            1,950.00
28317   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     73221            1,750.00
28318   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99203              500.00
28319   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211               77.00
28320   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
28321   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112               77.00
28322   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
28323   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
28324   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
28325   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97035               44.00
28326   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211               77.00
28327   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
28328   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112               77.00
28329   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
28330   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
28331   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
28332   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97035               44.00
28333   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211               77.00
28334   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
28335   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112               77.00
28336   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
28337   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
28338   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
28339   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97035               44.00
28340   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99212              105.00
28341   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
28342   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112               77.00
28343   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
28344   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
28345   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
28346   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97035               44.00
28347   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211               77.00
28348   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
28349   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112               77.00
28350   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
28351   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
28352   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
28353   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97035               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 557 of
                                                   2767

28354   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211               77.00
28355   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
28356   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112               77.00
28357   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
28358   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
28359   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
28360   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97035               44.00
28361   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211               77.00
28362   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
28363   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97110               77.00
28364   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112               77.00
28365   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
28366   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
28367   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
28368   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211               77.00
28369   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
28370   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97110               77.00
28371   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112               77.00
28372   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
28373   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
28374   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
28375   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211               77.00
28376   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
28377   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97110               77.00
28378   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112               77.00
28379   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
28380   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
28381   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
28382   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     72141            1,950.00
28383   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211               77.00
28384   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
28385   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97110               77.00
28386   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112               77.00
28387   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
28388   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
28389   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
28390   Florida   Spine   0315693750101059   8/27/2018   Bill      9/24/2018     72148            1,950.00
28391   Florida   Spine   0315693750101059   8/27/2018   Bill      9/24/2018     72141            1,950.00
28392   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     99203              275.00
28393   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     A4556               22.00
28394   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     99211               77.00
28395   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97530               90.00
28396   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97110               77.00
28397   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97140               72.00
28398   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97035               44.00
28399   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97010               60.00
28400   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     G0283               44.00
28401   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211               77.00
28402   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
28403   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97110               77.00
28404   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 558 of
                                                   2767

28405   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
28406   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
28407   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
28408   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     72141            1,950.00
28409   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     72148            1,950.00
28410   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     72141            1,950.00
28411   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     72148            1,950.00
28412   Florida   Spine   0336130210101028   7/11/2018   Bill      9/24/2018     99211               77.00
28413   Florida   Spine   0336130210101028   7/11/2018   Bill      9/24/2018     97530               90.00
28414   Florida   Spine   0336130210101028   7/11/2018   Bill      9/24/2018     97112               77.00
28415   Florida   Spine   0336130210101028   7/11/2018   Bill      9/24/2018     97140               72.00
28416   Florida   Spine   0336130210101028   7/11/2018   Bill      9/24/2018     97035               44.00
28417   Florida   Spine   0336130210101028   7/11/2018   Bill      9/24/2018     97010               60.00
28418   Florida   Spine   0336130210101028   7/11/2018   Bill      9/24/2018     G0283               44.00
28419   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     99211               77.00
28420   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97530               90.00
28421   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97110               77.00
28422   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97140               72.00
28423   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97035               44.00
28424   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97010               60.00
28425   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     G0283               44.00
28426   Florida   Spine   0272208500101035   3/20/2018   Bill      9/24/2018     99211               77.00
28427   Florida   Spine   0272208500101035   3/20/2018   Bill      9/24/2018     97530               90.00
28428   Florida   Spine   0272208500101035   3/20/2018   Bill      9/24/2018     97012               55.00
28429   Florida   Spine   0272208500101035   3/20/2018   Bill      9/24/2018     97035               44.00
28430   Florida   Spine   0272208500101035   3/20/2018   Bill      9/24/2018     97010               60.00
28431   Florida   Spine   0272208500101035   3/20/2018   Bill      9/24/2018     G0283               44.00
28432   Florida   Spine   0272208500101035   3/20/2018   Bill      9/24/2018     97140               72.00
28433   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     99211               77.00
28434   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97530               90.00
28435   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97110               77.00
28436   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97012               55.00
28437   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97140               72.00
28438   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97010               60.00
28439   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     G0283               44.00
28440   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     99211               77.00
28441   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     97530               90.00
28442   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     97110               77.00
28443   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     97140               72.00
28444   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     97010               60.00
28445   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     G0283               44.00
28446   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     72148            1,950.00
28447   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     72141            1,950.00
28448   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     99211               77.00
28449   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97110               77.00
28450   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97112               77.00
28451   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97140               72.00
28452   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97010               60.00
28453   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     G0283               44.00
28454   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     99211               77.00
28455   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     97110               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 559 of
                                                   2767

28456   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     97112               77.00
28457   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     97140               72.00
28458   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     97010               60.00
28459   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     G0283               44.00
28460   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     99211               77.00
28461   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97530               90.00
28462   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97012               55.00
28463   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97140               72.00
28464   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97010               60.00
28465   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     G0283               44.00
28466   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97112               77.00
28467   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     99211               77.00
28468   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97530               90.00
28469   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97110               77.00
28470   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97140               72.00
28471   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97012               55.00
28472   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97010               60.00
28473   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     G0283               44.00
28474   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     72148            1,950.00
28475   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     72141            1,950.00
28476   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     72148            1,950.00
28477   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     99203              275.00
28478   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     97010               60.00
28479   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     G0283               44.00
28480   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     A4556               22.00
28481   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     99211               77.00
28482   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     97530               90.00
28483   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     97112               77.00
28484   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     97140               72.00
28485   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     97035               44.00
28486   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     97010               60.00
28487   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     G0283               44.00
28488   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     99211               77.00
28489   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97530               90.00
28490   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97110               77.00
28491   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97140               72.00
28492   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97010               60.00
28493   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     G0283               44.00
28494   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     99211               77.00
28495   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     97110               77.00
28496   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     97112               77.00
28497   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     97140               72.00
28498   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     97010               60.00
28499   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     G0283               44.00
28500   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     72148            1,950.00
28501   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     72141            1,950.00
28502   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     99211               77.00
28503   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97530               90.00
28504   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97110               77.00
28505   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97140               72.00
28506   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 560 of
                                                   2767

28507   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     G0283             44.00
28508   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     99212            105.00
28509   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     97530             90.00
28510   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     97110             77.00
28511   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     97140             72.00
28512   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     97010             60.00
28513   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     G0283             44.00
28514   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     98940             72.00
28515   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97530             90.00
28516   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97110             77.00
28517   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97140             72.00
28518   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     G0283             44.00
28519   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97010             60.00
28520   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     98940             72.00
28521   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97530             90.00
28522   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97110             77.00
28523   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97140             72.00
28524   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     G0283             44.00
28525   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97010             60.00
28526   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     98940             72.00
28527   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97530             90.00
28528   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97112             77.00
28529   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97140             72.00
28530   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97010             60.00
28531   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97035             44.00
28532   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     98941             88.00
28533   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     97110             77.00
28534   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     97112             77.00
28535   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     97140             72.00
28536   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     97012             55.00
28537   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     97010             60.00
28538   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     G0283             44.00
28539   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     98941             88.00
28540   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     97110             77.00
28541   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     97112             77.00
28542   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     97140             72.00
28543   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     97012             55.00
28544   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     97010             60.00
28545   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     G0283             44.00
28546   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     99212            105.00
28547   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     97530             90.00
28548   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     97112             77.00
28549   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     97140             72.00
28550   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     97010             60.00
28551   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     G0283             44.00
28552   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     99211             77.00
28553   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97530             90.00
28554   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97112             77.00
28555   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97140             72.00
28556   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97010             60.00
28557   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 561 of
                                                   2767

28558   Florida   Spine   0548690840101056   8/3/2018     Bill     9/24/2018     99211               77.00
28559   Florida   Spine   0548690840101056   8/3/2018     Bill     9/24/2018     97110               77.00
28560   Florida   Spine   0548690840101056   8/3/2018     Bill     9/24/2018     97112               77.00
28561   Florida   Spine   0548690840101056   8/3/2018     Bill     9/24/2018     97140               72.00
28562   Florida   Spine   0548690840101056   8/3/2018     Bill     9/24/2018     97010               60.00
28563   Florida   Spine   0548690840101056   8/3/2018     Bill     9/24/2018     G0283               44.00
28564   Florida   Spine   0555354010101012   8/22/2018    Bill     9/24/2018     99211               77.00
28565   Florida   Spine   0555354010101012   8/22/2018    Bill     9/24/2018     97530               90.00
28566   Florida   Spine   0555354010101012   8/22/2018    Bill     9/24/2018     97110               77.00
28567   Florida   Spine   0555354010101012   8/22/2018    Bill     9/24/2018     97140               72.00
28568   Florida   Spine   0555354010101012   8/22/2018    Bill     9/24/2018     97010               60.00
28569   Florida   Spine   0555354010101012   8/22/2018    Bill     9/24/2018     G0283               44.00
28570   Florida   Spine   0375827250101048   5/11/2018    Bill     9/24/2018     99211               77.00
28571   Florida   Spine   0375827250101048   5/11/2018    Bill     9/24/2018     97530               90.00
28572   Florida   Spine   0375827250101048   5/11/2018    Bill     9/24/2018     97110               77.00
28573   Florida   Spine   0375827250101048   5/11/2018    Bill     9/24/2018     97140               72.00
28574   Florida   Spine   0375827250101048   5/11/2018    Bill     9/24/2018     97010               60.00
28575   Florida   Spine   0375827250101048   5/11/2018    Bill     9/24/2018     G0283               44.00
28576   Florida   Spine   0495085200101015   7/17/2018    Bill     9/24/2018     99213              350.00
28577   Florida   Spine   0495085200101015   7/17/2018    Bill     9/24/2018     62323            2,000.00
28578   Florida   Spine   0495085200101015   7/17/2018    Bill     9/24/2018     J2001               35.00
28579   Florida   Spine   0495085200101015   7/17/2018    Bill     9/24/2018     J1020               35.00
28580   Florida   Spine   0516831860101075   4/19/2018    Bill     9/24/2018     98941               88.00
28581   Florida   Spine   0516831860101075   4/19/2018    Bill     9/24/2018     97110               77.00
28582   Florida   Spine   0516831860101075   4/19/2018    Bill     9/24/2018     97112               77.00
28583   Florida   Spine   0516831860101075   4/19/2018    Bill     9/24/2018     97140               72.00
28584   Florida   Spine   0516831860101075   4/19/2018    Bill     9/24/2018     97010               60.00
28585   Florida   Spine   0516831860101075   4/19/2018    Bill     9/24/2018     G0283               44.00
28586   Florida   Spine   0516831860101075   4/19/2018    Bill     9/24/2018     97012               55.00
28587   Florida   Spine   0611345670101013   7/4/2018     Bill     9/24/2018     98941               88.00
28588   Florida   Spine   0611345670101013   7/4/2018     Bill     9/24/2018     97110               77.00
28589   Florida   Spine   0611345670101013   7/4/2018     Bill     9/24/2018     97112               77.00
28590   Florida   Spine   0611345670101013   7/4/2018     Bill     9/24/2018     97140               72.00
28591   Florida   Spine   0611345670101013   7/4/2018     Bill     9/24/2018     97012               55.00
28592   Florida   Spine   0611345670101013   7/4/2018     Bill     9/24/2018     97010               60.00
28593   Florida   Spine   0611345670101013   7/4/2018     Bill     9/24/2018     G0283               44.00
28594   Florida   Spine   0560118280101017   5/10/2018    Bill     9/24/2018     99213              350.00
28595   Florida   Spine   0326879900101035   6/7/2018     Bill     9/24/2018     99213              350.00
28596   Florida   Spine   0356526830101055   3/7/2018     Bill     9/24/2018     99203              500.00
28597   Florida   Spine   0527246920101030   12/22/2017   Bill     9/24/2018     99203              500.00
28598   Florida   Spine   0619444340101024   8/9/2018     Bill     9/24/2018     99213              350.00
28599   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     99211               77.00
28600   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     97530               90.00
28601   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     97110               77.00
28602   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     97112               77.00
28603   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     97140               72.00
28604   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     G0283               44.00
28605   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     97010               60.00
28606   Florida   Spine   0455853700101043   8/15/2018    Bill     9/24/2018     99211               77.00
28607   Florida   Spine   0455853700101043   8/15/2018    Bill     9/24/2018     97530               90.00
28608   Florida   Spine   0455853700101043   8/15/2018    Bill     9/24/2018     97110               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 562 of
                                                   2767

28609   Florida   Spine   0455853700101043   8/15/2018   Bill      9/24/2018     97140            72.00
28610   Florida   Spine   0455853700101043   8/15/2018   Bill      9/24/2018     G0283            44.00
28611   Florida   Spine   0455853700101043   8/15/2018   Bill      9/24/2018     97010            60.00
28612   Florida   Spine   0455853700101043   8/15/2018   Bill      9/24/2018     97039            44.00
28613   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     99211            77.00
28614   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     97530            90.00
28615   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     97110            77.00
28616   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     97140            72.00
28617   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     G0283            44.00
28618   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     97010            60.00
28619   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     99211            77.00
28620   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97530            90.00
28621   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97110            77.00
28622   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97140            72.00
28623   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     G0283            44.00
28624   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97010            60.00
28625   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     99211            77.00
28626   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97530            90.00
28627   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97110            77.00
28628   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97140            72.00
28629   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     G0283            44.00
28630   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97010            60.00
28631   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97012            55.00
28632   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     99211            77.00
28633   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     97530            90.00
28634   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     97112            77.00
28635   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     97140            72.00
28636   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     97010            60.00
28637   Florida   Spine   0596695490101018   6/24/2018   Bill      9/24/2018     99211            77.00
28638   Florida   Spine   0596695490101018   6/24/2018   Bill      9/24/2018     97530            90.00
28639   Florida   Spine   0596695490101018   6/24/2018   Bill      9/24/2018     97112            77.00
28640   Florida   Spine   0596695490101018   6/24/2018   Bill      9/24/2018     97140            72.00
28641   Florida   Spine   0596695490101018   6/24/2018   Bill      9/24/2018     G0283            44.00
28642   Florida   Spine   0596695490101018   6/24/2018   Bill      9/24/2018     97010            60.00
28643   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     99211            77.00
28644   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     97530            90.00
28645   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     97112            77.00
28646   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     97140            72.00
28647   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     G0283            44.00
28648   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     97010            60.00
28649   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     97035            44.00
28650   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     98940            72.00
28651   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97530            90.00
28652   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97110            77.00
28653   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97140            72.00
28654   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     G0283            44.00
28655   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97010            60.00
28656   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97012            55.00
28657   Florida   Spine   0157462650101218   7/2/2018    Bill      9/24/2018     99211            77.00
28658   Florida   Spine   0157462650101218   7/2/2018    Bill      9/24/2018     97530            90.00
28659   Florida   Spine   0157462650101218   7/2/2018    Bill      9/24/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 563 of
                                                   2767

28660   Florida   Spine   0157462650101218   7/2/2018    Bill      9/24/2018     97140             72.00
28661   Florida   Spine   0157462650101218   7/2/2018    Bill      9/24/2018     G0283             44.00
28662   Florida   Spine   0157462650101218   7/2/2018    Bill      9/24/2018     97010             60.00
28663   Florida   Spine   0157462650101218   7/2/2018    Bill      9/24/2018     97035             44.00
28664   Florida   Spine   0278560900101096   7/11/2018   Bill      9/24/2018     99213            193.00
28665   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     99211             77.00
28666   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97530             90.00
28667   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97110             77.00
28668   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97112             77.00
28669   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97140             72.00
28670   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     G0283             44.00
28671   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97010             60.00
28672   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     99211             77.00
28673   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     97530             90.00
28674   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     97112             77.00
28675   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     97140             72.00
28676   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     G0283             44.00
28677   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     97010             60.00
28678   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     97035             44.00
28679   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     99211             77.00
28680   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     97530             90.00
28681   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     97112             77.00
28682   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     97140             72.00
28683   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     G0283             44.00
28684   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     97010             60.00
28685   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     97035             44.00
28686   Florida   Spine   0125047710101180   5/21/2018   Bill      9/24/2018     99211             77.00
28687   Florida   Spine   0125047710101180   5/21/2018   Bill      9/24/2018     97530             90.00
28688   Florida   Spine   0125047710101180   5/21/2018   Bill      9/24/2018     97112             77.00
28689   Florida   Spine   0125047710101180   5/21/2018   Bill      9/24/2018     97140             72.00
28690   Florida   Spine   0125047710101180   5/21/2018   Bill      9/24/2018     G0283             44.00
28691   Florida   Spine   0125047710101180   5/21/2018   Bill      9/24/2018     97010             60.00
28692   Florida   Spine   0125047710101180   5/21/2018   Bill      9/24/2018     97012             55.00
28693   Florida   Spine   0157462650101218   7/2/2018    Bill      9/24/2018     99211             77.00
28694   Florida   Spine   0157462650101218   7/2/2018    Bill      9/24/2018     97112             77.00
28695   Florida   Spine   0157462650101218   7/2/2018    Bill      9/24/2018     97140             72.00
28696   Florida   Spine   0157462650101218   7/2/2018    Bill      9/24/2018     G0283             44.00
28697   Florida   Spine   0157462650101218   7/2/2018    Bill      9/24/2018     97010             60.00
28698   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211             77.00
28699   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530             90.00
28700   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112             77.00
28701   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140             72.00
28702   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283             44.00
28703   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010             60.00
28704   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97012             55.00
28705   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     99211             77.00
28706   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97530             90.00
28707   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97112             77.00
28708   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97140             72.00
28709   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     G0283             44.00
28710   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 564 of
                                                   2767

28711   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97035            44.00
28712   Florida   Spine   0592684380101027   6/28/2018   Bill      9/24/2018     99211            77.00
28713   Florida   Spine   0592684380101027   6/28/2018   Bill      9/24/2018     97530            90.00
28714   Florida   Spine   0592684380101027   6/28/2018   Bill      9/24/2018     97110            77.00
28715   Florida   Spine   0592684380101027   6/28/2018   Bill      9/24/2018     97112            77.00
28716   Florida   Spine   0592684380101027   6/28/2018   Bill      9/24/2018     97140            72.00
28717   Florida   Spine   0592684380101027   6/28/2018   Bill      9/24/2018     G0283            44.00
28718   Florida   Spine   0592684380101027   6/28/2018   Bill      9/24/2018     97010            60.00
28719   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     99211            77.00
28720   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     97530            90.00
28721   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     97140            72.00
28722   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     G0283            44.00
28723   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     97010            60.00
28724   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     97035            44.00
28725   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     A4556            22.00
28726   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     99211            77.00
28727   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97530            90.00
28728   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97112            77.00
28729   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97140            72.00
28730   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     G0283            44.00
28731   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97010            60.00
28732   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     98941            88.00
28733   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97530            90.00
28734   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97112            77.00
28735   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97140            72.00
28736   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     G0283            44.00
28737   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97010            60.00
28738   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97039            44.00
28739   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     98941            88.00
28740   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97530            90.00
28741   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97012            55.00
28742   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97140            72.00
28743   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97035            44.00
28744   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97010            60.00
28745   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     G0283            44.00
28746   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     99211            77.00
28747   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97530            90.00
28748   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97110            77.00
28749   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97140            72.00
28750   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     G0283            44.00
28751   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97010            60.00
28752   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97039            44.00
28753   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     99211            77.00
28754   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     97530            90.00
28755   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     97112            77.00
28756   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     97140            72.00
28757   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     G0283            44.00
28758   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     97010            60.00
28759   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     97012            55.00
28760   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     99211            77.00
28761   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 565 of
                                                   2767

28762   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97110            77.00
28763   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97140            72.00
28764   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     G0283            44.00
28765   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97010            60.00
28766   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     99211            77.00
28767   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97530            90.00
28768   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97112            77.00
28769   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97140            72.00
28770   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     G0283            44.00
28771   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97010            60.00
28772   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97035            44.00
28773   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     99211            77.00
28774   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97530            90.00
28775   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97110            77.00
28776   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97140            72.00
28777   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     G0283            44.00
28778   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97010            60.00
28779   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97039            44.00
28780   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     99211            77.00
28781   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97530            90.00
28782   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97110            77.00
28783   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97140            72.00
28784   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97010            60.00
28785   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     G0283            44.00
28786   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     99211            77.00
28787   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     97530            90.00
28788   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     97112            77.00
28789   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     97140            72.00
28790   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     G0283            44.00
28791   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     97010            60.00
28792   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     97035            44.00
28793   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     99211            77.00
28794   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97530            90.00
28795   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97110            77.00
28796   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97140            72.00
28797   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     G0283            44.00
28798   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97010            60.00
28799   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97039            44.00
28800   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     98941            88.00
28801   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     97140            72.00
28802   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     G0283            44.00
28803   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     97010            60.00
28804   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     97012            55.00
28805   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     99211            77.00
28806   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97530            90.00
28807   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97110            77.00
28808   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97140            72.00
28809   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     G0283            44.00
28810   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97010            60.00
28811   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     99211            77.00
28812   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 566 of
                                                   2767

28813   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     97112             77.00
28814   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     97140             72.00
28815   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     97012             55.00
28816   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     97010             60.00
28817   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     G0283             44.00
28818   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     99211             77.00
28819   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97530             90.00
28820   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97110             77.00
28821   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97140             72.00
28822   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97035             44.00
28823   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97010             60.00
28824   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     G0283             44.00
28825   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     99211             77.00
28826   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97530             90.00
28827   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97110             77.00
28828   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97112             77.00
28829   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97140             72.00
28830   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97010             60.00
28831   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     G0283             44.00
28832   Florida   Spine   0592194320101038   8/15/2018   Bill      9/24/2018     99211             77.00
28833   Florida   Spine   0592194320101038   8/15/2018   Bill      9/24/2018     97530             90.00
28834   Florida   Spine   0592194320101038   8/15/2018   Bill      9/24/2018     97110             77.00
28835   Florida   Spine   0592194320101038   8/15/2018   Bill      9/24/2018     97140             72.00
28836   Florida   Spine   0592194320101038   8/15/2018   Bill      9/24/2018     97035             44.00
28837   Florida   Spine   0592194320101038   8/15/2018   Bill      9/24/2018     97010             60.00
28838   Florida   Spine   0592194320101038   8/15/2018   Bill      9/24/2018     G0283             44.00
28839   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     99212            105.00
28840   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     97530             90.00
28841   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     97110             77.00
28842   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     97112             77.00
28843   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     97140             72.00
28844   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     97010             60.00
28845   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     G0283             44.00
28846   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     99211             77.00
28847   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97110             77.00
28848   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97112             77.00
28849   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97140             72.00
28850   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97010             60.00
28851   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     G0283             44.00
28852   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     99211             77.00
28853   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     97110             77.00
28854   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     97112             77.00
28855   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     97140             72.00
28856   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     97010             60.00
28857   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     G0283             44.00
28858   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     99211             77.00
28859   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97530             90.00
28860   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97012             55.00
28861   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97140             72.00
28862   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97010             60.00
28863   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 567 of
                                                   2767

28864   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97112            77.00
28865   Florida   Spine   0495085200101015   7/17/2018   Bill      9/24/2018     99211            77.00
28866   Florida   Spine   0495085200101015   7/17/2018   Bill      9/24/2018     97530            90.00
28867   Florida   Spine   0495085200101015   7/17/2018   Bill      9/24/2018     97110            77.00
28868   Florida   Spine   0495085200101015   7/17/2018   Bill      9/24/2018     97140            72.00
28869   Florida   Spine   0495085200101015   7/17/2018   Bill      9/24/2018     97035            44.00
28870   Florida   Spine   0495085200101015   7/17/2018   Bill      9/24/2018     97010            60.00
28871   Florida   Spine   0495085200101015   7/17/2018   Bill      9/24/2018     G0283            44.00
28872   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     99211            77.00
28873   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     97530            90.00
28874   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     97110            77.00
28875   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     97140            72.00
28876   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     97010            60.00
28877   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     G0283            44.00
28878   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     99211            77.00
28879   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97530            90.00
28880   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97110            77.00
28881   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97140            72.00
28882   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97010            60.00
28883   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     G0283            44.00
28884   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     99211            77.00
28885   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     97110            77.00
28886   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     97112            77.00
28887   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     97140            72.00
28888   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     97010            60.00
28889   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     G0283            44.00
28890   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     98941            88.00
28891   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97530            90.00
28892   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97112            77.00
28893   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97140            72.00
28894   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     G0283            44.00
28895   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97010            60.00
28896   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97039            44.00
28897   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     98940            72.00
28898   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97530            90.00
28899   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97110            77.00
28900   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97140            72.00
28901   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     G0283            44.00
28902   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97010            60.00
28903   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     98940            72.00
28904   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97530            90.00
28905   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97110            77.00
28906   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97140            72.00
28907   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     G0283            44.00
28908   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97010            60.00
28909   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     98940            72.00
28910   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97530            90.00
28911   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97112            77.00
28912   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97140            72.00
28913   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97010            60.00
28914   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97035            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 568 of
                                                   2767

28915   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     98941            88.00
28916   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     97530            90.00
28917   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     97140            72.00
28918   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     G0283            44.00
28919   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     97010            60.00
28920   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     97035            44.00
28921   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     97039            44.00
28922   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     99211            77.00
28923   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     97530            90.00
28924   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     97112            77.00
28925   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     97140            72.00
28926   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     97035            44.00
28927   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     97010            60.00
28928   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     G0283            44.00
28929   Florida   Spine   0562213080101024   7/15/2018   Bill      9/24/2018     99211            77.00
28930   Florida   Spine   0562213080101024   7/15/2018   Bill      9/24/2018     97140            72.00
28931   Florida   Spine   0562213080101024   7/15/2018   Bill      9/24/2018     97035            44.00
28932   Florida   Spine   0562213080101024   7/15/2018   Bill      9/24/2018     97010            60.00
28933   Florida   Spine   0562213080101024   7/15/2018   Bill      9/24/2018     G0283            44.00
28934   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     99211            77.00
28935   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     97530            90.00
28936   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     97140            72.00
28937   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     97035            44.00
28938   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     97010            60.00
28939   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     G0283            44.00
28940   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     99211            77.00
28941   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     97530            90.00
28942   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     97112            77.00
28943   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     97140            72.00
28944   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     97035            44.00
28945   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     97010            60.00
28946   Florida   Spine   0076778310101050   8/14/2018   Bill      9/24/2018     G0283            44.00
28947   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     99211            77.00
28948   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97530            90.00
28949   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97112            77.00
28950   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97140            72.00
28951   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97010            60.00
28952   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     G0283            44.00
28953   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     99211            77.00
28954   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     97530            90.00
28955   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     97110            77.00
28956   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     97112            77.00
28957   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     97140            72.00
28958   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     97010            60.00
28959   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     G0283            44.00
28960   Florida   Spine   0555354010101012   8/22/2018   Bill      9/24/2018     99211            77.00
28961   Florida   Spine   0555354010101012   8/22/2018   Bill      9/24/2018     97012            55.00
28962   Florida   Spine   0537302130101019   7/30/2018   Bill      9/24/2018     99211            77.00
28963   Florida   Spine   0537302130101019   7/30/2018   Bill      9/24/2018     97039            44.00
28964   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     99211            77.00
28965   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 569 of
                                                   2767

28966   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97110             77.00
28967   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97140             72.00
28968   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97010             60.00
28969   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     G0283             44.00
28970   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     98940             72.00
28971   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97530             90.00
28972   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97110             77.00
28973   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97140             72.00
28974   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     G0283             44.00
28975   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97010             60.00
28976   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97012             55.00
28977   Florida   Spine   0516831860101075   4/19/2018   Bill      9/24/2018     98941             88.00
28978   Florida   Spine   0516831860101075   4/19/2018   Bill      9/24/2018     97110             77.00
28979   Florida   Spine   0516831860101075   4/19/2018   Bill      9/24/2018     97112             77.00
28980   Florida   Spine   0516831860101075   4/19/2018   Bill      9/24/2018     97140             72.00
28981   Florida   Spine   0516831860101075   4/19/2018   Bill      9/24/2018     97010             60.00
28982   Florida   Spine   0516831860101075   4/19/2018   Bill      9/24/2018     G0283             44.00
28983   Florida   Spine   0516831860101075   4/19/2018   Bill      9/24/2018     97012             55.00
28984   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     98941             88.00
28985   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     97530             90.00
28986   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     97140             72.00
28987   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     97039             44.00
28988   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     97035             44.00
28989   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     97010             60.00
28990   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     G0283             44.00
28991   Florida   Spine   0502847650101105   7/21/2018   Bill      9/24/2018     99212            105.00
28992   Florida   Spine   0502847650101105   7/21/2018   Bill      9/24/2018     97530             90.00
28993   Florida   Spine   0502847650101105   7/21/2018   Bill      9/24/2018     97110             77.00
28994   Florida   Spine   0502847650101105   7/21/2018   Bill      9/24/2018     97112             77.00
28995   Florida   Spine   0502847650101105   7/21/2018   Bill      9/24/2018     97140             72.00
28996   Florida   Spine   0502847650101105   7/21/2018   Bill      9/24/2018     G0283             44.00
28997   Florida   Spine   0502847650101105   7/21/2018   Bill      9/24/2018     97010             60.00
28998   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     99211             77.00
28999   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97530             90.00
29000   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97112             77.00
29001   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97140             72.00
29002   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     G0283             44.00
29003   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97010             60.00
29004   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97012             55.00
29005   Florida   Spine   0523067980101049   5/21/2018   Bill      9/24/2018     99211             77.00
29006   Florida   Spine   0523067980101049   5/21/2018   Bill      9/24/2018     97140             72.00
29007   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     99211             77.00
29008   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     97530             90.00
29009   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     97112             77.00
29010   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     97140             72.00
29011   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     G0283             44.00
29012   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     97010             60.00
29013   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     97012             55.00
29014   Florida   Spine   0585544400101069   3/12/2018   Bill      9/24/2018     99213            193.00
29015   Florida   Spine   0585544400101069   3/12/2018   Bill      9/24/2018     97140             72.00
29016   Florida   Spine   0585544400101069   3/12/2018   Bill      9/24/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 570 of
                                                   2767

29017   Florida   Spine   0585544400101069   3/12/2018   Bill      9/24/2018     97010            60.00
29018   Florida   Spine   0585544400101069   3/12/2018   Bill      9/24/2018     97035            44.00
29019   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     99211            77.00
29020   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97530            90.00
29021   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97110            77.00
29022   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97112            77.00
29023   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97140            72.00
29024   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     G0283            44.00
29025   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97010            60.00
29026   Florida   Spine   0363199880101044   7/27/2018   Bill      9/24/2018     99211            77.00
29027   Florida   Spine   0363199880101044   7/27/2018   Bill      9/24/2018     97530            90.00
29028   Florida   Spine   0363199880101044   7/27/2018   Bill      9/24/2018     97110            77.00
29029   Florida   Spine   0363199880101044   7/27/2018   Bill      9/24/2018     97112            77.00
29030   Florida   Spine   0363199880101044   7/27/2018   Bill      9/24/2018     97140            72.00
29031   Florida   Spine   0363199880101044   7/27/2018   Bill      9/24/2018     G0283            44.00
29032   Florida   Spine   0363199880101044   7/27/2018   Bill      9/24/2018     97010            60.00
29033   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     99211            77.00
29034   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     97530            90.00
29035   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     97112            77.00
29036   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     97140            72.00
29037   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     G0283            44.00
29038   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     97010            60.00
29039   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     97035            44.00
29040   Florida   Spine   0420201160101123   5/18/2018   Bill      9/24/2018     99211            77.00
29041   Florida   Spine   0420201160101123   5/18/2018   Bill      9/24/2018     97530            90.00
29042   Florida   Spine   0420201160101123   5/18/2018   Bill      9/24/2018     97112            77.00
29043   Florida   Spine   0420201160101123   5/18/2018   Bill      9/24/2018     97140            72.00
29044   Florida   Spine   0420201160101123   5/18/2018   Bill      9/24/2018     G0283            44.00
29045   Florida   Spine   0420201160101123   5/18/2018   Bill      9/24/2018     97010            60.00
29046   Florida   Spine   0420201160101123   5/18/2018   Bill      9/24/2018     97012            55.00
29047   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     99211            77.00
29048   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97530            90.00
29049   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97110            77.00
29050   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97112            77.00
29051   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97140            72.00
29052   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     G0283            44.00
29053   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97010            60.00
29054   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     99211            77.00
29055   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     97530            90.00
29056   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     97112            77.00
29057   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     97140            72.00
29058   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     G0283            44.00
29059   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     97010            60.00
29060   Florida   Spine   0551288340101082   7/23/2018   Bill      9/24/2018     99211            77.00
29061   Florida   Spine   0551288340101082   7/23/2018   Bill      9/24/2018     97530            90.00
29062   Florida   Spine   0551288340101082   7/23/2018   Bill      9/24/2018     97110            77.00
29063   Florida   Spine   0551288340101082   7/23/2018   Bill      9/24/2018     97112            77.00
29064   Florida   Spine   0551288340101082   7/23/2018   Bill      9/24/2018     97140            72.00
29065   Florida   Spine   0551288340101082   7/23/2018   Bill      9/24/2018     97010            60.00
29066   Florida   Spine   0545688200101032   5/21/2018   Bill      9/24/2018     97039            44.00
29067   Florida   Spine   0545688200101032   5/21/2018   Bill      9/24/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 571 of
                                                   2767

29068   Florida   Spine   0545688200101032   5/21/2018   Bill      9/24/2018     97110               77.00
29069   Florida   Spine   0545688200101032   5/21/2018   Bill      9/24/2018     97140               72.00
29070   Florida   Spine   0545688200101032   5/21/2018   Bill      9/24/2018     G0283               44.00
29071   Florida   Spine   0545688200101032   5/21/2018   Bill      9/24/2018     97010               60.00
29072   Florida   Spine   0555354010101012   8/22/2018   Bill      9/24/2018     72141            1,950.00
29073   Florida   Spine   0555354010101012   8/22/2018   Bill      9/24/2018     72148            1,950.00
29074   Florida   Spine   0416275880101098   6/3/2018    Bill      9/24/2018     99211               77.00
29075   Florida   Spine   0416275880101098   6/3/2018    Bill      9/24/2018     97530               90.00
29076   Florida   Spine   0416275880101098   6/3/2018    Bill      9/24/2018     97110               77.00
29077   Florida   Spine   0416275880101098   6/3/2018    Bill      9/24/2018     97140               72.00
29078   Florida   Spine   0416275880101098   6/3/2018    Bill      9/24/2018     G0283               44.00
29079   Florida   Spine   0416275880101098   6/3/2018    Bill      9/24/2018     97010               60.00
29080   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211               77.00
29081   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530               90.00
29082   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97110               77.00
29083   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112               77.00
29084   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140               72.00
29085   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283               44.00
29086   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010               60.00
29087   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     99211               77.00
29088   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97530               90.00
29089   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97112               77.00
29090   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97140               72.00
29091   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     G0283               44.00
29092   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97010               60.00
29093   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97035               44.00
29094   Florida   Spine   0604261670101045   8/25/2018   Bill      9/24/2018     98940               72.00
29095   Florida   Spine   0604261670101045   8/25/2018   Bill      9/24/2018     97530               90.00
29096   Florida   Spine   0604261670101045   8/25/2018   Bill      9/24/2018     97140               72.00
29097   Florida   Spine   0604261670101045   8/25/2018   Bill      9/24/2018     G0283               44.00
29098   Florida   Spine   0604261670101045   8/25/2018   Bill      9/24/2018     97010               60.00
29099   Florida   Spine   0604261670101045   8/25/2018   Bill      9/24/2018     97012               55.00
29100   Florida   Spine   0604261670101045   8/25/2018   Bill      9/24/2018     98943               72.00
29101   Florida   Spine   0596695490101018   6/24/2018   Bill      9/24/2018     99211               77.00
29102   Florida   Spine   0596695490101018   6/24/2018   Bill      9/24/2018     97110               77.00
29103   Florida   Spine   0596695490101018   6/24/2018   Bill      9/24/2018     97112               77.00
29104   Florida   Spine   0596695490101018   6/24/2018   Bill      9/24/2018     97140               72.00
29105   Florida   Spine   0596695490101018   6/24/2018   Bill      9/24/2018     G0283               44.00
29106   Florida   Spine   0596695490101018   6/24/2018   Bill      9/24/2018     97010               60.00
29107   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     99211               77.00
29108   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     97530               90.00
29109   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     97112               77.00
29110   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     97140               72.00
29111   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     97010               60.00
29112   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     99211               77.00
29113   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     97530               90.00
29114   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     97112               77.00
29115   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     97140               72.00
29116   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     G0283               44.00
29117   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     97010               60.00
29118   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     97035               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 572 of
                                                   2767

29119   Florida   Spine   0395752100101079   3/14/2018   Bill      9/24/2018     98940            72.00
29120   Florida   Spine   0395752100101079   3/14/2018   Bill      9/24/2018     97530            90.00
29121   Florida   Spine   0395752100101079   3/14/2018   Bill      9/24/2018     97140            72.00
29122   Florida   Spine   0395752100101079   3/14/2018   Bill      9/24/2018     G0283            44.00
29123   Florida   Spine   0395752100101079   3/14/2018   Bill      9/24/2018     97010            60.00
29124   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     99211            77.00
29125   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     97530            90.00
29126   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     97140            72.00
29127   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     G0283            44.00
29128   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     97010            60.00
29129   Florida   Spine   0564386410101084   8/30/2018   Bill      9/24/2018     97035            44.00
29130   Florida   Spine   0253624890101216   7/4/2018    Bill      9/24/2018     98941            88.00
29131   Florida   Spine   0253624890101216   7/4/2018    Bill      9/24/2018     97530            90.00
29132   Florida   Spine   0253624890101216   7/4/2018    Bill      9/24/2018     97140            72.00
29133   Florida   Spine   0253624890101216   7/4/2018    Bill      9/24/2018     G0283            44.00
29134   Florida   Spine   0253624890101216   7/4/2018    Bill      9/24/2018     97010            60.00
29135   Florida   Spine   0253624890101216   7/4/2018    Bill      9/24/2018     97039            44.00
29136   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     99211            77.00
29137   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97530            90.00
29138   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97110            77.00
29139   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97140            72.00
29140   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     G0283            44.00
29141   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97010            60.00
29142   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97012            55.00
29143   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     99211            77.00
29144   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97530            90.00
29145   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97110            77.00
29146   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97112            77.00
29147   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97140            72.00
29148   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     G0283            44.00
29149   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97010            60.00
29150   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     98941            88.00
29151   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97530            90.00
29152   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97112            77.00
29153   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97140            72.00
29154   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     G0283            44.00
29155   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97010            60.00
29156   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97039            44.00
29157   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     99211            77.00
29158   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97530            90.00
29159   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97110            77.00
29160   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97112            77.00
29161   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97140            72.00
29162   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     G0283            44.00
29163   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97010            60.00
29164   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     99211            77.00
29165   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     97530            90.00
29166   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     97110            77.00
29167   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     97112            77.00
29168   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     97140            72.00
29169   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     98941            88.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 573 of
                                                   2767

29170   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97530               90.00
29171   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97039               44.00
29172   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97140               72.00
29173   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97035               44.00
29174   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97010               60.00
29175   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     G0283               44.00
29176   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     99211               77.00
29177   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     97530               90.00
29178   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     97112               77.00
29179   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     97140               72.00
29180   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     G0283               44.00
29181   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     97010               60.00
29182   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     97012               55.00
29183   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     99211               77.00
29184   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97530               90.00
29185   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97140               72.00
29186   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97010               60.00
29187   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97039               44.00
29188   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     99212              105.00
29189   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97530               90.00
29190   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97112               77.00
29191   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97140               72.00
29192   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     G0283               44.00
29193   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97010               60.00
29194   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     99211               77.00
29195   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97530               90.00
29196   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97110               77.00
29197   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97140               72.00
29198   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     G0283               44.00
29199   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97010               60.00
29200   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     99211               77.00
29201   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97530               90.00
29202   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97110               77.00
29203   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97140               72.00
29204   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97010               60.00
29205   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     G0283               44.00
29206   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     99211               77.00
29207   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97530               90.00
29208   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97140               72.00
29209   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     G0283               44.00
29210   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97010               60.00
29211   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97035               44.00
29212   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97039               44.00
29213   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     72141            1,950.00
29214   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     72148            1,950.00
29215   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     99211               77.00
29216   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97530               90.00
29217   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97140               72.00
29218   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     G0283               44.00
29219   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97010               60.00
29220   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97035               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 574 of
                                                   2767

29221   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97039             44.00
29222   Florida   Spine   0588155410101036   7/7/2018    Bill      9/24/2018     99211             77.00
29223   Florida   Spine   0588155410101036   7/7/2018    Bill      9/24/2018     97530             90.00
29224   Florida   Spine   0588155410101036   7/7/2018    Bill      9/24/2018     97012             55.00
29225   Florida   Spine   0588155410101036   7/7/2018    Bill      9/24/2018     97112             77.00
29226   Florida   Spine   0588155410101036   7/7/2018    Bill      9/24/2018     97140             72.00
29227   Florida   Spine   0588155410101036   7/7/2018    Bill      9/24/2018     G0283             44.00
29228   Florida   Spine   0588155410101036   7/7/2018    Bill      9/24/2018     97010             60.00
29229   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     98941             88.00
29230   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     97530             90.00
29231   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     97140             72.00
29232   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     G0283             44.00
29233   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     97010             60.00
29234   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     97035             44.00
29235   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     97039             44.00
29236   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     99211             77.00
29237   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     97530             90.00
29238   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     97110             77.00
29239   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     97140             72.00
29240   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     G0283             44.00
29241   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     97010             60.00
29242   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     97039             44.00
29243   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     99211             77.00
29244   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     97530             90.00
29245   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     97112             77.00
29246   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     97140             72.00
29247   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     97012             55.00
29248   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     97010             60.00
29249   Florida   Spine   0610658470101020   8/21/2018   Bill      9/24/2018     G0283             44.00
29250   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     99203            275.00
29251   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     97140             72.00
29252   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     97035             44.00
29253   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     97010             60.00
29254   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     G0283             44.00
29255   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     A4556             22.00
29256   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     99211             77.00
29257   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97530             90.00
29258   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97110             77.00
29259   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97140             72.00
29260   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97035             44.00
29261   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97010             60.00
29262   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     G0283             44.00
29263   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     99211             77.00
29264   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97110             77.00
29265   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97112             77.00
29266   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97140             72.00
29267   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97010             60.00
29268   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     G0283             44.00
29269   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     99211             77.00
29270   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97530             90.00
29271   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 575 of
                                                   2767

29272   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97012            55.00
29273   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97140            72.00
29274   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97010            60.00
29275   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     G0283            44.00
29276   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     99211            77.00
29277   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     97530            90.00
29278   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     97110            77.00
29279   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     97140            72.00
29280   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     97010            60.00
29281   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     G0283            44.00
29282   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     99211            77.00
29283   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     97110            77.00
29284   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     97112            77.00
29285   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     97140            72.00
29286   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     97010            60.00
29287   Florida   Spine   0576328690101018   8/22/2017   Bill      9/24/2018     G0283            44.00
29288   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     99211            77.00
29289   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97110            77.00
29290   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97112            77.00
29291   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97140            72.00
29292   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97010            60.00
29293   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     G0283            44.00
29294   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97012            55.00
29295   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     99211            77.00
29296   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97530            90.00
29297   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97140            72.00
29298   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97010            60.00
29299   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     G0283            44.00
29300   Florida   Spine   0600759760101019   8/24/2018   Bill      9/24/2018     97112            77.00
29301   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     99211            77.00
29302   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97530            90.00
29303   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97110            77.00
29304   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97140            72.00
29305   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97012            55.00
29306   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97010            60.00
29307   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     G0283            44.00
29308   Florida   Spine   0495085200101015   7/17/2018   Bill      9/24/2018     99211            77.00
29309   Florida   Spine   0495085200101015   7/17/2018   Bill      9/24/2018     97530            90.00
29310   Florida   Spine   0495085200101015   7/17/2018   Bill      9/24/2018     97110            77.00
29311   Florida   Spine   0495085200101015   7/17/2018   Bill      9/24/2018     97010            60.00
29312   Florida   Spine   0495085200101015   7/17/2018   Bill      9/24/2018     G0283            44.00
29313   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     99211            77.00
29314   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     97530            90.00
29315   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     97110            77.00
29316   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     97140            72.00
29317   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     97012            55.00
29318   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     97010            60.00
29319   Florida   Spine   0588428840101029   9/3/2018    Bill      9/24/2018     G0283            44.00
29320   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     99211            77.00
29321   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     97530            90.00
29322   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 576 of
                                                   2767

29323   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     97140            72.00
29324   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     97035            44.00
29325   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     97010            60.00
29326   Florida   Spine   0161334090101013   3/30/2016   Bill      9/24/2018     G0283            44.00
29327   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     99211            77.00
29328   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97530            90.00
29329   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97110            77.00
29330   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97140            72.00
29331   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97010            60.00
29332   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     G0283            44.00
29333   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97012            55.00
29334   Florida   Spine   0170717510101143   6/25/2017   Bill      9/24/2018     99211            77.00
29335   Florida   Spine   0170717510101143   6/25/2017   Bill      9/24/2018     97530            90.00
29336   Florida   Spine   0170717510101143   6/25/2017   Bill      9/24/2018     97110            77.00
29337   Florida   Spine   0170717510101143   6/25/2017   Bill      9/24/2018     97140            72.00
29338   Florida   Spine   0170717510101143   6/25/2017   Bill      9/24/2018     97010            60.00
29339   Florida   Spine   0170717510101143   6/25/2017   Bill      9/24/2018     G0283            44.00
29340   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     99211            77.00
29341   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     97110            77.00
29342   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     97112            77.00
29343   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     97140            72.00
29344   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     97010            60.00
29345   Florida   Spine   0315339680101047   7/27/2018   Bill      9/24/2018     G0283            44.00
29346   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     98941            88.00
29347   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97530            90.00
29348   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97140            72.00
29349   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     G0283            44.00
29350   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97010            60.00
29351   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97035            44.00
29352   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97039            44.00
29353   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     99211            77.00
29354   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     97530            90.00
29355   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     97140            72.00
29356   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     97035            44.00
29357   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     97010            60.00
29358   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     G0283            44.00
29359   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     99211            77.00
29360   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97530            90.00
29361   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97110            77.00
29362   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97140            72.00
29363   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     97010            60.00
29364   Florida   Spine   0633704110101013   8/18/2018   Bill      9/24/2018     G0283            44.00
29365   Florida   Spine   0598544170101013   6/23/2018   Bill      9/24/2018     97530            90.00
29366   Florida   Spine   0598544170101013   6/23/2018   Bill      9/24/2018     97140            72.00
29367   Florida   Spine   0598544170101013   6/23/2018   Bill      9/24/2018     G0283            44.00
29368   Florida   Spine   0598544170101013   6/23/2018   Bill      9/24/2018     97010            60.00
29369   Florida   Spine   0598544170101013   6/23/2018   Bill      9/24/2018     97035            44.00
29370   Florida   Spine   0598544170101013   6/23/2018   Bill      9/24/2018     97039            44.00
29371   Florida   Spine   0598544170101013   6/23/2018   Bill      9/24/2018     97530            90.00
29372   Florida   Spine   0598544170101013   6/23/2018   Bill      9/24/2018     97140            72.00
29373   Florida   Spine   0598544170101013   6/23/2018   Bill      9/24/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 577 of
                                                   2767

29374   Florida   Spine   0598544170101013   6/23/2018   Bill      9/24/2018     97010            60.00
29375   Florida   Spine   0598544170101013   6/23/2018   Bill      9/24/2018     97035            44.00
29376   Florida   Spine   0598544170101013   6/23/2018   Bill      9/24/2018     97039            44.00
29377   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     98940            72.00
29378   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97530            90.00
29379   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97112            77.00
29380   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97140            72.00
29381   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97010            60.00
29382   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97035            44.00
29383   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     98940            72.00
29384   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97530            90.00
29385   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97110            77.00
29386   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97140            72.00
29387   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     G0283            44.00
29388   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97010            60.00
29389   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     99211            77.00
29390   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     97530            90.00
29391   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     97140            72.00
29392   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     97035            44.00
29393   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     97010            60.00
29394   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     G0283            44.00
29395   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     99211            77.00
29396   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97530            90.00
29397   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97110            77.00
29398   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97112            77.00
29399   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97140            72.00
29400   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     97010            60.00
29401   Florida   Spine   0393857520101112   8/6/2018    Bill      9/24/2018     G0283            44.00
29402   Florida   Spine   0548690840101056   8/3/2018    Bill      9/24/2018     99211            77.00
29403   Florida   Spine   0548690840101056   8/3/2018    Bill      9/24/2018     97110            77.00
29404   Florida   Spine   0548690840101056   8/3/2018    Bill      9/24/2018     97112            77.00
29405   Florida   Spine   0548690840101056   8/3/2018    Bill      9/24/2018     97140            72.00
29406   Florida   Spine   0548690840101056   8/3/2018    Bill      9/24/2018     97010            60.00
29407   Florida   Spine   0548690840101056   8/3/2018    Bill      9/24/2018     G0283            44.00
29408   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     99211            77.00
29409   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     97110            77.00
29410   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     97112            77.00
29411   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     97140            72.00
29412   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     97010            60.00
29413   Florida   Spine   0301350560101078   7/1/2018    Bill      9/24/2018     G0283            44.00
29414   Florida   Spine   0548978960101018   7/22/2018   Bill      9/24/2018     99211            77.00
29415   Florida   Spine   0548978960101018   7/22/2018   Bill      9/24/2018     97110            77.00
29416   Florida   Spine   0548978960101018   7/22/2018   Bill      9/24/2018     97112            77.00
29417   Florida   Spine   0548978960101018   7/22/2018   Bill      9/24/2018     97140            72.00
29418   Florida   Spine   0548978960101018   7/22/2018   Bill      9/24/2018     97010            60.00
29419   Florida   Spine   0548978960101018   7/22/2018   Bill      9/24/2018     G0283            44.00
29420   Florida   Spine   0537302130101019   7/30/2018   Bill      9/24/2018     99211            77.00
29421   Florida   Spine   0537302130101019   7/30/2018   Bill      9/24/2018     97530            90.00
29422   Florida   Spine   0537302130101019   7/30/2018   Bill      9/24/2018     97110            77.00
29423   Florida   Spine   0537302130101019   7/30/2018   Bill      9/24/2018     97140            72.00
29424   Florida   Spine   0537302130101019   7/30/2018   Bill      9/24/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 578 of
                                                   2767

29425   Florida   Spine   0537302130101019   7/30/2018   Bill      9/24/2018     G0283             44.00
29426   Florida   Spine   0565895540101011   9/2/2018    Bill      9/24/2018     99203            275.00
29427   Florida   Spine   0565895540101011   9/2/2018    Bill      9/24/2018     97140             72.00
29428   Florida   Spine   0565895540101011   9/2/2018    Bill      9/24/2018     97010             60.00
29429   Florida   Spine   0565895540101011   9/2/2018    Bill      9/24/2018     G0283             44.00
29430   Florida   Spine   0565895540101011   9/2/2018    Bill      9/24/2018     A4556             22.00
29431   Florida   Spine   0538615450101015   7/26/2018   Bill      9/24/2018     98940             72.00
29432   Florida   Spine   0538615450101015   7/26/2018   Bill      9/24/2018     97530             90.00
29433   Florida   Spine   0538615450101015   7/26/2018   Bill      9/24/2018     97110             77.00
29434   Florida   Spine   0538615450101015   7/26/2018   Bill      9/24/2018     97140             72.00
29435   Florida   Spine   0538615450101015   7/26/2018   Bill      9/24/2018     97010             60.00
29436   Florida   Spine   0538615450101015   7/26/2018   Bill      9/24/2018     G0283             44.00
29437   Florida   Spine   0427759340101027   4/22/2018   Bill      9/24/2018     99211             77.00
29438   Florida   Spine   0427759340101027   4/22/2018   Bill      9/24/2018     97530             90.00
29439   Florida   Spine   0427759340101027   4/22/2018   Bill      9/24/2018     97112             77.00
29440   Florida   Spine   0427759340101027   4/22/2018   Bill      9/24/2018     97140             72.00
29441   Florida   Spine   0427759340101027   4/22/2018   Bill      9/24/2018     97010             60.00
29442   Florida   Spine   0427759340101027   4/22/2018   Bill      9/24/2018     G0283             44.00
29443   Florida   Spine   0588648490101033   5/21/2018   Bill      9/24/2018     99211             77.00
29444   Florida   Spine   0588648490101033   5/21/2018   Bill      9/24/2018     97110             77.00
29445   Florida   Spine   0588648490101033   5/21/2018   Bill      9/24/2018     97112             77.00
29446   Florida   Spine   0588648490101033   5/21/2018   Bill      9/24/2018     97140             72.00
29447   Florida   Spine   0588648490101033   5/21/2018   Bill      9/24/2018     97010             60.00
29448   Florida   Spine   0588648490101033   5/21/2018   Bill      9/24/2018     G0283             44.00
29449   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     99211             77.00
29450   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97530             90.00
29451   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97112             77.00
29452   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97140             72.00
29453   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     G0283             44.00
29454   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97010             60.00
29455   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97012             55.00
29456   Florida   Spine   0523067980101049   5/21/2018   Bill      9/24/2018     99211             77.00
29457   Florida   Spine   0523067980101049   5/21/2018   Bill      9/24/2018     97140             72.00
29458   Florida   Spine   0523067980101049   5/21/2018   Bill      9/24/2018     G0283             44.00
29459   Florida   Spine   0523067980101049   5/21/2018   Bill      9/24/2018     97010             60.00
29460   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     99211             77.00
29461   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97530             90.00
29462   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97112             77.00
29463   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97140             72.00
29464   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     G0283             44.00
29465   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97010             60.00
29466   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97035             44.00
29467   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     99212            105.00
29468   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     97110             77.00
29469   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     97112             77.00
29470   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     97140             72.00
29471   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     G0283             44.00
29472   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     97010             60.00
29473   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     99211             77.00
29474   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     97530             90.00
29475   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 579 of
                                                   2767

29476   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     97140             72.00
29477   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     G0283             44.00
29478   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     97010             60.00
29479   Florida   Spine   0543067990101035   6/9/2018    Bill      9/24/2018     99213            193.00
29480   Florida   Spine   0543067990101035   6/9/2018    Bill      9/24/2018     97530             90.00
29481   Florida   Spine   0543067990101035   6/9/2018    Bill      9/24/2018     97110             77.00
29482   Florida   Spine   0543067990101035   6/9/2018    Bill      9/24/2018     97112             77.00
29483   Florida   Spine   0543067990101035   6/9/2018    Bill      9/24/2018     97140             72.00
29484   Florida   Spine   0543067990101035   6/9/2018    Bill      9/24/2018     G0283             44.00
29485   Florida   Spine   0543067990101035   6/9/2018    Bill      9/24/2018     97010             60.00
29486   Florida   Spine   0438561890101085   6/9/2018    Bill      9/24/2018     99212            105.00
29487   Florida   Spine   0438561890101085   6/9/2018    Bill      9/24/2018     97530             90.00
29488   Florida   Spine   0438561890101085   6/9/2018    Bill      9/24/2018     97110             77.00
29489   Florida   Spine   0438561890101085   6/9/2018    Bill      9/24/2018     97112             77.00
29490   Florida   Spine   0438561890101085   6/9/2018    Bill      9/24/2018     97140             72.00
29491   Florida   Spine   0438561890101085   6/9/2018    Bill      9/24/2018     G0283             44.00
29492   Florida   Spine   0438561890101085   6/9/2018    Bill      9/24/2018     97010             60.00
29493   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     99211             77.00
29494   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     97530             90.00
29495   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     97110             77.00
29496   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     97140             72.00
29497   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     G0283             44.00
29498   Florida   Spine   0513425240101047   8/21/2018   Bill      9/24/2018     97010             60.00
29499   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     99211             77.00
29500   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     97530             90.00
29501   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     97112             77.00
29502   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     97140             72.00
29503   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     G0283             44.00
29504   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     97010             60.00
29505   Florida   Spine   0189280400101136   7/23/2018   Bill      9/24/2018     97035             44.00
29506   Florida   Spine   0554889790101022   8/22/2018   Bill      9/24/2018     99211             77.00
29507   Florida   Spine   0554889790101022   8/22/2018   Bill      9/24/2018     97530             90.00
29508   Florida   Spine   0554889790101022   8/22/2018   Bill      9/24/2018     97110             77.00
29509   Florida   Spine   0554889790101022   8/22/2018   Bill      9/24/2018     97140             72.00
29510   Florida   Spine   0554889790101022   8/22/2018   Bill      9/24/2018     G0283             44.00
29511   Florida   Spine   0554889790101022   8/22/2018   Bill      9/24/2018     97010             60.00
29512   Florida   Spine   0554889790101022   8/22/2018   Bill      9/24/2018     97035             44.00
29513   Florida   Spine   0576921340101014   6/15/2018   Bill      9/24/2018     99211             77.00
29514   Florida   Spine   0576921340101014   6/15/2018   Bill      9/24/2018     97530             90.00
29515   Florida   Spine   0576921340101014   6/15/2018   Bill      9/24/2018     97140             72.00
29516   Florida   Spine   0563380930101022   6/13/2018   Bill      9/24/2018     99211             77.00
29517   Florida   Spine   0563380930101022   6/13/2018   Bill      9/24/2018     97110             77.00
29518   Florida   Spine   0563380930101022   6/13/2018   Bill      9/24/2018     97112             77.00
29519   Florida   Spine   0563380930101022   6/13/2018   Bill      9/24/2018     97140             72.00
29520   Florida   Spine   0563380930101022   6/13/2018   Bill      9/24/2018     G0283             44.00
29521   Florida   Spine   0563380930101022   6/13/2018   Bill      9/24/2018     97010             60.00
29522   Florida   Spine   0586666620101030   9/23/2017   Bill      9/24/2018     99213            193.00
29523   Florida   Spine   0586666620101030   9/23/2017   Bill      9/24/2018     97110             77.00
29524   Florida   Spine   0586666620101030   9/23/2017   Bill      9/24/2018     97112             77.00
29525   Florida   Spine   0586666620101030   9/23/2017   Bill      9/24/2018     97140             72.00
29526   Florida   Spine   0586666620101030   9/23/2017   Bill      9/24/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 580 of
                                                   2767

29527   Florida   Spine   0586666620101030   9/23/2017    Bill     9/24/2018     97010            60.00
29528   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     99211            77.00
29529   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     97530            90.00
29530   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     97110            77.00
29531   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     97112            77.00
29532   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     97140            72.00
29533   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     G0283            44.00
29534   Florida   Spine   0502847650101105   7/21/2018    Bill     9/24/2018     97010            60.00
29535   Florida   Spine   0564386410101084   8/30/2018    Bill     9/24/2018     99211            77.00
29536   Florida   Spine   0564386410101084   8/30/2018    Bill     9/24/2018     97530            90.00
29537   Florida   Spine   0564386410101084   8/30/2018    Bill     9/24/2018     97140            72.00
29538   Florida   Spine   0564386410101084   8/30/2018    Bill     9/24/2018     G0283            44.00
29539   Florida   Spine   0564386410101084   8/30/2018    Bill     9/24/2018     97010            60.00
29540   Florida   Spine   0564386410101084   8/30/2018    Bill     9/24/2018     97035            44.00
29541   Florida   Spine   0363199880101044   7/27/2018    Bill     9/24/2018     99211            77.00
29542   Florida   Spine   0363199880101044   7/27/2018    Bill     9/24/2018     97530            90.00
29543   Florida   Spine   0363199880101044   7/27/2018    Bill     9/24/2018     97110            77.00
29544   Florida   Spine   0363199880101044   7/27/2018    Bill     9/24/2018     97140            72.00
29545   Florida   Spine   0363199880101044   7/27/2018    Bill     9/24/2018     G0283            44.00
29546   Florida   Spine   0363199880101044   7/27/2018    Bill     9/24/2018     97010            60.00
29547   Florida   Spine   0253624890101216   7/4/2018     Bill     9/24/2018     98941            88.00
29548   Florida   Spine   0253624890101216   7/4/2018     Bill     9/24/2018     97530            90.00
29549   Florida   Spine   0253624890101216   7/4/2018     Bill     9/24/2018     97140            72.00
29550   Florida   Spine   0253624890101216   7/4/2018     Bill     9/24/2018     G0283            44.00
29551   Florida   Spine   0253624890101216   7/4/2018     Bill     9/24/2018     97010            60.00
29552   Florida   Spine   0253624890101216   7/4/2018     Bill     9/24/2018     97035            44.00
29553   Florida   Spine   0253624890101216   7/4/2018     Bill     9/24/2018     97039            44.00
29554   Florida   Spine   0596695490101018   6/24/2018    Bill     9/24/2018     99211            77.00
29555   Florida   Spine   0596695490101018   6/24/2018    Bill     9/24/2018     97110            77.00
29556   Florida   Spine   0596695490101018   6/24/2018    Bill     9/24/2018     97112            77.00
29557   Florida   Spine   0596695490101018   6/24/2018    Bill     9/24/2018     97140            72.00
29558   Florida   Spine   0596695490101018   6/24/2018    Bill     9/24/2018     G0283            44.00
29559   Florida   Spine   0596695490101018   6/24/2018    Bill     9/24/2018     97010            60.00
29560   Florida   Spine   0101685830101099   7/14/2018    Bill     9/24/2018     98941            88.00
29561   Florida   Spine   0101685830101099   7/14/2018    Bill     9/24/2018     97530            90.00
29562   Florida   Spine   0101685830101099   7/14/2018    Bill     9/24/2018     97112            77.00
29563   Florida   Spine   0101685830101099   7/14/2018    Bill     9/24/2018     97140            72.00
29564   Florida   Spine   0101685830101099   7/14/2018    Bill     9/24/2018     G0283            44.00
29565   Florida   Spine   0101685830101099   7/14/2018    Bill     9/24/2018     97010            60.00
29566   Florida   Spine   0101685830101099   7/14/2018    Bill     9/24/2018     97012            55.00
29567   Florida   Spine   0454649430101035   10/30/2017   Bill     9/24/2018     99211            77.00
29568   Florida   Spine   0454649430101035   10/30/2017   Bill     9/24/2018     97530            90.00
29569   Florida   Spine   0454649430101035   10/30/2017   Bill     9/24/2018     97112            77.00
29570   Florida   Spine   0454649430101035   10/30/2017   Bill     9/24/2018     97140            72.00
29571   Florida   Spine   0454649430101035   10/30/2017   Bill     9/24/2018     G0283            44.00
29572   Florida   Spine   0454649430101035   10/30/2017   Bill     9/24/2018     97010            60.00
29573   Florida   Spine   0592684380101027   6/28/2018    Bill     9/24/2018     99211            77.00
29574   Florida   Spine   0592684380101027   6/28/2018    Bill     9/24/2018     97530            90.00
29575   Florida   Spine   0592684380101027   6/28/2018    Bill     9/24/2018     97110            77.00
29576   Florida   Spine   0592684380101027   6/28/2018    Bill     9/24/2018     97112            77.00
29577   Florida   Spine   0592684380101027   6/28/2018    Bill     9/24/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 581 of
                                                   2767

29578   Florida   Spine   0592684380101027   6/28/2018   Bill      9/24/2018     G0283            44.00
29579   Florida   Spine   0592684380101027   6/28/2018   Bill      9/24/2018     97010            60.00
29580   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     99211            77.00
29581   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97530            90.00
29582   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97112            77.00
29583   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97140            72.00
29584   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     G0283            44.00
29585   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97010            60.00
29586   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     99211            77.00
29587   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97530            90.00
29588   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97110            77.00
29589   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97140            72.00
29590   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     G0283            44.00
29591   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97010            60.00
29592   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     99211            77.00
29593   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     97110            77.00
29594   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     97112            77.00
29595   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     97140            72.00
29596   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     98940            72.00
29597   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97530            90.00
29598   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97110            77.00
29599   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97140            72.00
29600   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     G0283            44.00
29601   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97010            60.00
29602   Florida   Spine   0101685830101099   7/14/2018   Bill      9/24/2018     97012            55.00
29603   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     98940            72.00
29604   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97530            90.00
29605   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97110            77.00
29606   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97140            72.00
29607   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     G0283            44.00
29608   Florida   Spine   0348590770101021   6/23/2018   Bill      9/24/2018     97010            60.00
29609   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     99211            77.00
29610   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97530            90.00
29611   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97110            77.00
29612   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97112            77.00
29613   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97140            72.00
29614   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     G0283            44.00
29615   Florida   Spine   0342193950101055   7/31/2018   Bill      9/24/2018     97010            60.00
29616   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     99211            77.00
29617   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     97530            90.00
29618   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     97112            77.00
29619   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     97140            72.00
29620   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     G0283            44.00
29621   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     97010            60.00
29622   Florida   Spine   0450027330101062   6/25/2018   Bill      9/24/2018     97012            55.00
29623   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     99211            77.00
29624   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97530            90.00
29625   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97110            77.00
29626   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97140            72.00
29627   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     G0283            44.00
29628   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 582 of
                                                   2767

29629   Florida   Spine   0161193320101049   5/30/2018   Bill      9/24/2018     99213            193.00
29630   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     99211             77.00
29631   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97530             90.00
29632   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97110             77.00
29633   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97140             72.00
29634   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     G0283             44.00
29635   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97010             60.00
29636   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97039             44.00
29637   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     99211             77.00
29638   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97530             90.00
29639   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97110             77.00
29640   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97140             72.00
29641   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97010             60.00
29642   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     G0283             44.00
29643   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     99211             77.00
29644   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     97530             90.00
29645   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     97110             77.00
29646   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     97140             72.00
29647   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     G0283             44.00
29648   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     97010             60.00
29649   Florida   Spine   0469571730101023   8/27/2018   Bill      9/24/2018     97035             44.00
29650   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     99211             77.00
29651   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97530             90.00
29652   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97110             77.00
29653   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97140             72.00
29654   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     G0283             44.00
29655   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97010             60.00
29656   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97039             44.00
29657   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     99211             77.00
29658   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97530             90.00
29659   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97110             77.00
29660   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97140             72.00
29661   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     G0283             44.00
29662   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97010             60.00
29663   Florida   Spine   0485898940101018   9/4/2018    Bill      9/24/2018     99203            275.00
29664   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     99211             77.00
29665   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97530             90.00
29666   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97110             77.00
29667   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97140             72.00
29668   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     G0283             44.00
29669   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97010             60.00
29670   Florida   Spine   0428744690101073   6/21/2018   Bill      9/24/2018     97012             55.00
29671   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     99211             77.00
29672   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     97140             72.00
29673   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     97035             44.00
29674   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     97010             60.00
29675   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     G0283             44.00
29676   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     97530             90.00
29677   Florida   Spine   0353180690101095   9/5/2018    Bill      9/24/2018     97110             77.00
29678   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     99211             77.00
29679   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 583 of
                                                   2767

29680   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97110            77.00
29681   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97140            72.00
29682   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97035            44.00
29683   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     97010            60.00
29684   Florida   Spine   0505637720101012   7/25/2018   Bill      9/24/2018     G0283            44.00
29685   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     98941            88.00
29686   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     97110            77.00
29687   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     97112            77.00
29688   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     97140            72.00
29689   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     97010            60.00
29690   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     G0283            44.00
29691   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     97039            44.00
29692   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     99211            77.00
29693   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97530            90.00
29694   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97110            77.00
29695   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97140            72.00
29696   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97010            60.00
29697   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     G0283            44.00
29698   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     99211            77.00
29699   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97110            77.00
29700   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97112            77.00
29701   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97140            72.00
29702   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     97010            60.00
29703   Florida   Spine   0602686090101013   7/24/2018   Bill      9/24/2018     G0283            44.00
29704   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     99211            77.00
29705   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97530            90.00
29706   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97110            77.00
29707   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97012            55.00
29708   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97140            72.00
29709   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     97010            60.00
29710   Florida   Spine   0175851800101037   6/17/2018   Bill      9/24/2018     G0283            44.00
29711   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     99211            77.00
29712   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     97530            90.00
29713   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     97110            77.00
29714   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     97140            72.00
29715   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     97010            60.00
29716   Florida   Spine   0390627420101063   7/26/2018   Bill      9/24/2018     G0283            44.00
29717   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     99211            77.00
29718   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97110            77.00
29719   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97112            77.00
29720   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97140            72.00
29721   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     97010            60.00
29722   Florida   Spine   0360697770101076   7/4/2018    Bill      9/24/2018     G0283            44.00
29723   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     98940            72.00
29724   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     97110            77.00
29725   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     97112            77.00
29726   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     97140            72.00
29727   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     97010            60.00
29728   Florida   Spine   0424697340101030   7/6/2018    Bill      9/24/2018     G0283            44.00
29729   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     99211            77.00
29730   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 584 of
                                                   2767

29731   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97110             77.00
29732   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97140             72.00
29733   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97012             55.00
29734   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     97010             60.00
29735   Florida   Spine   0109539870101281   7/18/2018   Bill      9/24/2018     G0283             44.00
29736   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     99212            105.00
29737   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97110             77.00
29738   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97112             77.00
29739   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97140             72.00
29740   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     97010             60.00
29741   Florida   Spine   0609211730101027   8/10/2018   Bill      9/24/2018     G0283             44.00
29742   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     98941             88.00
29743   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     97110             77.00
29744   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     97112             77.00
29745   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     97012             55.00
29746   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     97140             72.00
29747   Florida   Spine   0506340000101054   6/3/2018    Bill      9/24/2018     97010             60.00
29748   Florida   Spine   0170717510101143   6/25/2017   Bill      9/24/2018     99213            193.00
29749   Florida   Spine   0170717510101143   6/25/2017   Bill      9/24/2018     97530             90.00
29750   Florida   Spine   0170717510101143   6/25/2017   Bill      9/24/2018     97140             72.00
29751   Florida   Spine   0170717510101143   6/25/2017   Bill      9/24/2018     97010             60.00
29752   Florida   Spine   0170717510101143   6/25/2017   Bill      9/24/2018     G0283             44.00
29753   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     99211             77.00
29754   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     97530             90.00
29755   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     97140             72.00
29756   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     97110             77.00
29757   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     97010             60.00
29758   Florida   Spine   0612515580101019   8/12/2018   Bill      9/24/2018     G0283             44.00
29759   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     98941             88.00
29760   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97530             90.00
29761   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97112             77.00
29762   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97140             72.00
29763   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     G0283             44.00
29764   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97010             60.00
29765   Florida   Spine   0266066140101148   7/3/2018    Bill      9/24/2018     97039             44.00
29766   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     98941             88.00
29767   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     97530             90.00
29768   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     97140             72.00
29769   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     G0283             44.00
29770   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     97010             60.00
29771   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     97035             44.00
29772   Florida   Spine   0523361950101034   8/9/2018    Bill      9/24/2018     97039             44.00
29773   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     99211             77.00
29774   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     97530             90.00
29775   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     97112             77.00
29776   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     97140             72.00
29777   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     97010             60.00
29778   Florida   Spine   0618043800101028   8/28/2018   Bill      9/24/2018     G0283             44.00
29779   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     98941             88.00
29780   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     97110             77.00
29781   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 585 of
                                                   2767

29782   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     97140             72.00
29783   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     97039             44.00
29784   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     97010             60.00
29785   Florida   Spine   0386824120101016   7/4/2018    Bill      9/24/2018     G0283             44.00
29786   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     98941             88.00
29787   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     97110             77.00
29788   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     97112             77.00
29789   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     97140             72.00
29790   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     97012             55.00
29791   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     97010             60.00
29792   Florida   Spine   0585733910101012   7/28/2018   Bill      9/24/2018     G0283             44.00
29793   Florida   Spine   0548978960101018   7/22/2018   Bill      9/24/2018     99211             77.00
29794   Florida   Spine   0548978960101018   7/22/2018   Bill      9/24/2018     97110             77.00
29795   Florida   Spine   0548978960101018   7/22/2018   Bill      9/24/2018     97112             77.00
29796   Florida   Spine   0548978960101018   7/22/2018   Bill      9/24/2018     97140             72.00
29797   Florida   Spine   0548978960101018   7/22/2018   Bill      9/24/2018     97010             60.00
29798   Florida   Spine   0548978960101018   7/22/2018   Bill      9/24/2018     G0283             44.00
29799   Florida   Spine   0375827250101048   5/11/2018   Bill      9/24/2018     99211             77.00
29800   Florida   Spine   0375827250101048   5/11/2018   Bill      9/24/2018     97530             90.00
29801   Florida   Spine   0375827250101048   5/11/2018   Bill      9/24/2018     97110             77.00
29802   Florida   Spine   0375827250101048   5/11/2018   Bill      9/24/2018     97140             72.00
29803   Florida   Spine   0375827250101048   5/11/2018   Bill      9/24/2018     97010             60.00
29804   Florida   Spine   0375827250101048   5/11/2018   Bill      9/24/2018     G0283             44.00
29805   Florida   Spine   0590632340101027   9/1/2018    Bill      9/24/2018     99203            275.00
29806   Florida   Spine   0590632340101027   9/1/2018    Bill      9/24/2018     97140             72.00
29807   Florida   Spine   0590632340101027   9/1/2018    Bill      9/24/2018     97010             60.00
29808   Florida   Spine   0590632340101027   9/1/2018    Bill      9/24/2018     G0283             44.00
29809   Florida   Spine   0590632340101027   9/1/2018    Bill      9/24/2018     A4556             22.00
29810   Florida   Spine   0565895540101011   9/2/2018    Bill      9/24/2018     99211             77.00
29811   Florida   Spine   0565895540101011   9/2/2018    Bill      9/24/2018     97530             90.00
29812   Florida   Spine   0565895540101011   9/2/2018    Bill      9/24/2018     97112             77.00
29813   Florida   Spine   0565895540101011   9/2/2018    Bill      9/24/2018     97140             72.00
29814   Florida   Spine   0565895540101011   9/2/2018    Bill      9/24/2018     97035             44.00
29815   Florida   Spine   0565895540101011   9/2/2018    Bill      9/24/2018     97010             60.00
29816   Florida   Spine   0565895540101011   9/2/2018    Bill      9/24/2018     G0283             44.00
29817   Florida   Spine   0427759340101027   4/22/2018   Bill      9/24/2018     99211             77.00
29818   Florida   Spine   0427759340101027   4/22/2018   Bill      9/24/2018     97530             90.00
29819   Florida   Spine   0427759340101027   4/22/2018   Bill      9/24/2018     97112             77.00
29820   Florida   Spine   0427759340101027   4/22/2018   Bill      9/24/2018     97140             72.00
29821   Florida   Spine   0427759340101027   4/22/2018   Bill      9/24/2018     97010             60.00
29822   Florida   Spine   0427759340101027   4/22/2018   Bill      9/24/2018     G0283             44.00
29823   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     99211             77.00
29824   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97530             90.00
29825   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97110             77.00
29826   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97140             72.00
29827   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     97010             60.00
29828   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     G0283             44.00
29829   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     98941             88.00
29830   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     97530             90.00
29831   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     97140             72.00
29832   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     97039             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 586 of
                                                   2767

29833   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     97035            44.00
29834   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     97010            60.00
29835   Florida   Spine   0620652650101015   7/28/2018   Bill      9/24/2018     G0283            44.00
29836   Florida   Spine   0611345670101013   7/4/2018    Bill      9/24/2018     98941            88.00
29837   Florida   Spine   0611345670101013   7/4/2018    Bill      9/24/2018     97110            77.00
29838   Florida   Spine   0611345670101013   7/4/2018    Bill      9/24/2018     97112            77.00
29839   Florida   Spine   0611345670101013   7/4/2018    Bill      9/24/2018     97140            72.00
29840   Florida   Spine   0611345670101013   7/4/2018    Bill      9/24/2018     97012            55.00
29841   Florida   Spine   0611345670101013   7/4/2018    Bill      9/24/2018     97010            60.00
29842   Florida   Spine   0611345670101013   7/4/2018    Bill      9/24/2018     G0283            44.00
29843   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     99211            77.00
29844   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97530            90.00
29845   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97112            77.00
29846   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97140            72.00
29847   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     G0283            44.00
29848   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97010            60.00
29849   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     97035            44.00
29850   Florida   Spine   0455853700101043   8/15/2018   Bill      9/24/2018     99211            77.00
29851   Florida   Spine   0455853700101043   8/15/2018   Bill      9/24/2018     97530            90.00
29852   Florida   Spine   0455853700101043   8/15/2018   Bill      9/24/2018     97140            72.00
29853   Florida   Spine   0455853700101043   8/15/2018   Bill      9/24/2018     G0283            44.00
29854   Florida   Spine   0455853700101043   8/15/2018   Bill      9/24/2018     97010            60.00
29855   Florida   Spine   0455853700101043   8/15/2018   Bill      9/24/2018     97035            44.00
29856   Florida   Spine   0455853700101043   8/15/2018   Bill      9/24/2018     97039            44.00
29857   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     99211            77.00
29858   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     97530            90.00
29859   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     97110            77.00
29860   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     97112            77.00
29861   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     97140            72.00
29862   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     G0283            44.00
29863   Florida   Spine   0409424720101079   6/29/2018   Bill      9/24/2018     97010            60.00
29864   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     99211            77.00
29865   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     97530            90.00
29866   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     97110            77.00
29867   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     97140            72.00
29868   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     G0283            44.00
29869   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     97010            60.00
29870   Florida   Spine   0578487350101037   7/2/2018    Bill      9/24/2018     97039            44.00
29871   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     99211            77.00
29872   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     97530            90.00
29873   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     97110            77.00
29874   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     97140            72.00
29875   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     G0283            44.00
29876   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     97010            60.00
29877   Florida   Spine   0407185910101029   7/1/2018    Bill      9/24/2018     97039            44.00
29878   Florida   Spine   0087644080101323   8/1/2018    Bill      9/24/2018     99211            77.00
29879   Florida   Spine   0087644080101323   8/1/2018    Bill      9/24/2018     97530            90.00
29880   Florida   Spine   0087644080101323   8/1/2018    Bill      9/24/2018     97110            77.00
29881   Florida   Spine   0087644080101323   8/1/2018    Bill      9/24/2018     97140            72.00
29882   Florida   Spine   0087644080101323   8/1/2018    Bill      9/24/2018     G0283            44.00
29883   Florida   Spine   0087644080101323   8/1/2018    Bill      9/24/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 587 of
                                                   2767

29884   Florida   Spine   0564386410101084   8/30/2018    Bill     9/24/2018     99211            77.00
29885   Florida   Spine   0564386410101084   8/30/2018    Bill     9/24/2018     97530            90.00
29886   Florida   Spine   0564386410101084   8/30/2018    Bill     9/24/2018     97140            72.00
29887   Florida   Spine   0564386410101084   8/30/2018    Bill     9/24/2018     G0283            44.00
29888   Florida   Spine   0564386410101084   8/30/2018    Bill     9/24/2018     97010            60.00
29889   Florida   Spine   0564386410101084   8/30/2018    Bill     9/24/2018     97035            44.00
29890   Florida   Spine   0253624890101216   7/4/2018     Bill     9/24/2018     97530            90.00
29891   Florida   Spine   0253624890101216   7/4/2018     Bill     9/24/2018     97140            72.00
29892   Florida   Spine   0253624890101216   7/4/2018     Bill     9/24/2018     97039            44.00
29893   Florida   Spine   0604261670101045   8/25/2018    Bill     9/24/2018     98940            72.00
29894   Florida   Spine   0604261670101045   8/25/2018    Bill     9/24/2018     98943            72.00
29895   Florida   Spine   0604261670101045   8/25/2018    Bill     9/24/2018     97530            90.00
29896   Florida   Spine   0604261670101045   8/25/2018    Bill     9/24/2018     97140            72.00
29897   Florida   Spine   0604261670101045   8/25/2018    Bill     9/24/2018     G0283            44.00
29898   Florida   Spine   0604261670101045   8/25/2018    Bill     9/24/2018     97010            60.00
29899   Florida   Spine   0513425240101047   8/21/2018    Bill     9/24/2018     99211            77.00
29900   Florida   Spine   0513425240101047   8/21/2018    Bill     9/24/2018     97530            90.00
29901   Florida   Spine   0513425240101047   8/21/2018    Bill     9/24/2018     97112            77.00
29902   Florida   Spine   0513425240101047   8/21/2018    Bill     9/24/2018     97140            72.00
29903   Florida   Spine   0513425240101047   8/21/2018    Bill     9/24/2018     G0283            44.00
29904   Florida   Spine   0513425240101047   8/21/2018    Bill     9/24/2018     97010            60.00
29905   Florida   Spine   0513425240101047   8/21/2018    Bill     9/24/2018     97035            44.00
29906   Florida   Spine   0454649430101035   10/30/2017   Bill     9/24/2018     99211            77.00
29907   Florida   Spine   0454649430101035   10/30/2017   Bill     9/24/2018     97530            90.00
29908   Florida   Spine   0454649430101035   10/30/2017   Bill     9/24/2018     97112            77.00
29909   Florida   Spine   0454649430101035   10/30/2017   Bill     9/24/2018     97140            72.00
29910   Florida   Spine   0454649430101035   10/30/2017   Bill     9/24/2018     G0283            44.00
29911   Florida   Spine   0454649430101035   10/30/2017   Bill     9/24/2018     97010            60.00
29912   Florida   Spine   0496217780101011   1/19/2018    Bill     9/24/2018     99211            77.00
29913   Florida   Spine   0496217780101011   1/19/2018    Bill     9/24/2018     97140            72.00
29914   Florida   Spine   0496217780101011   1/19/2018    Bill     9/24/2018     G0283            44.00
29915   Florida   Spine   0496217780101011   1/19/2018    Bill     9/24/2018     97010            60.00
29916   Florida   Spine   0592684380101027   6/28/2018    Bill     9/24/2018     99211            77.00
29917   Florida   Spine   0592684380101027   6/28/2018    Bill     9/24/2018     97530            90.00
29918   Florida   Spine   0592684380101027   6/28/2018    Bill     9/24/2018     97110            77.00
29919   Florida   Spine   0592684380101027   6/28/2018    Bill     9/24/2018     97112            77.00
29920   Florida   Spine   0592684380101027   6/28/2018    Bill     9/24/2018     97140            72.00
29921   Florida   Spine   0592684380101027   6/28/2018    Bill     9/24/2018     G0283            44.00
29922   Florida   Spine   0592684380101027   6/28/2018    Bill     9/24/2018     97010            60.00
29923   Florida   Spine   0395752100101079   3/14/2018    Bill     9/24/2018     99211            77.00
29924   Florida   Spine   0395752100101079   3/14/2018    Bill     9/24/2018     97530            90.00
29925   Florida   Spine   0395752100101079   3/14/2018    Bill     9/24/2018     97140            72.00
29926   Florida   Spine   0395752100101079   3/14/2018    Bill     9/24/2018     G0283            44.00
29927   Florida   Spine   0395752100101079   3/14/2018    Bill     9/24/2018     97010            60.00
29928   Florida   Spine   0125047710101180   5/21/2018    Bill     9/24/2018     98941            88.00
29929   Florida   Spine   0125047710101180   5/21/2018    Bill     9/24/2018     97530            90.00
29930   Florida   Spine   0125047710101180   5/21/2018    Bill     9/24/2018     97112            77.00
29931   Florida   Spine   0125047710101180   5/21/2018    Bill     9/24/2018     97140            72.00
29932   Florida   Spine   0125047710101180   5/21/2018    Bill     9/24/2018     G0283            44.00
29933   Florida   Spine   0125047710101180   5/21/2018    Bill     9/24/2018     97010            60.00
29934   Florida   Spine   0125047710101180   5/21/2018    Bill     9/24/2018     97012            55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 588 of
                                                   2767

29935   Florida   Spine   0566172520101026   6/4/2018    Bill      9/24/2018     99211            77.00
29936   Florida   Spine   0566172520101026   6/4/2018    Bill      9/24/2018     97530            90.00
29937   Florida   Spine   0566172520101026   6/4/2018    Bill      9/24/2018     97110            77.00
29938   Florida   Spine   0566172520101026   6/4/2018    Bill      9/24/2018     97140            72.00
29939   Florida   Spine   0566172520101026   6/4/2018    Bill      9/24/2018     G0283            44.00
29940   Florida   Spine   0566172520101026   6/4/2018    Bill      9/24/2018     97010            60.00
29941   Florida   Spine   0566172520101026   6/4/2018    Bill      9/24/2018     97039            44.00
29942   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     99211            77.00
29943   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97530            90.00
29944   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97110            77.00
29945   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97140            72.00
29946   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     G0283            44.00
29947   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97010            60.00
29948   Florida   Spine   0567000360101013   7/3/2018    Bill      9/24/2018     97012            55.00
29949   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     99211            77.00
29950   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     97530            90.00
29951   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     97112            77.00
29952   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     97140            72.00
29953   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     G0283            44.00
29954   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     97010            60.00
29955   Florida   Spine   0424851090101035   7/10/2018   Bill      9/24/2018     97035            44.00
29956   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     99211            77.00
29957   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     97530            90.00
29958   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     97112            77.00
29959   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     97140            72.00
29960   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     G0283            44.00
29961   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     97010            60.00
29962   Florida   Spine   0099841530101012   8/24/2018   Bill      9/24/2018     97035            44.00
29963   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     99211            77.00
29964   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97530            90.00
29965   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97110            77.00
29966   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97112            77.00
29967   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97140            72.00
29968   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     G0283            44.00
29969   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97010            60.00
29970   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     99211            77.00
29971   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97530            90.00
29972   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97110            77.00
29973   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97112            77.00
29974   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97140            72.00
29975   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     G0283            44.00
29976   Florida   Spine   0360232110101048   7/13/2018   Bill      9/24/2018     97010            60.00
29977   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     99211            77.00
29978   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     97530            90.00
29979   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     97112            77.00
29980   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     97140            72.00
29981   Florida   Spine   0573029910101027   6/21/2018   Bill      9/24/2018     97010            60.00
29982   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     99211            77.00
29983   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97530            90.00
29984   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97110            77.00
29985   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 589 of
                                                   2767

29986   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97140             72.00
29987   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     G0283             44.00
29988   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     99211             77.00
29989   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97530             90.00
29990   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97110             77.00
29991   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97112             77.00
29992   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97140             72.00
29993   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     G0283             44.00
29994   Florida   Spine   0609224750101017   7/18/2018   Bill      9/24/2018     97010             60.00
29995   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     99211             77.00
29996   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     97530             90.00
29997   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     97110             77.00
29998   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     97112             77.00
29999   Florida   Spine   0571178530101016   6/23/2018   Bill      9/24/2018     97140             72.00
30000   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     98941             88.00
30001   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97530             90.00
30002   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97012             55.00
30003   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97140             72.00
30004   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97035             44.00
30005   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     97010             60.00
30006   Florida   Spine   0581565190101054   8/18/2018   Bill      9/24/2018     G0283             44.00
30007   Florida   Spine   0628454420101017   8/21/2018   Bill      9/24/2018     99203            500.00
30008   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     99211             77.00
30009   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     97530             90.00
30010   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     97112             77.00
30011   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     97140             72.00
30012   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     G0283             44.00
30013   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     97010             60.00
30014   Florida   Spine   0624003080101017   5/25/2018   Bill      9/24/2018     97012             55.00
30015   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     99211             77.00
30016   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97530             90.00
30017   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97112             77.00
30018   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97140             72.00
30019   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     G0283             44.00
30020   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97010             60.00
30021   Florida   Spine   0550747500101043   7/6/2018    Bill      9/24/2018     97012             55.00
30022   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     99211             77.00
30023   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     97530             90.00
30024   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     97110             77.00
30025   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     97140             72.00
30026   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     G0283             44.00
30027   Florida   Spine   0584707870101031   6/20/2018   Bill      9/24/2018     97010             60.00
30028   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     99211             77.00
30029   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97530             90.00
30030   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97140             72.00
30031   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97010             60.00
30032   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     99211             77.00
30033   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97530             90.00
30034   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97112             77.00
30035   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97140             72.00
30036   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 590 of
                                                   2767

30037   Florida   Spine   0573827830101013   8/8/2018    Bill      9/24/2018     97010             60.00
30038   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     99211             77.00
30039   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97530             90.00
30040   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97110             77.00
30041   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97140             72.00
30042   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     G0283             44.00
30043   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97010             60.00
30044   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     99211             77.00
30045   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97530             90.00
30046   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97110             77.00
30047   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97140             72.00
30048   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97010             60.00
30049   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     G0283             44.00
30050   Florida   Spine   0562742940101063   8/13/2018   Bill      9/24/2018     97035             44.00
30051   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     99211             77.00
30052   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97530             90.00
30053   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97140             72.00
30054   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     G0283             44.00
30055   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97010             60.00
30056   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97035             44.00
30057   Florida   Spine   0091464420101311   8/25/2018   Bill      9/24/2018     97039             44.00
30058   Florida   Spine   0413886060101097   6/29/2017   Bill      9/24/2018     99203            275.00
30059   Florida   Spine   0413886060101097   6/29/2017   Bill      9/24/2018     97140             72.00
30060   Florida   Spine   0413886060101097   6/29/2017   Bill      9/24/2018     G0283             44.00
30061   Florida   Spine   0413886060101097   6/29/2017   Bill      9/24/2018     97010             60.00
30062   Florida   Spine   0413886060101097   6/29/2017   Bill      9/24/2018     A4556             22.00
30063   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     99211             77.00
30064   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97530             90.00
30065   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97110             77.00
30066   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97140             72.00
30067   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     G0283             44.00
30068   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97010             60.00
30069   Florida   Spine   0569798590101012   8/10/2018   Bill      9/24/2018     97039             44.00
30070   Florida   Spine   0556530570101042   8/29/2018   Bill      9/24/2018     99211             77.00
30071   Florida   Spine   0556530570101042   8/29/2018   Bill      9/24/2018     97530             90.00
30072   Florida   Spine   0556530570101042   8/29/2018   Bill      9/24/2018     97140             72.00
30073   Florida   Spine   0556530570101042   8/29/2018   Bill      9/24/2018     G0283             44.00
30074   Florida   Spine   0556530570101042   8/29/2018   Bill      9/24/2018     97010             60.00
30075   Florida   Spine   0556530570101042   8/29/2018   Bill      9/24/2018     97035             44.00
30076   Florida   Spine   0556530570101042   8/29/2018   Bill      9/24/2018     97039             44.00
30077   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     98941             88.00
30078   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     97530             90.00
30079   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     97140             72.00
30080   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     G0283             44.00
30081   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     97010             60.00
30082   Florida   Spine   0604261670101052   8/28/2018   Bill      9/24/2018     97012             55.00
30083   Florida   Spine   0413886060101105   8/31/2018   Bill      9/24/2018     99203            275.00
30084   Florida   Spine   0413886060101105   8/31/2018   Bill      9/24/2018     97140             72.00
30085   Florida   Spine   0413886060101105   8/31/2018   Bill      9/24/2018     G0283             44.00
30086   Florida   Spine   0413886060101105   8/31/2018   Bill      9/24/2018     97010             60.00
30087   Florida   Spine   0413886060101105   8/31/2018   Bill      9/24/2018     A4556             22.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 591 of
                                                   2767

30088   Florida   Spine   0596829530101049   3/27/2018   Bill      9/24/2018     99203              500.00
30089   Florida   Spine   0205247890101074   8/9/2018    Bill      9/24/2018     99203              500.00
30090   Florida   Spine   0616691760101016   7/26/2018   Bill      9/24/2018     99203              500.00
30091   Florida   Spine   0405181280101071   6/9/2018    Bill      9/24/2018     99213              350.00
30092   Florida   Spine   0622710290101031   8/13/2018   Bill      9/24/2018     99203              500.00
30093   Florida   Spine   0556649180101042   6/13/2018   Bill      9/24/2018     99203              500.00
30094   Florida   Spine   0636194630101015   8/21/2018   Bill      9/24/2018     99213              350.00
30095   Florida   Spine   0608679850101038   8/3/2018    Bill      9/24/2018     99213              350.00
30096   Florida   Spine   0608679850101038   8/3/2018    Bill      9/24/2018     20610              300.00
30097   Florida   Spine   0608679850101038   8/3/2018    Bill      9/24/2018     J2001               35.00
30098   Florida   Spine   0608679850101038   8/3/2018    Bill      9/24/2018     J3301               35.00
30099   Florida   Spine   0359773980101058   8/4/2018    Bill      9/24/2018     99213              350.00
30100   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     99213              350.00
30101   Florida   Spine   0171182690101240   6/28/2018   Bill      9/24/2018     99203              500.00
30102   Florida   Spine   0632317120101013   8/20/2018   Bill      9/24/2018     99213              350.00
30103   Florida   Spine   0118501150101182   7/11/2018   Bill      10/1/2018     99203              500.00
30104   Florida   Spine   0488225750101010   3/19/2018   Bill      10/1/2018     73721            1,750.00
30105   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     72141            1,950.00
30106   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     72148            1,950.00
30107   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     73221            1,750.00
30108   Florida   Spine   0436141720101035   1/31/2018   Bill      10/1/2018     99213              350.00
30109   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     72141            1,950.00
30110   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     72148            1,950.00
30111   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     72141            1,950.00
30112   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     72148            1,950.00
30113   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     99211               77.00
30114   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     97530               90.00
30115   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     97112               77.00
30116   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     97140               72.00
30117   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     97010               60.00
30118   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     G0283               44.00
30119   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     99211               77.00
30120   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97530               90.00
30121   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97112               77.00
30122   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97140               72.00
30123   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97035               44.00
30124   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97010               60.00
30125   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     G0283               44.00
30126   Florida   Spine   0616691760101016   7/26/2018   Bill      10/1/2018     99211               77.00
30127   Florida   Spine   0616691760101016   7/26/2018   Bill      10/1/2018     97530               90.00
30128   Florida   Spine   0616691760101016   7/26/2018   Bill      10/1/2018     97112               77.00
30129   Florida   Spine   0616691760101016   7/26/2018   Bill      10/1/2018     97140               72.00
30130   Florida   Spine   0616691760101016   7/26/2018   Bill      10/1/2018     97035               44.00
30131   Florida   Spine   0616691760101016   7/26/2018   Bill      10/1/2018     97010               60.00
30132   Florida   Spine   0616691760101016   7/26/2018   Bill      10/1/2018     G0283               44.00
30133   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     99203              275.00
30134   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97140               72.00
30135   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97035               44.00
30136   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97010               60.00
30137   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     G0283               44.00
30138   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     A4556               22.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 592 of
                                                   2767

30139   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     99211             77.00
30140   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97530             90.00
30141   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97112             77.00
30142   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97140             72.00
30143   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97035             44.00
30144   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97010             60.00
30145   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     G0283             44.00
30146   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     99211             77.00
30147   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     97530             90.00
30148   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     97112             77.00
30149   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     97140             72.00
30150   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     97010             60.00
30151   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     G0283             44.00
30152   Florida   Spine   0427759340101027   4/22/2018   Bill      10/1/2018     99211             77.00
30153   Florida   Spine   0427759340101027   4/22/2018   Bill      10/1/2018     97530             90.00
30154   Florida   Spine   0427759340101027   4/22/2018   Bill      10/1/2018     97112             77.00
30155   Florida   Spine   0427759340101027   4/22/2018   Bill      10/1/2018     97140             72.00
30156   Florida   Spine   0427759340101027   4/22/2018   Bill      10/1/2018     97010             60.00
30157   Florida   Spine   0427759340101027   4/22/2018   Bill      10/1/2018     G0283             44.00
30158   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     99203            275.00
30159   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97010             60.00
30160   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     G0283             44.00
30161   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     A4556             22.00
30162   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     98941             88.00
30163   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97530             90.00
30164   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97140             72.00
30165   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     G0283             44.00
30166   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97010             60.00
30167   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97035             44.00
30168   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97039             44.00
30169   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     99203            275.00
30170   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     99211             77.00
30171   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97530             90.00
30172   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97110             77.00
30173   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97140             72.00
30174   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97010             60.00
30175   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     G0283             44.00
30176   Florida   Spine   0571178530101016   6/23/2018   Bill      10/1/2018     99211             77.00
30177   Florida   Spine   0571178530101016   6/23/2018   Bill      10/1/2018     97110             77.00
30178   Florida   Spine   0571178530101016   6/23/2018   Bill      10/1/2018     97112             77.00
30179   Florida   Spine   0571178530101016   6/23/2018   Bill      10/1/2018     97140             72.00
30180   Florida   Spine   0609243290101014   4/23/2018   Bill      10/1/2018     98941             88.00
30181   Florida   Spine   0609243290101014   4/23/2018   Bill      10/1/2018     97110             77.00
30182   Florida   Spine   0609243290101014   4/23/2018   Bill      10/1/2018     97112             77.00
30183   Florida   Spine   0609243290101014   4/23/2018   Bill      10/1/2018     97140             72.00
30184   Florida   Spine   0609243290101014   4/23/2018   Bill      10/1/2018     G0283             44.00
30185   Florida   Spine   0609243290101014   4/23/2018   Bill      10/1/2018     97010             60.00
30186   Florida   Spine   0609243290101014   4/23/2018   Bill      10/1/2018     99212            105.00
30187   Florida   Spine   0385977570101026   6/10/2018   Bill      10/1/2018     98940             72.00
30188   Florida   Spine   0385977570101026   6/10/2018   Bill      10/1/2018     97530             90.00
30189   Florida   Spine   0385977570101026   6/10/2018   Bill      10/1/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 593 of
                                                   2767

30190   Florida   Spine   0385977570101026   6/10/2018   Bill      10/1/2018     G0283            44.00
30191   Florida   Spine   0385977570101026   6/10/2018   Bill      10/1/2018     97010            60.00
30192   Florida   Spine   0385977570101026   6/10/2018   Bill      10/1/2018     97039            44.00
30193   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     99211            77.00
30194   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97530            90.00
30195   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97112            77.00
30196   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97140            72.00
30197   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     G0283            44.00
30198   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97010            60.00
30199   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     99211            77.00
30200   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97530            90.00
30201   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97110            77.00
30202   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97140            72.00
30203   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97010            60.00
30204   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     G0283            44.00
30205   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     99211            77.00
30206   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97530            90.00
30207   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97110            77.00
30208   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97112            77.00
30209   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97140            72.00
30210   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97010            60.00
30211   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     G0283            44.00
30212   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     99211            77.00
30213   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97530            90.00
30214   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97110            77.00
30215   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97140            72.00
30216   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97035            44.00
30217   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97010            60.00
30218   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     G0283            44.00
30219   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     99211            77.00
30220   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97530            90.00
30221   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97110            77.00
30222   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97140            72.00
30223   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97035            44.00
30224   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97010            60.00
30225   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     G0283            44.00
30226   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     98940            72.00
30227   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97530            90.00
30228   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97112            77.00
30229   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97039            44.00
30230   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     G0283            44.00
30231   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97010            60.00
30232   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     98940            72.00
30233   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97530            90.00
30234   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97112            77.00
30235   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97140            72.00
30236   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97010            60.00
30237   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97035            44.00
30238   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     98940            72.00
30239   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97530            90.00
30240   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 594 of
                                                   2767

30241   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97140             72.00
30242   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     G0283             44.00
30243   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97010             60.00
30244   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     98940             72.00
30245   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97530             90.00
30246   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97110             77.00
30247   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97140             72.00
30248   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     G0283             44.00
30249   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97010             60.00
30250   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     99211             77.00
30251   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97530             90.00
30252   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97110             77.00
30253   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97010             60.00
30254   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     G0283             44.00
30255   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     99212            105.00
30256   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97530             90.00
30257   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97110             77.00
30258   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97112             77.00
30259   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97140             72.00
30260   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     G0283             44.00
30261   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97010             60.00
30262   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     99211             77.00
30263   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97530             90.00
30264   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97110             77.00
30265   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97010             60.00
30266   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     G0283             44.00
30267   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97010             60.00
30268   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     99212            105.00
30269   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97530             90.00
30270   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97110             77.00
30271   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97112             77.00
30272   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97140             72.00
30273   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     G0283             44.00
30274   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97010             60.00
30275   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     99212            105.00
30276   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97530             90.00
30277   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97110             77.00
30278   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97112             77.00
30279   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97140             72.00
30280   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     G0283             44.00
30281   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     97035             44.00
30282   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     99212            105.00
30283   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     97530             90.00
30284   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     97112             77.00
30285   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     97140             72.00
30286   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     G0283             44.00
30287   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     97010             60.00
30288   Florida   Spine   0505444750101099   3/29/2018   Bill      10/1/2018     99213            350.00
30289   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     98940             72.00
30290   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97530             90.00
30291   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 595 of
                                                   2767

30292   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     G0283             44.00
30293   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97010             60.00
30294   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97035             44.00
30295   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97039             44.00
30296   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     99211             77.00
30297   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97110             77.00
30298   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97112             77.00
30299   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97140             72.00
30300   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     G0283             44.00
30301   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97010             60.00
30302   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97012             55.00
30303   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     99211             77.00
30304   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     97530             90.00
30305   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     97110             77.00
30306   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     97112             77.00
30307   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     97140             72.00
30308   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     97010             60.00
30309   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     G0283             44.00
30310   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     99203            275.00
30311   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     99211             77.00
30312   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97530             90.00
30313   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97110             77.00
30314   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97112             77.00
30315   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97140             72.00
30316   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97010             60.00
30317   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     G0283             44.00
30318   Florida   Spine   0301350560101078   7/1/2018    Bill      10/1/2018     99211             77.00
30319   Florida   Spine   0301350560101078   7/1/2018    Bill      10/1/2018     97110             77.00
30320   Florida   Spine   0301350560101078   7/1/2018    Bill      10/1/2018     97112             77.00
30321   Florida   Spine   0301350560101078   7/1/2018    Bill      10/1/2018     97140             72.00
30322   Florida   Spine   0301350560101078   7/1/2018    Bill      10/1/2018     97010             60.00
30323   Florida   Spine   0301350560101078   7/1/2018    Bill      10/1/2018     G0283             44.00
30324   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     99211             77.00
30325   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97530             90.00
30326   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97140             72.00
30327   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     G0283             44.00
30328   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97010             60.00
30329   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97035             44.00
30330   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     99211             77.00
30331   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97530             90.00
30332   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97112             77.00
30333   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97140             72.00
30334   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     G0283             44.00
30335   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97010             60.00
30336   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     99211             77.00
30337   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     97530             90.00
30338   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     97110             77.00
30339   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     97140             72.00
30340   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     97010             60.00
30341   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     G0283             44.00
30342   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 596 of
                                                   2767

30343   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     99211               77.00
30344   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97530               90.00
30345   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97112               77.00
30346   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97140               72.00
30347   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     G0283               44.00
30348   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97010               60.00
30349   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97035               44.00
30350   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     99211               77.00
30351   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97530               90.00
30352   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97112               77.00
30353   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97140               72.00
30354   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     G0283               44.00
30355   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97010               60.00
30356   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     98941               88.00
30357   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     97110               77.00
30358   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     97112               77.00
30359   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     97140               72.00
30360   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     97012               55.00
30361   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     97010               60.00
30362   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     G0283               44.00
30363   Florida   Spine   0284715680101086   12/2/2017   Bill      10/1/2018     99213              350.00
30364   Florida   Spine   0284715680101086   12/2/2017   Bill      10/1/2018     64490            3,000.00
30365   Florida   Spine   0284715680101086   12/2/2017   Bill      10/1/2018     64491            1,700.00
30366   Florida   Spine   0284715680101086   12/2/2017   Bill      10/1/2018     J2001               35.00
30367   Florida   Spine   0284715680101086   12/2/2017   Bill      10/1/2018     J3301               35.00
30368   Florida   Spine   0284715680101086   12/2/2017   Bill      10/1/2018     Q9965               25.00
30369   Florida   Spine   0555354010101012   8/22/2018   Bill      10/1/2018     99211               77.00
30370   Florida   Spine   0555354010101012   8/22/2018   Bill      10/1/2018     97530               90.00
30371   Florida   Spine   0555354010101012   8/22/2018   Bill      10/1/2018     97140               72.00
30372   Florida   Spine   0555354010101012   8/22/2018   Bill      10/1/2018     97010               60.00
30373   Florida   Spine   0555354010101012   8/22/2018   Bill      10/1/2018     G0283               44.00
30374   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     99211               77.00
30375   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     97110               77.00
30376   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     97112               77.00
30377   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     97140               72.00
30378   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     97010               60.00
30379   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     G0283               44.00
30380   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     99211               77.00
30381   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97530               90.00
30382   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97110               77.00
30383   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97140               72.00
30384   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97010               60.00
30385   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     G0283               44.00
30386   Florida   Spine   0315339680101047   7/27/2018   Bill      10/1/2018     99211               77.00
30387   Florida   Spine   0315339680101047   7/27/2018   Bill      10/1/2018     97110               77.00
30388   Florida   Spine   0315339680101047   7/27/2018   Bill      10/1/2018     97112               77.00
30389   Florida   Spine   0315339680101047   7/27/2018   Bill      10/1/2018     97140               72.00
30390   Florida   Spine   0315339680101047   7/27/2018   Bill      10/1/2018     97010               60.00
30391   Florida   Spine   0315339680101047   7/27/2018   Bill      10/1/2018     G0283               44.00
30392   Florida   Spine   0425763400101028   8/22/2018   Bill      10/1/2018     99203              275.00
30393   Florida   Spine   0425763400101028   8/22/2018   Bill      10/1/2018     97035               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 597 of
                                                   2767

30394   Florida   Spine   0425763400101028   8/22/2018   Bill      10/1/2018     97010               60.00
30395   Florida   Spine   0425763400101028   8/22/2018   Bill      10/1/2018     G0283               44.00
30396   Florida   Spine   0425763400101028   8/22/2018   Bill      10/1/2018     A4556               22.00
30397   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     99211               77.00
30398   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97110               77.00
30399   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97112               77.00
30400   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97140               72.00
30401   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97010               60.00
30402   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     G0283               44.00
30403   Florida   Spine   0523067980101049   5/21/2018   Bill      10/1/2018     99211               77.00
30404   Florida   Spine   0523067980101049   5/21/2018   Bill      10/1/2018     97530               90.00
30405   Florida   Spine   0523067980101049   5/21/2018   Bill      10/1/2018     97110               77.00
30406   Florida   Spine   0523067980101049   5/21/2018   Bill      10/1/2018     97140               72.00
30407   Florida   Spine   0523067980101049   5/21/2018   Bill      10/1/2018     G0283               44.00
30408   Florida   Spine   0523067980101049   5/21/2018   Bill      10/1/2018     97010               60.00
30409   Florida   Spine   0300091500101023   8/13/2018   Bill      10/1/2018     72141            1,950.00
30410   Florida   Spine   0300091500101023   8/13/2018   Bill      10/1/2018     72148            1,950.00
30411   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97035               44.00
30412   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     99211               77.00
30413   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97530               90.00
30414   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97112               77.00
30415   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97140               72.00
30416   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     G0283               44.00
30417   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97010               60.00
30418   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     97039               44.00
30419   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     99211               77.00
30420   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     97530               90.00
30421   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     97140               72.00
30422   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     G0283               44.00
30423   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     97010               60.00
30424   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     97035               44.00
30425   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     99203              275.00
30426   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     99211               77.00
30427   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     97110               77.00
30428   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     97112               77.00
30429   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     97140               72.00
30430   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     G0283               44.00
30431   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     97010               60.00
30432   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     97035               44.00
30433   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     99211               77.00
30434   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     97530               90.00
30435   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     97112               77.00
30436   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     97140               72.00
30437   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     G0283               44.00
30438   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     97010               60.00
30439   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97035               44.00
30440   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     99211               77.00
30441   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97530               90.00
30442   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97112               77.00
30443   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97140               72.00
30444   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     G0283               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 598 of
                                                   2767

30445   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97010            60.00
30446   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     99211            77.00
30447   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     97530            90.00
30448   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     97112            77.00
30449   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     97140            72.00
30450   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     G0283            44.00
30451   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     97010            60.00
30452   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     99211            77.00
30453   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     97110            77.00
30454   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     97112            77.00
30455   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     97140            72.00
30456   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     G0283            44.00
30457   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     97010            60.00
30458   Florida   Spine   0576921340101014   6/15/2018   Bill      10/1/2018     99211            77.00
30459   Florida   Spine   0576921340101014   6/15/2018   Bill      10/1/2018     97530            90.00
30460   Florida   Spine   0576921340101014   6/15/2018   Bill      10/1/2018     97112            77.00
30461   Florida   Spine   0576921340101014   6/15/2018   Bill      10/1/2018     97140            72.00
30462   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     98941            88.00
30463   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97012            55.00
30464   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97140            72.00
30465   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97010            60.00
30466   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     G0283            44.00
30467   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97039            44.00
30468   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     99211            77.00
30469   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     97530            90.00
30470   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     97110            77.00
30471   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     97140            72.00
30472   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     97035            44.00
30473   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     97010            60.00
30474   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     G0283            44.00
30475   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     98941            88.00
30476   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97110            77.00
30477   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97112            77.00
30478   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97012            55.00
30479   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97140            72.00
30480   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97010            60.00
30481   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     99211            77.00
30482   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     97530            90.00
30483   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     97110            77.00
30484   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     97140            72.00
30485   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     G0283            44.00
30486   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     97010            60.00
30487   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     97039            44.00
30488   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97035            44.00
30489   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     99211            77.00
30490   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97530            90.00
30491   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97112            77.00
30492   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97140            72.00
30493   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     G0283            44.00
30494   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97010            60.00
30495   Florida   Spine   0550747500101043   7/6/2018    Bill      10/1/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 599 of
                                                   2767

30496   Florida   Spine   0550747500101043   7/6/2018    Bill      10/1/2018     97530             90.00
30497   Florida   Spine   0550747500101043   7/6/2018    Bill      10/1/2018     97112             77.00
30498   Florida   Spine   0550747500101043   7/6/2018    Bill      10/1/2018     97140             72.00
30499   Florida   Spine   0550747500101043   7/6/2018    Bill      10/1/2018     G0283             44.00
30500   Florida   Spine   0550747500101043   7/6/2018    Bill      10/1/2018     97010             60.00
30501   Florida   Spine   0550747500101043   7/6/2018    Bill      10/1/2018     97035             44.00
30502   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     99211             77.00
30503   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97530             90.00
30504   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97110             77.00
30505   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97140             72.00
30506   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97012             55.00
30507   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97010             60.00
30508   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     G0283             44.00
30509   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     99211             77.00
30510   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     97530             90.00
30511   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     97110             77.00
30512   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     97140             72.00
30513   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     97010             60.00
30514   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     G0283             44.00
30515   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     99211             77.00
30516   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97530             90.00
30517   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97110             77.00
30518   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97012             55.00
30519   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97140             72.00
30520   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97010             60.00
30521   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     G0283             44.00
30522   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     98941             88.00
30523   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     97110             77.00
30524   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     97112             77.00
30525   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     97012             55.00
30526   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     97140             72.00
30527   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     97010             60.00
30528   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     G0283             44.00
30529   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     99211             77.00
30530   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     97530             90.00
30531   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     97039             44.00
30532   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     97140             72.00
30533   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     97035             44.00
30534   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     97010             60.00
30535   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     G0283             44.00
30536   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     98941             88.00
30537   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     97110             77.00
30538   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     97112             77.00
30539   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     97012             55.00
30540   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     97140             72.00
30541   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     97010             60.00
30542   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     G0283             44.00
30543   Florida   Spine   0609774700101012   11/3/2017   Bill      10/1/2018     99213            350.00
30544   Florida   Spine   0436141720101035   1/31/2018   Bill      10/1/2018     99213            350.00
30545   Florida   Spine   0607100770101017   6/8/2018    Bill      10/1/2018     99211             77.00
30546   Florida   Spine   0607100770101017   6/8/2018    Bill      10/1/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 600 of
                                                   2767

30547   Florida   Spine   0607100770101017   6/8/2018    Bill      10/1/2018     97112             77.00
30548   Florida   Spine   0607100770101017   6/8/2018    Bill      10/1/2018     97140             72.00
30549   Florida   Spine   0607100770101017   6/8/2018    Bill      10/1/2018     G0283             44.00
30550   Florida   Spine   0607100770101017   6/8/2018    Bill      10/1/2018     97010             60.00
30551   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     99211             77.00
30552   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     97530             90.00
30553   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     97110             77.00
30554   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     97140             72.00
30555   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     G0283             44.00
30556   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     97010             60.00
30557   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     97012             55.00
30558   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97012             55.00
30559   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     99211             77.00
30560   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97530             90.00
30561   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97112             77.00
30562   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97140             72.00
30563   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     G0283             44.00
30564   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97010             60.00
30565   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     99211             77.00
30566   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97530             90.00
30567   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97110             77.00
30568   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97140             72.00
30569   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97035             44.00
30570   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97010             60.00
30571   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     G0283             44.00
30572   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     99203            275.00
30573   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     99211             77.00
30574   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97530             90.00
30575   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97110             77.00
30576   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97140             72.00
30577   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     G0283             44.00
30578   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97010             60.00
30579   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211             77.00
30580   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97530             90.00
30581   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97110             77.00
30582   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140             72.00
30583   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010             60.00
30584   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97039             44.00
30585   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211             77.00
30586   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97530             90.00
30587   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97110             77.00
30588   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140             72.00
30589   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     G0283             44.00
30590   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010             60.00
30591   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211             77.00
30592   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97530             90.00
30593   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97110             77.00
30594   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140             72.00
30595   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010             60.00
30596   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97012             55.00
30597   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 601 of
                                                   2767

30598   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97530             90.00
30599   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97112             77.00
30600   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97140             72.00
30601   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     G0283             44.00
30602   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97010             60.00
30603   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     99211             77.00
30604   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97530             90.00
30605   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97112             77.00
30606   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97140             72.00
30607   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97035             44.00
30608   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97010             60.00
30609   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     G0283             44.00
30610   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     99211             77.00
30611   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97530             90.00
30612   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97112             77.00
30613   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97140             72.00
30614   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97010             60.00
30615   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     G0283             44.00
30616   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     99211             77.00
30617   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     97530             90.00
30618   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     97112             77.00
30619   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     97140             72.00
30620   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     97010             60.00
30621   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     G0283             44.00
30622   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97039             44.00
30623   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97010             60.00
30624   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     G0283             44.00
30625   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     98941             88.00
30626   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97530             90.00
30627   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97140             72.00
30628   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     G0283             44.00
30629   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97010             60.00
30630   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97035             44.00
30631   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     99211             77.00
30632   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97530             90.00
30633   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97110             77.00
30634   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97140             72.00
30635   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97035             44.00
30636   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97010             60.00
30637   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     G0283             44.00
30638   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     A4556             22.00
30639   Florida   Spine   0482710150101062   5/29/2018   Bill      10/1/2018     99211             77.00
30640   Florida   Spine   0482710150101062   5/29/2018   Bill      10/1/2018     97530             90.00
30641   Florida   Spine   0482710150101062   5/29/2018   Bill      10/1/2018     97112             77.00
30642   Florida   Spine   0482710150101062   5/29/2018   Bill      10/1/2018     97140             72.00
30643   Florida   Spine   0482710150101062   5/29/2018   Bill      10/1/2018     97010             60.00
30644   Florida   Spine   0482710150101062   5/29/2018   Bill      10/1/2018     G0283             44.00
30645   Florida   Spine   0571178530101016   6/23/2018   Bill      10/1/2018     99213            193.00
30646   Florida   Spine   0571178530101016   6/23/2018   Bill      10/1/2018     97530             90.00
30647   Florida   Spine   0571178530101016   6/23/2018   Bill      10/1/2018     97110             77.00
30648   Florida   Spine   0571178530101016   6/23/2018   Bill      10/1/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 602 of
                                                   2767

30649   Florida   Spine   0571178530101016   6/23/2018   Bill      10/1/2018     97140            72.00
30650   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     99211            77.00
30651   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97530            90.00
30652   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97110            77.00
30653   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97140            72.00
30654   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97010            60.00
30655   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     G0283            44.00
30656   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     99211            77.00
30657   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97530            90.00
30658   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97110            77.00
30659   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97140            72.00
30660   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97010            60.00
30661   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     G0283            44.00
30662   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     98943            72.00
30663   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     98940            72.00
30664   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97530            90.00
30665   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97140            72.00
30666   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     G0283            44.00
30667   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97010            60.00
30668   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97012            55.00
30669   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97035            44.00
30670   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     99211            77.00
30671   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97530            90.00
30672   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97110            77.00
30673   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97140            72.00
30674   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97010            60.00
30675   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     G0283            44.00
30676   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     98940            72.00
30677   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97530            90.00
30678   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97112            77.00
30679   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97140            72.00
30680   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97010            60.00
30681   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97035            44.00
30682   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     98940            72.00
30683   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97530            90.00
30684   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97110            77.00
30685   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97140            72.00
30686   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     G0283            44.00
30687   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97010            60.00
30688   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     98940            72.00
30689   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97530            90.00
30690   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97112            77.00
30691   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97140            72.00
30692   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     G0283            44.00
30693   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97010            60.00
30694   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     99211            77.00
30695   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97530            90.00
30696   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97110            77.00
30697   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97112            77.00
30698   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97140            72.00
30699   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 603 of
                                                   2767

30700   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97010             60.00
30701   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97140             72.00
30702   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     99211             77.00
30703   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97530             90.00
30704   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97110             77.00
30705   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97010             60.00
30706   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     G0283             44.00
30707   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97035             44.00
30708   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     99211             77.00
30709   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     97530             90.00
30710   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     97112             77.00
30711   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     97140             72.00
30712   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     97010             60.00
30713   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     99212            105.00
30714   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     97530             90.00
30715   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     97112             77.00
30716   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     97140             72.00
30717   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     G0283             44.00
30718   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     97010             60.00
30719   Florida   Spine   0340657740101031   4/6/2018    Bill      10/1/2018     99203            500.00
30720   Florida   Spine   0468304160101029   5/26/2018   Bill      10/1/2018     99213            350.00
30721   Florida   Spine   0464837650101011   5/23/2018   Bill      10/1/2018     99211             77.00
30722   Florida   Spine   0464837650101011   5/23/2018   Bill      10/1/2018     97530             90.00
30723   Florida   Spine   0464837650101011   5/23/2018   Bill      10/1/2018     97140             72.00
30724   Florida   Spine   0464837650101011   5/23/2018   Bill      10/1/2018     97012             55.00
30725   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     99211             77.00
30726   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97530             90.00
30727   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97110             77.00
30728   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97112             77.00
30729   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97140             72.00
30730   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97010             60.00
30731   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     G0283             44.00
30732   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     99211             77.00
30733   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     97530             90.00
30734   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     97110             77.00
30735   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     97140             72.00
30736   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     97010             60.00
30737   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     G0283             44.00
30738   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     99211             77.00
30739   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     97530             90.00
30740   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     97112             77.00
30741   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     97140             72.00
30742   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     G0283             44.00
30743   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     97010             60.00
30744   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     97035             44.00
30745   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     A4556             22.00
30746   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     99211             77.00
30747   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97530             90.00
30748   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97112             77.00
30749   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97140             72.00
30750   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 604 of
                                                   2767

30751   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97010             60.00
30752   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97035             44.00
30753   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97112             77.00
30754   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     99211             77.00
30755   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97530             90.00
30756   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97140             72.00
30757   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     G0283             44.00
30758   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97010             60.00
30759   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97035             44.00
30760   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     98941             88.00
30761   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97530             90.00
30762   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97140             72.00
30763   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     G0283             44.00
30764   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97010             60.00
30765   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97035             44.00
30766   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97039             44.00
30767   Florida   Spine   0616855060101014   1/17/2018   Bill      10/1/2018     99213            350.00
30768   Florida   Spine   0205247890101074   8/9/2018    Bill      10/1/2018     99211             77.00
30769   Florida   Spine   0205247890101074   8/9/2018    Bill      10/1/2018     97530             90.00
30770   Florida   Spine   0205247890101074   8/9/2018    Bill      10/1/2018     97112             77.00
30771   Florida   Spine   0205247890101074   8/9/2018    Bill      10/1/2018     97140             72.00
30772   Florida   Spine   0205247890101074   8/9/2018    Bill      10/1/2018     G0283             44.00
30773   Florida   Spine   0205247890101074   8/9/2018    Bill      10/1/2018     97010             60.00
30774   Florida   Spine   0205247890101074   8/9/2018    Bill      10/1/2018     97035             44.00
30775   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     99211             77.00
30776   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97530             90.00
30777   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97110             77.00
30778   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97140             72.00
30779   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97035             44.00
30780   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97010             60.00
30781   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     G0283             44.00
30782   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     99211             77.00
30783   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     97110             77.00
30784   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     97112             77.00
30785   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     97140             72.00
30786   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     97010             60.00
30787   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     G0283             44.00
30788   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     99211             77.00
30789   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97530             90.00
30790   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97110             77.00
30791   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97140             72.00
30792   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97012             55.00
30793   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97010             60.00
30794   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     G0283             44.00
30795   Florida   Spine   0315339680101047   7/27/2018   Bill      10/1/2018     99211             77.00
30796   Florida   Spine   0315339680101047   7/27/2018   Bill      10/1/2018     97110             77.00
30797   Florida   Spine   0315339680101047   7/27/2018   Bill      10/1/2018     97112             77.00
30798   Florida   Spine   0315339680101047   7/27/2018   Bill      10/1/2018     97140             72.00
30799   Florida   Spine   0315339680101047   7/27/2018   Bill      10/1/2018     97010             60.00
30800   Florida   Spine   0315339680101047   7/27/2018   Bill      10/1/2018     G0283             44.00
30801   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     99203            275.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 605 of
                                                   2767

30802   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97035             44.00
30803   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97010             60.00
30804   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     G0283             44.00
30805   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     A4556             22.00
30806   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     99211             77.00
30807   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97110             77.00
30808   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97112             77.00
30809   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97140             72.00
30810   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97010             60.00
30811   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     G0283             44.00
30812   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     98941             88.00
30813   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97530             90.00
30814   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97110             77.00
30815   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97012             55.00
30816   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97140             72.00
30817   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97010             60.00
30818   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     G0283             44.00
30819   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     99211             77.00
30820   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97110             77.00
30821   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97112             77.00
30822   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97140             72.00
30823   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97010             60.00
30824   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     G0283             44.00
30825   Florida   Spine   0370792780101139   7/7/2018    Bill      10/1/2018     99211             77.00
30826   Florida   Spine   0370792780101139   7/7/2018    Bill      10/1/2018     97530             90.00
30827   Florida   Spine   0370792780101139   7/7/2018    Bill      10/1/2018     97110             77.00
30828   Florida   Spine   0370792780101139   7/7/2018    Bill      10/1/2018     97112             77.00
30829   Florida   Spine   0370792780101139   7/7/2018    Bill      10/1/2018     97140             72.00
30830   Florida   Spine   0370792780101139   7/7/2018    Bill      10/1/2018     G0283             44.00
30831   Florida   Spine   0370792780101139   7/7/2018    Bill      10/1/2018     97010             60.00
30832   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97035             44.00
30833   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     99211             77.00
30834   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97530             90.00
30835   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97112             77.00
30836   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97140             72.00
30837   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     G0283             44.00
30838   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97010             60.00
30839   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     99211             77.00
30840   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     97530             90.00
30841   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     97112             77.00
30842   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     97140             72.00
30843   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     G0283             44.00
30844   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     97010             60.00
30845   Florida   Spine   0414874410101065   7/5/2018    Bill      10/1/2018     99212            105.00
30846   Florida   Spine   0414874410101065   7/5/2018    Bill      10/1/2018     97110             77.00
30847   Florida   Spine   0414874410101065   7/5/2018    Bill      10/1/2018     97112             77.00
30848   Florida   Spine   0414874410101065   7/5/2018    Bill      10/1/2018     97140             72.00
30849   Florida   Spine   0414874410101065   7/5/2018    Bill      10/1/2018     G0283             44.00
30850   Florida   Spine   0414874410101065   7/5/2018    Bill      10/1/2018     97010             60.00
30851   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     99211             77.00
30852   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 606 of
                                                   2767

30853   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     97112            77.00
30854   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     97140            72.00
30855   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     G0283            44.00
30856   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     97010            60.00
30857   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97035            44.00
30858   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     99211            77.00
30859   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97530            90.00
30860   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97112            77.00
30861   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97140            72.00
30862   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     G0283            44.00
30863   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97010            60.00
30864   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     99211            77.00
30865   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     97530            90.00
30866   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     97112            77.00
30867   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     97140            72.00
30868   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     G0283            44.00
30869   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     97010            60.00
30870   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     97035            44.00
30871   Florida   Spine   0593091620101016   9/9/2018    Bill      10/1/2018     A4556            22.00
30872   Florida   Spine   0087644080101323   8/1/2018    Bill      10/1/2018     99211            77.00
30873   Florida   Spine   0087644080101323   8/1/2018    Bill      10/1/2018     97530            90.00
30874   Florida   Spine   0087644080101323   8/1/2018    Bill      10/1/2018     97110            77.00
30875   Florida   Spine   0087644080101323   8/1/2018    Bill      10/1/2018     97140            72.00
30876   Florida   Spine   0087644080101323   8/1/2018    Bill      10/1/2018     G0283            44.00
30877   Florida   Spine   0087644080101323   8/1/2018    Bill      10/1/2018     97010            60.00
30878   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     99211            77.00
30879   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     97110            77.00
30880   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     97112            77.00
30881   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     97140            72.00
30882   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     G0283            44.00
30883   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     97010            60.00
30884   Florida   Spine   0619444340101024   8/9/2018    Bill      10/1/2018     99211            77.00
30885   Florida   Spine   0619444340101024   8/9/2018    Bill      10/1/2018     97530            90.00
30886   Florida   Spine   0619444340101024   8/9/2018    Bill      10/1/2018     97110            77.00
30887   Florida   Spine   0619444340101024   8/9/2018    Bill      10/1/2018     97140            72.00
30888   Florida   Spine   0619444340101024   8/9/2018    Bill      10/1/2018     G0283            44.00
30889   Florida   Spine   0619444340101024   8/9/2018    Bill      10/1/2018     97010            60.00
30890   Florida   Spine   0619444340101024   8/9/2018    Bill      10/1/2018     97039            44.00
30891   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     99211            77.00
30892   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97530            90.00
30893   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97110            77.00
30894   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97140            72.00
30895   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     G0283            44.00
30896   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97010            60.00
30897   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97012            55.00
30898   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     99211            77.00
30899   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97530            90.00
30900   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97110            77.00
30901   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97112            77.00
30902   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97140            72.00
30903   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 607 of
                                                   2767

30904   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97010               60.00
30905   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     99212              105.00
30906   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     97110               77.00
30907   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     97112               77.00
30908   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     97140               72.00
30909   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     97010               60.00
30910   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     G0283               44.00
30911   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     99211               77.00
30912   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     97530               90.00
30913   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     97112               77.00
30914   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     97140               72.00
30915   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     G0283               44.00
30916   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     97010               60.00
30917   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     97012               55.00
30918   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     99211               77.00
30919   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97530               90.00
30920   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97110               77.00
30921   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97140               72.00
30922   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97012               55.00
30923   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97010               60.00
30924   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     G0283               44.00
30925   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     99213              350.00
30926   Florida   Spine   0588693490101013   5/15/2018   Bill      10/1/2018     99213              350.00
30927   Florida   Spine   0588693490101013   5/15/2018   Bill      10/1/2018     64490            3,000.00
30928   Florida   Spine   0588693490101013   5/15/2018   Bill      10/1/2018     64491            1,700.00
30929   Florida   Spine   0588693490101013   5/15/2018   Bill      10/1/2018     J2001               35.00
30930   Florida   Spine   0588693490101013   5/15/2018   Bill      10/1/2018     J3301               35.00
30931   Florida   Spine   0588693490101013   5/15/2018   Bill      10/1/2018     64492            1,600.00
30932   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     99211               77.00
30933   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     97530               90.00
30934   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     97110               77.00
30935   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     97140               72.00
30936   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     G0283               44.00
30937   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     97010               60.00
30938   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     97039               44.00
30939   Florida   Spine   0521418590101162   8/4/2017    Bill      10/1/2018     99213              350.00
30940   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     99211               77.00
30941   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97530               90.00
30942   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97110               77.00
30943   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97112               77.00
30944   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97140               72.00
30945   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     G0283               44.00
30946   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97010               60.00
30947   Florida   Spine   0607100770101017   6/8/2018    Bill      10/1/2018     99211               77.00
30948   Florida   Spine   0607100770101017   6/8/2018    Bill      10/1/2018     97530               90.00
30949   Florida   Spine   0607100770101017   6/8/2018    Bill      10/1/2018     97112               77.00
30950   Florida   Spine   0607100770101017   6/8/2018    Bill      10/1/2018     97140               72.00
30951   Florida   Spine   0607100770101017   6/8/2018    Bill      10/1/2018     G0283               44.00
30952   Florida   Spine   0607100770101017   6/8/2018    Bill      10/1/2018     97010               60.00
30953   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     99211               77.00
30954   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 608 of
                                                   2767

30955   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97110             77.00
30956   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97140             72.00
30957   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97010             60.00
30958   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     G0283             44.00
30959   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     99211             77.00
30960   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97530             90.00
30961   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97110             77.00
30962   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97112             77.00
30963   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97140             72.00
30964   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     G0283             44.00
30965   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97010             60.00
30966   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     97012             55.00
30967   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     99211             77.00
30968   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     97530             90.00
30969   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     97112             77.00
30970   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     97140             72.00
30971   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     G0283             44.00
30972   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     97010             60.00
30973   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97035             44.00
30974   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     99211             77.00
30975   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97530             90.00
30976   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97110             77.00
30977   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97140             72.00
30978   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     G0283             44.00
30979   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97010             60.00
30980   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211             77.00
30981   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97530             90.00
30982   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97110             77.00
30983   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140             72.00
30984   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010             60.00
30985   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97039             44.00
30986   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     99211             77.00
30987   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97530             90.00
30988   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97110             77.00
30989   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97140             72.00
30990   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     G0283             44.00
30991   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97010             60.00
30992   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211             77.00
30993   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97530             90.00
30994   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140             72.00
30995   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     G0283             44.00
30996   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010             60.00
30997   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97035             44.00
30998   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97039             44.00
30999   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211             77.00
31000   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97530             90.00
31001   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97110             77.00
31002   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140             72.00
31003   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010             60.00
31004   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97039             44.00
31005   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     99203            275.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 609 of
                                                   2767

31006   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97010             60.00
31007   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     99211             77.00
31008   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97530             90.00
31009   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97110             77.00
31010   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97112             77.00
31011   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97140             72.00
31012   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     G0283             44.00
31013   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97010             60.00
31014   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     99212            105.00
31015   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97530             90.00
31016   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97110             77.00
31017   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97112             77.00
31018   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97140             72.00
31019   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97010             60.00
31020   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     G0283             44.00
31021   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     99211             77.00
31022   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     97530             90.00
31023   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     97112             77.00
31024   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     97140             72.00
31025   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     97010             60.00
31026   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     G0283             44.00
31027   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     G0283             44.00
31028   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     99211             77.00
31029   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97530             90.00
31030   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97112             77.00
31031   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97140             72.00
31032   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97035             44.00
31033   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97010             60.00
31034   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     G0283             44.00
31035   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     99211             77.00
31036   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97530             90.00
31037   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97112             77.00
31038   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97140             72.00
31039   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97035             44.00
31040   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97010             60.00
31041   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97035             44.00
31042   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     99211             77.00
31043   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97530             90.00
31044   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97112             77.00
31045   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97140             72.00
31046   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97010             60.00
31047   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     G0283             44.00
31048   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     98941             88.00
31049   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     G0283             44.00
31050   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97010             60.00
31051   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97039             44.00
31052   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     98941             88.00
31053   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97530             90.00
31054   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97140             72.00
31055   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     G0283             44.00
31056   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 610 of
                                                   2767

31057   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97035             44.00
31058   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97039             44.00
31059   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     99212            105.00
31060   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97530             90.00
31061   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97110             77.00
31062   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97140             72.00
31063   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     97010             60.00
31064   Florida   Spine   0537302130101019   7/30/2018   Bill      10/1/2018     G0283             44.00
31065   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     99211             77.00
31066   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97530             90.00
31067   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97110             77.00
31068   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97140             72.00
31069   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     97010             60.00
31070   Florida   Spine   0390627420101063   7/26/2018   Bill      10/1/2018     G0283             44.00
31071   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97530             90.00
31072   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97112             77.00
31073   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97140             72.00
31074   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     G0283             44.00
31075   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97010             60.00
31076   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97012             55.00
31077   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97039             44.00
31078   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     98943             72.00
31079   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     98940             72.00
31080   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97530             90.00
31081   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97140             72.00
31082   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     G0283             44.00
31083   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97010             60.00
31084   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97035             44.00
31085   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97530             90.00
31086   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97112             77.00
31087   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97140             72.00
31088   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     G0283             44.00
31089   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97010             60.00
31090   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97012             55.00
31091   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     98940             72.00
31092   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97530             90.00
31093   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97112             77.00
31094   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97140             72.00
31095   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97010             60.00
31096   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97035             44.00
31097   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     99213            193.00
31098   Florida   Spine   0633704110101021   9/9/2018    Bill      10/1/2018     99203            275.00
31099   Florida   Spine   0633704110101021   9/9/2018    Bill      10/1/2018     A4556             22.00
31100   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     98940             72.00
31101   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97530             90.00
31102   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97140             72.00
31103   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     G0283             44.00
31104   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97010             60.00
31105   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     99213            193.00
31106   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     98940             72.00
31107   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 611 of
                                                   2767

31108   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97110             77.00
31109   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97140             72.00
31110   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     G0283             44.00
31111   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     97010             60.00
31112   Florida   Spine   0348590770101021   6/23/2018   Bill      10/1/2018     99202            193.00
31113   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     G0283             44.00
31114   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     99211             77.00
31115   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97530             90.00
31116   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97110             77.00
31117   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97140             72.00
31118   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97035             44.00
31119   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97010             60.00
31120   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97140             72.00
31121   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     99211             77.00
31122   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97530             90.00
31123   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97110             77.00
31124   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97010             60.00
31125   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     G0283             44.00
31126   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97035             44.00
31127   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     99211             77.00
31128   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97530             90.00
31129   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97110             77.00
31130   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97112             77.00
31131   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97140             72.00
31132   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     G0283             44.00
31133   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97010             60.00
31134   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     99211             77.00
31135   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97530             90.00
31136   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97112             77.00
31137   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97140             72.00
31138   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     G0283             44.00
31139   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97010             60.00
31140   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     99211             77.00
31141   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     97530             90.00
31142   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     97110             77.00
31143   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     97112             77.00
31144   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     97140             72.00
31145   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     G0283             44.00
31146   Florida   Spine   0424851090101035   7/10/2018   Bill      10/1/2018     97010             60.00
31147   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     99211             77.00
31148   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     97530             90.00
31149   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     97112             77.00
31150   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     97140             72.00
31151   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     97010             60.00
31152   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     99211             77.00
31153   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     97530             90.00
31154   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     97112             77.00
31155   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     97140             72.00
31156   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     G0283             44.00
31157   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     97010             60.00
31158   Florida   Spine   0633704110101013   8/18/2018   Bill      10/1/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 612 of
                                                   2767

31159   Florida   Spine   0633704110101013   8/18/2018   Bill      10/1/2018     97039            44.00
31160   Florida   Spine   0633704110101013   8/18/2018   Bill      10/1/2018     97010            60.00
31161   Florida   Spine   0633704110101013   8/18/2018   Bill      10/1/2018     G0283            44.00
31162   Florida   Spine   0395752100101079   3/14/2018   Bill      10/1/2018     98940            72.00
31163   Florida   Spine   0395752100101079   3/14/2018   Bill      10/1/2018     97530            90.00
31164   Florida   Spine   0395752100101079   3/14/2018   Bill      10/1/2018     97140            72.00
31165   Florida   Spine   0395752100101079   3/14/2018   Bill      10/1/2018     G0283            44.00
31166   Florida   Spine   0395752100101079   3/14/2018   Bill      10/1/2018     97010            60.00
31167   Florida   Spine   0464837650101011   5/23/2018   Bill      10/1/2018     99211            77.00
31168   Florida   Spine   0464837650101011   5/23/2018   Bill      10/1/2018     97530            90.00
31169   Florida   Spine   0464837650101011   5/23/2018   Bill      10/1/2018     97140            72.00
31170   Florida   Spine   0464837650101011   5/23/2018   Bill      10/1/2018     G0283            44.00
31171   Florida   Spine   0464837650101011   5/23/2018   Bill      10/1/2018     97010            60.00
31172   Florida   Spine   0464837650101011   5/23/2018   Bill      10/1/2018     97012            55.00
31173   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     99211            77.00
31174   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     97110            77.00
31175   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     97112            77.00
31176   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     97140            72.00
31177   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     97010            60.00
31178   Florida   Spine   0548978960101018   7/22/2018   Bill      10/1/2018     G0283            44.00
31179   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     99211            77.00
31180   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97110            77.00
31181   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97112            77.00
31182   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97140            72.00
31183   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     G0283            44.00
31184   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97010            60.00
31185   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97012            55.00
31186   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     99211            77.00
31187   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97530            90.00
31188   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97112            77.00
31189   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97140            72.00
31190   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     G0283            44.00
31191   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97010            60.00
31192   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97035            44.00
31193   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     99211            77.00
31194   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     97530            90.00
31195   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     97112            77.00
31196   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     97140            72.00
31197   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     G0283            44.00
31198   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     97010            60.00
31199   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     97012            55.00
31200   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     99211            77.00
31201   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97530            90.00
31202   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97112            77.00
31203   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97140            72.00
31204   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     G0283            44.00
31205   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97010            60.00
31206   Florida   Spine   0157462650101218   7/2/2018    Bill      10/1/2018     97035            44.00
31207   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97035            44.00
31208   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     99211            77.00
31209   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 613 of
                                                   2767

31210   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97112             77.00
31211   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97140             72.00
31212   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     G0283             44.00
31213   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97010             60.00
31214   Florida   Spine   0317710090101256   7/6/2018    Bill      10/1/2018     99212            105.00
31215   Florida   Spine   0317710090101256   7/6/2018    Bill      10/1/2018     97530             90.00
31216   Florida   Spine   0317710090101256   7/6/2018    Bill      10/1/2018     97110             77.00
31217   Florida   Spine   0317710090101256   7/6/2018    Bill      10/1/2018     97112             77.00
31218   Florida   Spine   0317710090101256   7/6/2018    Bill      10/1/2018     97140             72.00
31219   Florida   Spine   0317710090101256   7/6/2018    Bill      10/1/2018     G0283             44.00
31220   Florida   Spine   0317710090101256   7/6/2018    Bill      10/1/2018     97010             60.00
31221   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     G0283             44.00
31222   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     99211             77.00
31223   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97530             90.00
31224   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97110             77.00
31225   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97140             72.00
31226   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97039             44.00
31227   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97010             60.00
31228   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     99211             77.00
31229   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     97110             77.00
31230   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     97112             77.00
31231   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     97140             72.00
31232   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     97010             60.00
31233   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     G0283             44.00
31234   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     99211             77.00
31235   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97530             90.00
31236   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97110             77.00
31237   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97140             72.00
31238   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97010             60.00
31239   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     G0283             44.00
31240   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     99203            275.00
31241   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97140             72.00
31242   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97010             60.00
31243   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     99211             77.00
31244   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97530             90.00
31245   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97110             77.00
31246   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97140             72.00
31247   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97010             60.00
31248   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     G0283             44.00
31249   Florida   Spine   0592194320101038   8/15/2018   Bill      10/1/2018     99211             77.00
31250   Florida   Spine   0592194320101038   8/15/2018   Bill      10/1/2018     97530             90.00
31251   Florida   Spine   0592194320101038   8/15/2018   Bill      10/1/2018     97110             77.00
31252   Florida   Spine   0592194320101038   8/15/2018   Bill      10/1/2018     97140             72.00
31253   Florida   Spine   0592194320101038   8/15/2018   Bill      10/1/2018     97035             44.00
31254   Florida   Spine   0592194320101038   8/15/2018   Bill      10/1/2018     97010             60.00
31255   Florida   Spine   0592194320101038   8/15/2018   Bill      10/1/2018     G0283             44.00
31256   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     98941             88.00
31257   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97530             90.00
31258   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97110             77.00
31259   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97012             55.00
31260   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 614 of
                                                   2767

31261   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97010            60.00
31262   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     G0283            44.00
31263   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     99211            77.00
31264   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97110            77.00
31265   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97112            77.00
31266   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97140            72.00
31267   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97010            60.00
31268   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     G0283            44.00
31269   Florida   Spine   0424697340101030   7/6/2018    Bill      10/1/2018     99211            77.00
31270   Florida   Spine   0424697340101030   7/6/2018    Bill      10/1/2018     97110            77.00
31271   Florida   Spine   0424697340101030   7/6/2018    Bill      10/1/2018     97112            77.00
31272   Florida   Spine   0424697340101030   7/6/2018    Bill      10/1/2018     97140            72.00
31273   Florida   Spine   0424697340101030   7/6/2018    Bill      10/1/2018     97010            60.00
31274   Florida   Spine   0424697340101030   7/6/2018    Bill      10/1/2018     G0283            44.00
31275   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     99211            77.00
31276   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97530            90.00
31277   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97112            77.00
31278   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97140            72.00
31279   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     G0283            44.00
31280   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97010            60.00
31281   Florida   Spine   0636194630101015   8/21/2018   Bill      10/1/2018     97035            44.00
31282   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     99211            77.00
31283   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     97530            90.00
31284   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     97110            77.00
31285   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     97112            77.00
31286   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     97140            72.00
31287   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     G0283            44.00
31288   Florida   Spine   0438561890101085   6/9/2018    Bill      10/1/2018     97010            60.00
31289   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     99211            77.00
31290   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     97530            90.00
31291   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     97110            77.00
31292   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     97140            72.00
31293   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     G0283            44.00
31294   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     97010            60.00
31295   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     99211            77.00
31296   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97530            90.00
31297   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97112            77.00
31298   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97140            72.00
31299   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     G0283            44.00
31300   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97010            60.00
31301   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     99211            77.00
31302   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     97110            77.00
31303   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     97112            77.00
31304   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     97140            72.00
31305   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     G0283            44.00
31306   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     97010            60.00
31307   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     99211            77.00
31308   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     97530            90.00
31309   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     97112            77.00
31310   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     97140            72.00
31311   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 615 of
                                                   2767

31312   Florida   Spine   0596695490101018   6/24/2018   Bill      10/1/2018     97010            60.00
31313   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     98941            88.00
31314   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97012            55.00
31315   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97140            72.00
31316   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97010            60.00
31317   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     G0283            44.00
31318   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97039            44.00
31319   Florida   Spine   0551288340101082   7/23/2018   Bill      10/1/2018     99211            77.00
31320   Florida   Spine   0551288340101082   7/23/2018   Bill      10/1/2018     97530            90.00
31321   Florida   Spine   0551288340101082   7/23/2018   Bill      10/1/2018     97112            77.00
31322   Florida   Spine   0551288340101082   7/23/2018   Bill      10/1/2018     97140            72.00
31323   Florida   Spine   0551288340101082   7/23/2018   Bill      10/1/2018     97010            60.00
31324   Florida   Spine   0551288340101082   7/23/2018   Bill      10/1/2018     97035            44.00
31325   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97012            55.00
31326   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     99211            77.00
31327   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97530            90.00
31328   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97110            77.00
31329   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97140            72.00
31330   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     G0283            44.00
31331   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97010            60.00
31332   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     G0283            44.00
31333   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     99211            77.00
31334   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     97530            90.00
31335   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     97110            77.00
31336   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     97140            72.00
31337   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     97035            44.00
31338   Florida   Spine   0505637720101012   7/25/2018   Bill      10/1/2018     97010            60.00
31339   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     98941            88.00
31340   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     97110            77.00
31341   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     97112            77.00
31342   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     97140            72.00
31343   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     97010            60.00
31344   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     G0283            44.00
31345   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     97039            44.00
31346   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     98941            88.00
31347   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97110            77.00
31348   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97112            77.00
31349   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97012            55.00
31350   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97140            72.00
31351   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97010            60.00
31352   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     G0283            44.00
31353   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     99211            77.00
31354   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97530            90.00
31355   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97110            77.00
31356   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97012            55.00
31357   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97140            72.00
31358   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97010            60.00
31359   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     G0283            44.00
31360   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     99211            77.00
31361   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     97530            90.00
31362   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     97039            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 616 of
                                                   2767

31363   Florida   Spine   0620652650101015   7/28/2018    Bill     10/1/2018     97140               72.00
31364   Florida   Spine   0620652650101015   7/28/2018    Bill     10/1/2018     97035               44.00
31365   Florida   Spine   0620652650101015   7/28/2018    Bill     10/1/2018     97010               60.00
31366   Florida   Spine   0567000360101013   7/3/2018     Bill     10/1/2018     99211               77.00
31367   Florida   Spine   0567000360101013   7/3/2018     Bill     10/1/2018     97530               90.00
31368   Florida   Spine   0567000360101013   7/3/2018     Bill     10/1/2018     97110               77.00
31369   Florida   Spine   0567000360101013   7/3/2018     Bill     10/1/2018     97140               72.00
31370   Florida   Spine   0567000360101013   7/3/2018     Bill     10/1/2018     G0283               44.00
31371   Florida   Spine   0567000360101013   7/3/2018     Bill     10/1/2018     97010               60.00
31372   Florida   Spine   0567000360101013   7/3/2018     Bill     10/1/2018     97039               44.00
31373   Florida   Spine   0161334090101013   3/30/2016    Bill     10/1/2018     99211               77.00
31374   Florida   Spine   0161334090101013   3/30/2016    Bill     10/1/2018     97530               90.00
31375   Florida   Spine   0161334090101013   3/30/2016    Bill     10/1/2018     97112               77.00
31376   Florida   Spine   0161334090101013   3/30/2016    Bill     10/1/2018     97140               72.00
31377   Florida   Spine   0161334090101013   3/30/2016    Bill     10/1/2018     97035               44.00
31378   Florida   Spine   0161334090101013   3/30/2016    Bill     10/1/2018     97010               60.00
31379   Florida   Spine   0161334090101013   3/30/2016    Bill     10/1/2018     G0283               44.00
31380   Florida   Spine   0604261670101045   8/25/2018    Bill     10/1/2018     99213              350.00
31381   Florida   Spine   0582390370101017   12/19/2017   Bill     10/1/2018     99213              350.00
31382   Florida   Spine   0600759760101019   8/24/2018    Bill     10/1/2018     99203              500.00
31383   Florida   Spine   0440012180101035   2/28/2018    Bill     10/1/2018     99213              350.00
31384   Florida   Spine   0613379790101015   7/18/2018    Bill     10/1/2018     99213              350.00
31385   Florida   Spine   0272208500101035   3/20/2018    Bill     10/1/2018     99213              350.00
31386   Florida   Spine   0272208500101035   3/20/2018    Bill     10/1/2018     62321            2,100.00
31387   Florida   Spine   0272208500101035   3/20/2018    Bill     10/1/2018     J2001              105.00
31388   Florida   Spine   0272208500101035   3/20/2018    Bill     10/1/2018     J0702               35.00
31389   Florida   Spine   0272208500101035   3/20/2018    Bill     10/1/2018     Q9965               25.00
31390   Florida   Spine   0175851800101037   6/17/2018    Bill     10/1/2018     99213              350.00
31391   Florida   Spine   0598928260101035   6/4/2018     Bill     10/1/2018     99213              350.00
31392   Florida   Spine   0598928260101035   6/4/2018     Bill     10/1/2018     62321            2,100.00
31393   Florida   Spine   0598928260101035   6/4/2018     Bill     10/1/2018     J2001              105.00
31394   Florida   Spine   0598928260101035   6/4/2018     Bill     10/1/2018     Q9965               25.00
31395   Florida   Spine   0598928260101035   6/4/2018     Bill     10/1/2018     J3490               25.00
31396   Florida   Spine   0598928260101035   6/4/2018     Bill     10/1/2018     J0702               35.00
31397   Florida   Spine   0586281730101019   4/23/2018    Bill     10/1/2018     99213              350.00
31398   Florida   Spine   0586281730101019   4/23/2018    Bill     10/1/2018     62323            2,000.00
31399   Florida   Spine   0586281730101019   4/23/2018    Bill     10/1/2018     J2001              105.00
31400   Florida   Spine   0586281730101019   4/23/2018    Bill     10/1/2018     J3490               25.00
31401   Florida   Spine   0586281730101019   4/23/2018    Bill     10/1/2018     J0702               35.00
31402   Florida   Spine   0586281730101019   4/23/2018    Bill     10/1/2018     Q9965               25.00
31403   Florida   Spine   0586281730101019   4/23/2018    Bill     10/1/2018     81025               25.00
31404   Florida   Spine   0585733910101012   7/28/2018    Bill     10/1/2018     99213              350.00
31405   Florida   Spine   0008125820101100   4/24/2018    Bill     10/1/2018     99213              350.00
31406   Florida   Spine   0428744690101073   6/21/2018    Bill     10/1/2018     99213              193.00
31407   Florida   Spine   0428744690101073   6/21/2018    Bill     10/1/2018     97530               90.00
31408   Florida   Spine   0428744690101073   6/21/2018    Bill     10/1/2018     97110               77.00
31409   Florida   Spine   0428744690101073   6/21/2018    Bill     10/1/2018     97012               55.00
31410   Florida   Spine   0609224750101017   7/18/2018    Bill     10/1/2018     99211               77.00
31411   Florida   Spine   0609224750101017   7/18/2018    Bill     10/1/2018     97530               90.00
31412   Florida   Spine   0609224750101017   7/18/2018    Bill     10/1/2018     97110               77.00
31413   Florida   Spine   0609224750101017   7/18/2018    Bill     10/1/2018     97112               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 617 of
                                                   2767

31414   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97140             72.00
31415   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     G0283             44.00
31416   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97010             60.00
31417   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     99203            500.00
31418   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     99211             77.00
31419   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     97530             90.00
31420   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     97110             77.00
31421   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     97140             72.00
31422   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     G0283             44.00
31423   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     97010             60.00
31424   Florida   Spine   0315693750101059   8/27/2018   Bill      10/1/2018     97012             55.00
31425   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     99211             77.00
31426   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     97530             90.00
31427   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     97112             77.00
31428   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     97140             72.00
31429   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     G0283             44.00
31430   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     97010             60.00
31431   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     99212            105.00
31432   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97530             90.00
31433   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97110             77.00
31434   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97140             72.00
31435   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97010             60.00
31436   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     G0283             44.00
31437   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     99211             77.00
31438   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97530             90.00
31439   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97110             77.00
31440   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97140             72.00
31441   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     G0283             44.00
31442   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97010             60.00
31443   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     99211             77.00
31444   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     97530             90.00
31445   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     97112             77.00
31446   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     97140             72.00
31447   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     G0283             44.00
31448   Florida   Spine   0450027330101062   6/25/2018   Bill      10/1/2018     97010             60.00
31449   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     98941             88.00
31450   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     97530             90.00
31451   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     97012             55.00
31452   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     97140             72.00
31453   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     97035             44.00
31454   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     97010             60.00
31455   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     G0283             44.00
31456   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211             77.00
31457   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140             72.00
31458   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010             60.00
31459   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211             77.00
31460   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97530             90.00
31461   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97110             77.00
31462   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140             72.00
31463   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     G0283             44.00
31464   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 618 of
                                                   2767

31465   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97039             44.00
31466   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211             77.00
31467   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140             72.00
31468   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010             60.00
31469   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     99203            500.00
31470   Florida   Spine   0624003080101017   5/25/2018   Bill      10/1/2018     97012             55.00
31471   Florida   Spine   0624003080101017   5/25/2018   Bill      10/1/2018     99211             77.00
31472   Florida   Spine   0624003080101017   5/25/2018   Bill      10/1/2018     97530             90.00
31473   Florida   Spine   0624003080101017   5/25/2018   Bill      10/1/2018     97112             77.00
31474   Florida   Spine   0624003080101017   5/25/2018   Bill      10/1/2018     97140             72.00
31475   Florida   Spine   0624003080101017   5/25/2018   Bill      10/1/2018     G0283             44.00
31476   Florida   Spine   0624003080101017   5/25/2018   Bill      10/1/2018     97010             60.00
31477   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     99211             77.00
31478   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97530             90.00
31479   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97140             72.00
31480   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97010             60.00
31481   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     G0283             44.00
31482   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     99211             77.00
31483   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97530             90.00
31484   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97112             77.00
31485   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97140             72.00
31486   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97035             44.00
31487   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97010             60.00
31488   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     G0283             44.00
31489   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     99211             77.00
31490   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97530             90.00
31491   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97112             77.00
31492   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97140             72.00
31493   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97035             44.00
31494   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97010             60.00
31495   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97035             44.00
31496   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     99211             77.00
31497   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97530             90.00
31498   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97112             77.00
31499   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97140             72.00
31500   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97010             60.00
31501   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     G0283             44.00
31502   Florida   Spine   0358177500101021   9/1/2018    Bill      10/1/2018     99203            275.00
31503   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     G0283             44.00
31504   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     99211             77.00
31505   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97530             90.00
31506   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97110             77.00
31507   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97140             72.00
31508   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97035             44.00
31509   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97010             60.00
31510   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97039             44.00
31511   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97530             90.00
31512   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97140             72.00
31513   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     G0283             44.00
31514   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97010             60.00
31515   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 619 of
                                                   2767

31516   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     G0283             44.00
31517   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     99211             77.00
31518   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97112             77.00
31519   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97110             77.00
31520   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97140             72.00
31521   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97035             44.00
31522   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97010             60.00
31523   Florida   Spine   0253624890101216   7/4/2018    Bill      10/1/2018     98941             88.00
31524   Florida   Spine   0253624890101216   7/4/2018    Bill      10/1/2018     97530             90.00
31525   Florida   Spine   0253624890101216   7/4/2018    Bill      10/1/2018     97140             72.00
31526   Florida   Spine   0253624890101216   7/4/2018    Bill      10/1/2018     G0283             44.00
31527   Florida   Spine   0253624890101216   7/4/2018    Bill      10/1/2018     97010             60.00
31528   Florida   Spine   0253624890101216   7/4/2018    Bill      10/1/2018     97012             55.00
31529   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     99212            105.00
31530   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97530             90.00
31531   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97110             77.00
31532   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97140             72.00
31533   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97010             60.00
31534   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     G0283             44.00
31535   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     99211             77.00
31536   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97110             77.00
31537   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97112             77.00
31538   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97140             72.00
31539   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97010             60.00
31540   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     G0283             44.00
31541   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97530             90.00
31542   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97140             72.00
31543   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     G0283             44.00
31544   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97010             60.00
31545   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97012             55.00
31546   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97039             44.00
31547   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     99211             77.00
31548   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97530             90.00
31549   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97110             77.00
31550   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97140             72.00
31551   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97039             44.00
31552   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97010             60.00
31553   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     G0283             44.00
31554   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97530             90.00
31555   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     G0283             44.00
31556   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97010             60.00
31557   Florida   Spine   0598544170101013   6/23/2018   Bill      10/1/2018     97039             44.00
31558   Florida   Spine   0633704110101021   9/9/2018    Bill      10/1/2018     99211             77.00
31559   Florida   Spine   0633704110101021   9/9/2018    Bill      10/1/2018     97530             90.00
31560   Florida   Spine   0633704110101021   9/9/2018    Bill      10/1/2018     97140             72.00
31561   Florida   Spine   0633704110101021   9/9/2018    Bill      10/1/2018     97010             60.00
31562   Florida   Spine   0633704110101021   9/9/2018    Bill      10/1/2018     G0283             44.00
31563   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     99211             77.00
31564   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97530             90.00
31565   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97110             77.00
31566   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 620 of
                                                   2767

31567   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     G0283               44.00
31568   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97010               60.00
31569   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     99211               77.00
31570   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97530               90.00
31571   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97110               77.00
31572   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97140               72.00
31573   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     G0283               44.00
31574   Florida   Spine   0502847650101105   7/21/2018   Bill      10/1/2018     97010               60.00
31575   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97010               60.00
31576   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     99211               77.00
31577   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97530               90.00
31578   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97110               77.00
31579   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97112               77.00
31580   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97140               72.00
31581   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     G0283               44.00
31582   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     99211               77.00
31583   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97530               90.00
31584   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97110               77.00
31585   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97140               72.00
31586   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     G0283               44.00
31587   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97010               60.00
31588   Florida   Spine   0420201160101123   5/18/2018   Bill      10/1/2018     99211               77.00
31589   Florida   Spine   0420201160101123   5/18/2018   Bill      10/1/2018     97530               90.00
31590   Florida   Spine   0420201160101123   5/18/2018   Bill      10/1/2018     97112               77.00
31591   Florida   Spine   0420201160101123   5/18/2018   Bill      10/1/2018     97140               72.00
31592   Florida   Spine   0420201160101123   5/18/2018   Bill      10/1/2018     G0283               44.00
31593   Florida   Spine   0420201160101123   5/18/2018   Bill      10/1/2018     97010               60.00
31594   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     99213              350.00
31595   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     J2001               35.00
31596   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     J3301              105.00
31597   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     J3490               25.00
31598   Florida   Spine   0609211730101027   8/10/2018   Bill      10/1/2018     62321            2,100.00
31599   Florida   Spine   0633704110101013   8/18/2018   Bill      10/1/2018     99211               77.00
31600   Florida   Spine   0633704110101013   8/18/2018   Bill      10/1/2018     97530               90.00
31601   Florida   Spine   0633704110101013   8/18/2018   Bill      10/1/2018     97110               77.00
31602   Florida   Spine   0633704110101013   8/18/2018   Bill      10/1/2018     97140               72.00
31603   Florida   Spine   0633704110101013   8/18/2018   Bill      10/1/2018     97035               44.00
31604   Florida   Spine   0633704110101013   8/18/2018   Bill      10/1/2018     97010               60.00
31605   Florida   Spine   0633704110101013   8/18/2018   Bill      10/1/2018     G0283               44.00
31606   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     99211               77.00
31607   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97110               77.00
31608   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97112               77.00
31609   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97140               72.00
31610   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     97010               60.00
31611   Florida   Spine   0548690840101056   8/3/2018    Bill      10/1/2018     G0283               44.00
31612   Florida   Spine   0301350560101078   7/1/2018    Bill      10/1/2018     99213              193.00
31613   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     99211               77.00
31614   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     97530               90.00
31615   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     97110               77.00
31616   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     97140               72.00
31617   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 621 of
                                                   2767

31618   Florida   Spine   0375827250101048   5/11/2018   Bill      10/1/2018     G0283             44.00
31619   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     99211             77.00
31620   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97530             90.00
31621   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97110             77.00
31622   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97140             72.00
31623   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     G0283             44.00
31624   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97010             60.00
31625   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     97035             44.00
31626   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     98941             88.00
31627   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97012             55.00
31628   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97039             44.00
31629   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     99211             77.00
31630   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     97530             90.00
31631   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     97112             77.00
31632   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     97140             72.00
31633   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     G0283             44.00
31634   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     97010             60.00
31635   Florida   Spine   0125047710101180   5/21/2018   Bill      10/1/2018     97012             55.00
31636   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     99211             77.00
31637   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97530             90.00
31638   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97110             77.00
31639   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97140             72.00
31640   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97010             60.00
31641   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     G0283             44.00
31642   Florida   Spine   0588428840101029   9/3/2018    Bill      10/1/2018     97035             44.00
31643   Florida   Spine   0394319240101053   8/2/2018    Bill      10/1/2018     99203            275.00
31644   Florida   Spine   0394319240101053   8/2/2018    Bill      10/1/2018     97035             44.00
31645   Florida   Spine   0394319240101053   8/2/2018    Bill      10/1/2018     97010             60.00
31646   Florida   Spine   0394319240101053   8/2/2018    Bill      10/1/2018     G0283             44.00
31647   Florida   Spine   0394319240101053   8/2/2018    Bill      10/1/2018     A4556             22.00
31648   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     99211             77.00
31649   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97530             90.00
31650   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97110             77.00
31651   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97140             72.00
31652   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97010             60.00
31653   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     99211             77.00
31654   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97530             90.00
31655   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97110             77.00
31656   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97140             72.00
31657   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97010             60.00
31658   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     G0283             44.00
31659   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97530             90.00
31660   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     99211             77.00
31661   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97110             77.00
31662   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97112             77.00
31663   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97140             72.00
31664   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     97010             60.00
31665   Florida   Spine   0576328690101018   8/22/2017   Bill      10/1/2018     G0283             44.00
31666   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     G0283             44.00
31667   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     98941             88.00
31668   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 622 of
                                                   2767

31669   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97110            77.00
31670   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97012            55.00
31671   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97140            72.00
31672   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97010            60.00
31673   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     99211            77.00
31674   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97110            77.00
31675   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97112            77.00
31676   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97140            72.00
31677   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97010            60.00
31678   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     G0283            44.00
31679   Florida   Spine   0523067980101049   5/21/2018   Bill      10/1/2018     99211            77.00
31680   Florida   Spine   0523067980101049   5/21/2018   Bill      10/1/2018     97530            90.00
31681   Florida   Spine   0523067980101049   5/21/2018   Bill      10/1/2018     97110            77.00
31682   Florida   Spine   0523067980101049   5/21/2018   Bill      10/1/2018     97140            72.00
31683   Florida   Spine   0523067980101049   5/21/2018   Bill      10/1/2018     G0283            44.00
31684   Florida   Spine   0523067980101049   5/21/2018   Bill      10/1/2018     97010            60.00
31685   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     99211            77.00
31686   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     97530            90.00
31687   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     97110            77.00
31688   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     97140            72.00
31689   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     G0283            44.00
31690   Florida   Spine   0455853700101043   8/15/2018   Bill      10/1/2018     97010            60.00
31691   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     99211            77.00
31692   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     97530            90.00
31693   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     97110            77.00
31694   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     97140            72.00
31695   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     G0283            44.00
31696   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     97010            60.00
31697   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     99211            77.00
31698   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     97530            90.00
31699   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     97110            77.00
31700   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     97140            72.00
31701   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     G0283            44.00
31702   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     97010            60.00
31703   Florida   Spine   0513425240101047   8/21/2018   Bill      10/1/2018     97035            44.00
31704   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97035            44.00
31705   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     99211            77.00
31706   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97530            90.00
31707   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97112            77.00
31708   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97140            72.00
31709   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     G0283            44.00
31710   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97010            60.00
31711   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     99211            77.00
31712   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     97530            90.00
31713   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     97112            77.00
31714   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     97140            72.00
31715   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     G0283            44.00
31716   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     97010            60.00
31717   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     97035            44.00
31718   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     99211            77.00
31719   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 623 of
                                                   2767

31720   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     97110             77.00
31721   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     97140             72.00
31722   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     G0283             44.00
31723   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     97010             60.00
31724   Florida   Spine   0638101160101016   9/10/2018   Bill      10/1/2018     99203            275.00
31725   Florida   Spine   0638101160101016   9/10/2018   Bill      10/1/2018     97140             72.00
31726   Florida   Spine   0638101160101016   9/10/2018   Bill      10/1/2018     G0283             44.00
31727   Florida   Spine   0638101160101016   9/10/2018   Bill      10/1/2018     97010             60.00
31728   Florida   Spine   0638101160101016   9/10/2018   Bill      10/1/2018     97035             44.00
31729   Florida   Spine   0638101160101016   9/10/2018   Bill      10/1/2018     A4556             22.00
31730   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97012             55.00
31731   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     99211             77.00
31732   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97530             90.00
31733   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97110             77.00
31734   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97140             72.00
31735   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     G0283             44.00
31736   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97010             60.00
31737   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     99211             77.00
31738   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97530             90.00
31739   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97110             77.00
31740   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97140             72.00
31741   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97010             60.00
31742   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     G0283             44.00
31743   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     99211             77.00
31744   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     97110             77.00
31745   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     97112             77.00
31746   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     97140             72.00
31747   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     97010             60.00
31748   Florida   Spine   0538615450101015   7/26/2018   Bill      10/1/2018     G0283             44.00
31749   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     G0283             44.00
31750   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     99212            105.00
31751   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97530             90.00
31752   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97110             77.00
31753   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97012             55.00
31754   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97140             72.00
31755   Florida   Spine   0109539870101281   7/18/2018   Bill      10/1/2018     97010             60.00
31756   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     G0283             44.00
31757   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     99211             77.00
31758   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97530             90.00
31759   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97112             77.00
31760   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97140             72.00
31761   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97012             55.00
31762   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97010             60.00
31763   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     99203            500.00
31764   Florida   Spine   0610946810101010   4/11/2018   Bill      10/1/2018     99203            500.00
31765   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     99211             77.00
31766   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     97530             90.00
31767   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     97110             77.00
31768   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     97140             72.00
31769   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     G0283             44.00
31770   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 624 of
                                                   2767

31771   Florida   Spine   0407185910101029   7/1/2018    Bill      10/1/2018     97039             44.00
31772   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     99211             77.00
31773   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97530             90.00
31774   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97112             77.00
31775   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97140             72.00
31776   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     G0283             44.00
31777   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97010             60.00
31778   Florida   Spine   0342193950101055   7/31/2018   Bill      10/1/2018     97035             44.00
31779   Florida   Spine   0601628210101029   4/19/2018   Bill      10/1/2018     99213            350.00
31780   Florida   Spine   0469571730101023   8/27/2018   Bill      10/1/2018     99211             77.00
31781   Florida   Spine   0469571730101023   8/27/2018   Bill      10/1/2018     97530             90.00
31782   Florida   Spine   0469571730101023   8/27/2018   Bill      10/1/2018     97110             77.00
31783   Florida   Spine   0469571730101023   8/27/2018   Bill      10/1/2018     97140             72.00
31784   Florida   Spine   0469571730101023   8/27/2018   Bill      10/1/2018     G0283             44.00
31785   Florida   Spine   0469571730101023   8/27/2018   Bill      10/1/2018     97010             60.00
31786   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     99211             77.00
31787   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     97530             90.00
31788   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     97112             77.00
31789   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     97140             72.00
31790   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     G0283             44.00
31791   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     97010             60.00
31792   Florida   Spine   0151402780101064   8/30/2018   Bill      10/1/2018     99203            275.00
31793   Florida   Spine   0151402780101064   8/30/2018   Bill      10/1/2018     97140             72.00
31794   Florida   Spine   0151402780101064   8/30/2018   Bill      10/1/2018     97010             60.00
31795   Florida   Spine   0151402780101064   8/30/2018   Bill      10/1/2018     97035             44.00
31796   Florida   Spine   0151402780101064   8/30/2018   Bill      10/1/2018     A4556             22.00
31797   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     99211             77.00
31798   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97530             90.00
31799   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97110             77.00
31800   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97140             72.00
31801   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     97010             60.00
31802   Florida   Spine   0562742940101063   8/13/2018   Bill      10/1/2018     G0283             44.00
31803   Florida   Spine   0485898940101018   9/4/2018    Bill      10/1/2018     99211             77.00
31804   Florida   Spine   0485898940101018   9/4/2018    Bill      10/1/2018     97530             90.00
31805   Florida   Spine   0485898940101018   9/4/2018    Bill      10/1/2018     97110             77.00
31806   Florida   Spine   0485898940101018   9/4/2018    Bill      10/1/2018     97140             72.00
31807   Florida   Spine   0485898940101018   9/4/2018    Bill      10/1/2018     G0283             44.00
31808   Florida   Spine   0485898940101018   9/4/2018    Bill      10/1/2018     97010             60.00
31809   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     99211             77.00
31810   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97530             90.00
31811   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97110             77.00
31812   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97112             77.00
31813   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97140             72.00
31814   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     G0283             44.00
31815   Florida   Spine   0588155410101028   7/7/2018    Bill      10/1/2018     97010             60.00
31816   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     99203            500.00
31817   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211             77.00
31818   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97530             90.00
31819   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97110             77.00
31820   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140             72.00
31821   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 625 of
                                                   2767

31822   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010            60.00
31823   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     99211            77.00
31824   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97530            90.00
31825   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97140            72.00
31826   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     G0283            44.00
31827   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97010            60.00
31828   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97035            44.00
31829   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97039            44.00
31830   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     99211            77.00
31831   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     97530            90.00
31832   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     97110            77.00
31833   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     97140            72.00
31834   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     G0283            44.00
31835   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     97010            60.00
31836   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     A4556            22.00
31837   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     99211            77.00
31838   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97530            90.00
31839   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97110            77.00
31840   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97140            72.00
31841   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     G0283            44.00
31842   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97010            60.00
31843   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97035            44.00
31844   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211            77.00
31845   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140            72.00
31846   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010            60.00
31847   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211            77.00
31848   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140            72.00
31849   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010            60.00
31850   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     99211            77.00
31851   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     97530            90.00
31852   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     97110            77.00
31853   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     97112            77.00
31854   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     97140            72.00
31855   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     G0283            44.00
31856   Florida   Spine   0409424720101079   6/29/2018   Bill      10/1/2018     97010            60.00
31857   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     99211            77.00
31858   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97530            90.00
31859   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97110            77.00
31860   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97140            72.00
31861   Florida   Spine   0338463930101095   9/6/2018    Bill      10/1/2018     97010            60.00
31862   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     99211            77.00
31863   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97530            90.00
31864   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97110            77.00
31865   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97112            77.00
31866   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97140            72.00
31867   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     G0283            44.00
31868   Florida   Spine   0588155410101036   7/7/2018    Bill      10/1/2018     97010            60.00
31869   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     G0283            44.00
31870   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     99211            77.00
31871   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97530            90.00
31872   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 626 of
                                                   2767

31873   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97140            72.00
31874   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97035            44.00
31875   Florida   Spine   0076778310101050   8/14/2018   Bill      10/1/2018     97010            60.00
31876   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     99211            77.00
31877   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     97530            90.00
31878   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     97112            77.00
31879   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     97140            72.00
31880   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     97010            60.00
31881   Florida   Spine   0393857520101112   8/6/2018    Bill      10/1/2018     G0283            44.00
31882   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     G0283            44.00
31883   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     99211            77.00
31884   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97530            90.00
31885   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97112            77.00
31886   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97140            72.00
31887   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97035            44.00
31888   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     97010            60.00
31889   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     G0283            44.00
31890   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     99211            77.00
31891   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97530            90.00
31892   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97112            77.00
31893   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97140            72.00
31894   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97035            44.00
31895   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97010            60.00
31896   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97035            44.00
31897   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     99211            77.00
31898   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97530            90.00
31899   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97112            77.00
31900   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97140            72.00
31901   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     97010            60.00
31902   Florida   Spine   0590632340101027   9/1/2018    Bill      10/1/2018     G0283            44.00
31903   Florida   Spine   0358177500101021   9/1/2018    Bill      10/1/2018     99211            77.00
31904   Florida   Spine   0358177500101021   9/1/2018    Bill      10/1/2018     97530            90.00
31905   Florida   Spine   0358177500101021   9/1/2018    Bill      10/1/2018     97112            77.00
31906   Florida   Spine   0358177500101021   9/1/2018    Bill      10/1/2018     97140            72.00
31907   Florida   Spine   0358177500101021   9/1/2018    Bill      10/1/2018     A4556            22.00
31908   Florida   Spine   0358177500101021   9/1/2018    Bill      10/1/2018     97010            60.00
31909   Florida   Spine   0358177500101021   9/1/2018    Bill      10/1/2018     G0283            44.00
31910   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     99211            77.00
31911   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97530            90.00
31912   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97110            77.00
31913   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97140            72.00
31914   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97010            60.00
31915   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     G0283            44.00
31916   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     98941            88.00
31917   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97530            90.00
31918   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97110            77.00
31919   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97140            72.00
31920   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     G0283            44.00
31921   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97010            60.00
31922   Florida   Spine   0266066140101148   7/3/2018    Bill      10/1/2018     97039            44.00
31923   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 627 of
                                                   2767

31924   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97140            72.00
31925   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     97010            60.00
31926   Florida   Spine   0323179960101030   9/10/2018   Bill      10/1/2018     G0283            44.00
31927   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     98941            88.00
31928   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97530            90.00
31929   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97110            77.00
31930   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97140            72.00
31931   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     G0283            44.00
31932   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97010            60.00
31933   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     97039            44.00
31934   Florida   Spine   0253624890101216   7/4/2018    Bill      10/1/2018     98941            88.00
31935   Florida   Spine   0253624890101216   7/4/2018    Bill      10/1/2018     97530            90.00
31936   Florida   Spine   0253624890101216   7/4/2018    Bill      10/1/2018     97110            77.00
31937   Florida   Spine   0253624890101216   7/4/2018    Bill      10/1/2018     97140            72.00
31938   Florida   Spine   0253624890101216   7/4/2018    Bill      10/1/2018     G0283            44.00
31939   Florida   Spine   0253624890101216   7/4/2018    Bill      10/1/2018     97010            60.00
31940   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     99211            77.00
31941   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97530            90.00
31942   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97110            77.00
31943   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97140            72.00
31944   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     97010            60.00
31945   Florida   Spine   0451966340101076   7/31/2018   Bill      10/1/2018     G0283            44.00
31946   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97530            90.00
31947   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97110            77.00
31948   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97112            77.00
31949   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97140            72.00
31950   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     97010            60.00
31951   Florida   Spine   0602686090101013   7/24/2018   Bill      10/1/2018     G0283            44.00
31952   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     99211            77.00
31953   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97530            90.00
31954   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97110            77.00
31955   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97140            72.00
31956   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     97010            60.00
31957   Florida   Spine   0612515580101019   8/12/2018   Bill      10/1/2018     G0283            44.00
31958   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     98940            72.00
31959   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97530            90.00
31960   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97110            77.00
31961   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97140            72.00
31962   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     G0283            44.00
31963   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     97010            60.00
31964   Florida   Spine   0604261670101045   8/25/2018   Bill      10/1/2018     98943            72.00
31965   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     99211            77.00
31966   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97530            90.00
31967   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97110            77.00
31968   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97140            72.00
31969   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97010            60.00
31970   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     G0283            44.00
31971   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     99211            77.00
31972   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97530            90.00
31973   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97110            77.00
31974   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 628 of
                                                   2767

31975   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     97010               60.00
31976   Florida   Spine   0632317120101013   8/20/2018   Bill      10/1/2018     G0283               44.00
31977   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     99213              193.00
31978   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97530               90.00
31979   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97110               77.00
31980   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97112               77.00
31981   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97140               72.00
31982   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     G0283               44.00
31983   Florida   Spine   0592684380101027   6/28/2018   Bill      10/1/2018     97010               60.00
31984   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     99211               77.00
31985   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97530               90.00
31986   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97110               77.00
31987   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97112               77.00
31988   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97140               72.00
31989   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     G0283               44.00
31990   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97010               60.00
31991   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     99211               77.00
31992   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97530               90.00
31993   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97110               77.00
31994   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97112               77.00
31995   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97140               72.00
31996   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     G0283               44.00
31997   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     97010               60.00
31998   Florida   Spine   0455950540101017   7/1/2018    Bill      10/1/2018     99203              500.00
31999   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     99211               77.00
32000   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     97530               90.00
32001   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     97112               77.00
32002   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     97140               72.00
32003   Florida   Spine   0573029910101027   6/21/2018   Bill      10/1/2018     97010               60.00
32004   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     99211               77.00
32005   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     97530               90.00
32006   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     97112               77.00
32007   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     97140               72.00
32008   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     G0283               44.00
32009   Florida   Spine   0543887530101041   7/7/2018    Bill      10/1/2018     97010               60.00
32010   Florida   Spine   0127005020101033   1/18/2018   Bill      10/1/2018     99213              350.00
32011   Florida   Spine   0127005020101033   1/18/2018   Bill      10/1/2018     62321            2,100.00
32012   Florida   Spine   0127005020101033   1/18/2018   Bill      10/1/2018     J2001              105.00
32013   Florida   Spine   0127005020101033   1/18/2018   Bill      10/1/2018     J3301               70.00
32014   Florida   Spine   0127005020101033   1/18/2018   Bill      10/1/2018     Q9965               25.00
32015   Florida   Spine   0395752100101079   3/14/2018   Bill      10/1/2018     99211               77.00
32016   Florida   Spine   0395752100101079   3/14/2018   Bill      10/1/2018     97530               90.00
32017   Florida   Spine   0395752100101079   3/14/2018   Bill      10/1/2018     97140               72.00
32018   Florida   Spine   0395752100101079   3/14/2018   Bill      10/1/2018     G0283               44.00
32019   Florida   Spine   0395752100101079   3/14/2018   Bill      10/1/2018     97010               60.00
32020   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     99211               77.00
32021   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97530               90.00
32022   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97112               77.00
32023   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97140               72.00
32024   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     G0283               44.00
32025   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 629 of
                                                   2767

32026   Florida   Spine   0564386410101084   8/30/2018   Bill      10/1/2018     97035             44.00
32027   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     98941             88.00
32028   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97530             90.00
32029   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97110             77.00
32030   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97140             72.00
32031   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     G0283             44.00
32032   Florida   Spine   0604261670101052   8/28/2018   Bill      10/1/2018     97010             60.00
32033   Florida   Spine   0424697340101030   7/6/2018    Bill      10/1/2018     99213            350.00
32034   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     99211             77.00
32035   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97530             90.00
32036   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97112             77.00
32037   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97140             72.00
32038   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     G0283             44.00
32039   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97010             60.00
32040   Florida   Spine   0189280400101136   7/23/2018   Bill      10/1/2018     97035             44.00
32041   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     G0283             44.00
32042   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     98941             88.00
32043   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     97110             77.00
32044   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     97112             77.00
32045   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     97140             72.00
32046   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     97039             44.00
32047   Florida   Spine   0386824120101016   7/4/2018    Bill      10/1/2018     97010             60.00
32048   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     99211             77.00
32049   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97530             90.00
32050   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97110             77.00
32051   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97140             72.00
32052   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     97010             60.00
32053   Florida   Spine   0353180690101095   9/5/2018    Bill      10/1/2018     G0283             44.00
32054   Florida   Spine   0394319240101053   8/2/2018    Bill      10/1/2018     97140             72.00
32055   Florida   Spine   0394319240101053   8/2/2018    Bill      10/1/2018     97035             44.00
32056   Florida   Spine   0394319240101053   8/2/2018    Bill      10/1/2018     97010             60.00
32057   Florida   Spine   0394319240101053   8/2/2018    Bill      10/1/2018     G0283             44.00
32058   Florida   Spine   0394319240101053   8/2/2018    Bill      10/1/2018     97530             90.00
32059   Florida   Spine   0394319240101053   8/2/2018    Bill      10/1/2018     97110             77.00
32060   Florida   Spine   0394319240101053   8/2/2018    Bill      10/1/2018     99211             77.00
32061   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     G0283             44.00
32062   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     99211             77.00
32063   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97530             90.00
32064   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97110             77.00
32065   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97140             72.00
32066   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97035             44.00
32067   Florida   Spine   0629799360101032   9/7/2018    Bill      10/1/2018     97010             60.00
32068   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     98941             88.00
32069   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97530             90.00
32070   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97110             77.00
32071   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97012             55.00
32072   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97140             72.00
32073   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     97010             60.00
32074   Florida   Spine   0610658470101020   8/21/2018   Bill      10/1/2018     G0283             44.00
32075   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     99213            193.00
32076   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 630 of
                                                   2767

32077   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97112             77.00
32078   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97140             72.00
32079   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     97010             60.00
32080   Florida   Spine   0360697770101076   7/4/2018    Bill      10/1/2018     G0283             44.00
32081   Florida   Spine   0370792780101139   7/7/2018    Bill      10/1/2018     97010             60.00
32082   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     99211             77.00
32083   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     97530             90.00
32084   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     97110             77.00
32085   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     97140             72.00
32086   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     G0283             44.00
32087   Florida   Spine   0584707870101031   6/20/2018   Bill      10/1/2018     97010             60.00
32088   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     99211             77.00
32089   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97530             90.00
32090   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97112             77.00
32091   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97140             72.00
32092   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     G0283             44.00
32093   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97010             60.00
32094   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     97035             44.00
32095   Florida   Spine   0087644080101323   8/1/2018    Bill      10/1/2018     99212            105.00
32096   Florida   Spine   0087644080101323   8/1/2018    Bill      10/1/2018     97110             77.00
32097   Florida   Spine   0087644080101323   8/1/2018    Bill      10/1/2018     97112             77.00
32098   Florida   Spine   0087644080101323   8/1/2018    Bill      10/1/2018     97140             72.00
32099   Florida   Spine   0087644080101323   8/1/2018    Bill      10/1/2018     G0283             44.00
32100   Florida   Spine   0087644080101323   8/1/2018    Bill      10/1/2018     97010             60.00
32101   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     99211             77.00
32102   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     97110             77.00
32103   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     97112             77.00
32104   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     97140             72.00
32105   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     G0283             44.00
32106   Florida   Spine   0545688200101032   5/21/2018   Bill      10/1/2018     97010             60.00
32107   Florida   Spine   0576921340101014   6/15/2018   Bill      10/1/2018     99211             77.00
32108   Florida   Spine   0576921340101014   6/15/2018   Bill      10/1/2018     97110             77.00
32109   Florida   Spine   0576921340101014   6/15/2018   Bill      10/1/2018     97112             77.00
32110   Florida   Spine   0576921340101014   6/15/2018   Bill      10/1/2018     97140             72.00
32111   Florida   Spine   0576921340101014   6/15/2018   Bill      10/1/2018     G0283             44.00
32112   Florida   Spine   0576921340101014   6/15/2018   Bill      10/1/2018     97010             60.00
32113   Florida   Spine   0360232110101048   7/13/2018   Bill      10/1/2018     99212            105.00
32114   Florida   Spine   0360232110101048   7/13/2018   Bill      10/1/2018     97530             90.00
32115   Florida   Spine   0360232110101048   7/13/2018   Bill      10/1/2018     97110             77.00
32116   Florida   Spine   0360232110101048   7/13/2018   Bill      10/1/2018     97112             77.00
32117   Florida   Spine   0360232110101048   7/13/2018   Bill      10/1/2018     97140             72.00
32118   Florida   Spine   0416275880101098   6/3/2018    Bill      10/1/2018     99211             77.00
32119   Florida   Spine   0416275880101098   6/3/2018    Bill      10/1/2018     97530             90.00
32120   Florida   Spine   0416275880101098   6/3/2018    Bill      10/1/2018     97110             77.00
32121   Florida   Spine   0416275880101098   6/3/2018    Bill      10/1/2018     97140             72.00
32122   Florida   Spine   0416275880101098   6/3/2018    Bill      10/1/2018     G0283             44.00
32123   Florida   Spine   0416275880101098   6/3/2018    Bill      10/1/2018     97010             60.00
32124   Florida   Spine   0416275880101098   6/3/2018    Bill      10/1/2018     97039             44.00
32125   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     98941             88.00
32126   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97530             90.00
32127   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 631 of
                                                   2767

32128   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     G0283            44.00
32129   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97039            44.00
32130   Florida   Spine   0551288340101082   7/23/2018   Bill      10/1/2018     99211            77.00
32131   Florida   Spine   0551288340101082   7/23/2018   Bill      10/1/2018     97530            90.00
32132   Florida   Spine   0551288340101082   7/23/2018   Bill      10/1/2018     97112            77.00
32133   Florida   Spine   0551288340101082   7/23/2018   Bill      10/1/2018     97140            72.00
32134   Florida   Spine   0551288340101082   7/23/2018   Bill      10/1/2018     97010            60.00
32135   Florida   Spine   0551288340101082   7/23/2018   Bill      10/1/2018     97012            55.00
32136   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     99211            77.00
32137   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97530            90.00
32138   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97110            77.00
32139   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97140            72.00
32140   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     G0283            44.00
32141   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97010            60.00
32142   Florida   Spine   0566172520101026   6/4/2018    Bill      10/1/2018     97012            55.00
32143   Florida   Spine   0581565190101054   8/18/2018   Bill      10/1/2018     98941            88.00
32144   Florida   Spine   0581565190101054   8/18/2018   Bill      10/1/2018     97530            90.00
32145   Florida   Spine   0581565190101054   8/18/2018   Bill      10/1/2018     97140            72.00
32146   Florida   Spine   0581565190101054   8/18/2018   Bill      10/1/2018     97039            44.00
32147   Florida   Spine   0581565190101054   8/18/2018   Bill      10/1/2018     97035            44.00
32148   Florida   Spine   0581565190101054   8/18/2018   Bill      10/1/2018     97010            60.00
32149   Florida   Spine   0581565190101054   8/18/2018   Bill      10/1/2018     G0283            44.00
32150   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     98941            88.00
32151   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     97530            90.00
32152   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     97012            55.00
32153   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     97140            72.00
32154   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     97010            60.00
32155   Florida   Spine   0585733910101012   7/28/2018   Bill      10/1/2018     G0283            44.00
32156   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     98941            88.00
32157   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97012            55.00
32158   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97140            72.00
32159   Florida   Spine   0506340000101054   6/3/2018    Bill      10/1/2018     97010            60.00
32160   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     99211            77.00
32161   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97530            90.00
32162   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97110            77.00
32163   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97012            55.00
32164   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     97010            60.00
32165   Florida   Spine   0175851800101037   6/17/2018   Bill      10/1/2018     G0283            44.00
32166   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     G0283            44.00
32167   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     98941            88.00
32168   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     97110            77.00
32169   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     97112            77.00
32170   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     97012            55.00
32171   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     97140            72.00
32172   Florida   Spine   0611345670101013   7/4/2018    Bill      10/1/2018     97010            60.00
32173   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     G0283            44.00
32174   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     99211            77.00
32175   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97530            90.00
32176   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97112            77.00
32177   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97140            72.00
32178   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97012            55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 632 of
                                                   2767

32179   Florida   Spine   0600759760101019   8/24/2018   Bill      10/1/2018     97010            60.00
32180   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     G0283            44.00
32181   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     99211            77.00
32182   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     97530            90.00
32183   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     97039            44.00
32184   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     97140            72.00
32185   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     97035            44.00
32186   Florida   Spine   0620652650101015   7/28/2018   Bill      10/1/2018     97010            60.00
32187   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     G0283            44.00
32188   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     98941            88.00
32189   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     97110            77.00
32190   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     97112            77.00
32191   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     97012            55.00
32192   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     97140            72.00
32193   Florida   Spine   0516831860101075   4/19/2018   Bill      10/1/2018     97010            60.00
32194   Florida   Spine   0161334090101013   3/30/2016   Bill      10/1/2018     99211            77.00
32195   Florida   Spine   0161334090101013   3/30/2016   Bill      10/1/2018     97530            90.00
32196   Florida   Spine   0161334090101013   3/30/2016   Bill      10/1/2018     97112            77.00
32197   Florida   Spine   0161334090101013   3/30/2016   Bill      10/1/2018     97140            72.00
32198   Florida   Spine   0161334090101013   3/30/2016   Bill      10/1/2018     97035            44.00
32199   Florida   Spine   0161334090101013   3/30/2016   Bill      10/1/2018     97010            60.00
32200   Florida   Spine   0161334090101013   3/30/2016   Bill      10/1/2018     G0283            44.00
32201   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     99211            77.00
32202   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     97530            90.00
32203   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     97110            77.00
32204   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     97140            72.00
32205   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     G0283            44.00
32206   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     97010            60.00
32207   Florida   Spine   0567000360101013   7/3/2018    Bill      10/1/2018     97039            44.00
32208   Florida   Spine   0469571730101023   8/27/2018   Bill      10/1/2018     99211            77.00
32209   Florida   Spine   0469571730101023   8/27/2018   Bill      10/1/2018     97530            90.00
32210   Florida   Spine   0469571730101023   8/27/2018   Bill      10/1/2018     97110            77.00
32211   Florida   Spine   0469571730101023   8/27/2018   Bill      10/1/2018     97140            72.00
32212   Florida   Spine   0469571730101023   8/27/2018   Bill      10/1/2018     G0283            44.00
32213   Florida   Spine   0469571730101023   8/27/2018   Bill      10/1/2018     97010            60.00
32214   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     99211            77.00
32215   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     97530            90.00
32216   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     97112            77.00
32217   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     97140            72.00
32218   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     G0283            44.00
32219   Florida   Spine   0573827830101013   8/8/2018    Bill      10/1/2018     97010            60.00
32220   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211            77.00
32221   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97530            90.00
32222   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97110            77.00
32223   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140            72.00
32224   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     G0283            44.00
32225   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010            60.00
32226   Florida   Spine   0151402780101064   8/30/2018   Bill      10/1/2018     99211            77.00
32227   Florida   Spine   0151402780101064   8/30/2018   Bill      10/1/2018     97530            90.00
32228   Florida   Spine   0151402780101064   8/30/2018   Bill      10/1/2018     97110            77.00
32229   Florida   Spine   0151402780101064   8/30/2018   Bill      10/1/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 633 of
                                                   2767

32230   Florida   Spine   0151402780101064   8/30/2018   Bill      10/1/2018     G0283             44.00
32231   Florida   Spine   0151402780101064   8/30/2018   Bill      10/1/2018     97010             60.00
32232   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     99211             77.00
32233   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97530             90.00
32234   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97110             77.00
32235   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97140             72.00
32236   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     G0283             44.00
32237   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     97010             60.00
32238   Florida   Spine   0485898940101018   9/4/2018    Bill      10/1/2018     99211             77.00
32239   Florida   Spine   0485898940101018   9/4/2018    Bill      10/1/2018     97530             90.00
32240   Florida   Spine   0485898940101018   9/4/2018    Bill      10/1/2018     97110             77.00
32241   Florida   Spine   0485898940101018   9/4/2018    Bill      10/1/2018     97140             72.00
32242   Florida   Spine   0485898940101018   9/4/2018    Bill      10/1/2018     G0283             44.00
32243   Florida   Spine   0485898940101018   9/4/2018    Bill      10/1/2018     97010             60.00
32244   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     99211             77.00
32245   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     97530             90.00
32246   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     97112             77.00
32247   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     97140             72.00
32248   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     G0283             44.00
32249   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     97010             60.00
32250   Florida   Spine   0481399880101104   9/4/2018    Bill      10/1/2018     97035             44.00
32251   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     98941             88.00
32252   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     97530             90.00
32253   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     97012             55.00
32254   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     97140             72.00
32255   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     97035             44.00
32256   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     97010             60.00
32257   Florida   Spine   0629895190101018   7/26/2018   Bill      10/1/2018     G0283             44.00
32258   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211             77.00
32259   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97530             90.00
32260   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97110             77.00
32261   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140             72.00
32262   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010             60.00
32263   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     99211             77.00
32264   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97530             90.00
32265   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97110             77.00
32266   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97140             72.00
32267   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     G0283             44.00
32268   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97010             60.00
32269   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     97035             44.00
32270   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99211             77.00
32271   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97530             90.00
32272   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97110             77.00
32273   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97140             72.00
32274   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97010             60.00
32275   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     97039             44.00
32276   Florida   Spine   0528431190101048   1/30/2018   Bill      10/1/2018     99203            500.00
32277   Florida   Spine   0184877820101029   6/30/2018   Bill      10/1/2018     99203            500.00
32278   Florida   Spine   0625622230101012   4/27/2018   Bill      10/1/2018     99203            500.00
32279   Florida   Spine   0184877820101029   6/30/2018   Bill      10/1/2018     99203            500.00
32280   Florida   Spine   0528431190101048   1/30/2018   Bill      10/1/2018     99203            500.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 634 of
                                                   2767

32281   Florida   Spine   0625622230101012   4/27/2018   Bill      10/1/2018     99203            500.00
32282   Florida   Spine   0414874410101065   7/5/2018    Bill      10/1/2018     99203            500.00
32283   Florida   Spine   0563380930101022   6/13/2018   Bill      10/1/2018     99213            350.00
32284   Florida   Spine   0415459470101020   12/7/2017   Bill      10/1/2018     99203            500.00
32285   Florida   Spine   0638101160101016   9/10/2018   Bill      10/1/2018     99203            500.00
32286   Florida   Spine   0623384340101018   5/20/2018   Bill      10/1/2018     99203            500.00
32287   Florida   Spine   0523659430101015   2/10/2018   Bill      10/1/2018     99213            350.00
32288   Florida   Spine   0488225750101010   3/19/2018   Bill      10/1/2018     99203            500.00
32289   Florida   Spine   0511644680101026   4/25/2018   Bill      10/1/2018     99213            350.00
32290   Florida   Spine   0106934550101011   9/7/2018    Bill      10/1/2018     99203            500.00
32291   Florida   Spine   0556530570101042   8/29/2018   Bill      10/1/2018     99213            350.00
32292   Florida   Spine   0569798590101012   8/10/2018   Bill      10/1/2018     99213            350.00
32293   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     99214            400.00
32294   Florida   Spine   0205247890101074   8/9/2018    Bill      10/1/2018     99213            350.00
32295   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     99213            350.00
32296   Florida   Spine   0554889790101022   8/22/2018   Bill      10/1/2018     99213            350.00
32297   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99213            350.00
32298   Florida   Spine   0091464420101311   8/25/2018   Bill      10/1/2018     99213            350.00
32299   Florida   Spine   0565895540101011   9/2/2018    Bill      10/1/2018     99204            700.00
32300   Florida   Spine   0129397080101039   9/2/2018    Bill      10/1/2018     99213            350.00
32301   Florida   Spine   0099841530101012   8/24/2018   Bill      10/1/2018     99203            500.00
32302   Florida   Spine   0491774990101012   8/9/2018    Bill      10/1/2018     99213            350.00
32303   Florida   Spine   0609224750101017   7/18/2018   Bill      10/1/2018     99214            400.00
32304   Florida   Spine   0386046370101161   3/11/2017   Bill      10/1/2018     99213            350.00
32305   Florida   Spine   0431818110101049   1/26/2018   Bill      10/1/2018     99203            500.00
32306   Florida   Spine   0386046370101161   3/11/2017   Bill      10/1/2018     99213            350.00
32307   Florida   Spine   0618043800101028   8/28/2018   Bill      10/1/2018     99203            500.00
32308   Florida   Spine   0523361950101034   8/9/2018    Bill      10/1/2018     99213            350.00
32309   Florida   Spine   0622710290101031   8/13/2018   Bill      10/1/2018     99213            350.00
32310   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     99211             77.00
32311   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97530             90.00
32312   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97112             77.00
32313   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97140             72.00
32314   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     G0283             44.00
32315   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97010             60.00
32316   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97035             44.00
32317   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     99211             77.00
32318   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97530             90.00
32319   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97112             77.00
32320   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97140             72.00
32321   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     G0283             44.00
32322   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97010             60.00
32323   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97035             44.00
32324   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     99211             77.00
32325   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97530             90.00
32326   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97112             77.00
32327   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97140             72.00
32328   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     G0283             44.00
32329   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97010             60.00
32330   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     97035             44.00
32331   Florida   Spine   0413886060101105   8/31/2018   Bill      10/3/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 635 of
                                                   2767

32332   Florida   Spine   0413886060101105   8/31/2018    Bill     10/3/2018     97530               90.00
32333   Florida   Spine   0413886060101105   8/31/2018    Bill     10/3/2018     97112               77.00
32334   Florida   Spine   0413886060101105   8/31/2018    Bill     10/3/2018     97140               72.00
32335   Florida   Spine   0413886060101105   8/31/2018    Bill     10/3/2018     G0283               44.00
32336   Florida   Spine   0413886060101105   8/31/2018    Bill     10/3/2018     97010               60.00
32337   Florida   Spine   0413886060101105   8/31/2018    Bill     10/3/2018     97035               44.00
32338   Florida   Spine   0413886060101105   8/31/2018    Bill     10/3/2018     99203              500.00
32339   Florida   Spine   0554003070101021   5/23/2018    Bill     10/8/2018     99203              500.00
32340   Florida   Spine   0455853700101043   8/15/2018    Bill     10/8/2018     99203              500.00
32341   Florida   Spine   0573029910101027   6/21/2018    Bill     10/8/2018     99213              193.00
32342   Florida   Spine   0588428840101029   9/3/2018     Bill     10/8/2018     72141            1,950.00
32343   Florida   Spine   0588428840101029   9/3/2018     Bill     10/8/2018     72148            1,950.00
32344   Florida   Spine   0413886060101105   8/31/2018    Bill     10/8/2018     72141            1,950.00
32345   Florida   Spine   0413886060101105   8/31/2018    Bill     10/8/2018     72148            1,950.00
32346   Florida   Spine   0129397080101039   9/2/2018     Bill     10/8/2018     99203              275.00
32347   Florida   Spine   0129397080101039   9/2/2018     Bill     10/8/2018     97140               72.00
32348   Florida   Spine   0129397080101039   9/2/2018     Bill     10/8/2018     G0283               44.00
32349   Florida   Spine   0129397080101039   9/2/2018     Bill     10/8/2018     97010               60.00
32350   Florida   Spine   0129397080101039   9/2/2018     Bill     10/8/2018     A4556               22.00
32351   Florida   Spine   0129397080101039   9/2/2018     Bill     10/8/2018     99211               77.00
32352   Florida   Spine   0129397080101039   9/2/2018     Bill     10/8/2018     97530               90.00
32353   Florida   Spine   0129397080101039   9/2/2018     Bill     10/8/2018     97110               77.00
32354   Florida   Spine   0129397080101039   9/2/2018     Bill     10/8/2018     97140               72.00
32355   Florida   Spine   0129397080101039   9/2/2018     Bill     10/8/2018     G0283               44.00
32356   Florida   Spine   0129397080101039   9/2/2018     Bill     10/8/2018     97010               60.00
32357   Florida   Spine   0612515580101019   8/12/2018    Bill     10/8/2018     72146            1,950.00
32358   Florida   Spine   0558952590101059   5/10/2018    Bill     10/8/2018     99203              500.00
32359   Florida   Spine   0564386410101084   8/30/2018    Bill     10/8/2018     72141            1,950.00
32360   Florida   Spine   0564386410101084   8/30/2018    Bill     10/8/2018     72148            1,950.00
32361   Florida   Spine   0618043800101028   8/28/2018    Bill     10/8/2018     72141            1,950.00
32362   Florida   Spine   0618043800101028   8/28/2018    Bill     10/8/2018     72148            1,950.00
32363   Florida   Spine   0590632340101027   9/1/2018     Bill     10/8/2018     73221            1,750.00
32364   Florida   Spine   0300587500101061   12/27/2017   Bill     10/8/2018     72141            1,950.00
32365   Florida   Spine   0590632340101027   9/1/2018     Bill     10/8/2018     72141            1,950.00
32366   Florida   Spine   0590632340101027   9/1/2018     Bill     10/8/2018     72148            1,950.00
32367   Florida   Spine   0600759760101019   8/24/2018    Bill     10/8/2018     99211               77.00
32368   Florida   Spine   0600759760101019   8/24/2018    Bill     10/8/2018     97530               90.00
32369   Florida   Spine   0600759760101019   8/24/2018    Bill     10/8/2018     97110               77.00
32370   Florida   Spine   0600759760101019   8/24/2018    Bill     10/8/2018     97140               72.00
32371   Florida   Spine   0600759760101019   8/24/2018    Bill     10/8/2018     97012               55.00
32372   Florida   Spine   0600759760101019   8/24/2018    Bill     10/8/2018     97010               60.00
32373   Florida   Spine   0600759760101019   8/24/2018    Bill     10/8/2018     G0283               44.00
32374   Florida   Spine   0109539870101281   7/18/2018    Bill     10/8/2018     G0283               44.00
32375   Florida   Spine   0109539870101281   7/18/2018    Bill     10/8/2018     99211               77.00
32376   Florida   Spine   0109539870101281   7/18/2018    Bill     10/8/2018     97530               90.00
32377   Florida   Spine   0109539870101281   7/18/2018    Bill     10/8/2018     97110               77.00
32378   Florida   Spine   0109539870101281   7/18/2018    Bill     10/8/2018     97140               72.00
32379   Florida   Spine   0109539870101281   7/18/2018    Bill     10/8/2018     97012               55.00
32380   Florida   Spine   0109539870101281   7/18/2018    Bill     10/8/2018     97010               60.00
32381   Florida   Spine   0495085200101015   7/17/2018    Bill     10/8/2018     99211               77.00
32382   Florida   Spine   0495085200101015   7/17/2018    Bill     10/8/2018     97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 636 of
                                                   2767

32383   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97110            77.00
32384   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97140            72.00
32385   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97012            55.00
32386   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97010            60.00
32387   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     G0283            44.00
32388   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     99211            77.00
32389   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97530            90.00
32390   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97110            77.00
32391   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97140            72.00
32392   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97012            55.00
32393   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97010            60.00
32394   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     G0283            44.00
32395   Florida   Spine   0272208500101035   3/20/2018   Bill      10/8/2018     99211            77.00
32396   Florida   Spine   0272208500101035   3/20/2018   Bill      10/8/2018     97112            77.00
32397   Florida   Spine   0272208500101035   3/20/2018   Bill      10/8/2018     97012            55.00
32398   Florida   Spine   0272208500101035   3/20/2018   Bill      10/8/2018     97140            72.00
32399   Florida   Spine   0272208500101035   3/20/2018   Bill      10/8/2018     97035            44.00
32400   Florida   Spine   0272208500101035   3/20/2018   Bill      10/8/2018     97010            60.00
32401   Florida   Spine   0272208500101035   3/20/2018   Bill      10/8/2018     G0283            44.00
32402   Florida   Spine   0386824120101016   7/4/2018    Bill      10/8/2018     98941            88.00
32403   Florida   Spine   0386824120101016   7/4/2018    Bill      10/8/2018     97110            77.00
32404   Florida   Spine   0386824120101016   7/4/2018    Bill      10/8/2018     97112            77.00
32405   Florida   Spine   0386824120101016   7/4/2018    Bill      10/8/2018     97140            72.00
32406   Florida   Spine   0386824120101016   7/4/2018    Bill      10/8/2018     97012            55.00
32407   Florida   Spine   0386824120101016   7/4/2018    Bill      10/8/2018     97010            60.00
32408   Florida   Spine   0386824120101016   7/4/2018    Bill      10/8/2018     G0283            44.00
32409   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     98941            88.00
32410   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97530            90.00
32411   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97140            72.00
32412   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97039            44.00
32413   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97035            44.00
32414   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97010            60.00
32415   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     G0283            44.00
32416   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     99211            77.00
32417   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97530            90.00
32418   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97110            77.00
32419   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97140            72.00
32420   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97012            55.00
32421   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97010            60.00
32422   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     G0283            44.00
32423   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     G0283            44.00
32424   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     99211            77.00
32425   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     97530            90.00
32426   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     97110            77.00
32427   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     97140            72.00
32428   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     97035            44.00
32429   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     97010            60.00
32430   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     99211            77.00
32431   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97530            90.00
32432   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97110            77.00
32433   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 637 of
                                                   2767

32434   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     G0283            44.00
32435   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97010            60.00
32436   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97010            60.00
32437   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     99211            77.00
32438   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97530            90.00
32439   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97110            77.00
32440   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97112            77.00
32441   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97140            72.00
32442   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     G0283            44.00
32443   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     98940            72.00
32444   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97530            90.00
32445   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97110            77.00
32446   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97140            72.00
32447   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97035            44.00
32448   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97010            60.00
32449   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     G0283            44.00
32450   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97035            44.00
32451   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     99211            77.00
32452   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97530            90.00
32453   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97112            77.00
32454   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97140            72.00
32455   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     G0283            44.00
32456   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97010            60.00
32457   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     99211            77.00
32458   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     97530            90.00
32459   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     97110            77.00
32460   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     97140            72.00
32461   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     97010            60.00
32462   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     G0283            44.00
32463   Florida   Spine   0611345670101013   7/4/2018    Bill      10/8/2018     98941            88.00
32464   Florida   Spine   0611345670101013   7/4/2018    Bill      10/8/2018     97110            77.00
32465   Florida   Spine   0611345670101013   7/4/2018    Bill      10/8/2018     97112            77.00
32466   Florida   Spine   0611345670101013   7/4/2018    Bill      10/8/2018     97012            55.00
32467   Florida   Spine   0611345670101013   7/4/2018    Bill      10/8/2018     97140            72.00
32468   Florida   Spine   0611345670101013   7/4/2018    Bill      10/8/2018     97010            60.00
32469   Florida   Spine   0611345670101013   7/4/2018    Bill      10/8/2018     G0283            44.00
32470   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     99211            77.00
32471   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97530            90.00
32472   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97110            77.00
32473   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97112            77.00
32474   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97140            72.00
32475   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97010            60.00
32476   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     G0283            44.00
32477   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     98941            88.00
32478   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     97110            77.00
32479   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     97112            77.00
32480   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     97012            55.00
32481   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     97140            72.00
32482   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     97010            60.00
32483   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     G0283            44.00
32484   Florida   Spine   0464837650101011   5/23/2018   Bill      10/8/2018     97012            55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 638 of
                                                   2767

32485   Florida   Spine   0464837650101011   5/23/2018    Bill     10/8/2018     99211             77.00
32486   Florida   Spine   0464837650101011   5/23/2018    Bill     10/8/2018     97530             90.00
32487   Florida   Spine   0464837650101011   5/23/2018    Bill     10/8/2018     97112             77.00
32488   Florida   Spine   0464837650101011   5/23/2018    Bill     10/8/2018     97140             72.00
32489   Florida   Spine   0464837650101011   5/23/2018    Bill     10/8/2018     G0283             44.00
32490   Florida   Spine   0464837650101011   5/23/2018    Bill     10/8/2018     97010             60.00
32491   Florida   Spine   0573029910101027   6/21/2018    Bill     10/8/2018     99211             77.00
32492   Florida   Spine   0573029910101027   6/21/2018    Bill     10/8/2018     97530             90.00
32493   Florida   Spine   0573029910101027   6/21/2018    Bill     10/8/2018     97112             77.00
32494   Florida   Spine   0573029910101027   6/21/2018    Bill     10/8/2018     97140             72.00
32495   Florida   Spine   0573029910101027   6/21/2018    Bill     10/8/2018     97010             60.00
32496   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     97010             60.00
32497   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     99211             77.00
32498   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     97530             90.00
32499   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     97110             77.00
32500   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     97112             77.00
32501   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     97140             72.00
32502   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     G0283             44.00
32503   Florida   Spine   0636194630101015   8/21/2018    Bill     10/8/2018     97035             44.00
32504   Florida   Spine   0636194630101015   8/21/2018    Bill     10/8/2018     99211             77.00
32505   Florida   Spine   0636194630101015   8/21/2018    Bill     10/8/2018     97530             90.00
32506   Florida   Spine   0636194630101015   8/21/2018    Bill     10/8/2018     97112             77.00
32507   Florida   Spine   0636194630101015   8/21/2018    Bill     10/8/2018     97140             72.00
32508   Florida   Spine   0636194630101015   8/21/2018    Bill     10/8/2018     G0283             44.00
32509   Florida   Spine   0636194630101015   8/21/2018    Bill     10/8/2018     97010             60.00
32510   Florida   Spine   0502847650101105   7/21/2018    Bill     10/8/2018     97010             60.00
32511   Florida   Spine   0502847650101105   7/21/2018    Bill     10/8/2018     99211             77.00
32512   Florida   Spine   0502847650101105   7/21/2018    Bill     10/8/2018     97530             90.00
32513   Florida   Spine   0502847650101105   7/21/2018    Bill     10/8/2018     97110             77.00
32514   Florida   Spine   0502847650101105   7/21/2018    Bill     10/8/2018     97112             77.00
32515   Florida   Spine   0502847650101105   7/21/2018    Bill     10/8/2018     97140             72.00
32516   Florida   Spine   0502847650101105   7/21/2018    Bill     10/8/2018     G0283             44.00
32517   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     97010             60.00
32518   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     99211             77.00
32519   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     97530             90.00
32520   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     97110             77.00
32521   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     97112             77.00
32522   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     97140             72.00
32523   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     G0283             44.00
32524   Florida   Spine   0538615450101015   7/26/2018    Bill     10/8/2018     99211             77.00
32525   Florida   Spine   0538615450101015   7/26/2018    Bill     10/8/2018     97110             77.00
32526   Florida   Spine   0538615450101015   7/26/2018    Bill     10/8/2018     97112             77.00
32527   Florida   Spine   0538615450101015   7/26/2018    Bill     10/8/2018     97140             72.00
32528   Florida   Spine   0538615450101015   7/26/2018    Bill     10/8/2018     97010             60.00
32529   Florida   Spine   0538615450101015   7/26/2018    Bill     10/8/2018     G0283             44.00
32530   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     97010             60.00
32531   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     99212            105.00
32532   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     97530             90.00
32533   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     97110             77.00
32534   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     97112             77.00
32535   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 639 of
                                                   2767

32536   Florida   Spine   0370792780101139   7/7/2018    Bill      10/8/2018     G0283            44.00
32537   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     98941            88.00
32538   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97110            77.00
32539   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97112            77.00
32540   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97140            72.00
32541   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97010            60.00
32542   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     G0283            44.00
32543   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97039            44.00
32544   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     99211            77.00
32545   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     97110            77.00
32546   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     97112            77.00
32547   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     97140            72.00
32548   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     97035            44.00
32549   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     97010            60.00
32550   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     G0283            44.00
32551   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     99211            77.00
32552   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97530            90.00
32553   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97110            77.00
32554   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97112            77.00
32555   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97140            72.00
32556   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     G0283            44.00
32557   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97010            60.00
32558   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     99211            77.00
32559   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97530            90.00
32560   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97140            72.00
32561   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     G0283            44.00
32562   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97010            60.00
32563   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97035            44.00
32564   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97039            44.00
32565   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     99211            77.00
32566   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97530            90.00
32567   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97110            77.00
32568   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97140            72.00
32569   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97010            60.00
32570   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     G0283            44.00
32571   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     99211            77.00
32572   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     97110            77.00
32573   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     97112            77.00
32574   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     97140            72.00
32575   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     97010            60.00
32576   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     G0283            44.00
32577   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     99211            77.00
32578   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97110            77.00
32579   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97112            77.00
32580   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97140            72.00
32581   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97012            55.00
32582   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97010            60.00
32583   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     99211            77.00
32584   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     97530            90.00
32585   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     97110            77.00
32586   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 640 of
                                                   2767

32587   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     G0283            44.00
32588   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     97010            60.00
32589   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97035            44.00
32590   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     99211            77.00
32591   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97530            90.00
32592   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97112            77.00
32593   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97140            72.00
32594   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     G0283            44.00
32595   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97010            60.00
32596   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     99211            77.00
32597   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     97530            90.00
32598   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     97112            77.00
32599   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     97140            72.00
32600   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     G0283            44.00
32601   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     97010            60.00
32602   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     97035            44.00
32603   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     99211            77.00
32604   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97530            90.00
32605   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97110            77.00
32606   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97112            77.00
32607   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97140            72.00
32608   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97010            60.00
32609   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     G0283            44.00
32610   Florida   Spine   0596695490101018   6/24/2018   Bill      10/8/2018     99211            77.00
32611   Florida   Spine   0596695490101018   6/24/2018   Bill      10/8/2018     97530            90.00
32612   Florida   Spine   0596695490101018   6/24/2018   Bill      10/8/2018     97112            77.00
32613   Florida   Spine   0596695490101018   6/24/2018   Bill      10/8/2018     97140            72.00
32614   Florida   Spine   0596695490101018   6/24/2018   Bill      10/8/2018     G0283            44.00
32615   Florida   Spine   0596695490101018   6/24/2018   Bill      10/8/2018     97010            60.00
32616   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     99211            77.00
32617   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     97530            90.00
32618   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     97110            77.00
32619   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     97140            72.00
32620   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     97035            44.00
32621   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     97010            60.00
32622   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     G0283            44.00
32623   Florida   Spine   0424697340101030   7/6/2018    Bill      10/8/2018     98940            72.00
32624   Florida   Spine   0424697340101030   7/6/2018    Bill      10/8/2018     97110            77.00
32625   Florida   Spine   0424697340101030   7/6/2018    Bill      10/8/2018     97112            77.00
32626   Florida   Spine   0424697340101030   7/6/2018    Bill      10/8/2018     97140            72.00
32627   Florida   Spine   0424697340101030   7/6/2018    Bill      10/8/2018     97010            60.00
32628   Florida   Spine   0424697340101030   7/6/2018    Bill      10/8/2018     G0283            44.00
32629   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     99211            77.00
32630   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97530            90.00
32631   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97110            77.00
32632   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97140            72.00
32633   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97035            44.00
32634   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97010            60.00
32635   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     G0283            44.00
32636   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     99211            77.00
32637   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 641 of
                                                   2767

32638   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97110             77.00
32639   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97140             72.00
32640   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97010             60.00
32641   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     99211             77.00
32642   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97530             90.00
32643   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97110             77.00
32644   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97140             72.00
32645   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97035             44.00
32646   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97010             60.00
32647   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     G0283             44.00
32648   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     99212            105.00
32649   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97530             90.00
32650   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97110             77.00
32651   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97140             72.00
32652   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97010             60.00
32653   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     G0283             44.00
32654   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     99211             77.00
32655   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97110             77.00
32656   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97112             77.00
32657   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97140             72.00
32658   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     G0283             44.00
32659   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97010             60.00
32660   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97012             55.00
32661   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     98941             88.00
32662   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97110             77.00
32663   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97112             77.00
32664   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97012             55.00
32665   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97140             72.00
32666   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97010             60.00
32667   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     97035             44.00
32668   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     99211             77.00
32669   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     97530             90.00
32670   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     97112             77.00
32671   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     97140             72.00
32672   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     G0283             44.00
32673   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     97010             60.00
32674   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     98940             72.00
32675   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97530             90.00
32676   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97140             72.00
32677   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     G0283             44.00
32678   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97010             60.00
32679   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97035             44.00
32680   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97039             44.00
32681   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     98943             72.00
32682   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     98940             72.00
32683   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97530             90.00
32684   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97110             77.00
32685   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97140             72.00
32686   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     G0283             44.00
32687   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97010             60.00
32688   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97012             55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 642 of
                                                   2767

32689   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     97530             90.00
32690   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     97112             77.00
32691   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     G0283             44.00
32692   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     97010             60.00
32693   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     98941             88.00
32694   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97530             90.00
32695   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97140             72.00
32696   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     G0283             44.00
32697   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97010             60.00
32698   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97035             44.00
32699   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     98941             88.00
32700   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97530             90.00
32701   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97140             72.00
32702   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     G0283             44.00
32703   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97010             60.00
32704   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97035             44.00
32705   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97039             44.00
32706   Florida   Spine   0468304160101029   5/26/2018   Bill      10/8/2018     J2001             35.00
32707   Florida   Spine   0468304160101029   5/26/2018   Bill      10/8/2018     DEF00               -
32708   Florida   Spine   0468304160101029   5/26/2018   Bill      10/8/2018     J3490             25.00
32709   Florida   Spine   0468304160101029   5/26/2018   Bill      10/8/2018     Q9965             25.00
32710   Florida   Spine   0468304160101029   5/26/2018   Bill      10/8/2018     DEF00               -
32711   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     98941             88.00
32712   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     97530             90.00
32713   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     97140             72.00
32714   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     G0283             44.00
32715   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     97010             60.00
32716   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     97035             44.00
32717   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     97039             44.00
32718   Florida   Spine   0284715680101086   12/2/2017   Bill      10/8/2018     99213            350.00
32719   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97039             44.00
32720   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     99211             77.00
32721   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97530             90.00
32722   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97140             72.00
32723   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     G0283             44.00
32724   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97010             60.00
32725   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97035             44.00
32726   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     99211             77.00
32727   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97530             90.00
32728   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97110             77.00
32729   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97140             72.00
32730   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97035             44.00
32731   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97010             60.00
32732   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     99211             77.00
32733   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97530             90.00
32734   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97110             77.00
32735   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97140             72.00
32736   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97035             44.00
32737   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97010             60.00
32738   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     G0283             44.00
32739   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 643 of
                                                   2767

32740   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     99211             77.00
32741   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97530             90.00
32742   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97110             77.00
32743   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97112             77.00
32744   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97014             72.00
32745   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     G0283             44.00
32746   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     99211             77.00
32747   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97530             90.00
32748   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97110             77.00
32749   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97140             72.00
32750   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97035             44.00
32751   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97010             60.00
32752   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     G0283             44.00
32753   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     99203            500.00
32754   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     98941             88.00
32755   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97530             90.00
32756   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97112             77.00
32757   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97140             72.00
32758   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     G0283             44.00
32759   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97010             60.00
32760   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97039             44.00
32761   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     99211             77.00
32762   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97530             90.00
32763   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97110             77.00
32764   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97140             72.00
32765   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97010             60.00
32766   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     G0283             44.00
32767   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97012             55.00
32768   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     99211             77.00
32769   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97530             90.00
32770   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97112             77.00
32771   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97140             72.00
32772   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     G0283             44.00
32773   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97010             60.00
32774   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97012             55.00
32775   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     99211             77.00
32776   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97530             90.00
32777   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97110             77.00
32778   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97140             72.00
32779   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     G0283             44.00
32780   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97010             60.00
32781   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     99211             77.00
32782   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97530             90.00
32783   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97112             77.00
32784   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97140             72.00
32785   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     G0283             44.00
32786   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97010             60.00
32787   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     97010             60.00
32788   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     99211             77.00
32789   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     97530             90.00
32790   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 644 of
                                                   2767

32791   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     97112            77.00
32792   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     97140            72.00
32793   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     G0283            44.00
32794   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     99211            77.00
32795   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     97110            77.00
32796   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     97112            77.00
32797   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     97140            72.00
32798   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     G0283            44.00
32799   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     97010            60.00
32800   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     97039            44.00
32801   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     99211            77.00
32802   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     97530            90.00
32803   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     97140            72.00
32804   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     G0283            44.00
32805   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     97010            60.00
32806   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     97035            44.00
32807   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     97010            60.00
32808   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     99211            77.00
32809   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     97530            90.00
32810   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     97110            77.00
32811   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     97112            77.00
32812   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     97140            72.00
32813   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     G0283            44.00
32814   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     97012            55.00
32815   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     99211            77.00
32816   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     97530            90.00
32817   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     97110            77.00
32818   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     97140            72.00
32819   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     G0283            44.00
32820   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     97010            60.00
32821   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     99211            77.00
32822   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     97110            77.00
32823   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     97112            77.00
32824   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     97140            72.00
32825   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     G0283            44.00
32826   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     97010            60.00
32827   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     97035            44.00
32828   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     99211            77.00
32829   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     97530            90.00
32830   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     97112            77.00
32831   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     97140            72.00
32832   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     G0283            44.00
32833   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     97010            60.00
32834   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     97035            44.00
32835   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     99211            77.00
32836   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     97530            90.00
32837   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     97112            77.00
32838   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     97140            72.00
32839   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     G0283            44.00
32840   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     97010            60.00
32841   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 645 of
                                                   2767

32842   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     97112               77.00
32843   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     97140               72.00
32844   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     97035               44.00
32845   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     97010               60.00
32846   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     G0283               44.00
32847   Florida   Spine   0393857520101112   8/6/2018    Bill      10/8/2018     99211               77.00
32848   Florida   Spine   0393857520101112   8/6/2018    Bill      10/8/2018     97530               90.00
32849   Florida   Spine   0393857520101112   8/6/2018    Bill      10/8/2018     97112               77.00
32850   Florida   Spine   0393857520101112   8/6/2018    Bill      10/8/2018     97140               72.00
32851   Florida   Spine   0393857520101112   8/6/2018    Bill      10/8/2018     97010               60.00
32852   Florida   Spine   0393857520101112   8/6/2018    Bill      10/8/2018     G0283               44.00
32853   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     99211               77.00
32854   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97530               90.00
32855   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97112               77.00
32856   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97140               72.00
32857   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97035               44.00
32858   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97010               60.00
32859   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     G0283               44.00
32860   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     99211               77.00
32861   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     97530               90.00
32862   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     97112               77.00
32863   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     97140               72.00
32864   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     97035               44.00
32865   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     97010               60.00
32866   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     G0283               44.00
32867   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     99211               77.00
32868   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97530               90.00
32869   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97112               77.00
32870   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97140               72.00
32871   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97035               44.00
32872   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97010               60.00
32873   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     G0283               44.00
32874   Florida   Spine   0511644680101026   4/25/2018   Bill      10/8/2018     99203              500.00
32875   Florida   Spine   0431410970101077   1/20/2017   Bill      10/8/2018     99213              350.00
32876   Florida   Spine   0431410970101077   1/20/2017   Bill      10/8/2018     62323            2,000.00
32877   Florida   Spine   0431410970101077   1/20/2017   Bill      10/8/2018     J2001              105.00
32878   Florida   Spine   0431410970101077   1/20/2017   Bill      10/8/2018     J3490               25.00
32879   Florida   Spine   0431410970101077   1/20/2017   Bill      10/8/2018     Q9965               25.00
32880   Florida   Spine   0431410970101077   1/20/2017   Bill      10/8/2018     J0702               35.00
32881   Florida   Spine   0315693750101059   8/27/2018   Bill      10/8/2018     99211               77.00
32882   Florida   Spine   0315693750101059   8/27/2018   Bill      10/8/2018     97530               90.00
32883   Florida   Spine   0315693750101059   8/27/2018   Bill      10/8/2018     97110               77.00
32884   Florida   Spine   0315693750101059   8/27/2018   Bill      10/8/2018     97140               72.00
32885   Florida   Spine   0315693750101059   8/27/2018   Bill      10/8/2018     G0283               44.00
32886   Florida   Spine   0315693750101059   8/27/2018   Bill      10/8/2018     97010               60.00
32887   Florida   Spine   0315693750101059   8/27/2018   Bill      10/8/2018     97012               55.00
32888   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     99211               77.00
32889   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97530               90.00
32890   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97112               77.00
32891   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97140               72.00
32892   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     G0283               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 646 of
                                                   2767

32893   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97010             60.00
32894   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     99203            500.00
32895   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     99211             77.00
32896   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97530             90.00
32897   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97112             77.00
32898   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97140             72.00
32899   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     G0283             44.00
32900   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97010             60.00
32901   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97035             44.00
32902   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     99211             77.00
32903   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     97530             90.00
32904   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     97140             72.00
32905   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     G0283             44.00
32906   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     97010             60.00
32907   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     97035             44.00
32908   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     97039             44.00
32909   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     98941             88.00
32910   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97530             90.00
32911   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97012             55.00
32912   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97140             72.00
32913   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97035             44.00
32914   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97010             60.00
32915   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     G0283             44.00
32916   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     99211             77.00
32917   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     97530             90.00
32918   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     97112             77.00
32919   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     97140             72.00
32920   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     G0283             44.00
32921   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     97010             60.00
32922   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     97012             55.00
32923   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     99211             77.00
32924   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97530             90.00
32925   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97110             77.00
32926   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97140             72.00
32927   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97010             60.00
32928   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     99212            105.00
32929   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97110             77.00
32930   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97112             77.00
32931   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97140             72.00
32932   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     G0283             44.00
32933   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97010             60.00
32934   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     99211             77.00
32935   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     97530             90.00
32936   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     97140             72.00
32937   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     G0283             44.00
32938   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     97010             60.00
32939   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     G0283             44.00
32940   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     99211             77.00
32941   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     97530             90.00
32942   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     97110             77.00
32943   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 647 of
                                                   2767

32944   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     97012             55.00
32945   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     97010             60.00
32946   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     G0283             44.00
32947   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     99212            105.00
32948   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97530             90.00
32949   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97110             77.00
32950   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97012             55.00
32951   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97140             72.00
32952   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97010             60.00
32953   Florida   Spine   0161334090101013   3/30/2016   Bill      10/8/2018     99211             77.00
32954   Florida   Spine   0161334090101013   3/30/2016   Bill      10/8/2018     97530             90.00
32955   Florida   Spine   0161334090101013   3/30/2016   Bill      10/8/2018     97110             77.00
32956   Florida   Spine   0161334090101013   3/30/2016   Bill      10/8/2018     97140             72.00
32957   Florida   Spine   0161334090101013   3/30/2016   Bill      10/8/2018     97035             44.00
32958   Florida   Spine   0161334090101013   3/30/2016   Bill      10/8/2018     97010             60.00
32959   Florida   Spine   0161334090101013   3/30/2016   Bill      10/8/2018     G0283             44.00
32960   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     99203            275.00
32961   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     99211             77.00
32962   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97530             90.00
32963   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97110             77.00
32964   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97140             72.00
32965   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     G0283             44.00
32966   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97010             60.00
32967   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     99211             77.00
32968   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     97530             90.00
32969   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     97110             77.00
32970   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     97140             72.00
32971   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     97010             60.00
32972   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     G0283             44.00
32973   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     97039             44.00
32974   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     99211             77.00
32975   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     97530             90.00
32976   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     97110             77.00
32977   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     97140             72.00
32978   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     G0283             44.00
32979   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     97010             60.00
32980   Florida   Spine   0438561890101085   6/9/2018    Bill      10/8/2018     97010             60.00
32981   Florida   Spine   0438561890101085   6/9/2018    Bill      10/8/2018     99211             77.00
32982   Florida   Spine   0438561890101085   6/9/2018    Bill      10/8/2018     97530             90.00
32983   Florida   Spine   0438561890101085   6/9/2018    Bill      10/8/2018     97110             77.00
32984   Florida   Spine   0438561890101085   6/9/2018    Bill      10/8/2018     97112             77.00
32985   Florida   Spine   0438561890101085   6/9/2018    Bill      10/8/2018     97140             72.00
32986   Florida   Spine   0438561890101085   6/9/2018    Bill      10/8/2018     G0283             44.00
32987   Florida   Spine   0370792780101139   7/7/2018    Bill      10/8/2018     99211             77.00
32988   Florida   Spine   0370792780101139   7/7/2018    Bill      10/8/2018     97530             90.00
32989   Florida   Spine   0370792780101139   7/7/2018    Bill      10/8/2018     97110             77.00
32990   Florida   Spine   0370792780101139   7/7/2018    Bill      10/8/2018     97112             77.00
32991   Florida   Spine   0370792780101139   7/7/2018    Bill      10/8/2018     97140             72.00
32992   Florida   Spine   0370792780101139   7/7/2018    Bill      10/8/2018     G0283             44.00
32993   Florida   Spine   0370792780101139   7/7/2018    Bill      10/8/2018     97010             60.00
32994   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97012             55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 648 of
                                                   2767

32995   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     99211            77.00
32996   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97530            90.00
32997   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97110            77.00
32998   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97140            72.00
32999   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97010            60.00
33000   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     G0283            44.00
33001   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     99211            77.00
33002   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     97110            77.00
33003   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     97112            77.00
33004   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     97140            72.00
33005   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     97010            60.00
33006   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     G0283            44.00
33007   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     97035            44.00
33008   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     99211            77.00
33009   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     97530            90.00
33010   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     97112            77.00
33011   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     97140            72.00
33012   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     G0283            44.00
33013   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     97010            60.00
33014   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     97010            60.00
33015   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     99211            77.00
33016   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     97530            90.00
33017   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     97110            77.00
33018   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     97112            77.00
33019   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     97140            72.00
33020   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     G0283            44.00
33021   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     99211            77.00
33022   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     97530            90.00
33023   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     97110            77.00
33024   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     97112            77.00
33025   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     97140            72.00
33026   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     97010            60.00
33027   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     G0283            44.00
33028   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     G0283            44.00
33029   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     99211            77.00
33030   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97530            90.00
33031   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97110            77.00
33032   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97112            77.00
33033   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97140            72.00
33034   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97010            60.00
33035   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97035            44.00
33036   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     99211            77.00
33037   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97530            90.00
33038   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97110            77.00
33039   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97140            72.00
33040   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     G0283            44.00
33041   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97010            60.00
33042   Florida   Spine   0375827250101048   5/11/2018   Bill      10/8/2018     99211            77.00
33043   Florida   Spine   0375827250101048   5/11/2018   Bill      10/8/2018     97530            90.00
33044   Florida   Spine   0375827250101048   5/11/2018   Bill      10/8/2018     97110            77.00
33045   Florida   Spine   0375827250101048   5/11/2018   Bill      10/8/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 649 of
                                                   2767

33046   Florida   Spine   0375827250101048   5/11/2018   Bill      10/8/2018     97010            60.00
33047   Florida   Spine   0375827250101048   5/11/2018   Bill      10/8/2018     G0283            44.00
33048   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     99211            77.00
33049   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     97530            90.00
33050   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     97110            77.00
33051   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     97112            77.00
33052   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     97140            72.00
33053   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     97010            60.00
33054   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     G0283            44.00
33055   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     G0283            44.00
33056   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     99211            77.00
33057   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97530            90.00
33058   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97110            77.00
33059   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97140            72.00
33060   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97035            44.00
33061   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97010            60.00
33062   Florida   Spine   0563039300101042   5/6/2018    Bill      10/8/2018     99211            77.00
33063   Florida   Spine   0563039300101042   5/6/2018    Bill      10/8/2018     97110            77.00
33064   Florida   Spine   0563039300101042   5/6/2018    Bill      10/8/2018     97112            77.00
33065   Florida   Spine   0563039300101042   5/6/2018    Bill      10/8/2018     97140            72.00
33066   Florida   Spine   0563039300101042   5/6/2018    Bill      10/8/2018     97010            60.00
33067   Florida   Spine   0563039300101042   5/6/2018    Bill      10/8/2018     G0283            44.00
33068   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97035            44.00
33069   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     99211            77.00
33070   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97530            90.00
33071   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97110            77.00
33072   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97140            72.00
33073   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     G0283            44.00
33074   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97010            60.00
33075   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     99211            77.00
33076   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97530            90.00
33077   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97110            77.00
33078   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97140            72.00
33079   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97010            60.00
33080   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     G0283            44.00
33081   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97035            44.00
33082   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     99211            77.00
33083   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97530            90.00
33084   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97112            77.00
33085   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97140            72.00
33086   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     G0283            44.00
33087   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97010            60.00
33088   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     99211            77.00
33089   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97530            90.00
33090   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97110            77.00
33091   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97140            72.00
33092   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97010            60.00
33093   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     G0283            44.00
33094   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     99211            77.00
33095   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97530            90.00
33096   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 650 of
                                                   2767

33097   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97140            72.00
33098   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     G0283            44.00
33099   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97010            60.00
33100   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     98941            88.00
33101   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97530            90.00
33102   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97112            77.00
33103   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97140            72.00
33104   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     G0283            44.00
33105   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97010            60.00
33106   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97039            44.00
33107   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     99211            77.00
33108   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97530            90.00
33109   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97110            77.00
33110   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97140            72.00
33111   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97035            44.00
33112   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97039            44.00
33113   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     99211            77.00
33114   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97530            90.00
33115   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97110            77.00
33116   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97140            72.00
33117   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97010            60.00
33118   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     99211            77.00
33119   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97530            90.00
33120   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97110            77.00
33121   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97140            72.00
33122   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97010            60.00
33123   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     G0283            44.00
33124   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     G0283            44.00
33125   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     99211            77.00
33126   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97530            90.00
33127   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97110            77.00
33128   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97140            72.00
33129   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97039            44.00
33130   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97010            60.00
33131   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     99211            77.00
33132   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97530            90.00
33133   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97110            77.00
33134   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97112            77.00
33135   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97140            72.00
33136   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97010            60.00
33137   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     G0283            44.00
33138   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     99211            77.00
33139   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97530            90.00
33140   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97110            77.00
33141   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97140            72.00
33142   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97010            60.00
33143   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     G0283            44.00
33144   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     G0283            44.00
33145   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     99211            77.00
33146   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97530            90.00
33147   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 651 of
                                                   2767

33148   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97140             72.00
33149   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97035             44.00
33150   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97010             60.00
33151   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     99203            275.00
33152   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     97140             72.00
33153   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     97010             60.00
33154   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97012             55.00
33155   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     99211             77.00
33156   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97530             90.00
33157   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97112             77.00
33158   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97140             72.00
33159   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     G0283             44.00
33160   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97010             60.00
33161   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     99211             77.00
33162   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97530             90.00
33163   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97112             77.00
33164   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97140             72.00
33165   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     G0283             44.00
33166   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97010             60.00
33167   Florida   Spine   0565895540101011   9/2/2018    Bill      10/8/2018     99211             77.00
33168   Florida   Spine   0565895540101011   9/2/2018    Bill      10/8/2018     97530             90.00
33169   Florida   Spine   0565895540101011   9/2/2018    Bill      10/8/2018     97112             77.00
33170   Florida   Spine   0565895540101011   9/2/2018    Bill      10/8/2018     97140             72.00
33171   Florida   Spine   0565895540101011   9/2/2018    Bill      10/8/2018     97035             44.00
33172   Florida   Spine   0565895540101011   9/2/2018    Bill      10/8/2018     97010             60.00
33173   Florida   Spine   0565895540101011   9/2/2018    Bill      10/8/2018     G0283             44.00
33174   Florida   Spine   0419321480101117   9/16/2018   Bill      10/8/2018     99203            275.00
33175   Florida   Spine   0419321480101117   9/16/2018   Bill      10/8/2018     97140             72.00
33176   Florida   Spine   0419321480101117   9/16/2018   Bill      10/8/2018     97035             44.00
33177   Florida   Spine   0419321480101117   9/16/2018   Bill      10/8/2018     97010             60.00
33178   Florida   Spine   0419321480101117   9/16/2018   Bill      10/8/2018     G0283             44.00
33179   Florida   Spine   0419321480101117   9/16/2018   Bill      10/8/2018     A4556             22.00
33180   Florida   Spine   0414874410101065   7/5/2018    Bill      10/8/2018     99211             77.00
33181   Florida   Spine   0414874410101065   7/5/2018    Bill      10/8/2018     97110             77.00
33182   Florida   Spine   0414874410101065   7/5/2018    Bill      10/8/2018     97112             77.00
33183   Florida   Spine   0414874410101065   7/5/2018    Bill      10/8/2018     97140             72.00
33184   Florida   Spine   0414874410101065   7/5/2018    Bill      10/8/2018     G0283             44.00
33185   Florida   Spine   0414874410101065   7/5/2018    Bill      10/8/2018     97010             60.00
33186   Florida   Spine   0482710150101062   5/29/2018   Bill      10/8/2018     99211             77.00
33187   Florida   Spine   0482710150101062   5/29/2018   Bill      10/8/2018     97530             90.00
33188   Florida   Spine   0482710150101062   5/29/2018   Bill      10/8/2018     97112             77.00
33189   Florida   Spine   0482710150101062   5/29/2018   Bill      10/8/2018     97140             72.00
33190   Florida   Spine   0482710150101062   5/29/2018   Bill      10/8/2018     97010             60.00
33191   Florida   Spine   0482710150101062   5/29/2018   Bill      10/8/2018     G0283             44.00
33192   Florida   Spine   0576921340101014   6/15/2018   Bill      10/8/2018     99211             77.00
33193   Florida   Spine   0576921340101014   6/15/2018   Bill      10/8/2018     97110             77.00
33194   Florida   Spine   0576921340101014   6/15/2018   Bill      10/8/2018     97112             77.00
33195   Florida   Spine   0576921340101014   6/15/2018   Bill      10/8/2018     97140             72.00
33196   Florida   Spine   0576921340101014   6/15/2018   Bill      10/8/2018     G0283             44.00
33197   Florida   Spine   0576921340101014   6/15/2018   Bill      10/8/2018     97010             60.00
33198   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 652 of
                                                   2767

33199   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     97530               90.00
33200   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     97110               77.00
33201   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     97140               72.00
33202   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     G0283               44.00
33203   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     97010               60.00
33204   Florida   Spine   0566172520101026   6/4/2018    Bill      10/8/2018     97039               44.00
33205   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     99211               77.00
33206   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     97110               77.00
33207   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     97112               77.00
33208   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     97140               72.00
33209   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     G0283               44.00
33210   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     97010               60.00
33211   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     G0283               44.00
33212   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     99211               77.00
33213   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97530               90.00
33214   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97112               77.00
33215   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97140               72.00
33216   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97035               44.00
33217   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97010               60.00
33218   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97530               90.00
33219   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97112               77.00
33220   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97140               72.00
33221   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97035               44.00
33222   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97010               60.00
33223   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     G0283               44.00
33224   Florida   Spine   0436141720101035   1/31/2018   Bill      10/8/2018     99213              350.00
33225   Florida   Spine   0436141720101035   1/31/2018   Bill      10/8/2018     J2001               35.00
33226   Florida   Spine   0436141720101035   1/31/2018   Bill      10/8/2018     J3301               35.00
33227   Florida   Spine   0436141720101035   1/31/2018   Bill      10/8/2018     64633            2,500.00
33228   Florida   Spine   0436141720101035   1/31/2018   Bill      10/8/2018     64634            3,750.00
33229   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     99211               77.00
33230   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     97530               90.00
33231   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     97110               77.00
33232   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     97140               72.00
33233   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     97010               60.00
33234   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     G0283               44.00
33235   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     99211               77.00
33236   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     97530               90.00
33237   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     97112               77.00
33238   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     97140               72.00
33239   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     G0283               44.00
33240   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     97010               60.00
33241   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     99211               77.00
33242   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97530               90.00
33243   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97112               77.00
33244   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97140               72.00
33245   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     G0283               44.00
33246   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97010               60.00
33247   Florida   Spine   0419321480101117   9/16/2018   Bill      10/8/2018     99203              275.00
33248   Florida   Spine   0419321480101117   9/16/2018   Bill      10/8/2018     97140               72.00
33249   Florida   Spine   0419321480101117   9/16/2018   Bill      10/8/2018     97035               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 653 of
                                                   2767

33250   Florida   Spine   0419321480101117   9/16/2018   Bill      10/8/2018     97010            60.00
33251   Florida   Spine   0419321480101117   9/16/2018   Bill      10/8/2018     G0283            44.00
33252   Florida   Spine   0419321480101117   9/16/2018   Bill      10/8/2018     A4556            22.00
33253   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     99211            77.00
33254   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97530            90.00
33255   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97112            77.00
33256   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97140            72.00
33257   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     G0283            44.00
33258   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97010            60.00
33259   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97035            44.00
33260   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     99211            77.00
33261   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     97140            72.00
33262   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     99211            77.00
33263   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     97530            90.00
33264   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     97112            77.00
33265   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     97140            72.00
33266   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     G0283            44.00
33267   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     97010            60.00
33268   Florida   Spine   0450027330101062   6/25/2018   Bill      10/8/2018     97012            55.00
33269   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     99211            77.00
33270   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97530            90.00
33271   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97039            44.00
33272   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97140            72.00
33273   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97010            60.00
33274   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     G0283            44.00
33275   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     98941            88.00
33276   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     97530            90.00
33277   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     97110            77.00
33278   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     97140            72.00
33279   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     97012            55.00
33280   Florida   Spine   0600759760101019   8/24/2018   Bill      10/8/2018     97010            60.00
33281   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     G0283            44.00
33282   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     99211            77.00
33283   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     97530            90.00
33284   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     97110            77.00
33285   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     97140            72.00
33286   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     97012            55.00
33287   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     97010            60.00
33288   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     G0283            44.00
33289   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     99211            77.00
33290   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97530            90.00
33291   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97110            77.00
33292   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97140            72.00
33293   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97012            55.00
33294   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97010            60.00
33295   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     G0283            44.00
33296   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     98941            88.00
33297   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97530            90.00
33298   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97140            72.00
33299   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97012            55.00
33300   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97035            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 654 of
                                                   2767

33301   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97010             60.00
33302   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     G0283             44.00
33303   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     98941             88.00
33304   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97530             90.00
33305   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97110             77.00
33306   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97012             55.00
33307   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97140             72.00
33308   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97010             60.00
33309   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     G0283             44.00
33310   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     99211             77.00
33311   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     97530             90.00
33312   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     97110             77.00
33313   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     97140             72.00
33314   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     97035             44.00
33315   Florida   Spine   0505637720101012   7/25/2018   Bill      10/8/2018     97010             60.00
33316   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     99212            105.00
33317   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97110             77.00
33318   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97140             72.00
33319   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97010             60.00
33320   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     99211             77.00
33321   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97530             90.00
33322   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97110             77.00
33323   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97112             77.00
33324   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97140             72.00
33325   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     G0283             44.00
33326   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     99211             77.00
33327   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97530             90.00
33328   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97112             77.00
33329   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97140             72.00
33330   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     G0283             44.00
33331   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97010             60.00
33332   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97035             44.00
33333   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     99211             77.00
33334   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97530             90.00
33335   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97110             77.00
33336   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97140             72.00
33337   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97010             60.00
33338   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     G0283             44.00
33339   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     99211             77.00
33340   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     97530             90.00
33341   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     97110             77.00
33342   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     97140             72.00
33343   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     G0283             44.00
33344   Florida   Spine   0523067980101049   5/21/2018   Bill      10/8/2018     97010             60.00
33345   Florida   Spine   0464837650101011   5/23/2018   Bill      10/8/2018     99211             77.00
33346   Florida   Spine   0464837650101011   5/23/2018   Bill      10/8/2018     97530             90.00
33347   Florida   Spine   0464837650101011   5/23/2018   Bill      10/8/2018     97112             77.00
33348   Florida   Spine   0464837650101011   5/23/2018   Bill      10/8/2018     97140             72.00
33349   Florida   Spine   0464837650101011   5/23/2018   Bill      10/8/2018     G0283             44.00
33350   Florida   Spine   0464837650101011   5/23/2018   Bill      10/8/2018     97010             60.00
33351   Florida   Spine   0464837650101011   5/23/2018   Bill      10/8/2018     97012             55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 655 of
                                                   2767

33352   Florida   Spine   0573029910101027   6/21/2018   Bill      10/8/2018     99211             77.00
33353   Florida   Spine   0573029910101027   6/21/2018   Bill      10/8/2018     97530             90.00
33354   Florida   Spine   0573029910101027   6/21/2018   Bill      10/8/2018     97112             77.00
33355   Florida   Spine   0573029910101027   6/21/2018   Bill      10/8/2018     97140             72.00
33356   Florida   Spine   0573029910101027   6/21/2018   Bill      10/8/2018     97010             60.00
33357   Florida   Spine   0424851090101035   7/10/2018   Bill      10/8/2018     97010             60.00
33358   Florida   Spine   0424851090101035   7/10/2018   Bill      10/8/2018     99211             77.00
33359   Florida   Spine   0424851090101035   7/10/2018   Bill      10/8/2018     97530             90.00
33360   Florida   Spine   0424851090101035   7/10/2018   Bill      10/8/2018     97110             77.00
33361   Florida   Spine   0424851090101035   7/10/2018   Bill      10/8/2018     97112             77.00
33362   Florida   Spine   0424851090101035   7/10/2018   Bill      10/8/2018     97140             72.00
33363   Florida   Spine   0424851090101035   7/10/2018   Bill      10/8/2018     G0283             44.00
33364   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     97035             44.00
33365   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     99211             77.00
33366   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     97530             90.00
33367   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     97112             77.00
33368   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     97140             72.00
33369   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     G0283             44.00
33370   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     97010             60.00
33371   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     97010             60.00
33372   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     99211             77.00
33373   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     97530             90.00
33374   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     97110             77.00
33375   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     97112             77.00
33376   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     97140             72.00
33377   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     G0283             44.00
33378   Florida   Spine   0637247140101013   9/15/2018   Bill      10/8/2018     99203            275.00
33379   Florida   Spine   0637247140101013   9/15/2018   Bill      10/8/2018     97035             44.00
33380   Florida   Spine   0637247140101013   9/15/2018   Bill      10/8/2018     97010             60.00
33381   Florida   Spine   0637247140101013   9/15/2018   Bill      10/8/2018     G0283             44.00
33382   Florida   Spine   0637247140101013   9/15/2018   Bill      10/8/2018     A4556             22.00
33383   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     98941             88.00
33384   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97530             90.00
33385   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97140             72.00
33386   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97010             60.00
33387   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     G0283             44.00
33388   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97039             44.00
33389   Florida   Spine   0395752100101079   3/14/2018   Bill      10/8/2018     99211             77.00
33390   Florida   Spine   0395752100101079   3/14/2018   Bill      10/8/2018     97140             72.00
33391   Florida   Spine   0395752100101079   3/14/2018   Bill      10/8/2018     G0283             44.00
33392   Florida   Spine   0395752100101079   3/14/2018   Bill      10/8/2018     97010             60.00
33393   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97012             55.00
33394   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     99211             77.00
33395   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97530             90.00
33396   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97110             77.00
33397   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97140             72.00
33398   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97010             60.00
33399   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     G0283             44.00
33400   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     99211             77.00
33401   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97110             77.00
33402   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 656 of
                                                   2767

33403   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97140             72.00
33404   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     G0283             44.00
33405   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97010             60.00
33406   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     97012             55.00
33407   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     98941             88.00
33408   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     97530             90.00
33409   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     97112             77.00
33410   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     97140             72.00
33411   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     G0283             44.00
33412   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     97010             60.00
33413   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     99211             77.00
33414   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     97530             90.00
33415   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     97110             77.00
33416   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     97140             72.00
33417   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     G0283             44.00
33418   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     97010             60.00
33419   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97035             44.00
33420   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     99211             77.00
33421   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97530             90.00
33422   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97112             77.00
33423   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97140             72.00
33424   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     G0283             44.00
33425   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97010             60.00
33426   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     99211             77.00
33427   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     97530             90.00
33428   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     97112             77.00
33429   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     97140             72.00
33430   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     G0283             44.00
33431   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     97010             60.00
33432   Florida   Spine   0481399880101104   9/4/2018    Bill      10/8/2018     97035             44.00
33433   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     99211             77.00
33434   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     97530             90.00
33435   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     97110             77.00
33436   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     97112             77.00
33437   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     97140             72.00
33438   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     G0283             44.00
33439   Florida   Spine   0363199880101044   7/27/2018   Bill      10/8/2018     97010             60.00
33440   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97035             44.00
33441   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     99211             77.00
33442   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97530             90.00
33443   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97112             77.00
33444   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97140             72.00
33445   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     G0283             44.00
33446   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97010             60.00
33447   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     99211             77.00
33448   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97530             90.00
33449   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97110             77.00
33450   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97140             72.00
33451   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     G0283             44.00
33452   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97010             60.00
33453   Florida   Spine   0549709630101024   9/15/2018   Bill      10/8/2018     99203            275.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 657 of
                                                   2767

33454   Florida   Spine   0549709630101024   9/15/2018   Bill      10/8/2018     97140             72.00
33455   Florida   Spine   0549709630101024   9/15/2018   Bill      10/8/2018     97035             44.00
33456   Florida   Spine   0549709630101024   9/15/2018   Bill      10/8/2018     97010             60.00
33457   Florida   Spine   0549709630101024   9/15/2018   Bill      10/8/2018     G0283             44.00
33458   Florida   Spine   0549709630101024   9/15/2018   Bill      10/8/2018     97039             44.00
33459   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     G0283             44.00
33460   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     99211             77.00
33461   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     97530             90.00
33462   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     97110             77.00
33463   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     97140             72.00
33464   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     97035             44.00
33465   Florida   Spine   0425763400101028   8/22/2018   Bill      10/8/2018     97010             60.00
33466   Florida   Spine   0424697340101030   7/6/2018    Bill      10/8/2018     99211             77.00
33467   Florida   Spine   0424697340101030   7/6/2018    Bill      10/8/2018     97110             77.00
33468   Florida   Spine   0424697340101030   7/6/2018    Bill      10/8/2018     97112             77.00
33469   Florida   Spine   0424697340101030   7/6/2018    Bill      10/8/2018     97140             72.00
33470   Florida   Spine   0424697340101030   7/6/2018    Bill      10/8/2018     97010             60.00
33471   Florida   Spine   0424697340101030   7/6/2018    Bill      10/8/2018     G0283             44.00
33472   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     G0283             44.00
33473   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     99211             77.00
33474   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97530             90.00
33475   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97110             77.00
33476   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97140             72.00
33477   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97035             44.00
33478   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97010             60.00
33479   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     99212            105.00
33480   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97110             77.00
33481   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97140             72.00
33482   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     G0283             44.00
33483   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97010             60.00
33484   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     99211             77.00
33485   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97530             90.00
33486   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97110             77.00
33487   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97140             72.00
33488   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97035             44.00
33489   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97010             60.00
33490   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     G0283             44.00
33491   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     99211             77.00
33492   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97530             90.00
33493   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97110             77.00
33494   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97140             72.00
33495   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97010             60.00
33496   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97010             60.00
33497   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     99211             77.00
33498   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97530             90.00
33499   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97110             77.00
33500   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97112             77.00
33501   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97140             72.00
33502   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     G0283             44.00
33503   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     99211             77.00
33504   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 658 of
                                                   2767

33505   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97110             77.00
33506   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97140             72.00
33507   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97035             44.00
33508   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97010             60.00
33509   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     G0283             44.00
33510   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     99211             77.00
33511   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     97530             90.00
33512   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     97110             77.00
33513   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     97140             72.00
33514   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     97010             60.00
33515   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     G0283             44.00
33516   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     99211             77.00
33517   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97530             90.00
33518   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97110             77.00
33519   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97112             77.00
33520   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97140             72.00
33521   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97010             60.00
33522   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     G0283             44.00
33523   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     98941             88.00
33524   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97530             90.00
33525   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97012             55.00
33526   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97140             72.00
33527   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97010             60.00
33528   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97039             44.00
33529   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     99211             77.00
33530   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97530             90.00
33531   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97140             72.00
33532   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     G0283             44.00
33533   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97010             60.00
33534   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97035             44.00
33535   Florida   Spine   0482297590101035   5/18/2018   Bill      10/8/2018     99213            350.00
33536   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     98941             88.00
33537   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     97530             90.00
33538   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     97140             72.00
33539   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     G0283             44.00
33540   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     97010             60.00
33541   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     97035             44.00
33542   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     97039             44.00
33543   Florida   Spine   0385977570101026   6/10/2018   Bill      10/8/2018     98941             88.00
33544   Florida   Spine   0385977570101026   6/10/2018   Bill      10/8/2018     97530             90.00
33545   Florida   Spine   0385977570101026   6/10/2018   Bill      10/8/2018     97140             72.00
33546   Florida   Spine   0385977570101026   6/10/2018   Bill      10/8/2018     G0283             44.00
33547   Florida   Spine   0385977570101026   6/10/2018   Bill      10/8/2018     97010             60.00
33548   Florida   Spine   0385977570101026   6/10/2018   Bill      10/8/2018     99212            105.00
33549   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     99211             77.00
33550   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97530             90.00
33551   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97110             77.00
33552   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97140             72.00
33553   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97010             60.00
33554   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     G0283             44.00
33555   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     99212            105.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 659 of
                                                   2767

33556   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97530               90.00
33557   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97110               77.00
33558   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97140               72.00
33559   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     G0283               44.00
33560   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97010               60.00
33561   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97010               60.00
33562   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     99211               77.00
33563   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97530               90.00
33564   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97110               77.00
33565   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97112               77.00
33566   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97014               72.00
33567   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     G0283               44.00
33568   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     99203              275.00
33569   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97012               55.00
33570   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97010               60.00
33571   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     G0283               44.00
33572   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     A4556               22.00
33573   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     99211               77.00
33574   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97110               77.00
33575   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97112               77.00
33576   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97140               72.00
33577   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     G0283               44.00
33578   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97010               60.00
33579   Florida   Spine   0157462650101218   7/2/2018    Bill      10/8/2018     97012               55.00
33580   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     98940               72.00
33581   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97530               90.00
33582   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97140               72.00
33583   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     G0283               44.00
33584   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97010               60.00
33585   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97035               44.00
33586   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97039               44.00
33587   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     98940               72.00
33588   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97530               90.00
33589   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97110               77.00
33590   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97140               72.00
33591   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     G0283               44.00
33592   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97010               60.00
33593   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97012               55.00
33594   Florida   Spine   0482297590101035   5/18/2018   Bill      10/8/2018     99213              350.00
33595   Florida   Spine   0482297590101035   5/18/2018   Bill      10/8/2018     62323            2,000.00
33596   Florida   Spine   0482297590101035   5/18/2018   Bill      10/8/2018     J2001               35.00
33597   Florida   Spine   0482297590101035   5/18/2018   Bill      10/8/2018     Q9965               25.00
33598   Florida   Spine   0482297590101035   5/18/2018   Bill      10/8/2018     J3490               25.00
33599   Florida   Spine   0482297590101035   5/18/2018   Bill      10/8/2018     J0702              105.00
33600   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     99211               77.00
33601   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     97530               90.00
33602   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     97140               72.00
33603   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     G0283               44.00
33604   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     97010               60.00
33605   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     97035               44.00
33606   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     97039               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 660 of
                                                   2767

33607   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     98941             88.00
33608   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97530             90.00
33609   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97140             72.00
33610   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     G0283             44.00
33611   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97010             60.00
33612   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97035             44.00
33613   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97039             44.00
33614   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     98941             88.00
33615   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97530             90.00
33616   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97112             77.00
33617   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97140             72.00
33618   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     G0283             44.00
33619   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97010             60.00
33620   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97039             44.00
33621   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     99211             77.00
33622   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97530             90.00
33623   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97112             77.00
33624   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97140             72.00
33625   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     G0283             44.00
33626   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97010             60.00
33627   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97039             44.00
33628   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     98941             88.00
33629   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     97530             90.00
33630   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     97140             72.00
33631   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     G0283             44.00
33632   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     97010             60.00
33633   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     97035             44.00
33634   Florida   Spine   0523361950101034   8/9/2018    Bill      10/8/2018     97039             44.00
33635   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     99203            275.00
33636   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97035             44.00
33637   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97010             60.00
33638   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     G0283             44.00
33639   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     A4556             22.00
33640   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     99211             77.00
33641   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97530             90.00
33642   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97110             77.00
33643   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97140             72.00
33644   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97035             44.00
33645   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97010             60.00
33646   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     G0283             44.00
33647   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     98941             88.00
33648   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97530             90.00
33649   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97110             77.00
33650   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97140             72.00
33651   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     G0283             44.00
33652   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97010             60.00
33653   Florida   Spine   0101685830101099   7/14/2018   Bill      10/8/2018     97012             55.00
33654   Florida   Spine   0565895540101011   9/2/2018    Bill      10/8/2018     99211             77.00
33655   Florida   Spine   0565895540101011   9/2/2018    Bill      10/8/2018     97530             90.00
33656   Florida   Spine   0565895540101011   9/2/2018    Bill      10/8/2018     97140             72.00
33657   Florida   Spine   0565895540101011   9/2/2018    Bill      10/8/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 661 of
                                                   2767

33658   Florida   Spine   0565895540101011   9/2/2018    Bill      10/8/2018     G0283            44.00
33659   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97010            60.00
33660   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     99211            77.00
33661   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97530            90.00
33662   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97110            77.00
33663   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97112            77.00
33664   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97140            72.00
33665   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     G0283            44.00
33666   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     99211            77.00
33667   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97530            90.00
33668   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97110            77.00
33669   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97140            72.00
33670   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     G0283            44.00
33671   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97010            60.00
33672   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97039            44.00
33673   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     99211            77.00
33674   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97530            90.00
33675   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97112            77.00
33676   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97140            72.00
33677   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     G0283            44.00
33678   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97010            60.00
33679   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     99211            77.00
33680   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     97530            90.00
33681   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     97112            77.00
33682   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     97140            72.00
33683   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     97035            44.00
33684   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     97010            60.00
33685   Florida   Spine   0358177500101021   9/1/2018    Bill      10/8/2018     G0283            44.00
33686   Florida   Spine   0427759340101027   4/22/2018   Bill      10/8/2018     99211            77.00
33687   Florida   Spine   0427759340101027   4/22/2018   Bill      10/8/2018     97530            90.00
33688   Florida   Spine   0427759340101027   4/22/2018   Bill      10/8/2018     97112            77.00
33689   Florida   Spine   0427759340101027   4/22/2018   Bill      10/8/2018     97140            72.00
33690   Florida   Spine   0427759340101027   4/22/2018   Bill      10/8/2018     97010            60.00
33691   Florida   Spine   0427759340101027   4/22/2018   Bill      10/8/2018     G0283            44.00
33692   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     98943            72.00
33693   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     99211            77.00
33694   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     97110            77.00
33695   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     97112            77.00
33696   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     G0283            44.00
33697   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     97010            60.00
33698   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     98940            72.00
33699   Florida   Spine   0393857520101112   8/6/2018    Bill      10/8/2018     99211            77.00
33700   Florida   Spine   0393857520101112   8/6/2018    Bill      10/8/2018     97530            90.00
33701   Florida   Spine   0393857520101112   8/6/2018    Bill      10/8/2018     97112            77.00
33702   Florida   Spine   0393857520101112   8/6/2018    Bill      10/8/2018     97140            72.00
33703   Florida   Spine   0393857520101112   8/6/2018    Bill      10/8/2018     97010            60.00
33704   Florida   Spine   0393857520101112   8/6/2018    Bill      10/8/2018     G0283            44.00
33705   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     97010            60.00
33706   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     99211            77.00
33707   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     97530            90.00
33708   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 662 of
                                                   2767

33709   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     97112             77.00
33710   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     97140             72.00
33711   Florida   Spine   0588155410101036   7/7/2018    Bill      10/8/2018     G0283             44.00
33712   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     99211             77.00
33713   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97530             90.00
33714   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97110             77.00
33715   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97112             77.00
33716   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97140             72.00
33717   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     97010             60.00
33718   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     G0283             44.00
33719   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     99203            275.00
33720   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     97140             72.00
33721   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     97035             44.00
33722   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     97010             60.00
33723   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     G0283             44.00
33724   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     A4556             22.00
33725   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     99211             77.00
33726   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     97530             90.00
33727   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     97112             77.00
33728   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     97140             72.00
33729   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     G0283             44.00
33730   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     97010             60.00
33731   Florida   Spine   0099841530101012   8/24/2018   Bill      10/8/2018     97035             44.00
33732   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     99211             77.00
33733   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97530             90.00
33734   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97112             77.00
33735   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97140             72.00
33736   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97035             44.00
33737   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97010             60.00
33738   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     G0283             44.00
33739   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     99211             77.00
33740   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97530             90.00
33741   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97112             77.00
33742   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97140             72.00
33743   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97035             44.00
33744   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97010             60.00
33745   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     G0283             44.00
33746   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     99211             77.00
33747   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     97530             90.00
33748   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     97112             77.00
33749   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     97140             72.00
33750   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     97010             60.00
33751   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     G0283             44.00
33752   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     99211             77.00
33753   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97530             90.00
33754   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97112             77.00
33755   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97140             72.00
33756   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97035             44.00
33757   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97010             60.00
33758   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     G0283             44.00
33759   Florida   Spine   0391131460101132   5/7/2018    Bill      10/8/2018     J2001             35.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 663 of
                                                   2767

33760   Florida   Spine   0391131460101132   5/7/2018    Bill      10/8/2018     J3490             25.00
33761   Florida   Spine   0391131460101132   5/7/2018    Bill      10/8/2018     Q9965             25.00
33762   Florida   Spine   0449810490101038   10/5/2017   Bill      10/8/2018     J3490             25.00
33763   Florida   Spine   0449810490101038   10/5/2017   Bill      10/8/2018     J3301             35.00
33764   Florida   Spine   0449810490101038   10/5/2017   Bill      10/8/2018     J2001             35.00
33765   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     97012             55.00
33766   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     99211             77.00
33767   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     97530             90.00
33768   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     97112             77.00
33769   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     97140             72.00
33770   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     G0283             44.00
33771   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     97010             60.00
33772   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     99211             77.00
33773   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     97530             90.00
33774   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     97112             77.00
33775   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     97140             72.00
33776   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     G0283             44.00
33777   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     97010             60.00
33778   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     99211             77.00
33779   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97530             90.00
33780   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97112             77.00
33781   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97140             72.00
33782   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     G0283             44.00
33783   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97010             60.00
33784   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97035             44.00
33785   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     99211             77.00
33786   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     97530             90.00
33787   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     97110             77.00
33788   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     97140             72.00
33789   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     97010             60.00
33790   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     G0283             44.00
33791   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     99211             77.00
33792   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     97530             90.00
33793   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     97140             72.00
33794   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     98941             88.00
33795   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97530             90.00
33796   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97012             55.00
33797   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97140             72.00
33798   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97035             44.00
33799   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97010             60.00
33800   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     G0283             44.00
33801   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     99212            105.00
33802   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     99211             77.00
33803   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97530             90.00
33804   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97110             77.00
33805   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97140             72.00
33806   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97010             60.00
33807   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     99203            275.00
33808   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97530             90.00
33809   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97112             77.00
33810   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 664 of
                                                   2767

33811   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97012            55.00
33812   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97010            60.00
33813   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     G0283            44.00
33814   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     A4556            22.00
33815   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     G0283            44.00
33816   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     99211            77.00
33817   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     97530            90.00
33818   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     97110            77.00
33819   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     97140            72.00
33820   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     97012            55.00
33821   Florida   Spine   0109539870101281   7/18/2018   Bill      10/8/2018     97010            60.00
33822   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     G0283            44.00
33823   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     99211            77.00
33824   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97530            90.00
33825   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97110            77.00
33826   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97140            72.00
33827   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97012            55.00
33828   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97010            60.00
33829   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     98941            88.00
33830   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97530            90.00
33831   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97110            77.00
33832   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97140            72.00
33833   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97010            60.00
33834   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     G0283            44.00
33835   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     99211            77.00
33836   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97010            60.00
33837   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     G0283            44.00
33838   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     99211            77.00
33839   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97530            90.00
33840   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97110            77.00
33841   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97140            72.00
33842   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97035            44.00
33843   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97010            60.00
33844   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     G0283            44.00
33845   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     99211            77.00
33846   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97530            90.00
33847   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97140            72.00
33848   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97010            60.00
33849   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     99211            77.00
33850   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97530            90.00
33851   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97110            77.00
33852   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97140            72.00
33853   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97010            60.00
33854   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     99211            77.00
33855   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97530            90.00
33856   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97110            77.00
33857   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97112            77.00
33858   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97140            72.00
33859   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     G0283            44.00
33860   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97010            60.00
33861   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 665 of
                                                   2767

33862   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     99211             77.00
33863   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97530             90.00
33864   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97110             77.00
33865   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97140             72.00
33866   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97035             44.00
33867   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97010             60.00
33868   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     99211             77.00
33869   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97530             90.00
33870   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97110             77.00
33871   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97140             72.00
33872   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     97010             60.00
33873   Florida   Spine   0390627420101063   7/26/2018   Bill      10/8/2018     G0283             44.00
33874   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     G0283             44.00
33875   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     99211             77.00
33876   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97530             90.00
33877   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97110             77.00
33878   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97112             77.00
33879   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97140             72.00
33880   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97010             60.00
33881   Florida   Spine   0476372090101047   9/18/2018   Bill      10/8/2018     99203            275.00
33882   Florida   Spine   0476372090101047   9/18/2018   Bill      10/8/2018     97140             72.00
33883   Florida   Spine   0476372090101047   9/18/2018   Bill      10/8/2018     97035             44.00
33884   Florida   Spine   0476372090101047   9/18/2018   Bill      10/8/2018     97010             60.00
33885   Florida   Spine   0476372090101047   9/18/2018   Bill      10/8/2018     G0283             44.00
33886   Florida   Spine   0476372090101047   9/18/2018   Bill      10/8/2018     A4556             22.00
33887   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     99211             77.00
33888   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     97530             90.00
33889   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     97112             77.00
33890   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     97140             72.00
33891   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     G0283             44.00
33892   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     97010             60.00
33893   Florida   Spine   0636194630101015   8/21/2018   Bill      10/8/2018     97035             44.00
33894   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     99211             77.00
33895   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     97530             90.00
33896   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     97110             77.00
33897   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     97112             77.00
33898   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     97140             72.00
33899   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     G0283             44.00
33900   Florida   Spine   0502847650101105   7/21/2018   Bill      10/8/2018     97010             60.00
33901   Florida   Spine   0637247140101013   9/15/2018   Bill      10/8/2018     99211             77.00
33902   Florida   Spine   0637247140101013   9/15/2018   Bill      10/8/2018     97530             90.00
33903   Florida   Spine   0637247140101013   9/15/2018   Bill      10/8/2018     97110             77.00
33904   Florida   Spine   0637247140101013   9/15/2018   Bill      10/8/2018     97140             72.00
33905   Florida   Spine   0637247140101013   9/15/2018   Bill      10/8/2018     97010             60.00
33906   Florida   Spine   0637247140101013   9/15/2018   Bill      10/8/2018     G0283             44.00
33907   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     G0283             44.00
33908   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     99211             77.00
33909   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     97110             77.00
33910   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     97530             90.00
33911   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     97140             72.00
33912   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 666 of
                                                   2767

33913   Florida   Spine   0394319240101053   8/2/2018    Bill      10/8/2018     97010            60.00
33914   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     99211            77.00
33915   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97530            90.00
33916   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97110            77.00
33917   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97140            72.00
33918   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     97010            60.00
33919   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     G0283            44.00
33920   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     99211            77.00
33921   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97110            77.00
33922   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97112            77.00
33923   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97140            72.00
33924   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     G0283            44.00
33925   Florida   Spine   0315339680101047   7/27/2018   Bill      10/8/2018     97010            60.00
33926   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     99211            77.00
33927   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     97530            90.00
33928   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     97110            77.00
33929   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     97140            72.00
33930   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     G0283            44.00
33931   Florida   Spine   0556530570101042   8/29/2018   Bill      10/8/2018     97010            60.00
33932   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     99211            77.00
33933   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97530            90.00
33934   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97112            77.00
33935   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97140            72.00
33936   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     G0283            44.00
33937   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97010            60.00
33938   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97035            44.00
33939   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     99211            77.00
33940   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97530            90.00
33941   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97112            77.00
33942   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97140            72.00
33943   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     G0283            44.00
33944   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97010            60.00
33945   Florida   Spine   0555354010101012   8/22/2018   Bill      10/8/2018     99211            77.00
33946   Florida   Spine   0555354010101012   8/22/2018   Bill      10/8/2018     97530            90.00
33947   Florida   Spine   0555354010101012   8/22/2018   Bill      10/8/2018     97110            77.00
33948   Florida   Spine   0555354010101012   8/22/2018   Bill      10/8/2018     97140            72.00
33949   Florida   Spine   0555354010101012   8/22/2018   Bill      10/8/2018     97010            60.00
33950   Florida   Spine   0555354010101012   8/22/2018   Bill      10/8/2018     G0283            44.00
33951   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     99211            77.00
33952   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97530            90.00
33953   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97110            77.00
33954   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97140            72.00
33955   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     G0283            44.00
33956   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97010            60.00
33957   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     99211            77.00
33958   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     97110            77.00
33959   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     97112            77.00
33960   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     97010            60.00
33961   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     97140            72.00
33962   Florida   Spine   0576328690101018   8/22/2017   Bill      10/8/2018     G0283            44.00
33963   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 667 of
                                                   2767

33964   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97530             90.00
33965   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97110             77.00
33966   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97140             72.00
33967   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97010             60.00
33968   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     G0283             44.00
33969   Florida   Spine   0563039300101042   5/6/2018    Bill      10/8/2018     98940             72.00
33970   Florida   Spine   0563039300101042   5/6/2018    Bill      10/8/2018     97110             77.00
33971   Florida   Spine   0563039300101042   5/6/2018    Bill      10/8/2018     97112             77.00
33972   Florida   Spine   0563039300101042   5/6/2018    Bill      10/8/2018     97140             72.00
33973   Florida   Spine   0563039300101042   5/6/2018    Bill      10/8/2018     97010             60.00
33974   Florida   Spine   0563039300101042   5/6/2018    Bill      10/8/2018     G0283             44.00
33975   Florida   Spine   0640612610101014   9/16/2018   Bill      10/8/2018     99203            275.00
33976   Florida   Spine   0640612610101014   9/16/2018   Bill      10/8/2018     97140             72.00
33977   Florida   Spine   0640612610101014   9/16/2018   Bill      10/8/2018     97035             44.00
33978   Florida   Spine   0640612610101014   9/16/2018   Bill      10/8/2018     97010             60.00
33979   Florida   Spine   0640612610101014   9/16/2018   Bill      10/8/2018     G0283             44.00
33980   Florida   Spine   0640612610101014   9/16/2018   Bill      10/8/2018     A4556             22.00
33981   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     99203            275.00
33982   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97530             90.00
33983   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97112             77.00
33984   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97140             72.00
33985   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97010             60.00
33986   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     G0283             44.00
33987   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     A4556             22.00
33988   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97012             55.00
33989   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     99211             77.00
33990   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97010             60.00
33991   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     G0283             44.00
33992   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     99211             77.00
33993   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97110             77.00
33994   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97112             77.00
33995   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97140             72.00
33996   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97010             60.00
33997   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97010             60.00
33998   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     99211             77.00
33999   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97530             90.00
34000   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97110             77.00
34001   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97112             77.00
34002   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97140             72.00
34003   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     G0283             44.00
34004   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     98940             72.00
34005   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97530             90.00
34006   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97110             77.00
34007   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97140             72.00
34008   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97010             60.00
34009   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     G0283             44.00
34010   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97035             44.00
34011   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     99211             77.00
34012   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97530             90.00
34013   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97112             77.00
34014   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 668 of
                                                   2767

34015   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     G0283               44.00
34016   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97010               60.00
34017   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     99211               77.00
34018   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97530               90.00
34019   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97112               77.00
34020   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97140               72.00
34021   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     G0283               44.00
34022   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97010               60.00
34023   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     99211               77.00
34024   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97530               90.00
34025   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97110               77.00
34026   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97140               72.00
34027   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     G0283               44.00
34028   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97010               60.00
34029   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     98941               88.00
34030   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97530               90.00
34031   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97140               72.00
34032   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     G0283               44.00
34033   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97010               60.00
34034   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97035               44.00
34035   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97039               44.00
34036   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     99203              500.00
34037   Florida   Spine   0534997130101068   5/16/2018   Bill      10/8/2018     99203              500.00
34038   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     99213              350.00
34039   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     62323            2,000.00
34040   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     J2001              105.00
34041   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     J3490               25.00
34042   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     Q9965               25.00
34043   Florida   Spine   0189280400101136   7/23/2018   Bill      10/8/2018     J0702              105.00
34044   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     99211               77.00
34045   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97530               90.00
34046   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97110               77.00
34047   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97140               72.00
34048   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     G0283               44.00
34049   Florida   Spine   0091464420101311   8/25/2018   Bill      10/8/2018     97010               60.00
34050   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     99211               77.00
34051   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97530               90.00
34052   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97110               77.00
34053   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97112               77.00
34054   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97014               72.00
34055   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     G0283               44.00
34056   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97010               60.00
34057   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     98940               72.00
34058   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97530               90.00
34059   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97140               72.00
34060   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     G0283               44.00
34061   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97010               60.00
34062   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97035               44.00
34063   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     97039               44.00
34064   Florida   Spine   0604261670101045   8/25/2018   Bill      10/8/2018     99212              193.00
34065   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 669 of
                                                   2767

34066   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     97112             77.00
34067   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     G0283             44.00
34068   Florida   Spine   0598544170101013   6/23/2018   Bill      10/8/2018     97010             60.00
34069   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     98941             88.00
34070   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97530             90.00
34071   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97140             72.00
34072   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     G0283             44.00
34073   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97010             60.00
34074   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97035             44.00
34075   Florida   Spine   0609243290101014   4/23/2018   Bill      10/8/2018     97039             44.00
34076   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     98941             88.00
34077   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97530             90.00
34078   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97140             72.00
34079   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     G0283             44.00
34080   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97010             60.00
34081   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97035             44.00
34082   Florida   Spine   0604261670101052   8/28/2018   Bill      10/8/2018     97012             55.00
34083   Florida   Spine   0556361290101017   9/20/2018   Bill      10/8/2018     99203            275.00
34084   Florida   Spine   0556361290101017   9/20/2018   Bill      10/8/2018     97140             72.00
34085   Florida   Spine   0556361290101017   9/20/2018   Bill      10/8/2018     97035             44.00
34086   Florida   Spine   0556361290101017   9/20/2018   Bill      10/8/2018     97010             60.00
34087   Florida   Spine   0556361290101017   9/20/2018   Bill      10/8/2018     G0283             44.00
34088   Florida   Spine   0556361290101017   9/20/2018   Bill      10/8/2018     A4556             22.00
34089   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     99211             77.00
34090   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97530             90.00
34091   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97112             77.00
34092   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97140             72.00
34093   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     G0283             44.00
34094   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97010             60.00
34095   Florida   Spine   0409424720101079   6/29/2018   Bill      10/8/2018     97012             55.00
34096   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     99203            275.00
34097   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     97140             72.00
34098   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     G0283             44.00
34099   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     97010             60.00
34100   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     97035             44.00
34101   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     A4556             22.00
34102   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     99211             77.00
34103   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97530             90.00
34104   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97112             77.00
34105   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97140             72.00
34106   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97035             44.00
34107   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97010             60.00
34108   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     G0283             44.00
34109   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     99213            193.00
34110   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97110             77.00
34111   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97140             72.00
34112   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     G0283             44.00
34113   Florida   Spine   0567000360101013   7/3/2018    Bill      10/8/2018     97010             60.00
34114   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     99211             77.00
34115   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97530             90.00
34116   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 670 of
                                                   2767

34117   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97140            72.00
34118   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97035            44.00
34119   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97010            60.00
34120   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     G0283            44.00
34121   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     99211            77.00
34122   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     97530            90.00
34123   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     97110            77.00
34124   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     97140            72.00
34125   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     G0283            44.00
34126   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     97010            60.00
34127   Florida   Spine   0414874410101065   7/5/2018    Bill      10/8/2018     99211            77.00
34128   Florida   Spine   0414874410101065   7/5/2018    Bill      10/8/2018     97110            77.00
34129   Florida   Spine   0414874410101065   7/5/2018    Bill      10/8/2018     97112            77.00
34130   Florida   Spine   0414874410101065   7/5/2018    Bill      10/8/2018     97140            72.00
34131   Florida   Spine   0414874410101065   7/5/2018    Bill      10/8/2018     G0283            44.00
34132   Florida   Spine   0414874410101065   7/5/2018    Bill      10/8/2018     97010            60.00
34133   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     99211            77.00
34134   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     97530            90.00
34135   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     97110            77.00
34136   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     97140            72.00
34137   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     G0283            44.00
34138   Florida   Spine   0455853700101043   8/15/2018   Bill      10/8/2018     97010            60.00
34139   Florida   Spine   0576921340101014   6/15/2018   Bill      10/8/2018     99211            77.00
34140   Florida   Spine   0576921340101014   6/15/2018   Bill      10/8/2018     97110            77.00
34141   Florida   Spine   0576921340101014   6/15/2018   Bill      10/8/2018     97112            77.00
34142   Florida   Spine   0576921340101014   6/15/2018   Bill      10/8/2018     97140            72.00
34143   Florida   Spine   0576921340101014   6/15/2018   Bill      10/8/2018     G0283            44.00
34144   Florida   Spine   0576921340101014   6/15/2018   Bill      10/8/2018     97010            60.00
34145   Florida   Spine   0354135220101055   3/19/2018   Bill      10/8/2018     97010            60.00
34146   Florida   Spine   0354135220101055   3/19/2018   Bill      10/8/2018     99211            77.00
34147   Florida   Spine   0354135220101055   3/19/2018   Bill      10/8/2018     97530            90.00
34148   Florida   Spine   0354135220101055   3/19/2018   Bill      10/8/2018     97110            77.00
34149   Florida   Spine   0354135220101055   3/19/2018   Bill      10/8/2018     97112            77.00
34150   Florida   Spine   0354135220101055   3/19/2018   Bill      10/8/2018     97140            72.00
34151   Florida   Spine   0354135220101055   3/19/2018   Bill      10/8/2018     G0283            44.00
34152   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     G0283            44.00
34153   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     99211            77.00
34154   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     97530            90.00
34155   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     97112            77.00
34156   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     97140            72.00
34157   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     97035            44.00
34158   Florida   Spine   0448947090101066   9/17/2018   Bill      10/8/2018     97010            60.00
34159   Florida   Spine   0491774990101012   8/9/2018    Bill      10/8/2018     99211            77.00
34160   Florida   Spine   0491774990101012   8/9/2018    Bill      10/8/2018     97530            90.00
34161   Florida   Spine   0491774990101012   8/9/2018    Bill      10/8/2018     97112            77.00
34162   Florida   Spine   0491774990101012   8/9/2018    Bill      10/8/2018     97140            72.00
34163   Florida   Spine   0491774990101012   8/9/2018    Bill      10/8/2018     G0283            44.00
34164   Florida   Spine   0491774990101012   8/9/2018    Bill      10/8/2018     97010            60.00
34165   Florida   Spine   0491774990101012   8/9/2018    Bill      10/8/2018     97035            44.00
34166   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     99211            77.00
34167   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 671 of
                                                   2767

34168   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     97112               77.00
34169   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     97140               72.00
34170   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     G0283               44.00
34171   Florida   Spine   0545688200101032   5/21/2018   Bill      10/8/2018     97010               60.00
34172   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     99211               77.00
34173   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     97530               90.00
34174   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     97112               77.00
34175   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     97140               72.00
34176   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     G0283               44.00
34177   Florida   Spine   0554889790101022   8/22/2018   Bill      10/8/2018     97010               60.00
34178   Florida   Spine   0601628210101029   4/19/2018   Bill      10/8/2018     99213              350.00
34179   Florida   Spine   0601628210101029   4/19/2018   Bill      10/8/2018     64493            1,800.00
34180   Florida   Spine   0601628210101029   4/19/2018   Bill      10/8/2018     64494              900.00
34181   Florida   Spine   0601628210101029   4/19/2018   Bill      10/8/2018     J2001              175.00
34182   Florida   Spine   0601628210101029   4/19/2018   Bill      10/8/2018     J1020               35.00
34183   Florida   Spine   0601628210101029   4/19/2018   Bill      10/8/2018     A9579               35.00
34184   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     99211               77.00
34185   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     97530               90.00
34186   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     97110               77.00
34187   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     97140               72.00
34188   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     97010               60.00
34189   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     G0283               44.00
34190   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     99211               77.00
34191   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     97530               90.00
34192   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     97112               77.00
34193   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     97140               72.00
34194   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     G0283               44.00
34195   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     97110               77.00
34196   Florida   Spine   0624003080101017   5/25/2018   Bill      10/8/2018     97010               60.00
34197   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     99211               77.00
34198   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     97530               90.00
34199   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     97112               77.00
34200   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     97140               72.00
34201   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     G0283               44.00
34202   Florida   Spine   0573827830101013   8/8/2018    Bill      10/8/2018     97010               60.00
34203   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     99211               77.00
34204   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97530               90.00
34205   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97112               77.00
34206   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97140               72.00
34207   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     G0283               44.00
34208   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97010               60.00
34209   Florida   Spine   0469571730101023   8/27/2018   Bill      10/8/2018     97035               44.00
34210   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     99211               77.00
34211   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97530               90.00
34212   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97112               77.00
34213   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97140               72.00
34214   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     G0283               44.00
34215   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97010               60.00
34216   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     99211               77.00
34217   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     97530               90.00
34218   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     97110               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 672 of
                                                   2767

34219   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     97140             72.00
34220   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     99211             77.00
34221   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97140             72.00
34222   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97010             60.00
34223   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     99211             77.00
34224   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97110             77.00
34225   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97112             77.00
34226   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97140             72.00
34227   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     G0283             44.00
34228   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97010             60.00
34229   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     99211             77.00
34230   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     97112             77.00
34231   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     G0283             44.00
34232   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     97010             60.00
34233   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     99211             77.00
34234   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     G0283             44.00
34235   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97010             60.00
34236   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97012             55.00
34237   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     G0283             44.00
34238   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     99212            105.00
34239   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97530             90.00
34240   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97110             77.00
34241   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97012             55.00
34242   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97140             72.00
34243   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     97010             60.00
34244   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     99213            193.00
34245   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97530             90.00
34246   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97110             77.00
34247   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97012             55.00
34248   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     97010             60.00
34249   Florida   Spine   0175851800101037   6/17/2018   Bill      10/8/2018     G0283             44.00
34250   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     98941             88.00
34251   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97530             90.00
34252   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97110             77.00
34253   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97112             77.00
34254   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97012             55.00
34255   Florida   Spine   0581565190101054   8/18/2018   Bill      10/8/2018     97039             44.00
34256   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     G0283             44.00
34257   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     98941             88.00
34258   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97530             90.00
34259   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97110             77.00
34260   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97012             55.00
34261   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97140             72.00
34262   Florida   Spine   0610658470101020   8/21/2018   Bill      10/8/2018     97010             60.00
34263   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     99211             77.00
34264   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97530             90.00
34265   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97110             77.00
34266   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97140             72.00
34267   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     97010             60.00
34268   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     G0283             44.00
34269   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 673 of
                                                   2767

34270   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97530             90.00
34271   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97110             77.00
34272   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97140             72.00
34273   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97010             60.00
34274   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     99211             77.00
34275   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     97530             90.00
34276   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     97110             77.00
34277   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     97140             72.00
34278   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     97010             60.00
34279   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     G0283             44.00
34280   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     99211             77.00
34281   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97530             90.00
34282   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97110             77.00
34283   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97140             72.00
34284   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97010             60.00
34285   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     G0283             44.00
34286   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     99211             77.00
34287   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97110             77.00
34288   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97112             77.00
34289   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97140             72.00
34290   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     97010             60.00
34291   Florida   Spine   0451966340101076   7/31/2018   Bill      10/8/2018     G0283             44.00
34292   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     99211             77.00
34293   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     97530             90.00
34294   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     97110             77.00
34295   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     97140             72.00
34296   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     97010             60.00
34297   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     G0283             44.00
34298   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     G0283             44.00
34299   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     99212            105.00
34300   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97530             90.00
34301   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97110             77.00
34302   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97112             77.00
34303   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97140             72.00
34304   Florida   Spine   0602686090101013   7/24/2018   Bill      10/8/2018     97010             60.00
34305   Florida   Spine   0476372090101047   9/18/2018   Bill      10/8/2018     99211             77.00
34306   Florida   Spine   0476372090101047   9/18/2018   Bill      10/8/2018     97530             90.00
34307   Florida   Spine   0476372090101047   9/18/2018   Bill      10/8/2018     97110             77.00
34308   Florida   Spine   0476372090101047   9/18/2018   Bill      10/8/2018     97140             72.00
34309   Florida   Spine   0476372090101047   9/18/2018   Bill      10/8/2018     97010             60.00
34310   Florida   Spine   0476372090101047   9/18/2018   Bill      10/8/2018     G0283             44.00
34311   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     98941             88.00
34312   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     97530             90.00
34313   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     97039             44.00
34314   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     97012             55.00
34315   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     97010             60.00
34316   Florida   Spine   0516831860101075   4/19/2018   Bill      10/8/2018     G0283             44.00
34317   Florida   Spine   0438561890101085   6/9/2018    Bill      10/8/2018     99211             77.00
34318   Florida   Spine   0438561890101085   6/9/2018    Bill      10/8/2018     97530             90.00
34319   Florida   Spine   0438561890101085   6/9/2018    Bill      10/8/2018     97110             77.00
34320   Florida   Spine   0438561890101085   6/9/2018    Bill      10/8/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 674 of
                                                   2767

34321   Florida   Spine   0438561890101085   6/9/2018     Bill     10/8/2018     97140             72.00
34322   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     99211             77.00
34323   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     97530             90.00
34324   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     97110             77.00
34325   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     97112             77.00
34326   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     97140             72.00
34327   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     G0283             44.00
34328   Florida   Spine   0424851090101035   7/10/2018    Bill     10/8/2018     97010             60.00
34329   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     99212            105.00
34330   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     97530             90.00
34331   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     97112             77.00
34332   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     97140             72.00
34333   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     G0283             44.00
34334   Florida   Spine   0454649430101035   10/30/2017   Bill     10/8/2018     97010             60.00
34335   Florida   Spine   0637247140101013   9/15/2018    Bill     10/8/2018     G0283             44.00
34336   Florida   Spine   0637247140101013   9/15/2018    Bill     10/8/2018     99211             77.00
34337   Florida   Spine   0637247140101013   9/15/2018    Bill     10/8/2018     97530             90.00
34338   Florida   Spine   0637247140101013   9/15/2018    Bill     10/8/2018     97110             77.00
34339   Florida   Spine   0637247140101013   9/15/2018    Bill     10/8/2018     97140             72.00
34340   Florida   Spine   0637247140101013   9/15/2018    Bill     10/8/2018     97035             44.00
34341   Florida   Spine   0637247140101013   9/15/2018    Bill     10/8/2018     97010             60.00
34342   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     99211             77.00
34343   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     97530             90.00
34344   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     97110             77.00
34345   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     97112             77.00
34346   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     97140             72.00
34347   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     G0283             44.00
34348   Florida   Spine   0370792780101139   7/7/2018     Bill     10/8/2018     97010             60.00
34349   Florida   Spine   0506340000101054   6/3/2018     Bill     10/8/2018     98941             88.00
34350   Florida   Spine   0506340000101054   6/3/2018     Bill     10/8/2018     97530             90.00
34351   Florida   Spine   0506340000101054   6/3/2018     Bill     10/8/2018     97012             55.00
34352   Florida   Spine   0506340000101054   6/3/2018     Bill     10/8/2018     97010             60.00
34353   Florida   Spine   0506340000101054   6/3/2018     Bill     10/8/2018     G0283             44.00
34354   Florida   Spine   0506340000101054   6/3/2018     Bill     10/8/2018     97039             44.00
34355   Florida   Spine   0395752100101079   3/14/2018    Bill     10/8/2018     98940             72.00
34356   Florida   Spine   0395752100101079   3/14/2018    Bill     10/8/2018     97530             90.00
34357   Florida   Spine   0395752100101079   3/14/2018    Bill     10/8/2018     97140             72.00
34358   Florida   Spine   0395752100101079   3/14/2018    Bill     10/8/2018     G0283             44.00
34359   Florida   Spine   0395752100101079   3/14/2018    Bill     10/8/2018     97010             60.00
34360   Florida   Spine   0394319240101053   8/2/2018     Bill     10/8/2018     97110             77.00
34361   Florida   Spine   0394319240101053   8/2/2018     Bill     10/8/2018     97530             90.00
34362   Florida   Spine   0394319240101053   8/2/2018     Bill     10/8/2018     97140             72.00
34363   Florida   Spine   0394319240101053   8/2/2018     Bill     10/8/2018     97035             44.00
34364   Florida   Spine   0394319240101053   8/2/2018     Bill     10/8/2018     97010             60.00
34365   Florida   Spine   0394319240101053   8/2/2018     Bill     10/8/2018     G0283             44.00
34366   Florida   Spine   0588648490101033   5/21/2018    Bill     10/8/2018     99213            193.00
34367   Florida   Spine   0588428840101029   9/3/2018     Bill     10/8/2018     99211             77.00
34368   Florida   Spine   0588428840101029   9/3/2018     Bill     10/8/2018     97530             90.00
34369   Florida   Spine   0588428840101029   9/3/2018     Bill     10/8/2018     97110             77.00
34370   Florida   Spine   0588428840101029   9/3/2018     Bill     10/8/2018     97140             72.00
34371   Florida   Spine   0588428840101029   9/3/2018     Bill     10/8/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 675 of
                                                   2767

34372   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     G0283             44.00
34373   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     99211             77.00
34374   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     97110             77.00
34375   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     97112             77.00
34376   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     97140             72.00
34377   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     97010             60.00
34378   Florida   Spine   0609211730101027   8/10/2018   Bill      10/8/2018     G0283             44.00
34379   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     99211             77.00
34380   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     97530             90.00
34381   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     97112             77.00
34382   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     97140             72.00
34383   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     97010             60.00
34384   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     97012             55.00
34385   Florida   Spine   0125047710101180   5/21/2018   Bill      10/8/2018     G0283             44.00
34386   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     99211             77.00
34387   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97530             90.00
34388   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97112             77.00
34389   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97140             72.00
34390   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     G0283             44.00
34391   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97010             60.00
34392   Florida   Spine   0485898940101018   9/4/2018    Bill      10/8/2018     97035             44.00
34393   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     99212            105.00
34394   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97530             90.00
34395   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97110             77.00
34396   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97112             77.00
34397   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97140             72.00
34398   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     G0283             44.00
34399   Florida   Spine   0205247890101074   8/9/2018    Bill      10/8/2018     97010             60.00
34400   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     G0283             44.00
34401   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     99211             77.00
34402   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     97530             90.00
34403   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     97110             77.00
34404   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     97112             77.00
34405   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     97140             72.00
34406   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     97010             60.00
34407   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     99211             77.00
34408   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97530             90.00
34409   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97110             77.00
34410   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97140             72.00
34411   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     G0283             44.00
34412   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97010             60.00
34413   Florida   Spine   0569798590101012   8/10/2018   Bill      10/8/2018     97035             44.00
34414   Florida   Spine   0549709630101024   9/15/2018   Bill      10/8/2018     98941             88.00
34415   Florida   Spine   0549709630101024   9/15/2018   Bill      10/8/2018     97530             90.00
34416   Florida   Spine   0549709630101024   9/15/2018   Bill      10/8/2018     97012             55.00
34417   Florida   Spine   0549709630101024   9/15/2018   Bill      10/8/2018     97039             44.00
34418   Florida   Spine   0549709630101024   9/15/2018   Bill      10/8/2018     97010             60.00
34419   Florida   Spine   0549709630101024   9/15/2018   Bill      10/8/2018     G0283             44.00
34420   Florida   Spine   0585733910101012   7/28/2018   Bill      10/8/2018     98941             88.00
34421   Florida   Spine   0585733910101012   7/28/2018   Bill      10/8/2018     97530             90.00
34422   Florida   Spine   0585733910101012   7/28/2018   Bill      10/8/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 676 of
                                                   2767

34423   Florida   Spine   0585733910101012   7/28/2018   Bill      10/8/2018     97012             55.00
34424   Florida   Spine   0585733910101012   7/28/2018   Bill      10/8/2018     97010             60.00
34425   Florida   Spine   0585733910101012   7/28/2018   Bill      10/8/2018     G0283             44.00
34426   Florida   Spine   0585733910101012   7/28/2018   Bill      10/8/2018     97039             44.00
34427   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     99211             77.00
34428   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97530             90.00
34429   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97110             77.00
34430   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97140             72.00
34431   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     97010             60.00
34432   Florida   Spine   0629799360101032   9/7/2018    Bill      10/8/2018     G0283             44.00
34433   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     99211             77.00
34434   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97012             55.00
34435   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     97010             60.00
34436   Florida   Spine   0531786330101082   9/5/2018    Bill      10/8/2018     G0283             44.00
34437   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     99211             77.00
34438   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97530             90.00
34439   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97110             77.00
34440   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97140             72.00
34441   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     97010             60.00
34442   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     G0283             44.00
34443   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     99211             77.00
34444   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97530             90.00
34445   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97110             77.00
34446   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97112             77.00
34447   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97140             72.00
34448   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     G0283             44.00
34449   Florida   Spine   0609224750101017   7/18/2018   Bill      10/8/2018     97010             60.00
34450   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     99212            105.00
34451   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97110             77.00
34452   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97112             77.00
34453   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97140             72.00
34454   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     97010             60.00
34455   Florida   Spine   0632317120101013   8/20/2018   Bill      10/8/2018     G0283             44.00
34456   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     99211             77.00
34457   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97530             90.00
34458   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97112             77.00
34459   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97140             72.00
34460   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     G0283             44.00
34461   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97010             60.00
34462   Florida   Spine   0129397080101039   9/2/2018    Bill      10/8/2018     97035             44.00
34463   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     99211             77.00
34464   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97530             90.00
34465   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97110             77.00
34466   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97112             77.00
34467   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97140             72.00
34468   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     G0283             44.00
34469   Florida   Spine   0360232110101048   7/13/2018   Bill      10/8/2018     97010             60.00
34470   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     98941             88.00
34471   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97530             90.00
34472   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97012             55.00
34473   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97039             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 677 of
                                                   2767

34474   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     97010               60.00
34475   Florida   Spine   0506340000101054   6/3/2018    Bill      10/8/2018     G0283               44.00
34476   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     99211               77.00
34477   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97530               90.00
34478   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97140               72.00
34479   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     G0283               44.00
34480   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97010               60.00
34481   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97035               44.00
34482   Florida   Spine   0638101160101016   9/10/2018   Bill      10/8/2018     97039               44.00
34483   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     99211               77.00
34484   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     97530               90.00
34485   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     97112               77.00
34486   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     97140               72.00
34487   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     G0283               44.00
34488   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     97010               60.00
34489   Florida   Spine   0564386410101084   8/30/2018   Bill      10/8/2018     97035               44.00
34490   Florida   Spine   0607100770101017   6/8/2018    Bill      10/8/2018     99203              500.00
34491   Florida   Spine   0394883500101061   5/12/2018   Bill      10/8/2018     99213              350.00
34492   Florida   Spine   0394883500101061   5/12/2018   Bill      10/8/2018     64490            1,500.00
34493   Florida   Spine   0394883500101061   5/12/2018   Bill      10/8/2018     64491              850.00
34494   Florida   Spine   0394883500101061   5/12/2018   Bill      10/8/2018     J3301               70.00
34495   Florida   Spine   0394883500101061   5/12/2018   Bill      10/8/2018     J3490               75.00
34496   Florida   Spine   0394883500101061   5/12/2018   Bill      10/8/2018     Q9965               25.00
34497   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     98941               88.00
34498   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     97530               90.00
34499   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     97140               72.00
34500   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     G0283               44.00
34501   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     97010               60.00
34502   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     97035               44.00
34503   Florida   Spine   0253624890101216   7/4/2018    Bill      10/8/2018     97039               44.00
34504   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     99211               77.00
34505   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97530               90.00
34506   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97110               77.00
34507   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97140               72.00
34508   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     97010               60.00
34509   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     G0283               44.00
34510   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     98941               88.00
34511   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97530               90.00
34512   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97140               72.00
34513   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     G0283               44.00
34514   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97010               60.00
34515   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97035               44.00
34516   Florida   Spine   0266066140101148   7/3/2018    Bill      10/8/2018     97039               44.00
34517   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     99211               77.00
34518   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97530               90.00
34519   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97112               77.00
34520   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97140               72.00
34521   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97035               44.00
34522   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     97010               60.00
34523   Florida   Spine   0590632340101027   9/1/2018    Bill      10/8/2018     G0283               44.00
34524   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     99211               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 678 of
                                                   2767

34525   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     97530             90.00
34526   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     97112             77.00
34527   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     97140             72.00
34528   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     G0283             44.00
34529   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     97010             60.00
34530   Florida   Spine   0584911020101061   9/15/2018   Bill      10/8/2018     97035             44.00
34531   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     99211             77.00
34532   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97530             90.00
34533   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97112             77.00
34534   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97140             72.00
34535   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     G0283             44.00
34536   Florida   Spine   0543887530101041   7/7/2018    Bill      10/8/2018     97010             60.00
34537   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     99211             77.00
34538   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     97530             90.00
34539   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     97110             77.00
34540   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     97112             77.00
34541   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     97140             72.00
34542   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     G0283             44.00
34543   Florida   Spine   0342193950101055   7/31/2018   Bill      10/8/2018     97010             60.00
34544   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     99211             77.00
34545   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     97110             77.00
34546   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     97140             72.00
34547   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     G0283             44.00
34548   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     97010             60.00
34549   Florida   Spine   0087644080101323   8/1/2018    Bill      10/8/2018     97112             77.00
34550   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     G0283             44.00
34551   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     99211             77.00
34552   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97530             90.00
34553   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97112             77.00
34554   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97140             72.00
34555   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97035             44.00
34556   Florida   Spine   0618043800101028   8/28/2018   Bill      10/8/2018     97010             60.00
34557   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     99213            193.00
34558   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     97530             90.00
34559   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     97110             77.00
34560   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     97140             72.00
34561   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     G0283             44.00
34562   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     97010             60.00
34563   Florida   Spine   0443427780101028   9/18/2018   Bill      10/8/2018     99203            275.00
34564   Florida   Spine   0443427780101028   9/18/2018   Bill      10/8/2018     97140             72.00
34565   Florida   Spine   0443427780101028   9/18/2018   Bill      10/8/2018     G0283             44.00
34566   Florida   Spine   0443427780101028   9/18/2018   Bill      10/8/2018     97010             60.00
34567   Florida   Spine   0443427780101028   9/18/2018   Bill      10/8/2018     97035             44.00
34568   Florida   Spine   0443427780101028   9/18/2018   Bill      10/8/2018     A4556             22.00
34569   Florida   Spine   0496113930101029   9/18/2018   Bill      10/8/2018     99203            275.00
34570   Florida   Spine   0496113930101029   9/18/2018   Bill      10/8/2018     97140             72.00
34571   Florida   Spine   0496113930101029   9/18/2018   Bill      10/8/2018     G0283             44.00
34572   Florida   Spine   0496113930101029   9/18/2018   Bill      10/8/2018     97010             60.00
34573   Florida   Spine   0496113930101029   9/18/2018   Bill      10/8/2018     97035             44.00
34574   Florida   Spine   0496113930101029   9/18/2018   Bill      10/8/2018     A4556             22.00
34575   Florida   Spine   0076778310101050   8/14/2018   Bill      10/8/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 679 of
                                                   2767

34576   Florida   Spine   0076778310101050   8/14/2018    Bill     10/8/2018     97530             90.00
34577   Florida   Spine   0076778310101050   8/14/2018    Bill     10/8/2018     97110             77.00
34578   Florida   Spine   0076778310101050   8/14/2018    Bill     10/8/2018     97112             77.00
34579   Florida   Spine   0076778310101050   8/14/2018    Bill     10/8/2018     97140             72.00
34580   Florida   Spine   0076778310101050   8/14/2018    Bill     10/8/2018     97010             60.00
34581   Florida   Spine   0076778310101050   8/14/2018    Bill     10/8/2018     G0283             44.00
34582   Florida   Spine   0393857520101112   8/6/2018     Bill     10/8/2018     99211             77.00
34583   Florida   Spine   0393857520101112   8/6/2018     Bill     10/8/2018     97530             90.00
34584   Florida   Spine   0393857520101112   8/6/2018     Bill     10/8/2018     97112             77.00
34585   Florida   Spine   0393857520101112   8/6/2018     Bill     10/8/2018     97140             72.00
34586   Florida   Spine   0393857520101112   8/6/2018     Bill     10/8/2018     97010             60.00
34587   Florida   Spine   0393857520101112   8/6/2018     Bill     10/8/2018     G0283             44.00
34588   Florida   Spine   0588155410101036   7/7/2018     Bill     10/8/2018     99211             77.00
34589   Florida   Spine   0588155410101036   7/7/2018     Bill     10/8/2018     97530             90.00
34590   Florida   Spine   0588155410101036   7/7/2018     Bill     10/8/2018     97110             77.00
34591   Florida   Spine   0588155410101036   7/7/2018     Bill     10/8/2018     97112             77.00
34592   Florida   Spine   0588155410101036   7/7/2018     Bill     10/8/2018     97140             72.00
34593   Florida   Spine   0588155410101036   7/7/2018     Bill     10/8/2018     G0283             44.00
34594   Florida   Spine   0588155410101036   7/7/2018     Bill     10/8/2018     97010             60.00
34595   Florida   Spine   0496217780101011   1/19/2018    Bill     10/8/2018     99211             77.00
34596   Florida   Spine   0496217780101011   1/19/2018    Bill     10/8/2018     97140             72.00
34597   Florida   Spine   0496217780101011   1/19/2018    Bill     10/8/2018     G0283             44.00
34598   Florida   Spine   0496217780101011   1/19/2018    Bill     10/8/2018     97010             60.00
34599   Florida   Spine   0576921340101014   6/15/2018    Bill     10/8/2018     99211             77.00
34600   Florida   Spine   0576921340101014   6/15/2018    Bill     10/8/2018     97110             77.00
34601   Florida   Spine   0576921340101014   6/15/2018    Bill     10/8/2018     97112             77.00
34602   Florida   Spine   0576921340101014   6/15/2018    Bill     10/8/2018     97140             72.00
34603   Florida   Spine   0576921340101014   6/15/2018    Bill     10/8/2018     G0283             44.00
34604   Florida   Spine   0576921340101014   6/15/2018    Bill     10/8/2018     97010             60.00
34605   Florida   Spine   0354135220101055   3/19/2018    Bill     10/8/2018     99211             77.00
34606   Florida   Spine   0354135220101055   3/19/2018    Bill     10/8/2018     97530             90.00
34607   Florida   Spine   0354135220101055   3/19/2018    Bill     10/8/2018     97140             72.00
34608   Florida   Spine   0354135220101055   3/19/2018    Bill     10/8/2018     G0283             44.00
34609   Florida   Spine   0354135220101055   3/19/2018    Bill     10/8/2018     97010             60.00
34610   Florida   Spine   0448947090101066   9/17/2018    Bill     10/8/2018     G0283             44.00
34611   Florida   Spine   0448947090101066   9/17/2018    Bill     10/8/2018     99211             77.00
34612   Florida   Spine   0448947090101066   9/17/2018    Bill     10/8/2018     97530             90.00
34613   Florida   Spine   0448947090101066   9/17/2018    Bill     10/8/2018     97112             77.00
34614   Florida   Spine   0448947090101066   9/17/2018    Bill     10/8/2018     97140             72.00
34615   Florida   Spine   0448947090101066   9/17/2018    Bill     10/8/2018     97035             44.00
34616   Florida   Spine   0448947090101066   9/17/2018    Bill     10/8/2018     97010             60.00
34617   Florida   Spine   0386465840101058   12/11/2017   Bill     10/8/2018     99213            350.00
34618   Florida   Spine   0386465840101058   12/11/2017   Bill     10/8/2018     20553            300.00
34619   Florida   Spine   0386465840101058   12/11/2017   Bill     10/8/2018     J1020             35.00
34620   Florida   Spine   0386465840101058   12/11/2017   Bill     10/8/2018     J3490             25.00
34621   Florida   Spine   0101858710101055   9/18/2018    Bill     10/8/2018     99203            275.00
34622   Florida   Spine   0101858710101055   9/18/2018    Bill     10/8/2018     97140             72.00
34623   Florida   Spine   0101858710101055   9/18/2018    Bill     10/8/2018     G0283             44.00
34624   Florida   Spine   0101858710101055   9/18/2018    Bill     10/8/2018     97010             60.00
34625   Florida   Spine   0101858710101055   9/18/2018    Bill     10/8/2018     97035             44.00
34626   Florida   Spine   0101858710101055   9/18/2018    Bill     10/8/2018     A4556             22.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 680 of
                                                   2767

34627   Florida   Spine   0106934550101011   9/7/2018    Bill      10/8/2018     99203            275.00
34628   Florida   Spine   0106934550101011   9/7/2018    Bill      10/8/2018     97140             72.00
34629   Florida   Spine   0106934550101011   9/7/2018    Bill      10/8/2018     G0283             44.00
34630   Florida   Spine   0106934550101011   9/7/2018    Bill      10/8/2018     97010             60.00
34631   Florida   Spine   0106934550101011   9/7/2018    Bill      10/8/2018     97035             44.00
34632   Florida   Spine   0106934550101011   9/7/2018    Bill      10/8/2018     A4556             22.00
34633   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     99211             77.00
34634   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97530             90.00
34635   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97112             77.00
34636   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97140             72.00
34637   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     G0283             44.00
34638   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97010             60.00
34639   Florida   Spine   0413886060101105   8/31/2018   Bill      10/8/2018     97035             44.00
34640   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     99211             77.00
34641   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     97530             90.00
34642   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     97110             77.00
34643   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     97140             72.00
34644   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     97010             60.00
34645   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     G0283             44.00
34646   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     99211             77.00
34647   Florida   Spine   0151402780101064   8/30/2018   Bill      10/8/2018     97140             72.00
34648   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     98941             88.00
34649   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97530             90.00
34650   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97012             55.00
34651   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97110             77.00
34652   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97039             44.00
34653   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97010             60.00
34654   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     G0283             44.00
34655   Florida   Spine   0629895190101018   7/26/2018   Bill      10/8/2018     97112             77.00
34656   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     99211             77.00
34657   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97530             90.00
34658   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97110             77.00
34659   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97140             72.00
34660   Florida   Spine   0338463930101095   9/6/2018    Bill      10/8/2018     97010             60.00
34661   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     99211             77.00
34662   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97110             77.00
34663   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97530             90.00
34664   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97140             72.00
34665   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     G0283             44.00
34666   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97010             60.00
34667   Florida   Spine   0541348780101068   7/6/2018    Bill      10/8/2018     97012             55.00
34668   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     99211             77.00
34669   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     97530             90.00
34670   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     97140             72.00
34671   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     G0283             44.00
34672   Florida   Spine   0380155970101236   5/9/2018    Bill      10/8/2018     97010             60.00
34673   Florida   Spine   0409849650101048   6/8/2018    Bill      10/8/2018     99203            500.00
34674   Florida   Spine   0593519480101015   4/13/2018   Bill      10/8/2018     99203            500.00
34675   Florida   Spine   0637247140101013   9/15/2018   Bill      10/8/2018     99203            500.00
34676   Florida   Spine   0584707870101031   6/20/2018   Bill      10/8/2018     99214            400.00
34677   Florida   Spine   0563933210101037   5/23/2018   Bill      10/8/2018     99213            350.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 681 of
                                                   2767

34678   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     99213              350.00
34679   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     62323            2,000.00
34680   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     J2001              105.00
34681   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     J1020               35.00
34682   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     Q9965               25.00
34683   Florida   Spine   0495085200101015   7/17/2018   Bill      10/8/2018     J3490               25.00
34684   Florida   Spine   0127005020101033   1/18/2018   Bill      10/8/2018     99213              350.00
34685   Florida   Spine   0556361290101017   9/20/2018   Bill      10/8/2018     99204              700.00
34686   Florida   Spine   0300091500101023   8/13/2018   Bill      10/8/2018     99204              700.00
34687   Florida   Spine   0537302130101019   7/30/2018   Bill      10/8/2018     99204              700.00
34688   Florida   Spine   0612515580101019   8/12/2018   Bill      10/8/2018     99203              500.00
34689   Florida   Spine   0548690840101056   8/3/2018    Bill      10/8/2018     99213              350.00
34690   Florida   Spine   0548978960101018   7/22/2018   Bill      10/8/2018     99203              500.00
34691   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     99203              500.00
34692   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     20610              300.00
34693   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     J2001               35.00
34694   Florida   Spine   0633704110101013   8/18/2018   Bill      10/8/2018     J3301               35.00
34695   Florida   Spine   0353180690101095   9/5/2018    Bill      10/8/2018     99203              500.00
34696   Florida   Spine   0633704110101021   9/9/2018    Bill      10/8/2018     99203              500.00
34697   Florida   Spine   0562742940101063   8/13/2018   Bill      10/8/2018     99203              500.00
34698   Florida   Spine   0333094770101070   9/20/2018   Bill      10/8/2018     99203              500.00
34699   Florida   Spine   0588428840101029   9/3/2018    Bill      10/8/2018     99203              500.00
34700   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     99214              400.00
34701   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     99213              350.00
34702   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     20610              300.00
34703   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     J2001               35.00
34704   Florida   Spine   0323179960101030   9/10/2018   Bill      10/8/2018     J3301               35.00
34705   Florida   Spine   0576635370101039   9/14/2018   Bill      10/10/2018    99203              275.00
34706   Florida   Spine   0576635370101039   9/14/2018   Bill      10/10/2018    97140               72.00
34707   Florida   Spine   0576635370101039   9/14/2018   Bill      10/10/2018    G0283               44.00
34708   Florida   Spine   0576635370101039   9/14/2018   Bill      10/10/2018    97010               60.00
34709   Florida   Spine   0576635370101039   9/14/2018   Bill      10/10/2018    A4556               22.00
34710   Florida   Spine   0277504700101089   4/17/2018   Bill      10/15/2018    99213              350.00
34711   Florida   Spine   0559737980101010   9/2/2018    Bill      10/15/2018    99203              500.00
34712   Florida   Spine   0448947090101066   9/17/2018   Bill      10/15/2018    99203              500.00
34713   Florida   Spine   0419321480101117   9/16/2018   Bill      10/15/2018    99203              500.00
34714   Florida   Spine   0419321480101117   9/16/2018   Bill      10/15/2018    99203              500.00
34715   Florida   Spine   0405181280101071   6/9/2018    Bill      10/15/2018    99213              350.00
34716   Florida   Spine   0405181280101071   6/9/2018    Bill      10/15/2018    20610              300.00
34717   Florida   Spine   0405181280101071   6/9/2018    Bill      10/15/2018    J2001              105.00
34718   Florida   Spine   0405181280101071   6/9/2018    Bill      10/15/2018    J1020               35.00
34719   Florida   Spine   0157462650101218   7/2/2018    Bill      10/15/2018    99213              350.00
34720   Florida   Spine   0157462650101218   7/2/2018    Bill      10/15/2018    99213              350.00
34721   Florida   Spine   0561495530101024   6/13/2018   Bill      10/15/2018    99203              500.00
34722   Florida   Spine   0234421010101208   3/28/2017   Bill      10/15/2018    99213              350.00
34723   Florida   Spine   0455950540101017   7/1/2018    Bill      10/15/2018    99213              350.00
34724   Florida   Spine   0455950540101017   7/1/2018    Bill      10/15/2018    62321            2,100.00
34725   Florida   Spine   0455950540101017   7/1/2018    Bill      10/15/2018    J2001              105.00
34726   Florida   Spine   0455950540101017   7/1/2018    Bill      10/15/2018    J3301               35.00
34727   Florida   Spine   0455950540101017   7/1/2018    Bill      10/15/2018    Q9965               25.00
34728   Florida   Spine   0566210990101025   6/24/2018   Bill      10/15/2018    99203              500.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 682 of
                                                   2767

34729   Florida   Spine   0414502570101027   6/11/2018    Bill     10/15/2018    99203              500.00
34730   Florida   Spine   0317869690101049   7/11/2018    Bill     10/15/2018    99203              500.00
34731   Florida   Spine   0593939080101019   5/19/2018    Bill     10/15/2018    99213              350.00
34732   Florida   Spine   0460936860101029   11/21/2017   Bill     10/15/2018    99213              350.00
34733   Florida   Spine   0559547900101218   9/15/2018    Bill     10/15/2018    99203              500.00
34734   Florida   Spine   0573827830101013   8/8/2018     Bill     10/15/2018    99213              350.00
34735   Florida   Spine   0618043800101028   8/28/2018    Bill     10/15/2018    99213              350.00
34736   Florida   Spine   0451966340101076   7/31/2018    Bill     10/15/2018    99213              350.00
34737   Florida   Spine   0019744560101026   6/15/2018    Bill     10/15/2018    99203              500.00
34738   Florida   Spine   0613379790101015   7/18/2018    Bill     10/15/2018    99213              350.00
34739   Florida   Spine   0588693490101013   5/15/2018    Bill     10/15/2018    99213              350.00
34740   Florida   Spine   0591876540101027   7/2/2018     Bill     10/15/2018    99203              500.00
34741   Florida   Spine   0421599570101073   9/19/2018    Bill     10/15/2018    99203              500.00
34742   Florida   Spine   0443427780101028   9/18/2018    Bill     10/15/2018    99203              500.00
34743   Florida   Spine   0115265990101454   2/24/2018    Bill     10/15/2018    99203              500.00
34744   Florida   Spine   0638101160101016   9/10/2018    Bill     10/15/2018    99213              350.00
34745   Florida   Spine   0612867850101017   2/9/2018     Bill     10/15/2018    99213              350.00
34746   Florida   Spine   0612867850101017   2/9/2018     Bill     10/15/2018    20610              300.00
34747   Florida   Spine   0612867850101017   2/9/2018     Bill     10/15/2018    J2001              175.00
34748   Florida   Spine   0612867850101017   2/9/2018     Bill     10/15/2018    J3301               70.00
34749   Florida   Spine   0614496110101019   7/17/2018    Bill     10/15/2018    99203              500.00
34750   Florida   Spine   0416366540101055   6/17/2018    Bill     10/15/2018    99203              500.00
34751   Florida   Spine   0609211730101027   8/10/2018    Bill     10/15/2018    99213              350.00
34752   Florida   Spine   0624873670101035   9/23/2018    Bill     10/15/2018    99203              500.00
34753   Florida   Spine   0496113930101029   9/18/2018    Bill     10/15/2018    99203              500.00
34754   Florida   Spine   0101858710101055   9/18/2018    Bill     10/15/2018    99203              500.00
34755   Florida   Spine   0323179960101030   9/10/2018    Bill     10/15/2018    99213              350.00
34756   Florida   Spine   0323179960101030   9/10/2018    Bill     10/15/2018    62323            2,000.00
34757   Florida   Spine   0323179960101030   9/10/2018    Bill     10/15/2018    J2001              105.00
34758   Florida   Spine   0323179960101030   9/10/2018    Bill     10/15/2018    J1020               35.00
34759   Florida   Spine   0323179960101030   9/10/2018    Bill     10/15/2018    Q9965               25.00
34760   Florida   Spine   0607526040101058   8/10/2018    Bill     10/15/2018    99203              500.00
34761   Florida   Spine   0602686090101013   7/24/2018    Bill     10/15/2018    99213              350.00
34762   Florida   Spine   0607100770101017   6/8/2018     Bill     10/15/2018    99213              350.00
34763   Florida   Spine   0607100770101017   6/8/2018     Bill     10/15/2018    62323            2,000.00
34764   Florida   Spine   0607100770101017   6/8/2018     Bill     10/15/2018    J2001              105.00
34765   Florida   Spine   0607100770101017   6/8/2018     Bill     10/15/2018    J1020               35.00
34766   Florida   Spine   0607100770101017   6/8/2018     Bill     10/15/2018    Q9965               25.00
34767   Florida   Spine   0564810520101023   7/1/2018     Bill     10/15/2018    99213              350.00
34768   Florida   Spine   0564810520101023   7/1/2018     Bill     10/15/2018    20610              300.00
34769   Florida   Spine   0564810520101023   7/1/2018     Bill     10/15/2018    J2001               70.00
34770   Florida   Spine   0564810520101023   7/1/2018     Bill     10/15/2018    J1020               35.00
34771   Florida   Spine   0182226700101067   9/14/2018    Bill     10/15/2018    99203              500.00
34772   Florida   Spine   0182226700101067   9/14/2018    Bill     10/15/2018    99203              500.00
34773   Florida   Spine   0610658470101020   8/21/2018    Bill     10/15/2018    99213              350.00
34774   Florida   Spine   0581565190101054   8/18/2018    Bill     10/15/2018    99203              500.00
34775   Florida   Spine   0506340000101054   6/3/2018     Bill     10/15/2018    99213              350.00
34776   Florida   Spine   0506340000101054   6/3/2018     Bill     10/15/2018    20553              300.00
34777   Florida   Spine   0506340000101054   6/3/2018     Bill     10/15/2018    J1020               35.00
34778   Florida   Spine   0506340000101054   6/3/2018     Bill     10/15/2018    J3490               25.00
34779   Florida   Spine   0582293730101018   12/21/2017   Bill     10/15/2018    99213              350.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 683 of
                                                   2767

34780   Florida   Spine   0563380930101022   6/13/2018    Bill     10/15/2018    99213              350.00
34781   Florida   Spine   0563380930101022   6/13/2018    Bill     10/15/2018    62323            2,000.00
34782   Florida   Spine   0563380930101022   6/13/2018    Bill     10/15/2018    J2001              105.00
34783   Florida   Spine   0563380930101022   6/13/2018    Bill     10/15/2018    J1020               35.00
34784   Florida   Spine   0563380930101022   6/13/2018    Bill     10/15/2018    Q9965               25.00
34785   Florida   Spine   0404680970101052   4/27/2018    Bill     10/15/2018    99213              350.00
34786   Florida   Spine   0076778310101050   8/14/2018    Bill     10/15/2018    99214              400.00
34787   Florida   Spine   0284715680101086   12/2/2017    Bill     10/15/2018    99214              400.00
34788   Florida   Spine   0398566130101025   6/12/2018    Bill     10/15/2018    99213              350.00
34789   Florida   Spine   0398566130101025   6/12/2018    Bill     10/15/2018    99214              400.00
34790   Florida   Spine   0455950540101017   7/1/2018     Bill     10/15/2018    99213              350.00
34791   Florida   Spine   0455950540101017   7/1/2018     Bill     10/15/2018    62323            2,000.00
34792   Florida   Spine   0455950540101017   7/1/2018     Bill     10/15/2018    J2001              105.00
34793   Florida   Spine   0455950540101017   7/1/2018     Bill     10/15/2018    J1020               35.00
34794   Florida   Spine   0455950540101017   7/1/2018     Bill     10/15/2018    Q9965               25.00
34795   Florida   Spine   0468304160101029   5/26/2018    Bill     10/15/2018    99213              350.00
34796   Florida   Spine   0593939080101019   5/19/2018    Bill     10/15/2018    99213              350.00
34797   Florida   Spine   0593939080101019   5/19/2018    Bill     10/15/2018    20553              300.00
34798   Florida   Spine   0593939080101019   5/19/2018    Bill     10/15/2018    J3490               25.00
34799   Florida   Spine   0593939080101019   5/19/2018    Bill     10/15/2018    J1020               35.00
34800   Florida   Spine   0593939080101019   5/19/2018    Bill     10/15/2018    81025               25.00
34801   Florida   Spine   0344930110101113   6/27/2018    Bill     10/15/2018    99203              500.00
34802   Florida   Spine   0436141720101035   1/31/2018    Bill     10/15/2018    99213              350.00
34803   Florida   Spine   0562742940101063   8/13/2018    Bill     10/15/2018    99213              350.00
34804   Florida   Spine   0633704110101021   9/9/2018     Bill     10/15/2018    99213              350.00
34805   Florida   Spine   0637247140101013   9/15/2018    Bill     10/15/2018    99214              400.00
34806   Florida   Spine   0530469460101153   9/27/2018    Bill     10/15/2018    99204              700.00
34807   Florida   Spine   0506668640101021   9/27/2018    Bill     10/15/2018    99203              500.00
34808   Florida   Spine   0566210990101025   6/24/2018    Bill     10/15/2018    99213              350.00
34809   Florida   Spine   0566210990101025   6/24/2018    Bill     10/15/2018    62323            2,000.00
34810   Florida   Spine   0566210990101025   6/24/2018    Bill     10/15/2018    J2001              105.00
34811   Florida   Spine   0566210990101025   6/24/2018    Bill     10/15/2018    J1020               35.00
34812   Florida   Spine   0566210990101025   6/24/2018    Bill     10/15/2018    Q9965               25.00
34813   Florida   Spine   0527246920101030   12/22/2017   Bill     10/15/2018    99213              350.00
34814   Florida   Spine   0527246920101030   12/22/2017   Bill     10/15/2018    62321            2,100.00
34815   Florida   Spine   0527246920101030   12/22/2017   Bill     10/15/2018    J2001              105.00
34816   Florida   Spine   0527246920101030   12/22/2017   Bill     10/15/2018    J3301               35.00
34817   Florida   Spine   0527246920101030   12/22/2017   Bill     10/15/2018    Q9965               25.00
34818   Florida   Spine   0421599570101073   9/19/2018    Bill     10/15/2018    99213              350.00
34819   Florida   Spine   0517374020101023   4/4/2018     Bill     10/15/2018    99213              350.00
34820   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    99211               77.00
34821   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    97140               72.00
34822   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    97035               44.00
34823   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    97010               60.00
34824   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    G0283               44.00
34825   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    97530               90.00
34826   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    97112               77.00
34827   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    99211               77.00
34828   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    97530               90.00
34829   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    97112               77.00
34830   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    97140               72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 684 of
                                                   2767

34831   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035            44.00
34832   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
34833   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
34834   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
34835   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
34836   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97112            77.00
34837   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140            72.00
34838   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
34839   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
34840   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
34841   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
34842   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97112            77.00
34843   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140            72.00
34844   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035            44.00
34845   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
34846   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
34847   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
34848   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97112            77.00
34849   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140            72.00
34850   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035            44.00
34851   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
34852   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
34853   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
34854   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
34855   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97112            77.00
34856   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140            72.00
34857   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035            44.00
34858   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
34859   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
34860   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
34861   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
34862   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97112            77.00
34863   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140            72.00
34864   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035            44.00
34865   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
34866   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
34867   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
34868   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
34869   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97112            77.00
34870   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140            72.00
34871   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035            44.00
34872   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
34873   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
34874   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
34875   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
34876   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110            77.00
34877   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140            72.00
34878   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
34879   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
34880   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
34881   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 685 of
                                                   2767

34882   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
34883   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
34884   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34885   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34886   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035             44.00
34887   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99212            105.00
34888   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34889   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
34890   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035             44.00
34891   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34892   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34893   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
34894   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34895   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
34896   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
34897   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035             44.00
34898   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34899   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34900   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
34901   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34902   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
34903   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
34904   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035             44.00
34905   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34906   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34907   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
34908   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34909   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
34910   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035             44.00
34911   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34912   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34913   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
34914   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34915   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
34916   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
34917   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035             44.00
34918   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34919   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34920   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
34921   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34922   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
34923   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
34924   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34925   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34926   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
34927   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34928   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
34929   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012             55.00
34930   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34931   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34932   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 686 of
                                                   2767

34933   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34934   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
34935   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
34936   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012             55.00
34937   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34938   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34939   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
34940   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34941   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035             44.00
34942   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
34943   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012             55.00
34944   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34945   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34946   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
34947   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34948   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97112             77.00
34949   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
34950   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012             55.00
34951   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34952   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34953   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
34954   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34955   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012             55.00
34956   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
34957   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035             44.00
34958   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34959   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34960   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
34961   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34962   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012             55.00
34963   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
34964   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97035             44.00
34965   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34966   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34967   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
34968   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34969   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
34970   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012             55.00
34971   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
34972   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34973   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34974   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99212            105.00
34975   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
34976   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
34977   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012             55.00
34978   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
34979   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010             60.00
34980   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283             44.00
34981   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
34982   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012             55.00
34983   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 687 of
                                                   2767

34984   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
34985   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
34986   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
34987   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
34988   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
34989   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
34990   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110            77.00
34991   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012            55.00
34992   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140            72.00
34993   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
34994   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
34995   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
34996   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
34997   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110            77.00
34998   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012            55.00
34999   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
35000   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
35001   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
35002   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
35003   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97112            77.00
35004   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140            72.00
35005   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012            55.00
35006   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
35007   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
35008   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
35009   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110            77.00
35010   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012            55.00
35011   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
35012   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
35013   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
35014   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
35015   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110            77.00
35016   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012            55.00
35017   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140            72.00
35018   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
35019   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
35020   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
35021   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
35022   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110            77.00
35023   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012            55.00
35024   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140            72.00
35025   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
35026   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
35027   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
35028   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530            90.00
35029   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110            77.00
35030   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012            55.00
35031   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140            72.00
35032   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010            60.00
35033   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283            44.00
35034   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 688 of
                                                   2767

35035   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530               90.00
35036   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110               77.00
35037   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012               55.00
35038   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140               72.00
35039   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010               60.00
35040   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283               44.00
35041   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211               77.00
35042   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530               90.00
35043   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110               77.00
35044   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012               55.00
35045   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140               72.00
35046   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010               60.00
35047   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283               44.00
35048   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211               77.00
35049   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530               90.00
35050   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110               77.00
35051   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012               55.00
35052   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140               72.00
35053   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010               60.00
35054   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283               44.00
35055   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    72148            1,950.00
35056   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    73721            1,750.00
35057   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    72148            1,950.00
35058   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    72141            1,950.00
35059   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    72148            1,950.00
35060   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    72141            1,950.00
35061   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211               77.00
35062   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530               90.00
35063   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110               77.00
35064   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140               72.00
35065   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010               60.00
35066   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283               44.00
35067   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010               60.00
35068   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283               44.00
35069   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211               77.00
35070   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530               90.00
35071   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110               77.00
35072   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012               55.00
35073   Florida   Spine   0556361290101017   9/20/2018   Bill      10/16/2018    72148            1,950.00
35074   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    73221            1,750.00
35075   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    72148            1,950.00
35076   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    72141            1,950.00
35077   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    72141            1,950.00
35078   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    73721            1,750.00
35079   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    99211               77.00
35080   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97530               90.00
35081   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97110               77.00
35082   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97112               77.00
35083   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97140               72.00
35084   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    G0283               44.00
35085   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 689 of
                                                   2767

35086   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    98940            72.00
35087   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97530            90.00
35088   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97110            77.00
35089   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97140            72.00
35090   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    G0283            44.00
35091   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97010            60.00
35092   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97012            55.00
35093   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    99211            77.00
35094   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97530            90.00
35095   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97110            77.00
35096   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97140            77.00
35097   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97140            72.00
35098   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    G0283            44.00
35099   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97010            60.00
35100   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    98940            72.00
35101   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97530            90.00
35102   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97140            72.00
35103   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    G0283            44.00
35104   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97010            60.00
35105   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97035            44.00
35106   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    98943            72.00
35107   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    99211            77.00
35108   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97530            90.00
35109   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97112            77.00
35110   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97140            72.00
35111   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    G0283            44.00
35112   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97010            60.00
35113   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97012            55.00
35114   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    99211            77.00
35115   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97530            90.00
35116   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97110            77.00
35117   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97112            77.00
35118   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97140            72.00
35119   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    G0283            44.00
35120   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97010            60.00
35121   Florida   Spine   0598544170101013   6/23/2018   Bill      10/16/2018    97530            90.00
35122   Florida   Spine   0598544170101013   6/23/2018   Bill      10/16/2018    97112            77.00
35123   Florida   Spine   0598544170101013   6/23/2018   Bill      10/16/2018    G0283            44.00
35124   Florida   Spine   0598544170101013   6/23/2018   Bill      10/16/2018    97010            60.00
35125   Florida   Spine   0598544170101013   6/23/2018   Bill      10/16/2018    97039            44.00
35126   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    99211            77.00
35127   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    97530            90.00
35128   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    97110            77.00
35129   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    97112            77.00
35130   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    97140            72.00
35131   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    G0283            44.00
35132   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    97010            60.00
35133   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    99211            77.00
35134   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    97530            90.00
35135   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    97112            77.00
35136   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 690 of
                                                   2767

35137   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    G0283            44.00
35138   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    97010            60.00
35139   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    97035            44.00
35140   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    99211            77.00
35141   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    97530            90.00
35142   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    97110            77.00
35143   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    97112            77.00
35144   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    97140            72.00
35145   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    G0283            44.00
35146   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    97010            60.00
35147   Florida   Spine   0407185910101029   7/1/2018    Bill      10/16/2018    99211            77.00
35148   Florida   Spine   0407185910101029   7/1/2018    Bill      10/16/2018    97530            90.00
35149   Florida   Spine   0407185910101029   7/1/2018    Bill      10/16/2018    97110            77.00
35150   Florida   Spine   0407185910101029   7/1/2018    Bill      10/16/2018    97140            72.00
35151   Florida   Spine   0407185910101029   7/1/2018    Bill      10/16/2018    G0283            44.00
35152   Florida   Spine   0407185910101029   7/1/2018    Bill      10/16/2018    97010            60.00
35153   Florida   Spine   0407185910101029   7/1/2018    Bill      10/16/2018    97039            44.00
35154   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    99211            77.00
35155   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97110            77.00
35156   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97112            77.00
35157   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97140            72.00
35158   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    G0283            44.00
35159   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97010            60.00
35160   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    99211            77.00
35161   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97530            90.00
35162   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97140            72.00
35163   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    G0283            44.00
35164   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97010            60.00
35165   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97035            44.00
35166   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97039            44.00
35167   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    99211            77.00
35168   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97530            90.00
35169   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97112            77.00
35170   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97140            72.00
35171   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    G0283            44.00
35172   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97010            60.00
35173   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97035            44.00
35174   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    99211            77.00
35175   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97530            90.00
35176   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97110            77.00
35177   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97112            77.00
35178   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97140            72.00
35179   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    G0283            44.00
35180   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97010            60.00
35181   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    98941            88.00
35182   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97530            90.00
35183   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97112            77.00
35184   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97140            72.00
35185   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    G0283            44.00
35186   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97010            60.00
35187   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97035            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 691 of
                                                   2767

35188   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    99211             77.00
35189   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    97530             90.00
35190   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    97112             77.00
35191   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    97140             72.00
35192   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    G0283             44.00
35193   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    97010             60.00
35194   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    97110             77.00
35195   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    99211             77.00
35196   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    97530             90.00
35197   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    97112             77.00
35198   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    97140             72.00
35199   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    G0283             44.00
35200   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    97010             60.00
35201   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    97035             44.00
35202   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    99211             77.00
35203   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97530             90.00
35204   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97110             77.00
35205   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97112             77.00
35206   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97140             72.00
35207   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    G0283             44.00
35208   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97010             60.00
35209   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    98941             88.00
35210   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97530             90.00
35211   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97140             72.00
35212   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    G0283             44.00
35213   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97010             60.00
35214   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97035             44.00
35215   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97039             44.00
35216   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    99211             77.00
35217   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97530             90.00
35218   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97110             77.00
35219   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97140             72.00
35220   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97035             44.00
35221   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97010             60.00
35222   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    G0283             44.00
35223   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    98941             88.00
35224   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97530             90.00
35225   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97140             72.00
35226   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    G0283             44.00
35227   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97010             60.00
35228   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97035             44.00
35229   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97039             44.00
35230   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    98941             88.00
35231   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97530             90.00
35232   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97112             77.00
35233   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97140             72.00
35234   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    G0283             44.00
35235   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97010             60.00
35236   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97039             44.00
35237   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    99212            105.00
35238   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 692 of
                                                   2767

35239   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97140             72.00
35240   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    G0283             44.00
35241   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97010             60.00
35242   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97012             55.00
35243   Florida   Spine   0588155410101036   7/7/2018    Bill      10/16/2018    99211             77.00
35244   Florida   Spine   0588155410101036   7/7/2018    Bill      10/16/2018    97530             90.00
35245   Florida   Spine   0588155410101036   7/7/2018    Bill      10/16/2018    97110             77.00
35246   Florida   Spine   0588155410101036   7/7/2018    Bill      10/16/2018    97112             77.00
35247   Florida   Spine   0588155410101036   7/7/2018    Bill      10/16/2018    97140             72.00
35248   Florida   Spine   0588155410101036   7/7/2018    Bill      10/16/2018    G0283             44.00
35249   Florida   Spine   0588155410101036   7/7/2018    Bill      10/16/2018    97010             60.00
35250   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97035             44.00
35251   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    99211             77.00
35252   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97530             90.00
35253   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97112             77.00
35254   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97140             72.00
35255   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    G0283             44.00
35256   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97010             60.00
35257   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    99212            105.00
35258   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    97530             90.00
35259   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    97112             77.00
35260   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    97140             72.00
35261   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    G0283             44.00
35262   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    97010             60.00
35263   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    97035             44.00
35264   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    99211             77.00
35265   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97530             90.00
35266   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97112             77.00
35267   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97140             72.00
35268   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    G0283             44.00
35269   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97010             60.00
35270   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    98941             88.00
35271   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97530             90.00
35272   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97110             77.00
35273   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97140             72.00
35274   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    G0283             44.00
35275   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97010             60.00
35276   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97039             44.00
35277   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    99211             77.00
35278   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97530             90.00
35279   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97110             77.00
35280   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97112             77.00
35281   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97140             72.00
35282   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    G0283             44.00
35283   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97010             60.00
35284   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    99203            275.00
35285   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97140             72.00
35286   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    G0283             44.00
35287   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97010             60.00
35288   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97035             44.00
35289   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    A4556             22.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 693 of
                                                   2767

35290   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    99203            275.00
35291   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97140             72.00
35292   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    G0283             44.00
35293   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97010             60.00
35294   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97035             44.00
35295   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    A4556             22.00
35296   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    99211             77.00
35297   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97530             90.00
35298   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97110             77.00
35299   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97112             77.00
35300   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97140             72.00
35301   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    G0283             44.00
35302   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97010             60.00
35303   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    99211             77.00
35304   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    97530             90.00
35305   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    97112             77.00
35306   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    97140             72.00
35307   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    G0283             44.00
35308   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    97010             60.00
35309   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    97035             44.00
35310   Florida   Spine   0576635370101039   9/14/2018   Bill      10/16/2018    99211             77.00
35311   Florida   Spine   0576635370101039   9/14/2018   Bill      10/16/2018    97530             90.00
35312   Florida   Spine   0576635370101039   9/14/2018   Bill      10/16/2018    97112             77.00
35313   Florida   Spine   0576635370101039   9/14/2018   Bill      10/16/2018    97140             72.00
35314   Florida   Spine   0576635370101039   9/14/2018   Bill      10/16/2018    G0283             44.00
35315   Florida   Spine   0576635370101039   9/14/2018   Bill      10/16/2018    97010             60.00
35316   Florida   Spine   0576635370101039   9/14/2018   Bill      10/16/2018    97035             44.00
35317   Florida   Spine   0537302130101019   7/30/2018   Bill      10/16/2018    99211             77.00
35318   Florida   Spine   0537302130101019   7/30/2018   Bill      10/16/2018    97530             90.00
35319   Florida   Spine   0537302130101019   7/30/2018   Bill      10/16/2018    97110             77.00
35320   Florida   Spine   0537302130101019   7/30/2018   Bill      10/16/2018    97140             72.00
35321   Florida   Spine   0537302130101019   7/30/2018   Bill      10/16/2018    97010             60.00
35322   Florida   Spine   0537302130101019   7/30/2018   Bill      10/16/2018    G0283             44.00
35323   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    99211             77.00
35324   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    97530             90.00
35325   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    97110             77.00
35326   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    97112             77.00
35327   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    97140             72.00
35328   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    97010             60.00
35329   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    G0283             44.00
35330   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    99211             77.00
35331   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97530             90.00
35332   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97110             77.00
35333   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97140             72.00
35334   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97012             55.00
35335   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97010             60.00
35336   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    G0283             44.00
35337   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    99211             77.00
35338   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    97530             90.00
35339   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    97110             77.00
35340   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 694 of
                                                   2767

35341   Florida   Spine   0612515580101019   8/12/2018    Bill     10/16/2018    97010             60.00
35342   Florida   Spine   0612515580101019   8/12/2018    Bill     10/16/2018    G0283             44.00
35343   Florida   Spine   0612515580101019   8/12/2018    Bill     10/16/2018    G0283             44.00
35344   Florida   Spine   0390627420101063   7/26/2018    Bill     10/16/2018    99211             77.00
35345   Florida   Spine   0390627420101063   7/26/2018    Bill     10/16/2018    97530             90.00
35346   Florida   Spine   0390627420101063   7/26/2018    Bill     10/16/2018    97110             77.00
35347   Florida   Spine   0390627420101063   7/26/2018    Bill     10/16/2018    97140             72.00
35348   Florida   Spine   0390627420101063   7/26/2018    Bill     10/16/2018    97010             60.00
35349   Florida   Spine   0390627420101063   7/26/2018    Bill     10/16/2018    G0283             44.00
35350   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    99212            105.00
35351   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    97530             90.00
35352   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    97110             77.00
35353   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    97140             72.00
35354   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    97035             44.00
35355   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    97010             60.00
35356   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    G0283             44.00
35357   Florida   Spine   0640612610101014   9/16/2018    Bill     10/16/2018    99211             77.00
35358   Florida   Spine   0640612610101014   9/16/2018    Bill     10/16/2018    97035             44.00
35359   Florida   Spine   0640612610101014   9/16/2018    Bill     10/16/2018    97010             60.00
35360   Florida   Spine   0640612610101014   9/16/2018    Bill     10/16/2018    G0283             44.00
35361   Florida   Spine   0323179960101030   9/10/2018    Bill     10/16/2018    99211             77.00
35362   Florida   Spine   0323179960101030   9/10/2018    Bill     10/16/2018    97530             90.00
35363   Florida   Spine   0323179960101030   9/10/2018    Bill     10/16/2018    97110             77.00
35364   Florida   Spine   0323179960101030   9/10/2018    Bill     10/16/2018    97140             72.00
35365   Florida   Spine   0323179960101030   9/10/2018    Bill     10/16/2018    97010             60.00
35366   Florida   Spine   0323179960101030   9/10/2018    Bill     10/16/2018    G0283             44.00
35367   Florida   Spine   0323179960101030   9/10/2018    Bill     10/16/2018    97039             44.00
35368   Florida   Spine   0318304370101142   10/18/2017   Bill     10/16/2018    99212            105.00
35369   Florida   Spine   0318304370101142   10/18/2017   Bill     10/16/2018    97530             90.00
35370   Florida   Spine   0318304370101142   10/18/2017   Bill     10/16/2018    97112             77.00
35371   Florida   Spine   0318304370101142   10/18/2017   Bill     10/16/2018    97140             72.00
35372   Florida   Spine   0318304370101142   10/18/2017   Bill     10/16/2018    97010             60.00
35373   Florida   Spine   0318304370101142   10/18/2017   Bill     10/16/2018    G0283             44.00
35374   Florida   Spine   0576328690101018   8/22/2017    Bill     10/16/2018    99211             77.00
35375   Florida   Spine   0576328690101018   8/22/2017    Bill     10/16/2018    97110             77.00
35376   Florida   Spine   0576328690101018   8/22/2017    Bill     10/16/2018    97112             77.00
35377   Florida   Spine   0576328690101018   8/22/2017    Bill     10/16/2018    97140             72.00
35378   Florida   Spine   0576328690101018   8/22/2017    Bill     10/16/2018    97010             60.00
35379   Florida   Spine   0576328690101018   8/22/2017    Bill     10/16/2018    G0283             44.00
35380   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    98941             88.00
35381   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    97110             77.00
35382   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    97112             77.00
35383   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    97012             55.00
35384   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    97140             72.00
35385   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    97010             60.00
35386   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    G0283             44.00
35387   Florida   Spine   0588428840101029   9/3/2018     Bill     10/16/2018    99212            105.00
35388   Florida   Spine   0588428840101029   9/3/2018     Bill     10/16/2018    97110             77.00
35389   Florida   Spine   0588428840101029   9/3/2018     Bill     10/16/2018    97112             77.00
35390   Florida   Spine   0588428840101029   9/3/2018     Bill     10/16/2018    97140             72.00
35391   Florida   Spine   0588428840101029   9/3/2018     Bill     10/16/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 695 of
                                                   2767

35392   Florida   Spine   0588428840101029   9/3/2018    Bill      10/16/2018    G0283            44.00
35393   Florida   Spine   0609211730101027   8/10/2018   Bill      10/16/2018    99211            77.00
35394   Florida   Spine   0609211730101027   8/10/2018   Bill      10/16/2018    97110            77.00
35395   Florida   Spine   0609211730101027   8/10/2018   Bill      10/16/2018    97112            77.00
35396   Florida   Spine   0609211730101027   8/10/2018   Bill      10/16/2018    97140            72.00
35397   Florida   Spine   0609211730101027   8/10/2018   Bill      10/16/2018    97010            60.00
35398   Florida   Spine   0609211730101027   8/10/2018   Bill      10/16/2018    G0283            44.00
35399   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    99211            77.00
35400   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97530            90.00
35401   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97140            72.00
35402   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97010            60.00
35403   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97110            77.00
35404   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    99211            77.00
35405   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97530            90.00
35406   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97110            77.00
35407   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97140            72.00
35408   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97010            60.00
35409   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    G0283            44.00
35410   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    99211            77.00
35411   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97530            90.00
35412   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97110            77.00
35413   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97140            72.00
35414   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97010            60.00
35415   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    G0283            44.00
35416   Florida   Spine   0425763400101028   8/22/2018   Bill      10/16/2018    99211            77.00
35417   Florida   Spine   0425763400101028   8/22/2018   Bill      10/16/2018    97530            90.00
35418   Florida   Spine   0425763400101028   8/22/2018   Bill      10/16/2018    97110            77.00
35419   Florida   Spine   0425763400101028   8/22/2018   Bill      10/16/2018    97140            72.00
35420   Florida   Spine   0425763400101028   8/22/2018   Bill      10/16/2018    97010            60.00
35421   Florida   Spine   0425763400101028   8/22/2018   Bill      10/16/2018    G0283            44.00
35422   Florida   Spine   0386824120101016   7/4/2018    Bill      10/16/2018    98941            88.00
35423   Florida   Spine   0386824120101016   7/4/2018    Bill      10/16/2018    97110            77.00
35424   Florida   Spine   0386824120101016   7/4/2018    Bill      10/16/2018    97112            77.00
35425   Florida   Spine   0386824120101016   7/4/2018    Bill      10/16/2018    97140            72.00
35426   Florida   Spine   0386824120101016   7/4/2018    Bill      10/16/2018    97010            60.00
35427   Florida   Spine   0386824120101016   7/4/2018    Bill      10/16/2018    G0283            44.00
35428   Florida   Spine   0386824120101016   7/4/2018    Bill      10/16/2018    97039            44.00
35429   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    99211            77.00
35430   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    97530            90.00
35431   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    97112            77.00
35432   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    97140            72.00
35433   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    97012            55.00
35434   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    97010            60.00
35435   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    97010            44.00
35436   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    98941            88.00
35437   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97530            90.00
35438   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97140            72.00
35439   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97035            44.00
35440   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97010            60.00
35441   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    G0283            44.00
35442   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97039            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 696 of
                                                   2767

35443   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    99212            105.00
35444   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    99212            105.00
35445   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    97110             77.00
35446   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    97112             77.00
35447   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    97140             72.00
35448   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    97010             60.00
35449   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    G0283             44.00
35450   Florida   Spine   0424697340101030   7/6/2018    Bill      10/16/2018    99211             77.00
35451   Florida   Spine   0424697340101030   7/6/2018    Bill      10/16/2018    97110             77.00
35452   Florida   Spine   0424697340101030   7/6/2018    Bill      10/16/2018    97112             77.00
35453   Florida   Spine   0424697340101030   7/6/2018    Bill      10/16/2018    97140             72.00
35454   Florida   Spine   0424697340101030   7/6/2018    Bill      10/16/2018    97010             60.00
35455   Florida   Spine   0424697340101030   7/6/2018    Bill      10/16/2018    G0283             44.00
35456   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    99211             77.00
35457   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97530             90.00
35458   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97110             77.00
35459   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97140             72.00
35460   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97035             44.00
35461   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97010             60.00
35462   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    G0283             44.00
35463   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    99211             77.00
35464   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97110             77.00
35465   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97112             77.00
35466   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97140             72.00
35467   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97010             60.00
35468   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    G0283             44.00
35469   Florida   Spine   0585733910101012   7/28/2018   Bill      10/16/2018    98941             88.00
35470   Florida   Spine   0585733910101012   7/28/2018   Bill      10/16/2018    97110             77.00
35471   Florida   Spine   0585733910101012   7/28/2018   Bill      10/16/2018    97112             77.00
35472   Florida   Spine   0585733910101012   7/28/2018   Bill      10/16/2018    97140             72.00
35473   Florida   Spine   0585733910101012   7/28/2018   Bill      10/16/2018    97010             60.00
35474   Florida   Spine   0585733910101012   7/28/2018   Bill      10/16/2018    G0283             44.00
35475   Florida   Spine   0585733910101012   7/28/2018   Bill      10/16/2018    97039             44.00
35476   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    98941             88.00
35477   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    97012             55.00
35478   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    97530             90.00
35479   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    97010             60.00
35480   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    G0283             44.00
35481   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    97039             44.00
35482   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    98941             88.00
35483   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    97110             77.00
35484   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    97112             77.00
35485   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    97012             55.00
35486   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    97140             72.00
35487   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    97010             60.00
35488   Florida   Spine   0541348780101068   7/6/2018    Bill      10/16/2018    99211             77.00
35489   Florida   Spine   0541348780101068   7/6/2018    Bill      10/16/2018    97110             77.00
35490   Florida   Spine   0541348780101068   7/6/2018    Bill      10/16/2018    97112             77.00
35491   Florida   Spine   0541348780101068   7/6/2018    Bill      10/16/2018    97140             72.00
35492   Florida   Spine   0541348780101068   7/6/2018    Bill      10/16/2018    G0283             44.00
35493   Florida   Spine   0541348780101068   7/6/2018    Bill      10/16/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 697 of
                                                   2767

35494   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    99211            77.00
35495   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97530            90.00
35496   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97110            77.00
35497   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97140            72.00
35498   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    G0283            44.00
35499   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97010            60.00
35500   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    99211            77.00
35501   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97530            90.00
35502   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97110            77.00
35503   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97140            72.00
35504   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    G0283            44.00
35505   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97010            60.00
35506   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    99211            77.00
35507   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97530            90.00
35508   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97140            72.00
35509   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    G0283            44.00
35510   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97010            60.00
35511   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97035            44.00
35512   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97039            44.00
35513   Florida   Spine   0523067980101049   5/21/2018   Bill      10/16/2018    99211            77.00
35514   Florida   Spine   0523067980101049   5/21/2018   Bill      10/16/2018    97140            72.00
35515   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    99211            77.00
35516   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97110            77.00
35517   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97112            77.00
35518   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97140            72.00
35519   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97010            60.00
35520   Florida   Spine   0619444340101024   8/9/2018    Bill      10/16/2018    99211            77.00
35521   Florida   Spine   0619444340101024   8/9/2018    Bill      10/16/2018    97530            90.00
35522   Florida   Spine   0619444340101024   8/9/2018    Bill      10/16/2018    97140            72.00
35523   Florida   Spine   0619444340101024   8/9/2018    Bill      10/16/2018    G0283            44.00
35524   Florida   Spine   0619444340101024   8/9/2018    Bill      10/16/2018    97010            60.00
35525   Florida   Spine   0619444340101024   8/9/2018    Bill      10/16/2018    97035            44.00
35526   Florida   Spine   0619444340101024   8/9/2018    Bill      10/16/2018    97039            44.00
35527   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    99211            77.00
35528   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97110            77.00
35529   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97112            77.00
35530   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97140            72.00
35531   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    G0283            44.00
35532   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97010            60.00
35533   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    99211            77.00
35534   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97530            90.00
35535   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97110            77.00
35536   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97140            72.00
35537   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    G0283            44.00
35538   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97010            60.00
35539   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97035            44.00
35540   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    99211            77.00
35541   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    97530            90.00
35542   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    97140            72.00
35543   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    G0283            44.00
35544   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 698 of
                                                   2767

35545   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    97035             44.00
35546   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    97039             44.00
35547   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    99211             77.00
35548   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97530             90.00
35549   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97112             77.00
35550   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97140             72.00
35551   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97035             44.00
35552   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97010             60.00
35553   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    G0283             44.00
35554   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    99211             77.00
35555   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97530             90.00
35556   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97110             77.00
35557   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97140             72.00
35558   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    G0283             44.00
35559   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97010             60.00
35560   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    98941             88.00
35561   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    97110             77.00
35562   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    97112             77.00
35563   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    97140             72.00
35564   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    97012             55.00
35565   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    97010             60.00
35566   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    G0283             44.00
35567   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    99211             77.00
35568   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97530             90.00
35569   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97110             77.00
35570   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97140             72.00
35571   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97010             60.00
35572   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    G0283             44.00
35573   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    99212            105.00
35574   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97530             90.00
35575   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97112             77.00
35576   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97140             72.00
35577   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97010             60.00
35578   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    G0283             44.00
35579   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    99211             77.00
35580   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97530             90.00
35581   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97110             77.00
35582   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97112             77.00
35583   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97140             72.00
35584   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97010             60.00
35585   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    G0283             44.00
35586   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    99211             77.00
35587   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    97530             90.00
35588   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    97112             77.00
35589   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    97140             72.00
35590   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    97035             44.00
35591   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    97010             60.00
35592   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    G0283             44.00
35593   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    99203            275.00
35594   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97140             72.00
35595   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 699 of
                                                   2767

35596   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97010               60.00
35597   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    G0283               44.00
35598   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    A4556               22.00
35599   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    99203              275.00
35600   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97140               72.00
35601   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97035               44.00
35602   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97010               60.00
35603   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    G0283               44.00
35604   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    A4556               22.00
35605   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    99211               77.00
35606   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    97530               90.00
35607   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    97110               77.00
35608   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    97140               72.00
35609   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    97010               60.00
35610   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    G0283               44.00
35611   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    99211               77.00
35612   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    97530               90.00
35613   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    97112               77.00
35614   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    97140               72.00
35615   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    97010               60.00
35616   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    G0283               44.00
35617   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    99211               77.00
35618   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    97530               90.00
35619   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    97110               77.00
35620   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    97140               72.00
35621   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    97035               44.00
35622   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    97010               60.00
35623   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    G0283               44.00
35624   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    99203              275.00
35625   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97140               72.00
35626   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97035               44.00
35627   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97010               60.00
35628   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    G0283               44.00
35629   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    A4556               22.00
35630   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    99211               77.00
35631   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97530               90.00
35632   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97112               77.00
35633   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97140               72.00
35634   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97035               44.00
35635   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97010               60.00
35636   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    G0283               44.00
35637   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    99211               77.00
35638   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97530               90.00
35639   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97110               77.00
35640   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97140               72.00
35641   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    G0283               44.00
35642   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97010               60.00
35643   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97012               55.00
35644   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    72148            1,950.00
35645   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    72141            1,950.00
35646   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    99211               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 700 of
                                                   2767

35647   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    97530            90.00
35648   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    97140            72.00
35649   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    G0283            44.00
35650   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    97010            60.00
35651   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    99211            77.00
35652   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97110            77.00
35653   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97112            77.00
35654   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97140            72.00
35655   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    G0283            44.00
35656   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97010            60.00
35657   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97012            55.00
35658   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    99211            77.00
35659   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97530            90.00
35660   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97110            77.00
35661   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97140            72.00
35662   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97010            60.00
35663   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    G0283            44.00
35664   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    98940            72.00
35665   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97530            90.00
35666   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97110            77.00
35667   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    99211            77.00
35668   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97530            90.00
35669   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97112            77.00
35670   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97140            72.00
35671   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    G0283            44.00
35672   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97010            60.00
35673   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97012            55.00
35674   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    99211            77.00
35675   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    97530            90.00
35676   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    97112            77.00
35677   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    97140            72.00
35678   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    G0283            44.00
35679   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    97010            60.00
35680   Florida   Spine   0584911020101061   9/15/2018   Bill      10/16/2018    97035            44.00
35681   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    99211            77.00
35682   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    97530            90.00
35683   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    97112            77.00
35684   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    97140            72.00
35685   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    G0283            44.00
35686   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    97010            60.00
35687   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    97035            44.00
35688   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    99211            77.00
35689   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97530            90.00
35690   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97110            77.00
35691   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97140            72.00
35692   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    G0283            44.00
35693   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97010            60.00
35694   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    99211            77.00
35695   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97530            90.00
35696   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97112            77.00
35697   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 701 of
                                                   2767

35698   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    G0283               44.00
35699   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97010               60.00
35700   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97035               44.00
35701   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    99211               77.00
35702   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97530               90.00
35703   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97110               77.00
35704   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97112               77.00
35705   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97140               72.00
35706   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    G0283               44.00
35707   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97010               60.00
35708   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    98941               88.00
35709   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97530               90.00
35710   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97112               77.00
35711   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97140               72.00
35712   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    G0283               44.00
35713   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97010               60.00
35714   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    99211               77.00
35715   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    97530               90.00
35716   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    97112               77.00
35717   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    97140               72.00
35718   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    G0283               44.00
35719   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    97010               60.00
35720   Florida   Spine   0481399880101104   9/4/2018    Bill      10/16/2018    97035               44.00
35721   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    99211               77.00
35722   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    97530               90.00
35723   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    97110               77.00
35724   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    97112               77.00
35725   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    97140               72.00
35726   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    G0283               44.00
35727   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    97010               60.00
35728   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    98941               88.00
35729   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97530               90.00
35730   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97112               77.00
35731   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97140               72.00
35732   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    G0283               44.00
35733   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97010               60.00
35734   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97039               44.00
35735   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    99211               77.00
35736   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    97530               90.00
35737   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    97110               77.00
35738   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    97140               72.00
35739   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    G0283               44.00
35740   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    97010               60.00
35741   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    99211               77.00
35742   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    97530               90.00
35743   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    97112               77.00
35744   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    97140               72.00
35745   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    G0283               44.00
35746   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    97010               60.00
35747   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    97035               44.00
35748   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    72141            1,950.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 702 of
                                                   2767

35749   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97035               44.00
35750   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    99211               77.00
35751   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97530               90.00
35752   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97112               77.00
35753   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97140               72.00
35754   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    G0283               44.00
35755   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97010               60.00
35756   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97035               44.00
35757   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    99211               77.00
35758   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97530               90.00
35759   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97112               77.00
35760   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97140               72.00
35761   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    G0283               44.00
35762   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97010               60.00
35763   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97035               44.00
35764   Florida   Spine   0553868340101022   8/15/2017   Bill      10/16/2018    72146            1,950.00
35765   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    99211               77.00
35766   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    97530               90.00
35767   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    97112               77.00
35768   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    97140               72.00
35769   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    G0283               44.00
35770   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    97010               60.00
35771   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    97012               55.00
35772   Florida   Spine   0576635370101039   9/14/2018   Bill      10/16/2018    99211               77.00
35773   Florida   Spine   0576635370101039   9/14/2018   Bill      10/16/2018    97530               90.00
35774   Florida   Spine   0576635370101039   9/14/2018   Bill      10/16/2018    97112               77.00
35775   Florida   Spine   0576635370101039   9/14/2018   Bill      10/16/2018    97010               60.00
35776   Florida   Spine   0576635370101039   9/14/2018   Bill      10/16/2018    G0283               44.00
35777   Florida   Spine   0106934550101011   9/7/2018    Bill      10/16/2018    99211               77.00
35778   Florida   Spine   0106934550101011   9/7/2018    Bill      10/16/2018    97110               77.00
35779   Florida   Spine   0106934550101011   9/7/2018    Bill      10/16/2018    97140               72.00
35780   Florida   Spine   0106934550101011   9/7/2018    Bill      10/16/2018    G0283               44.00
35781   Florida   Spine   0106934550101011   9/7/2018    Bill      10/16/2018    97010               60.00
35782   Florida   Spine   0106934550101011   9/7/2018    Bill      10/16/2018    97035               44.00
35783   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211               77.00
35784   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530               90.00
35785   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110               77.00
35786   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012               55.00
35787   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97140               72.00
35788   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97010               60.00
35789   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    G0283               44.00
35790   Florida   Spine   0556361290101017   9/20/2018   Bill      10/16/2018    97530               90.00
35791   Florida   Spine   0556361290101017   9/20/2018   Bill      10/16/2018    97112               77.00
35792   Florida   Spine   0556361290101017   9/20/2018   Bill      10/16/2018    97140               72.00
35793   Florida   Spine   0556361290101017   9/20/2018   Bill      10/16/2018    97035               44.00
35794   Florida   Spine   0556361290101017   9/20/2018   Bill      10/16/2018    97010               60.00
35795   Florida   Spine   0556361290101017   9/20/2018   Bill      10/16/2018    G0283               44.00
35796   Florida   Spine   0538615450101015   7/26/2018   Bill      10/16/2018    99211               77.00
35797   Florida   Spine   0538615450101015   7/26/2018   Bill      10/16/2018    97110               77.00
35798   Florida   Spine   0538615450101015   7/26/2018   Bill      10/16/2018    97112               77.00
35799   Florida   Spine   0538615450101015   7/26/2018   Bill      10/16/2018    97112               72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 703 of
                                                   2767

35800   Florida   Spine   0538615450101015   7/26/2018   Bill      10/16/2018    97010             60.00
35801   Florida   Spine   0538615450101015   7/26/2018   Bill      10/16/2018    G0283             44.00
35802   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    99211             77.00
35803   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97530             90.00
35804   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97110             77.00
35805   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97140             72.00
35806   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97010             60.00
35807   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    G0283             44.00
35808   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    99211             77.00
35809   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    97530             90.00
35810   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    97110             77.00
35811   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    97140             72.00
35812   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    97010             60.00
35813   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    G0283             44.00
35814   Florida   Spine   0390627420101063   7/26/2018   Bill      10/16/2018    99211             77.00
35815   Florida   Spine   0390627420101063   7/26/2018   Bill      10/16/2018    97530             90.00
35816   Florida   Spine   0390627420101063   7/26/2018   Bill      10/16/2018    97110             77.00
35817   Florida   Spine   0390627420101063   7/26/2018   Bill      10/16/2018    97140             72.00
35818   Florida   Spine   0390627420101063   7/26/2018   Bill      10/16/2018    97010             60.00
35819   Florida   Spine   0390627420101063   7/26/2018   Bill      10/16/2018    G0283             44.00
35820   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    99211             77.00
35821   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97530             90.00
35822   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97110             77.00
35823   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97140             72.00
35824   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97035             44.00
35825   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97010             60.00
35826   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    G0283             44.00
35827   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    99211             77.00
35828   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97010             60.00
35829   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    G0283             44.00
35830   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    99211             77.00
35831   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    97530             90.00
35832   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    97110             77.00
35833   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    97112             77.00
35834   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    97140             72.00
35835   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    97010             60.00
35836   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    G0283             44.00
35837   Florida   Spine   0576328690101018   8/22/2017   Bill      10/16/2018    99211             77.00
35838   Florida   Spine   0576328690101018   8/22/2017   Bill      10/16/2018    97110             77.00
35839   Florida   Spine   0576328690101018   8/22/2017   Bill      10/16/2018    97112             77.00
35840   Florida   Spine   0576328690101018   8/22/2017   Bill      10/16/2018    97140             72.00
35841   Florida   Spine   0576328690101018   8/22/2017   Bill      10/16/2018    97010             60.00
35842   Florida   Spine   0576328690101018   8/22/2017   Bill      10/16/2018    G0283             44.00
35843   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    99211             77.00
35844   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97530             90.00
35845   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97110             77.00
35846   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97140             72.00
35847   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97010             60.00
35848   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    G0283             44.00
35849   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    99212            105.00
35850   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 704 of
                                                   2767

35851   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97110             77.00
35852   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97140             72.00
35853   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97012             55.00
35854   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97010             60.00
35855   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    G0283             44.00
35856   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    99211             77.00
35857   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97530             90.00
35858   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97140             72.00
35859   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97010             60.00
35860   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    99211             77.00
35861   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97530             90.00
35862   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97110             77.00
35863   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97140             72.00
35864   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97010             60.00
35865   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    G0283             44.00
35866   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    98941             88.00
35867   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    97530             90.00
35868   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    97140             72.00
35869   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    97035             44.00
35870   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    97010             60.00
35871   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    G0283             44.00
35872   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    97039             44.00
35873   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    98941             88.00
35874   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    97110             77.00
35875   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    97112             77.00
35876   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    97012             55.00
35877   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    97140             72.00
35878   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    97010             60.00
35879   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    G0283             44.00
35880   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    99203            275.00
35881   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    99211             77.00
35882   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97530             90.00
35883   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97110             77.00
35884   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97140             72.00
35885   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97035             44.00
35886   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97010             60.00
35887   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    G0283             44.00
35888   Florida   Spine   0563039300101042   5/6/2018    Bill      10/16/2018    99211             77.00
35889   Florida   Spine   0563039300101042   5/6/2018    Bill      10/16/2018    97110             77.00
35890   Florida   Spine   0563039300101042   5/6/2018    Bill      10/16/2018    97112             77.00
35891   Florida   Spine   0563039300101042   5/6/2018    Bill      10/16/2018    97140             72.00
35892   Florida   Spine   0563039300101042   5/6/2018    Bill      10/16/2018    97010             60.00
35893   Florida   Spine   0563039300101042   5/6/2018    Bill      10/16/2018    G0283             44.00
35894   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    99211             77.00
35895   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97110             77.00
35896   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97112             77.00
35897   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97140             72.00
35898   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97010             60.00
35899   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    G0283             44.00
35900   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    99203            275.00
35901   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 705 of
                                                   2767

35902   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    G0283            44.00
35903   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97010            60.00
35904   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97035            44.00
35905   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    A4556            22.00
35906   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    99211            77.00
35907   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97530            90.00
35908   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97110            77.00
35909   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97140            72.00
35910   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    G0283            44.00
35911   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97010            60.00
35912   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97035            44.00
35913   Florida   Spine   0523067980101049   5/21/2018   Bill      10/16/2018    99211            77.00
35914   Florida   Spine   0523067980101049   5/21/2018   Bill      10/16/2018    97140            72.00
35915   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    99211            77.00
35916   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97110            77.00
35917   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97112            77.00
35918   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97140            72.00
35919   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    G0283            44.00
35920   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97010            60.00
35921   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    99211            77.00
35922   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    97530            90.00
35923   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    97140            72.00
35924   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    G0283            44.00
35925   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    97010            60.00
35926   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    97035            44.00
35927   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    97039            44.00
35928   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    99211            77.00
35929   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97530            90.00
35930   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97110            77.00
35931   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97140            72.00
35932   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    G0283            44.00
35933   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97010            60.00
35934   Florida   Spine   0416275880101098   6/3/2018    Bill      10/16/2018    99211            77.00
35935   Florida   Spine   0416275880101098   6/3/2018    Bill      10/16/2018    97110            77.00
35936   Florida   Spine   0416275880101098   6/3/2018    Bill      10/16/2018    97112            77.00
35937   Florida   Spine   0416275880101098   6/3/2018    Bill      10/16/2018    97140            72.00
35938   Florida   Spine   0416275880101098   6/3/2018    Bill      10/16/2018    G0283            44.00
35939   Florida   Spine   0416275880101098   6/3/2018    Bill      10/16/2018    97010            60.00
35940   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    99211            77.00
35941   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97530            90.00
35942   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97140            72.00
35943   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    G0283            44.00
35944   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97010            60.00
35945   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97035            44.00
35946   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97039            44.00
35947   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    99211            77.00
35948   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    97530            90.00
35949   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    97110            77.00
35950   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    97140            72.00
35951   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    G0283            44.00
35952   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 706 of
                                                   2767

35953   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97530            90.00
35954   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97110            77.00
35955   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97140            72.00
35956   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97010            60.00
35957   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    G0283            44.00
35958   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97035            44.00
35959   Florida   Spine   0358177500101021   9/1/2018    Bill      10/16/2018    97530            90.00
35960   Florida   Spine   0358177500101021   9/1/2018    Bill      10/16/2018    97112            77.00
35961   Florida   Spine   0358177500101021   9/1/2018    Bill      10/16/2018    97140            72.00
35962   Florida   Spine   0358177500101021   9/1/2018    Bill      10/16/2018    97010            60.00
35963   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    99211            77.00
35964   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97530            90.00
35965   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97140            72.00
35966   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97010            60.00
35967   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    G0283            44.00
35968   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    99211            77.00
35969   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97530            90.00
35970   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97140            72.00
35971   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97010            60.00
35972   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    G0283            44.00
35973   Florida   Spine   0358177500101021   9/1/2018    Bill      10/16/2018    99211            77.00
35974   Florida   Spine   0358177500101021   9/1/2018    Bill      10/16/2018    97530            90.00
35975   Florida   Spine   0358177500101021   9/1/2018    Bill      10/16/2018    97112            77.00
35976   Florida   Spine   0358177500101021   9/1/2018    Bill      10/16/2018    97140            72.00
35977   Florida   Spine   0358177500101021   9/1/2018    Bill      10/16/2018    97035            44.00
35978   Florida   Spine   0358177500101021   9/1/2018    Bill      10/16/2018    97010            60.00
35979   Florida   Spine   0358177500101021   9/1/2018    Bill      10/16/2018    G0283            44.00
35980   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    99211            77.00
35981   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97530            90.00
35982   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97112            77.00
35983   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97140            72.00
35984   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97035            44.00
35985   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97010            60.00
35986   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    G0283            44.00
35987   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    99211            77.00
35988   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    97110            77.00
35989   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    97112            77.00
35990   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    97140            72.00
35991   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    97010            60.00
35992   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    G0283            44.00
35993   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    99211            77.00
35994   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97140            72.00
35995   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97035            44.00
35996   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97010            60.00
35997   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    G0283            44.00
35998   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97530            90.00
35999   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97110            77.00
36000   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    99211            77.00
36001   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    97530            90.00
36002   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    97110            77.00
36003   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 707 of
                                                   2767

36004   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    97010            60.00
36005   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    G0283            44.00
36006   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97530            90.00
36007   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97112            77.00
36008   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97140            72.00
36009   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97010            60.00
36010   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    G0283            44.00
36011   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97140            72.00
36012   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97035            44.00
36013   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97010            60.00
36014   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    G0283            44.00
36015   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97530            90.00
36016   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97112            77.00
36017   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    99211            77.00
36018   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    97530            90.00
36019   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    97112            77.00
36020   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    97140            72.00
36021   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    97035            44.00
36022   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    97010            60.00
36023   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    G0283            44.00
36024   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    99211            77.00
36025   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97530            90.00
36026   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97110            77.00
36027   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97140            72.00
36028   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97010            60.00
36029   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    G0283            44.00
36030   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    99211            77.00
36031   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97530            90.00
36032   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97140            72.00
36033   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97010            60.00
36034   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    G0283            44.00
36035   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97039            44.00
36036   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    99211            77.00
36037   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97530            90.00
36038   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97110            77.00
36039   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97140            72.00
36040   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97035            44.00
36041   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97010            60.00
36042   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    G0283            44.00
36043   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    99211            77.00
36044   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    97530            90.00
36045   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    97110            77.00
36046   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    97140            72.00
36047   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    G0283            44.00
36048   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    97010            60.00
36049   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    99211            77.00
36050   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97530            90.00
36051   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97112            77.00
36052   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97140            72.00
36053   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    G0283            44.00
36054   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 708 of
                                                   2767

36055   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97035            44.00
36056   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    99211            77.00
36057   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    97530            90.00
36058   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    97112            77.00
36059   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    97140            72.00
36060   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    G0283            44.00
36061   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    97010            60.00
36062   Florida   Spine   0129397080101039   9/2/2018    Bill      10/16/2018    97035            44.00
36063   Florida   Spine   0395752100101079   3/14/2018   Bill      10/16/2018    99211            77.00
36064   Florida   Spine   0395752100101079   3/14/2018   Bill      10/16/2018    97530            90.00
36065   Florida   Spine   0395752100101079   3/14/2018   Bill      10/16/2018    97140            72.00
36066   Florida   Spine   0395752100101079   3/14/2018   Bill      10/16/2018    G0283            44.00
36067   Florida   Spine   0395752100101079   3/14/2018   Bill      10/16/2018    97010            60.00
36068   Florida   Spine   0438561890101085   6/9/2018    Bill      10/16/2018    99211            77.00
36069   Florida   Spine   0438561890101085   6/9/2018    Bill      10/16/2018    97530            90.00
36070   Florida   Spine   0438561890101085   6/9/2018    Bill      10/16/2018    97112            77.00
36071   Florida   Spine   0438561890101085   6/9/2018    Bill      10/16/2018    97140            72.00
36072   Florida   Spine   0438561890101085   6/9/2018    Bill      10/16/2018    G0283            44.00
36073   Florida   Spine   0438561890101085   6/9/2018    Bill      10/16/2018    97010            60.00
36074   Florida   Spine   0342193950101055   7/31/2018   Bill      10/16/2018    99211            77.00
36075   Florida   Spine   0342193950101055   7/31/2018   Bill      10/16/2018    97530            90.00
36076   Florida   Spine   0342193950101055   7/31/2018   Bill      10/16/2018    97112            77.00
36077   Florida   Spine   0342193950101055   7/31/2018   Bill      10/16/2018    97140            72.00
36078   Florida   Spine   0342193950101055   7/31/2018   Bill      10/16/2018    G0283            44.00
36079   Florida   Spine   0342193950101055   7/31/2018   Bill      10/16/2018    97010            60.00
36080   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    99211            77.00
36081   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    97530            90.00
36082   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    97110            77.00
36083   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    97112            77.00
36084   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    97140            72.00
36085   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    G0283            44.00
36086   Florida   Spine   0370792780101139   7/7/2018    Bill      10/16/2018    97010            60.00
36087   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    99211            77.00
36088   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97530            90.00
36089   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97110            77.00
36090   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97140            72.00
36091   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97010            60.00
36092   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    G0283            44.00
36093   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    99211            77.00
36094   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97530            90.00
36095   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97110            77.00
36096   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97140            72.00
36097   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    G0283            44.00
36098   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97010            60.00
36099   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97039            44.00
36100   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    99211            77.00
36101   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97530            90.00
36102   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97110            77.00
36103   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97112            77.00
36104   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97140            72.00
36105   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 709 of
                                                   2767

36106   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97010             60.00
36107   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97530             90.00
36108   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97110             77.00
36109   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97112             77.00
36110   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97140             72.00
36111   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    G0283             44.00
36112   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    98940             72.00
36113   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    99212            105.00
36114   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97530             90.00
36115   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97112             77.00
36116   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97140             72.00
36117   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    G0283             44.00
36118   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97010             60.00
36119   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    98943             72.00
36120   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    99211             77.00
36121   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97530             90.00
36122   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97110             77.00
36123   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97112             77.00
36124   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97140             72.00
36125   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    G0283             44.00
36126   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97010             60.00
36127   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    99211             77.00
36128   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97530             90.00
36129   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97112             77.00
36130   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97140             72.00
36131   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    G0283             44.00
36132   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97010             60.00
36133   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97035             44.00
36134   Florida   Spine   0598544170101013   6/23/2018   Bill      10/16/2018    99212            105.00
36135   Florida   Spine   0598544170101013   6/23/2018   Bill      10/16/2018    G0283             44.00
36136   Florida   Spine   0598544170101013   6/23/2018   Bill      10/16/2018    97010             60.00
36137   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    99211             77.00
36138   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    97530             90.00
36139   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    97140             72.00
36140   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    G0283             44.00
36141   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    97010             60.00
36142   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    99211             77.00
36143   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97530             90.00
36144   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97110             77.00
36145   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97112             77.00
36146   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97140             72.00
36147   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    G0283             44.00
36148   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97010             60.00
36149   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    98941             88.00
36150   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97530             90.00
36151   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97140             72.00
36152   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    G0283             44.00
36153   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97010             60.00
36154   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97035             44.00
36155   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97039             44.00
36156   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 710 of
                                                   2767

36157   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97530             90.00
36158   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97110             77.00
36159   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97140             72.00
36160   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    G0283             44.00
36161   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97010             60.00
36162   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97012             55.00
36163   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    99211             77.00
36164   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97530             90.00
36165   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97112             77.00
36166   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97140             72.00
36167   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    G0283             44.00
36168   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97010             60.00
36169   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    99211             77.00
36170   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97530             90.00
36171   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97140             72.00
36172   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    G0283             44.00
36173   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97010             60.00
36174   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97035             44.00
36175   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97039             44.00
36176   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    99212            105.00
36177   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97530             90.00
36178   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97110             77.00
36179   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97112             77.00
36180   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97140             72.00
36181   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    G0283             44.00
36182   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97010             60.00
36183   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    99211             77.00
36184   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97530             90.00
36185   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97110             77.00
36186   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97112             77.00
36187   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97140             72.00
36188   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    G0283             44.00
36189   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97010             60.00
36190   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    98941             88.00
36191   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    97530             90.00
36192   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    97140             72.00
36193   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    G0283             44.00
36194   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    97010             60.00
36195   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    97035             44.00
36196   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    97012             55.00
36197   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    99212            105.00
36198   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    97530             90.00
36199   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    97110             77.00
36200   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    97112             77.00
36201   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    97140             72.00
36202   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    G0283             44.00
36203   Florida   Spine   0554889790101022   8/22/2018   Bill      10/16/2018    97010             60.00
36204   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    99211             77.00
36205   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97530             90.00
36206   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97112             77.00
36207   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 711 of
                                                   2767

36208   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    G0283             44.00
36209   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97010             60.00
36210   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    99211             77.00
36211   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97530             90.00
36212   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97110             77.00
36213   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97112             77.00
36214   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97140             72.00
36215   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    G0283             44.00
36216   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97010             60.00
36217   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    99211             77.00
36218   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97530             90.00
36219   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97112             77.00
36220   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97140             72.00
36221   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    G0283             44.00
36222   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97010             60.00
36223   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97035             44.00
36224   Florida   Spine   0496217780101011   1/19/2018   Bill      10/16/2018    99211             77.00
36225   Florida   Spine   0496217780101011   1/19/2018   Bill      10/16/2018    97530             90.00
36226   Florida   Spine   0496217780101011   1/19/2018   Bill      10/16/2018    97110             77.00
36227   Florida   Spine   0496217780101011   1/19/2018   Bill      10/16/2018    97140             72.00
36228   Florida   Spine   0496217780101011   1/19/2018   Bill      10/16/2018    G0283             44.00
36229   Florida   Spine   0496217780101011   1/19/2018   Bill      10/16/2018    97010             60.00
36230   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    99211             77.00
36231   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97530             90.00
36232   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97112             77.00
36233   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97140             72.00
36234   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    G0283             44.00
36235   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97010             60.00
36236   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97035             44.00
36237   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    99211             77.00
36238   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97530             90.00
36239   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97110             77.00
36240   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97112             77.00
36241   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97140             72.00
36242   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    G0283             44.00
36243   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97010             60.00
36244   Florida   Spine   0315693750101059   8/27/2018   Bill      10/16/2018    99211             77.00
36245   Florida   Spine   0315693750101059   8/27/2018   Bill      10/16/2018    97530             90.00
36246   Florida   Spine   0315693750101059   8/27/2018   Bill      10/16/2018    97110             77.00
36247   Florida   Spine   0315693750101059   8/27/2018   Bill      10/16/2018    97140             72.00
36248   Florida   Spine   0315693750101059   8/27/2018   Bill      10/16/2018    G0283             44.00
36249   Florida   Spine   0315693750101059   8/27/2018   Bill      10/16/2018    97010             60.00
36250   Florida   Spine   0315693750101059   8/27/2018   Bill      10/16/2018    97012             55.00
36251   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    99203            275.00
36252   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    99211             77.00
36253   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    97110             77.00
36254   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    97112             77.00
36255   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    97140             72.00
36256   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    97010             60.00
36257   Florida   Spine   0602686090101013   7/24/2018   Bill      10/16/2018    G0283             44.00
36258   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 712 of
                                                   2767

36259   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97530             90.00
36260   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97110             77.00
36261   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97140             72.00
36262   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97010             60.00
36263   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    G0283             44.00
36264   Florida   Spine   0390627420101063   7/26/2018   Bill      10/16/2018    99211             77.00
36265   Florida   Spine   0390627420101063   7/26/2018   Bill      10/16/2018    97530             90.00
36266   Florida   Spine   0390627420101063   7/26/2018   Bill      10/16/2018    97110             77.00
36267   Florida   Spine   0390627420101063   7/26/2018   Bill      10/16/2018    97140             72.00
36268   Florida   Spine   0390627420101063   7/26/2018   Bill      10/16/2018    97010             60.00
36269   Florida   Spine   0390627420101063   7/26/2018   Bill      10/16/2018    G0283             44.00
36270   Florida   Spine   0353180690101095   9/5/2018    Bill      10/16/2018    99211             77.00
36271   Florida   Spine   0353180690101095   9/5/2018    Bill      10/16/2018    97530             90.00
36272   Florida   Spine   0353180690101095   9/5/2018    Bill      10/16/2018    97110             77.00
36273   Florida   Spine   0353180690101095   9/5/2018    Bill      10/16/2018    97140             72.00
36274   Florida   Spine   0353180690101095   9/5/2018    Bill      10/16/2018    97010             60.00
36275   Florida   Spine   0353180690101095   9/5/2018    Bill      10/16/2018    G0283             44.00
36276   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    99211             77.00
36277   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97530             90.00
36278   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97140             72.00
36279   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97039             44.00
36280   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97010             60.00
36281   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    G0283             44.00
36282   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    99211             77.00
36283   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97530             90.00
36284   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97110             77.00
36285   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97140             72.00
36286   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97039             44.00
36287   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97010             60.00
36288   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    G0283             44.00
36289   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    99211             77.00
36290   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    97530             90.00
36291   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    97110             77.00
36292   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    97112             77.00
36293   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    97140             72.00
36294   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    97010             60.00
36295   Florida   Spine   0451966340101076   7/31/2018   Bill      10/16/2018    G0283             44.00
36296   Florida   Spine   0576328690101018   8/22/2017   Bill      10/16/2018    99213            193.00
36297   Florida   Spine   0576328690101018   8/22/2017   Bill      10/16/2018    97110             77.00
36298   Florida   Spine   0576328690101018   8/22/2017   Bill      10/16/2018    97112             77.00
36299   Florida   Spine   0576328690101018   8/22/2017   Bill      10/16/2018    97140             72.00
36300   Florida   Spine   0576328690101018   8/22/2017   Bill      10/16/2018    97010             60.00
36301   Florida   Spine   0576328690101018   8/22/2017   Bill      10/16/2018    G0283             44.00
36302   Florida   Spine   0609211730101027   8/10/2018   Bill      10/16/2018    99211             77.00
36303   Florida   Spine   0609211730101027   8/10/2018   Bill      10/16/2018    97110             77.00
36304   Florida   Spine   0609211730101027   8/10/2018   Bill      10/16/2018    97112             77.00
36305   Florida   Spine   0609211730101027   8/10/2018   Bill      10/16/2018    97140             72.00
36306   Florida   Spine   0609211730101027   8/10/2018   Bill      10/16/2018    97010             60.00
36307   Florida   Spine   0609211730101027   8/10/2018   Bill      10/16/2018    G0283             44.00
36308   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    99211             77.00
36309   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 713 of
                                                   2767

36310   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97110             77.00
36311   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97140             72.00
36312   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97012             55.00
36313   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97010             60.00
36314   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    G0283             44.00
36315   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    99211             77.00
36316   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97530             90.00
36317   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97110             77.00
36318   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97140             72.00
36319   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97012             55.00
36320   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97010             60.00
36321   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    G0283             44.00
36322   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    99212            105.00
36323   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97110             77.00
36324   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97112             77.00
36325   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97140             72.00
36326   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97010             60.00
36327   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    G0283             44.00
36328   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    99211             77.00
36329   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    97530             90.00
36330   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    97112             77.00
36331   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    97140             72.00
36332   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    97012             55.00
36333   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    97010             60.00
36334   Florida   Spine   0531786330101082   9/5/2018    Bill      10/16/2018    G0283             44.00
36335   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    98941             88.00
36336   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97110             77.00
36337   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97140             72.00
36338   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97112             77.00
36339   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97010             60.00
36340   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    G0283             44.00
36341   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97039             44.00
36342   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    98941             88.00
36343   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    97110             77.00
36344   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    97112             77.00
36345   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    97012             55.00
36346   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    97140             72.00
36347   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    97010             60.00
36348   Florida   Spine   0516831860101075   4/19/2018   Bill      10/16/2018    G0283             44.00
36349   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    99211             77.00
36350   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    97110             77.00
36351   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    97112             77.00
36352   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    97140             72.00
36353   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    97010             60.00
36354   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    G0283             44.00
36355   Florida   Spine   0424697340101030   7/6/2018    Bill      10/16/2018    97530             90.00
36356   Florida   Spine   0424697340101030   7/6/2018    Bill      10/16/2018    97110             77.00
36357   Florida   Spine   0424697340101030   7/6/2018    Bill      10/16/2018    97140             72.00
36358   Florida   Spine   0424697340101030   7/6/2018    Bill      10/16/2018    97010             60.00
36359   Florida   Spine   0424697340101030   7/6/2018    Bill      10/16/2018    G0283             44.00
36360   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 714 of
                                                   2767

36361   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97530             90.00
36362   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97110             77.00
36363   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97140             72.00
36364   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97035             44.00
36365   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    97010             60.00
36366   Florida   Spine   0505637720101012   7/25/2018   Bill      10/16/2018    G0283             44.00
36367   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    99213            193.00
36368   Florida   Spine   0506340000101054   6/3/2018    Bill      10/16/2018    99213            193.00
36369   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    99211             77.00
36370   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97530             90.00
36371   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97110             77.00
36372   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97140             72.00
36373   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    G0283             44.00
36374   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97010             60.00
36375   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97039             44.00
36376   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    99211             77.00
36377   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97530             90.00
36378   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97110             77.00
36379   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97140             72.00
36380   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    G0283             44.00
36381   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97010             60.00
36382   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    99211             77.00
36383   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97530             90.00
36384   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97110             77.00
36385   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97140             72.00
36386   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97010             60.00
36387   Florida   Spine   0414874410101065   7/5/2018    Bill      10/16/2018    99211             77.00
36388   Florida   Spine   0414874410101065   7/5/2018    Bill      10/16/2018    97110             77.00
36389   Florida   Spine   0414874410101065   7/5/2018    Bill      10/16/2018    97112             77.00
36390   Florida   Spine   0414874410101065   7/5/2018    Bill      10/16/2018    97140             72.00
36391   Florida   Spine   0414874410101065   7/5/2018    Bill      10/16/2018    G0283             44.00
36392   Florida   Spine   0414874410101065   7/5/2018    Bill      10/16/2018    97010             60.00
36393   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    99211             77.00
36394   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97530             90.00
36395   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97140             72.00
36396   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    G0283             44.00
36397   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97010             60.00
36398   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97035             44.00
36399   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97039             44.00
36400   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    99211             77.00
36401   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97110             77.00
36402   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97112             77.00
36403   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97140             72.00
36404   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97010             60.00
36405   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    99211             77.00
36406   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    97530             90.00
36407   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    97140             72.00
36408   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    G0283             44.00
36409   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    97010             60.00
36410   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    97035             44.00
36411   Florida   Spine   0556530570101042   8/29/2018   Bill      10/16/2018    97039             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 715 of
                                                   2767

36412   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    99211             77.00
36413   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97110             77.00
36414   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97112             77.00
36415   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97140             72.00
36416   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    G0283             44.00
36417   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97010             60.00
36418   Florida   Spine   0578487350101037   7/2/2018    Bill      10/16/2018    99211             77.00
36419   Florida   Spine   0578487350101037   7/2/2018    Bill      10/16/2018    97110             77.00
36420   Florida   Spine   0578487350101037   7/2/2018    Bill      10/16/2018    97112             77.00
36421   Florida   Spine   0578487350101037   7/2/2018    Bill      10/16/2018    97140             72.00
36422   Florida   Spine   0578487350101037   7/2/2018    Bill      10/16/2018    G0283             44.00
36423   Florida   Spine   0578487350101037   7/2/2018    Bill      10/16/2018    97010             60.00
36424   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    99211             77.00
36425   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97530             90.00
36426   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97110             77.00
36427   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97140             72.00
36428   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    G0283             44.00
36429   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97010             60.00
36430   Florida   Spine   0563380930101022   6/13/2018   Bill      10/16/2018    99212            105.00
36431   Florida   Spine   0563380930101022   6/13/2018   Bill      10/16/2018    97110             77.00
36432   Florida   Spine   0563380930101022   6/13/2018   Bill      10/16/2018    97112             77.00
36433   Florida   Spine   0563380930101022   6/13/2018   Bill      10/16/2018    97140             72.00
36434   Florida   Spine   0563380930101022   6/13/2018   Bill      10/16/2018    G0283             44.00
36435   Florida   Spine   0563380930101022   6/13/2018   Bill      10/16/2018    97010             60.00
36436   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    99211             77.00
36437   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    97530             90.00
36438   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    97140             72.00
36439   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    G0283             44.00
36440   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    97010             60.00
36441   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    97035             44.00
36442   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    97039             44.00
36443   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    99211             77.00
36444   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    975305            90.00
36445   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97110             77.00
36446   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97140             72.00
36447   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    G0283             44.00
36448   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97010             60.00
36449   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    99203            275.00
36450   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    99203            275.00
36451   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    99211             77.00
36452   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    97530             90.00
36453   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    97110             77.00
36454   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    97140             72.00
36455   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    G0283             44.00
36456   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    98941             88.00
36457   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    97110             77.00
36458   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    97112             77.00
36459   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    97140             72.00
36460   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    97012             55.00
36461   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    97010             60.00
36462   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 716 of
                                                   2767

36463   Florida   Spine   0629895190101018   7/26/2018   Bill      10/16/2018    97530             90.00
36464   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    99211             77.00
36465   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97530             90.00
36466   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97110             77.00
36467   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97140             72.00
36468   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97010             60.00
36469   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    G0283             44.00
36470   Florida   Spine   0421599570101073   9/19/2018   Bill      10/16/2018    99203            275.00
36471   Florida   Spine   0421599570101073   9/19/2018   Bill      10/16/2018    97140             72.00
36472   Florida   Spine   0421599570101073   9/19/2018   Bill      10/16/2018    G0283             44.00
36473   Florida   Spine   0421599570101073   9/19/2018   Bill      10/16/2018    97010             60.00
36474   Florida   Spine   0421599570101073   9/19/2018   Bill      10/16/2018    97035             44.00
36475   Florida   Spine   0421599570101073   9/19/2018   Bill      10/16/2018    A4556             22.00
36476   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    99211             77.00
36477   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97530             90.00
36478   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97112             77.00
36479   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97140             72.00
36480   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97010             60.00
36481   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    G0283             44.00
36482   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    99211             77.00
36483   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97530             90.00
36484   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97112             77.00
36485   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97140             72.00
36486   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97010             60.00
36487   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    G0283             44.00
36488   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    99211             77.00
36489   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97110             77.00
36490   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97112             77.00
36491   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97140             72.00
36492   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97010             60.00
36493   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    G0283             44.00
36494   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    99211             77.00
36495   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    97530             90.00
36496   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    97112             77.00
36497   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    97140             72.00
36498   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    97010             60.00
36499   Florida   Spine   0448947090101066   9/17/2018   Bill      10/16/2018    G0283             44.00
36500   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    99211             77.00
36501   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97530             90.00
36502   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97112             77.00
36503   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97140             72.00
36504   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97035             44.00
36505   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97010             60.00
36506   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    G0283             44.00
36507   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    99211             77.00
36508   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    97110             77.00
36509   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    97112             77.00
36510   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    97140             72.00
36511   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    97010             60.00
36512   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    G0283             44.00
36513   Florida   Spine   0548978960101018   7/22/2018   Bill      10/16/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 717 of
                                                   2767

36514   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    99211            77.00
36515   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97140            72.00
36516   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97035            44.00
36517   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97010            60.00
36518   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    G0283            44.00
36519   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97530            90.00
36520   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97110            77.00
36521   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    99211            77.00
36522   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    97530            90.00
36523   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    97110            77.00
36524   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    97140            72.00
36525   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    97010            60.00
36526   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    G0283            44.00
36527   Florida   Spine   0555354010101012   8/22/2018   Bill      10/16/2018    97035            44.00
36528   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    99211            77.00
36529   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    97530            90.00
36530   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    97110            77.00
36531   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    97140            72.00
36532   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    97010            60.00
36533   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    99211            77.00
36534   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97530            90.00
36535   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97112            77.00
36536   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97140            72.00
36537   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97035            44.00
36538   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97010            60.00
36539   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    G0283            44.00
36540   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    99211            77.00
36541   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    97530            90.00
36542   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    97112            77.00
36543   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    97140            72.00
36544   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    97010            60.00
36545   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    G0283            44.00
36546   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    99211            77.00
36547   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97530            90.00
36548   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97112            77.00
36549   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97140            72.00
36550   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97035            44.00
36551   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97010            60.00
36552   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    G0283            44.00
36553   Florida   Spine   0076778310101050   8/14/2018   Bill      10/16/2018    99211            77.00
36554   Florida   Spine   0076778310101050   8/14/2018   Bill      10/16/2018    97530            90.00
36555   Florida   Spine   0076778310101050   8/14/2018   Bill      10/16/2018    97112            77.00
36556   Florida   Spine   0076778310101050   8/14/2018   Bill      10/16/2018    97140            72.00
36557   Florida   Spine   0076778310101050   8/14/2018   Bill      10/16/2018    97010            60.00
36558   Florida   Spine   0076778310101050   8/14/2018   Bill      10/16/2018    G0283            44.00
36559   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    99211            77.00
36560   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97530            90.00
36561   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97112            77.00
36562   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97140            72.00
36563   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97035            44.00
36564   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 718 of
                                                   2767

36565   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    G0283             44.00
36566   Florida   Spine   0427759340101027   4/22/2018   Bill      10/16/2018    99211             77.00
36567   Florida   Spine   0427759340101027   4/22/2018   Bill      10/16/2018    97530             90.00
36568   Florida   Spine   0427759340101027   4/22/2018   Bill      10/16/2018    97112             77.00
36569   Florida   Spine   0427759340101027   4/22/2018   Bill      10/16/2018    97140             72.00
36570   Florida   Spine   0427759340101027   4/22/2018   Bill      10/16/2018    97010             60.00
36571   Florida   Spine   0427759340101027   4/22/2018   Bill      10/16/2018    G0283             44.00
36572   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    99211             77.00
36573   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97530             90.00
36574   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97110             77.00
36575   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97140             72.00
36576   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97010             60.00
36577   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    G0283             44.00
36578   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    99211             77.00
36579   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97530             90.00
36580   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97110             77.00
36581   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97140             72.00
36582   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97010             60.00
36583   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    G0283             44.00
36584   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    99211             77.00
36585   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97530             90.00
36586   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97140             72.00
36587   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97035             44.00
36588   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97010             60.00
36589   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    G0283             44.00
36590   Florida   Spine   0420201160101123   5/18/2018   Bill      10/16/2018    99211             77.00
36591   Florida   Spine   0420201160101123   5/18/2018   Bill      10/16/2018    97530             90.00
36592   Florida   Spine   0420201160101123   5/18/2018   Bill      10/16/2018    97112             77.00
36593   Florida   Spine   0420201160101123   5/18/2018   Bill      10/16/2018    97140             72.00
36594   Florida   Spine   0420201160101123   5/18/2018   Bill      10/16/2018    G0283             44.00
36595   Florida   Spine   0420201160101123   5/18/2018   Bill      10/16/2018    97010             60.00
36596   Florida   Spine   0420201160101123   5/18/2018   Bill      10/16/2018    97012             55.00
36597   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97035             44.00
36598   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    99211             77.00
36599   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97530             90.00
36600   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97110             77.00
36601   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97140             72.00
36602   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97010             60.00
36603   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    G0283             44.00
36604   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    99211             77.00
36605   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97530             90.00
36606   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97112             77.00
36607   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97140             72.00
36608   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    G0283             44.00
36609   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97010             60.00
36610   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    99213            193.00
36611   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    97530             90.00
36612   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    97110             77.00
36613   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    97112             77.00
36614   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    97140             72.00
36615   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 719 of
                                                   2767

36616   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    97010            60.00
36617   Florida   Spine   0409424720101079   6/29/2018   Bill      10/16/2018    98940            72.00
36618   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    99211            77.00
36619   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97110            77.00
36620   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97112            77.00
36621   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97140            72.00
36622   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    G0283            44.00
36623   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97010            60.00
36624   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97012            55.00
36625   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    98941            88.00
36626   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97530            90.00
36627   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97140            72.00
36628   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    G0283            44.00
36629   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97010            60.00
36630   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97035            44.00
36631   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97039            44.00
36632   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    99211            77.00
36633   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97530            90.00
36634   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97110            77.00
36635   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97140            72.00
36636   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    G0283            44.00
36637   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97010            60.00
36638   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97039            44.00
36639   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    98941            88.00
36640   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    97530            90.00
36641   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    97140            72.00
36642   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    G0283            44.00
36643   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    97010            60.00
36644   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    97035            44.00
36645   Florida   Spine   0253624890101216   7/4/2018    Bill      10/16/2018    97039            44.00
36646   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    99211            77.00
36647   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    97530            90.00
36648   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    97112            77.00
36649   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    97140            72.00
36650   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    G0283            44.00
36651   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    97010            60.00
36652   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    97012            55.00
36653   Florida   Spine   0491774990101012   8/9/2018    Bill      10/16/2018    99211            77.00
36654   Florida   Spine   0491774990101012   8/9/2018    Bill      10/16/2018    97530            90.00
36655   Florida   Spine   0491774990101012   8/9/2018    Bill      10/16/2018    97112            77.00
36656   Florida   Spine   0491774990101012   8/9/2018    Bill      10/16/2018    97140            72.00
36657   Florida   Spine   0491774990101012   8/9/2018    Bill      10/16/2018    G0283            44.00
36658   Florida   Spine   0491774990101012   8/9/2018    Bill      10/16/2018    97010            60.00
36659   Florida   Spine   0491774990101012   8/9/2018    Bill      10/16/2018    97035            44.00
36660   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97035            44.00
36661   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    99211            77.00
36662   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97530            90.00
36663   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97112            77.00
36664   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97140            72.00
36665   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    G0283            44.00
36666   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 720 of
                                                   2767

36667   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    98940            72.00
36668   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97530            90.00
36669   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97140            72.00
36670   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    G0283            44.00
36671   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97010            60.00
36672   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97012            55.00
36673   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    98943            72.00
36674   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    98940            72.00
36675   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97530            90.00
36676   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97110            77.00
36677   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    99211            77.00
36678   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97530            90.00
36679   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97110            77.00
36680   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97112            77.00
36681   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97140            72.00
36682   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    G0283            44.00
36683   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97010            60.00
36684   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    99211            77.00
36685   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97530            90.00
36686   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97112            77.00
36687   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97140            72.00
36688   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    G0283            44.00
36689   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97010            60.00
36690   Florida   Spine   0464837650101011   5/23/2018   Bill      10/16/2018    97012            55.00
36691   Florida   Spine   0598544170101013   6/23/2018   Bill      10/16/2018    97530            90.00
36692   Florida   Spine   0598544170101013   6/23/2018   Bill      10/16/2018    97112            77.00
36693   Florida   Spine   0598544170101013   6/23/2018   Bill      10/16/2018    97010            60.00
36694   Florida   Spine   0598544170101013   6/23/2018   Bill      10/16/2018    G0283            44.00
36695   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    99211            77.00
36696   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    97530            90.00
36697   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    97140            72.00
36698   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    G0283            44.00
36699   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    97010            60.00
36700   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    98941            88.00
36701   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97530            90.00
36702   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97140            72.00
36703   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    G0283            44.00
36704   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97010            60.00
36705   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97012            55.00
36706   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    99211            77.00
36707   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97530            90.00
36708   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97110            77.00
36709   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97140            72.00
36710   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    G0283            44.00
36711   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97010            60.00
36712   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    99211            77.00
36713   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97530            90.00
36714   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97110            77.00
36715   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97112            77.00
36716   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97140            72.00
36717   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 721 of
                                                   2767

36718   Florida   Spine   0099841530101012   8/24/2018   Bill      10/16/2018    97010             60.00
36719   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    99211             77.00
36720   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97530             90.00
36721   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97110             77.00
36722   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97112             77.00
36723   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97140             72.00
36724   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    G0283             44.00
36725   Florida   Spine   0157462650101218   7/2/2018    Bill      10/16/2018    97010             60.00
36726   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    99211             77.00
36727   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97530             90.00
36728   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97110             77.00
36729   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97112             77.00
36730   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97140             72.00
36731   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    G0283             44.00
36732   Florida   Spine   0205247890101074   8/9/2018    Bill      10/16/2018    97010             60.00
36733   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    98941             88.00
36734   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97530             90.00
36735   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97140             72.00
36736   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    G0283             44.00
36737   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97010             60.00
36738   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97035             44.00
36739   Florida   Spine   0101685830101099   7/14/2018   Bill      10/16/2018    97039             44.00
36740   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    99211             77.00
36741   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97530             90.00
36742   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97110             77.00
36743   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97112             77.00
36744   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97140             72.00
36745   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    G0283             44.00
36746   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97010             60.00
36747   Florida   Spine   0471870030101030   8/23/2018   Bill      10/16/2018    99203            275.00
36748   Florida   Spine   0471870030101030   8/23/2018   Bill      10/16/2018    97140             72.00
36749   Florida   Spine   0471870030101030   8/23/2018   Bill      10/16/2018    G0283             44.00
36750   Florida   Spine   0471870030101030   8/23/2018   Bill      10/16/2018    97010             60.00
36751   Florida   Spine   0471870030101030   8/23/2018   Bill      10/16/2018    A4556             22.00
36752   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    99211             77.00
36753   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    97530             90.00
36754   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    97112             77.00
36755   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    97140             72.00
36756   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    G0283             44.00
36757   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    97010             60.00
36758   Florida   Spine   0450027330101062   6/25/2018   Bill      10/16/2018    97012             55.00
36759   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    99211             77.00
36760   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97530             90.00
36761   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97112             77.00
36762   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97140             72.00
36763   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    G0283             44.00
36764   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97010             60.00
36765   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    A4556             22.00
36766   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    99211             77.00
36767   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97530             90.00
36768   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 722 of
                                                   2767

36769   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97140             72.00
36770   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    97010             60.00
36771   Florida   Spine   0637247140101013   9/15/2018   Bill      10/16/2018    G0283             44.00
36772   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    99211             77.00
36773   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    97530             90.00
36774   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    97110             77.00
36775   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    97140             72.00
36776   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    97010             60.00
36777   Florida   Spine   0612515580101019   8/12/2018   Bill      10/16/2018    G0283             44.00
36778   Florida   Spine   0353180690101095   9/5/2018    Bill      10/16/2018    99211             77.00
36779   Florida   Spine   0353180690101095   9/5/2018    Bill      10/16/2018    97530             90.00
36780   Florida   Spine   0353180690101095   9/5/2018    Bill      10/16/2018    97110             77.00
36781   Florida   Spine   0353180690101095   9/5/2018    Bill      10/16/2018    97140             72.00
36782   Florida   Spine   0353180690101095   9/5/2018    Bill      10/16/2018    97010             60.00
36783   Florida   Spine   0353180690101095   9/5/2018    Bill      10/16/2018    G0283             44.00
36784   Florida   Spine   0582439350101016   9/26/2018   Bill      10/16/2018    99203            275.00
36785   Florida   Spine   0582439350101016   9/26/2018   Bill      10/16/2018    97140             72.00
36786   Florida   Spine   0582439350101016   9/26/2018   Bill      10/16/2018    97035             44.00
36787   Florida   Spine   0582439350101016   9/26/2018   Bill      10/16/2018    97010             60.00
36788   Florida   Spine   0582439350101016   9/26/2018   Bill      10/16/2018    G0283             44.00
36789   Florida   Spine   0582439350101016   9/26/2018   Bill      10/16/2018    A4556             22.00
36790   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    99211             77.00
36791   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97530             90.00
36792   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97110             77.00
36793   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97140             72.00
36794   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    97010             60.00
36795   Florida   Spine   0640612610101014   9/16/2018   Bill      10/16/2018    G0283             44.00
36796   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    99211             77.00
36797   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97530             90.00
36798   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97110             77.00
36799   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97140             72.00
36800   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97035             44.00
36801   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    97010             60.00
36802   Florida   Spine   0323179960101030   9/10/2018   Bill      10/16/2018    G0283             44.00
36803   Florida   Spine   0588428840101029   9/3/2018    Bill      10/16/2018    99211             77.00
36804   Florida   Spine   0588428840101029   9/3/2018    Bill      10/16/2018    97110             77.00
36805   Florida   Spine   0588428840101029   9/3/2018    Bill      10/16/2018    97112             77.00
36806   Florida   Spine   0588428840101029   9/3/2018    Bill      10/16/2018    97140             72.00
36807   Florida   Spine   0588428840101029   9/3/2018    Bill      10/16/2018    97010             60.00
36808   Florida   Spine   0588428840101029   9/3/2018    Bill      10/16/2018    G0283             44.00
36809   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    99211             77.00
36810   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97530             90.00
36811   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97110             77.00
36812   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97140             72.00
36813   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    97010             60.00
36814   Florida   Spine   0600759760101019   8/24/2018   Bill      10/16/2018    G0283             44.00
36815   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    99211             77.00
36816   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97530             90.00
36817   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97140             72.00
36818   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97010             60.00
36819   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 723 of
                                                   2767

36820   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97039            44.00
36821   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    99211            77.00
36822   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97530            90.00
36823   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97110            77.00
36824   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97140            72.00
36825   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97012            55.00
36826   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97010            60.00
36827   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    G0283            44.00
36828   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    99211            77.00
36829   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97110            77.00
36830   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97530            90.00
36831   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97140            72.00
36832   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    97010            60.00
36833   Florida   Spine   0629799360101032   9/7/2018    Bill      10/16/2018    G0283            44.00
36834   Florida   Spine   0425763400101028   8/22/2018   Bill      10/16/2018    99211            77.00
36835   Florida   Spine   0425763400101028   8/22/2018   Bill      10/16/2018    97530            90.00
36836   Florida   Spine   0425763400101028   8/22/2018   Bill      10/16/2018    97110            77.00
36837   Florida   Spine   0425763400101028   8/22/2018   Bill      10/16/2018    97140            72.00
36838   Florida   Spine   0425763400101028   8/22/2018   Bill      10/16/2018    97010            60.00
36839   Florida   Spine   0425763400101028   8/22/2018   Bill      10/16/2018    G0283            44.00
36840   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    99211            77.00
36841   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    97110            77.00
36842   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    97112            77.00
36843   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    97140            72.00
36844   Florida   Spine   0315339680101047   7/27/2018   Bill      10/16/2018    97530            90.00
36845   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    99211            77.00
36846   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97530            90.00
36847   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97110            77.00
36848   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97140            72.00
36849   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    G0283            44.00
36850   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97010            60.00
36851   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97035            44.00
36852   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    99211            77.00
36853   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97530            90.00
36854   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97110            77.00
36855   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97140            72.00
36856   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97010            60.00
36857   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    99211            77.00
36858   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97530            90.00
36859   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97110            77.00
36860   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97140            72.00
36861   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    G0283            44.00
36862   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97010            60.00
36863   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97035            44.00
36864   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    99211            77.00
36865   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97110            77.00
36866   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97112            77.00
36867   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97140            72.00
36868   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    G0283            44.00
36869   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97010            60.00
36870   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 724 of
                                                   2767

36871   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97530             90.00
36872   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97110             77.00
36873   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97140             72.00
36874   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    G0283             44.00
36875   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97010             60.00
36876   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    99211             77.00
36877   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97530             90.00
36878   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97110             77.00
36879   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97112             77.00
36880   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97140             72.00
36881   Florida   Spine   0091464420101311   8/25/2018   Bill      10/16/2018    97010             60.00
36882   Florida   Spine   0170603240101100   9/19/2018   Bill      10/16/2018    99203            275.00
36883   Florida   Spine   0170603240101100   9/19/2018   Bill      10/16/2018    97140             72.00
36884   Florida   Spine   0170603240101100   9/19/2018   Bill      10/16/2018    G0283             44.00
36885   Florida   Spine   0170603240101100   9/19/2018   Bill      10/16/2018    97010             60.00
36886   Florida   Spine   0170603240101100   9/19/2018   Bill      10/16/2018    97035             44.00
36887   Florida   Spine   0170603240101100   9/19/2018   Bill      10/16/2018    A4556             22.00
36888   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    99211             77.00
36889   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97110             77.00
36890   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97112             77.00
36891   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97140             72.00
36892   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    G0283             44.00
36893   Florida   Spine   0545688200101032   5/21/2018   Bill      10/16/2018    97010             60.00
36894   Florida   Spine   0578487350101037   7/2/2018    Bill      10/16/2018    99211             77.00
36895   Florida   Spine   0578487350101037   7/2/2018    Bill      10/16/2018    97110             77.00
36896   Florida   Spine   0578487350101037   7/2/2018    Bill      10/16/2018    97112             77.00
36897   Florida   Spine   0578487350101037   7/2/2018    Bill      10/16/2018    97140             72.00
36898   Florida   Spine   0578487350101037   7/2/2018    Bill      10/16/2018    G0283             44.00
36899   Florida   Spine   0578487350101037   7/2/2018    Bill      10/16/2018    97010             60.00
36900   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    99211             77.00
36901   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97530             90.00
36902   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97110             77.00
36903   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97140             72.00
36904   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    G0283             44.00
36905   Florida   Spine   0569798590101012   8/10/2018   Bill      10/16/2018    97010             60.00
36906   Florida   Spine   0563380930101022   6/13/2018   Bill      10/16/2018    99211             77.00
36907   Florida   Spine   0563380930101022   6/13/2018   Bill      10/16/2018    97110             77.00
36908   Florida   Spine   0563380930101022   6/13/2018   Bill      10/16/2018    97112             77.00
36909   Florida   Spine   0563380930101022   6/13/2018   Bill      10/16/2018    97140             72.00
36910   Florida   Spine   0563380930101022   6/13/2018   Bill      10/16/2018    G0283             44.00
36911   Florida   Spine   0563380930101022   6/13/2018   Bill      10/16/2018    97010             60.00
36912   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    99211             77.00
36913   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    97530             90.00
36914   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    97140             72.00
36915   Florida   Spine   0638101160101016   9/10/2018   Bill      10/16/2018    G0283             44.00
36916   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    99211             77.00
36917   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97530             90.00
36918   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97110             77.00
36919   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97140             72.00
36920   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    G0283             44.00
36921   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 725 of
                                                   2767

36922   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    99211            77.00
36923   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97530            90.00
36924   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97112            77.00
36925   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97140            72.00
36926   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    G0283            44.00
36927   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97010            60.00
36928   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    A4556            22.00
36929   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    99211            77.00
36930   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97530            90.00
36931   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97112            77.00
36932   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97140            72.00
36933   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    G0283            44.00
36934   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97010            60.00
36935   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97035            44.00
36936   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    A4556            22.00
36937   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    99211            77.00
36938   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    97530            90.00
36939   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    97110            77.00
36940   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    97140            72.00
36941   Florida   Spine   0151402780101064   8/30/2018   Bill      10/16/2018    97010            60.00
36942   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    99211            77.00
36943   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97530            90.00
36944   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97110            77.00
36945   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97140            72.00
36946   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97010            60.00
36947   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    G0283            44.00
36948   Florida   Spine   0562742940101063   8/13/2018   Bill      10/16/2018    97035            44.00
36949   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    99211            77.00
36950   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97530            90.00
36951   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97112            77.00
36952   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97140            72.00
36953   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97010            60.00
36954   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    G0283            44.00
36955   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97035            44.00
36956   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    99211            77.00
36957   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97530            90.00
36958   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97112            77.00
36959   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97140            72.00
36960   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97010            60.00
36961   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    G0283            44.00
36962   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    99211            77.00
36963   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97530            90.00
36964   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97110            77.00
36965   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97112            77.00
36966   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97140            72.00
36967   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    97010            60.00
36968   Florida   Spine   0548690840101056   8/3/2018    Bill      10/16/2018    G0283            44.00
36969   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    99211            77.00
36970   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97530            90.00
36971   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97112            77.00
36972   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 726 of
                                                   2767

36973   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97035             44.00
36974   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    97010             60.00
36975   Florida   Spine   0413035320101022   9/15/2018   Bill      10/16/2018    G0283             44.00
36976   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    99211             77.00
36977   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97140             72.00
36978   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97035             44.00
36979   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97010             60.00
36980   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    G0283             44.00
36981   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97530             90.00
36982   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97110             77.00
36983   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    99211             77.00
36984   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    97530             90.00
36985   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    97110             77.00
36986   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    97140             72.00
36987   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    97010             60.00
36988   Florida   Spine   0375827250101048   5/11/2018   Bill      10/16/2018    G0283             44.00
36989   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    99211             77.00
36990   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    97530             90.00
36991   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    97110             77.00
36992   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    97140             72.00
36993   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    97035             44.00
36994   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    97010             60.00
36995   Florida   Spine   0328797240101119   4/3/2018    Bill      10/16/2018    G0283             44.00
36996   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    99211             77.00
36997   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97530             90.00
36998   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97112             77.00
36999   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97140             72.00
37000   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97035             44.00
37001   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    97010             60.00
37002   Florida   Spine   0390372900101115   9/15/2018   Bill      10/16/2018    G0283             44.00
37003   Florida   Spine   0076778310101050   8/14/2018   Bill      10/16/2018    99211             77.00
37004   Florida   Spine   0076778310101050   8/14/2018   Bill      10/16/2018    97530             90.00
37005   Florida   Spine   0076778310101050   8/14/2018   Bill      10/16/2018    97112             77.00
37006   Florida   Spine   0076778310101050   8/14/2018   Bill      10/16/2018    97140             72.00
37007   Florida   Spine   0076778310101050   8/14/2018   Bill      10/16/2018    97010             60.00
37008   Florida   Spine   0076778310101050   8/14/2018   Bill      10/16/2018    G0283             44.00
37009   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    99211             77.00
37010   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    97530             90.00
37011   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    97112             77.00
37012   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    97140             72.00
37013   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    97035             44.00
37014   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    97010             60.00
37015   Florida   Spine   0565895540101011   9/2/2018    Bill      10/16/2018    G0283             44.00
37016   Florida   Spine   0427759340101027   4/22/2018   Bill      10/16/2018    99213            193.00
37017   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    99211             77.00
37018   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97530             90.00
37019   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97110             77.00
37020   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97140             72.00
37021   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97010             60.00
37022   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    G0283             44.00
37023   Florida   Spine   0633704110101021   9/9/2018    Bill      10/16/2018    97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 727 of
                                                   2767

37024   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    99211             77.00
37025   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97530             90.00
37026   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97110             77.00
37027   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97140             72.00
37028   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97035             44.00
37029   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    97010             60.00
37030   Florida   Spine   0633704110101013   8/18/2018   Bill      10/16/2018    G0283             44.00
37031   Florida   Spine   0395752100101079   3/14/2018   Bill      10/16/2018    98940             72.00
37032   Florida   Spine   0395752100101079   3/14/2018   Bill      10/16/2018    97530             90.00
37033   Florida   Spine   0395752100101079   3/14/2018   Bill      10/16/2018    97140             72.00
37034   Florida   Spine   0395752100101079   3/14/2018   Bill      10/16/2018    G0283             44.00
37035   Florida   Spine   0395752100101079   3/14/2018   Bill      10/16/2018    97010             60.00
37036   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    99211             77.00
37037   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    97530             90.00
37038   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    97112             77.00
37039   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    97140             72.00
37040   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    G0283             44.00
37041   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    97010             60.00
37042   Florida   Spine   0189280400101136   7/23/2018   Bill      10/16/2018    97035             44.00
37043   Florida   Spine   0559547900101218   9/15/2018   Bill      10/16/2018    99203            275.00
37044   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    99212            105.00
37045   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97530             90.00
37046   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97112             77.00
37047   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97140             72.00
37048   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    G0283             44.00
37049   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97010             60.00
37050   Florida   Spine   0485898940101018   9/4/2018    Bill      10/16/2018    97035             44.00
37051   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97010             60.00
37052   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    99211             77.00
37053   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97530             90.00
37054   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97110             77.00
37055   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97112             77.00
37056   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97140             72.00
37057   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    G0283             44.00
37058   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    99211             77.00
37059   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97530             90.00
37060   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97110             77.00
37061   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97140             72.00
37062   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    G0283             44.00
37063   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97010             60.00
37064   Florida   Spine   0573827830101013   8/8/2018    Bill      10/16/2018    97012             55.00
37065   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    99211             77.00
37066   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97530             90.00
37067   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97110             77.00
37068   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97112             77.00
37069   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97140             72.00
37070   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    G0283             44.00
37071   Florida   Spine   0424851090101035   7/10/2018   Bill      10/16/2018    97010             60.00
37072   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    99212            105.00
37073   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97530             90.00
37074   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 728 of
                                                   2767

37075   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97112             77.00
37076   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97140             72.00
37077   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    G0283             44.00
37078   Florida   Spine   0636194630101015   8/21/2018   Bill      10/16/2018    97010             60.00
37079   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    99211             77.00
37080   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97530             90.00
37081   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97110             77.00
37082   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97112             77.00
37083   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97140             72.00
37084   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    G0283             44.00
37085   Florida   Spine   0363199880101044   7/27/2018   Bill      10/16/2018    97010             60.00
37086   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    99211             77.00
37087   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    97110             77.00
37088   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    G0283             44.00
37089   Florida   Spine   0360232110101048   7/13/2018   Bill      10/16/2018    97010             60.00
37090   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97530             90.00
37091   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97140             72.00
37092   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    G0283             44.00
37093   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97010             60.00
37094   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97035             44.00
37095   Florida   Spine   0523361950101034   8/9/2018    Bill      10/16/2018    97039             44.00
37096   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    98941             88.00
37097   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97530             90.00
37098   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97140             72.00
37099   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    G0283             44.00
37100   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97010             60.00
37101   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97035             44.00
37102   Florida   Spine   0609243290101014   4/23/2018   Bill      10/16/2018    97039             44.00
37103   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    98941             88.00
37104   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    99213            193.00
37105   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97530             90.00
37106   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97140             72.00
37107   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    G0283             44.00
37108   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97010             60.00
37109   Florida   Spine   0266066140101148   7/3/2018    Bill      10/16/2018    97039             44.00
37110   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    99211             77.00
37111   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97530             90.00
37112   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97110             77.00
37113   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97140             72.00
37114   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    G0283             44.00
37115   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97010             60.00
37116   Florida   Spine   0564386410101084   8/30/2018   Bill      10/16/2018    97012             55.00
37117   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    99211             77.00
37118   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97530             90.00
37119   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97110             77.00
37120   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97140             72.00
37121   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    G0283             44.00
37122   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97010             60.00
37123   Florida   Spine   0473510660101094   9/13/2018   Bill      10/16/2018    97039             44.00
37124   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    99211             77.00
37125   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 729 of
                                                   2767

37126   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    97110             77.00
37127   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    97140             72.00
37128   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    G0283             44.00
37129   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    97010             60.00
37130   Florida   Spine   0566172520101026   6/4/2018    Bill      10/16/2018    97012             55.00
37131   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    99213            193.00
37132   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    98940             72.00
37133   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    97140             72.00
37134   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    G0283             44.00
37135   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    97010             60.00
37136   Florida   Spine   0125047710101180   5/21/2018   Bill      10/16/2018    97012             55.00
37137   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    98940             72.00
37138   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97530             90.00
37139   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97112             77.00
37140   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97140             72.00
37141   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    G0283             44.00
37142   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    97010             60.00
37143   Florida   Spine   0604261670101045   8/25/2018   Bill      10/16/2018    98943             72.00
37144   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    99213            193.00
37145   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97530             90.00
37146   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97110             77.00
37147   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97112             77.00
37148   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97140             72.00
37149   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    G0283             44.00
37150   Florida   Spine   0502847650101105   7/21/2018   Bill      10/16/2018    97010             60.00
37151   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    99211             77.00
37152   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    97530             90.00
37153   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    97140             72.00
37154   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    G0283             44.00
37155   Florida   Spine   0380155970101236   5/9/2018    Bill      10/16/2018    97010             60.00
37156   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    98941             88.00
37157   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97530             90.00
37158   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97140             72.00
37159   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    G0283             44.00
37160   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97010             60.00
37161   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97035             44.00
37162   Florida   Spine   0604261670101052   8/28/2018   Bill      10/16/2018    97039             44.00
37163   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    99211             77.00
37164   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97530             90.00
37165   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97110             77.00
37166   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97140             72.00
37167   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    G0283             44.00
37168   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97010             60.00
37169   Florida   Spine   0443427780101028   9/18/2018   Bill      10/16/2018    97035             44.00
37170   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    99211             77.00
37171   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97530             90.00
37172   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97110             77.00
37173   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97112             77.00
37174   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97140             72.00
37175   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    G0283             44.00
37176   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 730 of
                                                   2767

37177   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    99211             77.00
37178   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97530             90.00
37179   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97110             77.00
37180   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97112             77.00
37181   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97140             72.00
37182   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    G0283             44.00
37183   Florida   Spine   0609224750101017   7/18/2018   Bill      10/16/2018    97010             60.00
37184   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    99211             77.00
37185   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97530             90.00
37186   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97112             77.00
37187   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97140             72.00
37188   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    G0283             44.00
37189   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97010             60.00
37190   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97035             44.00
37191   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    99211             77.00
37192   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97530             90.00
37193   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97112             77.00
37194   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97140             72.00
37195   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    G0283             44.00
37196   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97010             60.00
37197   Florida   Spine   0522201450101038   9/13/2018   Bill      10/16/2018    97035             44.00
37198   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    99211             77.00
37199   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97530             90.00
37200   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97112             77.00
37201   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97140             72.00
37202   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    G0283             44.00
37203   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97010             60.00
37204   Florida   Spine   0624003080101017   5/25/2018   Bill      10/16/2018    97012             55.00
37205   Florida   Spine   0471870030101030   8/23/2018   Bill      10/16/2018    99211             77.00
37206   Florida   Spine   0471870030101030   8/23/2018   Bill      10/16/2018    97530             90.00
37207   Florida   Spine   0471870030101030   8/23/2018   Bill      10/16/2018    97112             77.00
37208   Florida   Spine   0471870030101030   8/23/2018   Bill      10/16/2018    97140             72.00
37209   Florida   Spine   0471870030101030   8/23/2018   Bill      10/16/2018    G0283             44.00
37210   Florida   Spine   0471870030101030   8/23/2018   Bill      10/16/2018    97010             60.00
37211   Florida   Spine   0471870030101030   8/23/2018   Bill      10/16/2018    97035             44.00
37212   Florida   Spine   0300566340101077   9/27/2018   Bill      10/16/2018    99203            275.00
37213   Florida   Spine   0300566340101077   9/27/2018   Bill      10/16/2018    97140             72.00
37214   Florida   Spine   0300566340101077   9/27/2018   Bill      10/16/2018    G0283             44.00
37215   Florida   Spine   0300566340101077   9/27/2018   Bill      10/16/2018    97010             60.00
37216   Florida   Spine   0300566340101077   9/27/2018   Bill      10/16/2018    A4556             22.00
37217   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    99212            105.00
37218   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    97530             90.00
37219   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    97110             77.00
37220   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    97112             77.00
37221   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    97140             72.00
37222   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    G0283             44.00
37223   Florida   Spine   0413886060101105   8/31/2018   Bill      10/16/2018    97010             60.00
37224   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    99211             77.00
37225   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97530             90.00
37226   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97110             77.00
37227   Florida   Spine   0601793840101011   6/15/2018   Bill      10/16/2018    97012             55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 731 of
                                                   2767

37228   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    97140            72.00
37229   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    97010            60.00
37230   Florida   Spine   0601793840101011   6/15/2018    Bill     10/16/2018    G0283            44.00
37231   Florida   Spine   0537302130101019   7/30/2018    Bill     10/16/2018    99211            77.00
37232   Florida   Spine   0537302130101019   7/30/2018    Bill     10/16/2018    97112            77.00
37233   Florida   Spine   0537302130101019   7/30/2018    Bill     10/16/2018    97110            77.00
37234   Florida   Spine   0537302130101019   7/30/2018    Bill     10/16/2018    97140            72.00
37235   Florida   Spine   0537302130101019   7/30/2018    Bill     10/16/2018    97010            60.00
37236   Florida   Spine   0537302130101019   7/30/2018    Bill     10/16/2018    G0283            44.00
37237   Florida   Spine   0602686090101013   7/24/2018    Bill     10/16/2018    99211            77.00
37238   Florida   Spine   0602686090101013   7/24/2018    Bill     10/16/2018    97530            90.00
37239   Florida   Spine   0602686090101013   7/24/2018    Bill     10/16/2018    97110            77.00
37240   Florida   Spine   0602686090101013   7/24/2018    Bill     10/16/2018    97112            77.00
37241   Florida   Spine   0602686090101013   7/24/2018    Bill     10/16/2018    97140            72.00
37242   Florida   Spine   0602686090101013   7/24/2018    Bill     10/16/2018    97010            60.00
37243   Florida   Spine   0602686090101013   7/24/2018    Bill     10/16/2018    G0283            44.00
37244   Florida   Spine   0637247140101013   9/15/2018    Bill     10/16/2018    99211            77.00
37245   Florida   Spine   0637247140101013   9/15/2018    Bill     10/16/2018    97530            90.00
37246   Florida   Spine   0637247140101013   9/15/2018    Bill     10/16/2018    97110            77.00
37247   Florida   Spine   0637247140101013   9/15/2018    Bill     10/16/2018    97140            72.00
37248   Florida   Spine   0637247140101013   9/15/2018    Bill     10/16/2018    97010            60.00
37249   Florida   Spine   0637247140101013   9/15/2018    Bill     10/16/2018    G0283            44.00
37250   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    99211            77.00
37251   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    97530            90.00
37252   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    97110            77.00
37253   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    97140            72.00
37254   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    97010            60.00
37255   Florida   Spine   0353180690101095   9/5/2018     Bill     10/16/2018    G0283            44.00
37256   Florida   Spine   0318304370101142   10/18/2017   Bill     10/16/2018    99211            77.00
37257   Florida   Spine   0318304370101142   10/18/2017   Bill     10/16/2018    97530            90.00
37258   Florida   Spine   0318304370101142   10/18/2017   Bill     10/16/2018    97112            77.00
37259   Florida   Spine   0318304370101142   10/18/2017   Bill     10/16/2018    97140            72.00
37260   Florida   Spine   0318304370101142   10/18/2017   Bill     10/16/2018    97010            60.00
37261   Florida   Spine   0318304370101142   10/18/2017   Bill     10/16/2018    G0283            44.00
37262   Florida   Spine   0451966340101076   7/31/2018    Bill     10/16/2018    99211            77.00
37263   Florida   Spine   0451966340101076   7/31/2018    Bill     10/16/2018    97039            44.00
37264   Florida   Spine   0451966340101076   7/31/2018    Bill     10/16/2018    97110            77.00
37265   Florida   Spine   0451966340101076   7/31/2018    Bill     10/16/2018    97112            77.00
37266   Florida   Spine   0451966340101076   7/31/2018    Bill     10/16/2018    97140            72.00
37267   Florida   Spine   0451966340101076   7/31/2018    Bill     10/16/2018    97010            60.00
37268   Florida   Spine   0451966340101076   7/31/2018    Bill     10/16/2018    G0283            44.00
37269   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    98941            88.00
37270   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    97110            77.00
37271   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    97112            77.00
37272   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    97012            55.00
37273   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    97140            72.00
37274   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    97010            60.00
37275   Florida   Spine   0611345670101013   7/4/2018     Bill     10/16/2018    G0283            44.00
37276   Florida   Spine   0588428840101029   9/3/2018     Bill     10/16/2018    99211            77.00
37277   Florida   Spine   0588428840101029   9/3/2018     Bill     10/16/2018    97110            77.00
37278   Florida   Spine   0588428840101029   9/3/2018     Bill     10/16/2018    97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 732 of
                                                   2767

37279   Florida   Spine   0588428840101029   9/3/2018    Bill      10/16/2018    97140            72.00
37280   Florida   Spine   0588428840101029   9/3/2018    Bill      10/16/2018    97010            60.00
37281   Florida   Spine   0588428840101029   9/3/2018    Bill      10/16/2018    G0283            44.00
37282   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    99211            77.00
37283   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97530            90.00
37284   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97110            77.00
37285   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97140            72.00
37286   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97012            55.00
37287   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    97010            60.00
37288   Florida   Spine   0495085200101015   7/17/2018   Bill      10/16/2018    G0283            44.00
37289   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    99211            77.00
37290   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97530            90.00
37291   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97140            72.00
37292   Florida   Spine   0338463930101095   9/6/2018    Bill      10/16/2018    97010            60.00
37293   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    99211            77.00
37294   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97530            90.00
37295   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97110            77.00
37296   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97140            72.00
37297   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97010            60.00
37298   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    G0283            44.00
37299   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    99211            77.00
37300   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97530            90.00
37301   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97110            77.00
37302   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97140            72.00
37303   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    97010            60.00
37304   Florida   Spine   0109539870101281   7/18/2018   Bill      10/16/2018    G0283            44.00
37305   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    98941            88.00
37306   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    97530            90.00
37307   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    97140            72.00
37308   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    97012            55.00
37309   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    97010            60.00
37310   Florida   Spine   0549709630101024   9/15/2018   Bill      10/16/2018    G0283            44.00
37311   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    98941            88.00
37312   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97110            77.00
37313   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97140            72.00
37314   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97112            77.00
37315   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97010            60.00
37316   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    G0283            44.00
37317   Florida   Spine   0581565190101054   8/18/2018   Bill      10/16/2018    97039            44.00
37318   Florida   Spine   0563039300101042   5/6/2018    Bill      10/16/2018    99211            77.00
37319   Florida   Spine   0563039300101042   5/6/2018    Bill      10/16/2018    97110            77.00
37320   Florida   Spine   0563039300101042   5/6/2018    Bill      10/16/2018    97112            77.00
37321   Florida   Spine   0563039300101042   5/6/2018    Bill      10/16/2018    97140            72.00
37322   Florida   Spine   0563039300101042   5/6/2018    Bill      10/16/2018    97010            60.00
37323   Florida   Spine   0563039300101042   5/6/2018    Bill      10/16/2018    G0283            44.00
37324   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    99211            77.00
37325   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97110            77.00
37326   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97112            77.00
37327   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97140            72.00
37328   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    97010            60.00
37329   Florida   Spine   0632317120101013   8/20/2018   Bill      10/16/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 733 of
                                                   2767

37330   Florida   Spine   0541348780101068   7/6/2018    Bill      10/16/2018    99211            77.00
37331   Florida   Spine   0541348780101068   7/6/2018    Bill      10/16/2018    97530            90.00
37332   Florida   Spine   0541348780101068   7/6/2018    Bill      10/16/2018    97110            77.00
37333   Florida   Spine   0541348780101068   7/6/2018    Bill      10/16/2018    97140            72.00
37334   Florida   Spine   0541348780101068   7/6/2018    Bill      10/16/2018    G0283            44.00
37335   Florida   Spine   0541348780101068   7/6/2018    Bill      10/16/2018    97010            60.00
37336   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    99211            77.00
37337   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97530            90.00
37338   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97110            77.00
37339   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97140            72.00
37340   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    G0283            44.00
37341   Florida   Spine   0624873670101035   9/23/2018   Bill      10/16/2018    97010            60.00
37342   Florida   Spine   0414874410101065   7/5/2018    Bill      10/16/2018    99211            77.00
37343   Florida   Spine   0414874410101065   7/5/2018    Bill      10/16/2018    97530            90.00
37344   Florida   Spine   0414874410101065   7/5/2018    Bill      10/16/2018    97110            77.00
37345   Florida   Spine   0414874410101065   7/5/2018    Bill      10/16/2018    97140            72.00
37346   Florida   Spine   0414874410101065   7/5/2018    Bill      10/16/2018    G0283            44.00
37347   Florida   Spine   0414874410101065   7/5/2018    Bill      10/16/2018    97010            60.00
37348   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    99211            77.00
37349   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97530            90.00
37350   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97140            72.00
37351   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    G0283            44.00
37352   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97010            60.00
37353   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97035            44.00
37354   Florida   Spine   0496113930101029   9/18/2018   Bill      10/16/2018    97039            44.00
37355   Florida   Spine   0523067980101049   5/21/2018   Bill      10/16/2018    99211            77.00
37356   Florida   Spine   0523067980101049   5/21/2018   Bill      10/16/2018    97530            90.00
37357   Florida   Spine   0523067980101049   5/21/2018   Bill      10/16/2018    97110            77.00
37358   Florida   Spine   0523067980101049   5/21/2018   Bill      10/16/2018    97140            72.00
37359   Florida   Spine   0523067980101049   5/21/2018   Bill      10/16/2018    G0283            44.00
37360   Florida   Spine   0523067980101049   5/21/2018   Bill      10/16/2018    97010            60.00
37361   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    99211            77.00
37362   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97110            77.00
37363   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97112            77.00
37364   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97140            72.00
37365   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    G0283            44.00
37366   Florida   Spine   0087644080101323   8/1/2018    Bill      10/16/2018    97010            60.00
37367   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    99211            77.00
37368   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97530            90.00
37369   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97110            77.00
37370   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97140            72.00
37371   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    G0283            44.00
37372   Florida   Spine   0101858710101055   9/18/2018   Bill      10/16/2018    97010            60.00
37373   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    99211            77.00
37374   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97530            90.00
37375   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97112            77.00
37376   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97140            72.00
37377   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    G0283            44.00
37378   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97010            60.00
37379   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97035            44.00
37380   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 734 of
                                                   2767

37381   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97530             90.00
37382   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97112             77.00
37383   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97140             72.00
37384   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    G0283             44.00
37385   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97010             60.00
37386   Florida   Spine   0182226700101067   9/14/2018   Bill      10/16/2018    97035             44.00
37387   Florida   Spine   0421599570101073   9/19/2018   Bill      10/16/2018    99211             77.00
37388   Florida   Spine   0421599570101073   9/19/2018   Bill      10/16/2018    97530             90.00
37389   Florida   Spine   0421599570101073   9/19/2018   Bill      10/16/2018    97110             77.00
37390   Florida   Spine   0421599570101073   9/19/2018   Bill      10/16/2018    97140             72.00
37391   Florida   Spine   0421599570101073   9/19/2018   Bill      10/16/2018    G0283             44.00
37392   Florida   Spine   0421599570101073   9/19/2018   Bill      10/16/2018    97010             60.00
37393   Florida   Spine   0152314430101064   9/27/2018   Bill      10/16/2018    99203            275.00
37394   Florida   Spine   0152314430101064   9/27/2018   Bill      10/16/2018    97140             72.00
37395   Florida   Spine   0152314430101064   9/27/2018   Bill      10/16/2018    97035             44.00
37396   Florida   Spine   0152314430101064   9/27/2018   Bill      10/16/2018    97010             60.00
37397   Florida   Spine   0152314430101064   9/27/2018   Bill      10/16/2018    G0283             44.00
37398   Florida   Spine   0152314430101064   9/27/2018   Bill      10/16/2018    A4556             22.00
37399   Florida   Spine   0152314430101064   9/27/2018   Bill      10/16/2018    99203            275.00
37400   Florida   Spine   0152314430101064   9/27/2018   Bill      10/16/2018    97140             72.00
37401   Florida   Spine   0152314430101064   9/27/2018   Bill      10/16/2018    97035             44.00
37402   Florida   Spine   0152314430101064   9/27/2018   Bill      10/16/2018    97010             60.00
37403   Florida   Spine   0152314430101064   9/27/2018   Bill      10/16/2018    G0283             44.00
37404   Florida   Spine   0152314430101064   9/27/2018   Bill      10/16/2018    A4556             22.00
37405   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    99211             77.00
37406   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97530             90.00
37407   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97112             77.00
37408   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97140             72.00
37409   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    97010             60.00
37410   Florida   Spine   0590632340101027   9/1/2018    Bill      10/16/2018    G0283             44.00
37411   Florida   Spine   0538604060101078   9/24/2018   Bill      10/16/2018    99203            275.00
37412   Florida   Spine   0538604060101078   9/24/2018   Bill      10/16/2018    97140             72.00
37413   Florida   Spine   0538604060101078   9/24/2018   Bill      10/16/2018    97035             44.00
37414   Florida   Spine   0538604060101078   9/24/2018   Bill      10/16/2018    97010             60.00
37415   Florida   Spine   0538604060101078   9/24/2018   Bill      10/16/2018    G0283             44.00
37416   Florida   Spine   0538604060101078   9/24/2018   Bill      10/16/2018    A4556             22.00
37417   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    99211             77.00
37418   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97140             72.00
37419   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97035             44.00
37420   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97010             60.00
37421   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    G0283             44.00
37422   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97530             90.00
37423   Florida   Spine   0333094770101070   9/20/2018   Bill      10/16/2018    97110             77.00
37424   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    99211             77.00
37425   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97530             90.00
37426   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97112             77.00
37427   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97140             72.00
37428   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    97010             60.00
37429   Florida   Spine   0618043800101028   8/28/2018   Bill      10/16/2018    G0283             44.00
37430   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    99211             77.00
37431   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 735 of
                                                   2767

37432   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    97112               77.00
37433   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    97140               72.00
37434   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    97010               60.00
37435   Florida   Spine   0393857520101112   8/6/2018    Bill      10/16/2018    G0283               44.00
37436   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    99211               77.00
37437   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97530               90.00
37438   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97112               77.00
37439   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97140               72.00
37440   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97035               44.00
37441   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    97010               60.00
37442   Florida   Spine   0419321480101117   9/16/2018   Bill      10/16/2018    G0283               44.00
37443   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    99211               77.00
37444   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97530               90.00
37445   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97110               77.00
37446   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97140               72.00
37447   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97010               60.00
37448   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    G0283               44.00
37449   Florida   Spine   0476372090101047   9/18/2018   Bill      10/16/2018    97035               44.00
37450   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    99211               77.00
37451   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    97530               90.00
37452   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    97140               72.00
37453   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    G0283               44.00
37454   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    97010               60.00
37455   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    97035               44.00
37456   Florida   Spine   0455853700101043   8/15/2018   Bill      10/16/2018    97039               44.00
37457   Florida   Spine   0548366840101038   3/20/2018   Bill      10/22/2018    99203              500.00
37458   Florida   Spine   0160879240101124   5/4/2018    Bill      10/22/2018    99213              350.00
37459   Florida   Spine   0548366840101038   3/20/2018   Bill      10/22/2018    99213              350.00
37460   Florida   Spine   0283106650101309   3/8/2018    Bill      10/22/2018    99203              500.00
37461   Florida   Spine   0125047710101180   5/21/2018   Bill      10/22/2018    99213              350.00
37462   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    99203              500.00
37463   Florida   Spine   0317028300101069   4/28/2018   Bill      10/22/2018    99204              700.00
37464   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    99203              275.00
37465   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    97140               72.00
37466   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    G0283               44.00
37467   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    97010               60.00
37468   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    A4556               22.00
37469   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    97035               44.00
37470   Florida   Spine   0419677180101057   9/20/2018   Bill      10/22/2018    99203              275.00
37471   Florida   Spine   0419677180101057   9/20/2018   Bill      10/22/2018    G0283               44.00
37472   Florida   Spine   0419677180101057   9/20/2018   Bill      10/22/2018    97010               60.00
37473   Florida   Spine   0419677180101057   9/20/2018   Bill      10/22/2018    A4556               22.00
37474   Florida   Spine   0448947090101066   9/17/2018   Bill      10/22/2018    72141            1,950.00
37475   Florida   Spine   0448947090101066   9/17/2018   Bill      10/22/2018    72148            1,950.00
37476   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    72141            1,950.00
37477   Florida   Spine   0488225750101010   3/19/2018   Bill      10/22/2018    72141            1,950.00
37478   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    72141            1,950.00
37479   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    72148            1,950.00
37480   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    72141            1,950.00
37481   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    72148            1,950.00
37482   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    72148            1,950.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 736 of
                                                   2767

37483   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97530            90.00
37484   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97112            77.00
37485   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97140            72.00
37486   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97010            60.00
37487   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    G0283            44.00
37488   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    99211            77.00
37489   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97530            90.00
37490   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97112            77.00
37491   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97140            72.00
37492   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97035            44.00
37493   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97010            60.00
37494   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    G0283            44.00
37495   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    99211            77.00
37496   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97530            90.00
37497   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97112            77.00
37498   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97140            72.00
37499   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97035            44.00
37500   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97010            60.00
37501   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    G0283            44.00
37502   Florida   Spine   0393857520101112   8/6/2018    Bill      10/22/2018    99211            77.00
37503   Florida   Spine   0393857520101112   8/6/2018    Bill      10/22/2018    97530            90.00
37504   Florida   Spine   0393857520101112   8/6/2018    Bill      10/22/2018    97112            77.00
37505   Florida   Spine   0393857520101112   8/6/2018    Bill      10/22/2018    97140            72.00
37506   Florida   Spine   0393857520101112   8/6/2018    Bill      10/22/2018    97010            60.00
37507   Florida   Spine   0393857520101112   8/6/2018    Bill      10/22/2018    G0283            44.00
37508   Florida   Spine   0076778310101050   8/14/2018   Bill      10/22/2018    99211            77.00
37509   Florida   Spine   0076778310101050   8/14/2018   Bill      10/22/2018    97140            72.00
37510   Florida   Spine   0076778310101050   8/14/2018   Bill      10/22/2018    97010            60.00
37511   Florida   Spine   0076778310101050   8/14/2018   Bill      10/22/2018    G0283            44.00
37512   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    98941            88.00
37513   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97110            77.00
37514   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97112            77.00
37515   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97012            55.00
37516   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97140            72.00
37517   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97010            60.00
37518   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    G0283            44.00
37519   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    99211            77.00
37520   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97530            90.00
37521   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97110            77.00
37522   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97112            77.00
37523   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97140            72.00
37524   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    G0283            44.00
37525   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97010            60.00
37526   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    99211            77.00
37527   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97530            90.00
37528   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97112            77.00
37529   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97140            72.00
37530   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97035            44.00
37531   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97010            60.00
37532   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    G0283            44.00
37533   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 737 of
                                                   2767

37534   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97530             90.00
37535   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97112             77.00
37536   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97140             72.00
37537   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97035             44.00
37538   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97010             60.00
37539   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    G0283             44.00
37540   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    98941             88.00
37541   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97110             77.00
37542   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97112             77.00
37543   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97012             55.00
37544   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97140             72.00
37545   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97010             60.00
37546   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    G0283             44.00
37547   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    99211             77.00
37548   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    97530             90.00
37549   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    97112             77.00
37550   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    97140             72.00
37551   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    G0283             44.00
37552   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    97010             60.00
37553   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    97035             44.00
37554   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    99211             77.00
37555   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    97530             90.00
37556   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    97110             77.00
37557   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    97140             72.00
37558   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    G0283             44.00
37559   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    97010             60.00
37560   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    99211             77.00
37561   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97530             90.00
37562   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97110             77.00
37563   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97140             72.00
37564   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    G0283             44.00
37565   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97010             60.00
37566   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    98941             88.00
37567   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97530             90.00
37568   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97140             72.00
37569   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    G0283             44.00
37570   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97010             60.00
37571   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97035             44.00
37572   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97012             55.00
37573   Florida   Spine   0566172520101026   6/4/2018    Bill      10/22/2018    99211             77.00
37574   Florida   Spine   0566172520101026   6/4/2018    Bill      10/22/2018    97530             90.00
37575   Florida   Spine   0566172520101026   6/4/2018    Bill      10/22/2018    97110             77.00
37576   Florida   Spine   0566172520101026   6/4/2018    Bill      10/22/2018    97140             72.00
37577   Florida   Spine   0566172520101026   6/4/2018    Bill      10/22/2018    G0283             44.00
37578   Florida   Spine   0566172520101026   6/4/2018    Bill      10/22/2018    97010             60.00
37579   Florida   Spine   0566172520101026   6/4/2018    Bill      10/22/2018    97012             55.00
37580   Florida   Spine   0419677180101057   9/20/2018   Bill      10/22/2018    99203            500.00
37581   Florida   Spine   0463040140101029   9/29/2018   Bill      10/22/2018    99203            275.00
37582   Florida   Spine   0598544170101013   6/23/2018   Bill      10/22/2018    97530             90.00
37583   Florida   Spine   0598544170101013   6/23/2018   Bill      10/22/2018    97112             77.00
37584   Florida   Spine   0598544170101013   6/23/2018   Bill      10/22/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 738 of
                                                   2767

37585   Florida   Spine   0598544170101013   6/23/2018   Bill      10/22/2018    97010            60.00
37586   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    99211            77.00
37587   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97530            90.00
37588   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97110            77.00
37589   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97140            72.00
37590   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97035            44.00
37591   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97010            60.00
37592   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    G0283            44.00
37593   Florida   Spine   0633704110101013   8/18/2018   Bill      10/22/2018    99211            77.00
37594   Florida   Spine   0633704110101013   8/18/2018   Bill      10/22/2018    97530            90.00
37595   Florida   Spine   0633704110101013   8/18/2018   Bill      10/22/2018    97140            72.00
37596   Florida   Spine   0633704110101013   8/18/2018   Bill      10/22/2018    G0283            44.00
37597   Florida   Spine   0633704110101013   8/18/2018   Bill      10/22/2018    97010            60.00
37598   Florida   Spine   0633704110101013   8/18/2018   Bill      10/22/2018    97035            44.00
37599   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    99211            77.00
37600   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97530            90.00
37601   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97110            77.00
37602   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97140            72.00
37603   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    G0283            44.00
37604   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97010            60.00
37605   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    99211            77.00
37606   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    97530            90.00
37607   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    97110            77.00
37608   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    97112            77.00
37609   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    97140            72.00
37610   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    97010            60.00
37611   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    99211            77.00
37612   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    97530            90.00
37613   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    97112            77.00
37614   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    97140            72.00
37615   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    G0283            44.00
37616   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    97010            60.00
37617   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    97035            44.00
37618   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    99211            77.00
37619   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97530            90.00
37620   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97112            77.00
37621   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97140            72.00
37622   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    G0283            44.00
37623   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97010            60.00
37624   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    99211            77.00
37625   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97530            90.00
37626   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97112            77.00
37627   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97140            72.00
37628   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    G0283            44.00
37629   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97010            60.00
37630   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97035            44.00
37631   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    99211            77.00
37632   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97530            90.00
37633   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97110            77.00
37634   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97112            77.00
37635   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 739 of
                                                   2767

37636   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    G0283            44.00
37637   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97010            60.00
37638   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    99211            77.00
37639   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97530            90.00
37640   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97112            77.00
37641   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97140            72.00
37642   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97035            44.00
37643   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97010            60.00
37644   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    G0283            44.00
37645   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    99211            77.00
37646   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97530            90.00
37647   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97112            77.00
37648   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97140            72.00
37649   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    G0283            44.00
37650   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97010            60.00
37651   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    99211            77.00
37652   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97530            90.00
37653   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97110            77.00
37654   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97112            77.00
37655   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97140            72.00
37656   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    G0283            44.00
37657   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97010            60.00
37658   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    99211            77.00
37659   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97530            90.00
37660   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97110            77.00
37661   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97140            72.00
37662   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    G0283            44.00
37663   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97010            60.00
37664   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97035            44.00
37665   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    99211            77.00
37666   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    97110            77.00
37667   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    97112            77.00
37668   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    97140            72.00
37669   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    G0283            44.00
37670   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    97010            60.00
37671   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    99211            77.00
37672   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    97110            77.00
37673   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    97140            72.00
37674   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    G0283            44.00
37675   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    97010            60.00
37676   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    97035            44.00
37677   Florida   Spine   0587343090101028   9/23/2018   Bill      10/22/2018    97012            55.00
37678   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    99211            77.00
37679   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97530            90.00
37680   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97110            77.00
37681   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97140            72.00
37682   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    G0283            44.00
37683   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97010            60.00
37684   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    99211            77.00
37685   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97530            90.00
37686   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 740 of
                                                   2767

37687   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97140            72.00
37688   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    G0283            44.00
37689   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97010            60.00
37690   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    99211            77.00
37691   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97530            90.00
37692   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97110            77.00
37693   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97140            72.00
37694   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    G0283            44.00
37695   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97010            60.00
37696   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    99211            77.00
37697   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    97530            90.00
37698   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    97110            77.00
37699   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    97112            77.00
37700   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    97140            72.00
37701   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    97010            60.00
37702   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    G0283            44.00
37703   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    98940            72.00
37704   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97530            90.00
37705   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97140            72.00
37706   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    G0283            44.00
37707   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97010            60.00
37708   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97035            44.00
37709   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97039            44.00
37710   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    98943            72.00
37711   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    99211            77.00
37712   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97110            77.00
37713   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97112            77.00
37714   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97140            72.00
37715   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    G0283            44.00
37716   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97010            60.00
37717   Florida   Spine   0588428840101029   9/3/2018    Bill      10/22/2018    99211            77.00
37718   Florida   Spine   0588428840101029   9/3/2018    Bill      10/22/2018    97110            77.00
37719   Florida   Spine   0588428840101029   9/3/2018    Bill      10/22/2018    97112            77.00
37720   Florida   Spine   0588428840101029   9/3/2018    Bill      10/22/2018    97140            72.00
37721   Florida   Spine   0588428840101029   9/3/2018    Bill      10/22/2018    97010            60.00
37722   Florida   Spine   0588428840101029   9/3/2018    Bill      10/22/2018    G0283            44.00
37723   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    99211            77.00
37724   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    97530            90.00
37725   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    97110            77.00
37726   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    97140            72.00
37727   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    97010            60.00
37728   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    G0283            44.00
37729   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    99211            77.00
37730   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97530            90.00
37731   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97112            77.00
37732   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97012            55.00
37733   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97140            72.00
37734   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97010            60.00
37735   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    G0283            44.00
37736   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    99211            77.00
37737   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 741 of
                                                   2767

37738   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    97110             77.00
37739   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    97140             72.00
37740   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    97035             44.00
37741   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    97010             60.00
37742   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    G0283             44.00
37743   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    99212            105.00
37744   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    97530             90.00
37745   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    97110             77.00
37746   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    97140             72.00
37747   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    97010             60.00
37748   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    G0283             44.00
37749   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    97035             44.00
37750   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    98941             88.00
37751   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    97110             77.00
37752   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    97112             77.00
37753   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    97140             72.00
37754   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    97035             44.00
37755   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    97010             60.00
37756   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    G0283             44.00
37757   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    97039             44.00
37758   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    99211             77.00
37759   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97530             90.00
37760   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97112             77.00
37761   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97140             72.00
37762   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97035             44.00
37763   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97010             60.00
37764   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    G0283             44.00
37765   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    99211             77.00
37766   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    97110             77.00
37767   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    97112             77.00
37768   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    97140             72.00
37769   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    97010             60.00
37770   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    G0283             44.00
37771   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    99211             77.00
37772   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    97110             77.00
37773   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    97112             77.00
37774   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    97140             72.00
37775   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    97010             60.00
37776   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    G0283             44.00
37777   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    99211             77.00
37778   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97530             90.00
37779   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97110             77.00
37780   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97140             72.00
37781   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97010             60.00
37782   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    G0283             44.00
37783   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    98941             88.00
37784   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97530             90.00
37785   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97110             77.00
37786   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97012             55.00
37787   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97140             72.00
37788   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 742 of
                                                   2767

37789   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    G0283             44.00
37790   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    99211             77.00
37791   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97530             90.00
37792   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97112             77.00
37793   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97012             55.00
37794   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97140             72.00
37795   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97010             60.00
37796   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    G0283             44.00
37797   Florida   Spine   0099694070101110   3/25/2018   Bill      10/22/2018    99213            350.00
37798   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    99211             77.00
37799   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    97530             90.00
37800   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    97112             77.00
37801   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    97140             72.00
37802   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    G0283             44.00
37803   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    97010             60.00
37804   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    99211             77.00
37805   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97530             90.00
37806   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97110             77.00
37807   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97140             72.00
37808   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    G0283             44.00
37809   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97010             60.00
37810   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    99211             77.00
37811   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    97112             77.00
37812   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    97110             77.00
37813   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    97140             72.00
37814   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    G0283             44.00
37815   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    97010             60.00
37816   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    99211             77.00
37817   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97530             90.00
37818   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97140             72.00
37819   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    G0283             44.00
37820   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97010             60.00
37821   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97012             55.00
37822   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97110             77.00
37823   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    99211             77.00
37824   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97530             90.00
37825   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97110             77.00
37826   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97112             77.00
37827   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97140             72.00
37828   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    G0283             44.00
37829   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97010             60.00
37830   Florida   Spine   0548978960101018   7/22/2018   Bill      10/22/2018    99211             77.00
37831   Florida   Spine   0548978960101018   7/22/2018   Bill      10/22/2018    97530             90.00
37832   Florida   Spine   0548978960101018   7/22/2018   Bill      10/22/2018    97110             77.00
37833   Florida   Spine   0548978960101018   7/22/2018   Bill      10/22/2018    97112             77.00
37834   Florida   Spine   0548978960101018   7/22/2018   Bill      10/22/2018    97140             72.00
37835   Florida   Spine   0548978960101018   7/22/2018   Bill      10/22/2018    G0283             44.00
37836   Florida   Spine   0548978960101018   7/22/2018   Bill      10/22/2018    97010             60.00
37837   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    99211             77.00
37838   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    97530             90.00
37839   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 743 of
                                                   2767

37840   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    97140             72.00
37841   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    G0283             44.00
37842   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    97010             60.00
37843   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    99211             77.00
37844   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97530             90.00
37845   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97110             77.00
37846   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97112             77.00
37847   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97140             72.00
37848   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    G0283             44.00
37849   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97010             60.00
37850   Florida   Spine   0178242940101284   9/21/2018   Bill      10/22/2018    99203            275.00
37851   Florida   Spine   0178242940101284   9/21/2018   Bill      10/22/2018    G0283             44.00
37852   Florida   Spine   0178242940101284   9/21/2018   Bill      10/22/2018    97010             60.00
37853   Florida   Spine   0178242940101284   9/21/2018   Bill      10/22/2018    A4556             22.00
37854   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    99211             77.00
37855   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    97530             90.00
37856   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    97140             72.00
37857   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    G0283             44.00
37858   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    97010             60.00
37859   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    97035             44.00
37860   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    97039             44.00
37861   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    98941             88.00
37862   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97110             77.00
37863   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97112             77.00
37864   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97012             55.00
37865   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97140             72.00
37866   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97010             60.00
37867   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    G0283             44.00
37868   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    99211             77.00
37869   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97530             90.00
37870   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97110             77.00
37871   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97140             72.00
37872   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97010             60.00
37873   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    99211             77.00
37874   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    97530             90.00
37875   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    97112             77.00
37876   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    97140             72.00
37877   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    G0283             44.00
37878   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    97010             60.00
37879   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    97012             55.00
37880   Florida   Spine   0463040140101029   9/29/2018   Bill      10/22/2018    99203            275.00
37881   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    99211             77.00
37882   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    97530             90.00
37883   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    97110             77.00
37884   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    97140             72.00
37885   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    G0283             44.00
37886   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    97010             60.00
37887   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    97035             44.00
37888   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211             77.00
37889   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530             90.00
37890   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 744 of
                                                   2767

37891   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140             72.00
37892   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283             44.00
37893   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010             60.00
37894   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035             44.00
37895   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035             44.00
37896   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211             77.00
37897   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530             90.00
37898   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112             77.00
37899   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140             72.00
37900   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283             44.00
37901   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010             60.00
37902   Florida   Spine   0576635370101039   9/14/2018   Bill      10/22/2018    99211             77.00
37903   Florida   Spine   0576635370101039   9/14/2018   Bill      10/22/2018    97530             90.00
37904   Florida   Spine   0576635370101039   9/14/2018   Bill      10/22/2018    97112             77.00
37905   Florida   Spine   0576635370101039   9/14/2018   Bill      10/22/2018    97140             72.00
37906   Florida   Spine   0576635370101039   9/14/2018   Bill      10/22/2018    G0283             44.00
37907   Florida   Spine   0576635370101039   9/14/2018   Bill      10/22/2018    97010             60.00
37908   Florida   Spine   0576635370101039   9/14/2018   Bill      10/22/2018    97035             44.00
37909   Florida   Spine   0300566340101077   9/27/2018   Bill      10/22/2018    99211             77.00
37910   Florida   Spine   0300566340101077   9/27/2018   Bill      10/22/2018    97530             90.00
37911   Florida   Spine   0300566340101077   9/27/2018   Bill      10/22/2018    97112             77.00
37912   Florida   Spine   0300566340101077   9/27/2018   Bill      10/22/2018    97140             72.00
37913   Florida   Spine   0300566340101077   9/27/2018   Bill      10/22/2018    G0283             44.00
37914   Florida   Spine   0300566340101077   9/27/2018   Bill      10/22/2018    97010             60.00
37915   Florida   Spine   0300566340101077   9/27/2018   Bill      10/22/2018    97035             44.00
37916   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    99211             77.00
37917   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97530             90.00
37918   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97112             77.00
37919   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97140             72.00
37920   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    G0283             44.00
37921   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97010             60.00
37922   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97035             44.00
37923   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    99211             77.00
37924   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97530             90.00
37925   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97112             77.00
37926   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97140             72.00
37927   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    G0283             44.00
37928   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97010             60.00
37929   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97035             44.00
37930   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    99211             77.00
37931   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97530             90.00
37932   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97112             77.00
37933   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97140             72.00
37934   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    G0283             44.00
37935   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97010             60.00
37936   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97035             44.00
37937   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    99203            275.00
37938   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97140             72.00
37939   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    G0283             44.00
37940   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97010             60.00
37941   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 745 of
                                                   2767

37942   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    A4556             22.00
37943   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    99211             77.00
37944   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97530             90.00
37945   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97112             77.00
37946   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97140             72.00
37947   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97035             44.00
37948   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97010             60.00
37949   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    G0283             44.00
37950   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    99211             77.00
37951   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97530             90.00
37952   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97112             77.00
37953   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97140             72.00
37954   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97035             44.00
37955   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97010             60.00
37956   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    G0283             44.00
37957   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    99211             77.00
37958   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97530             90.00
37959   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97112             77.00
37960   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97140             72.00
37961   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97010             60.00
37962   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    G0283             44.00
37963   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    99211             77.00
37964   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97530             90.00
37965   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97112             77.00
37966   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97140             72.00
37967   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97010             60.00
37968   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    G0283             44.00
37969   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    98941             88.00
37970   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97110             77.00
37971   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97112             77.00
37972   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97012             55.00
37973   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97140             72.00
37974   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97010             60.00
37975   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    G0283             44.00
37976   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    99212            105.00
37977   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    99211             77.00
37978   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97530             90.00
37979   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97112             77.00
37980   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97140             72.00
37981   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97010             60.00
37982   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    99211             77.00
37983   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97530             90.00
37984   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97110             77.00
37985   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97140             72.00
37986   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    G0283             44.00
37987   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97010             60.00
37988   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97035             44.00
37989   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    99211             77.00
37990   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97110             77.00
37991   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97112             77.00
37992   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 746 of
                                                   2767

37993   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    G0283            44.00
37994   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97010            60.00
37995   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    99211            77.00
37996   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97530            90.00
37997   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97110            77.00
37998   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97140            72.00
37999   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    G0283            44.00
38000   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97010            60.00
38001   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97039            44.00
38002   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    99211            77.00
38003   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97530            90.00
38004   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97110            77.00
38005   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97112            77.00
38006   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97140            72.00
38007   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    G0283            44.00
38008   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97010            60.00
38009   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    99211            77.00
38010   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97530            90.00
38011   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97112            77.00
38012   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97140            72.00
38013   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97035            44.00
38014   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97010            60.00
38015   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    G0283            44.00
38016   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    99211            77.00
38017   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97530            90.00
38018   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97112            77.00
38019   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97140            72.00
38020   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97010            60.00
38021   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    G0283            44.00
38022   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    99211            77.00
38023   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97530            90.00
38024   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97112            77.00
38025   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97140            72.00
38026   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97035            44.00
38027   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97010            60.00
38028   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    G0283            44.00
38029   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    98941            88.00
38030   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97110            77.00
38031   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97112            77.00
38032   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97012            55.00
38033   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97140            72.00
38034   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97010            60.00
38035   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    G0283            44.00
38036   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    98941            88.00
38037   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97110            77.00
38038   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97112            77.00
38039   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97140            72.00
38040   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97010            60.00
38041   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    G0283            44.00
38042   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97039            44.00
38043   Florida   Spine   0563039300101042   5/6/2018    Bill      10/22/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 747 of
                                                   2767

38044   Florida   Spine   0563039300101042   5/6/2018    Bill      10/22/2018    97110             77.00
38045   Florida   Spine   0563039300101042   5/6/2018    Bill      10/22/2018    97112             77.00
38046   Florida   Spine   0563039300101042   5/6/2018    Bill      10/22/2018    97140             72.00
38047   Florida   Spine   0563039300101042   5/6/2018    Bill      10/22/2018    97010             60.00
38048   Florida   Spine   0563039300101042   5/6/2018    Bill      10/22/2018    G0283             44.00
38049   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    99203            500.00
38050   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    99213            350.00
38051   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    99203            275.00
38052   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97140             72.00
38053   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    G0283             44.00
38054   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97010             60.00
38055   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97035             44.00
38056   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    A4556             22.00
38057   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    99211             77.00
38058   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    97530             90.00
38059   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    97110             77.00
38060   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    97112             77.00
38061   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    97140             72.00
38062   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    G0283             44.00
38063   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    97010             60.00
38064   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    99212            105.00
38065   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    97530             90.00
38066   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    97110             77.00
38067   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    97140             72.00
38068   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    G0283             44.00
38069   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    97010             60.00
38070   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    99211             77.00
38071   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97530             90.00
38072   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97110             77.00
38073   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97140             72.00
38074   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    G0283             44.00
38075   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97010             60.00
38076   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97035             44.00
38077   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    99211             77.00
38078   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    97110             77.00
38079   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    97112             77.00
38080   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    97140             72.00
38081   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    G0283             44.00
38082   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    97010             60.00
38083   Florida   Spine   0157462650101218   7/2/2018    Bill      10/22/2018    97012             55.00
38084   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    99211             77.00
38085   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97530             90.00
38086   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97110             77.00
38087   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97140             72.00
38088   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    G0283             44.00
38089   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97010             60.00
38090   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97012             55.00
38091   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    99211             77.00
38092   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97530             90.00
38093   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97110             77.00
38094   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 748 of
                                                   2767

38095   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97010               60.00
38096   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    G0283               44.00
38097   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    99211               77.00
38098   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    97530               90.00
38099   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    97012               55.00
38100   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    97140               72.00
38101   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    97035               44.00
38102   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    97010               60.00
38103   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    G0283               44.00
38104   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    99212              105.00
38105   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97530               90.00
38106   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97140               72.00
38107   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97010               60.00
38108   Florida   Spine   0538615450101015   7/26/2018   Bill      10/22/2018    99211               77.00
38109   Florida   Spine   0538615450101015   7/26/2018   Bill      10/22/2018    97110               77.00
38110   Florida   Spine   0538615450101015   7/26/2018   Bill      10/22/2018    97112               77.00
38111   Florida   Spine   0538615450101015   7/26/2018   Bill      10/22/2018    97140               72.00
38112   Florida   Spine   0538615450101015   7/26/2018   Bill      10/22/2018    97010               60.00
38113   Florida   Spine   0538615450101015   7/26/2018   Bill      10/22/2018    G0283               44.00
38114   Florida   Spine   0469357770101101   6/30/2018   Bill      10/22/2018    99203              500.00
38115   Florida   Spine   0272208500101035   3/20/2018   Bill      10/22/2018    99213              350.00
38116   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    99213              350.00
38117   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    20605              250.00
38118   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    J2001               70.00
38119   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    J3301               35.00
38120   Florida   Spine   0175851800101037   6/17/2018   Bill      10/22/2018    99213              350.00
38121   Florida   Spine   0175851800101037   6/17/2018   Bill      10/22/2018    64493            1,800.00
38122   Florida   Spine   0175851800101037   6/17/2018   Bill      10/22/2018    64494              900.00
38123   Florida   Spine   0175851800101037   6/17/2018   Bill      10/22/2018    J2001               70.00
38124   Florida   Spine   0175851800101037   6/17/2018   Bill      10/22/2018    J3301               35.00
38125   Florida   Spine   0175851800101037   6/17/2018   Bill      10/22/2018    J3490               25.00
38126   Florida   Spine   0556530570101042   8/29/2018   Bill      10/22/2018    99211               77.00
38127   Florida   Spine   0556530570101042   8/29/2018   Bill      10/22/2018    97530               90.00
38128   Florida   Spine   0556530570101042   8/29/2018   Bill      10/22/2018    97110               77.00
38129   Florida   Spine   0556530570101042   8/29/2018   Bill      10/22/2018    97140               72.00
38130   Florida   Spine   0556530570101042   8/29/2018   Bill      10/22/2018    G0283               44.00
38131   Florida   Spine   0556530570101042   8/29/2018   Bill      10/22/2018    97010               60.00
38132   Florida   Spine   0556530570101042   8/29/2018   Bill      10/22/2018    97039               44.00
38133   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    99211               77.00
38134   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97530               90.00
38135   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97112               77.00
38136   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97140               72.00
38137   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    G0283               44.00
38138   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97010               60.00
38139   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    99211               77.00
38140   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    97530               90.00
38141   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    97110               77.00
38142   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    97112               77.00
38143   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    97140               72.00
38144   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    G0283               44.00
38145   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 749 of
                                                   2767

38146   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    73721            1,750.00
38147   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    98941               88.00
38148   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97530               90.00
38149   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97112               77.00
38150   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97039               44.00
38151   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97140               72.00
38152   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97010               60.00
38153   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    G0283               44.00
38154   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    99211               77.00
38155   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    97530               90.00
38156   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    97110               77.00
38157   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    97112               77.00
38158   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    97140               72.00
38159   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    G0283               44.00
38160   Florida   Spine   0099841530101012   8/24/2018   Bill      10/22/2018    97010               60.00
38161   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    99211               77.00
38162   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    97530               90.00
38163   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    97140               72.00
38164   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    G0283               44.00
38165   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    97010               60.00
38166   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    97035               44.00
38167   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    97039               44.00
38168   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    99211               77.00
38169   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97530               90.00
38170   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97112               77.00
38171   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97140               72.00
38172   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    G0283               44.00
38173   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97010               60.00
38174   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    99211               77.00
38175   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97530               90.00
38176   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97110               77.00
38177   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97112               77.00
38178   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97140               72.00
38179   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    G0283               44.00
38180   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97010               60.00
38181   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    99211               77.00
38182   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97530               90.00
38183   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97112               77.00
38184   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97140               72.00
38185   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    G0283               44.00
38186   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97010               60.00
38187   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    99211               77.00
38188   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97530               90.00
38189   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97110               77.00
38190   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97112               77.00
38191   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97140               72.00
38192   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    G0283               44.00
38193   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97010               60.00
38194   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    72148            1,950.00
38195   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    99211               77.00
38196   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 750 of
                                                   2767

38197   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97112            77.00
38198   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97140            72.00
38199   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    G0283            44.00
38200   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97010            60.00
38201   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    99211            77.00
38202   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97530            90.00
38203   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97112            77.00
38204   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97140            72.00
38205   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97035            44.00
38206   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97010            60.00
38207   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    G0283            44.00
38208   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    99211            77.00
38209   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97530            90.00
38210   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97110            77.00
38211   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97140            72.00
38212   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    G0283            44.00
38213   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97010            60.00
38214   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97035            44.00
38215   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    99211            77.00
38216   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97530            90.00
38217   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97110            77.00
38218   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97140            72.00
38219   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    G0283            44.00
38220   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97010            60.00
38221   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97035            44.00
38222   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    99211            77.00
38223   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97530            90.00
38224   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97140            72.00
38225   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    G0283            44.00
38226   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97010            60.00
38227   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97035            44.00
38228   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97039            44.00
38229   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    99211            77.00
38230   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97530            90.00
38231   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97110            77.00
38232   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    G0283            44.00
38233   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97010            60.00
38234   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97140            72.00
38235   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    99211            77.00
38236   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97530            90.00
38237   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97110            77.00
38238   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97140            72.00
38239   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    G0283            44.00
38240   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97010            60.00
38241   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97012            55.00
38242   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    99211            77.00
38243   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97530            90.00
38244   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97110            77.00
38245   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97140            72.00
38246   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    G0283            44.00
38247   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 751 of
                                                   2767

38248   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97035             44.00
38249   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    99211             77.00
38250   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97530             90.00
38251   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97110             77.00
38252   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97140             72.00
38253   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97010             60.00
38254   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    99211             77.00
38255   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97530             90.00
38256   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97110             77.00
38257   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97140             72.00
38258   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    G0283             44.00
38259   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97010             60.00
38260   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    99211             77.00
38261   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    97110             77.00
38262   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    97112             77.00
38263   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    97140             72.00
38264   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    G0283             44.00
38265   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    97010             60.00
38266   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    97039             44.00
38267   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    99211             77.00
38268   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97530             90.00
38269   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97110             77.00
38270   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97112             77.00
38271   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97140             72.00
38272   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97010             60.00
38273   Florida   Spine   0455853700101043   8/15/2018   Bill      10/22/2018    99212            105.00
38274   Florida   Spine   0455853700101043   8/15/2018   Bill      10/22/2018    97110             77.00
38275   Florida   Spine   0455853700101043   8/15/2018   Bill      10/22/2018    97112             77.00
38276   Florida   Spine   0455853700101043   8/15/2018   Bill      10/22/2018    97140             72.00
38277   Florida   Spine   0455853700101043   8/15/2018   Bill      10/22/2018    G0283             44.00
38278   Florida   Spine   0455853700101043   8/15/2018   Bill      10/22/2018    97010             60.00
38279   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97530             90.00
38280   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97112             77.00
38281   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97140             72.00
38282   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    G0283             44.00
38283   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97010             60.00
38284   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97039             44.00
38285   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    99211             77.00
38286   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97530             90.00
38287   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97112             77.00
38288   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97140             72.00
38289   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97035             44.00
38290   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97010             60.00
38291   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    G0283             44.00
38292   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    98940             72.00
38293   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    98943             72.00
38294   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97530             90.00
38295   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97140             72.00
38296   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    G0283             44.00
38297   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97010             60.00
38298   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 752 of
                                                   2767

38299   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97039             44.00
38300   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    99211             77.00
38301   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97530             90.00
38302   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97110             77.00
38303   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97012             55.00
38304   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97140             72.00
38305   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97010             60.00
38306   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    G0283             44.00
38307   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    99203            275.00
38308   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97035             44.00
38309   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97010             60.00
38310   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    G0283             44.00
38311   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    A4556             22.00
38312   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    98940             72.00
38313   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97530             90.00
38314   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97110             77.00
38315   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    98941             88.00
38316   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    97110             77.00
38317   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    97112             77.00
38318   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    97012             55.00
38319   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    97140             72.00
38320   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    97010             60.00
38321   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    G0283             44.00
38322   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    98941             88.00
38323   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97530             90.00
38324   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97110             77.00
38325   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97012             55.00
38326   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97140             72.00
38327   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97010             60.00
38328   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    G0283             44.00
38329   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    99211             77.00
38330   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97530             90.00
38331   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97110             77.00
38332   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97140             72.00
38333   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    G0283             44.00
38334   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97010             60.00
38335   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97039             44.00
38336   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    99211             77.00
38337   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97530             90.00
38338   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97110             77.00
38339   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97140             72.00
38340   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    G0283             44.00
38341   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97010             60.00
38342   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    99211             77.00
38343   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    97110             77.00
38344   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    97112             77.00
38345   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    97140             72.00
38346   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    G0283             44.00
38347   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    97010             60.00
38348   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    99211             77.00
38349   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 753 of
                                                   2767

38350   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97112            77.00
38351   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97140            72.00
38352   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    G0283            44.00
38353   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97010            60.00
38354   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    99211            77.00
38355   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97530            90.00
38356   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97110            77.00
38357   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97112            77.00
38358   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97140            72.00
38359   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97010            60.00
38360   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    G0283            44.00
38361   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    99211            77.00
38362   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97530            90.00
38363   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97110            77.00
38364   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97012            55.00
38365   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97140            72.00
38366   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97010            60.00
38367   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    G0283            44.00
38368   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    99211            77.00
38369   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97530            90.00
38370   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97140            72.00
38371   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    G0283            44.00
38372   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97010            60.00
38373   Florida   Spine   0178242940101284   9/21/2018   Bill      10/22/2018    99211            77.00
38374   Florida   Spine   0178242940101284   9/21/2018   Bill      10/22/2018    97530            90.00
38375   Florida   Spine   0178242940101284   9/21/2018   Bill      10/22/2018    97110            77.00
38376   Florida   Spine   0178242940101284   9/21/2018   Bill      10/22/2018    97140            72.00
38377   Florida   Spine   0178242940101284   9/21/2018   Bill      10/22/2018    G0283            44.00
38378   Florida   Spine   0178242940101284   9/21/2018   Bill      10/22/2018    97010            60.00
38379   Florida   Spine   0178242940101284   9/21/2018   Bill      10/22/2018    97039            44.00
38380   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035            44.00
38381   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211            77.00
38382   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530            90.00
38383   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112            77.00
38384   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140            72.00
38385   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283            44.00
38386   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010            60.00
38387   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211            77.00
38388   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530            90.00
38389   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112            77.00
38390   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140            72.00
38391   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283            44.00
38392   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010            60.00
38393   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035            44.00
38394   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211            77.00
38395   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530            90.00
38396   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112            77.00
38397   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140            72.00
38398   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283            44.00
38399   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010            60.00
38400   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 754 of
                                                   2767

38401   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    99211            77.00
38402   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97530            90.00
38403   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97110            77.00
38404   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97112            77.00
38405   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97140            72.00
38406   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    G0283            44.00
38407   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97010            60.00
38408   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    99211            77.00
38409   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97530            90.00
38410   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97110            77.00
38411   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97140            72.00
38412   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97010            60.00
38413   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    99211            77.00
38414   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97530            90.00
38415   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97140            72.00
38416   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    G0283            44.00
38417   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97010            60.00
38418   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97035            44.00
38419   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97039            44.00
38420   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    99211            77.00
38421   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97530            90.00
38422   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97112            77.00
38423   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97140            72.00
38424   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97010            60.00
38425   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    G0283            44.00
38426   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    99211            77.00
38427   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97530            90.00
38428   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97112            77.00
38429   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97140            72.00
38430   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97035            44.00
38431   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97010            60.00
38432   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    G0283            44.00
38433   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    99211            77.00
38434   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97530            90.00
38435   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97110            77.00
38436   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97112            77.00
38437   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97140            72.00
38438   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97010            60.00
38439   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    G0283            44.00
38440   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    99211            77.00
38441   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97530            90.00
38442   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97112            77.00
38443   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97140            72.00
38444   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97035            44.00
38445   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97010            60.00
38446   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    G0283            44.00
38447   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    99211            77.00
38448   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97530            90.00
38449   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97112            77.00
38450   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97140            72.00
38451   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97035            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 755 of
                                                   2767

38452   Florida   Spine   0582439350101016   9/26/2018    Bill     10/22/2018    97010             60.00
38453   Florida   Spine   0582439350101016   9/26/2018    Bill     10/22/2018    G0283             44.00
38454   Florida   Spine   0601182900101022   10/1/2018    Bill     10/22/2018    99203            275.00
38455   Florida   Spine   0601182900101022   10/1/2018    Bill     10/22/2018    97140             72.00
38456   Florida   Spine   0601182900101022   10/1/2018    Bill     10/22/2018    97035             44.00
38457   Florida   Spine   0601182900101022   10/1/2018    Bill     10/22/2018    97010             60.00
38458   Florida   Spine   0601182900101022   10/1/2018    Bill     10/22/2018    G0283             44.00
38459   Florida   Spine   0601182900101022   10/1/2018    Bill     10/22/2018    A4556             22.00
38460   Florida   Spine   0318304370101142   10/18/2017   Bill     10/22/2018    99211             77.00
38461   Florida   Spine   0318304370101142   10/18/2017   Bill     10/22/2018    97530             90.00
38462   Florida   Spine   0318304370101142   10/18/2017   Bill     10/22/2018    97140             72.00
38463   Florida   Spine   0318304370101142   10/18/2017   Bill     10/22/2018    97010             60.00
38464   Florida   Spine   0318304370101142   10/18/2017   Bill     10/22/2018    G0283             44.00
38465   Florida   Spine   0448947090101066   9/17/2018    Bill     10/22/2018    99211             77.00
38466   Florida   Spine   0448947090101066   9/17/2018    Bill     10/22/2018    97530             90.00
38467   Florida   Spine   0448947090101066   9/17/2018    Bill     10/22/2018    97112             77.00
38468   Florida   Spine   0448947090101066   9/17/2018    Bill     10/22/2018    97140             72.00
38469   Florida   Spine   0448947090101066   9/17/2018    Bill     10/22/2018    97010             60.00
38470   Florida   Spine   0448947090101066   9/17/2018    Bill     10/22/2018    G0283             44.00
38471   Florida   Spine   0618043800101028   8/28/2018    Bill     10/22/2018    97530             90.00
38472   Florida   Spine   0618043800101028   8/28/2018    Bill     10/22/2018    97112             77.00
38473   Florida   Spine   0618043800101028   8/28/2018    Bill     10/22/2018    97140             72.00
38474   Florida   Spine   0618043800101028   8/28/2018    Bill     10/22/2018    97010             60.00
38475   Florida   Spine   0618043800101028   8/28/2018    Bill     10/22/2018    G0283             44.00
38476   Florida   Spine   0393857520101112   8/6/2018     Bill     10/22/2018    99211             77.00
38477   Florida   Spine   0393857520101112   8/6/2018     Bill     10/22/2018    97530             90.00
38478   Florida   Spine   0393857520101112   8/6/2018     Bill     10/22/2018    97112             77.00
38479   Florida   Spine   0393857520101112   8/6/2018     Bill     10/22/2018    97140             72.00
38480   Florida   Spine   0393857520101112   8/6/2018     Bill     10/22/2018    97010             60.00
38481   Florida   Spine   0393857520101112   8/6/2018     Bill     10/22/2018    G0283             44.00
38482   Florida   Spine   0076778310101050   8/14/2018    Bill     10/22/2018    99211             77.00
38483   Florida   Spine   0076778310101050   8/14/2018    Bill     10/22/2018    97530             90.00
38484   Florida   Spine   0076778310101050   8/14/2018    Bill     10/22/2018    97112             77.00
38485   Florida   Spine   0076778310101050   8/14/2018    Bill     10/22/2018    97140             72.00
38486   Florida   Spine   0076778310101050   8/14/2018    Bill     10/22/2018    97010             60.00
38487   Florida   Spine   0076778310101050   8/14/2018    Bill     10/22/2018    G0283             44.00
38488   Florida   Spine   0556361290101017   9/20/2018    Bill     10/22/2018    99211             77.00
38489   Florida   Spine   0556361290101017   9/20/2018    Bill     10/22/2018    97530             90.00
38490   Florida   Spine   0556361290101017   9/20/2018    Bill     10/22/2018    97112             77.00
38491   Florida   Spine   0556361290101017   9/20/2018    Bill     10/22/2018    97140             72.00
38492   Florida   Spine   0556361290101017   9/20/2018    Bill     10/22/2018    97010             60.00
38493   Florida   Spine   0556361290101017   9/20/2018    Bill     10/22/2018    G0283             44.00
38494   Florida   Spine   0640612610101014   9/16/2018    Bill     10/22/2018    99211             77.00
38495   Florida   Spine   0640612610101014   9/16/2018    Bill     10/22/2018    97530             90.00
38496   Florida   Spine   0640612610101014   9/16/2018    Bill     10/22/2018    97110             77.00
38497   Florida   Spine   0640612610101014   9/16/2018    Bill     10/22/2018    97140             72.00
38498   Florida   Spine   0640612610101014   9/16/2018    Bill     10/22/2018    G0283             44.00
38499   Florida   Spine   0640612610101014   9/16/2018    Bill     10/22/2018    97010             60.00
38500   Florida   Spine   0640612610101014   9/16/2018    Bill     10/22/2018    97035             44.00
38501   Florida   Spine   0451966340101076   7/31/2018    Bill     10/22/2018    99211             77.00
38502   Florida   Spine   0451966340101076   7/31/2018    Bill     10/22/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 756 of
                                                   2767

38503   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97110             77.00
38504   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97112             77.00
38505   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97140             72.00
38506   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    G0283             44.00
38507   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97010             60.00
38508   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    99211             77.00
38509   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97530             90.00
38510   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97110             77.00
38511   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97140             72.00
38512   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    G0283             44.00
38513   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97010             60.00
38514   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97039             44.00
38515   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    99211             77.00
38516   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97530             90.00
38517   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97110             77.00
38518   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97140             72.00
38519   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    G0283             44.00
38520   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97010             60.00
38521   Florida   Spine   0353180690101095   9/5/2018    Bill      10/22/2018    99211             77.00
38522   Florida   Spine   0353180690101095   9/5/2018    Bill      10/22/2018    G0283             44.00
38523   Florida   Spine   0353180690101095   9/5/2018    Bill      10/22/2018    97010             60.00
38524   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    99211             77.00
38525   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97530             90.00
38526   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97110             77.00
38527   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97112             77.00
38528   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97140             72.00
38529   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    G0283             44.00
38530   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97010             60.00
38531   Florida   Spine   0407185910101029   7/1/2018    Bill      10/22/2018    99211             77.00
38532   Florida   Spine   0407185910101029   7/1/2018    Bill      10/22/2018    97530             90.00
38533   Florida   Spine   0407185910101029   7/1/2018    Bill      10/22/2018    97110             77.00
38534   Florida   Spine   0407185910101029   7/1/2018    Bill      10/22/2018    97140             72.00
38535   Florida   Spine   0407185910101029   7/1/2018    Bill      10/22/2018    G0283             44.00
38536   Florida   Spine   0407185910101029   7/1/2018    Bill      10/22/2018    97010             60.00
38537   Florida   Spine   0407185910101029   7/1/2018    Bill      10/22/2018    97012             55.00
38538   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    99211             77.00
38539   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    97530             90.00
38540   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    97112             77.00
38541   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    97140             72.00
38542   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    G0283             44.00
38543   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    97010             60.00
38544   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    97012             55.00
38545   Florida   Spine   0482297590101035   5/18/2018   Bill      10/22/2018    99213            350.00
38546   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    99211             77.00
38547   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97530             90.00
38548   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97112             77.00
38549   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97140             72.00
38550   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97035             44.00
38551   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97010             60.00
38552   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    G0283             44.00
38553   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 757 of
                                                   2767

38554   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97530               90.00
38555   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97112               77.00
38556   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97140               72.00
38557   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97035               44.00
38558   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97010               60.00
38559   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    G0283               44.00
38560   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    98941               88.00
38561   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97110               77.00
38562   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97112               77.00
38563   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97140               72.00
38564   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97010               60.00
38565   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    G0283               44.00
38566   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97039               44.00
38567   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    62321            2,100.00
38568   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    J2001              105.00
38569   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    J3490               25.00
38570   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    J0702               35.00
38571   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    99215              550.00
38572   Florida   Spine   0559547900101218   9/15/2018   Bill      10/22/2018    99211               77.00
38573   Florida   Spine   0559547900101218   9/15/2018   Bill      10/22/2018    97140               72.00
38574   Florida   Spine   0559547900101218   9/15/2018   Bill      10/22/2018    G0283               44.00
38575   Florida   Spine   0559547900101218   9/15/2018   Bill      10/22/2018    97010               60.00
38576   Florida   Spine   0559547900101218   9/15/2018   Bill      10/22/2018    97035               44.00
38577   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    99211               77.00
38578   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97530               90.00
38579   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97140               72.00
38580   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    G0283               44.00
38581   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97010               60.00
38582   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97035               44.00
38583   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    99211               77.00
38584   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    97140               72.00
38585   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    97010               60.00
38586   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    98941               88.00
38587   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97530               90.00
38588   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97110               77.00
38589   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97140               72.00
38590   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    G0283               44.00
38591   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97010               60.00
38592   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97039               44.00
38593   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    99212              105.00
38594   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    99211               77.00
38595   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97530               90.00
38596   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97112               77.00
38597   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97140               72.00
38598   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    G0283               44.00
38599   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97010               60.00
38600   Florida   Spine   0463040140101029   9/29/2018   Bill      10/22/2018    99211               77.00
38601   Florida   Spine   0463040140101029   9/29/2018   Bill      10/22/2018    97530               90.00
38602   Florida   Spine   0463040140101029   9/29/2018   Bill      10/22/2018    97112               77.00
38603   Florida   Spine   0463040140101029   9/29/2018   Bill      10/22/2018    97140               72.00
38604   Florida   Spine   0463040140101029   9/29/2018   Bill      10/22/2018    G0283               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 758 of
                                                   2767

38605   Florida   Spine   0463040140101029   9/29/2018   Bill      10/22/2018    97010             60.00
38606   Florida   Spine   0463040140101029   9/29/2018   Bill      10/22/2018    97035             44.00
38607   Florida   Spine   0463040140101029   9/29/2018   Bill      10/22/2018    A4556             22.00
38608   Florida   Spine   0598544170101013   6/23/2018   Bill      10/22/2018    97530             90.00
38609   Florida   Spine   0598544170101013   6/23/2018   Bill      10/22/2018    97112             77.00
38610   Florida   Spine   0598544170101013   6/23/2018   Bill      10/22/2018    G0283             44.00
38611   Florida   Spine   0598544170101013   6/23/2018   Bill      10/22/2018    97010             60.00
38612   Florida   Spine   0177596460101169   7/31/2017   Bill      10/22/2018    99213            350.00
38613   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    99211             77.00
38614   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97530             90.00
38615   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97112             77.00
38616   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97140             72.00
38617   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97035             44.00
38618   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97010             60.00
38619   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    99211             77.00
38620   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    97530             90.00
38621   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    97110             77.00
38622   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    97112             77.00
38623   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    97140             72.00
38624   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    G0283             44.00
38625   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    97010             60.00
38626   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    99211             77.00
38627   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97530             90.00
38628   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97112             77.00
38629   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97140             72.00
38630   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    G0283             44.00
38631   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97010             60.00
38632   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    99211             77.00
38633   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97530             90.00
38634   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97112             77.00
38635   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97140             72.00
38636   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    G0283             44.00
38637   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97010             60.00
38638   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    99211             77.00
38639   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97530             90.00
38640   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97112             77.00
38641   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97140             72.00
38642   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97035             44.00
38643   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97010             60.00
38644   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    G0283             44.00
38645   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    98941             88.00
38646   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    97530             90.00
38647   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    97110             77.00
38648   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    97112             77.00
38649   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    97140             72.00
38650   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    97010             60.00
38651   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    G0283             44.00
38652   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    99212            105.00
38653   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    99212            105.00
38654   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97110             77.00
38655   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 759 of
                                                   2767

38656   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97140            72.00
38657   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    G0283            44.00
38658   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97010            60.00
38659   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    99211            77.00
38660   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    97110            77.00
38661   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    97112            77.00
38662   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    97140            72.00
38663   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    G0283            44.00
38664   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    97010            60.00
38665   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    99211            77.00
38666   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97530            90.00
38667   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97140            72.00
38668   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    G0283            44.00
38669   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97010            60.00
38670   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97035            44.00
38671   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97039            44.00
38672   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    98941            88.00
38673   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97530            90.00
38674   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97140            72.00
38675   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    G0283            44.00
38676   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97010            60.00
38677   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97035            44.00
38678   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97039            44.00
38679   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    99211            77.00
38680   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97530            90.00
38681   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97110            77.00
38682   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97140            72.00
38683   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    G0283            44.00
38684   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97010            60.00
38685   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    99211            77.00
38686   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97530            90.00
38687   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97110            77.00
38688   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97140            72.00
38689   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    G0283            44.00
38690   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97010            60.00
38691   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97035            44.00
38692   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    99211            77.00
38693   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    97530            90.00
38694   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    97112            77.00
38695   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    97140            72.00
38696   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    97035            44.00
38697   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    97010            60.00
38698   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    G0283            44.00
38699   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    99211            77.00
38700   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97530            90.00
38701   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97110            77.00
38702   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97140            72.00
38703   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97010            60.00
38704   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    99211            77.00
38705   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97110            77.00
38706   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 760 of
                                                   2767

38707   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97010            60.00
38708   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97039            44.00
38709   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    99211            77.00
38710   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    97530            90.00
38711   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    97110            77.00
38712   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    97112            77.00
38713   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    97140            72.00
38714   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    G0283            44.00
38715   Florida   Spine   0414874410101065   7/5/2018    Bill      10/22/2018    97010            60.00
38716   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    99211            77.00
38717   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97530            90.00
38718   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97110            77.00
38719   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97140            72.00
38720   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    G0283            44.00
38721   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97010            60.00
38722   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    99211            77.00
38723   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97530            90.00
38724   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97110            77.00
38725   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97112            77.00
38726   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97140            72.00
38727   Florida   Spine   0091464420101311   8/25/2018   Bill      10/22/2018    97010            60.00
38728   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    99211            77.00
38729   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97530            90.00
38730   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97112            77.00
38731   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97140            72.00
38732   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97035            44.00
38733   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97010            60.00
38734   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    G0283            44.00
38735   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    98941            88.00
38736   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97530            90.00
38737   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97112            77.00
38738   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97140            72.00
38739   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    G0283            44.00
38740   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97010            60.00
38741   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97039            44.00
38742   Florida   Spine   0588428840101029   9/3/2018    Bill      10/22/2018    99211            77.00
38743   Florida   Spine   0588428840101029   9/3/2018    Bill      10/22/2018    97110            77.00
38744   Florida   Spine   0588428840101029   9/3/2018    Bill      10/22/2018    97112            77.00
38745   Florida   Spine   0588428840101029   9/3/2018    Bill      10/22/2018    97140            72.00
38746   Florida   Spine   0588428840101029   9/3/2018    Bill      10/22/2018    97010            60.00
38747   Florida   Spine   0588428840101029   9/3/2018    Bill      10/22/2018    G0283            44.00
38748   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    99211            77.00
38749   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    97530            90.00
38750   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    97110            77.00
38751   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    97140            72.00
38752   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    97010            60.00
38753   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    G0283            44.00
38754   Florida   Spine   0394319240101053   8/2/2018    Bill      10/22/2018    97035            44.00
38755   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    99211            77.00
38756   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97035            44.00
38757   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 761 of
                                                   2767

38758   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    G0283            44.00
38759   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97530            90.00
38760   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97110            77.00
38761   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97140            72.00
38762   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    99211            77.00
38763   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    97110            77.00
38764   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    97112            77.00
38765   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    97140            72.00
38766   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    97010            60.00
38767   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    G0283            44.00
38768   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    98941            88.00
38769   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    97530            90.00
38770   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    97012            55.00
38771   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    97140            72.00
38772   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    97010            60.00
38773   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    G0283            44.00
38774   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    99211            77.00
38775   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    97110            77.00
38776   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    97112            77.00
38777   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    97140            72.00
38778   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    97010            60.00
38779   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    G0283            44.00
38780   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    99211            77.00
38781   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97530            90.00
38782   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97110            77.00
38783   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97012            55.00
38784   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97140            72.00
38785   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97010            60.00
38786   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    G0283            44.00
38787   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    99211            77.00
38788   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97110            77.00
38789   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97112            77.00
38790   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97140            72.00
38791   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    G0283            44.00
38792   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97010            60.00
38793   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    99211            77.00
38794   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97530            90.00
38795   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97110            77.00
38796   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97140            72.00
38797   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97012            55.00
38798   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97010            60.00
38799   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    G0283            44.00
38800   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    99211            77.00
38801   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97530            90.00
38802   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97112            77.00
38803   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97012            55.00
38804   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97140            72.00
38805   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97010            60.00
38806   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    G0283            44.00
38807   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    98940            72.00
38808   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 762 of
                                                   2767

38809   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97110            77.00
38810   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    98941            88.00
38811   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    97530            90.00
38812   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    97012            55.00
38813   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    97140            72.00
38814   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    97035            44.00
38815   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    97010            60.00
38816   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    G0283            44.00
38817   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    99211            77.00
38818   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97530            90.00
38819   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97110            77.00
38820   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97112            77.00
38821   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97140            72.00
38822   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97010            60.00
38823   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    G0283            44.00
38824   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    99211            77.00
38825   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    97530            90.00
38826   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    97110            77.00
38827   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    97140            72.00
38828   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    G0283            44.00
38829   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    97010            60.00
38830   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    99211            77.00
38831   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    97530            90.00
38832   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    97112            77.00
38833   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    97140            72.00
38834   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    G0283            44.00
38835   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    97010            60.00
38836   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    99211            77.00
38837   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97530            90.00
38838   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97110            77.00
38839   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97140            72.00
38840   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    G0283            44.00
38841   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97010            60.00
38842   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97012            55.00
38843   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    99211            77.00
38844   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    97530            90.00
38845   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    97110            77.00
38846   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    97140            72.00
38847   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    G0283            44.00
38848   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    97010            60.00
38849   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    99211            77.00
38850   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97530            90.00
38851   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97110            77.00
38852   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97140            72.00
38853   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    G0283            44.00
38854   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97010            60.00
38855   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    99211            77.00
38856   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97530            90.00
38857   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97110            77.00
38858   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97140            72.00
38859   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 763 of
                                                   2767

38860   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97010             60.00
38861   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    99211             77.00
38862   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    97110             77.00
38863   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    97112             77.00
38864   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    97140             72.00
38865   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    G0283             44.00
38866   Florida   Spine   0537302130101019   7/30/2018   Bill      10/22/2018    97010             60.00
38867   Florida   Spine   0555354010101012   8/22/2018   Bill      10/22/2018    99211             77.00
38868   Florida   Spine   0555354010101012   8/22/2018   Bill      10/22/2018    97530             90.00
38869   Florida   Spine   0555354010101012   8/22/2018   Bill      10/22/2018    97140             72.00
38870   Florida   Spine   0555354010101012   8/22/2018   Bill      10/22/2018    G0283             44.00
38871   Florida   Spine   0555354010101012   8/22/2018   Bill      10/22/2018    97010             60.00
38872   Florida   Spine   0375827250101048   5/11/2018   Bill      10/22/2018    99212            105.00
38873   Florida   Spine   0375827250101048   5/11/2018   Bill      10/22/2018    97530             90.00
38874   Florida   Spine   0375827250101048   5/11/2018   Bill      10/22/2018    97112             77.00
38875   Florida   Spine   0375827250101048   5/11/2018   Bill      10/22/2018    97140             72.00
38876   Florida   Spine   0375827250101048   5/11/2018   Bill      10/22/2018    G0283             44.00
38877   Florida   Spine   0375827250101048   5/11/2018   Bill      10/22/2018    97010             60.00
38878   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    99203            275.00
38879   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    97140             72.00
38880   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    97010             60.00
38881   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    99202            193.00
38882   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    98941             88.00
38883   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97110             77.00
38884   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97112             77.00
38885   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97012             55.00
38886   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97140             72.00
38887   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97010             60.00
38888   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    G0283             44.00
38889   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    99211             77.00
38890   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    97530             90.00
38891   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    97112             77.00
38892   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    97140             72.00
38893   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    G0283             44.00
38894   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    97010             60.00
38895   Florida   Spine   0450027330101062   6/25/2018   Bill      10/22/2018    97012             55.00
38896   Florida   Spine   0521432040101037   9/27/2018   Bill      10/22/2018    99203            275.00
38897   Florida   Spine   0521432040101037   9/27/2018   Bill      10/22/2018    G0283             44.00
38898   Florida   Spine   0521432040101037   9/27/2018   Bill      10/22/2018    A4556             22.00
38899   Florida   Spine   0521432040101037   9/27/2018   Bill      10/22/2018    97010             60.00
38900   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    99211             77.00
38901   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    97530             90.00
38902   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    97110             77.00
38903   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    97140             72.00
38904   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    G0283             44.00
38905   Florida   Spine   0106934550101011   9/7/2018    Bill      10/22/2018    97010             60.00
38906   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    99203            275.00
38907   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    97140             72.00
38908   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    97035             44.00
38909   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    97010             60.00
38910   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 764 of
                                                   2767

38911   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    A4556            22.00
38912   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211            77.00
38913   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530            90.00
38914   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112            77.00
38915   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140            72.00
38916   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283            44.00
38917   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010            60.00
38918   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035            44.00
38919   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211            77.00
38920   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530            90.00
38921   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112            77.00
38922   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140            72.00
38923   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283            44.00
38924   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010            60.00
38925   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035            44.00
38926   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211            77.00
38927   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530            90.00
38928   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112            77.00
38929   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140            72.00
38930   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283            44.00
38931   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010            60.00
38932   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035            44.00
38933   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97035            44.00
38934   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    99211            77.00
38935   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97530            90.00
38936   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97112            77.00
38937   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97140            72.00
38938   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    G0283            44.00
38939   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97010            60.00
38940   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    99211            77.00
38941   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97530            90.00
38942   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97112            77.00
38943   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97140            72.00
38944   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    G0283            44.00
38945   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97010            60.00
38946   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97035            44.00
38947   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    99211            77.00
38948   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97530            90.00
38949   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97110            77.00
38950   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97140            72.00
38951   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    99211            77.00
38952   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97530            90.00
38953   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97112            77.00
38954   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97140            72.00
38955   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    G0283            44.00
38956   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97010            60.00
38957   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97035            44.00
38958   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    99211            77.00
38959   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97530            90.00
38960   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97140            72.00
38961   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 765 of
                                                   2767

38962   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97010             60.00
38963   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97035             44.00
38964   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97039             44.00
38965   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    99211             77.00
38966   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97530             90.00
38967   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97112             77.00
38968   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97140             72.00
38969   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97035             44.00
38970   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97010             60.00
38971   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    G0283             44.00
38972   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    99211             77.00
38973   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97530             90.00
38974   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97112             77.00
38975   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97140             72.00
38976   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97035             44.00
38977   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97010             60.00
38978   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    G0283             44.00
38979   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97530             90.00
38980   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97112             77.00
38981   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97140             72.00
38982   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97010             60.00
38983   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    G0283             44.00
38984   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    99212            105.00
38985   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97530             90.00
38986   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97110             77.00
38987   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97112             77.00
38988   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97140             72.00
38989   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97010             60.00
38990   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    G0283             44.00
38991   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    99211             77.00
38992   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97530             90.00
38993   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97112             77.00
38994   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97140             72.00
38995   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97035             44.00
38996   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97010             60.00
38997   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    G0283             44.00
38998   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    99211             77.00
38999   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    97530             90.00
39000   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    97112             77.00
39001   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    97140             72.00
39002   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    97035             44.00
39003   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    97010             60.00
39004   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    G0283             44.00
39005   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    99211             77.00
39006   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97530             90.00
39007   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97112             77.00
39008   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97140             72.00
39009   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97010             60.00
39010   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    99203            500.00
39011   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    99211             77.00
39012   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 766 of
                                                   2767

39013   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97110             77.00
39014   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97140             72.00
39015   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    G0283             44.00
39016   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97010             60.00
39017   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    99211             77.00
39018   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97530             90.00
39019   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97110             77.00
39020   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97112             77.00
39021   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97140             72.00
39022   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    G0283             44.00
39023   Florida   Spine   0451966340101076   7/31/2018   Bill      10/22/2018    97010             60.00
39024   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    99211             77.00
39025   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97530             90.00
39026   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97112             77.00
39027   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97140             72.00
39028   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97035             44.00
39029   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97010             60.00
39030   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    G0283             44.00
39031   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    99211             77.00
39032   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97530             90.00
39033   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97112             77.00
39034   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97140             72.00
39035   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97140             44.00
39036   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    97010             60.00
39037   Florida   Spine   0358177500101021   9/1/2018    Bill      10/22/2018    G0283             44.00
39038   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    99211             77.00
39039   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97530             90.00
39040   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97112             77.00
39041   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97140             72.00
39042   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97010             60.00
39043   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    G0283             44.00
39044   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    99203            500.00
39045   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    99202            250.00
39046   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    99203            500.00
39047   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    99203            500.00
39048   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    99211             77.00
39049   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97530             90.00
39050   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97110             77.00
39051   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97140             72.00
39052   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    G0283             44.00
39053   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97010             60.00
39054   Florida   Spine   0559547900101218   9/15/2018   Bill      10/22/2018    99211             77.00
39055   Florida   Spine   0559547900101218   9/15/2018   Bill      10/22/2018    97530             90.00
39056   Florida   Spine   0559547900101218   9/15/2018   Bill      10/22/2018    97140             72.00
39057   Florida   Spine   0559547900101218   9/15/2018   Bill      10/22/2018    G0283             44.00
39058   Florida   Spine   0559547900101218   9/15/2018   Bill      10/22/2018    97010             60.00
39059   Florida   Spine   0559547900101218   9/15/2018   Bill      10/22/2018    97035             44.00
39060   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    99211             77.00
39061   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97530             90.00
39062   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97140             72.00
39063   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 767 of
                                                   2767

39064   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97010            60.00
39065   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97035            44.00
39066   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    99211            77.00
39067   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    97530            90.00
39068   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    97110            77.00
39069   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    97140            72.00
39070   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    G0283            44.00
39071   Florida   Spine   0323179960101030   9/10/2018   Bill      10/22/2018    97010            60.00
39072   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    99211            77.00
39073   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97530            90.00
39074   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97110            77.00
39075   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97140            72.00
39076   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    G0283            44.00
39077   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97010            60.00
39078   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97039            44.00
39079   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    99211            77.00
39080   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97530            90.00
39081   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97110            77.00
39082   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97140            72.00
39083   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97010            60.00
39084   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    G0283            44.00
39085   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    99211            77.00
39086   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    97530            90.00
39087   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    97012            55.00
39088   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    97140            72.00
39089   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    97110            77.00
39090   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    97010            60.00
39091   Florida   Spine   0495085200101015   7/17/2018   Bill      10/22/2018    G0283            44.00
39092   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    99211            77.00
39093   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97530            90.00
39094   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97110            77.00
39095   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97140            72.00
39096   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    G0283            44.00
39097   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97010            60.00
39098   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    99211            77.00
39099   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97110            77.00
39100   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97112            77.00
39101   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97140            72.00
39102   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    G0283            44.00
39103   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97010            60.00
39104   Florida   Spine   0538615450101015   7/26/2018   Bill      10/22/2018    99211            77.00
39105   Florida   Spine   0538615450101015   7/26/2018   Bill      10/22/2018    97110            77.00
39106   Florida   Spine   0538615450101015   7/26/2018   Bill      10/22/2018    97112            77.00
39107   Florida   Spine   0538615450101015   7/26/2018   Bill      10/22/2018    97140            72.00
39108   Florida   Spine   0538615450101015   7/26/2018   Bill      10/22/2018    97010            60.00
39109   Florida   Spine   0538615450101015   7/26/2018   Bill      10/22/2018    G0283            44.00
39110   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    99211            77.00
39111   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97530            90.00
39112   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97110            77.00
39113   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97140            72.00
39114   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 768 of
                                                   2767

39115   Florida   Spine   0632317120101013   8/20/2018   Bill      10/22/2018    99211             77.00
39116   Florida   Spine   0632317120101013   8/20/2018   Bill      10/22/2018    97110             77.00
39117   Florida   Spine   0632317120101013   8/20/2018   Bill      10/22/2018    97112             77.00
39118   Florida   Spine   0632317120101013   8/20/2018   Bill      10/22/2018    97140             72.00
39119   Florida   Spine   0632317120101013   8/20/2018   Bill      10/22/2018    97010             60.00
39120   Florida   Spine   0632317120101013   8/20/2018   Bill      10/22/2018    G0283             44.00
39121   Florida   Spine   0544766600101041   5/8/2018    Bill      10/22/2018    99204            700.00
39122   Florida   Spine   0328797240101119   4/3/2018    Bill      10/22/2018    99211             77.00
39123   Florida   Spine   0328797240101119   4/3/2018    Bill      10/22/2018    97140             72.00
39124   Florida   Spine   0328797240101119   4/3/2018    Bill      10/22/2018    G0283             44.00
39125   Florida   Spine   0328797240101119   4/3/2018    Bill      10/22/2018    97010             60.00
39126   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    99211             77.00
39127   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    97530             90.00
39128   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    97112             77.00
39129   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    97140             72.00
39130   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    G0283             44.00
39131   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    97010             60.00
39132   Florida   Spine   0464837650101011   5/23/2018   Bill      10/22/2018    97012             55.00
39133   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    99211             77.00
39134   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97530             90.00
39135   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97110             77.00
39136   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97112             77.00
39137   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97140             72.00
39138   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    G0283             44.00
39139   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97010             60.00
39140   Florida   Spine   0440823070101079   9/30/2018   Bill      10/22/2018    99203            275.00
39141   Florida   Spine   0440823070101079   9/30/2018   Bill      10/22/2018    97140             72.00
39142   Florida   Spine   0440823070101079   9/30/2018   Bill      10/22/2018    G0283             44.00
39143   Florida   Spine   0440823070101079   9/30/2018   Bill      10/22/2018    97010             60.00
39144   Florida   Spine   0440823070101079   9/30/2018   Bill      10/22/2018    A4556             22.00
39145   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    99211             77.00
39146   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    97530             90.00
39147   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    97112             77.00
39148   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    97140             72.00
39149   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    G0283             44.00
39150   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    97010             60.00
39151   Florida   Spine   0481399880101104   9/4/2018    Bill      10/22/2018    97035             44.00
39152   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    99211             77.00
39153   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97530             90.00
39154   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97112             77.00
39155   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97140             72.00
39156   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97110             77.00
39157   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97010             60.00
39158   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    99211             77.00
39159   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97530             90.00
39160   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97112             77.00
39161   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97140             72.00
39162   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    G0283             44.00
39163   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97010             60.00
39164   Florida   Spine   0485898940101018   9/4/2018    Bill      10/22/2018    97035             44.00
39165   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 769 of
                                                   2767

39166   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    97530            90.00
39167   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    97110            77.00
39168   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    97140            72.00
39169   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    G0283            44.00
39170   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    97010            60.00
39171   Florida   Spine   0170603240101100   9/19/2018   Bill      10/22/2018    97035            44.00
39172   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    98941            88.00
39173   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97530            90.00
39174   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97035            44.00
39175   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97039            44.00
39176   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97140            72.00
39177   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97010            60.00
39178   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    G0283            44.00
39179   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    99211            77.00
39180   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97530            90.00
39181   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97110            77.00
39182   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97112            77.00
39183   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97140            72.00
39184   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    G0283            44.00
39185   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97010            60.00
39186   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    99211            77.00
39187   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97530            90.00
39188   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97110            77.00
39189   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97112            77.00
39190   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97140            72.00
39191   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    G0283            44.00
39192   Florida   Spine   0360232110101048   7/13/2018   Bill      10/22/2018    97010            60.00
39193   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    99211            77.00
39194   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97530            90.00
39195   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97110            77.00
39196   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97112            77.00
39197   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97140            72.00
39198   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    G0283            44.00
39199   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97010            60.00
39200   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    99211            77.00
39201   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97530            90.00
39202   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97110            77.00
39203   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97112            77.00
39204   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97140            72.00
39205   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    G0283            44.00
39206   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97010            60.00
39207   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    99211            77.00
39208   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97530            90.00
39209   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97112            77.00
39210   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97140            72.00
39211   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97032            44.00
39212   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    97010            60.00
39213   Florida   Spine   0584911020101061   9/15/2018   Bill      10/22/2018    G0283            44.00
39214   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    99211            77.00
39215   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97530            90.00
39216   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 770 of
                                                   2767

39217   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97112            77.00
39218   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97140            72.00
39219   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    G0283            44.00
39220   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97010            60.00
39221   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    99211            77.00
39222   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97530            90.00
39223   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97112            77.00
39224   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97140            72.00
39225   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    G0283            44.00
39226   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    97010            60.00
39227   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    98941            88.00
39228   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    97530            90.00
39229   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    97140            72.00
39230   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    G0283            44.00
39231   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    97010            60.00
39232   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    97039            44.00
39233   Florida   Spine   0563380930101022   6/13/2018   Bill      10/22/2018    99211            77.00
39234   Florida   Spine   0563380930101022   6/13/2018   Bill      10/22/2018    97110            77.00
39235   Florida   Spine   0563380930101022   6/13/2018   Bill      10/22/2018    97112            77.00
39236   Florida   Spine   0563380930101022   6/13/2018   Bill      10/22/2018    97140            72.00
39237   Florida   Spine   0563380930101022   6/13/2018   Bill      10/22/2018    G0283            44.00
39238   Florida   Spine   0563380930101022   6/13/2018   Bill      10/22/2018    97010            60.00
39239   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    99211            77.00
39240   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97110            77.00
39241   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97112            77.00
39242   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97140            72.00
39243   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    G0283            44.00
39244   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97010            60.00
39245   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    99211            77.00
39246   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97530            90.00
39247   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97110            77.00
39248   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97140            72.00
39249   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    G0283            44.00
39250   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97010            60.00
39251   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97039            44.00
39252   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    99211            77.00
39253   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97530            90.00
39254   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97110            77.00
39255   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97140            72.00
39256   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    G0283            44.00
39257   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97010            60.00
39258   Florida   Spine   0638101160101016   9/10/2018   Bill      10/22/2018    97012            55.00
39259   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    99211            77.00
39260   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97530            90.00
39261   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97110            77.00
39262   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97140            72.00
39263   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    G0283            44.00
39264   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97010            60.00
39265   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97035            44.00
39266   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    99211            77.00
39267   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 771 of
                                                   2767

39268   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97110            77.00
39269   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97140            72.00
39270   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    G0283            44.00
39271   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97010            60.00
39272   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97035            44.00
39273   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    99211            77.00
39274   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    97530            90.00
39275   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    97012            55.00
39276   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    97112            77.00
39277   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    97140            72.00
39278   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    97010            60.00
39279   Florida   Spine   0342193950101055   7/31/2018   Bill      10/22/2018    G0283            44.00
39280   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    99211            77.00
39281   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97530            90.00
39282   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97110            77.00
39283   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97140            72.00
39284   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    G0283            44.00
39285   Florida   Spine   0624873670101035   9/23/2018   Bill      10/22/2018    97010            60.00
39286   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    99211            77.00
39287   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97012            55.00
39288   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97010            60.00
39289   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    G0283            44.00
39290   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97530            90.00
39291   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97110            77.00
39292   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97140            72.00
39293   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    99211            77.00
39294   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    97110            77.00
39295   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    97112            77.00
39296   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    97140            72.00
39297   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    97010            60.00
39298   Florida   Spine   0315339680101047   7/27/2018   Bill      10/22/2018    G0283            44.00
39299   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    99211            77.00
39300   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97530            90.00
39301   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97110            77.00
39302   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97012            55.00
39303   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97140            72.00
39304   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    97010            60.00
39305   Florida   Spine   0109539870101281   7/18/2018   Bill      10/22/2018    G0283            44.00
39306   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    98941            88.00
39307   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97530            90.00
39308   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97110            77.00
39309   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97012            55.00
39310   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97140            72.00
39311   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    97010            60.00
39312   Florida   Spine   0600759760101019   8/24/2018   Bill      10/22/2018    G0283            44.00
39313   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    98940            72.00
39314   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97530            90.00
39315   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97110            77.00
39316   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97012            55.00
39317   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97140            72.00
39318   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 772 of
                                                   2767

39319   Florida   Spine   0610658470101020   8/21/2018   Bill      10/22/2018    G0283            44.00
39320   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    99211            77.00
39321   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    97530            90.00
39322   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    97110            77.00
39323   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    97140            72.00
39324   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    97035            44.00
39325   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    97010            60.00
39326   Florida   Spine   0425763400101028   8/22/2018   Bill      10/22/2018    G0283            44.00
39327   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    99211            77.00
39328   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    97530            90.00
39329   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    97110            77.00
39330   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    97140            72.00
39331   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    97010            60.00
39332   Florida   Spine   0505637720101012   7/25/2018   Bill      10/22/2018    G0283            44.00
39333   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    99211            77.00
39334   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97530            90.00
39335   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97110            77.00
39336   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97110            72.00
39337   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97012            55.00
39338   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97010            60.00
39339   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    G0283            44.00
39340   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    99211            77.00
39341   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97530            90.00
39342   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97112            77.00
39343   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97140            72.00
39344   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97010            60.00
39345   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    G0283            44.00
39346   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    98940            72.00
39347   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    98943            72.00
39348   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97530            90.00
39349   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97140            72.00
39350   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    G0283            44.00
39351   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97010            60.00
39352   Florida   Spine   0604261670101045   8/25/2018   Bill      10/22/2018    97035            44.00
39353   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    99211            77.00
39354   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97110            77.00
39355   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97112            77.00
39356   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97140            72.00
39357   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    G0283            44.00
39358   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97010            60.00
39359   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    99211            77.00
39360   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    97530            90.00
39361   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    97110            77.00
39362   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    97112            77.00
39363   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    97140            72.00
39364   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    G0283            44.00
39365   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    97010            60.00
39366   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    99211            77.00
39367   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97530            90.00
39368   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97012            55.00
39369   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 773 of
                                                   2767

39370   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97140             72.00
39371   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    97010             60.00
39372   Florida   Spine   0624003080101017   5/25/2018   Bill      10/22/2018    G0283             44.00
39373   Florida   Spine   0380155970101236   5/9/2018    Bill      10/22/2018    99211             77.00
39374   Florida   Spine   0380155970101236   5/9/2018    Bill      10/22/2018    97530             90.00
39375   Florida   Spine   0380155970101236   5/9/2018    Bill      10/22/2018    97140             72.00
39376   Florida   Spine   0380155970101236   5/9/2018    Bill      10/22/2018    G0283             44.00
39377   Florida   Spine   0380155970101236   5/9/2018    Bill      10/22/2018    97010             60.00
39378   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    99211             77.00
39379   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    97530             90.00
39380   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    97140             72.00
39381   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    G0283             44.00
39382   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    97010             60.00
39383   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    99211             77.00
39384   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97530             90.00
39385   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97110             77.00
39386   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97140             72.00
39387   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    G0283             44.00
39388   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97010             60.00
39389   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    99211             77.00
39390   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97530             90.00
39391   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97110             77.00
39392   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97112             77.00
39393   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97140             72.00
39394   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    G0283             44.00
39395   Florida   Spine   0548690840101056   8/3/2018    Bill      10/22/2018    97010             60.00
39396   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    99211             77.00
39397   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97530             90.00
39398   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97110             77.00
39399   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97140             72.00
39400   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    G0283             44.00
39401   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97010             60.00
39402   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    99211             77.00
39403   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97530             90.00
39404   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97110             77.00
39405   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97140             72.00
39406   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    G0283             44.00
39407   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97010             60.00
39408   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    99211             77.00
39409   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97530             90.00
39410   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97140             72.00
39411   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    G0283             44.00
39412   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97010             60.00
39413   Florida   Spine   0338463930101095   9/6/2018    Bill      10/22/2018    97110             77.00
39414   Florida   Spine   0586247710101030   10/2/2018   Bill      10/22/2018    99203            275.00
39415   Florida   Spine   0586247710101030   10/2/2018   Bill      10/22/2018    97140             72.00
39416   Florida   Spine   0586247710101030   10/2/2018   Bill      10/22/2018    G0283             44.00
39417   Florida   Spine   0586247710101030   10/2/2018   Bill      10/22/2018    97010             60.00
39418   Florida   Spine   0586247710101030   10/2/2018   Bill      10/22/2018    A4556             22.00
39419   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    99211             77.00
39420   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 774 of
                                                   2767

39421   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    97110             77.00
39422   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    97140             72.00
39423   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    G0283             44.00
39424   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    97010             60.00
39425   Florida   Spine   0421599570101073   9/19/2018   Bill      10/22/2018    97035             44.00
39426   Florida   Spine   0483970510101017   9/24/2018   Bill      10/22/2018    99203            275.00
39427   Florida   Spine   0483970510101017   9/24/2018   Bill      10/22/2018    97140             72.00
39428   Florida   Spine   0483970510101017   9/24/2018   Bill      10/22/2018    G0283             44.00
39429   Florida   Spine   0483970510101017   9/24/2018   Bill      10/22/2018    97010             60.00
39430   Florida   Spine   0483970510101017   9/24/2018   Bill      10/22/2018    A4556             22.00
39431   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    99211             77.00
39432   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    97530             90.00
39433   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    97112             77.00
39434   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    97140             72.00
39435   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    97035             44.00
39436   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    97010             60.00
39437   Florida   Spine   0554122210101046   9/29/2018   Bill      10/22/2018    G0283             44.00
39438   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211             77.00
39439   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530             90.00
39440   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112             77.00
39441   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140             72.00
39442   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283             44.00
39443   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010             60.00
39444   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035             44.00
39445   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    A4556             22.00
39446   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211             77.00
39447   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530             90.00
39448   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112             77.00
39449   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140             72.00
39450   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283             44.00
39451   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010             60.00
39452   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035             44.00
39453   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211             77.00
39454   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530             90.00
39455   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112             77.00
39456   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140             72.00
39457   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283             44.00
39458   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010             60.00
39459   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035             44.00
39460   Florida   Spine   0469571730101023   8/27/2018   Bill      10/22/2018    99211             77.00
39461   Florida   Spine   0469571730101023   8/27/2018   Bill      10/22/2018    97530             90.00
39462   Florida   Spine   0469571730101023   8/27/2018   Bill      10/22/2018    97112             77.00
39463   Florida   Spine   0469571730101023   8/27/2018   Bill      10/22/2018    97140             72.00
39464   Florida   Spine   0469571730101023   8/27/2018   Bill      10/22/2018    G0283             44.00
39465   Florida   Spine   0469571730101023   8/27/2018   Bill      10/22/2018    97010             60.00
39466   Florida   Spine   0469571730101023   8/27/2018   Bill      10/22/2018    97035             44.00
39467   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97035             44.00
39468   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    99211             77.00
39469   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97530             90.00
39470   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97112             77.00
39471   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 775 of
                                                   2767

39472   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    G0283            44.00
39473   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97010            60.00
39474   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    99211            77.00
39475   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97530            90.00
39476   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97110            77.00
39477   Florida   Spine   0151402780101064   8/30/2018   Bill      10/22/2018    97140            72.00
39478   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    99211            77.00
39479   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97530            90.00
39480   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97110            77.00
39481   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97140            72.00
39482   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    G0283            44.00
39483   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97010            60.00
39484   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97012            55.00
39485   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    99211            77.00
39486   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97530            90.00
39487   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97140            72.00
39488   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97035            44.00
39489   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97010            60.00
39490   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    G0283            44.00
39491   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    99211            77.00
39492   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97530            90.00
39493   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97112            77.00
39494   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97140            72.00
39495   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97035            44.00
39496   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    97010            60.00
39497   Florida   Spine   0152314430101064   9/27/2018   Bill      10/22/2018    G0283            44.00
39498   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    99211            77.00
39499   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97530            90.00
39500   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97112            77.00
39501   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97140            72.00
39502   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    97010            60.00
39503   Florida   Spine   0590632340101027   9/1/2018    Bill      10/22/2018    G0283            44.00
39504   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    99211            77.00
39505   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97530            90.00
39506   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97112            77.00
39507   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97140            72.00
39508   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    97010            60.00
39509   Florida   Spine   0582439350101016   9/26/2018   Bill      10/22/2018    G0283            44.00
39510   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    99211            77.00
39511   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    97530            90.00
39512   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    97112            77.00
39513   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    97140            72.00
39514   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    97035            44.00
39515   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    97010            60.00
39516   Florida   Spine   0601182900101022   10/1/2018   Bill      10/22/2018    G0283            44.00
39517   Florida   Spine   0448947090101066   9/17/2018   Bill      10/22/2018    99211            77.00
39518   Florida   Spine   0448947090101066   9/17/2018   Bill      10/22/2018    97530            90.00
39519   Florida   Spine   0448947090101066   9/17/2018   Bill      10/22/2018    97112            77.00
39520   Florida   Spine   0448947090101066   9/17/2018   Bill      10/22/2018    97140            72.00
39521   Florida   Spine   0448947090101066   9/17/2018   Bill      10/22/2018    97010            60.00
39522   Florida   Spine   0448947090101066   9/17/2018   Bill      10/22/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 776 of
                                                   2767

39523   Florida   Spine   0448947090101066   9/17/2018   Bill      10/22/2018    97035             44.00
39524   Florida   Spine   0618043800101028   8/28/2018   Bill      10/22/2018    99212            105.00
39525   Florida   Spine   0618043800101028   8/28/2018   Bill      10/22/2018    97530             90.00
39526   Florida   Spine   0618043800101028   8/28/2018   Bill      10/22/2018    97112             77.00
39527   Florida   Spine   0618043800101028   8/28/2018   Bill      10/22/2018    97140             72.00
39528   Florida   Spine   0618043800101028   8/28/2018   Bill      10/22/2018    97010             60.00
39529   Florida   Spine   0618043800101028   8/28/2018   Bill      10/22/2018    G0283             44.00
39530   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    98941             88.00
39531   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97110             77.00
39532   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97112             77.00
39533   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97012             55.00
39534   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97140             72.00
39535   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    97010             60.00
39536   Florida   Spine   0611345670101013   7/4/2018    Bill      10/22/2018    G0283             44.00
39537   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    99211             77.00
39538   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97530             90.00
39539   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97110             77.00
39540   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97140             72.00
39541   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    G0283             44.00
39542   Florida   Spine   0640612610101014   9/16/2018   Bill      10/22/2018    97010             60.00
39543   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    99211             77.00
39544   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97530             90.00
39545   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97110             77.00
39546   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97112             77.00
39547   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97140             72.00
39548   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    G0283             44.00
39549   Florida   Spine   0424851090101035   7/10/2018   Bill      10/22/2018    97010             60.00
39550   Florida   Spine   0353180690101095   9/5/2018    Bill      10/22/2018    99211             77.00
39551   Florida   Spine   0353180690101095   9/5/2018    Bill      10/22/2018    97530             90.00
39552   Florida   Spine   0353180690101095   9/5/2018    Bill      10/22/2018    97110             77.00
39553   Florida   Spine   0353180690101095   9/5/2018    Bill      10/22/2018    97112             77.00
39554   Florida   Spine   0353180690101095   9/5/2018    Bill      10/22/2018    97140             72.00
39555   Florida   Spine   0353180690101095   9/5/2018    Bill      10/22/2018    G0283             44.00
39556   Florida   Spine   0353180690101095   9/5/2018    Bill      10/22/2018    97010             60.00
39557   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97530             90.00
39558   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97112             77.00
39559   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97140             72.00
39560   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    97010             60.00
39561   Florida   Spine   0390372900101115   9/15/2018   Bill      10/22/2018    G0283             44.00
39562   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    99211             77.00
39563   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97530             90.00
39564   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97112             77.00
39565   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97140             72.00
39566   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    97010             60.00
39567   Florida   Spine   0413035320101022   9/15/2018   Bill      10/22/2018    G0283             44.00
39568   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    98941             88.00
39569   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97110             77.00
39570   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97112             77.00
39571   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97039             44.00
39572   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97140             72.00
39573   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 777 of
                                                   2767

39574   Florida   Spine   0386824120101016   7/4/2018    Bill      10/22/2018    G0283             44.00
39575   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    98941             88.00
39576   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97110             77.00
39577   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97112             77.00
39578   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97140             72.00
39579   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97010             60.00
39580   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    G0283             44.00
39581   Florida   Spine   0581565190101054   8/18/2018   Bill      10/22/2018    97039             44.00
39582   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    99211             77.00
39583   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97530             90.00
39584   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97110             77.00
39585   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97140             72.00
39586   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    G0283             44.00
39587   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97010             60.00
39588   Florida   Spine   0473510660101094   9/13/2018   Bill      10/22/2018    97012             55.00
39589   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    99211             77.00
39590   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    97140             72.00
39591   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    G0283             44.00
39592   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    97010             60.00
39593   Florida   Spine   0189280400101136   7/23/2018   Bill      10/22/2018    97035             44.00
39594   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    98941             88.00
39595   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97530             90.00
39596   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97112             77.00
39597   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97140             72.00
39598   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    G0283             44.00
39599   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97010             60.00
39600   Florida   Spine   0604261670101052   8/28/2018   Bill      10/22/2018    97039             44.00
39601   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    99211             77.00
39602   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97530             90.00
39603   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97140             72.00
39604   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    G0283             44.00
39605   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97010             60.00
39606   Florida   Spine   0532247620101018   9/28/2018   Bill      10/22/2018    97035             44.00
39607   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    99211             77.00
39608   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97530             90.00
39609   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97110             77.00
39610   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97140             72.00
39611   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    G0283             44.00
39612   Florida   Spine   0333094770101070   9/20/2018   Bill      10/22/2018    97010             60.00
39613   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    99212            105.00
39614   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97530             90.00
39615   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97110             77.00
39616   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97140             72.00
39617   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    97010             60.00
39618   Florida   Spine   0637247140101013   9/15/2018   Bill      10/22/2018    G0283             44.00
39619   Florida   Spine   0419677180101057   9/20/2018   Bill      10/22/2018    99211             77.00
39620   Florida   Spine   0419677180101057   9/20/2018   Bill      10/22/2018    97530             90.00
39621   Florida   Spine   0419677180101057   9/20/2018   Bill      10/22/2018    97110             77.00
39622   Florida   Spine   0419677180101057   9/20/2018   Bill      10/22/2018    97140             72.00
39623   Florida   Spine   0419677180101057   9/20/2018   Bill      10/22/2018    G0283             44.00
39624   Florida   Spine   0419677180101057   9/20/2018   Bill      10/22/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 778 of
                                                   2767

39625   Florida   Spine   0419677180101057   9/20/2018   Bill      10/22/2018    97039             44.00
39626   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    99211             77.00
39627   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97530             90.00
39628   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97110             77.00
39629   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97140             72.00
39630   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    G0283             44.00
39631   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97010             60.00
39632   Florida   Spine   0633704110101021   9/9/2018    Bill      10/22/2018    97035             44.00
39633   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    99211             77.00
39634   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97530             90.00
39635   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97110             77.00
39636   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97140             72.00
39637   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    G0283             44.00
39638   Florida   Spine   0573827830101013   8/8/2018    Bill      10/22/2018    97010             60.00
39639   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    99213            193.00
39640   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97110             77.00
39641   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97112             77.00
39642   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97140             72.00
39643   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    G0283             44.00
39644   Florida   Spine   0602686090101013   7/24/2018   Bill      10/22/2018    97010             60.00
39645   Florida   Spine   0395752100101079   3/14/2018   Bill      10/22/2018    98940             72.00
39646   Florida   Spine   0395752100101079   3/14/2018   Bill      10/22/2018    97530             90.00
39647   Florida   Spine   0395752100101079   3/14/2018   Bill      10/22/2018    97140             72.00
39648   Florida   Spine   0395752100101079   3/14/2018   Bill      10/22/2018    G0283             44.00
39649   Florida   Spine   0395752100101079   3/14/2018   Bill      10/22/2018    97010             60.00
39650   Florida   Spine   0554889790101022   8/22/2018   Bill      10/22/2018    99211             77.00
39651   Florida   Spine   0554889790101022   8/22/2018   Bill      10/22/2018    97530             90.00
39652   Florida   Spine   0554889790101022   8/22/2018   Bill      10/22/2018    97110             77.00
39653   Florida   Spine   0554889790101022   8/22/2018   Bill      10/22/2018    97112             77.00
39654   Florida   Spine   0554889790101022   8/22/2018   Bill      10/22/2018    97140             72.00
39655   Florida   Spine   0554889790101022   8/22/2018   Bill      10/22/2018    G0283             44.00
39656   Florida   Spine   0554889790101022   8/22/2018   Bill      10/22/2018    97010             60.00
39657   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    99211             77.00
39658   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97530             90.00
39659   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97110             77.00
39660   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97112             77.00
39661   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97140             72.00
39662   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    G0283             44.00
39663   Florida   Spine   0363199880101044   7/27/2018   Bill      10/22/2018    97010             60.00
39664   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    99211             77.00
39665   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    97530             90.00
39666   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    97110             77.00
39667   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    97112             77.00
39668   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    97140             72.00
39669   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    G0283             44.00
39670   Florida   Spine   0636194630101015   8/21/2018   Bill      10/22/2018    97010             60.00
39671   Florida   Spine   0440823070101079   9/30/2018   Bill      10/22/2018    99211             77.00
39672   Florida   Spine   0440823070101079   9/30/2018   Bill      10/22/2018    97530             90.00
39673   Florida   Spine   0440823070101079   9/30/2018   Bill      10/22/2018    97112             77.00
39674   Florida   Spine   0440823070101079   9/30/2018   Bill      10/22/2018    97140             72.00
39675   Florida   Spine   0440823070101079   9/30/2018   Bill      10/22/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 779 of
                                                   2767

39676   Florida   Spine   0440823070101079   9/30/2018   Bill      10/22/2018    97010            60.00
39677   Florida   Spine   0440823070101079   9/30/2018   Bill      10/22/2018    97035            44.00
39678   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    99211            77.00
39679   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97530            90.00
39680   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97112            77.00
39681   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97140            72.00
39682   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97035            44.00
39683   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97010            60.00
39684   Florida   Spine   0551288340101082   7/23/2018   Bill      10/22/2018    97012            55.00
39685   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    99211            77.00
39686   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97530            90.00
39687   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97112            77.00
39688   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97140            72.00
39689   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    G0283            44.00
39690   Florida   Spine   0129397080101039   9/2/2018    Bill      10/22/2018    97010            60.00
39691   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    99211            77.00
39692   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97530            90.00
39693   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97110            77.00
39694   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97112            77.00
39695   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97140            72.00
39696   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    G0283            44.00
39697   Florida   Spine   0438561890101085   6/9/2018    Bill      10/22/2018    97010            60.00
39698   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    99211            77.00
39699   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97530            90.00
39700   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97110            77.00
39701   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97112            77.00
39702   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97140            72.00
39703   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    G0283            44.00
39704   Florida   Spine   0370792780101139   7/7/2018    Bill      10/22/2018    97010            60.00
39705   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    98941            88.00
39706   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    97530            90.00
39707   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    97140            72.00
39708   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    97039            44.00
39709   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    97035            44.00
39710   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    97010            60.00
39711   Florida   Spine   0523361950101034   8/9/2018    Bill      10/22/2018    G0283            44.00
39712   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    98941            88.00
39713   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97530            90.00
39714   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97112            77.00
39715   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97039            44.00
39716   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97140            72.00
39717   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    97010            60.00
39718   Florida   Spine   0609243290101014   4/23/2018   Bill      10/22/2018    G0283            44.00
39719   Florida   Spine   0576921340101014   6/15/2018   Bill      10/22/2018    99211            77.00
39720   Florida   Spine   0576921340101014   6/15/2018   Bill      10/22/2018    97110            77.00
39721   Florida   Spine   0576921340101014   6/15/2018   Bill      10/22/2018    97112            77.00
39722   Florida   Spine   0576921340101014   6/15/2018   Bill      10/22/2018    97140            72.00
39723   Florida   Spine   0576921340101014   6/15/2018   Bill      10/22/2018    G0283            44.00
39724   Florida   Spine   0576921340101014   6/15/2018   Bill      10/22/2018    97010            60.00
39725   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    98941            88.00
39726   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 780 of
                                                   2767

39727   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    97140             72.00
39728   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    G0283             44.00
39729   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    97010             60.00
39730   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    97035             44.00
39731   Florida   Spine   0253624890101216   7/4/2018    Bill      10/22/2018    97039             44.00
39732   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    99211             77.00
39733   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97110             77.00
39734   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97112             77.00
39735   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97140             72.00
39736   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    G0283             44.00
39737   Florida   Spine   0569798590101012   8/10/2018   Bill      10/22/2018    97010             60.00
39738   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    99211             77.00
39739   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97530             90.00
39740   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97110             77.00
39741   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97140             72.00
39742   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    G0283             44.00
39743   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97010             60.00
39744   Florida   Spine   0443427780101028   9/18/2018   Bill      10/22/2018    97035             44.00
39745   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    99211             77.00
39746   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    97530             90.00
39747   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    97112             77.00
39748   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    97140             72.00
39749   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    97012             55.00
39750   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    97010             60.00
39751   Florida   Spine   0550747500101043   7/6/2018    Bill      10/22/2018    G0283             44.00
39752   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    99211             77.00
39753   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97530             90.00
39754   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97110             77.00
39755   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97140             72.00
39756   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    G0283             44.00
39757   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97010             60.00
39758   Florida   Spine   0101858710101055   9/18/2018   Bill      10/22/2018    97039             44.00
39759   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    99211             77.00
39760   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97530             90.00
39761   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97110             77.00
39762   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97140             72.00
39763   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    G0283             44.00
39764   Florida   Spine   0496113930101029   9/18/2018   Bill      10/22/2018    97010             60.00
39765   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    98940             72.00
39766   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97530             90.00
39767   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97110             77.00
39768   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    99213            193.00
39769   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    99211             77.00
39770   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97530             90.00
39771   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97110             77.00
39772   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97012             55.00
39773   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97140             72.00
39774   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97035             44.00
39775   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    97010             60.00
39776   Florida   Spine   0506668640101021   9/27/2018   Bill      10/22/2018    G0283             44.00
39777   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 781 of
                                                   2767

39778   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97530             90.00
39779   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97112             77.00
39780   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97140             72.00
39781   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97035             44.00
39782   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    97010             60.00
39783   Florida   Spine   0565895540101011   9/2/2018    Bill      10/22/2018    G0283             44.00
39784   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    99211             77.00
39785   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    97110             77.00
39786   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    97530             90.00
39787   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    97140             72.00
39788   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    97010             60.00
39789   Florida   Spine   0609211730101027   8/10/2018   Bill      10/22/2018    G0283             44.00
39790   Florida   Spine   0516831860101075   4/19/2018   Bill      10/22/2018    99213            193.00
39791   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    99211             77.00
39792   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97530             90.00
39793   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97112             77.00
39794   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97010             60.00
39795   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    G0283             44.00
39796   Florida   Spine   0602339590101030   9/29/2018   Bill      10/22/2018    99203            275.00
39797   Florida   Spine   0602339590101030   9/29/2018   Bill      10/22/2018    97035             44.00
39798   Florida   Spine   0602339590101030   9/29/2018   Bill      10/22/2018    97010             60.00
39799   Florida   Spine   0602339590101030   9/29/2018   Bill      10/22/2018    G0283             44.00
39800   Florida   Spine   0602339590101030   9/29/2018   Bill      10/22/2018    A4556             22.00
39801   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    98941             88.00
39802   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    97110             77.00
39803   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    97112             77.00
39804   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    97140             72.00
39805   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    97010             60.00
39806   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    G0283             44.00
39807   Florida   Spine   0585733910101012   7/28/2018   Bill      10/22/2018    97039             44.00
39808   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    98941             88.00
39809   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97530             90.00
39810   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97112             77.00
39811   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97140             72.00
39812   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    G0283             44.00
39813   Florida   Spine   0101685830101099   7/14/2018   Bill      10/22/2018    97010             60.00
39814   Florida   Spine   0602339590101030   9/29/2018   Bill      10/22/2018    99203            275.00
39815   Florida   Spine   0602339590101030   9/29/2018   Bill      10/22/2018    97035             44.00
39816   Florida   Spine   0602339590101030   9/29/2018   Bill      10/22/2018    97010             60.00
39817   Florida   Spine   0602339590101030   9/29/2018   Bill      10/22/2018    G0283             44.00
39818   Florida   Spine   0602339590101030   9/29/2018   Bill      10/22/2018    A4556             22.00
39819   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    99211             77.00
39820   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    97110             77.00
39821   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    97112             77.00
39822   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    97140             72.00
39823   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    G0283             44.00
39824   Florida   Spine   0541348780101068   7/6/2018    Bill      10/22/2018    97010             60.00
39825   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    99211             77.00
39826   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97110             77.00
39827   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97112             77.00
39828   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 782 of
                                                   2767

39829   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    G0283            44.00
39830   Florida   Spine   0545688200101032   5/21/2018   Bill      10/22/2018    97010            60.00
39831   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    99211            77.00
39832   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97530            90.00
39833   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97112            77.00
39834   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    97010            60.00
39835   Florida   Spine   0531786330101082   9/5/2018    Bill      10/22/2018    G0283            44.00
39836   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    98941            88.00
39837   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    97530            90.00
39838   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    97012            55.00
39839   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    97140            72.00
39840   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    97035            44.00
39841   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    97010            60.00
39842   Florida   Spine   0549709630101024   9/15/2018   Bill      10/22/2018    G0283            44.00
39843   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    99211            77.00
39844   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    97530            90.00
39845   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    97110            77.00
39846   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    97140            72.00
39847   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    G0283            44.00
39848   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    97010            60.00
39849   Florida   Spine   0476372090101047   9/18/2018   Bill      10/22/2018    97035            44.00
39850   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    99211            77.00
39851   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97530            90.00
39852   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97110            77.00
39853   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97140            72.00
39854   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    G0283            44.00
39855   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97010            60.00
39856   Florida   Spine   0564386410101084   8/30/2018   Bill      10/22/2018    97012            55.00
39857   Florida   Spine   0380155970101236   5/9/2018    Bill      10/22/2018    99211            77.00
39858   Florida   Spine   0380155970101236   5/9/2018    Bill      10/22/2018    97530            90.00
39859   Florida   Spine   0380155970101236   5/9/2018    Bill      10/22/2018    97010            60.00
39860   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    99211            77.00
39861   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    97530            90.00
39862   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    97112            77.00
39863   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    97140            72.00
39864   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    G0283            44.00
39865   Florida   Spine   0543887530101041   7/7/2018    Bill      10/22/2018    97010            60.00
39866   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    99211            77.00
39867   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    97530            90.00
39868   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    97110            77.00
39869   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    97140            72.00
39870   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    G0283            44.00
39871   Florida   Spine   0612515580101019   8/12/2018   Bill      10/22/2018    97010            60.00
39872   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    99211            77.00
39873   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97530            90.00
39874   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97110            77.00
39875   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97140            72.00
39876   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    G0283            44.00
39877   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97010            60.00
39878   Florida   Spine   0538604060101078   9/24/2018   Bill      10/22/2018    97035            44.00
39879   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 783 of
                                                   2767

39880   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97530             90.00
39881   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97110             77.00
39882   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97140             72.00
39883   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    G0283             44.00
39884   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97010             60.00
39885   Florida   Spine   0562742940101063   8/13/2018   Bill      10/22/2018    97035             44.00
39886   Florida   Spine   0375827250101048   5/11/2018   Bill      10/22/2018    99211             77.00
39887   Florida   Spine   0375827250101048   5/11/2018   Bill      10/22/2018    97530             90.00
39888   Florida   Spine   0375827250101048   5/11/2018   Bill      10/22/2018    97140             72.00
39889   Florida   Spine   0375827250101048   5/11/2018   Bill      10/22/2018    G0283             44.00
39890   Florida   Spine   0375827250101048   5/11/2018   Bill      10/22/2018    97010             60.00
39891   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    99214            400.00
39892   Florida   Spine   0315693750101059   8/27/2018   Bill      10/22/2018    99211             77.00
39893   Florida   Spine   0315693750101059   8/27/2018   Bill      10/22/2018    97530             90.00
39894   Florida   Spine   0315693750101059   8/27/2018   Bill      10/22/2018    97110             77.00
39895   Florida   Spine   0315693750101059   8/27/2018   Bill      10/22/2018    97140             72.00
39896   Florida   Spine   0315693750101059   8/27/2018   Bill      10/22/2018    G0283             44.00
39897   Florida   Spine   0315693750101059   8/27/2018   Bill      10/22/2018    97010             60.00
39898   Florida   Spine   0315693750101059   8/27/2018   Bill      10/22/2018    97039             44.00
39899   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    98941             88.00
39900   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97110             77.00
39901   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97112             77.00
39902   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97012             55.00
39903   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97140             72.00
39904   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    97010             60.00
39905   Florida   Spine   0629895190101018   7/26/2018   Bill      10/22/2018    G0283             44.00
39906   Florida   Spine   0483970510101017   9/24/2018   Bill      10/22/2018    99211             77.00
39907   Florida   Spine   0483970510101017   9/24/2018   Bill      10/22/2018    97530             90.00
39908   Florida   Spine   0483970510101017   9/24/2018   Bill      10/22/2018    97112             77.00
39909   Florida   Spine   0483970510101017   9/24/2018   Bill      10/22/2018    97140             72.00
39910   Florida   Spine   0483970510101017   9/24/2018   Bill      10/22/2018    G0283             44.00
39911   Florida   Spine   0483970510101017   9/24/2018   Bill      10/22/2018    97010             60.00
39912   Florida   Spine   0483970510101017   9/24/2018   Bill      10/22/2018    97035             44.00
39913   Florida   Spine   0521432040101037   9/27/2018   Bill      10/22/2018    99211             77.00
39914   Florida   Spine   0521432040101037   9/27/2018   Bill      10/22/2018    97039             44.00
39915   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211             77.00
39916   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530             90.00
39917   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112             77.00
39918   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140             72.00
39919   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283             44.00
39920   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010             60.00
39921   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035             44.00
39922   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    99211             77.00
39923   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97530             90.00
39924   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97112             77.00
39925   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97140             72.00
39926   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    G0283             44.00
39927   Florida   Spine   0413886060101105   8/31/2018   Bill      10/22/2018    97010             60.00
39928   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    99211             77.00
39929   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97530             90.00
39930   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 784 of
                                                   2767

39931   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97140             72.00
39932   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    G0283             44.00
39933   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97010             60.00
39934   Florida   Spine   0182226700101067   9/14/2018   Bill      10/22/2018    97035             44.00
39935   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    99211             77.00
39936   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97530             90.00
39937   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97112             77.00
39938   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97140             72.00
39939   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    G0283             44.00
39940   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97010             60.00
39941   Florida   Spine   0471870030101030   8/23/2018   Bill      10/22/2018    97035             44.00
39942   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    99211             77.00
39943   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97530             90.00
39944   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97112             77.00
39945   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97140             72.00
39946   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    G0283             44.00
39947   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97010             60.00
39948   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97035             44.00
39949   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    99211             77.00
39950   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97530             90.00
39951   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97112             77.00
39952   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97140             72.00
39953   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    G0283             44.00
39954   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97010             60.00
39955   Florida   Spine   0522201450101038   9/13/2018   Bill      10/22/2018    97035             44.00
39956   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    99211             77.00
39957   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97530             90.00
39958   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97110             77.00
39959   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97140             72.00
39960   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    G0283             44.00
39961   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97010             60.00
39962   Florida   Spine   0530469460101153   9/27/2018   Bill      10/22/2018    97012             55.00
39963   Florida   Spine   0541932450101035   9/25/2018   Bill      10/22/2018    99203            275.00
39964   Florida   Spine   0541932450101035   9/25/2018   Bill      10/22/2018    97530             90.00
39965   Florida   Spine   0541932450101035   9/25/2018   Bill      10/22/2018    97110             77.00
39966   Florida   Spine   0541932450101035   9/25/2018   Bill      10/22/2018    97140             72.00
39967   Florida   Spine   0541932450101035   9/25/2018   Bill      10/22/2018    97035             44.00
39968   Florida   Spine   0541932450101035   9/25/2018   Bill      10/22/2018    97010             60.00
39969   Florida   Spine   0541932450101035   9/25/2018   Bill      10/22/2018    G0283             44.00
39970   Florida   Spine   0541932450101035   9/25/2018   Bill      10/22/2018    A4556             22.00
39971   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    99213            193.00
39972   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97530             90.00
39973   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97110             77.00
39974   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97012             55.00
39975   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    97010             60.00
39976   Florida   Spine   0601793840101011   6/15/2018   Bill      10/22/2018    G0283             44.00
39977   Florida   Spine   0591187770101012   4/27/2018   Bill      10/22/2018    99213            350.00
39978   Florida   Spine   0205247890101074   8/9/2018    Bill      10/22/2018    99213            350.00
39979   Florida   Spine   0488225750101010   3/19/2018   Bill      10/22/2018    99214            400.00
39980   Florida   Spine   0543067990101035   6/9/2018    Bill      10/22/2018    99213            350.00
39981   Florida   Spine   0609224750101017   7/18/2018   Bill      10/22/2018    99213            350.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 785 of
                                                   2767

39982   Florida   Spine   0414321750101107   5/15/2018    Bill     10/22/2018    99213              350.00
39983   Florida   Spine   0531786330101082   9/5/2018     Bill     10/22/2018    99203              500.00
39984   Florida   Spine   0531786330101082   9/5/2018     Bill     10/22/2018    99203              500.00
39985   Florida   Spine   0636194630101015   8/21/2018    Bill     10/22/2018    99213              350.00
39986   Florida   Spine   0636194630101015   8/21/2018    Bill     10/22/2018    62323            2,000.00
39987   Florida   Spine   0636194630101015   8/21/2018    Bill     10/22/2018    J2001              105.00
39988   Florida   Spine   0636194630101015   8/21/2018    Bill     10/22/2018    J3490               25.00
39989   Florida   Spine   0636194630101015   8/21/2018    Bill     10/22/2018    J1020               35.00
39990   Florida   Spine   0413035320101022   9/15/2018    Bill     10/22/2018    99202              250.00
39991   Florida   Spine   0163996070101128   4/17/2018    Bill     10/22/2018    99203              500.00
39992   Florida   Spine   0400784960101132   11/27/2017   Bill     10/22/2018    99213              350.00
39993   Florida   Spine   0400784960101132   11/27/2017   Bill     10/22/2018    62323            2,000.00
39994   Florida   Spine   0400784960101132   11/27/2017   Bill     10/22/2018    J2001              105.00
39995   Florida   Spine   0400784960101132   11/27/2017   Bill     10/22/2018    J1020               35.00
39996   Florida   Spine   0400784960101132   11/27/2017   Bill     10/22/2018    Q9965               25.00
39997   Florida   Spine   0315371000101126   7/17/2018    Bill     10/22/2018    99203              500.00
39998   Florida   Spine   0323067190101237   5/30/2018    Bill     10/22/2018    99203              500.00
39999   Florida   Spine   0522201450101038   9/13/2018    Bill     10/22/2018    99203              500.00
40000   Florida   Spine   0522201450101038   9/13/2018    Bill     10/22/2018    99203              500.00
40001   Florida   Spine   0369272530101039   7/23/2018    Bill     10/22/2018    99204              700.00
40002   Florida   Spine   0618043800101028   8/28/2018    Bill     10/22/2018    99213              350.00
40003   Florida   Spine   0618043800101028   8/28/2018    Bill     10/22/2018    62321            2,100.00
40004   Florida   Spine   0618043800101028   8/28/2018    Bill     10/22/2018    J2001              105.00
40005   Florida   Spine   0618043800101028   8/28/2018    Bill     10/22/2018    J3301               70.00
40006   Florida   Spine   0618043800101028   8/28/2018    Bill     10/22/2018    Q9965               25.00
40007   Florida   Spine   0618043800101028   8/28/2018    Bill     10/22/2018    81025               25.00
40008   Florida   Spine   0548690840101056   8/3/2018     Bill     10/22/2018    99213              350.00
40009   Florida   Spine   0548690840101056   8/3/2018     Bill     10/22/2018    62323            2,000.00
40010   Florida   Spine   0548690840101056   8/3/2018     Bill     10/22/2018    J2001               70.00
40011   Florida   Spine   0548690840101056   8/3/2018     Bill     10/22/2018    J1020               35.00
40012   Florida   Spine   0076778310101050   8/14/2018    Bill     10/22/2018    99213              350.00
40013   Florida   Spine   0178242940101284   9/21/2018    Bill     10/22/2018    99203              500.00
40014   Florida   Spine   0543598130101048   3/2/2018     Bill     10/22/2018    99213              350.00
40015   Florida   Spine   0543598130101048   3/2/2018     Bill     10/22/2018    20553              300.00
40016   Florida   Spine   0543598130101048   3/2/2018     Bill     10/22/2018    J1020               35.00
40017   Florida   Spine   0543598130101048   3/2/2018     Bill     10/22/2018    J3490               25.00
40018   Florida   Spine   0591217000101027   10/5/2018    Bill     10/22/2018    99203              500.00
40019   Florida   Spine   0315693750101059   8/27/2018    Bill     10/22/2018    99213              350.00
40020   Florida   Spine   0176564850101091   10/4/2018    Bill     10/22/2018    99203              500.00
40021   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    99203              500.00
40022   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    99203              500.00
40023   Florida   Spine   0527586250101039   8/19/2018    Bill     10/29/2018    99203              500.00
40024   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    99213              350.00
40025   Florida   Spine   0545688200101032   5/21/2018    Bill     10/29/2018    99204              700.00
40026   Florida   Spine   0521432040101037   9/27/2018    Bill     10/29/2018    99203              500.00
40027   Florida   Spine   0366832830101014   7/10/2018    Bill     10/29/2018    99204              700.00
40028   Florida   Spine   0333094770101070   9/20/2018    Bill     10/29/2018    72148            1,950.00
40029   Florida   Spine   0333094770101070   9/20/2018    Bill     10/29/2018    73221            1,750.00
40030   Florida   Spine   0129397080101039   9/2/2018     Bill     10/29/2018    72141            1,950.00
40031   Florida   Spine   0129397080101039   9/2/2018     Bill     10/29/2018    72148            1,950.00
40032   Florida   Spine   0565895540101011   9/2/2018     Bill     10/29/2018    72141            1,950.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 786 of
                                                   2767

40033   Florida   Spine   0565895540101011   9/2/2018    Bill      10/29/2018    72148            1,950.00
40034   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    72141            1,950.00
40035   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    72148            1,950.00
40036   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    72148            1,950.00
40037   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    73721            1,750.00
40038   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    73721            1,750.00
40039   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    72148            1,950.00
40040   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    72141            1,950.00
40041   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    72141            1,950.00
40042   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    72148            1,950.00
40043   Florida   Spine   0532247620101018   9/28/2018   Bill      10/29/2018    72141            1,950.00
40044   Florida   Spine   0532247620101018   9/28/2018   Bill      10/29/2018    72148            1,950.00
40045   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    72141            1,950.00
40046   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    73221            1,750.00
40047   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    72141            1,950.00
40048   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    72148            1,950.00
40049   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    99211               77.00
40050   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97530               90.00
40051   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97112               77.00
40052   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97140               72.00
40053   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    G0283               44.00
40054   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97010               60.00
40055   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97035               44.00
40056   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    99211               77.00
40057   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    97530               90.00
40058   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    97110               77.00
40059   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    97112               77.00
40060   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    97140               72.00
40061   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    G0283               44.00
40062   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    97010               60.00
40063   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    99211               77.00
40064   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97530               90.00
40065   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97110               77.00
40066   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97140               72.00
40067   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    G0283               44.00
40068   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97010               60.00
40069   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    99211               77.00
40070   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97530               90.00
40071   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97112               77.00
40072   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97140               72.00
40073   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    G0283               44.00
40074   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97010               60.00
40075   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97035               44.00
40076   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    99211               77.00
40077   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97530               90.00
40078   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97110               77.00
40079   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97112               77.00
40080   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97140               72.00
40081   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    G0283               44.00
40082   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97010               60.00
40083   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    99211               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 787 of
                                                   2767

40084   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97530            90.00
40085   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97110            77.00
40086   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97140            72.00
40087   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    G0283            44.00
40088   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97010            60.00
40089   Florida   Spine   0543887530101041   7/7/2018    Bill      10/29/2018    99211            77.00
40090   Florida   Spine   0543887530101041   7/7/2018    Bill      10/29/2018    97530            90.00
40091   Florida   Spine   0543887530101041   7/7/2018    Bill      10/29/2018    97112            77.00
40092   Florida   Spine   0543887530101041   7/7/2018    Bill      10/29/2018    97140            72.00
40093   Florida   Spine   0543887530101041   7/7/2018    Bill      10/29/2018    G0283            44.00
40094   Florida   Spine   0543887530101041   7/7/2018    Bill      10/29/2018    97010            60.00
40095   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    99211            77.00
40096   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    97530            90.00
40097   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    97112            77.00
40098   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    97140            72.00
40099   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    G0283            44.00
40100   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    97010            60.00
40101   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    97012            55.00
40102   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    99211            77.00
40103   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    97140            72.00
40104   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    G0283            44.00
40105   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    97010            60.00
40106   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    97035            44.00
40107   Florida   Spine   0481399880101104   9/4/2018    Bill      10/29/2018    99211            77.00
40108   Florida   Spine   0481399880101104   9/4/2018    Bill      10/29/2018    97530            90.00
40109   Florida   Spine   0481399880101104   9/4/2018    Bill      10/29/2018    97112            77.00
40110   Florida   Spine   0481399880101104   9/4/2018    Bill      10/29/2018    97140            72.00
40111   Florida   Spine   0481399880101104   9/4/2018    Bill      10/29/2018    G0283            44.00
40112   Florida   Spine   0481399880101104   9/4/2018    Bill      10/29/2018    97010            60.00
40113   Florida   Spine   0481399880101104   9/4/2018    Bill      10/29/2018    97035            44.00
40114   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    99211            77.00
40115   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    97530            90.00
40116   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    97110            77.00
40117   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    97112            77.00
40118   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    97140            72.00
40119   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    G0283            44.00
40120   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    97010            60.00
40121   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    99211            77.00
40122   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    97530            90.00
40123   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    97110            77.00
40124   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    97140            72.00
40125   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    G0283            44.00
40126   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    97010            60.00
40127   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    97012            55.00
40128   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    99211            77.00
40129   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97530            90.00
40130   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97110            77.00
40131   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97140            72.00
40132   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    G0283            44.00
40133   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97010            60.00
40134   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97012            55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 788 of
                                                   2767

40135   Florida   Spine   0380155970101236   5/9/2018    Bill      10/29/2018    99211             77.00
40136   Florida   Spine   0380155970101236   5/9/2018    Bill      10/29/2018    97530             90.00
40137   Florida   Spine   0380155970101236   5/9/2018    Bill      10/29/2018    97140             72.00
40138   Florida   Spine   0380155970101236   5/9/2018    Bill      10/29/2018    G0283             44.00
40139   Florida   Spine   0380155970101236   5/9/2018    Bill      10/29/2018    97010             60.00
40140   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    99211             77.00
40141   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97530             90.00
40142   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97110             77.00
40143   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97140             72.00
40144   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    G0283             44.00
40145   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97010             60.00
40146   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97039             44.00
40147   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    99213            350.00
40148   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    82950             25.00
40149   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    99211             77.00
40150   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97530             90.00
40151   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97110             77.00
40152   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97140             72.00
40153   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97010             60.00
40154   Florida   Spine   0624873670101035   9/23/2018   Bill      10/29/2018    99211             77.00
40155   Florida   Spine   0624873670101035   9/23/2018   Bill      10/29/2018    97039             44.00
40156   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    99211             77.00
40157   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    97530             90.00
40158   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    97110             77.00
40159   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    97140             72.00
40160   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    G0283             44.00
40161   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    97010             60.00
40162   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    99211             77.00
40163   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    97530             90.00
40164   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    97110             77.00
40165   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    97112             77.00
40166   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    97140             72.00
40167   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    G0283             44.00
40168   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    97010             60.00
40169   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    99211             77.00
40170   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    97530             90.00
40171   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    97112             77.00
40172   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    97140             72.00
40173   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    G0283             44.00
40174   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    97010             60.00
40175   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    98941             88.00
40176   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    97530             90.00
40177   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    97140             72.00
40178   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    G0283             44.00
40179   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    99211             77.00
40180   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97530             90.00
40181   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97110             77.00
40182   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97140             72.00
40183   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    G0283             44.00
40184   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97010             60.00
40185   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 789 of
                                                   2767

40186   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97530            90.00
40187   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97110            77.00
40188   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97112            77.00
40189   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97140            72.00
40190   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97010            60.00
40191   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    99211            77.00
40192   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97530            90.00
40193   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97110            77.00
40194   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97140            72.00
40195   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    G0283            44.00
40196   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97010            60.00
40197   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    99211            77.00
40198   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97530            90.00
40199   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97112            77.00
40200   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97140            72.00
40201   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97035            44.00
40202   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97010            60.00
40203   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    G0283            44.00
40204   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    99211            77.00
40205   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97530            90.00
40206   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97112            77.00
40207   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97010            60.00
40208   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    G0283            44.00
40209   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97140            72.00
40210   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    99211            77.00
40211   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97530            90.00
40212   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97110            77.00
40213   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97112            77.00
40214   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97140            72.00
40215   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97010            60.00
40216   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    G0283            44.00
40217   Florida   Spine   0556361290101017   9/20/2018   Bill      10/29/2018    99211            77.00
40218   Florida   Spine   0556361290101017   9/20/2018   Bill      10/29/2018    97530            90.00
40219   Florida   Spine   0556361290101017   9/20/2018   Bill      10/29/2018    97112            77.00
40220   Florida   Spine   0556361290101017   9/20/2018   Bill      10/29/2018    97140            72.00
40221   Florida   Spine   0556361290101017   9/20/2018   Bill      10/29/2018    97035            44.00
40222   Florida   Spine   0556361290101017   9/20/2018   Bill      10/29/2018    97010            60.00
40223   Florida   Spine   0556361290101017   9/20/2018   Bill      10/29/2018    G0283            44.00
40224   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    99211            77.00
40225   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97530            90.00
40226   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97112            77.00
40227   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97140            72.00
40228   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    G0283            44.00
40229   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97010            60.00
40230   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97035            44.00
40231   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    99211            77.00
40232   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97530            90.00
40233   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97112            77.00
40234   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97140            72.00
40235   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    G0283            44.00
40236   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 790 of
                                                   2767

40237   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97035               44.00
40238   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    98940               72.00
40239   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    98943               72.00
40240   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    97530               90.00
40241   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    97140               72.00
40242   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    G0283               44.00
40243   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    97010               60.00
40244   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    97012               55.00
40245   Florida   Spine   0598544170101013   6/23/2018   Bill      10/29/2018    97530               90.00
40246   Florida   Spine   0598544170101013   6/23/2018   Bill      10/29/2018    97112               77.00
40247   Florida   Spine   0598544170101013   6/23/2018   Bill      10/29/2018    G0283               44.00
40248   Florida   Spine   0598544170101013   6/23/2018   Bill      10/29/2018    97010               60.00
40249   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    99211               77.00
40250   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97530               90.00
40251   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97112               77.00
40252   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97140               72.00
40253   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97010               60.00
40254   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    G0283               44.00
40255   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    98941               88.00
40256   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97530               90.00
40257   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97112               77.00
40258   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97140               72.00
40259   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    G0283               44.00
40260   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97010               60.00
40261   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    99211               77.00
40262   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97530               90.00
40263   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97112               77.00
40264   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97140               72.00
40265   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97035               44.00
40266   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97010               60.00
40267   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    G0283               44.00
40268   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    73221            1,750.00
40269   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    72148            1,950.00
40270   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    99211               77.00
40271   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97530               90.00
40272   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97112               77.00
40273   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97012               55.00
40274   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97010               60.00
40275   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    G0283               44.00
40276   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    98941               88.00
40277   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97110               77.00
40278   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97112               77.00
40279   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97012               55.00
40280   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97140               72.00
40281   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97010               60.00
40282   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    G0283               44.00
40283   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    72141            1,950.00
40284   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    72148            1,950.00
40285   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    99211               77.00
40286   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97530               90.00
40287   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97112               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 791 of
                                                   2767

40288   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97012               55.00
40289   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97010               60.00
40290   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    G0283               44.00
40291   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    99211               77.00
40292   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97530               90.00
40293   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97110               77.00
40294   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97010               60.00
40295   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    G0283               44.00
40296   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    99211               77.00
40297   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    97110               77.00
40298   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    97112               77.00
40299   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    97140               72.00
40300   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    97010               60.00
40301   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    G0283               44.00
40302   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    99211               77.00
40303   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97530               90.00
40304   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97110               77.00
40305   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97012               55.00
40306   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97140               72.00
40307   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97010               60.00
40308   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    G0283               44.00
40309   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    99211               77.00
40310   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97530               90.00
40311   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97112               77.00
40312   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97140               72.00
40313   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97010               60.00
40314   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    G0283               44.00
40315   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97035               44.00
40316   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    99211               77.00
40317   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97530               90.00
40318   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97110               77.00
40319   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97140               72.00
40320   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97010               60.00
40321   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    G0283               44.00
40322   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    72141            1,950.00
40323   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    72146            1,950.00
40324   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    99211               77.00
40325   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97530               90.00
40326   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97110               77.00
40327   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97012               55.00
40328   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97010               60.00
40329   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    G0283               44.00
40330   Florida   Spine   0161334090101013   3/30/2016   Bill      10/29/2018    99211               77.00
40331   Florida   Spine   0161334090101013   3/30/2016   Bill      10/29/2018    97530               90.00
40332   Florida   Spine   0161334090101013   3/30/2016   Bill      10/29/2018    97110               77.00
40333   Florida   Spine   0161334090101013   3/30/2016   Bill      10/29/2018    97010               60.00
40334   Florida   Spine   0161334090101013   3/30/2016   Bill      10/29/2018    G0283               44.00
40335   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    99211               77.00
40336   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    97530               90.00
40337   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    97110               77.00
40338   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    97140               72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 792 of
                                                   2767

40339   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    97010            60.00
40340   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    G0283            44.00
40341   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    99211            77.00
40342   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97530            90.00
40343   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97110            77.00
40344   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97140            72.00
40345   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97035            44.00
40346   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97010            60.00
40347   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    G0283            44.00
40348   Florida   Spine   0633704110101013   8/18/2018   Bill      10/29/2018    99211            77.00
40349   Florida   Spine   0633704110101013   8/18/2018   Bill      10/29/2018    97039            44.00
40350   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    99211            77.00
40351   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97530            90.00
40352   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97110            77.00
40353   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97112            77.00
40354   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97140            72.00
40355   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97010            60.00
40356   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    G0283            44.00
40357   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    99211            77.00
40358   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97530            90.00
40359   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97110            77.00
40360   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97140            72.00
40361   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97010            60.00
40362   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    G0283            44.00
40363   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    99211            77.00
40364   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    97530            90.00
40365   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    97110            77.00
40366   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    97140            72.00
40367   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    97035            44.00
40368   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    99211            77.00
40369   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97530            90.00
40370   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97110            77.00
40371   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97140            72.00
40372   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97010            60.00
40373   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    G0283            44.00
40374   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    99211            77.00
40375   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97530            90.00
40376   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97112            77.00
40377   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97140            72.00
40378   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97035            44.00
40379   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97010            60.00
40380   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    G0283            44.00
40381   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    99211            77.00
40382   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97530            90.00
40383   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97112            77.00
40384   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97140            72.00
40385   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97035            44.00
40386   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97010            60.00
40387   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    G0283            44.00
40388   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    99211            77.00
40389   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 793 of
                                                   2767

40390   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97140             72.00
40391   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97010             60.00
40392   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    99211             77.00
40393   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    97530             90.00
40394   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    97110             77.00
40395   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    97140             72.00
40396   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    97010             60.00
40397   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    G0283             44.00
40398   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    99211             77.00
40399   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97530             90.00
40400   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97140             72.00
40401   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97010             60.00
40402   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    G0283             44.00
40403   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    99211             77.00
40404   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97530             90.00
40405   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97140             72.00
40406   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97010             60.00
40407   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    99211             77.00
40408   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97530             90.00
40409   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97110             77.00
40410   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97112             77.00
40411   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97140             72.00
40412   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97010             60.00
40413   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    G0283             44.00
40414   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    99211             77.00
40415   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    97530             90.00
40416   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    97110             77.00
40417   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    97112             77.00
40418   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    97140             72.00
40419   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    97010             60.00
40420   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    G0283             44.00
40421   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    99211             77.00
40422   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97530             90.00
40423   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97110             77.00
40424   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97140             72.00
40425   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97039             44.00
40426   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97010             60.00
40427   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    G0283             44.00
40428   Florida   Spine   0424697340101030   7/6/2018    Bill      10/29/2018    99213            193.00
40429   Florida   Spine   0424697340101030   7/6/2018    Bill      10/29/2018    97110             77.00
40430   Florida   Spine   0424697340101030   7/6/2018    Bill      10/29/2018    97112             77.00
40431   Florida   Spine   0424697340101030   7/6/2018    Bill      10/29/2018    97140             72.00
40432   Florida   Spine   0424697340101030   7/6/2018    Bill      10/29/2018    97010             60.00
40433   Florida   Spine   0424697340101030   7/6/2018    Bill      10/29/2018    G0283             44.00
40434   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    99211             77.00
40435   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97530             90.00
40436   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97110             77.00
40437   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97012             55.00
40438   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97010             60.00
40439   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    G0283             44.00
40440   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    98941             88.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 794 of
                                                   2767

40441   Florida   Spine   0611345670101013   7/4/2018     Bill     10/29/2018    97110             77.00
40442   Florida   Spine   0611345670101013   7/4/2018     Bill     10/29/2018    97112             77.00
40443   Florida   Spine   0611345670101013   7/4/2018     Bill     10/29/2018    97012             55.00
40444   Florida   Spine   0611345670101013   7/4/2018     Bill     10/29/2018    97140             72.00
40445   Florida   Spine   0611345670101013   7/4/2018     Bill     10/29/2018    97010             60.00
40446   Florida   Spine   0611345670101013   7/4/2018     Bill     10/29/2018    G0283             44.00
40447   Florida   Spine   0600759760101019   8/24/2018    Bill     10/29/2018    99211             77.00
40448   Florida   Spine   0600759760101019   8/24/2018    Bill     10/29/2018    97530             90.00
40449   Florida   Spine   0600759760101019   8/24/2018    Bill     10/29/2018    97110             77.00
40450   Florida   Spine   0600759760101019   8/24/2018    Bill     10/29/2018    97012             55.00
40451   Florida   Spine   0600759760101019   8/24/2018    Bill     10/29/2018    97010             60.00
40452   Florida   Spine   0600759760101019   8/24/2018    Bill     10/29/2018    G0283             44.00
40453   Florida   Spine   0547354780101011   9/15/2018    Bill     10/29/2018    99203            275.00
40454   Florida   Spine   0547354780101011   9/15/2018    Bill     10/29/2018    97140             72.00
40455   Florida   Spine   0547354780101011   9/15/2018    Bill     10/29/2018    97035             44.00
40456   Florida   Spine   0547354780101011   9/15/2018    Bill     10/29/2018    97010             60.00
40457   Florida   Spine   0547354780101011   9/15/2018    Bill     10/29/2018    G0283             44.00
40458   Florida   Spine   0547354780101011   9/15/2018    Bill     10/29/2018    A4556             22.00
40459   Florida   Spine   0609211730101027   8/10/2018    Bill     10/29/2018    99212            105.00
40460   Florida   Spine   0609211730101027   8/10/2018    Bill     10/29/2018    97110             77.00
40461   Florida   Spine   0609211730101027   8/10/2018    Bill     10/29/2018    97112             77.00
40462   Florida   Spine   0609211730101027   8/10/2018    Bill     10/29/2018    97140             72.00
40463   Florida   Spine   0609211730101027   8/10/2018    Bill     10/29/2018    97010             60.00
40464   Florida   Spine   0609211730101027   8/10/2018    Bill     10/29/2018    G0283             44.00
40465   Florida   Spine   0315339680101047   7/27/2018    Bill     10/29/2018    99211             77.00
40466   Florida   Spine   0315339680101047   7/27/2018    Bill     10/29/2018    97110             77.00
40467   Florida   Spine   0315339680101047   7/27/2018    Bill     10/29/2018    97112             77.00
40468   Florida   Spine   0315339680101047   7/27/2018    Bill     10/29/2018    97140             72.00
40469   Florida   Spine   0315339680101047   7/27/2018    Bill     10/29/2018    97010             60.00
40470   Florida   Spine   0315339680101047   7/27/2018    Bill     10/29/2018    G0283             44.00
40471   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    99211             77.00
40472   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97530             90.00
40473   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97112             77.00
40474   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97140             72.00
40475   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    G0283             44.00
40476   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97010             60.00
40477   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97035             44.00
40478   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    99211             77.00
40479   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97140             72.00
40480   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    G0283             44.00
40481   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97010             60.00
40482   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    99211             77.00
40483   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97530             90.00
40484   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97110             77.00
40485   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97112             77.00
40486   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97140             72.00
40487   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    G0283             44.00
40488   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97010             60.00
40489   Florida   Spine   0530469460101153   9/27/2018    Bill     10/29/2018    99211             77.00
40490   Florida   Spine   0530469460101153   9/27/2018    Bill     10/29/2018    97530             90.00
40491   Florida   Spine   0530469460101153   9/27/2018    Bill     10/29/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 795 of
                                                   2767

40492   Florida   Spine   0530469460101153   9/27/2018   Bill      10/29/2018    97140             72.00
40493   Florida   Spine   0530469460101153   9/27/2018   Bill      10/29/2018    G0283             44.00
40494   Florida   Spine   0530469460101153   9/27/2018   Bill      10/29/2018    97010             60.00
40495   Florida   Spine   0530469460101153   9/27/2018   Bill      10/29/2018    97012             55.00
40496   Florida   Spine   0538615450101015   7/26/2018   Bill      10/29/2018    99211             77.00
40497   Florida   Spine   0538615450101015   7/26/2018   Bill      10/29/2018    97110             77.00
40498   Florida   Spine   0538615450101015   7/26/2018   Bill      10/29/2018    97112             77.00
40499   Florida   Spine   0538615450101015   7/26/2018   Bill      10/29/2018    97140             72.00
40500   Florida   Spine   0538615450101015   7/26/2018   Bill      10/29/2018    97010             60.00
40501   Florida   Spine   0538615450101015   7/26/2018   Bill      10/29/2018    G0283             44.00
40502   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    99211             77.00
40503   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    97530             90.00
40504   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    97112             77.00
40505   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    97140             72.00
40506   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    G0283             44.00
40507   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    97010             60.00
40508   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    97012             55.00
40509   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    98941             88.00
40510   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    97110             77.00
40511   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    97112             77.00
40512   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    97140             72.00
40513   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    97010             60.00
40514   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    G0283             44.00
40515   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    97039             44.00
40516   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    99203            275.00
40517   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    97140             72.00
40518   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    G0283             44.00
40519   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    97010             60.00
40520   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    A4556             22.00
40521   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    98941             88.00
40522   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    97530             90.00
40523   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    97110             77.00
40524   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    97140             72.00
40525   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    G0283             44.00
40526   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    97010             60.00
40527   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    97012             55.00
40528   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99211             77.00
40529   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530             90.00
40530   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112             77.00
40531   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140             72.00
40532   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283             44.00
40533   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010             60.00
40534   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97035             44.00
40535   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    99211             77.00
40536   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97530             90.00
40537   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97110             77.00
40538   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97140             72.00
40539   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    G0283             44.00
40540   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97039             44.00
40541   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    99211             77.00
40542   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 796 of
                                                   2767

40543   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97112            77.00
40544   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97140            72.00
40545   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    G0283            44.00
40546   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97010            60.00
40547   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97035            44.00
40548   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99211            77.00
40549   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530            90.00
40550   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112            77.00
40551   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140            72.00
40552   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010            60.00
40553   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99211            77.00
40554   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530            90.00
40555   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112            77.00
40556   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140            72.00
40557   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283            44.00
40558   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010            60.00
40559   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97035            44.00
40560   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    99211            77.00
40561   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97530            90.00
40562   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97112            77.00
40563   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97140            72.00
40564   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    G0283            44.00
40565   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97010            60.00
40566   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97035            44.00
40567   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    99211            77.00
40568   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97530            90.00
40569   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97110            77.00
40570   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97140            72.00
40571   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    G0283            44.00
40572   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97010            60.00
40573   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97012            55.00
40574   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    G0283            44.00
40575   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    99211            77.00
40576   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97530            90.00
40577   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97112            77.00
40578   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97140            72.00
40579   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97035            44.00
40580   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97010            60.00
40581   Florida   Spine   0450027330101062   6/25/2018   Bill      10/29/2018    99211            77.00
40582   Florida   Spine   0450027330101062   6/25/2018   Bill      10/29/2018    97530            90.00
40583   Florida   Spine   0450027330101062   6/25/2018   Bill      10/29/2018    97112            77.00
40584   Florida   Spine   0450027330101062   6/25/2018   Bill      10/29/2018    97140            72.00
40585   Florida   Spine   0450027330101062   6/25/2018   Bill      10/29/2018    G0283            44.00
40586   Florida   Spine   0450027330101062   6/25/2018   Bill      10/29/2018    97010            60.00
40587   Florida   Spine   0450027330101062   6/25/2018   Bill      10/29/2018    97012            55.00
40588   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    99211            77.00
40589   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97530            90.00
40590   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97110            77.00
40591   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97112            77.00
40592   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97140            72.00
40593   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 797 of
                                                   2767

40594   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97010             60.00
40595   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    99211             77.00
40596   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97530             90.00
40597   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97112             77.00
40598   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97140             72.00
40599   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97035             44.00
40600   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97010             60.00
40601   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    G0283             44.00
40602   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    99211             77.00
40603   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    97110             77.00
40604   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    97112             77.00
40605   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    97140             72.00
40606   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    G0283             44.00
40607   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    97010             60.00
40608   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    99211             77.00
40609   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    97530             90.00
40610   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    97110             77.00
40611   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    97112             77.00
40612   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    97140             72.00
40613   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    G0283             44.00
40614   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    97010             60.00
40615   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    99211             77.00
40616   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97530             90.00
40617   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97110             77.00
40618   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97140             72.00
40619   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97035             44.00
40620   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97010             60.00
40621   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    G0283             44.00
40622   Florida   Spine   0469571730101023   8/27/2018   Bill      10/29/2018    99203            500.00
40623   Florida   Spine   0589605830101015   7/1/2018    Bill      10/29/2018    99203            500.00
40624   Florida   Spine   0591496040101011   7/18/2018   Bill      10/29/2018    99203            500.00
40625   Florida   Spine   0317869690101049   7/11/2018   Bill      10/29/2018    99213            350.00
40626   Florida   Spine   0448947090101066   9/17/2018   Bill      10/29/2018    99214            400.00
40627   Florida   Spine   0481399880101104   9/4/2018    Bill      10/29/2018    99214            400.00
40628   Florida   Spine   0160879240101124   5/4/2018    Bill      10/29/2018    99213            350.00
40629   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    99211             77.00
40630   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97530             90.00
40631   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97110             77.00
40632   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97140             72.00
40633   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    G0283             44.00
40634   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97010             60.00
40635   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    99211             77.00
40636   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97530             90.00
40637   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97112             77.00
40638   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97140             72.00
40639   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    G0283             44.00
40640   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97010             60.00
40641   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    99211             77.00
40642   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97530             90.00
40643   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97110             77.00
40644   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 798 of
                                                   2767

40645   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    G0283             44.00
40646   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97010             60.00
40647   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97039             44.00
40648   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    99211             77.00
40649   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    97110             77.00
40650   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    97112             77.00
40651   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    97140             72.00
40652   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    G0283             44.00
40653   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    97010             60.00
40654   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    97012             55.00
40655   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    99211             77.00
40656   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    97530             90.00
40657   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    97110             77.00
40658   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    97140             72.00
40659   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    G0283             44.00
40660   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    97010             60.00
40661   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    97039             44.00
40662   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    99211             77.00
40663   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    98941             88.00
40664   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    97112             77.00
40665   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    97140             72.00
40666   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    G0283             44.00
40667   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    97010             60.00
40668   Florida   Spine   0464837650101011   5/23/2018   Bill      10/29/2018    97012             55.00
40669   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    99212            105.00
40670   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    98940             72.00
40671   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    97110             77.00
40672   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    97140             72.00
40673   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    G0283             44.00
40674   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    97010             60.00
40675   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    97012             55.00
40676   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    99211             77.00
40677   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    97140             72.00
40678   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    G0283             44.00
40679   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    97010             60.00
40680   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    97035             44.00
40681   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    99212            105.00
40682   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97530             90.00
40683   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97110             77.00
40684   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97112             77.00
40685   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97140             72.00
40686   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    G0283             44.00
40687   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97010             60.00
40688   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    99211             77.00
40689   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    97530             90.00
40690   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    97110             77.00
40691   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    97112             77.00
40692   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    97140             72.00
40693   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    G0283             44.00
40694   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    97010             60.00
40695   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 799 of
                                                   2767

40696   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    97110             77.00
40697   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    97112             77.00
40698   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    97140             72.00
40699   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    G0283             44.00
40700   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    97010             60.00
40701   Florida   Spine   0559547900101218   9/15/2018   Bill      10/29/2018    99211             77.00
40702   Florida   Spine   0559547900101218   9/15/2018   Bill      10/29/2018    97530             90.00
40703   Florida   Spine   0559547900101218   9/15/2018   Bill      10/29/2018    97140             72.00
40704   Florida   Spine   0559547900101218   9/15/2018   Bill      10/29/2018    G0283             44.00
40705   Florida   Spine   0559547900101218   9/15/2018   Bill      10/29/2018    97010             60.00
40706   Florida   Spine   0559547900101218   9/15/2018   Bill      10/29/2018    97035             44.00
40707   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    99211             77.00
40708   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    97530             90.00
40709   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    97112             77.00
40710   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    97140             72.00
40711   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    G0283             44.00
40712   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    97010             60.00
40713   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    97035             44.00
40714   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    98941             88.00
40715   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97530             90.00
40716   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97112             77.00
40717   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97140             72.00
40718   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    G0283             44.00
40719   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97010             60.00
40720   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97039             44.00
40721   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    99211             77.00
40722   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97530             90.00
40723   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97110             77.00
40724   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97012             55.00
40725   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    G0283             44.00
40726   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97010             60.00
40727   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    99211             77.00
40728   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97530             90.00
40729   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97112             77.00
40730   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97140             72.00
40731   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    G0283             44.00
40732   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97010             60.00
40733   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97035             44.00
40734   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    99212            105.00
40735   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97530             90.00
40736   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97112             77.00
40737   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97140             72.00
40738   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    G0283             44.00
40739   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97010             60.00
40740   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97035             44.00
40741   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    99211             77.00
40742   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97530             90.00
40743   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97110             77.00
40744   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97112             77.00
40745   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97140             72.00
40746   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 800 of
                                                   2767

40747   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97010            60.00
40748   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    99211            77.00
40749   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    97530            90.00
40750   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    97110            77.00
40751   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    97112            77.00
40752   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    97140            72.00
40753   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    G0283            44.00
40754   Florida   Spine   0157462650101218   7/2/2018    Bill      10/29/2018    97010            60.00
40755   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    99211            77.00
40756   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    G0283            44.00
40757   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    97010            60.00
40758   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    99211            77.00
40759   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97530            90.00
40760   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97110            77.00
40761   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97140            72.00
40762   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    G0283            44.00
40763   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97010            60.00
40764   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97035            44.00
40765   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    99211            77.00
40766   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97530            90.00
40767   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97110            77.00
40768   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97140            72.00
40769   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97010            60.00
40770   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    99211            77.00
40771   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97530            90.00
40772   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97110            77.00
40773   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97112            77.00
40774   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97140            72.00
40775   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97010            60.00
40776   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    99211            77.00
40777   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97530            90.00
40778   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97112            77.00
40779   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97140            72.00
40780   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97035            44.00
40781   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97010            60.00
40782   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    G0283            44.00
40783   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    99211            77.00
40784   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97530            90.00
40785   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97112            77.00
40786   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97010            60.00
40787   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    G0283            44.00
40788   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97140            72.00
40789   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    99211            77.00
40790   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97530            90.00
40791   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97110            77.00
40792   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97112            77.00
40793   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97140            72.00
40794   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97010            60.00
40795   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    G0283            44.00
40796   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    99211            77.00
40797   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 801 of
                                                   2767

40798   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97112             77.00
40799   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97140             72.00
40800   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    G0283             44.00
40801   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97010             60.00
40802   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97035             44.00
40803   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    98940             72.00
40804   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    98943             72.00
40805   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    97530             90.00
40806   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    97140             72.00
40807   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    G0283             44.00
40808   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    97010             60.00
40809   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    97035             44.00
40810   Florida   Spine   0604261670101045   8/25/2018   Bill      10/29/2018    97039             44.00
40811   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    99211             77.00
40812   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97530             90.00
40813   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97110             77.00
40814   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97112             77.00
40815   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97140             72.00
40816   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97010             60.00
40817   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    99211             77.00
40818   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97530             90.00
40819   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97140             72.00
40820   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97010             60.00
40821   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    99211             77.00
40822   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97530             90.00
40823   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97112             77.00
40824   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97012             55.00
40825   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97010             60.00
40826   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    G0283             44.00
40827   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    98941             88.00
40828   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    99212            105.00
40829   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97110             77.00
40830   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97112             77.00
40831   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97012             55.00
40832   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97140             72.00
40833   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97010             60.00
40834   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    G0283             44.00
40835   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    99211             77.00
40836   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97530             90.00
40837   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97112             77.00
40838   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97012             55.00
40839   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97010             60.00
40840   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    G0283             44.00
40841   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    99211             77.00
40842   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97530             90.00
40843   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97110             77.00
40844   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97012             55.00
40845   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97140             72.00
40846   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97010             60.00
40847   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    G0283             44.00
40848   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 802 of
                                                   2767

40849   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97112             77.00
40850   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97140             72.00
40851   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97010             60.00
40852   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    G0283             44.00
40853   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    99211             77.00
40854   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    97110             77.00
40855   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    97010             60.00
40856   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    G0283             44.00
40857   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    99211             77.00
40858   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    97530             90.00
40859   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    97140             72.00
40860   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    97010             60.00
40861   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    G0283             44.00
40862   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    99212            105.00
40863   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97530             90.00
40864   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97110             77.00
40865   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97140             72.00
40866   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97010             60.00
40867   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    G0283             44.00
40868   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    99211             77.00
40869   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97110             77.00
40870   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97112             77.00
40871   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97140             72.00
40872   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97010             60.00
40873   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    G0283             44.00
40874   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    99211             77.00
40875   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97530             90.00
40876   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97110             77.00
40877   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97140             72.00
40878   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97035             44.00
40879   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97010             60.00
40880   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    G0283             44.00
40881   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    G0283             44.00
40882   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    99211             77.00
40883   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97530             90.00
40884   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97112             77.00
40885   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97140             72.00
40886   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97035             44.00
40887   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97010             60.00
40888   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    99212            105.00
40889   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    97110             77.00
40890   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    97112             77.00
40891   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    97140             72.00
40892   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    97010             60.00
40893   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    G0283             44.00
40894   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    99211             77.00
40895   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97530             90.00
40896   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97112             77.00
40897   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97140             72.00
40898   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97035             44.00
40899   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 803 of
                                                   2767

40900   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    G0283            44.00
40901   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    99211            77.00
40902   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    97530            90.00
40903   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    97110            77.00
40904   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    97140            72.00
40905   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    97010            60.00
40906   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    G0283            44.00
40907   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    99211            77.00
40908   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97530            90.00
40909   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97110            77.00
40910   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97112            77.00
40911   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97140            72.00
40912   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97010            60.00
40913   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    G0283            44.00
40914   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    99211            77.00
40915   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97530            90.00
40916   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97110            77.00
40917   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97140            72.00
40918   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97010            60.00
40919   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    99211            77.00
40920   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97530            90.00
40921   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97112            77.00
40922   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97140            72.00
40923   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97010            60.00
40924   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    G0283            44.00
40925   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    99211            77.00
40926   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97110            77.00
40927   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97112            77.00
40928   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97140            72.00
40929   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97010            60.00
40930   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    G0283            44.00
40931   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    99211            77.00
40932   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97530            90.00
40933   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97140            72.00
40934   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97010            60.00
40935   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    99211            77.00
40936   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97530            90.00
40937   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97110            77.00
40938   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97140            72.00
40939   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    97010            60.00
40940   Florida   Spine   0338463930101095   9/6/2018    Bill      10/29/2018    G0283            44.00
40941   Florida   Spine   0448947090101066   9/17/2018   Bill      10/29/2018    99211            77.00
40942   Florida   Spine   0448947090101066   9/17/2018   Bill      10/29/2018    97530            90.00
40943   Florida   Spine   0448947090101066   9/17/2018   Bill      10/29/2018    97112            77.00
40944   Florida   Spine   0448947090101066   9/17/2018   Bill      10/29/2018    97140            72.00
40945   Florida   Spine   0448947090101066   9/17/2018   Bill      10/29/2018    97035            44.00
40946   Florida   Spine   0448947090101066   9/17/2018   Bill      10/29/2018    97010            60.00
40947   Florida   Spine   0448947090101066   9/17/2018   Bill      10/29/2018    G0283            44.00
40948   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    99211            77.00
40949   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    97530            90.00
40950   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    97012            55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 804 of
                                                   2767

40951   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    97140             72.00
40952   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    97035             44.00
40953   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    97010             60.00
40954   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    G0283             44.00
40955   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    98941             88.00
40956   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    97110             77.00
40957   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    97112             77.00
40958   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    97012             55.00
40959   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    97140             72.00
40960   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    97010             60.00
40961   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    G0283             44.00
40962   Florida   Spine   0600759760101019   8/24/2018   Bill      10/29/2018    99211             77.00
40963   Florida   Spine   0600759760101019   8/24/2018   Bill      10/29/2018    97530             90.00
40964   Florida   Spine   0600759760101019   8/24/2018   Bill      10/29/2018    97110             77.00
40965   Florida   Spine   0600759760101019   8/24/2018   Bill      10/29/2018    97012             55.00
40966   Florida   Spine   0600759760101019   8/24/2018   Bill      10/29/2018    97010             60.00
40967   Florida   Spine   0600759760101019   8/24/2018   Bill      10/29/2018    G0283             44.00
40968   Florida   Spine   0547354780101011   9/15/2018   Bill      10/29/2018    99211             77.00
40969   Florida   Spine   0547354780101011   9/15/2018   Bill      10/29/2018    97530             90.00
40970   Florida   Spine   0547354780101011   9/15/2018   Bill      10/29/2018    97112             77.00
40971   Florida   Spine   0547354780101011   9/15/2018   Bill      10/29/2018    97140             72.00
40972   Florida   Spine   0547354780101011   9/15/2018   Bill      10/29/2018    97035             44.00
40973   Florida   Spine   0547354780101011   9/15/2018   Bill      10/29/2018    97010             60.00
40974   Florida   Spine   0547354780101011   9/15/2018   Bill      10/29/2018    G0283             44.00
40975   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    99211             77.00
40976   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97530             90.00
40977   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97112             77.00
40978   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97140             72.00
40979   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97010             60.00
40980   Florida   Spine   0315339680101047   7/27/2018   Bill      10/29/2018    99211             77.00
40981   Florida   Spine   0315339680101047   7/27/2018   Bill      10/29/2018    97110             77.00
40982   Florida   Spine   0315339680101047   7/27/2018   Bill      10/29/2018    97112             77.00
40983   Florida   Spine   0315339680101047   7/27/2018   Bill      10/29/2018    97140             72.00
40984   Florida   Spine   0315339680101047   7/27/2018   Bill      10/29/2018    97010             60.00
40985   Florida   Spine   0315339680101047   7/27/2018   Bill      10/29/2018    G0283             44.00
40986   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    99213            350.00
40987   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    99213            350.00
40988   Florida   Spine   0538615450101015   7/26/2018   Bill      10/29/2018    99211             77.00
40989   Florida   Spine   0538615450101015   7/26/2018   Bill      10/29/2018    97110             77.00
40990   Florida   Spine   0538615450101015   7/26/2018   Bill      10/29/2018    97112             77.00
40991   Florida   Spine   0538615450101015   7/26/2018   Bill      10/29/2018    97140             72.00
40992   Florida   Spine   0538615450101015   7/26/2018   Bill      10/29/2018    97010             60.00
40993   Florida   Spine   0538615450101015   7/26/2018   Bill      10/29/2018    G0283             44.00
40994   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    99211             77.00
40995   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    97530             90.00
40996   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    97110             77.00
40997   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    97140             72.00
40998   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    G0283             44.00
40999   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    97010             60.00
41000   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    97039             44.00
41001   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 805 of
                                                   2767

41002   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530             90.00
41003   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112             77.00
41004   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140             72.00
41005   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283             44.00
41006   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010             60.00
41007   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97035             44.00
41008   Florida   Spine   0176564850101091   10/4/2018   Bill      10/29/2018    99203            275.00
41009   Florida   Spine   0176564850101091   10/4/2018   Bill      10/29/2018    97140             72.00
41010   Florida   Spine   0176564850101091   10/4/2018   Bill      10/29/2018    G0283             44.00
41011   Florida   Spine   0176564850101091   10/4/2018   Bill      10/29/2018    97010             60.00
41012   Florida   Spine   0176564850101091   10/4/2018   Bill      10/29/2018    A4556             22.00
41013   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    99211             77.00
41014   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97530             90.00
41015   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97112             77.00
41016   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97140             72.00
41017   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    G0283             44.00
41018   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97010             60.00
41019   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97035             44.00
41020   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    99211             77.00
41021   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    97530             90.00
41022   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    97112             77.00
41023   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    97140             72.00
41024   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    G0283             44.00
41025   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    97010             60.00
41026   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    97035             44.00
41027   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99211             77.00
41028   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530             90.00
41029   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112             77.00
41030   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140             72.00
41031   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283             44.00
41032   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010             60.00
41033   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97035             44.00
41034   Florida   Spine   0469571730101023   8/27/2018   Bill      10/29/2018    99211             77.00
41035   Florida   Spine   0469571730101023   8/27/2018   Bill      10/29/2018    97530             90.00
41036   Florida   Spine   0469571730101023   8/27/2018   Bill      10/29/2018    97112             77.00
41037   Florida   Spine   0469571730101023   8/27/2018   Bill      10/29/2018    97140             72.00
41038   Florida   Spine   0469571730101023   8/27/2018   Bill      10/29/2018    G0283             44.00
41039   Florida   Spine   0469571730101023   8/27/2018   Bill      10/29/2018    97010             60.00
41040   Florida   Spine   0469571730101023   8/27/2018   Bill      10/29/2018    97035             44.00
41041   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99211             77.00
41042   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530             90.00
41043   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112             77.00
41044   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140             72.00
41045   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283             44.00
41046   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010             60.00
41047   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97035             44.00
41048   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    99211             77.00
41049   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97530             90.00
41050   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97112             77.00
41051   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97140             72.00
41052   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 806 of
                                                   2767

41053   Florida   Spine   0471870030101030   8/23/2018    Bill     10/29/2018    97010               60.00
41054   Florida   Spine   0471870030101030   8/23/2018    Bill     10/29/2018    97035               44.00
41055   Florida   Spine   0554122210101046   9/29/2018    Bill     10/29/2018    99211               77.00
41056   Florida   Spine   0554122210101046   9/29/2018    Bill     10/29/2018    97530               90.00
41057   Florida   Spine   0554122210101046   9/29/2018    Bill     10/29/2018    97112               77.00
41058   Florida   Spine   0554122210101046   9/29/2018    Bill     10/29/2018    97140               72.00
41059   Florida   Spine   0554122210101046   9/29/2018    Bill     10/29/2018    97035               44.00
41060   Florida   Spine   0554122210101046   9/29/2018    Bill     10/29/2018    97010               60.00
41061   Florida   Spine   0554122210101046   9/29/2018    Bill     10/29/2018    G0283               44.00
41062   Florida   Spine   0554122210101046   9/29/2018    Bill     10/29/2018    99203              500.00
41063   Florida   Spine   0151402780101064   8/30/2018    Bill     10/29/2018    99211               77.00
41064   Florida   Spine   0151402780101064   8/30/2018    Bill     10/29/2018    97530               90.00
41065   Florida   Spine   0151402780101064   8/30/2018    Bill     10/29/2018    97110               77.00
41066   Florida   Spine   0151402780101064   8/30/2018    Bill     10/29/2018    97140               72.00
41067   Florida   Spine   0151402780101064   8/30/2018    Bill     10/29/2018    97010               60.00
41068   Florida   Spine   0531786330101082   9/5/2018     Bill     10/29/2018    99211               77.00
41069   Florida   Spine   0531786330101082   9/5/2018     Bill     10/29/2018    97530               90.00
41070   Florida   Spine   0531786330101082   9/5/2018     Bill     10/29/2018    97112               77.00
41071   Florida   Spine   0531786330101082   9/5/2018     Bill     10/29/2018    97012               55.00
41072   Florida   Spine   0531786330101082   9/5/2018     Bill     10/29/2018    97010               60.00
41073   Florida   Spine   0531786330101082   9/5/2018     Bill     10/29/2018    G0283               44.00
41074   Florida   Spine   0413035320101022   9/15/2018    Bill     10/29/2018    99211               77.00
41075   Florida   Spine   0413035320101022   9/15/2018    Bill     10/29/2018    97530               90.00
41076   Florida   Spine   0413035320101022   9/15/2018    Bill     10/29/2018    97112               77.00
41077   Florida   Spine   0413035320101022   9/15/2018    Bill     10/29/2018    97140               72.00
41078   Florida   Spine   0413035320101022   9/15/2018    Bill     10/29/2018    97035               44.00
41079   Florida   Spine   0413035320101022   9/15/2018    Bill     10/29/2018    97010               60.00
41080   Florida   Spine   0413035320101022   9/15/2018    Bill     10/29/2018    G0283               44.00
41081   Florida   Spine   0531786330101082   9/5/2018     Bill     10/29/2018    99211               77.00
41082   Florida   Spine   0531786330101082   9/5/2018     Bill     10/29/2018    97530               90.00
41083   Florida   Spine   0531786330101082   9/5/2018     Bill     10/29/2018    97112               77.00
41084   Florida   Spine   0531786330101082   9/5/2018     Bill     10/29/2018    97012               55.00
41085   Florida   Spine   0531786330101082   9/5/2018     Bill     10/29/2018    97010               60.00
41086   Florida   Spine   0531786330101082   9/5/2018     Bill     10/29/2018    G0283               44.00
41087   Florida   Spine   0205247890101074   8/9/2018     Bill     10/29/2018    99211               77.00
41088   Florida   Spine   0205247890101074   8/9/2018     Bill     10/29/2018    97530               90.00
41089   Florida   Spine   0205247890101074   8/9/2018     Bill     10/29/2018    97110               77.00
41090   Florida   Spine   0205247890101074   8/9/2018     Bill     10/29/2018    97112               77.00
41091   Florida   Spine   0205247890101074   8/9/2018     Bill     10/29/2018    97140               72.00
41092   Florida   Spine   0205247890101074   8/9/2018     Bill     10/29/2018    G0283               44.00
41093   Florida   Spine   0205247890101074   8/9/2018     Bill     10/29/2018    97010               60.00
41094   Florida   Spine   0804473180108018   8/5/2018     Bill     10/29/2018    99203              500.00
41095   Florida   Spine   0603136760101025   10/30/2017   Bill     10/29/2018    99213              350.00
41096   Florida   Spine   0603136760101025   10/30/2017   Bill     10/29/2018    64633            7,000.00
41097   Florida   Spine   0603136760101025   10/30/2017   Bill     10/29/2018    64634            7,000.00
41098   Florida   Spine   0603136760101025   10/30/2017   Bill     10/29/2018    J2001               35.00
41099   Florida   Spine   0603136760101025   10/30/2017   Bill     10/29/2018    J3301               35.00
41100   Florida   Spine   0101858710101055   9/18/2018    Bill     10/29/2018    99211               77.00
41101   Florida   Spine   0101858710101055   9/18/2018    Bill     10/29/2018    97530               90.00
41102   Florida   Spine   0101858710101055   9/18/2018    Bill     10/29/2018    97110               77.00
41103   Florida   Spine   0101858710101055   9/18/2018    Bill     10/29/2018    97140               72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 807 of
                                                   2767

41104   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    G0283            44.00
41105   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97010            60.00
41106   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97035            44.00
41107   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97035            44.00
41108   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    99211            77.00
41109   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97530            90.00
41110   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97110            77.00
41111   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97140            72.00
41112   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    G0283            44.00
41113   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97010            60.00
41114   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97039            44.00
41115   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    99211            77.00
41116   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97530            90.00
41117   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97110            77.00
41118   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97112            77.00
41119   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97140            72.00
41120   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    G0283            44.00
41121   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97010            60.00
41122   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    99211            77.00
41123   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97530            90.00
41124   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97112            77.00
41125   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97140            72.00
41126   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    G0283            44.00
41127   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97010            60.00
41128   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    99211            77.00
41129   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97530            90.00
41130   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97110            77.00
41131   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97140            72.00
41132   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    G0283            44.00
41133   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97010            60.00
41134   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    99211            77.00
41135   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    97530            90.00
41136   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    97110            77.00
41137   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    97140            72.00
41138   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    G0283            44.00
41139   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    97010            60.00
41140   Florida   Spine   0419677180101057   9/20/2018   Bill      10/29/2018    97039            44.00
41141   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    99211            77.00
41142   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    97110            77.00
41143   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    97112            77.00
41144   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    97140            72.00
41145   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    G0283            44.00
41146   Florida   Spine   0573827830101013   8/8/2018    Bill      10/29/2018    97010            60.00
41147   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    99211            77.00
41148   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    97530            90.00
41149   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    97140            72.00
41150   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    G0283            44.00
41151   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    97010            60.00
41152   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    97035            44.00
41153   Florida   Spine   0554889790101022   8/22/2018   Bill      10/29/2018    99211            77.00
41154   Florida   Spine   0554889790101022   8/22/2018   Bill      10/29/2018    97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 808 of
                                                   2767

41155   Florida   Spine   0554889790101022   8/22/2018   Bill      10/29/2018    97110             77.00
41156   Florida   Spine   0554889790101022   8/22/2018   Bill      10/29/2018    97112             77.00
41157   Florida   Spine   0554889790101022   8/22/2018   Bill      10/29/2018    97140             72.00
41158   Florida   Spine   0554889790101022   8/22/2018   Bill      10/29/2018    G0283             44.00
41159   Florida   Spine   0554889790101022   8/22/2018   Bill      10/29/2018    97010             60.00
41160   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    99211             77.00
41161   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    97530             90.00
41162   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    97110             77.00
41163   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    97112             77.00
41164   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    97140             72.00
41165   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    G0283             44.00
41166   Florida   Spine   0414874410101065   7/5/2018    Bill      10/29/2018    97010             60.00
41167   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    99213            193.00
41168   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    99211             77.00
41169   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97530             90.00
41170   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97110             77.00
41171   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97140             72.00
41172   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    G0283             44.00
41173   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97010             60.00
41174   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97012             55.00
41175   Florida   Spine   0532247620101018   9/28/2018   Bill      10/29/2018    99211             77.00
41176   Florida   Spine   0532247620101018   9/28/2018   Bill      10/29/2018    97530             90.00
41177   Florida   Spine   0532247620101018   9/28/2018   Bill      10/29/2018    97112             77.00
41178   Florida   Spine   0532247620101018   9/28/2018   Bill      10/29/2018    97140             72.00
41179   Florida   Spine   0532247620101018   9/28/2018   Bill      10/29/2018    G0283             44.00
41180   Florida   Spine   0532247620101018   9/28/2018   Bill      10/29/2018    97010             60.00
41181   Florida   Spine   0532247620101018   9/28/2018   Bill      10/29/2018    97035             44.00
41182   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    99211             77.00
41183   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97530             90.00
41184   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97110             77.00
41185   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97140             72.00
41186   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    G0283             44.00
41187   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97010             60.00
41188   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97039             44.00
41189   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    99211             77.00
41190   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97530             90.00
41191   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97110             77.00
41192   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97140             72.00
41193   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    G0283             44.00
41194   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97010             60.00
41195   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97012             55.00
41196   Florida   Spine   0578487350101037   7/2/2018    Bill      10/29/2018    99211             77.00
41197   Florida   Spine   0578487350101037   7/2/2018    Bill      10/29/2018    97110             77.00
41198   Florida   Spine   0578487350101037   7/2/2018    Bill      10/29/2018    97112             77.00
41199   Florida   Spine   0578487350101037   7/2/2018    Bill      10/29/2018    97140             72.00
41200   Florida   Spine   0578487350101037   7/2/2018    Bill      10/29/2018    G0283             44.00
41201   Florida   Spine   0578487350101037   7/2/2018    Bill      10/29/2018    97010             60.00
41202   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    98941             88.00
41203   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    97530             90.00
41204   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    97110             77.00
41205   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 809 of
                                                   2767

41206   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    G0283             44.00
41207   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    97010             60.00
41208   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    97039             44.00
41209   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    99211             77.00
41210   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    97530             90.00
41211   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    97140             72.00
41212   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    G0283             44.00
41213   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    97010             60.00
41214   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    97035             44.00
41215   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    97012             55.00
41216   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    99211             77.00
41217   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97530             90.00
41218   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97110             77.00
41219   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97140             72.00
41220   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    G0283             44.00
41221   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97010             60.00
41222   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97035             44.00
41223   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    99211             77.00
41224   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97530             90.00
41225   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97140             72.00
41226   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    99211             77.00
41227   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    97530             90.00
41228   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    97112             77.00
41229   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    97140             72.00
41230   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    G0283             44.00
41231   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    97010             60.00
41232   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    99211             77.00
41233   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97530             90.00
41234   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97140             72.00
41235   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    99212            105.00
41236   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97530             90.00
41237   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97112             77.00
41238   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97140             72.00
41239   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97010             60.00
41240   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    G0283             44.00
41241   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    99211             77.00
41242   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97530             90.00
41243   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97112             77.00
41244   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97010             60.00
41245   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    G0283             44.00
41246   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97140             72.00
41247   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    99211             77.00
41248   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97530             90.00
41249   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97110             77.00
41250   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97112             77.00
41251   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97140             72.00
41252   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97010             60.00
41253   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    G0283             44.00
41254   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    99211             77.00
41255   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97530             90.00
41256   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 810 of
                                                   2767

41257   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97140             72.00
41258   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    G0283             44.00
41259   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97010             60.00
41260   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97035             44.00
41261   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    99212             77.00
41262   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    97530             90.00
41263   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    97112             77.00
41264   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    97140             72.00
41265   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    97010             60.00
41266   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    G0283             44.00
41267   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    99211             77.00
41268   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97530             90.00
41269   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97140             72.00
41270   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97010             60.00
41271   Florida   Spine   0602859260101010   10/3/2018   Bill      10/29/2018    99203            275.00
41272   Florida   Spine   0602859260101010   10/3/2018   Bill      10/29/2018    97140             72.00
41273   Florida   Spine   0602859260101010   10/3/2018   Bill      10/29/2018    97035             44.00
41274   Florida   Spine   0602859260101010   10/3/2018   Bill      10/29/2018    97010             60.00
41275   Florida   Spine   0602859260101010   10/3/2018   Bill      10/29/2018    G0283             44.00
41276   Florida   Spine   0602859260101010   10/3/2018   Bill      10/29/2018    A4556             22.00
41277   Florida   Spine   0393857520101112   8/6/2018    Bill      10/29/2018    99211             77.00
41278   Florida   Spine   0393857520101112   8/6/2018    Bill      10/29/2018    97530             90.00
41279   Florida   Spine   0393857520101112   8/6/2018    Bill      10/29/2018    97112             77.00
41280   Florida   Spine   0393857520101112   8/6/2018    Bill      10/29/2018    97140             72.00
41281   Florida   Spine   0393857520101112   8/6/2018    Bill      10/29/2018    97010             60.00
41282   Florida   Spine   0393857520101112   8/6/2018    Bill      10/29/2018    G0283             44.00
41283   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    98941             88.00
41284   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97530             90.00
41285   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97112             77.00
41286   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97140             72.00
41287   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    G0283             44.00
41288   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97010             60.00
41289   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97012             55.00
41290   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    98941             88.00
41291   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    97530             90.00
41292   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    97140             72.00
41293   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    G0283             44.00
41294   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    97010             60.00
41295   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    97035             44.00
41296   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    97012             55.00
41297   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    99211             77.00
41298   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97530             90.00
41299   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97112             77.00
41300   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97012             55.00
41301   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97010             60.00
41302   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    G0283             44.00
41303   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97140             72.00
41304   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    99211             77.00
41305   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97530             90.00
41306   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97112             77.00
41307   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 811 of
                                                   2767

41308   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97012             55.00
41309   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97010             60.00
41310   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    G0283             44.00
41311   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    G0283             44.00
41312   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    99211             77.00
41313   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97530             90.00
41314   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97110             77.00
41315   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97140             72.00
41316   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97035             44.00
41317   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97010             60.00
41318   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    99211             77.00
41319   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    97110             77.00
41320   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    97112             77.00
41321   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    97140             72.00
41322   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    97010             60.00
41323   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    G0283             44.00
41324   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    99211             77.00
41325   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97530             90.00
41326   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97110             77.00
41327   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97012             55.00
41328   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97140             72.00
41329   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97010             60.00
41330   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    G0283             44.00
41331   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    99211             77.00
41332   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97530             90.00
41333   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97112             77.00
41334   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97140             72.00
41335   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97010             60.00
41336   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    G0283             44.00
41337   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    99211             77.00
41338   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97530             90.00
41339   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97110             77.00
41340   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97140             72.00
41341   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97010             60.00
41342   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    G0283             44.00
41343   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    99211             77.00
41344   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97530             90.00
41345   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97110             77.00
41346   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97012             55.00
41347   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97010             60.00
41348   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    G0283             44.00
41349   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97140             72.00
41350   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    99212            105.00
41351   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    97530             90.00
41352   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    97110             77.00
41353   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    97140             72.00
41354   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    97010             60.00
41355   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    G0283             44.00
41356   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    99212            105.00
41357   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    97530             90.00
41358   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 812 of
                                                   2767

41359   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    97140             72.00
41360   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    97035             44.00
41361   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    97010             60.00
41362   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    G0283             44.00
41363   Florida   Spine   0328797240101119   4/3/2018    Bill      10/29/2018    99212            105.00
41364   Florida   Spine   0328797240101119   4/3/2018    Bill      10/29/2018    97110             77.00
41365   Florida   Spine   0328797240101119   4/3/2018    Bill      10/29/2018    97140             72.00
41366   Florida   Spine   0328797240101119   4/3/2018    Bill      10/29/2018    97010             60.00
41367   Florida   Spine   0328797240101119   4/3/2018    Bill      10/29/2018    G0283             44.00
41368   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    99211             77.00
41369   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97110             77.00
41370   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97112             77.00
41371   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97140             72.00
41372   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    97010             60.00
41373   Florida   Spine   0548690840101056   8/3/2018    Bill      10/29/2018    G0283             44.00
41374   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    99211             77.00
41375   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97530             90.00
41376   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97110             77.00
41377   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97140             72.00
41378   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97035             44.00
41379   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97010             60.00
41380   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    99211             77.00
41381   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97530             90.00
41382   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97112             77.00
41383   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97140             72.00
41384   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97035             44.00
41385   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97010             60.00
41386   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    G0283             44.00
41387   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    99211             77.00
41388   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97530             90.00
41389   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97112             77.00
41390   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97140             72.00
41391   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97035             44.00
41392   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    97010             60.00
41393   Florida   Spine   0152314430101064   9/27/2018   Bill      10/29/2018    G0283             44.00
41394   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    99212            105.00
41395   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    97530             90.00
41396   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    97110             77.00
41397   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    97140             72.00
41398   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    97010             60.00
41399   Florida   Spine   0640612610101014   9/16/2018   Bill      10/29/2018    G0283             44.00
41400   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    G0283             44.00
41401   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    99211             77.00
41402   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97530             90.00
41403   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97110             77.00
41404   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97112             77.00
41405   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97140             72.00
41406   Florida   Spine   0323179960101030   9/10/2018   Bill      10/29/2018    97010             60.00
41407   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    G0283             44.00
41408   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    99211             77.00
41409   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 813 of
                                                   2767

41410   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97110             77.00
41411   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97112             77.00
41412   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97140             72.00
41413   Florida   Spine   0537302130101019   7/30/2018   Bill      10/29/2018    97010             60.00
41414   Florida   Spine   0425763400101028   8/22/2018   Bill      10/29/2018    99211             77.00
41415   Florida   Spine   0425763400101028   8/22/2018   Bill      10/29/2018    97530             90.00
41416   Florida   Spine   0425763400101028   8/22/2018   Bill      10/29/2018    97110             77.00
41417   Florida   Spine   0425763400101028   8/22/2018   Bill      10/29/2018    97140             72.00
41418   Florida   Spine   0425763400101028   8/22/2018   Bill      10/29/2018    97010             60.00
41419   Florida   Spine   0425763400101028   8/22/2018   Bill      10/29/2018    G0283             44.00
41420   Florida   Spine   0592194320101038   8/15/2018   Bill      10/29/2018    99211             77.00
41421   Florida   Spine   0592194320101038   8/15/2018   Bill      10/29/2018    97530             90.00
41422   Florida   Spine   0592194320101038   8/15/2018   Bill      10/29/2018    97110             77.00
41423   Florida   Spine   0592194320101038   8/15/2018   Bill      10/29/2018    97140             72.00
41424   Florida   Spine   0592194320101038   8/15/2018   Bill      10/29/2018    97010             60.00
41425   Florida   Spine   0592194320101038   8/15/2018   Bill      10/29/2018    G0283             44.00
41426   Florida   Spine   0551399200101110   9/27/2018   Bill      10/29/2018    98941             88.00
41427   Florida   Spine   0551399200101110   9/27/2018   Bill      10/29/2018    97530             90.00
41428   Florida   Spine   0551399200101110   9/27/2018   Bill      10/29/2018    99203            275.00
41429   Florida   Spine   0551399200101110   9/27/2018   Bill      10/29/2018    97140             72.00
41430   Florida   Spine   0551399200101110   9/27/2018   Bill      10/29/2018    97035             44.00
41431   Florida   Spine   0551399200101110   9/27/2018   Bill      10/29/2018    97010             60.00
41432   Florida   Spine   0551399200101110   9/27/2018   Bill      10/29/2018    G0283             44.00
41433   Florida   Spine   0551399200101110   9/27/2018   Bill      10/29/2018    97039             44.00
41434   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    97012             55.00
41435   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    97010             60.00
41436   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    G0283             44.00
41437   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    99211             77.00
41438   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97530             90.00
41439   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97110             77.00
41440   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97012             55.00
41441   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97010             60.00
41442   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    G0283             44.00
41443   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97140             72.00
41444   Florida   Spine   0600759760101019   8/24/2018   Bill      10/29/2018    99211             77.00
41445   Florida   Spine   0600759760101019   8/24/2018   Bill      10/29/2018    97530             90.00
41446   Florida   Spine   0600759760101019   8/24/2018   Bill      10/29/2018    97110             77.00
41447   Florida   Spine   0600759760101019   8/24/2018   Bill      10/29/2018    97140             72.00
41448   Florida   Spine   0600759760101019   8/24/2018   Bill      10/29/2018    97010             60.00
41449   Florida   Spine   0600759760101019   8/24/2018   Bill      10/29/2018    G0283             44.00
41450   Florida   Spine   0588428840101029   9/3/2018    Bill      10/29/2018    99211             77.00
41451   Florida   Spine   0588428840101029   9/3/2018    Bill      10/29/2018    97110             77.00
41452   Florida   Spine   0588428840101029   9/3/2018    Bill      10/29/2018    97112             77.00
41453   Florida   Spine   0588428840101029   9/3/2018    Bill      10/29/2018    97140             72.00
41454   Florida   Spine   0588428840101029   9/3/2018    Bill      10/29/2018    97010             60.00
41455   Florida   Spine   0588428840101029   9/3/2018    Bill      10/29/2018    G0283             44.00
41456   Florida   Spine   0609211730101027   8/10/2018   Bill      10/29/2018    98940             72.00
41457   Florida   Spine   0609211730101027   8/10/2018   Bill      10/29/2018    97110             77.00
41458   Florida   Spine   0609211730101027   8/10/2018   Bill      10/29/2018    97112             77.00
41459   Florida   Spine   0609211730101027   8/10/2018   Bill      10/29/2018    97140             72.00
41460   Florida   Spine   0609211730101027   8/10/2018   Bill      10/29/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 814 of
                                                   2767

41461   Florida   Spine   0609211730101027   8/10/2018    Bill     10/29/2018    G0283             44.00
41462   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    99211             77.00
41463   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    97530             90.00
41464   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    97112             77.00
41465   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    97140             72.00
41466   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    97010             60.00
41467   Florida   Spine   0418677450101069   7/4/2018     Bill     10/29/2018    99203            500.00
41468   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    99211             77.00
41469   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97530             90.00
41470   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97112             77.00
41471   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97140             72.00
41472   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    G0283             44.00
41473   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97010             60.00
41474   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97035             44.00
41475   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    99211             77.00
41476   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97530             90.00
41477   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97112             77.00
41478   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97140             72.00
41479   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    G0283             44.00
41480   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97010             60.00
41481   Florida   Spine   0522201450101038   9/13/2018    Bill     10/29/2018    97035             44.00
41482   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    99211             77.00
41483   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97530             90.00
41484   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97110             77.00
41485   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97140             72.00
41486   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    G0283             44.00
41487   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97010             60.00
41488   Florida   Spine   0530469460101153   9/27/2018    Bill     10/29/2018    99211             77.00
41489   Florida   Spine   0530469460101153   9/27/2018    Bill     10/29/2018    97530             90.00
41490   Florida   Spine   0530469460101153   9/27/2018    Bill     10/29/2018    97140             72.00
41491   Florida   Spine   0530469460101153   9/27/2018    Bill     10/29/2018    G0283             44.00
41492   Florida   Spine   0530469460101153   9/27/2018    Bill     10/29/2018    97010             60.00
41493   Florida   Spine   0530469460101153   9/27/2018    Bill     10/29/2018    97035             44.00
41494   Florida   Spine   0530469460101153   9/27/2018    Bill     10/29/2018    97012             55.00
41495   Florida   Spine   0581565190101054   8/18/2018    Bill     10/29/2018    98941             88.00
41496   Florida   Spine   0581565190101054   8/18/2018    Bill     10/29/2018    97110             77.00
41497   Florida   Spine   0581565190101054   8/18/2018    Bill     10/29/2018    97112             77.00
41498   Florida   Spine   0581565190101054   8/18/2018    Bill     10/29/2018    97140             72.00
41499   Florida   Spine   0581565190101054   8/18/2018    Bill     10/29/2018    97010             60.00
41500   Florida   Spine   0581565190101054   8/18/2018    Bill     10/29/2018    G0283             44.00
41501   Florida   Spine   0581565190101054   8/18/2018    Bill     10/29/2018    97039             44.00
41502   Florida   Spine   0300566340101077   9/27/2018    Bill     10/29/2018    99211             77.00
41503   Florida   Spine   0300566340101077   9/27/2018    Bill     10/29/2018    97530             90.00
41504   Florida   Spine   0300566340101077   9/27/2018    Bill     10/29/2018    97112             77.00
41505   Florida   Spine   0300566340101077   9/27/2018    Bill     10/29/2018    97140             72.00
41506   Florida   Spine   0300566340101077   9/27/2018    Bill     10/29/2018    G0283             44.00
41507   Florida   Spine   0300566340101077   9/27/2018    Bill     10/29/2018    97010             60.00
41508   Florida   Spine   0300566340101077   9/27/2018    Bill     10/29/2018    97035             44.00
41509   Florida   Spine   0315693750101059   8/27/2018    Bill     10/29/2018    99211             77.00
41510   Florida   Spine   0315693750101059   8/27/2018    Bill     10/29/2018    97530             90.00
41511   Florida   Spine   0315693750101059   8/27/2018    Bill     10/29/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 815 of
                                                   2767

41512   Florida   Spine   0315693750101059   8/27/2018   Bill      10/29/2018    97140            72.00
41513   Florida   Spine   0315693750101059   8/27/2018   Bill      10/29/2018    G0283            44.00
41514   Florida   Spine   0315693750101059   8/27/2018   Bill      10/29/2018    97010            60.00
41515   Florida   Spine   0315693750101059   8/27/2018   Bill      10/29/2018    97012            55.00
41516   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    99211            77.00
41517   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    97530            90.00
41518   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    97110            77.00
41519   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    97140            72.00
41520   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    G0283            44.00
41521   Florida   Spine   0421599570101073   9/19/2018   Bill      10/29/2018    97010            60.00
41522   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    99211            77.00
41523   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97530            90.00
41524   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97110            77.00
41525   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97140            72.00
41526   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    G0283            44.00
41527   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97010            60.00
41528   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97039            44.00
41529   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    99211            77.00
41530   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    97530            90.00
41531   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    97110            77.00
41532   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    97140            72.00
41533   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    G0283            44.00
41534   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    97010            60.00
41535   Florida   Spine   0591217000101027   10/5/2018   Bill      10/29/2018    97039            44.00
41536   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99211            77.00
41537   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530            90.00
41538   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112            77.00
41539   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140            72.00
41540   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283            44.00
41541   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010            60.00
41542   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97035            44.00
41543   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    99211            77.00
41544   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97530            90.00
41545   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97110            77.00
41546   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97140            72.00
41547   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    G0283            44.00
41548   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97010            60.00
41549   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97035            44.00
41550   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99211            77.00
41551   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530            90.00
41552   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112            77.00
41553   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140            72.00
41554   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283            44.00
41555   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010            60.00
41556   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97035            44.00
41557   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99211            77.00
41558   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530            90.00
41559   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112            77.00
41560   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140            72.00
41561   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283            44.00
41562   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 816 of
                                                   2767

41563   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97035             44.00
41564   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    99211             77.00
41565   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97530             90.00
41566   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97112             77.00
41567   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97140             72.00
41568   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    G0283             44.00
41569   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97010             60.00
41570   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    99211             77.00
41571   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97530             90.00
41572   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97110             77.00
41573   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97140             72.00
41574   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    G0283             44.00
41575   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97010             60.00
41576   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    99212            105.00
41577   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97530             90.00
41578   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97112             77.00
41579   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97140             72.00
41580   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97010             60.00
41581   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    G0283             44.00
41582   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    99211             77.00
41583   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    97110             77.00
41584   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    97112             77.00
41585   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    97140             72.00
41586   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    G0283             44.00
41587   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    97010             60.00
41588   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    99211             77.00
41589   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97530             90.00
41590   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97110             77.00
41591   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97112             77.00
41592   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97140             72.00
41593   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    G0283             44.00
41594   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97010             60.00
41595   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    99211             77.00
41596   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97530             90.00
41597   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97110             77.00
41598   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97140             72.00
41599   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97010             60.00
41600   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    G0283             44.00
41601   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    99213            350.00
41602   Florida   Spine   0455950540101017   7/1/2018    Bill      10/29/2018    99213            350.00
41603   Florida   Spine   0549330360101041   5/9/2018    Bill      10/29/2018    99203            500.00
41604   Florida   Spine   0381614850101061   5/13/2018   Bill      10/29/2018    99203            500.00
41605   Florida   Spine   0265120930101064   2/8/2018    Bill      10/29/2018    99203            500.00
41606   Florida   Spine   0594908620101010   6/20/2018   Bill      10/29/2018    99213            350.00
41607   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    99212            105.00
41608   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97110             77.00
41609   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97112             77.00
41610   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97140             72.00
41611   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    G0283             44.00
41612   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97010             60.00
41613   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 817 of
                                                   2767

41614   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97530             90.00
41615   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97110             77.00
41616   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97140             72.00
41617   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    G0283             44.00
41618   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97010             60.00
41619   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97012             55.00
41620   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    99211             77.00
41621   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97530             90.00
41622   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97110             77.00
41623   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97112             77.00
41624   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97140             72.00
41625   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    G0283             44.00
41626   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97010             60.00
41627   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    99211             77.00
41628   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97530             90.00
41629   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97110             77.00
41630   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97112             77.00
41631   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97140             72.00
41632   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    G0283             44.00
41633   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97010             60.00
41634   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    99212            105.00
41635   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97110             77.00
41636   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97112             77.00
41637   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97140             72.00
41638   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    G0283             44.00
41639   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97010             60.00
41640   Florida   Spine   0543887530101041   7/7/2018    Bill      10/29/2018    99213            193.00
41641   Florida   Spine   0543887530101041   7/7/2018    Bill      10/29/2018    97112             77.00
41642   Florida   Spine   0543887530101041   7/7/2018    Bill      10/29/2018    97140             72.00
41643   Florida   Spine   0543887530101041   7/7/2018    Bill      10/29/2018    G0283             44.00
41644   Florida   Spine   0543887530101041   7/7/2018    Bill      10/29/2018    97010             60.00
41645   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    99211             77.00
41646   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97530             90.00
41647   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97110             77.00
41648   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97112             77.00
41649   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97140             72.00
41650   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    G0283             44.00
41651   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97010             60.00
41652   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    99211             77.00
41653   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    97530             90.00
41654   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    97110             77.00
41655   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    97112             77.00
41656   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    97140             72.00
41657   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    G0283             44.00
41658   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    97010             60.00
41659   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    99211             77.00
41660   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    97110             77.00
41661   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    97112             77.00
41662   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    97140             72.00
41663   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    G0283             44.00
41664   Florida   Spine   0087644080101323   8/1/2018    Bill      10/29/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 818 of
                                                   2767

41665   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    99211             77.00
41666   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    97530             90.00
41667   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    97112             77.00
41668   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    97140             72.00
41669   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    G0283             44.00
41670   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    97010             60.00
41671   Florida   Spine   0189280400101136   7/23/2018   Bill      10/29/2018    97035             44.00
41672   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    98941             88.00
41673   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97530             90.00
41674   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97140             72.00
41675   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    G0283             44.00
41676   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97010             60.00
41677   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97035             44.00
41678   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97039             44.00
41679   Florida   Spine   0380155970101236   5/9/2018    Bill      10/29/2018    99213            193.00
41680   Florida   Spine   0380155970101236   5/9/2018    Bill      10/29/2018    98940             72.00
41681   Florida   Spine   0380155970101236   5/9/2018    Bill      10/29/2018    97140             72.00
41682   Florida   Spine   0380155970101236   5/9/2018    Bill      10/29/2018    G0283             44.00
41683   Florida   Spine   0380155970101236   5/9/2018    Bill      10/29/2018    97010             60.00
41684   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    99211             77.00
41685   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97530             90.00
41686   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97112             77.00
41687   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97140             72.00
41688   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    G0283             44.00
41689   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97010             60.00
41690   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97035             44.00
41691   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    99211             77.00
41692   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97530             90.00
41693   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97110             77.00
41694   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97112             77.00
41695   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97140             72.00
41696   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    G0283             44.00
41697   Florida   Spine   0129397080101039   9/2/2018    Bill      10/29/2018    97010             60.00
41698   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    99213            193.00
41699   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    97530             90.00
41700   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    97110             77.00
41701   Florida   Spine   0523067980101049   5/21/2018   Bill      10/29/2018    97140             72.00
41702   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    99211             77.00
41703   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    97110             77.00
41704   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    97112             77.00
41705   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    97140             72.00
41706   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    G0283             44.00
41707   Florida   Spine   0455853700101043   8/15/2018   Bill      10/29/2018    97010             60.00
41708   Florida   Spine   0545688200101032   5/21/2018   Bill      10/29/2018    99211             77.00
41709   Florida   Spine   0545688200101032   5/21/2018   Bill      10/29/2018    97110             77.00
41710   Florida   Spine   0545688200101032   5/21/2018   Bill      10/29/2018    97112             77.00
41711   Florida   Spine   0545688200101032   5/21/2018   Bill      10/29/2018    97140             72.00
41712   Florida   Spine   0545688200101032   5/21/2018   Bill      10/29/2018    G0283             44.00
41713   Florida   Spine   0545688200101032   5/21/2018   Bill      10/29/2018    97010             60.00
41714   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    99211             77.00
41715   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 819 of
                                                   2767

41716   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    97110             77.00
41717   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    97140             72.00
41718   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    G0283             44.00
41719   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    97010             60.00
41720   Florida   Spine   0170603240101100   9/19/2018   Bill      10/29/2018    97035             44.00
41721   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    99212            105.00
41722   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97110             77.00
41723   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97112             77.00
41724   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97140             72.00
41725   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    G0283             44.00
41726   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97010             60.00
41727   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    99211             77.00
41728   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    97530             90.00
41729   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    97112             77.00
41730   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    97140             72.00
41731   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    G0283             44.00
41732   Florida   Spine   0485898940101018   9/4/2018    Bill      10/29/2018    97010             60.00
41733   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    99211             77.00
41734   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97110             77.00
41735   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97112             77.00
41736   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97140             72.00
41737   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    G0283             44.00
41738   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97010             60.00
41739   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    99211             77.00
41740   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97530             90.00
41741   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97110             77.00
41742   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97140             72.00
41743   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    G0283             44.00
41744   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    97010             60.00
41745   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    99211             77.00
41746   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97530             90.00
41747   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97112             77.00
41748   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97140             72.00
41749   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97010             60.00
41750   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    G0283             44.00
41751   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    99211             77.00
41752   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97530             90.00
41753   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97112             77.00
41754   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97010             60.00
41755   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    G0283             44.00
41756   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97140             72.00
41757   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97530             90.00
41758   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97110             77.00
41759   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97112             77.00
41760   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97140             72.00
41761   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97010             60.00
41762   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    G0283             44.00
41763   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    99211             77.00
41764   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97530             90.00
41765   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97112             77.00
41766   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 820 of
                                                   2767

41767   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    G0283             44.00
41768   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97010             60.00
41769   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    97035             44.00
41770   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    99211             77.00
41771   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97530             90.00
41772   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97110             77.00
41773   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97112             77.00
41774   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97140             72.00
41775   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97010             60.00
41776   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    99212            105.00
41777   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    97530             90.00
41778   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    97112             77.00
41779   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    97140             72.00
41780   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    97010             60.00
41781   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    G0283             44.00
41782   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    99211             77.00
41783   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97530             90.00
41784   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97140             72.00
41785   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97010             60.00
41786   Florida   Spine   0461479820101010   7/20/2018   Bill      10/29/2018    99203            500.00
41787   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    98941             88.00
41788   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97530             90.00
41789   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97140             72.00
41790   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    G0283             44.00
41791   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97010             60.00
41792   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97035             44.00
41793   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    97039             44.00
41794   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    99213            193.00
41795   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    98941             88.00
41796   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    97530             90.00
41797   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    97140             72.00
41798   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    G0283             44.00
41799   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    97010             60.00
41800   Florida   Spine   0253624890101216   7/4/2018    Bill      10/29/2018    97039             44.00
41801   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    99211             77.00
41802   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97530             90.00
41803   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97112             77.00
41804   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97012             55.00
41805   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97010             60.00
41806   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    G0283             44.00
41807   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97140             72.00
41808   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    99211             77.00
41809   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97530             90.00
41810   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97035             44.00
41811   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97140             72.00
41812   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97012             55.00
41813   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97010             60.00
41814   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    G0283             44.00
41815   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    99211             77.00
41816   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97530             90.00
41817   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 821 of
                                                   2767

41818   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97012            55.00
41819   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97140            72.00
41820   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97010            60.00
41821   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    G0283            44.00
41822   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    99211            77.00
41823   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97530            90.00
41824   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97112            77.00
41825   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97140            72.00
41826   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97010            60.00
41827   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    G0283            44.00
41828   Florida   Spine   0358177500101021   9/1/2018    Bill      10/29/2018    97035            44.00
41829   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    99211            77.00
41830   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97530            90.00
41831   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97110            77.00
41832   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97012            55.00
41833   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97010            60.00
41834   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    G0283            44.00
41835   Florida   Spine   0109539870101281   7/18/2018   Bill      10/29/2018    97140            72.00
41836   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    99211            77.00
41837   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97530            90.00
41838   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97110            77.00
41839   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97140            72.00
41840   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97010            60.00
41841   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    G0283            44.00
41842   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    99211            77.00
41843   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    97530            90.00
41844   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    97110            77.00
41845   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    97140            72.00
41846   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    97010            60.00
41847   Florida   Spine   0633704110101021   9/9/2018    Bill      10/29/2018    G0283            44.00
41848   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    99211            77.00
41849   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97530            90.00
41850   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97110            77.00
41851   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97140            72.00
41852   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97035            44.00
41853   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97010            60.00
41854   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    G0283            44.00
41855   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    99211            77.00
41856   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    97530            90.00
41857   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    97110            77.00
41858   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    97112            77.00
41859   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    97140            72.00
41860   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    97010            60.00
41861   Florida   Spine   0548978960101018   7/22/2018   Bill      10/29/2018    G0283            44.00
41862   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    99211            77.00
41863   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97530            90.00
41864   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97112            77.00
41865   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97140            72.00
41866   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97010            60.00
41867   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    G0283            44.00
41868   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 822 of
                                                   2767

41869   Florida   Spine   0353180690101095   9/5/2018     Bill     10/29/2018    97110            77.00
41870   Florida   Spine   0353180690101095   9/5/2018     Bill     10/29/2018    97112            77.00
41871   Florida   Spine   0353180690101095   9/5/2018     Bill     10/29/2018    97010            60.00
41872   Florida   Spine   0353180690101095   9/5/2018     Bill     10/29/2018    G0283            44.00
41873   Florida   Spine   0588428840101029   9/3/2018     Bill     10/29/2018    99211            77.00
41874   Florida   Spine   0588428840101029   9/3/2018     Bill     10/29/2018    97110            77.00
41875   Florida   Spine   0588428840101029   9/3/2018     Bill     10/29/2018    97112            77.00
41876   Florida   Spine   0588428840101029   9/3/2018     Bill     10/29/2018    97012            55.00
41877   Florida   Spine   0588428840101029   9/3/2018     Bill     10/29/2018    97140            72.00
41878   Florida   Spine   0588428840101029   9/3/2018     Bill     10/29/2018    97010            60.00
41879   Florida   Spine   0588428840101029   9/3/2018     Bill     10/29/2018    G0283            44.00
41880   Florida   Spine   0547354780101011   9/15/2018    Bill     10/29/2018    99211            77.00
41881   Florida   Spine   0547354780101011   9/15/2018    Bill     10/29/2018    97530            90.00
41882   Florida   Spine   0547354780101011   9/15/2018    Bill     10/29/2018    97140            72.00
41883   Florida   Spine   0547354780101011   9/15/2018    Bill     10/29/2018    97035            44.00
41884   Florida   Spine   0547354780101011   9/15/2018    Bill     10/29/2018    97010            60.00
41885   Florida   Spine   0547354780101011   9/15/2018    Bill     10/29/2018    G0283            44.00
41886   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    99211            77.00
41887   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    97530            90.00
41888   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    97112            77.00
41889   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    97140            72.00
41890   Florida   Spine   0358177500101021   9/1/2018     Bill     10/29/2018    97010            60.00
41891   Florida   Spine   0315339680101047   7/27/2018    Bill     10/29/2018    99211            77.00
41892   Florida   Spine   0315339680101047   7/27/2018    Bill     10/29/2018    97110            77.00
41893   Florida   Spine   0315339680101047   7/27/2018    Bill     10/29/2018    97112            77.00
41894   Florida   Spine   0315339680101047   7/27/2018    Bill     10/29/2018    97140            72.00
41895   Florida   Spine   0315339680101047   7/27/2018    Bill     10/29/2018    97010            60.00
41896   Florida   Spine   0315339680101047   7/27/2018    Bill     10/29/2018    G0283            44.00
41897   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    99211            77.00
41898   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97530            90.00
41899   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97110            77.00
41900   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97140            72.00
41901   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    G0283            44.00
41902   Florida   Spine   0189379110101020   12/28/2011   Bill     10/29/2018    97010            60.00
41903   Florida   Spine   0538615450101015   7/26/2018    Bill     10/29/2018    99211            77.00
41904   Florida   Spine   0538615450101015   7/26/2018    Bill     10/29/2018    97110            77.00
41905   Florida   Spine   0538615450101015   7/26/2018    Bill     10/29/2018    97112            77.00
41906   Florida   Spine   0538615450101015   7/26/2018    Bill     10/29/2018    97140            72.00
41907   Florida   Spine   0538615450101015   7/26/2018    Bill     10/29/2018    97010            60.00
41908   Florida   Spine   0538615450101015   7/26/2018    Bill     10/29/2018    G0283            44.00
41909   Florida   Spine   0624003080101017   5/25/2018    Bill     10/29/2018    99211            77.00
41910   Florida   Spine   0624003080101017   5/25/2018    Bill     10/29/2018    97530            90.00
41911   Florida   Spine   0624003080101017   5/25/2018    Bill     10/29/2018    97110            77.00
41912   Florida   Spine   0624003080101017   5/25/2018    Bill     10/29/2018    97112            77.00
41913   Florida   Spine   0624003080101017   5/25/2018    Bill     10/29/2018    97140            72.00
41914   Florida   Spine   0624003080101017   5/25/2018    Bill     10/29/2018    G0283            44.00
41915   Florida   Spine   0624003080101017   5/25/2018    Bill     10/29/2018    97010            60.00
41916   Florida   Spine   0176564850101091   10/4/2018    Bill     10/29/2018    99211            77.00
41917   Florida   Spine   0176564850101091   10/4/2018    Bill     10/29/2018    97530            90.00
41918   Florida   Spine   0176564850101091   10/4/2018    Bill     10/29/2018    97110            77.00
41919   Florida   Spine   0176564850101091   10/4/2018    Bill     10/29/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 823 of
                                                   2767

41920   Florida   Spine   0176564850101091   10/4/2018   Bill      10/29/2018    G0283            44.00
41921   Florida   Spine   0176564850101091   10/4/2018   Bill      10/29/2018    97010            60.00
41922   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    99211            77.00
41923   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    97530            90.00
41924   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    97140            72.00
41925   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    G0283            44.00
41926   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    97010            60.00
41927   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    97035            44.00
41928   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99211            77.00
41929   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530            90.00
41930   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112            77.00
41931   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140            72.00
41932   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283            44.00
41933   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010            60.00
41934   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97035            44.00
41935   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99211            77.00
41936   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530            90.00
41937   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112            77.00
41938   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140            72.00
41939   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283            44.00
41940   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010            60.00
41941   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97035            44.00
41942   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    99211            77.00
41943   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97530            90.00
41944   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97112            77.00
41945   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97140            72.00
41946   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    G0283            44.00
41947   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97010            60.00
41948   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97035            44.00
41949   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    99211            77.00
41950   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97530            90.00
41951   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97110            77.00
41952   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97140            72.00
41953   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    G0283            44.00
41954   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97010            60.00
41955   Florida   Spine   0178242940101284   9/21/2018   Bill      10/29/2018    97012            55.00
41956   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    99211            77.00
41957   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97530            90.00
41958   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97112            77.00
41959   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97140            72.00
41960   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97010            60.00
41961   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    G0283            44.00
41962   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    99211            77.00
41963   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    97110            77.00
41964   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    97112            77.00
41965   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    97140            72.00
41966   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    G0283            44.00
41967   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    97010            60.00
41968   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    99211            77.00
41969   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97530            90.00
41970   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 824 of
                                                   2767

41971   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97112             77.00
41972   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97140             72.00
41973   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    G0283             44.00
41974   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97010             60.00
41975   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    99211             77.00
41976   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97530             90.00
41977   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97110             77.00
41978   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97140             72.00
41979   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97012             55.00
41980   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97010             60.00
41981   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    G0283             44.00
41982   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    99211             77.00
41983   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97530             90.00
41984   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97112             77.00
41985   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97140             72.00
41986   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    G0283             44.00
41987   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97010             60.00
41988   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    97035             44.00
41989   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    99211             77.00
41990   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97530             90.00
41991   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97110             77.00
41992   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97140             72.00
41993   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    G0283             44.00
41994   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97010             60.00
41995   Florida   Spine   0632317120101013   8/20/2018   Bill      10/29/2018    97039             44.00
41996   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    99213            193.00
41997   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97530             90.00
41998   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97110             77.00
41999   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97112             77.00
42000   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97140             72.00
42001   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    G0283             44.00
42002   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97010             60.00
42003   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    99213            193.00
42004   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97530             90.00
42005   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97110             77.00
42006   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97112             77.00
42007   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97140             72.00
42008   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    G0283             44.00
42009   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97010             60.00
42010   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    99213            193.00
42011   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97530             90.00
42012   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97110             77.00
42013   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97112             77.00
42014   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97140             72.00
42015   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    G0283             44.00
42016   Florida   Spine   0438561890101085   6/9/2018    Bill      10/29/2018    97010             60.00
42017   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    99211             77.00
42018   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97530             90.00
42019   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97112             77.00
42020   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97140             72.00
42021   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 825 of
                                                   2767

42022   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    97010             60.00
42023   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    99211             77.00
42024   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97530             90.00
42025   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97110             77.00
42026   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97112             77.00
42027   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97140             72.00
42028   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    G0283             44.00
42029   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    97010             60.00
42030   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    99211             77.00
42031   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97530             90.00
42032   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97140             72.00
42033   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    G0283             44.00
42034   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97010             60.00
42035   Florida   Spine   0564386410101084   8/30/2018   Bill      10/29/2018    97012             55.00
42036   Florida   Spine   0559547900101218   9/15/2018   Bill      10/29/2018    99211             77.00
42037   Florida   Spine   0559547900101218   9/15/2018   Bill      10/29/2018    97530             90.00
42038   Florida   Spine   0559547900101218   9/15/2018   Bill      10/29/2018    97140             72.00
42039   Florida   Spine   0559547900101218   9/15/2018   Bill      10/29/2018    G0283             44.00
42040   Florida   Spine   0559547900101218   9/15/2018   Bill      10/29/2018    97010             60.00
42041   Florida   Spine   0559547900101218   9/15/2018   Bill      10/29/2018    97035             44.00
42042   Florida   Spine   0576921340101014   6/15/2018   Bill      10/29/2018    99211             77.00
42043   Florida   Spine   0576921340101014   6/15/2018   Bill      10/29/2018    97110             77.00
42044   Florida   Spine   0576921340101014   6/15/2018   Bill      10/29/2018    97112             77.00
42045   Florida   Spine   0576921340101014   6/15/2018   Bill      10/29/2018    97140             72.00
42046   Florida   Spine   0576921340101014   6/15/2018   Bill      10/29/2018    G0283             44.00
42047   Florida   Spine   0576921340101014   6/15/2018   Bill      10/29/2018    97010             60.00
42048   Florida   Spine   0619444340101024   8/9/2018    Bill      10/29/2018    98940             72.00
42049   Florida   Spine   0619444340101024   8/9/2018    Bill      10/29/2018    97530             90.00
42050   Florida   Spine   0619444340101024   8/9/2018    Bill      10/29/2018    97140             72.00
42051   Florida   Spine   0619444340101024   8/9/2018    Bill      10/29/2018    G0283             44.00
42052   Florida   Spine   0619444340101024   8/9/2018    Bill      10/29/2018    97010             60.00
42053   Florida   Spine   0619444340101024   8/9/2018    Bill      10/29/2018    97035             44.00
42054   Florida   Spine   0619444340101024   8/9/2018    Bill      10/29/2018    97039             44.00
42055   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    98941             88.00
42056   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97530             90.00
42057   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97140             72.00
42058   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    G0283             44.00
42059   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97010             60.00
42060   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    97039             44.00
42061   Florida   Spine   0609243290101014   4/23/2018   Bill      10/29/2018    99212            105.00
42062   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    99211             77.00
42063   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97140             72.00
42064   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    G0283             44.00
42065   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    97010             60.00
42066   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    99211             77.00
42067   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97530             90.00
42068   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97112             77.00
42069   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97140             72.00
42070   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    G0283             44.00
42071   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97010             60.00
42072   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 826 of
                                                   2767

42073   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    99211             77.00
42074   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    97530             90.00
42075   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    97110             77.00
42076   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    97112             77.00
42077   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    97140             72.00
42078   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    G0283             44.00
42079   Florida   Spine   0413886060101105   8/31/2018   Bill      10/29/2018    97010             60.00
42080   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    99211             77.00
42081   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97110             77.00
42082   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97112             77.00
42083   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97140             72.00
42084   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    G0283             44.00
42085   Florida   Spine   0101858710101055   9/18/2018   Bill      10/29/2018    97010             60.00
42086   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    99213            193.00
42087   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97530             90.00
42088   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97110             77.00
42089   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97112             77.00
42090   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97140             72.00
42091   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    G0283             44.00
42092   Florida   Spine   0609224750101017   7/18/2018   Bill      10/29/2018    97010             60.00
42093   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    99211             77.00
42094   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97530             90.00
42095   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97110             77.00
42096   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97112             77.00
42097   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97140             72.00
42098   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    G0283             44.00
42099   Florida   Spine   0443427780101028   9/18/2018   Bill      10/29/2018    97010             60.00
42100   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    99213            193.00
42101   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97530             90.00
42102   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97110             77.00
42103   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97112             77.00
42104   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97140             72.00
42105   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    G0283             44.00
42106   Florida   Spine   0360232110101048   7/13/2018   Bill      10/29/2018    97010             60.00
42107   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    99212            105.00
42108   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    98941             88.00
42109   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    97110             77.00
42110   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    97112             77.00
42111   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    97140             72.00
42112   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    G0283             44.00
42113   Florida   Spine   0638101160101016   9/10/2018   Bill      10/29/2018    97010             60.00
42114   Florida   Spine   0497122060101054   4/19/2018   Bill      10/29/2018    99212            105.00
42115   Florida   Spine   0497122060101054   4/19/2018   Bill      10/29/2018    97530             90.00
42116   Florida   Spine   0497122060101054   4/19/2018   Bill      10/29/2018    97110             77.00
42117   Florida   Spine   0497122060101054   4/19/2018   Bill      10/29/2018    97140             72.00
42118   Florida   Spine   0497122060101054   4/19/2018   Bill      10/29/2018    G0283             44.00
42119   Florida   Spine   0497122060101054   4/19/2018   Bill      10/29/2018    97010             60.00
42120   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    99211             77.00
42121   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97110             77.00
42122   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97112             77.00
42123   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 827 of
                                                   2767

42124   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    G0283            44.00
42125   Florida   Spine   0496113930101029   9/18/2018   Bill      10/29/2018    97010            60.00
42126   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    99211            77.00
42127   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97530            90.00
42128   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97112            77.00
42129   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97140            72.00
42130   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97035            44.00
42131   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    97010            60.00
42132   Florida   Spine   0390372900101115   9/15/2018   Bill      10/29/2018    G0283            44.00
42133   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    99211            77.00
42134   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    99211            77.00
42135   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97530            90.00
42136   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97112            77.00
42137   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97140            72.00
42138   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    G0283            44.00
42139   Florida   Spine   0550747500101043   7/6/2018    Bill      10/29/2018    97010            60.00
42140   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    99211            77.00
42141   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    97530            90.00
42142   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    97112            77.00
42143   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    97140            72.00
42144   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    97010            60.00
42145   Florida   Spine   0076778310101050   8/14/2018   Bill      10/29/2018    G0283            44.00
42146   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    99211            77.00
42147   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97530            90.00
42148   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97140            72.00
42149   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97010            60.00
42150   Florida   Spine   0582439350101016   9/26/2018   Bill      10/29/2018    97112            77.00
42151   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    99211            77.00
42152   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97530            90.00
42153   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97110            77.00
42154   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97112            77.00
42155   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97140            72.00
42156   Florida   Spine   0551288340101082   7/23/2018   Bill      10/29/2018    97010            60.00
42157   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    99211            77.00
42158   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97530            90.00
42159   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97112            77.00
42160   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97012            55.00
42161   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97010            60.00
42162   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    G0283            44.00
42163   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97140            72.00
42164   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    98941            88.00
42165   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97110            77.00
42166   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97112            77.00
42167   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97012            55.00
42168   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97140            72.00
42169   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    97010            60.00
42170   Florida   Spine   0386824120101016   7/4/2018    Bill      10/29/2018    G0283            44.00
42171   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    99211            77.00
42172   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97530            90.00
42173   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97035            44.00
42174   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 828 of
                                                   2767

42175   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97012            55.00
42176   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    97010            60.00
42177   Florida   Spine   0602339590101030   9/29/2018   Bill      10/29/2018    G0283            44.00
42178   Florida   Spine   0610658470101020   8/21/2018   Bill      10/29/2018    98941            88.00
42179   Florida   Spine   0610658470101020   8/21/2018   Bill      10/29/2018    97530            90.00
42180   Florida   Spine   0610658470101020   8/21/2018   Bill      10/29/2018    97110            77.00
42181   Florida   Spine   0610658470101020   8/21/2018   Bill      10/29/2018    97140            72.00
42182   Florida   Spine   0610658470101020   8/21/2018   Bill      10/29/2018    97010            60.00
42183   Florida   Spine   0610658470101020   8/21/2018   Bill      10/29/2018    G0283            44.00
42184   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    99211            77.00
42185   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97530            90.00
42186   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97110            77.00
42187   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97140            72.00
42188   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97035            44.00
42189   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    97010            60.00
42190   Florida   Spine   0505637720101012   7/25/2018   Bill      10/29/2018    G0283            44.00
42191   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    99211            77.00
42192   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    97110            77.00
42193   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    97112            77.00
42194   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    97140            72.00
42195   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    97010            60.00
42196   Florida   Spine   0637247140101013   9/15/2018   Bill      10/29/2018    G0283            44.00
42197   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    99211            77.00
42198   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97530            90.00
42199   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97110            77.00
42200   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97140            72.00
42201   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    97010            60.00
42202   Florida   Spine   0506668640101021   9/27/2018   Bill      10/29/2018    G0283            44.00
42203   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    99211            77.00
42204   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97530            90.00
42205   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97110            77.00
42206   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97140            72.00
42207   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97010            60.00
42208   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    G0283            44.00
42209   Florida   Spine   0394319240101053   8/2/2018    Bill      10/29/2018    97035            44.00
42210   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    99211            77.00
42211   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    97530            90.00
42212   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    97110            77.00
42213   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    97140            72.00
42214   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    97010            60.00
42215   Florida   Spine   0612515580101019   8/12/2018   Bill      10/29/2018    G0283            44.00
42216   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    99211            77.00
42217   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97530            90.00
42218   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97110            77.00
42219   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97140            72.00
42220   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    97010            60.00
42221   Florida   Spine   0476372090101047   9/18/2018   Bill      10/29/2018    G0283            44.00
42222   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    99211            77.00
42223   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    97010            60.00
42224   Florida   Spine   0375827250101048   5/11/2018   Bill      10/29/2018    G0283            44.00
42225   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 829 of
                                                   2767

42226   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97530            90.00
42227   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97110            77.00
42228   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97112            77.00
42229   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97140            72.00
42230   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    97010            60.00
42231   Florida   Spine   0333094770101070   9/20/2018   Bill      10/29/2018    G0283            44.00
42232   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    99211            77.00
42233   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97530            90.00
42234   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97110            77.00
42235   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97140            72.00
42236   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97035            44.00
42237   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    97010            60.00
42238   Florida   Spine   0538604060101078   9/24/2018   Bill      10/29/2018    G0283            44.00
42239   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    99211            77.00
42240   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97530            90.00
42241   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97112            77.00
42242   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97140            72.00
42243   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97035            44.00
42244   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    97010            60.00
42245   Florida   Spine   0601182900101022   10/1/2018   Bill      10/29/2018    G0283            44.00
42246   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    99211            77.00
42247   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    97110            77.00
42248   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    97112            77.00
42249   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    97010            60.00
42250   Florida   Spine   0353180690101095   9/5/2018    Bill      10/29/2018    G0283            44.00
42251   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    99211            77.00
42252   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    97530            90.00
42253   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    97140            72.00
42254   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    97035            44.00
42255   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    97010            60.00
42256   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    G0283            44.00
42257   Florida   Spine   0549709630101024   9/15/2018   Bill      10/29/2018    97039            44.00
42258   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    99211            77.00
42259   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97530            90.00
42260   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97110            77.00
42261   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97012            55.00
42262   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97010            60.00
42263   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    G0283            44.00
42264   Florida   Spine   0495085200101015   7/17/2018   Bill      10/29/2018    97140            72.00
42265   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    98941            88.00
42266   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    97110            77.00
42267   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    97112            77.00
42268   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    97012            55.00
42269   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    97140            72.00
42270   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    97010            60.00
42271   Florida   Spine   0611345670101013   7/4/2018    Bill      10/29/2018    G0283            44.00
42272   Florida   Spine   0609211730101027   8/10/2018   Bill      10/29/2018    99211            77.00
42273   Florida   Spine   0609211730101027   8/10/2018   Bill      10/29/2018    97110            77.00
42274   Florida   Spine   0609211730101027   8/10/2018   Bill      10/29/2018    97112            77.00
42275   Florida   Spine   0609211730101027   8/10/2018   Bill      10/29/2018    97140            72.00
42276   Florida   Spine   0609211730101027   8/10/2018   Bill      10/29/2018    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 830 of
                                                   2767

42277   Florida   Spine   0609211730101027   8/10/2018   Bill      10/29/2018    G0283             44.00
42278   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    99211             77.00
42279   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    97530             90.00
42280   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    97112             77.00
42281   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    97140             72.00
42282   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    G0283             44.00
42283   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    97010             60.00
42284   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    97035             44.00
42285   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    99211             77.00
42286   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    97530             90.00
42287   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    97112             77.00
42288   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    97140             72.00
42289   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    G0283             44.00
42290   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    97010             60.00
42291   Florida   Spine   0522201450101038   9/13/2018   Bill      10/29/2018    97035             44.00
42292   Florida   Spine   0530469460101153   9/27/2018   Bill      10/29/2018    99211             77.00
42293   Florida   Spine   0530469460101153   9/27/2018   Bill      10/29/2018    97530             90.00
42294   Florida   Spine   0530469460101153   9/27/2018   Bill      10/29/2018    97140             72.00
42295   Florida   Spine   0530469460101153   9/27/2018   Bill      10/29/2018    G0283             44.00
42296   Florida   Spine   0530469460101153   9/27/2018   Bill      10/29/2018    97010             60.00
42297   Florida   Spine   0530469460101153   9/27/2018   Bill      10/29/2018    97035             44.00
42298   Florida   Spine   0530469460101153   9/27/2018   Bill      10/29/2018    97012             55.00
42299   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    99211             77.00
42300   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    97530             90.00
42301   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    97110             77.00
42302   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    97112             77.00
42303   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    97140             72.00
42304   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    G0283             44.00
42305   Florida   Spine   0624003080101017   5/25/2018   Bill      10/29/2018    97010             60.00
42306   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    98941             88.00
42307   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    97110             77.00
42308   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    97112             77.00
42309   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    97140             72.00
42310   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    97010             60.00
42311   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    G0283             44.00
42312   Florida   Spine   0581565190101054   8/18/2018   Bill      10/29/2018    97039             44.00
42313   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    99211             77.00
42314   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    97530             90.00
42315   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    97112             77.00
42316   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    97140             72.00
42317   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    G0283             44.00
42318   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    97010             60.00
42319   Florida   Spine   0300566340101077   9/27/2018   Bill      10/29/2018    97035             44.00
42320   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    99211             77.00
42321   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97530             90.00
42322   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97110             77.00
42323   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97140             72.00
42324   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    G0283             44.00
42325   Florida   Spine   0521432040101037   9/27/2018   Bill      10/29/2018    97039             44.00
42326   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99212            105.00
42327   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 831 of
                                                   2767

42328   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112             77.00
42329   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140             72.00
42330   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283             44.00
42331   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010             60.00
42332   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99212            105.00
42333   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530             90.00
42334   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112             77.00
42335   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140             72.00
42336   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283             44.00
42337   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010             60.00
42338   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    99212            105.00
42339   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97530             90.00
42340   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97112             77.00
42341   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97140             72.00
42342   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    G0283             44.00
42343   Florida   Spine   0182226700101067   9/14/2018   Bill      10/29/2018    97010             60.00
42344   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    99211             77.00
42345   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97530             90.00
42346   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97112             77.00
42347   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97140             72.00
42348   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    G0283             44.00
42349   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97010             60.00
42350   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    97035             44.00
42351   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    99211             77.00
42352   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97530             90.00
42353   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97112             77.00
42354   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97140             72.00
42355   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    97010             60.00
42356   Florida   Spine   0554122210101046   9/29/2018   Bill      10/29/2018    G0283             44.00
42357   Florida   Spine   0586247710101030   10/2/2018   Bill      10/29/2018    99211             77.00
42358   Florida   Spine   0586247710101030   10/2/2018   Bill      10/29/2018    97530             90.00
42359   Florida   Spine   0586247710101030   10/2/2018   Bill      10/29/2018    97110             77.00
42360   Florida   Spine   0586247710101030   10/2/2018   Bill      10/29/2018    97140             72.00
42361   Florida   Spine   0586247710101030   10/2/2018   Bill      10/29/2018    97035             44.00
42362   Florida   Spine   0586247710101030   10/2/2018   Bill      10/29/2018    97010             60.00
42363   Florida   Spine   0586247710101030   10/2/2018   Bill      10/29/2018    G0283             44.00
42364   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    99211             77.00
42365   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97530             90.00
42366   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97112             77.00
42367   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97140             72.00
42368   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97035             44.00
42369   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    97010             60.00
42370   Florida   Spine   0413035320101022   9/15/2018   Bill      10/29/2018    G0283             44.00
42371   Florida   Spine   0545688200101032   5/21/2018   Bill      10/29/2018    99211             77.00
42372   Florida   Spine   0545688200101032   5/21/2018   Bill      10/29/2018    97110             77.00
42373   Florida   Spine   0545688200101032   5/21/2018   Bill      10/29/2018    97112             77.00
42374   Florida   Spine   0545688200101032   5/21/2018   Bill      10/29/2018    97140             72.00
42375   Florida   Spine   0545688200101032   5/21/2018   Bill      10/29/2018    G0283             44.00
42376   Florida   Spine   0545688200101032   5/21/2018   Bill      10/29/2018    97010             60.00
42377   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    99211             77.00
42378   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 832 of
                                                   2767

42379   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97110               77.00
42380   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97112               77.00
42381   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97140               72.00
42382   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    G0283               44.00
42383   Florida   Spine   0205247890101074   8/9/2018    Bill      10/29/2018    97010               60.00
42384   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    99211               77.00
42385   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    97530               90.00
42386   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    97110               77.00
42387   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    97112               77.00
42388   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    97140               72.00
42389   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    G0283               44.00
42390   Florida   Spine   0424851090101035   7/10/2018   Bill      10/29/2018    97010               60.00
42391   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    99211               77.00
42392   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97530               90.00
42393   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97110               77.00
42394   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97140               72.00
42395   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97012               55.00
42396   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    97010               60.00
42397   Florida   Spine   0541932450101035   9/25/2018   Bill      10/29/2018    G0283               44.00
42398   Florida   Spine   0619882880101013   7/24/2018   Bill      10/29/2018    99203              500.00
42399   Florida   Spine   0366890360101093   5/2/2018    Bill      10/29/2018    99203              500.00
42400   Florida   Spine   0473510660101094   9/13/2018   Bill      10/29/2018    99203              500.00
42401   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    99203              500.00
42402   Florida   Spine   0494780560101065   8/18/2018   Bill      10/29/2018    99203              500.00
42403   Florida   Spine   0463040140101029   9/29/2018   Bill      10/29/2018    99203              500.00
42404   Florida   Spine   0593939080101019   5/19/2018   Bill      10/29/2018    99213              350.00
42405   Florida   Spine   0627874070101010   6/15/2018   Bill      10/29/2018    99203              500.00
42406   Florida   Spine   0332901380101111   5/18/2017   Bill      10/29/2018    99203              500.00
42407   Florida   Spine   0505444750101099   3/29/2018   Bill      10/29/2018    99213              350.00
42408   Florida   Spine   0505444750101099   3/29/2018   Bill      10/29/2018    64633            3,500.00
42409   Florida   Spine   0505444750101099   3/29/2018   Bill      10/29/2018    64634            1,750.00
42410   Florida   Spine   0505444750101099   3/29/2018   Bill      10/29/2018    J2001               35.00
42411   Florida   Spine   0505444750101099   3/29/2018   Bill      10/29/2018    J3490               25.00
42412   Florida   Spine   0505444750101099   3/29/2018   Bill      10/29/2018    J3301               35.00
42413   Florida   Spine   0604261670101052   8/28/2018   Bill      10/29/2018    99213              350.00
42414   Florida   Spine   0418677450101069   7/4/2018    Bill      10/29/2018    99213              350.00
42415   Florida   Spine   0418677450101069   7/4/2018    Bill      10/29/2018    62323            2,000.00
42416   Florida   Spine   0418677450101069   7/4/2018    Bill      10/29/2018    J1020               35.00
42417   Florida   Spine   0418677450101069   7/4/2018    Bill      10/29/2018    J2001              105.00
42418   Florida   Spine   0418677450101069   7/4/2018    Bill      10/29/2018    A9579               35.00
42419   Florida   Spine   0607100770101017   6/8/2018    Bill      10/29/2018    99213              350.00
42420   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    99213              350.00
42421   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    62321            2,100.00
42422   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    J2001              105.00
42423   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    J3301               70.00
42424   Florida   Spine   0091464420101311   8/25/2018   Bill      10/29/2018    Q9965               25.00
42425   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    99213              350.00
42426   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    62323            2,000.00
42427   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    J2001              105.00
42428   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    J1020               35.00
42429   Florida   Spine   0566172520101026   6/4/2018    Bill      10/29/2018    Q9965               25.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 833 of
                                                   2767

42430   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    99213              350.00
42431   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    64493            3,600.00
42432   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    64494            1,800.00
42433   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    64495              900.00
42434   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    J2001               35.00
42435   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    J1020               35.00
42436   Florida   Spine   0106934550101011   9/7/2018    Bill      10/29/2018    A9579               35.00
42437   Florida   Spine   0636194630101015   8/21/2018   Bill      10/29/2018    99213              350.00
42438   Florida   Spine   0440823070101079   9/30/2018   Bill      10/29/2018    99203              500.00
42439   Florida   Spine   0099841530101012   8/24/2018   Bill      10/29/2018    99214              400.00
42440   Florida   Spine   0471870030101030   8/23/2018   Bill      10/29/2018    99214              400.00
42441   Florida   Spine   0363199880101044   7/27/2018   Bill      10/29/2018    99213              350.00
42442   Florida   Spine   0483970510101017   9/24/2018   Bill      10/29/2018    99204              700.00
42443   Florida   Spine   0592194320101038   8/15/2018   Bill      10/29/2018    99203              500.00
42444   Florida   Spine   0610658470101020   8/21/2018   Bill      10/29/2018    98941               88.00
42445   Florida   Spine   0610658470101020   8/21/2018   Bill      10/29/2018    97530               90.00
42446   Florida   Spine   0610658470101020   8/21/2018   Bill      10/29/2018    97110               77.00
42447   Florida   Spine   0610658470101020   8/21/2018   Bill      10/29/2018    97012               55.00
42448   Florida   Spine   0610658470101020   8/21/2018   Bill      10/29/2018    97010               60.00
42449   Florida   Spine   0610658470101020   8/21/2018   Bill      10/29/2018    G0283               44.00
42450   Florida   Spine   0585795850101013   9/19/2018   Bill      10/29/2018    99203              500.00
42451   Florida   Spine   0584911020101061   9/15/2018   Bill      10/29/2018    99203              500.00
42452   Florida   Spine   0405858240101156   7/5/2018    Bill      10/29/2018    99203              500.00
42453   Florida   Spine   0569798590101012   8/10/2018   Bill      10/29/2018    99213              350.00
42454   Florida   Spine   0423563520101128   4/7/2017    Bill      10/29/2018    99214              400.00
42455   Florida   Spine   0423563520101128   4/7/2017    Bill      10/29/2018    20610              300.00
42456   Florida   Spine   0423563520101128   4/7/2017    Bill      10/29/2018    J2001               35.00
42457   Florida   Spine   0423563520101128   4/7/2017    Bill      10/29/2018    J3301               35.00
42458   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97530               90.00
42459   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97112               77.00
42460   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97140               72.00
42461   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    97010               60.00
42462   Florida   Spine   0590632340101027   9/1/2018    Bill      10/29/2018    G0283               44.00
42463   Florida   Spine   0109929180101198   6/18/2018   Bill      11/5/2018     99203              500.00
42464   Florida   Spine   0193604860101019   7/29/2018   Bill      11/5/2018     99203              500.00
42465   Florida   Spine   0109929180101198   6/18/2018   Bill      11/5/2018     99213              350.00
42466   Florida   Spine   0109929180101198   6/18/2018   Bill      11/5/2018     99213              350.00
42467   Florida   Spine   0193604860101019   7/29/2018   Bill      11/5/2018     99213              350.00
42468   Florida   Spine   0193604860101019   7/29/2018   Bill      11/5/2018     20610              300.00
42469   Florida   Spine   0193604860101019   7/29/2018   Bill      11/5/2018     J2001               35.00
42470   Florida   Spine   0193604860101019   7/29/2018   Bill      11/5/2018     J3301               35.00
42471   Florida   Spine   0604261670101045   8/25/2018   Bill      11/5/2018     99203              500.00
42472   Florida   Spine   0449810490101038   10/5/2017   Bill      11/5/2018     99213              350.00
42473   Florida   Spine   0449810490101038   10/5/2017   Bill      11/5/2018     64493            1,800.00
42474   Florida   Spine   0449810490101038   10/5/2017   Bill      11/5/2018     64494              900.00
42475   Florida   Spine   0449810490101038   10/5/2017   Bill      11/5/2018     64495              900.00
42476   Florida   Spine   0449810490101038   10/5/2017   Bill      11/5/2018     J2001               35.00
42477   Florida   Spine   0449810490101038   10/5/2017   Bill      11/5/2018     J3301               35.00
42478   Florida   Spine   0449810490101038   10/5/2017   Bill      11/5/2018     J3490               25.00
42479   Florida   Spine   0300566340101077   9/27/2018   Bill      11/5/2018     73721            1,750.00
42480   Florida   Spine   0300566340101077   9/27/2018   Bill      11/5/2018     72141            1,950.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 834 of
                                                   2767

42481   Florida   Spine   0300566340101077   9/27/2018   Bill      11/5/2018     72148            1,950.00
42482   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     72141            1,950.00
42483   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     72148            1,950.00
42484   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     72141            1,950.00
42485   Florida   Spine   0506668640101021   9/27/2018   Bill      11/5/2018     73721            1,750.00
42486   Florida   Spine   0506668640101021   9/27/2018   Bill      11/5/2018     72141            1,950.00
42487   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     72141            1,950.00
42488   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     73721            1,750.00
42489   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     72141            1,950.00
42490   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     72148            1,950.00
42491   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     72141            1,950.00
42492   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     72148            1,950.00
42493   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     73721            1,750.00
42494   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     72148            1,950.00
42495   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     72141            1,950.00
42496   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     99211               77.00
42497   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     97110               77.00
42498   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     97112               77.00
42499   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     97140               72.00
42500   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     G0283               44.00
42501   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     97010               60.00
42502   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     99211               77.00
42503   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97530               90.00
42504   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97112               77.00
42505   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97140               72.00
42506   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     G0283               44.00
42507   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97010               60.00
42508   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     99211               77.00
42509   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     97530               90.00
42510   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     97112               77.00
42511   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     97140               72.00
42512   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     G0283               44.00
42513   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     97010               60.00
42514   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     99211               77.00
42515   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     97530               90.00
42516   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     97110               77.00
42517   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     97112               77.00
42518   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     97140               72.00
42519   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     G0283               44.00
42520   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     97010               60.00
42521   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     99211               77.00
42522   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97530               90.00
42523   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97110               77.00
42524   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97112               77.00
42525   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97140               72.00
42526   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     G0283               44.00
42527   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97010               60.00
42528   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     99211               77.00
42529   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     97530               90.00
42530   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     97110               77.00
42531   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     97112               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 835 of
                                                   2767

42532   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     97140             72.00
42533   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     G0283             44.00
42534   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     97010             60.00
42535   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     99211             77.00
42536   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97530             90.00
42537   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97110             77.00
42538   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97112             77.00
42539   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97140             72.00
42540   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     G0283             44.00
42541   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97010             60.00
42542   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     99211             77.00
42543   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     97530             90.00
42544   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     97112             77.00
42545   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     97140             72.00
42546   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     G0283             44.00
42547   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     97010             60.00
42548   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     99212            105.00
42549   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97530             90.00
42550   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97112             77.00
42551   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97112             72.00
42552   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97140             44.00
42553   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97010             60.00
42554   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     99211             77.00
42555   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     97110             77.00
42556   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     97112             77.00
42557   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     97140             72.00
42558   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     G0283             44.00
42559   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     97010             60.00
42560   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     99211             77.00
42561   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97530             90.00
42562   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97110             77.00
42563   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97140             72.00
42564   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     G0283             44.00
42565   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97010             60.00
42566   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     99211             77.00
42567   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     97110             77.00
42568   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     97112             77.00
42569   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     97140             72.00
42570   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     G0283             44.00
42571   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     97010             60.00
42572   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     99212            105.00
42573   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97530             90.00
42574   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97112             77.00
42575   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97140             72.00
42576   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     G0283             44.00
42577   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97010             60.00
42578   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97035             44.00
42579   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     99211             77.00
42580   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97530             90.00
42581   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97112             77.00
42582   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 836 of
                                                   2767

42583   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     G0283            44.00
42584   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97010            60.00
42585   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97035            44.00
42586   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     99211            77.00
42587   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97530            90.00
42588   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97112            77.00
42589   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97140            72.00
42590   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     G0283            44.00
42591   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97010            60.00
42592   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97035            44.00
42593   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     99211            77.00
42594   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97530            90.00
42595   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97112            77.00
42596   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97140            72.00
42597   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     G0283            44.00
42598   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97010            60.00
42599   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97012            55.00
42600   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     99211            77.00
42601   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     97530            90.00
42602   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     97140            72.00
42603   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     G0283            44.00
42604   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     97010            60.00
42605   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     97035            44.00
42606   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     99211            77.00
42607   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     97110            77.00
42608   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     97112            77.00
42609   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     97140            72.00
42610   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     G0283            44.00
42611   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     97010            60.00
42612   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     99211            77.00
42613   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     97530            90.00
42614   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     97110            77.00
42615   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     97140            72.00
42616   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     G0283            44.00
42617   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     97010            60.00
42618   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     97039            44.00
42619   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     99211            77.00
42620   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     97530            90.00
42621   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     97110            77.00
42622   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     97140            72.00
42623   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     G0283            44.00
42624   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     97010            60.00
42625   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     97039            44.00
42626   Florida   Spine   0609243290101014   4/23/2018   Bill      11/5/2018     98941            88.00
42627   Florida   Spine   0609243290101014   4/23/2018   Bill      11/5/2018     97530            90.00
42628   Florida   Spine   0609243290101014   4/23/2018   Bill      11/5/2018     97140            72.00
42629   Florida   Spine   0609243290101014   4/23/2018   Bill      11/5/2018     G0283            44.00
42630   Florida   Spine   0609243290101014   4/23/2018   Bill      11/5/2018     97010            60.00
42631   Florida   Spine   0609243290101014   4/23/2018   Bill      11/5/2018     97035            44.00
42632   Florida   Spine   0609243290101014   4/23/2018   Bill      11/5/2018     97039            44.00
42633   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 837 of
                                                   2767

42634   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     97530             90.00
42635   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     97110             77.00
42636   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     97112             77.00
42637   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     97140             72.00
42638   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     97010             60.00
42639   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     G0283             44.00
42640   Florida   Spine   0604261670101045   8/25/2018   Bill      11/5/2018     98940             72.00
42641   Florida   Spine   0604261670101045   8/25/2018   Bill      11/5/2018     97530             90.00
42642   Florida   Spine   0604261670101045   8/25/2018   Bill      11/5/2018     97140             72.00
42643   Florida   Spine   0604261670101045   8/25/2018   Bill      11/5/2018     G0283             44.00
42644   Florida   Spine   0604261670101045   8/25/2018   Bill      11/5/2018     97010             60.00
42645   Florida   Spine   0604261670101045   8/25/2018   Bill      11/5/2018     97035             44.00
42646   Florida   Spine   0604261670101045   8/25/2018   Bill      11/5/2018     97039             44.00
42647   Florida   Spine   0598544170101013   6/23/2018   Bill      11/5/2018     97140             72.00
42648   Florida   Spine   0598544170101013   6/23/2018   Bill      11/5/2018     G0283             44.00
42649   Florida   Spine   0598544170101013   6/23/2018   Bill      11/5/2018     97010             60.00
42650   Florida   Spine   0375827250101048   5/11/2018   Bill      11/5/2018     99211             77.00
42651   Florida   Spine   0375827250101048   5/11/2018   Bill      11/5/2018     97530             90.00
42652   Florida   Spine   0375827250101048   5/11/2018   Bill      11/5/2018     97110             77.00
42653   Florida   Spine   0375827250101048   5/11/2018   Bill      11/5/2018     97140             72.00
42654   Florida   Spine   0375827250101048   5/11/2018   Bill      11/5/2018     97010             60.00
42655   Florida   Spine   0375827250101048   5/11/2018   Bill      11/5/2018     G0283             44.00
42656   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     99212            105.00
42657   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     97530             90.00
42658   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     97110             77.00
42659   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     97140             72.00
42660   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     97035             44.00
42661   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     97010             60.00
42662   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     G0283             44.00
42663   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     99212            105.00
42664   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     97530             90.00
42665   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     97110             77.00
42666   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     97140             72.00
42667   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     97010             60.00
42668   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     G0283             44.00
42669   Florida   Spine   0612515580101019   8/12/2018   Bill      11/5/2018     99211             77.00
42670   Florida   Spine   0612515580101019   8/12/2018   Bill      11/5/2018     97530             90.00
42671   Florida   Spine   0612515580101019   8/12/2018   Bill      11/5/2018     97110             77.00
42672   Florida   Spine   0612515580101019   8/12/2018   Bill      11/5/2018     97140             72.00
42673   Florida   Spine   0612515580101019   8/12/2018   Bill      11/5/2018     97010             60.00
42674   Florida   Spine   0612515580101019   8/12/2018   Bill      11/5/2018     G0283             44.00
42675   Florida   Spine   0633704110101013   8/18/2018   Bill      11/5/2018     99212            105.00
42676   Florida   Spine   0633704110101013   8/18/2018   Bill      11/5/2018     97530             90.00
42677   Florida   Spine   0633704110101013   8/18/2018   Bill      11/5/2018     97110             77.00
42678   Florida   Spine   0633704110101013   8/18/2018   Bill      11/5/2018     97140             72.00
42679   Florida   Spine   0633704110101013   8/18/2018   Bill      11/5/2018     97010             60.00
42680   Florida   Spine   0633704110101013   8/18/2018   Bill      11/5/2018     G0283             44.00
42681   Florida   Spine   0537302130101019   7/30/2018   Bill      11/5/2018     99211             77.00
42682   Florida   Spine   0537302130101019   7/30/2018   Bill      11/5/2018     97530             90.00
42683   Florida   Spine   0537302130101019   7/30/2018   Bill      11/5/2018     97110             77.00
42684   Florida   Spine   0537302130101019   7/30/2018   Bill      11/5/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 838 of
                                                   2767

42685   Florida   Spine   0537302130101019   7/30/2018   Bill      11/5/2018     97010               60.00
42686   Florida   Spine   0537302130101019   7/30/2018   Bill      11/5/2018     G0283               44.00
42687   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     99203              500.00
42688   Florida   Spine   0429031200101184   7/27/2018   Bill      11/5/2018     99203              500.00
42689   Florida   Spine   0482297590101035   5/18/2018   Bill      11/5/2018     99213              350.00
42690   Florida   Spine   0482297590101035   5/18/2018   Bill      11/5/2018     99213              350.00
42691   Florida   Spine   0482297590101035   5/18/2018   Bill      11/5/2018     62323            2,000.00
42692   Florida   Spine   0482297590101035   5/18/2018   Bill      11/5/2018     J2001              105.00
42693   Florida   Spine   0482297590101035   5/18/2018   Bill      11/5/2018     J3490               25.00
42694   Florida   Spine   0482297590101035   5/18/2018   Bill      11/5/2018     J0702              105.00
42695   Florida   Spine   0564417530101017   2/22/2018   Bill      11/5/2018     99213              350.00
42696   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     99211               77.00
42697   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97110               77.00
42698   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97112               77.00
42699   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97140               72.00
42700   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97010               60.00
42701   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     G0283               44.00
42702   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     99211               77.00
42703   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     97110               77.00
42704   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     97112               77.00
42705   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     97140               72.00
42706   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     97010               60.00
42707   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     G0283               44.00
42708   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     99211               77.00
42709   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     97530               90.00
42710   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     97110               77.00
42711   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     97012               55.00
42712   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     97140               72.00
42713   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     97010               60.00
42714   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     G0283               44.00
42715   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     99211               77.00
42716   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     97530               90.00
42717   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     97140               72.00
42718   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     G0283               44.00
42719   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     97010               60.00
42720   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     97035               44.00
42721   Florida   Spine   0581565190101054   8/18/2018   Bill      11/5/2018     98941               88.00
42722   Florida   Spine   0581565190101054   8/18/2018   Bill      11/5/2018     97110               77.00
42723   Florida   Spine   0581565190101054   8/18/2018   Bill      11/5/2018     97112               77.00
42724   Florida   Spine   0581565190101054   8/18/2018   Bill      11/5/2018     97140               72.00
42725   Florida   Spine   0581565190101054   8/18/2018   Bill      11/5/2018     97010               60.00
42726   Florida   Spine   0581565190101054   8/18/2018   Bill      11/5/2018     G0283               44.00
42727   Florida   Spine   0581565190101054   8/18/2018   Bill      11/5/2018     97039               44.00
42728   Florida   Spine   0505637720101012   7/25/2018   Bill      11/5/2018     99211               77.00
42729   Florida   Spine   0505637720101012   7/25/2018   Bill      11/5/2018     97530               90.00
42730   Florida   Spine   0505637720101012   7/25/2018   Bill      11/5/2018     97110               77.00
42731   Florida   Spine   0505637720101012   7/25/2018   Bill      11/5/2018     97140               72.00
42732   Florida   Spine   0505637720101012   7/25/2018   Bill      11/5/2018     97035               44.00
42733   Florida   Spine   0505637720101012   7/25/2018   Bill      11/5/2018     97010               60.00
42734   Florida   Spine   0505637720101012   7/25/2018   Bill      11/5/2018     G0283               44.00
42735   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     99211               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 839 of
                                                   2767

42736   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97530             90.00
42737   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97112             77.00
42738   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97140             72.00
42739   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97012             55.00
42740   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97010             60.00
42741   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     G0283             44.00
42742   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     98941             88.00
42743   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     99203            275.00
42744   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97530             90.00
42745   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97140             72.00
42746   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97035             44.00
42747   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97010             60.00
42748   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     G0283             44.00
42749   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97039             44.00
42750   Florida   Spine   0640612610101014   9/16/2018    Bill     11/5/2018     99211             77.00
42751   Florida   Spine   0640612610101014   9/16/2018    Bill     11/5/2018     97530             90.00
42752   Florida   Spine   0640612610101014   9/16/2018    Bill     11/5/2018     97110             77.00
42753   Florida   Spine   0640612610101014   9/16/2018    Bill     11/5/2018     97140             72.00
42754   Florida   Spine   0640612610101014   9/16/2018    Bill     11/5/2018     97010             60.00
42755   Florida   Spine   0640612610101014   9/16/2018    Bill     11/5/2018     G0283             44.00
42756   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     99211             77.00
42757   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97530             90.00
42758   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97012             55.00
42759   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97140             72.00
42760   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97035             44.00
42761   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97010             60.00
42762   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     G0283             44.00
42763   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     99211             77.00
42764   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     97530             90.00
42765   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     97110             77.00
42766   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     97112             77.00
42767   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     97140             72.00
42768   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     97010             60.00
42769   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     G0283             44.00
42770   Florida   Spine   0425763400101028   8/22/2018    Bill     11/5/2018     99211             77.00
42771   Florida   Spine   0425763400101028   8/22/2018    Bill     11/5/2018     97530             90.00
42772   Florida   Spine   0425763400101028   8/22/2018    Bill     11/5/2018     97110             77.00
42773   Florida   Spine   0425763400101028   8/22/2018    Bill     11/5/2018     97140             72.00
42774   Florida   Spine   0425763400101028   8/22/2018    Bill     11/5/2018     97010             60.00
42775   Florida   Spine   0425763400101028   8/22/2018    Bill     11/5/2018     G0283             44.00
42776   Florida   Spine   0394319240101053   8/2/2018     Bill     11/5/2018     99211             77.00
42777   Florida   Spine   0394319240101053   8/2/2018     Bill     11/5/2018     97530             90.00
42778   Florida   Spine   0394319240101053   8/2/2018     Bill     11/5/2018     97110             77.00
42779   Florida   Spine   0394319240101053   8/2/2018     Bill     11/5/2018     97140             72.00
42780   Florida   Spine   0394319240101053   8/2/2018     Bill     11/5/2018     97010             60.00
42781   Florida   Spine   0394319240101053   8/2/2018     Bill     11/5/2018     G0283             44.00
42782   Florida   Spine   0588428840101029   9/3/2018     Bill     11/5/2018     99211             77.00
42783   Florida   Spine   0588428840101029   9/3/2018     Bill     11/5/2018     97110             77.00
42784   Florida   Spine   0588428840101029   9/3/2018     Bill     11/5/2018     97112             77.00
42785   Florida   Spine   0588428840101029   9/3/2018     Bill     11/5/2018     97140             72.00
42786   Florida   Spine   0588428840101029   9/3/2018     Bill     11/5/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 840 of
                                                   2767

42787   Florida   Spine   0588428840101029   9/3/2018     Bill     11/5/2018     G0283               44.00
42788   Florida   Spine   0609211730101027   8/10/2018    Bill     11/5/2018     99211               77.00
42789   Florida   Spine   0609211730101027   8/10/2018    Bill     11/5/2018     97110               77.00
42790   Florida   Spine   0609211730101027   8/10/2018    Bill     11/5/2018     97112               77.00
42791   Florida   Spine   0609211730101027   8/10/2018    Bill     11/5/2018     97140               72.00
42792   Florida   Spine   0609211730101027   8/10/2018    Bill     11/5/2018     97010               60.00
42793   Florida   Spine   0609211730101027   8/10/2018    Bill     11/5/2018     G0283               44.00
42794   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     99211               77.00
42795   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     97530               90.00
42796   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     97110               77.00
42797   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     97140               72.00
42798   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     97010               60.00
42799   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     G0283               44.00
42800   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     99211               77.00
42801   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     97110               77.00
42802   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     97112               77.00
42803   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     97140               72.00
42804   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     97010               60.00
42805   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     G0283               44.00
42806   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     99211               77.00
42807   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     97530               90.00
42808   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     97112               77.00
42809   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     97140               72.00
42810   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     G0283               44.00
42811   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     97010               60.00
42812   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     97035               44.00
42813   Florida   Spine   0624003080101017   5/25/2018    Bill     11/5/2018     99211               77.00
42814   Florida   Spine   0624003080101017   5/25/2018    Bill     11/5/2018     97530               90.00
42815   Florida   Spine   0624003080101017   5/25/2018    Bill     11/5/2018     97110               77.00
42816   Florida   Spine   0624003080101017   5/25/2018    Bill     11/5/2018     97112               77.00
42817   Florida   Spine   0624003080101017   5/25/2018    Bill     11/5/2018     97140               72.00
42818   Florida   Spine   0624003080101017   5/25/2018    Bill     11/5/2018     G0283               44.00
42819   Florida   Spine   0624003080101017   5/25/2018    Bill     11/5/2018     97010               60.00
42820   Florida   Spine   0344930110101113   6/27/2018    Bill     11/5/2018     99213              350.00
42821   Florida   Spine   0344930110101113   6/27/2018    Bill     11/5/2018     62323            2,000.00
42822   Florida   Spine   0344930110101113   6/27/2018    Bill     11/5/2018     J2001               35.00
42823   Florida   Spine   0344930110101113   6/27/2018    Bill     11/5/2018     J3490               25.00
42824   Florida   Spine   0344930110101113   6/27/2018    Bill     11/5/2018     J7624                 -
42825   Florida   Spine   0350667540101054   11/11/2017   Bill     11/5/2018     99213              350.00
42826   Florida   Spine   0350667540101054   11/11/2017   Bill     11/5/2018     62323            2,000.00
42827   Florida   Spine   0350667540101054   11/11/2017   Bill     11/5/2018     J2001              105.00
42828   Florida   Spine   0350667540101054   11/11/2017   Bill     11/5/2018     J0702               35.00
42829   Florida   Spine   0350667540101054   11/11/2017   Bill     11/5/2018     J3490               25.00
42830   Florida   Spine   0449810490101038   10/5/2017    Bill     11/5/2018     99213              350.00
42831   Florida   Spine   0152314430101064   9/27/2018    Bill     11/5/2018     99211               77.00
42832   Florida   Spine   0152314430101064   9/27/2018    Bill     11/5/2018     97530               90.00
42833   Florida   Spine   0152314430101064   9/27/2018    Bill     11/5/2018     97112               77.00
42834   Florida   Spine   0152314430101064   9/27/2018    Bill     11/5/2018     97140               72.00
42835   Florida   Spine   0152314430101064   9/27/2018    Bill     11/5/2018     97035               44.00
42836   Florida   Spine   0152314430101064   9/27/2018    Bill     11/5/2018     97010               60.00
42837   Florida   Spine   0152314430101064   9/27/2018    Bill     11/5/2018     G0283               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 841 of
                                                   2767

42838   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     99211            77.00
42839   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97530            90.00
42840   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97140            72.00
42841   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97035            44.00
42842   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97010            60.00
42843   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     G0283            44.00
42844   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97112            77.00
42845   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     99211            77.00
42846   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     97530            90.00
42847   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     97112            77.00
42848   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     97140            72.00
42849   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     97035            44.00
42850   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     97010            60.00
42851   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     G0283            44.00
42852   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     99211            77.00
42853   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97530            90.00
42854   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97112            77.00
42855   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97140            72.00
42856   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97035            44.00
42857   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97010            60.00
42858   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     G0283            44.00
42859   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     99211            77.00
42860   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97112            77.00
42861   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97140            72.00
42862   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97035            44.00
42863   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97010            60.00
42864   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     G0283            44.00
42865   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     99211            77.00
42866   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97530            90.00
42867   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97110            77.00
42868   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97112            77.00
42869   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97140            72.00
42870   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97010            60.00
42871   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     G0283            44.00
42872   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     99211            77.00
42873   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     97530            90.00
42874   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     97112            77.00
42875   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     97140            72.00
42876   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     97035            44.00
42877   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     97010            60.00
42878   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     G0283            44.00
42879   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     99211            77.00
42880   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     97530            90.00
42881   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     97112            77.00
42882   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     97140            72.00
42883   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     97010            60.00
42884   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     G0283            44.00
42885   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     99211            77.00
42886   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97530            90.00
42887   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97112            77.00
42888   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 842 of
                                                   2767

42889   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97010             60.00
42890   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     G0283             44.00
42891   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     99211             77.00
42892   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97530             90.00
42893   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97112             77.00
42894   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97140             72.00
42895   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     G0283             44.00
42896   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97010             60.00
42897   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97035             44.00
42898   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     99211             77.00
42899   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97530             90.00
42900   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97140             72.00
42901   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     G0283             44.00
42902   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97010             60.00
42903   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97035             44.00
42904   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97012             55.00
42905   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     99211             77.00
42906   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     97110             77.00
42907   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     97140             72.00
42908   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     G0283             44.00
42909   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     97010             60.00
42910   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     97035             44.00
42911   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     97012             55.00
42912   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     99211             77.00
42913   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97530             90.00
42914   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97112             77.00
42915   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97140             72.00
42916   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     G0283             44.00
42917   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97010             60.00
42918   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     99211             77.00
42919   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     97530             90.00
42920   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     97110             77.00
42921   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     97140             72.00
42922   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     G0283             44.00
42923   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     97010             60.00
42924   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     97012             55.00
42925   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     99212            105.00
42926   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97530             90.00
42927   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97110             77.00
42928   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97112             77.00
42929   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97140             72.00
42930   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     G0283             44.00
42931   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97010             60.00
42932   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     98941             88.00
42933   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97110             77.00
42934   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97112             77.00
42935   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97012             55.00
42936   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97140             72.00
42937   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97010             60.00
42938   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     G0283             44.00
42939   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     99203            275.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 843 of
                                                   2767

42940   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     G0283            44.00
42941   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97010            60.00
42942   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97035            44.00
42943   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     A4556            22.00
42944   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     99211            77.00
42945   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97530            90.00
42946   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97110            77.00
42947   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97140            72.00
42948   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     G0283            44.00
42949   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97010            60.00
42950   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97039            44.00
42951   Florida   Spine   0342193950101055   7/31/2018   Bill      11/5/2018     99211            77.00
42952   Florida   Spine   0342193950101055   7/31/2018   Bill      11/5/2018     97530            90.00
42953   Florida   Spine   0342193950101055   7/31/2018   Bill      11/5/2018     97110            77.00
42954   Florida   Spine   0342193950101055   7/31/2018   Bill      11/5/2018     97112            77.00
42955   Florida   Spine   0342193950101055   7/31/2018   Bill      11/5/2018     97140            72.00
42956   Florida   Spine   0342193950101055   7/31/2018   Bill      11/5/2018     G0283            44.00
42957   Florida   Spine   0342193950101055   7/31/2018   Bill      11/5/2018     97010            60.00
42958   Florida   Spine   0550747500101043   7/6/2018    Bill      11/5/2018     99211            77.00
42959   Florida   Spine   0550747500101043   7/6/2018    Bill      11/5/2018     97530            90.00
42960   Florida   Spine   0550747500101043   7/6/2018    Bill      11/5/2018     97112            77.00
42961   Florida   Spine   0550747500101043   7/6/2018    Bill      11/5/2018     97140            72.00
42962   Florida   Spine   0550747500101043   7/6/2018    Bill      11/5/2018     G0283            44.00
42963   Florida   Spine   0550747500101043   7/6/2018    Bill      11/5/2018     97010            60.00
42964   Florida   Spine   0550747500101043   7/6/2018    Bill      11/5/2018     97035            44.00
42965   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     99211            77.00
42966   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97530            90.00
42967   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97110            77.00
42968   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97012            55.00
42969   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97140            72.00
42970   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97010            60.00
42971   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     G0283            44.00
42972   Florida   Spine   0091464420101311   8/25/2018   Bill      11/5/2018     99211            77.00
42973   Florida   Spine   0091464420101311   8/25/2018   Bill      11/5/2018     97530            90.00
42974   Florida   Spine   0091464420101311   8/25/2018   Bill      11/5/2018     97110            77.00
42975   Florida   Spine   0091464420101311   8/25/2018   Bill      11/5/2018     97112            77.00
42976   Florida   Spine   0091464420101311   8/25/2018   Bill      11/5/2018     97140            72.00
42977   Florida   Spine   0091464420101311   8/25/2018   Bill      11/5/2018     97010            60.00
42978   Florida   Spine   0091464420101311   8/25/2018   Bill      11/5/2018     99211            77.00
42979   Florida   Spine   0091464420101311   8/25/2018   Bill      11/5/2018     97530            90.00
42980   Florida   Spine   0091464420101311   8/25/2018   Bill      11/5/2018     97110            77.00
42981   Florida   Spine   0091464420101311   8/25/2018   Bill      11/5/2018     97140            72.00
42982   Florida   Spine   0091464420101311   8/25/2018   Bill      11/5/2018     97010            60.00
42983   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     99211            77.00
42984   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97530            90.00
42985   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97112            77.00
42986   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97140            72.00
42987   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     G0283            44.00
42988   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97010            60.00
42989   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97035            44.00
42990   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 844 of
                                                   2767

42991   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     97110             77.00
42992   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     97112             77.00
42993   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     97140             72.00
42994   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     G0283             44.00
42995   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     97010             60.00
42996   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     99211             77.00
42997   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     97530             90.00
42998   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     97110             77.00
42999   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     97112             77.00
43000   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     97140             72.00
43001   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     G0283             44.00
43002   Florida   Spine   0354135220101055   3/19/2018   Bill      11/5/2018     97010             60.00
43003   Florida   Spine   0338475320101071   3/19/2018   Bill      11/5/2018     99203            275.00
43004   Florida   Spine   0338475320101071   3/19/2018   Bill      11/5/2018     G0283             44.00
43005   Florida   Spine   0338475320101071   3/19/2018   Bill      11/5/2018     97010             60.00
43006   Florida   Spine   0338475320101071   3/19/2018   Bill      11/5/2018     97035             44.00
43007   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     99211             77.00
43008   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     97110             77.00
43009   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     97112             77.00
43010   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     97140             72.00
43011   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     G0283             44.00
43012   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     97010             60.00
43013   Florida   Spine   0455853700101043   8/15/2018   Bill      11/5/2018     99211             77.00
43014   Florida   Spine   0455853700101043   8/15/2018   Bill      11/5/2018     97110             77.00
43015   Florida   Spine   0455853700101043   8/15/2018   Bill      11/5/2018     97112             77.00
43016   Florida   Spine   0455853700101043   8/15/2018   Bill      11/5/2018     97140             72.00
43017   Florida   Spine   0455853700101043   8/15/2018   Bill      11/5/2018     G0283             44.00
43018   Florida   Spine   0455853700101043   8/15/2018   Bill      11/5/2018     97010             60.00
43019   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     99211             77.00
43020   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97530             90.00
43021   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97110             77.00
43022   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97112             77.00
43023   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97140             72.00
43024   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     G0283             44.00
43025   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97010             60.00
43026   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     99211             77.00
43027   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     97530             90.00
43028   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     97140             72.00
43029   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     G0283             44.00
43030   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     97010             60.00
43031   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     97035             44.00
43032   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     97039             44.00
43033   Florida   Spine   0576921340101014   6/15/2018   Bill      11/5/2018     99211             77.00
43034   Florida   Spine   0576921340101014   6/15/2018   Bill      11/5/2018     97110             77.00
43035   Florida   Spine   0576921340101014   6/15/2018   Bill      11/5/2018     97112             77.00
43036   Florida   Spine   0576921340101014   6/15/2018   Bill      11/5/2018     97140             72.00
43037   Florida   Spine   0576921340101014   6/15/2018   Bill      11/5/2018     G0283             44.00
43038   Florida   Spine   0576921340101014   6/15/2018   Bill      11/5/2018     97010             60.00
43039   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     99211             77.00
43040   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97530             90.00
43041   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 845 of
                                                   2767

43042   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97112            77.00
43043   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97140            72.00
43044   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     G0283            44.00
43045   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97010            60.00
43046   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     99211            77.00
43047   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     97110            77.00
43048   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     97112            77.00
43049   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     97140            72.00
43050   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     G0283            44.00
43051   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     97010            60.00
43052   Florida   Spine   0481399880101104   9/4/2018    Bill      11/5/2018     99211            77.00
43053   Florida   Spine   0481399880101104   9/4/2018    Bill      11/5/2018     97530            90.00
43054   Florida   Spine   0481399880101104   9/4/2018    Bill      11/5/2018     97112            77.00
43055   Florida   Spine   0481399880101104   9/4/2018    Bill      11/5/2018     97140            72.00
43056   Florida   Spine   0481399880101104   9/4/2018    Bill      11/5/2018     G0283            44.00
43057   Florida   Spine   0481399880101104   9/4/2018    Bill      11/5/2018     97010            60.00
43058   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     99211            77.00
43059   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97530            90.00
43060   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97110            77.00
43061   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97140            72.00
43062   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     G0283            44.00
43063   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97010            60.00
43064   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     99211            77.00
43065   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97530            90.00
43066   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97112            77.00
43067   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97140            72.00
43068   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     G0283            44.00
43069   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97010            60.00
43070   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97035            44.00
43071   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     99211            77.00
43072   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     97530            90.00
43073   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     97110            77.00
43074   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     97140            72.00
43075   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     G0283            44.00
43076   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     97010            60.00
43077   Florida   Spine   0587343090101028   9/23/2018   Bill      11/5/2018     97039            44.00
43078   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     99211            77.00
43079   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     97530            90.00
43080   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     97112            77.00
43081   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     97140            72.00
43082   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     G0283            44.00
43083   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     97010            60.00
43084   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     97035            44.00
43085   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     99211            77.00
43086   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     97530            90.00
43087   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     97110            77.00
43088   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     97112            77.00
43089   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     97140            72.00
43090   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     97010            60.00
43091   Florida   Spine   0548690840101056   8/3/2018    Bill      11/5/2018     G0283            44.00
43092   Florida   Spine   0604261670101052   8/28/2018   Bill      11/5/2018     98941            88.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 846 of
                                                   2767

43093   Florida   Spine   0604261670101052   8/28/2018    Bill     11/5/2018     97530             90.00
43094   Florida   Spine   0604261670101052   8/28/2018    Bill     11/5/2018     97112             77.00
43095   Florida   Spine   0604261670101052   8/28/2018    Bill     11/5/2018     97140             72.00
43096   Florida   Spine   0604261670101052   8/28/2018    Bill     11/5/2018     G0283             44.00
43097   Florida   Spine   0604261670101052   8/28/2018    Bill     11/5/2018     97010             60.00
43098   Florida   Spine   0604261670101052   8/28/2018    Bill     11/5/2018     97039             44.00
43099   Florida   Spine   0375827250101048   5/11/2018    Bill     11/5/2018     99211             77.00
43100   Florida   Spine   0375827250101048   5/11/2018    Bill     11/5/2018     97530             90.00
43101   Florida   Spine   0375827250101048   5/11/2018    Bill     11/5/2018     97110             77.00
43102   Florida   Spine   0375827250101048   5/11/2018    Bill     11/5/2018     97140             72.00
43103   Florida   Spine   0375827250101048   5/11/2018    Bill     11/5/2018     97010             60.00
43104   Florida   Spine   0375827250101048   5/11/2018    Bill     11/5/2018     G0283             44.00
43105   Florida   Spine   0538604060101078   9/24/2018    Bill     11/5/2018     99211             77.00
43106   Florida   Spine   0538604060101078   9/24/2018    Bill     11/5/2018     97530             90.00
43107   Florida   Spine   0538604060101078   9/24/2018    Bill     11/5/2018     97110             77.00
43108   Florida   Spine   0538604060101078   9/24/2018    Bill     11/5/2018     97112             77.00
43109   Florida   Spine   0538604060101078   9/24/2018    Bill     11/5/2018     97140             72.00
43110   Florida   Spine   0538604060101078   9/24/2018    Bill     11/5/2018     97010             60.00
43111   Florida   Spine   0538604060101078   9/24/2018    Bill     11/5/2018     G0283             44.00
43112   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     99211             77.00
43113   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     97530             90.00
43114   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     97110             77.00
43115   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     97112             77.00
43116   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     97140             72.00
43117   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     97010             60.00
43118   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     G0283             44.00
43119   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     99203            275.00
43120   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     97010             60.00
43121   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     G0283             44.00
43122   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     A4556             22.00
43123   Florida   Spine   0109539870101281   7/18/2018    Bill     11/5/2018     99211             77.00
43124   Florida   Spine   0109539870101281   7/18/2018    Bill     11/5/2018     97530             90.00
43125   Florida   Spine   0109539870101281   7/18/2018    Bill     11/5/2018     97110             77.00
43126   Florida   Spine   0109539870101281   7/18/2018    Bill     11/5/2018     97012             55.00
43127   Florida   Spine   0109539870101281   7/18/2018    Bill     11/5/2018     97140             72.00
43128   Florida   Spine   0109539870101281   7/18/2018    Bill     11/5/2018     97010             60.00
43129   Florida   Spine   0109539870101281   7/18/2018    Bill     11/5/2018     G0283             44.00
43130   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     99203            275.00
43131   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     97010             60.00
43132   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     G0283             44.00
43133   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     A4556             22.00
43134   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     99211             77.00
43135   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     97530             90.00
43136   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     97110             77.00
43137   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     97012             55.00
43138   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     97140             72.00
43139   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     97010             60.00
43140   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     G0283             44.00
43141   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     99211             77.00
43142   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     97530             90.00
43143   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 847 of
                                                   2767

43144   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     97140            72.00
43145   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     97012            55.00
43146   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     97010            60.00
43147   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     G0283            44.00
43148   Florida   Spine   0559547900101218   9/15/2018    Bill     11/5/2018     99211            77.00
43149   Florida   Spine   0559547900101218   9/15/2018    Bill     11/5/2018     97530            90.00
43150   Florida   Spine   0559547900101218   9/15/2018    Bill     11/5/2018     97140            72.00
43151   Florida   Spine   0559547900101218   9/15/2018    Bill     11/5/2018     G0283            44.00
43152   Florida   Spine   0559547900101218   9/15/2018    Bill     11/5/2018     97010            60.00
43153   Florida   Spine   0559547900101218   9/15/2018    Bill     11/5/2018     97035            44.00
43154   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     99211            77.00
43155   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97530            90.00
43156   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97112            77.00
43157   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97140            72.00
43158   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97012            55.00
43159   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97010            60.00
43160   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     G0283            44.00
43161   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     98941            88.00
43162   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97530            90.00
43163   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97140            72.00
43164   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97039            44.00
43165   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97035            44.00
43166   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97010            60.00
43167   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     G0283            44.00
43168   Florida   Spine   0640612610101014   9/16/2018    Bill     11/5/2018     99211            77.00
43169   Florida   Spine   0640612610101014   9/16/2018    Bill     11/5/2018     97530            90.00
43170   Florida   Spine   0640612610101014   9/16/2018    Bill     11/5/2018     97110            77.00
43171   Florida   Spine   0640612610101014   9/16/2018    Bill     11/5/2018     97140            72.00
43172   Florida   Spine   0640612610101014   9/16/2018    Bill     11/5/2018     97010            60.00
43173   Florida   Spine   0640612610101014   9/16/2018    Bill     11/5/2018     G0283            44.00
43174   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     99211            77.00
43175   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97530            90.00
43176   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97012            55.00
43177   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97140            72.00
43178   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97035            44.00
43179   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97010            60.00
43180   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     G0283            44.00
43181   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     99211            77.00
43182   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     97110            77.00
43183   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     97112            77.00
43184   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     97140            72.00
43185   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     97010            60.00
43186   Florida   Spine   0451966340101076   7/31/2018    Bill     11/5/2018     G0283            44.00
43187   Florida   Spine   0353180690101095   9/5/2018     Bill     11/5/2018     99211            77.00
43188   Florida   Spine   0353180690101095   9/5/2018     Bill     11/5/2018     97110            77.00
43189   Florida   Spine   0353180690101095   9/5/2018     Bill     11/5/2018     97112            77.00
43190   Florida   Spine   0353180690101095   9/5/2018     Bill     11/5/2018     97010            60.00
43191   Florida   Spine   0353180690101095   9/5/2018     Bill     11/5/2018     G0283            44.00
43192   Florida   Spine   0549709630101024   9/15/2018    Bill     11/5/2018     98941            88.00
43193   Florida   Spine   0549709630101024   9/15/2018    Bill     11/5/2018     97530            90.00
43194   Florida   Spine   0549709630101024   9/15/2018    Bill     11/5/2018     97012            55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 848 of
                                                   2767

43195   Florida   Spine   0549709630101024   9/15/2018   Bill      11/5/2018     97140             72.00
43196   Florida   Spine   0549709630101024   9/15/2018   Bill      11/5/2018     97035             44.00
43197   Florida   Spine   0549709630101024   9/15/2018   Bill      11/5/2018     97010             60.00
43198   Florida   Spine   0549709630101024   9/15/2018   Bill      11/5/2018     G0283             44.00
43199   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     99211             77.00
43200   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97530             90.00
43201   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97140             72.00
43202   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97010             60.00
43203   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     G0283             44.00
43204   Florida   Spine   0552374660101016   8/21/2018   Bill      11/5/2018     99203            500.00
43205   Florida   Spine   0506668640101021   9/27/2018   Bill      11/5/2018     99211             77.00
43206   Florida   Spine   0506668640101021   9/27/2018   Bill      11/5/2018     97530             90.00
43207   Florida   Spine   0506668640101021   9/27/2018   Bill      11/5/2018     97110             77.00
43208   Florida   Spine   0506668640101021   9/27/2018   Bill      11/5/2018     97012             55.00
43209   Florida   Spine   0506668640101021   9/27/2018   Bill      11/5/2018     97140             72.00
43210   Florida   Spine   0506668640101021   9/27/2018   Bill      11/5/2018     97010             60.00
43211   Florida   Spine   0506668640101021   9/27/2018   Bill      11/5/2018     G0283             44.00
43212   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     99211             77.00
43213   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97530             90.00
43214   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97110             77.00
43215   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97140             72.00
43216   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97010             60.00
43217   Florida   Spine   0315339680101047   7/27/2018   Bill      11/5/2018     99211             77.00
43218   Florida   Spine   0315339680101047   7/27/2018   Bill      11/5/2018     97110             77.00
43219   Florida   Spine   0315339680101047   7/27/2018   Bill      11/5/2018     97112             77.00
43220   Florida   Spine   0315339680101047   7/27/2018   Bill      11/5/2018     97140             72.00
43221   Florida   Spine   0315339680101047   7/27/2018   Bill      11/5/2018     97010             60.00
43222   Florida   Spine   0315339680101047   7/27/2018   Bill      11/5/2018     G0283             44.00
43223   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     99211             77.00
43224   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97530             90.00
43225   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97140             72.00
43226   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97010             60.00
43227   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     99211             77.00
43228   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97530             90.00
43229   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97112             77.00
43230   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97140             72.00
43231   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     G0283             44.00
43232   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97010             60.00
43233   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97035             44.00
43234   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     99211             77.00
43235   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97530             90.00
43236   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97112             77.00
43237   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97140             72.00
43238   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     G0283             44.00
43239   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97010             60.00
43240   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97035             44.00
43241   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     99211             77.00
43242   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97530             90.00
43243   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97112             77.00
43244   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97140             72.00
43245   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 849 of
                                                   2767

43246   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97010             60.00
43247   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     G0283             44.00
43248   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97112             77.00
43249   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     99211             77.00
43250   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97530             90.00
43251   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97140             72.00
43252   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97035             44.00
43253   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97010             60.00
43254   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     G0283             44.00
43255   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     99211             77.00
43256   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     97530             90.00
43257   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     97112             77.00
43258   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     97140             72.00
43259   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     97010             60.00
43260   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     G0283             44.00
43261   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     99211             77.00
43262   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97530             90.00
43263   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97112             77.00
43264   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97140             72.00
43265   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97010             60.00
43266   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     G0283             44.00
43267   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     99211            105.00
43268   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97530             90.00
43269   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97112             77.00
43270   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97140             72.00
43271   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97010             60.00
43272   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     G0283             44.00
43273   Florida   Spine   0076778310101050   8/14/2018   Bill      11/5/2018     99211             77.00
43274   Florida   Spine   0076778310101050   8/14/2018   Bill      11/5/2018     97530             90.00
43275   Florida   Spine   0076778310101050   8/14/2018   Bill      11/5/2018     97112             77.00
43276   Florida   Spine   0076778310101050   8/14/2018   Bill      11/5/2018     97140             72.00
43277   Florida   Spine   0076778310101050   8/14/2018   Bill      11/5/2018     97010             60.00
43278   Florida   Spine   0076778310101050   8/14/2018   Bill      11/5/2018     G0283             44.00
43279   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     99211             77.00
43280   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97530             90.00
43281   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97112             77.00
43282   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97140             72.00
43283   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97010             60.00
43284   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     99211             77.00
43285   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     97530             90.00
43286   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     97112             77.00
43287   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     97140             72.00
43288   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     97035             44.00
43289   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     97010             60.00
43290   Florida   Spine   0547354780101011   9/15/2018   Bill      11/5/2018     G0283             44.00
43291   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     99211             77.00
43292   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     97530             90.00
43293   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     97112             77.00
43294   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     97140             72.00
43295   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     97010             60.00
43296   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 850 of
                                                   2767

43297   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     99211               77.00
43298   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97530               90.00
43299   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97112               77.00
43300   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97140               72.00
43301   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97010               60.00
43302   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     G0283               44.00
43303   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     99211               77.00
43304   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97530               90.00
43305   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97140               72.00
43306   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97010               60.00
43307   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     G0283               44.00
43308   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     99211               77.00
43309   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     97530               90.00
43310   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     97112               77.00
43311   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     97140               72.00
43312   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     99211               77.00
43313   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     97530               90.00
43314   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     97110               77.00
43315   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     97140               72.00
43316   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     97035               44.00
43317   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     97010               60.00
43318   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     G0283               44.00
43319   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     73721            1,750.00
43320   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     73221            1,750.00
43321   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     72148            1,950.00
43322   Florida   Spine   0630817080101012   9/11/2018   Bill      11/5/2018     99203              275.00
43323   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     98941               88.00
43324   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97110               77.00
43325   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97112               77.00
43326   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97012               55.00
43327   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97140               72.00
43328   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97010               60.00
43329   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     G0283               44.00
43330   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     99211               77.00
43331   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97530               90.00
43332   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97110               77.00
43333   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97140               72.00
43334   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     G0283               44.00
43335   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97010               60.00
43336   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97012               55.00
43337   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     99211               77.00
43338   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97530               90.00
43339   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97110               77.00
43340   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97140               72.00
43341   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     G0283               44.00
43342   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97010               60.00
43343   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97039               44.00
43344   Florida   Spine   0615712960101027   6/4/2018    Bill      11/5/2018     99203              500.00
43345   Florida   Spine   0615712960101027   6/4/2018    Bill      11/5/2018     64493            1,800.00
43346   Florida   Spine   0615712960101027   6/4/2018    Bill      11/5/2018     64494              900.00
43347   Florida   Spine   0615712960101027   6/4/2018    Bill      11/5/2018     J2001               35.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 851 of
                                                   2767

43348   Florida   Spine   0615712960101027   6/4/2018     Bill     11/5/2018     J3301             35.00
43349   Florida   Spine   0615712960101027   6/4/2018     Bill     11/5/2018     J3490             25.00
43350   Florida   Spine   0615712960101027   6/4/2018     Bill     11/5/2018     81025             25.00
43351   Florida   Spine   0176564850101091   10/4/2018    Bill     11/5/2018     99211             77.00
43352   Florida   Spine   0176564850101091   10/4/2018    Bill     11/5/2018     97530             90.00
43353   Florida   Spine   0176564850101091   10/4/2018    Bill     11/5/2018     97140             72.00
43354   Florida   Spine   0176564850101091   10/4/2018    Bill     11/5/2018     G0283             44.00
43355   Florida   Spine   0176564850101091   10/4/2018    Bill     11/5/2018     97010             60.00
43356   Florida   Spine   0176564850101091   10/4/2018    Bill     11/5/2018     97035             44.00
43357   Florida   Spine   0176564850101091   10/4/2018    Bill     11/5/2018     97039             44.00
43358   Florida   Spine   0172682440101209   10/12/2018   Bill     11/5/2018     99203            275.00
43359   Florida   Spine   0172682440101209   10/12/2018   Bill     11/5/2018     97140             72.00
43360   Florida   Spine   0172682440101209   10/12/2018   Bill     11/5/2018     G0283             44.00
43361   Florida   Spine   0172682440101209   10/12/2018   Bill     11/5/2018     97010             60.00
43362   Florida   Spine   0172682440101209   10/12/2018   Bill     11/5/2018     A4556             22.00
43363   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     99211             77.00
43364   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     97530             90.00
43365   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     97110             77.00
43366   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     97140             72.00
43367   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     97035             44.00
43368   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     97010             60.00
43369   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     G0283             44.00
43370   Florida   Spine   0182226700101067   9/14/2018    Bill     11/5/2018     99211             77.00
43371   Florida   Spine   0182226700101067   9/14/2018    Bill     11/5/2018     97530             90.00
43372   Florida   Spine   0182226700101067   9/14/2018    Bill     11/5/2018     97112             77.00
43373   Florida   Spine   0182226700101067   9/14/2018    Bill     11/5/2018     97140             72.00
43374   Florida   Spine   0182226700101067   9/14/2018    Bill     11/5/2018     G0283             44.00
43375   Florida   Spine   0182226700101067   9/14/2018    Bill     11/5/2018     97010             60.00
43376   Florida   Spine   0182226700101067   9/14/2018    Bill     11/5/2018     99211             77.00
43377   Florida   Spine   0182226700101067   9/14/2018    Bill     11/5/2018     97530             90.00
43378   Florida   Spine   0182226700101067   9/14/2018    Bill     11/5/2018     97112             77.00
43379   Florida   Spine   0182226700101067   9/14/2018    Bill     11/5/2018     97140             72.00
43380   Florida   Spine   0182226700101067   9/14/2018    Bill     11/5/2018     G0283             44.00
43381   Florida   Spine   0182226700101067   9/14/2018    Bill     11/5/2018     97010             60.00
43382   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     99211             77.00
43383   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97530             90.00
43384   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97110             77.00
43385   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97140             72.00
43386   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     G0283             44.00
43387   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97010             60.00
43388   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     99211             77.00
43389   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97530             90.00
43390   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97110             77.00
43391   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97112             77.00
43392   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97140             72.00
43393   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97010             60.00
43394   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     99211             77.00
43395   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97530             90.00
43396   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97110             77.00
43397   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97140             72.00
43398   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 852 of
                                                   2767

43399   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     99211            77.00
43400   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     97110            77.00
43401   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     97112            77.00
43402   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     97140            72.00
43403   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     G0283            44.00
43404   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     97010            60.00
43405   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     99211            77.00
43406   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     97530            90.00
43407   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     97112            77.00
43408   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     97140            72.00
43409   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     G0283            44.00
43410   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     97010            60.00
43411   Florida   Spine   0636194630101015   8/21/2018   Bill      11/5/2018     99211            77.00
43412   Florida   Spine   0636194630101015   8/21/2018   Bill      11/5/2018     97530            90.00
43413   Florida   Spine   0636194630101015   8/21/2018   Bill      11/5/2018     97112            77.00
43414   Florida   Spine   0636194630101015   8/21/2018   Bill      11/5/2018     97140            72.00
43415   Florida   Spine   0636194630101015   8/21/2018   Bill      11/5/2018     G0283            44.00
43416   Florida   Spine   0636194630101015   8/21/2018   Bill      11/5/2018     97010            60.00
43417   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     99211            77.00
43418   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97530            90.00
43419   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97110            77.00
43420   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97112            77.00
43421   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97140            72.00
43422   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     G0283            44.00
43423   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97010            60.00
43424   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     99211            77.00
43425   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     97530            90.00
43426   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     97110            77.00
43427   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     97112            77.00
43428   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     97140            72.00
43429   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     G0283            44.00
43430   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     97010            60.00
43431   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     99211            77.00
43432   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97530            90.00
43433   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97110            77.00
43434   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97112            77.00
43435   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97140            72.00
43436   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97010            60.00
43437   Florida   Spine   0491774990101012   8/9/2018    Bill      11/5/2018     99211            77.00
43438   Florida   Spine   0491774990101012   8/9/2018    Bill      11/5/2018     97530            90.00
43439   Florida   Spine   0491774990101012   8/9/2018    Bill      11/5/2018     97112            77.00
43440   Florida   Spine   0491774990101012   8/9/2018    Bill      11/5/2018     97140            72.00
43441   Florida   Spine   0491774990101012   8/9/2018    Bill      11/5/2018     G0283            44.00
43442   Florida   Spine   0491774990101012   8/9/2018    Bill      11/5/2018     97010            60.00
43443   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     99211            77.00
43444   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97530            90.00
43445   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97110            77.00
43446   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97112            77.00
43447   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97140            72.00
43448   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     G0283            44.00
43449   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 853 of
                                                   2767

43450   Florida   Spine   0578487350101037   7/2/2018    Bill      11/5/2018     99211             77.00
43451   Florida   Spine   0578487350101037   7/2/2018    Bill      11/5/2018     97110             77.00
43452   Florida   Spine   0578487350101037   7/2/2018    Bill      11/5/2018     97112             77.00
43453   Florida   Spine   0578487350101037   7/2/2018    Bill      11/5/2018     97140             72.00
43454   Florida   Spine   0578487350101037   7/2/2018    Bill      11/5/2018     G0283             44.00
43455   Florida   Spine   0578487350101037   7/2/2018    Bill      11/5/2018     97010             60.00
43456   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     99211             77.00
43457   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     97110             77.00
43458   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     97112             77.00
43459   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     97140             72.00
43460   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     G0283             44.00
43461   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     97010             60.00
43462   Florida   Spine   0481399880101104   9/4/2018    Bill      11/5/2018     99212            105.00
43463   Florida   Spine   0481399880101104   9/4/2018    Bill      11/5/2018     97530             90.00
43464   Florida   Spine   0481399880101104   9/4/2018    Bill      11/5/2018     97112             77.00
43465   Florida   Spine   0481399880101104   9/4/2018    Bill      11/5/2018     97140             72.00
43466   Florida   Spine   0481399880101104   9/4/2018    Bill      11/5/2018     G0283             44.00
43467   Florida   Spine   0481399880101104   9/4/2018    Bill      11/5/2018     97010             60.00
43468   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     99211             77.00
43469   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     97110             77.00
43470   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     97112             77.00
43471   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     97140             72.00
43472   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     G0283             44.00
43473   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     97010             60.00
43474   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     99211             77.00
43475   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97530             90.00
43476   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97110             77.00
43477   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97140             72.00
43478   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     G0283             44.00
43479   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97010             60.00
43480   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     99211             77.00
43481   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97530             90.00
43482   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97110             77.00
43483   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97140             72.00
43484   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     G0283             44.00
43485   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97010             60.00
43486   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     99211             77.00
43487   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97530             90.00
43488   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97112             77.00
43489   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97140             72.00
43490   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     G0283             44.00
43491   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97010             60.00
43492   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97035             44.00
43493   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     99211             77.00
43494   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     97530             90.00
43495   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     97110             77.00
43496   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     97140             72.00
43497   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     G0283             44.00
43498   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     97010             60.00
43499   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     97012             55.00
43500   Florida   Spine   0395752100101079   3/14/2018   Bill      11/5/2018     98940             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 854 of
                                                   2767

43501   Florida   Spine   0395752100101079   3/14/2018   Bill      11/5/2018     97530            90.00
43502   Florida   Spine   0395752100101079   3/14/2018   Bill      11/5/2018     97140            72.00
43503   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     99211            77.00
43504   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97530            90.00
43505   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97112            77.00
43506   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97140            72.00
43507   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     G0283            44.00
43508   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97010            60.00
43509   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97035            44.00
43510   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     99211            77.00
43511   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     97530            90.00
43512   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     97110            77.00
43513   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     97140            72.00
43514   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     G0283            44.00
43515   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     97010            60.00
43516   Florida   Spine   0632317120101013   8/20/2018   Bill      11/5/2018     97039            44.00
43517   Florida   Spine   0419677180101057   9/20/2018   Bill      11/5/2018     99211            77.00
43518   Florida   Spine   0419677180101057   9/20/2018   Bill      11/5/2018     97530            90.00
43519   Florida   Spine   0419677180101057   9/20/2018   Bill      11/5/2018     97110            77.00
43520   Florida   Spine   0419677180101057   9/20/2018   Bill      11/5/2018     97140            72.00
43521   Florida   Spine   0419677180101057   9/20/2018   Bill      11/5/2018     G0283            44.00
43522   Florida   Spine   0419677180101057   9/20/2018   Bill      11/5/2018     97010            60.00
43523   Florida   Spine   0419677180101057   9/20/2018   Bill      11/5/2018     97012            55.00
43524   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     99211            77.00
43525   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97530            90.00
43526   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97112            77.00
43527   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97140            72.00
43528   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     G0283            44.00
43529   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97010            60.00
43530   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97012            55.00
43531   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     99211            77.00
43532   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     97530            90.00
43533   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     97110            77.00
43534   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     97140            72.00
43535   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     G0283            44.00
43536   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     97010            60.00
43537   Florida   Spine   0473510660101094   9/13/2018   Bill      11/5/2018     97039            44.00
43538   Florida   Spine   0157462650101218   7/2/2018    Bill      11/5/2018     99211            77.00
43539   Florida   Spine   0157462650101218   7/2/2018    Bill      11/5/2018     97110            77.00
43540   Florida   Spine   0157462650101218   7/2/2018    Bill      11/5/2018     97112            77.00
43541   Florida   Spine   0157462650101218   7/2/2018    Bill      11/5/2018     97140            72.00
43542   Florida   Spine   0157462650101218   7/2/2018    Bill      11/5/2018     G0283            44.00
43543   Florida   Spine   0157462650101218   7/2/2018    Bill      11/5/2018     97010            60.00
43544   Florida   Spine   0157462650101218   7/2/2018    Bill      11/5/2018     97012            55.00
43545   Florida   Spine   0563380930101022   6/13/2018   Bill      11/5/2018     99211            77.00
43546   Florida   Spine   0563380930101022   6/13/2018   Bill      11/5/2018     97110            77.00
43547   Florida   Spine   0563380930101022   6/13/2018   Bill      11/5/2018     97112            77.00
43548   Florida   Spine   0563380930101022   6/13/2018   Bill      11/5/2018     97140            72.00
43549   Florida   Spine   0563380930101022   6/13/2018   Bill      11/5/2018     G0283            44.00
43550   Florida   Spine   0563380930101022   6/13/2018   Bill      11/5/2018     97010            60.00
43551   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 855 of
                                                   2767

43552   Florida   Spine   0538604060101078   9/24/2018    Bill     11/5/2018     97110             77.00
43553   Florida   Spine   0538604060101078   9/24/2018    Bill     11/5/2018     97112             77.00
43554   Florida   Spine   0538604060101078   9/24/2018    Bill     11/5/2018     97140             72.00
43555   Florida   Spine   0538604060101078   9/24/2018    Bill     11/5/2018     97010             60.00
43556   Florida   Spine   0538604060101078   9/24/2018    Bill     11/5/2018     G0283             44.00
43557   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     99211             77.00
43558   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     97530             90.00
43559   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     97110             77.00
43560   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     97112             77.00
43561   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     97140             72.00
43562   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     97010             60.00
43563   Florida   Spine   0537302130101019   7/30/2018    Bill     11/5/2018     G0283             44.00
43564   Florida   Spine   0609243290101014   4/23/2018    Bill     11/5/2018     98941             88.00
43565   Florida   Spine   0609243290101014   4/23/2018    Bill     11/5/2018     97530             90.00
43566   Florida   Spine   0609243290101014   4/23/2018    Bill     11/5/2018     97112             77.00
43567   Florida   Spine   0609243290101014   4/23/2018    Bill     11/5/2018     97140             72.00
43568   Florida   Spine   0609243290101014   4/23/2018    Bill     11/5/2018     G0283             44.00
43569   Florida   Spine   0609243290101014   4/23/2018    Bill     11/5/2018     97010             60.00
43570   Florida   Spine   0609243290101014   4/23/2018    Bill     11/5/2018     97039             44.00
43571   Florida   Spine   0598544170101013   6/23/2018    Bill     11/5/2018     97140             72.00
43572   Florida   Spine   0598544170101013   6/23/2018    Bill     11/5/2018     G0283             44.00
43573   Florida   Spine   0598544170101013   6/23/2018    Bill     11/5/2018     97010             60.00
43574   Florida   Spine   0598544170101013   6/23/2018    Bill     11/5/2018     97039             44.00
43575   Florida   Spine   0488225750101010   3/19/2018    Bill     11/5/2018     99213            350.00
43576   Florida   Spine   0488225750101010   3/19/2018    Bill     11/5/2018     20610            300.00
43577   Florida   Spine   0488225750101010   3/19/2018    Bill     11/5/2018     J2001             35.00
43578   Florida   Spine   0488225750101010   3/19/2018    Bill     11/5/2018     J3301             35.00
43579   Florida   Spine   0488225750101010   3/19/2018    Bill     11/5/2018     73560            325.00
43580   Florida   Spine   0333094770101070   9/20/2018    Bill     11/5/2018     99211             77.00
43581   Florida   Spine   0333094770101070   9/20/2018    Bill     11/5/2018     97530             90.00
43582   Florida   Spine   0333094770101070   9/20/2018    Bill     11/5/2018     97110             77.00
43583   Florida   Spine   0333094770101070   9/20/2018    Bill     11/5/2018     97112             77.00
43584   Florida   Spine   0333094770101070   9/20/2018    Bill     11/5/2018     97140             72.00
43585   Florida   Spine   0333094770101070   9/20/2018    Bill     11/5/2018     97010             60.00
43586   Florida   Spine   0333094770101070   9/20/2018    Bill     11/5/2018     G0283             44.00
43587   Florida   Spine   0381614850101061   5/13/2018    Bill     11/5/2018     99213            350.00
43588   Florida   Spine   0405181280101071   6/9/2018     Bill     11/5/2018     99213            350.00
43589   Florida   Spine   0405181280101071   6/9/2018     Bill     11/5/2018     73560            325.00
43590   Florida   Spine   0405181280101071   6/9/2018     Bill     11/5/2018     73030            150.00
43591   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     99211             77.00
43592   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     97530             90.00
43593   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     97012             55.00
43594   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     97140             72.00
43595   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     97035             44.00
43596   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     97010             60.00
43597   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     G0283             44.00
43598   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     99211             77.00
43599   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     97530             90.00
43600   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     97012             55.00
43601   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     97140             72.00
43602   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 856 of
                                                   2767

43603   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     97010             60.00
43604   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     G0283             44.00
43605   Florida   Spine   0637247140101013   9/15/2018    Bill     11/5/2018     99211             77.00
43606   Florida   Spine   0637247140101013   9/15/2018    Bill     11/5/2018     97110             77.00
43607   Florida   Spine   0637247140101013   9/15/2018    Bill     11/5/2018     97112             77.00
43608   Florida   Spine   0637247140101013   9/15/2018    Bill     11/5/2018     97140             72.00
43609   Florida   Spine   0637247140101013   9/15/2018    Bill     11/5/2018     97010             60.00
43610   Florida   Spine   0637247140101013   9/15/2018    Bill     11/5/2018     G0283             44.00
43611   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     99211             77.00
43612   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     97530             90.00
43613   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     97110             77.00
43614   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     97012             55.00
43615   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     97140             72.00
43616   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     97010             60.00
43617   Florida   Spine   0600759760101019   8/24/2018    Bill     11/5/2018     G0283             44.00
43618   Florida   Spine   0573827830101013   8/8/2018     Bill     11/5/2018     99211             77.00
43619   Florida   Spine   0573827830101013   8/8/2018     Bill     11/5/2018     97110             77.00
43620   Florida   Spine   0573827830101013   8/8/2018     Bill     11/5/2018     97112             77.00
43621   Florida   Spine   0573827830101013   8/8/2018     Bill     11/5/2018     97140             72.00
43622   Florida   Spine   0573827830101013   8/8/2018     Bill     11/5/2018     G0283             44.00
43623   Florida   Spine   0573827830101013   8/8/2018     Bill     11/5/2018     97010             60.00
43624   Florida   Spine   0573827830101013   8/8/2018     Bill     11/5/2018     97012             55.00
43625   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     98941             88.00
43626   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     97110             77.00
43627   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     97112             77.00
43628   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     97140             72.00
43629   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     97010             60.00
43630   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     G0283             44.00
43631   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     97039             44.00
43632   Florida   Spine   0505637720101012   7/25/2018    Bill     11/5/2018     99211             77.00
43633   Florida   Spine   0505637720101012   7/25/2018    Bill     11/5/2018     97530             90.00
43634   Florida   Spine   0505637720101012   7/25/2018    Bill     11/5/2018     97110             77.00
43635   Florida   Spine   0505637720101012   7/25/2018    Bill     11/5/2018     97140             72.00
43636   Florida   Spine   0505637720101012   7/25/2018    Bill     11/5/2018     97035             44.00
43637   Florida   Spine   0505637720101012   7/25/2018    Bill     11/5/2018     97010             60.00
43638   Florida   Spine   0505637720101012   7/25/2018    Bill     11/5/2018     G0283             44.00
43639   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     99211             77.00
43640   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97530             90.00
43641   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97112             77.00
43642   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97140             72.00
43643   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97012             55.00
43644   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97010             60.00
43645   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     G0283             44.00
43646   Florida   Spine   0563039300101042   5/6/2018     Bill     11/5/2018     99213            193.00
43647   Florida   Spine   0563039300101042   5/6/2018     Bill     11/5/2018     97110             77.00
43648   Florida   Spine   0563039300101042   5/6/2018     Bill     11/5/2018     97112             77.00
43649   Florida   Spine   0563039300101042   5/6/2018     Bill     11/5/2018     97140             72.00
43650   Florida   Spine   0563039300101042   5/6/2018     Bill     11/5/2018     97010             60.00
43651   Florida   Spine   0563039300101042   5/6/2018     Bill     11/5/2018     G0283             44.00
43652   Florida   Spine   0563039300101042   5/6/2018     Bill     11/5/2018     99213            193.00
43653   Florida   Spine   0563039300101042   5/6/2018     Bill     11/5/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 857 of
                                                   2767

43654   Florida   Spine   0563039300101042   5/6/2018     Bill     11/5/2018     97112            77.00
43655   Florida   Spine   0563039300101042   5/6/2018     Bill     11/5/2018     97140            72.00
43656   Florida   Spine   0563039300101042   5/6/2018     Bill     11/5/2018     97010            60.00
43657   Florida   Spine   0563039300101042   5/6/2018     Bill     11/5/2018     G0283            44.00
43658   Florida   Spine   0157462650101218   7/2/2018     Bill     11/5/2018     99211            77.00
43659   Florida   Spine   0157462650101218   7/2/2018     Bill     11/5/2018     97530            90.00
43660   Florida   Spine   0157462650101218   7/2/2018     Bill     11/5/2018     97110            77.00
43661   Florida   Spine   0157462650101218   7/2/2018     Bill     11/5/2018     97112            77.00
43662   Florida   Spine   0157462650101218   7/2/2018     Bill     11/5/2018     97140            72.00
43663   Florida   Spine   0157462650101218   7/2/2018     Bill     11/5/2018     G0283            44.00
43664   Florida   Spine   0157462650101218   7/2/2018     Bill     11/5/2018     97010            60.00
43665   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     98941            88.00
43666   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97530            90.00
43667   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97140            72.00
43668   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97012            55.00
43669   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97035            44.00
43670   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97010            60.00
43671   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     G0283            44.00
43672   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     99211            77.00
43673   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97530            90.00
43674   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97012            55.00
43675   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97140            72.00
43676   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97035            44.00
43677   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97010            60.00
43678   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     G0283            44.00
43679   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     99211            77.00
43680   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97530            90.00
43681   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97112            77.00
43682   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97140            72.00
43683   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97012            55.00
43684   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97010            60.00
43685   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     G0283            44.00
43686   Florida   Spine   0549709630101024   9/15/2018    Bill     11/5/2018     98941            88.00
43687   Florida   Spine   0549709630101024   9/15/2018    Bill     11/5/2018     97530            90.00
43688   Florida   Spine   0549709630101024   9/15/2018    Bill     11/5/2018     97012            55.00
43689   Florida   Spine   0549709630101024   9/15/2018    Bill     11/5/2018     97140            72.00
43690   Florida   Spine   0549709630101024   9/15/2018    Bill     11/5/2018     97035            44.00
43691   Florida   Spine   0549709630101024   9/15/2018    Bill     11/5/2018     97010            60.00
43692   Florida   Spine   0549709630101024   9/15/2018    Bill     11/5/2018     G0283            44.00
43693   Florida   Spine   0562742940101063   8/13/2018    Bill     11/5/2018     99211            77.00
43694   Florida   Spine   0562742940101063   8/13/2018    Bill     11/5/2018     97530            90.00
43695   Florida   Spine   0562742940101063   8/13/2018    Bill     11/5/2018     97140            72.00
43696   Florida   Spine   0562742940101063   8/13/2018    Bill     11/5/2018     97010            60.00
43697   Florida   Spine   0562742940101063   8/13/2018    Bill     11/5/2018     G0283            44.00
43698   Florida   Spine   0323179960101030   9/10/2018    Bill     11/5/2018     99211            77.00
43699   Florida   Spine   0323179960101030   9/10/2018    Bill     11/5/2018     97530            90.00
43700   Florida   Spine   0323179960101030   9/10/2018    Bill     11/5/2018     97110            77.00
43701   Florida   Spine   0323179960101030   9/10/2018    Bill     11/5/2018     97112            77.00
43702   Florida   Spine   0323179960101030   9/10/2018    Bill     11/5/2018     97140            72.00
43703   Florida   Spine   0323179960101030   9/10/2018    Bill     11/5/2018     97010            60.00
43704   Florida   Spine   0323179960101030   9/10/2018    Bill     11/5/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 858 of
                                                   2767

43705   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     99211             77.00
43706   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97530             90.00
43707   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97112             77.00
43708   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97140             72.00
43709   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97012             55.00
43710   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97010             60.00
43711   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     G0283             44.00
43712   Florida   Spine   0610658470101020   8/21/2018   Bill      11/5/2018     98941             88.00
43713   Florida   Spine   0610658470101020   8/21/2018   Bill      11/5/2018     97530             90.00
43714   Florida   Spine   0610658470101020   8/21/2018   Bill      11/5/2018     97110             77.00
43715   Florida   Spine   0610658470101020   8/21/2018   Bill      11/5/2018     97012             55.00
43716   Florida   Spine   0610658470101020   8/21/2018   Bill      11/5/2018     97140             72.00
43717   Florida   Spine   0610658470101020   8/21/2018   Bill      11/5/2018     97010             60.00
43718   Florida   Spine   0610658470101020   8/21/2018   Bill      11/5/2018     G0283             44.00
43719   Florida   Spine   0394319240101053   8/2/2018    Bill      11/5/2018     99212            105.00
43720   Florida   Spine   0394319240101053   8/2/2018    Bill      11/5/2018     97530             90.00
43721   Florida   Spine   0394319240101053   8/2/2018    Bill      11/5/2018     97110             77.00
43722   Florida   Spine   0394319240101053   8/2/2018    Bill      11/5/2018     97140             72.00
43723   Florida   Spine   0394319240101053   8/2/2018    Bill      11/5/2018     97035             44.00
43724   Florida   Spine   0394319240101053   8/2/2018    Bill      11/5/2018     97010             60.00
43725   Florida   Spine   0394319240101053   8/2/2018    Bill      11/5/2018     G0283             44.00
43726   Florida   Spine   0588428840101029   9/3/2018    Bill      11/5/2018     99211             77.00
43727   Florida   Spine   0588428840101029   9/3/2018    Bill      11/5/2018     97110             77.00
43728   Florida   Spine   0588428840101029   9/3/2018    Bill      11/5/2018     97112             77.00
43729   Florida   Spine   0588428840101029   9/3/2018    Bill      11/5/2018     97140             72.00
43730   Florida   Spine   0588428840101029   9/3/2018    Bill      11/5/2018     97010             60.00
43731   Florida   Spine   0588428840101029   9/3/2018    Bill      11/5/2018     G0283             44.00
43732   Florida   Spine   0609211730101027   8/10/2018   Bill      11/5/2018     99211             77.00
43733   Florida   Spine   0609211730101027   8/10/2018   Bill      11/5/2018     97110             77.00
43734   Florida   Spine   0609211730101027   8/10/2018   Bill      11/5/2018     97112             77.00
43735   Florida   Spine   0609211730101027   8/10/2018   Bill      11/5/2018     97140             72.00
43736   Florida   Spine   0609211730101027   8/10/2018   Bill      11/5/2018     97010             60.00
43737   Florida   Spine   0609211730101027   8/10/2018   Bill      11/5/2018     G0283             44.00
43738   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     99211             77.00
43739   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97530             90.00
43740   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97112             77.00
43741   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97140             72.00
43742   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     G0283             44.00
43743   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97010             60.00
43744   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97035             44.00
43745   Florida   Spine   0624003080101017   5/25/2018   Bill      11/5/2018     99211             77.00
43746   Florida   Spine   0624003080101017   5/25/2018   Bill      11/5/2018     97530             90.00
43747   Florida   Spine   0624003080101017   5/25/2018   Bill      11/5/2018     97110             77.00
43748   Florida   Spine   0624003080101017   5/25/2018   Bill      11/5/2018     97112             77.00
43749   Florida   Spine   0624003080101017   5/25/2018   Bill      11/5/2018     97140             72.00
43750   Florida   Spine   0624003080101017   5/25/2018   Bill      11/5/2018     G0283             44.00
43751   Florida   Spine   0624003080101017   5/25/2018   Bill      11/5/2018     97010             60.00
43752   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     99211             77.00
43753   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97530             90.00
43754   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97112             77.00
43755   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 859 of
                                                   2767

43756   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     G0283            44.00
43757   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97010            60.00
43758   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97035            44.00
43759   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     99211            77.00
43760   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97530            90.00
43761   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97112            77.00
43762   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97140            72.00
43763   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97035            44.00
43764   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97010            60.00
43765   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     G0283            44.00
43766   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     99211            77.00
43767   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97530            90.00
43768   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97140            72.00
43769   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97035            44.00
43770   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97010            60.00
43771   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     G0283            44.00
43772   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97112            77.00
43773   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97530            90.00
43774   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97112            77.00
43775   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97140            72.00
43776   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97010            60.00
43777   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     G0283            44.00
43778   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     99211            77.00
43779   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97530            90.00
43780   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97112            77.00
43781   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97140            72.00
43782   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     97010            60.00
43783   Florida   Spine   0413035320101022   9/15/2018   Bill      11/5/2018     G0283            44.00
43784   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     99211            77.00
43785   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97530            90.00
43786   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97112            77.00
43787   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97140            72.00
43788   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97010            60.00
43789   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     G0283            44.00
43790   Florida   Spine   0554122210101046   9/29/2018   Bill      11/5/2018     99211            77.00
43791   Florida   Spine   0554122210101046   9/29/2018   Bill      11/5/2018     97530            90.00
43792   Florida   Spine   0554122210101046   9/29/2018   Bill      11/5/2018     97112            77.00
43793   Florida   Spine   0554122210101046   9/29/2018   Bill      11/5/2018     97010            60.00
43794   Florida   Spine   0554122210101046   9/29/2018   Bill      11/5/2018     G0283            44.00
43795   Florida   Spine   0554122210101046   9/29/2018   Bill      11/5/2018     97140            72.00
43796   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     99211            77.00
43797   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     97530            90.00
43798   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     97112            77.00
43799   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     97140            72.00
43800   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     97010            60.00
43801   Florida   Spine   0390372900101115   9/15/2018   Bill      11/5/2018     G0283            44.00
43802   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     99211            77.00
43803   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97530            90.00
43804   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97112            77.00
43805   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97140            72.00
43806   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 860 of
                                                   2767

43807   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     G0283            44.00
43808   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     99211            77.00
43809   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97530            90.00
43810   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97140            72.00
43811   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     G0283            44.00
43812   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97010            60.00
43813   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97035            44.00
43814   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97039            44.00
43815   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     98941            88.00
43816   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     97140            72.00
43817   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     G0283            44.00
43818   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     97010            60.00
43819   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     97012            55.00
43820   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     99211            77.00
43821   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97530            90.00
43822   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97112            77.00
43823   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97140            72.00
43824   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     G0283            44.00
43825   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97010            60.00
43826   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97035            44.00
43827   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     99211            77.00
43828   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     97530            90.00
43829   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     97110            77.00
43830   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     97140            72.00
43831   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     G0283            44.00
43832   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     97010            60.00
43833   Florida   Spine   0178242940101284   9/21/2018   Bill      11/5/2018     97012            55.00
43834   Florida   Spine   0450027330101062   6/25/2018   Bill      11/5/2018     99211            77.00
43835   Florida   Spine   0450027330101062   6/25/2018   Bill      11/5/2018     97112            77.00
43836   Florida   Spine   0450027330101062   6/25/2018   Bill      11/5/2018     97140            72.00
43837   Florida   Spine   0450027330101062   6/25/2018   Bill      11/5/2018     G0283            44.00
43838   Florida   Spine   0450027330101062   6/25/2018   Bill      11/5/2018     97010            60.00
43839   Florida   Spine   0450027330101062   6/25/2018   Bill      11/5/2018     97012            55.00
43840   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     99211            77.00
43841   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97530            90.00
43842   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97110            77.00
43843   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97112            77.00
43844   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97140            72.00
43845   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     G0283            44.00
43846   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97010            60.00
43847   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     99211            77.00
43848   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97530            90.00
43849   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97110            77.00
43850   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97140            72.00
43851   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     G0283            44.00
43852   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97010            60.00
43853   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97039            44.00
43854   Florida   Spine   0483970510101017   9/24/2018   Bill      11/5/2018     99211            77.00
43855   Florida   Spine   0483970510101017   9/24/2018   Bill      11/5/2018     97530            90.00
43856   Florida   Spine   0483970510101017   9/24/2018   Bill      11/5/2018     97112            77.00
43857   Florida   Spine   0483970510101017   9/24/2018   Bill      11/5/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 861 of
                                                   2767

43858   Florida   Spine   0483970510101017   9/24/2018    Bill     11/5/2018     G0283            44.00
43859   Florida   Spine   0483970510101017   9/24/2018    Bill     11/5/2018     97010            60.00
43860   Florida   Spine   0483970510101017   9/24/2018    Bill     11/5/2018     97035            44.00
43861   Florida   Spine   0521432040101037   9/27/2018    Bill     11/5/2018     99211            77.00
43862   Florida   Spine   0521432040101037   9/27/2018    Bill     11/5/2018     97530            90.00
43863   Florida   Spine   0521432040101037   9/27/2018    Bill     11/5/2018     97110            77.00
43864   Florida   Spine   0521432040101037   9/27/2018    Bill     11/5/2018     97140            72.00
43865   Florida   Spine   0521432040101037   9/27/2018    Bill     11/5/2018     G0283            44.00
43866   Florida   Spine   0521432040101037   9/27/2018    Bill     11/5/2018     97010            60.00
43867   Florida   Spine   0521432040101037   9/27/2018    Bill     11/5/2018     97039            44.00
43868   Florida   Spine   0106934550101011   9/7/2018     Bill     11/5/2018     99211            77.00
43869   Florida   Spine   0106934550101011   9/7/2018     Bill     11/5/2018     97530            90.00
43870   Florida   Spine   0106934550101011   9/7/2018     Bill     11/5/2018     97140            72.00
43871   Florida   Spine   0106934550101011   9/7/2018     Bill     11/5/2018     G0283            44.00
43872   Florida   Spine   0106934550101011   9/7/2018     Bill     11/5/2018     97010            60.00
43873   Florida   Spine   0172682440101209   10/12/2018   Bill     11/5/2018     99211            77.00
43874   Florida   Spine   0172682440101209   10/12/2018   Bill     11/5/2018     97530            90.00
43875   Florida   Spine   0172682440101209   10/12/2018   Bill     11/5/2018     97140            72.00
43876   Florida   Spine   0172682440101209   10/12/2018   Bill     11/5/2018     G0283            44.00
43877   Florida   Spine   0172682440101209   10/12/2018   Bill     11/5/2018     97010            60.00
43878   Florida   Spine   0172682440101209   10/12/2018   Bill     11/5/2018     97010            44.00
43879   Florida   Spine   0172682440101209   10/12/2018   Bill     11/5/2018     97039            44.00
43880   Florida   Spine   0550747500101043   7/6/2018     Bill     11/5/2018     99211            77.00
43881   Florida   Spine   0550747500101043   7/6/2018     Bill     11/5/2018     97530            90.00
43882   Florida   Spine   0550747500101043   7/6/2018     Bill     11/5/2018     97112            77.00
43883   Florida   Spine   0550747500101043   7/6/2018     Bill     11/5/2018     97140            72.00
43884   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     99211            77.00
43885   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     97530            90.00
43886   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     97110            77.00
43887   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     97140            72.00
43888   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     97012            55.00
43889   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     97010            60.00
43890   Florida   Spine   0541932450101035   9/25/2018    Bill     11/5/2018     G0283            44.00
43891   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     99211            77.00
43892   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97530            90.00
43893   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97110            77.00
43894   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97140            72.00
43895   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     G0283            44.00
43896   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97010            60.00
43897   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     99211            77.00
43898   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97530            90.00
43899   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97110            77.00
43900   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97112            77.00
43901   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97140            72.00
43902   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97010            60.00
43903   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     99211            77.00
43904   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97530            90.00
43905   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97110            77.00
43906   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97140            72.00
43907   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97010            60.00
43908   Florida   Spine   0091464420101311   8/25/2018    Bill     11/5/2018     97039            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 862 of
                                                   2767

43909   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     99211            77.00
43910   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97530            90.00
43911   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97112            77.00
43912   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97140            72.00
43913   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     G0283            44.00
43914   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97010            60.00
43915   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     99211            77.00
43916   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     97530            90.00
43917   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     97110            77.00
43918   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     97112            77.00
43919   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     97140            72.00
43920   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     99211            77.00
43921   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     97110            77.00
43922   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     97112            77.00
43923   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     97140            72.00
43924   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     G0283            44.00
43925   Florida   Spine   0545688200101032   5/21/2018   Bill      11/5/2018     97010            60.00
43926   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     99211            77.00
43927   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     97530            90.00
43928   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     97112            77.00
43929   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     97140            72.00
43930   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     G0283            44.00
43931   Florida   Spine   0485898940101018   9/4/2018    Bill      11/5/2018     97010            60.00
43932   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     99211            77.00
43933   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     97530            90.00
43934   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     97110            77.00
43935   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     97112            77.00
43936   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     97140            72.00
43937   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     G0283            44.00
43938   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     97010            60.00
43939   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     99211            77.00
43940   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97530            90.00
43941   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97110            77.00
43942   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97112            77.00
43943   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97140            72.00
43944   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     G0283            44.00
43945   Florida   Spine   0099841530101012   8/24/2018   Bill      11/5/2018     97010            60.00
43946   Florida   Spine   0619444340101024   8/9/2018    Bill      11/5/2018     99211            77.00
43947   Florida   Spine   0619444340101024   8/9/2018    Bill      11/5/2018     97530            90.00
43948   Florida   Spine   0619444340101024   8/9/2018    Bill      11/5/2018     97110            77.00
43949   Florida   Spine   0619444340101024   8/9/2018    Bill      11/5/2018     97140            72.00
43950   Florida   Spine   0619444340101024   8/9/2018    Bill      11/5/2018     G0283            44.00
43951   Florida   Spine   0619444340101024   8/9/2018    Bill      11/5/2018     97010            60.00
43952   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     99211            77.00
43953   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97530            90.00
43954   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97110            77.00
43955   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97112            77.00
43956   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97140            72.00
43957   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     G0283            44.00
43958   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97010            60.00
43959   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 863 of
                                                   2767

43960   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     97110            77.00
43961   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     97140            72.00
43962   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     G0283            44.00
43963   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     97010            60.00
43964   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     97035            44.00
43965   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     97012            55.00
43966   Florida   Spine   0576921340101014   6/15/2018   Bill      11/5/2018     99211            77.00
43967   Florida   Spine   0576921340101014   6/15/2018   Bill      11/5/2018     97110            77.00
43968   Florida   Spine   0576921340101014   6/15/2018   Bill      11/5/2018     97112            77.00
43969   Florida   Spine   0576921340101014   6/15/2018   Bill      11/5/2018     97140            72.00
43970   Florida   Spine   0576921340101014   6/15/2018   Bill      11/5/2018     G0283            44.00
43971   Florida   Spine   0576921340101014   6/15/2018   Bill      11/5/2018     97010            60.00
43972   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     99211            77.00
43973   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97530            90.00
43974   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97110            77.00
43975   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97112            77.00
43976   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97140            72.00
43977   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     G0283            44.00
43978   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97010            60.00
43979   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     99211            77.00
43980   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     97110            77.00
43981   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     97112            77.00
43982   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     97140            72.00
43983   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     G0283            44.00
43984   Florida   Spine   0569798590101012   8/10/2018   Bill      11/5/2018     97010            60.00
43985   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     99211            77.00
43986   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97530            90.00
43987   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97110            77.00
43988   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97140            72.00
43989   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     G0283            44.00
43990   Florida   Spine   0497122060101054   4/19/2018   Bill      11/5/2018     97010            60.00
43991   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     99211            77.00
43992   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     97110            77.00
43993   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     97112            77.00
43994   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     97140            72.00
43995   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     G0283            44.00
43996   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     97010            60.00
43997   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     99211            77.00
43998   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97530            90.00
43999   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97112            77.00
44000   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97140            72.00
44001   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     G0283            44.00
44002   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97010            60.00
44003   Florida   Spine   0584911020101061   9/15/2018   Bill      11/5/2018     97035            44.00
44004   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     99211            77.00
44005   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     97530            90.00
44006   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     97140            72.00
44007   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     G0283            44.00
44008   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     97010            60.00
44009   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     97035            44.00
44010   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 864 of
                                                   2767

44011   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97530            90.00
44012   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97112            77.00
44013   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97140            72.00
44014   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     G0283            44.00
44015   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97010            60.00
44016   Florida   Spine   0532247620101018   9/28/2018   Bill      11/5/2018     97035            44.00
44017   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     99211            77.00
44018   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97530            90.00
44019   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97112            77.00
44020   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97140            72.00
44021   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     G0283            44.00
44022   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97010            60.00
44023   Florida   Spine   0464837650101011   5/23/2018   Bill      11/5/2018     97012            55.00
44024   Florida   Spine   0496217780101011   1/19/2018   Bill      11/5/2018     99211            77.00
44025   Florida   Spine   0496217780101011   1/19/2018   Bill      11/5/2018     97140            72.00
44026   Florida   Spine   0496217780101011   1/19/2018   Bill      11/5/2018     G0283            44.00
44027   Florida   Spine   0496217780101011   1/19/2018   Bill      11/5/2018     97010            60.00
44028   Florida   Spine   0496217780101011   1/19/2018   Bill      11/5/2018     97039            44.00
44029   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     99211            77.00
44030   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     97530            90.00
44031   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     97140            72.00
44032   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     G0283            44.00
44033   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     97010            60.00
44034   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     97035            44.00
44035   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     99211            77.00
44036   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     97110            77.00
44037   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     97112            77.00
44038   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     97140            72.00
44039   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     G0283            44.00
44040   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     97010            60.00
44041   Florida   Spine   0551288340101082   7/23/2018   Bill      11/5/2018     99211            77.00
44042   Florida   Spine   0551288340101082   7/23/2018   Bill      11/5/2018     97530            90.00
44043   Florida   Spine   0551288340101082   7/23/2018   Bill      11/5/2018     97110            77.00
44044   Florida   Spine   0551288340101082   7/23/2018   Bill      11/5/2018     97112            77.00
44045   Florida   Spine   0551288340101082   7/23/2018   Bill      11/5/2018     97140            72.00
44046   Florida   Spine   0551288340101082   7/23/2018   Bill      11/5/2018     97010            60.00
44047   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     99211            77.00
44048   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     97110            77.00
44049   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     97112            77.00
44050   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     97140            72.00
44051   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     97010            60.00
44052   Florida   Spine   0538604060101078   9/24/2018   Bill      11/5/2018     G0283            44.00
44053   Florida   Spine   0548978960101018   7/22/2018   Bill      11/5/2018     99211            77.00
44054   Florida   Spine   0548978960101018   7/22/2018   Bill      11/5/2018     97530            90.00
44055   Florida   Spine   0548978960101018   7/22/2018   Bill      11/5/2018     97110            77.00
44056   Florida   Spine   0548978960101018   7/22/2018   Bill      11/5/2018     97112            77.00
44057   Florida   Spine   0548978960101018   7/22/2018   Bill      11/5/2018     97140            72.00
44058   Florida   Spine   0548978960101018   7/22/2018   Bill      11/5/2018     97010            60.00
44059   Florida   Spine   0548978960101018   7/22/2018   Bill      11/5/2018     G0283            44.00
44060   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     99211            77.00
44061   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 865 of
                                                   2767

44062   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     97039             44.00
44063   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     97010             60.00
44064   Florida   Spine   0476372090101047   9/18/2018   Bill      11/5/2018     G0283             44.00
44065   Florida   Spine   0633704110101021   9/9/2018    Bill      11/5/2018     99211             77.00
44066   Florida   Spine   0633704110101021   9/9/2018    Bill      11/5/2018     97530             90.00
44067   Florida   Spine   0633704110101021   9/9/2018    Bill      11/5/2018     97110             77.00
44068   Florida   Spine   0633704110101021   9/9/2018    Bill      11/5/2018     97112             77.00
44069   Florida   Spine   0633704110101021   9/9/2018    Bill      11/5/2018     97140             72.00
44070   Florida   Spine   0633704110101021   9/9/2018    Bill      11/5/2018     97010             60.00
44071   Florida   Spine   0633704110101021   9/9/2018    Bill      11/5/2018     G0283             44.00
44072   Florida   Spine   0633704110101013   8/18/2018   Bill      11/5/2018     99211             77.00
44073   Florida   Spine   0633704110101013   8/18/2018   Bill      11/5/2018     97530             90.00
44074   Florida   Spine   0633704110101013   8/18/2018   Bill      11/5/2018     97110             77.00
44075   Florida   Spine   0633704110101013   8/18/2018   Bill      11/5/2018     97140             72.00
44076   Florida   Spine   0633704110101013   8/18/2018   Bill      11/5/2018     97010             60.00
44077   Florida   Spine   0633704110101013   8/18/2018   Bill      11/5/2018     G0283             44.00
44078   Florida   Spine   0598544170101013   6/23/2018   Bill      11/5/2018     97140             72.00
44079   Florida   Spine   0598544170101013   6/23/2018   Bill      11/5/2018     G0283             44.00
44080   Florida   Spine   0598544170101013   6/23/2018   Bill      11/5/2018     97010             60.00
44081   Florida   Spine   0598544170101013   6/23/2018   Bill      11/5/2018     97039             44.00
44082   Florida   Spine   0578663390101050   9/28/2018   Bill      11/5/2018     99204            700.00
44083   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     99211             77.00
44084   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     97530             90.00
44085   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     97110             77.00
44086   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     97112             77.00
44087   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     97140             72.00
44088   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     97010             60.00
44089   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     G0283             44.00
44090   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     99211             77.00
44091   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97530             90.00
44092   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97110             77.00
44093   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97112             77.00
44094   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97140             72.00
44095   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97010             60.00
44096   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     G0283             44.00
44097   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     99213            193.00
44098   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     97530             90.00
44099   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     97110             77.00
44100   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     97012             55.00
44101   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     97140             72.00
44102   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     97010             60.00
44103   Florida   Spine   0109539870101281   7/18/2018   Bill      11/5/2018     G0283             44.00
44104   Florida   Spine   0495085200101015   7/17/2018   Bill      11/5/2018     99211             77.00
44105   Florida   Spine   0495085200101015   7/17/2018   Bill      11/5/2018     97530             90.00
44106   Florida   Spine   0495085200101015   7/17/2018   Bill      11/5/2018     97110             77.00
44107   Florida   Spine   0495085200101015   7/17/2018   Bill      11/5/2018     97140             72.00
44108   Florida   Spine   0495085200101015   7/17/2018   Bill      11/5/2018     97012             55.00
44109   Florida   Spine   0495085200101015   7/17/2018   Bill      11/5/2018     97010             60.00
44110   Florida   Spine   0495085200101015   7/17/2018   Bill      11/5/2018     G0283             44.00
44111   Florida   Spine   0573827830101013   8/8/2018    Bill      11/5/2018     99211             77.00
44112   Florida   Spine   0573827830101013   8/8/2018    Bill      11/5/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 866 of
                                                   2767

44113   Florida   Spine   0573827830101013   8/8/2018    Bill      11/5/2018     97112            77.00
44114   Florida   Spine   0573827830101013   8/8/2018    Bill      11/5/2018     97140            72.00
44115   Florida   Spine   0573827830101013   8/8/2018    Bill      11/5/2018     G0283            44.00
44116   Florida   Spine   0573827830101013   8/8/2018    Bill      11/5/2018     97010            60.00
44117   Florida   Spine   0573827830101013   8/8/2018    Bill      11/5/2018     97012            55.00
44118   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     99211            77.00
44119   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     97530            90.00
44120   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     97110            77.00
44121   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     97140            72.00
44122   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     97012            55.00
44123   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     97010            60.00
44124   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     G0283            44.00
44125   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     99211            77.00
44126   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97530            90.00
44127   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97112            77.00
44128   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97140            72.00
44129   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97012            55.00
44130   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97010            60.00
44131   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     G0283            44.00
44132   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     99211            77.00
44133   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     97530            90.00
44134   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     97012            55.00
44135   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     97140            72.00
44136   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     97035            44.00
44137   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     97010            60.00
44138   Florida   Spine   0602339590101030   9/29/2018   Bill      11/5/2018     G0283            44.00
44139   Florida   Spine   0640612610101014   9/16/2018   Bill      11/5/2018     99211            77.00
44140   Florida   Spine   0640612610101014   9/16/2018   Bill      11/5/2018     97530            90.00
44141   Florida   Spine   0640612610101014   9/16/2018   Bill      11/5/2018     97110            77.00
44142   Florida   Spine   0640612610101014   9/16/2018   Bill      11/5/2018     97140            72.00
44143   Florida   Spine   0640612610101014   9/16/2018   Bill      11/5/2018     97010            60.00
44144   Florida   Spine   0640612610101014   9/16/2018   Bill      11/5/2018     G0283            44.00
44145   Florida   Spine   0451966340101076   7/31/2018   Bill      11/5/2018     99211            77.00
44146   Florida   Spine   0451966340101076   7/31/2018   Bill      11/5/2018     97110            77.00
44147   Florida   Spine   0451966340101076   7/31/2018   Bill      11/5/2018     97112            77.00
44148   Florida   Spine   0451966340101076   7/31/2018   Bill      11/5/2018     97140            72.00
44149   Florida   Spine   0451966340101076   7/31/2018   Bill      11/5/2018     97010            60.00
44150   Florida   Spine   0451966340101076   7/31/2018   Bill      11/5/2018     G0283            44.00
44151   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     99211            77.00
44152   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     97530            90.00
44153   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     97110            77.00
44154   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     97140            72.00
44155   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     97010            60.00
44156   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     G0283            44.00
44157   Florida   Spine   0353180690101095   9/5/2018    Bill      11/5/2018     99211            77.00
44158   Florida   Spine   0353180690101095   9/5/2018    Bill      11/5/2018     97010            60.00
44159   Florida   Spine   0353180690101095   9/5/2018    Bill      11/5/2018     G0283            44.00
44160   Florida   Spine   0323179960101030   9/10/2018   Bill      11/5/2018     99211            77.00
44161   Florida   Spine   0323179960101030   9/10/2018   Bill      11/5/2018     97110            77.00
44162   Florida   Spine   0323179960101030   9/10/2018   Bill      11/5/2018     97112            77.00
44163   Florida   Spine   0323179960101030   9/10/2018   Bill      11/5/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 867 of
                                                   2767

44164   Florida   Spine   0323179960101030   9/10/2018    Bill     11/5/2018     97010             60.00
44165   Florida   Spine   0323179960101030   9/10/2018    Bill     11/5/2018     G0283             44.00
44166   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     99211             77.00
44167   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97530             90.00
44168   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97112             77.00
44169   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97140             72.00
44170   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97012             55.00
44171   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97010             60.00
44172   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     G0283             44.00
44173   Florida   Spine   0621160610101025   10/16/2018   Bill     11/5/2018     99203            275.00
44174   Florida   Spine   0425763400101028   8/22/2018    Bill     11/5/2018     99211             77.00
44175   Florida   Spine   0425763400101028   8/22/2018    Bill     11/5/2018     97530             90.00
44176   Florida   Spine   0425763400101028   8/22/2018    Bill     11/5/2018     97110             77.00
44177   Florida   Spine   0425763400101028   8/22/2018    Bill     11/5/2018     97140             72.00
44178   Florida   Spine   0425763400101028   8/22/2018    Bill     11/5/2018     97010             60.00
44179   Florida   Spine   0425763400101028   8/22/2018    Bill     11/5/2018     G0283             44.00
44180   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     99211             77.00
44181   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     97530             90.00
44182   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     97110             77.00
44183   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     97035             44.00
44184   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     97140             72.00
44185   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     97010             60.00
44186   Florida   Spine   0506668640101021   9/27/2018    Bill     11/5/2018     G0283             44.00
44187   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     99211             77.00
44188   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     97530             90.00
44189   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     97110             77.00
44190   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     97112             77.00
44191   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     97140             72.00
44192   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     97010             60.00
44193   Florida   Spine   0315339680101047   7/27/2018    Bill     11/5/2018     G0283             44.00
44194   Florida   Spine   0592194320101038   8/15/2018    Bill     11/5/2018     99211             77.00
44195   Florida   Spine   0592194320101038   8/15/2018    Bill     11/5/2018     97530             90.00
44196   Florida   Spine   0592194320101038   8/15/2018    Bill     11/5/2018     97110             77.00
44197   Florida   Spine   0592194320101038   8/15/2018    Bill     11/5/2018     97140             72.00
44198   Florida   Spine   0592194320101038   8/15/2018    Bill     11/5/2018     97010             60.00
44199   Florida   Spine   0592194320101038   8/15/2018    Bill     11/5/2018     G0283             44.00
44200   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     99212            105.00
44201   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     97530             90.00
44202   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     97110             77.00
44203   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     97140             72.00
44204   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     G0283             44.00
44205   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     97010             60.00
44206   Florida   Spine   0612515580101019   8/12/2018    Bill     11/5/2018     99211             77.00
44207   Florida   Spine   0612515580101019   8/12/2018    Bill     11/5/2018     97530             90.00
44208   Florida   Spine   0612515580101019   8/12/2018    Bill     11/5/2018     97110             77.00
44209   Florida   Spine   0612515580101019   8/12/2018    Bill     11/5/2018     97140             72.00
44210   Florida   Spine   0612515580101019   8/12/2018    Bill     11/5/2018     97010             60.00
44211   Florida   Spine   0612515580101019   8/12/2018    Bill     11/5/2018     G0283             44.00
44212   Florida   Spine   0612515580101019   8/12/2018    Bill     11/5/2018     97039             44.00
44213   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     99212            105.00
44214   Florida   Spine   0522201450101038   9/13/2018    Bill     11/5/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 868 of
                                                   2767

44215   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97140             72.00
44216   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     G0283             44.00
44217   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     97010             60.00
44218   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     98940             72.00
44219   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     99212            105.00
44220   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97530             90.00
44221   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97112             77.00
44222   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97140             72.00
44223   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97110             77.00
44224   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97010             60.00
44225   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     G0283             44.00
44226   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     99212            105.00
44227   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97530             90.00
44228   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97110             77.00
44229   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97112             77.00
44230   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97140             72.00
44231   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     97010             60.00
44232   Florida   Spine   0152314430101064   9/27/2018   Bill      11/5/2018     G0283             44.00
44233   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     97035             44.00
44234   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     99211             77.00
44235   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     97530             90.00
44236   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     97112             77.00
44237   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     97140             72.00
44238   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     97010             60.00
44239   Florida   Spine   0601182900101022   10/1/2018   Bill      11/5/2018     G0283             44.00
44240   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     99211             77.00
44241   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97530             90.00
44242   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97112             77.00
44243   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97140             72.00
44244   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97035             44.00
44245   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97010             60.00
44246   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     G0283             44.00
44247   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     99211             77.00
44248   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97530             90.00
44249   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97112             77.00
44250   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97140             72.00
44251   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     97010             60.00
44252   Florida   Spine   0582439350101016   9/26/2018   Bill      11/5/2018     G0283             44.00
44253   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     99211             77.00
44254   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97530             90.00
44255   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97110             77.00
44256   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97112             77.00
44257   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97140             72.00
44258   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97010             60.00
44259   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     G0283             44.00
44260   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     99211             77.00
44261   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97530             90.00
44262   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97112             77.00
44263   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97140             72.00
44264   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97010             60.00
44265   Florida   Spine   0556361290101017   9/20/2018   Bill      11/5/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 869 of
                                                   2767

44266   Florida   Spine   0556361290101017   9/20/2018   Bill      11/5/2018     97530             90.00
44267   Florida   Spine   0556361290101017   9/20/2018   Bill      11/5/2018     97112             77.00
44268   Florida   Spine   0556361290101017   9/20/2018   Bill      11/5/2018     97140             72.00
44269   Florida   Spine   0556361290101017   9/20/2018   Bill      11/5/2018     97010             60.00
44270   Florida   Spine   0556361290101017   9/20/2018   Bill      11/5/2018     G0283             44.00
44271   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     99211             77.00
44272   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97530             90.00
44273   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97112             77.00
44274   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97140             72.00
44275   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97010             60.00
44276   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     G0283             44.00
44277   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     99212            105.00
44278   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97530             90.00
44279   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97112             77.00
44280   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97140             72.00
44281   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     97010             60.00
44282   Florida   Spine   0358177500101021   9/1/2018    Bill      11/5/2018     G0283             44.00
44283   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     99212            105.00
44284   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97530             90.00
44285   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97112             77.00
44286   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97140             72.00
44287   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     G0283             44.00
44288   Florida   Spine   0469571730101023   8/27/2018   Bill      11/5/2018     97010             60.00
44289   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     99211             77.00
44290   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97530             90.00
44291   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97112             77.00
44292   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97140             72.00
44293   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     G0283             44.00
44294   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97010             60.00
44295   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     99211             77.00
44296   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97530             90.00
44297   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97110             77.00
44298   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97140             72.00
44299   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97010             60.00
44300   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97012             55.00
44301   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     G0283             44.00
44302   Florida   Spine   0483970510101017   9/24/2018   Bill      11/5/2018     99211             77.00
44303   Florida   Spine   0483970510101017   9/24/2018   Bill      11/5/2018     97530             90.00
44304   Florida   Spine   0483970510101017   9/24/2018   Bill      11/5/2018     97112             77.00
44305   Florida   Spine   0483970510101017   9/24/2018   Bill      11/5/2018     97140             72.00
44306   Florida   Spine   0483970510101017   9/24/2018   Bill      11/5/2018     G0283             44.00
44307   Florida   Spine   0483970510101017   9/24/2018   Bill      11/5/2018     97010             60.00
44308   Florida   Spine   0521432040101037   9/27/2018   Bill      11/5/2018     99211             77.00
44309   Florida   Spine   0521432040101037   9/27/2018   Bill      11/5/2018     97530             90.00
44310   Florida   Spine   0521432040101037   9/27/2018   Bill      11/5/2018     97110             77.00
44311   Florida   Spine   0521432040101037   9/27/2018   Bill      11/5/2018     97140             72.00
44312   Florida   Spine   0521432040101037   9/27/2018   Bill      11/5/2018     G0283             44.00
44313   Florida   Spine   0521432040101037   9/27/2018   Bill      11/5/2018     97010             60.00
44314   Florida   Spine   0521432040101037   9/27/2018   Bill      11/5/2018     97039             44.00
44315   Florida   Spine   0342193950101055   7/31/2018   Bill      11/5/2018     99213            193.00
44316   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 870 of
                                                   2767

44317   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97530             90.00
44318   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97110             77.00
44319   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97140             72.00
44320   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97010             60.00
44321   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     G0283             44.00
44322   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     99211             77.00
44323   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     G0283             44.00
44324   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     97010             60.00
44325   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     99211             77.00
44326   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     97530             90.00
44327   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     97112             77.00
44328   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     97140             72.00
44329   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     G0283             44.00
44330   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     97010             60.00
44331   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     99211             77.00
44332   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97530             90.00
44333   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97112             77.00
44334   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97140             72.00
44335   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     G0283             44.00
44336   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97010             60.00
44337   Florida   Spine   0440823070101079   9/30/2018   Bill      11/5/2018     97035             44.00
44338   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     99211             77.00
44339   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     97110             77.00
44340   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     97112             77.00
44341   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     97140             72.00
44342   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     G0283             44.00
44343   Florida   Spine   0496113930101029   9/18/2018   Bill      11/5/2018     97010             60.00
44344   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     99211             77.00
44345   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     97530             90.00
44346   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     97110             77.00
44347   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     97112             77.00
44348   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     97140             72.00
44349   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     G0283             44.00
44350   Florida   Spine   0413886060101105   8/31/2018   Bill      11/5/2018     97010             60.00
44351   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     99211             77.00
44352   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97530             90.00
44353   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97110             77.00
44354   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97112             77.00
44355   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97140             72.00
44356   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     G0283             44.00
44357   Florida   Spine   0129397080101039   9/2/2018    Bill      11/5/2018     97010             60.00
44358   Florida   Spine   0370792780101139   7/7/2018    Bill      11/5/2018     99213            193.00
44359   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     99211             77.00
44360   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     97110             77.00
44361   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     97112             77.00
44362   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     97140             72.00
44363   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     G0283             44.00
44364   Florida   Spine   0414874410101065   7/5/2018    Bill      11/5/2018     97010             60.00
44365   Florida   Spine   0455853700101043   8/15/2018   Bill      11/5/2018     99211             77.00
44366   Florida   Spine   0455853700101043   8/15/2018   Bill      11/5/2018     97110             77.00
44367   Florida   Spine   0455853700101043   8/15/2018   Bill      11/5/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 871 of
                                                   2767

44368   Florida   Spine   0455853700101043   8/15/2018   Bill      11/5/2018     97140             72.00
44369   Florida   Spine   0455853700101043   8/15/2018   Bill      11/5/2018     G0283             44.00
44370   Florida   Spine   0455853700101043   8/15/2018   Bill      11/5/2018     97010             60.00
44371   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     99211             77.00
44372   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97530             90.00
44373   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97110             77.00
44374   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97112             77.00
44375   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97140             72.00
44376   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     G0283             44.00
44377   Florida   Spine   0363199880101044   7/27/2018   Bill      11/5/2018     97010             60.00
44378   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     99211             77.00
44379   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97530             90.00
44380   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97110             77.00
44381   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97112             77.00
44382   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97140             72.00
44383   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     G0283             44.00
44384   Florida   Spine   0205247890101074   8/9/2018    Bill      11/5/2018     97010             60.00
44385   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     99211             77.00
44386   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     97110             77.00
44387   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     97112             77.00
44388   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     97140             72.00
44389   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     G0283             44.00
44390   Florida   Spine   0638101160101016   9/10/2018   Bill      11/5/2018     97010             60.00
44391   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     99211             77.00
44392   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     97110             77.00
44393   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     97112             77.00
44394   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     97140             72.00
44395   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     G0283             44.00
44396   Florida   Spine   0101858710101055   9/18/2018   Bill      11/5/2018     97010             60.00
44397   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     99211             77.00
44398   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97530             90.00
44399   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97110             77.00
44400   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97140             72.00
44401   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     G0283             44.00
44402   Florida   Spine   0424851090101035   7/10/2018   Bill      11/5/2018     97010             60.00
44403   Florida   Spine   0395752100101079   3/14/2018   Bill      11/5/2018     99213            193.00
44404   Florida   Spine   0395752100101079   3/14/2018   Bill      11/5/2018     97140             72.00
44405   Florida   Spine   0395752100101079   3/14/2018   Bill      11/5/2018     G0283             44.00
44406   Florida   Spine   0395752100101079   3/14/2018   Bill      11/5/2018     97010             60.00
44407   Florida   Spine   0395752100101079   3/14/2018   Bill      11/5/2018     97012             55.00
44408   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     99211             77.00
44409   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     97530             90.00
44410   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     97140             72.00
44411   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     G0283             44.00
44412   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     97010             60.00
44413   Florida   Spine   0559547900101218   9/15/2018   Bill      11/5/2018     97035             44.00
44414   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     99211             77.00
44415   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     97530             90.00
44416   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     97140             72.00
44417   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     G0283             44.00
44418   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 872 of
                                                   2767

44419   Florida   Spine   0463040140101029   9/29/2018   Bill      11/5/2018     97035             44.00
44420   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     99211             77.00
44421   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     97110             77.00
44422   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     97112             77.00
44423   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     97140             72.00
44424   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     G0283             44.00
44425   Florida   Spine   0443427780101028   9/18/2018   Bill      11/5/2018     97010             60.00
44426   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     99211             77.00
44427   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     97530             90.00
44428   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     97112             77.00
44429   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     97140             72.00
44430   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     G0283             44.00
44431   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     97010             60.00
44432   Florida   Spine   0189280400101136   7/23/2018   Bill      11/5/2018     97035             44.00
44433   Florida   Spine   0551288340101082   7/23/2018   Bill      11/5/2018     99211             77.00
44434   Florida   Spine   0551288340101082   7/23/2018   Bill      11/5/2018     97530             90.00
44435   Florida   Spine   0551288340101082   7/23/2018   Bill      11/5/2018     97110             77.00
44436   Florida   Spine   0551288340101082   7/23/2018   Bill      11/5/2018     97112             77.00
44437   Florida   Spine   0551288340101082   7/23/2018   Bill      11/5/2018     97140             72.00
44438   Florida   Spine   0551288340101082   7/23/2018   Bill      11/5/2018     97010             60.00
44439   Florida   Spine   0375827250101048   5/11/2018   Bill      11/5/2018     99211             77.00
44440   Florida   Spine   0375827250101048   5/11/2018   Bill      11/5/2018     97140             72.00
44441   Florida   Spine   0375827250101048   5/11/2018   Bill      11/5/2018     97039             44.00
44442   Florida   Spine   0612515580101019   8/12/2018   Bill      11/5/2018     99211             77.00
44443   Florida   Spine   0612515580101019   8/12/2018   Bill      11/5/2018     97530             90.00
44444   Florida   Spine   0612515580101019   8/12/2018   Bill      11/5/2018     97110             77.00
44445   Florida   Spine   0612515580101019   8/12/2018   Bill      11/5/2018     97140             72.00
44446   Florida   Spine   0612515580101019   8/12/2018   Bill      11/5/2018     97010             60.00
44447   Florida   Spine   0612515580101019   8/12/2018   Bill      11/5/2018     G0283             44.00
44448   Florida   Spine   0495085200101015   7/17/2018   Bill      11/5/2018     99213            350.00
44449   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     99211             77.00
44450   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     97530             90.00
44451   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     97110             77.00
44452   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     97112             77.00
44453   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     97140             72.00
44454   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     97010             60.00
44455   Florida   Spine   0333094770101070   9/20/2018   Bill      11/5/2018     G0283             44.00
44456   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     99211             77.00
44457   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97530             90.00
44458   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97110             77.00
44459   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97112             77.00
44460   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97140             72.00
44461   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     97010             60.00
44462   Florida   Spine   0538615450101015   7/26/2018   Bill      11/5/2018     G0283             44.00
44463   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     99211             77.00
44464   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     97110             77.00
44465   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     97112             77.00
44466   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     97140             72.00
44467   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     97010             60.00
44468   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     G0283             44.00
44469   Florida   Spine   0637247140101013   9/15/2018   Bill      11/5/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 873 of
                                                   2767

44470   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     99211            77.00
44471   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     97530            90.00
44472   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     97110            77.00
44473   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     97140            72.00
44474   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     97012            55.00
44475   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     97010            60.00
44476   Florida   Spine   0495085200101015   7/17/2018    Bill     11/5/2018     G0283            44.00
44477   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     98941            88.00
44478   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     97110            77.00
44479   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     97112            77.00
44480   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     97140            72.00
44481   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     97010            60.00
44482   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     G0283            44.00
44483   Florida   Spine   0581565190101054   8/18/2018    Bill     11/5/2018     97039            44.00
44484   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     99211            77.00
44485   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97530            90.00
44486   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97112            77.00
44487   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97140            72.00
44488   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97012            55.00
44489   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97010            60.00
44490   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     G0283            44.00
44491   Florida   Spine   0611345670101013   7/4/2018     Bill     11/5/2018     98941            88.00
44492   Florida   Spine   0611345670101013   7/4/2018     Bill     11/5/2018     97110            77.00
44493   Florida   Spine   0611345670101013   7/4/2018     Bill     11/5/2018     97112            77.00
44494   Florida   Spine   0611345670101013   7/4/2018     Bill     11/5/2018     97012            55.00
44495   Florida   Spine   0611345670101013   7/4/2018     Bill     11/5/2018     97140            72.00
44496   Florida   Spine   0611345670101013   7/4/2018     Bill     11/5/2018     97010            60.00
44497   Florida   Spine   0611345670101013   7/4/2018     Bill     11/5/2018     G0283            44.00
44498   Florida   Spine   0551399200101110   9/27/2018    Bill     11/5/2018     98941            88.00
44499   Florida   Spine   0551399200101110   9/27/2018    Bill     11/5/2018     97530            90.00
44500   Florida   Spine   0551399200101110   9/27/2018    Bill     11/5/2018     97012            55.00
44501   Florida   Spine   0551399200101110   9/27/2018    Bill     11/5/2018     97010            60.00
44502   Florida   Spine   0551399200101110   9/27/2018    Bill     11/5/2018     G0283            44.00
44503   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     98941            88.00
44504   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97530            90.00
44505   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97140            72.00
44506   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97012            55.00
44507   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97035            44.00
44508   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     97010            60.00
44509   Florida   Spine   0284599390101077   10/13/2018   Bill     11/5/2018     G0283            44.00
44510   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     99211            77.00
44511   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97530            90.00
44512   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97012            55.00
44513   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97140            72.00
44514   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97035            44.00
44515   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     97010            60.00
44516   Florida   Spine   0602339590101030   9/29/2018    Bill     11/5/2018     G0283            44.00
44517   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     99211            77.00
44518   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97530            90.00
44519   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97112            77.00
44520   Florida   Spine   0531786330101082   9/5/2018     Bill     11/5/2018     97012            55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 874 of
                                                   2767

44521   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97010             60.00
44522   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     G0283             44.00
44523   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     99211             77.00
44524   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     97530             90.00
44525   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     97110             77.00
44526   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     97140             72.00
44527   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     97035             44.00
44528   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     97010             60.00
44529   Florida   Spine   0562742940101063   8/13/2018   Bill      11/5/2018     G0283             44.00
44530   Florida   Spine   0353180690101095   9/5/2018    Bill      11/5/2018     99211             77.00
44531   Florida   Spine   0353180690101095   9/5/2018    Bill      11/5/2018     97110             77.00
44532   Florida   Spine   0353180690101095   9/5/2018    Bill      11/5/2018     97112             77.00
44533   Florida   Spine   0353180690101095   9/5/2018    Bill      11/5/2018     97010             60.00
44534   Florida   Spine   0353180690101095   9/5/2018    Bill      11/5/2018     G0283             44.00
44535   Florida   Spine   0549709630101024   9/15/2018   Bill      11/5/2018     98941             88.00
44536   Florida   Spine   0549709630101024   9/15/2018   Bill      11/5/2018     97110             77.00
44537   Florida   Spine   0549709630101024   9/15/2018   Bill      11/5/2018     97012             55.00
44538   Florida   Spine   0549709630101024   9/15/2018   Bill      11/5/2018     97140             72.00
44539   Florida   Spine   0549709630101024   9/15/2018   Bill      11/5/2018     97112             77.00
44540   Florida   Spine   0549709630101024   9/15/2018   Bill      11/5/2018     97010             60.00
44541   Florida   Spine   0549709630101024   9/15/2018   Bill      11/5/2018     G0283             44.00
44542   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     99212            105.00
44543   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97530             90.00
44544   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97112             77.00
44545   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97012             55.00
44546   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     97010             60.00
44547   Florida   Spine   0531786330101082   9/5/2018    Bill      11/5/2018     G0283             44.00
44548   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     99211             77.00
44549   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97530             90.00
44550   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97110             77.00
44551   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97112             77.00
44552   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97140             72.00
44553   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97010             60.00
44554   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     G0283             44.00
44555   Florida   Spine   0232900440101054   10/9/2018   Bill      11/5/2018     99203            275.00
44556   Florida   Spine   0232900440101054   10/9/2018   Bill      11/5/2018     97140             72.00
44557   Florida   Spine   0232900440101054   10/9/2018   Bill      11/5/2018     97035             44.00
44558   Florida   Spine   0232900440101054   10/9/2018   Bill      11/5/2018     97010             60.00
44559   Florida   Spine   0232900440101054   10/9/2018   Bill      11/5/2018     G0283             44.00
44560   Florida   Spine   0232900440101054   10/9/2018   Bill      11/5/2018     A4556             22.00
44561   Florida   Spine   0588428840101029   9/3/2018    Bill      11/5/2018     99211             77.00
44562   Florida   Spine   0588428840101029   9/3/2018    Bill      11/5/2018     97530             90.00
44563   Florida   Spine   0588428840101029   9/3/2018    Bill      11/5/2018     97140             72.00
44564   Florida   Spine   0609211730101027   8/10/2018   Bill      11/5/2018     99211             77.00
44565   Florida   Spine   0609211730101027   8/10/2018   Bill      11/5/2018     97110             77.00
44566   Florida   Spine   0609211730101027   8/10/2018   Bill      11/5/2018     97530             90.00
44567   Florida   Spine   0609211730101027   8/10/2018   Bill      11/5/2018     97140             72.00
44568   Florida   Spine   0609211730101027   8/10/2018   Bill      11/5/2018     97010             60.00
44569   Florida   Spine   0609211730101027   8/10/2018   Bill      11/5/2018     G0283             44.00
44570   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     99211             77.00
44571   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 875 of
                                                   2767

44572   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97110             77.00
44573   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97140             72.00
44574   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97010             60.00
44575   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     99211             77.00
44576   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97530             90.00
44577   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97140             72.00
44578   Florida   Spine   0338463930101095   9/6/2018    Bill      11/5/2018     97010             60.00
44579   Florida   Spine   0624003080101017   5/25/2018   Bill      11/5/2018     99213            193.00
44580   Florida   Spine   0386824120101016   7/4/2018    Bill      11/5/2018     98941             88.00
44581   Florida   Spine   0386824120101016   7/4/2018    Bill      11/5/2018     97110             77.00
44582   Florida   Spine   0386824120101016   7/4/2018    Bill      11/5/2018     97112             77.00
44583   Florida   Spine   0386824120101016   7/4/2018    Bill      11/5/2018     97140             72.00
44584   Florida   Spine   0386824120101016   7/4/2018    Bill      11/5/2018     97010             60.00
44585   Florida   Spine   0386824120101016   7/4/2018    Bill      11/5/2018     G0283             44.00
44586   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     99211             77.00
44587   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     97530             90.00
44588   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     97112             77.00
44589   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     97140             72.00
44590   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     97010             60.00
44591   Florida   Spine   0448947090101066   9/17/2018   Bill      11/5/2018     G0283             44.00
44592   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     99211             77.00
44593   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97530             90.00
44594   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97112             77.00
44595   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97140             72.00
44596   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97035             44.00
44597   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     97010             60.00
44598   Florida   Spine   0602859260101010   10/3/2018   Bill      11/5/2018     G0283             44.00
44599   Florida   Spine   0618043800101028   8/28/2018   Bill      11/5/2018     99211             77.00
44600   Florida   Spine   0618043800101028   8/28/2018   Bill      11/5/2018     97530             90.00
44601   Florida   Spine   0618043800101028   8/28/2018   Bill      11/5/2018     97140             72.00
44602   Florida   Spine   0618043800101028   8/28/2018   Bill      11/5/2018     97010             60.00
44603   Florida   Spine   0618043800101028   8/28/2018   Bill      11/5/2018     G0283             44.00
44604   Florida   Spine   0076778310101050   8/14/2018   Bill      11/5/2018     99211             77.00
44605   Florida   Spine   0076778310101050   8/14/2018   Bill      11/5/2018     97530             90.00
44606   Florida   Spine   0076778310101050   8/14/2018   Bill      11/5/2018     97112             77.00
44607   Florida   Spine   0076778310101050   8/14/2018   Bill      11/5/2018     97140             72.00
44608   Florida   Spine   0076778310101050   8/14/2018   Bill      11/5/2018     97010             60.00
44609   Florida   Spine   0076778310101050   8/14/2018   Bill      11/5/2018     G0283             44.00
44610   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     99211             77.00
44611   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97530             90.00
44612   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97112             77.00
44613   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97140             72.00
44614   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     97010             60.00
44615   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     G0283             44.00
44616   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     99211             77.00
44617   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     97530             90.00
44618   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     97110             77.00
44619   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     97140             72.00
44620   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     97010             60.00
44621   Florida   Spine   0586247710101030   10/2/2018   Bill      11/5/2018     G0283             44.00
44622   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 876 of
                                                   2767

44623   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     97530            90.00
44624   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     97110            77.00
44625   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     97140            72.00
44626   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     G0283            44.00
44627   Florida   Spine   0421599570101073   9/19/2018   Bill      11/5/2018     97010            60.00
44628   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     99211            77.00
44629   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97530            90.00
44630   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97140            72.00
44631   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     G0283            44.00
44632   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97010            60.00
44633   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97035            44.00
44634   Florida   Spine   0530469460101153   9/27/2018   Bill      11/5/2018     97012            55.00
44635   Florida   Spine   0630817080101012   9/11/2018   Bill      11/5/2018     99211            77.00
44636   Florida   Spine   0630817080101012   9/11/2018   Bill      11/5/2018     97530            90.00
44637   Florida   Spine   0630817080101012   9/11/2018   Bill      11/5/2018     97140            72.00
44638   Florida   Spine   0630817080101012   9/11/2018   Bill      11/5/2018     G0283            44.00
44639   Florida   Spine   0630817080101012   9/11/2018   Bill      11/5/2018     97010            60.00
44640   Florida   Spine   0630817080101012   9/11/2018   Bill      11/5/2018     97035            44.00
44641   Florida   Spine   0630817080101012   9/11/2018   Bill      11/5/2018     97039            44.00
44642   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     99211            77.00
44643   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97530            90.00
44644   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97110            77.00
44645   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97112            77.00
44646   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97140            72.00
44647   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     G0283            44.00
44648   Florida   Spine   0471870030101030   8/23/2018   Bill      11/5/2018     97010            60.00
44649   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     98941            88.00
44650   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97110            77.00
44651   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97112            77.00
44652   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97012            55.00
44653   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97140            72.00
44654   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     97010            60.00
44655   Florida   Spine   0629895190101018   7/26/2018   Bill      11/5/2018     G0283            44.00
44656   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     99211            77.00
44657   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97530            90.00
44658   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97110            77.00
44659   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97140            72.00
44660   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     G0283            44.00
44661   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97010            60.00
44662   Florida   Spine   0359773980101058   8/4/2018    Bill      11/5/2018     97039            44.00
44663   Florida   Spine   0315693750101059   8/27/2018   Bill      11/5/2018     99211            77.00
44664   Florida   Spine   0315693750101059   8/27/2018   Bill      11/5/2018     97530            90.00
44665   Florida   Spine   0315693750101059   8/27/2018   Bill      11/5/2018     97110            77.00
44666   Florida   Spine   0315693750101059   8/27/2018   Bill      11/5/2018     97140            72.00
44667   Florida   Spine   0315693750101059   8/27/2018   Bill      11/5/2018     G0283            44.00
44668   Florida   Spine   0315693750101059   8/27/2018   Bill      11/5/2018     97010            60.00
44669   Florida   Spine   0315693750101059   8/27/2018   Bill      11/5/2018     97012            55.00
44670   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     99211            77.00
44671   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97530            90.00
44672   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97110            77.00
44673   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 877 of
                                                   2767

44674   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     G0283               44.00
44675   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97010               60.00
44676   Florida   Spine   0591217000101027   10/5/2018   Bill      11/5/2018     97039               44.00
44677   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     99211               77.00
44678   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97530               90.00
44679   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97110               77.00
44680   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97140               72.00
44681   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97010               60.00
44682   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     G0283               44.00
44683   Florida   Spine   0541932450101035   9/25/2018   Bill      11/5/2018     97035               44.00
44684   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     99211               77.00
44685   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     97530               90.00
44686   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     97112               77.00
44687   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     97140               72.00
44688   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     G0283               44.00
44689   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     97010               60.00
44690   Florida   Spine   0381614850101061   5/13/2018   Bill      11/5/2018     99213              350.00
44691   Florida   Spine   0381614850101061   5/13/2018   Bill      11/5/2018     62321            2,100.00
44692   Florida   Spine   0381614850101061   5/13/2018   Bill      11/5/2018     J2001              105.00
44693   Florida   Spine   0381614850101061   5/13/2018   Bill      11/5/2018     J0702               35.00
44694   Florida   Spine   0564810520101023   7/1/2018    Bill      11/5/2018     99213              350.00
44695   Florida   Spine   0636194630101015   8/21/2018   Bill      11/5/2018     99213              350.00
44696   Florida   Spine   0636194630101015   8/21/2018   Bill      11/5/2018     62323            2,000.00
44697   Florida   Spine   0636194630101015   8/21/2018   Bill      11/5/2018     J2001               35.00
44698   Florida   Spine   0636194630101015   8/21/2018   Bill      11/5/2018     J1020               35.00
44699   Florida   Spine   0636194630101015   8/21/2018   Bill      11/5/2018     Q9965               25.00
44700   Florida   Spine   0434065370101015   2/12/2018   Bill      11/5/2018     99213              350.00
44701   Florida   Spine   0414502570101027   6/11/2018   Bill      11/5/2018     99213              350.00
44702   Florida   Spine   0075880930101220   9/19/2018   Bill      11/5/2018     99203              500.00
44703   Florida   Spine   0170603240101100   9/19/2018   Bill      11/5/2018     99203              500.00
44704   Florida   Spine   0159753920101089   8/3/2018    Bill      11/5/2018     99203              500.00
44705   Florida   Spine   0590632340101027   9/1/2018    Bill      11/5/2018     99213              350.00
44706   Florida   Spine   0457268230101025   7/15/2018   Bill      11/5/2018     99203              500.00
44707   Florida   Spine   0425462690101067   8/7/2018    Bill      11/5/2018     99203              500.00
44708   Florida   Spine   0354713930101019   6/22/2018   Bill      11/5/2018     99203              500.00
44709   Florida   Spine   0563238800101011   12/4/2017   Bill      11/5/2018     99213              350.00
44710   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     99213              350.00
44711   Florida   Spine   0545386180101037   8/16/2018   Bill      11/5/2018     99203              500.00
44712   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     99214              400.00
44713   Florida   Spine   0522201450101038   9/13/2018   Bill      11/5/2018     99213              350.00
44714   Florida   Spine   0182226700101067   9/14/2018   Bill      11/5/2018     99214              400.00
44715   Florida   Spine   0564386410101084   8/30/2018   Bill      11/5/2018     99214              400.00
44716   Florida   Spine   0613379790101015   7/18/2018   Bill      11/5/2018     99213              350.00
44717   Florida   Spine   0613379790101015   7/18/2018   Bill      11/5/2018     0232T            5,000.00
44718   Florida   Spine   0613379790101015   7/18/2018   Bill      11/5/2018     J2001               35.00
44719   Florida   Spine   0138118340101075   8/2/2018    Bill      11/5/2018     99203              500.00
44720   Florida   Spine   0177596460101169   7/31/2017   Bill      11/5/2018     99213              350.00
44721   Florida   Spine   0177596460101169   7/31/2017   Bill      11/5/2018     62321            2,100.00
44722   Florida   Spine   0177596460101169   7/31/2017   Bill      11/5/2018     J2001               70.00
44723   Florida   Spine   0177596460101169   7/31/2017   Bill      11/5/2018     80420                 -
44724   Florida   Spine   0596466290101016   7/30/2018   Bill      11/5/2018     99203              500.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 878 of
                                                   2767

44725   Florida   Spine   0625734880101018   6/8/2018     Bill     11/5/2018     99203              500.00
44726   Florida   Spine   0152314430101064   9/27/2018    Bill     11/5/2018     99213              350.00
44727   Florida   Spine   0443427780101028   9/18/2018    Bill     11/5/2018     99214              400.00
44728   Florida   Spine   0458962260101074   9/12/2018    Bill     11/5/2018     99203              500.00
44729   Florida   Spine   0405858240101156   7/5/2018     Bill     11/5/2018     99213              350.00
44730   Florida   Spine   0405858240101156   7/5/2018     Bill     11/5/2018     62321            2,100.00
44731   Florida   Spine   0405858240101156   7/5/2018     Bill     11/5/2018     J2001              105.00
44732   Florida   Spine   0405858240101156   7/5/2018     Bill     11/5/2018     J1020               35.00
44733   Florida   Spine   0152314430101064   9/27/2018    Bill     11/5/2018     99213              350.00
44734   Florida   Spine   0521432040101037   9/27/2018    Bill     11/5/2018     99213              350.00
44735   Florida   Spine   0272208500101035   3/20/2018    Bill     11/5/2018     99213              350.00
44736   Florida   Spine   0272208500101035   3/20/2018    Bill     11/5/2018     62321            2,100.00
44737   Florida   Spine   0272208500101035   3/20/2018    Bill     11/5/2018     J2001              105.00
44738   Florida   Spine   0272208500101035   3/20/2018    Bill     11/5/2018     J0702               35.00
44739   Florida   Spine   0272208500101035   3/20/2018    Bill     11/5/2018     Q9965               25.00
44740   Florida   Spine   0272208500101035   3/20/2018    Bill     11/5/2018     64405            1,350.00
44741   Florida   Spine   0496113930101029   9/18/2018    Bill     11/5/2018     99214              400.00
44742   Florida   Spine   0612867850101017   2/9/2018     Bill     11/5/2018     99213              350.00
44743   Florida   Spine   0344514750101094   7/14/2018    Bill     11/5/2018     99203              500.00
44744   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     99203              500.00
44745   Florida   Spine   0173572110101143   9/14/2018    Bill     11/5/2018     99203              500.00
44746   Florida   Spine   0473861090101133   10/10/2018   Bill     11/5/2018     99203              500.00
44747   Florida   Spine   0329895090101038   10/21/2018   Bill     11/5/2018     99203              500.00
44748   Florida   Spine   0101858710101055   9/18/2018    Bill     11/5/2018     99213              350.00
44749   Florida   Spine   0621160610101025   10/16/2018   Bill     11/5/2018     97140               72.00
44750   Florida   Spine   0621160610101025   10/16/2018   Bill     11/5/2018     97010               60.00
44751   Florida   Spine   0621160610101025   10/16/2018   Bill     11/5/2018     G0283               44.00
44752   Florida   Spine   0621160610101025   10/16/2018   Bill     11/5/2018     A4556               22.00
44753   Florida   Spine   0438561890101085   6/9/2018     Bill     11/9/2018     99214              400.00
44754   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     99203              275.00
44755   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     A4556               22.00
44756   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     99211               77.00
44757   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97530               90.00
44758   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97110               77.00
44759   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97140               72.00
44760   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97010               60.00
44761   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97035               44.00
44762   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     G0283               44.00
44763   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     99211               77.00
44764   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97530               90.00
44765   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97110               77.00
44766   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97140               72.00
44767   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97010               60.00
44768   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     G0283               44.00
44769   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     99211               77.00
44770   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97530               90.00
44771   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97110               77.00
44772   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97012               55.00
44773   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97140               72.00
44774   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97035               44.00
44775   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 879 of
                                                   2767

44776   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283             44.00
44777   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211             77.00
44778   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97530             90.00
44779   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110             77.00
44780   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140             72.00
44781   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010             60.00
44782   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97035             44.00
44783   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283             44.00
44784   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211             77.00
44785   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97530             90.00
44786   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110             77.00
44787   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140             72.00
44788   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010             60.00
44789   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283             44.00
44790   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211             77.00
44791   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97530             90.00
44792   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110             77.00
44793   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140             72.00
44794   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010             60.00
44795   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283             44.00
44796   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211             77.00
44797   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97530             90.00
44798   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110             77.00
44799   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140             72.00
44800   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010             60.00
44801   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283             44.00
44802   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97035             44.00
44803   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99203            500.00
44804   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211             77.00
44805   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97530             90.00
44806   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110             77.00
44807   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140             72.00
44808   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010             60.00
44809   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283             44.00
44810   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97035             44.00
44811   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211             77.00
44812   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97530             90.00
44813   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110             77.00
44814   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140             72.00
44815   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010             60.00
44816   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283             44.00
44817   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97035             44.00
44818   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211             77.00
44819   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97530             90.00
44820   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110             77.00
44821   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140             72.00
44822   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010             60.00
44823   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283             44.00
44824   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97035             44.00
44825   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99212            105.00
44826   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 880 of
                                                   2767

44827   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110            77.00
44828   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140            72.00
44829   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283            44.00
44830   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010            60.00
44831   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211            77.00
44832   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110            77.00
44833   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97112            77.00
44834   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140            72.00
44835   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010            60.00
44836   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283            44.00
44837   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211            77.00
44838   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97530            90.00
44839   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110            77.00
44840   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97112            77.00
44841   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140            72.00
44842   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283            44.00
44843   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010            60.00
44844   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211            77.00
44845   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110            77.00
44846   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97112            77.00
44847   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140            72.00
44848   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010            60.00
44849   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283            44.00
44850   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211            77.00
44851   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110            77.00
44852   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97112            77.00
44853   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140            72.00
44854   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010            60.00
44855   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283            44.00
44856   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211            77.00
44857   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97530            90.00
44858   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110            77.00
44859   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97112            77.00
44860   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140            72.00
44861   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010            60.00
44862   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283            44.00
44863   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211            77.00
44864   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110            77.00
44865   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97112            77.00
44866   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140            72.00
44867   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010            60.00
44868   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283            44.00
44869   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211            77.00
44870   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97110            77.00
44871   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97112            77.00
44872   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97140            72.00
44873   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97010            60.00
44874   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283            44.00
44875   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     G0283            44.00
44876   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     99211            77.00
44877   Florida   Spine   0612293240101015   9/5/2018   Bill       11/9/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 881 of
                                                   2767

44878   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97110               77.00
44879   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97112               77.00
44880   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97140               72.00
44881   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97010               60.00
44882   Florida   Spine   0589981940101017   7/3/2017    Bill      11/9/2018     99203              275.00
44883   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     G0283               44.00
44884   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     99211               77.00
44885   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97110               77.00
44886   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97112               77.00
44887   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97140               72.00
44888   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97010               60.00
44889   Florida   Spine   0548690840101056   8/3/2018    Bill      11/9/2018     99213              193.00
44890   Florida   Spine   0548690840101056   8/3/2018    Bill      11/9/2018     97530               90.00
44891   Florida   Spine   0548690840101056   8/3/2018    Bill      11/9/2018     97110               77.00
44892   Florida   Spine   0548690840101056   8/3/2018    Bill      11/9/2018     97112               77.00
44893   Florida   Spine   0548690840101056   8/3/2018    Bill      11/9/2018     97140               72.00
44894   Florida   Spine   0548690840101056   8/3/2018    Bill      11/9/2018     97010               60.00
44895   Florida   Spine   0548690840101056   8/3/2018    Bill      11/9/2018     G0283               44.00
44896   Florida   Spine   0633704110101021   9/9/2018    Bill      11/9/2018     99211               77.00
44897   Florida   Spine   0633704110101021   9/9/2018    Bill      11/9/2018     97110               77.00
44898   Florida   Spine   0633704110101021   9/9/2018    Bill      11/9/2018     97112               77.00
44899   Florida   Spine   0633704110101021   9/9/2018    Bill      11/9/2018     97010               60.00
44900   Florida   Spine   0633704110101021   9/9/2018    Bill      11/9/2018     G0283               44.00
44901   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     99211               77.00
44902   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97530               90.00
44903   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97140               72.00
44904   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97035               44.00
44905   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97010               60.00
44906   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     G0283               44.00
44907   Florida   Spine   0589981940101017   7/3/2017    Bill      11/9/2018     99211               77.00
44908   Florida   Spine   0589981940101017   7/3/2017    Bill      11/9/2018     97530               90.00
44909   Florida   Spine   0589981940101017   7/3/2017    Bill      11/9/2018     97112               77.00
44910   Florida   Spine   0589981940101017   7/3/2017    Bill      11/9/2018     97140               72.00
44911   Florida   Spine   0589981940101017   7/3/2017    Bill      11/9/2018     G0283               44.00
44912   Florida   Spine   0589981940101017   7/3/2017    Bill      11/9/2018     97010               60.00
44913   Florida   Spine   0589981940101017   7/3/2017    Bill      11/9/2018     97035               44.00
44914   Florida   Spine   0315693750101059   8/27/2018   Bill      11/9/2018     73221            1,750.00
44915   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     72141            1,950.00
44916   Florida   Spine   0554122210101046   9/29/2018   Bill      11/9/2018     72141            1,950.00
44917   Florida   Spine   0554122210101046   9/29/2018   Bill      11/9/2018     72148            1,950.00
44918   Florida   Spine   0550747500101043   7/6/2018    Bill      11/9/2018     99211               77.00
44919   Florida   Spine   0550747500101043   7/6/2018    Bill      11/9/2018     97530               90.00
44920   Florida   Spine   0550747500101043   7/6/2018    Bill      11/9/2018     97112               77.00
44921   Florida   Spine   0550747500101043   7/6/2018    Bill      11/9/2018     97140               72.00
44922   Florida   Spine   0550747500101043   7/6/2018    Bill      11/9/2018     97010               60.00
44923   Florida   Spine   0550747500101043   7/6/2018    Bill      11/9/2018     97012               55.00
44924   Florida   Spine   0547354780101011   9/15/2018   Bill      11/9/2018     99211               77.00
44925   Florida   Spine   0547354780101011   9/15/2018   Bill      11/9/2018     97530               90.00
44926   Florida   Spine   0547354780101011   9/15/2018   Bill      11/9/2018     97112               77.00
44927   Florida   Spine   0547354780101011   9/15/2018   Bill      11/9/2018     97140               72.00
44928   Florida   Spine   0547354780101011   9/15/2018   Bill      11/9/2018     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 882 of
                                                   2767

44929   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     G0283            44.00
44930   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     99211            77.00
44931   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97530            90.00
44932   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97110            77.00
44933   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97112            77.00
44934   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97140            72.00
44935   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97010            60.00
44936   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     99211            77.00
44937   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     97530            90.00
44938   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     97110            77.00
44939   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     97112            77.00
44940   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     97140            72.00
44941   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     97010            60.00
44942   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     G0283            44.00
44943   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     99211            77.00
44944   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97530            90.00
44945   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97112            77.00
44946   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97140            72.00
44947   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97010            60.00
44948   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     G0283            44.00
44949   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     99211            77.00
44950   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     97530            90.00
44951   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     97110            77.00
44952   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     97112            77.00
44953   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     97140            72.00
44954   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     97010            60.00
44955   Florida   Spine   0152314430101064   9/27/2018   Bill      11/9/2018     G0283            44.00
44956   Florida   Spine   0448947090101066   9/17/2018   Bill      11/9/2018     99211            77.00
44957   Florida   Spine   0448947090101066   9/17/2018   Bill      11/9/2018     97530            90.00
44958   Florida   Spine   0448947090101066   9/17/2018   Bill      11/9/2018     97112            77.00
44959   Florida   Spine   0448947090101066   9/17/2018   Bill      11/9/2018     97140            72.00
44960   Florida   Spine   0448947090101066   9/17/2018   Bill      11/9/2018     97035            44.00
44961   Florida   Spine   0448947090101066   9/17/2018   Bill      11/9/2018     97010            60.00
44962   Florida   Spine   0448947090101066   9/17/2018   Bill      11/9/2018     G0283            44.00
44963   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     G0283            44.00
44964   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     98941            88.00
44965   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     97530            90.00
44966   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     97140            72.00
44967   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     97039            44.00
44968   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     97035            44.00
44969   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     97010            60.00
44970   Florida   Spine   0076778310101050   8/14/2018   Bill      11/9/2018     99211            77.00
44971   Florida   Spine   0076778310101050   8/14/2018   Bill      11/9/2018     97530            90.00
44972   Florida   Spine   0076778310101050   8/14/2018   Bill      11/9/2018     97112            77.00
44973   Florida   Spine   0076778310101050   8/14/2018   Bill      11/9/2018     97140            72.00
44974   Florida   Spine   0076778310101050   8/14/2018   Bill      11/9/2018     97010            60.00
44975   Florida   Spine   0076778310101050   8/14/2018   Bill      11/9/2018     G0283            44.00
44976   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     99211            77.00
44977   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97530            90.00
44978   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97112            77.00
44979   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97012            55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 883 of
                                                   2767

44980   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97140            72.00
44981   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97010            60.00
44982   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     G0283            44.00
44983   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     99211            77.00
44984   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97530            90.00
44985   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97012            55.00
44986   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97140            72.00
44987   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97035            44.00
44988   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97010            60.00
44989   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     G0283            44.00
44990   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     99211            77.00
44991   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     97530            90.00
44992   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     97110            77.00
44993   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     97140            72.00
44994   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     G0283            44.00
44995   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     97010            60.00
44996   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     97012            55.00
44997   Florida   Spine   0541348780101068   7/6/2018    Bill      11/9/2018     99211            77.00
44998   Florida   Spine   0541348780101068   7/6/2018    Bill      11/9/2018     97110            77.00
44999   Florida   Spine   0541348780101068   7/6/2018    Bill      11/9/2018     97112            77.00
45000   Florida   Spine   0541348780101068   7/6/2018    Bill      11/9/2018     97140            72.00
45001   Florida   Spine   0541348780101068   7/6/2018    Bill      11/9/2018     G0283            44.00
45002   Florida   Spine   0541348780101068   7/6/2018    Bill      11/9/2018     97010            60.00
45003   Florida   Spine   0101858710101055   9/18/2018   Bill      11/9/2018     99211            77.00
45004   Florida   Spine   0101858710101055   9/18/2018   Bill      11/9/2018     97110            77.00
45005   Florida   Spine   0101858710101055   9/18/2018   Bill      11/9/2018     97112            77.00
45006   Florida   Spine   0101858710101055   9/18/2018   Bill      11/9/2018     97140            72.00
45007   Florida   Spine   0101858710101055   9/18/2018   Bill      11/9/2018     G0283            44.00
45008   Florida   Spine   0101858710101055   9/18/2018   Bill      11/9/2018     97010            60.00
45009   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     99211            77.00
45010   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     97530            90.00
45011   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     97112            77.00
45012   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     97140            72.00
45013   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     G0283            44.00
45014   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     97010            60.00
45015   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     97035            44.00
45016   Florida   Spine   0424851090101035   7/10/2018   Bill      11/9/2018     97035            44.00
45017   Florida   Spine   0424851090101035   7/10/2018   Bill      11/9/2018     99211            77.00
45018   Florida   Spine   0424851090101035   7/10/2018   Bill      11/9/2018     97530            90.00
45019   Florida   Spine   0424851090101035   7/10/2018   Bill      11/9/2018     97112            77.00
45020   Florida   Spine   0424851090101035   7/10/2018   Bill      11/9/2018     97140            72.00
45021   Florida   Spine   0424851090101035   7/10/2018   Bill      11/9/2018     G0283            44.00
45022   Florida   Spine   0424851090101035   7/10/2018   Bill      11/9/2018     97010            60.00
45023   Florida   Spine   0464837650101011   5/23/2018   Bill      11/9/2018     99211            77.00
45024   Florida   Spine   0464837650101011   5/23/2018   Bill      11/9/2018     97530            90.00
45025   Florida   Spine   0464837650101011   5/23/2018   Bill      11/9/2018     97112            77.00
45026   Florida   Spine   0464837650101011   5/23/2018   Bill      11/9/2018     97140            72.00
45027   Florida   Spine   0464837650101011   5/23/2018   Bill      11/9/2018     G0283            44.00
45028   Florida   Spine   0464837650101011   5/23/2018   Bill      11/9/2018     97010            60.00
45029   Florida   Spine   0464837650101011   5/23/2018   Bill      11/9/2018     97012            55.00
45030   Florida   Spine   0496113930101029   9/18/2018   Bill      11/9/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 884 of
                                                   2767

45031   Florida   Spine   0496113930101029   9/18/2018   Bill      11/9/2018     97110             77.00
45032   Florida   Spine   0496113930101029   9/18/2018   Bill      11/9/2018     97112             77.00
45033   Florida   Spine   0496113930101029   9/18/2018   Bill      11/9/2018     97140             72.00
45034   Florida   Spine   0496113930101029   9/18/2018   Bill      11/9/2018     G0283             44.00
45035   Florida   Spine   0496113930101029   9/18/2018   Bill      11/9/2018     97010             60.00
45036   Florida   Spine   0604261670101052   8/28/2018   Bill      11/9/2018     G0283             44.00
45037   Florida   Spine   0604261670101052   8/28/2018   Bill      11/9/2018     98941             88.00
45038   Florida   Spine   0604261670101052   8/28/2018   Bill      11/9/2018     97530             90.00
45039   Florida   Spine   0604261670101052   8/28/2018   Bill      11/9/2018     97112             77.00
45040   Florida   Spine   0604261670101052   8/28/2018   Bill      11/9/2018     97039             44.00
45041   Florida   Spine   0604261670101052   8/28/2018   Bill      11/9/2018     97140             72.00
45042   Florida   Spine   0604261670101052   8/28/2018   Bill      11/9/2018     97010             60.00
45043   Florida   Spine   0414874410101065   7/5/2018    Bill      11/9/2018     99211             77.00
45044   Florida   Spine   0414874410101065   7/5/2018    Bill      11/9/2018     97110             77.00
45045   Florida   Spine   0414874410101065   7/5/2018    Bill      11/9/2018     97112             77.00
45046   Florida   Spine   0414874410101065   7/5/2018    Bill      11/9/2018     97140             72.00
45047   Florida   Spine   0414874410101065   7/5/2018    Bill      11/9/2018     G0283             44.00
45048   Florida   Spine   0414874410101065   7/5/2018    Bill      11/9/2018     97010             60.00
45049   Florida   Spine   0443427780101028   9/18/2018   Bill      11/9/2018     99211             77.00
45050   Florida   Spine   0443427780101028   9/18/2018   Bill      11/9/2018     97110             77.00
45051   Florida   Spine   0443427780101028   9/18/2018   Bill      11/9/2018     97112             77.00
45052   Florida   Spine   0443427780101028   9/18/2018   Bill      11/9/2018     97140             72.00
45053   Florida   Spine   0443427780101028   9/18/2018   Bill      11/9/2018     G0283             44.00
45054   Florida   Spine   0443427780101028   9/18/2018   Bill      11/9/2018     97010             60.00
45055   Florida   Spine   0545688200101032   5/21/2018   Bill      11/9/2018     99211             77.00
45056   Florida   Spine   0545688200101032   5/21/2018   Bill      11/9/2018     97110             77.00
45057   Florida   Spine   0545688200101032   5/21/2018   Bill      11/9/2018     97112             77.00
45058   Florida   Spine   0545688200101032   5/21/2018   Bill      11/9/2018     97140             72.00
45059   Florida   Spine   0545688200101032   5/21/2018   Bill      11/9/2018     G0283             44.00
45060   Florida   Spine   0545688200101032   5/21/2018   Bill      11/9/2018     97010             60.00
45061   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     99211             77.00
45062   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     97530             90.00
45063   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     97112             77.00
45064   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     97140             72.00
45065   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     97010             60.00
45066   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     G0283             44.00
45067   Florida   Spine   0604261670101045   8/25/2018   Bill      11/9/2018     97530             90.00
45068   Florida   Spine   0604261670101045   8/25/2018   Bill      11/9/2018     97140             72.00
45069   Florida   Spine   0604261670101045   8/25/2018   Bill      11/9/2018     97035             44.00
45070   Florida   Spine   0604261670101045   8/25/2018   Bill      11/9/2018     97010             60.00
45071   Florida   Spine   0604261670101045   8/25/2018   Bill      11/9/2018     G0283             44.00
45072   Florida   Spine   0497122060101054   4/19/2018   Bill      11/9/2018     99211             77.00
45073   Florida   Spine   0497122060101054   4/19/2018   Bill      11/9/2018     97530             90.00
45074   Florida   Spine   0497122060101054   4/19/2018   Bill      11/9/2018     97110             77.00
45075   Florida   Spine   0497122060101054   4/19/2018   Bill      11/9/2018     97140             72.00
45076   Florida   Spine   0497122060101054   4/19/2018   Bill      11/9/2018     G0283             44.00
45077   Florida   Spine   0497122060101054   4/19/2018   Bill      11/9/2018     97010             60.00
45078   Florida   Spine   0598544170101013   6/23/2018   Bill      11/9/2018     99213            193.00
45079   Florida   Spine   0598544170101013   6/23/2018   Bill      11/9/2018     97039             44.00
45080   Florida   Spine   0598544170101013   6/23/2018   Bill      11/9/2018     97010             60.00
45081   Florida   Spine   0598544170101013   6/23/2018   Bill      11/9/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 885 of
                                                   2767

45082   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     99211            77.00
45083   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97530            90.00
45084   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97112            77.00
45085   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97012            55.00
45086   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97140            72.00
45087   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97010            60.00
45088   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     G0283            44.00
45089   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     99211            77.00
45090   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     97110            77.00
45091   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     97112            77.00
45092   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     97140            72.00
45093   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     97010            60.00
45094   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     G0283            44.00
45095   Florida   Spine   0640612610101014   9/16/2018   Bill      11/9/2018     99211            77.00
45096   Florida   Spine   0640612610101014   9/16/2018   Bill      11/9/2018     97530            90.00
45097   Florida   Spine   0640612610101014   9/16/2018   Bill      11/9/2018     97110            77.00
45098   Florida   Spine   0640612610101014   9/16/2018   Bill      11/9/2018     97140            72.00
45099   Florida   Spine   0640612610101014   9/16/2018   Bill      11/9/2018     97010            60.00
45100   Florida   Spine   0640612610101014   9/16/2018   Bill      11/9/2018     G0283            44.00
45101   Florida   Spine   0505637720101012   7/25/2018   Bill      11/9/2018     99211            77.00
45102   Florida   Spine   0505637720101012   7/25/2018   Bill      11/9/2018     97530            90.00
45103   Florida   Spine   0505637720101012   7/25/2018   Bill      11/9/2018     97110            77.00
45104   Florida   Spine   0505637720101012   7/25/2018   Bill      11/9/2018     97140            72.00
45105   Florida   Spine   0505637720101012   7/25/2018   Bill      11/9/2018     97010            60.00
45106   Florida   Spine   0505637720101012   7/25/2018   Bill      11/9/2018     G0283            44.00
45107   Florida   Spine   0333094770101070   9/20/2018   Bill      11/9/2018     99211            77.00
45108   Florida   Spine   0333094770101070   9/20/2018   Bill      11/9/2018     97530            90.00
45109   Florida   Spine   0333094770101070   9/20/2018   Bill      11/9/2018     97110            77.00
45110   Florida   Spine   0333094770101070   9/20/2018   Bill      11/9/2018     97112            77.00
45111   Florida   Spine   0333094770101070   9/20/2018   Bill      11/9/2018     97140            72.00
45112   Florida   Spine   0333094770101070   9/20/2018   Bill      11/9/2018     97010            60.00
45113   Florida   Spine   0333094770101070   9/20/2018   Bill      11/9/2018     G0283            44.00
45114   Florida   Spine   0548978960101018   7/22/2018   Bill      11/9/2018     99211            77.00
45115   Florida   Spine   0548978960101018   7/22/2018   Bill      11/9/2018     97530            90.00
45116   Florida   Spine   0548978960101018   7/22/2018   Bill      11/9/2018     97110            77.00
45117   Florida   Spine   0548978960101018   7/22/2018   Bill      11/9/2018     97112            77.00
45118   Florida   Spine   0548978960101018   7/22/2018   Bill      11/9/2018     97140            72.00
45119   Florida   Spine   0548978960101018   7/22/2018   Bill      11/9/2018     97010            60.00
45120   Florida   Spine   0548978960101018   7/22/2018   Bill      11/9/2018     G0283            44.00
45121   Florida   Spine   0328797240101119   4/3/2018    Bill      11/9/2018     99211            77.00
45122   Florida   Spine   0328797240101119   4/3/2018    Bill      11/9/2018     97530            90.00
45123   Florida   Spine   0328797240101119   4/3/2018    Bill      11/9/2018     97110            77.00
45124   Florida   Spine   0328797240101119   4/3/2018    Bill      11/9/2018     97140            72.00
45125   Florida   Spine   0328797240101119   4/3/2018    Bill      11/9/2018     97010            60.00
45126   Florida   Spine   0328797240101119   4/3/2018    Bill      11/9/2018     G0283            44.00
45127   Florida   Spine   0328797240101119   4/3/2018    Bill      11/9/2018     97039            44.00
45128   Florida   Spine   0537302130101019   7/30/2018   Bill      11/9/2018     99211            77.00
45129   Florida   Spine   0537302130101019   7/30/2018   Bill      11/9/2018     97530            90.00
45130   Florida   Spine   0537302130101019   7/30/2018   Bill      11/9/2018     97110            77.00
45131   Florida   Spine   0537302130101019   7/30/2018   Bill      11/9/2018     97112            77.00
45132   Florida   Spine   0537302130101019   7/30/2018   Bill      11/9/2018     97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 886 of
                                                   2767

45133   Florida   Spine   0537302130101019   7/30/2018    Bill     11/9/2018     97010             60.00
45134   Florida   Spine   0537302130101019   7/30/2018    Bill     11/9/2018     G0283             44.00
45135   Florida   Spine   0562742940101063   8/13/2018    Bill     11/9/2018     99211             77.00
45136   Florida   Spine   0562742940101063   8/13/2018    Bill     11/9/2018     97530             90.00
45137   Florida   Spine   0562742940101063   8/13/2018    Bill     11/9/2018     97140             72.00
45138   Florida   Spine   0562742940101063   8/13/2018    Bill     11/9/2018     97010             60.00
45139   Florida   Spine   0562742940101063   8/13/2018    Bill     11/9/2018     G0283             44.00
45140   Florida   Spine   0562742940101063   8/13/2018    Bill     11/9/2018     97039             44.00
45141   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     99211             77.00
45142   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97530             90.00
45143   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97110             77.00
45144   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97140             72.00
45145   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97010             60.00
45146   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     G0283             44.00
45147   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     99211             77.00
45148   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     97530             90.00
45149   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     97110             77.00
45150   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     97140             72.00
45151   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     97010             60.00
45152   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     G0283             44.00
45153   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     99203            275.00
45154   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97140             72.00
45155   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     G0283             44.00
45156   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97010             60.00
45157   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     A4556             22.00
45158   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     99212            105.00
45159   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97110             77.00
45160   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97112             77.00
45161   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97140             72.00
45162   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97010             60.00
45163   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     G0283             44.00
45164   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     99211             77.00
45165   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97530             90.00
45166   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97110             77.00
45167   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97112             77.00
45168   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97140             72.00
45169   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     G0283             44.00
45170   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97010             60.00
45171   Florida   Spine   0425763400101028   8/22/2018    Bill     11/9/2018     99211             77.00
45172   Florida   Spine   0425763400101028   8/22/2018    Bill     11/9/2018     97530             90.00
45173   Florida   Spine   0425763400101028   8/22/2018    Bill     11/9/2018     97110             77.00
45174   Florida   Spine   0425763400101028   8/22/2018    Bill     11/9/2018     97140             72.00
45175   Florida   Spine   0425763400101028   8/22/2018    Bill     11/9/2018     97035             44.00
45176   Florida   Spine   0425763400101028   8/22/2018    Bill     11/9/2018     97010             60.00
45177   Florida   Spine   0425763400101028   8/22/2018    Bill     11/9/2018     G0283             44.00
45178   Florida   Spine   0485898940101018   9/4/2018     Bill     11/9/2018     99211             77.00
45179   Florida   Spine   0485898940101018   9/4/2018     Bill     11/9/2018     97530             90.00
45180   Florida   Spine   0485898940101018   9/4/2018     Bill     11/9/2018     97112             77.00
45181   Florida   Spine   0485898940101018   9/4/2018     Bill     11/9/2018     97140             72.00
45182   Florida   Spine   0485898940101018   9/4/2018     Bill     11/9/2018     G0283             44.00
45183   Florida   Spine   0485898940101018   9/4/2018     Bill     11/9/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 887 of
                                                   2767

45184   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     98941             88.00
45185   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     99212            105.00
45186   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     97140             72.00
45187   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     97012             55.00
45188   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     97010             60.00
45189   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     G0283             44.00
45190   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     99211             77.00
45191   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     97530             90.00
45192   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     97110             77.00
45193   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     97112             77.00
45194   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     97140             72.00
45195   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     G0283             44.00
45196   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     97010             60.00
45197   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     98941             88.00
45198   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97530             90.00
45199   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97012             55.00
45200   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97140             72.00
45201   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97035             44.00
45202   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97010             60.00
45203   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     G0283             44.00
45204   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     99211             77.00
45205   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     97530             90.00
45206   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     97110             77.00
45207   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     97112             77.00
45208   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     97140             72.00
45209   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     G0283             44.00
45210   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     97010             60.00
45211   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     99211             77.00
45212   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     97110             77.00
45213   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     97112             77.00
45214   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     97140             72.00
45215   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     97010             60.00
45216   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     G0283             44.00
45217   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     99211             77.00
45218   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     97530             90.00
45219   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     97112             77.00
45220   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     97140             72.00
45221   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     G0283             44.00
45222   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     97010             60.00
45223   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     97035             44.00
45224   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     98941             88.00
45225   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     97110             77.00
45226   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     97112             77.00
45227   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     97012             55.00
45228   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     97140             72.00
45229   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     97010             60.00
45230   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     G0283             44.00
45231   Florida   Spine   0394319240101053   8/2/2018     Bill     11/9/2018     99211             77.00
45232   Florida   Spine   0394319240101053   8/2/2018     Bill     11/9/2018     97110             77.00
45233   Florida   Spine   0394319240101053   8/2/2018     Bill     11/9/2018     97112             77.00
45234   Florida   Spine   0394319240101053   8/2/2018     Bill     11/9/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 888 of
                                                   2767

45235   Florida   Spine   0394319240101053   8/2/2018    Bill      11/9/2018     97010            60.00
45236   Florida   Spine   0394319240101053   8/2/2018    Bill      11/9/2018     G0283            44.00
45237   Florida   Spine   0637247140101013   9/15/2018   Bill      11/9/2018     99211            77.00
45238   Florida   Spine   0637247140101013   9/15/2018   Bill      11/9/2018     97110            77.00
45239   Florida   Spine   0637247140101013   9/15/2018   Bill      11/9/2018     97112            77.00
45240   Florida   Spine   0637247140101013   9/15/2018   Bill      11/9/2018     97140            72.00
45241   Florida   Spine   0637247140101013   9/15/2018   Bill      11/9/2018     97010            60.00
45242   Florida   Spine   0637247140101013   9/15/2018   Bill      11/9/2018     G0283            44.00
45243   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     99211            77.00
45244   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     97530            90.00
45245   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     97140            72.00
45246   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     G0283            44.00
45247   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     97010            60.00
45248   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     97035            44.00
45249   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     97012            55.00
45250   Florida   Spine   0630817080101012   9/11/2018   Bill      11/9/2018     99211            77.00
45251   Florida   Spine   0630817080101012   9/11/2018   Bill      11/9/2018     97530            90.00
45252   Florida   Spine   0630817080101012   9/11/2018   Bill      11/9/2018     97140            72.00
45253   Florida   Spine   0630817080101012   9/11/2018   Bill      11/9/2018     G0283            44.00
45254   Florida   Spine   0630817080101012   9/11/2018   Bill      11/9/2018     97010            60.00
45255   Florida   Spine   0630817080101012   9/11/2018   Bill      11/9/2018     97035            44.00
45256   Florida   Spine   0630817080101012   9/11/2018   Bill      11/9/2018     97039            44.00
45257   Florida   Spine   0521432040101037   9/27/2018   Bill      11/9/2018     99211            77.00
45258   Florida   Spine   0521432040101037   9/27/2018   Bill      11/9/2018     97530            90.00
45259   Florida   Spine   0521432040101037   9/27/2018   Bill      11/9/2018     97110            77.00
45260   Florida   Spine   0521432040101037   9/27/2018   Bill      11/9/2018     97140            72.00
45261   Florida   Spine   0521432040101037   9/27/2018   Bill      11/9/2018     G0283            44.00
45262   Florida   Spine   0521432040101037   9/27/2018   Bill      11/9/2018     97010            60.00
45263   Florida   Spine   0521432040101037   9/27/2018   Bill      11/9/2018     97039            44.00
45264   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     98941            88.00
45265   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     97110            77.00
45266   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     97112            77.00
45267   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     97012            55.00
45268   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     97140            72.00
45269   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     97010            60.00
45270   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     G0283            44.00
45271   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     99211            77.00
45272   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97530            90.00
45273   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97112            77.00
45274   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97140            72.00
45275   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     G0283            44.00
45276   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97010            60.00
45277   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     99211            77.00
45278   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     97530            90.00
45279   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     97110            77.00
45280   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     97140            72.00
45281   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     G0283            44.00
45282   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     97010            60.00
45283   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     97039            44.00
45284   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     99211            77.00
45285   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 889 of
                                                   2767

45286   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97112             77.00
45287   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97140             72.00
45288   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     G0283             44.00
45289   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97010             60.00
45290   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     99211             77.00
45291   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97530             90.00
45292   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97112             77.00
45293   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97140             72.00
45294   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97035             44.00
45295   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97010             60.00
45296   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     G0283             44.00
45297   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     99211             77.00
45298   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97530             90.00
45299   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97112             77.00
45300   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97140             72.00
45301   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     G0283             44.00
45302   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97010             60.00
45303   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     99211             77.00
45304   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     97530             90.00
45305   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     97110             77.00
45306   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     97140             72.00
45307   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     97035             44.00
45308   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     97010             60.00
45309   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     G0283             44.00
45310   Florida   Spine   0176564850101091   10/4/2018    Bill     11/9/2018     99211             77.00
45311   Florida   Spine   0176564850101091   10/4/2018    Bill     11/9/2018     97530             90.00
45312   Florida   Spine   0176564850101091   10/4/2018    Bill     11/9/2018     97140             72.00
45313   Florida   Spine   0176564850101091   10/4/2018    Bill     11/9/2018     G0283             44.00
45314   Florida   Spine   0176564850101091   10/4/2018    Bill     11/9/2018     97010             60.00
45315   Florida   Spine   0176564850101091   10/4/2018    Bill     11/9/2018     97035             44.00
45316   Florida   Spine   0176564850101091   10/4/2018    Bill     11/9/2018     97039             44.00
45317   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     99203            275.00
45318   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     97140             72.00
45319   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     G0283             44.00
45320   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     97010             60.00
45321   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     A4556             22.00
45322   Florida   Spine   0471870030101030   8/23/2018    Bill     11/9/2018     97010             60.00
45323   Florida   Spine   0471870030101030   8/23/2018    Bill     11/9/2018     99211             77.00
45324   Florida   Spine   0471870030101030   8/23/2018    Bill     11/9/2018     97530             90.00
45325   Florida   Spine   0471870030101030   8/23/2018    Bill     11/9/2018     97110             77.00
45326   Florida   Spine   0471870030101030   8/23/2018    Bill     11/9/2018     97112             77.00
45327   Florida   Spine   0471870030101030   8/23/2018    Bill     11/9/2018     97140             72.00
45328   Florida   Spine   0471870030101030   8/23/2018    Bill     11/9/2018     G0283             44.00
45329   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     99211             77.00
45330   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     97530             90.00
45331   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     97112             77.00
45332   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     97140             72.00
45333   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     G0283             44.00
45334   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     97010             60.00
45335   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     97012             55.00
45336   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 890 of
                                                   2767

45337   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97530             90.00
45338   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97112             77.00
45339   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97140             72.00
45340   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97035             44.00
45341   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97010             60.00
45342   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     G0283             44.00
45343   Florida   Spine   0359773980101066   10/12/2018   Bill     11/9/2018     99211             77.00
45344   Florida   Spine   0359773980101066   10/12/2018   Bill     11/9/2018     97530             90.00
45345   Florida   Spine   0359773980101066   10/12/2018   Bill     11/9/2018     97110             77.00
45346   Florida   Spine   0359773980101066   10/12/2018   Bill     11/9/2018     97140             72.00
45347   Florida   Spine   0359773980101066   10/12/2018   Bill     11/9/2018     G0283             44.00
45348   Florida   Spine   0359773980101066   10/12/2018   Bill     11/9/2018     97010             60.00
45349   Florida   Spine   0359773980101066   10/12/2018   Bill     11/9/2018     97039             44.00
45350   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     99211             77.00
45351   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     97530             90.00
45352   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     97110             77.00
45353   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     97140             72.00
45354   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     G0283             44.00
45355   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     97010             60.00
45356   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     97012             55.00
45357   Florida   Spine   0106934550101011   9/7/2018     Bill     11/9/2018     99211             77.00
45358   Florida   Spine   0106934550101011   9/7/2018     Bill     11/9/2018     97140             72.00
45359   Florida   Spine   0106934550101011   9/7/2018     Bill     11/9/2018     G0283             44.00
45360   Florida   Spine   0106934550101011   9/7/2018     Bill     11/9/2018     97010             60.00
45361   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     99203            275.00
45362   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     97140             72.00
45363   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     97035             44.00
45364   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     97010             60.00
45365   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     G0283             44.00
45366   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     A4556             22.00
45367   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     99211             77.00
45368   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97530             90.00
45369   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97110             77.00
45370   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97140             72.00
45371   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97010             60.00
45372   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     99211             77.00
45373   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97530             90.00
45374   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97110             77.00
45375   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97140             72.00
45376   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97010             60.00
45377   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     97010             60.00
45378   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     99212            105.00
45379   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     97530             90.00
45380   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     97110             77.00
45381   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     97112             77.00
45382   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     97140             72.00
45383   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     G0283             44.00
45384   Florida   Spine   0358177500101021   9/1/2018     Bill     11/9/2018     99211             77.00
45385   Florida   Spine   0358177500101021   9/1/2018     Bill     11/9/2018     97530             90.00
45386   Florida   Spine   0358177500101021   9/1/2018     Bill     11/9/2018     97112             77.00
45387   Florida   Spine   0358177500101021   9/1/2018     Bill     11/9/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 891 of
                                                   2767

45388   Florida   Spine   0358177500101021   9/1/2018    Bill      11/9/2018     97010             60.00
45389   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     99211             77.00
45390   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97530             90.00
45391   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97110             77.00
45392   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97112             77.00
45393   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97140             72.00
45394   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97010             60.00
45395   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     G0283             44.00
45396   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     99211             77.00
45397   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97530             90.00
45398   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97112             77.00
45399   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97012             55.00
45400   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97140             72.00
45401   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97010             60.00
45402   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     G0283             44.00
45403   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     99212            105.00
45404   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97530             90.00
45405   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97012             55.00
45406   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97140             72.00
45407   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97035             44.00
45408   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97010             60.00
45409   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     G0283             44.00
45410   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     99211             77.00
45411   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     97530             90.00
45412   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     97110             77.00
45413   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     97140             72.00
45414   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     G0283             44.00
45415   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     97010             60.00
45416   Florida   Spine   0564386410101084   8/30/2018   Bill      11/9/2018     97012             55.00
45417   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     99211             77.00
45418   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     97530             90.00
45419   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     97112             77.00
45420   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     97140             72.00
45421   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     G0283             44.00
45422   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     97010             60.00
45423   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     97035             44.00
45424   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     99211             77.00
45425   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     97530             90.00
45426   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     97112             77.00
45427   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     97140             72.00
45428   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     97010             60.00
45429   Florida   Spine   0582439350101016   9/26/2018   Bill      11/9/2018     G0283             44.00
45430   Florida   Spine   0358177500101021   9/1/2018    Bill      11/9/2018     99211             77.00
45431   Florida   Spine   0358177500101021   9/1/2018    Bill      11/9/2018     97530             90.00
45432   Florida   Spine   0358177500101021   9/1/2018    Bill      11/9/2018     97112             77.00
45433   Florida   Spine   0358177500101021   9/1/2018    Bill      11/9/2018     97140             72.00
45434   Florida   Spine   0358177500101021   9/1/2018    Bill      11/9/2018     97010             60.00
45435   Florida   Spine   0358177500101021   9/1/2018    Bill      11/9/2018     G0283             44.00
45436   Florida   Spine   0590632340101027   9/1/2018    Bill      11/9/2018     99211             77.00
45437   Florida   Spine   0590632340101027   9/1/2018    Bill      11/9/2018     97530             90.00
45438   Florida   Spine   0590632340101027   9/1/2018    Bill      11/9/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 892 of
                                                   2767

45439   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97140             72.00
45440   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97010             60.00
45441   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     G0283             44.00
45442   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     99211             77.00
45443   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     97530             90.00
45444   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     97140             72.00
45445   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     G0283             44.00
45446   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     97010             60.00
45447   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     97035             44.00
45448   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     97039             44.00
45449   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     99203            275.00
45450   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     97140             72.00
45451   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     G0283             44.00
45452   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     97010             60.00
45453   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     97035             44.00
45454   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     A4556             22.00
45455   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     99211             77.00
45456   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     97530             90.00
45457   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     97140             72.00
45458   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     G0283             44.00
45459   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     97010             60.00
45460   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     97035             44.00
45461   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     99211             77.00
45462   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     97110             77.00
45463   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     97112             77.00
45464   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     97140             72.00
45465   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     G0283             44.00
45466   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     97010             60.00
45467   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     97012             55.00
45468   Florida   Spine   0414874410101065   7/5/2018     Bill     11/9/2018     99211             77.00
45469   Florida   Spine   0414874410101065   7/5/2018     Bill     11/9/2018     97110             77.00
45470   Florida   Spine   0414874410101065   7/5/2018     Bill     11/9/2018     97112             77.00
45471   Florida   Spine   0414874410101065   7/5/2018     Bill     11/9/2018     97140             72.00
45472   Florida   Spine   0414874410101065   7/5/2018     Bill     11/9/2018     G0283             44.00
45473   Florida   Spine   0414874410101065   7/5/2018     Bill     11/9/2018     97010             60.00
45474   Florida   Spine   0091464420101311   8/25/2018    Bill     11/9/2018     99211             77.00
45475   Florida   Spine   0091464420101311   8/25/2018    Bill     11/9/2018     97530             90.00
45476   Florida   Spine   0091464420101311   8/25/2018    Bill     11/9/2018     97110             77.00
45477   Florida   Spine   0091464420101311   8/25/2018    Bill     11/9/2018     97140             72.00
45478   Florida   Spine   0091464420101311   8/25/2018    Bill     11/9/2018     G0283             44.00
45479   Florida   Spine   0091464420101311   8/25/2018    Bill     11/9/2018     97010             60.00
45480   Florida   Spine   0638101160101016   9/10/2018    Bill     11/9/2018     98941             88.00
45481   Florida   Spine   0638101160101016   9/10/2018    Bill     11/9/2018     97110             77.00
45482   Florida   Spine   0638101160101016   9/10/2018    Bill     11/9/2018     97112             77.00
45483   Florida   Spine   0638101160101016   9/10/2018    Bill     11/9/2018     97140             72.00
45484   Florida   Spine   0638101160101016   9/10/2018    Bill     11/9/2018     G0283             44.00
45485   Florida   Spine   0638101160101016   9/10/2018    Bill     11/9/2018     97010             60.00
45486   Florida   Spine   0604261670101045   8/25/2018    Bill     11/9/2018     97039             44.00
45487   Florida   Spine   0604261670101045   8/25/2018    Bill     11/9/2018     97010             60.00
45488   Florida   Spine   0604261670101045   8/25/2018    Bill     11/9/2018     G0283             44.00
45489   Florida   Spine   0497122060101054   4/19/2018    Bill     11/9/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 893 of
                                                   2767

45490   Florida   Spine   0497122060101054   4/19/2018   Bill      11/9/2018     97530             90.00
45491   Florida   Spine   0497122060101054   4/19/2018   Bill      11/9/2018     97140             72.00
45492   Florida   Spine   0497122060101054   4/19/2018   Bill      11/9/2018     G0283             44.00
45493   Florida   Spine   0497122060101054   4/19/2018   Bill      11/9/2018     97010             60.00
45494   Florida   Spine   0101685830101099   7/14/2018   Bill      11/9/2018     98941             88.00
45495   Florida   Spine   0101685830101099   7/14/2018   Bill      11/9/2018     97530             90.00
45496   Florida   Spine   0101685830101099   7/14/2018   Bill      11/9/2018     97110             77.00
45497   Florida   Spine   0101685830101099   7/14/2018   Bill      11/9/2018     97039             44.00
45498   Florida   Spine   0101685830101099   7/14/2018   Bill      11/9/2018     97140             72.00
45499   Florida   Spine   0101685830101099   7/14/2018   Bill      11/9/2018     97010             60.00
45500   Florida   Spine   0101685830101099   7/14/2018   Bill      11/9/2018     G0283             44.00
45501   Florida   Spine   0091464420101311   8/25/2018   Bill      11/9/2018     99211             77.00
45502   Florida   Spine   0091464420101311   8/25/2018   Bill      11/9/2018     97530             90.00
45503   Florida   Spine   0091464420101311   8/25/2018   Bill      11/9/2018     97110             77.00
45504   Florida   Spine   0091464420101311   8/25/2018   Bill      11/9/2018     97140             72.00
45505   Florida   Spine   0091464420101311   8/25/2018   Bill      11/9/2018     G0283             44.00
45506   Florida   Spine   0091464420101311   8/25/2018   Bill      11/9/2018     97010             60.00
45507   Florida   Spine   0091464420101311   8/25/2018   Bill      11/9/2018     99211             77.00
45508   Florida   Spine   0091464420101311   8/25/2018   Bill      11/9/2018     97530             90.00
45509   Florida   Spine   0091464420101311   8/25/2018   Bill      11/9/2018     97110             77.00
45510   Florida   Spine   0091464420101311   8/25/2018   Bill      11/9/2018     97140             72.00
45511   Florida   Spine   0091464420101311   8/25/2018   Bill      11/9/2018     97010             60.00
45512   Florida   Spine   0091464420101311   8/25/2018   Bill      11/9/2018     97112             77.00
45513   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     99212            105.00
45514   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97530             90.00
45515   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97112             77.00
45516   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97012             55.00
45517   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97140             72.00
45518   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97010             60.00
45519   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     G0283             44.00
45520   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     G0283             44.00
45521   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     99211             77.00
45522   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     97530             90.00
45523   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     97110             77.00
45524   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     97112             77.00
45525   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     97140             72.00
45526   Florida   Spine   0538604060101078   9/24/2018   Bill      11/9/2018     97010             60.00
45527   Florida   Spine   0640612610101014   9/16/2018   Bill      11/9/2018     99211             77.00
45528   Florida   Spine   0640612610101014   9/16/2018   Bill      11/9/2018     97530             90.00
45529   Florida   Spine   0640612610101014   9/16/2018   Bill      11/9/2018     97110             77.00
45530   Florida   Spine   0640612610101014   9/16/2018   Bill      11/9/2018     97140             72.00
45531   Florida   Spine   0640612610101014   9/16/2018   Bill      11/9/2018     97010             60.00
45532   Florida   Spine   0640612610101014   9/16/2018   Bill      11/9/2018     G0283             44.00
45533   Florida   Spine   0323179960101030   9/10/2018   Bill      11/9/2018     99211             77.00
45534   Florida   Spine   0323179960101030   9/10/2018   Bill      11/9/2018     97110             77.00
45535   Florida   Spine   0323179960101030   9/10/2018   Bill      11/9/2018     97112             77.00
45536   Florida   Spine   0323179960101030   9/10/2018   Bill      11/9/2018     97140             72.00
45537   Florida   Spine   0323179960101030   9/10/2018   Bill      11/9/2018     97010             60.00
45538   Florida   Spine   0323179960101030   9/10/2018   Bill      11/9/2018     G0283             44.00
45539   Florida   Spine   0505637720101012   7/25/2018   Bill      11/9/2018     99211             77.00
45540   Florida   Spine   0505637720101012   7/25/2018   Bill      11/9/2018     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 894 of
                                                   2767

45541   Florida   Spine   0505637720101012   7/25/2018    Bill     11/9/2018     97110             77.00
45542   Florida   Spine   0505637720101012   7/25/2018    Bill     11/9/2018     97140             72.00
45543   Florida   Spine   0505637720101012   7/25/2018    Bill     11/9/2018     97010             60.00
45544   Florida   Spine   0505637720101012   7/25/2018    Bill     11/9/2018     G0283             44.00
45545   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     99211             77.00
45546   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97530             90.00
45547   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97110             77.00
45548   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97112             77.00
45549   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97140             72.00
45550   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97010             60.00
45551   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     G0283             44.00
45552   Florida   Spine   0375827250101048   5/11/2018    Bill     11/9/2018     99211             77.00
45553   Florida   Spine   0375827250101048   5/11/2018    Bill     11/9/2018     97530             90.00
45554   Florida   Spine   0375827250101048   5/11/2018    Bill     11/9/2018     97110             77.00
45555   Florida   Spine   0375827250101048   5/11/2018    Bill     11/9/2018     97140             72.00
45556   Florida   Spine   0375827250101048   5/11/2018    Bill     11/9/2018     97010             60.00
45557   Florida   Spine   0375827250101048   5/11/2018    Bill     11/9/2018     G0283             44.00
45558   Florida   Spine   0328797240101119   4/3/2018     Bill     11/9/2018     99211             77.00
45559   Florida   Spine   0328797240101119   4/3/2018     Bill     11/9/2018     97530             90.00
45560   Florida   Spine   0328797240101119   4/3/2018     Bill     11/9/2018     97140             72.00
45561   Florida   Spine   0328797240101119   4/3/2018     Bill     11/9/2018     97010             60.00
45562   Florida   Spine   0328797240101119   4/3/2018     Bill     11/9/2018     G0283             44.00
45563   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     99211             77.00
45564   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97530             90.00
45565   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97110             77.00
45566   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97140             72.00
45567   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97010             60.00
45568   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     G0283             44.00
45569   Florida   Spine   0633704110101013   8/18/2018    Bill     11/9/2018     99211             77.00
45570   Florida   Spine   0633704110101013   8/18/2018    Bill     11/9/2018     97530             90.00
45571   Florida   Spine   0633704110101013   8/18/2018    Bill     11/9/2018     97110             77.00
45572   Florida   Spine   0633704110101013   8/18/2018    Bill     11/9/2018     97140             72.00
45573   Florida   Spine   0633704110101013   8/18/2018    Bill     11/9/2018     97010             60.00
45574   Florida   Spine   0633704110101013   8/18/2018    Bill     11/9/2018     G0283             44.00
45575   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     99211             77.00
45576   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     97530             90.00
45577   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     97110             77.00
45578   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     97012             55.00
45579   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     97140             72.00
45580   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     97010             60.00
45581   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     G0283             44.00
45582   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     99211             77.00
45583   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97110             77.00
45584   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97112             77.00
45585   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97140             72.00
45586   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97010             60.00
45587   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     G0283             44.00
45588   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     99212            105.00
45589   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97530             90.00
45590   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97110             77.00
45591   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 895 of
                                                   2767

45592   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97140               72.00
45593   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97010               60.00
45594   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     G0283               44.00
45595   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     99211               77.00
45596   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97530               90.00
45597   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97110               77.00
45598   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97140               72.00
45599   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97010               60.00
45600   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     G0283               44.00
45601   Florida   Spine   0587343090101028   9/23/2018    Bill     11/9/2018     99211               77.00
45602   Florida   Spine   0587343090101028   9/23/2018    Bill     11/9/2018     97530               90.00
45603   Florida   Spine   0587343090101028   9/23/2018    Bill     11/9/2018     97110               77.00
45604   Florida   Spine   0587343090101028   9/23/2018    Bill     11/9/2018     97140               72.00
45605   Florida   Spine   0587343090101028   9/23/2018    Bill     11/9/2018     G0283               44.00
45606   Florida   Spine   0587343090101028   9/23/2018    Bill     11/9/2018     97010               60.00
45607   Florida   Spine   0587343090101028   9/23/2018    Bill     11/9/2018     97012               55.00
45608   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     99211               77.00
45609   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97530               90.00
45610   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97112               77.00
45611   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97140               72.00
45612   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     G0283               44.00
45613   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97010               60.00
45614   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97035               44.00
45615   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     99211               77.00
45616   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97530               90.00
45617   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97110               77.00
45618   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97140               72.00
45619   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     G0283               44.00
45620   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97010               60.00
45621   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97039               44.00
45622   Florida   Spine   0587343090101028   9/23/2018    Bill     11/9/2018     72141            1,950.00
45623   Florida   Spine   0587343090101028   9/23/2018    Bill     11/9/2018     72148            1,950.00
45624   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97010               60.00
45625   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     99211               77.00
45626   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97530               90.00
45627   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97110               77.00
45628   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97112               77.00
45629   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97140               72.00
45630   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     G0283               44.00
45631   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     99211               77.00
45632   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     97530               90.00
45633   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     97110               77.00
45634   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     97112               77.00
45635   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     97140               72.00
45636   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     G0283               44.00
45637   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     97010               60.00
45638   Florida   Spine   0549709630101024   9/15/2018    Bill     11/9/2018     98941               88.00
45639   Florida   Spine   0549709630101024   9/15/2018    Bill     11/9/2018     97110               77.00
45640   Florida   Spine   0549709630101024   9/15/2018    Bill     11/9/2018     97112               77.00
45641   Florida   Spine   0549709630101024   9/15/2018    Bill     11/9/2018     97012               55.00
45642   Florida   Spine   0549709630101024   9/15/2018    Bill     11/9/2018     97140               72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 896 of
                                                   2767

45643   Florida   Spine   0549709630101024   9/15/2018    Bill     11/9/2018     97010               60.00
45644   Florida   Spine   0549709630101024   9/15/2018    Bill     11/9/2018     G0283               44.00
45645   Florida   Spine   0419677180101057   9/20/2018    Bill     11/9/2018     99211               77.00
45646   Florida   Spine   0419677180101057   9/20/2018    Bill     11/9/2018     97530               90.00
45647   Florida   Spine   0419677180101057   9/20/2018    Bill     11/9/2018     97110               77.00
45648   Florida   Spine   0419677180101057   9/20/2018    Bill     11/9/2018     97140               72.00
45649   Florida   Spine   0419677180101057   9/20/2018    Bill     11/9/2018     G0283               44.00
45650   Florida   Spine   0419677180101057   9/20/2018    Bill     11/9/2018     97010               60.00
45651   Florida   Spine   0419677180101057   9/20/2018    Bill     11/9/2018     97012               55.00
45652   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     99211               77.00
45653   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97530               90.00
45654   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97110               77.00
45655   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97112               77.00
45656   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97140               72.00
45657   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     G0283               44.00
45658   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97010               60.00
45659   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     98941               88.00
45660   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97530               90.00
45661   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97012               55.00
45662   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97140               72.00
45663   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97035               44.00
45664   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97010               60.00
45665   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     G0283               44.00
45666   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     72141            1,950.00
45667   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     73721            1,750.00
45668   Florida   Spine   0315339680101047   7/27/2018    Bill     11/9/2018     99211               77.00
45669   Florida   Spine   0315339680101047   7/27/2018    Bill     11/9/2018     97110               77.00
45670   Florida   Spine   0315339680101047   7/27/2018    Bill     11/9/2018     97112               77.00
45671   Florida   Spine   0315339680101047   7/27/2018    Bill     11/9/2018     97140               72.00
45672   Florida   Spine   0315339680101047   7/27/2018    Bill     11/9/2018     97010               60.00
45673   Florida   Spine   0315339680101047   7/27/2018    Bill     11/9/2018     G0283               44.00
45674   Florida   Spine   0538615450101015   7/26/2018    Bill     11/9/2018     99212              105.00
45675   Florida   Spine   0538615450101015   7/26/2018    Bill     11/9/2018     97110               77.00
45676   Florida   Spine   0538615450101015   7/26/2018    Bill     11/9/2018     97112               77.00
45677   Florida   Spine   0538615450101015   7/26/2018    Bill     11/9/2018     97010               60.00
45678   Florida   Spine   0538615450101015   7/26/2018    Bill     11/9/2018     G0283               44.00
45679   Florida   Spine   0538615450101015   7/26/2018    Bill     11/9/2018     97140               72.00
45680   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     99211               77.00
45681   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     97530               90.00
45682   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     97110               77.00
45683   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     97140               72.00
45684   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     97010               60.00
45685   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     G0283               44.00
45686   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     G0283               44.00
45687   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     99211               77.00
45688   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97530               90.00
45689   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97112               77.00
45690   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97140               72.00
45691   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     G0283               44.00
45692   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97010               60.00
45693   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     99203              275.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 897 of
                                                   2767

45694   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     97140            72.00
45695   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     G0283            44.00
45696   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     97010            60.00
45697   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     99211            77.00
45698   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97530            90.00
45699   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97110            77.00
45700   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97112            77.00
45701   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97140            72.00
45702   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     G0283            44.00
45703   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97010            60.00
45704   Florida   Spine   0629895190101018   7/26/2018    Bill     11/9/2018     G0283            44.00
45705   Florida   Spine   0629895190101018   7/26/2018    Bill     11/9/2018     98941            88.00
45706   Florida   Spine   0629895190101018   7/26/2018    Bill     11/9/2018     97110            77.00
45707   Florida   Spine   0629895190101018   7/26/2018    Bill     11/9/2018     97112            77.00
45708   Florida   Spine   0629895190101018   7/26/2018    Bill     11/9/2018     97140            72.00
45709   Florida   Spine   0629895190101018   7/26/2018    Bill     11/9/2018     97012            55.00
45710   Florida   Spine   0629895190101018   7/26/2018    Bill     11/9/2018     97010            60.00
45711   Florida   Spine   0421599570101073   9/19/2018    Bill     11/9/2018     97012            55.00
45712   Florida   Spine   0421599570101073   9/19/2018    Bill     11/9/2018     99211            77.00
45713   Florida   Spine   0421599570101073   9/19/2018    Bill     11/9/2018     97530            90.00
45714   Florida   Spine   0421599570101073   9/19/2018    Bill     11/9/2018     97140            72.00
45715   Florida   Spine   0421599570101073   9/19/2018    Bill     11/9/2018     G0283            44.00
45716   Florida   Spine   0421599570101073   9/19/2018    Bill     11/9/2018     97010            60.00
45717   Florida   Spine   0421599570101073   9/19/2018    Bill     11/9/2018     97035            44.00
45718   Florida   Spine   0483970510101017   9/24/2018    Bill     11/9/2018     99211            77.00
45719   Florida   Spine   0483970510101017   9/24/2018    Bill     11/9/2018     97530            90.00
45720   Florida   Spine   0483970510101017   9/24/2018    Bill     11/9/2018     97112            77.00
45721   Florida   Spine   0483970510101017   9/24/2018    Bill     11/9/2018     97140            72.00
45722   Florida   Spine   0469571730101023   8/27/2018    Bill     11/9/2018     99211            77.00
45723   Florida   Spine   0469571730101023   8/27/2018    Bill     11/9/2018     97530            90.00
45724   Florida   Spine   0469571730101023   8/27/2018    Bill     11/9/2018     97112            77.00
45725   Florida   Spine   0469571730101023   8/27/2018    Bill     11/9/2018     97140            72.00
45726   Florida   Spine   0469571730101023   8/27/2018    Bill     11/9/2018     G0283            44.00
45727   Florida   Spine   0469571730101023   8/27/2018    Bill     11/9/2018     97010            60.00
45728   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     97035            44.00
45729   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     99211            77.00
45730   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     97530            90.00
45731   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     97112            77.00
45732   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     97140            72.00
45733   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     G0283            44.00
45734   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     97010            60.00
45735   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     99211            77.00
45736   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97530            90.00
45737   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97112            77.00
45738   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97140            72.00
45739   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97035            44.00
45740   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97010            60.00
45741   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     G0283            44.00
45742   Florida   Spine   0151402780101064   8/30/2018    Bill     11/9/2018     99211            77.00
45743   Florida   Spine   0151402780101064   8/30/2018    Bill     11/9/2018     97530            90.00
45744   Florida   Spine   0151402780101064   8/30/2018    Bill     11/9/2018     97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 898 of
                                                   2767

45745   Florida   Spine   0151402780101064   8/30/2018    Bill     11/9/2018     97140             72.00
45746   Florida   Spine   0151402780101064   8/30/2018    Bill     11/9/2018     97010             60.00
45747   Florida   Spine   0151402780101064   8/30/2018    Bill     11/9/2018     97035             44.00
45748   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     99211             77.00
45749   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     97530             90.00
45750   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     97110             77.00
45751   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     97140             72.00
45752   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     G0283             44.00
45753   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     97010             60.00
45754   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     97039             44.00
45755   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     99211             77.00
45756   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97530             90.00
45757   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97112             77.00
45758   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97140             72.00
45759   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97035             44.00
45760   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97010             60.00
45761   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     G0283             44.00
45762   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     99211             77.00
45763   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97530             90.00
45764   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97012             55.00
45765   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97140             72.00
45766   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97035             44.00
45767   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97010             60.00
45768   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     G0283             44.00
45769   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     99211             77.00
45770   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     97530             90.00
45771   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     97112             77.00
45772   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     97140             72.00
45773   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     97035             44.00
45774   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     97010             60.00
45775   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     G0283             44.00
45776   Florida   Spine   0550747500101043   7/6/2018     Bill     11/9/2018     99211             77.00
45777   Florida   Spine   0550747500101043   7/6/2018     Bill     11/9/2018     97530             90.00
45778   Florida   Spine   0550747500101043   7/6/2018     Bill     11/9/2018     97112             77.00
45779   Florida   Spine   0550747500101043   7/6/2018     Bill     11/9/2018     97140             72.00
45780   Florida   Spine   0550747500101043   7/6/2018     Bill     11/9/2018     97010             60.00
45781   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     99211             77.00
45782   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     97530             90.00
45783   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     97110             77.00
45784   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     97112             77.00
45785   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     97140             72.00
45786   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     G0283             44.00
45787   Florida   Spine   0584911020101061   9/15/2018    Bill     11/9/2018     97010             60.00
45788   Florida   Spine   0565895540101011   9/2/2018     Bill     11/9/2018     99212            105.00
45789   Florida   Spine   0565895540101011   9/2/2018     Bill     11/9/2018     97530             90.00
45790   Florida   Spine   0565895540101011   9/2/2018     Bill     11/9/2018     97110             77.00
45791   Florida   Spine   0565895540101011   9/2/2018     Bill     11/9/2018     97112             77.00
45792   Florida   Spine   0565895540101011   9/2/2018     Bill     11/9/2018     97140             72.00
45793   Florida   Spine   0565895540101011   9/2/2018     Bill     11/9/2018     97010             60.00
45794   Florida   Spine   0565895540101011   9/2/2018     Bill     11/9/2018     G0283             44.00
45795   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 899 of
                                                   2767

45796   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     99211            77.00
45797   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97530            90.00
45798   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97110            77.00
45799   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97112            77.00
45800   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97140            72.00
45801   Florida   Spine   0612293240101015   9/5/2018    Bill      11/9/2018     97010            60.00
45802   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     G0283            44.00
45803   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     99211            77.00
45804   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97530            90.00
45805   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97110            77.00
45806   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97112            77.00
45807   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97140            72.00
45808   Florida   Spine   0413035320101022   9/15/2018   Bill      11/9/2018     97010            60.00
45809   Florida   Spine   0523361950101034   8/9/2018    Bill      11/9/2018     98941            88.00
45810   Florida   Spine   0523361950101034   8/9/2018    Bill      11/9/2018     97530            90.00
45811   Florida   Spine   0523361950101034   8/9/2018    Bill      11/9/2018     97140            72.00
45812   Florida   Spine   0523361950101034   8/9/2018    Bill      11/9/2018     97039            44.00
45813   Florida   Spine   0523361950101034   8/9/2018    Bill      11/9/2018     97035            44.00
45814   Florida   Spine   0523361950101034   8/9/2018    Bill      11/9/2018     97010            60.00
45815   Florida   Spine   0523361950101034   8/9/2018    Bill      11/9/2018     G0283            44.00
45816   Florida   Spine   0618043800101028   8/28/2018   Bill      11/9/2018     99211            77.00
45817   Florida   Spine   0618043800101028   8/28/2018   Bill      11/9/2018     97530            90.00
45818   Florida   Spine   0618043800101028   8/28/2018   Bill      11/9/2018     97112            77.00
45819   Florida   Spine   0618043800101028   8/28/2018   Bill      11/9/2018     97140            72.00
45820   Florida   Spine   0618043800101028   8/28/2018   Bill      11/9/2018     97010            60.00
45821   Florida   Spine   0618043800101028   8/28/2018   Bill      11/9/2018     G0283            44.00
45822   Florida   Spine   0551288340101082   7/23/2018   Bill      11/9/2018     99211            77.00
45823   Florida   Spine   0551288340101082   7/23/2018   Bill      11/9/2018     97530            90.00
45824   Florida   Spine   0551288340101082   7/23/2018   Bill      11/9/2018     97112            77.00
45825   Florida   Spine   0551288340101082   7/23/2018   Bill      11/9/2018     97140            72.00
45826   Florida   Spine   0551288340101082   7/23/2018   Bill      11/9/2018     97035            44.00
45827   Florida   Spine   0551288340101082   7/23/2018   Bill      11/9/2018     97010            60.00
45828   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     98941            88.00
45829   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     97530            90.00
45830   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     97140            72.00
45831   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     97112            77.00
45832   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     97010            60.00
45833   Florida   Spine   0609243290101014   4/23/2018   Bill      11/9/2018     G0283            44.00
45834   Florida   Spine   0531786330101082   9/5/2018    Bill      11/9/2018     99211            77.00
45835   Florida   Spine   0531786330101082   9/5/2018    Bill      11/9/2018     97530            90.00
45836   Florida   Spine   0531786330101082   9/5/2018    Bill      11/9/2018     97112            77.00
45837   Florida   Spine   0531786330101082   9/5/2018    Bill      11/9/2018     97012            55.00
45838   Florida   Spine   0531786330101082   9/5/2018    Bill      11/9/2018     97140            72.00
45839   Florida   Spine   0531786330101082   9/5/2018    Bill      11/9/2018     97010            60.00
45840   Florida   Spine   0531786330101082   9/5/2018    Bill      11/9/2018     G0283            44.00
45841   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     99211            77.00
45842   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97530            90.00
45843   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97112            77.00
45844   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97012            55.00
45845   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97140            72.00
45846   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 900 of
                                                   2767

45847   Florida   Spine   0232900440101054   10/9/2018   Bill      11/9/2018     G0283             44.00
45848   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     99211             77.00
45849   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97530             90.00
45850   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97012             55.00
45851   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97140             72.00
45852   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97035             44.00
45853   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     97010             60.00
45854   Florida   Spine   0602339590101030   9/29/2018   Bill      11/9/2018     G0283             44.00
45855   Florida   Spine   0602859260101010   10/3/2018   Bill      11/9/2018     99211             77.00
45856   Florida   Spine   0602859260101010   10/3/2018   Bill      11/9/2018     97530             90.00
45857   Florida   Spine   0602859260101010   10/3/2018   Bill      11/9/2018     97112             77.00
45858   Florida   Spine   0602859260101010   10/3/2018   Bill      11/9/2018     97140             72.00
45859   Florida   Spine   0602859260101010   10/3/2018   Bill      11/9/2018     97035             44.00
45860   Florida   Spine   0602859260101010   10/3/2018   Bill      11/9/2018     97010             60.00
45861   Florida   Spine   0602859260101010   10/3/2018   Bill      11/9/2018     G0283             44.00
45862   Florida   Spine   0443427780101028   9/18/2018   Bill      11/9/2018     99211             77.00
45863   Florida   Spine   0443427780101028   9/18/2018   Bill      11/9/2018     97110             77.00
45864   Florida   Spine   0443427780101028   9/18/2018   Bill      11/9/2018     97112             77.00
45865   Florida   Spine   0443427780101028   9/18/2018   Bill      11/9/2018     97140             72.00
45866   Florida   Spine   0443427780101028   9/18/2018   Bill      11/9/2018     G0283             44.00
45867   Florida   Spine   0443427780101028   9/18/2018   Bill      11/9/2018     97010             60.00
45868   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     99211             77.00
45869   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     97530             90.00
45870   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     97112             77.00
45871   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     97140             72.00
45872   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     G0283             44.00
45873   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     97010             60.00
45874   Florida   Spine   0532247620101018   9/28/2018   Bill      11/9/2018     97035             44.00
45875   Florida   Spine   0545688200101032   5/21/2018   Bill      11/9/2018     99211             77.00
45876   Florida   Spine   0545688200101032   5/21/2018   Bill      11/9/2018     97110             77.00
45877   Florida   Spine   0545688200101032   5/21/2018   Bill      11/9/2018     97112             77.00
45878   Florida   Spine   0545688200101032   5/21/2018   Bill      11/9/2018     97140             72.00
45879   Florida   Spine   0545688200101032   5/21/2018   Bill      11/9/2018     G0283             44.00
45880   Florida   Spine   0545688200101032   5/21/2018   Bill      11/9/2018     97010             60.00
45881   Florida   Spine   0590632340101027   9/1/2018    Bill      11/9/2018     99211             77.00
45882   Florida   Spine   0624873670101035   9/23/2018   Bill      11/9/2018     99211             77.00
45883   Florida   Spine   0624873670101035   9/23/2018   Bill      11/9/2018     97530             90.00
45884   Florida   Spine   0624873670101035   9/23/2018   Bill      11/9/2018     97110             77.00
45885   Florida   Spine   0624873670101035   9/23/2018   Bill      11/9/2018     97140             72.00
45886   Florida   Spine   0624873670101035   9/23/2018   Bill      11/9/2018     G0283             44.00
45887   Florida   Spine   0624873670101035   9/23/2018   Bill      11/9/2018     97010             60.00
45888   Florida   Spine   0624873670101035   9/23/2018   Bill      11/9/2018     97035             44.00
45889   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     99212            105.00
45890   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     97530             90.00
45891   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     97110             77.00
45892   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     97140             72.00
45893   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     G0283             44.00
45894   Florida   Spine   0189280400101136   7/23/2018   Bill      11/9/2018     97010             60.00
45895   Florida   Spine   0424851090101035   7/10/2018   Bill      11/9/2018     99211             77.00
45896   Florida   Spine   0424851090101035   7/10/2018   Bill      11/9/2018     97530             90.00
45897   Florida   Spine   0424851090101035   7/10/2018   Bill      11/9/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 901 of
                                                   2767

45898   Florida   Spine   0424851090101035   7/10/2018    Bill     11/9/2018     97112             77.00
45899   Florida   Spine   0424851090101035   7/10/2018    Bill     11/9/2018     97140             72.00
45900   Florida   Spine   0424851090101035   7/10/2018    Bill     11/9/2018     G0283             44.00
45901   Florida   Spine   0424851090101035   7/10/2018    Bill     11/9/2018     97010             60.00
45902   Florida   Spine   0464837650101011   5/23/2018    Bill     11/9/2018     99211             77.00
45903   Florida   Spine   0464837650101011   5/23/2018    Bill     11/9/2018     97530             90.00
45904   Florida   Spine   0464837650101011   5/23/2018    Bill     11/9/2018     97112             77.00
45905   Florida   Spine   0464837650101011   5/23/2018    Bill     11/9/2018     97140             72.00
45906   Florida   Spine   0464837650101011   5/23/2018    Bill     11/9/2018     G0283             44.00
45907   Florida   Spine   0464837650101011   5/23/2018    Bill     11/9/2018     97010             60.00
45908   Florida   Spine   0464837650101011   5/23/2018    Bill     11/9/2018     97012             55.00
45909   Florida   Spine   0604261670101052   8/28/2018    Bill     11/9/2018     98941             88.00
45910   Florida   Spine   0604261670101052   8/28/2018    Bill     11/9/2018     97530             90.00
45911   Florida   Spine   0604261670101052   8/28/2018    Bill     11/9/2018     97035             44.00
45912   Florida   Spine   0604261670101052   8/28/2018    Bill     11/9/2018     97039             44.00
45913   Florida   Spine   0604261670101052   8/28/2018    Bill     11/9/2018     97140             72.00
45914   Florida   Spine   0604261670101052   8/28/2018    Bill     11/9/2018     97010             60.00
45915   Florida   Spine   0604261670101052   8/28/2018    Bill     11/9/2018     G0283             44.00
45916   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     99211             77.00
45917   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     97530             90.00
45918   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     97140             72.00
45919   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     G0283             44.00
45920   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     97010             60.00
45921   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     97035             44.00
45922   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     99203            275.00
45923   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     A4556             22.00
45924   Florida   Spine   0101858710101055   9/18/2018    Bill     11/9/2018     99211             77.00
45925   Florida   Spine   0101858710101055   9/18/2018    Bill     11/9/2018     97140             72.00
45926   Florida   Spine   0101858710101055   9/18/2018    Bill     11/9/2018     97110             77.00
45927   Florida   Spine   0101858710101055   9/18/2018    Bill     11/9/2018     97112             77.00
45928   Florida   Spine   0101858710101055   9/18/2018    Bill     11/9/2018     G0283             44.00
45929   Florida   Spine   0101858710101055   9/18/2018    Bill     11/9/2018     97010             60.00
45930   Florida   Spine   0496113930101029   9/18/2018    Bill     11/9/2018     99211             77.00
45931   Florida   Spine   0496113930101029   9/18/2018    Bill     11/9/2018     97110             77.00
45932   Florida   Spine   0496113930101029   9/18/2018    Bill     11/9/2018     97112             77.00
45933   Florida   Spine   0496113930101029   9/18/2018    Bill     11/9/2018     97140             72.00
45934   Florida   Spine   0496113930101029   9/18/2018    Bill     11/9/2018     G0283             44.00
45935   Florida   Spine   0496113930101029   9/18/2018    Bill     11/9/2018     97010             60.00
45936   Florida   Spine   0604261670101045   8/25/2018    Bill     11/9/2018     98941             88.00
45937   Florida   Spine   0604261670101045   8/25/2018    Bill     11/9/2018     97530             90.00
45938   Florida   Spine   0604261670101045   8/25/2018    Bill     11/9/2018     97039             44.00
45939   Florida   Spine   0604261670101045   8/25/2018    Bill     11/9/2018     97010             60.00
45940   Florida   Spine   0604261670101045   8/25/2018    Bill     11/9/2018     G0283             44.00
45941   Florida   Spine   0604261670101045   8/25/2018    Bill     11/9/2018     99212            105.00
45942   Florida   Spine   0497122060101054   4/19/2018    Bill     11/9/2018     99211             77.00
45943   Florida   Spine   0497122060101054   4/19/2018    Bill     11/9/2018     97530             90.00
45944   Florida   Spine   0497122060101054   4/19/2018    Bill     11/9/2018     97110             77.00
45945   Florida   Spine   0497122060101054   4/19/2018    Bill     11/9/2018     97140             72.00
45946   Florida   Spine   0497122060101054   4/19/2018    Bill     11/9/2018     G0283             44.00
45947   Florida   Spine   0497122060101054   4/19/2018    Bill     11/9/2018     97010             60.00
45948   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 902 of
                                                   2767

45949   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97530             90.00
45950   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97112             77.00
45951   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97012             55.00
45952   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97140             72.00
45953   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97010             60.00
45954   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     G0283             44.00
45955   Florida   Spine   0538604060101078   9/24/2018    Bill     11/9/2018     G0283             44.00
45956   Florida   Spine   0538604060101078   9/24/2018    Bill     11/9/2018     99211             77.00
45957   Florida   Spine   0538604060101078   9/24/2018    Bill     11/9/2018     97530             90.00
45958   Florida   Spine   0538604060101078   9/24/2018    Bill     11/9/2018     97110             77.00
45959   Florida   Spine   0538604060101078   9/24/2018    Bill     11/9/2018     97112             77.00
45960   Florida   Spine   0538604060101078   9/24/2018    Bill     11/9/2018     97140             72.00
45961   Florida   Spine   0538604060101078   9/24/2018    Bill     11/9/2018     97010             60.00
45962   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     99203            275.00
45963   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     97140             72.00
45964   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     97010             60.00
45965   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     G0283             44.00
45966   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     A4556             22.00
45967   Florida   Spine   0640612610101014   9/16/2018    Bill     11/9/2018     99211             77.00
45968   Florida   Spine   0640612610101014   9/16/2018    Bill     11/9/2018     97530             90.00
45969   Florida   Spine   0640612610101014   9/16/2018    Bill     11/9/2018     97110             77.00
45970   Florida   Spine   0640612610101014   9/16/2018    Bill     11/9/2018     97140             72.00
45971   Florida   Spine   0640612610101014   9/16/2018    Bill     11/9/2018     97010             60.00
45972   Florida   Spine   0640612610101014   9/16/2018    Bill     11/9/2018     G0283             44.00
45973   Florida   Spine   0640612610101014   9/16/2018    Bill     11/9/2018     97039             44.00
45974   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     99211             77.00
45975   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97530             90.00
45976   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97110             77.00
45977   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97112             77.00
45978   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97140             72.00
45979   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97010             60.00
45980   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     G0283             44.00
45981   Florida   Spine   0548978960101018   7/22/2018    Bill     11/9/2018     99211             77.00
45982   Florida   Spine   0548978960101018   7/22/2018    Bill     11/9/2018     97110             77.00
45983   Florida   Spine   0548978960101018   7/22/2018    Bill     11/9/2018     97112             77.00
45984   Florida   Spine   0548978960101018   7/22/2018    Bill     11/9/2018     97140             72.00
45985   Florida   Spine   0548978960101018   7/22/2018    Bill     11/9/2018     97010             60.00
45986   Florida   Spine   0548978960101018   7/22/2018    Bill     11/9/2018     G0283             44.00
45987   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     99211             77.00
45988   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97530             90.00
45989   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97110             77.00
45990   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97140             72.00
45991   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97010             60.00
45992   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     G0283             44.00
45993   Florida   Spine   0633704110101013   8/18/2018    Bill     11/9/2018     99211             77.00
45994   Florida   Spine   0633704110101013   8/18/2018    Bill     11/9/2018     97530             90.00
45995   Florida   Spine   0633704110101013   8/18/2018    Bill     11/9/2018     97039             44.00
45996   Florida   Spine   0633704110101013   8/18/2018    Bill     11/9/2018     97140             72.00
45997   Florida   Spine   0633704110101013   8/18/2018    Bill     11/9/2018     97010             60.00
45998   Florida   Spine   0633704110101013   8/18/2018    Bill     11/9/2018     G0283             44.00
45999   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 903 of
                                                   2767

46000   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     99211            77.00
46001   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     97530            90.00
46002   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     97110            77.00
46003   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     97012            55.00
46004   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     97140            72.00
46005   Florida   Spine   0495085200101015   7/17/2018    Bill     11/9/2018     97010            60.00
46006   Florida   Spine   0562742940101063   8/13/2018    Bill     11/9/2018     99211            77.00
46007   Florida   Spine   0562742940101063   8/13/2018    Bill     11/9/2018     97530            90.00
46008   Florida   Spine   0562742940101063   8/13/2018    Bill     11/9/2018     97140            72.00
46009   Florida   Spine   0562742940101063   8/13/2018    Bill     11/9/2018     97010            60.00
46010   Florida   Spine   0562742940101063   8/13/2018    Bill     11/9/2018     G0283            44.00
46011   Florida   Spine   0562742940101063   8/13/2018    Bill     11/9/2018     97110            77.00
46012   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     99211            77.00
46013   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97110            77.00
46014   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97112            77.00
46015   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97010            60.00
46016   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     G0283            44.00
46017   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     97012            55.00
46018   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     99211            77.00
46019   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     97530            90.00
46020   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     97110            77.00
46021   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     97140            72.00
46022   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     97010            60.00
46023   Florida   Spine   0600759760101019   8/24/2018    Bill     11/9/2018     G0283            44.00
46024   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     99211            77.00
46025   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97530            90.00
46026   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97112            77.00
46027   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97140            72.00
46028   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     G0283            44.00
46029   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97010            60.00
46030   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97039            44.00
46031   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     99211            77.00
46032   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97530            90.00
46033   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97110            77.00
46034   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97140            72.00
46035   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     G0283            44.00
46036   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97010            60.00
46037   Florida   Spine   0588428840101029   9/3/2018     Bill     11/9/2018     99211            77.00
46038   Florida   Spine   0588428840101029   9/3/2018     Bill     11/9/2018     97110            77.00
46039   Florida   Spine   0588428840101029   9/3/2018     Bill     11/9/2018     97112            77.00
46040   Florida   Spine   0588428840101029   9/3/2018     Bill     11/9/2018     97140            72.00
46041   Florida   Spine   0588428840101029   9/3/2018     Bill     11/9/2018     97010            60.00
46042   Florida   Spine   0588428840101029   9/3/2018     Bill     11/9/2018     G0283            44.00
46043   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     99211            77.00
46044   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97110            77.00
46045   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97112            77.00
46046   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97140            72.00
46047   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97010            60.00
46048   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     G0283            44.00
46049   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97012            55.00
46050   Florida   Spine   0491774990101012   8/9/2018     Bill     11/9/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 904 of
                                                   2767

46051   Florida   Spine   0491774990101012   8/9/2018     Bill     11/9/2018     97530             90.00
46052   Florida   Spine   0491774990101012   8/9/2018     Bill     11/9/2018     97112             77.00
46053   Florida   Spine   0491774990101012   8/9/2018     Bill     11/9/2018     97140             72.00
46054   Florida   Spine   0491774990101012   8/9/2018     Bill     11/9/2018     G0283             44.00
46055   Florida   Spine   0491774990101012   8/9/2018     Bill     11/9/2018     97010             60.00
46056   Florida   Spine   0491774990101012   8/9/2018     Bill     11/9/2018     97035             44.00
46057   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     98941             88.00
46058   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     97530             90.00
46059   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     97140             72.00
46060   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     97012             55.00
46061   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     97010             60.00
46062   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     G0283             44.00
46063   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     97010             60.00
46064   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     99211             77.00
46065   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     97530             90.00
46066   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     97110             77.00
46067   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     97112             77.00
46068   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     97140             72.00
46069   Florida   Spine   0636194630101015   8/21/2018    Bill     11/9/2018     G0283             44.00
46070   Florida   Spine   0354135220101055   3/19/2018    Bill     11/9/2018     99211             77.00
46071   Florida   Spine   0354135220101055   3/19/2018    Bill     11/9/2018     97530             90.00
46072   Florida   Spine   0354135220101055   3/19/2018    Bill     11/9/2018     97110             77.00
46073   Florida   Spine   0354135220101055   3/19/2018    Bill     11/9/2018     97112             77.00
46074   Florida   Spine   0354135220101055   3/19/2018    Bill     11/9/2018     97140             72.00
46075   Florida   Spine   0354135220101055   3/19/2018    Bill     11/9/2018     G0283             44.00
46076   Florida   Spine   0354135220101055   3/19/2018    Bill     11/9/2018     97010             60.00
46077   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     99211             77.00
46078   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97530             90.00
46079   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97110             77.00
46080   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97112             77.00
46081   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97140             72.00
46082   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     G0283             44.00
46083   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97010             60.00
46084   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     99203            275.00
46085   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     97140             72.00
46086   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     G0283             44.00
46087   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     97010             60.00
46088   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     97035             44.00
46089   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     A4556             22.00
46090   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     G0283             44.00
46091   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     98941             88.00
46092   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97530             90.00
46093   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97012             55.00
46094   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97140             72.00
46095   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97035             44.00
46096   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97010             60.00
46097   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     99211             77.00
46098   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     97110             77.00
46099   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     97112             77.00
46100   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     97140             72.00
46101   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 905 of
                                                   2767

46102   Florida   Spine   0609211730101027   8/10/2018   Bill      11/9/2018     G0283             44.00
46103   Florida   Spine   0394319240101053   8/2/2018    Bill      11/9/2018     99211             77.00
46104   Florida   Spine   0394319240101053   8/2/2018    Bill      11/9/2018     97110             77.00
46105   Florida   Spine   0394319240101053   8/2/2018    Bill      11/9/2018     97112             77.00
46106   Florida   Spine   0394319240101053   8/2/2018    Bill      11/9/2018     97140             72.00
46107   Florida   Spine   0394319240101053   8/2/2018    Bill      11/9/2018     97010             60.00
46108   Florida   Spine   0394319240101053   8/2/2018    Bill      11/9/2018     G0283             44.00
46109   Florida   Spine   0315339680101047   7/27/2018   Bill      11/9/2018     99211             77.00
46110   Florida   Spine   0315339680101047   7/27/2018   Bill      11/9/2018     97110             77.00
46111   Florida   Spine   0315339680101047   7/27/2018   Bill      11/9/2018     97112             77.00
46112   Florida   Spine   0315339680101047   7/27/2018   Bill      11/9/2018     97140             72.00
46113   Florida   Spine   0315339680101047   7/27/2018   Bill      11/9/2018     97010             60.00
46114   Florida   Spine   0315339680101047   7/27/2018   Bill      11/9/2018     G0283             44.00
46115   Florida   Spine   0538615450101015   7/26/2018   Bill      11/9/2018     99211             77.00
46116   Florida   Spine   0538615450101015   7/26/2018   Bill      11/9/2018     97110             77.00
46117   Florida   Spine   0538615450101015   7/26/2018   Bill      11/9/2018     97112             77.00
46118   Florida   Spine   0538615450101015   7/26/2018   Bill      11/9/2018     97010             60.00
46119   Florida   Spine   0538615450101015   7/26/2018   Bill      11/9/2018     G0283             44.00
46120   Florida   Spine   0538615450101015   7/26/2018   Bill      11/9/2018     97140             72.00
46121   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     99211             77.00
46122   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     97530             90.00
46123   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     97112             77.00
46124   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     97140             72.00
46125   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     G0283             44.00
46126   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     97010             60.00
46127   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     99211             77.00
46128   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     97530             90.00
46129   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     97110             77.00
46130   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     97140             72.00
46131   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     G0283             44.00
46132   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     97010             60.00
46133   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     99211             77.00
46134   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     97530             90.00
46135   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     97140             72.00
46136   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     G0283             44.00
46137   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     97010             60.00
46138   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     97035             44.00
46139   Florida   Spine   0530469460101153   9/27/2018   Bill      11/9/2018     97012             55.00
46140   Florida   Spine   0419182290101055   9/22/2018   Bill      11/9/2018     99203            275.00
46141   Florida   Spine   0419182290101055   9/22/2018   Bill      11/9/2018     97012             55.00
46142   Florida   Spine   0419182290101055   9/22/2018   Bill      11/9/2018     97010             60.00
46143   Florida   Spine   0419182290101055   9/22/2018   Bill      11/9/2018     G0283             44.00
46144   Florida   Spine   0419182290101055   9/22/2018   Bill      11/9/2018     A4556             22.00
46145   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     98941             88.00
46146   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     97110             77.00
46147   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     97112             77.00
46148   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     97140             72.00
46149   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     97012             55.00
46150   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     97010             60.00
46151   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     G0283             44.00
46152   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     97039             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 906 of
                                                   2767

46153   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     99211            77.00
46154   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     97110            77.00
46155   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     97140            72.00
46156   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     G0283            44.00
46157   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     97010            60.00
46158   Florida   Spine   0591217000101027   10/5/2018   Bill      11/9/2018     97035            44.00
46159   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     99211            77.00
46160   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97530            90.00
46161   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97112            77.00
46162   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97140            72.00
46163   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     G0283            44.00
46164   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97010            60.00
46165   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     99211            77.00
46166   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97530            90.00
46167   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97112            77.00
46168   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97140            72.00
46169   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     G0283            44.00
46170   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97010            60.00
46171   Florida   Spine   0483970510101017   9/24/2018   Bill      11/9/2018     99211            77.00
46172   Florida   Spine   0483970510101017   9/24/2018   Bill      11/9/2018     97530            90.00
46173   Florida   Spine   0483970510101017   9/24/2018   Bill      11/9/2018     97112            77.00
46174   Florida   Spine   0483970510101017   9/24/2018   Bill      11/9/2018     97140            72.00
46175   Florida   Spine   0483970510101017   9/24/2018   Bill      11/9/2018     G0283            44.00
46176   Florida   Spine   0483970510101017   9/24/2018   Bill      11/9/2018     97010            60.00
46177   Florida   Spine   0483970510101017   9/24/2018   Bill      11/9/2018     97035            44.00
46178   Florida   Spine   0151402780101064   8/30/2018   Bill      11/9/2018     99211            77.00
46179   Florida   Spine   0151402780101064   8/30/2018   Bill      11/9/2018     97530            90.00
46180   Florida   Spine   0151402780101064   8/30/2018   Bill      11/9/2018     97110            77.00
46181   Florida   Spine   0151402780101064   8/30/2018   Bill      11/9/2018     97140            72.00
46182   Florida   Spine   0471870030101030   8/23/2018   Bill      11/9/2018     97010            60.00
46183   Florida   Spine   0471870030101030   8/23/2018   Bill      11/9/2018     99211            77.00
46184   Florida   Spine   0471870030101030   8/23/2018   Bill      11/9/2018     97530            90.00
46185   Florida   Spine   0471870030101030   8/23/2018   Bill      11/9/2018     97110            77.00
46186   Florida   Spine   0471870030101030   8/23/2018   Bill      11/9/2018     97112            77.00
46187   Florida   Spine   0471870030101030   8/23/2018   Bill      11/9/2018     97140            72.00
46188   Florida   Spine   0471870030101030   8/23/2018   Bill      11/9/2018     G0283            44.00
46189   Florida   Spine   0178242940101284   9/21/2018   Bill      11/9/2018     97012            55.00
46190   Florida   Spine   0178242940101284   9/21/2018   Bill      11/9/2018     99211            77.00
46191   Florida   Spine   0178242940101284   9/21/2018   Bill      11/9/2018     97530            90.00
46192   Florida   Spine   0178242940101284   9/21/2018   Bill      11/9/2018     97110            77.00
46193   Florida   Spine   0178242940101284   9/21/2018   Bill      11/9/2018     97140            72.00
46194   Florida   Spine   0178242940101284   9/21/2018   Bill      11/9/2018     G0283            44.00
46195   Florida   Spine   0178242940101284   9/21/2018   Bill      11/9/2018     97010            60.00
46196   Florida   Spine   0359773980101058   8/4/2018    Bill      11/9/2018     97039            44.00
46197   Florida   Spine   0359773980101058   8/4/2018    Bill      11/9/2018     99211            77.00
46198   Florida   Spine   0359773980101058   8/4/2018    Bill      11/9/2018     97530            90.00
46199   Florida   Spine   0359773980101058   8/4/2018    Bill      11/9/2018     97110            77.00
46200   Florida   Spine   0359773980101058   8/4/2018    Bill      11/9/2018     97140            72.00
46201   Florida   Spine   0359773980101058   8/4/2018    Bill      11/9/2018     G0283            44.00
46202   Florida   Spine   0359773980101058   8/4/2018    Bill      11/9/2018     97010            60.00
46203   Florida   Spine   0589981940101058   10/4/2018   Bill      11/9/2018     99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 907 of
                                                   2767

46204   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97530             90.00
46205   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97112             77.00
46206   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97140             72.00
46207   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97035             44.00
46208   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     97010             60.00
46209   Florida   Spine   0589981940101058   10/4/2018    Bill     11/9/2018     G0283             44.00
46210   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     99211             77.00
46211   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97530             90.00
46212   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97012             55.00
46213   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97140             72.00
46214   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97035             44.00
46215   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97010             60.00
46216   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     G0283             44.00
46217   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     99211             77.00
46218   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97530             90.00
46219   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97112             77.00
46220   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97140             72.00
46221   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97010             60.00
46222   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     G0283             44.00
46223   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     99211             77.00
46224   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97530             90.00
46225   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97110             77.00
46226   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97112             77.00
46227   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97140             72.00
46228   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97010             60.00
46229   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     G0283             44.00
46230   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     99211             77.00
46231   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     97530             90.00
46232   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     97112             77.00
46233   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     97140             72.00
46234   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     97010             60.00
46235   Florida   Spine   0547354780101011   9/15/2018    Bill     11/9/2018     G0283             44.00
46236   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     99211             77.00
46237   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97530             90.00
46238   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97110             77.00
46239   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97140             72.00
46240   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97010             60.00
46241   Florida   Spine   0601182900101022   10/1/2018    Bill     11/9/2018     99211             77.00
46242   Florida   Spine   0601182900101022   10/1/2018    Bill     11/9/2018     97530             90.00
46243   Florida   Spine   0601182900101022   10/1/2018    Bill     11/9/2018     97112             77.00
46244   Florida   Spine   0601182900101022   10/1/2018    Bill     11/9/2018     97140             72.00
46245   Florida   Spine   0601182900101022   10/1/2018    Bill     11/9/2018     97010             60.00
46246   Florida   Spine   0601182900101022   10/1/2018    Bill     11/9/2018     G0283             44.00
46247   Florida   Spine   0339570710101258   10/12/2018   Bill     11/9/2018     99203            275.00
46248   Florida   Spine   0339570710101258   10/12/2018   Bill     11/9/2018     97140             72.00
46249   Florida   Spine   0339570710101258   10/12/2018   Bill     11/9/2018     97035             44.00
46250   Florida   Spine   0339570710101258   10/12/2018   Bill     11/9/2018     97010             60.00
46251   Florida   Spine   0339570710101258   10/12/2018   Bill     11/9/2018     G0283             44.00
46252   Florida   Spine   0339570710101258   10/12/2018   Bill     11/9/2018     A4556             22.00
46253   Florida   Spine   0448947090101066   9/17/2018    Bill     11/9/2018     G0283             44.00
46254   Florida   Spine   0448947090101066   9/17/2018    Bill     11/9/2018     99212            105.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 908 of
                                                   2767

46255   Florida   Spine   0448947090101066   9/17/2018    Bill     11/9/2018     97530             90.00
46256   Florida   Spine   0448947090101066   9/17/2018    Bill     11/9/2018     97112             77.00
46257   Florida   Spine   0448947090101066   9/17/2018    Bill     11/9/2018     97140             72.00
46258   Florida   Spine   0448947090101066   9/17/2018    Bill     11/9/2018     97110             77.00
46259   Florida   Spine   0448947090101066   9/17/2018    Bill     11/9/2018     97010             60.00
46260   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     99211             77.00
46261   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     97530             90.00
46262   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     97112             77.00
46263   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     97140             72.00
46264   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     97010             60.00
46265   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     G0283             44.00
46266   Florida   Spine   0543843850101020   10/18/2018   Bill     11/9/2018     99203            275.00
46267   Florida   Spine   0543843850101020   10/18/2018   Bill     11/9/2018     97140             72.00
46268   Florida   Spine   0543843850101020   10/18/2018   Bill     11/9/2018     97035             44.00
46269   Florida   Spine   0543843850101020   10/18/2018   Bill     11/9/2018     97010             60.00
46270   Florida   Spine   0543843850101020   10/18/2018   Bill     11/9/2018     G0283             44.00
46271   Florida   Spine   0543843850101020   10/18/2018   Bill     11/9/2018     A4556             22.00
46272   Florida   Spine   0301350560101078   7/1/2018     Bill     11/9/2018     99213            350.00
46273   Florida   Spine   0613515190101010   8/16/2018    Bill     11/9/2018     99203            500.00
46274   Florida   Spine   0353343660101053   3/9/2018     Bill     11/9/2018     99203            500.00
46275   Florida   Spine   0443427780101028   9/18/2018    Bill     11/9/2018     99211             77.00
46276   Florida   Spine   0443427780101028   9/18/2018    Bill     11/9/2018     97530             90.00
46277   Florida   Spine   0443427780101028   9/18/2018    Bill     11/9/2018     97110             77.00
46278   Florida   Spine   0443427780101028   9/18/2018    Bill     11/9/2018     97112             77.00
46279   Florida   Spine   0443427780101028   9/18/2018    Bill     11/9/2018     97140             72.00
46280   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     99211             77.00
46281   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     97530             90.00
46282   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     97110             77.00
46283   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     97140             72.00
46284   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     G0283             44.00
46285   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     97010             60.00
46286   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     97039             44.00
46287   Florida   Spine   0582439350101016   9/26/2018    Bill     11/9/2018     99211             77.00
46288   Florida   Spine   0582439350101016   9/26/2018    Bill     11/9/2018     97530             90.00
46289   Florida   Spine   0582439350101016   9/26/2018    Bill     11/9/2018     97112             77.00
46290   Florida   Spine   0582439350101016   9/26/2018    Bill     11/9/2018     97140             72.00
46291   Florida   Spine   0582439350101016   9/26/2018    Bill     11/9/2018     97010             60.00
46292   Florida   Spine   0582439350101016   9/26/2018    Bill     11/9/2018     G0283             44.00
46293   Florida   Spine   0545688200101032   5/21/2018    Bill     11/9/2018     99213            193.00
46294   Florida   Spine   0545688200101032   5/21/2018    Bill     11/9/2018     97110             77.00
46295   Florida   Spine   0545688200101032   5/21/2018    Bill     11/9/2018     97112             77.00
46296   Florida   Spine   0545688200101032   5/21/2018    Bill     11/9/2018     97140             72.00
46297   Florida   Spine   0545688200101032   5/21/2018    Bill     11/9/2018     G0283             44.00
46298   Florida   Spine   0545688200101032   5/21/2018    Bill     11/9/2018     97010             60.00
46299   Florida   Spine   0624873670101035   9/23/2018    Bill     11/9/2018     99211             77.00
46300   Florida   Spine   0624873670101035   9/23/2018    Bill     11/9/2018     97530             90.00
46301   Florida   Spine   0624873670101035   9/23/2018    Bill     11/9/2018     97140             72.00
46302   Florida   Spine   0624873670101035   9/23/2018    Bill     11/9/2018     G0283             44.00
46303   Florida   Spine   0624873670101035   9/23/2018    Bill     11/9/2018     97010             60.00
46304   Florida   Spine   0624873670101035   9/23/2018    Bill     11/9/2018     97035             44.00
46305   Florida   Spine   0624873670101035   9/23/2018    Bill     11/9/2018     97039             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 909 of
                                                   2767

46306   Florida   Spine   0189280400101136   7/23/2018    Bill     11/9/2018     99211            77.00
46307   Florida   Spine   0189280400101136   7/23/2018    Bill     11/9/2018     97530            90.00
46308   Florida   Spine   0189280400101136   7/23/2018    Bill     11/9/2018     97112            77.00
46309   Florida   Spine   0189280400101136   7/23/2018    Bill     11/9/2018     97140            72.00
46310   Florida   Spine   0189280400101136   7/23/2018    Bill     11/9/2018     G0283            44.00
46311   Florida   Spine   0189280400101136   7/23/2018    Bill     11/9/2018     97010            60.00
46312   Florida   Spine   0455853700101043   8/15/2018    Bill     11/9/2018     99211            77.00
46313   Florida   Spine   0455853700101043   8/15/2018    Bill     11/9/2018     97110            77.00
46314   Florida   Spine   0455853700101043   8/15/2018    Bill     11/9/2018     97112            77.00
46315   Florida   Spine   0455853700101043   8/15/2018    Bill     11/9/2018     97140            72.00
46316   Florida   Spine   0455853700101043   8/15/2018    Bill     11/9/2018     G0283            44.00
46317   Florida   Spine   0455853700101043   8/15/2018    Bill     11/9/2018     97010            60.00
46318   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     99211            77.00
46319   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     97110            77.00
46320   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     97112            77.00
46321   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     97140            72.00
46322   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     G0283            44.00
46323   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     97010            60.00
46324   Florida   Spine   0573827830101013   8/8/2018     Bill     11/9/2018     97012            55.00
46325   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     99211            77.00
46326   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     97530            90.00
46327   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     97110            77.00
46328   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     97140            72.00
46329   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     G0283            44.00
46330   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     97010            60.00
46331   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     97035            44.00
46332   Florida   Spine   0101858710101055   9/18/2018    Bill     11/9/2018     99211            77.00
46333   Florida   Spine   0101858710101055   9/18/2018    Bill     11/9/2018     97530            90.00
46334   Florida   Spine   0101858710101055   9/18/2018    Bill     11/9/2018     97110            77.00
46335   Florida   Spine   0101858710101055   9/18/2018    Bill     11/9/2018     97112            77.00
46336   Florida   Spine   0101858710101055   9/18/2018    Bill     11/9/2018     97140            72.00
46337   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     99211            77.00
46338   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     97530            90.00
46339   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     97110            77.00
46340   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     97140            72.00
46341   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     G0283            44.00
46342   Florida   Spine   0170603240101100   9/19/2018    Bill     11/9/2018     97010            60.00
46343   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     99211            77.00
46344   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     97530            90.00
46345   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     97140            72.00
46346   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     G0283            44.00
46347   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     97010            60.00
46348   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     97035            44.00
46349   Florida   Spine   0361242710101065   10/17/2018   Bill     11/9/2018     97012            55.00
46350   Florida   Spine   0101685830101099   7/14/2018    Bill     11/9/2018     98941            88.00
46351   Florida   Spine   0101685830101099   7/14/2018    Bill     11/9/2018     97530            90.00
46352   Florida   Spine   0101685830101099   7/14/2018    Bill     11/9/2018     97110            77.00
46353   Florida   Spine   0101685830101099   7/14/2018    Bill     11/9/2018     97039            44.00
46354   Florida   Spine   0101685830101099   7/14/2018    Bill     11/9/2018     97140            72.00
46355   Florida   Spine   0101685830101099   7/14/2018    Bill     11/9/2018     97010            60.00
46356   Florida   Spine   0101685830101099   7/14/2018    Bill     11/9/2018     G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 910 of
                                                   2767

46357   Florida   Spine   0414874410101065   7/5/2018     Bill     11/9/2018     99211             77.00
46358   Florida   Spine   0414874410101065   7/5/2018     Bill     11/9/2018     97110             77.00
46359   Florida   Spine   0414874410101065   7/5/2018     Bill     11/9/2018     97112             77.00
46360   Florida   Spine   0414874410101065   7/5/2018     Bill     11/9/2018     97140             72.00
46361   Florida   Spine   0414874410101065   7/5/2018     Bill     11/9/2018     G0283             44.00
46362   Florida   Spine   0414874410101065   7/5/2018     Bill     11/9/2018     97010             60.00
46363   Florida   Spine   0496113930101029   9/18/2018    Bill     11/9/2018     99211             77.00
46364   Florida   Spine   0496113930101029   9/18/2018    Bill     11/9/2018     97530             90.00
46365   Florida   Spine   0496113930101029   9/18/2018    Bill     11/9/2018     97110             77.00
46366   Florida   Spine   0496113930101029   9/18/2018    Bill     11/9/2018     97112             77.00
46367   Florida   Spine   0496113930101029   9/18/2018    Bill     11/9/2018     97140             72.00
46368   Florida   Spine   0497122060101054   4/19/2018    Bill     11/9/2018     99211             77.00
46369   Florida   Spine   0497122060101054   4/19/2018    Bill     11/9/2018     97530             90.00
46370   Florida   Spine   0497122060101054   4/19/2018    Bill     11/9/2018     97140             72.00
46371   Florida   Spine   0497122060101054   4/19/2018    Bill     11/9/2018     97010             60.00
46372   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     99211             77.00
46373   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     97140             72.00
46374   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     97010             60.00
46375   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     G0283             44.00
46376   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     97110             77.00
46377   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     97530             90.00
46378   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     97530             90.00
46379   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     99211             77.00
46380   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     97110             77.00
46381   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     97112             77.00
46382   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     97140             72.00
46383   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     97010             60.00
46384   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     G0283             44.00
46385   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     99211             77.00
46386   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97110             77.00
46387   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97112             77.00
46388   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97140             72.00
46389   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     97010             60.00
46390   Florida   Spine   0451966340101076   7/31/2018    Bill     11/9/2018     G0283             44.00
46391   Florida   Spine   0394625550101073   10/22/2018   Bill     11/9/2018     99203            275.00
46392   Florida   Spine   0394625550101073   10/22/2018   Bill     11/9/2018     97035             44.00
46393   Florida   Spine   0394625550101073   10/22/2018   Bill     11/9/2018     97010             60.00
46394   Florida   Spine   0394625550101073   10/22/2018   Bill     11/9/2018     G0283             44.00
46395   Florida   Spine   0394625550101073   10/22/2018   Bill     11/9/2018     A4556             22.00
46396   Florida   Spine   0328797240101119   4/3/2018     Bill     11/9/2018     99211             77.00
46397   Florida   Spine   0328797240101119   4/3/2018     Bill     11/9/2018     97530             90.00
46398   Florida   Spine   0328797240101119   4/3/2018     Bill     11/9/2018     97140             72.00
46399   Florida   Spine   0328797240101119   4/3/2018     Bill     11/9/2018     97010             60.00
46400   Florida   Spine   0328797240101119   4/3/2018     Bill     11/9/2018     G0283             44.00
46401   Florida   Spine   0633704110101021   9/9/2018     Bill     11/9/2018     99211             77.00
46402   Florida   Spine   0633704110101021   9/9/2018     Bill     11/9/2018     97110             77.00
46403   Florida   Spine   0633704110101021   9/9/2018     Bill     11/9/2018     97112             77.00
46404   Florida   Spine   0633704110101021   9/9/2018     Bill     11/9/2018     97140             72.00
46405   Florida   Spine   0633704110101021   9/9/2018     Bill     11/9/2018     97010             60.00
46406   Florida   Spine   0633704110101021   9/9/2018     Bill     11/9/2018     G0283             44.00
46407   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 911 of
                                                   2767

46408   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     99211             77.00
46409   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97530             90.00
46410   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97110             77.00
46411   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97140             72.00
46412   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97035             44.00
46413   Florida   Spine   0621160610101025   10/16/2018   Bill     11/9/2018     97010             60.00
46414   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     G0283             44.00
46415   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     99211             77.00
46416   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97530             90.00
46417   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97110             77.00
46418   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97112             77.00
46419   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97140             72.00
46420   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97010             60.00
46421   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     G0283             44.00
46422   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     99211             77.00
46423   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97530             90.00
46424   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97110             77.00
46425   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97112             77.00
46426   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97140             72.00
46427   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97010             60.00
46428   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97039             44.00
46429   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     99211             77.00
46430   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97530             90.00
46431   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97110             77.00
46432   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97140             72.00
46433   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     97010             60.00
46434   Florida   Spine   0612515580101019   8/12/2018    Bill     11/9/2018     G0283             44.00
46435   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     99211             77.00
46436   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97110             77.00
46437   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97112             77.00
46438   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97140             72.00
46439   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     97010             60.00
46440   Florida   Spine   0506668640101021   9/27/2018    Bill     11/9/2018     G0283             44.00
46441   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     99211             77.00
46442   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97530             90.00
46443   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97112             77.00
46444   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97140             72.00
46445   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     G0283             44.00
46446   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97010             60.00
46447   Florida   Spine   0548259410101084   10/20/2018   Bill     11/9/2018     97035             44.00
46448   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     99212            105.00
46449   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97530             90.00
46450   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97110             77.00
46451   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97140             72.00
46452   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     G0283             44.00
46453   Florida   Spine   0473510660101094   9/13/2018    Bill     11/9/2018     97010             60.00
46454   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     99211             77.00
46455   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97530             90.00
46456   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97110             77.00
46457   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97112             77.00
46458   Florida   Spine   0205247890101074   8/9/2018     Bill     11/9/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 912 of
                                                   2767

46459   Florida   Spine   0205247890101074   8/9/2018    Bill      11/9/2018     G0283             44.00
46460   Florida   Spine   0205247890101074   8/9/2018    Bill      11/9/2018     97010             60.00
46461   Florida   Spine   0425763400101028   8/22/2018   Bill      11/9/2018     99212            105.00
46462   Florida   Spine   0425763400101028   8/22/2018   Bill      11/9/2018     97530             90.00
46463   Florida   Spine   0425763400101028   8/22/2018   Bill      11/9/2018     97110             77.00
46464   Florida   Spine   0425763400101028   8/22/2018   Bill      11/9/2018     97140             72.00
46465   Florida   Spine   0425763400101028   8/22/2018   Bill      11/9/2018     97010             60.00
46466   Florida   Spine   0425763400101028   8/22/2018   Bill      11/9/2018     G0283             44.00
46467   Florida   Spine   0485898940101018   9/4/2018    Bill      11/9/2018     99211             77.00
46468   Florida   Spine   0485898940101018   9/4/2018    Bill      11/9/2018     97530             90.00
46469   Florida   Spine   0485898940101018   9/4/2018    Bill      11/9/2018     97112             77.00
46470   Florida   Spine   0485898940101018   9/4/2018    Bill      11/9/2018     97140             72.00
46471   Florida   Spine   0485898940101018   9/4/2018    Bill      11/9/2018     G0283             44.00
46472   Florida   Spine   0485898940101018   9/4/2018    Bill      11/9/2018     97010             60.00
46473   Florida   Spine   0363199880101044   7/27/2018   Bill      11/9/2018     97010             60.00
46474   Florida   Spine   0363199880101044   7/27/2018   Bill      11/9/2018     99211             77.00
46475   Florida   Spine   0363199880101044   7/27/2018   Bill      11/9/2018     97530             90.00
46476   Florida   Spine   0363199880101044   7/27/2018   Bill      11/9/2018     97110             77.00
46477   Florida   Spine   0363199880101044   7/27/2018   Bill      11/9/2018     97112             77.00
46478   Florida   Spine   0363199880101044   7/27/2018   Bill      11/9/2018     97140             72.00
46479   Florida   Spine   0363199880101044   7/27/2018   Bill      11/9/2018     G0283             44.00
46480   Florida   Spine   0636194630101015   8/21/2018   Bill      11/9/2018     99211             77.00
46481   Florida   Spine   0636194630101015   8/21/2018   Bill      11/9/2018     G0283             44.00
46482   Florida   Spine   0636194630101015   8/21/2018   Bill      11/9/2018     97010             60.00
46483   Florida   Spine   0440823070101079   9/30/2018   Bill      11/9/2018     99212            105.00
46484   Florida   Spine   0440823070101079   9/30/2018   Bill      11/9/2018     97530             90.00
46485   Florida   Spine   0440823070101079   9/30/2018   Bill      11/9/2018     97110             77.00
46486   Florida   Spine   0440823070101079   9/30/2018   Bill      11/9/2018     97112             77.00
46487   Florida   Spine   0440823070101079   9/30/2018   Bill      11/9/2018     97140             72.00
46488   Florida   Spine   0440823070101079   9/30/2018   Bill      11/9/2018     G0283             44.00
46489   Florida   Spine   0440823070101079   9/30/2018   Bill      11/9/2018     97010             60.00
46490   Florida   Spine   0315339680101047   7/27/2018   Bill      11/9/2018     99213            193.00
46491   Florida   Spine   0315339680101047   7/27/2018   Bill      11/9/2018     97110             77.00
46492   Florida   Spine   0315339680101047   7/27/2018   Bill      11/9/2018     97112             77.00
46493   Florida   Spine   0315339680101047   7/27/2018   Bill      11/9/2018     97140             72.00
46494   Florida   Spine   0315339680101047   7/27/2018   Bill      11/9/2018     97010             60.00
46495   Florida   Spine   0637247140101013   9/15/2018   Bill      11/9/2018     99211             77.00
46496   Florida   Spine   0637247140101013   9/15/2018   Bill      11/9/2018     97110             77.00
46497   Florida   Spine   0637247140101013   9/15/2018   Bill      11/9/2018     97112             77.00
46498   Florida   Spine   0637247140101013   9/15/2018   Bill      11/9/2018     97140             72.00
46499   Florida   Spine   0637247140101013   9/15/2018   Bill      11/9/2018     97010             60.00
46500   Florida   Spine   0637247140101013   9/15/2018   Bill      11/9/2018     G0283             44.00
46501   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     99211             77.00
46502   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     97530             90.00
46503   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     97112             77.00
46504   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     97140             72.00
46505   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     G0283             44.00
46506   Florida   Spine   0522201450101038   9/13/2018   Bill      11/9/2018     97010             60.00
46507   Florida   Spine   0630817080101012   9/11/2018   Bill      11/9/2018     99211             77.00
46508   Florida   Spine   0630817080101012   9/11/2018   Bill      11/9/2018     97530             90.00
46509   Florida   Spine   0630817080101012   9/11/2018   Bill      11/9/2018     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 913 of
                                                   2767

46510   Florida   Spine   0630817080101012   9/11/2018    Bill     11/9/2018     97140             72.00
46511   Florida   Spine   0630817080101012   9/11/2018    Bill     11/9/2018     G0283             44.00
46512   Florida   Spine   0630817080101012   9/11/2018    Bill     11/9/2018     97010             60.00
46513   Florida   Spine   0630817080101012   9/11/2018    Bill     11/9/2018     97012             55.00
46514   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     99211             77.00
46515   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97530             90.00
46516   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97110             77.00
46517   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97140             72.00
46518   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     G0283             44.00
46519   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97010             60.00
46520   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     99211             77.00
46521   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97530             90.00
46522   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97112             77.00
46523   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97140             72.00
46524   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     G0283             44.00
46525   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97010             60.00
46526   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     99211             77.00
46527   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     97110             77.00
46528   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     97140             72.00
46529   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     G0283             44.00
46530   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     97010             60.00
46531   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     97035             44.00
46532   Florida   Spine   0591217000101027   10/5/2018    Bill     11/9/2018     97039             44.00
46533   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     99211             77.00
46534   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97530             90.00
46535   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97112             77.00
46536   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97140             72.00
46537   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     G0283             44.00
46538   Florida   Spine   0182226700101067   9/14/2018    Bill     11/9/2018     97010             60.00
46539   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     99212            105.00
46540   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     97112             77.00
46541   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     97110             77.00
46542   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     97140             72.00
46543   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     97010             60.00
46544   Florida   Spine   0541932450101035   9/25/2018    Bill     11/9/2018     G0283             44.00
46545   Florida   Spine   0614204860101019   10/13/2018   Bill     11/9/2018     99203            275.00
46546   Florida   Spine   0614204860101019   10/13/2018   Bill     11/9/2018     97140             72.00
46547   Florida   Spine   0614204860101019   10/13/2018   Bill     11/9/2018     G0283             44.00
46548   Florida   Spine   0614204860101019   10/13/2018   Bill     11/9/2018     97010             60.00
46549   Florida   Spine   0614204860101019   10/13/2018   Bill     11/9/2018     97035             44.00
46550   Florida   Spine   0614204860101019   10/13/2018   Bill     11/9/2018     A4556             22.00
46551   Florida   Spine   0483970510101017   9/24/2018    Bill     11/9/2018     99211             77.00
46552   Florida   Spine   0483970510101017   9/24/2018    Bill     11/9/2018     97530             90.00
46553   Florida   Spine   0483970510101017   9/24/2018    Bill     11/9/2018     97112             77.00
46554   Florida   Spine   0483970510101017   9/24/2018    Bill     11/9/2018     97140             72.00
46555   Florida   Spine   0483970510101017   9/24/2018    Bill     11/9/2018     G0283             44.00
46556   Florida   Spine   0483970510101017   9/24/2018    Bill     11/9/2018     97010             60.00
46557   Florida   Spine   0483970510101017   9/24/2018    Bill     11/9/2018     97035             44.00
46558   Florida   Spine   0469571730101023   8/27/2018    Bill     11/9/2018     99211             77.00
46559   Florida   Spine   0469571730101023   8/27/2018    Bill     11/9/2018     97530             90.00
46560   Florida   Spine   0469571730101023   8/27/2018    Bill     11/9/2018     97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 914 of
                                                   2767

46561   Florida   Spine   0469571730101023   8/27/2018    Bill     11/9/2018     97140             72.00
46562   Florida   Spine   0469571730101023   8/27/2018    Bill     11/9/2018     G0283             44.00
46563   Florida   Spine   0469571730101023   8/27/2018    Bill     11/9/2018     97010             60.00
46564   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     99211             77.00
46565   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     97530             90.00
46566   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     97112             77.00
46567   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     97140             72.00
46568   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     G0283             44.00
46569   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     97010             60.00
46570   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     97035             44.00
46571   Florida   Spine   0151402780101064   8/30/2018    Bill     11/9/2018     99211             77.00
46572   Florida   Spine   0151402780101064   8/30/2018    Bill     11/9/2018     97530             90.00
46573   Florida   Spine   0151402780101064   8/30/2018    Bill     11/9/2018     97110             77.00
46574   Florida   Spine   0151402780101064   8/30/2018    Bill     11/9/2018     97140             72.00
46575   Florida   Spine   0151402780101064   8/30/2018    Bill     11/9/2018     97035             44.00
46576   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     99211             77.00
46577   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97530             90.00
46578   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97112             77.00
46579   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97140             72.00
46580   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97010             60.00
46581   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     G0283             44.00
46582   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     99211             77.00
46583   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97530             90.00
46584   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97110             77.00
46585   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97112             77.00
46586   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97140             72.00
46587   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     97010             60.00
46588   Florida   Spine   0590632340101027   9/1/2018     Bill     11/9/2018     G0283             44.00
46589   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     99211             77.00
46590   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     97530             90.00
46591   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     97112             77.00
46592   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     97140             72.00
46593   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     97035             44.00
46594   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     97010             60.00
46595   Florida   Spine   0410085190101175   10/12/2018   Bill     11/9/2018     G0283             44.00
46596   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     99211             77.00
46597   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97530             90.00
46598   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97110             77.00
46599   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97140             72.00
46600   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97010             60.00
46601   Florida   Spine   0338463930101095   9/6/2018     Bill     11/9/2018     97039             44.00
46602   Florida   Spine   0550747500101043   7/6/2018     Bill     11/9/2018     99213            193.00
46603   Florida   Spine   0550747500101043   7/6/2018     Bill     11/9/2018     97530             90.00
46604   Florida   Spine   0550747500101043   7/6/2018     Bill     11/9/2018     97112             77.00
46605   Florida   Spine   0550747500101043   7/6/2018     Bill     11/9/2018     97140             72.00
46606   Florida   Spine   0550747500101043   7/6/2018     Bill     11/9/2018     97010             60.00
46607   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     99212            105.00
46608   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97110             77.00
46609   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97112             77.00
46610   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97140             72.00
46611   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 915 of
                                                   2767

46612   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     G0283             44.00
46613   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     99211             77.00
46614   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     97530             90.00
46615   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     97112             77.00
46616   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     97140             72.00
46617   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     97010             60.00
46618   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     G0283             44.00
46619   Florida   Spine   0551288340101082   7/23/2018    Bill     11/9/2018     99211             77.00
46620   Florida   Spine   0551288340101082   7/23/2018    Bill     11/9/2018     97530             90.00
46621   Florida   Spine   0551288340101082   7/23/2018    Bill     11/9/2018     97110             77.00
46622   Florida   Spine   0551288340101082   7/23/2018    Bill     11/9/2018     97112             77.00
46623   Florida   Spine   0551288340101082   7/23/2018    Bill     11/9/2018     97140             72.00
46624   Florida   Spine   0551288340101082   7/23/2018    Bill     11/9/2018     97010             60.00
46625   Florida   Spine   0609243290101014   4/23/2018    Bill     11/9/2018     98941             88.00
46626   Florida   Spine   0609243290101014   4/23/2018    Bill     11/9/2018     97530             90.00
46627   Florida   Spine   0609243290101014   4/23/2018    Bill     11/9/2018     97140             72.00
46628   Florida   Spine   0609243290101014   4/23/2018    Bill     11/9/2018     97039             44.00
46629   Florida   Spine   0609243290101014   4/23/2018    Bill     11/9/2018     97010             60.00
46630   Florida   Spine   0609243290101014   4/23/2018    Bill     11/9/2018     G0283             44.00
46631   Florida   Spine   0609243290101014   4/23/2018    Bill     11/9/2018     97035             44.00
46632   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     99211             77.00
46633   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97530             90.00
46634   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97110             77.00
46635   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97012             55.00
46636   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97140             72.00
46637   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97010             60.00
46638   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     G0283             44.00
46639   Florida   Spine   0531786330101082   9/5/2018     Bill     11/9/2018     99211             77.00
46640   Florida   Spine   0531786330101082   9/5/2018     Bill     11/9/2018     97530             90.00
46641   Florida   Spine   0531786330101082   9/5/2018     Bill     11/9/2018     97112             77.00
46642   Florida   Spine   0531786330101082   9/5/2018     Bill     11/9/2018     97140             72.00
46643   Florida   Spine   0531786330101082   9/5/2018     Bill     11/9/2018     97012             55.00
46644   Florida   Spine   0531786330101082   9/5/2018     Bill     11/9/2018     97010             60.00
46645   Florida   Spine   0531786330101082   9/5/2018     Bill     11/9/2018     G0283             44.00
46646   Florida   Spine   0232900440101054   10/9/2018    Bill     11/9/2018     99211             77.00
46647   Florida   Spine   0232900440101054   10/9/2018    Bill     11/9/2018     97530             90.00
46648   Florida   Spine   0232900440101054   10/9/2018    Bill     11/9/2018     97112             77.00
46649   Florida   Spine   0232900440101054   10/9/2018    Bill     11/9/2018     97012             55.00
46650   Florida   Spine   0232900440101054   10/9/2018    Bill     11/9/2018     97010             60.00
46651   Florida   Spine   0232900440101054   10/9/2018    Bill     11/9/2018     G0283             44.00
46652   Florida   Spine   0232900440101054   10/9/2018    Bill     11/9/2018     97035             44.00
46653   Florida   Spine   0553868340101022   8/15/2017    Bill     11/9/2018     99213            350.00
46654   Florida   Spine   0423563520101128   4/7/2017     Bill     11/9/2018     99213            350.00
46655   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     99211             77.00
46656   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     97530             90.00
46657   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     97140             72.00
46658   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     G0283             44.00
46659   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     97010             60.00
46660   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     97035             44.00
46661   Florida   Spine   0418490000101112   10/16/2018   Bill     11/9/2018     97039             44.00
46662   Florida   Spine   0576921340101014   6/15/2018    Bill     11/9/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 916 of
                                                   2767

46663   Florida   Spine   0576921340101014   6/15/2018    Bill     11/9/2018     97110            77.00
46664   Florida   Spine   0576921340101014   6/15/2018    Bill     11/9/2018     97112            77.00
46665   Florida   Spine   0576921340101014   6/15/2018    Bill     11/9/2018     97140            72.00
46666   Florida   Spine   0576921340101014   6/15/2018    Bill     11/9/2018     G0283            44.00
46667   Florida   Spine   0576921340101014   6/15/2018    Bill     11/9/2018     97010            60.00
46668   Florida   Spine   0424851090101035   7/10/2018    Bill     11/9/2018     99211            77.00
46669   Florida   Spine   0424851090101035   7/10/2018    Bill     11/9/2018     97530            90.00
46670   Florida   Spine   0424851090101035   7/10/2018    Bill     11/9/2018     97110            77.00
46671   Florida   Spine   0424851090101035   7/10/2018    Bill     11/9/2018     97140            72.00
46672   Florida   Spine   0424851090101035   7/10/2018    Bill     11/9/2018     G0283            44.00
46673   Florida   Spine   0424851090101035   7/10/2018    Bill     11/9/2018     97010            60.00
46674   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     99211            77.00
46675   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     97530            90.00
46676   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     97140            72.00
46677   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     G0283            44.00
46678   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     97010            60.00
46679   Florida   Spine   0463040140101029   9/29/2018    Bill     11/9/2018     97035            44.00
46680   Florida   Spine   0541348780101068   7/6/2018     Bill     11/9/2018     99211            77.00
46681   Florida   Spine   0541348780101068   7/6/2018     Bill     11/9/2018     97110            77.00
46682   Florida   Spine   0541348780101068   7/6/2018     Bill     11/9/2018     97112            77.00
46683   Florida   Spine   0541348780101068   7/6/2018     Bill     11/9/2018     97140            72.00
46684   Florida   Spine   0541348780101068   7/6/2018     Bill     11/9/2018     G0283            44.00
46685   Florida   Spine   0541348780101068   7/6/2018     Bill     11/9/2018     97010            60.00
46686   Florida   Spine   0496217780101011   1/19/2018    Bill     11/9/2018     97140            72.00
46687   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     99211            77.00
46688   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97530            90.00
46689   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97112            77.00
46690   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97140            72.00
46691   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97012            55.00
46692   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     97010            60.00
46693   Florida   Spine   0602339590101030   9/29/2018    Bill     11/9/2018     G0283            44.00
46694   Florida   Spine   0333094770101070   9/20/2018    Bill     11/9/2018     99211            77.00
46695   Florida   Spine   0333094770101070   9/20/2018    Bill     11/9/2018     97530            90.00
46696   Florida   Spine   0333094770101070   9/20/2018    Bill     11/9/2018     97110            77.00
46697   Florida   Spine   0333094770101070   9/20/2018    Bill     11/9/2018     97112            77.00
46698   Florida   Spine   0333094770101070   9/20/2018    Bill     11/9/2018     97140            72.00
46699   Florida   Spine   0333094770101070   9/20/2018    Bill     11/9/2018     97010            60.00
46700   Florida   Spine   0333094770101070   9/20/2018    Bill     11/9/2018     G0283            44.00
46701   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     99211            77.00
46702   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     97140            72.00
46703   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     97010            60.00
46704   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     G0283            44.00
46705   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     97110            77.00
46706   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     97530            90.00
46707   Florida   Spine   0609769120101014   10/17/2018   Bill     11/9/2018     97035            44.00
46708   Florida   Spine   0505637720101012   7/25/2018    Bill     11/9/2018     99211            77.00
46709   Florida   Spine   0505637720101012   7/25/2018    Bill     11/9/2018     97530            90.00
46710   Florida   Spine   0505637720101012   7/25/2018    Bill     11/9/2018     97110            77.00
46711   Florida   Spine   0505637720101012   7/25/2018    Bill     11/9/2018     97140            72.00
46712   Florida   Spine   0505637720101012   7/25/2018    Bill     11/9/2018     97035            44.00
46713   Florida   Spine   0505637720101012   7/25/2018    Bill     11/9/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 917 of
                                                   2767

46714   Florida   Spine   0505637720101012   7/25/2018    Bill     11/9/2018     G0283            44.00
46715   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     99211            77.00
46716   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     97110            77.00
46717   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     97112            77.00
46718   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     97140            72.00
46719   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     97010            60.00
46720   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     G0283            44.00
46721   Florida   Spine   0323179960101030   9/10/2018    Bill     11/9/2018     97530            90.00
46722   Florida   Spine   0610658470101020   8/21/2018    Bill     11/9/2018     98941            88.00
46723   Florida   Spine   0610658470101020   8/21/2018    Bill     11/9/2018     97530            90.00
46724   Florida   Spine   0610658470101020   8/21/2018    Bill     11/9/2018     97012            55.00
46725   Florida   Spine   0610658470101020   8/21/2018    Bill     11/9/2018     97140            72.00
46726   Florida   Spine   0610658470101020   8/21/2018    Bill     11/9/2018     97010            60.00
46727   Florida   Spine   0610658470101020   8/21/2018    Bill     11/9/2018     G0283            44.00
46728   Florida   Spine   0610658470101020   8/21/2018    Bill     11/9/2018     97110            77.00
46729   Florida   Spine   0394625550101073   10/22/2018   Bill     11/9/2018     99211            77.00
46730   Florida   Spine   0394625550101073   10/22/2018   Bill     11/9/2018     97530            90.00
46731   Florida   Spine   0394625550101073   10/22/2018   Bill     11/9/2018     97110            77.00
46732   Florida   Spine   0394625550101073   10/22/2018   Bill     11/9/2018     97140            72.00
46733   Florida   Spine   0394625550101073   10/22/2018   Bill     11/9/2018     97010            60.00
46734   Florida   Spine   0394625550101073   10/22/2018   Bill     11/9/2018     G0283            44.00
46735   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     99211            77.00
46736   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97110            77.00
46737   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97112            77.00
46738   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     97010            60.00
46739   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     G0283            44.00
46740   Florida   Spine   0588428840101029   9/3/2018     Bill     11/9/2018     99211            77.00
46741   Florida   Spine   0588428840101029   9/3/2018     Bill     11/9/2018     97110            77.00
46742   Florida   Spine   0588428840101029   9/3/2018     Bill     11/9/2018     97112            77.00
46743   Florida   Spine   0588428840101029   9/3/2018     Bill     11/9/2018     97012            55.00
46744   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     99211            77.00
46745   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     97530            90.00
46746   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     97110            77.00
46747   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     97112            77.00
46748   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     97140            72.00
46749   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     G0283            44.00
46750   Florida   Spine   0363199880101044   7/27/2018    Bill     11/9/2018     97010            60.00
46751   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     98941            88.00
46752   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     97110            77.00
46753   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     97112            77.00
46754   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     97039            44.00
46755   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     97140            72.00
46756   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     97010            60.00
46757   Florida   Spine   0581565190101054   8/18/2018    Bill     11/9/2018     G0283            44.00
46758   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     99211            77.00
46759   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97530            90.00
46760   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97110            77.00
46761   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97112            77.00
46762   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97140            72.00
46763   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     G0283            44.00
46764   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 918 of
                                                   2767

46765   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     99211            77.00
46766   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     97530            90.00
46767   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     97110            77.00
46768   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     97140            72.00
46769   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     G0283            44.00
46770   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     97010            60.00
46771   Florida   Spine   0605935260101049   9/14/2018    Bill     11/9/2018     97039            44.00
46772   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     98941            88.00
46773   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97530            90.00
46774   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97012            55.00
46775   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97140            72.00
46776   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97035            44.00
46777   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     97010            60.00
46778   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     G0283            44.00
46779   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     99211            77.00
46780   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     97530            90.00
46781   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     97110            77.00
46782   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     97112            77.00
46783   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     97140            72.00
46784   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     G0283            44.00
46785   Florida   Spine   0413886060101105   8/31/2018    Bill     11/9/2018     97010            60.00
46786   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     99211            77.00
46787   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     97530            90.00
46788   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     97112            77.00
46789   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     97140            72.00
46790   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     97010            60.00
46791   Florida   Spine   0609211730101027   8/10/2018    Bill     11/9/2018     G0283            44.00
46792   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     99211            77.00
46793   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     97530            90.00
46794   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     97110            77.00
46795   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     97112            77.00
46796   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     97140            72.00
46797   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     G0283            44.00
46798   Florida   Spine   0440823070101079   9/30/2018    Bill     11/9/2018     97010            60.00
46799   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     98941            88.00
46800   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     97110            77.00
46801   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     97112            77.00
46802   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     97012            55.00
46803   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     97140            72.00
46804   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     97010            60.00
46805   Florida   Spine   0611345670101013   7/4/2018     Bill     11/9/2018     G0283            44.00
46806   Florida   Spine   0394319240101053   8/2/2018     Bill     11/9/2018     99211            77.00
46807   Florida   Spine   0394319240101053   8/2/2018     Bill     11/9/2018     97110            77.00
46808   Florida   Spine   0394319240101053   8/2/2018     Bill     11/9/2018     97112            77.00
46809   Florida   Spine   0394319240101053   8/2/2018     Bill     11/9/2018     97140            72.00
46810   Florida   Spine   0394319240101053   8/2/2018     Bill     11/9/2018     97010            60.00
46811   Florida   Spine   0394319240101053   8/2/2018     Bill     11/9/2018     G0283            44.00
46812   Florida   Spine   0394319240101053   8/2/2018     Bill     11/9/2018     97530            90.00
46813   Florida   Spine   0538615450101015   7/26/2018    Bill     11/9/2018     99211            77.00
46814   Florida   Spine   0538615450101015   7/26/2018    Bill     11/9/2018     97110            77.00
46815   Florida   Spine   0538615450101015   7/26/2018    Bill     11/9/2018     97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 919 of
                                                   2767

46816   Florida   Spine   0538615450101015   7/26/2018    Bill     11/9/2018     97010             60.00
46817   Florida   Spine   0538615450101015   7/26/2018    Bill     11/9/2018     G0283             44.00
46818   Florida   Spine   0538615450101015   7/26/2018    Bill     11/9/2018     97140             72.00
46819   Florida   Spine   0618043800101028   8/28/2018    Bill     11/9/2018     99213            350.00
46820   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     99211             77.00
46821   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     97530             90.00
46822   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     97110             77.00
46823   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     97140             72.00
46824   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     97010             60.00
46825   Florida   Spine   0586247710101030   10/2/2018    Bill     11/9/2018     G0283             44.00
46826   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     99211             77.00
46827   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97530             90.00
46828   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97112             77.00
46829   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97140             72.00
46830   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     G0283             44.00
46831   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97010             60.00
46832   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     99211             77.00
46833   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     97530             90.00
46834   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     97110             77.00
46835   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     97140             72.00
46836   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     G0283             44.00
46837   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     97010             60.00
46838   Florida   Spine   0329895090101038   10/21/2018   Bill     11/9/2018     97039             44.00
46839   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     99211             77.00
46840   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97530             90.00
46841   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97110             77.00
46842   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97140             72.00
46843   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     G0283             44.00
46844   Florida   Spine   0522201450101038   9/13/2018    Bill     11/9/2018     97010             60.00
46845   Florida   Spine   0630817080101012   9/11/2018    Bill     11/9/2018     99211             77.00
46846   Florida   Spine   0630817080101012   9/11/2018    Bill     11/9/2018     97530             90.00
46847   Florida   Spine   0630817080101012   9/11/2018    Bill     11/9/2018     97140             72.00
46848   Florida   Spine   0630817080101012   9/11/2018    Bill     11/9/2018     G0283             44.00
46849   Florida   Spine   0630817080101012   9/11/2018    Bill     11/9/2018     97010             60.00
46850   Florida   Spine   0630817080101012   9/11/2018    Bill     11/9/2018     97035             44.00
46851   Florida   Spine   0630817080101012   9/11/2018    Bill     11/9/2018     97039             44.00
46852   Florida   Spine   0530469460101153   9/27/2018    Bill     11/9/2018     99211             77.00
46853   Florida   Spine   0530469460101153   9/27/2018    Bill     11/9/2018     97530             90.00
46854   Florida   Spine   0530469460101153   9/27/2018    Bill     11/9/2018     97140             72.00
46855   Florida   Spine   0530469460101153   9/27/2018    Bill     11/9/2018     G0283             44.00
46856   Florida   Spine   0530469460101153   9/27/2018    Bill     11/9/2018     97010             60.00
46857   Florida   Spine   0530469460101153   9/27/2018    Bill     11/9/2018     97035             44.00
46858   Florida   Spine   0530469460101153   9/27/2018    Bill     11/9/2018     97012             55.00
46859   Florida   Spine   0521432040101037   9/27/2018    Bill     11/9/2018     99211             77.00
46860   Florida   Spine   0521432040101037   9/27/2018    Bill     11/9/2018     97530             90.00
46861   Florida   Spine   0521432040101037   9/27/2018    Bill     11/9/2018     97110             77.00
46862   Florida   Spine   0521432040101037   9/27/2018    Bill     11/9/2018     97140             72.00
46863   Florida   Spine   0521432040101037   9/27/2018    Bill     11/9/2018     G0283             44.00
46864   Florida   Spine   0521432040101037   9/27/2018    Bill     11/9/2018     97010             60.00
46865   Florida   Spine   0521432040101037   9/27/2018    Bill     11/9/2018     97039             44.00
46866   Florida   Spine   0419182290101055   9/22/2018    Bill     11/9/2018     99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 920 of
                                                   2767

46867   Florida   Spine   0419182290101055   9/22/2018   Bill      11/9/2018     97530             90.00
46868   Florida   Spine   0419182290101055   9/22/2018   Bill      11/9/2018     97110             77.00
46869   Florida   Spine   0419182290101055   9/22/2018   Bill      11/9/2018     97012             55.00
46870   Florida   Spine   0419182290101055   9/22/2018   Bill      11/9/2018     97140             72.00
46871   Florida   Spine   0419182290101055   9/22/2018   Bill      11/9/2018     97010             60.00
46872   Florida   Spine   0419182290101055   9/22/2018   Bill      11/9/2018     G0283             44.00
46873   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     98941             88.00
46874   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     97110             77.00
46875   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     97112             77.00
46876   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     97012             55.00
46877   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     97140             72.00
46878   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     97010             60.00
46879   Florida   Spine   0386824120101016   7/4/2018    Bill      11/9/2018     G0283             44.00
46880   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     98941             88.00
46881   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     97110             77.00
46882   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     97112             77.00
46883   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     97140             72.00
46884   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     97012             55.00
46885   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     97010             60.00
46886   Florida   Spine   0629895190101018   7/26/2018   Bill      11/9/2018     G0283             44.00
46887   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     99211             77.00
46888   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97530             90.00
46889   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97112             77.00
46890   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97140             72.00
46891   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     G0283             44.00
46892   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97010             60.00
46893   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     99211             77.00
46894   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97530             90.00
46895   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97112             77.00
46896   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97140             72.00
46897   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     G0283             44.00
46898   Florida   Spine   0182226700101067   9/14/2018   Bill      11/9/2018     97010             60.00
46899   Florida   Spine   0541932450101035   9/25/2018   Bill      11/9/2018     99211             77.00
46900   Florida   Spine   0541932450101035   9/25/2018   Bill      11/9/2018     97112             77.00
46901   Florida   Spine   0541932450101035   9/25/2018   Bill      11/9/2018     97110             77.00
46902   Florida   Spine   0541932450101035   9/25/2018   Bill      11/9/2018     97140             72.00
46903   Florida   Spine   0541932450101035   9/25/2018   Bill      11/9/2018     97010             60.00
46904   Florida   Spine   0541932450101035   9/25/2018   Bill      11/9/2018     G0283             44.00
46905   Florida   Spine   0421599570101073   9/19/2018   Bill      11/9/2018     99211             77.00
46906   Florida   Spine   0421599570101073   9/19/2018   Bill      11/9/2018     97530             90.00
46907   Florida   Spine   0421599570101073   9/19/2018   Bill      11/9/2018     97140             72.00
46908   Florida   Spine   0421599570101073   9/19/2018   Bill      11/9/2018     G0283             44.00
46909   Florida   Spine   0421599570101073   9/19/2018   Bill      11/9/2018     97010             60.00
46910   Florida   Spine   0421599570101073   9/19/2018   Bill      11/9/2018     97035             44.00
46911   Florida   Spine   0421599570101073   9/19/2018   Bill      11/9/2018     97012             55.00
46912   Florida   Spine   0354135220101055   3/19/2018   Bill      11/9/2018     99213            350.00
46913   Florida   Spine   0471870030101030   8/23/2018   Bill      11/9/2018     99211             77.00
46914   Florida   Spine   0471870030101030   8/23/2018   Bill      11/9/2018     97530             90.00
46915   Florida   Spine   0471870030101030   8/23/2018   Bill      11/9/2018     97110             77.00
46916   Florida   Spine   0471870030101030   8/23/2018   Bill      11/9/2018     97112             77.00
46917   Florida   Spine   0471870030101030   8/23/2018   Bill      11/9/2018     97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 921 of
                                                   2767

46918   Florida   Spine   0471870030101030   8/23/2018    Bill     11/9/2018     G0283             44.00
46919   Florida   Spine   0471870030101030   8/23/2018    Bill     11/9/2018     97010             60.00
46920   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     99211             77.00
46921   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     97530             90.00
46922   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     97110             77.00
46923   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     97140             72.00
46924   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     G0283             44.00
46925   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     97010             60.00
46926   Florida   Spine   0178242940101284   9/21/2018    Bill     11/9/2018     97012             55.00
46927   Florida   Spine   0359773980101058   8/4/2018     Bill     11/9/2018     99211             77.00
46928   Florida   Spine   0359773980101058   8/4/2018     Bill     11/9/2018     97530             90.00
46929   Florida   Spine   0359773980101058   8/4/2018     Bill     11/9/2018     97110             77.00
46930   Florida   Spine   0359773980101058   8/4/2018     Bill     11/9/2018     97140             72.00
46931   Florida   Spine   0359773980101058   8/4/2018     Bill     11/9/2018     G0283             44.00
46932   Florida   Spine   0359773980101058   8/4/2018     Bill     11/9/2018     97010             60.00
46933   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     97012             55.00
46934   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     99211             77.00
46935   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     97530             90.00
46936   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     97112             77.00
46937   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     97140             72.00
46938   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     G0283             44.00
46939   Florida   Spine   0450027330101062   6/25/2018    Bill     11/9/2018     97010             60.00
46940   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     99211             77.00
46941   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97530             90.00
46942   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97112             77.00
46943   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97140             72.00
46944   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97035             44.00
46945   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     97010             60.00
46946   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     G0283             44.00
46947   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     99211             77.00
46948   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97530             90.00
46949   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97112             77.00
46950   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97012             55.00
46951   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97035             44.00
46952   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     97010             60.00
46953   Florida   Spine   0473861090101133   10/10/2018   Bill     11/9/2018     G0283             44.00
46954   Florida   Spine   0498703510101080   10/4/2018    Bill     11/9/2018     99203            275.00
46955   Florida   Spine   0498703510101080   10/4/2018    Bill     11/9/2018     97140             72.00
46956   Florida   Spine   0498703510101080   10/4/2018    Bill     11/9/2018     97035             44.00
46957   Florida   Spine   0498703510101080   10/4/2018    Bill     11/9/2018     97010             60.00
46958   Florida   Spine   0498703510101080   10/4/2018    Bill     11/9/2018     G0283             44.00
46959   Florida   Spine   0498703510101080   10/4/2018    Bill     11/9/2018     A4556             22.00
46960   Florida   Spine   0416366540101055   6/17/2018    Bill     11/9/2018     99213            350.00
46961   Florida   Spine   0612293240101015   9/5/2018     Bill     11/9/2018     99214            400.00
46962   Florida   Spine   0640612610101014   9/16/2018    Bill     11/9/2018     99204            700.00
46963   Florida   Spine   0538604060101078   9/24/2018    Bill     11/9/2018     99203            500.00
46964   Florida   Spine   0350667540101054   11/11/2017   Bill     11/9/2018     99213            350.00
46965   Florida   Spine   0461479820101010   7/20/2018    Bill     11/9/2018     99213            350.00
46966   Florida   Spine   0353180690101095   9/5/2018     Bill     11/9/2018     99213            350.00
46967   Florida   Spine   0129397080101039   9/2/2018     Bill     11/9/2018     99213            350.00
46968   Florida   Spine   0381614850101061   5/13/2018    Bill     11/9/2018     99213            350.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 922 of
                                                   2767

46969   Florida   Spine   0511644680101026   4/25/2018    Bill     11/9/2018     99213              350.00
46970   Florida   Spine   0284599390101077   10/13/2018   Bill     11/9/2018     99203              500.00
46971   Florida   Spine   0594745790101010   10/20/2018   Bill     11/9/2018     99203              500.00
46972   Florida   Spine   0405858240101156   7/5/2018     Bill     11/9/2018     99213              350.00
46973   Florida   Spine   0405858240101156   7/5/2018     Bill     11/9/2018     62321            2,100.00
46974   Florida   Spine   0405858240101156   7/5/2018     Bill     11/9/2018     J2001              105.00
46975   Florida   Spine   0405858240101156   7/5/2018     Bill     11/9/2018     J3301               70.00
46976   Florida   Spine   0405858240101156   7/5/2018     Bill     11/9/2018     Q9965               25.00
46977   Florida   Spine   0412249030101047   9/24/2018    Bill     11/9/2018     99203              500.00
46978   Florida   Spine   0091464420101311   8/25/2018    Bill     11/9/2018     99213              350.00
46979   Florida   Spine   0554122210101038   10/2/2018    Bill     11/9/2018     99213              350.00
46980   Florida   Spine   0554122210101046   9/29/2018    Bill     11/9/2018     99213              350.00
46981   Florida   Spine   0438561890101085   6/9/2018     Bill     11/17/2018    99203              500.00
46982   Florida   Spine   0582390370101017   12/19/2017   Bill     11/17/2018    99213              350.00
46983   Florida   Spine   0272208500101035   3/20/2018    Bill     11/17/2018    99213              350.00
46984   Florida   Spine   0419182290101055   9/22/2018    Bill     11/17/2018    99203              500.00
46985   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    99211               77.00
46986   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    97530               90.00
46987   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    97110               77.00
46988   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    97112               77.00
46989   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    97140               72.00
46990   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    97010               60.00
46991   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    G0283               44.00
46992   Florida   Spine   0537302130101019   7/30/2018    Bill     11/17/2018    99213              193.00
46993   Florida   Spine   0537302130101019   7/30/2018    Bill     11/17/2018    97530               90.00
46994   Florida   Spine   0537302130101019   7/30/2018    Bill     11/17/2018    97140               72.00
46995   Florida   Spine   0537302130101019   7/30/2018    Bill     11/17/2018    97010               60.00
46996   Florida   Spine   0537302130101019   7/30/2018    Bill     11/17/2018    G0283               44.00
46997   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    72148            1,950.00
46998   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    73721            1,750.00
46999   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    99203              275.00
47000   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97035               44.00
47001   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97010               60.00
47002   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    G0283               44.00
47003   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    A4556               22.00
47004   Florida   Spine   0605935260101049   9/14/2018    Bill     11/17/2018    99203              275.00
47005   Florida   Spine   0605935260101049   9/14/2018    Bill     11/17/2018    97140               72.00
47006   Florida   Spine   0605935260101049   9/14/2018    Bill     11/17/2018    G0283               44.00
47007   Florida   Spine   0605935260101049   9/14/2018    Bill     11/17/2018    97010               60.00
47008   Florida   Spine   0605935260101049   9/14/2018    Bill     11/17/2018    97035               44.00
47009   Florida   Spine   0605935260101049   9/14/2018    Bill     11/17/2018    A4556               22.00
47010   Florida   Spine   0410085190101175   10/12/2018   Bill     11/17/2018    72141            1,950.00
47011   Florida   Spine   0410085190101175   10/12/2018   Bill     11/17/2018    72148            1,950.00
47012   Florida   Spine   0361242710101065   10/17/2018   Bill     11/17/2018    72148            1,950.00
47013   Florida   Spine   0361242710101065   10/17/2018   Bill     11/17/2018    72141            1,950.00
47014   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    72141            1,950.00
47015   Florida   Spine   0473510660101094   9/13/2018    Bill     11/17/2018    99211               77.00
47016   Florida   Spine   0473510660101094   9/13/2018    Bill     11/17/2018    97530               90.00
47017   Florida   Spine   0473510660101094   9/13/2018    Bill     11/17/2018    97110               77.00
47018   Florida   Spine   0473510660101094   9/13/2018    Bill     11/17/2018    97140               72.00
47019   Florida   Spine   0473510660101094   9/13/2018    Bill     11/17/2018    G0283               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 923 of
                                                   2767

47020   Florida   Spine   0473510660101094   9/13/2018    Bill     11/17/2018    97010             60.00
47021   Florida   Spine   0413886060101105   8/31/2018    Bill     11/17/2018    99211             77.00
47022   Florida   Spine   0413886060101105   8/31/2018    Bill     11/17/2018    97530             90.00
47023   Florida   Spine   0413886060101105   8/31/2018    Bill     11/17/2018    97110             77.00
47024   Florida   Spine   0413886060101105   8/31/2018    Bill     11/17/2018    97112             77.00
47025   Florida   Spine   0413886060101105   8/31/2018    Bill     11/17/2018    97140             72.00
47026   Florida   Spine   0413886060101105   8/31/2018    Bill     11/17/2018    G0283             44.00
47027   Florida   Spine   0413886060101105   8/31/2018    Bill     11/17/2018    97010             60.00
47028   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    99214             77.00
47029   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97530             90.00
47030   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97110             77.00
47031   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97140             72.00
47032   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    G0283             44.00
47033   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97010             60.00
47034   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97012             55.00
47035   Florida   Spine   0471870030101030   8/23/2018    Bill     11/17/2018    99211             77.00
47036   Florida   Spine   0471870030101030   8/23/2018    Bill     11/17/2018    97530             90.00
47037   Florida   Spine   0471870030101030   8/23/2018    Bill     11/17/2018    97110             77.00
47038   Florida   Spine   0471870030101030   8/23/2018    Bill     11/17/2018    97112             77.00
47039   Florida   Spine   0471870030101030   8/23/2018    Bill     11/17/2018    97140             72.00
47040   Florida   Spine   0471870030101030   8/23/2018    Bill     11/17/2018    G0283             44.00
47041   Florida   Spine   0471870030101030   8/23/2018    Bill     11/17/2018    97010             60.00
47042   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    99211             77.00
47043   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    97530             90.00
47044   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    97110             77.00
47045   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    97140             72.00
47046   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    97035             44.00
47047   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    97010             60.00
47048   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    G0283             44.00
47049   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    99211             77.00
47050   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    97530             90.00
47051   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    97112             77.00
47052   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    97140             72.00
47053   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    G0283             44.00
47054   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    97010             60.00
47055   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    99211             77.00
47056   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97530             90.00
47057   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97110             77.00
47058   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97140             72.00
47059   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    G0283             44.00
47060   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97010             60.00
47061   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97039             44.00
47062   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    99211             77.00
47063   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    97530             90.00
47064   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    97110             77.00
47065   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    97140             72.00
47066   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    G0283             44.00
47067   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    97010             60.00
47068   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    97035             44.00
47069   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    99203            275.00
47070   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 924 of
                                                   2767

47071   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    G0283            44.00
47072   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    97010            60.00
47073   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    A4556            22.00
47074   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    99211            77.00
47075   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97110            77.00
47076   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97140            72.00
47077   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    G0283            44.00
47078   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97010            60.00
47079   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97035            44.00
47080   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97012            55.00
47081   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    99211            77.00
47082   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97530            90.00
47083   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97112            77.00
47084   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97140            72.00
47085   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    G0283            44.00
47086   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97010            60.00
47087   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    99211            77.00
47088   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97530            90.00
47089   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97112            77.00
47090   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97140            72.00
47091   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97010            60.00
47092   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    G0283            44.00
47093   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    99211            77.00
47094   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97530            90.00
47095   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97110            77.00
47096   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97112            77.00
47097   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97140            72.00
47098   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97010            60.00
47099   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    G0283            44.00
47100   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    99211            77.00
47101   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    97530            90.00
47102   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    97110            77.00
47103   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    97112            77.00
47104   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    97140            72.00
47105   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    97010            60.00
47106   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    G0283            44.00
47107   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97530            90.00
47108   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97110            77.00
47109   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97112            77.00
47110   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97140            72.00
47111   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97010            60.00
47112   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    G0283            44.00
47113   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    99211            77.00
47114   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    97530            90.00
47115   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    97112            77.00
47116   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    97140            72.00
47117   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    97010            60.00
47118   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    98941            88.00
47119   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    97530            90.00
47120   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    97012            55.00
47121   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 925 of
                                                   2767

47122   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    97035             44.00
47123   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    97010             60.00
47124   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    G0283             44.00
47125   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    99211             77.00
47126   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    97110             77.00
47127   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    97112             77.00
47128   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    97012             55.00
47129   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    97140             72.00
47130   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    97010             60.00
47131   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    G0283             44.00
47132   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    99203            275.00
47133   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    97140             72.00
47134   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    97035             44.00
47135   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    97010             60.00
47136   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    G0283             44.00
47137   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    A4556             22.00
47138   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    98941             88.00
47139   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    97110             77.00
47140   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    97112             77.00
47141   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    97140             72.00
47142   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    97010             60.00
47143   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    G0283             44.00
47144   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    99211             77.00
47145   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97530             90.00
47146   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97112             77.00
47147   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97140             72.00
47148   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97035             44.00
47149   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97010             60.00
47150   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    G0283             44.00
47151   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    99211             77.00
47152   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97035             44.00
47153   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97010             60.00
47154   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    G0283             44.00
47155   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97110             77.00
47156   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97140             72.00
47157   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97530             90.00
47158   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    99211             77.00
47159   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97530             90.00
47160   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97110             77.00
47161   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97140             72.00
47162   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97010             60.00
47163   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    99211             77.00
47164   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97110             77.00
47165   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97112             77.00
47166   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97140             72.00
47167   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97010             60.00
47168   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    G0283             44.00
47169   Florida   Spine   0637247140101013   9/15/2018    Bill     11/17/2018    99211             77.00
47170   Florida   Spine   0637247140101013   9/15/2018    Bill     11/17/2018    97110             77.00
47171   Florida   Spine   0637247140101013   9/15/2018    Bill     11/17/2018    97112             77.00
47172   Florida   Spine   0637247140101013   9/15/2018    Bill     11/17/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 926 of
                                                   2767

47173   Florida   Spine   0637247140101013   9/15/2018   Bill      11/17/2018    97010             60.00
47174   Florida   Spine   0637247140101013   9/15/2018   Bill      11/17/2018    G0283             44.00
47175   Florida   Spine   0547354780101011   9/15/2018   Bill      11/17/2018    97010             60.00
47176   Florida   Spine   0547354780101011   9/15/2018   Bill      11/17/2018    97140             72.00
47177   Florida   Spine   0547354780101011   9/15/2018   Bill      11/17/2018    97530             90.00
47178   Florida   Spine   0547354780101011   9/15/2018   Bill      11/17/2018    99211             77.00
47179   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    99211             77.00
47180   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    97110             77.00
47181   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    97112             77.00
47182   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    97012             55.00
47183   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    97140             72.00
47184   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    97010             60.00
47185   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    G0283             44.00
47186   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    G0283             44.00
47187   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    99211             77.00
47188   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    97530             90.00
47189   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    97110             77.00
47190   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    97112             77.00
47191   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    97140             72.00
47192   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    97010             60.00
47193   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    G0283             44.00
47194   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    99211             77.00
47195   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    97530             90.00
47196   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    97112             77.00
47197   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    97140             72.00
47198   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    97010             60.00
47199   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    G0283             44.00
47200   Florida   Spine   0570408390101017   10/8/2017   Bill      11/17/2018    99213            193.00
47201   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    99211             77.00
47202   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97530             90.00
47203   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97110             77.00
47204   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97140             72.00
47205   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    G0283             44.00
47206   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97010             60.00
47207   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97039             44.00
47208   Florida   Spine   0464837650101011   5/23/2018   Bill      11/17/2018    99211             77.00
47209   Florida   Spine   0464837650101011   5/23/2018   Bill      11/17/2018    97530             90.00
47210   Florida   Spine   0464837650101011   5/23/2018   Bill      11/17/2018    97112             77.00
47211   Florida   Spine   0464837650101011   5/23/2018   Bill      11/17/2018    97140             72.00
47212   Florida   Spine   0464837650101011   5/23/2018   Bill      11/17/2018    G0283             44.00
47213   Florida   Spine   0464837650101011   5/23/2018   Bill      11/17/2018    97010             60.00
47214   Florida   Spine   0464837650101011   5/23/2018   Bill      11/17/2018    97012             55.00
47215   Florida   Spine   0189280400101136   7/23/2018   Bill      11/17/2018    99211             77.00
47216   Florida   Spine   0189280400101136   7/23/2018   Bill      11/17/2018    97530             90.00
47217   Florida   Spine   0189280400101136   7/23/2018   Bill      11/17/2018    97110             77.00
47218   Florida   Spine   0189280400101136   7/23/2018   Bill      11/17/2018    97140             72.00
47219   Florida   Spine   0189280400101136   7/23/2018   Bill      11/17/2018    G0283             44.00
47220   Florida   Spine   0189280400101136   7/23/2018   Bill      11/17/2018    97010             60.00
47221   Florida   Spine   0101858710101055   9/18/2018   Bill      11/17/2018    99211             77.00
47222   Florida   Spine   0101858710101055   9/18/2018   Bill      11/17/2018    97530             90.00
47223   Florida   Spine   0101858710101055   9/18/2018   Bill      11/17/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 927 of
                                                   2767

47224   Florida   Spine   0101858710101055   9/18/2018    Bill     11/17/2018    97112            77.00
47225   Florida   Spine   0101858710101055   9/18/2018    Bill     11/17/2018    97140            72.00
47226   Florida   Spine   0101858710101055   9/18/2018    Bill     11/17/2018    G0283            44.00
47227   Florida   Spine   0101858710101055   9/18/2018    Bill     11/17/2018    97010            60.00
47228   Florida   Spine   0624873670101035   9/23/2018    Bill     11/17/2018    99211            77.00
47229   Florida   Spine   0624873670101035   9/23/2018    Bill     11/17/2018    97530            90.00
47230   Florida   Spine   0624873670101035   9/23/2018    Bill     11/17/2018    97110            77.00
47231   Florida   Spine   0624873670101035   9/23/2018    Bill     11/17/2018    97140            72.00
47232   Florida   Spine   0624873670101035   9/23/2018    Bill     11/17/2018    G0283            44.00
47233   Florida   Spine   0624873670101035   9/23/2018    Bill     11/17/2018    97010            60.00
47234   Florida   Spine   0496113930101029   9/18/2018    Bill     11/17/2018    99211            77.00
47235   Florida   Spine   0496113930101029   9/18/2018    Bill     11/17/2018    97110            77.00
47236   Florida   Spine   0496113930101029   9/18/2018    Bill     11/17/2018    97112            77.00
47237   Florida   Spine   0496113930101029   9/18/2018    Bill     11/17/2018    97140            72.00
47238   Florida   Spine   0496113930101029   9/18/2018    Bill     11/17/2018    G0283            44.00
47239   Florida   Spine   0496113930101029   9/18/2018    Bill     11/17/2018    97010            60.00
47240   Florida   Spine   0087644080101323   8/1/2018     Bill     11/17/2018    99211            77.00
47241   Florida   Spine   0087644080101323   8/1/2018     Bill     11/17/2018    97110            77.00
47242   Florida   Spine   0087644080101323   8/1/2018     Bill     11/17/2018    97112            77.00
47243   Florida   Spine   0087644080101323   8/1/2018     Bill     11/17/2018    97140            72.00
47244   Florida   Spine   0087644080101323   8/1/2018     Bill     11/17/2018    G0283            44.00
47245   Florida   Spine   0087644080101323   8/1/2018     Bill     11/17/2018    97010            60.00
47246   Florida   Spine   0353180690101095   9/5/2018     Bill     11/17/2018    99211            77.00
47247   Florida   Spine   0353180690101095   9/5/2018     Bill     11/17/2018    97110            77.00
47248   Florida   Spine   0353180690101095   9/5/2018     Bill     11/17/2018    97112            77.00
47249   Florida   Spine   0353180690101095   9/5/2018     Bill     11/17/2018    97010            60.00
47250   Florida   Spine   0353180690101095   9/5/2018     Bill     11/17/2018    G0283            44.00
47251   Florida   Spine   0443427780101028   9/18/2018    Bill     11/17/2018    99211            77.00
47252   Florida   Spine   0443427780101028   9/18/2018    Bill     11/17/2018    97110            77.00
47253   Florida   Spine   0443427780101028   9/18/2018    Bill     11/17/2018    97112            77.00
47254   Florida   Spine   0443427780101028   9/18/2018    Bill     11/17/2018    97140            72.00
47255   Florida   Spine   0443427780101028   9/18/2018    Bill     11/17/2018    G0283            44.00
47256   Florida   Spine   0443427780101028   9/18/2018    Bill     11/17/2018    97010            60.00
47257   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    98941            88.00
47258   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97530            90.00
47259   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97140            72.00
47260   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    G0283            44.00
47261   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97010            60.00
47262   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97035            44.00
47263   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97012            55.00
47264   Florida   Spine   0497122060101054   4/19/2018    Bill     11/17/2018    99211            77.00
47265   Florida   Spine   0497122060101054   4/19/2018    Bill     11/17/2018    97530            90.00
47266   Florida   Spine   0497122060101054   4/19/2018    Bill     11/17/2018    97110            77.00
47267   Florida   Spine   0497122060101054   4/19/2018    Bill     11/17/2018    97140            72.00
47268   Florida   Spine   0497122060101054   4/19/2018    Bill     11/17/2018    G0283            44.00
47269   Florida   Spine   0497122060101054   4/19/2018    Bill     11/17/2018    97010            60.00
47270   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97039            44.00
47271   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    99211            77.00
47272   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97530            90.00
47273   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97140            72.00
47274   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 928 of
                                                   2767

47275   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97010            60.00
47276   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97035            44.00
47277   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    99211            77.00
47278   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    97530            90.00
47279   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    97112            77.00
47280   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    97140            72.00
47281   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    G0283            44.00
47282   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    97010            60.00
47283   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    97012            55.00
47284   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    99211            77.00
47285   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    97530            90.00
47286   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    97110            77.00
47287   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    97140            72.00
47288   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    97010            60.00
47289   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    G0283            44.00
47290   Florida   Spine   0476372090101047   9/18/2018    Bill     11/17/2018    99211            77.00
47291   Florida   Spine   0476372090101047   9/18/2018    Bill     11/17/2018    97530            90.00
47292   Florida   Spine   0476372090101047   9/18/2018    Bill     11/17/2018    97110            77.00
47293   Florida   Spine   0476372090101047   9/18/2018    Bill     11/17/2018    97140            72.00
47294   Florida   Spine   0476372090101047   9/18/2018    Bill     11/17/2018    97010            60.00
47295   Florida   Spine   0476372090101047   9/18/2018    Bill     11/17/2018    G0283            44.00
47296   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    99211            77.00
47297   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97530            90.00
47298   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97110            77.00
47299   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97140            72.00
47300   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97010            60.00
47301   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    G0283            44.00
47302   Florida   Spine   0612515580101019   8/12/2018    Bill     11/17/2018    99211            77.00
47303   Florida   Spine   0612515580101019   8/12/2018    Bill     11/17/2018    97530            90.00
47304   Florida   Spine   0612515580101019   8/12/2018    Bill     11/17/2018    97110            77.00
47305   Florida   Spine   0612515580101019   8/12/2018    Bill     11/17/2018    97140            72.00
47306   Florida   Spine   0612515580101019   8/12/2018    Bill     11/17/2018    97010            60.00
47307   Florida   Spine   0612515580101019   8/12/2018    Bill     11/17/2018    G0283            44.00
47308   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    99211            77.00
47309   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97530            90.00
47310   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97112            77.00
47311   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97140            72.00
47312   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97035            44.00
47313   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97010            60.00
47314   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    G0283            44.00
47315   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    99211            77.00
47316   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97530            90.00
47317   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97110            77.00
47318   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97012            55.00
47319   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97140            72.00
47320   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97010            60.00
47321   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    G0283            44.00
47322   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    99211            77.00
47323   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    97530            90.00
47324   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    97110            77.00
47325   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 929 of
                                                   2767

47326   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    97010             60.00
47327   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    G0283             44.00
47328   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    99211             77.00
47329   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    97530             90.00
47330   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    97112             77.00
47331   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    97140             72.00
47332   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    G0283             44.00
47333   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    97010             60.00
47334   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    99203            275.00
47335   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    A4556             22.00
47336   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    99211             77.00
47337   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    97530             90.00
47338   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    97110             77.00
47339   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    97014             72.00
47340   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    G0283             44.00
47341   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    97010             60.00
47342   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    G0283             44.00
47343   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    99211             77.00
47344   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97110             77.00
47345   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97140             77.00
47346   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97140             72.00
47347   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97010             60.00
47348   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    G0283             44.00
47349   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    99212            105.00
47350   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    97530             90.00
47351   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    97110             77.00
47352   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    97112             77.00
47353   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    97140             72.00
47354   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    G0283             44.00
47355   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    97010             60.00
47356   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    99211             77.00
47357   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    G0283             44.00
47358   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97010             60.00
47359   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    99211             77.00
47360   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97530             90.00
47361   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97110             77.00
47362   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97112             77.00
47363   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97140             72.00
47364   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    G0283             44.00
47365   Florida   Spine   0612293240101015   9/5/2018     Bill     11/17/2018    99211             77.00
47366   Florida   Spine   0612293240101015   9/5/2018     Bill     11/17/2018    97110             77.00
47367   Florida   Spine   0612293240101015   9/5/2018     Bill     11/17/2018    97112             77.00
47368   Florida   Spine   0612293240101015   9/5/2018     Bill     11/17/2018    97140             72.00
47369   Florida   Spine   0612293240101015   9/5/2018     Bill     11/17/2018    97010             60.00
47370   Florida   Spine   0612293240101015   9/5/2018     Bill     11/17/2018    G0283             44.00
47371   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    99211             77.00
47372   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97530             90.00
47373   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97112             77.00
47374   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97140             72.00
47375   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    G0283             44.00
47376   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 930 of
                                                   2767

47377   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    99211            77.00
47378   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    97530            90.00
47379   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    97110            77.00
47380   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    97140            72.00
47381   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    G0283            44.00
47382   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    97010            60.00
47383   Florida   Spine   0589981940101058   10/4/2018   Bill      11/17/2018    99211            77.00
47384   Florida   Spine   0589981940101058   10/4/2018   Bill      11/17/2018    97530            90.00
47385   Florida   Spine   0589981940101058   10/4/2018   Bill      11/17/2018    97112            77.00
47386   Florida   Spine   0589981940101058   10/4/2018   Bill      11/17/2018    97140            72.00
47387   Florida   Spine   0589981940101058   10/4/2018   Bill      11/17/2018    G0283            44.00
47388   Florida   Spine   0589981940101058   10/4/2018   Bill      11/17/2018    97010            60.00
47389   Florida   Spine   0589981940101058   10/4/2018   Bill      11/17/2018    97035            44.00
47390   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    99211            77.00
47391   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97530            90.00
47392   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97012            55.00
47393   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97140            72.00
47394   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97035            44.00
47395   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97010            60.00
47396   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    G0283            44.00
47397   Florida   Spine   0640612610101014   9/16/2018   Bill      11/17/2018    99211            77.00
47398   Florida   Spine   0640612610101014   9/16/2018   Bill      11/17/2018    97530            90.00
47399   Florida   Spine   0640612610101014   9/16/2018   Bill      11/17/2018    97110            77.00
47400   Florida   Spine   0640612610101014   9/16/2018   Bill      11/17/2018    97140            72.00
47401   Florida   Spine   0640612610101014   9/16/2018   Bill      11/17/2018    97010            60.00
47402   Florida   Spine   0640612610101014   9/16/2018   Bill      11/17/2018    G0283            44.00
47403   Florida   Spine   0505637720101012   7/25/2018   Bill      11/17/2018    99211            77.00
47404   Florida   Spine   0505637720101012   7/25/2018   Bill      11/17/2018    97530            90.00
47405   Florida   Spine   0505637720101012   7/25/2018   Bill      11/17/2018    97110            77.00
47406   Florida   Spine   0505637720101012   7/25/2018   Bill      11/17/2018    97140            72.00
47407   Florida   Spine   0505637720101012   7/25/2018   Bill      11/17/2018    97035            44.00
47408   Florida   Spine   0505637720101012   7/25/2018   Bill      11/17/2018    97010            60.00
47409   Florida   Spine   0505637720101012   7/25/2018   Bill      11/17/2018    G0283            44.00
47410   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    99211            77.00
47411   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97530            90.00
47412   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97112            77.00
47413   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97140            72.00
47414   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97012            55.00
47415   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97010            60.00
47416   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    G0283            44.00
47417   Florida   Spine   0359773980101058   8/4/2018    Bill      11/17/2018    99211            77.00
47418   Florida   Spine   0359773980101058   8/4/2018    Bill      11/17/2018    97530            90.00
47419   Florida   Spine   0359773980101058   8/4/2018    Bill      11/17/2018    97110            77.00
47420   Florida   Spine   0359773980101058   8/4/2018    Bill      11/17/2018    97140            72.00
47421   Florida   Spine   0359773980101058   8/4/2018    Bill      11/17/2018    G0283            44.00
47422   Florida   Spine   0359773980101058   8/4/2018    Bill      11/17/2018    97010            60.00
47423   Florida   Spine   0359773980101058   8/4/2018    Bill      11/17/2018    97039            44.00
47424   Florida   Spine   0443427780101028   9/18/2018   Bill      11/17/2018    99211            77.00
47425   Florida   Spine   0443427780101028   9/18/2018   Bill      11/17/2018    97110            77.00
47426   Florida   Spine   0443427780101028   9/18/2018   Bill      11/17/2018    97112            77.00
47427   Florida   Spine   0443427780101028   9/18/2018   Bill      11/17/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 931 of
                                                   2767

47428   Florida   Spine   0443427780101028   9/18/2018    Bill     11/17/2018    G0283               44.00
47429   Florida   Spine   0443427780101028   9/18/2018    Bill     11/17/2018    97010               60.00
47430   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    72141            1,950.00
47431   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    99211               77.00
47432   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97530               90.00
47433   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97110               77.00
47434   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97140               72.00
47435   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    G0283               44.00
47436   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97010               60.00
47437   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97012               55.00
47438   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    99211               77.00
47439   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    97530               90.00
47440   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    97140               72.00
47441   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    G0283               44.00
47442   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    97010               60.00
47443   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    97035               44.00
47444   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    97039               44.00
47445   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    99211               77.00
47446   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    97530               90.00
47447   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    97110               77.00
47448   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    97140               72.00
47449   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    97010               60.00
47450   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    G0283               44.00
47451   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    72148            1,950.00
47452   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    72141            1,950.00
47453   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    99211               77.00
47454   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    97530               90.00
47455   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    97110               77.00
47456   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    97140               72.00
47457   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    G0283               44.00
47458   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    97010               60.00
47459   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    97012               55.00
47460   Florida   Spine   0541932450101035   9/25/2018    Bill     11/17/2018    99211               77.00
47461   Florida   Spine   0541932450101035   9/25/2018    Bill     11/17/2018    97110               77.00
47462   Florida   Spine   0541932450101035   9/25/2018    Bill     11/17/2018    97112               77.00
47463   Florida   Spine   0541932450101035   9/25/2018    Bill     11/17/2018    97140               72.00
47464   Florida   Spine   0541932450101035   9/25/2018    Bill     11/17/2018    97010               60.00
47465   Florida   Spine   0541932450101035   9/25/2018    Bill     11/17/2018    G0283               44.00
47466   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    99211               77.00
47467   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97530               90.00
47468   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97112               77.00
47469   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97140               72.00
47470   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    G0283               44.00
47471   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97010               60.00
47472   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97035               44.00
47473   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    99211               77.00
47474   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97530               90.00
47475   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97110               77.00
47476   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97140               72.00
47477   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    G0283               44.00
47478   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 932 of
                                                   2767

47479   Florida   Spine   0591217000101027   10/5/2018   Bill      11/17/2018    97039            44.00
47480   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    99211            77.00
47481   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97530            90.00
47482   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97110            77.00
47483   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97112            77.00
47484   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97140            72.00
47485   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97010            60.00
47486   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    G0283            44.00
47487   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    99211            77.00
47488   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97530            90.00
47489   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97110            77.00
47490   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97112            77.00
47491   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97140            72.00
47492   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97010            60.00
47493   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    G0283            44.00
47494   Florida   Spine   0358177500101021   9/1/2018    Bill      11/17/2018    97010            60.00
47495   Florida   Spine   0358177500101021   9/1/2018    Bill      11/17/2018    97140            72.00
47496   Florida   Spine   0358177500101021   9/1/2018    Bill      11/17/2018    97112            77.00
47497   Florida   Spine   0358177500101021   9/1/2018    Bill      11/17/2018    97530            90.00
47498   Florida   Spine   0358177500101021   9/1/2018    Bill      11/17/2018    99211            77.00
47499   Florida   Spine   0358177500101021   9/1/2018    Bill      11/17/2018    99211            77.00
47500   Florida   Spine   0358177500101021   9/1/2018    Bill      11/17/2018    97530            90.00
47501   Florida   Spine   0358177500101021   9/1/2018    Bill      11/17/2018    97112            77.00
47502   Florida   Spine   0358177500101021   9/1/2018    Bill      11/17/2018    97140            72.00
47503   Florida   Spine   0358177500101021   9/1/2018    Bill      11/17/2018    97010            60.00
47504   Florida   Spine   0358177500101021   9/1/2018    Bill      11/17/2018    G0283            44.00
47505   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    99211            77.00
47506   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97530            90.00
47507   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97112            77.00
47508   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97140            72.00
47509   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97010            60.00
47510   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    G0283            44.00
47511   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    99211            77.00
47512   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97530            90.00
47513   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97110            77.00
47514   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97112            77.00
47515   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97140            72.00
47516   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97010            60.00
47517   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    G0283            44.00
47518   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    99211            77.00
47519   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    97530            90.00
47520   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    97110            77.00
47521   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    97112            77.00
47522   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    97140            72.00
47523   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    97010            60.00
47524   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    G0283            44.00
47525   Florida   Spine   0618043800101028   8/28/2018   Bill      11/17/2018    99211            77.00
47526   Florida   Spine   0618043800101028   8/28/2018   Bill      11/17/2018    97530            90.00
47527   Florida   Spine   0618043800101028   8/28/2018   Bill      11/17/2018    97110            77.00
47528   Florida   Spine   0618043800101028   8/28/2018   Bill      11/17/2018    97112            77.00
47529   Florida   Spine   0618043800101028   8/28/2018   Bill      11/17/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 933 of
                                                   2767

47530   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    97010             60.00
47531   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    G0283             44.00
47532   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    99211             77.00
47533   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97530             90.00
47534   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97110             77.00
47535   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97112             77.00
47536   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97140             72.00
47537   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97010             60.00
47538   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    G0283             44.00
47539   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    99211             77.00
47540   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    97530             90.00
47541   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    97112             77.00
47542   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    97140             72.00
47543   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    97010             60.00
47544   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    99212            105.00
47545   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    97530             90.00
47546   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    97110             77.00
47547   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    97012             55.00
47548   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    97140             72.00
47549   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    97010             60.00
47550   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    G0283             44.00
47551   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    99211             77.00
47552   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    97530             90.00
47553   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    97112             77.00
47554   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    97140             72.00
47555   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    97035             44.00
47556   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    97010             60.00
47557   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    G0283             44.00
47558   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    G0283             44.00
47559   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    97039             44.00
47560   Florida   Spine   0448947090101066   9/17/2018    Bill     11/17/2018    99211             77.00
47561   Florida   Spine   0448947090101066   9/17/2018    Bill     11/17/2018    97530             90.00
47562   Florida   Spine   0448947090101066   9/17/2018    Bill     11/17/2018    97110             77.00
47563   Florida   Spine   0448947090101066   9/17/2018    Bill     11/17/2018    97112             77.00
47564   Florida   Spine   0448947090101066   9/17/2018    Bill     11/17/2018    97140             72.00
47565   Florida   Spine   0448947090101066   9/17/2018    Bill     11/17/2018    97010             60.00
47566   Florida   Spine   0448947090101066   9/17/2018    Bill     11/17/2018    G0283             44.00
47567   Florida   Spine   0425763400101028   8/22/2018    Bill     11/17/2018    99211             77.00
47568   Florida   Spine   0425763400101028   8/22/2018    Bill     11/17/2018    97110             77.00
47569   Florida   Spine   0425763400101028   8/22/2018    Bill     11/17/2018    97112             77.00
47570   Florida   Spine   0425763400101028   8/22/2018    Bill     11/17/2018    97140             72.00
47571   Florida   Spine   0425763400101028   8/22/2018    Bill     11/17/2018    97010             60.00
47572   Florida   Spine   0425763400101028   8/22/2018    Bill     11/17/2018    G0283             44.00
47573   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    99211             77.00
47574   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97530             90.00
47575   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97112             77.00
47576   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97140             72.00
47577   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97035             44.00
47578   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97010             60.00
47579   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    G0283             44.00
47580   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 934 of
                                                   2767

47581   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97530             90.00
47582   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97110             77.00
47583   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97140             72.00
47584   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97010             60.00
47585   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    G0283             44.00
47586   Florida   Spine   0495085200101015   7/17/2018    Bill     11/17/2018    99211             77.00
47587   Florida   Spine   0495085200101015   7/17/2018    Bill     11/17/2018    97530             90.00
47588   Florida   Spine   0495085200101015   7/17/2018    Bill     11/17/2018    97110             77.00
47589   Florida   Spine   0495085200101015   7/17/2018    Bill     11/17/2018    97012             55.00
47590   Florida   Spine   0495085200101015   7/17/2018    Bill     11/17/2018    97140             72.00
47591   Florida   Spine   0495085200101015   7/17/2018    Bill     11/17/2018    97010             60.00
47592   Florida   Spine   0495085200101015   7/17/2018    Bill     11/17/2018    G0283             44.00
47593   Florida   Spine   0076778310101050   8/14/2018    Bill     11/17/2018    99211             77.00
47594   Florida   Spine   0076778310101050   8/14/2018    Bill     11/17/2018    97530             90.00
47595   Florida   Spine   0076778310101050   8/14/2018    Bill     11/17/2018    97112             77.00
47596   Florida   Spine   0076778310101050   8/14/2018    Bill     11/17/2018    97140             72.00
47597   Florida   Spine   0076778310101050   8/14/2018    Bill     11/17/2018    97010             60.00
47598   Florida   Spine   0076778310101050   8/14/2018    Bill     11/17/2018    G0283             44.00
47599   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    98941             88.00
47600   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    97110             77.00
47601   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    97112             77.00
47602   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    97140             72.00
47603   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    97039             44.00
47604   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    97010             60.00
47605   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    G0283             44.00
47606   Florida   Spine   0547354780101011   9/15/2018    Bill     11/17/2018    97010             60.00
47607   Florida   Spine   0547354780101011   9/15/2018    Bill     11/17/2018    97140             72.00
47608   Florida   Spine   0547354780101011   9/15/2018    Bill     11/17/2018    97112             77.00
47609   Florida   Spine   0547354780101011   9/15/2018    Bill     11/17/2018    97530             90.00
47610   Florida   Spine   0547354780101011   9/15/2018    Bill     11/17/2018    99211             77.00
47611   Florida   Spine   0588428840101029   9/3/2018     Bill     11/17/2018    99211             77.00
47612   Florida   Spine   0588428840101029   9/3/2018     Bill     11/17/2018    97110             77.00
47613   Florida   Spine   0588428840101029   9/3/2018     Bill     11/17/2018    97112             77.00
47614   Florida   Spine   0588428840101029   9/3/2018     Bill     11/17/2018    97140             72.00
47615   Florida   Spine   0588428840101029   9/3/2018     Bill     11/17/2018    97010             60.00
47616   Florida   Spine   0588428840101029   9/3/2018     Bill     11/17/2018    G0283             44.00
47617   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    99212            105.00
47618   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    97530             90.00
47619   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    97112             77.00
47620   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    97140             72.00
47621   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    G0283             44.00
47622   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    97010             60.00
47623   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    97035             44.00
47624   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    99211             77.00
47625   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    97530             90.00
47626   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    97110             77.00
47627   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    97140             72.00
47628   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    G0283             44.00
47629   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    97010             60.00
47630   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    97039             44.00
47631   Florida   Spine   0496217780101011   1/19/2018    Bill     11/17/2018    99213            193.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 935 of
                                                   2767

47632   Florida   Spine   0496217780101011   1/19/2018   Bill      11/17/2018    97140             72.00
47633   Florida   Spine   0573827830101013   8/8/2018    Bill      11/17/2018    99211             77.00
47634   Florida   Spine   0573827830101013   8/8/2018    Bill      11/17/2018    97110             77.00
47635   Florida   Spine   0573827830101013   8/8/2018    Bill      11/17/2018    97112             77.00
47636   Florida   Spine   0573827830101013   8/8/2018    Bill      11/17/2018    97140             72.00
47637   Florida   Spine   0573827830101013   8/8/2018    Bill      11/17/2018    G0283             44.00
47638   Florida   Spine   0573827830101013   8/8/2018    Bill      11/17/2018    97010             60.00
47639   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    99211             77.00
47640   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97110             77.00
47641   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97112             77.00
47642   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97140             72.00
47643   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97010             60.00
47644   Florida   Spine   0101858710101055   9/18/2018   Bill      11/17/2018    99211             77.00
47645   Florida   Spine   0101858710101055   9/18/2018   Bill      11/17/2018    97110             77.00
47646   Florida   Spine   0101858710101055   9/18/2018   Bill      11/17/2018    97112             77.00
47647   Florida   Spine   0101858710101055   9/18/2018   Bill      11/17/2018    97140             72.00
47648   Florida   Spine   0101858710101055   9/18/2018   Bill      11/17/2018    G0283             44.00
47649   Florida   Spine   0101858710101055   9/18/2018   Bill      11/17/2018    97010             60.00
47650   Florida   Spine   0624873670101035   9/23/2018   Bill      11/17/2018    97039             44.00
47651   Florida   Spine   0624873670101035   9/23/2018   Bill      11/17/2018    99211             77.00
47652   Florida   Spine   0624873670101035   9/23/2018   Bill      11/17/2018    97530             90.00
47653   Florida   Spine   0624873670101035   9/23/2018   Bill      11/17/2018    97140             72.00
47654   Florida   Spine   0624873670101035   9/23/2018   Bill      11/17/2018    G0283             44.00
47655   Florida   Spine   0624873670101035   9/23/2018   Bill      11/17/2018    97010             60.00
47656   Florida   Spine   0624873670101035   9/23/2018   Bill      11/17/2018    97035             44.00
47657   Florida   Spine   0580649330101017   5/23/2018   Bill      11/17/2018    99212            105.00
47658   Florida   Spine   0580649330101017   5/23/2018   Bill      11/17/2018    97530             90.00
47659   Florida   Spine   0580649330101017   5/23/2018   Bill      11/17/2018    97110             77.00
47660   Florida   Spine   0580649330101017   5/23/2018   Bill      11/17/2018    97140             72.00
47661   Florida   Spine   0580649330101017   5/23/2018   Bill      11/17/2018    G0283             44.00
47662   Florida   Spine   0580649330101017   5/23/2018   Bill      11/17/2018    97010             60.00
47663   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    98940             72.00
47664   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    97530             90.00
47665   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    97140             72.00
47666   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    G0283             44.00
47667   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    97010             60.00
47668   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    97012             55.00
47669   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    97039             44.00
47670   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    98943             72.00
47671   Florida   Spine   0496113930101029   9/18/2018   Bill      11/17/2018    99211             77.00
47672   Florida   Spine   0496113930101029   9/18/2018   Bill      11/17/2018    97110             77.00
47673   Florida   Spine   0496113930101029   9/18/2018   Bill      11/17/2018    97112             77.00
47674   Florida   Spine   0496113930101029   9/18/2018   Bill      11/17/2018    97140             72.00
47675   Florida   Spine   0496113930101029   9/18/2018   Bill      11/17/2018    G0283             44.00
47676   Florida   Spine   0496113930101029   9/18/2018   Bill      11/17/2018    97010             60.00
47677   Florida   Spine   0414874410101065   7/5/2018    Bill      11/17/2018    99211             77.00
47678   Florida   Spine   0414874410101065   7/5/2018    Bill      11/17/2018    97110             77.00
47679   Florida   Spine   0414874410101065   7/5/2018    Bill      11/17/2018    97112             77.00
47680   Florida   Spine   0414874410101065   7/5/2018    Bill      11/17/2018    97140             72.00
47681   Florida   Spine   0414874410101065   7/5/2018    Bill      11/17/2018    G0283             44.00
47682   Florida   Spine   0414874410101065   7/5/2018    Bill      11/17/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 936 of
                                                   2767

47683   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    99211             77.00
47684   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97530             90.00
47685   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97110             77.00
47686   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97140             72.00
47687   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    G0283             44.00
47688   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97010             60.00
47689   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    99211             77.00
47690   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97530             90.00
47691   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97110             77.00
47692   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97140             72.00
47693   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97010             60.00
47694   Florida   Spine   0353180690101095   9/5/2018     Bill     11/17/2018    99211             77.00
47695   Florida   Spine   0353180690101095   9/5/2018     Bill     11/17/2018    97110             77.00
47696   Florida   Spine   0353180690101095   9/5/2018     Bill     11/17/2018    97112             77.00
47697   Florida   Spine   0353180690101095   9/5/2018     Bill     11/17/2018    97010             60.00
47698   Florida   Spine   0353180690101095   9/5/2018     Bill     11/17/2018    G0283             44.00
47699   Florida   Spine   0604261670101052   8/28/2018    Bill     11/17/2018    98941             88.00
47700   Florida   Spine   0604261670101052   8/28/2018    Bill     11/17/2018    97530             90.00
47701   Florida   Spine   0604261670101052   8/28/2018    Bill     11/17/2018    97112             77.00
47702   Florida   Spine   0604261670101052   8/28/2018    Bill     11/17/2018    97140             72.00
47703   Florida   Spine   0604261670101052   8/28/2018    Bill     11/17/2018    97039             44.00
47704   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    99212            105.00
47705   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97530             90.00
47706   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97112             77.00
47707   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97140             72.00
47708   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97010             60.00
47709   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97035             44.00
47710   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    99211             77.00
47711   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97530             90.00
47712   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97140             72.00
47713   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    G0283             44.00
47714   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97010             60.00
47715   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97035             44.00
47716   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97039             44.00
47717   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    99211             77.00
47718   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97530             90.00
47719   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97140             72.00
47720   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    G0283             44.00
47721   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97010             60.00
47722   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97035             44.00
47723   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97039             44.00
47724   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    99211             77.00
47725   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97530             90.00
47726   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97112             77.00
47727   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97012             55.00
47728   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97010             60.00
47729   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    G0283             44.00
47730   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    99211             77.00
47731   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97530             90.00
47732   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97110             77.00
47733   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97012             55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 937 of
                                                   2767

47734   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97140            72.00
47735   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97010            60.00
47736   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    G0283            44.00
47737   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    99211            77.00
47738   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97530            90.00
47739   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97110            77.00
47740   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97112            77.00
47741   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97140            72.00
47742   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97010            60.00
47743   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    G0283            44.00
47744   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    99211            77.00
47745   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    97530            90.00
47746   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    97110            77.00
47747   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    97140            72.00
47748   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    97010            60.00
47749   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    G0283            44.00
47750   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    99211            77.00
47751   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97530            90.00
47752   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97112            77.00
47753   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97140            72.00
47754   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97010            60.00
47755   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    G0283            44.00
47756   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    99211            77.00
47757   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97530            90.00
47758   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97112            77.00
47759   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97140            72.00
47760   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    G0283            44.00
47761   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97010            60.00
47762   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97035            44.00
47763   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97010            60.00
47764   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97010            60.00
47765   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    99211            77.00
47766   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97530            90.00
47767   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97110            77.00
47768   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97112            77.00
47769   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97140            72.00
47770   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    G0283            44.00
47771   Florida   Spine   0363199880101044   7/27/2018    Bill     11/17/2018    99211            77.00
47772   Florida   Spine   0363199880101044   7/27/2018    Bill     11/17/2018    97530            90.00
47773   Florida   Spine   0363199880101044   7/27/2018    Bill     11/17/2018    97110            77.00
47774   Florida   Spine   0363199880101044   7/27/2018    Bill     11/17/2018    97112            77.00
47775   Florida   Spine   0363199880101044   7/27/2018    Bill     11/17/2018    97140            72.00
47776   Florida   Spine   0363199880101044   7/27/2018    Bill     11/17/2018    G0283            44.00
47777   Florida   Spine   0363199880101044   7/27/2018    Bill     11/17/2018    97010            60.00
47778   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    99211            77.00
47779   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    97530            90.00
47780   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    97112            77.00
47781   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    97140            72.00
47782   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    G0283            44.00
47783   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    97010            80.00
47784   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 938 of
                                                   2767

47785   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97530            90.00
47786   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97112            77.00
47787   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97140            72.00
47788   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    G0283            44.00
47789   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97010            60.00
47790   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    99211            77.00
47791   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97530            90.00
47792   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97110            77.00
47793   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97140            72.00
47794   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    G0283            44.00
47795   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97010            60.00
47796   Florida   Spine   0450027330101062   6/25/2018    Bill     11/17/2018    99211            77.00
47797   Florida   Spine   0450027330101062   6/25/2018    Bill     11/17/2018    97140            72.00
47798   Florida   Spine   0450027330101062   6/25/2018    Bill     11/17/2018    G0283            44.00
47799   Florida   Spine   0450027330101062   6/25/2018    Bill     11/17/2018    97010            60.00
47800   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    99211            77.00
47801   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97530            90.00
47802   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97110            77.00
47803   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97140            72.00
47804   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97010            60.00
47805   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    G0283            44.00
47806   Florida   Spine   0176564850101091   10/4/2018    Bill     11/17/2018    99211            77.00
47807   Florida   Spine   0176564850101091   10/4/2018    Bill     11/17/2018    97530            90.00
47808   Florida   Spine   0176564850101091   10/4/2018    Bill     11/17/2018    97110            77.00
47809   Florida   Spine   0176564850101091   10/4/2018    Bill     11/17/2018    97140            72.00
47810   Florida   Spine   0176564850101091   10/4/2018    Bill     11/17/2018    G0283            44.00
47811   Florida   Spine   0176564850101091   10/4/2018    Bill     11/17/2018    97010            60.00
47812   Florida   Spine   0176564850101091   10/4/2018    Bill     11/17/2018    97039            44.00
47813   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    99211            77.00
47814   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    97530            90.00
47815   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    97112            77.00
47816   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    97140            72.00
47817   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    97010            60.00
47818   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    G0283            44.00
47819   Florida   Spine   0609769120101014   10/17/2018   Bill     11/17/2018    99211            77.00
47820   Florida   Spine   0609769120101014   10/17/2018   Bill     11/17/2018    97530            90.00
47821   Florida   Spine   0609769120101014   10/17/2018   Bill     11/17/2018    97110            77.00
47822   Florida   Spine   0609769120101014   10/17/2018   Bill     11/17/2018    97140            72.00
47823   Florida   Spine   0609769120101014   10/17/2018   Bill     11/17/2018    97010            60.00
47824   Florida   Spine   0609769120101014   10/17/2018   Bill     11/17/2018    G0283            44.00
47825   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    G0283            44.00
47826   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    99211            77.00
47827   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97530            90.00
47828   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97012            55.00
47829   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97140            72.00
47830   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97035            44.00
47831   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97010            60.00
47832   Florida   Spine   0640612610101014   9/16/2018    Bill     11/17/2018    99211            77.00
47833   Florida   Spine   0640612610101014   9/16/2018    Bill     11/17/2018    97530            90.00
47834   Florida   Spine   0640612610101014   9/16/2018    Bill     11/17/2018    97110            77.00
47835   Florida   Spine   0640612610101014   9/16/2018    Bill     11/17/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 939 of
                                                   2767

47836   Florida   Spine   0640612610101014   9/16/2018    Bill     11/17/2018    97010            60.00
47837   Florida   Spine   0640612610101014   9/16/2018    Bill     11/17/2018    G0283            44.00
47838   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    99211            77.00
47839   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97530            90.00
47840   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97110            77.00
47841   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97140            72.00
47842   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    G0283            44.00
47843   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97010            60.00
47844   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97012            55.00
47845   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    99211            77.00
47846   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    97530            90.00
47847   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    97112            77.00
47848   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    97140            72.00
47849   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    97035            44.00
47850   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    97010            60.00
47851   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    G0283            44.00
47852   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    99211            77.00
47853   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97530            90.00
47854   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97112            77.00
47855   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97140            72.00
47856   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    G0283            44.00
47857   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97010            60.00
47858   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97035            44.00
47859   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    99211            77.00
47860   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    97530            90.00
47861   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    97110            77.00
47862   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    97140            72.00
47863   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    97010            60.00
47864   Florida   Spine   0498703510101080   10/4/2018    Bill     11/17/2018    G0283            44.00
47865   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    99211            77.00
47866   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    97530            90.00
47867   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    97112            77.00
47868   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    97140            72.00
47869   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    G0283            44.00
47870   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    97010            60.00
47871   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    97035            44.00
47872   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    99211            77.00
47873   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97530            90.00
47874   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97110            77.00
47875   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97140            72.00
47876   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    G0283            44.00
47877   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97010            60.00
47878   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97039            44.00
47879   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    99211            77.00
47880   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    97530            90.00
47881   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    97112            77.00
47882   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    97140            72.00
47883   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    G0283            44.00
47884   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    97010            60.00
47885   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    99211            77.00
47886   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 940 of
                                                   2767

47887   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97110            77.00
47888   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97140            72.00
47889   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    G0283            44.00
47890   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97010            60.00
47891   Florida   Spine   0591217000101027   10/5/2018    Bill     11/17/2018    97039            44.00
47892   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    99211            77.00
47893   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97530            90.00
47894   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97112            77.00
47895   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97140            72.00
47896   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97010            60.00
47897   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    G0283            44.00
47898   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    99211            77.00
47899   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97530            90.00
47900   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97110            77.00
47901   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97112            77.00
47902   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97140            72.00
47903   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97010            60.00
47904   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    G0283            44.00
47905   Florida   Spine   0333094770101070   9/20/2018    Bill     11/17/2018    99211            77.00
47906   Florida   Spine   0333094770101070   9/20/2018    Bill     11/17/2018    97530            90.00
47907   Florida   Spine   0333094770101070   9/20/2018    Bill     11/17/2018    97110            77.00
47908   Florida   Spine   0333094770101070   9/20/2018    Bill     11/17/2018    97140            72.00
47909   Florida   Spine   0333094770101070   9/20/2018    Bill     11/17/2018    97010            60.00
47910   Florida   Spine   0333094770101070   9/20/2018    Bill     11/17/2018    G0283            44.00
47911   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    99211            77.00
47912   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97530            90.00
47913   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97110            77.00
47914   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97112            77.00
47915   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97140            72.00
47916   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    97010            60.00
47917   Florida   Spine   0413035320101022   9/15/2018    Bill     11/17/2018    G0283            44.00
47918   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    99211            77.00
47919   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    97530            90.00
47920   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    97112            77.00
47921   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    97140            72.00
47922   Florida   Spine   0582439350101016   9/26/2018    Bill     11/17/2018    97010            60.00
47923   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    G0283            44.00
47924   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    98941            88.00
47925   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    97530            90.00
47926   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    97012            55.00
47927   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    97140            72.00
47928   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    97035            44.00
47929   Florida   Spine   0284599390101077   10/13/2018   Bill     11/17/2018    97010            60.00
47930   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    99211            77.00
47931   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    97530            90.00
47932   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    97140            72.00
47933   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    97035            44.00
47934   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    97010            60.00
47935   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    G0283            44.00
47936   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97035            44.00
47937   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 941 of
                                                   2767

47938   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97530            90.00
47939   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97110            77.00
47940   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97140            72.00
47941   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97010            60.00
47942   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    G0283            44.00
47943   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    99211            77.00
47944   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97530            90.00
47945   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97140            72.00
47946   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    99211            77.00
47947   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    97530            90.00
47948   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    97110            77.00
47949   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    97012            55.00
47950   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    97140            72.00
47951   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    97010            60.00
47952   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    G0283            44.00
47953   Florida   Spine   0565895540101011   9/2/2018     Bill     11/17/2018    99211            77.00
47954   Florida   Spine   0565895540101011   9/2/2018     Bill     11/17/2018    97530            90.00
47955   Florida   Spine   0565895540101011   9/2/2018     Bill     11/17/2018    97110            77.00
47956   Florida   Spine   0565895540101011   9/2/2018     Bill     11/17/2018    97112            77.00
47957   Florida   Spine   0565895540101011   9/2/2018     Bill     11/17/2018    97140            72.00
47958   Florida   Spine   0565895540101011   9/2/2018     Bill     11/17/2018    97010            60.00
47959   Florida   Spine   0565895540101011   9/2/2018     Bill     11/17/2018    G0283            44.00
47960   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    98941            88.00
47961   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    97110            77.00
47962   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    97112            77.00
47963   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    97140            72.00
47964   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    97039            44.00
47965   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    97010            60.00
47966   Florida   Spine   0581565190101054   8/18/2018    Bill     11/17/2018    G0283            44.00
47967   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    99211            77.00
47968   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97110            77.00
47969   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97112            77.00
47970   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97140            72.00
47971   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97012            55.00
47972   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97010            60.00
47973   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    G0283            44.00
47974   Florida   Spine   0637247140101013   9/15/2018    Bill     11/17/2018    99211            77.00
47975   Florida   Spine   0637247140101013   9/15/2018    Bill     11/17/2018    97110            77.00
47976   Florida   Spine   0637247140101013   9/15/2018    Bill     11/17/2018    97112            77.00
47977   Florida   Spine   0637247140101013   9/15/2018    Bill     11/17/2018    97140            72.00
47978   Florida   Spine   0637247140101013   9/15/2018    Bill     11/17/2018    97010            60.00
47979   Florida   Spine   0637247140101013   9/15/2018    Bill     11/17/2018    G0283            44.00
47980   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    99211            77.00
47981   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    97035            44.00
47982   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    97110            77.00
47983   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    97112            77.00
47984   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    97140            72.00
47985   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    97010            60.00
47986   Florida   Spine   0394319240101053   8/2/2018     Bill     11/17/2018    G0283            44.00
47987   Florida   Spine   0588428840101029   9/3/2018     Bill     11/17/2018    99211            77.00
47988   Florida   Spine   0588428840101029   9/3/2018     Bill     11/17/2018    97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 942 of
                                                   2767

47989   Florida   Spine   0588428840101029   9/3/2018    Bill      11/17/2018    97112             77.00
47990   Florida   Spine   0588428840101029   9/3/2018    Bill      11/17/2018    97140             72.00
47991   Florida   Spine   0588428840101029   9/3/2018    Bill      11/17/2018    97010             60.00
47992   Florida   Spine   0588428840101029   9/3/2018    Bill      11/17/2018    G0283             44.00
47993   Florida   Spine   0588428840101029   9/3/2018    Bill      11/17/2018    97530             90.00
47994   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    99211             77.00
47995   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    97530             90.00
47996   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    97112             77.00
47997   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    97140             72.00
47998   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    97035             44.00
47999   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    97010             60.00
48000   Florida   Spine   0609211730101027   8/10/2018   Bill      11/17/2018    G0283             44.00
48001   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    99211             77.00
48002   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97530             90.00
48003   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97110             77.00
48004   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97140             72.00
48005   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    G0283             44.00
48006   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97010             60.00
48007   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97012             55.00
48008   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    99211             77.00
48009   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97530             90.00
48010   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97110             77.00
48011   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97140             72.00
48012   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    G0283             44.00
48013   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97010             60.00
48014   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97039             44.00
48015   Florida   Spine   0463040140101029   9/29/2018   Bill      11/17/2018    99211             77.00
48016   Florida   Spine   0463040140101029   9/29/2018   Bill      11/17/2018    97530             90.00
48017   Florida   Spine   0463040140101029   9/29/2018   Bill      11/17/2018    97112             77.00
48018   Florida   Spine   0463040140101029   9/29/2018   Bill      11/17/2018    97140             72.00
48019   Florida   Spine   0463040140101029   9/29/2018   Bill      11/17/2018    G0283             44.00
48020   Florida   Spine   0463040140101029   9/29/2018   Bill      11/17/2018    97010             60.00
48021   Florida   Spine   0463040140101029   9/29/2018   Bill      11/17/2018    97035             44.00
48022   Florida   Spine   0424851090101035   7/10/2018   Bill      11/17/2018    99211             77.00
48023   Florida   Spine   0424851090101035   7/10/2018   Bill      11/17/2018    97530             90.00
48024   Florida   Spine   0424851090101035   7/10/2018   Bill      11/17/2018    97110             77.00
48025   Florida   Spine   0424851090101035   7/10/2018   Bill      11/17/2018    97112             77.00
48026   Florida   Spine   0424851090101035   7/10/2018   Bill      11/17/2018    97140             72.00
48027   Florida   Spine   0424851090101035   7/10/2018   Bill      11/17/2018    G0283             44.00
48028   Florida   Spine   0424851090101035   7/10/2018   Bill      11/17/2018    97010             60.00
48029   Florida   Spine   0532247620101018   9/28/2018   Bill      11/17/2018    99212            105.00
48030   Florida   Spine   0532247620101018   9/28/2018   Bill      11/17/2018    98940             72.00
48031   Florida   Spine   0532247620101018   9/28/2018   Bill      11/17/2018    97112             77.00
48032   Florida   Spine   0532247620101018   9/28/2018   Bill      11/17/2018    97140             72.00
48033   Florida   Spine   0532247620101018   9/28/2018   Bill      11/17/2018    G0283             44.00
48034   Florida   Spine   0532247620101018   9/28/2018   Bill      11/17/2018    97010             60.00
48035   Florida   Spine   0189280400101136   7/23/2018   Bill      11/17/2018    99211             77.00
48036   Florida   Spine   0189280400101136   7/23/2018   Bill      11/17/2018    97530             90.00
48037   Florida   Spine   0189280400101136   7/23/2018   Bill      11/17/2018    97110             77.00
48038   Florida   Spine   0189280400101136   7/23/2018   Bill      11/17/2018    97112             77.00
48039   Florida   Spine   0189280400101136   7/23/2018   Bill      11/17/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 943 of
                                                   2767

48040   Florida   Spine   0189280400101136   7/23/2018    Bill     11/17/2018    G0283             44.00
48041   Florida   Spine   0189280400101136   7/23/2018    Bill     11/17/2018    97010             60.00
48042   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    99211             77.00
48043   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97530             90.00
48044   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97110             77.00
48045   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97112             77.00
48046   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97140             72.00
48047   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97010             60.00
48048   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    99211             77.00
48049   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97530             90.00
48050   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97110             77.00
48051   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97140             72.00
48052   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    G0283             44.00
48053   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97010             60.00
48054   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    99211             77.00
48055   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97530             90.00
48056   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97110             77.00
48057   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97140             72.00
48058   Florida   Spine   0091464420101311   8/25/2018    Bill     11/17/2018    97010             60.00
48059   Florida   Spine   0523361950101034   8/9/2018     Bill     11/17/2018    98941             88.00
48060   Florida   Spine   0523361950101034   8/9/2018     Bill     11/17/2018    97530             90.00
48061   Florida   Spine   0523361950101034   8/9/2018     Bill     11/17/2018    97140             72.00
48062   Florida   Spine   0523361950101034   8/9/2018     Bill     11/17/2018    G0283             44.00
48063   Florida   Spine   0523361950101034   8/9/2018     Bill     11/17/2018    97010             60.00
48064   Florida   Spine   0523361950101034   8/9/2018     Bill     11/17/2018    97035             44.00
48065   Florida   Spine   0523361950101034   8/9/2018     Bill     11/17/2018    97039             44.00
48066   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    98941             88.00
48067   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97530             90.00
48068   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97112             77.00
48069   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97140             72.00
48070   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    G0283             44.00
48071   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97010             60.00
48072   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97012             55.00
48073   Florida   Spine   0564386410101084   8/30/2018    Bill     11/17/2018    99212            105.00
48074   Florida   Spine   0564386410101084   8/30/2018    Bill     11/17/2018    97530             90.00
48075   Florida   Spine   0564386410101084   8/30/2018    Bill     11/17/2018    97140             72.00
48076   Florida   Spine   0564386410101084   8/30/2018    Bill     11/17/2018    G0283             44.00
48077   Florida   Spine   0564386410101084   8/30/2018    Bill     11/17/2018    97010             60.00
48078   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    99211             77.00
48079   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97530             90.00
48080   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97140             72.00
48081   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    G0283             44.00
48082   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97010             60.00
48083   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97035             44.00
48084   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97039             44.00
48085   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    99211             77.00
48086   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    97110             77.00
48087   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    97112             77.00
48088   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    97140             72.00
48089   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    G0283             44.00
48090   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 944 of
                                                   2767

48091   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    99211             77.00
48092   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    97530             90.00
48093   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    97110             77.00
48094   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    97140             72.00
48095   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    97010             60.00
48096   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    G0283             44.00
48097   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    99211             77.00
48098   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97530             90.00
48099   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97110             77.00
48100   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97035             44.00
48101   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    99211             77.00
48102   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97530             90.00
48103   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97112             77.00
48104   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97140             72.00
48105   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97012             55.00
48106   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97010             60.00
48107   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    G0283             44.00
48108   Florida   Spine   0633704110101013   8/18/2018    Bill     11/17/2018    99211             77.00
48109   Florida   Spine   0633704110101013   8/18/2018    Bill     11/17/2018    97530             90.00
48110   Florida   Spine   0633704110101013   8/18/2018    Bill     11/17/2018    97110             77.00
48111   Florida   Spine   0633704110101013   8/18/2018    Bill     11/17/2018    97140             72.00
48112   Florida   Spine   0633704110101013   8/18/2018    Bill     11/17/2018    97039             44.00
48113   Florida   Spine   0633704110101013   8/18/2018    Bill     11/17/2018    97010             60.00
48114   Florida   Spine   0633704110101013   8/18/2018    Bill     11/17/2018    G0283             44.00
48115   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    G0283             44.00
48116   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    99211             77.00
48117   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97530             90.00
48118   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97112             77.00
48119   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97012             55.00
48120   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97140             72.00
48121   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97010             60.00
48122   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    99213            193.00
48123   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    97530             90.00
48124   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    97110             77.00
48125   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    97140             72.00
48126   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    97010             60.00
48127   Florida   Spine   0375827250101048   5/11/2018    Bill     11/17/2018    G0283             44.00
48128   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    99211             77.00
48129   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97530             90.00
48130   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97112             77.00
48131   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97140             72.00
48132   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97010             60.00
48133   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    G0283             44.00
48134   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97035             44.00
48135   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    99211             77.00
48136   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    97530             90.00
48137   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    97110             77.00
48138   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    97014             72.00
48139   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    97010             60.00
48140   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    G0283             44.00
48141   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 945 of
                                                   2767

48142   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97530            90.00
48143   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97110            77.00
48144   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97140            72.00
48145   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97010            60.00
48146   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    G0283            44.00
48147   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    98940            72.00
48148   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97530            90.00
48149   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97110            77.00
48150   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97112            77.00
48151   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97140            72.00
48152   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97010            60.00
48153   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    G0283            44.00
48154   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    99211            77.00
48155   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    97530            90.00
48156   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    97110            77.00
48157   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    97140            72.00
48158   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    G0283            44.00
48159   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    97010            60.00
48160   Florida   Spine   0485898940101018   9/4/2018     Bill     11/17/2018    97112            77.00
48161   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    99211            77.00
48162   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97530            90.00
48163   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97112            77.00
48164   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97140            72.00
48165   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    G0283            44.00
48166   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97010            60.00
48167   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97035            44.00
48168   Florida   Spine   0491774990101012   8/9/2018     Bill     11/17/2018    99211            77.00
48169   Florida   Spine   0491774990101012   8/9/2018     Bill     11/17/2018    97530            90.00
48170   Florida   Spine   0491774990101012   8/9/2018     Bill     11/17/2018    97112            77.00
48171   Florida   Spine   0491774990101012   8/9/2018     Bill     11/17/2018    97140            72.00
48172   Florida   Spine   0491774990101012   8/9/2018     Bill     11/17/2018    G0283            44.00
48173   Florida   Spine   0491774990101012   8/9/2018     Bill     11/17/2018    97010            60.00
48174   Florida   Spine   0491774990101012   8/9/2018     Bill     11/17/2018    97035            44.00
48175   Florida   Spine   0554889790101022   8/22/2018    Bill     11/17/2018    99211            77.00
48176   Florida   Spine   0554889790101022   8/22/2018    Bill     11/17/2018    97530            90.00
48177   Florida   Spine   0554889790101022   8/22/2018    Bill     11/17/2018    97110            77.00
48178   Florida   Spine   0554889790101022   8/22/2018    Bill     11/17/2018    97112            77.00
48179   Florida   Spine   0554889790101022   8/22/2018    Bill     11/17/2018    97140            72.00
48180   Florida   Spine   0554889790101022   8/22/2018    Bill     11/17/2018    G0283            44.00
48181   Florida   Spine   0554889790101022   8/22/2018    Bill     11/17/2018    97010            60.00
48182   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    99211            77.00
48183   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97530            90.00
48184   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97110            77.00
48185   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97112            77.00
48186   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97140            72.00
48187   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    G0283            44.00
48188   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97010            60.00
48189   Florida   Spine   0612293240101015   9/5/2018     Bill     11/17/2018    99211            77.00
48190   Florida   Spine   0612293240101015   9/5/2018     Bill     11/17/2018    97110            77.00
48191   Florida   Spine   0612293240101015   9/5/2018     Bill     11/17/2018    97112            77.00
48192   Florida   Spine   0612293240101015   9/5/2018     Bill     11/17/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 946 of
                                                   2767

48193   Florida   Spine   0612293240101015   9/5/2018    Bill      11/17/2018    97010             60.00
48194   Florida   Spine   0612293240101015   9/5/2018    Bill      11/17/2018    G0283             44.00
48195   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    99211             77.00
48196   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    97530             90.00
48197   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    97112             77.00
48198   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    G0283             44.00
48199   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    97010             60.00
48200   Florida   Spine   0530469460101153   9/27/2018   Bill      11/17/2018    99212            105.00
48201   Florida   Spine   0530469460101153   9/27/2018   Bill      11/17/2018    97530             90.00
48202   Florida   Spine   0530469460101153   9/27/2018   Bill      11/17/2018    97110             77.00
48203   Florida   Spine   0530469460101153   9/27/2018   Bill      11/17/2018    97140             72.00
48204   Florida   Spine   0530469460101153   9/27/2018   Bill      11/17/2018    G0283             44.00
48205   Florida   Spine   0530469460101153   9/27/2018   Bill      11/17/2018    97010             60.00
48206   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    99211             77.00
48207   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    97530             90.00
48208   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    97110             77.00
48209   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    97112             77.00
48210   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    97140             72.00
48211   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    G0283             44.00
48212   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    97010             60.00
48213   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97012             55.00
48214   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    99211             77.00
48215   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97530             90.00
48216   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97112             77.00
48217   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97140             72.00
48218   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97010             60.00
48219   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    G0283             44.00
48220   Florida   Spine   0640612610101014   9/16/2018   Bill      11/17/2018    99211             77.00
48221   Florida   Spine   0640612610101014   9/16/2018   Bill      11/17/2018    97530             90.00
48222   Florida   Spine   0640612610101014   9/16/2018   Bill      11/17/2018    97110             77.00
48223   Florida   Spine   0640612610101014   9/16/2018   Bill      11/17/2018    97140             72.00
48224   Florida   Spine   0640612610101014   9/16/2018   Bill      11/17/2018    97010             60.00
48225   Florida   Spine   0640612610101014   9/16/2018   Bill      11/17/2018    G0283             44.00
48226   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    99211             77.00
48227   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97530             90.00
48228   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97140             72.00
48229   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97035             44.00
48230   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97010             60.00
48231   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    G0283             44.00
48232   Florida   Spine   0554122210101046   9/29/2018   Bill      11/17/2018    99211             77.00
48233   Florida   Spine   0554122210101046   9/29/2018   Bill      11/17/2018    97530             90.00
48234   Florida   Spine   0554122210101046   9/29/2018   Bill      11/17/2018    97112             77.00
48235   Florida   Spine   0554122210101046   9/29/2018   Bill      11/17/2018    97140             72.00
48236   Florida   Spine   0554122210101046   9/29/2018   Bill      11/17/2018    97035             44.00
48237   Florida   Spine   0554122210101046   9/29/2018   Bill      11/17/2018    97010             60.00
48238   Florida   Spine   0554122210101046   9/29/2018   Bill      11/17/2018    G0283             44.00
48239   Florida   Spine   0541932450101035   9/25/2018   Bill      11/17/2018    99211             77.00
48240   Florida   Spine   0541932450101035   9/25/2018   Bill      11/17/2018    97110             77.00
48241   Florida   Spine   0541932450101035   9/25/2018   Bill      11/17/2018    97112             77.00
48242   Florida   Spine   0541932450101035   9/25/2018   Bill      11/17/2018    97140             72.00
48243   Florida   Spine   0541932450101035   9/25/2018   Bill      11/17/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 947 of
                                                   2767

48244   Florida   Spine   0541932450101035   9/25/2018    Bill     11/17/2018    G0283             44.00
48245   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    99211             77.00
48246   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    97530             90.00
48247   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    97112             77.00
48248   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    97140             72.00
48249   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    G0283             44.00
48250   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    97010             60.00
48251   Florida   Spine   0582435740101013   10/28/2018   Bill     11/17/2018    97035             44.00
48252   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    99211             77.00
48253   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97530             90.00
48254   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97112             77.00
48255   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97140             72.00
48256   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    G0283             44.00
48257   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97010             60.00
48258   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97035             44.00
48259   Florida   Spine   0358177500101021   9/1/2018     Bill     11/17/2018    97010             60.00
48260   Florida   Spine   0358177500101021   9/1/2018     Bill     11/17/2018    97140             72.00
48261   Florida   Spine   0358177500101021   9/1/2018     Bill     11/17/2018    97112             77.00
48262   Florida   Spine   0358177500101021   9/1/2018     Bill     11/17/2018    97530             90.00
48263   Florida   Spine   0358177500101021   9/1/2018     Bill     11/17/2018    99212            105.00
48264   Florida   Spine   0358177500101021   9/1/2018     Bill     11/17/2018    99211             77.00
48265   Florida   Spine   0358177500101021   9/1/2018     Bill     11/17/2018    97530             90.00
48266   Florida   Spine   0358177500101021   9/1/2018     Bill     11/17/2018    97112             77.00
48267   Florida   Spine   0358177500101021   9/1/2018     Bill     11/17/2018    97140             72.00
48268   Florida   Spine   0358177500101021   9/1/2018     Bill     11/17/2018    97010             60.00
48269   Florida   Spine   0358177500101021   9/1/2018     Bill     11/17/2018    G0283             44.00
48270   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    99213            193.00
48271   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97530             90.00
48272   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97112             77.00
48273   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97140             72.00
48274   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97010             60.00
48275   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    G0283             44.00
48276   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    99211             77.00
48277   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97530             90.00
48278   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97110             77.00
48279   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97112             77.00
48280   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97140             72.00
48281   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    97010             60.00
48282   Florida   Spine   0590632340101027   9/1/2018     Bill     11/17/2018    G0283             44.00
48283   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    99211             77.00
48284   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    97530             90.00
48285   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    97110             77.00
48286   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    97112             77.00
48287   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    97140             72.00
48288   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    97010             60.00
48289   Florida   Spine   0618043800101028   8/28/2018    Bill     11/17/2018    G0283             44.00
48290   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    98941             88.00
48291   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    97530             90.00
48292   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    97110             77.00
48293   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    97140             72.00
48294   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 948 of
                                                   2767

48295   Florida   Spine   0610658470101020   8/21/2018    Bill     11/17/2018    G0283            44.00
48296   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    99211            77.00
48297   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    97530            90.00
48298   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    97112            77.00
48299   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    97140            72.00
48300   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    97035            44.00
48301   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    97010            60.00
48302   Florida   Spine   0554122210101046   9/29/2018    Bill     11/17/2018    G0283            44.00
48303   Florida   Spine   0602859260101010   10/3/2018    Bill     11/17/2018    99211            77.00
48304   Florida   Spine   0602859260101010   10/3/2018    Bill     11/17/2018    97530            90.00
48305   Florida   Spine   0602859260101010   10/3/2018    Bill     11/17/2018    97112            77.00
48306   Florida   Spine   0602859260101010   10/3/2018    Bill     11/17/2018    97140            72.00
48307   Florida   Spine   0602859260101010   10/3/2018    Bill     11/17/2018    97010            60.00
48308   Florida   Spine   0602859260101010   10/3/2018    Bill     11/17/2018    G0283            44.00
48309   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    99211            77.00
48310   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97530            90.00
48311   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97110            77.00
48312   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97140            72.00
48313   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97010            60.00
48314   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    G0283            44.00
48315   Florida   Spine   0282912660101028   10/19/2018   Bill     11/17/2018    97035            44.00
48316   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    99211            77.00
48317   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97530            90.00
48318   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97140            72.00
48319   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97010            60.00
48320   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    G0283            44.00
48321   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    98941            88.00
48322   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    97530            90.00
48323   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    97110            77.00
48324   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    97012            55.00
48325   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    97140            72.00
48326   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    97010            60.00
48327   Florida   Spine   0600759760101019   8/24/2018    Bill     11/17/2018    G0283            44.00
48328   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    99211            77.00
48329   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97530            90.00
48330   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97110            77.00
48331   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97112            77.00
48332   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97140            72.00
48333   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    97010            60.00
48334   Florida   Spine   0538615450101015   7/26/2018    Bill     11/17/2018    G0283            44.00
48335   Florida   Spine   0506668640101021   9/27/2018    Bill     11/17/2018    99211            77.00
48336   Florida   Spine   0506668640101021   9/27/2018    Bill     11/17/2018    97110            77.00
48337   Florida   Spine   0506668640101021   9/27/2018    Bill     11/17/2018    97112            77.00
48338   Florida   Spine   0506668640101021   9/27/2018    Bill     11/17/2018    97140            72.00
48339   Florida   Spine   0506668640101021   9/27/2018    Bill     11/17/2018    97010            60.00
48340   Florida   Spine   0609211730101027   8/10/2018    Bill     11/17/2018    99211            77.00
48341   Florida   Spine   0609211730101027   8/10/2018    Bill     11/17/2018    97110            77.00
48342   Florida   Spine   0609211730101027   8/10/2018    Bill     11/17/2018    97112            77.00
48343   Florida   Spine   0609211730101027   8/10/2018    Bill     11/17/2018    97140            72.00
48344   Florida   Spine   0609211730101027   8/10/2018    Bill     11/17/2018    97010            60.00
48345   Florida   Spine   0609211730101027   8/10/2018    Bill     11/17/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 949 of
                                                   2767

48346   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    99211             77.00
48347   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97530             90.00
48348   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97110             77.00
48349   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97140             72.00
48350   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    G0283             44.00
48351   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97010             60.00
48352   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97039             44.00
48353   Florida   Spine   0464837650101011   5/23/2018   Bill      11/17/2018    99213            193.00
48354   Florida   Spine   0573827830101013   8/8/2018    Bill      11/17/2018    99211             77.00
48355   Florida   Spine   0573827830101013   8/8/2018    Bill      11/17/2018    97110             77.00
48356   Florida   Spine   0573827830101013   8/8/2018    Bill      11/17/2018    97112             77.00
48357   Florida   Spine   0573827830101013   8/8/2018    Bill      11/17/2018    97140             72.00
48358   Florida   Spine   0573827830101013   8/8/2018    Bill      11/17/2018    G0283             44.00
48359   Florida   Spine   0573827830101013   8/8/2018    Bill      11/17/2018    97010             60.00
48360   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    99213            193.00
48361   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97530             90.00
48362   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97110             77.00
48363   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97112             77.00
48364   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97140             72.00
48365   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97010             60.00
48366   Florida   Spine   0624873670101035   9/23/2018   Bill      11/17/2018    99211             77.00
48367   Florida   Spine   0624873670101035   9/23/2018   Bill      11/17/2018    97140             72.00
48368   Florida   Spine   0624873670101035   9/23/2018   Bill      11/17/2018    97035             44.00
48369   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    98940             72.00
48370   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    98943             72.00
48371   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    97530             90.00
48372   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    97140             72.00
48373   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    G0283             44.00
48374   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    97010             60.00
48375   Florida   Spine   0604261670101045   8/25/2018   Bill      11/17/2018    97012             55.00
48376   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    99211             77.00
48377   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97530             90.00
48378   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97110             77.00
48379   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97140             72.00
48380   Florida   Spine   0091464420101311   8/25/2018   Bill      11/17/2018    97010             60.00
48381   Florida   Spine   0338463930101095   9/6/2018    Bill      11/17/2018    99211             77.00
48382   Florida   Spine   0338463930101095   9/6/2018    Bill      11/17/2018    97110             77.00
48383   Florida   Spine   0338463930101095   9/6/2018    Bill      11/17/2018    97112             77.00
48384   Florida   Spine   0338463930101095   9/6/2018    Bill      11/17/2018    97140             72.00
48385   Florida   Spine   0338463930101095   9/6/2018    Bill      11/17/2018    97010             60.00
48386   Florida   Spine   0338463930101095   9/6/2018    Bill      11/17/2018    G0283             44.00
48387   Florida   Spine   0338463930101095   9/6/2018    Bill      11/17/2018    99211             77.00
48388   Florida   Spine   0338463930101095   9/6/2018    Bill      11/17/2018    97530             90.00
48389   Florida   Spine   0338463930101095   9/6/2018    Bill      11/17/2018    97110             77.00
48390   Florida   Spine   0338463930101095   9/6/2018    Bill      11/17/2018    97140             72.00
48391   Florida   Spine   0338463930101095   9/6/2018    Bill      11/17/2018    97010             60.00
48392   Florida   Spine   0541348780101068   7/6/2018    Bill      11/17/2018    99211             77.00
48393   Florida   Spine   0541348780101068   7/6/2018    Bill      11/17/2018    97110             77.00
48394   Florida   Spine   0541348780101068   7/6/2018    Bill      11/17/2018    97112             77.00
48395   Florida   Spine   0541348780101068   7/6/2018    Bill      11/17/2018    97140             72.00
48396   Florida   Spine   0541348780101068   7/6/2018    Bill      11/17/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 950 of
                                                   2767

48397   Florida   Spine   0541348780101068   7/6/2018     Bill     11/17/2018    97010            60.00
48398   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    99211            77.00
48399   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97530            90.00
48400   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97110            77.00
48401   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97112            77.00
48402   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97140            72.00
48403   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97010            60.00
48404   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    99211            77.00
48405   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97530            90.00
48406   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97110            77.00
48407   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97140            72.00
48408   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97010            60.00
48409   Florida   Spine   0497122060101054   4/19/2018    Bill     11/17/2018    99211            77.00
48410   Florida   Spine   0497122060101054   4/19/2018    Bill     11/17/2018    97530            90.00
48411   Florida   Spine   0497122060101054   4/19/2018    Bill     11/17/2018    97110            77.00
48412   Florida   Spine   0497122060101054   4/19/2018    Bill     11/17/2018    97140            72.00
48413   Florida   Spine   0497122060101054   4/19/2018    Bill     11/17/2018    G0283            44.00
48414   Florida   Spine   0497122060101054   4/19/2018    Bill     11/17/2018    97010            60.00
48415   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    99211            77.00
48416   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97530            90.00
48417   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97110            77.00
48418   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97140            72.00
48419   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    G0283            44.00
48420   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97010            60.00
48421   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97035            44.00
48422   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    98940            72.00
48423   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    97530            90.00
48424   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    97110            77.00
48425   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    97140            72.00
48426   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    G0283            44.00
48427   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    97010            60.00
48428   Florida   Spine   0619444340101024   8/9/2018     Bill     11/17/2018    97012            55.00
48429   Florida   Spine   0170603240101100   9/19/2018    Bill     11/17/2018    99211            77.00
48430   Florida   Spine   0170603240101100   9/19/2018    Bill     11/17/2018    97530            90.00
48431   Florida   Spine   0170603240101100   9/19/2018    Bill     11/17/2018    97140            72.00
48432   Florida   Spine   0170603240101100   9/19/2018    Bill     11/17/2018    G0283            44.00
48433   Florida   Spine   0170603240101100   9/19/2018    Bill     11/17/2018    97010            60.00
48434   Florida   Spine   0170603240101100   9/19/2018    Bill     11/17/2018    97035            44.00
48435   Florida   Spine   0170603240101100   9/19/2018    Bill     11/17/2018    97012            55.00
48436   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    99211            77.00
48437   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    97110            77.00
48438   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    97112            77.00
48439   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    97140            72.00
48440   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    G0283            44.00
48441   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    97010            60.00
48442   Florida   Spine   0476372090101047   9/18/2018    Bill     11/17/2018    99211            77.00
48443   Florida   Spine   0476372090101047   9/18/2018    Bill     11/17/2018    97530            90.00
48444   Florida   Spine   0476372090101047   9/18/2018    Bill     11/17/2018    97110            77.00
48445   Florida   Spine   0476372090101047   9/18/2018    Bill     11/17/2018    97140            72.00
48446   Florida   Spine   0476372090101047   9/18/2018    Bill     11/17/2018    97010            60.00
48447   Florida   Spine   0476372090101047   9/18/2018    Bill     11/17/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 951 of
                                                   2767

48448   Florida   Spine   0612515580101019   8/12/2018    Bill     11/17/2018    99213            193.00
48449   Florida   Spine   0612515580101019   8/12/2018    Bill     11/17/2018    97530             90.00
48450   Florida   Spine   0612515580101019   8/12/2018    Bill     11/17/2018    97140             72.00
48451   Florida   Spine   0612515580101019   8/12/2018    Bill     11/17/2018    97010             60.00
48452   Florida   Spine   0612515580101019   8/12/2018    Bill     11/17/2018    G0283             44.00
48453   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    99211             77.00
48454   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97530             90.00
48455   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97112             77.00
48456   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97140             72.00
48457   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97012             55.00
48458   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97010             60.00
48459   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    G0283             44.00
48460   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    99211             77.00
48461   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97530             90.00
48462   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97110             77.00
48463   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97012             55.00
48464   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97140             72.00
48465   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97010             60.00
48466   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    G0283             44.00
48467   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    99211             77.00
48468   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97530             90.00
48469   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97110             77.00
48470   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97112             77.00
48471   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97140             72.00
48472   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97010             60.00
48473   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    G0283             44.00
48474   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    99211             77.00
48475   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    97530             90.00
48476   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    97112             77.00
48477   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    97140             72.00
48478   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    G0283             44.00
48479   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    97010             60.00
48480   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    99211             77.00
48481   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97530             90.00
48482   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97112             77.00
48483   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97140             72.00
48484   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97010             60.00
48485   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    G0283             44.00
48486   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97035             44.00
48487   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97112             77.00
48488   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    99211             77.00
48489   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97530             90.00
48490   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97110             77.00
48491   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97140             72.00
48492   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    97010             60.00
48493   Florida   Spine   0538604060101078   9/24/2018    Bill     11/17/2018    G0283             44.00
48494   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    98940             72.00
48495   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97110             77.00
48496   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97112             77.00
48497   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97140             72.00
48498   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 952 of
                                                   2767

48499   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    G0283             44.00
48500   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    99211             77.00
48501   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97530             90.00
48502   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97112             77.00
48503   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97140             72.00
48504   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    G0283             44.00
48505   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97010             60.00
48506   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97035             44.00
48507   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    99211             77.00
48508   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97530             90.00
48509   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97112             77.00
48510   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97140             72.00
48511   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    G0283             44.00
48512   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97010             60.00
48513   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97035             44.00
48514   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    99211             77.00
48515   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    97530             90.00
48516   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    97110             77.00
48517   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    97112             77.00
48518   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    97140             72.00
48519   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    G0283             44.00
48520   Florida   Spine   0129397080101039   9/2/2018     Bill     11/17/2018    97010             60.00
48521   Florida   Spine   0173572110101143   9/14/2018    Bill     11/17/2018    99213            350.00
48522   Florida   Spine   0326879900101035   6/7/2018     Bill     11/17/2018    99213            350.00
48523   Florida   Spine   0624873670101035   9/23/2018    Bill     11/17/2018    99213            350.00
48524   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    99211             77.00
48525   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97530             90.00
48526   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97110             77.00
48527   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97140             72.00
48528   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    G0283             44.00
48529   Florida   Spine   0522201450101038   9/13/2018    Bill     11/17/2018    97010             60.00
48530   Florida   Spine   0450027330101062   6/25/2018    Bill     11/17/2018    99211             77.00
48531   Florida   Spine   0450027330101062   6/25/2018    Bill     11/17/2018    97530             90.00
48532   Florida   Spine   0450027330101062   6/25/2018    Bill     11/17/2018    97112             77.00
48533   Florida   Spine   0450027330101062   6/25/2018    Bill     11/17/2018    97140             72.00
48534   Florida   Spine   0450027330101062   6/25/2018    Bill     11/17/2018    G0283             44.00
48535   Florida   Spine   0450027330101062   6/25/2018    Bill     11/17/2018    97010             60.00
48536   Florida   Spine   0450027330101062   6/25/2018    Bill     11/17/2018    97012             55.00
48537   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    99211             77.00
48538   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    97530             90.00
48539   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    97112             77.00
48540   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    97140             72.00
48541   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    G0283             44.00
48542   Florida   Spine   0469571730101023   8/27/2018    Bill     11/17/2018    97010             60.00
48543   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    99211             77.00
48544   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    97530             90.00
48545   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    97112             77.00
48546   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    97140             72.00
48547   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    97010             60.00
48548   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    G0283             44.00
48549   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    97012             55.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 953 of
                                                   2767

48550   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    99211             77.00
48551   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97530             90.00
48552   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97112             77.00
48553   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97140             72.00
48554   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97012             55.00
48555   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    97010             60.00
48556   Florida   Spine   0602339590101030   9/29/2018    Bill     11/17/2018    G0283             44.00
48557   Florida   Spine   0505637720101012   7/25/2018    Bill     11/17/2018    99213            193.00
48558   Florida   Spine   0505637720101012   7/25/2018    Bill     11/17/2018    97530             90.00
48559   Florida   Spine   0505637720101012   7/25/2018    Bill     11/17/2018    97110             77.00
48560   Florida   Spine   0505637720101012   7/25/2018    Bill     11/17/2018    97140             72.00
48561   Florida   Spine   0505637720101012   7/25/2018    Bill     11/17/2018    97010             60.00
48562   Florida   Spine   0505637720101012   7/25/2018    Bill     11/17/2018    G0283             44.00
48563   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    99211             77.00
48564   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97530             90.00
48565   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97112             77.00
48566   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97140             72.00
48567   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    G0283             44.00
48568   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97010             60.00
48569   Florida   Spine   0594745790101010   10/20/2018   Bill     11/17/2018    97035             44.00
48570   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    99211             77.00
48571   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    97530             90.00
48572   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    97110             77.00
48573   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    97140             72.00
48574   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    97010             60.00
48575   Florida   Spine   0586247710101030   10/2/2018    Bill     11/17/2018    G0283             44.00
48576   Florida   Spine   0561623200101038   11/1/2018    Bill     11/17/2018    99203            275.00
48577   Florida   Spine   0561623200101038   11/1/2018    Bill     11/17/2018    97140             72.00
48578   Florida   Spine   0561623200101038   11/1/2018    Bill     11/17/2018    97035             44.00
48579   Florida   Spine   0561623200101038   11/1/2018    Bill     11/17/2018    97010             60.00
48580   Florida   Spine   0561623200101038   11/1/2018    Bill     11/17/2018    G0283             44.00
48581   Florida   Spine   0561623200101038   11/1/2018    Bill     11/17/2018    A4556             22.00
48582   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    99211             77.00
48583   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97530             90.00
48584   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97110             77.00
48585   Florida   Spine   0178242940101284   9/21/2018    Bill     11/17/2018    97140             72.00
48586   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    99211             77.00
48587   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97530             90.00
48588   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97110             77.00
48589   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97140             72.00
48590   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    G0283             44.00
48591   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97010             60.00
48592   Florida   Spine   0521432040101037   9/27/2018    Bill     11/17/2018    97039             44.00
48593   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    99211             77.00
48594   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    97530             90.00
48595   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    97140             72.00
48596   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    G0283             44.00
48597   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    97010             60.00
48598   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    97035             44.00
48599   Florida   Spine   0421599570101073   9/19/2018    Bill     11/17/2018    97012             55.00
48600   Florida   Spine   0541932450101035   9/25/2018    Bill     11/17/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 954 of
                                                   2767

48601   Florida   Spine   0541932450101035   9/25/2018   Bill      11/17/2018    97110             77.00
48602   Florida   Spine   0541932450101035   9/25/2018   Bill      11/17/2018    97112             77.00
48603   Florida   Spine   0541932450101035   9/25/2018   Bill      11/17/2018    97140             72.00
48604   Florida   Spine   0541932450101035   9/25/2018   Bill      11/17/2018    97010             60.00
48605   Florida   Spine   0541932450101035   9/25/2018   Bill      11/17/2018    G0283             44.00
48606   Florida   Spine   0106934550101011   9/7/2018    Bill      11/17/2018    99211             77.00
48607   Florida   Spine   0106934550101011   9/7/2018    Bill      11/17/2018    97530             90.00
48608   Florida   Spine   0106934550101011   9/7/2018    Bill      11/17/2018    97110             77.00
48609   Florida   Spine   0106934550101011   9/7/2018    Bill      11/17/2018    97140             72.00
48610   Florida   Spine   0106934550101011   9/7/2018    Bill      11/17/2018    G0283             44.00
48611   Florida   Spine   0106934550101011   9/7/2018    Bill      11/17/2018    97010             60.00
48612   Florida   Spine   0315693750101059   8/27/2018   Bill      11/17/2018    99211             77.00
48613   Florida   Spine   0315693750101059   8/27/2018   Bill      11/17/2018    97140             72.00
48614   Florida   Spine   0315693750101059   8/27/2018   Bill      11/17/2018    G0283             44.00
48615   Florida   Spine   0315693750101059   8/27/2018   Bill      11/17/2018    97010             60.00
48616   Florida   Spine   0591217000101027   10/5/2018   Bill      11/17/2018    99212            105.00
48617   Florida   Spine   0591217000101027   10/5/2018   Bill      11/17/2018    97530             90.00
48618   Florida   Spine   0591217000101027   10/5/2018   Bill      11/17/2018    97110             77.00
48619   Florida   Spine   0591217000101027   10/5/2018   Bill      11/17/2018    97140             72.00
48620   Florida   Spine   0591217000101027   10/5/2018   Bill      11/17/2018    G0283             44.00
48621   Florida   Spine   0591217000101027   10/5/2018   Bill      11/17/2018    97010             60.00
48622   Florida   Spine   0591217000101027   10/5/2018   Bill      11/17/2018    97039             44.00
48623   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    G0283             44.00
48624   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    99211             77.00
48625   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97530             90.00
48626   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97110             77.00
48627   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97112             77.00
48628   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97140             72.00
48629   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97010             60.00
48630   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    99211             77.00
48631   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97530             90.00
48632   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97110             77.00
48633   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97112             77.00
48634   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97140             72.00
48635   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    97010             60.00
48636   Florida   Spine   0152314430101064   9/27/2018   Bill      11/17/2018    G0283             44.00
48637   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    99211             77.00
48638   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97530             90.00
48639   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97110             77.00
48640   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97112             77.00
48641   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97140             72.00
48642   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    97010             60.00
48643   Florida   Spine   0590632340101027   9/1/2018    Bill      11/17/2018    G0283             44.00
48644   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    99211             77.00
48645   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    97530             90.00
48646   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    97110             77.00
48647   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    97140             72.00
48648   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    97010             60.00
48649   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    G0283             44.00
48650   Florida   Spine   0333094770101070   9/20/2018   Bill      11/17/2018    97112             77.00
48651   Florida   Spine   0618043800101028   8/28/2018   Bill      11/17/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 955 of
                                                   2767

48652   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    99211             77.00
48653   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    97530             90.00
48654   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    97112             77.00
48655   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    97140             72.00
48656   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    97035             44.00
48657   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    97010             60.00
48658   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    G0283             44.00
48659   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    98941             88.00
48660   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    97110             77.00
48661   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    97112             77.00
48662   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    97012             55.00
48663   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    97140             72.00
48664   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    97010             60.00
48665   Florida   Spine   0611345670101013   7/4/2018     Bill     11/17/2018    G0283             44.00
48666   Florida   Spine   0448947090101066   9/17/2018    Bill     11/17/2018    99211             77.00
48667   Florida   Spine   0448947090101066   9/17/2018    Bill     11/17/2018    97112             77.00
48668   Florida   Spine   0448947090101066   9/17/2018    Bill     11/17/2018    97140             72.00
48669   Florida   Spine   0448947090101066   9/17/2018    Bill     11/17/2018    97010             60.00
48670   Florida   Spine   0448947090101066   9/17/2018    Bill     11/17/2018    G0283             44.00
48671   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    98941             88.00
48672   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    97530             90.00
48673   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    97112             77.00
48674   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    97012             55.00
48675   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    97140             72.00
48676   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    97010             60.00
48677   Florida   Spine   0386824120101016   7/4/2018     Bill     11/17/2018    G0283             44.00
48678   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    99211             77.00
48679   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97530             90.00
48680   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97112             77.00
48681   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97140             72.00
48682   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    97010             60.00
48683   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    G0283             44.00
48684   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    99211             77.00
48685   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97530             90.00
48686   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97110             77.00
48687   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97140             72.00
48688   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    97010             60.00
48689   Florida   Spine   0328797240101119   4/3/2018     Bill     11/17/2018    G0283             44.00
48690   Florida   Spine   0592194320101038   8/15/2018    Bill     11/17/2018    99212            105.00
48691   Florida   Spine   0592194320101038   8/15/2018    Bill     11/17/2018    97110             77.00
48692   Florida   Spine   0592194320101038   8/15/2018    Bill     11/17/2018    97112             77.00
48693   Florida   Spine   0592194320101038   8/15/2018    Bill     11/17/2018    97140             72.00
48694   Florida   Spine   0592194320101038   8/15/2018    Bill     11/17/2018    97010             60.00
48695   Florida   Spine   0592194320101038   8/15/2018    Bill     11/17/2018    G0283             44.00
48696   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    99211             77.00
48697   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97530             90.00
48698   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97110             77.00
48699   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97012             55.00
48700   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97140             72.00
48701   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97010             60.00
48702   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 956 of
                                                   2767

48703   Florida   Spine   0495085200101015   7/17/2018   Bill      11/17/2018    G0283            44.00
48704   Florida   Spine   0495085200101015   7/17/2018   Bill      11/17/2018    99211            77.00
48705   Florida   Spine   0495085200101015   7/17/2018   Bill      11/17/2018    97530            90.00
48706   Florida   Spine   0495085200101015   7/17/2018   Bill      11/17/2018    97110            77.00
48707   Florida   Spine   0495085200101015   7/17/2018   Bill      11/17/2018    97035            44.00
48708   Florida   Spine   0495085200101015   7/17/2018   Bill      11/17/2018    97140            72.00
48709   Florida   Spine   0495085200101015   7/17/2018   Bill      11/17/2018    97010            60.00
48710   Florida   Spine   0076778310101050   8/14/2018   Bill      11/17/2018    99211            77.00
48711   Florida   Spine   0076778310101050   8/14/2018   Bill      11/17/2018    97530            90.00
48712   Florida   Spine   0076778310101050   8/14/2018   Bill      11/17/2018    97112            77.00
48713   Florida   Spine   0076778310101050   8/14/2018   Bill      11/17/2018    97140            72.00
48714   Florida   Spine   0076778310101050   8/14/2018   Bill      11/17/2018    97010            60.00
48715   Florida   Spine   0076778310101050   8/14/2018   Bill      11/17/2018    G0283            44.00
48716   Florida   Spine   0581565190101054   8/18/2018   Bill      11/17/2018    98941            88.00
48717   Florida   Spine   0581565190101054   8/18/2018   Bill      11/17/2018    97110            77.00
48718   Florida   Spine   0581565190101054   8/18/2018   Bill      11/17/2018    97112            77.00
48719   Florida   Spine   0581565190101054   8/18/2018   Bill      11/17/2018    97140            72.00
48720   Florida   Spine   0581565190101054   8/18/2018   Bill      11/17/2018    97039            44.00
48721   Florida   Spine   0581565190101054   8/18/2018   Bill      11/17/2018    97010            60.00
48722   Florida   Spine   0581565190101054   8/18/2018   Bill      11/17/2018    G0283            44.00
48723   Florida   Spine   0637247140101013   9/15/2018   Bill      11/17/2018    99211            77.00
48724   Florida   Spine   0637247140101013   9/15/2018   Bill      11/17/2018    97530            90.00
48725   Florida   Spine   0637247140101013   9/15/2018   Bill      11/17/2018    97110            77.00
48726   Florida   Spine   0637247140101013   9/15/2018   Bill      11/17/2018    97112            77.00
48727   Florida   Spine   0637247140101013   9/15/2018   Bill      11/17/2018    97140            72.00
48728   Florida   Spine   0637247140101013   9/15/2018   Bill      11/17/2018    97010            60.00
48729   Florida   Spine   0637247140101013   9/15/2018   Bill      11/17/2018    G0283            44.00
48730   Florida   Spine   0547354780101011   9/15/2018   Bill      11/17/2018    97010            60.00
48731   Florida   Spine   0547354780101011   9/15/2018   Bill      11/17/2018    97140            72.00
48732   Florida   Spine   0547354780101011   9/15/2018   Bill      11/17/2018    97112            77.00
48733   Florida   Spine   0547354780101011   9/15/2018   Bill      11/17/2018    97530            90.00
48734   Florida   Spine   0547354780101011   9/15/2018   Bill      11/17/2018    99211            77.00
48735   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    99211            77.00
48736   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    97110            77.00
48737   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    97112            77.00
48738   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    97012            55.00
48739   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    97140            72.00
48740   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    97010            60.00
48741   Florida   Spine   0506668640101021   9/27/2018   Bill      11/17/2018    G0283            44.00
48742   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    99211            77.00
48743   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    97530            90.00
48744   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    97110            77.00
48745   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    97112            77.00
48746   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    97140            72.00
48747   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    97010            60.00
48748   Florida   Spine   0394319240101053   8/2/2018    Bill      11/17/2018    G0283            44.00
48749   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    99211            77.00
48750   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97530            90.00
48751   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97110            77.00
48752   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    97140            72.00
48753   Florida   Spine   0632317120101013   8/20/2018   Bill      11/17/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 957 of
                                                   2767

48754   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    97010            60.00
48755   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    97039            44.00
48756   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    99211            77.00
48757   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    97140            72.00
48758   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    G0283            44.00
48759   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    97010            60.00
48760   Florida   Spine   0632317120101013   8/20/2018    Bill     11/17/2018    97012            55.00
48761   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    99211            77.00
48762   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    97530            90.00
48763   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    97112            77.00
48764   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    97140            72.00
48765   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    G0283            44.00
48766   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    97010            60.00
48767   Florida   Spine   0463040140101029   9/29/2018    Bill     11/17/2018    97035            44.00
48768   Florida   Spine   0573827830101013   8/8/2018     Bill     11/17/2018    99211            77.00
48769   Florida   Spine   0573827830101013   8/8/2018     Bill     11/17/2018    97110            77.00
48770   Florida   Spine   0573827830101013   8/8/2018     Bill     11/17/2018    97112            77.00
48771   Florida   Spine   0573827830101013   8/8/2018     Bill     11/17/2018    97140            72.00
48772   Florida   Spine   0573827830101013   8/8/2018     Bill     11/17/2018    G0283            44.00
48773   Florida   Spine   0573827830101013   8/8/2018     Bill     11/17/2018    97010            60.00
48774   Florida   Spine   0532247620101018   9/28/2018    Bill     11/17/2018    99211            77.00
48775   Florida   Spine   0532247620101018   9/28/2018    Bill     11/17/2018    97530            90.00
48776   Florida   Spine   0532247620101018   9/28/2018    Bill     11/17/2018    97112            77.00
48777   Florida   Spine   0532247620101018   9/28/2018    Bill     11/17/2018    97140            72.00
48778   Florida   Spine   0532247620101018   9/28/2018    Bill     11/17/2018    G0283            44.00
48779   Florida   Spine   0532247620101018   9/28/2018    Bill     11/17/2018    97010            60.00
48780   Florida   Spine   0564386410101084   8/30/2018    Bill     11/17/2018    99211            77.00
48781   Florida   Spine   0564386410101084   8/30/2018    Bill     11/17/2018    97530            90.00
48782   Florida   Spine   0564386410101084   8/30/2018    Bill     11/17/2018    97110            77.00
48783   Florida   Spine   0564386410101084   8/30/2018    Bill     11/17/2018    97140            72.00
48784   Florida   Spine   0564386410101084   8/30/2018    Bill     11/17/2018    G0283            44.00
48785   Florida   Spine   0564386410101084   8/30/2018    Bill     11/17/2018    97010            60.00
48786   Florida   Spine   0564386410101084   8/30/2018    Bill     11/17/2018    97012            55.00
48787   Florida   Spine   0361242710101065   10/17/2018   Bill     11/17/2018    99211            77.00
48788   Florida   Spine   0361242710101065   10/17/2018   Bill     11/17/2018    97530            90.00
48789   Florida   Spine   0361242710101065   10/17/2018   Bill     11/17/2018    97110            77.00
48790   Florida   Spine   0361242710101065   10/17/2018   Bill     11/17/2018    97140            72.00
48791   Florida   Spine   0361242710101065   10/17/2018   Bill     11/17/2018    G0283            44.00
48792   Florida   Spine   0361242710101065   10/17/2018   Bill     11/17/2018    97010            60.00
48793   Florida   Spine   0361242710101065   10/17/2018   Bill     11/17/2018    97035            44.00
48794   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    99211            77.00
48795   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97530            90.00
48796   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97110            77.00
48797   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97112            77.00
48798   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97140            72.00
48799   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97010            60.00
48800   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    G0283            44.00
48801   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    99211            77.00
48802   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97530            90.00
48803   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97110            77.00
48804   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 958 of
                                                   2767

48805   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97010             60.00
48806   Florida   Spine   0410085190101175   10/12/2018   Bill     11/17/2018    99211             77.00
48807   Florida   Spine   0410085190101175   10/12/2018   Bill     11/17/2018    97530             90.00
48808   Florida   Spine   0410085190101175   10/12/2018   Bill     11/17/2018    97112             77.00
48809   Florida   Spine   0410085190101175   10/12/2018   Bill     11/17/2018    97140             72.00
48810   Florida   Spine   0410085190101175   10/12/2018   Bill     11/17/2018    97035             44.00
48811   Florida   Spine   0410085190101175   10/12/2018   Bill     11/17/2018    97010             60.00
48812   Florida   Spine   0410085190101175   10/12/2018   Bill     11/17/2018    G0283             44.00
48813   Florida   Spine   0541348780101068   7/6/2018     Bill     11/17/2018    99211             77.00
48814   Florida   Spine   0541348780101068   7/6/2018     Bill     11/17/2018    97110             77.00
48815   Florida   Spine   0541348780101068   7/6/2018     Bill     11/17/2018    97112             77.00
48816   Florida   Spine   0541348780101068   7/6/2018     Bill     11/17/2018    97140             72.00
48817   Florida   Spine   0541348780101068   7/6/2018     Bill     11/17/2018    G0283             44.00
48818   Florida   Spine   0541348780101068   7/6/2018     Bill     11/17/2018    97010             60.00
48819   Florida   Spine   0604261670101052   8/28/2018    Bill     11/17/2018    98941             88.00
48820   Florida   Spine   0604261670101052   8/28/2018    Bill     11/17/2018    97530             90.00
48821   Florida   Spine   0604261670101052   8/28/2018    Bill     11/17/2018    97112             77.00
48822   Florida   Spine   0604261670101052   8/28/2018    Bill     11/17/2018    97140             72.00
48823   Florida   Spine   0604261670101052   8/28/2018    Bill     11/17/2018    G0283             44.00
48824   Florida   Spine   0604261670101052   8/28/2018    Bill     11/17/2018    97010             60.00
48825   Florida   Spine   0604261670101052   8/28/2018    Bill     11/17/2018    97012             55.00
48826   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    99211             77.00
48827   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97530             90.00
48828   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97110             77.00
48829   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97112             77.00
48830   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97140             72.00
48831   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    97010             60.00
48832   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    99211             77.00
48833   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97530             90.00
48834   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97110             77.00
48835   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97140             72.00
48836   Florida   Spine   0338463930101095   9/6/2018     Bill     11/17/2018    97010             60.00
48837   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    98941             88.00
48838   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97530             90.00
48839   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97112             77.00
48840   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97140             72.00
48841   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    G0283             44.00
48842   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97010             60.00
48843   Florida   Spine   0609243290101014   4/23/2018    Bill     11/17/2018    97039             44.00
48844   Florida   Spine   0385977570101026   6/10/2018    Bill     11/17/2018    98941             88.00
48845   Florida   Spine   0385977570101026   6/10/2018    Bill     11/17/2018    99213            193.00
48846   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    99211             77.00
48847   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97530             90.00
48848   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97110             77.00
48849   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97140             72.00
48850   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    G0283             44.00
48851   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97010             60.00
48852   Florida   Spine   0329895090101038   10/21/2018   Bill     11/17/2018    97035             44.00
48853   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    99211             77.00
48854   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97530             90.00
48855   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 959 of
                                                   2767

48856   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97140            72.00
48857   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    G0283            44.00
48858   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97010            60.00
48859   Florida   Spine   0418490000101112   10/16/2018   Bill     11/17/2018    97035            44.00
48860   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    99211            77.00
48861   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    97110            77.00
48862   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    97112            77.00
48863   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    97140            72.00
48864   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    G0283            44.00
48865   Florida   Spine   0569798590101012   8/10/2018    Bill     11/17/2018    97010            60.00
48866   Florida   Spine   0638101160101016   9/10/2018    Bill     11/17/2018    99211            77.00
48867   Florida   Spine   0638101160101016   9/10/2018    Bill     11/17/2018    97530            90.00
48868   Florida   Spine   0638101160101016   9/10/2018    Bill     11/17/2018    97140            72.00
48869   Florida   Spine   0638101160101016   9/10/2018    Bill     11/17/2018    G0283            44.00
48870   Florida   Spine   0638101160101016   9/10/2018    Bill     11/17/2018    97010            60.00
48871   Florida   Spine   0638101160101016   9/10/2018    Bill     11/17/2018    97035            44.00
48872   Florida   Spine   0638101160101016   9/10/2018    Bill     11/17/2018    97012            55.00
48873   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    99211            77.00
48874   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    97530            90.00
48875   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    97110            77.00
48876   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    97140            72.00
48877   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    97010            60.00
48878   Florida   Spine   0394625550101073   10/22/2018   Bill     11/17/2018    G0283            44.00
48879   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    G0283            44.00
48880   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    99211            77.00
48881   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97530            90.00
48882   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97110            77.00
48883   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97140            72.00
48884   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97039            44.00
48885   Florida   Spine   0621160610101025   10/16/2018   Bill     11/17/2018    97010            60.00
48886   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    99211            77.00
48887   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97530            90.00
48888   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97112            77.00
48889   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97140            72.00
48890   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97012            55.00
48891   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    97010            60.00
48892   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    G0283            44.00
48893   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    99211            77.00
48894   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97110            77.00
48895   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97112            77.00
48896   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97140            72.00
48897   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    97010            60.00
48898   Florida   Spine   0451966340101076   7/31/2018    Bill     11/17/2018    G0283            44.00
48899   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    99211            77.00
48900   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    97530            90.00
48901   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    97112            77.00
48902   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    97140            72.00
48903   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    G0283            44.00
48904   Florida   Spine   0636194630101015   8/21/2018    Bill     11/17/2018    97010            60.00
48905   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    99211            77.00
48906   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 960 of
                                                   2767

48907   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97112             77.00
48908   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97140             72.00
48909   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97010             60.00
48910   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    G0283             44.00
48911   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    97035             44.00
48912   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    99211             77.00
48913   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    97530             90.00
48914   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    97110             77.00
48915   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    97014             72.00
48916   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    97010             60.00
48917   Florida   Spine   0339570710101258   10/12/2018   Bill     11/17/2018    G0283             44.00
48918   Florida   Spine   0548978960101018   7/22/2018    Bill     11/17/2018    99211             77.00
48919   Florida   Spine   0548978960101018   7/22/2018    Bill     11/17/2018    97530             90.00
48920   Florida   Spine   0548978960101018   7/22/2018    Bill     11/17/2018    97110             77.00
48921   Florida   Spine   0548978960101018   7/22/2018    Bill     11/17/2018    97112             77.00
48922   Florida   Spine   0548978960101018   7/22/2018    Bill     11/17/2018    97140             72.00
48923   Florida   Spine   0548978960101018   7/22/2018    Bill     11/17/2018    97010             60.00
48924   Florida   Spine   0548978960101018   7/22/2018    Bill     11/17/2018    G0283             44.00
48925   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    99211             77.00
48926   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97110             77.00
48927   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97112             77.00
48928   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97140             72.00
48929   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97010             60.00
48930   Florida   Spine   0323179960101030   9/10/2018    Bill     11/17/2018    97530             90.00
48931   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    99211             77.00
48932   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97530             90.00
48933   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97112             77.00
48934   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97140             72.00
48935   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    G0283             44.00
48936   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97010             60.00
48937   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    97035             44.00
48938   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    99213            193.00
48939   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97530             90.00
48940   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97110             77.00
48941   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97112             77.00
48942   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97140             72.00
48943   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    G0283             44.00
48944   Florida   Spine   0205247890101074   8/9/2018     Bill     11/17/2018    97010             60.00
48945   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    99211             77.00
48946   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97530             90.00
48947   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97110             77.00
48948   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97112             77.00
48949   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97140             72.00
48950   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    G0283             44.00
48951   Florida   Spine   0440823070101079   9/30/2018    Bill     11/17/2018    97010             60.00
48952   Florida   Spine   0620133800101015   6/2/2018     Bill     11/17/2018    99203            500.00
48953   Florida   Spine   0431818110101049   1/26/2018    Bill     11/17/2018    99213            350.00
48954   Florida   Spine   0548259410101084   10/20/2018   Bill     11/17/2018    99203            500.00
48955   Florida   Spine   0595670090101032   6/5/2018     Bill     11/17/2018    99203            500.00
48956   Florida   Spine   0543843850101020   10/18/2018   Bill     11/17/2018    99203            500.00
48957   Florida   Spine   0612293240101015   9/5/2018     Bill     11/17/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 961 of
                                                   2767

48958   Florida   Spine   0612293240101015   9/5/2018    Bill      11/17/2018    97110            77.00
48959   Florida   Spine   0612293240101015   9/5/2018    Bill      11/17/2018    97112            77.00
48960   Florida   Spine   0612293240101015   9/5/2018    Bill      11/17/2018    97140            72.00
48961   Florida   Spine   0612293240101015   9/5/2018    Bill      11/17/2018    97010            60.00
48962   Florida   Spine   0612293240101015   9/5/2018    Bill      11/17/2018    G0283            44.00
48963   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    99211            77.00
48964   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    97530            90.00
48965   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    97110            77.00
48966   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    97140            72.00
48967   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    G0283            44.00
48968   Florida   Spine   0522201450101038   9/13/2018   Bill      11/17/2018    97010            60.00
48969   Florida   Spine   0630817080101012   9/11/2018   Bill      11/17/2018    99211            77.00
48970   Florida   Spine   0630817080101012   9/11/2018   Bill      11/17/2018    97530            90.00
48971   Florida   Spine   0630817080101012   9/11/2018   Bill      11/17/2018    97110            77.00
48972   Florida   Spine   0630817080101012   9/11/2018   Bill      11/17/2018    97140            72.00
48973   Florida   Spine   0630817080101012   9/11/2018   Bill      11/17/2018    G0283            44.00
48974   Florida   Spine   0630817080101012   9/11/2018   Bill      11/17/2018    97010            60.00
48975   Florida   Spine   0630817080101012   9/11/2018   Bill      11/17/2018    97035            44.00
48976   Florida   Spine   0530469460101153   9/27/2018   Bill      11/17/2018    99211            77.00
48977   Florida   Spine   0530469460101153   9/27/2018   Bill      11/17/2018    97530            90.00
48978   Florida   Spine   0530469460101153   9/27/2018   Bill      11/17/2018    97110            77.00
48979   Florida   Spine   0530469460101153   9/27/2018   Bill      11/17/2018    97140            72.00
48980   Florida   Spine   0530469460101153   9/27/2018   Bill      11/17/2018    G0283            44.00
48981   Florida   Spine   0530469460101153   9/27/2018   Bill      11/17/2018    97010            60.00
48982   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    99211            77.00
48983   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    97530            90.00
48984   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    97110            77.00
48985   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    97112            77.00
48986   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    97140            72.00
48987   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    G0283            44.00
48988   Florida   Spine   0471870030101030   8/23/2018   Bill      11/17/2018    97010            60.00
48989   Florida   Spine   0182226700101067   9/14/2018   Bill      11/17/2018    99211            77.00
48990   Florida   Spine   0182226700101067   9/14/2018   Bill      11/17/2018    97530            90.00
48991   Florida   Spine   0182226700101067   9/14/2018   Bill      11/17/2018    97112            77.00
48992   Florida   Spine   0182226700101067   9/14/2018   Bill      11/17/2018    97140            72.00
48993   Florida   Spine   0182226700101067   9/14/2018   Bill      11/17/2018    G0283            44.00
48994   Florida   Spine   0182226700101067   9/14/2018   Bill      11/17/2018    97010            60.00
48995   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    99211            77.00
48996   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97530            90.00
48997   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97112            77.00
48998   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97140            72.00
48999   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97010            60.00
49000   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    G0283            44.00
49001   Florida   Spine   0232900440101054   10/9/2018   Bill      11/17/2018    97012            55.00
49002   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    99211            77.00
49003   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97530            90.00
49004   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97035            44.00
49005   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97140            72.00
49006   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97012            55.00
49007   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    97010            60.00
49008   Florida   Spine   0602339590101030   9/29/2018   Bill      11/17/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 962 of
                                                   2767

49009   Florida   Spine   0612293240101015   9/5/2018     Bill     11/17/2018    99213              350.00
49010   Florida   Spine   0353180690101095   9/5/2018     Bill     11/17/2018    99213              350.00
49011   Florida   Spine   0317028300101069   4/28/2018    Bill     11/17/2018    99213              350.00
49012   Florida   Spine   0589605830101015   7/1/2018     Bill     11/17/2018    99213              350.00
49013   Florida   Spine   0363199880101044   7/27/2018    Bill     11/17/2018    99213              350.00
49014   Florida   Spine   0601182900101022   10/1/2018    Bill     11/17/2018    99203              500.00
49015   Florida   Spine   0544766600101041   5/8/2018     Bill     11/17/2018    99213              350.00
49016   Florida   Spine   0544766600101041   5/8/2018     Bill     11/17/2018    62321            2,100.00
49017   Florida   Spine   0544766600101041   5/8/2018     Bill     11/17/2018    J2001              105.00
49018   Florida   Spine   0544766600101041   5/8/2018     Bill     11/17/2018    J0702               35.00
49019   Florida   Spine   0544766600101041   5/8/2018     Bill     11/17/2018    82950               25.00
49020   Florida   Spine   0414502570101027   6/11/2018    Bill     11/17/2018    99213              350.00
49021   Florida   Spine   0232900440101054   10/9/2018    Bill     11/17/2018    99204              700.00
49022   Florida   Spine   0043482480101392   6/18/2018    Bill     11/17/2018    99203              500.00
49023   Florida   Spine   0369310680101118   8/11/2018    Bill     11/17/2018    99203              500.00
49024   Florida   Spine   0369310680101118   8/11/2018    Bill     11/17/2018    20610              300.00
49025   Florida   Spine   0369310680101118   8/11/2018    Bill     11/17/2018    J2001               35.00
49026   Florida   Spine   0369310680101118   8/11/2018    Bill     11/17/2018    J3301               35.00
49027   Florida   Spine   0525226440101076   5/15/2018    Bill     11/17/2018    99203              500.00
49028   Florida   Spine   0361242710101065   10/17/2018   Bill     11/17/2018    99203              500.00
49029   Florida   Spine   0551288340101082   7/23/2018    Bill     11/17/2018    99213              350.00
49030   Florida   Spine   0600423600101024   10/13/2017   Bill     11/17/2018    99213              350.00
49031   Florida   Spine   0461479820101010   7/20/2018    Bill     11/17/2018    99213              350.00
49032   Florida   Spine   0189280400101136   7/23/2018    Bill     11/17/2018    99213              350.00
49033   Florida   Spine   0189280400101136   7/23/2018    Bill     11/17/2018    64490            1,500.00
49034   Florida   Spine   0189280400101136   7/23/2018    Bill     11/17/2018    64491              850.00
49035   Florida   Spine   0189280400101136   7/23/2018    Bill     11/17/2018    64492            1,600.00
49036   Florida   Spine   0189280400101136   7/23/2018    Bill     11/17/2018    J2001               70.00
49037   Florida   Spine   0189280400101136   7/23/2018    Bill     11/17/2018    J3301               35.00
49038   Florida   Spine   0574187870101020   12/15/2017   Bill     11/17/2018    99203              500.00
49039   Florida   Spine   0574187870101020   12/15/2017   Bill     11/17/2018    20611            1,100.00
49040   Florida   Spine   0574187870101020   12/15/2017   Bill     11/17/2018    J1020               35.00
49041   Florida   Spine   0574187870101020   12/15/2017   Bill     11/17/2018    J2001               35.00
49042   Florida   Spine   0394416760101115   6/7/2018     Bill     11/17/2018    99203              500.00
49043   Florida   Spine   0291092020101023   10/4/2018    Bill     11/17/2018    99203              500.00
49044   Florida   Spine   0317525170101053   3/3/2018     Bill     11/17/2018    99213              350.00
49045   Florida   Spine   0559041720101079   7/4/2018     Bill     11/17/2018    99203              500.00
49046   Florida   Spine   0614230670101014   9/2/2018     Bill     11/17/2018    99203              500.00
49047   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    99213              350.00
49048   Florida   Spine   0434065370101015   2/12/2018    Bill     11/17/2018    99213              350.00
49049   Florida   Spine   0434065370101015   2/12/2018    Bill     11/17/2018    62323            2,000.00
49050   Florida   Spine   0434065370101015   2/12/2018    Bill     11/17/2018    J2001              105.00
49051   Florida   Spine   0434065370101015   2/12/2018    Bill     11/17/2018    J1020               35.00
49052   Florida   Spine   0434065370101015   2/12/2018    Bill     11/17/2018    Q9965               25.00
49053   Florida   Spine   0473861090101133   10/10/2018   Bill     11/17/2018    99213              350.00
49054   Florida   Spine   0418677450101069   7/4/2018     Bill     11/17/2018    99213              350.00
49055   Florida   Spine   0566210990101025   6/24/2018    Bill     11/17/2018    99213              350.00
49056   Florida   Spine   0435703360101186   7/30/2018    Bill     11/17/2018    99203              500.00
49057   Florida   Spine   0566172520101026   6/4/2018     Bill     11/17/2018    99213              350.00
49058   Florida   Spine   0630817080101012   9/11/2018    Bill     11/17/2018    99213              350.00
49059   Florida   Spine   0492095270101095   9/14/2018    Bill     11/17/2018    99203              500.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 963 of
                                                   2767

49060   Florida   Spine   0075880930101220   9/19/2018    Bill     11/17/2018    99213              350.00
49061   Florida   Spine   0075880930101220   9/19/2018    Bill     11/17/2018    62323            2,000.00
49062   Florida   Spine   0075880930101220   9/19/2018    Bill     11/17/2018    J2001              105.00
49063   Florida   Spine   0075880930101220   9/19/2018    Bill     11/17/2018    J1020               35.00
49064   Florida   Spine   0075880930101220   9/19/2018    Bill     11/17/2018    Q9965               25.00
49065   Florida   Spine   0075880930101220   9/19/2018    Bill     11/17/2018    81025               25.00
49066   Florida   Spine   0333094770101070   9/20/2018    Bill     11/17/2018    99213              350.00
49067   Florida   Spine   0315693750101059   8/27/2018    Bill     11/17/2018    99213              350.00
49068   Florida   Spine   0589981940101058   10/4/2018    Bill     11/17/2018    99203              500.00
49069   Florida   Spine   0625734880101018   6/8/2018     Bill     11/17/2018    99213              350.00
49070   Florida   Spine   0625734880101018   6/8/2018     Bill     11/17/2018    62321            2,100.00
49071   Florida   Spine   0625734880101018   6/8/2018     Bill     11/17/2018    J3301               70.00
49072   Florida   Spine   0625734880101018   6/8/2018     Bill     11/17/2018    J2001              105.00
49073   Florida   Spine   0625734880101018   6/8/2018     Bill     11/17/2018    Q9965               25.00
49074   Florida   Spine   0625734880101018   6/8/2018     Bill     11/17/2018    99213              350.00
49075   Florida   Spine   0625734880101018   6/8/2018     Bill     11/17/2018    62321            2,100.00
49076   Florida   Spine   0625734880101018   6/8/2018     Bill     11/17/2018    J2001              105.00
49077   Florida   Spine   0625734880101018   6/8/2018     Bill     11/17/2018    J3301               35.00
49078   Florida   Spine   0625734880101018   6/8/2018     Bill     11/17/2018    Q9965               25.00
49079   Florida   Spine   0615126400101010   8/26/2018    Bill     11/17/2018    99203              500.00
49080   Florida   Spine   0578663390101050   9/28/2018    Bill     11/17/2018    99214              400.00
49081   Florida   Spine   0584707870101031   6/20/2018    Bill     11/17/2018    99213              350.00
49082   Florida   Spine   0159753920101089   8/3/2018     Bill     11/17/2018    99214              400.00
49083   Florida   Spine   0452822450101076   10/20/2018   Bill     11/17/2018    99203              500.00
49084   Florida   Spine   0477383900101050   10/18/2018   Bill     11/17/2018    99203              500.00
49085   Florida   Spine   0413886060101105   8/31/2018    Bill     11/17/2018    99213              350.00
49086   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    99203              275.00
49087   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97010               60.00
49088   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    G0283               44.00
49089   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    A4556               22.00
49090   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    99211               77.00
49091   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97530               90.00
49092   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97110               77.00
49093   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97140               72.00
49094   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97035               44.00
49095   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97010               60.00
49096   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    G0283               44.00
49097   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    99211               77.00
49098   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97530               90.00
49099   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97110               77.00
49100   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97140               72.00
49101   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97035               44.00
49102   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97010               60.00
49103   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    G0283               44.00
49104   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    99211               77.00
49105   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97530               90.00
49106   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97110               77.00
49107   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97140               72.00
49108   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97010               60.00
49109   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    G0283               44.00
49110   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97035               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 964 of
                                                   2767

49111   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    99211               77.00
49112   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97530               90.00
49113   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97110               77.00
49114   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97140               72.00
49115   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97010               60.00
49116   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    G0283               44.00
49117   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    G0283               44.00
49118   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    99211               77.00
49119   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97530               90.00
49120   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97110               77.00
49121   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97140               72.00
49122   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97035               44.00
49123   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97010               60.00
49124   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    G0283               44.00
49125   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    99211               77.00
49126   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97530               90.00
49127   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97110               77.00
49128   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97140               72.00
49129   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97035               44.00
49130   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97010               60.00
49131   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    99211               77.00
49132   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97530               90.00
49133   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97110               77.00
49134   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97140               72.00
49135   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97010               60.00
49136   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    G0283               44.00
49137   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    72141            1,950.00
49138   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    99211               77.00
49139   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97530               90.00
49140   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97110               77.00
49141   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97140               72.00
49142   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97035               44.00
49143   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97010               60.00
49144   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    G0283               44.00
49145   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    99211               77.00
49146   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97530               90.00
49147   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97110               77.00
49148   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97140               72.00
49149   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97035               44.00
49150   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97010               60.00
49151   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    G0283               44.00
49152   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    99211               77.00
49153   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97530               90.00
49154   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97110               77.00
49155   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97140               72.00
49156   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97010               60.00
49157   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    G0283               44.00
49158   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    99212              105.00
49159   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97530               90.00
49160   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97110               77.00
49161   Florida   Spine   0338463930101095   9/6/2018   Bill       11/27/2018    97140               72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 965 of
                                                   2767

49162   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97035               44.00
49163   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97010               60.00
49164   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    G0283               44.00
49165   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    99211               77.00
49166   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97530               90.00
49167   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97110               77.00
49168   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97140               72.00
49169   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97010               60.00
49170   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    G0283               44.00
49171   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    73221            1,750.00
49172   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    72148            1,950.00
49173   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    72141            1,950.00
49174   Florida   Spine   0543843850101020   10/18/2018   Bill     11/27/2018    73221            1,750.00
49175   Florida   Spine   0543843850101020   10/18/2018   Bill     11/27/2018    72148            1,950.00
49176   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    98941               88.00
49177   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97110               77.00
49178   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97112               77.00
49179   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97012               55.00
49180   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97140               72.00
49181   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97010               60.00
49182   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    G0283               44.00
49183   Florida   Spine   0589981940101058   10/4/2018    Bill     11/27/2018    72148            1,950.00
49184   Florida   Spine   0617742500101045   10/16/2018   Bill     11/27/2018    72148            1,950.00
49185   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    97010               60.00
49186   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    99211               77.00
49187   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    97530               90.00
49188   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    97110               77.00
49189   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    97112               77.00
49190   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    97140               72.00
49191   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    G0283               44.00
49192   Florida   Spine   0101858710101055   9/18/2018    Bill     11/27/2018    99211               77.00
49193   Florida   Spine   0101858710101055   9/18/2018    Bill     11/27/2018    97110               77.00
49194   Florida   Spine   0101858710101055   9/18/2018    Bill     11/27/2018    97112               77.00
49195   Florida   Spine   0101858710101055   9/18/2018    Bill     11/27/2018    97140               72.00
49196   Florida   Spine   0101858710101055   9/18/2018    Bill     11/27/2018    G0283               44.00
49197   Florida   Spine   0101858710101055   9/18/2018    Bill     11/27/2018    97010               60.00
49198   Florida   Spine   0091464420101311   8/25/2018    Bill     11/27/2018    99211               77.00
49199   Florida   Spine   0091464420101311   8/25/2018    Bill     11/27/2018    97530               90.00
49200   Florida   Spine   0091464420101311   8/25/2018    Bill     11/27/2018    97110               77.00
49201   Florida   Spine   0091464420101311   8/25/2018    Bill     11/27/2018    97140               72.00
49202   Florida   Spine   0091464420101311   8/25/2018    Bill     11/27/2018    G0283               44.00
49203   Florida   Spine   0091464420101311   8/25/2018    Bill     11/27/2018    97010               60.00
49204   Florida   Spine   0087644080101323   8/1/2018     Bill     11/27/2018    99211               77.00
49205   Florida   Spine   0087644080101323   8/1/2018     Bill     11/27/2018    97110               77.00
49206   Florida   Spine   0087644080101323   8/1/2018     Bill     11/27/2018    97112               77.00
49207   Florida   Spine   0087644080101323   8/1/2018     Bill     11/27/2018    97140               72.00
49208   Florida   Spine   0087644080101323   8/1/2018     Bill     11/27/2018    G0283               44.00
49209   Florida   Spine   0087644080101323   8/1/2018     Bill     11/27/2018    97010               60.00
49210   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    72148            1,950.00
49211   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    99211               77.00
49212   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    97110               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 966 of
                                                   2767

49213   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    97112               77.00
49214   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    97140               72.00
49215   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    97010               60.00
49216   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    G0283               44.00
49217   Florida   Spine   0609211730101027   8/10/2018    Bill     11/27/2018    99211               77.00
49218   Florida   Spine   0609211730101027   8/10/2018    Bill     11/27/2018    97110               77.00
49219   Florida   Spine   0609211730101027   8/10/2018    Bill     11/27/2018    97112               77.00
49220   Florida   Spine   0609211730101027   8/10/2018    Bill     11/27/2018    97140               72.00
49221   Florida   Spine   0609211730101027   8/10/2018    Bill     11/27/2018    97010               60.00
49222   Florida   Spine   0609211730101027   8/10/2018    Bill     11/27/2018    G0283               44.00
49223   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    G0283               44.00
49224   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    99211               77.00
49225   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97530               90.00
49226   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97110               77.00
49227   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97112               77.00
49228   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97140               72.00
49229   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97010               60.00
49230   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    99211               77.00
49231   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97110               77.00
49232   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97112               77.00
49233   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97012               55.00
49234   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97140               72.00
49235   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97010               60.00
49236   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    G0283               44.00
49237   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    73721            1,750.00
49238   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97035               44.00
49239   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    99211               77.00
49240   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97530               90.00
49241   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97110               77.00
49242   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97140               72.00
49243   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    G0283               44.00
49244   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97010               60.00
49245   Florida   Spine   0443427780101028   9/18/2018    Bill     11/27/2018    99211               77.00
49246   Florida   Spine   0443427780101028   9/18/2018    Bill     11/27/2018    97110               77.00
49247   Florida   Spine   0443427780101028   9/18/2018    Bill     11/27/2018    97112               77.00
49248   Florida   Spine   0443427780101028   9/18/2018    Bill     11/27/2018    97140               72.00
49249   Florida   Spine   0443427780101028   9/18/2018    Bill     11/27/2018    G0283               44.00
49250   Florida   Spine   0443427780101028   9/18/2018    Bill     11/27/2018    97010               60.00
49251   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    99203              275.00
49252   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97140               72.00
49253   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97035               44.00
49254   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97010               60.00
49255   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    G0283               44.00
49256   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    A4556               22.00
49257   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    99211               77.00
49258   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    97530               90.00
49259   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    97110               77.00
49260   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    97112               77.00
49261   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    97140               72.00
49262   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    99212              105.00
49263   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97110               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 967 of
                                                   2767

49264   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97112            77.00
49265   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97140            72.00
49266   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97010            60.00
49267   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    G0283            44.00
49268   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    99211            77.00
49269   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97110            77.00
49270   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97112            77.00
49271   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97140            72.00
49272   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97010            60.00
49273   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    G0283            44.00
49274   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    99211            77.00
49275   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    97530            90.00
49276   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    97110            77.00
49277   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    97140            72.00
49278   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    97010            60.00
49279   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    G0283            44.00
49280   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    99211            77.00
49281   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97530            90.00
49282   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97112            77.00
49283   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97140            72.00
49284   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97012            55.00
49285   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97010            60.00
49286   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    G0283            44.00
49287   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    G0283            44.00
49288   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    98941            88.00
49289   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97110            77.00
49290   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97112            77.00
49291   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97012            55.00
49292   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97140            72.00
49293   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97010            60.00
49294   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97110            77.00
49295   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    99211            77.00
49296   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97530            90.00
49297   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97140            72.00
49298   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    G0283            44.00
49299   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97010            60.00
49300   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97012            55.00
49301   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    97039            44.00
49302   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    98941            88.00
49303   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    97530            90.00
49304   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    97112            77.00
49305   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    97140            72.00
49306   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    G0283            44.00
49307   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    97010            60.00
49308   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    99211            77.00
49309   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97530            90.00
49310   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97110            77.00
49311   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97140            72.00
49312   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97035            44.00
49313   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97010            60.00
49314   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 968 of
                                                   2767

49315   Florida   Spine   0610658470101020   8/21/2018    Bill     11/27/2018    98941            88.00
49316   Florida   Spine   0610658470101020   8/21/2018    Bill     11/27/2018    97530            90.00
49317   Florida   Spine   0610658470101020   8/21/2018    Bill     11/27/2018    97110            77.00
49318   Florida   Spine   0610658470101020   8/21/2018    Bill     11/27/2018    97012            55.00
49319   Florida   Spine   0610658470101020   8/21/2018    Bill     11/27/2018    97140            72.00
49320   Florida   Spine   0610658470101020   8/21/2018    Bill     11/27/2018    97010            60.00
49321   Florida   Spine   0610658470101020   8/21/2018    Bill     11/27/2018    G0283            44.00
49322   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    99211            77.00
49323   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97530            90.00
49324   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97110            77.00
49325   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97112            77.00
49326   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97140            72.00
49327   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97010            60.00
49328   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    97010            60.00
49329   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    G0283            44.00
49330   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    99211            77.00
49331   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    97110            77.00
49332   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    97112            77.00
49333   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    97140            72.00
49334   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    97012            55.00
49335   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    97140            72.00
49336   Florida   Spine   0425763400101028   8/22/2018    Bill     11/27/2018    99211            77.00
49337   Florida   Spine   0425763400101028   8/22/2018    Bill     11/27/2018    97110            77.00
49338   Florida   Spine   0425763400101028   8/22/2018    Bill     11/27/2018    97112            77.00
49339   Florida   Spine   0425763400101028   8/22/2018    Bill     11/27/2018    97140            72.00
49340   Florida   Spine   0425763400101028   8/22/2018    Bill     11/27/2018    97010            60.00
49341   Florida   Spine   0425763400101028   8/22/2018    Bill     11/27/2018    G0283            44.00
49342   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    99211            77.00
49343   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97530            90.00
49344   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97110            77.00
49345   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97140            72.00
49346   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97012            55.00
49347   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97010            60.00
49348   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    G0283            44.00
49349   Florida   Spine   0640612610101014   9/16/2018    Bill     11/27/2018    99211            77.00
49350   Florida   Spine   0640612610101014   9/16/2018    Bill     11/27/2018    97530            90.00
49351   Florida   Spine   0640612610101014   9/16/2018    Bill     11/27/2018    97112            77.00
49352   Florida   Spine   0640612610101014   9/16/2018    Bill     11/27/2018    97140            72.00
49353   Florida   Spine   0640612610101014   9/16/2018    Bill     11/27/2018    97010            60.00
49354   Florida   Spine   0640612610101014   9/16/2018    Bill     11/27/2018    G0283            44.00
49355   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    99211            77.00
49356   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    97530            90.00
49357   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    97110            77.00
49358   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    97140            72.00
49359   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    97035            44.00
49360   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    97010            60.00
49361   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    G0283            44.00
49362   Florida   Spine   0473510660101094   9/13/2018    Bill     11/27/2018    99211            77.00
49363   Florida   Spine   0473510660101094   9/13/2018    Bill     11/27/2018    97530            90.00
49364   Florida   Spine   0473510660101094   9/13/2018    Bill     11/27/2018    97110            77.00
49365   Florida   Spine   0473510660101094   9/13/2018    Bill     11/27/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 969 of
                                                   2767

49366   Florida   Spine   0473510660101094   9/13/2018   Bill      11/27/2018    G0283            44.00
49367   Florida   Spine   0473510660101094   9/13/2018   Bill      11/27/2018    97010            60.00
49368   Florida   Spine   0473510660101094   9/13/2018   Bill      11/27/2018    97039            44.00
49369   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97010            60.00
49370   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    99211            77.00
49371   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97530            90.00
49372   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97110            77.00
49373   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97112            77.00
49374   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97140            72.00
49375   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    G0283            44.00
49376   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    97012            55.00
49377   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    99211            77.00
49378   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    97530            90.00
49379   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    97140            72.00
49380   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    G0283            44.00
49381   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    97010            60.00
49382   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    97035            44.00
49383   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    97039            44.00
49384   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    99211            77.00
49385   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    97530            90.00
49386   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    97110            77.00
49387   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    97140            72.00
49388   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    G0283            44.00
49389   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    97010            60.00
49390   Florida   Spine   0496113930101029   9/18/2018   Bill      11/27/2018    99211            77.00
49391   Florida   Spine   0496113930101029   9/18/2018   Bill      11/27/2018    97110            77.00
49392   Florida   Spine   0496113930101029   9/18/2018   Bill      11/27/2018    97112            77.00
49393   Florida   Spine   0496113930101029   9/18/2018   Bill      11/27/2018    97140            72.00
49394   Florida   Spine   0496113930101029   9/18/2018   Bill      11/27/2018    G0283            44.00
49395   Florida   Spine   0496113930101029   9/18/2018   Bill      11/27/2018    97010            60.00
49396   Florida   Spine   0476372090101047   9/18/2018   Bill      11/27/2018    99211            77.00
49397   Florida   Spine   0476372090101047   9/18/2018   Bill      11/27/2018    97110            77.00
49398   Florida   Spine   0476372090101047   9/18/2018   Bill      11/27/2018    97112            77.00
49399   Florida   Spine   0476372090101047   9/18/2018   Bill      11/27/2018    97140            72.00
49400   Florida   Spine   0476372090101047   9/18/2018   Bill      11/27/2018    97010            60.00
49401   Florida   Spine   0476372090101047   9/18/2018   Bill      11/27/2018    G0283            44.00
49402   Florida   Spine   0547354780101011   9/15/2018   Bill      11/27/2018    99211            77.00
49403   Florida   Spine   0547354780101011   9/15/2018   Bill      11/27/2018    97530            90.00
49404   Florida   Spine   0547354780101011   9/15/2018   Bill      11/27/2018    97112            77.00
49405   Florida   Spine   0547354780101011   9/15/2018   Bill      11/27/2018    97140            72.00
49406   Florida   Spine   0547354780101011   9/15/2018   Bill      11/27/2018    G0283            44.00
49407   Florida   Spine   0547354780101011   9/15/2018   Bill      11/27/2018    97010            60.00
49408   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    99211            77.00
49409   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    97110            77.00
49410   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    97112            77.00
49411   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    97140            72.00
49412   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    97010            60.00
49413   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    G0283            44.00
49414   Florida   Spine   0129397080101039   9/2/2018    Bill      11/27/2018    99211            77.00
49415   Florida   Spine   0129397080101039   9/2/2018    Bill      11/27/2018    97530            90.00
49416   Florida   Spine   0129397080101039   9/2/2018    Bill      11/27/2018    97112            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 970 of
                                                   2767

49417   Florida   Spine   0129397080101039   9/2/2018     Bill     11/27/2018    97140             72.00
49418   Florida   Spine   0129397080101039   9/2/2018     Bill     11/27/2018    G0283             44.00
49419   Florida   Spine   0129397080101039   9/2/2018     Bill     11/27/2018    97010             60.00
49420   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    99211             77.00
49421   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97530             90.00
49422   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97112             77.00
49423   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97140             72.00
49424   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    G0283             44.00
49425   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97010             60.00
49426   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97035             44.00
49427   Florida   Spine   0638101160101016   9/10/2018    Bill     11/27/2018    98941             88.00
49428   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    99211             77.00
49429   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97530             90.00
49430   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97112             77.00
49431   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97140             72.00
49432   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97035             44.00
49433   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97010             60.00
49434   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    G0283             44.00
49435   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    99211             77.00
49436   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    97530             90.00
49437   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    97110             77.00
49438   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    97140             72.00
49439   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    97035             44.00
49440   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    97010             60.00
49441   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    G0283             44.00
49442   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    99211             77.00
49443   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    97530             90.00
49444   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    97110             77.00
49445   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    97140             72.00
49446   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    G0283             44.00
49447   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    97010             60.00
49448   Florida   Spine   0587343090101028   9/23/2018    Bill     11/27/2018    99211             77.00
49449   Florida   Spine   0587343090101028   9/23/2018    Bill     11/27/2018    97530             90.00
49450   Florida   Spine   0587343090101028   9/23/2018    Bill     11/27/2018    97110             77.00
49451   Florida   Spine   0587343090101028   9/23/2018    Bill     11/27/2018    97140             72.00
49452   Florida   Spine   0587343090101028   9/23/2018    Bill     11/27/2018    G0283             44.00
49453   Florida   Spine   0587343090101028   9/23/2018    Bill     11/27/2018    97010             60.00
49454   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    99211             77.00
49455   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97110             77.00
49456   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97112             77.00
49457   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97140             72.00
49458   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    G0283             44.00
49459   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97010             60.00
49460   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    99203            275.00
49461   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97140             72.00
49462   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97035             44.00
49463   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97010             60.00
49464   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    G0283             44.00
49465   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    A4556             22.00
49466   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    99211             77.00
49467   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 971 of
                                                   2767

49468   Florida   Spine   0333094770101070   9/20/2018   Bill      11/27/2018    97140             72.00
49469   Florida   Spine   0333094770101070   9/20/2018   Bill      11/27/2018    97010             60.00
49470   Florida   Spine   0333094770101070   9/20/2018   Bill      11/27/2018    G0283             44.00
49471   Florida   Spine   0413035320101022   9/15/2018   Bill      11/27/2018    99211             77.00
49472   Florida   Spine   0413035320101022   9/15/2018   Bill      11/27/2018    97530             90.00
49473   Florida   Spine   0413035320101022   9/15/2018   Bill      11/27/2018    97110             77.00
49474   Florida   Spine   0413035320101022   9/15/2018   Bill      11/27/2018    97112             77.00
49475   Florida   Spine   0413035320101022   9/15/2018   Bill      11/27/2018    97140             72.00
49476   Florida   Spine   0413035320101022   9/15/2018   Bill      11/27/2018    97010             60.00
49477   Florida   Spine   0413035320101022   9/15/2018   Bill      11/27/2018    G0283             44.00
49478   Florida   Spine   0636194630101015   8/21/2018   Bill      11/27/2018    99212            105.00
49479   Florida   Spine   0636194630101015   8/21/2018   Bill      11/27/2018    97530             90.00
49480   Florida   Spine   0636194630101015   8/21/2018   Bill      11/27/2018    97112             77.00
49481   Florida   Spine   0636194630101015   8/21/2018   Bill      11/27/2018    97140             72.00
49482   Florida   Spine   0636194630101015   8/21/2018   Bill      11/27/2018    G0283             44.00
49483   Florida   Spine   0636194630101015   8/21/2018   Bill      11/27/2018    97010             60.00
49484   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    99211             77.00
49485   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97530             90.00
49486   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97110             77.00
49487   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97140             72.00
49488   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97012             55.00
49489   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97010             60.00
49490   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    G0283             44.00
49491   Florida   Spine   0551288340101082   7/23/2018   Bill      11/27/2018    97010             60.00
49492   Florida   Spine   0551288340101082   7/23/2018   Bill      11/27/2018    99211             77.00
49493   Florida   Spine   0551288340101082   7/23/2018   Bill      11/27/2018    97530             90.00
49494   Florida   Spine   0551288340101082   7/23/2018   Bill      11/27/2018    97110             77.00
49495   Florida   Spine   0551288340101082   7/23/2018   Bill      11/27/2018    97112             77.00
49496   Florida   Spine   0551288340101082   7/23/2018   Bill      11/27/2018    97140             72.00
49497   Florida   Spine   0551288340101082   7/23/2018   Bill      11/27/2018    G0283             44.00
49498   Florida   Spine   0632317120101013   8/20/2018   Bill      11/27/2018    99211             77.00
49499   Florida   Spine   0632317120101013   8/20/2018   Bill      11/27/2018    97530             90.00
49500   Florida   Spine   0632317120101013   8/20/2018   Bill      11/27/2018    97110             77.00
49501   Florida   Spine   0632317120101013   8/20/2018   Bill      11/27/2018    97140             72.00
49502   Florida   Spine   0632317120101013   8/20/2018   Bill      11/27/2018    G0283             44.00
49503   Florida   Spine   0632317120101013   8/20/2018   Bill      11/27/2018    97010             60.00
49504   Florida   Spine   0632317120101013   8/20/2018   Bill      11/27/2018    97012             55.00
49505   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    99211             77.00
49506   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    97530             90.00
49507   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    97110             77.00
49508   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    97140             72.00
49509   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    G0283             44.00
49510   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    97010             60.00
49511   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97010             60.00
49512   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    99211             77.00
49513   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97530             90.00
49514   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97110             77.00
49515   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97112             77.00
49516   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97140             72.00
49517   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    G0283             44.00
49518   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 972 of
                                                   2767

49519   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97530             90.00
49520   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97112             77.00
49521   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97140             72.00
49522   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    G0283             44.00
49523   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97010             60.00
49524   Florida   Spine   0604261670101045   8/25/2018    Bill     11/27/2018    97035             44.00
49525   Florida   Spine   0604261670101045   8/25/2018    Bill     11/27/2018    98940             72.00
49526   Florida   Spine   0604261670101045   8/25/2018    Bill     11/27/2018    98943             72.00
49527   Florida   Spine   0604261670101045   8/25/2018    Bill     11/27/2018    97530             90.00
49528   Florida   Spine   0604261670101045   8/25/2018    Bill     11/27/2018    97140             72.00
49529   Florida   Spine   0604261670101045   8/25/2018    Bill     11/27/2018    G0283             44.00
49530   Florida   Spine   0604261670101045   8/25/2018    Bill     11/27/2018    97010             60.00
49531   Florida   Spine   0101685830101099   7/14/2018    Bill     11/27/2018    99212            105.00
49532   Florida   Spine   0101685830101099   7/14/2018    Bill     11/27/2018    98941             88.00
49533   Florida   Spine   0101685830101099   7/14/2018    Bill     11/27/2018    97530             90.00
49534   Florida   Spine   0101685830101099   7/14/2018    Bill     11/27/2018    97140             72.00
49535   Florida   Spine   0101685830101099   7/14/2018    Bill     11/27/2018    G0283             44.00
49536   Florida   Spine   0101685830101099   7/14/2018    Bill     11/27/2018    97010             60.00
49537   Florida   Spine   0101685830101099   7/14/2018    Bill     11/27/2018    97039             44.00
49538   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    99211             77.00
49539   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97110             77.00
49540   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97112             77.00
49541   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97140             72.00
49542   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97010             60.00
49543   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    G0283             44.00
49544   Florida   Spine   0151402780101064   8/30/2018    Bill     11/27/2018    99212            105.00
49545   Florida   Spine   0151402780101064   8/30/2018    Bill     11/27/2018    97530             90.00
49546   Florida   Spine   0151402780101064   8/30/2018    Bill     11/27/2018    97110             77.00
49547   Florida   Spine   0151402780101064   8/30/2018    Bill     11/27/2018    97112             77.00
49548   Florida   Spine   0151402780101064   8/30/2018    Bill     11/27/2018    97140             72.00
49549   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    99211             77.00
49550   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97530             90.00
49551   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97112             77.00
49552   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97140             72.00
49553   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    G0283             44.00
49554   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97010             60.00
49555   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97035             44.00
49556   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    99211             77.00
49557   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    97530             90.00
49558   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    97140             72.00
49559   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    G0283             44.00
49560   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    97010             60.00
49561   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    97035             44.00
49562   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    97039             44.00
49563   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    A4556             22.00
49564   Florida   Spine   0483970510101017   9/24/2018    Bill     11/27/2018    99211             77.00
49565   Florida   Spine   0483970510101017   9/24/2018    Bill     11/27/2018    97530             90.00
49566   Florida   Spine   0483970510101017   9/24/2018    Bill     11/27/2018    97110             77.00
49567   Florida   Spine   0483970510101017   9/24/2018    Bill     11/27/2018    97112             77.00
49568   Florida   Spine   0483970510101017   9/24/2018    Bill     11/27/2018    97140             72.00
49569   Florida   Spine   0483970510101017   9/24/2018    Bill     11/27/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 973 of
                                                   2767

49570   Florida   Spine   0483970510101017   9/24/2018    Bill     11/27/2018    97010               60.00
49571   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    99211               77.00
49572   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97530               90.00
49573   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97110               77.00
49574   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97140               72.00
49575   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    G0283               44.00
49576   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97010               60.00
49577   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97039               44.00
49578   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    72141            1,950.00
49579   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    72148            1,950.00
49580   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    99211               77.00
49581   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97530               90.00
49582   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97140               72.00
49583   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    G0283               44.00
49584   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97010               60.00
49585   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97035               44.00
49586   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97012               55.00
49587   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    99211               77.00
49588   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97530               90.00
49589   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97110               77.00
49590   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97112               77.00
49591   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97140               72.00
49592   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    G0283               44.00
49593   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97010               60.00
49594   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    99211               77.00
49595   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97530               90.00
49596   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97110               77.00
49597   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97140               72.00
49598   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97010               60.00
49599   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    G0283               44.00
49600   Florida   Spine   0561623200101038   11/1/2018    Bill     11/27/2018    99211               77.00
49601   Florida   Spine   0561623200101038   11/1/2018    Bill     11/27/2018    97530               90.00
49602   Florida   Spine   0561623200101038   11/1/2018    Bill     11/27/2018    97110               77.00
49603   Florida   Spine   0561623200101038   11/1/2018    Bill     11/27/2018    97140               72.00
49604   Florida   Spine   0561623200101038   11/1/2018    Bill     11/27/2018    97010               60.00
49605   Florida   Spine   0561623200101038   11/1/2018    Bill     11/27/2018    G0283               44.00
49606   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    99211               77.00
49607   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97140               72.00
49608   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    G0283               44.00
49609   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97010               60.00
49610   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97012               55.00
49611   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    98941               88.00
49612   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97530               90.00
49613   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97012               55.00
49614   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97140               72.00
49615   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97035               44.00
49616   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97010               60.00
49617   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    G0283               44.00
49618   Florida   Spine   0567622250101017   10/15/2018   Bill     11/27/2018    99203              275.00
49619   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    99211               77.00
49620   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97530               90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 974 of
                                                   2767

49621   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97110            77.00
49622   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97140            72.00
49623   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97035            44.00
49624   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97010            60.00
49625   Florida   Spine   0473510660101094   9/13/2018    Bill     11/27/2018    99211            77.00
49626   Florida   Spine   0473510660101094   9/13/2018    Bill     11/27/2018    97530            90.00
49627   Florida   Spine   0473510660101094   9/13/2018    Bill     11/27/2018    97110            77.00
49628   Florida   Spine   0473510660101094   9/13/2018    Bill     11/27/2018    97140            72.00
49629   Florida   Spine   0473510660101094   9/13/2018    Bill     11/27/2018    G0283            44.00
49630   Florida   Spine   0473510660101094   9/13/2018    Bill     11/27/2018    97010            60.00
49631   Florida   Spine   0605935260101049   9/14/2018    Bill     11/27/2018    99211            77.00
49632   Florida   Spine   0605935260101049   9/14/2018    Bill     11/27/2018    97530            90.00
49633   Florida   Spine   0605935260101049   9/14/2018    Bill     11/27/2018    97110            77.00
49634   Florida   Spine   0605935260101049   9/14/2018    Bill     11/27/2018    97140            72.00
49635   Florida   Spine   0605935260101049   9/14/2018    Bill     11/27/2018    G0283            44.00
49636   Florida   Spine   0605935260101049   9/14/2018    Bill     11/27/2018    97010            60.00
49637   Florida   Spine   0605935260101049   9/14/2018    Bill     11/27/2018    97039            44.00
49638   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    97035            44.00
49639   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    99211            77.00
49640   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    97530            90.00
49641   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    97112            77.00
49642   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    97140            72.00
49643   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    G0283            44.00
49644   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    97010            60.00
49645   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    99211            77.00
49646   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    97110            77.00
49647   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    97112            77.00
49648   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    97140            72.00
49649   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    97010            60.00
49650   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    G0283            44.00
49651   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97010            60.00
49652   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    99211            77.00
49653   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97530            90.00
49654   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97110            77.00
49655   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97112            77.00
49656   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97140            72.00
49657   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    G0283            44.00
49658   Florida   Spine   0576921340101014   6/15/2018    Bill     11/27/2018    99211            77.00
49659   Florida   Spine   0576921340101014   6/15/2018    Bill     11/27/2018    97110            77.00
49660   Florida   Spine   0576921340101014   6/15/2018    Bill     11/27/2018    97112            77.00
49661   Florida   Spine   0576921340101014   6/15/2018    Bill     11/27/2018    97140            72.00
49662   Florida   Spine   0576921340101014   6/15/2018    Bill     11/27/2018    G0283            44.00
49663   Florida   Spine   0576921340101014   6/15/2018    Bill     11/27/2018    97010            60.00
49664   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    99211            77.00
49665   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97530            90.00
49666   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97110            77.00
49667   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97140            72.00
49668   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97010            60.00
49669   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    G0283            44.00
49670   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    99211            77.00
49671   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 975 of
                                                   2767

49672   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97112             77.00
49673   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97140             72.00
49674   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97010             60.00
49675   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    G0283             44.00
49676   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    99211             77.00
49677   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    97530             90.00
49678   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    97110             77.00
49679   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    97140             72.00
49680   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    97010             60.00
49681   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    G0283             44.00
49682   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    G0283             44.00
49683   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    99211             77.00
49684   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97530             90.00
49685   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97112             77.00
49686   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97140             72.00
49687   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97012             55.00
49688   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97010             60.00
49689   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    G0283             44.00
49690   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    98941             88.00
49691   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97110             77.00
49692   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97112             77.00
49693   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97012             55.00
49694   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97140             72.00
49695   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97010             60.00
49696   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    G0283             44.00
49697   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    99211             77.00
49698   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97530             90.00
49699   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97110             77.00
49700   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97140             72.00
49701   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97035             44.00
49702   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97010             60.00
49703   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    98941             88.00
49704   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    97110             77.00
49705   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    97112             77.00
49706   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    97140             72.00
49707   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    97012             55.00
49708   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    97010             60.00
49709   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    G0283             44.00
49710   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97530             90.00
49711   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97039             44.00
49712   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    98941             88.00
49713   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97140             72.00
49714   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97010             60.00
49715   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    G0283             44.00
49716   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    99203            275.00
49717   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97140             72.00
49718   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97035             44.00
49719   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97010             60.00
49720   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    G0283             44.00
49721   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    A4556             22.00
49722   Florida   Spine   0451966340101076   7/31/2018    Bill     11/27/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 976 of
                                                   2767

49723   Florida   Spine   0451966340101076   7/31/2018   Bill      11/27/2018    97530             90.00
49724   Florida   Spine   0451966340101076   7/31/2018   Bill      11/27/2018    97110             77.00
49725   Florida   Spine   0451966340101076   7/31/2018   Bill      11/27/2018    97112             77.00
49726   Florida   Spine   0451966340101076   7/31/2018   Bill      11/27/2018    97140             72.00
49727   Florida   Spine   0451966340101076   7/31/2018   Bill      11/27/2018    97010             60.00
49728   Florida   Spine   0451966340101076   7/31/2018   Bill      11/27/2018    G0283             44.00
49729   Florida   Spine   0629799360101032   9/7/2018    Bill      11/27/2018    99211             77.00
49730   Florida   Spine   0629799360101032   9/7/2018    Bill      11/27/2018    97530             90.00
49731   Florida   Spine   0629799360101032   9/7/2018    Bill      11/27/2018    97140             72.00
49732   Florida   Spine   0629799360101032   9/7/2018    Bill      11/27/2018    97010             60.00
49733   Florida   Spine   0629799360101032   9/7/2018    Bill      11/27/2018    G0283             44.00
49734   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    G0283             44.00
49735   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    99211             77.00
49736   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97530             90.00
49737   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97110             77.00
49738   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97140             72.00
49739   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97012             55.00
49740   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97010             60.00
49741   Florida   Spine   0640612610101014   9/16/2018   Bill      11/27/2018    99211             77.00
49742   Florida   Spine   0640612610101014   9/16/2018   Bill      11/27/2018    97530             90.00
49743   Florida   Spine   0640612610101014   9/16/2018   Bill      11/27/2018    97112             77.00
49744   Florida   Spine   0640612610101014   9/16/2018   Bill      11/27/2018    97140             72.00
49745   Florida   Spine   0640612610101014   9/16/2018   Bill      11/27/2018    97010             60.00
49746   Florida   Spine   0640612610101014   9/16/2018   Bill      11/27/2018    G0283             44.00
49747   Florida   Spine   0573827830101013   8/8/2018    Bill      11/27/2018    99211             77.00
49748   Florida   Spine   0573827830101013   8/8/2018    Bill      11/27/2018    97110             77.00
49749   Florida   Spine   0573827830101013   8/8/2018    Bill      11/27/2018    97112             77.00
49750   Florida   Spine   0573827830101013   8/8/2018    Bill      11/27/2018    97140             72.00
49751   Florida   Spine   0573827830101013   8/8/2018    Bill      11/27/2018    G0283             44.00
49752   Florida   Spine   0573827830101013   8/8/2018    Bill      11/27/2018    97010             60.00
49753   Florida   Spine   0573827830101013   8/8/2018    Bill      11/27/2018    97012             55.00
49754   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    99212            105.00
49755   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    97110             77.00
49756   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    97012             55.00
49757   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97010             60.00
49758   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    99211             77.00
49759   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97530             90.00
49760   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97110             77.00
49761   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97112             77.00
49762   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97140             72.00
49763   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    G0283             44.00
49764   Florida   Spine   0358177500101021   9/1/2018    Bill      11/27/2018    99211             77.00
49765   Florida   Spine   0358177500101021   9/1/2018    Bill      11/27/2018    97530             90.00
49766   Florida   Spine   0358177500101021   9/1/2018    Bill      11/27/2018    97112             77.00
49767   Florida   Spine   0358177500101021   9/1/2018    Bill      11/27/2018    97140             72.00
49768   Florida   Spine   0358177500101021   9/1/2018    Bill      11/27/2018    97010             60.00
49769   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    97012             55.00
49770   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    99211             77.00
49771   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    97530             90.00
49772   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    97140             72.00
49773   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 977 of
                                                   2767

49774   Florida   Spine   0624873670101035   9/23/2018    Bill     11/27/2018    97010             60.00
49775   Florida   Spine   0624873670101035   9/23/2018    Bill     11/27/2018    97035             44.00
49776   Florida   Spine   0419677180101057   9/20/2018    Bill     11/27/2018    99211             77.00
49777   Florida   Spine   0419677180101057   9/20/2018    Bill     11/27/2018    97530             90.00
49778   Florida   Spine   0419677180101057   9/20/2018    Bill     11/27/2018    97110             77.00
49779   Florida   Spine   0419677180101057   9/20/2018    Bill     11/27/2018    97140             72.00
49780   Florida   Spine   0419677180101057   9/20/2018    Bill     11/27/2018    G0283             44.00
49781   Florida   Spine   0419677180101057   9/20/2018    Bill     11/27/2018    97010             60.00
49782   Florida   Spine   0419677180101057   9/20/2018    Bill     11/27/2018    97039             44.00
49783   Florida   Spine   0547354780101011   9/15/2018    Bill     11/27/2018    99212            105.00
49784   Florida   Spine   0547354780101011   9/15/2018    Bill     11/27/2018    97530             90.00
49785   Florida   Spine   0547354780101011   9/15/2018    Bill     11/27/2018    97112             77.00
49786   Florida   Spine   0547354780101011   9/15/2018    Bill     11/27/2018    97140             72.00
49787   Florida   Spine   0547354780101011   9/15/2018    Bill     11/27/2018    G0283             44.00
49788   Florida   Spine   0547354780101011   9/15/2018    Bill     11/27/2018    97010             60.00
49789   Florida   Spine   0633704110101013   8/18/2018    Bill     11/27/2018    99211             77.00
49790   Florida   Spine   0633704110101013   8/18/2018    Bill     11/27/2018    97530             90.00
49791   Florida   Spine   0633704110101013   8/18/2018    Bill     11/27/2018    97110             77.00
49792   Florida   Spine   0633704110101013   8/18/2018    Bill     11/27/2018    97140             72.00
49793   Florida   Spine   0633704110101013   8/18/2018    Bill     11/27/2018    97010             60.00
49794   Florida   Spine   0633704110101013   8/18/2018    Bill     11/27/2018    G0283             44.00
49795   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    99211             77.00
49796   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97530             90.00
49797   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97110             77.00
49798   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97140             72.00
49799   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97012             55.00
49800   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97010             60.00
49801   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    G0283             44.00
49802   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    99211             77.00
49803   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97530             90.00
49804   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97110             77.00
49805   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97012             55.00
49806   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97010             60.00
49807   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97140             72.00
49808   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    G0283             44.00
49809   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    99211             77.00
49810   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97530             90.00
49811   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97112             77.00
49812   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97140             72.00
49813   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97010             60.00
49814   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    G0283             44.00
49815   Florida   Spine   0491774990101012   8/9/2018     Bill     11/27/2018    99212            105.00
49816   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    99211             77.00
49817   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    97110             77.00
49818   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    97112             77.00
49819   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    97140             72.00
49820   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    97010             60.00
49821   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    G0283             44.00
49822   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    99211             77.00
49823   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97110             77.00
49824   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 978 of
                                                   2767

49825   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97140            72.00
49826   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    G0283            44.00
49827   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97010            60.00
49828   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97110            77.00
49829   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    99211            77.00
49830   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97140            72.00
49831   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97035            44.00
49832   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97010            60.00
49833   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    G0283            44.00
49834   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97530            90.00
49835   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    99211            77.00
49836   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    97110            77.00
49837   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    97112            77.00
49838   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    97140            72.00
49839   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    97010            60.00
49840   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    G0283            44.00
49841   Florida   Spine   0170603240101100   9/19/2018    Bill     11/27/2018    99211            77.00
49842   Florida   Spine   0170603240101100   9/19/2018    Bill     11/27/2018    97110            77.00
49843   Florida   Spine   0170603240101100   9/19/2018    Bill     11/27/2018    97530            90.00
49844   Florida   Spine   0170603240101100   9/19/2018    Bill     11/27/2018    97140            72.00
49845   Florida   Spine   0170603240101100   9/19/2018    Bill     11/27/2018    G0283            44.00
49846   Florida   Spine   0170603240101100   9/19/2018    Bill     11/27/2018    97010            60.00
49847   Florida   Spine   0170603240101100   9/19/2018    Bill     11/27/2018    97035            44.00
49848   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    G0283            44.00
49849   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    99211            77.00
49850   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    97530            90.00
49851   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    97110            77.00
49852   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    97112            77.00
49853   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    97140            72.00
49854   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    97010            60.00
49855   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    99211            77.00
49856   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97530            90.00
49857   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97112            77.00
49858   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97140            72.00
49859   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    G0283            44.00
49860   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97010            60.00
49861   Florida   Spine   0632317120101013   8/20/2018    Bill     11/27/2018    99211            77.00
49862   Florida   Spine   0632317120101013   8/20/2018    Bill     11/27/2018    97530            90.00
49863   Florida   Spine   0632317120101013   8/20/2018    Bill     11/27/2018    97110            77.00
49864   Florida   Spine   0632317120101013   8/20/2018    Bill     11/27/2018    97140            72.00
49865   Florida   Spine   0632317120101013   8/20/2018    Bill     11/27/2018    G0283            44.00
49866   Florida   Spine   0632317120101013   8/20/2018    Bill     11/27/2018    97010            60.00
49867   Florida   Spine   0530469460101153   9/27/2018    Bill     11/27/2018    99211            77.00
49868   Florida   Spine   0530469460101153   9/27/2018    Bill     11/27/2018    97530            90.00
49869   Florida   Spine   0530469460101153   9/27/2018    Bill     11/27/2018    97110            77.00
49870   Florida   Spine   0530469460101153   9/27/2018    Bill     11/27/2018    97140            72.00
49871   Florida   Spine   0530469460101153   9/27/2018    Bill     11/27/2018    G0283            44.00
49872   Florida   Spine   0530469460101153   9/27/2018    Bill     11/27/2018    97010            60.00
49873   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97010            60.00
49874   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    99211            77.00
49875   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97530            90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 979 of
                                                   2767

49876   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97110               77.00
49877   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97112               77.00
49878   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97140               72.00
49879   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    G0283               44.00
49880   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    99211               77.00
49881   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97530               90.00
49882   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97112               77.00
49883   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97140               72.00
49884   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    G0283               44.00
49885   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97010               60.00
49886   Florida   Spine   0192804890101036   8/17/2018    Bill     11/27/2018    99203              500.00
49887   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    97039               44.00
49888   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    98941               88.00
49889   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    97530               90.00
49890   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    97140               72.00
49891   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    G0283               44.00
49892   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    97010               60.00
49893   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    97035               44.00
49894   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    99211               77.00
49895   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97110               77.00
49896   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97112               77.00
49897   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97140               72.00
49898   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97010               60.00
49899   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    G0283               44.00
49900   Florida   Spine   0151402780101064   8/30/2018    Bill     11/27/2018    99211               77.00
49901   Florida   Spine   0151402780101064   8/30/2018    Bill     11/27/2018    97110               77.00
49902   Florida   Spine   0151402780101064   8/30/2018    Bill     11/27/2018    97112               77.00
49903   Florida   Spine   0151402780101064   8/30/2018    Bill     11/27/2018    97140               72.00
49904   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    99203              275.00
49905   Florida   Spine   0151402780101064   8/30/2018    Bill     11/27/2018    72148            1,950.00
49906   Florida   Spine   0151402780101064   8/30/2018    Bill     11/27/2018    72141            1,950.00
49907   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    99203              275.00
49908   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    99211               77.00
49909   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97530               90.00
49910   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97112               77.00
49911   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97140               72.00
49912   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    99211               77.00
49913   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97530               90.00
49914   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97112               77.00
49915   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97140               72.00
49916   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    G0283               44.00
49917   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97010               60.00
49918   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97035               44.00
49919   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    99211               77.00
49920   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97530               90.00
49921   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97110               77.00
49922   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97140               72.00
49923   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    G0283               44.00
49924   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97010               60.00
49925   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97039               44.00
49926   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    99211               77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 980 of
                                                   2767

49927   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97530             90.00
49928   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97112             77.00
49929   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97140             72.00
49930   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    G0283             44.00
49931   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97010             60.00
49932   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97012             55.00
49933   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    99211             77.00
49934   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97530             90.00
49935   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97110             77.00
49936   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97112             77.00
49937   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97140             72.00
49938   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    G0283             44.00
49939   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97010             60.00
49940   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    99211             77.00
49941   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97530             90.00
49942   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97112             77.00
49943   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97140             72.00
49944   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    G0283             44.00
49945   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97010             60.00
49946   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97035             44.00
49947   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    99212            105.00
49948   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97530             90.00
49949   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97110             77.00
49950   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97140             72.00
49951   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    G0283             44.00
49952   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97010             60.00
49953   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97012             55.00
49954   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    99211             77.00
49955   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97110             77.00
49956   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97035             44.00
49957   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97010             60.00
49958   Florida   Spine   0280010560101099   11/3/2018    Bill     11/27/2018    99203            275.00
49959   Florida   Spine   0280010560101099   11/3/2018    Bill     11/27/2018    97140             72.00
49960   Florida   Spine   0280010560101099   11/3/2018    Bill     11/27/2018    G0283             44.00
49961   Florida   Spine   0280010560101099   11/3/2018    Bill     11/27/2018    97010             60.00
49962   Florida   Spine   0280010560101099   11/3/2018    Bill     11/27/2018    A4556             22.00
49963   Florida   Spine   0101858710101055   9/18/2018    Bill     11/27/2018    99211             77.00
49964   Florida   Spine   0101858710101055   9/18/2018    Bill     11/27/2018    97110             77.00
49965   Florida   Spine   0101858710101055   9/18/2018    Bill     11/27/2018    97112             77.00
49966   Florida   Spine   0101858710101055   9/18/2018    Bill     11/27/2018    97140             72.00
49967   Florida   Spine   0470287970101071   10/29/2018   Bill     11/27/2018    99203            275.00
49968   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    99211             77.00
49969   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    97530             90.00
49970   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    97110             77.00
49971   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    97112             77.00
49972   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    97140             72.00
49973   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    G0283             44.00
49974   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    97010             60.00
49975   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    G0283             44.00
49976   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    99211             77.00
49977   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 981 of
                                                   2767

49978   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97110             77.00
49979   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97112             77.00
49980   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97140             72.00
49981   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97010             60.00
49982   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    99211             77.00
49983   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97110             77.00
49984   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97112             77.00
49985   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97140             72.00
49986   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97010             60.00
49987   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    G0283             44.00
49988   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97035             44.00
49989   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    99211             77.00
49990   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97530             90.00
49991   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97110             77.00
49992   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97140             72.00
49993   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    G0283             44.00
49994   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97010             60.00
49995   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97010             60.00
49996   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    99211             77.00
49997   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97530             90.00
49998   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97110             77.00
49999   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97112             77.00
50000   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97140             72.00
50001   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    G0283             44.00
50002   Florida   Spine   0443427780101028   9/18/2018    Bill     11/27/2018    97530             90.00
50003   Florida   Spine   0443427780101028   9/18/2018    Bill     11/27/2018    99211             77.00
50004   Florida   Spine   0443427780101028   9/18/2018    Bill     11/27/2018    97110             77.00
50005   Florida   Spine   0443427780101028   9/18/2018    Bill     11/27/2018    97112             77.00
50006   Florida   Spine   0443427780101028   9/18/2018    Bill     11/27/2018    97140             72.00
50007   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    G0283             44.00
50008   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    99211             77.00
50009   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97530             90.00
50010   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97110             77.00
50011   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97140             72.00
50012   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97035             44.00
50013   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97010             60.00
50014   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97012             55.00
50015   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    99211             77.00
50016   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97110             77.00
50017   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97112             77.00
50018   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97140             72.00
50019   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97010             60.00
50020   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    G0283             44.00
50021   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    99211             77.00
50022   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97530             90.00
50023   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97112             77.00
50024   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97140             72.00
50025   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97010             60.00
50026   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    G0283             44.00
50027   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    98941             88.00
50028   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    99203            275.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 982 of
                                                   2767

50029   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    97530             90.00
50030   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    97140             72.00
50031   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    97039             44.00
50032   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    97035             44.00
50033   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    97010             60.00
50034   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    G0283             44.00
50035   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    99203            275.00
50036   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    97035             44.00
50037   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    97010             60.00
50038   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    G0283             44.00
50039   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    A4556             22.00
50040   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    G0283             44.00
50041   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    98941             88.00
50042   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97110             77.00
50043   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97112             77.00
50044   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97012             55.00
50045   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97140             72.00
50046   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97010             60.00
50047   Florida   Spine   0600759760101019   8/24/2018    Bill     11/27/2018    99211             77.00
50048   Florida   Spine   0600759760101019   8/24/2018    Bill     11/27/2018    97530             90.00
50049   Florida   Spine   0600759760101019   8/24/2018    Bill     11/27/2018    97110             77.00
50050   Florida   Spine   0600759760101019   8/24/2018    Bill     11/27/2018    97012             55.00
50051   Florida   Spine   0600759760101019   8/24/2018    Bill     11/27/2018    97140             72.00
50052   Florida   Spine   0600759760101019   8/24/2018    Bill     11/27/2018    97010             60.00
50053   Florida   Spine   0600759760101019   8/24/2018    Bill     11/27/2018    G0283             44.00
50054   Florida   Spine   0532247620101018   9/28/2018    Bill     11/27/2018    99211             77.00
50055   Florida   Spine   0532247620101018   9/28/2018    Bill     11/27/2018    97530             90.00
50056   Florida   Spine   0532247620101018   9/28/2018    Bill     11/27/2018    97112             77.00
50057   Florida   Spine   0532247620101018   9/28/2018    Bill     11/27/2018    97140             72.00
50058   Florida   Spine   0532247620101018   9/28/2018    Bill     11/27/2018    G0283             44.00
50059   Florida   Spine   0532247620101018   9/28/2018    Bill     11/27/2018    97010             60.00
50060   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    98941             88.00
50061   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97530             90.00
50062   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97112             77.00
50063   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97140             72.00
50064   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    G0283             44.00
50065   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97010             60.00
50066   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    99212            105.00
50067   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    98941             88.00
50068   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    97530             90.00
50069   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    97140             72.00
50070   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    G0283             44.00
50071   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    97010             60.00
50072   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    97035             44.00
50073   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    G0283             44.00
50074   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    99211             77.00
50075   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97530             90.00
50076   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97110             77.00
50077   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97140             72.00
50078   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97035             44.00
50079   Florida   Spine   0282912660101028   10/19/2018   Bill     11/27/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 983 of
                                                   2767

50080   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    99212            105.00
50081   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97530             90.00
50082   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97110             77.00
50083   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97112             77.00
50084   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97140             72.00
50085   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97010             60.00
50086   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97039             44.00
50087   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    98941             88.00
50088   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97110             77.00
50089   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97112             77.00
50090   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97140             72.00
50091   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97010             60.00
50092   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    G0283             44.00
50093   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    99211             77.00
50094   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97530             90.00
50095   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97110             77.00
50096   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97140             72.00
50097   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97010             60.00
50098   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    G0283             44.00
50099   Florida   Spine   0451966340101076   7/31/2018    Bill     11/27/2018    99211             77.00
50100   Florida   Spine   0451966340101076   7/31/2018    Bill     11/27/2018    97110             77.00
50101   Florida   Spine   0451966340101076   7/31/2018    Bill     11/27/2018    97112             77.00
50102   Florida   Spine   0451966340101076   7/31/2018    Bill     11/27/2018    97140             72.00
50103   Florida   Spine   0451966340101076   7/31/2018    Bill     11/27/2018    97010             60.00
50104   Florida   Spine   0451966340101076   7/31/2018    Bill     11/27/2018    G0283             44.00
50105   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    G0283             44.00
50106   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    99211             77.00
50107   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97530             90.00
50108   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97110             77.00
50109   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97140             72.00
50110   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97012             55.00
50111   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97010             60.00
50112   Florida   Spine   0640612610101014   9/16/2018    Bill     11/27/2018    99211             77.00
50113   Florida   Spine   0640612610101014   9/16/2018    Bill     11/27/2018    97530             90.00
50114   Florida   Spine   0640612610101014   9/16/2018    Bill     11/27/2018    97110             77.00
50115   Florida   Spine   0640612610101014   9/16/2018    Bill     11/27/2018    97140             72.00
50116   Florida   Spine   0640612610101014   9/16/2018    Bill     11/27/2018    97010             60.00
50117   Florida   Spine   0640612610101014   9/16/2018    Bill     11/27/2018    G0283             44.00
50118   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    G0283             44.00
50119   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    99211             77.00
50120   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    97530             90.00
50121   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    97110             77.00
50122   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    97140             72.00
50123   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    97035             44.00
50124   Florida   Spine   0339570710101258   10/12/2018   Bill     11/27/2018    97010             60.00
50125   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    97010             60.00
50126   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    99211             77.00
50127   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    97530             90.00
50128   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    97110             77.00
50129   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    97112             77.00
50130   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 984 of
                                                   2767

50131   Florida   Spine   0636194630101015   8/21/2018   Bill      11/27/2018    G0283             44.00
50132   Florida   Spine   0548889290101091   11/6/2018   Bill      11/27/2018    99203            275.00
50133   Florida   Spine   0548889290101091   11/6/2018   Bill      11/27/2018    97010             60.00
50134   Florida   Spine   0548889290101091   11/6/2018   Bill      11/27/2018    G0283             44.00
50135   Florida   Spine   0548889290101091   11/6/2018   Bill      11/27/2018    A4556             22.00
50136   Florida   Spine   0340532940101083   9/5/2018    Bill      11/27/2018    97010             60.00
50137   Florida   Spine   0340532940101083   9/5/2018    Bill      11/27/2018    99211             77.00
50138   Florida   Spine   0340532940101083   9/5/2018    Bill      11/27/2018    97530             90.00
50139   Florida   Spine   0340532940101083   9/5/2018    Bill      11/27/2018    97110             77.00
50140   Florida   Spine   0340532940101083   9/5/2018    Bill      11/27/2018    97112             77.00
50141   Florida   Spine   0340532940101083   9/5/2018    Bill      11/27/2018    97140             72.00
50142   Florida   Spine   0340532940101083   9/5/2018    Bill      11/27/2018    G0283             44.00
50143   Florida   Spine   0496113930101029   9/18/2018   Bill      11/27/2018    99211             77.00
50144   Florida   Spine   0496113930101029   9/18/2018   Bill      11/27/2018    97110             77.00
50145   Florida   Spine   0496113930101029   9/18/2018   Bill      11/27/2018    97112             77.00
50146   Florida   Spine   0496113930101029   9/18/2018   Bill      11/27/2018    97140             72.00
50147   Florida   Spine   0496113930101029   9/18/2018   Bill      11/27/2018    G0283             44.00
50148   Florida   Spine   0496113930101029   9/18/2018   Bill      11/27/2018    97010             60.00
50149   Florida   Spine   0476372090101047   9/18/2018   Bill      11/27/2018    99211             77.00
50150   Florida   Spine   0476372090101047   9/18/2018   Bill      11/27/2018    97110             77.00
50151   Florida   Spine   0476372090101047   9/18/2018   Bill      11/27/2018    97112             77.00
50152   Florida   Spine   0476372090101047   9/18/2018   Bill      11/27/2018    97140             72.00
50153   Florida   Spine   0476372090101047   9/18/2018   Bill      11/27/2018    97010             60.00
50154   Florida   Spine   0476372090101047   9/18/2018   Bill      11/27/2018    G0283             44.00
50155   Florida   Spine   0547354780101011   9/15/2018   Bill      11/27/2018    99211             77.00
50156   Florida   Spine   0547354780101011   9/15/2018   Bill      11/27/2018    97530             90.00
50157   Florida   Spine   0547354780101011   9/15/2018   Bill      11/27/2018    97112             77.00
50158   Florida   Spine   0547354780101011   9/15/2018   Bill      11/27/2018    97140             72.00
50159   Florida   Spine   0547354780101011   9/15/2018   Bill      11/27/2018    97010             60.00
50160   Florida   Spine   0562742940101063   8/13/2018   Bill      11/27/2018    99211             77.00
50161   Florida   Spine   0562742940101063   8/13/2018   Bill      11/27/2018    97530             90.00
50162   Florida   Spine   0562742940101063   8/13/2018   Bill      11/27/2018    97110             77.00
50163   Florida   Spine   0562742940101063   8/13/2018   Bill      11/27/2018    97140             72.00
50164   Florida   Spine   0562742940101063   8/13/2018   Bill      11/27/2018    97010             60.00
50165   Florida   Spine   0562742940101063   8/13/2018   Bill      11/27/2018    G0283             44.00
50166   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    99211             77.00
50167   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    97110             77.00
50168   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    97530             90.00
50169   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    97010             60.00
50170   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    G0283             44.00
50171   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    G0283             44.00
50172   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    99211             77.00
50173   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97530             90.00
50174   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97110             77.00
50175   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97140             72.00
50176   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97012             55.00
50177   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97010             60.00
50178   Florida   Spine   0152314430101064   9/27/2018   Bill      11/27/2018    99211             77.00
50179   Florida   Spine   0152314430101064   9/27/2018   Bill      11/27/2018    97530             90.00
50180   Florida   Spine   0152314430101064   9/27/2018   Bill      11/27/2018    97112             77.00
50181   Florida   Spine   0152314430101064   9/27/2018   Bill      11/27/2018    97140             72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 985 of
                                                   2767

50182   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97110             77.00
50183   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97010             60.00
50184   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    G0283             44.00
50185   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    G0283             44.00
50186   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    99212            105.00
50187   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97530             90.00
50188   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97110             77.00
50189   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97012             55.00
50190   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97140             72.00
50191   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97010             60.00
50192   Florida   Spine   0363199880101044   7/27/2018    Bill     11/27/2018    97010             60.00
50193   Florida   Spine   0363199880101044   7/27/2018    Bill     11/27/2018    99211             77.00
50194   Florida   Spine   0363199880101044   7/27/2018    Bill     11/27/2018    97530             90.00
50195   Florida   Spine   0363199880101044   7/27/2018    Bill     11/27/2018    97110             77.00
50196   Florida   Spine   0363199880101044   7/27/2018    Bill     11/27/2018    97112             77.00
50197   Florida   Spine   0363199880101044   7/27/2018    Bill     11/27/2018    97140             72.00
50198   Florida   Spine   0363199880101044   7/27/2018    Bill     11/27/2018    G0283             44.00
50199   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97035             44.00
50200   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    99211             77.00
50201   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97530             90.00
50202   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97112             77.00
50203   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97140             72.00
50204   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97010             60.00
50205   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    G0283             44.00
50206   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    99211             77.00
50207   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    97530             90.00
50208   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    97110             77.00
50209   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    97140             72.00
50210   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    97010             60.00
50211   Florida   Spine   0609769120101014   10/17/2018   Bill     11/27/2018    G0283             44.00
50212   Florida   Spine   0563380930101022   6/13/2018    Bill     11/27/2018    99211             77.00
50213   Florida   Spine   0563380930101022   6/13/2018    Bill     11/27/2018    97110             77.00
50214   Florida   Spine   0563380930101022   6/13/2018    Bill     11/27/2018    97112             77.00
50215   Florida   Spine   0563380930101022   6/13/2018    Bill     11/27/2018    97140             72.00
50216   Florida   Spine   0563380930101022   6/13/2018    Bill     11/27/2018    G0283             44.00
50217   Florida   Spine   0563380930101022   6/13/2018    Bill     11/27/2018    97010             60.00
50218   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    99211             77.00
50219   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    97530             90.00
50220   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    97110             77.00
50221   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    97140             72.00
50222   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    G0283             44.00
50223   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    97010             60.00
50224   Florida   Spine   0329895090101038   10/21/2018   Bill     11/27/2018    97035             44.00
50225   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    99211             77.00
50226   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97110             77.00
50227   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97112             77.00
50228   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97140             72.00
50229   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    G0283             44.00
50230   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97010             60.00
50231   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97110             77.00
50232   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 986 of
                                                   2767

50233   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97140             72.00
50234   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97035             44.00
50235   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97010             60.00
50236   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    G0283             44.00
50237   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97530             90.00
50238   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    G0283             44.00
50239   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    99211             77.00
50240   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    97530             90.00
50241   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    97110             77.00
50242   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    97112             77.00
50243   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    97140             72.00
50244   Florida   Spine   0413035320101022   9/15/2018    Bill     11/27/2018    97010             60.00
50245   Florida   Spine   0157462650101218   7/2/2018     Bill     11/27/2018    99212            105.00
50246   Florida   Spine   0157462650101218   7/2/2018     Bill     11/27/2018    97530             90.00
50247   Florida   Spine   0157462650101218   7/2/2018     Bill     11/27/2018    97112             77.00
50248   Florida   Spine   0157462650101218   7/2/2018     Bill     11/27/2018    97140             72.00
50249   Florida   Spine   0157462650101218   7/2/2018     Bill     11/27/2018    G0283             44.00
50250   Florida   Spine   0157462650101218   7/2/2018     Bill     11/27/2018    97010             60.00
50251   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    99212            105.00
50252   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97530             90.00
50253   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97112             77.00
50254   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97140             72.00
50255   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    G0283             44.00
50256   Florida   Spine   0548259410101084   10/20/2018   Bill     11/27/2018    97010             60.00
50257   Florida   Spine   0551288340101082   7/23/2018    Bill     11/27/2018    99211             77.00
50258   Florida   Spine   0551288340101082   7/23/2018    Bill     11/27/2018    97530             90.00
50259   Florida   Spine   0551288340101082   7/23/2018    Bill     11/27/2018    97110             77.00
50260   Florida   Spine   0551288340101082   7/23/2018    Bill     11/27/2018    97112             77.00
50261   Florida   Spine   0551288340101082   7/23/2018    Bill     11/27/2018    97140             72.00
50262   Florida   Spine   0551288340101082   7/23/2018    Bill     11/27/2018    97010             60.00
50263   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    99211             77.00
50264   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97530             90.00
50265   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97112             77.00
50266   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97140             72.00
50267   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97010             60.00
50268   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    G0283             44.00
50269   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97110             77.00
50270   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    99211             77.00
50271   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97530             90.00
50272   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97110             77.00
50273   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97140             72.00
50274   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97010             60.00
50275   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    99211             77.00
50276   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97530             90.00
50277   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97110             77.00
50278   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97140             72.00
50279   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97010             60.00
50280   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    99212            105.00
50281   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97530             90.00
50282   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97110             77.00
50283   Florida   Spine   0338463930101095   9/6/2018     Bill     11/27/2018    97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 987 of
                                                   2767

50284   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    97140             72.00
50285   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    97010             60.00
50286   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    G0283             44.00
50287   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    99211             77.00
50288   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    97530             90.00
50289   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    97110             77.00
50290   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    97140             72.00
50291   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    97010             60.00
50292   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    99212            105.00
50293   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97110             77.00
50294   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97140             72.00
50295   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    G0283             44.00
50296   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97010             60.00
50297   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    98940             72.00
50298   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    99211             77.00
50299   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97530             90.00
50300   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97112             77.00
50301   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97140             72.00
50302   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    G0283             44.00
50303   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97010             60.00
50304   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    99211             77.00
50305   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    97110             77.00
50306   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    97140             72.00
50307   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    G0283             44.00
50308   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    97010             60.00
50309   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    97012             55.00
50310   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    97012             55.00
50311   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    98940             72.00
50312   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    98943             72.00
50313   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    97530             90.00
50314   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    97140             72.00
50315   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    G0283             44.00
50316   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    97010             60.00
50317   Florida   Spine   0609243290101014   4/23/2018   Bill      11/27/2018    97039             44.00
50318   Florida   Spine   0609243290101014   4/23/2018   Bill      11/27/2018    98941             88.00
50319   Florida   Spine   0609243290101014   4/23/2018   Bill      11/27/2018    97530             90.00
50320   Florida   Spine   0609243290101014   4/23/2018   Bill      11/27/2018    97112             77.00
50321   Florida   Spine   0609243290101014   4/23/2018   Bill      11/27/2018    97140             72.00
50322   Florida   Spine   0609243290101014   4/23/2018   Bill      11/27/2018    G0283             44.00
50323   Florida   Spine   0609243290101014   4/23/2018   Bill      11/27/2018    97010             60.00
50324   Florida   Spine   0177712150101068   11/4/2018   Bill      11/27/2018    99211             77.00
50325   Florida   Spine   0177712150101068   11/4/2018   Bill      11/27/2018    97530             90.00
50326   Florida   Spine   0177712150101068   11/4/2018   Bill      11/27/2018    97112             77.00
50327   Florida   Spine   0177712150101068   11/4/2018   Bill      11/27/2018    97140             72.00
50328   Florida   Spine   0177712150101068   11/4/2018   Bill      11/27/2018    G0283             44.00
50329   Florida   Spine   0177712150101068   11/4/2018   Bill      11/27/2018    97010             60.00
50330   Florida   Spine   0177712150101068   11/4/2018   Bill      11/27/2018    97035             44.00
50331   Florida   Spine   0177712150101068   11/4/2018   Bill      11/27/2018    A4556             22.00
50332   Florida   Spine   0177712150101068   11/4/2018   Bill      11/27/2018    99211             77.00
50333   Florida   Spine   0177712150101068   11/4/2018   Bill      11/27/2018    97530             90.00
50334   Florida   Spine   0177712150101068   11/4/2018   Bill      11/27/2018    97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 988 of
                                                   2767

50335   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97140            72.00
50336   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    G0283            44.00
50337   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97010            60.00
50338   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    A4556            22.00
50339   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    99211            77.00
50340   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97530            90.00
50341   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97112            77.00
50342   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97140            72.00
50343   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    G0283            44.00
50344   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97010            60.00
50345   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    99211            77.00
50346   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97530            90.00
50347   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97112            77.00
50348   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97140            72.00
50349   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    G0283            44.00
50350   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97010            60.00
50351   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97035            44.00
50352   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    99211            77.00
50353   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    97530            90.00
50354   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    97140            72.00
50355   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    G0283            44.00
50356   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    97010            60.00
50357   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    97035            44.00
50358   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    97039            44.00
50359   Florida   Spine   0421599570101073   9/19/2018    Bill     11/27/2018    99211            77.00
50360   Florida   Spine   0421599570101073   9/19/2018    Bill     11/27/2018    97530            90.00
50361   Florida   Spine   0421599570101073   9/19/2018    Bill     11/27/2018    97110            77.00
50362   Florida   Spine   0421599570101073   9/19/2018    Bill     11/27/2018    97140            72.00
50363   Florida   Spine   0421599570101073   9/19/2018    Bill     11/27/2018    G0283            44.00
50364   Florida   Spine   0421599570101073   9/19/2018    Bill     11/27/2018    97010            60.00
50365   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    99211            77.00
50366   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97530            90.00
50367   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97110            77.00
50368   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97140            72.00
50369   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    G0283            44.00
50370   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97010            60.00
50371   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97039            44.00
50372   Florida   Spine   0176564850101091   10/4/2018    Bill     11/27/2018    99211            77.00
50373   Florida   Spine   0176564850101091   10/4/2018    Bill     11/27/2018    97530            90.00
50374   Florida   Spine   0176564850101091   10/4/2018    Bill     11/27/2018    97110            77.00
50375   Florida   Spine   0176564850101091   10/4/2018    Bill     11/27/2018    97140            72.00
50376   Florida   Spine   0176564850101091   10/4/2018    Bill     11/27/2018    G0283            44.00
50377   Florida   Spine   0176564850101091   10/4/2018    Bill     11/27/2018    97010            60.00
50378   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    99211            77.00
50379   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97530            90.00
50380   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97112            77.00
50381   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97140            72.00
50382   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    G0283            44.00
50383   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97010            60.00
50384   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97012            55.00
50385   Florida   Spine   0106934550101011   9/7/2018     Bill     11/27/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 989 of
                                                   2767

50386   Florida   Spine   0106934550101011   9/7/2018     Bill     11/27/2018    97530            90.00
50387   Florida   Spine   0106934550101011   9/7/2018     Bill     11/27/2018    97140            72.00
50388   Florida   Spine   0106934550101011   9/7/2018     Bill     11/27/2018    G0283            44.00
50389   Florida   Spine   0106934550101011   9/7/2018     Bill     11/27/2018    97010            60.00
50390   Florida   Spine   0106934550101011   9/7/2018     Bill     11/27/2018    97035            44.00
50391   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    99211            77.00
50392   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97530            90.00
50393   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97112            77.00
50394   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97140            72.00
50395   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    G0283            44.00
50396   Florida   Spine   0182226700101067   9/14/2018    Bill     11/27/2018    97010            60.00
50397   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    99211            77.00
50398   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97530            90.00
50399   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97112            77.00
50400   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97140            72.00
50401   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    G0283            44.00
50402   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97010            60.00
50403   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    99211            77.00
50404   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97530            90.00
50405   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97110            77.00
50406   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97112            77.00
50407   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97140            72.00
50408   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    G0283            44.00
50409   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97010            60.00
50410   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    99211            77.00
50411   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97530            90.00
50412   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97110            77.00
50413   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97140            72.00
50414   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97010            60.00
50415   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    G0283            44.00
50416   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    98941            88.00
50417   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97530            90.00
50418   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97039            44.00
50419   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97140            72.00
50420   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97035            44.00
50421   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97010            60.00
50422   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    G0283            44.00
50423   Florida   Spine   0157462650101218   7/2/2018     Bill     11/27/2018    99211            77.00
50424   Florida   Spine   0157462650101218   7/2/2018     Bill     11/27/2018    97530            90.00
50425   Florida   Spine   0157462650101218   7/2/2018     Bill     11/27/2018    97112            77.00
50426   Florida   Spine   0157462650101218   7/2/2018     Bill     11/27/2018    97140            72.00
50427   Florida   Spine   0157462650101218   7/2/2018     Bill     11/27/2018    G0283            44.00
50428   Florida   Spine   0157462650101218   7/2/2018     Bill     11/27/2018    97010            60.00
50429   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    99211            77.00
50430   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    97110            77.00
50431   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    97112            77.00
50432   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    97140            72.00
50433   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    97010            60.00
50434   Florida   Spine   0588428840101029   9/3/2018     Bill     11/27/2018    G0283            44.00
50435   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97035            44.00
50436   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    99211            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 990 of
                                                   2767

50437   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97530             90.00
50438   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97110             77.00
50439   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97140             72.00
50440   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    G0283             44.00
50441   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97010             60.00
50442   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    99211             77.00
50443   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97530             90.00
50444   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97110             77.00
50445   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97112             77.00
50446   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97140             72.00
50447   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    G0283             44.00
50448   Florida   Spine   0485898940101018   9/4/2018     Bill     11/27/2018    97010             60.00
50449   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    99211             77.00
50450   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97530             90.00
50451   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97110             77.00
50452   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97140             72.00
50453   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97010             60.00
50454   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    G0283             44.00
50455   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    99211             77.00
50456   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    97530             90.00
50457   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    97110             77.00
50458   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    97112             77.00
50459   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    97140             72.00
50460   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    G0283             44.00
50461   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    99211             77.00
50462   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97530             90.00
50463   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97112             77.00
50464   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97140             72.00
50465   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97035             44.00
50466   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97010             60.00
50467   Florida   Spine   0593487470101017   11/3/2018    Bill     11/27/2018    99203            275.00
50468   Florida   Spine   0593487470101017   11/3/2018    Bill     11/27/2018    97140             72.00
50469   Florida   Spine   0593487470101017   11/3/2018    Bill     11/27/2018    97010             60.00
50470   Florida   Spine   0593487470101017   11/3/2018    Bill     11/27/2018    G0283             44.00
50471   Florida   Spine   0593487470101017   11/3/2018    Bill     11/27/2018    A4556             22.00
50472   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    99211             77.00
50473   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97110             77.00
50474   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97112             77.00
50475   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97140             72.00
50476   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97010             60.00
50477   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    G0283             44.00
50478   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    97530             90.00
50479   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    99211             77.00
50480   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    97012             55.00
50481   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    97010             60.00
50482   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    G0283             44.00
50483   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    97140             72.00
50484   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    97110             77.00
50485   Florida   Spine   0353180690101095   9/5/2018     Bill     11/27/2018    99211             77.00
50486   Florida   Spine   0353180690101095   9/5/2018     Bill     11/27/2018    97110             77.00
50487   Florida   Spine   0353180690101095   9/5/2018     Bill     11/27/2018    97112             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 991 of
                                                   2767

50488   Florida   Spine   0353180690101095   9/5/2018     Bill     11/27/2018    97010             60.00
50489   Florida   Spine   0353180690101095   9/5/2018     Bill     11/27/2018    G0283             44.00
50490   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    98941             88.00
50491   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    97110             77.00
50492   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    97112             77.00
50493   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    97012             55.00
50494   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    97140             72.00
50495   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    97010             60.00
50496   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    G0283             44.00
50497   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    G0283             44.00
50498   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    99211             77.00
50499   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97530             90.00
50500   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97112             77.00
50501   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97140             72.00
50502   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97012             55.00
50503   Florida   Spine   0473861090101133   10/10/2018   Bill     11/27/2018    97010             60.00
50504   Florida   Spine   0495085200101015   7/17/2018    Bill     11/27/2018    99213            193.00
50505   Florida   Spine   0495085200101015   7/17/2018    Bill     11/27/2018    97530             90.00
50506   Florida   Spine   0495085200101015   7/17/2018    Bill     11/27/2018    97110             77.00
50507   Florida   Spine   0495085200101015   7/17/2018    Bill     11/27/2018    97140             72.00
50508   Florida   Spine   0495085200101015   7/17/2018    Bill     11/27/2018    97010             60.00
50509   Florida   Spine   0495085200101015   7/17/2018    Bill     11/27/2018    G0283             44.00
50510   Florida   Spine   0532247620101018   9/28/2018    Bill     11/27/2018    99211             77.00
50511   Florida   Spine   0532247620101018   9/28/2018    Bill     11/27/2018    97530             90.00
50512   Florida   Spine   0532247620101018   9/28/2018    Bill     11/27/2018    97112             77.00
50513   Florida   Spine   0532247620101018   9/28/2018    Bill     11/27/2018    97140             72.00
50514   Florida   Spine   0532247620101018   9/28/2018    Bill     11/27/2018    G0283             44.00
50515   Florida   Spine   0532247620101018   9/28/2018    Bill     11/27/2018    97010             60.00
50516   Florida   Spine   0559547900101218   9/15/2018    Bill     11/27/2018    99211             77.00
50517   Florida   Spine   0559547900101218   9/15/2018    Bill     11/27/2018    97530             90.00
50518   Florida   Spine   0559547900101218   9/15/2018    Bill     11/27/2018    97140             72.00
50519   Florida   Spine   0559547900101218   9/15/2018    Bill     11/27/2018    G0283             44.00
50520   Florida   Spine   0559547900101218   9/15/2018    Bill     11/27/2018    97010             60.00
50521   Florida   Spine   0559547900101218   9/15/2018    Bill     11/27/2018    97035             44.00
50522   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97035             44.00
50523   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    99211             77.00
50524   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97530             90.00
50525   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97110             77.00
50526   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97140             72.00
50527   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97010             60.00
50528   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    G0283             44.00
50529   Florida   Spine   0451966340101076   7/31/2018    Bill     11/27/2018    99213            193.00
50530   Florida   Spine   0451966340101076   7/31/2018    Bill     11/27/2018    97110             77.00
50531   Florida   Spine   0451966340101076   7/31/2018    Bill     11/27/2018    97112             77.00
50532   Florida   Spine   0629799360101032   9/7/2018     Bill     11/27/2018    99211             77.00
50533   Florida   Spine   0629799360101032   9/7/2018     Bill     11/27/2018    97110             77.00
50534   Florida   Spine   0629799360101032   9/7/2018     Bill     11/27/2018    97140             72.00
50535   Florida   Spine   0629799360101032   9/7/2018     Bill     11/27/2018    97010             60.00
50536   Florida   Spine   0629799360101032   9/7/2018     Bill     11/27/2018    G0283             44.00
50537   Florida   Spine   0629799360101032   9/7/2018     Bill     11/27/2018    97112             77.00
50538   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 992 of
                                                   2767

50539   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    99211             77.00
50540   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97530             90.00
50541   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97110             77.00
50542   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97140             72.00
50543   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97012             55.00
50544   Florida   Spine   0602339590101030   9/29/2018   Bill      11/27/2018    97010             60.00
50545   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    99211             77.00
50546   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97530             90.00
50547   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97110             77.00
50548   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97112             77.00
50549   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97140             72.00
50550   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    G0283             44.00
50551   Florida   Spine   0440823070101079   9/30/2018   Bill      11/27/2018    97010             60.00
50552   Florida   Spine   0358177500101021   9/1/2018    Bill      11/27/2018    99211             77.00
50553   Florida   Spine   0358177500101021   9/1/2018    Bill      11/27/2018    97530             90.00
50554   Florida   Spine   0358177500101021   9/1/2018    Bill      11/27/2018    97110             77.00
50555   Florida   Spine   0358177500101021   9/1/2018    Bill      11/27/2018    97112             77.00
50556   Florida   Spine   0358177500101021   9/1/2018    Bill      11/27/2018    97140             72.00
50557   Florida   Spine   0358177500101021   9/1/2018    Bill      11/27/2018    97010             60.00
50558   Florida   Spine   0548889290101091   11/6/2018   Bill      11/27/2018    99211             77.00
50559   Florida   Spine   0548889290101091   11/6/2018   Bill      11/27/2018    97530             90.00
50560   Florida   Spine   0548889290101091   11/6/2018   Bill      11/27/2018    97140             72.00
50561   Florida   Spine   0548889290101091   11/6/2018   Bill      11/27/2018    97035             44.00
50562   Florida   Spine   0548889290101091   11/6/2018   Bill      11/27/2018    97010             60.00
50563   Florida   Spine   0548889290101091   11/6/2018   Bill      11/27/2018    G0283             44.00
50564   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    99212            105.00
50565   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    97110             77.00
50566   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    97112             77.00
50567   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    97140             72.00
50568   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    G0283             44.00
50569   Florida   Spine   0624873670101035   9/23/2018   Bill      11/27/2018    97010             60.00
50570   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    99211             77.00
50571   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    97530             90.00
50572   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    97110             77.00
50573   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    97140             72.00
50574   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    G0283             44.00
50575   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    97010             60.00
50576   Florida   Spine   0605935260101049   9/14/2018   Bill      11/27/2018    97012             55.00
50577   Florida   Spine   0562742940101063   8/13/2018   Bill      11/27/2018    99211             77.00
50578   Florida   Spine   0562742940101063   8/13/2018   Bill      11/27/2018    97530             90.00
50579   Florida   Spine   0562742940101063   8/13/2018   Bill      11/27/2018    97110             77.00
50580   Florida   Spine   0562742940101063   8/13/2018   Bill      11/27/2018    97140             72.00
50581   Florida   Spine   0562742940101063   8/13/2018   Bill      11/27/2018    97010             60.00
50582   Florida   Spine   0562742940101063   8/13/2018   Bill      11/27/2018    G0283             44.00
50583   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    99211             77.00
50584   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    97110             77.00
50585   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    97530             90.00
50586   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    97010             60.00
50587   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    G0283             44.00
50588   Florida   Spine   0328797240101119   4/3/2018    Bill      11/27/2018    97140             72.00
50589   Florida   Spine   0455853700101043   8/15/2018   Bill      11/27/2018    99211             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 993 of
                                                   2767

50590   Florida   Spine   0455853700101043   8/15/2018    Bill     11/27/2018    97110             77.00
50591   Florida   Spine   0455853700101043   8/15/2018    Bill     11/27/2018    97112             77.00
50592   Florida   Spine   0455853700101043   8/15/2018    Bill     11/27/2018    97140             72.00
50593   Florida   Spine   0455853700101043   8/15/2018    Bill     11/27/2018    G0283             44.00
50594   Florida   Spine   0455853700101043   8/15/2018    Bill     11/27/2018    97010             60.00
50595   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    G0283             44.00
50596   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    99211             77.00
50597   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97530             90.00
50598   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97110             77.00
50599   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97140             72.00
50600   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97012             55.00
50601   Florida   Spine   0602339590101030   9/29/2018    Bill     11/27/2018    97010             60.00
50602   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    G0283             44.00
50603   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    99211             77.00
50604   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97530             90.00
50605   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97110             77.00
50606   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97012             55.00
50607   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97140             72.00
50608   Florida   Spine   0232900440101054   10/9/2018    Bill     11/27/2018    97010             60.00
50609   Florida   Spine   0363199880101044   7/27/2018    Bill     11/27/2018    99213            193.00
50610   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97035             44.00
50611   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    99211             77.00
50612   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97530             90.00
50613   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97112             77.00
50614   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97140             72.00
50615   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97010             60.00
50616   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    G0283             44.00
50617   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    99211             77.00
50618   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    97530             90.00
50619   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    97112             77.00
50620   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    97140             72.00
50621   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    99213            193.00
50622   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97110             77.00
50623   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97112             77.00
50624   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97140             72.00
50625   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    G0283             44.00
50626   Florida   Spine   0569798590101012   8/10/2018    Bill     11/27/2018    97010             60.00
50627   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97110             77.00
50628   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    99211             77.00
50629   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97140             72.00
50630   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97035             44.00
50631   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97010             60.00
50632   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    G0283             44.00
50633   Florida   Spine   0069025630101090   10/30/2018   Bill     11/27/2018    97530             90.00
50634   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    G0283             44.00
50635   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    99212            105.00
50636   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    97530             90.00
50637   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    97110             77.00
50638   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    97112             77.00
50639   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    97140             72.00
50640   Florida   Spine   0333094770101070   9/20/2018    Bill     11/27/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 994 of
                                                   2767

50641   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    99211             77.00
50642   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    97530             90.00
50643   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    97110             77.00
50644   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    97140             72.00
50645   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    97010             60.00
50646   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    99211             77.00
50647   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    97530             90.00
50648   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    97110             77.00
50649   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    97140             72.00
50650   Florida   Spine   0338463930101095   9/6/2018    Bill      11/27/2018    97010             60.00
50651   Florida   Spine   0530469460101153   9/27/2018   Bill      11/27/2018    99211             77.00
50652   Florida   Spine   0530469460101153   9/27/2018   Bill      11/27/2018    97530             90.00
50653   Florida   Spine   0530469460101153   9/27/2018   Bill      11/27/2018    97110             77.00
50654   Florida   Spine   0530469460101153   9/27/2018   Bill      11/27/2018    97140             72.00
50655   Florida   Spine   0530469460101153   9/27/2018   Bill      11/27/2018    G0283             44.00
50656   Florida   Spine   0530469460101153   9/27/2018   Bill      11/27/2018    97010             60.00
50657   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    99213            193.00
50658   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    97530             90.00
50659   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    97110             77.00
50660   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    97140             72.00
50661   Florida   Spine   0091464420101311   8/25/2018   Bill      11/27/2018    97010             60.00
50662   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    99211             77.00
50663   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97110             77.00
50664   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97112             77.00
50665   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97140             72.00
50666   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    G0283             44.00
50667   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97010             60.00
50668   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    99211             77.00
50669   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97530             90.00
50670   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97112             77.00
50671   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97140             72.00
50672   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    G0283             44.00
50673   Florida   Spine   0522201450101038   9/13/2018   Bill      11/27/2018    97010             60.00
50674   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    99211             77.00
50675   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    97110             77.00
50676   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    97140             72.00
50677   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    G0283             44.00
50678   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    97010             60.00
50679   Florida   Spine   0157462650101218   7/2/2018    Bill      11/27/2018    97012             55.00
50680   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    98940             72.00
50681   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    98943             72.00
50682   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    97530             90.00
50683   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    97140             72.00
50684   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    G0283             44.00
50685   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    97010             60.00
50686   Florida   Spine   0604261670101045   8/25/2018   Bill      11/27/2018    97012             55.00
50687   Florida   Spine   0604261670101052   8/28/2018   Bill      11/27/2018    98941             88.00
50688   Florida   Spine   0604261670101052   8/28/2018   Bill      11/27/2018    97530             90.00
50689   Florida   Spine   0604261670101052   8/28/2018   Bill      11/27/2018    97140             72.00
50690   Florida   Spine   0604261670101052   8/28/2018   Bill      11/27/2018    G0283             44.00
50691   Florida   Spine   0604261670101052   8/28/2018   Bill      11/27/2018    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 995 of
                                                   2767

50692   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    97035            44.00
50693   Florida   Spine   0604261670101052   8/28/2018    Bill     11/27/2018    97039            44.00
50694   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    99211            77.00
50695   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97110            77.00
50696   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97112            77.00
50697   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97140            72.00
50698   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97010            60.00
50699   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    G0283            44.00
50700   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97530            90.00
50701   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    99211            77.00
50702   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97530            90.00
50703   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97112            77.00
50704   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97140            72.00
50705   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    G0283            44.00
50706   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97010            60.00
50707   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97035            44.00
50708   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    99211            77.00
50709   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97530            90.00
50710   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97112            77.00
50711   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97140            72.00
50712   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    G0283            44.00
50713   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97010            60.00
50714   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97035            44.00
50715   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    99211            77.00
50716   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97530            90.00
50717   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97112            77.00
50718   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97140            72.00
50719   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    G0283            44.00
50720   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97010            60.00
50721   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    99211            77.00
50722   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97530            90.00
50723   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97110            77.00
50724   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97140            72.00
50725   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    G0283            44.00
50726   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97010            60.00
50727   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97035            44.00
50728   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    99211            77.00
50729   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97140            72.00
50730   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    G0283            44.00
50731   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97010            60.00
50732   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97012            55.00
50733   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    99211            77.00
50734   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97530            90.00
50735   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97110            77.00
50736   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97035            44.00
50737   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97010            60.00
50738   Florida   Spine   0280010560101099   11/3/2018    Bill     11/27/2018    99211            77.00
50739   Florida   Spine   0280010560101099   11/3/2018    Bill     11/27/2018    97530            90.00
50740   Florida   Spine   0280010560101099   11/3/2018    Bill     11/27/2018    97112            77.00
50741   Florida   Spine   0280010560101099   11/3/2018    Bill     11/27/2018    97140            72.00
50742   Florida   Spine   0280010560101099   11/3/2018    Bill     11/27/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 996 of
                                                   2767

50743   Florida   Spine   0280010560101099   11/3/2018    Bill     11/27/2018    97010             60.00
50744   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    99211             77.00
50745   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    97530             90.00
50746   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    97110             77.00
50747   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    97112             77.00
50748   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    97140             72.00
50749   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    G0283             44.00
50750   Florida   Spine   0413886060101105   8/31/2018    Bill     11/27/2018    97010             60.00
50751   Florida   Spine   0091464420101311   8/25/2018    Bill     11/27/2018    99211             77.00
50752   Florida   Spine   0091464420101311   8/25/2018    Bill     11/27/2018    97530             90.00
50753   Florida   Spine   0091464420101311   8/25/2018    Bill     11/27/2018    97110             77.00
50754   Florida   Spine   0091464420101311   8/25/2018    Bill     11/27/2018    97140             72.00
50755   Florida   Spine   0091464420101311   8/25/2018    Bill     11/27/2018    G0283             44.00
50756   Florida   Spine   0091464420101311   8/25/2018    Bill     11/27/2018    97010             60.00
50757   Florida   Spine   0573827830101013   8/8/2018     Bill     11/27/2018    99213            193.00
50758   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    99211             77.00
50759   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    97530             90.00
50760   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    97140             72.00
50761   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    G0283             44.00
50762   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    97010             60.00
50763   Florida   Spine   0424851090101035   7/10/2018    Bill     11/27/2018    97110             77.00
50764   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    97035             44.00
50765   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    99211             77.00
50766   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    97530             90.00
50767   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    97112             77.00
50768   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    97140             72.00
50769   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    G0283             44.00
50770   Florida   Spine   0463040140101029   9/29/2018    Bill     11/27/2018    97010             60.00
50771   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    G0283             44.00
50772   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    99211             77.00
50773   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97530             90.00
50774   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97110             77.00
50775   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97112             77.00
50776   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97140             72.00
50777   Florida   Spine   0394319240101053   8/2/2018     Bill     11/27/2018    97010             60.00
50778   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    G0283             44.00
50779   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    99211             77.00
50780   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97110             77.00
50781   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97112             77.00
50782   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97012             55.00
50783   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97140             72.00
50784   Florida   Spine   0506668640101021   9/27/2018    Bill     11/27/2018    97010             60.00
50785   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    99211             77.00
50786   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97530             90.00
50787   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97110             77.00
50788   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97140             72.00
50789   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    G0283             44.00
50790   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97010             60.00
50791   Florida   Spine   0418490000101112   10/16/2018   Bill     11/27/2018    97035             44.00
50792   Florida   Spine   0541348780101068   7/6/2018     Bill     11/27/2018    99211             77.00
50793   Florida   Spine   0541348780101068   7/6/2018     Bill     11/27/2018    97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 997 of
                                                   2767

50794   Florida   Spine   0541348780101068   7/6/2018     Bill     11/27/2018    97112            77.00
50795   Florida   Spine   0541348780101068   7/6/2018     Bill     11/27/2018    97140            72.00
50796   Florida   Spine   0541348780101068   7/6/2018     Bill     11/27/2018    G0283            44.00
50797   Florida   Spine   0541348780101068   7/6/2018     Bill     11/27/2018    97010            60.00
50798   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    99211            77.00
50799   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97530            90.00
50800   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97110            77.00
50801   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97140            72.00
50802   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    97010            60.00
50803   Florida   Spine   0622783570101013   11/1/2018    Bill     11/27/2018    G0283            44.00
50804   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    99211            77.00
50805   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    97530            90.00
50806   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    97110            77.00
50807   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    97112            77.00
50808   Florida   Spine   0612293240101015   9/5/2018     Bill     11/27/2018    97140            72.00
50809   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    99211            77.00
50810   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97110            77.00
50811   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97112            77.00
50812   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97140            72.00
50813   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    97010            60.00
50814   Florida   Spine   0637247140101013   9/15/2018    Bill     11/27/2018    G0283            44.00
50815   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97530            90.00
50816   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97112            77.00
50817   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97140            72.00
50818   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    97010            60.00
50819   Florida   Spine   0410085190101175   10/12/2018   Bill     11/27/2018    G0283            44.00
50820   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    G0283            44.00
50821   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    98941            88.00
50822   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    97530            90.00
50823   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    97140            72.00
50824   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    97039            44.00
50825   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    97035            44.00
50826   Florida   Spine   0229577220101051   11/5/2018    Bill     11/27/2018    97010            60.00
50827   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    99211            77.00
50828   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97110            77.00
50829   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97112            77.00
50830   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97140            72.00
50831   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    97010            60.00
50832   Florida   Spine   0538615450101015   7/26/2018    Bill     11/27/2018    G0283            44.00
50833   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    99211            77.00
50834   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    97530            90.00
50835   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    97110            77.00
50836   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    97140            72.00
50837   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    97010            60.00
50838   Florida   Spine   0621160610101025   10/16/2018   Bill     11/27/2018    G0283            44.00
50839   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    97530            90.00
50840   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    99211            77.00
50841   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    97012            55.00
50842   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    97010            60.00
50843   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    G0283            44.00
50844   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    97140            72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 998 of
                                                   2767

50845   Florida   Spine   0628284460101019   10/25/2018   Bill     11/27/2018    97110            77.00
50846   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    G0283            44.00
50847   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    98941            88.00
50848   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    97110            77.00
50849   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    97112            77.00
50850   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    97012            55.00
50851   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    97140            72.00
50852   Florida   Spine   0611345670101013   7/4/2018     Bill     11/27/2018    97010            60.00
50853   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    G0283            44.00
50854   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    98941            88.00
50855   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97110            77.00
50856   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97112            77.00
50857   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97012            55.00
50858   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97140            72.00
50859   Florida   Spine   0284599390101077   10/13/2018   Bill     11/27/2018    97010            60.00
50860   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    99211            77.00
50861   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97530            90.00
50862   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97112            77.00
50863   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97140            72.00
50864   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    G0283            44.00
50865   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97010            60.00
50866   Florida   Spine   0564386410101084   8/30/2018    Bill     11/27/2018    97012            55.00
50867   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    G0283            44.00
50868   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    98941            88.00
50869   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    97110            77.00
50870   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    97112            77.00
50871   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    97140            72.00
50872   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    97012            55.00
50873   Florida   Spine   0386824120101016   7/4/2018     Bill     11/27/2018    97010            60.00
50874   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    99211            77.00
50875   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97530            90.00
50876   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97110            77.00
50877   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97112            77.00
50878   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97140            72.00
50879   Florida   Spine   0323179960101030   9/10/2018    Bill     11/27/2018    97010            60.00
50880   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97012            55.00
50881   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    98941            88.00
50882   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97110            77.00
50883   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97112            77.00
50884   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97140            72.00
50885   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    97010            60.00
50886   Florida   Spine   0581565190101054   8/18/2018    Bill     11/27/2018    G0283            44.00
50887   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97035            44.00
50888   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    99211            77.00
50889   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97530            90.00
50890   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97110            77.00
50891   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97140            72.00
50892   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    97010            60.00
50893   Florida   Spine   0346970630101142   11/5/2018    Bill     11/27/2018    G0283            44.00
50894   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    97010            60.00
50895   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    G0283            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 999 of
                                                   2767

50896   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    99211            77.00
50897   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    97110            77.00
50898   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    97112            77.00
50899   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    97140            72.00
50900   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    97012            55.00
50901   Florida   Spine   0549709630101024   9/15/2018    Bill     11/27/2018    97140            72.00
50902   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    99211            77.00
50903   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    97530            90.00
50904   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    97110            77.00
50905   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    97112            77.00
50906   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    97140            72.00
50907   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    G0283            44.00
50908   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    97010            60.00
50909   Florida   Spine   0340532940101083   9/5/2018     Bill     11/27/2018    99211            77.00
50910   Florida   Spine   0340532940101083   9/5/2018     Bill     11/27/2018    97530            90.00
50911   Florida   Spine   0340532940101083   9/5/2018     Bill     11/27/2018    97110            77.00
50912   Florida   Spine   0340532940101083   9/5/2018     Bill     11/27/2018    97112            77.00
50913   Florida   Spine   0340532940101083   9/5/2018     Bill     11/27/2018    97140            72.00
50914   Florida   Spine   0340532940101083   9/5/2018     Bill     11/27/2018    G0283            44.00
50915   Florida   Spine   0340532940101083   9/5/2018     Bill     11/27/2018    97010            60.00
50916   Florida   Spine   0580649330101017   5/23/2018    Bill     11/27/2018    99211            77.00
50917   Florida   Spine   0580649330101017   5/23/2018    Bill     11/27/2018    97530            90.00
50918   Florida   Spine   0580649330101017   5/23/2018    Bill     11/27/2018    97110            77.00
50919   Florida   Spine   0580649330101017   5/23/2018    Bill     11/27/2018    97140            72.00
50920   Florida   Spine   0580649330101017   5/23/2018    Bill     11/27/2018    G0283            44.00
50921   Florida   Spine   0580649330101017   5/23/2018    Bill     11/27/2018    97010            60.00
50922   Florida   Spine   0361242710101065   10/17/2018   Bill     11/27/2018    99211            77.00
50923   Florida   Spine   0361242710101065   10/17/2018   Bill     11/27/2018    97530            90.00
50924   Florida   Spine   0361242710101065   10/17/2018   Bill     11/27/2018    97110            77.00
50925   Florida   Spine   0361242710101065   10/17/2018   Bill     11/27/2018    97140            72.00
50926   Florida   Spine   0361242710101065   10/17/2018   Bill     11/27/2018    G0283            44.00
50927   Florida   Spine   0361242710101065   10/17/2018   Bill     11/27/2018    97010            60.00
50928   Florida   Spine   0361242710101065   10/17/2018   Bill     11/27/2018    97035            44.00
50929   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    99211            77.00
50930   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    97530            90.00
50931   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    97112            77.00
50932   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    97140            72.00
50933   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    97012            55.00
50934   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    97010            60.00
50935   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    G0283            44.00
50936   Florida   Spine   0551288340101082   7/23/2018    Bill     11/27/2018    99211            77.00
50937   Florida   Spine   0551288340101082   7/23/2018    Bill     11/27/2018    97530            90.00
50938   Florida   Spine   0551288340101082   7/23/2018    Bill     11/27/2018    97110            77.00
50939   Florida   Spine   0551288340101082   7/23/2018    Bill     11/27/2018    97112            77.00
50940   Florida   Spine   0551288340101082   7/23/2018    Bill     11/27/2018    97140            72.00
50941   Florida   Spine   0551288340101082   7/23/2018    Bill     11/27/2018    97010            60.00
50942   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    G0283            44.00
50943   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    99211            77.00
50944   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97530            90.00
50945   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97112            77.00
50946   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1000 of
                                                  2767

50947   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97110             77.00
50948   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97010             60.00
50949   Florida   Spine   0099841530101012   8/24/2018    Bill     11/27/2018    99211             77.00
50950   Florida   Spine   0099841530101012   8/24/2018    Bill     11/27/2018    97530             90.00
50951   Florida   Spine   0099841530101012   8/24/2018    Bill     11/27/2018    97110             77.00
50952   Florida   Spine   0099841530101012   8/24/2018    Bill     11/27/2018    97112             77.00
50953   Florida   Spine   0099841530101012   8/24/2018    Bill     11/27/2018    97140             72.00
50954   Florida   Spine   0638101160101016   9/10/2018    Bill     11/27/2018    99211             77.00
50955   Florida   Spine   0638101160101016   9/10/2018    Bill     11/27/2018    97140             72.00
50956   Florida   Spine   0638101160101016   9/10/2018    Bill     11/27/2018    G0283             44.00
50957   Florida   Spine   0638101160101016   9/10/2018    Bill     11/27/2018    97010             60.00
50958   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97035             44.00
50959   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    99211             77.00
50960   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97530             90.00
50961   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97112             77.00
50962   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97140             72.00
50963   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    97010             60.00
50964   Florida   Spine   0452822450101076   10/20/2018   Bill     11/27/2018    G0283             44.00
50965   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    99213            193.00
50966   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    97110             77.00
50967   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    97112             77.00
50968   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    97140             72.00
50969   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    97010             60.00
50970   Florida   Spine   0548978960101018   7/22/2018    Bill     11/27/2018    G0283             44.00
50971   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    99211             77.00
50972   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    97530             90.00
50973   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    97112             77.00
50974   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    97140             72.00
50975   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    97012             55.00
50976   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    97010             60.00
50977   Florida   Spine   0531786330101082   9/5/2018     Bill     11/27/2018    G0283             44.00
50978   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97110             77.00
50979   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    99211             77.00
50980   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97530             90.00
50981   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97112             77.00
50982   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97140             72.00
50983   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    97010             60.00
50984   Florida   Spine   0152314430101064   9/27/2018    Bill     11/27/2018    G0283             44.00
50985   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    99211             77.00
50986   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97530             90.00
50987   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97110             77.00
50988   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97140             72.00
50989   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    G0283             44.00
50990   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97010             60.00
50991   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    99211             77.00
50992   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97530             90.00
50993   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97112             77.00
50994   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97140             72.00
50995   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    G0283             44.00
50996   Florida   Spine   0522201450101038   9/13/2018    Bill     11/27/2018    97010             60.00
50997   Florida   Spine   0523361950101034   8/9/2018     Bill     11/27/2018    98941             88.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1001 of
                                                  2767

50998   Florida   Spine   0523361950101034   8/9/2018     Bill     11/27/2018    97530            90.00
50999   Florida   Spine   0523361950101034   8/9/2018     Bill     11/27/2018    G0283            44.00
51000   Florida   Spine   0523361950101034   8/9/2018     Bill     11/27/2018    97010            60.00
51001   Florida   Spine   0523361950101034   8/9/2018     Bill     11/27/2018    97039            44.00
51002   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    98941            88.00
51003   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    97530            90.00
51004   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    97110            77.00
51005   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    G0283            44.00
51006   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    97010            60.00
51007   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    97012            55.00
51008   Florida   Spine   0609243290101014   4/23/2018    Bill     11/27/2018    97039            44.00
51009   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    99211            77.00
51010   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97110            77.00
51011   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97112            77.00
51012   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97140            72.00
51013   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97010            60.00
51014   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    G0283            44.00
51015   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    97012            55.00
51016   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    99211            77.00
51017   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97530            90.00
51018   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97112            77.00
51019   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97140            72.00
51020   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    G0283            44.00
51021   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97010            60.00
51022   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97035            44.00
51023   Florida   Spine   0617742500101045   10/16/2018   Bill     11/27/2018    97035            44.00
51024   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    99211            77.00
51025   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97530            90.00
51026   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97112            77.00
51027   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97140            72.00
51028   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    G0283            44.00
51029   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97010            60.00
51030   Florida   Spine   0177712150101068   11/4/2018    Bill     11/27/2018    97035            44.00
51031   Florida   Spine   0617742500101045   10/16/2018   Bill     11/27/2018    99211            77.00
51032   Florida   Spine   0617742500101045   10/16/2018   Bill     11/27/2018    97530            90.00
51033   Florida   Spine   0617742500101045   10/16/2018   Bill     11/27/2018    97112            77.00
51034   Florida   Spine   0617742500101045   10/16/2018   Bill     11/27/2018    97140            72.00
51035   Florida   Spine   0617742500101045   10/16/2018   Bill     11/27/2018    G0283            44.00
51036   Florida   Spine   0617742500101045   10/16/2018   Bill     11/27/2018    97010            60.00
51037   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    99211            77.00
51038   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97530            90.00
51039   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97112            77.00
51040   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97140            72.00
51041   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    G0283            44.00
51042   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97010            60.00
51043   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    97035            44.00
51044   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    99211            77.00
51045   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97530            90.00
51046   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97110            77.00
51047   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97140            72.00
51048   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1002 of
                                                  2767

51049   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97010            60.00
51050   Florida   Spine   0591217000101027   10/5/2018    Bill     11/27/2018    97039            44.00
51051   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    99211            77.00
51052   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97530            90.00
51053   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97112            77.00
51054   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97140            72.00
51055   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    G0283            44.00
51056   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97010            60.00
51057   Florida   Spine   0450027330101062   6/25/2018    Bill     11/27/2018    97012            55.00
51058   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    99211            77.00
51059   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97530            90.00
51060   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97110            77.00
51061   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97140            72.00
51062   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    G0283            44.00
51063   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97010            60.00
51064   Florida   Spine   0630817080101012   9/11/2018    Bill     11/27/2018    97035            44.00
51065   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    99211            77.00
51066   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97530            90.00
51067   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97112            77.00
51068   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97140            72.00
51069   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    G0283            44.00
51070   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97010            60.00
51071   Florida   Spine   0594745790101010   10/20/2018   Bill     11/27/2018    97035            44.00
51072   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    99211            77.00
51073   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97530            90.00
51074   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97110            77.00
51075   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97112            77.00
51076   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97140            72.00
51077   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    G0283            44.00
51078   Florida   Spine   0471870030101030   8/23/2018    Bill     11/27/2018    97010            60.00
51079   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    99211            77.00
51080   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97530            90.00
51081   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97110            77.00
51082   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97140            72.00
51083   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97010            60.00
51084   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    G0283            44.00
51085   Florida   Spine   0498703510101080   10/4/2018    Bill     11/27/2018    97035            44.00
51086   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    99211            77.00
51087   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97140            72.00
51088   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    G0283            44.00
51089   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97010            60.00
51090   Florida   Spine   0178242940101284   9/21/2018    Bill     11/27/2018    97039            44.00
51091   Florida   Spine   0586247710101030   10/2/2018    Bill     11/27/2018    99211            77.00
51092   Florida   Spine   0586247710101030   10/2/2018    Bill     11/27/2018    97530            90.00
51093   Florida   Spine   0586247710101030   10/2/2018    Bill     11/27/2018    97110            77.00
51094   Florida   Spine   0586247710101030   10/2/2018    Bill     11/27/2018    97140            72.00
51095   Florida   Spine   0586247710101030   10/2/2018    Bill     11/27/2018    97010            60.00
51096   Florida   Spine   0586247710101030   10/2/2018    Bill     11/27/2018    G0283            44.00
51097   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    98941            88.00
51098   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97530            90.00
51099   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97012            55.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1003 of
                                                  2767

51100   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97140               72.00
51101   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97035               44.00
51102   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    97010               60.00
51103   Florida   Spine   0085140980101192   10/27/2018   Bill     11/27/2018    G0283               44.00
51104   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    99211               77.00
51105   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97530               90.00
51106   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97110               77.00
51107   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97035               44.00
51108   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97010               60.00
51109   Florida   Spine   0638357700101011   10/31/2018   Bill     11/27/2018    97140               72.00
51110   Florida   Spine   0439274250101096   11/11/2018   Bill     11/27/2018    99203              500.00
51111   Florida   Spine   0603339350101013   7/26/2018    Bill     11/27/2018    99204              700.00
51112   Florida   Spine   0414502570101027   6/11/2018    Bill     11/27/2018    99213              350.00
51113   Florida   Spine   0414502570101027   6/11/2018    Bill     11/27/2018    62323            2,000.00
51114   Florida   Spine   0414502570101027   6/11/2018    Bill     11/27/2018    J2001              105.00
51115   Florida   Spine   0414502570101027   6/11/2018    Bill     11/27/2018    J0702               35.00
51116   Florida   Spine   0414502570101027   6/11/2018    Bill     11/27/2018    J3490               25.00
51117   Florida   Spine   0420234030101031   3/7/2018     Bill     11/27/2018    99203              500.00
51118   Florida   Spine   0552374660101016   8/21/2018    Bill     11/27/2018    99213              350.00
51119   Florida   Spine   0625734880101018   6/8/2018     Bill     11/27/2018    99213              350.00
51120   Florida   Spine   0625734880101018   6/8/2018     Bill     11/27/2018    62323            2,000.00
51121   Florida   Spine   0625734880101018   6/8/2018     Bill     11/27/2018    J2001              105.00
51122   Florida   Spine   0625734880101018   6/8/2018     Bill     11/27/2018    J1020               35.00
51123   Florida   Spine   0625734880101018   6/8/2018     Bill     11/27/2018    Q9965               25.00
51124   Florida   Spine   0358177500101021   9/1/2018     Bill     11/27/2018    99213              350.00
51125   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    99213              350.00
51126   Florida   Spine   0462458680101137   5/25/2018    Bill     11/27/2018    99203              500.00
51127   Florida   Spine   0565895540101011   9/2/2018     Bill     11/27/2018    99214              400.00
51128   Florida   Spine   0353343660101053   3/9/2018     Bill     11/27/2018    99213              350.00
51129   Florida   Spine   0353343660101053   3/9/2018     Bill     11/27/2018    64490            1,500.00
51130   Florida   Spine   0353343660101053   3/9/2018     Bill     11/27/2018    64491              850.00
51131   Florida   Spine   0353343660101053   3/9/2018     Bill     11/27/2018    64492              800.00
51132   Florida   Spine   0353343660101053   3/9/2018     Bill     11/27/2018    J2001              105.00
51133   Florida   Spine   0353343660101053   3/9/2018     Bill     11/27/2018    J3301               70.00
51134   Florida   Spine   0353343660101053   3/9/2018     Bill     11/27/2018    Q9965               25.00
51135   Florida   Spine   0625734880101018   6/8/2018     Bill     11/27/2018    99213              350.00
51136   Florida   Spine   0625734880101018   6/8/2018     Bill     11/27/2018    62323            2,000.00
51137   Florida   Spine   0625734880101018   6/8/2018     Bill     11/27/2018    J2001              105.00
51138   Florida   Spine   0625734880101018   6/8/2018     Bill     11/27/2018    J1020               35.00
51139   Florida   Spine   0625734880101018   6/8/2018     Bill     11/27/2018    Q9965               25.00
51140   Florida   Spine   0541932450101035   9/25/2018    Bill     11/27/2018    99203              500.00
51141   Florida   Spine   0390372900101115   9/15/2018    Bill     11/27/2018    99214              400.00
51142   Florida   Spine   0440823070101079   9/30/2018    Bill     11/27/2018    99213              350.00
51143   Florida   Spine   0593233740101043   8/15/2018    Bill     11/27/2018    99203              500.00
51144   Florida   Spine   0457268230101025   7/15/2018    Bill     11/27/2018    99213              350.00
51145   Florida   Spine   0457268230101025   7/15/2018    Bill     11/27/2018    64493            1,800.00
51146   Florida   Spine   0457268230101025   7/15/2018    Bill     11/27/2018    64494                 -
51147   Florida   Spine   0457268230101025   7/15/2018    Bill     11/27/2018    64495              900.00
51148   Florida   Spine   0457268230101025   7/15/2018    Bill     11/27/2018    J3490               25.00
51149   Florida   Spine   0457268230101025   7/15/2018    Bill     11/27/2018    J2001               35.00
51150   Florida   Spine   0457268230101025   7/15/2018    Bill     11/27/2018    81025               25.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1004 of
                                                  2767

51151   Florida   Spine   0412249030101047   9/24/2018    Bill     11/27/2018    99213              350.00
51152   Florida   Spine   0412249030101047   9/24/2018    Bill     11/27/2018    27096            1,325.00
51153   Florida   Spine   0412249030101047   9/24/2018    Bill     11/27/2018    J3301               35.00
51154   Florida   Spine   0412249030101047   9/24/2018    Bill     11/27/2018    J2001              105.00
51155   Florida   Spine   0412249030101047   9/24/2018    Bill     11/27/2018    J3490               75.00
51156   Florida   Spine   0219360650101038   8/13/2018    Bill     11/27/2018    99213              350.00
51157   Florida   Spine   0578670720101064   10/2/2018    Bill     11/27/2018    99213              350.00
51158   Florida   Spine   0578670720101064   10/2/2018    Bill     11/27/2018    62323            2,000.00
51159   Florida   Spine   0578670720101064   10/2/2018    Bill     11/27/2018    J2001              105.00
51160   Florida   Spine   0578670720101064   10/2/2018    Bill     11/27/2018    J1020               35.00
51161   Florida   Spine   0578670720101064   10/2/2018    Bill     11/27/2018    Q9965               25.00
51162   Florida   Spine   0589295490101024   10/18/2018   Bill     11/27/2018    99203              500.00
51163   Florida   Spine   0085057290101235   5/25/2018    Bill     11/27/2018    99203              500.00
51164   Florida   Spine   0567622250101017   10/15/2018   Bill     11/27/2018    99203              500.00
51165   Florida   Spine   0585144210101035   7/31/2018    Bill     11/27/2018    99203              500.00
51166   Florida   Spine   0439695180101097   9/27/2018    Bill     11/27/2018    99203              500.00
51167   Florida   Spine   0364301600101028   9/10/2018    Bill     11/27/2018    99203              500.00
51168   Florida   Spine   0521432040101037   9/27/2018    Bill     11/27/2018    99214              400.00
51169   Florida   Spine   0585795850101013   9/19/2018    Bill     11/27/2018    99214              400.00
51170   Florida   Spine   0425462690101067   8/7/2018     Bill     11/27/2018    99213              350.00
51171   Florida   Spine   0177596460101169   7/31/2017    Bill     11/27/2018    99213              350.00
51172   Florida   Spine   0548690840101056   8/3/2018     Bill     11/27/2018    99213              350.00
51173   Florida   Spine   0613515190101010   8/16/2018    Bill     11/27/2018    99213              350.00
51174   Florida   Spine   0192804890101036   8/17/2018    Bill     11/27/2018    99213              350.00
51175   Florida   Spine   0192804890101036   8/17/2018    Bill     11/27/2018    64490            1,500.00
51176   Florida   Spine   0192804890101036   8/17/2018    Bill     11/27/2018    64491              850.00
51177   Florida   Spine   0192804890101036   8/17/2018    Bill     11/27/2018    64492            1,600.00
51178   Florida   Spine   0192804890101036   8/17/2018    Bill     11/27/2018    J2001              105.00
51179   Florida   Spine   0192804890101036   8/17/2018    Bill     11/27/2018    J3301               35.00
51180   Florida   Spine   0585801350101014   3/29/2018    Bill     11/27/2018    99213              350.00
51181   Florida   Spine   0497389060101042   9/11/2018    Bill     11/27/2018    99203              500.00
51182   Florida   Spine   0582435740101013   10/28/2018   Bill     11/27/2018    99203              500.00
51183   Florida   Spine   0151029280101268   7/28/2018    Bill     11/27/2018    99203              500.00
51184   Florida   Spine   0272974140101046   11/9/2018    Bill     11/27/2018    99203              500.00
51185   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    99213              350.00
51186   Florida   Spine   0636194630101015   8/21/2018    Bill     11/27/2018    73030              150.00
51187   Florida   Spine   0103908160101093   6/23/2018    Bill     11/27/2018    99213              350.00
51188   Florida   Spine   0103908160101093   6/23/2018    Bill     11/27/2018    64490            3,000.00
51189   Florida   Spine   0103908160101093   6/23/2018    Bill     11/27/2018    64491            1,700.00
51190   Florida   Spine   0103908160101093   6/23/2018    Bill     11/27/2018    J2001               35.00
51191   Florida   Spine   0103908160101093   6/23/2018    Bill     11/27/2018    J3301               70.00
51192   Florida   Spine   0103908160101093   6/23/2018    Bill     11/27/2018    Q9965               25.00
51193   Florida   Spine   0561495530101024   6/13/2018    Bill     11/27/2018    99213              350.00
51194   Florida   Spine   0471543760101039   6/3/2017     Bill     11/27/2018    99203              500.00
51195   Florida   Spine   0177321310101040   6/2/2018     Bill     12/3/2018     99203              500.00
51196   Florida   Spine   0177321310101040   6/2/2018     Bill     12/3/2018     99213              350.00
51197   Florida   Spine   0536428390101042   8/7/2018     Bill     12/3/2018     99203              500.00
51198   Florida   Spine   0349863890101125   5/3/2018     Bill     12/3/2018     99203              500.00
51199   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     72141            1,950.00
51200   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     72148            1,950.00
51201   Florida   Spine   0400209870101055   9/14/2018    Bill     12/3/2018     99203              500.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1005 of
                                                  2767

51202   Florida   Spine   0617742500101045   10/16/2018   Bill     12/3/2018     99203            275.00
51203   Florida   Spine   0617742500101045   10/16/2018   Bill     12/3/2018     97140             72.00
51204   Florida   Spine   0617742500101045   10/16/2018   Bill     12/3/2018     G0283             44.00
51205   Florida   Spine   0617742500101045   10/16/2018   Bill     12/3/2018     97010             60.00
51206   Florida   Spine   0617742500101045   10/16/2018   Bill     12/3/2018     A4556             22.00
51207   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     99211             77.00
51208   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97530             90.00
51209   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97112             77.00
51210   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97140             72.00
51211   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     G0283             44.00
51212   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97010             60.00
51213   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     99211             77.00
51214   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97530             90.00
51215   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97110             77.00
51216   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97112             77.00
51217   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97140             72.00
51218   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     G0283             44.00
51219   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97010             60.00
51220   Florida   Spine   0536428390101042   8/7/2018     Bill     12/3/2018     99213            350.00
51221   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     99211             77.00
51222   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97530             90.00
51223   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97112             77.00
51224   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97140             72.00
51225   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     G0283             44.00
51226   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97010             60.00
51227   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     99211             77.00
51228   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97530             90.00
51229   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97110             77.00
51230   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97112             77.00
51231   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97140             72.00
51232   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     G0283             44.00
51233   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97010             60.00
51234   Florida   Spine   0602859260101010   10/3/2018    Bill     12/3/2018     99211             77.00
51235   Florida   Spine   0602859260101010   10/3/2018    Bill     12/3/2018     97530             90.00
51236   Florida   Spine   0602859260101010   10/3/2018    Bill     12/3/2018     97112             77.00
51237   Florida   Spine   0602859260101010   10/3/2018    Bill     12/3/2018     97140             72.00
51238   Florida   Spine   0602859260101010   10/3/2018    Bill     12/3/2018     97035             44.00
51239   Florida   Spine   0602859260101010   10/3/2018    Bill     12/3/2018     97010             60.00
51240   Florida   Spine   0602859260101010   10/3/2018    Bill     12/3/2018     G0283             44.00
51241   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     99211             77.00
51242   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97530             90.00
51243   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97112             77.00
51244   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97140             72.00
51245   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97010             60.00
51246   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     99211             77.00
51247   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97530             90.00
51248   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97110             77.00
51249   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97112             77.00
51250   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97140             72.00
51251   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97010             60.00
51252   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1006 of
                                                  2767

51253   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     99211             77.00
51254   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97530             90.00
51255   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97110             77.00
51256   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97112             77.00
51257   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97140             72.00
51258   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97010             60.00
51259   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     G0283             44.00
51260   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     99211             77.00
51261   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97530             90.00
51262   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97112             77.00
51263   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97140             72.00
51264   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     G0283             44.00
51265   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97010             60.00
51266   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     99212            105.00
51267   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97530             90.00
51268   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97110             77.00
51269   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97112             77.00
51270   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97140             72.00
51271   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     G0283             44.00
51272   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97010             60.00
51273   Florida   Spine   0618043800101028   8/28/2018    Bill     12/3/2018     99211             77.00
51274   Florida   Spine   0618043800101028   8/28/2018    Bill     12/3/2018     97530             90.00
51275   Florida   Spine   0618043800101028   8/28/2018    Bill     12/3/2018     97110             77.00
51276   Florida   Spine   0618043800101028   8/28/2018    Bill     12/3/2018     97112             77.00
51277   Florida   Spine   0618043800101028   8/28/2018    Bill     12/3/2018     97140             72.00
51278   Florida   Spine   0618043800101028   8/28/2018    Bill     12/3/2018     97010             60.00
51279   Florida   Spine   0618043800101028   8/28/2018    Bill     12/3/2018     G0283             44.00
51280   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     99211             77.00
51281   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     97530             90.00
51282   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     97112             77.00
51283   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     97140             72.00
51284   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     97010             60.00
51285   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     G0283             44.00
51286   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     99211             77.00
51287   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97530             90.00
51288   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97112             77.00
51289   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97140             72.00
51290   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97010             60.00
51291   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     99211             77.00
51292   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97530             90.00
51293   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97110             77.00
51294   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97112             77.00
51295   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97140             72.00
51296   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97010             60.00
51297   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     G0283             44.00
51298   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     99211             77.00
51299   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     97530             90.00
51300   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     97140             72.00
51301   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     97035             44.00
51302   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     97010             60.00
51303   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1007 of
                                                  2767

51304   Florida   Spine   0578670720101064   10/2/2018    Bill     12/3/2018     99203            500.00
51305   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     99211             77.00
51306   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97530             90.00
51307   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97112             77.00
51308   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97140             72.00
51309   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97035             44.00
51310   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97010             60.00
51311   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     G0283             44.00
51312   Florida   Spine   0618043800101028   8/28/2018    Bill     12/3/2018     99213            193.00
51313   Florida   Spine   0618043800101028   8/28/2018    Bill     12/3/2018     97530             90.00
51314   Florida   Spine   0618043800101028   8/28/2018    Bill     12/3/2018     97140             72.00
51315   Florida   Spine   0618043800101028   8/28/2018    Bill     12/3/2018     97010             60.00
51316   Florida   Spine   0618043800101028   8/28/2018    Bill     12/3/2018     G0283             44.00
51317   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     99211             77.00
51318   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97530             90.00
51319   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97112             77.00
51320   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97140             72.00
51321   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97010             60.00
51322   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     99211             77.00
51323   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97530             90.00
51324   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97110             77.00
51325   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97112             77.00
51326   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97140             72.00
51327   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97010             60.00
51328   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     G0283             44.00
51329   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     99211             77.00
51330   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97530             90.00
51331   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97112             77.00
51332   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97140             72.00
51333   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97010             60.00
51334   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     G0283             44.00
51335   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     99211             77.00
51336   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97530             90.00
51337   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97110             77.00
51338   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97112             77.00
51339   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97140             72.00
51340   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     G0283             44.00
51341   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97010             60.00
51342   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     99211             77.00
51343   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     97530             90.00
51344   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     97112             77.00
51345   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     97140             72.00
51346   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     97010             60.00
51347   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     G0283             44.00
51348   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     99211             77.00
51349   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97530             90.00
51350   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97110             77.00
51351   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97112             77.00
51352   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97140             72.00
51353   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97010             60.00
51354   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1008 of
                                                  2767

51355   Florida   Spine   0409772290101071   8/10/2018    Bill     12/3/2018     72148            1,950.00
51356   Florida   Spine   0409772290101071   8/10/2018    Bill     12/3/2018     72141            1,950.00
51357   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     72141            1,950.00
51358   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     72148            1,950.00
51359   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     73721            1,750.00
51360   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     72141            1,950.00
51361   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     72148            1,950.00
51362   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     72141            1,950.00
51363   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     72148            1,950.00
51364   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     99212              105.00
51365   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97530               90.00
51366   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97110               77.00
51367   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97140               72.00
51368   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     G0283               44.00
51369   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97010               60.00
51370   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97039               44.00
51371   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     99211               77.00
51372   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     97530               90.00
51373   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     97110               77.00
51374   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     97112               77.00
51375   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     97140               72.00
51376   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     G0283               44.00
51377   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     97010               60.00
51378   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     99212              105.00
51379   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97530               90.00
51380   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97110               77.00
51381   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97140               72.00
51382   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     G0283               44.00
51383   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97010               60.00
51384   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97039               44.00
51385   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     99211               77.00
51386   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     97530               90.00
51387   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     97110               77.00
51388   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     97112               77.00
51389   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     97140               72.00
51390   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     G0283               44.00
51391   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     97010               60.00
51392   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     99211               77.00
51393   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97530               90.00
51394   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97112               77.00
51395   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97140               72.00
51396   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     G0283               44.00
51397   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97010               60.00
51398   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97035               44.00
51399   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     99211               77.00
51400   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     97530               90.00
51401   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     97110               77.00
51402   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     97112               77.00
51403   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     97140               72.00
51404   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     G0283               44.00
51405   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1009 of
                                                  2767

51406   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     99211             77.00
51407   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97530             90.00
51408   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97112             77.00
51409   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97140             72.00
51410   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     G0283             44.00
51411   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97010             60.00
51412   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97035             44.00
51413   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     99211             77.00
51414   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     97530             90.00
51415   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     97110             77.00
51416   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     97112             77.00
51417   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     97140             72.00
51418   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     G0283             44.00
51419   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     97010             60.00
51420   Florida   Spine   0551288340101082   7/23/2018    Bill     12/3/2018     99211             77.00
51421   Florida   Spine   0551288340101082   7/23/2018    Bill     12/3/2018     97530             90.00
51422   Florida   Spine   0551288340101082   7/23/2018    Bill     12/3/2018     97110             77.00
51423   Florida   Spine   0551288340101082   7/23/2018    Bill     12/3/2018     97112             77.00
51424   Florida   Spine   0551288340101082   7/23/2018    Bill     12/3/2018     97140             72.00
51425   Florida   Spine   0551288340101082   7/23/2018    Bill     12/3/2018     97010             60.00
51426   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     99211             77.00
51427   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     97530             90.00
51428   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     97110             77.00
51429   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     97140             72.00
51430   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     G0283             44.00
51431   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     97010             60.00
51432   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     97039             44.00
51433   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     A4556             22.00
51434   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     99213            350.00
51435   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     99213            350.00
51436   Florida   Spine   0157462650101218   7/2/2018     Bill     12/3/2018     99211             77.00
51437   Florida   Spine   0157462650101218   7/2/2018     Bill     12/3/2018     97530             90.00
51438   Florida   Spine   0157462650101218   7/2/2018     Bill     12/3/2018     97112             77.00
51439   Florida   Spine   0157462650101218   7/2/2018     Bill     12/3/2018     97140             72.00
51440   Florida   Spine   0157462650101218   7/2/2018     Bill     12/3/2018     G0283             44.00
51441   Florida   Spine   0157462650101218   7/2/2018     Bill     12/3/2018     97010             60.00
51442   Florida   Spine   0541348780101068   7/6/2018     Bill     12/3/2018     99211             77.00
51443   Florida   Spine   0541348780101068   7/6/2018     Bill     12/3/2018     97110             77.00
51444   Florida   Spine   0541348780101068   7/6/2018     Bill     12/3/2018     97112             77.00
51445   Florida   Spine   0541348780101068   7/6/2018     Bill     12/3/2018     97140             72.00
51446   Florida   Spine   0541348780101068   7/6/2018     Bill     12/3/2018     G0283             44.00
51447   Florida   Spine   0541348780101068   7/6/2018     Bill     12/3/2018     97010             60.00
51448   Florida   Spine   0157462650101218   7/2/2018     Bill     12/3/2018     99211             77.00
51449   Florida   Spine   0157462650101218   7/2/2018     Bill     12/3/2018     97110             77.00
51450   Florida   Spine   0157462650101218   7/2/2018     Bill     12/3/2018     97140             72.00
51451   Florida   Spine   0157462650101218   7/2/2018     Bill     12/3/2018     G0283             44.00
51452   Florida   Spine   0157462650101218   7/2/2018     Bill     12/3/2018     97010             60.00
51453   Florida   Spine   0157462650101218   7/2/2018     Bill     12/3/2018     97012             55.00
51454   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     99211             77.00
51455   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     97530             90.00
51456   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1010 of
                                                  2767

51457   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     97140             72.00
51458   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     G0283             44.00
51459   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     97010             60.00
51460   Florida   Spine   0443427780101028   9/18/2018    Bill     12/3/2018     99211             77.00
51461   Florida   Spine   0443427780101028   9/18/2018    Bill     12/3/2018     97110             77.00
51462   Florida   Spine   0443427780101028   9/18/2018    Bill     12/3/2018     97112             77.00
51463   Florida   Spine   0443427780101028   9/18/2018    Bill     12/3/2018     97140             72.00
51464   Florida   Spine   0101858710101055   9/18/2018    Bill     12/3/2018     99211             77.00
51465   Florida   Spine   0101858710101055   9/18/2018    Bill     12/3/2018     97110             77.00
51466   Florida   Spine   0101858710101055   9/18/2018    Bill     12/3/2018     97112             77.00
51467   Florida   Spine   0101858710101055   9/18/2018    Bill     12/3/2018     97140             72.00
51468   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     99211             77.00
51469   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     97530             90.00
51470   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     97110             77.00
51471   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     97112             77.00
51472   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     97140             72.00
51473   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     G0283             44.00
51474   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     97010             60.00
51475   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     99211             77.00
51476   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97530             90.00
51477   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97112             77.00
51478   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97140             72.00
51479   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     G0283             44.00
51480   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97010             60.00
51481   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97035             44.00
51482   Florida   Spine   0624873670101035   9/23/2018    Bill     12/3/2018     99211             77.00
51483   Florida   Spine   0624873670101035   9/23/2018    Bill     12/3/2018     97110             77.00
51484   Florida   Spine   0624873670101035   9/23/2018    Bill     12/3/2018     97112             77.00
51485   Florida   Spine   0624873670101035   9/23/2018    Bill     12/3/2018     97140             72.00
51486   Florida   Spine   0624873670101035   9/23/2018    Bill     12/3/2018     G0283             44.00
51487   Florida   Spine   0624873670101035   9/23/2018    Bill     12/3/2018     97010             60.00
51488   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     99211             77.00
51489   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97530             90.00
51490   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97110             77.00
51491   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97140             72.00
51492   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     G0283             44.00
51493   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97010             60.00
51494   Florida   Spine   0496113930101029   9/18/2018    Bill     12/3/2018     99211             77.00
51495   Florida   Spine   0496113930101029   9/18/2018    Bill     12/3/2018     97110             77.00
51496   Florida   Spine   0496113930101029   9/18/2018    Bill     12/3/2018     97112             77.00
51497   Florida   Spine   0496113930101029   9/18/2018    Bill     12/3/2018     97140             72.00
51498   Florida   Spine   0621160610101025   10/16/2018   Bill     12/3/2018     99212            105.00
51499   Florida   Spine   0621160610101025   10/16/2018   Bill     12/3/2018     97530             90.00
51500   Florida   Spine   0621160610101025   10/16/2018   Bill     12/3/2018     97110             77.00
51501   Florida   Spine   0621160610101025   10/16/2018   Bill     12/3/2018     97140             72.00
51502   Florida   Spine   0621160610101025   10/16/2018   Bill     12/3/2018     97010             60.00
51503   Florida   Spine   0621160610101025   10/16/2018   Bill     12/3/2018     G0283             44.00
51504   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     99211             77.00
51505   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97530             90.00
51506   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97112             77.00
51507   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1011 of
                                                  2767

51508   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97035             44.00
51509   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97010             60.00
51510   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     G0283             44.00
51511   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     99211             77.00
51512   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     97530             90.00
51513   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     97112             77.00
51514   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     97140             72.00
51515   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     97035             44.00
51516   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     97010             60.00
51517   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     G0283             44.00
51518   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     99211             77.00
51519   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     97530             90.00
51520   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     97112             77.00
51521   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     97140             72.00
51522   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     97010             60.00
51523   Florida   Spine   0565895540101011   9/2/2018     Bill     12/3/2018     99211             77.00
51524   Florida   Spine   0565895540101011   9/2/2018     Bill     12/3/2018     97530             90.00
51525   Florida   Spine   0565895540101011   9/2/2018     Bill     12/3/2018     97110             77.00
51526   Florida   Spine   0565895540101011   9/2/2018     Bill     12/3/2018     97112             77.00
51527   Florida   Spine   0565895540101011   9/2/2018     Bill     12/3/2018     97140             72.00
51528   Florida   Spine   0565895540101011   9/2/2018     Bill     12/3/2018     97010             60.00
51529   Florida   Spine   0565895540101011   9/2/2018     Bill     12/3/2018     G0283             44.00
51530   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     99211             77.00
51531   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97530             90.00
51532   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97110             77.00
51533   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97140             72.00
51534   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97010             60.00
51535   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     G0283             44.00
51536   Florida   Spine   0633704110101013   8/18/2018    Bill     12/3/2018     99211             77.00
51537   Florida   Spine   0633704110101013   8/18/2018    Bill     12/3/2018     97530             90.00
51538   Florida   Spine   0633704110101013   8/18/2018    Bill     12/3/2018     97110             77.00
51539   Florida   Spine   0633704110101013   8/18/2018    Bill     12/3/2018     97140             72.00
51540   Florida   Spine   0633704110101013   8/18/2018    Bill     12/3/2018     97010             60.00
51541   Florida   Spine   0633704110101013   8/18/2018    Bill     12/3/2018     G0283             44.00
51542   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     99211             77.00
51543   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     97530             90.00
51544   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     97110             77.00
51545   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     97140             72.00
51546   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     97010             60.00
51547   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     G0283             44.00
51548   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     99212            105.00
51549   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97530             90.00
51550   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97110             77.00
51551   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97112             77.00
51552   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97140             72.00
51553   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97010             60.00
51554   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     G0283             44.00
51555   Florida   Spine   0609769120101014   10/17/2018   Bill     12/3/2018     99211             77.00
51556   Florida   Spine   0609769120101014   10/17/2018   Bill     12/3/2018     97530             90.00
51557   Florida   Spine   0609769120101014   10/17/2018   Bill     12/3/2018     97110             77.00
51558   Florida   Spine   0609769120101014   10/17/2018   Bill     12/3/2018     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1012 of
                                                  2767

51559   Florida   Spine   0609769120101014   10/17/2018   Bill     12/3/2018     97010             60.00
51560   Florida   Spine   0609769120101014   10/17/2018   Bill     12/3/2018     G0283             44.00
51561   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     99211             77.00
51562   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97530             90.00
51563   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97110             77.00
51564   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97112             77.00
51565   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97140             72.00
51566   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97010             60.00
51567   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     99211             77.00
51568   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     97530             90.00
51569   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     97110             77.00
51570   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     97140             72.00
51571   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     97035             44.00
51572   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     97010             60.00
51573   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     G0283             44.00
51574   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     99211             77.00
51575   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97530             90.00
51576   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97112             77.00
51577   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97140             72.00
51578   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97035             44.00
51579   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97010             60.00
51580   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     G0283             44.00
51581   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     99211             77.00
51582   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97530             90.00
51583   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97112             77.00
51584   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97140             72.00
51585   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97010             60.00
51586   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     G0283             44.00
51587   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     99211             77.00
51588   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97530             90.00
51589   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97110             77.00
51590   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97112             77.00
51591   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97140             72.00
51592   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97010             60.00
51593   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     G0283             44.00
51594   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     99212            105.00
51595   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97530             90.00
51596   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97110             77.00
51597   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97112             77.00
51598   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97140             72.00
51599   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97010             60.00
51600   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     G0283             44.00
51601   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     99211             77.00
51602   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97530             90.00
51603   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97110             77.00
51604   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97140             72.00
51605   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97010             60.00
51606   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     G0283             44.00
51607   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     99211             77.00
51608   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97530             90.00
51609   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1013 of
                                                  2767

51610   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97140             72.00
51611   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97035             44.00
51612   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97010             60.00
51613   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     G0283             44.00
51614   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     99211             77.00
51615   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     97110             77.00
51616   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     97112             77.00
51617   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     97140             72.00
51618   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     97010             60.00
51619   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     G0283             44.00
51620   Florida   Spine   0549709630101024   9/15/2018    Bill     12/3/2018     99211             77.00
51621   Florida   Spine   0549709630101024   9/15/2018    Bill     12/3/2018     97110             77.00
51622   Florida   Spine   0549709630101024   9/15/2018    Bill     12/3/2018     97112             77.00
51623   Florida   Spine   0549709630101024   9/15/2018    Bill     12/3/2018     97012             55.00
51624   Florida   Spine   0549709630101024   9/15/2018    Bill     12/3/2018     97140             72.00
51625   Florida   Spine   0549709630101024   9/15/2018    Bill     12/3/2018     97010             60.00
51626   Florida   Spine   0549709630101024   9/15/2018    Bill     12/3/2018     G0283             44.00
51627   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     99203            275.00
51628   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97035             44.00
51629   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97010             60.00
51630   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     G0283             44.00
51631   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     A4556             22.00
51632   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     99212            105.00
51633   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     97530             90.00
51634   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     97110             77.00
51635   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     97140             72.00
51636   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     97010             60.00
51637   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     G0283             44.00
51638   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     98941             88.00
51639   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     97110             77.00
51640   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     97112             77.00
51641   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     97012             55.00
51642   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     97140             72.00
51643   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     97010             60.00
51644   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     G0283             44.00
51645   Florida   Spine   0425763400101028   8/22/2018    Bill     12/3/2018     99211             77.00
51646   Florida   Spine   0425763400101028   8/22/2018    Bill     12/3/2018     97140             72.00
51647   Florida   Spine   0425763400101028   8/22/2018    Bill     12/3/2018     97010             60.00
51648   Florida   Spine   0425763400101028   8/22/2018    Bill     12/3/2018     G0283             44.00
51649   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     99212            105.00
51650   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97530             90.00
51651   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97110             77.00
51652   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97012             55.00
51653   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97140             72.00
51654   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97010             60.00
51655   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     G0283             44.00
51656   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     99211             77.00
51657   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97530             90.00
51658   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97110             77.00
51659   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97012             55.00
51660   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1014 of
                                                  2767

51661   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97010             60.00
51662   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     G0283             44.00
51663   Florida   Spine   0637247140101013   9/15/2018    Bill     12/3/2018     99211             77.00
51664   Florida   Spine   0637247140101013   9/15/2018    Bill     12/3/2018     97110             77.00
51665   Florida   Spine   0637247140101013   9/15/2018    Bill     12/3/2018     97112             77.00
51666   Florida   Spine   0637247140101013   9/15/2018    Bill     12/3/2018     97140             72.00
51667   Florida   Spine   0637247140101013   9/15/2018    Bill     12/3/2018     97010             60.00
51668   Florida   Spine   0637247140101013   9/15/2018    Bill     12/3/2018     G0283             44.00
51669   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     98941             88.00
51670   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97110             77.00
51671   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97112             77.00
51672   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97140             72.00
51673   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97039             44.00
51674   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97010             60.00
51675   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     G0283             44.00
51676   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     99212            105.00
51677   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97530             90.00
51678   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97110             77.00
51679   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97012             55.00
51680   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97140             72.00
51681   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97010             60.00
51682   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     G0283             44.00
51683   Florida   Spine   0229577220101051   11/5/2018    Bill     12/3/2018     98941             88.00
51684   Florida   Spine   0229577220101051   11/5/2018    Bill     12/3/2018     97530             90.00
51685   Florida   Spine   0229577220101051   11/5/2018    Bill     12/3/2018     97012             55.00
51686   Florida   Spine   0229577220101051   11/5/2018    Bill     12/3/2018     97140             72.00
51687   Florida   Spine   0229577220101051   11/5/2018    Bill     12/3/2018     97035             44.00
51688   Florida   Spine   0229577220101051   11/5/2018    Bill     12/3/2018     97010             60.00
51689   Florida   Spine   0229577220101051   11/5/2018    Bill     12/3/2018     G0283             44.00
51690   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     99211             77.00
51691   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     97110             77.00
51692   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     97112             77.00
51693   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     97140             72.00
51694   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     97010             60.00
51695   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     G0283             44.00
51696   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     98941             88.00
51697   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     97530             90.00
51698   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     97012             55.00
51699   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     97140             72.00
51700   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     97035             44.00
51701   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     97010             60.00
51702   Florida   Spine   0538615450101015   7/26/2018    Bill     12/3/2018     99211             77.00
51703   Florida   Spine   0538615450101015   7/26/2018    Bill     12/3/2018     97110             77.00
51704   Florida   Spine   0538615450101015   7/26/2018    Bill     12/3/2018     97112             77.00
51705   Florida   Spine   0538615450101015   7/26/2018    Bill     12/3/2018     97140             72.00
51706   Florida   Spine   0538615450101015   7/26/2018    Bill     12/3/2018     97010             60.00
51707   Florida   Spine   0538615450101015   7/26/2018    Bill     12/3/2018     G0283             44.00
51708   Florida   Spine   0588428840101029   9/3/2018     Bill     12/3/2018     99211             77.00
51709   Florida   Spine   0588428840101029   9/3/2018     Bill     12/3/2018     97110             77.00
51710   Florida   Spine   0588428840101029   9/3/2018     Bill     12/3/2018     97112             77.00
51711   Florida   Spine   0588428840101029   9/3/2018     Bill     12/3/2018     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1015 of
                                                  2767

51712   Florida   Spine   0588428840101029   9/3/2018     Bill     12/3/2018     97010             60.00
51713   Florida   Spine   0588428840101029   9/3/2018     Bill     12/3/2018     G0283             44.00
51714   Florida   Spine   0609211730101027   8/10/2018    Bill     12/3/2018     99213            193.00
51715   Florida   Spine   0611345670101013   7/4/2018     Bill     12/3/2018     98941             88.00
51716   Florida   Spine   0611345670101013   7/4/2018     Bill     12/3/2018     97110             77.00
51717   Florida   Spine   0611345670101013   7/4/2018     Bill     12/3/2018     97112             77.00
51718   Florida   Spine   0611345670101013   7/4/2018     Bill     12/3/2018     97012             55.00
51719   Florida   Spine   0611345670101013   7/4/2018     Bill     12/3/2018     97140             72.00
51720   Florida   Spine   0611345670101013   7/4/2018     Bill     12/3/2018     97010             60.00
51721   Florida   Spine   0611345670101013   7/4/2018     Bill     12/3/2018     G0283             44.00
51722   Florida   Spine   0101685830101099   7/14/2018    Bill     12/3/2018     98941             88.00
51723   Florida   Spine   0101685830101099   7/14/2018    Bill     12/3/2018     97530             90.00
51724   Florida   Spine   0101685830101099   7/14/2018    Bill     12/3/2018     97112             77.00
51725   Florida   Spine   0101685830101099   7/14/2018    Bill     12/3/2018     97140             72.00
51726   Florida   Spine   0101685830101099   7/14/2018    Bill     12/3/2018     G0283             44.00
51727   Florida   Spine   0101685830101099   7/14/2018    Bill     12/3/2018     97010             60.00
51728   Florida   Spine   0101685830101099   7/14/2018    Bill     12/3/2018     97039             44.00
51729   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     99211             77.00
51730   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97530             90.00
51731   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97110             77.00
51732   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97012             55.00
51733   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97010             60.00
51734   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     G0283             44.00
51735   Florida   Spine   0282912660101028   10/19/2018   Bill     12/3/2018     97110             77.00
51736   Florida   Spine   0282912660101028   10/19/2018   Bill     12/3/2018     97140             72.00
51737   Florida   Spine   0282912660101028   10/19/2018   Bill     12/3/2018     97010             60.00
51738   Florida   Spine   0282912660101028   10/19/2018   Bill     12/3/2018     G0283             44.00
51739   Florida   Spine   0272974140101046   11/9/2018    Bill     12/3/2018     99203            275.00
51740   Florida   Spine   0272974140101046   11/9/2018    Bill     12/3/2018     97140             72.00
51741   Florida   Spine   0272974140101046   11/9/2018    Bill     12/3/2018     G0283             44.00
51742   Florida   Spine   0272974140101046   11/9/2018    Bill     12/3/2018     97010             60.00
51743   Florida   Spine   0272974140101046   11/9/2018    Bill     12/3/2018     A4556             22.00
51744   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     99211             77.00
51745   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97530             90.00
51746   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97110             77.00
51747   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97012             55.00
51748   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97010             60.00
51749   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     G0283             44.00
51750   Florida   Spine   0542578710101015   11/4/2018    Bill     12/3/2018     99203            275.00
51751   Florida   Spine   0542578710101015   11/4/2018    Bill     12/3/2018     97140             72.00
51752   Florida   Spine   0542578710101015   11/4/2018    Bill     12/3/2018     G0283             44.00
51753   Florida   Spine   0542578710101015   11/4/2018    Bill     12/3/2018     97010             60.00
51754   Florida   Spine   0542578710101015   11/4/2018    Bill     12/3/2018     97035             44.00
51755   Florida   Spine   0542578710101015   11/4/2018    Bill     12/3/2018     A4556             22.00
51756   Florida   Spine   0522201450101038   9/13/2018    Bill     12/3/2018     99211             77.00
51757   Florida   Spine   0522201450101038   9/13/2018    Bill     12/3/2018     97530             90.00
51758   Florida   Spine   0522201450101038   9/13/2018    Bill     12/3/2018     97112             77.00
51759   Florida   Spine   0522201450101038   9/13/2018    Bill     12/3/2018     97140             72.00
51760   Florida   Spine   0522201450101038   9/13/2018    Bill     12/3/2018     G0283             44.00
51761   Florida   Spine   0522201450101038   9/13/2018    Bill     12/3/2018     97010             60.00
51762   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1016 of
                                                  2767

51763   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     97530            90.00
51764   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     97112            77.00
51765   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     97140            72.00
51766   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     G0283            44.00
51767   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     97010            60.00
51768   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     97035            44.00
51769   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     99211            77.00
51770   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     97530            90.00
51771   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     97110            77.00
51772   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     97112            77.00
51773   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     97140            72.00
51774   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     G0283            44.00
51775   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     97010            60.00
51776   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     99211            77.00
51777   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97530            90.00
51778   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97112            77.00
51779   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97140            72.00
51780   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     G0283            44.00
51781   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97010            60.00
51782   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97035            44.00
51783   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     99211            77.00
51784   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     97530            90.00
51785   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     97112            77.00
51786   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     97140            72.00
51787   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     G0283            44.00
51788   Florida   Spine   0485898940101018   9/4/2018     Bill     12/3/2018     97010            60.00
51789   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     99211            77.00
51790   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     97530            90.00
51791   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     97110            77.00
51792   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     97140            72.00
51793   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     G0283            44.00
51794   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     97010            60.00
51795   Florida   Spine   0541348780101068   7/6/2018     Bill     12/3/2018     99211            77.00
51796   Florida   Spine   0541348780101068   7/6/2018     Bill     12/3/2018     97110            77.00
51797   Florida   Spine   0541348780101068   7/6/2018     Bill     12/3/2018     97112            77.00
51798   Florida   Spine   0541348780101068   7/6/2018     Bill     12/3/2018     97140            72.00
51799   Florida   Spine   0541348780101068   7/6/2018     Bill     12/3/2018     G0283            44.00
51800   Florida   Spine   0541348780101068   7/6/2018     Bill     12/3/2018     97010            60.00
51801   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     99211            77.00
51802   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97530            90.00
51803   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97110            77.00
51804   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97112            77.00
51805   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97140            72.00
51806   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97010            60.00
51807   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     99211            77.00
51808   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97530            90.00
51809   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97110            77.00
51810   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97140            72.00
51811   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     G0283            44.00
51812   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97010            60.00
51813   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97035            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1017 of
                                                  2767

51814   Florida   Spine   0559547900101218   9/15/2018    Bill     12/3/2018     99211             77.00
51815   Florida   Spine   0559547900101218   9/15/2018    Bill     12/3/2018     97530             90.00
51816   Florida   Spine   0559547900101218   9/15/2018    Bill     12/3/2018     97140             72.00
51817   Florida   Spine   0559547900101218   9/15/2018    Bill     12/3/2018     G0283             44.00
51818   Florida   Spine   0559547900101218   9/15/2018    Bill     12/3/2018     97010             60.00
51819   Florida   Spine   0559547900101218   9/15/2018    Bill     12/3/2018     97035             44.00
51820   Florida   Spine   0329895090101038   10/21/2018   Bill     12/3/2018     99211             77.00
51821   Florida   Spine   0329895090101038   10/21/2018   Bill     12/3/2018     97140             72.00
51822   Florida   Spine   0329895090101038   10/21/2018   Bill     12/3/2018     G0283             44.00
51823   Florida   Spine   0329895090101038   10/21/2018   Bill     12/3/2018     97010             60.00
51824   Florida   Spine   0469571730101023   8/27/2018    Bill     12/3/2018     99213            350.00
51825   Florida   Spine   0580649330101017   5/23/2018    Bill     12/3/2018     99211             77.00
51826   Florida   Spine   0580649330101017   5/23/2018    Bill     12/3/2018     97530             90.00
51827   Florida   Spine   0580649330101017   5/23/2018    Bill     12/3/2018     97110             77.00
51828   Florida   Spine   0580649330101017   5/23/2018    Bill     12/3/2018     97140             72.00
51829   Florida   Spine   0580649330101017   5/23/2018    Bill     12/3/2018     G0283             44.00
51830   Florida   Spine   0580649330101017   5/23/2018    Bill     12/3/2018     97010             60.00
51831   Florida   Spine   0455853700101043   8/15/2018    Bill     12/3/2018     99211             77.00
51832   Florida   Spine   0455853700101043   8/15/2018    Bill     12/3/2018     97110             77.00
51833   Florida   Spine   0455853700101043   8/15/2018    Bill     12/3/2018     97112             77.00
51834   Florida   Spine   0455853700101043   8/15/2018    Bill     12/3/2018     97140             72.00
51835   Florida   Spine   0455853700101043   8/15/2018    Bill     12/3/2018     G0283             44.00
51836   Florida   Spine   0455853700101043   8/15/2018    Bill     12/3/2018     97010             60.00
51837   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     99211             77.00
51838   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97530             90.00
51839   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97112             77.00
51840   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97140             72.00
51841   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     G0283             44.00
51842   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97010             60.00
51843   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97035             44.00
51844   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     99211             77.00
51845   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97530             90.00
51846   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97110             77.00
51847   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97140             72.00
51848   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     G0283             44.00
51849   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97010             60.00
51850   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     99211             77.00
51851   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97530             90.00
51852   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97110             77.00
51853   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97112             77.00
51854   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97140             72.00
51855   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97010             60.00
51856   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     G0283             44.00
51857   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     99211             77.00
51858   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     97530             90.00
51859   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     97110             77.00
51860   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     97140             72.00
51861   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     97010             60.00
51862   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     G0283             44.00
51863   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     99211             77.00
51864   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1018 of
                                                  2767

51865   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     97112            77.00
51866   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     97140            72.00
51867   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     97010            60.00
51868   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     G0283            44.00
51869   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     99211            77.00
51870   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97530            90.00
51871   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97110            77.00
51872   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97140            72.00
51873   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97035            44.00
51874   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97010            60.00
51875   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     99211            77.00
51876   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97530            90.00
51877   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97110            77.00
51878   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97140            72.00
51879   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97010            60.00
51880   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     G0283            44.00
51881   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     99211            77.00
51882   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     97110            77.00
51883   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     97112            77.00
51884   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     97140            72.00
51885   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     97010            60.00
51886   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     G0283            44.00
51887   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     99211            77.00
51888   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     97530            90.00
51889   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     97110            77.00
51890   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     97140            72.00
51891   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     97010            60.00
51892   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     G0283            44.00
51893   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     99211            77.00
51894   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97110            77.00
51895   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97112            77.00
51896   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97140            72.00
51897   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97010            60.00
51898   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     G0283            44.00
51899   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     99211            77.00
51900   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97530            90.00
51901   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97110            77.00
51902   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97112            77.00
51903   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97140            72.00
51904   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97010            60.00
51905   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     99211            77.00
51906   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     97530            90.00
51907   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     97110            77.00
51908   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     97035            44.00
51909   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     97010            60.00
51910   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     G0283            44.00
51911   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     99211            77.00
51912   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97530            90.00
51913   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97112            77.00
51914   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97140            72.00
51915   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1019 of
                                                  2767

51916   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     99211            77.00
51917   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     97530            90.00
51918   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     97140            72.00
51919   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     97035            44.00
51920   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     97010            60.00
51921   Florida   Spine   0477383900101050   10/18/2018   Bill     12/3/2018     G0283            44.00
51922   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     G0283            44.00
51923   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     99211            77.00
51924   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97530            90.00
51925   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97110            77.00
51926   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97112            77.00
51927   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97140            72.00
51928   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97010            60.00
51929   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     99211            77.00
51930   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97530            90.00
51931   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97110            77.00
51932   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97140            72.00
51933   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97010            60.00
51934   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     G0283            44.00
51935   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     99211            77.00
51936   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97530            90.00
51937   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97110            77.00
51938   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97112            77.00
51939   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97140            72.00
51940   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97010            60.00
51941   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     G0283            44.00
51942   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     99211            77.00
51943   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97530            90.00
51944   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97110            77.00
51945   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97112            77.00
51946   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97140            72.00
51947   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97010            60.00
51948   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     G0283            44.00
51949   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     99211            77.00
51950   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97530            90.00
51951   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97110            77.00
51952   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97140            72.00
51953   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97010            60.00
51954   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     G0283            44.00
51955   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     99211            77.00
51956   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     97110            77.00
51957   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     97112            77.00
51958   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     97140            72.00
51959   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     97010            60.00
51960   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     G0283            44.00
51961   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     99211            77.00
51962   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     97530            90.00
51963   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     97110            77.00
51964   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     97140            72.00
51965   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     97010            60.00
51966   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1020 of
                                                  2767

51967   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     98941             88.00
51968   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97110             77.00
51969   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97112             77.00
51970   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97140             72.00
51971   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97010             60.00
51972   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     G0283             44.00
51973   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97039             44.00
51974   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     99211             77.00
51975   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97530             90.00
51976   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97110             77.00
51977   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97012             55.00
51978   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97010             60.00
51979   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     G0283             44.00
51980   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     99213            193.00
51981   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     97530             90.00
51982   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     97110             77.00
51983   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     97140             72.00
51984   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     97010             60.00
51985   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     99213            193.00
51986   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     97530             90.00
51987   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     97110             77.00
51988   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     97140             72.00
51989   Florida   Spine   0338463930101095   9/6/2018     Bill     12/3/2018     97010             60.00
51990   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     98941             88.00
51991   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97110             77.00
51992   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97112             77.00
51993   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97140             72.00
51994   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97012             55.00
51995   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97010             60.00
51996   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     G0283             44.00
51997   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     99211             77.00
51998   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97530             90.00
51999   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97110             77.00
52000   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97012             55.00
52001   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97010             60.00
52002   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     G0283             44.00
52003   Florida   Spine   0588428840101029   9/3/2018     Bill     12/3/2018     99211             77.00
52004   Florida   Spine   0588428840101029   9/3/2018     Bill     12/3/2018     97110             77.00
52005   Florida   Spine   0588428840101029   9/3/2018     Bill     12/3/2018     97112             77.00
52006   Florida   Spine   0588428840101029   9/3/2018     Bill     12/3/2018     97140             72.00
52007   Florida   Spine   0588428840101029   9/3/2018     Bill     12/3/2018     97010             60.00
52008   Florida   Spine   0588428840101029   9/3/2018     Bill     12/3/2018     G0283             44.00
52009   Florida   Spine   0604261670101045   8/25/2018    Bill     12/3/2018     98940             72.00
52010   Florida   Spine   0604261670101045   8/25/2018    Bill     12/3/2018     97530             90.00
52011   Florida   Spine   0604261670101045   8/25/2018    Bill     12/3/2018     97140             72.00
52012   Florida   Spine   0604261670101045   8/25/2018    Bill     12/3/2018     G0283             44.00
52013   Florida   Spine   0604261670101045   8/25/2018    Bill     12/3/2018     97010             60.00
52014   Florida   Spine   0604261670101045   8/25/2018    Bill     12/3/2018     97035             44.00
52015   Florida   Spine   0604261670101045   8/25/2018    Bill     12/3/2018     97012             55.00
52016   Florida   Spine   0394319240101053   8/2/2018     Bill     12/3/2018     99211             77.00
52017   Florida   Spine   0394319240101053   8/2/2018     Bill     12/3/2018     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1021 of
                                                  2767

52018   Florida   Spine   0394319240101053   8/2/2018    Bill      12/3/2018     97110            77.00
52019   Florida   Spine   0394319240101053   8/2/2018    Bill      12/3/2018     97112            77.00
52020   Florida   Spine   0394319240101053   8/2/2018    Bill      12/3/2018     97140            72.00
52021   Florida   Spine   0394319240101053   8/2/2018    Bill      12/3/2018     97010            60.00
52022   Florida   Spine   0394319240101053   8/2/2018    Bill      12/3/2018     G0283            44.00
52023   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     99211            77.00
52024   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97530            90.00
52025   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97110            77.00
52026   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97012            55.00
52027   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97010            60.00
52028   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     G0283            44.00
52029   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     99211            77.00
52030   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97530            90.00
52031   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97110            77.00
52032   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97012            55.00
52033   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97010            60.00
52034   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     G0283            44.00
52035   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     98941            88.00
52036   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97530            90.00
52037   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97140            72.00
52038   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     G0283            44.00
52039   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97010            60.00
52040   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97035            44.00
52041   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97039            44.00
52042   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     99211            77.00
52043   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97530            90.00
52044   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97110            77.00
52045   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97012            55.00
52046   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97010            60.00
52047   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     G0283            44.00
52048   Florida   Spine   0604261670101052   8/28/2018   Bill      12/3/2018     98941            88.00
52049   Florida   Spine   0604261670101052   8/28/2018   Bill      12/3/2018     97530            90.00
52050   Florida   Spine   0604261670101052   8/28/2018   Bill      12/3/2018     97112            77.00
52051   Florida   Spine   0604261670101052   8/28/2018   Bill      12/3/2018     97140            72.00
52052   Florida   Spine   0604261670101052   8/28/2018   Bill      12/3/2018     G0283            44.00
52053   Florida   Spine   0604261670101052   8/28/2018   Bill      12/3/2018     97010            60.00
52054   Florida   Spine   0604261670101052   8/28/2018   Bill      12/3/2018     97039            44.00
52055   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     99211            77.00
52056   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97530            90.00
52057   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97112            77.00
52058   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97140            72.00
52059   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     G0283            44.00
52060   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97010            60.00
52061   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97035            44.00
52062   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     99211            77.00
52063   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     97530            90.00
52064   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     97110            77.00
52065   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     97112            77.00
52066   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     97140            72.00
52067   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     G0283            44.00
52068   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1022 of
                                                  2767

52069   Florida   Spine   0530469460101153   9/27/2018    Bill     12/3/2018     99211             77.00
52070   Florida   Spine   0530469460101153   9/27/2018    Bill     12/3/2018     97530             90.00
52071   Florida   Spine   0530469460101153   9/27/2018    Bill     12/3/2018     97110             77.00
52072   Florida   Spine   0530469460101153   9/27/2018    Bill     12/3/2018     97140             72.00
52073   Florida   Spine   0530469460101153   9/27/2018    Bill     12/3/2018     G0283             44.00
52074   Florida   Spine   0530469460101153   9/27/2018    Bill     12/3/2018     97010             60.00
52075   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     99211             77.00
52076   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     97530             90.00
52077   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     97110             77.00
52078   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     97140             72.00
52079   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     G0283             44.00
52080   Florida   Spine   0340532940101083   9/5/2018     Bill     12/3/2018     97010             60.00
52081   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     99211             77.00
52082   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97530             90.00
52083   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97112             77.00
52084   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97140             72.00
52085   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     G0283             44.00
52086   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97010             60.00
52087   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97035             44.00
52088   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     99211             77.00
52089   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97530             90.00
52090   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97112             77.00
52091   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97140             72.00
52092   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     G0283             44.00
52093   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97010             60.00
52094   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     97035             44.00
52095   Florida   Spine   0551288340101082   7/23/2018    Bill     12/3/2018     99211             77.00
52096   Florida   Spine   0551288340101082   7/23/2018    Bill     12/3/2018     97530             90.00
52097   Florida   Spine   0551288340101082   7/23/2018    Bill     12/3/2018     97110             77.00
52098   Florida   Spine   0551288340101082   7/23/2018    Bill     12/3/2018     97112             77.00
52099   Florida   Spine   0551288340101082   7/23/2018    Bill     12/3/2018     97140             72.00
52100   Florida   Spine   0551288340101082   7/23/2018    Bill     12/3/2018     97010             60.00
52101   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     99211             77.00
52102   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     97530             90.00
52103   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     97110             77.00
52104   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     97140             72.00
52105   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     G0283             44.00
52106   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     97010             60.00
52107   Florida   Spine   0587343090101028   9/23/2018    Bill     12/3/2018     97039             44.00
52108   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     99211             77.00
52109   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     97530             90.00
52110   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     97110             77.00
52111   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     97140             72.00
52112   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     G0283             44.00
52113   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     97010             60.00
52114   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     99203            275.00
52115   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97140             72.00
52116   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     G0283             44.00
52117   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97010             60.00
52118   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97035             44.00
52119   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     A4556             22.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1023 of
                                                  2767

52120   Florida   Spine   0576921340101014   6/15/2018    Bill     12/3/2018     99211             77.00
52121   Florida   Spine   0576921340101014   6/15/2018    Bill     12/3/2018     97110             77.00
52122   Florida   Spine   0576921340101014   6/15/2018    Bill     12/3/2018     97112             77.00
52123   Florida   Spine   0576921340101014   6/15/2018    Bill     12/3/2018     97140             72.00
52124   Florida   Spine   0576921340101014   6/15/2018    Bill     12/3/2018     G0283             44.00
52125   Florida   Spine   0576921340101014   6/15/2018    Bill     12/3/2018     97010             60.00
52126   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     99211             77.00
52127   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97530             90.00
52128   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97110             77.00
52129   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97112             77.00
52130   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97140             72.00
52131   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97010             60.00
52132   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     99211             77.00
52133   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97530             90.00
52134   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97110             77.00
52135   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97140             72.00
52136   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     G0283             44.00
52137   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97010             60.00
52138   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97035             44.00
52139   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     99211             77.00
52140   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     97530             90.00
52141   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     97112             77.00
52142   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     97140             72.00
52143   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     G0283             44.00
52144   Florida   Spine   0548259410101084   10/20/2018   Bill     12/3/2018     97010             60.00
52145   Florida   Spine   0572833570101016   10/14/2016   Bill     12/3/2018     99214            400.00
52146   Florida   Spine   0572833570101016   10/14/2016   Bill     12/3/2018     20610            300.00
52147   Florida   Spine   0572833570101016   10/14/2016   Bill     12/3/2018     J3301             35.00
52148   Florida   Spine   0572833570101016   10/14/2016   Bill     12/3/2018     J2001             35.00
52149   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     99211             77.00
52150   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97530             90.00
52151   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97110             77.00
52152   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97112             77.00
52153   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97140             72.00
52154   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     G0283             44.00
52155   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97010             60.00
52156   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     99211             77.00
52157   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97530             90.00
52158   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97112             77.00
52159   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97140             72.00
52160   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     G0283             44.00
52161   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97010             60.00
52162   Florida   Spine   0452087720101039   10/14/2018   Bill     12/3/2018     99204            700.00
52163   Florida   Spine   0323067190101237   5/30/2018    Bill     12/3/2018     99213            350.00
52164   Florida   Spine   0323067190101237   5/30/2018    Bill     12/3/2018     20610            300.00
52165   Florida   Spine   0323067190101237   5/30/2018    Bill     12/3/2018     J3301             35.00
52166   Florida   Spine   0323067190101237   5/30/2018    Bill     12/3/2018     J2001             35.00
52167   Florida   Spine   0323067190101237   5/30/2018    Bill     12/3/2018     73560            325.00
52168   Florida   Spine   0425462690101067   8/7/2018     Bill     12/3/2018     99214            400.00
52169   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     99211             77.00
52170   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1024 of
                                                  2767

52171   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     97110            77.00
52172   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     97112            77.00
52173   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     97140            72.00
52174   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     G0283            44.00
52175   Florida   Spine   0424851090101035   7/10/2018    Bill     12/3/2018     97010            60.00
52176   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     99211            77.00
52177   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97530            90.00
52178   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97110            77.00
52179   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97140            72.00
52180   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     G0283            44.00
52181   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97010            60.00
52182   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     99211            77.00
52183   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97530            90.00
52184   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97110            77.00
52185   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97112            77.00
52186   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97140            72.00
52187   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97010            60.00
52188   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     G0283            44.00
52189   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     99211            77.00
52190   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     97530            90.00
52191   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     97110            77.00
52192   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     97140            72.00
52193   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     97010            60.00
52194   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     G0283            44.00
52195   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     99211            77.00
52196   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     97530            90.00
52197   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     97112            77.00
52198   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     97140            72.00
52199   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     97035            44.00
52200   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     97010            60.00
52201   Florida   Spine   0410085190101175   10/12/2018   Bill     12/3/2018     G0283            44.00
52202   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     G0283            44.00
52203   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     99211            77.00
52204   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97530            90.00
52205   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97110            77.00
52206   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97140            72.00
52207   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97035            44.00
52208   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97010            60.00
52209   Florida   Spine   0476372090101047   9/18/2018    Bill     12/3/2018     99211            77.00
52210   Florida   Spine   0476372090101047   9/18/2018    Bill     12/3/2018     97110            77.00
52211   Florida   Spine   0476372090101047   9/18/2018    Bill     12/3/2018     97112            77.00
52212   Florida   Spine   0476372090101047   9/18/2018    Bill     12/3/2018     97140            72.00
52213   Florida   Spine   0476372090101047   9/18/2018    Bill     12/3/2018     97010            60.00
52214   Florida   Spine   0476372090101047   9/18/2018    Bill     12/3/2018     G0283            44.00
52215   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     G0283            44.00
52216   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     99211            77.00
52217   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97530            90.00
52218   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97112            77.00
52219   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97140            72.00
52220   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97035            44.00
52221   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1025 of
                                                  2767

52222   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     99211            77.00
52223   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97530            90.00
52224   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97112            77.00
52225   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97140            72.00
52226   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97010            60.00
52227   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     99211            77.00
52228   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97530            90.00
52229   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97110            77.00
52230   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97112            77.00
52231   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97140            72.00
52232   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97010            60.00
52233   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     G0283            44.00
52234   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     99211            77.00
52235   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97530            90.00
52236   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97112            77.00
52237   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97140            72.00
52238   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97010            60.00
52239   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     G0283            44.00
52240   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     97035            44.00
52241   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     G0283            44.00
52242   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     99211            77.00
52243   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97530            90.00
52244   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97110            77.00
52245   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97112            77.00
52246   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97140            72.00
52247   Florida   Spine   0413035320101022   9/15/2018    Bill     12/3/2018     97010            60.00
52248   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     99211            77.00
52249   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97530            90.00
52250   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97110            77.00
52251   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97112            77.00
52252   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97140            72.00
52253   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97010            60.00
52254   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     G0283            44.00
52255   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     99211            77.00
52256   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97110            77.00
52257   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97112            77.00
52258   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97140            72.00
52259   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     97010            60.00
52260   Florida   Spine   0538604060101078   9/24/2018    Bill     12/3/2018     G0283            44.00
52261   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     99211            77.00
52262   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97530            90.00
52263   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97110            77.00
52264   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97140            72.00
52265   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97010            60.00
52266   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     G0283            44.00
52267   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97035            44.00
52268   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     99211            77.00
52269   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97530            90.00
52270   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97110            77.00
52271   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97140            72.00
52272   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97035            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1026 of
                                                  2767

52273   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97010             60.00
52274   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     G0283             44.00
52275   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     99211             77.00
52276   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97530             90.00
52277   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97110             77.00
52278   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97012             55.00
52279   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97140             72.00
52280   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97010             60.00
52281   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     G0283             44.00
52282   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     99211             77.00
52283   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     97530             90.00
52284   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     97110             77.00
52285   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     97140             72.00
52286   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     97010             60.00
52287   Florida   Spine   0640612610101014   9/16/2018    Bill     12/3/2018     G0283             44.00
52288   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     98941             88.00
52289   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97110             77.00
52290   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97112             77.00
52291   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97140             72.00
52292   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97010             60.00
52293   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     G0283             44.00
52294   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97039             44.00
52295   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     99211             77.00
52296   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     97530             90.00
52297   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     97110             77.00
52298   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     97012             55.00
52299   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     97140             72.00
52300   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     97010             60.00
52301   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     G0283             44.00
52302   Florida   Spine   0353180690101095   9/5/2018     Bill     12/3/2018     99213            193.00
52303   Florida   Spine   0353180690101095   9/5/2018     Bill     12/3/2018     97010             60.00
52304   Florida   Spine   0353180690101095   9/5/2018     Bill     12/3/2018     G0283             44.00
52305   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     99211             77.00
52306   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97530             90.00
52307   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97110             77.00
52308   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97012             55.00
52309   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97010             60.00
52310   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     G0283             44.00
52311   Florida   Spine   0600759760101019   8/24/2018    Bill     12/3/2018     97140             72.00
52312   Florida   Spine   0538615450101015   7/26/2018    Bill     12/3/2018     99211             77.00
52313   Florida   Spine   0538615450101015   7/26/2018    Bill     12/3/2018     97110             77.00
52314   Florida   Spine   0538615450101015   7/26/2018    Bill     12/3/2018     97112             77.00
52315   Florida   Spine   0538615450101015   7/26/2018    Bill     12/3/2018     97140             72.00
52316   Florida   Spine   0538615450101015   7/26/2018    Bill     12/3/2018     97010             60.00
52317   Florida   Spine   0538615450101015   7/26/2018    Bill     12/3/2018     G0283             44.00
52318   Florida   Spine   0531786330101082   9/5/2018     Bill     12/3/2018     99211             77.00
52319   Florida   Spine   0531786330101082   9/5/2018     Bill     12/3/2018     97530             90.00
52320   Florida   Spine   0531786330101082   9/5/2018     Bill     12/3/2018     97110             77.00
52321   Florida   Spine   0531786330101082   9/5/2018     Bill     12/3/2018     97012             55.00
52322   Florida   Spine   0531786330101082   9/5/2018     Bill     12/3/2018     97140             72.00
52323   Florida   Spine   0531786330101082   9/5/2018     Bill     12/3/2018     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1027 of
                                                  2767

52324   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     G0283             44.00
52325   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     98941             88.00
52326   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     97530             90.00
52327   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     97112             77.00
52328   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     97140             72.00
52329   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     G0283             44.00
52330   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     97010             60.00
52331   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     97039             44.00
52332   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     99211             77.00
52333   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97530             90.00
52334   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97110             77.00
52335   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97012             55.00
52336   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97010             60.00
52337   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     G0283             44.00
52338   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97140             72.00
52339   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     99211             77.00
52340   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97530             90.00
52341   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97110             77.00
52342   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97140             72.00
52343   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97012             55.00
52344   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97010             60.00
52345   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     G0283             44.00
52346   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     98941             88.00
52347   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97530             90.00
52348   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97140             72.00
52349   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     G0283             44.00
52350   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97010             60.00
52351   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97035             44.00
52352   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97012             55.00
52353   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     99211             77.00
52354   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97530             90.00
52355   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97110             77.00
52356   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97012             55.00
52357   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97010             60.00
52358   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     G0283             44.00
52359   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97140             72.00
52360   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     98940             72.00
52361   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97530             90.00
52362   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97112             77.00
52363   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97140             72.00
52364   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     G0283             44.00
52365   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97010             60.00
52366   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97035             44.00
52367   Florida   Spine   0522201450101038   9/13/2018   Bill      12/3/2018     99212            105.00
52368   Florida   Spine   0522201450101038   9/13/2018   Bill      12/3/2018     97110             77.00
52369   Florida   Spine   0522201450101038   9/13/2018   Bill      12/3/2018     97140             72.00
52370   Florida   Spine   0522201450101038   9/13/2018   Bill      12/3/2018     G0283             44.00
52371   Florida   Spine   0522201450101038   9/13/2018   Bill      12/3/2018     97010             60.00
52372   Florida   Spine   0522201450101038   9/13/2018   Bill      12/3/2018     98940             72.00
52373   Florida   Spine   0522201450101038   9/13/2018   Bill      12/3/2018     99211             77.00
52374   Florida   Spine   0522201450101038   9/13/2018   Bill      12/3/2018     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1028 of
                                                  2767

52375   Florida   Spine   0522201450101038   9/13/2018    Bill     12/3/2018     97112             77.00
52376   Florida   Spine   0522201450101038   9/13/2018    Bill     12/3/2018     97140             72.00
52377   Florida   Spine   0522201450101038   9/13/2018    Bill     12/3/2018     G0283             44.00
52378   Florida   Spine   0522201450101038   9/13/2018    Bill     12/3/2018     97010             60.00
52379   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     99211             77.00
52380   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97530             90.00
52381   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97110             77.00
52382   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97140             72.00
52383   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     G0283             44.00
52384   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97010             60.00
52385   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97039             44.00
52386   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     99211             77.00
52387   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97530             90.00
52388   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97110             77.00
52389   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97140             72.00
52390   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     G0283             44.00
52391   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97010             60.00
52392   Florida   Spine   0632317120101013   8/20/2018    Bill     12/3/2018     97039             44.00
52393   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     99211             77.00
52394   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     97530             90.00
52395   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     97112             77.00
52396   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     97140             72.00
52397   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     G0283             44.00
52398   Florida   Spine   0280010560101099   11/3/2018    Bill     12/3/2018     97010             60.00
52399   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     99211             77.00
52400   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97530             90.00
52401   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97112             77.00
52402   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97140             72.00
52403   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     G0283             44.00
52404   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97010             60.00
52405   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     99212            105.00
52406   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     97530             90.00
52407   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     97110             77.00
52408   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     97112             77.00
52409   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     97140             72.00
52410   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     G0283             44.00
52411   Florida   Spine   0129397080101039   9/2/2018     Bill     12/3/2018     97010             60.00
52412   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     99211             77.00
52413   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     97530             90.00
52414   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     97110             77.00
52415   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     97140             72.00
52416   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     G0283             44.00
52417   Florida   Spine   0473510660101094   9/13/2018    Bill     12/3/2018     97010             60.00
52418   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     99211             77.00
52419   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     97530             90.00
52420   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     97112             77.00
52421   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     97140             72.00
52422   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     G0283             44.00
52423   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     97010             60.00
52424   Florida   Spine   0177712150101068   11/4/2018    Bill     12/3/2018     99203            500.00
52425   Florida   Spine   0113846780101192   11/14/2018   Bill     12/3/2018     99203            275.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1029 of
                                                  2767

52426   Florida   Spine   0113846780101192   11/14/2018   Bill     12/3/2018     G0283             44.00
52427   Florida   Spine   0113846780101192   11/14/2018   Bill     12/3/2018     97010             60.00
52428   Florida   Spine   0113846780101192   11/14/2018   Bill     12/3/2018     97035             44.00
52429   Florida   Spine   0113846780101192   11/14/2018   Bill     12/3/2018     A4556             22.00
52430   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     99211             77.00
52431   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97530             90.00
52432   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97110             77.00
52433   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97140             72.00
52434   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     G0283             44.00
52435   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97010             60.00
52436   Florida   Spine   0418490000101112   10/16/2018   Bill     12/3/2018     97035             44.00
52437   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     99211             77.00
52438   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97530             90.00
52439   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97110             77.00
52440   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97112             77.00
52441   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97140             72.00
52442   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     G0283             44.00
52443   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97010             60.00
52444   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     99211             77.00
52445   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97530             90.00
52446   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97112             77.00
52447   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97140             72.00
52448   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     G0283             44.00
52449   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97010             60.00
52450   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     99213            350.00
52451   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     99213            193.00
52452   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97530             90.00
52453   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97110             77.00
52454   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97140             72.00
52455   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     G0283             44.00
52456   Florida   Spine   0091464420101311   8/25/2018    Bill     12/3/2018     97010             60.00
52457   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     99211             77.00
52458   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97530             90.00
52459   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97110             77.00
52460   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97112             77.00
52461   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97140             72.00
52462   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     97010             60.00
52463   Florida   Spine   0590632340101027   9/1/2018     Bill     12/3/2018     G0283             44.00
52464   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     99211             77.00
52465   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97010             60.00
52466   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     G0283             44.00
52467   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     99212            105.00
52468   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     97530             90.00
52469   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     97110             77.00
52470   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     97140             72.00
52471   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     97010             60.00
52472   Florida   Spine   0328797240101119   4/3/2018     Bill     12/3/2018     G0283             44.00
52473   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     99211             77.00
52474   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97530             90.00
52475   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97110             77.00
52476   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1030 of
                                                  2767

52477   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97140             72.00
52478   Florida   Spine   0358177500101021   9/1/2018     Bill     12/3/2018     97010             60.00
52479   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     99211             77.00
52480   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     97530             90.00
52481   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     97112             77.00
52482   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     97140             72.00
52483   Florida   Spine   0547354780101011   9/15/2018    Bill     12/3/2018     97010             60.00
52484   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     G0283             44.00
52485   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     99211             77.00
52486   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97530             90.00
52487   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97110             77.00
52488   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97140             72.00
52489   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97035             44.00
52490   Florida   Spine   0394625550101073   10/22/2018   Bill     12/3/2018     97010             60.00
52491   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     99211             77.00
52492   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97530             90.00
52493   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97110             77.00
52494   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97140             72.00
52495   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97010             60.00
52496   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     G0283             44.00
52497   Florida   Spine   0612293240101015   9/5/2018     Bill     12/3/2018     99213            193.00
52498   Florida   Spine   0612293240101015   9/5/2018     Bill     12/3/2018     97530             90.00
52499   Florida   Spine   0612293240101015   9/5/2018     Bill     12/3/2018     97112             77.00
52500   Florida   Spine   0612293240101015   9/5/2018     Bill     12/3/2018     97140             72.00
52501   Florida   Spine   0476372090101047   9/18/2018    Bill     12/3/2018     99211             77.00
52502   Florida   Spine   0476372090101047   9/18/2018    Bill     12/3/2018     97110             77.00
52503   Florida   Spine   0476372090101047   9/18/2018    Bill     12/3/2018     97530             90.00
52504   Florida   Spine   0476372090101047   9/18/2018    Bill     12/3/2018     97140             72.00
52505   Florida   Spine   0476372090101047   9/18/2018    Bill     12/3/2018     97010             60.00
52506   Florida   Spine   0476372090101047   9/18/2018    Bill     12/3/2018     G0283             44.00
52507   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     99211             77.00
52508   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     97530             90.00
52509   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     97110             77.00
52510   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     97140             72.00
52511   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     97010             60.00
52512   Florida   Spine   0562742940101063   8/13/2018    Bill     12/3/2018     G0283             44.00
52513   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     99211             77.00
52514   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     97530             90.00
52515   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     97112             77.00
52516   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     97140             72.00
52517   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     97010             60.00
52518   Florida   Spine   0076778310101050   8/14/2018    Bill     12/3/2018     G0283             44.00
52519   Florida   Spine   0609769120101014   10/17/2018   Bill     12/3/2018     99211             77.00
52520   Florida   Spine   0609769120101014   10/17/2018   Bill     12/3/2018     97530             90.00
52521   Florida   Spine   0609769120101014   10/17/2018   Bill     12/3/2018     97110             77.00
52522   Florida   Spine   0609769120101014   10/17/2018   Bill     12/3/2018     97140             72.00
52523   Florida   Spine   0609769120101014   10/17/2018   Bill     12/3/2018     97010             60.00
52524   Florida   Spine   0609769120101014   10/17/2018   Bill     12/3/2018     G0283             44.00
52525   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     99212            105.00
52526   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97112             77.00
52527   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1031 of
                                                  2767

52528   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     97010            60.00
52529   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     G0283            44.00
52530   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     99211            77.00
52531   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97530            90.00
52532   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97112            77.00
52533   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97140            72.00
52534   Florida   Spine   0582439350101016   9/26/2018    Bill     12/3/2018     97010            60.00
52535   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     99211            77.00
52536   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97530            90.00
52537   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97110            77.00
52538   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97112            77.00
52539   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97140            72.00
52540   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     97010            60.00
52541   Florida   Spine   0333094770101070   9/20/2018    Bill     12/3/2018     G0283            44.00
52542   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     99211            77.00
52543   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97530            90.00
52544   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97110            77.00
52545   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97140            72.00
52546   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97010            60.00
52547   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     G0283            44.00
52548   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     99211            77.00
52549   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     97110            77.00
52550   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     97112            77.00
52551   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     97140            72.00
52552   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     97010            60.00
52553   Florida   Spine   0629799360101032   9/7/2018     Bill     12/3/2018     G0283            44.00
52554   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     99211            77.00
52555   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97530            90.00
52556   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97110            77.00
52557   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97012            55.00
52558   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97140            72.00
52559   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97010            60.00
52560   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     G0283            44.00
52561   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     99211            77.00
52562   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     97530            90.00
52563   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     97110            77.00
52564   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     97140            72.00
52565   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     97010            60.00
52566   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     G0283            44.00
52567   Florida   Spine   0593487470101017   11/3/2018    Bill     12/3/2018     99211            77.00
52568   Florida   Spine   0593487470101017   11/3/2018    Bill     12/3/2018     97530            90.00
52569   Florida   Spine   0593487470101017   11/3/2018    Bill     12/3/2018     97110            77.00
52570   Florida   Spine   0593487470101017   11/3/2018    Bill     12/3/2018     97140            72.00
52571   Florida   Spine   0593487470101017   11/3/2018    Bill     12/3/2018     97010            60.00
52572   Florida   Spine   0593487470101017   11/3/2018    Bill     12/3/2018     G0283            44.00
52573   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     99211            77.00
52574   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     97110            77.00
52575   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     97112            77.00
52576   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     97140            72.00
52577   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     97010            60.00
52578   Florida   Spine   0506668640101021   9/27/2018    Bill     12/3/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1032 of
                                                  2767

52579   Florida   Spine   0394319240101053   8/2/2018    Bill      12/3/2018     99212            105.00
52580   Florida   Spine   0394319240101053   8/2/2018    Bill      12/3/2018     97530             90.00
52581   Florida   Spine   0394319240101053   8/2/2018    Bill      12/3/2018     97110             77.00
52582   Florida   Spine   0394319240101053   8/2/2018    Bill      12/3/2018     97112             77.00
52583   Florida   Spine   0394319240101053   8/2/2018    Bill      12/3/2018     97140             72.00
52584   Florida   Spine   0394319240101053   8/2/2018    Bill      12/3/2018     97010             60.00
52585   Florida   Spine   0394319240101053   8/2/2018    Bill      12/3/2018     G0283             44.00
52586   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     99211             77.00
52587   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     97530             90.00
52588   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     97110             77.00
52589   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     97012             55.00
52590   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     97140             72.00
52591   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     97010             60.00
52592   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     G0283             44.00
52593   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     99211             77.00
52594   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     97530             90.00
52595   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     97112             77.00
52596   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     97140             72.00
52597   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     97012             55.00
52598   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     97010             60.00
52599   Florida   Spine   0531786330101082   9/5/2018    Bill      12/3/2018     G0283             44.00
52600   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     98941             88.00
52601   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     97530             90.00
52602   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     97112             77.00
52603   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     97140             72.00
52604   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     G0283             44.00
52605   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     97010             60.00
52606   Florida   Spine   0609243290101014   4/23/2018   Bill      12/3/2018     97039             44.00
52607   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     99211             77.00
52608   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97530             90.00
52609   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97110             77.00
52610   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97012             55.00
52611   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97010             60.00
52612   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     G0283             44.00
52613   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97140             72.00
52614   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     99211             77.00
52615   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97530             90.00
52616   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97110             77.00
52617   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97140             72.00
52618   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97012             55.00
52619   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     97010             60.00
52620   Florida   Spine   0232900440101054   10/9/2018   Bill      12/3/2018     G0283             44.00
52621   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97039             44.00
52622   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     98941             88.00
52623   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97530             90.00
52624   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97140             72.00
52625   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     G0283             44.00
52626   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97010             60.00
52627   Florida   Spine   0272974140101046   11/9/2018   Bill      12/3/2018     97035             44.00
52628   Florida   Spine   0610658470101020   8/21/2018   Bill      12/3/2018     98941             88.00
52629   Florida   Spine   0610658470101020   8/21/2018   Bill      12/3/2018     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1033 of
                                                  2767

52630   Florida   Spine   0610658470101020   8/21/2018   Bill      12/3/2018     97110             77.00
52631   Florida   Spine   0610658470101020   8/21/2018   Bill      12/3/2018     97012             55.00
52632   Florida   Spine   0610658470101020   8/21/2018   Bill      12/3/2018     97140             72.00
52633   Florida   Spine   0610658470101020   8/21/2018   Bill      12/3/2018     97010             60.00
52634   Florida   Spine   0610658470101020   8/21/2018   Bill      12/3/2018     G0283             44.00
52635   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     99212            105.00
52636   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97530             90.00
52637   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97110             77.00
52638   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97012             55.00
52639   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97140             72.00
52640   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     97010             60.00
52641   Florida   Spine   0602339590101030   9/29/2018   Bill      12/3/2018     G0283             44.00
52642   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     99211             77.00
52643   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97530             90.00
52644   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97112             77.00
52645   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97140             72.00
52646   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     G0283             44.00
52647   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97010             60.00
52648   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     97035             44.00
52649   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     99211             77.00
52650   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     97530             90.00
52651   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     97112             77.00
52652   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     97140             72.00
52653   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     G0283             44.00
52654   Florida   Spine   0636194630101015   8/21/2018   Bill      12/3/2018     97010             60.00
52655   Florida   Spine   0542578710101015   11/4/2018   Bill      12/3/2018     99203            500.00
52656   Florida   Spine   0591217000101027   10/5/2018   Bill      12/3/2018     99213            350.00
52657   Florida   Spine   0538615450101015   7/26/2018   Bill      12/3/2018     99213            193.00
52658   Florida   Spine   0538615450101015   7/26/2018   Bill      12/3/2018     97110             77.00
52659   Florida   Spine   0538615450101015   7/26/2018   Bill      12/3/2018     97112             77.00
52660   Florida   Spine   0538615450101015   7/26/2018   Bill      12/3/2018     97140             72.00
52661   Florida   Spine   0538615450101015   7/26/2018   Bill      12/3/2018     97010             60.00
52662   Florida   Spine   0538615450101015   7/26/2018   Bill      12/3/2018     G0283             44.00
52663   Florida   Spine   0419182290101055   9/22/2018   Bill      12/3/2018     99211             77.00
52664   Florida   Spine   0419182290101055   9/22/2018   Bill      12/3/2018     97530             90.00
52665   Florida   Spine   0419182290101055   9/22/2018   Bill      12/3/2018     97110             77.00
52666   Florida   Spine   0419182290101055   9/22/2018   Bill      12/3/2018     97140             72.00
52667   Florida   Spine   0419182290101055   9/22/2018   Bill      12/3/2018     97010             60.00
52668   Florida   Spine   0419182290101055   9/22/2018   Bill      12/3/2018     G0283             44.00
52669   Florida   Spine   0340532940101083   9/5/2018    Bill      12/3/2018     99211             77.00
52670   Florida   Spine   0340532940101083   9/5/2018    Bill      12/3/2018     97530             90.00
52671   Florida   Spine   0340532940101083   9/5/2018    Bill      12/3/2018     97110             77.00
52672   Florida   Spine   0340532940101083   9/5/2018    Bill      12/3/2018     97140             72.00
52673   Florida   Spine   0340532940101083   9/5/2018    Bill      12/3/2018     G0283             44.00
52674   Florida   Spine   0340532940101083   9/5/2018    Bill      12/3/2018     97010             60.00
52675   Florida   Spine   0280010560101099   11/3/2018   Bill      12/3/2018     99211             77.00
52676   Florida   Spine   0280010560101099   11/3/2018   Bill      12/3/2018     97530             90.00
52677   Florida   Spine   0280010560101099   11/3/2018   Bill      12/3/2018     97112             77.00
52678   Florida   Spine   0280010560101099   11/3/2018   Bill      12/3/2018     97140             72.00
52679   Florida   Spine   0280010560101099   11/3/2018   Bill      12/3/2018     G0283             44.00
52680   Florida   Spine   0413886060101105   8/31/2018   Bill      12/3/2018     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1034 of
                                                  2767

52681   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     97530             90.00
52682   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     97110             77.00
52683   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     97112             77.00
52684   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     97140             72.00
52685   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     G0283             44.00
52686   Florida   Spine   0413886060101105   8/31/2018    Bill     12/3/2018     97010             60.00
52687   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     99211             77.00
52688   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97530             90.00
52689   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97110             77.00
52690   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97140             72.00
52691   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     G0283             44.00
52692   Florida   Spine   0582435740101013   10/28/2018   Bill     12/3/2018     97010             60.00
52693   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     99211             77.00
52694   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     97530             90.00
52695   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     97110             77.00
52696   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     97112             77.00
52697   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     97140             72.00
52698   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     G0283             44.00
52699   Florida   Spine   0440823070101079   9/30/2018    Bill     12/3/2018     97010             60.00
52700   Florida   Spine   0220025950101080   11/5/2018    Bill     12/3/2018     99203            275.00
52701   Florida   Spine   0220025950101080   11/5/2018    Bill     12/3/2018     G0283             44.00
52702   Florida   Spine   0220025950101080   11/5/2018    Bill     12/3/2018     97010             60.00
52703   Florida   Spine   0220025950101080   11/5/2018    Bill     12/3/2018     A4556             22.00
52704   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     99211             77.00
52705   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97530             90.00
52706   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97110             77.00
52707   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97140             72.00
52708   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     G0283             44.00
52709   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97010             60.00
52710   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97035             44.00
52711   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     99211             77.00
52712   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97530             90.00
52713   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97110             77.00
52714   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97140             72.00
52715   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     G0283             44.00
52716   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97010             60.00
52717   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     97035             44.00
52718   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     99211             77.00
52719   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     97530             90.00
52720   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     97112             77.00
52721   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     97140             72.00
52722   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     G0283             44.00
52723   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     97010             60.00
52724   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     99203            500.00
52725   Florida   Spine   0589922030101020   11/8/2018    Bill     12/3/2018     99203            500.00
52726   Florida   Spine   0638101160101016   9/10/2018    Bill     12/3/2018     98941             88.00
52727   Florida   Spine   0638101160101016   9/10/2018    Bill     12/3/2018     97110             77.00
52728   Florida   Spine   0638101160101016   9/10/2018    Bill     12/3/2018     97112             77.00
52729   Florida   Spine   0638101160101016   9/10/2018    Bill     12/3/2018     97140             72.00
52730   Florida   Spine   0638101160101016   9/10/2018    Bill     12/3/2018     G0283             44.00
52731   Florida   Spine   0638101160101016   9/10/2018    Bill     12/3/2018     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1035 of
                                                  2767

52732   Florida   Spine   0113846780101192   11/14/2018   Bill     12/3/2018     99211             77.00
52733   Florida   Spine   0113846780101192   11/14/2018   Bill     12/3/2018     97140             72.00
52734   Florida   Spine   0113846780101192   11/14/2018   Bill     12/3/2018     G0283             44.00
52735   Florida   Spine   0113846780101192   11/14/2018   Bill     12/3/2018     97010             60.00
52736   Florida   Spine   0113846780101192   11/14/2018   Bill     12/3/2018     97035             44.00
52737   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     99211             77.00
52738   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97530             90.00
52739   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97110             77.00
52740   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97112             77.00
52741   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97140             72.00
52742   Florida   Spine   0099841530101012   8/24/2018    Bill     12/3/2018     97010             60.00
52743   Florida   Spine   0329895090101038   10/21/2018   Bill     12/3/2018     99211             77.00
52744   Florida   Spine   0329895090101038   10/21/2018   Bill     12/3/2018     97530             90.00
52745   Florida   Spine   0329895090101038   10/21/2018   Bill     12/3/2018     97110             77.00
52746   Florida   Spine   0329895090101038   10/21/2018   Bill     12/3/2018     97140             72.00
52747   Florida   Spine   0329895090101038   10/21/2018   Bill     12/3/2018     G0283             44.00
52748   Florida   Spine   0329895090101038   10/21/2018   Bill     12/3/2018     97010             60.00
52749   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     99212            105.00
52750   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97530             90.00
52751   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97110             77.00
52752   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97140             72.00
52753   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     G0283             44.00
52754   Florida   Spine   0182226700101067   9/14/2018    Bill     12/3/2018     97010             60.00
52755   Florida   Spine   0628284460101019   10/25/2018   Bill     12/3/2018     99203            500.00
52756   Florida   Spine   0617742500101045   10/16/2018   Bill     12/3/2018     99211             77.00
52757   Florida   Spine   0617742500101045   10/16/2018   Bill     12/3/2018     97530             90.00
52758   Florida   Spine   0617742500101045   10/16/2018   Bill     12/3/2018     97110             77.00
52759   Florida   Spine   0617742500101045   10/16/2018   Bill     12/3/2018     97140             72.00
52760   Florida   Spine   0617742500101045   10/16/2018   Bill     12/3/2018     G0283             44.00
52761   Florida   Spine   0617742500101045   10/16/2018   Bill     12/3/2018     97010             60.00
52762   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     99211             77.00
52763   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97530             90.00
52764   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97112             77.00
52765   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97140             72.00
52766   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     G0283             44.00
52767   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97010             60.00
52768   Florida   Spine   0463040140101029   9/29/2018    Bill     12/3/2018     97035             44.00
52769   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     99211             77.00
52770   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97530             90.00
52771   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97110             77.00
52772   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97140             72.00
52773   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     97010             60.00
52774   Florida   Spine   0622783570101013   11/1/2018    Bill     12/3/2018     G0283             44.00
52775   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     99211             77.00
52776   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97530             90.00
52777   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97110             77.00
52778   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97112             77.00
52779   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97140             72.00
52780   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97010             60.00
52781   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     G0283             44.00
52782   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1036 of
                                                  2767

52783   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97530            90.00
52784   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97110            77.00
52785   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97112            77.00
52786   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97140            72.00
52787   Florida   Spine   0323179960101030   9/10/2018    Bill     12/3/2018     97010            60.00
52788   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     99211            77.00
52789   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97530            90.00
52790   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97110            77.00
52791   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97112            77.00
52792   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97140            72.00
52793   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     97010            60.00
52794   Florida   Spine   0601182900101022   10/1/2018    Bill     12/3/2018     G0283            44.00
52795   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     99211            77.00
52796   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97530            90.00
52797   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97110            77.00
52798   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97140            72.00
52799   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     97010            60.00
52800   Florida   Spine   0448947090101066   9/17/2018    Bill     12/3/2018     G0283            44.00
52801   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     99211            77.00
52802   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97530            90.00
52803   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97110            77.00
52804   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97140            72.00
52805   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     97010            60.00
52806   Florida   Spine   0346970630101142   11/5/2018    Bill     12/3/2018     G0283            44.00
52807   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     99211            77.00
52808   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97530            90.00
52809   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97110            77.00
52810   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97140            72.00
52811   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     97010            60.00
52812   Florida   Spine   0339570710101258   10/12/2018   Bill     12/3/2018     G0283            44.00
52813   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     99211            77.00
52814   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97530            90.00
52815   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97110            77.00
52816   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97140            72.00
52817   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     97010            60.00
52818   Florida   Spine   0603769290101014   11/7/2018    Bill     12/3/2018     G0283            44.00
52819   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     98941            88.00
52820   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     97110            77.00
52821   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     97112            77.00
52822   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     97012            55.00
52823   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     97140            72.00
52824   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     97010            60.00
52825   Florida   Spine   0386824120101016   7/4/2018     Bill     12/3/2018     G0283            44.00
52826   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     98941            88.00
52827   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97110            77.00
52828   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97112            77.00
52829   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97140            72.00
52830   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97010            60.00
52831   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     G0283            44.00
52832   Florida   Spine   0581565190101054   8/18/2018    Bill     12/3/2018     97039            44.00
52833   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1037 of
                                                  2767

52834   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97530             90.00
52835   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97110             77.00
52836   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97012             55.00
52837   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     97010             60.00
52838   Florida   Spine   0473861090101133   10/10/2018   Bill     12/3/2018     G0283             44.00
52839   Florida   Spine   0637247140101013   9/15/2018    Bill     12/3/2018     99211             77.00
52840   Florida   Spine   0637247140101013   9/15/2018    Bill     12/3/2018     97110             77.00
52841   Florida   Spine   0637247140101013   9/15/2018    Bill     12/3/2018     97112             77.00
52842   Florida   Spine   0637247140101013   9/15/2018    Bill     12/3/2018     97140             72.00
52843   Florida   Spine   0637247140101013   9/15/2018    Bill     12/3/2018     97010             60.00
52844   Florida   Spine   0637247140101013   9/15/2018    Bill     12/3/2018     G0283             44.00
52845   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     98941             88.00
52846   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97110             77.00
52847   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97530             90.00
52848   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97039             44.00
52849   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97012             55.00
52850   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     97010             60.00
52851   Florida   Spine   0284599390101077   10/13/2018   Bill     12/3/2018     G0283             44.00
52852   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     98941             88.00
52853   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     97530             90.00
52854   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     97012             55.00
52855   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     97140             72.00
52856   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     97035             44.00
52857   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     97010             60.00
52858   Florida   Spine   0399892390101037   9/25/2018    Bill     12/3/2018     G0283             44.00
52859   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     99212            105.00
52860   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97530             90.00
52861   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97110             77.00
52862   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97012             55.00
52863   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97140             72.00
52864   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97010             60.00
52865   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     G0283             44.00
52866   Florida   Spine   0282912660101028   10/19/2018   Bill     12/3/2018     99211             77.00
52867   Florida   Spine   0282912660101028   10/19/2018   Bill     12/3/2018     97530             90.00
52868   Florida   Spine   0282912660101028   10/19/2018   Bill     12/3/2018     97110             77.00
52869   Florida   Spine   0282912660101028   10/19/2018   Bill     12/3/2018     97140             72.00
52870   Florida   Spine   0282912660101028   10/19/2018   Bill     12/3/2018     97035             44.00
52871   Florida   Spine   0282912660101028   10/19/2018   Bill     12/3/2018     97010             60.00
52872   Florida   Spine   0282912660101028   10/19/2018   Bill     12/3/2018     G0283             44.00
52873   Florida   Spine   0272974140101046   11/9/2018    Bill     12/3/2018     98941             88.00
52874   Florida   Spine   0272974140101046   11/9/2018    Bill     12/3/2018     97530             90.00
52875   Florida   Spine   0272974140101046   11/9/2018    Bill     12/3/2018     97140             72.00
52876   Florida   Spine   0272974140101046   11/9/2018    Bill     12/3/2018     G0283             44.00
52877   Florida   Spine   0272974140101046   11/9/2018    Bill     12/3/2018     97010             60.00
52878   Florida   Spine   0272974140101046   11/9/2018    Bill     12/3/2018     97035             44.00
52879   Florida   Spine   0272974140101046   11/9/2018    Bill     12/3/2018     97039             44.00
52880   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     99211             77.00
52881   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97530             90.00
52882   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97110             77.00
52883   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97012             55.00
52884   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1038 of
                                                  2767

52885   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     97010             60.00
52886   Florida   Spine   0602339590101030   9/29/2018    Bill     12/3/2018     G0283             44.00
52887   Florida   Spine   0604261670101052   8/28/2018    Bill     12/3/2018     98941             88.00
52888   Florida   Spine   0604261670101052   8/28/2018    Bill     12/3/2018     97530             90.00
52889   Florida   Spine   0604261670101052   8/28/2018    Bill     12/3/2018     97112             77.00
52890   Florida   Spine   0604261670101052   8/28/2018    Bill     12/3/2018     97140             72.00
52891   Florida   Spine   0604261670101052   8/28/2018    Bill     12/3/2018     G0283             44.00
52892   Florida   Spine   0604261670101052   8/28/2018    Bill     12/3/2018     97010             60.00
52893   Florida   Spine   0604261670101052   8/28/2018    Bill     12/3/2018     97039             44.00
52894   Florida   Spine   0636194630101015   8/21/2018    Bill     12/3/2018     99211             77.00
52895   Florida   Spine   0636194630101015   8/21/2018    Bill     12/3/2018     97530             90.00
52896   Florida   Spine   0636194630101015   8/21/2018    Bill     12/3/2018     97110             77.00
52897   Florida   Spine   0636194630101015   8/21/2018    Bill     12/3/2018     97112             77.00
52898   Florida   Spine   0636194630101015   8/21/2018    Bill     12/3/2018     97140             72.00
52899   Florida   Spine   0636194630101015   8/21/2018    Bill     12/3/2018     G0283             44.00
52900   Florida   Spine   0636194630101015   8/21/2018    Bill     12/3/2018     97010             60.00
52901   Florida   Spine   0530469460101153   9/27/2018    Bill     12/3/2018     99211             77.00
52902   Florida   Spine   0530469460101153   9/27/2018    Bill     12/3/2018     97530             90.00
52903   Florida   Spine   0530469460101153   9/27/2018    Bill     12/3/2018     97110             77.00
52904   Florida   Spine   0530469460101153   9/27/2018    Bill     12/3/2018     97140             72.00
52905   Florida   Spine   0530469460101153   9/27/2018    Bill     12/3/2018     G0283             44.00
52906   Florida   Spine   0530469460101153   9/27/2018    Bill     12/3/2018     97010             60.00
52907   Florida   Spine   0125047710101180   5/21/2018    Bill     12/3/2018     99214            400.00
52908   Florida   Spine   0394141480101035   5/1/2018     Bill     12/3/2018     99214            400.00
52909   Florida   Spine   0550747500101043   7/6/2018     Bill     12/3/2018     99213            350.00
52910   Florida   Spine   0543843850101020   10/18/2018   Bill     12/3/2018     99213            350.00
52911   Florida   Spine   0406981840101076   5/28/2018    Bill     12/3/2018     99213            350.00
52912   Florida   Spine   0624121070101019   9/29/2018    Bill     12/3/2018     99203            500.00
52913   Florida   Spine   0452822450101076   10/20/2018   Bill     12/3/2018     99213            350.00
52914   Florida   Spine   0532247620101018   9/28/2018    Bill     12/3/2018     99213            350.00
52915   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     99203            500.00
52916   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     20610            300.00
52917   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     J2001             35.00
52918   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     J3301             35.00
52919   Florida   Spine   0069025630101090   10/30/2018   Bill     12/3/2018     82950             25.00
52920   Florida   Spine   0395752100101087   9/10/2018    Bill     12/3/2018     99203            500.00
52921   Florida   Spine   0505637720101012   7/25/2018    Bill     12/3/2018     99213            350.00
52922   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     99211             77.00
52923   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97530             90.00
52924   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97112             77.00
52925   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97140             72.00
52926   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     G0283             44.00
52927   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97010             60.00
52928   Florida   Spine   0085140980101192   10/27/2018   Bill     12/4/2018     98941             88.00
52929   Florida   Spine   0085140980101192   10/27/2018   Bill     12/4/2018     99203            275.00
52930   Florida   Spine   0085140980101192   10/27/2018   Bill     12/4/2018     97530             90.00
52931   Florida   Spine   0085140980101192   10/27/2018   Bill     12/4/2018     97140             72.00
52932   Florida   Spine   0085140980101192   10/27/2018   Bill     12/4/2018     97035             44.00
52933   Florida   Spine   0085140980101192   10/27/2018   Bill     12/4/2018     97010             60.00
52934   Florida   Spine   0085140980101192   10/27/2018   Bill     12/4/2018     G0283             44.00
52935   Florida   Spine   0085140980101192   10/27/2018   Bill     12/4/2018     97039             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1039 of
                                                  2767

52936   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     99212              105.00
52937   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97530               90.00
52938   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97110               77.00
52939   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97112               77.00
52940   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97140               72.00
52941   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     G0283               44.00
52942   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97010               60.00
52943   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     99211               77.00
52944   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97530               90.00
52945   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97112               77.00
52946   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97140               72.00
52947   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     G0283               44.00
52948   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97010               60.00
52949   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97035               44.00
52950   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     99212              105.00
52951   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97530               90.00
52952   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97112               77.00
52953   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97140               72.00
52954   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     G0283               44.00
52955   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97010               60.00
52956   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     98940               72.00
52957   Florida   Spine   0561623200101038   11/1/2018    Bill     12/4/2018     72141            1,950.00
52958   Florida   Spine   0561623200101038   11/1/2018    Bill     12/4/2018     73221            1,750.00
52959   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     98940               72.00
52960   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97530               90.00
52961   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97112               77.00
52962   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97140               72.00
52963   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     G0283               44.00
52964   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97010               60.00
52965   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97035               44.00
52966   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     73221            1,750.00
52967   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     99212              105.00
52968   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97530               90.00
52969   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97110               77.00
52970   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97112               77.00
52971   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97140               72.00
52972   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     G0283               44.00
52973   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97010               60.00
52974   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     99211               77.00
52975   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     97530               90.00
52976   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     97140               72.00
52977   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     G0283               44.00
52978   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     97010               60.00
52979   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     97035               44.00
52980   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     97012               55.00
52981   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     99211               77.00
52982   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     97530               90.00
52983   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     97110               77.00
52984   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     97140               72.00
52985   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     97010               60.00
52986   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     G0283               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1040 of
                                                  2767

52987   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     99211             77.00
52988   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     97530             90.00
52989   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     97110             77.00
52990   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     97140             72.00
52991   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     97035             44.00
52992   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     97010             60.00
52993   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     G0283             44.00
52994   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     99211             77.00
52995   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97530             90.00
52996   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97110             77.00
52997   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97112             77.00
52998   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97140             72.00
52999   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     G0283             44.00
53000   Florida   Spine   0483970510101017   9/24/2018    Bill     12/4/2018     97010             60.00
53001   Florida   Spine   0450027330101070   11/3/2018    Bill     12/4/2018     99211             77.00
53002   Florida   Spine   0450027330101070   11/3/2018    Bill     12/4/2018     97530             90.00
53003   Florida   Spine   0450027330101070   11/3/2018    Bill     12/4/2018     97140             72.00
53004   Florida   Spine   0450027330101070   11/3/2018    Bill     12/4/2018     97010             60.00
53005   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     99211             77.00
53006   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97530             90.00
53007   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97110             77.00
53008   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97140             72.00
53009   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     G0283             44.00
53010   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97010             60.00
53011   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97039             44.00
53012   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     99211             77.00
53013   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97530             90.00
53014   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97112             77.00
53015   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97140             72.00
53016   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     G0283             44.00
53017   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97010             60.00
53018   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97035             44.00
53019   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     99212            105.00
53020   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     97530             90.00
53021   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     97112             77.00
53022   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     97140             72.00
53023   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     G0283             44.00
53024   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     97010             60.00
53025   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     99203            275.00
53026   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97140             72.00
53027   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     G0283             44.00
53028   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97010             60.00
53029   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97035             44.00
53030   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     A4556             22.00
53031   Florida   Spine   0450027330101062   6/25/2018    Bill     12/4/2018     99211             77.00
53032   Florida   Spine   0450027330101062   6/25/2018    Bill     12/4/2018     97530             90.00
53033   Florida   Spine   0450027330101062   6/25/2018    Bill     12/4/2018     97112             77.00
53034   Florida   Spine   0450027330101062   6/25/2018    Bill     12/4/2018     97140             72.00
53035   Florida   Spine   0450027330101062   6/25/2018    Bill     12/4/2018     G0283             44.00
53036   Florida   Spine   0450027330101062   6/25/2018    Bill     12/4/2018     97010             60.00
53037   Florida   Spine   0450027330101062   6/25/2018    Bill     12/4/2018     97012             55.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1041 of
                                                  2767

53038   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     99211             77.00
53039   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     97530             90.00
53040   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     97110             77.00
53041   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     97112             77.00
53042   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     97140             72.00
53043   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     99211             77.00
53044   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     97530             90.00
53045   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     97110             77.00
53046   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     97140             72.00
53047   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     G0283             44.00
53048   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     97010             60.00
53049   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     97035             44.00
53050   Florida   Spine   0630817080101012   9/11/2018    Bill     12/4/2018     97012             55.00
53051   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     99211             77.00
53052   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97530             90.00
53053   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97110             77.00
53054   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97140             72.00
53055   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     G0283             44.00
53056   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97010             60.00
53057   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97039             44.00
53058   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     99203            275.00
53059   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97140             72.00
53060   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     G0283             44.00
53061   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97010             60.00
53062   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97035             44.00
53063   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     A4556             22.00
53064   Florida   Spine   0176564850101091   10/4/2018    Bill     12/4/2018     99211             77.00
53065   Florida   Spine   0176564850101091   10/4/2018    Bill     12/4/2018     97530             90.00
53066   Florida   Spine   0176564850101091   10/4/2018    Bill     12/4/2018     97140             72.00
53067   Florida   Spine   0176564850101091   10/4/2018    Bill     12/4/2018     G0283             44.00
53068   Florida   Spine   0176564850101091   10/4/2018    Bill     12/4/2018     97010             60.00
53069   Florida   Spine   0176564850101091   10/4/2018    Bill     12/4/2018     97035             44.00
53070   Florida   Spine   0176564850101091   10/4/2018    Bill     12/4/2018     97012             55.00
53071   Florida   Spine   0450027330101070   11/3/2018    Bill     12/4/2018     99211             77.00
53072   Florida   Spine   0450027330101070   11/3/2018    Bill     12/4/2018     97530             90.00
53073   Florida   Spine   0450027330101070   11/3/2018    Bill     12/4/2018     97140             72.00
53074   Florida   Spine   0450027330101070   11/3/2018    Bill     12/4/2018     97010             60.00
53075   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     99211             77.00
53076   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97530             90.00
53077   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97112             77.00
53078   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97140             72.00
53079   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     G0283             44.00
53080   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97010             60.00
53081   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97035             44.00
53082   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     99211             77.00
53083   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97530             90.00
53084   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97110             77.00
53085   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97140             72.00
53086   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     G0283             44.00
53087   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97010             60.00
53088   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97039             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1042 of
                                                  2767

53089   Florida   Spine   0106934550101029   9/23/2018    Bill     12/4/2018     99211             77.00
53090   Florida   Spine   0106934550101029   9/23/2018    Bill     12/4/2018     97140             72.00
53091   Florida   Spine   0106934550101029   9/23/2018    Bill     12/4/2018     G0283             44.00
53092   Florida   Spine   0106934550101029   9/23/2018    Bill     12/4/2018     97010             60.00
53093   Florida   Spine   0106934550101029   9/23/2018    Bill     12/4/2018     97035             44.00
53094   Florida   Spine   0485898940101018   9/4/2018     Bill     12/4/2018     99211             77.00
53095   Florida   Spine   0485898940101018   9/4/2018     Bill     12/4/2018     97530             90.00
53096   Florida   Spine   0485898940101018   9/4/2018     Bill     12/4/2018     97110             77.00
53097   Florida   Spine   0485898940101018   9/4/2018     Bill     12/4/2018     97112             77.00
53098   Florida   Spine   0485898940101018   9/4/2018     Bill     12/4/2018     97140             72.00
53099   Florida   Spine   0485898940101018   9/4/2018     Bill     12/4/2018     G0283             44.00
53100   Florida   Spine   0485898940101018   9/4/2018     Bill     12/4/2018     97010             60.00
53101   Florida   Spine   0419677180101057   9/20/2018    Bill     12/4/2018     99211             77.00
53102   Florida   Spine   0419677180101057   9/20/2018    Bill     12/4/2018     97530             90.00
53103   Florida   Spine   0419677180101057   9/20/2018    Bill     12/4/2018     97110             77.00
53104   Florida   Spine   0419677180101057   9/20/2018    Bill     12/4/2018     97140             72.00
53105   Florida   Spine   0419677180101057   9/20/2018    Bill     12/4/2018     G0283             44.00
53106   Florida   Spine   0419677180101057   9/20/2018    Bill     12/4/2018     97010             60.00
53107   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     99211             77.00
53108   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     97110             77.00
53109   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     97112             77.00
53110   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     97140             72.00
53111   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     99211             77.00
53112   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97530             90.00
53113   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97110             77.00
53114   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97140             72.00
53115   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     G0283             44.00
53116   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97010             60.00
53117   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97035             44.00
53118   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     99211             77.00
53119   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97530             90.00
53120   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97110             77.00
53121   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97112             77.00
53122   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97140             72.00
53123   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     G0283             44.00
53124   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97010             60.00
53125   Florida   Spine   0563659020101012   11/10/2018   Bill     12/4/2018     99203            275.00
53126   Florida   Spine   0563659020101012   11/10/2018   Bill     12/4/2018     97140             72.00
53127   Florida   Spine   0563659020101012   11/10/2018   Bill     12/4/2018     G0283             44.00
53128   Florida   Spine   0563659020101012   11/10/2018   Bill     12/4/2018     97010             60.00
53129   Florida   Spine   0563659020101012   11/10/2018   Bill     12/4/2018     A4556             22.00
53130   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     98940             72.00
53131   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97530             90.00
53132   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97112             77.00
53133   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97140             72.00
53134   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     97010             60.00
53135   Florida   Spine   0554122210101046   9/29/2018    Bill     12/4/2018     G0283             44.00
53136   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     99211             77.00
53137   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     97110             77.00
53138   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     97112             77.00
53139   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     97012             55.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1043 of
                                                  2767

53140   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     97140            72.00
53141   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     97010            60.00
53142   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     G0283            44.00
53143   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     99211            77.00
53144   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97530            90.00
53145   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97140            72.00
53146   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97035            44.00
53147   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97010            60.00
53148   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97039            44.00
53149   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     99211            77.00
53150   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97530            90.00
53151   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97110            77.00
53152   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97140            72.00
53153   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     G0283            44.00
53154   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97010            60.00
53155   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     99211            77.00
53156   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97530            90.00
53157   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97110            77.00
53158   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97140            72.00
53159   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     G0283            44.00
53160   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97010            60.00
53161   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97039            44.00
53162   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     99211            77.00
53163   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97530            90.00
53164   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97112            77.00
53165   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97140            72.00
53166   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     G0283            44.00
53167   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97010            60.00
53168   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     99211            77.00
53169   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     97530            90.00
53170   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     97110            77.00
53171   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     97112            77.00
53172   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     97140            72.00
53173   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     G0283            44.00
53174   Florida   Spine   0594745790101010   10/20/2018   Bill     12/4/2018     97010            60.00
53175   Florida   Spine   0450027330101070   11/3/2018    Bill     12/4/2018     99211            77.00
53176   Florida   Spine   0450027330101070   11/3/2018    Bill     12/4/2018     97530            90.00
53177   Florida   Spine   0450027330101070   11/3/2018    Bill     12/4/2018     97140            72.00
53178   Florida   Spine   0450027330101070   11/3/2018    Bill     12/4/2018     97010            60.00
53179   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     99211            77.00
53180   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97530            90.00
53181   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97110            77.00
53182   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97140            72.00
53183   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     G0283            44.00
53184   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97010            60.00
53185   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97039            44.00
53186   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     99211            77.00
53187   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     97530            90.00
53188   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     97112            77.00
53189   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     97140            72.00
53190   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1044 of
                                                  2767

53191   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     97010             60.00
53192   Florida   Spine   0632854840101014   11/11/2018   Bill     12/4/2018     99203            275.00
53193   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     99211             77.00
53194   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97530             90.00
53195   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97112             77.00
53196   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97140             72.00
53197   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     G0283             44.00
53198   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97010             60.00
53199   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97035             44.00
53200   Florida   Spine   0189280400101136   7/23/2018    Bill     12/4/2018     99211             77.00
53201   Florida   Spine   0189280400101136   7/23/2018    Bill     12/4/2018     97530             90.00
53202   Florida   Spine   0189280400101136   7/23/2018    Bill     12/4/2018     97112             77.00
53203   Florida   Spine   0189280400101136   7/23/2018    Bill     12/4/2018     97140             72.00
53204   Florida   Spine   0189280400101136   7/23/2018    Bill     12/4/2018     G0283             44.00
53205   Florida   Spine   0189280400101136   7/23/2018    Bill     12/4/2018     97010             60.00
53206   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     99211             77.00
53207   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97530             90.00
53208   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97110             77.00
53209   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97140             72.00
53210   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     G0283             44.00
53211   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97010             60.00
53212   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97039             44.00
53213   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     99211             77.00
53214   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97530             90.00
53215   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97140             72.00
53216   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     G0283             44.00
53217   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97010             60.00
53218   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97035             44.00
53219   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97012             55.00
53220   Florida   Spine   0563659020101012   11/10/2018   Bill     12/4/2018     99211             77.00
53221   Florida   Spine   0563659020101012   11/10/2018   Bill     12/4/2018     97530             90.00
53222   Florida   Spine   0563659020101012   11/10/2018   Bill     12/4/2018     97112             77.00
53223   Florida   Spine   0563659020101012   11/10/2018   Bill     12/4/2018     97140             72.00
53224   Florida   Spine   0563659020101012   11/10/2018   Bill     12/4/2018     G0283             44.00
53225   Florida   Spine   0563659020101012   11/10/2018   Bill     12/4/2018     97010             60.00
53226   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     99211             77.00
53227   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     97110             77.00
53228   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     97112             77.00
53229   Florida   Spine   0151402780101064   8/30/2018    Bill     12/4/2018     97140             72.00
53230   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     99211             77.00
53231   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97530             90.00
53232   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97110             77.00
53233   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97140             72.00
53234   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97035             44.00
53235   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97010             60.00
53236   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97039             44.00
53237   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     99211             77.00
53238   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     97530             90.00
53239   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     97112             77.00
53240   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     97140             72.00
53241   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1045 of
                                                  2767

53242   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     97010             60.00
53243   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     99203            500.00
53244   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     99211             77.00
53245   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97530             90.00
53246   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97112             77.00
53247   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97140             72.00
53248   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     G0283             44.00
53249   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97010             60.00
53250   Florida   Spine   0177712150101068   11/4/2018    Bill     12/4/2018     97035             44.00
53251   Florida   Spine   0561623200101038   11/1/2018    Bill     12/4/2018     99203            500.00
53252   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     99211             77.00
53253   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97530             90.00
53254   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97110             77.00
53255   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97140             72.00
53256   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     G0283             44.00
53257   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97010             60.00
53258   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97039             44.00
53259   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     99211             77.00
53260   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     97530             90.00
53261   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     97110             77.00
53262   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     97140             72.00
53263   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     G0283             44.00
53264   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     97010             60.00
53265   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     97039             44.00
53266   Florida   Spine   0587343090101028   9/23/2018    Bill     12/4/2018     99211             77.00
53267   Florida   Spine   0587343090101028   9/23/2018    Bill     12/4/2018     97530             90.00
53268   Florida   Spine   0587343090101028   9/23/2018    Bill     12/4/2018     97110             77.00
53269   Florida   Spine   0587343090101028   9/23/2018    Bill     12/4/2018     97140             72.00
53270   Florida   Spine   0587343090101028   9/23/2018    Bill     12/4/2018     G0283             44.00
53271   Florida   Spine   0587343090101028   9/23/2018    Bill     12/4/2018     97010             60.00
53272   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     99211             77.00
53273   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97530             90.00
53274   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97140             72.00
53275   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     G0283             44.00
53276   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97010             60.00
53277   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97035             44.00
53278   Florida   Spine   0439274250101096   11/11/2018   Bill     12/4/2018     97012             55.00
53279   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     99211             77.00
53280   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97530             90.00
53281   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97110             77.00
53282   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97140             72.00
53283   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     G0283             44.00
53284   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97010             60.00
53285   Florida   Spine   0440635430101056   11/8/2018    Bill     12/4/2018     97039             44.00
53286   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     99211             77.00
53287   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97530             90.00
53288   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97110             77.00
53289   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97112             77.00
53290   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97140             72.00
53291   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     G0283             44.00
53292   Florida   Spine   0471870030101030   8/23/2018    Bill     12/4/2018     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1046 of
                                                  2767

53293   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     99211             77.00
53294   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     97530             90.00
53295   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     97110             77.00
53296   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     97140             72.00
53297   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     97010             60.00
53298   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     G0283             44.00
53299   Florida   Spine   0498703510101080   10/4/2018    Bill     12/4/2018     97039             44.00
53300   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     99211             77.00
53301   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     97530             90.00
53302   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     97110             77.00
53303   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     97140             72.00
53304   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     97035             44.00
53305   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     97010             60.00
53306   Florida   Spine   0586247710101030   10/2/2018    Bill     12/4/2018     G0283             44.00
53307   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     99211             77.00
53308   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     97110             77.00
53309   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     97112             77.00
53310   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     97140             72.00
53311   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     97010             60.00
53312   Florida   Spine   0541932450101035   9/25/2018    Bill     12/4/2018     G0283             44.00
53313   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     99211             77.00
53314   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97530             90.00
53315   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97110             77.00
53316   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97140             72.00
53317   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97035             44.00
53318   Florida   Spine   0638357700101011   10/31/2018   Bill     12/4/2018     97010             60.00
53319   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     99211             77.00
53320   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97530             90.00
53321   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97110             77.00
53322   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97140             72.00
53323   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     G0283             44.00
53324   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97010             60.00
53325   Florida   Spine   0178242940101284   9/21/2018    Bill     12/4/2018     97039             44.00
53326   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     99211             77.00
53327   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97530             90.00
53328   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97110             77.00
53329   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97140             72.00
53330   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     G0283             44.00
53331   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97010             60.00
53332   Florida   Spine   0591217000101027   10/5/2018    Bill     12/4/2018     97039             44.00
53333   Florida   Spine   0106934550101029   9/23/2018    Bill     12/4/2018     99211             77.00
53334   Florida   Spine   0106934550101029   9/23/2018    Bill     12/4/2018     97140             72.00
53335   Florida   Spine   0106934550101029   9/23/2018    Bill     12/4/2018     G0283             44.00
53336   Florida   Spine   0106934550101029   9/23/2018    Bill     12/4/2018     97010             60.00
53337   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     99211             77.00
53338   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     97530             90.00
53339   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     97112             77.00
53340   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     97140             72.00
53341   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     G0283             44.00
53342   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     97010             60.00
53343   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     99212            105.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1047 of
                                                  2767

53344   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     97530               90.00
53345   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     97110               77.00
53346   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     97140               72.00
53347   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     G0283               44.00
53348   Florida   Spine   0521432040101037   9/27/2018    Bill     12/4/2018     97010               60.00
53349   Florida   Spine   0182226700101067   9/14/2018    Bill     12/4/2018     99203              500.00
53350   Florida   Spine   0617742500101045   10/16/2018   Bill     12/4/2018     99204              700.00
53351   Florida   Spine   0338463930101095   9/6/2018     Bill     12/6/2018     99211               77.00
53352   Florida   Spine   0338463930101095   9/6/2018     Bill     12/6/2018     97530               90.00
53353   Florida   Spine   0338463930101095   9/6/2018     Bill     12/6/2018     97110               77.00
53354   Florida   Spine   0338463930101095   9/6/2018     Bill     12/6/2018     97140               72.00
53355   Florida   Spine   0338463930101095   9/6/2018     Bill     12/6/2018     97010               60.00
53356   Florida   Spine   0346970630101142   11/5/2018    Bill     12/10/2018    73221            1,750.00
53357   Florida   Spine   0346970630101142   11/5/2018    Bill     12/10/2018    73221            1,750.00
53358   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    72141            1,950.00
53359   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    72148            1,950.00
53360   Florida   Spine   0633704110101013   8/18/2018    Bill     12/10/2018    99211               77.00
53361   Florida   Spine   0633704110101013   8/18/2018    Bill     12/10/2018    97530               90.00
53362   Florida   Spine   0633704110101013   8/18/2018    Bill     12/10/2018    97110               77.00
53363   Florida   Spine   0633704110101013   8/18/2018    Bill     12/10/2018    97140               72.00
53364   Florida   Spine   0633704110101013   8/18/2018    Bill     12/10/2018    97010               60.00
53365   Florida   Spine   0633704110101013   8/18/2018    Bill     12/10/2018    G0283               44.00
53366   Florida   Spine   0628284460101019   10/25/2018   Bill     12/10/2018    72148            1,950.00
53367   Florida   Spine   0628284460101019   10/25/2018   Bill     12/10/2018    72141            1,950.00
53368   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    72148            1,950.00
53369   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    72141            1,950.00
53370   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    72141            1,950.00
53371   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    72148            1,950.00
53372   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    72141            1,950.00
53373   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    73221            1,750.00
53374   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    72141            1,950.00
53375   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    98941               88.00
53376   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97530               90.00
53377   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97140               72.00
53378   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97039               44.00
53379   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97035               44.00
53380   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97010               60.00
53381   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    G0283               44.00
53382   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    99211               77.00
53383   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    97140               72.00
53384   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    G0283               44.00
53385   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    97010               60.00
53386   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    98941               88.00
53387   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    97530               90.00
53388   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    97110               77.00
53389   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    97140               72.00
53390   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    G0283               44.00
53391   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    97010               60.00
53392   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    97012               55.00
53393   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    99211               77.00
53394   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97530               90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1048 of
                                                  2767

53395   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97110            77.00
53396   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97140            72.00
53397   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    G0283            44.00
53398   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97010            60.00
53399   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97039            44.00
53400   Florida   Spine   0113846780101192   11/14/2018   Bill     12/10/2018    99211            77.00
53401   Florida   Spine   0113846780101192   11/14/2018   Bill     12/10/2018    97140            72.00
53402   Florida   Spine   0113846780101192   11/14/2018   Bill     12/10/2018    G0283            44.00
53403   Florida   Spine   0113846780101192   11/14/2018   Bill     12/10/2018    97010            60.00
53404   Florida   Spine   0113846780101192   11/14/2018   Bill     12/10/2018    97035            44.00
53405   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    99211            77.00
53406   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    97530            90.00
53407   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    97112            77.00
53408   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    97140            72.00
53409   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    G0283            44.00
53410   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    97010            60.00
53411   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    99211            77.00
53412   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    97110            77.00
53413   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    97112            77.00
53414   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    97140            72.00
53415   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    G0283            44.00
53416   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    97010            60.00
53417   Florida   Spine   0157462650101218   7/2/2018     Bill     12/10/2018    97012            55.00
53418   Florida   Spine   0603769290101014   11/7/2018    Bill     12/10/2018    99211            77.00
53419   Florida   Spine   0603769290101014   11/7/2018    Bill     12/10/2018    97530            90.00
53420   Florida   Spine   0603769290101014   11/7/2018    Bill     12/10/2018    97110            77.00
53421   Florida   Spine   0603769290101014   11/7/2018    Bill     12/10/2018    97140            72.00
53422   Florida   Spine   0603769290101014   11/7/2018    Bill     12/10/2018    97010            60.00
53423   Florida   Spine   0603769290101014   11/7/2018    Bill     12/10/2018    G0283            44.00
53424   Florida   Spine   0282912660101028   10/19/2018   Bill     12/10/2018    99211            77.00
53425   Florida   Spine   0282912660101028   10/19/2018   Bill     12/10/2018    97530            90.00
53426   Florida   Spine   0282912660101028   10/19/2018   Bill     12/10/2018    97110            77.00
53427   Florida   Spine   0282912660101028   10/19/2018   Bill     12/10/2018    97140            72.00
53428   Florida   Spine   0282912660101028   10/19/2018   Bill     12/10/2018    97010            60.00
53429   Florida   Spine   0282912660101028   10/19/2018   Bill     12/10/2018    G0283            44.00
53430   Florida   Spine   0609769120101014   10/17/2018   Bill     12/10/2018    99211            77.00
53431   Florida   Spine   0609769120101014   10/17/2018   Bill     12/10/2018    97530            90.00
53432   Florida   Spine   0609769120101014   10/17/2018   Bill     12/10/2018    97110            77.00
53433   Florida   Spine   0609769120101014   10/17/2018   Bill     12/10/2018    97140            72.00
53434   Florida   Spine   0609769120101014   10/17/2018   Bill     12/10/2018    97035            44.00
53435   Florida   Spine   0609769120101014   10/17/2018   Bill     12/10/2018    97010            60.00
53436   Florida   Spine   0609769120101014   10/17/2018   Bill     12/10/2018    G0283            44.00
53437   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    99211            77.00
53438   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    97530            90.00
53439   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    97110            77.00
53440   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    97112            77.00
53441   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    97140            72.00
53442   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    97010            60.00
53443   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    G0283            44.00
53444   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    99211            77.00
53445   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1049 of
                                                  2767

53446   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    97112             77.00
53447   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    97140             72.00
53448   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    97010             60.00
53449   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    G0283             44.00
53450   Florida   Spine   0485898940101018   9/4/2018     Bill     12/10/2018    99211             77.00
53451   Florida   Spine   0485898940101018   9/4/2018     Bill     12/10/2018    97530             90.00
53452   Florida   Spine   0485898940101018   9/4/2018     Bill     12/10/2018    97110             77.00
53453   Florida   Spine   0485898940101018   9/4/2018     Bill     12/10/2018    97112             77.00
53454   Florida   Spine   0485898940101018   9/4/2018     Bill     12/10/2018    97140             72.00
53455   Florida   Spine   0485898940101018   9/4/2018     Bill     12/10/2018    G0283             44.00
53456   Florida   Spine   0485898940101018   9/4/2018     Bill     12/10/2018    97010             60.00
53457   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    99212            105.00
53458   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    98941             88.00
53459   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97110             77.00
53460   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97112             77.00
53461   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97039             44.00
53462   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97140             72.00
53463   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97010             60.00
53464   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    G0283             44.00
53465   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    99211             77.00
53466   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    97530             90.00
53467   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    97110             77.00
53468   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    97112             77.00
53469   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    97140             72.00
53470   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    G0283             44.00
53471   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    97010             60.00
53472   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    99212            105.00
53473   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    97530             90.00
53474   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    97110             77.00
53475   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    97112             77.00
53476   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    97140             72.00
53477   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    G0283             44.00
53478   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    97010             60.00
53479   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    99211             77.00
53480   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    97530             90.00
53481   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    97110             77.00
53482   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    97112             77.00
53483   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    97140             72.00
53484   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    G0283             44.00
53485   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    97010             60.00
53486   Florida   Spine   0611345670101013   7/4/2018     Bill     12/10/2018    98941             88.00
53487   Florida   Spine   0611345670101013   7/4/2018     Bill     12/10/2018    97530             90.00
53488   Florida   Spine   0611345670101013   7/4/2018     Bill     12/10/2018    97012             55.00
53489   Florida   Spine   0611345670101013   7/4/2018     Bill     12/10/2018    97140             72.00
53490   Florida   Spine   0611345670101013   7/4/2018     Bill     12/10/2018    97010             60.00
53491   Florida   Spine   0611345670101013   7/4/2018     Bill     12/10/2018    G0283             44.00
53492   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    99211             77.00
53493   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    97110             77.00
53494   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    97112             77.00
53495   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    97140             72.00
53496   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1050 of
                                                  2767

53497   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    G0283             44.00
53498   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    99203            275.00
53499   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    97140             72.00
53500   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    97039             44.00
53501   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    97010             60.00
53502   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    G0283             44.00
53503   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    A4556             22.00
53504   Florida   Spine   0506668640101021   9/27/2018    Bill     12/10/2018    99211             77.00
53505   Florida   Spine   0506668640101021   9/27/2018    Bill     12/10/2018    97110             77.00
53506   Florida   Spine   0506668640101021   9/27/2018    Bill     12/10/2018    97112             77.00
53507   Florida   Spine   0506668640101021   9/27/2018    Bill     12/10/2018    97140             72.00
53508   Florida   Spine   0506668640101021   9/27/2018    Bill     12/10/2018    97010             60.00
53509   Florida   Spine   0506668640101021   9/27/2018    Bill     12/10/2018    G0283             44.00
53510   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    99212            105.00
53511   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    97110             77.00
53512   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    97112             77.00
53513   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    97140             72.00
53514   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    97010             60.00
53515   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    G0283             44.00
53516   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    98941             88.00
53517   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    97039             44.00
53518   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    99211             77.00
53519   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97530             90.00
53520   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97110             77.00
53521   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97140             72.00
53522   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97010             60.00
53523   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    G0283             44.00
53524   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    99211             77.00
53525   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97530             90.00
53526   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97110             77.00
53527   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97112             77.00
53528   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97140             72.00
53529   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97010             60.00
53530   Florida   Spine   0329895090101038   10/21/2018   Bill     12/10/2018    99211             77.00
53531   Florida   Spine   0329895090101038   10/21/2018   Bill     12/10/2018    97530             90.00
53532   Florida   Spine   0329895090101038   10/21/2018   Bill     12/10/2018    97110             77.00
53533   Florida   Spine   0329895090101038   10/21/2018   Bill     12/10/2018    97012             55.00
53534   Florida   Spine   0329895090101038   10/21/2018   Bill     12/10/2018    97140             72.00
53535   Florida   Spine   0329895090101038   10/21/2018   Bill     12/10/2018    97010             60.00
53536   Florida   Spine   0329895090101038   10/21/2018   Bill     12/10/2018    G0283             44.00
53537   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    99211             77.00
53538   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    97530             90.00
53539   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    97110             77.00
53540   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    97140             72.00
53541   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    97035             44.00
53542   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    97010             60.00
53543   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    G0283             44.00
53544   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    99211             77.00
53545   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    97530             90.00
53546   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    97112             77.00
53547   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1051 of
                                                  2767

53548   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    97010             60.00
53549   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    G0283             44.00
53550   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    99211             77.00
53551   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97110             77.00
53552   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97112             77.00
53553   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97140             72.00
53554   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97010             60.00
53555   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    G0283             44.00
53556   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    99212            105.00
53557   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    97530             90.00
53558   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    97110             77.00
53559   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    97112             77.00
53560   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    97140             72.00
53561   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    G0283             44.00
53562   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    97010             60.00
53563   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    99211             77.00
53564   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    97530             90.00
53565   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    97110             77.00
53566   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    97112             77.00
53567   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    97140             72.00
53568   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    G0283             44.00
53569   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    97010             60.00
53570   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    99212            105.00
53571   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    97530             90.00
53572   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    97110             77.00
53573   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    97140             72.00
53574   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    97010             60.00
53575   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    G0283             44.00
53576   Florida   Spine   0473861090101133   10/10/2018   Bill     12/10/2018    99211             77.00
53577   Florida   Spine   0473861090101133   10/10/2018   Bill     12/10/2018    97530             90.00
53578   Florida   Spine   0473861090101133   10/10/2018   Bill     12/10/2018    97110             77.00
53579   Florida   Spine   0473861090101133   10/10/2018   Bill     12/10/2018    97012             55.00
53580   Florida   Spine   0473861090101133   10/10/2018   Bill     12/10/2018    97140             72.00
53581   Florida   Spine   0473861090101133   10/10/2018   Bill     12/10/2018    97010             60.00
53582   Florida   Spine   0473861090101133   10/10/2018   Bill     12/10/2018    G0283             44.00
53583   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    99211             77.00
53584   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97530             90.00
53585   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97110             77.00
53586   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97140             72.00
53587   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97010             60.00
53588   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    G0283             44.00
53589   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    99211             77.00
53590   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97530             90.00
53591   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97110             77.00
53592   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97140             72.00
53593   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97010             60.00
53594   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    G0283             44.00
53595   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    99211             77.00
53596   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    97530             90.00
53597   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    97112             77.00
53598   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1052 of
                                                  2767

53599   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    97010             60.00
53600   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    G0283             44.00
53601   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    99211             77.00
53602   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    97530             90.00
53603   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    97110             77.00
53604   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    97112             77.00
53605   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    97140             72.00
53606   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    97010             60.00
53607   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    G0283             44.00
53608   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    99211             77.00
53609   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97530             90.00
53610   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97110             77.00
53611   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97012             55.00
53612   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97140             72.00
53613   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97010             60.00
53614   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    G0283             44.00
53615   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    98941             88.00
53616   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    97530             90.00
53617   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    97112             77.00
53618   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    97039             44.00
53619   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    97140             72.00
53620   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    97010             60.00
53621   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    G0283             44.00
53622   Florida   Spine   0477383900101050   10/18/2018   Bill     12/10/2018    99211             77.00
53623   Florida   Spine   0477383900101050   10/18/2018   Bill     12/10/2018    97530             90.00
53624   Florida   Spine   0477383900101050   10/18/2018   Bill     12/10/2018    97140             72.00
53625   Florida   Spine   0477383900101050   10/18/2018   Bill     12/10/2018    97035             44.00
53626   Florida   Spine   0477383900101050   10/18/2018   Bill     12/10/2018    97010             60.00
53627   Florida   Spine   0477383900101050   10/18/2018   Bill     12/10/2018    G0283             44.00
53628   Florida   Spine   0386824120101016   7/4/2018     Bill     12/10/2018    98941             88.00
53629   Florida   Spine   0386824120101016   7/4/2018     Bill     12/10/2018    97110             77.00
53630   Florida   Spine   0386824120101016   7/4/2018     Bill     12/10/2018    97112             77.00
53631   Florida   Spine   0386824120101016   7/4/2018     Bill     12/10/2018    97140             72.00
53632   Florida   Spine   0386824120101016   7/4/2018     Bill     12/10/2018    97012             55.00
53633   Florida   Spine   0386824120101016   7/4/2018     Bill     12/10/2018    97010             60.00
53634   Florida   Spine   0386824120101016   7/4/2018     Bill     12/10/2018    G0283             44.00
53635   Florida   Spine   0638101160101016   9/10/2018    Bill     12/10/2018    98941             88.00
53636   Florida   Spine   0638101160101016   9/10/2018    Bill     12/10/2018    97110             77.00
53637   Florida   Spine   0638101160101016   9/10/2018    Bill     12/10/2018    97112             77.00
53638   Florida   Spine   0638101160101016   9/10/2018    Bill     12/10/2018    97140             72.00
53639   Florida   Spine   0638101160101016   9/10/2018    Bill     12/10/2018    97010             60.00
53640   Florida   Spine   0638101160101016   9/10/2018    Bill     12/10/2018    G0283             44.00
53641   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    99211             77.00
53642   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97530             90.00
53643   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97110             77.00
53644   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97012             55.00
53645   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97140             72.00
53646   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97010             60.00
53647   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    G0283             44.00
53648   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    99203            275.00
53649   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1053 of
                                                  2767

53650   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97035            44.00
53651   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97010            60.00
53652   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    G0283            44.00
53653   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    A4556            22.00
53654   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    99211            77.00
53655   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    97530            90.00
53656   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    97110            77.00
53657   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    97140            72.00
53658   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    97010            60.00
53659   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    G0283            44.00
53660   Florida   Spine   0600759760101019   8/24/2018    Bill     12/10/2018    99211            77.00
53661   Florida   Spine   0600759760101019   8/24/2018    Bill     12/10/2018    97530            90.00
53662   Florida   Spine   0600759760101019   8/24/2018    Bill     12/10/2018    97110            77.00
53663   Florida   Spine   0600759760101019   8/24/2018    Bill     12/10/2018    97012            55.00
53664   Florida   Spine   0600759760101019   8/24/2018    Bill     12/10/2018    97140            72.00
53665   Florida   Spine   0600759760101019   8/24/2018    Bill     12/10/2018    97010            60.00
53666   Florida   Spine   0600759760101019   8/24/2018    Bill     12/10/2018    G0283            44.00
53667   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    99211            77.00
53668   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    97530            90.00
53669   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    97110            77.00
53670   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    97112            77.00
53671   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    97140            72.00
53672   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    97010            60.00
53673   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    G0283            44.00
53674   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    98941            88.00
53675   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    97530            90.00
53676   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    97012            55.00
53677   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    97140            72.00
53678   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    97035            44.00
53679   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    97010            60.00
53680   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    G0283            44.00
53681   Florida   Spine   0590632340101027   9/1/2018     Bill     12/10/2018    99211            77.00
53682   Florida   Spine   0590632340101027   9/1/2018     Bill     12/10/2018    97530            90.00
53683   Florida   Spine   0590632340101027   9/1/2018     Bill     12/10/2018    97110            77.00
53684   Florida   Spine   0590632340101027   9/1/2018     Bill     12/10/2018    97112            77.00
53685   Florida   Spine   0590632340101027   9/1/2018     Bill     12/10/2018    97140            72.00
53686   Florida   Spine   0590632340101027   9/1/2018     Bill     12/10/2018    97010            60.00
53687   Florida   Spine   0590632340101027   9/1/2018     Bill     12/10/2018    G0283            44.00
53688   Florida   Spine   0087644080101323   8/1/2018     Bill     12/10/2018    99211            77.00
53689   Florida   Spine   0087644080101323   8/1/2018     Bill     12/10/2018    97110            77.00
53690   Florida   Spine   0087644080101323   8/1/2018     Bill     12/10/2018    97112            77.00
53691   Florida   Spine   0087644080101323   8/1/2018     Bill     12/10/2018    97140            72.00
53692   Florida   Spine   0087644080101323   8/1/2018     Bill     12/10/2018    97010            60.00
53693   Florida   Spine   0087644080101323   8/1/2018     Bill     12/10/2018    G0283            44.00
53694   Florida   Spine   0580649330101017   5/23/2018    Bill     12/10/2018    99211            77.00
53695   Florida   Spine   0580649330101017   5/23/2018    Bill     12/10/2018    97530            90.00
53696   Florida   Spine   0580649330101017   5/23/2018    Bill     12/10/2018    97110            77.00
53697   Florida   Spine   0580649330101017   5/23/2018    Bill     12/10/2018    97140            72.00
53698   Florida   Spine   0580649330101017   5/23/2018    Bill     12/10/2018    97010            60.00
53699   Florida   Spine   0580649330101017   5/23/2018    Bill     12/10/2018    G0283            44.00
53700   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1054 of
                                                  2767

53701   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    97110            77.00
53702   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    97110            77.00
53703   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    97140            72.00
53704   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    97010            60.00
53705   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    G0283            44.00
53706   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    99211            77.00
53707   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97110            77.00
53708   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97112            77.00
53709   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97140            72.00
53710   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    G0283            44.00
53711   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97010            60.00
53712   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    99211            77.00
53713   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97110            77.00
53714   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97112            77.00
53715   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97140            72.00
53716   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    G0283            44.00
53717   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97010            60.00
53718   Florida   Spine   0632854840101014   11/11/2018   Bill     12/10/2018    99211            77.00
53719   Florida   Spine   0632854840101014   11/11/2018   Bill     12/10/2018    97530            90.00
53720   Florida   Spine   0632854840101014   11/11/2018   Bill     12/10/2018    97110            77.00
53721   Florida   Spine   0632854840101014   11/11/2018   Bill     12/10/2018    97140            72.00
53722   Florida   Spine   0632854840101014   11/11/2018   Bill     12/10/2018    97035            44.00
53723   Florida   Spine   0632854840101014   11/11/2018   Bill     12/10/2018    97010            60.00
53724   Florida   Spine   0632854840101014   11/11/2018   Bill     12/10/2018    G0283            44.00
53725   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    99211            77.00
53726   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97530            90.00
53727   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97110            77.00
53728   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97140            72.00
53729   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97035            44.00
53730   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97010            60.00
53731   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    G0283            44.00
53732   Florida   Spine   0498703510101080   10/4/2018    Bill     12/10/2018    99211            77.00
53733   Florida   Spine   0498703510101080   10/4/2018    Bill     12/10/2018    97530            90.00
53734   Florida   Spine   0498703510101080   10/4/2018    Bill     12/10/2018    97110            77.00
53735   Florida   Spine   0498703510101080   10/4/2018    Bill     12/10/2018    97140            72.00
53736   Florida   Spine   0498703510101080   10/4/2018    Bill     12/10/2018    97035            44.00
53737   Florida   Spine   0498703510101080   10/4/2018    Bill     12/10/2018    97010            60.00
53738   Florida   Spine   0630817080101012   9/11/2018    Bill     12/10/2018    99211            77.00
53739   Florida   Spine   0630817080101012   9/11/2018    Bill     12/10/2018    97530            90.00
53740   Florida   Spine   0630817080101012   9/11/2018    Bill     12/10/2018    97012            55.00
53741   Florida   Spine   0630817080101012   9/11/2018    Bill     12/10/2018    97140            72.00
53742   Florida   Spine   0630817080101012   9/11/2018    Bill     12/10/2018    97035            44.00
53743   Florida   Spine   0630817080101012   9/11/2018    Bill     12/10/2018    97010            60.00
53744   Florida   Spine   0630817080101012   9/11/2018    Bill     12/10/2018    G0283            44.00
53745   Florida   Spine   0554122210101046   9/29/2018    Bill     12/10/2018    99211            77.00
53746   Florida   Spine   0554122210101046   9/29/2018    Bill     12/10/2018    97530            90.00
53747   Florida   Spine   0554122210101046   9/29/2018    Bill     12/10/2018    97112            77.00
53748   Florida   Spine   0554122210101046   9/29/2018    Bill     12/10/2018    97140            72.00
53749   Florida   Spine   0554122210101046   9/29/2018    Bill     12/10/2018    97010            60.00
53750   Florida   Spine   0554122210101046   9/29/2018    Bill     12/10/2018    G0283            44.00
53751   Florida   Spine   0450027330101070   11/3/2018    Bill     12/10/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1055 of
                                                  2767

53752   Florida   Spine   0450027330101070   11/3/2018    Bill     12/10/2018    97140            72.00
53753   Florida   Spine   0450027330101070   11/3/2018    Bill     12/10/2018    97010            60.00
53754   Florida   Spine   0638357700101011   10/31/2018   Bill     12/10/2018    99211            77.00
53755   Florida   Spine   0638357700101011   10/31/2018   Bill     12/10/2018    97530            90.00
53756   Florida   Spine   0638357700101011   10/31/2018   Bill     12/10/2018    97140            72.00
53757   Florida   Spine   0638357700101011   10/31/2018   Bill     12/10/2018    97035            44.00
53758   Florida   Spine   0419182290101055   9/22/2018    Bill     12/10/2018    99211            77.00
53759   Florida   Spine   0419182290101055   9/22/2018    Bill     12/10/2018    97530            90.00
53760   Florida   Spine   0419182290101055   9/22/2018    Bill     12/10/2018    97110            77.00
53761   Florida   Spine   0419182290101055   9/22/2018    Bill     12/10/2018    97012            55.00
53762   Florida   Spine   0419182290101055   9/22/2018    Bill     12/10/2018    97140            72.00
53763   Florida   Spine   0419182290101055   9/22/2018    Bill     12/10/2018    97010            60.00
53764   Florida   Spine   0419182290101055   9/22/2018    Bill     12/10/2018    G0283            44.00
53765   Florida   Spine   0541932450101035   9/25/2018    Bill     12/10/2018    99211            77.00
53766   Florida   Spine   0541932450101035   9/25/2018    Bill     12/10/2018    97110            77.00
53767   Florida   Spine   0541932450101035   9/25/2018    Bill     12/10/2018    97112            77.00
53768   Florida   Spine   0541932450101035   9/25/2018    Bill     12/10/2018    97140            72.00
53769   Florida   Spine   0541932450101035   9/25/2018    Bill     12/10/2018    97010            60.00
53770   Florida   Spine   0541932450101035   9/25/2018    Bill     12/10/2018    G0283            44.00
53771   Florida   Spine   0521432040101037   9/27/2018    Bill     12/10/2018    99211            77.00
53772   Florida   Spine   0521432040101037   9/27/2018    Bill     12/10/2018    97530            90.00
53773   Florida   Spine   0521432040101037   9/27/2018    Bill     12/10/2018    97110            77.00
53774   Florida   Spine   0521432040101037   9/27/2018    Bill     12/10/2018    97140            72.00
53775   Florida   Spine   0521432040101037   9/27/2018    Bill     12/10/2018    G0283            44.00
53776   Florida   Spine   0521432040101037   9/27/2018    Bill     12/10/2018    97010            60.00
53777   Florida   Spine   0521432040101037   9/27/2018    Bill     12/10/2018    97039            44.00
53778   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    99211            77.00
53779   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97530            90.00
53780   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97110            77.00
53781   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97140            72.00
53782   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    G0283            44.00
53783   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97010            60.00
53784   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97039            44.00
53785   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    A4556            22.00
53786   Florida   Spine   0563659020101012   11/10/2018   Bill     12/10/2018    99211            77.00
53787   Florida   Spine   0563659020101012   11/10/2018   Bill     12/10/2018    97530            90.00
53788   Florida   Spine   0563659020101012   11/10/2018   Bill     12/10/2018    97112            77.00
53789   Florida   Spine   0563659020101012   11/10/2018   Bill     12/10/2018    97140            72.00
53790   Florida   Spine   0563659020101012   11/10/2018   Bill     12/10/2018    G0283            44.00
53791   Florida   Spine   0563659020101012   11/10/2018   Bill     12/10/2018    97010            60.00
53792   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    99211            77.00
53793   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    97530            90.00
53794   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    97110            77.00
53795   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    97140            72.00
53796   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    G0283            44.00
53797   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    97010            60.00
53798   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    97039            44.00
53799   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    99211            77.00
53800   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97530            90.00
53801   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97110            77.00
53802   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1056 of
                                                  2767

53803   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    G0283             44.00
53804   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97010             60.00
53805   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97012             55.00
53806   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    98941             88.00
53807   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97530             90.00
53808   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97140             72.00
53809   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97039             44.00
53810   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97035             44.00
53811   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97010             60.00
53812   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    G0283             44.00
53813   Florida   Spine   0532247620101018   9/28/2018    Bill     12/10/2018    99211             77.00
53814   Florida   Spine   0532247620101018   9/28/2018    Bill     12/10/2018    97530             90.00
53815   Florida   Spine   0532247620101018   9/28/2018    Bill     12/10/2018    97112             77.00
53816   Florida   Spine   0532247620101018   9/28/2018    Bill     12/10/2018    97140             72.00
53817   Florida   Spine   0532247620101018   9/28/2018    Bill     12/10/2018    G0283             44.00
53818   Florida   Spine   0532247620101018   9/28/2018    Bill     12/10/2018    97010             60.00
53819   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    99211             77.00
53820   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    97110             77.00
53821   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    97112             77.00
53822   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    97039             44.00
53823   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    97140             72.00
53824   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    97010             60.00
53825   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    G0283             44.00
53826   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    99211             77.00
53827   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    97140             72.00
53828   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    G0283             44.00
53829   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    97010             60.00
53830   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    97035             44.00
53831   Florida   Spine   0113846780101192   11/14/2018   Bill     12/10/2018    99211             77.00
53832   Florida   Spine   0113846780101192   11/14/2018   Bill     12/10/2018    97530             90.00
53833   Florida   Spine   0113846780101192   11/14/2018   Bill     12/10/2018    97140             72.00
53834   Florida   Spine   0113846780101192   11/14/2018   Bill     12/10/2018    G0283             44.00
53835   Florida   Spine   0113846780101192   11/14/2018   Bill     12/10/2018    97010             60.00
53836   Florida   Spine   0113846780101192   11/14/2018   Bill     12/10/2018    97035             44.00
53837   Florida   Spine   0189280400101136   7/23/2018    Bill     12/10/2018    99211             77.00
53838   Florida   Spine   0189280400101136   7/23/2018    Bill     12/10/2018    97530             90.00
53839   Florida   Spine   0189280400101136   7/23/2018    Bill     12/10/2018    97110             77.00
53840   Florida   Spine   0189280400101136   7/23/2018    Bill     12/10/2018    97112             77.00
53841   Florida   Spine   0189280400101136   7/23/2018    Bill     12/10/2018    97140             72.00
53842   Florida   Spine   0189280400101136   7/23/2018    Bill     12/10/2018    G0283             44.00
53843   Florida   Spine   0189280400101136   7/23/2018    Bill     12/10/2018    97010             60.00
53844   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    99211             77.00
53845   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    97110             77.00
53846   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    97112             77.00
53847   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    97140             72.00
53848   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    97010             60.00
53849   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    G0283             44.00
53850   Florida   Spine   0069025630101090   10/30/2018   Bill     12/10/2018    99211             77.00
53851   Florida   Spine   0069025630101090   10/30/2018   Bill     12/10/2018    97010             60.00
53852   Florida   Spine   0610658470101020   8/21/2018    Bill     12/10/2018    99213            350.00
53853   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    98941             88.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1057 of
                                                  2767

53854   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97110               77.00
53855   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97112               77.00
53856   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97039               44.00
53857   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97140               72.00
53858   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97010               60.00
53859   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    G0283               44.00
53860   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    99211               77.00
53861   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97530               90.00
53862   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97110               77.00
53863   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97140               72.00
53864   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    G0283               44.00
53865   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97010               60.00
53866   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97039               44.00
53867   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    99211               77.00
53868   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    97530               90.00
53869   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    97112               77.00
53870   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    97140               72.00
53871   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    G0283               44.00
53872   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    97010               60.00
53873   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    97035               44.00
53874   Florida   Spine   0578670720101064   10/2/2018    Bill     12/10/2018    99213              350.00
53875   Florida   Spine   0578670720101064   10/2/2018    Bill     12/10/2018    64490            3,000.00
53876   Florida   Spine   0578670720101064   10/2/2018    Bill     12/10/2018    64491            1,700.00
53877   Florida   Spine   0578670720101064   10/2/2018    Bill     12/10/2018    J3301               70.00
53878   Florida   Spine   0578670720101064   10/2/2018    Bill     12/10/2018    J2001               35.00
53879   Florida   Spine   0578670720101064   10/2/2018    Bill     12/10/2018    J1020               35.00
53880   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    98941               88.00
53881   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    97530               90.00
53882   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    97012               55.00
53883   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    97140               72.00
53884   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    97035               44.00
53885   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    97010               60.00
53886   Florida   Spine   0229577220101051   11/5/2018    Bill     12/10/2018    G0283               44.00
53887   Florida   Spine   0272208500101035   3/20/2018    Bill     12/10/2018    99213              350.00
53888   Florida   Spine   0129397080101039   9/2/2018     Bill     12/10/2018    99211               77.00
53889   Florida   Spine   0129397080101039   9/2/2018     Bill     12/10/2018    97530               90.00
53890   Florida   Spine   0129397080101039   9/2/2018     Bill     12/10/2018    97110               77.00
53891   Florida   Spine   0129397080101039   9/2/2018     Bill     12/10/2018    97112               77.00
53892   Florida   Spine   0129397080101039   9/2/2018     Bill     12/10/2018    97140               72.00
53893   Florida   Spine   0129397080101039   9/2/2018     Bill     12/10/2018    G0283               44.00
53894   Florida   Spine   0129397080101039   9/2/2018     Bill     12/10/2018    97010               60.00
53895   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    99211               77.00
53896   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97530               90.00
53897   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97110               77.00
53898   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97112               77.00
53899   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97140               72.00
53900   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97010               60.00
53901   Florida   Spine   0520193360101046   10/5/2018    Bill     12/10/2018    99203              500.00
53902   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    99211               77.00
53903   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    97530               90.00
53904   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    97112               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1058 of
                                                  2767

53905   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    97140               72.00
53906   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    97010               60.00
53907   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    G0283               44.00
53908   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    99211               77.00
53909   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97530               90.00
53910   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97110               77.00
53911   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97112               77.00
53912   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97140               72.00
53913   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    97010               60.00
53914   Florida   Spine   0323179960101030   9/10/2018    Bill     12/10/2018    G0283               44.00
53915   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    99211               77.00
53916   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97530               90.00
53917   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97110               77.00
53918   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97140               72.00
53919   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97010               60.00
53920   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    G0283               44.00
53921   Florida   Spine   0506668640101021   9/27/2018    Bill     12/10/2018    99213              350.00
53922   Florida   Spine   0506668640101021   9/27/2018    Bill     12/10/2018    64490            1,500.00
53923   Florida   Spine   0506668640101021   9/27/2018    Bill     12/10/2018    64491              850.00
53924   Florida   Spine   0506668640101021   9/27/2018    Bill     12/10/2018    J2001               35.00
53925   Florida   Spine   0506668640101021   9/27/2018    Bill     12/10/2018    J3301               70.00
53926   Florida   Spine   0506668640101021   9/27/2018    Bill     12/10/2018    A9579               35.00
53927   Florida   Spine   0621160610101025   10/16/2018   Bill     12/10/2018    99211               77.00
53928   Florida   Spine   0621160610101025   10/16/2018   Bill     12/10/2018    97110               77.00
53929   Florida   Spine   0621160610101025   10/16/2018   Bill     12/10/2018    97112               77.00
53930   Florida   Spine   0621160610101025   10/16/2018   Bill     12/10/2018    97140               72.00
53931   Florida   Spine   0621160610101025   10/16/2018   Bill     12/10/2018    97010               60.00
53932   Florida   Spine   0621160610101025   10/16/2018   Bill     12/10/2018    G0283               44.00
53933   Florida   Spine   0338463930101095   9/6/2018     Bill     12/10/2018    99211               77.00
53934   Florida   Spine   0338463930101095   9/6/2018     Bill     12/10/2018    97530               90.00
53935   Florida   Spine   0338463930101095   9/6/2018     Bill     12/10/2018    97110               77.00
53936   Florida   Spine   0338463930101095   9/6/2018     Bill     12/10/2018    97112               77.00
53937   Florida   Spine   0338463930101095   9/6/2018     Bill     12/10/2018    97140               72.00
53938   Florida   Spine   0338463930101095   9/6/2018     Bill     12/10/2018    97010               60.00
53939   Florida   Spine   0338463930101095   9/6/2018     Bill     12/10/2018    G0283               44.00
53940   Florida   Spine   0562742940101063   8/13/2018    Bill     12/10/2018    99211               77.00
53941   Florida   Spine   0562742940101063   8/13/2018    Bill     12/10/2018    97530               90.00
53942   Florida   Spine   0562742940101063   8/13/2018    Bill     12/10/2018    97110               77.00
53943   Florida   Spine   0562742940101063   8/13/2018    Bill     12/10/2018    97140               72.00
53944   Florida   Spine   0562742940101063   8/13/2018    Bill     12/10/2018    97010               60.00
53945   Florida   Spine   0562742940101063   8/13/2018    Bill     12/10/2018    G0283               44.00
53946   Florida   Spine   0101685830101099   7/14/2018    Bill     12/10/2018    98941               88.00
53947   Florida   Spine   0101685830101099   7/14/2018    Bill     12/10/2018    97530               90.00
53948   Florida   Spine   0101685830101099   7/14/2018    Bill     12/10/2018    97110               77.00
53949   Florida   Spine   0101685830101099   7/14/2018    Bill     12/10/2018    97039               44.00
53950   Florida   Spine   0101685830101099   7/14/2018    Bill     12/10/2018    97140               72.00
53951   Florida   Spine   0101685830101099   7/14/2018    Bill     12/10/2018    97010               60.00
53952   Florida   Spine   0101685830101099   7/14/2018    Bill     12/10/2018    G0283               44.00
53953   Florida   Spine   0414502570101027   6/11/2018    Bill     12/10/2018    99213              350.00
53954   Florida   Spine   0414502570101027   6/11/2018    Bill     12/10/2018    62323            2,000.00
53955   Florida   Spine   0414502570101027   6/11/2018    Bill     12/10/2018    J2001              105.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1059 of
                                                  2767

53956   Florida   Spine   0414502570101027   6/11/2018    Bill     12/10/2018    J0702            105.00
53957   Florida   Spine   0414502570101027   6/11/2018    Bill     12/10/2018    J3490             25.00
53958   Florida   Spine   0414502570101027   6/11/2018    Bill     12/10/2018    Q9965             25.00
53959   Florida   Spine   0581565190101054   8/18/2018    Bill     12/10/2018    98941             88.00
53960   Florida   Spine   0581565190101054   8/18/2018    Bill     12/10/2018    97530             90.00
53961   Florida   Spine   0581565190101054   8/18/2018    Bill     12/10/2018    97140             72.00
53962   Florida   Spine   0581565190101054   8/18/2018    Bill     12/10/2018    97010             60.00
53963   Florida   Spine   0581565190101054   8/18/2018    Bill     12/10/2018    G0283             44.00
53964   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    99211             77.00
53965   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    97530             90.00
53966   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    97112             77.00
53967   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    97140             72.00
53968   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    97010             60.00
53969   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    G0283             44.00
53970   Florida   Spine   0452822450101076   10/20/2018   Bill     12/10/2018    97110             77.00
53971   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    99211             77.00
53972   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    97530             90.00
53973   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    97110             77.00
53974   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    97112             77.00
53975   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    97140             72.00
53976   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    97010             60.00
53977   Florida   Spine   0413035320101022   9/15/2018    Bill     12/10/2018    G0283             44.00
53978   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    99211             77.00
53979   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97530             90.00
53980   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97110             77.00
53981   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97012             55.00
53982   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97140             72.00
53983   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97010             60.00
53984   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    G0283             44.00
53985   Florida   Spine   0425763400101028   8/22/2018    Bill     12/10/2018    99211             77.00
53986   Florida   Spine   0425763400101028   8/22/2018    Bill     12/10/2018    97110             77.00
53987   Florida   Spine   0425763400101028   8/22/2018    Bill     12/10/2018    97112             77.00
53988   Florida   Spine   0425763400101028   8/22/2018    Bill     12/10/2018    97140             72.00
53989   Florida   Spine   0425763400101028   8/22/2018    Bill     12/10/2018    97010             60.00
53990   Florida   Spine   0425763400101028   8/22/2018    Bill     12/10/2018    G0283             44.00
53991   Florida   Spine   0574407660101018   10/30/2018   Bill     12/10/2018    99203            275.00
53992   Florida   Spine   0574407660101018   10/30/2018   Bill     12/10/2018    97140             72.00
53993   Florida   Spine   0574407660101018   10/30/2018   Bill     12/10/2018    97035             44.00
53994   Florida   Spine   0574407660101018   10/30/2018   Bill     12/10/2018    97010             60.00
53995   Florida   Spine   0574407660101018   10/30/2018   Bill     12/10/2018    G0283             44.00
53996   Florida   Spine   0574407660101018   10/30/2018   Bill     12/10/2018    A4556             22.00
53997   Florida   Spine   0232900440101054   10/9/2018    Bill     12/10/2018    99211             77.00
53998   Florida   Spine   0232900440101054   10/9/2018    Bill     12/10/2018    97530             90.00
53999   Florida   Spine   0232900440101054   10/9/2018    Bill     12/10/2018    97110             77.00
54000   Florida   Spine   0232900440101054   10/9/2018    Bill     12/10/2018    97140             72.00
54001   Florida   Spine   0232900440101054   10/9/2018    Bill     12/10/2018    97012             55.00
54002   Florida   Spine   0232900440101054   10/9/2018    Bill     12/10/2018    97010             60.00
54003   Florida   Spine   0232900440101054   10/9/2018    Bill     12/10/2018    G0283             44.00
54004   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    99211             77.00
54005   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97530             90.00
54006   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1060 of
                                                  2767

54007   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97012            55.00
54008   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97140            72.00
54009   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97010            60.00
54010   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    G0283            44.00
54011   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    99211            77.00
54012   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97530            90.00
54013   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97112            77.00
54014   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97140            72.00
54015   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97035            44.00
54016   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97010            60.00
54017   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    G0283            44.00
54018   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    99211            77.00
54019   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    97530            90.00
54020   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    97110            77.00
54021   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    97140            72.00
54022   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    97010            60.00
54023   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    G0283            44.00
54024   Florida   Spine   0547354780101011   9/15/2018    Bill     12/10/2018    99211            77.00
54025   Florida   Spine   0547354780101011   9/15/2018    Bill     12/10/2018    97530            90.00
54026   Florida   Spine   0547354780101011   9/15/2018    Bill     12/10/2018    97112            77.00
54027   Florida   Spine   0547354780101011   9/15/2018    Bill     12/10/2018    97140            72.00
54028   Florida   Spine   0547354780101011   9/15/2018    Bill     12/10/2018    97010            60.00
54029   Florida   Spine   0547354780101011   9/15/2018    Bill     12/10/2018    G0283            44.00
54030   Florida   Spine   0358177500101021   9/1/2018     Bill     12/10/2018    99211            77.00
54031   Florida   Spine   0358177500101021   9/1/2018     Bill     12/10/2018    97530            90.00
54032   Florida   Spine   0358177500101021   9/1/2018     Bill     12/10/2018    97110            77.00
54033   Florida   Spine   0358177500101021   9/1/2018     Bill     12/10/2018    97112            77.00
54034   Florida   Spine   0358177500101021   9/1/2018     Bill     12/10/2018    97140            72.00
54035   Florida   Spine   0358177500101021   9/1/2018     Bill     12/10/2018    97010            60.00
54036   Florida   Spine   0358177500101021   9/1/2018     Bill     12/10/2018    99211            77.00
54037   Florida   Spine   0358177500101021   9/1/2018     Bill     12/10/2018    97530            90.00
54038   Florida   Spine   0358177500101021   9/1/2018     Bill     12/10/2018    97112            77.00
54039   Florida   Spine   0358177500101021   9/1/2018     Bill     12/10/2018    97140            72.00
54040   Florida   Spine   0358177500101021   9/1/2018     Bill     12/10/2018    97010            60.00
54041   Florida   Spine   0358177500101021   9/1/2018     Bill     12/10/2018    G0283            44.00
54042   Florida   Spine   0624873670101035   9/23/2018    Bill     12/10/2018    99211            77.00
54043   Florida   Spine   0624873670101035   9/23/2018    Bill     12/10/2018    97110            77.00
54044   Florida   Spine   0624873670101035   9/23/2018    Bill     12/10/2018    97112            77.00
54045   Florida   Spine   0624873670101035   9/23/2018    Bill     12/10/2018    97140            72.00
54046   Florida   Spine   0624873670101035   9/23/2018    Bill     12/10/2018    97010            60.00
54047   Florida   Spine   0624873670101035   9/23/2018    Bill     12/10/2018    G0283            44.00
54048   Florida   Spine   0578487350101037   7/2/2018     Bill     12/10/2018    99211            77.00
54049   Florida   Spine   0578487350101037   7/2/2018     Bill     12/10/2018    97110            77.00
54050   Florida   Spine   0578487350101037   7/2/2018     Bill     12/10/2018    97112            77.00
54051   Florida   Spine   0578487350101037   7/2/2018     Bill     12/10/2018    97140            72.00
54052   Florida   Spine   0578487350101037   7/2/2018     Bill     12/10/2018    97010            60.00
54053   Florida   Spine   0578487350101037   7/2/2018     Bill     12/10/2018    G0283            44.00
54054   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    99211            77.00
54055   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    97530            90.00
54056   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    97112            77.00
54057   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1061 of
                                                  2767

54058   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    G0283             44.00
54059   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    97010             60.00
54060   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    97035             44.00
54061   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    98941             88.00
54062   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    97530             90.00
54063   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    97039             44.00
54064   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    97140             72.00
54065   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    97035             44.00
54066   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    97010             60.00
54067   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    G0283             44.00
54068   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    99211             77.00
54069   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97530             90.00
54070   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97039             44.00
54071   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97140             72.00
54072   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97035             44.00
54073   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97010             60.00
54074   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    G0283             44.00
54075   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    99203            275.00
54076   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    97039             44.00
54077   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    97010             60.00
54078   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    G0283             44.00
54079   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    A4556             22.00
54080   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    99211             77.00
54081   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97530             90.00
54082   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97110             77.00
54083   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97140             72.00
54084   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    G0283             44.00
54085   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97010             60.00
54086   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97039             44.00
54087   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    99211             77.00
54088   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    97140             72.00
54089   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    G0283             44.00
54090   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    97010             60.00
54091   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    97039             44.00
54092   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    99211             77.00
54093   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97530             90.00
54094   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97110             77.00
54095   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97140             72.00
54096   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    G0283             44.00
54097   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97010             60.00
54098   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97039             44.00
54099   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    99211             77.00
54100   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97530             90.00
54101   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97112             77.00
54102   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97140             72.00
54103   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    G0283             44.00
54104   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97010             60.00
54105   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97035             44.00
54106   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    98941             88.00
54107   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97530             90.00
54108   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1062 of
                                                  2767

54109   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97039             44.00
54110   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97035             44.00
54111   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97010             60.00
54112   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    G0283             44.00
54113   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    99211             77.00
54114   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    97110             77.00
54115   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    97112             77.00
54116   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    97140             72.00
54117   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    G0283             44.00
54118   Florida   Spine   0564386410101084   8/30/2018    Bill     12/10/2018    97010             60.00
54119   Florida   Spine   0532247620101018   9/28/2018    Bill     12/10/2018    99211             77.00
54120   Florida   Spine   0532247620101018   9/28/2018    Bill     12/10/2018    97530             90.00
54121   Florida   Spine   0532247620101018   9/28/2018    Bill     12/10/2018    97112             77.00
54122   Florida   Spine   0532247620101018   9/28/2018    Bill     12/10/2018    97140             72.00
54123   Florida   Spine   0532247620101018   9/28/2018    Bill     12/10/2018    G0283             44.00
54124   Florida   Spine   0532247620101018   9/28/2018    Bill     12/10/2018    97010             60.00
54125   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    99212            105.00
54126   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    97110             77.00
54127   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    97112             77.00
54128   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    97012             55.00
54129   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    97140             72.00
54130   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    97010             60.00
54131   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    G0283             44.00
54132   Florida   Spine   0549709630101024   9/15/2018    Bill     12/10/2018    98941             88.00
54133   Florida   Spine   0282912660101028   10/19/2018   Bill     12/10/2018    99212            105.00
54134   Florida   Spine   0282912660101028   10/19/2018   Bill     12/10/2018    97530             90.00
54135   Florida   Spine   0282912660101028   10/19/2018   Bill     12/10/2018    97110             77.00
54136   Florida   Spine   0282912660101028   10/19/2018   Bill     12/10/2018    97140             72.00
54137   Florida   Spine   0282912660101028   10/19/2018   Bill     12/10/2018    97010             60.00
54138   Florida   Spine   0282912660101028   10/19/2018   Bill     12/10/2018    G0283             44.00
54139   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    99211             77.00
54140   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    97110             77.00
54141   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    97112             77.00
54142   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    97140             72.00
54143   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    97010             60.00
54144   Florida   Spine   0538604060101078   9/24/2018    Bill     12/10/2018    G0283             44.00
54145   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    98941             88.00
54146   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97110             77.00
54147   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97112             77.00
54148   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97012             55.00
54149   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97140             72.00
54150   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    97010             60.00
54151   Florida   Spine   0284599390101077   10/13/2018   Bill     12/10/2018    G0283             44.00
54152   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    99211             77.00
54153   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97530             90.00
54154   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97110             77.00
54155   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97140             72.00
54156   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    G0283             44.00
54157   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97010             60.00
54158   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    99211             77.00
54159   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1063 of
                                                  2767

54160   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    97110            77.00
54161   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    97112            77.00
54162   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    97140            72.00
54163   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    G0283            44.00
54164   Florida   Spine   0340532940101083   9/5/2018     Bill     12/10/2018    97010            60.00
54165   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    99211            77.00
54166   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    97530            90.00
54167   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    97110            77.00
54168   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    97112            77.00
54169   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    97140            72.00
54170   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    G0283            44.00
54171   Florida   Spine   0582435740101013   10/28/2018   Bill     12/10/2018    97010            60.00
54172   Florida   Spine   0182226700101067   9/14/2018    Bill     12/10/2018    99211            77.00
54173   Florida   Spine   0182226700101067   9/14/2018    Bill     12/10/2018    97530            90.00
54174   Florida   Spine   0182226700101067   9/14/2018    Bill     12/10/2018    97112            77.00
54175   Florida   Spine   0182226700101067   9/14/2018    Bill     12/10/2018    97140            72.00
54176   Florida   Spine   0182226700101067   9/14/2018    Bill     12/10/2018    G0283            44.00
54177   Florida   Spine   0182226700101067   9/14/2018    Bill     12/10/2018    97010            60.00
54178   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    99211            77.00
54179   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97530            90.00
54180   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97110            77.00
54181   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97140            72.00
54182   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    G0283            44.00
54183   Florida   Spine   0632317120101013   8/20/2018    Bill     12/10/2018    97010            60.00
54184   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    99211            77.00
54185   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    97530            90.00
54186   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    97110            77.00
54187   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    97112            77.00
54188   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    97140            72.00
54189   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    G0283            44.00
54190   Florida   Spine   0440823070101079   9/30/2018    Bill     12/10/2018    97010            60.00
54191   Florida   Spine   0182226700101067   9/14/2018    Bill     12/10/2018    99211            77.00
54192   Florida   Spine   0182226700101067   9/14/2018    Bill     12/10/2018    97530            90.00
54193   Florida   Spine   0182226700101067   9/14/2018    Bill     12/10/2018    97112            77.00
54194   Florida   Spine   0182226700101067   9/14/2018    Bill     12/10/2018    97140            72.00
54195   Florida   Spine   0182226700101067   9/14/2018    Bill     12/10/2018    G0283            44.00
54196   Florida   Spine   0182226700101067   9/14/2018    Bill     12/10/2018    97010            60.00
54197   Florida   Spine   0628284460101019   10/25/2018   Bill     12/10/2018    99211            77.00
54198   Florida   Spine   0628284460101019   10/25/2018   Bill     12/10/2018    97530            90.00
54199   Florida   Spine   0628284460101019   10/25/2018   Bill     12/10/2018    97110            77.00
54200   Florida   Spine   0628284460101019   10/25/2018   Bill     12/10/2018    97140            72.00
54201   Florida   Spine   0628284460101019   10/25/2018   Bill     12/10/2018    97010            60.00
54202   Florida   Spine   0628284460101019   10/25/2018   Bill     12/10/2018    G0283            44.00
54203   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    99211            77.00
54204   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    97110            77.00
54205   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    97112            77.00
54206   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    97140            72.00
54207   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    97010            60.00
54208   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    G0283            44.00
54209   Florida   Spine   0399892390101037   9/25/2018    Bill     12/10/2018    98941            88.00
54210   Florida   Spine   0399892390101037   9/25/2018    Bill     12/10/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1064 of
                                                  2767

54211   Florida   Spine   0399892390101037   9/25/2018    Bill     12/10/2018    97012            55.00
54212   Florida   Spine   0399892390101037   9/25/2018    Bill     12/10/2018    97140            72.00
54213   Florida   Spine   0399892390101037   9/25/2018    Bill     12/10/2018    97035            44.00
54214   Florida   Spine   0399892390101037   9/25/2018    Bill     12/10/2018    97010            60.00
54215   Florida   Spine   0399892390101037   9/25/2018    Bill     12/10/2018    G0283            44.00
54216   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    99211            77.00
54217   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97530            90.00
54218   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97110            77.00
54219   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97012            55.00
54220   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97140            72.00
54221   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97010            60.00
54222   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    G0283            44.00
54223   Florida   Spine   0610658470101020   8/21/2018    Bill     12/10/2018    98941            88.00
54224   Florida   Spine   0610658470101020   8/21/2018    Bill     12/10/2018    97530            90.00
54225   Florida   Spine   0610658470101020   8/21/2018    Bill     12/10/2018    97110            77.00
54226   Florida   Spine   0610658470101020   8/21/2018    Bill     12/10/2018    97012            55.00
54227   Florida   Spine   0610658470101020   8/21/2018    Bill     12/10/2018    97140            72.00
54228   Florida   Spine   0610658470101020   8/21/2018    Bill     12/10/2018    97010            60.00
54229   Florida   Spine   0610658470101020   8/21/2018    Bill     12/10/2018    G0283            44.00
54230   Florida   Spine   0076778310101050   8/14/2018    Bill     12/10/2018    99211            77.00
54231   Florida   Spine   0076778310101050   8/14/2018    Bill     12/10/2018    97530            90.00
54232   Florida   Spine   0076778310101050   8/14/2018    Bill     12/10/2018    97112            77.00
54233   Florida   Spine   0076778310101050   8/14/2018    Bill     12/10/2018    97140            72.00
54234   Florida   Spine   0076778310101050   8/14/2018    Bill     12/10/2018    97010            60.00
54235   Florida   Spine   0076778310101050   8/14/2018    Bill     12/10/2018    G0283            44.00
54236   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    99211            77.00
54237   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    97530            90.00
54238   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    97110            77.00
54239   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    97140            72.00
54240   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    97035            44.00
54241   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    97010            60.00
54242   Florida   Spine   0339570710101258   10/12/2018   Bill     12/10/2018    G0283            44.00
54243   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    99211            77.00
54244   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    97530            90.00
54245   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    97112            77.00
54246   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    97140            72.00
54247   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    97010            60.00
54248   Florida   Spine   0640612610101014   9/16/2018    Bill     12/10/2018    G0283            44.00
54249   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    99211            77.00
54250   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97530            90.00
54251   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97112            77.00
54252   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97140            72.00
54253   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    G0283            44.00
54254   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97010            60.00
54255   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97035            44.00
54256   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    99211            77.00
54257   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    97110            77.00
54258   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    97112            77.00
54259   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    97140            72.00
54260   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    97010            60.00
54261   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1065 of
                                                  2767

54262   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    98941               88.00
54263   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    97530               90.00
54264   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    97112               77.00
54265   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    97140               72.00
54266   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    97010               60.00
54267   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    G0283               44.00
54268   Florida   Spine   0604261670101045   8/25/2018    Bill     12/10/2018    98943               72.00
54269   Florida   Spine   0604261670101045   8/25/2018    Bill     12/10/2018    98940               72.00
54270   Florida   Spine   0604261670101045   8/25/2018    Bill     12/10/2018    97530               90.00
54271   Florida   Spine   0604261670101045   8/25/2018    Bill     12/10/2018    97140               72.00
54272   Florida   Spine   0604261670101045   8/25/2018    Bill     12/10/2018    97010               60.00
54273   Florida   Spine   0604261670101045   8/25/2018    Bill     12/10/2018    G0283               44.00
54274   Florida   Spine   0585144210101035   7/31/2018    Bill     12/10/2018    99213              350.00
54275   Florida   Spine   0585144210101035   7/31/2018    Bill     12/10/2018    62323            2,000.00
54276   Florida   Spine   0585144210101035   7/31/2018    Bill     12/10/2018    J2001              105.00
54277   Florida   Spine   0585144210101035   7/31/2018    Bill     12/10/2018    Q9965               25.00
54278   Florida   Spine   0585144210101035   7/31/2018    Bill     12/10/2018    J1020               35.00
54279   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    99211               77.00
54280   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97530               90.00
54281   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97110               77.00
54282   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97140               72.00
54283   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97010               60.00
54284   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    G0283               44.00
54285   Florida   Spine   0593487470101017   11/3/2018    Bill     12/10/2018    99211               77.00
54286   Florida   Spine   0593487470101017   11/3/2018    Bill     12/10/2018    97530               90.00
54287   Florida   Spine   0593487470101017   11/3/2018    Bill     12/10/2018    97110               77.00
54288   Florida   Spine   0593487470101017   11/3/2018    Bill     12/10/2018    97140               72.00
54289   Florida   Spine   0593487470101017   11/3/2018    Bill     12/10/2018    97010               60.00
54290   Florida   Spine   0593487470101017   11/3/2018    Bill     12/10/2018    G0283               44.00
54291   Florida   Spine   0563659020101012   11/10/2018   Bill     12/10/2018    99203              500.00
54292   Florida   Spine   0548259410101084   10/20/2018   Bill     12/10/2018    99213              350.00
54293   Florida   Spine   0548259410101084   10/20/2018   Bill     12/10/2018    99213              350.00
54294   Florida   Spine   0581565190101054   8/18/2018    Bill     12/10/2018    99211               77.00
54295   Florida   Spine   0581565190101054   8/18/2018    Bill     12/10/2018    97110               77.00
54296   Florida   Spine   0581565190101054   8/18/2018    Bill     12/10/2018    97140               72.00
54297   Florida   Spine   0581565190101054   8/18/2018    Bill     12/10/2018    97010               60.00
54298   Florida   Spine   0581565190101054   8/18/2018    Bill     12/10/2018    G0283               44.00
54299   Florida   Spine   0581565190101054   8/18/2018    Bill     12/10/2018    97112               77.00
54300   Florida   Spine   0581565190101054   8/18/2018    Bill     12/10/2018    97012               55.00
54301   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    98941               88.00
54302   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    99213              193.00
54303   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    97530               90.00
54304   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    97140               72.00
54305   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    97010               60.00
54306   Florida   Spine   0609243290101014   4/23/2018    Bill     12/10/2018    G0283               44.00
54307   Florida   Spine   0615126400101010   8/26/2018    Bill     12/10/2018    99213              350.00
54308   Florida   Spine   0615126400101010   8/26/2018    Bill     12/10/2018    64493            3,600.00
54309   Florida   Spine   0615126400101010   8/26/2018    Bill     12/10/2018    64494            1,800.00
54310   Florida   Spine   0615126400101010   8/26/2018    Bill     12/10/2018    64495              900.00
54311   Florida   Spine   0615126400101010   8/26/2018    Bill     12/10/2018    J2001               35.00
54312   Florida   Spine   0615126400101010   8/26/2018    Bill     12/10/2018    J1020               35.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1066 of
                                                  2767

54313   Florida   Spine   0615126400101010   8/26/2018    Bill     12/10/2018    Q9965            25.00
54314   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    99211            77.00
54315   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97530            90.00
54316   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97110            77.00
54317   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97012            55.00
54318   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97140            72.00
54319   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97010            60.00
54320   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    G0283            44.00
54321   Florida   Spine   0448947090101066   9/17/2018    Bill     12/10/2018    99211            77.00
54322   Florida   Spine   0448947090101066   9/17/2018    Bill     12/10/2018    97530            90.00
54323   Florida   Spine   0448947090101066   9/17/2018    Bill     12/10/2018    97112            77.00
54324   Florida   Spine   0448947090101066   9/17/2018    Bill     12/10/2018    97140            72.00
54325   Florida   Spine   0448947090101066   9/17/2018    Bill     12/10/2018    97010            60.00
54326   Florida   Spine   0448947090101066   9/17/2018    Bill     12/10/2018    G0283            44.00
54327   Florida   Spine   0443427780101028   9/18/2018    Bill     12/10/2018    99211            77.00
54328   Florida   Spine   0443427780101028   9/18/2018    Bill     12/10/2018    97110            77.00
54329   Florida   Spine   0443427780101028   9/18/2018    Bill     12/10/2018    97112            77.00
54330   Florida   Spine   0443427780101028   9/18/2018    Bill     12/10/2018    97140            72.00
54331   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    99211            77.00
54332   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    97530            90.00
54333   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    97110            77.00
54334   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    97140            72.00
54335   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    97010            60.00
54336   Florida   Spine   0530469460101153   9/27/2018    Bill     12/10/2018    G0283            44.00
54337   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    99211            77.00
54338   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97530            90.00
54339   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97112            77.00
54340   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97140            72.00
54341   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97035            44.00
54342   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    97010            60.00
54343   Florida   Spine   0362012910101077   10/25/2018   Bill     12/10/2018    G0283            44.00
54344   Florida   Spine   0547354780101011   9/15/2018    Bill     12/10/2018    99211            77.00
54345   Florida   Spine   0547354780101011   9/15/2018    Bill     12/10/2018    97530            90.00
54346   Florida   Spine   0547354780101011   9/15/2018    Bill     12/10/2018    97112            77.00
54347   Florida   Spine   0547354780101011   9/15/2018    Bill     12/10/2018    97140            72.00
54348   Florida   Spine   0547354780101011   9/15/2018    Bill     12/10/2018    97010            60.00
54349   Florida   Spine   0547354780101011   9/15/2018    Bill     12/10/2018    G0283            44.00
54350   Florida   Spine   0588428840101029   9/3/2018     Bill     12/10/2018    99211            77.00
54351   Florida   Spine   0588428840101029   9/3/2018     Bill     12/10/2018    97110            77.00
54352   Florida   Spine   0588428840101029   9/3/2018     Bill     12/10/2018    97112            77.00
54353   Florida   Spine   0588428840101029   9/3/2018     Bill     12/10/2018    97140            72.00
54354   Florida   Spine   0588428840101029   9/3/2018     Bill     12/10/2018    97010            60.00
54355   Florida   Spine   0588428840101029   9/3/2018     Bill     12/10/2018    G0283            44.00
54356   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    99211            77.00
54357   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    97110            77.00
54358   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    97112            77.00
54359   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    97140            72.00
54360   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    97010            60.00
54361   Florida   Spine   0394319240101053   8/2/2018     Bill     12/10/2018    G0283            44.00
54362   Florida   Spine   0496113930101029   9/18/2018    Bill     12/10/2018    99211            77.00
54363   Florida   Spine   0496113930101029   9/18/2018    Bill     12/10/2018    97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1067 of
                                                  2767

54364   Florida   Spine   0496113930101029   9/18/2018    Bill     12/10/2018    97112             77.00
54365   Florida   Spine   0496113930101029   9/18/2018    Bill     12/10/2018    97140             72.00
54366   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    99211             77.00
54367   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    97530             90.00
54368   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    97110             77.00
54369   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    97140             72.00
54370   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    97010             60.00
54371   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    G0283             44.00
54372   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    99211             77.00
54373   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97110             77.00
54374   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97112             77.00
54375   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97140             72.00
54376   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    G0283             44.00
54377   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97010             60.00
54378   Florida   Spine   0470287970101071   10/29/2018   Bill     12/10/2018    99211             77.00
54379   Florida   Spine   0470287970101071   10/29/2018   Bill     12/10/2018    G0283             44.00
54380   Florida   Spine   0470287970101071   10/29/2018   Bill     12/10/2018    97010             60.00
54381   Florida   Spine   0470287970101071   10/29/2018   Bill     12/10/2018    97035             44.00
54382   Florida   Spine   0470287970101071   10/29/2018   Bill     12/10/2018    A4556             22.00
54383   Florida   Spine   0633704110101013   8/18/2018    Bill     12/10/2018    99211             77.00
54384   Florida   Spine   0633704110101013   8/18/2018    Bill     12/10/2018    97530             90.00
54385   Florida   Spine   0633704110101013   8/18/2018    Bill     12/10/2018    97110             77.00
54386   Florida   Spine   0633704110101013   8/18/2018    Bill     12/10/2018    97140             72.00
54387   Florida   Spine   0633704110101013   8/18/2018    Bill     12/10/2018    97010             60.00
54388   Florida   Spine   0633704110101013   8/18/2018    Bill     12/10/2018    G0283             44.00
54389   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    99211             77.00
54390   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97110             77.00
54391   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97112             77.00
54392   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97140             72.00
54393   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    G0283             44.00
54394   Florida   Spine   0522201450101038   9/13/2018    Bill     12/10/2018    97010             60.00
54395   Florida   Spine   0594745790101010   10/20/2018   Bill     12/10/2018    99213            350.00
54396   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    98940             72.00
54397   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    97530             90.00
54398   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    97039             44.00
54399   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    97140             72.00
54400   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    97035             44.00
54401   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    97010             60.00
54402   Florida   Spine   0563224060101065   11/11/2018   Bill     12/10/2018    G0283             44.00
54403   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    98941             88.00
54404   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    97530             90.00
54405   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    97012             55.00
54406   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    97140             72.00
54407   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    97035             44.00
54408   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    97010             60.00
54409   Florida   Spine   0085140980101192   10/27/2018   Bill     12/10/2018    G0283             44.00
54410   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    99211             77.00
54411   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    97530             90.00
54412   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    97110             77.00
54413   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    97112             77.00
54414   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1068 of
                                                  2767

54415   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    G0283             44.00
54416   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    97010             60.00
54417   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    99211             77.00
54418   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97012             55.00
54419   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97530             90.00
54420   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97140             72.00
54421   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97035             44.00
54422   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97010             60.00
54423   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    G0283             44.00
54424   Florida   Spine   0450027330101070   11/3/2018    Bill     12/10/2018    99211             77.00
54425   Florida   Spine   0450027330101070   11/3/2018    Bill     12/10/2018    97530             90.00
54426   Florida   Spine   0450027330101070   11/3/2018    Bill     12/10/2018    97140             72.00
54427   Florida   Spine   0450027330101070   11/3/2018    Bill     12/10/2018    97010             60.00
54428   Florida   Spine   0541932450101035   9/25/2018    Bill     12/10/2018    99211             77.00
54429   Florida   Spine   0541932450101035   9/25/2018    Bill     12/10/2018    97530             90.00
54430   Florida   Spine   0541932450101035   9/25/2018    Bill     12/10/2018    97112             77.00
54431   Florida   Spine   0541932450101035   9/25/2018    Bill     12/10/2018    97140             72.00
54432   Florida   Spine   0541932450101035   9/25/2018    Bill     12/10/2018    97010             60.00
54433   Florida   Spine   0541932450101035   9/25/2018    Bill     12/10/2018    G0283             44.00
54434   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    98940             72.00
54435   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    97530             90.00
54436   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    97039             44.00
54437   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    98943             72.00
54438   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    97140             72.00
54439   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    97010             60.00
54440   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    G0283             44.00
54441   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    99211             77.00
54442   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97530             90.00
54443   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97110             77.00
54444   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97140             72.00
54445   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    G0283             44.00
54446   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97010             60.00
54447   Florida   Spine   0591217000101027   10/5/2018    Bill     12/10/2018    97039             44.00
54448   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    99203            275.00
54449   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    97140             72.00
54450   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    G0283             44.00
54451   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    97010             60.00
54452   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    97035             44.00
54453   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    A4556             22.00
54454   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    99211             77.00
54455   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97530             90.00
54456   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97110             77.00
54457   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97140             72.00
54458   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    G0283             44.00
54459   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97010             60.00
54460   Florida   Spine   0440635430101064   11/8/2018    Bill     12/10/2018    97012             55.00
54461   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    99211             77.00
54462   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97530             90.00
54463   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97112             77.00
54464   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97140             72.00
54465   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1069 of
                                                  2767

54466   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97010            60.00
54467   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97035            44.00
54468   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    98941            88.00
54469   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97530            90.00
54470   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97140            72.00
54471   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97039            44.00
54472   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97035            44.00
54473   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    97010            60.00
54474   Florida   Spine   0272974140101046   11/9/2018    Bill     12/10/2018    G0283            44.00
54475   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    99211            77.00
54476   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    97140            72.00
54477   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    G0283            44.00
54478   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    97010            60.00
54479   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    97035            44.00
54480   Florida   Spine   0220025950101080   11/5/2018    Bill     12/10/2018    97039            44.00
54481   Florida   Spine   0069025630101090   10/30/2018   Bill     12/10/2018    99211            77.00
54482   Florida   Spine   0069025630101090   10/30/2018   Bill     12/10/2018    97010            60.00
54483   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    99211            77.00
54484   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    97530            90.00
54485   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    97112            77.00
54486   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    97140            72.00
54487   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    G0283            44.00
54488   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    97010            60.00
54489   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    97035            44.00
54490   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    99211            77.00
54491   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    97110            77.00
54492   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    97112            77.00
54493   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    97140            72.00
54494   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    97010            60.00
54495   Florida   Spine   0637247140101013   9/15/2018    Bill     12/10/2018    G0283            44.00
54496   Florida   Spine   0617742500101045   10/16/2018   Bill     12/10/2018    99211            77.00
54497   Florida   Spine   0617742500101045   10/16/2018   Bill     12/10/2018    97530            90.00
54498   Florida   Spine   0617742500101045   10/16/2018   Bill     12/10/2018    97112            77.00
54499   Florida   Spine   0617742500101045   10/16/2018   Bill     12/10/2018    97140            72.00
54500   Florida   Spine   0617742500101045   10/16/2018   Bill     12/10/2018    G0283            44.00
54501   Florida   Spine   0617742500101045   10/16/2018   Bill     12/10/2018    97010            60.00
54502   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    99211            77.00
54503   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97530            90.00
54504   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97112            77.00
54505   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97140            72.00
54506   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    G0283            44.00
54507   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97010            60.00
54508   Florida   Spine   0177712150101068   11/4/2018    Bill     12/10/2018    97035            44.00
54509   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    99211            77.00
54510   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97530            90.00
54511   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97110            77.00
54512   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97012            55.00
54513   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97140            72.00
54514   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    97010            60.00
54515   Florida   Spine   0602339590101030   9/29/2018    Bill     12/10/2018    G0283            44.00
54516   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1070 of
                                                  2767

54517   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    97110             77.00
54518   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    97112             77.00
54519   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    97140             72.00
54520   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    97010             60.00
54521   Florida   Spine   0418490000101112   10/16/2018   Bill     12/10/2018    G0283             44.00
54522   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    99211             77.00
54523   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    97530             90.00
54524   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    97112             77.00
54525   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    97140             72.00
54526   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    97010             60.00
54527   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    G0283             44.00
54528   Florida   Spine   0604261670101052   8/28/2018    Bill     12/10/2018    97039             44.00
54529   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    99211             77.00
54530   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    97530             90.00
54531   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    97110             77.00
54532   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    97112             77.00
54533   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    97140             72.00
54534   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    G0283             44.00
54535   Florida   Spine   0413886060101105   8/31/2018    Bill     12/10/2018    97010             60.00
54536   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    99211             77.00
54537   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    97530             90.00
54538   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    97110             77.00
54539   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    97140             72.00
54540   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    97010             60.00
54541   Florida   Spine   0394625550101073   10/22/2018   Bill     12/10/2018    G0283             44.00
54542   Florida   Spine   0604261670101045   8/25/2018    Bill     12/10/2018    99211             77.00
54543   Florida   Spine   0604261670101045   8/25/2018    Bill     12/10/2018    97012             55.00
54544   Florida   Spine   0604261670101045   8/25/2018    Bill     12/10/2018    97530             90.00
54545   Florida   Spine   0604261670101045   8/25/2018    Bill     12/10/2018    97140             72.00
54546   Florida   Spine   0604261670101045   8/25/2018    Bill     12/10/2018    97010             60.00
54547   Florida   Spine   0604261670101045   8/25/2018    Bill     12/10/2018    G0283             44.00
54548   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    99213            193.00
54549   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    97530             90.00
54550   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    97110             77.00
54551   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    97112             77.00
54552   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    97140             72.00
54553   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    G0283             44.00
54554   Florida   Spine   0636194630101015   8/21/2018    Bill     12/10/2018    97010             60.00
54555   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    99211             77.00
54556   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97530             90.00
54557   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97110             77.00
54558   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97140             72.00
54559   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    97010             60.00
54560   Florida   Spine   0622783570101013   11/1/2018    Bill     12/10/2018    G0283             44.00
54561   Florida   Spine   0562742940101063   8/13/2018    Bill     12/10/2018    99213            193.00
54562   Florida   Spine   0562742940101063   8/13/2018    Bill     12/10/2018    97530             90.00
54563   Florida   Spine   0562742940101063   8/13/2018    Bill     12/10/2018    97140             72.00
54564   Florida   Spine   0562742940101063   8/13/2018    Bill     12/10/2018    97010             60.00
54565   Florida   Spine   0562742940101063   8/13/2018    Bill     12/10/2018    G0283             44.00
54566   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    99211             77.00
54567   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1071 of
                                                  2767

54568   Florida   Spine   0589922030101020   11/8/2018   Bill      12/10/2018    97110             77.00
54569   Florida   Spine   0589922030101020   11/8/2018   Bill      12/10/2018    97140             72.00
54570   Florida   Spine   0589922030101020   11/8/2018   Bill      12/10/2018    97010             60.00
54571   Florida   Spine   0589922030101020   11/8/2018   Bill      12/10/2018    G0283             44.00
54572   Florida   Spine   0602339590101030   9/29/2018   Bill      12/10/2018    99211             77.00
54573   Florida   Spine   0602339590101030   9/29/2018   Bill      12/10/2018    97530             90.00
54574   Florida   Spine   0602339590101030   9/29/2018   Bill      12/10/2018    97110             77.00
54575   Florida   Spine   0602339590101030   9/29/2018   Bill      12/10/2018    97012             55.00
54576   Florida   Spine   0602339590101030   9/29/2018   Bill      12/10/2018    97140             72.00
54577   Florida   Spine   0602339590101030   9/29/2018   Bill      12/10/2018    97010             60.00
54578   Florida   Spine   0602339590101030   9/29/2018   Bill      12/10/2018    G0283             44.00
54579   Florida   Spine   0531786330101082   9/5/2018    Bill      12/10/2018    99212            105.00
54580   Florida   Spine   0531786330101082   9/5/2018    Bill      12/10/2018    97530             90.00
54581   Florida   Spine   0531786330101082   9/5/2018    Bill      12/10/2018    97110             77.00
54582   Florida   Spine   0531786330101082   9/5/2018    Bill      12/10/2018    97012             55.00
54583   Florida   Spine   0531786330101082   9/5/2018    Bill      12/10/2018    97140             72.00
54584   Florida   Spine   0531786330101082   9/5/2018    Bill      12/10/2018    97010             60.00
54585   Florida   Spine   0531786330101082   9/5/2018    Bill      12/10/2018    G0283             44.00
54586   Florida   Spine   0600759760101019   8/24/2018   Bill      12/10/2018    99211             77.00
54587   Florida   Spine   0600759760101019   8/24/2018   Bill      12/10/2018    97530             90.00
54588   Florida   Spine   0600759760101019   8/24/2018   Bill      12/10/2018    97110             77.00
54589   Florida   Spine   0600759760101019   8/24/2018   Bill      12/10/2018    97012             55.00
54590   Florida   Spine   0600759760101019   8/24/2018   Bill      12/10/2018    97140             72.00
54591   Florida   Spine   0600759760101019   8/24/2018   Bill      12/10/2018    97010             60.00
54592   Florida   Spine   0600759760101019   8/24/2018   Bill      12/10/2018    G0283             44.00
54593   Florida   Spine   0588428840101029   9/3/2018    Bill      12/10/2018    99211             77.00
54594   Florida   Spine   0588428840101029   9/3/2018    Bill      12/10/2018    97110             77.00
54595   Florida   Spine   0588428840101029   9/3/2018    Bill      12/10/2018    97112             77.00
54596   Florida   Spine   0588428840101029   9/3/2018    Bill      12/10/2018    97140             72.00
54597   Florida   Spine   0588428840101029   9/3/2018    Bill      12/10/2018    97010             60.00
54598   Florida   Spine   0588428840101029   9/3/2018    Bill      12/10/2018    G0283             44.00
54599   Florida   Spine   0394319240101053   8/2/2018    Bill      12/10/2018    99211             77.00
54600   Florida   Spine   0394319240101053   8/2/2018    Bill      12/10/2018    97530             90.00
54601   Florida   Spine   0394319240101053   8/2/2018    Bill      12/10/2018    97110             77.00
54602   Florida   Spine   0394319240101053   8/2/2018    Bill      12/10/2018    97112             77.00
54603   Florida   Spine   0394319240101053   8/2/2018    Bill      12/10/2018    97140             72.00
54604   Florida   Spine   0394319240101053   8/2/2018    Bill      12/10/2018    97010             60.00
54605   Florida   Spine   0394319240101053   8/2/2018    Bill      12/10/2018    G0283             44.00
54606   Florida   Spine   0455853700101043   8/15/2018   Bill      12/10/2018    99211             77.00
54607   Florida   Spine   0455853700101043   8/15/2018   Bill      12/10/2018    97110             77.00
54608   Florida   Spine   0455853700101043   8/15/2018   Bill      12/10/2018    97112             77.00
54609   Florida   Spine   0455853700101043   8/15/2018   Bill      12/10/2018    97140             72.00
54610   Florida   Spine   0455853700101043   8/15/2018   Bill      12/10/2018    97010             60.00
54611   Florida   Spine   0455853700101043   8/15/2018   Bill      12/10/2018    G0283             44.00
54612   Florida   Spine   0629799360101032   9/7/2018    Bill      12/10/2018    99211             77.00
54613   Florida   Spine   0629799360101032   9/7/2018    Bill      12/10/2018    97530             90.00
54614   Florida   Spine   0629799360101032   9/7/2018    Bill      12/10/2018    97110             77.00
54615   Florida   Spine   0629799360101032   9/7/2018    Bill      12/10/2018    97140             72.00
54616   Florida   Spine   0629799360101032   9/7/2018    Bill      12/10/2018    97010             60.00
54617   Florida   Spine   0629799360101032   9/7/2018    Bill      12/10/2018    G0283             44.00
54618   Florida   Spine   0542578710101015   11/4/2018   Bill      12/10/2018    99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1072 of
                                                  2767

54619   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    97530            90.00
54620   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    97112            77.00
54621   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    97140            72.00
54622   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    G0283            44.00
54623   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    97010            60.00
54624   Florida   Spine   0542578710101015   11/4/2018    Bill     12/10/2018    97035            44.00
54625   Florida   Spine   0470287970101071   10/29/2018   Bill     12/10/2018    99211            77.00
54626   Florida   Spine   0470287970101071   10/29/2018   Bill     12/10/2018    G0283            44.00
54627   Florida   Spine   0470287970101071   10/29/2018   Bill     12/10/2018    97010            60.00
54628   Florida   Spine   0470287970101071   10/29/2018   Bill     12/10/2018    97035            44.00
54629   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    99211            77.00
54630   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97530            90.00
54631   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97110            77.00
54632   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97140            72.00
54633   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    97010            60.00
54634   Florida   Spine   0589922030101020   11/8/2018    Bill     12/10/2018    G0283            44.00
54635   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    99211            77.00
54636   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    97530            90.00
54637   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    97110            77.00
54638   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    97112            77.00
54639   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    97140            72.00
54640   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    G0283            44.00
54641   Florida   Spine   0471870030101030   8/23/2018    Bill     12/10/2018    97010            60.00
54642   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    99211            77.00
54643   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97012            55.00
54644   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97530            90.00
54645   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97140            72.00
54646   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97035            44.00
54647   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    97010            60.00
54648   Florida   Spine   0439274250101096   11/11/2018   Bill     12/10/2018    G0283            44.00
54649   Florida   Spine   0586247710101030   10/2/2018    Bill     12/10/2018    99211            77.00
54650   Florida   Spine   0586247710101030   10/2/2018    Bill     12/10/2018    97530            90.00
54651   Florida   Spine   0586247710101030   10/2/2018    Bill     12/10/2018    97110            77.00
54652   Florida   Spine   0586247710101030   10/2/2018    Bill     12/10/2018    97140            72.00
54653   Florida   Spine   0586247710101030   10/2/2018    Bill     12/10/2018    97110            60.00
54654   Florida   Spine   0586247710101030   10/2/2018    Bill     12/10/2018    G0283            44.00
54655   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    99211            77.00
54656   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    97530            90.00
54657   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    97039            44.00
54658   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    97140            72.00
54659   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    97035            44.00
54660   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    97010            60.00
54661   Florida   Spine   0566006840101037   11/20/2018   Bill     12/10/2018    G0283            44.00
54662   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    99211            77.00
54663   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    97530            90.00
54664   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    97112            77.00
54665   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    97140            72.00
54666   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    G0283            44.00
54667   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    97010            60.00
54668   Florida   Spine   0542808700101026   10/14/2018   Bill     12/10/2018    97035            44.00
54669   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1073 of
                                                  2767

54670   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    G0283               44.00
54671   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    97010               60.00
54672   Florida   Spine   0178242940101284   9/21/2018    Bill     12/10/2018    97039               44.00
54673   Florida   Spine   0113846780101192   11/14/2018   Bill     12/10/2018    99203              500.00
54674   Florida   Spine   0189280400101136   7/23/2018    Bill     12/10/2018    99213              350.00
54675   Florida   Spine   0629799360101032   9/7/2018     Bill     12/10/2018    99203              500.00
54676   Florida   Spine   0386824120101016   7/4/2018     Bill     12/10/2018    99213              350.00
54677   Florida   Spine   0411076960101064   9/27/2018    Bill     12/10/2018    99203              500.00
54678   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    99213              350.00
54679   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    62321            2,100.00
54680   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    J2001              105.00
54681   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    J0702               35.00
54682   Florida   Spine   0463040140101029   9/29/2018    Bill     12/10/2018    Q9965               25.00
54683   Florida   Spine   0611345670101013   7/4/2018     Bill     12/10/2018    99213              350.00
54684   Florida   Spine   0309690060101041   7/17/2018    Bill     12/10/2018    99203              500.00
54685   Florida   Spine   0494780560101065   8/18/2018    Bill     12/10/2018    99213              350.00
54686   Florida   Spine   0411601940101031   7/17/2018    Bill     12/10/2018    99203              500.00
54687   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    G0283               44.00
54688   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    99211               77.00
54689   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    97530               90.00
54690   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    97110               77.00
54691   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    97112               77.00
54692   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    97140               72.00
54693   Florida   Spine   0333094770101070   9/20/2018    Bill     12/10/2018    97010               60.00
54694   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    99204              700.00
54695   Florida   Spine   0152120490101237   10/25/2018   Bill     12/17/2018    99203              500.00
54696   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    72141            1,950.00
54697   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    72148            1,950.00
54698   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    72148            1,950.00
54699   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    72141            1,950.00
54700   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    73221            1,750.00
54701   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    72148            1,950.00
54702   Florida   Spine   0362012910101077   10/25/2018   Bill     12/17/2018    72148            1,950.00
54703   Florida   Spine   0470287970101071   10/29/2018   Bill     12/17/2018    72148            1,950.00
54704   Florida   Spine   0463040140101029   9/29/2018    Bill     12/17/2018    72148            1,950.00
54705   Florida   Spine   0632854840101014   11/11/2018   Bill     12/17/2018    72141            1,950.00
54706   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    72141            1,950.00
54707   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    72148            1,950.00
54708   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    99211               77.00
54709   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97530               90.00
54710   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97110               77.00
54711   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97112               77.00
54712   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97140               72.00
54713   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97010               60.00
54714   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    G0283               44.00
54715   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    99211               77.00
54716   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97530               90.00
54717   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97110               77.00
54718   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97140               72.00
54719   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97035               44.00
54720   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1074 of
                                                  2767

54721   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97039             44.00
54722   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    99203            275.00
54723   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97110             77.00
54724   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97035             44.00
54725   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97010             60.00
54726   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    G0283             44.00
54727   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    A4556             22.00
54728   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    99211             77.00
54729   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97530             90.00
54730   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97112             77.00
54731   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97140             72.00
54732   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97035             44.00
54733   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97010             60.00
54734   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    G0283             44.00
54735   Florida   Spine   0394625550101073   10/22/2018   Bill     12/17/2018    99211             77.00
54736   Florida   Spine   0394625550101073   10/22/2018   Bill     12/17/2018    97110             77.00
54737   Florida   Spine   0394625550101073   10/22/2018   Bill     12/17/2018    97112             77.00
54738   Florida   Spine   0394625550101073   10/22/2018   Bill     12/17/2018    97140             72.00
54739   Florida   Spine   0394625550101073   10/22/2018   Bill     12/17/2018    97010             60.00
54740   Florida   Spine   0394625550101073   10/22/2018   Bill     12/17/2018    G0283             44.00
54741   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    99203            275.00
54742   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97010             60.00
54743   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    G0283             44.00
54744   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    A4556             22.00
54745   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97012             55.00
54746   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    99211             77.00
54747   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97530             90.00
54748   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97112             77.00
54749   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97140             72.00
54750   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97035             44.00
54751   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97010             60.00
54752   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    G0283             44.00
54753   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    99211             77.00
54754   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97530             90.00
54755   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97110             77.00
54756   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97140             72.00
54757   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97012             55.00
54758   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97010             60.00
54759   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    G0283             44.00
54760   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    99211             77.00
54761   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    97530             90.00
54762   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    97110             77.00
54763   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    97012             55.00
54764   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    97140             72.00
54765   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    97010             60.00
54766   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    G0283             44.00
54767   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    99211             77.00
54768   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97110             77.00
54769   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97112             77.00
54770   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97140             72.00
54771   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97012             55.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1075 of
                                                  2767

54772   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97010             60.00
54773   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    G0283             44.00
54774   Florida   Spine   0229577220101051   11/5/2018    Bill     12/17/2018    99211             77.00
54775   Florida   Spine   0229577220101051   11/5/2018    Bill     12/17/2018    97530             90.00
54776   Florida   Spine   0229577220101051   11/5/2018    Bill     12/17/2018    97012             55.00
54777   Florida   Spine   0229577220101051   11/5/2018    Bill     12/17/2018    97140             72.00
54778   Florida   Spine   0229577220101051   11/5/2018    Bill     12/17/2018    97035             44.00
54779   Florida   Spine   0229577220101051   11/5/2018    Bill     12/17/2018    97010             60.00
54780   Florida   Spine   0229577220101051   11/5/2018    Bill     12/17/2018    G0283             44.00
54781   Florida   Spine   0551288340101082   7/23/2018    Bill     12/17/2018    99211             77.00
54782   Florida   Spine   0551288340101082   7/23/2018    Bill     12/17/2018    97530             90.00
54783   Florida   Spine   0551288340101082   7/23/2018    Bill     12/17/2018    97110             77.00
54784   Florida   Spine   0551288340101082   7/23/2018    Bill     12/17/2018    97112             77.00
54785   Florida   Spine   0551288340101082   7/23/2018    Bill     12/17/2018    97140             72.00
54786   Florida   Spine   0551288340101082   7/23/2018    Bill     12/17/2018    97010             60.00
54787   Florida   Spine   0609769120101014   10/17/2018   Bill     12/17/2018    99211             77.00
54788   Florida   Spine   0609769120101014   10/17/2018   Bill     12/17/2018    97530             90.00
54789   Florida   Spine   0609769120101014   10/17/2018   Bill     12/17/2018    97110             77.00
54790   Florida   Spine   0609769120101014   10/17/2018   Bill     12/17/2018    97140             72.00
54791   Florida   Spine   0609769120101014   10/17/2018   Bill     12/17/2018    97010             60.00
54792   Florida   Spine   0609769120101014   10/17/2018   Bill     12/17/2018    G0283             44.00
54793   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    99211             77.00
54794   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97530             90.00
54795   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97110             77.00
54796   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97140             72.00
54797   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97010             60.00
54798   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    G0283             44.00
54799   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    99211             77.00
54800   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    97110             77.00
54801   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    97112             77.00
54802   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    97140             72.00
54803   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    97012             55.00
54804   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    97010             60.00
54805   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    G0283             44.00
54806   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    99212            105.00
54807   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    97530             90.00
54808   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    97110             77.00
54809   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    97140             72.00
54810   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    97010             60.00
54811   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    G0283             44.00
54812   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    A4556             22.00
54813   Florida   Spine   0473861090101133   10/10/2018   Bill     12/17/2018    99211             77.00
54814   Florida   Spine   0473861090101133   10/10/2018   Bill     12/17/2018    97530             90.00
54815   Florida   Spine   0473861090101133   10/10/2018   Bill     12/17/2018    97110             77.00
54816   Florida   Spine   0473861090101133   10/10/2018   Bill     12/17/2018    97012             55.00
54817   Florida   Spine   0473861090101133   10/10/2018   Bill     12/17/2018    97140             72.00
54818   Florida   Spine   0473861090101133   10/10/2018   Bill     12/17/2018    97010             60.00
54819   Florida   Spine   0473861090101133   10/10/2018   Bill     12/17/2018    G0283             44.00
54820   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    99211             77.00
54821   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    97530             90.00
54822   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1076 of
                                                  2767

54823   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    97012            55.00
54824   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    97140            72.00
54825   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    97010            60.00
54826   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    G0283            44.00
54827   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    99211            77.00
54828   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    97530            90.00
54829   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    97110            77.00
54830   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    97112            77.00
54831   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    97140            72.00
54832   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    97010            60.00
54833   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    G0283            44.00
54834   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    99211            77.00
54835   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    97110            77.00
54836   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    97112            77.00
54837   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    97140            72.00
54838   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    97010            60.00
54839   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    G0283            44.00
54840   Florida   Spine   0559547900101218   9/15/2018    Bill     12/17/2018    99211            77.00
54841   Florida   Spine   0559547900101218   9/15/2018    Bill     12/17/2018    97530            90.00
54842   Florida   Spine   0559547900101218   9/15/2018    Bill     12/17/2018    97140            72.00
54843   Florida   Spine   0559547900101218   9/15/2018    Bill     12/17/2018    97035            44.00
54844   Florida   Spine   0559547900101218   9/15/2018    Bill     12/17/2018    97010            60.00
54845   Florida   Spine   0559547900101218   9/15/2018    Bill     12/17/2018    G0283            44.00
54846   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    99211            77.00
54847   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    97530            90.00
54848   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    97110            77.00
54849   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    97112            77.00
54850   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    97140            72.00
54851   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    97010            60.00
54852   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    G0283            44.00
54853   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    99211            77.00
54854   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97530            90.00
54855   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97110            77.00
54856   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97140            72.00
54857   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97010            60.00
54858   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    G0283            44.00
54859   Florida   Spine   0564386410101084   8/30/2018    Bill     12/17/2018    98940            72.00
54860   Florida   Spine   0564386410101084   8/30/2018    Bill     12/17/2018    97530            90.00
54861   Florida   Spine   0564386410101084   8/30/2018    Bill     12/17/2018    97110            77.00
54862   Florida   Spine   0564386410101084   8/30/2018    Bill     12/17/2018    97140            72.00
54863   Florida   Spine   0564386410101084   8/30/2018    Bill     12/17/2018    97010            60.00
54864   Florida   Spine   0564386410101084   8/30/2018    Bill     12/17/2018    G0283            44.00
54865   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    99211            77.00
54866   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    97110            77.00
54867   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    97112            77.00
54868   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    97140            72.00
54869   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    97012            55.00
54870   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    97010            60.00
54871   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    G0283            44.00
54872   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    99211            77.00
54873   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1077 of
                                                  2767

54874   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97110             77.00
54875   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97140             72.00
54876   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97010             60.00
54877   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    G0283             44.00
54878   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    99212            105.00
54879   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97110             77.00
54880   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97112             77.00
54881   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97140             72.00
54882   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97010             60.00
54883   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    G0283             44.00
54884   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    99211             77.00
54885   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    97530             90.00
54886   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    97112             77.00
54887   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    97140             72.00
54888   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    97010             60.00
54889   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    G0283             44.00
54890   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    99211             77.00
54891   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    97530             90.00
54892   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    97110             77.00
54893   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    97112             77.00
54894   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    97140             72.00
54895   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    97010             60.00
54896   Florida   Spine   0506668640101021   9/27/2018    Bill     12/17/2018    99211             77.00
54897   Florida   Spine   0506668640101021   9/27/2018    Bill     12/17/2018    97530             90.00
54898   Florida   Spine   0506668640101021   9/27/2018    Bill     12/17/2018    97110             77.00
54899   Florida   Spine   0506668640101021   9/27/2018    Bill     12/17/2018    97140             72.00
54900   Florida   Spine   0506668640101021   9/27/2018    Bill     12/17/2018    97010             60.00
54901   Florida   Spine   0506668640101021   9/27/2018    Bill     12/17/2018    G0283             44.00
54902   Florida   Spine   0282912660101028   10/19/2018   Bill     12/17/2018    99211             77.00
54903   Florida   Spine   0282912660101028   10/19/2018   Bill     12/17/2018    97110             77.00
54904   Florida   Spine   0282912660101028   10/19/2018   Bill     12/17/2018    97112             77.00
54905   Florida   Spine   0282912660101028   10/19/2018   Bill     12/17/2018    97140             72.00
54906   Florida   Spine   0282912660101028   10/19/2018   Bill     12/17/2018    97010             60.00
54907   Florida   Spine   0282912660101028   10/19/2018   Bill     12/17/2018    G0283             44.00
54908   Florida   Spine   0413886060101105   8/31/2018    Bill     12/17/2018    99211             77.00
54909   Florida   Spine   0413886060101105   8/31/2018    Bill     12/17/2018    97530             90.00
54910   Florida   Spine   0413886060101105   8/31/2018    Bill     12/17/2018    97110             77.00
54911   Florida   Spine   0413886060101105   8/31/2018    Bill     12/17/2018    97112             77.00
54912   Florida   Spine   0413886060101105   8/31/2018    Bill     12/17/2018    97140             72.00
54913   Florida   Spine   0413886060101105   8/31/2018    Bill     12/17/2018    G0283             44.00
54914   Florida   Spine   0413886060101105   8/31/2018    Bill     12/17/2018    97010             60.00
54915   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    99211             77.00
54916   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97530             90.00
54917   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97110             77.00
54918   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97140             72.00
54919   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    G0283             44.00
54920   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97010             60.00
54921   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97039             44.00
54922   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    99211             77.00
54923   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    97530             90.00
54924   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1078 of
                                                  2767

54925   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    97140            72.00
54926   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    G0283            44.00
54927   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    97010            60.00
54928   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    97039            44.00
54929   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    99211            77.00
54930   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97530            90.00
54931   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97110            77.00
54932   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97140            72.00
54933   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    G0283            44.00
54934   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97010            60.00
54935   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97039            44.00
54936   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    98941            88.00
54937   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97530            90.00
54938   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97140            72.00
54939   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    G0283            44.00
54940   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97010            60.00
54941   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97035            44.00
54942   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97039            44.00
54943   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    98941            88.00
54944   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    97530            90.00
54945   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    97110            77.00
54946   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    97140            72.00
54947   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    G0283            44.00
54948   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    97010            60.00
54949   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    97039            44.00
54950   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    99211            77.00
54951   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    97530            90.00
54952   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    G0283            44.00
54953   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    97010            60.00
54954   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    97035            44.00
54955   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    97039            44.00
54956   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    99211            77.00
54957   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97530            90.00
54958   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97110            77.00
54959   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97112            77.00
54960   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97140            72.00
54961   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97010            60.00
54962   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    G0283            44.00
54963   Florida   Spine   0443427780101028   9/18/2018    Bill     12/17/2018    99211            77.00
54964   Florida   Spine   0443427780101028   9/18/2018    Bill     12/17/2018    97110            77.00
54965   Florida   Spine   0443427780101028   9/18/2018    Bill     12/17/2018    97112            77.00
54966   Florida   Spine   0443427780101028   9/18/2018    Bill     12/17/2018    97140            72.00
54967   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97039            44.00
54968   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    99211            77.00
54969   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97530            90.00
54970   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97110            77.00
54971   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97140            72.00
54972   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    G0283            44.00
54973   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97010            60.00
54974   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    99211            77.00
54975   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1079 of
                                                  2767

54976   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    97110            77.00
54977   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    97140            72.00
54978   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    G0283            44.00
54979   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    97010            60.00
54980   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    97039            44.00
54981   Florida   Spine   0576921340101014   6/15/2018    Bill     12/17/2018    99211            77.00
54982   Florida   Spine   0576921340101014   6/15/2018    Bill     12/17/2018    97530            90.00
54983   Florida   Spine   0576921340101014   6/15/2018    Bill     12/17/2018    97140            72.00
54984   Florida   Spine   0418490000101112   10/16/2018   Bill     12/17/2018    99211            77.00
54985   Florida   Spine   0418490000101112   10/16/2018   Bill     12/17/2018    97110            77.00
54986   Florida   Spine   0418490000101112   10/16/2018   Bill     12/17/2018    97112            77.00
54987   Florida   Spine   0418490000101112   10/16/2018   Bill     12/17/2018    97140            72.00
54988   Florida   Spine   0418490000101112   10/16/2018   Bill     12/17/2018    G0283            44.00
54989   Florida   Spine   0418490000101112   10/16/2018   Bill     12/17/2018    97010            60.00
54990   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    99211            77.00
54991   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97530            90.00
54992   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97140            72.00
54993   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    G0283            44.00
54994   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97010            60.00
54995   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97035            44.00
54996   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    99211            77.00
54997   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    97530            90.00
54998   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    97110            77.00
54999   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    97112            77.00
55000   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    97140            72.00
55001   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    G0283            44.00
55002   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    97010            60.00
55003   Florida   Spine   0638101160101016   9/10/2018    Bill     12/17/2018    98941            88.00
55004   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    99211            77.00
55005   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    97110            77.00
55006   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    97112            77.00
55007   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    97140            72.00
55008   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    G0283            44.00
55009   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    97010            60.00
55010   Florida   Spine   0496113930101029   9/18/2018    Bill     12/17/2018    99211            77.00
55011   Florida   Spine   0496113930101029   9/18/2018    Bill     12/17/2018    97110            77.00
55012   Florida   Spine   0496113930101029   9/18/2018    Bill     12/17/2018    97112            77.00
55013   Florida   Spine   0496113930101029   9/18/2018    Bill     12/17/2018    97140            72.00
55014   Florida   Spine   0496113930101029   9/18/2018    Bill     12/17/2018    G0283            44.00
55015   Florida   Spine   0496113930101029   9/18/2018    Bill     12/17/2018    97010            60.00
55016   Florida   Spine   0578487350101037   7/2/2018     Bill     12/17/2018    99211            77.00
55017   Florida   Spine   0578487350101037   7/2/2018     Bill     12/17/2018    97110            77.00
55018   Florida   Spine   0578487350101037   7/2/2018     Bill     12/17/2018    97112            77.00
55019   Florida   Spine   0578487350101037   7/2/2018     Bill     12/17/2018    97140            72.00
55020   Florida   Spine   0578487350101037   7/2/2018     Bill     12/17/2018    G0283            44.00
55021   Florida   Spine   0578487350101037   7/2/2018     Bill     12/17/2018    97010            60.00
55022   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    99211            77.00
55023   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97530            90.00
55024   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97110            77.00
55025   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97112            77.00
55026   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1080 of
                                                  2767

55027   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    G0283            44.00
55028   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97010            60.00
55029   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    99211            77.00
55030   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97530            90.00
55031   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97110            77.00
55032   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97112            77.00
55033   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97140            72.00
55034   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    G0283            44.00
55035   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97010            60.00
55036   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    99211            77.00
55037   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    97530            90.00
55038   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    97110            77.00
55039   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    97112            77.00
55040   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    97140            72.00
55041   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    G0283            44.00
55042   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    97010            60.00
55043   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    99211            77.00
55044   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97530            90.00
55045   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97112            77.00
55046   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97140            72.00
55047   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    G0283            44.00
55048   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97010            60.00
55049   Florida   Spine   0463040140101029   9/29/2018    Bill     12/17/2018    99211            77.00
55050   Florida   Spine   0463040140101029   9/29/2018    Bill     12/17/2018    97530            90.00
55051   Florida   Spine   0463040140101029   9/29/2018    Bill     12/17/2018    97112            77.00
55052   Florida   Spine   0463040140101029   9/29/2018    Bill     12/17/2018    97140            72.00
55053   Florida   Spine   0463040140101029   9/29/2018    Bill     12/17/2018    G0283            44.00
55054   Florida   Spine   0463040140101029   9/29/2018    Bill     12/17/2018    97010            60.00
55055   Florida   Spine   0463040140101029   9/29/2018    Bill     12/17/2018    97035            44.00
55056   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    99211            77.00
55057   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97530            90.00
55058   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97140            72.00
55059   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    G0283            44.00
55060   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97010            60.00
55061   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97035            44.00
55062   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97039            44.00
55063   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    99211            77.00
55064   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97530            90.00
55065   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97110            77.00
55066   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97140            72.00
55067   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    G0283            44.00
55068   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97010            60.00
55069   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97012            55.00
55070   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    99211            77.00
55071   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97110            77.00
55072   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97112            77.00
55073   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97140            72.00
55074   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    G0283            44.00
55075   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97010            60.00
55076   Florida   Spine   0541932450101035   9/25/2018    Bill     12/17/2018    99211            77.00
55077   Florida   Spine   0541932450101035   9/25/2018    Bill     12/17/2018    97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1081 of
                                                  2767

55078   Florida   Spine   0541932450101035   9/25/2018    Bill     12/17/2018    97112            77.00
55079   Florida   Spine   0541932450101035   9/25/2018    Bill     12/17/2018    97140            72.00
55080   Florida   Spine   0541932450101035   9/25/2018    Bill     12/17/2018    97010            60.00
55081   Florida   Spine   0541932450101035   9/25/2018    Bill     12/17/2018    G0283            44.00
55082   Florida   Spine   0421599570101073   9/19/2018    Bill     12/17/2018    98941            88.00
55083   Florida   Spine   0421599570101073   9/19/2018    Bill     12/17/2018    97530            90.00
55084   Florida   Spine   0421599570101073   9/19/2018    Bill     12/17/2018    97110            77.00
55085   Florida   Spine   0421599570101073   9/19/2018    Bill     12/17/2018    97140            72.00
55086   Florida   Spine   0421599570101073   9/19/2018    Bill     12/17/2018    G0283            44.00
55087   Florida   Spine   0421599570101073   9/19/2018    Bill     12/17/2018    97010            60.00
55088   Florida   Spine   0421599570101073   9/19/2018    Bill     12/17/2018    97012            55.00
55089   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    98940            72.00
55090   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97530            90.00
55091   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97140            72.00
55092   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    G0283            44.00
55093   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97010            60.00
55094   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97035            44.00
55095   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97039            44.00
55096   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    99211            77.00
55097   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97530            90.00
55098   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97110            77.00
55099   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97140            72.00
55100   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    G0283            44.00
55101   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97010            60.00
55102   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97039            44.00
55103   Florida   Spine   0106934550101011   9/7/2018     Bill     12/17/2018    99211            77.00
55104   Florida   Spine   0106934550101011   9/7/2018     Bill     12/17/2018    97140            72.00
55105   Florida   Spine   0106934550101011   9/7/2018     Bill     12/17/2018    G0283            44.00
55106   Florida   Spine   0106934550101011   9/7/2018     Bill     12/17/2018    97010            60.00
55107   Florida   Spine   0106934550101011   9/7/2018     Bill     12/17/2018    97035            44.00
55108   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    99211            77.00
55109   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97530            90.00
55110   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97112            77.00
55111   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97140            72.00
55112   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97035            44.00
55113   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97010            60.00
55114   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    G0283            44.00
55115   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    99211            77.00
55116   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97530            90.00
55117   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97110            77.00
55118   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97140            72.00
55119   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    G0283            44.00
55120   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97010            60.00
55121   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97035            55.00
55122   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    99211            77.00
55123   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97530            90.00
55124   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97110            77.00
55125   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97140            72.00
55126   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    G0283            44.00
55127   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97010            60.00
55128   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97012            55.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1082 of
                                                  2767

55129   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    99211               77.00
55130   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    97530               90.00
55131   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    97112               77.00
55132   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    97140               72.00
55133   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    97010               60.00
55134   Florida   Spine   0630817080101012   9/11/2018    Bill     12/17/2018    99212              105.00
55135   Florida   Spine   0630817080101012   9/11/2018    Bill     12/17/2018    97530               90.00
55136   Florida   Spine   0630817080101012   9/11/2018    Bill     12/17/2018    97140               72.00
55137   Florida   Spine   0630817080101012   9/11/2018    Bill     12/17/2018    G0283               44.00
55138   Florida   Spine   0630817080101012   9/11/2018    Bill     12/17/2018    97010               60.00
55139   Florida   Spine   0630817080101012   9/11/2018    Bill     12/17/2018    97039               44.00
55140   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    99211               77.00
55141   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97530               90.00
55142   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97110               77.00
55143   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97112               77.00
55144   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97140               72.00
55145   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    G0283               44.00
55146   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97010               60.00
55147   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    99211               77.00
55148   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97530               90.00
55149   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97112               77.00
55150   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97140               72.00
55151   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    G0283               44.00
55152   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97010               60.00
55153   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    99211               77.00
55154   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97530               90.00
55155   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97110               77.00
55156   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97140               72.00
55157   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    G0283               44.00
55158   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97010               60.00
55159   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    99211               77.00
55160   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97035               44.00
55161   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97010               60.00
55162   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    72148            1,950.00
55163   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    73721            1,750.00
55164   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    99212              105.00
55165   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97530               90.00
55166   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97112               77.00
55167   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97140               72.00
55168   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97110               77.00
55169   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97010               60.00
55170   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    G0283               44.00
55171   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    99211               77.00
55172   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    97530               90.00
55173   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    97110               77.00
55174   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    97140               72.00
55175   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    97010               60.00
55176   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    G0283               44.00
55177   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    99212              105.00
55178   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97530               90.00
55179   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97112               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1083 of
                                                  2767

55180   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97140             72.00
55181   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97110             77.00
55182   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97010             60.00
55183   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    G0283             44.00
55184   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    99211             77.00
55185   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    97530             90.00
55186   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    97110             77.00
55187   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    97112             77.00
55188   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    97140             72.00
55189   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    97010             60.00
55190   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    G0283             44.00
55191   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    99211             77.00
55192   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97530             90.00
55193   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97110             77.00
55194   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97140             72.00
55195   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97012             55.00
55196   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97010             60.00
55197   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    G0283             44.00
55198   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    99211             77.00
55199   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    97530             90.00
55200   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    97110             77.00
55201   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    97140             72.00
55202   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    97012             55.00
55203   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    97010             60.00
55204   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    G0283             44.00
55205   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    99211             77.00
55206   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97530             90.00
55207   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97110             77.00
55208   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97140             72.00
55209   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97010             60.00
55210   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    G0283             44.00
55211   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    99211             77.00
55212   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    97110             77.00
55213   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    97112             77.00
55214   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    97140             72.00
55215   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    97010             60.00
55216   Florida   Spine   0538604060101078   9/24/2018    Bill     12/17/2018    G0283             44.00
55217   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    99203            275.00
55218   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97530             90.00
55219   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97140             72.00
55220   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97010             60.00
55221   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    G0283             44.00
55222   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    A4556             22.00
55223   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    99211             77.00
55224   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    97530             90.00
55225   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    97110             77.00
55226   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    97140             72.00
55227   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    97010             60.00
55228   Florida   Spine   0531786330101082   9/5/2018     Bill     12/17/2018    G0283             44.00
55229   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97010             60.00
55230   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1084 of
                                                  2767

55231   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97530             90.00
55232   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97110             77.00
55233   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97012             55.00
55234   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97140             72.00
55235   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97010             60.00
55236   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    G0283             44.00
55237   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    99211             77.00
55238   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97530             90.00
55239   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97110             77.00
55240   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97140             72.00
55241   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97010             60.00
55242   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    G0283             44.00
55243   Florida   Spine   0628284460101019   10/25/2018   Bill     12/17/2018    99211             77.00
55244   Florida   Spine   0628284460101019   10/25/2018   Bill     12/17/2018    97530             90.00
55245   Florida   Spine   0628284460101019   10/25/2018   Bill     12/17/2018    97110             77.00
55246   Florida   Spine   0628284460101019   10/25/2018   Bill     12/17/2018    97140             72.00
55247   Florida   Spine   0628284460101019   10/25/2018   Bill     12/17/2018    97010             60.00
55248   Florida   Spine   0628284460101019   10/25/2018   Bill     12/17/2018    G0283             44.00
55249   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    99211             77.00
55250   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97530             90.00
55251   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97112             77.00
55252   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97140             72.00
55253   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97010             60.00
55254   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    G0283             44.00
55255   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    99211             77.00
55256   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    97530             90.00
55257   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    97112             77.00
55258   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    97140             72.00
55259   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    97010             60.00
55260   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    G0283             44.00
55261   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    99211             77.00
55262   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    97110             77.00
55263   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    97112             77.00
55264   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    97140             72.00
55265   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    97010             60.00
55266   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    G0283             44.00
55267   Florida   Spine   0160007080101067   6/27/2018    Bill     12/17/2018    99211             77.00
55268   Florida   Spine   0160007080101067   6/27/2018    Bill     12/17/2018    97110             77.00
55269   Florida   Spine   0160007080101067   6/27/2018    Bill     12/17/2018    97112             77.00
55270   Florida   Spine   0160007080101067   6/27/2018    Bill     12/17/2018    97140             72.00
55271   Florida   Spine   0160007080101067   6/27/2018    Bill     12/17/2018    97010             60.00
55272   Florida   Spine   0160007080101067   6/27/2018    Bill     12/17/2018    G0283             44.00
55273   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    99211             77.00
55274   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    97530             90.00
55275   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    97110             77.00
55276   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    97112             77.00
55277   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    97140             72.00
55278   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    G0283             44.00
55279   Florida   Spine   0485898940101018   9/4/2018     Bill     12/17/2018    97010             60.00
55280   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    99203            275.00
55281   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1085 of
                                                  2767

55282   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97010            60.00
55283   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    G0283            44.00
55284   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    A4556            22.00
55285   Florida   Spine   0548259410101084   10/20/2018   Bill     12/17/2018    99211            77.00
55286   Florida   Spine   0548259410101084   10/20/2018   Bill     12/17/2018    97530            90.00
55287   Florida   Spine   0548259410101084   10/20/2018   Bill     12/17/2018    97112            77.00
55288   Florida   Spine   0548259410101084   10/20/2018   Bill     12/17/2018    97140            72.00
55289   Florida   Spine   0548259410101084   10/20/2018   Bill     12/17/2018    G0283            44.00
55290   Florida   Spine   0548259410101084   10/20/2018   Bill     12/17/2018    97010            60.00
55291   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    99211            77.00
55292   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97530            90.00
55293   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97110            77.00
55294   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97140            72.00
55295   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    G0283            44.00
55296   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97010            60.00
55297   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97039            44.00
55298   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    98941            88.00
55299   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97530            90.00
55300   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97140            72.00
55301   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    G0283            44.00
55302   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97010            60.00
55303   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97035            44.00
55304   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97039            44.00
55305   Florida   Spine   0563224060101065   11/11/2018   Bill     12/17/2018    98940            72.00
55306   Florida   Spine   0563224060101065   11/11/2018   Bill     12/17/2018    97530            90.00
55307   Florida   Spine   0563224060101065   11/11/2018   Bill     12/17/2018    97140            72.00
55308   Florida   Spine   0563224060101065   11/11/2018   Bill     12/17/2018    G0283            44.00
55309   Florida   Spine   0563224060101065   11/11/2018   Bill     12/17/2018    97010            60.00
55310   Florida   Spine   0563224060101065   11/11/2018   Bill     12/17/2018    98943            72.00
55311   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    99211            77.00
55312   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    97530            90.00
55313   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    97110            77.00
55314   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    97140            72.00
55315   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    G0283            44.00
55316   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    97010            60.00
55317   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    97039            44.00
55318   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    99211            77.00
55319   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97530            90.00
55320   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97110            77.00
55321   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97112            77.00
55322   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97140            72.00
55323   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97010            60.00
55324   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    G0283            44.00
55325   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    99211            77.00
55326   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97110            77.00
55327   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97112            77.00
55328   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97140            72.00
55329   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97010            60.00
55330   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    G0283            44.00
55331   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    99211            77.00
55332   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1086 of
                                                  2767

55333   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97110             77.00
55334   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97140             72.00
55335   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    G0283             44.00
55336   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97010             60.00
55337   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97039             44.00
55338   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    99203            275.00
55339   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    99211             77.00
55340   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97530             90.00
55341   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97140             72.00
55342   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    G0283             44.00
55343   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97010             60.00
55344   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97035             44.00
55345   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    99211             77.00
55346   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97110             77.00
55347   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97112             77.00
55348   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97140             72.00
55349   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    G0283             44.00
55350   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97010             60.00
55351   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    99211             77.00
55352   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    97530             90.00
55353   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    97110             77.00
55354   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    97112             77.00
55355   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    97140             72.00
55356   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    G0283             44.00
55357   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    97010             60.00
55358   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    99211             77.00
55359   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97530             90.00
55360   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97110             77.00
55361   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97112             77.00
55362   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97140             72.00
55363   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    G0283             44.00
55364   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97010             60.00
55365   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    98940             72.00
55366   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97530             90.00
55367   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97112             77.00
55368   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97140             72.00
55369   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    G0283             44.00
55370   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97010             60.00
55371   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97039             44.00
55372   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    99211             77.00
55373   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97530             90.00
55374   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97112             77.00
55375   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97140             72.00
55376   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97035             44.00
55377   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97010             60.00
55378   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    G0283             44.00
55379   Florida   Spine   0586247710101030   10/2/2018    Bill     12/17/2018    99211             77.00
55380   Florida   Spine   0586247710101030   10/2/2018    Bill     12/17/2018    97530             90.00
55381   Florida   Spine   0586247710101030   10/2/2018    Bill     12/17/2018    97110             77.00
55382   Florida   Spine   0586247710101030   10/2/2018    Bill     12/17/2018    97140             72.00
55383   Florida   Spine   0586247710101030   10/2/2018    Bill     12/17/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1087 of
                                                  2767

55384   Florida   Spine   0586247710101030   10/2/2018    Bill     12/17/2018    G0283             44.00
55385   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    99211             77.00
55386   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97530             90.00
55387   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97110             77.00
55388   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97140             72.00
55389   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    G0283             44.00
55390   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97010             60.00
55391   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97035             44.00
55392   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    99211             77.00
55393   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    97530             90.00
55394   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    97110             77.00
55395   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    97112             77.00
55396   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    97140             72.00
55397   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    97010             60.00
55398   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    G0283             44.00
55399   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    99211             77.00
55400   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97530             90.00
55401   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97110             77.00
55402   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97140             72.00
55403   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    G0283             44.00
55404   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97010             60.00
55405   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97039             44.00
55406   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    99211             77.00
55407   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    97530             90.00
55408   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    97110             77.00
55409   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    97140             72.00
55410   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    97010             60.00
55411   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    G0283             44.00
55412   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    97039             44.00
55413   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    99211             77.00
55414   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    97530             90.00
55415   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    97140             72.00
55416   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    97010             60.00
55417   Florida   Spine   0630817080101012   9/11/2018    Bill     12/17/2018    99211             77.00
55418   Florida   Spine   0630817080101012   9/11/2018    Bill     12/17/2018    97110             77.00
55419   Florida   Spine   0630817080101012   9/11/2018    Bill     12/17/2018    97112             77.00
55420   Florida   Spine   0630817080101012   9/11/2018    Bill     12/17/2018    97140             72.00
55421   Florida   Spine   0630817080101012   9/11/2018    Bill     12/17/2018    G0283             44.00
55422   Florida   Spine   0630817080101012   9/11/2018    Bill     12/17/2018    97010             60.00
55423   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    99212            105.00
55424   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97530             90.00
55425   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97110             77.00
55426   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97140             72.00
55427   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97010             60.00
55428   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97039             44.00
55429   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    99211             77.00
55430   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97530             90.00
55431   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97110             77.00
55432   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97140             72.00
55433   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97010             60.00
55434   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1088 of
                                                  2767

55435   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    99211            77.00
55436   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97530            90.00
55437   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97112            77.00
55438   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97140            72.00
55439   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97110            77.00
55440   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97010            60.00
55441   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    G0283            44.00
55442   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    99211            77.00
55443   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97530            90.00
55444   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97112            77.00
55445   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97140            72.00
55446   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97110            77.00
55447   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97010            60.00
55448   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    G0283            44.00
55449   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    99211            77.00
55450   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97530            90.00
55451   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97110            77.00
55452   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97140            72.00
55453   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97012            55.00
55454   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97010            60.00
55455   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    G0283            44.00
55456   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    G0283            44.00
55457   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    99211            77.00
55458   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    97530            90.00
55459   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    97110            77.00
55460   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    97012            55.00
55461   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    97140            72.00
55462   Florida   Spine   0603769290101014   11/7/2018    Bill     12/17/2018    97010            60.00
55463   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    99211            77.00
55464   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97110            77.00
55465   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97112            77.00
55466   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97140            72.00
55467   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97012            55.00
55468   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97010            60.00
55469   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    G0283            44.00
55470   Florida   Spine   0551288340101082   7/23/2018    Bill     12/17/2018    99211            77.00
55471   Florida   Spine   0551288340101082   7/23/2018    Bill     12/17/2018    97530            90.00
55472   Florida   Spine   0551288340101082   7/23/2018    Bill     12/17/2018    97110            77.00
55473   Florida   Spine   0551288340101082   7/23/2018    Bill     12/17/2018    97112            77.00
55474   Florida   Spine   0551288340101082   7/23/2018    Bill     12/17/2018    97140            72.00
55475   Florida   Spine   0551288340101082   7/23/2018    Bill     12/17/2018    97010            60.00
55476   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    99211            77.00
55477   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97530            90.00
55478   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97110            77.00
55479   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97140            72.00
55480   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97010            60.00
55481   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    G0283            44.00
55482   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    99211            77.00
55483   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    97530            90.00
55484   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    97110            77.00
55485   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1089 of
                                                  2767

55486   Florida   Spine   0622783570101013   11/1/2018   Bill      12/17/2018    97010            60.00
55487   Florida   Spine   0622783570101013   11/1/2018   Bill      12/17/2018    G0283            44.00
55488   Florida   Spine   0600759760101019   8/24/2018   Bill      12/17/2018    99211            77.00
55489   Florida   Spine   0600759760101019   8/24/2018   Bill      12/17/2018    97530            90.00
55490   Florida   Spine   0600759760101019   8/24/2018   Bill      12/17/2018    97110            77.00
55491   Florida   Spine   0600759760101019   8/24/2018   Bill      12/17/2018    97012            55.00
55492   Florida   Spine   0600759760101019   8/24/2018   Bill      12/17/2018    97140            72.00
55493   Florida   Spine   0600759760101019   8/24/2018   Bill      12/17/2018    97010            60.00
55494   Florida   Spine   0600759760101019   8/24/2018   Bill      12/17/2018    G0283            44.00
55495   Florida   Spine   0394319240101053   8/2/2018    Bill      12/17/2018    99211            77.00
55496   Florida   Spine   0394319240101053   8/2/2018    Bill      12/17/2018    97530            90.00
55497   Florida   Spine   0394319240101053   8/2/2018    Bill      12/17/2018    97110            77.00
55498   Florida   Spine   0394319240101053   8/2/2018    Bill      12/17/2018    97112            77.00
55499   Florida   Spine   0394319240101053   8/2/2018    Bill      12/17/2018    97140            72.00
55500   Florida   Spine   0394319240101053   8/2/2018    Bill      12/17/2018    97010            60.00
55501   Florida   Spine   0394319240101053   8/2/2018    Bill      12/17/2018    G0283            44.00
55502   Florida   Spine   0593487470101017   11/3/2018   Bill      12/17/2018    99211            77.00
55503   Florida   Spine   0593487470101017   11/3/2018   Bill      12/17/2018    97530            90.00
55504   Florida   Spine   0593487470101017   11/3/2018   Bill      12/17/2018    97110            77.00
55505   Florida   Spine   0593487470101017   11/3/2018   Bill      12/17/2018    97140            72.00
55506   Florida   Spine   0593487470101017   11/3/2018   Bill      12/17/2018    97010            60.00
55507   Florida   Spine   0593487470101017   11/3/2018   Bill      12/17/2018    G0283            44.00
55508   Florida   Spine   0538604060101078   9/24/2018   Bill      12/17/2018    99211            77.00
55509   Florida   Spine   0538604060101078   9/24/2018   Bill      12/17/2018    97530            90.00
55510   Florida   Spine   0538604060101078   9/24/2018   Bill      12/17/2018    97110            77.00
55511   Florida   Spine   0538604060101078   9/24/2018   Bill      12/17/2018    97112            77.00
55512   Florida   Spine   0538604060101078   9/24/2018   Bill      12/17/2018    97140            72.00
55513   Florida   Spine   0538604060101078   9/24/2018   Bill      12/17/2018    97010            60.00
55514   Florida   Spine   0538604060101078   9/24/2018   Bill      12/17/2018    G0283            44.00
55515   Florida   Spine   0482510560101045   11/7/2018   Bill      12/17/2018    97012            55.00
55516   Florida   Spine   0482510560101045   11/7/2018   Bill      12/17/2018    99211            77.00
55517   Florida   Spine   0482510560101045   11/7/2018   Bill      12/17/2018    97530            90.00
55518   Florida   Spine   0482510560101045   11/7/2018   Bill      12/17/2018    97140            72.00
55519   Florida   Spine   0482510560101045   11/7/2018   Bill      12/17/2018    97010            60.00
55520   Florida   Spine   0482510560101045   11/7/2018   Bill      12/17/2018    G0283            44.00
55521   Florida   Spine   0482510560101045   11/7/2018   Bill      12/17/2018    97112            77.00
55522   Florida   Spine   0602339590101030   9/29/2018   Bill      12/17/2018    99211            77.00
55523   Florida   Spine   0602339590101030   9/29/2018   Bill      12/17/2018    97530            90.00
55524   Florida   Spine   0602339590101030   9/29/2018   Bill      12/17/2018    97110            77.00
55525   Florida   Spine   0602339590101030   9/29/2018   Bill      12/17/2018    97140            72.00
55526   Florida   Spine   0602339590101030   9/29/2018   Bill      12/17/2018    97010            60.00
55527   Florida   Spine   0602339590101030   9/29/2018   Bill      12/17/2018    G0283            44.00
55528   Florida   Spine   0602339590101030   9/29/2018   Bill      12/17/2018    97012            55.00
55529   Florida   Spine   0564386410101084   8/30/2018   Bill      12/17/2018    99211            77.00
55530   Florida   Spine   0564386410101084   8/30/2018   Bill      12/17/2018    97530            90.00
55531   Florida   Spine   0564386410101084   8/30/2018   Bill      12/17/2018    97110            77.00
55532   Florida   Spine   0564386410101084   8/30/2018   Bill      12/17/2018    97140            72.00
55533   Florida   Spine   0564386410101084   8/30/2018   Bill      12/17/2018    97010            60.00
55534   Florida   Spine   0564386410101084   8/30/2018   Bill      12/17/2018    G0283            44.00
55535   Florida   Spine   0333094770101070   9/20/2018   Bill      12/17/2018    99211            77.00
55536   Florida   Spine   0333094770101070   9/20/2018   Bill      12/17/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1090 of
                                                  2767

55537   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97110             77.00
55538   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97112             77.00
55539   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97140             72.00
55540   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97010             60.00
55541   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    G0283             44.00
55542   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    99211             77.00
55543   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97530             90.00
55544   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97110             77.00
55545   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97012             55.00
55546   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97140             72.00
55547   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97010             60.00
55548   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    G0283             44.00
55549   Florida   Spine   0581565190101054   8/18/2018    Bill     12/17/2018    99211             77.00
55550   Florida   Spine   0581565190101054   8/18/2018    Bill     12/17/2018    97110             77.00
55551   Florida   Spine   0581565190101054   8/18/2018    Bill     12/17/2018    97112             77.00
55552   Florida   Spine   0581565190101054   8/18/2018    Bill     12/17/2018    97140             72.00
55553   Florida   Spine   0581565190101054   8/18/2018    Bill     12/17/2018    97010             60.00
55554   Florida   Spine   0581565190101054   8/18/2018    Bill     12/17/2018    G0283             44.00
55555   Florida   Spine   0581565190101054   8/18/2018    Bill     12/17/2018    97039             44.00
55556   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    99212            105.00
55557   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97530             90.00
55558   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97140             72.00
55559   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97035             44.00
55560   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97010             60.00
55561   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    G0283             44.00
55562   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    99211             77.00
55563   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97110             77.00
55564   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97112             77.00
55565   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    99211             77.00
55566   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    97530             90.00
55567   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    97112             77.00
55568   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    97140             72.00
55569   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    97010             60.00
55570   Florida   Spine   0640612610101014   9/16/2018    Bill     12/17/2018    G0283             44.00
55571   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    99211             77.00
55572   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    97110             77.00
55573   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    97112             77.00
55574   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    97140             72.00
55575   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    97010             60.00
55576   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    G0283             44.00
55577   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    99212            105.00
55578   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    97012             55.00
55579   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    99211             77.00
55580   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    97110             77.00
55581   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    97112             77.00
55582   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    97140             72.00
55583   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    97010             60.00
55584   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    G0283             44.00
55585   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    99211             77.00
55586   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97035             44.00
55587   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1091 of
                                                  2767

55588   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    G0283             44.00
55589   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97530             90.00
55590   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97110             77.00
55591   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97140             72.00
55592   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    99212            105.00
55593   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97530             90.00
55594   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97110             77.00
55595   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97112             77.00
55596   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97140             72.00
55597   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    G0283             44.00
55598   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97010             60.00
55599   Florida   Spine   0548259410101084   10/20/2018   Bill     12/17/2018    99211             77.00
55600   Florida   Spine   0548259410101084   10/20/2018   Bill     12/17/2018    97530             90.00
55601   Florida   Spine   0548259410101084   10/20/2018   Bill     12/17/2018    97112             77.00
55602   Florida   Spine   0548259410101084   10/20/2018   Bill     12/17/2018    97140             72.00
55603   Florida   Spine   0548259410101084   10/20/2018   Bill     12/17/2018    G0283             44.00
55604   Florida   Spine   0548259410101084   10/20/2018   Bill     12/17/2018    97010             60.00
55605   Florida   Spine   0625734880101018   6/8/2018     Bill     12/17/2018    99213            350.00
55606   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    99211             77.00
55607   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97530             90.00
55608   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97110             77.00
55609   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97140             72.00
55610   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    G0283             44.00
55611   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97010             60.00
55612   Florida   Spine   0587343090101028   9/23/2018    Bill     12/17/2018    97039             44.00
55613   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    99211             77.00
55614   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    97530             90.00
55615   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    97110             77.00
55616   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    97140             72.00
55617   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    G0283             44.00
55618   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    97010             60.00
55619   Florida   Spine   0632317120101013   8/20/2018    Bill     12/17/2018    97039             44.00
55620   Florida   Spine   0625734880101018   6/8/2018     Bill     12/17/2018    99213            350.00
55621   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    99211             77.00
55622   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97530             90.00
55623   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97110             77.00
55624   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97140             72.00
55625   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    G0283             44.00
55626   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97010             60.00
55627   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97039             44.00
55628   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    98941             88.00
55629   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97530             90.00
55630   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97112             77.00
55631   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97140             72.00
55632   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    G0283             44.00
55633   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97010             60.00
55634   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97039             44.00
55635   Florida   Spine   0604261670101052   8/28/2018    Bill     12/17/2018    98941             88.00
55636   Florida   Spine   0604261670101052   8/28/2018    Bill     12/17/2018    97530             90.00
55637   Florida   Spine   0604261670101052   8/28/2018    Bill     12/17/2018    97112             77.00
55638   Florida   Spine   0604261670101052   8/28/2018    Bill     12/17/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1092 of
                                                  2767

55639   Florida   Spine   0604261670101052   8/28/2018    Bill     12/17/2018    97010             60.00
55640   Florida   Spine   0604261670101052   8/28/2018    Bill     12/17/2018    97039             44.00
55641   Florida   Spine   0563224060101065   11/11/2018   Bill     12/17/2018    98940             72.00
55642   Florida   Spine   0563224060101065   11/11/2018   Bill     12/17/2018    98943             72.00
55643   Florida   Spine   0563224060101065   11/11/2018   Bill     12/17/2018    G0283             44.00
55644   Florida   Spine   0563224060101065   11/11/2018   Bill     12/17/2018    97010             60.00
55645   Florida   Spine   0563224060101065   11/11/2018   Bill     12/17/2018    97039             44.00
55646   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    98941             88.00
55647   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    97530             90.00
55648   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    97110             77.00
55649   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    97140             72.00
55650   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    G0283             44.00
55651   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    97010             60.00
55652   Florida   Spine   0101685830101099   7/14/2018    Bill     12/17/2018    97039             44.00
55653   Florida   Spine   0142855750101012   8/27/2018    Bill     12/17/2018    99203            500.00
55654   Florida   Spine   0390130970101013   11/9/2017    Bill     12/17/2018    99213            350.00
55655   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    99211             77.00
55656   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97530             90.00
55657   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97110             77.00
55658   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97112             77.00
55659   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97140             72.00
55660   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97010             60.00
55661   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    G0283             44.00
55662   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    99211             77.00
55663   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    97530             90.00
55664   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    97112             77.00
55665   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    97140             72.00
55666   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    97035             44.00
55667   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    97010             60.00
55668   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    G0283             44.00
55669   Florida   Spine   0470287970101071   10/29/2018   Bill     12/17/2018    99211             77.00
55670   Florida   Spine   0470287970101071   10/29/2018   Bill     12/17/2018    97035             44.00
55671   Florida   Spine   0470287970101071   10/29/2018   Bill     12/17/2018    97010             60.00
55672   Florida   Spine   0470287970101071   10/29/2018   Bill     12/17/2018    G0283             44.00
55673   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    98940             72.00
55674   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97110             77.00
55675   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97112             77.00
55676   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97140             72.00
55677   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97010             60.00
55678   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    G0283             44.00
55679   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    99211             77.00
55680   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97530             90.00
55681   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97110             77.00
55682   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97140             72.00
55683   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    G0283             44.00
55684   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97010             60.00
55685   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    99211             77.00
55686   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97530             90.00
55687   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97140             72.00
55688   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    G0283             44.00
55689   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1093 of
                                                  2767

55690   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97035            44.00
55691   Florida   Spine   0443427780101028   9/18/2018    Bill     12/17/2018    99211            77.00
55692   Florida   Spine   0443427780101028   9/18/2018    Bill     12/17/2018    97110            77.00
55693   Florida   Spine   0443427780101028   9/18/2018    Bill     12/17/2018    97112            77.00
55694   Florida   Spine   0443427780101028   9/18/2018    Bill     12/17/2018    97140            72.00
55695   Florida   Spine   0443427780101028   9/18/2018    Bill     12/17/2018    G0283            44.00
55696   Florida   Spine   0443427780101028   9/18/2018    Bill     12/17/2018    97010            60.00
55697   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    99211            77.00
55698   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    97530            90.00
55699   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    97112            77.00
55700   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    97140            72.00
55701   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    G0283            44.00
55702   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    97010            60.00
55703   Florida   Spine   0496113930101029   9/18/2018    Bill     12/17/2018    99211            77.00
55704   Florida   Spine   0496113930101029   9/18/2018    Bill     12/17/2018    97110            77.00
55705   Florida   Spine   0496113930101029   9/18/2018    Bill     12/17/2018    97112            77.00
55706   Florida   Spine   0496113930101029   9/18/2018    Bill     12/17/2018    97140            72.00
55707   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    99211            77.00
55708   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    97110            77.00
55709   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    97112            77.00
55710   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    97140            72.00
55711   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    G0283            44.00
55712   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    97010            60.00
55713   Florida   Spine   0578487350101037   7/2/2018     Bill     12/17/2018    99211            77.00
55714   Florida   Spine   0578487350101037   7/2/2018     Bill     12/17/2018    97110            77.00
55715   Florida   Spine   0578487350101037   7/2/2018     Bill     12/17/2018    97112            77.00
55716   Florida   Spine   0578487350101037   7/2/2018     Bill     12/17/2018    97140            72.00
55717   Florida   Spine   0578487350101037   7/2/2018     Bill     12/17/2018    G0283            44.00
55718   Florida   Spine   0578487350101037   7/2/2018     Bill     12/17/2018    97010            60.00
55719   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    97010            60.00
55720   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    99211            77.00
55721   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    97530            90.00
55722   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    97110            77.00
55723   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    97112            77.00
55724   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    97140            72.00
55725   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    G0283            44.00
55726   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    99211            77.00
55727   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97140            72.00
55728   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    G0283            44.00
55729   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97010            60.00
55730   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97039            44.00
55731   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    98940            72.00
55732   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97110            77.00
55733   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97112            77.00
55734   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97140            72.00
55735   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    G0283            44.00
55736   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97010            60.00
55737   Florida   Spine   0530469460101153   9/27/2018    Bill     12/17/2018    99211            77.00
55738   Florida   Spine   0530469460101153   9/27/2018    Bill     12/17/2018    97530            90.00
55739   Florida   Spine   0530469460101153   9/27/2018    Bill     12/17/2018    97110            77.00
55740   Florida   Spine   0530469460101153   9/27/2018    Bill     12/17/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1094 of
                                                  2767

55741   Florida   Spine   0530469460101153   9/27/2018    Bill     12/17/2018    G0283            44.00
55742   Florida   Spine   0530469460101153   9/27/2018    Bill     12/17/2018    97010            60.00
55743   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    99211            77.00
55744   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97530            90.00
55745   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97110            77.00
55746   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97112            77.00
55747   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97140            72.00
55748   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    G0283            44.00
55749   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97010            60.00
55750   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    98940            72.00
55751   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97530            90.00
55752   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97140            72.00
55753   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    G0283            44.00
55754   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97010            60.00
55755   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97035            44.00
55756   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97039            44.00
55757   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    99211            77.00
55758   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97530            90.00
55759   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97110            77.00
55760   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97140            72.00
55761   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    G0283            44.00
55762   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97010            60.00
55763   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97039            44.00
55764   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    99211            77.00
55765   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97530            90.00
55766   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97140            72.00
55767   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    G0283            44.00
55768   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97010            60.00
55769   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97035            44.00
55770   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97012            55.00
55771   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    99211            77.00
55772   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97530            90.00
55773   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97112            77.00
55774   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97140            72.00
55775   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97035            44.00
55776   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97010            60.00
55777   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    G0283            44.00
55778   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    99211            77.00
55779   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97140            72.00
55780   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    G0283            44.00
55781   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97010            60.00
55782   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97039            44.00
55783   Florida   Spine   0151402780101064   8/30/2018    Bill     12/17/2018    99211            77.00
55784   Florida   Spine   0151402780101064   8/30/2018    Bill     12/17/2018    97530            90.00
55785   Florida   Spine   0151402780101064   8/30/2018    Bill     12/17/2018    97140            72.00
55786   Florida   Spine   0471870030101030   8/23/2018    Bill     12/17/2018    99211            77.00
55787   Florida   Spine   0471870030101030   8/23/2018    Bill     12/17/2018    97530            90.00
55788   Florida   Spine   0471870030101030   8/23/2018    Bill     12/17/2018    97110            77.00
55789   Florida   Spine   0471870030101030   8/23/2018    Bill     12/17/2018    97112            77.00
55790   Florida   Spine   0471870030101030   8/23/2018    Bill     12/17/2018    97140            72.00
55791   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    98940            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1095 of
                                                  2767

55792   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    97530            90.00
55793   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    97110            77.00
55794   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    97112            77.00
55795   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    97140            72.00
55796   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    97010            60.00
55797   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    G0283            44.00
55798   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    99211            77.00
55799   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97530            90.00
55800   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97110            77.00
55801   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97140            72.00
55802   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    G0283            44.00
55803   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97010            60.00
55804   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    99211            77.00
55805   Florida   Spine   0638357700101011   10/31/2018   Bill     12/17/2018    97110            77.00
55806   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    99211            77.00
55807   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97530            90.00
55808   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97110            77.00
55809   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97140            72.00
55810   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97035            44.00
55811   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97010            60.00
55812   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    G0283            44.00
55813   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    99211            77.00
55814   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97530            90.00
55815   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97112            77.00
55816   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97140            72.00
55817   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97110            77.00
55818   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97010            60.00
55819   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    G0283            44.00
55820   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    99211            77.00
55821   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    97530            90.00
55822   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    97110            77.00
55823   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    97112            77.00
55824   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    97140            72.00
55825   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    97010            60.00
55826   Florida   Spine   0476372090101047   9/18/2018    Bill     12/17/2018    G0283            44.00
55827   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    99211            77.00
55828   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97530            90.00
55829   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97110            77.00
55830   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97140            72.00
55831   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97010            60.00
55832   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    G0283            44.00
55833   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    99211            77.00
55834   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97530            90.00
55835   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97112            77.00
55836   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97140            72.00
55837   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97110            77.00
55838   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97010            60.00
55839   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    G0283            44.00
55840   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    99211            77.00
55841   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    97530            90.00
55842   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1096 of
                                                  2767

55843   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    97112            77.00
55844   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    97140            72.00
55845   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    97010            60.00
55846   Florida   Spine   0338463930101095   9/6/2018     Bill     12/17/2018    G0283            44.00
55847   Florida   Spine   0633704110101021   9/9/2018     Bill     12/17/2018    99211            77.00
55848   Florida   Spine   0633704110101021   9/9/2018     Bill     12/17/2018    97530            90.00
55849   Florida   Spine   0633704110101021   9/9/2018     Bill     12/17/2018    97100            77.00
55850   Florida   Spine   0633704110101021   9/9/2018     Bill     12/17/2018    97140            72.00
55851   Florida   Spine   0633704110101021   9/9/2018     Bill     12/17/2018    97010            60.00
55852   Florida   Spine   0633704110101021   9/9/2018     Bill     12/17/2018    G0283            44.00
55853   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    99211            77.00
55854   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97530            90.00
55855   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97110            77.00
55856   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97140            72.00
55857   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97012            55.00
55858   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97010            60.00
55859   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    G0283            44.00
55860   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    99211            77.00
55861   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97530            90.00
55862   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97110            77.00
55863   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97140            72.00
55864   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    97010            60.00
55865   Florida   Spine   0069025630101090   10/30/2018   Bill     12/17/2018    G0283            44.00
55866   Florida   Spine   0548889290101091   11/6/2018    Bill     12/17/2018    99211            77.00
55867   Florida   Spine   0548889290101091   11/6/2018    Bill     12/17/2018    97530            90.00
55868   Florida   Spine   0548889290101091   11/6/2018    Bill     12/17/2018    97112            77.00
55869   Florida   Spine   0548889290101091   11/6/2018    Bill     12/17/2018    97140            72.00
55870   Florida   Spine   0548889290101091   11/6/2018    Bill     12/17/2018    97012            55.00
55871   Florida   Spine   0548889290101091   11/6/2018    Bill     12/17/2018    97010            60.00
55872   Florida   Spine   0548889290101091   11/6/2018    Bill     12/17/2018    G0283            44.00
55873   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    99211            77.00
55874   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97530            90.00
55875   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97140            72.00
55876   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97010            60.00
55877   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    G0283            44.00
55878   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97112            77.00
55879   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97012            55.00
55880   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    99211            77.00
55881   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97530            90.00
55882   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97110            77.00
55883   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97140            72.00
55884   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97010            60.00
55885   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    G0283            44.00
55886   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97012            55.00
55887   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    G0283            44.00
55888   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    99211            77.00
55889   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97530            90.00
55890   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97110            77.00
55891   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97112            77.00
55892   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97140            72.00
55893   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1097 of
                                                  2767

55894   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    99211             77.00
55895   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97530             90.00
55896   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97110             77.00
55897   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97012             55.00
55898   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97140             72.00
55899   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    97010             60.00
55900   Florida   Spine   0232900440101054   10/9/2018    Bill     12/17/2018    G0283             44.00
55901   Florida   Spine   0147142600101152   11/26/2018   Bill     12/17/2018    99203            275.00
55902   Florida   Spine   0147142600101152   11/26/2018   Bill     12/17/2018    97140             72.00
55903   Florida   Spine   0147142600101152   11/26/2018   Bill     12/17/2018    97035             44.00
55904   Florida   Spine   0147142600101152   11/26/2018   Bill     12/17/2018    97010             60.00
55905   Florida   Spine   0147142600101152   11/26/2018   Bill     12/17/2018    G0283             44.00
55906   Florida   Spine   0147142600101152   11/26/2018   Bill     12/17/2018    A4556             22.00
55907   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    99211             77.00
55908   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97530             90.00
55909   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97112             77.00
55910   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97140             72.00
55911   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97010             60.00
55912   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    G0283             44.00
55913   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    99211             77.00
55914   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97110             77.00
55915   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97112             77.00
55916   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97140             72.00
55917   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97010             60.00
55918   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    G0283             44.00
55919   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    99211             77.00
55920   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    97530             90.00
55921   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    97110             77.00
55922   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    97140             72.00
55923   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    97035             44.00
55924   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    97010             60.00
55925   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    G0283             44.00
55926   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97010             60.00
55927   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    G0283             44.00
55928   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97530             90.00
55929   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97110             77.00
55930   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97140             72.00
55931   Florida   Spine   0282912660101028   10/19/2018   Bill     12/17/2018    99211             77.00
55932   Florida   Spine   0282912660101028   10/19/2018   Bill     12/17/2018    97110             77.00
55933   Florida   Spine   0282912660101028   10/19/2018   Bill     12/17/2018    97140             72.00
55934   Florida   Spine   0282912660101028   10/19/2018   Bill     12/17/2018    97010             60.00
55935   Florida   Spine   0282912660101028   10/19/2018   Bill     12/17/2018    G0283             44.00
55936   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    99211             77.00
55937   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97530             90.00
55938   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97110             77.00
55939   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97112             77.00
55940   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97140             72.00
55941   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    G0283             44.00
55942   Florida   Spine   0440823070101079   9/30/2018    Bill     12/17/2018    97010             60.00
55943   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    99212            105.00
55944   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    98941             88.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1098 of
                                                  2767

55945   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97110               77.00
55946   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97112               77.00
55947   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97140               72.00
55948   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    G0283               44.00
55949   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97010               60.00
55950   Florida   Spine   0272974140101046   11/9/2018    Bill     12/17/2018    97039               44.00
55951   Florida   Spine   0339580050101016   7/7/2018     Bill     12/17/2018    99203              500.00
55952   Florida   Spine   0628284460101019   10/25/2018   Bill     12/17/2018    99213              350.00
55953   Florida   Spine   0593233740101043   8/15/2018    Bill     12/17/2018    99213              350.00
55954   Florida   Spine   0159753920101089   8/3/2018     Bill     12/17/2018    99213              350.00
55955   Florida   Spine   0159753920101089   8/3/2018     Bill     12/17/2018    62321            2,100.00
55956   Florida   Spine   0159753920101089   8/3/2018     Bill     12/17/2018    J2001              105.00
55957   Florida   Spine   0159753920101089   8/3/2018     Bill     12/17/2018    J3490               25.00
55958   Florida   Spine   0159753920101089   8/3/2018     Bill     12/17/2018    J0702               35.00
55959   Florida   Spine   0159753920101089   8/3/2018     Bill     12/17/2018    Q9965               25.00
55960   Florida   Spine   0409424720101079   6/29/2018    Bill     12/17/2018    99213              350.00
55961   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    99211               77.00
55962   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    97530               90.00
55963   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    97110               77.00
55964   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    97140               72.00
55965   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    G0283               44.00
55966   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    97010               60.00
55967   Florida   Spine   0473510660101094   9/13/2018    Bill     12/17/2018    97012               55.00
55968   Florida   Spine   0542771940101059   2/14/2016    Bill     12/17/2018    99213              350.00
55969   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    99213              193.00
55970   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97530               90.00
55971   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97112               77.00
55972   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97140               72.00
55973   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    97010               60.00
55974   Florida   Spine   0590632340101027   9/1/2018     Bill     12/17/2018    G0283               44.00
55975   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    99211               77.00
55976   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97110               77.00
55977   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97112               77.00
55978   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97140               72.00
55979   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97010               60.00
55980   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    G0283               44.00
55981   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    99211               77.00
55982   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97530               90.00
55983   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97140               72.00
55984   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    G0283               44.00
55985   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97010               60.00
55986   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97035               44.00
55987   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    99211               77.00
55988   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    97530               90.00
55989   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    97112               77.00
55990   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    97140               72.00
55991   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    G0283               44.00
55992   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    97010               60.00
55993   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    99211               77.00
55994   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    97530               90.00
55995   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    97110               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1099 of
                                                  2767

55996   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    97140            72.00
55997   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    G0283            44.00
55998   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    97010            60.00
55999   Florida   Spine   0329895090101038   10/21/2018   Bill     12/17/2018    97039            44.00
56000   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97010            60.00
56001   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    99211            77.00
56002   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97530            90.00
56003   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97110            77.00
56004   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97112            77.00
56005   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97140            72.00
56006   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    G0283            44.00
56007   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    99211            77.00
56008   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    97530            90.00
56009   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    97110            77.00
56010   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    97112            77.00
56011   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    97140            72.00
56012   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    G0283            44.00
56013   Florida   Spine   0129397080101039   9/2/2018     Bill     12/17/2018    97010            60.00
56014   Florida   Spine   0455853700101043   8/15/2018    Bill     12/17/2018    99211            77.00
56015   Florida   Spine   0455853700101043   8/15/2018    Bill     12/17/2018    97110            77.00
56016   Florida   Spine   0455853700101043   8/15/2018    Bill     12/17/2018    97112            77.00
56017   Florida   Spine   0455853700101043   8/15/2018    Bill     12/17/2018    97140            72.00
56018   Florida   Spine   0455853700101043   8/15/2018    Bill     12/17/2018    G0283            44.00
56019   Florida   Spine   0455853700101043   8/15/2018    Bill     12/17/2018    97010            60.00
56020   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    99211            77.00
56021   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97110            77.00
56022   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97112            77.00
56023   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97140            72.00
56024   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    G0283            44.00
56025   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97010            60.00
56026   Florida   Spine   0541932450101035   9/25/2018    Bill     12/17/2018    99211            77.00
56027   Florida   Spine   0541932450101035   9/25/2018    Bill     12/17/2018    97110            77.00
56028   Florida   Spine   0541932450101035   9/25/2018    Bill     12/17/2018    97112            77.00
56029   Florida   Spine   0541932450101035   9/25/2018    Bill     12/17/2018    97140            72.00
56030   Florida   Spine   0541932450101035   9/25/2018    Bill     12/17/2018    97010            60.00
56031   Florida   Spine   0541932450101035   9/25/2018    Bill     12/17/2018    G0283            44.00
56032   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    98940            72.00
56033   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97530            90.00
56034   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97140            72.00
56035   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    G0283            44.00
56036   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97010            60.00
56037   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97035            44.00
56038   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97039            44.00
56039   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    99211            77.00
56040   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97530            90.00
56041   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97110            77.00
56042   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97140            72.00
56043   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    G0283            44.00
56044   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97010            60.00
56045   Florida   Spine   0521432040101037   9/27/2018    Bill     12/17/2018    97039            44.00
56046   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1100 of
                                                  2767

56047   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    97530             90.00
56048   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    97110             77.00
56049   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    97140             72.00
56050   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    G0283             44.00
56051   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    97010             60.00
56052   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    97039             44.00
56053   Florida   Spine   0328973470101075   8/4/2018     Bill     12/17/2018    99203            500.00
56054   Florida   Spine   0106934550101011   9/7/2018     Bill     12/17/2018    99211             77.00
56055   Florida   Spine   0106934550101011   9/7/2018     Bill     12/17/2018    97140             72.00
56056   Florida   Spine   0106934550101011   9/7/2018     Bill     12/17/2018    G0283             44.00
56057   Florida   Spine   0106934550101011   9/7/2018     Bill     12/17/2018    97010             60.00
56058   Florida   Spine   0106934550101011   9/7/2018     Bill     12/17/2018    97035             44.00
56059   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    99211             77.00
56060   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97530             90.00
56061   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97140             72.00
56062   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    G0283             44.00
56063   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97010             60.00
56064   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97035             44.00
56065   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97039             44.00
56066   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    99211             77.00
56067   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97530             90.00
56068   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97110             77.00
56069   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97140             72.00
56070   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    G0283             44.00
56071   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97010             60.00
56072   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    99211             77.00
56073   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97530             90.00
56074   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97112             77.00
56075   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97140             72.00
56076   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97035             44.00
56077   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97010             60.00
56078   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    G0283             44.00
56079   Florida   Spine   0522954060101018   11/16/2018   Bill     12/17/2018    99203            275.00
56080   Florida   Spine   0522954060101018   11/16/2018   Bill     12/17/2018    97140             72.00
56081   Florida   Spine   0522954060101018   11/16/2018   Bill     12/17/2018    G0283             44.00
56082   Florida   Spine   0522954060101018   11/16/2018   Bill     12/17/2018    97010             60.00
56083   Florida   Spine   0522954060101018   11/16/2018   Bill     12/17/2018    A4556             22.00
56084   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    99211             77.00
56085   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97530             90.00
56086   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97110             77.00
56087   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97140             72.00
56088   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    G0283             44.00
56089   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97010             60.00
56090   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97039             44.00
56091   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    99211             77.00
56092   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    97530             90.00
56093   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    97110             77.00
56094   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    97112             77.00
56095   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    97140             72.00
56096   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    G0283             44.00
56097   Florida   Spine   0594745790101010   10/20/2018   Bill     12/17/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1101 of
                                                  2767

56098   Florida   Spine   0471870030101030   8/23/2018    Bill     12/17/2018    99211             77.00
56099   Florida   Spine   0471870030101030   8/23/2018    Bill     12/17/2018    97530             90.00
56100   Florida   Spine   0471870030101030   8/23/2018    Bill     12/17/2018    97112             77.00
56101   Florida   Spine   0471870030101030   8/23/2018    Bill     12/17/2018    97140             72.00
56102   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    98940             72.00
56103   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    97530             90.00
56104   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    97110             77.00
56105   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    97112             77.00
56106   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    97140             72.00
56107   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    97010             60.00
56108   Florida   Spine   0554122210101046   9/29/2018    Bill     12/17/2018    G0283             44.00
56109   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    99211             77.00
56110   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97530             90.00
56111   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97110             77.00
56112   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97140             72.00
56113   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97010             60.00
56114   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    G0283             44.00
56115   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    99211             77.00
56116   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97530             90.00
56117   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97112             77.00
56118   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97140             72.00
56119   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97110             77.00
56120   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97010             60.00
56121   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    G0283             44.00
56122   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    99211             77.00
56123   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97530             90.00
56124   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97110             77.00
56125   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97140             72.00
56126   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    97010             60.00
56127   Florida   Spine   0340532940101083   9/5/2018     Bill     12/17/2018    G0283             44.00
56128   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    99211             77.00
56129   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97530             90.00
56130   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97110             77.00
56131   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97140             72.00
56132   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    97010             60.00
56133   Florida   Spine   0533887410101055   11/16/2018   Bill     12/17/2018    G0283             44.00
56134   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    99211             77.00
56135   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97530             90.00
56136   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97112             77.00
56137   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97140             72.00
56138   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97110             77.00
56139   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    97010             60.00
56140   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    G0283             44.00
56141   Florida   Spine   0392610050101015   11/27/2018   Bill     12/17/2018    99203            275.00
56142   Florida   Spine   0392610050101015   11/27/2018   Bill     12/17/2018    97140             72.00
56143   Florida   Spine   0392610050101015   11/27/2018   Bill     12/17/2018    97035             44.00
56144   Florida   Spine   0392610050101015   11/27/2018   Bill     12/17/2018    97010             60.00
56145   Florida   Spine   0392610050101015   11/27/2018   Bill     12/17/2018    G0283             44.00
56146   Florida   Spine   0392610050101015   11/27/2018   Bill     12/17/2018    A4556             22.00
56147   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    99211             77.00
56148   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1102 of
                                                  2767

56149   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97110            77.00
56150   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97012            55.00
56151   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97010            60.00
56152   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    G0283            44.00
56153   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    99211            77.00
56154   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97110            77.00
56155   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97112            77.00
56156   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97140            72.00
56157   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97012            55.00
56158   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    97010            60.00
56159   Florida   Spine   0284599390101077   10/13/2018   Bill     12/17/2018    G0283            44.00
56160   Florida   Spine   0399892390101037   9/25/2018    Bill     12/17/2018    97530            90.00
56161   Florida   Spine   0399892390101037   9/25/2018    Bill     12/17/2018    97012            55.00
56162   Florida   Spine   0399892390101037   9/25/2018    Bill     12/17/2018    97140            72.00
56163   Florida   Spine   0399892390101037   9/25/2018    Bill     12/17/2018    97035            44.00
56164   Florida   Spine   0399892390101037   9/25/2018    Bill     12/17/2018    97010            60.00
56165   Florida   Spine   0399892390101037   9/25/2018    Bill     12/17/2018    G0283            44.00
56166   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    99211            77.00
56167   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    97110            77.00
56168   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    97112            77.00
56169   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    97140            72.00
56170   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    97012            55.00
56171   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    97010            60.00
56172   Florida   Spine   0611345670101013   7/4/2018     Bill     12/17/2018    G0283            44.00
56173   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    99211            77.00
56174   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    97530            90.00
56175   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    97110            77.00
56176   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    97140            72.00
56177   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    97010            60.00
56178   Florida   Spine   0622783570101013   11/1/2018    Bill     12/17/2018    G0283            44.00
56179   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    98941            88.00
56180   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    97530            90.00
56181   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    97110            77.00
56182   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    97012            55.00
56183   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    97010            60.00
56184   Florida   Spine   0600759760101019   8/24/2018    Bill     12/17/2018    G0283            44.00
56185   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    99211            77.00
56186   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    97530            90.00
56187   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    97110            77.00
56188   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    97112            77.00
56189   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    97140            72.00
56190   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    97010            60.00
56191   Florida   Spine   0394319240101053   8/2/2018     Bill     12/17/2018    G0283            44.00
56192   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    99211            77.00
56193   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    97530            90.00
56194   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    97110            77.00
56195   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    97112            77.00
56196   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    97140            72.00
56197   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    97010            60.00
56198   Florida   Spine   0621160610101025   10/16/2018   Bill     12/17/2018    G0283            44.00
56199   Florida   Spine   0593487470101017   11/3/2018    Bill     12/17/2018    99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1103 of
                                                  2767

56200   Florida   Spine   0593487470101017   11/3/2018    Bill     12/17/2018    97530             90.00
56201   Florida   Spine   0593487470101017   11/3/2018    Bill     12/17/2018    97110             77.00
56202   Florida   Spine   0593487470101017   11/3/2018    Bill     12/17/2018    97140             72.00
56203   Florida   Spine   0593487470101017   11/3/2018    Bill     12/17/2018    97010             60.00
56204   Florida   Spine   0593487470101017   11/3/2018    Bill     12/17/2018    G0283             44.00
56205   Florida   Spine   0559547900101218   9/15/2018    Bill     12/17/2018    99212            105.00
56206   Florida   Spine   0559547900101218   9/15/2018    Bill     12/17/2018    97140             72.00
56207   Florida   Spine   0559547900101218   9/15/2018    Bill     12/17/2018    97035             44.00
56208   Florida   Spine   0559547900101218   9/15/2018    Bill     12/17/2018    97010             60.00
56209   Florida   Spine   0559547900101218   9/15/2018    Bill     12/17/2018    G0283             44.00
56210   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    99211             77.00
56211   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97530             90.00
56212   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97140             72.00
56213   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97010             60.00
56214   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    G0283             44.00
56215   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97112             77.00
56216   Florida   Spine   0482510560101045   11/7/2018    Bill     12/17/2018    97012             55.00
56217   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    99211             77.00
56218   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97530             90.00
56219   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97110             77.00
56220   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97010             60.00
56221   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    G0283             44.00
56222   Florida   Spine   0602339590101030   9/29/2018    Bill     12/17/2018    97012             55.00
56223   Florida   Spine   0564386410101084   8/30/2018    Bill     12/17/2018    98941             88.00
56224   Florida   Spine   0564386410101084   8/30/2018    Bill     12/17/2018    97530             90.00
56225   Florida   Spine   0564386410101084   8/30/2018    Bill     12/17/2018    97110             77.00
56226   Florida   Spine   0564386410101084   8/30/2018    Bill     12/17/2018    97140             72.00
56227   Florida   Spine   0564386410101084   8/30/2018    Bill     12/17/2018    97010             60.00
56228   Florida   Spine   0564386410101084   8/30/2018    Bill     12/17/2018    G0283             44.00
56229   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    99211             77.00
56230   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97530             90.00
56231   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97110             77.00
56232   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97112             77.00
56233   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97140             72.00
56234   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    97010             60.00
56235   Florida   Spine   0333094770101070   9/20/2018    Bill     12/17/2018    G0283             44.00
56236   Florida   Spine   0147142600101152   11/26/2018   Bill     12/17/2018    99211             77.00
56237   Florida   Spine   0147142600101152   11/26/2018   Bill     12/17/2018    97140             72.00
56238   Florida   Spine   0147142600101152   11/26/2018   Bill     12/17/2018    97110             77.00
56239   Florida   Spine   0147142600101152   11/26/2018   Bill     12/17/2018    97010             60.00
56240   Florida   Spine   0147142600101152   11/26/2018   Bill     12/17/2018    G0283             44.00
56241   Florida   Spine   0147142600101152   11/26/2018   Bill     12/17/2018    97530             90.00
56242   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    98940             72.00
56243   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    97110             77.00
56244   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    97112             77.00
56245   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    97140             72.00
56246   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    97010             60.00
56247   Florida   Spine   0386824120101016   7/4/2018     Bill     12/17/2018    G0283             44.00
56248   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    99211             77.00
56249   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97530             90.00
56250   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1104 of
                                                  2767

56251   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97140             72.00
56252   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    97010             60.00
56253   Florida   Spine   0346970630101142   11/5/2018    Bill     12/17/2018    G0283             44.00
56254   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    99213            193.00
56255   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97110             77.00
56256   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97112             77.00
56257   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97140             72.00
56258   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    97010             60.00
56259   Florida   Spine   0588428840101029   9/3/2018     Bill     12/17/2018    G0283             44.00
56260   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    99211             77.00
56261   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    97110             77.00
56262   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    97112             77.00
56263   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    97140             72.00
56264   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    97010             60.00
56265   Florida   Spine   0637247140101013   9/15/2018    Bill     12/17/2018    G0283             44.00
56266   Florida   Spine   0160007080101067   6/27/2018    Bill     12/17/2018    99211             77.00
56267   Florida   Spine   0160007080101067   6/27/2018    Bill     12/17/2018    97110             77.00
56268   Florida   Spine   0160007080101067   6/27/2018    Bill     12/17/2018    97112             77.00
56269   Florida   Spine   0160007080101067   6/27/2018    Bill     12/17/2018    97140             72.00
56270   Florida   Spine   0160007080101067   6/27/2018    Bill     12/17/2018    97010             60.00
56271   Florida   Spine   0160007080101067   6/27/2018    Bill     12/17/2018    G0283             44.00
56272   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    99211             77.00
56273   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    97530             90.00
56274   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    97110             77.00
56275   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    97140             72.00
56276   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    97010             60.00
56277   Florida   Spine   0455288470101032   11/18/2018   Bill     12/17/2018    G0283             44.00
56278   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    99211             77.00
56279   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    97110             77.00
56280   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    97112             77.00
56281   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    97140             72.00
56282   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    97010             60.00
56283   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    G0283             44.00
56284   Florida   Spine   0629799360101032   9/7/2018     Bill     12/17/2018    97530             90.00
56285   Florida   Spine   0506668640101021   9/27/2018    Bill     12/17/2018    99212            105.00
56286   Florida   Spine   0506668640101021   9/27/2018    Bill     12/17/2018    97110             77.00
56287   Florida   Spine   0506668640101021   9/27/2018    Bill     12/17/2018    97112             77.00
56288   Florida   Spine   0506668640101021   9/27/2018    Bill     12/17/2018    97140             72.00
56289   Florida   Spine   0506668640101021   9/27/2018    Bill     12/17/2018    97010             60.00
56290   Florida   Spine   0506668640101021   9/27/2018    Bill     12/17/2018    G0283             44.00
56291   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    99211             77.00
56292   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97530             90.00
56293   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97110             77.00
56294   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97140             72.00
56295   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97035             44.00
56296   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    97010             60.00
56297   Florida   Spine   0239139620101062   11/15/2018   Bill     12/17/2018    G0283             44.00
56298   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    99211             77.00
56299   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97530             90.00
56300   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97110             77.00
56301   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1105 of
                                                  2767

56302   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    G0283               44.00
56303   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97010               60.00
56304   Florida   Spine   0440635430101064   11/8/2018    Bill     12/17/2018    97039               44.00
56305   Florida   Spine   0434813030101051   11/8/2018    Bill     12/17/2018    99203              500.00
56306   Florida   Spine   0452087720101039   10/14/2018   Bill     12/17/2018    99213              350.00
56307   Florida   Spine   0452087720101039   10/14/2018   Bill     12/17/2018    62321            2,100.00
56308   Florida   Spine   0452087720101039   10/14/2018   Bill     12/17/2018    J2001              105.00
56309   Florida   Spine   0452087720101039   10/14/2018   Bill     12/17/2018    J3301               35.00
56310   Florida   Spine   0452087720101039   10/14/2018   Bill     12/17/2018    Q9965               25.00
56311   Florida   Spine   0464453500101035   8/17/2018    Bill     12/17/2018    99203              500.00
56312   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    99211               77.00
56313   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    97530               90.00
56314   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    97140               72.00
56315   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    G0283               44.00
56316   Florida   Spine   0220025950101080   11/5/2018    Bill     12/17/2018    97010               60.00
56317   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    99211               77.00
56318   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    97530               90.00
56319   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    97112               77.00
56320   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    97140               72.00
56321   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    97035               44.00
56322   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    97010               60.00
56323   Florida   Spine   0542578710101015   11/4/2018    Bill     12/17/2018    G0283               44.00
56324   Florida   Spine   0362012910101077   10/25/2018   Bill     12/17/2018    99203              500.00
56325   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    99211               77.00
56326   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97110               77.00
56327   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97112               77.00
56328   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97140               72.00
56329   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97010               60.00
56330   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    G0283               44.00
56331   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    99211               77.00
56332   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97530               90.00
56333   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97140               72.00
56334   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    G0283               44.00
56335   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97010               60.00
56336   Florida   Spine   0113846780101192   11/14/2018   Bill     12/17/2018    97035               44.00
56337   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    99211               77.00
56338   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    97530               90.00
56339   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    97112               77.00
56340   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    97140               72.00
56341   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    G0283               44.00
56342   Florida   Spine   0532247620101018   9/28/2018    Bill     12/17/2018    97010               60.00
56343   Florida   Spine   0576921340101014   6/15/2018    Bill     12/17/2018    99211               77.00
56344   Florida   Spine   0576921340101014   6/15/2018    Bill     12/17/2018    97110               77.00
56345   Florida   Spine   0576921340101014   6/15/2018    Bill     12/17/2018    97112               77.00
56346   Florida   Spine   0576921340101014   6/15/2018    Bill     12/17/2018    97140               72.00
56347   Florida   Spine   0576921340101014   6/15/2018    Bill     12/17/2018    G0283               44.00
56348   Florida   Spine   0576921340101014   6/15/2018    Bill     12/17/2018    97010               60.00
56349   Florida   Spine   0638101160101016   9/10/2018    Bill     12/17/2018    98941               88.00
56350   Florida   Spine   0638101160101016   9/10/2018    Bill     12/17/2018    97140               72.00
56351   Florida   Spine   0638101160101016   9/10/2018    Bill     12/17/2018    G0283               44.00
56352   Florida   Spine   0638101160101016   9/10/2018    Bill     12/17/2018    97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1106 of
                                                  2767

56353   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    99213            193.00
56354   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    97110             77.00
56355   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    97112             77.00
56356   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    97140             72.00
56357   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    G0283             44.00
56358   Florida   Spine   0189280400101136   7/23/2018    Bill     12/17/2018    97010             60.00
56359   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    99211             77.00
56360   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    97110             77.00
56361   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    97112             77.00
56362   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    97140             72.00
56363   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    G0283             44.00
56364   Florida   Spine   0624873670101035   9/23/2018    Bill     12/17/2018    97010             60.00
56365   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    99211             77.00
56366   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97530             90.00
56367   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97110             77.00
56368   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97112             77.00
56369   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97140             72.00
56370   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    G0283             44.00
56371   Florida   Spine   0582435740101013   10/28/2018   Bill     12/17/2018    97010             60.00
56372   Florida   Spine   0354135220101055   3/19/2018    Bill     12/17/2018    99211             77.00
56373   Florida   Spine   0354135220101055   3/19/2018    Bill     12/17/2018    97530             90.00
56374   Florida   Spine   0354135220101055   3/19/2018    Bill     12/17/2018    97112             77.00
56375   Florida   Spine   0354135220101055   3/19/2018    Bill     12/17/2018    97140             72.00
56376   Florida   Spine   0354135220101055   3/19/2018    Bill     12/17/2018    G0283             44.00
56377   Florida   Spine   0354135220101055   3/19/2018    Bill     12/17/2018    97010             60.00
56378   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    99211             77.00
56379   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97530             90.00
56380   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97112             77.00
56381   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97140             72.00
56382   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    G0283             44.00
56383   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97010             60.00
56384   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    99211             77.00
56385   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    97530             90.00
56386   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    97110             77.00
56387   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    97112             77.00
56388   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    97140             72.00
56389   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    G0283             44.00
56390   Florida   Spine   0424851090101035   7/10/2018    Bill     12/17/2018    97010             60.00
56391   Florida   Spine   0087644080101323   8/1/2018     Bill     12/17/2018    99211             77.00
56392   Florida   Spine   0087644080101323   8/1/2018     Bill     12/17/2018    97110             77.00
56393   Florida   Spine   0087644080101323   8/1/2018     Bill     12/17/2018    97112             77.00
56394   Florida   Spine   0087644080101323   8/1/2018     Bill     12/17/2018    97140             72.00
56395   Florida   Spine   0087644080101323   8/1/2018     Bill     12/17/2018    G0283             44.00
56396   Florida   Spine   0087644080101323   8/1/2018     Bill     12/17/2018    97010             60.00
56397   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    99213            193.00
56398   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97530             90.00
56399   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97110             77.00
56400   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97140             72.00
56401   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    99211             77.00
56402   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97110             77.00
56403   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1107 of
                                                  2767

56404   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97140             72.00
56405   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    G0283             44.00
56406   Florida   Spine   0522201450101038   9/13/2018    Bill     12/17/2018    97010             60.00
56407   Florida   Spine   0339570710101258   10/12/2018   Bill     12/17/2018    99211             77.00
56408   Florida   Spine   0339570710101258   10/12/2018   Bill     12/17/2018    97530             90.00
56409   Florida   Spine   0339570710101258   10/12/2018   Bill     12/17/2018    97110             77.00
56410   Florida   Spine   0339570710101258   10/12/2018   Bill     12/17/2018    97140             72.00
56411   Florida   Spine   0339570710101258   10/12/2018   Bill     12/17/2018    97035             44.00
56412   Florida   Spine   0339570710101258   10/12/2018   Bill     12/17/2018    97010             60.00
56413   Florida   Spine   0339570710101258   10/12/2018   Bill     12/17/2018    G0283             44.00
56414   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    99211             77.00
56415   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97530             90.00
56416   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97110             77.00
56417   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97140             72.00
56418   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    G0283             44.00
56419   Florida   Spine   0176564850101091   10/4/2018    Bill     12/17/2018    97010             60.00
56420   Florida   Spine   0523842610101035   11/20/2018   Bill     12/17/2018    99203            275.00
56421   Florida   Spine   0523842610101035   11/20/2018   Bill     12/17/2018    97140             72.00
56422   Florida   Spine   0523842610101035   11/20/2018   Bill     12/17/2018    G0283             44.00
56423   Florida   Spine   0523842610101035   11/20/2018   Bill     12/17/2018    97010             60.00
56424   Florida   Spine   0523842610101035   11/20/2018   Bill     12/17/2018    A4556             22.00
56425   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    99211             77.00
56426   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97530             90.00
56427   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97110             77.00
56428   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97112             77.00
56429   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97140             72.00
56430   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    G0283             44.00
56431   Florida   Spine   0483970510101017   9/24/2018    Bill     12/17/2018    97010             60.00
56432   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    98940             72.00
56433   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97530             90.00
56434   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97112             77.00
56435   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97140             72.00
56436   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    G0283             44.00
56437   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97010             60.00
56438   Florida   Spine   0566006840101037   11/20/2018   Bill     12/17/2018    97035             44.00
56439   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    99211             77.00
56440   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    97530             90.00
56441   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    97110             77.00
56442   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    97140             72.00
56443   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    G0283             44.00
56444   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    97010             60.00
56445   Florida   Spine   0591217000101027   10/5/2018    Bill     12/17/2018    97012             55.00
56446   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    99211             77.00
56447   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97530             90.00
56448   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97110             77.00
56449   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97140             72.00
56450   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    G0283             44.00
56451   Florida   Spine   0439274250101096   11/11/2018   Bill     12/17/2018    97010             60.00
56452   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    99211             77.00
56453   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97530             90.00
56454   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1108 of
                                                  2767

56455   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97140             72.00
56456   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97035             44.00
56457   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    97010             60.00
56458   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    G0283             44.00
56459   Florida   Spine   0522954060101018   11/16/2018   Bill     12/17/2018    99211             77.00
56460   Florida   Spine   0522954060101018   11/16/2018   Bill     12/17/2018    97530             90.00
56461   Florida   Spine   0522954060101018   11/16/2018   Bill     12/17/2018    97112             77.00
56462   Florida   Spine   0522954060101018   11/16/2018   Bill     12/17/2018    97140             72.00
56463   Florida   Spine   0522954060101018   11/16/2018   Bill     12/17/2018    G0283             44.00
56464   Florida   Spine   0522954060101018   11/16/2018   Bill     12/17/2018    97010             60.00
56465   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    99211             77.00
56466   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    97530             90.00
56467   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    97110             77.00
56468   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    97112             77.00
56469   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    97140             72.00
56470   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    97010             60.00
56471   Florida   Spine   0448947090101066   9/17/2018    Bill     12/17/2018    G0283             44.00
56472   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    99213            193.00
56473   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97530             90.00
56474   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97110             77.00
56475   Florida   Spine   0178242940101284   9/21/2018    Bill     12/17/2018    97140             72.00
56476   Florida   Spine   0151402780101064   8/30/2018    Bill     12/17/2018    99211             77.00
56477   Florida   Spine   0151402780101064   8/30/2018    Bill     12/17/2018    97140             72.00
56478   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    99211             77.00
56479   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97530             90.00
56480   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97110             77.00
56481   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97140             72.00
56482   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    G0283             44.00
56483   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97010             60.00
56484   Florida   Spine   0359773980101058   8/4/2018     Bill     12/17/2018    97039             44.00
56485   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    99211             77.00
56486   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    97530             90.00
56487   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    97110             77.00
56488   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    97140             72.00
56489   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    97010             60.00
56490   Florida   Spine   0498703510101080   10/4/2018    Bill     12/17/2018    G0283             44.00
56491   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    99211             77.00
56492   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    97530             90.00
56493   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    97140             72.00
56494   Florida   Spine   0450027330101070   11/3/2018    Bill     12/17/2018    97010             60.00
56495   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    99211             77.00
56496   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97010             60.00
56497   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    99211             77.00
56498   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97530             90.00
56499   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97112             77.00
56500   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97140             72.00
56501   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    G0283             44.00
56502   Florida   Spine   0182226700101067   9/14/2018    Bill     12/17/2018    97010             60.00
56503   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    99211             77.00
56504   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97530             90.00
56505   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1109 of
                                                  2767

56506   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97140             72.00
56507   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    G0283             44.00
56508   Florida   Spine   0589922030101020   11/8/2018    Bill     12/17/2018    97010             60.00
56509   Florida   Spine   0327393310101022   10/3/2018    Bill     12/17/2018    99204            700.00
56510   Florida   Spine   0494780560101065   8/18/2018    Bill     12/17/2018    99213            350.00
56511   Florida   Spine   0400209870101055   9/14/2018    Bill     12/17/2018    99213            350.00
56512   Florida   Spine   0177712150101068   11/4/2018    Bill     12/17/2018    99213            350.00
56513   Florida   Spine   0542808700101026   10/14/2018   Bill     12/17/2018    99203            500.00
56514   Florida   Spine   0586247710101030   10/2/2018    Bill     12/17/2018    99203            500.00
56515   Florida   Spine   0594745790101028   10/15/2018   Bill     12/24/2018    99203            500.00
56516   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    99203            275.00
56517   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
56518   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012             55.00
56519   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
56520   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
56521   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97035             44.00
56522   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
56523   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
56524   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
56525   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012             55.00
56526   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
56527   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
56528   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97035             44.00
56529   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
56530   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
56531   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97039             44.00
56532   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
56533   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012             55.00
56534   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
56535   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
56536   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97035             44.00
56537   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
56538   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
56539   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
56540   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012             55.00
56541   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
56542   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
56543   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97035             44.00
56544   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
56545   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
56546   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012             55.00
56547   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
56548   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
56549   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97035             44.00
56550   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
56551   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
56552   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012             55.00
56553   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
56554   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
56555   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97035             44.00
56556   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1110 of
                                                  2767

56557   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
56558   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
56559   Florida   Spine   0394416760101107   6/30/2018    Bill     12/24/2018    99203            500.00
56560   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
56561   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
56562   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97035             44.00
56563   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
56564   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
56565   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
56566   Florida   Spine   0594745790101028   10/15/2018   Bill     12/24/2018    99213            350.00
56567   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97039             44.00
56568   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
56569   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
56570   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97035             44.00
56571   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
56572   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
56573   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
56574   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
56575   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
56576   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012             55.00
56577   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
56578   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97035             44.00
56579   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
56580   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
56581   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
56582   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
56583   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012             55.00
56584   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
56585   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97035             44.00
56586   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
56587   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
56588   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
56589   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
56590   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012             55.00
56591   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
56592   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97035             44.00
56593   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
56594   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
56595   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    99213            350.00
56596   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
56597   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
56598   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97039             44.00
56599   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
56600   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97035             44.00
56601   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
56602   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
56603   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
56604   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    99212            105.00
56605   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97110             77.00
56606   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97112             77.00
56607   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1111 of
                                                  2767

56608   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010               60.00
56609   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283               44.00
56610   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97039               44.00
56611   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    99211               77.00
56612   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97110               77.00
56613   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97112               77.00
56614   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140               72.00
56615   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012               55.00
56616   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010               60.00
56617   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283               44.00
56618   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    99211               77.00
56619   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97110               77.00
56620   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97112               77.00
56621   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140               72.00
56622   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012               55.00
56623   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010               60.00
56624   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283               44.00
56625   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    99211               77.00
56626   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97110               77.00
56627   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97112               77.00
56628   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140               72.00
56629   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012               55.00
56630   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010               60.00
56631   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283               44.00
56632   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    99203              500.00
56633   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    72148            1,950.00
56634   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    72141            1,950.00
56635   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    72148            1,950.00
56636   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    72141            1,950.00
56637   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    72141            1,950.00
56638   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    72148            1,950.00
56639   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    72148            1,950.00
56640   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    99211               77.00
56641   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    97530               90.00
56642   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    97140               72.00
56643   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    97035               44.00
56644   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    97010               60.00
56645   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    G0283               44.00
56646   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    99211               77.00
56647   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97530               90.00
56648   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97110               77.00
56649   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97112               77.00
56650   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97140               72.00
56651   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97010               60.00
56652   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    G0283               44.00
56653   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    99211               77.00
56654   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97530               90.00
56655   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97110               77.00
56656   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97112               77.00
56657   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97140               72.00
56658   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1112 of
                                                  2767

56659   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    G0283            44.00
56660   Florida   Spine   0448947090101066   9/17/2018    Bill     12/24/2018    99211            77.00
56661   Florida   Spine   0448947090101066   9/17/2018    Bill     12/24/2018    97530            90.00
56662   Florida   Spine   0448947090101066   9/17/2018    Bill     12/24/2018    97110            77.00
56663   Florida   Spine   0448947090101066   9/17/2018    Bill     12/24/2018    97112            77.00
56664   Florida   Spine   0448947090101066   9/17/2018    Bill     12/24/2018    97140            72.00
56665   Florida   Spine   0448947090101066   9/17/2018    Bill     12/24/2018    97010            60.00
56666   Florida   Spine   0448947090101066   9/17/2018    Bill     12/24/2018    G0283            44.00
56667   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    99211            77.00
56668   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97530            90.00
56669   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97110            77.00
56670   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97112            77.00
56671   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97140            72.00
56672   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97010            60.00
56673   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    G0283            44.00
56674   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    99211            77.00
56675   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    97530            90.00
56676   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    97110            77.00
56677   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    97140            72.00
56678   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    97010            60.00
56679   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    G0283            44.00
56680   Florida   Spine   0543843850101020   10/18/2018   Bill     12/24/2018    99211            77.00
56681   Florida   Spine   0543843850101020   10/18/2018   Bill     12/24/2018    97530            90.00
56682   Florida   Spine   0543843850101020   10/18/2018   Bill     12/24/2018    97112            77.00
56683   Florida   Spine   0543843850101020   10/18/2018   Bill     12/24/2018    97140            72.00
56684   Florida   Spine   0543843850101020   10/18/2018   Bill     12/24/2018    97035            44.00
56685   Florida   Spine   0543843850101020   10/18/2018   Bill     12/24/2018    97010            60.00
56686   Florida   Spine   0543843850101020   10/18/2018   Bill     12/24/2018    G0283            44.00
56687   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    99211            77.00
56688   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97530            90.00
56689   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97110            77.00
56690   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97112            77.00
56691   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97140            72.00
56692   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    G0283            44.00
56693   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97010            60.00
56694   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    99211            77.00
56695   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    97530            90.00
56696   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    97140            72.00
56697   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    97010            60.00
56698   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    98941            88.00
56699   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97530            90.00
56700   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97112            77.00
56701   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97140            72.00
56702   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    G0283            44.00
56703   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97010            60.00
56704   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97039            44.00
56705   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    99211            77.00
56706   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    97530            90.00
56707   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    97110            77.00
56708   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    97140            72.00
56709   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1113 of
                                                  2767

56710   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    97010            60.00
56711   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    99211            77.00
56712   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97530            90.00
56713   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97110            77.00
56714   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97112            77.00
56715   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97140            72.00
56716   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    G0283            44.00
56717   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97010            60.00
56718   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    99211            77.00
56719   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97530            90.00
56720   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97112            77.00
56721   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97035            44.00
56722   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97010            60.00
56723   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    G0283            44.00
56724   Florida   Spine   0621160610101025   10/16/2018   Bill     12/24/2018    99211            77.00
56725   Florida   Spine   0621160610101025   10/16/2018   Bill     12/24/2018    97530            90.00
56726   Florida   Spine   0621160610101025   10/16/2018   Bill     12/24/2018    97110            77.00
56727   Florida   Spine   0621160610101025   10/16/2018   Bill     12/24/2018    97140            72.00
56728   Florida   Spine   0621160610101025   10/16/2018   Bill     12/24/2018    97010            60.00
56729   Florida   Spine   0621160610101025   10/16/2018   Bill     12/24/2018    G0283            44.00
56730   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    99211            77.00
56731   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97530            90.00
56732   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97110            77.00
56733   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97140            72.00
56734   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    G0283            44.00
56735   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97010            60.00
56736   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97035            44.00
56737   Florida   Spine   0576921340101014   6/15/2018    Bill     12/24/2018    99211            77.00
56738   Florida   Spine   0576921340101014   6/15/2018    Bill     12/24/2018    97110            77.00
56739   Florida   Spine   0576921340101014   6/15/2018    Bill     12/24/2018    97112            77.00
56740   Florida   Spine   0576921340101014   6/15/2018    Bill     12/24/2018    97140            72.00
56741   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    99211            77.00
56742   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97530            90.00
56743   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97112            77.00
56744   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97140            72.00
56745   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    G0283            44.00
56746   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97010            60.00
56747   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    99211            77.00
56748   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    97110            77.00
56749   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    97140            72.00
56750   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    G0283            44.00
56751   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    97010            60.00
56752   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    97112            77.00
56753   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    99211            77.00
56754   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97530            90.00
56755   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97112            77.00
56756   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97140            72.00
56757   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    G0283            44.00
56758   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97010            60.00
56759   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97035            44.00
56760   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1114 of
                                                  2767

56761   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    97530             90.00
56762   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    97112             77.00
56763   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    97140             72.00
56764   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    G0283             44.00
56765   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    97010             60.00
56766   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    99211             77.00
56767   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97530             90.00
56768   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97110             77.00
56769   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97140             72.00
56770   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    G0283             44.00
56771   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97010             60.00
56772   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97012             55.00
56773   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    99211             77.00
56774   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97530             90.00
56775   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97140             72.00
56776   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    G0283             44.00
56777   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97010             60.00
56778   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97035             44.00
56779   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97039             44.00
56780   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    99211             77.00
56781   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    97110             77.00
56782   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    97112             77.00
56783   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    97140             72.00
56784   Florida   Spine   0624873670101035   9/23/2018    Bill     12/24/2018    99211             77.00
56785   Florida   Spine   0624873670101035   9/23/2018    Bill     12/24/2018    97110             77.00
56786   Florida   Spine   0624873670101035   9/23/2018    Bill     12/24/2018    97112             77.00
56787   Florida   Spine   0624873670101035   9/23/2018    Bill     12/24/2018    97140             72.00
56788   Florida   Spine   0624873670101035   9/23/2018    Bill     12/24/2018    G0283             44.00
56789   Florida   Spine   0624873670101035   9/23/2018    Bill     12/24/2018    97010             60.00
56790   Florida   Spine   0619444340101024   8/9/2018     Bill     12/24/2018    99212            105.00
56791   Florida   Spine   0619444340101024   8/9/2018     Bill     12/24/2018    98940             72.00
56792   Florida   Spine   0619444340101024   8/9/2018     Bill     12/24/2018    97110             77.00
56793   Florida   Spine   0619444340101024   8/9/2018     Bill     12/24/2018    97140             72.00
56794   Florida   Spine   0619444340101024   8/9/2018     Bill     12/24/2018    G0283             44.00
56795   Florida   Spine   0619444340101024   8/9/2018     Bill     12/24/2018    97010             60.00
56796   Florida   Spine   0619444340101024   8/9/2018     Bill     12/24/2018    97012             55.00
56797   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    99211             77.00
56798   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    97110             77.00
56799   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    97112             77.00
56800   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    97140             72.00
56801   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    99211             77.00
56802   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97530             90.00
56803   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97112             77.00
56804   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97140             72.00
56805   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    G0283             44.00
56806   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97010             60.00
56807   Florida   Spine   0413886060101105   8/31/2018    Bill     12/24/2018    99211             77.00
56808   Florida   Spine   0413886060101105   8/31/2018    Bill     12/24/2018    97010             60.00
56809   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    99211             77.00
56810   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97530             90.00
56811   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1115 of
                                                  2767

56812   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97112            77.00
56813   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97140            72.00
56814   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    G0283            44.00
56815   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97010            60.00
56816   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941            88.00
56817   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97110            77.00
56818   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97112            77.00
56819   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012            55.00
56820   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140            72.00
56821   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010            60.00
56822   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283            44.00
56823   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    99211            77.00
56824   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97530            90.00
56825   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97110            77.00
56826   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97012            55.00
56827   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97140            72.00
56828   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97010            60.00
56829   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    G0283            44.00
56830   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    99211            77.00
56831   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97530            90.00
56832   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97112            77.00
56833   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97140            72.00
56834   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97012            55.00
56835   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97010            60.00
56836   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    G0283            44.00
56837   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    98941            88.00
56838   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97110            77.00
56839   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97112            77.00
56840   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97012            55.00
56841   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97140            72.00
56842   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    G0283            44.00
56843   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    99211            77.00
56844   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    97110            77.00
56845   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    97112            77.00
56846   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    97140            72.00
56847   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    97010            60.00
56848   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    G0283            44.00
56849   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    99211            77.00
56850   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97530            90.00
56851   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97110            77.00
56852   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97140            72.00
56853   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97010            60.00
56854   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    G0283            44.00
56855   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    99211            77.00
56856   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97530            90.00
56857   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97110            77.00
56858   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97140            72.00
56859   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97010            60.00
56860   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    G0283            44.00
56861   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    99211            77.00
56862   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1116 of
                                                  2767

56863   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    97110            77.00
56864   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    97140            72.00
56865   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    97035            44.00
56866   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    97010            60.00
56867   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    G0283            44.00
56868   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    99211            77.00
56869   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97530            90.00
56870   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97110            77.00
56871   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97140            72.00
56872   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97012            55.00
56873   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97010            60.00
56874   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    G0283            44.00
56875   Florida   Spine   0425763400101028   8/22/2018    Bill     12/24/2018    99211            77.00
56876   Florida   Spine   0425763400101028   8/22/2018    Bill     12/24/2018    97110            77.00
56877   Florida   Spine   0425763400101028   8/22/2018    Bill     12/24/2018    97112            77.00
56878   Florida   Spine   0425763400101028   8/22/2018    Bill     12/24/2018    97140            72.00
56879   Florida   Spine   0425763400101028   8/22/2018    Bill     12/24/2018    97010            60.00
56880   Florida   Spine   0425763400101028   8/22/2018    Bill     12/24/2018    G0283            44.00
56881   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    99211            77.00
56882   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97530            90.00
56883   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97110            77.00
56884   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97140            72.00
56885   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97012            55.00
56886   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97010            60.00
56887   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    G0283            44.00
56888   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    99211            77.00
56889   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97530            90.00
56890   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97110            77.00
56891   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97140            72.00
56892   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97010            60.00
56893   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    G0283            44.00
56894   Florida   Spine   0282912660101028   10/19/2018   Bill     12/24/2018    99211            77.00
56895   Florida   Spine   0282912660101028   10/19/2018   Bill     12/24/2018    97530            90.00
56896   Florida   Spine   0282912660101028   10/19/2018   Bill     12/24/2018    97110            77.00
56897   Florida   Spine   0282912660101028   10/19/2018   Bill     12/24/2018    97140            72.00
56898   Florida   Spine   0282912660101028   10/19/2018   Bill     12/24/2018    97010            60.00
56899   Florida   Spine   0282912660101028   10/19/2018   Bill     12/24/2018    G0283            44.00
56900   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    99211            77.00
56901   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97530            90.00
56902   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97110            77.00
56903   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97112            77.00
56904   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97140            72.00
56905   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97010            60.00
56906   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    G0283            44.00
56907   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    99211            77.00
56908   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    97530            90.00
56909   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    97112            77.00
56910   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    97140            72.00
56911   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    97010            60.00
56912   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    G0283            44.00
56913   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1117 of
                                                  2767

56914   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    97530            90.00
56915   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    97112            77.00
56916   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    97140            72.00
56917   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    97035            44.00
56918   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    97010            60.00
56919   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    G0283            44.00
56920   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    99211            77.00
56921   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97010            60.00
56922   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    G0283            44.00
56923   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    99211            77.00
56924   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97530            90.00
56925   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97110            77.00
56926   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97112            77.00
56927   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97140            72.00
56928   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97010            60.00
56929   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    G0283            44.00
56930   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    99211            77.00
56931   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97530            90.00
56932   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97110            77.00
56933   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97140            72.00
56934   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97010            60.00
56935   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    G0283            44.00
56936   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    99211            77.00
56937   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    97530            90.00
56938   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    97112            77.00
56939   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    97140            72.00
56940   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    97010            60.00
56941   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    99211            77.00
56942   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    97530            90.00
56943   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    97112            77.00
56944   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    97140            72.00
56945   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    97010            60.00
56946   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    G0283            44.00
56947   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    99211            77.00
56948   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97110            77.00
56949   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97140            72.00
56950   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97010            60.00
56951   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    G0283            44.00
56952   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97530            90.00
56953   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    99211            77.00
56954   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97530            90.00
56955   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97110            77.00
56956   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97112            77.00
56957   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97140            72.00
56958   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    G0283            44.00
56959   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97010            60.00
56960   Florida   Spine   0419182290101055   9/22/2018    Bill     12/24/2018    99211            77.00
56961   Florida   Spine   0419182290101055   9/22/2018    Bill     12/24/2018    97530            90.00
56962   Florida   Spine   0419182290101055   9/22/2018    Bill     12/24/2018    97110            77.00
56963   Florida   Spine   0419182290101055   9/22/2018    Bill     12/24/2018    97140            72.00
56964   Florida   Spine   0419182290101055   9/22/2018    Bill     12/24/2018    97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1118 of
                                                  2767

56965   Florida   Spine   0419182290101055   9/22/2018    Bill     12/24/2018    G0283             44.00
56966   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    99211             77.00
56967   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    97530             90.00
56968   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    97112             77.00
56969   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    97140             72.00
56970   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    G0283             44.00
56971   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    97010             60.00
56972   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    97035             44.00
56973   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    97035             44.00
56974   Florida   Spine   0450027330101070   11/3/2018    Bill     12/24/2018    99211             77.00
56975   Florida   Spine   0450027330101070   11/3/2018    Bill     12/24/2018    97530             90.00
56976   Florida   Spine   0450027330101070   11/3/2018    Bill     12/24/2018    97140             72.00
56977   Florida   Spine   0450027330101070   11/3/2018    Bill     12/24/2018    97010             60.00
56978   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    99211             77.00
56979   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97530             90.00
56980   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97110             77.00
56981   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97112             77.00
56982   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97140             72.00
56983   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    G0283             44.00
56984   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97010             60.00
56985   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    99211             77.00
56986   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    97530             90.00
56987   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    97110             77.00
56988   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    97112             77.00
56989   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    97140             72.00
56990   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    G0283             44.00
56991   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    97010             60.00
56992   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    99211             77.00
56993   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97530             90.00
56994   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97140             72.00
56995   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    G0283             44.00
56996   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97010             60.00
56997   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97035             44.00
56998   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97039             44.00
56999   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    99203            275.00
57000   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97035             44.00
57001   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97010             60.00
57002   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    G0283             44.00
57003   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    A4556             22.00
57004   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    99203            500.00
57005   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    99211             77.00
57006   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97039             44.00
57007   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97140             72.00
57008   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97035             44.00
57009   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97010             60.00
57010   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    G0283             44.00
57011   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    98940             72.00
57012   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97530             90.00
57013   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97140             72.00
57014   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    G0283             44.00
57015   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1119 of
                                                  2767

57016   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97035            44.00
57017   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97039            44.00
57018   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    99211            77.00
57019   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97530            90.00
57020   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97110            77.00
57021   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97039            44.00
57022   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97140            72.00
57023   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97010            60.00
57024   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    G0283            44.00
57025   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    99211            77.00
57026   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97530            90.00
57027   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97110            77.00
57028   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97112            77.00
57029   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97140            72.00
57030   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97010            60.00
57031   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    G0283            44.00
57032   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    99211            77.00
57033   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97530            90.00
57034   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97110            77.00
57035   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97112            77.00
57036   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97140            72.00
57037   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97010            60.00
57038   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    G0283            44.00
57039   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    99211            77.00
57040   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97530            90.00
57041   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97110            77.00
57042   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97112            77.00
57043   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97140            72.00
57044   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97010            60.00
57045   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    G0283            44.00
57046   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    99211            77.00
57047   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    97530            90.00
57048   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    97140            72.00
57049   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    G0283            44.00
57050   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    97010            60.00
57051   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    97035            44.00
57052   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    98941            88.00
57053   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97530            90.00
57054   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97112            77.00
57055   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97140            72.00
57056   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    G0283            44.00
57057   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97010            60.00
57058   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97039            44.00
57059   Florida   Spine   0440635430101064   11/8/2018    Bill     12/24/2018    99211            77.00
57060   Florida   Spine   0440635430101064   11/8/2018    Bill     12/24/2018    97530            90.00
57061   Florida   Spine   0440635430101064   11/8/2018    Bill     12/24/2018    97110            77.00
57062   Florida   Spine   0440635430101064   11/8/2018    Bill     12/24/2018    97140            72.00
57063   Florida   Spine   0440635430101064   11/8/2018    Bill     12/24/2018    97010            60.00
57064   Florida   Spine   0440635430101064   11/8/2018    Bill     12/24/2018    G0283            44.00
57065   Florida   Spine   0587343090101028   9/23/2018    Bill     12/24/2018    99211            77.00
57066   Florida   Spine   0587343090101028   9/23/2018    Bill     12/24/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1120 of
                                                  2767

57067   Florida   Spine   0587343090101028   9/23/2018    Bill     12/24/2018    97110            77.00
57068   Florida   Spine   0587343090101028   9/23/2018    Bill     12/24/2018    97039            44.00
57069   Florida   Spine   0587343090101028   9/23/2018    Bill     12/24/2018    97140            72.00
57070   Florida   Spine   0587343090101028   9/23/2018    Bill     12/24/2018    97010            60.00
57071   Florida   Spine   0587343090101028   9/23/2018    Bill     12/24/2018    G0283            44.00
57072   Florida   Spine   0220025950101080   11/5/2018    Bill     12/24/2018    99211            77.00
57073   Florida   Spine   0220025950101080   11/5/2018    Bill     12/24/2018    97039            44.00
57074   Florida   Spine   0220025950101080   11/5/2018    Bill     12/24/2018    97140            72.00
57075   Florida   Spine   0220025950101080   11/5/2018    Bill     12/24/2018    97010            60.00
57076   Florida   Spine   0220025950101080   11/5/2018    Bill     12/24/2018    G0283            44.00
57077   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    99211            77.00
57078   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    97530            90.00
57079   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    97110            77.00
57080   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    97039            44.00
57081   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    97140            72.00
57082   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    97010            60.00
57083   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    G0283            44.00
57084   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    99211            77.00
57085   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97530            90.00
57086   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97112            77.00
57087   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97140            72.00
57088   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97010            60.00
57089   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97110            77.00
57090   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    99211            77.00
57091   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97530            90.00
57092   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97112            77.00
57093   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97140            72.00
57094   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97035            44.00
57095   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97010            60.00
57096   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    G0283            44.00
57097   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    99211            77.00
57098   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    97530            90.00
57099   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    97110            77.00
57100   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    97112            77.00
57101   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    97140            72.00
57102   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    G0283            44.00
57103   Florida   Spine   0340532940101083   9/5/2018     Bill     12/24/2018    97010            60.00
57104   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    99211            77.00
57105   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97530            90.00
57106   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97112            77.00
57107   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97140            72.00
57108   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97010            60.00
57109   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    G0283            44.00
57110   Florida   Spine   0563224060101065   11/11/2018   Bill     12/24/2018    98940            72.00
57111   Florida   Spine   0563224060101065   11/11/2018   Bill     12/24/2018    98943            72.00
57112   Florida   Spine   0563224060101065   11/11/2018   Bill     12/24/2018    G0283            44.00
57113   Florida   Spine   0563224060101065   11/11/2018   Bill     12/24/2018    97010            60.00
57114   Florida   Spine   0563224060101065   11/11/2018   Bill     12/24/2018    97039            44.00
57115   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    99211            77.00
57116   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97530            90.00
57117   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1121 of
                                                  2767

57118   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    G0283             44.00
57119   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97010             60.00
57120   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97035             44.00
57121   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    99203            275.00
57122   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    97140             72.00
57123   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    G0283             44.00
57124   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    97010             60.00
57125   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    A4556             22.00
57126   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    99212            105.00
57127   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    98940             72.00
57128   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97112             77.00
57129   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97140             72.00
57130   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    G0283             44.00
57131   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97010             60.00
57132   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    99211             77.00
57133   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97530             90.00
57134   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97110             77.00
57135   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97140             72.00
57136   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    G0283             44.00
57137   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97010             60.00
57138   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    99211             77.00
57139   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    97110             77.00
57140   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    97112             77.00
57141   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    97140             72.00
57142   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    G0283             44.00
57143   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    97010             60.00
57144   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    99211             77.00
57145   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97530             90.00
57146   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97112             77.00
57147   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97140             72.00
57148   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    G0283             44.00
57149   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97010             60.00
57150   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97035             44.00
57151   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    99211             77.00
57152   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97530             90.00
57153   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97110             77.00
57154   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97112             77.00
57155   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97140             72.00
57156   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    G0283             44.00
57157   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97010             60.00
57158   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    99211             77.00
57159   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97530             90.00
57160   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97110             77.00
57161   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97112             77.00
57162   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97140             72.00
57163   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    G0283             44.00
57164   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97010             60.00
57165   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    99211             77.00
57166   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97530             90.00
57167   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97112             77.00
57168   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1122 of
                                                  2767

57169   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97012            55.00
57170   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97010            60.00
57171   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    G0283            44.00
57172   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    98941            88.00
57173   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    97530            90.00
57174   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    97012            55.00
57175   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    97140            72.00
57176   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    97035            44.00
57177   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    97010            60.00
57178   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    G0283            44.00
57179   Florida   Spine   0600759760101019   8/24/2018    Bill     12/24/2018    99211            77.00
57180   Florida   Spine   0600759760101019   8/24/2018    Bill     12/24/2018    97530            90.00
57181   Florida   Spine   0600759760101019   8/24/2018    Bill     12/24/2018    97110            77.00
57182   Florida   Spine   0600759760101019   8/24/2018    Bill     12/24/2018    97012            55.00
57183   Florida   Spine   0600759760101019   8/24/2018    Bill     12/24/2018    97140            72.00
57184   Florida   Spine   0600759760101019   8/24/2018    Bill     12/24/2018    97010            60.00
57185   Florida   Spine   0600759760101019   8/24/2018    Bill     12/24/2018    G0283            44.00
57186   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    99211            77.00
57187   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97530            90.00
57188   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97110            77.00
57189   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97140            72.00
57190   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97010            60.00
57191   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    G0283            44.00
57192   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97035            44.00
57193   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    99211            77.00
57194   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97530            90.00
57195   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97110            77.00
57196   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97140            72.00
57197   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97010            60.00
57198   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    G0283            44.00
57199   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    99211            77.00
57200   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97530            90.00
57201   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97110            77.00
57202   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97140            72.00
57203   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97010            60.00
57204   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    G0283            44.00
57205   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97012            55.00
57206   Florida   Spine   0160007080101067   6/27/2018    Bill     12/24/2018    99211            77.00
57207   Florida   Spine   0160007080101067   6/27/2018    Bill     12/24/2018    97110            77.00
57208   Florida   Spine   0160007080101067   6/27/2018    Bill     12/24/2018    97112            77.00
57209   Florida   Spine   0160007080101067   6/27/2018    Bill     12/24/2018    97140            72.00
57210   Florida   Spine   0160007080101067   6/27/2018    Bill     12/24/2018    97010            60.00
57211   Florida   Spine   0160007080101067   6/27/2018    Bill     12/24/2018    G0283            44.00
57212   Florida   Spine   0629799360101032   9/7/2018     Bill     12/24/2018    99211            77.00
57213   Florida   Spine   0629799360101032   9/7/2018     Bill     12/24/2018    97110            77.00
57214   Florida   Spine   0629799360101032   9/7/2018     Bill     12/24/2018    97112            77.00
57215   Florida   Spine   0629799360101032   9/7/2018     Bill     12/24/2018    97140            72.00
57216   Florida   Spine   0629799360101032   9/7/2018     Bill     12/24/2018    97010            60.00
57217   Florida   Spine   0629799360101032   9/7/2018     Bill     12/24/2018    G0283            44.00
57218   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    99211            77.00
57219   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1123 of
                                                  2767

57220   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97110            77.00
57221   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97140            72.00
57222   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97010            60.00
57223   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    G0283            44.00
57224   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    99211            77.00
57225   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    97110            77.00
57226   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    97112            77.00
57227   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    97140            72.00
57228   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    97010            60.00
57229   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    G0283            44.00
57230   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    99211            77.00
57231   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97530            90.00
57232   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97110            77.00
57233   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97112            77.00
57234   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97140            72.00
57235   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97010            60.00
57236   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    G0283            44.00
57237   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    99211            77.00
57238   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    97530            90.00
57239   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    97110            77.00
57240   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    97112            77.00
57241   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    97140            72.00
57242   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    97010            60.00
57243   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    G0283            44.00
57244   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    99211            77.00
57245   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97530            90.00
57246   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97110            77.00
57247   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97140            72.00
57248   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97010            60.00
57249   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    G0283            44.00
57250   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    99211            77.00
57251   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    97530            90.00
57252   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    97112            77.00
57253   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    97140            72.00
57254   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    97010            60.00
57255   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    G0283            44.00
57256   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    99211            77.00
57257   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    97530            90.00
57258   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    97112            77.00
57259   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    97140            72.00
57260   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    97035            44.00
57261   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    97010            60.00
57262   Florida   Spine   0362012910101077   10/25/2018   Bill     12/24/2018    G0283            44.00
57263   Florida   Spine   0637247140101013   9/15/2018    Bill     12/24/2018    99211            77.00
57264   Florida   Spine   0637247140101013   9/15/2018    Bill     12/24/2018    97110            77.00
57265   Florida   Spine   0637247140101013   9/15/2018    Bill     12/24/2018    97112            77.00
57266   Florida   Spine   0637247140101013   9/15/2018    Bill     12/24/2018    97140            72.00
57267   Florida   Spine   0637247140101013   9/15/2018    Bill     12/24/2018    97010            60.00
57268   Florida   Spine   0637247140101013   9/15/2018    Bill     12/24/2018    G0283            44.00
57269   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    99211            77.00
57270   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1124 of
                                                  2767

57271   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97110             77.00
57272   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97140             72.00
57273   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97010             60.00
57274   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    G0283             44.00
57275   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    99211             77.00
57276   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97530             90.00
57277   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97110             77.00
57278   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97112             77.00
57279   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97140             72.00
57280   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97010             60.00
57281   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    G0283             44.00
57282   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    98941             88.00
57283   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    97110             77.00
57284   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    97112             77.00
57285   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    97140             72.00
57286   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    97010             60.00
57287   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    G0283             44.00
57288   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    97039             44.00
57289   Florida   Spine   0076778310101050   8/14/2018    Bill     12/24/2018    99211             77.00
57290   Florida   Spine   0076778310101050   8/14/2018    Bill     12/24/2018    97530             90.00
57291   Florida   Spine   0076778310101050   8/14/2018    Bill     12/24/2018    97112             77.00
57292   Florida   Spine   0076778310101050   8/14/2018    Bill     12/24/2018    97140             72.00
57293   Florida   Spine   0076778310101050   8/14/2018    Bill     12/24/2018    97010             60.00
57294   Florida   Spine   0076778310101050   8/14/2018    Bill     12/24/2018    G0283             44.00
57295   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    99211             77.00
57296   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    97530             90.00
57297   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    97112             77.00
57298   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    97140             72.00
57299   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    97010             60.00
57300   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    99211             77.00
57301   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    97530             90.00
57302   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    97112             77.00
57303   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    97140             72.00
57304   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    97010             60.00
57305   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    G0283             44.00
57306   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    99212            105.00
57307   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97530             90.00
57308   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97140             72.00
57309   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97035             44.00
57310   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97010             60.00
57311   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    G0283             44.00
57312   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    99211             77.00
57313   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97110             77.00
57314   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97112             77.00
57315   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97140             72.00
57316   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    G0283             44.00
57317   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97010             60.00
57318   Florida   Spine   0470287970101071   10/29/2018   Bill     12/24/2018    99211             77.00
57319   Florida   Spine   0470287970101071   10/29/2018   Bill     12/24/2018    G0283             44.00
57320   Florida   Spine   0470287970101071   10/29/2018   Bill     12/24/2018    97010             60.00
57321   Florida   Spine   0470287970101071   10/29/2018   Bill     12/24/2018    97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1125 of
                                                  2767

57322   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    99211             77.00
57323   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97110             77.00
57324   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97112             77.00
57325   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97140             72.00
57326   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    G0283             44.00
57327   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97010             60.00
57328   Florida   Spine   0176564850101091   10/4/2018    Bill     12/24/2018    99211             77.00
57329   Florida   Spine   0176564850101091   10/4/2018    Bill     12/24/2018    97530             90.00
57330   Florida   Spine   0176564850101091   10/4/2018    Bill     12/24/2018    97110             77.00
57331   Florida   Spine   0176564850101091   10/4/2018    Bill     12/24/2018    97140             72.00
57332   Florida   Spine   0176564850101091   10/4/2018    Bill     12/24/2018    G0283             44.00
57333   Florida   Spine   0176564850101091   10/4/2018    Bill     12/24/2018    97010             60.00
57334   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    99211             77.00
57335   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    97530             90.00
57336   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    97112             77.00
57337   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    97140             72.00
57338   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    G0283             44.00
57339   Florida   Spine   0542808700101026   10/14/2018   Bill     12/24/2018    97010             60.00
57340   Florida   Spine   0450027330101070   11/3/2018    Bill     12/24/2018    99212            105.00
57341   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    99211             77.00
57342   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97530             90.00
57343   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97140             72.00
57344   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    G0283             44.00
57345   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97010             60.00
57346   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97035             44.00
57347   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97012             55.00
57348   Florida   Spine   0541932450101035   9/25/2018    Bill     12/24/2018    99211             77.00
57349   Florida   Spine   0541932450101035   9/25/2018    Bill     12/24/2018    97110             77.00
57350   Florida   Spine   0541932450101035   9/25/2018    Bill     12/24/2018    97112             77.00
57351   Florida   Spine   0541932450101035   9/25/2018    Bill     12/24/2018    97140             72.00
57352   Florida   Spine   0541932450101035   9/25/2018    Bill     12/24/2018    97010             60.00
57353   Florida   Spine   0541932450101035   9/25/2018    Bill     12/24/2018    G0283             44.00
57354   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    99212            105.00
57355   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    97530             90.00
57356   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    97110             77.00
57357   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    97140             72.00
57358   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    97010             60.00
57359   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    G0283             44.00
57360   Florida   Spine   0586247710101030   10/2/2018    Bill     12/24/2018    99212            105.00
57361   Florida   Spine   0586247710101030   10/2/2018    Bill     12/24/2018    97530             90.00
57362   Florida   Spine   0586247710101030   10/2/2018    Bill     12/24/2018    97110             77.00
57363   Florida   Spine   0586247710101030   10/2/2018    Bill     12/24/2018    97140             72.00
57364   Florida   Spine   0586247710101030   10/2/2018    Bill     12/24/2018    97010             60.00
57365   Florida   Spine   0586247710101030   10/2/2018    Bill     12/24/2018    G0283             44.00
57366   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    99211             77.00
57367   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97530             90.00
57368   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97039             44.00
57369   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97140             72.00
57370   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97035             44.00
57371   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97010             60.00
57372   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1126 of
                                                  2767

57373   Florida   Spine   0450027330101070   11/3/2018    Bill     12/24/2018    99203            500.00
57374   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    99211             77.00
57375   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97039             44.00
57376   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97140             72.00
57377   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97010             60.00
57378   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    G0283             44.00
57379   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    99211             77.00
57380   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    97530             90.00
57381   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    97110             77.00
57382   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    97039             44.00
57383   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    97140             72.00
57384   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    97010             60.00
57385   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    G0283             44.00
57386   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97039             44.00
57387   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    98940             72.00
57388   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97530             90.00
57389   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97140             72.00
57390   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    G0283             44.00
57391   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97010             60.00
57392   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97035             44.00
57393   Florida   Spine   0386875950101088   6/5/2018     Bill     12/24/2018    99203            500.00
57394   Florida   Spine   0386875950101088   6/5/2018     Bill     12/24/2018    20610            300.00
57395   Florida   Spine   0386875950101088   6/5/2018     Bill     12/24/2018    J2001             35.00
57396   Florida   Spine   0386875950101088   6/5/2018     Bill     12/24/2018    J3301             35.00
57397   Florida   Spine   0386875950101088   6/5/2018     Bill     12/24/2018    J3490             25.00
57398   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    99211             77.00
57399   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    97530             90.00
57400   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    97110             77.00
57401   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    97112             77.00
57402   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    97140             72.00
57403   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    97010             60.00
57404   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    G0283             44.00
57405   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    99211             77.00
57406   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97530             90.00
57407   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97110             77.00
57408   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97112             77.00
57409   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97140             72.00
57410   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97010             60.00
57411   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    G0283             44.00
57412   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    99213            193.00
57413   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97530             90.00
57414   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97110             77.00
57415   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97140             72.00
57416   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    97010             60.00
57417   Florida   Spine   0333094770101070   9/20/2018    Bill     12/24/2018    G0283             44.00
57418   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    99211             77.00
57419   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97530             90.00
57420   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97110             77.00
57421   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97112             77.00
57422   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97140             72.00
57423   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1127 of
                                                  2767

57424   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97010            60.00
57425   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    99211            77.00
57426   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    97140            72.00
57427   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    G0283            44.00
57428   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    97010            60.00
57429   Florida   Spine   0559547900101218   9/15/2018    Bill     12/24/2018    97035            44.00
57430   Florida   Spine   0440635430101064   11/8/2018    Bill     12/24/2018    99211            77.00
57431   Florida   Spine   0440635430101064   11/8/2018    Bill     12/24/2018    97012            55.00
57432   Florida   Spine   0440635430101064   11/8/2018    Bill     12/24/2018    97035            44.00
57433   Florida   Spine   0440635430101064   11/8/2018    Bill     12/24/2018    97140            72.00
57434   Florida   Spine   0440635430101064   11/8/2018    Bill     12/24/2018    97010            60.00
57435   Florida   Spine   0440635430101064   11/8/2018    Bill     12/24/2018    G0283            44.00
57436   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    98941            88.00
57437   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    97530            90.00
57438   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    97110            77.00
57439   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    97140            72.00
57440   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    G0283            44.00
57441   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    97010            60.00
57442   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    97012            55.00
57443   Florida   Spine   0604261670101052   8/28/2018    Bill     12/24/2018    98941            88.00
57444   Florida   Spine   0551288340101082   7/23/2018    Bill     12/24/2018    99211            77.00
57445   Florida   Spine   0551288340101082   7/23/2018    Bill     12/24/2018    97530            90.00
57446   Florida   Spine   0551288340101082   7/23/2018    Bill     12/24/2018    97110            77.00
57447   Florida   Spine   0551288340101082   7/23/2018    Bill     12/24/2018    97112            77.00
57448   Florida   Spine   0551288340101082   7/23/2018    Bill     12/24/2018    97140            72.00
57449   Florida   Spine   0551288340101082   7/23/2018    Bill     12/24/2018    97010            60.00
57450   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    98941            88.00
57451   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97530            90.00
57452   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97112            77.00
57453   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97140            72.00
57454   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    G0283            44.00
57455   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97010            60.00
57456   Florida   Spine   0272974140101046   11/9/2018    Bill     12/24/2018    97039            44.00
57457   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    99211            77.00
57458   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    97530            90.00
57459   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    97110            77.00
57460   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    97039            44.00
57461   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    97140            72.00
57462   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    97010            60.00
57463   Florida   Spine   0473510660101094   9/13/2018    Bill     12/24/2018    G0283            44.00
57464   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    99211            77.00
57465   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97530            90.00
57466   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97112            77.00
57467   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97140            72.00
57468   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    G0283            44.00
57469   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97010            60.00
57470   Florida   Spine   0392610050101015   11/27/2018   Bill     12/24/2018    99211            77.00
57471   Florida   Spine   0392610050101015   11/27/2018   Bill     12/24/2018    97530            90.00
57472   Florida   Spine   0392610050101015   11/27/2018   Bill     12/24/2018    97112            77.00
57473   Florida   Spine   0392610050101015   11/27/2018   Bill     12/24/2018    97140            72.00
57474   Florida   Spine   0392610050101015   11/27/2018   Bill     12/24/2018    G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1128 of
                                                  2767

57475   Florida   Spine   0392610050101015   11/27/2018   Bill     12/24/2018    97010             60.00
57476   Florida   Spine   0392610050101015   11/27/2018   Bill     12/24/2018    97035             44.00
57477   Florida   Spine   0547354780101011   9/15/2018    Bill     12/24/2018    99211             77.00
57478   Florida   Spine   0547354780101011   9/15/2018    Bill     12/24/2018    97530             90.00
57479   Florida   Spine   0547354780101011   9/15/2018    Bill     12/24/2018    97112             77.00
57480   Florida   Spine   0547354780101011   9/15/2018    Bill     12/24/2018    97140             72.00
57481   Florida   Spine   0547354780101011   9/15/2018    Bill     12/24/2018    97010             60.00
57482   Florida   Spine   0547354780101011   9/15/2018    Bill     12/24/2018    G0283             44.00
57483   Florida   Spine   0085057290101235   5/25/2018    Bill     12/24/2018    99213            350.00
57484   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    99211             77.00
57485   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    97530             90.00
57486   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    97110             77.00
57487   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    97140             72.00
57488   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    97035             44.00
57489   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    97010             60.00
57490   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    G0283             44.00
57491   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    99211             77.00
57492   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97530             90.00
57493   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97112             77.00
57494   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97140             72.00
57495   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    G0283             44.00
57496   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97010             60.00
57497   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97035             44.00
57498   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    99211             77.00
57499   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97530             90.00
57500   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97110             77.00
57501   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97140             72.00
57502   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    G0283             44.00
57503   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97010             60.00
57504   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    99211             77.00
57505   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    97530             90.00
57506   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    97110             77.00
57507   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    97140             72.00
57508   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    G0283             44.00
57509   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    97010             60.00
57510   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    97035             44.00
57511   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    99211             77.00
57512   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97530             90.00
57513   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97112             77.00
57514   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97140             72.00
57515   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    G0283             44.00
57516   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97010             60.00
57517   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    99211             77.00
57518   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    97110             77.00
57519   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    97112             77.00
57520   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    97140             72.00
57521   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    G0283             44.00
57522   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    97010             60.00
57523   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    99211             77.00
57524   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97530             90.00
57525   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1129 of
                                                  2767

57526   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97140            72.00
57527   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    G0283            44.00
57528   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97010            60.00
57529   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97035            44.00
57530   Florida   Spine   0554889790101022   8/22/2018    Bill     12/24/2018    99211            77.00
57531   Florida   Spine   0554889790101022   8/22/2018    Bill     12/24/2018    97530            90.00
57532   Florida   Spine   0554889790101022   8/22/2018    Bill     12/24/2018    97110            77.00
57533   Florida   Spine   0554889790101022   8/22/2018    Bill     12/24/2018    97112            77.00
57534   Florida   Spine   0554889790101022   8/22/2018    Bill     12/24/2018    97140            72.00
57535   Florida   Spine   0554889790101022   8/22/2018    Bill     12/24/2018    G0283            44.00
57536   Florida   Spine   0554889790101022   8/22/2018    Bill     12/24/2018    97010            60.00
57537   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    99211            77.00
57538   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    97530            90.00
57539   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    97112            77.00
57540   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    97140            72.00
57541   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    G0283            44.00
57542   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    97010            60.00
57543   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    99211            77.00
57544   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97530            90.00
57545   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97110            77.00
57546   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97140            72.00
57547   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    G0283            44.00
57548   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97010            60.00
57549   Florida   Spine   0329895090101038   10/21/2018   Bill     12/24/2018    97012            55.00
57550   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    99211            77.00
57551   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97530            90.00
57552   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97110            77.00
57553   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97140            72.00
57554   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    G0283            44.00
57555   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    97010            60.00
57556   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    99211            77.00
57557   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97530            90.00
57558   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97112            77.00
57559   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97140            72.00
57560   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    G0283            44.00
57561   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97010            60.00
57562   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    99211            77.00
57563   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    97110            77.00
57564   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    97112            77.00
57565   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    97140            72.00
57566   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    G0283            44.00
57567   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    97010            60.00
57568   Florida   Spine   0455853700101043   8/15/2018    Bill     12/24/2018    99211            77.00
57569   Florida   Spine   0455853700101043   8/15/2018    Bill     12/24/2018    97530            90.00
57570   Florida   Spine   0455853700101043   8/15/2018    Bill     12/24/2018    97110            77.00
57571   Florida   Spine   0455853700101043   8/15/2018    Bill     12/24/2018    97140            72.00
57572   Florida   Spine   0455853700101043   8/15/2018    Bill     12/24/2018    G0283            44.00
57573   Florida   Spine   0455853700101043   8/15/2018    Bill     12/24/2018    97010            60.00
57574   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    99211            77.00
57575   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    97110            77.00
57576   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1130 of
                                                  2767

57577   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    97140             72.00
57578   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    G0283             44.00
57579   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    97010             60.00
57580   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    99211             77.00
57581   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97530             90.00
57582   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97110             77.00
57583   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97112             77.00
57584   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97140             72.00
57585   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    G0283             44.00
57586   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97010             60.00
57587   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    99211             77.00
57588   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97530             90.00
57589   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97112             77.00
57590   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97140             72.00
57591   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    G0283             44.00
57592   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97010             60.00
57593   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    99212            105.00
57594   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97530             90.00
57595   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97110             77.00
57596   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97112             77.00
57597   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97140             72.00
57598   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    G0283             44.00
57599   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97010             60.00
57600   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
57601   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97110             77.00
57602   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97112             77.00
57603   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97530             90.00
57604   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
57605   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
57606   Florida   Spine   0611345670101013   7/4/2018     Bill     12/24/2018    98941             88.00
57607   Florida   Spine   0611345670101013   7/4/2018     Bill     12/24/2018    97110             77.00
57608   Florida   Spine   0611345670101013   7/4/2018     Bill     12/24/2018    97112             77.00
57609   Florida   Spine   0611345670101013   7/4/2018     Bill     12/24/2018    97012             55.00
57610   Florida   Spine   0611345670101013   7/4/2018     Bill     12/24/2018    97010             60.00
57611   Florida   Spine   0611345670101013   7/4/2018     Bill     12/24/2018    G0283             44.00
57612   Florida   Spine   0611345670101013   7/4/2018     Bill     12/24/2018    97140             72.00
57613   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    99211             77.00
57614   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97530             90.00
57615   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97112             77.00
57616   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97140             72.00
57617   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97012             55.00
57618   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97010             60.00
57619   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    G0283             44.00
57620   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    98941             88.00
57621   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97110             77.00
57622   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97112             77.00
57623   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97012             55.00
57624   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97140             72.00
57625   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    G0283             44.00
57626   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97010             60.00
57627   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1131 of
                                                  2767

57628   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    97530            90.00
57629   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    97110            77.00
57630   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    97112            77.00
57631   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    97140            72.00
57632   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    97010            60.00
57633   Florida   Spine   0394319240101053   8/2/2018     Bill     12/24/2018    G0283            44.00
57634   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    99211            77.00
57635   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97530            90.00
57636   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97110            77.00
57637   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97140            72.00
57638   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97010            60.00
57639   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    G0283            44.00
57640   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97012            55.00
57641   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    99211            77.00
57642   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97530            90.00
57643   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97110            77.00
57644   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97140            72.00
57645   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97012            55.00
57646   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97010            60.00
57647   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    G0283            44.00
57648   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    99211            77.00
57649   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97530            90.00
57650   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97110            77.00
57651   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97012            55.00
57652   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97140            72.00
57653   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97010            60.00
57654   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    G0283            44.00
57655   Florida   Spine   0628284460101019   10/25/2018   Bill     12/24/2018    99211            77.00
57656   Florida   Spine   0628284460101019   10/25/2018   Bill     12/24/2018    97530            90.00
57657   Florida   Spine   0628284460101019   10/25/2018   Bill     12/24/2018    97110            77.00
57658   Florida   Spine   0628284460101019   10/25/2018   Bill     12/24/2018    97140            72.00
57659   Florida   Spine   0628284460101019   10/25/2018   Bill     12/24/2018    97010            60.00
57660   Florida   Spine   0628284460101019   10/25/2018   Bill     12/24/2018    G0283            44.00
57661   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    99211            77.00
57662   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97530            90.00
57663   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97110            77.00
57664   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97140            72.00
57665   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97010            60.00
57666   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    G0283            44.00
57667   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    99211            77.00
57668   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97530            90.00
57669   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97110            77.00
57670   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97140            72.00
57671   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97010            60.00
57672   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97112            77.00
57673   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    99211            77.00
57674   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    97530            90.00
57675   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    97112            77.00
57676   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    97140            72.00
57677   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    97010            60.00
57678   Florida   Spine   0346970630101142   11/5/2018    Bill     12/24/2018    G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1132 of
                                                  2767

57679   Florida   Spine   0593487470101017   11/3/2018    Bill     12/24/2018    99211             77.00
57680   Florida   Spine   0593487470101017   11/3/2018    Bill     12/24/2018    97530             90.00
57681   Florida   Spine   0593487470101017   11/3/2018    Bill     12/24/2018    97110             77.00
57682   Florida   Spine   0593487470101017   11/3/2018    Bill     12/24/2018    97140             72.00
57683   Florida   Spine   0593487470101017   11/3/2018    Bill     12/24/2018    97010             60.00
57684   Florida   Spine   0593487470101017   11/3/2018    Bill     12/24/2018    G0283             44.00
57685   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    99211             77.00
57686   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97530             90.00
57687   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97110             77.00
57688   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97140             72.00
57689   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97010             60.00
57690   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    G0283             44.00
57691   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    99213            193.00
57692   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97530             90.00
57693   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97110             77.00
57694   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97112             77.00
57695   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97140             72.00
57696   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    97010             60.00
57697   Florida   Spine   0538604060101078   9/24/2018    Bill     12/24/2018    G0283             44.00
57698   Florida   Spine   0338463930101095   9/6/2018     Bill     12/24/2018    99211             77.00
57699   Florida   Spine   0338463930101095   9/6/2018     Bill     12/24/2018    97530             90.00
57700   Florida   Spine   0338463930101095   9/6/2018     Bill     12/24/2018    97110             77.00
57701   Florida   Spine   0338463930101095   9/6/2018     Bill     12/24/2018    97112             77.00
57702   Florida   Spine   0338463930101095   9/6/2018     Bill     12/24/2018    97140             72.00
57703   Florida   Spine   0338463930101095   9/6/2018     Bill     12/24/2018    97010             60.00
57704   Florida   Spine   0338463930101095   9/6/2018     Bill     12/24/2018    G0283             44.00
57705   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    99212            105.00
57706   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97530             90.00
57707   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97110             77.00
57708   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97140             72.00
57709   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97035             44.00
57710   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97010             60.00
57711   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    G0283             44.00
57712   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    99211             77.00
57713   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    97530             90.00
57714   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    97112             77.00
57715   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    97140             72.00
57716   Florida   Spine   0582439350101016   9/26/2018    Bill     12/24/2018    97010             60.00
57717   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    99211             77.00
57718   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    97530             90.00
57719   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    97112             77.00
57720   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    97140             72.00
57721   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    97010             60.00
57722   Florida   Spine   0640612610101014   9/16/2018    Bill     12/24/2018    G0283             44.00
57723   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    99211             77.00
57724   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97530             90.00
57725   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97140             72.00
57726   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97110             77.00
57727   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97010             60.00
57728   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    G0283             44.00
57729   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1133 of
                                                  2767

57730   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97530             90.00
57731   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97110             77.00
57732   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97112             77.00
57733   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97140             72.00
57734   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    G0283             44.00
57735   Florida   Spine   0177712150101068   11/4/2018    Bill     12/24/2018    97010             60.00
57736   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    99211             77.00
57737   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97110             77.00
57738   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97112             77.00
57739   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97140             72.00
57740   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    G0283             44.00
57741   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97010             60.00
57742   Florida   Spine   0470287970101071   10/29/2018   Bill     12/24/2018    99211             77.00
57743   Florida   Spine   0470287970101071   10/29/2018   Bill     12/24/2018    G0283             44.00
57744   Florida   Spine   0470287970101071   10/29/2018   Bill     12/24/2018    97010             60.00
57745   Florida   Spine   0470287970101071   10/29/2018   Bill     12/24/2018    97035             44.00
57746   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    99211             77.00
57747   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    97530             90.00
57748   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    97110             77.00
57749   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    97140             72.00
57750   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    G0283             44.00
57751   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    97010             60.00
57752   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    99211             77.00
57753   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97110             77.00
57754   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97112             77.00
57755   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97140             72.00
57756   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    G0283             44.00
57757   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97010             60.00
57758   Florida   Spine   0303408330101022   11/29/2018   Bill     12/24/2018    99203            275.00
57759   Florida   Spine   0303408330101022   11/29/2018   Bill     12/24/2018    97140             72.00
57760   Florida   Spine   0303408330101022   11/29/2018   Bill     12/24/2018    G0283             44.00
57761   Florida   Spine   0303408330101022   11/29/2018   Bill     12/24/2018    97010             60.00
57762   Florida   Spine   0303408330101022   11/29/2018   Bill     12/24/2018    A4556             22.00
57763   Florida   Spine   0472833940101077   12/3/2018    Bill     12/24/2018    99203            275.00
57764   Florida   Spine   0483970510101017   9/24/2018    Bill     12/24/2018    99211             77.00
57765   Florida   Spine   0483970510101017   9/24/2018    Bill     12/24/2018    97530             90.00
57766   Florida   Spine   0483970510101017   9/24/2018    Bill     12/24/2018    97112             77.00
57767   Florida   Spine   0483970510101017   9/24/2018    Bill     12/24/2018    97140             72.00
57768   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    99211             77.00
57769   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97530             90.00
57770   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97110             77.00
57771   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97112             77.00
57772   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97140             72.00
57773   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    G0283             44.00
57774   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97010             60.00
57775   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    99211             77.00
57776   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    97530             90.00
57777   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    97110             77.00
57778   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    97112             77.00
57779   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    97140             72.00
57780   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1134 of
                                                  2767

57781   Florida   Spine   0471870030101030   8/23/2018    Bill     12/24/2018    97010             60.00
57782   Florida   Spine   0561623200101038   11/1/2018    Bill     12/24/2018    99211             77.00
57783   Florida   Spine   0561623200101038   11/1/2018    Bill     12/24/2018    97530             90.00
57784   Florida   Spine   0561623200101038   11/1/2018    Bill     12/24/2018    97110             77.00
57785   Florida   Spine   0561623200101038   11/1/2018    Bill     12/24/2018    97140             72.00
57786   Florida   Spine   0561623200101038   11/1/2018    Bill     12/24/2018    97010             60.00
57787   Florida   Spine   0561623200101038   11/1/2018    Bill     12/24/2018    G0283             44.00
57788   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    99211             77.00
57789   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97530             90.00
57790   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97039             44.00
57791   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97140             72.00
57792   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97110             77.00
57793   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97010             60.00
57794   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    G0283             44.00
57795   Florida   Spine   0582392540101018   11/26/2018   Bill     12/24/2018    99203            500.00
57796   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    99203            500.00
57797   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    98940             72.00
57798   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    G0283             44.00
57799   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97010             60.00
57800   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97039             44.00
57801   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    98943             72.00
57802   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    99211             77.00
57803   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97530             90.00
57804   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97110             77.00
57805   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97039             44.00
57806   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97140             72.00
57807   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97010             60.00
57808   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    G0283             44.00
57809   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    99211             77.00
57810   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    97530             90.00
57811   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    97140             72.00
57812   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    97035             44.00
57813   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    97010             60.00
57814   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    G0283             44.00
57815   Florida   Spine   0432377680101078   9/10/2018    Bill     12/24/2018    99203            500.00
57816   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    99211             77.00
57817   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97530             90.00
57818   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97110             77.00
57819   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97112             77.00
57820   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97140             72.00
57821   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    97010             60.00
57822   Florida   Spine   0452822450101076   10/20/2018   Bill     12/24/2018    G0283             44.00
57823   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    99213            193.00
57824   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97530             90.00
57825   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97110             77.00
57826   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97112             77.00
57827   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97140             72.00
57828   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    97010             60.00
57829   Florida   Spine   0413035320101022   9/15/2018    Bill     12/24/2018    G0283             44.00
57830   Florida   Spine   0448947090101066   9/17/2018    Bill     12/24/2018    99211             77.00
57831   Florida   Spine   0448947090101066   9/17/2018    Bill     12/24/2018    97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1135 of
                                                  2767

57832   Florida   Spine   0448947090101066   9/17/2018   Bill      12/24/2018    97140             72.00
57833   Florida   Spine   0448947090101066   9/17/2018   Bill      12/24/2018    97010             60.00
57834   Florida   Spine   0448947090101066   9/17/2018   Bill      12/24/2018    G0283             44.00
57835   Florida   Spine   0347844540101188   4/3/2018    Bill      12/24/2018    99213            350.00
57836   Florida   Spine   0482623910101084   6/30/2017   Bill      12/24/2018    99213            350.00
57837   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    99211             77.00
57838   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    97530             90.00
57839   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    97110             77.00
57840   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    97112             77.00
57841   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    97140             72.00
57842   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    G0283             44.00
57843   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    97010             60.00
57844   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    99211             77.00
57845   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    97530             90.00
57846   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    97110             77.00
57847   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    97112             77.00
57848   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    97140             72.00
57849   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    G0283             44.00
57850   Florida   Spine   0177712150101068   11/4/2018   Bill      12/24/2018    97010             60.00
57851   Florida   Spine   0440635430101064   11/8/2018   Bill      12/24/2018    99211             77.00
57852   Florida   Spine   0440635430101064   11/8/2018   Bill      12/24/2018    97530             90.00
57853   Florida   Spine   0440635430101064   11/8/2018   Bill      12/24/2018    97110             77.00
57854   Florida   Spine   0440635430101064   11/8/2018   Bill      12/24/2018    97140             72.00
57855   Florida   Spine   0440635430101064   11/8/2018   Bill      12/24/2018    97010             60.00
57856   Florida   Spine   0440635430101064   11/8/2018   Bill      12/24/2018    G0283             44.00
57857   Florida   Spine   0440635430101064   11/8/2018   Bill      12/24/2018    97039             44.00
57858   Florida   Spine   0551288340101082   7/23/2018   Bill      12/24/2018    99213            193.00
57859   Florida   Spine   0551288340101082   7/23/2018   Bill      12/24/2018    97530             90.00
57860   Florida   Spine   0551288340101082   7/23/2018   Bill      12/24/2018    97110             77.00
57861   Florida   Spine   0551288340101082   7/23/2018   Bill      12/24/2018    97112             77.00
57862   Florida   Spine   0551288340101082   7/23/2018   Bill      12/24/2018    97140             72.00
57863   Florida   Spine   0551288340101082   7/23/2018   Bill      12/24/2018    97010             60.00
57864   Florida   Spine   0559547900101218   9/15/2018   Bill      12/24/2018    99211             77.00
57865   Florida   Spine   0559547900101218   9/15/2018   Bill      12/24/2018    97530             90.00
57866   Florida   Spine   0559547900101218   9/15/2018   Bill      12/24/2018    97140             72.00
57867   Florida   Spine   0559547900101218   9/15/2018   Bill      12/24/2018    97010             60.00
57868   Florida   Spine   0220025950101080   11/5/2018   Bill      12/24/2018    99211             77.00
57869   Florida   Spine   0220025950101080   11/5/2018   Bill      12/24/2018    97039             44.00
57870   Florida   Spine   0220025950101080   11/5/2018   Bill      12/24/2018    97140             72.00
57871   Florida   Spine   0220025950101080   11/5/2018   Bill      12/24/2018    97010             60.00
57872   Florida   Spine   0220025950101080   11/5/2018   Bill      12/24/2018    G0283             44.00
57873   Florida   Spine   0220025950101080   11/5/2018   Bill      12/24/2018    97530             90.00
57874   Florida   Spine   0220025950101080   11/5/2018   Bill      12/24/2018    97110             77.00
57875   Florida   Spine   0358177500101021   9/1/2018    Bill      12/24/2018    99211             77.00
57876   Florida   Spine   0358177500101021   9/1/2018    Bill      12/24/2018    97530             90.00
57877   Florida   Spine   0358177500101021   9/1/2018    Bill      12/24/2018    97112             77.00
57878   Florida   Spine   0358177500101021   9/1/2018    Bill      12/24/2018    97140             72.00
57879   Florida   Spine   0358177500101021   9/1/2018    Bill      12/24/2018    97010             60.00
57880   Florida   Spine   0358177500101021   9/1/2018    Bill      12/24/2018    97110             77.00
57881   Florida   Spine   0358177500101021   9/1/2018    Bill      12/24/2018    99211             77.00
57882   Florida   Spine   0358177500101021   9/1/2018    Bill      12/24/2018    97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1136 of
                                                  2767

57883   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97112               77.00
57884   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97140               72.00
57885   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    97010               60.00
57886   Florida   Spine   0358177500101021   9/1/2018     Bill     12/24/2018    G0283               44.00
57887   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    99211               77.00
57888   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97530               90.00
57889   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97112               77.00
57890   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97140               72.00
57891   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97010               60.00
57892   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    G0283               44.00
57893   Florida   Spine   0544766600101041   5/8/2018     Bill     12/24/2018    99213              350.00
57894   Florida   Spine   0547354780101011   9/15/2018    Bill     12/24/2018    99211               77.00
57895   Florida   Spine   0547354780101011   9/15/2018    Bill     12/24/2018    97530               90.00
57896   Florida   Spine   0547354780101011   9/15/2018    Bill     12/24/2018    97112               77.00
57897   Florida   Spine   0547354780101011   9/15/2018    Bill     12/24/2018    97140               72.00
57898   Florida   Spine   0547354780101011   9/15/2018    Bill     12/24/2018    97010               60.00
57899   Florida   Spine   0547354780101011   9/15/2018    Bill     12/24/2018    G0283               44.00
57900   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    99213              350.00
57901   Florida   Spine   0328973470101075   8/4/2018     Bill     12/24/2018    99213              350.00
57902   Florida   Spine   0328973470101075   8/4/2018     Bill     12/24/2018    62323            2,000.00
57903   Florida   Spine   0328973470101075   8/4/2018     Bill     12/24/2018    J2001              105.00
57904   Florida   Spine   0328973470101075   8/4/2018     Bill     12/24/2018    J1020               35.00
57905   Florida   Spine   0328973470101075   8/4/2018     Bill     12/24/2018    Q9965               25.00
57906   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    99211               77.00
57907   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    97530               90.00
57908   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    97110               77.00
57909   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    97140               72.00
57910   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    97010               60.00
57911   Florida   Spine   0633704110101013   8/18/2018    Bill     12/24/2018    G0283               44.00
57912   Florida   Spine   0430086360101165   12/2/2018    Bill     12/24/2018    99203              275.00
57913   Florida   Spine   0430086360101165   12/2/2018    Bill     12/24/2018    G0283               44.00
57914   Florida   Spine   0430086360101165   12/2/2018    Bill     12/24/2018    97010               60.00
57915   Florida   Spine   0430086360101165   12/2/2018    Bill     12/24/2018    97039               44.00
57916   Florida   Spine   0430086360101165   12/2/2018    Bill     12/24/2018    A4556               22.00
57917   Florida   Spine   0632317120101013   8/20/2018    Bill     12/24/2018    99211               77.00
57918   Florida   Spine   0632317120101013   8/20/2018    Bill     12/24/2018    97530               90.00
57919   Florida   Spine   0632317120101013   8/20/2018    Bill     12/24/2018    97039               44.00
57920   Florida   Spine   0632317120101013   8/20/2018    Bill     12/24/2018    97140               72.00
57921   Florida   Spine   0632317120101013   8/20/2018    Bill     12/24/2018    97010               60.00
57922   Florida   Spine   0632317120101013   8/20/2018    Bill     12/24/2018    G0283               44.00
57923   Florida   Spine   0632317120101013   8/20/2018    Bill     12/24/2018    97110               77.00
57924   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    99213              350.00
57925   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    99211               77.00
57926   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97530               90.00
57927   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97112               77.00
57928   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97140               72.00
57929   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    G0283               44.00
57930   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97010               60.00
57931   Florida   Spine   0464742540101074   12/4/2018    Bill     12/24/2018    99203              275.00
57932   Florida   Spine   0464742540101074   12/4/2018    Bill     12/24/2018    97140               72.00
57933   Florida   Spine   0464742540101074   12/4/2018    Bill     12/24/2018    G0283               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1137 of
                                                  2767

57934   Florida   Spine   0464742540101074   12/4/2018    Bill     12/24/2018    97010            60.00
57935   Florida   Spine   0464742540101074   12/4/2018    Bill     12/24/2018    97035            44.00
57936   Florida   Spine   0464742540101074   12/4/2018    Bill     12/24/2018    A4556            22.00
57937   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    99211            77.00
57938   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97530            90.00
57939   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97112            77.00
57940   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97140            72.00
57941   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    G0283            44.00
57942   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97010            60.00
57943   Florida   Spine   0578487350101037   7/2/2018     Bill     12/24/2018    99211            77.00
57944   Florida   Spine   0578487350101037   7/2/2018     Bill     12/24/2018    97110            77.00
57945   Florida   Spine   0578487350101037   7/2/2018     Bill     12/24/2018    97112            77.00
57946   Florida   Spine   0578487350101037   7/2/2018     Bill     12/24/2018    97140            72.00
57947   Florida   Spine   0578487350101037   7/2/2018     Bill     12/24/2018    G0283            44.00
57948   Florida   Spine   0578487350101037   7/2/2018     Bill     12/24/2018    97010            60.00
57949   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    99211            77.00
57950   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97530            90.00
57951   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97112            77.00
57952   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97140            72.00
57953   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    G0283            44.00
57954   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97010            60.00
57955   Florida   Spine   0280010560101099   11/3/2018    Bill     12/24/2018    97035            44.00
57956   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    99211            77.00
57957   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97530            90.00
57958   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97110            77.00
57959   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97112            77.00
57960   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97140            72.00
57961   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    G0283            44.00
57962   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97010            60.00
57963   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    99211            77.00
57964   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97530            90.00
57965   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97110            77.00
57966   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97140            72.00
57967   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97010            60.00
57968   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    G0283            44.00
57969   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    99211            77.00
57970   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97530            90.00
57971   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97140            72.00
57972   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97012            55.00
57973   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    97010            60.00
57974   Florida   Spine   0482510560101045   11/7/2018    Bill     12/24/2018    G0283            44.00
57975   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    99211            77.00
57976   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97530            90.00
57977   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97110            77.00
57978   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97140            72.00
57979   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97010            60.00
57980   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    G0283            44.00
57981   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    99211            77.00
57982   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97530            90.00
57983   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97110            77.00
57984   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1138 of
                                                  2767

57985   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97010            60.00
57986   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    G0283            44.00
57987   Florida   Spine   0232900440101054   10/9/2018    Bill     12/24/2018    97012            55.00
57988   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    99211            77.00
57989   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97530            90.00
57990   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97110            77.00
57991   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97140            72.00
57992   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97012            55.00
57993   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97010            60.00
57994   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    G0283            44.00
57995   Florida   Spine   0628284460101019   10/25/2018   Bill     12/24/2018    99211            77.00
57996   Florida   Spine   0628284460101019   10/25/2018   Bill     12/24/2018    97530            90.00
57997   Florida   Spine   0628284460101019   10/25/2018   Bill     12/24/2018    97110            77.00
57998   Florida   Spine   0628284460101019   10/25/2018   Bill     12/24/2018    97140            72.00
57999   Florida   Spine   0628284460101019   10/25/2018   Bill     12/24/2018    97010            60.00
58000   Florida   Spine   0628284460101019   10/25/2018   Bill     12/24/2018    G0283            44.00
58001   Florida   Spine   0629799360101032   9/7/2018     Bill     12/24/2018    99211            77.00
58002   Florida   Spine   0629799360101032   9/7/2018     Bill     12/24/2018    97110            77.00
58003   Florida   Spine   0629799360101032   9/7/2018     Bill     12/24/2018    97112            77.00
58004   Florida   Spine   0629799360101032   9/7/2018     Bill     12/24/2018    97140            72.00
58005   Florida   Spine   0629799360101032   9/7/2018     Bill     12/24/2018    97010            60.00
58006   Florida   Spine   0629799360101032   9/7/2018     Bill     12/24/2018    G0283            44.00
58007   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    99211            77.00
58008   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    97530            90.00
58009   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    97110            77.00
58010   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    97140            72.00
58011   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    97010            60.00
58012   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    G0283            44.00
58013   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    99211            77.00
58014   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97530            90.00
58015   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97110            77.00
58016   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97140            72.00
58017   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97010            60.00
58018   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    G0283            44.00
58019   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    99211            77.00
58020   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97530            90.00
58021   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97110            77.00
58022   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97112            77.00
58023   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97140            72.00
58024   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    97010            60.00
58025   Florida   Spine   0394625550101073   10/22/2018   Bill     12/24/2018    G0283            44.00
58026   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    99211            77.00
58027   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97530            90.00
58028   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97110            77.00
58029   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    G0283            44.00
58030   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97010            60.00
58031   Florida   Spine   0622783570101013   11/1/2018    Bill     12/24/2018    97112            77.00
58032   Florida   Spine   0593487470101017   11/3/2018    Bill     12/24/2018    99211            77.00
58033   Florida   Spine   0593487470101017   11/3/2018    Bill     12/24/2018    97530            90.00
58034   Florida   Spine   0593487470101017   11/3/2018    Bill     12/24/2018    97110            77.00
58035   Florida   Spine   0593487470101017   11/3/2018    Bill     12/24/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1139 of
                                                  2767

58036   Florida   Spine   0593487470101017   11/3/2018    Bill     12/24/2018    97010             60.00
58037   Florida   Spine   0593487470101017   11/3/2018    Bill     12/24/2018    G0283             44.00
58038   Florida   Spine   0637247140101013   9/15/2018    Bill     12/24/2018    99213            193.00
58039   Florida   Spine   0637247140101013   9/15/2018    Bill     12/24/2018    97110             77.00
58040   Florida   Spine   0637247140101013   9/15/2018    Bill     12/24/2018    97112             77.00
58041   Florida   Spine   0637247140101013   9/15/2018    Bill     12/24/2018    97140             72.00
58042   Florida   Spine   0637247140101013   9/15/2018    Bill     12/24/2018    97010             60.00
58043   Florida   Spine   0637247140101013   9/15/2018    Bill     12/24/2018    G0283             44.00
58044   Florida   Spine   0121412240101247   10/25/2018   Bill     12/24/2018    99203            500.00
58045   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    99211             77.00
58046   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97530             90.00
58047   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97140             72.00
58048   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97110             77.00
58049   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    97010             60.00
58050   Florida   Spine   0069025630101090   10/30/2018   Bill     12/24/2018    G0283             44.00
58051   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    99203            500.00
58052   Florida   Spine   0369310680101118   8/11/2018    Bill     12/24/2018    99213            350.00
58053   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    99211             77.00
58054   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97110             77.00
58055   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97112             77.00
58056   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97140             72.00
58057   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    G0283             44.00
58058   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97010             60.00
58059   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    99211             77.00
58060   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    97530             90.00
58061   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    97110             77.00
58062   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    97140             72.00
58063   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    G0283             44.00
58064   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    97010             60.00
58065   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    99212            105.00
58066   Florida   Spine   0421599570101073   9/19/2018    Bill     12/24/2018    99212            105.00
58067   Florida   Spine   0421599570101073   9/19/2018    Bill     12/24/2018    97110             77.00
58068   Florida   Spine   0421599570101073   9/19/2018    Bill     12/24/2018    97112             77.00
58069   Florida   Spine   0421599570101073   9/19/2018    Bill     12/24/2018    97140             72.00
58070   Florida   Spine   0421599570101073   9/19/2018    Bill     12/24/2018    G0283             44.00
58071   Florida   Spine   0421599570101073   9/19/2018    Bill     12/24/2018    97010             60.00
58072   Florida   Spine   0176564850101091   10/4/2018    Bill     12/24/2018    99211             77.00
58073   Florida   Spine   0176564850101091   10/4/2018    Bill     12/24/2018    97530             90.00
58074   Florida   Spine   0176564850101091   10/4/2018    Bill     12/24/2018    97110             77.00
58075   Florida   Spine   0176564850101091   10/4/2018    Bill     12/24/2018    97140             72.00
58076   Florida   Spine   0176564850101091   10/4/2018    Bill     12/24/2018    G0283             44.00
58077   Florida   Spine   0176564850101091   10/4/2018    Bill     12/24/2018    97010             60.00
58078   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    99211             77.00
58079   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97039             44.00
58080   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97140             72.00
58081   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97010             60.00
58082   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    G0283             44.00
58083   Florida   Spine   0630817080101012   9/11/2018    Bill     12/24/2018    99211             77.00
58084   Florida   Spine   0630817080101012   9/11/2018    Bill     12/24/2018    97110             77.00
58085   Florida   Spine   0630817080101012   9/11/2018    Bill     12/24/2018    97112             77.00
58086   Florida   Spine   0630817080101012   9/11/2018    Bill     12/24/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1140 of
                                                  2767

58087   Florida   Spine   0630817080101012   9/11/2018    Bill     12/24/2018    G0283             44.00
58088   Florida   Spine   0630817080101012   9/11/2018    Bill     12/24/2018    97010             60.00
58089   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97012             55.00
58090   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    99211             77.00
58091   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97530             90.00
58092   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97110             77.00
58093   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97140             72.00
58094   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    G0283             44.00
58095   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97010             60.00
58096   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    99211             77.00
58097   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97530             90.00
58098   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97039             44.00
58099   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97140             72.00
58100   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97110             77.00
58101   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    97010             60.00
58102   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    G0283             44.00
58103   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    98940             72.00
58104   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97530             90.00
58105   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97112             77.00
58106   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97140             72.00
58107   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    G0283             44.00
58108   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97010             60.00
58109   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97039             44.00
58110   Florida   Spine   0455532020101079   11/28/2018   Bill     12/24/2018    99203            275.00
58111   Florida   Spine   0455532020101079   11/28/2018   Bill     12/24/2018    97140             72.00
58112   Florida   Spine   0455532020101079   11/28/2018   Bill     12/24/2018    97035             44.00
58113   Florida   Spine   0455532020101079   11/28/2018   Bill     12/24/2018    97010             60.00
58114   Florida   Spine   0455532020101079   11/28/2018   Bill     12/24/2018    G0283             44.00
58115   Florida   Spine   0455532020101079   11/28/2018   Bill     12/24/2018    A4556             22.00
58116   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    99213            350.00
58117   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    99203            500.00
58118   Florida   Spine   0589922030101020   11/8/2018    Bill     12/24/2018    99213            350.00
58119   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    99211             77.00
58120   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    97530             90.00
58121   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    97140             72.00
58122   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    97035             44.00
58123   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    97010             60.00
58124   Florida   Spine   0574407660101018   10/30/2018   Bill     12/24/2018    G0283             44.00
58125   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    99211             77.00
58126   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    97530             90.00
58127   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    97110             77.00
58128   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    97112             77.00
58129   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    97140             72.00
58130   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    97010             60.00
58131   Florida   Spine   0601182900101022   10/1/2018    Bill     12/24/2018    G0283             44.00
58132   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    99212            105.00
58133   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    97530             90.00
58134   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    97140             72.00
58135   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    97035             44.00
58136   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    97010             60.00
58137   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1141 of
                                                  2767

58138   Florida   Spine   0520193360101046   10/5/2018    Bill     12/24/2018    99213              350.00
58139   Florida   Spine   0592194320101038   8/15/2018    Bill     12/24/2018    99213              350.00
58140   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    99213              350.00
58141   Florida   Spine   0361910870101048   12/3/2018    Bill     12/24/2018    99202              193.00
58142   Florida   Spine   0361910870101048   12/3/2018    Bill     12/24/2018    99202              193.00
58143   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    98941               88.00
58144   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    97530               90.00
58145   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    97110               77.00
58146   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    97140               72.00
58147   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    G0283               44.00
58148   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    97010               60.00
58149   Florida   Spine   0564386410101084   8/30/2018    Bill     12/24/2018    97012               55.00
58150   Florida   Spine   0220025950101080   11/5/2018    Bill     12/24/2018    99211               77.00
58151   Florida   Spine   0220025950101080   11/5/2018    Bill     12/24/2018    97039               44.00
58152   Florida   Spine   0220025950101080   11/5/2018    Bill     12/24/2018    97140               72.00
58153   Florida   Spine   0220025950101080   11/5/2018    Bill     12/24/2018    97010               60.00
58154   Florida   Spine   0220025950101080   11/5/2018    Bill     12/24/2018    G0283               44.00
58155   Florida   Spine   0220025950101080   11/5/2018    Bill     12/24/2018    97530               90.00
58156   Florida   Spine   0220025950101080   11/5/2018    Bill     12/24/2018    97110               77.00
58157   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    99212              105.00
58158   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97530               90.00
58159   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97112               77.00
58160   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97140               72.00
58161   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    G0283               44.00
58162   Florida   Spine   0463040140101029   9/29/2018    Bill     12/24/2018    97010               60.00
58163   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    99212              105.00
58164   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97530               90.00
58165   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97110               77.00
58166   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97112               77.00
58167   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97140               72.00
58168   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    97010               60.00
58169   Florida   Spine   0410085190101175   10/12/2018   Bill     12/24/2018    G0283               44.00
58170   Florida   Spine   0420234030101031   3/7/2018     Bill     12/24/2018    99213              350.00
58171   Florida   Spine   0492095270101095   9/14/2018    Bill     12/24/2018    99213              350.00
58172   Florida   Spine   0492095270101095   9/14/2018    Bill     12/24/2018    62323            2,000.00
58173   Florida   Spine   0492095270101095   9/14/2018    Bill     12/24/2018    J2001              105.00
58174   Florida   Spine   0492095270101095   9/14/2018    Bill     12/24/2018    J1020               35.00
58175   Florida   Spine   0492095270101095   9/14/2018    Bill     12/24/2018    Q9965               25.00
58176   Florida   Spine   0563224060101065   11/11/2018   Bill     12/24/2018    98940               72.00
58177   Florida   Spine   0563224060101065   11/11/2018   Bill     12/24/2018    98943               72.00
58178   Florida   Spine   0563224060101065   11/11/2018   Bill     12/24/2018    97140               72.00
58179   Florida   Spine   0563224060101065   11/11/2018   Bill     12/24/2018    G0283               44.00
58180   Florida   Spine   0563224060101065   11/11/2018   Bill     12/24/2018    97010               60.00
58181   Florida   Spine   0563224060101065   11/11/2018   Bill     12/24/2018    97530               90.00
58182   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    99211               77.00
58183   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97530               90.00
58184   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97112               77.00
58185   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97140               72.00
58186   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    G0283               44.00
58187   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97010               60.00
58188   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    97035               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1142 of
                                                  2767

58189   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    99211             77.00
58190   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    97530             90.00
58191   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    97110             77.00
58192   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    97140             72.00
58193   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    G0283             44.00
58194   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    97010             60.00
58195   Florida   Spine   0313997990101114   11/29/2018   Bill     12/24/2018    97039             44.00
58196   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    99211             77.00
58197   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97530             90.00
58198   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97112             77.00
58199   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97140             72.00
58200   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    G0283             44.00
58201   Florida   Spine   0532247620101018   9/28/2018    Bill     12/24/2018    97010             60.00
58202   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    99211             77.00
58203   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    97110             77.00
58204   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    97112             77.00
58205   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    97140             72.00
58206   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    G0283             44.00
58207   Florida   Spine   0418490000101112   10/16/2018   Bill     12/24/2018    97010             60.00
58208   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    99211             77.00
58209   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97530             90.00
58210   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97112             77.00
58211   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97140             72.00
58212   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    G0283             44.00
58213   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97010             60.00
58214   Florida   Spine   0522954060101018   11/16/2018   Bill     12/24/2018    97035             44.00
58215   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    99211             77.00
58216   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    97530             90.00
58217   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    97112             77.00
58218   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    97140             72.00
58219   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    G0283             44.00
58220   Florida   Spine   0548259410101084   10/20/2018   Bill     12/24/2018    97010             60.00
58221   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    99211             77.00
58222   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97530             90.00
58223   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97112             77.00
58224   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97140             72.00
58225   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    G0283             44.00
58226   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97010             60.00
58227   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    99213            193.00
58228   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    97110             77.00
58229   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    97112             77.00
58230   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    97140             72.00
58231   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    G0283             44.00
58232   Florida   Spine   0443427780101028   9/18/2018    Bill     12/24/2018    97010             60.00
58233   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    99211             77.00
58234   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    97110             77.00
58235   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    97112             77.00
58236   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    97140             72.00
58237   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    G0283             44.00
58238   Florida   Spine   0087644080101323   8/1/2018     Bill     12/24/2018    97010             60.00
58239   Florida   Spine   0424851090101035   7/10/2018    Bill     12/24/2018    99213            193.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1143 of
                                                  2767

58240   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    99213            193.00
58241   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    97110             77.00
58242   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    97112             77.00
58243   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    97140             72.00
58244   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    G0283             44.00
58245   Florida   Spine   0496113930101029   9/18/2018    Bill     12/24/2018    97010             60.00
58246   Florida   Spine   0617742500101045   10/16/2018   Bill     12/24/2018    99211             77.00
58247   Florida   Spine   0617742500101045   10/16/2018   Bill     12/24/2018    97530             90.00
58248   Florida   Spine   0617742500101045   10/16/2018   Bill     12/24/2018    97112             77.00
58249   Florida   Spine   0617742500101045   10/16/2018   Bill     12/24/2018    97140             72.00
58250   Florida   Spine   0617742500101045   10/16/2018   Bill     12/24/2018    G0283             44.00
58251   Florida   Spine   0617742500101045   10/16/2018   Bill     12/24/2018    97010             60.00
58252   Florida   Spine   0617742500101045   10/16/2018   Bill     12/24/2018    97035             44.00
58253   Florida   Spine   0413886060101105   8/31/2018    Bill     12/24/2018    99211             77.00
58254   Florida   Spine   0413886060101105   8/31/2018    Bill     12/24/2018    97530             90.00
58255   Florida   Spine   0413886060101105   8/31/2018    Bill     12/24/2018    97110             77.00
58256   Florida   Spine   0413886060101105   8/31/2018    Bill     12/24/2018    97112             77.00
58257   Florida   Spine   0413886060101105   8/31/2018    Bill     12/24/2018    97140             72.00
58258   Florida   Spine   0413886060101105   8/31/2018    Bill     12/24/2018    G0283             44.00
58259   Florida   Spine   0413886060101105   8/31/2018    Bill     12/24/2018    97010             60.00
58260   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    99211             77.00
58261   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97530             90.00
58262   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97110             77.00
58263   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97112             77.00
58264   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97140             72.00
58265   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    G0283             44.00
58266   Florida   Spine   0129397080101039   9/2/2018     Bill     12/24/2018    97010             60.00
58267   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    99211             77.00
58268   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97530             90.00
58269   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97110             77.00
58270   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97112             77.00
58271   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97140             72.00
58272   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    G0283             44.00
58273   Florida   Spine   0182226700101067   9/14/2018    Bill     12/24/2018    97010             60.00
58274   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    98941             88.00
58275   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97110             77.00
58276   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97112             77.00
58277   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    G0283             44.00
58278   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97140             72.00
58279   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97010             60.00
58280   Florida   Spine   0152120490101237   10/25/2018   Bill     12/24/2018    97012             55.00
58281   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    99211             77.00
58282   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97530             90.00
58283   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97110             77.00
58284   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97012             55.00
58285   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97140             72.00
58286   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97010             60.00
58287   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    G0283             44.00
58288   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    98941             88.00
58289   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97110             77.00
58290   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1144 of
                                                  2767

58291   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97012            55.00
58292   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97140            72.00
58293   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    G0283            44.00
58294   Florida   Spine   0284599390101077   10/13/2018   Bill     12/24/2018    97010            60.00
58295   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    98941            88.00
58296   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    97530            90.00
58297   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    97012            55.00
58298   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    97140            72.00
58299   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    97035            44.00
58300   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    97010            60.00
58301   Florida   Spine   0399892390101037   9/25/2018    Bill     12/24/2018    G0283            44.00
58302   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    99211            77.00
58303   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97530            90.00
58304   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97112            77.00
58305   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97012            55.00
58306   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97140            72.00
58307   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    97010            60.00
58308   Florida   Spine   0473861090101133   10/10/2018   Bill     12/24/2018    G0283            44.00
58309   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    99211            77.00
58310   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97530            90.00
58311   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97110            77.00
58312   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97140            72.00
58313   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    97010            60.00
58314   Florida   Spine   0533887410101055   11/16/2018   Bill     12/24/2018    G0283            44.00
58315   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    99211            77.00
58316   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    97530            90.00
58317   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    97110            77.00
58318   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    97140            72.00
58319   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    97010            60.00
58320   Florida   Spine   0239139620101062   11/15/2018   Bill     12/24/2018    G0283            44.00
58321   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    99211            77.00
58322   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97530            90.00
58323   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97110            77.00
58324   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97140            72.00
58325   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97012            55.00
58326   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    97010            60.00
58327   Florida   Spine   0602339590101030   9/29/2018    Bill     12/24/2018    G0283            44.00
58328   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    99211            77.00
58329   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97530            90.00
58330   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97110            77.00
58331   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97140            72.00
58332   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    97010            60.00
58333   Florida   Spine   0603769290101014   11/7/2018    Bill     12/24/2018    G0283            44.00
58334   Florida   Spine   0282912660101028   10/19/2018   Bill     12/24/2018    99211            77.00
58335   Florida   Spine   0282912660101028   10/19/2018   Bill     12/24/2018    97530            90.00
58336   Florida   Spine   0282912660101028   10/19/2018   Bill     12/24/2018    97110            77.00
58337   Florida   Spine   0282912660101028   10/19/2018   Bill     12/24/2018    97140            72.00
58338   Florida   Spine   0282912660101028   10/19/2018   Bill     12/24/2018    97010            60.00
58339   Florida   Spine   0282912660101028   10/19/2018   Bill     12/24/2018    G0283            44.00
58340   Florida   Spine   0160007080101067   6/27/2018    Bill     12/24/2018    99211            77.00
58341   Florida   Spine   0160007080101067   6/27/2018    Bill     12/24/2018    97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1145 of
                                                  2767

58342   Florida   Spine   0160007080101067   6/27/2018    Bill     12/24/2018    97112             77.00
58343   Florida   Spine   0160007080101067   6/27/2018    Bill     12/24/2018    97140             72.00
58344   Florida   Spine   0160007080101067   6/27/2018    Bill     12/24/2018    97010             60.00
58345   Florida   Spine   0160007080101067   6/27/2018    Bill     12/24/2018    G0283             44.00
58346   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    99211             77.00
58347   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    97530             90.00
58348   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    97110             77.00
58349   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    97140             72.00
58350   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    97010             60.00
58351   Florida   Spine   0506668640101021   9/27/2018    Bill     12/24/2018    G0283             44.00
58352   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    99211             77.00
58353   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97530             90.00
58354   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97110             77.00
58355   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97140             72.00
58356   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    97010             60.00
58357   Florida   Spine   0455288470101032   11/18/2018   Bill     12/24/2018    G0283             44.00
58358   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    99211             77.00
58359   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    97530             90.00
58360   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    97110             77.00
58361   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    97112             77.00
58362   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    97140             72.00
58363   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    97010             60.00
58364   Florida   Spine   0476372090101047   9/18/2018    Bill     12/24/2018    G0283             44.00
58365   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    99211             77.00
58366   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97530             90.00
58367   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97110             77.00
58368   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97140             72.00
58369   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97010             60.00
58370   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    G0283             44.00
58371   Florida   Spine   0147142600101152   11/26/2018   Bill     12/24/2018    97035             44.00
58372   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    98941             88.00
58373   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    99213            193.00
58374   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    97140             72.00
58375   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    97010             60.00
58376   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    G0283             44.00
58377   Florida   Spine   0581565190101054   8/18/2018    Bill     12/24/2018    97039             44.00
58378   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    99211             77.00
58379   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97530             90.00
58380   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97110             77.00
58381   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97140             72.00
58382   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    97010             60.00
58383   Florida   Spine   0339570710101258   10/12/2018   Bill     12/24/2018    G0283             44.00
58384   Florida   Spine   0477383900101050   10/18/2018   Bill     12/24/2018    99211             77.00
58385   Florida   Spine   0477383900101050   10/18/2018   Bill     12/24/2018    97530             90.00
58386   Florida   Spine   0477383900101050   10/18/2018   Bill     12/24/2018    97140             72.00
58387   Florida   Spine   0477383900101050   10/18/2018   Bill     12/24/2018    97035             44.00
58388   Florida   Spine   0477383900101050   10/18/2018   Bill     12/24/2018    97010             60.00
58389   Florida   Spine   0477383900101050   10/18/2018   Bill     12/24/2018    G0283             44.00
58390   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    99211             77.00
58391   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97110             77.00
58392   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1146 of
                                                  2767

58393   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97140             72.00
58394   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    G0283             44.00
58395   Florida   Spine   0522201450101038   9/13/2018    Bill     12/24/2018    97010             60.00
58396   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    99211             77.00
58397   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    97530             90.00
58398   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    97110             77.00
58399   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    97140             72.00
58400   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    G0283             44.00
58401   Florida   Spine   0530469460101153   9/27/2018    Bill     12/24/2018    97010             60.00
58402   Florida   Spine   0303408330101022   11/29/2018   Bill     12/24/2018    99211             77.00
58403   Florida   Spine   0303408330101022   11/29/2018   Bill     12/24/2018    97530             90.00
58404   Florida   Spine   0303408330101022   11/29/2018   Bill     12/24/2018    97112             77.00
58405   Florida   Spine   0303408330101022   11/29/2018   Bill     12/24/2018    97140             72.00
58406   Florida   Spine   0303408330101022   11/29/2018   Bill     12/24/2018    G0283             44.00
58407   Florida   Spine   0303408330101022   11/29/2018   Bill     12/24/2018    97010             60.00
58408   Florida   Spine   0303408330101022   11/29/2018   Bill     12/24/2018    97035             44.00
58409   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    99211             77.00
58410   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97530             90.00
58411   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97110             77.00
58412   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97112             77.00
58413   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97140             72.00
58414   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    G0283             44.00
58415   Florida   Spine   0440823070101079   9/30/2018    Bill     12/24/2018    97010             60.00
58416   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    99211             77.00
58417   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97530             90.00
58418   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97110             77.00
58419   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97112             77.00
58420   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97140             72.00
58421   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    G0283             44.00
58422   Florida   Spine   0594745790101010   10/20/2018   Bill     12/24/2018    97010             60.00
58423   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    99212            105.00
58424   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97039             44.00
58425   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97140             72.00
58426   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97010             60.00
58427   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    G0283             44.00
58428   Florida   Spine   0359773980101058   8/4/2018     Bill     12/24/2018    97035             44.00
58429   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    99211             77.00
58430   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97530             90.00
58431   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97110             77.00
58432   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97140             72.00
58433   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    G0283             44.00
58434   Florida   Spine   0439274250101096   11/11/2018   Bill     12/24/2018    97010             60.00
58435   Florida   Spine   0541932450101035   9/25/2018    Bill     12/24/2018    99211             77.00
58436   Florida   Spine   0541932450101035   9/25/2018    Bill     12/24/2018    97110             77.00
58437   Florida   Spine   0541932450101035   9/25/2018    Bill     12/24/2018    97112             77.00
58438   Florida   Spine   0541932450101035   9/25/2018    Bill     12/24/2018    97140             72.00
58439   Florida   Spine   0541932450101035   9/25/2018    Bill     12/24/2018    97010             60.00
58440   Florida   Spine   0541932450101035   9/25/2018    Bill     12/24/2018    G0283             44.00
58441   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    99211             77.00
58442   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    97530             90.00
58443   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1147 of
                                                  2767

58444   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    97140               72.00
58445   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    97010               60.00
58446   Florida   Spine   0498703510101080   10/4/2018    Bill     12/24/2018    G0283               44.00
58447   Florida   Spine   0586247710101030   10/2/2018    Bill     12/24/2018    99211               77.00
58448   Florida   Spine   0586247710101030   10/2/2018    Bill     12/24/2018    97530               90.00
58449   Florida   Spine   0586247710101030   10/2/2018    Bill     12/24/2018    97110               77.00
58450   Florida   Spine   0586247710101030   10/2/2018    Bill     12/24/2018    97140               72.00
58451   Florida   Spine   0586247710101030   10/2/2018    Bill     12/24/2018    97010               60.00
58452   Florida   Spine   0586247710101030   10/2/2018    Bill     12/24/2018    G0283               44.00
58453   Florida   Spine   0629650660101026   11/30/2018   Bill     12/24/2018    99203              500.00
58454   Florida   Spine   0554122210101046   9/29/2018    Bill     12/24/2018    98940               72.00
58455   Florida   Spine   0554122210101046   9/29/2018    Bill     12/24/2018    97530               90.00
58456   Florida   Spine   0554122210101046   9/29/2018    Bill     12/24/2018    97110               77.00
58457   Florida   Spine   0554122210101046   9/29/2018    Bill     12/24/2018    97112               77.00
58458   Florida   Spine   0554122210101046   9/29/2018    Bill     12/24/2018    97140               72.00
58459   Florida   Spine   0554122210101046   9/29/2018    Bill     12/24/2018    97010               60.00
58460   Florida   Spine   0554122210101046   9/29/2018    Bill     12/24/2018    G0283               44.00
58461   Florida   Spine   0609769120101014   10/17/2018   Bill     12/24/2018    99203              500.00
58462   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    98940               72.00
58463   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97530               90.00
58464   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97112               77.00
58465   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97140               72.00
58466   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    G0283               44.00
58467   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97010               60.00
58468   Florida   Spine   0566006840101037   11/20/2018   Bill     12/24/2018    97012               55.00
58469   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    99211               77.00
58470   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    97530               90.00
58471   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    97110               77.00
58472   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    97039               44.00
58473   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    97140               72.00
58474   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    97010               60.00
58475   Florida   Spine   0591217000101027   10/5/2018    Bill     12/24/2018    G0283               44.00
58476   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    99211               77.00
58477   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97530               90.00
58478   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97110               77.00
58479   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97039               44.00
58480   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97140               72.00
58481   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    97010               60.00
58482   Florida   Spine   0521432040101037   9/27/2018    Bill     12/24/2018    G0283               44.00
58483   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    73221            1,750.00
58484   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    72141            1,950.00
58485   Florida   Spine   0113846780101192   11/14/2018   Bill     12/24/2018    72148            1,950.00
58486   Florida   Spine   0630817080101012   9/11/2018    Bill     12/31/2018    99203              500.00
58487   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    99203              500.00
58488   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    72148            1,950.00
58489   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    72141            1,950.00
58490   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    72141            1,950.00
58491   Florida   Spine   0574407660101018   10/30/2018   Bill     12/31/2018    72148            1,950.00
58492   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    72148            1,950.00
58493   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    72141            1,950.00
58494   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    72148            1,950.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1148 of
                                                  2767

58495   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    72141            1,950.00
58496   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    72141            1,950.00
58497   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    72148            1,950.00
58498   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    99213              350.00
58499   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    72148            1,950.00
58500   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    72141            1,950.00
58501   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    72148            1,950.00
58502   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    99203              500.00
58503   Florida   Spine   0537607790101046   11/5/2018    Bill     12/31/2018    99203              500.00
58504   Florida   Spine   0461479820101010   7/20/2018    Bill     12/31/2018    99213              350.00
58505   Florida   Spine   0636298030101010   9/14/2018    Bill     12/31/2018    99203              500.00
58506   Florida   Spine   0603632730101038   4/7/2018     Bill     12/31/2018    99203              500.00
58507   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    99213              350.00
58508   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    99211               77.00
58509   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97530               90.00
58510   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97110               77.00
58511   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97140               72.00
58512   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97010               60.00
58513   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    G0283               44.00
58514   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    99203              275.00
58515   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97140               72.00
58516   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97035               44.00
58517   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97010               60.00
58518   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    G0283               44.00
58519   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    A4556               22.00
58520   Florida   Spine   0521203600101182   4/10/2018    Bill     12/31/2018    99203              500.00
58521   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    G0283               44.00
58522   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    A4556               22.00
58523   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    99211               77.00
58524   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97530               90.00
58525   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97140               72.00
58526   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97039               44.00
58527   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97035               44.00
58528   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97010               60.00
58529   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    G0283               44.00
58530   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    99211               77.00
58531   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97530               90.00
58532   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97112               77.00
58533   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97140               72.00
58534   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97035               44.00
58535   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97010               60.00
58536   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    G0283               44.00
58537   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    98941               88.00
58538   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97530               90.00
58539   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97039               44.00
58540   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97012               55.00
58541   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97140               72.00
58542   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97010               60.00
58543   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    99211               77.00
58544   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97530               90.00
58545   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97039               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1149 of
                                                  2767

58546   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97140             72.00
58547   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97035             44.00
58548   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97010             60.00
58549   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    G0283             44.00
58550   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    A4556             22.00
58551   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    99213            350.00
58552   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    99211             77.00
58553   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97530             90.00
58554   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97110             77.00
58555   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97112             77.00
58556   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97140             72.00
58557   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97010             60.00
58558   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    G0283             44.00
58559   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    99211             77.00
58560   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97530             90.00
58561   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97110             77.00
58562   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97140             72.00
58563   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97010             60.00
58564   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    G0283             44.00
58565   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    99203            500.00
58566   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    98941             88.00
58567   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97530             90.00
58568   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97112             77.00
58569   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97140             72.00
58570   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97010             60.00
58571   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    G0283             44.00
58572   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    99212            105.00
58573   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97530             90.00
58574   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97112             77.00
58575   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97140             72.00
58576   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97010             60.00
58577   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    G0283             44.00
58578   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    G0283             44.00
58579   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    99212            105.00
58580   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97530             90.00
58581   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97110             77.00
58582   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97039             44.00
58583   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97140             72.00
58584   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97010             60.00
58585   Florida   Spine   0640612610101014   9/16/2018    Bill     12/31/2018    99213            193.00
58586   Florida   Spine   0640612610101014   9/16/2018    Bill     12/31/2018    97530             90.00
58587   Florida   Spine   0640612610101014   9/16/2018    Bill     12/31/2018    97110             77.00
58588   Florida   Spine   0640612610101014   9/16/2018    Bill     12/31/2018    97140             72.00
58589   Florida   Spine   0640612610101014   9/16/2018    Bill     12/31/2018    97010             60.00
58590   Florida   Spine   0640612610101014   9/16/2018    Bill     12/31/2018    G0283             44.00
58591   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    99211             77.00
58592   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97530             90.00
58593   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97112             77.00
58594   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97140             72.00
58595   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97010             60.00
58596   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1150 of
                                                  2767

58597   Florida   Spine   0609769120101014   10/17/2018   Bill     12/31/2018    99211               77.00
58598   Florida   Spine   0609769120101014   10/17/2018   Bill     12/31/2018    97530               90.00
58599   Florida   Spine   0609769120101014   10/17/2018   Bill     12/31/2018    97110               77.00
58600   Florida   Spine   0609769120101014   10/17/2018   Bill     12/31/2018    97140               72.00
58601   Florida   Spine   0609769120101014   10/17/2018   Bill     12/31/2018    97010               60.00
58602   Florida   Spine   0609769120101014   10/17/2018   Bill     12/31/2018    G0283               44.00
58603   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    G0283               44.00
58604   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    99211               77.00
58605   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97530               90.00
58606   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97110               77.00
58607   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97039               44.00
58608   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97140               72.00
58609   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97010               60.00
58610   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    99211               77.00
58611   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    97530               90.00
58612   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    97110               77.00
58613   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    97140               72.00
58614   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    97010               60.00
58615   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    G0283               44.00
58616   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97012               55.00
58617   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    99211               77.00
58618   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97110               77.00
58619   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97112               77.00
58620   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    G0283               44.00
58621   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97010               60.00
58622   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97140               72.00
58623   Florida   Spine   0492076870101073   8/16/2018    Bill     12/31/2018    99203              500.00
58624   Florida   Spine   0400209870101055   9/14/2018    Bill     12/31/2018    99213              350.00
58625   Florida   Spine   0400209870101055   9/14/2018    Bill     12/31/2018    62323            2,000.00
58626   Florida   Spine   0400209870101055   9/14/2018    Bill     12/31/2018    J2001              105.00
58627   Florida   Spine   0400209870101055   9/14/2018    Bill     12/31/2018    J0702               35.00
58628   Florida   Spine   0400209870101055   9/14/2018    Bill     12/31/2018    J3490               25.00
58629   Florida   Spine   0400209870101055   9/14/2018    Bill     12/31/2018    Q9965               25.00
58630   Florida   Spine   0398566130101025   6/12/2018    Bill     12/31/2018    99213              350.00
58631   Florida   Spine   0398566130101025   6/12/2018    Bill     12/31/2018    62321            2,100.00
58632   Florida   Spine   0398566130101025   6/12/2018    Bill     12/31/2018    J2001              105.00
58633   Florida   Spine   0398566130101025   6/12/2018    Bill     12/31/2018    J0702               35.00
58634   Florida   Spine   0398566130101025   6/12/2018    Bill     12/31/2018    J3490               25.00
58635   Florida   Spine   0398566130101025   6/12/2018    Bill     12/31/2018    Q9965               25.00
58636   Florida   Spine   0381614850101061   5/13/2018    Bill     12/31/2018    99213              350.00
58637   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    99213              350.00
58638   Florida   Spine   0121412240101247   10/25/2018   Bill     12/31/2018    99213              350.00
58639   Florida   Spine   0121412240101247   10/25/2018   Bill     12/31/2018    62321            2,100.00
58640   Florida   Spine   0121412240101247   10/25/2018   Bill     12/31/2018    J2001              105.00
58641   Florida   Spine   0121412240101247   10/25/2018   Bill     12/31/2018    Q9965               25.00
58642   Florida   Spine   0121412240101247   10/25/2018   Bill     12/31/2018    J0702               35.00
58643   Florida   Spine   0564386410101084   8/30/2018    Bill     12/31/2018    97110               77.00
58644   Florida   Spine   0564386410101084   8/30/2018    Bill     12/31/2018    99211               77.00
58645   Florida   Spine   0564386410101084   8/30/2018    Bill     12/31/2018    97530               90.00
58646   Florida   Spine   0564386410101084   8/30/2018    Bill     12/31/2018    97012               55.00
58647   Florida   Spine   0564386410101084   8/30/2018    Bill     12/31/2018    97140               72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1151 of
                                                  2767

58648   Florida   Spine   0564386410101084   8/30/2018    Bill     12/31/2018    97010            60.00
58649   Florida   Spine   0564386410101084   8/30/2018    Bill     12/31/2018    G0283            44.00
58650   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    99211            77.00
58651   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97530            90.00
58652   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97110            77.00
58653   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97012            55.00
58654   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97010            60.00
58655   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    G0283            44.00
58656   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211            77.00
58657   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530            90.00
58658   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97112            77.00
58659   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97012            55.00
58660   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010            60.00
58661   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283            44.00
58662   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    99211            77.00
58663   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97530            90.00
58664   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97112            77.00
58665   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97140            72.00
58666   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97035            44.00
58667   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97010            60.00
58668   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    G0283            44.00
58669   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    98941            88.00
58670   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97110            77.00
58671   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97112            77.00
58672   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97012            55.00
58673   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97140            72.00
58674   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97010            60.00
58675   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    G0283            44.00
58676   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    98941            88.00
58677   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    97110            77.00
58678   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    97112            77.00
58679   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    97012            55.00
58680   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    97140            72.00
58681   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    97010            60.00
58682   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    G0283            44.00
58683   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    99211            77.00
58684   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97530            90.00
58685   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97110            77.00
58686   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97112            77.00
58687   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97140            72.00
58688   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97010            60.00
58689   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    G0283            44.00
58690   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    98941            88.00
58691   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    97110            77.00
58692   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    97112            77.00
58693   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    97012            55.00
58694   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    97140            72.00
58695   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    97010            60.00
58696   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    G0283            44.00
58697   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    99211            77.00
58698   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1152 of
                                                  2767

58699   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97112            77.00
58700   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97012            55.00
58701   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97010            60.00
58702   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    G0283            44.00
58703   Florida   Spine   0600759760101019   8/24/2018    Bill     12/31/2018    99211            77.00
58704   Florida   Spine   0600759760101019   8/24/2018    Bill     12/31/2018    97530            90.00
58705   Florida   Spine   0600759760101019   8/24/2018    Bill     12/31/2018    97110            77.00
58706   Florida   Spine   0600759760101019   8/24/2018    Bill     12/31/2018    97010            60.00
58707   Florida   Spine   0600759760101019   8/24/2018    Bill     12/31/2018    G0283            44.00
58708   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211            77.00
58709   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530            90.00
58710   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97110            77.00
58711   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97035            44.00
58712   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010            60.00
58713   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283            44.00
58714   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97530            90.00
58715   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97110            77.00
58716   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97112            77.00
58717   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97140            72.00
58718   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97010            60.00
58719   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    G0283            44.00
58720   Florida   Spine   0386824120101016   7/4/2018     Bill     12/31/2018    98941            88.00
58721   Florida   Spine   0386824120101016   7/4/2018     Bill     12/31/2018    97110            77.00
58722   Florida   Spine   0386824120101016   7/4/2018     Bill     12/31/2018    97112            77.00
58723   Florida   Spine   0386824120101016   7/4/2018     Bill     12/31/2018    97012            55.00
58724   Florida   Spine   0386824120101016   7/4/2018     Bill     12/31/2018    97140            72.00
58725   Florida   Spine   0386824120101016   7/4/2018     Bill     12/31/2018    97010            60.00
58726   Florida   Spine   0386824120101016   7/4/2018     Bill     12/31/2018    G0283            44.00
58727   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    99211            77.00
58728   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97530            90.00
58729   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97112            77.00
58730   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97140            72.00
58731   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    G0283            44.00
58732   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97010            60.00
58733   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010            60.00
58734   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211            77.00
58735   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530            90.00
58736   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110            77.00
58737   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112            77.00
58738   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140            72.00
58739   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283            44.00
58740   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010            60.00
58741   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211            77.00
58742   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530            90.00
58743   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110            77.00
58744   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112            77.00
58745   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140            72.00
58746   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283            44.00
58747   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010            60.00
58748   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211            77.00
58749   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1153 of
                                                  2767

58750   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97110             77.00
58751   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112             77.00
58752   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140             72.00
58753   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283             44.00
58754   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    99211             77.00
58755   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97530             90.00
58756   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97110             77.00
58757   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97112             77.00
58758   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97140             72.00
58759   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    G0283             44.00
58760   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97010             60.00
58761   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    99211             77.00
58762   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97530             90.00
58763   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97110             77.00
58764   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97140             72.00
58765   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    G0283             44.00
58766   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97010             60.00
58767   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211             77.00
58768   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530             90.00
58769   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112             77.00
58770   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140             72.00
58771   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283             44.00
58772   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010             60.00
58773   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211             77.00
58774   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283             44.00
58775   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010             60.00
58776   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99203            275.00
58777   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140             72.00
58778   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283             44.00
58779   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010             60.00
58780   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    A4556             22.00
58781   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99203            275.00
58782   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140             72.00
58783   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283             44.00
58784   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010             60.00
58785   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    A4556             22.00
58786   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    97039             44.00
58787   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    99211             77.00
58788   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    97530             90.00
58789   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    97140             72.00
58790   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    G0283             44.00
58791   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    97010             60.00
58792   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    97035             44.00
58793   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    99211             77.00
58794   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97530             90.00
58795   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97110             77.00
58796   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97112             77.00
58797   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97140             72.00
58798   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    G0283             44.00
58799   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97010             60.00
58800   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1154 of
                                                  2767

58801   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    99211             77.00
58802   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97530             90.00
58803   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97110             77.00
58804   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97112             77.00
58805   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97140             72.00
58806   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    G0283             44.00
58807   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    97039             44.00
58808   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    99211             77.00
58809   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    97530             90.00
58810   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    97140             72.00
58811   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    G0283             44.00
58812   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    97010             60.00
58813   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    97035             44.00
58814   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    99211             77.00
58815   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97530             90.00
58816   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97110             77.00
58817   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97140             72.00
58818   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    G0283             44.00
58819   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97010             60.00
58820   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97012             55.00
58821   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97039             44.00
58822   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    99211             77.00
58823   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97530             90.00
58824   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97140             72.00
58825   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    G0283             44.00
58826   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97010             60.00
58827   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97035             44.00
58828   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    99211             77.00
58829   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97140             72.00
58830   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97012             55.00
58831   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97010             60.00
58832   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    G0283             44.00
58833   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    99203            275.00
58834   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97140             72.00
58835   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97035             44.00
58836   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97010             60.00
58837   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    G0283             44.00
58838   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    A4556             22.00
58839   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    99203            275.00
58840   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    99211             77.00
58841   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97530             90.00
58842   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97112             77.00
58843   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97140             72.00
58844   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    G0283             44.00
58845   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97010             60.00
58846   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97035             44.00
58847   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    99211             77.00
58848   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97530             90.00
58849   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97110             77.00
58850   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97039             44.00
58851   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1155 of
                                                  2767

58852   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97010               60.00
58853   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    G0283               44.00
58854   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    99211               77.00
58855   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97530               90.00
58856   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97110               77.00
58857   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97039               44.00
58858   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97140               72.00
58859   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97010               60.00
58860   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    G0283               44.00
58861   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    99212              105.00
58862   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97530               90.00
58863   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97110               77.00
58864   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    G0283               44.00
58865   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97010               60.00
58866   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97035               44.00
58867   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    98941               88.00
58868   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    98940               72.00
58869   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97530               90.00
58870   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97039               44.00
58871   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97140               72.00
58872   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97035               44.00
58873   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97010               60.00
58874   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    G0283               44.00
58875   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    99211               77.00
58876   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97530               90.00
58877   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97110               77.00
58878   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97112               77.00
58879   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97140               72.00
58880   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    G0283               44.00
58881   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97010               60.00
58882   Florida   Spine   0630817080101012   9/11/2018    Bill     12/31/2018    99211               77.00
58883   Florida   Spine   0630817080101012   9/11/2018    Bill     12/31/2018    97110               77.00
58884   Florida   Spine   0630817080101012   9/11/2018    Bill     12/31/2018    97112               77.00
58885   Florida   Spine   0630817080101012   9/11/2018    Bill     12/31/2018    97140               72.00
58886   Florida   Spine   0630817080101012   9/11/2018    Bill     12/31/2018    G0283               44.00
58887   Florida   Spine   0630817080101012   9/11/2018    Bill     12/31/2018    97010               60.00
58888   Florida   Spine   0359773980101058   8/4/2018     Bill     12/31/2018    99211               77.00
58889   Florida   Spine   0359773980101058   8/4/2018     Bill     12/31/2018    97530               90.00
58890   Florida   Spine   0359773980101058   8/4/2018     Bill     12/31/2018    97110               77.00
58891   Florida   Spine   0359773980101058   8/4/2018     Bill     12/31/2018    97039               44.00
58892   Florida   Spine   0359773980101058   8/4/2018     Bill     12/31/2018    97140               72.00
58893   Florida   Spine   0359773980101058   8/4/2018     Bill     12/31/2018    97010               60.00
58894   Florida   Spine   0359773980101058   8/4/2018     Bill     12/31/2018    G0283               44.00
58895   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    99203              500.00
58896   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    99203              500.00
58897   Florida   Spine   0411076960101064   9/27/2018    Bill     12/31/2018    99213              350.00
58898   Florida   Spine   0411076960101064   9/27/2018    Bill     12/31/2018    62321            2,100.00
58899   Florida   Spine   0411076960101064   9/27/2018    Bill     12/31/2018    J2001              105.00
58900   Florida   Spine   0411076960101064   9/27/2018    Bill     12/31/2018    Q9965               25.00
58901   Florida   Spine   0411076960101064   9/27/2018    Bill     12/31/2018    J0702               35.00
58902   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    99211               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1156 of
                                                  2767

58903   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    97530            90.00
58904   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    97110            77.00
58905   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    97140            72.00
58906   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    97010            60.00
58907   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    97035            44.00
58908   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    99211            77.00
58909   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97530            90.00
58910   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97110            77.00
58911   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97140            72.00
58912   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    G0283            44.00
58913   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97010            60.00
58914   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    G0283            44.00
58915   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    99211            77.00
58916   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97530            90.00
58917   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97112            77.00
58918   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97140            72.00
58919   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97035            44.00
58920   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97010            60.00
58921   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    G0283            44.00
58922   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    98941            88.00
58923   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97530            90.00
58924   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97039            44.00
58925   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97112            77.00
58926   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97140            72.00
58927   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97010            60.00
58928   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    G0283            44.00
58929   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    99211            77.00
58930   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97530            90.00
58931   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97112            77.00
58932   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97140            72.00
58933   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97035            44.00
58934   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97010            60.00
58935   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97035            44.00
58936   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    99211            77.00
58937   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97530            90.00
58938   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97110            77.00
58939   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97140            72.00
58940   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    G0283            44.00
58941   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97010            60.00
58942   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    99211            77.00
58943   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97530            90.00
58944   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97110            77.00
58945   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97140            72.00
58946   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97035            44.00
58947   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97010            60.00
58948   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    G0283            44.00
58949   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    G0283            44.00
58950   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    99211            77.00
58951   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97530            90.00
58952   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97110            77.00
58953   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1157 of
                                                  2767

58954   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97140             72.00
58955   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97010             60.00
58956   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    99211             77.00
58957   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97530             90.00
58958   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97110             77.00
58959   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    G0283             44.00
58960   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97010             60.00
58961   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97140             72.00
58962   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    99211             77.00
58963   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97530             90.00
58964   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97110             77.00
58965   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97140             72.00
58966   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97010             60.00
58967   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    G0283             44.00
58968   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    99211             77.00
58969   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97530             90.00
58970   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97112             77.00
58971   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97140             72.00
58972   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97010             60.00
58973   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    G0283             44.00
58974   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    99211             77.00
58975   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97530             90.00
58976   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97112             77.00
58977   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97140             72.00
58978   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97010             60.00
58979   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    G0283             44.00
58980   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    98940             72.00
58981   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97110             77.00
58982   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97112             77.00
58983   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    G0283             44.00
58984   Florida   Spine   0162786600101057   9/25/2018    Bill     12/31/2018    99203            500.00
58985   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211             77.00
58986   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530             90.00
58987   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97112             77.00
58988   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97012             55.00
58989   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010             60.00
58990   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283             44.00
58991   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97140             72.00
58992   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    99211             77.00
58993   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97530             90.00
58994   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97112             77.00
58995   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97012             55.00
58996   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97010             60.00
58997   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    G0283             44.00
58998   Florida   Spine   0600759760101019   8/24/2018    Bill     12/31/2018    97012             55.00
58999   Florida   Spine   0600759760101019   8/24/2018    Bill     12/31/2018    99211             77.00
59000   Florida   Spine   0600759760101019   8/24/2018    Bill     12/31/2018    97530             90.00
59001   Florida   Spine   0600759760101019   8/24/2018    Bill     12/31/2018    97110             77.00
59002   Florida   Spine   0600759760101019   8/24/2018    Bill     12/31/2018    97010             60.00
59003   Florida   Spine   0600759760101019   8/24/2018    Bill     12/31/2018    G0283             44.00
59004   Florida   Spine   0600759760101019   8/24/2018    Bill     12/31/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1158 of
                                                  2767

59005   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    99211             77.00
59006   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97530             90.00
59007   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97112             77.00
59008   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97140             72.00
59009   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97010             60.00
59010   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    G0283             44.00
59011   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    99203            275.00
59012   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97140             72.00
59013   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97035             44.00
59014   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97010             60.00
59015   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    G0283             44.00
59016   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    A4556             22.00
59017   Florida   Spine   0574407660101018   10/30/2018   Bill     12/31/2018    99211             77.00
59018   Florida   Spine   0574407660101018   10/30/2018   Bill     12/31/2018    97530             90.00
59019   Florida   Spine   0574407660101018   10/30/2018   Bill     12/31/2018    97140             72.00
59020   Florida   Spine   0574407660101018   10/30/2018   Bill     12/31/2018    97035             44.00
59021   Florida   Spine   0574407660101018   10/30/2018   Bill     12/31/2018    97010             60.00
59022   Florida   Spine   0574407660101018   10/30/2018   Bill     12/31/2018    G0283             44.00
59023   Florida   Spine   0487902100101012   12/8/2018    Bill     12/31/2018    99203            275.00
59024   Florida   Spine   0487902100101012   12/8/2018    Bill     12/31/2018    97035             44.00
59025   Florida   Spine   0487902100101012   12/8/2018    Bill     12/31/2018    97010             60.00
59026   Florida   Spine   0487902100101012   12/8/2018    Bill     12/31/2018    G0283             44.00
59027   Florida   Spine   0487902100101012   12/8/2018    Bill     12/31/2018    A4556             22.00
59028   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97140             72.00
59029   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211             77.00
59030   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530             90.00
59031   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97110             77.00
59032   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97035             44.00
59033   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010             60.00
59034   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283             44.00
59035   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97530             90.00
59036   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97110             77.00
59037   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97112             77.00
59038   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97140             72.00
59039   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97010             60.00
59040   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    G0283             44.00
59041   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    99211             77.00
59042   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97530             90.00
59043   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97112             77.00
59044   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97140             72.00
59045   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97010             60.00
59046   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    99211             77.00
59047   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97530             90.00
59048   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97112             77.00
59049   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97140             72.00
59050   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97035             44.00
59051   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97010             60.00
59052   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    G0283             44.00
59053   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    99212            105.00
59054   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97530             90.00
59055   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1159 of
                                                  2767

59056   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97012             55.00
59057   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97140             72.00
59058   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97010             60.00
59059   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    G0283             44.00
59060   Florida   Spine   0610658470101020   8/21/2018    Bill     12/31/2018    99213            193.00
59061   Florida   Spine   0610658470101020   8/21/2018    Bill     12/31/2018    98941             88.00
59062   Florida   Spine   0610658470101020   8/21/2018    Bill     12/31/2018    97530             90.00
59063   Florida   Spine   0610658470101020   8/21/2018    Bill     12/31/2018    97012             55.00
59064   Florida   Spine   0610658470101020   8/21/2018    Bill     12/31/2018    97140             72.00
59065   Florida   Spine   0610658470101020   8/21/2018    Bill     12/31/2018    97010             60.00
59066   Florida   Spine   0610658470101020   8/21/2018    Bill     12/31/2018    G0283             44.00
59067   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    99211             77.00
59068   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    97530             90.00
59069   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    97112             77.00
59070   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    97140             72.00
59071   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    G0283             44.00
59072   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    97010             60.00
59073   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    97035             44.00
59074   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    99211             77.00
59075   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97530             90.00
59076   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97112             77.00
59077   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97140             72.00
59078   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    G0283             44.00
59079   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97010             60.00
59080   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035             44.00
59081   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211             77.00
59082   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530             90.00
59083   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112             77.00
59084   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140             72.00
59085   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283             44.00
59086   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010             60.00
59087   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97010             60.00
59088   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    99211             77.00
59089   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97530             90.00
59090   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97110             77.00
59091   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97112             77.00
59092   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97140             72.00
59093   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    G0283             44.00
59094   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035             44.00
59095   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211             77.00
59096   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530             90.00
59097   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112             77.00
59098   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140             72.00
59099   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283             44.00
59100   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010             60.00
59101   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    99211             77.00
59102   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    97530             90.00
59103   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    97112             77.00
59104   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    97140             72.00
59105   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    G0283             44.00
59106   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1160 of
                                                  2767

59107   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    72141            1,950.00
59108   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    73221            1,750.00
59109   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    99211               77.00
59110   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    97530               90.00
59111   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    97112               77.00
59112   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    97140               72.00
59113   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    G0283               44.00
59114   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    97010               60.00
59115   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97039               44.00
59116   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    99211               77.00
59117   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97530               90.00
59118   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97110               77.00
59119   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97140               72.00
59120   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    G0283               44.00
59121   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97010               60.00
59122   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    98941               88.00
59123   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    97530               90.00
59124   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    97110               77.00
59125   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    97140               72.00
59126   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    G0283               44.00
59127   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    97010               60.00
59128   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    97039               44.00
59129   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    99211               77.00
59130   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97530               90.00
59131   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97112               77.00
59132   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97140               72.00
59133   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    G0283               44.00
59134   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97010               60.00
59135   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    99211               77.00
59136   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97530               90.00
59137   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97110               77.00
59138   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97140               72.00
59139   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97035               44.00
59140   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97010               60.00
59141   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    G0283               44.00
59142   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    99211               77.00
59143   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97530               90.00
59144   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97110               77.00
59145   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97039               44.00
59146   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97140               72.00
59147   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97010               60.00
59148   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    G0283               44.00
59149   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    99203              275.00
59150   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97140               72.00
59151   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97039               44.00
59152   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97010               60.00
59153   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    G0283               44.00
59154   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    A4556               22.00
59155   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    98940               72.00
59156   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97530               90.00
59157   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97039               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1161 of
                                                  2767

59158   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97140               72.00
59159   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97112               77.00
59160   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97010               60.00
59161   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    G0283               44.00
59162   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    72148            1,950.00
59163   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    72141            1,950.00
59164   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    99211               77.00
59165   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97530               90.00
59166   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97110               77.00
59167   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97012               55.00
59168   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97140               72.00
59169   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97010               60.00
59170   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    G0283               44.00
59171   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    99211               77.00
59172   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97530               90.00
59173   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97110               77.00
59174   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97012               55.00
59175   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97140               72.00
59176   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97010               60.00
59177   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    G0283               44.00
59178   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    99211               77.00
59179   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    97110               77.00
59180   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    97112               77.00
59181   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    97140               72.00
59182   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    97010               60.00
59183   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    G0283               44.00
59184   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    99211               77.00
59185   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97530               90.00
59186   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97110               77.00
59187   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97112               77.00
59188   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97140               72.00
59189   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    G0283               44.00
59190   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97010               60.00
59191   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    99211               77.00
59192   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97110               77.00
59193   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97112               77.00
59194   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97140               72.00
59195   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    G0283               44.00
59196   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97010               60.00
59197   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    99211               77.00
59198   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97530               90.00
59199   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97110               77.00
59200   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    G0283               44.00
59201   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97010               60.00
59202   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97140               72.00
59203   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97035               44.00
59204   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    99211               77.00
59205   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    97530               90.00
59206   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    97112               77.00
59207   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    97140               72.00
59208   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1162 of
                                                  2767

59209   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    G0283             44.00
59210   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    99211             77.00
59211   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    97530             90.00
59212   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    97110             77.00
59213   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    97140             72.00
59214   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    97035             44.00
59215   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    97010             60.00
59216   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    G0283             44.00
59217   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    99211             77.00
59218   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97530             90.00
59219   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97110             77.00
59220   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    G0283             44.00
59221   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97010             60.00
59222   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97140             72.00
59223   Florida   Spine   0632854840101014   11/11/2018   Bill     12/31/2018    99211             77.00
59224   Florida   Spine   0632854840101014   11/11/2018   Bill     12/31/2018    97530             90.00
59225   Florida   Spine   0632854840101014   11/11/2018   Bill     12/31/2018    97110             77.00
59226   Florida   Spine   0632854840101014   11/11/2018   Bill     12/31/2018    97140             72.00
59227   Florida   Spine   0632854840101014   11/11/2018   Bill     12/31/2018    97010             60.00
59228   Florida   Spine   0632854840101014   11/11/2018   Bill     12/31/2018    G0283             44.00
59229   Florida   Spine   0615126400101010   8/26/2018    Bill     12/31/2018    99213            350.00
59230   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    G0283             44.00
59231   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    99211             77.00
59232   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97530             90.00
59233   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97112             77.00
59234   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97140             72.00
59235   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97035             44.00
59236   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97010             60.00
59237   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    98941             88.00
59238   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97530             90.00
59239   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97039             44.00
59240   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97112             77.00
59241   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97140             72.00
59242   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97010             60.00
59243   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    G0283             44.00
59244   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    99211             77.00
59245   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97530             90.00
59246   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97140             72.00
59247   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97035             44.00
59248   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97010             60.00
59249   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    G0283             44.00
59250   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    99211             77.00
59251   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97530             90.00
59252   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97110             77.00
59253   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97140             72.00
59254   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    G0283             44.00
59255   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97010             60.00
59256   Florida   Spine   0609172120101011   7/8/2018     Bill     12/31/2018    99203            500.00
59257   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    99211             77.00
59258   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97530             90.00
59259   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1163 of
                                                  2767

59260   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97140             72.00
59261   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97010             60.00
59262   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    G0283             44.00
59263   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97110             77.00
59264   Florida   Spine   0609172120101011   7/8/2018     Bill     12/31/2018    99203            500.00
59265   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    99211             77.00
59266   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97530             90.00
59267   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97110             77.00
59268   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97112             77.00
59269   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97140             72.00
59270   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97010             60.00
59271   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    G0283             44.00
59272   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    99211             77.00
59273   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97530             90.00
59274   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97112             77.00
59275   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97140             72.00
59276   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97010             60.00
59277   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    G0283             44.00
59278   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    G0283             44.00
59279   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    99212             77.00
59280   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97530             90.00
59281   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97110             77.00
59282   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97039             55.00
59283   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97140             72.00
59284   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97010             60.00
59285   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    99211             77.00
59286   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97530             90.00
59287   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97112             77.00
59288   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97140             72.00
59289   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97010             60.00
59290   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    G0283             44.00
59291   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    99211             77.00
59292   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97530             90.00
59293   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97110             77.00
59294   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97140             72.00
59295   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97010             60.00
59296   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    G0283             44.00
59297   Florida   Spine   0595535920101017   12/3/2018    Bill     12/31/2018    99203            500.00
59298   Florida   Spine   0603339350101013   7/26/2018    Bill     12/31/2018    99213            350.00
59299   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    99213            350.00
59300   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    99211             77.00
59301   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    97530             90.00
59302   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    97110             77.00
59303   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    97140             72.00
59304   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    97010             60.00
59305   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    G0283             44.00
59306   Florida   Spine   0494391570101051   6/26/2018    Bill     12/31/2018    99203            500.00
59307   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    99211             77.00
59308   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97110             77.00
59309   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97112             77.00
59310   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1164 of
                                                  2767

59311   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97140             72.00
59312   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97010             60.00
59313   Florida   Spine   0588693490101013   5/15/2018    Bill     12/31/2018    99213            350.00
59314   Florida   Spine   0476372090101047   9/18/2018    Bill     12/31/2018    98940             72.00
59315   Florida   Spine   0476372090101047   9/18/2018    Bill     12/31/2018    97530             90.00
59316   Florida   Spine   0476372090101047   9/18/2018    Bill     12/31/2018    97110             77.00
59317   Florida   Spine   0476372090101047   9/18/2018    Bill     12/31/2018    97112             77.00
59318   Florida   Spine   0476372090101047   9/18/2018    Bill     12/31/2018    97140             72.00
59319   Florida   Spine   0476372090101047   9/18/2018    Bill     12/31/2018    97010             60.00
59320   Florida   Spine   0476372090101047   9/18/2018    Bill     12/31/2018    G0283             44.00
59321   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    99211             77.00
59322   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    97530             90.00
59323   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    97110             77.00
59324   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    97112             77.00
59325   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    97140             72.00
59326   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    97010             60.00
59327   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    G0283             44.00
59328   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    99211             77.00
59329   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    97530             90.00
59330   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    97110             77.00
59331   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    97112             77.00
59332   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    97140             72.00
59333   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    97010             60.00
59334   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    G0283             44.00
59335   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    99211             77.00
59336   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97035             44.00
59337   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97010             60.00
59338   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    G0283             44.00
59339   Florida   Spine   0522201450101038   9/13/2018    Bill     12/31/2018    99211             77.00
59340   Florida   Spine   0522201450101038   9/13/2018    Bill     12/31/2018    97110             77.00
59341   Florida   Spine   0522201450101038   9/13/2018    Bill     12/31/2018    97112             77.00
59342   Florida   Spine   0522201450101038   9/13/2018    Bill     12/31/2018    97140             72.00
59343   Florida   Spine   0522201450101038   9/13/2018    Bill     12/31/2018    97010             60.00
59344   Florida   Spine   0522201450101038   9/13/2018    Bill     12/31/2018    G0283             44.00
59345   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97140             72.00
59346   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211             77.00
59347   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530             90.00
59348   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97112             77.00
59349   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97012             55.00
59350   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010             60.00
59351   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283             44.00
59352   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    99211             77.00
59353   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97530             90.00
59354   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97112             77.00
59355   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97140             72.00
59356   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97035             44.00
59357   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97010             60.00
59358   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    G0283             44.00
59359   Florida   Spine   0229577220101051   11/5/2018    Bill     12/31/2018    98941             88.00
59360   Florida   Spine   0229577220101051   11/5/2018    Bill     12/31/2018    97530             90.00
59361   Florida   Spine   0229577220101051   11/5/2018    Bill     12/31/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1165 of
                                                  2767

59362   Florida   Spine   0229577220101051   11/5/2018    Bill     12/31/2018    97035            44.00
59363   Florida   Spine   0229577220101051   11/5/2018    Bill     12/31/2018    97010            60.00
59364   Florida   Spine   0229577220101051   11/5/2018    Bill     12/31/2018    G0283            44.00
59365   Florida   Spine   0229577220101051   11/5/2018    Bill     12/31/2018    97039            44.00
59366   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    G0283            44.00
59367   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    98941            88.00
59368   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97110            77.00
59369   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97112            77.00
59370   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97012            55.00
59371   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97140            72.00
59372   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97010            60.00
59373   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    G0283            44.00
59374   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    98941            88.00
59375   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    97110            77.00
59376   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    97112            77.00
59377   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    97012            55.00
59378   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    97140            72.00
59379   Florida   Spine   0152120490101237   10/25/2018   Bill     12/31/2018    97010            60.00
59380   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97140            72.00
59381   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    99211            77.00
59382   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97530            90.00
59383   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97112            77.00
59384   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97012            55.00
59385   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97010            60.00
59386   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    G0283            44.00
59387   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    99211            77.00
59388   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97530            90.00
59389   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97112            77.00
59390   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97140            72.00
59391   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97010            60.00
59392   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    99211            77.00
59393   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97530            90.00
59394   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97110            77.00
59395   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97112            77.00
59396   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97140            72.00
59397   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97010            60.00
59398   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    G0283            44.00
59399   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97140            72.00
59400   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211            77.00
59401   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530            90.00
59402   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97110            77.00
59403   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97035            44.00
59404   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010            60.00
59405   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283            44.00
59406   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97530            90.00
59407   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97110            77.00
59408   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97140            72.00
59409   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97010            60.00
59410   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    G0283            44.00
59411   Florida   Spine   0601182900101022   10/1/2018    Bill     12/31/2018    99211            77.00
59412   Florida   Spine   0601182900101022   10/1/2018    Bill     12/31/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1166 of
                                                  2767

59413   Florida   Spine   0601182900101022   10/1/2018    Bill     12/31/2018    97110             77.00
59414   Florida   Spine   0601182900101022   10/1/2018    Bill     12/31/2018    97112             77.00
59415   Florida   Spine   0601182900101022   10/1/2018    Bill     12/31/2018    97140             72.00
59416   Florida   Spine   0601182900101022   10/1/2018    Bill     12/31/2018    97010             60.00
59417   Florida   Spine   0601182900101022   10/1/2018    Bill     12/31/2018    G0283             44.00
59418   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    99211             77.00
59419   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    97530             90.00
59420   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    97112             77.00
59421   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    97140             72.00
59422   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    97010             60.00
59423   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    G0283             44.00
59424   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    99211             77.00
59425   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97530             90.00
59426   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97112             77.00
59427   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97140             72.00
59428   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97035             44.00
59429   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97010             60.00
59430   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    G0283             44.00
59431   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    G0283             44.00
59432   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    99211             77.00
59433   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97530             90.00
59434   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97110             77.00
59435   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97012             55.00
59436   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97140             72.00
59437   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97010             60.00
59438   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010             60.00
59439   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211             77.00
59440   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530             90.00
59441   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110             77.00
59442   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112             77.00
59443   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140             72.00
59444   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283             44.00
59445   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010             60.00
59446   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211             77.00
59447   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530             90.00
59448   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110             77.00
59449   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112             77.00
59450   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140             72.00
59451   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283             44.00
59452   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99212            105.00
59453   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530             90.00
59454   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97110             77.00
59455   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112             77.00
59456   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140             72.00
59457   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283             44.00
59458   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010             60.00
59459   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    99211             77.00
59460   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97110             77.00
59461   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    G0283             44.00
59462   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97112             77.00
59463   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1167 of
                                                  2767

59464   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97140            72.00
59465   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211            77.00
59466   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530            90.00
59467   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112            77.00
59468   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140            72.00
59469   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283            44.00
59470   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010            60.00
59471   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    99211            77.00
59472   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97530            90.00
59473   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97110            77.00
59474   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97140            72.00
59475   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    G0283            44.00
59476   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97010            60.00
59477   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211            77.00
59478   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530            90.00
59479   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112            77.00
59480   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140            72.00
59481   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283            44.00
59482   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010            60.00
59483   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211            77.00
59484   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530            90.00
59485   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112            77.00
59486   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140            72.00
59487   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283            44.00
59488   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010            60.00
59489   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    99211            77.00
59490   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97530            90.00
59491   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97110            77.00
59492   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97112            77.00
59493   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97140            72.00
59494   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    G0283            44.00
59495   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97010            60.00
59496   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211            77.00
59497   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530            90.00
59498   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112            77.00
59499   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140            72.00
59500   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283            44.00
59501   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010            60.00
59502   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035            44.00
59503   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    97039            44.00
59504   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    99211            77.00
59505   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    97530            90.00
59506   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    97140            72.00
59507   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    G0283            44.00
59508   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    97010            60.00
59509   Florida   Spine   0464742540101074   12/4/2018    Bill     12/31/2018    97035            44.00
59510   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97010            60.00
59511   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    99211            77.00
59512   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97530            90.00
59513   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97110            77.00
59514   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1168 of
                                                  2767

59515   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97140             72.00
59516   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    G0283             44.00
59517   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    99211             77.00
59518   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97530             90.00
59519   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97110             77.00
59520   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    G0283             44.00
59521   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97010             60.00
59522   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97140             72.00
59523   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    99211             77.00
59524   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97110             77.00
59525   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97112             77.00
59526   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97140             72.00
59527   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    G0283             44.00
59528   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97010             60.00
59529   Florida   Spine   0624873670101035   9/23/2018    Bill     12/31/2018    99211             77.00
59530   Florida   Spine   0624873670101035   9/23/2018    Bill     12/31/2018    97110             77.00
59531   Florida   Spine   0624873670101035   9/23/2018    Bill     12/31/2018    97112             77.00
59532   Florida   Spine   0624873670101035   9/23/2018    Bill     12/31/2018    97140             72.00
59533   Florida   Spine   0624873670101035   9/23/2018    Bill     12/31/2018    G0283             44.00
59534   Florida   Spine   0624873670101035   9/23/2018    Bill     12/31/2018    97010             60.00
59535   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    99211             77.00
59536   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97530             90.00
59537   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97140             72.00
59538   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    G0283             44.00
59539   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97010             60.00
59540   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97035             44.00
59541   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97039             44.00
59542   Florida   Spine   0497122060101054   4/19/2018    Bill     12/31/2018    99212            105.00
59543   Florida   Spine   0497122060101054   4/19/2018    Bill     12/31/2018    97110             77.00
59544   Florida   Spine   0497122060101054   4/19/2018    Bill     12/31/2018    97112             77.00
59545   Florida   Spine   0497122060101054   4/19/2018    Bill     12/31/2018    97140             72.00
59546   Florida   Spine   0497122060101054   4/19/2018    Bill     12/31/2018    G0283             44.00
59547   Florida   Spine   0497122060101054   4/19/2018    Bill     12/31/2018    97010             60.00
59548   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    99211             77.00
59549   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97530             90.00
59550   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97112             77.00
59551   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97140             72.00
59552   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    G0283             44.00
59553   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97010             60.00
59554   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97035             44.00
59555   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    99203            275.00
59556   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97530             90.00
59557   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97140             72.00
59558   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97035             44.00
59559   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97010             60.00
59560   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    G0283             44.00
59561   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97039             44.00
59562   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    99211             77.00
59563   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97530             90.00
59564   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97110             77.00
59565   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97039             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1169 of
                                                  2767

59566   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97140             72.00
59567   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97010             60.00
59568   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    G0283             44.00
59569   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    98941             88.00
59570   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97530             90.00
59571   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97140             72.00
59572   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97039             44.00
59573   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97035             44.00
59574   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97010             60.00
59575   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    G0283             44.00
59576   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    98940             72.00
59577   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97530             90.00
59578   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97140             72.00
59579   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97110             77.00
59580   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97010             60.00
59581   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    G0283             44.00
59582   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    99212            105.00
59583   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    99211             77.00
59584   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97530             90.00
59585   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97140             72.00
59586   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    G0283             44.00
59587   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97010             60.00
59588   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97035             44.00
59589   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97012             55.00
59590   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    99211             77.00
59591   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97530             90.00
59592   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97110             77.00
59593   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97140             72.00
59594   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    G0283             44.00
59595   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97010             60.00
59596   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97035             44.00
59597   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    99211             77.00
59598   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97530             90.00
59599   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97110             77.00
59600   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97140             72.00
59601   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97035             44.00
59602   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97010             60.00
59603   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    G0283             44.00
59604   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    99211             77.00
59605   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97530             90.00
59606   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97110             77.00
59607   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97039             44.00
59608   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97140             72.00
59609   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97010             60.00
59610   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    G0283             44.00
59611   Florida   Spine   0471870030101030   8/23/2018    Bill     12/31/2018    99211             77.00
59612   Florida   Spine   0471870030101030   8/23/2018    Bill     12/31/2018    97530             90.00
59613   Florida   Spine   0471870030101030   8/23/2018    Bill     12/31/2018    97110             77.00
59614   Florida   Spine   0471870030101030   8/23/2018    Bill     12/31/2018    97112             77.00
59615   Florida   Spine   0471870030101030   8/23/2018    Bill     12/31/2018    97140             72.00
59616   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1170 of
                                                  2767

59617   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97110            77.00
59618   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97140            72.00
59619   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97010            60.00
59620   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    G0283            44.00
59621   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    99211            77.00
59622   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97530            90.00
59623   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97110            77.00
59624   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97140            72.00
59625   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97010            60.00
59626   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    G0283            44.00
59627   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97035            44.00
59628   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283            44.00
59629   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211            77.00
59630   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97110            77.00
59631   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112            77.00
59632   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97012            55.00
59633   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140            72.00
59634   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010            60.00
59635   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    99211            77.00
59636   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97530            90.00
59637   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97110            77.00
59638   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97140            72.00
59639   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97035            44.00
59640   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97010            60.00
59641   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    G0283            44.00
59642   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211            77.00
59643   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97530            90.00
59644   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112            77.00
59645   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140            72.00
59646   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010            60.00
59647   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283            44.00
59648   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    99211            77.00
59649   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97530            90.00
59650   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97110            77.00
59651   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97112            77.00
59652   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97140            72.00
59653   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97010            60.00
59654   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    G0283            44.00
59655   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    99211            77.00
59656   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97530            90.00
59657   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97112            77.00
59658   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97140            72.00
59659   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97010            60.00
59660   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    G0283            44.00
59661   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97035            44.00
59662   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    99211            77.00
59663   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97140            72.00
59664   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97039            44.00
59665   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97010            60.00
59666   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    G0283            44.00
59667   Florida   Spine   0563224060101065   11/11/2018   Bill     12/31/2018    98940            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1171 of
                                                  2767

59668   Florida   Spine   0563224060101065   11/11/2018   Bill     12/31/2018    97530             90.00
59669   Florida   Spine   0563224060101065   11/11/2018   Bill     12/31/2018    97140             72.00
59670   Florida   Spine   0563224060101065   11/11/2018   Bill     12/31/2018    97039             44.00
59671   Florida   Spine   0563224060101065   11/11/2018   Bill     12/31/2018    97035             44.00
59672   Florida   Spine   0563224060101065   11/11/2018   Bill     12/31/2018    97010             60.00
59673   Florida   Spine   0563224060101065   11/11/2018   Bill     12/31/2018    G0283             44.00
59674   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    99211             77.00
59675   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97530             90.00
59676   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97110             77.00
59677   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97012             55.00
59678   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97140             72.00
59679   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97010             60.00
59680   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    G0283             44.00
59681   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    99213            193.00
59682   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    97530             90.00
59683   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    97110             77.00
59684   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    97140             72.00
59685   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    97010             60.00
59686   Florida   Spine   0506668640101021   9/27/2018    Bill     12/31/2018    G0283             44.00
59687   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    99211             77.00
59688   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97110             77.00
59689   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97112             77.00
59690   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97530             90.00
59691   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97140             72.00
59692   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97010             60.00
59693   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    G0283             44.00
59694   Florida   Spine   0419182290101055   9/22/2018    Bill     12/31/2018    99211             77.00
59695   Florida   Spine   0419182290101055   9/22/2018    Bill     12/31/2018    97530             90.00
59696   Florida   Spine   0419182290101055   9/22/2018    Bill     12/31/2018    97110             77.00
59697   Florida   Spine   0419182290101055   9/22/2018    Bill     12/31/2018    97140             72.00
59698   Florida   Spine   0419182290101055   9/22/2018    Bill     12/31/2018    97010             60.00
59699   Florida   Spine   0419182290101055   9/22/2018    Bill     12/31/2018    G0283             44.00
59700   Florida   Spine   0522201450101038   9/13/2018    Bill     12/31/2018    99213            193.00
59701   Florida   Spine   0522201450101038   9/13/2018    Bill     12/31/2018    98940             72.00
59702   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97140             72.00
59703   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211             77.00
59704   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530             90.00
59705   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97112             77.00
59706   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97012             55.00
59707   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010             60.00
59708   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283             44.00
59709   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    99203            275.00
59710   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97140             72.00
59711   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97035             44.00
59712   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97010             60.00
59713   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    G0283             44.00
59714   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    A4556             22.00
59715   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    99203            275.00
59716   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97012             55.00
59717   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97140             72.00
59718   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1172 of
                                                  2767

59719   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97010            60.00
59720   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    A4556            22.00
59721   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    99211            77.00
59722   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97530            90.00
59723   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97112            77.00
59724   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97140            72.00
59725   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97010            60.00
59726   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    G0283            44.00
59727   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97140            72.00
59728   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    99211            77.00
59729   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97530            90.00
59730   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97112            77.00
59731   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97012            55.00
59732   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97010            60.00
59733   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    G0283            44.00
59734   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    99211            77.00
59735   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97530            90.00
59736   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97112            77.00
59737   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97140            72.00
59738   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97010            60.00
59739   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    G0283            44.00
59740   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    99211            77.00
59741   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97530            90.00
59742   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97112            77.00
59743   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97140            72.00
59744   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97010            60.00
59745   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    G0283            44.00
59746   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    99211            77.00
59747   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97530            90.00
59748   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97110            77.00
59749   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97112            77.00
59750   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97140            72.00
59751   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97010            60.00
59752   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97140            72.00
59753   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211            77.00
59754   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530            90.00
59755   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97110            77.00
59756   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97035            44.00
59757   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010            60.00
59758   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283            44.00
59759   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    G0283            44.00
59760   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    99211            77.00
59761   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97530            90.00
59762   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97110            77.00
59763   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97012            55.00
59764   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97140            72.00
59765   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97010            60.00
59766   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010            60.00
59767   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211            77.00
59768   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530            90.00
59769   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1173 of
                                                  2767

59770   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112            77.00
59771   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140            72.00
59772   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283            44.00
59773   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    99211            77.00
59774   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97530            90.00
59775   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97110            77.00
59776   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97112            77.00
59777   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97140            72.00
59778   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    G0283            44.00
59779   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97010            60.00
59780   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010            60.00
59781   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211            77.00
59782   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530            90.00
59783   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110            77.00
59784   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112            77.00
59785   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140            72.00
59786   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283            44.00
59787   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    99211            77.00
59788   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97530            90.00
59789   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97112            77.00
59790   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97140            72.00
59791   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    G0283            44.00
59792   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97010            60.00
59793   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211            77.00
59794   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530            90.00
59795   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97110            77.00
59796   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112            77.00
59797   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140            72.00
59798   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283            44.00
59799   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010            60.00
59800   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    99211            77.00
59801   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    97530            90.00
59802   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    97112            77.00
59803   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    97140            72.00
59804   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    G0283            44.00
59805   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    97010            60.00
59806   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    97035            44.00
59807   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211            77.00
59808   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530            90.00
59809   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97110            77.00
59810   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112            77.00
59811   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140            72.00
59812   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283            44.00
59813   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010            60.00
59814   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211            77.00
59815   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530            90.00
59816   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112            77.00
59817   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140            72.00
59818   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283            44.00
59819   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010            60.00
59820   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1174 of
                                                  2767

59821   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530             90.00
59822   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112             77.00
59823   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140             72.00
59824   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283             44.00
59825   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010             60.00
59826   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035             44.00
59827   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    99211             77.00
59828   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97530             90.00
59829   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97110             77.00
59830   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97112             77.00
59831   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97140             72.00
59832   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    G0283             44.00
59833   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97010             60.00
59834   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    99211             77.00
59835   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97530             90.00
59836   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97110             77.00
59837   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    G0283             44.00
59838   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97010             60.00
59839   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97140             72.00
59840   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211             77.00
59841   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530             90.00
59842   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112             77.00
59843   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140             72.00
59844   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283             44.00
59845   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010             60.00
59846   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    99211             77.00
59847   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    97530             90.00
59848   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    97110             77.00
59849   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    97140             72.00
59850   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    G0283             44.00
59851   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    97010             60.00
59852   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    97039             44.00
59853   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    99211             77.00
59854   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97110             77.00
59855   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97112             77.00
59856   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97140             72.00
59857   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    G0283             44.00
59858   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97010             60.00
59859   Florida   Spine   0541348780101068   7/6/2018     Bill     12/31/2018    99213            193.00
59860   Florida   Spine   0541348780101068   7/6/2018     Bill     12/31/2018    97110             77.00
59861   Florida   Spine   0541348780101068   7/6/2018     Bill     12/31/2018    97112             77.00
59862   Florida   Spine   0541348780101068   7/6/2018     Bill     12/31/2018    97140             72.00
59863   Florida   Spine   0541348780101068   7/6/2018     Bill     12/31/2018    G0283             44.00
59864   Florida   Spine   0541348780101068   7/6/2018     Bill     12/31/2018    97010             60.00
59865   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97039             44.00
59866   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    99211             77.00
59867   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97140             72.00
59868   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97530             90.00
59869   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97010             60.00
59870   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    G0283             44.00
59871   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1175 of
                                                  2767

59872   Florida   Spine   0313997990101114   11/29/2018   Bill     12/31/2018    99203            500.00
59873   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    99211             77.00
59874   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97530             90.00
59875   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97112             77.00
59876   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97140             72.00
59877   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    G0283             44.00
59878   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97010             60.00
59879   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97035             44.00
59880   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    G0283             44.00
59881   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    99211             77.00
59882   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97530             90.00
59883   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97110             77.00
59884   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97112             77.00
59885   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97140             72.00
59886   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97010             60.00
59887   Florida   Spine   0633704110101021   9/9/2018     Bill     12/31/2018    99203            500.00
59888   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    98940             72.00
59889   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97530             90.00
59890   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97140             72.00
59891   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97112             77.00
59892   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97010             60.00
59893   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    G0283             44.00
59894   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97039             44.00
59895   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    99211             77.00
59896   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97530             90.00
59897   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97110             77.00
59898   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97012             55.00
59899   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97140             72.00
59900   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97010             60.00
59901   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    G0283             44.00
59902   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    99211             77.00
59903   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97110             77.00
59904   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97112             77.00
59905   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97140             72.00
59906   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    G0283             44.00
59907   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97010             60.00
59908   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    99211             77.00
59909   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97530             90.00
59910   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97110             77.00
59911   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97140             72.00
59912   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97035             44.00
59913   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97010             60.00
59914   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    G0283             44.00
59915   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    98941             88.00
59916   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97530             90.00
59917   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97140             72.00
59918   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97039             44.00
59919   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97035             44.00
59920   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    97010             60.00
59921   Florida   Spine   0265484960101018   12/8/2018    Bill     12/31/2018    G0283             44.00
59922   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1176 of
                                                  2767

59923   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    97530             90.00
59924   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    97110             77.00
59925   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    97140             72.00
59926   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    G0283             44.00
59927   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    97010             60.00
59928   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    99203            275.00
59929   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97140             72.00
59930   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97035             44.00
59931   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97010             60.00
59932   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    G0283             44.00
59933   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    A4556             22.00
59934   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    99211             77.00
59935   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97530             90.00
59936   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97110             77.00
59937   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97140             72.00
59938   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97010             60.00
59939   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    G0283             44.00
59940   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    98941             88.00
59941   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97530             90.00
59942   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97140             72.00
59943   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97039             44.00
59944   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97010             60.00
59945   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    G0283             44.00
59946   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97112             77.00
59947   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    99211             77.00
59948   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97530             90.00
59949   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97112             77.00
59950   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97140             72.00
59951   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97035             44.00
59952   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97010             60.00
59953   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    G0283             44.00
59954   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    99213            350.00
59955   Florida   Spine   0594726160101020   6/22/2018    Bill     12/31/2018    99203            500.00
59956   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    G0283             44.00
59957   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    98941             88.00
59958   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97530             90.00
59959   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97112             77.00
59960   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97140             72.00
59961   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97012             55.00
59962   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97010             60.00
59963   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211             77.00
59964   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97530             90.00
59965   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112             77.00
59966   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140             72.00
59967   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010             60.00
59968   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283             44.00
59969   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    99211             77.00
59970   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97530             90.00
59971   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97110             77.00
59972   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97140             72.00
59973   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1177 of
                                                  2767

59974   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    G0283            44.00
59975   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211            77.00
59976   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97110            77.00
59977   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112            77.00
59978   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97012            55.00
59979   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140            72.00
59980   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010            60.00
59981   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283            44.00
59982   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    99211            77.00
59983   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97530            90.00
59984   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97110            77.00
59985   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97140            72.00
59986   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97010            60.00
59987   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    G0283            44.00
59988   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    99211            77.00
59989   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97530            90.00
59990   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97110            77.00
59991   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97140            72.00
59992   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97010            60.00
59993   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    G0283            44.00
59994   Florida   Spine   0603769290101014   11/7/2018    Bill     12/31/2018    99211            77.00
59995   Florida   Spine   0603769290101014   11/7/2018    Bill     12/31/2018    97530            90.00
59996   Florida   Spine   0603769290101014   11/7/2018    Bill     12/31/2018    97110            77.00
59997   Florida   Spine   0603769290101014   11/7/2018    Bill     12/31/2018    97140            72.00
59998   Florida   Spine   0603769290101014   11/7/2018    Bill     12/31/2018    G0283            44.00
59999   Florida   Spine   0603769290101014   11/7/2018    Bill     12/31/2018    97010            60.00
60000   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    99212            77.00
60001   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97530            90.00
60002   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97110            77.00
60003   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97039            44.00
60004   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97140            72.00
60005   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97010            60.00
60006   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    G0283            44.00
60007   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    99211            77.00
60008   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    97530            90.00
60009   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    97110            77.00
60010   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    97140            72.00
60011   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    97010            60.00
60012   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    G0283            44.00
60013   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    99211            77.00
60014   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97530            90.00
60015   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97112            77.00
60016   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97140            72.00
60017   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97010            60.00
60018   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    G0283            44.00
60019   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    99211            77.00
60020   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97140            72.00
60021   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97039            44.00
60022   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97010            60.00
60023   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    G0283            44.00
60024   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1178 of
                                                  2767

60025   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97110             77.00
60026   Florida   Spine   0560261720101013   3/22/2018    Bill     12/31/2018    99203            500.00
60027   Florida   Spine   0394319240101053   8/2/2018     Bill     12/31/2018    99211             77.00
60028   Florida   Spine   0394319240101053   8/2/2018     Bill     12/31/2018    97530             90.00
60029   Florida   Spine   0394319240101053   8/2/2018     Bill     12/31/2018    97110             77.00
60030   Florida   Spine   0394319240101053   8/2/2018     Bill     12/31/2018    97112             77.00
60031   Florida   Spine   0394319240101053   8/2/2018     Bill     12/31/2018    G0283             44.00
60032   Florida   Spine   0394319240101053   8/2/2018     Bill     12/31/2018    97010             60.00
60033   Florida   Spine   0394319240101053   8/2/2018     Bill     12/31/2018    97140             72.00
60034   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    99211             77.00
60035   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97110             77.00
60036   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97112             77.00
60037   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97140             72.00
60038   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97010             60.00
60039   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    G0283             44.00
60040   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    99211             77.00
60041   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97035             44.00
60042   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97010             60.00
60043   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    G0283             44.00
60044   Florida   Spine   0564386410101084   8/30/2018    Bill     12/31/2018    99213            193.00
60045   Florida   Spine   0564386410101084   8/30/2018    Bill     12/31/2018    98940             72.00
60046   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    99211             77.00
60047   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97530             90.00
60048   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97110             77.00
60049   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97012             55.00
60050   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97010             60.00
60051   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    G0283             44.00
60052   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97140             72.00
60053   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211             77.00
60054   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530             90.00
60055   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97112             77.00
60056   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97012             55.00
60057   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010             60.00
60058   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283             44.00
60059   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    99211             77.00
60060   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97530             90.00
60061   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97112             77.00
60062   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97012             55.00
60063   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97140             72.00
60064   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    97010             60.00
60065   Florida   Spine   0473861090101133   10/10/2018   Bill     12/31/2018    G0283             44.00
60066   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    G0283             44.00
60067   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    99211             77.00
60068   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97530             90.00
60069   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97112             77.00
60070   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97140             72.00
60071   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97035             44.00
60072   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97010             60.00
60073   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    G0283             44.00
60074   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    99211             77.00
60075   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1179 of
                                                  2767

60076   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97112            77.00
60077   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97012            55.00
60078   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97140            72.00
60079   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97010            60.00
60080   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97112            77.00
60081   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    99211            77.00
60082   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97012            55.00
60083   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97140            72.00
60084   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97035            44.00
60085   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97010            60.00
60086   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97530            90.00
60087   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    98941            88.00
60088   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    97530            90.00
60089   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    97012            55.00
60090   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    97140            72.00
60091   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    97035            44.00
60092   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    97010            60.00
60093   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    G0283            44.00
60094   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97140            72.00
60095   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    99211            77.00
60096   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97530            90.00
60097   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97110            77.00
60098   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97012            55.00
60099   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97010            60.00
60100   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    G0283            44.00
60101   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    G0283            44.00
60102   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    99211            77.00
60103   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97530            90.00
60104   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97110            77.00
60105   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97112            77.00
60106   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97140            72.00
60107   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97010            60.00
60108   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211            77.00
60109   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530            90.00
60110   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97110            77.00
60111   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97035            44.00
60112   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010            60.00
60113   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283            44.00
60114   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97140            72.00
60115   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    G0283            44.00
60116   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    99211            77.00
60117   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97530            90.00
60118   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97110            77.00
60119   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97112            77.00
60120   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97140            72.00
60121   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97010            60.00
60122   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211            77.00
60123   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530            90.00
60124   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110            77.00
60125   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112            77.00
60126   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1180 of
                                                  2767

60127   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283            44.00
60128   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010            60.00
60129   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010            60.00
60130   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211            77.00
60131   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530            90.00
60132   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110            77.00
60133   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112            77.00
60134   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140            72.00
60135   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283            44.00
60136   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    99211            77.00
60137   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97530            90.00
60138   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97110            77.00
60139   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97112            77.00
60140   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97140            72.00
60141   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    G0283            44.00
60142   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97010            60.00
60143   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    99211            77.00
60144   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97530            90.00
60145   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97112            77.00
60146   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97140            72.00
60147   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    G0283            44.00
60148   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97010            60.00
60149   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    99211            77.00
60150   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    97530            90.00
60151   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    97112            77.00
60152   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    97140            72.00
60153   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    G0283            44.00
60154   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    97010            60.00
60155   Florida   Spine   0280010560101099   11/3/2018    Bill     12/31/2018    97035            44.00
60156   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    99211            77.00
60157   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97530            90.00
60158   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97112            77.00
60159   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97140            72.00
60160   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    G0283            44.00
60161   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97010            60.00
60162   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211            77.00
60163   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530            90.00
60164   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112            77.00
60165   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140            72.00
60166   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283            44.00
60167   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010            60.00
60168   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035            44.00
60169   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    99211            77.00
60170   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    97530            90.00
60171   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    97112            77.00
60172   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    97140            72.00
60173   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    G0283            44.00
60174   Florida   Spine   0523842610101035   11/20/2018   Bill     12/31/2018    97010            60.00
60175   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    99211            77.00
60176   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97530            90.00
60177   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1181 of
                                                  2767

60178   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97112               77.00
60179   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97140               72.00
60180   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    G0283               44.00
60181   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97010               60.00
60182   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    99211               77.00
60183   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97110               77.00
60184   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97112               77.00
60185   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97140               72.00
60186   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    G0283               44.00
60187   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97010               60.00
60188   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    99211               77.00
60189   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    97530               90.00
60190   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    97112               77.00
60191   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    97140               72.00
60192   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    G0283               44.00
60193   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    97010               60.00
60194   Florida   Spine   0522954060101018   11/16/2018   Bill     12/31/2018    97035               44.00
60195   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    99211               77.00
60196   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97110               77.00
60197   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97112               77.00
60198   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    G0283               44.00
60199   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97010               60.00
60200   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97140               72.00
60201   Florida   Spine   0578487350101037   7/2/2018     Bill     12/31/2018    99211               77.00
60202   Florida   Spine   0578487350101037   7/2/2018     Bill     12/31/2018    97110               77.00
60203   Florida   Spine   0578487350101037   7/2/2018     Bill     12/31/2018    97112               77.00
60204   Florida   Spine   0578487350101037   7/2/2018     Bill     12/31/2018    97140               72.00
60205   Florida   Spine   0578487350101037   7/2/2018     Bill     12/31/2018    G0283               44.00
60206   Florida   Spine   0578487350101037   7/2/2018     Bill     12/31/2018    97010               60.00
60207   Florida   Spine   0576921340101014   6/15/2018    Bill     12/31/2018    99211               77.00
60208   Florida   Spine   0576921340101014   6/15/2018    Bill     12/31/2018    97140               72.00
60209   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211               77.00
60210   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530               90.00
60211   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112               77.00
60212   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140               72.00
60213   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283               44.00
60214   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010               60.00
60215   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035               44.00
60216   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    72148            1,950.00
60217   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    73721            1,750.00
60218   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    99211               77.00
60219   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97530               90.00
60220   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97112               77.00
60221   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97140               72.00
60222   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    G0283               44.00
60223   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97010               60.00
60224   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    98940               72.00
60225   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97530               90.00
60226   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97140               72.00
60227   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97112               77.00
60228   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1182 of
                                                  2767

60229   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    G0283             44.00
60230   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    99211             77.00
60231   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97530             90.00
60232   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97110             77.00
60233   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97039             44.00
60234   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97140             72.00
60235   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97010             60.00
60236   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    G0283             44.00
60237   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    99211             77.00
60238   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97530             90.00
60239   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97112             77.00
60240   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97140             72.00
60241   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    99211             77.00
60242   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97530             90.00
60243   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97110             77.00
60244   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97140             72.00
60245   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97035             44.00
60246   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97010             60.00
60247   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    G0283             44.00
60248   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    99211             77.00
60249   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97530             90.00
60250   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97110             77.00
60251   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97112             77.00
60252   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97140             72.00
60253   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    G0283             44.00
60254   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97010             60.00
60255   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    99211             77.00
60256   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97530             90.00
60257   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97110             77.00
60258   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97140             72.00
60259   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    G0283             44.00
60260   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97010             60.00
60261   Florida   Spine   0439274250101096   11/11/2018   Bill     12/31/2018    97035             44.00
60262   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    99211             77.00
60263   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    97530             90.00
60264   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    97112             77.00
60265   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    97140             72.00
60266   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    97010             60.00
60267   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    G0283             44.00
60268   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    99211             77.00
60269   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97530             90.00
60270   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97110             77.00
60271   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97140             72.00
60272   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97010             60.00
60273   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    G0283             44.00
60274   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    99203            275.00
60275   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    99203            275.00
60276   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97140             72.00
60277   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97010             60.00
60278   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    99211             77.00
60279   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1183 of
                                                  2767

60280   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    97110               77.00
60281   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    97140               72.00
60282   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    97010               60.00
60283   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    G0283               44.00
60284   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    97035               44.00
60285   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    99203              500.00
60286   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    72141            1,950.00
60287   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    72148            1,950.00
60288   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    72141            1,950.00
60289   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211               77.00
60290   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97530               90.00
60291   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112               77.00
60292   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140               72.00
60293   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010               60.00
60294   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283               44.00
60295   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    99211               77.00
60296   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97530               90.00
60297   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97140               72.00
60298   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97035               44.00
60299   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97010               60.00
60300   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    G0283               44.00
60301   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    99212              105.00
60302   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97530               90.00
60303   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97110               77.00
60304   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97140               72.00
60305   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97010               60.00
60306   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    G0283               44.00
60307   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    99212              105.00
60308   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97110               77.00
60309   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97112               77.00
60310   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97140               72.00
60311   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97010               60.00
60312   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    G0283               44.00
60313   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    99211               77.00
60314   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97530               90.00
60315   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97110               77.00
60316   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97140               72.00
60317   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97010               60.00
60318   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    G0283               44.00
60319   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283               44.00
60320   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211               77.00
60321   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97110               77.00
60322   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112               77.00
60323   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97012               55.00
60324   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140               72.00
60325   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010               60.00
60326   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    99211               77.00
60327   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97110               77.00
60328   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97112               77.00
60329   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97140               72.00
60330   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1184 of
                                                  2767

60331   Florida   Spine   0160007080101067   6/27/2018    Bill     12/31/2018    G0283             44.00
60332   Florida   Spine   0628284460101019   10/25/2018   Bill     12/31/2018    99211             77.00
60333   Florida   Spine   0628284460101019   10/25/2018   Bill     12/31/2018    97530             90.00
60334   Florida   Spine   0628284460101019   10/25/2018   Bill     12/31/2018    97110             77.00
60335   Florida   Spine   0628284460101019   10/25/2018   Bill     12/31/2018    97140             72.00
60336   Florida   Spine   0628284460101019   10/25/2018   Bill     12/31/2018    97010             60.00
60337   Florida   Spine   0628284460101019   10/25/2018   Bill     12/31/2018    G0283             44.00
60338   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211             77.00
60339   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530             90.00
60340   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110             77.00
60341   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112             77.00
60342   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140             72.00
60343   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010             60.00
60344   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283             44.00
60345   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    99211             77.00
60346   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97530             90.00
60347   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97012             55.00
60348   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97140             72.00
60349   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97010             60.00
60350   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    G0283             44.00
60351   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97110             77.00
60352   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    99211             77.00
60353   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97530             90.00
60354   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97112             77.00
60355   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97140             72.00
60356   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97012             55.00
60357   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97010             60.00
60358   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    G0283             44.00
60359   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    99203            275.00
60360   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    98941             88.00
60361   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    97530             90.00
60362   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    97039             44.00
60363   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    97140             72.00
60364   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    97035             44.00
60365   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    97010             60.00
60366   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    G0283             44.00
60367   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    99211             77.00
60368   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97530             90.00
60369   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97110             77.00
60370   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97012             55.00
60371   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97140             72.00
60372   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97010             60.00
60373   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    G0283             44.00
60374   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    99211             77.00
60375   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97530             90.00
60376   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97110             77.00
60377   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97140             72.00
60378   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97010             60.00
60379   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    G0283             44.00
60380   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    99213            193.00
60381   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    98941             88.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1185 of
                                                  2767

60382   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    97110               77.00
60383   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    97112               77.00
60384   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    97012               55.00
60385   Florida   Spine   0611345670101013   7/4/2018     Bill     12/31/2018    97140               72.00
60386   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    99211               77.00
60387   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97530               90.00
60388   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97110               77.00
60389   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97140               72.00
60390   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97010               60.00
60391   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    G0283               44.00
60392   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    99213              350.00
60393   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    99211               77.00
60394   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97530               90.00
60395   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97110               77.00
60396   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97140               72.00
60397   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97012               55.00
60398   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97010               60.00
60399   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    G0283               44.00
60400   Florida   Spine   0632854840101014   11/11/2018   Bill     12/31/2018    72146            1,950.00
60401   Florida   Spine   0632854840101014   11/11/2018   Bill     12/31/2018    73718            1,750.00
60402   Florida   Spine   0346970630101142   11/5/2018    Bill     12/31/2018    99213              193.00
60403   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    99211               77.00
60404   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    97530               90.00
60405   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    97110               77.00
60406   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    97140               72.00
60407   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    97010               60.00
60408   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    G0283               44.00
60409   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    99211               77.00
60410   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97530               90.00
60411   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97110               77.00
60412   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97140               72.00
60413   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97010               60.00
60414   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    G0283               44.00
60415   Florida   Spine   0592165460101020   4/10/2018    Bill     12/31/2018    99203              500.00
60416   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    99211               77.00
60417   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97530               90.00
60418   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97110               77.00
60419   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97112               77.00
60420   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97140               72.00
60421   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97010               60.00
60422   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    G0283               44.00
60423   Florida   Spine   0476372090101047   9/18/2018    Bill     12/31/2018    99211               77.00
60424   Florida   Spine   0476372090101047   9/18/2018    Bill     12/31/2018    97530               90.00
60425   Florida   Spine   0476372090101047   9/18/2018    Bill     12/31/2018    G0283               44.00
60426   Florida   Spine   0603339350101013   7/26/2018    Bill     12/31/2018    99213              350.00
60427   Florida   Spine   0603339350101013   7/26/2018    Bill     12/31/2018    62323            2,000.00
60428   Florida   Spine   0603339350101013   7/26/2018    Bill     12/31/2018    Q9965               25.00
60429   Florida   Spine   0603339350101013   7/26/2018    Bill     12/31/2018    J1020               35.00
60430   Florida   Spine   0603339350101013   7/26/2018    Bill     12/31/2018    J2001              105.00
60431   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    G0283               44.00
60432   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    99211               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1186 of
                                                  2767

60433   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97530               90.00
60434   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97110               77.00
60435   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97112               77.00
60436   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97140               72.00
60437   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97010               60.00
60438   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    G0283               44.00
60439   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    99211               77.00
60440   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97530               90.00
60441   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97112               77.00
60442   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97140               72.00
60443   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97035               44.00
60444   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97010               60.00
60445   Florida   Spine   0434065370101015   2/12/2018    Bill     12/31/2018    99213              350.00
60446   Florida   Spine   0434065370101015   2/12/2018    Bill     12/31/2018    62323            2,000.00
60447   Florida   Spine   0434065370101015   2/12/2018    Bill     12/31/2018    J2001              105.00
60448   Florida   Spine   0434065370101015   2/12/2018    Bill     12/31/2018    J1020               35.00
60449   Florida   Spine   0434065370101015   2/12/2018    Bill     12/31/2018    Q9965               25.00
60450   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    99211               77.00
60451   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97530               90.00
60452   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97112               77.00
60453   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97140               72.00
60454   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97035               44.00
60455   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97010               60.00
60456   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    G0283               44.00
60457   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    99212              105.00
60458   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97530               90.00
60459   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97112               77.00
60460   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97140               72.00
60461   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97010               60.00
60462   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    G0283               44.00
60463   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    98941               88.00
60464   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97110               77.00
60465   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97112               77.00
60466   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97140               72.00
60467   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97012               55.00
60468   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    97010               60.00
60469   Florida   Spine   0284599390101077   10/13/2018   Bill     12/31/2018    G0283               44.00
60470   Florida   Spine   0087644080101323   8/1/2018     Bill     12/31/2018    99211               77.00
60471   Florida   Spine   0087644080101323   8/1/2018     Bill     12/31/2018    97110               77.00
60472   Florida   Spine   0087644080101323   8/1/2018     Bill     12/31/2018    97112               77.00
60473   Florida   Spine   0087644080101323   8/1/2018     Bill     12/31/2018    97140               72.00
60474   Florida   Spine   0087644080101323   8/1/2018     Bill     12/31/2018    97010               60.00
60475   Florida   Spine   0087644080101323   8/1/2018     Bill     12/31/2018    G0283               44.00
60476   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    99211               77.00
60477   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    97110               77.00
60478   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    97112               77.00
60479   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    97140               72.00
60480   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    97010               60.00
60481   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    G0283               44.00
60482   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211               77.00
60483   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530               90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1187 of
                                                  2767

60484   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110            77.00
60485   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112            77.00
60486   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140            72.00
60487   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010            60.00
60488   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283            44.00
60489   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    99211            77.00
60490   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97530            90.00
60491   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97112            77.00
60492   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97140            72.00
60493   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97010            60.00
60494   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    99211            77.00
60495   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97530            90.00
60496   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97110            77.00
60497   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97112            77.00
60498   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97140            72.00
60499   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97010            60.00
60500   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    G0283            44.00
60501   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    99211            77.00
60502   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    97530            90.00
60503   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    97112            77.00
60504   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    97140            72.00
60505   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    97010            60.00
60506   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    G0283            44.00
60507   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010            60.00
60508   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283            44.00
60509   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211            77.00
60510   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530            90.00
60511   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97110            77.00
60512   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97012            55.00
60513   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97140            72.00
60514   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97035            44.00
60515   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    98941            88.00
60516   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97530            90.00
60517   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97112            77.00
60518   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97140            72.00
60519   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    G0283            44.00
60520   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97010            60.00
60521   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97012            55.00
60522   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211            77.00
60523   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530            90.00
60524   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112            77.00
60525   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140            72.00
60526   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283            44.00
60527   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010            60.00
60528   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211            77.00
60529   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530            90.00
60530   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112            77.00
60531   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140            72.00
60532   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283            44.00
60533   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010            60.00
60534   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1188 of
                                                  2767

60535   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    98941            88.00
60536   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97530            90.00
60537   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97112            77.00
60538   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97140            72.00
60539   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    G0283            44.00
60540   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97010            60.00
60541   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97039            44.00
60542   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    98941            88.00
60543   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97530            90.00
60544   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97112            77.00
60545   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97140            72.00
60546   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    G0283            44.00
60547   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97010            60.00
60548   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97039            44.00
60549   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211            77.00
60550   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530            90.00
60551   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97110            77.00
60552   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112            77.00
60553   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140            72.00
60554   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283            44.00
60555   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010            60.00
60556   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    99211            77.00
60557   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97530            90.00
60558   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97110            77.00
60559   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97140            72.00
60560   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    G0283            44.00
60561   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97010            60.00
60562   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97012            55.00
60563   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    99211            77.00
60564   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97530            90.00
60565   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97110            77.00
60566   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97112            77.00
60567   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97140            72.00
60568   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    G0283            44.00
60569   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97010            60.00
60570   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    99211            77.00
60571   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97530            90.00
60572   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97110            77.00
60573   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97112            77.00
60574   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97140            72.00
60575   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    G0283            44.00
60576   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97010            60.00
60577   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    99211            77.00
60578   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97530            90.00
60579   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97110            77.00
60580   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97112            77.00
60581   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97140            72.00
60582   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    G0283            44.00
60583   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97010            60.00
60584   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    99211            77.00
60585   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1189 of
                                                  2767

60586   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97112             77.00
60587   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97140             72.00
60588   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    G0283             44.00
60589   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97010             60.00
60590   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    99212            105.00
60591   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97530             90.00
60592   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97110             77.00
60593   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97140             72.00
60594   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97012             55.00
60595   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97010             60.00
60596   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    G0283             44.00
60597   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    A4556             22.00
60598   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211             77.00
60599   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530             90.00
60600   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112             77.00
60601   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140             72.00
60602   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283             44.00
60603   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010             60.00
60604   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035             44.00
60605   Florida   Spine   0635197900101046   12/14/2018   Bill     12/31/2018    99203            275.00
60606   Florida   Spine   0635197900101046   12/14/2018   Bill     12/31/2018    97140             72.00
60607   Florida   Spine   0635197900101046   12/14/2018   Bill     12/31/2018    97035             44.00
60608   Florida   Spine   0635197900101046   12/14/2018   Bill     12/31/2018    97010             60.00
60609   Florida   Spine   0635197900101046   12/14/2018   Bill     12/31/2018    G0283             44.00
60610   Florida   Spine   0635197900101046   12/14/2018   Bill     12/31/2018    A4556             22.00
60611   Florida   Spine   0604261670101052   8/28/2018    Bill     12/31/2018    98941             88.00
60612   Florida   Spine   0604261670101052   8/28/2018    Bill     12/31/2018    99213            193.00
60613   Florida   Spine   0604261670101052   8/28/2018    Bill     12/31/2018    97530             90.00
60614   Florida   Spine   0604261670101052   8/28/2018    Bill     12/31/2018    97112             77.00
60615   Florida   Spine   0604261670101052   8/28/2018    Bill     12/31/2018    97140             72.00
60616   Florida   Spine   0604261670101052   8/28/2018    Bill     12/31/2018    97010             60.00
60617   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    99203            500.00
60618   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    99211             77.00
60619   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97530             90.00
60620   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97112             77.00
60621   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97140             72.00
60622   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    G0283             44.00
60623   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97010             60.00
60624   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97035             44.00
60625   Florida   Spine   0554122210101046   9/29/2018    Bill     12/31/2018    99211             77.00
60626   Florida   Spine   0554122210101046   9/29/2018    Bill     12/31/2018    97010             60.00
60627   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    99211             77.00
60628   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97530             90.00
60629   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97110             77.00
60630   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97140             72.00
60631   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97010             60.00
60632   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    99211             77.00
60633   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    97530             90.00
60634   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    97112             77.00
60635   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    97140             72.00
60636   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1190 of
                                                  2767

60637   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    97010               60.00
60638   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    G0283               44.00
60639   Florida   Spine   0554122210101046   9/29/2018    Bill     12/31/2018    99213              350.00
60640   Florida   Spine   0554122210101046   9/29/2018    Bill     12/31/2018    62323            2,000.00
60641   Florida   Spine   0554122210101046   9/29/2018    Bill     12/31/2018    J2001              105.00
60642   Florida   Spine   0554122210101046   9/29/2018    Bill     12/31/2018    J1020               35.00
60643   Florida   Spine   0554122210101046   9/29/2018    Bill     12/31/2018    Q9965               25.00
60644   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    99211               77.00
60645   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97530               90.00
60646   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97110               77.00
60647   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97140               72.00
60648   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    G0283               44.00
60649   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97010               60.00
60650   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97039               44.00
60651   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    99211               77.00
60652   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    97530               90.00
60653   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    97110               77.00
60654   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    97140               72.00
60655   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    97010               60.00
60656   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    G0283               44.00
60657   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    99211               77.00
60658   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97530               90.00
60659   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97110               77.00
60660   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97140               72.00
60661   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    G0283               44.00
60662   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97010               60.00
60663   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97039               44.00
60664   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    99211               77.00
60665   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97530               90.00
60666   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97110               77.00
60667   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97112               77.00
60668   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97140               72.00
60669   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    G0283               44.00
60670   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97010               60.00
60671   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    98940               72.00
60672   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97530               90.00
60673   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97140               72.00
60674   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    G0283               44.00
60675   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97010               60.00
60676   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97035               44.00
60677   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97039               44.00
60678   Florida   Spine   0106934550101011   9/7/2018     Bill     12/31/2018    99211               77.00
60679   Florida   Spine   0106934550101011   9/7/2018     Bill     12/31/2018    97140               72.00
60680   Florida   Spine   0106934550101011   9/7/2018     Bill     12/31/2018    G0283               44.00
60681   Florida   Spine   0106934550101011   9/7/2018     Bill     12/31/2018    97010               60.00
60682   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    98941               88.00
60683   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97530               90.00
60684   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97140               72.00
60685   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97012               55.00
60686   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97035               44.00
60687   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1191 of
                                                  2767

60688   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    G0283             44.00
60689   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    99211             77.00
60690   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97530             90.00
60691   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97112             77.00
60692   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97140             72.00
60693   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97010             60.00
60694   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    G0283             44.00
60695   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    99211             77.00
60696   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97530             90.00
60697   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97112             77.00
60698   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97140             72.00
60699   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97010             60.00
60700   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    G0283             44.00
60701   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211             77.00
60702   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97530             90.00
60703   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112             77.00
60704   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140             72.00
60705   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010             60.00
60706   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283             44.00
60707   Florida   Spine   0422758270101028   11/21/2018   Bill     12/31/2018    99203            500.00
60708   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    99203            500.00
60709   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    99211             77.00
60710   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97140             72.00
60711   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97035             44.00
60712   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97010             60.00
60713   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    G0283             44.00
60714   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    99211             77.00
60715   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97530             90.00
60716   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97140             72.00
60717   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97035             44.00
60718   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97010             60.00
60719   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    G0283             44.00
60720   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    99211             77.00
60721   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97112             77.00
60722   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97110             77.00
60723   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97140             72.00
60724   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97010             60.00
60725   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    G0283             44.00
60726   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    99211             77.00
60727   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97530             90.00
60728   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97112             77.00
60729   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97140             72.00
60730   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97035             44.00
60731   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97010             60.00
60732   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    G0283             44.00
60733   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    99211             77.00
60734   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97530             90.00
60735   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97110             77.00
60736   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97140             72.00
60737   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97010             60.00
60738   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1192 of
                                                  2767

60739   Florida   Spine   0463040140101029   9/29/2018   Bill      12/31/2018    99211               77.00
60740   Florida   Spine   0463040140101029   9/29/2018   Bill      12/31/2018    97530               90.00
60741   Florida   Spine   0463040140101029   9/29/2018   Bill      12/31/2018    97110               77.00
60742   Florida   Spine   0463040140101029   9/29/2018   Bill      12/31/2018    97112               77.00
60743   Florida   Spine   0463040140101029   9/29/2018   Bill      12/31/2018    97140               72.00
60744   Florida   Spine   0463040140101029   9/29/2018   Bill      12/31/2018    97010               60.00
60745   Florida   Spine   0463040140101029   9/29/2018   Bill      12/31/2018    G0283               44.00
60746   Florida   Spine   0157462650101218   7/2/2018    Bill      12/31/2018    G0283               44.00
60747   Florida   Spine   0157462650101218   7/2/2018    Bill      12/31/2018    99211               77.00
60748   Florida   Spine   0157462650101218   7/2/2018    Bill      12/31/2018    97110               77.00
60749   Florida   Spine   0157462650101218   7/2/2018    Bill      12/31/2018    97112               77.00
60750   Florida   Spine   0157462650101218   7/2/2018    Bill      12/31/2018    97012               55.00
60751   Florida   Spine   0157462650101218   7/2/2018    Bill      12/31/2018    97140               72.00
60752   Florida   Spine   0157462650101218   7/2/2018    Bill      12/31/2018    97010               60.00
60753   Florida   Spine   0432377680101078   9/10/2018   Bill      12/31/2018    99213              350.00
60754   Florida   Spine   0432377680101078   9/10/2018   Bill      12/31/2018    62321            2,100.00
60755   Florida   Spine   0432377680101078   9/10/2018   Bill      12/31/2018    J2001              105.00
60756   Florida   Spine   0432377680101078   9/10/2018   Bill      12/31/2018    J3301               35.00
60757   Florida   Spine   0432377680101078   9/10/2018   Bill      12/31/2018    Q9965               25.00
60758   Florida   Spine   0177712150101068   11/4/2018   Bill      12/31/2018    99211               77.00
60759   Florida   Spine   0177712150101068   11/4/2018   Bill      12/31/2018    97530               90.00
60760   Florida   Spine   0177712150101068   11/4/2018   Bill      12/31/2018    97110               77.00
60761   Florida   Spine   0177712150101068   11/4/2018   Bill      12/31/2018    97112               77.00
60762   Florida   Spine   0177712150101068   11/4/2018   Bill      12/31/2018    97140               72.00
60763   Florida   Spine   0177712150101068   11/4/2018   Bill      12/31/2018    97010               60.00
60764   Florida   Spine   0177712150101068   11/4/2018   Bill      12/31/2018    G0283               44.00
60765   Florida   Spine   0232900440101054   10/9/2018   Bill      12/31/2018    99211               77.00
60766   Florida   Spine   0232900440101054   10/9/2018   Bill      12/31/2018    97530               90.00
60767   Florida   Spine   0232900440101054   10/9/2018   Bill      12/31/2018    97012               55.00
60768   Florida   Spine   0232900440101054   10/9/2018   Bill      12/31/2018    97140               72.00
60769   Florida   Spine   0232900440101054   10/9/2018   Bill      12/31/2018    97010               60.00
60770   Florida   Spine   0232900440101054   10/9/2018   Bill      12/31/2018    G0283               44.00
60771   Florida   Spine   0232900440101054   10/9/2018   Bill      12/31/2018    97110               77.00
60772   Florida   Spine   0430086360101165   12/2/2018   Bill      12/31/2018    99212              105.00
60773   Florida   Spine   0430086360101165   12/2/2018   Bill      12/31/2018    97530               90.00
60774   Florida   Spine   0430086360101165   12/2/2018   Bill      12/31/2018    97012               55.00
60775   Florida   Spine   0430086360101165   12/2/2018   Bill      12/31/2018    97140               72.00
60776   Florida   Spine   0430086360101165   12/2/2018   Bill      12/31/2018    97010               60.00
60777   Florida   Spine   0430086360101165   12/2/2018   Bill      12/31/2018    G0283               44.00
60778   Florida   Spine   0340532940101083   9/5/2018    Bill      12/31/2018    99211               77.00
60779   Florida   Spine   0340532940101083   9/5/2018    Bill      12/31/2018    97530               90.00
60780   Florida   Spine   0340532940101083   9/5/2018    Bill      12/31/2018    97110               77.00
60781   Florida   Spine   0340532940101083   9/5/2018    Bill      12/31/2018    97140               72.00
60782   Florida   Spine   0340532940101083   9/5/2018    Bill      12/31/2018    97010               60.00
60783   Florida   Spine   0340532940101083   9/5/2018    Bill      12/31/2018    G0283               44.00
60784   Florida   Spine   0340532940101083   9/5/2018    Bill      12/31/2018    97112               77.00
60785   Florida   Spine   0358177500101021   9/1/2018    Bill      12/31/2018    99211               77.00
60786   Florida   Spine   0358177500101021   9/1/2018    Bill      12/31/2018    97530               90.00
60787   Florida   Spine   0358177500101021   9/1/2018    Bill      12/31/2018    97112               77.00
60788   Florida   Spine   0358177500101021   9/1/2018    Bill      12/31/2018    97140               72.00
60789   Florida   Spine   0358177500101021   9/1/2018    Bill      12/31/2018    97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1193 of
                                                  2767

60790   Florida   Spine   0358177500101021   9/1/2018     Bill     12/31/2018    G0283            44.00
60791   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    99211            77.00
60792   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97530            90.00
60793   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97110            77.00
60794   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97140            72.00
60795   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97035            44.00
60796   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97010            60.00
60797   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    G0283            44.00
60798   Florida   Spine   0358177500101021   9/1/2018     Bill     12/31/2018    99211            77.00
60799   Florida   Spine   0358177500101021   9/1/2018     Bill     12/31/2018    97530            90.00
60800   Florida   Spine   0358177500101021   9/1/2018     Bill     12/31/2018    97110            77.00
60801   Florida   Spine   0358177500101021   9/1/2018     Bill     12/31/2018    97112            77.00
60802   Florida   Spine   0358177500101021   9/1/2018     Bill     12/31/2018    97140            72.00
60803   Florida   Spine   0358177500101021   9/1/2018     Bill     12/31/2018    97010            60.00
60804   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    99211            77.00
60805   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    97530            90.00
60806   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    97110            77.00
60807   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    97140            72.00
60808   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    97010            60.00
60809   Florida   Spine   0498703510101080   10/4/2018    Bill     12/31/2018    G0283            44.00
60810   Florida   Spine   0609769120101014   10/17/2018   Bill     12/31/2018    99211            77.00
60811   Florida   Spine   0609769120101014   10/17/2018   Bill     12/31/2018    97530            90.00
60812   Florida   Spine   0609769120101014   10/17/2018   Bill     12/31/2018    97110            77.00
60813   Florida   Spine   0609769120101014   10/17/2018   Bill     12/31/2018    97140            72.00
60814   Florida   Spine   0609769120101014   10/17/2018   Bill     12/31/2018    97010            60.00
60815   Florida   Spine   0609769120101014   10/17/2018   Bill     12/31/2018    G0283            44.00
60816   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    99211            77.00
60817   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97530            90.00
60818   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97110            77.00
60819   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97140            72.00
60820   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97012            55.00
60821   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97010            60.00
60822   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    G0283            44.00
60823   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    99211            77.00
60824   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97530            90.00
60825   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97110            77.00
60826   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97140            72.00
60827   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97010            60.00
60828   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    G0283            44.00
60829   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    99211            77.00
60830   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97530            90.00
60831   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97110            77.00
60832   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97112            77.00
60833   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97140            72.00
60834   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97010            60.00
60835   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    G0283            44.00
60836   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    99211            77.00
60837   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97530            90.00
60838   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97112            77.00
60839   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97140            72.00
60840   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1194 of
                                                  2767

60841   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    G0283             44.00
60842   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    99211             77.00
60843   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97530             90.00
60844   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97112             77.00
60845   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97140             72.00
60846   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97035             44.00
60847   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97010             60.00
60848   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    G0283             44.00
60849   Florida   Spine   0328973470101075   8/4/2018     Bill     12/31/2018    99213            350.00
60850   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    99211             77.00
60851   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97530             90.00
60852   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97112             77.00
60853   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97140             72.00
60854   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97035             44.00
60855   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97010             60.00
60856   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    G0283             44.00
60857   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    99212            105.00
60858   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97140             72.00
60859   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97010             60.00
60860   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    G0283             44.00
60861   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    99203            275.00
60862   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97140             72.00
60863   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    G0283             44.00
60864   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97010             60.00
60865   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    A4556             22.00
60866   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211             77.00
60867   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530             90.00
60868   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110             77.00
60869   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112             77.00
60870   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140             72.00
60871   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010             60.00
60872   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283             44.00
60873   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    99211             77.00
60874   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97530             90.00
60875   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97110             77.00
60876   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97039             44.00
60877   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97140             72.00
60878   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    97010             60.00
60879   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    G0283             44.00
60880   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    99211             77.00
60881   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97530             90.00
60882   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97110             77.00
60883   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97112             77.00
60884   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97140             72.00
60885   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97010             60.00
60886   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    G0283             44.00
60887   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211             77.00
60888   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530             90.00
60889   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97110             77.00
60890   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97140             72.00
60891   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1195 of
                                                  2767

60892   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283            44.00
60893   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211            77.00
60894   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530            90.00
60895   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97110            77.00
60896   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112            77.00
60897   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140            72.00
60898   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283            44.00
60899   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010            60.00
60900   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211            77.00
60901   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530            90.00
60902   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112            77.00
60903   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140            72.00
60904   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283            44.00
60905   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010            60.00
60906   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035            44.00
60907   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211            77.00
60908   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530            90.00
60909   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97110            77.00
60910   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112            77.00
60911   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140            72.00
60912   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283            44.00
60913   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010            60.00
60914   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211            77.00
60915   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530            90.00
60916   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112            77.00
60917   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140            72.00
60918   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283            44.00
60919   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010            60.00
60920   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    99211            77.00
60921   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97140            72.00
60922   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    G0283            44.00
60923   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97010            60.00
60924   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97039            44.00
60925   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    98941            88.00
60926   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97530            90.00
60927   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97112            77.00
60928   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97140            72.00
60929   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    G0283            44.00
60930   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97010            60.00
60931   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97039            44.00
60932   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    99211            77.00
60933   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97530            90.00
60934   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97110            77.00
60935   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97140            72.00
60936   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    G0283            44.00
60937   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97010            60.00
60938   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    99211            77.00
60939   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97530            90.00
60940   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97110            77.00
60941   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97112            77.00
60942   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1196 of
                                                  2767

60943   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    G0283             44.00
60944   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97010             60.00
60945   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    99211             77.00
60946   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97530             90.00
60947   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97112             77.00
60948   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97140             72.00
60949   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    G0283             44.00
60950   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97010             60.00
60951   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    99211             77.00
60952   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97530             90.00
60953   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97112             77.00
60954   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97140             72.00
60955   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    G0283             44.00
60956   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97010             60.00
60957   Florida   Spine   0449491910101039   7/2/2018     Bill     12/31/2018    99203            500.00
60958   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    99211             77.00
60959   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97530             90.00
60960   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97110             77.00
60961   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97140             72.00
60962   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97010             60.00
60963   Florida   Spine   0530469460101153   9/27/2018    Bill     12/31/2018    99211             77.00
60964   Florida   Spine   0530469460101153   9/27/2018    Bill     12/31/2018    97530             90.00
60965   Florida   Spine   0530469460101153   9/27/2018    Bill     12/31/2018    97110             77.00
60966   Florida   Spine   0530469460101153   9/27/2018    Bill     12/31/2018    97140             72.00
60967   Florida   Spine   0530469460101153   9/27/2018    Bill     12/31/2018    97010             60.00
60968   Florida   Spine   0530469460101153   9/27/2018    Bill     12/31/2018    G0283             44.00
60969   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    99211             77.00
60970   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97530             90.00
60971   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97112             77.00
60972   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97140             72.00
60973   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    G0283             44.00
60974   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97010             60.00
60975   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97035             44.00
60976   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    99212            105.00
60977   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    97530             90.00
60978   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    97112             77.00
60979   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    97140             72.00
60980   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    97110             77.00
60981   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    97010             60.00
60982   Florida   Spine   0542808700101026   10/14/2018   Bill     12/31/2018    G0283             44.00
60983   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    99211             77.00
60984   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97530             90.00
60985   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97112             77.00
60986   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97140             72.00
60987   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    G0283             44.00
60988   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97010             60.00
60989   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    98940             72.00
60990   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97530             90.00
60991   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97112             77.00
60992   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97140             72.00
60993   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1197 of
                                                  2767

60994   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97010             60.00
60995   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97039             44.00
60996   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    99211             77.00
60997   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97110             77.00
60998   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97112             77.00
60999   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97140             72.00
61000   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97010             60.00
61001   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    G0283             44.00
61002   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    99211             77.00
61003   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    97110             77.00
61004   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    97112             77.00
61005   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    97140             72.00
61006   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    97010             60.00
61007   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    G0283             44.00
61008   Florida   Spine   0585918660101029   12/3/2018    Bill     12/31/2018    99203            275.00
61009   Florida   Spine   0585918660101029   12/3/2018    Bill     12/31/2018    97530             90.00
61010   Florida   Spine   0585918660101029   12/3/2018    Bill     12/31/2018    97112             77.00
61011   Florida   Spine   0585918660101029   12/3/2018    Bill     12/31/2018    97140             72.00
61012   Florida   Spine   0585918660101029   12/3/2018    Bill     12/31/2018    G0283             44.00
61013   Florida   Spine   0585918660101029   12/3/2018    Bill     12/31/2018    97010             60.00
61014   Florida   Spine   0585918660101029   12/3/2018    Bill     12/31/2018    A4556             22.00
61015   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    98941             88.00
61016   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97530             90.00
61017   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97140             72.00
61018   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97012             55.00
61019   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97035             44.00
61020   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97010             60.00
61021   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    G0283             44.00
61022   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    99211             77.00
61023   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97530             90.00
61024   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97112             77.00
61025   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97140             72.00
61026   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97010             60.00
61027   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    G0283             44.00
61028   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    G0283             44.00
61029   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    99211             77.00
61030   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97530             90.00
61031   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97112             77.00
61032   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97140             72.00
61033   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97035             44.00
61034   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97010             60.00
61035   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211             77.00
61036   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97530             90.00
61037   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112             77.00
61038   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140             72.00
61039   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010             60.00
61040   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283             44.00
61041   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    99211             77.00
61042   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97530             90.00
61043   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97110             77.00
61044   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1198 of
                                                  2767

61045   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    97010            60.00
61046   Florida   Spine   0463040140101029   9/29/2018    Bill     12/31/2018    G0283            44.00
61047   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    99211            77.00
61048   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97112            77.00
61049   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97110            77.00
61050   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97140            72.00
61051   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97010            60.00
61052   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    G0283            44.00
61053   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    99211            77.00
61054   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97530            90.00
61055   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97110            77.00
61056   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97140            72.00
61057   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97010            60.00
61058   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    G0283            44.00
61059   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    99211            77.00
61060   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97110            77.00
61061   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97112            77.00
61062   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97140            72.00
61063   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97010            60.00
61064   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    G0283            44.00
61065   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    99211            77.00
61066   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97530            90.00
61067   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97112            77.00
61068   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97140            72.00
61069   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    97010            60.00
61070   Florida   Spine   0532247620101018   9/28/2018    Bill     12/31/2018    G0283            44.00
61071   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211            77.00
61072   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97110            77.00
61073   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112            77.00
61074   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97012            55.00
61075   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140            72.00
61076   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010            60.00
61077   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283            44.00
61078   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211            77.00
61079   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530            90.00
61080   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110            77.00
61081   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112            77.00
61082   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140            72.00
61083   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010            60.00
61084   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283            44.00
61085   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    99211            77.00
61086   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97530            90.00
61087   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97035            44.00
61088   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97140            72.00
61089   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97012            55.00
61090   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97010            60.00
61091   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    G0283            44.00
61092   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    98941            88.00
61093   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    97530            90.00
61094   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    97012            55.00
61095   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1199 of
                                                  2767

61096   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    97035               44.00
61097   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    97010               60.00
61098   Florida   Spine   0430086360101165   12/2/2018    Bill     12/31/2018    G0283               44.00
61099   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    G0283               44.00
61100   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    99212              105.00
61101   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97530               90.00
61102   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97110               77.00
61103   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97012               55.00
61104   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97140               72.00
61105   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97010               60.00
61106   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    99211               77.00
61107   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97530               90.00
61108   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97110               77.00
61109   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97140               72.00
61110   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97010               60.00
61111   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    G0283               44.00
61112   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97112               77.00
61113   Florida   Spine   0560261720101013   3/22/2018    Bill     12/31/2018    99213              350.00
61114   Florida   Spine   0560261720101013   3/22/2018    Bill     12/31/2018    64490            1,500.00
61115   Florida   Spine   0560261720101013   3/22/2018    Bill     12/31/2018    64491              850.00
61116   Florida   Spine   0560261720101013   3/22/2018    Bill     12/31/2018    J2001               35.00
61117   Florida   Spine   0560261720101013   3/22/2018    Bill     12/31/2018    J3301               35.00
61118   Florida   Spine   0560261720101013   3/22/2018    Bill     12/31/2018    Q9965               25.00
61119   Florida   Spine   0298372810101141   8/27/2018    Bill     12/31/2018    99203              500.00
61120   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    99211               77.00
61121   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97530               90.00
61122   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97112               77.00
61123   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97140               72.00
61124   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    G0283               44.00
61125   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97010               60.00
61126   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97035               44.00
61127   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    99211               77.00
61128   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97530               90.00
61129   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97112               77.00
61130   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97140               72.00
61131   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    G0283               44.00
61132   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97010               60.00
61133   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    99211               77.00
61134   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97530               90.00
61135   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97110               77.00
61136   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97140               72.00
61137   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97010               60.00
61138   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    G0283               44.00
61139   Florida   Spine   0593487470101017   11/3/2018    Bill     12/31/2018    97039               44.00
61140   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    99211               77.00
61141   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97530               90.00
61142   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97112               77.00
61143   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97140               72.00
61144   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    97010               60.00
61145   Florida   Spine   0547354780101011   9/15/2018    Bill     12/31/2018    G0283               44.00
61146   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    99211               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1200 of
                                                  2767

61147   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97530             90.00
61148   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97112             77.00
61149   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97140             72.00
61150   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97035             44.00
61151   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    97010             60.00
61152   Florida   Spine   0543843850101020   10/18/2018   Bill     12/31/2018    G0283             44.00
61153   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    99211             77.00
61154   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97530             90.00
61155   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97112             77.00
61156   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97140             72.00
61157   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97035             44.00
61158   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    97010             60.00
61159   Florida   Spine   0615960690101011   12/3/2018    Bill     12/31/2018    G0283             44.00
61160   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    99211             77.00
61161   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97530             90.00
61162   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97110             77.00
61163   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97112             77.00
61164   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97140             72.00
61165   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    G0283             44.00
61166   Florida   Spine   0129397080101039   9/2/2018     Bill     12/31/2018    97010             60.00
61167   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    99211             77.00
61168   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97530             90.00
61169   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97112             77.00
61170   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97140             72.00
61171   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97010             60.00
61172   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    G0283             44.00
61173   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    99211             77.00
61174   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97140             72.00
61175   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97010             60.00
61176   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    G0283             44.00
61177   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97110             77.00
61178   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97112             77.00
61179   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211             77.00
61180   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530             90.00
61181   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110             77.00
61182   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112             77.00
61183   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140             72.00
61184   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010             60.00
61185   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283             44.00
61186   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    99202            193.00
61187   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97140             72.00
61188   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97035             44.00
61189   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97010             60.00
61190   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    G0283             44.00
61191   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    A4556             22.00
61192   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    99211             77.00
61193   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97530             90.00
61194   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97112             77.00
61195   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97140             72.00
61196   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    97010             60.00
61197   Florida   Spine   0477383900101050   10/18/2018   Bill     12/31/2018    G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1201 of
                                                  2767

61198   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    99211            77.00
61199   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    97530            90.00
61200   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    97112            77.00
61201   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    97140            72.00
61202   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    97035            44.00
61203   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    97010            60.00
61204   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    G0283            44.00
61205   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    99211            77.00
61206   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97530            90.00
61207   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97110            77.00
61208   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97012            55.00
61209   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97140            72.00
61210   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    97010            60.00
61211   Florida   Spine   0232900440101054   10/9/2018    Bill     12/31/2018    G0283            44.00
61212   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    99211            77.00
61213   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97530            90.00
61214   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97110            77.00
61215   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97112            77.00
61216   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97140            72.00
61217   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97010            60.00
61218   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    G0283            44.00
61219   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211            77.00
61220   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530            90.00
61221   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112            77.00
61222   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140            72.00
61223   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283            44.00
61224   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010            60.00
61225   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035            44.00
61226   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211            77.00
61227   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530            90.00
61228   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97110            77.00
61229   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112            77.00
61230   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140            72.00
61231   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283            44.00
61232   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010            60.00
61233   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211            77.00
61234   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530            90.00
61235   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112            77.00
61236   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140            72.00
61237   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283            44.00
61238   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010            60.00
61239   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035            44.00
61240   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    99211            77.00
61241   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97530            90.00
61242   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97110            77.00
61243   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97112            77.00
61244   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97140            72.00
61245   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97010            60.00
61246   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    G0283            44.00
61247   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    98941            88.00
61248   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1202 of
                                                  2767

61249   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97112             77.00
61250   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97140             72.00
61251   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    G0283             44.00
61252   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97010             60.00
61253   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97012             55.00
61254   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    98941             88.00
61255   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97530             90.00
61256   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97112             77.00
61257   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97140             72.00
61258   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    G0283             44.00
61259   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97010             60.00
61260   Florida   Spine   0272974140101046   11/9/2018    Bill     12/31/2018    97039             44.00
61261   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    99211             77.00
61262   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97530             90.00
61263   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97110             77.00
61264   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97112             77.00
61265   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97010             60.00
61266   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    G0283             44.00
61267   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    99211             77.00
61268   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97530             90.00
61269   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97110             77.00
61270   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97140             72.00
61271   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    G0283             44.00
61272   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97010             60.00
61273   Florida   Spine   0440635430101064   11/8/2018    Bill     12/31/2018    97039             44.00
61274   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    99211             77.00
61275   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97530             90.00
61276   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97112             77.00
61277   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97140             72.00
61278   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    G0283             44.00
61279   Florida   Spine   0594745790101010   10/20/2018   Bill     12/31/2018    97010             60.00
61280   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    99211             77.00
61281   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97110             77.00
61282   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97140             72.00
61283   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97010             60.00
61284   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    G0283             44.00
61285   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97530             90.00
61286   Florida   Spine   0311870210101093   10/3/2018    Bill     12/31/2018    99203            500.00
61287   Florida   Spine   0633704110101021   9/9/2018     Bill     12/31/2018    97530             90.00
61288   Florida   Spine   0633704110101021   9/9/2018     Bill     12/31/2018    97110             77.00
61289   Florida   Spine   0633704110101021   9/9/2018     Bill     12/31/2018    97140             72.00
61290   Florida   Spine   0633704110101021   9/9/2018     Bill     12/31/2018    97035             44.00
61291   Florida   Spine   0633704110101021   9/9/2018     Bill     12/31/2018    97010             60.00
61292   Florida   Spine   0633704110101021   9/9/2018     Bill     12/31/2018    G0283             44.00
61293   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    99211             77.00
61294   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97530             90.00
61295   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97110             77.00
61296   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97140             72.00
61297   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97012             55.00
61298   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    97010             60.00
61299   Florida   Spine   0533887410101055   11/16/2018   Bill     12/31/2018    G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1203 of
                                                  2767

61300   Florida   Spine   0587343090101028   9/23/2018    Bill     12/31/2018    99211             77.00
61301   Florida   Spine   0587343090101028   9/23/2018    Bill     12/31/2018    97530             90.00
61302   Florida   Spine   0587343090101028   9/23/2018    Bill     12/31/2018    97110             77.00
61303   Florida   Spine   0587343090101028   9/23/2018    Bill     12/31/2018    97140             72.00
61304   Florida   Spine   0587343090101028   9/23/2018    Bill     12/31/2018    G0283             44.00
61305   Florida   Spine   0587343090101028   9/23/2018    Bill     12/31/2018    97010             60.00
61306   Florida   Spine   0587343090101028   9/23/2018    Bill     12/31/2018    97012             55.00
61307   Florida   Spine   0607730450101034   9/28/2018    Bill     12/31/2018    99203            500.00
61308   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    99213            350.00
61309   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    98941             88.00
61310   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97530             90.00
61311   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97112             77.00
61312   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97140             72.00
61313   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    G0283             44.00
61314   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97010             60.00
61315   Florida   Spine   0361910870101048   12/3/2018    Bill     12/31/2018    97012             55.00
61316   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    99211             77.00
61317   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97110             77.00
61318   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97112             77.00
61319   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97140             72.00
61320   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97010             60.00
61321   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    G0283             44.00
61322   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    99211             77.00
61323   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    97530             90.00
61324   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    97110             77.00
61325   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    97140             72.00
61326   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    97035             44.00
61327   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    97010             60.00
61328   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    G0283             44.00
61329   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    99211             77.00
61330   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97530             90.00
61331   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97140             72.00
61332   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97010             60.00
61333   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    99211             77.00
61334   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97530             90.00
61335   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97110             77.00
61336   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97140             72.00
61337   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    G0283             44.00
61338   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97010             60.00
61339   Florida   Spine   0629650660101026   11/30/2018   Bill     12/31/2018    97039             44.00
61340   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    99211             77.00
61341   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97530             90.00
61342   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97110             77.00
61343   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97140             72.00
61344   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    G0283             44.00
61345   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97010             60.00
61346   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97039             44.00
61347   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    99211             77.00
61348   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97530             90.00
61349   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97110             77.00
61350   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1204 of
                                                  2767

61351   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    G0283            44.00
61352   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97010            60.00
61353   Florida   Spine   0543796310101065   12/5/2018    Bill     12/31/2018    97039            44.00
61354   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    99211            77.00
61355   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97530            90.00
61356   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97110            77.00
61357   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97112            77.00
61358   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97140            72.00
61359   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    G0283            44.00
61360   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97010            60.00
61361   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    98940            72.00
61362   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97530            90.00
61363   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97112            77.00
61364   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97140            72.00
61365   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    G0283            44.00
61366   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97010            60.00
61367   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97039            44.00
61368   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    99211            77.00
61369   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97530            90.00
61370   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97110            77.00
61371   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97140            72.00
61372   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97010            60.00
61373   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    G0283            44.00
61374   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    98941            88.00
61375   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97530            90.00
61376   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97140            72.00
61377   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97012            55.00
61378   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97035            44.00
61379   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97010            60.00
61380   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    G0283            44.00
61381   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211            77.00
61382   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97530            90.00
61383   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112            77.00
61384   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140            72.00
61385   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010            60.00
61386   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283            44.00
61387   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283            44.00
61388   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211            77.00
61389   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97110            77.00
61390   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112            77.00
61391   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97012            55.00
61392   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140            72.00
61393   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010            60.00
61394   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    99211            77.00
61395   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97140            72.00
61396   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97035            44.00
61397   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97010            60.00
61398   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    G0283            44.00
61399   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    99211            77.00
61400   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97530            90.00
61401   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1205 of
                                                  2767

61402   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97035               44.00
61403   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97010               60.00
61404   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    G0283               44.00
61405   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    99211               77.00
61406   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97112               77.00
61407   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97110               77.00
61408   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97140               72.00
61409   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97010               60.00
61410   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    G0283               44.00
61411   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    G0283               44.00
61412   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    99211               77.00
61413   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97530               90.00
61414   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97112               77.00
61415   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97140               72.00
61416   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97035               44.00
61417   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    97010               60.00
61418   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    99213              350.00
61419   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    62323            2,000.00
61420   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    J2001              105.00
61421   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    J1020               35.00
61422   Florida   Spine   0589922030101020   11/8/2018    Bill     12/31/2018    A9579               35.00
61423   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211               77.00
61424   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530               90.00
61425   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110               77.00
61426   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112               77.00
61427   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140               72.00
61428   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010               60.00
61429   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283               44.00
61430   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    99211               77.00
61431   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97530               90.00
61432   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97112               77.00
61433   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97140               72.00
61434   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97012               55.00
61435   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    97010               60.00
61436   Florida   Spine   0288052480101173   12/6/2018    Bill     12/31/2018    G0283               44.00
61437   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    99211               77.00
61438   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97530               90.00
61439   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97110               77.00
61440   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97012               55.00
61441   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97140               72.00
61442   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97010               60.00
61443   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    G0283               44.00
61444   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    99211               77.00
61445   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    97530               90.00
61446   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    97112               77.00
61447   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    97140               72.00
61448   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    97035               44.00
61449   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    97010               60.00
61450   Florida   Spine   0392610050101015   11/27/2018   Bill     12/31/2018    G0283               44.00
61451   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    99211               77.00
61452   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97530               90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1206 of
                                                  2767

61453   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97110             77.00
61454   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97140             72.00
61455   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97010             60.00
61456   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    G0283             44.00
61457   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211             77.00
61458   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530             90.00
61459   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112             77.00
61460   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140             72.00
61461   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035             44.00
61462   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010             60.00
61463   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283             44.00
61464   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99211             77.00
61465   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010             60.00
61466   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283             44.00
61467   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    99211             77.00
61468   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97530             90.00
61469   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97112             77.00
61470   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97140             72.00
61471   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97010             60.00
61472   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    G0283             44.00
61473   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    99203            500.00
61474   Florida   Spine   0554889790101022   8/22/2018    Bill     12/31/2018    97110             77.00
61475   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    99213            193.00
61476   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97530             90.00
61477   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97110             77.00
61478   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97112             77.00
61479   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97140             72.00
61480   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    97010             60.00
61481   Florida   Spine   0440823070101079   9/30/2018    Bill     12/31/2018    G0283             44.00
61482   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    99211             77.00
61483   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97530             90.00
61484   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97112             77.00
61485   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97140             72.00
61486   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97010             60.00
61487   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    G0283             44.00
61488   Florida   Spine   0125047710101180   5/21/2018    Bill     12/31/2018    99213            350.00
61489   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    99211             77.00
61490   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97530             90.00
61491   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97110             77.00
61492   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97112             77.00
61493   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97140             72.00
61494   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    97010             60.00
61495   Florida   Spine   0177712150101068   11/4/2018    Bill     12/31/2018    G0283             44.00
61496   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97112             77.00
61497   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    99211             77.00
61498   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97140             72.00
61499   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97035             44.00
61500   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97010             60.00
61501   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    G0283             44.00
61502   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97530             90.00
61503   Florida   Spine   0576921340101014   6/15/2018    Bill     12/31/2018    99213            193.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1207 of
                                                  2767

61504   Florida   Spine   0576921340101014   6/15/2018    Bill     12/31/2018    97110             77.00
61505   Florida   Spine   0576921340101014   6/15/2018    Bill     12/31/2018    97112             77.00
61506   Florida   Spine   0576921340101014   6/15/2018    Bill     12/31/2018    97140             72.00
61507   Florida   Spine   0576921340101014   6/15/2018    Bill     12/31/2018    97010             60.00
61508   Florida   Spine   0576921340101014   6/15/2018    Bill     12/31/2018    G0283             44.00
61509   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    99211             77.00
61510   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    97530             90.00
61511   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    97112             77.00
61512   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    97140             72.00
61513   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    97010             60.00
61514   Florida   Spine   0602859260101010   10/3/2018    Bill     12/31/2018    G0283             44.00
61515   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    99213            193.00
61516   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97530             90.00
61517   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97112             77.00
61518   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97140             72.00
61519   Florida   Spine   0582439350101016   9/26/2018    Bill     12/31/2018    97010             60.00
61520   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    99211             77.00
61521   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97530             90.00
61522   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97110             77.00
61523   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97112             77.00
61524   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97140             72.00
61525   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    97010             60.00
61526   Florida   Spine   0452822450101076   10/20/2018   Bill     12/31/2018    G0283             44.00
61527   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    99213            193.00
61528   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    97530             90.00
61529   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    97112             77.00
61530   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    97140             72.00
61531   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    97010             60.00
61532   Florida   Spine   0076778310101050   8/14/2018    Bill     12/31/2018    G0283             44.00
61533   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211             77.00
61534   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530             90.00
61535   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97110             77.00
61536   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97140             72.00
61537   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010             60.00
61538   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283             44.00
61539   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97035             44.00
61540   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    99211             77.00
61541   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97530             90.00
61542   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97110             77.00
61543   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97140             72.00
61544   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    G0283             44.00
61545   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97010             60.00
61546   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97012             55.00
61547   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    99211             77.00
61548   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97140             72.00
61549   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    G0283             44.00
61550   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97010             60.00
61551   Florida   Spine   0632317120101013   8/20/2018    Bill     12/31/2018    97039             44.00
61552   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    99211             77.00
61553   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97530             90.00
61554   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1208 of
                                                  2767

61555   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97112             77.00
61556   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97140             72.00
61557   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97010             60.00
61558   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    G0283             44.00
61559   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    99211             77.00
61560   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97530             90.00
61561   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97140             72.00
61562   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    G0283             44.00
61563   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97010             60.00
61564   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    99211             77.00
61565   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97530             90.00
61566   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97110             77.00
61567   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97112             77.00
61568   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97140             72.00
61569   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    97010             60.00
61570   Florida   Spine   0622783570101013   11/1/2018    Bill     12/31/2018    G0283             44.00
61571   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    99211             77.00
61572   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97530             90.00
61573   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97110             77.00
61574   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97140             72.00
61575   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97010             60.00
61576   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    G0283             44.00
61577   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    99211             77.00
61578   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97530             90.00
61579   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97110             77.00
61580   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97140             72.00
61581   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97012             55.00
61582   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    97010             60.00
61583   Florida   Spine   0621160610101025   10/16/2018   Bill     12/31/2018    G0283             44.00
61584   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    99211             77.00
61585   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97530             90.00
61586   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97140             72.00
61587   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    97010             60.00
61588   Florida   Spine   0069025630101090   10/30/2018   Bill     12/31/2018    G0283             44.00
61589   Florida   Spine   0307644870101032   12/7/2018    Bill     12/31/2018    99203            500.00
61590   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    99211             77.00
61591   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97530             90.00
61592   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97110             77.00
61593   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97140             72.00
61594   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    97010             60.00
61595   Florida   Spine   0569529050101030   12/4/2018    Bill     12/31/2018    G0283             44.00
61596   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211             77.00
61597   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530             90.00
61598   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112             77.00
61599   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140             72.00
61600   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035             44.00
61601   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010             60.00
61602   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283             44.00
61603   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    99213            350.00
61604   Florida   Spine   0530469460101153   9/27/2018    Bill     12/31/2018    99211             77.00
61605   Florida   Spine   0530469460101153   9/27/2018    Bill     12/31/2018    97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1209 of
                                                  2767

61606   Florida   Spine   0530469460101153   9/27/2018    Bill     12/31/2018    97110             77.00
61607   Florida   Spine   0530469460101153   9/27/2018    Bill     12/31/2018    97140             72.00
61608   Florida   Spine   0530469460101153   9/27/2018    Bill     12/31/2018    97010             60.00
61609   Florida   Spine   0530469460101153   9/27/2018    Bill     12/31/2018    G0283             44.00
61610   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    99211             77.00
61611   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97530             90.00
61612   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97112             77.00
61613   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97140             72.00
61614   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97035             44.00
61615   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97010             60.00
61616   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    G0283             44.00
61617   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    99211             77.00
61618   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97530             90.00
61619   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97110             77.00
61620   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97140             72.00
61621   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    G0283             44.00
61622   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97010             60.00
61623   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97039             44.00
61624   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    98940             72.00
61625   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97530             90.00
61626   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97112             77.00
61627   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97140             72.00
61628   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    G0283             44.00
61629   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97010             60.00
61630   Florida   Spine   0566006840101037   11/20/2018   Bill     12/31/2018    97039             44.00
61631   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    98941             88.00
61632   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97110             77.00
61633   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97112             77.00
61634   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97140             72.00
61635   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    97010             60.00
61636   Florida   Spine   0421599570101073   9/19/2018    Bill     12/31/2018    G0283             44.00
61637   Florida   Spine   0476372090101047   9/18/2018    Bill     12/31/2018    99203            500.00
61638   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    99211             77.00
61639   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97530             90.00
61640   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97110             77.00
61641   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97140             72.00
61642   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97010             60.00
61643   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    G0283             44.00
61644   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    99211             77.00
61645   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    97530             90.00
61646   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    97112             77.00
61647   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    97140             72.00
61648   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    97010             60.00
61649   Florida   Spine   0541932450101035   9/25/2018    Bill     12/31/2018    G0283             44.00
61650   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    G0283             44.00
61651   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    99211             77.00
61652   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97530             90.00
61653   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97112             77.00
61654   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97140             72.00
61655   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97035             44.00
61656   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1210 of
                                                  2767

61657   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    99211             77.00
61658   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97530             90.00
61659   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97112             77.00
61660   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97140             72.00
61661   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    97010             60.00
61662   Florida   Spine   0113846780101192   11/14/2018   Bill     12/31/2018    G0283             44.00
61663   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    99212            105.00
61664   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97530             90.00
61665   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97112             77.00
61666   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97140             72.00
61667   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97010             60.00
61668   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    G0283             44.00
61669   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211             77.00
61670   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97530             90.00
61671   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112             77.00
61672   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140             72.00
61673   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010             60.00
61674   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283             44.00
61675   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    99211             77.00
61676   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97110             77.00
61677   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97112             77.00
61678   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97012             55.00
61679   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97140             72.00
61680   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    97010             60.00
61681   Florida   Spine   0157462650101218   7/2/2018     Bill     12/31/2018    G0283             44.00
61682   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    99211             77.00
61683   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97530             90.00
61684   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97140             72.00
61685   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97035             44.00
61686   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97010             60.00
61687   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    G0283             44.00
61688   Florida   Spine   0484837780101044   11/29/2018   Bill     12/31/2018    97112             77.00
61689   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    99211             77.00
61690   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97140             72.00
61691   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97035             44.00
61692   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    97010             60.00
61693   Florida   Spine   0470287970101071   10/29/2018   Bill     12/31/2018    G0283             44.00
61694   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    99211             77.00
61695   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97530             90.00
61696   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97112             77.00
61697   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97140             72.00
61698   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    G0283             44.00
61699   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97010             60.00
61700   Florida   Spine   0505743680101016   12/4/2018    Bill     12/31/2018    97035             44.00
61701   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    99211             77.00
61702   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97530             90.00
61703   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97112             77.00
61704   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97140             72.00
61705   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    G0283             44.00
61706   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97010             60.00
61707   Florida   Spine   0307654710101035   12/7/2018    Bill     12/31/2018    97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1211 of
                                                  2767

61708   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    99211             77.00
61709   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97530             90.00
61710   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97110             77.00
61711   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97112             77.00
61712   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97140             72.00
61713   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    G0283             44.00
61714   Florida   Spine   0413886060101105   8/31/2018    Bill     12/31/2018    97010             60.00
61715   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99213            193.00
61716   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530             90.00
61717   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97110             77.00
61718   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112             77.00
61719   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140             72.00
61720   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283             44.00
61721   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010             60.00
61722   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    99212            105.00
61723   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97530             90.00
61724   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97110             77.00
61725   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97112             77.00
61726   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97140             72.00
61727   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    G0283             44.00
61728   Florida   Spine   0548259410101084   10/20/2018   Bill     12/31/2018    97010             60.00
61729   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211             77.00
61730   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530             90.00
61731   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97110             77.00
61732   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97140             72.00
61733   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97035             44.00
61734   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010             60.00
61735   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283             44.00
61736   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    99213            193.00
61737   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97530             90.00
61738   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97112             77.00
61739   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97140             72.00
61740   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    G0283             44.00
61741   Florida   Spine   0182226700101067   9/14/2018    Bill     12/31/2018    97010             60.00
61742   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    99211             77.00
61743   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97530             90.00
61744   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97110             77.00
61745   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97012             55.00
61746   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97140             72.00
61747   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    97010             60.00
61748   Florida   Spine   0602339590101030   9/29/2018    Bill     12/31/2018    G0283             44.00
61749   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    99211             77.00
61750   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97530             90.00
61751   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97112             77.00
61752   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97140             72.00
61753   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    97010             60.00
61754   Florida   Spine   0448947090101066   9/17/2018    Bill     12/31/2018    G0283             44.00
61755   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    99211             77.00
61756   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97530             90.00
61757   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97112             77.00
61758   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1212 of
                                                  2767

61759   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97010            60.00
61760   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    G0283            44.00
61761   Florida   Spine   0410085190101175   10/12/2018   Bill     12/31/2018    97110            77.00
61762   Florida   Spine   0617742500101045   10/16/2018   Bill     12/31/2018    99211            77.00
61763   Florida   Spine   0617742500101045   10/16/2018   Bill     12/31/2018    97530            90.00
61764   Florida   Spine   0617742500101045   10/16/2018   Bill     12/31/2018    97112            77.00
61765   Florida   Spine   0617742500101045   10/16/2018   Bill     12/31/2018    97140            72.00
61766   Florida   Spine   0617742500101045   10/16/2018   Bill     12/31/2018    G0283            44.00
61767   Florida   Spine   0617742500101045   10/16/2018   Bill     12/31/2018    97010            60.00
61768   Florida   Spine   0617742500101045   10/16/2018   Bill     12/31/2018    97035            44.00
61769   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    99211            77.00
61770   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97530            90.00
61771   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97110            77.00
61772   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97112            77.00
61773   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97140            72.00
61774   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    G0283            44.00
61775   Florida   Spine   0582435740101013   10/28/2018   Bill     12/31/2018    97010            60.00
61776   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    99211            77.00
61777   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97530            90.00
61778   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97110            77.00
61779   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97140            72.00
61780   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    97010            60.00
61781   Florida   Spine   0482510560101045   11/7/2018    Bill     12/31/2018    G0283            44.00
61782   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    99211            77.00
61783   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    97140            72.00
61784   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    97010            60.00
61785   Florida   Spine   0638101160101016   9/10/2018    Bill     12/31/2018    G0283            44.00
61786   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    99211            77.00
61787   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97110            77.00
61788   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97112            77.00
61789   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97140            72.00
61790   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    97010            60.00
61791   Florida   Spine   0329895090101038   10/21/2018   Bill     12/31/2018    G0283            44.00
61792   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    99211            77.00
61793   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97530            90.00
61794   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97112            77.00
61795   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97140            72.00
61796   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97035            44.00
61797   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    97010            60.00
61798   Florida   Spine   0352987180101075   12/11/2018   Bill     12/31/2018    G0283            44.00
61799   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    99211            77.00
61800   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97530            90.00
61801   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97112            77.00
61802   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97140            72.00
61803   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    97010            60.00
61804   Florida   Spine   0362012910101077   10/25/2018   Bill     12/31/2018    G0283            44.00
61805   Florida   Spine   0578487350101037   7/2/2018     Bill     12/31/2018    99211            77.00
61806   Florida   Spine   0578487350101037   7/2/2018     Bill     12/31/2018    97110            77.00
61807   Florida   Spine   0578487350101037   7/2/2018     Bill     12/31/2018    97112            77.00
61808   Florida   Spine   0578487350101037   7/2/2018     Bill     12/31/2018    97140            72.00
61809   Florida   Spine   0578487350101037   7/2/2018     Bill     12/31/2018    97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1213 of
                                                  2767

61810   Florida   Spine   0578487350101037   7/2/2018     Bill     12/31/2018    G0283             44.00
61811   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    99211             77.00
61812   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97140             72.00
61813   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97035             44.00
61814   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97010             60.00
61815   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    G0283             44.00
61816   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97530             90.00
61817   Florida   Spine   0563389670101076   12/14/2018   Bill     12/31/2018    97112             77.00
61818   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    99211             77.00
61819   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97110             77.00
61820   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97112             77.00
61821   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97140             72.00
61822   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    97010             60.00
61823   Florida   Spine   0418490000101112   10/16/2018   Bill     12/31/2018    G0283             44.00
61824   Florida   Spine   0619444340101024   8/9/2018     Bill     12/31/2018    99211             77.00
61825   Florida   Spine   0619444340101024   8/9/2018     Bill     12/31/2018    97530             90.00
61826   Florida   Spine   0619444340101024   8/9/2018     Bill     12/31/2018    97110             77.00
61827   Florida   Spine   0619444340101024   8/9/2018     Bill     12/31/2018    97112             77.00
61828   Florida   Spine   0619444340101024   8/9/2018     Bill     12/31/2018    97140             72.00
61829   Florida   Spine   0619444340101024   8/9/2018     Bill     12/31/2018    97010             60.00
61830   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    99211             77.00
61831   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97530             90.00
61832   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97110             77.00
61833   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97140             72.00
61834   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    G0283             44.00
61835   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97010             60.00
61836   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97035             44.00
61837   Florida   Spine   0220025950101080   11/5/2018    Bill     12/31/2018    97012             55.00
61838   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    99211             77.00
61839   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97530             90.00
61840   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97110             77.00
61841   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97112             77.00
61842   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97140             72.00
61843   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    97010             60.00
61844   Florida   Spine   0394625550101073   10/22/2018   Bill     12/31/2018    G0283             44.00
61845   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    99213            193.00
61846   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97530             90.00
61847   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97112             77.00
61848   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97140             72.00
61849   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    G0283             44.00
61850   Florida   Spine   0340532940101083   9/5/2018     Bill     12/31/2018    97010             60.00
61851   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    G0283             44.00
61852   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    98941             88.00
61853   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    97530             90.00
61854   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    97012             55.00
61855   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    97140             72.00
61856   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    97035             44.00
61857   Florida   Spine   0399892390101037   9/25/2018    Bill     12/31/2018    97010             60.00
61858   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    99211             77.00
61859   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    97530             90.00
61860   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1214 of
                                                  2767

61861   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    97112            77.00
61862   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    97140            72.00
61863   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    97010            60.00
61864   Florida   Spine   0338463930101095   9/6/2018     Bill     12/31/2018    G0283            44.00
61865   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    99211            77.00
61866   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97530            90.00
61867   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97110            77.00
61868   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97140            72.00
61869   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    97010            60.00
61870   Florida   Spine   0147142600101152   11/26/2018   Bill     12/31/2018    G0283            44.00
61871   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    99211            77.00
61872   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    97530            90.00
61873   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    97110            77.00
61874   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    97140            72.00
61875   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    97010            60.00
61876   Florida   Spine   0633704110101013   8/18/2018    Bill     12/31/2018    G0283            44.00
61877   Florida   Spine   0603769290101014   11/7/2018    Bill     12/31/2018    99211            77.00
61878   Florida   Spine   0603769290101014   11/7/2018    Bill     12/31/2018    97530            90.00
61879   Florida   Spine   0603769290101014   11/7/2018    Bill     12/31/2018    97110            77.00
61880   Florida   Spine   0603769290101014   11/7/2018    Bill     12/31/2018    97014            72.00
61881   Florida   Spine   0603769290101014   11/7/2018    Bill     12/31/2018    97010            60.00
61882   Florida   Spine   0603769290101014   11/7/2018    Bill     12/31/2018    G0283            44.00
61883   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    99211            77.00
61884   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    97530            90.00
61885   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    97110            77.00
61886   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    97112            77.00
61887   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    97140            72.00
61888   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    97010            60.00
61889   Florida   Spine   0282912660101028   10/19/2018   Bill     12/31/2018    G0283            44.00
61890   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    99211            77.00
61891   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97110            77.00
61892   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97112            77.00
61893   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97140            72.00
61894   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    97010            60.00
61895   Florida   Spine   0629799360101032   9/7/2018     Bill     12/31/2018    G0283            44.00
61896   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    99211            77.00
61897   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97110            77.00
61898   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97112            77.00
61899   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97140            72.00
61900   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    97010            60.00
61901   Florida   Spine   0239139620101062   11/15/2018   Bill     12/31/2018    G0283            44.00
61902   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    99211            77.00
61903   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97110            77.00
61904   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97112            77.00
61905   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97140            72.00
61906   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    97010            60.00
61907   Florida   Spine   0455288470101032   11/18/2018   Bill     12/31/2018    G0283            44.00
61908   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    99211            77.00
61909   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97530            90.00
61910   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97112            77.00
61911   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1215 of
                                                  2767

61912   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    G0283             44.00
61913   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97010             60.00
61914   Florida   Spine   0303408330101022   11/29/2018   Bill     12/31/2018    97035             44.00
61915   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    99211             77.00
61916   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    97530             90.00
61917   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    97110             77.00
61918   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    97140             72.00
61919   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    97010             60.00
61920   Florida   Spine   0339570710101258   10/12/2018   Bill     12/31/2018    G0283             44.00
61921   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    99211             77.00
61922   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97530             90.00
61923   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97112             77.00
61924   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97140             72.00
61925   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    G0283             44.00
61926   Florida   Spine   0563659020101012   11/10/2018   Bill     12/31/2018    97010             60.00
61927   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    99211             77.00
61928   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    97530             90.00
61929   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    97110             77.00
61930   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    97140             72.00
61931   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    97035             44.00
61932   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    97010             60.00
61933   Florida   Spine   0398459840101032   12/14/2018   Bill     12/31/2018    G0283             44.00
61934   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    99211             77.00
61935   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    97530             90.00
61936   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    97110             77.00
61937   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    97112             77.00
61938   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    97140             72.00
61939   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    97010             60.00
61940   Florida   Spine   0586247710101030   10/2/2018    Bill     12/31/2018    G0283             44.00
61941   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    99211             77.00
61942   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    97530             90.00
61943   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    97110             77.00
61944   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    97140             72.00
61945   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    97035             44.00
61946   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    97010             60.00
61947   Florida   Spine   0561623200101038   11/1/2018    Bill     12/31/2018    G0283             44.00
61948   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    99211             77.00
61949   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97530             90.00
61950   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97140             72.00
61951   Florida   Spine   0600153340101022   12/5/2018    Bill     12/31/2018    97010             60.00
61952   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    99211             77.00
61953   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97530             90.00
61954   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97110             77.00
61955   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97112             77.00
61956   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97140             72.00
61957   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    G0283             44.00
61958   Florida   Spine   0483970510101017   9/24/2018    Bill     12/31/2018    97010             60.00
61959   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    99212            105.00
61960   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    97110             77.00
61961   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    97112             77.00
61962   Florida   Spine   0176564850101091   10/4/2018    Bill     12/31/2018    97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1216 of
                                                  2767

61963   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    99213              193.00
61964   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    G0283               44.00
61965   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97010               60.00
61966   Florida   Spine   0591217000101027   10/5/2018    Bill     12/31/2018    97039               44.00
61967   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    99211               77.00
61968   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97530               90.00
61969   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97110               77.00
61970   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97140               72.00
61971   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    G0283               44.00
61972   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97010               60.00
61973   Florida   Spine   0521432040101037   9/27/2018    Bill     12/31/2018    97039               44.00
61974   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    99211               77.00
61975   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97530               90.00
61976   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97110               77.00
61977   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97140               72.00
61978   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    97010               60.00
61979   Florida   Spine   0455532020101079   11/28/2018   Bill     12/31/2018    G0283               44.00
61980   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    98941               88.00
61981   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97530               90.00
61982   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97012               55.00
61983   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97035               44.00
61984   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97010               60.00
61985   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    G0283               44.00
61986   Florida   Spine   0136645670101228   12/11/2018   Bill     12/31/2018    97140               72.00
61987   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    G0283               44.00
61988   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    99211               77.00
61989   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97530               90.00
61990   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97112               77.00
61991   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97140               72.00
61992   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97035               44.00
61993   Florida   Spine   0559547900101218   9/15/2018    Bill     12/31/2018    97010               60.00
61994   Florida   Spine   0439274250101096   11/11/2018   Bill     1/8/2019      99203              500.00
61995   Florida   Spine   0413035320101022   9/15/2018    Bill     1/8/2019      99214              400.00
61996   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      99203              275.00
61997   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      73221            1,750.00
61998   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      72141            1,950.00
61999   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      72148            1,950.00
62000   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      72148            1,950.00
62001   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      72141            1,950.00
62002   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      72148            1,950.00
62003   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      72141            1,950.00
62004   Florida   Spine   0455532020101079   11/28/2018   Bill     1/8/2019      72148            1,950.00
62005   Florida   Spine   0455532020101079   11/28/2018   Bill     1/8/2019      72141            1,950.00
62006   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      99211               77.00
62007   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97530               90.00
62008   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97112               77.00
62009   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97140               72.00
62010   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      G0283               44.00
62011   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97010               60.00
62012   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97035               44.00
62013   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      99211               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1217 of
                                                  2767

62014   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      97110             77.00
62015   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      97112             77.00
62016   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      97140             72.00
62017   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      G0283             44.00
62018   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      97010             60.00
62019   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      99211             77.00
62020   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97530             90.00
62021   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97112             77.00
62022   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97140             72.00
62023   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      G0283             44.00
62024   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97010             60.00
62025   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      99211             77.00
62026   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      97530             90.00
62027   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      97110             77.00
62028   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      97112             77.00
62029   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      97140             72.00
62030   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      G0283             44.00
62031   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      97010             60.00
62032   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      99211             77.00
62033   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97530             90.00
62034   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97110             77.00
62035   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97112             77.00
62036   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97140             72.00
62037   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97010             60.00
62038   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      G0283             44.00
62039   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      99211             77.00
62040   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97530             90.00
62041   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97110             77.00
62042   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97112             77.00
62043   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97140             72.00
62044   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97010             60.00
62045   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      G0283             44.00
62046   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      99211             77.00
62047   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97530             90.00
62048   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97110             77.00
62049   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97140             72.00
62050   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97010             60.00
62051   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      G0283             44.00
62052   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      99212            105.00
62053   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97530             90.00
62054   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97110             77.00
62055   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97039             44.00
62056   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97140             72.00
62057   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      99211             77.00
62058   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97530             90.00
62059   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97112             77.00
62060   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97140             72.00
62061   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      G0283             44.00
62062   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97010             60.00
62063   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97035             44.00
62064   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1218 of
                                                  2767

62065   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      97530             90.00
62066   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      97110             77.00
62067   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      97140             72.00
62068   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      97010             60.00
62069   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      G0283             44.00
62070   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      99211             77.00
62071   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97530             90.00
62072   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97110             77.00
62073   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97140             72.00
62074   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97035             44.00
62075   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97010             60.00
62076   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      G0283             44.00
62077   Florida   Spine   0594745790101010   10/20/2018   Bill     1/8/2019      99211             77.00
62078   Florida   Spine   0594745790101010   10/20/2018   Bill     1/8/2019      97530             90.00
62079   Florida   Spine   0594745790101010   10/20/2018   Bill     1/8/2019      97110             77.00
62080   Florida   Spine   0594745790101010   10/20/2018   Bill     1/8/2019      97112             77.00
62081   Florida   Spine   0594745790101010   10/20/2018   Bill     1/8/2019      97140             72.00
62082   Florida   Spine   0594745790101010   10/20/2018   Bill     1/8/2019      G0283             44.00
62083   Florida   Spine   0594745790101010   10/20/2018   Bill     1/8/2019      97010             60.00
62084   Florida   Spine   0603769290101014   11/7/2018    Bill     1/8/2019      99212            105.00
62085   Florida   Spine   0603769290101014   11/7/2018    Bill     1/8/2019      97110             77.00
62086   Florida   Spine   0603769290101014   11/7/2018    Bill     1/8/2019      97112             77.00
62087   Florida   Spine   0603769290101014   11/7/2018    Bill     1/8/2019      97140             72.00
62088   Florida   Spine   0603769290101014   11/7/2018    Bill     1/8/2019      97010             60.00
62089   Florida   Spine   0603769290101014   11/7/2018    Bill     1/8/2019      G0283             44.00
62090   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      99211             77.00
62091   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      97110             77.00
62092   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      97112             77.00
62093   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      97140             72.00
62094   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      97010             60.00
62095   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      G0283             44.00
62096   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      99211             77.00
62097   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97530             90.00
62098   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97110             77.00
62099   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97112             77.00
62100   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97140             72.00
62101   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97010             60.00
62102   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      G0283             44.00
62103   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      99211             77.00
62104   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      97530             90.00
62105   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      97110             77.00
62106   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      97140             72.00
62107   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      97010             60.00
62108   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      G0283             44.00
62109   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      99211             77.00
62110   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      97530             90.00
62111   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      97112             77.00
62112   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      97140             72.00
62113   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      97035             44.00
62114   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      97010             60.00
62115   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1219 of
                                                  2767

62116   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      99211            77.00
62117   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97530            90.00
62118   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97112            77.00
62119   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97140            72.00
62120   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97012            55.00
62121   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97010            60.00
62122   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      97530            90.00
62123   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      97110            77.00
62124   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      97112            77.00
62125   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      97140            72.00
62126   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      97010            60.00
62127   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      G0283            44.00
62128   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      99211            77.00
62129   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      97530            90.00
62130   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      97110            77.00
62131   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      97140            72.00
62132   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      97010            60.00
62133   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      G0283            44.00
62134   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      99211            77.00
62135   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97530            90.00
62136   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97110            77.00
62137   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97112            77.00
62138   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97140            72.00
62139   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      G0283            44.00
62140   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97010            60.00
62141   Florida   Spine   0339570710101258   10/12/2018   Bill     1/8/2019      99211            77.00
62142   Florida   Spine   0339570710101258   10/12/2018   Bill     1/8/2019      97530            90.00
62143   Florida   Spine   0339570710101258   10/12/2018   Bill     1/8/2019      97110            77.00
62144   Florida   Spine   0339570710101258   10/12/2018   Bill     1/8/2019      97140            72.00
62145   Florida   Spine   0339570710101258   10/12/2018   Bill     1/8/2019      97010            60.00
62146   Florida   Spine   0339570710101258   10/12/2018   Bill     1/8/2019      G0283            44.00
62147   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      99211            77.00
62148   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97530            90.00
62149   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97112            77.00
62150   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97140            72.00
62151   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      G0283            44.00
62152   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97010            60.00
62153   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97035            44.00
62154   Florida   Spine   0087644080101323   8/1/2018     Bill     1/8/2019      99211            77.00
62155   Florida   Spine   0087644080101323   8/1/2018     Bill     1/8/2019      97110            77.00
62156   Florida   Spine   0087644080101323   8/1/2018     Bill     1/8/2019      97112            77.00
62157   Florida   Spine   0087644080101323   8/1/2018     Bill     1/8/2019      97140            72.00
62158   Florida   Spine   0087644080101323   8/1/2018     Bill     1/8/2019      G0283            44.00
62159   Florida   Spine   0087644080101323   8/1/2018     Bill     1/8/2019      97010            60.00
62160   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      99211            77.00
62161   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97530            90.00
62162   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97110            77.00
62163   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97112            77.00
62164   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97140            72.00
62165   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      G0283            44.00
62166   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1220 of
                                                  2767

62167   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      99211            77.00
62168   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      97530            90.00
62169   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      97112            77.00
62170   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      97140            72.00
62171   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      G0283            44.00
62172   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      97010            60.00
62173   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      99211            77.00
62174   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97530            90.00
62175   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97112            77.00
62176   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97140            72.00
62177   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      G0283            44.00
62178   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97010            60.00
62179   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97035            44.00
62180   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      A4556            22.00
62181   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      99211            77.00
62182   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97530            90.00
62183   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97110            77.00
62184   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97112            77.00
62185   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97140            72.00
62186   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      G0283            44.00
62187   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97010            60.00
62188   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      99211            77.00
62189   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      97039            44.00
62190   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      G0283            44.00
62191   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      97010            60.00
62192   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      97035            44.00
62193   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      97140            72.00
62194   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      99211            77.00
62195   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97530            90.00
62196   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97112            77.00
62197   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97140            72.00
62198   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97012            55.00
62199   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97010            60.00
62200   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      G0283            44.00
62201   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      99211            77.00
62202   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97110            77.00
62203   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97112            77.00
62204   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97140            72.00
62205   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97010            60.00
62206   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      G0283            44.00
62207   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      99211            77.00
62208   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97530            90.00
62209   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97112            77.00
62210   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97140            72.00
62211   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      G0283            44.00
62212   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97010            60.00
62213   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97035            44.00
62214   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      99211            77.00
62215   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97530            90.00
62216   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97112            77.00
62217   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1221 of
                                                  2767

62218   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      G0283            44.00
62219   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97010            60.00
62220   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97035            44.00
62221   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      99211            77.00
62222   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97530            90.00
62223   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97112            77.00
62224   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97140            72.00
62225   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      G0283            44.00
62226   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97010            60.00
62227   Florida   Spine   0522954060101018   11/16/2018   Bill     1/8/2019      99211            77.00
62228   Florida   Spine   0522954060101018   11/16/2018   Bill     1/8/2019      97530            90.00
62229   Florida   Spine   0522954060101018   11/16/2018   Bill     1/8/2019      97112            77.00
62230   Florida   Spine   0522954060101018   11/16/2018   Bill     1/8/2019      97140            72.00
62231   Florida   Spine   0522954060101018   11/16/2018   Bill     1/8/2019      G0283            44.00
62232   Florida   Spine   0522954060101018   11/16/2018   Bill     1/8/2019      97010            60.00
62233   Florida   Spine   0522954060101018   11/16/2018   Bill     1/8/2019      97035            44.00
62234   Florida   Spine   0440635430101064   11/8/2018    Bill     1/8/2019      99211            77.00
62235   Florida   Spine   0440635430101064   11/8/2018    Bill     1/8/2019      97110            77.00
62236   Florida   Spine   0440635430101064   11/8/2018    Bill     1/8/2019      97039            44.00
62237   Florida   Spine   0440635430101064   11/8/2018    Bill     1/8/2019      G0283            44.00
62238   Florida   Spine   0440635430101064   11/8/2018    Bill     1/8/2019      97010            60.00
62239   Florida   Spine   0440635430101064   11/8/2018    Bill     1/8/2019      97035            44.00
62240   Florida   Spine   0440635430101064   11/8/2018    Bill     1/8/2019      97140            72.00
62241   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      99211            77.00
62242   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97530            90.00
62243   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97112            77.00
62244   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97140            72.00
62245   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97035            44.00
62246   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97010            60.00
62247   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      G0283            44.00
62248   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      99211            77.00
62249   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97530            90.00
62250   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97110            77.00
62251   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97140            72.00
62252   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97035            44.00
62253   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97010            60.00
62254   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      G0283            44.00
62255   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      99211            77.00
62256   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97530            90.00
62257   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97110            77.00
62258   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97112            77.00
62259   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97140            72.00
62260   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97010            60.00
62261   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      G0283            44.00
62262   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      99211            77.00
62263   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97530            90.00
62264   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97110            77.00
62265   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97140            72.00
62266   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97012            55.00
62267   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97010            60.00
62268   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1222 of
                                                  2767

62269   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      99211               77.00
62270   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      97530               90.00
62271   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      97110               77.00
62272   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      97140               72.00
62273   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      97035               44.00
62274   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      97010               60.00
62275   Florida   Spine   0569529050101030   12/4/2018    Bill     1/8/2019      G0283               44.00
62276   Florida   Spine   0609769120101014   10/17/2018   Bill     1/8/2019      99211               77.00
62277   Florida   Spine   0609769120101014   10/17/2018   Bill     1/8/2019      97530               90.00
62278   Florida   Spine   0609769120101014   10/17/2018   Bill     1/8/2019      97110               77.00
62279   Florida   Spine   0609769120101014   10/17/2018   Bill     1/8/2019      97140               72.00
62280   Florida   Spine   0609769120101014   10/17/2018   Bill     1/8/2019      97010               60.00
62281   Florida   Spine   0609769120101014   10/17/2018   Bill     1/8/2019      G0283               44.00
62282   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      99211               77.00
62283   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97530               90.00
62284   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97110               77.00
62285   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97140               72.00
62286   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97035               44.00
62287   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97010               60.00
62288   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      G0283               44.00
62289   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      97530               90.00
62290   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      97110               77.00
62291   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      97012               55.00
62292   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      97140               72.00
62293   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      97010               60.00
62294   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      G0283               44.00
62295   Florida   Spine   0232900440101054   10/9/2018    Bill     1/8/2019      98941               88.00
62296   Florida   Spine   0543843850101020   10/18/2018   Bill     1/8/2019      99212              105.00
62297   Florida   Spine   0543843850101020   10/18/2018   Bill     1/8/2019      97530               90.00
62298   Florida   Spine   0543843850101020   10/18/2018   Bill     1/8/2019      97110               77.00
62299   Florida   Spine   0543843850101020   10/18/2018   Bill     1/8/2019      97112               77.00
62300   Florida   Spine   0543843850101020   10/18/2018   Bill     1/8/2019      97140               72.00
62301   Florida   Spine   0543843850101020   10/18/2018   Bill     1/8/2019      97010               60.00
62302   Florida   Spine   0543843850101020   10/18/2018   Bill     1/8/2019      G0283               44.00
62303   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      72148            1,950.00
62304   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      72141            1,950.00
62305   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      99211               77.00
62306   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97530               90.00
62307   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97110               77.00
62308   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97112               77.00
62309   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97140               72.00
62310   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97010               60.00
62311   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      G0283               44.00
62312   Florida   Spine   0621160610101025   10/16/2018   Bill     1/8/2019      99211               77.00
62313   Florida   Spine   0621160610101025   10/16/2018   Bill     1/8/2019      97530               90.00
62314   Florida   Spine   0621160610101025   10/16/2018   Bill     1/8/2019      97110               77.00
62315   Florida   Spine   0621160610101025   10/16/2018   Bill     1/8/2019      97140               72.00
62316   Florida   Spine   0621160610101025   10/16/2018   Bill     1/8/2019      97010               60.00
62317   Florida   Spine   0621160610101025   10/16/2018   Bill     1/8/2019      G0283               44.00
62318   Florida   Spine   0476372090101047   9/18/2018    Bill     1/8/2019      99211               77.00
62319   Florida   Spine   0476372090101047   9/18/2018    Bill     1/8/2019      97530               90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1223 of
                                                  2767

62320   Florida   Spine   0476372090101047   9/18/2018    Bill     1/8/2019      97110             77.00
62321   Florida   Spine   0476372090101047   9/18/2018    Bill     1/8/2019      97140             72.00
62322   Florida   Spine   0476372090101047   9/18/2018    Bill     1/8/2019      97010             60.00
62323   Florida   Spine   0476372090101047   9/18/2018    Bill     1/8/2019      G0283             44.00
62324   Florida   Spine   0362012910101077   10/25/2018   Bill     1/8/2019      99211             77.00
62325   Florida   Spine   0362012910101077   10/25/2018   Bill     1/8/2019      97530             90.00
62326   Florida   Spine   0362012910101077   10/25/2018   Bill     1/8/2019      97112             77.00
62327   Florida   Spine   0362012910101077   10/25/2018   Bill     1/8/2019      97140             72.00
62328   Florida   Spine   0362012910101077   10/25/2018   Bill     1/8/2019      97010             60.00
62329   Florida   Spine   0362012910101077   10/25/2018   Bill     1/8/2019      G0283             44.00
62330   Florida   Spine   0633704110101021   9/9/2018     Bill     1/8/2019      99211             77.00
62331   Florida   Spine   0633704110101021   9/9/2018     Bill     1/8/2019      97530             90.00
62332   Florida   Spine   0633704110101021   9/9/2018     Bill     1/8/2019      97110             77.00
62333   Florida   Spine   0633704110101021   9/9/2018     Bill     1/8/2019      97140             72.00
62334   Florida   Spine   0633704110101021   9/9/2018     Bill     1/8/2019      97010             60.00
62335   Florida   Spine   0633704110101021   9/9/2018     Bill     1/8/2019      G0283             44.00
62336   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97530             90.00
62337   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97112             77.00
62338   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97140             72.00
62339   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97035             44.00
62340   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97010             60.00
62341   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      G0283             44.00
62342   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      99203            275.00
62343   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      97530             90.00
62344   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      97140             72.00
62345   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      97035             44.00
62346   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      97010             60.00
62347   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      G0283             44.00
62348   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      97039             44.00
62349   Florida   Spine   0600153340101022   12/5/2018    Bill     1/8/2019      99211             77.00
62350   Florida   Spine   0600153340101022   12/5/2018    Bill     1/8/2019      97530             90.00
62351   Florida   Spine   0600153340101022   12/5/2018    Bill     1/8/2019      97110             77.00
62352   Florida   Spine   0600153340101022   12/5/2018    Bill     1/8/2019      97140             72.00
62353   Florida   Spine   0600153340101022   12/5/2018    Bill     1/8/2019      97010             60.00
62354   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      99211             77.00
62355   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97530             90.00
62356   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97110             77.00
62357   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97140             72.00
62358   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97039             44.00
62359   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97010             60.00
62360   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      G0283             44.00
62361   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      99211             77.00
62362   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97530             90.00
62363   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97110             77.00
62364   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97112             77.00
62365   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      G0283             44.00
62366   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97010             60.00
62367   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97140             72.00
62368   Florida   Spine   0554122210101046   9/29/2018    Bill     1/8/2019      98940             72.00
62369   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      99211             77.00
62370   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1224 of
                                                  2767

62371   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      97110            77.00
62372   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      97112            77.00
62373   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      97140            72.00
62374   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      97010            60.00
62375   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      G0283            44.00
62376   Florida   Spine   0521432040101037   9/27/2018    Bill     1/8/2019      99211            77.00
62377   Florida   Spine   0521432040101037   9/27/2018    Bill     1/8/2019      97530            90.00
62378   Florida   Spine   0521432040101037   9/27/2018    Bill     1/8/2019      97110            77.00
62379   Florida   Spine   0521432040101037   9/27/2018    Bill     1/8/2019      97039            44.00
62380   Florida   Spine   0521432040101037   9/27/2018    Bill     1/8/2019      G0283            44.00
62381   Florida   Spine   0521432040101037   9/27/2018    Bill     1/8/2019      97010            60.00
62382   Florida   Spine   0521432040101037   9/27/2018    Bill     1/8/2019      97140            72.00
62383   Florida   Spine   0483970510101017   9/24/2018    Bill     1/8/2019      99211            77.00
62384   Florida   Spine   0483970510101017   9/24/2018    Bill     1/8/2019      97530            90.00
62385   Florida   Spine   0483970510101017   9/24/2018    Bill     1/8/2019      97110            77.00
62386   Florida   Spine   0483970510101017   9/24/2018    Bill     1/8/2019      97112            77.00
62387   Florida   Spine   0483970510101017   9/24/2018    Bill     1/8/2019      97140            72.00
62388   Florida   Spine   0483970510101017   9/24/2018    Bill     1/8/2019      G0283            44.00
62389   Florida   Spine   0483970510101017   9/24/2018    Bill     1/8/2019      97010            60.00
62390   Florida   Spine   0176564850101091   10/4/2018    Bill     1/8/2019      99211            77.00
62391   Florida   Spine   0176564850101091   10/4/2018    Bill     1/8/2019      97110            77.00
62392   Florida   Spine   0176564850101091   10/4/2018    Bill     1/8/2019      97112            77.00
62393   Florida   Spine   0176564850101091   10/4/2018    Bill     1/8/2019      97140            72.00
62394   Florida   Spine   0176564850101091   10/4/2018    Bill     1/8/2019      G0283            44.00
62395   Florida   Spine   0176564850101091   10/4/2018    Bill     1/8/2019      97010            60.00
62396   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      99211            77.00
62397   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      97530            90.00
62398   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      97110            77.00
62399   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      97140            72.00
62400   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      97010            60.00
62401   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      G0283            44.00
62402   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      98941            88.00
62403   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      97530            90.00
62404   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      97012            55.00
62405   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      97140            72.00
62406   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      97035            44.00
62407   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      97010            60.00
62408   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      G0283            44.00
62409   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      99211            77.00
62410   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97530            90.00
62411   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97110            77.00
62412   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97140            72.00
62413   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97035            44.00
62414   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97010            60.00
62415   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      G0283            44.00
62416   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      99211            77.00
62417   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97530            90.00
62418   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97110            77.00
62419   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97140            72.00
62420   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97012            55.00
62421   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1225 of
                                                  2767

62422   Florida   Spine   0602339590101030   9/29/2018    Bill     1/8/2019      G0283            44.00
62423   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      99211            77.00
62424   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97530            90.00
62425   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97110            77.00
62426   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97012            55.00
62427   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97140            72.00
62428   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97010            60.00
62429   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      G0283            44.00
62430   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      99211            77.00
62431   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97530            90.00
62432   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      G0283            44.00
62433   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97010            60.00
62434   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97140            72.00
62435   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      99211            77.00
62436   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97530            90.00
62437   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97110            77.00
62438   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97112            77.00
62439   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      G0283            44.00
62440   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97010            60.00
62441   Florida   Spine   0394625550101073   10/22/2018   Bill     1/8/2019      97140            72.00
62442   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      99211            77.00
62443   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97530            90.00
62444   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97110            77.00
62445   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97012            55.00
62446   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97140            72.00
62447   Florida   Spine   0288052480101173   12/6/2018    Bill     1/8/2019      97010            60.00
62448   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      99211            77.00
62449   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      97530            90.00
62450   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      97110            77.00
62451   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      97140            72.00
62452   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      97010            60.00
62453   Florida   Spine   0482510560101045   11/7/2018    Bill     1/8/2019      G0283            44.00
62454   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      99211            77.00
62455   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97530            90.00
62456   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97112            77.00
62457   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97140            72.00
62458   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      G0283            44.00
62459   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97010            60.00
62460   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97035            44.00
62461   Florida   Spine   0392610050101015   11/27/2018   Bill     1/8/2019      99211            77.00
62462   Florida   Spine   0392610050101015   11/27/2018   Bill     1/8/2019      97530            90.00
62463   Florida   Spine   0392610050101015   11/27/2018   Bill     1/8/2019      97112            77.00
62464   Florida   Spine   0392610050101015   11/27/2018   Bill     1/8/2019      97140            72.00
62465   Florida   Spine   0392610050101015   11/27/2018   Bill     1/8/2019      G0283            44.00
62466   Florida   Spine   0392610050101015   11/27/2018   Bill     1/8/2019      97010            60.00
62467   Florida   Spine   0392610050101015   11/27/2018   Bill     1/8/2019      97035            44.00
62468   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      99211            77.00
62469   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97530            90.00
62470   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97110            77.00
62471   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97140            72.00
62472   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1226 of
                                                  2767

62473   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97010             60.00
62474   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      99211             77.00
62475   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      97530             90.00
62476   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      97112             77.00
62477   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      97140             72.00
62478   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      G0283             44.00
62479   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      97010             60.00
62480   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      98941             88.00
62481   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97530             90.00
62482   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97112             77.00
62483   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97039             44.00
62484   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97140             72.00
62485   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      G0283             44.00
62486   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97010             60.00
62487   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      99211             77.00
62488   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97530             90.00
62489   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97112             77.00
62490   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97140             72.00
62491   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      G0283             44.00
62492   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97010             60.00
62493   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      99203            275.00
62494   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97140             72.00
62495   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      G0283             44.00
62496   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97010             60.00
62497   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97035             44.00
62498   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      A4556             22.00
62499   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      98941             88.00
62500   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97530             90.00
62501   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97039             44.00
62502   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97140             72.00
62503   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97035             44.00
62504   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97010             60.00
62505   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      G0283             44.00
62506   Florida   Spine   0532247620101018   9/28/2018    Bill     1/8/2019      99211             77.00
62507   Florida   Spine   0532247620101018   9/28/2018    Bill     1/8/2019      97530             90.00
62508   Florida   Spine   0532247620101018   9/28/2018    Bill     1/8/2019      97112             77.00
62509   Florida   Spine   0532247620101018   9/28/2018    Bill     1/8/2019      97140             72.00
62510   Florida   Spine   0532247620101018   9/28/2018    Bill     1/8/2019      G0283             44.00
62511   Florida   Spine   0532247620101018   9/28/2018    Bill     1/8/2019      97010             60.00
62512   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      99211             77.00
62513   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97110             77.00
62514   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97112             77.00
62515   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97140             72.00
62516   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      G0283             44.00
62517   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97010             60.00
62518   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97012             55.00
62519   Florida   Spine   0638101160101016   9/10/2018    Bill     1/8/2019      98941             88.00
62520   Florida   Spine   0638101160101016   9/10/2018    Bill     1/8/2019      97140             72.00
62521   Florida   Spine   0638101160101016   9/10/2018    Bill     1/8/2019      G0283             44.00
62522   Florida   Spine   0638101160101016   9/10/2018    Bill     1/8/2019      97010             60.00
62523   Florida   Spine   0589922030101020   11/8/2018    Bill     1/8/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1227 of
                                                  2767

62524   Florida   Spine   0589922030101020   11/8/2018    Bill     1/8/2019      97530             90.00
62525   Florida   Spine   0589922030101020   11/8/2018    Bill     1/8/2019      97140             72.00
62526   Florida   Spine   0589922030101020   11/8/2018    Bill     1/8/2019      G0283             44.00
62527   Florida   Spine   0589922030101020   11/8/2018    Bill     1/8/2019      97010             60.00
62528   Florida   Spine   0589922030101020   11/8/2018    Bill     1/8/2019      97035             44.00
62529   Florida   Spine   0589922030101020   11/8/2018    Bill     1/8/2019      97012             55.00
62530   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      99212            105.00
62531   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97530             90.00
62532   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97110             77.00
62533   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97112             77.00
62534   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97140             72.00
62535   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      G0283             44.00
62536   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97010             60.00
62537   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      99211             77.00
62538   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97530             90.00
62539   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97112             77.00
62540   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97140             72.00
62541   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      G0283             44.00
62542   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97010             60.00
62543   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97035             44.00
62544   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      99212            105.00
62545   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97530             90.00
62546   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97110             77.00
62547   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97140             72.00
62548   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97010             60.00
62549   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      G0283             44.00
62550   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      99211             77.00
62551   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97530             90.00
62552   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97112             77.00
62553   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97140             72.00
62554   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      G0283             44.00
62555   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97010             60.00
62556   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97035             44.00
62557   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      99211             77.00
62558   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97530             90.00
62559   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97112             77.00
62560   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97140             72.00
62561   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      G0283             44.00
62562   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97010             60.00
62563   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97035             44.00
62564   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      99211             77.00
62565   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97530             90.00
62566   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97110             77.00
62567   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97112             77.00
62568   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97140             72.00
62569   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      G0283             44.00
62570   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97010             60.00
62571   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      99211             77.00
62572   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97110             77.00
62573   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97112             77.00
62574   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1228 of
                                                  2767

62575   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97012             55.00
62576   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97010             60.00
62577   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      G0283             44.00
62578   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      99211             77.00
62579   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97530             90.00
62580   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97110             77.00
62581   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97140             72.00
62582   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      G0283             44.00
62583   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97010             60.00
62584   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97039             44.00
62585   Florida   Spine   0282912660101028   10/19/2018   Bill     1/8/2019      99211             77.00
62586   Florida   Spine   0282912660101028   10/19/2018   Bill     1/8/2019      97110             77.00
62587   Florida   Spine   0282912660101028   10/19/2018   Bill     1/8/2019      97112             77.00
62588   Florida   Spine   0282912660101028   10/19/2018   Bill     1/8/2019      97140             72.00
62589   Florida   Spine   0282912660101028   10/19/2018   Bill     1/8/2019      97010             60.00
62590   Florida   Spine   0282912660101028   10/19/2018   Bill     1/8/2019      G0283             44.00
62591   Florida   Spine   0554889790101022   8/22/2018    Bill     1/8/2019      99211             77.00
62592   Florida   Spine   0554889790101022   8/22/2018    Bill     1/8/2019      97530             90.00
62593   Florida   Spine   0554889790101022   8/22/2018    Bill     1/8/2019      97112             77.00
62594   Florida   Spine   0554889790101022   8/22/2018    Bill     1/8/2019      97140             72.00
62595   Florida   Spine   0554889790101022   8/22/2018    Bill     1/8/2019      G0283             44.00
62596   Florida   Spine   0554889790101022   8/22/2018    Bill     1/8/2019      97010             60.00
62597   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      99211             77.00
62598   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97530             90.00
62599   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97110             77.00
62600   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97112             77.00
62601   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97140             72.00
62602   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97010             60.00
62603   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      G0283             44.00
62604   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      99211             77.00
62605   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97530             90.00
62606   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97112             77.00
62607   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97140             72.00
62608   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97035             44.00
62609   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97010             60.00
62610   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      G0283             44.00
62611   Florida   Spine   0477383900101050   10/18/2018   Bill     1/8/2019      99212            105.00
62612   Florida   Spine   0477383900101050   10/18/2018   Bill     1/8/2019      97530             90.00
62613   Florida   Spine   0477383900101050   10/18/2018   Bill     1/8/2019      97110             77.00
62614   Florida   Spine   0477383900101050   10/18/2018   Bill     1/8/2019      97140             72.00
62615   Florida   Spine   0477383900101050   10/18/2018   Bill     1/8/2019      97010             60.00
62616   Florida   Spine   0477383900101050   10/18/2018   Bill     1/8/2019      G0283             44.00
62617   Florida   Spine   0602859260101010   10/3/2018    Bill     1/8/2019      99211             77.00
62618   Florida   Spine   0602859260101010   10/3/2018    Bill     1/8/2019      97530             90.00
62619   Florida   Spine   0602859260101010   10/3/2018    Bill     1/8/2019      97112             77.00
62620   Florida   Spine   0602859260101010   10/3/2018    Bill     1/8/2019      97140             72.00
62621   Florida   Spine   0602859260101010   10/3/2018    Bill     1/8/2019      97035             44.00
62622   Florida   Spine   0602859260101010   10/3/2018    Bill     1/8/2019      97010             60.00
62623   Florida   Spine   0602859260101010   10/3/2018    Bill     1/8/2019      G0283             44.00
62624   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      99211             77.00
62625   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1229 of
                                                  2767

62626   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      97110            77.00
62627   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      97112            77.00
62628   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      97140            72.00
62629   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      97010            60.00
62630   Florida   Spine   0410085190101175   10/12/2018   Bill     1/8/2019      G0283            44.00
62631   Florida   Spine   0358177500101021   9/1/2018     Bill     1/8/2019      99211            77.00
62632   Florida   Spine   0358177500101021   9/1/2018     Bill     1/8/2019      97530            90.00
62633   Florida   Spine   0358177500101021   9/1/2018     Bill     1/8/2019      97110            77.00
62634   Florida   Spine   0358177500101021   9/1/2018     Bill     1/8/2019      97112            77.00
62635   Florida   Spine   0358177500101021   9/1/2018     Bill     1/8/2019      97140            72.00
62636   Florida   Spine   0358177500101021   9/1/2018     Bill     1/8/2019      97010            60.00
62637   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      99211            77.00
62638   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97530            90.00
62639   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97110            77.00
62640   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97112            77.00
62641   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      G0283            44.00
62642   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97010            60.00
62643   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97140            72.00
62644   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      99211            77.00
62645   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97530            90.00
62646   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97112            77.00
62647   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97140            72.00
62648   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97035            44.00
62649   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97010            60.00
62650   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      G0283            44.00
62651   Florida   Spine   0358177500101021   9/1/2018     Bill     1/8/2019      97530            90.00
62652   Florida   Spine   0358177500101021   9/1/2018     Bill     1/8/2019      97112            77.00
62653   Florida   Spine   0358177500101021   9/1/2018     Bill     1/8/2019      97140            72.00
62654   Florida   Spine   0358177500101021   9/1/2018     Bill     1/8/2019      97010            60.00
62655   Florida   Spine   0358177500101021   9/1/2018     Bill     1/8/2019      G0283            44.00
62656   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      99211            77.00
62657   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      97530            90.00
62658   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      97110            77.00
62659   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      97112            77.00
62660   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      G0283            44.00
62661   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      97010            60.00
62662   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      97140            72.00
62663   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      99211            77.00
62664   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97530            90.00
62665   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97110            77.00
62666   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97112            77.00
62667   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97140            72.00
62668   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      G0283            44.00
62669   Florida   Spine   0542808700101026   10/14/2018   Bill     1/8/2019      97010            60.00
62670   Florida   Spine   0600153340101022   12/5/2018    Bill     1/8/2019      99211            77.00
62671   Florida   Spine   0600153340101022   12/5/2018    Bill     1/8/2019      97530            90.00
62672   Florida   Spine   0600153340101022   12/5/2018    Bill     1/8/2019      97140            72.00
62673   Florida   Spine   0600153340101022   12/5/2018    Bill     1/8/2019      97010            60.00
62674   Florida   Spine   0359773980101058   8/4/2018     Bill     1/8/2019      99211            77.00
62675   Florida   Spine   0359773980101058   8/4/2018     Bill     1/8/2019      97110            77.00
62676   Florida   Spine   0359773980101058   8/4/2018     Bill     1/8/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1230 of
                                                  2767

62677   Florida   Spine   0359773980101058   8/4/2018     Bill     1/8/2019      G0283             44.00
62678   Florida   Spine   0359773980101058   8/4/2018     Bill     1/8/2019      97010             60.00
62679   Florida   Spine   0359773980101058   8/4/2018     Bill     1/8/2019      97035             44.00
62680   Florida   Spine   0359773980101058   8/4/2018     Bill     1/8/2019      97039             44.00
62681   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      99203            275.00
62682   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      97140             72.00
62683   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      G0283             44.00
62684   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      97010             60.00
62685   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      97035             44.00
62686   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      A4556             22.00
62687   Florida   Spine   0470287970101071   10/29/2018   Bill     1/8/2019      99211             77.00
62688   Florida   Spine   0470287970101071   10/29/2018   Bill     1/8/2019      97140             72.00
62689   Florida   Spine   0470287970101071   10/29/2018   Bill     1/8/2019      G0283             44.00
62690   Florida   Spine   0470287970101071   10/29/2018   Bill     1/8/2019      97010             60.00
62691   Florida   Spine   0470287970101071   10/29/2018   Bill     1/8/2019      97035             44.00
62692   Florida   Spine   0530469460101153   9/27/2018    Bill     1/8/2019      99211             77.00
62693   Florida   Spine   0530469460101153   9/27/2018    Bill     1/8/2019      97530             90.00
62694   Florida   Spine   0530469460101153   9/27/2018    Bill     1/8/2019      97110             77.00
62695   Florida   Spine   0530469460101153   9/27/2018    Bill     1/8/2019      97140             72.00
62696   Florida   Spine   0530469460101153   9/27/2018    Bill     1/8/2019      G0283             44.00
62697   Florida   Spine   0530469460101153   9/27/2018    Bill     1/8/2019      97010             60.00
62698   Florida   Spine   0455532020101079   11/28/2018   Bill     1/8/2019      99211             77.00
62699   Florida   Spine   0455532020101079   11/28/2018   Bill     1/8/2019      97530             90.00
62700   Florida   Spine   0455532020101079   11/28/2018   Bill     1/8/2019      97110             77.00
62701   Florida   Spine   0455532020101079   11/28/2018   Bill     1/8/2019      97140             72.00
62702   Florida   Spine   0455532020101079   11/28/2018   Bill     1/8/2019      97012             55.00
62703   Florida   Spine   0455532020101079   11/28/2018   Bill     1/8/2019      97010             60.00
62704   Florida   Spine   0455532020101079   11/28/2018   Bill     1/8/2019      G0283             44.00
62705   Florida   Spine   0543796310101065   12/5/2018    Bill     1/8/2019      99211             77.00
62706   Florida   Spine   0543796310101065   12/5/2018    Bill     1/8/2019      97530             90.00
62707   Florida   Spine   0543796310101065   12/5/2018    Bill     1/8/2019      97110             77.00
62708   Florida   Spine   0543796310101065   12/5/2018    Bill     1/8/2019      97140             72.00
62709   Florida   Spine   0543796310101065   12/5/2018    Bill     1/8/2019      G0283             44.00
62710   Florida   Spine   0543796310101065   12/5/2018    Bill     1/8/2019      97010             60.00
62711   Florida   Spine   0543796310101065   12/5/2018    Bill     1/8/2019      97039             44.00
62712   Florida   Spine   0421599570101073   9/19/2018    Bill     1/8/2019      99211             77.00
62713   Florida   Spine   0421599570101073   9/19/2018    Bill     1/8/2019      97110             77.00
62714   Florida   Spine   0421599570101073   9/19/2018    Bill     1/8/2019      97112             77.00
62715   Florida   Spine   0421599570101073   9/19/2018    Bill     1/8/2019      97140             72.00
62716   Florida   Spine   0421599570101073   9/19/2018    Bill     1/8/2019      G0283             44.00
62717   Florida   Spine   0421599570101073   9/19/2018    Bill     1/8/2019      97010             60.00
62718   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      98941             88.00
62719   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      97530             90.00
62720   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      97012             55.00
62721   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      97140             72.00
62722   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      97035             44.00
62723   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      97010             60.00
62724   Florida   Spine   0556686810101018   12/22/2018   Bill     1/8/2019      G0283             44.00
62725   Florida   Spine   0339570710101258   10/12/2018   Bill     1/8/2019      99211             77.00
62726   Florida   Spine   0339570710101258   10/12/2018   Bill     1/8/2019      97530             90.00
62727   Florida   Spine   0339570710101258   10/12/2018   Bill     1/8/2019      97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1231 of
                                                  2767

62728   Florida   Spine   0339570710101258   10/12/2018   Bill     1/8/2019      97140             72.00
62729   Florida   Spine   0339570710101258   10/12/2018   Bill     1/8/2019      97010             60.00
62730   Florida   Spine   0339570710101258   10/12/2018   Bill     1/8/2019      G0283             44.00
62731   Florida   Spine   0430086360101165   12/2/2018    Bill     1/8/2019      98941             88.00
62732   Florida   Spine   0430086360101165   12/2/2018    Bill     1/8/2019      97530             90.00
62733   Florida   Spine   0430086360101165   12/2/2018    Bill     1/8/2019      97012             55.00
62734   Florida   Spine   0430086360101165   12/2/2018    Bill     1/8/2019      97140             72.00
62735   Florida   Spine   0430086360101165   12/2/2018    Bill     1/8/2019      97035             44.00
62736   Florida   Spine   0430086360101165   12/2/2018    Bill     1/8/2019      97010             60.00
62737   Florida   Spine   0430086360101165   12/2/2018    Bill     1/8/2019      G0283             44.00
62738   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      99211             77.00
62739   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97530             90.00
62740   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97112             77.00
62741   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97140             72.00
62742   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      G0283             44.00
62743   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97010             60.00
62744   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      99211             77.00
62745   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97530             90.00
62746   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97112             77.00
62747   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97140             72.00
62748   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      G0283             44.00
62749   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97010             60.00
62750   Florida   Spine   0307654710101035   12/7/2018    Bill     1/8/2019      97035             44.00
62751   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      99211             77.00
62752   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97530             90.00
62753   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97110             77.00
62754   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97112             77.00
62755   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97140             72.00
62756   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      G0283             44.00
62757   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97010             60.00
62758   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      99213            193.00
62759   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      97530             90.00
62760   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      97110             77.00
62761   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      97112             77.00
62762   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      97140             72.00
62763   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      G0283             44.00
62764   Florida   Spine   0413886060101105   8/31/2018    Bill     1/8/2019      97010             60.00
62765   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      99211             77.00
62766   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      97530             90.00
62767   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      97110             77.00
62768   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      97140             72.00
62769   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      G0283             44.00
62770   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      97010             60.00
62771   Florida   Spine   0632317120101013   8/20/2018    Bill     1/8/2019      97039             44.00
62772   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      99211             77.00
62773   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97530             90.00
62774   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97112             77.00
62775   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97140             72.00
62776   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      G0283             44.00
62777   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97010             60.00
62778   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1232 of
                                                  2767

62779   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      99211             77.00
62780   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97530             90.00
62781   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97110             77.00
62782   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97112             77.00
62783   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97140             72.00
62784   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      G0283             44.00
62785   Florida   Spine   0182226700101067   9/14/2018    Bill     1/8/2019      97010             60.00
62786   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      99211             77.00
62787   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97530             90.00
62788   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97112             77.00
62789   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97140             72.00
62790   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      G0283             44.00
62791   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97010             60.00
62792   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97035             44.00
62793   Florida   Spine   0617742500101045   10/16/2018   Bill     1/8/2019      99211             77.00
62794   Florida   Spine   0617742500101045   10/16/2018   Bill     1/8/2019      97530             90.00
62795   Florida   Spine   0617742500101045   10/16/2018   Bill     1/8/2019      97112             77.00
62796   Florida   Spine   0617742500101045   10/16/2018   Bill     1/8/2019      97140             72.00
62797   Florida   Spine   0617742500101045   10/16/2018   Bill     1/8/2019      G0283             44.00
62798   Florida   Spine   0617742500101045   10/16/2018   Bill     1/8/2019      97010             60.00
62799   Florida   Spine   0617742500101045   10/16/2018   Bill     1/8/2019      97035             44.00
62800   Florida   Spine   0563224060101065   11/11/2018   Bill     1/8/2019      98940             72.00
62801   Florida   Spine   0563224060101065   11/11/2018   Bill     1/8/2019      97530             90.00
62802   Florida   Spine   0563224060101065   11/11/2018   Bill     1/8/2019      97140             72.00
62803   Florida   Spine   0563224060101065   11/11/2018   Bill     1/8/2019      G0283             44.00
62804   Florida   Spine   0563224060101065   11/11/2018   Bill     1/8/2019      97010             60.00
62805   Florida   Spine   0563224060101065   11/11/2018   Bill     1/8/2019      97039             44.00
62806   Florida   Spine   0563224060101065   11/11/2018   Bill     1/8/2019      97012             55.00
62807   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      99211             77.00
62808   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97530             90.00
62809   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97110             77.00
62810   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97140             72.00
62811   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      G0283             44.00
62812   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97010             60.00
62813   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97039             44.00
62814   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      99213            193.00
62815   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97140             72.00
62816   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      G0283             44.00
62817   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97010             60.00
62818   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97112             77.00
62819   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      99211             77.00
62820   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97530             90.00
62821   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97110             77.00
62822   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97112             77.00
62823   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97140             72.00
62824   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      G0283             44.00
62825   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97010             60.00
62826   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      98941             88.00
62827   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97530             90.00
62828   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97140             72.00
62829   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1233 of
                                                  2767

62830   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97010             60.00
62831   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97112             77.00
62832   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97012             55.00
62833   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      99213            193.00
62834   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97530             90.00
62835   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97140             72.00
62836   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      G0283             44.00
62837   Florida   Spine   0157462650101218   7/2/2018     Bill     1/8/2019      97010             60.00
62838   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      98941             88.00
62839   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97530             90.00
62840   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97112             77.00
62841   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97140             72.00
62842   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      G0283             44.00
62843   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97010             60.00
62844   Florida   Spine   0361910870101048   12/3/2018    Bill     1/8/2019      97012             55.00
62845   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      99211             77.00
62846   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97530             90.00
62847   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97140             72.00
62848   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      G0283             44.00
62849   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97010             60.00
62850   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97035             44.00
62851   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97039             44.00
62852   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      99211             77.00
62853   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97530             90.00
62854   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97112             77.00
62855   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97140             72.00
62856   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      G0283             44.00
62857   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97010             60.00
62858   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97035             44.00
62859   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      99211             77.00
62860   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      97110             77.00
62861   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      97112             77.00
62862   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      97140             72.00
62863   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      G0283             44.00
62864   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      97010             60.00
62865   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      99211             77.00
62866   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      97530             90.00
62867   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      97112             77.00
62868   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      97140             72.00
62869   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      G0283             44.00
62870   Florida   Spine   0113846780101192   11/14/2018   Bill     1/8/2019      97010             60.00
62871   Florida   Spine   0532247620101018   9/28/2018    Bill     1/8/2019      99211             77.00
62872   Florida   Spine   0532247620101018   9/28/2018    Bill     1/8/2019      97530             90.00
62873   Florida   Spine   0532247620101018   9/28/2018    Bill     1/8/2019      97112             77.00
62874   Florida   Spine   0532247620101018   9/28/2018    Bill     1/8/2019      97140             72.00
62875   Florida   Spine   0532247620101018   9/28/2018    Bill     1/8/2019      G0283             44.00
62876   Florida   Spine   0532247620101018   9/28/2018    Bill     1/8/2019      97010             60.00
62877   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      99211             77.00
62878   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97530             90.00
62879   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97110             77.00
62880   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1234 of
                                                  2767

62881   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97140            72.00
62882   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      97010            60.00
62883   Florida   Spine   0452822450101076   10/20/2018   Bill     1/8/2019      G0283            44.00
62884   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      99211            77.00
62885   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97530            90.00
62886   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97112            77.00
62887   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97140            72.00
62888   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97035            44.00
62889   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      97010            60.00
62890   Florida   Spine   0563389670101076   12/14/2018   Bill     1/8/2019      G0283            44.00
62891   Florida   Spine   0477383900101050   10/18/2018   Bill     1/8/2019      99211            77.00
62892   Florida   Spine   0477383900101050   10/18/2018   Bill     1/8/2019      97530            90.00
62893   Florida   Spine   0477383900101050   10/18/2018   Bill     1/8/2019      97110            77.00
62894   Florida   Spine   0477383900101050   10/18/2018   Bill     1/8/2019      97140            72.00
62895   Florida   Spine   0477383900101050   10/18/2018   Bill     1/8/2019      97010            60.00
62896   Florida   Spine   0477383900101050   10/18/2018   Bill     1/8/2019      G0283            44.00
62897   Florida   Spine   0629799360101032   9/7/2018     Bill     1/8/2019      99211            77.00
62898   Florida   Spine   0629799360101032   9/7/2018     Bill     1/8/2019      97110            77.00
62899   Florida   Spine   0629799360101032   9/7/2018     Bill     1/8/2019      97112            77.00
62900   Florida   Spine   0629799360101032   9/7/2018     Bill     1/8/2019      97140            72.00
62901   Florida   Spine   0629799360101032   9/7/2018     Bill     1/8/2019      97010            60.00
62902   Florida   Spine   0629799360101032   9/7/2018     Bill     1/8/2019      G0283            44.00
62903   Florida   Spine   0282912660101028   10/19/2018   Bill     1/8/2019      99211            77.00
62904   Florida   Spine   0282912660101028   10/19/2018   Bill     1/8/2019      97530            90.00
62905   Florida   Spine   0282912660101028   10/19/2018   Bill     1/8/2019      97110            77.00
62906   Florida   Spine   0282912660101028   10/19/2018   Bill     1/8/2019      97140            72.00
62907   Florida   Spine   0282912660101028   10/19/2018   Bill     1/8/2019      97010            60.00
62908   Florida   Spine   0282912660101028   10/19/2018   Bill     1/8/2019      G0283            44.00
62909   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      99211            77.00
62910   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      97110            77.00
62911   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      97112            77.00
62912   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      97140            72.00
62913   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      97010            60.00
62914   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      G0283            44.00
62915   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      99211            77.00
62916   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97110            77.00
62917   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97112            77.00
62918   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97140            72.00
62919   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97010            60.00
62920   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      G0283            44.00
62921   Florida   Spine   0632854840101014   11/11/2018   Bill     1/8/2019      99211            77.00
62922   Florida   Spine   0632854840101014   11/11/2018   Bill     1/8/2019      97530            90.00
62923   Florida   Spine   0632854840101014   11/11/2018   Bill     1/8/2019      97110            77.00
62924   Florida   Spine   0632854840101014   11/11/2018   Bill     1/8/2019      97140            72.00
62925   Florida   Spine   0632854840101014   11/11/2018   Bill     1/8/2019      97035            44.00
62926   Florida   Spine   0632854840101014   11/11/2018   Bill     1/8/2019      97010            60.00
62927   Florida   Spine   0632854840101014   11/11/2018   Bill     1/8/2019      G0283            44.00
62928   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      99211            77.00
62929   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      97530            90.00
62930   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      97112            77.00
62931   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1235 of
                                                  2767

62932   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      97035             44.00
62933   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      97010             60.00
62934   Florida   Spine   0352987180101075   12/11/2018   Bill     1/8/2019      G0283             44.00
62935   Florida   Spine   0362012910101077   10/25/2018   Bill     1/8/2019      99211             77.00
62936   Florida   Spine   0362012910101077   10/25/2018   Bill     1/8/2019      97530             90.00
62937   Florida   Spine   0362012910101077   10/25/2018   Bill     1/8/2019      97112             77.00
62938   Florida   Spine   0362012910101077   10/25/2018   Bill     1/8/2019      97140             72.00
62939   Florida   Spine   0362012910101077   10/25/2018   Bill     1/8/2019      97010             60.00
62940   Florida   Spine   0362012910101077   10/25/2018   Bill     1/8/2019      G0283             44.00
62941   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      99212            105.00
62942   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97530             90.00
62943   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97110             77.00
62944   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97140             72.00
62945   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97010             60.00
62946   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      G0283             44.00
62947   Florida   Spine   0638357700101011   10/31/2018   Bill     1/8/2019      99211             77.00
62948   Florida   Spine   0638357700101011   10/31/2018   Bill     1/8/2019      97110             77.00
62949   Florida   Spine   0638357700101011   10/31/2018   Bill     1/8/2019      97010             60.00
62950   Florida   Spine   0638357700101011   10/31/2018   Bill     1/8/2019      G0283             44.00
62951   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      99211             77.00
62952   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      97530             90.00
62953   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      97110             77.00
62954   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      97112             77.00
62955   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      97140             72.00
62956   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      97010             60.00
62957   Florida   Spine   0338463930101095   9/6/2018     Bill     1/8/2019      G0283             44.00
62958   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      99211             77.00
62959   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97110             77.00
62960   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97112             77.00
62961   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97140             72.00
62962   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97010             60.00
62963   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      G0283             44.00
62964   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      99211             77.00
62965   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97530             90.00
62966   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97112             77.00
62967   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97140             72.00
62968   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97010             60.00
62969   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      97035             44.00
62970   Florida   Spine   0615960690101011   12/3/2018    Bill     1/8/2019      G0283             44.00
62971   Florida   Spine   0471870030101030   8/23/2018    Bill     1/8/2019      99213            193.00
62972   Florida   Spine   0471870030101030   8/23/2018    Bill     1/8/2019      97530             90.00
62973   Florida   Spine   0471870030101030   8/23/2018    Bill     1/8/2019      97112             77.00
62974   Florida   Spine   0471870030101030   8/23/2018    Bill     1/8/2019      97140             72.00
62975   Florida   Spine   0265484960101018   12/8/2018    Bill     1/8/2019      98941             88.00
62976   Florida   Spine   0265484960101018   12/8/2018    Bill     1/8/2019      97530             90.00
62977   Florida   Spine   0265484960101018   12/8/2018    Bill     1/8/2019      97112             77.00
62978   Florida   Spine   0265484960101018   12/8/2018    Bill     1/8/2019      97140             72.00
62979   Florida   Spine   0265484960101018   12/8/2018    Bill     1/8/2019      G0283             44.00
62980   Florida   Spine   0265484960101018   12/8/2018    Bill     1/8/2019      97010             60.00
62981   Florida   Spine   0265484960101018   12/8/2018    Bill     1/8/2019      97039             44.00
62982   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1236 of
                                                  2767

62983   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97530             90.00
62984   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97110             77.00
62985   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97140             72.00
62986   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97010             60.00
62987   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      G0283             44.00
62988   Florida   Spine   0359773980101058   8/4/2018     Bill     1/8/2019      99211             77.00
62989   Florida   Spine   0359773980101058   8/4/2018     Bill     1/8/2019      97140             72.00
62990   Florida   Spine   0359773980101058   8/4/2018     Bill     1/8/2019      G0283             44.00
62991   Florida   Spine   0359773980101058   8/4/2018     Bill     1/8/2019      97010             60.00
62992   Florida   Spine   0359773980101058   8/4/2018     Bill     1/8/2019      97039             44.00
62993   Florida   Spine   0421371370101111   12/24/2018   Bill     1/8/2019      99203            275.00
62994   Florida   Spine   0421371370101111   12/24/2018   Bill     1/8/2019      G0283             44.00
62995   Florida   Spine   0421371370101111   12/24/2018   Bill     1/8/2019      97010             60.00
62996   Florida   Spine   0421371370101111   12/24/2018   Bill     1/8/2019      A4556             22.00
62997   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      99211             77.00
62998   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      97530             90.00
62999   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      97112             77.00
63000   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      97140             72.00
63001   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      G0283             44.00
63002   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      97010             60.00
63003   Florida   Spine   0177960010101139   10/26/2017   Bill     1/8/2019      97035             44.00
63004   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      98940             72.00
63005   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      97530             90.00
63006   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      97112             77.00
63007   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      97140             72.00
63008   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      G0283             44.00
63009   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      97010             60.00
63010   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      97039             44.00
63011   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      99211             77.00
63012   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      97110             77.00
63013   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      97112             77.00
63014   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      97140             72.00
63015   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      97010             60.00
63016   Florida   Spine   0541932450101035   9/25/2018    Bill     1/8/2019      G0283             44.00
63017   Florida   Spine   0470287970101071   10/29/2018   Bill     1/8/2019      99211             77.00
63018   Florida   Spine   0470287970101071   10/29/2018   Bill     1/8/2019      97140             72.00
63019   Florida   Spine   0470287970101071   10/29/2018   Bill     1/8/2019      G0283             44.00
63020   Florida   Spine   0470287970101071   10/29/2018   Bill     1/8/2019      97010             60.00
63021   Florida   Spine   0470287970101071   10/29/2018   Bill     1/8/2019      97035             44.00
63022   Florida   Spine   0530469460101153   9/27/2018    Bill     1/8/2019      99211             77.00
63023   Florida   Spine   0530469460101153   9/27/2018    Bill     1/8/2019      97530             90.00
63024   Florida   Spine   0530469460101153   9/27/2018    Bill     1/8/2019      97110             77.00
63025   Florida   Spine   0530469460101153   9/27/2018    Bill     1/8/2019      97140             72.00
63026   Florida   Spine   0530469460101153   9/27/2018    Bill     1/8/2019      G0283             44.00
63027   Florida   Spine   0530469460101153   9/27/2018    Bill     1/8/2019      97010             60.00
63028   Florida   Spine   0521432040101037   9/27/2018    Bill     1/8/2019      99211             77.00
63029   Florida   Spine   0521432040101037   9/27/2018    Bill     1/8/2019      97140             72.00
63030   Florida   Spine   0521432040101037   9/27/2018    Bill     1/8/2019      G0283             44.00
63031   Florida   Spine   0521432040101037   9/27/2018    Bill     1/8/2019      97010             60.00
63032   Florida   Spine   0521432040101037   9/27/2018    Bill     1/8/2019      97039             44.00
63033   Florida   Spine   0434819760101013   11/26/2018   Bill     1/8/2019      98940             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1237 of
                                                  2767

63034   Florida   Spine   0434819760101013   11/26/2018   Bill     1/8/2019      97530             90.00
63035   Florida   Spine   0434819760101013   11/26/2018   Bill     1/8/2019      97140             72.00
63036   Florida   Spine   0434819760101013   11/26/2018   Bill     1/8/2019      G0283             44.00
63037   Florida   Spine   0434819760101013   11/26/2018   Bill     1/8/2019      97010             60.00
63038   Florida   Spine   0434819760101013   11/26/2018   Bill     1/8/2019      97039             44.00
63039   Florida   Spine   0434819760101013   11/26/2018   Bill     1/8/2019      97012             55.00
63040   Florida   Spine   0609760890101011   12/27/2018   Bill     1/8/2019      99203            275.00
63041   Florida   Spine   0609760890101011   12/27/2018   Bill     1/8/2019      97140             72.00
63042   Florida   Spine   0609760890101011   12/27/2018   Bill     1/8/2019      G0283             44.00
63043   Florida   Spine   0609760890101011   12/27/2018   Bill     1/8/2019      97010             60.00
63044   Florida   Spine   0609760890101011   12/27/2018   Bill     1/8/2019      A4556             22.00
63045   Florida   Spine   0561623200101038   11/1/2018    Bill     1/8/2019      99211             77.00
63046   Florida   Spine   0561623200101038   11/1/2018    Bill     1/8/2019      97530             90.00
63047   Florida   Spine   0561623200101038   11/1/2018    Bill     1/8/2019      97110             77.00
63048   Florida   Spine   0561623200101038   11/1/2018    Bill     1/8/2019      97012             55.00
63049   Florida   Spine   0561623200101038   11/1/2018    Bill     1/8/2019      97140             72.00
63050   Florida   Spine   0561623200101038   11/1/2018    Bill     1/8/2019      97035             44.00
63051   Florida   Spine   0561623200101038   11/1/2018    Bill     1/8/2019      97010             60.00
63052   Florida   Spine   0561623200101038   11/1/2018    Bill     1/8/2019      G0283             44.00
63053   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      99211             77.00
63054   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97530             90.00
63055   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97110             77.00
63056   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97112             77.00
63057   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97140             72.00
63058   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97010             60.00
63059   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      G0283             44.00
63060   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      98941             88.00
63061   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      97530             90.00
63062   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      97012             55.00
63063   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      97140             72.00
63064   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      97035             44.00
63065   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      97010             60.00
63066   Florida   Spine   0136645670101228   12/11/2018   Bill     1/8/2019      G0283             44.00
63067   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      99211             77.00
63068   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97110             77.00
63069   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97112             77.00
63070   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97140             72.00
63071   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      97010             60.00
63072   Florida   Spine   0455288470101032   11/18/2018   Bill     1/8/2019      G0283             44.00
63073   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      99211             77.00
63074   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97110             77.00
63075   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97112             77.00
63076   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97140             72.00
63077   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      97010             60.00
63078   Florida   Spine   0533887410101055   11/16/2018   Bill     1/8/2019      G0283             44.00
63079   Florida   Spine   0379802120101029   12/22/2018   Bill     1/8/2019      99203            275.00
63080   Florida   Spine   0379802120101029   12/22/2018   Bill     1/8/2019      G0283             44.00
63081   Florida   Spine   0379802120101029   12/22/2018   Bill     1/8/2019      97010             60.00
63082   Florida   Spine   0379802120101029   12/22/2018   Bill     1/8/2019      A4556             22.00
63083   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      99211             77.00
63084   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1238 of
                                                  2767

63085   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97112            77.00
63086   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97140            72.00
63087   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      G0283            44.00
63088   Florida   Spine   0280010560101099   11/3/2018    Bill     1/8/2019      97010            60.00
63089   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      99211            77.00
63090   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97530            90.00
63091   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97110            77.00
63092   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97112            77.00
63093   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97140            72.00
63094   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      G0283            44.00
63095   Florida   Spine   0582435740101013   10/28/2018   Bill     1/8/2019      97010            60.00
63096   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      99211            77.00
63097   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97530            90.00
63098   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97112            77.00
63099   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97140            72.00
63100   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      G0283            44.00
63101   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97010            60.00
63102   Florida   Spine   0613737330101011   12/18/2018   Bill     1/8/2019      97035            44.00
63103   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      99211            77.00
63104   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97530            90.00
63105   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97140            72.00
63106   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      G0283            44.00
63107   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97035            44.00
63108   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97039            44.00
63109   Florida   Spine   0030424780101362   12/20/2018   Bill     1/8/2019      97010            60.00
63110   Florida   Spine   0272974140101046   11/9/2018    Bill     1/8/2019      98941            88.00
63111   Florida   Spine   0272974140101046   11/9/2018    Bill     1/8/2019      97530            90.00
63112   Florida   Spine   0272974140101046   11/9/2018    Bill     1/8/2019      97112            77.00
63113   Florida   Spine   0272974140101046   11/9/2018    Bill     1/8/2019      97140            72.00
63114   Florida   Spine   0272974140101046   11/9/2018    Bill     1/8/2019      G0283            44.00
63115   Florida   Spine   0272974140101046   11/9/2018    Bill     1/8/2019      97010            60.00
63116   Florida   Spine   0272974140101046   11/9/2018    Bill     1/8/2019      97039            44.00
63117   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      99211            77.00
63118   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97530            90.00
63119   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97112            77.00
63120   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97140            72.00
63121   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      G0283            44.00
63122   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97010            60.00
63123   Florida   Spine   0484837780101044   11/29/2018   Bill     1/8/2019      97035            44.00
63124   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      99211            77.00
63125   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      97110            77.00
63126   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      97112            77.00
63127   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      97140            72.00
63128   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      G0283            44.00
63129   Florida   Spine   0418490000101112   10/16/2018   Bill     1/8/2019      97010            60.00
63130   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      99211            77.00
63131   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97530            90.00
63132   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97112            77.00
63133   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97140            72.00
63134   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      G0283            44.00
63135   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1239 of
                                                  2767

63136   Florida   Spine   0505743680101016   12/4/2018    Bill     1/8/2019      97035             44.00
63137   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      99211             77.00
63138   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97530             90.00
63139   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97110             77.00
63140   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97112             77.00
63141   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97140             72.00
63142   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      G0283             44.00
63143   Florida   Spine   0463040140101029   9/29/2018    Bill     1/8/2019      97010             60.00
63144   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      99211             77.00
63145   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97530             90.00
63146   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97110             77.00
63147   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97140             72.00
63148   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      G0283             44.00
63149   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97010             60.00
63150   Florida   Spine   0220025950101080   11/5/2018    Bill     1/8/2019      97012             55.00
63151   Florida   Spine   0609769120101014   10/17/2018   Bill     1/8/2019      99211             77.00
63152   Florida   Spine   0609769120101014   10/17/2018   Bill     1/8/2019      97530             90.00
63153   Florida   Spine   0609769120101014   10/17/2018   Bill     1/8/2019      97110             77.00
63154   Florida   Spine   0609769120101014   10/17/2018   Bill     1/8/2019      97140             72.00
63155   Florida   Spine   0609769120101014   10/17/2018   Bill     1/8/2019      97010             60.00
63156   Florida   Spine   0609769120101014   10/17/2018   Bill     1/8/2019      G0283             44.00
63157   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      99211             77.00
63158   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      97110             77.00
63159   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      97112             77.00
63160   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      97140             72.00
63161   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      97010             60.00
63162   Florida   Spine   0239139620101062   11/15/2018   Bill     1/8/2019      G0283             44.00
63163   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      99211             77.00
63164   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97530             90.00
63165   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97110             77.00
63166   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97140             72.00
63167   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97035             44.00
63168   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      97010             60.00
63169   Florida   Spine   0069025630101090   10/30/2018   Bill     1/8/2019      G0283             44.00
63170   Florida   Spine   0267562590101058   12/13/2018   Bill     1/8/2019      99203            275.00
63171   Florida   Spine   0267562590101058   12/13/2018   Bill     1/8/2019      97110             77.00
63172   Florida   Spine   0267562590101058   12/13/2018   Bill     1/8/2019      97012             55.00
63173   Florida   Spine   0267562590101058   12/13/2018   Bill     1/8/2019      97010             60.00
63174   Florida   Spine   0267562590101058   12/13/2018   Bill     1/8/2019      G0283             44.00
63175   Florida   Spine   0267562590101058   12/13/2018   Bill     1/8/2019      A4556             22.00
63176   Florida   Spine   0603769290101014   11/7/2018    Bill     1/8/2019      99211             77.00
63177   Florida   Spine   0603769290101014   11/7/2018    Bill     1/8/2019      97110             77.00
63178   Florida   Spine   0603769290101014   11/7/2018    Bill     1/8/2019      97112             77.00
63179   Florida   Spine   0603769290101014   11/7/2018    Bill     1/8/2019      97140             72.00
63180   Florida   Spine   0603769290101014   11/7/2018    Bill     1/8/2019      97010             60.00
63181   Florida   Spine   0603769290101014   11/7/2018    Bill     1/8/2019      G0283             44.00
63182   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      99212            105.00
63183   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97530             90.00
63184   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97110             77.00
63185   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97112             77.00
63186   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1240 of
                                                  2767

63187   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      97010               60.00
63188   Florida   Spine   0622783570101013   11/1/2018    Bill     1/8/2019      G0283               44.00
63189   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      99211               77.00
63190   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97530               90.00
63191   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97110               77.00
63192   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97112               77.00
63193   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97140               72.00
63194   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      97010               60.00
63195   Florida   Spine   0593487470101017   11/3/2018    Bill     1/8/2019      G0283               44.00
63196   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      99211               77.00
63197   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97530               90.00
63198   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97110               77.00
63199   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97140               72.00
63200   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      97010               60.00
63201   Florida   Spine   0586247710101030   10/2/2018    Bill     1/8/2019      G0283               44.00
63202   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      98941               88.00
63203   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      97530               90.00
63204   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      97140               72.00
63205   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      G0283               44.00
63206   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      97010               60.00
63207   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      97035               44.00
63208   Florida   Spine   0566006840101037   11/20/2018   Bill     1/8/2019      97039               44.00
63209   Florida   Spine   0421371370101111   12/24/2018   Bill     1/8/2019      99211               77.00
63210   Florida   Spine   0421371370101111   12/24/2018   Bill     1/8/2019      97530               90.00
63211   Florida   Spine   0421371370101111   12/24/2018   Bill     1/8/2019      97110               77.00
63212   Florida   Spine   0421371370101111   12/24/2018   Bill     1/8/2019      97140               72.00
63213   Florida   Spine   0421371370101111   12/24/2018   Bill     1/8/2019      G0283               44.00
63214   Florida   Spine   0421371370101111   12/24/2018   Bill     1/8/2019      97010               60.00
63215   Florida   Spine   0421371370101111   12/24/2018   Bill     1/8/2019      97039               44.00
63216   Florida   Spine   0429900420101101   9/11/2018    Bill     1/12/2019     99203              500.00
63217   Florida   Spine   0429900420101101   9/11/2018    Bill     1/12/2019     20610              300.00
63218   Florida   Spine   0429900420101101   9/11/2018    Bill     1/12/2019     J2001               35.00
63219   Florida   Spine   0429900420101101   9/11/2018    Bill     1/12/2019     J3301               35.00
63220   Florida   Spine   0532217620101045   10/9/2018    Bill     1/12/2019     99203              500.00
63221   Florida   Spine   0411873020101047   4/30/2018    Bill     1/12/2019     99203              500.00
63222   Florida   Spine   0601378260101020   11/28/2018   Bill     1/12/2019     99203              500.00
63223   Florida   Spine   0432770330101037   10/3/2018    Bill     1/12/2019     99203              500.00
63224   Florida   Spine   0412249030101047   9/24/2018    Bill     1/12/2019     99213              350.00
63225   Florida   Spine   0601378260101020   11/28/2018   Bill     1/12/2019     99213              350.00
63226   Florida   Spine   0601378260101020   11/28/2018   Bill     1/12/2019     62323            2,000.00
63227   Florida   Spine   0601378260101020   11/28/2018   Bill     1/12/2019     J2001              105.00
63228   Florida   Spine   0601378260101020   11/28/2018   Bill     1/12/2019     J0702               35.00
63229   Florida   Spine   0601378260101020   11/28/2018   Bill     1/12/2019     Q9965               25.00
63230   Florida   Spine   0407867140101032   8/11/2018    Bill     1/12/2019     99203              500.00
63231   Florida   Spine   0142855750101012   8/27/2018    Bill     1/12/2019     99213              350.00
63232   Florida   Spine   0142855750101012   8/27/2018    Bill     1/12/2019     G0482               60.00
63233   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     99203              275.00
63234   Florida   Spine   0452087720101039   10/14/2018   Bill     1/12/2019     99213              350.00
63235   Florida   Spine   0588693490101013   5/15/2018    Bill     1/12/2019     99213              350.00
63236   Florida   Spine   0588693490101013   5/15/2018    Bill     1/12/2019     64493            3,600.00
63237   Florida   Spine   0588693490101013   5/15/2018    Bill     1/12/2019     64494            1,800.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1241 of
                                                  2767

63238   Florida   Spine   0588693490101013   5/15/2018    Bill     1/12/2019     J2001               35.00
63239   Florida   Spine   0588693490101013   5/15/2018    Bill     1/12/2019     J3301               35.00
63240   Florida   Spine   0588693490101013   5/15/2018    Bill     1/12/2019     J3490               25.00
63241   Florida   Spine   0588693490101013   5/15/2018    Bill     1/12/2019     81025               25.00
63242   Florida   Spine   0416366540101055   6/17/2018    Bill     1/12/2019     99213              350.00
63243   Florida   Spine   0386875950101088   6/5/2018     Bill     1/12/2019     99213              350.00
63244   Florida   Spine   0559547900101218   9/15/2018    Bill     1/12/2019     99213              350.00
63245   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     98940               72.00
63246   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97530               90.00
63247   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97140               72.00
63248   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     G0283               44.00
63249   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97010               60.00
63250   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97035               44.00
63251   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97012               55.00
63252   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     A4556               22.00
63253   Florida   Spine   0543796310101065   12/5/2018    Bill     1/12/2019     99203              500.00
63254   Florida   Spine   0582392540101018   11/26/2018   Bill     1/12/2019     99213              350.00
63255   Florida   Spine   0429900420101101   9/11/2018    Bill     1/12/2019     99213              350.00
63256   Florida   Spine   0353343660101053   3/9/2018     Bill     1/12/2019     99213              350.00
63257   Florida   Spine   0439274250101096   11/11/2018   Bill     1/12/2019     99213              350.00
63258   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     98940               72.00
63259   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97530               90.00
63260   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97112               77.00
63261   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97140               72.00
63262   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     G0283               44.00
63263   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97010               60.00
63264   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97039               44.00
63265   Florida   Spine   0584707870101031   6/20/2018    Bill     1/12/2019     99213              350.00
63266   Florida   Spine   0584707870101031   6/20/2018    Bill     1/12/2019     73560              325.00
63267   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     99203              500.00
63268   Florida   Spine   0211360050101107   11/3/2018    Bill     1/12/2019     99203              500.00
63269   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     98940               72.00
63270   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97530               90.00
63271   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97140               72.00
63272   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     G0283               44.00
63273   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97010               60.00
63274   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97035               44.00
63275   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97012               55.00
63276   Florida   Spine   0192804890101036   8/17/2018    Bill     1/12/2019     99213              350.00
63277   Florida   Spine   0121412240101247   10/25/2018   Bill     1/12/2019     99213              350.00
63278   Florida   Spine   0290831720101028   9/22/2018    Bill     1/12/2019     99203              500.00
63279   Florida   Spine   0290831720101028   9/22/2018    Bill     1/12/2019     99203              500.00
63280   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     99203              500.00
63281   Florida   Spine   0621493840101014   8/2/2018     Bill     1/12/2019     99203              500.00
63282   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     99213              350.00
63283   Florida   Spine   0482297590101035   5/18/2018    Bill     1/12/2019     99213              350.00
63284   Florida   Spine   0482297590101035   5/18/2018    Bill     1/12/2019     62321            2,100.00
63285   Florida   Spine   0482297590101035   5/18/2018    Bill     1/12/2019     J2001               70.00
63286   Florida   Spine   0482297590101035   5/18/2018    Bill     1/12/2019     J0702               35.00
63287   Florida   Spine   0482297590101035   5/18/2018    Bill     1/12/2019     Q9965               25.00
63288   Florida   Spine   0482297590101035   5/18/2018    Bill     1/12/2019     99213              350.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1242 of
                                                  2767

63289   Florida   Spine   0482297590101035   5/18/2018    Bill     1/12/2019     64635            12,000.00
63290   Florida   Spine   0482297590101035   5/18/2018    Bill     1/12/2019     64636            10,000.00
63291   Florida   Spine   0482297590101035   5/18/2018    Bill     1/12/2019     J2001                35.00
63292   Florida   Spine   0482297590101035   5/18/2018    Bill     1/12/2019     J3490                25.00
63293   Florida   Spine   0482297590101035   5/18/2018    Bill     1/12/2019     J0702                35.00
63294   Florida   Spine   0400209870101055   9/14/2018    Bill     1/12/2019     99213               350.00
63295   Florida   Spine   0121412240101247   10/25/2018   Bill     1/12/2019     99213               350.00
63296   Florida   Spine   0121412240101247   10/25/2018   Bill     1/12/2019     62323             2,000.00
63297   Florida   Spine   0121412240101247   10/25/2018   Bill     1/12/2019     J2001                35.00
63298   Florida   Spine   0121412240101247   10/25/2018   Bill     1/12/2019     Q9965                25.00
63299   Florida   Spine   0121412240101247   10/25/2018   Bill     1/12/2019     J0702                35.00
63300   Florida   Spine   0121412240101247   10/25/2018   Bill     1/12/2019     J3490                25.00
63301   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     98940                72.00
63302   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97530                90.00
63303   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97039                44.00
63304   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97140                72.00
63305   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     G0283                44.00
63306   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97010                60.00
63307   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97035                44.00
63308   Florida   Spine   0590020610101028   10/11/2018   Bill     1/12/2019     99203               500.00
63309   Florida   Spine   0546711620101033   10/30/2018   Bill     1/12/2019     99203               500.00
63310   Florida   Spine   0159753920101089   8/3/2018     Bill     1/12/2019     99213               350.00
63311   Florida   Spine   0418490000101112   10/16/2018   Bill     1/12/2019     99203               500.00
63312   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     99213               350.00
63313   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     62321             2,100.00
63314   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     J2001               105.00
63315   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     J3301                35.00
63316   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     Q9965                25.00
63317   Florida   Spine   0452193200101026   10/20/2018   Bill     1/12/2019     99213               350.00
63318   Florida   Spine   0352987180101075   12/11/2018   Bill     1/12/2019     99203               500.00
63319   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     98940                72.00
63320   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97530                90.00
63321   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97039                44.00
63322   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97140                72.00
63323   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     G0283                44.00
63324   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97010                60.00
63325   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97035                44.00
63326   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     99203               500.00
63327   Florida   Spine   0452087720101039   10/14/2018   Bill     1/12/2019     99213               350.00
63328   Florida   Spine   0452087720101039   10/14/2018   Bill     1/12/2019     62323             2,000.00
63329   Florida   Spine   0452087720101039   10/14/2018   Bill     1/12/2019     J2001               175.00
63330   Florida   Spine   0452087720101039   10/14/2018   Bill     1/12/2019     Q9965                25.00
63331   Florida   Spine   0452087720101039   10/14/2018   Bill     1/12/2019     J1020                35.00
63332   Florida   Spine   0563389670101076   12/14/2018   Bill     1/12/2019     99213               350.00
63333   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     72148             1,950.00
63334   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     72141             1,950.00
63335   Florida   Spine   0600555220101031   7/22/2018    Bill     1/12/2019     99203               500.00
63336   Florida   Spine   0030424780101362   12/20/2018   Bill     1/12/2019     99203               500.00
63337   Florida   Spine   0540254390101012   11/12/2018   Bill     1/12/2019     99203               500.00
63338   Florida   Spine   0097934620101364   6/26/2018    Bill     1/12/2019     99204               700.00
63339   Florida   Spine   0616773960101010   7/26/2018    Bill     1/12/2019     99203               500.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1243 of
                                                  2767

63340   Florida   Spine   0043482480101392   6/18/2018    Bill     1/12/2019     99213            350.00
63341   Florida   Spine   0615049050101017   7/27/2018    Bill     1/12/2019     99203            500.00
63342   Florida   Spine   0549975450101051   4/18/2018    Bill     1/12/2019     99203            500.00
63343   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     99211             77.00
63344   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97530             90.00
63345   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97110             77.00
63346   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97112             77.00
63347   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97140             72.00
63348   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97010             60.00
63349   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     G0283             44.00
63350   Florida   Spine   0482510560101045   11/7/2018    Bill     1/12/2019     99203            500.00
63351   Florida   Spine   0563389670101076   12/14/2018   Bill     1/12/2019     99211             77.00
63352   Florida   Spine   0563389670101076   12/14/2018   Bill     1/12/2019     97530             90.00
63353   Florida   Spine   0563389670101076   12/14/2018   Bill     1/12/2019     97112             77.00
63354   Florida   Spine   0563389670101076   12/14/2018   Bill     1/12/2019     97140             72.00
63355   Florida   Spine   0563389670101076   12/14/2018   Bill     1/12/2019     97035             44.00
63356   Florida   Spine   0563389670101076   12/14/2018   Bill     1/12/2019     97010             60.00
63357   Florida   Spine   0563389670101076   12/14/2018   Bill     1/12/2019     G0283             44.00
63358   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     99211             77.00
63359   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     97530             90.00
63360   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     97110             77.00
63361   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     97112             77.00
63362   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     97140             72.00
63363   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     97010             60.00
63364   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     G0283             44.00
63365   Florida   Spine   0615049050101017   7/27/2018    Bill     1/12/2019     99203            500.00
63366   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     99211             77.00
63367   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97530             90.00
63368   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97110             77.00
63369   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97112             77.00
63370   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97140             72.00
63371   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     G0283             44.00
63372   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97010             60.00
63373   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     99211             77.00
63374   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97530             90.00
63375   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97112             77.00
63376   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97140             72.00
63377   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     G0283             44.00
63378   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97010             60.00
63379   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97035             44.00
63380   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     99211             77.00
63381   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97530             90.00
63382   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97110             77.00
63383   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97112             77.00
63384   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97140             72.00
63385   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     G0283             44.00
63386   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97010             60.00
63387   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     99211             77.00
63388   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     97530             90.00
63389   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     97110             77.00
63390   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1244 of
                                                  2767

63391   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     G0283             44.00
63392   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     97010             60.00
63393   Florida   Spine   0030424780101362   12/20/2018   Bill     1/12/2019     99211             77.00
63394   Florida   Spine   0030424780101362   12/20/2018   Bill     1/12/2019     97530             90.00
63395   Florida   Spine   0030424780101362   12/20/2018   Bill     1/12/2019     97140             72.00
63396   Florida   Spine   0030424780101362   12/20/2018   Bill     1/12/2019     G0283             44.00
63397   Florida   Spine   0030424780101362   12/20/2018   Bill     1/12/2019     97010             60.00
63398   Florida   Spine   0030424780101362   12/20/2018   Bill     1/12/2019     97035             44.00
63399   Florida   Spine   0030424780101362   12/20/2018   Bill     1/12/2019     97039             44.00
63400   Florida   Spine   0418490000101112   10/16/2018   Bill     1/12/2019     99211             77.00
63401   Florida   Spine   0418490000101112   10/16/2018   Bill     1/12/2019     97110             77.00
63402   Florida   Spine   0418490000101112   10/16/2018   Bill     1/12/2019     97112             77.00
63403   Florida   Spine   0418490000101112   10/16/2018   Bill     1/12/2019     97140             72.00
63404   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     99211             77.00
63405   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97530             90.00
63406   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97112             77.00
63407   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97140             72.00
63408   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     G0283             44.00
63409   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97010             60.00
63410   Florida   Spine   0594745790101010   10/20/2018   Bill     1/12/2019     99211             77.00
63411   Florida   Spine   0594745790101010   10/20/2018   Bill     1/12/2019     97530             90.00
63412   Florida   Spine   0594745790101010   10/20/2018   Bill     1/12/2019     97110             77.00
63413   Florida   Spine   0594745790101010   10/20/2018   Bill     1/12/2019     97112             77.00
63414   Florida   Spine   0594745790101010   10/20/2018   Bill     1/12/2019     97140             72.00
63415   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     99212            105.00
63416   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97530             90.00
63417   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97110             77.00
63418   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97112             77.00
63419   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97140             72.00
63420   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     G0283             44.00
63421   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97010             60.00
63422   Florida   Spine   0548259410101084   10/20/2018   Bill     1/12/2019     99211             77.00
63423   Florida   Spine   0548259410101084   10/20/2018   Bill     1/12/2019     97530             90.00
63424   Florida   Spine   0548259410101084   10/20/2018   Bill     1/12/2019     97112             77.00
63425   Florida   Spine   0548259410101084   10/20/2018   Bill     1/12/2019     97140             72.00
63426   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     98941             88.00
63427   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     97530             90.00
63428   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     97112             77.00
63429   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     97140             72.00
63430   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     G0283             44.00
63431   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     97010             60.00
63432   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     97039             44.00
63433   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     99211             77.00
63434   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     97530             90.00
63435   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     97112             77.00
63436   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     97140             72.00
63437   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     G0283             44.00
63438   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     97010             60.00
63439   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     97035             44.00
63440   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     99211             77.00
63441   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1245 of
                                                  2767

63442   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     97110            77.00
63443   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     97112            77.00
63444   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     97140            72.00
63445   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     G0283            44.00
63446   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     97010            60.00
63447   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     99211            77.00
63448   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97530            90.00
63449   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97110            77.00
63450   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97112            77.00
63451   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97140            72.00
63452   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     G0283            44.00
63453   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97010            60.00
63454   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     99211            77.00
63455   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97530            90.00
63456   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97110            77.00
63457   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97112            77.00
63458   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97140            72.00
63459   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97010            60.00
63460   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     G0283            44.00
63461   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     99211            77.00
63462   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     97530            90.00
63463   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     97110            77.00
63464   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     97140            72.00
63465   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     97010            60.00
63466   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     G0283            44.00
63467   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     99211            77.00
63468   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     97530            90.00
63469   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     97110            77.00
63470   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     97140            72.00
63471   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     97010            60.00
63472   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     G0283            44.00
63473   Florida   Spine   0288052480101173   12/6/2018    Bill     1/12/2019     99211            77.00
63474   Florida   Spine   0288052480101173   12/6/2018    Bill     1/12/2019     97530            90.00
63475   Florida   Spine   0288052480101173   12/6/2018    Bill     1/12/2019     97112            77.00
63476   Florida   Spine   0288052480101173   12/6/2018    Bill     1/12/2019     97140            72.00
63477   Florida   Spine   0288052480101173   12/6/2018    Bill     1/12/2019     97012            55.00
63478   Florida   Spine   0288052480101173   12/6/2018    Bill     1/12/2019     97010            60.00
63479   Florida   Spine   0600759760101019   8/24/2018    Bill     1/12/2019     99211            77.00
63480   Florida   Spine   0600759760101019   8/24/2018    Bill     1/12/2019     97530            90.00
63481   Florida   Spine   0600759760101019   8/24/2018    Bill     1/12/2019     97110            77.00
63482   Florida   Spine   0600759760101019   8/24/2018    Bill     1/12/2019     97012            55.00
63483   Florida   Spine   0600759760101019   8/24/2018    Bill     1/12/2019     97140            72.00
63484   Florida   Spine   0600759760101019   8/24/2018    Bill     1/12/2019     97010            60.00
63485   Florida   Spine   0600759760101019   8/24/2018    Bill     1/12/2019     G0283            44.00
63486   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     99211            77.00
63487   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97530            90.00
63488   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97110            77.00
63489   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97140            72.00
63490   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97010            60.00
63491   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     G0283            44.00
63492   Florida   Spine   0410085190101175   10/12/2018   Bill     1/12/2019     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1246 of
                                                  2767

63493   Florida   Spine   0410085190101175   10/12/2018   Bill     1/12/2019     97530             90.00
63494   Florida   Spine   0410085190101175   10/12/2018   Bill     1/12/2019     97110             77.00
63495   Florida   Spine   0410085190101175   10/12/2018   Bill     1/12/2019     97112             77.00
63496   Florida   Spine   0410085190101175   10/12/2018   Bill     1/12/2019     97140             72.00
63497   Florida   Spine   0410085190101175   10/12/2018   Bill     1/12/2019     97010             60.00
63498   Florida   Spine   0410085190101175   10/12/2018   Bill     1/12/2019     G0283             44.00
63499   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     99211             77.00
63500   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     97530             90.00
63501   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     97110             77.00
63502   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     97112             77.00
63503   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     97140             72.00
63504   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     97010             60.00
63505   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     G0283             44.00
63506   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     99211             77.00
63507   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     97110             77.00
63508   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     97112             77.00
63509   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     97140             72.00
63510   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     97010             60.00
63511   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     G0283             44.00
63512   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     99211             77.00
63513   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     97110             77.00
63514   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     97140             72.00
63515   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     97010             60.00
63516   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     G0283             44.00
63517   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     97530             90.00
63518   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     99211             77.00
63519   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     97530             90.00
63520   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     97110             77.00
63521   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     97012             55.00
63522   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     97140             72.00
63523   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     97010             60.00
63524   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     G0283             44.00
63525   Florida   Spine   0629799360101032   9/7/2018     Bill     1/12/2019     99211             77.00
63526   Florida   Spine   0629799360101032   9/7/2018     Bill     1/12/2019     97530             90.00
63527   Florida   Spine   0629799360101032   9/7/2018     Bill     1/12/2019     97110             77.00
63528   Florida   Spine   0629799360101032   9/7/2018     Bill     1/12/2019     97140             72.00
63529   Florida   Spine   0629799360101032   9/7/2018     Bill     1/12/2019     97010             60.00
63530   Florida   Spine   0629799360101032   9/7/2018     Bill     1/12/2019     G0283             44.00
63531   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     99212            105.00
63532   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     97530             90.00
63533   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     97110             77.00
63534   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     97140             72.00
63535   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     97035             44.00
63536   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     97010             60.00
63537   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     G0283             44.00
63538   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     99211             77.00
63539   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97530             90.00
63540   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97112             77.00
63541   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97140             72.00
63542   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     G0283             44.00
63543   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1247 of
                                                  2767

63544   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97035            44.00
63545   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     99211            77.00
63546   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     97530            90.00
63547   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     97112            77.00
63548   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     97140            72.00
63549   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     G0283            44.00
63550   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     97010            60.00
63551   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     99211            77.00
63552   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     97530            90.00
63553   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     97110            77.00
63554   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     97140            72.00
63555   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     G0283            44.00
63556   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     97010            60.00
63557   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     97012            55.00
63558   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     99211            77.00
63559   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97530            90.00
63560   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97112            77.00
63561   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97140            72.00
63562   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     G0283            44.00
63563   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97010            60.00
63564   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97035            44.00
63565   Florida   Spine   0532247620101018   9/28/2018    Bill     1/12/2019     99211            77.00
63566   Florida   Spine   0532247620101018   9/28/2018    Bill     1/12/2019     97530            90.00
63567   Florida   Spine   0532247620101018   9/28/2018    Bill     1/12/2019     97112            77.00
63568   Florida   Spine   0532247620101018   9/28/2018    Bill     1/12/2019     97140            72.00
63569   Florida   Spine   0532247620101018   9/28/2018    Bill     1/12/2019     G0283            44.00
63570   Florida   Spine   0532247620101018   9/28/2018    Bill     1/12/2019     97010            60.00
63571   Florida   Spine   0463040140101029   9/29/2018    Bill     1/12/2019     99211            77.00
63572   Florida   Spine   0463040140101029   9/29/2018    Bill     1/12/2019     97530            90.00
63573   Florida   Spine   0463040140101029   9/29/2018    Bill     1/12/2019     97112            77.00
63574   Florida   Spine   0463040140101029   9/29/2018    Bill     1/12/2019     97140            72.00
63575   Florida   Spine   0463040140101029   9/29/2018    Bill     1/12/2019     G0283            44.00
63576   Florida   Spine   0463040140101029   9/29/2018    Bill     1/12/2019     97010            60.00
63577   Florida   Spine   0470287970101071   10/29/2018   Bill     1/12/2019     99211            77.00
63578   Florida   Spine   0470287970101071   10/29/2018   Bill     1/12/2019     97140            72.00
63579   Florida   Spine   0470287970101071   10/29/2018   Bill     1/12/2019     G0283            44.00
63580   Florida   Spine   0470287970101071   10/29/2018   Bill     1/12/2019     97010            60.00
63581   Florida   Spine   0470287970101071   10/29/2018   Bill     1/12/2019     97035            44.00
63582   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     98941            88.00
63583   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97530            90.00
63584   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97140            72.00
63585   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97035            44.00
63586   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97010            60.00
63587   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     G0283            44.00
63588   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97039            44.00
63589   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     99211            77.00
63590   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     97530            90.00
63591   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     97112            77.00
63592   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     97140            72.00
63593   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     97035            44.00
63594   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1248 of
                                                  2767

63595   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     G0283             44.00
63596   Florida   Spine   0430086360101165   12/2/2018    Bill     1/12/2019     98941             88.00
63597   Florida   Spine   0430086360101165   12/2/2018    Bill     1/12/2019     97530             90.00
63598   Florida   Spine   0430086360101165   12/2/2018    Bill     1/12/2019     97012             55.00
63599   Florida   Spine   0430086360101165   12/2/2018    Bill     1/12/2019     97140             72.00
63600   Florida   Spine   0430086360101165   12/2/2018    Bill     1/12/2019     97035             44.00
63601   Florida   Spine   0430086360101165   12/2/2018    Bill     1/12/2019     97010             60.00
63602   Florida   Spine   0430086360101165   12/2/2018    Bill     1/12/2019     G0283             44.00
63603   Florida   Spine   0229577220101051   11/5/2018    Bill     1/12/2019     98941             88.00
63604   Florida   Spine   0229577220101051   11/5/2018    Bill     1/12/2019     97530             90.00
63605   Florida   Spine   0229577220101051   11/5/2018    Bill     1/12/2019     97012             55.00
63606   Florida   Spine   0229577220101051   11/5/2018    Bill     1/12/2019     97140             72.00
63607   Florida   Spine   0229577220101051   11/5/2018    Bill     1/12/2019     97035             44.00
63608   Florida   Spine   0229577220101051   11/5/2018    Bill     1/12/2019     97010             60.00
63609   Florida   Spine   0229577220101051   11/5/2018    Bill     1/12/2019     G0283             44.00
63610   Florida   Spine   0399892390101037   9/25/2018    Bill     1/12/2019     98941             88.00
63611   Florida   Spine   0399892390101037   9/25/2018    Bill     1/12/2019     97530             90.00
63612   Florida   Spine   0399892390101037   9/25/2018    Bill     1/12/2019     97012             55.00
63613   Florida   Spine   0399892390101037   9/25/2018    Bill     1/12/2019     97140             72.00
63614   Florida   Spine   0399892390101037   9/25/2018    Bill     1/12/2019     97010             60.00
63615   Florida   Spine   0399892390101037   9/25/2018    Bill     1/12/2019     G0283             44.00
63616   Florida   Spine   0547354780101011   9/15/2018    Bill     1/12/2019     99211             77.00
63617   Florida   Spine   0547354780101011   9/15/2018    Bill     1/12/2019     97530             90.00
63618   Florida   Spine   0547354780101011   9/15/2018    Bill     1/12/2019     97112             77.00
63619   Florida   Spine   0547354780101011   9/15/2018    Bill     1/12/2019     97140             72.00
63620   Florida   Spine   0547354780101011   9/15/2018    Bill     1/12/2019     97010             60.00
63621   Florida   Spine   0547354780101011   9/15/2018    Bill     1/12/2019     G0283             44.00
63622   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     99203            275.00
63623   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97140             72.00
63624   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     G0283             44.00
63625   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97010             60.00
63626   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     A4556             22.00
63627   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97035             44.00
63628   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     99211             77.00
63629   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     97530             90.00
63630   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     97110             77.00
63631   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     97112             77.00
63632   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     97140             72.00
63633   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     G0283             44.00
63634   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     97010             60.00
63635   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     99211             77.00
63636   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     97530             90.00
63637   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     97112             77.00
63638   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     97140             72.00
63639   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     G0283             44.00
63640   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     97010             60.00
63641   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     97035             44.00
63642   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     98940             72.00
63643   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97530             90.00
63644   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97140             72.00
63645   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1249 of
                                                  2767

63646   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97010             60.00
63647   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97035             44.00
63648   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97012             55.00
63649   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     99203            275.00
63650   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97140             72.00
63651   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97010             60.00
63652   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     98940             72.00
63653   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97530             90.00
63654   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97112             77.00
63655   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97140             72.00
63656   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     G0283             44.00
63657   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97010             60.00
63658   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97039             44.00
63659   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     99211             77.00
63660   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     97530             90.00
63661   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     97110             77.00
63662   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     97140             72.00
63663   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     G0283             44.00
63664   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     97010             60.00
63665   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     97039             44.00
63666   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     99212            105.00
63667   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     97530             90.00
63668   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     97110             77.00
63669   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     97112             77.00
63670   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     97140             72.00
63671   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     G0283             44.00
63672   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     97010             60.00
63673   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     99211             77.00
63674   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     97530             90.00
63675   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     97140             72.00
63676   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     G0283             44.00
63677   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     97010             60.00
63678   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     97035             44.00
63679   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     99211             77.00
63680   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     97530             90.00
63681   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     97112             77.00
63682   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     97140             72.00
63683   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     G0283             44.00
63684   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     97010             60.00
63685   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     97035             44.00
63686   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     99211             77.00
63687   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97530             90.00
63688   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97110             77.00
63689   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97140             72.00
63690   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97035             44.00
63691   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97010             60.00
63692   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     G0283             44.00
63693   Florida   Spine   0586247710101030   10/2/2018    Bill     1/12/2019     99211             77.00
63694   Florida   Spine   0586247710101030   10/2/2018    Bill     1/12/2019     97530             90.00
63695   Florida   Spine   0586247710101030   10/2/2018    Bill     1/12/2019     97010             60.00
63696   Florida   Spine   0586247710101030   10/2/2018    Bill     1/12/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1250 of
                                                  2767

63697   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     98941             88.00
63698   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97530             90.00
63699   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97012             55.00
63700   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97140             72.00
63701   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97035             44.00
63702   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97010             60.00
63703   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     G0283             44.00
63704   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     99211             77.00
63705   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     97530             90.00
63706   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     97112             77.00
63707   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     97140             72.00
63708   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     G0283             44.00
63709   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     97010             60.00
63710   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     97035             44.00
63711   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     99211             77.00
63712   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97530             90.00
63713   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97112             77.00
63714   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97140             72.00
63715   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     G0283             44.00
63716   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97010             60.00
63717   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97035             44.00
63718   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     99211             77.00
63719   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97530             90.00
63720   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97110             77.00
63721   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97112             77.00
63722   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97140             72.00
63723   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     G0283             44.00
63724   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97010             60.00
63725   Florida   Spine   0632317120101013   8/20/2018    Bill     1/12/2019     99211             77.00
63726   Florida   Spine   0632317120101013   8/20/2018    Bill     1/12/2019     97530             90.00
63727   Florida   Spine   0632317120101013   8/20/2018    Bill     1/12/2019     97110             77.00
63728   Florida   Spine   0632317120101013   8/20/2018    Bill     1/12/2019     97140             72.00
63729   Florida   Spine   0632317120101013   8/20/2018    Bill     1/12/2019     G0283             44.00
63730   Florida   Spine   0632317120101013   8/20/2018    Bill     1/12/2019     97010             60.00
63731   Florida   Spine   0632317120101013   8/20/2018    Bill     1/12/2019     97039             44.00
63732   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     99211             77.00
63733   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     97530             90.00
63734   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     97112             77.00
63735   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     97140             72.00
63736   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     G0283             44.00
63737   Florida   Spine   0113846780101192   11/14/2018   Bill     1/12/2019     97010             60.00
63738   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     99212            105.00
63739   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97530             90.00
63740   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97112             77.00
63741   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97140             72.00
63742   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     G0283             44.00
63743   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97010             60.00
63744   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     99211             77.00
63745   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97530             90.00
63746   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97110             77.00
63747   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1251 of
                                                  2767

63748   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97140            72.00
63749   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     G0283            44.00
63750   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97010            60.00
63751   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     99211            77.00
63752   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97530            90.00
63753   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97112            77.00
63754   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97140            72.00
63755   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     G0283            44.00
63756   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97010            60.00
63757   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97035            44.00
63758   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     99211            77.00
63759   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97530            90.00
63760   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97112            77.00
63761   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97140            72.00
63762   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     G0283            44.00
63763   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97010            60.00
63764   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97035            44.00
63765   Florida   Spine   0463040140101029   9/29/2018    Bill     1/12/2019     99211            77.00
63766   Florida   Spine   0463040140101029   9/29/2018    Bill     1/12/2019     97530            90.00
63767   Florida   Spine   0463040140101029   9/29/2018    Bill     1/12/2019     97112            77.00
63768   Florida   Spine   0463040140101029   9/29/2018    Bill     1/12/2019     97140            72.00
63769   Florida   Spine   0463040140101029   9/29/2018    Bill     1/12/2019     G0283            44.00
63770   Florida   Spine   0463040140101029   9/29/2018    Bill     1/12/2019     97010            60.00
63771   Florida   Spine   0532247620101018   9/28/2018    Bill     1/12/2019     99211            77.00
63772   Florida   Spine   0532247620101018   9/28/2018    Bill     1/12/2019     97530            90.00
63773   Florida   Spine   0532247620101018   9/28/2018    Bill     1/12/2019     97112            77.00
63774   Florida   Spine   0532247620101018   9/28/2018    Bill     1/12/2019     97140            72.00
63775   Florida   Spine   0532247620101018   9/28/2018    Bill     1/12/2019     G0283            44.00
63776   Florida   Spine   0532247620101018   9/28/2018    Bill     1/12/2019     97010            60.00
63777   Florida   Spine   0632317120101013   8/20/2018    Bill     1/12/2019     99211            77.00
63778   Florida   Spine   0632317120101013   8/20/2018    Bill     1/12/2019     97140            72.00
63779   Florida   Spine   0632317120101013   8/20/2018    Bill     1/12/2019     G0283            44.00
63780   Florida   Spine   0632317120101013   8/20/2018    Bill     1/12/2019     97010            60.00
63781   Florida   Spine   0632317120101013   8/20/2018    Bill     1/12/2019     97039            44.00
63782   Florida   Spine   0589922030101020   11/8/2018    Bill     1/12/2019     99211            77.00
63783   Florida   Spine   0589922030101020   11/8/2018    Bill     1/12/2019     97530            90.00
63784   Florida   Spine   0589922030101020   11/8/2018    Bill     1/12/2019     97140            72.00
63785   Florida   Spine   0589922030101020   11/8/2018    Bill     1/12/2019     G0283            44.00
63786   Florida   Spine   0589922030101020   11/8/2018    Bill     1/12/2019     97010            60.00
63787   Florida   Spine   0589922030101020   11/8/2018    Bill     1/12/2019     97035            44.00
63788   Florida   Spine   0589922030101020   11/8/2018    Bill     1/12/2019     97039            44.00
63789   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     99211            77.00
63790   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     97530            90.00
63791   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     97110            77.00
63792   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     97112            77.00
63793   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     97140            72.00
63794   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     G0283            44.00
63795   Florida   Spine   0582435740101013   10/28/2018   Bill     1/12/2019     97010            60.00
63796   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     99211            77.00
63797   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     97530            90.00
63798   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1252 of
                                                  2767

63799   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     97140             72.00
63800   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     G0283             44.00
63801   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     97010             60.00
63802   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     97035             44.00
63803   Florida   Spine   0220025950101080   11/5/2018    Bill     1/12/2019     99211             77.00
63804   Florida   Spine   0220025950101080   11/5/2018    Bill     1/12/2019     97530             90.00
63805   Florida   Spine   0220025950101080   11/5/2018    Bill     1/12/2019     97110             77.00
63806   Florida   Spine   0220025950101080   11/5/2018    Bill     1/12/2019     97140             72.00
63807   Florida   Spine   0220025950101080   11/5/2018    Bill     1/12/2019     G0283             44.00
63808   Florida   Spine   0220025950101080   11/5/2018    Bill     1/12/2019     97010             60.00
63809   Florida   Spine   0220025950101080   11/5/2018    Bill     1/12/2019     97039             44.00
63810   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     99211             77.00
63811   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97530             90.00
63812   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97112             77.00
63813   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97140             72.00
63814   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     G0283             44.00
63815   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97010             60.00
63816   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     99211             77.00
63817   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97530             90.00
63818   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97110             77.00
63819   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97112             77.00
63820   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97140             72.00
63821   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     G0283             44.00
63822   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97010             60.00
63823   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     98941             88.00
63824   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     97530             90.00
63825   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     97140             72.00
63826   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     G0283             44.00
63827   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     97010             60.00
63828   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     97035             44.00
63829   Florida   Spine   0272974140101046   11/9/2018    Bill     1/12/2019     97039             44.00
63830   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     99211             77.00
63831   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     97530             90.00
63832   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     97112             77.00
63833   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     97140             72.00
63834   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     G0283             44.00
63835   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     97010             60.00
63836   Florida   Spine   0609760890101011   12/27/2018   Bill     1/12/2019     97035             44.00
63837   Florida   Spine   0533887410101055   11/16/2018   Bill     1/12/2019     97110             77.00
63838   Florida   Spine   0533887410101055   11/16/2018   Bill     1/12/2019     97112             77.00
63839   Florida   Spine   0533887410101055   11/16/2018   Bill     1/12/2019     97140             72.00
63840   Florida   Spine   0533887410101055   11/16/2018   Bill     1/12/2019     97010             60.00
63841   Florida   Spine   0533887410101055   11/16/2018   Bill     1/12/2019     G0283             44.00
63842   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     98941             88.00
63843   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97530             90.00
63844   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97012             55.00
63845   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97140             72.00
63846   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97035             44.00
63847   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97010             60.00
63848   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     G0283             44.00
63849   Florida   Spine   0602859260101010   10/3/2018    Bill     1/12/2019     99212            105.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1253 of
                                                  2767

63850   Florida   Spine   0602859260101010   10/3/2018    Bill     1/12/2019     97530            90.00
63851   Florida   Spine   0602859260101010   10/3/2018    Bill     1/12/2019     97112            77.00
63852   Florida   Spine   0602859260101010   10/3/2018    Bill     1/12/2019     97140            72.00
63853   Florida   Spine   0602859260101010   10/3/2018    Bill     1/12/2019     97010            60.00
63854   Florida   Spine   0602859260101010   10/3/2018    Bill     1/12/2019     G0283            44.00
63855   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     99211            77.00
63856   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97530            90.00
63857   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97110            77.00
63858   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97112            77.00
63859   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97140            72.00
63860   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97010            60.00
63861   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     G0283            44.00
63862   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     99211            77.00
63863   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97530            90.00
63864   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97110            77.00
63865   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97140            72.00
63866   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97035            44.00
63867   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97010            60.00
63868   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     G0283            44.00
63869   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     99211            77.00
63870   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     97530            90.00
63871   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     97110            77.00
63872   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     97112            77.00
63873   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     97140            72.00
63874   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     97010            60.00
63875   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     G0283            44.00
63876   Florida   Spine   0593487470101017   11/3/2018    Bill     1/12/2019     99211            77.00
63877   Florida   Spine   0593487470101017   11/3/2018    Bill     1/12/2019     97530            90.00
63878   Florida   Spine   0593487470101017   11/3/2018    Bill     1/12/2019     97110            77.00
63879   Florida   Spine   0593487470101017   11/3/2018    Bill     1/12/2019     97112            77.00
63880   Florida   Spine   0593487470101017   11/3/2018    Bill     1/12/2019     97140            72.00
63881   Florida   Spine   0593487470101017   11/3/2018    Bill     1/12/2019     97010            60.00
63882   Florida   Spine   0593487470101017   11/3/2018    Bill     1/12/2019     G0283            44.00
63883   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     99211            77.00
63884   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     97530            90.00
63885   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     97110            77.00
63886   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     97012            55.00
63887   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     97140            72.00
63888   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     97010            60.00
63889   Florida   Spine   0267562590101058   12/13/2018   Bill     1/12/2019     G0283            44.00
63890   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     99211            77.00
63891   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     97110            77.00
63892   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     97112            77.00
63893   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     97140            72.00
63894   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     97010            60.00
63895   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     G0283            44.00
63896   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     99211            77.00
63897   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     97530            90.00
63898   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     97110            77.00
63899   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     97140            72.00
63900   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     97035            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1254 of
                                                  2767

63901   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     97010             60.00
63902   Florida   Spine   0069025630101090   10/30/2018   Bill     1/12/2019     G0283             44.00
63903   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     99213            193.00
63904   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     97530             90.00
63905   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     97110             77.00
63906   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     97140             72.00
63907   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     97010             60.00
63908   Florida   Spine   0448947090101066   9/17/2018    Bill     1/12/2019     G0283             44.00
63909   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     99211             77.00
63910   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     97530             90.00
63911   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     97110             77.00
63912   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     97112             77.00
63913   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     97140             72.00
63914   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     97010             60.00
63915   Florida   Spine   0622783570101013   11/1/2018    Bill     1/12/2019     G0283             44.00
63916   Florida   Spine   0476372090101047   9/18/2018    Bill     1/12/2019     99211             77.00
63917   Florida   Spine   0476372090101047   9/18/2018    Bill     1/12/2019     97530             90.00
63918   Florida   Spine   0476372090101047   9/18/2018    Bill     1/12/2019     97110             77.00
63919   Florida   Spine   0476372090101047   9/18/2018    Bill     1/12/2019     97140             72.00
63920   Florida   Spine   0476372090101047   9/18/2018    Bill     1/12/2019     97010             60.00
63921   Florida   Spine   0476372090101047   9/18/2018    Bill     1/12/2019     G0283             44.00
63922   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     99211             77.00
63923   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     97530             90.00
63924   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     97112             77.00
63925   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     97140             72.00
63926   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     97010             60.00
63927   Florida   Spine   0358177500101021   9/1/2018     Bill     1/12/2019     G0283             44.00
63928   Florida   Spine   0482510560101045   11/7/2018    Bill     1/12/2019     99211             77.00
63929   Florida   Spine   0482510560101045   11/7/2018    Bill     1/12/2019     97530             90.00
63930   Florida   Spine   0482510560101045   11/7/2018    Bill     1/12/2019     97110             77.00
63931   Florida   Spine   0482510560101045   11/7/2018    Bill     1/12/2019     97140             72.00
63932   Florida   Spine   0482510560101045   11/7/2018    Bill     1/12/2019     97010             60.00
63933   Florida   Spine   0482510560101045   11/7/2018    Bill     1/12/2019     G0283             44.00
63934   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     99211             77.00
63935   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     97530             90.00
63936   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     97110             77.00
63937   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     97112             77.00
63938   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     97140             72.00
63939   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     97010             60.00
63940   Florida   Spine   0338463930101095   9/6/2018     Bill     1/12/2019     G0283             44.00
63941   Florida   Spine   0473861090101133   10/10/2018   Bill     1/12/2019     99211             77.00
63942   Florida   Spine   0473861090101133   10/10/2018   Bill     1/12/2019     97530             90.00
63943   Florida   Spine   0473861090101133   10/10/2018   Bill     1/12/2019     97110             77.00
63944   Florida   Spine   0473861090101133   10/10/2018   Bill     1/12/2019     97012             55.00
63945   Florida   Spine   0473861090101133   10/10/2018   Bill     1/12/2019     97140             72.00
63946   Florida   Spine   0473861090101133   10/10/2018   Bill     1/12/2019     97010             60.00
63947   Florida   Spine   0473861090101133   10/10/2018   Bill     1/12/2019     G0283             44.00
63948   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     99211             77.00
63949   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     97530             90.00
63950   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     97110             77.00
63951   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1255 of
                                                  2767

63952   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     97012             55.00
63953   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     97010             60.00
63954   Florida   Spine   0232900440101054   10/9/2018    Bill     1/12/2019     G0283             44.00
63955   Florida   Spine   0303408330101022   11/29/2018   Bill     1/12/2019     99212            105.00
63956   Florida   Spine   0303408330101022   11/29/2018   Bill     1/12/2019     97530             90.00
63957   Florida   Spine   0303408330101022   11/29/2018   Bill     1/12/2019     97112             77.00
63958   Florida   Spine   0303408330101022   11/29/2018   Bill     1/12/2019     97140             72.00
63959   Florida   Spine   0303408330101022   11/29/2018   Bill     1/12/2019     G0283             44.00
63960   Florida   Spine   0303408330101022   11/29/2018   Bill     1/12/2019     97010             60.00
63961   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     99211             77.00
63962   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     97530             90.00
63963   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     97112             77.00
63964   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     97140             72.00
63965   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     G0283             44.00
63966   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     97010             60.00
63967   Florida   Spine   0563659020101012   11/10/2018   Bill     1/12/2019     97035             44.00
63968   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     98940             72.00
63969   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97530             90.00
63970   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97112             77.00
63971   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97140             72.00
63972   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     G0283             44.00
63973   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97010             60.00
63974   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97039             44.00
63975   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     98940             72.00
63976   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97530             90.00
63977   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97112             77.00
63978   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97140             72.00
63979   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     G0283             44.00
63980   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97010             60.00
63981   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97039             44.00
63982   Florida   Spine   0265484960101018   12/8/2018    Bill     1/12/2019     98941             88.00
63983   Florida   Spine   0265484960101018   12/8/2018    Bill     1/12/2019     G0283             44.00
63984   Florida   Spine   0265484960101018   12/8/2018    Bill     1/12/2019     97010             60.00
63985   Florida   Spine   0265484960101018   12/8/2018    Bill     1/12/2019     97012             55.00
63986   Florida   Spine   0265484960101018   12/8/2018    Bill     1/12/2019     98943             72.00
63987   Florida   Spine   0543796310101065   12/5/2018    Bill     1/12/2019     99211             77.00
63988   Florida   Spine   0543796310101065   12/5/2018    Bill     1/12/2019     97530             90.00
63989   Florida   Spine   0543796310101065   12/5/2018    Bill     1/12/2019     97110             77.00
63990   Florida   Spine   0543796310101065   12/5/2018    Bill     1/12/2019     97140             72.00
63991   Florida   Spine   0543796310101065   12/5/2018    Bill     1/12/2019     G0283             44.00
63992   Florida   Spine   0543796310101065   12/5/2018    Bill     1/12/2019     97010             60.00
63993   Florida   Spine   0543796310101065   12/5/2018    Bill     1/12/2019     97039             44.00
63994   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     99211             77.00
63995   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97530             90.00
63996   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97110             77.00
63997   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97140             72.00
63998   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97010             60.00
63999   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     G0283             44.00
64000   Florida   Spine   0586247710101030   10/2/2018    Bill     1/12/2019     99211             77.00
64001   Florida   Spine   0586247710101030   10/2/2018    Bill     1/12/2019     97530             90.00
64002   Florida   Spine   0586247710101030   10/2/2018    Bill     1/12/2019     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1256 of
                                                  2767

64003   Florida   Spine   0586247710101030   10/2/2018    Bill     1/12/2019     97140            72.00
64004   Florida   Spine   0586247710101030   10/2/2018    Bill     1/12/2019     97010            60.00
64005   Florida   Spine   0586247710101030   10/2/2018    Bill     1/12/2019     G0283            44.00
64006   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     98941            88.00
64007   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97530            90.00
64008   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97012            55.00
64009   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97140            72.00
64010   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97035            44.00
64011   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97010            60.00
64012   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     G0283            44.00
64013   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     99211            77.00
64014   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97530            90.00
64015   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97110            77.00
64016   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97112            77.00
64017   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97140            72.00
64018   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     G0283            44.00
64019   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     99211            77.00
64020   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97530            90.00
64021   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97112            77.00
64022   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97140            72.00
64023   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     G0283            44.00
64024   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97010            60.00
64025   Florida   Spine   0484837780101044   11/29/2018   Bill     1/12/2019     97035            44.00
64026   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     99211            77.00
64027   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97530            90.00
64028   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97110            77.00
64029   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97112            77.00
64030   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97140            72.00
64031   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     G0283            44.00
64032   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97010            60.00
64033   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     99211            77.00
64034   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97530            90.00
64035   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97112            77.00
64036   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97140            72.00
64037   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     G0283            44.00
64038   Florida   Spine   0307654710101035   12/7/2018    Bill     1/12/2019     97010            60.00
64039   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     99211            77.00
64040   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97530            90.00
64041   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97112            77.00
64042   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97140            72.00
64043   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     G0283            44.00
64044   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97010            60.00
64045   Florida   Spine   0307644870101032   12/7/2018    Bill     1/12/2019     97035            44.00
64046   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     99211            77.00
64047   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97530            90.00
64048   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97112            77.00
64049   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97140            72.00
64050   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     G0283            44.00
64051   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97010            60.00
64052   Florida   Spine   0505743680101016   12/4/2018    Bill     1/12/2019     97035            44.00
64053   Florida   Spine   0559547900101218   9/15/2018    Bill     1/12/2019     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1257 of
                                                  2767

64054   Florida   Spine   0559547900101218   9/15/2018    Bill     1/12/2019     G0283            44.00
64055   Florida   Spine   0559547900101218   9/15/2018    Bill     1/12/2019     97010            60.00
64056   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     99211            77.00
64057   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     97530            90.00
64058   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     97140            72.00
64059   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     G0283            44.00
64060   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     97010            60.00
64061   Florida   Spine   0440635430101064   11/8/2018    Bill     1/12/2019     97039            44.00
64062   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     99211            77.00
64063   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     97530            90.00
64064   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     97112            77.00
64065   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     97140            72.00
64066   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     G0283            44.00
64067   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     97010            60.00
64068   Florida   Spine   0613737330101011   12/18/2018   Bill     1/12/2019     97035            44.00
64069   Florida   Spine   0617742500101045   10/16/2018   Bill     1/12/2019     99211            77.00
64070   Florida   Spine   0617742500101045   10/16/2018   Bill     1/12/2019     97530            90.00
64071   Florida   Spine   0617742500101045   10/16/2018   Bill     1/12/2019     97112            77.00
64072   Florida   Spine   0617742500101045   10/16/2018   Bill     1/12/2019     97140            72.00
64073   Florida   Spine   0617742500101045   10/16/2018   Bill     1/12/2019     G0283            44.00
64074   Florida   Spine   0617742500101045   10/16/2018   Bill     1/12/2019     97010            60.00
64075   Florida   Spine   0617742500101045   10/16/2018   Bill     1/12/2019     97035            44.00
64076   Florida   Spine   0413609930101059   12/14/2018   Bill     1/12/2019     99211            77.00
64077   Florida   Spine   0413609930101059   12/14/2018   Bill     1/12/2019     97530            90.00
64078   Florida   Spine   0413609930101059   12/14/2018   Bill     1/12/2019     97140            72.00
64079   Florida   Spine   0413609930101059   12/14/2018   Bill     1/12/2019     G0283            44.00
64080   Florida   Spine   0413609930101059   12/14/2018   Bill     1/12/2019     97010            60.00
64081   Florida   Spine   0413609930101059   12/14/2018   Bill     1/12/2019     97035            44.00
64082   Florida   Spine   0413609930101059   12/14/2018   Bill     1/12/2019     97039            44.00
64083   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     99211            77.00
64084   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     97530            90.00
64085   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     97112            77.00
64086   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     97140            72.00
64087   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     G0283            44.00
64088   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     97010            60.00
64089   Florida   Spine   0522954060101018   11/16/2018   Bill     1/12/2019     97035            44.00
64090   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     99211            77.00
64091   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97530            90.00
64092   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97112            77.00
64093   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97140            72.00
64094   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     G0283            44.00
64095   Florida   Spine   0182226700101067   9/14/2018    Bill     1/12/2019     97010            60.00
64096   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     99211            77.00
64097   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     97530            90.00
64098   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     97110            77.00
64099   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     97140            72.00
64100   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     G0283            44.00
64101   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     97010            60.00
64102   Florida   Spine   0313997990101114   11/29/2018   Bill     1/12/2019     97035            44.00
64103   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     99211            77.00
64104   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1258 of
                                                  2767

64105   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     97140            72.00
64106   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     G0283            44.00
64107   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     97010            60.00
64108   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     97035            44.00
64109   Florida   Spine   0398459840101032   12/14/2018   Bill     1/12/2019     97039            44.00
64110   Florida   Spine   0594745790101010   10/20/2018   Bill     1/12/2019     99211            77.00
64111   Florida   Spine   0594745790101010   10/20/2018   Bill     1/12/2019     97530            90.00
64112   Florida   Spine   0594745790101010   10/20/2018   Bill     1/12/2019     97110            77.00
64113   Florida   Spine   0594745790101010   10/20/2018   Bill     1/12/2019     97112            77.00
64114   Florida   Spine   0594745790101010   10/20/2018   Bill     1/12/2019     97140            72.00
64115   Florida   Spine   0594745790101010   10/20/2018   Bill     1/12/2019     G0283            44.00
64116   Florida   Spine   0594745790101010   10/20/2018   Bill     1/12/2019     97010            60.00
64117   Florida   Spine   0638101160101016   9/10/2018    Bill     1/12/2019     99211            77.00
64118   Florida   Spine   0638101160101016   9/10/2018    Bill     1/12/2019     97530            90.00
64119   Florida   Spine   0638101160101016   9/10/2018    Bill     1/12/2019     97140            72.00
64120   Florida   Spine   0638101160101016   9/10/2018    Bill     1/12/2019     G0283            44.00
64121   Florida   Spine   0638101160101016   9/10/2018    Bill     1/12/2019     97010            60.00
64122   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     99211            77.00
64123   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97530            90.00
64124   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97110            77.00
64125   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97112            77.00
64126   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97140            72.00
64127   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     G0283            44.00
64128   Florida   Spine   0177712150101068   11/4/2018    Bill     1/12/2019     97010            60.00
64129   Florida   Spine   0477383900101050   10/18/2018   Bill     1/12/2019     99211            77.00
64130   Florida   Spine   0477383900101050   10/18/2018   Bill     1/12/2019     97530            90.00
64131   Florida   Spine   0477383900101050   10/18/2018   Bill     1/12/2019     97110            77.00
64132   Florida   Spine   0477383900101050   10/18/2018   Bill     1/12/2019     97140            72.00
64133   Florida   Spine   0477383900101050   10/18/2018   Bill     1/12/2019     97010            60.00
64134   Florida   Spine   0477383900101050   10/18/2018   Bill     1/12/2019     G0283            44.00
64135   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     98941            88.00
64136   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97530            90.00
64137   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97012            55.00
64138   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97140            72.00
64139   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97035            44.00
64140   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     97010            60.00
64141   Florida   Spine   0556686810101018   12/22/2018   Bill     1/12/2019     G0283            44.00
64142   Florida   Spine   0533887410101055   11/16/2018   Bill     1/12/2019     99211            77.00
64143   Florida   Spine   0533887410101055   11/16/2018   Bill     1/12/2019     97530            90.00
64144   Florida   Spine   0533887410101055   11/16/2018   Bill     1/12/2019     97110            77.00
64145   Florida   Spine   0533887410101055   11/16/2018   Bill     1/12/2019     97140            72.00
64146   Florida   Spine   0533887410101055   11/16/2018   Bill     1/12/2019     97010            60.00
64147   Florida   Spine   0533887410101055   11/16/2018   Bill     1/12/2019     G0283            44.00
64148   Florida   Spine   0602859260101010   10/3/2018    Bill     1/12/2019     99211            77.00
64149   Florida   Spine   0602859260101010   10/3/2018    Bill     1/12/2019     97530            90.00
64150   Florida   Spine   0602859260101010   10/3/2018    Bill     1/12/2019     97112            77.00
64151   Florida   Spine   0602859260101010   10/3/2018    Bill     1/12/2019     97140            72.00
64152   Florida   Spine   0602859260101010   10/3/2018    Bill     1/12/2019     97010            60.00
64153   Florida   Spine   0602859260101010   10/3/2018    Bill     1/12/2019     G0283            44.00
64154   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     99211            77.00
64155   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1259 of
                                                  2767

64156   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97110            77.00
64157   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97112            77.00
64158   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97140            72.00
64159   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     97010            60.00
64160   Florida   Spine   0452822450101076   10/20/2018   Bill     1/12/2019     G0283            44.00
64161   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     99211            77.00
64162   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97530            90.00
64163   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97110            77.00
64164   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97010            60.00
64165   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     97140            72.00
64166   Florida   Spine   0569529050101030   12/4/2018    Bill     1/12/2019     G0283            44.00
64167   Florida   Spine   0288052480101173   12/6/2018    Bill     1/12/2019     99211            77.00
64168   Florida   Spine   0288052480101173   12/6/2018    Bill     1/12/2019     97530            90.00
64169   Florida   Spine   0288052480101173   12/6/2018    Bill     1/12/2019     97112            77.00
64170   Florida   Spine   0288052480101173   12/6/2018    Bill     1/12/2019     97140            72.00
64171   Florida   Spine   0288052480101173   12/6/2018    Bill     1/12/2019     97035            44.00
64172   Florida   Spine   0288052480101173   12/6/2018    Bill     1/12/2019     97010            60.00
64173   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     99211            77.00
64174   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     97530            90.00
64175   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     97112            77.00
64176   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     97140            72.00
64177   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     97035            44.00
64178   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     97010            60.00
64179   Florida   Spine   0615960690101011   12/3/2018    Bill     1/12/2019     G0283            44.00
64180   Florida   Spine   0632854840101014   11/11/2018   Bill     1/12/2019     97530            90.00
64181   Florida   Spine   0632854840101014   11/11/2018   Bill     1/12/2019     97110            77.00
64182   Florida   Spine   0632854840101014   11/11/2018   Bill     1/12/2019     97140            72.00
64183   Florida   Spine   0632854840101014   11/11/2018   Bill     1/12/2019     97010            60.00
64184   Florida   Spine   0632854840101014   11/11/2018   Bill     1/12/2019     G0283            44.00
64185   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     99211            77.00
64186   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     97110            77.00
64187   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     97112            77.00
64188   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     97140            72.00
64189   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     97012            55.00
64190   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     97110            77.00
64191   Florida   Spine   0455288470101032   11/18/2018   Bill     1/12/2019     G0283            44.00
64192   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     99211            77.00
64193   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     97530            90.00
64194   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     97110            77.00
64195   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     97140            72.00
64196   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     97039            44.00
64197   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     97010            60.00
64198   Florida   Spine   0147142600101152   11/26/2018   Bill     1/12/2019     G0283            44.00
64199   Florida   Spine   0603769290101014   11/7/2018    Bill     1/12/2019     99211            77.00
64200   Florida   Spine   0603769290101014   11/7/2018    Bill     1/12/2019     97110            77.00
64201   Florida   Spine   0603769290101014   11/7/2018    Bill     1/12/2019     97112            77.00
64202   Florida   Spine   0603769290101014   11/7/2018    Bill     1/12/2019     97140            72.00
64203   Florida   Spine   0603769290101014   11/7/2018    Bill     1/12/2019     97010            60.00
64204   Florida   Spine   0603769290101014   11/7/2018    Bill     1/12/2019     G0283            44.00
64205   Florida   Spine   0629799360101032   9/7/2018     Bill     1/12/2019     99211            77.00
64206   Florida   Spine   0629799360101032   9/7/2018     Bill     1/12/2019     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1260 of
                                                  2767

64207   Florida   Spine   0629799360101032   9/7/2018     Bill     1/12/2019     97110             77.00
64208   Florida   Spine   0629799360101032   9/7/2018     Bill     1/12/2019     97140             72.00
64209   Florida   Spine   0629799360101032   9/7/2018     Bill     1/12/2019     97010             60.00
64210   Florida   Spine   0629799360101032   9/7/2018     Bill     1/12/2019     G0283             44.00
64211   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     99211             77.00
64212   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     97110             77.00
64213   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     97112             77.00
64214   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     97140             72.00
64215   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     97010             60.00
64216   Florida   Spine   0239139620101062   11/15/2018   Bill     1/12/2019     G0283             44.00
64217   Florida   Spine   0563224060101065   11/11/2018   Bill     1/12/2019     98940             72.00
64218   Florida   Spine   0563224060101065   11/11/2018   Bill     1/12/2019     97530             90.00
64219   Florida   Spine   0563224060101065   11/11/2018   Bill     1/12/2019     97140             72.00
64220   Florida   Spine   0563224060101065   11/11/2018   Bill     1/12/2019     G0283             44.00
64221   Florida   Spine   0563224060101065   11/11/2018   Bill     1/12/2019     97010             60.00
64222   Florida   Spine   0563224060101065   11/11/2018   Bill     1/12/2019     97035             44.00
64223   Florida   Spine   0563224060101065   11/11/2018   Bill     1/12/2019     97012             55.00
64224   Florida   Spine   0394625550101073   10/22/2018   Bill     1/12/2019     99212            105.00
64225   Florida   Spine   0394625550101073   10/22/2018   Bill     1/12/2019     97530             90.00
64226   Florida   Spine   0394625550101073   10/22/2018   Bill     1/12/2019     97110             77.00
64227   Florida   Spine   0394625550101073   10/22/2018   Bill     1/12/2019     97112             77.00
64228   Florida   Spine   0394625550101073   10/22/2018   Bill     1/12/2019     97140             72.00
64229   Florida   Spine   0394625550101073   10/22/2018   Bill     1/12/2019     97010             60.00
64230   Florida   Spine   0394625550101073   10/22/2018   Bill     1/12/2019     G0283             44.00
64231   Florida   Spine   0628284460101019   10/25/2018   Bill     1/12/2019     99211             77.00
64232   Florida   Spine   0628284460101019   10/25/2018   Bill     1/12/2019     97530             90.00
64233   Florida   Spine   0628284460101019   10/25/2018   Bill     1/12/2019     97110             77.00
64234   Florida   Spine   0628284460101019   10/25/2018   Bill     1/12/2019     97140             72.00
64235   Florida   Spine   0628284460101019   10/25/2018   Bill     1/12/2019     97010             60.00
64236   Florida   Spine   0628284460101019   10/25/2018   Bill     1/12/2019     G0283             44.00
64237   Florida   Spine   0557627310101040   12/13/2018   Bill     1/12/2019     99203            275.00
64238   Florida   Spine   0557627310101040   12/13/2018   Bill     1/12/2019     97530             90.00
64239   Florida   Spine   0557627310101040   12/13/2018   Bill     1/12/2019     97012             55.00
64240   Florida   Spine   0557627310101040   12/13/2018   Bill     1/12/2019     97140             72.00
64241   Florida   Spine   0557627310101040   12/13/2018   Bill     1/12/2019     97035             44.00
64242   Florida   Spine   0557627310101040   12/13/2018   Bill     1/12/2019     97010             60.00
64243   Florida   Spine   0557627310101040   12/13/2018   Bill     1/12/2019     G0283             44.00
64244   Florida   Spine   0303408330101022   11/29/2018   Bill     1/12/2019     99211             77.00
64245   Florida   Spine   0303408330101022   11/29/2018   Bill     1/12/2019     97530             90.00
64246   Florida   Spine   0303408330101022   11/29/2018   Bill     1/12/2019     97112             77.00
64247   Florida   Spine   0303408330101022   11/29/2018   Bill     1/12/2019     97140             72.00
64248   Florida   Spine   0303408330101022   11/29/2018   Bill     1/12/2019     G0283             44.00
64249   Florida   Spine   0303408330101022   11/29/2018   Bill     1/12/2019     97010             60.00
64250   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     99211             77.00
64251   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     97530             90.00
64252   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     97110             77.00
64253   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     97112             77.00
64254   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     97140             72.00
64255   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     G0283             44.00
64256   Florida   Spine   0542808700101026   10/14/2018   Bill     1/12/2019     97010             60.00
64257   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1261 of
                                                  2767

64258   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97530            90.00
64259   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97140            72.00
64260   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     G0283            44.00
64261   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97010            60.00
64262   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97035            44.00
64263   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     99211            77.00
64264   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     97530            90.00
64265   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     97110            77.00
64266   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     97140            72.00
64267   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     G0283            44.00
64268   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     97010            60.00
64269   Florida   Spine   0421371370101111   12/24/2018   Bill     1/12/2019     97039            44.00
64270   Florida   Spine   0359773980101058   8/4/2018     Bill     1/12/2019     99211            77.00
64271   Florida   Spine   0359773980101058   8/4/2018     Bill     1/12/2019     97140            72.00
64272   Florida   Spine   0359773980101058   8/4/2018     Bill     1/12/2019     G0283            44.00
64273   Florida   Spine   0359773980101058   8/4/2018     Bill     1/12/2019     97010            60.00
64274   Florida   Spine   0359773980101058   8/4/2018     Bill     1/12/2019     97035            44.00
64275   Florida   Spine   0359773980101058   8/4/2018     Bill     1/12/2019     97039            44.00
64276   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     99211            77.00
64277   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97530            90.00
64278   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97110            77.00
64279   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97140            72.00
64280   Florida   Spine   0611275300101010   12/22/2018   Bill     1/12/2019     97010            60.00
64281   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     98940            72.00
64282   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97530            90.00
64283   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97112            77.00
64284   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97140            72.00
64285   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     G0283            44.00
64286   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97010            60.00
64287   Florida   Spine   0566006840101037   11/20/2018   Bill     1/12/2019     97039            44.00
64288   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     99211            77.00
64289   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     97530            90.00
64290   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     97110            77.00
64291   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     97112            77.00
64292   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     97140            72.00
64293   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     G0283            44.00
64294   Florida   Spine   0483970510101017   9/24/2018    Bill     1/12/2019     97010            60.00
64295   Florida   Spine   0521432040101037   9/27/2018    Bill     1/12/2019     99211            77.00
64296   Florida   Spine   0521432040101037   9/27/2018    Bill     1/12/2019     97530            90.00
64297   Florida   Spine   0521432040101037   9/27/2018    Bill     1/12/2019     97110            77.00
64298   Florida   Spine   0521432040101037   9/27/2018    Bill     1/12/2019     97140            72.00
64299   Florida   Spine   0521432040101037   9/27/2018    Bill     1/12/2019     G0283            44.00
64300   Florida   Spine   0521432040101037   9/27/2018    Bill     1/12/2019     97010            60.00
64301   Florida   Spine   0521432040101037   9/27/2018    Bill     1/12/2019     97039            44.00
64302   Florida   Spine   0421599570101073   9/19/2018    Bill     1/12/2019     98941            88.00
64303   Florida   Spine   0421599570101073   9/19/2018    Bill     1/12/2019     97110            77.00
64304   Florida   Spine   0421599570101073   9/19/2018    Bill     1/12/2019     97112            77.00
64305   Florida   Spine   0421599570101073   9/19/2018    Bill     1/12/2019     97140            72.00
64306   Florida   Spine   0421599570101073   9/19/2018    Bill     1/12/2019     G0283            44.00
64307   Florida   Spine   0421599570101073   9/19/2018    Bill     1/12/2019     97010            60.00
64308   Florida   Spine   0176564850101091   10/4/2018    Bill     1/12/2019     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1262 of
                                                  2767

64309   Florida   Spine   0176564850101091   10/4/2018    Bill     1/12/2019     97530            90.00
64310   Florida   Spine   0176564850101091   10/4/2018    Bill     1/12/2019     97110            77.00
64311   Florida   Spine   0176564850101091   10/4/2018    Bill     1/12/2019     97140            72.00
64312   Florida   Spine   0176564850101091   10/4/2018    Bill     1/12/2019     G0283            44.00
64313   Florida   Spine   0176564850101091   10/4/2018    Bill     1/12/2019     97010            60.00
64314   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     98940            72.00
64315   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97530            90.00
64316   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97140            72.00
64317   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     G0283            44.00
64318   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97010            60.00
64319   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97035            44.00
64320   Florida   Spine   0434819760101013   11/26/2018   Bill     1/12/2019     97012            55.00
64321   Florida   Spine   0419182290101055   9/22/2018    Bill     1/12/2019     99211            77.00
64322   Florida   Spine   0419182290101055   9/22/2018    Bill     1/12/2019     97530            90.00
64323   Florida   Spine   0419182290101055   9/22/2018    Bill     1/12/2019     97110            77.00
64324   Florida   Spine   0419182290101055   9/22/2018    Bill     1/12/2019     97140            72.00
64325   Florida   Spine   0419182290101055   9/22/2018    Bill     1/12/2019     97010            60.00
64326   Florida   Spine   0419182290101055   9/22/2018    Bill     1/12/2019     G0283            44.00
64327   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     99211            77.00
64328   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97110            77.00
64329   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97140            72.00
64330   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97010            60.00
64331   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     G0283            44.00
64332   Florida   Spine   0455532020101079   11/28/2018   Bill     1/12/2019     97530            90.00
64333   Florida   Spine   0554122210101046   9/29/2018    Bill     1/12/2019     98940            72.00
64334   Florida   Spine   0554122210101046   9/29/2018    Bill     1/12/2019     97530            90.00
64335   Florida   Spine   0554122210101046   9/29/2018    Bill     1/12/2019     97110            77.00
64336   Florida   Spine   0554122210101046   9/29/2018    Bill     1/12/2019     97112            77.00
64337   Florida   Spine   0554122210101046   9/29/2018    Bill     1/12/2019     97140            72.00
64338   Florida   Spine   0554122210101046   9/29/2018    Bill     1/12/2019     97010            60.00
64339   Florida   Spine   0554122210101046   9/29/2018    Bill     1/12/2019     G0283            44.00
64340   Florida   Spine   0177960010101147   12/14/2018   Bill     1/12/2019     99211            77.00
64341   Florida   Spine   0177960010101147   12/14/2018   Bill     1/12/2019     97530            90.00
64342   Florida   Spine   0177960010101147   12/14/2018   Bill     1/12/2019     97112            77.00
64343   Florida   Spine   0177960010101147   12/14/2018   Bill     1/12/2019     97140            72.00
64344   Florida   Spine   0177960010101147   12/14/2018   Bill     1/12/2019     G0283            44.00
64345   Florida   Spine   0177960010101147   12/14/2018   Bill     1/12/2019     97010            60.00
64346   Florida   Spine   0177960010101147   12/14/2018   Bill     1/12/2019     97035            44.00
64347   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     98941            88.00
64348   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97530            90.00
64349   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97012            55.00
64350   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97140            72.00
64351   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97035            44.00
64352   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     97010            60.00
64353   Florida   Spine   0136645670101228   12/11/2018   Bill     1/12/2019     G0283            44.00
64354   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     99211            77.00
64355   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     97530            90.00
64356   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     97112            77.00
64357   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     97140            72.00
64358   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     G0283            44.00
64359   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1263 of
                                                  2767

64360   Florida   Spine   0131792740101039   12/28/2018   Bill     1/12/2019     97035             44.00
64361   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     99203            275.00
64362   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97140             72.00
64363   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     G0283             44.00
64364   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97010             60.00
64365   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     A4556             22.00
64366   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     99211             77.00
64367   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97530             90.00
64368   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97110             77.00
64369   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97140             72.00
64370   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97010             60.00
64371   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97035             44.00
64372   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     G0283             44.00
64373   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     99211             77.00
64374   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97530             90.00
64375   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97110             77.00
64376   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97140             72.00
64377   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     G0283             44.00
64378   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97010             60.00
64379   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     99211             77.00
64380   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97530             90.00
64381   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97110             77.00
64382   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97140             72.00
64383   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     G0283             44.00
64384   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97010             60.00
64385   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     99211             77.00
64386   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97530             90.00
64387   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97110             77.00
64388   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97140             72.00
64389   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     G0283             44.00
64390   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97010             60.00
64391   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     99211             77.00
64392   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97530             90.00
64393   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97110             77.00
64394   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97140             72.00
64395   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     G0283             44.00
64396   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97010             60.00
64397   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     99211             77.00
64398   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97530             90.00
64399   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97110             77.00
64400   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97140             72.00
64401   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     G0283             44.00
64402   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97010             60.00
64403   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     99211             77.00
64404   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97530             90.00
64405   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97110             77.00
64406   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97140             72.00
64407   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     G0283             44.00
64408   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97010             60.00
64409   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     99211             77.00
64410   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1264 of
                                                  2767

64411   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110             77.00
64412   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140             72.00
64413   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283             44.00
64414   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010             60.00
64415   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211             77.00
64416   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530             90.00
64417   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110             77.00
64418   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140             72.00
64419   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283             44.00
64420   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010             60.00
64421   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211             77.00
64422   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530             90.00
64423   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110             77.00
64424   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140             72.00
64425   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283             44.00
64426   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010             60.00
64427   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211             77.00
64428   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110             77.00
64429   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530             90.00
64430   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211             77.00
64431   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530             90.00
64432   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110             77.00
64433   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140             72.00
64434   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283             44.00
64435   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010             60.00
64436   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211             77.00
64437   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530             90.00
64438   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110             77.00
64439   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140             72.00
64440   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283             44.00
64441   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010             60.00
64442   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211             77.00
64443   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530             90.00
64444   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110             77.00
64445   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140             72.00
64446   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283             44.00
64447   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010             60.00
64448   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99212            105.00
64449   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530             90.00
64450   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110             77.00
64451   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140             72.00
64452   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283             44.00
64453   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010             60.00
64454   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211             77.00
64455   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530             90.00
64456   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110             77.00
64457   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140             72.00
64458   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283             44.00
64459   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010             60.00
64460   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211             77.00
64461   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1265 of
                                                  2767

64462   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110            77.00
64463   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140            72.00
64464   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283            44.00
64465   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010            60.00
64466   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211            77.00
64467   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530            90.00
64468   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110            77.00
64469   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140            72.00
64470   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283            44.00
64471   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010            60.00
64472   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211            77.00
64473   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530            90.00
64474   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110            77.00
64475   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140            72.00
64476   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283            44.00
64477   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010            60.00
64478   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211            77.00
64479   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530            90.00
64480   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110            77.00
64481   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140            72.00
64482   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283            44.00
64483   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010            60.00
64484   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211            77.00
64485   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530            90.00
64486   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110            77.00
64487   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140            72.00
64488   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283            44.00
64489   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010            60.00
64490   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211            77.00
64491   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530            90.00
64492   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110            77.00
64493   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140            72.00
64494   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283            44.00
64495   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010            60.00
64496   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211            77.00
64497   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530            90.00
64498   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110            77.00
64499   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140            72.00
64500   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283            44.00
64501   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010            60.00
64502   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211            77.00
64503   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530            90.00
64504   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110            77.00
64505   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140            72.00
64506   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283            44.00
64507   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97010            60.00
64508   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     99211            77.00
64509   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97530            90.00
64510   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97110            77.00
64511   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     97140            72.00
64512   Florida   Spine   0193604860101019   7/29/2018   Bill      1/14/2019     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1266 of
                                                  2767

64513   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97010             60.00
64514   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     99211             77.00
64515   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97530             90.00
64516   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97110             77.00
64517   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97140             72.00
64518   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     G0283             44.00
64519   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     97010             60.00
64520   Florida   Spine   0193604860101019   7/29/2018    Bill     1/14/2019     99213            193.00
64521   Florida   Spine   0177960010101147   12/14/2018   Bill     1/14/2019     99211             77.00
64522   Florida   Spine   0177960010101147   12/14/2018   Bill     1/14/2019     97530             90.00
64523   Florida   Spine   0177960010101147   12/14/2018   Bill     1/14/2019     97112             77.00
64524   Florida   Spine   0177960010101147   12/14/2018   Bill     1/14/2019     97140             72.00
64525   Florida   Spine   0177960010101147   12/14/2018   Bill     1/14/2019     G0283             44.00
64526   Florida   Spine   0177960010101147   12/14/2018   Bill     1/14/2019     97035             44.00
64527   Florida   Spine   0177960010101147   12/14/2018   Bill     1/14/2019     97010             60.00
64528   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99203            275.00
64529   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64530   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64531   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64532   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     A4556             22.00
64533   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64534   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64535   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64536   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64537   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64538   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64539   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97035             44.00
64540   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64541   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64542   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64543   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64544   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64545   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64546   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97035             44.00
64547   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64548   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64549   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64550   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64551   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64552   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64553   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64554   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64555   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64556   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64557   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64558   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64559   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97035             44.00
64560   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64561   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64562   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64563   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1267 of
                                                  2767

64564   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283               44.00
64565   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010               60.00
64566   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     72148            1,950.00
64567   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211               77.00
64568   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530               90.00
64569   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112               77.00
64570   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140               72.00
64571   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283               44.00
64572   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010               60.00
64573   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97035               44.00
64574   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211               77.00
64575   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530               90.00
64576   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112               77.00
64577   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140               72.00
64578   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283               44.00
64579   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010               60.00
64580   Florida   Spine   0455853700101043   8/15/2018    Bill     1/21/2019     99213              350.00
64581   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211               77.00
64582   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530               90.00
64583   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112               77.00
64584   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140               72.00
64585   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283               44.00
64586   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010               60.00
64587   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211               77.00
64588   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530               90.00
64589   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112               77.00
64590   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140               72.00
64591   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283               44.00
64592   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010               60.00
64593   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97035               44.00
64594   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211               77.00
64595   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530               90.00
64596   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112               77.00
64597   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140               72.00
64598   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283               44.00
64599   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010               60.00
64600   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97035               44.00
64601   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211               77.00
64602   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530               90.00
64603   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112               77.00
64604   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140               72.00
64605   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283               44.00
64606   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010               60.00
64607   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97035               44.00
64608   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99212              105.00
64609   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530               90.00
64610   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110               77.00
64611   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112               77.00
64612   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140               72.00
64613   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283               44.00
64614   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1268 of
                                                  2767

64615   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64616   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64617   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64618   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64619   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64620   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64621   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64622   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64623   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64624   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64625   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64626   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64627   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64628   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64629   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64630   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64631   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64632   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64633   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64634   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64635   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99203            275.00
64636   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97035             44.00
64637   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64638   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64639   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     A4556             22.00
64640   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64641   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97012             55.00
64642   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64643   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64644   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97530             90.00
64645   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64646   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64647   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64648   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64649   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64650   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64651   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64652   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64653   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64654   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64655   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97530             90.00
64656   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64657   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97012             55.00
64658   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64659   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64660   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64661   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64662   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64663   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64664   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64665   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1269 of
                                                  2767

64666   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283               44.00
64667   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010               60.00
64668   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211               77.00
64669   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97530               90.00
64670   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110               77.00
64671   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97012               55.00
64672   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140               72.00
64673   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010               60.00
64674   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283               44.00
64675   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     72141            1,950.00
64676   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     72148            1,950.00
64677   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211               77.00
64678   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97530               90.00
64679   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110               77.00
64680   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97012               55.00
64681   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140               72.00
64682   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010               60.00
64683   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283               44.00
64684   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211               77.00
64685   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530               90.00
64686   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110               77.00
64687   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112               77.00
64688   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140               72.00
64689   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283               44.00
64690   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010               60.00
64691   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211               77.00
64692   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97530               90.00
64693   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110               77.00
64694   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97012               55.00
64695   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140               72.00
64696   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010               60.00
64697   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283               44.00
64698   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211               77.00
64699   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97530               90.00
64700   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110               77.00
64701   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97012               55.00
64702   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140               72.00
64703   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010               60.00
64704   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283               44.00
64705   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211               77.00
64706   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97530               90.00
64707   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110               77.00
64708   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140               72.00
64709   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010               60.00
64710   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283               44.00
64711   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211               77.00
64712   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530               90.00
64713   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110               77.00
64714   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112               77.00
64715   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110               72.00
64716   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1270 of
                                                  2767

64717   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64718   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64719   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97530             90.00
64720   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64721   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64722   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64723   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64724   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64725   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64726   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64727   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64728   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64729   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64730   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64731   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64732   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97530             90.00
64733   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64734   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64735   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64736   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64737   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64738   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64739   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64740   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64741   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64742   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64743   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64744   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64745   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97530             90.00
64746   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64747   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64748   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64749   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64750   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97012             55.00
64751   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64752   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64753   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64754   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64755   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64756   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64757   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64758   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64759   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97530             90.00
64760   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64761   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64762   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64763   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64764   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97012             55.00
64765   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99212            105.00
64766   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112             77.00
64767   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1271 of
                                                  2767

64768   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64769   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64770   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64771   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64772   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64773   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64774   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64775   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64776   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64777   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64778   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64779   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64780   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112             77.00
64781   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64782   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64783   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64784   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64785   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64786   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64787   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64788   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64789   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64790   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64791   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64792   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64793   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112             77.00
64794   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64795   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64796   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64797   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64798   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64799   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64800   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64801   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64802   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64803   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64804   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64805   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64806   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112             77.00
64807   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64808   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64809   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64810   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99212            105.00
64811   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64812   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64813   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64814   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64815   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64816   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64817   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64818   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1272 of
                                                  2767

64819   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112            77.00
64820   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283            44.00
64821   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010            60.00
64822   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140            72.00
64823   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211            77.00
64824   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530            90.00
64825   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110            77.00
64826   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112            77.00
64827   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140            72.00
64828   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283            44.00
64829   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010            60.00
64830   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211            77.00
64831   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110            77.00
64832   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112            77.00
64833   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140            72.00
64834   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010            60.00
64835   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283            44.00
64836   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211            77.00
64837   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530            90.00
64838   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110            77.00
64839   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112            77.00
64840   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140            72.00
64841   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283            44.00
64842   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010            60.00
64843   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211            77.00
64844   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110            77.00
64845   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112            77.00
64846   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140            72.00
64847   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010            60.00
64848   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283            44.00
64849   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211            77.00
64850   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530            90.00
64851   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110            77.00
64852   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112            77.00
64853   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140            72.00
64854   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283            44.00
64855   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010            60.00
64856   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211            77.00
64857   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110            77.00
64858   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112            77.00
64859   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140            72.00
64860   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010            60.00
64861   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283            44.00
64862   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211            77.00
64863   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530            90.00
64864   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110            77.00
64865   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112            77.00
64866   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140            72.00
64867   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283            44.00
64868   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010            60.00
64869   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1273 of
                                                  2767

64870   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64871   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64872   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64873   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64874   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64875   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64876   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     99203            500.00
64877   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64878   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64879   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64880   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64881   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64882   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64883   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64884   Florida   Spine   0311870210101093   10/3/2018    Bill     1/21/2019     99203            500.00
64885   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64886   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64887   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112             77.00
64888   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64889   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64890   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64891   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64892   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64893   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112             77.00
64894   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64895   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64896   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64897   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64898   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64899   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64900   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64901   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64902   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64903   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64904   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64905   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112             77.00
64906   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64907   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
64908   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283             44.00
64909   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99211             77.00
64910   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97530             90.00
64911   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97110             77.00
64912   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97112             77.00
64913   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97140             72.00
64914   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     G0283             44.00
64915   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     97010             60.00
64916   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99211             77.00
64917   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110             77.00
64918   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112             77.00
64919   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140             72.00
64920   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1274 of
                                                  2767

64921   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283               44.00
64922   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97039               44.00
64923   Florida   Spine   0594745790101028   10/15/2018   Bill     1/21/2019     99213              193.00
64924   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     99212              105.00
64925   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97110               77.00
64926   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97112               77.00
64927   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97140               72.00
64928   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     97010               60.00
64929   Florida   Spine   0528215960101050   10/25/2018   Bill     1/21/2019     G0283               44.00
64930   Florida   Spine   0379802120101029   12/22/2018   Bill     1/21/2019     99203              275.00
64931   Florida   Spine   0379802120101029   12/22/2018   Bill     1/21/2019     G0283               44.00
64932   Florida   Spine   0379802120101029   12/22/2018   Bill     1/21/2019     97010               60.00
64933   Florida   Spine   0379802120101029   12/22/2018   Bill     1/21/2019     A4556               22.00
64934   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     99203              275.00
64935   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97140               72.00
64936   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     G0283               44.00
64937   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97010               60.00
64938   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97035               44.00
64939   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     A4556               22.00
64940   Florida   Spine   0030424780101362   12/20/2018   Bill     1/21/2019     72141            1,950.00
64941   Florida   Spine   0030424780101362   12/20/2018   Bill     1/21/2019     73221            1,750.00
64942   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     99203              500.00
64943   Florida   Spine   0595535920101017   12/3/2018    Bill     1/21/2019     99213              350.00
64944   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     99203              500.00
64945   Florida   Spine   0560261720101013   3/22/2018    Bill     1/21/2019     99213              350.00
64946   Florida   Spine   0560261720101013   3/22/2018    Bill     1/21/2019     62323            2,000.00
64947   Florida   Spine   0560261720101013   3/22/2018    Bill     1/21/2019     Q9965               25.00
64948   Florida   Spine   0560261720101013   3/22/2018    Bill     1/21/2019     J1020               35.00
64949   Florida   Spine   0560261720101013   3/22/2018    Bill     1/21/2019     J3301               35.00
64950   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     99203              500.00
64951   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     99203              500.00
64952   Florida   Spine   0360697770101076   7/4/2018     Bill     1/21/2019     99213              350.00
64953   Florida   Spine   0630461150101014   11/8/2018    Bill     1/21/2019     99203              500.00
64954   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     99203              500.00
64955   Florida   Spine   0619035980101025   12/24/2018   Bill     1/21/2019     99203              275.00
64956   Florida   Spine   0619035980101025   12/24/2018   Bill     1/21/2019     97140               72.00
64957   Florida   Spine   0619035980101025   12/24/2018   Bill     1/21/2019     G0283               44.00
64958   Florida   Spine   0619035980101025   12/24/2018   Bill     1/21/2019     97010               60.00
64959   Florida   Spine   0619035980101025   12/24/2018   Bill     1/21/2019     A4556               22.00
64960   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     99203              500.00
64961   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     99203              275.00
64962   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     G0283               44.00
64963   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97010               60.00
64964   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     A4556               22.00
64965   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97010               60.00
64966   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97035               44.00
64967   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     99203              275.00
64968   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     97140               72.00
64969   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     G0283               44.00
64970   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     97010               60.00
64971   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     A4556               22.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1275 of
                                                  2767

64972   Florida   Spine   0267562590101058   12/13/2018   Bill     1/21/2019     99203              500.00
64973   Florida   Spine   0482623910101084   6/30/2017    Bill     1/21/2019     99213              350.00
64974   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     72148            1,950.00
64975   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     72146            1,950.00
64976   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     72141            1,950.00
64977   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     99203              275.00
64978   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     99203              275.00
64979   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     99203              275.00
64980   Florida   Spine   0159753920101089   8/3/2018     Bill     1/21/2019     99214              400.00
64981   Florida   Spine   0582439350101016   9/26/2018    Bill     1/21/2019     99213              350.00
64982   Florida   Spine   0582439350101016   9/26/2018    Bill     1/21/2019     99213              350.00
64983   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     72148            1,950.00
64984   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     72141            1,950.00
64985   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     70551            2,200.00
64986   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     72141            1,950.00
64987   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     99211               77.00
64988   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97530               90.00
64989   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97110               77.00
64990   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97112               77.00
64991   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97140               72.00
64992   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     G0283               44.00
64993   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97010               60.00
64994   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     99211               77.00
64995   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97530               90.00
64996   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97110               77.00
64997   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97112               77.00
64998   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97140               72.00
64999   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     G0283               44.00
65000   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97010               60.00
65001   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     99212              105.00
65002   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97530               90.00
65003   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97110               77.00
65004   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97112               77.00
65005   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97140               72.00
65006   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     G0283               44.00
65007   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97010               60.00
65008   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     99211               77.00
65009   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     97530               90.00
65010   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     97112               77.00
65011   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     97140               72.00
65012   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     G0283               44.00
65013   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     97010               60.00
65014   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     97035               44.00
65015   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     99211               77.00
65016   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97530               90.00
65017   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97112               77.00
65018   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97140               72.00
65019   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     G0283               44.00
65020   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97010               60.00
65021   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97035               44.00
65022   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     99211               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1276 of
                                                  2767

65023   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     97110            77.00
65024   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     97112            77.00
65025   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     97140            72.00
65026   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     G0283            44.00
65027   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     97010            60.00
65028   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     99211            77.00
65029   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     97530            90.00
65030   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     97112            77.00
65031   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     97140            72.00
65032   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     G0283            44.00
65033   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     97010            60.00
65034   Florida   Spine   0392610050101015   11/27/2018   Bill     1/21/2019     99211            77.00
65035   Florida   Spine   0392610050101015   11/27/2018   Bill     1/21/2019     97530            90.00
65036   Florida   Spine   0392610050101015   11/27/2018   Bill     1/21/2019     97112            77.00
65037   Florida   Spine   0392610050101015   11/27/2018   Bill     1/21/2019     97140            72.00
65038   Florida   Spine   0392610050101015   11/27/2018   Bill     1/21/2019     G0283            44.00
65039   Florida   Spine   0392610050101015   11/27/2018   Bill     1/21/2019     97010            60.00
65040   Florida   Spine   0392610050101015   11/27/2018   Bill     1/21/2019     97035            44.00
65041   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     99211            77.00
65042   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97530            90.00
65043   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97112            77.00
65044   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97140            72.00
65045   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     G0283            44.00
65046   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97010            60.00
65047   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97035            44.00
65048   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     A4556            22.00
65049   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     99211            77.00
65050   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97530            90.00
65051   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97112            77.00
65052   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97140            72.00
65053   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     G0283            44.00
65054   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97010            60.00
65055   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97035            44.00
65056   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     99211            77.00
65057   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97530            90.00
65058   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97112            77.00
65059   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97140            72.00
65060   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     G0283            44.00
65061   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97010            60.00
65062   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     99211            77.00
65063   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97530            90.00
65064   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97140            72.00
65065   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     G0283            44.00
65066   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97010            60.00
65067   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97035            44.00
65068   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97039            44.00
65069   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     99211            77.00
65070   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97530            90.00
65071   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97110            77.00
65072   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97112            77.00
65073   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1277 of
                                                  2767

65074   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     G0283             44.00
65075   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97010             60.00
65076   Florida   Spine   0470287970101071   10/29/2018   Bill     1/21/2019     99212            105.00
65077   Florida   Spine   0470287970101071   10/29/2018   Bill     1/21/2019     97530             90.00
65078   Florida   Spine   0470287970101071   10/29/2018   Bill     1/21/2019     97110             77.00
65079   Florida   Spine   0470287970101071   10/29/2018   Bill     1/21/2019     97140             72.00
65080   Florida   Spine   0470287970101071   10/29/2018   Bill     1/21/2019     G0283             44.00
65081   Florida   Spine   0470287970101071   10/29/2018   Bill     1/21/2019     97010             60.00
65082   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     98941             88.00
65083   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97530             90.00
65084   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97140             72.00
65085   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97012             55.00
65086   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97035             44.00
65087   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97010             60.00
65088   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     G0283             44.00
65089   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     98941             88.00
65090   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97110             77.00
65091   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97112             77.00
65092   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97012             55.00
65093   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97140             72.00
65094   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97010             60.00
65095   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     G0283             44.00
65096   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     99211             77.00
65097   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     97530             90.00
65098   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     97110             77.00
65099   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     97112             77.00
65100   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     97140             72.00
65101   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     97010             60.00
65102   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     G0283             44.00
65103   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     99203            275.00
65104   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97140             72.00
65105   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97035             44.00
65106   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97010             60.00
65107   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     G0283             44.00
65108   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     A4556             22.00
65109   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     99211             77.00
65110   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97530             90.00
65111   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97110             77.00
65112   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97140             72.00
65113   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97010             60.00
65114   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     G0283             44.00
65115   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     99211             77.00
65116   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97530             90.00
65117   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97012             55.00
65118   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97140             72.00
65119   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97010             60.00
65120   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     99211             77.00
65121   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97110             77.00
65122   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97112             77.00
65123   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97140             72.00
65124   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1278 of
                                                  2767

65125   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     G0283             44.00
65126   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     99211             77.00
65127   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     97110             77.00
65128   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     97112             77.00
65129   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     97140             72.00
65130   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     97012             55.00
65131   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     97010             60.00
65132   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     G0283             44.00
65133   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     99213            350.00
65134   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     99203            275.00
65135   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     97140             72.00
65136   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     G0283             44.00
65137   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     97010             60.00
65138   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     97035             44.00
65139   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     A4556             22.00
65140   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     98941             88.00
65141   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97530             90.00
65142   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97112             77.00
65143   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97140             72.00
65144   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     G0283             44.00
65145   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97010             60.00
65146   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97039             44.00
65147   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     99212            105.00
65148   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     97530             90.00
65149   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     97140             72.00
65150   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     97035             44.00
65151   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     97010             60.00
65152   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     G0283             44.00
65153   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     98941             88.00
65154   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     97530             90.00
65155   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     97140             72.00
65156   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     G0283             44.00
65157   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     97010             60.00
65158   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     97039             44.00
65159   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     99212            105.00
65160   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     99211             77.00
65161   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97530             90.00
65162   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97110             77.00
65163   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97140             72.00
65164   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     G0283             44.00
65165   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97010             60.00
65166   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97039             44.00
65167   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     98941             88.00
65168   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97530             90.00
65169   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97112             77.00
65170   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97140             72.00
65171   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     G0283             44.00
65172   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97010             60.00
65173   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97012             55.00
65174   Florida   Spine   0622783570101013   11/1/2018    Bill     1/21/2019     99213            193.00
65175   Florida   Spine   0622783570101013   11/1/2018    Bill     1/21/2019     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1279 of
                                                  2767

65176   Florida   Spine   0622783570101013   11/1/2018    Bill     1/21/2019     97112             77.00
65177   Florida   Spine   0622783570101013   11/1/2018    Bill     1/21/2019     97010             60.00
65178   Florida   Spine   0622783570101013   11/1/2018    Bill     1/21/2019     G0283             44.00
65179   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     99211             77.00
65180   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97530             90.00
65181   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97110             77.00
65182   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97140             72.00
65183   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97010             60.00
65184   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     G0283             44.00
65185   Florida   Spine   0425763400101028   8/22/2018    Bill     1/21/2019     99211             77.00
65186   Florida   Spine   0425763400101028   8/22/2018    Bill     1/21/2019     97110             77.00
65187   Florida   Spine   0425763400101028   8/22/2018    Bill     1/21/2019     97112             77.00
65188   Florida   Spine   0425763400101028   8/22/2018    Bill     1/21/2019     97140             72.00
65189   Florida   Spine   0425763400101028   8/22/2018    Bill     1/21/2019     97010             60.00
65190   Florida   Spine   0425763400101028   8/22/2018    Bill     1/21/2019     G0283             44.00
65191   Florida   Spine   0609769120101014   10/17/2018   Bill     1/21/2019     99211             77.00
65192   Florida   Spine   0609769120101014   10/17/2018   Bill     1/21/2019     97530             90.00
65193   Florida   Spine   0609769120101014   10/17/2018   Bill     1/21/2019     97110             77.00
65194   Florida   Spine   0609769120101014   10/17/2018   Bill     1/21/2019     97140             72.00
65195   Florida   Spine   0609769120101014   10/17/2018   Bill     1/21/2019     97010             60.00
65196   Florida   Spine   0609769120101014   10/17/2018   Bill     1/21/2019     G0283             44.00
65197   Florida   Spine   0336130210101028   7/11/2018    Bill     1/21/2019     99203            500.00
65198   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     99211             77.00
65199   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97530             90.00
65200   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97110             77.00
65201   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97112             77.00
65202   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97140             72.00
65203   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     G0283             44.00
65204   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97010             60.00
65205   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     99212            105.00
65206   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97530             90.00
65207   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97110             77.00
65208   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97112             77.00
65209   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97140             72.00
65210   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     G0283             44.00
65211   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97010             60.00
65212   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     99211             77.00
65213   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97530             90.00
65214   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97110             77.00
65215   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97140             72.00
65216   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     G0283             44.00
65217   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97010             60.00
65218   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97039             44.00
65219   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     99211             77.00
65220   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97530             90.00
65221   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97112             77.00
65222   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97140             72.00
65223   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     G0283             44.00
65224   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97010             60.00
65225   Florida   Spine   0272348460101102   7/13/2018    Bill     1/21/2019     99203            500.00
65226   Florida   Spine   0562742940101063   8/13/2018    Bill     1/21/2019     99213            350.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1280 of
                                                  2767

65227   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     99213              350.00
65228   Florida   Spine   0523361950101034   8/9/2018     Bill     1/21/2019     99213              350.00
65229   Florida   Spine   0523361950101034   8/9/2018     Bill     1/21/2019     J2001              105.00
65230   Florida   Spine   0523361950101034   8/9/2018     Bill     1/21/2019     J3301               35.00
65231   Florida   Spine   0523361950101034   8/9/2018     Bill     1/21/2019     A9579               35.00
65232   Florida   Spine   0523361950101034   8/9/2018     Bill     1/21/2019     62321            2,100.00
65233   Florida   Spine   0636298030101010   9/14/2018    Bill     1/21/2019     99213              350.00
65234   Florida   Spine   0636298030101010   9/14/2018    Bill     1/21/2019     62323            2,000.00
65235   Florida   Spine   0636298030101010   9/14/2018    Bill     1/21/2019     J2001              105.00
65236   Florida   Spine   0636298030101010   9/14/2018    Bill     1/21/2019     J1020               35.00
65237   Florida   Spine   0636298030101010   9/14/2018    Bill     1/21/2019     Q9965               25.00
65238   Florida   Spine   0367132570101152   8/27/2018    Bill     1/21/2019     99213              350.00
65239   Florida   Spine   0621493840101014   8/2/2018     Bill     1/21/2019     99213              350.00
65240   Florida   Spine   0621493840101014   8/2/2018     Bill     1/21/2019     62323            2,000.00
65241   Florida   Spine   0621493840101014   8/2/2018     Bill     1/21/2019     J2001              105.00
65242   Florida   Spine   0621493840101014   8/2/2018     Bill     1/21/2019     J0702               35.00
65243   Florida   Spine   0621493840101014   8/2/2018     Bill     1/21/2019     J3490               25.00
65244   Florida   Spine   0621493840101014   8/2/2018     Bill     1/21/2019     Q9965               25.00
65245   Florida   Spine   0394142960101081   11/13/2018   Bill     1/21/2019     99203              500.00
65246   Florida   Spine   0401480490101127   6/22/2018    Bill     1/21/2019     99213              350.00
65247   Florida   Spine   0412249030101047   9/24/2018    Bill     1/21/2019     99203              500.00
65248   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     99211               77.00
65249   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97530               90.00
65250   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97110               77.00
65251   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97112               77.00
65252   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97140               72.00
65253   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97010               60.00
65254   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     G0283               44.00
65255   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     99211               77.00
65256   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     97530               90.00
65257   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     97110               77.00
65258   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     97112               77.00
65259   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     97140               72.00
65260   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     97010               60.00
65261   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     G0283               44.00
65262   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     99211               77.00
65263   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     97530               90.00
65264   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     97112               77.00
65265   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     97140               72.00
65266   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     97035               44.00
65267   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     97010               60.00
65268   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     99211               77.00
65269   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97530               90.00
65270   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97112               77.00
65271   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97140               72.00
65272   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97010               60.00
65273   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     99211               77.00
65274   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     97530               90.00
65275   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     97112               77.00
65276   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     97140               72.00
65277   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     97035               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1281 of
                                                  2767

65278   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     97010            60.00
65279   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     G0283            44.00
65280   Florida   Spine   0547354780101011   9/15/2018    Bill     1/21/2019     99211            77.00
65281   Florida   Spine   0547354780101011   9/15/2018    Bill     1/21/2019     97530            90.00
65282   Florida   Spine   0547354780101011   9/15/2018    Bill     1/21/2019     97140            72.00
65283   Florida   Spine   0547354780101011   9/15/2018    Bill     1/21/2019     97010            60.00
65284   Florida   Spine   0547354780101011   9/15/2018    Bill     1/21/2019     G0283            44.00
65285   Florida   Spine   0362012910101077   10/25/2018   Bill     1/21/2019     99211            77.00
65286   Florida   Spine   0362012910101077   10/25/2018   Bill     1/21/2019     97530            90.00
65287   Florida   Spine   0362012910101077   10/25/2018   Bill     1/21/2019     97112            77.00
65288   Florida   Spine   0362012910101077   10/25/2018   Bill     1/21/2019     97140            72.00
65289   Florida   Spine   0362012910101077   10/25/2018   Bill     1/21/2019     97010            60.00
65290   Florida   Spine   0362012910101077   10/25/2018   Bill     1/21/2019     G0283            44.00
65291   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     99211            77.00
65292   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97530            90.00
65293   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97112            77.00
65294   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97140            72.00
65295   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     G0283            44.00
65296   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97010            60.00
65297   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97035            44.00
65298   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     99211            77.00
65299   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     97530            90.00
65300   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     97110            77.00
65301   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     97140            72.00
65302   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     97010            60.00
65303   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     G0283            44.00
65304   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     99211            77.00
65305   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97530            90.00
65306   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97112            77.00
65307   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97140            72.00
65308   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     G0283            44.00
65309   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97010            60.00
65310   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97035            44.00
65311   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     98940            72.00
65312   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     97530            90.00
65313   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     97112            77.00
65314   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     97140            72.00
65315   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     G0283            44.00
65316   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     97010            60.00
65317   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     97039            44.00
65318   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     99211            77.00
65319   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97530            90.00
65320   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97110            77.00
65321   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97140            72.00
65322   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     G0283            44.00
65323   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97010            60.00
65324   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97039            44.00
65325   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     99211            77.00
65326   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97530            90.00
65327   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97110            77.00
65328   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1282 of
                                                  2767

65329   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     G0283            44.00
65330   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97010            60.00
65331   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97039            44.00
65332   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     99211            77.00
65333   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97530            90.00
65334   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97112            77.00
65335   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97140            72.00
65336   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     G0283            44.00
65337   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97010            60.00
65338   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97035            44.00
65339   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     A4556            22.00
65340   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     99211            77.00
65341   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97530            90.00
65342   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97112            77.00
65343   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97140            72.00
65344   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     G0283            44.00
65345   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97010            60.00
65346   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97035            44.00
65347   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     A4556            22.00
65348   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     98943            72.00
65349   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     97530            90.00
65350   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     97140            72.00
65351   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     G0283            44.00
65352   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     97010            60.00
65353   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     97039            44.00
65354   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     98940            72.00
65355   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     99211            77.00
65356   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97530            90.00
65357   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97112            77.00
65358   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97140            72.00
65359   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     G0283            44.00
65360   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97010            60.00
65361   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97035            44.00
65362   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     A4556            22.00
65363   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     98941            88.00
65364   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97530            90.00
65365   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97112            77.00
65366   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97140            72.00
65367   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     G0283            44.00
65368   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97010            60.00
65369   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97039            44.00
65370   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     99211            77.00
65371   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97530            90.00
65372   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97112            77.00
65373   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97140            72.00
65374   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     G0283            44.00
65375   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97010            60.00
65376   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97035            44.00
65377   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     99211            77.00
65378   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     97140            72.00
65379   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1283 of
                                                  2767

65380   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     97010             60.00
65381   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     97035             44.00
65382   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     97039             44.00
65383   Florida   Spine   0542808700101026   10/14/2018   Bill     1/21/2019     99211             77.00
65384   Florida   Spine   0542808700101026   10/14/2018   Bill     1/21/2019     97530             90.00
65385   Florida   Spine   0542808700101026   10/14/2018   Bill     1/21/2019     97110             77.00
65386   Florida   Spine   0542808700101026   10/14/2018   Bill     1/21/2019     97112             77.00
65387   Florida   Spine   0542808700101026   10/14/2018   Bill     1/21/2019     97140             72.00
65388   Florida   Spine   0542808700101026   10/14/2018   Bill     1/21/2019     G0283             44.00
65389   Florida   Spine   0542808700101026   10/14/2018   Bill     1/21/2019     97010             60.00
65390   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     G0283             44.00
65391   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     99203            500.00
65392   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     99203            500.00
65393   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     98941             88.00
65394   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97530             90.00
65395   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97112             77.00
65396   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97140             72.00
65397   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     G0283             44.00
65398   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97010             60.00
65399   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97039             44.00
65400   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97012             55.00
65401   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     98941             88.00
65402   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97530             90.00
65403   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97012             55.00
65404   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97140             72.00
65405   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97035             44.00
65406   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97010             60.00
65407   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     G0283             44.00
65408   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     98943             72.00
65409   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97530             90.00
65410   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97140             72.00
65411   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     G0283             44.00
65412   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97010             60.00
65413   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97039             44.00
65414   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     97012             55.00
65415   Florida   Spine   0361910870101048   12/3/2018    Bill     1/21/2019     98941             88.00
65416   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     99211             77.00
65417   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97530             90.00
65418   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97110             77.00
65419   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97140             72.00
65420   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97035             44.00
65421   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97010             60.00
65422   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     G0283             44.00
65423   Florida   Spine   0030424780101362   12/20/2018   Bill     1/21/2019     99211             77.00
65424   Florida   Spine   0030424780101362   12/20/2018   Bill     1/21/2019     97530             90.00
65425   Florida   Spine   0030424780101362   12/20/2018   Bill     1/21/2019     97110             77.00
65426   Florida   Spine   0030424780101362   12/20/2018   Bill     1/21/2019     97140             72.00
65427   Florida   Spine   0030424780101362   12/20/2018   Bill     1/21/2019     G0283             44.00
65428   Florida   Spine   0030424780101362   12/20/2018   Bill     1/21/2019     97010             60.00
65429   Florida   Spine   0030424780101362   12/20/2018   Bill     1/21/2019     97039             44.00
65430   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     98941             88.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1284 of
                                                  2767

65431   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     97530             90.00
65432   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     97112             77.00
65433   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     97140             72.00
65434   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     G0283             44.00
65435   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     97010             60.00
65436   Florida   Spine   0272974140101046   11/9/2018    Bill     1/21/2019     97039             44.00
65437   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97110             77.00
65438   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97112             77.00
65439   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97140             72.00
65440   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97010             60.00
65441   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     G0283             44.00
65442   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     97530             90.00
65443   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     97110             77.00
65444   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     97140             72.00
65445   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     97010             60.00
65446   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     G0283             44.00
65447   Florida   Spine   0338463930101095   9/6/2018     Bill     1/21/2019     99213            193.00
65448   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     99211             77.00
65449   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97530             90.00
65450   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97110             77.00
65451   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97112             77.00
65452   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97140             72.00
65453   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     G0283             44.00
65454   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97010             60.00
65455   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     99211             77.00
65456   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97530             90.00
65457   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97110             77.00
65458   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97140             72.00
65459   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97010             60.00
65460   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     G0283             44.00
65461   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     99211             77.00
65462   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     97530             90.00
65463   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     97140             72.00
65464   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     G0283             44.00
65465   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     97010             60.00
65466   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     97035             44.00
65467   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     99211             77.00
65468   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97530             90.00
65469   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97110             77.00
65470   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97112             77.00
65471   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97140             72.00
65472   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     G0283             44.00
65473   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97010             60.00
65474   Florida   Spine   0348635990101051   11/25/2018   Bill     1/21/2019     99203            500.00
65475   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     99203            500.00
65476   Florida   Spine   0399892390101037   9/25/2018    Bill     1/21/2019     98941             88.00
65477   Florida   Spine   0399892390101037   9/25/2018    Bill     1/21/2019     97530             90.00
65478   Florida   Spine   0399892390101037   9/25/2018    Bill     1/21/2019     97012             55.00
65479   Florida   Spine   0399892390101037   9/25/2018    Bill     1/21/2019     97140             72.00
65480   Florida   Spine   0399892390101037   9/25/2018    Bill     1/21/2019     97035             44.00
65481   Florida   Spine   0399892390101037   9/25/2018    Bill     1/21/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1285 of
                                                  2767

65482   Florida   Spine   0399892390101037   9/25/2018    Bill     1/21/2019     G0283             44.00
65483   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     99211             77.00
65484   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     97110             77.00
65485   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     97112             77.00
65486   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     97140             72.00
65487   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     97010             60.00
65488   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     G0283             44.00
65489   Florida   Spine   0157209730101183   5/1/2017     Bill     1/21/2019     99212            105.00
65490   Florida   Spine   0157209730101183   5/1/2017     Bill     1/21/2019     97530             90.00
65491   Florida   Spine   0157209730101183   5/1/2017     Bill     1/21/2019     97140             72.00
65492   Florida   Spine   0157209730101183   5/1/2017     Bill     1/21/2019     97035             44.00
65493   Florida   Spine   0157209730101183   5/1/2017     Bill     1/21/2019     97010             60.00
65494   Florida   Spine   0157209730101183   5/1/2017     Bill     1/21/2019     G0283             44.00
65495   Florida   Spine   0569529050101030   12/4/2018    Bill     1/21/2019     99212            105.00
65496   Florida   Spine   0569529050101030   12/4/2018    Bill     1/21/2019     97530             90.00
65497   Florida   Spine   0569529050101030   12/4/2018    Bill     1/21/2019     97110             77.00
65498   Florida   Spine   0569529050101030   12/4/2018    Bill     1/21/2019     97140             72.00
65499   Florida   Spine   0569529050101030   12/4/2018    Bill     1/21/2019     97010             60.00
65500   Florida   Spine   0569529050101030   12/4/2018    Bill     1/21/2019     G0283             44.00
65501   Florida   Spine   0629799360101032   9/7/2018     Bill     1/21/2019     99211             77.00
65502   Florida   Spine   0629799360101032   9/7/2018     Bill     1/21/2019     97110             77.00
65503   Florida   Spine   0629799360101032   9/7/2018     Bill     1/21/2019     97112             77.00
65504   Florida   Spine   0629799360101032   9/7/2018     Bill     1/21/2019     97140             72.00
65505   Florida   Spine   0629799360101032   9/7/2018     Bill     1/21/2019     97010             60.00
65506   Florida   Spine   0629799360101032   9/7/2018     Bill     1/21/2019     G0283             44.00
65507   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     99211             77.00
65508   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97530             90.00
65509   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97110             77.00
65510   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97140             72.00
65511   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97012             55.00
65512   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97010             60.00
65513   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     G0283             44.00
65514   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     99211             77.00
65515   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97530             90.00
65516   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97112             77.00
65517   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97140             72.00
65518   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     G0283             44.00
65519   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97010             60.00
65520   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97035             44.00
65521   Florida   Spine   0601378260101020   11/28/2018   Bill     1/21/2019     99213            350.00
65522   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     99211             77.00
65523   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     97530             90.00
65524   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     97112             77.00
65525   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     97140             72.00
65526   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     G0283             44.00
65527   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     97010             60.00
65528   Florida   Spine   0313997990101114   11/29/2018   Bill     1/21/2019     99211             77.00
65529   Florida   Spine   0313997990101114   11/29/2018   Bill     1/21/2019     97530             90.00
65530   Florida   Spine   0313997990101114   11/29/2018   Bill     1/21/2019     97140             72.00
65531   Florida   Spine   0313997990101114   11/29/2018   Bill     1/21/2019     G0283             44.00
65532   Florida   Spine   0313997990101114   11/29/2018   Bill     1/21/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1286 of
                                                  2767

65533   Florida   Spine   0313997990101114   11/29/2018   Bill     1/21/2019     97035            44.00
65534   Florida   Spine   0313997990101114   11/29/2018   Bill     1/21/2019     97039            44.00
65535   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     99211            77.00
65536   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     97530            90.00
65537   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     97112            77.00
65538   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     97140            72.00
65539   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     G0283            44.00
65540   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     97010            60.00
65541   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     97035            44.00
65542   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     99211            77.00
65543   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97530            90.00
65544   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97112            77.00
65545   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97140            72.00
65546   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     G0283            44.00
65547   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97010            60.00
65548   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97035            44.00
65549   Florida   Spine   0589922030101020   11/8/2018    Bill     1/21/2019     99211            77.00
65550   Florida   Spine   0589922030101020   11/8/2018    Bill     1/21/2019     97530            90.00
65551   Florida   Spine   0589922030101020   11/8/2018    Bill     1/21/2019     97110            77.00
65552   Florida   Spine   0589922030101020   11/8/2018    Bill     1/21/2019     97140            72.00
65553   Florida   Spine   0589922030101020   11/8/2018    Bill     1/21/2019     G0283            44.00
65554   Florida   Spine   0589922030101020   11/8/2018    Bill     1/21/2019     97010            60.00
65555   Florida   Spine   0554889790101022   8/22/2018    Bill     1/21/2019     99211            77.00
65556   Florida   Spine   0554889790101022   8/22/2018    Bill     1/21/2019     97530            90.00
65557   Florida   Spine   0554889790101022   8/22/2018    Bill     1/21/2019     97112            77.00
65558   Florida   Spine   0554889790101022   8/22/2018    Bill     1/21/2019     97140            72.00
65559   Florida   Spine   0554889790101022   8/22/2018    Bill     1/21/2019     G0283            44.00
65560   Florida   Spine   0554889790101022   8/22/2018    Bill     1/21/2019     97010            60.00
65561   Florida   Spine   0619444340101024   8/9/2018     Bill     1/21/2019     99211            77.00
65562   Florida   Spine   0619444340101024   8/9/2018     Bill     1/21/2019     97110            77.00
65563   Florida   Spine   0619444340101024   8/9/2018     Bill     1/21/2019     97112            77.00
65564   Florida   Spine   0619444340101024   8/9/2018     Bill     1/21/2019     97140            72.00
65565   Florida   Spine   0619444340101024   8/9/2018     Bill     1/21/2019     G0283            44.00
65566   Florida   Spine   0619444340101024   8/9/2018     Bill     1/21/2019     97010            60.00
65567   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     99211            77.00
65568   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97530            90.00
65569   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97112            77.00
65570   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97140            72.00
65571   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     G0283            44.00
65572   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97010            60.00
65573   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97035            44.00
65574   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     99211            77.00
65575   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97530            90.00
65576   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97112            77.00
65577   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97140            72.00
65578   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     G0283            44.00
65579   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97010            60.00
65580   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97035            44.00
65581   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     99211            77.00
65582   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97530            90.00
65583   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1287 of
                                                  2767

65584   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97140            72.00
65585   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     G0283            44.00
65586   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97010            60.00
65587   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97039            44.00
65588   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     99211            77.00
65589   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97530            90.00
65590   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97112            77.00
65591   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97140            72.00
65592   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     G0283            44.00
65593   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97010            60.00
65594   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     99211            77.00
65595   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97530            90.00
65596   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97140            72.00
65597   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     G0283            44.00
65598   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97010            60.00
65599   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97035            44.00
65600   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97039            44.00
65601   Florida   Spine   0087644080101323   8/1/2018     Bill     1/21/2019     99211            77.00
65602   Florida   Spine   0087644080101323   8/1/2018     Bill     1/21/2019     97110            77.00
65603   Florida   Spine   0087644080101323   8/1/2018     Bill     1/21/2019     97112            77.00
65604   Florida   Spine   0087644080101323   8/1/2018     Bill     1/21/2019     97140            72.00
65605   Florida   Spine   0087644080101323   8/1/2018     Bill     1/21/2019     G0283            44.00
65606   Florida   Spine   0087644080101323   8/1/2018     Bill     1/21/2019     97010            60.00
65607   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     99211            77.00
65608   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97530            90.00
65609   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97110            77.00
65610   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97140            72.00
65611   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     G0283            44.00
65612   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97010            60.00
65613   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97039            44.00
65614   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     99211            77.00
65615   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97530            90.00
65616   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97110            77.00
65617   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97140            72.00
65618   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     G0283            44.00
65619   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97010            60.00
65620   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97012            55.00
65621   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     99211            77.00
65622   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97530            90.00
65623   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97110            77.00
65624   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97112            77.00
65625   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97140            72.00
65626   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     G0283            44.00
65627   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97010            60.00
65628   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     99211            77.00
65629   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97530            90.00
65630   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97110            77.00
65631   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97140            72.00
65632   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     G0283            44.00
65633   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97010            60.00
65634   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97039            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1288 of
                                                  2767

65635   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     99211               77.00
65636   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97530               90.00
65637   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97110               77.00
65638   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97140               72.00
65639   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     G0283               44.00
65640   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97010               60.00
65641   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97012               55.00
65642   Florida   Spine   0236781480101105   11/1/2018    Bill     1/21/2019     99203              500.00
65643   Florida   Spine   0449491910101039   7/2/2018     Bill     1/21/2019     99213              350.00
65644   Florida   Spine   0449491910101039   7/2/2018     Bill     1/21/2019     62321            2,100.00
65645   Florida   Spine   0449491910101039   7/2/2018     Bill     1/21/2019     J2001              140.00
65646   Florida   Spine   0449491910101039   7/2/2018     Bill     1/21/2019     J1020               35.00
65647   Florida   Spine   0449491910101039   7/2/2018     Bill     1/21/2019     Q9965               25.00
65648   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     72141            1,950.00
65649   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     72148            1,950.00
65650   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     72141            1,950.00
65651   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     72148            1,950.00
65652   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     72141            1,950.00
65653   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     72148            1,950.00
65654   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     99203              275.00
65655   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97140               72.00
65656   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97035               44.00
65657   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97010               60.00
65658   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     G0283               44.00
65659   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     A4556               22.00
65660   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     99211               77.00
65661   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97530               90.00
65662   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97112               77.00
65663   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97140               72.00
65664   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97035               44.00
65665   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97010               60.00
65666   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     G0283               44.00
65667   Florida   Spine   0602859260101010   10/3/2018    Bill     1/21/2019     99211               77.00
65668   Florida   Spine   0602859260101010   10/3/2018    Bill     1/21/2019     97530               90.00
65669   Florida   Spine   0602859260101010   10/3/2018    Bill     1/21/2019     97112               77.00
65670   Florida   Spine   0602859260101010   10/3/2018    Bill     1/21/2019     97140               72.00
65671   Florida   Spine   0602859260101010   10/3/2018    Bill     1/21/2019     97010               60.00
65672   Florida   Spine   0602859260101010   10/3/2018    Bill     1/21/2019     G0283               44.00
65673   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     99211               77.00
65674   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     97530               90.00
65675   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     97112               77.00
65676   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     97140               72.00
65677   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     97035               44.00
65678   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     97010               60.00
65679   Florida   Spine   0615960690101011   12/3/2018    Bill     1/21/2019     G0283               44.00
65680   Florida   Spine   0476372090101047   9/18/2018    Bill     1/21/2019     99211               77.00
65681   Florida   Spine   0476372090101047   9/18/2018    Bill     1/21/2019     97530               90.00
65682   Florida   Spine   0476372090101047   9/18/2018    Bill     1/21/2019     97110               77.00
65683   Florida   Spine   0476372090101047   9/18/2018    Bill     1/21/2019     97140               72.00
65684   Florida   Spine   0476372090101047   9/18/2018    Bill     1/21/2019     97010               60.00
65685   Florida   Spine   0476372090101047   9/18/2018    Bill     1/21/2019     G0283               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1289 of
                                                  2767

65686   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     98943             72.00
65687   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     98940             72.00
65688   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     G0283             44.00
65689   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     97010             60.00
65690   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     97039             44.00
65691   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     99211             77.00
65692   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97530             90.00
65693   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97110             77.00
65694   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97140             72.00
65695   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     G0283             44.00
65696   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97010             60.00
65697   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97039             44.00
65698   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     99211             77.00
65699   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97530             90.00
65700   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97110             77.00
65701   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97112             77.00
65702   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97140             72.00
65703   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     G0283             44.00
65704   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97010             60.00
65705   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     99211             77.00
65706   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     97530             90.00
65707   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     97110             77.00
65708   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     97140             72.00
65709   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     G0283             44.00
65710   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     97010             60.00
65711   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     99213            350.00
65712   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     98941             88.00
65713   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97530             90.00
65714   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97112             77.00
65715   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97140             72.00
65716   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     G0283             44.00
65717   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97010             60.00
65718   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97039             44.00
65719   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     99211             77.00
65720   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     97140             72.00
65721   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     G0283             44.00
65722   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     97010             60.00
65723   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     97035             44.00
65724   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     97039             44.00
65725   Florida   Spine   0145431430101108   11/29/2018   Bill     1/21/2019     99203            500.00
65726   Florida   Spine   0586247710101030   10/2/2018    Bill     1/21/2019     99211             77.00
65727   Florida   Spine   0586247710101030   10/2/2018    Bill     1/21/2019     97530             90.00
65728   Florida   Spine   0586247710101030   10/2/2018    Bill     1/21/2019     97110             77.00
65729   Florida   Spine   0586247710101030   10/2/2018    Bill     1/21/2019     97140             72.00
65730   Florida   Spine   0586247710101030   10/2/2018    Bill     1/21/2019     97010             60.00
65731   Florida   Spine   0586247710101030   10/2/2018    Bill     1/21/2019     G0283             44.00
65732   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     99211             77.00
65733   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97530             90.00
65734   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97112             77.00
65735   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97140             72.00
65736   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1290 of
                                                  2767

65737   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97010             60.00
65738   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97035             44.00
65739   Florida   Spine   0303408330101022   11/29/2018   Bill     1/21/2019     99211             77.00
65740   Florida   Spine   0303408330101022   11/29/2018   Bill     1/21/2019     97530             90.00
65741   Florida   Spine   0303408330101022   11/29/2018   Bill     1/21/2019     97112             77.00
65742   Florida   Spine   0303408330101022   11/29/2018   Bill     1/21/2019     97140             72.00
65743   Florida   Spine   0303408330101022   11/29/2018   Bill     1/21/2019     G0283             44.00
65744   Florida   Spine   0303408330101022   11/29/2018   Bill     1/21/2019     97010             60.00
65745   Florida   Spine   0573956540101045   6/9/2018     Bill     1/21/2019     99203            500.00
65746   Florida   Spine   0588165310101028   9/14/2018    Bill     1/21/2019     99203            500.00
65747   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     99211             77.00
65748   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97530             90.00
65749   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97140             72.00
65750   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97010             60.00
65751   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     99211             77.00
65752   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97140             72.00
65753   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     G0283             44.00
65754   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97010             60.00
65755   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97035             44.00
65756   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     99211             77.00
65757   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97530             90.00
65758   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97110             77.00
65759   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97112             77.00
65760   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97140             72.00
65761   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     G0283             44.00
65762   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97010             60.00
65763   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     99211             77.00
65764   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97530             90.00
65765   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97112             77.00
65766   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97140             72.00
65767   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     G0283             44.00
65768   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97010             60.00
65769   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97035             44.00
65770   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     99211             77.00
65771   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97530             90.00
65772   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97140             72.00
65773   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     G0283             44.00
65774   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97010             60.00
65775   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97035             44.00
65776   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97039             44.00
65777   Florida   Spine   0578487350101037   7/2/2018     Bill     1/21/2019     99211             77.00
65778   Florida   Spine   0578487350101037   7/2/2018     Bill     1/21/2019     97110             77.00
65779   Florida   Spine   0578487350101037   7/2/2018     Bill     1/21/2019     97112             77.00
65780   Florida   Spine   0578487350101037   7/2/2018     Bill     1/21/2019     97140             72.00
65781   Florida   Spine   0578487350101037   7/2/2018     Bill     1/21/2019     G0283             44.00
65782   Florida   Spine   0578487350101037   7/2/2018     Bill     1/21/2019     97010             60.00
65783   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     99211             77.00
65784   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97530             90.00
65785   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97112             77.00
65786   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97140             72.00
65787   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1291 of
                                                  2767

65788   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97010             60.00
65789   Florida   Spine   0182226700101067   9/14/2018    Bill     1/21/2019     99211             77.00
65790   Florida   Spine   0182226700101067   9/14/2018    Bill     1/21/2019     97530             90.00
65791   Florida   Spine   0182226700101067   9/14/2018    Bill     1/21/2019     97112             77.00
65792   Florida   Spine   0182226700101067   9/14/2018    Bill     1/21/2019     97140             72.00
65793   Florida   Spine   0182226700101067   9/14/2018    Bill     1/21/2019     G0283             44.00
65794   Florida   Spine   0182226700101067   9/14/2018    Bill     1/21/2019     97010             60.00
65795   Florida   Spine   0280010560101099   11/3/2018    Bill     1/21/2019     99211             77.00
65796   Florida   Spine   0280010560101099   11/3/2018    Bill     1/21/2019     97530             90.00
65797   Florida   Spine   0280010560101099   11/3/2018    Bill     1/21/2019     97112             77.00
65798   Florida   Spine   0280010560101099   11/3/2018    Bill     1/21/2019     97140             72.00
65799   Florida   Spine   0280010560101099   11/3/2018    Bill     1/21/2019     G0283             44.00
65800   Florida   Spine   0280010560101099   11/3/2018    Bill     1/21/2019     97010             60.00
65801   Florida   Spine   0617742500101045   10/16/2018   Bill     1/21/2019     99211             77.00
65802   Florida   Spine   0617742500101045   10/16/2018   Bill     1/21/2019     G0283             44.00
65803   Florida   Spine   0617742500101045   10/16/2018   Bill     1/21/2019     97010             60.00
65804   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     99211             77.00
65805   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97530             90.00
65806   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97110             77.00
65807   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97112             77.00
65808   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97140             72.00
65809   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     G0283             44.00
65810   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97010             60.00
65811   Florida   Spine   0463040140101029   9/29/2018    Bill     1/21/2019     99211             77.00
65812   Florida   Spine   0463040140101029   9/29/2018    Bill     1/21/2019     97530             90.00
65813   Florida   Spine   0463040140101029   9/29/2018    Bill     1/21/2019     97110             77.00
65814   Florida   Spine   0463040140101029   9/29/2018    Bill     1/21/2019     97112             77.00
65815   Florida   Spine   0463040140101029   9/29/2018    Bill     1/21/2019     97140             72.00
65816   Florida   Spine   0463040140101029   9/29/2018    Bill     1/21/2019     G0283             44.00
65817   Florida   Spine   0463040140101029   9/29/2018    Bill     1/21/2019     97010             60.00
65818   Florida   Spine   0176564850101091   10/4/2018    Bill     1/21/2019     99204            700.00
65819   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     99211             77.00
65820   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97530             90.00
65821   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97112             77.00
65822   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97140             72.00
65823   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     G0283             44.00
65824   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97010             60.00
65825   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97035             44.00
65826   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     99211             77.00
65827   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97530             90.00
65828   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97110             77.00
65829   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97112             77.00
65830   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97140             72.00
65831   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     G0283             44.00
65832   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97010             60.00
65833   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     99211             77.00
65834   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97530             90.00
65835   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97110             77.00
65836   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97112             77.00
65837   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97140             72.00
65838   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1292 of
                                                  2767

65839   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97010            60.00
65840   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     99211            77.00
65841   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     97530            90.00
65842   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     97110            77.00
65843   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     97112            77.00
65844   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     97140            72.00
65845   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     97010            60.00
65846   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     99211            77.00
65847   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97530            90.00
65848   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97110            77.00
65849   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97112            77.00
65850   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97140            72.00
65851   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     G0283            44.00
65852   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97010            60.00
65853   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     99211            77.00
65854   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     97530            90.00
65855   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     97112            77.00
65856   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     97140            72.00
65857   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     G0283            44.00
65858   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     97010            60.00
65859   Florida   Spine   0173816880101076   12/23/2018   Bill     1/21/2019     97035            44.00
65860   Florida   Spine   0440635430101064   11/8/2018    Bill     1/21/2019     99211            77.00
65861   Florida   Spine   0440635430101064   11/8/2018    Bill     1/21/2019     97530            90.00
65862   Florida   Spine   0440635430101064   11/8/2018    Bill     1/21/2019     97110            77.00
65863   Florida   Spine   0440635430101064   11/8/2018    Bill     1/21/2019     97140            72.00
65864   Florida   Spine   0440635430101064   11/8/2018    Bill     1/21/2019     G0283            44.00
65865   Florida   Spine   0440635430101064   11/8/2018    Bill     1/21/2019     97010            60.00
65866   Florida   Spine   0440635430101064   11/8/2018    Bill     1/21/2019     97039            44.00
65867   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     99211            77.00
65868   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97530            90.00
65869   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97110            77.00
65870   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97112            77.00
65871   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97140            72.00
65872   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     G0283            44.00
65873   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97010            60.00
65874   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     99211            77.00
65875   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     97530            90.00
65876   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     97112            77.00
65877   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     97140            72.00
65878   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     G0283            44.00
65879   Florida   Spine   0113846780101192   11/14/2018   Bill     1/21/2019     97010            60.00
65880   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     99211            77.00
65881   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     97110            77.00
65882   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     97112            77.00
65883   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     97140            72.00
65884   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     G0283            44.00
65885   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     97010            60.00
65886   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     99211            77.00
65887   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97530            90.00
65888   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97112            77.00
65889   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1293 of
                                                  2767

65890   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97010             60.00
65891   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97035             44.00
65892   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     G0283             44.00
65893   Florida   Spine   0584479550101018   1/2/2019     Bill     1/21/2019     99203            275.00
65894   Florida   Spine   0584479550101018   1/2/2019     Bill     1/21/2019     97140             72.00
65895   Florida   Spine   0584479550101018   1/2/2019     Bill     1/21/2019     97035             44.00
65896   Florida   Spine   0584479550101018   1/2/2019     Bill     1/21/2019     97010             60.00
65897   Florida   Spine   0584479550101018   1/2/2019     Bill     1/21/2019     A4556             22.00
65898   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     99211             77.00
65899   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97110             77.00
65900   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97112             77.00
65901   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97140             72.00
65902   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97010             60.00
65903   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     G0283             44.00
65904   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     99211             77.00
65905   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97530             90.00
65906   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97110             77.00
65907   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97140             72.00
65908   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97035             44.00
65909   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97010             60.00
65910   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     G0283             44.00
65911   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     99211             77.00
65912   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     97530             90.00
65913   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     97140             72.00
65914   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     97035             44.00
65915   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     97010             60.00
65916   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     G0283             44.00
65917   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     99211             77.00
65918   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97530             90.00
65919   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97110             77.00
65920   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97112             77.00
65921   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97140             72.00
65922   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97010             60.00
65923   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     G0283             44.00
65924   Florida   Spine   0602859260101010   10/3/2018    Bill     1/21/2019     99211             77.00
65925   Florida   Spine   0602859260101010   10/3/2018    Bill     1/21/2019     97530             90.00
65926   Florida   Spine   0602859260101010   10/3/2018    Bill     1/21/2019     97112             77.00
65927   Florida   Spine   0602859260101010   10/3/2018    Bill     1/21/2019     97140             72.00
65928   Florida   Spine   0602859260101010   10/3/2018    Bill     1/21/2019     97010             60.00
65929   Florida   Spine   0602859260101010   10/3/2018    Bill     1/21/2019     G0283             44.00
65930   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     99211             77.00
65931   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97530             90.00
65932   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97110             77.00
65933   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97112             77.00
65934   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97140             72.00
65935   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97010             60.00
65936   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     G0283             44.00
65937   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     98941             88.00
65938   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97110             77.00
65939   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97112             77.00
65940   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1294 of
                                                  2767

65941   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97012            55.00
65942   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97010            60.00
65943   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     G0283            44.00
65944   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     99211            77.00
65945   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     97530            90.00
65946   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     97110            77.00
65947   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     97140            72.00
65948   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     97010            60.00
65949   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     G0283            44.00
65950   Florida   Spine   0569529050101030   12/4/2018    Bill     1/21/2019     99211            77.00
65951   Florida   Spine   0569529050101030   12/4/2018    Bill     1/21/2019     97530            90.00
65952   Florida   Spine   0569529050101030   12/4/2018    Bill     1/21/2019     97110            77.00
65953   Florida   Spine   0569529050101030   12/4/2018    Bill     1/21/2019     97140            72.00
65954   Florida   Spine   0569529050101030   12/4/2018    Bill     1/21/2019     97010            60.00
65955   Florida   Spine   0569529050101030   12/4/2018    Bill     1/21/2019     G0283            44.00
65956   Florida   Spine   0239139620101062   11/15/2018   Bill     1/21/2019     99211            77.00
65957   Florida   Spine   0239139620101062   11/15/2018   Bill     1/21/2019     97110            77.00
65958   Florida   Spine   0239139620101062   11/15/2018   Bill     1/21/2019     97112            77.00
65959   Florida   Spine   0239139620101062   11/15/2018   Bill     1/21/2019     97140            72.00
65960   Florida   Spine   0239139620101062   11/15/2018   Bill     1/21/2019     97010            60.00
65961   Florida   Spine   0239139620101062   11/15/2018   Bill     1/21/2019     G0283            44.00
65962   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     99211            77.00
65963   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97530            90.00
65964   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97110            77.00
65965   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97012            55.00
65966   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97140            72.00
65967   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97010            60.00
65968   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     G0283            44.00
65969   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     99211            77.00
65970   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     97530            90.00
65971   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     97112            77.00
65972   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     97140            72.00
65973   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     97035            44.00
65974   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     97010            60.00
65975   Florida   Spine   0352987180101075   12/11/2018   Bill     1/21/2019     G0283            44.00
65976   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     99211            77.00
65977   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     97530            90.00
65978   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     97110            77.00
65979   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     97140            72.00
65980   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     97010            60.00
65981   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     G0283            44.00
65982   Florida   Spine   0547354780101011   9/15/2018    Bill     1/21/2019     99211            77.00
65983   Florida   Spine   0547354780101011   9/15/2018    Bill     1/21/2019     97530            90.00
65984   Florida   Spine   0547354780101011   9/15/2018    Bill     1/21/2019     97112            77.00
65985   Florida   Spine   0547354780101011   9/15/2018    Bill     1/21/2019     97140            72.00
65986   Florida   Spine   0547354780101011   9/15/2018    Bill     1/21/2019     97010            60.00
65987   Florida   Spine   0547354780101011   9/15/2018    Bill     1/21/2019     G0283            44.00
65988   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     99211            77.00
65989   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97530            90.00
65990   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97110            77.00
65991   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1295 of
                                                  2767

65992   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97010             60.00
65993   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     G0283             44.00
65994   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     99211             77.00
65995   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97530             90.00
65996   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97110             77.00
65997   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97012             55.00
65998   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97140             72.00
65999   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97010             60.00
66000   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     99204            700.00
66001   Florida   Spine   0422913280101027   10/23/2018   Bill     1/21/2019     99204            700.00
66002   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     99211             77.00
66003   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97530             90.00
66004   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97112             77.00
66005   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97140             72.00
66006   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     G0283             44.00
66007   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97010             60.00
66008   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97035             44.00
66009   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     98940             72.00
66010   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     99212            105.00
66011   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     97110             77.00
66012   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     97112             77.00
66013   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     97140             72.00
66014   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     G0283             44.00
66015   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     97010             60.00
66016   Florida   Spine   0566006840101037   11/20/2018   Bill     1/21/2019     97039             44.00
66017   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     99211             77.00
66018   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97530             90.00
66019   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97110             77.00
66020   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97140             72.00
66021   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     G0283             44.00
66022   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97010             60.00
66023   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97039             44.00
66024   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     99212            105.00
66025   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     97530             90.00
66026   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     97110             77.00
66027   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     97140             72.00
66028   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     97010             60.00
66029   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     G0283             44.00
66030   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     99211             77.00
66031   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97530             90.00
66032   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97110             77.00
66033   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97140             72.00
66034   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     G0283             44.00
66035   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97010             60.00
66036   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97039             44.00
66037   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     99211             77.00
66038   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97530             90.00
66039   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97112             77.00
66040   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97140             72.00
66041   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     G0283             44.00
66042   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1296 of
                                                  2767

66043   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97035             44.00
66044   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     99213            350.00
66045   Florida   Spine   0600153340101022   12/5/2018    Bill     1/21/2019     99211             77.00
66046   Florida   Spine   0600153340101022   12/5/2018    Bill     1/21/2019     97530             90.00
66047   Florida   Spine   0600153340101022   12/5/2018    Bill     1/21/2019     97110             77.00
66048   Florida   Spine   0600153340101022   12/5/2018    Bill     1/21/2019     97140             72.00
66049   Florida   Spine   0600153340101022   12/5/2018    Bill     1/21/2019     97010             60.00
66050   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     99211             77.00
66051   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     97530             90.00
66052   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     97112             77.00
66053   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     97140             72.00
66054   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     G0283             44.00
66055   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     97010             60.00
66056   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     98941             88.00
66057   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97530             90.00
66058   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97112             77.00
66059   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97140             72.00
66060   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     G0283             44.00
66061   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97010             60.00
66062   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97039             44.00
66063   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     99211             77.00
66064   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     97140             72.00
66065   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     G0283             44.00
66066   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     97010             60.00
66067   Florida   Spine   0359773980101058   8/4/2018     Bill     1/21/2019     97035             44.00
66068   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     99211             77.00
66069   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97530             90.00
66070   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97112             77.00
66071   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97140             72.00
66072   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     G0283             44.00
66073   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97010             60.00
66074   Florida   Spine   0611275300101010   12/22/2018   Bill     1/21/2019     97035             44.00
66075   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     99211             77.00
66076   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97530             90.00
66077   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97112             77.00
66078   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97140             72.00
66079   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     G0283             44.00
66080   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97010             60.00
66081   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97035             44.00
66082   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     99211             77.00
66083   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97530             90.00
66084   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97112             77.00
66085   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97140             72.00
66086   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     G0283             44.00
66087   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97010             60.00
66088   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97035             44.00
66089   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     99211             77.00
66090   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     97530             90.00
66091   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     97110             77.00
66092   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     97112             77.00
66093   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1297 of
                                                  2767

66094   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     97010             60.00
66095   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     G0283             44.00
66096   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     99212            105.00
66097   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     97530             90.00
66098   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     97110             77.00
66099   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     97012             55.00
66100   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     97140             72.00
66101   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     97010             60.00
66102   Florida   Spine   0473861090101133   10/10/2018   Bill     1/21/2019     G0283             44.00
66103   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     99211             77.00
66104   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97530             90.00
66105   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97110             77.00
66106   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97140             72.00
66107   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97012             55.00
66108   Florida   Spine   0288052480101173   12/6/2018    Bill     1/21/2019     97010             60.00
66109   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     99211             77.00
66110   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97530             90.00
66111   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97110             77.00
66112   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97140             72.00
66113   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     97010             60.00
66114   Florida   Spine   0482510560101045   11/7/2018    Bill     1/21/2019     G0283             44.00
66115   Florida   Spine   0425763400101028   8/22/2018    Bill     1/21/2019     99211             77.00
66116   Florida   Spine   0425763400101028   8/22/2018    Bill     1/21/2019     97110             77.00
66117   Florida   Spine   0425763400101028   8/22/2018    Bill     1/21/2019     97112             77.00
66118   Florida   Spine   0425763400101028   8/22/2018    Bill     1/21/2019     G0283             44.00
66119   Florida   Spine   0425763400101028   8/22/2018    Bill     1/21/2019     97010             60.00
66120   Florida   Spine   0425763400101028   8/22/2018    Bill     1/21/2019     97140             72.00
66121   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     99211             77.00
66122   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97530             90.00
66123   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97112             77.00
66124   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97140             72.00
66125   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     G0283             44.00
66126   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97010             60.00
66127   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     99211             77.00
66128   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97530             90.00
66129   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97110             77.00
66130   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97140             72.00
66131   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     G0283             44.00
66132   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97010             60.00
66133   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97012             55.00
66134   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     99211             77.00
66135   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97530             90.00
66136   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97112             77.00
66137   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97140             72.00
66138   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     G0283             44.00
66139   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97010             60.00
66140   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97035             44.00
66141   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     99211             77.00
66142   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97530             90.00
66143   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97110             77.00
66144   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1298 of
                                                  2767

66145   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97140             72.00
66146   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     G0283             44.00
66147   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97010             60.00
66148   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     99211             77.00
66149   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97530             90.00
66150   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97110             77.00
66151   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97140             72.00
66152   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     G0283             44.00
66153   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97010             60.00
66154   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97039             44.00
66155   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     99211             77.00
66156   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97530             90.00
66157   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97140             72.00
66158   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     G0283             44.00
66159   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97010             60.00
66160   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97035             44.00
66161   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97039             44.00
66162   Florida   Spine   0578487350101037   7/2/2018     Bill     1/21/2019     99211             77.00
66163   Florida   Spine   0578487350101037   7/2/2018     Bill     1/21/2019     97110             77.00
66164   Florida   Spine   0578487350101037   7/2/2018     Bill     1/21/2019     97112             77.00
66165   Florida   Spine   0578487350101037   7/2/2018     Bill     1/21/2019     97140             72.00
66166   Florida   Spine   0578487350101037   7/2/2018     Bill     1/21/2019     G0283             44.00
66167   Florida   Spine   0578487350101037   7/2/2018     Bill     1/21/2019     97010             60.00
66168   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     99211             77.00
66169   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97530             90.00
66170   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97110             77.00
66171   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97140             72.00
66172   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     G0283             44.00
66173   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97010             60.00
66174   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97039             44.00
66175   Florida   Spine   0182226700101067   9/14/2018    Bill     1/21/2019     99213            193.00
66176   Florida   Spine   0182226700101067   9/14/2018    Bill     1/21/2019     97530             90.00
66177   Florida   Spine   0182226700101067   9/14/2018    Bill     1/21/2019     97112             77.00
66178   Florida   Spine   0182226700101067   9/14/2018    Bill     1/21/2019     97140             72.00
66179   Florida   Spine   0182226700101067   9/14/2018    Bill     1/21/2019     G0283             44.00
66180   Florida   Spine   0182226700101067   9/14/2018    Bill     1/21/2019     97010             60.00
66181   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     99211             77.00
66182   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97530             90.00
66183   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97110             77.00
66184   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97140             72.00
66185   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     G0283             44.00
66186   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97010             60.00
66187   Florida   Spine   0313197560101129   12/28/2018   Bill     1/21/2019     97039             44.00
66188   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     99211             77.00
66189   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97530             90.00
66190   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97110             77.00
66191   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97140             72.00
66192   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     G0283             44.00
66193   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97010             60.00
66194   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97039             44.00
66195   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1299 of
                                                  2767

66196   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97530            90.00
66197   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97110            77.00
66198   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97140            72.00
66199   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     G0283            44.00
66200   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97010            60.00
66201   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97012            55.00
66202   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     99211            77.00
66203   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     97112            77.00
66204   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     97140            72.00
66205   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     G0283            44.00
66206   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     97010            60.00
66207   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     97035            44.00
66208   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     97530            90.00
66209   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     98940            72.00
66210   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     97530            90.00
66211   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     97140            72.00
66212   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     G0283            44.00
66213   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     97010            60.00
66214   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     97035            44.00
66215   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     97039            44.00
66216   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     98940            72.00
66217   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     97530            90.00
66218   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     97112            77.00
66219   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     97140            72.00
66220   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     G0283            44.00
66221   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     97010            60.00
66222   Florida   Spine   0434819760101013   11/26/2018   Bill     1/21/2019     97039            44.00
66223   Florida   Spine   0632317120101013   8/20/2018    Bill     1/21/2019     99211            77.00
66224   Florida   Spine   0632317120101013   8/20/2018    Bill     1/21/2019     97530            90.00
66225   Florida   Spine   0632317120101013   8/20/2018    Bill     1/21/2019     97110            77.00
66226   Florida   Spine   0632317120101013   8/20/2018    Bill     1/21/2019     97140            72.00
66227   Florida   Spine   0632317120101013   8/20/2018    Bill     1/21/2019     97039            44.00
66228   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     99211            77.00
66229   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97530            90.00
66230   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97110            77.00
66231   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97112            77.00
66232   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97140            72.00
66233   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     G0283            44.00
66234   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97010            60.00
66235   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     99211            77.00
66236   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97530            90.00
66237   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97112            77.00
66238   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97140            72.00
66239   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     G0283            44.00
66240   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97010            60.00
66241   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97035            44.00
66242   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     99211            77.00
66243   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97530            90.00
66244   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97110            77.00
66245   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97112            77.00
66246   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1300 of
                                                  2767

66247   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     G0283             44.00
66248   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97010             60.00
66249   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     99211             77.00
66250   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     97530             90.00
66251   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     97112             77.00
66252   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     G0283             44.00
66253   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     97010             60.00
66254   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     99211             77.00
66255   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97530             90.00
66256   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97110             77.00
66257   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97112             77.00
66258   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97140             72.00
66259   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     G0283             44.00
66260   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97010             60.00
66261   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     99212            105.00
66262   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97530             90.00
66263   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97110             77.00
66264   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97112             77.00
66265   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97140             72.00
66266   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     G0283             44.00
66267   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97010             60.00
66268   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     99211             77.00
66269   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     97530             90.00
66270   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     97140             72.00
66271   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     G0283             44.00
66272   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     97010             60.00
66273   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     97035             44.00
66274   Florida   Spine   0604859700101032   12/14/2018   Bill     1/21/2019     97012             55.00
66275   Florida   Spine   0532247620101018   9/28/2018    Bill     1/21/2019     99213            193.00
66276   Florida   Spine   0532247620101018   9/28/2018    Bill     1/21/2019     97530             90.00
66277   Florida   Spine   0532247620101018   9/28/2018    Bill     1/21/2019     97140             72.00
66278   Florida   Spine   0532247620101018   9/28/2018    Bill     1/21/2019     G0283             44.00
66279   Florida   Spine   0532247620101018   9/28/2018    Bill     1/21/2019     97010             60.00
66280   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     99211             77.00
66281   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97530             90.00
66282   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97112             77.00
66283   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97140             72.00
66284   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     G0283             44.00
66285   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97010             60.00
66286   Florida   Spine   0307644870101032   12/7/2018    Bill     1/21/2019     97035             44.00
66287   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     99211             77.00
66288   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     97530             90.00
66289   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     97140             72.00
66290   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     G0283             44.00
66291   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     97010             60.00
66292   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     97035             44.00
66293   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     97039             44.00
66294   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     99211             77.00
66295   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97530             90.00
66296   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97110             77.00
66297   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1301 of
                                                  2767

66298   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97140            72.00
66299   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     G0283            44.00
66300   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97010            60.00
66301   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     99211            77.00
66302   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97530            90.00
66303   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97110            77.00
66304   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97140            72.00
66305   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     G0283            44.00
66306   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97010            60.00
66307   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97039            44.00
66308   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     99211            77.00
66309   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97530            90.00
66310   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97112            77.00
66311   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97140            72.00
66312   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97035            44.00
66313   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97010            60.00
66314   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     G0283            44.00
66315   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     99211            77.00
66316   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97530            90.00
66317   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97112            77.00
66318   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97140            72.00
66319   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97035            44.00
66320   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     97010            60.00
66321   Florida   Spine   0563389670101076   12/14/2018   Bill     1/21/2019     G0283            44.00
66322   Florida   Spine   0584479550101018   1/2/2019     Bill     1/21/2019     99211            77.00
66323   Florida   Spine   0584479550101018   1/2/2019     Bill     1/21/2019     97530            90.00
66324   Florida   Spine   0584479550101018   1/2/2019     Bill     1/21/2019     97112            77.00
66325   Florida   Spine   0584479550101018   1/2/2019     Bill     1/21/2019     97140            72.00
66326   Florida   Spine   0584479550101018   1/2/2019     Bill     1/21/2019     97035            44.00
66327   Florida   Spine   0584479550101018   1/2/2019     Bill     1/21/2019     97010            60.00
66328   Florida   Spine   0584479550101018   1/2/2019     Bill     1/21/2019     G0283            44.00
66329   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97110            77.00
66330   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97112            77.00
66331   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     G0283            44.00
66332   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97010            60.00
66333   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97140            72.00
66334   Florida   Spine   0455288470101032   11/18/2018   Bill     1/21/2019     97112            77.00
66335   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     99211            77.00
66336   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97530            90.00
66337   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97110            77.00
66338   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97140            72.00
66339   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97035            44.00
66340   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97010            60.00
66341   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     G0283            44.00
66342   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     99211            77.00
66343   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97530            90.00
66344   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97110            77.00
66345   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97140            72.00
66346   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97010            60.00
66347   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     G0283            44.00
66348   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1302 of
                                                  2767

66349   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97530             90.00
66350   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97110             77.00
66351   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97112             77.00
66352   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97140             72.00
66353   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97010             60.00
66354   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     G0283             44.00
66355   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     99211             77.00
66356   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97530             90.00
66357   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97110             77.00
66358   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97112             77.00
66359   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97140             72.00
66360   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97010             60.00
66361   Florida   Spine   0603769290101014   11/7/2018    Bill     1/21/2019     99211             77.00
66362   Florida   Spine   0603769290101014   11/7/2018    Bill     1/21/2019     97110             77.00
66363   Florida   Spine   0603769290101014   11/7/2018    Bill     1/21/2019     97112             77.00
66364   Florida   Spine   0603769290101014   11/7/2018    Bill     1/21/2019     G0283             44.00
66365   Florida   Spine   0603769290101014   11/7/2018    Bill     1/21/2019     97010             60.00
66366   Florida   Spine   0603769290101014   11/7/2018    Bill     1/21/2019     97140             72.00
66367   Florida   Spine   0452822450101076   10/20/2018   Bill     1/21/2019     99213            193.00
66368   Florida   Spine   0629799360101032   9/7/2018     Bill     1/21/2019     99211             77.00
66369   Florida   Spine   0629799360101032   9/7/2018     Bill     1/21/2019     97530             90.00
66370   Florida   Spine   0629799360101032   9/7/2018     Bill     1/21/2019     97110             77.00
66371   Florida   Spine   0629799360101032   9/7/2018     Bill     1/21/2019     G0283             44.00
66372   Florida   Spine   0629799360101032   9/7/2018     Bill     1/21/2019     97010             60.00
66373   Florida   Spine   0629799360101032   9/7/2018     Bill     1/21/2019     97140             72.00
66374   Florida   Spine   0282912660101028   10/19/2018   Bill     1/21/2019     99211             77.00
66375   Florida   Spine   0282912660101028   10/19/2018   Bill     1/21/2019     97530             90.00
66376   Florida   Spine   0282912660101028   10/19/2018   Bill     1/21/2019     97110             77.00
66377   Florida   Spine   0282912660101028   10/19/2018   Bill     1/21/2019     G0283             44.00
66378   Florida   Spine   0282912660101028   10/19/2018   Bill     1/21/2019     97010             60.00
66379   Florida   Spine   0282912660101028   10/19/2018   Bill     1/21/2019     97140             72.00
66380   Florida   Spine   0147142600101152   11/26/2018   Bill     1/21/2019     99211             77.00
66381   Florida   Spine   0147142600101152   11/26/2018   Bill     1/21/2019     97530             90.00
66382   Florida   Spine   0147142600101152   11/26/2018   Bill     1/21/2019     97110             77.00
66383   Florida   Spine   0147142600101152   11/26/2018   Bill     1/21/2019     97140             72.00
66384   Florida   Spine   0147142600101152   11/26/2018   Bill     1/21/2019     97010             60.00
66385   Florida   Spine   0147142600101152   11/26/2018   Bill     1/21/2019     G0283             44.00
66386   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     99211             77.00
66387   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97530             90.00
66388   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97112             77.00
66389   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97140             72.00
66390   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     97010             60.00
66391   Florida   Spine   0358177500101021   9/1/2018     Bill     1/21/2019     G0283             44.00
66392   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     99211             77.00
66393   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     97110             77.00
66394   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     97112             77.00
66395   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     G0283             44.00
66396   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     97010             60.00
66397   Florida   Spine   0533887410101055   11/16/2018   Bill     1/21/2019     97140             72.00
66398   Florida   Spine   0470287970101071   10/29/2018   Bill     1/21/2019     99211             77.00
66399   Florida   Spine   0470287970101071   10/29/2018   Bill     1/21/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1303 of
                                                  2767

66400   Florida   Spine   0470287970101071   10/29/2018   Bill     1/21/2019     97140             72.00
66401   Florida   Spine   0470287970101071   10/29/2018   Bill     1/21/2019     G0283             44.00
66402   Florida   Spine   0470287970101071   10/29/2018   Bill     1/21/2019     97010             60.00
66403   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     99211             77.00
66404   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97530             90.00
66405   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97112             77.00
66406   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97140             72.00
66407   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     G0283             44.00
66408   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97010             60.00
66409   Florida   Spine   0609760890101011   12/27/2018   Bill     1/21/2019     97035             44.00
66410   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     99211             77.00
66411   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97530             90.00
66412   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97110             77.00
66413   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97112             77.00
66414   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97140             72.00
66415   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     G0283             44.00
66416   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97010             60.00
66417   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     99211             77.00
66418   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     97110             77.00
66419   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     97112             77.00
66420   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     G0283             44.00
66421   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     97010             60.00
66422   Florida   Spine   0455532020101079   11/28/2018   Bill     1/21/2019     97140             72.00
66423   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     99211             77.00
66424   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     97530             90.00
66425   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     97110             77.00
66426   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     97140             72.00
66427   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     G0283             44.00
66428   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     97010             60.00
66429   Florida   Spine   0543796310101065   12/5/2018    Bill     1/21/2019     97012             55.00
66430   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     99211             77.00
66431   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     97530             90.00
66432   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     97112             77.00
66433   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     97140             72.00
66434   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     G0283             44.00
66435   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     97010             60.00
66436   Florida   Spine   0563659020101012   11/10/2018   Bill     1/21/2019     97035             44.00
66437   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     98941             88.00
66438   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97530             90.00
66439   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97140             72.00
66440   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     G0283             44.00
66441   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97010             60.00
66442   Florida   Spine   0265484960101018   12/8/2018    Bill     1/21/2019     97012             55.00
66443   Florida   Spine   0600153340101022   12/5/2018    Bill     1/21/2019     99211             77.00
66444   Florida   Spine   0600153340101022   12/5/2018    Bill     1/21/2019     97530             90.00
66445   Florida   Spine   0600153340101022   12/5/2018    Bill     1/21/2019     97140             72.00
66446   Florida   Spine   0600153340101022   12/5/2018    Bill     1/21/2019     97010             60.00
66447   Florida   Spine   0450027330101070   11/3/2018    Bill     1/21/2019     99213            193.00
66448   Florida   Spine   0554122210101046   9/29/2018    Bill     1/21/2019     98941             88.00
66449   Florida   Spine   0554122210101046   9/29/2018    Bill     1/21/2019     99211             77.00
66450   Florida   Spine   0554122210101046   9/29/2018    Bill     1/21/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1304 of
                                                  2767

66451   Florida   Spine   0554122210101046   9/29/2018    Bill     1/21/2019     97110            77.00
66452   Florida   Spine   0554122210101046   9/29/2018    Bill     1/21/2019     97112            77.00
66453   Florida   Spine   0554122210101046   9/29/2018    Bill     1/21/2019     97140            72.00
66454   Florida   Spine   0554122210101046   9/29/2018    Bill     1/21/2019     97010            60.00
66455   Florida   Spine   0554122210101046   9/29/2018    Bill     1/21/2019     G0283            44.00
66456   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     99211            77.00
66457   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97530            90.00
66458   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97112            77.00
66459   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97140            72.00
66460   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     G0283            44.00
66461   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97010            60.00
66462   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97035            44.00
66463   Florida   Spine   0303408330101022   11/29/2018   Bill     1/21/2019     99211            77.00
66464   Florida   Spine   0303408330101022   11/29/2018   Bill     1/21/2019     97530            90.00
66465   Florida   Spine   0303408330101022   11/29/2018   Bill     1/21/2019     97112            77.00
66466   Florida   Spine   0303408330101022   11/29/2018   Bill     1/21/2019     97140            72.00
66467   Florida   Spine   0303408330101022   11/29/2018   Bill     1/21/2019     G0283            44.00
66468   Florida   Spine   0303408330101022   11/29/2018   Bill     1/21/2019     97010            60.00
66469   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     98941            88.00
66470   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97110            77.00
66471   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97112            77.00
66472   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97140            72.00
66473   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97012            55.00
66474   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     97010            60.00
66475   Florida   Spine   0136645670101236   12/11/2018   Bill     1/21/2019     G0283            44.00
66476   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     98941            88.00
66477   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97530            90.00
66478   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97012            55.00
66479   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97140            72.00
66480   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97035            44.00
66481   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     97010            60.00
66482   Florida   Spine   0556686810101018   12/22/2018   Bill     1/21/2019     G0283            44.00
66483   Florida   Spine   0394319240101053   8/2/2018     Bill     1/21/2019     99211            77.00
66484   Florida   Spine   0394319240101053   8/2/2018     Bill     1/21/2019     97140            72.00
66485   Florida   Spine   0394319240101053   8/2/2018     Bill     1/21/2019     97010            60.00
66486   Florida   Spine   0394319240101053   8/2/2018     Bill     1/21/2019     G0283            44.00
66487   Florida   Spine   0632854840101014   11/11/2018   Bill     1/21/2019     99211            77.00
66488   Florida   Spine   0632854840101014   11/11/2018   Bill     1/21/2019     97110            77.00
66489   Florida   Spine   0632854840101014   11/11/2018   Bill     1/21/2019     97530            90.00
66490   Florida   Spine   0632854840101014   11/11/2018   Bill     1/21/2019     97140            72.00
66491   Florida   Spine   0632854840101014   11/11/2018   Bill     1/21/2019     97010            60.00
66492   Florida   Spine   0632854840101014   11/11/2018   Bill     1/21/2019     G0283            44.00
66493   Florida   Spine   0239139620101062   11/15/2018   Bill     1/21/2019     99211            77.00
66494   Florida   Spine   0239139620101062   11/15/2018   Bill     1/21/2019     97110            77.00
66495   Florida   Spine   0239139620101062   11/15/2018   Bill     1/21/2019     97140            72.00
66496   Florida   Spine   0239139620101062   11/15/2018   Bill     1/21/2019     97010            60.00
66497   Florida   Spine   0239139620101062   11/15/2018   Bill     1/21/2019     G0283            44.00
66498   Florida   Spine   0239139620101062   11/15/2018   Bill     1/21/2019     97112            77.00
66499   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     99211            77.00
66500   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97530            90.00
66501   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1305 of
                                                  2767

66502   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97140             72.00
66503   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     G0283             44.00
66504   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97010             60.00
66505   Florida   Spine   0607669640101027   12/19/2018   Bill     1/21/2019     97039             44.00
66506   Florida   Spine   0280010560101099   11/3/2018    Bill     1/21/2019     99211             77.00
66507   Florida   Spine   0280010560101099   11/3/2018    Bill     1/21/2019     97530             90.00
66508   Florida   Spine   0280010560101099   11/3/2018    Bill     1/21/2019     97112             77.00
66509   Florida   Spine   0280010560101099   11/3/2018    Bill     1/21/2019     97140             72.00
66510   Florida   Spine   0280010560101099   11/3/2018    Bill     1/21/2019     G0283             44.00
66511   Florida   Spine   0280010560101099   11/3/2018    Bill     1/21/2019     97010             60.00
66512   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     99211             77.00
66513   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97530             90.00
66514   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97112             77.00
66515   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97140             72.00
66516   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     G0283             44.00
66517   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97010             60.00
66518   Florida   Spine   0307654710101035   12/7/2018    Bill     1/21/2019     97035             44.00
66519   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     98940             72.00
66520   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     97530             90.00
66521   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     98943             72.00
66522   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     97140             72.00
66523   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     G0283             44.00
66524   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     97010             60.00
66525   Florida   Spine   0563224060101065   11/11/2018   Bill     1/21/2019     97012             55.00
66526   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     99211             77.00
66527   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97140             72.00
66528   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     G0283             44.00
66529   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97010             60.00
66530   Florida   Spine   0421371370101111   12/24/2018   Bill     1/21/2019     97039             44.00
66531   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     99211             77.00
66532   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97530             90.00
66533   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97110             77.00
66534   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97112             77.00
66535   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97140             72.00
66536   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     G0283             44.00
66537   Florida   Spine   0582435740101013   10/28/2018   Bill     1/21/2019     97010             60.00
66538   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     99211             77.00
66539   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97530             90.00
66540   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97140             72.00
66541   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     G0283             44.00
66542   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97010             60.00
66543   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97035             44.00
66544   Florida   Spine   0413609930101059   12/14/2018   Bill     1/21/2019     97039             44.00
66545   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     99202            193.00
66546   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     97110             77.00
66547   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     97112             77.00
66548   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     97140             72.00
66549   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     G0283             44.00
66550   Florida   Spine   0339570710101258   10/12/2018   Bill     1/21/2019     97010             60.00
66551   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     99211             77.00
66552   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1306 of
                                                  2767

66553   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97112            77.00
66554   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97140            72.00
66555   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     G0283            44.00
66556   Florida   Spine   0505743680101016   12/4/2018    Bill     1/21/2019     97010            60.00
66557   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     99211            77.00
66558   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97530            90.00
66559   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97110            77.00
66560   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97112            77.00
66561   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97140            72.00
66562   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     G0283            44.00
66563   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97010            60.00
66564   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     99211            77.00
66565   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97530            90.00
66566   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97112            77.00
66567   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97140            72.00
66568   Florida   Spine   0548259410101084   10/20/2018   Bill     1/21/2019     97010            60.00
66569   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     99211            77.00
66570   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     97110            77.00
66571   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     97112            77.00
66572   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     97140            72.00
66573   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     G0283            44.00
66574   Florida   Spine   0329895090101038   10/21/2018   Bill     1/21/2019     97010            60.00
66575   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     99211            77.00
66576   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97530            90.00
66577   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97110            77.00
66578   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97112            77.00
66579   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97140            72.00
66580   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     G0283            44.00
66581   Florida   Spine   0522954060101018   11/16/2018   Bill     1/21/2019     97010            60.00
66582   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     99211            77.00
66583   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97530            90.00
66584   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97112            77.00
66585   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97140            72.00
66586   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     G0283            44.00
66587   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97010            60.00
66588   Florida   Spine   0599782970101010   12/21/2018   Bill     1/21/2019     97035            44.00
66589   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     99211            77.00
66590   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97530            90.00
66591   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97110            77.00
66592   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97112            77.00
66593   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97140            72.00
66594   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     G0283            44.00
66595   Florida   Spine   0594745790101010   10/20/2018   Bill     1/21/2019     97010            60.00
66596   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     99211            77.00
66597   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     97530            90.00
66598   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     97140            72.00
66599   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     G0283            44.00
66600   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     97010            60.00
66601   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     97035            44.00
66602   Florida   Spine   0398459840101032   12/14/2018   Bill     1/21/2019     97039            44.00
66603   Florida   Spine   0638101160101016   9/10/2018    Bill     1/21/2019     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1307 of
                                                  2767

66604   Florida   Spine   0638101160101016   9/10/2018    Bill     1/21/2019     97530            90.00
66605   Florida   Spine   0638101160101016   9/10/2018    Bill     1/21/2019     97140            72.00
66606   Florida   Spine   0638101160101016   9/10/2018    Bill     1/21/2019     G0283            44.00
66607   Florida   Spine   0638101160101016   9/10/2018    Bill     1/21/2019     97010            60.00
66608   Florida   Spine   0440635430101064   11/8/2018    Bill     1/21/2019     99211            77.00
66609   Florida   Spine   0440635430101064   11/8/2018    Bill     1/21/2019     97140            72.00
66610   Florida   Spine   0440635430101064   11/8/2018    Bill     1/21/2019     G0283            44.00
66611   Florida   Spine   0440635430101064   11/8/2018    Bill     1/21/2019     97010            60.00
66612   Florida   Spine   0440635430101064   11/8/2018    Bill     1/21/2019     97039            44.00
66613   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     98941            88.00
66614   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97530            90.00
66615   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97110            77.00
66616   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97012            55.00
66617   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97140            72.00
66618   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     97010            60.00
66619   Florida   Spine   0232900440101054   10/9/2018    Bill     1/21/2019     G0283            44.00
66620   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     99211            77.00
66621   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97530            90.00
66622   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97110            77.00
66623   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97140            72.00
66624   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     G0283            44.00
66625   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97010            60.00
66626   Florida   Spine   0220025950101080   11/5/2018    Bill     1/21/2019     97012            55.00
66627   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     99211            77.00
66628   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97530            90.00
66629   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97110            77.00
66630   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97112            77.00
66631   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97140            72.00
66632   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     G0283            44.00
66633   Florida   Spine   0177712150101068   11/4/2018    Bill     1/21/2019     97010            60.00
66634   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     99211            77.00
66635   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     97530            90.00
66636   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     97112            77.00
66637   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     97140            72.00
66638   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     G0283            44.00
66639   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     97010            60.00
66640   Florida   Spine   0594651650101035   12/27/2018   Bill     1/21/2019     97035            44.00
66641   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     99211            77.00
66642   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97530            90.00
66643   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97112            77.00
66644   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97140            72.00
66645   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     G0283            44.00
66646   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97010            60.00
66647   Florida   Spine   0113947440101125   12/28/2018   Bill     1/21/2019     97035            44.00
66648   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     99211            77.00
66649   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97530            90.00
66650   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97112            77.00
66651   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97140            72.00
66652   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     G0283            44.00
66653   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97010            60.00
66654   Florida   Spine   0613737330101011   12/18/2018   Bill     1/21/2019     97035            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1308 of
                                                  2767

66655   Florida   Spine   0580274610101023   1/8/2019     Bill     1/21/2019     99211            77.00
66656   Florida   Spine   0580274610101023   1/8/2019     Bill     1/21/2019     97530            90.00
66657   Florida   Spine   0580274610101023   1/8/2019     Bill     1/21/2019     97112            77.00
66658   Florida   Spine   0580274610101023   1/8/2019     Bill     1/21/2019     97140            72.00
66659   Florida   Spine   0580274610101023   1/8/2019     Bill     1/21/2019     G0283            44.00
66660   Florida   Spine   0580274610101023   1/8/2019     Bill     1/21/2019     97010            60.00
66661   Florida   Spine   0580274610101023   1/8/2019     Bill     1/21/2019     97035            44.00
66662   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     99211            77.00
66663   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     97530            90.00
66664   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     97110            77.00
66665   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     97112            77.00
66666   Florida   Spine   0559547900101218   9/15/2018    Bill     1/21/2019     97010            60.00
66667   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     99211            77.00
66668   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     97530            90.00
66669   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     97112            77.00
66670   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     97140            72.00
66671   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     G0283            44.00
66672   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     97010            60.00
66673   Florida   Spine   0484837780101044   11/29/2018   Bill     1/21/2019     97035            44.00
66674   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     99211            77.00
66675   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97530            90.00
66676   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97140            77.00
66677   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97140            72.00
66678   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97035            44.00
66679   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     97010            60.00
66680   Florida   Spine   0323375560101020   1/4/2019     Bill     1/21/2019     G0283            44.00
66681   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     99211            77.00
66682   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     97530            90.00
66683   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     97110            77.00
66684   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     97140            72.00
66685   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     97010            60.00
66686   Florida   Spine   0069025630101090   10/30/2018   Bill     1/21/2019     G0283            44.00
66687   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     99211            77.00
66688   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97530            90.00
66689   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97110            77.00
66690   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97140            72.00
66691   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97035            44.00
66692   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     97010            60.00
66693   Florida   Spine   0423186890101021   1/5/2019     Bill     1/21/2019     G0283            44.00
66694   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     99211            77.00
66695   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     97530            90.00
66696   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     97110            77.00
66697   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     97112            77.00
66698   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     97140            72.00
66699   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     97010            60.00
66700   Florida   Spine   0543843850101020   10/18/2018   Bill     1/21/2019     G0283            44.00
66701   Florida   Spine   0477383900101050   10/18/2018   Bill     1/21/2019     99211            77.00
66702   Florida   Spine   0477383900101050   10/18/2018   Bill     1/21/2019     97530            90.00
66703   Florida   Spine   0477383900101050   10/18/2018   Bill     1/21/2019     97110            77.00
66704   Florida   Spine   0477383900101050   10/18/2018   Bill     1/21/2019     97112            77.00
66705   Florida   Spine   0477383900101050   10/18/2018   Bill     1/21/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1309 of
                                                  2767

66706   Florida   Spine   0477383900101050   10/18/2018   Bill     1/21/2019     97010            60.00
66707   Florida   Spine   0477383900101050   10/18/2018   Bill     1/21/2019     G0283            44.00
66708   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     99211            77.00
66709   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97530            90.00
66710   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97110            77.00
66711   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97140            72.00
66712   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     97010            60.00
66713   Florida   Spine   0394625550101073   10/22/2018   Bill     1/21/2019     G0283            44.00
66714   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     99211            77.00
66715   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97530            90.00
66716   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97110            77.00
66717   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97112            77.00
66718   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97140            72.00
66719   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     97010            60.00
66720   Florida   Spine   0410085190101175   10/12/2018   Bill     1/21/2019     G0283            44.00
66721   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     99211            77.00
66722   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     97530            90.00
66723   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     97110            77.00
66724   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     97140            72.00
66725   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     97010            60.00
66726   Florida   Spine   0593487470101017   11/3/2018    Bill     1/21/2019     G0283            44.00
66727   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     99211            77.00
66728   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97530            90.00
66729   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97112            77.00
66730   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97140            72.00
66731   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     G0283            44.00
66732   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97010            60.00
66733   Florida   Spine   0177960010101147   12/14/2018   Bill     1/21/2019     97035            44.00
66734   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     99211            77.00
66735   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97530            90.00
66736   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97110            77.00
66737   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97140            72.00
66738   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     G0283            44.00
66739   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97010            60.00
66740   Florida   Spine   0521432040101037   9/27/2018    Bill     1/21/2019     97039            44.00
66741   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     99211            77.00
66742   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97530            90.00
66743   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97110            77.00
66744   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97112            77.00
66745   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97140            72.00
66746   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     G0283            44.00
66747   Florida   Spine   0483970510101017   9/24/2018    Bill     1/21/2019     97010            60.00
66748   Florida   Spine   0176564850101091   10/4/2018    Bill     1/21/2019     99211            77.00
66749   Florida   Spine   0176564850101091   10/4/2018    Bill     1/21/2019     97110            77.00
66750   Florida   Spine   0176564850101091   10/4/2018    Bill     1/21/2019     97112            77.00
66751   Florida   Spine   0176564850101091   10/4/2018    Bill     1/21/2019     97140            72.00
66752   Florida   Spine   0176564850101091   10/4/2018    Bill     1/21/2019     G0283            44.00
66753   Florida   Spine   0176564850101091   10/4/2018    Bill     1/21/2019     97010            60.00
66754   Florida   Spine   0624572960101016   1/2/2019     Bill     1/21/2019     99211            77.00
66755   Florida   Spine   0624572960101016   1/2/2019     Bill     1/21/2019     97530            90.00
66756   Florida   Spine   0624572960101016   1/2/2019     Bill     1/21/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1310 of
                                                  2767

66757   Florida   Spine   0624572960101016   1/2/2019     Bill     1/21/2019     97140               72.00
66758   Florida   Spine   0624572960101016   1/2/2019     Bill     1/21/2019     G0283               44.00
66759   Florida   Spine   0624572960101016   1/2/2019     Bill     1/21/2019     97010               60.00
66760   Florida   Spine   0624572960101016   1/2/2019     Bill     1/21/2019     97039               44.00
66761   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     99211               77.00
66762   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97530               90.00
66763   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97112               77.00
66764   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97140               72.00
66765   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     G0283               44.00
66766   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97010               60.00
66767   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97035               44.00
66768   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     99211               77.00
66769   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97112               77.00
66770   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97140               72.00
66771   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     G0283               44.00
66772   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97010               60.00
66773   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97035               44.00
66774   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     99211               77.00
66775   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97530               90.00
66776   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97112               77.00
66777   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97140               72.00
66778   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     G0283               44.00
66779   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97010               60.00
66780   Florida   Spine   0292062560101070   12/29/2018   Bill     1/21/2019     97035               44.00
66781   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     99211               77.00
66782   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97530               90.00
66783   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97112               77.00
66784   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97140               72.00
66785   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     G0283               44.00
66786   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97010               60.00
66787   Florida   Spine   0131792740101039   12/28/2018   Bill     1/21/2019     97035               44.00
66788   Florida   Spine   0411096700101034   4/12/2018    Bill     1/24/2019     99213              350.00
66789   Florida   Spine   0411096700101034   4/12/2018    Bill     1/24/2019     99213              350.00
66790   Florida   Spine   0357971960101237   8/21/2018    Bill     1/24/2019     99203              500.00
66791   Florida   Spine   0357971960101237   8/21/2018    Bill     1/24/2019     62323            2,000.00
66792   Florida   Spine   0357971960101237   8/21/2018    Bill     1/24/2019     J2001              105.00
66793   Florida   Spine   0357971960101237   8/21/2018    Bill     1/24/2019     Q9965               25.00
66794   Florida   Spine   0357971960101237   8/21/2018    Bill     1/24/2019     J1020               35.00
66795   Florida   Spine   0357971960101237   8/21/2018    Bill     1/24/2019     99213              350.00
66796   Florida   Spine   0357971960101237   8/21/2018    Bill     1/24/2019     99213              350.00
66797   Florida   Spine   0357971960101237   8/21/2018    Bill     1/24/2019     62323            2,000.00
66798   Florida   Spine   0357971960101237   8/21/2018    Bill     1/24/2019     J2001              105.00
66799   Florida   Spine   0357971960101237   8/21/2018    Bill     1/24/2019     Q9965               25.00
66800   Florida   Spine   0357971960101237   8/21/2018    Bill     1/24/2019     J1020               35.00
66801   Florida   Spine   0357971960101237   8/21/2018    Bill     1/24/2019     99213              350.00
66802   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     99203              275.00
66803   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     G0283               44.00
66804   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97010               60.00
66805   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     A4556               22.00
66806   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     99203              275.00
66807   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     G0283               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1311 of
                                                  2767

66808   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97010               60.00
66809   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     A4556               22.00
66810   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     99203              275.00
66811   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     G0283               44.00
66812   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97010               60.00
66813   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     A4556               22.00
66814   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     99203              275.00
66815   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     G0283               44.00
66816   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97010               60.00
66817   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     A4556               22.00
66818   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     99203              275.00
66819   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97140               72.00
66820   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     G0283               44.00
66821   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97010               60.00
66822   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     A4556               22.00
66823   Florida   Spine   0594651650101035   12/27/2018   Bill     1/24/2019     99203              275.00
66824   Florida   Spine   0594651650101035   12/27/2018   Bill     1/24/2019     97140               72.00
66825   Florida   Spine   0594651650101035   12/27/2018   Bill     1/24/2019     G0283               44.00
66826   Florida   Spine   0594651650101035   12/27/2018   Bill     1/24/2019     97010               60.00
66827   Florida   Spine   0594651650101035   12/27/2018   Bill     1/24/2019     A4556               22.00
66828   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     99203              275.00
66829   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     97140               72.00
66830   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     G0283               44.00
66831   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     97010               60.00
66832   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     97035               44.00
66833   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     A4556               22.00
66834   Florida   Spine   0394625550101073   10/22/2018   Bill     1/24/2019     99204              700.00
66835   Florida   Spine   0439274250101096   11/11/2018   Bill     1/24/2019     99213              350.00
66836   Florida   Spine   0614636020101035   5/14/2018    Bill     1/24/2019     99213              350.00
66837   Florida   Spine   0492076870101073   8/16/2018    Bill     1/24/2019     99213              350.00
66838   Florida   Spine   0554477140101049   5/25/2018    Bill     1/24/2019     99213              350.00
66839   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     99203              275.00
66840   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97140               72.00
66841   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     G0283               44.00
66842   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97010               60.00
66843   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97035               44.00
66844   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     A4556               22.00
66845   Florida   Spine   0451546770101109   9/5/2018     Bill     1/24/2019     99203              500.00
66846   Florida   Spine   0624572960101016   1/2/2019     Bill     1/24/2019     99203              275.00
66847   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     99213              350.00
66848   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     62323            2,000.00
66849   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     J2001              105.00
66850   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     J1020               35.00
66851   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     Q9965               25.00
66852   Florida   Spine   0432377680101078   9/10/2018    Bill     1/24/2019     99213              350.00
66853   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     99203              275.00
66854   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97140               72.00
66855   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     G0283               44.00
66856   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97010               60.00
66857   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97035               44.00
66858   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     A4556               22.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1312 of
                                                  2767

66859   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     99203              500.00
66860   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     72148            1,950.00
66861   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     72141            1,950.00
66862   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     72148            1,950.00
66863   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     72141            1,950.00
66864   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     72141            1,950.00
66865   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     72148            1,950.00
66866   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     72148            1,950.00
66867   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     72141            1,950.00
66868   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     73221            1,750.00
66869   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     72141            1,950.00
66870   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     72141            1,950.00
66871   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     72148            1,950.00
66872   Florida   Spine   0595535920101017   12/3/2018    Bill     1/24/2019     99213              350.00
66873   Florida   Spine   0595535920101017   12/3/2018    Bill     1/24/2019     62321            2,100.00
66874   Florida   Spine   0595535920101017   12/3/2018    Bill     1/24/2019     Q9965               25.00
66875   Florida   Spine   0595535920101017   12/3/2018    Bill     1/24/2019     J0702               35.00
66876   Florida   Spine   0595535920101017   12/3/2018    Bill     1/24/2019     J2001              105.00
66877   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     99203              500.00
66878   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     99203              500.00
66879   Florida   Spine   0592165460101020   4/10/2018    Bill     1/24/2019     99213              350.00
66880   Florida   Spine   0592165460101020   4/10/2018    Bill     1/24/2019     62323            2,000.00
66881   Florida   Spine   0592165460101020   4/10/2018    Bill     1/24/2019     J2001              105.00
66882   Florida   Spine   0592165460101020   4/10/2018    Bill     1/24/2019     Q9965               25.00
66883   Florida   Spine   0592165460101020   4/10/2018    Bill     1/24/2019     J1020               35.00
66884   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     72141            1,950.00
66885   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     72148            1,950.00
66886   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     72141            1,950.00
66887   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     72148            1,950.00
66888   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     99212              105.00
66889   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97110               77.00
66890   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97112               77.00
66891   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97140               72.00
66892   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97010               60.00
66893   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     G0283               44.00
66894   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     99211               77.00
66895   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97530               90.00
66896   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97112               77.00
66897   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97140               72.00
66898   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97010               60.00
66899   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     G0283               44.00
66900   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     98941               88.00
66901   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97530               90.00
66902   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97012               55.00
66903   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97140               72.00
66904   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97035               44.00
66905   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97010               60.00
66906   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     G0283               44.00
66907   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     99211               77.00
66908   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97530               90.00
66909   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97110               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1313 of
                                                  2767

66910   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97140             72.00
66911   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97012             55.00
66912   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97010             60.00
66913   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     G0283             44.00
66914   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     99211             77.00
66915   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97530             90.00
66916   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97110             77.00
66917   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97140             72.00
66918   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97010             60.00
66919   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     G0283             44.00
66920   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     99211             77.00
66921   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     97530             90.00
66922   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     97110             77.00
66923   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     97140             72.00
66924   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     97010             60.00
66925   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     G0283             44.00
66926   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     99211             77.00
66927   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     97530             90.00
66928   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     97110             77.00
66929   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     97140             72.00
66930   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     97010             60.00
66931   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     G0283             44.00
66932   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     99203            275.00
66933   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     97530             90.00
66934   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     97140             72.00
66935   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     97039             44.00
66936   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     97035             44.00
66937   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     97010             60.00
66938   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     G0283             44.00
66939   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     98941             88.00
66940   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     99212            105.00
66941   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97110             77.00
66942   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97112             77.00
66943   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97012             55.00
66944   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97140             72.00
66945   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97010             60.00
66946   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     G0283             44.00
66947   Florida   Spine   0609769120101014   10/17/2018   Bill     1/24/2019     99211             77.00
66948   Florida   Spine   0609769120101014   10/17/2018   Bill     1/24/2019     97530             90.00
66949   Florida   Spine   0609769120101014   10/17/2018   Bill     1/24/2019     97110             77.00
66950   Florida   Spine   0609769120101014   10/17/2018   Bill     1/24/2019     97140             72.00
66951   Florida   Spine   0609769120101014   10/17/2018   Bill     1/24/2019     97010             60.00
66952   Florida   Spine   0609769120101014   10/17/2018   Bill     1/24/2019     G0283             44.00
66953   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     99211             77.00
66954   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     97530             90.00
66955   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     97140             72.00
66956   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     97035             44.00
66957   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     97010             60.00
66958   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     G0283             44.00
66959   Florida   Spine   0425763400101028   8/22/2018    Bill     1/24/2019     99211             77.00
66960   Florida   Spine   0425763400101028   8/22/2018    Bill     1/24/2019     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1314 of
                                                  2767

66961   Florida   Spine   0425763400101028   8/22/2018    Bill     1/24/2019     97112               77.00
66962   Florida   Spine   0425763400101028   8/22/2018    Bill     1/24/2019     97140               72.00
66963   Florida   Spine   0425763400101028   8/22/2018    Bill     1/24/2019     97010               60.00
66964   Florida   Spine   0425763400101028   8/22/2018    Bill     1/24/2019     G0283               44.00
66965   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     99211               77.00
66966   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     97530               90.00
66967   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     97140               72.00
66968   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     97012               55.00
66969   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     97010               60.00
66970   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     G0283               44.00
66971   Florida   Spine   0394319240101053   8/2/2018     Bill     1/24/2019     99211               77.00
66972   Florida   Spine   0394319240101053   8/2/2018     Bill     1/24/2019     97530               90.00
66973   Florida   Spine   0394319240101053   8/2/2018     Bill     1/24/2019     97110               77.00
66974   Florida   Spine   0394319240101053   8/2/2018     Bill     1/24/2019     97140               72.00
66975   Florida   Spine   0394319240101053   8/2/2018     Bill     1/24/2019     97010               60.00
66976   Florida   Spine   0394319240101053   8/2/2018     Bill     1/24/2019     G0283               44.00
66977   Florida   Spine   0399892390101037   9/25/2018    Bill     1/24/2019     98941               88.00
66978   Florida   Spine   0399892390101037   9/25/2018    Bill     1/24/2019     97110               77.00
66979   Florida   Spine   0399892390101037   9/25/2018    Bill     1/24/2019     97112               77.00
66980   Florida   Spine   0399892390101037   9/25/2018    Bill     1/24/2019     97012               55.00
66981   Florida   Spine   0399892390101037   9/25/2018    Bill     1/24/2019     97140               72.00
66982   Florida   Spine   0399892390101037   9/25/2018    Bill     1/24/2019     97010               60.00
66983   Florida   Spine   0399892390101037   9/25/2018    Bill     1/24/2019     G0283               44.00
66984   Florida   Spine   0399892390101037   9/25/2018    Bill     1/24/2019     99212              105.00
66985   Florida   Spine   0125047710101180   5/21/2018    Bill     1/24/2019     99213              350.00
66986   Florida   Spine   0125047710101180   5/21/2018    Bill     1/24/2019     62323            2,000.00
66987   Florida   Spine   0125047710101180   5/21/2018    Bill     1/24/2019     J2001              105.00
66988   Florida   Spine   0125047710101180   5/21/2018    Bill     1/24/2019     J1020               35.00
66989   Florida   Spine   0125047710101180   5/21/2018    Bill     1/24/2019     Q9965               25.00
66990   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     99212              105.00
66991   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97530               90.00
66992   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97112               77.00
66993   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97140               72.00
66994   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     G0283               44.00
66995   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97010               60.00
66996   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     99211               77.00
66997   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97530               90.00
66998   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97112               77.00
66999   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97140               72.00
67000   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     G0283               44.00
67001   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97010               60.00
67002   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97035               44.00
67003   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     99211               77.00
67004   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97530               90.00
67005   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97140               72.00
67006   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     G0283               44.00
67007   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97010               60.00
67008   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97035               44.00
67009   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97039               44.00
67010   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     99211               77.00
67011   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97530               90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1315 of
                                                  2767

67012   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97110             77.00
67013   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97112             77.00
67014   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97140             72.00
67015   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     G0283             44.00
67016   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97010             60.00
67017   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     99211             77.00
67018   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97530             90.00
67019   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97110             77.00
67020   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97112             77.00
67021   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97140             72.00
67022   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     G0283             44.00
67023   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97010             60.00
67024   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     99211             77.00
67025   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97530             90.00
67026   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97110             77.00
67027   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97112             77.00
67028   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97140             72.00
67029   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97010             60.00
67030   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     99211             77.00
67031   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97530             90.00
67032   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97110             77.00
67033   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97112             77.00
67034   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97140             72.00
67035   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     G0283             44.00
67036   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97010             60.00
67037   Florida   Spine   0440635430101064   11/8/2018    Bill     1/24/2019     99211             77.00
67038   Florida   Spine   0440635430101064   11/8/2018    Bill     1/24/2019     97140             72.00
67039   Florida   Spine   0440635430101064   11/8/2018    Bill     1/24/2019     G0283             44.00
67040   Florida   Spine   0440635430101064   11/8/2018    Bill     1/24/2019     97010             60.00
67041   Florida   Spine   0440635430101064   11/8/2018    Bill     1/24/2019     97039             44.00
67042   Florida   Spine   0619444340101024   8/9/2018     Bill     1/24/2019     99211             77.00
67043   Florida   Spine   0619444340101024   8/9/2018     Bill     1/24/2019     97110             77.00
67044   Florida   Spine   0619444340101024   8/9/2018     Bill     1/24/2019     97112             77.00
67045   Florida   Spine   0619444340101024   8/9/2018     Bill     1/24/2019     97140             72.00
67046   Florida   Spine   0619444340101024   8/9/2018     Bill     1/24/2019     G0283             44.00
67047   Florida   Spine   0619444340101024   8/9/2018     Bill     1/24/2019     97010             60.00
67048   Florida   Spine   0587343090101028   9/23/2018    Bill     1/24/2019     99212            105.00
67049   Florida   Spine   0587343090101028   9/23/2018    Bill     1/24/2019     97530             90.00
67050   Florida   Spine   0587343090101028   9/23/2018    Bill     1/24/2019     97110             77.00
67051   Florida   Spine   0587343090101028   9/23/2018    Bill     1/24/2019     97140             72.00
67052   Florida   Spine   0587343090101028   9/23/2018    Bill     1/24/2019     G0283             44.00
67053   Florida   Spine   0587343090101028   9/23/2018    Bill     1/24/2019     97010             60.00
67054   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     99211             77.00
67055   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     97530             90.00
67056   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     97110             77.00
67057   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     97140             72.00
67058   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     G0283             44.00
67059   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     97010             60.00
67060   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     97012             55.00
67061   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     99211             77.00
67062   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1316 of
                                                  2767

67063   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97110            77.00
67064   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97112            77.00
67065   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97140            72.00
67066   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     G0283            44.00
67067   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97010            60.00
67068   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     99211            77.00
67069   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97530            90.00
67070   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97112            77.00
67071   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97140            72.00
67072   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     G0283            44.00
67073   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97010            60.00
67074   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97035            44.00
67075   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     99211            77.00
67076   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97530            90.00
67077   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97110            77.00
67078   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97140            72.00
67079   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     G0283            44.00
67080   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97010            60.00
67081   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     99211            77.00
67082   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97530            90.00
67083   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97112            77.00
67084   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97140            72.00
67085   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     G0283            44.00
67086   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97010            60.00
67087   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97035            44.00
67088   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     99211            77.00
67089   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97530            90.00
67090   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97112            77.00
67091   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97140            72.00
67092   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     G0283            44.00
67093   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97010            60.00
67094   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97035            44.00
67095   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     99211            77.00
67096   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97530            90.00
67097   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97112            77.00
67098   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97140            72.00
67099   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     G0283            44.00
67100   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97010            60.00
67101   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97035            44.00
67102   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     99211            77.00
67103   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97530            90.00
67104   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97110            77.00
67105   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97140            72.00
67106   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     G0283            44.00
67107   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97010            60.00
67108   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97012            55.00
67109   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     99211            77.00
67110   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97530            90.00
67111   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97112            77.00
67112   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97140            72.00
67113   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1317 of
                                                  2767

67114   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97010             60.00
67115   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97035             44.00
67116   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     99213            193.00
67117   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     99211             77.00
67118   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97530             90.00
67119   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97112             77.00
67120   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97140             72.00
67121   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     G0283             44.00
67122   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97010             60.00
67123   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97035             44.00
67124   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     99211             77.00
67125   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97530             90.00
67126   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97112             77.00
67127   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97140             72.00
67128   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     G0283             44.00
67129   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97010             60.00
67130   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     99211             77.00
67131   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97530             90.00
67132   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97112             77.00
67133   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97140             72.00
67134   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     G0283             44.00
67135   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97010             60.00
67136   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97035             44.00
67137   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     99211             77.00
67138   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97530             90.00
67139   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97140             72.00
67140   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     G0283             44.00
67141   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97010             60.00
67142   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97035             44.00
67143   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97039             44.00
67144   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     99211             77.00
67145   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     97530             90.00
67146   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     97110             77.00
67147   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     97112             77.00
67148   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     97140             72.00
67149   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     G0283             44.00
67150   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     97010             60.00
67151   Florida   Spine   0432770330101037   10/3/2018    Bill     1/24/2019     99213            350.00
67152   Florida   Spine   0157209730101183   5/1/2017     Bill     1/24/2019     99211             77.00
67153   Florida   Spine   0157209730101183   5/1/2017     Bill     1/24/2019     97530             90.00
67154   Florida   Spine   0157209730101183   5/1/2017     Bill     1/24/2019     97112             77.00
67155   Florida   Spine   0157209730101183   5/1/2017     Bill     1/24/2019     97140             72.00
67156   Florida   Spine   0157209730101183   5/1/2017     Bill     1/24/2019     97010             60.00
67157   Florida   Spine   0157209730101183   5/1/2017     Bill     1/24/2019     G0283             44.00
67158   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     99212            105.00
67159   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97530             90.00
67160   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97110             77.00
67161   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97140             72.00
67162   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97012             55.00
67163   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97010             60.00
67164   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1318 of
                                                  2767

67165   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     97530             90.00
67166   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     97110             77.00
67167   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     97140             72.00
67168   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     97012             55.00
67169   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     97010             60.00
67170   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     G0283             44.00
67171   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     99211             77.00
67172   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97530             90.00
67173   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97112             77.00
67174   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97140             72.00
67175   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97010             60.00
67176   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     G0283             44.00
67177   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     99211             77.00
67178   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97530             90.00
67179   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97112             77.00
67180   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97140             72.00
67181   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97035             44.00
67182   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97010             60.00
67183   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     G0283             44.00
67184   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     98940             72.00
67185   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     98943             72.00
67186   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97112             77.00
67187   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97140             72.00
67188   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     G0283             44.00
67189   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97010             60.00
67190   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97012             55.00
67191   Florida   Spine   0521432040101037   9/27/2018    Bill     1/24/2019     99211             77.00
67192   Florida   Spine   0521432040101037   9/27/2018    Bill     1/24/2019     97530             90.00
67193   Florida   Spine   0521432040101037   9/27/2018    Bill     1/24/2019     97110             77.00
67194   Florida   Spine   0521432040101037   9/27/2018    Bill     1/24/2019     97140             72.00
67195   Florida   Spine   0521432040101037   9/27/2018    Bill     1/24/2019     G0283             44.00
67196   Florida   Spine   0521432040101037   9/27/2018    Bill     1/24/2019     97010             60.00
67197   Florida   Spine   0521432040101037   9/27/2018    Bill     1/24/2019     97039             44.00
67198   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     99211             77.00
67199   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     97530             90.00
67200   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     97110             77.00
67201   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     97112             77.00
67202   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     97140             72.00
67203   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     G0283             44.00
67204   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     97010             60.00
67205   Florida   Spine   0594598210101023   1/7/2019     Bill     1/24/2019     99203            275.00
67206   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     99203            275.00
67207   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97140             72.00
67208   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     G0283             44.00
67209   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97010             60.00
67210   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     A4556             22.00
67211   Florida   Spine   0421599570101073   9/19/2018    Bill     1/24/2019     99211             77.00
67212   Florida   Spine   0421599570101073   9/19/2018    Bill     1/24/2019     97110             77.00
67213   Florida   Spine   0421599570101073   9/19/2018    Bill     1/24/2019     97112             77.00
67214   Florida   Spine   0421599570101073   9/19/2018    Bill     1/24/2019     G0283             44.00
67215   Florida   Spine   0421599570101073   9/19/2018    Bill     1/24/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1319 of
                                                  2767

67216   Florida   Spine   0421599570101073   9/19/2018    Bill     1/24/2019     97140            72.00
67217   Florida   Spine   0624572960101016   1/2/2019     Bill     1/24/2019     99211            77.00
67218   Florida   Spine   0624572960101016   1/2/2019     Bill     1/24/2019     97140            72.00
67219   Florida   Spine   0624572960101016   1/2/2019     Bill     1/24/2019     G0283            44.00
67220   Florida   Spine   0624572960101016   1/2/2019     Bill     1/24/2019     97010            60.00
67221   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     99211            77.00
67222   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97530            90.00
67223   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97112            77.00
67224   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97140            72.00
67225   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     G0283            44.00
67226   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97010            60.00
67227   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97035            44.00
67228   Florida   Spine   0561623200101038   11/1/2018    Bill     1/24/2019     99211            77.00
67229   Florida   Spine   0561623200101038   11/1/2018    Bill     1/24/2019     97530            90.00
67230   Florida   Spine   0561623200101038   11/1/2018    Bill     1/24/2019     97110            77.00
67231   Florida   Spine   0561623200101038   11/1/2018    Bill     1/24/2019     97140            72.00
67232   Florida   Spine   0561623200101038   11/1/2018    Bill     1/24/2019     97035            44.00
67233   Florida   Spine   0561623200101038   11/1/2018    Bill     1/24/2019     97010            60.00
67234   Florida   Spine   0561623200101038   11/1/2018    Bill     1/24/2019     G0283            44.00
67235   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     99211            77.00
67236   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97530            90.00
67237   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97110            77.00
67238   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97112            77.00
67239   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97140            72.00
67240   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     G0283            44.00
67241   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97010            60.00
67242   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     99211            77.00
67243   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97530            90.00
67244   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97112            77.00
67245   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97140            72.00
67246   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     G0283            44.00
67247   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97010            60.00
67248   Florida   Spine   0359773980101058   8/4/2018     Bill     1/24/2019     99211            77.00
67249   Florida   Spine   0359773980101058   8/4/2018     Bill     1/24/2019     97140            72.00
67250   Florida   Spine   0359773980101058   8/4/2018     Bill     1/24/2019     G0283            44.00
67251   Florida   Spine   0359773980101058   8/4/2018     Bill     1/24/2019     97010            60.00
67252   Florida   Spine   0359773980101058   8/4/2018     Bill     1/24/2019     97035            44.00
67253   Florida   Spine   0359773980101058   8/4/2018     Bill     1/24/2019     97039            44.00
67254   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     99211            77.00
67255   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97530            90.00
67256   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97112            77.00
67257   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97140            72.00
67258   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     G0283            44.00
67259   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97010            60.00
67260   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97035            44.00
67261   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     99211            77.00
67262   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97530            90.00
67263   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97112            77.00
67264   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97140            72.00
67265   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     G0283            44.00
67266   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1320 of
                                                  2767

67267   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97035               44.00
67268   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     99211               77.00
67269   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     97530               90.00
67270   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     97110               77.00
67271   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     97112               77.00
67272   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     97140               72.00
67273   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     G0283               44.00
67274   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     97010               60.00
67275   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     99211               77.00
67276   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97530               90.00
67277   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97112               77.00
67278   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97140               72.00
67279   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     G0283               44.00
67280   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97010               60.00
67281   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97035               44.00
67282   Florida   Spine   0386824120101016   7/4/2018     Bill     1/24/2019     99213              350.00
67283   Florida   Spine   0386824120101016   7/4/2018     Bill     1/24/2019     64490            3,000.00
67284   Florida   Spine   0386824120101016   7/4/2018     Bill     1/24/2019     64491            1,700.00
67285   Florida   Spine   0386824120101016   7/4/2018     Bill     1/24/2019     J2001              175.00
67286   Florida   Spine   0386824120101016   7/4/2018     Bill     1/24/2019     J3301               35.00
67287   Florida   Spine   0386824120101016   7/4/2018     Bill     1/24/2019     Q9965               25.00
67288   Florida   Spine   0386824120101016   7/4/2018     Bill     1/24/2019     81025               25.00
67289   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     99203              500.00
67290   Florida   Spine   0461479820101010   7/20/2018    Bill     1/24/2019     99213              350.00
67291   Florida   Spine   0142855750101012   8/27/2018    Bill     1/24/2019     99213              350.00
67292   Florida   Spine   0611345670101013   7/4/2018     Bill     1/24/2019     99213              350.00
67293   Florida   Spine   0611345670101013   7/4/2018     Bill     1/24/2019     62323            2,000.00
67294   Florida   Spine   0611345670101013   7/4/2018     Bill     1/24/2019     J2001              105.00
67295   Florida   Spine   0611345670101013   7/4/2018     Bill     1/24/2019     J1020               35.00
67296   Florida   Spine   0611345670101013   7/4/2018     Bill     1/24/2019     Q9965               25.00
67297   Florida   Spine   0422913280101027   10/23/2018   Bill     1/24/2019     99213              350.00
67298   Florida   Spine   0422913280101027   10/23/2018   Bill     1/24/2019     62323            2,000.00
67299   Florida   Spine   0422913280101027   10/23/2018   Bill     1/24/2019     J2001              105.00
67300   Florida   Spine   0422913280101027   10/23/2018   Bill     1/24/2019     J1020               35.00
67301   Florida   Spine   0422913280101027   10/23/2018   Bill     1/24/2019     Q9965               25.00
67302   Florida   Spine   0492095270101095   9/14/2018    Bill     1/24/2019     99213              350.00
67303   Florida   Spine   0588693490101013   5/15/2018    Bill     1/24/2019     99213              350.00
67304   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     98941               88.00
67305   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97530               90.00
67306   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97012               55.00
67307   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97140               72.00
67308   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97010               60.00
67309   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     G0283               44.00
67310   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     99211               77.00
67311   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97530               90.00
67312   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97110               77.00
67313   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97140               72.00
67314   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97035               44.00
67315   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97010               60.00
67316   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     G0283               44.00
67317   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     99203              275.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1321 of
                                                  2767

67318   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     A4556             22.00
67319   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     99211             77.00
67320   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97110             77.00
67321   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97112             77.00
67322   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97140             72.00
67323   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97010             60.00
67324   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     G0283             44.00
67325   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     99211             77.00
67326   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97530             90.00
67327   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97110             77.00
67328   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97140             72.00
67329   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97010             60.00
67330   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     G0283             44.00
67331   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     99203            275.00
67332   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     97035             44.00
67333   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     97010             60.00
67334   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     G0283             44.00
67335   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     A4556             22.00
67336   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     99211             77.00
67337   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     97530             90.00
67338   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     97112             77.00
67339   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     97140             72.00
67340   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     97010             60.00
67341   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     G0283             44.00
67342   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     99211             77.00
67343   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97530             90.00
67344   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97112             77.00
67345   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97140             72.00
67346   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97035             44.00
67347   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97010             60.00
67348   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     G0283             44.00
67349   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     99211             77.00
67350   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97530             90.00
67351   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97112             77.00
67352   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97140             72.00
67353   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97035             44.00
67354   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97010             60.00
67355   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     G0283             44.00
67356   Florida   Spine   0615960690101011   12/3/2018    Bill     1/24/2019     99211             77.00
67357   Florida   Spine   0615960690101011   12/3/2018    Bill     1/24/2019     97530             90.00
67358   Florida   Spine   0615960690101011   12/3/2018    Bill     1/24/2019     97112             77.00
67359   Florida   Spine   0615960690101011   12/3/2018    Bill     1/24/2019     97140             72.00
67360   Florida   Spine   0615960690101011   12/3/2018    Bill     1/24/2019     97010             60.00
67361   Florida   Spine   0615960690101011   12/3/2018    Bill     1/24/2019     G0283             44.00
67362   Florida   Spine   0547354780101011   9/15/2018    Bill     1/24/2019     99211             77.00
67363   Florida   Spine   0547354780101011   9/15/2018    Bill     1/24/2019     97530             90.00
67364   Florida   Spine   0547354780101011   9/15/2018    Bill     1/24/2019     97112             77.00
67365   Florida   Spine   0547354780101011   9/15/2018    Bill     1/24/2019     97140             72.00
67366   Florida   Spine   0547354780101011   9/15/2018    Bill     1/24/2019     97010             60.00
67367   Florida   Spine   0547354780101011   9/15/2018    Bill     1/24/2019     G0283             44.00
67368   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1322 of
                                                  2767

67369   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     97530            90.00
67370   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     97110            77.00
67371   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     97112            77.00
67372   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     97140            72.00
67373   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     97010            60.00
67374   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     G0283            44.00
67375   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     99211            77.00
67376   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97530            90.00
67377   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97110            77.00
67378   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97140            72.00
67379   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97035            44.00
67380   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97010            60.00
67381   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     G0283            44.00
67382   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     99211            77.00
67383   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97530            90.00
67384   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97110            77.00
67385   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97140            72.00
67386   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97010            60.00
67387   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     99211            77.00
67388   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97530            90.00
67389   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97112            77.00
67390   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97140            72.00
67391   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     G0283            44.00
67392   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97010            60.00
67393   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97035            44.00
67394   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     99211            77.00
67395   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97530            90.00
67396   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97140            72.00
67397   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     G0283            44.00
67398   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97010            60.00
67399   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97035            44.00
67400   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97039            44.00
67401   Florida   Spine   0113846780101192   11/14/2018   Bill     1/24/2019     99211            77.00
67402   Florida   Spine   0113846780101192   11/14/2018   Bill     1/24/2019     97530            90.00
67403   Florida   Spine   0113846780101192   11/14/2018   Bill     1/24/2019     97112            77.00
67404   Florida   Spine   0113846780101192   11/14/2018   Bill     1/24/2019     97140            72.00
67405   Florida   Spine   0113846780101192   11/14/2018   Bill     1/24/2019     G0283            44.00
67406   Florida   Spine   0113846780101192   11/14/2018   Bill     1/24/2019     97010            60.00
67407   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     99211            77.00
67408   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97530            90.00
67409   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97110            77.00
67410   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97112            77.00
67411   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97140            72.00
67412   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     G0283            44.00
67413   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97010            60.00
67414   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     99211            77.00
67415   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97530            90.00
67416   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97112            77.00
67417   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97140            72.00
67418   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     G0283            44.00
67419   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1323 of
                                                  2767

67420   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97035            44.00
67421   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     99211            77.00
67422   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97530            90.00
67423   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97110            77.00
67424   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97112            77.00
67425   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97140            72.00
67426   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     G0283            44.00
67427   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97010            60.00
67428   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     99211            77.00
67429   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97530            90.00
67430   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97110            77.00
67431   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97112            77.00
67432   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97140            72.00
67433   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     G0283            44.00
67434   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97010            60.00
67435   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     99211            77.00
67436   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97530            90.00
67437   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97110            77.00
67438   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97140            72.00
67439   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     G0283            44.00
67440   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97010            60.00
67441   Florida   Spine   0594745790101010   10/20/2018   Bill     1/24/2019     99211            77.00
67442   Florida   Spine   0594745790101010   10/20/2018   Bill     1/24/2019     97530            90.00
67443   Florida   Spine   0594745790101010   10/20/2018   Bill     1/24/2019     97110            77.00
67444   Florida   Spine   0594745790101010   10/20/2018   Bill     1/24/2019     97112            77.00
67445   Florida   Spine   0594745790101010   10/20/2018   Bill     1/24/2019     97140            72.00
67446   Florida   Spine   0594745790101010   10/20/2018   Bill     1/24/2019     G0283            44.00
67447   Florida   Spine   0594745790101010   10/20/2018   Bill     1/24/2019     97010            60.00
67448   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     99211            77.00
67449   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     97530            90.00
67450   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     97110            77.00
67451   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     97112            77.00
67452   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     97140            72.00
67453   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     G0283            44.00
67454   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     97010            60.00
67455   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     99211            77.00
67456   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97530            90.00
67457   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97112            77.00
67458   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97140            72.00
67459   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     G0283            44.00
67460   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97010            60.00
67461   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97035            44.00
67462   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     99211            77.00
67463   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97530            90.00
67464   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97140            72.00
67465   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     G0283            44.00
67466   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97010            60.00
67467   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97035            44.00
67468   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97039            44.00
67469   Florida   Spine   0313997990101114   11/29/2018   Bill     1/24/2019     99211            77.00
67470   Florida   Spine   0313997990101114   11/29/2018   Bill     1/24/2019     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1324 of
                                                  2767

67471   Florida   Spine   0313997990101114   11/29/2018   Bill     1/24/2019     97110            77.00
67472   Florida   Spine   0313997990101114   11/29/2018   Bill     1/24/2019     97140            72.00
67473   Florida   Spine   0313997990101114   11/29/2018   Bill     1/24/2019     G0283            44.00
67474   Florida   Spine   0313997990101114   11/29/2018   Bill     1/24/2019     97010            60.00
67475   Florida   Spine   0418490000101112   10/16/2018   Bill     1/24/2019     99211            77.00
67476   Florida   Spine   0418490000101112   10/16/2018   Bill     1/24/2019     97530            90.00
67477   Florida   Spine   0418490000101112   10/16/2018   Bill     1/24/2019     97110            77.00
67478   Florida   Spine   0418490000101112   10/16/2018   Bill     1/24/2019     97140            72.00
67479   Florida   Spine   0418490000101112   10/16/2018   Bill     1/24/2019     G0283            44.00
67480   Florida   Spine   0418490000101112   10/16/2018   Bill     1/24/2019     97010            60.00
67481   Florida   Spine   0329895090101038   10/21/2018   Bill     1/24/2019     99211            77.00
67482   Florida   Spine   0329895090101038   10/21/2018   Bill     1/24/2019     97110            77.00
67483   Florida   Spine   0329895090101038   10/21/2018   Bill     1/24/2019     97112            77.00
67484   Florida   Spine   0329895090101038   10/21/2018   Bill     1/24/2019     97140            72.00
67485   Florida   Spine   0329895090101038   10/21/2018   Bill     1/24/2019     G0283            44.00
67486   Florida   Spine   0329895090101038   10/21/2018   Bill     1/24/2019     97010            60.00
67487   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     99211            77.00
67488   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97530            90.00
67489   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97110            77.00
67490   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97140            72.00
67491   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     G0283            44.00
67492   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97010            60.00
67493   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97039            44.00
67494   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     99211            77.00
67495   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97530            90.00
67496   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97112            77.00
67497   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97140            72.00
67498   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     G0283            44.00
67499   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97010            60.00
67500   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97035            44.00
67501   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     99211            77.00
67502   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97530            90.00
67503   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97110            77.00
67504   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97140            72.00
67505   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     G0283            44.00
67506   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97010            60.00
67507   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     99211            77.00
67508   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97530            90.00
67509   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97112            77.00
67510   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97140            72.00
67511   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     G0283            44.00
67512   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97010            60.00
67513   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     99211            77.00
67514   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97530            90.00
67515   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97112            77.00
67516   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97140            72.00
67517   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     G0283            44.00
67518   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97010            60.00
67519   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97035            44.00
67520   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     99211            77.00
67521   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1325 of
                                                  2767

67522   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     97110             77.00
67523   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     97140             72.00
67524   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     97039             44.00
67525   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     99211             77.00
67526   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97530             90.00
67527   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97112             77.00
67528   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97140             72.00
67529   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     G0283             44.00
67530   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97010             60.00
67531   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97035             44.00
67532   Florida   Spine   0594651650101035   12/27/2018   Bill     1/24/2019     99211             77.00
67533   Florida   Spine   0594651650101035   12/27/2018   Bill     1/24/2019     97530             90.00
67534   Florida   Spine   0594651650101035   12/27/2018   Bill     1/24/2019     97112             77.00
67535   Florida   Spine   0594651650101035   12/27/2018   Bill     1/24/2019     97140             72.00
67536   Florida   Spine   0594651650101035   12/27/2018   Bill     1/24/2019     G0283             44.00
67537   Florida   Spine   0594651650101035   12/27/2018   Bill     1/24/2019     97010             60.00
67538   Florida   Spine   0594651650101035   12/27/2018   Bill     1/24/2019     97035             44.00
67539   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     98940             72.00
67540   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     97530             90.00
67541   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     97112             77.00
67542   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     97140             72.00
67543   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     G0283             44.00
67544   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     97010             60.00
67545   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     97012             55.00
67546   Florida   Spine   0280010560101099   11/3/2018    Bill     1/24/2019     99211             77.00
67547   Florida   Spine   0280010560101099   11/3/2018    Bill     1/24/2019     97530             90.00
67548   Florida   Spine   0280010560101099   11/3/2018    Bill     1/24/2019     97112             77.00
67549   Florida   Spine   0280010560101099   11/3/2018    Bill     1/24/2019     97140             72.00
67550   Florida   Spine   0280010560101099   11/3/2018    Bill     1/24/2019     G0283             44.00
67551   Florida   Spine   0280010560101099   11/3/2018    Bill     1/24/2019     97010             60.00
67552   Florida   Spine   0392610050101015   11/27/2018   Bill     1/24/2019     99211             77.00
67553   Florida   Spine   0392610050101015   11/27/2018   Bill     1/24/2019     97530             90.00
67554   Florida   Spine   0392610050101015   11/27/2018   Bill     1/24/2019     97112             77.00
67555   Florida   Spine   0392610050101015   11/27/2018   Bill     1/24/2019     97140             72.00
67556   Florida   Spine   0392610050101015   11/27/2018   Bill     1/24/2019     G0283             44.00
67557   Florida   Spine   0392610050101015   11/27/2018   Bill     1/24/2019     97010             60.00
67558   Florida   Spine   0392610050101015   11/27/2018   Bill     1/24/2019     97035             44.00
67559   Florida   Spine   0087644080101323   8/1/2018     Bill     1/24/2019     99211             77.00
67560   Florida   Spine   0087644080101323   8/1/2018     Bill     1/24/2019     97110             77.00
67561   Florida   Spine   0087644080101323   8/1/2018     Bill     1/24/2019     97112             77.00
67562   Florida   Spine   0087644080101323   8/1/2018     Bill     1/24/2019     97140             72.00
67563   Florida   Spine   0087644080101323   8/1/2018     Bill     1/24/2019     G0283             44.00
67564   Florida   Spine   0087644080101323   8/1/2018     Bill     1/24/2019     97010             60.00
67565   Florida   Spine   0392610050101015   11/27/2018   Bill     1/24/2019     99213            350.00
67566   Florida   Spine   0431410970101077   1/20/2017    Bill     1/24/2019     99213            350.00
67567   Florida   Spine   0621160610101025   10/16/2018   Bill     1/24/2019     99211             77.00
67568   Florida   Spine   0621160610101025   10/16/2018   Bill     1/24/2019     97530             90.00
67569   Florida   Spine   0621160610101025   10/16/2018   Bill     1/24/2019     97110             77.00
67570   Florida   Spine   0621160610101025   10/16/2018   Bill     1/24/2019     97140             72.00
67571   Florida   Spine   0621160610101025   10/16/2018   Bill     1/24/2019     97010             60.00
67572   Florida   Spine   0621160610101025   10/16/2018   Bill     1/24/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1326 of
                                                  2767

67573   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     99211             77.00
67574   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97530             90.00
67575   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97110             77.00
67576   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97140             72.00
67577   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97012             55.00
67578   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97010             60.00
67579   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     99213            193.00
67580   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     97530             90.00
67581   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     97110             77.00
67582   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     97140             72.00
67583   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     97012             55.00
67584   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     97010             60.00
67585   Florida   Spine   0232900440101054   10/9/2018    Bill     1/24/2019     G0283             44.00
67586   Florida   Spine   0470287970101071   10/29/2018   Bill     1/24/2019     99211             77.00
67587   Florida   Spine   0470287970101071   10/29/2018   Bill     1/24/2019     97530             90.00
67588   Florida   Spine   0470287970101071   10/29/2018   Bill     1/24/2019     97110             77.00
67589   Florida   Spine   0470287970101071   10/29/2018   Bill     1/24/2019     97140             72.00
67590   Florida   Spine   0470287970101071   10/29/2018   Bill     1/24/2019     G0283             44.00
67591   Florida   Spine   0470287970101071   10/29/2018   Bill     1/24/2019     97010             60.00
67592   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     99211             77.00
67593   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97530             90.00
67594   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97110             77.00
67595   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97112             77.00
67596   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97140             72.00
67597   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     G0283             44.00
67598   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97010             60.00
67599   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     99213            350.00
67600   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     99211             77.00
67601   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     97110             77.00
67602   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     97112             77.00
67603   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     97140             72.00
67604   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     97010             60.00
67605   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     G0283             44.00
67606   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     99211             77.00
67607   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97530             90.00
67608   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97112             77.00
67609   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97140             72.00
67610   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     G0283             44.00
67611   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97010             60.00
67612   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97035             44.00
67613   Florida   Spine   0619035980101025   12/24/2018   Bill     1/24/2019     99211             77.00
67614   Florida   Spine   0619035980101025   12/24/2018   Bill     1/24/2019     97530             90.00
67615   Florida   Spine   0619035980101025   12/24/2018   Bill     1/24/2019     97112             77.00
67616   Florida   Spine   0619035980101025   12/24/2018   Bill     1/24/2019     97140             72.00
67617   Florida   Spine   0619035980101025   12/24/2018   Bill     1/24/2019     G0283             44.00
67618   Florida   Spine   0619035980101025   12/24/2018   Bill     1/24/2019     97010             60.00
67619   Florida   Spine   0619035980101025   12/24/2018   Bill     1/24/2019     97035             44.00
67620   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     98940             72.00
67621   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97530             90.00
67622   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97140             72.00
67623   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1327 of
                                                  2767

67624   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97010            60.00
67625   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97039            44.00
67626   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97012            55.00
67627   Florida   Spine   0176564850101091   10/4/2018    Bill     1/24/2019     99211            77.00
67628   Florida   Spine   0176564850101091   10/4/2018    Bill     1/24/2019     97110            77.00
67629   Florida   Spine   0176564850101091   10/4/2018    Bill     1/24/2019     97112            77.00
67630   Florida   Spine   0176564850101091   10/4/2018    Bill     1/24/2019     97140            72.00
67631   Florida   Spine   0176564850101091   10/4/2018    Bill     1/24/2019     G0283            44.00
67632   Florida   Spine   0176564850101091   10/4/2018    Bill     1/24/2019     97010            60.00
67633   Florida   Spine   0554122210101038   10/2/2018    Bill     1/24/2019     99211            77.00
67634   Florida   Spine   0554122210101038   10/2/2018    Bill     1/24/2019     97530            90.00
67635   Florida   Spine   0554122210101038   10/2/2018    Bill     1/24/2019     97110            77.00
67636   Florida   Spine   0554122210101038   10/2/2018    Bill     1/24/2019     97112            77.00
67637   Florida   Spine   0554122210101038   10/2/2018    Bill     1/24/2019     97140            72.00
67638   Florida   Spine   0554122210101038   10/2/2018    Bill     1/24/2019     97010            60.00
67639   Florida   Spine   0554122210101038   10/2/2018    Bill     1/24/2019     G0283            44.00
67640   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     99211            77.00
67641   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     97530            90.00
67642   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     97140            72.00
67643   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     G0283            44.00
67644   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     97010            60.00
67645   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     97035            44.00
67646   Florida   Spine   0624572960101016   1/2/2019     Bill     1/24/2019     99211            77.00
67647   Florida   Spine   0624572960101016   1/2/2019     Bill     1/24/2019     97140            72.00
67648   Florida   Spine   0624572960101016   1/2/2019     Bill     1/24/2019     G0283            44.00
67649   Florida   Spine   0624572960101016   1/2/2019     Bill     1/24/2019     97010            60.00
67650   Florida   Spine   0624572960101016   1/2/2019     Bill     1/24/2019     97035            44.00
67651   Florida   Spine   0624572960101016   1/2/2019     Bill     1/24/2019     97039            44.00
67652   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     98941            88.00
67653   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     97530            90.00
67654   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     97012            55.00
67655   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     97140            72.00
67656   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     97035            44.00
67657   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     97010            60.00
67658   Florida   Spine   0430086360101165   12/2/2018    Bill     1/24/2019     G0283            44.00
67659   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     98941            88.00
67660   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97110            77.00
67661   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97112            77.00
67662   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97140            72.00
67663   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97012            55.00
67664   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97010            60.00
67665   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     G0283            44.00
67666   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     98941            88.00
67667   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97530            90.00
67668   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97012            55.00
67669   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97140            72.00
67670   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97035            44.00
67671   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     97010            60.00
67672   Florida   Spine   0556686810101018   12/22/2018   Bill     1/24/2019     G0283            44.00
67673   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     99211            77.00
67674   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1328 of
                                                  2767

67675   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97112            77.00
67676   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97140            72.00
67677   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97010            60.00
67678   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     G0283            44.00
67679   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     99211            77.00
67680   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97110            77.00
67681   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97112            77.00
67682   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97140            72.00
67683   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97010            60.00
67684   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     G0283            44.00
67685   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     99211            77.00
67686   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     97530            90.00
67687   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     97110            77.00
67688   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     97140            72.00
67689   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     97010            60.00
67690   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     G0283            44.00
67691   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     99211            77.00
67692   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97530            90.00
67693   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97110            77.00
67694   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97140            72.00
67695   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97010            60.00
67696   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     G0283            44.00
67697   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     99211            77.00
67698   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     97110            77.00
67699   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     97112            77.00
67700   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     97140            72.00
67701   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     97010            60.00
67702   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     G0283            44.00
67703   Florida   Spine   0239139620101062   11/15/2018   Bill     1/24/2019     99211            77.00
67704   Florida   Spine   0239139620101062   11/15/2018   Bill     1/24/2019     97110            77.00
67705   Florida   Spine   0239139620101062   11/15/2018   Bill     1/24/2019     97112            77.00
67706   Florida   Spine   0239139620101062   11/15/2018   Bill     1/24/2019     97140            72.00
67707   Florida   Spine   0239139620101062   11/15/2018   Bill     1/24/2019     97010            60.00
67708   Florida   Spine   0239139620101062   11/15/2018   Bill     1/24/2019     G0283            44.00
67709   Florida   Spine   0533887410101055   11/16/2018   Bill     1/24/2019     99211            77.00
67710   Florida   Spine   0533887410101055   11/16/2018   Bill     1/24/2019     97110            77.00
67711   Florida   Spine   0533887410101055   11/16/2018   Bill     1/24/2019     97112            77.00
67712   Florida   Spine   0533887410101055   11/16/2018   Bill     1/24/2019     97140            72.00
67713   Florida   Spine   0533887410101055   11/16/2018   Bill     1/24/2019     97010            60.00
67714   Florida   Spine   0533887410101055   11/16/2018   Bill     1/24/2019     G0283            44.00
67715   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     99211            77.00
67716   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97530            90.00
67717   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97110            77.00
67718   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97140            72.00
67719   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     G0283            44.00
67720   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97010            60.00
67721   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97039            44.00
67722   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     99211            77.00
67723   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97530            90.00
67724   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97112            77.00
67725   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1329 of
                                                  2767

67726   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     G0283            44.00
67727   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97010            60.00
67728   Florida   Spine   0582911480101017   1/4/2019     Bill     1/24/2019     97035            44.00
67729   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     99211            77.00
67730   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97530            90.00
67731   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97112            77.00
67732   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97140            72.00
67733   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     G0283            44.00
67734   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97010            60.00
67735   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97035            44.00
67736   Florida   Spine   0352987180101075   12/11/2018   Bill     1/24/2019     99211            77.00
67737   Florida   Spine   0352987180101075   12/11/2018   Bill     1/24/2019     97530            90.00
67738   Florida   Spine   0352987180101075   12/11/2018   Bill     1/24/2019     97112            77.00
67739   Florida   Spine   0352987180101075   12/11/2018   Bill     1/24/2019     97140            72.00
67740   Florida   Spine   0352987180101075   12/11/2018   Bill     1/24/2019     97035            44.00
67741   Florida   Spine   0352987180101075   12/11/2018   Bill     1/24/2019     97010            60.00
67742   Florida   Spine   0352987180101075   12/11/2018   Bill     1/24/2019     G0283            44.00
67743   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     99211            77.00
67744   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97530            90.00
67745   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97112            77.00
67746   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97140            72.00
67747   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     G0283            44.00
67748   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97010            60.00
67749   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97035            44.00
67750   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     99211            77.00
67751   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97530            90.00
67752   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97110            77.00
67753   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97140            72.00
67754   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     G0283            44.00
67755   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97010            60.00
67756   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     99211            77.00
67757   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     97530            90.00
67758   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     97110            77.00
67759   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     97112            77.00
67760   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     97140            72.00
67761   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     G0283            44.00
67762   Florida   Spine   0582435740101013   10/28/2018   Bill     1/24/2019     97010            60.00
67763   Florida   Spine   0615960690101011   12/3/2018    Bill     1/24/2019     99211            77.00
67764   Florida   Spine   0615960690101011   12/3/2018    Bill     1/24/2019     97530            90.00
67765   Florida   Spine   0615960690101011   12/3/2018    Bill     1/24/2019     97112            77.00
67766   Florida   Spine   0615960690101011   12/3/2018    Bill     1/24/2019     97140            72.00
67767   Florida   Spine   0615960690101011   12/3/2018    Bill     1/24/2019     97010            60.00
67768   Florida   Spine   0615960690101011   12/3/2018    Bill     1/24/2019     G0283            44.00
67769   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     99211            77.00
67770   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97530            90.00
67771   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97110            77.00
67772   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97140            72.00
67773   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97012            55.00
67774   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97010            60.00
67775   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     99211            77.00
67776   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1330 of
                                                  2767

67777   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     97110            77.00
67778   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     97112            77.00
67779   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     97140            72.00
67780   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     97010            60.00
67781   Florida   Spine   0410085190101175   10/12/2018   Bill     1/24/2019     G0283            44.00
67782   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     99211            77.00
67783   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97530            90.00
67784   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97140            72.00
67785   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     G0283            44.00
67786   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97010            60.00
67787   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97035            44.00
67788   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97039            44.00
67789   Florida   Spine   0533887410101055   11/16/2018   Bill     1/24/2019     99211            77.00
67790   Florida   Spine   0533887410101055   11/16/2018   Bill     1/24/2019     97530            90.00
67791   Florida   Spine   0533887410101055   11/16/2018   Bill     1/24/2019     97110            77.00
67792   Florida   Spine   0533887410101055   11/16/2018   Bill     1/24/2019     97012            55.00
67793   Florida   Spine   0482510560101045   11/7/2018    Bill     1/24/2019     99211            77.00
67794   Florida   Spine   0482510560101045   11/7/2018    Bill     1/24/2019     97530            90.00
67795   Florida   Spine   0482510560101045   11/7/2018    Bill     1/24/2019     97140            72.00
67796   Florida   Spine   0482510560101045   11/7/2018    Bill     1/24/2019     97010            60.00
67797   Florida   Spine   0482510560101045   11/7/2018    Bill     1/24/2019     G0283            44.00
67798   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     99211            77.00
67799   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97530            90.00
67800   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97110            77.00
67801   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97140            72.00
67802   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     G0283            44.00
67803   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97012            55.00
67804   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97010            60.00
67805   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     99211            77.00
67806   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97530            90.00
67807   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97140            72.00
67808   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97035            44.00
67809   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97010            60.00
67810   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     99211            77.00
67811   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97530            90.00
67812   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97112            77.00
67813   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97140            72.00
67814   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     G0283            44.00
67815   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97010            60.00
67816   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97035            44.00
67817   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     99211            77.00
67818   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97530            90.00
67819   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97110            77.00
67820   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97140            72.00
67821   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97035            44.00
67822   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97010            60.00
67823   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     G0283            44.00
67824   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     99211            77.00
67825   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97530            90.00
67826   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97112            77.00
67827   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1331 of
                                                  2767

67828   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     G0283             44.00
67829   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97010             60.00
67830   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97035             44.00
67831   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     99211             77.00
67832   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97530             90.00
67833   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97112             77.00
67834   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97140             72.00
67835   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     G0283             44.00
67836   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97010             60.00
67837   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     99211             77.00
67838   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97530             90.00
67839   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97112             77.00
67840   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97140             72.00
67841   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     G0283             44.00
67842   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97010             60.00
67843   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97035             44.00
67844   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     99211             77.00
67845   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97530             90.00
67846   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97110             77.00
67847   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     G0283             44.00
67848   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97010             60.00
67849   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97140             72.00
67850   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     99211             77.00
67851   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     97530             90.00
67852   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     97110             77.00
67853   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     97140             72.00
67854   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     97039             44.00
67855   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     99212            105.00
67856   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     97530             90.00
67857   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     97110             77.00
67858   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     97140             72.00
67859   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     G0283             44.00
67860   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     97010             60.00
67861   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     97039             44.00
67862   Florida   Spine   0593487470101017   11/3/2018    Bill     1/24/2019     99211             77.00
67863   Florida   Spine   0593487470101017   11/3/2018    Bill     1/24/2019     97530             90.00
67864   Florida   Spine   0593487470101017   11/3/2018    Bill     1/24/2019     97110             77.00
67865   Florida   Spine   0593487470101017   11/3/2018    Bill     1/24/2019     97140             72.00
67866   Florida   Spine   0593487470101017   11/3/2018    Bill     1/24/2019     97010             60.00
67867   Florida   Spine   0593487470101017   11/3/2018    Bill     1/24/2019     G0283             44.00
67868   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     99211             77.00
67869   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97530             90.00
67870   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97110             77.00
67871   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97140             72.00
67872   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     G0283             44.00
67873   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97010             60.00
67874   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97039             44.00
67875   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     99211             77.00
67876   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97530             90.00
67877   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97112             77.00
67878   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1332 of
                                                  2767

67879   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97010            60.00
67880   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     G0283            44.00
67881   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     99211            77.00
67882   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97530            90.00
67883   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97112            77.00
67884   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97140            72.00
67885   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97035            44.00
67886   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97010            60.00
67887   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     G0283            44.00
67888   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     99211            77.00
67889   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97530            90.00
67890   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97110            77.00
67891   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97112            77.00
67892   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97140            72.00
67893   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     G0283            44.00
67894   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97010            60.00
67895   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     99211            77.00
67896   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     87530            90.00
67897   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97110            77.00
67898   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97112            77.00
67899   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97140            72.00
67900   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     G0283            44.00
67901   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97010            60.00
67902   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     99211            77.00
67903   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97530            90.00
67904   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97110            77.00
67905   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97140            72.00
67906   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     G0283            44.00
67907   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97010            60.00
67908   Florida   Spine   0587343090101028   9/23/2018    Bill     1/24/2019     99211            77.00
67909   Florida   Spine   0587343090101028   9/23/2018    Bill     1/24/2019     97140            72.00
67910   Florida   Spine   0587343090101028   9/23/2018    Bill     1/24/2019     G0283            44.00
67911   Florida   Spine   0587343090101028   9/23/2018    Bill     1/24/2019     97010            60.00
67912   Florida   Spine   0587343090101028   9/23/2018    Bill     1/24/2019     97035            44.00
67913   Florida   Spine   0587343090101028   9/23/2018    Bill     1/24/2019     97012            55.00
67914   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     99211            77.00
67915   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     97530            90.00
67916   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     97110            77.00
67917   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     97140            72.00
67918   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     97035            44.00
67919   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     97010            60.00
67920   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     G0283            44.00
67921   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     A4556            22.00
67922   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     99211            77.00
67923   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97530            90.00
67924   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97110            77.00
67925   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97140            72.00
67926   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     G0283            44.00
67927   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97010            60.00
67928   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97035            44.00
67929   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1333 of
                                                  2767

67930   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97530            90.00
67931   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97112            77.00
67932   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97140            72.00
67933   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     G0283            44.00
67934   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97010            60.00
67935   Florida   Spine   0484837780101044   11/29/2018   Bill     1/24/2019     97035            44.00
67936   Florida   Spine   0418490000101112   10/16/2018   Bill     1/24/2019     99211            77.00
67937   Florida   Spine   0418490000101112   10/16/2018   Bill     1/24/2019     97110            77.00
67938   Florida   Spine   0418490000101112   10/16/2018   Bill     1/24/2019     97112            77.00
67939   Florida   Spine   0418490000101112   10/16/2018   Bill     1/24/2019     97140            72.00
67940   Florida   Spine   0418490000101112   10/16/2018   Bill     1/24/2019     G0283            44.00
67941   Florida   Spine   0418490000101112   10/16/2018   Bill     1/24/2019     97010            60.00
67942   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     99211            77.00
67943   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97530            90.00
67944   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97112            77.00
67945   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97140            72.00
67946   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     G0283            44.00
67947   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97010            60.00
67948   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97035            44.00
67949   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     99211            77.00
67950   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97530            90.00
67951   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97112            77.00
67952   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97140            72.00
67953   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     G0283            44.00
67954   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97010            60.00
67955   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97035            44.00
67956   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     99211            77.00
67957   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97530            90.00
67958   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97140            72.00
67959   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     G0283            44.00
67960   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97010            60.00
67961   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97035            44.00
67962   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97039            44.00
67963   Florida   Spine   0339570710101258   10/12/2018   Bill     1/24/2019     99211            77.00
67964   Florida   Spine   0339570710101258   10/12/2018   Bill     1/24/2019     97110            77.00
67965   Florida   Spine   0339570710101258   10/12/2018   Bill     1/24/2019     97112            77.00
67966   Florida   Spine   0339570710101258   10/12/2018   Bill     1/24/2019     97140            72.00
67967   Florida   Spine   0339570710101258   10/12/2018   Bill     1/24/2019     G0283            44.00
67968   Florida   Spine   0339570710101258   10/12/2018   Bill     1/24/2019     97010            60.00
67969   Florida   Spine   0329895090101038   10/21/2018   Bill     1/24/2019     99211            77.00
67970   Florida   Spine   0329895090101038   10/21/2018   Bill     1/24/2019     97110            77.00
67971   Florida   Spine   0329895090101038   10/21/2018   Bill     1/24/2019     97112            77.00
67972   Florida   Spine   0329895090101038   10/21/2018   Bill     1/24/2019     97140            72.00
67973   Florida   Spine   0329895090101038   10/21/2018   Bill     1/24/2019     G0283            44.00
67974   Florida   Spine   0329895090101038   10/21/2018   Bill     1/24/2019     97010            60.00
67975   Florida   Spine   0113846780101192   11/14/2018   Bill     1/24/2019     99211            77.00
67976   Florida   Spine   0113846780101192   11/14/2018   Bill     1/24/2019     97530            90.00
67977   Florida   Spine   0113846780101192   11/14/2018   Bill     1/24/2019     97112            77.00
67978   Florida   Spine   0113846780101192   11/14/2018   Bill     1/24/2019     97140            72.00
67979   Florida   Spine   0113846780101192   11/14/2018   Bill     1/24/2019     G0283            44.00
67980   Florida   Spine   0113846780101192   11/14/2018   Bill     1/24/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1334 of
                                                  2767

67981   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     99212            105.00
67982   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97530             90.00
67983   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97112             77.00
67984   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97140             72.00
67985   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     G0283             44.00
67986   Florida   Spine   0307644870101032   12/7/2018    Bill     1/24/2019     97010             60.00
67987   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     99211             77.00
67988   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     97530             90.00
67989   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     97110             77.00
67990   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     97140             72.00
67991   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     97010             60.00
67992   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     G0283             44.00
67993   Florida   Spine   0589922030101020   11/8/2018    Bill     1/24/2019     99211             77.00
67994   Florida   Spine   0589922030101020   11/8/2018    Bill     1/24/2019     97530             90.00
67995   Florida   Spine   0589922030101020   11/8/2018    Bill     1/24/2019     97110             77.00
67996   Florida   Spine   0589922030101020   11/8/2018    Bill     1/24/2019     97140             72.00
67997   Florida   Spine   0589922030101020   11/8/2018    Bill     1/24/2019     G0283             44.00
67998   Florida   Spine   0589922030101020   11/8/2018    Bill     1/24/2019     97010             60.00
67999   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     99211             77.00
68000   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     97530             90.00
68001   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     97140             72.00
68002   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     97035             44.00
68003   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     97010             60.00
68004   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     G0283             44.00
68005   Florida   Spine   0557627310101040   12/13/2018   Bill     1/24/2019     98941             88.00
68006   Florida   Spine   0557627310101040   12/13/2018   Bill     1/24/2019     97530             90.00
68007   Florida   Spine   0557627310101040   12/13/2018   Bill     1/24/2019     97012             55.00
68008   Florida   Spine   0557627310101040   12/13/2018   Bill     1/24/2019     97140             72.00
68009   Florida   Spine   0557627310101040   12/13/2018   Bill     1/24/2019     97035             44.00
68010   Florida   Spine   0557627310101040   12/13/2018   Bill     1/24/2019     97010             60.00
68011   Florida   Spine   0557627310101040   12/13/2018   Bill     1/24/2019     G0283             44.00
68012   Florida   Spine   0470287970101071   10/29/2018   Bill     1/24/2019     99211             77.00
68013   Florida   Spine   0470287970101071   10/29/2018   Bill     1/24/2019     97530             90.00
68014   Florida   Spine   0470287970101071   10/29/2018   Bill     1/24/2019     97110             77.00
68015   Florida   Spine   0470287970101071   10/29/2018   Bill     1/24/2019     97140             72.00
68016   Florida   Spine   0470287970101071   10/29/2018   Bill     1/24/2019     G0283             44.00
68017   Florida   Spine   0470287970101071   10/29/2018   Bill     1/24/2019     97010             60.00
68018   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     99211             77.00
68019   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     97530             90.00
68020   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     97112             77.00
68021   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     97140             72.00
68022   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     G0283             44.00
68023   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     97010             60.00
68024   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     97035             44.00
68025   Florida   Spine   0521432040101037   9/27/2018    Bill     1/24/2019     99213            193.00
68026   Florida   Spine   0521432040101037   9/27/2018    Bill     1/24/2019     97140             72.00
68027   Florida   Spine   0521432040101037   9/27/2018    Bill     1/24/2019     G0283             44.00
68028   Florida   Spine   0521432040101037   9/27/2018    Bill     1/24/2019     97010             60.00
68029   Florida   Spine   0521432040101037   9/27/2018    Bill     1/24/2019     97039             44.00
68030   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     99211             77.00
68031   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1335 of
                                                  2767

68032   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     97112            77.00
68033   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     97140            72.00
68034   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     97010            60.00
68035   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     G0283            44.00
68036   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     99211            77.00
68037   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     97530            90.00
68038   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     97110            77.00
68039   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     97112            77.00
68040   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     97140            72.00
68041   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     G0283            44.00
68042   Florida   Spine   0483970510101017   9/24/2018    Bill     1/24/2019     97010            60.00
68043   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     98940            72.00
68044   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97530            90.00
68045   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97112            77.00
68046   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97140            72.00
68047   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     G0283            44.00
68048   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97010            60.00
68049   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97039            44.00
68050   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     99211            77.00
68051   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97530            90.00
68052   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97112            77.00
68053   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97140            72.00
68054   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     G0283            44.00
68055   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97010            60.00
68056   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     98941            88.00
68057   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     97530            90.00
68058   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     97112            77.00
68059   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     97140            72.00
68060   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     G0283            44.00
68061   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     97010            60.00
68062   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     97039            44.00
68063   Florida   Spine   0600153340101022   12/5/2018    Bill     1/24/2019     99211            77.00
68064   Florida   Spine   0600153340101022   12/5/2018    Bill     1/24/2019     97530            90.00
68065   Florida   Spine   0600153340101022   12/5/2018    Bill     1/24/2019     97110            77.00
68066   Florida   Spine   0600153340101022   12/5/2018    Bill     1/24/2019     97140            72.00
68067   Florida   Spine   0600153340101022   12/5/2018    Bill     1/24/2019     97010            60.00
68068   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     99211            77.00
68069   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     97530            90.00
68070   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     97140            72.00
68071   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     G0283            44.00
68072   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     97010            60.00
68073   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     97035            44.00
68074   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     99211            77.00
68075   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97530            90.00
68076   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97110            77.00
68077   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97112            77.00
68078   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97140            72.00
68079   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     G0283            44.00
68080   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97010            60.00
68081   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     99211            77.00
68082   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1336 of
                                                  2767

68083   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97112            77.00
68084   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97140            72.00
68085   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     G0283            44.00
68086   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97010            60.00
68087   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97035            44.00
68088   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     99211            77.00
68089   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97530            90.00
68090   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97112            77.00
68091   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97140            72.00
68092   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     G0283            44.00
68093   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97010            60.00
68094   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97035            44.00
68095   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     99211            77.00
68096   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97530            90.00
68097   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97112            77.00
68098   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97140            72.00
68099   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     G0283            44.00
68100   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97010            60.00
68101   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97035            44.00
68102   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     99211            77.00
68103   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97530            90.00
68104   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97110            77.00
68105   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97140            72.00
68106   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97035            44.00
68107   Florida   Spine   0638357700101011   10/31/2018   Bill     1/24/2019     97010            60.00
68108   Florida   Spine   0358177500101021   9/1/2018     Bill     1/24/2019     99211            77.00
68109   Florida   Spine   0358177500101021   9/1/2018     Bill     1/24/2019     97530            90.00
68110   Florida   Spine   0358177500101021   9/1/2018     Bill     1/24/2019     97110            77.00
68111   Florida   Spine   0358177500101021   9/1/2018     Bill     1/24/2019     97112            77.00
68112   Florida   Spine   0358177500101021   9/1/2018     Bill     1/24/2019     97140            72.00
68113   Florida   Spine   0358177500101021   9/1/2018     Bill     1/24/2019     97010            60.00
68114   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     99211            77.00
68115   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97530            90.00
68116   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97110            77.00
68117   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97140            72.00
68118   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97035            44.00
68119   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97010            60.00
68120   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     G0283            44.00
68121   Florida   Spine   0157209730101183   5/1/2017     Bill     1/24/2019     99211            77.00
68122   Florida   Spine   0157209730101183   5/1/2017     Bill     1/24/2019     97530            90.00
68123   Florida   Spine   0157209730101183   5/1/2017     Bill     1/24/2019     97110            77.00
68124   Florida   Spine   0157209730101183   5/1/2017     Bill     1/24/2019     97010            60.00
68125   Florida   Spine   0157209730101183   5/1/2017     Bill     1/24/2019     G0283            44.00
68126   Florida   Spine   0547354780101011   9/15/2018    Bill     1/24/2019     99211            77.00
68127   Florida   Spine   0547354780101011   9/15/2018    Bill     1/24/2019     97530            90.00
68128   Florida   Spine   0547354780101011   9/15/2018    Bill     1/24/2019     97140            72.00
68129   Florida   Spine   0547354780101011   9/15/2018    Bill     1/24/2019     97010            60.00
68130   Florida   Spine   0547354780101011   9/15/2018    Bill     1/24/2019     G0283            44.00
68131   Florida   Spine   0394319240101053   8/2/2018     Bill     1/24/2019     99211            77.00
68132   Florida   Spine   0394319240101053   8/2/2018     Bill     1/24/2019     97530            90.00
68133   Florida   Spine   0394319240101053   8/2/2018     Bill     1/24/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1337 of
                                                  2767

68134   Florida   Spine   0394319240101053   8/2/2018     Bill     1/24/2019     97140            72.00
68135   Florida   Spine   0394319240101053   8/2/2018     Bill     1/24/2019     97010            60.00
68136   Florida   Spine   0394319240101053   8/2/2018     Bill     1/24/2019     G0283            44.00
68137   Florida   Spine   0358177500101021   9/1/2018     Bill     1/24/2019     99211            77.00
68138   Florida   Spine   0358177500101021   9/1/2018     Bill     1/24/2019     97530            90.00
68139   Florida   Spine   0358177500101021   9/1/2018     Bill     1/24/2019     97112            77.00
68140   Florida   Spine   0358177500101021   9/1/2018     Bill     1/24/2019     97140            72.00
68141   Florida   Spine   0358177500101021   9/1/2018     Bill     1/24/2019     97010            60.00
68142   Florida   Spine   0358177500101021   9/1/2018     Bill     1/24/2019     G0283            44.00
68143   Florida   Spine   0160007080101067   6/27/2018    Bill     1/24/2019     99211            77.00
68144   Florida   Spine   0160007080101067   6/27/2018    Bill     1/24/2019     97110            77.00
68145   Florida   Spine   0160007080101067   6/27/2018    Bill     1/24/2019     97112            77.00
68146   Florida   Spine   0160007080101067   6/27/2018    Bill     1/24/2019     97140            72.00
68147   Florida   Spine   0160007080101067   6/27/2018    Bill     1/24/2019     97010            60.00
68148   Florida   Spine   0160007080101067   6/27/2018    Bill     1/24/2019     G0283            44.00
68149   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     99211            77.00
68150   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97530            90.00
68151   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97112            77.00
68152   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97140            72.00
68153   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97035            44.00
68154   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97010            60.00
68155   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     G0283            44.00
68156   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     99211            77.00
68157   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     97530            90.00
68158   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     97110            77.00
68159   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     97112            77.00
68160   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     97140            72.00
68161   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     97010            60.00
68162   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     G0283            44.00
68163   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     99211            77.00
68164   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97530            90.00
68165   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97112            77.00
68166   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97140            72.00
68167   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97035            44.00
68168   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97010            60.00
68169   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     G0283            44.00
68170   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     99211            77.00
68171   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     97530            90.00
68172   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     97110            77.00
68173   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     97140            72.00
68174   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     97035            44.00
68175   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     97010            60.00
68176   Florida   Spine   0307517620101124   1/11/2019    Bill     1/24/2019     G0283            44.00
68177   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     99211            77.00
68178   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     97530            90.00
68179   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     97110            77.00
68180   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     97112            77.00
68181   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     97140            72.00
68182   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     97010            60.00
68183   Florida   Spine   0602859260101010   10/3/2018    Bill     1/24/2019     G0283            44.00
68184   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1338 of
                                                  2767

68185   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97110             77.00
68186   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97112             77.00
68187   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97140             72.00
68188   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     97010             60.00
68189   Florida   Spine   0455288470101032   11/18/2018   Bill     1/24/2019     G0283             44.00
68190   Florida   Spine   0543843850101020   10/18/2018   Bill     1/24/2019     98940             72.00
68191   Florida   Spine   0543843850101020   10/18/2018   Bill     1/24/2019     99211             77.00
68192   Florida   Spine   0543843850101020   10/18/2018   Bill     1/24/2019     97530             90.00
68193   Florida   Spine   0543843850101020   10/18/2018   Bill     1/24/2019     97110             77.00
68194   Florida   Spine   0543843850101020   10/18/2018   Bill     1/24/2019     97112             77.00
68195   Florida   Spine   0543843850101020   10/18/2018   Bill     1/24/2019     97140             72.00
68196   Florida   Spine   0543843850101020   10/18/2018   Bill     1/24/2019     97010             60.00
68197   Florida   Spine   0543843850101020   10/18/2018   Bill     1/24/2019     G0283             44.00
68198   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     99211             77.00
68199   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97530             90.00
68200   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97110             77.00
68201   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97140             72.00
68202   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     G0283             44.00
68203   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97010             60.00
68204   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     99211             77.00
68205   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97530             90.00
68206   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97110             77.00
68207   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97140             72.00
68208   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     G0283             44.00
68209   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97010             60.00
68210   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     99211             77.00
68211   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97530             90.00
68212   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97110             77.00
68213   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97140             72.00
68214   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     G0283             44.00
68215   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97010             60.00
68216   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97039             44.00
68217   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     99211             77.00
68218   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97530             90.00
68219   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97110             77.00
68220   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97112             77.00
68221   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97140             72.00
68222   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     G0283             44.00
68223   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97010             60.00
68224   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     99211             77.00
68225   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     97530             90.00
68226   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     97140             72.00
68227   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     G0283             44.00
68228   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     97010             60.00
68229   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     97035             44.00
68230   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     99212            105.00
68231   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97110             77.00
68232   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97112             77.00
68233   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97140             72.00
68234   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     G0283             44.00
68235   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1339 of
                                                  2767

68236   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     99211            77.00
68237   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97530            90.00
68238   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97112            77.00
68239   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97140            72.00
68240   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     G0283            44.00
68241   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97010            60.00
68242   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     99211            77.00
68243   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97530            90.00
68244   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97110            77.00
68245   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97140            72.00
68246   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     G0283            44.00
68247   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97010            60.00
68248   Florida   Spine   0313197560101129   12/28/2018   Bill     1/24/2019     97012            55.00
68249   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     99211            77.00
68250   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97530            90.00
68251   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97140            72.00
68252   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     G0283            44.00
68253   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97010            60.00
68254   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97035            44.00
68255   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97039            44.00
68256   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     99211            77.00
68257   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97530            90.00
68258   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97112            77.00
68259   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97140            72.00
68260   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     G0283            44.00
68261   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97010            60.00
68262   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97035            44.00
68263   Florida   Spine   0578487350101037   7/2/2018     Bill     1/24/2019     99211            77.00
68264   Florida   Spine   0578487350101037   7/2/2018     Bill     1/24/2019     97110            77.00
68265   Florida   Spine   0578487350101037   7/2/2018     Bill     1/24/2019     97112            77.00
68266   Florida   Spine   0578487350101037   7/2/2018     Bill     1/24/2019     97140            72.00
68267   Florida   Spine   0578487350101037   7/2/2018     Bill     1/24/2019     G0283            44.00
68268   Florida   Spine   0578487350101037   7/2/2018     Bill     1/24/2019     97010            60.00
68269   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     99211            77.00
68270   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97530            90.00
68271   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97110            77.00
68272   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97140            72.00
68273   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     G0283            44.00
68274   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97010            60.00
68275   Florida   Spine   0607669640101027   12/19/2018   Bill     1/24/2019     97012            55.00
68276   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     99211            77.00
68277   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97530            90.00
68278   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97112            77.00
68279   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97140            72.00
68280   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     G0283            44.00
68281   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97010            60.00
68282   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97035            44.00
68283   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     99211            77.00
68284   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     97110            77.00
68285   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     99211            77.00
68286   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1340 of
                                                  2767

68287   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97110            77.00
68288   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97112            77.00
68289   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97140            72.00
68290   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     G0283            44.00
68291   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97010            60.00
68292   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     99211            77.00
68293   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97530            90.00
68294   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97110            77.00
68295   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97140            72.00
68296   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     G0283            44.00
68297   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97010            60.00
68298   Florida   Spine   0421371370101111   12/24/2018   Bill     1/24/2019     97039            44.00
68299   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     99211            77.00
68300   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     97530            90.00
68301   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     97110            77.00
68302   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     97140            72.00
68303   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     G0283            44.00
68304   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     97010            60.00
68305   Florida   Spine   0605935260101049   9/14/2018    Bill     1/24/2019     97012            55.00
68306   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     99211            77.00
68307   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     97530            90.00
68308   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     97110            77.00
68309   Florida   Spine   0632317120101013   8/20/2018    Bill     1/24/2019     97140            72.00
68310   Florida   Spine   0087644080101323   8/1/2018     Bill     1/24/2019     99211            77.00
68311   Florida   Spine   0087644080101323   8/1/2018     Bill     1/24/2019     97110            77.00
68312   Florida   Spine   0087644080101323   8/1/2018     Bill     1/24/2019     97112            77.00
68313   Florida   Spine   0087644080101323   8/1/2018     Bill     1/24/2019     97140            72.00
68314   Florida   Spine   0087644080101323   8/1/2018     Bill     1/24/2019     G0283            44.00
68315   Florida   Spine   0087644080101323   8/1/2018     Bill     1/24/2019     97010            60.00
68316   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     99211            77.00
68317   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97530            90.00
68318   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97110            77.00
68319   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97112            77.00
68320   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97140            72.00
68321   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     G0283            44.00
68322   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97010            60.00
68323   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     99211            77.00
68324   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     97530            90.00
68325   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     97112            77.00
68326   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     97140            72.00
68327   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     G0283            44.00
68328   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     97010            60.00
68329   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     99211            77.00
68330   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97530            90.00
68331   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97112            77.00
68332   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97140            72.00
68333   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     G0283            44.00
68334   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97010            60.00
68335   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97035            44.00
68336   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     99211            77.00
68337   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1341 of
                                                  2767

68338   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     97110             77.00
68339   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     97140             72.00
68340   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     G0283             44.00
68341   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     97010             60.00
68342   Florida   Spine   0220025950101080   11/5/2018    Bill     1/24/2019     97012             55.00
68343   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     99211             77.00
68344   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97530             90.00
68345   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97112             77.00
68346   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97140             72.00
68347   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     G0283             44.00
68348   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97010             60.00
68349   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97035             44.00
68350   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     99211             77.00
68351   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97530             90.00
68352   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97112             77.00
68353   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97140             72.00
68354   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     G0283             44.00
68355   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97010             60.00
68356   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97035             44.00
68357   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     98940             72.00
68358   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     97530             90.00
68359   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     97140             72.00
68360   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     G0283             44.00
68361   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     97010             60.00
68362   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     97035             44.00
68363   Florida   Spine   0434819760101013   11/26/2018   Bill     1/24/2019     97012             55.00
68364   Florida   Spine   0563224060101065   11/11/2018   Bill     1/24/2019     98940             72.00
68365   Florida   Spine   0563224060101065   11/11/2018   Bill     1/24/2019     97530             90.00
68366   Florida   Spine   0563224060101065   11/11/2018   Bill     1/24/2019     97140             72.00
68367   Florida   Spine   0563224060101065   11/11/2018   Bill     1/24/2019     G0283             44.00
68368   Florida   Spine   0563224060101065   11/11/2018   Bill     1/24/2019     97010             60.00
68369   Florida   Spine   0563224060101065   11/11/2018   Bill     1/24/2019     97035             44.00
68370   Florida   Spine   0563224060101065   11/11/2018   Bill     1/24/2019     97039             44.00
68371   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     99213            193.00
68372   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97530             90.00
68373   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97110             77.00
68374   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97112             77.00
68375   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97140             72.00
68376   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     G0283             44.00
68377   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97010             60.00
68378   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     99213            193.00
68379   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97530             90.00
68380   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97110             77.00
68381   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97112             77.00
68382   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97140             72.00
68383   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     G0283             44.00
68384   Florida   Spine   0177712150101068   11/4/2018    Bill     1/24/2019     97010             60.00
68385   Florida   Spine   0361910870101048   12/3/2018    Bill     1/24/2019     98941             88.00
68386   Florida   Spine   0361910870101048   12/3/2018    Bill     1/24/2019     97530             90.00
68387   Florida   Spine   0361910870101048   12/3/2018    Bill     1/24/2019     97112             77.00
68388   Florida   Spine   0361910870101048   12/3/2018    Bill     1/24/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1342 of
                                                  2767

68389   Florida   Spine   0361910870101048   12/3/2018    Bill     1/24/2019     G0283            44.00
68390   Florida   Spine   0361910870101048   12/3/2018    Bill     1/24/2019     97010            60.00
68391   Florida   Spine   0361910870101048   12/3/2018    Bill     1/24/2019     98941            88.00
68392   Florida   Spine   0361910870101048   12/3/2018    Bill     1/24/2019     97530            90.00
68393   Florida   Spine   0361910870101048   12/3/2018    Bill     1/24/2019     97140            72.00
68394   Florida   Spine   0361910870101048   12/3/2018    Bill     1/24/2019     G0283            44.00
68395   Florida   Spine   0361910870101048   12/3/2018    Bill     1/24/2019     97010            60.00
68396   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     99211            77.00
68397   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97530            90.00
68398   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97112            77.00
68399   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97140            72.00
68400   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     G0283            44.00
68401   Florida   Spine   0559547900101218   9/15/2018    Bill     1/24/2019     97010            60.00
68402   Florida   Spine   0313997990101114   11/29/2018   Bill     1/24/2019     99211            77.00
68403   Florida   Spine   0313997990101114   11/29/2018   Bill     1/24/2019     97530            90.00
68404   Florida   Spine   0313997990101114   11/29/2018   Bill     1/24/2019     97110            77.00
68405   Florida   Spine   0313997990101114   11/29/2018   Bill     1/24/2019     97140            72.00
68406   Florida   Spine   0313997990101114   11/29/2018   Bill     1/24/2019     G0283            44.00
68407   Florida   Spine   0313997990101114   11/29/2018   Bill     1/24/2019     97010            60.00
68408   Florida   Spine   0638101160101016   9/10/2018    Bill     1/24/2019     98941            88.00
68409   Florida   Spine   0638101160101016   9/10/2018    Bill     1/24/2019     97110            77.00
68410   Florida   Spine   0638101160101016   9/10/2018    Bill     1/24/2019     97112            77.00
68411   Florida   Spine   0638101160101016   9/10/2018    Bill     1/24/2019     97140            72.00
68412   Florida   Spine   0638101160101016   9/10/2018    Bill     1/24/2019     G0283            44.00
68413   Florida   Spine   0638101160101016   9/10/2018    Bill     1/24/2019     97010            60.00
68414   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     99211            77.00
68415   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     97530            90.00
68416   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     97110            77.00
68417   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     97140            72.00
68418   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     G0283            44.00
68419   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     97010            60.00
68420   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     97039            44.00
68421   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     99211            77.00
68422   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     97530            90.00
68423   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     97110            77.00
68424   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     97140            72.00
68425   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     97010            60.00
68426   Florida   Spine   0455532020101079   11/28/2018   Bill     1/24/2019     G0283            44.00
68427   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     99211            77.00
68428   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97530            90.00
68429   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97112            77.00
68430   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97140            72.00
68431   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     G0283            44.00
68432   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97010            60.00
68433   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97035            44.00
68434   Florida   Spine   0541932450101035   9/25/2018    Bill     1/24/2019     99211            77.00
68435   Florida   Spine   0541932450101035   9/25/2018    Bill     1/24/2019     97530            90.00
68436   Florida   Spine   0541932450101035   9/25/2018    Bill     1/24/2019     97112            77.00
68437   Florida   Spine   0541932450101035   9/25/2018    Bill     1/24/2019     97140            72.00
68438   Florida   Spine   0541932450101035   9/25/2018    Bill     1/24/2019     97010            60.00
68439   Florida   Spine   0541932450101035   9/25/2018    Bill     1/24/2019     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1343 of
                                                  2767

68440   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     99211             77.00
68441   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97530             90.00
68442   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97112             77.00
68443   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97140             72.00
68444   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     G0283             44.00
68445   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97010             60.00
68446   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97035             44.00
68447   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     99211             77.00
68448   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     97530             90.00
68449   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     97112             77.00
68450   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     97140             72.00
68451   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     G0283             44.00
68452   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     97010             60.00
68453   Florida   Spine   0177960010101147   12/14/2018   Bill     1/24/2019     97035             44.00
68454   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     99211             77.00
68455   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97530             90.00
68456   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97110             77.00
68457   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97112             77.00
68458   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97140             72.00
68459   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     G0283             44.00
68460   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97010             60.00
68461   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     99211             77.00
68462   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     97530             90.00
68463   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     97140             72.00
68464   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     G0283             44.00
68465   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     97010             60.00
68466   Florida   Spine   0611275300101010   12/22/2018   Bill     1/24/2019     97035             44.00
68467   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     99211             77.00
68468   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     97530             90.00
68469   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     97110             77.00
68470   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     97112             77.00
68471   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     97140             72.00
68472   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     G0283             44.00
68473   Florida   Spine   0303408330101022   11/29/2018   Bill     1/24/2019     97010             60.00
68474   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     99211             77.00
68475   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97530             90.00
68476   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97112             77.00
68477   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97140             72.00
68478   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     G0283             44.00
68479   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97010             60.00
68480   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97035             44.00
68481   Florida   Spine   0559025940101019   1/7/2019     Bill     1/24/2019     99203            275.00
68482   Florida   Spine   0559025940101019   1/7/2019     Bill     1/24/2019     97012             55.00
68483   Florida   Spine   0559025940101019   1/7/2019     Bill     1/24/2019     97035             44.00
68484   Florida   Spine   0559025940101019   1/7/2019     Bill     1/24/2019     97010             60.00
68485   Florida   Spine   0559025940101019   1/7/2019     Bill     1/24/2019     G0283             44.00
68486   Florida   Spine   0559025940101019   1/7/2019     Bill     1/24/2019     A4556             22.00
68487   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     99212            105.00
68488   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97530             90.00
68489   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97110             77.00
68490   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1344 of
                                                  2767

68491   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     97010             60.00
68492   Florida   Spine   0282912660101028   10/19/2018   Bill     1/24/2019     G0283             44.00
68493   Florida   Spine   0648710160101012   1/11/2019    Bill     1/24/2019     99203            275.00
68494   Florida   Spine   0648710160101012   1/11/2019    Bill     1/24/2019     97012             55.00
68495   Florida   Spine   0648710160101012   1/11/2019    Bill     1/24/2019     97010             60.00
68496   Florida   Spine   0648710160101012   1/11/2019    Bill     1/24/2019     G0283             44.00
68497   Florida   Spine   0648710160101012   1/11/2019    Bill     1/24/2019     A4556             22.00
68498   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     99211             77.00
68499   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     97530             90.00
68500   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     97110             77.00
68501   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     97140             72.00
68502   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     97035             44.00
68503   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     97010             60.00
68504   Florida   Spine   0175568920101172   1/13/2019    Bill     1/24/2019     G0283             44.00
68505   Florida   Spine   0632854840101014   11/11/2018   Bill     1/24/2019     99211             77.00
68506   Florida   Spine   0632854840101014   11/11/2018   Bill     1/24/2019     97530             90.00
68507   Florida   Spine   0632854840101014   11/11/2018   Bill     1/24/2019     97110             77.00
68508   Florida   Spine   0632854840101014   11/11/2018   Bill     1/24/2019     97140             72.00
68509   Florida   Spine   0632854840101014   11/11/2018   Bill     1/24/2019     97035             44.00
68510   Florida   Spine   0632854840101014   11/11/2018   Bill     1/24/2019     97010             60.00
68511   Florida   Spine   0632854840101014   11/11/2018   Bill     1/24/2019     G0283             44.00
68512   Florida   Spine   0425763400101028   8/22/2018    Bill     1/24/2019     99211             77.00
68513   Florida   Spine   0425763400101028   8/22/2018    Bill     1/24/2019     97110             77.00
68514   Florida   Spine   0425763400101028   8/22/2018    Bill     1/24/2019     97112             77.00
68515   Florida   Spine   0425763400101028   8/22/2018    Bill     1/24/2019     97140             72.00
68516   Florida   Spine   0425763400101028   8/22/2018    Bill     1/24/2019     97010             60.00
68517   Florida   Spine   0425763400101028   8/22/2018    Bill     1/24/2019     G0283             44.00
68518   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     97530             90.00
68519   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     97110             77.00
68520   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     97140             72.00
68521   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     97010             60.00
68522   Florida   Spine   0629799360101032   9/7/2018     Bill     1/24/2019     G0283             44.00
68523   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     99211             77.00
68524   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     97530             90.00
68525   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     97110             77.00
68526   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     97140             72.00
68527   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     97010             60.00
68528   Florida   Spine   0069025630101090   10/30/2018   Bill     1/24/2019     G0283             44.00
68529   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     99211             77.00
68530   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97140             72.00
68531   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97035             44.00
68532   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     97010             60.00
68533   Florida   Spine   0292062560101070   12/29/2018   Bill     1/24/2019     G0283             44.00
68534   Florida   Spine   0621160610101025   10/16/2018   Bill     1/24/2019     99211             77.00
68535   Florida   Spine   0621160610101025   10/16/2018   Bill     1/24/2019     97530             90.00
68536   Florida   Spine   0621160610101025   10/16/2018   Bill     1/24/2019     97110             77.00
68537   Florida   Spine   0621160610101025   10/16/2018   Bill     1/24/2019     97140             72.00
68538   Florida   Spine   0621160610101025   10/16/2018   Bill     1/24/2019     97010             60.00
68539   Florida   Spine   0621160610101025   10/16/2018   Bill     1/24/2019     G0283             44.00
68540   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     99211             77.00
68541   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1345 of
                                                  2767

68542   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97110            77.00
68543   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97140            72.00
68544   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97035            44.00
68545   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97010            60.00
68546   Florida   Spine   0288052480101173   12/6/2018    Bill     1/24/2019     97012            55.00
68547   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     99211            77.00
68548   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97530            90.00
68549   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97112            77.00
68550   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97140            72.00
68551   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97035            44.00
68552   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     97010            60.00
68553   Florida   Spine   0609760890101011   12/27/2018   Bill     1/24/2019     G0283            44.00
68554   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     99211            77.00
68555   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97530            90.00
68556   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97110            77.00
68557   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97140            72.00
68558   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97035            44.00
68559   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     97010            60.00
68560   Florida   Spine   0423186890101021   1/5/2019     Bill     1/24/2019     G0283            44.00
68561   Florida   Spine   0280010560101099   11/3/2018    Bill     1/24/2019     99211            77.00
68562   Florida   Spine   0280010560101099   11/3/2018    Bill     1/24/2019     97530            90.00
68563   Florida   Spine   0280010560101099   11/3/2018    Bill     1/24/2019     97112            77.00
68564   Florida   Spine   0280010560101099   11/3/2018    Bill     1/24/2019     97140            72.00
68565   Florida   Spine   0280010560101099   11/3/2018    Bill     1/24/2019     97010            60.00
68566   Florida   Spine   0280010560101099   11/3/2018    Bill     1/24/2019     G0283            44.00
68567   Florida   Spine   0617742500101045   10/16/2018   Bill     1/24/2019     99211            77.00
68568   Florida   Spine   0617742500101045   10/16/2018   Bill     1/24/2019     97530            90.00
68569   Florida   Spine   0617742500101045   10/16/2018   Bill     1/24/2019     97112            77.00
68570   Florida   Spine   0617742500101045   10/16/2018   Bill     1/24/2019     97140            72.00
68571   Florida   Spine   0617742500101045   10/16/2018   Bill     1/24/2019     97035            44.00
68572   Florida   Spine   0617742500101045   10/16/2018   Bill     1/24/2019     97010            60.00
68573   Florida   Spine   0617742500101045   10/16/2018   Bill     1/24/2019     G0283            44.00
68574   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     99211            77.00
68575   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97530            90.00
68576   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97112            77.00
68577   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97140            72.00
68578   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97035            44.00
68579   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     97010            60.00
68580   Florida   Spine   0580274610101023   1/8/2019     Bill     1/24/2019     G0283            44.00
68581   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     99211            77.00
68582   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97530            90.00
68583   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97110            77.00
68584   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97112            77.00
68585   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97140            72.00
68586   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     97010            60.00
68587   Florida   Spine   0307654710101035   12/7/2018    Bill     1/24/2019     G0283            44.00
68588   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     98940            72.00
68589   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97530            90.00
68590   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97112            77.00
68591   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97140            72.00
68592   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97035            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1346 of
                                                  2767

68593   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     97010            60.00
68594   Florida   Spine   0113947440101125   12/28/2018   Bill     1/24/2019     G0283            44.00
68595   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     99211            77.00
68596   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97530            90.00
68597   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97110            77.00
68598   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97140            72.00
68599   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     97010            60.00
68600   Florida   Spine   0613737330101011   12/18/2018   Bill     1/24/2019     G0283            44.00
68601   Florida   Spine   0394625550101073   10/22/2018   Bill     1/24/2019     99211            77.00
68602   Florida   Spine   0394625550101073   10/22/2018   Bill     1/24/2019     97110            77.00
68603   Florida   Spine   0394625550101073   10/22/2018   Bill     1/24/2019     97140            72.00
68604   Florida   Spine   0394625550101073   10/22/2018   Bill     1/24/2019     97010            60.00
68605   Florida   Spine   0394625550101073   10/22/2018   Bill     1/24/2019     G0283            44.00
68606   Florida   Spine   0593487470101017   11/3/2018    Bill     1/24/2019     99211            77.00
68607   Florida   Spine   0593487470101017   11/3/2018    Bill     1/24/2019     97530            90.00
68608   Florida   Spine   0593487470101017   11/3/2018    Bill     1/24/2019     97110            77.00
68609   Florida   Spine   0593487470101017   11/3/2018    Bill     1/24/2019     97140            72.00
68610   Florida   Spine   0593487470101017   11/3/2018    Bill     1/24/2019     97010            60.00
68611   Florida   Spine   0593487470101017   11/3/2018    Bill     1/24/2019     G0283            44.00
68612   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     99211            77.00
68613   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97530            90.00
68614   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97112            77.00
68615   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97035            44.00
68616   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97010            60.00
68617   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     G0283            44.00
68618   Florida   Spine   0584479550101018   1/2/2019     Bill     1/24/2019     97140            72.00
68619   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     99211            77.00
68620   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97530            90.00
68621   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97112            77.00
68622   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97140            72.00
68623   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97035            44.00
68624   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     97010            60.00
68625   Florida   Spine   0323375560101020   1/4/2019     Bill     1/24/2019     G0283            44.00
68626   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     99211            77.00
68627   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     97110            77.00
68628   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     97112            77.00
68629   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     97140            72.00
68630   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     97010            60.00
68631   Florida   Spine   0477383900101050   10/18/2018   Bill     1/24/2019     G0283            44.00
68632   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     98941            88.00
68633   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97110            77.00
68634   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97112            77.00
68635   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97140            72.00
68636   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97012            55.00
68637   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     97010            60.00
68638   Florida   Spine   0136645670101236   12/11/2018   Bill     1/24/2019     G0283            44.00
68639   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     99211            77.00
68640   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97530            90.00
68641   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97110            77.00
68642   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97140            72.00
68643   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97012            55.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1347 of
                                                  2767

68644   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     97010            60.00
68645   Florida   Spine   0267562590101058   12/13/2018   Bill     1/24/2019     G0283            44.00
68646   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     99211            77.00
68647   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97530            90.00
68648   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97112            77.00
68649   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97140            72.00
68650   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97035            44.00
68651   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     97010            60.00
68652   Florida   Spine   0599782970101010   12/21/2018   Bill     1/24/2019     G0283            44.00
68653   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     98941            88.00
68654   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     97530            90.00
68655   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     97140            72.00
68656   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     97035            44.00
68657   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     97010            60.00
68658   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     G0283            44.00
68659   Florida   Spine   0247881860101092   1/2/2019     Bill     1/24/2019     97039            44.00
68660   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     99211            77.00
68661   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97530            90.00
68662   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97110            77.00
68663   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97140            72.00
68664   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     97010            60.00
68665   Florida   Spine   0569529050101030   12/4/2018    Bill     1/24/2019     G0283            44.00
68666   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     99211            77.00
68667   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     97140            72.00
68668   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     97010            60.00
68669   Florida   Spine   0147142600101152   11/26/2018   Bill     1/24/2019     G0283            44.00
68670   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     99211            77.00
68671   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97530            90.00
68672   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97112            77.00
68673   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97140            72.00
68674   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     97010            60.00
68675   Florida   Spine   0548259410101084   10/20/2018   Bill     1/24/2019     G0283            44.00
68676   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     99211            77.00
68677   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     97530            90.00
68678   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     97110            77.00
68679   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     97112            77.00
68680   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     97140            72.00
68681   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     97010            60.00
68682   Florida   Spine   0554889790101022   8/22/2018    Bill     1/24/2019     G0283            44.00
68683   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     99211            77.00
68684   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97110            77.00
68685   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97112            77.00
68686   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97140            72.00
68687   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     97010            60.00
68688   Florida   Spine   0413609930101059   12/14/2018   Bill     1/24/2019     G0283            44.00
68689   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     99211            77.00
68690   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     97530            90.00
68691   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     97110            77.00
68692   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     97140            72.00
68693   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     97035            44.00
68694   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1348 of
                                                  2767

68695   Florida   Spine   0105083030101091   1/7/2019     Bill     1/24/2019     G0283            44.00
68696   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     G0283            44.00
68697   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     99211            77.00
68698   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97530            90.00
68699   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97039            44.00
68700   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97140            72.00
68701   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97035            44.00
68702   Florida   Spine   0398459840101032   12/14/2018   Bill     1/24/2019     97010            60.00
68703   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     99211            77.00
68704   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97530            90.00
68705   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97112            77.00
68706   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97140            72.00
68707   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97035            44.00
68708   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     97010            60.00
68709   Florida   Spine   0173816880101076   12/23/2018   Bill     1/24/2019     G0283            44.00
68710   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     99211            77.00
68711   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     97530            90.00
68712   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     97110            77.00
68713   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     97112            77.00
68714   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     97140            72.00
68715   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     97010            60.00
68716   Florida   Spine   0505743680101016   12/4/2018    Bill     1/24/2019     G0283            44.00
68717   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     99211            77.00
68718   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97530            90.00
68719   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97110            77.00
68720   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97112            77.00
68721   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97140            72.00
68722   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     97010            60.00
68723   Florida   Spine   0522954060101018   11/16/2018   Bill     1/24/2019     G0283            44.00
68724   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     99211            77.00
68725   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97530            90.00
68726   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97012            55.00
68727   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97110            77.00
68728   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97035            44.00
68729   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     97010            60.00
68730   Florida   Spine   0604859700101032   12/14/2018   Bill     1/24/2019     G0283            44.00
68731   Florida   Spine   0589922030101020   11/8/2018    Bill     1/24/2019     99211            77.00
68732   Florida   Spine   0589922030101020   11/8/2018    Bill     1/24/2019     97530            90.00
68733   Florida   Spine   0589922030101020   11/8/2018    Bill     1/24/2019     97110            77.00
68734   Florida   Spine   0589922030101020   11/8/2018    Bill     1/24/2019     97140            72.00
68735   Florida   Spine   0589922030101020   11/8/2018    Bill     1/24/2019     97010            60.00
68736   Florida   Spine   0589922030101020   11/8/2018    Bill     1/24/2019     G0283            44.00
68737   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     99211            77.00
68738   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     97530            90.00
68739   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     97110            77.00
68740   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     97039            44.00
68741   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     97140            72.00
68742   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     97010            60.00
68743   Florida   Spine   0359766610101043   1/8/2019     Bill     1/24/2019     G0283            44.00
68744   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     98941            88.00
68745   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1349 of
                                                  2767

68746   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     97112            77.00
68747   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     97012            55.00
68748   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     97140            72.00
68749   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     97010            60.00
68750   Florida   Spine   0265484960101018   12/8/2018    Bill     1/24/2019     G0283            44.00
68751   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     99211            77.00
68752   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97530            90.00
68753   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97110            77.00
68754   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97112            77.00
68755   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97140            72.00
68756   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     97010            60.00
68757   Florida   Spine   0542808700101026   10/14/2018   Bill     1/24/2019     G0283            44.00
68758   Florida   Spine   0600153340101022   12/5/2018    Bill     1/24/2019     99211            77.00
68759   Florida   Spine   0600153340101022   12/5/2018    Bill     1/24/2019     97530            90.00
68760   Florida   Spine   0600153340101022   12/5/2018    Bill     1/24/2019     97110            77.00
68761   Florida   Spine   0600153340101022   12/5/2018    Bill     1/24/2019     97140            72.00
68762   Florida   Spine   0600153340101022   12/5/2018    Bill     1/24/2019     97010            60.00
68763   Florida   Spine   0586247710101030   10/2/2018    Bill     1/24/2019     99211            77.00
68764   Florida   Spine   0586247710101030   10/2/2018    Bill     1/24/2019     97530            90.00
68765   Florida   Spine   0586247710101030   10/2/2018    Bill     1/24/2019     97110            77.00
68766   Florida   Spine   0586247710101030   10/2/2018    Bill     1/24/2019     97112            77.00
68767   Florida   Spine   0586247710101030   10/2/2018    Bill     1/24/2019     97140            72.00
68768   Florida   Spine   0586247710101030   10/2/2018    Bill     1/24/2019     97010            60.00
68769   Florida   Spine   0586247710101030   10/2/2018    Bill     1/24/2019     G0283            44.00
68770   Florida   Spine   0419182290101055   9/22/2018    Bill     1/24/2019     99211            77.00
68771   Florida   Spine   0419182290101055   9/22/2018    Bill     1/24/2019     97530            90.00
68772   Florida   Spine   0419182290101055   9/22/2018    Bill     1/24/2019     97110            77.00
68773   Florida   Spine   0419182290101055   9/22/2018    Bill     1/24/2019     97140            72.00
68774   Florida   Spine   0419182290101055   9/22/2018    Bill     1/24/2019     97012            55.00
68775   Florida   Spine   0419182290101055   9/22/2018    Bill     1/24/2019     97010            60.00
68776   Florida   Spine   0419182290101055   9/22/2018    Bill     1/24/2019     G0283            44.00
68777   Florida   Spine   0460270070101037   1/14/2019    Bill     1/24/2019     99211            77.00
68778   Florida   Spine   0460270070101037   1/14/2019    Bill     1/24/2019     97530            90.00
68779   Florida   Spine   0460270070101037   1/14/2019    Bill     1/24/2019     97112            77.00
68780   Florida   Spine   0460270070101037   1/14/2019    Bill     1/24/2019     97140            72.00
68781   Florida   Spine   0460270070101037   1/14/2019    Bill     1/24/2019     97035            44.00
68782   Florida   Spine   0460270070101037   1/14/2019    Bill     1/24/2019     97010            60.00
68783   Florida   Spine   0460270070101037   1/14/2019    Bill     1/24/2019     G0283            44.00
68784   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     98940            72.00
68785   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97530            90.00
68786   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97112            77.00
68787   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97039            44.00
68788   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97140            72.00
68789   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     97010            60.00
68790   Florida   Spine   0566006840101037   11/20/2018   Bill     1/24/2019     G0283            44.00
68791   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     99211            77.00
68792   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97530            90.00
68793   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97112            77.00
68794   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97140            72.00
68795   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97035            44.00
68796   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1350 of
                                                  2767

68797   Florida   Spine   0469279310101047   8/30/2018    Bill     1/24/2019     G0283               44.00
68798   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     99213              105.00
68799   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97530               90.00
68800   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97110               77.00
68801   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97112               77.00
68802   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97140               72.00
68803   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     97010               60.00
68804   Florida   Spine   0563659020101012   11/10/2018   Bill     1/24/2019     G0283               44.00
68805   Florida   Spine   0476095910101026   12/20/2018   Bill     1/24/2019     99211               77.00
68806   Florida   Spine   0476095910101026   12/20/2018   Bill     1/24/2019     97530               90.00
68807   Florida   Spine   0476095910101026   12/20/2018   Bill     1/24/2019     97112               77.00
68808   Florida   Spine   0476095910101026   12/20/2018   Bill     1/24/2019     97140               72.00
68809   Florida   Spine   0476095910101026   12/20/2018   Bill     1/24/2019     97035               44.00
68810   Florida   Spine   0476095910101026   12/20/2018   Bill     1/24/2019     97010               60.00
68811   Florida   Spine   0476095910101026   12/20/2018   Bill     1/24/2019     G0283               44.00
68812   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     99211               77.00
68813   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97530               90.00
68814   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97112               77.00
68815   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97140               72.00
68816   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97035               44.00
68817   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     97010               60.00
68818   Florida   Spine   0131792740101039   12/28/2018   Bill     1/24/2019     G0283               44.00
68819   Florida   Spine   0559025940101019   1/7/2019     Bill     1/24/2019     99211               77.00
68820   Florida   Spine   0559025940101019   1/7/2019     Bill     1/24/2019     97530               90.00
68821   Florida   Spine   0559025940101019   1/7/2019     Bill     1/24/2019     97140               72.00
68822   Florida   Spine   0559025940101019   1/7/2019     Bill     1/24/2019     97012               55.00
68823   Florida   Spine   0559025940101019   1/7/2019     Bill     1/24/2019     97010               60.00
68824   Florida   Spine   0559025940101019   1/7/2019     Bill     1/24/2019     G0283               44.00
68825   Florida   Spine   0432770330101037   10/3/2018    Bill     1/28/2019     97140              247.84
68826   Florida   Spine   0550750020101022   10/16/2018   Bill     1/31/2019     99204              700.00
68827   Florida   Spine   0423186890101021   1/5/2019     Bill     1/31/2019     99203              500.00
68828   Florida   Spine   0439274250101096   11/11/2018   Bill     1/31/2019     99213              350.00
68829   Florida   Spine   0315693750101059   8/27/2018    Bill     1/31/2019     99213              350.00
68830   Florida   Spine   0315693750101059   8/27/2018    Bill     1/31/2019     20610              300.00
68831   Florida   Spine   0315693750101059   8/27/2018    Bill     1/31/2019     J2001               35.00
68832   Florida   Spine   0315693750101059   8/27/2018    Bill     1/31/2019     J3301               35.00
68833   Florida   Spine   0315693750101059   8/27/2018    Bill     1/31/2019     82950               25.00
68834   Florida   Spine   0536887510101044   8/20/2018    Bill     1/31/2019     99204              700.00
68835   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     72141            1,950.00
68836   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     72148            1,950.00
68837   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     99203              275.00
68838   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     97140               72.00
68839   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     G0283               44.00
68840   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     97010               60.00
68841   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     97035               44.00
68842   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     A4556               22.00
68843   Florida   Spine   0619035980101025   12/24/2018   Bill     1/31/2019     72141            1,950.00
68844   Florida   Spine   0399175060101085   7/12/2018    Bill     1/31/2019     99203              500.00
68845   Florida   Spine   0399175060101085   7/12/2018    Bill     1/31/2019     99203              500.00
68846   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     99213              350.00
68847   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     73030              150.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1351 of
                                                  2767

68848   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     99203              500.00
68849   Florida   Spine   0606657060101016   5/18/2018    Bill     1/31/2019     99203              500.00
68850   Florida   Spine   0482297590101035   5/18/2018    Bill     1/31/2019     99212              200.00
68851   Florida   Spine   0482297590101035   5/18/2018    Bill     1/31/2019     99213              350.00
68852   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     99213              350.00
68853   Florida   Spine   0568546480101043   10/1/2018    Bill     1/31/2019     99203              500.00
68854   Florida   Spine   0529058410101133   7/5/2018     Bill     1/31/2019     99203              500.00
68855   Florida   Spine   0276539790101145   9/16/2017    Bill     1/31/2019     99213              350.00
68856   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     99213              350.00
68857   Florida   Spine   0613379790101015   7/18/2018    Bill     1/31/2019     99213              350.00
68858   Florida   Spine   0613379790101015   7/18/2018    Bill     1/31/2019     20553              600.00
68859   Florida   Spine   0613379790101015   7/18/2018    Bill     1/31/2019     J2001               35.00
68860   Florida   Spine   0594651650101035   12/27/2018   Bill     1/31/2019     72141            1,950.00
68861   Florida   Spine   0594651650101035   12/27/2018   Bill     1/31/2019     72148            1,950.00
68862   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     99203              500.00
68863   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     99213              350.00
68864   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     99203              275.00
68865   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97140               72.00
68866   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     G0283               44.00
68867   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97010               60.00
68868   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97035               44.00
68869   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     A4556               22.00
68870   Florida   Spine   0121412240101247   10/25/2018   Bill     1/31/2019     99213              350.00
68871   Florida   Spine   0121412240101247   10/25/2018   Bill     1/31/2019     64490            1,500.00
68872   Florida   Spine   0121412240101247   10/25/2018   Bill     1/31/2019     64491              850.00
68873   Florida   Spine   0121412240101247   10/25/2018   Bill     1/31/2019     J3301               35.00
68874   Florida   Spine   0121412240101247   10/25/2018   Bill     1/31/2019     J2001               35.00
68875   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     99203              500.00
68876   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     99213              350.00
68877   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     99213              350.00
68878   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     62323            2,000.00
68879   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     J2001              105.00
68880   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     J0702               35.00
68881   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     J3490               25.00
68882   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     Q9965               25.00
68883   Florida   Spine   0167453220101059   4/25/2018    Bill     1/31/2019     99213              350.00
68884   Florida   Spine   0167453220101059   4/25/2018    Bill     1/31/2019     27096            1,325.00
68885   Florida   Spine   0167453220101059   4/25/2018    Bill     1/31/2019     J2001              105.00
68886   Florida   Spine   0167453220101059   4/25/2018    Bill     1/31/2019     J3301               35.00
68887   Florida   Spine   0167453220101059   4/25/2018    Bill     1/31/2019     J3490               25.00
68888   Florida   Spine   0167453220101059   4/25/2018    Bill     1/31/2019     81025               25.00
68889   Florida   Spine   0394142960101081   11/13/2018   Bill     1/31/2019     99213              350.00
68890   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     99203              500.00
68891   Florida   Spine   0565569120101028   11/4/2018    Bill     1/31/2019     99203              500.00
68892   Florida   Spine   0373089360101044   9/16/2018    Bill     1/31/2019     99203              500.00
68893   Florida   Spine   0543843850101020   10/18/2018   Bill     1/31/2019     99213              350.00
68894   Florida   Spine   0543843850101020   10/18/2018   Bill     1/31/2019     20610              300.00
68895   Florida   Spine   0543843850101020   10/18/2018   Bill     1/31/2019     J2001               35.00
68896   Florida   Spine   0543843850101020   10/18/2018   Bill     1/31/2019     J3301               35.00
68897   Florida   Spine   0272348460101102   7/13/2018    Bill     1/31/2019     99213              350.00
68898   Florida   Spine   0272348460101102   7/13/2018    Bill     1/31/2019     62323            2,000.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1352 of
                                                  2767

68899   Florida   Spine   0272348460101102   7/13/2018    Bill     1/31/2019     J2001              105.00
68900   Florida   Spine   0272348460101102   7/13/2018    Bill     1/31/2019     Q9965               25.00
68901   Florida   Spine   0272348460101102   7/13/2018    Bill     1/31/2019     J3490               25.00
68902   Florida   Spine   0272348460101102   7/13/2018    Bill     1/31/2019     J0702               35.00
68903   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     99213              350.00
68904   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     62323            2,000.00
68905   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     Q9965               25.00
68906   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     J3490               25.00
68907   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     J0702               35.00
68908   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     J2001               35.00
68909   Florida   Spine   0593233740101043   8/15/2018    Bill     1/31/2019     99213              350.00
68910   Florida   Spine   0531151000101021   10/2/2018    Bill     1/31/2019     99203              500.00
68911   Florida   Spine   0522028480101021   9/28/2018    Bill     1/31/2019     99203              500.00
68912   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     99203              275.00
68913   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97140               72.00
68914   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     G0283               44.00
68915   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97010               60.00
68916   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97035               44.00
68917   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     A4556               22.00
68918   Florida   Spine   0544766600101041   5/8/2018     Bill     1/31/2019     99213              350.00
68919   Florida   Spine   0136645670101228   12/11/2018   Bill     1/31/2019     99203              500.00
68920   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     99213              350.00
68921   Florida   Spine   0432770330101037   10/3/2018    Bill     1/31/2019     99215              550.00
68922   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     99213              350.00
68923   Florida   Spine   0292062560101070   12/29/2018   Bill     1/31/2019     99203              500.00
68924   Florida   Spine   0292062560101070   12/29/2018   Bill     1/31/2019     99203              500.00
68925   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     99211               77.00
68926   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97530               90.00
68927   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97110               77.00
68928   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97140               72.00
68929   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     G0283               44.00
68930   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97010               60.00
68931   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97012               55.00
68932   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     99211               77.00
68933   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97530               90.00
68934   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97110               77.00
68935   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97140               72.00
68936   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     G0283               44.00
68937   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97010               60.00
68938   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97039               44.00
68939   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     99211               77.00
68940   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97530               90.00
68941   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97110               77.00
68942   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97140               72.00
68943   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     G0283               44.00
68944   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97010               60.00
68945   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97039               44.00
68946   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     99211               77.00
68947   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97530               90.00
68948   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97110               77.00
68949   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97140               72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1353 of
                                                  2767

68950   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     G0283               44.00
68951   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97010               60.00
68952   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97039               44.00
68953   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     99211               77.00
68954   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97530               90.00
68955   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97110               77.00
68956   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97140               72.00
68957   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     G0283               44.00
68958   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97010               60.00
68959   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97012               55.00
68960   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     99211               77.00
68961   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97530               90.00
68962   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97110               77.00
68963   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97140               72.00
68964   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     G0283               44.00
68965   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97010               60.00
68966   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97039               44.00
68967   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     99211               77.00
68968   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97530               90.00
68969   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97110               77.00
68970   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97140               72.00
68971   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     G0283               44.00
68972   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97010               60.00
68973   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97012               55.00
68974   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     99211               77.00
68975   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97530               90.00
68976   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97110               77.00
68977   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97140               72.00
68978   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     G0283               44.00
68979   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97010               60.00
68980   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97012               55.00
68981   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     99203              500.00
68982   Florida   Spine   0334632290101010   8/6/2018     Bill     1/31/2019     99213              350.00
68983   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     99213              350.00
68984   Florida   Spine   0360697770101076   7/4/2018     Bill     1/31/2019     99213              350.00
68985   Florida   Spine   0360697770101076   7/4/2018     Bill     1/31/2019     62323            2,000.00
68986   Florida   Spine   0360697770101076   7/4/2018     Bill     1/31/2019     J2001              140.00
68987   Florida   Spine   0360697770101076   7/4/2018     Bill     1/31/2019     J1020               35.00
68988   Florida   Spine   0360697770101076   7/4/2018     Bill     1/31/2019     Q9965               25.00
68989   Florida   Spine   0292062560101070   12/29/2018   Bill     1/31/2019     99203              500.00
68990   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     99211               77.00
68991   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97140               72.00
68992   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     G0283               44.00
68993   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97010               60.00
68994   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97035               44.00
68995   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97012               55.00
68996   Florida   Spine   0563659020101012   11/10/2018   Bill     1/31/2019     99213              350.00
68997   Florida   Spine   0420653930101132   10/24/2018   Bill     1/31/2019     99203              500.00
68998   Florida   Spine   0424790000101018   12/4/2018    Bill     1/31/2019     99203              500.00
68999   Florida   Spine   0564597770101031   8/14/2018    Bill     1/31/2019     99203              500.00
69000   Florida   Spine   0560261720101013   3/22/2018    Bill     1/31/2019     99214              400.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1354 of
                                                  2767

69001   Florida   Spine   0628621310101014   11/19/2018   Bill     1/31/2019     99203            500.00
69002   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     99203            500.00
69003   Florida   Spine   0189832900101055   9/7/2018     Bill     1/31/2019     99203            500.00
69004   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     99211             77.00
69005   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97530             90.00
69006   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97110             77.00
69007   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97140             72.00
69008   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     G0283             44.00
69009   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97010             60.00
69010   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97039             44.00
69011   Florida   Spine   0399892390101037   9/25/2018    Bill     1/31/2019     98941             88.00
69012   Florida   Spine   0399892390101037   9/25/2018    Bill     1/31/2019     97110             77.00
69013   Florida   Spine   0399892390101037   9/25/2018    Bill     1/31/2019     97112             77.00
69014   Florida   Spine   0399892390101037   9/25/2018    Bill     1/31/2019     97140             72.00
69015   Florida   Spine   0399892390101037   9/25/2018    Bill     1/31/2019     97012             55.00
69016   Florida   Spine   0399892390101037   9/25/2018    Bill     1/31/2019     97010             60.00
69017   Florida   Spine   0399892390101037   9/25/2018    Bill     1/31/2019     G0283             44.00
69018   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     98940             72.00
69019   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97530             90.00
69020   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97112             77.00
69021   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97140             72.00
69022   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     G0283             44.00
69023   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97010             60.00
69024   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97039             44.00
69025   Florida   Spine   0392610050101015   11/27/2018   Bill     1/31/2019     99211             77.00
69026   Florida   Spine   0392610050101015   11/27/2018   Bill     1/31/2019     97530             90.00
69027   Florida   Spine   0392610050101015   11/27/2018   Bill     1/31/2019     97112             77.00
69028   Florida   Spine   0392610050101015   11/27/2018   Bill     1/31/2019     97140             72.00
69029   Florida   Spine   0392610050101015   11/27/2018   Bill     1/31/2019     G0283             44.00
69030   Florida   Spine   0392610050101015   11/27/2018   Bill     1/31/2019     97010             60.00
69031   Florida   Spine   0392610050101015   11/27/2018   Bill     1/31/2019     97035             44.00
69032   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     98940             72.00
69033   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97530             90.00
69034   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97110             77.00
69035   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97140             72.00
69036   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     G0283             44.00
69037   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97010             60.00
69038   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     99211             77.00
69039   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97110             77.00
69040   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97112             77.00
69041   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97140             72.00
69042   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     G0283             44.00
69043   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97010             60.00
69044   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     99211             77.00
69045   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97530             90.00
69046   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97112             77.00
69047   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97140             72.00
69048   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     G0283             44.00
69049   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97010             60.00
69050   Florida   Spine   0463040140101029   9/29/2018    Bill     1/31/2019     99211             77.00
69051   Florida   Spine   0463040140101029   9/29/2018    Bill     1/31/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1355 of
                                                  2767

69052   Florida   Spine   0463040140101029   9/29/2018    Bill     1/31/2019     97112             77.00
69053   Florida   Spine   0463040140101029   9/29/2018    Bill     1/31/2019     97140             72.00
69054   Florida   Spine   0463040140101029   9/29/2018    Bill     1/31/2019     G0283             44.00
69055   Florida   Spine   0463040140101029   9/29/2018    Bill     1/31/2019     97010             60.00
69056   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     99211             77.00
69057   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97530             90.00
69058   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97112             77.00
69059   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97140             72.00
69060   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     G0283             44.00
69061   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97010             60.00
69062   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97035             44.00
69063   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     99211             77.00
69064   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97530             90.00
69065   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97112             77.00
69066   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97140             72.00
69067   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     G0283             44.00
69068   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97010             60.00
69069   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97035             44.00
69070   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     99212            105.00
69071   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97110             77.00
69072   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97112             77.00
69073   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97140             72.00
69074   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     G0283             44.00
69075   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97010             60.00
69076   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     99211             77.00
69077   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97530             90.00
69078   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97112             77.00
69079   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97140             72.00
69080   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     G0283             44.00
69081   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97010             60.00
69082   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     99211             77.00
69083   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97530             90.00
69084   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97112             77.00
69085   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97140             72.00
69086   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     G0283             44.00
69087   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97010             60.00
69088   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97035             44.00
69089   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     99211             77.00
69090   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97530             90.00
69091   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97110             77.00
69092   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97112             77.00
69093   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97140             72.00
69094   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     G0283             44.00
69095   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97010             60.00
69096   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     99211             77.00
69097   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     97530             90.00
69098   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     97112             77.00
69099   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     97140             72.00
69100   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     G0283             44.00
69101   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     97010             60.00
69102   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1356 of
                                                  2767

69103   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97530            90.00
69104   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97112            77.00
69105   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97140            72.00
69106   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     G0283            44.00
69107   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97010            60.00
69108   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     99211            77.00
69109   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     97530            90.00
69110   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     97140            72.00
69111   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     G0283            44.00
69112   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     97010            60.00
69113   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     97035            44.00
69114   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     97039            44.00
69115   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     99211            77.00
69116   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97530            90.00
69117   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97110            77.00
69118   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97140            72.00
69119   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     G0283            44.00
69120   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97010            60.00
69121   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97035            44.00
69122   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     99211            77.00
69123   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     97110            77.00
69124   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     97112            77.00
69125   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     97140            72.00
69126   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     97010            60.00
69127   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     G0283            44.00
69128   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     99211            77.00
69129   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97530            90.00
69130   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97110            77.00
69131   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97140            72.00
69132   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97010            60.00
69133   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     G0283            44.00
69134   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     99211            77.00
69135   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97530            90.00
69136   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97112            77.00
69137   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97140            72.00
69138   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     G0283            44.00
69139   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97010            60.00
69140   Florida   Spine   0569529050101030   12/4/2018    Bill     1/31/2019     99211            77.00
69141   Florida   Spine   0569529050101030   12/4/2018    Bill     1/31/2019     97530            90.00
69142   Florida   Spine   0569529050101030   12/4/2018    Bill     1/31/2019     97110            77.00
69143   Florida   Spine   0569529050101030   12/4/2018    Bill     1/31/2019     97140            72.00
69144   Florida   Spine   0569529050101030   12/4/2018    Bill     1/31/2019     97010            60.00
69145   Florida   Spine   0569529050101030   12/4/2018    Bill     1/31/2019     G0283            44.00
69146   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     99211            77.00
69147   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97530            90.00
69148   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97112            77.00
69149   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97140            72.00
69150   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97010            60.00
69151   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     G0283            44.00
69152   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     99211            77.00
69153   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1357 of
                                                  2767

69154   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     97110            77.00
69155   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     97140            72.00
69156   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     G0283            44.00
69157   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     97010            60.00
69158   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     97039            44.00
69159   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     99211            77.00
69160   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     97530            90.00
69161   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     97110            77.00
69162   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     97140            72.00
69163   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     97010            60.00
69164   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     G0283            44.00
69165   Florida   Spine   0609769120101014   10/17/2018   Bill     1/31/2019     99211            77.00
69166   Florida   Spine   0609769120101014   10/17/2018   Bill     1/31/2019     97530            90.00
69167   Florida   Spine   0609769120101014   10/17/2018   Bill     1/31/2019     97110            77.00
69168   Florida   Spine   0609769120101014   10/17/2018   Bill     1/31/2019     97140            72.00
69169   Florida   Spine   0609769120101014   10/17/2018   Bill     1/31/2019     97010            60.00
69170   Florida   Spine   0609769120101014   10/17/2018   Bill     1/31/2019     G0283            44.00
69171   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     98941            88.00
69172   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97110            77.00
69173   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97112            77.00
69174   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97012            55.00
69175   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97140            72.00
69176   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97010            60.00
69177   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     G0283            44.00
69178   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     99211            77.00
69179   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     97530            90.00
69180   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     97110            77.00
69181   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     97140            72.00
69182   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     97010            60.00
69183   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     G0283            44.00
69184   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     99211            77.00
69185   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     97110            77.00
69186   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     97112            77.00
69187   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     97140            72.00
69188   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     G0283            44.00
69189   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     97010            60.00
69190   Florida   Spine   0323375560101020   1/4/2019     Bill     1/31/2019     97530            90.00
69191   Florida   Spine   0323375560101020   1/4/2019     Bill     1/31/2019     97112            77.00
69192   Florida   Spine   0323375560101020   1/4/2019     Bill     1/31/2019     97140            72.00
69193   Florida   Spine   0323375560101020   1/4/2019     Bill     1/31/2019     97035            44.00
69194   Florida   Spine   0323375560101020   1/4/2019     Bill     1/31/2019     97010            60.00
69195   Florida   Spine   0323375560101020   1/4/2019     Bill     1/31/2019     G0283            44.00
69196   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     98941            88.00
69197   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97530            90.00
69198   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97012            55.00
69199   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97140            72.00
69200   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97035            44.00
69201   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97010            60.00
69202   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     G0283            44.00
69203   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     99211            77.00
69204   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1358 of
                                                  2767

69205   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97112             77.00
69206   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97140             72.00
69207   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97010             60.00
69208   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     G0283             44.00
69209   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     99211             77.00
69210   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     97530             90.00
69211   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     97110             77.00
69212   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     97140             72.00
69213   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     97010             60.00
69214   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     G0283             44.00
69215   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     99211             77.00
69216   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     97530             90.00
69217   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     97112             77.00
69218   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     97140             72.00
69219   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     G0283             44.00
69220   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     97010             60.00
69221   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     97035             44.00
69222   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     99211             77.00
69223   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     97530             90.00
69224   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     97110             77.00
69225   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     97140             72.00
69226   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     G0283             44.00
69227   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     97010             60.00
69228   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     97039             44.00
69229   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     99212            105.00
69230   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     97110             77.00
69231   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     99211             77.00
69232   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97530             90.00
69233   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97140             72.00
69234   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     G0283             44.00
69235   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97010             60.00
69236   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97035             44.00
69237   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97039             44.00
69238   Florida   Spine   0584194180101037   7/19/2018    Bill     1/31/2019     99203            500.00
69239   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     99203            500.00
69240   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     99203            500.00
69241   Florida   Spine   0586247710101030   10/2/2018    Bill     1/31/2019     99211             77.00
69242   Florida   Spine   0586247710101030   10/2/2018    Bill     1/31/2019     97530             90.00
69243   Florida   Spine   0586247710101030   10/2/2018    Bill     1/31/2019     97110             77.00
69244   Florida   Spine   0586247710101030   10/2/2018    Bill     1/31/2019     97140             72.00
69245   Florida   Spine   0586247710101030   10/2/2018    Bill     1/31/2019     97010             60.00
69246   Florida   Spine   0586247710101030   10/2/2018    Bill     1/31/2019     G0283             44.00
69247   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     99211             77.00
69248   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97530             90.00
69249   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97112             77.00
69250   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97140             72.00
69251   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     G0283             44.00
69252   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97010             60.00
69253   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     99211             77.00
69254   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97530             90.00
69255   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1359 of
                                                  2767

69256   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97140               72.00
69257   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     G0283               44.00
69258   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97010               60.00
69259   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97035               44.00
69260   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     99211               77.00
69261   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     97530               90.00
69262   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     97112               77.00
69263   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     97140               72.00
69264   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     G0283               44.00
69265   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     97010               60.00
69266   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     97035               44.00
69267   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     98941               88.00
69268   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97530               90.00
69269   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97112               77.00
69270   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97140               72.00
69271   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     G0283               44.00
69272   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97010               60.00
69273   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97039               44.00
69274   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     99211               77.00
69275   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     97530               90.00
69276   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     97110               77.00
69277   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     97112               77.00
69278   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     97140               72.00
69279   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     G0283               44.00
69280   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     97010               60.00
69281   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     98940               72.00
69282   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97530               90.00
69283   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97112               77.00
69284   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97140               72.00
69285   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     G0283               44.00
69286   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97010               60.00
69287   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     99203              500.00
69288   Florida   Spine   0630461150101014   11/8/2018    Bill     1/31/2019     99213              350.00
69289   Florida   Spine   0630461150101014   11/8/2018    Bill     1/31/2019     62323            2,000.00
69290   Florida   Spine   0630461150101014   11/8/2018    Bill     1/31/2019     J2001              105.00
69291   Florida   Spine   0630461150101014   11/8/2018    Bill     1/31/2019     J1020               35.00
69292   Florida   Spine   0630461150101014   11/8/2018    Bill     1/31/2019     Q9965               25.00
69293   Florida   Spine   0630461150101014   11/8/2018    Bill     1/31/2019     82950               25.00
69294   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     99211               77.00
69295   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97530               90.00
69296   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97012               55.00
69297   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97140               72.00
69298   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97035               44.00
69299   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97010               60.00
69300   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     G0283               44.00
69301   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     99203              275.00
69302   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97035               44.00
69303   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97010               60.00
69304   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     G0283               44.00
69305   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     A4556               22.00
69306   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     99211               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1360 of
                                                  2767

69307   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97110            77.00
69308   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97112            77.00
69309   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97140            72.00
69310   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97010            60.00
69311   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     G0283            44.00
69312   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     99211            77.00
69313   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97530            90.00
69314   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97110            77.00
69315   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97140            72.00
69316   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     G0283            44.00
69317   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97010            60.00
69318   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     99211            77.00
69319   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97530            90.00
69320   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97112            77.00
69321   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97140            72.00
69322   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     G0283            44.00
69323   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97010            60.00
69324   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97035            44.00
69325   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     99211            77.00
69326   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97530            90.00
69327   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97112            77.00
69328   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97140            72.00
69329   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     G0283            44.00
69330   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97010            60.00
69331   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     99211            77.00
69332   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97530            90.00
69333   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97110            77.00
69334   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97140            72.00
69335   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     G0283            44.00
69336   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97010            60.00
69337   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     99211            77.00
69338   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97530            90.00
69339   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97110            77.00
69340   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97112            77.00
69341   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97140            72.00
69342   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     G0283            44.00
69343   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97010            60.00
69344   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     99211            77.00
69345   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97530            90.00
69346   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97110            77.00
69347   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97140            72.00
69348   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     G0283            44.00
69349   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97010            60.00
69350   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97039            44.00
69351   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     99211            77.00
69352   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97530            90.00
69353   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97110            77.00
69354   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97112            77.00
69355   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97140            72.00
69356   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     G0283            44.00
69357   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1361 of
                                                  2767

69358   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     99211            77.00
69359   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97530            90.00
69360   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97110            77.00
69361   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97140            72.00
69362   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     G0283            44.00
69363   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97010            60.00
69364   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97039            44.00
69365   Florida   Spine   0563224060101065   11/11/2018   Bill     1/31/2019     98940            72.00
69366   Florida   Spine   0563224060101065   11/11/2018   Bill     1/31/2019     97530            90.00
69367   Florida   Spine   0563224060101065   11/11/2018   Bill     1/31/2019     97140            72.00
69368   Florida   Spine   0563224060101065   11/11/2018   Bill     1/31/2019     G0283            44.00
69369   Florida   Spine   0563224060101065   11/11/2018   Bill     1/31/2019     97010            60.00
69370   Florida   Spine   0563224060101065   11/11/2018   Bill     1/31/2019     97035            44.00
69371   Florida   Spine   0563224060101065   11/11/2018   Bill     1/31/2019     97039            44.00
69372   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     99211            77.00
69373   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97530            90.00
69374   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97110            77.00
69375   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97140            72.00
69376   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     G0283            44.00
69377   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97010            60.00
69378   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97012            55.00
69379   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     99211            77.00
69380   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97530            90.00
69381   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97110            77.00
69382   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97140            72.00
69383   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     G0283            44.00
69384   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97010            60.00
69385   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97012            55.00
69386   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     99211            77.00
69387   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97530            90.00
69388   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97140            72.00
69389   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     G0283            44.00
69390   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97010            60.00
69391   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97035            44.00
69392   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97039            44.00
69393   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     99211            77.00
69394   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97530            90.00
69395   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97110            77.00
69396   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97140            72.00
69397   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     G0283            44.00
69398   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97010            60.00
69399   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97012            55.00
69400   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     99211            77.00
69401   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97530            90.00
69402   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97112            77.00
69403   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97140            72.00
69404   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     G0283            44.00
69405   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97010            60.00
69406   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     99211            77.00
69407   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97530            90.00
69408   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1362 of
                                                  2767

69409   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97140            72.00
69410   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     G0283            44.00
69411   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97010            60.00
69412   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97035            44.00
69413   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     99211            77.00
69414   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97530            90.00
69415   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97112            77.00
69416   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97140            72.00
69417   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     G0283            44.00
69418   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97010            60.00
69419   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97035            44.00
69420   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     99211            77.00
69421   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     97530            90.00
69422   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     97112            77.00
69423   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     97140            72.00
69424   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     G0283            44.00
69425   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     97010            60.00
69426   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     99211            77.00
69427   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     97140            72.00
69428   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     G0283            44.00
69429   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     97010            60.00
69430   Florida   Spine   0398459840101032   12/14/2018   Bill     1/31/2019     97035            44.00
69431   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     99211            77.00
69432   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97530            90.00
69433   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97140            72.00
69434   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     G0283            44.00
69435   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97010            60.00
69436   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97039            44.00
69437   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97035            44.00
69438   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     99211            77.00
69439   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97530            90.00
69440   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97110            77.00
69441   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97112            77.00
69442   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97140            72.00
69443   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     G0283            44.00
69444   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97010            60.00
69445   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     99211            77.00
69446   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97530            90.00
69447   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97112            77.00
69448   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97140            72.00
69449   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     G0283            44.00
69450   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97010            60.00
69451   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     99211            77.00
69452   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97530            90.00
69453   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97140            72.00
69454   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     G0283            44.00
69455   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97010            60.00
69456   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97035            44.00
69457   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     99211            77.00
69458   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     97530            90.00
69459   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1363 of
                                                  2767

69460   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     97140             72.00
69461   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     G0283             44.00
69462   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     97010             60.00
69463   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     99211             77.00
69464   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     97110             77.00
69465   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     97112             77.00
69466   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     97140             72.00
69467   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     G0283             44.00
69468   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     97010             60.00
69469   Florida   Spine   0594745790101010   10/20/2018   Bill     1/31/2019     99211             77.00
69470   Florida   Spine   0594745790101010   10/20/2018   Bill     1/31/2019     97530             90.00
69471   Florida   Spine   0594745790101010   10/20/2018   Bill     1/31/2019     97140             72.00
69472   Florida   Spine   0594745790101010   10/20/2018   Bill     1/31/2019     G0283             44.00
69473   Florida   Spine   0594745790101010   10/20/2018   Bill     1/31/2019     97010             60.00
69474   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     99211             77.00
69475   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97530             90.00
69476   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97110             77.00
69477   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97112             77.00
69478   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97140             72.00
69479   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97010             60.00
69480   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     99211             77.00
69481   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97530             90.00
69482   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97110             77.00
69483   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97140             72.00
69484   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     G0283             44.00
69485   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97010             60.00
69486   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97039             44.00
69487   Florida   Spine   0441743450101029   11/20/2018   Bill     1/31/2019     99203            500.00
69488   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     98940             72.00
69489   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     99212            105.00
69490   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97530             90.00
69491   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97110             77.00
69492   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97140             72.00
69493   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     G0283             44.00
69494   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97010             60.00
69495   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     99211             77.00
69496   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97530             90.00
69497   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97140             72.00
69498   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     G0283             44.00
69499   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97010             60.00
69500   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97035             44.00
69501   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97039             44.00
69502   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     99211             77.00
69503   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     97530             90.00
69504   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     97110             77.00
69505   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     97112             77.00
69506   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     97140             72.00
69507   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     G0283             44.00
69508   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     97010             60.00
69509   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     99211             77.00
69510   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1364 of
                                                  2767

69511   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     97140               72.00
69512   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     97010               60.00
69513   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     G0283               44.00
69514   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     99213              350.00
69515   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     64493            3,600.00
69516   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     64494            1,800.00
69517   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     64495            1,800.00
69518   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     J2001              280.00
69519   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     J1020               35.00
69520   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     Q9965               25.00
69521   Florida   Spine   0624777350101019   1/6/2019     Bill     1/31/2019     99203              500.00
69522   Florida   Spine   0390130970101013   11/9/2017    Bill     1/31/2019     99213              350.00
69523   Florida   Spine   0103908160101093   6/23/2018    Bill     1/31/2019     99213              350.00
69524   Florida   Spine   0276539790101145   9/16/2017    Bill     1/31/2019     99213              350.00
69525   Florida   Spine   0423186890101021   1/5/2019     Bill     1/31/2019     99211               77.00
69526   Florida   Spine   0423186890101021   1/5/2019     Bill     1/31/2019     97530               90.00
69527   Florida   Spine   0423186890101021   1/5/2019     Bill     1/31/2019     97110               77.00
69528   Florida   Spine   0423186890101021   1/5/2019     Bill     1/31/2019     97140               72.00
69529   Florida   Spine   0423186890101021   1/5/2019     Bill     1/31/2019     97035               44.00
69530   Florida   Spine   0423186890101021   1/5/2019     Bill     1/31/2019     97010               60.00
69531   Florida   Spine   0423186890101021   1/5/2019     Bill     1/31/2019     G0283               44.00
69532   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     99211               77.00
69533   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     97530               90.00
69534   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     97112               77.00
69535   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     97140               72.00
69536   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     97035               44.00
69537   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     97010               60.00
69538   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     G0283               44.00
69539   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97530               90.00
69540   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97110               77.00
69541   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97112               77.00
69542   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97140               72.00
69543   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97010               60.00
69544   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     G0283               44.00
69545   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     99211               77.00
69546   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     97530               90.00
69547   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     97112               77.00
69548   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     97140               72.00
69549   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     97035               44.00
69550   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     97010               60.00
69551   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     G0283               44.00
69552   Florida   Spine   0547354780101011   9/15/2018    Bill     1/31/2019     99211               77.00
69553   Florida   Spine   0547354780101011   9/15/2018    Bill     1/31/2019     97530               90.00
69554   Florida   Spine   0547354780101011   9/15/2018    Bill     1/31/2019     97112               77.00
69555   Florida   Spine   0547354780101011   9/15/2018    Bill     1/31/2019     97140               72.00
69556   Florida   Spine   0547354780101011   9/15/2018    Bill     1/31/2019     97010               60.00
69557   Florida   Spine   0547354780101011   9/15/2018    Bill     1/31/2019     G0283               44.00
69558   Florida   Spine   0394319240101053   8/2/2018     Bill     1/31/2019     99211               77.00
69559   Florida   Spine   0394319240101053   8/2/2018     Bill     1/31/2019     97110               77.00
69560   Florida   Spine   0394319240101053   8/2/2018     Bill     1/31/2019     97112               77.00
69561   Florida   Spine   0394319240101053   8/2/2018     Bill     1/31/2019     97140               72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1365 of
                                                  2767

69562   Florida   Spine   0394319240101053   8/2/2018     Bill     1/31/2019     97010             60.00
69563   Florida   Spine   0394319240101053   8/2/2018     Bill     1/31/2019     G0283             44.00
69564   Florida   Spine   0288052480101173   12/6/2018    Bill     1/31/2019     99211             77.00
69565   Florida   Spine   0288052480101173   12/6/2018    Bill     1/31/2019     97530             90.00
69566   Florida   Spine   0288052480101173   12/6/2018    Bill     1/31/2019     97110             77.00
69567   Florida   Spine   0288052480101173   12/6/2018    Bill     1/31/2019     97140             72.00
69568   Florida   Spine   0288052480101173   12/6/2018    Bill     1/31/2019     97012             55.00
69569   Florida   Spine   0288052480101173   12/6/2018    Bill     1/31/2019     97010             60.00
69570   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97530             90.00
69571   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97112             77.00
69572   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97140             72.00
69573   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97010             60.00
69574   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     G0283             44.00
69575   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     99211             77.00
69576   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97035             44.00
69577   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     99211             77.00
69578   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     97530             90.00
69579   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     97140             77.00
69580   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     97012             55.00
69581   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     97140             72.00
69582   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     97010             60.00
69583   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     G0283             44.00
69584   Florida   Spine   0267562590101058   12/13/2018   Bill     1/31/2019     99213            350.00
69585   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     99211             77.00
69586   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97530             90.00
69587   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97110             77.00
69588   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97140             72.00
69589   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97035             44.00
69590   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97010             60.00
69591   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     G0283             44.00
69592   Florida   Spine   0636072540101020   12/6/2018    Bill     1/31/2019     99203            500.00
69593   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     99211             77.00
69594   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97110             77.00
69595   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97112             77.00
69596   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97140             72.00
69597   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97010             60.00
69598   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     G0283             44.00
69599   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     99211             77.00
69600   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97530             90.00
69601   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97112             77.00
69602   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97140             72.00
69603   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97010             60.00
69604   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     G0283             44.00
69605   Florida   Spine   0147142600101152   11/26/2018   Bill     1/31/2019     99211             77.00
69606   Florida   Spine   0147142600101152   11/26/2018   Bill     1/31/2019     97530             90.00
69607   Florida   Spine   0147142600101152   11/26/2018   Bill     1/31/2019     97140             72.00
69608   Florida   Spine   0147142600101152   11/26/2018   Bill     1/31/2019     97010             60.00
69609   Florida   Spine   0147142600101152   11/26/2018   Bill     1/31/2019     G0283             44.00
69610   Florida   Spine   0629799360101032   9/7/2018     Bill     1/31/2019     99211             77.00
69611   Florida   Spine   0629799360101032   9/7/2018     Bill     1/31/2019     97530             90.00
69612   Florida   Spine   0629799360101032   9/7/2018     Bill     1/31/2019     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1366 of
                                                  2767

69613   Florida   Spine   0629799360101032   9/7/2018     Bill     1/31/2019     97140               72.00
69614   Florida   Spine   0629799360101032   9/7/2018     Bill     1/31/2019     97010               60.00
69615   Florida   Spine   0629799360101032   9/7/2018     Bill     1/31/2019     G0283               44.00
69616   Florida   Spine   0449361180101078   11/17/2018   Bill     1/31/2019     99203              500.00
69617   Florida   Spine   0439274250101096   11/11/2018   Bill     1/31/2019     99213              350.00
69618   Florida   Spine   0439274250101096   11/11/2018   Bill     1/31/2019     64490            1,500.00
69619   Florida   Spine   0439274250101096   11/11/2018   Bill     1/31/2019     64491              850.00
69620   Florida   Spine   0439274250101096   11/11/2018   Bill     1/31/2019     J2001               35.00
69621   Florida   Spine   0439274250101096   11/11/2018   Bill     1/31/2019     J3301               70.00
69622   Florida   Spine   0439274250101096   11/11/2018   Bill     1/31/2019     Q9965               25.00
69623   Florida   Spine   0461256350101176   9/22/2018    Bill     1/31/2019     99203              500.00
69624   Florida   Spine   0461256350101176   9/22/2018    Bill     1/31/2019     62323            2,000.00
69625   Florida   Spine   0461256350101176   9/22/2018    Bill     1/31/2019     J2001              105.00
69626   Florida   Spine   0461256350101176   9/22/2018    Bill     1/31/2019     Q9965               25.00
69627   Florida   Spine   0461256350101176   9/22/2018    Bill     1/31/2019     J0702               35.00
69628   Florida   Spine   0461256350101176   9/22/2018    Bill     1/31/2019     J3490               25.00
69629   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     98941               88.00
69630   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97530               90.00
69631   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97112               77.00
69632   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97140               72.00
69633   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     G0283               44.00
69634   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97010               60.00
69635   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97039               44.00
69636   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     99211               77.00
69637   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     G0283               44.00
69638   Florida   Spine   0476095910101026   12/20/2018   Bill     1/31/2019     97010               60.00
69639   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     99211               77.00
69640   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     97530               90.00
69641   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     97110               77.00
69642   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     97112               77.00
69643   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     97140               72.00
69644   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     G0283               44.00
69645   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     97010               60.00
69646   Florida   Spine   0591938210101016   12/29/2018   Bill     1/31/2019     99204              700.00
69647   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     99211               77.00
69648   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97140               72.00
69649   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     G0283               44.00
69650   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97010               60.00
69651   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97039               44.00
69652   Florida   Spine   0600153340101022   12/5/2018    Bill     1/31/2019     99211               77.00
69653   Florida   Spine   0600153340101022   12/5/2018    Bill     1/31/2019     97530               90.00
69654   Florida   Spine   0600153340101022   12/5/2018    Bill     1/31/2019     97110               77.00
69655   Florida   Spine   0600153340101022   12/5/2018    Bill     1/31/2019     97140               72.00
69656   Florida   Spine   0600153340101022   12/5/2018    Bill     1/31/2019     97010               60.00
69657   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     99211               77.00
69658   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97530               90.00
69659   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97140               72.00
69660   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     G0283               44.00
69661   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97010               60.00
69662   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97012               55.00
69663   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     98940               72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1367 of
                                                  2767

69664   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97530             90.00
69665   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97112             77.00
69666   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97140             72.00
69667   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     G0283             44.00
69668   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97010             60.00
69669   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97039             44.00
69670   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     99213            350.00
69671   Florida   Spine   0176564850101091   10/4/2018    Bill     1/31/2019     99211             77.00
69672   Florida   Spine   0176564850101091   10/4/2018    Bill     1/31/2019     97110             77.00
69673   Florida   Spine   0176564850101091   10/4/2018    Bill     1/31/2019     97112             77.00
69674   Florida   Spine   0176564850101091   10/4/2018    Bill     1/31/2019     97140             72.00
69675   Florida   Spine   0176564850101091   10/4/2018    Bill     1/31/2019     G0283             44.00
69676   Florida   Spine   0176564850101091   10/4/2018    Bill     1/31/2019     97010             60.00
69677   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     99211             77.00
69678   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97530             90.00
69679   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97112             77.00
69680   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97140             72.00
69681   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     G0283             44.00
69682   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97010             60.00
69683   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     99211             77.00
69684   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97530             90.00
69685   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97140             72.00
69686   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97035             44.00
69687   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97010             60.00
69688   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     G0283             44.00
69689   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     99211             77.00
69690   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97530             90.00
69691   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97110             77.00
69692   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97112             77.00
69693   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97140             72.00
69694   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     G0283             44.00
69695   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97010             60.00
69696   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     99203            275.00
69697   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     97140             72.00
69698   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     97035             44.00
69699   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     97010             60.00
69700   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     G0283             44.00
69701   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     A4556             22.00
69702   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     99211             77.00
69703   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97530             90.00
69704   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97110             77.00
69705   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97112             77.00
69706   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97140             72.00
69707   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97010             60.00
69708   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     G0283             44.00
69709   Florida   Spine   0288052480101173   12/6/2018    Bill     1/31/2019     99211             77.00
69710   Florida   Spine   0288052480101173   12/6/2018    Bill     1/31/2019     97530             90.00
69711   Florida   Spine   0288052480101173   12/6/2018    Bill     1/31/2019     97110             77.00
69712   Florida   Spine   0288052480101173   12/6/2018    Bill     1/31/2019     97140             72.00
69713   Florida   Spine   0288052480101173   12/6/2018    Bill     1/31/2019     97012             55.00
69714   Florida   Spine   0288052480101173   12/6/2018    Bill     1/31/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1368 of
                                                  2767

69715   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     99212            105.00
69716   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     97110             77.00
69717   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     97112             77.00
69718   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     97140             72.00
69719   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     97010             60.00
69720   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     G0283             44.00
69721   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     99211             77.00
69722   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97530             90.00
69723   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97112             77.00
69724   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97140             72.00
69725   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     G0283             44.00
69726   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97010             60.00
69727   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97035             44.00
69728   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     99211             77.00
69729   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97530             90.00
69730   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97112             77.00
69731   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97140             72.00
69732   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     G0283             44.00
69733   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97010             60.00
69734   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97035             44.00
69735   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     99211             77.00
69736   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97530             90.00
69737   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97140             72.00
69738   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     G0283             44.00
69739   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97010             60.00
69740   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97035             44.00
69741   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     99211             77.00
69742   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97530             90.00
69743   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97140             72.00
69744   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     G0283             44.00
69745   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97010             60.00
69746   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97035             44.00
69747   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97039             44.00
69748   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     99211             77.00
69749   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     97530             90.00
69750   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     97112             77.00
69751   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     97140             72.00
69752   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     G0283             44.00
69753   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     97010             60.00
69754   Florida   Spine   0599782970101010   12/21/2018   Bill     1/31/2019     97035             44.00
69755   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     99211             77.00
69756   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     97110             77.00
69757   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     97112             77.00
69758   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     97140             72.00
69759   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     G0283             44.00
69760   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     97010             60.00
69761   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     99211             77.00
69762   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97110             77.00
69763   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97112             77.00
69764   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97140             72.00
69765   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1369 of
                                                  2767

69766   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     G0283            44.00
69767   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     99211            77.00
69768   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97530            90.00
69769   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97110            77.00
69770   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97140            72.00
69771   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97035            44.00
69772   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97010            60.00
69773   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     G0283            44.00
69774   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     99211            77.00
69775   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     97530            90.00
69776   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     97110            77.00
69777   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     97140            72.00
69778   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     97010            60.00
69779   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     G0283            44.00
69780   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     99211            77.00
69781   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97530            90.00
69782   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97110            77.00
69783   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97140            72.00
69784   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97010            60.00
69785   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     G0283            44.00
69786   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     99211            77.00
69787   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     97530            90.00
69788   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     97110            77.00
69789   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     97140            72.00
69790   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     97035            44.00
69791   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     97010            60.00
69792   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     G0283            44.00
69793   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     99211            77.00
69794   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97530            90.00
69795   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97112            77.00
69796   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97140            72.00
69797   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     97010            60.00
69798   Florida   Spine   0584479550101018   1/2/2019     Bill     1/31/2019     G0283            44.00
69799   Florida   Spine   0440635430101064   11/8/2018    Bill     1/31/2019     99211            77.00
69800   Florida   Spine   0440635430101064   11/8/2018    Bill     1/31/2019     97140            72.00
69801   Florida   Spine   0440635430101064   11/8/2018    Bill     1/31/2019     G0283            44.00
69802   Florida   Spine   0440635430101064   11/8/2018    Bill     1/31/2019     97010            60.00
69803   Florida   Spine   0440635430101064   11/8/2018    Bill     1/31/2019     97035            44.00
69804   Florida   Spine   0440635430101064   11/8/2018    Bill     1/31/2019     97012            55.00
69805   Florida   Spine   0323375560101020   1/4/2019     Bill     1/31/2019     99211            77.00
69806   Florida   Spine   0323375560101020   1/4/2019     Bill     1/31/2019     97530            90.00
69807   Florida   Spine   0323375560101020   1/4/2019     Bill     1/31/2019     97112            77.00
69808   Florida   Spine   0323375560101020   1/4/2019     Bill     1/31/2019     97140            72.00
69809   Florida   Spine   0323375560101020   1/4/2019     Bill     1/31/2019     97010            60.00
69810   Florida   Spine   0323375560101020   1/4/2019     Bill     1/31/2019     G0283            44.00
69811   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     99211            77.00
69812   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     97530            90.00
69813   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     97110            77.00
69814   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     97140            72.00
69815   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     G0283            44.00
69816   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1370 of
                                                  2767

69817   Florida   Spine   0587343090101028   9/23/2018    Bill     1/31/2019     97012             55.00
69818   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     99211             77.00
69819   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     97530             90.00
69820   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     97110             77.00
69821   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     97140             72.00
69822   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     G0283             44.00
69823   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     97010             60.00
69824   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     97039             44.00
69825   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     99211             77.00
69826   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97530             90.00
69827   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97112             77.00
69828   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97140             72.00
69829   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     G0283             44.00
69830   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97010             60.00
69831   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     98940             72.00
69832   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97530             90.00
69833   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97112             77.00
69834   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97140             72.00
69835   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     G0283             44.00
69836   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97010             60.00
69837   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97012             55.00
69838   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     99211             77.00
69839   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     97530             90.00
69840   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     97112             77.00
69841   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     97140             72.00
69842   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     G0283             44.00
69843   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     97010             60.00
69844   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     97035             44.00
69845   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     99211             77.00
69846   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97530             90.00
69847   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97110             77.00
69848   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97140             72.00
69849   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     G0283             44.00
69850   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97010             60.00
69851   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97039             44.00
69852   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     99211             77.00
69853   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97530             90.00
69854   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97112             77.00
69855   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97140             72.00
69856   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     G0283             44.00
69857   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97010             60.00
69858   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97035             44.00
69859   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     99212            105.00
69860   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97530             90.00
69861   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97110             77.00
69862   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97140             72.00
69863   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     G0283             44.00
69864   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97010             60.00
69865   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97039             44.00
69866   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     99211             77.00
69867   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1371 of
                                                  2767

69868   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97112             77.00
69869   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97140             72.00
69870   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     G0283             44.00
69871   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97010             60.00
69872   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     99211             77.00
69873   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97530             90.00
69874   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97110             77.00
69875   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97112             77.00
69876   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97140             72.00
69877   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     G0283             44.00
69878   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97010             60.00
69879   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     99211             77.00
69880   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97530             90.00
69881   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97110             77.00
69882   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97112             77.00
69883   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97140             72.00
69884   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     G0283             44.00
69885   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97010             60.00
69886   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     99211             77.00
69887   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97530             90.00
69888   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97112             77.00
69889   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97140             72.00
69890   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     G0283             44.00
69891   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97010             60.00
69892   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97035             44.00
69893   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     99203            275.00
69894   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     97140             72.00
69895   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     97035             44.00
69896   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     97010             60.00
69897   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     G0283             44.00
69898   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     A4556             22.00
69899   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     99211             77.00
69900   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97530             90.00
69901   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97110             77.00
69902   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97140             72.00
69903   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     G0283             44.00
69904   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97010             60.00
69905   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97039             44.00
69906   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     99211             77.00
69907   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97530             90.00
69908   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97110             77.00
69909   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97112             77.00
69910   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97140             72.00
69911   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     G0283             44.00
69912   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97010             60.00
69913   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     99211             77.00
69914   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97530             90.00
69915   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97110             77.00
69916   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97112             77.00
69917   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97140             72.00
69918   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1372 of
                                                  2767

69919   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97010            60.00
69920   Florida   Spine   0394625550101073   10/22/2018   Bill     1/31/2019     99211            77.00
69921   Florida   Spine   0394625550101073   10/22/2018   Bill     1/31/2019     97110            77.00
69922   Florida   Spine   0394625550101073   10/22/2018   Bill     1/31/2019     97112            77.00
69923   Florida   Spine   0394625550101073   10/22/2018   Bill     1/31/2019     97039            44.00
69924   Florida   Spine   0621160610101025   10/16/2018   Bill     1/31/2019     99211            77.00
69925   Florida   Spine   0621160610101025   10/16/2018   Bill     1/31/2019     97530            90.00
69926   Florida   Spine   0621160610101025   10/16/2018   Bill     1/31/2019     97110            77.00
69927   Florida   Spine   0621160610101025   10/16/2018   Bill     1/31/2019     97140            72.00
69928   Florida   Spine   0621160610101025   10/16/2018   Bill     1/31/2019     97010            60.00
69929   Florida   Spine   0621160610101025   10/16/2018   Bill     1/31/2019     G0283            44.00
69930   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     99211            77.00
69931   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97530            90.00
69932   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97112            77.00
69933   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97140            72.00
69934   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     G0283            44.00
69935   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97010            60.00
69936   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97035            44.00
69937   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     99211            77.00
69938   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97530            90.00
69939   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97012            55.00
69940   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97140            72.00
69941   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97035            44.00
69942   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97010            60.00
69943   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     G0283            44.00
69944   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     99211            77.00
69945   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     97530            90.00
69946   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     97110            77.00
69947   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     97112            77.00
69948   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     97140            72.00
69949   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     G0283            44.00
69950   Florida   Spine   0483970510101017   9/24/2018    Bill     1/31/2019     97010            60.00
69951   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     98943            72.00
69952   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     98940            72.00
69953   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97530            90.00
69954   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97140            72.00
69955   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     G0283            44.00
69956   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97010            60.00
69957   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     99211            77.00
69958   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97530            90.00
69959   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97112            77.00
69960   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97140            72.00
69961   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     G0283            44.00
69962   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97010            60.00
69963   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97035            44.00
69964   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     99211            77.00
69965   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97530            90.00
69966   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97112            77.00
69967   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97140            72.00
69968   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     G0283            44.00
69969   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1373 of
                                                  2767

69970   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97035            44.00
69971   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     99211            77.00
69972   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97530            90.00
69973   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97110            77.00
69974   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97140            72.00
69975   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     G0283            44.00
69976   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97010            60.00
69977   Florida   Spine   0624572960101016   1/2/2019     Bill     1/31/2019     97012            55.00
69978   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     99211            77.00
69979   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     97530            90.00
69980   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     97110            77.00
69981   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     97112            77.00
69982   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     97140            72.00
69983   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     97010            60.00
69984   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     G0283            44.00
69985   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     99211            77.00
69986   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97140            72.00
69987   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     G0283            44.00
69988   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97010            60.00
69989   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97035            44.00
69990   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     98941            88.00
69991   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97530            90.00
69992   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97012            55.00
69993   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97140            72.00
69994   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97035            44.00
69995   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97010            60.00
69996   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     G0283            44.00
69997   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     99211            77.00
69998   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     97530            90.00
69999   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     97140            72.00
70000   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     97039            44.00
70001   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     97035            44.00
70002   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     97010            60.00
70003   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     G0283            44.00
70004   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     98941            88.00
70005   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97110            77.00
70006   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97112            77.00
70007   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97012            55.00
70008   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97140            72.00
70009   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97010            60.00
70010   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     G0283            44.00
70011   Florida   Spine   0557627310101040   12/13/2018   Bill     1/31/2019     98941            88.00
70012   Florida   Spine   0557627310101040   12/13/2018   Bill     1/31/2019     97530            90.00
70013   Florida   Spine   0557627310101040   12/13/2018   Bill     1/31/2019     97012            55.00
70014   Florida   Spine   0557627310101040   12/13/2018   Bill     1/31/2019     97140            72.00
70015   Florida   Spine   0557627310101040   12/13/2018   Bill     1/31/2019     97035            44.00
70016   Florida   Spine   0557627310101040   12/13/2018   Bill     1/31/2019     97010            60.00
70017   Florida   Spine   0557627310101040   12/13/2018   Bill     1/31/2019     G0283            44.00
70018   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     99211            77.00
70019   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     97530            90.00
70020   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1374 of
                                                  2767

70021   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     97140             72.00
70022   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     G0283             44.00
70023   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     97010             60.00
70024   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     97035             44.00
70025   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     99211             77.00
70026   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97530             90.00
70027   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97110             77.00
70028   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97140             72.00
70029   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     G0283             44.00
70030   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97010             60.00
70031   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97039             44.00
70032   Florida   Spine   0419182290101055   9/22/2018    Bill     1/31/2019     99211             77.00
70033   Florida   Spine   0419182290101055   9/22/2018    Bill     1/31/2019     97530             90.00
70034   Florida   Spine   0419182290101055   9/22/2018    Bill     1/31/2019     97110             77.00
70035   Florida   Spine   0419182290101055   9/22/2018    Bill     1/31/2019     97140             72.00
70036   Florida   Spine   0419182290101055   9/22/2018    Bill     1/31/2019     97010             60.00
70037   Florida   Spine   0419182290101055   9/22/2018    Bill     1/31/2019     G0283             44.00
70038   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     99211             77.00
70039   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97530             90.00
70040   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97110             77.00
70041   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97112             77.00
70042   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     G0283             44.00
70043   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97010             60.00
70044   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97140             72.00
70045   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     99212            105.00
70046   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     97530             90.00
70047   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     97110             77.00
70048   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     97140             72.00
70049   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     97010             60.00
70050   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     G0283             44.00
70051   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     A4556             22.00
70052   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     99211             77.00
70053   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97530             90.00
70054   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97110             77.00
70055   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97140             72.00
70056   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97010             60.00
70057   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     G0283             44.00
70058   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     99211             77.00
70059   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97530             90.00
70060   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97110             77.00
70061   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97140             72.00
70062   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97010             60.00
70063   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     G0283             44.00
70064   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     99211             77.00
70065   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     97530             90.00
70066   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     97110             77.00
70067   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     97140             72.00
70068   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     97010             60.00
70069   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     G0283             44.00
70070   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     99211             77.00
70071   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1375 of
                                                  2767

70072   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     97110             77.00
70073   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     97140             72.00
70074   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     97010             60.00
70075   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     97035             44.00
70076   Florida   Spine   0307517620101124   1/11/2019    Bill     1/31/2019     G0283             44.00
70077   Florida   Spine   0569529050101030   12/4/2018    Bill     1/31/2019     99211             77.00
70078   Florida   Spine   0569529050101030   12/4/2018    Bill     1/31/2019     97530             90.00
70079   Florida   Spine   0569529050101030   12/4/2018    Bill     1/31/2019     97110             77.00
70080   Florida   Spine   0569529050101030   12/4/2018    Bill     1/31/2019     97140             72.00
70081   Florida   Spine   0569529050101030   12/4/2018    Bill     1/31/2019     97010             60.00
70082   Florida   Spine   0569529050101030   12/4/2018    Bill     1/31/2019     G0283             44.00
70083   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     99211             77.00
70084   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97530             90.00
70085   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97110             77.00
70086   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97140             72.00
70087   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97035             44.00
70088   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     97010             60.00
70089   Florida   Spine   0290288710101288   1/12/2019    Bill     1/31/2019     G0283             44.00
70090   Florida   Spine   0603769290101014   11/7/2018    Bill     1/31/2019     99211             77.00
70091   Florida   Spine   0603769290101014   11/7/2018    Bill     1/31/2019     97110             77.00
70092   Florida   Spine   0603769290101014   11/7/2018    Bill     1/31/2019     97112             77.00
70093   Florida   Spine   0603769290101014   11/7/2018    Bill     1/31/2019     97140             72.00
70094   Florida   Spine   0603769290101014   11/7/2018    Bill     1/31/2019     97010             60.00
70095   Florida   Spine   0603769290101014   11/7/2018    Bill     1/31/2019     G0283             44.00
70096   Florida   Spine   0629799360101032   9/7/2018     Bill     1/31/2019     99211             77.00
70097   Florida   Spine   0629799360101032   9/7/2018     Bill     1/31/2019     97110             77.00
70098   Florida   Spine   0629799360101032   9/7/2018     Bill     1/31/2019     97112             77.00
70099   Florida   Spine   0629799360101032   9/7/2018     Bill     1/31/2019     97140             72.00
70100   Florida   Spine   0629799360101032   9/7/2018     Bill     1/31/2019     97010             60.00
70101   Florida   Spine   0629799360101032   9/7/2018     Bill     1/31/2019     G0283             44.00
70102   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     99211             77.00
70103   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97110             77.00
70104   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97112             77.00
70105   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97140             72.00
70106   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     97140             60.00
70107   Florida   Spine   0455288470101032   11/18/2018   Bill     1/31/2019     G0283             44.00
70108   Florida   Spine   0147142600101152   11/26/2018   Bill     1/31/2019     99211             77.00
70109   Florida   Spine   0147142600101152   11/26/2018   Bill     1/31/2019     97530             90.00
70110   Florida   Spine   0147142600101152   11/26/2018   Bill     1/31/2019     97110             77.00
70111   Florida   Spine   0147142600101152   11/26/2018   Bill     1/31/2019     97140             72.00
70112   Florida   Spine   0147142600101152   11/26/2018   Bill     1/31/2019     97035             44.00
70113   Florida   Spine   0147142600101152   11/26/2018   Bill     1/31/2019     97010             60.00
70114   Florida   Spine   0147142600101152   11/26/2018   Bill     1/31/2019     G0283             44.00
70115   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     99213            193.00
70116   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     97530             90.00
70117   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     97140             72.00
70118   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     97010             60.00
70119   Florida   Spine   0069025630101090   10/30/2018   Bill     1/31/2019     G0283             44.00
70120   Florida   Spine   0593487470101017   11/3/2018    Bill     1/31/2019     99211             77.00
70121   Florida   Spine   0593487470101017   11/3/2018    Bill     1/31/2019     97530             90.00
70122   Florida   Spine   0593487470101017   11/3/2018    Bill     1/31/2019     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1376 of
                                                  2767

70123   Florida   Spine   0593487470101017   11/3/2018    Bill     1/31/2019     97112            77.00
70124   Florida   Spine   0593487470101017   11/3/2018    Bill     1/31/2019     97140            72.00
70125   Florida   Spine   0593487470101017   11/3/2018    Bill     1/31/2019     97010            60.00
70126   Florida   Spine   0593487470101017   11/3/2018    Bill     1/31/2019     G0283            44.00
70127   Florida   Spine   0394625550101073   10/22/2018   Bill     1/31/2019     99211            77.00
70128   Florida   Spine   0394625550101073   10/22/2018   Bill     1/31/2019     97530            90.00
70129   Florida   Spine   0394625550101073   10/22/2018   Bill     1/31/2019     97110            77.00
70130   Florida   Spine   0394625550101073   10/22/2018   Bill     1/31/2019     97112            77.00
70131   Florida   Spine   0394625550101073   10/22/2018   Bill     1/31/2019     97140            72.00
70132   Florida   Spine   0394625550101073   10/22/2018   Bill     1/31/2019     97010            60.00
70133   Florida   Spine   0394625550101073   10/22/2018   Bill     1/31/2019     G0283            44.00
70134   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     99211            77.00
70135   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     97112            77.00
70136   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     97140            72.00
70137   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     97010            60.00
70138   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     G0283            44.00
70139   Florida   Spine   0160007080101067   6/27/2018    Bill     1/31/2019     99211            77.00
70140   Florida   Spine   0160007080101067   6/27/2018    Bill     1/31/2019     97112            77.00
70141   Florida   Spine   0160007080101067   6/27/2018    Bill     1/31/2019     97140            72.00
70142   Florida   Spine   0160007080101067   6/27/2018    Bill     1/31/2019     97010            60.00
70143   Florida   Spine   0160007080101067   6/27/2018    Bill     1/31/2019     G0283            44.00
70144   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     99211            77.00
70145   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97530            90.00
70146   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97112            77.00
70147   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97140            72.00
70148   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     G0283            44.00
70149   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97010            60.00
70150   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97035            44.00
70151   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     99211            77.00
70152   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97140            72.00
70153   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     G0283            44.00
70154   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97010            60.00
70155   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97035            44.00
70156   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     99211            77.00
70157   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97530            90.00
70158   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97112            77.00
70159   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97140            72.00
70160   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     G0283            44.00
70161   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97010            60.00
70162   Florida   Spine   0611275300101010   12/22/2018   Bill     1/31/2019     97035            44.00
70163   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     99211            77.00
70164   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97530            90.00
70165   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97112            77.00
70166   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97140            72.00
70167   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     G0283            44.00
70168   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97010            60.00
70169   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97035            44.00
70170   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     99211            77.00
70171   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     97110            77.00
70172   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     97112            77.00
70173   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1377 of
                                                  2767

70174   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     G0283             44.00
70175   Florida   Spine   0329895090101038   10/21/2018   Bill     1/31/2019     97010             60.00
70176   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     99211             77.00
70177   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     97530             90.00
70178   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     97140             72.00
70179   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     G0283             44.00
70180   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     97010             60.00
70181   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     97035             44.00
70182   Florida   Spine   0313997990101114   11/29/2018   Bill     1/31/2019     97039             44.00
70183   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     99213            193.00
70184   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97530             90.00
70185   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97110             77.00
70186   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97112             77.00
70187   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97140             72.00
70188   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     G0283             44.00
70189   Florida   Spine   0548259410101084   10/20/2018   Bill     1/31/2019     97010             60.00
70190   Florida   Spine   0418490000101112   10/16/2018   Bill     1/31/2019     99211             77.00
70191   Florida   Spine   0418490000101112   10/16/2018   Bill     1/31/2019     97110             77.00
70192   Florida   Spine   0418490000101112   10/16/2018   Bill     1/31/2019     97112             77.00
70193   Florida   Spine   0418490000101112   10/16/2018   Bill     1/31/2019     97140             72.00
70194   Florida   Spine   0418490000101112   10/16/2018   Bill     1/31/2019     G0283             44.00
70195   Florida   Spine   0418490000101112   10/16/2018   Bill     1/31/2019     97010             60.00
70196   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     99211             77.00
70197   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     97530             90.00
70198   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     97112             77.00
70199   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     97140             72.00
70200   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     G0283             44.00
70201   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     97010             60.00
70202   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     97035             44.00
70203   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     99211             77.00
70204   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     97140             72.00
70205   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     G0283             44.00
70206   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     97010             60.00
70207   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     99211             77.00
70208   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97530             90.00
70209   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97110             77.00
70210   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97112             77.00
70211   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97140             72.00
70212   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     G0283             44.00
70213   Florida   Spine   0505743680101016   12/4/2018    Bill     1/31/2019     97010             60.00
70214   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     99211             77.00
70215   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97530             90.00
70216   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97112             77.00
70217   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97140             72.00
70218   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     G0283             44.00
70219   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97010             60.00
70220   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     99211             77.00
70221   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97530             90.00
70222   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97110             77.00
70223   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97140             72.00
70224   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1378 of
                                                  2767

70225   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97010             60.00
70226   Florida   Spine   0220025950101080   11/5/2018    Bill     1/31/2019     97012             55.00
70227   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     99211             77.00
70228   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97530             90.00
70229   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97110             77.00
70230   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97140             72.00
70231   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     G0283             44.00
70232   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97010             60.00
70233   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97039             44.00
70234   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     99211             77.00
70235   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97530             90.00
70236   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97110             77.00
70237   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97112             77.00
70238   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97140             72.00
70239   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     G0283             44.00
70240   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97010             60.00
70241   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     99211             77.00
70242   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97530             90.00
70243   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97110             77.00
70244   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97140             72.00
70245   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     G0283             44.00
70246   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97010             60.00
70247   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97012             55.00
70248   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     99211             77.00
70249   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97530             90.00
70250   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97110             77.00
70251   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97112             77.00
70252   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97140             72.00
70253   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     G0283             44.00
70254   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97010             60.00
70255   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     98940             72.00
70256   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97530             90.00
70257   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97112             77.00
70258   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97140             72.00
70259   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     G0283             44.00
70260   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97010             60.00
70261   Florida   Spine   0434819760101013   11/26/2018   Bill     1/31/2019     97012             55.00
70262   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     99212            105.00
70263   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     97530             90.00
70264   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     97110             77.00
70265   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     97112             77.00
70266   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     97140             72.00
70267   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     G0283             44.00
70268   Florida   Spine   0609760890101011   12/27/2018   Bill     1/31/2019     97010             60.00
70269   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     99211             77.00
70270   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97110             77.00
70271   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97112             77.00
70272   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97140             72.00
70273   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     G0283             44.00
70274   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97010             60.00
70275   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1379 of
                                                  2767

70276   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97530            90.00
70277   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97110            77.00
70278   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97140            72.00
70279   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     G0283            44.00
70280   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97010            60.00
70281   Florida   Spine   0543796310101065   12/5/2018    Bill     1/31/2019     97039            44.00
70282   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     99211            77.00
70283   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97530            90.00
70284   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97110            77.00
70285   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97140            72.00
70286   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     G0283            44.00
70287   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97010            60.00
70288   Florida   Spine   0421371370101111   12/24/2018   Bill     1/31/2019     97039            44.00
70289   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     99211            77.00
70290   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97530            90.00
70291   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97112            77.00
70292   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97140            72.00
70293   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     G0283            44.00
70294   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97010            60.00
70295   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97035            44.00
70296   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     99211            77.00
70297   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97530            90.00
70298   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97110            77.00
70299   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97112            77.00
70300   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97140            72.00
70301   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     G0283            44.00
70302   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97010            60.00
70303   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     99211            77.00
70304   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97530            90.00
70305   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97110            77.00
70306   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97140            72.00
70307   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     G0283            44.00
70308   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97010            60.00
70309   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97039            44.00
70310   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     99211            77.00
70311   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97530            90.00
70312   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97110            77.00
70313   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97140            72.00
70314   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     G0283            44.00
70315   Florida   Spine   0313197560101129   12/28/2018   Bill     1/31/2019     97010            60.00
70316   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     99211            77.00
70317   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97530            90.00
70318   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97110            77.00
70319   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97140            72.00
70320   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     G0283            44.00
70321   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97010            60.00
70322   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97035            44.00
70323   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     99211            77.00
70324   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     97530            90.00
70325   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     97112            77.00
70326   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1380 of
                                                  2767

70327   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     G0283            44.00
70328   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     97010            60.00
70329   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     97035            44.00
70330   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     99211            77.00
70331   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97530            90.00
70332   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97112            77.00
70333   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97140            72.00
70334   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     G0283            44.00
70335   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97010            60.00
70336   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97035            44.00
70337   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     98940            72.00
70338   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     98943            72.00
70339   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97530            90.00
70340   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97140            72.00
70341   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     G0283            44.00
70342   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97010            60.00
70343   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97035            44.00
70344   Florida   Spine   0624079310101019   1/15/2019    Bill     1/31/2019     99211            77.00
70345   Florida   Spine   0624079310101019   1/15/2019    Bill     1/31/2019     97140            72.00
70346   Florida   Spine   0624079310101019   1/15/2019    Bill     1/31/2019     G0283            44.00
70347   Florida   Spine   0624079310101019   1/15/2019    Bill     1/31/2019     97010            60.00
70348   Florida   Spine   0624079310101019   1/15/2019    Bill     1/31/2019     97035            44.00
70349   Florida   Spine   0624079310101019   1/15/2019    Bill     1/31/2019     A4556            22.00
70350   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     99211            77.00
70351   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97530            90.00
70352   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97112            77.00
70353   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97140            72.00
70354   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     G0283            44.00
70355   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97010            60.00
70356   Florida   Spine   0469279310101047   8/30/2018    Bill     1/31/2019     97035            44.00
70357   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     99211            77.00
70358   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97530            90.00
70359   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97112            77.00
70360   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97140            72.00
70361   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     G0283            44.00
70362   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97010            60.00
70363   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97035            44.00
70364   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     99211            77.00
70365   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97530            90.00
70366   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97112            77.00
70367   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97140            72.00
70368   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     G0283            44.00
70369   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97010            60.00
70370   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97035            44.00
70371   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     99211            77.00
70372   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     97530            90.00
70373   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     97110            77.00
70374   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     97112            77.00
70375   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     97140            72.00
70376   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     G0283            44.00
70377   Florida   Spine   0542808700101026   10/14/2018   Bill     1/31/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1381 of
                                                  2767

70378   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     99211            77.00
70379   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     97530            90.00
70380   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     97110            77.00
70381   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     97140            72.00
70382   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     97010            60.00
70383   Florida   Spine   0533887410101055   11/16/2018   Bill     1/31/2019     G0283            44.00
70384   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     99211            77.00
70385   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     97530            90.00
70386   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     97110            77.00
70387   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     97140            72.00
70388   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     97010            60.00
70389   Florida   Spine   0482510560101045   11/7/2018    Bill     1/31/2019     G0283            44.00
70390   Florida   Spine   0157209730101183   5/1/2017     Bill     1/31/2019     99211            77.00
70391   Florida   Spine   0157209730101183   5/1/2017     Bill     1/31/2019     97530            90.00
70392   Florida   Spine   0157209730101183   5/1/2017     Bill     1/31/2019     97110            77.00
70393   Florida   Spine   0157209730101183   5/1/2017     Bill     1/31/2019     97140            72.00
70394   Florida   Spine   0157209730101183   5/1/2017     Bill     1/31/2019     97035            44.00
70395   Florida   Spine   0157209730101183   5/1/2017     Bill     1/31/2019     97010            60.00
70396   Florida   Spine   0297363850101118   1/22/2019    Bill     1/31/2019     99211            77.00
70397   Florida   Spine   0297363850101118   1/22/2019    Bill     1/31/2019     97530            90.00
70398   Florida   Spine   0297363850101118   1/22/2019    Bill     1/31/2019     97112            77.00
70399   Florida   Spine   0297363850101118   1/22/2019    Bill     1/31/2019     97140            72.00
70400   Florida   Spine   0297363850101118   1/22/2019    Bill     1/31/2019     G0283            44.00
70401   Florida   Spine   0297363850101118   1/22/2019    Bill     1/31/2019     97010            60.00
70402   Florida   Spine   0297363850101118   1/22/2019    Bill     1/31/2019     97035            44.00
70403   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     99211            77.00
70404   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97140            72.00
70405   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     G0283            44.00
70406   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97010            60.00
70407   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97035            44.00
70408   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97039            44.00
70409   Florida   Spine   0541932450101035   9/25/2018    Bill     1/31/2019     99211            77.00
70410   Florida   Spine   0541932450101035   9/25/2018    Bill     1/31/2019     97110            77.00
70411   Florida   Spine   0541932450101035   9/25/2018    Bill     1/31/2019     97112            77.00
70412   Florida   Spine   0541932450101035   9/25/2018    Bill     1/31/2019     97140            72.00
70413   Florida   Spine   0541932450101035   9/25/2018    Bill     1/31/2019     97010            60.00
70414   Florida   Spine   0541932450101035   9/25/2018    Bill     1/31/2019     G0283            44.00
70415   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     99211            77.00
70416   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     97530            90.00
70417   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     97110            77.00
70418   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     97112            77.00
70419   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     97140            72.00
70420   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     97010            60.00
70421   Florida   Spine   0554122210101046   9/29/2018    Bill     1/31/2019     G0283            44.00
70422   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     99211            77.00
70423   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97530            90.00
70424   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97140            72.00
70425   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     G0283            44.00
70426   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97010            60.00
70427   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97035            44.00
70428   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97039            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1382 of
                                                  2767

70429   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     99211             77.00
70430   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     97530             90.00
70431   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     97110             77.00
70432   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     97140             72.00
70433   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     G0283             44.00
70434   Florida   Spine   0470287970101071   10/29/2018   Bill     1/31/2019     97010             60.00
70435   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     99211             77.00
70436   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97530             90.00
70437   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97112             77.00
70438   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97140             72.00
70439   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     G0283             44.00
70440   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97010             60.00
70441   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     99211             77.00
70442   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97530             90.00
70443   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97110             77.00
70444   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97140             72.00
70445   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     G0283             44.00
70446   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97010             60.00
70447   Florida   Spine   0607669640101027   12/19/2018   Bill     1/31/2019     97039             44.00
70448   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     99212            105.00
70449   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97530             90.00
70450   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97110             77.00
70451   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97112             77.00
70452   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97140             72.00
70453   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     G0283             44.00
70454   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97010             60.00
70455   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     99211             77.00
70456   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97530             90.00
70457   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97110             77.00
70458   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97112             77.00
70459   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97140             72.00
70460   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     G0283             44.00
70461   Florida   Spine   0410085190101175   10/12/2018   Bill     1/31/2019     97010             60.00
70462   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     99211             77.00
70463   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97110             77.00
70464   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97112             77.00
70465   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97140             72.00
70466   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     G0283             44.00
70467   Florida   Spine   0413609930101059   12/14/2018   Bill     1/31/2019     97010             60.00
70468   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     99211             77.00
70469   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     97530             90.00
70470   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     97112             77.00
70471   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     97140             72.00
70472   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     G0283             44.00
70473   Florida   Spine   0615960690101011   12/3/2018    Bill     1/31/2019     97010             60.00
70474   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     99211             77.00
70475   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     97110             77.00
70476   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     97112             77.00
70477   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     97140             72.00
70478   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     G0283             44.00
70479   Florida   Spine   0239139620101062   11/15/2018   Bill     1/31/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1383 of
                                                  2767

70480   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     99211             77.00
70481   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97530             90.00
70482   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97110             77.00
70483   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97140             72.00
70484   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     G0283             44.00
70485   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97010             60.00
70486   Florida   Spine   0604859700101032   12/14/2018   Bill     1/31/2019     97039             44.00
70487   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     99211             77.00
70488   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97530             90.00
70489   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97140             72.00
70490   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     G0283             44.00
70491   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97010             60.00
70492   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97035             44.00
70493   Florida   Spine   0105083030101091   1/7/2019     Bill     1/31/2019     97039             44.00
70494   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     99211             77.00
70495   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     97530             90.00
70496   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     97112             77.00
70497   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     97140             72.00
70498   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     G0283             44.00
70499   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     97010             60.00
70500   Florida   Spine   0352987180101075   12/11/2018   Bill     1/31/2019     97035             44.00
70501   Florida   Spine   0578487350101037   7/2/2018     Bill     1/31/2019     99211             77.00
70502   Florida   Spine   0578487350101037   7/2/2018     Bill     1/31/2019     97110             77.00
70503   Florida   Spine   0578487350101037   7/2/2018     Bill     1/31/2019     97112             77.00
70504   Florida   Spine   0578487350101037   7/2/2018     Bill     1/31/2019     97140             72.00
70505   Florida   Spine   0578487350101037   7/2/2018     Bill     1/31/2019     G0283             44.00
70506   Florida   Spine   0578487350101037   7/2/2018     Bill     1/31/2019     97010             60.00
70507   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     99211             77.00
70508   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     97530             90.00
70509   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     97112             77.00
70510   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     97140             72.00
70511   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     G0283             44.00
70512   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     97010             60.00
70513   Florida   Spine   0475206760101104   1/19/2019    Bill     1/31/2019     97035             44.00
70514   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     99211             77.00
70515   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     97530             90.00
70516   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     97110             77.00
70517   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     97140             72.00
70518   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     G0283             44.00
70519   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     97010             60.00
70520   Florida   Spine   0324509210101035   1/18/2019    Bill     1/31/2019     97012             55.00
70521   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     99212            105.00
70522   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97630             90.00
70523   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97112             77.00
70524   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97140             72.00
70525   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     G0283             44.00
70526   Florida   Spine   0307654710101035   12/7/2018    Bill     1/31/2019     97010             60.00
70527   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     99211             77.00
70528   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     97530             90.00
70529   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     97112             77.00
70530   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1384 of
                                                  2767

70531   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     G0283             44.00
70532   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     97010             60.00
70533   Florida   Spine   0485182700101033   1/18/2019    Bill     1/31/2019     97035             44.00
70534   Florida   Spine   0632854840101014   11/11/2018   Bill     1/31/2019     99211             77.00
70535   Florida   Spine   0632854840101014   11/11/2018   Bill     1/31/2019     97530             90.00
70536   Florida   Spine   0632854840101014   11/11/2018   Bill     1/31/2019     97110             77.00
70537   Florida   Spine   0632854840101014   11/11/2018   Bill     1/31/2019     97140             72.00
70538   Florida   Spine   0632854840101014   11/11/2018   Bill     1/31/2019     G0283             44.00
70539   Florida   Spine   0632854840101014   11/11/2018   Bill     1/31/2019     97010             60.00
70540   Florida   Spine   0632854840101014   11/11/2018   Bill     1/31/2019     97035             44.00
70541   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     99211             77.00
70542   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97530             90.00
70543   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97112             77.00
70544   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97140             72.00
70545   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     G0283             44.00
70546   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97010             60.00
70547   Florida   Spine   0173816880101076   12/23/2018   Bill     1/31/2019     97035             44.00
70548   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     99211             77.00
70549   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     97530             90.00
70550   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     97110             77.00
70551   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     97112             77.00
70552   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     97140             72.00
70553   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     G0283             44.00
70554   Florida   Spine   0522954060101018   11/16/2018   Bill     1/31/2019     97010             60.00
70555   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     99211             77.00
70556   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     97530             90.00
70557   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     97112             77.00
70558   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     97140             72.00
70559   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     G0283             44.00
70560   Florida   Spine   0113846780101192   11/14/2018   Bill     1/31/2019     97010             60.00
70561   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     99211             77.00
70562   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97530             90.00
70563   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97140             72.00
70564   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     G0283             44.00
70565   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97010             60.00
70566   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97035             44.00
70567   Florida   Spine   0030424780101362   12/20/2018   Bill     1/31/2019     97039             44.00
70568   Florida   Spine   0362012910101077   10/25/2018   Bill     1/31/2019     99211             77.00
70569   Florida   Spine   0362012910101077   10/25/2018   Bill     1/31/2019     97530             90.00
70570   Florida   Spine   0362012910101077   10/25/2018   Bill     1/31/2019     97112             77.00
70571   Florida   Spine   0362012910101077   10/25/2018   Bill     1/31/2019     97140             72.00
70572   Florida   Spine   0362012910101077   10/25/2018   Bill     1/31/2019     G0283             44.00
70573   Florida   Spine   0362012910101077   10/25/2018   Bill     1/31/2019     97010             60.00
70574   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     99212            105.00
70575   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     97110             77.00
70576   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     97112             77.00
70577   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     97140             72.00
70578   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     G0283             44.00
70579   Florida   Spine   0589922030101020   11/8/2018    Bill     1/31/2019     97010             60.00
70580   Florida   Spine   0418490000101112   10/16/2018   Bill     1/31/2019     99211             77.00
70581   Florida   Spine   0418490000101112   10/16/2018   Bill     1/31/2019     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1385 of
                                                  2767

70582   Florida   Spine   0418490000101112   10/16/2018   Bill     1/31/2019     97112            77.00
70583   Florida   Spine   0418490000101112   10/16/2018   Bill     1/31/2019     97140            72.00
70584   Florida   Spine   0418490000101112   10/16/2018   Bill     1/31/2019     G0283            44.00
70585   Florida   Spine   0418490000101112   10/16/2018   Bill     1/31/2019     97010            60.00
70586   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     99211            77.00
70587   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97530            90.00
70588   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97112            77.00
70589   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97140            72.00
70590   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     G0283            44.00
70591   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97010            60.00
70592   Florida   Spine   0307644870101032   12/7/2018    Bill     1/31/2019     97035            44.00
70593   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     98941            88.00
70594   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     97530            90.00
70595   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     97112            77.00
70596   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     97140            72.00
70597   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     G0283            44.00
70598   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     97010            60.00
70599   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     97039            44.00
70600   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     98941            88.00
70601   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97110            77.00
70602   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97112            77.00
70603   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97140            72.00
70604   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97012            55.00
70605   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     97010            60.00
70606   Florida   Spine   0136645670101236   12/11/2018   Bill     1/31/2019     G0283            44.00
70607   Florida   Spine   0477383900101050   10/18/2018   Bill     1/31/2019     99211            77.00
70608   Florida   Spine   0477383900101050   10/18/2018   Bill     1/31/2019     97110            77.00
70609   Florida   Spine   0477383900101050   10/18/2018   Bill     1/31/2019     97112            77.00
70610   Florida   Spine   0477383900101050   10/18/2018   Bill     1/31/2019     97140            72.00
70611   Florida   Spine   0477383900101050   10/18/2018   Bill     1/31/2019     G0283            44.00
70612   Florida   Spine   0477383900101050   10/18/2018   Bill     1/31/2019     97010            60.00
70613   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     99211            77.00
70614   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     97110            77.00
70615   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     97112            77.00
70616   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     97140            72.00
70617   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     G0283            44.00
70618   Florida   Spine   0339570710101258   10/12/2018   Bill     1/31/2019     97010            60.00
70619   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     99211            77.00
70620   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     97530            90.00
70621   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     97039            44.00
70622   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     97140            72.00
70623   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     97035            44.00
70624   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     97010            60.00
70625   Florida   Spine   0247881860101092   1/2/2019     Bill     1/31/2019     G0283            44.00
70626   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     99211            77.00
70627   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97530            90.00
70628   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97110            77.00
70629   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97112            77.00
70630   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97140            72.00
70631   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     G0283            44.00
70632   Florida   Spine   0613737330101011   12/18/2018   Bill     1/31/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1386 of
                                                  2767

70633   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     99211             77.00
70634   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97530             90.00
70635   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97112             77.00
70636   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97140             72.00
70637   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     G0283             44.00
70638   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97010             60.00
70639   Florida   Spine   0484837780101044   11/29/2018   Bill     1/31/2019     97035             44.00
70640   Florida   Spine   0628284460101019   10/25/2018   Bill     1/31/2019     99212            105.00
70641   Florida   Spine   0628284460101019   10/25/2018   Bill     1/31/2019     97110             77.00
70642   Florida   Spine   0628284460101019   10/25/2018   Bill     1/31/2019     97112             77.00
70643   Florida   Spine   0628284460101019   10/25/2018   Bill     1/31/2019     97140             72.00
70644   Florida   Spine   0628284460101019   10/25/2018   Bill     1/31/2019     G0283             44.00
70645   Florida   Spine   0628284460101019   10/25/2018   Bill     1/31/2019     97010             60.00
70646   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     99212            105.00
70647   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     98941             88.00
70648   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97110             77.00
70649   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97112             77.00
70650   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97012             55.00
70651   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97140             72.00
70652   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     97010             60.00
70653   Florida   Spine   0556686810101018   12/22/2018   Bill     1/31/2019     G0283             44.00
70654   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     99212            105.00
70655   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     97530             90.00
70656   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     97110             77.00
70657   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     97112             77.00
70658   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     97140             72.00
70659   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     G0283             44.00
70660   Florida   Spine   0617742500101045   10/16/2018   Bill     1/31/2019     97010             60.00
70661   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     99213            193.00
70662   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97530             90.00
70663   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97110             77.00
70664   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97112             77.00
70665   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97140             72.00
70666   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     G0283             44.00
70667   Florida   Spine   0582435740101013   10/28/2018   Bill     1/31/2019     97010             60.00
70668   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     99211             77.00
70669   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97530             90.00
70670   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97112             77.00
70671   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97140             72.00
70672   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     G0283             44.00
70673   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97010             60.00
70674   Florida   Spine   0582911480101017   1/4/2019     Bill     1/31/2019     97035             44.00
70675   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     99211             77.00
70676   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97530             90.00
70677   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97112             77.00
70678   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97140             72.00
70679   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     G0283             44.00
70680   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97010             60.00
70681   Florida   Spine   0580274610101023   1/8/2019     Bill     1/31/2019     97035             44.00
70682   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     99211             77.00
70683   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1387 of
                                                  2767

70684   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97112             77.00
70685   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97140             72.00
70686   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     G0283             44.00
70687   Florida   Spine   0559547900101218   9/15/2018    Bill     1/31/2019     97010             60.00
70688   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     99211             77.00
70689   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     97530             90.00
70690   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     97110             77.00
70691   Florida   Spine   0175568920101172   1/13/2019    Bill     1/31/2019     97140             72.00
70692   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     99211             77.00
70693   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97530             90.00
70694   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97110             77.00
70695   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97140             72.00
70696   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     G0283             44.00
70697   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97010             60.00
70698   Florida   Spine   0648710160101012   1/11/2019    Bill     1/31/2019     97035             44.00
70699   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     99213            193.00
70700   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97530             90.00
70701   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97110             77.00
70702   Florida   Spine   0282912660101028   10/19/2018   Bill     1/31/2019     97140             72.00
70703   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     98941             88.00
70704   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     97530             90.00
70705   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     97112             77.00
70706   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     97140             72.00
70707   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     G0283             44.00
70708   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     97010             60.00
70709   Florida   Spine   0361910870101048   12/3/2018    Bill     1/31/2019     97012             55.00
70710   Florida   Spine   0229577220101051   11/5/2018    Bill     1/31/2019     98941             88.00
70711   Florida   Spine   0229577220101051   11/5/2018    Bill     1/31/2019     97530             90.00
70712   Florida   Spine   0229577220101051   11/5/2018    Bill     1/31/2019     97012             55.00
70713   Florida   Spine   0229577220101051   11/5/2018    Bill     1/31/2019     97140             72.00
70714   Florida   Spine   0229577220101051   11/5/2018    Bill     1/31/2019     97035             44.00
70715   Florida   Spine   0229577220101051   11/5/2018    Bill     1/31/2019     97010             60.00
70716   Florida   Spine   0229577220101051   11/5/2018    Bill     1/31/2019     G0283             44.00
70717   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     99211             77.00
70718   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97530             90.00
70719   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97110             77.00
70720   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97140             72.00
70721   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     G0283             44.00
70722   Florida   Spine   0359766610101043   1/8/2019     Bill     1/31/2019     97010             60.00
70723   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     99211             77.00
70724   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97530             90.00
70725   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97110             77.00
70726   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97140             72.00
70727   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     G0283             44.00
70728   Florida   Spine   0113947440101125   12/28/2018   Bill     1/31/2019     97010             60.00
70729   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     99211             77.00
70730   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97530             90.00
70731   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97112             77.00
70732   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97140             72.00
70733   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     G0283             44.00
70734   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1388 of
                                                  2767

70735   Florida   Spine   0509922210101060   1/13/2019    Bill     1/31/2019     97035             44.00
70736   Florida   Spine   0624079310101019   1/15/2019    Bill     1/31/2019     99211             77.00
70737   Florida   Spine   0624079310101019   1/15/2019    Bill     1/31/2019     97140             72.00
70738   Florida   Spine   0624079310101019   1/15/2019    Bill     1/31/2019     G0283             44.00
70739   Florida   Spine   0624079310101019   1/15/2019    Bill     1/31/2019     97010             60.00
70740   Florida   Spine   0624079310101019   1/15/2019    Bill     1/31/2019     97035             44.00
70741   Florida   Spine   0297363850101118   1/22/2019    Bill     1/31/2019     99211             77.00
70742   Florida   Spine   0297363850101118   1/22/2019    Bill     1/31/2019     97530             90.00
70743   Florida   Spine   0297363850101118   1/22/2019    Bill     1/31/2019     97112             77.00
70744   Florida   Spine   0297363850101118   1/22/2019    Bill     1/31/2019     G0283             44.00
70745   Florida   Spine   0297363850101118   1/22/2019    Bill     1/31/2019     97010             60.00
70746   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     99211             77.00
70747   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97530             90.00
70748   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97112             77.00
70749   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97140             72.00
70750   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     G0283             44.00
70751   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97010             60.00
70752   Florida   Spine   0460270070101037   1/14/2019    Bill     1/31/2019     97035             44.00
70753   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     99212            105.00
70754   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97530             90.00
70755   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97112             77.00
70756   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97140             72.00
70757   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     G0283             44.00
70758   Florida   Spine   0177960010101147   12/14/2018   Bill     1/31/2019     97010             60.00
70759   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     99211             77.00
70760   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97140             72.00
70761   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     G0283             44.00
70762   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97010             60.00
70763   Florida   Spine   0359773980101058   8/4/2018     Bill     1/31/2019     97039             44.00
70764   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     98941             88.00
70765   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     99212            105.00
70766   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97110             77.00
70767   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97112             77.00
70768   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97140             72.00
70769   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     G0283             44.00
70770   Florida   Spine   0265484960101018   12/8/2018    Bill     1/31/2019     97010             60.00
70771   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     98940             72.00
70772   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97530             90.00
70773   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97112             77.00
70774   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97140             72.00
70775   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     G0283             44.00
70776   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97010             60.00
70777   Florida   Spine   0566006840101037   11/20/2018   Bill     1/31/2019     97039             44.00
70778   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     99211             77.00
70779   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     97530             90.00
70780   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     97112             77.00
70781   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     97140             72.00
70782   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     G0283             44.00
70783   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     97010             60.00
70784   Florida   Spine   0131792740101039   12/28/2018   Bill     1/31/2019     97035             44.00
70785   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     98940             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1389 of
                                                  2767

70786   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97530               90.00
70787   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97140               72.00
70788   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     G0283               44.00
70789   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97010               60.00
70790   Florida   Spine   0559025940101019   1/7/2019     Bill     1/31/2019     97012               55.00
70791   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     99211               77.00
70792   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97530               90.00
70793   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97112               77.00
70794   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97140               72.00
70795   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     G0283               44.00
70796   Florida   Spine   0303408330101022   11/29/2018   Bill     1/31/2019     97010               60.00
70797   Florida   Spine   0167453220101059   4/25/2018    Bill     2/7/2019      99203              500.00
70798   Florida   Spine   0557627310101040   12/13/2018   Bill     2/7/2019      98941               88.00
70799   Florida   Spine   0557627310101040   12/13/2018   Bill     2/7/2019      97530               90.00
70800   Florida   Spine   0557627310101040   12/13/2018   Bill     2/7/2019      97012               55.00
70801   Florida   Spine   0557627310101040   12/13/2018   Bill     2/7/2019      97140               72.00
70802   Florida   Spine   0557627310101040   12/13/2018   Bill     2/7/2019      97035               44.00
70803   Florida   Spine   0557627310101040   12/13/2018   Bill     2/7/2019      97010               60.00
70804   Florida   Spine   0557627310101040   12/13/2018   Bill     2/7/2019      G0283               44.00
70805   Florida   Spine   0229577220101051   11/5/2018    Bill     2/7/2019      99213              350.00
70806   Florida   Spine   0229577220101051   11/5/2018    Bill     2/7/2019      82950               25.00
70807   Florida   Spine   0399892390101037   9/25/2018    Bill     2/7/2019      99213              350.00
70808   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      73221            1,750.00
70809   Florida   Spine   0323375560101020   1/4/2019     Bill     2/7/2019      72141            1,950.00
70810   Florida   Spine   0323375560101020   1/4/2019     Bill     2/7/2019      72148            1,950.00
70811   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      72141            1,950.00
70812   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      72148            1,950.00
70813   Florida   Spine   0175568920101172   1/13/2019    Bill     2/7/2019      72148            1,950.00
70814   Florida   Spine   0175568920101172   1/13/2019    Bill     2/7/2019      72141            1,950.00
70815   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      72148            1,950.00
70816   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      72141            1,950.00
70817   Florida   Spine   0554634720101027   11/1/2018    Bill     2/7/2019      99203              500.00
70818   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      99203              275.00
70819   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97140               72.00
70820   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      G0283               44.00
70821   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97010               60.00
70822   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97035               44.00
70823   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      A4556               22.00
70824   Florida   Spine   0544188320101021   9/17/2018    Bill     2/7/2019      99203              500.00
70825   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      99203              275.00
70826   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      97140               72.00
70827   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      G0283               44.00
70828   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      97010               60.00
70829   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      A4556               22.00
70830   Florida   Spine   0628621310101014   11/19/2018   Bill     2/7/2019      99213              350.00
70831   Florida   Spine   0211360050101107   11/3/2018    Bill     2/7/2019      99213              350.00
70832   Florida   Spine   0297363850101118   1/22/2019    Bill     2/7/2019      99203              275.00
70833   Florida   Spine   0297363850101118   1/22/2019    Bill     2/7/2019      97140               72.00
70834   Florida   Spine   0297363850101118   1/22/2019    Bill     2/7/2019      G0283               44.00
70835   Florida   Spine   0297363850101118   1/22/2019    Bill     2/7/2019      97010               60.00
70836   Florida   Spine   0297363850101118   1/22/2019    Bill     2/7/2019      A4556               22.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1390 of
                                                  2767

70837   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      99203              275.00
70838   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      99203              275.00
70839   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97140               72.00
70840   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      G0283               44.00
70841   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97010               60.00
70842   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      A4556               22.00
70843   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      99203              275.00
70844   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97140               72.00
70845   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      G0283               44.00
70846   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97010               60.00
70847   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97035               44.00
70848   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      A4556               22.00
70849   Florida   Spine   0589922030101020   11/8/2018    Bill     2/7/2019      99214              400.00
70850   Florida   Spine   0563224060101065   11/11/2018   Bill     2/7/2019      99203              500.00
70851   Florida   Spine   0563224060101065   11/11/2018   Bill     2/7/2019      20610              300.00
70852   Florida   Spine   0563224060101065   11/11/2018   Bill     2/7/2019      J2001               35.00
70853   Florida   Spine   0563224060101065   11/11/2018   Bill     2/7/2019      J3301               35.00
70854   Florida   Spine   0567195170101037   2/20/2018    Bill     2/7/2019      99203              500.00
70855   Florida   Spine   0429066000101091   5/14/2018    Bill     2/7/2019      99213              350.00
70856   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      99203              275.00
70857   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      G0283               44.00
70858   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97010               60.00
70859   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      A4556               22.00
70860   Florida   Spine   0399175060101085   7/12/2018    Bill     2/7/2019      99213              350.00
70861   Florida   Spine   0399175060101085   7/12/2018    Bill     2/7/2019      62323            2,000.00
70862   Florida   Spine   0399175060101085   7/12/2018    Bill     2/7/2019      J2001              105.00
70863   Florida   Spine   0399175060101085   7/12/2018    Bill     2/7/2019      Q9965               25.00
70864   Florida   Spine   0399175060101085   7/12/2018    Bill     2/7/2019      J3490               25.00
70865   Florida   Spine   0399175060101085   7/12/2018    Bill     2/7/2019      J0702               35.00
70866   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      99203              275.00
70867   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97140               72.00
70868   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97035               44.00
70869   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97010               60.00
70870   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      G0283               44.00
70871   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      A4556               22.00
70872   Florida   Spine   0399175060101085   7/12/2018    Bill     2/7/2019      99213              350.00
70873   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      99213              350.00
70874   Florida   Spine   0546324330101028   11/8/2017    Bill     2/7/2019      99204              700.00
70875   Florida   Spine   0569529050101030   12/4/2018    Bill     2/7/2019      99211               77.00
70876   Florida   Spine   0569529050101030   12/4/2018    Bill     2/7/2019      97530               90.00
70877   Florida   Spine   0569529050101030   12/4/2018    Bill     2/7/2019      97110               77.00
70878   Florida   Spine   0569529050101030   12/4/2018    Bill     2/7/2019      97140               72.00
70879   Florida   Spine   0569529050101030   12/4/2018    Bill     2/7/2019      97010               60.00
70880   Florida   Spine   0569529050101030   12/4/2018    Bill     2/7/2019      G0283               44.00
70881   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      99203              275.00
70882   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97140               72.00
70883   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97035               44.00
70884   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97010               60.00
70885   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      G0283               44.00
70886   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      A4556               22.00
70887   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      99211               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1391 of
                                                  2767

70888   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97530             90.00
70889   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97010             60.00
70890   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      G0283             44.00
70891   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      99211             77.00
70892   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      97530             90.00
70893   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      97110             77.00
70894   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      97140             72.00
70895   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      97010             60.00
70896   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      G0283             44.00
70897   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      99211             77.00
70898   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97530             90.00
70899   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97110             77.00
70900   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97112             77.00
70901   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97140             72.00
70902   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97010             60.00
70903   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      G0283             44.00
70904   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      99211             77.00
70905   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97530             90.00
70906   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97110             77.00
70907   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97140             72.00
70908   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97035             44.00
70909   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97010             60.00
70910   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      G0283             44.00
70911   Florida   Spine   0394625550101073   10/22/2018   Bill     2/7/2019      99213            193.00
70912   Florida   Spine   0394625550101073   10/22/2018   Bill     2/7/2019      97110             77.00
70913   Florida   Spine   0394625550101073   10/22/2018   Bill     2/7/2019      97112             77.00
70914   Florida   Spine   0394625550101073   10/22/2018   Bill     2/7/2019      97010             60.00
70915   Florida   Spine   0394625550101073   10/22/2018   Bill     2/7/2019      G0283             44.00
70916   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      99211             77.00
70917   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97530             90.00
70918   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97110             77.00
70919   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97112             77.00
70920   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97140             72.00
70921   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97010             60.00
70922   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      G0283             44.00
70923   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      99203            275.00
70924   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      99211             77.00
70925   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97530             90.00
70926   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97110             77.00
70927   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97140             72.00
70928   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97035             44.00
70929   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97010             60.00
70930   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      G0283             44.00
70931   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      99203            275.00
70932   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97530             90.00
70933   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97039             44.00
70934   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97140             72.00
70935   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97035             44.00
70936   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97010             60.00
70937   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      G0283             44.00
70938   Florida   Spine   0586247710101030   10/2/2018    Bill     2/7/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1392 of
                                                  2767

70939   Florida   Spine   0586247710101030   10/2/2018    Bill     2/7/2019      97530             90.00
70940   Florida   Spine   0586247710101030   10/2/2018    Bill     2/7/2019      97110             77.00
70941   Florida   Spine   0586247710101030   10/2/2018    Bill     2/7/2019      97140             72.00
70942   Florida   Spine   0586247710101030   10/2/2018    Bill     2/7/2019      97010             60.00
70943   Florida   Spine   0586247710101030   10/2/2018    Bill     2/7/2019      G0283             44.00
70944   Florida   Spine   0600153340101022   12/5/2018    Bill     2/7/2019      99211             77.00
70945   Florida   Spine   0600153340101022   12/5/2018    Bill     2/7/2019      97530             90.00
70946   Florida   Spine   0600153340101022   12/5/2018    Bill     2/7/2019      97110             77.00
70947   Florida   Spine   0600153340101022   12/5/2018    Bill     2/7/2019      97140             72.00
70948   Florida   Spine   0600153340101022   12/5/2018    Bill     2/7/2019      97010             60.00
70949   Florida   Spine   0528800820101042   4/30/2018    Bill     2/7/2019      99203            500.00
70950   Florida   Spine   0619874410101035   1/1/2019     Bill     2/7/2019      99203            500.00
70951   Florida   Spine   0615960690101011   12/3/2018    Bill     2/7/2019      99211             77.00
70952   Florida   Spine   0615960690101011   12/3/2018    Bill     2/7/2019      97530             90.00
70953   Florida   Spine   0615960690101011   12/3/2018    Bill     2/7/2019      97112             77.00
70954   Florida   Spine   0615960690101011   12/3/2018    Bill     2/7/2019      97140             72.00
70955   Florida   Spine   0615960690101011   12/3/2018    Bill     2/7/2019      97010             60.00
70956   Florida   Spine   0615960690101011   12/3/2018    Bill     2/7/2019      G0283             44.00
70957   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      99211             77.00
70958   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      97530             90.00
70959   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      97110             77.00
70960   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      97112             77.00
70961   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      97140             72.00
70962   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      97010             60.00
70963   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      G0283             44.00
70964   Florida   Spine   0288052480101173   12/6/2018    Bill     2/7/2019      99211             77.00
70965   Florida   Spine   0288052480101173   12/6/2018    Bill     2/7/2019      97530             90.00
70966   Florida   Spine   0288052480101173   12/6/2018    Bill     2/7/2019      97110             77.00
70967   Florida   Spine   0288052480101173   12/6/2018    Bill     2/7/2019      97012             55.00
70968   Florida   Spine   0288052480101173   12/6/2018    Bill     2/7/2019      97140             72.00
70969   Florida   Spine   0288052480101173   12/6/2018    Bill     2/7/2019      97010             60.00
70970   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      98941             88.00
70971   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97110             77.00
70972   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97112             77.00
70973   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97140             72.00
70974   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97012             55.00
70975   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97010             60.00
70976   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      G0283             44.00
70977   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      99211             77.00
70978   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97530             90.00
70979   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97039             44.00
70980   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97140             72.00
70981   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97035             44.00
70982   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97010             60.00
70983   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      G0283             44.00
70984   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      98941             88.00
70985   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      97110             77.00
70986   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      97112             77.00
70987   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      97012             55.00
70988   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      97140             72.00
70989   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1393 of
                                                  2767

70990   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      G0283            44.00
70991   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      99211            77.00
70992   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97530            90.00
70993   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97110            77.00
70994   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97140            72.00
70995   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      G0283            44.00
70996   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97010            60.00
70997   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      98940            72.00
70998   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      G0283            44.00
70999   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97010            60.00
71000   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97039            44.00
71001   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      98943            72.00
71002   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      99211            77.00
71003   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97530            90.00
71004   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97112            77.00
71005   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97140            72.00
71006   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      G0283            44.00
71007   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97010            60.00
71008   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97035            44.00
71009   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      99211            77.00
71010   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97530            90.00
71011   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97110            77.00
71012   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97112            77.00
71013   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97140            72.00
71014   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      G0283            44.00
71015   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97010            60.00
71016   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      99211            77.00
71017   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      97530            90.00
71018   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      97112            77.00
71019   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      97140            72.00
71020   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      G0283            44.00
71021   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      97010            60.00
71022   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      99211            77.00
71023   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      97530            90.00
71024   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      97110            77.00
71025   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      97140            72.00
71026   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      G0283            44.00
71027   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      97010            60.00
71028   Florida   Spine   0599782970101010   12/21/2018   Bill     2/7/2019      99211            77.00
71029   Florida   Spine   0599782970101010   12/21/2018   Bill     2/7/2019      97530            90.00
71030   Florida   Spine   0599782970101010   12/21/2018   Bill     2/7/2019      97112            77.00
71031   Florida   Spine   0599782970101010   12/21/2018   Bill     2/7/2019      97140            72.00
71032   Florida   Spine   0599782970101010   12/21/2018   Bill     2/7/2019      97010            60.00
71033   Florida   Spine   0599782970101010   12/21/2018   Bill     2/7/2019      G0283            44.00
71034   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      99211            77.00
71035   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97530            90.00
71036   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97140            72.00
71037   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      G0283            44.00
71038   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97010            60.00
71039   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97035            44.00
71040   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1394 of
                                                  2767

71041   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      97110             77.00
71042   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      97112             77.00
71043   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      97140             72.00
71044   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      G0283             44.00
71045   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      97010             60.00
71046   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      99212            105.00
71047   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97530             90.00
71048   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97110             77.00
71049   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97112             77.00
71050   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97140             72.00
71051   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      G0283             44.00
71052   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97010             60.00
71053   Florida   Spine   0522954060101018   11/16/2018   Bill     2/7/2019      99211             77.00
71054   Florida   Spine   0522954060101018   11/16/2018   Bill     2/7/2019      97530             90.00
71055   Florida   Spine   0522954060101018   11/16/2018   Bill     2/7/2019      97110             77.00
71056   Florida   Spine   0522954060101018   11/16/2018   Bill     2/7/2019      97112             77.00
71057   Florida   Spine   0522954060101018   11/16/2018   Bill     2/7/2019      97140             72.00
71058   Florida   Spine   0522954060101018   11/16/2018   Bill     2/7/2019      G0283             44.00
71059   Florida   Spine   0522954060101018   11/16/2018   Bill     2/7/2019      97010             60.00
71060   Florida   Spine   0329895090101038   10/21/2018   Bill     2/7/2019      99211             77.00
71061   Florida   Spine   0329895090101038   10/21/2018   Bill     2/7/2019      97110             77.00
71062   Florida   Spine   0329895090101038   10/21/2018   Bill     2/7/2019      97112             77.00
71063   Florida   Spine   0329895090101038   10/21/2018   Bill     2/7/2019      97140             72.00
71064   Florida   Spine   0329895090101038   10/21/2018   Bill     2/7/2019      G0283             44.00
71065   Florida   Spine   0329895090101038   10/21/2018   Bill     2/7/2019      97010             60.00
71066   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      99211             77.00
71067   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97530             90.00
71068   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97110             77.00
71069   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97140             72.00
71070   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      G0283             44.00
71071   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97010             60.00
71072   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97012             55.00
71073   Florida   Spine   0559547900101218   9/15/2018    Bill     2/7/2019      99211             77.00
71074   Florida   Spine   0559547900101218   9/15/2018    Bill     2/7/2019      97010             60.00
71075   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      99211             77.00
71076   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      97530             90.00
71077   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      97110             77.00
71078   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      97140             72.00
71079   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      G0283             44.00
71080   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      97010             60.00
71081   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      97039             44.00
71082   Florida   Spine   0392610050101015   11/27/2018   Bill     2/7/2019      99211             77.00
71083   Florida   Spine   0392610050101015   11/27/2018   Bill     2/7/2019      97530             90.00
71084   Florida   Spine   0392610050101015   11/27/2018   Bill     2/7/2019      97112             77.00
71085   Florida   Spine   0392610050101015   11/27/2018   Bill     2/7/2019      97140             72.00
71086   Florida   Spine   0392610050101015   11/27/2018   Bill     2/7/2019      G0283             44.00
71087   Florida   Spine   0392610050101015   11/27/2018   Bill     2/7/2019      97010             60.00
71088   Florida   Spine   0392610050101015   11/27/2018   Bill     2/7/2019      97035             44.00
71089   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      99211             77.00
71090   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      97530             90.00
71091   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1395 of
                                                  2767

71092   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      97140            72.00
71093   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      G0283            44.00
71094   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      97010            60.00
71095   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      97035            44.00
71096   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      99211            77.00
71097   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97530            90.00
71098   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97112            77.00
71099   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97140            72.00
71100   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      G0283            44.00
71101   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97010            60.00
71102   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97035            44.00
71103   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      99211            77.00
71104   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97530            90.00
71105   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97112            77.00
71106   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97140            72.00
71107   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      G0283            44.00
71108   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97010            60.00
71109   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      99211            77.00
71110   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97530            90.00
71111   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97110            77.00
71112   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97140            72.00
71113   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      G0283            44.00
71114   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97010            60.00
71115   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97039            44.00
71116   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      99211            77.00
71117   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97530            90.00
71118   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97110            77.00
71119   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97140            72.00
71120   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      G0283            44.00
71121   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97010            60.00
71122   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97039            44.00
71123   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      99211            77.00
71124   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      97530            90.00
71125   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      97112            77.00
71126   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      97140            72.00
71127   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      G0283            44.00
71128   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      97010            60.00
71129   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      98940            72.00
71130   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97530            90.00
71131   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97110            77.00
71132   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97140            72.00
71133   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      G0283            44.00
71134   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97010            60.00
71135   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      99211            77.00
71136   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97530            90.00
71137   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97110            77.00
71138   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97140            72.00
71139   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      G0283            44.00
71140   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97010            60.00
71141   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97039            44.00
71142   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1396 of
                                                  2767

71143   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97530            90.00
71144   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97110            77.00
71145   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97140            72.00
71146   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      G0283            44.00
71147   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97010            60.00
71148   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      99211            77.00
71149   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      97530            90.00
71150   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      97112            77.00
71151   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      97140            72.00
71152   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      G0283            44.00
71153   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      97010            60.00
71154   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      97035            44.00
71155   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      99211            77.00
71156   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97530            90.00
71157   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97110            77.00
71158   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97112            77.00
71159   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97140            72.00
71160   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      G0283            44.00
71161   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97010            60.00
71162   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      99211            77.00
71163   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97530            90.00
71164   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97112            77.00
71165   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97140            72.00
71166   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      G0283            44.00
71167   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97010            60.00
71168   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      99211            77.00
71169   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97530            90.00
71170   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97110            77.00
71171   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97140            72.00
71172   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97035            44.00
71173   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97010            60.00
71174   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      G0283            44.00
71175   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      99211            77.00
71176   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97530            90.00
71177   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97110            77.00
71178   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97140            72.00
71179   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97035            44.00
71180   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97010            60.00
71181   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      G0283            44.00
71182   Florida   Spine   0455288470101032   11/18/2018   Bill     2/7/2019      99211            77.00
71183   Florida   Spine   0455288470101032   11/18/2018   Bill     2/7/2019      97110            77.00
71184   Florida   Spine   0455288470101032   11/18/2018   Bill     2/7/2019      97112            77.00
71185   Florida   Spine   0455288470101032   11/18/2018   Bill     2/7/2019      97140            72.00
71186   Florida   Spine   0455288470101032   11/18/2018   Bill     2/7/2019      97010            60.00
71187   Florida   Spine   0455288470101032   11/18/2018   Bill     2/7/2019      G0283            44.00
71188   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      99211            77.00
71189   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      97530            90.00
71190   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      97110            77.00
71191   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      97140            72.00
71192   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      97010            60.00
71193   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1397 of
                                                  2767

71194   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      99211             77.00
71195   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      97110             77.00
71196   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      97112             77.00
71197   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      97140             72.00
71198   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      97010             60.00
71199   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      G0283             44.00
71200   Florida   Spine   0603769290101014   11/7/2018    Bill     2/7/2019      99211             77.00
71201   Florida   Spine   0603769290101014   11/7/2018    Bill     2/7/2019      97110             77.00
71202   Florida   Spine   0603769290101014   11/7/2018    Bill     2/7/2019      97112             77.00
71203   Florida   Spine   0603769290101014   11/7/2018    Bill     2/7/2019      97140             72.00
71204   Florida   Spine   0603769290101014   11/7/2018    Bill     2/7/2019      97010             60.00
71205   Florida   Spine   0603769290101014   11/7/2018    Bill     2/7/2019      G0283             44.00
71206   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      99211             77.00
71207   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97530             90.00
71208   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97110             77.00
71209   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97112             77.00
71210   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97140             72.00
71211   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97010             60.00
71212   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      G0283             44.00
71213   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      99211             77.00
71214   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97530             90.00
71215   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97110             77.00
71216   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97140             72.00
71217   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97010             60.00
71218   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      G0283             44.00
71219   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      99211             77.00
71220   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      97530             90.00
71221   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      97110             77.00
71222   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      97140             72.00
71223   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      97010             60.00
71224   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      99211             77.00
71225   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97530             90.00
71226   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97110             77.00
71227   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97112             77.00
71228   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97140             72.00
71229   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97010             60.00
71230   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      G0283             44.00
71231   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      99211             77.00
71232   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97530             90.00
71233   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97110             77.00
71234   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97140             72.00
71235   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97010             60.00
71236   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97035             44.00
71237   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97039             44.00
71238   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      99211             77.00
71239   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97530             90.00
71240   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97110             77.00
71241   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97140             72.00
71242   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      G0283             44.00
71243   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97010             60.00
71244   Florida   Spine   0297363850101118   1/22/2019    Bill     2/7/2019      99203            500.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1398 of
                                                  2767

71245   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      99211             77.00
71246   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      97140             72.00
71247   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      G0283             44.00
71248   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      97010             60.00
71249   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      99211             77.00
71250   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97530             90.00
71251   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97110             77.00
71252   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97112             77.00
71253   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97140             72.00
71254   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      G0283             44.00
71255   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97010             60.00
71256   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      99203            500.00
71257   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      99211             77.00
71258   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97530             90.00
71259   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97110             77.00
71260   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97140             72.00
71261   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97035             44.00
71262   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97010             60.00
71263   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      G0283             44.00
71264   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      99211             77.00
71265   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97140             72.00
71266   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      G0283             44.00
71267   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97010             60.00
71268   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97035             44.00
71269   Florida   Spine   0177960010101147   12/14/2018   Bill     2/7/2019      99211             77.00
71270   Florida   Spine   0177960010101147   12/14/2018   Bill     2/7/2019      97530             90.00
71271   Florida   Spine   0177960010101147   12/14/2018   Bill     2/7/2019      97112             77.00
71272   Florida   Spine   0177960010101147   12/14/2018   Bill     2/7/2019      97140             72.00
71273   Florida   Spine   0177960010101147   12/14/2018   Bill     2/7/2019      G0283             44.00
71274   Florida   Spine   0177960010101147   12/14/2018   Bill     2/7/2019      97010             60.00
71275   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      98940             72.00
71276   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      97530             90.00
71277   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      97112             77.00
71278   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      97140             72.00
71279   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      G0283             44.00
71280   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      97010             60.00
71281   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      99211             77.00
71282   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97530             90.00
71283   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97112             77.00
71284   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97140             72.00
71285   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      G0283             44.00
71286   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97010             60.00
71287   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97035             44.00
71288   Florida   Spine   0265484960101018   12/8/2018    Bill     2/7/2019      98941             88.00
71289   Florida   Spine   0265484960101018   12/8/2018    Bill     2/7/2019      97530             90.00
71290   Florida   Spine   0265484960101018   12/8/2018    Bill     2/7/2019      98943             72.00
71291   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      99211             77.00
71292   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97530             90.00
71293   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97112             77.00
71294   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97140             72.00
71295   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1399 of
                                                  2767

71296   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97010               60.00
71297   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97035               44.00
71298   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      99211               77.00
71299   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97140               72.00
71300   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      G0283               44.00
71301   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97010               60.00
71302   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97035               44.00
71303   Florida   Spine   0537607790101046   11/5/2018    Bill     2/7/2019      99213              350.00
71304   Florida   Spine   0537607790101046   11/5/2018    Bill     2/7/2019      62323            2,000.00
71305   Florida   Spine   0537607790101046   11/5/2018    Bill     2/7/2019      J2001              105.00
71306   Florida   Spine   0537607790101046   11/5/2018    Bill     2/7/2019      J3490               25.00
71307   Florida   Spine   0537607790101046   11/5/2018    Bill     2/7/2019      J0702               35.00
71308   Florida   Spine   0537607790101046   11/5/2018    Bill     2/7/2019      Q9965               25.00
71309   Florida   Spine   0563039300101042   5/6/2018     Bill     2/7/2019      99213              350.00
71310   Florida   Spine   0563039300101042   5/6/2018     Bill     2/7/2019      62323            2,000.00
71311   Florida   Spine   0563039300101042   5/6/2018     Bill     2/7/2019      J2001              105.00
71312   Florida   Spine   0563039300101042   5/6/2018     Bill     2/7/2019      J1020               35.00
71313   Florida   Spine   0563039300101042   5/6/2018     Bill     2/7/2019      Q9965               25.00
71314   Florida   Spine   0563039300101042   5/6/2018     Bill     2/7/2019      81025               25.00
71315   Florida   Spine   0587343090101028   9/23/2018    Bill     2/7/2019      99213              350.00
71316   Florida   Spine   0587343090101028   9/23/2018    Bill     2/7/2019      62323            2,000.00
71317   Florida   Spine   0587343090101028   9/23/2018    Bill     2/7/2019      J2001              105.00
71318   Florida   Spine   0587343090101028   9/23/2018    Bill     2/7/2019      J1020               35.00
71319   Florida   Spine   0587343090101028   9/23/2018    Bill     2/7/2019      Q9965               25.00
71320   Florida   Spine   0290371030101061   12/8/2018    Bill     2/7/2019      99203              500.00
71321   Florida   Spine   0290371030101061   12/8/2018    Bill     2/7/2019      99203              500.00
71322   Florida   Spine   0290371030101061   12/8/2018    Bill     2/7/2019      27096            1,325.00
71323   Florida   Spine   0290371030101061   12/8/2018    Bill     2/7/2019      J2001              105.00
71324   Florida   Spine   0290371030101061   12/8/2018    Bill     2/7/2019      J3301               35.00
71325   Florida   Spine   0290371030101061   12/8/2018    Bill     2/7/2019      J3490               25.00
71326   Florida   Spine   0573956540101045   6/9/2018     Bill     2/7/2019      99213              350.00
71327   Florida   Spine   0573956540101045   6/9/2018     Bill     2/7/2019      62323            2,000.00
71328   Florida   Spine   0573956540101045   6/9/2018     Bill     2/7/2019      J3490               25.00
71329   Florida   Spine   0573956540101045   6/9/2018     Bill     2/7/2019      J0702               35.00
71330   Florida   Spine   0573956540101045   6/9/2018     Bill     2/7/2019      Q9965               25.00
71331   Florida   Spine   0573956540101045   6/9/2018     Bill     2/7/2019      J2001               35.00
71332   Florida   Spine   0422913280101027   10/23/2018   Bill     2/7/2019      99213              350.00
71333   Florida   Spine   0422913280101027   10/23/2018   Bill     2/7/2019      62321            2,100.00
71334   Florida   Spine   0422913280101027   10/23/2018   Bill     2/7/2019      J2001               35.00
71335   Florida   Spine   0422913280101027   10/23/2018   Bill     2/7/2019      J3301               70.00
71336   Florida   Spine   0422913280101027   10/23/2018   Bill     2/7/2019      Q9965               25.00
71337   Florida   Spine   0547354780101011   9/15/2018    Bill     2/7/2019      99211               77.00
71338   Florida   Spine   0547354780101011   9/15/2018    Bill     2/7/2019      97530               90.00
71339   Florida   Spine   0547354780101011   9/15/2018    Bill     2/7/2019      97112               77.00
71340   Florida   Spine   0547354780101011   9/15/2018    Bill     2/7/2019      97140               72.00
71341   Florida   Spine   0547354780101011   9/15/2018    Bill     2/7/2019      97010               60.00
71342   Florida   Spine   0547354780101011   9/15/2018    Bill     2/7/2019      G0283               44.00
71343   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      99211               77.00
71344   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97530               90.00
71345   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97112               77.00
71346   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97140               72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1400 of
                                                  2767

71347   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97010             60.00
71348   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97110             77.00
71349   Florida   Spine   0352987180101075   12/11/2018   Bill     2/7/2019      99211             77.00
71350   Florida   Spine   0352987180101075   12/11/2018   Bill     2/7/2019      97530             90.00
71351   Florida   Spine   0352987180101075   12/11/2018   Bill     2/7/2019      97112             77.00
71352   Florida   Spine   0352987180101075   12/11/2018   Bill     2/7/2019      97140             72.00
71353   Florida   Spine   0352987180101075   12/11/2018   Bill     2/7/2019      97035             44.00
71354   Florida   Spine   0352987180101075   12/11/2018   Bill     2/7/2019      97010             60.00
71355   Florida   Spine   0352987180101075   12/11/2018   Bill     2/7/2019      G0283             44.00
71356   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      99211             77.00
71357   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97530             90.00
71358   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97112             77.00
71359   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97140             72.00
71360   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97010             60.00
71361   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      G0283             44.00
71362   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      98940             72.00
71363   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97530             90.00
71364   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97112             77.00
71365   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97140             72.00
71366   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      G0283             44.00
71367   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97010             60.00
71368   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97039             44.00
71369   Florida   Spine   0563224060101065   11/11/2018   Bill     2/7/2019      98940             72.00
71370   Florida   Spine   0563224060101065   11/11/2018   Bill     2/7/2019      97530             90.00
71371   Florida   Spine   0563224060101065   11/11/2018   Bill     2/7/2019      97110             77.00
71372   Florida   Spine   0563224060101065   11/11/2018   Bill     2/7/2019      97140             72.00
71373   Florida   Spine   0563224060101065   11/11/2018   Bill     2/7/2019      G0283             44.00
71374   Florida   Spine   0563224060101065   11/11/2018   Bill     2/7/2019      97010             60.00
71375   Florida   Spine   0563224060101065   11/11/2018   Bill     2/7/2019      99212            105.00
71376   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      99203            275.00
71377   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97140             72.00
71378   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97035             44.00
71379   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97010             60.00
71380   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      G0283             44.00
71381   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      A4556             22.00
71382   Florida   Spine   0481000790101016   1/23/2019    Bill     2/7/2019      99211             77.00
71383   Florida   Spine   0481000790101016   1/23/2019    Bill     2/7/2019      97530             90.00
71384   Florida   Spine   0481000790101016   1/23/2019    Bill     2/7/2019      97112             77.00
71385   Florida   Spine   0481000790101016   1/23/2019    Bill     2/7/2019      97140             72.00
71386   Florida   Spine   0481000790101016   1/23/2019    Bill     2/7/2019      G0283             44.00
71387   Florida   Spine   0481000790101016   1/23/2019    Bill     2/7/2019      97010             60.00
71388   Florida   Spine   0481000790101016   1/23/2019    Bill     2/7/2019      97035             44.00
71389   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      99211             77.00
71390   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97530             90.00
71391   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97140             72.00
71392   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97035             44.00
71393   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97010             60.00
71394   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      G0283             44.00
71395   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      99211             77.00
71396   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97530             90.00
71397   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1401 of
                                                  2767

71398   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97140            72.00
71399   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      G0283            44.00
71400   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97010            60.00
71401   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      99211            77.00
71402   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97530            90.00
71403   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97110            77.00
71404   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97140            72.00
71405   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97035            44.00
71406   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97010            60.00
71407   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      G0283            44.00
71408   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      99211            77.00
71409   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      97530            90.00
71410   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      97110            77.00
71411   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      97140            72.00
71412   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      97010            60.00
71413   Florida   Spine   0147142600101152   11/26/2018   Bill     2/7/2019      G0283            44.00
71414   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      99211            77.00
71415   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97530            90.00
71416   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97140            72.00
71417   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      G0283            44.00
71418   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97010            60.00
71419   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97035            44.00
71420   Florida   Spine   0313997990101114   11/29/2018   Bill     2/7/2019      99211            77.00
71421   Florida   Spine   0313997990101114   11/29/2018   Bill     2/7/2019      97530            90.00
71422   Florida   Spine   0313997990101114   11/29/2018   Bill     2/7/2019      97110            77.00
71423   Florida   Spine   0313997990101114   11/29/2018   Bill     2/7/2019      97140            72.00
71424   Florida   Spine   0313997990101114   11/29/2018   Bill     2/7/2019      G0283            44.00
71425   Florida   Spine   0313997990101114   11/29/2018   Bill     2/7/2019      97010            60.00
71426   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      99211            77.00
71427   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97530            90.00
71428   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97112            77.00
71429   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97140            72.00
71430   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      G0283            44.00
71431   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97010            60.00
71432   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97035            44.00
71433   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      99211            77.00
71434   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      97110            77.00
71435   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      97112            77.00
71436   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      97140            72.00
71437   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      G0283            44.00
71438   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      97010            60.00
71439   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      99211            77.00
71440   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97530            90.00
71441   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97110            77.00
71442   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97140            72.00
71443   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      G0283            44.00
71444   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97010            60.00
71445   Florida   Spine   0594745790101010   10/20/2018   Bill     2/7/2019      99211            77.00
71446   Florida   Spine   0594745790101010   10/20/2018   Bill     2/7/2019      97530            90.00
71447   Florida   Spine   0594745790101010   10/20/2018   Bill     2/7/2019      97112            77.00
71448   Florida   Spine   0594745790101010   10/20/2018   Bill     2/7/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1402 of
                                                  2767

71449   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      99211             77.00
71450   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97530             90.00
71451   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97110             77.00
71452   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97140             72.00
71453   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      G0283             44.00
71454   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97010             60.00
71455   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      99211             77.00
71456   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97530             90.00
71457   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97110             77.00
71458   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97112             77.00
71459   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97140             72.00
71460   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      G0283             44.00
71461   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97010             60.00
71462   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      99211             77.00
71463   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97530             90.00
71464   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97112             77.00
71465   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97140             72.00
71466   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      G0283             44.00
71467   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97010             60.00
71468   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      99211             77.00
71469   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97530             90.00
71470   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97110             77.00
71471   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97140             72.00
71472   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      G0283             44.00
71473   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97010             60.00
71474   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97039             44.00
71475   Florida   Spine   0496349530101031   1/28/2019    Bill     2/7/2019      99203            275.00
71476   Florida   Spine   0496349530101031   1/28/2019    Bill     2/7/2019      97140             72.00
71477   Florida   Spine   0496349530101031   1/28/2019    Bill     2/7/2019      97035             44.00
71478   Florida   Spine   0496349530101031   1/28/2019    Bill     2/7/2019      97010             60.00
71479   Florida   Spine   0496349530101031   1/28/2019    Bill     2/7/2019      G0283             44.00
71480   Florida   Spine   0496349530101031   1/28/2019    Bill     2/7/2019      A4556             22.00
71481   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      99211             77.00
71482   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97530             90.00
71483   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97110             77.00
71484   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97140             72.00
71485   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      G0283             44.00
71486   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97010             60.00
71487   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      99211             77.00
71488   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      97530             90.00
71489   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      97112             77.00
71490   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      97140             72.00
71491   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      G0283             44.00
71492   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      97010             60.00
71493   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      97035             44.00
71494   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      99211             77.00
71495   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      97530             90.00
71496   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      97110             77.00
71497   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      97140             72.00
71498   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      97010             60.00
71499   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1403 of
                                                  2767

71500   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97530            90.00
71501   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97110            77.00
71502   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97140            72.00
71503   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97035            44.00
71504   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97010            60.00
71505   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      G0283            44.00
71506   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      99211            77.00
71507   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      97530            90.00
71508   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      97140            72.00
71509   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      G0283            44.00
71510   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      97010            60.00
71511   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      97035            44.00
71512   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      97039            44.00
71513   Florida   Spine   0430086360101165   12/2/2018    Bill     2/7/2019      98941            88.00
71514   Florida   Spine   0430086360101165   12/2/2018    Bill     2/7/2019      97530            90.00
71515   Florida   Spine   0430086360101165   12/2/2018    Bill     2/7/2019      97012            55.00
71516   Florida   Spine   0430086360101165   12/2/2018    Bill     2/7/2019      97140            72.00
71517   Florida   Spine   0430086360101165   12/2/2018    Bill     2/7/2019      97035            44.00
71518   Florida   Spine   0430086360101165   12/2/2018    Bill     2/7/2019      97010            60.00
71519   Florida   Spine   0430086360101165   12/2/2018    Bill     2/7/2019      G0283            44.00
71520   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      99211            77.00
71521   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97530            90.00
71522   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97110            77.00
71523   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97140            72.00
71524   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      G0283            44.00
71525   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97010            60.00
71526   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97039            44.00
71527   Florida   Spine   0157209730101183   5/1/2017     Bill     2/7/2019      99211            77.00
71528   Florida   Spine   0157209730101183   5/1/2017     Bill     2/7/2019      97530            90.00
71529   Florida   Spine   0157209730101183   5/1/2017     Bill     2/7/2019      97110            77.00
71530   Florida   Spine   0157209730101183   5/1/2017     Bill     2/7/2019      97140            72.00
71531   Florida   Spine   0157209730101183   5/1/2017     Bill     2/7/2019      97035            44.00
71532   Florida   Spine   0157209730101183   5/1/2017     Bill     2/7/2019      97010            60.00
71533   Florida   Spine   0157209730101183   5/1/2017     Bill     2/7/2019      G0283            44.00
71534   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      99211            77.00
71535   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97530            90.00
71536   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97112            77.00
71537   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97140            72.00
71538   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      G0283            44.00
71539   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97010            60.00
71540   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      99211            77.00
71541   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97530            90.00
71542   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97110            77.00
71543   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97140            72.00
71544   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      G0283            44.00
71545   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97010            60.00
71546   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97012            55.00
71547   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      99211            77.00
71548   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97530            90.00
71549   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97110            77.00
71550   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1404 of
                                                  2767

71551   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97010             60.00
71552   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      G0283             44.00
71553   Florida   Spine   0455288470101032   11/18/2018   Bill     2/7/2019      99213            193.00
71554   Florida   Spine   0455288470101032   11/18/2018   Bill     2/7/2019      97110             77.00
71555   Florida   Spine   0455288470101032   11/18/2018   Bill     2/7/2019      97112             77.00
71556   Florida   Spine   0455288470101032   11/18/2018   Bill     2/7/2019      97140             72.00
71557   Florida   Spine   0455288470101032   11/18/2018   Bill     2/7/2019      97010             60.00
71558   Florida   Spine   0455288470101032   11/18/2018   Bill     2/7/2019      G0283             44.00
71559   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      99211             77.00
71560   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97530             90.00
71561   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97012             55.00
71562   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97140             72.00
71563   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97035             44.00
71564   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97010             60.00
71565   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      G0283             44.00
71566   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      98941             88.00
71567   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      97110             77.00
71568   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      97112             77.00
71569   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      97140             72.00
71570   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      97012             55.00
71571   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      97010             60.00
71572   Florida   Spine   0556686810101018   12/22/2018   Bill     2/7/2019      G0283             44.00
71573   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      99211             77.00
71574   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97530             90.00
71575   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97110             77.00
71576   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97140             72.00
71577   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97010             60.00
71578   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      G0283             44.00
71579   Florida   Spine   0533887410101055   11/16/2018   Bill     2/7/2019      99211             77.00
71580   Florida   Spine   0533887410101055   11/16/2018   Bill     2/7/2019      97112             77.00
71581   Florida   Spine   0533887410101055   11/16/2018   Bill     2/7/2019      97140             72.00
71582   Florida   Spine   0533887410101055   11/16/2018   Bill     2/7/2019      97010             60.00
71583   Florida   Spine   0533887410101055   11/16/2018   Bill     2/7/2019      G0283             44.00
71584   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      99211             77.00
71585   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97140             72.00
71586   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      G0283             44.00
71587   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97010             60.00
71588   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      99211             77.00
71589   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97530             90.00
71590   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97112             77.00
71591   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97140             72.00
71592   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      G0283             44.00
71593   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97010             60.00
71594   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97035             44.00
71595   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      A4556             22.00
71596   Florida   Spine   0634529420101018   9/29/2018    Bill     2/7/2019      99203            500.00
71597   Florida   Spine   0449491910101039   7/2/2018     Bill     2/7/2019      99213            350.00
71598   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      99211             77.00
71599   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97530             90.00
71600   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97110             77.00
71601   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1405 of
                                                  2767

71602   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97140             72.00
71603   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      G0283             44.00
71604   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97010             60.00
71605   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      99211             77.00
71606   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      97140             72.00
71607   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      G0283             44.00
71608   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      97010             60.00
71609   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      97035             44.00
71610   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      99203            500.00
71611   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      99211             77.00
71612   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97140             72.00
71613   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      G0283             44.00
71614   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97010             60.00
71615   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97035             44.00
71616   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97039             44.00
71617   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      98940             72.00
71618   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      97530             90.00
71619   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      97140             72.00
71620   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      G0283             44.00
71621   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      97010             60.00
71622   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      97039             44.00
71623   Florida   Spine   0566006840101037   11/20/2018   Bill     2/7/2019      99213            193.00
71624   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      99211             77.00
71625   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97530             90.00
71626   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97112             77.00
71627   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97140             72.00
71628   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      G0283             44.00
71629   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97010             60.00
71630   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      98941             88.00
71631   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97530             90.00
71632   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97140             72.00
71633   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97039             44.00
71634   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97035             44.00
71635   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97010             60.00
71636   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      G0283             44.00
71637   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      99211             77.00
71638   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97530             90.00
71639   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97112             77.00
71640   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97140             72.00
71641   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      G0283             44.00
71642   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97010             60.00
71643   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97035             44.00
71644   Florida   Spine   0561623200101038   11/1/2018    Bill     2/7/2019      99211             77.00
71645   Florida   Spine   0561623200101038   11/1/2018    Bill     2/7/2019      97530             90.00
71646   Florida   Spine   0561623200101038   11/1/2018    Bill     2/7/2019      97110             77.00
71647   Florida   Spine   0561623200101038   11/1/2018    Bill     2/7/2019      97140             72.00
71648   Florida   Spine   0561623200101038   11/1/2018    Bill     2/7/2019      97035             44.00
71649   Florida   Spine   0561623200101038   11/1/2018    Bill     2/7/2019      97010             60.00
71650   Florida   Spine   0561623200101038   11/1/2018    Bill     2/7/2019      G0283             44.00
71651   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      99211             77.00
71652   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1406 of
                                                  2767

71653   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      G0283             44.00
71654   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97010             60.00
71655   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97035             44.00
71656   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      99211             77.00
71657   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      97530             90.00
71658   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      97112             77.00
71659   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      97140             72.00
71660   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      G0283             44.00
71661   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      97010             60.00
71662   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      97035             44.00
71663   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      99211             77.00
71664   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97530             90.00
71665   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97110             77.00
71666   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97140             72.00
71667   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97010             60.00
71668   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      G0283             44.00
71669   Florida   Spine   0160007080101067   6/27/2018    Bill     2/7/2019      99212            105.00
71670   Florida   Spine   0160007080101067   6/27/2018    Bill     2/7/2019      97110             77.00
71671   Florida   Spine   0160007080101067   6/27/2018    Bill     2/7/2019      97112             77.00
71672   Florida   Spine   0160007080101067   6/27/2018    Bill     2/7/2019      97140             72.00
71673   Florida   Spine   0160007080101067   6/27/2018    Bill     2/7/2019      97010             60.00
71674   Florida   Spine   0160007080101067   6/27/2018    Bill     2/7/2019      G0283             44.00
71675   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      99211             77.00
71676   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97530             90.00
71677   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97110             77.00
71678   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97112             77.00
71679   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97140             72.00
71680   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97010             60.00
71681   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      G0283             44.00
71682   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      99211             77.00
71683   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97530             90.00
71684   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97110             77.00
71685   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97140             72.00
71686   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97035             44.00
71687   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97010             60.00
71688   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      G0283             44.00
71689   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      99211             77.00
71690   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      97110             77.00
71691   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      97112             77.00
71692   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      97140             72.00
71693   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      97010             60.00
71694   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      G0283             44.00
71695   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      99211             77.00
71696   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97530             90.00
71697   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97110             77.00
71698   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97140             72.00
71699   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97035             44.00
71700   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97010             60.00
71701   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      G0283             44.00
71702   Florida   Spine   0603769290101014   11/7/2018    Bill     2/7/2019      99211             77.00
71703   Florida   Spine   0603769290101014   11/7/2018    Bill     2/7/2019      97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1407 of
                                                  2767

71704   Florida   Spine   0603769290101014   11/7/2018    Bill     2/7/2019      97112            77.00
71705   Florida   Spine   0603769290101014   11/7/2018    Bill     2/7/2019      97140            72.00
71706   Florida   Spine   0603769290101014   11/7/2018    Bill     2/7/2019      97010            60.00
71707   Florida   Spine   0603769290101014   11/7/2018    Bill     2/7/2019      G0283            44.00
71708   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      99211            77.00
71709   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      97530            90.00
71710   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      97140            72.00
71711   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      G0283            44.00
71712   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      97010            60.00
71713   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      97039            44.00
71714   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      97110            77.00
71715   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      99211            77.00
71716   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      97110            77.00
71717   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      97112            77.00
71718   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      97140            72.00
71719   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      G0283            44.00
71720   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      97010            60.00
71721   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      99211            77.00
71722   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97530            90.00
71723   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97112            77.00
71724   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97140            72.00
71725   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      G0283            44.00
71726   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97010            60.00
71727   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97035            44.00
71728   Florida   Spine   0559547900101218   9/15/2018    Bill     2/7/2019      99211            77.00
71729   Florida   Spine   0559547900101218   9/15/2018    Bill     2/7/2019      97530            90.00
71730   Florida   Spine   0559547900101218   9/15/2018    Bill     2/7/2019      97112            77.00
71731   Florida   Spine   0559547900101218   9/15/2018    Bill     2/7/2019      97140            72.00
71732   Florida   Spine   0559547900101218   9/15/2018    Bill     2/7/2019      G0283            44.00
71733   Florida   Spine   0559547900101218   9/15/2018    Bill     2/7/2019      97010            60.00
71734   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      99211            77.00
71735   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97530            90.00
71736   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97112            77.00
71737   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97140            72.00
71738   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      G0283            44.00
71739   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97010            60.00
71740   Florida   Spine   0580274610101023   1/8/2019     Bill     2/7/2019      97035            44.00
71741   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      99211            77.00
71742   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      97530            90.00
71743   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      97112            77.00
71744   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      97140            72.00
71745   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      G0283            44.00
71746   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      97010            60.00
71747   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      99211            77.00
71748   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97530            90.00
71749   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97110            77.00
71750   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97112            77.00
71751   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97140            72.00
71752   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      G0283            44.00
71753   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97010            60.00
71754   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      98941            88.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1408 of
                                                  2767

71755   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      97530            90.00
71756   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      97112            77.00
71757   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      97140            72.00
71758   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      G0283            44.00
71759   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      97010            60.00
71760   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      97012            55.00
71761   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      99211            77.00
71762   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97530            90.00
71763   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97110            77.00
71764   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97112            77.00
71765   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97140            72.00
71766   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      G0283            44.00
71767   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97010            60.00
71768   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      99211            77.00
71769   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97530            90.00
71770   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97112            77.00
71771   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97140            72.00
71772   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      G0283            44.00
71773   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97010            60.00
71774   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97035            44.00
71775   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      99211            77.00
71776   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97530            90.00
71777   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97110            77.00
71778   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97112            77.00
71779   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97140            72.00
71780   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      G0283            44.00
71781   Florida   Spine   0505743680101016   12/4/2018    Bill     2/7/2019      97010            60.00
71782   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      98941            88.00
71783   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      97530            90.00
71784   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      97112            77.00
71785   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      97140            72.00
71786   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      G0283            44.00
71787   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      97010            60.00
71788   Florida   Spine   0361910870101048   12/3/2018    Bill     2/7/2019      97039            44.00
71789   Florida   Spine   0599782970101010   12/21/2018   Bill     2/7/2019      99211            77.00
71790   Florida   Spine   0599782970101010   12/21/2018   Bill     2/7/2019      97530            90.00
71791   Florida   Spine   0599782970101010   12/21/2018   Bill     2/7/2019      97112            77.00
71792   Florida   Spine   0599782970101010   12/21/2018   Bill     2/7/2019      97140            72.00
71793   Florida   Spine   0599782970101010   12/21/2018   Bill     2/7/2019      G0283            44.00
71794   Florida   Spine   0599782970101010   12/21/2018   Bill     2/7/2019      97010            60.00
71795   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      99211            77.00
71796   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97530            90.00
71797   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97110            77.00
71798   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97140            72.00
71799   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      G0283            44.00
71800   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97010            60.00
71801   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      99211            77.00
71802   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97530            90.00
71803   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97110            77.00
71804   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97140            72.00
71805   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1409 of
                                                  2767

71806   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97010             60.00
71807   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      99211             77.00
71808   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97530             90.00
71809   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97112             77.00
71810   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97140             72.00
71811   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      G0283             44.00
71812   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97010             60.00
71813   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      99211             77.00
71814   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97530             90.00
71815   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97110             77.00
71816   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97140             72.00
71817   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      G0283             44.00
71818   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97010             60.00
71819   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97039             44.00
71820   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      99211             77.00
71821   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      97530             90.00
71822   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      97112             77.00
71823   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      97140             72.00
71824   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      G0283             44.00
71825   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      97010             60.00
71826   Florida   Spine   0460270070101037   1/14/2019    Bill     2/7/2019      97035             44.00
71827   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      99211             77.00
71828   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97530             90.00
71829   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97112             77.00
71830   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97140             72.00
71831   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      G0283             44.00
71832   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97010             60.00
71833   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      99211             77.00
71834   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97530             90.00
71835   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97110             77.00
71836   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97140             72.00
71837   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      G0283             44.00
71838   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97010             60.00
71839   Florida   Spine   0313197560101129   12/28/2018   Bill     2/7/2019      97039             44.00
71840   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      98940             72.00
71841   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97530             90.00
71842   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97110             77.00
71843   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97140             72.00
71844   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      G0283             44.00
71845   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97010             60.00
71846   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97039             44.00
71847   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      99212            105.00
71848   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97530             90.00
71849   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97110             77.00
71850   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97140             72.00
71851   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      G0283             44.00
71852   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97010             60.00
71853   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97039             44.00
71854   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      99211             77.00
71855   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97530             90.00
71856   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1410 of
                                                  2767

71857   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      G0283            44.00
71858   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97010            60.00
71859   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97035            44.00
71860   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      97039            44.00
71861   Florida   Spine   0421371370101111   12/24/2018   Bill     2/7/2019      A4556            22.00
71862   Florida   Spine   0543796310101065   12/5/2018    Bill     2/7/2019      99211            77.00
71863   Florida   Spine   0543796310101065   12/5/2018    Bill     2/7/2019      97530            90.00
71864   Florida   Spine   0543796310101065   12/5/2018    Bill     2/7/2019      97110            77.00
71865   Florida   Spine   0543796310101065   12/5/2018    Bill     2/7/2019      97140            72.00
71866   Florida   Spine   0543796310101065   12/5/2018    Bill     2/7/2019      G0283            44.00
71867   Florida   Spine   0543796310101065   12/5/2018    Bill     2/7/2019      97010            60.00
71868   Florida   Spine   0543796310101065   12/5/2018    Bill     2/7/2019      97039            44.00
71869   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      99211            77.00
71870   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      97530            90.00
71871   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      97112            77.00
71872   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      97140            72.00
71873   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      97035            44.00
71874   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      97010            60.00
71875   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      G0283            44.00
71876   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      99211            77.00
71877   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97530            90.00
71878   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97140            72.00
71879   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97035            44.00
71880   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97010            60.00
71881   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      G0283            44.00
71882   Florida   Spine   0247881860101092   1/2/2019     Bill     2/7/2019      97039            44.00
71883   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      98941            88.00
71884   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97110            77.00
71885   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97112            77.00
71886   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97140            72.00
71887   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97012            55.00
71888   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97010            60.00
71889   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      G0283            44.00
71890   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      98941            88.00
71891   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97530            90.00
71892   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97012            55.00
71893   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97140            72.00
71894   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97035            44.00
71895   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      97010            60.00
71896   Florida   Spine   0145024690101411   1/10/2019    Bill     2/7/2019      G0283            44.00
71897   Florida   Spine   0410085190101175   10/12/2018   Bill     2/7/2019      99211            77.00
71898   Florida   Spine   0410085190101175   10/12/2018   Bill     2/7/2019      97530            90.00
71899   Florida   Spine   0410085190101175   10/12/2018   Bill     2/7/2019      97110            77.00
71900   Florida   Spine   0410085190101175   10/12/2018   Bill     2/7/2019      97112            77.00
71901   Florida   Spine   0410085190101175   10/12/2018   Bill     2/7/2019      97140            72.00
71902   Florida   Spine   0410085190101175   10/12/2018   Bill     2/7/2019      97010            60.00
71903   Florida   Spine   0410085190101175   10/12/2018   Bill     2/7/2019      G0283            44.00
71904   Florida   Spine   0410085190101175   10/12/2018   Bill     2/7/2019      A4556            22.00
71905   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      99211            77.00
71906   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      97530            90.00
71907   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1411 of
                                                  2767

71908   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      G0283            44.00
71909   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      97010            60.00
71910   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      97035            44.00
71911   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      97039            44.00
71912   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      99211            77.00
71913   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97530            90.00
71914   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97110            77.00
71915   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97140            72.00
71916   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      G0283            44.00
71917   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97010            60.00
71918   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      99211            77.00
71919   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97530            90.00
71920   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97110            77.00
71921   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97140            72.00
71922   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      G0283            44.00
71923   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97010            60.00
71924   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97039            44.00
71925   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97530            90.00
71926   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97110            77.00
71927   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97140            72.00
71928   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97010            60.00
71929   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      G0283            44.00
71930   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      99211            77.00
71931   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97530            90.00
71932   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97110            77.00
71933   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97112            77.00
71934   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97140            72.00
71935   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      G0283            44.00
71936   Florida   Spine   0542808700101026   10/14/2018   Bill     2/7/2019      97010            60.00
71937   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      99211            77.00
71938   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97140            72.00
71939   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      G0283            44.00
71940   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97010            60.00
71941   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97035            44.00
71942   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      99211            77.00
71943   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97530            90.00
71944   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97112            77.00
71945   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97140            72.00
71946   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      G0283            44.00
71947   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97010            60.00
71948   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97035            44.00
71949   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      99211            77.00
71950   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97530            90.00
71951   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97112            77.00
71952   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97140            72.00
71953   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      G0283            44.00
71954   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97010            60.00
71955   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97035            44.00
71956   Florida   Spine   0455532020101079   11/28/2018   Bill     2/7/2019      99211            77.00
71957   Florida   Spine   0455532020101079   11/28/2018   Bill     2/7/2019      97110            77.00
71958   Florida   Spine   0455532020101079   11/28/2018   Bill     2/7/2019      97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1412 of
                                                  2767

71959   Florida   Spine   0455532020101079   11/28/2018   Bill     2/7/2019      97140            72.00
71960   Florida   Spine   0455532020101079   11/28/2018   Bill     2/7/2019      97010            60.00
71961   Florida   Spine   0455532020101079   11/28/2018   Bill     2/7/2019      G0283            44.00
71962   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      99211            77.00
71963   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97140            72.00
71964   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      G0283            44.00
71965   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97010            60.00
71966   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97035            44.00
71967   Florida   Spine   0541932450101035   9/25/2018    Bill     2/7/2019      99211            77.00
71968   Florida   Spine   0541932450101035   9/25/2018    Bill     2/7/2019      97110            77.00
71969   Florida   Spine   0541932450101035   9/25/2018    Bill     2/7/2019      97112            77.00
71970   Florida   Spine   0541932450101035   9/25/2018    Bill     2/7/2019      97140            72.00
71971   Florida   Spine   0541932450101035   9/25/2018    Bill     2/7/2019      97010            60.00
71972   Florida   Spine   0541932450101035   9/25/2018    Bill     2/7/2019      G0283            44.00
71973   Florida   Spine   0619035980101025   12/24/2018   Bill     2/7/2019      99211            77.00
71974   Florida   Spine   0619035980101025   12/24/2018   Bill     2/7/2019      97530            90.00
71975   Florida   Spine   0619035980101025   12/24/2018   Bill     2/7/2019      97112            77.00
71976   Florida   Spine   0619035980101025   12/24/2018   Bill     2/7/2019      97140            72.00
71977   Florida   Spine   0619035980101025   12/24/2018   Bill     2/7/2019      G0283            44.00
71978   Florida   Spine   0619035980101025   12/24/2018   Bill     2/7/2019      97010            60.00
71979   Florida   Spine   0619035980101025   12/24/2018   Bill     2/7/2019      97035            44.00
71980   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      99211            77.00
71981   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97530            90.00
71982   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97110            77.00
71983   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97140            72.00
71984   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      G0283            44.00
71985   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97010            60.00
71986   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97035            44.00
71987   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      99211            77.00
71988   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97530            90.00
71989   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97110            77.00
71990   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97140            72.00
71991   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      G0283            44.00
71992   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97010            60.00
71993   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      99211            77.00
71994   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97530            90.00
71995   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97110            77.00
71996   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97112            77.00
71997   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97140            72.00
71998   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97010            60.00
71999   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      G0283            44.00
72000   Florida   Spine   0288052480101173   12/6/2018    Bill     2/7/2019      99211            77.00
72001   Florida   Spine   0288052480101173   12/6/2018    Bill     2/7/2019      97530            90.00
72002   Florida   Spine   0288052480101173   12/6/2018    Bill     2/7/2019      97110            77.00
72003   Florida   Spine   0288052480101173   12/6/2018    Bill     2/7/2019      97140            72.00
72004   Florida   Spine   0288052480101173   12/6/2018    Bill     2/7/2019      97012            55.00
72005   Florida   Spine   0288052480101173   12/6/2018    Bill     2/7/2019      97010            60.00
72006   Florida   Spine   0482510560101045   11/7/2018    Bill     2/7/2019      99211            77.00
72007   Florida   Spine   0482510560101045   11/7/2018    Bill     2/7/2019      97530            90.00
72008   Florida   Spine   0482510560101045   11/7/2018    Bill     2/7/2019      97110            77.00
72009   Florida   Spine   0482510560101045   11/7/2018    Bill     2/7/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1413 of
                                                  2767

72010   Florida   Spine   0482510560101045   11/7/2018    Bill     2/7/2019      97010             60.00
72011   Florida   Spine   0482510560101045   11/7/2018    Bill     2/7/2019      G0283             44.00
72012   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      99211             77.00
72013   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97530             90.00
72014   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97112             77.00
72015   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97140             72.00
72016   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      G0283             44.00
72017   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97010             60.00
72018   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97035             44.00
72019   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      99211             77.00
72020   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      97530             90.00
72021   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      97112             77.00
72022   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      97140             72.00
72023   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      G0283             44.00
72024   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      97010             60.00
72025   Florida   Spine   0113846780101192   11/14/2018   Bill     2/7/2019      99211             77.00
72026   Florida   Spine   0113846780101192   11/14/2018   Bill     2/7/2019      97530             90.00
72027   Florida   Spine   0113846780101192   11/14/2018   Bill     2/7/2019      97112             77.00
72028   Florida   Spine   0113846780101192   11/14/2018   Bill     2/7/2019      97140             72.00
72029   Florida   Spine   0113846780101192   11/14/2018   Bill     2/7/2019      G0283             44.00
72030   Florida   Spine   0113846780101192   11/14/2018   Bill     2/7/2019      97010             60.00
72031   Florida   Spine   0559547900101218   9/15/2018    Bill     2/7/2019      99213            193.00
72032   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      99211             77.00
72033   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97530             90.00
72034   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97112             77.00
72035   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97140             72.00
72036   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      G0283             44.00
72037   Florida   Spine   0613737330101011   12/18/2018   Bill     2/7/2019      97010             60.00
72038   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      99211             77.00
72039   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      97530             90.00
72040   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      97112             77.00
72041   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      97140             72.00
72042   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      97035             44.00
72043   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      97010             60.00
72044   Florida   Spine   0584479550101018   1/2/2019     Bill     2/7/2019      G0283             44.00
72045   Florida   Spine   0370761450101034   1/21/2019    Bill     2/7/2019      99203            275.00
72046   Florida   Spine   0370761450101034   1/21/2019    Bill     2/7/2019      97530             90.00
72047   Florida   Spine   0370761450101034   1/21/2019    Bill     2/7/2019      97140             72.00
72048   Florida   Spine   0370761450101034   1/21/2019    Bill     2/7/2019      97035             44.00
72049   Florida   Spine   0370761450101034   1/21/2019    Bill     2/7/2019      97010             60.00
72050   Florida   Spine   0370761450101034   1/21/2019    Bill     2/7/2019      G0283             44.00
72051   Florida   Spine   0370761450101034   1/21/2019    Bill     2/7/2019      A4556             22.00
72052   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      99211             77.00
72053   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97530             90.00
72054   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97110             77.00
72055   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97140             72.00
72056   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97035             44.00
72057   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97010             60.00
72058   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      G0283             44.00
72059   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      99211             77.00
72060   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1414 of
                                                  2767

72061   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97110             77.00
72062   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97140             72.00
72063   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      97010             60.00
72064   Florida   Spine   0307517620101124   1/11/2019    Bill     2/7/2019      G0283             44.00
72065   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      99211             77.00
72066   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97530             90.00
72067   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97110             77.00
72068   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97140             72.00
72069   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97035             44.00
72070   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97010             60.00
72071   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      G0283             44.00
72072   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      99211             77.00
72073   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      97110             77.00
72074   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      97140             72.00
72075   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      G0283             44.00
72076   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      97010             60.00
72077   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      97035             44.00
72078   Florida   Spine   0604859700101032   12/14/2018   Bill     2/7/2019      97039             44.00
72079   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      99211             77.00
72080   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      97110             77.00
72081   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      97112             77.00
72082   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      97140             72.00
72083   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      G0283             44.00
72084   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      97010             60.00
72085   Florida   Spine   0629799360101032   9/7/2018     Bill     2/7/2019      99211             77.00
72086   Florida   Spine   0629799360101032   9/7/2018     Bill     2/7/2019      97110             77.00
72087   Florida   Spine   0629799360101032   9/7/2018     Bill     2/7/2019      97112             77.00
72088   Florida   Spine   0629799360101032   9/7/2018     Bill     2/7/2019      97140             72.00
72089   Florida   Spine   0629799360101032   9/7/2018     Bill     2/7/2019      97010             60.00
72090   Florida   Spine   0629799360101032   9/7/2018     Bill     2/7/2019      G0283             44.00
72091   Florida   Spine   0477383900101050   10/18/2018   Bill     2/7/2019      97530             90.00
72092   Florida   Spine   0477383900101050   10/18/2018   Bill     2/7/2019      97110             77.00
72093   Florida   Spine   0477383900101050   10/18/2018   Bill     2/7/2019      97112             77.00
72094   Florida   Spine   0477383900101050   10/18/2018   Bill     2/7/2019      97140             72.00
72095   Florida   Spine   0477383900101050   10/18/2018   Bill     2/7/2019      97010             60.00
72096   Florida   Spine   0477383900101050   10/18/2018   Bill     2/7/2019      G0283             44.00
72097   Florida   Spine   0323375560101020   1/4/2019     Bill     2/7/2019      99212            105.00
72098   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      99211             77.00
72099   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      97530             90.00
72100   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      97140             72.00
72101   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      G0283             44.00
72102   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      97010             60.00
72103   Florida   Spine   0220025950101080   11/5/2018    Bill     2/7/2019      97039             44.00
72104   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      99211             77.00
72105   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97530             90.00
72106   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97110             77.00
72107   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97112             77.00
72108   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97140             72.00
72109   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      G0283             44.00
72110   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97010             60.00
72111   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1415 of
                                                  2767

72112   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97530             90.00
72113   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97110             77.00
72114   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97112             77.00
72115   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97140             72.00
72116   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      G0283             44.00
72117   Florida   Spine   0307654710101035   12/7/2018    Bill     2/7/2019      97010             60.00
72118   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      99211             77.00
72119   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97530             90.00
72120   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97110             77.00
72121   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97140             72.00
72122   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      97010             60.00
72123   Florida   Spine   0324509210101035   1/18/2019    Bill     2/7/2019      G0283             44.00
72124   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      99212            105.00
72125   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97530             90.00
72126   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97110             77.00
72127   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97140             72.00
72128   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97035             44.00
72129   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      97010             60.00
72130   Florida   Spine   0423186890101021   1/5/2019     Bill     2/7/2019      G0283             44.00
72131   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      99211             77.00
72132   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      97530             90.00
72133   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      97110             77.00
72134   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      97140             72.00
72135   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      G0283             44.00
72136   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      97010             60.00
72137   Florida   Spine   0105083030101091   1/7/2019     Bill     2/7/2019      97035             44.00
72138   Florida   Spine   0621160610101025   10/16/2018   Bill     2/7/2019      99211             77.00
72139   Florida   Spine   0621160610101025   10/16/2018   Bill     2/7/2019      97530             90.00
72140   Florida   Spine   0621160610101025   10/16/2018   Bill     2/7/2019      97110             77.00
72141   Florida   Spine   0621160610101025   10/16/2018   Bill     2/7/2019      97140             72.00
72142   Florida   Spine   0621160610101025   10/16/2018   Bill     2/7/2019      97010             60.00
72143   Florida   Spine   0621160610101025   10/16/2018   Bill     2/7/2019      G0283             44.00
72144   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      99211             77.00
72145   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97530             90.00
72146   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97110             77.00
72147   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97140             72.00
72148   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      G0283             44.00
72149   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97010             60.00
72150   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97039             44.00
72151   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      98940             72.00
72152   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97530             90.00
72153   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97112             77.00
72154   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97140             72.00
72155   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      G0283             44.00
72156   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97010             60.00
72157   Florida   Spine   0434819760101013   11/26/2018   Bill     2/7/2019      97012             55.00
72158   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      99211             77.00
72159   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97530             90.00
72160   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97110             77.00
72161   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97112             77.00
72162   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1416 of
                                                  2767

72163   Florida   Spine   0358177500101021   9/1/2018     Bill     2/7/2019      97010             60.00
72164   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      99211             77.00
72165   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97530             90.00
72166   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97110             77.00
72167   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97112             77.00
72168   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97140             72.00
72169   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      G0283             44.00
72170   Florida   Spine   0609760890101011   12/27/2018   Bill     2/7/2019      97010             60.00
72171   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      99211             77.00
72172   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97530             90.00
72173   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97110             77.00
72174   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      G0283             44.00
72175   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97010             60.00
72176   Florida   Spine   0647376640101013   1/16/2019    Bill     2/7/2019      97039             44.00
72177   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      99211             77.00
72178   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      97530             90.00
72179   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      97140             72.00
72180   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      G0283             44.00
72181   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      97010             60.00
72182   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      97035             44.00
72183   Florida   Spine   0359766610101043   1/8/2019     Bill     2/7/2019      97039             44.00
72184   Florida   Spine   0551403940101107   1/27/2019    Bill     2/7/2019      99203            275.00
72185   Florida   Spine   0551403940101107   1/27/2019    Bill     2/7/2019      97140             72.00
72186   Florida   Spine   0551403940101107   1/27/2019    Bill     2/7/2019      97035             44.00
72187   Florida   Spine   0551403940101107   1/27/2019    Bill     2/7/2019      97010             60.00
72188   Florida   Spine   0551403940101107   1/27/2019    Bill     2/7/2019      G0283             44.00
72189   Florida   Spine   0551403940101107   1/27/2019    Bill     2/7/2019      A4556             22.00
72190   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      99211             77.00
72191   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      97140             72.00
72192   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      G0283             44.00
72193   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      97010             60.00
72194   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      97035             44.00
72195   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      99211             77.00
72196   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97530             90.00
72197   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97110             77.00
72198   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97140             72.00
72199   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97010             60.00
72200   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      G0283             44.00
72201   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      99211             77.00
72202   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97530             90.00
72203   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97112             77.00
72204   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97140             72.00
72205   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      G0283             44.00
72206   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97010             60.00
72207   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97035             44.00
72208   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      99211             77.00
72209   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97140             72.00
72210   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      G0283             44.00
72211   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97010             60.00
72212   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97035             44.00
72213   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1417 of
                                                  2767

72214   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97530             90.00
72215   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97110             77.00
72216   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97140             72.00
72217   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      G0283             44.00
72218   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97010             60.00
72219   Florida   Spine   0455532020101079   11/28/2018   Bill     2/7/2019      99211             77.00
72220   Florida   Spine   0455532020101079   11/28/2018   Bill     2/7/2019      97530             90.00
72221   Florida   Spine   0455532020101079   11/28/2018   Bill     2/7/2019      97110             77.00
72222   Florida   Spine   0455532020101079   11/28/2018   Bill     2/7/2019      97140             72.00
72223   Florida   Spine   0455532020101079   11/28/2018   Bill     2/7/2019      97010             60.00
72224   Florida   Spine   0455532020101079   11/28/2018   Bill     2/7/2019      G0283             44.00
72225   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      99211             77.00
72226   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97530             90.00
72227   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97110             77.00
72228   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97140             72.00
72229   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      G0283             44.00
72230   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97010             60.00
72231   Florida   Spine   0554122210101046   9/29/2018    Bill     2/7/2019      99211             77.00
72232   Florida   Spine   0554122210101046   9/29/2018    Bill     2/7/2019      97530             90.00
72233   Florida   Spine   0554122210101046   9/29/2018    Bill     2/7/2019      97110             77.00
72234   Florida   Spine   0554122210101046   9/29/2018    Bill     2/7/2019      97112             77.00
72235   Florida   Spine   0554122210101046   9/29/2018    Bill     2/7/2019      97140             72.00
72236   Florida   Spine   0554122210101046   9/29/2018    Bill     2/7/2019      97010             60.00
72237   Florida   Spine   0554122210101046   9/29/2018    Bill     2/7/2019      G0283             44.00
72238   Florida   Spine   0483970510101017   9/24/2018    Bill     2/7/2019      99213            193.00
72239   Florida   Spine   0483970510101017   9/24/2018    Bill     2/7/2019      97530             90.00
72240   Florida   Spine   0483970510101017   9/24/2018    Bill     2/7/2019      97110             77.00
72241   Florida   Spine   0483970510101017   9/24/2018    Bill     2/7/2019      97112             77.00
72242   Florida   Spine   0483970510101017   9/24/2018    Bill     2/7/2019      97140             72.00
72243   Florida   Spine   0483970510101017   9/24/2018    Bill     2/7/2019      G0283             44.00
72244   Florida   Spine   0483970510101017   9/24/2018    Bill     2/7/2019      97010             60.00
72245   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      99211             77.00
72246   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      97530             90.00
72247   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      97112             77.00
72248   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      97140             72.00
72249   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      G0283             44.00
72250   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      97010             60.00
72251   Florida   Spine   0131792740101039   12/28/2018   Bill     2/7/2019      97035             44.00
72252   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      G0283             44.00
72253   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      99211             77.00
72254   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97530             90.00
72255   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97110             77.00
72256   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97140             72.00
72257   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      G0283             44.00
72258   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97010             60.00
72259   Florida   Spine   0607669640101027   12/19/2018   Bill     2/7/2019      97012             55.00
72260   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      99211             77.00
72261   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      97530             90.00
72262   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      97112             77.00
72263   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      97140             72.00
72264   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1418 of
                                                  2767

72265   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      97010             60.00
72266   Florida   Spine   0582911480101017   1/4/2019     Bill     2/7/2019      97035             44.00
72267   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      99211             77.00
72268   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      97530             90.00
72269   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      97112             77.00
72270   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      97140             72.00
72271   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      G0283             44.00
72272   Florida   Spine   0113947440101125   12/28/2018   Bill     2/7/2019      97010             60.00
72273   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      99211             77.00
72274   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97530             90.00
72275   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97110             77.00
72276   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97140             72.00
72277   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      97010             60.00
72278   Florida   Spine   0593487470101017   11/3/2018    Bill     2/7/2019      G0283             44.00
72279   Florida   Spine   0621160610101025   10/16/2018   Bill     2/7/2019      99211             77.00
72280   Florida   Spine   0621160610101025   10/16/2018   Bill     2/7/2019      97530             90.00
72281   Florida   Spine   0621160610101025   10/16/2018   Bill     2/7/2019      97110             77.00
72282   Florida   Spine   0621160610101025   10/16/2018   Bill     2/7/2019      97140             72.00
72283   Florida   Spine   0621160610101025   10/16/2018   Bill     2/7/2019      97010             60.00
72284   Florida   Spine   0621160610101025   10/16/2018   Bill     2/7/2019      G0283             44.00
72285   Florida   Spine   0547354780101011   9/15/2018    Bill     2/7/2019      99211             77.00
72286   Florida   Spine   0547354780101011   9/15/2018    Bill     2/7/2019      97530             90.00
72287   Florida   Spine   0547354780101011   9/15/2018    Bill     2/7/2019      97140             72.00
72288   Florida   Spine   0547354780101011   9/15/2018    Bill     2/7/2019      97010             60.00
72289   Florida   Spine   0547354780101011   9/15/2018    Bill     2/7/2019      G0283             44.00
72290   Florida   Spine   0463040140101029   9/29/2018    Bill     2/7/2019      99213            193.00
72291   Florida   Spine   0463040140101029   9/29/2018    Bill     2/7/2019      97530             90.00
72292   Florida   Spine   0463040140101029   9/29/2018    Bill     2/7/2019      97140             72.00
72293   Florida   Spine   0463040140101029   9/29/2018    Bill     2/7/2019      G0283             44.00
72294   Florida   Spine   0463040140101029   9/29/2018    Bill     2/7/2019      97010             60.00
72295   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      99211             77.00
72296   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97530             90.00
72297   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97110             77.00
72298   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97140             72.00
72299   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97035             44.00
72300   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      97010             60.00
72301   Florida   Spine   0439308140101062   1/19/2019    Bill     2/7/2019      G0283             44.00
72302   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      98941             88.00
72303   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97110             77.00
72304   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97112             77.00
72305   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97140             72.00
72306   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97012             55.00
72307   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      97010             60.00
72308   Florida   Spine   0136645670101236   12/11/2018   Bill     2/7/2019      G0283             44.00
72309   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      99211             77.00
72310   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      97140             72.00
72311   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      G0283             44.00
72312   Florida   Spine   0339570710101258   10/12/2018   Bill     2/7/2019      97010             60.00
72313   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      99211             77.00
72314   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      97110             77.00
72315   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1419 of
                                                  2767

72316   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      97140            72.00
72317   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      97010            60.00
72318   Florida   Spine   0239139620101062   11/15/2018   Bill     2/7/2019      G0283            44.00
72319   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      99211            77.00
72320   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      97530            90.00
72321   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      97112            77.00
72322   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      97140            72.00
72323   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      G0283            44.00
72324   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      97010            60.00
72325   Florida   Spine   0475206760101104   1/19/2019    Bill     2/7/2019      97035            44.00
72326   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      99211            77.00
72327   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      97140            72.00
72328   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      G0283            44.00
72329   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      97010            60.00
72330   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      97035            44.00
72331   Florida   Spine   0624572960101016   1/2/2019     Bill     2/7/2019      97012            55.00
72332   Florida   Spine   0440635430101064   11/8/2018    Bill     2/7/2019      99211            77.00
72333   Florida   Spine   0440635430101064   11/8/2018    Bill     2/7/2019      97140            72.00
72334   Florida   Spine   0440635430101064   11/8/2018    Bill     2/7/2019      G0283            44.00
72335   Florida   Spine   0440635430101064   11/8/2018    Bill     2/7/2019      97010            60.00
72336   Florida   Spine   0440635430101064   11/8/2018    Bill     2/7/2019      97039            44.00
72337   Florida   Spine   0113846780101192   11/14/2018   Bill     2/7/2019      99211            77.00
72338   Florida   Spine   0113846780101192   11/14/2018   Bill     2/7/2019      97530            90.00
72339   Florida   Spine   0113846780101192   11/14/2018   Bill     2/7/2019      97112            77.00
72340   Florida   Spine   0113846780101192   11/14/2018   Bill     2/7/2019      97140            72.00
72341   Florida   Spine   0113846780101192   11/14/2018   Bill     2/7/2019      G0283            44.00
72342   Florida   Spine   0113846780101192   11/14/2018   Bill     2/7/2019      97010            60.00
72343   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      99211            77.00
72344   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      97530            90.00
72345   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      97140            72.00
72346   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      G0283            44.00
72347   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      97010            60.00
72348   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      97035            44.00
72349   Florida   Spine   0030424780101362   12/20/2018   Bill     2/7/2019      97039            44.00
72350   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      99211            77.00
72351   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97530            90.00
72352   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97110            77.00
72353   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97112            77.00
72354   Florida   Spine   0173816880101076   12/23/2018   Bill     2/7/2019      97140            72.00
72355   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      99211            77.00
72356   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      97110            77.00
72357   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      97112            77.00
72358   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      97140            72.00
72359   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      G0283            44.00
72360   Florida   Spine   0418490000101112   10/16/2018   Bill     2/7/2019      97010            60.00
72361   Florida   Spine   0329895090101038   10/21/2018   Bill     2/7/2019      99211            77.00
72362   Florida   Spine   0329895090101038   10/21/2018   Bill     2/7/2019      97110            77.00
72363   Florida   Spine   0329895090101038   10/21/2018   Bill     2/7/2019      97112            77.00
72364   Florida   Spine   0329895090101038   10/21/2018   Bill     2/7/2019      97140            72.00
72365   Florida   Spine   0329895090101038   10/21/2018   Bill     2/7/2019      G0283            44.00
72366   Florida   Spine   0329895090101038   10/21/2018   Bill     2/7/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1420 of
                                                  2767

72367   Florida   Spine   0398459840101032   12/14/2018   Bill     2/7/2019      99211             77.00
72368   Florida   Spine   0398459840101032   12/14/2018   Bill     2/7/2019      97530             90.00
72369   Florida   Spine   0398459840101032   12/14/2018   Bill     2/7/2019      97140             72.00
72370   Florida   Spine   0398459840101032   12/14/2018   Bill     2/7/2019      G0283             44.00
72371   Florida   Spine   0398459840101032   12/14/2018   Bill     2/7/2019      97010             60.00
72372   Florida   Spine   0398459840101032   12/14/2018   Bill     2/7/2019      97035             44.00
72373   Florida   Spine   0398459840101032   12/14/2018   Bill     2/7/2019      97039             44.00
72374   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      99211             77.00
72375   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97530             90.00
72376   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97112             77.00
72377   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97140             72.00
72378   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      97010             60.00
72379   Florida   Spine   0648710160101012   1/11/2019    Bill     2/7/2019      G0283             44.00
72380   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      99211             77.00
72381   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97530             90.00
72382   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97112             77.00
72383   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97140             72.00
72384   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      G0283             44.00
72385   Florida   Spine   0484837780101044   11/29/2018   Bill     2/7/2019      97010             60.00
72386   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      99212            105.00
72387   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97530             90.00
72388   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97110             77.00
72389   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97140             72.00
72390   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      G0283             44.00
72391   Florida   Spine   0611275300101010   12/22/2018   Bill     2/7/2019      97010             60.00
72392   Florida   Spine   0632854840101014   11/11/2018   Bill     2/7/2019      99211             77.00
72393   Florida   Spine   0632854840101014   11/11/2018   Bill     2/7/2019      97530             90.00
72394   Florida   Spine   0632854840101014   11/11/2018   Bill     2/7/2019      97110             77.00
72395   Florida   Spine   0632854840101014   11/11/2018   Bill     2/7/2019      97140             72.00
72396   Florida   Spine   0632854840101014   11/11/2018   Bill     2/7/2019      97010             60.00
72397   Florida   Spine   0632854840101014   11/11/2018   Bill     2/7/2019      G0283             44.00
72398   Florida   Spine   0629799360101032   9/7/2018     Bill     2/7/2019      99211             77.00
72399   Florida   Spine   0629799360101032   9/7/2018     Bill     2/7/2019      97530             90.00
72400   Florida   Spine   0629799360101032   9/7/2018     Bill     2/7/2019      97110             77.00
72401   Florida   Spine   0629799360101032   9/7/2018     Bill     2/7/2019      97140             72.00
72402   Florida   Spine   0629799360101032   9/7/2018     Bill     2/7/2019      97010             60.00
72403   Florida   Spine   0629799360101032   9/7/2018     Bill     2/7/2019      G0283             44.00
72404   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      99211             77.00
72405   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97530             90.00
72406   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97110             77.00
72407   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97140             72.00
72408   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97035             44.00
72409   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      97010             60.00
72410   Florida   Spine   0290288710101288   1/12/2019    Bill     2/7/2019      G0283             44.00
72411   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      99211             77.00
72412   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      97530             90.00
72413   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      97112             77.00
72414   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      97140             72.00
72415   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      G0283             44.00
72416   Florida   Spine   0307644870101032   12/7/2018    Bill     2/7/2019      97010             60.00
72417   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1421 of
                                                  2767

72418   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97530            90.00
72419   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97112            77.00
72420   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97140            72.00
72421   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      G0283            44.00
72422   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97010            60.00
72423   Florida   Spine   0605171800101014   1/15/2019    Bill     2/7/2019      97035            44.00
72424   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      99211            77.00
72425   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      97530            90.00
72426   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      97140            72.00
72427   Florida   Spine   0638357700101011   10/31/2018   Bill     2/7/2019      97010            60.00
72428   Florida   Spine   0419182290101055   9/22/2018    Bill     2/7/2019      99211            77.00
72429   Florida   Spine   0419182290101055   9/22/2018    Bill     2/7/2019      97530            90.00
72430   Florida   Spine   0419182290101055   9/22/2018    Bill     2/7/2019      97110            77.00
72431   Florida   Spine   0419182290101055   9/22/2018    Bill     2/7/2019      97140            72.00
72432   Florida   Spine   0419182290101055   9/22/2018    Bill     2/7/2019      97010            60.00
72433   Florida   Spine   0419182290101055   9/22/2018    Bill     2/7/2019      G0283            44.00
72434   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      99211            77.00
72435   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      97530            90.00
72436   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      97110            77.00
72437   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      97112            77.00
72438   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      97140            72.00
72439   Florida   Spine   0362012910101077   10/25/2018   Bill     2/7/2019      97010            60.00
72440   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      99211            77.00
72441   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97530            90.00
72442   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97110            77.00
72443   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97112            77.00
72444   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97140            72.00
72445   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      G0283            44.00
72446   Florida   Spine   0470287970101071   10/29/2018   Bill     2/7/2019      97010            60.00
72447   Florida   Spine   0551403940101107   1/27/2019    Bill     2/7/2019      99211            77.00
72448   Florida   Spine   0551403940101107   1/27/2019    Bill     2/7/2019      97530            90.00
72449   Florida   Spine   0551403940101107   1/27/2019    Bill     2/7/2019      97140            72.00
72450   Florida   Spine   0551403940101107   1/27/2019    Bill     2/7/2019      97035            44.00
72451   Florida   Spine   0551403940101107   1/27/2019    Bill     2/7/2019      97010            60.00
72452   Florida   Spine   0551403940101107   1/27/2019    Bill     2/7/2019      G0283            44.00
72453   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      99211            77.00
72454   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97530            90.00
72455   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97110            77.00
72456   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97140            72.00
72457   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97035            44.00
72458   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      97010            60.00
72459   Florida   Spine   0432568120101120   1/22/2019    Bill     2/7/2019      G0283            44.00
72460   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      99211            77.00
72461   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97530            90.00
72462   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97112            77.00
72463   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97140            72.00
72464   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      G0283            44.00
72465   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97010            60.00
72466   Florida   Spine   0509922210101060   1/13/2019    Bill     2/7/2019      97035            44.00
72467   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      99211            77.00
72468   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1422 of
                                                  2767

72469   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      G0283            44.00
72470   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97010            60.00
72471   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97035            44.00
72472   Florida   Spine   0359773980101058   8/4/2018     Bill     2/7/2019      97039            44.00
72473   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      99211            77.00
72474   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97140            72.00
72475   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      G0283            44.00
72476   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97010            60.00
72477   Florida   Spine   0624079310101019   1/15/2019    Bill     2/7/2019      97035            44.00
72478   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      99211            77.00
72479   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97530            90.00
72480   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97112            77.00
72481   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97140            72.00
72482   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      G0283            44.00
72483   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97010            60.00
72484   Florida   Spine   0469279310101047   8/30/2018    Bill     2/7/2019      97035            44.00
72485   Florida   Spine   0586247710101030   10/2/2018    Bill     2/7/2019      99211            77.00
72486   Florida   Spine   0586247710101030   10/2/2018    Bill     2/7/2019      97530            90.00
72487   Florida   Spine   0586247710101030   10/2/2018    Bill     2/7/2019      97110            77.00
72488   Florida   Spine   0586247710101030   10/2/2018    Bill     2/7/2019      97140            72.00
72489   Florida   Spine   0586247710101030   10/2/2018    Bill     2/7/2019      97010            60.00
72490   Florida   Spine   0586247710101030   10/2/2018    Bill     2/7/2019      G0283            44.00
72491   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      99211            77.00
72492   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97530            90.00
72493   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97110            77.00
72494   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97140            72.00
72495   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      G0283            44.00
72496   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97010            60.00
72497   Florida   Spine   0177960010101147   12/14/2018   Bill     2/7/2019      99211            77.00
72498   Florida   Spine   0177960010101147   12/14/2018   Bill     2/7/2019      97530            90.00
72499   Florida   Spine   0177960010101147   12/14/2018   Bill     2/7/2019      97112            77.00
72500   Florida   Spine   0177960010101147   12/14/2018   Bill     2/7/2019      97140            72.00
72501   Florida   Spine   0177960010101147   12/14/2018   Bill     2/7/2019      G0283            44.00
72502   Florida   Spine   0177960010101147   12/14/2018   Bill     2/7/2019      97010            60.00
72503   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      99211            77.00
72504   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97530            90.00
72505   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97110            77.00
72506   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97140            72.00
72507   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      G0283            44.00
72508   Florida   Spine   0639051120101029   1/22/2019    Bill     2/7/2019      97010            60.00
72509   Florida   Spine   0176564850101091   10/4/2018    Bill     2/7/2019      99211            77.00
72510   Florida   Spine   0176564850101091   10/4/2018    Bill     2/7/2019      97530            90.00
72511   Florida   Spine   0176564850101091   10/4/2018    Bill     2/7/2019      97110            77.00
72512   Florida   Spine   0176564850101091   10/4/2018    Bill     2/7/2019      97140            72.00
72513   Florida   Spine   0176564850101091   10/4/2018    Bill     2/7/2019      G0283            44.00
72514   Florida   Spine   0176564850101091   10/4/2018    Bill     2/7/2019      97010            60.00
72515   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      99211            77.00
72516   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97530            90.00
72517   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97110            77.00
72518   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97112            77.00
72519   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1423 of
                                                  2767

72520   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      97010               60.00
72521   Florida   Spine   0394319240101053   8/2/2018     Bill     2/7/2019      G0283               44.00
72522   Florida   Spine   0175568920101172   1/13/2019    Bill     2/7/2019      99211               77.00
72523   Florida   Spine   0175568920101172   1/13/2019    Bill     2/7/2019      97530               90.00
72524   Florida   Spine   0175568920101172   1/13/2019    Bill     2/7/2019      97110               77.00
72525   Florida   Spine   0175568920101172   1/13/2019    Bill     2/7/2019      97140               72.00
72526   Florida   Spine   0175568920101172   1/13/2019    Bill     2/7/2019      97010               60.00
72527   Florida   Spine   0175568920101172   1/13/2019    Bill     2/7/2019      G0283               44.00
72528   Florida   Spine   0583413550101018   3/17/2018    Bill     2/14/2019     99213              350.00
72529   Florida   Spine   0583413550101018   3/17/2018    Bill     2/14/2019     62321            2,100.00
72530   Florida   Spine   0583413550101018   3/17/2018    Bill     2/14/2019     J2001              105.00
72531   Florida   Spine   0583413550101018   3/17/2018    Bill     2/14/2019     J1020               35.00
72532   Florida   Spine   0338463930101095   9/6/2018     Bill     2/14/2019     99203              500.00
72533   Florida   Spine   0390372900101115   9/15/2018    Bill     2/14/2019     99203              500.00
72534   Florida   Spine   0595670090101032   6/5/2018     Bill     2/14/2019     99203              500.00
72535   Florida   Spine   0338463930101095   9/6/2018     Bill     2/14/2019     99213              350.00
72536   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     99203              275.00
72537   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97140               72.00
72538   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     G0283               44.00
72539   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97010               60.00
72540   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     A4556               22.00
72541   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     99211               77.00
72542   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97530               90.00
72543   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97140               72.00
72544   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     G0283               44.00
72545   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97010               60.00
72546   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97035               44.00
72547   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97039               44.00
72548   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     99211               77.00
72549   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97530               90.00
72550   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97110               77.00
72551   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97140               72.00
72552   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     G0283               44.00
72553   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97010               60.00
72554   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97035               44.00
72555   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     99211               77.00
72556   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97530               90.00
72557   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97110               77.00
72558   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97039               44.00
72559   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97140               72.00
72560   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97010               60.00
72561   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     G0283               44.00
72562   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     99211               77.00
72563   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97530               90.00
72564   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97035               44.00
72565   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97039               44.00
72566   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97140               72.00
72567   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97010               60.00
72568   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     G0283               44.00
72569   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     99211               77.00
72570   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97530               90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1424 of
                                                  2767

72571   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97140               72.00
72572   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     G0283               44.00
72573   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97010               60.00
72574   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97035               44.00
72575   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97039               44.00
72576   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     99211               77.00
72577   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97530               90.00
72578   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97140               72.00
72579   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     G0283               44.00
72580   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97010               60.00
72581   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97035               44.00
72582   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97039               44.00
72583   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     99211               77.00
72584   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97530               90.00
72585   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97140               72.00
72586   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     G0283               44.00
72587   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97010               60.00
72588   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97035               44.00
72589   Florida   Spine   0638271710101012   11/19/2018   Bill     2/14/2019     97039               44.00
72590   Florida   Spine   0288052480101173   12/6/2018    Bill     2/14/2019     99203              500.00
72591   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     99203              500.00
72592   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     72141            1,950.00
72593   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     72148            1,950.00
72594   Florida   Spine   0455288470101032   11/18/2018   Bill     2/14/2019     73221            1,750.00
72595   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     72141            1,950.00
72596   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     72148            1,950.00
72597   Florida   Spine   0582516610101041   1/5/2019     Bill     2/14/2019     99203              500.00
72598   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     72148            1,950.00
72599   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     72141            1,950.00
72600   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     72148            1,950.00
72601   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     72141            1,950.00
72602   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     99203              275.00
72603   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97140               72.00
72604   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     G0283               44.00
72605   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97010               60.00
72606   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97035               44.00
72607   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     A4556               22.00
72608   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     72148            1,950.00
72609   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     72141            1,950.00
72610   Florida   Spine   0571200330101028   1/18/2019    Bill     2/14/2019     99203              275.00
72611   Florida   Spine   0571200330101028   1/18/2019    Bill     2/14/2019     97140               72.00
72612   Florida   Spine   0571200330101028   1/18/2019    Bill     2/14/2019     G0283               44.00
72613   Florida   Spine   0571200330101028   1/18/2019    Bill     2/14/2019     97010               60.00
72614   Florida   Spine   0571200330101028   1/18/2019    Bill     2/14/2019     97035               44.00
72615   Florida   Spine   0571200330101028   1/18/2019    Bill     2/14/2019     A4556               22.00
72616   Florida   Spine   0594651650101035   12/27/2018   Bill     2/14/2019     99203              500.00
72617   Florida   Spine   0613379790101015   7/18/2018    Bill     2/14/2019     99213              350.00
72618   Florida   Spine   0613379790101015   7/18/2018    Bill     2/14/2019     0232T            5,000.00
72619   Florida   Spine   0167453220101059   4/25/2018    Bill     2/14/2019     99213              350.00
72620   Florida   Spine   0537837980101023   10/2/2017    Bill     2/14/2019     99213              350.00
72621   Florida   Spine   0537837980101023   10/2/2017    Bill     2/14/2019     62323            2,000.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1425 of
                                                  2767

72622   Florida   Spine   0537837980101023   10/2/2017    Bill     2/14/2019     J2001              105.00
72623   Florida   Spine   0537837980101023   10/2/2017    Bill     2/14/2019     J1020               35.00
72624   Florida   Spine   0537837980101023   10/2/2017    Bill     2/14/2019     A9579               35.00
72625   Florida   Spine   0406984350101049   3/7/2018     Bill     2/14/2019     99203              500.00
72626   Florida   Spine   0406984350101049   3/7/2018     Bill     2/14/2019     20611            1,100.00
72627   Florida   Spine   0406984350101049   3/7/2018     Bill     2/14/2019     J2001              105.00
72628   Florida   Spine   0406984350101049   3/7/2018     Bill     2/14/2019     J3301               35.00
72629   Florida   Spine   0564692260101011   10/24/2018   Bill     2/14/2019     99203              500.00
72630   Florida   Spine   0325738410101136   9/18/2018    Bill     2/14/2019     99203              500.00
72631   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     99203              500.00
72632   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     99203              500.00
72633   Florida   Spine   0394142960101081   11/13/2018   Bill     2/14/2019     99213              350.00
72634   Florida   Spine   0394142960101081   11/13/2018   Bill     2/14/2019     27096            1,325.00
72635   Florida   Spine   0394142960101081   11/13/2018   Bill     2/14/2019     J2001               70.00
72636   Florida   Spine   0394142960101081   11/13/2018   Bill     2/14/2019     J3490               25.00
72637   Florida   Spine   0394142960101081   11/13/2018   Bill     2/14/2019     J3301               35.00
72638   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     99203              500.00
72639   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     99203              500.00
72640   Florida   Spine   0151029280101268   7/28/2018    Bill     2/14/2019     99213              350.00
72641   Florida   Spine   0121412240101247   10/25/2018   Bill     2/14/2019     99213              350.00
72642   Florida   Spine   0121412240101247   10/25/2018   Bill     2/14/2019     64483            1,400.00
72643   Florida   Spine   0121412240101247   10/25/2018   Bill     2/14/2019     J2001               70.00
72644   Florida   Spine   0121412240101247   10/25/2018   Bill     2/14/2019     Q9965               25.00
72645   Florida   Spine   0121412240101247   10/25/2018   Bill     2/14/2019     J3490               25.00
72646   Florida   Spine   0121412240101247   10/25/2018   Bill     2/14/2019     J0702               35.00
72647   Florida   Spine   0441743450101029   11/20/2018   Bill     2/14/2019     99213              350.00
72648   Florida   Spine   0441743450101029   11/20/2018   Bill     2/14/2019     62323            2,000.00
72649   Florida   Spine   0441743450101029   11/20/2018   Bill     2/14/2019     J2001              105.00
72650   Florida   Spine   0441743450101029   11/20/2018   Bill     2/14/2019     J1020               35.00
72651   Florida   Spine   0441743450101029   11/20/2018   Bill     2/14/2019     A9579               35.00
72652   Florida   Spine   0236946240101147   11/2/2018    Bill     2/14/2019     99203              500.00
72653   Florida   Spine   0522028480101021   9/28/2018    Bill     2/14/2019     99213              350.00
72654   Florida   Spine   0522028480101021   9/28/2018    Bill     2/14/2019     62323            2,000.00
72655   Florida   Spine   0522028480101021   9/28/2018    Bill     2/14/2019     J2001              105.00
72656   Florida   Spine   0522028480101021   9/28/2018    Bill     2/14/2019     J1020               35.00
72657   Florida   Spine   0522028480101021   9/28/2018    Bill     2/14/2019     Q9965               25.00
72658   Florida   Spine   0522028480101021   9/28/2018    Bill     2/14/2019     81025               25.00
72659   Florida   Spine   0360697770101076   7/4/2018     Bill     2/14/2019     99213              350.00
72660   Florida   Spine   0565569120101028   11/4/2018    Bill     2/14/2019     99213              350.00
72661   Florida   Spine   0565569120101028   11/4/2018    Bill     2/14/2019     82950               25.00
72662   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     99213              350.00
72663   Florida   Spine   0268558120101054   8/23/2018    Bill     2/14/2019     99203              500.00
72664   Florida   Spine   0399175060101085   7/12/2018    Bill     2/14/2019     99213              350.00
72665   Florida   Spine   0399175060101085   7/12/2018    Bill     2/14/2019     82950               25.00
72666   Florida   Spine   0451546770101109   9/5/2018     Bill     2/14/2019     99213              350.00
72667   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     99203              500.00
72668   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     99213              350.00
72669   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     62323            2,000.00
72670   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     J2001               70.00
72671   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     J1020               35.00
72672   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     Q9965               25.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1426 of
                                                  2767

72673   Florida   Spine   0494391570101051   6/26/2018    Bill     2/14/2019     99213              350.00
72674   Florida   Spine   0494391570101051   6/26/2018    Bill     2/14/2019     62323            2,000.00
72675   Florida   Spine   0494391570101051   6/26/2018    Bill     2/14/2019     J2001              105.00
72676   Florida   Spine   0494391570101051   6/26/2018    Bill     2/14/2019     J1020               35.00
72677   Florida   Spine   0494391570101051   6/26/2018    Bill     2/14/2019     Q9965               25.00
72678   Florida   Spine   0529058410101133   7/5/2018     Bill     2/14/2019     64490            3,000.00
72679   Florida   Spine   0529058410101133   7/5/2018     Bill     2/14/2019     64491            1,700.00
72680   Florida   Spine   0529058410101133   7/5/2018     Bill     2/14/2019     J3301               35.00
72681   Florida   Spine   0529058410101133   7/5/2018     Bill     2/14/2019     J2001               70.00
72682   Florida   Spine   0529058410101133   7/5/2018     Bill     2/14/2019     Q9965               25.00
72683   Florida   Spine   0313997990101114   11/29/2018   Bill     2/14/2019     64493            3,600.00
72684   Florida   Spine   0313997990101114   11/29/2018   Bill     2/14/2019     64494            1,800.00
72685   Florida   Spine   0313997990101114   11/29/2018   Bill     2/14/2019     J2001              105.00
72686   Florida   Spine   0313997990101114   11/29/2018   Bill     2/14/2019     J1020               35.00
72687   Florida   Spine   0313997990101114   11/29/2018   Bill     2/14/2019     64495            1,800.00
72688   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     99213              350.00
72689   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     72141            1,950.00
72690   Florida   Spine   0571200330101028   1/18/2019    Bill     2/14/2019     72148            1,950.00
72691   Florida   Spine   0571200330101028   1/18/2019    Bill     2/14/2019     72141            1,950.00
72692   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     72148            1,950.00
72693   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     72141            1,950.00
72694   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     99203              275.00
72695   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     97140               72.00
72696   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     G0283               44.00
72697   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     97010               60.00
72698   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     A4556               22.00
72699   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     99211               77.00
72700   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97530               90.00
72701   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97140               72.00
72702   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97035               44.00
72703   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97010               60.00
72704   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     G0283               44.00
72705   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     99203              275.00
72706   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     97140               72.00
72707   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     G0283               44.00
72708   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     97010               60.00
72709   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     A4556               22.00
72710   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     99203              500.00
72711   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     99203              275.00
72712   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97140               72.00
72713   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97010               60.00
72714   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     99213              350.00
72715   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     64490            1,500.00
72716   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     64491              850.00
72717   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     J2001               35.00
72718   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     J3301               35.00
72719   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     Q9965               25.00
72720   Florida   Spine   0544188320101021   9/17/2018    Bill     2/14/2019     99213              350.00
72721   Florida   Spine   0544188320101021   9/17/2018    Bill     2/14/2019     62323            2,000.00
72722   Florida   Spine   0544188320101021   9/17/2018    Bill     2/14/2019     J2001              105.00
72723   Florida   Spine   0544188320101021   9/17/2018    Bill     2/14/2019     Q9965               25.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1427 of
                                                  2767

72724   Florida   Spine   0544188320101021   9/17/2018    Bill     2/14/2019     J0702             35.00
72725   Florida   Spine   0544188320101021   9/17/2018    Bill     2/14/2019     J3490             25.00
72726   Florida   Spine   0595535920101017   12/3/2018    Bill     2/14/2019     99213            350.00
72727   Florida   Spine   0229577220101051   11/5/2018    Bill     2/14/2019     99213            350.00
72728   Florida   Spine   0229577220101051   11/5/2018    Bill     2/14/2019     82950             25.00
72729   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     99203            500.00
72730   Florida   Spine   0583260170101054   11/2/2018    Bill     2/14/2019     99203            500.00
72731   Florida   Spine   0043482480101392   6/18/2018    Bill     2/14/2019     99213            350.00
72732   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     99211             77.00
72733   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97530             90.00
72734   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97112             77.00
72735   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97140             72.00
72736   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     G0283             44.00
72737   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97010             60.00
72738   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97035             44.00
72739   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     99211             77.00
72740   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97530             90.00
72741   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97110             77.00
72742   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97140             72.00
72743   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     G0283             44.00
72744   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97010             60.00
72745   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97039             44.00
72746   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     99211             77.00
72747   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97530             90.00
72748   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97112             77.00
72749   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97140             72.00
72750   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     G0283             44.00
72751   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97010             60.00
72752   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97012             55.00
72753   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     99211             77.00
72754   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97110             77.00
72755   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97112             77.00
72756   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97140             72.00
72757   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97010             60.00
72758   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     G0283             44.00
72759   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     A4556             22.00
72760   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     99211             77.00
72761   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     97530             90.00
72762   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     97112             77.00
72763   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     97140             72.00
72764   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     G0283             44.00
72765   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     97010             60.00
72766   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     97035             44.00
72767   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     98940             72.00
72768   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97530             90.00
72769   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97110             77.00
72770   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97112             77.00
72771   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97140             72.00
72772   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     G0283             44.00
72773   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97010             60.00
72774   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1428 of
                                                  2767

72775   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     97530             90.00
72776   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     97110             77.00
72777   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     97112             77.00
72778   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     97140             72.00
72779   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     G0283             44.00
72780   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     97010             60.00
72781   Florida   Spine   0470287970101071   10/29/2018   Bill     2/14/2019     99211             77.00
72782   Florida   Spine   0470287970101071   10/29/2018   Bill     2/14/2019     97112             77.00
72783   Florida   Spine   0470287970101071   10/29/2018   Bill     2/14/2019     97140             72.00
72784   Florida   Spine   0470287970101071   10/29/2018   Bill     2/14/2019     G0283             44.00
72785   Florida   Spine   0470287970101071   10/29/2018   Bill     2/14/2019     97010             60.00
72786   Florida   Spine   0470287970101071   10/29/2018   Bill     2/14/2019     97530             90.00
72787   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     99211             77.00
72788   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97530             90.00
72789   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97110             77.00
72790   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97140             72.00
72791   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97035             44.00
72792   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97010             60.00
72793   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     G0283             44.00
72794   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     99211             77.00
72795   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97530             90.00
72796   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97110             77.00
72797   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97140             72.00
72798   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97010             60.00
72799   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     G0283             44.00
72800   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     99212            105.00
72801   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97530             90.00
72802   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97112             77.00
72803   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97140             72.00
72804   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97010             60.00
72805   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     G0283             44.00
72806   Florida   Spine   0615960690101011   12/3/2018    Bill     2/14/2019     99212            105.00
72807   Florida   Spine   0615960690101011   12/3/2018    Bill     2/14/2019     97530             90.00
72808   Florida   Spine   0615960690101011   12/3/2018    Bill     2/14/2019     97112             77.00
72809   Florida   Spine   0615960690101011   12/3/2018    Bill     2/14/2019     97140             72.00
72810   Florida   Spine   0615960690101011   12/3/2018    Bill     2/14/2019     97035             44.00
72811   Florida   Spine   0615960690101011   12/3/2018    Bill     2/14/2019     97010             60.00
72812   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     99211             77.00
72813   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97530             90.00
72814   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97110             77.00
72815   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97140             72.00
72816   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97010             60.00
72817   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     G0283             44.00
72818   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     99211             77.00
72819   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     97530             90.00
72820   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     97110             77.00
72821   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     97112             77.00
72822   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     97140             72.00
72823   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     97010             60.00
72824   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     97039             44.00
72825   Florida   Spine   0629799360101032   9/7/2018     Bill     2/14/2019     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1429 of
                                                  2767

72826   Florida   Spine   0629799360101032   9/7/2018     Bill     2/14/2019     97530             90.00
72827   Florida   Spine   0629799360101032   9/7/2018     Bill     2/14/2019     97110             77.00
72828   Florida   Spine   0629799360101032   9/7/2018     Bill     2/14/2019     97140             72.00
72829   Florida   Spine   0629799360101032   9/7/2018     Bill     2/14/2019     97010             60.00
72830   Florida   Spine   0629799360101032   9/7/2018     Bill     2/14/2019     G0283             44.00
72831   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     99211             77.00
72832   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97530             90.00
72833   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97110             77.00
72834   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97140             72.00
72835   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97035             44.00
72836   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97010             60.00
72837   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     G0283             44.00
72838   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     99211             77.00
72839   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97530             90.00
72840   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97110             77.00
72841   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97140             72.00
72842   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97035             44.00
72843   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97010             60.00
72844   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     G0283             44.00
72845   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     99211             77.00
72846   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     97530             90.00
72847   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     97110             77.00
72848   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     97140             72.00
72849   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     97010             60.00
72850   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     G0283             44.00
72851   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     99211             77.00
72852   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97530             90.00
72853   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97110             77.00
72854   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97140             72.00
72855   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97010             60.00
72856   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     G0283             44.00
72857   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     99211             77.00
72858   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97110             77.00
72859   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97112             77.00
72860   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97140             72.00
72861   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97010             60.00
72862   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     G0283             44.00
72863   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     99211             77.00
72864   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97530             90.00
72865   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97140             72.00
72866   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97035             44.00
72867   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97010             60.00
72868   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97039             44.00
72869   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     99211             77.00
72870   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     97110             77.00
72871   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     97112             77.00
72872   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     97140             72.00
72873   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     97010             60.00
72874   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     G0283             44.00
72875   Florida   Spine   0558709750101026   2/13/2018    Bill     2/14/2019     99213            350.00
72876   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1430 of
                                                  2767

72877   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     97530             90.00
72878   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     97110             77.00
72879   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     97140             72.00
72880   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     97035             44.00
72881   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     97010             60.00
72882   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     G0283             44.00
72883   Florida   Spine   0547354780101011   9/15/2018    Bill     2/14/2019     99211             77.00
72884   Florida   Spine   0547354780101011   9/15/2018    Bill     2/14/2019     97530             90.00
72885   Florida   Spine   0547354780101011   9/15/2018    Bill     2/14/2019     97140             72.00
72886   Florida   Spine   0547354780101011   9/15/2018    Bill     2/14/2019     97010             60.00
72887   Florida   Spine   0547354780101011   9/15/2018    Bill     2/14/2019     G0283             44.00
72888   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     99211             77.00
72889   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97530             90.00
72890   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97110             77.00
72891   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97112             77.00
72892   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97140             72.00
72893   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97010             60.00
72894   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     G0283             44.00
72895   Florida   Spine   0603769290101014   11/7/2018    Bill     2/14/2019     99211             77.00
72896   Florida   Spine   0603769290101014   11/7/2018    Bill     2/14/2019     97110             77.00
72897   Florida   Spine   0603769290101014   11/7/2018    Bill     2/14/2019     97112             77.00
72898   Florida   Spine   0603769290101014   11/7/2018    Bill     2/14/2019     97140             72.00
72899   Florida   Spine   0603769290101014   11/7/2018    Bill     2/14/2019     97010             60.00
72900   Florida   Spine   0603769290101014   11/7/2018    Bill     2/14/2019     G0283             44.00
72901   Florida   Spine   0636298030101010   9/14/2018    Bill     2/14/2019     99213            350.00
72902   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     99211             77.00
72903   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97530             90.00
72904   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97110             77.00
72905   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97112             77.00
72906   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97140             72.00
72907   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97010             60.00
72908   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     G0283             44.00
72909   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     99211             77.00
72910   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     97530             90.00
72911   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     97140             72.00
72912   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     97039             44.00
72913   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     97010             60.00
72914   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     G0283             44.00
72915   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     99203            275.00
72916   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97140             72.00
72917   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     G0283             44.00
72918   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97010             60.00
72919   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97035             44.00
72920   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     A4556             22.00
72921   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     98941             88.00
72922   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97110             77.00
72923   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97112             77.00
72924   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97140             72.00
72925   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97012             55.00
72926   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97010             60.00
72927   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1431 of
                                                  2767

72928   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     99211            77.00
72929   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     97530            90.00
72930   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     97110            77.00
72931   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     97112            77.00
72932   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     97140            72.00
72933   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     G0283            44.00
72934   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     97010            60.00
72935   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     99211            77.00
72936   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97110            77.00
72937   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97112            77.00
72938   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97140            72.00
72939   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     G0283            44.00
72940   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97010            60.00
72941   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     99211            77.00
72942   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97530            90.00
72943   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97110            77.00
72944   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97140            72.00
72945   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     G0283            44.00
72946   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97010            60.00
72947   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97035            44.00
72948   Florida   Spine   0624572960101016   1/2/2019     Bill     2/14/2019     99211            77.00
72949   Florida   Spine   0624572960101016   1/2/2019     Bill     2/14/2019     97140            72.00
72950   Florida   Spine   0624572960101016   1/2/2019     Bill     2/14/2019     G0283            44.00
72951   Florida   Spine   0624572960101016   1/2/2019     Bill     2/14/2019     97010            60.00
72952   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     99211            77.00
72953   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     97530            90.00
72954   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     97110            77.00
72955   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     97140            72.00
72956   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     G0283            44.00
72957   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     97010            60.00
72958   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     99211            77.00
72959   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     97530            90.00
72960   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     97112            77.00
72961   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     97140            72.00
72962   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     G0283            44.00
72963   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     97010            60.00
72964   Florida   Spine   0554889790101022   8/22/2018    Bill     2/14/2019     99211            77.00
72965   Florida   Spine   0554889790101022   8/22/2018    Bill     2/14/2019     97530            90.00
72966   Florida   Spine   0554889790101022   8/22/2018    Bill     2/14/2019     97112            77.00
72967   Florida   Spine   0554889790101022   8/22/2018    Bill     2/14/2019     97140            72.00
72968   Florida   Spine   0554889790101022   8/22/2018    Bill     2/14/2019     G0283            44.00
72969   Florida   Spine   0554889790101022   8/22/2018    Bill     2/14/2019     97010            60.00
72970   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     99211            77.00
72971   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97530            90.00
72972   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97110            77.00
72973   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97140            72.00
72974   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     G0283            44.00
72975   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97010            60.00
72976   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97039            44.00
72977   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     98941            88.00
72978   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1432 of
                                                  2767

72979   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97112            77.00
72980   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97140            72.00
72981   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97012            55.00
72982   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97010            60.00
72983   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     G0283            44.00
72984   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     99211            77.00
72985   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97530            90.00
72986   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97012            55.00
72987   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97140            72.00
72988   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97035            44.00
72989   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97010            60.00
72990   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     G0283            44.00
72991   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     99211            77.00
72992   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97530            90.00
72993   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97110            77.00
72994   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97140            72.00
72995   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     G0283            44.00
72996   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97010            60.00
72997   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97035            44.00
72998   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     99211            77.00
72999   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97530            90.00
73000   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97110            77.00
73001   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97140            72.00
73002   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     G0283            44.00
73003   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97010            60.00
73004   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     99211            77.00
73005   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97530            90.00
73006   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97110            77.00
73007   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97140            72.00
73008   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     G0283            44.00
73009   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97010            60.00
73010   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97039            44.00
73011   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     99211            77.00
73012   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97530            90.00
73013   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97112            77.00
73014   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97140            72.00
73015   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     G0283            44.00
73016   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97010            60.00
73017   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97035            44.00
73018   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     99211            77.00
73019   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97530            90.00
73020   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97110            77.00
73021   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97140            72.00
73022   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     G0283            44.00
73023   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97010            60.00
73024   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97039            44.00
73025   Florida   Spine   0632317120101013   8/20/2018    Bill     2/14/2019     99211            77.00
73026   Florida   Spine   0632317120101013   8/20/2018    Bill     2/14/2019     97140            72.00
73027   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     99211            77.00
73028   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97530            90.00
73029   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1433 of
                                                  2767

73030   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97112            77.00
73031   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97140            72.00
73032   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     G0283            44.00
73033   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97010            60.00
73034   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     99211            77.00
73035   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97530            90.00
73036   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97110            77.00
73037   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97112            77.00
73038   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97140            72.00
73039   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     G0283            44.00
73040   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97010            60.00
73041   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     99211            77.00
73042   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97530            90.00
73043   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97110            77.00
73044   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97140            72.00
73045   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     G0283            44.00
73046   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97010            60.00
73047   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     99211            77.00
73048   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     97530            90.00
73049   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     97112            77.00
73050   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     97140            72.00
73051   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     97035            44.00
73052   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     97010            60.00
73053   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     G0283            44.00
73054   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     98941            88.00
73055   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     97530            90.00
73056   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     97012            55.00
73057   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     97140            72.00
73058   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     97035            44.00
73059   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     97010            60.00
73060   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     G0283            44.00
73061   Florida   Spine   0288052480101173   12/6/2018    Bill     2/14/2019     99211            77.00
73062   Florida   Spine   0288052480101173   12/6/2018    Bill     2/14/2019     97530            90.00
73063   Florida   Spine   0288052480101173   12/6/2018    Bill     2/14/2019     97012            55.00
73064   Florida   Spine   0288052480101173   12/6/2018    Bill     2/14/2019     97140            72.00
73065   Florida   Spine   0288052480101173   12/6/2018    Bill     2/14/2019     97010            60.00
73066   Florida   Spine   0482510560101045   11/7/2018    Bill     2/14/2019     99211            77.00
73067   Florida   Spine   0482510560101045   11/7/2018    Bill     2/14/2019     97530            90.00
73068   Florida   Spine   0482510560101045   11/7/2018    Bill     2/14/2019     97110            77.00
73069   Florida   Spine   0482510560101045   11/7/2018    Bill     2/14/2019     97140            72.00
73070   Florida   Spine   0482510560101045   11/7/2018    Bill     2/14/2019     97010            60.00
73071   Florida   Spine   0482510560101045   11/7/2018    Bill     2/14/2019     G0283            44.00
73072   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     99211            77.00
73073   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97530            90.00
73074   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97112            77.00
73075   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97140            72.00
73076   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97035            44.00
73077   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97010            60.00
73078   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     G0283            44.00
73079   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     99211            77.00
73080   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1434 of
                                                  2767

73081   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97110             77.00
73082   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97140             72.00
73083   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     G0283             44.00
73084   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97010             60.00
73085   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97039             44.00
73086   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     99211             77.00
73087   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     97530             90.00
73088   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     97110             77.00
73089   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     97140             72.00
73090   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     99211             77.00
73091   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97530             90.00
73092   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97110             77.00
73093   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97140             72.00
73094   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     G0283             44.00
73095   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97010             60.00
73096   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97039             44.00
73097   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     99203            275.00
73098   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     97140             72.00
73099   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     G0283             44.00
73100   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     97010             60.00
73101   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     97035             44.00
73102   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     A4556             22.00
73103   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     99211             77.00
73104   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97530             90.00
73105   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97112             77.00
73106   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97140             72.00
73107   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     G0283             44.00
73108   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97010             60.00
73109   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97035             44.00
73110   Florida   Spine   0265484960101018   12/8/2018    Bill     2/14/2019     99203            500.00
73111   Florida   Spine   0559025940101019   1/7/2019     Bill     2/14/2019     98940             72.00
73112   Florida   Spine   0559025940101019   1/7/2019     Bill     2/14/2019     97530             90.00
73113   Florida   Spine   0559025940101019   1/7/2019     Bill     2/14/2019     97140             72.00
73114   Florida   Spine   0559025940101019   1/7/2019     Bill     2/14/2019     97010             60.00
73115   Florida   Spine   0559025940101019   1/7/2019     Bill     2/14/2019     G0283             44.00
73116   Florida   Spine   0559025940101019   1/7/2019     Bill     2/14/2019     97012             55.00
73117   Florida   Spine   0624079310101019   1/15/2019    Bill     2/14/2019     99211             77.00
73118   Florida   Spine   0624079310101019   1/15/2019    Bill     2/14/2019     97140             72.00
73119   Florida   Spine   0624079310101019   1/15/2019    Bill     2/14/2019     G0283             44.00
73120   Florida   Spine   0624079310101019   1/15/2019    Bill     2/14/2019     97010             60.00
73121   Florida   Spine   0624079310101019   1/15/2019    Bill     2/14/2019     97035             44.00
73122   Florida   Spine   0469279310101047   8/30/2018    Bill     2/14/2019     99212            105.00
73123   Florida   Spine   0359773980101058   8/4/2018     Bill     2/14/2019     99211             77.00
73124   Florida   Spine   0359773980101058   8/4/2018     Bill     2/14/2019     97140             72.00
73125   Florida   Spine   0359773980101058   8/4/2018     Bill     2/14/2019     G0283             44.00
73126   Florida   Spine   0359773980101058   8/4/2018     Bill     2/14/2019     97010             60.00
73127   Florida   Spine   0359773980101058   8/4/2018     Bill     2/14/2019     97035             44.00
73128   Florida   Spine   0359773980101058   8/4/2018     Bill     2/14/2019     97039             44.00
73129   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     99211             77.00
73130   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97530             90.00
73131   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1435 of
                                                  2767

73132   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97140               72.00
73133   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     G0283               44.00
73134   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97010               60.00
73135   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97035               44.00
73136   Florida   Spine   0265484960101018   12/8/2018    Bill     2/14/2019     97530               90.00
73137   Florida   Spine   0265484960101018   12/8/2018    Bill     2/14/2019     97112               77.00
73138   Florida   Spine   0265484960101018   12/8/2018    Bill     2/14/2019     97140               72.00
73139   Florida   Spine   0265484960101018   12/8/2018    Bill     2/14/2019     G0283               44.00
73140   Florida   Spine   0265484960101018   12/8/2018    Bill     2/14/2019     97010               60.00
73141   Florida   Spine   0265484960101018   12/8/2018    Bill     2/14/2019     97039               44.00
73142   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     99211               77.00
73143   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97530               90.00
73144   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97112               77.00
73145   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97140               72.00
73146   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     G0283               44.00
73147   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97010               60.00
73148   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97035               44.00
73149   Florida   Spine   0268558120101054   8/23/2018    Bill     2/14/2019     99213              350.00
73150   Florida   Spine   0268558120101054   8/23/2018    Bill     2/14/2019     62323            2,000.00
73151   Florida   Spine   0268558120101054   8/23/2018    Bill     2/14/2019     J2001              105.00
73152   Florida   Spine   0268558120101054   8/23/2018    Bill     2/14/2019     J1020               35.00
73153   Florida   Spine   0268558120101054   8/23/2018    Bill     2/14/2019     Q9965               25.00
73154   Florida   Spine   0268558120101054   8/23/2018    Bill     2/14/2019     81025               25.00
73155   Florida   Spine   0392189830101033   12/28/2018   Bill     2/14/2019     99203              500.00
73156   Florida   Spine   0162786600101057   9/25/2018    Bill     2/14/2019     99213              350.00
73157   Florida   Spine   0477383900101050   10/18/2018   Bill     2/14/2019     99213              350.00
73158   Florida   Spine   0568474280101016   12/16/2016   Bill     2/14/2019     99213              350.00
73159   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     99211               77.00
73160   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97530               90.00
73161   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97110               77.00
73162   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97140               72.00
73163   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97035               44.00
73164   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97010               60.00
73165   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     G0283               44.00
73166   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     99211               77.00
73167   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     97530               90.00
73168   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     97110               77.00
73169   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     97140               72.00
73170   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     97010               60.00
73171   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     G0283               44.00
73172   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     99211               77.00
73173   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97530               90.00
73174   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97110               77.00
73175   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97140               72.00
73176   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97010               60.00
73177   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     G0283               44.00
73178   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     99211               77.00
73179   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97530               90.00
73180   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97110               77.00
73181   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97140               72.00
73182   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1436 of
                                                  2767

73183   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     G0283            44.00
73184   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     99211            77.00
73185   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97530            90.00
73186   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97110            77.00
73187   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97112            77.00
73188   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97140            72.00
73189   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97010            60.00
73190   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     G0283            44.00
73191   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     99211            77.00
73192   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97530            90.00
73193   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97110            77.00
73194   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97140            72.00
73195   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97010            60.00
73196   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     G0283            44.00
73197   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     99211            77.00
73198   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97110            77.00
73199   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97112            77.00
73200   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97140            72.00
73201   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97010            60.00
73202   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     G0283            44.00
73203   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     99211            77.00
73204   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     97530            90.00
73205   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     97140            72.00
73206   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     G0283            44.00
73207   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     97010            60.00
73208   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     97035            44.00
73209   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     97039            44.00
73210   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     99211            77.00
73211   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97530            90.00
73212   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97110            77.00
73213   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97112            77.00
73214   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97140            72.00
73215   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     G0283            44.00
73216   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97010            60.00
73217   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     99211            77.00
73218   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97530            90.00
73219   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97110            77.00
73220   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97112            77.00
73221   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97140            72.00
73222   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     G0283            44.00
73223   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97010            60.00
73224   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     99211            77.00
73225   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97530            90.00
73226   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97112            77.00
73227   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97140            72.00
73228   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     G0283            44.00
73229   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97010            60.00
73230   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97035            44.00
73231   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     99211            77.00
73232   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     97530            90.00
73233   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1437 of
                                                  2767

73234   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     97112             77.00
73235   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     97140             72.00
73236   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     G0283             44.00
73237   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     97010             60.00
73238   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     99211             77.00
73239   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97530             90.00
73240   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97140             72.00
73241   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     G0283             44.00
73242   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97010             60.00
73243   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97035             44.00
73244   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97039             44.00
73245   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     99211             77.00
73246   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97530             90.00
73247   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97110             77.00
73248   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97112             77.00
73249   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97140             72.00
73250   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     G0283             44.00
73251   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97010             60.00
73252   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     99211             77.00
73253   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97530             90.00
73254   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97112             77.00
73255   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97140             72.00
73256   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     G0283             44.00
73257   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97010             60.00
73258   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97035             44.00
73259   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     99211             77.00
73260   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97110             77.00
73261   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97112             77.00
73262   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97140             72.00
73263   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     G0283             44.00
73264   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97010             60.00
73265   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     99211             77.00
73266   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     97530             90.00
73267   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     97110             77.00
73268   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     97112             77.00
73269   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     97140             72.00
73270   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     G0283             44.00
73271   Florida   Spine   0522954060101018   11/16/2018   Bill     2/14/2019     97010             60.00
73272   Florida   Spine   0087644080101323   8/1/2018     Bill     2/14/2019     99211             77.00
73273   Florida   Spine   0087644080101323   8/1/2018     Bill     2/14/2019     97110             77.00
73274   Florida   Spine   0087644080101323   8/1/2018     Bill     2/14/2019     97112             77.00
73275   Florida   Spine   0087644080101323   8/1/2018     Bill     2/14/2019     97140             72.00
73276   Florida   Spine   0087644080101323   8/1/2018     Bill     2/14/2019     G0283             44.00
73277   Florida   Spine   0087644080101323   8/1/2018     Bill     2/14/2019     97010             60.00
73278   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     99203            275.00
73279   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     97010             60.00
73280   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     G0283             44.00
73281   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     A4556             22.00
73282   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     98941             88.00
73283   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97110             77.00
73284   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1438 of
                                                  2767

73285   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97140             72.00
73286   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97012             55.00
73287   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97010             60.00
73288   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     G0283             44.00
73289   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     99211             77.00
73290   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97530             90.00
73291   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97112             77.00
73292   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97140             72.00
73293   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97010             60.00
73294   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     G0283             44.00
73295   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     99211             77.00
73296   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     97530             90.00
73297   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     97112             77.00
73298   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     97140             72.00
73299   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     G0283             44.00
73300   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     97010             60.00
73301   Florida   Spine   0477383900101050   10/18/2018   Bill     2/14/2019     99213            193.00
73302   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     99211             77.00
73303   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97530             90.00
73304   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97110             77.00
73305   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97140             72.00
73306   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     G0283             44.00
73307   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97010             60.00
73308   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97039             44.00
73309   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     99211             77.00
73310   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97530             90.00
73311   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97110             77.00
73312   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97112             77.00
73313   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97140             72.00
73314   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97010             60.00
73315   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     99211             77.00
73316   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97530             90.00
73317   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97112             77.00
73318   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97140             72.00
73319   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     G0283             44.00
73320   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97010             60.00
73321   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     99211             77.00
73322   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     97530             90.00
73323   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     97010             60.00
73324   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     97039             44.00
73325   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     99211             77.00
73326   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97530             90.00
73327   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97112             77.00
73328   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97140             72.00
73329   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97010             60.00
73330   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     G0283             44.00
73331   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     99211             77.00
73332   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     97530             90.00
73333   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     97110             77.00
73334   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     97140             72.00
73335   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1439 of
                                                  2767

73336   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     97010            60.00
73337   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     97039            44.00
73338   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     99211            77.00
73339   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     97530            90.00
73340   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     97112            77.00
73341   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     97140            72.00
73342   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     G0283            44.00
73343   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     97010            60.00
73344   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     97035            44.00
73345   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     99211            77.00
73346   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97530            90.00
73347   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97112            77.00
73348   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97140            72.00
73349   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     G0283            44.00
73350   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97010            60.00
73351   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97035            44.00
73352   Florida   Spine   0419182290101055   9/22/2018    Bill     2/14/2019     99211            77.00
73353   Florida   Spine   0419182290101055   9/22/2018    Bill     2/14/2019     97530            90.00
73354   Florida   Spine   0419182290101055   9/22/2018    Bill     2/14/2019     97110            77.00
73355   Florida   Spine   0419182290101055   9/22/2018    Bill     2/14/2019     97140            72.00
73356   Florida   Spine   0419182290101055   9/22/2018    Bill     2/14/2019     97010            60.00
73357   Florida   Spine   0419182290101055   9/22/2018    Bill     2/14/2019     G0283            44.00
73358   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     99211            77.00
73359   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97110            77.00
73360   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97112            77.00
73361   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97140            72.00
73362   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97010            60.00
73363   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     G0283            44.00
73364   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     99211            77.00
73365   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     97530            90.00
73366   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     97110            77.00
73367   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     97140            72.00
73368   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     97010            60.00
73369   Florida   Spine   0647376640101013   1/16/2019    Bill     2/14/2019     97039            44.00
73370   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     99211            77.00
73371   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97530            90.00
73372   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97110            77.00
73373   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97140            72.00
73374   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     G0283            44.00
73375   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97010            60.00
73376   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97039            44.00
73377   Florida   Spine   0432568120101120   1/22/2019    Bill     2/14/2019     99211            77.00
73378   Florida   Spine   0432568120101120   1/22/2019    Bill     2/14/2019     97530            90.00
73379   Florida   Spine   0432568120101120   1/22/2019    Bill     2/14/2019     97110            77.00
73380   Florida   Spine   0432568120101120   1/22/2019    Bill     2/14/2019     97140            72.00
73381   Florida   Spine   0432568120101120   1/22/2019    Bill     2/14/2019     97035            44.00
73382   Florida   Spine   0432568120101120   1/22/2019    Bill     2/14/2019     97010            60.00
73383   Florida   Spine   0432568120101120   1/22/2019    Bill     2/14/2019     G0283            44.00
73384   Florida   Spine   0561623200101038   11/1/2018    Bill     2/14/2019     99211            77.00
73385   Florida   Spine   0561623200101038   11/1/2018    Bill     2/14/2019     97530            90.00
73386   Florida   Spine   0561623200101038   11/1/2018    Bill     2/14/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1440 of
                                                  2767

73387   Florida   Spine   0561623200101038   11/1/2018    Bill     2/14/2019     97140             72.00
73388   Florida   Spine   0561623200101038   11/1/2018    Bill     2/14/2019     97035             44.00
73389   Florida   Spine   0561623200101038   11/1/2018    Bill     2/14/2019     97010             60.00
73390   Florida   Spine   0561623200101038   11/1/2018    Bill     2/14/2019     G0283             44.00
73391   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     99211             77.00
73392   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     97110             77.00
73393   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     97112             77.00
73394   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     97140             72.00
73395   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     97010             60.00
73396   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     G0283             44.00
73397   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     99211             77.00
73398   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     97110             77.00
73399   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     97112             77.00
73400   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     97140             72.00
73401   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     G0283             44.00
73402   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     97010             60.00
73403   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     99211             77.00
73404   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     97530             90.00
73405   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     97112             77.00
73406   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     97140             72.00
73407   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     G0283             44.00
73408   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     97010             60.00
73409   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     97035             44.00
73410   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     98940             72.00
73411   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     97530             90.00
73412   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     97112             77.00
73413   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     97140             72.00
73414   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     G0283             44.00
73415   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     97010             60.00
73416   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     99211             77.00
73417   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97530             90.00
73418   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97112             77.00
73419   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97140             72.00
73420   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     G0283             44.00
73421   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97010             60.00
73422   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97035             44.00
73423   Florida   Spine   0624079310101019   1/15/2019    Bill     2/14/2019     99211             77.00
73424   Florida   Spine   0624079310101019   1/15/2019    Bill     2/14/2019     97140             72.00
73425   Florida   Spine   0624079310101019   1/15/2019    Bill     2/14/2019     G0283             44.00
73426   Florida   Spine   0624079310101019   1/15/2019    Bill     2/14/2019     97010             60.00
73427   Florida   Spine   0624079310101019   1/15/2019    Bill     2/14/2019     97035             44.00
73428   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     99212            105.00
73429   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     97530             90.00
73430   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     97112             77.00
73431   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     97140             72.00
73432   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     G0283             44.00
73433   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     97010             60.00
73434   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     99211             77.00
73435   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97530             90.00
73436   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97112             77.00
73437   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1441 of
                                                  2767

73438   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     G0283             44.00
73439   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97010             60.00
73440   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97035             44.00
73441   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     99203            500.00
73442   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     99213            350.00
73443   Florida   Spine   0469279310101047   8/30/2018    Bill     2/14/2019     99213            350.00
73444   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     98941             88.00
73445   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     97530             90.00
73446   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     97140             72.00
73447   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     97035             44.00
73448   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     97010             60.00
73449   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     G0283             44.00
73450   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     97039             44.00
73451   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     98941             88.00
73452   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97110             77.00
73453   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97112             77.00
73454   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97140             72.00
73455   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97012             55.00
73456   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97010             60.00
73457   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     G0283             44.00
73458   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     98941             88.00
73459   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97110             77.00
73460   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97112             77.00
73461   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97140             72.00
73462   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97012             55.00
73463   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     97010             60.00
73464   Florida   Spine   0556686810101018   12/22/2018   Bill     2/14/2019     G0283             44.00
73465   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     98941             88.00
73466   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97530             90.00
73467   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97140             72.00
73468   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97039             44.00
73469   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97035             44.00
73470   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97010             60.00
73471   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     G0283             44.00
73472   Florida   Spine   0557627310101040   12/13/2018   Bill     2/14/2019     99211             77.00
73473   Florida   Spine   0557627310101040   12/13/2018   Bill     2/14/2019     97140             72.00
73474   Florida   Spine   0557627310101040   12/13/2018   Bill     2/14/2019     97012             55.00
73475   Florida   Spine   0557627310101040   12/13/2018   Bill     2/14/2019     97010             60.00
73476   Florida   Spine   0557627310101040   12/13/2018   Bill     2/14/2019     G0283             44.00
73477   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     99211             77.00
73478   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     97530             90.00
73479   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     97112             77.00
73480   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     97140             72.00
73481   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     97035             44.00
73482   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     97010             60.00
73483   Florida   Spine   0551403940101107   1/27/2019    Bill     2/14/2019     G0283             44.00
73484   Florida   Spine   0288052480101173   12/6/2018    Bill     2/14/2019     99211             77.00
73485   Florida   Spine   0288052480101173   12/6/2018    Bill     2/14/2019     97530             90.00
73486   Florida   Spine   0288052480101173   12/6/2018    Bill     2/14/2019     97110             77.00
73487   Florida   Spine   0288052480101173   12/6/2018    Bill     2/14/2019     97140             72.00
73488   Florida   Spine   0288052480101173   12/6/2018    Bill     2/14/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1442 of
                                                  2767

73489   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     98940             72.00
73490   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97530             90.00
73491   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97112             77.00
73492   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97140             72.00
73493   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     G0283             44.00
73494   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97010             60.00
73495   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     99211             77.00
73496   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     97530             90.00
73497   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     97112             77.00
73498   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     97140             72.00
73499   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     G0283             44.00
73500   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     97010             60.00
73501   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     99211             77.00
73502   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     97530             90.00
73503   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     97112             77.00
73504   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     97140             72.00
73505   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     G0283             44.00
73506   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     97010             60.00
73507   Florida   Spine   0582911480101017   1/4/2019     Bill     2/14/2019     97035             44.00
73508   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     99212            105.00
73509   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97530             90.00
73510   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97112             77.00
73511   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97140             72.00
73512   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     G0283             44.00
73513   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97010             60.00
73514   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97035             44.00
73515   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     99211             77.00
73516   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97530             90.00
73517   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97112             77.00
73518   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97140             72.00
73519   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     G0283             44.00
73520   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97010             60.00
73521   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97035             44.00
73522   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     99211             77.00
73523   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     97530             90.00
73524   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     97112             77.00
73525   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     97140             72.00
73526   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     G0283             44.00
73527   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     97010             60.00
73528   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     99211             77.00
73529   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97530             90.00
73530   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97110             77.00
73531   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97112             77.00
73532   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97140             72.00
73533   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97010             60.00
73534   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     G0283             44.00
73535   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     99211             77.00
73536   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     97530             90.00
73537   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     97112             77.00
73538   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     97140             72.00
73539   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1443 of
                                                  2767

73540   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     97010            60.00
73541   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     G0283            44.00
73542   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     99211            77.00
73543   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     97110            77.00
73544   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     97112            77.00
73545   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     97140            72.00
73546   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     G0283            44.00
73547   Florida   Spine   0418490000101112   10/16/2018   Bill     2/14/2019     97010            60.00
73548   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     99211            77.00
73549   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97530            90.00
73550   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97110            77.00
73551   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97140            72.00
73552   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97010            60.00
73553   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     G0283            44.00
73554   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     99211            77.00
73555   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97140            72.00
73556   Florida   Spine   0313997990101114   11/29/2018   Bill     2/14/2019     99211            77.00
73557   Florida   Spine   0313997990101114   11/29/2018   Bill     2/14/2019     97530            90.00
73558   Florida   Spine   0313997990101114   11/29/2018   Bill     2/14/2019     97110            77.00
73559   Florida   Spine   0313997990101114   11/29/2018   Bill     2/14/2019     97140            72.00
73560   Florida   Spine   0313997990101114   11/29/2018   Bill     2/14/2019     G0283            44.00
73561   Florida   Spine   0313997990101114   11/29/2018   Bill     2/14/2019     97010            60.00
73562   Florida   Spine   0313997990101114   11/29/2018   Bill     2/14/2019     97039            44.00
73563   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     99211            77.00
73564   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97530            90.00
73565   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97110            77.00
73566   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97112            77.00
73567   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97140            72.00
73568   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97010            60.00
73569   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     G0283            44.00
73570   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     99211            77.00
73571   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97530            90.00
73572   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97140            72.00
73573   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     G0283            44.00
73574   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97010            60.00
73575   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97035            44.00
73576   Florida   Spine   0030424780101362   12/20/2018   Bill     2/14/2019     97039            44.00
73577   Florida   Spine   0329895090101038   10/21/2018   Bill     2/14/2019     99211            77.00
73578   Florida   Spine   0329895090101038   10/21/2018   Bill     2/14/2019     97110            77.00
73579   Florida   Spine   0329895090101038   10/21/2018   Bill     2/14/2019     97112            77.00
73580   Florida   Spine   0329895090101038   10/21/2018   Bill     2/14/2019     97140            72.00
73581   Florida   Spine   0329895090101038   10/21/2018   Bill     2/14/2019     G0283            44.00
73582   Florida   Spine   0329895090101038   10/21/2018   Bill     2/14/2019     97010            60.00
73583   Florida   Spine   0173816880101076   12/23/2018   Bill     2/14/2019     99211            77.00
73584   Florida   Spine   0173816880101076   12/23/2018   Bill     2/14/2019     97530            90.00
73585   Florida   Spine   0173816880101076   12/23/2018   Bill     2/14/2019     97110            77.00
73586   Florida   Spine   0173816880101076   12/23/2018   Bill     2/14/2019     97112            77.00
73587   Florida   Spine   0173816880101076   12/23/2018   Bill     2/14/2019     97140            72.00
73588   Florida   Spine   0173816880101076   12/23/2018   Bill     2/14/2019     G0283            44.00
73589   Florida   Spine   0173816880101076   12/23/2018   Bill     2/14/2019     97010            60.00
73590   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1444 of
                                                  2767

73591   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97530            90.00
73592   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97110            77.00
73593   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97140            72.00
73594   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97035            44.00
73595   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97010            60.00
73596   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     G0283            44.00
73597   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     99211            77.00
73598   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97530            90.00
73599   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97110            77.00
73600   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97140            72.00
73601   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97035            44.00
73602   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97010            60.00
73603   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     G0283            44.00
73604   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     99211            77.00
73605   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97530            90.00
73606   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97112            77.00
73607   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97140            72.00
73608   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     99211            77.00
73609   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     97530            90.00
73610   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     97110            77.00
73611   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     97140            72.00
73612   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     97035            44.00
73613   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     97010            60.00
73614   Florida   Spine   0370761450101034   1/21/2019    Bill     2/14/2019     G0283            44.00
73615   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     99211            77.00
73616   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     97530            90.00
73617   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     97112            77.00
73618   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     97140            72.00
73619   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     97010            60.00
73620   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     99211            77.00
73621   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97530            90.00
73622   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97110            77.00
73623   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97140            72.00
73624   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97035            44.00
73625   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97010            60.00
73626   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     G0283            44.00
73627   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     99211            77.00
73628   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     97530            90.00
73629   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     97110            77.00
73630   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     97140            72.00
73631   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     97010            60.00
73632   Florida   Spine   0569529050101030   12/4/2018    Bill     2/14/2019     G0283            44.00
73633   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     99211            77.00
73634   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     97110            77.00
73635   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     97112            77.00
73636   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     97140            72.00
73637   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     97010            60.00
73638   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     G0283            44.00
73639   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     99211            77.00
73640   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97530            90.00
73641   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1445 of
                                                  2767

73642   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97140             72.00
73643   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97010             60.00
73644   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     G0283             44.00
73645   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     99211             77.00
73646   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97530             90.00
73647   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97110             77.00
73648   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97140             72.00
73649   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     G0283             44.00
73650   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97010             60.00
73651   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97039             44.00
73652   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     99211             77.00
73653   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97530             90.00
73654   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97110             77.00
73655   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97112             77.00
73656   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97140             72.00
73657   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97010             60.00
73658   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     G0283             44.00
73659   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     99211             77.00
73660   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97530             90.00
73661   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97110             77.00
73662   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97140             72.00
73663   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     G0283             44.00
73664   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97010             60.00
73665   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97039             44.00
73666   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     98940             72.00
73667   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     97530             90.00
73668   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     97112             77.00
73669   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     97010             60.00
73670   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     98943             72.00
73671   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     99212            105.00
73672   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     97530             90.00
73673   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     97110             77.00
73674   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     97140             72.00
73675   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     G0283             44.00
73676   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     97010             60.00
73677   Florida   Spine   0543796310101065   12/5/2018    Bill     2/14/2019     97039             44.00
73678   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     99211             77.00
73679   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97140             72.00
73680   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97010             60.00
73681   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     G0283             44.00
73682   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     99211             77.00
73683   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97530             90.00
73684   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97110             77.00
73685   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97112             77.00
73686   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97140             72.00
73687   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     G0283             44.00
73688   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97010             60.00
73689   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     99211             77.00
73690   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     97110             77.00
73691   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     97112             77.00
73692   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1446 of
                                                  2767

73693   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     G0283             44.00
73694   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     97010             60.00
73695   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     99211             77.00
73696   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97530             90.00
73697   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97112             77.00
73698   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97140             72.00
73699   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     97010             60.00
73700   Florida   Spine   0533887410101055   11/16/2018   Bill     2/14/2019     G0283             44.00
73701   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     99211             77.00
73702   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97530             90.00
73703   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97110             77.00
73704   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97140             72.00
73705   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     G0283             44.00
73706   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97010             60.00
73707   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     99211             77.00
73708   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     97530             90.00
73709   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     97110             77.00
73710   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     97140             72.00
73711   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     97010             60.00
73712   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     G0283             44.00
73713   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     99211             77.00
73714   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97530             90.00
73715   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97110             77.00
73716   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97140             72.00
73717   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97010             60.00
73718   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     G0283             44.00
73719   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     99211             77.00
73720   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97530             90.00
73721   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97110             77.00
73722   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97140             72.00
73723   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97039             44.00
73724   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97010             60.00
73725   Florida   Spine   0352987180101075   12/11/2018   Bill     2/14/2019     99211             77.00
73726   Florida   Spine   0352987180101075   12/11/2018   Bill     2/14/2019     97530             90.00
73727   Florida   Spine   0352987180101075   12/11/2018   Bill     2/14/2019     97035             44.00
73728   Florida   Spine   0352987180101075   12/11/2018   Bill     2/14/2019     97112             77.00
73729   Florida   Spine   0352987180101075   12/11/2018   Bill     2/14/2019     97140             72.00
73730   Florida   Spine   0352987180101075   12/11/2018   Bill     2/14/2019     97010             60.00
73731   Florida   Spine   0352987180101075   12/11/2018   Bill     2/14/2019     G0283             44.00
73732   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     99212            105.00
73733   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97530             90.00
73734   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97140             72.00
73735   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97010             60.00
73736   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     G0283             44.00
73737   Florida   Spine   0160007080101067   6/27/2018    Bill     2/14/2019     99211             77.00
73738   Florida   Spine   0160007080101067   6/27/2018    Bill     2/14/2019     97110             77.00
73739   Florida   Spine   0160007080101067   6/27/2018    Bill     2/14/2019     97112             77.00
73740   Florida   Spine   0160007080101067   6/27/2018    Bill     2/14/2019     97140             72.00
73741   Florida   Spine   0160007080101067   6/27/2018    Bill     2/14/2019     97010             60.00
73742   Florida   Spine   0160007080101067   6/27/2018    Bill     2/14/2019     G0283             44.00
73743   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1447 of
                                                  2767

73744   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97530            90.00
73745   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97110            77.00
73746   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97112            77.00
73747   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97140            72.00
73748   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97010            60.00
73749   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     G0283            44.00
73750   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     99211            77.00
73751   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97530            90.00
73752   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97140            72.00
73753   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97035            44.00
73754   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     97010            60.00
73755   Florida   Spine   0485182700101033   1/18/2019    Bill     2/14/2019     G0283            44.00
73756   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     99211            77.00
73757   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97530            90.00
73758   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97140            72.00
73759   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     G0283            44.00
73760   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97010            60.00
73761   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97035            44.00
73762   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97039            44.00
73763   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     99211            77.00
73764   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     97530            90.00
73765   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     97110            77.00
73766   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     97112            77.00
73767   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     97140            72.00
73768   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     97010            60.00
73769   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     G0283            44.00
73770   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     99211            77.00
73771   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     97110            77.00
73772   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     97112            77.00
73773   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     97140            72.00
73774   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     97010            60.00
73775   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     G0283            44.00
73776   Florida   Spine   0338475320101105   1/29/2019    Bill     2/14/2019     99211            77.00
73777   Florida   Spine   0338475320101105   1/29/2019    Bill     2/14/2019     97530            90.00
73778   Florida   Spine   0338475320101105   1/29/2019    Bill     2/14/2019     97110            77.00
73779   Florida   Spine   0338475320101105   1/29/2019    Bill     2/14/2019     97140            72.00
73780   Florida   Spine   0338475320101105   1/29/2019    Bill     2/14/2019     G0283            44.00
73781   Florida   Spine   0338475320101105   1/29/2019    Bill     2/14/2019     97010            60.00
73782   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     99211            77.00
73783   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97530            90.00
73784   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97110            77.00
73785   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97140            72.00
73786   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     G0283            44.00
73787   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97010            60.00
73788   Florida   Spine   0359773980101058   8/4/2018     Bill     2/14/2019     99211            77.00
73789   Florida   Spine   0359773980101058   8/4/2018     Bill     2/14/2019     97140            72.00
73790   Florida   Spine   0359773980101058   8/4/2018     Bill     2/14/2019     G0283            44.00
73791   Florida   Spine   0359773980101058   8/4/2018     Bill     2/14/2019     97010            60.00
73792   Florida   Spine   0359773980101058   8/4/2018     Bill     2/14/2019     97035            44.00
73793   Florida   Spine   0359773980101058   8/4/2018     Bill     2/14/2019     97039            44.00
73794   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1448 of
                                                  2767

73795   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     97530            90.00
73796   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     97112            77.00
73797   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     97140            72.00
73798   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     G0283            44.00
73799   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     97010            60.00
73800   Florida   Spine   0632721810101011   1/28/2019    Bill     2/14/2019     97035            44.00
73801   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     99211            77.00
73802   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97530            90.00
73803   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97112            77.00
73804   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97140            72.00
73805   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     G0283            44.00
73806   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97010            60.00
73807   Florida   Spine   0509922210101060   1/13/2019    Bill     2/14/2019     97035            44.00
73808   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     99211            77.00
73809   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     97530            90.00
73810   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     97110            77.00
73811   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     97140            72.00
73812   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     G0283            44.00
73813   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     97010            60.00
73814   Florida   Spine   0603830750101090   1/31/2019    Bill     2/14/2019     97035            44.00
73815   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     99211            77.00
73816   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     97530            90.00
73817   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     97110            77.00
73818   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     97140            72.00
73819   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     G0283            44.00
73820   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     97010            60.00
73821   Florida   Spine   0176564850101091   10/4/2018    Bill     2/14/2019     97039            44.00
73822   Florida   Spine   0617742500101045   10/16/2018   Bill     2/14/2019     99211            77.00
73823   Florida   Spine   0617742500101045   10/16/2018   Bill     2/14/2019     97530            90.00
73824   Florida   Spine   0617742500101045   10/16/2018   Bill     2/14/2019     97112            77.00
73825   Florida   Spine   0617742500101045   10/16/2018   Bill     2/14/2019     97140            72.00
73826   Florida   Spine   0617742500101045   10/16/2018   Bill     2/14/2019     G0283            44.00
73827   Florida   Spine   0617742500101045   10/16/2018   Bill     2/14/2019     97010            60.00
73828   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     99211            77.00
73829   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97530            90.00
73830   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97112            77.00
73831   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97140            72.00
73832   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     G0283            44.00
73833   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97010            60.00
73834   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97035            44.00
73835   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     99211            77.00
73836   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97530            90.00
73837   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97112            77.00
73838   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97140            72.00
73839   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     G0283            44.00
73840   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97010            60.00
73841   Florida   Spine   0561558220101016   1/22/2019    Bill     2/14/2019     97035            44.00
73842   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     99211            77.00
73843   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97530            90.00
73844   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97110            77.00
73845   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1449 of
                                                  2767

73846   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     97010             60.00
73847   Florida   Spine   0324509210101035   1/18/2019    Bill     2/14/2019     G0283             44.00
73848   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     99211             77.00
73849   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     97530             90.00
73850   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     97110             77.00
73851   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     97140             72.00
73852   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     97010             60.00
73853   Florida   Spine   0593487470101017   11/3/2018    Bill     2/14/2019     G0283             44.00
73854   Florida   Spine   0628284460101019   10/25/2018   Bill     2/14/2019     99211             77.00
73855   Florida   Spine   0628284460101019   10/25/2018   Bill     2/14/2019     97110             77.00
73856   Florida   Spine   0628284460101019   10/25/2018   Bill     2/14/2019     97112             77.00
73857   Florida   Spine   0628284460101019   10/25/2018   Bill     2/14/2019     97140             72.00
73858   Florida   Spine   0628284460101019   10/25/2018   Bill     2/14/2019     97010             60.00
73859   Florida   Spine   0628284460101019   10/25/2018   Bill     2/14/2019     G0283             44.00
73860   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     99211             77.00
73861   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97530             90.00
73862   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97110             77.00
73863   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97140             72.00
73864   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97010             60.00
73865   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     G0283             44.00
73866   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     99213            193.00
73867   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97530             90.00
73868   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97140             72.00
73869   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97010             60.00
73870   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     G0283             44.00
73871   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     99211             77.00
73872   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97530             90.00
73873   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97110             77.00
73874   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97140             72.00
73875   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97010             60.00
73876   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     G0283             44.00
73877   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     99211             77.00
73878   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97530             90.00
73879   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97140             72.00
73880   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97035             44.00
73881   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97010             60.00
73882   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     G0283             44.00
73883   Florida   Spine   0603769290101014   11/7/2018    Bill     2/14/2019     99211             77.00
73884   Florida   Spine   0603769290101014   11/7/2018    Bill     2/14/2019     97110             77.00
73885   Florida   Spine   0603769290101014   11/7/2018    Bill     2/14/2019     97112             77.00
73886   Florida   Spine   0603769290101014   11/7/2018    Bill     2/14/2019     97140             72.00
73887   Florida   Spine   0603769290101014   11/7/2018    Bill     2/14/2019     97010             60.00
73888   Florida   Spine   0603769290101014   11/7/2018    Bill     2/14/2019     G0283             44.00
73889   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     99211             77.00
73890   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97530             90.00
73891   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97110             77.00
73892   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97140             72.00
73893   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     97010             60.00
73894   Florida   Spine   0307517620101124   1/11/2019    Bill     2/14/2019     G0283             44.00
73895   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     99211             77.00
73896   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1450 of
                                                  2767

73897   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97110               77.00
73898   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97140               72.00
73899   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97035               44.00
73900   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97010               60.00
73901   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     G0283               44.00
73902   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     99211               77.00
73903   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97530               90.00
73904   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97110               77.00
73905   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97112               77.00
73906   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97140               72.00
73907   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     97010               60.00
73908   Florida   Spine   0323375560101020   1/4/2019     Bill     2/14/2019     G0283               44.00
73909   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     99211               77.00
73910   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     97530               90.00
73911   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     97110               77.00
73912   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     97140               72.00
73913   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     97010               60.00
73914   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     G0283               44.00
73915   Florida   Spine   0543843850101020   10/18/2018   Bill     2/14/2019     98941               88.00
73916   Florida   Spine   0543843850101020   10/18/2018   Bill     2/14/2019     99213              193.00
73917   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     99211               77.00
73918   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97530               90.00
73919   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97110               77.00
73920   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97140               72.00
73921   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97010               60.00
73922   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     G0283               44.00
73923   Florida   Spine   0375595030101055   1/25/2019    Bill     2/14/2019     99203              500.00
73924   Florida   Spine   0267562590101058   12/13/2018   Bill     2/14/2019     62323            2,000.00
73925   Florida   Spine   0267562590101058   12/13/2018   Bill     2/14/2019     J2001              105.00
73926   Florida   Spine   0267562590101058   12/13/2018   Bill     2/14/2019     J1020               35.00
73927   Florida   Spine   0267562590101058   12/13/2018   Bill     2/14/2019     Q9965               25.00
73928   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     99212              105.00
73929   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97530               90.00
73930   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97110               77.00
73931   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97140               72.00
73932   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     G0283               44.00
73933   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97010               60.00
73934   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     99213              193.00
73935   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97530               90.00
73936   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97110               77.00
73937   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97112               77.00
73938   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97140               72.00
73939   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     G0283               44.00
73940   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97010               60.00
73941   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     99212              105.00
73942   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97530               90.00
73943   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97110               77.00
73944   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97140               72.00
73945   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     G0283               44.00
73946   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97010               60.00
73947   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     99211               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1451 of
                                                  2767

73948   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97530            90.00
73949   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97112            77.00
73950   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97140            72.00
73951   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     G0283            44.00
73952   Florida   Spine   0307654710101035   12/7/2018    Bill     2/14/2019     97010            60.00
73953   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     99211            77.00
73954   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97530            90.00
73955   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97110            77.00
73956   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97140            72.00
73957   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     G0283            44.00
73958   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97010            60.00
73959   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97039            44.00
73960   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     99211            77.00
73961   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     97530            90.00
73962   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     97112            77.00
73963   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     97140            72.00
73964   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     G0283            44.00
73965   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     97010            60.00
73966   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     99211            77.00
73967   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97530            90.00
73968   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97112            77.00
73969   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97140            72.00
73970   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     G0283            44.00
73971   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97010            60.00
73972   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97035            44.00
73973   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     99211            77.00
73974   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97530            90.00
73975   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97112            77.00
73976   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97140            72.00
73977   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     G0283            44.00
73978   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97010            60.00
73979   Florida   Spine   0297363850101118   1/22/2019    Bill     2/14/2019     97035            44.00
73980   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     99211            77.00
73981   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     97530            90.00
73982   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     97110            77.00
73983   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     97112            77.00
73984   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     97140            72.00
73985   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     G0283            44.00
73986   Florida   Spine   0505743680101016   12/4/2018    Bill     2/14/2019     97010            60.00
73987   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     99211            77.00
73988   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97530            90.00
73989   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97140            72.00
73990   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     G0283            44.00
73991   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97010            60.00
73992   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97035            44.00
73993   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97039            44.00
73994   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     99211            77.00
73995   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97530            90.00
73996   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97110            77.00
73997   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97140            72.00
73998   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1452 of
                                                  2767

73999   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97010            60.00
74000   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97012            55.00
74001   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     99211            77.00
74002   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97530            90.00
74003   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97112            77.00
74004   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97140            72.00
74005   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     G0283            44.00
74006   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97010            60.00
74007   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97035            44.00
74008   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     99211            77.00
74009   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97530            90.00
74010   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97140            72.00
74011   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     G0283            44.00
74012   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97010            60.00
74013   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97035            44.00
74014   Florida   Spine   0604859700101032   12/14/2018   Bill     2/14/2019     97012            55.00
74015   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     98940            72.00
74016   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     97530            90.00
74017   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     97010            60.00
74018   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     97012            55.00
74019   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     97039            44.00
74020   Florida   Spine   0434819760101013   11/26/2018   Bill     2/14/2019     98943            72.00
74021   Florida   Spine   0624572960101016   1/2/2019     Bill     2/14/2019     99211            77.00
74022   Florida   Spine   0624572960101016   1/2/2019     Bill     2/14/2019     97140            72.00
74023   Florida   Spine   0624572960101016   1/2/2019     Bill     2/14/2019     G0283            44.00
74024   Florida   Spine   0624572960101016   1/2/2019     Bill     2/14/2019     97010            60.00
74025   Florida   Spine   0624572960101016   1/2/2019     Bill     2/14/2019     97035            44.00
74026   Florida   Spine   0624572960101016   1/2/2019     Bill     2/14/2019     97012            55.00
74027   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     99211            77.00
74028   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     97530            90.00
74029   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     97112            77.00
74030   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     97140            72.00
74031   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     97010            60.00
74032   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     99211            77.00
74033   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     97530            90.00
74034   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     97112            77.00
74035   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     97140            72.00
74036   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     G0283            44.00
74037   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     97010            60.00
74038   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     97035            44.00
74039   Florida   Spine   0563224060101065   11/11/2018   Bill     2/14/2019     98940            72.00
74040   Florida   Spine   0563224060101065   11/11/2018   Bill     2/14/2019     97530            90.00
74041   Florida   Spine   0563224060101065   11/11/2018   Bill     2/14/2019     97140            72.00
74042   Florida   Spine   0563224060101065   11/11/2018   Bill     2/14/2019     G0283            44.00
74043   Florida   Spine   0563224060101065   11/11/2018   Bill     2/14/2019     97010            60.00
74044   Florida   Spine   0563224060101065   11/11/2018   Bill     2/14/2019     97035            44.00
74045   Florida   Spine   0563224060101065   11/11/2018   Bill     2/14/2019     97039            44.00
74046   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     99211            77.00
74047   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     97530            90.00
74048   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     97112            77.00
74049   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1453 of
                                                  2767

74050   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     G0283            44.00
74051   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     97010            60.00
74052   Florida   Spine   0392610050101015   11/27/2018   Bill     2/14/2019     97035            44.00
74053   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     99211            77.00
74054   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97530            90.00
74055   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97110            77.00
74056   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97140            72.00
74057   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     G0283            44.00
74058   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97010            60.00
74059   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97039            44.00
74060   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     99211            77.00
74061   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97530            90.00
74062   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97112            77.00
74063   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97140            72.00
74064   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     G0283            44.00
74065   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97010            60.00
74066   Florida   Spine   0460270070101037   1/14/2019    Bill     2/14/2019     97035            44.00
74067   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     99211            77.00
74068   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97110            77.00
74069   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97140            72.00
74070   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     G0283            44.00
74071   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97010            60.00
74072   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97035            44.00
74073   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97039            44.00
74074   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     99211            77.00
74075   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97530            90.00
74076   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97110            77.00
74077   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97140            72.00
74078   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     G0283            44.00
74079   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97010            60.00
74080   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97035            44.00
74081   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     99211            77.00
74082   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     97530            90.00
74083   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     97110            77.00
74084   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     97112            77.00
74085   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     97140            72.00
74086   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     G0283            44.00
74087   Florida   Spine   0613737330101011   12/18/2018   Bill     2/14/2019     97010            60.00
74088   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     99211            77.00
74089   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97530            90.00
74090   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97110            77.00
74091   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97140            72.00
74092   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     G0283            44.00
74093   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97010            60.00
74094   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97035            44.00
74095   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     99211            77.00
74096   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     97110            77.00
74097   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     97112            77.00
74098   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     97140            72.00
74099   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     G0283            44.00
74100   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1454 of
                                                  2767

74101   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     99211             77.00
74102   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97530             90.00
74103   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97110             77.00
74104   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97140             72.00
74105   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97010             60.00
74106   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     G0283             44.00
74107   Florida   Spine   0629799360101032   9/7/2018     Bill     2/14/2019     99211             77.00
74108   Florida   Spine   0629799360101032   9/7/2018     Bill     2/14/2019     97110             77.00
74109   Florida   Spine   0629799360101032   9/7/2018     Bill     2/14/2019     97112             77.00
74110   Florida   Spine   0629799360101032   9/7/2018     Bill     2/14/2019     97140             72.00
74111   Florida   Spine   0629799360101032   9/7/2018     Bill     2/14/2019     97010             60.00
74112   Florida   Spine   0629799360101032   9/7/2018     Bill     2/14/2019     G0283             44.00
74113   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     99213            193.00
74114   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97530             90.00
74115   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97110             77.00
74116   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97112             77.00
74117   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97140             72.00
74118   Florida   Spine   0358177500101021   9/1/2018     Bill     2/14/2019     97010             60.00
74119   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     99211             77.00
74120   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97530             90.00
74121   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97110             77.00
74122   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97112             77.00
74123   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97140             72.00
74124   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     97010             60.00
74125   Florida   Spine   0410085190101175   10/12/2018   Bill     2/14/2019     G0283             44.00
74126   Florida   Spine   0547354780101011   9/15/2018    Bill     2/14/2019     99213            193.00
74127   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     99211             77.00
74128   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97530             90.00
74129   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97110             77.00
74130   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97112             77.00
74131   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97140             72.00
74132   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     G0283             44.00
74133   Florida   Spine   0609760890101011   12/27/2018   Bill     2/14/2019     97010             60.00
74134   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     99211             77.00
74135   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     97530             90.00
74136   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     97110             77.00
74137   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     97112             77.00
74138   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     97140             72.00
74139   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     97010             60.00
74140   Florida   Spine   0554122210101046   9/29/2018    Bill     2/14/2019     G0283             44.00
74141   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     99211             77.00
74142   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     97530             90.00
74143   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     97112             77.00
74144   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     97140             72.00
74145   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     G0283             44.00
74146   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     97010             60.00
74147   Florida   Spine   0338475320101105   1/29/2019    Bill     2/14/2019     99211             77.00
74148   Florida   Spine   0338475320101105   1/29/2019    Bill     2/14/2019     97530             90.00
74149   Florida   Spine   0338475320101105   1/29/2019    Bill     2/14/2019     97140             72.00
74150   Florida   Spine   0338475320101105   1/29/2019    Bill     2/14/2019     G0283             44.00
74151   Florida   Spine   0338475320101105   1/29/2019    Bill     2/14/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1455 of
                                                  2767

74152   Florida   Spine   0338475320101105   1/29/2019   Bill      2/14/2019     97035             44.00
74153   Florida   Spine   0338475320101105   1/29/2019   Bill      2/14/2019     97039             44.00
74154   Florida   Spine   0469279310101047   8/30/2018   Bill      2/14/2019     99211             77.00
74155   Florida   Spine   0469279310101047   8/30/2018   Bill      2/14/2019     97530             90.00
74156   Florida   Spine   0469279310101047   8/30/2018   Bill      2/14/2019     97112             77.00
74157   Florida   Spine   0469279310101047   8/30/2018   Bill      2/14/2019     97140             72.00
74158   Florida   Spine   0469279310101047   8/30/2018   Bill      2/14/2019     G0283             44.00
74159   Florida   Spine   0469279310101047   8/30/2018   Bill      2/14/2019     97010             60.00
74160   Florida   Spine   0469279310101047   8/30/2018   Bill      2/14/2019     97035             44.00
74161   Florida   Spine   0639051120101029   1/22/2019   Bill      2/14/2019     99211             77.00
74162   Florida   Spine   0639051120101029   1/22/2019   Bill      2/14/2019     97530             90.00
74163   Florida   Spine   0639051120101029   1/22/2019   Bill      2/14/2019     97110             77.00
74164   Florida   Spine   0639051120101029   1/22/2019   Bill      2/14/2019     97140             72.00
74165   Florida   Spine   0639051120101029   1/22/2019   Bill      2/14/2019     G0283             44.00
74166   Florida   Spine   0639051120101029   1/22/2019   Bill      2/14/2019     97010             60.00
74167   Florida   Spine   0632721810101011   1/28/2019   Bill      2/14/2019     99211             77.00
74168   Florida   Spine   0632721810101011   1/28/2019   Bill      2/14/2019     97530             90.00
74169   Florida   Spine   0632721810101011   1/28/2019   Bill      2/14/2019     97112             77.00
74170   Florida   Spine   0632721810101011   1/28/2019   Bill      2/14/2019     97140             72.00
74171   Florida   Spine   0632721810101011   1/28/2019   Bill      2/14/2019     G0283             44.00
74172   Florida   Spine   0632721810101011   1/28/2019   Bill      2/14/2019     97010             60.00
74173   Florida   Spine   0632721810101011   1/28/2019   Bill      2/14/2019     97035             44.00
74174   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     99211             77.00
74175   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     97530             90.00
74176   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     97140             72.00
74177   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     G0283             44.00
74178   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     97010             60.00
74179   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     97035             44.00
74180   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     97039             44.00
74181   Florida   Spine   0359773980101058   8/4/2018    Bill      2/14/2019     99213            193.00
74182   Florida   Spine   0359773980101058   8/4/2018    Bill      2/14/2019     97140             72.00
74183   Florida   Spine   0359773980101058   8/4/2018    Bill      2/14/2019     G0283             44.00
74184   Florida   Spine   0359773980101058   8/4/2018    Bill      2/14/2019     97010             60.00
74185   Florida   Spine   0359773980101058   8/4/2018    Bill      2/14/2019     97035             44.00
74186   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     99212            105.00
74187   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     97530             90.00
74188   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     97112             77.00
74189   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     97140             72.00
74190   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     G0283             44.00
74191   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     97010             60.00
74192   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     99211             77.00
74193   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     97530             90.00
74194   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     97112             77.00
74195   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     97140             72.00
74196   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     G0283             44.00
74197   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     97010             60.00
74198   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     97035             44.00
74199   Florida   Spine   0630232500101016   2/4/2019    Bill      2/14/2019     99211             77.00
74200   Florida   Spine   0630232500101016   2/4/2019    Bill      2/14/2019     97140             72.00
74201   Florida   Spine   0630232500101016   2/4/2019    Bill      2/14/2019     G0283             44.00
74202   Florida   Spine   0630232500101016   2/4/2019    Bill      2/14/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1456 of
                                                  2767

74203   Florida   Spine   0630232500101016   2/4/2019     Bill     2/14/2019     97035            44.00
74204   Florida   Spine   0630232500101016   2/4/2019     Bill     2/14/2019     97039            44.00
74205   Florida   Spine   0172192390101134   1/31/2019    Bill     2/14/2019     99211            77.00
74206   Florida   Spine   0172192390101134   1/31/2019    Bill     2/14/2019     97530            90.00
74207   Florida   Spine   0172192390101134   1/31/2019    Bill     2/14/2019     97110            77.00
74208   Florida   Spine   0172192390101134   1/31/2019    Bill     2/14/2019     97140            72.00
74209   Florida   Spine   0172192390101134   1/31/2019    Bill     2/14/2019     G0283            44.00
74210   Florida   Spine   0172192390101134   1/31/2019    Bill     2/14/2019     97010            60.00
74211   Florida   Spine   0172192390101134   1/31/2019    Bill     2/14/2019     97012            55.00
74212   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     99211            77.00
74213   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97530            90.00
74214   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97110            77.00
74215   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97140            72.00
74216   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97035            44.00
74217   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97010            60.00
74218   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     G0283            44.00
74219   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     99211            77.00
74220   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97530            90.00
74221   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97110            77.00
74222   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97140            72.00
74223   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     97010            60.00
74224   Florida   Spine   0648710160101012   1/11/2019    Bill     2/14/2019     G0283            44.00
74225   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     99211            77.00
74226   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97140            72.00
74227   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97035            44.00
74228   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     97010            60.00
74229   Florida   Spine   0290288710101288   1/12/2019    Bill     2/14/2019     G0283            44.00
74230   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     99211            77.00
74231   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97530            90.00
74232   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97112            77.00
74233   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97140            72.00
74234   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     G0283            44.00
74235   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97010            60.00
74236   Florida   Spine   0475206760101104   1/19/2019    Bill     2/14/2019     97035            44.00
74237   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     98940            72.00
74238   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97110            77.00
74239   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97112            77.00
74240   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97140            72.00
74241   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97012            55.00
74242   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     97010            60.00
74243   Florida   Spine   0136645670101236   12/11/2018   Bill     2/14/2019     G0283            44.00
74244   Florida   Spine   0173816880101076   12/23/2018   Bill     2/14/2019     99211            77.00
74245   Florida   Spine   0173816880101076   12/23/2018   Bill     2/14/2019     97530            90.00
74246   Florida   Spine   0173816880101076   12/23/2018   Bill     2/14/2019     97112            77.00
74247   Florida   Spine   0173816880101076   12/23/2018   Bill     2/14/2019     97140            72.00
74248   Florida   Spine   0294647320101028   1/30/2019    Bill     2/14/2019     97530            90.00
74249   Florida   Spine   0294647320101028   1/30/2019    Bill     2/14/2019     97140            72.00
74250   Florida   Spine   0294647320101028   1/30/2019    Bill     2/14/2019     97035            44.00
74251   Florida   Spine   0294647320101028   1/30/2019    Bill     2/14/2019     97010            60.00
74252   Florida   Spine   0294647320101028   1/30/2019    Bill     2/14/2019     G0283            44.00
74253   Florida   Spine   0294647320101028   1/30/2019    Bill     2/14/2019     97039            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1457 of
                                                  2767

74254   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     99211            77.00
74255   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97530            90.00
74256   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97012            55.00
74257   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97140            72.00
74258   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97035            44.00
74259   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     97010            60.00
74260   Florida   Spine   0247881860101092   1/2/2019     Bill     2/14/2019     G0283            44.00
74261   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     99211            77.00
74262   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     97530            90.00
74263   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     97112            77.00
74264   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     97140            72.00
74265   Florida   Spine   0599782970101010   12/21/2018   Bill     2/14/2019     97010            60.00
74266   Florida   Spine   0632854840101014   11/11/2018   Bill     2/14/2019     99211            77.00
74267   Florida   Spine   0632854840101014   11/11/2018   Bill     2/14/2019     97530            90.00
74268   Florida   Spine   0632854840101014   11/11/2018   Bill     2/14/2019     97110            77.00
74269   Florida   Spine   0632854840101014   11/11/2018   Bill     2/14/2019     97140            72.00
74270   Florida   Spine   0632854840101014   11/11/2018   Bill     2/14/2019     97035            44.00
74271   Florida   Spine   0632854840101014   11/11/2018   Bill     2/14/2019     97010            60.00
74272   Florida   Spine   0632854840101014   11/11/2018   Bill     2/14/2019     G0283            44.00
74273   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     99211            77.00
74274   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     97110            77.00
74275   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     97112            77.00
74276   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     97140            72.00
74277   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     97010            60.00
74278   Florida   Spine   0239139620101062   11/15/2018   Bill     2/14/2019     G0283            44.00
74279   Florida   Spine   0554889790101022   8/22/2018    Bill     2/14/2019     99211            77.00
74280   Florida   Spine   0554889790101022   8/22/2018    Bill     2/14/2019     97530            90.00
74281   Florida   Spine   0554889790101022   8/22/2018    Bill     2/14/2019     97112            77.00
74282   Florida   Spine   0554889790101022   8/22/2018    Bill     2/14/2019     97140            72.00
74283   Florida   Spine   0554889790101022   8/22/2018    Bill     2/14/2019     G0283            44.00
74284   Florida   Spine   0554889790101022   8/22/2018    Bill     2/14/2019     97010            60.00
74285   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     99211            77.00
74286   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97530            90.00
74287   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97110            77.00
74288   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97140            72.00
74289   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97035            44.00
74290   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     97010            60.00
74291   Florida   Spine   0439308140101062   1/19/2019    Bill     2/14/2019     G0283            44.00
74292   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     99211            77.00
74293   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97530            90.00
74294   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97110            77.00
74295   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97140            72.00
74296   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97035            44.00
74297   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     97010            60.00
74298   Florida   Spine   0175568920101172   1/13/2019    Bill     2/14/2019     G0283            44.00
74299   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     99211            77.00
74300   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     97530            90.00
74301   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     97140            72.00
74302   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     97010            60.00
74303   Florida   Spine   0147142600101152   11/26/2018   Bill     2/14/2019     G0283            44.00
74304   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1458 of
                                                  2767

74305   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     97530            90.00
74306   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     97110            77.00
74307   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     97112            77.00
74308   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     97140            72.00
74309   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     97010            60.00
74310   Florida   Spine   0423186890101021   1/5/2019     Bill     2/14/2019     G0283            44.00
74311   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     99211            77.00
74312   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97530            90.00
74313   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97110            77.00
74314   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97140            72.00
74315   Florida   Spine   0638357700101011   10/31/2018   Bill     2/14/2019     97010            60.00
74316   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     98940            72.00
74317   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     97530            90.00
74318   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     97140            72.00
74319   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     97012            55.00
74320   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     97035            44.00
74321   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     97010            60.00
74322   Florida   Spine   0430086360101165   12/2/2018    Bill     2/14/2019     G0283            44.00
74323   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     98940            72.00
74324   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     97530            90.00
74325   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     97012            55.00
74326   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     97140            72.00
74327   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     97035            44.00
74328   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     97010            60.00
74329   Florida   Spine   0145024690101411   1/10/2019    Bill     2/14/2019     G0283            44.00
74330   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     99211            77.00
74331   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97530            90.00
74332   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97110            77.00
74333   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97112            77.00
74334   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97140            72.00
74335   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     97010            60.00
74336   Florida   Spine   0394319240101053   8/2/2018     Bill     2/14/2019     G0283            44.00
74337   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     99211            77.00
74338   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97530            90.00
74339   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97110            77.00
74340   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97140            72.00
74341   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     G0283            44.00
74342   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97010            60.00
74343   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     99211            77.00
74344   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97530            90.00
74345   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97110            77.00
74346   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97140            72.00
74347   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     G0283            44.00
74348   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97010            60.00
74349   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     99211            77.00
74350   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97530            90.00
74351   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97110            77.00
74352   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97140            72.00
74353   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     G0283            44.00
74354   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97010            60.00
74355   Florida   Spine   0607669640101027   12/19/2018   Bill     2/14/2019     97039            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1459 of
                                                  2767

74356   Florida   Spine   0632317120101013   8/20/2018    Bill     2/14/2019     99211             77.00
74357   Florida   Spine   0632317120101013   8/20/2018    Bill     2/14/2019     97530             90.00
74358   Florida   Spine   0632317120101013   8/20/2018    Bill     2/14/2019     97110             77.00
74359   Florida   Spine   0632317120101013   8/20/2018    Bill     2/14/2019     97140             72.00
74360   Florida   Spine   0632317120101013   8/20/2018    Bill     2/14/2019     97012             55.00
74361   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     99211             77.00
74362   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97530             90.00
74363   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97110             77.00
74364   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97140             72.00
74365   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     G0283             44.00
74366   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97010             60.00
74367   Florida   Spine   0126692900101141   2/3/2019     Bill     2/14/2019     97035             44.00
74368   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     99211             77.00
74369   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97530             90.00
74370   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97110             77.00
74371   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97140             72.00
74372   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     G0283             44.00
74373   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97010             60.00
74374   Florida   Spine   0421371370101111   12/24/2018   Bill     2/14/2019     97012             55.00
74375   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     99212            105.00
74376   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97530             90.00
74377   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97110             77.00
74378   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97140             72.00
74379   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     G0283             44.00
74380   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97010             60.00
74381   Florida   Spine   0313197560101129   12/28/2018   Bill     2/14/2019     97039             44.00
74382   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     99211             77.00
74383   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97530             90.00
74384   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97140             72.00
74385   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     G0283             44.00
74386   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97010             60.00
74387   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97035             44.00
74388   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97012             55.00
74389   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     99211             77.00
74390   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97530             90.00
74391   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97110             77.00
74392   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97140             72.00
74393   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     G0283             44.00
74394   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97010             60.00
74395   Florida   Spine   0105083030101091   1/7/2019     Bill     2/14/2019     97035             44.00
74396   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     99211             77.00
74397   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     97110             77.00
74398   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     97112             77.00
74399   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     97140             72.00
74400   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     G0283             44.00
74401   Florida   Spine   0413609930101059   12/14/2018   Bill     2/14/2019     97010             60.00
74402   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     99211             77.00
74403   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     97530             90.00
74404   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     97110             77.00
74405   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     97112             77.00
74406   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1460 of
                                                  2767

74407   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     G0283            44.00
74408   Florida   Spine   0611275300101010   12/22/2018   Bill     2/14/2019     97010            60.00
74409   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     99211            77.00
74410   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97110            77.00
74411   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97112            77.00
74412   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97140            72.00
74413   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     G0283            44.00
74414   Florida   Spine   0339570710101258   10/12/2018   Bill     2/14/2019     97010            60.00
74415   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     99211            77.00
74416   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97110            77.00
74417   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97530            90.00
74418   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97140            72.00
74419   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     G0283            44.00
74420   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97010            60.00
74421   Florida   Spine   0220025950101080   11/5/2018    Bill     2/14/2019     97039            44.00
74422   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     99211            77.00
74423   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97530            90.00
74424   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97110            77.00
74425   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97140            72.00
74426   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     G0283            44.00
74427   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97010            60.00
74428   Florida   Spine   0359766610101043   1/8/2019     Bill     2/14/2019     97039            44.00
74429   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     99211            77.00
74430   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97530            90.00
74431   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97112            77.00
74432   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97140            72.00
74433   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     G0283            44.00
74434   Florida   Spine   0113947440101125   12/28/2018   Bill     2/14/2019     97010            60.00
74435   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     99211            77.00
74436   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97530            90.00
74437   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97112            77.00
74438   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97140            72.00
74439   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     G0283            44.00
74440   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97010            60.00
74441   Florida   Spine   0580274610101023   1/8/2019     Bill     2/14/2019     97035            44.00
74442   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     99211            77.00
74443   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97530            90.00
74444   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97112            77.00
74445   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97140            72.00
74446   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     G0283            44.00
74447   Florida   Spine   0307644870101032   12/7/2018    Bill     2/14/2019     97010            60.00
74448   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     99211            77.00
74449   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     97530            90.00
74450   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     97112            77.00
74451   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     97140            72.00
74452   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     G0283            44.00
74453   Florida   Spine   0484837780101044   11/29/2018   Bill     2/14/2019     97010            60.00
74454   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     99211            77.00
74455   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     97530            90.00
74456   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     97112            77.00
74457   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1461 of
                                                  2767

74458   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     G0283             44.00
74459   Florida   Spine   0113846780101192   11/14/2018   Bill     2/14/2019     97010             60.00
74460   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     99211             77.00
74461   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97530             90.00
74462   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97112             77.00
74463   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97140             72.00
74464   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     G0283             44.00
74465   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97010             60.00
74466   Florida   Spine   0481000790101016   1/23/2019    Bill     2/14/2019     97035             44.00
74467   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     99211             77.00
74468   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     97530             90.00
74469   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     97112             77.00
74470   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     97140             72.00
74471   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     G0283             44.00
74472   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     97010             60.00
74473   Florida   Spine   0605171800101014   1/15/2019    Bill     2/14/2019     97035             44.00
74474   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     99211             77.00
74475   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     97530             90.00
74476   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     97112             77.00
74477   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     97140             72.00
74478   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     97035             44.00
74479   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     97010             60.00
74480   Florida   Spine   0634246910101032   12/18/2018   Bill     2/14/2019     G0283             44.00
74481   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     99211             77.00
74482   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97530             90.00
74483   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97110             77.00
74484   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97112             77.00
74485   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97140             72.00
74486   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     97010             60.00
74487   Florida   Spine   0584479550101018   1/2/2019     Bill     2/14/2019     G0283             44.00
74488   Florida   Spine   0615960690101011   12/3/2018    Bill     2/14/2019     97530             90.00
74489   Florida   Spine   0615960690101011   12/3/2018    Bill     2/14/2019     97110             77.00
74490   Florida   Spine   0615960690101011   12/3/2018    Bill     2/14/2019     97140             72.00
74491   Florida   Spine   0615960690101011   12/3/2018    Bill     2/14/2019     97010             60.00
74492   Florida   Spine   0615960690101011   12/3/2018    Bill     2/14/2019     G0283             44.00
74493   Florida   Spine   0470287970101071   10/29/2018   Bill     2/14/2019     99213            193.00
74494   Florida   Spine   0470287970101071   10/29/2018   Bill     2/14/2019     97112             77.00
74495   Florida   Spine   0470287970101071   10/29/2018   Bill     2/14/2019     97140             72.00
74496   Florida   Spine   0470287970101071   10/29/2018   Bill     2/14/2019     G0283             44.00
74497   Florida   Spine   0470287970101071   10/29/2018   Bill     2/14/2019     97010             60.00
74498   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     99211             77.00
74499   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97530             90.00
74500   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97110             77.00
74501   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97140             72.00
74502   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     97010             60.00
74503   Florida   Spine   0621160610101025   10/16/2018   Bill     2/14/2019     G0283             44.00
74504   Florida   Spine   0562618460101032   2/3/2019     Bill     2/14/2019     99211             77.00
74505   Florida   Spine   0562618460101032   2/3/2019     Bill     2/14/2019     97530             90.00
74506   Florida   Spine   0562618460101032   2/3/2019     Bill     2/14/2019     97112             77.00
74507   Florida   Spine   0562618460101032   2/3/2019     Bill     2/14/2019     97140             72.00
74508   Florida   Spine   0562618460101032   2/3/2019     Bill     2/14/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1462 of
                                                  2767

74509   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     97010            60.00
74510   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     97035            44.00
74511   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     99211            77.00
74512   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     97530            90.00
74513   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     97140            72.00
74514   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     G0283            44.00
74515   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     97010            60.00
74516   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     97035            44.00
74517   Florida   Spine   0603830750101090   1/31/2019   Bill      2/14/2019     97039            44.00
74518   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     99211            77.00
74519   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     97530            90.00
74520   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     97112            77.00
74521   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     97140            72.00
74522   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     G0283            44.00
74523   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     97010            60.00
74524   Florida   Spine   0509922210101060   1/13/2019   Bill      2/14/2019     97035            44.00
74525   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     99211            77.00
74526   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     97530            90.00
74527   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     97112            77.00
74528   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     97140            72.00
74529   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     G0283            44.00
74530   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     97010            60.00
74531   Florida   Spine   0562618460101032   2/3/2019    Bill      2/14/2019     97035            44.00
74532   Florida   Spine   0630232500101016   2/4/2019    Bill      2/14/2019     99211            77.00
74533   Florida   Spine   0630232500101016   2/4/2019    Bill      2/14/2019     97140            72.00
74534   Florida   Spine   0630232500101016   2/4/2019    Bill      2/14/2019     G0283            44.00
74535   Florida   Spine   0630232500101016   2/4/2019    Bill      2/14/2019     97010            60.00
74536   Florida   Spine   0630232500101016   2/4/2019    Bill      2/14/2019     97035            44.00
74537   Florida   Spine   0630232500101016   2/4/2019    Bill      2/14/2019     97039            44.00
74538   Florida   Spine   0172192390101134   1/31/2019   Bill      2/14/2019     99211            77.00
74539   Florida   Spine   0172192390101134   1/31/2019   Bill      2/14/2019     97530            90.00
74540   Florida   Spine   0172192390101134   1/31/2019   Bill      2/14/2019     97110            77.00
74541   Florida   Spine   0172192390101134   1/31/2019   Bill      2/14/2019     97140            72.00
74542   Florida   Spine   0172192390101134   1/31/2019   Bill      2/14/2019     G0283            44.00
74543   Florida   Spine   0172192390101134   1/31/2019   Bill      2/14/2019     97010            60.00
74544   Florida   Spine   0172192390101134   1/31/2019   Bill      2/14/2019     97039            44.00
74545   Florida   Spine   0432568120101120   1/22/2019   Bill      2/14/2019     99211            77.00
74546   Florida   Spine   0432568120101120   1/22/2019   Bill      2/14/2019     97530            90.00
74547   Florida   Spine   0432568120101120   1/22/2019   Bill      2/14/2019     97110            77.00
74548   Florida   Spine   0432568120101120   1/22/2019   Bill      2/14/2019     97140            72.00
74549   Florida   Spine   0432568120101120   1/22/2019   Bill      2/14/2019     97035            44.00
74550   Florida   Spine   0432568120101120   1/22/2019   Bill      2/14/2019     97010            60.00
74551   Florida   Spine   0432568120101120   1/22/2019   Bill      2/14/2019     G0283            44.00
74552   Florida   Spine   0586247710101030   10/2/2018   Bill      2/14/2019     99211            77.00
74553   Florida   Spine   0586247710101030   10/2/2018   Bill      2/14/2019     97530            90.00
74554   Florida   Spine   0586247710101030   10/2/2018   Bill      2/14/2019     97140            72.00
74555   Florida   Spine   0586247710101030   10/2/2018   Bill      2/14/2019     97035            44.00
74556   Florida   Spine   0586247710101030   10/2/2018   Bill      2/14/2019     97010            60.00
74557   Florida   Spine   0586247710101030   10/2/2018   Bill      2/14/2019     G0283            44.00
74558   Florida   Spine   0586247710101030   10/2/2018   Bill      2/14/2019     97039            44.00
74559   Florida   Spine   0030487090101182   1/16/2019   Bill      2/14/2019     99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1463 of
                                                  2767

74560   Florida   Spine   0030487090101182   1/16/2019    Bill     2/14/2019     97140            72.00
74561   Florida   Spine   0030487090101182   1/16/2019    Bill     2/14/2019     G0283            44.00
74562   Florida   Spine   0030487090101182   1/16/2019    Bill     2/14/2019     97010            60.00
74563   Florida   Spine   0030487090101182   1/16/2019    Bill     2/14/2019     97035            44.00
74564   Florida   Spine   0030487090101182   1/16/2019    Bill     2/14/2019     97039            44.00
74565   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     99211            77.00
74566   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97530            90.00
74567   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97110            77.00
74568   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97140            72.00
74569   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     G0283            44.00
74570   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97010            60.00
74571   Florida   Spine   0639051120101029   1/22/2019    Bill     2/14/2019     97039            44.00
74572   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     99211            77.00
74573   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     97110            77.00
74574   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     97112            77.00
74575   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     97140            72.00
74576   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     97010            60.00
74577   Florida   Spine   0455532020101079   11/28/2018   Bill     2/14/2019     G0283            44.00
74578   Florida   Spine   0526379830101047   2/1/2019     Bill     2/14/2019     99211            77.00
74579   Florida   Spine   0526379830101047   2/1/2019     Bill     2/14/2019     97140            72.00
74580   Florida   Spine   0526379830101047   2/1/2019     Bill     2/14/2019     G0283            44.00
74581   Florida   Spine   0526379830101047   2/1/2019     Bill     2/14/2019     97010            60.00
74582   Florida   Spine   0526379830101047   2/1/2019     Bill     2/14/2019     97035            44.00
74583   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     98940            72.00
74584   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     97530            90.00
74585   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     97112            77.00
74586   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     97140            72.00
74587   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     G0283            44.00
74588   Florida   Spine   0177960010101147   12/14/2018   Bill     2/14/2019     97010            60.00
74589   Florida   Spine   0541932450101035   9/25/2018    Bill     2/14/2019     99211            77.00
74590   Florida   Spine   0541932450101035   9/25/2018    Bill     2/14/2019     97530            90.00
74591   Florida   Spine   0541932450101035   9/25/2018    Bill     2/14/2019     97112            77.00
74592   Florida   Spine   0541932450101035   9/25/2018    Bill     2/14/2019     97140            72.00
74593   Florida   Spine   0541932450101035   9/25/2018    Bill     2/14/2019     97010            60.00
74594   Florida   Spine   0541932450101035   9/25/2018    Bill     2/14/2019     G0283            44.00
74595   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     99211            77.00
74596   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     97530            90.00
74597   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     97110            77.00
74598   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     97112            77.00
74599   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     97140            72.00
74600   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     G0283            44.00
74601   Florida   Spine   0131792740101039   12/28/2018   Bill     2/14/2019     97010            60.00
74602   Florida   Spine   0632317120101013   8/20/2018    Bill     2/14/2019     99211            77.00
74603   Florida   Spine   0632317120101013   8/20/2018    Bill     2/14/2019     97530            90.00
74604   Florida   Spine   0632317120101013   8/20/2018    Bill     2/14/2019     97110            77.00
74605   Florida   Spine   0632317120101013   8/20/2018    Bill     2/14/2019     97140            72.00
74606   Florida   Spine   0632317120101013   8/20/2018    Bill     2/14/2019     97012            55.00
74607   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     99211            77.00
74608   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97530            90.00
74609   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97112            77.00
74610   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1464 of
                                                  2767

74611   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97035               44.00
74612   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97010               60.00
74613   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     99211               77.00
74614   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97530               90.00
74615   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97112               77.00
74616   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97140               72.00
74617   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97010               60.00
74618   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     G0283               44.00
74619   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     G0283               44.00
74620   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     99211               77.00
74621   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97530               90.00
74622   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97112               77.00
74623   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97140               72.00
74624   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97010               60.00
74625   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     G0283               44.00
74626   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     99211               77.00
74627   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97530               90.00
74628   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97112               77.00
74629   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97140               72.00
74630   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     97010               60.00
74631   Florida   Spine   0582439350101016   9/26/2018    Bill     2/22/2019     G0283               44.00
74632   Florida   Spine   0443310550101156   9/19/2018    Bill     2/22/2019     99203              500.00
74633   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     99203              500.00
74634   Florida   Spine   0189129250101052   9/4/2018     Bill     2/22/2019     99203              500.00
74635   Florida   Spine   0189129250101052   9/4/2018     Bill     2/22/2019     64493            1,800.00
74636   Florida   Spine   0189129250101052   9/4/2018     Bill     2/22/2019     64494              900.00
74637   Florida   Spine   0189129250101052   9/4/2018     Bill     2/22/2019     J2001               35.00
74638   Florida   Spine   0189129250101052   9/4/2018     Bill     2/22/2019     J3301               35.00
74639   Florida   Spine   0189129250101052   9/4/2018     Bill     2/22/2019     J3490               25.00
74640   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     99203              500.00
74641   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     99214              400.00
74642   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     72148            1,950.00
74643   Florida   Spine   0457268230101025   7/15/2018    Bill     2/22/2019     99213              350.00
74644   Florida   Spine   0617999900101039   11/15/2018   Bill     2/22/2019     99203              500.00
74645   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     72141            1,950.00
74646   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     73721            1,750.00
74647   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     72148            1,950.00
74648   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     99203              275.00
74649   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97140               72.00
74650   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     G0283               44.00
74651   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97010               60.00
74652   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97035               44.00
74653   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     A4556               22.00
74654   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     99203              275.00
74655   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     G0283               44.00
74656   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97010               60.00
74657   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     A4556               22.00
74658   Florida   Spine   0541932450101035   9/25/2018    Bill     2/22/2019     72148            1,950.00
74659   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     72141            1,950.00
74660   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     72148            1,950.00
74661   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     99203              275.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1465 of
                                                  2767

74662   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97140             72.00
74663   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     G0283             44.00
74664   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97010             60.00
74665   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     A4556             22.00
74666   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     99203            275.00
74667   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     G0283             44.00
74668   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97010             60.00
74669   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     A4556             22.00
74670   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     99203            275.00
74671   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     G0283             44.00
74672   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     97010             60.00
74673   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     A4556             22.00
74674   Florida   Spine   0416408500101012   10/2/2018    Bill     2/22/2019     99203            500.00
74675   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     99213            350.00
74676   Florida   Spine   0358468060101034   10/23/2018   Bill     2/22/2019     99204            700.00
74677   Florida   Spine   0607444640101025   8/27/2018    Bill     2/22/2019     99203            500.00
74678   Florida   Spine   0576639500101034   8/22/2018    Bill     2/22/2019     99203            500.00
74679   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     99213            350.00
74680   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     99203            275.00
74681   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     G0283             44.00
74682   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97010             60.00
74683   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97035             44.00
74684   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     A4556             22.00
74685   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     99203            275.00
74686   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     G0283             44.00
74687   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97010             60.00
74688   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     A4556             22.00
74689   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     99203            275.00
74690   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     G0283             44.00
74691   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97010             60.00
74692   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     A4556             22.00
74693   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     99211             77.00
74694   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     97530             90.00
74695   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     97112             77.00
74696   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     G0283             44.00
74697   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     97010             60.00
74698   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     97140             72.00
74699   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     97035             44.00
74700   Florida   Spine   0605171800101014   1/15/2019    Bill     2/22/2019     99203            500.00
74701   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     99203            500.00
74702   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     99211             77.00
74703   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     97530             90.00
74704   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     97012             55.00
74705   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     97140             72.00
74706   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     97010             60.00
74707   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     G0283             44.00
74708   Florida   Spine   0357542000101055   1/28/2019    Bill     2/22/2019     99203            275.00
74709   Florida   Spine   0357542000101055   1/28/2019    Bill     2/22/2019     97140             72.00
74710   Florida   Spine   0357542000101055   1/28/2019    Bill     2/22/2019     G0283             44.00
74711   Florida   Spine   0357542000101055   1/28/2019    Bill     2/22/2019     97010             60.00
74712   Florida   Spine   0357542000101055   1/28/2019    Bill     2/22/2019     97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1466 of
                                                  2767

74713   Florida   Spine   0357542000101055   1/28/2019    Bill     2/22/2019     A4556             22.00
74714   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     99203            500.00
74715   Florida   Spine   0422167280101038   2/2/2019     Bill     2/22/2019     99203            500.00
74716   Florida   Spine   0628284460101019   10/25/2018   Bill     2/22/2019     99213            350.00
74717   Florida   Spine   0429584650101021   1/4/2017     Bill     2/22/2019     99203            500.00
74718   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     99203            500.00
74719   Florida   Spine   0565056670101020   8/6/2018     Bill     2/22/2019     99203            500.00
74720   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     99211             77.00
74721   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     97530             90.00
74722   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     97110             77.00
74723   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     97140             72.00
74724   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     G0283             44.00
74725   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     97010             60.00
74726   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     97035             44.00
74727   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     99211             77.00
74728   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     97530             90.00
74729   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     97112             77.00
74730   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     97140             72.00
74731   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     G0283             44.00
74732   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     97010             60.00
74733   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     99211             77.00
74734   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97530             90.00
74735   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97110             77.00
74736   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97140             72.00
74737   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     G0283             44.00
74738   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97010             60.00
74739   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97039             44.00
74740   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     99211             77.00
74741   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     97530             90.00
74742   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     97110             77.00
74743   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     97112             77.00
74744   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     97140             72.00
74745   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     G0283             44.00
74746   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     97010             60.00
74747   Florida   Spine   0571200330101028   1/18/2019    Bill     2/22/2019     99211             77.00
74748   Florida   Spine   0297363850101118   1/22/2019    Bill     2/22/2019     99211             77.00
74749   Florida   Spine   0297363850101118   1/22/2019    Bill     2/22/2019     G0283             44.00
74750   Florida   Spine   0297363850101118   1/22/2019    Bill     2/22/2019     97010             60.00
74751   Florida   Spine   0297363850101118   1/22/2019    Bill     2/22/2019     97035             44.00
74752   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     99212            105.00
74753   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97530             90.00
74754   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97110             77.00
74755   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97112             77.00
74756   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97140             72.00
74757   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     G0283             44.00
74758   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97010             60.00
74759   Florida   Spine   0604859700101032   12/14/2018   Bill     2/22/2019     99212            105.00
74760   Florida   Spine   0604859700101032   12/14/2018   Bill     2/22/2019     97112             77.00
74761   Florida   Spine   0604859700101032   12/14/2018   Bill     2/22/2019     97112             77.00
74762   Florida   Spine   0604859700101032   12/14/2018   Bill     2/22/2019     97140             72.00
74763   Florida   Spine   0604859700101032   12/14/2018   Bill     2/22/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1467 of
                                                  2767

74764   Florida   Spine   0604859700101032   12/14/2018   Bill     2/22/2019     97010             60.00
74765   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     99211             77.00
74766   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     97110             77.00
74767   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     97112             77.00
74768   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     97140             72.00
74769   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     G0283             44.00
74770   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     97010             60.00
74771   Florida   Spine   0638101160101016   9/10/2018    Bill     2/22/2019     98941             88.00
74772   Florida   Spine   0638101160101016   9/10/2018    Bill     2/22/2019     97530             90.00
74773   Florida   Spine   0638101160101016   9/10/2018    Bill     2/22/2019     97140             72.00
74774   Florida   Spine   0638101160101016   9/10/2018    Bill     2/22/2019     G0283             44.00
74775   Florida   Spine   0638101160101016   9/10/2018    Bill     2/22/2019     97010             60.00
74776   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     99211             77.00
74777   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97530             90.00
74778   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97110             77.00
74779   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97140             72.00
74780   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97035             44.00
74781   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97010             60.00
74782   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     G0283             44.00
74783   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     99211             77.00
74784   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     97530             90.00
74785   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     97110             77.00
74786   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     97140             72.00
74787   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     97010             60.00
74788   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     G0283             44.00
74789   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     99211             77.00
74790   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97530             90.00
74791   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97110             77.00
74792   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97112             77.00
74793   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97140             72.00
74794   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97010             60.00
74795   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     G0283             44.00
74796   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     99211             77.00
74797   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97530             90.00
74798   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97110             77.00
74799   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97112             77.00
74800   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97140             72.00
74801   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     G0283             44.00
74802   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97010             60.00
74803   Florida   Spine   0638357700101011   10/31/2018   Bill     2/22/2019     99212            105.00
74804   Florida   Spine   0638357700101011   10/31/2018   Bill     2/22/2019     97530             90.00
74805   Florida   Spine   0638357700101011   10/31/2018   Bill     2/22/2019     97110             77.00
74806   Florida   Spine   0638357700101011   10/31/2018   Bill     2/22/2019     97140             72.00
74807   Florida   Spine   0638357700101011   10/31/2018   Bill     2/22/2019     97010             60.00
74808   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     99211             77.00
74809   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97530             90.00
74810   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97110             77.00
74811   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97140             72.00
74812   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     G0283             44.00
74813   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97010             60.00
74814   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97039             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1468 of
                                                  2767

74815   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     99211             77.00
74816   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97530             90.00
74817   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97110             77.00
74818   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97140             72.00
74819   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     G0283             44.00
74820   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97010             60.00
74821   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97012             55.00
74822   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     99211             77.00
74823   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97110             77.00
74824   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97112             77.00
74825   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97140             72.00
74826   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97010             60.00
74827   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     G0283             44.00
74828   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     98940             72.00
74829   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97530             90.00
74830   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97112             77.00
74831   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97140             72.00
74832   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     G0283             44.00
74833   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97010             60.00
74834   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97012             55.00
74835   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     99212            105.00
74836   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     97530             90.00
74837   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     97110             77.00
74838   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     97140             72.00
74839   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     97035             44.00
74840   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     97010             60.00
74841   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     G0283             44.00
74842   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     99211             77.00
74843   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     97110             77.00
74844   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     97112             77.00
74845   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     97140             72.00
74846   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     97010             60.00
74847   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     G0283             44.00
74848   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     99211             77.00
74849   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     97110             77.00
74850   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     97140             72.00
74851   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     97035             44.00
74852   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     97010             60.00
74853   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     G0283             44.00
74854   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     98940             72.00
74855   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97110             77.00
74856   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97112             77.00
74857   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97140             72.00
74858   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97012             55.00
74859   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97010             60.00
74860   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     G0283             44.00
74861   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     99211             77.00
74862   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97530             90.00
74863   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97110             77.00
74864   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97140             72.00
74865   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1469 of
                                                  2767

74866   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97010             60.00
74867   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     G0283             44.00
74868   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     99211             77.00
74869   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97530             90.00
74870   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97140             72.00
74871   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97012             55.00
74872   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97010             60.00
74873   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     G0283             44.00
74874   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97035             44.00
74875   Florida   Spine   0584479550101018   1/2/2019     Bill     2/22/2019     99211             77.00
74876   Florida   Spine   0584479550101018   1/2/2019     Bill     2/22/2019     97530             90.00
74877   Florida   Spine   0584479550101018   1/2/2019     Bill     2/22/2019     97110             77.00
74878   Florida   Spine   0584479550101018   1/2/2019     Bill     2/22/2019     97112             77.00
74879   Florida   Spine   0584479550101018   1/2/2019     Bill     2/22/2019     97140             72.00
74880   Florida   Spine   0584479550101018   1/2/2019     Bill     2/22/2019     97010             60.00
74881   Florida   Spine   0584479550101018   1/2/2019     Bill     2/22/2019     G0283             44.00
74882   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     99211             77.00
74883   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97110             77.00
74884   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97112             77.00
74885   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97140             72.00
74886   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97012             55.00
74887   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97010             60.00
74888   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     G0283             44.00
74889   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     99211             77.00
74890   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97530             90.00
74891   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97110             77.00
74892   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97140             72.00
74893   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     G0283             44.00
74894   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97010             60.00
74895   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97039             44.00
74896   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     99211             77.00
74897   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     97530             90.00
74898   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     97110             77.00
74899   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     97140             72.00
74900   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     97010             60.00
74901   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     G0283             44.00
74902   Florida   Spine   0632317120101013   8/20/2018    Bill     2/22/2019     99213            193.00
74903   Florida   Spine   0632317120101013   8/20/2018    Bill     2/22/2019     97530             90.00
74904   Florida   Spine   0632317120101013   8/20/2018    Bill     2/22/2019     97110             77.00
74905   Florida   Spine   0632317120101013   8/20/2018    Bill     2/22/2019     97140             72.00
74906   Florida   Spine   0632317120101013   8/20/2018    Bill     2/22/2019     97039             44.00
74907   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     99212            105.00
74908   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97110             77.00
74909   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97112             77.00
74910   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97140             72.00
74911   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97010             60.00
74912   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     G0283             44.00
74913   Florida   Spine   0239139620101062   11/15/2018   Bill     2/22/2019     99211             77.00
74914   Florida   Spine   0239139620101062   11/15/2018   Bill     2/22/2019     97110             77.00
74915   Florida   Spine   0239139620101062   11/15/2018   Bill     2/22/2019     97112             77.00
74916   Florida   Spine   0239139620101062   11/15/2018   Bill     2/22/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1470 of
                                                  2767

74917   Florida   Spine   0239139620101062   11/15/2018   Bill     2/22/2019     97010            60.00
74918   Florida   Spine   0239139620101062   11/15/2018   Bill     2/22/2019     G0283            44.00
74919   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     99211            77.00
74920   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     97530            90.00
74921   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     97110            77.00
74922   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     97112            77.00
74923   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     97140            72.00
74924   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     97010            60.00
74925   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     G0283            44.00
74926   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     99211            77.00
74927   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97110            77.00
74928   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97112            77.00
74929   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97140            72.00
74930   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     G0283            44.00
74931   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97010            60.00
74932   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     99211            77.00
74933   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97530            90.00
74934   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97110            77.00
74935   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97140            72.00
74936   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97010            60.00
74937   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     G0283            44.00
74938   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     99211            77.00
74939   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97530            90.00
74940   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97110            77.00
74941   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97140            72.00
74942   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     G0283            44.00
74943   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97010            60.00
74944   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97012            55.00
74945   Florida   Spine   0307644870101032   12/7/2018    Bill     2/22/2019     99211            77.00
74946   Florida   Spine   0307644870101032   12/7/2018    Bill     2/22/2019     97530            90.00
74947   Florida   Spine   0307644870101032   12/7/2018    Bill     2/22/2019     97112            77.00
74948   Florida   Spine   0307644870101032   12/7/2018    Bill     2/22/2019     97140            72.00
74949   Florida   Spine   0307644870101032   12/7/2018    Bill     2/22/2019     G0283            44.00
74950   Florida   Spine   0307644870101032   12/7/2018    Bill     2/22/2019     97010            60.00
74951   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     99211            77.00
74952   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97530            90.00
74953   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97110            77.00
74954   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97112            77.00
74955   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97140            72.00
74956   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     G0283            44.00
74957   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97010            60.00
74958   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     99211            77.00
74959   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97530            90.00
74960   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97110            77.00
74961   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97112            77.00
74962   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97140            72.00
74963   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     G0283            44.00
74964   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97010            60.00
74965   Florida   Spine   0582911480101017   1/4/2019     Bill     2/22/2019     99211            77.00
74966   Florida   Spine   0582911480101017   1/4/2019     Bill     2/22/2019     97530            90.00
74967   Florida   Spine   0582911480101017   1/4/2019     Bill     2/22/2019     97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1471 of
                                                  2767

74968   Florida   Spine   0582911480101017   1/4/2019     Bill     2/22/2019     97140             72.00
74969   Florida   Spine   0582911480101017   1/4/2019     Bill     2/22/2019     G0283             44.00
74970   Florida   Spine   0582911480101017   1/4/2019     Bill     2/22/2019     97010             60.00
74971   Florida   Spine   0582911480101017   1/4/2019     Bill     2/22/2019     97035             44.00
74972   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     99211             77.00
74973   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97530             90.00
74974   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97110             77.00
74975   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97140             72.00
74976   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     G0283             44.00
74977   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97010             60.00
74978   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97039             44.00
74979   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     99211             77.00
74980   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97530             90.00
74981   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97112             77.00
74982   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97140             72.00
74983   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     G0283             44.00
74984   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97010             60.00
74985   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     99211             77.00
74986   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97530             90.00
74987   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97112             77.00
74988   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97140             72.00
74989   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     G0283             44.00
74990   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97010             60.00
74991   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     99211             77.00
74992   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97530             90.00
74993   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97110             77.00
74994   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97112             77.00
74995   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97140             72.00
74996   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97010             60.00
74997   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     G0283             44.00
74998   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     99211             77.00
74999   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     97530             90.00
75000   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     97140             72.00
75001   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     97010             60.00
75002   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     G0283             44.00
75003   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     99203            275.00
75004   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97012             55.00
75005   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97140             72.00
75006   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97010             60.00
75007   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     G0283             44.00
75008   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     A4556             22.00
75009   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     99211             77.00
75010   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     97530             90.00
75011   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     97110             77.00
75012   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     97140             72.00
75013   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     97010             60.00
75014   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     G0283             44.00
75015   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     99211             77.00
75016   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     97530             90.00
75017   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     97140             72.00
75018   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1472 of
                                                  2767

75019   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     97010               60.00
75020   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     97035               44.00
75021   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     97039               44.00
75022   Florida   Spine   0647376640101013   1/16/2019    Bill     2/22/2019     99211               77.00
75023   Florida   Spine   0647376640101013   1/16/2019    Bill     2/22/2019     97530               90.00
75024   Florida   Spine   0647376640101013   1/16/2019    Bill     2/22/2019     97110               77.00
75025   Florida   Spine   0647376640101013   1/16/2019    Bill     2/22/2019     97140               72.00
75026   Florida   Spine   0647376640101013   1/16/2019    Bill     2/22/2019     97010               60.00
75027   Florida   Spine   0647376640101013   1/16/2019    Bill     2/22/2019     97039               44.00
75028   Florida   Spine   0392610050101015   11/27/2018   Bill     2/22/2019     62321            2,100.00
75029   Florida   Spine   0392610050101015   11/27/2018   Bill     2/22/2019     J2001              105.00
75030   Florida   Spine   0392610050101015   11/27/2018   Bill     2/22/2019     J0702               35.00
75031   Florida   Spine   0392610050101015   11/27/2018   Bill     2/22/2019     Q9965               25.00
75032   Florida   Spine   0392610050101015   11/27/2018   Bill     2/22/2019     81025               25.00
75033   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     99211               77.00
75034   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97530               90.00
75035   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97110               77.00
75036   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97140               72.00
75037   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     G0283               44.00
75038   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97010               60.00
75039   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97039               44.00
75040   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     99211               77.00
75041   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97530               90.00
75042   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97110               77.00
75043   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97140               72.00
75044   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     G0283               44.00
75045   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97010               60.00
75046   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97035               44.00
75047   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     99211               77.00
75048   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     97140               72.00
75049   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     G0283               44.00
75050   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     97010               60.00
75051   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     97035               44.00
75052   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     99211               77.00
75053   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     97530               90.00
75054   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     97112               77.00
75055   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     97140               72.00
75056   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     G0283               44.00
75057   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     97010               60.00
75058   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     97035               44.00
75059   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     99211               77.00
75060   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97530               90.00
75061   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97112               77.00
75062   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97140               72.00
75063   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     G0283               44.00
75064   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97010               60.00
75065   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97035               44.00
75066   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     99211               77.00
75067   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97110               77.00
75068   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97140               72.00
75069   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     G0283               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1473 of
                                                  2767

75070   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97010             60.00
75071   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97035             44.00
75072   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97039             44.00
75073   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     99211             77.00
75074   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     97530             90.00
75075   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     97112             77.00
75076   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     97140             72.00
75077   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     G0283             44.00
75078   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     97010             60.00
75079   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     99211             77.00
75080   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     97530             90.00
75081   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     97110             77.00
75082   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     97140             72.00
75083   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     G0283             44.00
75084   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     97010             60.00
75085   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     97039             44.00
75086   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     99211             77.00
75087   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97530             90.00
75088   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97110             77.00
75089   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97140             72.00
75090   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     G0283             44.00
75091   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97010             60.00
75092   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97012             55.00
75093   Florida   Spine   0265484960101018   12/8/2018    Bill     2/22/2019     98941             88.00
75094   Florida   Spine   0265484960101018   12/8/2018    Bill     2/22/2019     97530             90.00
75095   Florida   Spine   0265484960101018   12/8/2018    Bill     2/22/2019     97112             77.00
75096   Florida   Spine   0265484960101018   12/8/2018    Bill     2/22/2019     97140             72.00
75097   Florida   Spine   0265484960101018   12/8/2018    Bill     2/22/2019     G0283             44.00
75098   Florida   Spine   0265484960101018   12/8/2018    Bill     2/22/2019     97010             60.00
75099   Florida   Spine   0265484960101018   12/8/2018    Bill     2/22/2019     97012             55.00
75100   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     99211             77.00
75101   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97530             90.00
75102   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97112             77.00
75103   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97140             72.00
75104   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     G0283             44.00
75105   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97010             60.00
75106   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97035             44.00
75107   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     99213            350.00
75108   Florida   Spine   0582911480101017   1/4/2019     Bill     2/22/2019     99213            350.00
75109   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     99203            275.00
75110   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97140             72.00
75111   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97035             44.00
75112   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97010             60.00
75113   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     G0283             44.00
75114   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     A4556             22.00
75115   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     99211             77.00
75116   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     97110             77.00
75117   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     97140             72.00
75118   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     97010             60.00
75119   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     G0283             44.00
75120   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1474 of
                                                  2767

75121   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97530             90.00
75122   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97110             77.00
75123   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97140             72.00
75124   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97010             60.00
75125   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     G0283             44.00
75126   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     99212            105.00
75127   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97530             90.00
75128   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97110             77.00
75129   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97112             77.00
75130   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97140             72.00
75131   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97010             60.00
75132   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     G0283             44.00
75133   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     99212            105.00
75134   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     97110             77.00
75135   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     97112             77.00
75136   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     97140             72.00
75137   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     97010             60.00
75138   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     G0283             44.00
75139   Florida   Spine   0394319240101053   8/2/2018     Bill     2/22/2019     99211             77.00
75140   Florida   Spine   0394319240101053   8/2/2018     Bill     2/22/2019     97530             90.00
75141   Florida   Spine   0394319240101053   8/2/2018     Bill     2/22/2019     97110             77.00
75142   Florida   Spine   0394319240101053   8/2/2018     Bill     2/22/2019     97112             77.00
75143   Florida   Spine   0394319240101053   8/2/2018     Bill     2/22/2019     97140             72.00
75144   Florida   Spine   0394319240101053   8/2/2018     Bill     2/22/2019     97010             60.00
75145   Florida   Spine   0394319240101053   8/2/2018     Bill     2/22/2019     G0283             44.00
75146   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     99211             77.00
75147   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     97530             90.00
75148   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     97110             77.00
75149   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     97140             72.00
75150   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     97010             60.00
75151   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     G0283             44.00
75152   Florida   Spine   0572322370101020   2/7/2019     Bill     2/22/2019     99203            275.00
75153   Florida   Spine   0572322370101020   2/7/2019     Bill     2/22/2019     97035             44.00
75154   Florida   Spine   0572322370101020   2/7/2019     Bill     2/22/2019     97010             60.00
75155   Florida   Spine   0572322370101020   2/7/2019     Bill     2/22/2019     G0283             44.00
75156   Florida   Spine   0572322370101020   2/7/2019     Bill     2/22/2019     A4556             22.00
75157   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     99211             77.00
75158   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97530             90.00
75159   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97110             77.00
75160   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97140             72.00
75161   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97010             60.00
75162   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     G0283             44.00
75163   Florida   Spine   0175568920101172   1/13/2019    Bill     2/22/2019     99211             77.00
75164   Florida   Spine   0175568920101172   1/13/2019    Bill     2/22/2019     97530             90.00
75165   Florida   Spine   0175568920101172   1/13/2019    Bill     2/22/2019     97110             77.00
75166   Florida   Spine   0175568920101172   1/13/2019    Bill     2/22/2019     97140             72.00
75167   Florida   Spine   0175568920101172   1/13/2019    Bill     2/22/2019     97010             60.00
75168   Florida   Spine   0175568920101172   1/13/2019    Bill     2/22/2019     G0283             44.00
75169   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     99211             77.00
75170   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97530             90.00
75171   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1475 of
                                                  2767

75172   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97140            72.00
75173   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97010            60.00
75174   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     G0283            44.00
75175   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     98940            72.00
75176   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97110            77.00
75177   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97112            77.00
75178   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97140            72.00
75179   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97012            55.00
75180   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97010            60.00
75181   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     G0283            44.00
75182   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     99211            77.00
75183   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97530            90.00
75184   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97039            44.00
75185   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97140            72.00
75186   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97035            44.00
75187   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97010            60.00
75188   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     G0283            44.00
75189   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     99211            77.00
75190   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     97530            90.00
75191   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     97110            77.00
75192   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     97140            72.00
75193   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     97010            60.00
75194   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     G0283            44.00
75195   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     99211            77.00
75196   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     97530            90.00
75197   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     97110            77.00
75198   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     97140            72.00
75199   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     97010            60.00
75200   Florida   Spine   0147142600101152   11/26/2018   Bill     2/22/2019     G0283            44.00
75201   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     99211            77.00
75202   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     97140            72.00
75203   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     G0283            44.00
75204   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     97010            60.00
75205   Florida   Spine   0113846780101192   11/14/2018   Bill     2/22/2019     99211            77.00
75206   Florida   Spine   0113846780101192   11/14/2018   Bill     2/22/2019     97530            90.00
75207   Florida   Spine   0113846780101192   11/14/2018   Bill     2/22/2019     97112            77.00
75208   Florida   Spine   0113846780101192   11/14/2018   Bill     2/22/2019     97140            72.00
75209   Florida   Spine   0113846780101192   11/14/2018   Bill     2/22/2019     G0283            44.00
75210   Florida   Spine   0113846780101192   11/14/2018   Bill     2/22/2019     97010            60.00
75211   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     99211            77.00
75212   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     97530            90.00
75213   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     97112            77.00
75214   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     97140            72.00
75215   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     G0283            44.00
75216   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     97010            60.00
75217   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     99211            77.00
75218   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97530            90.00
75219   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97110            77.00
75220   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97140            72.00
75221   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     G0283            44.00
75222   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1476 of
                                                  2767

75223   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     99211             77.00
75224   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97530             90.00
75225   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97110             77.00
75226   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97140             72.00
75227   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     G0283             44.00
75228   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97010             60.00
75229   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97039             44.00
75230   Florida   Spine   0563224060101065   11/11/2018   Bill     2/22/2019     98940             72.00
75231   Florida   Spine   0563224060101065   11/11/2018   Bill     2/22/2019     97530             90.00
75232   Florida   Spine   0563224060101065   11/11/2018   Bill     2/22/2019     97140             72.00
75233   Florida   Spine   0563224060101065   11/11/2018   Bill     2/22/2019     G0283             44.00
75234   Florida   Spine   0563224060101065   11/11/2018   Bill     2/22/2019     97010             60.00
75235   Florida   Spine   0563224060101065   11/11/2018   Bill     2/22/2019     97012             55.00
75236   Florida   Spine   0563224060101065   11/11/2018   Bill     2/22/2019     99212            105.00
75237   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     99211             77.00
75238   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97530             90.00
75239   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97110             77.00
75240   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97140             72.00
75241   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97010             60.00
75242   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     G0283             44.00
75243   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     99211             77.00
75244   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     97530             90.00
75245   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     97112             77.00
75246   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     97140             72.00
75247   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     G0283             44.00
75248   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     97010             60.00
75249   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     99211             77.00
75250   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97530             90.00
75251   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97112             77.00
75252   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97140             72.00
75253   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     G0283             44.00
75254   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97010             60.00
75255   Florida   Spine   0307654710101035   12/7/2018    Bill     2/22/2019     99211             77.00
75256   Florida   Spine   0307654710101035   12/7/2018    Bill     2/22/2019     97530             90.00
75257   Florida   Spine   0307654710101035   12/7/2018    Bill     2/22/2019     97112             77.00
75258   Florida   Spine   0307654710101035   12/7/2018    Bill     2/22/2019     97140             72.00
75259   Florida   Spine   0307654710101035   12/7/2018    Bill     2/22/2019     G0283             44.00
75260   Florida   Spine   0307654710101035   12/7/2018    Bill     2/22/2019     97010             60.00
75261   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     98940             72.00
75262   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97530             90.00
75263   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97112             77.00
75264   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97140             72.00
75265   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     G0283             44.00
75266   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97010             60.00
75267   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97012             55.00
75268   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     99212            105.00
75269   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     97530             90.00
75270   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     97140             72.00
75271   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     G0283             44.00
75272   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     97010             60.00
75273   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1477 of
                                                  2767

75274   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97530             90.00
75275   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97112             77.00
75276   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97140             72.00
75277   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     G0283             44.00
75278   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97010             60.00
75279   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     99211             77.00
75280   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97530             90.00
75281   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97112             77.00
75282   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97140             72.00
75283   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     G0283             44.00
75284   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97010             60.00
75285   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     99211             77.00
75286   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97530             90.00
75287   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97012             55.00
75288   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97140             72.00
75289   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97035             44.00
75290   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97010             60.00
75291   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     G0283             44.00
75292   Florida   Spine   0288052480101173   12/6/2018    Bill     2/22/2019     99211             77.00
75293   Florida   Spine   0288052480101173   12/6/2018    Bill     2/22/2019     97530             90.00
75294   Florida   Spine   0288052480101173   12/6/2018    Bill     2/22/2019     97110             77.00
75295   Florida   Spine   0288052480101173   12/6/2018    Bill     2/22/2019     97140             72.00
75296   Florida   Spine   0288052480101173   12/6/2018    Bill     2/22/2019     97010             60.00
75297   Florida   Spine   0288052480101173   12/6/2018    Bill     2/22/2019     97012             55.00
75298   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     99203            275.00
75299   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97140             72.00
75300   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97010             60.00
75301   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     G0283             44.00
75302   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     A4556             22.00
75303   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     99213            193.00
75304   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     97110             77.00
75305   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     97112             77.00
75306   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     97140             72.00
75307   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     G0283             44.00
75308   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     97010             60.00
75309   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97530             90.00
75310   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97110             77.00
75311   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97112             77.00
75312   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97140             72.00
75313   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97010             60.00
75314   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     G0283             44.00
75315   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     99211             77.00
75316   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97530             90.00
75317   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97110             77.00
75318   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97112             77.00
75319   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97140             72.00
75320   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97010             60.00
75321   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     G0283             44.00
75322   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     99211             77.00
75323   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     97530             90.00
75324   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1478 of
                                                  2767

75325   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     97140             72.00
75326   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     G0283             44.00
75327   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     97010             60.00
75328   Florida   Spine   0359766610101043   1/8/2019     Bill     2/22/2019     97039             44.00
75329   Florida   Spine   0485182700101033   1/18/2019    Bill     2/22/2019     99211             77.00
75330   Florida   Spine   0485182700101033   1/18/2019    Bill     2/22/2019     97530             90.00
75331   Florida   Spine   0485182700101033   1/18/2019    Bill     2/22/2019     97112             77.00
75332   Florida   Spine   0485182700101033   1/18/2019    Bill     2/22/2019     97140             72.00
75333   Florida   Spine   0485182700101033   1/18/2019    Bill     2/22/2019     97012             55.00
75334   Florida   Spine   0485182700101033   1/18/2019    Bill     2/22/2019     97010             60.00
75335   Florida   Spine   0485182700101033   1/18/2019    Bill     2/22/2019     G0283             44.00
75336   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     99211             77.00
75337   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97530             90.00
75338   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97112             77.00
75339   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97140             72.00
75340   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     G0283             44.00
75341   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97010             60.00
75342   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97035             44.00
75343   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     99202            250.00
75344   Florida   Spine   0297363850101118   1/22/2019    Bill     2/22/2019     99213            350.00
75345   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     99213            350.00
75346   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     99211             77.00
75347   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     97530             90.00
75348   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     97110             77.00
75349   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     97112             77.00
75350   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     97140             72.00
75351   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     97010             60.00
75352   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     G0283             44.00
75353   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     98940             72.00
75354   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     97530             90.00
75355   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     97112             77.00
75356   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     97140             72.00
75357   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     G0283             44.00
75358   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     97010             60.00
75359   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     99211             77.00
75360   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97530             90.00
75361   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97140             72.00
75362   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     G0283             44.00
75363   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97010             60.00
75364   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97035             44.00
75365   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     99211             77.00
75366   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97530             90.00
75367   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97110             77.00
75368   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97140             72.00
75369   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     G0283             44.00
75370   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97010             60.00
75371   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97012             55.00
75372   Florida   Spine   0564002290101017   2/11/2019    Bill     2/22/2019     99203            275.00
75373   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     98940             72.00
75374   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     97530             90.00
75375   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     97012             55.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1479 of
                                                  2767

75376   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     97140               72.00
75377   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     97010               60.00
75378   Florida   Spine   0559025940101019   1/7/2019     Bill     2/22/2019     G0283               44.00
75379   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     99211               77.00
75380   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97530               90.00
75381   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97110               77.00
75382   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97140               72.00
75383   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     G0283               44.00
75384   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97010               60.00
75385   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97012               55.00
75386   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     99211               77.00
75387   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     97140               72.00
75388   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     G0283               44.00
75389   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     97010               60.00
75390   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     97035               44.00
75391   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     99211               77.00
75392   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97530               90.00
75393   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97110               77.00
75394   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97140               72.00
75395   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     G0283               44.00
75396   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97010               60.00
75397   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97012               55.00
75398   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     99211               77.00
75399   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97530               90.00
75400   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97112               77.00
75401   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97140               72.00
75402   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     G0283               44.00
75403   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97010               60.00
75404   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97035               44.00
75405   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     99211               77.00
75406   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97530               90.00
75407   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97112               77.00
75408   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97140               72.00
75409   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     G0283               44.00
75410   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97010               60.00
75411   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97035               44.00
75412   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     99203              275.00
75413   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97140               72.00
75414   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97010               60.00
75415   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     G0283               44.00
75416   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     A4556               22.00
75417   Florida   Spine   0337776440101037   8/24/2018    Bill     2/22/2019     99203              500.00
75418   Florida   Spine   0408957390101102   2/4/2019     Bill     2/22/2019     99203              500.00
75419   Florida   Spine   0526878690101013   12/18/2018   Bill     2/22/2019     99203              500.00
75420   Florida   Spine   0526878690101013   12/18/2018   Bill     2/22/2019     99203              500.00
75421   Florida   Spine   0205324950101045   1/12/2019    Bill     2/22/2019     99203              500.00
75422   Florida   Spine   0544381560101039   4/2/2018     Bill     2/22/2019     99203              500.00
75423   Florida   Spine   0486286710101070   12/28/2018   Bill     2/22/2019     99203              500.00
75424   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     99203              500.00
75425   Florida   Spine   0125047710101180   5/21/2018    Bill     2/22/2019     99213              350.00
75426   Florida   Spine   0125047710101180   5/21/2018    Bill     2/22/2019     62323            2,000.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1480 of
                                                  2767

75427   Florida   Spine   0125047710101180   5/21/2018    Bill     2/22/2019     J2001            105.00
75428   Florida   Spine   0125047710101180   5/21/2018    Bill     2/22/2019     J1020             35.00
75429   Florida   Spine   0125047710101180   5/21/2018    Bill     2/22/2019     Q9965             25.00
75430   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     99212            105.00
75431   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     97140             72.00
75432   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     G0283             44.00
75433   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     97010             60.00
75434   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     97012             55.00
75435   Florida   Spine   0599782970101010   12/21/2018   Bill     2/22/2019     99211             77.00
75436   Florida   Spine   0599782970101010   12/21/2018   Bill     2/22/2019     97530             90.00
75437   Florida   Spine   0599782970101010   12/21/2018   Bill     2/22/2019     97112             77.00
75438   Florida   Spine   0599782970101010   12/21/2018   Bill     2/22/2019     97140             72.00
75439   Florida   Spine   0599782970101010   12/21/2018   Bill     2/22/2019     97010             60.00
75440   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     99211             77.00
75441   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     97530             90.00
75442   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     97112             77.00
75443   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     97140             72.00
75444   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     G0283             44.00
75445   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     97010             60.00
75446   Florida   Spine   0339570710101258   10/12/2018   Bill     2/22/2019     99211             77.00
75447   Florida   Spine   0339570710101258   10/12/2018   Bill     2/22/2019     97110             77.00
75448   Florida   Spine   0339570710101258   10/12/2018   Bill     2/22/2019     97112             77.00
75449   Florida   Spine   0339570710101258   10/12/2018   Bill     2/22/2019     97140             72.00
75450   Florida   Spine   0339570710101258   10/12/2018   Bill     2/22/2019     G0283             44.00
75451   Florida   Spine   0339570710101258   10/12/2018   Bill     2/22/2019     97010             60.00
75452   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     99212            105.00
75453   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     G0283             44.00
75454   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     97010             60.00
75455   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     98941             88.00
75456   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     97530             90.00
75457   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     97112             77.00
75458   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     97140             72.00
75459   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     G0283             44.00
75460   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     97010             60.00
75461   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     99211             77.00
75462   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     97530             90.00
75463   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     97112             77.00
75464   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     97140             72.00
75465   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     G0283             44.00
75466   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     97010             60.00
75467   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     99211             77.00
75468   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     97530             90.00
75469   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     97112             77.00
75470   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     97140             72.00
75471   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     G0283             44.00
75472   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     97010             60.00
75473   Florida   Spine   0604859700101032   12/14/2018   Bill     2/22/2019     99211             77.00
75474   Florida   Spine   0604859700101032   12/14/2018   Bill     2/22/2019     97110             77.00
75475   Florida   Spine   0604859700101032   12/14/2018   Bill     2/22/2019     97112             77.00
75476   Florida   Spine   0604859700101032   12/14/2018   Bill     2/22/2019     97140             72.00
75477   Florida   Spine   0604859700101032   12/14/2018   Bill     2/22/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1481 of
                                                  2767

75478   Florida   Spine   0604859700101032   12/14/2018   Bill     2/22/2019     97010            60.00
75479   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     99211            77.00
75480   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97530            90.00
75481   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97110            77.00
75482   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97112            77.00
75483   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97140            72.00
75484   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     G0283            44.00
75485   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97010            60.00
75486   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     99211            77.00
75487   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     97110            77.00
75488   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     97112            77.00
75489   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     97140            72.00
75490   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     G0283            44.00
75491   Florida   Spine   0329895090101038   10/21/2018   Bill     2/22/2019     97010            60.00
75492   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     98941            88.00
75493   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     97530            90.00
75494   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     97112            77.00
75495   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     97140            72.00
75496   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     G0283            44.00
75497   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     97010            60.00
75498   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     97012            55.00
75499   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     99211            77.00
75500   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97530            90.00
75501   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97112            77.00
75502   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97140            72.00
75503   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97012            55.00
75504   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97010            60.00
75505   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     G0283            44.00
75506   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     99211            77.00
75507   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97530            90.00
75508   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97110            77.00
75509   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97140            72.00
75510   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     G0283            44.00
75511   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97010            60.00
75512   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     99211            77.00
75513   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97530            90.00
75514   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97110            77.00
75515   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97140            72.00
75516   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     G0283            44.00
75517   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97010            60.00
75518   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97035            44.00
75519   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     98940            72.00
75520   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     97530            90.00
75521   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     97012            55.00
75522   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     97140            72.00
75523   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     97035            44.00
75524   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     97010            60.00
75525   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     G0283            44.00
75526   Florida   Spine   0375595030101055   1/25/2019    Bill     2/22/2019     99211            77.00
75527   Florida   Spine   0375595030101055   1/25/2019    Bill     2/22/2019     97530            90.00
75528   Florida   Spine   0375595030101055   1/25/2019    Bill     2/22/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1482 of
                                                  2767

75529   Florida   Spine   0375595030101055   1/25/2019    Bill     2/22/2019     97140               72.00
75530   Florida   Spine   0375595030101055   1/25/2019    Bill     2/22/2019     G0283               44.00
75531   Florida   Spine   0375595030101055   1/25/2019    Bill     2/22/2019     97010               60.00
75532   Florida   Spine   0375595030101055   1/25/2019    Bill     2/22/2019     97035               44.00
75533   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     62323            2,000.00
75534   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     J2001              105.00
75535   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     J0702               35.00
75536   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     Q9965               25.00
75537   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     J3490               25.00
75538   Florida   Spine   0551403940101107   1/27/2019    Bill     2/22/2019     99203              500.00
75539   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     99211               77.00
75540   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97530               90.00
75541   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97110               77.00
75542   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97140               72.00
75543   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     G0283               44.00
75544   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97010               60.00
75545   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97012               55.00
75546   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     99211               77.00
75547   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97110               77.00
75548   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97112               77.00
75549   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97140               72.00
75550   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     G0283               44.00
75551   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97010               60.00
75552   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     99211               77.00
75553   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97530               90.00
75554   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97110               77.00
75555   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97112               77.00
75556   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97140               72.00
75557   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     G0283               44.00
75558   Florida   Spine   0609760890101011   12/27/2018   Bill     2/22/2019     97010               60.00
75559   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     99211               77.00
75560   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97530               90.00
75561   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97112               77.00
75562   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97140               72.00
75563   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     G0283               44.00
75564   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97010               60.00
75565   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97035               44.00
75566   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     99211               77.00
75567   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97530               90.00
75568   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97110               77.00
75569   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97140               72.00
75570   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     G0283               44.00
75571   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97010               60.00
75572   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     99211               77.00
75573   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     97530               90.00
75574   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     97112               77.00
75575   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     97140               72.00
75576   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     G0283               44.00
75577   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     97010               60.00
75578   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     97035               44.00
75579   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     98940               72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1483 of
                                                  2767

75580   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     97530             90.00
75581   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     97140             72.00
75582   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     97039             44.00
75583   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     97035             44.00
75584   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     97010             60.00
75585   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     G0283             44.00
75586   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     99211             77.00
75587   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97530             90.00
75588   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97110             77.00
75589   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97140             72.00
75590   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     G0283             44.00
75591   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97010             60.00
75592   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97012             55.00
75593   Florida   Spine   0537837980101023   10/2/2017    Bill     2/22/2019     99213            350.00
75594   Florida   Spine   0361910870101048   12/3/2018    Bill     2/22/2019     99213            350.00
75595   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     98940             72.00
75596   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97110             77.00
75597   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97112             77.00
75598   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97012             55.00
75599   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97140             72.00
75600   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     97010             60.00
75601   Florida   Spine   0556686810101018   12/22/2018   Bill     2/22/2019     G0283             44.00
75602   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     99211             77.00
75603   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97530             90.00
75604   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97012             55.00
75605   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97140             72.00
75606   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97035             44.00
75607   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     97010             60.00
75608   Florida   Spine   0247881860101092   1/2/2019     Bill     2/22/2019     G0283             44.00
75609   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     99211             77.00
75610   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     97530             90.00
75611   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     97112             77.00
75612   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     97140             72.00
75613   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     G0283             44.00
75614   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     97010             60.00
75615   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     97035             44.00
75616   Florida   Spine   0307644870101032   12/7/2018    Bill     2/22/2019     99211             77.00
75617   Florida   Spine   0307644870101032   12/7/2018    Bill     2/22/2019     97530             90.00
75618   Florida   Spine   0307644870101032   12/7/2018    Bill     2/22/2019     97112             77.00
75619   Florida   Spine   0307644870101032   12/7/2018    Bill     2/22/2019     97140             72.00
75620   Florida   Spine   0307644870101032   12/7/2018    Bill     2/22/2019     G0283             44.00
75621   Florida   Spine   0307644870101032   12/7/2018    Bill     2/22/2019     97010             60.00
75622   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     99211             77.00
75623   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97530             90.00
75624   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97110             77.00
75625   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97112             77.00
75626   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97140             72.00
75627   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     G0283             44.00
75628   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97010             60.00
75629   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     99211             77.00
75630   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1484 of
                                                  2767

75631   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97110             77.00
75632   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97112             77.00
75633   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97140             72.00
75634   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     G0283             44.00
75635   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97010             60.00
75636   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     99211             77.00
75637   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97530             90.00
75638   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97110             77.00
75639   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97140             72.00
75640   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     G0283             44.00
75641   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97010             60.00
75642   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     99211             77.00
75643   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97530             90.00
75644   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97112             77.00
75645   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97140             72.00
75646   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     G0283             44.00
75647   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97010             60.00
75648   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     99211             77.00
75649   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97530             90.00
75650   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97110             77.00
75651   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97140             72.00
75652   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     G0283             44.00
75653   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97010             60.00
75654   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     99211             77.00
75655   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97530             90.00
75656   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97112             77.00
75657   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97140             72.00
75658   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     G0283             44.00
75659   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97010             60.00
75660   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     99211             77.00
75661   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97530             90.00
75662   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97110             77.00
75663   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97140             72.00
75664   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     G0283             44.00
75665   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97010             60.00
75666   Florida   Spine   0313197560101129   12/28/2018   Bill     2/22/2019     97039             44.00
75667   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     99212            105.00
75668   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97110             77.00
75669   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97112             77.00
75670   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97140             72.00
75671   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97010             60.00
75672   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     G0283             44.00
75673   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     99211             77.00
75674   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97530             90.00
75675   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97112             77.00
75676   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97140             72.00
75677   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97035             44.00
75678   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97010             60.00
75679   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     G0283             44.00
75680   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     99211             77.00
75681   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1485 of
                                                  2767

75682   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     97110            77.00
75683   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     97140            72.00
75684   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     97010            60.00
75685   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     G0283            44.00
75686   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     99211            77.00
75687   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97530            90.00
75688   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97110            77.00
75689   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97140            72.00
75690   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     97010            60.00
75691   Florida   Spine   0496349530101031   1/28/2019    Bill     2/22/2019     G0283            44.00
75692   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     99211            77.00
75693   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97110            77.00
75694   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97112            77.00
75695   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97140            72.00
75696   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     97010            60.00
75697   Florida   Spine   0533887410101055   11/16/2018   Bill     2/22/2019     G0283            44.00
75698   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     99211            77.00
75699   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     97110            77.00
75700   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     97112            77.00
75701   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     97140            72.00
75702   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     97010            60.00
75703   Florida   Spine   0324509210101035   1/18/2019    Bill     2/22/2019     G0283            44.00
75704   Florida   Spine   0352987180101075   12/11/2018   Bill     2/22/2019     99211            77.00
75705   Florida   Spine   0352987180101075   12/11/2018   Bill     2/22/2019     97530            90.00
75706   Florida   Spine   0352987180101075   12/11/2018   Bill     2/22/2019     97112            77.00
75707   Florida   Spine   0352987180101075   12/11/2018   Bill     2/22/2019     97140            72.00
75708   Florida   Spine   0352987180101075   12/11/2018   Bill     2/22/2019     97010            60.00
75709   Florida   Spine   0352987180101075   12/11/2018   Bill     2/22/2019     G0283            44.00
75710   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     99211            77.00
75711   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97530            90.00
75712   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97110            77.00
75713   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97112            77.00
75714   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97140            72.00
75715   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97010            60.00
75716   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     G0283            44.00
75717   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     99211            77.00
75718   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97530            90.00
75719   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97110            77.00
75720   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97140            72.00
75721   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97035            44.00
75722   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97010            60.00
75723   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     G0283            44.00
75724   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     99211            77.00
75725   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     97110            77.00
75726   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     97010            60.00
75727   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     G0283            44.00
75728   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     99211            77.00
75729   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     97530            90.00
75730   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     97112            77.00
75731   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     97140            72.00
75732   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     97035            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1486 of
                                                  2767

75733   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     97010             60.00
75734   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     G0283             44.00
75735   Florida   Spine   0572322370101020   2/7/2019     Bill     2/22/2019     99211             77.00
75736   Florida   Spine   0572322370101020   2/7/2019     Bill     2/22/2019     97530             90.00
75737   Florida   Spine   0572322370101020   2/7/2019     Bill     2/22/2019     97110             77.00
75738   Florida   Spine   0572322370101020   2/7/2019     Bill     2/22/2019     97140             72.00
75739   Florida   Spine   0572322370101020   2/7/2019     Bill     2/22/2019     97035             44.00
75740   Florida   Spine   0572322370101020   2/7/2019     Bill     2/22/2019     97010             60.00
75741   Florida   Spine   0572322370101020   2/7/2019     Bill     2/22/2019     G0283             44.00
75742   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     99211             77.00
75743   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     97110             77.00
75744   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     97112             77.00
75745   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     97140             72.00
75746   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     97010             60.00
75747   Florida   Spine   0603769290101014   11/7/2018    Bill     2/22/2019     G0283             44.00
75748   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     99212            105.00
75749   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     97530             90.00
75750   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     97110             77.00
75751   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     97140             72.00
75752   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     97010             60.00
75753   Florida   Spine   0648710160101012   1/11/2019    Bill     2/22/2019     G0283             44.00
75754   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     99212            105.00
75755   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     97530             90.00
75756   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     97112             77.00
75757   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     97140             72.00
75758   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     97010             60.00
75759   Florida   Spine   0569529050101030   12/4/2018    Bill     2/22/2019     G0283             44.00
75760   Florida   Spine   0239139620101062   11/15/2018   Bill     2/22/2019     99211             77.00
75761   Florida   Spine   0239139620101062   11/15/2018   Bill     2/22/2019     97110             77.00
75762   Florida   Spine   0239139620101062   11/15/2018   Bill     2/22/2019     97112             77.00
75763   Florida   Spine   0239139620101062   11/15/2018   Bill     2/22/2019     97140             72.00
75764   Florida   Spine   0239139620101062   11/15/2018   Bill     2/22/2019     97010             60.00
75765   Florida   Spine   0239139620101062   11/15/2018   Bill     2/22/2019     G0283             44.00
75766   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     99211             77.00
75767   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     97530             90.00
75768   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     97110             77.00
75769   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     97140             72.00
75770   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     97035             44.00
75771   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     97010             60.00
75772   Florida   Spine   0370761450101034   1/21/2019    Bill     2/22/2019     G0283             44.00
75773   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     99211             77.00
75774   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97530             90.00
75775   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97112             77.00
75776   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97140             72.00
75777   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97035             44.00
75778   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97010             60.00
75779   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     G0283             44.00
75780   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     99211             77.00
75781   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97530             90.00
75782   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97110             77.00
75783   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1487 of
                                                  2767

75784   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97140               72.00
75785   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97010               60.00
75786   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     G0283               44.00
75787   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     98940               72.00
75788   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97110               77.00
75789   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97112               77.00
75790   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97012               55.00
75791   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97140               72.00
75792   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97010               60.00
75793   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     G0283               44.00
75794   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     99211               77.00
75795   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97530               90.00
75796   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97110               77.00
75797   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97140               72.00
75798   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97010               60.00
75799   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     G0283               44.00
75800   Florida   Spine   0630461150101014   11/8/2018    Bill     2/22/2019     99213              350.00
75801   Florida   Spine   0325738410101136   9/18/2018    Bill     2/22/2019     62323            2,000.00
75802   Florida   Spine   0325738410101136   9/18/2018    Bill     2/22/2019     J2001              105.00
75803   Florida   Spine   0325738410101136   9/18/2018    Bill     2/22/2019     J1020               35.00
75804   Florida   Spine   0325738410101136   9/18/2018    Bill     2/22/2019     A9579               35.00
75805   Florida   Spine   0325738410101136   9/18/2018    Bill     2/22/2019     A9579               25.00
75806   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     99211               77.00
75807   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     97530               90.00
75808   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     97112               77.00
75809   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     97140               72.00
75810   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     97010               60.00
75811   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     99211               77.00
75812   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     97530               90.00
75813   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     97112               77.00
75814   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     97140               72.00
75815   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     97010               60.00
75816   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     99203              500.00
75817   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     99211               77.00
75818   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97530               90.00
75819   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97112               77.00
75820   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97140               72.00
75821   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     G0283               44.00
75822   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97010               60.00
75823   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97035               44.00
75824   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     99211               77.00
75825   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     97140               72.00
75826   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     G0283               44.00
75827   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     97010               60.00
75828   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     97035               44.00
75829   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     99211               77.00
75830   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97530               90.00
75831   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97112               77.00
75832   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97140               72.00
75833   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     G0283               44.00
75834   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1488 of
                                                  2767

75835   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97035             44.00
75836   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     99211             77.00
75837   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97530             90.00
75838   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97110             77.00
75839   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97140             72.00
75840   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     G0283             44.00
75841   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97010             60.00
75842   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     99211             77.00
75843   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97530             90.00
75844   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97110             77.00
75845   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     G0283             44.00
75846   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97010             60.00
75847   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97012             55.00
75848   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     99211             77.00
75849   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     97140             72.00
75850   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     G0283             44.00
75851   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     97010             60.00
75852   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     97035             44.00
75853   Florida   Spine   0630232500101016   2/4/2019     Bill     2/22/2019     97039             44.00
75854   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     99211             77.00
75855   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97530             90.00
75856   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97110             77.00
75857   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97140             72.00
75858   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     G0283             44.00
75859   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97010             60.00
75860   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97039             44.00
75861   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     99211             77.00
75862   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     97140             72.00
75863   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     G0283             44.00
75864   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     97010             60.00
75865   Florida   Spine   0632721810101011   1/28/2019    Bill     2/22/2019     99211             77.00
75866   Florida   Spine   0632721810101011   1/28/2019    Bill     2/22/2019     97530             90.00
75867   Florida   Spine   0632721810101011   1/28/2019    Bill     2/22/2019     97112             77.00
75868   Florida   Spine   0632721810101011   1/28/2019    Bill     2/22/2019     97140             72.00
75869   Florida   Spine   0632721810101011   1/28/2019    Bill     2/22/2019     G0283             44.00
75870   Florida   Spine   0632721810101011   1/28/2019    Bill     2/22/2019     97010             60.00
75871   Florida   Spine   0632721810101011   1/28/2019    Bill     2/22/2019     97035             44.00
75872   Florida   Spine   0619035980101025   12/24/2018   Bill     2/22/2019     99211             77.00
75873   Florida   Spine   0619035980101025   12/24/2018   Bill     2/22/2019     97530             90.00
75874   Florida   Spine   0619035980101025   12/24/2018   Bill     2/22/2019     97112             77.00
75875   Florida   Spine   0619035980101025   12/24/2018   Bill     2/22/2019     97140             72.00
75876   Florida   Spine   0619035980101025   12/24/2018   Bill     2/22/2019     G0283             44.00
75877   Florida   Spine   0619035980101025   12/24/2018   Bill     2/22/2019     97010             60.00
75878   Florida   Spine   0619035980101025   12/24/2018   Bill     2/22/2019     97035             44.00
75879   Florida   Spine   0406852280101076   11/13/2018   Bill     2/22/2019     99203            500.00
75880   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     99213            193.00
75881   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     97530             90.00
75882   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     97112             77.00
75883   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     97140             72.00
75884   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     G0283             44.00
75885   Florida   Spine   0303408330101022   11/29/2018   Bill     2/22/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1489 of
                                                  2767

75886   Florida   Spine   0297363850101118   1/22/2019    Bill     2/22/2019     99211             77.00
75887   Florida   Spine   0297363850101118   1/22/2019    Bill     2/22/2019     97530             90.00
75888   Florida   Spine   0297363850101118   1/22/2019    Bill     2/22/2019     97110             77.00
75889   Florida   Spine   0297363850101118   1/22/2019    Bill     2/22/2019     97140             72.00
75890   Florida   Spine   0297363850101118   1/22/2019    Bill     2/22/2019     G0283             44.00
75891   Florida   Spine   0297363850101118   1/22/2019    Bill     2/22/2019     97010             60.00
75892   Florida   Spine   0297363850101118   1/22/2019    Bill     2/22/2019     97035             44.00
75893   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     99211             77.00
75894   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97530             90.00
75895   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97112             77.00
75896   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97140             72.00
75897   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     G0283             44.00
75898   Florida   Spine   0484837780101044   11/29/2018   Bill     2/22/2019     97010             60.00
75899   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     99211             77.00
75900   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     97530             90.00
75901   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     97112             77.00
75902   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     97140             72.00
75903   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     G0283             44.00
75904   Florida   Spine   0481000790101016   1/23/2019    Bill     2/22/2019     97010             60.00
75905   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     99211             77.00
75906   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97530             90.00
75907   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97140             72.00
75908   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     G0283             44.00
75909   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97010             60.00
75910   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97035             44.00
75911   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97039             44.00
75912   Florida   Spine   0418490000101112   10/16/2018   Bill     2/22/2019     99213            193.00
75913   Florida   Spine   0418490000101112   10/16/2018   Bill     2/22/2019     97110             77.00
75914   Florida   Spine   0418490000101112   10/16/2018   Bill     2/22/2019     97112             77.00
75915   Florida   Spine   0418490000101112   10/16/2018   Bill     2/22/2019     97140             72.00
75916   Florida   Spine   0418490000101112   10/16/2018   Bill     2/22/2019     G0283             44.00
75917   Florida   Spine   0418490000101112   10/16/2018   Bill     2/22/2019     97010             60.00
75918   Florida   Spine   0339570710101258   10/12/2018   Bill     2/22/2019     99213            193.00
75919   Florida   Spine   0339570710101258   10/12/2018   Bill     2/22/2019     97110             77.00
75920   Florida   Spine   0339570710101258   10/12/2018   Bill     2/22/2019     97112             77.00
75921   Florida   Spine   0339570710101258   10/12/2018   Bill     2/22/2019     97140             72.00
75922   Florida   Spine   0339570710101258   10/12/2018   Bill     2/22/2019     G0283             44.00
75923   Florida   Spine   0339570710101258   10/12/2018   Bill     2/22/2019     97010             60.00
75924   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     99211             77.00
75925   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97530             90.00
75926   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97110             77.00
75927   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97112             77.00
75928   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97140             72.00
75929   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     G0283             44.00
75930   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97010             60.00
75931   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     99211             77.00
75932   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     97530             90.00
75933   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     97112             77.00
75934   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     97140             72.00
75935   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     G0283             44.00
75936   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1490 of
                                                  2767

75937   Florida   Spine   0409556910101045   1/22/2019    Bill     2/22/2019     97035             44.00
75938   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     98940             72.00
75939   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97530             90.00
75940   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97112             77.00
75941   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97140             72.00
75942   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     G0283             44.00
75943   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97010             60.00
75944   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97012             55.00
75945   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     99211             77.00
75946   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97530             90.00
75947   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97112             77.00
75948   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97140             72.00
75949   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     G0283             44.00
75950   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97010             60.00
75951   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     99211             77.00
75952   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97530             90.00
75953   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97110             77.00
75954   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97140             72.00
75955   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     G0283             44.00
75956   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97010             60.00
75957   Florida   Spine   0338475320101105   1/29/2019    Bill     2/22/2019     97035             44.00
75958   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     99211             77.00
75959   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     97110             77.00
75960   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     97112             77.00
75961   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     97140             72.00
75962   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     G0283             44.00
75963   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     97010             60.00
75964   Florida   Spine   0307654710101035   12/7/2018    Bill     2/22/2019     99213            193.00
75965   Florida   Spine   0307654710101035   12/7/2018    Bill     2/22/2019     97530             90.00
75966   Florida   Spine   0307654710101035   12/7/2018    Bill     2/22/2019     97112             77.00
75967   Florida   Spine   0307654710101035   12/7/2018    Bill     2/22/2019     97140             72.00
75968   Florida   Spine   0307654710101035   12/7/2018    Bill     2/22/2019     G0283             44.00
75969   Florida   Spine   0307654710101035   12/7/2018    Bill     2/22/2019     97010             60.00
75970   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     99211             77.00
75971   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97530             90.00
75972   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97110             77.00
75973   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97140             72.00
75974   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     G0283             44.00
75975   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97010             60.00
75976   Florida   Spine   0440823070101079   9/30/2018    Bill     2/22/2019     99211             77.00
75977   Florida   Spine   0440823070101079   9/30/2018    Bill     2/22/2019     97530             90.00
75978   Florida   Spine   0440823070101079   9/30/2018    Bill     2/22/2019     97112             77.00
75979   Florida   Spine   0440823070101079   9/30/2018    Bill     2/22/2019     97140             72.00
75980   Florida   Spine   0440823070101079   9/30/2018    Bill     2/22/2019     G0283             44.00
75981   Florida   Spine   0440823070101079   9/30/2018    Bill     2/22/2019     97010             60.00
75982   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     99211             77.00
75983   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97110             77.00
75984   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97112             77.00
75985   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97140             72.00
75986   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     G0283             44.00
75987   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1491 of
                                                  2767

75988   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     99211             77.00
75989   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97530             90.00
75990   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97112             77.00
75991   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97140             72.00
75992   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97035             44.00
75993   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97010             60.00
75994   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     G0283             44.00
75995   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     99211             77.00
75996   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97530             90.00
75997   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97110             77.00
75998   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97140             72.00
75999   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97035             44.00
76000   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     97010             60.00
76001   Florida   Spine   0602824420101029   2/5/2019     Bill     2/22/2019     G0283             44.00
76002   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     99211             77.00
76003   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97530             90.00
76004   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97012             55.00
76005   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97140             72.00
76006   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97035             44.00
76007   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97010             60.00
76008   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     G0283             44.00
76009   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     99211             77.00
76010   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     97530             90.00
76011   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     97110             77.00
76012   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     97112             77.00
76013   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     97140             72.00
76014   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     97010             60.00
76015   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     G0283             44.00
76016   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     99211             77.00
76017   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     97530             90.00
76018   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     97110             77.00
76019   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     97140             72.00
76020   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     97010             60.00
76021   Florida   Spine   0621160610101025   10/16/2018   Bill     2/22/2019     G0283             44.00
76022   Florida   Spine   0288052480101173   12/6/2018    Bill     2/22/2019     99211             77.00
76023   Florida   Spine   0288052480101173   12/6/2018    Bill     2/22/2019     97530             90.00
76024   Florida   Spine   0288052480101173   12/6/2018    Bill     2/22/2019     97110             77.00
76025   Florida   Spine   0288052480101173   12/6/2018    Bill     2/22/2019     97140             72.00
76026   Florida   Spine   0288052480101173   12/6/2018    Bill     2/22/2019     97012             55.00
76027   Florida   Spine   0288052480101173   12/6/2018    Bill     2/22/2019     97010             60.00
76028   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     99211             77.00
76029   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97530             90.00
76030   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97140             72.00
76031   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97012             55.00
76032   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     97010             60.00
76033   Florida   Spine   0149972070101201   1/20/2019    Bill     2/22/2019     G0283             44.00
76034   Florida   Spine   0204127700101087   2/7/2019     Bill     2/22/2019     99203            275.00
76035   Florida   Spine   0204127700101087   2/7/2019     Bill     2/22/2019     97010             60.00
76036   Florida   Spine   0204127700101087   2/7/2019     Bill     2/22/2019     G0283             44.00
76037   Florida   Spine   0204127700101087   2/7/2019     Bill     2/22/2019     A4556             22.00
76038   Florida   Spine   0459680030101047   2/2/2019     Bill     2/22/2019     99203            275.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1492 of
                                                  2767

76039   Florida   Spine   0459680030101047   2/2/2019     Bill     2/22/2019     97140            72.00
76040   Florida   Spine   0459680030101047   2/2/2019     Bill     2/22/2019     97035            44.00
76041   Florida   Spine   0459680030101047   2/2/2019     Bill     2/22/2019     97010            60.00
76042   Florida   Spine   0459680030101047   2/2/2019     Bill     2/22/2019     G0283            44.00
76043   Florida   Spine   0459680030101047   2/2/2019     Bill     2/22/2019     A4556            22.00
76044   Florida   Spine   0615960690101011   12/3/2018    Bill     2/22/2019     99211            77.00
76045   Florida   Spine   0615960690101011   12/3/2018    Bill     2/22/2019     97530            90.00
76046   Florida   Spine   0615960690101011   12/3/2018    Bill     2/22/2019     97110            77.00
76047   Florida   Spine   0615960690101011   12/3/2018    Bill     2/22/2019     97140            72.00
76048   Florida   Spine   0615960690101011   12/3/2018    Bill     2/22/2019     97010            60.00
76049   Florida   Spine   0615960690101011   12/3/2018    Bill     2/22/2019     G0283            44.00
76050   Florida   Spine   0615960690101011   12/3/2018    Bill     2/22/2019     97112            77.00
76051   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     99211            77.00
76052   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97530            90.00
76053   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97110            77.00
76054   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97112            77.00
76055   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97140            72.00
76056   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     97010            60.00
76057   Florida   Spine   0323375560101020   1/4/2019     Bill     2/22/2019     G0283            44.00
76058   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     99211            77.00
76059   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97530            90.00
76060   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97110            77.00
76061   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97140            72.00
76062   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97035            44.00
76063   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     97010            60.00
76064   Florida   Spine   0439308140101062   1/19/2019    Bill     2/22/2019     G0283            44.00
76065   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     99211            77.00
76066   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     97140            72.00
76067   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     G0283            44.00
76068   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     97010            60.00
76069   Florida   Spine   0611275300101010   12/22/2018   Bill     2/22/2019     99211            77.00
76070   Florida   Spine   0611275300101010   12/22/2018   Bill     2/22/2019     97530            90.00
76071   Florida   Spine   0611275300101010   12/22/2018   Bill     2/22/2019     97112            77.00
76072   Florida   Spine   0611275300101010   12/22/2018   Bill     2/22/2019     97140            72.00
76073   Florida   Spine   0611275300101010   12/22/2018   Bill     2/22/2019     G0283            44.00
76074   Florida   Spine   0611275300101010   12/22/2018   Bill     2/22/2019     97010            60.00
76075   Florida   Spine   0220025950101080   11/5/2018    Bill     2/22/2019     99211            77.00
76076   Florida   Spine   0220025950101080   11/5/2018    Bill     2/22/2019     97140            72.00
76077   Florida   Spine   0220025950101080   11/5/2018    Bill     2/22/2019     G0283            44.00
76078   Florida   Spine   0220025950101080   11/5/2018    Bill     2/22/2019     97010            60.00
76079   Florida   Spine   0220025950101080   11/5/2018    Bill     2/22/2019     97039            44.00
76080   Florida   Spine   0543796310101065   12/5/2018    Bill     2/22/2019     99211            77.00
76081   Florida   Spine   0543796310101065   12/5/2018    Bill     2/22/2019     97530            90.00
76082   Florida   Spine   0543796310101065   12/5/2018    Bill     2/22/2019     97110            77.00
76083   Florida   Spine   0543796310101065   12/5/2018    Bill     2/22/2019     97140            72.00
76084   Florida   Spine   0543796310101065   12/5/2018    Bill     2/22/2019     G0283            44.00
76085   Florida   Spine   0543796310101065   12/5/2018    Bill     2/22/2019     97010            60.00
76086   Florida   Spine   0543796310101065   12/5/2018    Bill     2/22/2019     97039            44.00
76087   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     99211            77.00
76088   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     97140            72.00
76089   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1493 of
                                                  2767

76090   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     99211             77.00
76091   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     97140             72.00
76092   Florida   Spine   0230037370101093   2/1/2019     Bill     2/22/2019     97010             60.00
76093   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     99211             77.00
76094   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97530             90.00
76095   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97110             77.00
76096   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97140             72.00
76097   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     G0283             44.00
76098   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97010             60.00
76099   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     99211             77.00
76100   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97140             72.00
76101   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     G0283             44.00
76102   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97010             60.00
76103   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97039             44.00
76104   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     99211             77.00
76105   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97530             90.00
76106   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97110             77.00
76107   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97140             72.00
76108   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     G0283             44.00
76109   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97010             60.00
76110   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     99211             77.00
76111   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97530             90.00
76112   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97110             77.00
76113   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     G0283             44.00
76114   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97010             60.00
76115   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97012             55.00
76116   Florida   Spine   0357542000101055   1/28/2019    Bill     2/22/2019     99203            500.00
76117   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     99211             77.00
76118   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97530             90.00
76119   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97110             77.00
76120   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97140             72.00
76121   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     G0283             44.00
76122   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97010             60.00
76123   Florida   Spine   0030487090101182   1/16/2019    Bill     2/22/2019     97012             55.00
76124   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     99211             77.00
76125   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     97530             90.00
76126   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     97112             77.00
76127   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     97140             72.00
76128   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     G0283             44.00
76129   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     97010             60.00
76130   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     99211             77.00
76131   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     97530             90.00
76132   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     97112             77.00
76133   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     97140             72.00
76134   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     G0283             44.00
76135   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     97010             60.00
76136   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     97035             44.00
76137   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     99211             77.00
76138   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97530             90.00
76139   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97112             77.00
76140   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1494 of
                                                  2767

76141   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     G0283             44.00
76142   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97010             60.00
76143   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97035             44.00
76144   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     99211             77.00
76145   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     97530             90.00
76146   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     97110             77.00
76147   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     97112             77.00
76148   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     97140             72.00
76149   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     G0283             44.00
76150   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     97010             60.00
76151   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     99212            105.00
76152   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97530             90.00
76153   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97110             77.00
76154   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97140             72.00
76155   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97010             60.00
76156   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     G0283             44.00
76157   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     99211             77.00
76158   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     97530             90.00
76159   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     97112             77.00
76160   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     97140             72.00
76161   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     97010             60.00
76162   Florida   Spine   0307517620101124   1/11/2019    Bill     2/22/2019     G0283             44.00
76163   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     99211             77.00
76164   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     97530             90.00
76165   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     97112             77.00
76166   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     97140             72.00
76167   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     97035             44.00
76168   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     97010             60.00
76169   Florida   Spine   0634246910101032   12/18/2018   Bill     2/22/2019     G0283             44.00
76170   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     99211             77.00
76171   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     97010             60.00
76172   Florida   Spine   0290288710101288   1/12/2019    Bill     2/22/2019     G0283             44.00
76173   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     99211             77.00
76174   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97530             90.00
76175   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97110             77.00
76176   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97140             72.00
76177   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     97010             60.00
76178   Florida   Spine   0137115750101091   2/11/2019    Bill     2/22/2019     G0283             44.00
76179   Florida   Spine   0362012910101077   10/25/2018   Bill     2/22/2019     99211             77.00
76180   Florida   Spine   0362012910101077   10/25/2018   Bill     2/22/2019     97530             90.00
76181   Florida   Spine   0362012910101077   10/25/2018   Bill     2/22/2019     97110             77.00
76182   Florida   Spine   0362012910101077   10/25/2018   Bill     2/22/2019     97112             77.00
76183   Florida   Spine   0362012910101077   10/25/2018   Bill     2/22/2019     97140             72.00
76184   Florida   Spine   0362012910101077   10/25/2018   Bill     2/22/2019     97010             60.00
76185   Florida   Spine   0362012910101077   10/25/2018   Bill     2/22/2019     G0283             44.00
76186   Florida   Spine   0204127700101087   2/7/2019     Bill     2/22/2019     99211             77.00
76187   Florida   Spine   0204127700101087   2/7/2019     Bill     2/22/2019     97530             90.00
76188   Florida   Spine   0204127700101087   2/7/2019     Bill     2/22/2019     97110             77.00
76189   Florida   Spine   0204127700101087   2/7/2019     Bill     2/22/2019     97140             72.00
76190   Florida   Spine   0204127700101087   2/7/2019     Bill     2/22/2019     97010             60.00
76191   Florida   Spine   0204127700101087   2/7/2019     Bill     2/22/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1495 of
                                                  2767

76192   Florida   Spine   0204127700101087   2/7/2019     Bill     2/22/2019     97035             44.00
76193   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     99211             77.00
76194   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97530             90.00
76195   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97110             77.00
76196   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97112             77.00
76197   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97140             72.00
76198   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     97010             60.00
76199   Florida   Spine   0593487470101017   11/3/2018    Bill     2/22/2019     G0283             44.00
76200   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     99211             77.00
76201   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     97530             90.00
76202   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     97110             77.00
76203   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     97112             77.00
76204   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     97140             72.00
76205   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     97010             60.00
76206   Florida   Spine   0423186890101021   1/5/2019     Bill     2/22/2019     G0283             44.00
76207   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     98940             72.00
76208   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     97530             90.00
76209   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     97012             55.00
76210   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     97140             72.00
76211   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     97035             44.00
76212   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     97010             60.00
76213   Florida   Spine   0430086360101165   12/2/2018    Bill     2/22/2019     G0283             44.00
76214   Florida   Spine   0157209730101183   5/1/2017     Bill     2/22/2019     99211             77.00
76215   Florida   Spine   0157209730101183   5/1/2017     Bill     2/22/2019     97530             90.00
76216   Florida   Spine   0157209730101183   5/1/2017     Bill     2/22/2019     97110             77.00
76217   Florida   Spine   0157209730101183   5/1/2017     Bill     2/22/2019     97140             72.00
76218   Florida   Spine   0157209730101183   5/1/2017     Bill     2/22/2019     97010             60.00
76219   Florida   Spine   0157209730101183   5/1/2017     Bill     2/22/2019     G0283             44.00
76220   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     98941             88.00
76221   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     99212            105.00
76222   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     97530             90.00
76223   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     97110             77.00
76224   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     97140             72.00
76225   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     97010             60.00
76226   Florida   Spine   0482510560101045   11/7/2018    Bill     2/22/2019     G0283             44.00
76227   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     98940             72.00
76228   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97110             77.00
76229   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97112             77.00
76230   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97140             72.00
76231   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97012             55.00
76232   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     97010             60.00
76233   Florida   Spine   0136645670101236   12/11/2018   Bill     2/22/2019     G0283             44.00
76234   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     99211             77.00
76235   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     97140             72.00
76236   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     G0283             44.00
76237   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     97010             60.00
76238   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     97012             55.00
76239   Florida   Spine   0624572960101016   1/2/2019     Bill     2/22/2019     A4556             22.00
76240   Florida   Spine   0611275300101010   12/22/2018   Bill     2/22/2019     99211             77.00
76241   Florida   Spine   0611275300101010   12/22/2018   Bill     2/22/2019     97530             90.00
76242   Florida   Spine   0611275300101010   12/22/2018   Bill     2/22/2019     97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1496 of
                                                  2767

76243   Florida   Spine   0611275300101010   12/22/2018   Bill     2/22/2019     97140             72.00
76244   Florida   Spine   0611275300101010   12/22/2018   Bill     2/22/2019     G0283             44.00
76245   Florida   Spine   0611275300101010   12/22/2018   Bill     2/22/2019     97010             60.00
76246   Florida   Spine   0220025950101080   11/5/2018    Bill     2/22/2019     99211             77.00
76247   Florida   Spine   0220025950101080   11/5/2018    Bill     2/22/2019     97530             90.00
76248   Florida   Spine   0220025950101080   11/5/2018    Bill     2/22/2019     97110             77.00
76249   Florida   Spine   0220025950101080   11/5/2018    Bill     2/22/2019     97140             72.00
76250   Florida   Spine   0220025950101080   11/5/2018    Bill     2/22/2019     G0283             44.00
76251   Florida   Spine   0220025950101080   11/5/2018    Bill     2/22/2019     97010             60.00
76252   Florida   Spine   0220025950101080   11/5/2018    Bill     2/22/2019     97039             44.00
76253   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     98940             72.00
76254   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     97530             90.00
76255   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     97012             55.00
76256   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     97140             72.00
76257   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     97035             44.00
76258   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     97010             60.00
76259   Florida   Spine   0294647320101028   1/30/2019    Bill     2/22/2019     G0283             44.00
76260   Florida   Spine   0523729000101040   2/6/2019     Bill     2/22/2019     99211             77.00
76261   Florida   Spine   0523729000101040   2/6/2019     Bill     2/22/2019     97530             90.00
76262   Florida   Spine   0523729000101040   2/6/2019     Bill     2/22/2019     97112             77.00
76263   Florida   Spine   0523729000101040   2/6/2019     Bill     2/22/2019     97140             72.00
76264   Florida   Spine   0523729000101040   2/6/2019     Bill     2/22/2019     G0283             44.00
76265   Florida   Spine   0523729000101040   2/6/2019     Bill     2/22/2019     97010             60.00
76266   Florida   Spine   0523729000101040   2/6/2019     Bill     2/22/2019     97035             44.00
76267   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     99212            105.00
76268   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97110             77.00
76269   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97112             77.00
76270   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97140             72.00
76271   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     G0283             44.00
76272   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97010             60.00
76273   Florida   Spine   0030424780101362   12/20/2018   Bill     2/22/2019     97039             44.00
76274   Florida   Spine   0113846780101192   11/14/2018   Bill     2/22/2019     99213            193.00
76275   Florida   Spine   0113846780101192   11/14/2018   Bill     2/22/2019     97530             90.00
76276   Florida   Spine   0113846780101192   11/14/2018   Bill     2/22/2019     97140             72.00
76277   Florida   Spine   0113846780101192   11/14/2018   Bill     2/22/2019     G0283             44.00
76278   Florida   Spine   0113846780101192   11/14/2018   Bill     2/22/2019     97010             60.00
76279   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     99211             77.00
76280   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97530             90.00
76281   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97110             77.00
76282   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97140             72.00
76283   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     G0283             44.00
76284   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97010             60.00
76285   Florida   Spine   0172192390101134   1/31/2019    Bill     2/22/2019     97012             55.00
76286   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     99211             77.00
76287   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     97530             90.00
76288   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     97140             72.00
76289   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     G0283             44.00
76290   Florida   Spine   0509922210101060   1/13/2019    Bill     2/22/2019     97010             60.00
76291   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     99211             77.00
76292   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97530             90.00
76293   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1497 of
                                                  2767

76294   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97140            72.00
76295   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     G0283            44.00
76296   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97010            60.00
76297   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97035            44.00
76298   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     99211            77.00
76299   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97530            90.00
76300   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97110            77.00
76301   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97140            72.00
76302   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     G0283            44.00
76303   Florida   Spine   0505743680101016   12/4/2018    Bill     2/22/2019     97010            60.00
76304   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     99211            77.00
76305   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     97530            90.00
76306   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     97110            77.00
76307   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     97112            77.00
76308   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     97140            72.00
76309   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     G0283            44.00
76310   Florida   Spine   0554889790101022   8/22/2018    Bill     2/22/2019     97010            60.00
76311   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     99211            77.00
76312   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     G0283            44.00
76313   Florida   Spine   0173816880101076   12/23/2018   Bill     2/22/2019     97010            60.00
76314   Florida   Spine   0599782970101010   12/21/2018   Bill     2/22/2019     99211            77.00
76315   Florida   Spine   0599782970101010   12/21/2018   Bill     2/22/2019     97530            90.00
76316   Florida   Spine   0599782970101010   12/21/2018   Bill     2/22/2019     97112            77.00
76317   Florida   Spine   0599782970101010   12/21/2018   Bill     2/22/2019     97140            72.00
76318   Florida   Spine   0599782970101010   12/21/2018   Bill     2/22/2019     97010            60.00
76319   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     99211            77.00
76320   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     97530            90.00
76321   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     97112            77.00
76322   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     97140            72.00
76323   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     G0283            44.00
76324   Florida   Spine   0475206760101104   1/19/2019    Bill     2/22/2019     97010            60.00
76325   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     99211            77.00
76326   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97530            90.00
76327   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97110            77.00
76328   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97112            77.00
76329   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97140            72.00
76330   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     G0283            44.00
76331   Florida   Spine   0522954060101018   11/16/2018   Bill     2/22/2019     97010            60.00
76332   Florida   Spine   0587343090101028   9/23/2018    Bill     2/22/2019     99211            77.00
76333   Florida   Spine   0587343090101028   9/23/2018    Bill     2/22/2019     97530            90.00
76334   Florida   Spine   0587343090101028   9/23/2018    Bill     2/22/2019     97110            77.00
76335   Florida   Spine   0587343090101028   9/23/2018    Bill     2/22/2019     97140            72.00
76336   Florida   Spine   0587343090101028   9/23/2018    Bill     2/22/2019     G0283            44.00
76337   Florida   Spine   0587343090101028   9/23/2018    Bill     2/22/2019     97010            60.00
76338   Florida   Spine   0587343090101028   9/23/2018    Bill     2/22/2019     97012            55.00
76339   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     99211            77.00
76340   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97530            90.00
76341   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97110            77.00
76342   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97140            72.00
76343   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     G0283            44.00
76344   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1498 of
                                                  2767

76345   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     99211            77.00
76346   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97110            77.00
76347   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97112            77.00
76348   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97140            72.00
76349   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     G0283            44.00
76350   Florida   Spine   0413609930101059   12/14/2018   Bill     2/22/2019     97010            60.00
76351   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     99211            77.00
76352   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97530            90.00
76353   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97110            77.00
76354   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97112            77.00
76355   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97140            72.00
76356   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     G0283            44.00
76357   Florida   Spine   0613737330101011   12/18/2018   Bill     2/22/2019     97010            60.00
76358   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     99211            77.00
76359   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97530            90.00
76360   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97112            77.00
76361   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97140            72.00
76362   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     G0283            44.00
76363   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97010            60.00
76364   Florida   Spine   0460270070101037   1/14/2019    Bill     2/22/2019     97035            44.00
76365   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     99211            77.00
76366   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97530            90.00
76367   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97110            77.00
76368   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97140            72.00
76369   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     G0283            44.00
76370   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97010            60.00
76371   Florida   Spine   0421371370101111   12/24/2018   Bill     2/22/2019     97039            44.00
76372   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     99211            77.00
76373   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     97110            77.00
76374   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     97112            77.00
76375   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     97140            72.00
76376   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     G0283            44.00
76377   Florida   Spine   0105083030101091   1/7/2019     Bill     2/22/2019     97010            60.00
76378   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     99211            77.00
76379   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97110            77.00
76380   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97140            72.00
76381   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     G0283            44.00
76382   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97010            60.00
76383   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97035            44.00
76384   Florida   Spine   0607669640101027   12/19/2018   Bill     2/22/2019     97039            44.00
76385   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     99211            77.00
76386   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97530            90.00
76387   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97110            77.00
76388   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97112            77.00
76389   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97140            72.00
76390   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     G0283            44.00
76391   Florida   Spine   0113947440101125   12/28/2018   Bill     2/22/2019     97010            60.00
76392   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     98940            72.00
76393   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97530            90.00
76394   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97112            77.00
76395   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1499 of
                                                  2767

76396   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     G0283             44.00
76397   Florida   Spine   0434819760101013   11/26/2018   Bill     2/22/2019     97010             60.00
76398   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     99211             77.00
76399   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97530             90.00
76400   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97112             77.00
76401   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97140             72.00
76402   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     G0283             44.00
76403   Florida   Spine   0580274610101023   1/8/2019     Bill     2/22/2019     97010             60.00
76404   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     99211             77.00
76405   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97530             90.00
76406   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97110             77.00
76407   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97140             72.00
76408   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     G0283             44.00
76409   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97010             60.00
76410   Florida   Spine   0639051120101029   1/22/2019    Bill     2/22/2019     97035             44.00
76411   Florida   Spine   0392610050101015   11/27/2018   Bill     2/22/2019     99211             77.00
76412   Florida   Spine   0392610050101015   11/27/2018   Bill     2/22/2019     97530             90.00
76413   Florida   Spine   0392610050101015   11/27/2018   Bill     2/22/2019     97112             77.00
76414   Florida   Spine   0392610050101015   11/27/2018   Bill     2/22/2019     97140             72.00
76415   Florida   Spine   0392610050101015   11/27/2018   Bill     2/22/2019     G0283             44.00
76416   Florida   Spine   0392610050101015   11/27/2018   Bill     2/22/2019     97010             60.00
76417   Florida   Spine   0392610050101015   11/27/2018   Bill     2/22/2019     97035             44.00
76418   Florida   Spine   0440823070101079   9/30/2018    Bill     2/22/2019     99211             77.00
76419   Florida   Spine   0440823070101079   9/30/2018    Bill     2/22/2019     97530             90.00
76420   Florida   Spine   0440823070101079   9/30/2018    Bill     2/22/2019     97140             72.00
76421   Florida   Spine   0440823070101079   9/30/2018    Bill     2/22/2019     G0283             44.00
76422   Florida   Spine   0440823070101079   9/30/2018    Bill     2/22/2019     97010             60.00
76423   Florida   Spine   0087644080101323   8/1/2018     Bill     2/22/2019     99213            193.00
76424   Florida   Spine   0087644080101323   8/1/2018     Bill     2/22/2019     97110             77.00
76425   Florida   Spine   0087644080101323   8/1/2018     Bill     2/22/2019     97140             72.00
76426   Florida   Spine   0087644080101323   8/1/2018     Bill     2/22/2019     G0283             44.00
76427   Florida   Spine   0087644080101323   8/1/2018     Bill     2/22/2019     97010             60.00
76428   Florida   Spine   0087644080101323   8/1/2018     Bill     2/22/2019     97039             44.00
76429   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     99213            193.00
76430   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97530             90.00
76431   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97110             77.00
76432   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97112             77.00
76433   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97140             72.00
76434   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     97010             60.00
76435   Florida   Spine   0410085190101175   10/12/2018   Bill     2/22/2019     G0283             44.00
76436   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     99211             77.00
76437   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     97140             72.00
76438   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     G0283             44.00
76439   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     97010             60.00
76440   Florida   Spine   0624079310101019   1/15/2019    Bill     2/22/2019     97035             44.00
76441   Florida   Spine   0546081900101016   2/13/2019    Bill     2/22/2019     99203            275.00
76442   Florida   Spine   0546081900101016   2/13/2019    Bill     2/22/2019     97010             60.00
76443   Florida   Spine   0546081900101016   2/13/2019    Bill     2/22/2019     G0283             44.00
76444   Florida   Spine   0546081900101016   2/13/2019    Bill     2/22/2019     A4556             22.00
76445   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     99211             77.00
76446   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1500 of
                                                  2767

76447   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     G0283            44.00
76448   Florida   Spine   0526379830101047   2/1/2019     Bill     2/22/2019     97010            60.00
76449   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     99211            77.00
76450   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     97530            90.00
76451   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     97112            77.00
76452   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     97140            72.00
76453   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     G0283            44.00
76454   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     97010            60.00
76455   Florida   Spine   0372012190101043   2/4/2019     Bill     2/22/2019     97035            44.00
76456   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     99211            77.00
76457   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97530            90.00
76458   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97110            77.00
76459   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     G0283            44.00
76460   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97010            60.00
76461   Florida   Spine   0617706720101044   2/5/2019     Bill     2/22/2019     97012            55.00
76462   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     99211            77.00
76463   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97530            90.00
76464   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97110            77.00
76465   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97140            72.00
76466   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     G0283            44.00
76467   Florida   Spine   0603830750101090   1/31/2019    Bill     2/22/2019     97010            60.00
76468   Florida   Spine   0586247710101030   10/2/2018    Bill     2/22/2019     99211            77.00
76469   Florida   Spine   0586247710101030   10/2/2018    Bill     2/22/2019     97530            90.00
76470   Florida   Spine   0586247710101030   10/2/2018    Bill     2/22/2019     97110            77.00
76471   Florida   Spine   0586247710101030   10/2/2018    Bill     2/22/2019     97112            77.00
76472   Florida   Spine   0586247710101030   10/2/2018    Bill     2/22/2019     97140            72.00
76473   Florida   Spine   0586247710101030   10/2/2018    Bill     2/22/2019     97010            60.00
76474   Florida   Spine   0586247710101030   10/2/2018    Bill     2/22/2019     G0283            44.00
76475   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     99211            77.00
76476   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     97530            90.00
76477   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     97112            77.00
76478   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     97140            72.00
76479   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     G0283            44.00
76480   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     97010            60.00
76481   Florida   Spine   0561558220101016   1/22/2019    Bill     2/22/2019     97035            44.00
76482   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     99211            77.00
76483   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     97530            90.00
76484   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     97112            77.00
76485   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     97140            72.00
76486   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     G0283            44.00
76487   Florida   Spine   0177960010101147   12/14/2018   Bill     2/22/2019     97010            60.00
76488   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     99211            77.00
76489   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97530            90.00
76490   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97112            77.00
76491   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97140            72.00
76492   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     G0283            44.00
76493   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97010            60.00
76494   Florida   Spine   0562618460101032   2/3/2019     Bill     2/22/2019     97035            44.00
76495   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     99211            77.00
76496   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     97530            90.00
76497   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1501 of
                                                  2767

76498   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     97112               77.00
76499   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     97140               72.00
76500   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     97010               60.00
76501   Florida   Spine   0554122210101046   9/29/2018    Bill     2/22/2019     G0283               44.00
76502   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     99211               77.00
76503   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     97530               90.00
76504   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     97112               77.00
76505   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     97140               72.00
76506   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     G0283               44.00
76507   Florida   Spine   0469279310101047   8/30/2018    Bill     2/22/2019     97010               60.00
76508   Florida   Spine   0422167280101038   2/2/2019     Bill     2/22/2019     99211               77.00
76509   Florida   Spine   0422167280101038   2/2/2019     Bill     2/22/2019     97530               90.00
76510   Florida   Spine   0422167280101038   2/2/2019     Bill     2/22/2019     97140               72.00
76511   Florida   Spine   0422167280101038   2/2/2019     Bill     2/22/2019     G0283               44.00
76512   Florida   Spine   0422167280101038   2/2/2019     Bill     2/22/2019     97010               60.00
76513   Florida   Spine   0422167280101038   2/2/2019     Bill     2/22/2019     97035               44.00
76514   Florida   Spine   0422167280101038   2/2/2019     Bill     2/22/2019     97039               44.00
76515   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     99211               77.00
76516   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     97530               90.00
76517   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     97110               77.00
76518   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     97112               77.00
76519   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     97140               72.00
76520   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     G0283               44.00
76521   Florida   Spine   0131792740101039   12/28/2018   Bill     2/22/2019     97010               60.00
76522   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      99211               77.00
76523   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      97530               90.00
76524   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      97110               77.00
76525   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      97140               72.00
76526   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      G0283               44.00
76527   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      97010               60.00
76528   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      97039               44.00
76529   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      99211               77.00
76530   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      97110               77.00
76531   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      97140               72.00
76532   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      G0283               44.00
76533   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      97010               60.00
76534   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      97035               44.00
76535   Florida   Spine   0131076590101145   2/11/2019    Bill     3/1/2019      97039               44.00
76536   Florida   Spine   0598538700101014   9/21/2017    Bill     3/4/2019      99213              350.00
76537   Florida   Spine   0598538700101014   9/21/2017    Bill     3/4/2019      99213              350.00
76538   Florida   Spine   0598538700101014   9/21/2017    Bill     3/4/2019      99213              350.00
76539   Florida   Spine   0425763400101028   8/22/2018    Bill     3/4/2019      99203              500.00
76540   Florida   Spine   0528215960101050   10/25/2018   Bill     3/4/2019      99203              500.00
76541   Florida   Spine   0598538700101014   9/21/2017    Bill     3/4/2019      99213              350.00
76542   Florida   Spine   0492076870101065   8/16/2018    Bill     3/4/2019      99213              350.00
76543   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      72141            1,950.00
76544   Florida   Spine   0375595030101055   1/25/2019    Bill     3/4/2019      72141            1,950.00
76545   Florida   Spine   0375595030101055   1/25/2019    Bill     3/4/2019      72148            1,950.00
76546   Florida   Spine   0638357700101011   10/31/2018   Bill     3/4/2019      72141            1,950.00
76547   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      72141            1,950.00
76548   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      72148            1,950.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1502 of
                                                  2767

76549   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      72148            1,950.00
76550   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      72141            1,950.00
76551   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      72148            1,950.00
76552   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      72141            1,950.00
76553   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      72148            1,950.00
76554   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      72141            1,950.00
76555   Florida   Spine   0357542000101055   1/28/2019    Bill     3/4/2019      72148            1,950.00
76556   Florida   Spine   0357542000101055   1/28/2019    Bill     3/4/2019      72141            1,950.00
76557   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      99203              275.00
76558   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97140               72.00
76559   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      G0283               44.00
76560   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97010               60.00
76561   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97035               44.00
76562   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      A4556               22.00
76563   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      99203              275.00
76564   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97140               72.00
76565   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97010               60.00
76566   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      99203              275.00
76567   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97140               72.00
76568   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97010               60.00
76569   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      99203              275.00
76570   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97140               72.00
76571   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97010               60.00
76572   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      73221            1,750.00
76573   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      72148            1,950.00
76574   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      72141            1,950.00
76575   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      72148            1,950.00
76576   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      72141            1,950.00
76577   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      72141            1,950.00
76578   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      99203              500.00
76579   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      99203              500.00
76580   Florida   Spine   0525049170101011   8/16/2018    Bill     3/4/2019      99203              500.00
76581   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      99203              275.00
76582   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      G0283               44.00
76583   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97010               60.00
76584   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      A4556               22.00
76585   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      99203              275.00
76586   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      97140               72.00
76587   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      G0283               44.00
76588   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      97010               60.00
76589   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      A4556               22.00
76590   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      99203              500.00
76591   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      99203              500.00
76592   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      99203              275.00
76593   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97140               72.00
76594   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      G0283               44.00
76595   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97010               60.00
76596   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97035               44.00
76597   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      A4556               22.00
76598   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      99211               77.00
76599   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97530               90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1503 of
                                                  2767

76600   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97140             72.00
76601   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97035             44.00
76602   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      G0283             44.00
76603   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      99211             77.00
76604   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97530             90.00
76605   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97110             77.00
76606   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97140             72.00
76607   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97010             60.00
76608   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      G0283             44.00
76609   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      99211             77.00
76610   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97110             77.00
76611   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97112             77.00
76612   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97140             72.00
76613   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97012             55.00
76614   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97010             60.00
76615   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      G0283             44.00
76616   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      99203            275.00
76617   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97140             72.00
76618   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      G0283             44.00
76619   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97010             60.00
76620   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97035             44.00
76621   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      A4556             22.00
76622   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      99211             77.00
76623   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      97530             90.00
76624   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      97110             77.00
76625   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      97112             77.00
76626   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      97140             72.00
76627   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      97010             60.00
76628   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      G0283             44.00
76629   Florida   Spine   0587343090101028   9/23/2018    Bill     3/4/2019      99213            350.00
76630   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      99212            105.00
76631   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97530             90.00
76632   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97110             77.00
76633   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97140             72.00
76634   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97035             44.00
76635   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97010             60.00
76636   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      G0283             44.00
76637   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      99211             77.00
76638   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      97530             90.00
76639   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      97140             77.00
76640   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      97140             72.00
76641   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      97010             60.00
76642   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      G0283             44.00
76643   Florida   Spine   0632854840101014   11/11/2018   Bill     3/4/2019      99212            105.00
76644   Florida   Spine   0632854840101014   11/11/2018   Bill     3/4/2019      97530             90.00
76645   Florida   Spine   0632854840101014   11/11/2018   Bill     3/4/2019      97110             77.00
76646   Florida   Spine   0632854840101014   11/11/2018   Bill     3/4/2019      97140             72.00
76647   Florida   Spine   0632854840101014   11/11/2018   Bill     3/4/2019      97010             60.00
76648   Florida   Spine   0632854840101014   11/11/2018   Bill     3/4/2019      G0283             44.00
76649   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      99211             77.00
76650   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1504 of
                                                  2767

76651   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97112               77.00
76652   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97140               72.00
76653   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97010               60.00
76654   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      G0283               44.00
76655   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      99212              105.00
76656   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      97110               77.00
76657   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      97112               77.00
76658   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      97140               72.00
76659   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      97010               60.00
76660   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      G0283               44.00
76661   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      99211               77.00
76662   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      97110               77.00
76663   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      97112               77.00
76664   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      97140               72.00
76665   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      97010               60.00
76666   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      G0283               44.00
76667   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      99211               77.00
76668   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97530               90.00
76669   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97110               77.00
76670   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97140               72.00
76671   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97035               44.00
76672   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97010               60.00
76673   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      G0283               44.00
76674   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      99211               77.00
76675   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97110               77.00
76676   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97112               77.00
76677   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97140               72.00
76678   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97010               60.00
76679   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      G0283               44.00
76680   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      62321            2,100.00
76681   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      J2001              105.00
76682   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      J3301               70.00
76683   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      Q9965               25.00
76684   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      99211               77.00
76685   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97530               90.00
76686   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97110               77.00
76687   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97140               72.00
76688   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      G0283               44.00
76689   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97010               60.00
76690   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97012               55.00
76691   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      99211               77.00
76692   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97530               90.00
76693   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97110               77.00
76694   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97112               77.00
76695   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97140               72.00
76696   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      G0283               44.00
76697   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97010               60.00
76698   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      99211               77.00
76699   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97530               90.00
76700   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97110               77.00
76701   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97140               72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1505 of
                                                  2767

76702   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      G0283             44.00
76703   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97010             60.00
76704   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97039             44.00
76705   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      99212            105.00
76706   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      97530             90.00
76707   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      97112             77.00
76708   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      97140             72.00
76709   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      G0283             44.00
76710   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      97010             60.00
76711   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      99211             77.00
76712   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97530             90.00
76713   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97112             77.00
76714   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97140             72.00
76715   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      G0283             44.00
76716   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97010             60.00
76717   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97035             44.00
76718   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      99211             77.00
76719   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97530             90.00
76720   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97112             77.00
76721   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97140             72.00
76722   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      G0283             44.00
76723   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97010             60.00
76724   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      99211             77.00
76725   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97530             90.00
76726   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97110             77.00
76727   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97140             72.00
76728   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      G0283             44.00
76729   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97010             60.00
76730   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97039             44.00
76731   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      99211             77.00
76732   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97530             90.00
76733   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97112             77.00
76734   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97140             72.00
76735   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      G0283             44.00
76736   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97010             60.00
76737   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      99211             77.00
76738   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97530             90.00
76739   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97110             77.00
76740   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97112             77.00
76741   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97140             72.00
76742   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      G0283             44.00
76743   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97010             60.00
76744   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      99211             77.00
76745   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97530             90.00
76746   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97110             77.00
76747   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97140             72.00
76748   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      G0283             44.00
76749   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97010             60.00
76750   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97039             44.00
76751   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      99211             77.00
76752   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1506 of
                                                  2767

76753   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97112            77.00
76754   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97140            72.00
76755   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      G0283            44.00
76756   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97010            60.00
76757   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97035            44.00
76758   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      99211            77.00
76759   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97110            77.00
76760   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97112            77.00
76761   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97140            72.00
76762   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      G0283            44.00
76763   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97010            60.00
76764   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      99211            77.00
76765   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97530            90.00
76766   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97110            77.00
76767   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97140            72.00
76768   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      G0283            44.00
76769   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97010            60.00
76770   Florida   Spine   0313197560101129   12/28/2018   Bill     3/4/2019      97012            55.00
76771   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      99211            77.00
76772   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97530            90.00
76773   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97110            77.00
76774   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      G0283            44.00
76775   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97010            60.00
76776   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97012            55.00
76777   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      99211            77.00
76778   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97530            90.00
76779   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97112            77.00
76780   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97140            72.00
76781   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      G0283            44.00
76782   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97010            60.00
76783   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97035            44.00
76784   Florida   Spine   0297363850101118   1/22/2019    Bill     3/4/2019      99211            77.00
76785   Florida   Spine   0297363850101118   1/22/2019    Bill     3/4/2019      97530            90.00
76786   Florida   Spine   0297363850101118   1/22/2019    Bill     3/4/2019      97112            77.00
76787   Florida   Spine   0297363850101118   1/22/2019    Bill     3/4/2019      97140            72.00
76788   Florida   Spine   0297363850101118   1/22/2019    Bill     3/4/2019      G0283            44.00
76789   Florida   Spine   0297363850101118   1/22/2019    Bill     3/4/2019      97010            60.00
76790   Florida   Spine   0297363850101118   1/22/2019    Bill     3/4/2019      97035            44.00
76791   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      99211            77.00
76792   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97110            77.00
76793   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97112            77.00
76794   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97140            72.00
76795   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      G0283            44.00
76796   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97010            60.00
76797   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97039            44.00
76798   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      99211            77.00
76799   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      97140            72.00
76800   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      G0283            44.00
76801   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      97010            60.00
76802   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      99211            77.00
76803   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1507 of
                                                  2767

76804   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97110            77.00
76805   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97140            72.00
76806   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      G0283            44.00
76807   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97010            60.00
76808   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      A4556            22.00
76809   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97039            44.00
76810   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      99211            77.00
76811   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97530            90.00
76812   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97112            77.00
76813   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97140            72.00
76814   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      G0283            44.00
76815   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97010            60.00
76816   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97035            44.00
76817   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      99211            77.00
76818   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97530            90.00
76819   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97110            77.00
76820   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97140            72.00
76821   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      G0283            44.00
76822   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97010            60.00
76823   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      99211            77.00
76824   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97530            90.00
76825   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97112            77.00
76826   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97140            72.00
76827   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      G0283            44.00
76828   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97010            60.00
76829   Florida   Spine   0307644870101032   12/7/2018    Bill     3/4/2019      99211            77.00
76830   Florida   Spine   0307644870101032   12/7/2018    Bill     3/4/2019      97530            90.00
76831   Florida   Spine   0307644870101032   12/7/2018    Bill     3/4/2019      97112            77.00
76832   Florida   Spine   0307644870101032   12/7/2018    Bill     3/4/2019      97140            72.00
76833   Florida   Spine   0307644870101032   12/7/2018    Bill     3/4/2019      G0283            44.00
76834   Florida   Spine   0307644870101032   12/7/2018    Bill     3/4/2019      97010            60.00
76835   Florida   Spine   0280010560101099   11/3/2018    Bill     3/4/2019      99211            77.00
76836   Florida   Spine   0280010560101099   11/3/2018    Bill     3/4/2019      97530            90.00
76837   Florida   Spine   0280010560101099   11/3/2018    Bill     3/4/2019      97110            77.00
76838   Florida   Spine   0280010560101099   11/3/2018    Bill     3/4/2019      97140            72.00
76839   Florida   Spine   0280010560101099   11/3/2018    Bill     3/4/2019      G0283            44.00
76840   Florida   Spine   0280010560101099   11/3/2018    Bill     3/4/2019      97010            60.00
76841   Florida   Spine   0338475320101105   1/29/2019    Bill     3/4/2019      99211            77.00
76842   Florida   Spine   0338475320101105   1/29/2019    Bill     3/4/2019      97530            90.00
76843   Florida   Spine   0338475320101105   1/29/2019    Bill     3/4/2019      97110            77.00
76844   Florida   Spine   0338475320101105   1/29/2019    Bill     3/4/2019      97140            72.00
76845   Florida   Spine   0338475320101105   1/29/2019    Bill     3/4/2019      G0283            44.00
76846   Florida   Spine   0338475320101105   1/29/2019    Bill     3/4/2019      97010            60.00
76847   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      99211            77.00
76848   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      97110            77.00
76849   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      97112            77.00
76850   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      97140            72.00
76851   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      G0283            44.00
76852   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      97010            60.00
76853   Florida   Spine   0638101160101016   9/10/2018    Bill     3/4/2019      99211            77.00
76854   Florida   Spine   0638101160101016   9/10/2018    Bill     3/4/2019      97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1508 of
                                                  2767

76855   Florida   Spine   0638101160101016   9/10/2018    Bill     3/4/2019      97140             72.00
76856   Florida   Spine   0638101160101016   9/10/2018    Bill     3/4/2019      G0283             44.00
76857   Florida   Spine   0638101160101016   9/10/2018    Bill     3/4/2019      97010             60.00
76858   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      99211             77.00
76859   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97530             90.00
76860   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97110             77.00
76861   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97140             72.00
76862   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97010             60.00
76863   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      G0283             44.00
76864   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      98941             88.00
76865   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97530             90.00
76866   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97112             77.00
76867   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97140             72.00
76868   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97035             44.00
76869   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97010             60.00
76870   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      G0283             44.00
76871   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      99211             77.00
76872   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97530             90.00
76873   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97112             77.00
76874   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97140             72.00
76875   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97035             44.00
76876   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97010             60.00
76877   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      G0283             44.00
76878   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      99211             77.00
76879   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      97530             90.00
76880   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      97110             77.00
76881   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      97140             72.00
76882   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      97010             60.00
76883   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      G0283             44.00
76884   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      99212            105.00
76885   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97530             90.00
76886   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97110             77.00
76887   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97140             72.00
76888   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97010             60.00
76889   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97035             44.00
76890   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      99203            500.00
76891   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      99212            105.00
76892   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97530             90.00
76893   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97110             77.00
76894   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97140             72.00
76895   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97010             60.00
76896   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      G0283             44.00
76897   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      99211             77.00
76898   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97530             90.00
76899   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97012             55.00
76900   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97140             72.00
76901   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97035             44.00
76902   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97010             60.00
76903   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      G0283             44.00
76904   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      99211             77.00
76905   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1509 of
                                                  2767

76906   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97110             77.00
76907   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97112             77.00
76908   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97140             72.00
76909   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97010             60.00
76910   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      G0283             44.00
76911   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      99211             77.00
76912   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97530             90.00
76913   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97012             55.00
76914   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97140             72.00
76915   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97035             44.00
76916   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97010             60.00
76917   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      G0283             44.00
76918   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      99211             77.00
76919   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97110             77.00
76920   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97112             77.00
76921   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97140             72.00
76922   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97010             60.00
76923   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      G0283             44.00
76924   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97012             55.00
76925   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      99211             77.00
76926   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      97112             77.00
76927   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      97140             72.00
76928   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      97035             44.00
76929   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      97010             60.00
76930   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      G0283             44.00
76931   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      99211             77.00
76932   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      97110             77.00
76933   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      97112             77.00
76934   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      97140             72.00
76935   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      97012             55.00
76936   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      97010             60.00
76937   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      G0283             44.00
76938   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      99211             77.00
76939   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97530             90.00
76940   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97140             72.00
76941   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97012             55.00
76942   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97035             44.00
76943   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97010             60.00
76944   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      G0283             44.00
76945   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      98940             72.00
76946   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97530             90.00
76947   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97012             55.00
76948   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97140             72.00
76949   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97035             44.00
76950   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97010             60.00
76951   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      G0283             44.00
76952   Florida   Spine   0347201240101119   9/17/2018    Bill     3/4/2019      99203            500.00
76953   Florida   Spine   0422913280101027   10/23/2018   Bill     3/4/2019      99213            350.00
76954   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      98940             72.00
76955   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      99212            105.00
76956   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1510 of
                                                  2767

76957   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      97112               77.00
76958   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      97012               55.00
76959   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      97140               72.00
76960   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      97010               60.00
76961   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      G0283               44.00
76962   Florida   Spine   0364301600101028   9/10/2018    Bill     3/4/2019      99213              350.00
76963   Florida   Spine   0364301600101028   9/10/2018    Bill     3/4/2019      64493            3,600.00
76964   Florida   Spine   0364301600101028   9/10/2018    Bill     3/4/2019      64494            1,800.00
76965   Florida   Spine   0364301600101028   9/10/2018    Bill     3/4/2019      64495              900.00
76966   Florida   Spine   0364301600101028   9/10/2018    Bill     3/4/2019      J2001               35.00
76967   Florida   Spine   0364301600101028   9/10/2018    Bill     3/4/2019      J1020               35.00
76968   Florida   Spine   0364301600101028   9/10/2018    Bill     3/4/2019      Q9965               25.00
76969   Florida   Spine   0288052480101173   12/6/2018    Bill     3/4/2019      99211               77.00
76970   Florida   Spine   0288052480101173   12/6/2018    Bill     3/4/2019      97530               90.00
76971   Florida   Spine   0288052480101173   12/6/2018    Bill     3/4/2019      97110               77.00
76972   Florida   Spine   0288052480101173   12/6/2018    Bill     3/4/2019      97140               72.00
76973   Florida   Spine   0288052480101173   12/6/2018    Bill     3/4/2019      97010               60.00
76974   Florida   Spine   0650972010101015   2/11/2019    Bill     3/4/2019      99203              500.00
76975   Florida   Spine   0482510560101045   11/7/2018    Bill     3/4/2019      98941               88.00
76976   Florida   Spine   0482510560101045   11/7/2018    Bill     3/4/2019      97530               90.00
76977   Florida   Spine   0482510560101045   11/7/2018    Bill     3/4/2019      97110               77.00
76978   Florida   Spine   0482510560101045   11/7/2018    Bill     3/4/2019      97140               72.00
76979   Florida   Spine   0482510560101045   11/7/2018    Bill     3/4/2019      97010               60.00
76980   Florida   Spine   0482510560101045   11/7/2018    Bill     3/4/2019      G0283               44.00
76981   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      99211               77.00
76982   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97530               90.00
76983   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97112               77.00
76984   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97140               72.00
76985   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97010               60.00
76986   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      98940               72.00
76987   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      99212              105.00
76988   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      97530               90.00
76989   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      97110               77.00
76990   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      97140               72.00
76991   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      G0283               44.00
76992   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      97010               60.00
76993   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      99211               77.00
76994   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97530               90.00
76995   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97112               77.00
76996   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97140               72.00
76997   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97010               60.00
76998   Florida   Spine   0211360050101107   11/3/2018    Bill     3/4/2019      99213              350.00
76999   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      99211               77.00
77000   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      97530               90.00
77001   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      97110               77.00
77002   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      97140               72.00
77003   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      97012               55.00
77004   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      97010               60.00
77005   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      G0283               44.00
77006   Florida   Spine   0461256350101176   9/22/2018    Bill     3/4/2019      99213              350.00
77007   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      99211               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1511 of
                                                  2767

77008   Florida   Spine   0546081900101016   2/13/2019   Bill      3/4/2019      97140             72.00
77009   Florida   Spine   0546081900101016   2/13/2019   Bill      3/4/2019      G0283             44.00
77010   Florida   Spine   0546081900101016   2/13/2019   Bill      3/4/2019      97010             60.00
77011   Florida   Spine   0546081900101016   2/13/2019   Bill      3/4/2019      A4556             22.00
77012   Florida   Spine   0546081900101016   2/13/2019   Bill      3/4/2019      97039             44.00
77013   Florida   Spine   0030487090101182   1/16/2019   Bill      3/4/2019      99211             77.00
77014   Florida   Spine   0030487090101182   1/16/2019   Bill      3/4/2019      97530             90.00
77015   Florida   Spine   0030487090101182   1/16/2019   Bill      3/4/2019      97110             77.00
77016   Florida   Spine   0030487090101182   1/16/2019   Bill      3/4/2019      97140             72.00
77017   Florida   Spine   0030487090101182   1/16/2019   Bill      3/4/2019      G0283             44.00
77018   Florida   Spine   0030487090101182   1/16/2019   Bill      3/4/2019      97010             60.00
77019   Florida   Spine   0030487090101182   1/16/2019   Bill      3/4/2019      97012             55.00
77020   Florida   Spine   0526379830101047   2/1/2019    Bill      3/4/2019      99211             77.00
77021   Florida   Spine   0526379830101047   2/1/2019    Bill      3/4/2019      97140             72.00
77022   Florida   Spine   0526379830101047   2/1/2019    Bill      3/4/2019      G0283             44.00
77023   Florida   Spine   0526379830101047   2/1/2019    Bill      3/4/2019      97010             60.00
77024   Florida   Spine   0628552720101015   2/11/2019   Bill      3/4/2019      99203            500.00
77025   Florida   Spine   0632721810101011   1/28/2019   Bill      3/4/2019      99211             77.00
77026   Florida   Spine   0632721810101011   1/28/2019   Bill      3/4/2019      97530             90.00
77027   Florida   Spine   0632721810101011   1/28/2019   Bill      3/4/2019      97112             77.00
77028   Florida   Spine   0632721810101011   1/28/2019   Bill      3/4/2019      97140             72.00
77029   Florida   Spine   0632721810101011   1/28/2019   Bill      3/4/2019      G0283             44.00
77030   Florida   Spine   0632721810101011   1/28/2019   Bill      3/4/2019      97010             60.00
77031   Florida   Spine   0632721810101011   1/28/2019   Bill      3/4/2019      97035             44.00
77032   Florida   Spine   0372012190101043   2/4/2019    Bill      3/4/2019      99211             77.00
77033   Florida   Spine   0372012190101043   2/4/2019    Bill      3/4/2019      97530             90.00
77034   Florida   Spine   0372012190101043   2/4/2019    Bill      3/4/2019      97112             77.00
77035   Florida   Spine   0372012190101043   2/4/2019    Bill      3/4/2019      97140             72.00
77036   Florida   Spine   0372012190101043   2/4/2019    Bill      3/4/2019      G0283             44.00
77037   Florida   Spine   0372012190101043   2/4/2019    Bill      3/4/2019      97010             60.00
77038   Florida   Spine   0372012190101043   2/4/2019    Bill      3/4/2019      97035             44.00
77039   Florida   Spine   0422167280101038   2/2/2019    Bill      3/4/2019      99211             77.00
77040   Florida   Spine   0422167280101038   2/2/2019    Bill      3/4/2019      97530             90.00
77041   Florida   Spine   0422167280101038   2/2/2019    Bill      3/4/2019      97140             72.00
77042   Florida   Spine   0422167280101038   2/2/2019    Bill      3/4/2019      G0283             44.00
77043   Florida   Spine   0422167280101038   2/2/2019    Bill      3/4/2019      97010             60.00
77044   Florida   Spine   0422167280101038   2/2/2019    Bill      3/4/2019      97035             44.00
77045   Florida   Spine   0422167280101038   2/2/2019    Bill      3/4/2019      97039             44.00
77046   Florida   Spine   0603830750101090   1/31/2019   Bill      3/4/2019      99211             77.00
77047   Florida   Spine   0603830750101090   1/31/2019   Bill      3/4/2019      97530             90.00
77048   Florida   Spine   0603830750101090   1/31/2019   Bill      3/4/2019      97140             72.00
77049   Florida   Spine   0603830750101090   1/31/2019   Bill      3/4/2019      97035             44.00
77050   Florida   Spine   0603830750101090   1/31/2019   Bill      3/4/2019      97039             44.00
77051   Florida   Spine   0561558220101016   1/22/2019   Bill      3/4/2019      99211             77.00
77052   Florida   Spine   0561558220101016   1/22/2019   Bill      3/4/2019      97530             90.00
77053   Florida   Spine   0561558220101016   1/22/2019   Bill      3/4/2019      97112             77.00
77054   Florida   Spine   0561558220101016   1/22/2019   Bill      3/4/2019      97140             72.00
77055   Florida   Spine   0561558220101016   1/22/2019   Bill      3/4/2019      G0283             44.00
77056   Florida   Spine   0561558220101016   1/22/2019   Bill      3/4/2019      97010             60.00
77057   Florida   Spine   0561558220101016   1/22/2019   Bill      3/4/2019      97035             44.00
77058   Florida   Spine   0562618460101032   2/3/2019    Bill      3/4/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1512 of
                                                  2767

77059   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97530            90.00
77060   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97112            77.00
77061   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97140            72.00
77062   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      G0283            44.00
77063   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97010            60.00
77064   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97035            44.00
77065   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      99211            77.00
77066   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97530            90.00
77067   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97112            77.00
77068   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97140            72.00
77069   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      G0283            44.00
77070   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97010            60.00
77071   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97035            44.00
77072   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      99211            77.00
77073   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97530            90.00
77074   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97112            77.00
77075   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97140            72.00
77076   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      G0283            44.00
77077   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97010            60.00
77078   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      99211            77.00
77079   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97140            72.00
77080   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      G0283            44.00
77081   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97010            60.00
77082   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97035            44.00
77083   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97039            44.00
77084   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      99211            77.00
77085   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97110            77.00
77086   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97112            77.00
77087   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97140            72.00
77088   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      G0283            44.00
77089   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97010            60.00
77090   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      99211            77.00
77091   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97530            90.00
77092   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97110            77.00
77093   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97112            77.00
77094   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97140            72.00
77095   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      G0283            44.00
77096   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97010            60.00
77097   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      99211            77.00
77098   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97530            90.00
77099   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97112            77.00
77100   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97140            72.00
77101   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      G0283            44.00
77102   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97010            60.00
77103   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97035            44.00
77104   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      99211            77.00
77105   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97530            90.00
77106   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97110            77.00
77107   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97140            72.00
77108   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      G0283            44.00
77109   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1513 of
                                                  2767

77110   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97012            55.00
77111   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      99211            77.00
77112   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97530            90.00
77113   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97110            77.00
77114   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      G0283            44.00
77115   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97010            60.00
77116   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97012            55.00
77117   Florida   Spine   0297363850101118   1/22/2019    Bill     3/4/2019      99211            77.00
77118   Florida   Spine   0297363850101118   1/22/2019    Bill     3/4/2019      G0283            44.00
77119   Florida   Spine   0297363850101118   1/22/2019    Bill     3/4/2019      97010            60.00
77120   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      99211            77.00
77121   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      97140            72.00
77122   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      G0283            44.00
77123   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      97010            60.00
77124   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      97012            55.00
77125   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      99211            77.00
77126   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97530            90.00
77127   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97110            77.00
77128   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97140            72.00
77129   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      G0283            44.00
77130   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97010            60.00
77131   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97012            55.00
77132   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      99211            77.00
77133   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97530            90.00
77134   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97110            77.00
77135   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97140            72.00
77136   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      G0283            44.00
77137   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97010            60.00
77138   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      99211            77.00
77139   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97530            90.00
77140   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97112            77.00
77141   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97140            72.00
77142   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      G0283            44.00
77143   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97010            60.00
77144   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      99211            77.00
77145   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97530            90.00
77146   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97110            77.00
77147   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97140            72.00
77148   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      G0283            44.00
77149   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97010            60.00
77150   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97012            55.00
77151   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      99211            77.00
77152   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97110            77.00
77153   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97112            77.00
77154   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97140            72.00
77155   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      G0283            44.00
77156   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97010            60.00
77157   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97039            44.00
77158   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      99211            77.00
77159   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97530            90.00
77160   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1514 of
                                                  2767

77161   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97112             77.00
77162   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97140             72.00
77163   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      G0283             44.00
77164   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97010             60.00
77165   Florida   Spine   0484837780101044   11/29/2018   Bill     3/4/2019      99211             77.00
77166   Florida   Spine   0484837780101044   11/29/2018   Bill     3/4/2019      97530             90.00
77167   Florida   Spine   0484837780101044   11/29/2018   Bill     3/4/2019      97112             77.00
77168   Florida   Spine   0484837780101044   11/29/2018   Bill     3/4/2019      97140             72.00
77169   Florida   Spine   0484837780101044   11/29/2018   Bill     3/4/2019      G0283             44.00
77170   Florida   Spine   0484837780101044   11/29/2018   Bill     3/4/2019      97010             60.00
77171   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      99213            350.00
77172   Florida   Spine   0375595030101055   1/25/2019    Bill     3/4/2019      99211             77.00
77173   Florida   Spine   0375595030101055   1/25/2019    Bill     3/4/2019      97530             90.00
77174   Florida   Spine   0375595030101055   1/25/2019    Bill     3/4/2019      97110             77.00
77175   Florida   Spine   0375595030101055   1/25/2019    Bill     3/4/2019      97140             72.00
77176   Florida   Spine   0375595030101055   1/25/2019    Bill     3/4/2019      G0283             44.00
77177   Florida   Spine   0375595030101055   1/25/2019    Bill     3/4/2019      97010             60.00
77178   Florida   Spine   0375595030101055   1/25/2019    Bill     3/4/2019      97039             44.00
77179   Florida   Spine   0563224060101065   11/11/2018   Bill     3/4/2019      98940             72.00
77180   Florida   Spine   0563224060101065   11/11/2018   Bill     3/4/2019      98943             72.00
77181   Florida   Spine   0563224060101065   11/11/2018   Bill     3/4/2019      97530             90.00
77182   Florida   Spine   0563224060101065   11/11/2018   Bill     3/4/2019      97140             72.00
77183   Florida   Spine   0563224060101065   11/11/2018   Bill     3/4/2019      G0283             44.00
77184   Florida   Spine   0563224060101065   11/11/2018   Bill     3/4/2019      97010             60.00
77185   Florida   Spine   0563224060101065   11/11/2018   Bill     3/4/2019      97039             44.00
77186   Florida   Spine   0563224060101065   11/11/2018   Bill     3/4/2019      97012             55.00
77187   Florida   Spine   0105083030101091   1/7/2019     Bill     3/4/2019      99211             77.00
77188   Florida   Spine   0105083030101091   1/7/2019     Bill     3/4/2019      97110             77.00
77189   Florida   Spine   0105083030101091   1/7/2019     Bill     3/4/2019      97112             77.00
77190   Florida   Spine   0105083030101091   1/7/2019     Bill     3/4/2019      97140             72.00
77191   Florida   Spine   0105083030101091   1/7/2019     Bill     3/4/2019      G0283             44.00
77192   Florida   Spine   0105083030101091   1/7/2019     Bill     3/4/2019      97010             60.00
77193   Florida   Spine   0189832900101055   9/7/2018     Bill     3/4/2019      99213            350.00
77194   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      99211             77.00
77195   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      97530             90.00
77196   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      97112             77.00
77197   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      97140             72.00
77198   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      G0283             44.00
77199   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      97010             60.00
77200   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      99211             77.00
77201   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97110             77.00
77202   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97112             77.00
77203   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97140             72.00
77204   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97010             60.00
77205   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      G0283             44.00
77206   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      99211             77.00
77207   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97530             90.00
77208   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97110             77.00
77209   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97140             72.00
77210   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97010             60.00
77211   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1515 of
                                                  2767

77212   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      99211            77.00
77213   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97530            90.00
77214   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97110            77.00
77215   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97140            72.00
77216   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97010            60.00
77217   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      G0283            44.00
77218   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      99211            77.00
77219   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97110            77.00
77220   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97112            77.00
77221   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97140            72.00
77222   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97010            60.00
77223   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      G0283            44.00
77224   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      99211            77.00
77225   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97530            90.00
77226   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97110            77.00
77227   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97112            77.00
77228   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97140            72.00
77229   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97010            60.00
77230   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      G0283            44.00
77231   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      99211            77.00
77232   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97530            90.00
77233   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97112            77.00
77234   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97140            72.00
77235   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97035            44.00
77236   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97010            60.00
77237   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      G0283            44.00
77238   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      99211            77.00
77239   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97110            77.00
77240   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97112            77.00
77241   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97140            72.00
77242   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97035            44.00
77243   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97010            60.00
77244   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      G0283            44.00
77245   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97530            90.00
77246   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97112            77.00
77247   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97140            72.00
77248   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97010            60.00
77249   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      99211            77.00
77250   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97530            90.00
77251   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97140            72.00
77252   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97010            60.00
77253   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      G0283            44.00
77254   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97110            77.00
77255   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      99211            77.00
77256   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97530            90.00
77257   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97110            77.00
77258   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97112            77.00
77259   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97140            72.00
77260   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97010            60.00
77261   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      G0283            44.00
77262   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1516 of
                                                  2767

77263   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97530               90.00
77264   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97110               77.00
77265   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97112               77.00
77266   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97140               72.00
77267   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97010               60.00
77268   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      G0283               44.00
77269   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      99211               77.00
77270   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      97530               90.00
77271   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      97110               77.00
77272   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      97112               77.00
77273   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      97140               72.00
77274   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      97010               60.00
77275   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      G0283               44.00
77276   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      99211               77.00
77277   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      97530               90.00
77278   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      97112               77.00
77279   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      97140               72.00
77280   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      97010               60.00
77281   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      G0283               44.00
77282   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      99211               77.00
77283   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97110               77.00
77284   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97112               77.00
77285   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97140               72.00
77286   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97010               60.00
77287   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      G0283               44.00
77288   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      99211               77.00
77289   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97530               90.00
77290   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97140               72.00
77291   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97012               55.00
77292   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97010               60.00
77293   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      G0283               44.00
77294   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      99213              350.00
77295   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      98940               72.00
77296   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97530               90.00
77297   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97012               55.00
77298   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97140               72.00
77299   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97035               44.00
77300   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97010               60.00
77301   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      G0283               44.00
77302   Florida   Spine   0543796310101065   12/5/2018    Bill     3/4/2019      99213              350.00
77303   Florida   Spine   0544381560101039   4/2/2018     Bill     3/4/2019      62323            2,000.00
77304   Florida   Spine   0544381560101039   4/2/2018     Bill     3/4/2019      J2001              105.00
77305   Florida   Spine   0544381560101039   4/2/2018     Bill     3/4/2019      J1020               35.00
77306   Florida   Spine   0544381560101039   4/2/2018     Bill     3/4/2019      Q9965               25.00
77307   Florida   Spine   0494391570101051   6/26/2018    Bill     3/4/2019      99213              350.00
77308   Florida   Spine   0439274250101096   11/11/2018   Bill     3/4/2019      99213              350.00
77309   Florida   Spine   0359766610101043   1/8/2019     Bill     3/4/2019      99212              105.00
77310   Florida   Spine   0359766610101043   1/8/2019     Bill     3/4/2019      97110               77.00
77311   Florida   Spine   0359766610101043   1/8/2019     Bill     3/4/2019      97112               77.00
77312   Florida   Spine   0359766610101043   1/8/2019     Bill     3/4/2019      97140               72.00
77313   Florida   Spine   0359766610101043   1/8/2019     Bill     3/4/2019      G0283               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1517 of
                                                  2767

77314   Florida   Spine   0359766610101043   1/8/2019     Bill     3/4/2019      97010             60.00
77315   Florida   Spine   0211360050101107   11/3/2018    Bill     3/4/2019      99213            350.00
77316   Florida   Spine   0211360050101107   11/3/2018    Bill     3/4/2019      73030            150.00
77317   Florida   Spine   0211360050101107   11/3/2018    Bill     3/4/2019      73560            325.00
77318   Florida   Spine   0419182290101055   9/22/2018    Bill     3/4/2019      99212            105.00
77319   Florida   Spine   0419182290101055   9/22/2018    Bill     3/4/2019      97110             77.00
77320   Florida   Spine   0419182290101055   9/22/2018    Bill     3/4/2019      97112             77.00
77321   Florida   Spine   0419182290101055   9/22/2018    Bill     3/4/2019      97140             72.00
77322   Florida   Spine   0419182290101055   9/22/2018    Bill     3/4/2019      97010             60.00
77323   Florida   Spine   0419182290101055   9/22/2018    Bill     3/4/2019      G0283             44.00
77324   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      99211             77.00
77325   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97530             90.00
77326   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97110             77.00
77327   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97140             72.00
77328   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      G0283             44.00
77329   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97010             60.00
77330   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97035             44.00
77331   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      99211             77.00
77332   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97140             72.00
77333   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      G0283             44.00
77334   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97010             60.00
77335   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97035             44.00
77336   Florida   Spine   0265484960101018   12/8/2018    Bill     3/4/2019      98941             88.00
77337   Florida   Spine   0265484960101018   12/8/2018    Bill     3/4/2019      97530             90.00
77338   Florida   Spine   0265484960101018   12/8/2018    Bill     3/4/2019      97112             77.00
77339   Florida   Spine   0265484960101018   12/8/2018    Bill     3/4/2019      97140             72.00
77340   Florida   Spine   0265484960101018   12/8/2018    Bill     3/4/2019      G0283             44.00
77341   Florida   Spine   0265484960101018   12/8/2018    Bill     3/4/2019      97010             60.00
77342   Florida   Spine   0265484960101018   12/8/2018    Bill     3/4/2019      97039             44.00
77343   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      99211             77.00
77344   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      97530             90.00
77345   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      97112             77.00
77346   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      97140             72.00
77347   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      G0283             44.00
77348   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      97010             60.00
77349   Florida   Spine   0176564850101091   10/4/2018    Bill     3/4/2019      99211             77.00
77350   Florida   Spine   0176564850101091   10/4/2018    Bill     3/4/2019      97530             90.00
77351   Florida   Spine   0176564850101091   10/4/2018    Bill     3/4/2019      97110             77.00
77352   Florida   Spine   0176564850101091   10/4/2018    Bill     3/4/2019      97140             72.00
77353   Florida   Spine   0176564850101091   10/4/2018    Bill     3/4/2019      G0283             44.00
77354   Florida   Spine   0176564850101091   10/4/2018    Bill     3/4/2019      97010             60.00
77355   Florida   Spine   0564002290101017   2/11/2019    Bill     3/4/2019      99211             77.00
77356   Florida   Spine   0564002290101017   2/11/2019    Bill     3/4/2019      97530             90.00
77357   Florida   Spine   0564002290101017   2/11/2019    Bill     3/4/2019      97140             72.00
77358   Florida   Spine   0564002290101017   2/11/2019    Bill     3/4/2019      G0283             44.00
77359   Florida   Spine   0564002290101017   2/11/2019    Bill     3/4/2019      97010             60.00
77360   Florida   Spine   0564002290101017   2/11/2019    Bill     3/4/2019      97035             44.00
77361   Florida   Spine   0564002290101017   2/11/2019    Bill     3/4/2019      97039             44.00
77362   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      99211             77.00
77363   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97110             77.00
77364   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1518 of
                                                  2767

77365   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      G0283             44.00
77366   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97010             60.00
77367   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97035             44.00
77368   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97039             44.00
77369   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      99211             77.00
77370   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97530             90.00
77371   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97140             77.00
77372   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97140             72.00
77373   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      G0283             44.00
77374   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97010             60.00
77375   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97012             55.00
77376   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      99211             77.00
77377   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      97530             90.00
77378   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      97110             77.00
77379   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      97140             72.00
77380   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      G0283             44.00
77381   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      97010             60.00
77382   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      97012             55.00
77383   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      99211             77.00
77384   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97530             90.00
77385   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97112             77.00
77386   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97140             72.00
77387   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      G0283             44.00
77388   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97010             60.00
77389   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97035             44.00
77390   Florida   Spine   0624079310101019   1/15/2019    Bill     3/4/2019      99212            105.00
77391   Florida   Spine   0624079310101019   1/15/2019    Bill     3/4/2019      97110             77.00
77392   Florida   Spine   0624079310101019   1/15/2019    Bill     3/4/2019      97140             72.00
77393   Florida   Spine   0624079310101019   1/15/2019    Bill     3/4/2019      G0283             44.00
77394   Florida   Spine   0624079310101019   1/15/2019    Bill     3/4/2019      97010             60.00
77395   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      99211             77.00
77396   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97530             90.00
77397   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97110             77.00
77398   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97140             72.00
77399   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      G0283             44.00
77400   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97010             60.00
77401   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97039             44.00
77402   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      98940             72.00
77403   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97530             90.00
77404   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97110             77.00
77405   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97112             77.00
77406   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97140             72.00
77407   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      G0283             44.00
77408   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97010             60.00
77409   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      99211             77.00
77410   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97140             72.00
77411   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      G0283             44.00
77412   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97010             60.00
77413   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97035             44.00
77414   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97039             44.00
77415   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1519 of
                                                  2767

77416   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      97530            90.00
77417   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      97110            77.00
77418   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      97112            77.00
77419   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      97140            72.00
77420   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      G0283            44.00
77421   Florida   Spine   0582911480101017   1/4/2019     Bill     3/4/2019      97010            60.00
77422   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      99211            77.00
77423   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97530            90.00
77424   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97110            77.00
77425   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97140            72.00
77426   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      G0283            44.00
77427   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97010            60.00
77428   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97039            44.00
77429   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      99211            77.00
77430   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97530            90.00
77431   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97112            77.00
77432   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97140            72.00
77433   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      G0283            44.00
77434   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97010            60.00
77435   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      99211            77.00
77436   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97530            90.00
77437   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97110            77.00
77438   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      G0283            44.00
77439   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97010            60.00
77440   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97012            55.00
77441   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      99211            77.00
77442   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97530            90.00
77443   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97112            77.00
77444   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97140            72.00
77445   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      G0283            44.00
77446   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97010            60.00
77447   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97035            44.00
77448   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      99211            77.00
77449   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      97140            72.00
77450   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      G0283            44.00
77451   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      97010            60.00
77452   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      99211            77.00
77453   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97530            90.00
77454   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97110            77.00
77455   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97140            72.00
77456   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      G0283            44.00
77457   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97010            60.00
77458   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97012            55.00
77459   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      99211            77.00
77460   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97530            90.00
77461   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97140            72.00
77462   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      G0283            44.00
77463   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97010            60.00
77464   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97039            44.00
77465   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97110            77.00
77466   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      98941            88.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1520 of
                                                  2767

77467   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97530             90.00
77468   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97112             77.00
77469   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97140             72.00
77470   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      G0283             44.00
77471   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97010             60.00
77472   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97039             44.00
77473   Florida   Spine   0484837780101044   11/29/2018   Bill     3/4/2019      99211             77.00
77474   Florida   Spine   0484837780101044   11/29/2018   Bill     3/4/2019      97530             90.00
77475   Florida   Spine   0484837780101044   11/29/2018   Bill     3/4/2019      97112             77.00
77476   Florida   Spine   0484837780101044   11/29/2018   Bill     3/4/2019      97140             72.00
77477   Florida   Spine   0484837780101044   11/29/2018   Bill     3/4/2019      G0283             44.00
77478   Florida   Spine   0484837780101044   11/29/2018   Bill     3/4/2019      97010             60.00
77479   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      99203            500.00
77480   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      98941             88.00
77481   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97530             90.00
77482   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97112             77.00
77483   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97140             72.00
77484   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      G0283             44.00
77485   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97010             60.00
77486   Florida   Spine   0634342300101011   11/6/2018    Bill     3/4/2019      99203            500.00
77487   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      98940             72.00
77488   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      97530             90.00
77489   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      97112             77.00
77490   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      97140             72.00
77491   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      G0283             44.00
77492   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      97010             60.00
77493   Florida   Spine   0434819760101013   11/26/2018   Bill     3/4/2019      97012             55.00
77494   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      99203            500.00
77495   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      20610            300.00
77496   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      J2001             35.00
77497   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      J3301             35.00
77498   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      99211             77.00
77499   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97530             90.00
77500   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97112             77.00
77501   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97140             72.00
77502   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97035             44.00
77503   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97010             60.00
77504   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      G0283             44.00
77505   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      99211             77.00
77506   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97530             90.00
77507   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97110             77.00
77508   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97140             72.00
77509   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97010             60.00
77510   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      G0283             44.00
77511   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      99211             77.00
77512   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97530             90.00
77513   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97110             77.00
77514   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97140             72.00
77515   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97010             60.00
77516   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      G0283             44.00
77517   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1521 of
                                                  2767

77518   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      97530            90.00
77519   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      97110            77.00
77520   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      97140            72.00
77521   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      97010            60.00
77522   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      G0283            44.00
77523   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      99211            77.00
77524   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97110            77.00
77525   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97112            77.00
77526   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97140            72.00
77527   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97010            60.00
77528   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      G0283            44.00
77529   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      99211            77.00
77530   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      97110            77.00
77531   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      97112            77.00
77532   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      97140            72.00
77533   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      97010            60.00
77534   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      G0283            44.00
77535   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      99211            77.00
77536   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97530            90.00
77537   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97110            77.00
77538   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97140            72.00
77539   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      G0283            44.00
77540   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97010            60.00
77541   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      99211            77.00
77542   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97530            90.00
77543   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97110            77.00
77544   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97140            72.00
77545   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97010            60.00
77546   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      G0283            44.00
77547   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      99211            77.00
77548   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97110            77.00
77549   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97112            77.00
77550   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97140            72.00
77551   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97010            60.00
77552   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      G0283            44.00
77553   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      99211            77.00
77554   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97530            90.00
77555   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97110            77.00
77556   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97140            72.00
77557   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97010            60.00
77558   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      G0283            44.00
77559   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      99211            77.00
77560   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97530            90.00
77561   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97110            77.00
77562   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97112            77.00
77563   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97140            72.00
77564   Florida   Spine   0439308140101062   1/19/2019    Bill     3/4/2019      97010            60.00
77565   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      99211            77.00
77566   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      97110            77.00
77567   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      97112            77.00
77568   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1522 of
                                                  2767

77569   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      97010             60.00
77570   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      G0283             44.00
77571   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      99211             77.00
77572   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97530             90.00
77573   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97110             77.00
77574   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97012             55.00
77575   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97140             72.00
77576   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97010             60.00
77577   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      G0283             44.00
77578   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      99211             77.00
77579   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      97110             77.00
77580   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      97112             77.00
77581   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      97140             72.00
77582   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      97010             60.00
77583   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      G0283             44.00
77584   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      99211             77.00
77585   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97530             90.00
77586   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97110             77.00
77587   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97140             72.00
77588   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      G0283             44.00
77589   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97010             60.00
77590   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97039             44.00
77591   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      99211             77.00
77592   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      97530             90.00
77593   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      97112             77.00
77594   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      97140             72.00
77595   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      G0283             44.00
77596   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      97010             60.00
77597   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      97035             44.00
77598   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      99211             77.00
77599   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97530             90.00
77600   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97110             77.00
77601   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97112             77.00
77602   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97140             72.00
77603   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97010             60.00
77604   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      G0283             44.00
77605   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      99211             77.00
77606   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      97530             90.00
77607   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      97112             77.00
77608   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      97140             72.00
77609   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      G0283             44.00
77610   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      97010             60.00
77611   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      99212            105.00
77612   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      97530             90.00
77613   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      97112             77.00
77614   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      97140             72.00
77615   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      G0283             44.00
77616   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      97010             60.00
77617   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      97035             44.00
77618   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      99211             77.00
77619   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1523 of
                                                  2767

77620   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97112             77.00
77621   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97140             72.00
77622   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      G0283             44.00
77623   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97010             60.00
77624   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97035             44.00
77625   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      99211             77.00
77626   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      97530             90.00
77627   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      97112             77.00
77628   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      97140             72.00
77629   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      G0283             44.00
77630   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      97010             60.00
77631   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      97035             44.00
77632   Florida   Spine   0137115750101091   2/11/2019    Bill     3/4/2019      99211             77.00
77633   Florida   Spine   0137115750101091   2/11/2019    Bill     3/4/2019      97530             90.00
77634   Florida   Spine   0137115750101091   2/11/2019    Bill     3/4/2019      97110             77.00
77635   Florida   Spine   0137115750101091   2/11/2019    Bill     3/4/2019      97140             72.00
77636   Florida   Spine   0137115750101091   2/11/2019    Bill     3/4/2019      97010             60.00
77637   Florida   Spine   0137115750101091   2/11/2019    Bill     3/4/2019      G0283             44.00
77638   Florida   Spine   0621160610101025   10/16/2018   Bill     3/4/2019      99211             77.00
77639   Florida   Spine   0621160610101025   10/16/2018   Bill     3/4/2019      97530             90.00
77640   Florida   Spine   0621160610101025   10/16/2018   Bill     3/4/2019      97110             77.00
77641   Florida   Spine   0621160610101025   10/16/2018   Bill     3/4/2019      97112             77.00
77642   Florida   Spine   0621160610101025   10/16/2018   Bill     3/4/2019      97140             72.00
77643   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      99211             77.00
77644   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97530             90.00
77645   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97112             77.00
77646   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97140             72.00
77647   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97035             44.00
77648   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97010             60.00
77649   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      G0283             44.00
77650   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      99211             77.00
77651   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97530             90.00
77652   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97012             55.00
77653   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97140             72.00
77654   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97010             60.00
77655   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      G0283             44.00
77656   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      99211             77.00
77657   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97110             77.00
77658   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97112             77.00
77659   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97140             72.00
77660   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      97010             60.00
77661   Florida   Spine   0324509210101035   1/18/2019    Bill     3/4/2019      G0283             44.00
77662   Florida   Spine   0313997990101114   11/29/2018   Bill     3/4/2019      99212            105.00
77663   Florida   Spine   0313997990101114   11/29/2018   Bill     3/4/2019      97110             77.00
77664   Florida   Spine   0313997990101114   11/29/2018   Bill     3/4/2019      97112             77.00
77665   Florida   Spine   0313997990101114   11/29/2018   Bill     3/4/2019      97140             72.00
77666   Florida   Spine   0313997990101114   11/29/2018   Bill     3/4/2019      G0283             44.00
77667   Florida   Spine   0313997990101114   11/29/2018   Bill     3/4/2019      97010             60.00
77668   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      99211             77.00
77669   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      97530             90.00
77670   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1524 of
                                                  2767

77671   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      97140            72.00
77672   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      97035            44.00
77673   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      97010            60.00
77674   Florida   Spine   0204127700101087   2/7/2019     Bill     3/4/2019      G0283            44.00
77675   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      99211            77.00
77676   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97530            90.00
77677   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97110            77.00
77678   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97140            72.00
77679   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      G0283            44.00
77680   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97010            60.00
77681   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97012            55.00
77682   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      99211            77.00
77683   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97530            90.00
77684   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97140            72.00
77685   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97012            55.00
77686   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97035            44.00
77687   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97010            60.00
77688   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      G0283            44.00
77689   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      98940            72.00
77690   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97530            90.00
77691   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97140            72.00
77692   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97039            44.00
77693   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97035            44.00
77694   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97010            60.00
77695   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      G0283            44.00
77696   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      98940            72.00
77697   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      97110            77.00
77698   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      97112            77.00
77699   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      97012            55.00
77700   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      97140            72.00
77701   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      97010            60.00
77702   Florida   Spine   0556686810101018   12/22/2018   Bill     3/4/2019      G0283            44.00
77703   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      99211            77.00
77704   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      97530            90.00
77705   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      97110            77.00
77706   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      97112            77.00
77707   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      97140            72.00
77708   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      97010            60.00
77709   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      G0283            44.00
77710   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      99211            77.00
77711   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97530            90.00
77712   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97112            77.00
77713   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97140            72.00
77714   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      G0283            44.00
77715   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97010            60.00
77716   Florida   Spine   0460270070101037   1/14/2019    Bill     3/4/2019      97035            44.00
77717   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      99211            77.00
77718   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97530            90.00
77719   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97110            77.00
77720   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97112            77.00
77721   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1525 of
                                                  2767

77722   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      99211             77.00
77723   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97110             77.00
77724   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97112             77.00
77725   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97140             72.00
77726   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      G0283             44.00
77727   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97010             60.00
77728   Florida   Spine   0030424780101362   12/20/2018   Bill     3/4/2019      97039             44.00
77729   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      99211             77.00
77730   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97110             77.00
77731   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97112             77.00
77732   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97140             72.00
77733   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      G0283             44.00
77734   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97010             60.00
77735   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      99211             77.00
77736   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97530             90.00
77737   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97110             77.00
77738   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97112             77.00
77739   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97140             72.00
77740   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      G0283             44.00
77741   Florida   Spine   0609760890101011   12/27/2018   Bill     3/4/2019      97010             60.00
77742   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      99211             77.00
77743   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      97530             90.00
77744   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      97112             77.00
77745   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      97140             72.00
77746   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      G0283             44.00
77747   Florida   Spine   0604859700101032   12/14/2018   Bill     3/4/2019      97010             60.00
77748   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      99211             77.00
77749   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      97530             90.00
77750   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      97110             77.00
77751   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      97112             77.00
77752   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      97140             72.00
77753   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      G0283             44.00
77754   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      97010             60.00
77755   Florida   Spine   0105083030101091   1/7/2019     Bill     3/4/2019      99211             77.00
77756   Florida   Spine   0105083030101091   1/7/2019     Bill     3/4/2019      97110             77.00
77757   Florida   Spine   0105083030101091   1/7/2019     Bill     3/4/2019      97112             77.00
77758   Florida   Spine   0105083030101091   1/7/2019     Bill     3/4/2019      97140             72.00
77759   Florida   Spine   0105083030101091   1/7/2019     Bill     3/4/2019      G0283             44.00
77760   Florida   Spine   0105083030101091   1/7/2019     Bill     3/4/2019      97010             60.00
77761   Florida   Spine   0430086360101165   12/2/2018    Bill     3/4/2019      98940             72.00
77762   Florida   Spine   0430086360101165   12/2/2018    Bill     3/4/2019      99212            105.00
77763   Florida   Spine   0430086360101165   12/2/2018    Bill     3/4/2019      97530             90.00
77764   Florida   Spine   0430086360101165   12/2/2018    Bill     3/4/2019      97110             77.00
77765   Florida   Spine   0430086360101165   12/2/2018    Bill     3/4/2019      97140             72.00
77766   Florida   Spine   0430086360101165   12/2/2018    Bill     3/4/2019      97010             60.00
77767   Florida   Spine   0430086360101165   12/2/2018    Bill     3/4/2019      G0283             44.00
77768   Florida   Spine   0430086360101165   12/2/2018    Bill     3/4/2019      97039             44.00
77769   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      99211             77.00
77770   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      97530             90.00
77771   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      97012             55.00
77772   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1526 of
                                                  2767

77773   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      97010             60.00
77774   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      G0283             44.00
77775   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      99211             77.00
77776   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97530             90.00
77777   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97012             55.00
77778   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97140             72.00
77779   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      97010             60.00
77780   Florida   Spine   0149972070101201   1/20/2019    Bill     3/4/2019      G0283             44.00
77781   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      99203            500.00
77782   Florida   Spine   0587866240101043   12/18/2018   Bill     3/4/2019      99203            500.00
77783   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      99211             77.00
77784   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97530             90.00
77785   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97112             77.00
77786   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97140             72.00
77787   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97010             60.00
77788   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      99211             77.00
77789   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97530             90.00
77790   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97112             77.00
77791   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97140             72.00
77792   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97010             60.00
77793   Florida   Spine   0573827830101021   2/13/2019    Bill     3/4/2019      99203            275.00
77794   Florida   Spine   0573827830101021   2/13/2019    Bill     3/4/2019      97140             72.00
77795   Florida   Spine   0573827830101021   2/13/2019    Bill     3/4/2019      G0283             44.00
77796   Florida   Spine   0573827830101021   2/13/2019    Bill     3/4/2019      97010             60.00
77797   Florida   Spine   0573827830101021   2/13/2019    Bill     3/4/2019      A4556             22.00
77798   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      99211             77.00
77799   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      97530             90.00
77800   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      97112             77.00
77801   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      97140             72.00
77802   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      G0283             44.00
77803   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      97010             60.00
77804   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      97035             44.00
77805   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      99211             77.00
77806   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97530             90.00
77807   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97110             77.00
77808   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97140             72.00
77809   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      G0283             44.00
77810   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97010             60.00
77811   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97012             55.00
77812   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      99211             77.00
77813   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97530             90.00
77814   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97110             77.00
77815   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97140             72.00
77816   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      G0283             44.00
77817   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97010             60.00
77818   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97039             44.00
77819   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      99211             77.00
77820   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      97530             90.00
77821   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      97112             77.00
77822   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      97140             72.00
77823   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1527 of
                                                  2767

77824   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      97010             60.00
77825   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      97035             44.00
77826   Florida   Spine   0559025940101019   1/7/2019     Bill     3/4/2019      99211             77.00
77827   Florida   Spine   0559025940101019   1/7/2019     Bill     3/4/2019      97530             90.00
77828   Florida   Spine   0559025940101019   1/7/2019     Bill     3/4/2019      97012             55.00
77829   Florida   Spine   0559025940101019   1/7/2019     Bill     3/4/2019      97140             72.00
77830   Florida   Spine   0559025940101019   1/7/2019     Bill     3/4/2019      97010             60.00
77831   Florida   Spine   0559025940101019   1/7/2019     Bill     3/4/2019      G0283             44.00
77832   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      99211             77.00
77833   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97530             90.00
77834   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97140             72.00
77835   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      G0283             44.00
77836   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97010             60.00
77837   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97035             44.00
77838   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97039             44.00
77839   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      99211             77.00
77840   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97530             90.00
77841   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97110             77.00
77842   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97140             72.00
77843   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      G0283             44.00
77844   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97010             60.00
77845   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97039             44.00
77846   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      99211             77.00
77847   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97530             90.00
77848   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97112             77.00
77849   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97140             72.00
77850   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      G0283             44.00
77851   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97010             60.00
77852   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97035             44.00
77853   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      99203            275.00
77854   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      97140             72.00
77855   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      G0283             44.00
77856   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      97010             60.00
77857   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      A4556             22.00
77858   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      99211             77.00
77859   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97530             90.00
77860   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97112             77.00
77861   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97140             72.00
77862   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      G0283             44.00
77863   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97010             60.00
77864   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97035             44.00
77865   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      99211             77.00
77866   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      97530             90.00
77867   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      97110             77.00
77868   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      97112             77.00
77869   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      97140             72.00
77870   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      97010             60.00
77871   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      G0283             44.00
77872   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      99203            500.00
77873   Florida   Spine   0630714390101024   1/29/2019    Bill     3/4/2019      99203            275.00
77874   Florida   Spine   0630714390101024   1/29/2019    Bill     3/4/2019      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1528 of
                                                  2767

77875   Florida   Spine   0630714390101024   1/29/2019    Bill     3/4/2019      G0283             44.00
77876   Florida   Spine   0630714390101024   1/29/2019    Bill     3/4/2019      97010             60.00
77877   Florida   Spine   0630714390101024   1/29/2019    Bill     3/4/2019      97035             44.00
77878   Florida   Spine   0630714390101024   1/29/2019    Bill     3/4/2019      A4556             22.00
77879   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      99211             77.00
77880   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97530             90.00
77881   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97112             77.00
77882   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97140             72.00
77883   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      G0283             44.00
77884   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97010             60.00
77885   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      99211             77.00
77886   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97530             90.00
77887   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97110             77.00
77888   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97112             77.00
77889   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97140             72.00
77890   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      G0283             44.00
77891   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97010             60.00
77892   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      99211             77.00
77893   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97530             90.00
77894   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97110             77.00
77895   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97140             72.00
77896   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      G0283             44.00
77897   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97010             60.00
77898   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97039             44.00
77899   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      99211             77.00
77900   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97530             90.00
77901   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97112             77.00
77902   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97140             72.00
77903   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      G0283             44.00
77904   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97010             60.00
77905   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97035             44.00
77906   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      99213            193.00
77907   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97110             77.00
77908   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97112             77.00
77909   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97140             72.00
77910   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      G0283             44.00
77911   Florida   Spine   0413609930101059   12/14/2018   Bill     3/4/2019      97010             60.00
77912   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      99211             77.00
77913   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97530             90.00
77914   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97110             77.00
77915   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97140             72.00
77916   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      G0283             44.00
77917   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97010             60.00
77918   Florida   Spine   0639051120101029   1/22/2019    Bill     3/4/2019      97012             55.00
77919   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      98941             88.00
77920   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97530             90.00
77921   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97110             77.00
77922   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97112             77.00
77923   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97140             72.00
77924   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      G0283             44.00
77925   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1529 of
                                                  2767

77926   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      99212            105.00
77927   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      99211             77.00
77928   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97530             90.00
77929   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97112             77.00
77930   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97140             72.00
77931   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      G0283             44.00
77932   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97010             60.00
77933   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97035             44.00
77934   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      98941             88.00
77935   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      99212            105.00
77936   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97110             77.00
77937   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97112             77.00
77938   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97140             72.00
77939   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      G0283             44.00
77940   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97010             60.00
77941   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97039             44.00
77942   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      99211             77.00
77943   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97530             90.00
77944   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97112             77.00
77945   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97140             72.00
77946   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      G0283             44.00
77947   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97010             60.00
77948   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97035             44.00
77949   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      99211             77.00
77950   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97530             90.00
77951   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97110             77.00
77952   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97140             72.00
77953   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      G0283             44.00
77954   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97010             60.00
77955   Florida   Spine   0307644870101032   12/7/2018    Bill     3/4/2019      99211             77.00
77956   Florida   Spine   0307644870101032   12/7/2018    Bill     3/4/2019      97530             90.00
77957   Florida   Spine   0307644870101032   12/7/2018    Bill     3/4/2019      97112             77.00
77958   Florida   Spine   0307644870101032   12/7/2018    Bill     3/4/2019      97140             72.00
77959   Florida   Spine   0307644870101032   12/7/2018    Bill     3/4/2019      G0283             44.00
77960   Florida   Spine   0307644870101032   12/7/2018    Bill     3/4/2019      97010             60.00
77961   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      99211             77.00
77962   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97530             90.00
77963   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97110             77.00
77964   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97112             77.00
77965   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97140             72.00
77966   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      G0283             44.00
77967   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97010             60.00
77968   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      99211             77.00
77969   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97530             90.00
77970   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97110             77.00
77971   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97112             77.00
77972   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97140             72.00
77973   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      G0283             44.00
77974   Florida   Spine   0505743680101016   12/4/2018    Bill     3/4/2019      97010             60.00
77975   Florida   Spine   0440823070101079   9/30/2018    Bill     3/4/2019      99211             77.00
77976   Florida   Spine   0440823070101079   9/30/2018    Bill     3/4/2019      97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1530 of
                                                  2767

77977   Florida   Spine   0440823070101079   9/30/2018    Bill     3/4/2019      97112            77.00
77978   Florida   Spine   0440823070101079   9/30/2018    Bill     3/4/2019      97140            72.00
77979   Florida   Spine   0440823070101079   9/30/2018    Bill     3/4/2019      G0283            44.00
77980   Florida   Spine   0440823070101079   9/30/2018    Bill     3/4/2019      97010            60.00
77981   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      99211            77.00
77982   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      97530            90.00
77983   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      97112            77.00
77984   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      97140            72.00
77985   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      G0283            44.00
77986   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      97010            60.00
77987   Florida   Spine   0392610050101015   11/27/2018   Bill     3/4/2019      97035            44.00
77988   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      99211            77.00
77989   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      97530            90.00
77990   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      97110            77.00
77991   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      97112            77.00
77992   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      97140            72.00
77993   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      G0283            44.00
77994   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      97010            60.00
77995   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      99211            77.00
77996   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      97530            90.00
77997   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      97110            77.00
77998   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      97112            77.00
77999   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      97140            72.00
78000   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      G0283            44.00
78001   Florida   Spine   0554889790101022   8/22/2018    Bill     3/4/2019      97010            60.00
78002   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      99211            77.00
78003   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      97530            90.00
78004   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      97110            77.00
78005   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      97112            77.00
78006   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      97140            72.00
78007   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      G0283            44.00
78008   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      97010            60.00
78009   Florida   Spine   0605171800101014   1/15/2019    Bill     3/4/2019      99211            77.00
78010   Florida   Spine   0605171800101014   1/15/2019    Bill     3/4/2019      97530            90.00
78011   Florida   Spine   0605171800101014   1/15/2019    Bill     3/4/2019      97112            77.00
78012   Florida   Spine   0605171800101014   1/15/2019    Bill     3/4/2019      97140            72.00
78013   Florida   Spine   0605171800101014   1/15/2019    Bill     3/4/2019      G0283            44.00
78014   Florida   Spine   0605171800101014   1/15/2019    Bill     3/4/2019      97010            60.00
78015   Florida   Spine   0605171800101014   1/15/2019    Bill     3/4/2019      97035            44.00
78016   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      99211            77.00
78017   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97530            90.00
78018   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97140            72.00
78019   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      G0283            44.00
78020   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97010            60.00
78021   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      99211            77.00
78022   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97530            90.00
78023   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97110            77.00
78024   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97112            77.00
78025   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97140            72.00
78026   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97010            60.00
78027   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1531 of
                                                  2767

78028   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      99211             77.00
78029   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97530             90.00
78030   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97110             77.00
78031   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97140             72.00
78032   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      97010             60.00
78033   Florida   Spine   0572322370101020   2/7/2019     Bill     3/4/2019      G0283             44.00
78034   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      99211             77.00
78035   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97530             90.00
78036   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97110             77.00
78037   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97140             72.00
78038   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97010             60.00
78039   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      G0283             44.00
78040   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      99211             77.00
78041   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      97110             77.00
78042   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      97112             77.00
78043   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      97140             72.00
78044   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      97010             60.00
78045   Florida   Spine   0648710160101012   1/11/2019    Bill     3/4/2019      G0283             44.00
78046   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      99211             77.00
78047   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97530             90.00
78048   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97110             77.00
78049   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97112             77.00
78050   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97140             72.00
78051   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97010             60.00
78052   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      G0283             44.00
78053   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      99211             77.00
78054   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97530             90.00
78055   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97110             77.00
78056   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97140             72.00
78057   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      G0283             44.00
78058   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97010             60.00
78059   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97039             44.00
78060   Florida   Spine   0313997990101114   11/29/2018   Bill     3/4/2019      99213            350.00
78061   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      99211             77.00
78062   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97530             90.00
78063   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97110             77.00
78064   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97112             77.00
78065   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97140             72.00
78066   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97010             60.00
78067   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      G0283             44.00
78068   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      99211             77.00
78069   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      97530             90.00
78070   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      97112             77.00
78071   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      97140             72.00
78072   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      G0283             44.00
78073   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      97010             60.00
78074   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      97035             44.00
78075   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      97012             55.00
78076   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      99211             77.00
78077   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97530             90.00
78078   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1532 of
                                                  2767

78079   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97112             77.00
78080   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97140             72.00
78081   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      97010             60.00
78082   Florida   Spine   0307517620101124   1/11/2019    Bill     3/4/2019      G0283             44.00
78083   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      99211             77.00
78084   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97530             90.00
78085   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97140             72.00
78086   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      97010             60.00
78087   Florida   Spine   0290288710101288   1/12/2019    Bill     3/4/2019      G0283             44.00
78088   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      99211             77.00
78089   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97530             90.00
78090   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97110             77.00
78091   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97140             72.00
78092   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97010             60.00
78093   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      G0283             44.00
78094   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      99211             77.00
78095   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97530             90.00
78096   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97112             77.00
78097   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97140             72.00
78098   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      97010             60.00
78099   Florida   Spine   0175568920101172   1/13/2019    Bill     3/4/2019      G0283             44.00
78100   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      99211             77.00
78101   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97530             90.00
78102   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97110             77.00
78103   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97140             72.00
78104   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97012             55.00
78105   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97010             60.00
78106   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      G0283             44.00
78107   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      99213            193.00
78108   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      97530             90.00
78109   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      97110             77.00
78110   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      97112             77.00
78111   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      97140             72.00
78112   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      97010             60.00
78113   Florida   Spine   0602859260101010   10/3/2018    Bill     3/4/2019      G0283             44.00
78114   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      99211             77.00
78115   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      97530             90.00
78116   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      97110             77.00
78117   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      97112             77.00
78118   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      97140             72.00
78119   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      97010             60.00
78120   Florida   Spine   0323375560101020   1/4/2019     Bill     3/4/2019      G0283             44.00
78121   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      99211             77.00
78122   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      97530             90.00
78123   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      97110             77.00
78124   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      97140             72.00
78125   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      97010             60.00
78126   Florida   Spine   0629799360101032   9/7/2018     Bill     3/4/2019      G0283             44.00
78127   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      99211             77.00
78128   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97530             90.00
78129   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1533 of
                                                  2767

78130   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97140               72.00
78131   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      G0283               44.00
78132   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97010               60.00
78133   Florida   Spine   0630232500101016   2/4/2019     Bill     3/4/2019      97012               55.00
78134   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      99211               77.00
78135   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97530               90.00
78136   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97110               77.00
78137   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97112               77.00
78138   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97140               72.00
78139   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      97010               60.00
78140   Florida   Spine   0615960690101011   12/3/2018    Bill     3/4/2019      G0283               44.00
78141   Florida   Spine   0137115750101091   2/11/2019    Bill     3/4/2019      99211               77.00
78142   Florida   Spine   0137115750101091   2/11/2019    Bill     3/4/2019      97039               44.00
78143   Florida   Spine   0522028480101021   9/28/2018    Bill     3/4/2019      99213              350.00
78144   Florida   Spine   0522028480101021   9/28/2018    Bill     3/4/2019      62323            2,000.00
78145   Florida   Spine   0522028480101021   9/28/2018    Bill     3/4/2019      J2001              105.00
78146   Florida   Spine   0522028480101021   9/28/2018    Bill     3/4/2019      J1020               35.00
78147   Florida   Spine   0522028480101021   9/28/2018    Bill     3/4/2019      Q9965               25.00
78148   Florida   Spine   0621160610101025   10/16/2018   Bill     3/4/2019      99213              193.00
78149   Florida   Spine   0621160610101025   10/16/2018   Bill     3/4/2019      97530               90.00
78150   Florida   Spine   0621160610101025   10/16/2018   Bill     3/4/2019      97140               72.00
78151   Florida   Spine   0621160610101025   10/16/2018   Bill     3/4/2019      97010               60.00
78152   Florida   Spine   0621160610101025   10/16/2018   Bill     3/4/2019      G0283               44.00
78153   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      99211               77.00
78154   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      97140               72.00
78155   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      G0283               44.00
78156   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      97010               60.00
78157   Florida   Spine   0624572960101016   1/2/2019     Bill     3/4/2019      97012               55.00
78158   Florida   Spine   0475910770101034   2/15/2019    Bill     3/4/2019      99203              275.00
78159   Florida   Spine   0475910770101034   2/15/2019    Bill     3/4/2019      97140               72.00
78160   Florida   Spine   0475910770101034   2/15/2019    Bill     3/4/2019      G0283               44.00
78161   Florida   Spine   0475910770101034   2/15/2019    Bill     3/4/2019      97010               60.00
78162   Florida   Spine   0475910770101034   2/15/2019    Bill     3/4/2019      97035               44.00
78163   Florida   Spine   0475910770101034   2/15/2019    Bill     3/4/2019      A4556               22.00
78164   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      99211               77.00
78165   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97530               90.00
78166   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97110               77.00
78167   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97140               72.00
78168   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97012               55.00
78169   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      97010               60.00
78170   Florida   Spine   0602824420101029   2/5/2019     Bill     3/4/2019      G0283               44.00
78171   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      99211               77.00
78172   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97530               90.00
78173   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97110               77.00
78174   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      G0283               44.00
78175   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97010               60.00
78176   Florida   Spine   0617706720101044   2/5/2019     Bill     3/4/2019      97012               55.00
78177   Florida   Spine   0288052480101173   12/6/2018    Bill     3/4/2019      99212              105.00
78178   Florida   Spine   0288052480101173   12/6/2018    Bill     3/4/2019      97530               90.00
78179   Florida   Spine   0288052480101173   12/6/2018    Bill     3/4/2019      97110               77.00
78180   Florida   Spine   0288052480101173   12/6/2018    Bill     3/4/2019      97140               72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1534 of
                                                  2767

78181   Florida   Spine   0288052480101173   12/6/2018    Bill     3/4/2019      97012            55.00
78182   Florida   Spine   0288052480101173   12/6/2018    Bill     3/4/2019      97010            60.00
78183   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      99211            77.00
78184   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97530            90.00
78185   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97110            77.00
78186   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97140            72.00
78187   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97010            60.00
78188   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      G0283            44.00
78189   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      99211            77.00
78190   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97110            77.00
78191   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97112            77.00
78192   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97140            72.00
78193   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      97010            60.00
78194   Florida   Spine   0533887410101055   11/16/2018   Bill     3/4/2019      G0283            44.00
78195   Florida   Spine   0573827830101021   2/13/2019    Bill     3/4/2019      99211            77.00
78196   Florida   Spine   0573827830101021   2/13/2019    Bill     3/4/2019      97530            90.00
78197   Florida   Spine   0573827830101021   2/13/2019    Bill     3/4/2019      97112            77.00
78198   Florida   Spine   0573827830101021   2/13/2019    Bill     3/4/2019      97140            72.00
78199   Florida   Spine   0573827830101021   2/13/2019    Bill     3/4/2019      G0283            44.00
78200   Florida   Spine   0573827830101021   2/13/2019    Bill     3/4/2019      97010            60.00
78201   Florida   Spine   0573827830101021   2/13/2019    Bill     3/4/2019      97035            44.00
78202   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      G0283            44.00
78203   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      99211            77.00
78204   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      97530            90.00
78205   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      97110            77.00
78206   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      97140            72.00
78207   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      97012            55.00
78208   Florida   Spine   0485182700101033   1/18/2019    Bill     3/4/2019      97010            60.00
78209   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      99211            77.00
78210   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97530            90.00
78211   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97110            77.00
78212   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97140            72.00
78213   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      G0283            44.00
78214   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97010            60.00
78215   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97039            44.00
78216   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97035            44.00
78217   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      99211            77.00
78218   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97530            90.00
78219   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97140            72.00
78220   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      G0283            44.00
78221   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97010            60.00
78222   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97035            44.00
78223   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97039            44.00
78224   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      99211            77.00
78225   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97530            90.00
78226   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97112            77.00
78227   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97140            72.00
78228   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      G0283            44.00
78229   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97010            60.00
78230   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      98941            88.00
78231   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      97530            90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1535 of
                                                  2767

78232   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      97140            72.00
78233   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      G0283            44.00
78234   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      97010            60.00
78235   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      97035            44.00
78236   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      97039            44.00
78237   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      98940            72.00
78238   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      97530            90.00
78239   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      97112            77.00
78240   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      97140            72.00
78241   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      G0283            44.00
78242   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      97010            60.00
78243   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      99211            77.00
78244   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      97530            90.00
78245   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      97112            77.00
78246   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      97140            72.00
78247   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      G0283            44.00
78248   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      97010            60.00
78249   Florida   Spine   0372012190101043   2/4/2019     Bill     3/4/2019      97035            44.00
78250   Florida   Spine   0176564850101091   10/4/2018    Bill     3/4/2019      99211            77.00
78251   Florida   Spine   0176564850101091   10/4/2018    Bill     3/4/2019      97530            90.00
78252   Florida   Spine   0176564850101091   10/4/2018    Bill     3/4/2019      97140            72.00
78253   Florida   Spine   0176564850101091   10/4/2018    Bill     3/4/2019      G0283            44.00
78254   Florida   Spine   0176564850101091   10/4/2018    Bill     3/4/2019      97010            60.00
78255   Florida   Spine   0628552720101015   2/11/2019    Bill     3/4/2019      99211            77.00
78256   Florida   Spine   0628552720101015   2/11/2019    Bill     3/4/2019      97530            90.00
78257   Florida   Spine   0628552720101015   2/11/2019    Bill     3/4/2019      97110            77.00
78258   Florida   Spine   0628552720101015   2/11/2019    Bill     3/4/2019      97140            72.00
78259   Florida   Spine   0628552720101015   2/11/2019    Bill     3/4/2019      G0283            44.00
78260   Florida   Spine   0628552720101015   2/11/2019    Bill     3/4/2019      97010            60.00
78261   Florida   Spine   0628552720101015   2/11/2019    Bill     3/4/2019      97039            44.00
78262   Florida   Spine   0469279310101047   8/30/2018    Bill     3/4/2019      99211            77.00
78263   Florida   Spine   0469279310101047   8/30/2018    Bill     3/4/2019      97530            90.00
78264   Florida   Spine   0469279310101047   8/30/2018    Bill     3/4/2019      97112            77.00
78265   Florida   Spine   0469279310101047   8/30/2018    Bill     3/4/2019      97140            72.00
78266   Florida   Spine   0469279310101047   8/30/2018    Bill     3/4/2019      G0283            44.00
78267   Florida   Spine   0469279310101047   8/30/2018    Bill     3/4/2019      97010            60.00
78268   Florida   Spine   0419182290101055   9/22/2018    Bill     3/4/2019      99211            77.00
78269   Florida   Spine   0419182290101055   9/22/2018    Bill     3/4/2019      97110            77.00
78270   Florida   Spine   0419182290101055   9/22/2018    Bill     3/4/2019      97112            77.00
78271   Florida   Spine   0419182290101055   9/22/2018    Bill     3/4/2019      97140            72.00
78272   Florida   Spine   0419182290101055   9/22/2018    Bill     3/4/2019      97010            60.00
78273   Florida   Spine   0419182290101055   9/22/2018    Bill     3/4/2019      G0283            44.00
78274   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      99211            77.00
78275   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97530            90.00
78276   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97110            77.00
78277   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97140            72.00
78278   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      G0283            44.00
78279   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97010            60.00
78280   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97039            44.00
78281   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      99211            77.00
78282   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      97110            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1536 of
                                                  2767

78283   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      97140             72.00
78284   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      97010             60.00
78285   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      G0283             44.00
78286   Florida   Spine   0541932450101035   9/25/2018    Bill     3/4/2019      97112             77.00
78287   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      99211             77.00
78288   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      97530             90.00
78289   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      97110             77.00
78290   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      97112             77.00
78291   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      97140             72.00
78292   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      97010             60.00
78293   Florida   Spine   0554122210101046   9/29/2018    Bill     3/4/2019      G0283             44.00
78294   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      99211             77.00
78295   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      97530             90.00
78296   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      97110             77.00
78297   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      97140             72.00
78298   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      G0283             44.00
78299   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      97010             60.00
78300   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      97039             44.00
78301   Florida   Spine   0297363850101118   1/22/2019    Bill     3/4/2019      99212            105.00
78302   Florida   Spine   0624079310101019   1/15/2019    Bill     3/4/2019      99211             77.00
78303   Florida   Spine   0624079310101019   1/15/2019    Bill     3/4/2019      97530             90.00
78304   Florida   Spine   0624079310101019   1/15/2019    Bill     3/4/2019      97140             72.00
78305   Florida   Spine   0624079310101019   1/15/2019    Bill     3/4/2019      G0283             44.00
78306   Florida   Spine   0624079310101019   1/15/2019    Bill     3/4/2019      97010             60.00
78307   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      99211             77.00
78308   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      97530             90.00
78309   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      97140             72.00
78310   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      97012             55.00
78311   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      97035             44.00
78312   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      97010             60.00
78313   Florida   Spine   0145024690101411   1/10/2019    Bill     3/4/2019      G0283             44.00
78314   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      98940             72.00
78315   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      97110             77.00
78316   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      97112             77.00
78317   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      97012             55.00
78318   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      97140             72.00
78319   Florida   Spine   0136645670101236   12/11/2018   Bill     3/4/2019      G0283             44.00
78320   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      99211             77.00
78321   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97530             90.00
78322   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97140             72.00
78323   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97010             60.00
78324   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      G0283             44.00
78325   Florida   Spine   0247881860101092   1/2/2019     Bill     3/4/2019      97039             44.00
78326   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      98940             72.00
78327   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97530             90.00
78328   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97012             55.00
78329   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97140             72.00
78330   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97035             44.00
78331   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97010             60.00
78332   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      G0283             44.00
78333   Florida   Spine   0294647320101028   1/30/2019    Bill     3/4/2019      97039             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1537 of
                                                  2767

78334   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      99211            77.00
78335   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97530            90.00
78336   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97110            77.00
78337   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97140            72.00
78338   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      97010            60.00
78339   Florida   Spine   0496349530101031   1/28/2019    Bill     3/4/2019      G0283            44.00
78340   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      99211            77.00
78341   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      97110            77.00
78342   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      97112            77.00
78343   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      97140            72.00
78344   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      97010            60.00
78345   Florida   Spine   0603769290101014   11/7/2018    Bill     3/4/2019      G0283            44.00
78346   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      99211            77.00
78347   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97530            90.00
78348   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97110            77.00
78349   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97140            72.00
78350   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97012            55.00
78351   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      97010            60.00
78352   Florida   Spine   0267562590101058   12/13/2018   Bill     3/4/2019      G0283            44.00
78353   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      99211            77.00
78354   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      97110            77.00
78355   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      97112            77.00
78356   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      97140            72.00
78357   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      97010            60.00
78358   Florida   Spine   0239139620101062   11/15/2018   Bill     3/4/2019      G0283            44.00
78359   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      99211            77.00
78360   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97530            90.00
78361   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97110            77.00
78362   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97112            77.00
78363   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97140            72.00
78364   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      97010            60.00
78365   Florida   Spine   0584479550101018   1/2/2019     Bill     3/4/2019      G0283            44.00
78366   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      99211            77.00
78367   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97530            90.00
78368   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97110            77.00
78369   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97140            72.00
78370   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      G0283            44.00
78371   Florida   Spine   0611275300101010   12/22/2018   Bill     3/4/2019      97010            60.00
78372   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      98941            88.00
78373   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97530            90.00
78374   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97110            77.00
78375   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97140            72.00
78376   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      G0283            44.00
78377   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97010            60.00
78378   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97012            55.00
78379   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      99211            77.00
78380   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      97530            90.00
78381   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      97110            77.00
78382   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      97112            77.00
78383   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      97140            72.00
78384   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1538 of
                                                  2767

78385   Florida   Spine   0394319240101053   8/2/2018     Bill     3/4/2019      G0283             44.00
78386   Florida   Spine   0635163950101021   2/7/2019     Bill     3/4/2019      99203            275.00
78387   Florida   Spine   0635163950101021   2/7/2019     Bill     3/4/2019      97140             72.00
78388   Florida   Spine   0635163950101021   2/7/2019     Bill     3/4/2019      97010             60.00
78389   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97530             90.00
78390   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97112             77.00
78391   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97140             72.00
78392   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97035             44.00
78393   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      97010             60.00
78394   Florida   Spine   0634246910101032   12/18/2018   Bill     3/4/2019      G0283             44.00
78395   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      99211             77.00
78396   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97530             90.00
78397   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97110             77.00
78398   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97140             72.00
78399   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      97010             60.00
78400   Florida   Spine   0147142600101152   11/26/2018   Bill     3/4/2019      G0283             44.00
78401   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      99211             77.00
78402   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97530             90.00
78403   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97110             77.00
78404   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97140             72.00
78405   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      G0283             44.00
78406   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97010             60.00
78407   Florida   Spine   0526379830101047   2/1/2019     Bill     3/4/2019      97039             44.00
78408   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      99211             77.00
78409   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97530             90.00
78410   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97110             77.00
78411   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97112             77.00
78412   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97140             72.00
78413   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      97010             60.00
78414   Florida   Spine   0593487470101017   11/3/2018    Bill     3/4/2019      G0283             44.00
78415   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      99211             77.00
78416   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97530             90.00
78417   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97110             77.00
78418   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97140             72.00
78419   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      G0283             44.00
78420   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97010             60.00
78421   Florida   Spine   0172192390101134   1/31/2019    Bill     3/4/2019      97012             55.00
78422   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      99211             77.00
78423   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      97530             90.00
78424   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      97112             77.00
78425   Florida   Spine   0632721810101011   1/28/2019    Bill     3/4/2019      97140             72.00
78426   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      99211             77.00
78427   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97530             90.00
78428   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97110             77.00
78429   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97112             77.00
78430   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97140             72.00
78431   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      97010             60.00
78432   Florida   Spine   0423186890101021   1/5/2019     Bill     3/4/2019      G0283             44.00
78433   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      99211             77.00
78434   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97530             90.00
78435   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97112             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1539 of
                                                  2767

78436   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97140            72.00
78437   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      G0283            44.00
78438   Florida   Spine   0580274610101023   1/8/2019     Bill     3/4/2019      97010            60.00
78439   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      99211            77.00
78440   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      97530            90.00
78441   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      97112            77.00
78442   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      97140            72.00
78443   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      G0283            44.00
78444   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      97010            60.00
78445   Florida   Spine   0523842610101035   11/20/2018   Bill     3/4/2019      97035            44.00
78446   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      98940            72.00
78447   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97530            90.00
78448   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97110            77.00
78449   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97112            77.00
78450   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97140            72.00
78451   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      G0283            44.00
78452   Florida   Spine   0613737330101011   12/18/2018   Bill     3/4/2019      97010            60.00
78453   Florida   Spine   0632854840101014   11/11/2018   Bill     3/4/2019      99211            77.00
78454   Florida   Spine   0632854840101014   11/11/2018   Bill     3/4/2019      97110            77.00
78455   Florida   Spine   0632854840101014   11/11/2018   Bill     3/4/2019      97112            77.00
78456   Florida   Spine   0632854840101014   11/11/2018   Bill     3/4/2019      97140            72.00
78457   Florida   Spine   0632854840101014   11/11/2018   Bill     3/4/2019      97010            60.00
78458   Florida   Spine   0632854840101014   11/11/2018   Bill     3/4/2019      G0283            44.00
78459   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      99211            77.00
78460   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97530            90.00
78461   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97112            77.00
78462   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97140            72.00
78463   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      G0283            44.00
78464   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97010            60.00
78465   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97035            44.00
78466   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      99211            77.00
78467   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      97530            90.00
78468   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      97112            77.00
78469   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      97140            72.00
78470   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      G0283            44.00
78471   Florida   Spine   0509922210101060   1/13/2019    Bill     3/4/2019      97010            60.00
78472   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      99211            77.00
78473   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      97530            90.00
78474   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      97112            77.00
78475   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      97140            72.00
78476   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      G0283            44.00
78477   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      97010            60.00
78478   Florida   Spine   0475206760101104   1/19/2019    Bill     3/4/2019      97035            44.00
78479   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      98941            88.00
78480   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97530            90.00
78481   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97110            77.00
78482   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97140            72.00
78483   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      G0283            44.00
78484   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97010            60.00
78485   Florida   Spine   0361910870101048   12/3/2018    Bill     3/4/2019      97039            44.00
78486   Florida   Spine   0569529050101030   12/4/2018    Bill     3/4/2019      99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1540 of
                                                  2767

78487   Florida   Spine   0569529050101030   12/4/2018    Bill     3/4/2019      97530             90.00
78488   Florida   Spine   0569529050101030   12/4/2018    Bill     3/4/2019      97110             77.00
78489   Florida   Spine   0569529050101030   12/4/2018    Bill     3/4/2019      97112             77.00
78490   Florida   Spine   0569529050101030   12/4/2018    Bill     3/4/2019      97140             72.00
78491   Florida   Spine   0569529050101030   12/4/2018    Bill     3/4/2019      97010             60.00
78492   Florida   Spine   0569529050101030   12/4/2018    Bill     3/4/2019      G0283             44.00
78493   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      99213            193.00
78494   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      97140             72.00
78495   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      G0283             44.00
78496   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      97010             60.00
78497   Florida   Spine   0220025950101080   11/5/2018    Bill     3/4/2019      97012             55.00
78498   Florida   Spine   0280010560101099   11/3/2018    Bill     3/4/2019      99211             77.00
78499   Florida   Spine   0280010560101099   11/3/2018    Bill     3/4/2019      97530             90.00
78500   Florida   Spine   0280010560101099   11/3/2018    Bill     3/4/2019      97140             72.00
78501   Florida   Spine   0280010560101099   11/3/2018    Bill     3/4/2019      G0283             44.00
78502   Florida   Spine   0280010560101099   11/3/2018    Bill     3/4/2019      97010             60.00
78503   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      99211             77.00
78504   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97530             90.00
78505   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97112             77.00
78506   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97140             72.00
78507   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      G0283             44.00
78508   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97010             60.00
78509   Florida   Spine   0409556910101045   1/22/2019    Bill     3/4/2019      97035             44.00
78510   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      99211             77.00
78511   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97530             90.00
78512   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97110             77.00
78513   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97112             77.00
78514   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97140             72.00
78515   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      G0283             44.00
78516   Florida   Spine   0113947440101125   12/28/2018   Bill     3/4/2019      97010             60.00
78517   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      99211             77.00
78518   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97530             90.00
78519   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97110             77.00
78520   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97140             72.00
78521   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      G0283             44.00
78522   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97010             60.00
78523   Florida   Spine   0607669640101027   12/19/2018   Bill     3/4/2019      97039             44.00
78524   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      99211             77.00
78525   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97530             90.00
78526   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97112             77.00
78527   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97140             72.00
78528   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      G0283             44.00
78529   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97010             60.00
78530   Florida   Spine   0523729000101040   2/6/2019     Bill     3/4/2019      97035             44.00
78531   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      99211             77.00
78532   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97530             90.00
78533   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97110             77.00
78534   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97140             72.00
78535   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      G0283             44.00
78536   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97010             60.00
78537   Florida   Spine   0421371370101111   12/24/2018   Bill     3/4/2019      97012             55.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1541 of
                                                  2767

78538   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      99211             77.00
78539   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97530             90.00
78540   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97110             77.00
78541   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97112             77.00
78542   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97140             72.00
78543   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      G0283             44.00
78544   Florida   Spine   0599782970101010   12/21/2018   Bill     3/4/2019      97010             60.00
78545   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      99211             77.00
78546   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97530             90.00
78547   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97112             77.00
78548   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97140             72.00
78549   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      G0283             44.00
78550   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97010             60.00
78551   Florida   Spine   0486286710101070   12/28/2018   Bill     3/4/2019      97035             44.00
78552   Florida   Spine   0362012910101077   10/25/2018   Bill     3/4/2019      99211             77.00
78553   Florida   Spine   0362012910101077   10/25/2018   Bill     3/4/2019      97530             90.00
78554   Florida   Spine   0362012910101077   10/25/2018   Bill     3/4/2019      97110             77.00
78555   Florida   Spine   0362012910101077   10/25/2018   Bill     3/4/2019      97112             77.00
78556   Florida   Spine   0362012910101077   10/25/2018   Bill     3/4/2019      97140             72.00
78557   Florida   Spine   0362012910101077   10/25/2018   Bill     3/4/2019      97010             60.00
78558   Florida   Spine   0362012910101077   10/25/2018   Bill     3/4/2019      G0283             44.00
78559   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      99211             77.00
78560   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      97530             90.00
78561   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      97110             77.00
78562   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      97112             77.00
78563   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      97140             72.00
78564   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      G0283             44.00
78565   Florida   Spine   0173816880101076   12/23/2018   Bill     3/4/2019      97010             60.00
78566   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      99211             77.00
78567   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      97530             90.00
78568   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      97110             77.00
78569   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      97112             77.00
78570   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      97140             72.00
78571   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      G0283             44.00
78572   Florida   Spine   0522954060101018   11/16/2018   Bill     3/4/2019      97010             60.00
78573   Florida   Spine   0522163000101027   2/14/2019    Bill     3/4/2019      99203            275.00
78574   Florida   Spine   0522163000101027   2/14/2019    Bill     3/4/2019      97140             72.00
78575   Florida   Spine   0522163000101027   2/14/2019    Bill     3/4/2019      97035             44.00
78576   Florida   Spine   0522163000101027   2/14/2019    Bill     3/4/2019      97010             60.00
78577   Florida   Spine   0522163000101027   2/14/2019    Bill     3/4/2019      G0283             44.00
78578   Florida   Spine   0522163000101027   2/14/2019    Bill     3/4/2019      A4556             22.00
78579   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      99211             77.00
78580   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97530             90.00
78581   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97112             77.00
78582   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97140             72.00
78583   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97010             60.00
78584   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      99211             77.00
78585   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97530             90.00
78586   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97112             77.00
78587   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97140             72.00
78588   Florida   Spine   0230037370101093   2/1/2019     Bill     3/4/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1542 of
                                                  2767

78589   Florida   Spine   0440823070101079   9/30/2018    Bill     3/4/2019      99211            77.00
78590   Florida   Spine   0440823070101079   9/30/2018    Bill     3/4/2019      97530            90.00
78591   Florida   Spine   0440823070101079   9/30/2018    Bill     3/4/2019      97112            77.00
78592   Florida   Spine   0440823070101079   9/30/2018    Bill     3/4/2019      97140            72.00
78593   Florida   Spine   0440823070101079   9/30/2018    Bill     3/4/2019      G0283            44.00
78594   Florida   Spine   0440823070101079   9/30/2018    Bill     3/4/2019      97010            60.00
78595   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      99211            77.00
78596   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97530            90.00
78597   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97110            77.00
78598   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97112            77.00
78599   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97140            72.00
78600   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      G0283            44.00
78601   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97010            60.00
78602   Florida   Spine   0131076590101145   2/11/2019    Bill     3/4/2019      97039            44.00
78603   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      99211            77.00
78604   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      97530            90.00
78605   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      97112            77.00
78606   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      97140            72.00
78607   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      G0283            44.00
78608   Florida   Spine   0177960010101147   12/14/2018   Bill     3/4/2019      97010            60.00
78609   Florida   Spine   0469279310101047   8/30/2018    Bill     3/4/2019      99211            77.00
78610   Florida   Spine   0469279310101047   8/30/2018    Bill     3/4/2019      97530            90.00
78611   Florida   Spine   0469279310101047   8/30/2018    Bill     3/4/2019      97112            77.00
78612   Florida   Spine   0469279310101047   8/30/2018    Bill     3/4/2019      97140            72.00
78613   Florida   Spine   0469279310101047   8/30/2018    Bill     3/4/2019      G0283            44.00
78614   Florida   Spine   0469279310101047   8/30/2018    Bill     3/4/2019      97010            60.00
78615   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      99211            77.00
78616   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97530            90.00
78617   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97140            72.00
78618   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      G0283            44.00
78619   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97010            60.00
78620   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97035            44.00
78621   Florida   Spine   0603830750101090   1/31/2019    Bill     3/4/2019      97039            44.00
78622   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      99211            77.00
78623   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97530            90.00
78624   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97140            72.00
78625   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      G0283            44.00
78626   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97010            60.00
78627   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97035            44.00
78628   Florida   Spine   0422167280101038   2/2/2019     Bill     3/4/2019      97039            44.00
78629   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      99211            77.00
78630   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97530            90.00
78631   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97112            77.00
78632   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97140            72.00
78633   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      G0283            44.00
78634   Florida   Spine   0561558220101016   1/22/2019    Bill     3/4/2019      97010            60.00
78635   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      99211            77.00
78636   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97530            90.00
78637   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97110            77.00
78638   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97140            72.00
78639   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1543 of
                                                  2767

78640   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97010             60.00
78641   Florida   Spine   0546081900101016   2/13/2019    Bill     3/4/2019      97039             44.00
78642   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      98941             88.00
78643   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      97530             90.00
78644   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      97140             72.00
78645   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      G0283             44.00
78646   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      97010             60.00
78647   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      97035             44.00
78648   Florida   Spine   0616703330101010   2/16/2019    Bill     3/4/2019      97039             44.00
78649   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      99211             77.00
78650   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97530             90.00
78651   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97112             77.00
78652   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97140             72.00
78653   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      G0283             44.00
78654   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97010             60.00
78655   Florida   Spine   0562618460101032   2/3/2019     Bill     3/4/2019      97035             44.00
78656   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      99211             77.00
78657   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      97140             72.00
78658   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      G0283             44.00
78659   Florida   Spine   0030487090101182   1/16/2019    Bill     3/4/2019      97010             60.00
78660   Florida   Spine   0638271710101012   11/19/2018   Bill     3/5/2019      99203            500.00
78661   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      99203            275.00
78662   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      99211             77.00
78663   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97530             90.00
78664   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97110             77.00
78665   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97140             72.00
78666   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97035             44.00
78667   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97010             60.00
78668   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      G0283             44.00
78669   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      99211             77.00
78670   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97530             90.00
78671   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97110             77.00
78672   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97140             72.00
78673   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97010             60.00
78674   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      G0283             44.00
78675   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      99211             77.00
78676   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97530             90.00
78677   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97110             77.00
78678   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97140             72.00
78679   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97010             60.00
78680   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      G0283             44.00
78681   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      99211             77.00
78682   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97530             90.00
78683   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97110             77.00
78684   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97140             72.00
78685   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97010             60.00
78686   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      G0283             44.00
78687   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      99211             77.00
78688   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97530             90.00
78689   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97110             77.00
78690   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1544 of
                                                  2767

78691   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78692   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78693   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78694   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530             90.00
78695   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78696   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78697   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78698   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78699   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78700   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530             90.00
78701   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78702   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97012             55.00
78703   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78704   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78705   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78706   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78707   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530             90.00
78708   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78709   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97012             55.00
78710   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78711   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78712   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78713   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78714   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530             90.00
78715   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78716   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78717   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78718   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78719   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78720   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530             90.00
78721   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78722   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78723   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78724   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78725   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99212            105.00
78726   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78727   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112             77.00
78728   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78729   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78730   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78731   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78732   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78733   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112             77.00
78734   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78735   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78736   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78737   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78738   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78739   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112             77.00
78740   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78741   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1545 of
                                                  2767

78742   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283            44.00
78743   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211            77.00
78744   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530            90.00
78745   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112            77.00
78746   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140            72.00
78747   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010            60.00
78748   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283            44.00
78749   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211            77.00
78750   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530            90.00
78751   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112            77.00
78752   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140            72.00
78753   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010            60.00
78754   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283            44.00
78755   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211            77.00
78756   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530            90.00
78757   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112            77.00
78758   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140            72.00
78759   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010            60.00
78760   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283            44.00
78761   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211            77.00
78762   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530            90.00
78763   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97035            44.00
78764   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140            72.00
78765   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010            60.00
78766   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283            44.00
78767   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211            77.00
78768   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110            77.00
78769   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112            77.00
78770   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140            72.00
78771   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010            60.00
78772   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283            44.00
78773   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530            90.00
78774   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112            77.00
78775   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140            72.00
78776   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010            60.00
78777   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283            44.00
78778   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211            77.00
78779   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110            77.00
78780   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112            77.00
78781   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140            72.00
78782   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010            60.00
78783   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283            44.00
78784   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211            77.00
78785   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530            90.00
78786   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112            77.00
78787   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140            72.00
78788   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010            60.00
78789   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283            44.00
78790   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211            77.00
78791   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530            90.00
78792   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1546 of
                                                  2767

78793   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78794   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78795   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78796   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78797   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530             90.00
78798   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112             77.00
78799   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78800   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78801   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78802   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78803   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530             90.00
78804   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112             77.00
78805   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78806   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78807   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78808   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78809   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78810   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78811   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112             77.00
78812   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78813   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78814   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78815   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78816   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78817   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112             77.00
78818   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78819   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78820   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78821   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78822   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97530             90.00
78823   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112             77.00
78824   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78825   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78826   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78827   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99212            105.00
78828   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78829   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112             77.00
78830   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78831   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78832   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78833   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78834   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78835   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112             77.00
78836   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78837   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
78838   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      G0283             44.00
78839   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      99211             77.00
78840   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97110             77.00
78841   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97112             77.00
78842   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97140             72.00
78843   Florida   Spine   0433573180101076   5/31/2018   Bill      3/7/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1547 of
                                                  2767

78844   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      G0283               44.00
78845   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      99211               77.00
78846   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97110               77.00
78847   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97112               77.00
78848   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97140               72.00
78849   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97010               60.00
78850   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      G0283               44.00
78851   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      99211               77.00
78852   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97530               90.00
78853   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97112               77.00
78854   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97140               72.00
78855   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97010               60.00
78856   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      G0283               44.00
78857   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      99211               77.00
78858   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97110               77.00
78859   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97112               77.00
78860   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97140               72.00
78861   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97010               60.00
78862   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      G0283               44.00
78863   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      99211               77.00
78864   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97110               77.00
78865   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97112               77.00
78866   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97140               72.00
78867   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97010               60.00
78868   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      G0283               44.00
78869   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      99211               77.00
78870   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97110               77.00
78871   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97112               77.00
78872   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97140               72.00
78873   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97010               60.00
78874   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      G0283               44.00
78875   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      99213              193.00
78876   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97112               77.00
78877   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      G0283               44.00
78878   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97010               60.00
78879   Florida   Spine   0433573180101076   5/31/2018    Bill     3/7/2019      97140               72.00
78880   Florida   Spine   0451088460101024   12/21/2018   Bill     3/7/2019      99203              275.00
78881   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      99203              500.00
78882   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      99213              350.00
78883   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      20610              300.00
78884   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      J2001               35.00
78885   Florida   Spine   0572322370101020   2/7/2019     Bill     3/7/2019      99203              500.00
78886   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      99203              500.00
78887   Florida   Spine   0496349530101031   1/28/2019    Bill     3/7/2019      72148            1,950.00
78888   Florida   Spine   0496349530101031   1/28/2019    Bill     3/7/2019      73221            1,750.00
78889   Florida   Spine   0422827580101026   11/13/2018   Bill     3/7/2019      99203              500.00
78890   Florida   Spine   0589922030101020   11/8/2018    Bill     3/7/2019      72146            1,950.00
78891   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      72141            1,950.00
78892   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      72148            1,950.00
78893   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      72148            1,950.00
78894   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      72141            1,950.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1548 of
                                                  2767

78895   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      72148            1,950.00
78896   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      72141            1,950.00
78897   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      72148            1,950.00
78898   Florida   Spine   0481000790101016   1/23/2019    Bill     3/7/2019      73221            1,750.00
78899   Florida   Spine   0481000790101016   1/23/2019    Bill     3/7/2019      72148            1,950.00
78900   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      72148            1,950.00
78901   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      72141            1,950.00
78902   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      72148            1,950.00
78903   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      99211               77.00
78904   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97530               90.00
78905   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97110               77.00
78906   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97140               72.00
78907   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97012               55.00
78908   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97010               60.00
78909   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      G0283               44.00
78910   Florida   Spine   0550530020101010   5/31/2018    Bill     3/7/2019      99203              500.00
78911   Florida   Spine   0337776440101037   8/24/2018    Bill     3/7/2019      99213              350.00
78912   Florida   Spine   0636298030101010   9/14/2018    Bill     3/7/2019      99213              350.00
78913   Florida   Spine   0636298030101010   9/14/2018    Bill     3/7/2019      73560              325.00
78914   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      72148            1,950.00
78915   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      99203              500.00
78916   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      99213              350.00
78917   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      62323            2,000.00
78918   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      J2001              105.00
78919   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      Q9965               25.00
78920   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      J0702               35.00
78921   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      J3490               25.00
78922   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      81025               25.00
78923   Florida   Spine   0126692900101141   2/3/2019     Bill     3/7/2019      99203              500.00
78924   Florida   Spine   0152314430101064   9/27/2018    Bill     3/7/2019      99213              350.00
78925   Florida   Spine   0152314430101064   9/27/2018    Bill     3/7/2019      62323            2,000.00
78926   Florida   Spine   0152314430101064   9/27/2018    Bill     3/7/2019      J2001              105.00
78927   Florida   Spine   0152314430101064   9/27/2018    Bill     3/7/2019      Q9965               25.00
78928   Florida   Spine   0152314430101064   9/27/2018    Bill     3/7/2019      J3490               25.00
78929   Florida   Spine   0152314430101064   9/27/2018    Bill     3/7/2019      J0702               35.00
78930   Florida   Spine   0152314430101064   9/27/2018    Bill     3/7/2019      99213              350.00
78931   Florida   Spine   0152314430101064   9/27/2018    Bill     3/7/2019      62323            2,000.00
78932   Florida   Spine   0152314430101064   9/27/2018    Bill     3/7/2019      J2001              105.00
78933   Florida   Spine   0152314430101064   9/27/2018    Bill     3/7/2019      Q9965               25.00
78934   Florida   Spine   0152314430101064   9/27/2018    Bill     3/7/2019      J3490               25.00
78935   Florida   Spine   0152314430101064   9/27/2018    Bill     3/7/2019      J0702               35.00
78936   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      99213              350.00
78937   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      99214              400.00
78938   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      20610              300.00
78939   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      J2001               35.00
78940   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      J3301               35.00
78941   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      99214              400.00
78942   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      99214              400.00
78943   Florida   Spine   0412800520101069   3/15/2018    Bill     3/7/2019      99203              500.00
78944   Florida   Spine   0441743450101029   11/20/2018   Bill     3/7/2019      62323            2,000.00
78945   Florida   Spine   0441743450101029   11/20/2018   Bill     3/7/2019      J2001              105.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1549 of
                                                  2767

78946   Florida   Spine   0441743450101029   11/20/2018   Bill     3/7/2019      J1020               35.00
78947   Florida   Spine   0441743450101029   11/20/2018   Bill     3/7/2019      A9579               35.00
78948   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      99213              350.00
78949   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      20553              300.00
78950   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      J2001              105.00
78951   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      J1020               35.00
78952   Florida   Spine   0265996560101015   12/30/2009   Bill     3/7/2019      99203              500.00
78953   Florida   Spine   0609598790101040   11/2/2018    Bill     3/7/2019      99203              500.00
78954   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      98941               88.00
78955   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97530               90.00
78956   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97110               77.00
78957   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97140               72.00
78958   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97010               60.00
78959   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      G0283               44.00
78960   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      72141            1,950.00
78961   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      72148            1,950.00
78962   Florida   Spine   0569796080101062   1/8/2019     Bill     3/7/2019      99203              500.00
78963   Florida   Spine   0484837780101044   11/29/2018   Bill     3/7/2019      99215              550.00
78964   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      72141            1,950.00
78965   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      72148            1,950.00
78966   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      72141            1,950.00
78967   Florida   Spine   0324509210101035   1/18/2019    Bill     3/7/2019      73721            1,750.00
78968   Florida   Spine   0546081900101016   2/13/2019    Bill     3/7/2019      72148            1,950.00
78969   Florida   Spine   0546081900101016   2/13/2019    Bill     3/7/2019      72141            1,950.00
78970   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      99211               77.00
78971   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97530               90.00
78972   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97140               72.00
78973   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      G0283               44.00
78974   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97010               60.00
78975   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97035               44.00
78976   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97039               44.00
78977   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      99211               77.00
78978   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      97530               90.00
78979   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      97112               77.00
78980   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      97140               72.00
78981   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      G0283               44.00
78982   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      97010               60.00
78983   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      99211               77.00
78984   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97530               90.00
78985   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97110               77.00
78986   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97140               72.00
78987   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      G0283               44.00
78988   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97010               60.00
78989   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97012               55.00
78990   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      99211               77.00
78991   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      97140               72.00
78992   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      G0283               44.00
78993   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      97010               60.00
78994   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      99211               77.00
78995   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97530               90.00
78996   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97110               77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1550 of
                                                  2767

78997   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97140             72.00
78998   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      G0283             44.00
78999   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97010             60.00
79000   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97039             44.00
79001   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      99212            105.00
79002   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97530             90.00
79003   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97110             77.00
79004   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97112             77.00
79005   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97140             72.00
79006   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      G0283             44.00
79007   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97010             60.00
79008   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      99211             77.00
79009   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97530             90.00
79010   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97110             77.00
79011   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97112             77.00
79012   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97140             72.00
79013   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      G0283             44.00
79014   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97010             60.00
79015   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      99211             77.00
79016   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97530             90.00
79017   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97110             77.00
79018   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      G0283             44.00
79019   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97010             60.00
79020   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97012             55.00
79021   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      99211             77.00
79022   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      97530             90.00
79023   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      97112             77.00
79024   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      97140             72.00
79025   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      G0283             44.00
79026   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      97010             60.00
79027   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      98941             88.00
79028   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97530             90.00
79029   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97110             77.00
79030   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97140             72.00
79031   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      G0283             44.00
79032   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97010             60.00
79033   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97039             44.00
79034   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97012             55.00
79035   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      99211             77.00
79036   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97530             90.00
79037   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97110             77.00
79038   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97140             72.00
79039   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      G0283             44.00
79040   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97010             60.00
79041   Florida   Spine   0485898940101018   9/4/2018     Bill     3/7/2019      99212            105.00
79042   Florida   Spine   0485898940101018   9/4/2018     Bill     3/7/2019      97530             90.00
79043   Florida   Spine   0485898940101018   9/4/2018     Bill     3/7/2019      97112             77.00
79044   Florida   Spine   0485898940101018   9/4/2018     Bill     3/7/2019      97140             72.00
79045   Florida   Spine   0485898940101018   9/4/2018     Bill     3/7/2019      G0283             44.00
79046   Florida   Spine   0485898940101018   9/4/2018     Bill     3/7/2019      97010             60.00
79047   Florida   Spine   0485898940101018   9/4/2018     Bill     3/7/2019      97035             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1551 of
                                                  2767

79048   Florida   Spine   0485898940101018   9/4/2018     Bill     3/7/2019      A4556             22.00
79049   Florida   Spine   0307644870101032   12/7/2018    Bill     3/7/2019      99211             77.00
79050   Florida   Spine   0307644870101032   12/7/2018    Bill     3/7/2019      97530             90.00
79051   Florida   Spine   0307644870101032   12/7/2018    Bill     3/7/2019      97112             77.00
79052   Florida   Spine   0307644870101032   12/7/2018    Bill     3/7/2019      97140             72.00
79053   Florida   Spine   0307644870101032   12/7/2018    Bill     3/7/2019      G0283             44.00
79054   Florida   Spine   0307644870101032   12/7/2018    Bill     3/7/2019      97010             60.00
79055   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      99211             77.00
79056   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      97140             72.00
79057   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      97035             44.00
79058   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      97039             44.00
79059   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      99211             77.00
79060   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97530             90.00
79061   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97112             77.00
79062   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97140             72.00
79063   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      G0283             44.00
79064   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97010             60.00
79065   Florida   Spine   0563224060101065   11/11/2018   Bill     3/7/2019      98940             72.00
79066   Florida   Spine   0563224060101065   11/11/2018   Bill     3/7/2019      97530             90.00
79067   Florida   Spine   0563224060101065   11/11/2018   Bill     3/7/2019      97112             77.00
79068   Florida   Spine   0563224060101065   11/11/2018   Bill     3/7/2019      97140             72.00
79069   Florida   Spine   0563224060101065   11/11/2018   Bill     3/7/2019      G0283             44.00
79070   Florida   Spine   0563224060101065   11/11/2018   Bill     3/7/2019      97010             60.00
79071   Florida   Spine   0563224060101065   11/11/2018   Bill     3/7/2019      97039             44.00
79072   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      99212            105.00
79073   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      97530             90.00
79074   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      97110             77.00
79075   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      97112             77.00
79076   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      97140             72.00
79077   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      G0283             44.00
79078   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      97010             60.00
79079   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      99211             77.00
79080   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      97530             90.00
79081   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      97110             77.00
79082   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      97140             72.00
79083   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      G0283             44.00
79084   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      97010             60.00
79085   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      97035             44.00
79086   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      99211             77.00
79087   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97530             90.00
79088   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97110             77.00
79089   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97140             72.00
79090   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      G0283             44.00
79091   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97010             60.00
79092   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97039             44.00
79093   Florida   Spine   0434819760101013   11/26/2018   Bill     3/7/2019      98940             72.00
79094   Florida   Spine   0434819760101013   11/26/2018   Bill     3/7/2019      97530             90.00
79095   Florida   Spine   0434819760101013   11/26/2018   Bill     3/7/2019      97112             77.00
79096   Florida   Spine   0434819760101013   11/26/2018   Bill     3/7/2019      97140             72.00
79097   Florida   Spine   0434819760101013   11/26/2018   Bill     3/7/2019      G0283             44.00
79098   Florida   Spine   0434819760101013   11/26/2018   Bill     3/7/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1552 of
                                                  2767

79099   Florida   Spine   0434819760101013   11/26/2018   Bill     3/7/2019      97039             44.00
79100   Florida   Spine   0105083030101091   1/7/2019     Bill     3/7/2019      99211             77.00
79101   Florida   Spine   0105083030101091   1/7/2019     Bill     3/7/2019      97110             77.00
79102   Florida   Spine   0105083030101091   1/7/2019     Bill     3/7/2019      97112             77.00
79103   Florida   Spine   0105083030101091   1/7/2019     Bill     3/7/2019      97140             72.00
79104   Florida   Spine   0105083030101091   1/7/2019     Bill     3/7/2019      G0283             44.00
79105   Florida   Spine   0105083030101091   1/7/2019     Bill     3/7/2019      97010             60.00
79106   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      98941             88.00
79107   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97530             90.00
79108   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97110             77.00
79109   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97140             72.00
79110   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      G0283             44.00
79111   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97010             60.00
79112   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97039             44.00
79113   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97012             55.00
79114   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      99211             77.00
79115   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97530             90.00
79116   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97112             77.00
79117   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97140             72.00
79118   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      G0283             44.00
79119   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97010             60.00
79120   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97035             44.00
79121   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      99212            105.00
79122   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97530             90.00
79123   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97112             77.00
79124   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97140             72.00
79125   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      G0283             44.00
79126   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97010             60.00
79127   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97035             44.00
79128   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      99211             77.00
79129   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97530             90.00
79130   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97112             77.00
79131   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97140             72.00
79132   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      G0283             44.00
79133   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97010             60.00
79134   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97035             44.00
79135   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      99211             77.00
79136   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      97530             90.00
79137   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      97110             77.00
79138   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      97140             72.00
79139   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      G0283             44.00
79140   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      97010             60.00
79141   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      99211             77.00
79142   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97530             90.00
79143   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97112             77.00
79144   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97140             72.00
79145   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      G0283             44.00
79146   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97010             60.00
79147   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97035             44.00
79148   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      99211             77.00
79149   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1553 of
                                                  2767

79150   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97110               77.00
79151   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97112               77.00
79152   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97140               72.00
79153   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      G0283               44.00
79154   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97010               60.00
79155   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      99211               77.00
79156   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97530               90.00
79157   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97110               77.00
79158   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97112               77.00
79159   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97140               72.00
79160   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      G0283               44.00
79161   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97010               60.00
79162   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      99212              105.00
79163   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97530               90.00
79164   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97110               77.00
79165   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97112               77.00
79166   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97140               72.00
79167   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      G0283               44.00
79168   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97010               60.00
79169   Florida   Spine   0582911480101017   1/4/2019     Bill     3/7/2019      99211               77.00
79170   Florida   Spine   0582911480101017   1/4/2019     Bill     3/7/2019      97530               90.00
79171   Florida   Spine   0582911480101017   1/4/2019     Bill     3/7/2019      97110               77.00
79172   Florida   Spine   0582911480101017   1/4/2019     Bill     3/7/2019      97112               77.00
79173   Florida   Spine   0582911480101017   1/4/2019     Bill     3/7/2019      97140               72.00
79174   Florida   Spine   0582911480101017   1/4/2019     Bill     3/7/2019      G0283               44.00
79175   Florida   Spine   0582911480101017   1/4/2019     Bill     3/7/2019      97010               60.00
79176   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      99203              500.00
79177   Florida   Spine   0611345670101013   7/4/2018     Bill     3/7/2019      99213              350.00
79178   Florida   Spine   0399892390101037   9/25/2018    Bill     3/7/2019      99214              400.00
79179   Florida   Spine   0386824120101016   7/4/2018     Bill     3/7/2019      99214              400.00
79180   Florida   Spine   0569356100101020   10/31/2018   Bill     3/7/2019      99203              500.00
79181   Florida   Spine   0569356100101020   10/31/2018   Bill     3/7/2019      64490            3,000.00
79182   Florida   Spine   0569356100101020   10/31/2018   Bill     3/7/2019      64491            1,700.00
79183   Florida   Spine   0569356100101020   10/31/2018   Bill     3/7/2019      J2001               35.00
79184   Florida   Spine   0569356100101020   10/31/2018   Bill     3/7/2019      J3490               25.00
79185   Florida   Spine   0569356100101020   10/31/2018   Bill     3/7/2019      J3301               35.00
79186   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      99203              500.00
79187   Florida   Spine   0496349530101031   1/28/2019    Bill     3/7/2019      99211               77.00
79188   Florida   Spine   0496349530101031   1/28/2019    Bill     3/7/2019      97530               90.00
79189   Florida   Spine   0496349530101031   1/28/2019    Bill     3/7/2019      97112               77.00
79190   Florida   Spine   0496349530101031   1/28/2019    Bill     3/7/2019      97140               72.00
79191   Florida   Spine   0496349530101031   1/28/2019    Bill     3/7/2019      97035               44.00
79192   Florida   Spine   0496349530101031   1/28/2019    Bill     3/7/2019      97010               60.00
79193   Florida   Spine   0496349530101031   1/28/2019    Bill     3/7/2019      G0283               44.00
79194   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      99211               77.00
79195   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97530               90.00
79196   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97110               77.00
79197   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97112               77.00
79198   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97140               72.00
79199   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97010               60.00
79200   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      G0283               44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1554 of
                                                  2767

79201   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      98940            72.00
79202   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97530            90.00
79203   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97012            55.00
79204   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97140            72.00
79205   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97035            44.00
79206   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97010            60.00
79207   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      G0283            44.00
79208   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      99211            77.00
79209   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97530            90.00
79210   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97112            77.00
79211   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97140            72.00
79212   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97035            44.00
79213   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97010            60.00
79214   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      G0283            44.00
79215   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      99211            77.00
79216   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97110            77.00
79217   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97112            77.00
79218   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97140            72.00
79219   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97010            60.00
79220   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      G0283            44.00
79221   Florida   Spine   0362012910101077   10/25/2018   Bill     3/7/2019      99211            77.00
79222   Florida   Spine   0362012910101077   10/25/2018   Bill     3/7/2019      97530            90.00
79223   Florida   Spine   0362012910101077   10/25/2018   Bill     3/7/2019      97110            77.00
79224   Florida   Spine   0362012910101077   10/25/2018   Bill     3/7/2019      97112            77.00
79225   Florida   Spine   0362012910101077   10/25/2018   Bill     3/7/2019      97140            72.00
79226   Florida   Spine   0362012910101077   10/25/2018   Bill     3/7/2019      97010            60.00
79227   Florida   Spine   0362012910101077   10/25/2018   Bill     3/7/2019      G0283            44.00
79228   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      99211            77.00
79229   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      97530            90.00
79230   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      97110            77.00
79231   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      97112            77.00
79232   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      97140            72.00
79233   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      97010            60.00
79234   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      G0283            44.00
79235   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      G0283            44.00
79236   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      99211            77.00
79237   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      97530            90.00
79238   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      97110            77.00
79239   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      97112            77.00
79240   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      97140            72.00
79241   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      97010            60.00
79242   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      99211            77.00
79243   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97530            90.00
79244   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97110            77.00
79245   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97140            72.00
79246   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97010            60.00
79247   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      G0283            44.00
79248   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      99211            77.00
79249   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97530            90.00
79250   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97012            55.00
79251   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1555 of
                                                  2767

79252   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97035             44.00
79253   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97010             60.00
79254   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      G0283             44.00
79255   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      99211             77.00
79256   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97530             90.00
79257   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97110             77.00
79258   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97140             72.00
79259   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97012             55.00
79260   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97010             60.00
79261   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      G0283             44.00
79262   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      98941             88.00
79263   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97530             90.00
79264   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97110             77.00
79265   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97140             72.00
79266   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97010             60.00
79267   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      G0283             44.00
79268   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      98940             72.00
79269   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97530             90.00
79270   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97012             55.00
79271   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97140             72.00
79272   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97035             44.00
79273   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97010             60.00
79274   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      G0283             44.00
79275   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      99211             77.00
79276   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      97530             90.00
79277   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      97110             77.00
79278   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      97112             77.00
79279   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      97140             72.00
79280   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      97010             60.00
79281   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      G0283             44.00
79282   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      99211             77.00
79283   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97530             90.00
79284   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97110             77.00
79285   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97140             72.00
79286   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97010             60.00
79287   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      G0283             44.00
79288   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      99212            105.00
79289   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97110             77.00
79290   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97112             77.00
79291   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97140             72.00
79292   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97010             60.00
79293   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      G0283             44.00
79294   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      99211             77.00
79295   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      97530             90.00
79296   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      97110             77.00
79297   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      97112             77.00
79298   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      97140             72.00
79299   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      97010             60.00
79300   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      G0283             44.00
79301   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      99211             77.00
79302   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1556 of
                                                  2767

79303   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97112             77.00
79304   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97140             72.00
79305   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97035             44.00
79306   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97010             60.00
79307   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      G0283             44.00
79308   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      99211             77.00
79309   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      97110             77.00
79310   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      97112             77.00
79311   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      97140             72.00
79312   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      97010             60.00
79313   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      G0283             44.00
79314   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      99211             77.00
79315   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97530             90.00
79316   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97112             77.00
79317   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97140             72.00
79318   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97035             44.00
79319   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97010             60.00
79320   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      G0283             44.00
79321   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      99211             77.00
79322   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      97530             90.00
79323   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      97110             77.00
79324   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      97112             77.00
79325   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      97140             72.00
79326   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      97010             60.00
79327   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      G0283             44.00
79328   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      99211             77.00
79329   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      97110             77.00
79330   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      97112             77.00
79331   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      97140             72.00
79332   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      97010             60.00
79333   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      G0283             44.00
79334   Florida   Spine   0648710160101012   1/11/2019    Bill     3/7/2019      99211             77.00
79335   Florida   Spine   0648710160101012   1/11/2019    Bill     3/7/2019      97110             77.00
79336   Florida   Spine   0648710160101012   1/11/2019    Bill     3/7/2019      97112             77.00
79337   Florida   Spine   0648710160101012   1/11/2019    Bill     3/7/2019      97140             72.00
79338   Florida   Spine   0648710160101012   1/11/2019    Bill     3/7/2019      97010             60.00
79339   Florida   Spine   0648710160101012   1/11/2019    Bill     3/7/2019      G0283             44.00
79340   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      99211             77.00
79341   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97530             90.00
79342   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97112             77.00
79343   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97140             72.00
79344   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97010             60.00
79345   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      G0283             44.00
79346   Florida   Spine   0629799360101032   9/7/2018     Bill     3/7/2019      99213            193.00
79347   Florida   Spine   0629799360101032   9/7/2018     Bill     3/7/2019      97110             77.00
79348   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      99211             77.00
79349   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97530             90.00
79350   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97112             77.00
79351   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97140             72.00
79352   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97010             60.00
79353   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1557 of
                                                  2767

79354   Florida   Spine   0230037370101093   2/1/2019    Bill      3/7/2019      97530             90.00
79355   Florida   Spine   0230037370101093   2/1/2019    Bill      3/7/2019      97112             77.00
79356   Florida   Spine   0230037370101093   2/1/2019    Bill      3/7/2019      97140             72.00
79357   Florida   Spine   0230037370101093   2/1/2019    Bill      3/7/2019      97010             60.00
79358   Florida   Spine   0359766610101043   1/8/2019    Bill      3/7/2019      99211             77.00
79359   Florida   Spine   0359766610101043   1/8/2019    Bill      3/7/2019      97110             77.00
79360   Florida   Spine   0359766610101043   1/8/2019    Bill      3/7/2019      97112             77.00
79361   Florida   Spine   0359766610101043   1/8/2019    Bill      3/7/2019      97140             72.00
79362   Florida   Spine   0359766610101043   1/8/2019    Bill      3/7/2019      G0283             44.00
79363   Florida   Spine   0359766610101043   1/8/2019    Bill      3/7/2019      97010             60.00
79364   Florida   Spine   0548207890101058   2/14/2019   Bill      3/7/2019      99203            275.00
79365   Florida   Spine   0548207890101058   2/14/2019   Bill      3/7/2019      97140             72.00
79366   Florida   Spine   0548207890101058   2/14/2019   Bill      3/7/2019      97010             60.00
79367   Florida   Spine   0548207890101058   2/14/2019   Bill      3/7/2019      G0283             44.00
79368   Florida   Spine   0548207890101058   2/14/2019   Bill      3/7/2019      A4556             22.00
79369   Florida   Spine   0554122210101046   9/29/2018   Bill      3/7/2019      99211             77.00
79370   Florida   Spine   0554122210101046   9/29/2018   Bill      3/7/2019      97530             90.00
79371   Florida   Spine   0554122210101046   9/29/2018   Bill      3/7/2019      97110             77.00
79372   Florida   Spine   0554122210101046   9/29/2018   Bill      3/7/2019      97112             77.00
79373   Florida   Spine   0554122210101046   9/29/2018   Bill      3/7/2019      97140             72.00
79374   Florida   Spine   0554122210101046   9/29/2018   Bill      3/7/2019      97010             60.00
79375   Florida   Spine   0554122210101046   9/29/2018   Bill      3/7/2019      G0283             44.00
79376   Florida   Spine   0030487090101182   1/16/2019   Bill      3/7/2019      99211             77.00
79377   Florida   Spine   0030487090101182   1/16/2019   Bill      3/7/2019      97530             90.00
79378   Florida   Spine   0030487090101182   1/16/2019   Bill      3/7/2019      97110             77.00
79379   Florida   Spine   0030487090101182   1/16/2019   Bill      3/7/2019      97140             72.00
79380   Florida   Spine   0030487090101182   1/16/2019   Bill      3/7/2019      G0283             44.00
79381   Florida   Spine   0030487090101182   1/16/2019   Bill      3/7/2019      97010             60.00
79382   Florida   Spine   0030487090101182   1/16/2019   Bill      3/7/2019      97012             55.00
79383   Florida   Spine   0131076590101145   2/11/2019   Bill      3/7/2019      99211             77.00
79384   Florida   Spine   0131076590101145   2/11/2019   Bill      3/7/2019      97530             90.00
79385   Florida   Spine   0131076590101145   2/11/2019   Bill      3/7/2019      97110             77.00
79386   Florida   Spine   0131076590101145   2/11/2019   Bill      3/7/2019      97140             72.00
79387   Florida   Spine   0131076590101145   2/11/2019   Bill      3/7/2019      G0283             44.00
79388   Florida   Spine   0131076590101145   2/11/2019   Bill      3/7/2019      97010             60.00
79389   Florida   Spine   0131076590101145   2/11/2019   Bill      3/7/2019      97012             55.00
79390   Florida   Spine   0425313980101079   12/8/2018   Bill      3/7/2019      99203            500.00
79391   Florida   Spine   0624079310101019   1/15/2019   Bill      3/7/2019      99213            350.00
79392   Florida   Spine   0149972070101201   1/20/2019   Bill      3/7/2019      99211             77.00
79393   Florida   Spine   0149972070101201   1/20/2019   Bill      3/7/2019      97530             90.00
79394   Florida   Spine   0149972070101201   1/20/2019   Bill      3/7/2019      97012             55.00
79395   Florida   Spine   0149972070101201   1/20/2019   Bill      3/7/2019      97140             72.00
79396   Florida   Spine   0149972070101201   1/20/2019   Bill      3/7/2019      97035             44.00
79397   Florida   Spine   0149972070101201   1/20/2019   Bill      3/7/2019      97010             60.00
79398   Florida   Spine   0149972070101201   1/20/2019   Bill      3/7/2019      G0283             44.00
79399   Florida   Spine   0481000790101016   1/23/2019   Bill      3/7/2019      99211             77.00
79400   Florida   Spine   0481000790101016   1/23/2019   Bill      3/7/2019      97530             90.00
79401   Florida   Spine   0481000790101016   1/23/2019   Bill      3/7/2019      97112             77.00
79402   Florida   Spine   0481000790101016   1/23/2019   Bill      3/7/2019      97140             72.00
79403   Florida   Spine   0481000790101016   1/23/2019   Bill      3/7/2019      G0283             44.00
79404   Florida   Spine   0481000790101016   1/23/2019   Bill      3/7/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1558 of
                                                  2767

79405   Florida   Spine   0481000790101016   1/23/2019    Bill     3/7/2019      97035               44.00
79406   Florida   Spine   0611484720101010   11/6/2018    Bill     3/7/2019      99203              500.00
79407   Florida   Spine   0468326460101060   9/28/2018    Bill     3/7/2019      99203              500.00
79408   Florida   Spine   0468326460101060   9/28/2018    Bill     3/7/2019      64490            1,500.00
79409   Florida   Spine   0468326460101060   9/28/2018    Bill     3/7/2019      64491              850.00
79410   Florida   Spine   0468326460101060   9/28/2018    Bill     3/7/2019      64492              800.00
79411   Florida   Spine   0468326460101060   9/28/2018    Bill     3/7/2019      J2001               35.00
79412   Florida   Spine   0468326460101060   9/28/2018    Bill     3/7/2019      J3301               35.00
79413   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      99211               77.00
79414   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97530               90.00
79415   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97112               77.00
79416   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97140               72.00
79417   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      G0283               44.00
79418   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97010               60.00
79419   Florida   Spine   0142855750101012   8/27/2018    Bill     3/7/2019      99213              350.00
79420   Florida   Spine   0142855750101012   8/27/2018    Bill     3/7/2019      G0482               60.00
79421   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      99211               77.00
79422   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      97530               90.00
79423   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      97112               77.00
79424   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      97140               72.00
79425   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      G0283               44.00
79426   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      97010               60.00
79427   Florida   Spine   0290371030101061   12/8/2018    Bill     3/7/2019      99213              350.00
79428   Florida   Spine   0290371030101061   12/8/2018    Bill     3/7/2019      64490            1,500.00
79429   Florida   Spine   0290371030101061   12/8/2018    Bill     3/7/2019      64493            1,800.00
79430   Florida   Spine   0290371030101061   12/8/2018    Bill     3/7/2019      J2001               35.00
79431   Florida   Spine   0290371030101061   12/8/2018    Bill     3/7/2019      J3490               25.00
79432   Florida   Spine   0290371030101061   12/8/2018    Bill     3/7/2019      J3301               35.00
79433   Florida   Spine   0591876540101027   7/2/2018     Bill     3/7/2019      99214              400.00
79434   Florida   Spine   0591876540101027   7/2/2018     Bill     3/7/2019      62323            2,000.00
79435   Florida   Spine   0591876540101027   7/2/2018     Bill     3/7/2019      J2001              105.00
79436   Florida   Spine   0591876540101027   7/2/2018     Bill     3/7/2019      J1020               35.00
79437   Florida   Spine   0591876540101027   7/2/2018     Bill     3/7/2019      Q9965               25.00
79438   Florida   Spine   0599850370101011   10/8/2018    Bill     3/7/2019      99203              500.00
79439   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      99203              500.00
79440   Florida   Spine   0268558120101054   8/23/2018    Bill     3/7/2019      99213              350.00
79441   Florida   Spine   0175568920101172   1/13/2019    Bill     3/7/2019      99214              400.00
79442   Florida   Spine   0612545200101016   1/11/2019    Bill     3/7/2019      99203              500.00
79443   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      99211               77.00
79444   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97530               90.00
79445   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97110               77.00
79446   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97140               72.00
79447   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      G0283               44.00
79448   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97010               60.00
79449   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97039               44.00
79450   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      99211               77.00
79451   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97530               90.00
79452   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97112               77.00
79453   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97140               72.00
79454   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      G0283               44.00
79455   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1559 of
                                                  2767

79456   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97035            44.00
79457   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      99211            77.00
79458   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      97530            90.00
79459   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      97110            77.00
79460   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      97112            77.00
79461   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      97140            72.00
79462   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      G0283            44.00
79463   Florida   Spine   0460270070101037   1/14/2019    Bill     3/7/2019      97010            60.00
79464   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      99211            77.00
79465   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      97530            90.00
79466   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      97140            72.00
79467   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      G0283            44.00
79468   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      97010            60.00
79469   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      97012            55.00
79470   Florida   Spine   0375595030101055   1/25/2019    Bill     3/7/2019      97035            44.00
79471   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      99211            77.00
79472   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97530            90.00
79473   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97110            77.00
79474   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      G0283            44.00
79475   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97010            60.00
79476   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97035            44.00
79477   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      99211            77.00
79478   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97530            90.00
79479   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97112            77.00
79480   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97140            72.00
79481   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      G0283            44.00
79482   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97010            60.00
79483   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97035            44.00
79484   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      99211            77.00
79485   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97530            90.00
79486   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97110            77.00
79487   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97140            72.00
79488   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      G0283            44.00
79489   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97010            60.00
79490   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97039            44.00
79491   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      99211            77.00
79492   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      97140            72.00
79493   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      G0283            44.00
79494   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      97010            60.00
79495   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      99211            77.00
79496   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97530            90.00
79497   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97112            77.00
79498   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97140            72.00
79499   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      G0283            44.00
79500   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97010            60.00
79501   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97035            44.00
79502   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      99211            77.00
79503   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97530            90.00
79504   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97110            77.00
79505   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97112            77.00
79506   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97140            72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1560 of
                                                  2767

79507   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      G0283            44.00
79508   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97010            60.00
79509   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      99211            77.00
79510   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97530            90.00
79511   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97110            77.00
79512   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97140            72.00
79513   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      G0283            44.00
79514   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97010            60.00
79515   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97012            55.00
79516   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      99211            77.00
79517   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97530            90.00
79518   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97112            77.00
79519   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97140            72.00
79520   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97035            44.00
79521   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97010            60.00
79522   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      G0283            44.00
79523   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      99211            77.00
79524   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97530            90.00
79525   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97110            77.00
79526   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97140            72.00
79527   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97035            44.00
79528   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97010            60.00
79529   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      99211            77.00
79530   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97530            90.00
79531   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97112            77.00
79532   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97140            72.00
79533   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97035            44.00
79534   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97010            60.00
79535   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      G0283            44.00
79536   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      99211            77.00
79537   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97530            90.00
79538   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97110            77.00
79539   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97140            72.00
79540   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97012            55.00
79541   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97010            60.00
79542   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      G0283            44.00
79543   Florida   Spine   0157209730101183   5/1/2017     Bill     3/7/2019      99211            77.00
79544   Florida   Spine   0157209730101183   5/1/2017     Bill     3/7/2019      97530            90.00
79545   Florida   Spine   0157209730101183   5/1/2017     Bill     3/7/2019      97110            77.00
79546   Florida   Spine   0157209730101183   5/1/2017     Bill     3/7/2019      97140            72.00
79547   Florida   Spine   0157209730101183   5/1/2017     Bill     3/7/2019      97035            44.00
79548   Florida   Spine   0157209730101183   5/1/2017     Bill     3/7/2019      97010            60.00
79549   Florida   Spine   0157209730101183   5/1/2017     Bill     3/7/2019      G0283            44.00
79550   Florida   Spine   0288052480101173   12/6/2018    Bill     3/7/2019      99211            77.00
79551   Florida   Spine   0288052480101173   12/6/2018    Bill     3/7/2019      97530            90.00
79552   Florida   Spine   0288052480101173   12/6/2018    Bill     3/7/2019      97110            77.00
79553   Florida   Spine   0288052480101173   12/6/2018    Bill     3/7/2019      97140            72.00
79554   Florida   Spine   0288052480101173   12/6/2018    Bill     3/7/2019      97010            60.00
79555   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      98940            72.00
79556   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97530            90.00
79557   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97012            55.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1561 of
                                                  2767

79558   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97140             72.00
79559   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97035             44.00
79560   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97010             60.00
79561   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      G0283             44.00
79562   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      99211             77.00
79563   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      97110             77.00
79564   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      97010             60.00
79565   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      G0283             44.00
79566   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97110             77.00
79567   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97110             77.00
79568   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97112             77.00
79569   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97140             72.00
79570   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97010             60.00
79571   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      G0283             44.00
79572   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      99211             77.00
79573   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97530             90.00
79574   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97012             55.00
79575   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97140             72.00
79576   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97035             44.00
79577   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97010             60.00
79578   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      G0283             44.00
79579   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      99212            105.00
79580   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97530             90.00
79581   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97110             77.00
79582   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97112             77.00
79583   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97140             72.00
79584   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      G0283             44.00
79585   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97010             60.00
79586   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      99211             77.00
79587   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97530             90.00
79588   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97110             77.00
79589   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97140             72.00
79590   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      G0283             44.00
79591   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97010             60.00
79592   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      99211             77.00
79593   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97530             90.00
79594   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97110             77.00
79595   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97112             77.00
79596   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97140             72.00
79597   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      G0283             44.00
79598   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97010             60.00
79599   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      99211             77.00
79600   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97140             72.00
79601   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      G0283             44.00
79602   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97010             60.00
79603   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      99203            275.00
79604   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97140             72.00
79605   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97035             44.00
79606   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97010             60.00
79607   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      A4556             22.00
79608   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1562 of
                                                  2767

79609   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97530             90.00
79610   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97110             77.00
79611   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97112             77.00
79612   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97140             72.00
79613   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97010             60.00
79614   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      G0283             44.00
79615   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      99211             77.00
79616   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97530             90.00
79617   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97110             77.00
79618   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      G0283             44.00
79619   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97010             60.00
79620   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97012             55.00
79621   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      99211             77.00
79622   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97530             90.00
79623   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97110             77.00
79624   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97140             72.00
79625   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97010             60.00
79626   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      G0283             44.00
79627   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      98940             72.00
79628   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      99203            275.00
79629   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      97035             44.00
79630   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      97010             60.00
79631   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      G0283             44.00
79632   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      A4556             22.00
79633   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      99211             77.00
79634   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97530             90.00
79635   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97140             72.00
79636   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97012             55.00
79637   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97035             44.00
79638   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97010             60.00
79639   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      G0283             44.00
79640   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      99211             77.00
79641   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      97530             90.00
79642   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      97110             77.00
79643   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      97140             72.00
79644   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      97010             60.00
79645   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      G0283             44.00
79646   Florida   Spine   0648710160101012   1/11/2019    Bill     3/7/2019      99211             77.00
79647   Florida   Spine   0648710160101012   1/11/2019    Bill     3/7/2019      97110             77.00
79648   Florida   Spine   0648710160101012   1/11/2019    Bill     3/7/2019      97112             77.00
79649   Florida   Spine   0648710160101012   1/11/2019    Bill     3/7/2019      97140             72.00
79650   Florida   Spine   0648710160101012   1/11/2019    Bill     3/7/2019      97010             60.00
79651   Florida   Spine   0648710160101012   1/11/2019    Bill     3/7/2019      G0283             44.00
79652   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      99211             77.00
79653   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      97530             90.00
79654   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      97110             77.00
79655   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      97112             77.00
79656   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      97140             72.00
79657   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      97010             60.00
79658   Florida   Spine   0323375560101020   1/4/2019     Bill     3/7/2019      G0283             44.00
79659   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      99211             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1563 of
                                                  2767

79660   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97530            90.00
79661   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97140            72.00
79662   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      G0283            44.00
79663   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97010            60.00
79664   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97035            44.00
79665   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97012            55.00
79666   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      99211            77.00
79667   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      97110            77.00
79668   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      97140            72.00
79669   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      G0283            44.00
79670   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      97010            60.00
79671   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      97035            44.00
79672   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      99211            77.00
79673   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97530            90.00
79674   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97110            77.00
79675   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97140            72.00
79676   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      G0283            44.00
79677   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97010            60.00
79678   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97035            44.00
79679   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      99211            77.00
79680   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97530            90.00
79681   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97110            77.00
79682   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97112            77.00
79683   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97140            72.00
79684   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      G0283            44.00
79685   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97010            60.00
79686   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      99211            77.00
79687   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97530            90.00
79688   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97110            77.00
79689   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97140            72.00
79690   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      G0283            44.00
79691   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97010            60.00
79692   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97012            55.00
79693   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      99211            77.00
79694   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      97530            90.00
79695   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      97110            77.00
79696   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      97112            77.00
79697   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      97140            72.00
79698   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      G0283            44.00
79699   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      97010            60.00
79700   Florida   Spine   0313997990101114   11/29/2018   Bill     3/7/2019      99211            77.00
79701   Florida   Spine   0313997990101114   11/29/2018   Bill     3/7/2019      97110            77.00
79702   Florida   Spine   0313997990101114   11/29/2018   Bill     3/7/2019      97112            77.00
79703   Florida   Spine   0313997990101114   11/29/2018   Bill     3/7/2019      97140            72.00
79704   Florida   Spine   0313997990101114   11/29/2018   Bill     3/7/2019      G0283            44.00
79705   Florida   Spine   0313997990101114   11/29/2018   Bill     3/7/2019      97010            60.00
79706   Florida   Spine   0297363850101118   1/22/2019    Bill     3/7/2019      99211            77.00
79707   Florida   Spine   0297363850101118   1/22/2019    Bill     3/7/2019      97530            90.00
79708   Florida   Spine   0297363850101118   1/22/2019    Bill     3/7/2019      97112            77.00
79709   Florida   Spine   0297363850101118   1/22/2019    Bill     3/7/2019      97140            72.00
79710   Florida   Spine   0297363850101118   1/22/2019    Bill     3/7/2019      G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1564 of
                                                  2767

79711   Florida   Spine   0297363850101118   1/22/2019    Bill     3/7/2019      97010               60.00
79712   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      99211               77.00
79713   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97530               90.00
79714   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97110               77.00
79715   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97140               72.00
79716   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      G0283               44.00
79717   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97010               60.00
79718   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97012               55.00
79719   Florida   Spine   0175568920101172   1/13/2019    Bill     3/7/2019      99211               77.00
79720   Florida   Spine   0175568920101172   1/13/2019    Bill     3/7/2019      97110               77.00
79721   Florida   Spine   0175568920101172   1/13/2019    Bill     3/7/2019      97112               77.00
79722   Florida   Spine   0175568920101172   1/13/2019    Bill     3/7/2019      97140               72.00
79723   Florida   Spine   0175568920101172   1/13/2019    Bill     3/7/2019      97010               60.00
79724   Florida   Spine   0175568920101172   1/13/2019    Bill     3/7/2019      G0283               44.00
79725   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      99211               77.00
79726   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97530               90.00
79727   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97110               77.00
79728   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97112               77.00
79729   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97140               72.00
79730   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97010               60.00
79731   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      72148            2,145.00
79732   Florida   Spine   0564002290101017   2/11/2019    Bill     3/7/2019      72148            2,145.00
79733   Florida   Spine   0564002290101017   2/11/2019    Bill     3/7/2019      72141            2,145.00
79734   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      99211               77.00
79735   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97530               90.00
79736   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97112               77.00
79737   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97140               72.00
79738   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      G0283               44.00
79739   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97010               60.00
79740   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97035               44.00
79741   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      99211               77.00
79742   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97530               90.00
79743   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97112               77.00
79744   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97140               72.00
79745   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      G0283               44.00
79746   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97010               60.00
79747   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97035               44.00
79748   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      99211               77.00
79749   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97530               90.00
79750   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97110               77.00
79751   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97112               77.00
79752   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97140               72.00
79753   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      G0283               44.00
79754   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97010               60.00
79755   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      62321            2,100.00
79756   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      J2001               35.00
79757   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      J3301               70.00
79758   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      A9579               35.00
79759   Florida   Spine   0564002290101017   2/11/2019    Bill     3/7/2019      99203              500.00
79760   Florida   Spine   0177960010101147   12/14/2018   Bill     3/7/2019      99211               77.00
79761   Florida   Spine   0177960010101147   12/14/2018   Bill     3/7/2019      97530               90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1565 of
                                                  2767

79762   Florida   Spine   0177960010101147   12/14/2018   Bill     3/7/2019      97112             77.00
79763   Florida   Spine   0177960010101147   12/14/2018   Bill     3/7/2019      97140             72.00
79764   Florida   Spine   0177960010101147   12/14/2018   Bill     3/7/2019      G0283             44.00
79765   Florida   Spine   0177960010101147   12/14/2018   Bill     3/7/2019      97010             60.00
79766   Florida   Spine   0609709200101021   12/16/2018   Bill     3/7/2019      99204            700.00
79767   Florida   Spine   0398566130101025   6/12/2018    Bill     3/7/2019      99213            350.00
79768   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      99211             77.00
79769   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97530             90.00
79770   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97112             77.00
79771   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97140             72.00
79772   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97035             44.00
79773   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97010             60.00
79774   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      G0283             44.00
79775   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      G0283             44.00
79776   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      99211             77.00
79777   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97530             90.00
79778   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97112             77.00
79779   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97140             72.00
79780   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97035             44.00
79781   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97010             60.00
79782   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      99211             77.00
79783   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97530             90.00
79784   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97110             77.00
79785   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97140             72.00
79786   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97035             44.00
79787   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97010             60.00
79788   Florida   Spine   0145024690101411   1/10/2019    Bill     3/7/2019      99211             77.00
79789   Florida   Spine   0145024690101411   1/10/2019    Bill     3/7/2019      97530             90.00
79790   Florida   Spine   0145024690101411   1/10/2019    Bill     3/7/2019      97012             55.00
79791   Florida   Spine   0145024690101411   1/10/2019    Bill     3/7/2019      97140             72.00
79792   Florida   Spine   0145024690101411   1/10/2019    Bill     3/7/2019      97035             44.00
79793   Florida   Spine   0145024690101411   1/10/2019    Bill     3/7/2019      97010             60.00
79794   Florida   Spine   0145024690101411   1/10/2019    Bill     3/7/2019      G0283             44.00
79795   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      99211             77.00
79796   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97110             77.00
79797   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97112             77.00
79798   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97140             72.00
79799   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97010             60.00
79800   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      G0283             44.00
79801   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      99211             77.00
79802   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97530             90.00
79803   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97110             77.00
79804   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97140             72.00
79805   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97012             55.00
79806   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      97010             60.00
79807   Florida   Spine   0602824420101029   2/5/2019     Bill     3/7/2019      G0283             44.00
79808   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      99213            193.00
79809   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      97530             90.00
79810   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      97110             77.00
79811   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      97112             77.00
79812   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1566 of
                                                  2767

79813   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      97010            60.00
79814   Florida   Spine   0394319240101053   8/2/2018     Bill     3/7/2019      G0283            44.00
79815   Florida   Spine   0324509210101035   1/18/2019    Bill     3/7/2019      99211            77.00
79816   Florida   Spine   0324509210101035   1/18/2019    Bill     3/7/2019      97110            77.00
79817   Florida   Spine   0324509210101035   1/18/2019    Bill     3/7/2019      97112            77.00
79818   Florida   Spine   0324509210101035   1/18/2019    Bill     3/7/2019      97140            72.00
79819   Florida   Spine   0324509210101035   1/18/2019    Bill     3/7/2019      97010            60.00
79820   Florida   Spine   0324509210101035   1/18/2019    Bill     3/7/2019      G0283            44.00
79821   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      99211            77.00
79822   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97530            90.00
79823   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97110            77.00
79824   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97140            72.00
79825   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      97010            60.00
79826   Florida   Spine   0533887410101055   11/16/2018   Bill     3/7/2019      G0283            44.00
79827   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      99211            77.00
79828   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97530            90.00
79829   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97012            55.00
79830   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97140            72.00
79831   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97035            44.00
79832   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97010            60.00
79833   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      G0283            44.00
79834   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      98940            72.00
79835   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97530            90.00
79836   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97012            55.00
79837   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97140            72.00
79838   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97010            60.00
79839   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      G0283            44.00
79840   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97035            44.00
79841   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      99211            77.00
79842   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      97530            90.00
79843   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      97110            77.00
79844   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      97112            77.00
79845   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      97140            72.00
79846   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      97010            60.00
79847   Florida   Spine   0307517620101124   1/11/2019    Bill     3/7/2019      G0283            44.00
79848   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      99211            77.00
79849   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97110            77.00
79850   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97112            77.00
79851   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97140            72.00
79852   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      97010            60.00
79853   Florida   Spine   0267562590101058   12/13/2018   Bill     3/7/2019      G0283            44.00
79854   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      99211            77.00
79855   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97530            90.00
79856   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97110            77.00
79857   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97140            72.00
79858   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97012            55.00
79859   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      97010            60.00
79860   Florida   Spine   0247881860101092   1/2/2019     Bill     3/7/2019      G0283            44.00
79861   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      99211            77.00
79862   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      97110            77.00
79863   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      97112            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1567 of
                                                  2767

79864   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      97140            72.00
79865   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      97010            60.00
79866   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      G0283            44.00
79867   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      99211            77.00
79868   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      97110            77.00
79869   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      97112            77.00
79870   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      97140            72.00
79871   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      97010            60.00
79872   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      G0283            44.00
79873   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      98940            72.00
79874   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      99211            77.00
79875   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97530            90.00
79876   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97112            77.00
79877   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97140            72.00
79878   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97035            44.00
79879   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97010            60.00
79880   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      G0283            44.00
79881   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      99211            77.00
79882   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97530            90.00
79883   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97110            77.00
79884   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97112            77.00
79885   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97140            72.00
79886   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97010            60.00
79887   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      G0283            44.00
79888   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      99211            77.00
79889   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97530            90.00
79890   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97112            77.00
79891   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97140            72.00
79892   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97035            44.00
79893   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97010            60.00
79894   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      G0283            44.00
79895   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      99211            77.00
79896   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97530            90.00
79897   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97110            77.00
79898   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97112            77.00
79899   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97140            72.00
79900   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97010            60.00
79901   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      G0283            44.00
79902   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      98940            72.00
79903   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      97110            77.00
79904   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      97112            77.00
79905   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      97012            55.00
79906   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      97140            72.00
79907   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      97010            60.00
79908   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      G0283            44.00
79909   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      99211            77.00
79910   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97530            90.00
79911   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97110            77.00
79912   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97140            72.00
79913   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97035            44.00
79914   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1568 of
                                                  2767

79915   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      G0283            44.00
79916   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      99211            77.00
79917   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      97530            90.00
79918   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      97140            72.00
79919   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      97010            60.00
79920   Florida   Spine   0569529050101030   12/4/2018    Bill     3/7/2019      G0283            44.00
79921   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      99211            77.00
79922   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97530            90.00
79923   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97110            77.00
79924   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      G0283            44.00
79925   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97010            60.00
79926   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97012            55.00
79927   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      99211            77.00
79928   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      97530            90.00
79929   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      97110            77.00
79930   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      97112            77.00
79931   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      97140            72.00
79932   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      G0283            44.00
79933   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      97010            60.00
79934   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      99211            77.00
79935   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97530            90.00
79936   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97112            77.00
79937   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97140            72.00
79938   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      G0283            44.00
79939   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97010            60.00
79940   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97035            44.00
79941   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      99211            77.00
79942   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97530            90.00
79943   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97110            77.00
79944   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97140            72.00
79945   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      G0283            44.00
79946   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97010            60.00
79947   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      99211            77.00
79948   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      97110            77.00
79949   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      97112            77.00
79950   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      97140            72.00
79951   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      G0283            44.00
79952   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      97010            60.00
79953   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      97039            44.00
79954   Florida   Spine   0481000790101016   1/23/2019    Bill     3/7/2019      99211            77.00
79955   Florida   Spine   0481000790101016   1/23/2019    Bill     3/7/2019      97530            90.00
79956   Florida   Spine   0481000790101016   1/23/2019    Bill     3/7/2019      97112            77.00
79957   Florida   Spine   0481000790101016   1/23/2019    Bill     3/7/2019      97140            72.00
79958   Florida   Spine   0481000790101016   1/23/2019    Bill     3/7/2019      G0283            44.00
79959   Florida   Spine   0481000790101016   1/23/2019    Bill     3/7/2019      97010            60.00
79960   Florida   Spine   0481000790101016   1/23/2019    Bill     3/7/2019      97035            44.00
79961   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      99211            77.00
79962   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97530            90.00
79963   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97110            77.00
79964   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97140            72.00
79965   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      G0283            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1569 of
                                                  2767

79966   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97010            60.00
79967   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97012            55.00
79968   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      99211            77.00
79969   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97530            90.00
79970   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97110            77.00
79971   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97140            72.00
79972   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97035            44.00
79973   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97010            60.00
79974   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      99211            77.00
79975   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      97110            77.00
79976   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      97112            77.00
79977   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      97140            72.00
79978   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      G0283            44.00
79979   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      97010            60.00
79980   Florida   Spine   0307644870101032   12/7/2018    Bill     3/7/2019      99211            77.00
79981   Florida   Spine   0307644870101032   12/7/2018    Bill     3/7/2019      97530            90.00
79982   Florida   Spine   0307644870101032   12/7/2018    Bill     3/7/2019      97112            77.00
79983   Florida   Spine   0307644870101032   12/7/2018    Bill     3/7/2019      97140            72.00
79984   Florida   Spine   0307644870101032   12/7/2018    Bill     3/7/2019      G0283            44.00
79985   Florida   Spine   0307644870101032   12/7/2018    Bill     3/7/2019      97010            60.00
79986   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      99211            77.00
79987   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97530            90.00
79988   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97110            77.00
79989   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97112            77.00
79990   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97140            72.00
79991   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      G0283            44.00
79992   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97010            60.00
79993   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      99211            77.00
79994   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      97140            72.00
79995   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      G0283            44.00
79996   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      97010            60.00
79997   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      97012            55.00
79998   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      99211            77.00
79999   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97530            90.00
80000   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97110            77.00
80001   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97140            72.00
80002   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      G0283            44.00
80003   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97010            60.00
80004   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      99211            77.00
80005   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97530            90.00
80006   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97110            77.00
80007   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97140            72.00
80008   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      G0283            44.00
80009   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97010            60.00
80010   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      99211            77.00
80011   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97530            90.00
80012   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97110            77.00
80013   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97112            77.00
80014   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97140            72.00
80015   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      G0283            44.00
80016   Florida   Spine   0609760890101011   12/27/2018   Bill     3/7/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1570 of
                                                  2767

80017   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      99211            77.00
80018   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97530            90.00
80019   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97110            77.00
80020   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97140            72.00
80021   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      G0283            44.00
80022   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97010            60.00
80023   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      99211            77.00
80024   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97530            90.00
80025   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97112            77.00
80026   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97140            72.00
80027   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      G0283            44.00
80028   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97010            60.00
80029   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      99211            77.00
80030   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      97140            72.00
80031   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      G0283            44.00
80032   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      97010            60.00
80033   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      97035            44.00
80034   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      99211            77.00
80035   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97530            90.00
80036   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97110            77.00
80037   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97140            72.00
80038   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      G0283            44.00
80039   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97010            60.00
80040   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97012            55.00
80041   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      99211            77.00
80042   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97530            90.00
80043   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97112            77.00
80044   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97140            72.00
80045   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      G0283            44.00
80046   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97010            60.00
80047   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      99211            77.00
80048   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97530            90.00
80049   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97112            77.00
80050   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97140            72.00
80051   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      G0283            44.00
80052   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97010            60.00
80053   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      99211            77.00
80054   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97530            90.00
80055   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97110            77.00
80056   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97140            72.00
80057   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      G0283            44.00
80058   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97010            60.00
80059   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97039            44.00
80060   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      99211            77.00
80061   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97530            90.00
80062   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97112            77.00
80063   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97140            72.00
80064   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      G0283            44.00
80065   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97010            60.00
80066   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97035            44.00
80067   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1571 of
                                                  2767

80068   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97530             90.00
80069   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97112             77.00
80070   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97140             72.00
80071   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      G0283             44.00
80072   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97010             60.00
80073   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97035             44.00
80074   Florida   Spine   0630714390101024   1/29/2019    Bill     3/7/2019      99203            500.00
80075   Florida   Spine   0507403190101026   8/22/2018    Bill     3/7/2019      99213            350.00
80076   Florida   Spine   0488639420101038   8/22/2018    Bill     3/7/2019      99203            500.00
80077   Florida   Spine   0359766610101043   1/8/2019     Bill     3/7/2019      99211             77.00
80078   Florida   Spine   0359766610101043   1/8/2019     Bill     3/7/2019      97110             77.00
80079   Florida   Spine   0359766610101043   1/8/2019     Bill     3/7/2019      97112             77.00
80080   Florida   Spine   0359766610101043   1/8/2019     Bill     3/7/2019      97140             72.00
80081   Florida   Spine   0359766610101043   1/8/2019     Bill     3/7/2019      G0283             44.00
80082   Florida   Spine   0359766610101043   1/8/2019     Bill     3/7/2019      97010             60.00
80083   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      99211             77.00
80084   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97530             90.00
80085   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97112             77.00
80086   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97140             72.00
80087   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97010             60.00
80088   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      99211             77.00
80089   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97530             90.00
80090   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97112             77.00
80091   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97140             72.00
80092   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97010             60.00
80093   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97035             44.00
80094   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      99211             77.00
80095   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97530             90.00
80096   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97112             77.00
80097   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97140             72.00
80098   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      G0283             44.00
80099   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97010             60.00
80100   Florida   Spine   0469279310101047   8/30/2018    Bill     3/7/2019      99211             77.00
80101   Florida   Spine   0469279310101047   8/30/2018    Bill     3/7/2019      97530             90.00
80102   Florida   Spine   0469279310101047   8/30/2018    Bill     3/7/2019      97112             77.00
80103   Florida   Spine   0469279310101047   8/30/2018    Bill     3/7/2019      97140             72.00
80104   Florida   Spine   0469279310101047   8/30/2018    Bill     3/7/2019      G0283             44.00
80105   Florida   Spine   0469279310101047   8/30/2018    Bill     3/7/2019      97010             60.00
80106   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      G0283             44.00
80107   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      99211             77.00
80108   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97530             90.00
80109   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97012             55.00
80110   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97140             72.00
80111   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97035             44.00
80112   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      97010             60.00
80113   Florida   Spine   0149972070101201   1/20/2019    Bill     3/7/2019      G0283             44.00
80114   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      99213            350.00
80115   Florida   Spine   0317525170101053   3/3/2018     Bill     3/7/2019      99213            350.00
80116   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      99212            105.00
80117   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      97530             90.00
80118   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1572 of
                                                  2767

80119   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      97112             77.00
80120   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      97140             72.00
80121   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      G0283             44.00
80122   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      97010             60.00
80123   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      99211             77.00
80124   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97530             90.00
80125   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97112             77.00
80126   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97140             72.00
80127   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      G0283             44.00
80128   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97010             60.00
80129   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97035             44.00
80130   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      99211             77.00
80131   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97530             90.00
80132   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97112             77.00
80133   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97140             72.00
80134   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      G0283             44.00
80135   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97010             60.00
80136   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97035             44.00
80137   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      99211             77.00
80138   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97530             90.00
80139   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97112             77.00
80140   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97140             72.00
80141   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      G0283             44.00
80142   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97010             60.00
80143   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97035             44.00
80144   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      99211             77.00
80145   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97530             90.00
80146   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97110             77.00
80147   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97140             72.00
80148   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      G0283             44.00
80149   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97010             60.00
80150   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97039             44.00
80151   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      99212            105.00
80152   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      97530             90.00
80153   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      97110             77.00
80154   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      97112             77.00
80155   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      97140             72.00
80156   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      G0283             44.00
80157   Florida   Spine   0392610050101015   11/27/2018   Bill     3/7/2019      97010             60.00
80158   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      99211             77.00
80159   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97530             90.00
80160   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97140             72.00
80161   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      G0283             44.00
80162   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97010             60.00
80163   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97035             44.00
80164   Florida   Spine   0338475320101105   1/29/2019    Bill     3/7/2019      97012             55.00
80165   Florida   Spine   0105083030101091   1/7/2019     Bill     3/7/2019      99211             77.00
80166   Florida   Spine   0105083030101091   1/7/2019     Bill     3/7/2019      97110             77.00
80167   Florida   Spine   0105083030101091   1/7/2019     Bill     3/7/2019      97112             77.00
80168   Florida   Spine   0105083030101091   1/7/2019     Bill     3/7/2019      97140             72.00
80169   Florida   Spine   0105083030101091   1/7/2019     Bill     3/7/2019      G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1573 of
                                                  2767

80170   Florida   Spine   0105083030101091   1/7/2019     Bill     3/7/2019      97010             60.00
80171   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      99211             77.00
80172   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97530             90.00
80173   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97140             72.00
80174   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      G0283             44.00
80175   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97010             60.00
80176   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97035             44.00
80177   Florida   Spine   0639051120101029   1/22/2019    Bill     3/7/2019      97012             55.00
80178   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      99211             77.00
80179   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97530             90.00
80180   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97110             77.00
80181   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97112             77.00
80182   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97140             72.00
80183   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      G0283             44.00
80184   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97010             60.00
80185   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      99211             77.00
80186   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97530             90.00
80187   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97112             77.00
80188   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97140             72.00
80189   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      G0283             44.00
80190   Florida   Spine   0505743680101016   12/4/2018    Bill     3/7/2019      97010             60.00
80191   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      99211             77.00
80192   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      97530             90.00
80193   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      97110             77.00
80194   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      97112             77.00
80195   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      97140             72.00
80196   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      G0283             44.00
80197   Florida   Spine   0173816880101076   12/23/2018   Bill     3/7/2019      97010             60.00
80198   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      99211             77.00
80199   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97530             90.00
80200   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97110             77.00
80201   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97112             77.00
80202   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97140             72.00
80203   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      G0283             44.00
80204   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97010             60.00
80205   Florida   Spine   0313997990101114   11/29/2018   Bill     3/7/2019      99211             77.00
80206   Florida   Spine   0313997990101114   11/29/2018   Bill     3/7/2019      97110             77.00
80207   Florida   Spine   0313997990101114   11/29/2018   Bill     3/7/2019      97112             77.00
80208   Florida   Spine   0313997990101114   11/29/2018   Bill     3/7/2019      97140             72.00
80209   Florida   Spine   0313997990101114   11/29/2018   Bill     3/7/2019      G0283             44.00
80210   Florida   Spine   0313997990101114   11/29/2018   Bill     3/7/2019      97010             60.00
80211   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      99212            105.00
80212   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      97530             90.00
80213   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      97112             77.00
80214   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      97140             72.00
80215   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      G0283             44.00
80216   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      97010             60.00
80217   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      99211             77.00
80218   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97530             90.00
80219   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97140             72.00
80220   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1574 of
                                                  2767

80221   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97010             60.00
80222   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97035             44.00
80223   Florida   Spine   0475910770101034   2/15/2019    Bill     3/7/2019      97039             44.00
80224   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      99212            105.00
80225   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97110             77.00
80226   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97112             77.00
80227   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97140             72.00
80228   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      G0283             44.00
80229   Florida   Spine   0603830750101090   1/31/2019    Bill     3/7/2019      97010             60.00
80230   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      99211             77.00
80231   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97530             90.00
80232   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97110             77.00
80233   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97140             72.00
80234   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      G0283             44.00
80235   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97010             60.00
80236   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      99211             77.00
80237   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      97530             90.00
80238   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      97112             77.00
80239   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      97140             72.00
80240   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      G0283             44.00
80241   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      97010             60.00
80242   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      99211             77.00
80243   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97530             90.00
80244   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97110             77.00
80245   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97140             72.00
80246   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      G0283             44.00
80247   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97010             60.00
80248   Florida   Spine   0297363850101118   1/22/2019    Bill     3/7/2019      G0283             44.00
80249   Florida   Spine   0297363850101118   1/22/2019    Bill     3/7/2019      97530             90.00
80250   Florida   Spine   0297363850101118   1/22/2019    Bill     3/7/2019      97140             72.00
80251   Florida   Spine   0297363850101118   1/22/2019    Bill     3/7/2019      97010             60.00
80252   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      99212            105.00
80253   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      97530             90.00
80254   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      97110             77.00
80255   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      97112             77.00
80256   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      97140             72.00
80257   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      G0283             44.00
80258   Florida   Spine   0599782970101010   12/21/2018   Bill     3/7/2019      97010             60.00
80259   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      99211             77.00
80260   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      97110             77.00
80261   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      97112             77.00
80262   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      97140             72.00
80263   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      G0283             44.00
80264   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      97010             60.00
80265   Florida   Spine   0030424780101362   12/20/2018   Bill     3/7/2019      97039             44.00
80266   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      99211             77.00
80267   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      97530             90.00
80268   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      97012             55.00
80269   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      97140             72.00
80270   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      97035             44.00
80271   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1575 of
                                                  2767

80272   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      G0283             44.00
80273   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      99211             77.00
80274   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97530             90.00
80275   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97110             77.00
80276   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97112             77.00
80277   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97140             72.00
80278   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97010             60.00
80279   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      99211             77.00
80280   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97530             90.00
80281   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97112             77.00
80282   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97140             72.00
80283   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97035             44.00
80284   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97010             60.00
80285   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      G0283             44.00
80286   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      99212            105.00
80287   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97530             90.00
80288   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97110             77.00
80289   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97112             77.00
80290   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97140             72.00
80291   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      97010             60.00
80292   Florida   Spine   0584479550101018   1/2/2019     Bill     3/7/2019      G0283             44.00
80293   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      99212            105.00
80294   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97530             90.00
80295   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97110             77.00
80296   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97140             72.00
80297   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      G0283             44.00
80298   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97010             60.00
80299   Florida   Spine   0630232500101016   2/4/2019     Bill     3/7/2019      97012             55.00
80300   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      99211             77.00
80301   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97530             90.00
80302   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97110             77.00
80303   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      G0283             44.00
80304   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97010             60.00
80305   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97012             55.00
80306   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      99211             77.00
80307   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97530             90.00
80308   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97112             77.00
80309   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97140             72.00
80310   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      G0283             44.00
80311   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97010             60.00
80312   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97035             44.00
80313   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      99211             77.00
80314   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97530             90.00
80315   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97110             77.00
80316   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97140             72.00
80317   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      G0283             44.00
80318   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97010             60.00
80319   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97012             55.00
80320   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      98941             88.00
80321   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97530             90.00
80322   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97110             77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1576 of
                                                  2767

80323   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97140            72.00
80324   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      G0283            44.00
80325   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97010            60.00
80326   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97012            55.00
80327   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      99211            77.00
80328   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97530            90.00
80329   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97112            77.00
80330   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97140            72.00
80331   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97035            44.00
80332   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97010            60.00
80333   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      G0283            44.00
80334   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      99211            77.00
80335   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      97530            90.00
80336   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      97110            77.00
80337   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      97112            77.00
80338   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      97140            72.00
80339   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      97010            60.00
80340   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      G0283            44.00
80341   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      99211            77.00
80342   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97530            90.00
80343   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97110            77.00
80344   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97112            77.00
80345   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97140            72.00
80346   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97010            60.00
80347   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      G0283            44.00
80348   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      99211            77.00
80349   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97530            90.00
80350   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97110            77.00
80351   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97140            72.00
80352   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97035            44.00
80353   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97010            60.00
80354   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      99211            77.00
80355   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97010            60.00
80356   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      99211            77.00
80357   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      97530            90.00
80358   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      97110            77.00
80359   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      97140            72.00
80360   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      G0283            44.00
80361   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      97010            60.00
80362   Florida   Spine   0137115750101091   2/11/2019    Bill     3/7/2019      99211            77.00
80363   Florida   Spine   0137115750101091   2/11/2019    Bill     3/7/2019      97530            90.00
80364   Florida   Spine   0137115750101091   2/11/2019    Bill     3/7/2019      97110            77.00
80365   Florida   Spine   0137115750101091   2/11/2019    Bill     3/7/2019      97140            72.00
80366   Florida   Spine   0137115750101091   2/11/2019    Bill     3/7/2019      97010            60.00
80367   Florida   Spine   0137115750101091   2/11/2019    Bill     3/7/2019      G0283            44.00
80368   Florida   Spine   0288052480101173   12/6/2018    Bill     3/7/2019      99211            77.00
80369   Florida   Spine   0288052480101173   12/6/2018    Bill     3/7/2019      97530            90.00
80370   Florida   Spine   0288052480101173   12/6/2018    Bill     3/7/2019      97110            77.00
80371   Florida   Spine   0288052480101173   12/6/2018    Bill     3/7/2019      97012            55.00
80372   Florida   Spine   0288052480101173   12/6/2018    Bill     3/7/2019      97140            72.00
80373   Florida   Spine   0288052480101173   12/6/2018    Bill     3/7/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1577 of
                                                  2767

80374   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      98941             88.00
80375   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97110             77.00
80376   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97112             77.00
80377   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97140             72.00
80378   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      G0283             44.00
80379   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97010             60.00
80380   Florida   Spine   0361910870101048   12/3/2018    Bill     3/7/2019      97039             44.00
80381   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      99211             77.00
80382   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      97530             90.00
80383   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      97112             77.00
80384   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      97140             72.00
80385   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      G0283             44.00
80386   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      97010             60.00
80387   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      99211             77.00
80388   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97530             90.00
80389   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97112             77.00
80390   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97140             72.00
80391   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      G0283             44.00
80392   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97010             60.00
80393   Florida   Spine   0573827830101021   2/13/2019    Bill     3/7/2019      97035             44.00
80394   Florida   Spine   0526263710101014   2/23/2019    Bill     3/7/2019      99203            302.00
80395   Florida   Spine   0526263710101014   2/23/2019    Bill     3/7/2019      G0283             48.00
80396   Florida   Spine   0526263710101014   2/23/2019    Bill     3/7/2019      97010             60.00
80397   Florida   Spine   0526263710101014   2/23/2019    Bill     3/7/2019      A4556             24.00
80398   Florida   Spine   0347404860101043   2/28/2019    Bill     3/7/2019      99203            302.00
80399   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      99211             84.00
80400   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97530             99.00
80401   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97110             84.00
80402   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97140             79.00
80403   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      G0283             48.00
80404   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97010             60.00
80405   Florida   Spine   0131076590101145   2/11/2019    Bill     3/7/2019      97012             60.00
80406   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      99211             84.00
80407   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      97530             99.00
80408   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      97112             84.00
80409   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      97140             79.00
80410   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      G0283             48.00
80411   Florida   Spine   0280010560101099   11/3/2018    Bill     3/7/2019      97010             60.00
80412   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      99212            115.00
80413   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97530             99.00
80414   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97110             84.00
80415   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97112             84.00
80416   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97140             79.00
80417   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      G0283             48.00
80418   Florida   Spine   0409556910101045   1/22/2019    Bill     3/7/2019      97010             60.00
80419   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      99211             84.00
80420   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97530             99.00
80421   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97112             84.00
80422   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97140             79.00
80423   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      G0283             48.00
80424   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1578 of
                                                  2767

80425   Florida   Spine   0523842610101035   11/20/2018   Bill     3/7/2019      97035             48.00
80426   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      99211             84.00
80427   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97530             99.00
80428   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97110             84.00
80429   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97140             79.00
80430   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      G0283             48.00
80431   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97010             60.00
80432   Florida   Spine   0607669640101027   12/19/2018   Bill     3/7/2019      97039             48.00
80433   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      99211             84.00
80434   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97530             99.00
80435   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97112             84.00
80436   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97140             79.00
80437   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      G0283             48.00
80438   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97010             60.00
80439   Florida   Spine   0632721810101011   1/28/2019    Bill     3/7/2019      97035             48.00
80440   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      99211             84.00
80441   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      97140             79.00
80442   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      G0283             48.00
80443   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      97010             60.00
80444   Florida   Spine   0526379830101047   2/1/2019     Bill     3/7/2019      97035             48.00
80445   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      99211             84.00
80446   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      97530             99.00
80447   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      97110             84.00
80448   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      97112             84.00
80449   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      97140             79.00
80450   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      G0283             48.00
80451   Florida   Spine   0597398550101015   11/11/2018   Bill     3/7/2019      97010             60.00
80452   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      99211             84.00
80453   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97530             99.00
80454   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97112             84.00
80455   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97140             79.00
80456   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      G0283             48.00
80457   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97010             60.00
80458   Florida   Spine   0594651650101035   12/27/2018   Bill     3/7/2019      97035             48.00
80459   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      99211             84.00
80460   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      97530             99.00
80461   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      97110             84.00
80462   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      97140             79.00
80463   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      G0283             48.00
80464   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      97010             60.00
80465   Florida   Spine   0421371370101111   12/24/2018   Bill     3/7/2019      97039             48.00
80466   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      99211             84.00
80467   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97530             99.00
80468   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97112             84.00
80469   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97140             79.00
80470   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      G0283             48.00
80471   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97010             60.00
80472   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      99213            212.00
80473   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97530             99.00
80474   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97110             84.00
80475   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1579 of
                                                  2767

80476   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      G0283            48.00
80477   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97010            60.00
80478   Florida   Spine   0611275300101010   12/22/2018   Bill     3/7/2019      97039            48.00
80479   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      99211            84.00
80480   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97530            99.00
80481   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97112            84.00
80482   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97140            79.00
80483   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      G0283            48.00
80484   Florida   Spine   0522954060101018   11/16/2018   Bill     3/7/2019      97010            60.00
80485   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      99211            84.00
80486   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97530            99.00
80487   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97110            84.00
80488   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97112            84.00
80489   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97140            79.00
80490   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      G0283            48.00
80491   Florida   Spine   0554889790101022   8/22/2018    Bill     3/7/2019      97010            60.00
80492   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      99211            84.00
80493   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97530            99.00
80494   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97110            84.00
80495   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      G0283            48.00
80496   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97010            60.00
80497   Florida   Spine   0617706720101044   2/5/2019     Bill     3/7/2019      97012            60.00
80498   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      99211            84.00
80499   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      97530            99.00
80500   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      97112            84.00
80501   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      97140            79.00
80502   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      G0283            48.00
80503   Florida   Spine   0509922210101060   1/13/2019    Bill     3/7/2019      97010            60.00
80504   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      99211            84.00
80505   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97530            99.00
80506   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97110            84.00
80507   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97140            79.00
80508   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      G0283            48.00
80509   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97010            60.00
80510   Florida   Spine   0172192390101134   1/31/2019    Bill     3/7/2019      97012            60.00
80511   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      99211            84.00
80512   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97530            99.00
80513   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97110            84.00
80514   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97112            84.00
80515   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97140            79.00
80516   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      G0283            48.00
80517   Florida   Spine   0580274610101023   1/8/2019     Bill     3/7/2019      97010            66.00
80518   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      99211            84.00
80519   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      97530            99.00
80520   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      97110            84.00
80521   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      97112            84.00
80522   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      97140            79.00
80523   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      G0283            48.00
80524   Florida   Spine   0475206760101104   1/19/2019    Bill     3/7/2019      97010            60.00
80525   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      99211            84.00
80526   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1580 of
                                                  2767

80527   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97110            84.00
80528   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97112            84.00
80529   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97140            79.00
80530   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      G0283            48.00
80531   Florida   Spine   0613737330101011   12/18/2018   Bill     3/7/2019      97010            60.00
80532   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      99211            84.00
80533   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97530            99.00
80534   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97112            84.00
80535   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97140            79.00
80536   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      G0283            48.00
80537   Florida   Spine   0113947440101125   12/28/2018   Bill     3/7/2019      97010            60.00
80538   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      99211            84.00
80539   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      97140            79.00
80540   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      G0283            48.00
80541   Florida   Spine   0624572960101016   1/2/2019     Bill     3/7/2019      97010            60.00
80542   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      99211            84.00
80543   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97140            79.00
80544   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      G0283            48.00
80545   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97010            60.00
80546   Florida   Spine   0030487090101182   1/16/2019    Bill     3/7/2019      97012            60.00
80547   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      99211            84.00
80548   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      97530            99.00
80549   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      97112            84.00
80550   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      97140            79.00
80551   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      G0283            48.00
80552   Florida   Spine   0604859700101032   12/14/2018   Bill     3/7/2019      97010            60.00
80553   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      99211            84.00
80554   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      97530            99.00
80555   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      97112            84.00
80556   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      97140            79.00
80557   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      G0283            48.00
80558   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      97010            66.00
80559   Florida   Spine   0523729000101040   2/6/2019     Bill     3/7/2019      97035            48.00
80560   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      99211            84.00
80561   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97530            99.00
80562   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97112            84.00
80563   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97140            79.00
80564   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      G0283            48.00
80565   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97010            66.00
80566   Florida   Spine   0486286710101070   12/28/2018   Bill     3/7/2019      97035            48.00
80567   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      99211            84.00
80568   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97530            99.00
80569   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97112            84.00
80570   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97140            79.00
80571   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97035            48.00
80572   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      97010            60.00
80573   Florida   Spine   0634246910101032   12/18/2018   Bill     3/7/2019      G0283            48.00
80574   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      98940            79.00
80575   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97530            99.00
80576   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97012            60.00
80577   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1581 of
                                                  2767

80578   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97035             48.00
80579   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      97010             66.00
80580   Florida   Spine   0294647320101028   1/30/2019    Bill     3/7/2019      G0283             48.00
80581   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      99211             84.00
80582   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97530             99.00
80583   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97110             84.00
80584   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97112             84.00
80585   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97140             79.00
80586   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      97010             60.00
80587   Florida   Spine   0147142600101152   11/26/2018   Bill     3/7/2019      G0283             48.00
80588   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      99211             84.00
80589   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      97110             84.00
80590   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      97112             84.00
80591   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      97140             79.00
80592   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      97010             60.00
80593   Florida   Spine   0603769290101014   11/7/2018    Bill     3/7/2019      G0283             48.00
80594   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      99213            212.00
80595   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      97110             84.00
80596   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      97112             84.00
80597   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      97140             79.00
80598   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      97010             60.00
80599   Florida   Spine   0239139620101062   11/15/2018   Bill     3/7/2019      G0283             48.00
80600   Florida   Spine   0370761450101034   1/21/2019    Bill     3/7/2019      99211             84.00
80601   Florida   Spine   0370761450101034   1/21/2019    Bill     3/7/2019      97530             99.00
80602   Florida   Spine   0370761450101034   1/21/2019    Bill     3/7/2019      97110             84.00
80603   Florida   Spine   0370761450101034   1/21/2019    Bill     3/7/2019      97140             79.00
80604   Florida   Spine   0370761450101034   1/21/2019    Bill     3/7/2019      97035             48.00
80605   Florida   Spine   0370761450101034   1/21/2019    Bill     3/7/2019      97010             60.00
80606   Florida   Spine   0370761450101034   1/21/2019    Bill     3/7/2019      G0283             48.00
80607   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      99211             84.00
80608   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      97110             84.00
80609   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      97112             84.00
80610   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      97140             79.00
80611   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      97012             60.00
80612   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      97010             66.00
80613   Florida   Spine   0556686810101018   12/22/2018   Bill     3/7/2019      G0283             48.00
80614   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      99212            115.00
80615   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97110             84.00
80616   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97140             79.00
80617   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97035             48.00
80618   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97010             60.00
80619   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      G0283             48.00
80620   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      99211             84.00
80621   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      97530             99.00
80622   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      97012             60.00
80623   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      97140             79.00
80624   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      97035             48.00
80625   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      97010             60.00
80626   Florida   Spine   0142753980101078   2/20/2019    Bill     3/7/2019      G0283             48.00
80627   Florida   Spine   0632854840101014   11/11/2018   Bill     3/7/2019      99211             84.00
80628   Florida   Spine   0632854840101014   11/11/2018   Bill     3/7/2019      97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1582 of
                                                  2767

80629   Florida   Spine   0632854840101014   11/11/2018   Bill     3/7/2019      97112            84.00
80630   Florida   Spine   0632854840101014   11/11/2018   Bill     3/7/2019      97140            79.00
80631   Florida   Spine   0632854840101014   11/11/2018   Bill     3/7/2019      97010            60.00
80632   Florida   Spine   0632854840101014   11/11/2018   Bill     3/7/2019      G0283            48.00
80633   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      99211            84.00
80634   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97530            99.00
80635   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97140            79.00
80636   Florida   Spine   0439308140101062   1/19/2019    Bill     3/7/2019      97010            60.00
80637   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      99211            84.00
80638   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97530            99.00
80639   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97112            84.00
80640   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97140            79.00
80641   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97035            48.00
80642   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      97010            60.00
80643   Florida   Spine   0615762590101012   2/20/2019    Bill     3/7/2019      G0283            48.00
80644   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      99211            84.00
80645   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97530            99.00
80646   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97110            84.00
80647   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97140            79.00
80648   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      97010            60.00
80649   Florida   Spine   0290288710101288   1/12/2019    Bill     3/7/2019      G0283            48.00
80650   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      99211            84.00
80651   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97530            99.00
80652   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97112            84.00
80653   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97140            79.00
80654   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97035            48.00
80655   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      97010            60.00
80656   Florida   Spine   0204127700101087   2/7/2019     Bill     3/7/2019      G0283            48.00
80657   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      99211            84.00
80658   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97530            99.00
80659   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97112            84.00
80660   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97140            79.00
80661   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      97010            60.00
80662   Florida   Spine   0522163000101027   2/14/2019    Bill     3/7/2019      G0283            48.00
80663   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      99211            84.00
80664   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      97530            99.00
80665   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      97110            84.00
80666   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      97112            84.00
80667   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      97140            79.00
80668   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      97010            60.00
80669   Florida   Spine   0423186890101021   1/5/2019     Bill     3/7/2019      G0283            48.00
80670   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      99211            84.00
80671   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97530            99.00
80672   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97110            84.00
80673   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97140            79.00
80674   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97035            48.00
80675   Florida   Spine   0635163950101021   2/7/2019     Bill     3/7/2019      97010            60.00
80676   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      99211            84.00
80677   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97530            99.00
80678   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97110            84.00
80679   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1583 of
                                                  2767

80680   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97140            79.00
80681   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      97010            60.00
80682   Florida   Spine   0593487470101017   11/3/2018    Bill     3/7/2019      G0283            48.00
80683   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      99211            84.00
80684   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      97530            99.00
80685   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      97110            84.00
80686   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      97140            79.00
80687   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      97010            60.00
80688   Florida   Spine   0615960690101011   12/3/2018    Bill     3/7/2019      G0283            48.00
80689   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      98941            96.00
80690   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97530            99.00
80691   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97110            84.00
80692   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97140            79.00
80693   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97035            48.00
80694   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      97010            60.00
80695   Florida   Spine   0482510560101045   11/7/2018    Bill     3/7/2019      G0283            48.00
80696   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      99211            84.00
80697   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97530            99.00
80698   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97110            84.00
80699   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97140            79.00
80700   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97012            60.00
80701   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      97010            66.00
80702   Florida   Spine   0430086360101165   12/2/2018    Bill     3/7/2019      G0283            48.00
80703   Florida   Spine   0419182290101055   9/22/2018    Bill     3/7/2019      99211            84.00
80704   Florida   Spine   0419182290101055   9/22/2018    Bill     3/7/2019      97110            84.00
80705   Florida   Spine   0419182290101055   9/22/2018    Bill     3/7/2019      97112            84.00
80706   Florida   Spine   0419182290101055   9/22/2018    Bill     3/7/2019      97140            79.00
80707   Florida   Spine   0419182290101055   9/22/2018    Bill     3/7/2019      97010            60.00
80708   Florida   Spine   0419182290101055   9/22/2018    Bill     3/7/2019      G0283            48.00
80709   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      99211            84.00
80710   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97530            99.00
80711   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97112            84.00
80712   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97140            79.00
80713   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97010            66.00
80714   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      99211            84.00
80715   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97530            99.00
80716   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97112            84.00
80717   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97140            79.00
80718   Florida   Spine   0230037370101093   2/1/2019     Bill     3/7/2019      97010            66.00
80719   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      99211            84.00
80720   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      97530            99.00
80721   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      97110            84.00
80722   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      97112            84.00
80723   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      97140            79.00
80724   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      G0283            48.00
80725   Florida   Spine   0131792740101039   12/28/2018   Bill     3/7/2019      97010            60.00
80726   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      99211            84.00
80727   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97530            99.00
80728   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97112            84.00
80729   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97140            79.00
80730   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1584 of
                                                  2767

80731   Florida   Spine   0562618460101032   2/3/2019     Bill     3/7/2019      97010             60.00
80732   Florida   Spine   0554122210101046   9/29/2018    Bill     3/7/2019      99211             84.00
80733   Florida   Spine   0554122210101046   9/29/2018    Bill     3/7/2019      97530             99.00
80734   Florida   Spine   0554122210101046   9/29/2018    Bill     3/7/2019      97110             84.00
80735   Florida   Spine   0554122210101046   9/29/2018    Bill     3/7/2019      97112             84.00
80736   Florida   Spine   0554122210101046   9/29/2018    Bill     3/7/2019      97140             79.00
80737   Florida   Spine   0554122210101046   9/29/2018    Bill     3/7/2019      97010             60.00
80738   Florida   Spine   0554122210101046   9/29/2018    Bill     3/7/2019      G0283             48.00
80739   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      99212            105.00
80740   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      97530             90.00
80741   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      97110             77.00
80742   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      97112             77.00
80743   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      97140             72.00
80744   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      G0283             44.00
80745   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      97010             60.00
80746   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      99211             77.00
80747   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      97530             90.00
80748   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      97110             77.00
80749   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      97140             72.00
80750   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      G0283             44.00
80751   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      97010             60.00
80752   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      97035             44.00
80753   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      99211             77.00
80754   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      97530             90.00
80755   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      97112             77.00
80756   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      97140             72.00
80757   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      G0283             44.00
80758   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      97010             60.00
80759   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      97035             44.00
80760   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      99211             77.00
80761   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      97530             90.00
80762   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      97112             77.00
80763   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      97140             72.00
80764   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      G0283             44.00
80765   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      97010             60.00
80766   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      98941             88.00
80767   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      97530             90.00
80768   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      97140             72.00
80769   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      G0283             44.00
80770   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      97010             60.00
80771   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      97035             44.00
80772   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      97039             44.00
80773   Florida   Spine   0603830750101090   1/31/2019    Bill     3/8/2019      99211             77.00
80774   Florida   Spine   0603830750101090   1/31/2019    Bill     3/8/2019      97530             90.00
80775   Florida   Spine   0603830750101090   1/31/2019    Bill     3/8/2019      97110             77.00
80776   Florida   Spine   0603830750101090   1/31/2019    Bill     3/8/2019      97140             72.00
80777   Florida   Spine   0603830750101090   1/31/2019    Bill     3/8/2019      G0283             44.00
80778   Florida   Spine   0603830750101090   1/31/2019    Bill     3/8/2019      97010             60.00
80779   Florida   Spine   0603830750101090   1/31/2019    Bill     3/8/2019      97039             44.00
80780   Florida   Spine   0265484960101018   12/8/2018    Bill     3/8/2019      98941             88.00
80781   Florida   Spine   0265484960101018   12/8/2018    Bill     3/8/2019      97530             90.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1585 of
                                                  2767

80782   Florida   Spine   0265484960101018   12/8/2018   Bill      3/8/2019      97112            77.00
80783   Florida   Spine   0265484960101018   12/8/2018   Bill      3/8/2019      97140            72.00
80784   Florida   Spine   0265484960101018   12/8/2018   Bill      3/8/2019      G0283            44.00
80785   Florida   Spine   0265484960101018   12/8/2018   Bill      3/8/2019      97010            60.00
80786   Florida   Spine   0265484960101018   12/8/2018   Bill      3/8/2019      97012            55.00
80787   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      99211            77.00
80788   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      97530            90.00
80789   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      97110            77.00
80790   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      97140            72.00
80791   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      G0283            44.00
80792   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      97010            60.00
80793   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      99211            77.00
80794   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      97530            90.00
80795   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      97112            77.00
80796   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      97140            72.00
80797   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      G0283            44.00
80798   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      97010            60.00
80799   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      97035            44.00
80800   Florida   Spine   0628552720101015   2/11/2019   Bill      3/8/2019      97039            44.00
80801   Florida   Spine   0628552720101015   2/11/2019   Bill      3/8/2019      99211            77.00
80802   Florida   Spine   0628552720101015   2/11/2019   Bill      3/8/2019      97530            90.00
80803   Florida   Spine   0628552720101015   2/11/2019   Bill      3/8/2019      97110            77.00
80804   Florida   Spine   0628552720101015   2/11/2019   Bill      3/8/2019      97140            72.00
80805   Florida   Spine   0628552720101015   2/11/2019   Bill      3/8/2019      G0283            44.00
80806   Florida   Spine   0628552720101015   2/11/2019   Bill      3/8/2019      97010            60.00
80807   Florida   Spine   0624079310101019   1/15/2019   Bill      3/8/2019      99211            77.00
80808   Florida   Spine   0624079310101019   1/15/2019   Bill      3/8/2019      97530            90.00
80809   Florida   Spine   0624079310101019   1/15/2019   Bill      3/8/2019      97140            72.00
80810   Florida   Spine   0624079310101019   1/15/2019   Bill      3/8/2019      G0283            44.00
80811   Florida   Spine   0624079310101019   1/15/2019   Bill      3/8/2019      97010            60.00
80812   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      99211            77.00
80813   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      97530            90.00
80814   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      97112            77.00
80815   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      97140            72.00
80816   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      G0283            44.00
80817   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      97010            60.00
80818   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      97035            44.00
80819   Florida   Spine   0546081900101016   2/13/2019   Bill      3/8/2019      99211            77.00
80820   Florida   Spine   0546081900101016   2/13/2019   Bill      3/8/2019      97530            90.00
80821   Florida   Spine   0546081900101016   2/13/2019   Bill      3/8/2019      97110            77.00
80822   Florida   Spine   0546081900101016   2/13/2019   Bill      3/8/2019      97140            72.00
80823   Florida   Spine   0546081900101016   2/13/2019   Bill      3/8/2019      G0283            44.00
80824   Florida   Spine   0546081900101016   2/13/2019   Bill      3/8/2019      97010            60.00
80825   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      99211            77.00
80826   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      97530            90.00
80827   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      97140            72.00
80828   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      G0283            44.00
80829   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      97010            60.00
80830   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      97035            44.00
80831   Florida   Spine   0630714390101024   1/29/2019   Bill      3/8/2019      97039            44.00
80832   Florida   Spine   0422167280101038   2/2/2019    Bill      3/8/2019      99211            77.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1586 of
                                                  2767

80833   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      97530            90.00
80834   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      97140            72.00
80835   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      G0283            44.00
80836   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      97010            60.00
80837   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      97035            44.00
80838   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      97012            55.00
80839   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      99211            77.00
80840   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      97530            90.00
80841   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      97110            77.00
80842   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      97140            72.00
80843   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      G0283            44.00
80844   Florida   Spine   0562618460101032   2/3/2019     Bill     3/8/2019      97010            60.00
80845   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      99211            77.00
80846   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      97530            90.00
80847   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      97112            77.00
80848   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      97140            72.00
80849   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      G0283            44.00
80850   Florida   Spine   0372012190101043   2/4/2019     Bill     3/8/2019      97010            60.00
80851   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      99211            77.00
80852   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      97530            90.00
80853   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      97112            77.00
80854   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      97140            72.00
80855   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      G0283            44.00
80856   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      97010            60.00
80857   Florida   Spine   0176564850101091   10/4/2018    Bill     3/8/2019      99211            77.00
80858   Florida   Spine   0176564850101091   10/4/2018    Bill     3/8/2019      97530            90.00
80859   Florida   Spine   0176564850101091   10/4/2018    Bill     3/8/2019      97110            77.00
80860   Florida   Spine   0176564850101091   10/4/2018    Bill     3/8/2019      97140            72.00
80861   Florida   Spine   0176564850101091   10/4/2018    Bill     3/8/2019      G0283            44.00
80862   Florida   Spine   0176564850101091   10/4/2018    Bill     3/8/2019      97010            60.00
80863   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      99211            77.00
80864   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      97530            90.00
80865   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      97112            77.00
80866   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      97140            72.00
80867   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      97035            44.00
80868   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      97010            60.00
80869   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      G0283            44.00
80870   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      99211            77.00
80871   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      97530            90.00
80872   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      97110            77.00
80873   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      97140            72.00
80874   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      G0283            44.00
80875   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      97010            60.00
80876   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      97039            44.00
80877   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      98941            88.00
80878   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      97530            90.00
80879   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      97140            72.00
80880   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      G0283            44.00
80881   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      97010            60.00
80882   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      97035            44.00
80883   Florida   Spine   0616703330101010   2/16/2019    Bill     3/8/2019      97039            44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1587 of
                                                  2767

80884   Florida   Spine   0422167280101038   2/2/2019    Bill      3/8/2019      99211             77.00
80885   Florida   Spine   0422167280101038   2/2/2019    Bill      3/8/2019      97530             90.00
80886   Florida   Spine   0422167280101038   2/2/2019    Bill      3/8/2019      97110             77.00
80887   Florida   Spine   0422167280101038   2/2/2019    Bill      3/8/2019      97140             72.00
80888   Florida   Spine   0422167280101038   2/2/2019    Bill      3/8/2019      G0283             44.00
80889   Florida   Spine   0422167280101038   2/2/2019    Bill      3/8/2019      97010             60.00
80890   Florida   Spine   0422167280101038   2/2/2019    Bill      3/8/2019      97039             44.00
80891   Florida   Spine   0586247710101030   10/2/2018   Bill      3/8/2019      99213            193.00
80892   Florida   Spine   0586247710101030   10/2/2018   Bill      3/8/2019      97530             90.00
80893   Florida   Spine   0586247710101030   10/2/2018   Bill      3/8/2019      97110             77.00
80894   Florida   Spine   0586247710101030   10/2/2018   Bill      3/8/2019      97112             77.00
80895   Florida   Spine   0586247710101030   10/2/2018   Bill      3/8/2019      97140             72.00
80896   Florida   Spine   0586247710101030   10/2/2018   Bill      3/8/2019      97010             60.00
80897   Florida   Spine   0586247710101030   10/2/2018   Bill      3/8/2019      G0283             44.00
80898   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      99211             77.00
80899   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      97530             90.00
80900   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      97112             77.00
80901   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      97140             72.00
80902   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      G0283             44.00
80903   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      97010             60.00
80904   Florida   Spine   0561558220101016   1/22/2019   Bill      3/8/2019      97035             44.00
80905   Florida   Spine   0562618460101032   2/3/2019    Bill      3/8/2019      99211             77.00
80906   Florida   Spine   0562618460101032   2/3/2019    Bill      3/8/2019      97530             90.00
80907   Florida   Spine   0562618460101032   2/3/2019    Bill      3/8/2019      97110             77.00
80908   Florida   Spine   0562618460101032   2/3/2019    Bill      3/8/2019      97140             72.00
80909   Florida   Spine   0562618460101032   2/3/2019    Bill      3/8/2019      G0283             44.00
80910   Florida   Spine   0562618460101032   2/3/2019    Bill      3/8/2019      97010             60.00
80911   Florida   Spine   0562618460101032   2/3/2019    Bill      3/8/2019      97035             44.00
80912   Florida   Spine   0628552720101015   2/11/2019   Bill      3/8/2019      99211             77.00
80913   Florida   Spine   0628552720101015   2/11/2019   Bill      3/8/2019      97530             90.00
80914   Florida   Spine   0628552720101015   2/11/2019   Bill      3/8/2019      97140             72.00
80915   Florida   Spine   0628552720101015   2/11/2019   Bill      3/8/2019      97010             60.00
80916   Florida   Spine   0628552720101015   2/11/2019   Bill      3/8/2019      97039             44.00
80917   Florida   Spine   0624079310101019   1/15/2019   Bill      3/8/2019      99211             77.00
80918   Florida   Spine   0624079310101019   1/15/2019   Bill      3/8/2019      97530             90.00
80919   Florida   Spine   0624079310101019   1/15/2019   Bill      3/8/2019      97140             72.00
80920   Florida   Spine   0624079310101019   1/15/2019   Bill      3/8/2019      G0283             44.00
80921   Florida   Spine   0624079310101019   1/15/2019   Bill      3/8/2019      97010             60.00
80922   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      99211             77.00
80923   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      97530             90.00
80924   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      97112             77.00
80925   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      97140             72.00
80926   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      G0283             44.00
80927   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      97010             60.00
80928   Florida   Spine   0372012190101043   2/4/2019    Bill      3/8/2019      97035             44.00
80929   Florida   Spine   0469279310101047   8/30/2018   Bill      3/8/2019      99211             77.00
80930   Florida   Spine   0469279310101047   8/30/2018   Bill      3/8/2019      97530             90.00
80931   Florida   Spine   0469279310101047   8/30/2018   Bill      3/8/2019      97112             77.00
80932   Florida   Spine   0469279310101047   8/30/2018   Bill      3/8/2019      97140             72.00
80933   Florida   Spine   0469279310101047   8/30/2018   Bill      3/8/2019      G0283             44.00
80934   Florida   Spine   0469279310101047   8/30/2018   Bill      3/8/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1588 of
                                                  2767

80935   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      99211             77.00
80936   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      97530             90.00
80937   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      97110             77.00
80938   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      97140             72.00
80939   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      G0283             44.00
80940   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      97010             60.00
80941   Florida   Spine   0546081900101016   2/13/2019    Bill     3/8/2019      97012             55.00
80942   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      99211             77.00
80943   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      97530             90.00
80944   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      97110             77.00
80945   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      97140             72.00
80946   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      G0283             44.00
80947   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      97010             60.00
80948   Florida   Spine   0422167280101038   2/2/2019     Bill     3/8/2019      97039             44.00
80949   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      99211             77.00
80950   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      97530             90.00
80951   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      97112             77.00
80952   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      97140             72.00
80953   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      G0283             44.00
80954   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      97010             60.00
80955   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      97035             44.00
80956   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      99211             84.00
80957   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      97530             99.00
80958   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      97110             84.00
80959   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      97140             79.00
80960   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      G0283             48.00
80961   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      97010             60.00
80962   Florida   Spine   0628552720101015   2/11/2019    Bill     3/8/2019      97039             48.00
80963   Florida   Spine   0411712420101027   2/25/2019    Bill     3/8/2019      99203            302.00
80964   Florida   Spine   0411712420101027   2/25/2019    Bill     3/8/2019      97140             79.00
80965   Florida   Spine   0411712420101027   2/25/2019    Bill     3/8/2019      97035             48.00
80966   Florida   Spine   0411712420101027   2/25/2019    Bill     3/8/2019      97010             60.00
80967   Florida   Spine   0411712420101027   2/25/2019    Bill     3/8/2019      G0283             48.00
80968   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      99211             84.00
80969   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      97530             99.00
80970   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      97112             84.00
80971   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      97140             79.00
80972   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      G0283             48.00
80973   Florida   Spine   0177960010101147   12/14/2018   Bill     3/8/2019      97010             66.00
80974   Florida   Spine   0469279310101047   8/30/2018    Bill     3/8/2019      99211             84.00
80975   Florida   Spine   0469279310101047   8/30/2018    Bill     3/8/2019      97530             99.00
80976   Florida   Spine   0469279310101047   8/30/2018    Bill     3/8/2019      97112             84.00
80977   Florida   Spine   0469279310101047   8/30/2018    Bill     3/8/2019      97140             79.00
80978   Florida   Spine   0469279310101047   8/30/2018    Bill     3/8/2019      G0283             48.00
80979   Florida   Spine   0469279310101047   8/30/2018    Bill     3/8/2019      97010             60.00
80980   Florida   Spine   0176564850101091   10/4/2018    Bill     3/8/2019      99211             84.00
80981   Florida   Spine   0176564850101091   10/4/2018    Bill     3/8/2019      97530             99.00
80982   Florida   Spine   0176564850101091   10/4/2018    Bill     3/8/2019      97110             84.00
80983   Florida   Spine   0176564850101091   10/4/2018    Bill     3/8/2019      97140             79.00
80984   Florida   Spine   0176564850101091   10/4/2018    Bill     3/8/2019      G0283             48.00
80985   Florida   Spine   0176564850101091   10/4/2018    Bill     3/8/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1589 of
                                                  2767

80986   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      99211               84.00
80987   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      97530               99.00
80988   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      97112               84.00
80989   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      97140               79.00
80990   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      97035               48.00
80991   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      97010               60.00
80992   Florida   Spine   0548207890101058   2/14/2019    Bill     3/8/2019      G0283               48.00
80993   Florida   Spine   0630714390101024   1/29/2019    Bill     3/8/2019      99211               84.00
80994   Florida   Spine   0630714390101024   1/29/2019    Bill     3/8/2019      97530               99.00
80995   Florida   Spine   0630714390101024   1/29/2019    Bill     3/8/2019      97140               79.00
80996   Florida   Spine   0630714390101024   1/29/2019    Bill     3/8/2019      G0283               48.00
80997   Florida   Spine   0630714390101024   1/29/2019    Bill     3/8/2019      97010               60.00
80998   Florida   Spine   0630714390101024   1/29/2019    Bill     3/8/2019      97035               48.00
80999   Florida   Spine   0630714390101024   1/29/2019    Bill     3/8/2019      97039               48.00
81000   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      99211               84.00
81001   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      97530               99.00
81002   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      97112               84.00
81003   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      97140               79.00
81004   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      G0283               48.00
81005   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      97010               60.00
81006   Florida   Spine   0561558220101016   1/22/2019    Bill     3/8/2019      97035               48.00
81007   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     99203              500.00
81008   Florida   Spine   0433573180101076   5/31/2018    Bill     3/14/2019     99204              700.00
81009   Florida   Spine   0433573180101076   5/31/2018    Bill     3/14/2019     20610              300.00
81010   Florida   Spine   0433573180101076   5/31/2018    Bill     3/14/2019     J3301               35.00
81011   Florida   Spine   0433573180101076   5/31/2018    Bill     3/14/2019     J2001               35.00
81012   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     99213              350.00
81013   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     64490            3,000.00
81014   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     64491            1,700.00
81015   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     J1020               35.00
81016   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     04091162001         75.00
81017   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     Q9965               25.00
81018   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     99213              350.00
81019   Florida   Spine   0433573180101076   5/31/2018    Bill     3/14/2019     99213              350.00
81020   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     99213              350.00
81021   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     64633            7,000.00
81022   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     64634            3,500.00
81023   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     J2001              210.00
81024   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     J3301               35.00
81025   Florida   Spine   0432338740101052   1/30/2018    Bill     3/14/2019     99213              350.00
81026   Florida   Spine   0482285170101053   10/4/2016    Bill     3/14/2019     99213              350.00
81027   Florida   Spine   0482285170101053   10/4/2016    Bill     3/14/2019     20553              300.00
81028   Florida   Spine   0482285170101053   10/4/2016    Bill     3/14/2019     J2001               35.00
81029   Florida   Spine   0326879900101035   6/7/2018     Bill     3/14/2019     99213              350.00
81030   Florida   Spine   0482285170101053   10/4/2016    Bill     3/14/2019     99212              200.00
81031   Florida   Spine   0482285170101053   10/4/2016    Bill     3/14/2019     20610              300.00
81032   Florida   Spine   0482285170101053   10/4/2016    Bill     3/14/2019     J2001               35.00
81033   Florida   Spine   0486926140101048   4/18/2018    Bill     3/14/2019     99213              385.00
81034   Florida   Spine   0521494450101170   12/20/2018   Bill     3/14/2019     99203              500.00
81035   Florida   Spine   0593487470101017   11/3/2018    Bill     3/14/2019     99203              500.00
81036   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     99203              500.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1590 of
                                                  2767

81037   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     99213              350.00
81038   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     99213              350.00
81039   Florida   Spine   0485329940101030   6/28/2018    Bill     3/14/2019     99203              500.00
81040   Florida   Spine   0406984350101049   3/7/2018     Bill     3/14/2019     99214              400.00
81041   Florida   Spine   0406984350101049   3/7/2018     Bill     3/14/2019     20553              300.00
81042   Florida   Spine   0406984350101049   3/7/2018     Bill     3/14/2019     J2001              140.00
81043   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     62323            2,000.00
81044   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     J2001              105.00
81045   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     J1020               35.00
81046   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     Q9965               25.00
81047   Florida   Spine   0582392540101018   11/26/2018   Bill     3/14/2019     99213              350.00
81048   Florida   Spine   0549975450101051   4/18/2018    Bill     3/14/2019     99214              400.00
81049   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     64493            1,800.00
81050   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     J2001              105.00
81051   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     J3301               35.00
81052   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     J3490               25.00
81053   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     64494              900.00
81054   Florida   Spine   0290371030101061   12/8/2018    Bill     3/14/2019     99214              400.00
81055   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     62323            2,000.00
81056   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     J1020               35.00
81057   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     Q9965               25.00
81058   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     J2001              105.00
81059   Florida   Spine   0629799360101032   9/7/2018     Bill     3/14/2019     99213              350.00
81060   Florida   Spine   0548690840101056   8/3/2018     Bill     3/14/2019     62323            2,000.00
81061   Florida   Spine   0548690840101056   8/3/2018     Bill     3/14/2019     J2001              105.00
81062   Florida   Spine   0548690840101056   8/3/2018     Bill     3/14/2019     J1020               35.00
81063   Florida   Spine   0548690840101056   8/3/2018     Bill     3/14/2019     Q9967              350.00
81064   Florida   Spine   0267562590101058   12/13/2018   Bill     3/14/2019     99213              350.00
81065   Florida   Spine   0267562590101058   12/13/2018   Bill     3/14/2019     62323            2,000.00
81066   Florida   Spine   0267562590101058   12/13/2018   Bill     3/14/2019     J1020               35.00
81067   Florida   Spine   0267562590101058   12/13/2018   Bill     3/14/2019     J2001              105.00
81068   Florida   Spine   0267562590101058   12/13/2018   Bill     3/14/2019     Q9965               25.00
81069   Florida   Spine   0427833810101021   8/4/2018     Bill     3/14/2019     99213              350.00
81070   Florida   Spine   0325738410101136   9/18/2018    Bill     3/14/2019     99213              350.00
81071   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     99203              500.00
81072   Florida   Spine   0505743680101016   12/4/2018    Bill     3/14/2019     99213              385.00
81073   Florida   Spine   0552723320101016   2/13/2017    Bill     3/14/2019     99213              385.00
81074   Florida   Spine   0551579270101047   3/31/2018    Bill     3/14/2019     99203              550.00
81075   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     99203              550.00
81076   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     99211               84.00
81077   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97530               99.00
81078   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97110               84.00
81079   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97140               79.00
81080   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     G0283               48.00
81081   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97010               60.00
81082   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97039               48.00
81083   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     98940               79.00
81084   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97530               99.00
81085   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97110               84.00
81086   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97112               84.00
81087   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97140               79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1591 of
                                                  2767

81088   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     G0283               48.00
81089   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     99211               84.00
81090   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     97140               79.00
81091   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     G0283               48.00
81092   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     97010               60.00
81093   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     99211               84.00
81094   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97530               99.00
81095   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97110               84.00
81096   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97112               84.00
81097   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97140               79.00
81098   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     G0283               48.00
81099   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97010               60.00
81100   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     99211               84.00
81101   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97530               99.00
81102   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97110               84.00
81103   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97112               84.00
81104   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97140               79.00
81105   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     G0283               48.00
81106   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97010               60.00
81107   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     99213              385.00
81108   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     99212              115.00
81109   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97530               99.00
81110   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97110               84.00
81111   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     G0283               48.00
81112   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97010               60.00
81113   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     A4556               24.00
81114   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97012               60.00
81115   Florida   Spine   0616216910101029   12/11/2018   Bill     3/14/2019     99203              550.00
81116   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     99211               84.00
81117   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     97530               99.00
81118   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     97112               84.00
81119   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     97140               79.00
81120   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     G0283               48.00
81121   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     97010               60.00
81122   Florida   Spine   0624572960101016   1/2/2019     Bill     3/14/2019     99211               84.00
81123   Florida   Spine   0624572960101016   1/2/2019     Bill     3/14/2019     97140               79.00
81124   Florida   Spine   0624572960101016   1/2/2019     Bill     3/14/2019     G0283               48.00
81125   Florida   Spine   0624572960101016   1/2/2019     Bill     3/14/2019     97010               60.00
81126   Florida   Spine   0624572960101016   1/2/2019     Bill     3/14/2019     97012               60.00
81127   Florida   Spine   0386824120101016   7/4/2018     Bill     3/14/2019     62321            2,100.00
81128   Florida   Spine   0386824120101016   7/4/2018     Bill     3/14/2019     J2001              115.50
81129   Florida   Spine   0386824120101016   7/4/2018     Bill     3/14/2019     J3301               38.50
81130   Florida   Spine   0386824120101016   7/4/2018     Bill     3/14/2019     Q9965               25.00
81131   Florida   Spine   0636298030101010   9/14/2018    Bill     3/14/2019     99213              385.00
81132   Florida   Spine   0636298030101010   9/14/2018    Bill     3/14/2019     62323            2,200.00
81133   Florida   Spine   0636298030101010   9/14/2018    Bill     3/14/2019     J1020               35.00
81134   Florida   Spine   0636298030101010   9/14/2018    Bill     3/14/2019     J2001              115.50
81135   Florida   Spine   0636298030101010   9/14/2018    Bill     3/14/2019     Q9965               25.00
81136   Florida   Spine   0526878690101013   12/18/2018   Bill     3/14/2019     99213              385.00
81137   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     99211               84.00
81138   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     97530               99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1592 of
                                                  2767

81139   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     97110             84.00
81140   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     97140             79.00
81141   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     G0283             48.00
81142   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     97010             60.00
81143   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     97039             48.00
81144   Florida   Spine   0484837780101044   11/29/2018   Bill     3/14/2019     99211             84.00
81145   Florida   Spine   0484837780101044   11/29/2018   Bill     3/14/2019     97530             99.00
81146   Florida   Spine   0484837780101044   11/29/2018   Bill     3/14/2019     97112             84.00
81147   Florida   Spine   0484837780101044   11/29/2018   Bill     3/14/2019     97140             79.00
81148   Florida   Spine   0484837780101044   11/29/2018   Bill     3/14/2019     G0283             48.00
81149   Florida   Spine   0484837780101044   11/29/2018   Bill     3/14/2019     97010             60.00
81150   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     99211             84.00
81151   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     97530             99.00
81152   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     97112             84.00
81153   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     97140             79.00
81154   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     G0283             48.00
81155   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     97010             60.00
81156   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     97035             48.00
81157   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     99211             84.00
81158   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     97530             99.00
81159   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     97112             84.00
81160   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     97140             79.00
81161   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     G0283             48.00
81162   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     97010             60.00
81163   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     97035             48.00
81164   Florida   Spine   0523729000101040   2/6/2019     Bill     3/14/2019     99211             84.00
81165   Florida   Spine   0523729000101040   2/6/2019     Bill     3/14/2019     97530             99.00
81166   Florida   Spine   0523729000101040   2/6/2019     Bill     3/14/2019     97112             84.00
81167   Florida   Spine   0523729000101040   2/6/2019     Bill     3/14/2019     97140             79.00
81168   Florida   Spine   0523729000101040   2/6/2019     Bill     3/14/2019     G0283             48.00
81169   Florida   Spine   0523729000101040   2/6/2019     Bill     3/14/2019     97010             60.00
81170   Florida   Spine   0523729000101040   2/6/2019     Bill     3/14/2019     97035             48.00
81171   Florida   Spine   0247881860101092   1/2/2019     Bill     3/14/2019     99203            550.00
81172   Florida   Spine   0434653840101135   12/8/2018    Bill     3/14/2019     99203            550.00
81173   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     99211             84.00
81174   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97530             99.00
81175   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97110             84.00
81176   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97112             84.00
81177   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97140             79.00
81178   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     G0283             48.00
81179   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97010             60.00
81180   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     99211             84.00
81181   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     97530             99.00
81182   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     97140             79.00
81183   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     G0283             48.00
81184   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     97010             60.00
81185   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     97035             48.00
81186   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     97012             60.00
81187   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     98940             79.00
81188   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97530             99.00
81189   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1593 of
                                                  2767

81190   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     G0283            48.00
81191   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97010            60.00
81192   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97035            48.00
81193   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97039            48.00
81194   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     A4556            24.00
81195   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     99211            84.00
81196   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     97530            99.00
81197   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     97110            84.00
81198   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     97112            84.00
81199   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     97140            79.00
81200   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     G0283            48.00
81201   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     97010            60.00
81202   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     99211            84.00
81203   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     97530            99.00
81204   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     97110            84.00
81205   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     97140            79.00
81206   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     G0283            48.00
81207   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     97010            60.00
81208   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     97012            60.00
81209   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     99211            84.00
81210   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97530            99.00
81211   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97110            84.00
81212   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97112            84.00
81213   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97140            79.00
81214   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     G0283            48.00
81215   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97010            60.00
81216   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     99211            84.00
81217   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97530            99.00
81218   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97110            84.00
81219   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97112            84.00
81220   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97140            79.00
81221   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     G0283            48.00
81222   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97010            60.00
81223   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     99211            84.00
81224   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     97110            84.00
81225   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     97112            84.00
81226   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     97140            79.00
81227   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     G0283            48.00
81228   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     97010            60.00
81229   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     98941            96.00
81230   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97530            99.00
81231   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97110            84.00
81232   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97140            79.00
81233   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     G0283            48.00
81234   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97010            60.00
81235   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97039            48.00
81236   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     99211            84.00
81237   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     97530            99.00
81238   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     97112            84.00
81239   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     97140            79.00
81240   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1594 of
                                                  2767

81241   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     97010            60.00
81242   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     99211            84.00
81243   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97110            84.00
81244   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97112            84.00
81245   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97140            79.00
81246   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     G0283            48.00
81247   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97010            60.00
81248   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97039            48.00
81249   Florida   Spine   0485898940101018   9/4/2018     Bill     3/14/2019     99211            84.00
81250   Florida   Spine   0485898940101018   9/4/2018     Bill     3/14/2019     97530            99.00
81251   Florida   Spine   0485898940101018   9/4/2018     Bill     3/14/2019     97112            84.00
81252   Florida   Spine   0485898940101018   9/4/2018     Bill     3/14/2019     97140            79.00
81253   Florida   Spine   0485898940101018   9/4/2018     Bill     3/14/2019     G0283            48.00
81254   Florida   Spine   0485898940101018   9/4/2018     Bill     3/14/2019     97010            60.00
81255   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     99211            84.00
81256   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     97110            84.00
81257   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     97112            84.00
81258   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     97140            79.00
81259   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     G0283            48.00
81260   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     97010            60.00
81261   Florida   Spine   0297363850101118   1/22/2019    Bill     3/14/2019     99211            84.00
81262   Florida   Spine   0297363850101118   1/22/2019    Bill     3/14/2019     97530            99.00
81263   Florida   Spine   0297363850101118   1/22/2019    Bill     3/14/2019     97112            84.00
81264   Florida   Spine   0297363850101118   1/22/2019    Bill     3/14/2019     97140            79.00
81265   Florida   Spine   0297363850101118   1/22/2019    Bill     3/14/2019     G0283            48.00
81266   Florida   Spine   0297363850101118   1/22/2019    Bill     3/14/2019     97010            60.00
81267   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     99211            84.00
81268   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     97530            99.00
81269   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     97110            84.00
81270   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     97112            84.00
81271   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     97140            79.00
81272   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     G0283            48.00
81273   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     97010            60.00
81274   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     99211            84.00
81275   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97530            99.00
81276   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97110            84.00
81277   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97112            84.00
81278   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97140            79.00
81279   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     G0283            48.00
81280   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97010            60.00
81281   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     99211            84.00
81282   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     97530            99.00
81283   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     97110            84.00
81284   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     97140            79.00
81285   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     G0283            48.00
81286   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     97010            60.00
81287   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     97012            60.00
81288   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     99211            84.00
81289   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97530            99.00
81290   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97110            84.00
81291   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1595 of
                                                  2767

81292   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97010             60.00
81293   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     G0283             48.00
81294   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     99211             84.00
81295   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97530             99.00
81296   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97110             84.00
81297   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97140             79.00
81298   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97035             48.00
81299   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97010             60.00
81300   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     99211             84.00
81301   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     97530             99.00
81302   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     97112             84.00
81303   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     97035             48.00
81304   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     97010             60.00
81305   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     G0283             48.00
81306   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     99211             84.00
81307   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97530             99.00
81308   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97012             60.00
81309   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97140             79.00
81310   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97035             48.00
81311   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97010             60.00
81312   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     G0283             48.00
81313   Florida   Spine   0603769290101014   11/7/2018    Bill     3/14/2019     99211             84.00
81314   Florida   Spine   0603769290101014   11/7/2018    Bill     3/14/2019     97110             84.00
81315   Florida   Spine   0603769290101014   11/7/2018    Bill     3/14/2019     97112             84.00
81316   Florida   Spine   0603769290101014   11/7/2018    Bill     3/14/2019     97140             79.00
81317   Florida   Spine   0603769290101014   11/7/2018    Bill     3/14/2019     97010             60.00
81318   Florida   Spine   0603769290101014   11/7/2018    Bill     3/14/2019     G0283             48.00
81319   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     99211             84.00
81320   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97110             84.00
81321   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97112             84.00
81322   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97140             79.00
81323   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97012             60.00
81324   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97010             60.00
81325   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     G0283             48.00
81326   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     99211             84.00
81327   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     97530             99.00
81328   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     97110             84.00
81329   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     97112             84.00
81330   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     97140             79.00
81331   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     97010             60.00
81332   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     G0283             48.00
81333   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     99213            212.00
81334   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97110             84.00
81335   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97112             84.00
81336   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97140             79.00
81337   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97010             60.00
81338   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     G0283             48.00
81339   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     99211             84.00
81340   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     97530             99.00
81341   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     97110             84.00
81342   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1596 of
                                                  2767

81343   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     97140             79.00
81344   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     97010             60.00
81345   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     G0283             48.00
81346   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     99211             84.00
81347   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97530             99.00
81348   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97112             84.00
81349   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97140             79.00
81350   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97035             48.00
81351   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97010             60.00
81352   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     G0283             48.00
81353   Florida   Spine   0648710160101012   1/11/2019    Bill     3/14/2019     99211             84.00
81354   Florida   Spine   0648710160101012   1/11/2019    Bill     3/14/2019     97110             84.00
81355   Florida   Spine   0648710160101012   1/11/2019    Bill     3/14/2019     97112             84.00
81356   Florida   Spine   0648710160101012   1/11/2019    Bill     3/14/2019     97140             79.00
81357   Florida   Spine   0648710160101012   1/11/2019    Bill     3/14/2019     97010             60.00
81358   Florida   Spine   0648710160101012   1/11/2019    Bill     3/14/2019     G0283             48.00
81359   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     99211             84.00
81360   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     97530             99.00
81361   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     97110             84.00
81362   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     97140             79.00
81363   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     97010             60.00
81364   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     G0283             48.00
81365   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     99211             84.00
81366   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97530             99.00
81367   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97112             84.00
81368   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97140             79.00
81369   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97010             60.00
81370   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     G0283             48.00
81371   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     99211             84.00
81372   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97530             99.00
81373   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97112             84.00
81374   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97140             79.00
81375   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97035             48.00
81376   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97010             60.00
81377   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     G0283             48.00
81378   Florida   Spine   0294647320101028   1/30/2019    Bill     3/14/2019     98940             79.00
81379   Florida   Spine   0294647320101028   1/30/2019    Bill     3/14/2019     97110             84.00
81380   Florida   Spine   0294647320101028   1/30/2019    Bill     3/14/2019     97112             84.00
81381   Florida   Spine   0294647320101028   1/30/2019    Bill     3/14/2019     97140             79.00
81382   Florida   Spine   0294647320101028   1/30/2019    Bill     3/14/2019     99212            115.00
81383   Florida   Spine   0294647320101028   1/30/2019    Bill     3/14/2019     97010             60.00
81384   Florida   Spine   0294647320101028   1/30/2019    Bill     3/14/2019     G0283             48.00
81385   Florida   Spine   0294647320101028   1/30/2019    Bill     3/14/2019     97039             48.00
81386   Florida   Spine   0147142600101152   11/26/2018   Bill     3/14/2019     99211             84.00
81387   Florida   Spine   0147142600101152   11/26/2018   Bill     3/14/2019     97530             99.00
81388   Florida   Spine   0147142600101152   11/26/2018   Bill     3/14/2019     97140             79.00
81389   Florida   Spine   0147142600101152   11/26/2018   Bill     3/14/2019     97010             60.00
81390   Florida   Spine   0147142600101152   11/26/2018   Bill     3/14/2019     G0283             48.00
81391   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     98940             79.00
81392   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     97110             84.00
81393   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1597 of
                                                  2767

81394   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     97140             79.00
81395   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     97012             60.00
81396   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     97010             60.00
81397   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     G0283             48.00
81398   Florida   Spine   0370761450101034   1/21/2019    Bill     3/14/2019     99211             84.00
81399   Florida   Spine   0370761450101034   1/21/2019    Bill     3/14/2019     97530             99.00
81400   Florida   Spine   0370761450101034   1/21/2019    Bill     3/14/2019     97112             84.00
81401   Florida   Spine   0370761450101034   1/21/2019    Bill     3/14/2019     97140             79.00
81402   Florida   Spine   0370761450101034   1/21/2019    Bill     3/14/2019     97035             48.00
81403   Florida   Spine   0370761450101034   1/21/2019    Bill     3/14/2019     97010             60.00
81404   Florida   Spine   0370761450101034   1/21/2019    Bill     3/14/2019     G0283             48.00
81405   Florida   Spine   0482510560101045   11/7/2018    Bill     3/14/2019     98941             96.00
81406   Florida   Spine   0482510560101045   11/7/2018    Bill     3/14/2019     97530             99.00
81407   Florida   Spine   0482510560101045   11/7/2018    Bill     3/14/2019     97110             84.00
81408   Florida   Spine   0482510560101045   11/7/2018    Bill     3/14/2019     97140             79.00
81409   Florida   Spine   0482510560101045   11/7/2018    Bill     3/14/2019     97010             60.00
81410   Florida   Spine   0482510560101045   11/7/2018    Bill     3/14/2019     G0283             48.00
81411   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     99211             84.00
81412   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     97530             99.00
81413   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     97110             84.00
81414   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     97140             79.00
81415   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     97010             60.00
81416   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     G0283             48.00
81417   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     99211             84.00
81418   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97530             99.00
81419   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97112             84.00
81420   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97140             79.00
81421   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97010             60.00
81422   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     99203            302.00
81423   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97140             79.00
81424   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     G0283             48.00
81425   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97010             60.00
81426   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97035             48.00
81427   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     A4556             24.00
81428   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     99211             84.00
81429   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97530             99.00
81430   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97112             84.00
81431   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97140             79.00
81432   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97010             60.00
81433   Florida   Spine   0381502450101104   2/7/2019     Bill     3/14/2019     99203            550.00
81434   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     99211             84.00
81435   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     97530             99.00
81436   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     97140             79.00
81437   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     G0283             48.00
81438   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     97010             60.00
81439   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     97035             48.00
81440   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     97112             84.00
81441   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     99211             84.00
81442   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     97530             99.00
81443   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     97112             84.00
81444   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1598 of
                                                  2767

81445   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     97010             60.00
81446   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     G0283             48.00
81447   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     99211             84.00
81448   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     97530             99.00
81449   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     97112             84.00
81450   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     97140             79.00
81451   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     97035             48.00
81452   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     97010             60.00
81453   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     G0283             48.00
81454   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     99211             84.00
81455   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97530             99.00
81456   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97112             84.00
81457   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97140             79.00
81458   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     G0283             48.00
81459   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97010             60.00
81460   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     99212            115.00
81461   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     97110             84.00
81462   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     97112             84.00
81463   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     97140             79.00
81464   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     G0283             48.00
81465   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     97010             60.00
81466   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     98941             96.00
81467   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     99203            302.00
81468   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97012             60.00
81469   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97140             79.00
81470   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97010             60.00
81471   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     G0283             48.00
81472   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     A4556             24.00
81473   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     99211             84.00
81474   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     97530             99.00
81475   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     97112             84.00
81476   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     97140             79.00
81477   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     G0283             48.00
81478   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     97010             60.00
81479   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     97035             48.00
81480   Florida   Spine   0630714390101024   1/29/2019    Bill     3/14/2019     99211             84.00
81481   Florida   Spine   0630714390101024   1/29/2019    Bill     3/14/2019     97530             99.00
81482   Florida   Spine   0630714390101024   1/29/2019    Bill     3/14/2019     97110             84.00
81483   Florida   Spine   0630714390101024   1/29/2019    Bill     3/14/2019     97140             79.00
81484   Florida   Spine   0630714390101024   1/29/2019    Bill     3/14/2019     G0283             48.00
81485   Florida   Spine   0630714390101024   1/29/2019    Bill     3/14/2019     97010             60.00
81486   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     98941             96.00
81487   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97530             99.00
81488   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97140             79.00
81489   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     G0283             48.00
81490   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97010             60.00
81491   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97035             48.00
81492   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97039             48.00
81493   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     99203            302.00
81494   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     97140             79.00
81495   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1599 of
                                                  2767

81496   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     97010             60.00
81497   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     97035             48.00
81498   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     A4556             24.00
81499   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     99211             84.00
81500   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97530             99.00
81501   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97140             79.00
81502   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     G0283             48.00
81503   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97010             60.00
81504   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97035             48.00
81505   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97039             48.00
81506   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     99211             84.00
81507   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     97530             99.00
81508   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     97112             84.00
81509   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     97140             79.00
81510   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     G0283             48.00
81511   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     97010             60.00
81512   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     97035             48.00
81513   Florida   Spine   0469279310101047   8/30/2018    Bill     3/14/2019     99211             84.00
81514   Florida   Spine   0469279310101047   8/30/2018    Bill     3/14/2019     97530             99.00
81515   Florida   Spine   0469279310101047   8/30/2018    Bill     3/14/2019     97112             84.00
81516   Florida   Spine   0469279310101047   8/30/2018    Bill     3/14/2019     97140             79.00
81517   Florida   Spine   0469279310101047   8/30/2018    Bill     3/14/2019     G0283             48.00
81518   Florida   Spine   0469279310101047   8/30/2018    Bill     3/14/2019     97010             60.00
81519   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     99203            302.00
81520   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97035             48.00
81521   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97010             60.00
81522   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     G0283             48.00
81523   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     A4556             24.00
81524   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     99202            212.00
81525   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97530             99.00
81526   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97010             60.00
81527   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97012             60.00
81528   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     99211             84.00
81529   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97530             99.00
81530   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97110             84.00
81531   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97140             79.00
81532   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97035             48.00
81533   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97010             60.00
81534   Florida   Spine   0137115750101091   2/11/2019    Bill     3/14/2019     99211             84.00
81535   Florida   Spine   0137115750101091   2/11/2019    Bill     3/14/2019     97530             99.00
81536   Florida   Spine   0137115750101091   2/11/2019    Bill     3/14/2019     97112             84.00
81537   Florida   Spine   0137115750101091   2/11/2019    Bill     3/14/2019     97140             79.00
81538   Florida   Spine   0137115750101091   2/11/2019    Bill     3/14/2019     97010             60.00
81539   Florida   Spine   0137115750101091   2/11/2019    Bill     3/14/2019     G0283             48.00
81540   Florida   Spine   0496349530101031   1/28/2019    Bill     3/14/2019     99211             84.00
81541   Florida   Spine   0496349530101031   1/28/2019    Bill     3/14/2019     97530             99.00
81542   Florida   Spine   0496349530101031   1/28/2019    Bill     3/14/2019     97110             84.00
81543   Florida   Spine   0496349530101031   1/28/2019    Bill     3/14/2019     97140             79.00
81544   Florida   Spine   0496349530101031   1/28/2019    Bill     3/14/2019     97010             60.00
81545   Florida   Spine   0496349530101031   1/28/2019    Bill     3/14/2019     G0283             48.00
81546   Florida   Spine   0352987180101075   12/11/2018   Bill     3/14/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1600 of
                                                  2767

81547   Florida   Spine   0352987180101075   12/11/2018   Bill     3/14/2019     97530             99.00
81548   Florida   Spine   0352987180101075   12/11/2018   Bill     3/14/2019     97112             84.00
81549   Florida   Spine   0352987180101075   12/11/2018   Bill     3/14/2019     97140             79.00
81550   Florida   Spine   0352987180101075   12/11/2018   Bill     3/14/2019     97010             60.00
81551   Florida   Spine   0352987180101075   12/11/2018   Bill     3/14/2019     G0283             48.00
81552   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     99211             84.00
81553   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97530             99.00
81554   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97110             84.00
81555   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97140             79.00
81556   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97010             60.00
81557   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     G0283             48.00
81558   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     99211             84.00
81559   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97530             99.00
81560   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97112             84.00
81561   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97140             79.00
81562   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97010             60.00
81563   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     G0283             48.00
81564   Florida   Spine   0584479550101018   1/2/2019     Bill     3/14/2019     99211             84.00
81565   Florida   Spine   0584479550101018   1/2/2019     Bill     3/14/2019     97530             99.00
81566   Florida   Spine   0584479550101018   1/2/2019     Bill     3/14/2019     97110             84.00
81567   Florida   Spine   0584479550101018   1/2/2019     Bill     3/14/2019     97112             84.00
81568   Florida   Spine   0584479550101018   1/2/2019     Bill     3/14/2019     97140             79.00
81569   Florida   Spine   0584479550101018   1/2/2019     Bill     3/14/2019     97010             60.00
81570   Florida   Spine   0584479550101018   1/2/2019     Bill     3/14/2019     G0283             48.00
81571   Florida   Spine   0439308140101062   1/19/2019    Bill     3/14/2019     99211             84.00
81572   Florida   Spine   0439308140101062   1/19/2019    Bill     3/14/2019     97530             99.00
81573   Florida   Spine   0439308140101062   1/19/2019    Bill     3/14/2019     97110             84.00
81574   Florida   Spine   0439308140101062   1/19/2019    Bill     3/14/2019     97112             84.00
81575   Florida   Spine   0439308140101062   1/19/2019    Bill     3/14/2019     97140             79.00
81576   Florida   Spine   0439308140101062   1/19/2019    Bill     3/14/2019     97010             60.00
81577   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     99211             84.00
81578   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97530             99.00
81579   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97112             84.00
81580   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97140             79.00
81581   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97035             48.00
81582   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97010             60.00
81583   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     G0283             48.00
81584   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     99211             84.00
81585   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97530             99.00
81586   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97112             84.00
81587   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97140             79.00
81588   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     G0283             48.00
81589   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97010             60.00
81590   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     99211             84.00
81591   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97530             99.00
81592   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97110             84.00
81593   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     G0283             48.00
81594   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97010             60.00
81595   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97012             60.00
81596   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     99203            550.00
81597   Florida   Spine   0496349530101031   1/28/2019    Bill     3/14/2019     99203            550.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1601 of
                                                  2767

81598   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     99213              385.00
81599   Florida   Spine   0544188320101021   9/17/2018    Bill     3/14/2019     99213              385.00
81600   Florida   Spine   0290371030101061   12/8/2018    Bill     3/14/2019     64493            3,960.00
81601   Florida   Spine   0290371030101061   12/8/2018    Bill     3/14/2019     J2001               38.50
81602   Florida   Spine   0290371030101061   12/8/2018    Bill     3/14/2019     J3301               38.50
81603   Florida   Spine   0290371030101061   12/8/2018    Bill     3/14/2019     J3490               27.50
81604   Florida   Spine   0527529710101033   7/25/2018    Bill     3/14/2019     99203              550.00
81605   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     99214              440.00
81606   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     99211               84.00
81607   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97530               99.00
81608   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97112               84.00
81609   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97140               79.00
81610   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     G0283               48.00
81611   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97010               60.00
81612   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97035               48.00
81613   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     99211               84.00
81614   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     97530               99.00
81615   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     97140               79.00
81616   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     G0283               48.00
81617   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     97010               60.00
81618   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     97035               48.00
81619   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     99211               84.00
81620   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     97530               99.00
81621   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     97112               84.00
81622   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     97140               79.00
81623   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     G0283               48.00
81624   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     97010               60.00
81625   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     97035               48.00
81626   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     99211               84.00
81627   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     97530               99.00
81628   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     97110               84.00
81629   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     97112               84.00
81630   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     97140               79.00
81631   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     G0283               48.00
81632   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     97010               60.00
81633   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     99211               84.00
81634   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     97530               99.00
81635   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     97110               84.00
81636   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     97140               79.00
81637   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     G0283               48.00
81638   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     97010               60.00
81639   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     97012               60.00
81640   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     99213              212.00
81641   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     97530               99.00
81642   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     97110               84.00
81643   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     97140               79.00
81644   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     G0283               48.00
81645   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     97010               60.00
81646   Florida   Spine   0607669640101027   12/19/2018   Bill     3/14/2019     97039               48.00
81647   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     99211               84.00
81648   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97530               99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1602 of
                                                  2767

81649   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97110            84.00
81650   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97112            84.00
81651   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97140            79.00
81652   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     G0283            48.00
81653   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97010            60.00
81654   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     99211            84.00
81655   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     97110            84.00
81656   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     97112            84.00
81657   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     97140            79.00
81658   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     G0283            48.00
81659   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     97010            60.00
81660   Florida   Spine   0313997990101114   11/29/2018   Bill     3/14/2019     99211            84.00
81661   Florida   Spine   0313997990101114   11/29/2018   Bill     3/14/2019     97110            84.00
81662   Florida   Spine   0313997990101114   11/29/2018   Bill     3/14/2019     97112            84.00
81663   Florida   Spine   0313997990101114   11/29/2018   Bill     3/14/2019     97140            79.00
81664   Florida   Spine   0313997990101114   11/29/2018   Bill     3/14/2019     G0283            48.00
81665   Florida   Spine   0313997990101114   11/29/2018   Bill     3/14/2019     97010            60.00
81666   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     99211            84.00
81667   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97530            99.00
81668   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97140            79.00
81669   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     G0283            48.00
81670   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97010            60.00
81671   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97035            48.00
81672   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97039            48.00
81673   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     99211            84.00
81674   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     97530            99.00
81675   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     97110            84.00
81676   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     97112            84.00
81677   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     97140            79.00
81678   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     G0283            48.00
81679   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     97010            60.00
81680   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     99211            84.00
81681   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     97530            99.00
81682   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     97110            84.00
81683   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     97140            79.00
81684   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     G0283            48.00
81685   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     97010            60.00
81686   Florida   Spine   0172192390101134   1/31/2019    Bill     3/14/2019     97012            60.00
81687   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     99211            84.00
81688   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     97530            99.00
81689   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     97112            84.00
81690   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     97140            79.00
81691   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     G0283            48.00
81692   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     97010            60.00
81693   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     99211            84.00
81694   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     97530            99.00
81695   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     97110            84.00
81696   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     97140            79.00
81697   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     G0283            48.00
81698   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     97010            60.00
81699   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     97039            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1603 of
                                                  2767

81700   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     99211            84.00
81701   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97530            99.00
81702   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97110            84.00
81703   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97112            84.00
81704   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97140            79.00
81705   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     G0283            48.00
81706   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97010            60.00
81707   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     99211            84.00
81708   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     97530            99.00
81709   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     97112            84.00
81710   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     97140            79.00
81711   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     G0283            48.00
81712   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     97010            60.00
81713   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     99211            84.00
81714   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97530            99.00
81715   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97110            84.00
81716   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97140            79.00
81717   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97012            60.00
81718   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97010            60.00
81719   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     G0283            48.00
81720   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     99211            84.00
81721   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97530            99.00
81722   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97012            60.00
81723   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97140            79.00
81724   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97035            48.00
81725   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97010            60.00
81726   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     G0283            48.00
81727   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     99211            84.00
81728   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97530            99.00
81729   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97012            60.00
81730   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97140            79.00
81731   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97035            48.00
81732   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97010            60.00
81733   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     G0283            48.00
81734   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     99211            84.00
81735   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     97530            99.00
81736   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     97110            84.00
81737   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     97140            79.00
81738   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     97012            60.00
81739   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     97010            60.00
81740   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     G0283            48.00
81741   Florida   Spine   0593487470101017   11/3/2018    Bill     3/14/2019     99211            84.00
81742   Florida   Spine   0593487470101017   11/3/2018    Bill     3/14/2019     97530            99.00
81743   Florida   Spine   0593487470101017   11/3/2018    Bill     3/14/2019     97110            84.00
81744   Florida   Spine   0593487470101017   11/3/2018    Bill     3/14/2019     97112            84.00
81745   Florida   Spine   0593487470101017   11/3/2018    Bill     3/14/2019     97140            79.00
81746   Florida   Spine   0593487470101017   11/3/2018    Bill     3/14/2019     97010            60.00
81747   Florida   Spine   0593487470101017   11/3/2018    Bill     3/14/2019     G0283            48.00
81748   Florida   Spine   0288052480101173   12/6/2018    Bill     3/14/2019     99211            84.00
81749   Florida   Spine   0288052480101173   12/6/2018    Bill     3/14/2019     97530            99.00
81750   Florida   Spine   0288052480101173   12/6/2018    Bill     3/14/2019     97110            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1604 of
                                                  2767

81751   Florida   Spine   0288052480101173   12/6/2018    Bill     3/14/2019     97140             79.00
81752   Florida   Spine   0288052480101173   12/6/2018    Bill     3/14/2019     97012             60.00
81753   Florida   Spine   0288052480101173   12/6/2018    Bill     3/14/2019     97010             60.00
81754   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     99211             84.00
81755   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97530             99.00
81756   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97140             79.00
81757   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     G0283             48.00
81758   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97010             60.00
81759   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97035             48.00
81760   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97039             48.00
81761   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     98941             96.00
81762   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97530             99.00
81763   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97140             79.00
81764   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     G0283             48.00
81765   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97010             60.00
81766   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97035             48.00
81767   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97039             48.00
81768   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     99202            212.00
81769   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     97140             79.00
81770   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     G0283             48.00
81771   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     97010             60.00
81772   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     97035             48.00
81773   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     A4556             24.00
81774   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     99211             84.00
81775   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97530             99.00
81776   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97140             79.00
81777   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     G0283             48.00
81778   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97010             60.00
81779   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97035             48.00
81780   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97039             48.00
81781   Florida   Spine   0546081900101016   2/13/2019    Bill     3/14/2019     99211             84.00
81782   Florida   Spine   0546081900101016   2/13/2019    Bill     3/14/2019     97140             79.00
81783   Florida   Spine   0546081900101016   2/13/2019    Bill     3/14/2019     97012             60.00
81784   Florida   Spine   0628552720101015   2/11/2019    Bill     3/14/2019     99211             84.00
81785   Florida   Spine   0628552720101015   2/11/2019    Bill     3/14/2019     97530             99.00
81786   Florida   Spine   0628552720101015   2/11/2019    Bill     3/14/2019     97110             84.00
81787   Florida   Spine   0628552720101015   2/11/2019    Bill     3/14/2019     97140             79.00
81788   Florida   Spine   0628552720101015   2/11/2019    Bill     3/14/2019     G0283             48.00
81789   Florida   Spine   0628552720101015   2/11/2019    Bill     3/14/2019     97010             60.00
81790   Florida   Spine   0628552720101015   2/11/2019    Bill     3/14/2019     97039             48.00
81791   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     99211             84.00
81792   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97530             99.00
81793   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97112             84.00
81794   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97140             79.00
81795   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     G0283             48.00
81796   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97010             60.00
81797   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97012             60.00
81798   Florida   Spine   0624079310101019   1/15/2019    Bill     3/14/2019     99211             84.00
81799   Florida   Spine   0624079310101019   1/15/2019    Bill     3/14/2019     97530             99.00
81800   Florida   Spine   0624079310101019   1/15/2019    Bill     3/14/2019     97140             79.00
81801   Florida   Spine   0624079310101019   1/15/2019    Bill     3/14/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1605 of
                                                  2767

81802   Florida   Spine   0624079310101019   1/15/2019    Bill     3/14/2019     97010             60.00
81803   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     99211             84.00
81804   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97530             99.00
81805   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97110             84.00
81806   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97140             79.00
81807   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     G0283             48.00
81808   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97010             60.00
81809   Florida   Spine   0176564850101091   10/4/2018    Bill     3/14/2019     99211             84.00
81810   Florida   Spine   0176564850101091   10/4/2018    Bill     3/14/2019     97530             99.00
81811   Florida   Spine   0176564850101091   10/4/2018    Bill     3/14/2019     97140             79.00
81812   Florida   Spine   0176564850101091   10/4/2018    Bill     3/14/2019     G0283             48.00
81813   Florida   Spine   0176564850101091   10/4/2018    Bill     3/14/2019     97010             60.00
81814   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     99211             84.00
81815   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     97530             99.00
81816   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     97140             79.00
81817   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     G0283             48.00
81818   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     97010             60.00
81819   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     97035             48.00
81820   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     99203            302.00
81821   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     99211             84.00
81822   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97530             99.00
81823   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97110             84.00
81824   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97140             79.00
81825   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97035             48.00
81826   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97010             60.00
81827   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     G0283             48.00
81828   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     99212            115.00
81829   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97110             84.00
81830   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97140             79.00
81831   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     G0283             48.00
81832   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97010             60.00
81833   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97039             48.00
81834   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     99211             84.00
81835   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     97530             99.00
81836   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     97112             84.00
81837   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     97140             79.00
81838   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     G0283             48.00
81839   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     97010             60.00
81840   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     97035             48.00
81841   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     99211             84.00
81842   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97530             99.00
81843   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97110             84.00
81844   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97140             79.00
81845   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97035             48.00
81846   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97010             60.00
81847   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     99211             84.00
81848   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97530             99.00
81849   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97110             84.00
81850   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97112             84.00
81851   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97140             79.00
81852   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1606 of
                                                  2767

81853   Florida   Spine   0609760890101011   12/27/2018   Bill     3/14/2019     97010             60.00
81854   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     99211             84.00
81855   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     97530             99.00
81856   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     97110             84.00
81857   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     97112             84.00
81858   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     97140             79.00
81859   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     G0283             48.00
81860   Florida   Spine   0460270070101037   1/14/2019    Bill     3/14/2019     97010             60.00
81861   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     99211             84.00
81862   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97530             99.00
81863   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97012             60.00
81864   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97140             79.00
81865   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97035             48.00
81866   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97010             60.00
81867   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     G0283             48.00
81868   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     99211             84.00
81869   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     97530             99.00
81870   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     97112             84.00
81871   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     97140             79.00
81872   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     G0283             48.00
81873   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     97010             60.00
81874   Florida   Spine   0594651650101035   12/27/2018   Bill     3/14/2019     97035             48.00
81875   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     99211             84.00
81876   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     97140             79.00
81877   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     G0283             48.00
81878   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     97010             60.00
81879   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     97035             48.00
81880   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     97012             60.00
81881   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     98941             96.00
81882   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97530             99.00
81883   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97112             84.00
81884   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97140             79.00
81885   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     G0283             48.00
81886   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97010             60.00
81887   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97012             60.00
81888   Florida   Spine   0297363850101118   1/22/2019    Bill     3/14/2019     99211             84.00
81889   Florida   Spine   0297363850101118   1/22/2019    Bill     3/14/2019     97530             99.00
81890   Florida   Spine   0297363850101118   1/22/2019    Bill     3/14/2019     97112             84.00
81891   Florida   Spine   0297363850101118   1/22/2019    Bill     3/14/2019     97140             79.00
81892   Florida   Spine   0297363850101118   1/22/2019    Bill     3/14/2019     G0283             48.00
81893   Florida   Spine   0297363850101118   1/22/2019    Bill     3/14/2019     97010             60.00
81894   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     99211             84.00
81895   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     97530             99.00
81896   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     97112             84.00
81897   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     97140             79.00
81898   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     G0283             48.00
81899   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     97010             60.00
81900   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     99212            115.00
81901   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     97530             99.00
81902   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     97110             84.00
81903   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1607 of
                                                  2767

81904   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     G0283             48.00
81905   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     97010             60.00
81906   Florida   Spine   0030487090101182   1/16/2019    Bill     3/14/2019     97039             48.00
81907   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     99211             84.00
81908   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97530             99.00
81909   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97110             84.00
81910   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     G0283             48.00
81911   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97010             60.00
81912   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97012             60.00
81913   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     98941             96.00
81914   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97530             99.00
81915   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97110             84.00
81916   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97140             79.00
81917   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     G0283             48.00
81918   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97010             60.00
81919   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97039             48.00
81920   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     99211             84.00
81921   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97530             99.00
81922   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97112             84.00
81923   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97140             79.00
81924   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97035             48.00
81925   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97010             60.00
81926   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     G0283             48.00
81927   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     99211             84.00
81928   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97530             99.00
81929   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97112             84.00
81930   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97140             79.00
81931   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97010             60.00
81932   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     G0283             48.00
81933   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     99211             84.00
81934   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97530             99.00
81935   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97112             84.00
81936   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97140             79.00
81937   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97035             48.00
81938   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97010             60.00
81939   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     G0283             48.00
81940   Florida   Spine   0441366270101019   7/17/2018    Bill     3/14/2019     99213            385.00
81941   Florida   Spine   0364301600101028   9/10/2018    Bill     3/14/2019     99213            385.00
81942   Florida   Spine   0309690060101041   7/17/2018    Bill     3/14/2019     99213            385.00
81943   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     99211             84.00
81944   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     97530             99.00
81945   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     97110             84.00
81946   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     97140             79.00
81947   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     97012             60.00
81948   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     97010             60.00
81949   Florida   Spine   0602824420101029   2/5/2019     Bill     3/14/2019     G0283             48.00
81950   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     99211             84.00
81951   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     97530             99.00
81952   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     97110             84.00
81953   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     97140             79.00
81954   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1608 of
                                                  2767

81955   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     97010             60.00
81956   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     99211             84.00
81957   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97530             99.00
81958   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97530             84.00
81959   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97112             84.00
81960   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97140             79.00
81961   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     G0283             48.00
81962   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97010             60.00
81963   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     99212            115.00
81964   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97530             99.00
81965   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97110             84.00
81966   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97140             79.00
81967   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     G0283             48.00
81968   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97010             60.00
81969   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97012             60.00
81970   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     99211             84.00
81971   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97530             99.00
81972   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97110             84.00
81973   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97112             84.00
81974   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97140             79.00
81975   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     G0283             48.00
81976   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97010             60.00
81977   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     98941             96.00
81978   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     97530             99.00
81979   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     97140             79.00
81980   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     G0283             48.00
81981   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     97010             60.00
81982   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     97035             48.00
81983   Florida   Spine   0564002290101017   2/11/2019    Bill     3/14/2019     97039             48.00
81984   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     99211             84.00
81985   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97530             99.00
81986   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97110             84.00
81987   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97112             84.00
81988   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97140             79.00
81989   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     G0283             48.00
81990   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97010             60.00
81991   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     99211             84.00
81992   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     97530             99.00
81993   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     97110             84.00
81994   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     97140             79.00
81995   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     G0283             48.00
81996   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     97010             60.00
81997   Florida   Spine   0338475320101105   1/29/2019    Bill     3/14/2019     97035             48.00
81998   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     99211             84.00
81999   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     97530             99.00
82000   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     97110             84.00
82001   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     97112             84.00
82002   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     97140             79.00
82003   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     G0283             48.00
82004   Florida   Spine   0582911480101017   1/4/2019     Bill     3/14/2019     97010             60.00
82005   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     99212            115.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1609 of
                                                  2767

82006   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97530            99.00
82007   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97110            84.00
82008   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97140            79.00
82009   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     G0283            48.00
82010   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97010            60.00
82011   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97039            48.00
82012   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     99211            84.00
82013   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     97530            99.00
82014   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     97112            84.00
82015   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     97140            79.00
82016   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     G0283            48.00
82017   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     97010            60.00
82018   Florida   Spine   0481000790101016   1/23/2019    Bill     3/14/2019     97035            48.00
82019   Florida   Spine   0484837780101044   11/29/2018   Bill     3/14/2019     99211            84.00
82020   Florida   Spine   0484837780101044   11/29/2018   Bill     3/14/2019     97530            99.00
82021   Florida   Spine   0484837780101044   11/29/2018   Bill     3/14/2019     97112            84.00
82022   Florida   Spine   0484837780101044   11/29/2018   Bill     3/14/2019     97140            79.00
82023   Florida   Spine   0484837780101044   11/29/2018   Bill     3/14/2019     G0283            48.00
82024   Florida   Spine   0484837780101044   11/29/2018   Bill     3/14/2019     97010            60.00
82025   Florida   Spine   0604859700101032   12/14/2018   Bill     3/14/2019     99211            84.00
82026   Florida   Spine   0604859700101032   12/14/2018   Bill     3/14/2019     97110            84.00
82027   Florida   Spine   0604859700101032   12/14/2018   Bill     3/14/2019     97112            84.00
82028   Florida   Spine   0604859700101032   12/14/2018   Bill     3/14/2019     97140            79.00
82029   Florida   Spine   0604859700101032   12/14/2018   Bill     3/14/2019     G0283            48.00
82030   Florida   Spine   0604859700101032   12/14/2018   Bill     3/14/2019     97010            60.00
82031   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     99211            84.00
82032   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     97110            84.00
82033   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     97112            84.00
82034   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     97140            79.00
82035   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     G0283            48.00
82036   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     97010            60.00
82037   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     99211            84.00
82038   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97110            84.00
82039   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97112            84.00
82040   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97140            79.00
82041   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     G0283            48.00
82042   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97010            60.00
82043   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97039            48.00
82044   Florida   Spine   0496349530101031   1/28/2019    Bill     3/14/2019     99211            84.00
82045   Florida   Spine   0496349530101031   1/28/2019    Bill     3/14/2019     97530            99.00
82046   Florida   Spine   0496349530101031   1/28/2019    Bill     3/14/2019     97112            84.00
82047   Florida   Spine   0496349530101031   1/28/2019    Bill     3/14/2019     97140            79.00
82048   Florida   Spine   0496349530101031   1/28/2019    Bill     3/14/2019     97039            48.00
82049   Florida   Spine   0137115750101091   2/11/2019    Bill     3/14/2019     99211            84.00
82050   Florida   Spine   0137115750101091   2/11/2019    Bill     3/14/2019     97530            99.00
82051   Florida   Spine   0137115750101091   2/11/2019    Bill     3/14/2019     97112            84.00
82052   Florida   Spine   0137115750101091   2/11/2019    Bill     3/14/2019     97140            79.00
82053   Florida   Spine   0137115750101091   2/11/2019    Bill     3/14/2019     97010            60.00
82054   Florida   Spine   0137115750101091   2/11/2019    Bill     3/14/2019     G0283            48.00
82055   Florida   Spine   0430086360101165   12/2/2018    Bill     3/14/2019     99211            84.00
82056   Florida   Spine   0430086360101165   12/2/2018    Bill     3/14/2019     97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1610 of
                                                  2767

82057   Florida   Spine   0430086360101165   12/2/2018    Bill     3/14/2019     97110            84.00
82058   Florida   Spine   0430086360101165   12/2/2018    Bill     3/14/2019     97140            79.00
82059   Florida   Spine   0430086360101165   12/2/2018    Bill     3/14/2019     97012            60.00
82060   Florida   Spine   0430086360101165   12/2/2018    Bill     3/14/2019     97010            60.00
82061   Florida   Spine   0430086360101165   12/2/2018    Bill     3/14/2019     G0283            48.00
82062   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     99211            84.00
82063   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97530            99.00
82064   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97110            84.00
82065   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97140            79.00
82066   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97035            48.00
82067   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97010            60.00
82068   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     99211            84.00
82069   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97530            99.00
82070   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97110            84.00
82071   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97140            79.00
82072   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97010            60.00
82073   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     G0283            48.00
82074   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     99211            84.00
82075   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     97530            99.00
82076   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     97112            84.00
82077   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     97140            79.00
82078   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     97010            60.00
82079   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     G0283            48.00
82080   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     99211            84.00
82081   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97110            84.00
82082   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97112            84.00
82083   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97012            60.00
82084   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97140            79.00
82085   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97010            60.00
82086   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     G0283            48.00
82087   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     99211            84.00
82088   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     97530            99.00
82089   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     97110            84.00
82090   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     97112            84.00
82091   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     97140            79.00
82092   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     97010            60.00
82093   Florida   Spine   0307517620101124   1/11/2019    Bill     3/14/2019     G0283            48.00
82094   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     99211            84.00
82095   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     97530            99.00
82096   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     97140            79.00
82097   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     97035            48.00
82098   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     97010            60.00
82099   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     G0283            48.00
82100   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     97039            48.00
82101   Florida   Spine   0324509210101035   1/18/2019    Bill     3/14/2019     99211            84.00
82102   Florida   Spine   0324509210101035   1/18/2019    Bill     3/14/2019     97110            84.00
82103   Florida   Spine   0324509210101035   1/18/2019    Bill     3/14/2019     97112            84.00
82104   Florida   Spine   0324509210101035   1/18/2019    Bill     3/14/2019     97140            79.00
82105   Florida   Spine   0324509210101035   1/18/2019    Bill     3/14/2019     97010            60.00
82106   Florida   Spine   0324509210101035   1/18/2019    Bill     3/14/2019     G0283            48.00
82107   Florida   Spine   0569529050101030   12/4/2018    Bill     3/14/2019     99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1611 of
                                                  2767

82108   Florida   Spine   0569529050101030   12/4/2018    Bill     3/14/2019     97530             99.00
82109   Florida   Spine   0569529050101030   12/4/2018    Bill     3/14/2019     97110             84.00
82110   Florida   Spine   0569529050101030   12/4/2018    Bill     3/14/2019     97140             79.00
82111   Florida   Spine   0569529050101030   12/4/2018    Bill     3/14/2019     97010             60.00
82112   Florida   Spine   0569529050101030   12/4/2018    Bill     3/14/2019     G0283             48.00
82113   Florida   Spine   0439308140101062   1/19/2019    Bill     3/14/2019     99211             84.00
82114   Florida   Spine   0439308140101062   1/19/2019    Bill     3/14/2019     97530             99.00
82115   Florida   Spine   0439308140101062   1/19/2019    Bill     3/14/2019     97110             84.00
82116   Florida   Spine   0439308140101062   1/19/2019    Bill     3/14/2019     97112             84.00
82117   Florida   Spine   0439308140101062   1/19/2019    Bill     3/14/2019     97140             79.00
82118   Florida   Spine   0439308140101062   1/19/2019    Bill     3/14/2019     97010             60.00
82119   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     99203            302.00
82120   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     99211             84.00
82121   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97530             99.00
82122   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97110             84.00
82123   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97140             79.00
82124   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97012             60.00
82125   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97010             60.00
82126   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     99211             84.00
82127   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97530             99.00
82128   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97110             84.00
82129   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97140             79.00
82130   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97010             60.00
82131   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     G0283             48.00
82132   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     99203            302.00
82133   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     99211             84.00
82134   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     97530             99.00
82135   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     97110             84.00
82136   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     97140             79.00
82137   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     G0283             48.00
82138   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     97010             60.00
82139   Florida   Spine   0421371370101111   12/24/2018   Bill     3/14/2019     97012             60.00
82140   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     99211             84.00
82141   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97530             99.00
82142   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97112             84.00
82143   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97140             79.00
82144   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97010             60.00
82145   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     99211             84.00
82146   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97530             99.00
82147   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97112             84.00
82148   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97140             79.00
82149   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97010             60.00
82150   Florida   Spine   0359766610101043   1/8/2019     Bill     3/14/2019     99211             84.00
82151   Florida   Spine   0359766610101043   1/8/2019     Bill     3/14/2019     97110             84.00
82152   Florida   Spine   0359766610101043   1/8/2019     Bill     3/14/2019     97112             84.00
82153   Florida   Spine   0359766610101043   1/8/2019     Bill     3/14/2019     97140             79.00
82154   Florida   Spine   0359766610101043   1/8/2019     Bill     3/14/2019     G0283             48.00
82155   Florida   Spine   0359766610101043   1/8/2019     Bill     3/14/2019     97010             60.00
82156   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     99211             84.00
82157   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97530             99.00
82158   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1612 of
                                                  2767

82159   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97112             84.00
82160   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97140             79.00
82161   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     G0283             48.00
82162   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97010             60.00
82163   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     99211             84.00
82164   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97530             99.00
82165   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97112             84.00
82166   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97140             79.00
82167   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     G0283             48.00
82168   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97010             60.00
82169   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     99203            302.00
82170   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     A4556             24.00
82171   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     98941             96.00
82172   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97530             99.00
82173   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97140             79.00
82174   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     G0283             48.00
82175   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97010             60.00
82176   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97035             48.00
82177   Florida   Spine   0616703330101010   2/16/2019    Bill     3/14/2019     97039             48.00
82178   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     99211             84.00
82179   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     97530             99.00
82180   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     97112             84.00
82181   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     97140             79.00
82182   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     G0283             48.00
82183   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     97010             60.00
82184   Florida   Spine   0372012190101043   2/4/2019     Bill     3/14/2019     97035             48.00
82185   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     99211             84.00
82186   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     97530             99.00
82187   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     97112             84.00
82188   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     97140             79.00
82189   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     G0283             48.00
82190   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     97010             60.00
82191   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     97035             48.00
82192   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     A4556             24.00
82193   Florida   Spine   0469279310101047   8/30/2018    Bill     3/14/2019     99211             84.00
82194   Florida   Spine   0469279310101047   8/30/2018    Bill     3/14/2019     97530             99.00
82195   Florida   Spine   0469279310101047   8/30/2018    Bill     3/14/2019     97112             84.00
82196   Florida   Spine   0469279310101047   8/30/2018    Bill     3/14/2019     97140             79.00
82197   Florida   Spine   0469279310101047   8/30/2018    Bill     3/14/2019     G0283             48.00
82198   Florida   Spine   0469279310101047   8/30/2018    Bill     3/14/2019     97010             60.00
82199   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     99212            115.00
82200   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     97530             99.00
82201   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     97110             84.00
82202   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     97112             84.00
82203   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     97140             79.00
82204   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     G0283             48.00
82205   Florida   Spine   0561558220101016   1/22/2019    Bill     3/14/2019     97010             60.00
82206   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     99211             84.00
82207   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     97530             99.00
82208   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     97112             84.00
82209   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1613 of
                                                  2767

82210   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     97010               60.00
82211   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     G0283               48.00
82212   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     99211               84.00
82213   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97530               99.00
82214   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97012               60.00
82215   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97140               79.00
82216   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97035               48.00
82217   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97010               60.00
82218   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     G0283               48.00
82219   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     99203              302.00
82220   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     99211               84.00
82221   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     97530               99.00
82222   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     97110               84.00
82223   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     97112               84.00
82224   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     97140               79.00
82225   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     G0283               48.00
82226   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     97010               60.00
82227   Florida   Spine   0650972010101015   2/11/2019    Bill     3/14/2019     99213              385.00
82228   Florida   Spine   0650972010101015   2/11/2019    Bill     3/14/2019     62323            2,200.00
82229   Florida   Spine   0650972010101015   2/11/2019    Bill     3/14/2019     J1020               35.00
82230   Florida   Spine   0650972010101015   2/11/2019    Bill     3/14/2019     J2001              115.50
82231   Florida   Spine   0650972010101015   2/11/2019    Bill     3/14/2019     J1020               35.00
82232   Florida   Spine   0609709200101021   12/16/2018   Bill     3/14/2019     62323            2,200.00
82233   Florida   Spine   0609709200101021   12/16/2018   Bill     3/14/2019     J1020               35.00
82234   Florida   Spine   0609709200101021   12/16/2018   Bill     3/14/2019     J2001              115.50
82235   Florida   Spine   0609709200101021   12/16/2018   Bill     3/14/2019     Q9965               25.00
82236   Florida   Spine   0522028480101021   9/28/2018    Bill     3/14/2019     99213              385.00
82237   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     99211               84.00
82238   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97530               99.00
82239   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97110               84.00
82240   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97140               79.00
82241   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97035               48.00
82242   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97010               60.00
82243   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     G0283               48.00
82244   Florida   Spine   0612545200101016   1/11/2019    Bill     3/14/2019     99213              385.00
82245   Florida   Spine   0612545200101016   1/11/2019    Bill     3/14/2019     62323            2,200.00
82246   Florida   Spine   0612545200101016   1/11/2019    Bill     3/14/2019     J2001              115.50
82247   Florida   Spine   0612545200101016   1/11/2019    Bill     3/14/2019     J1020               35.00
82248   Florida   Spine   0612545200101016   1/11/2019    Bill     3/14/2019     Q9965               25.00
82249   Florida   Spine   0103058220101020   10/8/2015    Bill     3/14/2019     99213              385.00
82250   Florida   Spine   0175568920101172   1/13/2019    Bill     3/14/2019     99211               84.00
82251   Florida   Spine   0175568920101172   1/13/2019    Bill     3/14/2019     97110               84.00
82252   Florida   Spine   0175568920101172   1/13/2019    Bill     3/14/2019     97112               84.00
82253   Florida   Spine   0175568920101172   1/13/2019    Bill     3/14/2019     97140               79.00
82254   Florida   Spine   0175568920101172   1/13/2019    Bill     3/14/2019     97010               60.00
82255   Florida   Spine   0175568920101172   1/13/2019    Bill     3/14/2019     G0283               48.00
82256   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     99211               84.00
82257   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97530               99.00
82258   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97110               84.00
82259   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97112               84.00
82260   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97140               79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1614 of
                                                  2767

82261   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     G0283               48.00
82262   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97010               60.00
82263   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     99211               84.00
82264   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     97530               99.00
82265   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     97110               84.00
82266   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     97112               84.00
82267   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     97140               79.00
82268   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     G0283               48.00
82269   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     97010               60.00
82270   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     99211               84.00
82271   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97530               99.00
82272   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97112               84.00
82273   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97140               79.00
82274   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     G0283               48.00
82275   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97010               60.00
82276   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97035               48.00
82277   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     99211               84.00
82278   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97530               99.00
82279   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97140               79.00
82280   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     G0283               48.00
82281   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97010               60.00
82282   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97035               48.00
82283   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     99211               84.00
82284   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97530               99.00
82285   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97110               84.00
82286   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97112               84.00
82287   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97140               79.00
82288   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     G0283               48.00
82289   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97010               60.00
82290   Florida   Spine   0607444640101025   8/27/2018    Bill     3/14/2019     62323            2,200.00
82291   Florida   Spine   0607444640101025   8/27/2018    Bill     3/14/2019     J2001              115.50
82292   Florida   Spine   0607444640101025   8/27/2018    Bill     3/14/2019     J1020               35.00
82293   Florida   Spine   0607444640101025   8/27/2018    Bill     3/14/2019     Q9965               25.00
82294   Florida   Spine   0505743680101016   12/4/2018    Bill     3/14/2019     99213              212.00
82295   Florida   Spine   0505743680101016   12/4/2018    Bill     3/14/2019     97530               99.00
82296   Florida   Spine   0505743680101016   12/4/2018    Bill     3/14/2019     97112               84.00
82297   Florida   Spine   0505743680101016   12/4/2018    Bill     3/14/2019     97140               79.00
82298   Florida   Spine   0505743680101016   12/4/2018    Bill     3/14/2019     G0283               48.00
82299   Florida   Spine   0505743680101016   12/4/2018    Bill     3/14/2019     97010               60.00
82300   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     99211               84.00
82301   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     97530               99.00
82302   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     97140               79.00
82303   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     G0283               48.00
82304   Florida   Spine   0522954060101018   11/16/2018   Bill     3/14/2019     97010               60.00
82305   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     99211               84.00
82306   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     97530               99.00
82307   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     97110               84.00
82308   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     97112               84.00
82309   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     97140               79.00
82310   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     G0283               48.00
82311   Florida   Spine   0173816880101076   12/23/2018   Bill     3/14/2019     97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1615 of
                                                  2767

82312   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     99211            84.00
82313   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97530            99.00
82314   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97110            84.00
82315   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97112            84.00
82316   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97140            79.00
82317   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     G0283            48.00
82318   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97010            60.00
82319   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     99211            84.00
82320   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97530            99.00
82321   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97110            84.00
82322   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97140            79.00
82323   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97035            48.00
82324   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97010            60.00
82325   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     G0283            48.00
82326   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     99211            84.00
82327   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97530            99.00
82328   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97110            84.00
82329   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97140            79.00
82330   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97010            60.00
82331   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     G0283            48.00
82332   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     99211            84.00
82333   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97530            99.00
82334   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97112            84.00
82335   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97140            79.00
82336   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97035            48.00
82337   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97010            60.00
82338   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     G0283            48.00
82339   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     99211            84.00
82340   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97530            99.00
82341   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97112            84.00
82342   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97140            79.00
82343   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97010            60.00
82344   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     G0283            48.00
82345   Florida   Spine   0634246910101032   12/18/2018   Bill     3/14/2019     97039            48.00
82346   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     99211            84.00
82347   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97530            99.00
82348   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97110            84.00
82349   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97012            60.00
82350   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97140            79.00
82351   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97035            48.00
82352   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     G0283            48.00
82353   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     99211            84.00
82354   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97530            99.00
82355   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97112            84.00
82356   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97140            79.00
82357   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97035            48.00
82358   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97010            60.00
82359   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     G0283            48.00
82360   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     99211            84.00
82361   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97530            99.00
82362   Florida   Spine   0149972070101201   1/20/2019    Bill     3/14/2019     97012            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1616 of
                                                  2767

82363   Florida   Spine   0149972070101201   1/20/2019   Bill      3/14/2019     97140             79.00
82364   Florida   Spine   0149972070101201   1/20/2019   Bill      3/14/2019     97035             48.00
82365   Florida   Spine   0149972070101201   1/20/2019   Bill      3/14/2019     97010             60.00
82366   Florida   Spine   0149972070101201   1/20/2019   Bill      3/14/2019     G0283             48.00
82367   Florida   Spine   0439308140101062   1/19/2019   Bill      3/14/2019     99211             84.00
82368   Florida   Spine   0439308140101062   1/19/2019   Bill      3/14/2019     97530             99.00
82369   Florida   Spine   0439308140101062   1/19/2019   Bill      3/14/2019     97110             84.00
82370   Florida   Spine   0439308140101062   1/19/2019   Bill      3/14/2019     97112             84.00
82371   Florida   Spine   0439308140101062   1/19/2019   Bill      3/14/2019     97140             79.00
82372   Florida   Spine   0439308140101062   1/19/2019   Bill      3/14/2019     97010             60.00
82373   Florida   Spine   0603769290101014   11/7/2018   Bill      3/14/2019     99211             84.00
82374   Florida   Spine   0603769290101014   11/7/2018   Bill      3/14/2019     97110             84.00
82375   Florida   Spine   0603769290101014   11/7/2018   Bill      3/14/2019     97112             84.00
82376   Florida   Spine   0603769290101014   11/7/2018   Bill      3/14/2019     97140             79.00
82377   Florida   Spine   0603769290101014   11/7/2018   Bill      3/14/2019     97010             60.00
82378   Florida   Spine   0603769290101014   11/7/2018   Bill      3/14/2019     G0283             48.00
82379   Florida   Spine   0307517620101124   1/11/2019   Bill      3/14/2019     99211             84.00
82380   Florida   Spine   0307517620101124   1/11/2019   Bill      3/14/2019     97530             99.00
82381   Florida   Spine   0307517620101124   1/11/2019   Bill      3/14/2019     97110             84.00
82382   Florida   Spine   0307517620101124   1/11/2019   Bill      3/14/2019     97112             84.00
82383   Florida   Spine   0307517620101124   1/11/2019   Bill      3/14/2019     97140             79.00
82384   Florida   Spine   0307517620101124   1/11/2019   Bill      3/14/2019     97010             60.00
82385   Florida   Spine   0307517620101124   1/11/2019   Bill      3/14/2019     G0283             48.00
82386   Florida   Spine   0569529050101030   12/4/2018   Bill      3/14/2019     99211             84.00
82387   Florida   Spine   0569529050101030   12/4/2018   Bill      3/14/2019     97530             99.00
82388   Florida   Spine   0569529050101030   12/4/2018   Bill      3/14/2019     97140             79.00
82389   Florida   Spine   0569529050101030   12/4/2018   Bill      3/14/2019     97010             60.00
82390   Florida   Spine   0569529050101030   12/4/2018   Bill      3/14/2019     G0283             48.00
82391   Florida   Spine   0584479550101018   1/2/2019    Bill      3/14/2019     99211             84.00
82392   Florida   Spine   0584479550101018   1/2/2019    Bill      3/14/2019     97530             99.00
82393   Florida   Spine   0584479550101018   1/2/2019    Bill      3/14/2019     97110             84.00
82394   Florida   Spine   0584479550101018   1/2/2019    Bill      3/14/2019     97112             84.00
82395   Florida   Spine   0584479550101018   1/2/2019    Bill      3/14/2019     97140             79.00
82396   Florida   Spine   0584479550101018   1/2/2019    Bill      3/14/2019     97010             60.00
82397   Florida   Spine   0584479550101018   1/2/2019    Bill      3/14/2019     G0283             48.00
82398   Florida   Spine   0417294990101020   2/27/2019   Bill      3/14/2019     99211             84.00
82399   Florida   Spine   0417294990101020   2/27/2019   Bill      3/14/2019     97530             99.00
82400   Florida   Spine   0417294990101020   2/27/2019   Bill      3/14/2019     97110             84.00
82401   Florida   Spine   0417294990101020   2/27/2019   Bill      3/14/2019     97140             79.00
82402   Florida   Spine   0417294990101020   2/27/2019   Bill      3/14/2019     97010             60.00
82403   Florida   Spine   0142753980101078   2/20/2019   Bill      3/14/2019     97012             60.00
82404   Florida   Spine   0142753980101078   2/20/2019   Bill      3/14/2019     97140             79.00
82405   Florida   Spine   0648710160101012   1/11/2019   Bill      3/14/2019     99211             84.00
82406   Florida   Spine   0648710160101012   1/11/2019   Bill      3/14/2019     97110             84.00
82407   Florida   Spine   0648710160101012   1/11/2019   Bill      3/14/2019     97112             84.00
82408   Florida   Spine   0648710160101012   1/11/2019   Bill      3/14/2019     97140             79.00
82409   Florida   Spine   0648710160101012   1/11/2019   Bill      3/14/2019     97010             60.00
82410   Florida   Spine   0648710160101012   1/11/2019   Bill      3/14/2019     G0283             48.00
82411   Florida   Spine   0381502450101104   2/7/2019    Bill      3/14/2019     99203            302.00
82412   Florida   Spine   0381502450101104   2/7/2019    Bill      3/14/2019     97035             48.00
82413   Florida   Spine   0381502450101104   2/7/2019    Bill      3/14/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1617 of
                                                  2767

82414   Florida   Spine   0381502450101104   2/7/2019     Bill     3/14/2019     G0283             48.00
82415   Florida   Spine   0381502450101104   2/7/2019     Bill     3/14/2019     A4556             24.00
82416   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     99211             84.00
82417   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97110             84.00
82418   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97112             84.00
82419   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97140             79.00
82420   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97010             60.00
82421   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     G0283             48.00
82422   Florida   Spine   0288052480101173   12/6/2018    Bill     3/14/2019     99211             84.00
82423   Florida   Spine   0288052480101173   12/6/2018    Bill     3/14/2019     97530             99.00
82424   Florida   Spine   0288052480101173   12/6/2018    Bill     3/14/2019     97110             84.00
82425   Florida   Spine   0288052480101173   12/6/2018    Bill     3/14/2019     97140             79.00
82426   Florida   Spine   0288052480101173   12/6/2018    Bill     3/14/2019     97010             60.00
82427   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     99211             84.00
82428   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     97530             99.00
82429   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     97110             84.00
82430   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     97112             84.00
82431   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     97140             79.00
82432   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     97010             60.00
82433   Florida   Spine   0615960690101011   12/3/2018    Bill     3/14/2019     G0283             48.00
82434   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     99211             84.00
82435   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     97530             99.00
82436   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     97110             84.00
82437   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     97140             79.00
82438   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     G0283             48.00
82439   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     97010             60.00
82440   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     97039             48.00
82441   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     99211             84.00
82442   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97530             99.00
82443   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97112             84.00
82444   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97140             79.00
82445   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     G0283             48.00
82446   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97010             60.00
82447   Florida   Spine   0526379830101047   2/1/2019     Bill     3/14/2019     99212            115.00
82448   Florida   Spine   0526379830101047   2/1/2019     Bill     3/14/2019     97140             79.00
82449   Florida   Spine   0526379830101047   2/1/2019     Bill     3/14/2019     G0283             48.00
82450   Florida   Spine   0526379830101047   2/1/2019     Bill     3/14/2019     97010             60.00
82451   Florida   Spine   0526379830101047   2/1/2019     Bill     3/14/2019     97035             48.00
82452   Florida   Spine   0526379830101047   2/1/2019     Bill     3/14/2019     97039             48.00
82453   Florida   Spine   0563224060101065   11/11/2018   Bill     3/14/2019     98940             79.00
82454   Florida   Spine   0563224060101065   11/11/2018   Bill     3/14/2019     97530             99.00
82455   Florida   Spine   0563224060101065   11/11/2018   Bill     3/14/2019     97140             79.00
82456   Florida   Spine   0563224060101065   11/11/2018   Bill     3/14/2019     G0283             48.00
82457   Florida   Spine   0563224060101065   11/11/2018   Bill     3/14/2019     97010             60.00
82458   Florida   Spine   0563224060101065   11/11/2018   Bill     3/14/2019     97012             60.00
82459   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     98940             79.00
82460   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97140             79.00
82461   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     G0283             48.00
82462   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97010             60.00
82463   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97035             48.00
82464   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97039             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1618 of
                                                  2767

82465   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97530            99.00
82466   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     99211            84.00
82467   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97530            99.00
82468   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97110            84.00
82469   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     G0283            48.00
82470   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97010            60.00
82471   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97012            60.00
82472   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     99211            84.00
82473   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97530            99.00
82474   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97110            84.00
82475   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97112            84.00
82476   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97140            79.00
82477   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     G0283            48.00
82478   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97010            60.00
82479   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     99211            84.00
82480   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97530            99.00
82481   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97110            84.00
82482   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97112            84.00
82483   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97140            79.00
82484   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     G0283            48.00
82485   Florida   Spine   0580274610101023   1/8/2019     Bill     3/14/2019     97010            60.00
82486   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     99211            84.00
82487   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     97530            99.00
82488   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     97112            84.00
82489   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     97140            79.00
82490   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     G0283            48.00
82491   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     97010            60.00
82492   Florida   Spine   0486286710101070   12/28/2018   Bill     3/14/2019     97035            48.00
82493   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     99211            84.00
82494   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     97530            99.00
82495   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     97112            84.00
82496   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     97140            79.00
82497   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     G0283            48.00
82498   Florida   Spine   0509922210101060   1/13/2019    Bill     3/14/2019     97010            60.00
82499   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     98941            96.00
82500   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97110            84.00
82501   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97112            84.00
82502   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97140            79.00
82503   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     G0283            48.00
82504   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97010            60.00
82505   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97012            60.00
82506   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     99211            84.00
82507   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     97530            99.00
82508   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     97110            84.00
82509   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     G0283            48.00
82510   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     97010            60.00
82511   Florida   Spine   0630232500101016   2/4/2019     Bill     3/14/2019     97012            60.00
82512   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     99211            84.00
82513   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97530            99.00
82514   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97110            84.00
82515   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1619 of
                                                  2767

82516   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97140             79.00
82517   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     G0283             48.00
82518   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97010             60.00
82519   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     98941             96.00
82520   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97110             84.00
82521   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97112             84.00
82522   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97140             79.00
82523   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     G0283             48.00
82524   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97010             60.00
82525   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97012             60.00
82526   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     99211             84.00
82527   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97530             99.00
82528   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97140             79.00
82529   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     G0283             48.00
82530   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97010             60.00
82531   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97035             48.00
82532   Florida   Spine   0611167200101036   2/27/2019    Bill     3/14/2019     97012             60.00
82533   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     99212            115.00
82534   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97530             99.00
82535   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97112             84.00
82536   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97140             79.00
82537   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97010             60.00
82538   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     99211             84.00
82539   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     97530             99.00
82540   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     97112             84.00
82541   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     97140             79.00
82542   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     G0283             48.00
82543   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     97010             60.00
82544   Florida   Spine   0573827830101021   2/13/2019    Bill     3/14/2019     97035             48.00
82545   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     99212            115.00
82546   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97140             79.00
82547   Florida   Spine   0230037370101093   2/1/2019     Bill     3/14/2019     97010             60.00
82548   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     99211             84.00
82549   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97530             99.00
82550   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97112             84.00
82551   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97140             79.00
82552   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     G0283             48.00
82553   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97010             60.00
82554   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     99211             84.00
82555   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97530             99.00
82556   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97140             79.00
82557   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     G0283             48.00
82558   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97010             60.00
82559   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97035             48.00
82560   Florida   Spine   0422167280101038   2/2/2019     Bill     3/14/2019     97039             48.00
82561   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     99211             84.00
82562   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     97110             84.00
82563   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     97112             84.00
82564   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     97140             79.00
82565   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     G0283             48.00
82566   Florida   Spine   0357542000101055   1/28/2019    Bill     3/14/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1620 of
                                                  2767

82567   Florida   Spine   0546081900101016   2/13/2019   Bill      3/14/2019     99211             84.00
82568   Florida   Spine   0546081900101016   2/13/2019   Bill      3/14/2019     97530             99.00
82569   Florida   Spine   0546081900101016   2/13/2019   Bill      3/14/2019     97112             84.00
82570   Florida   Spine   0546081900101016   2/13/2019   Bill      3/14/2019     97140             79.00
82571   Florida   Spine   0546081900101016   2/13/2019   Bill      3/14/2019     G0283             48.00
82572   Florida   Spine   0546081900101016   2/13/2019   Bill      3/14/2019     97010             60.00
82573   Florida   Spine   0546081900101016   2/13/2019   Bill      3/14/2019     97012             60.00
82574   Florida   Spine   0387168380101137   2/27/2019   Bill      3/14/2019     99211             84.00
82575   Florida   Spine   0387168380101137   2/27/2019   Bill      3/14/2019     97530             99.00
82576   Florida   Spine   0387168380101137   2/27/2019   Bill      3/14/2019     97140             79.00
82577   Florida   Spine   0387168380101137   2/27/2019   Bill      3/14/2019     G0283             48.00
82578   Florida   Spine   0387168380101137   2/27/2019   Bill      3/14/2019     97010             60.00
82579   Florida   Spine   0387168380101137   2/27/2019   Bill      3/14/2019     97035             48.00
82580   Florida   Spine   0562618460101032   2/3/2019    Bill      3/14/2019     99211             84.00
82581   Florida   Spine   0562618460101032   2/3/2019    Bill      3/14/2019     97530             99.00
82582   Florida   Spine   0562618460101032   2/3/2019    Bill      3/14/2019     97110             84.00
82583   Florida   Spine   0562618460101032   2/3/2019    Bill      3/14/2019     97112             84.00
82584   Florida   Spine   0562618460101032   2/3/2019    Bill      3/14/2019     97140             79.00
82585   Florida   Spine   0562618460101032   2/3/2019    Bill      3/14/2019     G0283             48.00
82586   Florida   Spine   0562618460101032   2/3/2019    Bill      3/14/2019     97010             60.00
82587   Florida   Spine   0625131170101016   2/24/2019   Bill      3/14/2019     99211             84.00
82588   Florida   Spine   0625131170101016   2/24/2019   Bill      3/14/2019     97530             99.00
82589   Florida   Spine   0625131170101016   2/24/2019   Bill      3/14/2019     97112             84.00
82590   Florida   Spine   0625131170101016   2/24/2019   Bill      3/14/2019     97140             79.00
82591   Florida   Spine   0625131170101016   2/24/2019   Bill      3/14/2019     G0283             48.00
82592   Florida   Spine   0625131170101016   2/24/2019   Bill      3/14/2019     97010             60.00
82593   Florida   Spine   0625131170101016   2/24/2019   Bill      3/14/2019     97035             48.00
82594   Florida   Spine   0357542000101055   1/28/2019   Bill      3/14/2019     99213            385.00
82595   Florida   Spine   0469279310101047   8/30/2018   Bill      3/14/2019     99212            115.00
82596   Florida   Spine   0469279310101047   8/30/2018   Bill      3/14/2019     97530             99.00
82597   Florida   Spine   0469279310101047   8/30/2018   Bill      3/14/2019     97112             84.00
82598   Florida   Spine   0469279310101047   8/30/2018   Bill      3/14/2019     97140             79.00
82599   Florida   Spine   0469279310101047   8/30/2018   Bill      3/14/2019     G0283             48.00
82600   Florida   Spine   0469279310101047   8/30/2018   Bill      3/14/2019     97010             60.00
82601   Florida   Spine   0283597320101044   3/2/2019    Bill      3/14/2019     99211             84.00
82602   Florida   Spine   0283597320101044   3/2/2019    Bill      3/14/2019     97530             99.00
82603   Florida   Spine   0283597320101044   3/2/2019    Bill      3/14/2019     97110             84.00
82604   Florida   Spine   0283597320101044   3/2/2019    Bill      3/14/2019     97140             79.00
82605   Florida   Spine   0283597320101044   3/2/2019    Bill      3/14/2019     97012             60.00
82606   Florida   Spine   0283597320101044   3/2/2019    Bill      3/14/2019     97010             60.00
82607   Florida   Spine   0283597320101044   3/2/2019    Bill      3/14/2019     G0283             48.00
82608   Florida   Spine   0142753980101078   2/20/2019   Bill      3/14/2019     99211             84.00
82609   Florida   Spine   0142753980101078   2/20/2019   Bill      3/14/2019     97530             99.00
82610   Florida   Spine   0142753980101078   2/20/2019   Bill      3/14/2019     97012             60.00
82611   Florida   Spine   0142753980101078   2/20/2019   Bill      3/14/2019     97140             79.00
82612   Florida   Spine   0482510560101045   11/7/2018   Bill      3/14/2019     99213            212.00
82613   Florida   Spine   0482510560101045   11/7/2018   Bill      3/14/2019     97530             99.00
82614   Florida   Spine   0482510560101045   11/7/2018   Bill      3/14/2019     97110             84.00
82615   Florida   Spine   0482510560101045   11/7/2018   Bill      3/14/2019     97140             79.00
82616   Florida   Spine   0482510560101045   11/7/2018   Bill      3/14/2019     97010             60.00
82617   Florida   Spine   0482510560101045   11/7/2018   Bill      3/14/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1621 of
                                                  2767

82618   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     99211             84.00
82619   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97530             99.00
82620   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97110             84.00
82621   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97140             79.00
82622   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     G0283             48.00
82623   Florida   Spine   0131076590101145   2/11/2019    Bill     3/14/2019     97010             60.00
82624   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     98941             96.00
82625   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97530             99.00
82626   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97110             84.00
82627   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97140             79.00
82628   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     G0283             48.00
82629   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97010             60.00
82630   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97039             48.00
82631   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     99212            115.00
82632   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97530             99.00
82633   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97110             84.00
82634   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97112             84.00
82635   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97140             79.00
82636   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     G0283             48.00
82637   Florida   Spine   0280010560101099   11/3/2018    Bill     3/14/2019     97010             60.00
82638   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     99211             84.00
82639   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97530             99.00
82640   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97110             84.00
82641   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97112             84.00
82642   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97140             79.00
82643   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     G0283             48.00
82644   Florida   Spine   0113947440101125   12/28/2018   Bill     3/14/2019     97010             60.00
82645   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     99211             84.00
82646   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     97530             99.00
82647   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     97110             84.00
82648   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     97112             84.00
82649   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     97140             79.00
82650   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     G0283             48.00
82651   Florida   Spine   0409556910101045   1/22/2019    Bill     3/14/2019     97010             60.00
82652   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     99211             84.00
82653   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97530             99.00
82654   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97110             84.00
82655   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97112             84.00
82656   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97140             79.00
82657   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     G0283             48.00
82658   Florida   Spine   0597398550101015   11/11/2018   Bill     3/14/2019     97010             60.00
82659   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     99211             84.00
82660   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97530             99.00
82661   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97110             84.00
82662   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97112             84.00
82663   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97140             79.00
82664   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     G0283             48.00
82665   Florida   Spine   0392610050101015   11/27/2018   Bill     3/14/2019     97010             60.00
82666   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     99211             84.00
82667   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97530             99.00
82668   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1622 of
                                                  2767

82669   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     G0283             48.00
82670   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97010             60.00
82671   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97035             48.00
82672   Florida   Spine   0475910770101034   2/15/2019    Bill     3/14/2019     97039             48.00
82673   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     99211             84.00
82674   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97530             99.00
82675   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97112             84.00
82676   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97140             79.00
82677   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     G0283             48.00
82678   Florida   Spine   0523842610101035   11/20/2018   Bill     3/14/2019     97010             60.00
82679   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     99212            115.00
82680   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     97530             99.00
82681   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     97110             84.00
82682   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     97112             84.00
82683   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     97140             79.00
82684   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     G0283             48.00
82685   Florida   Spine   0632721810101011   1/28/2019    Bill     3/14/2019     97010             60.00
82686   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     99211             84.00
82687   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97530             99.00
82688   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97110             84.00
82689   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97140             79.00
82690   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     G0283             48.00
82691   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97010             60.00
82692   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     99211             84.00
82693   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     97530             99.00
82694   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     97110             84.00
82695   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     97140             79.00
82696   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     G0283             48.00
82697   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     97010             60.00
82698   Florida   Spine   0526263710101014   2/23/2019    Bill     3/14/2019     97039             48.00
82699   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     99211             84.00
82700   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97530             99.00
82701   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97110             84.00
82702   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97112             84.00
82703   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97140             79.00
82704   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     G0283             48.00
82705   Florida   Spine   0613737330101011   12/18/2018   Bill     3/14/2019     97010             60.00
82706   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     98941             96.00
82707   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97530             99.00
82708   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97110             84.00
82709   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97140             79.00
82710   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     G0283             48.00
82711   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97010             60.00
82712   Florida   Spine   0361910870101048   12/3/2018    Bill     3/14/2019     97012             60.00
82713   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     99211             84.00
82714   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     97530             99.00
82715   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     97110             84.00
82716   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     97140             79.00
82717   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     G0283             48.00
82718   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     97010             60.00
82719   Florida   Spine   0196729850101013   2/27/2019    Bill     3/14/2019     97039             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1623 of
                                                  2767

82720   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     99211            84.00
82721   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     97110            84.00
82722   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     97112            84.00
82723   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     97140            79.00
82724   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     G0283            48.00
82725   Florida   Spine   0105083030101091   1/7/2019     Bill     3/14/2019     97010            60.00
82726   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     99211            84.00
82727   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     97530            99.00
82728   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     97110            84.00
82729   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     97140            79.00
82730   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     G0283            48.00
82731   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     97010            60.00
82732   Florida   Spine   0375595030101055   1/25/2019    Bill     3/14/2019     97035            48.00
82733   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     99211            84.00
82734   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97530            99.00
82735   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97110            84.00
82736   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97140            79.00
82737   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     G0283            48.00
82738   Florida   Spine   0639051120101029   1/22/2019    Bill     3/14/2019     97010            60.00
82739   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     98943            79.00
82740   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97530            99.00
82741   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97140            79.00
82742   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     G0283            48.00
82743   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97010            60.00
82744   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     97039            48.00
82745   Florida   Spine   0347404860101043   2/28/2019    Bill     3/14/2019     98940            79.00
82746   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     99211            84.00
82747   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97110            84.00
82748   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97112            84.00
82749   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97140            79.00
82750   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     G0283            48.00
82751   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97010            60.00
82752   Florida   Spine   0030424780101362   12/20/2018   Bill     3/14/2019     97039            48.00
82753   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     99211            84.00
82754   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97530            99.00
82755   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97110            84.00
82756   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     G0283            48.00
82757   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97010            60.00
82758   Florida   Spine   0617706720101044   2/5/2019     Bill     3/14/2019     97012            60.00
82759   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     99211            84.00
82760   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97530            99.00
82761   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97110            84.00
82762   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97112            84.00
82763   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97140            79.00
82764   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     G0283            48.00
82765   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97010            60.00
82766   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     99211            84.00
82767   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     97530            99.00
82768   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     97112            84.00
82769   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     97140            79.00
82770   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1624 of
                                                  2767

82771   Florida   Spine   0307644870101032   12/7/2018    Bill     3/14/2019     97010             60.00
82772   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     99211             84.00
82773   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97530             99.00
82774   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97110             84.00
82775   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97112             84.00
82776   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97140             79.00
82777   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     G0283             48.00
82778   Florida   Spine   0599782970101010   12/21/2018   Bill     3/14/2019     97010             60.00
82779   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     99211             84.00
82780   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     97110             84.00
82781   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     97112             84.00
82782   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     97140             79.00
82783   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     G0283             48.00
82784   Florida   Spine   0603830750101090   1/31/2019    Bill     3/14/2019     97010             60.00
82785   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     99213            212.00
82786   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97530             99.00
82787   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97110             84.00
82788   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97112             84.00
82789   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97140             79.00
82790   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     G0283             48.00
82791   Florida   Spine   0554889790101022   8/22/2018    Bill     3/14/2019     97010             60.00
82792   Florida   Spine   0204127700101087   2/7/2019     Bill     3/14/2019     99203            550.00
82793   Florida   Spine   0399892390101037   9/25/2018    Bill     3/14/2019     99213            385.00
82794   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     99211             84.00
82795   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     97110             84.00
82796   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     97112             84.00
82797   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     97140             79.00
82798   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     97012             60.00
82799   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     97010             60.00
82800   Florida   Spine   0556686810101018   12/22/2018   Bill     3/14/2019     G0283             48.00
82801   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     98940             79.00
82802   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     99213            212.00
82803   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97012             60.00
82804   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97110             84.00
82805   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97112             84.00
82806   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97140             79.00
82807   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     97010             60.00
82808   Florida   Spine   0136645670101236   12/11/2018   Bill     3/14/2019     G0283             48.00
82809   Florida   Spine   0290288710101288   1/12/2019    Bill     3/14/2019     99203            550.00
82810   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     99211             84.00
82811   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     97530             99.00
82812   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     97012             60.00
82813   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     97140             79.00
82814   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     97035             48.00
82815   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     97010             60.00
82816   Florida   Spine   0145024690101411   1/10/2019    Bill     3/14/2019     G0283             48.00
82817   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     99211             84.00
82818   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97530             99.00
82819   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97110             84.00
82820   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97140             79.00
82821   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1625 of
                                                  2767

82822   Florida   Spine   0533887410101055   11/16/2018   Bill     3/14/2019     G0283            48.00
82823   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     99211            84.00
82824   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97530            99.00
82825   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97110            84.00
82826   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97140            79.00
82827   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97035            48.00
82828   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     97010            60.00
82829   Florida   Spine   0635163950101021   2/7/2019     Bill     3/14/2019     G0283            48.00
82830   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     99211            84.00
82831   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97530            99.00
82832   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97110            84.00
82833   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97140            79.00
82834   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97010            60.00
82835   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     G0283            48.00
82836   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     99211            84.00
82837   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97530            99.00
82838   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97110            84.00
82839   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97140            79.00
82840   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97035            48.00
82841   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     97010            60.00
82842   Florida   Spine   0417294990101020   2/27/2019    Bill     3/14/2019     G0283            48.00
82843   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     99211            84.00
82844   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97530            99.00
82845   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97112            84.00
82846   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97140            79.00
82847   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97035            48.00
82848   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     97010            60.00
82849   Florida   Spine   0522163000101027   2/14/2019    Bill     3/14/2019     G0283            48.00
82850   Florida   Spine   0648710160101012   1/11/2019    Bill     3/14/2019     99211            84.00
82851   Florida   Spine   0648710160101012   1/11/2019    Bill     3/14/2019     97110            84.00
82852   Florida   Spine   0648710160101012   1/11/2019    Bill     3/14/2019     97112            84.00
82853   Florida   Spine   0648710160101012   1/11/2019    Bill     3/14/2019     97140            79.00
82854   Florida   Spine   0648710160101012   1/11/2019    Bill     3/14/2019     97010            60.00
82855   Florida   Spine   0648710160101012   1/11/2019    Bill     3/14/2019     G0283            48.00
82856   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     99211            84.00
82857   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97530            99.00
82858   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97112            84.00
82859   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97140            79.00
82860   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97035            48.00
82861   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     97010            60.00
82862   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     G0283            48.00
82863   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     99211            84.00
82864   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97530            99.00
82865   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97110            84.00
82866   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97140            79.00
82867   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97010            60.00
82868   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     G0283            48.00
82869   Florida   Spine   0603769290101014   11/7/2018    Bill     3/14/2019     99211            84.00
82870   Florida   Spine   0603769290101014   11/7/2018    Bill     3/14/2019     97110            84.00
82871   Florida   Spine   0603769290101014   11/7/2018    Bill     3/14/2019     97112            84.00
82872   Florida   Spine   0603769290101014   11/7/2018    Bill     3/14/2019     97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1626 of
                                                  2767

82873   Florida   Spine   0603769290101014   11/7/2018    Bill     3/14/2019     97010             60.00
82874   Florida   Spine   0603769290101014   11/7/2018    Bill     3/14/2019     G0283             48.00
82875   Florida   Spine   0175568920101172   1/13/2019    Bill     3/14/2019     99211             84.00
82876   Florida   Spine   0175568920101172   1/13/2019    Bill     3/14/2019     97110             84.00
82877   Florida   Spine   0175568920101172   1/13/2019    Bill     3/14/2019     97112             84.00
82878   Florida   Spine   0175568920101172   1/13/2019    Bill     3/14/2019     97140             79.00
82879   Florida   Spine   0175568920101172   1/13/2019    Bill     3/14/2019     97010             60.00
82880   Florida   Spine   0175568920101172   1/13/2019    Bill     3/14/2019     G0283             48.00
82881   Florida   Spine   0632854840101014   11/11/2018   Bill     3/14/2019     99211             84.00
82882   Florida   Spine   0632854840101014   11/11/2018   Bill     3/14/2019     97110             84.00
82883   Florida   Spine   0632854840101014   11/11/2018   Bill     3/14/2019     97112             84.00
82884   Florida   Spine   0632854840101014   11/11/2018   Bill     3/14/2019     97140             79.00
82885   Florida   Spine   0632854840101014   11/11/2018   Bill     3/14/2019     97010             60.00
82886   Florida   Spine   0632854840101014   11/11/2018   Bill     3/14/2019     G0283             48.00
82887   Florida   Spine   0423186890101021   1/5/2019     Bill     3/14/2019     99211             84.00
82888   Florida   Spine   0423186890101021   1/5/2019     Bill     3/14/2019     97530             99.00
82889   Florida   Spine   0423186890101021   1/5/2019     Bill     3/14/2019     97110             84.00
82890   Florida   Spine   0423186890101021   1/5/2019     Bill     3/14/2019     97112             84.00
82891   Florida   Spine   0423186890101021   1/5/2019     Bill     3/14/2019     97140             79.00
82892   Florida   Spine   0423186890101021   1/5/2019     Bill     3/14/2019     97010             60.00
82893   Florida   Spine   0423186890101021   1/5/2019     Bill     3/14/2019     G0283             48.00
82894   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     99203            550.00
82895   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     99203            550.00
82896   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     99211             84.00
82897   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97530             99.00
82898   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97110             84.00
82899   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97112             84.00
82900   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97140             79.00
82901   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     G0283             48.00
82902   Florida   Spine   0177960010101147   12/14/2018   Bill     3/14/2019     97010             60.00
82903   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     99211             84.00
82904   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     97530             99.00
82905   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     97112             84.00
82906   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     97140             79.00
82907   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     G0283             48.00
82908   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     97010             60.00
82909   Florida   Spine   0625131170101016   2/24/2019    Bill     3/14/2019     97035             48.00
82910   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     99211             84.00
82911   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     97530             99.00
82912   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     97140             79.00
82913   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     G0283             48.00
82914   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     97010             60.00
82915   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     97035             48.00
82916   Florida   Spine   0387168380101137   2/27/2019    Bill     3/14/2019     97039             48.00
82917   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     99211             84.00
82918   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     97530             99.00
82919   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     97140             79.00
82920   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     G0283             48.00
82921   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     97010             60.00
82922   Florida   Spine   0411712420101027   2/25/2019    Bill     3/14/2019     97035             48.00
82923   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1627 of
                                                  2767

82924   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97530             99.00
82925   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97110             84.00
82926   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97112             84.00
82927   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97140             79.00
82928   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     G0283             48.00
82929   Florida   Spine   0562618460101032   2/3/2019     Bill     3/14/2019     97010             60.00
82930   Florida   Spine   0546081900101016   2/13/2019    Bill     3/14/2019     99211             84.00
82931   Florida   Spine   0546081900101016   2/13/2019    Bill     3/14/2019     97530             99.00
82932   Florida   Spine   0546081900101016   2/13/2019    Bill     3/14/2019     97110             84.00
82933   Florida   Spine   0546081900101016   2/13/2019    Bill     3/14/2019     97140             79.00
82934   Florida   Spine   0546081900101016   2/13/2019    Bill     3/14/2019     G0283             48.00
82935   Florida   Spine   0546081900101016   2/13/2019    Bill     3/14/2019     97010             60.00
82936   Florida   Spine   0546081900101016   2/13/2019    Bill     3/14/2019     97012             60.00
82937   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     99211             84.00
82938   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     97530             99.00
82939   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     97112             84.00
82940   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     97140             79.00
82941   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     97010             60.00
82942   Florida   Spine   0548207890101058   2/14/2019    Bill     3/14/2019     G0283             48.00
82943   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     99211             84.00
82944   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97530             99.00
82945   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97012             60.00
82946   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97140             79.00
82947   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97035             48.00
82948   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     97010             60.00
82949   Florida   Spine   0142753980101078   2/20/2019    Bill     3/14/2019     G0283             48.00
82950   Florida   Spine   0615762590101012   2/20/2019    Bill     3/14/2019     99203            550.00
82951   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     99211             84.00
82952   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97530             99.00
82953   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97110             84.00
82954   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97140             79.00
82955   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97012             60.00
82956   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     97010             60.00
82957   Florida   Spine   0283597320101044   3/2/2019     Bill     3/14/2019     G0283             48.00
82958   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     99211             84.00
82959   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     97530             99.00
82960   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     97112             84.00
82961   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     97140             79.00
82962   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     G0283             48.00
82963   Florida   Spine   0131792740101039   12/28/2018   Bill     3/14/2019     97010             60.00
82964   Florida   Spine   0125047710101180   5/21/2018    Bill     3/14/2019     99214            440.00
82965   Florida   Spine   0624079310101019   1/15/2019    Bill     3/14/2019     99214            440.00
82966   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     99203            275.00
82967   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     99212            105.00
82968   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     99211             77.00
82969   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97530             90.00
82970   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97039             44.00
82971   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97140             72.00
82972   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97035             44.00
82973   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97010             60.00
82974   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     G0283             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1628 of
                                                  2767

82975   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     98940             72.00
82976   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97530             90.00
82977   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97012             55.00
82978   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97140             72.00
82979   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97035             44.00
82980   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97010             60.00
82981   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     G0283             44.00
82982   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     98940             72.00
82983   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97530             90.00
82984   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97012             55.00
82985   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97140             72.00
82986   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97035             44.00
82987   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97010             60.00
82988   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     G0283             44.00
82989   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     99211             77.00
82990   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97530             90.00
82991   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97012             55.00
82992   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97140             72.00
82993   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97035             44.00
82994   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97010             60.00
82995   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     G0283             44.00
82996   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     98940             72.00
82997   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97530             90.00
82998   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97012             55.00
82999   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97140             72.00
83000   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97035             44.00
83001   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97010             60.00
83002   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     G0283             44.00
83003   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     99211             77.00
83004   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97530             90.00
83005   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97012             55.00
83006   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97140             72.00
83007   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97035             44.00
83008   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97010             60.00
83009   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     G0283             44.00
83010   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     98940             72.00
83011   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97530             90.00
83012   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97140             72.00
83013   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97039             44.00
83014   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97010             60.00
83015   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     G0283             44.00
83016   Florida   Spine   0628552720101015   2/11/2019   Bill      3/15/2019     99203            275.00
83017   Florida   Spine   0628552720101015   2/11/2019   Bill      3/15/2019     97140             72.00
83018   Florida   Spine   0628552720101015   2/11/2019   Bill      3/15/2019     G0283             44.00
83019   Florida   Spine   0628552720101015   2/11/2019   Bill      3/15/2019     97010             60.00
83020   Florida   Spine   0628552720101015   2/11/2019   Bill      3/15/2019     97035             44.00
83021   Florida   Spine   0628552720101015   2/11/2019   Bill      3/15/2019     A4556             22.00
83022   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     99211             77.00
83023   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97530             90.00
83024   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97012             55.00
83025   Florida   Spine   0445965860101028   1/30/2019   Bill      3/15/2019     97140             72.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1629 of
                                                  2767

83026   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97010             60.00
83027   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     G0283             44.00
83028   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     98940             72.00
83029   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97530             90.00
83030   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97012             55.00
83031   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97140             72.00
83032   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97035             44.00
83033   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97010             60.00
83034   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     G0283             44.00
83035   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     98940             72.00
83036   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     99212            105.00
83037   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97530             90.00
83038   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97110             77.00
83039   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97140             72.00
83040   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97010             60.00
83041   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     G0283             44.00
83042   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97039             44.00
83043   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     98940             79.00
83044   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97530             99.00
83045   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97110             84.00
83046   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97140             79.00
83047   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97012             60.00
83048   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97010             66.00
83049   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     G0283             48.00
83050   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     98940             79.00
83051   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97530             99.00
83052   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97110             84.00
83053   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97012             60.00
83054   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97140             79.00
83055   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97010             60.00
83056   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     G0283             48.00
83057   Florida   Spine   0177960010101147   12/14/2018   Bill     3/15/2019     99211             84.00
83058   Florida   Spine   0177960010101147   12/14/2018   Bill     3/15/2019     97530             99.00
83059   Florida   Spine   0177960010101147   12/14/2018   Bill     3/15/2019     97112             84.00
83060   Florida   Spine   0177960010101147   12/14/2018   Bill     3/15/2019     97140             79.00
83061   Florida   Spine   0177960010101147   12/14/2018   Bill     3/15/2019     G0283             48.00
83062   Florida   Spine   0177960010101147   12/14/2018   Bill     3/15/2019     97010             60.00
83063   Florida   Spine   0628552720101015   2/11/2019    Bill     3/15/2019     99211             84.00
83064   Florida   Spine   0628552720101015   2/11/2019    Bill     3/15/2019     97530             99.00
83065   Florida   Spine   0628552720101015   2/11/2019    Bill     3/15/2019     97110             84.00
83066   Florida   Spine   0628552720101015   2/11/2019    Bill     3/15/2019     97140             79.00
83067   Florida   Spine   0628552720101015   2/11/2019    Bill     3/15/2019     G0283             48.00
83068   Florida   Spine   0628552720101015   2/11/2019    Bill     3/15/2019     97010             60.00
83069   Florida   Spine   0628552720101015   2/11/2019    Bill     3/15/2019     97039             48.00
83070   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     99211             84.00
83071   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97110             84.00
83072   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97112             84.00
83073   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97012             60.00
83074   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97140             79.00
83075   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     97010             60.00
83076   Florida   Spine   0445965860101028   1/30/2019    Bill     3/15/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1630 of
                                                  2767

83077   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     99203            302.00
83078   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     97140             79.00
83079   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     G0283             48.00
83080   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     97010             60.00
83081   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     A4556             24.00
83082   Florida   Spine   0411712420101027   2/25/2019   Bill      3/15/2019     99211             84.00
83083   Florida   Spine   0411712420101027   2/25/2019   Bill      3/15/2019     97110             84.00
83084   Florida   Spine   0411712420101027   2/25/2019   Bill      3/15/2019     97140             79.00
83085   Florida   Spine   0411712420101027   2/25/2019   Bill      3/15/2019     G0283             48.00
83086   Florida   Spine   0411712420101027   2/25/2019   Bill      3/15/2019     97010             60.00
83087   Florida   Spine   0411712420101027   2/25/2019   Bill      3/15/2019     97035             48.00
83088   Florida   Spine   0411712420101027   2/25/2019   Bill      3/15/2019     97039             48.00
83089   Florida   Spine   0630714390101024   1/29/2019   Bill      3/15/2019     99211             84.00
83090   Florida   Spine   0630714390101024   1/29/2019   Bill      3/15/2019     97530             99.00
83091   Florida   Spine   0630714390101024   1/29/2019   Bill      3/15/2019     97140             79.00
83092   Florida   Spine   0630714390101024   1/29/2019   Bill      3/15/2019     G0283             48.00
83093   Florida   Spine   0630714390101024   1/29/2019   Bill      3/15/2019     97010             60.00
83094   Florida   Spine   0630714390101024   1/29/2019   Bill      3/15/2019     97039             48.00
83095   Florida   Spine   0450622060101066   3/6/2019    Bill      3/15/2019     99203            302.00
83096   Florida   Spine   0450622060101066   3/6/2019    Bill      3/15/2019     97140             79.00
83097   Florida   Spine   0450622060101066   3/6/2019    Bill      3/15/2019     G0283             48.00
83098   Florida   Spine   0450622060101066   3/6/2019    Bill      3/15/2019     97010             60.00
83099   Florida   Spine   0450622060101066   3/6/2019    Bill      3/15/2019     97035             48.00
83100   Florida   Spine   0450622060101066   3/6/2019    Bill      3/15/2019     A4556             24.00
83101   Florida   Spine   0628552720101015   2/11/2019   Bill      3/15/2019     99211             84.00
83102   Florida   Spine   0628552720101015   2/11/2019   Bill      3/15/2019     97530             99.00
83103   Florida   Spine   0628552720101015   2/11/2019   Bill      3/15/2019     97110             84.00
83104   Florida   Spine   0628552720101015   2/11/2019   Bill      3/15/2019     97140             79.00
83105   Florida   Spine   0628552720101015   2/11/2019   Bill      3/15/2019     G0283             48.00
83106   Florida   Spine   0628552720101015   2/11/2019   Bill      3/15/2019     97010             60.00
83107   Florida   Spine   0450622060101066   3/6/2019    Bill      3/15/2019     99203            302.00
83108   Florida   Spine   0450622060101066   3/6/2019    Bill      3/15/2019     97140             79.00
83109   Florida   Spine   0450622060101066   3/6/2019    Bill      3/15/2019     G0283             48.00
83110   Florida   Spine   0450622060101066   3/6/2019    Bill      3/15/2019     97010             60.00
83111   Florida   Spine   0450622060101066   3/6/2019    Bill      3/15/2019     97035             48.00
83112   Florida   Spine   0450622060101066   3/6/2019    Bill      3/15/2019     A4556             24.00
83113   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     99211             84.00
83114   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     97530             99.00
83115   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     97112             84.00
83116   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     97140             79.00
83117   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     G0283             48.00
83118   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     97010             60.00
83119   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     97035             48.00
83120   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     99211             84.00
83121   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     97530             99.00
83122   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     97112             84.00
83123   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     97140             79.00
83124   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     G0283             48.00
83125   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     97010             60.00
83126   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     97035             48.00
83127   Florida   Spine   0469279310101047   8/30/2018   Bill      3/15/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1631 of
                                                  2767

83128   Florida   Spine   0469279310101047   8/30/2018   Bill      3/15/2019     97530             99.00
83129   Florida   Spine   0469279310101047   8/30/2018   Bill      3/15/2019     97112             84.00
83130   Florida   Spine   0469279310101047   8/30/2018   Bill      3/15/2019     97140             79.00
83131   Florida   Spine   0469279310101047   8/30/2018   Bill      3/15/2019     G0283             48.00
83132   Florida   Spine   0469279310101047   8/30/2018   Bill      3/15/2019     97010             60.00
83133   Florida   Spine   0616703330101010   2/16/2019   Bill      3/15/2019     98941             96.00
83134   Florida   Spine   0616703330101010   2/16/2019   Bill      3/15/2019     97530             99.00
83135   Florida   Spine   0616703330101010   2/16/2019   Bill      3/15/2019     97140             79.00
83136   Florida   Spine   0616703330101010   2/16/2019   Bill      3/15/2019     G0283             48.00
83137   Florida   Spine   0616703330101010   2/16/2019   Bill      3/15/2019     97010             60.00
83138   Florida   Spine   0616703330101010   2/16/2019   Bill      3/15/2019     97035             48.00
83139   Florida   Spine   0616703330101010   2/16/2019   Bill      3/15/2019     97039             48.00
83140   Florida   Spine   0615649880101010   3/5/2019    Bill      3/15/2019     99203            550.00
83141   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     99203            275.00
83142   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     G0283             44.00
83143   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97010             60.00
83144   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     A4556             22.00
83145   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     99211             77.00
83146   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97530             90.00
83147   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97110             77.00
83148   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97140             72.00
83149   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     G0283             44.00
83150   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97010             60.00
83151   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97012             55.00
83152   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     99211             77.00
83153   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97530             90.00
83154   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97110             77.00
83155   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97140             72.00
83156   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     G0283             44.00
83157   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97010             60.00
83158   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97012             55.00
83159   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     99211             77.00
83160   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97530             90.00
83161   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97110             77.00
83162   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97140             72.00
83163   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     G0283             44.00
83164   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97010             60.00
83165   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97012             55.00
83166   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     99211             77.00
83167   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97530             90.00
83168   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97110             77.00
83169   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     G0283             44.00
83170   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97010             60.00
83171   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97012             55.00
83172   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     99211             77.00
83173   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97530             90.00
83174   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97110             77.00
83175   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97140             72.00
83176   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     G0283             44.00
83177   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97010             60.00
83178   Florida   Spine   0222802410101084   1/29/2019   Bill      3/22/2019     97039             44.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1632 of
                                                  2767

83179   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     99211               77.00
83180   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     97530               90.00
83181   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     97110               77.00
83182   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     97140               72.00
83183   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     G0283               44.00
83184   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     97010               60.00
83185   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     97039               44.00
83186   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     72141            1,950.00
83187   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     72148            1,950.00
83188   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     99211               77.00
83189   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     97530               90.00
83190   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     97110               77.00
83191   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     97140               72.00
83192   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     G0283               44.00
83193   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     97010               60.00
83194   Florida   Spine   0222802410101084   1/29/2019    Bill     3/22/2019     97039               44.00
83195   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     99203              550.00
83196   Florida   Spine   0360697770101076   7/4/2018     Bill     3/22/2019     99213              385.00
83197   Florida   Spine   0432572160101032   12/15/2015   Bill     3/22/2019     73221            1,925.00
83198   Florida   Spine   0569529050101030   12/4/2018    Bill     3/22/2019     99211               84.00
83199   Florida   Spine   0569529050101030   12/4/2018    Bill     3/22/2019     97530               99.00
83200   Florida   Spine   0569529050101030   12/4/2018    Bill     3/22/2019     97110               84.00
83201   Florida   Spine   0569529050101030   12/4/2018    Bill     3/22/2019     97112               84.00
83202   Florida   Spine   0569529050101030   12/4/2018    Bill     3/22/2019     97140               79.00
83203   Florida   Spine   0569529050101030   12/4/2018    Bill     3/22/2019     97010               60.00
83204   Florida   Spine   0569529050101030   12/4/2018    Bill     3/22/2019     G0283               48.00
83205   Florida   Spine   0643984470101013   2/14/2019    Bill     3/22/2019     99203              550.00
83206   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     99213              385.00
83207   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     62323            2,200.00
83208   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     J2001              115.50
83209   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     J1020               35.00
83210   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     Q9965               25.00
83211   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     99211               84.00
83212   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97530               99.00
83213   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97110               84.00
83214   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97035               48.00
83215   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97140               79.00
83216   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97010               60.00
83217   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     G0283               48.00
83218   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     99211               84.00
83219   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97530               99.00
83220   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97110               84.00
83221   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97112               84.00
83222   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97140               79.00
83223   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97010               60.00
83224   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     G0283               48.00
83225   Florida   Spine   0147142600101152   11/26/2018   Bill     3/22/2019     99211               84.00
83226   Florida   Spine   0147142600101152   11/26/2018   Bill     3/22/2019     97530               99.00
83227   Florida   Spine   0147142600101152   11/26/2018   Bill     3/22/2019     97140               79.00
83228   Florida   Spine   0147142600101152   11/26/2018   Bill     3/22/2019     97010               60.00
83229   Florida   Spine   0147142600101152   11/26/2018   Bill     3/22/2019     G0283               48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1633 of
                                                  2767

83230   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     99211            84.00
83231   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97530            99.00
83232   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97110            84.00
83233   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97140            79.00
83234   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     G0283            48.00
83235   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97010            60.00
83236   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97012            60.00
83237   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     99211            84.00
83238   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97530            99.00
83239   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97110            84.00
83240   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97140            79.00
83241   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     G0283            48.00
83242   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97010            60.00
83243   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97012            60.00
83244   Florida   Spine   0526263710101014   2/23/2019    Bill     3/22/2019     99211            84.00
83245   Florida   Spine   0526263710101014   2/23/2019    Bill     3/22/2019     97110            84.00
83246   Florida   Spine   0526263710101014   2/23/2019    Bill     3/22/2019     97140            79.00
83247   Florida   Spine   0526263710101014   2/23/2019    Bill     3/22/2019     G0283            48.00
83248   Florida   Spine   0526263710101014   2/23/2019    Bill     3/22/2019     97010            60.00
83249   Florida   Spine   0526263710101014   2/23/2019    Bill     3/22/2019     97035            48.00
83250   Florida   Spine   0526379830101047   2/1/2019     Bill     3/22/2019     99211            84.00
83251   Florida   Spine   0526379830101047   2/1/2019     Bill     3/22/2019     97530            99.00
83252   Florida   Spine   0526379830101047   2/1/2019     Bill     3/22/2019     97110            84.00
83253   Florida   Spine   0526379830101047   2/1/2019     Bill     3/22/2019     97140            79.00
83254   Florida   Spine   0526379830101047   2/1/2019     Bill     3/22/2019     G0283            48.00
83255   Florida   Spine   0526379830101047   2/1/2019     Bill     3/22/2019     97010            60.00
83256   Florida   Spine   0526379830101047   2/1/2019     Bill     3/22/2019     97039            48.00
83257   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     98940            79.00
83258   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     98943            79.00
83259   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     97530            99.00
83260   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     97140            79.00
83261   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     G0283            48.00
83262   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     97010            60.00
83263   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     97035            48.00
83264   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     99211            84.00
83265   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     97530            99.00
83266   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     97110            84.00
83267   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     97112            84.00
83268   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     97140            79.00
83269   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     G0283            48.00
83270   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     97010            60.00
83271   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     99211            84.00
83272   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     97530            99.00
83273   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     97110            84.00
83274   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     97140            79.00
83275   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     G0283            48.00
83276   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     97010            60.00
83277   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     97039            48.00
83278   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     99211            84.00
83279   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97530            99.00
83280   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97110            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1634 of
                                                  2767

83281   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97112            84.00
83282   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97140            79.00
83283   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     G0283            48.00
83284   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97010            60.00
83285   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     99211            84.00
83286   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     97530            99.00
83287   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     97110            84.00
83288   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     97140            79.00
83289   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     G0283            48.00
83290   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     97010            60.00
83291   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     97039            48.00
83292   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     99211            84.00
83293   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97530            99.00
83294   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97110            84.00
83295   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97140            79.00
83296   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     G0283            48.00
83297   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97010            60.00
83298   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97039            48.00
83299   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     99211            84.00
83300   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     97530            99.00
83301   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     97110            84.00
83302   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     97112            84.00
83303   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     97140            79.00
83304   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     G0283            48.00
83305   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     97010            60.00
83306   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     99211            84.00
83307   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97530            99.00
83308   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97110            84.00
83309   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97112            84.00
83310   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97140            79.00
83311   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     G0283            48.00
83312   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97010            60.00
83313   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     99211            84.00
83314   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     97530            99.00
83315   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     97112            84.00
83316   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     97140            79.00
83317   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     G0283            48.00
83318   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     97010            60.00
83319   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     99211            84.00
83320   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     97530            99.00
83321   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     97112            84.00
83322   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     97140            79.00
83323   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     G0283            48.00
83324   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     97010            60.00
83325   Florida   Spine   0615960690101011   12/3/2018    Bill     3/22/2019     99211            84.00
83326   Florida   Spine   0615960690101011   12/3/2018    Bill     3/22/2019     97110            84.00
83327   Florida   Spine   0615960690101011   12/3/2018    Bill     3/22/2019     97140            79.00
83328   Florida   Spine   0615960690101011   12/3/2018    Bill     3/22/2019     G0283            48.00
83329   Florida   Spine   0615960690101011   12/3/2018    Bill     3/22/2019     97010            60.00
83330   Florida   Spine   0615960690101011   12/3/2018    Bill     3/22/2019     A4556            24.00
83331   Florida   Spine   0615960690101011   12/3/2018    Bill     3/22/2019     97039            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1635 of
                                                  2767

83332   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     99211            84.00
83333   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     97530            99.00
83334   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     97112            84.00
83335   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     97140            79.00
83336   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     G0283            48.00
83337   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     97010            60.00
83338   Florida   Spine   0485898940101018   9/4/2018     Bill     3/22/2019     99211            84.00
83339   Florida   Spine   0485898940101018   9/4/2018     Bill     3/22/2019     97530            99.00
83340   Florida   Spine   0485898940101018   9/4/2018     Bill     3/22/2019     97112            84.00
83341   Florida   Spine   0485898940101018   9/4/2018     Bill     3/22/2019     97140            79.00
83342   Florida   Spine   0485898940101018   9/4/2018     Bill     3/22/2019     G0283            48.00
83343   Florida   Spine   0485898940101018   9/4/2018     Bill     3/22/2019     97010            60.00
83344   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     99211            84.00
83345   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97110            84.00
83346   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     G0283            48.00
83347   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97010            60.00
83348   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     99211            84.00
83349   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97530            99.00
83350   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97110            84.00
83351   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97112            84.00
83352   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97140            79.00
83353   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     G0283            48.00
83354   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97010            60.00
83355   Florida   Spine   0564002290101017   2/11/2019    Bill     3/22/2019     99211            84.00
83356   Florida   Spine   0564002290101017   2/11/2019    Bill     3/22/2019     97530            99.00
83357   Florida   Spine   0564002290101017   2/11/2019    Bill     3/22/2019     97140            79.00
83358   Florida   Spine   0564002290101017   2/11/2019    Bill     3/22/2019     G0283            48.00
83359   Florida   Spine   0564002290101017   2/11/2019    Bill     3/22/2019     97010            60.00
83360   Florida   Spine   0564002290101017   2/11/2019    Bill     3/22/2019     97012            60.00
83361   Florida   Spine   0604859700101032   12/14/2018   Bill     3/22/2019     99211            84.00
83362   Florida   Spine   0604859700101032   12/14/2018   Bill     3/22/2019     97110            84.00
83363   Florida   Spine   0604859700101032   12/14/2018   Bill     3/22/2019     97112            84.00
83364   Florida   Spine   0604859700101032   12/14/2018   Bill     3/22/2019     97140            79.00
83365   Florida   Spine   0604859700101032   12/14/2018   Bill     3/22/2019     G0283            48.00
83366   Florida   Spine   0604859700101032   12/14/2018   Bill     3/22/2019     97010            60.00
83367   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     99211            84.00
83368   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97530            99.00
83369   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97140            79.00
83370   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     G0283            48.00
83371   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97010            60.00
83372   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97035            48.00
83373   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97039            48.00
83374   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     99211            84.00
83375   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97530            99.00
83376   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97110            84.00
83377   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97112            84.00
83378   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97140            79.00
83379   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     G0283            48.00
83380   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97010            60.00
83381   Florida   Spine   0030424780101362   12/20/2018   Bill     3/22/2019     99211            84.00
83382   Florida   Spine   0030424780101362   12/20/2018   Bill     3/22/2019     97110            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1636 of
                                                  2767

83383   Florida   Spine   0030424780101362   12/20/2018   Bill     3/22/2019     97112             84.00
83384   Florida   Spine   0030424780101362   12/20/2018   Bill     3/22/2019     97140             79.00
83385   Florida   Spine   0030424780101362   12/20/2018   Bill     3/22/2019     G0283             48.00
83386   Florida   Spine   0030424780101362   12/20/2018   Bill     3/22/2019     97010             60.00
83387   Florida   Spine   0030424780101362   12/20/2018   Bill     3/22/2019     97039             48.00
83388   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     99211             84.00
83389   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97530             99.00
83390   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97110             84.00
83391   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97112             84.00
83392   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97140             79.00
83393   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     G0283             48.00
83394   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97010             60.00
83395   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     99211             84.00
83396   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97530             99.00
83397   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97110             84.00
83398   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97112             84.00
83399   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97140             79.00
83400   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     G0283             48.00
83401   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97010             60.00
83402   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     99211             84.00
83403   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97530             99.00
83404   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97110             84.00
83405   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97112             84.00
83406   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97140             79.00
83407   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     G0283             48.00
83408   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97010             60.00
83409   Florida   Spine   0290371030101061   12/8/2018    Bill     3/22/2019     99215            605.00
83410   Florida   Spine   0094645950101591   11/28/2018   Bill     3/22/2019     99203            550.00
83411   Florida   Spine   0129012720101030   1/8/2019     Bill     3/22/2019     99203            550.00
83412   Florida   Spine   0486926140101048   4/18/2018    Bill     3/22/2019     99215            605.00
83413   Florida   Spine   0482515300101056   12/20/2018   Bill     3/22/2019     99203            550.00
83414   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     99211             84.00
83415   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97530             99.00
83416   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97110             84.00
83417   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97112             84.00
83418   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97140             79.00
83419   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     G0283             48.00
83420   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97010             60.00
83421   Florida   Spine   0536059250101044   3/8/2019     Bill     3/22/2019     99203            302.00
83422   Florida   Spine   0536059250101044   3/8/2019     Bill     3/22/2019     97140             79.00
83423   Florida   Spine   0536059250101044   3/8/2019     Bill     3/22/2019     G0283             48.00
83424   Florida   Spine   0536059250101044   3/8/2019     Bill     3/22/2019     97010             60.00
83425   Florida   Spine   0536059250101044   3/8/2019     Bill     3/22/2019     97035             48.00
83426   Florida   Spine   0536059250101044   3/8/2019     Bill     3/22/2019     A4556             24.00
83427   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     99211             84.00
83428   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     97530             99.00
83429   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     97140             79.00
83430   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     97035             48.00
83431   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     97010             60.00
83432   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     G0283             48.00
83433   Florida   Spine   0496349530101031   1/28/2019    Bill     3/22/2019     99212            115.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1637 of
                                                  2767

83434   Florida   Spine   0496349530101031   1/28/2019    Bill     3/22/2019     97530             99.00
83435   Florida   Spine   0496349530101031   1/28/2019    Bill     3/22/2019     97110             84.00
83436   Florida   Spine   0496349530101031   1/28/2019    Bill     3/22/2019     97140             79.00
83437   Florida   Spine   0496349530101031   1/28/2019    Bill     3/22/2019     97010             60.00
83438   Florida   Spine   0496349530101031   1/28/2019    Bill     3/22/2019     G0283             48.00
83439   Florida   Spine   0484001370101043   12/9/2018    Bill     3/22/2019     99203            550.00
83440   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     99211             84.00
83441   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97530             99.00
83442   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97012             60.00
83443   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97140             79.00
83444   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97035             48.00
83445   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97010             60.00
83446   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     G0283             48.00
83447   Florida   Spine   0595535920101017   12/3/2018    Bill     3/22/2019     99213            385.00
83448   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     99211             84.00
83449   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97530             99.00
83450   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97112             84.00
83451   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97140             79.00
83452   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97035             48.00
83453   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97010             60.00
83454   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     G0283             48.00
83455   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     99211             84.00
83456   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97530             99.00
83457   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97110             84.00
83458   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97140             79.00
83459   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97010             60.00
83460   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     G0283             48.00
83461   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     99211             84.00
83462   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97530             99.00
83463   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97012             60.00
83464   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97140             79.00
83465   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97035             48.00
83466   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97010             60.00
83467   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     G0283             48.00
83468   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     99211             84.00
83469   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97530             99.00
83470   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97110             84.00
83471   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97112             84.00
83472   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97140             79.00
83473   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97010             60.00
83474   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     G0283             48.00
83475   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     99211             84.00
83476   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97530             99.00
83477   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97012             60.00
83478   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97140             79.00
83479   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97035             48.00
83480   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97010             60.00
83481   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     G0283             48.00
83482   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     99211             84.00
83483   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97530             99.00
83484   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1638 of
                                                  2767

83485   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97140            79.00
83486   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97010            60.00
83487   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     G0283            48.00
83488   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     99211            84.00
83489   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97530            99.00
83490   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97110            84.00
83491   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97112            84.00
83492   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97140            79.00
83493   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97010            60.00
83494   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     99211            84.00
83495   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     97530            99.00
83496   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     97110            84.00
83497   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     97112            84.00
83498   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     97140            79.00
83499   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     97010            60.00
83500   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     G0283            48.00
83501   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     99211            84.00
83502   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     97530            99.00
83503   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     97112            84.00
83504   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     97140            79.00
83505   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     97010            60.00
83506   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     G0283            48.00
83507   Florida   Spine   0648710160101012   1/11/2019   Bill      3/22/2019     99211            84.00
83508   Florida   Spine   0648710160101012   1/11/2019   Bill      3/22/2019     97110            84.00
83509   Florida   Spine   0648710160101012   1/11/2019   Bill      3/22/2019     97112            84.00
83510   Florida   Spine   0648710160101012   1/11/2019   Bill      3/22/2019     97140            79.00
83511   Florida   Spine   0648710160101012   1/11/2019   Bill      3/22/2019     97010            60.00
83512   Florida   Spine   0648710160101012   1/11/2019   Bill      3/22/2019     G0283            48.00
83513   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     99211            84.00
83514   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97530            99.00
83515   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97110            84.00
83516   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97140            79.00
83517   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97010            60.00
83518   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     G0283            48.00
83519   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     99211            84.00
83520   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97530            99.00
83521   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97110            84.00
83522   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97012            60.00
83523   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97140            79.00
83524   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97010            60.00
83525   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     G0283            48.00
83526   Florida   Spine   0603769290101014   11/7/2018   Bill      3/22/2019     99211            84.00
83527   Florida   Spine   0603769290101014   11/7/2018   Bill      3/22/2019     97110            84.00
83528   Florida   Spine   0603769290101014   11/7/2018   Bill      3/22/2019     97112            84.00
83529   Florida   Spine   0603769290101014   11/7/2018   Bill      3/22/2019     97140            79.00
83530   Florida   Spine   0603769290101014   11/7/2018   Bill      3/22/2019     97010            60.00
83531   Florida   Spine   0603769290101014   11/7/2018   Bill      3/22/2019     G0283            48.00
83532   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     99211            84.00
83533   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97530            99.00
83534   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97012            60.00
83535   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1639 of
                                                  2767

83536   Florida   Spine   0294647320101028   1/30/2019    Bill     3/22/2019     97035             48.00
83537   Florida   Spine   0294647320101028   1/30/2019    Bill     3/22/2019     97010             60.00
83538   Florida   Spine   0294647320101028   1/30/2019    Bill     3/22/2019     G0283             48.00
83539   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     99212            115.00
83540   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     97530             99.00
83541   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     97110             84.00
83542   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     97112             84.00
83543   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     97140             79.00
83544   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     97010             60.00
83545   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     G0283             48.00
83546   Florida   Spine   0147142600101152   11/26/2018   Bill     3/22/2019     99211             84.00
83547   Florida   Spine   0147142600101152   11/26/2018   Bill     3/22/2019     97010             60.00
83548   Florida   Spine   0147142600101152   11/26/2018   Bill     3/22/2019     G0283             48.00
83549   Florida   Spine   0175568920101172   1/13/2019    Bill     3/22/2019     99211             84.00
83550   Florida   Spine   0175568920101172   1/13/2019    Bill     3/22/2019     97530             99.00
83551   Florida   Spine   0175568920101172   1/13/2019    Bill     3/22/2019     97110             84.00
83552   Florida   Spine   0175568920101172   1/13/2019    Bill     3/22/2019     97140             79.00
83553   Florida   Spine   0175568920101172   1/13/2019    Bill     3/22/2019     97010             60.00
83554   Florida   Spine   0175568920101172   1/13/2019    Bill     3/22/2019     G0283             48.00
83555   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     99211             84.00
83556   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97110             84.00
83557   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97140             79.00
83558   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97012             60.00
83559   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97010             60.00
83560   Florida   Spine   0556686810101018   12/22/2018   Bill     3/22/2019     98940             79.00
83561   Florida   Spine   0556686810101018   12/22/2018   Bill     3/22/2019     99212            115.00
83562   Florida   Spine   0556686810101018   12/22/2018   Bill     3/22/2019     97110             84.00
83563   Florida   Spine   0556686810101018   12/22/2018   Bill     3/22/2019     97112             84.00
83564   Florida   Spine   0556686810101018   12/22/2018   Bill     3/22/2019     97012             60.00
83565   Florida   Spine   0556686810101018   12/22/2018   Bill     3/22/2019     97140             79.00
83566   Florida   Spine   0556686810101018   12/22/2018   Bill     3/22/2019     97010             60.00
83567   Florida   Spine   0556686810101018   12/22/2018   Bill     3/22/2019     G0283             48.00
83568   Florida   Spine   0160007080101067   6/27/2018    Bill     3/22/2019     99213            212.00
83569   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     99211             84.00
83570   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     97530             99.00
83571   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     97140             79.00
83572   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     G0283             48.00
83573   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     97010             60.00
83574   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     97035             48.00
83575   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     97012             60.00
83576   Florida   Spine   0230037370101093   2/1/2019     Bill     3/22/2019     99211             84.00
83577   Florida   Spine   0230037370101093   2/1/2019     Bill     3/22/2019     97530             99.00
83578   Florida   Spine   0230037370101093   2/1/2019     Bill     3/22/2019     97112             84.00
83579   Florida   Spine   0230037370101093   2/1/2019     Bill     3/22/2019     97140             79.00
83580   Florida   Spine   0230037370101093   2/1/2019     Bill     3/22/2019     97010             60.00
83581   Florida   Spine   0573827830101021   2/13/2019    Bill     3/22/2019     99211             84.00
83582   Florida   Spine   0573827830101021   2/13/2019    Bill     3/22/2019     97530             99.00
83583   Florida   Spine   0573827830101021   2/13/2019    Bill     3/22/2019     97112             84.00
83584   Florida   Spine   0573827830101021   2/13/2019    Bill     3/22/2019     97140             79.00
83585   Florida   Spine   0573827830101021   2/13/2019    Bill     3/22/2019     G0283             48.00
83586   Florida   Spine   0573827830101021   2/13/2019    Bill     3/22/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1640 of
                                                  2767

83587   Florida   Spine   0573827830101021   2/13/2019    Bill     3/22/2019     97035             48.00
83588   Florida   Spine   0359766610101043   1/8/2019     Bill     3/22/2019     99211             84.00
83589   Florida   Spine   0359766610101043   1/8/2019     Bill     3/22/2019     97110             84.00
83590   Florida   Spine   0359766610101043   1/8/2019     Bill     3/22/2019     97112             84.00
83591   Florida   Spine   0359766610101043   1/8/2019     Bill     3/22/2019     97140             79.00
83592   Florida   Spine   0359766610101043   1/8/2019     Bill     3/22/2019     G0283             48.00
83593   Florida   Spine   0359766610101043   1/8/2019     Bill     3/22/2019     97010             60.00
83594   Florida   Spine   0230037370101093   2/1/2019     Bill     3/22/2019     99211             84.00
83595   Florida   Spine   0230037370101093   2/1/2019     Bill     3/22/2019     97530             99.00
83596   Florida   Spine   0230037370101093   2/1/2019     Bill     3/22/2019     97112             84.00
83597   Florida   Spine   0230037370101093   2/1/2019     Bill     3/22/2019     97140             79.00
83598   Florida   Spine   0230037370101093   2/1/2019     Bill     3/22/2019     97010             60.00
83599   Florida   Spine   0230037370101093   2/1/2019     Bill     3/22/2019     99213            385.00
83600   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     99203            550.00
83601   Florida   Spine   0628552720101015   2/11/2019    Bill     3/22/2019     99211             84.00
83602   Florida   Spine   0628552720101015   2/11/2019    Bill     3/22/2019     97140             79.00
83603   Florida   Spine   0628552720101015   2/11/2019    Bill     3/22/2019     G0283             48.00
83604   Florida   Spine   0628552720101015   2/11/2019    Bill     3/22/2019     97010             60.00
83605   Florida   Spine   0628552720101015   2/11/2019    Bill     3/22/2019     97039             48.00
83606   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     99211             84.00
83607   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97530             99.00
83608   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97110             84.00
83609   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97112             84.00
83610   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97140             79.00
83611   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     G0283             48.00
83612   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97010             60.00
83613   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     99211             84.00
83614   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     97530             99.00
83615   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     97140             79.00
83616   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     G0283             48.00
83617   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     97010             60.00
83618   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     97035             48.00
83619   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     97039             48.00
83620   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     99211             84.00
83621   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     97530             99.00
83622   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     97112             84.00
83623   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     97140             79.00
83624   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     G0283             48.00
83625   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     97010             60.00
83626   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     97035             48.00
83627   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     99211             84.00
83628   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97530             99.00
83629   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97012             60.00
83630   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97140             79.00
83631   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97010             60.00
83632   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     G0283             48.00
83633   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     99211             84.00
83634   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97530             99.00
83635   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97112             84.00
83636   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97140             79.00
83637   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1641 of
                                                  2767

83638   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97010               60.00
83639   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     99211               84.00
83640   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97530               99.00
83641   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97110               84.00
83642   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97112               84.00
83643   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97140               79.00
83644   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     G0283               48.00
83645   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97010               60.00
83646   Florida   Spine   0372012190101043   2/4/2019     Bill     3/22/2019     99212              115.00
83647   Florida   Spine   0372012190101043   2/4/2019     Bill     3/22/2019     97530               99.00
83648   Florida   Spine   0372012190101043   2/4/2019     Bill     3/22/2019     97112               84.00
83649   Florida   Spine   0372012190101043   2/4/2019     Bill     3/22/2019     97140               79.00
83650   Florida   Spine   0372012190101043   2/4/2019     Bill     3/22/2019     G0283               48.00
83651   Florida   Spine   0372012190101043   2/4/2019     Bill     3/22/2019     97010               60.00
83652   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     99203              550.00
83653   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     99211               84.00
83654   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97530               99.00
83655   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97110               84.00
83656   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97140               79.00
83657   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97012               60.00
83658   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97010               60.00
83659   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     G0283               48.00
83660   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     99203              302.00
83661   Florida   Spine   0290371030101061   12/8/2018    Bill     3/22/2019     99213              385.00
83662   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     62323            2,200.00
83663   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     J2001              115.50
83664   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     J1020               35.00
83665   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     A9579               25.00
83666   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     81025               27.50
83667   Florida   Spine   0544188320101021   9/17/2018    Bill     3/22/2019     64493            1,980.00
83668   Florida   Spine   0544188320101021   9/17/2018    Bill     3/22/2019     J2001              115.50
83669   Florida   Spine   0544188320101021   9/17/2018    Bill     3/22/2019     J3490               27.50
83670   Florida   Spine   0544188320101021   9/17/2018    Bill     3/22/2019     J3301               38.50
83671   Florida   Spine   0414502570101027   6/11/2018    Bill     3/22/2019     62323            2,200.00
83672   Florida   Spine   0414502570101027   6/11/2018    Bill     3/22/2019     J2001              115.50
83673   Florida   Spine   0414502570101027   6/11/2018    Bill     3/22/2019     J3490               27.50
83674   Florida   Spine   0414502570101027   6/11/2018    Bill     3/22/2019     J0702               35.00
83675   Florida   Spine   0414502570101027   6/11/2018    Bill     3/22/2019     Q9965               25.00
83676   Florida   Spine   0544381560101039   4/2/2018     Bill     3/22/2019     62323            2,200.00
83677   Florida   Spine   0544381560101039   4/2/2018     Bill     3/22/2019     J2001              115.50
83678   Florida   Spine   0544381560101039   4/2/2018     Bill     3/22/2019     Q9965               25.00
83679   Florida   Spine   0544381560101039   4/2/2018     Bill     3/22/2019     J1020               35.00
83680   Florida   Spine   0429584650101021   1/4/2017     Bill     3/22/2019     99213              385.00
83681   Florida   Spine   0504405380101065   5/29/2018    Bill     3/22/2019     99203              550.00
83682   Florida   Spine   0572322370101020   2/7/2019     Bill     3/22/2019     99213              385.00
83683   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     99211               84.00
83684   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97530               99.00
83685   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97110               84.00
83686   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97112               84.00
83687   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97140               79.00
83688   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     G0283               48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1642 of
                                                  2767

83689   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97010            60.00
83690   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     99211            84.00
83691   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97530            99.00
83692   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97110            84.00
83693   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97140            79.00
83694   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97012            60.00
83695   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     99211            84.00
83696   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97530            99.00
83697   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97112            84.00
83698   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97140            79.00
83699   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     G0283            48.00
83700   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97010            60.00
83701   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97035            48.00
83702   Florida   Spine   0536059250101044   3/8/2019     Bill     3/22/2019     99211            84.00
83703   Florida   Spine   0536059250101044   3/8/2019     Bill     3/22/2019     97140            79.00
83704   Florida   Spine   0536059250101044   3/8/2019     Bill     3/22/2019     G0283            48.00
83705   Florida   Spine   0536059250101044   3/8/2019     Bill     3/22/2019     97010            60.00
83706   Florida   Spine   0536059250101044   3/8/2019     Bill     3/22/2019     97035            48.00
83707   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     99211            84.00
83708   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97530            99.00
83709   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97112            84.00
83710   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97140            79.00
83711   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     G0283            48.00
83712   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97010            60.00
83713   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     99211            84.00
83714   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97530            99.00
83715   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97110            84.00
83716   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97140            79.00
83717   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     G0283            48.00
83718   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97010            60.00
83719   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97039            48.00
83720   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     99211            84.00
83721   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97530            99.00
83722   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97110            84.00
83723   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97140            79.00
83724   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     G0283            48.00
83725   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97010            60.00
83726   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97012            60.00
83727   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     99211            84.00
83728   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97530            99.00
83729   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97110            84.00
83730   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97112            84.00
83731   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97140            79.00
83732   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     G0283            48.00
83733   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97010            60.00
83734   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     99211            84.00
83735   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     97530            99.00
83736   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     97140            79.00
83737   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     G0283            48.00
83738   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     97010            60.00
83739   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     97039            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1643 of
                                                  2767

83740   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     99211             84.00
83741   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97530             99.00
83742   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97110             84.00
83743   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97112             84.00
83744   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97140             79.00
83745   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     G0283             48.00
83746   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97010             60.00
83747   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     99211             84.00
83748   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97530             99.00
83749   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97110             84.00
83750   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97112             84.00
83751   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97140             79.00
83752   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     G0283             48.00
83753   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97010             60.00
83754   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     99211             84.00
83755   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     97530             99.00
83756   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     97112             84.00
83757   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     97140             79.00
83758   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     G0283             48.00
83759   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     97010             60.00
83760   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     97035             48.00
83761   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     99211             84.00
83762   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97530             99.00
83763   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97112             84.00
83764   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97110             84.00
83765   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97140             79.00
83766   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     G0283             48.00
83767   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97010             60.00
83768   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     99211             84.00
83769   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97530             99.00
83770   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97140             79.00
83771   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     G0283             48.00
83772   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97010             60.00
83773   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97035             48.00
83774   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97039             48.00
83775   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     99211             84.00
83776   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     97530             99.00
83777   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     97112             84.00
83778   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     97140             79.00
83779   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     G0283             48.00
83780   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     97010             60.00
83781   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     97035             48.00
83782   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     99211             84.00
83783   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     97110             84.00
83784   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     97112             84.00
83785   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     97140             79.00
83786   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     G0283             48.00
83787   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     97010             60.00
83788   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     99212            115.00
83789   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     97530             99.00
83790   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1644 of
                                                  2767

83791   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     97112             84.00
83792   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     97140             79.00
83793   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     G0283             48.00
83794   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     97010             60.00
83795   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     99211             84.00
83796   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97530             99.00
83797   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97112             84.00
83798   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97140             79.00
83799   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     G0283             48.00
83800   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97010             60.00
83801   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     99203            302.00
83802   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     97140             79.00
83803   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     G0283             48.00
83804   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     97010             60.00
83805   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     A4556             24.00
83806   Florida   Spine   0546711620101033   10/30/2018   Bill     3/22/2019     99213            385.00
83807   Florida   Spine   0288052480101173   12/6/2018    Bill     3/22/2019     99211             84.00
83808   Florida   Spine   0288052480101173   12/6/2018    Bill     3/22/2019     97530             99.00
83809   Florida   Spine   0288052480101173   12/6/2018    Bill     3/22/2019     97110             84.00
83810   Florida   Spine   0288052480101173   12/6/2018    Bill     3/22/2019     97140             79.00
83811   Florida   Spine   0288052480101173   12/6/2018    Bill     3/22/2019     97012             60.00
83812   Florida   Spine   0288052480101173   12/6/2018    Bill     3/22/2019     97010             60.00
83813   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     99203            302.00
83814   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97530             99.00
83815   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97012             60.00
83816   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97140             79.00
83817   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97035             48.00
83818   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97010             60.00
83819   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     G0283             48.00
83820   Florida   Spine   0496349530101031   1/28/2019    Bill     3/22/2019     99211             84.00
83821   Florida   Spine   0496349530101031   1/28/2019    Bill     3/22/2019     97530             99.00
83822   Florida   Spine   0496349530101031   1/28/2019    Bill     3/22/2019     97110             84.00
83823   Florida   Spine   0496349530101031   1/28/2019    Bill     3/22/2019     97140             79.00
83824   Florida   Spine   0496349530101031   1/28/2019    Bill     3/22/2019     97010             60.00
83825   Florida   Spine   0496349530101031   1/28/2019    Bill     3/22/2019     G0283             48.00
83826   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     99211             84.00
83827   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97530             99.00
83828   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97110             84.00
83829   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97140             79.00
83830   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97010             60.00
83831   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     G0283             48.00
83832   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     99211             84.00
83833   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97530             99.00
83834   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97112             84.00
83835   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97140             79.00
83836   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97010             60.00
83837   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     G0283             48.00
83838   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     99211             84.00
83839   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97530             99.00
83840   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97110             84.00
83841   Florida   Spine   0593487470101017   11/3/2018    Bill     3/22/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1645 of
                                                  2767

83842   Florida   Spine   0593487470101017   11/3/2018   Bill      3/22/2019     97140            79.00
83843   Florida   Spine   0593487470101017   11/3/2018   Bill      3/22/2019     97010            60.00
83844   Florida   Spine   0593487470101017   11/3/2018   Bill      3/22/2019     G0283            48.00
83845   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     99211            84.00
83846   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97530            99.00
83847   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97110            84.00
83848   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97140            79.00
83849   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97035            48.00
83850   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97010            60.00
83851   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     G0283            48.00
83852   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     99211            84.00
83853   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     97530            99.00
83854   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     97012            60.00
83855   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     97140            79.00
83856   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     97035            48.00
83857   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     97010            60.00
83858   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     G0283            48.00
83859   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     99211            84.00
83860   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97110            84.00
83861   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97112            84.00
83862   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97140            79.00
83863   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97010            60.00
83864   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     99211            84.00
83865   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     97530            99.00
83866   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     97110            84.00
83867   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     97112            84.00
83868   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     97140            79.00
83869   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     97010            60.00
83870   Florida   Spine   0323375560101020   1/4/2019    Bill      3/22/2019     G0283            48.00
83871   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     99211            84.00
83872   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     97530            99.00
83873   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     97112            84.00
83874   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     97140            79.00
83875   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     97035            48.00
83876   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     97010            60.00
83877   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     G0283            48.00
83878   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     99211            84.00
83879   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97530            99.00
83880   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97110            84.00
83881   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97140            79.00
83882   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97010            60.00
83883   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     G0283            48.00
83884   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     99211            84.00
83885   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97530            99.00
83886   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97110            84.00
83887   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97140            79.00
83888   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97010            60.00
83889   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     G0283            48.00
83890   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     98940            79.00
83891   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97110            84.00
83892   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1646 of
                                                  2767

83893   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97012             60.00
83894   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97140             79.00
83895   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97010             60.00
83896   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     G0283             48.00
83897   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     99211             84.00
83898   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97110             84.00
83899   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97012             60.00
83900   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97140             79.00
83901   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97010             60.00
83902   Florida   Spine   0175568920101172   1/13/2019   Bill      3/22/2019     99211             84.00
83903   Florida   Spine   0175568920101172   1/13/2019   Bill      3/22/2019     97530             99.00
83904   Florida   Spine   0175568920101172   1/13/2019   Bill      3/22/2019     97112             84.00
83905   Florida   Spine   0175568920101172   1/13/2019   Bill      3/22/2019     97140             79.00
83906   Florida   Spine   0175568920101172   1/13/2019   Bill      3/22/2019     97010             60.00
83907   Florida   Spine   0175568920101172   1/13/2019   Bill      3/22/2019     G0283             48.00
83908   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     99203            302.00
83909   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     97530             99.00
83910   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     97012             60.00
83911   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     97140             79.00
83912   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     97035             48.00
83913   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     97010             60.00
83914   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     G0283             48.00
83915   Florida   Spine   0573827830101021   2/13/2019   Bill      3/22/2019     99211             84.00
83916   Florida   Spine   0573827830101021   2/13/2019   Bill      3/22/2019     97530             99.00
83917   Florida   Spine   0573827830101021   2/13/2019   Bill      3/22/2019     97112             84.00
83918   Florida   Spine   0573827830101021   2/13/2019   Bill      3/22/2019     97140             79.00
83919   Florida   Spine   0573827830101021   2/13/2019   Bill      3/22/2019     G0283             48.00
83920   Florida   Spine   0573827830101021   2/13/2019   Bill      3/22/2019     97010             60.00
83921   Florida   Spine   0573827830101021   2/13/2019   Bill      3/22/2019     97035             48.00
83922   Florida   Spine   0617652790101011   6/28/2018   Bill      3/22/2019     99203            550.00
83923   Florida   Spine   0131076590101145   2/11/2019   Bill      3/22/2019     99211             84.00
83924   Florida   Spine   0131076590101145   2/11/2019   Bill      3/22/2019     97530             99.00
83925   Florida   Spine   0131076590101145   2/11/2019   Bill      3/22/2019     97110             84.00
83926   Florida   Spine   0131076590101145   2/11/2019   Bill      3/22/2019     97140             79.00
83927   Florida   Spine   0131076590101145   2/11/2019   Bill      3/22/2019     97010             60.00
83928   Florida   Spine   0131076590101145   2/11/2019   Bill      3/22/2019     G0283             48.00
83929   Florida   Spine   0131076590101145   2/11/2019   Bill      3/22/2019     97039             48.00
83930   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     99211             84.00
83931   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     97530             99.00
83932   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     97112             84.00
83933   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     97140             79.00
83934   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     G0283             48.00
83935   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     97010             60.00
83936   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     97035             48.00
83937   Florida   Spine   0628552720101015   2/11/2019   Bill      3/22/2019     99211             84.00
83938   Florida   Spine   0628552720101015   2/11/2019   Bill      3/22/2019     97530             99.00
83939   Florida   Spine   0628552720101015   2/11/2019   Bill      3/22/2019     97140             79.00
83940   Florida   Spine   0628552720101015   2/11/2019   Bill      3/22/2019     G0283             48.00
83941   Florida   Spine   0628552720101015   2/11/2019   Bill      3/22/2019     97010             60.00
83942   Florida   Spine   0628552720101015   2/11/2019   Bill      3/22/2019     97039             48.00
83943   Florida   Spine   0546081900101016   2/13/2019   Bill      3/22/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1647 of
                                                  2767

83944   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97530            99.00
83945   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97110            84.00
83946   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97140            79.00
83947   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     G0283            48.00
83948   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97010            60.00
83949   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     99211            84.00
83950   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97530            99.00
83951   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97112            84.00
83952   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97140            79.00
83953   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     G0283            48.00
83954   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97010            60.00
83955   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97035            48.00
83956   Florida   Spine   0630714390101024   1/29/2019    Bill     3/22/2019     99211            84.00
83957   Florida   Spine   0630714390101024   1/29/2019    Bill     3/22/2019     97530            99.00
83958   Florida   Spine   0630714390101024   1/29/2019    Bill     3/22/2019     97140            79.00
83959   Florida   Spine   0630714390101024   1/29/2019    Bill     3/22/2019     G0283            48.00
83960   Florida   Spine   0630714390101024   1/29/2019    Bill     3/22/2019     97010            60.00
83961   Florida   Spine   0630714390101024   1/29/2019    Bill     3/22/2019     97035            48.00
83962   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     98941            96.00
83963   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     97530            99.00
83964   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     97140            79.00
83965   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     G0283            48.00
83966   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     97010            60.00
83967   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     97035            48.00
83968   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     97039            48.00
83969   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     99211            84.00
83970   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97530            99.00
83971   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97112            84.00
83972   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97140            79.00
83973   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     G0283            48.00
83974   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97010            60.00
83975   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     99211            84.00
83976   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97530            99.00
83977   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97112            84.00
83978   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97140            79.00
83979   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     G0283            48.00
83980   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97010            60.00
83981   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     99211            84.00
83982   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97530            99.00
83983   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97110            84.00
83984   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97112            84.00
83985   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97140            79.00
83986   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     G0283            48.00
83987   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97010            60.00
83988   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     99211            84.00
83989   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97530            99.00
83990   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97140            79.00
83991   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     G0283            48.00
83992   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97010            60.00
83993   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97035            48.00
83994   Florida   Spine   0357542000101055   1/28/2019    Bill     3/22/2019     99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1648 of
                                                  2767

83995   Florida   Spine   0357542000101055   1/28/2019    Bill     3/22/2019     97530               99.00
83996   Florida   Spine   0357542000101055   1/28/2019    Bill     3/22/2019     97140               79.00
83997   Florida   Spine   0357542000101055   1/28/2019    Bill     3/22/2019     G0283               48.00
83998   Florida   Spine   0357542000101055   1/28/2019    Bill     3/22/2019     97010               60.00
83999   Florida   Spine   0624079310101019   1/15/2019    Bill     3/22/2019     99211               84.00
84000   Florida   Spine   0624079310101019   1/15/2019    Bill     3/22/2019     97530               99.00
84001   Florida   Spine   0624079310101019   1/15/2019    Bill     3/22/2019     97140               79.00
84002   Florida   Spine   0624079310101019   1/15/2019    Bill     3/22/2019     G0283               48.00
84003   Florida   Spine   0624079310101019   1/15/2019    Bill     3/22/2019     97010               60.00
84004   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     99211               84.00
84005   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97530               99.00
84006   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97110               84.00
84007   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97112               84.00
84008   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97140               79.00
84009   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     G0283               48.00
84010   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97010               60.00
84011   Florida   Spine   0357542000101055   1/28/2019    Bill     3/22/2019     99213              385.00
84012   Florida   Spine   0357542000101055   1/28/2019    Bill     3/22/2019     62321            2,100.00
84013   Florida   Spine   0357542000101055   1/28/2019    Bill     3/22/2019     J2001              115.50
84014   Florida   Spine   0357542000101055   1/28/2019    Bill     3/22/2019     J3301               38.50
84015   Florida   Spine   0357542000101055   1/28/2019    Bill     3/22/2019     Q9965               25.00
84016   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     99211               84.00
84017   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97530               99.00
84018   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97110               84.00
84019   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97140               79.00
84020   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97035               48.00
84021   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97010               60.00
84022   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     G0283               48.00
84023   Florida   Spine   0337776440101037   8/24/2018    Bill     3/22/2019     99213              385.00
84024   Florida   Spine   0337776440101037   8/24/2018    Bill     3/22/2019     20610              330.00
84025   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     99211               84.00
84026   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     97110               84.00
84027   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     97112               84.00
84028   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     97140               79.00
84029   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     G0283               48.00
84030   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     97010               60.00
84031   Florida   Spine   0173816880101076   12/23/2018   Bill     3/22/2019     99211               84.00
84032   Florida   Spine   0173816880101076   12/23/2018   Bill     3/22/2019     97530               99.00
84033   Florida   Spine   0173816880101076   12/23/2018   Bill     3/22/2019     97110               84.00
84034   Florida   Spine   0173816880101076   12/23/2018   Bill     3/22/2019     97112               84.00
84035   Florida   Spine   0173816880101076   12/23/2018   Bill     3/22/2019     97140               79.00
84036   Florida   Spine   0173816880101076   12/23/2018   Bill     3/22/2019     G0283               48.00
84037   Florida   Spine   0173816880101076   12/23/2018   Bill     3/22/2019     97010               60.00
84038   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     99211               84.00
84039   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     97530               99.00
84040   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     97112               84.00
84041   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     97140               79.00
84042   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     G0283               48.00
84043   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     97010               60.00
84044   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     97035               48.00
84045   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     99211               84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1649 of
                                                  2767

84046   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97530            99.00
84047   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97140            79.00
84048   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     G0283            48.00
84049   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97010            60.00
84050   Florida   Spine   0475910770101034   2/15/2019    Bill     3/22/2019     97035            48.00
84051   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     99211            84.00
84052   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     97530            99.00
84053   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     97112            84.00
84054   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     97140            79.00
84055   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     G0283            48.00
84056   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     97010            60.00
84057   Florida   Spine   0030424780101362   12/20/2018   Bill     3/22/2019     99211            84.00
84058   Florida   Spine   0030424780101362   12/20/2018   Bill     3/22/2019     97140            79.00
84059   Florida   Spine   0030424780101362   12/20/2018   Bill     3/22/2019     G0283            48.00
84060   Florida   Spine   0030424780101362   12/20/2018   Bill     3/22/2019     97010            60.00
84061   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     99211            84.00
84062   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97530            99.00
84063   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97110            84.00
84064   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97112            84.00
84065   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97140            79.00
84066   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     G0283            48.00
84067   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97010            60.00
84068   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     99211            84.00
84069   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97530            99.00
84070   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97110            84.00
84071   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97112            84.00
84072   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97140            79.00
84073   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     G0283            48.00
84074   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97010            60.00
84075   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     99211            84.00
84076   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97530            99.00
84077   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97112            84.00
84078   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97140            79.00
84079   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     G0283            48.00
84080   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97010            60.00
84081   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     98941            96.00
84082   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97110            84.00
84083   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97112            84.00
84084   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97140            79.00
84085   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     G0283            48.00
84086   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97010            60.00
84087   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97012            60.00
84088   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     99211            84.00
84089   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97530            99.00
84090   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97110            84.00
84091   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97140            79.00
84092   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     G0283            48.00
84093   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97010            60.00
84094   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     99211            84.00
84095   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     97530            99.00
84096   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     97110            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1650 of
                                                  2767

84097   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     97112             84.00
84098   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     97140             79.00
84099   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     G0283             48.00
84100   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     97010             60.00
84101   Florida   Spine   0563224060101065   11/11/2018   Bill     3/22/2019     98940             79.00
84102   Florida   Spine   0563224060101065   11/11/2018   Bill     3/22/2019     97530             99.00
84103   Florida   Spine   0563224060101065   11/11/2018   Bill     3/22/2019     97112             84.00
84104   Florida   Spine   0563224060101065   11/11/2018   Bill     3/22/2019     97140             79.00
84105   Florida   Spine   0563224060101065   11/11/2018   Bill     3/22/2019     G0283             48.00
84106   Florida   Spine   0563224060101065   11/11/2018   Bill     3/22/2019     97010             60.00
84107   Florida   Spine   0563224060101065   11/11/2018   Bill     3/22/2019     97039             48.00
84108   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     99211             84.00
84109   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97530             99.00
84110   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97110             84.00
84111   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97112             84.00
84112   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97140             79.00
84113   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     G0283             48.00
84114   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97010             60.00
84115   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     99211             84.00
84116   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97530             99.00
84117   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97110             84.00
84118   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97112             84.00
84119   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97140             79.00
84120   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     G0283             48.00
84121   Florida   Spine   0609760890101011   12/27/2018   Bill     3/22/2019     97010             60.00
84122   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     99211             84.00
84123   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97530             99.00
84124   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97140             79.00
84125   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     G0283             48.00
84126   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97010             60.00
84127   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97035             48.00
84128   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     99211             84.00
84129   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     97530             99.00
84130   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     97112             84.00
84131   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     97140             79.00
84132   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     97010             60.00
84133   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     97035             48.00
84134   Florida   Spine   0594651650101035   12/27/2018   Bill     3/22/2019     G0283             48.00
84135   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     99211             84.00
84136   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     97530             99.00
84137   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     97112             84.00
84138   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     97140             79.00
84139   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     G0283             48.00
84140   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     97010             60.00
84141   Florida   Spine   0440823070101079   9/30/2018    Bill     3/22/2019     97035             48.00
84142   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     99213            212.00
84143   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97530             99.00
84144   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97110             84.00
84145   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97140             79.00
84146   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     G0283             48.00
84147   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1651 of
                                                  2767

84148   Florida   Spine   0421371370101111   12/24/2018   Bill     3/22/2019     97039             48.00
84149   Florida   Spine   0105083030101091   1/7/2019     Bill     3/22/2019     99211             84.00
84150   Florida   Spine   0105083030101091   1/7/2019     Bill     3/22/2019     97110             84.00
84151   Florida   Spine   0105083030101091   1/7/2019     Bill     3/22/2019     97112             84.00
84152   Florida   Spine   0105083030101091   1/7/2019     Bill     3/22/2019     97140             79.00
84153   Florida   Spine   0105083030101091   1/7/2019     Bill     3/22/2019     G0283             48.00
84154   Florida   Spine   0105083030101091   1/7/2019     Bill     3/22/2019     97010             60.00
84155   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     99211             84.00
84156   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     97530             99.00
84157   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     97112             84.00
84158   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     97140             79.00
84159   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     G0283             48.00
84160   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     97010             60.00
84161   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     98941             96.00
84162   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97110             84.00
84163   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97112             84.00
84164   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97140             79.00
84165   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     G0283             48.00
84166   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97010             60.00
84167   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97012             60.00
84168   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     99211             84.00
84169   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     97110             84.00
84170   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     97112             84.00
84171   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     97140             79.00
84172   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     G0283             48.00
84173   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     97010             60.00
84174   Florida   Spine   0635163950101021   2/7/2019     Bill     3/22/2019     99213            385.00
84175   Florida   Spine   0394416760101107   6/30/2018    Bill     3/22/2019     99213            385.00
84176   Florida   Spine   0615719390101022   1/20/2019    Bill     3/22/2019     99203            550.00
84177   Florida   Spine   0468326460101060   9/28/2018    Bill     3/22/2019     99213            385.00
84178   Florida   Spine   0138426610101224   1/9/2017     Bill     3/22/2019     99213            385.00
84179   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     99211             84.00
84180   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97530             99.00
84181   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97112             84.00
84182   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97140             79.00
84183   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     G0283             48.00
84184   Florida   Spine   0307644870101032   12/7/2018    Bill     3/22/2019     97010             60.00
84185   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     99211             84.00
84186   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97530             99.00
84187   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97110             84.00
84188   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97140             79.00
84189   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     G0283             48.00
84190   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97010             60.00
84191   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97012             60.00
84192   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     99211             84.00
84193   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97530             99.00
84194   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97112             84.00
84195   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97140             79.00
84196   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     G0283             48.00
84197   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97010             60.00
84198   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97035             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1652 of
                                                  2767

84199   Florida   Spine   0526379830101047   2/1/2019     Bill     3/22/2019     99211             84.00
84200   Florida   Spine   0526379830101047   2/1/2019     Bill     3/22/2019     97140             79.00
84201   Florida   Spine   0526379830101047   2/1/2019     Bill     3/22/2019     G0283             48.00
84202   Florida   Spine   0526379830101047   2/1/2019     Bill     3/22/2019     97010             60.00
84203   Florida   Spine   0526379830101047   2/1/2019     Bill     3/22/2019     97039             48.00
84204   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     99211             84.00
84205   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97530             99.00
84206   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97110             84.00
84207   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97112             84.00
84208   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97140             79.00
84209   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     G0283             48.00
84210   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97010             60.00
84211   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     99211             84.00
84212   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97530             99.00
84213   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97110             84.00
84214   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97112             84.00
84215   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97140             79.00
84216   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     G0283             48.00
84217   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97010             60.00
84218   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     99211             84.00
84219   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97530             99.00
84220   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97110             84.00
84221   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97112             84.00
84222   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97140             79.00
84223   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     G0283             48.00
84224   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97010             60.00
84225   Florida   Spine   0481000790101016   1/23/2019    Bill     3/22/2019     99212            115.00
84226   Florida   Spine   0481000790101016   1/23/2019    Bill     3/22/2019     97530             99.00
84227   Florida   Spine   0481000790101016   1/23/2019    Bill     3/22/2019     97110             84.00
84228   Florida   Spine   0481000790101016   1/23/2019    Bill     3/22/2019     97112             84.00
84229   Florida   Spine   0481000790101016   1/23/2019    Bill     3/22/2019     97140             79.00
84230   Florida   Spine   0481000790101016   1/23/2019    Bill     3/22/2019     G0283             48.00
84231   Florida   Spine   0481000790101016   1/23/2019    Bill     3/22/2019     97010             60.00
84232   Florida   Spine   0481000790101016   1/23/2019    Bill     3/22/2019     98940             79.00
84233   Florida   Spine   0526263710101014   2/23/2019    Bill     3/22/2019     99211             84.00
84234   Florida   Spine   0526263710101014   2/23/2019    Bill     3/22/2019     97140             79.00
84235   Florida   Spine   0526263710101014   2/23/2019    Bill     3/22/2019     G0283             48.00
84236   Florida   Spine   0526263710101014   2/23/2019    Bill     3/22/2019     97010             60.00
84237   Florida   Spine   0526263710101014   2/23/2019    Bill     3/22/2019     97035             48.00
84238   Florida   Spine   0526263710101014   2/23/2019    Bill     3/22/2019     97039             48.00
84239   Florida   Spine   0563224060101065   11/11/2018   Bill     3/22/2019     99213            385.00
84240   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     99211             84.00
84241   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97530             99.00
84242   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97012             60.00
84243   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97140             79.00
84244   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97035             48.00
84245   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97010             60.00
84246   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     G0283             48.00
84247   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     99211             84.00
84248   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97530             99.00
84249   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97012             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1653 of
                                                  2767

84250   Florida   Spine   0149972070101201   1/20/2019   Bill      3/22/2019     97140            79.00
84251   Florida   Spine   0149972070101201   1/20/2019   Bill      3/22/2019     97035            48.00
84252   Florida   Spine   0149972070101201   1/20/2019   Bill      3/22/2019     97010            60.00
84253   Florida   Spine   0149972070101201   1/20/2019   Bill      3/22/2019     G0283            48.00
84254   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     99211            84.00
84255   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97530            99.00
84256   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97110            84.00
84257   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97140            79.00
84258   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97012            60.00
84259   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97010            60.00
84260   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     99211            84.00
84261   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97530            99.00
84262   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97110            84.00
84263   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97140            79.00
84264   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97010            60.00
84265   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     G0283            48.00
84266   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     99211            84.00
84267   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97530            99.00
84268   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97110            84.00
84269   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97140            79.00
84270   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97010            60.00
84271   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     G0283            48.00
84272   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     99211            84.00
84273   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     97530            99.00
84274   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     97140            79.00
84275   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     97035            48.00
84276   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     97010            60.00
84277   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     G0283            48.00
84278   Florida   Spine   0411607370101037   3/3/2019    Bill      3/22/2019     97039            48.00
84279   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     99211            84.00
84280   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     97530            99.00
84281   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     97140            79.00
84282   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     97010            60.00
84283   Florida   Spine   0615762590101012   2/20/2019   Bill      3/22/2019     G0283            48.00
84284   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     99211            84.00
84285   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97530            99.00
84286   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97110            84.00
84287   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97140            79.00
84288   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97035            48.00
84289   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     97010            60.00
84290   Florida   Spine   0417294990101020   2/27/2019   Bill      3/22/2019     G0283            48.00
84291   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     98940            79.00
84292   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97110            84.00
84293   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97112            84.00
84294   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97140            79.00
84295   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97012            60.00
84296   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     97010            60.00
84297   Florida   Spine   0294647320101028   1/30/2019   Bill      3/22/2019     G0283            48.00
84298   Florida   Spine   0522163000101027   2/14/2019   Bill      3/22/2019     99211            84.00
84299   Florida   Spine   0522163000101027   2/14/2019   Bill      3/22/2019     97530            99.00
84300   Florida   Spine   0522163000101027   2/14/2019   Bill      3/22/2019     97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1654 of
                                                  2767

84301   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97140             79.00
84302   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97010             60.00
84303   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     G0283             48.00
84304   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     99212            115.00
84305   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97530             99.00
84306   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97012             60.00
84307   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97140             79.00
84308   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97010             60.00
84309   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     G0283             48.00
84310   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     99211             84.00
84311   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     97530             99.00
84312   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     97110             84.00
84313   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     97112             84.00
84314   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     97140             79.00
84315   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     97010             60.00
84316   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     G0283             48.00
84317   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     99211             84.00
84318   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97530             99.00
84319   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97012             60.00
84320   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97140             79.00
84321   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97035             48.00
84322   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97010             60.00
84323   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     G0283             48.00
84324   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     99211             84.00
84325   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97530             99.00
84326   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97110             84.00
84327   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97140             79.00
84328   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97010             60.00
84329   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     G0283             48.00
84330   Florida   Spine   0175568920101172   1/13/2019    Bill     3/22/2019     99211             84.00
84331   Florida   Spine   0175568920101172   1/13/2019    Bill     3/22/2019     97530             99.00
84332   Florida   Spine   0175568920101172   1/13/2019    Bill     3/22/2019     97110             84.00
84333   Florida   Spine   0175568920101172   1/13/2019    Bill     3/22/2019     97140             79.00
84334   Florida   Spine   0175568920101172   1/13/2019    Bill     3/22/2019     97010             60.00
84335   Florida   Spine   0175568920101172   1/13/2019    Bill     3/22/2019     G0283             48.00
84336   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     99212            115.00
84337   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     97530             99.00
84338   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     97110             84.00
84339   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     97140             79.00
84340   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     97010             60.00
84341   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     G0283             48.00
84342   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     99211             84.00
84343   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     97110             84.00
84344   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     97112             84.00
84345   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     97140             79.00
84346   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     97010             60.00
84347   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     G0283             48.00
84348   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     99203            302.00
84349   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97530             99.00
84350   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97012             60.00
84351   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1655 of
                                                  2767

84352   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     97010             60.00
84353   Florida   Spine   0411607370101037   3/3/2019     Bill     3/22/2019     G0283             48.00
84354   Florida   Spine   0290288710101288   1/12/2019    Bill     3/22/2019     99211             84.00
84355   Florida   Spine   0290288710101288   1/12/2019    Bill     3/22/2019     97530             99.00
84356   Florida   Spine   0290288710101288   1/12/2019    Bill     3/22/2019     97110             84.00
84357   Florida   Spine   0290288710101288   1/12/2019    Bill     3/22/2019     97112             84.00
84358   Florida   Spine   0290288710101288   1/12/2019    Bill     3/22/2019     97140             79.00
84359   Florida   Spine   0290288710101288   1/12/2019    Bill     3/22/2019     97010             60.00
84360   Florida   Spine   0290288710101288   1/12/2019    Bill     3/22/2019     G0283             48.00
84361   Florida   Spine   0147142600101152   11/26/2018   Bill     3/22/2019     99213            212.00
84362   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     99211             84.00
84363   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97530             99.00
84364   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97112             84.00
84365   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97140             79.00
84366   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97010             60.00
84367   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     G0283             48.00
84368   Florida   Spine   0648710160101012   1/11/2019    Bill     3/22/2019     99211             84.00
84369   Florida   Spine   0648710160101012   1/11/2019    Bill     3/22/2019     97110             84.00
84370   Florida   Spine   0648710160101012   1/11/2019    Bill     3/22/2019     97112             84.00
84371   Florida   Spine   0648710160101012   1/11/2019    Bill     3/22/2019     97140             79.00
84372   Florida   Spine   0648710160101012   1/11/2019    Bill     3/22/2019     97010             60.00
84373   Florida   Spine   0648710160101012   1/11/2019    Bill     3/22/2019     G0283             48.00
84374   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     99211             84.00
84375   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     97530             99.00
84376   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     97110             84.00
84377   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     97112             84.00
84378   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     97140             79.00
84379   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     97010             60.00
84380   Florida   Spine   0307517620101124   1/11/2019    Bill     3/22/2019     G0283             48.00
84381   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     99211             84.00
84382   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     97530             99.00
84383   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     97112             84.00
84384   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     97140             79.00
84385   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     97010             60.00
84386   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     G0283             48.00
84387   Florida   Spine   0602824420101029   2/5/2019     Bill     3/22/2019     99211             84.00
84388   Florida   Spine   0602824420101029   2/5/2019     Bill     3/22/2019     97530             99.00
84389   Florida   Spine   0602824420101029   2/5/2019     Bill     3/22/2019     97110             84.00
84390   Florida   Spine   0602824420101029   2/5/2019     Bill     3/22/2019     97012             60.00
84391   Florida   Spine   0602824420101029   2/5/2019     Bill     3/22/2019     97140             79.00
84392   Florida   Spine   0602824420101029   2/5/2019     Bill     3/22/2019     97010             60.00
84393   Florida   Spine   0602824420101029   2/5/2019     Bill     3/22/2019     G0283             48.00
84394   Florida   Spine   0359766610101043   1/8/2019     Bill     3/22/2019     99211             84.00
84395   Florida   Spine   0359766610101043   1/8/2019     Bill     3/22/2019     97110             84.00
84396   Florida   Spine   0359766610101043   1/8/2019     Bill     3/22/2019     97112             84.00
84397   Florida   Spine   0359766610101043   1/8/2019     Bill     3/22/2019     97140             79.00
84398   Florida   Spine   0359766610101043   1/8/2019     Bill     3/22/2019     G0283             48.00
84399   Florida   Spine   0359766610101043   1/8/2019     Bill     3/22/2019     97010             60.00
84400   Florida   Spine   0573827830101021   2/13/2019    Bill     3/22/2019     99211             84.00
84401   Florida   Spine   0573827830101021   2/13/2019    Bill     3/22/2019     97530             99.00
84402   Florida   Spine   0573827830101021   2/13/2019    Bill     3/22/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1656 of
                                                  2767

84403   Florida   Spine   0573827830101021   2/13/2019   Bill      3/22/2019     97140             79.00
84404   Florida   Spine   0573827830101021   2/13/2019   Bill      3/22/2019     G0283             48.00
84405   Florida   Spine   0573827830101021   2/13/2019   Bill      3/22/2019     97010             60.00
84406   Florida   Spine   0573827830101021   2/13/2019   Bill      3/22/2019     97035             48.00
84407   Florida   Spine   0389123060101053   1/15/2019   Bill      3/22/2019     99203            550.00
84408   Florida   Spine   0419182290101055   9/22/2018   Bill      3/22/2019     99211             84.00
84409   Florida   Spine   0419182290101055   9/22/2018   Bill      3/22/2019     97110             84.00
84410   Florida   Spine   0419182290101055   9/22/2018   Bill      3/22/2019     97112             84.00
84411   Florida   Spine   0419182290101055   9/22/2018   Bill      3/22/2019     97140             79.00
84412   Florida   Spine   0419182290101055   9/22/2018   Bill      3/22/2019     97010             60.00
84413   Florida   Spine   0419182290101055   9/22/2018   Bill      3/22/2019     G0283             48.00
84414   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     99211             84.00
84415   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     97530             99.00
84416   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     97112             84.00
84417   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     97140             79.00
84418   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     G0283             48.00
84419   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     97010             60.00
84420   Florida   Spine   0615649880101010   3/5/2019    Bill      3/22/2019     97035             48.00
84421   Florida   Spine   0546081900101016   2/13/2019   Bill      3/22/2019     99211             84.00
84422   Florida   Spine   0546081900101016   2/13/2019   Bill      3/22/2019     97530             99.00
84423   Florida   Spine   0546081900101016   2/13/2019   Bill      3/22/2019     97110             84.00
84424   Florida   Spine   0546081900101016   2/13/2019   Bill      3/22/2019     97140             79.00
84425   Florida   Spine   0546081900101016   2/13/2019   Bill      3/22/2019     G0283             48.00
84426   Florida   Spine   0546081900101016   2/13/2019   Bill      3/22/2019     97010             60.00
84427   Florida   Spine   0546081900101016   2/13/2019   Bill      3/22/2019     97012             60.00
84428   Florida   Spine   0628552720101015   2/11/2019   Bill      3/22/2019     99211             84.00
84429   Florida   Spine   0628552720101015   2/11/2019   Bill      3/22/2019     97530             99.00
84430   Florida   Spine   0628552720101015   2/11/2019   Bill      3/22/2019     97140             79.00
84431   Florida   Spine   0628552720101015   2/11/2019   Bill      3/22/2019     G0283             48.00
84432   Florida   Spine   0628552720101015   2/11/2019   Bill      3/22/2019     97010             60.00
84433   Florida   Spine   0628552720101015   2/11/2019   Bill      3/22/2019     97039             48.00
84434   Florida   Spine   0625131170101016   2/24/2019   Bill      3/22/2019     99211             84.00
84435   Florida   Spine   0625131170101016   2/24/2019   Bill      3/22/2019     97530             99.00
84436   Florida   Spine   0625131170101016   2/24/2019   Bill      3/22/2019     97112             84.00
84437   Florida   Spine   0625131170101016   2/24/2019   Bill      3/22/2019     97140             79.00
84438   Florida   Spine   0625131170101016   2/24/2019   Bill      3/22/2019     G0283             48.00
84439   Florida   Spine   0625131170101016   2/24/2019   Bill      3/22/2019     97010             60.00
84440   Florida   Spine   0625131170101016   2/24/2019   Bill      3/22/2019     97035             48.00
84441   Florida   Spine   0616703330101010   2/16/2019   Bill      3/22/2019     98941             96.00
84442   Florida   Spine   0616703330101010   2/16/2019   Bill      3/22/2019     97530             99.00
84443   Florida   Spine   0616703330101010   2/16/2019   Bill      3/22/2019     97112             84.00
84444   Florida   Spine   0616703330101010   2/16/2019   Bill      3/22/2019     97140             79.00
84445   Florida   Spine   0616703330101010   2/16/2019   Bill      3/22/2019     G0283             48.00
84446   Florida   Spine   0616703330101010   2/16/2019   Bill      3/22/2019     97010             60.00
84447   Florida   Spine   0616703330101010   2/16/2019   Bill      3/22/2019     97039             48.00
84448   Florida   Spine   0562618460101032   2/3/2019    Bill      3/22/2019     99211             84.00
84449   Florida   Spine   0562618460101032   2/3/2019    Bill      3/22/2019     97530             99.00
84450   Florida   Spine   0562618460101032   2/3/2019    Bill      3/22/2019     97112             84.00
84451   Florida   Spine   0562618460101032   2/3/2019    Bill      3/22/2019     97140             79.00
84452   Florida   Spine   0562618460101032   2/3/2019    Bill      3/22/2019     G0283             48.00
84453   Florida   Spine   0562618460101032   2/3/2019    Bill      3/22/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1657 of
                                                  2767

84454   Florida   Spine   0630714390101024   1/29/2019   Bill      3/22/2019     99211             84.00
84455   Florida   Spine   0630714390101024   1/29/2019   Bill      3/22/2019     97530             99.00
84456   Florida   Spine   0630714390101024   1/29/2019   Bill      3/22/2019     97140             79.00
84457   Florida   Spine   0630714390101024   1/29/2019   Bill      3/22/2019     G0283             48.00
84458   Florida   Spine   0630714390101024   1/29/2019   Bill      3/22/2019     97010             60.00
84459   Florida   Spine   0630714390101024   1/29/2019   Bill      3/22/2019     97039             48.00
84460   Florida   Spine   0372012190101043   2/4/2019    Bill      3/22/2019     99211             84.00
84461   Florida   Spine   0372012190101043   2/4/2019    Bill      3/22/2019     97530             99.00
84462   Florida   Spine   0372012190101043   2/4/2019    Bill      3/22/2019     97112             84.00
84463   Florida   Spine   0372012190101043   2/4/2019    Bill      3/22/2019     97140             79.00
84464   Florida   Spine   0372012190101043   2/4/2019    Bill      3/22/2019     G0283             48.00
84465   Florida   Spine   0372012190101043   2/4/2019    Bill      3/22/2019     97010             60.00
84466   Florida   Spine   0450622060101066   3/6/2019    Bill      3/22/2019     99211             84.00
84467   Florida   Spine   0450622060101066   3/6/2019    Bill      3/22/2019     97530             99.00
84468   Florida   Spine   0450622060101066   3/6/2019    Bill      3/22/2019     97140             79.00
84469   Florida   Spine   0450622060101066   3/6/2019    Bill      3/22/2019     G0283             48.00
84470   Florida   Spine   0450622060101066   3/6/2019    Bill      3/22/2019     97010             60.00
84471   Florida   Spine   0450622060101066   3/6/2019    Bill      3/22/2019     97039             48.00
84472   Florida   Spine   0616703330101010   2/16/2019   Bill      3/22/2019     99203            550.00
84473   Florida   Spine   0598962250101051   3/5/2019    Bill      3/22/2019     99203            302.00
84474   Florida   Spine   0598962250101051   3/5/2019    Bill      3/22/2019     G0283             48.00
84475   Florida   Spine   0598962250101051   3/5/2019    Bill      3/22/2019     97010             60.00
84476   Florida   Spine   0598962250101051   3/5/2019    Bill      3/22/2019     A4556             24.00
84477   Florida   Spine   0548207890101058   2/14/2019   Bill      3/22/2019     99211             84.00
84478   Florida   Spine   0548207890101058   2/14/2019   Bill      3/22/2019     97530             99.00
84479   Florida   Spine   0548207890101058   2/14/2019   Bill      3/22/2019     97112             84.00
84480   Florida   Spine   0548207890101058   2/14/2019   Bill      3/22/2019     97140             79.00
84481   Florida   Spine   0548207890101058   2/14/2019   Bill      3/22/2019     97010             60.00
84482   Florida   Spine   0548207890101058   2/14/2019   Bill      3/22/2019     G0283             48.00
84483   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     99211             84.00
84484   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     97530             99.00
84485   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     97012             60.00
84486   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     97140             79.00
84487   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     97010             60.00
84488   Florida   Spine   0142753980101078   2/20/2019   Bill      3/22/2019     G0283             48.00
84489   Florida   Spine   0558219670101015   3/2/2019    Bill      3/22/2019     99203            302.00
84490   Florida   Spine   0558219670101015   3/2/2019    Bill      3/22/2019     97035             48.00
84491   Florida   Spine   0558219670101015   3/2/2019    Bill      3/22/2019     97010             60.00
84492   Florida   Spine   0558219670101015   3/2/2019    Bill      3/22/2019     G0283             48.00
84493   Florida   Spine   0558219670101015   3/2/2019    Bill      3/22/2019     A4556             24.00
84494   Florida   Spine   0445965860101028   1/30/2019   Bill      3/22/2019     99211             84.00
84495   Florida   Spine   0445965860101028   1/30/2019   Bill      3/22/2019     97012             60.00
84496   Florida   Spine   0445965860101028   1/30/2019   Bill      3/22/2019     97140             79.00
84497   Florida   Spine   0445965860101028   1/30/2019   Bill      3/22/2019     97010             60.00
84498   Florida   Spine   0445965860101028   1/30/2019   Bill      3/22/2019     G0283             48.00
84499   Florida   Spine   0564002290101017   2/11/2019   Bill      3/22/2019     99213            385.00
84500   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     99211             84.00
84501   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97530             99.00
84502   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97110             84.00
84503   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97140             79.00
84504   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97012             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1658 of
                                                  2767

84505   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97010             60.00
84506   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     G0283             48.00
84507   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     99211             84.00
84508   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97530             99.00
84509   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97110             84.00
84510   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97140             79.00
84511   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97010             60.00
84512   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     G0283             48.00
84513   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     99211             84.00
84514   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97530             99.00
84515   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97110             84.00
84516   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97112             84.00
84517   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97140             79.00
84518   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97010             60.00
84519   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     G0283             48.00
84520   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     99211             84.00
84521   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97530             99.00
84522   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97110             84.00
84523   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97112             84.00
84524   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97140             79.00
84525   Florida   Spine   0439308140101062   1/19/2019   Bill      3/22/2019     97010             60.00
84526   Florida   Spine   0496349530101031   1/28/2019   Bill      3/22/2019     99211             84.00
84527   Florida   Spine   0496349530101031   1/28/2019   Bill      3/22/2019     97530             99.00
84528   Florida   Spine   0496349530101031   1/28/2019   Bill      3/22/2019     97110             84.00
84529   Florida   Spine   0496349530101031   1/28/2019   Bill      3/22/2019     97140             79.00
84530   Florida   Spine   0496349530101031   1/28/2019   Bill      3/22/2019     97010             60.00
84531   Florida   Spine   0496349530101031   1/28/2019   Bill      3/22/2019     G0283             48.00
84532   Florida   Spine   0593487470101017   11/3/2018   Bill      3/22/2019     99213            212.00
84533   Florida   Spine   0593487470101017   11/3/2018   Bill      3/22/2019     97530             99.00
84534   Florida   Spine   0593487470101017   11/3/2018   Bill      3/22/2019     97110             84.00
84535   Florida   Spine   0593487470101017   11/3/2018   Bill      3/22/2019     97112             84.00
84536   Florida   Spine   0593487470101017   11/3/2018   Bill      3/22/2019     97140             79.00
84537   Florida   Spine   0593487470101017   11/3/2018   Bill      3/22/2019     97010             60.00
84538   Florida   Spine   0593487470101017   11/3/2018   Bill      3/22/2019     G0283             48.00
84539   Florida   Spine   0536059250101044   3/8/2019    Bill      3/22/2019     99211             84.00
84540   Florida   Spine   0536059250101044   3/8/2019    Bill      3/22/2019     97530             99.00
84541   Florida   Spine   0536059250101044   3/8/2019    Bill      3/22/2019     97112             84.00
84542   Florida   Spine   0536059250101044   3/8/2019    Bill      3/22/2019     97140             79.00
84543   Florida   Spine   0536059250101044   3/8/2019    Bill      3/22/2019     G0283             48.00
84544   Florida   Spine   0536059250101044   3/8/2019    Bill      3/22/2019     97010             60.00
84545   Florida   Spine   0536059250101044   3/8/2019    Bill      3/22/2019     97035             48.00
84546   Florida   Spine   0481000790101016   1/23/2019   Bill      3/22/2019     99211             84.00
84547   Florida   Spine   0481000790101016   1/23/2019   Bill      3/22/2019     97530             99.00
84548   Florida   Spine   0481000790101016   1/23/2019   Bill      3/22/2019     97110             84.00
84549   Florida   Spine   0481000790101016   1/23/2019   Bill      3/22/2019     97112             84.00
84550   Florida   Spine   0481000790101016   1/23/2019   Bill      3/22/2019     97140             79.00
84551   Florida   Spine   0481000790101016   1/23/2019   Bill      3/22/2019     G0283             48.00
84552   Florida   Spine   0481000790101016   1/23/2019   Bill      3/22/2019     97010             60.00
84553   Florida   Spine   0509922210101060   1/13/2019   Bill      3/22/2019     99211             84.00
84554   Florida   Spine   0509922210101060   1/13/2019   Bill      3/22/2019     97530             99.00
84555   Florida   Spine   0509922210101060   1/13/2019   Bill      3/22/2019     97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1659 of
                                                  2767

84556   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     97112             84.00
84557   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     97140             79.00
84558   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     G0283             48.00
84559   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     97010             60.00
84560   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     99211             84.00
84561   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97530             99.00
84562   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97110             84.00
84563   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97112             84.00
84564   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97140             79.00
84565   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     G0283             48.00
84566   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97010             60.00
84567   Florida   Spine   0313997990101114   11/29/2018   Bill     3/22/2019     99211             84.00
84568   Florida   Spine   0313997990101114   11/29/2018   Bill     3/22/2019     97110             84.00
84569   Florida   Spine   0313997990101114   11/29/2018   Bill     3/22/2019     97112             84.00
84570   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     99211             84.00
84571   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97140             79.00
84572   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     G0283             48.00
84573   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97010             60.00
84574   Florida   Spine   0523729000101040   2/6/2019     Bill     3/22/2019     97035             48.00
84575   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     99211             84.00
84576   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     97530             99.00
84577   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     97112             84.00
84578   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     97140             79.00
84579   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     G0283             48.00
84580   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     97010             60.00
84581   Florida   Spine   0472816140101096   3/5/2019     Bill     3/22/2019     97035             48.00
84582   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     99211             84.00
84583   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     97530             99.00
84584   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     97112             84.00
84585   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     97140             79.00
84586   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     G0283             48.00
84587   Florida   Spine   0523842610101035   11/20/2018   Bill     3/22/2019     97010             60.00
84588   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     99211             84.00
84589   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97530             99.00
84590   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97110             84.00
84591   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97112             84.00
84592   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97140             79.00
84593   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     G0283             48.00
84594   Florida   Spine   0409556910101045   1/22/2019    Bill     3/22/2019     97010             60.00
84595   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     99213            212.00
84596   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97530             99.00
84597   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97110             84.00
84598   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97112             84.00
84599   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97140             79.00
84600   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     G0283             48.00
84601   Florida   Spine   0522954060101018   11/16/2018   Bill     3/22/2019     97010             60.00
84602   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     99211             84.00
84603   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     97530             99.00
84604   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     97110             84.00
84605   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     97140             79.00
84606   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1660 of
                                                  2767

84607   Florida   Spine   0338475320101105   1/29/2019    Bill     3/22/2019     97010               60.00
84608   Florida   Spine   0580274610101023   1/8/2019     Bill     3/22/2019     99213              212.00
84609   Florida   Spine   0580274610101023   1/8/2019     Bill     3/22/2019     97530               99.00
84610   Florida   Spine   0580274610101023   1/8/2019     Bill     3/22/2019     97112               84.00
84611   Florida   Spine   0580274610101023   1/8/2019     Bill     3/22/2019     97140               79.00
84612   Florida   Spine   0580274610101023   1/8/2019     Bill     3/22/2019     G0283               48.00
84613   Florida   Spine   0580274610101023   1/8/2019     Bill     3/22/2019     97010               60.00
84614   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     99211               84.00
84615   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97530               99.00
84616   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97110               84.00
84617   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97112               84.00
84618   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97140               79.00
84619   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     G0283               48.00
84620   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97010               60.00
84621   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     99211               84.00
84622   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97530               99.00
84623   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97112               84.00
84624   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97140               79.00
84625   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     G0283               48.00
84626   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97010               60.00
84627   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     98941               96.00
84628   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97530               99.00
84629   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97140               79.00
84630   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     G0283               48.00
84631   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97010               60.00
84632   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97035               48.00
84633   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     99211               84.00
84634   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97530               99.00
84635   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97112               84.00
84636   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97140               79.00
84637   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     G0283               48.00
84638   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97010               60.00
84639   Florida   Spine   0105083030101091   1/7/2019     Bill     3/22/2019     99211               84.00
84640   Florida   Spine   0105083030101091   1/7/2019     Bill     3/22/2019     97110               84.00
84641   Florida   Spine   0105083030101091   1/7/2019     Bill     3/22/2019     97112               84.00
84642   Florida   Spine   0105083030101091   1/7/2019     Bill     3/22/2019     97140               79.00
84643   Florida   Spine   0105083030101091   1/7/2019     Bill     3/22/2019     G0283               48.00
84644   Florida   Spine   0105083030101091   1/7/2019     Bill     3/22/2019     97010               60.00
84645   Florida   Spine   0609709200101021   12/16/2018   Bill     3/22/2019     99213              385.00
84646   Florida   Spine   0110167010101271   9/29/2018    Bill     3/22/2019     99203              550.00
84647   Florida   Spine   0429066000101091   5/14/2018    Bill     3/22/2019     99213              385.00
84648   Florida   Spine   0439308140101062   1/19/2019    Bill     3/22/2019     99213              385.00
84649   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     62321            2,100.00
84650   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     J2001              115.50
84651   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     J3301               38.50
84652   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     Q9965               25.00
84653   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     99211               84.00
84654   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97530               99.00
84655   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97110               84.00
84656   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97140               79.00
84657   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     G0283               48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1661 of
                                                  2767

84658   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97010             60.00
84659   Florida   Spine   0030487090101182   1/16/2019    Bill     3/22/2019     97012             60.00
84660   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     99211             84.00
84661   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97530             99.00
84662   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97110             84.00
84663   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97112             84.00
84664   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97140             79.00
84665   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     G0283             48.00
84666   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97010             60.00
84667   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     98941             96.00
84668   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97530             99.00
84669   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97112             84.00
84670   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97140             79.00
84671   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     G0283             48.00
84672   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97010             60.00
84673   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97039             48.00
84674   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     98941             96.00
84675   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97530             99.00
84676   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97110             84.00
84677   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97140             79.00
84678   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     G0283             48.00
84679   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97010             60.00
84680   Florida   Spine   0361910870101048   12/3/2018    Bill     3/22/2019     97012             60.00
84681   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     99211             84.00
84682   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     97530             99.00
84683   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     97110             84.00
84684   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     97140             79.00
84685   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     G0283             48.00
84686   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     97010             60.00
84687   Florida   Spine   0131076590101145   2/11/2019    Bill     3/22/2019     97039             48.00
84688   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     99211             84.00
84689   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     97530             99.00
84690   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     97110             84.00
84691   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     97140             79.00
84692   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     G0283             48.00
84693   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     97010             60.00
84694   Florida   Spine   0172192390101134   1/31/2019    Bill     3/22/2019     97039             48.00
84695   Florida   Spine   0548690840101056   8/3/2018     Bill     3/22/2019     99213            385.00
84696   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     99211             84.00
84697   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97530             99.00
84698   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97110             84.00
84699   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97140             79.00
84700   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97035             48.00
84701   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97010             60.00
84702   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     G0283             48.00
84703   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     99211             84.00
84704   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97530             99.00
84705   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97110             84.00
84706   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97140             79.00
84707   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97035             48.00
84708   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1662 of
                                                  2767

84709   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     G0283             48.00
84710   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     99212            115.00
84711   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97530             99.00
84712   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97012             60.00
84713   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97140             79.00
84714   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97035             48.00
84715   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97010             60.00
84716   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     G0283             48.00
84717   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     99211             84.00
84718   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97530             99.00
84719   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97012             60.00
84720   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97140             79.00
84721   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97010             60.00
84722   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     G0283             48.00
84723   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     99212            115.00
84724   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97530             99.00
84725   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97110             84.00
84726   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97140             79.00
84727   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     97010             60.00
84728   Florida   Spine   0522163000101027   2/14/2019    Bill     3/22/2019     G0283             48.00
84729   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     99211             84.00
84730   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     97530             99.00
84731   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     97112             84.00
84732   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     97140             79.00
84733   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     97010             60.00
84734   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     G0283             48.00
84735   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     99211             84.00
84736   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97530             99.00
84737   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97012             60.00
84738   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97140             79.00
84739   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     97010             60.00
84740   Florida   Spine   0149972070101201   1/20/2019    Bill     3/22/2019     G0283             48.00
84741   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     99211             84.00
84742   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     97110             84.00
84743   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     97112             84.00
84744   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     97140             79.00
84745   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     97010             60.00
84746   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     G0283             48.00
84747   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     99212            115.00
84748   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     97530             99.00
84749   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     97110             84.00
84750   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     97112             84.00
84751   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     97140             79.00
84752   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     97010             60.00
84753   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     G0283             48.00
84754   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     99211             84.00
84755   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     97530             99.00
84756   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     97110             84.00
84757   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     97112             84.00
84758   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     97140             79.00
84759   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1663 of
                                                  2767

84760   Florida   Spine   0323375560101020   1/4/2019     Bill     3/22/2019     G0283            48.00
84761   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     99211            84.00
84762   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97530            99.00
84763   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97140            79.00
84764   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97010            60.00
84765   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     G0283            48.00
84766   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97110            84.00
84767   Florida   Spine   0603769290101014   11/7/2018    Bill     3/22/2019     99211            84.00
84768   Florida   Spine   0603769290101014   11/7/2018    Bill     3/22/2019     97110            84.00
84769   Florida   Spine   0603769290101014   11/7/2018    Bill     3/22/2019     97112            84.00
84770   Florida   Spine   0603769290101014   11/7/2018    Bill     3/22/2019     97140            79.00
84771   Florida   Spine   0603769290101014   11/7/2018    Bill     3/22/2019     97010            60.00
84772   Florida   Spine   0603769290101014   11/7/2018    Bill     3/22/2019     G0283            48.00
84773   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     99211            84.00
84774   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     G0283            48.00
84775   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     97010            60.00
84776   Florida   Spine   0628552720101015   2/11/2019    Bill     3/22/2019     99211            84.00
84777   Florida   Spine   0628552720101015   2/11/2019    Bill     3/22/2019     97530            99.00
84778   Florida   Spine   0628552720101015   2/11/2019    Bill     3/22/2019     97140            79.00
84779   Florida   Spine   0628552720101015   2/11/2019    Bill     3/22/2019     G0283            48.00
84780   Florida   Spine   0628552720101015   2/11/2019    Bill     3/22/2019     97010            60.00
84781   Florida   Spine   0628552720101015   2/11/2019    Bill     3/22/2019     97039            48.00
84782   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     99211            84.00
84783   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97530            99.00
84784   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97112            84.00
84785   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97140            79.00
84786   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     G0283            48.00
84787   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97010            60.00
84788   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     99211            84.00
84789   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97530            99.00
84790   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97112            84.00
84791   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97140            79.00
84792   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97035            48.00
84793   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     G0283            48.00
84794   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97010            60.00
84795   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     99211            84.00
84796   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97530            99.00
84797   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97110            84.00
84798   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97140            79.00
84799   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     G0283            48.00
84800   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97010            60.00
84801   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97012            60.00
84802   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     99211            84.00
84803   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97530            99.00
84804   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97110            84.00
84805   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97112            84.00
84806   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97140            79.00
84807   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     G0283            48.00
84808   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97010            60.00
84809   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     99211            84.00
84810   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1664 of
                                                  2767

84811   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     97110             84.00
84812   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     97140             79.00
84813   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     G0283             48.00
84814   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     97010             60.00
84815   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     97039             48.00
84816   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     99211             84.00
84817   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97530             99.00
84818   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97112             84.00
84819   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97140             79.00
84820   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     G0283             48.00
84821   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97010             60.00
84822   Florida   Spine   0548207890101058   2/14/2019    Bill     3/22/2019     99211             84.00
84823   Florida   Spine   0548207890101058   2/14/2019    Bill     3/22/2019     97530             99.00
84824   Florida   Spine   0548207890101058   2/14/2019    Bill     3/22/2019     97112             84.00
84825   Florida   Spine   0548207890101058   2/14/2019    Bill     3/22/2019     97140             79.00
84826   Florida   Spine   0548207890101058   2/14/2019    Bill     3/22/2019     97010             60.00
84827   Florida   Spine   0548207890101058   2/14/2019    Bill     3/22/2019     G0283             48.00
84828   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     99203            302.00
84829   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     97140             79.00
84830   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     G0283             48.00
84831   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     97010             60.00
84832   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     97035             48.00
84833   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     A4556             24.00
84834   Florida   Spine   0558219670101015   3/2/2019     Bill     3/22/2019     99211             84.00
84835   Florida   Spine   0558219670101015   3/2/2019     Bill     3/22/2019     97530             99.00
84836   Florida   Spine   0558219670101015   3/2/2019     Bill     3/22/2019     97140             79.00
84837   Florida   Spine   0558219670101015   3/2/2019     Bill     3/22/2019     97035             48.00
84838   Florida   Spine   0558219670101015   3/2/2019     Bill     3/22/2019     97010             60.00
84839   Florida   Spine   0558219670101015   3/2/2019     Bill     3/22/2019     G0283             48.00
84840   Florida   Spine   0509922210101060   1/13/2019    Bill     3/22/2019     99213            385.00
84841   Florida   Spine   0297363850101118   1/22/2019    Bill     3/22/2019     99213            385.00
84842   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     99213            385.00
84843   Florida   Spine   0541932450101035   9/25/2018    Bill     3/22/2019     99213            385.00
84844   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     99211             84.00
84845   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97530             99.00
84846   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97110             84.00
84847   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97140             79.00
84848   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97012             60.00
84849   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97010             60.00
84850   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     G0283             48.00
84851   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     99211             84.00
84852   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     97530             99.00
84853   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     97112             84.00
84854   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     97140             79.00
84855   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     97035             48.00
84856   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     97010             60.00
84857   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     G0283             48.00
84858   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     A4556             24.00
84859   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     99211             84.00
84860   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97530             99.00
84861   Florida   Spine   0196729850101013   2/27/2019    Bill     3/22/2019     97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1665 of
                                                  2767

84862   Florida   Spine   0196729850101013   2/27/2019   Bill      3/22/2019     97140             79.00
84863   Florida   Spine   0196729850101013   2/27/2019   Bill      3/22/2019     G0283             48.00
84864   Florida   Spine   0196729850101013   2/27/2019   Bill      3/22/2019     97010             60.00
84865   Florida   Spine   0196729850101013   2/27/2019   Bill      3/22/2019     97039             48.00
84866   Florida   Spine   0196729850101013   2/27/2019   Bill      3/22/2019     99203            550.00
84867   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     99211             84.00
84868   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97530             99.00
84869   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97110             84.00
84870   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97112             84.00
84871   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97140             79.00
84872   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     97010             60.00
84873   Florida   Spine   0290288710101288   1/12/2019   Bill      3/22/2019     G0283             48.00
84874   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     99211             84.00
84875   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97530             99.00
84876   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97110             84.00
84877   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97140             79.00
84878   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97010             60.00
84879   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     G0283             48.00
84880   Florida   Spine   0030487090101182   1/16/2019   Bill      3/22/2019     99211             84.00
84881   Florida   Spine   0030487090101182   1/16/2019   Bill      3/22/2019     97530             99.00
84882   Florida   Spine   0030487090101182   1/16/2019   Bill      3/22/2019     97110             84.00
84883   Florida   Spine   0030487090101182   1/16/2019   Bill      3/22/2019     97140             79.00
84884   Florida   Spine   0030487090101182   1/16/2019   Bill      3/22/2019     G0283             48.00
84885   Florida   Spine   0030487090101182   1/16/2019   Bill      3/22/2019     97010             60.00
84886   Florida   Spine   0030487090101182   1/16/2019   Bill      3/22/2019     97012             60.00
84887   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     99211             84.00
84888   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97530             99.00
84889   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97110             84.00
84890   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97140             79.00
84891   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     97010             60.00
84892   Florida   Spine   0283597320101044   3/2/2019    Bill      3/22/2019     G0283             48.00
84893   Florida   Spine   0526263710101014   2/23/2019   Bill      3/22/2019     99211             84.00
84894   Florida   Spine   0526263710101014   2/23/2019   Bill      3/22/2019     97530             99.00
84895   Florida   Spine   0526263710101014   2/23/2019   Bill      3/22/2019     97110             84.00
84896   Florida   Spine   0526263710101014   2/23/2019   Bill      3/22/2019     97140             79.00
84897   Florida   Spine   0526263710101014   2/23/2019   Bill      3/22/2019     G0283             48.00
84898   Florida   Spine   0526263710101014   2/23/2019   Bill      3/22/2019     97010             60.00
84899   Florida   Spine   0526263710101014   2/23/2019   Bill      3/22/2019     97012             60.00
84900   Florida   Spine   0639051120101029   1/22/2019   Bill      3/22/2019     99211             84.00
84901   Florida   Spine   0639051120101029   1/22/2019   Bill      3/22/2019     97530             99.00
84902   Florida   Spine   0639051120101029   1/22/2019   Bill      3/22/2019     97112             84.00
84903   Florida   Spine   0639051120101029   1/22/2019   Bill      3/22/2019     97140             79.00
84904   Florida   Spine   0639051120101029   1/22/2019   Bill      3/22/2019     G0283             48.00
84905   Florida   Spine   0639051120101029   1/22/2019   Bill      3/22/2019     97010             60.00
84906   Florida   Spine   0526379830101047   2/1/2019    Bill      3/22/2019     99211             84.00
84907   Florida   Spine   0526379830101047   2/1/2019    Bill      3/22/2019     97530             99.00
84908   Florida   Spine   0526379830101047   2/1/2019    Bill      3/22/2019     97110             84.00
84909   Florida   Spine   0526379830101047   2/1/2019    Bill      3/22/2019     G0283             48.00
84910   Florida   Spine   0526379830101047   2/1/2019    Bill      3/22/2019     97010             60.00
84911   Florida   Spine   0526379830101047   2/1/2019    Bill      3/22/2019     97039             48.00
84912   Florida   Spine   0526379830101047   2/1/2019    Bill      3/22/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1666 of
                                                  2767

84913   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     99211             84.00
84914   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97530             99.00
84915   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97110             84.00
84916   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97140             79.00
84917   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97035             48.00
84918   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     97010             60.00
84919   Florida   Spine   0417294990101020   2/27/2019    Bill     3/22/2019     G0283             48.00
84920   Florida   Spine   0648710160101012   1/11/2019    Bill     3/22/2019     99211             84.00
84921   Florida   Spine   0648710160101012   1/11/2019    Bill     3/22/2019     97110             84.00
84922   Florida   Spine   0648710160101012   1/11/2019    Bill     3/22/2019     97112             84.00
84923   Florida   Spine   0648710160101012   1/11/2019    Bill     3/22/2019     97140             79.00
84924   Florida   Spine   0648710160101012   1/11/2019    Bill     3/22/2019     97010             60.00
84925   Florida   Spine   0648710160101012   1/11/2019    Bill     3/22/2019     G0283             48.00
84926   Florida   Spine   0475206760101104   1/19/2019    Bill     3/22/2019     99213            212.00
84927   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     98940             79.00
84928   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     98943             79.00
84929   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     97140             79.00
84930   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     G0283             48.00
84931   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     97010             60.00
84932   Florida   Spine   0347404860101043   2/28/2019    Bill     3/22/2019     97039             48.00
84933   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     99211             84.00
84934   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97530             99.00
84935   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97112             84.00
84936   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97140             79.00
84937   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97012             60.00
84938   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97010             60.00
84939   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     G0283             48.00
84940   Florida   Spine   0603769290101014   11/7/2018    Bill     3/22/2019     99211             84.00
84941   Florida   Spine   0603769290101014   11/7/2018    Bill     3/22/2019     97110             84.00
84942   Florida   Spine   0603769290101014   11/7/2018    Bill     3/22/2019     97112             84.00
84943   Florida   Spine   0603769290101014   11/7/2018    Bill     3/22/2019     97140             79.00
84944   Florida   Spine   0603769290101014   11/7/2018    Bill     3/22/2019     97010             60.00
84945   Florida   Spine   0603769290101014   11/7/2018    Bill     3/22/2019     G0283             48.00
84946   Florida   Spine   0630232500101016   2/4/2019     Bill     3/22/2019     99211             84.00
84947   Florida   Spine   0630232500101016   2/4/2019     Bill     3/22/2019     97530             99.00
84948   Florida   Spine   0630232500101016   2/4/2019     Bill     3/22/2019     97140             79.00
84949   Florida   Spine   0630232500101016   2/4/2019     Bill     3/22/2019     G0283             48.00
84950   Florida   Spine   0630232500101016   2/4/2019     Bill     3/22/2019     97010             60.00
84951   Florida   Spine   0630232500101016   2/4/2019     Bill     3/22/2019     97012             60.00
84952   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     99211             84.00
84953   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     97110             84.00
84954   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     97112             84.00
84955   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     97140             79.00
84956   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     G0283             48.00
84957   Florida   Spine   0603830750101090   1/31/2019    Bill     3/22/2019     97010             60.00
84958   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     99211             84.00
84959   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97530             99.00
84960   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97110             84.00
84961   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97112             84.00
84962   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97140             79.00
84963   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1667 of
                                                  2767

84964   Florida   Spine   0599782970101010   12/21/2018   Bill     3/22/2019     97010             60.00
84965   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     99211             84.00
84966   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     97110             84.00
84967   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     97112             84.00
84968   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     97140             79.00
84969   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     97010             60.00
84970   Florida   Spine   0267562590101058   12/13/2018   Bill     3/22/2019     G0283             48.00
84971   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     99211             84.00
84972   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     97110             84.00
84973   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     97112             84.00
84974   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     97140             79.00
84975   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     G0283             48.00
84976   Florida   Spine   0639051120101029   1/22/2019    Bill     3/22/2019     97010             60.00
84977   Florida   Spine   0632854840101014   11/11/2018   Bill     3/22/2019     99211             84.00
84978   Florida   Spine   0632854840101014   11/11/2018   Bill     3/22/2019     97110             84.00
84979   Florida   Spine   0632854840101014   11/11/2018   Bill     3/22/2019     97112             84.00
84980   Florida   Spine   0632854840101014   11/11/2018   Bill     3/22/2019     97140             79.00
84981   Florida   Spine   0632854840101014   11/11/2018   Bill     3/22/2019     97010             60.00
84982   Florida   Spine   0632854840101014   11/11/2018   Bill     3/22/2019     G0283             48.00
84983   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     99212            115.00
84984   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     97530             99.00
84985   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     97112             84.00
84986   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     97140             79.00
84987   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     97010             60.00
84988   Florida   Spine   0204127700101087   2/7/2019     Bill     3/22/2019     G0283             48.00
84989   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     99212            115.00
84990   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97530             99.00
84991   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97112             84.00
84992   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97140             79.00
84993   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     97010             60.00
84994   Florida   Spine   0137115750101091   2/11/2019    Bill     3/22/2019     G0283             48.00
84995   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     99211             84.00
84996   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97530             99.00
84997   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97110             84.00
84998   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97112             84.00
84999   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97140             79.00
85000   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     G0283             48.00
85001   Florida   Spine   0280010560101099   11/3/2018    Bill     3/22/2019     97010             60.00
85002   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     99211             84.00
85003   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97530             99.00
85004   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97110             84.00
85005   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97140             79.00
85006   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     97010             60.00
85007   Florida   Spine   0533887410101055   11/16/2018   Bill     3/22/2019     G0283             48.00
85008   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     99211             84.00
85009   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97530             99.00
85010   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97110             84.00
85011   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97112             84.00
85012   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97140             79.00
85013   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     G0283             48.00
85014   Florida   Spine   0113947440101125   12/28/2018   Bill     3/22/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1668 of
                                                  2767

85015   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     99213            212.00
85016   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97140             79.00
85017   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     G0283             48.00
85018   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     97010             60.00
85019   Florida   Spine   0613737330101011   12/18/2018   Bill     3/22/2019     98940             79.00
85020   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     99211             84.00
85021   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97530             99.00
85022   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97110             84.00
85023   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97112             84.00
85024   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97140             79.00
85025   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     G0283             48.00
85026   Florida   Spine   0582911480101017   1/4/2019     Bill     3/22/2019     97010             60.00
85027   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     99211             84.00
85028   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     97530             99.00
85029   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     97110             84.00
85030   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     97112             84.00
85031   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     97140             79.00
85032   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     G0283             48.00
85033   Florida   Spine   0561558220101016   1/22/2019    Bill     3/22/2019     97010             60.00
85034   Florida   Spine   0499484830101055   2/20/2019    Bill     3/22/2019     99211             84.00
85035   Florida   Spine   0499484830101055   2/20/2019    Bill     3/22/2019     97530             99.00
85036   Florida   Spine   0499484830101055   2/20/2019    Bill     3/22/2019     97112             84.00
85037   Florida   Spine   0499484830101055   2/20/2019    Bill     3/22/2019     97140             79.00
85038   Florida   Spine   0499484830101055   2/20/2019    Bill     3/22/2019     G0283             48.00
85039   Florida   Spine   0499484830101055   2/20/2019    Bill     3/22/2019     97010             60.00
85040   Florida   Spine   0499484830101055   2/20/2019    Bill     3/22/2019     97035             48.00
85041   Florida   Spine   0460270070101037   1/14/2019    Bill     3/22/2019     99211             84.00
85042   Florida   Spine   0460270070101037   1/14/2019    Bill     3/22/2019     97530             99.00
85043   Florida   Spine   0460270070101037   1/14/2019    Bill     3/22/2019     97110             84.00
85044   Florida   Spine   0460270070101037   1/14/2019    Bill     3/22/2019     97112             84.00
85045   Florida   Spine   0460270070101037   1/14/2019    Bill     3/22/2019     97140             79.00
85046   Florida   Spine   0460270070101037   1/14/2019    Bill     3/22/2019     G0283             48.00
85047   Florida   Spine   0460270070101037   1/14/2019    Bill     3/22/2019     97010             60.00
85048   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     99211             84.00
85049   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     97530             99.00
85050   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     97110             84.00
85051   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     97112             84.00
85052   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     97140             79.00
85053   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     G0283             48.00
85054   Florida   Spine   0392610050101015   11/27/2018   Bill     3/22/2019     97010             60.00
85055   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     99211             84.00
85056   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97530             99.00
85057   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97110             84.00
85058   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97112             84.00
85059   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     G0283             48.00
85060   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97010             60.00
85061   Florida   Spine   0597398550101015   11/11/2018   Bill     3/22/2019     97140             79.00
85062   Florida   Spine   0595412910101045   11/5/2018    Bill     3/22/2019     99203            550.00
85063   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     99214            440.00
85064   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     99211             84.00
85065   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1669 of
                                                  2767

85066   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     97112            84.00
85067   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     97140            79.00
85068   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     97010            60.00
85069   Florida   Spine   0615762590101012   2/20/2019    Bill     3/22/2019     G0283            48.00
85070   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     99211            84.00
85071   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     97530            99.00
85072   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     97110            84.00
85073   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     97112            84.00
85074   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     97140            79.00
85075   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     97010            60.00
85076   Florida   Spine   0362012910101077   10/25/2018   Bill     3/22/2019     G0283            48.00
85077   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     99211            84.00
85078   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     97530            99.00
85079   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     97110            84.00
85080   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     97112            84.00
85081   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     97140            79.00
85082   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     97010            60.00
85083   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     G0283            48.00
85084   Florida   Spine   0634246910101032   12/18/2018   Bill     3/22/2019     97039            48.00
85085   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     99211            84.00
85086   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     97530            99.00
85087   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     97140            79.00
85088   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     G0283            48.00
85089   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     97010            60.00
85090   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     97039            48.00
85091   Florida   Spine   0611167200101036   2/27/2019    Bill     3/22/2019     97035            48.00
85092   Florida   Spine   0604859700101032   12/14/2018   Bill     3/22/2019     99211            84.00
85093   Florida   Spine   0604859700101032   12/14/2018   Bill     3/22/2019     97110            84.00
85094   Florida   Spine   0604859700101032   12/14/2018   Bill     3/22/2019     97112            84.00
85095   Florida   Spine   0604859700101032   12/14/2018   Bill     3/22/2019     97140            79.00
85096   Florida   Spine   0604859700101032   12/14/2018   Bill     3/22/2019     G0283            48.00
85097   Florida   Spine   0604859700101032   12/14/2018   Bill     3/22/2019     97010            60.00
85098   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     99211            84.00
85099   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97530            99.00
85100   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97112            84.00
85101   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97140            79.00
85102   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     G0283            48.00
85103   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97010            60.00
85104   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     99211            84.00
85105   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97530            99.00
85106   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97110            84.00
85107   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97140            79.00
85108   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     G0283            48.00
85109   Florida   Spine   0411712420101027   2/25/2019    Bill     3/22/2019     97010            60.00
85110   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     99211            84.00
85111   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     97530            99.00
85112   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     97110            84.00
85113   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     97112            84.00
85114   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     97140            79.00
85115   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     G0283            48.00
85116   Florida   Spine   0632721810101011   1/28/2019    Bill     3/22/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1670 of
                                                  2767

85117   Florida   Spine   0612642230101031   11/6/2018    Bill     3/22/2019     99203            550.00
85118   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     99211             84.00
85119   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97530             99.00
85120   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97110             84.00
85121   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97112             84.00
85122   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97140             79.00
85123   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     G0283             48.00
85124   Florida   Spine   0131792740101039   12/28/2018   Bill     3/22/2019     97010             60.00
85125   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     99211             84.00
85126   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     97530             99.00
85127   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     97112             84.00
85128   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     97140             79.00
85129   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     G0283             48.00
85130   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     97010             60.00
85131   Florida   Spine   0615649880101010   3/5/2019     Bill     3/22/2019     97035             48.00
85132   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     99211             84.00
85133   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97530             99.00
85134   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97012             60.00
85135   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97140             79.00
85136   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     97010             60.00
85137   Florida   Spine   0142753980101078   2/20/2019    Bill     3/22/2019     G0283             48.00
85138   Florida   Spine   0520017690101022   3/14/2019    Bill     3/22/2019     99203            550.00
85139   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     99211             84.00
85140   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97530             99.00
85141   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97112             84.00
85142   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97140             79.00
85143   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     G0283             48.00
85144   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97010             60.00
85145   Florida   Spine   0625131170101016   2/24/2019    Bill     3/22/2019     97035             48.00
85146   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     99211             84.00
85147   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97530             99.00
85148   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97112             84.00
85149   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97140             79.00
85150   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     G0283             48.00
85151   Florida   Spine   0562618460101032   2/3/2019     Bill     3/22/2019     97010             60.00
85152   Florida   Spine   0558219670101015   3/2/2019     Bill     3/22/2019     99211             84.00
85153   Florida   Spine   0558219670101015   3/2/2019     Bill     3/22/2019     97530             99.00
85154   Florida   Spine   0558219670101015   3/2/2019     Bill     3/22/2019     97140             79.00
85155   Florida   Spine   0558219670101015   3/2/2019     Bill     3/22/2019     97035             48.00
85156   Florida   Spine   0558219670101015   3/2/2019     Bill     3/22/2019     97010             60.00
85157   Florida   Spine   0558219670101015   3/2/2019     Bill     3/22/2019     G0283             48.00
85158   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     98941             96.00
85159   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     99212            115.00
85160   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     97110             84.00
85161   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     97112             84.00
85162   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     97140             79.00
85163   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     G0283             48.00
85164   Florida   Spine   0616703330101010   2/16/2019    Bill     3/22/2019     97010             60.00
85165   Florida   Spine   0520017690101022   3/14/2019    Bill     3/22/2019     99203            302.00
85166   Florida   Spine   0520017690101022   3/14/2019    Bill     3/22/2019     97140             79.00
85167   Florida   Spine   0520017690101022   3/14/2019    Bill     3/22/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1671 of
                                                  2767

85168   Florida   Spine   0520017690101022   3/14/2019    Bill     3/22/2019     97010             60.00
85169   Florida   Spine   0520017690101022   3/14/2019    Bill     3/22/2019     97035             48.00
85170   Florida   Spine   0520017690101022   3/14/2019    Bill     3/22/2019     A4556             24.00
85171   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     99211             84.00
85172   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     97530             99.00
85173   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     97110             84.00
85174   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     97140             79.00
85175   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     G0283             48.00
85176   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     97010             60.00
85177   Florida   Spine   0598962250101051   3/5/2019     Bill     3/22/2019     97012             60.00
85178   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     99211             84.00
85179   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     97530             99.00
85180   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     97140             79.00
85181   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     G0283             48.00
85182   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     97010             60.00
85183   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     97035             48.00
85184   Florida   Spine   0616804760101049   3/13/2019    Bill     3/22/2019     97039             48.00
85185   Florida   Spine   0450622060101066   3/6/2019     Bill     3/22/2019     99211             84.00
85186   Florida   Spine   0450622060101066   3/6/2019     Bill     3/22/2019     97530             99.00
85187   Florida   Spine   0450622060101066   3/6/2019     Bill     3/22/2019     97140             79.00
85188   Florida   Spine   0450622060101066   3/6/2019     Bill     3/22/2019     G0283             48.00
85189   Florida   Spine   0450622060101066   3/6/2019     Bill     3/22/2019     97010             60.00
85190   Florida   Spine   0450622060101066   3/6/2019     Bill     3/22/2019     97039             48.00
85191   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     99212            115.00
85192   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97530             99.00
85193   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97110             84.00
85194   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97140             79.00
85195   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     G0283             48.00
85196   Florida   Spine   0546081900101016   2/13/2019    Bill     3/22/2019     97010             60.00
85197   Florida   Spine   0554122210101046   9/29/2018    Bill     3/22/2019     99213            212.00
85198   Florida   Spine   0554122210101046   9/29/2018    Bill     3/22/2019     97530             99.00
85199   Florida   Spine   0554122210101046   9/29/2018    Bill     3/22/2019     97110             84.00
85200   Florida   Spine   0554122210101046   9/29/2018    Bill     3/22/2019     97112             84.00
85201   Florida   Spine   0554122210101046   9/29/2018    Bill     3/22/2019     97140             79.00
85202   Florida   Spine   0554122210101046   9/29/2018    Bill     3/22/2019     97010             60.00
85203   Florida   Spine   0554122210101046   9/29/2018    Bill     3/22/2019     G0283             48.00
85204   Florida   Spine   0628552720101015   2/11/2019    Bill     3/22/2019     99213            385.00
85205   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     99211             84.00
85206   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97530             99.00
85207   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97110             84.00
85208   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97112             84.00
85209   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97140             79.00
85210   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     G0283             48.00
85211   Florida   Spine   0177960010101147   12/14/2018   Bill     3/22/2019     97010             60.00
85212   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     99211             84.00
85213   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     97530             99.00
85214   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     97140             79.00
85215   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     G0283             48.00
85216   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     97010             60.00
85217   Florida   Spine   0387168380101137   2/27/2019    Bill     3/22/2019     97035             48.00
85218   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1672 of
                                                  2767

85219   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97530               99.00
85220   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97110               84.00
85221   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97112               84.00
85222   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97140               79.00
85223   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     G0283               48.00
85224   Florida   Spine   0469279310101047   8/30/2018    Bill     3/22/2019     97010               60.00
85225   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     G0283               48.00
85226   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     99211               84.00
85227   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     97530               99.00
85228   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     97112               84.00
85229   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     97140               79.00
85230   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     97035               48.00
85231   Florida   Spine   0517289190101100   3/11/2019    Bill     3/22/2019     97010               60.00
85232   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     99211               84.00
85233   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97530               99.00
85234   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97110               84.00
85235   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97140               79.00
85236   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     97010               60.00
85237   Florida   Spine   0283597320101044   3/2/2019     Bill     3/22/2019     G0283               48.00
85238   Florida   Spine   0609331800101010   10/14/2018   Bill     3/29/2019     99204              700.00
85239   Florida   Spine   0602399920101043   9/30/2018    Bill     3/29/2019     99203              550.00
85240   Florida   Spine   0290371030101061   12/8/2018    Bill     3/29/2019     99213              385.00
85241   Florida   Spine   0549975450101051   4/18/2018    Bill     3/29/2019     99213              385.00
85242   Florida   Spine   0548207890101058   2/14/2019    Bill     3/29/2019     72141            2,145.00
85243   Florida   Spine   0595535920101017   12/3/2018    Bill     3/29/2019     99213              385.00
85244   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     72148            2,145.00
85245   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     72141            2,145.00
85246   Florida   Spine   0361264720101042   9/27/2018    Bill     3/29/2019     99203              550.00
85247   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     72141            2,145.00
85248   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     72148            2,145.00
85249   Florida   Spine   0387168380101137   2/27/2019    Bill     3/29/2019     72141            2,145.00
85250   Florida   Spine   0387168380101137   2/27/2019    Bill     3/29/2019     72148            2,145.00
85251   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     99203              302.00
85252   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97010               60.00
85253   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     G0283               48.00
85254   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     A4556               24.00
85255   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     99203              302.00
85256   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97110               84.00
85257   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97010               60.00
85258   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     G0283               48.00
85259   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     A4556               24.00
85260   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     72141            2,145.00
85261   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     72148            2,145.00
85262   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     99211               84.00
85263   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97530               99.00
85264   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97110               84.00
85265   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97140               79.00
85266   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97010               60.00
85267   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     G0283               48.00
85268   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     99211               84.00
85269   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97530               99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1673 of
                                                  2767

85270   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97110               84.00
85271   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97140               79.00
85272   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97012               60.00
85273   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97010               60.00
85274   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     G0283               48.00
85275   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     99211               84.00
85276   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97530               99.00
85277   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97110               84.00
85278   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97140               79.00
85279   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97010               60.00
85280   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     G0283               48.00
85281   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     72141            2,145.00
85282   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     72148            2,145.00
85283   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     99213              385.00
85284   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     72148            2,145.00
85285   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     72141            2,145.00
85286   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     72148            2,145.00
85287   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     72148            2,145.00
85288   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     73721            1,925.00
85289   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     72148            2,145.00
85290   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     73221            1,925.00
85291   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     72141            2,145.00
85292   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     72148            2,145.00
85293   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     72141            2,145.00
85294   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     72148            2,145.00
85295   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     99211               84.00
85296   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97530               99.00
85297   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97110               84.00
85298   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97112               84.00
85299   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97140               79.00
85300   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97010               60.00
85301   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     G0283               48.00
85302   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     99211               84.00
85303   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97530               99.00
85304   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97110               84.00
85305   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97140               79.00
85306   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97012               60.00
85307   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97010               60.00
85308   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     G0283               48.00
85309   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     98940               79.00
85310   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97110               84.00
85311   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97112               84.00
85312   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97140               79.00
85313   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97012               60.00
85314   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97010               60.00
85315   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     G0283               48.00
85316   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     99211               84.00
85317   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     97530               99.00
85318   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     97110               84.00
85319   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     97140               79.00
85320   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1674 of
                                                  2767

85321   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     G0283            48.00
85322   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     99211            84.00
85323   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     97110            84.00
85324   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     97112            84.00
85325   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     97140            79.00
85326   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     97012            60.00
85327   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     97010            60.00
85328   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     G0283            48.00
85329   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     99211            84.00
85330   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     97530            99.00
85331   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     97110            84.00
85332   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     97112            84.00
85333   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     97140            79.00
85334   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     97010            60.00
85335   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     G0283            48.00
85336   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     99211            84.00
85337   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97530            99.00
85338   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97110            84.00
85339   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97012            60.00
85340   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97140            79.00
85341   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97010            60.00
85342   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     G0283            48.00
85343   Florida   Spine   0533887410101055   11/16/2018   Bill     3/29/2019     99211            84.00
85344   Florida   Spine   0533887410101055   11/16/2018   Bill     3/29/2019     97110            84.00
85345   Florida   Spine   0533887410101055   11/16/2018   Bill     3/29/2019     97140            79.00
85346   Florida   Spine   0533887410101055   11/16/2018   Bill     3/29/2019     97010            60.00
85347   Florida   Spine   0533887410101055   11/16/2018   Bill     3/29/2019     G0283            48.00
85348   Florida   Spine   0533887410101055   11/16/2018   Bill     3/29/2019     97530            99.00
85349   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     99211            84.00
85350   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97530            99.00
85351   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97110            84.00
85352   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97140            79.00
85353   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97012            60.00
85354   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     G0283            48.00
85355   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     99211            84.00
85356   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     97110            84.00
85357   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     97112            84.00
85358   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     97140            79.00
85359   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     97010            60.00
85360   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     G0283            48.00
85361   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     99211            84.00
85362   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     97530            99.00
85363   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     97112            84.00
85364   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     97140            79.00
85365   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     97010            60.00
85366   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     G0283            48.00
85367   Florida   Spine   0603769290101014   11/7/2018    Bill     3/29/2019     99211            84.00
85368   Florida   Spine   0603769290101014   11/7/2018    Bill     3/29/2019     97110            84.00
85369   Florida   Spine   0603769290101014   11/7/2018    Bill     3/29/2019     97112            84.00
85370   Florida   Spine   0603769290101014   11/7/2018    Bill     3/29/2019     97140            79.00
85371   Florida   Spine   0603769290101014   11/7/2018    Bill     3/29/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1675 of
                                                  2767

85372   Florida   Spine   0603769290101014   11/7/2018    Bill     3/29/2019     G0283            48.00
85373   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     99211            84.00
85374   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97530            99.00
85375   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97110            84.00
85376   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97140            79.00
85377   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97010            60.00
85378   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     G0283            48.00
85379   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     99211            84.00
85380   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97530            99.00
85381   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97112            84.00
85382   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97140            79.00
85383   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     G0283            48.00
85384   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97010            60.00
85385   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97035            48.00
85386   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     99211            84.00
85387   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97530            99.00
85388   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97112            84.00
85389   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97140            79.00
85390   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     G0283            48.00
85391   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97010            60.00
85392   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97035            48.00
85393   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     99211            84.00
85394   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     97530            99.00
85395   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     97112            84.00
85396   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     97140            79.00
85397   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     G0283            48.00
85398   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     97010            60.00
85399   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     99211            84.00
85400   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     97110            84.00
85401   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     97112            84.00
85402   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     97140            79.00
85403   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     G0283            48.00
85404   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     97010            60.00
85405   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     99211            84.00
85406   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     97530            99.00
85407   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     97110            84.00
85408   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     97140            79.00
85409   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     G0283            48.00
85410   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     97010            60.00
85411   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     97039            48.00
85412   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     99211            84.00
85413   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     97530            99.00
85414   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     97110            84.00
85415   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     97112            84.00
85416   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     97140            79.00
85417   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     G0283            48.00
85418   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     97010            60.00
85419   Florida   Spine   0499484830101055   2/20/2019    Bill     3/29/2019     99211            84.00
85420   Florida   Spine   0499484830101055   2/20/2019    Bill     3/29/2019     97530            99.00
85421   Florida   Spine   0499484830101055   2/20/2019    Bill     3/29/2019     97112            84.00
85422   Florida   Spine   0499484830101055   2/20/2019    Bill     3/29/2019     97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1676 of
                                                  2767

85423   Florida   Spine   0499484830101055   2/20/2019    Bill     3/29/2019     G0283               48.00
85424   Florida   Spine   0499484830101055   2/20/2019    Bill     3/29/2019     97010               60.00
85425   Florida   Spine   0499484830101055   2/20/2019    Bill     3/29/2019     97035               48.00
85426   Florida   Spine   0338475320101105   1/29/2019    Bill     3/29/2019     99211               84.00
85427   Florida   Spine   0338475320101105   1/29/2019    Bill     3/29/2019     97530               99.00
85428   Florida   Spine   0338475320101105   1/29/2019    Bill     3/29/2019     97140               79.00
85429   Florida   Spine   0338475320101105   1/29/2019    Bill     3/29/2019     G0283               48.00
85430   Florida   Spine   0338475320101105   1/29/2019    Bill     3/29/2019     97010               60.00
85431   Florida   Spine   0338475320101105   1/29/2019    Bill     3/29/2019     97035               48.00
85432   Florida   Spine   0386824120101016   7/4/2018     Bill     3/29/2019     99213              385.00
85433   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     99203              550.00
85434   Florida   Spine   0563224060101065   11/11/2018   Bill     3/29/2019     99213              385.00
85435   Florida   Spine   0563224060101065   11/11/2018   Bill     3/29/2019     62321            2,100.00
85436   Florida   Spine   0563224060101065   11/11/2018   Bill     3/29/2019     J2001              115.50
85437   Florida   Spine   0563224060101065   11/11/2018   Bill     3/29/2019     Q9965               25.00
85438   Florida   Spine   0563224060101065   11/11/2018   Bill     3/29/2019     J3301               38.50
85439   Florida   Spine   0030487090101182   1/16/2019    Bill     3/29/2019     99211               84.00
85440   Florida   Spine   0030487090101182   1/16/2019    Bill     3/29/2019     97530               99.00
85441   Florida   Spine   0030487090101182   1/16/2019    Bill     3/29/2019     97110               84.00
85442   Florida   Spine   0030487090101182   1/16/2019    Bill     3/29/2019     97140               79.00
85443   Florida   Spine   0030487090101182   1/16/2019    Bill     3/29/2019     G0283               48.00
85444   Florida   Spine   0030487090101182   1/16/2019    Bill     3/29/2019     97010               60.00
85445   Florida   Spine   0030487090101182   1/16/2019    Bill     3/29/2019     97012               60.00
85446   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     99203              302.00
85447   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     97140               79.00
85448   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     G0283               48.00
85449   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     97010               60.00
85450   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     A4556               24.00
85451   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     99211               84.00
85452   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97530               99.00
85453   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97140               79.00
85454   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     G0283               48.00
85455   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97010               60.00
85456   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97039               48.00
85457   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     99211               84.00
85458   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97530               99.00
85459   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97110               84.00
85460   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     G0283               48.00
85461   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97010               60.00
85462   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97012               60.00
85463   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     99211               84.00
85464   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     97530               99.00
85465   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     97112               84.00
85466   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     97140               79.00
85467   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     G0283               48.00
85468   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     97010               60.00
85469   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     99211               84.00
85470   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97530               99.00
85471   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97110               84.00
85472   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97112               84.00
85473   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97140               79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1677 of
                                                  2767

85474   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     G0283            48.00
85475   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97010            60.00
85476   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     99211            84.00
85477   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97530            99.00
85478   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97110            84.00
85479   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97140            79.00
85480   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     G0283            48.00
85481   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97010            60.00
85482   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97039            48.00
85483   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     99211            84.00
85484   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     97530            99.00
85485   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     97112            84.00
85486   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     97140            79.00
85487   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     G0283            48.00
85488   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     97010            60.00
85489   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     99211            84.00
85490   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97530            99.00
85491   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97110            84.00
85492   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97112            84.00
85493   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97140            79.00
85494   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     G0283            48.00
85495   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97010            60.00
85496   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     99211            84.00
85497   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     97530            99.00
85498   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     97110            84.00
85499   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     97140            79.00
85500   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     G0283            48.00
85501   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     97010            60.00
85502   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     99211            84.00
85503   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97530            99.00
85504   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97110            84.00
85505   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97112            84.00
85506   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97140            79.00
85507   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     G0283            48.00
85508   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97010            60.00
85509   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     99211            84.00
85510   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97530            99.00
85511   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97112            84.00
85512   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97140            79.00
85513   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     G0283            48.00
85514   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97010            60.00
85515   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     99211            84.00
85516   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     97530            99.00
85517   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     97110            84.00
85518   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     97112            84.00
85519   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     97140            79.00
85520   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     G0283            48.00
85521   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     97010            60.00
85522   Florida   Spine   0105083030101091   1/7/2019     Bill     3/29/2019     99211            84.00
85523   Florida   Spine   0105083030101091   1/7/2019     Bill     3/29/2019     97110            84.00
85524   Florida   Spine   0105083030101091   1/7/2019     Bill     3/29/2019     97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1678 of
                                                  2767

85525   Florida   Spine   0105083030101091   1/7/2019     Bill     3/29/2019     97140               79.00
85526   Florida   Spine   0105083030101091   1/7/2019     Bill     3/29/2019     G0283               48.00
85527   Florida   Spine   0105083030101091   1/7/2019     Bill     3/29/2019     97010               60.00
85528   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     99211               84.00
85529   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97530               99.00
85530   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97112               84.00
85531   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97140               79.00
85532   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97010               60.00
85533   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     G0283               48.00
85534   Florida   Spine   0582516610101041   1/5/2019     Bill     3/29/2019     99213              385.00
85535   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     99211               84.00
85536   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97530               99.00
85537   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97110               84.00
85538   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97140               79.00
85539   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97010               60.00
85540   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     G0283               48.00
85541   Florida   Spine   0399892390101037   9/25/2018    Bill     3/29/2019     62321            2,100.00
85542   Florida   Spine   0399892390101037   9/25/2018    Bill     3/29/2019     J2001              115.50
85543   Florida   Spine   0399892390101037   9/25/2018    Bill     3/29/2019     J3301               38.50
85544   Florida   Spine   0399892390101037   9/25/2018    Bill     3/29/2019     Q9965               25.00
85545   Florida   Spine   0399892390101037   9/25/2018    Bill     3/29/2019     81025               27.50
85546   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     99211               84.00
85547   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97530               99.00
85548   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97112               84.00
85549   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97140               79.00
85550   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     G0283               48.00
85551   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97010               60.00
85552   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97035               48.00
85553   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     99211               84.00
85554   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97530               99.00
85555   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97110               84.00
85556   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97112               84.00
85557   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97140               79.00
85558   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     G0283               48.00
85559   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97010               60.00
85560   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     99211               84.00
85561   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97530               99.00
85562   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97110               84.00
85563   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97140               79.00
85564   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     97010               60.00
85565   Florida   Spine   0643676690101027   3/2/2019     Bill     3/29/2019     G0283               48.00
85566   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     99211               84.00
85567   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97530               99.00
85568   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97110               84.00
85569   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97140               79.00
85570   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97012               60.00
85571   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97010               60.00
85572   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     99211               84.00
85573   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97530               99.00
85574   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97140               79.00
85575   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1679 of
                                                  2767

85576   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     G0283               48.00
85577   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97530               99.00
85578   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97110               84.00
85579   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97140               79.00
85580   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97010               60.00
85581   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     G0283               48.00
85582   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     99211               84.00
85583   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97530               99.00
85584   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97110               84.00
85585   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97140               79.00
85586   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97010               60.00
85587   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     G0283               48.00
85588   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     99211               84.00
85589   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97530               99.00
85590   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97110               84.00
85591   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97012               60.00
85592   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97140               79.00
85593   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97010               60.00
85594   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     G0283               48.00
85595   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97035               48.00
85596   Florida   Spine   0389123060101053   1/15/2019    Bill     3/29/2019     62321            2,100.00
85597   Florida   Spine   0389123060101053   1/15/2019    Bill     3/29/2019     J2001              115.50
85598   Florida   Spine   0389123060101053   1/15/2019    Bill     3/29/2019     J3301               38.50
85599   Florida   Spine   0389123060101053   1/15/2019    Bill     3/29/2019     Q9965               25.00
85600   Florida   Spine   0550530020101010   5/31/2018    Bill     3/29/2019     64493            1,980.00
85601   Florida   Spine   0550530020101010   5/31/2018    Bill     3/29/2019     J2001              115.50
85602   Florida   Spine   0550530020101010   5/31/2018    Bill     3/29/2019     J3301               38.50
85603   Florida   Spine   0550530020101010   5/31/2018    Bill     3/29/2019     J3490               27.50
85604   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     99203              550.00
85605   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     99211               84.00
85606   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     97530               99.00
85607   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     97110               84.00
85608   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     97140               79.00
85609   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     G0283               48.00
85610   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     97010               60.00
85611   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     97012               60.00
85612   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     99211               84.00
85613   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     97530               99.00
85614   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     97140               79.00
85615   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     G0283               48.00
85616   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     97010               60.00
85617   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     97039               48.00
85618   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     99211               84.00
85619   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     97530               99.00
85620   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     97110               84.00
85621   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     97140               79.00
85622   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     G0283               48.00
85623   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     97010               60.00
85624   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     97039               48.00
85625   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     99211               84.00
85626   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     97530               99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1680 of
                                                  2767

85627   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     97112             84.00
85628   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     97140             79.00
85629   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     G0283             48.00
85630   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     97010             60.00
85631   Florida   Spine   0616703330101010   2/16/2019    Bill     3/29/2019     98941             96.00
85632   Florida   Spine   0616703330101010   2/16/2019    Bill     3/29/2019     97110             84.00
85633   Florida   Spine   0616703330101010   2/16/2019    Bill     3/29/2019     97112             84.00
85634   Florida   Spine   0616703330101010   2/16/2019    Bill     3/29/2019     97140             79.00
85635   Florida   Spine   0616703330101010   2/16/2019    Bill     3/29/2019     G0283             48.00
85636   Florida   Spine   0616703330101010   2/16/2019    Bill     3/29/2019     97010             60.00
85637   Florida   Spine   0616703330101010   2/16/2019    Bill     3/29/2019     97039             48.00
85638   Florida   Spine   0630714390101024   1/29/2019    Bill     3/29/2019     99211             84.00
85639   Florida   Spine   0630714390101024   1/29/2019    Bill     3/29/2019     97530             99.00
85640   Florida   Spine   0630714390101024   1/29/2019    Bill     3/29/2019     97140             79.00
85641   Florida   Spine   0630714390101024   1/29/2019    Bill     3/29/2019     G0283             48.00
85642   Florida   Spine   0630714390101024   1/29/2019    Bill     3/29/2019     97010             60.00
85643   Florida   Spine   0630714390101024   1/29/2019    Bill     3/29/2019     97039             48.00
85644   Florida   Spine   0577531910101044   3/4/2019     Bill     3/29/2019     99203            302.00
85645   Florida   Spine   0577531910101044   3/4/2019     Bill     3/29/2019     97140             79.00
85646   Florida   Spine   0577531910101044   3/4/2019     Bill     3/29/2019     G0283             48.00
85647   Florida   Spine   0577531910101044   3/4/2019     Bill     3/29/2019     97010             60.00
85648   Florida   Spine   0577531910101044   3/4/2019     Bill     3/29/2019     A4556             24.00
85649   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     99211             84.00
85650   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     97530             99.00
85651   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     97112             84.00
85652   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     97140             79.00
85653   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     G0283             48.00
85654   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     97010             60.00
85655   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     97035             48.00
85656   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     99211             84.00
85657   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97530             99.00
85658   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97140             79.00
85659   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97014             48.00
85660   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97010             60.00
85661   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97035             48.00
85662   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     99211             84.00
85663   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97530             99.00
85664   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97140             79.00
85665   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     G0283             48.00
85666   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97010             60.00
85667   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97035             48.00
85668   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97039             48.00
85669   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     99211             84.00
85670   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97530             99.00
85671   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97112             84.00
85672   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97140             79.00
85673   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     G0283             48.00
85674   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97010             60.00
85675   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97035             48.00
85676   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     99211             84.00
85677   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1681 of
                                                  2767

85678   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     97112             84.00
85679   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     97140             79.00
85680   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     G0283             48.00
85681   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     97010             60.00
85682   Florida   Spine   0439308140101062   1/19/2019   Bill      3/29/2019     99211             84.00
85683   Florida   Spine   0439308140101062   1/19/2019   Bill      3/29/2019     97530             99.00
85684   Florida   Spine   0439308140101062   1/19/2019   Bill      3/29/2019     97110             84.00
85685   Florida   Spine   0439308140101062   1/19/2019   Bill      3/29/2019     97112             84.00
85686   Florida   Spine   0439308140101062   1/19/2019   Bill      3/29/2019     97140             79.00
85687   Florida   Spine   0439308140101062   1/19/2019   Bill      3/29/2019     97010             60.00
85688   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     99211             84.00
85689   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97110             84.00
85690   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97112             84.00
85691   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97140             79.00
85692   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97012             60.00
85693   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97010             60.00
85694   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     G0283             48.00
85695   Florida   Spine   0548207890101058   2/14/2019   Bill      3/29/2019     99211             84.00
85696   Florida   Spine   0548207890101058   2/14/2019   Bill      3/29/2019     97530             99.00
85697   Florida   Spine   0548207890101058   2/14/2019   Bill      3/29/2019     97112             84.00
85698   Florida   Spine   0548207890101058   2/14/2019   Bill      3/29/2019     97140             79.00
85699   Florida   Spine   0548207890101058   2/14/2019   Bill      3/29/2019     97010             60.00
85700   Florida   Spine   0548207890101058   2/14/2019   Bill      3/29/2019     G0283             48.00
85701   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     99203            550.00
85702   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     99211             84.00
85703   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     97530             99.00
85704   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     97112             84.00
85705   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     97140             79.00
85706   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     97035             48.00
85707   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     97010             60.00
85708   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     G0283             48.00
85709   Florida   Spine   0142753980101078   2/20/2019   Bill      3/29/2019     99203            550.00
85710   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     99211             84.00
85711   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     97530             99.00
85712   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     97112             84.00
85713   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     97140             79.00
85714   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     97035             48.00
85715   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     97010             60.00
85716   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     G0283             48.00
85717   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     99211             84.00
85718   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97530             99.00
85719   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97110             84.00
85720   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97140             79.00
85721   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97035             48.00
85722   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97010             60.00
85723   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     G0283             48.00
85724   Florida   Spine   0347404860101043   2/28/2019   Bill      3/29/2019     98940             79.00
85725   Florida   Spine   0347404860101043   2/28/2019   Bill      3/29/2019     98943             79.00
85726   Florida   Spine   0347404860101043   2/28/2019   Bill      3/29/2019     97530             99.00
85727   Florida   Spine   0347404860101043   2/28/2019   Bill      3/29/2019     97140             79.00
85728   Florida   Spine   0347404860101043   2/28/2019   Bill      3/29/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1682 of
                                                  2767

85729   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     97010            60.00
85730   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     97012            60.00
85731   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     99211            84.00
85732   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97140            79.00
85733   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     G0283            48.00
85734   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97010            60.00
85735   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     99211            84.00
85736   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97530            99.00
85737   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97110            84.00
85738   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97140            79.00
85739   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     G0283            48.00
85740   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97010            60.00
85741   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97039            48.00
85742   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     99211            84.00
85743   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97530            99.00
85744   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97110            84.00
85745   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97112            84.00
85746   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97140            79.00
85747   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     G0283            48.00
85748   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97010            60.00
85749   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     99211            84.00
85750   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     97530            99.00
85751   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     97110            84.00
85752   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     97112            84.00
85753   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     97140            79.00
85754   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     G0283            48.00
85755   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     97010            60.00
85756   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     99211            84.00
85757   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     97530            99.00
85758   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     97112            84.00
85759   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     97140            79.00
85760   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     G0283            48.00
85761   Florida   Spine   0609760890101011   12/27/2018   Bill     3/29/2019     97010            60.00
85762   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     99211            84.00
85763   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     97530            99.00
85764   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     97110            84.00
85765   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     97140            79.00
85766   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     G0283            48.00
85767   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     97010            60.00
85768   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     97039            48.00
85769   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     99211            84.00
85770   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     97530            99.00
85771   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     97140            79.00
85772   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     G0283            48.00
85773   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     97010            60.00
85774   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     97035            48.00
85775   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     97012            60.00
85776   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     99211            84.00
85777   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97530            99.00
85778   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97110            84.00
85779   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1683 of
                                                  2767

85780   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97140            79.00
85781   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     G0283            48.00
85782   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97010            60.00
85783   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     99211            84.00
85784   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97530            99.00
85785   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97110            84.00
85786   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97140            79.00
85787   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     G0283            48.00
85788   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97010            60.00
85789   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     99211            84.00
85790   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     G0283            48.00
85791   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97010            60.00
85792   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97012            60.00
85793   Florida   Spine   0313997990101114   11/29/2018   Bill     3/29/2019     99211            84.00
85794   Florida   Spine   0313997990101114   11/29/2018   Bill     3/29/2019     97110            84.00
85795   Florida   Spine   0313997990101114   11/29/2018   Bill     3/29/2019     97112            84.00
85796   Florida   Spine   0313997990101114   11/29/2018   Bill     3/29/2019     97140            79.00
85797   Florida   Spine   0313997990101114   11/29/2018   Bill     3/29/2019     G0283            48.00
85798   Florida   Spine   0313997990101114   11/29/2018   Bill     3/29/2019     97010            60.00
85799   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     99211            84.00
85800   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97530            99.00
85801   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97110            84.00
85802   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97140            79.00
85803   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     G0283            48.00
85804   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97010            60.00
85805   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97012            60.00
85806   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     99211            84.00
85807   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     97530            99.00
85808   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     97112            84.00
85809   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     97140            79.00
85810   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     G0283            48.00
85811   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     97010            60.00
85812   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     97035            48.00
85813   Florida   Spine   0030487090101182   1/16/2019    Bill     3/29/2019     99211            84.00
85814   Florida   Spine   0030487090101182   1/16/2019    Bill     3/29/2019     97140            79.00
85815   Florida   Spine   0030487090101182   1/16/2019    Bill     3/29/2019     G0283            48.00
85816   Florida   Spine   0030487090101182   1/16/2019    Bill     3/29/2019     97010            60.00
85817   Florida   Spine   0030487090101182   1/16/2019    Bill     3/29/2019     97012            60.00
85818   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     99211            84.00
85819   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     97530            99.00
85820   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     97110            84.00
85821   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     97140            79.00
85822   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     97010            60.00
85823   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     G0283            48.00
85824   Florida   Spine   0324509210101035   1/18/2019    Bill     3/29/2019     99211            84.00
85825   Florida   Spine   0324509210101035   1/18/2019    Bill     3/29/2019     97110            84.00
85826   Florida   Spine   0324509210101035   1/18/2019    Bill     3/29/2019     97112            84.00
85827   Florida   Spine   0324509210101035   1/18/2019    Bill     3/29/2019     97140            79.00
85828   Florida   Spine   0324509210101035   1/18/2019    Bill     3/29/2019     97010            60.00
85829   Florida   Spine   0324509210101035   1/18/2019    Bill     3/29/2019     G0283            48.00
85830   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1684 of
                                                  2767

85831   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     97530            99.00
85832   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     97110            84.00
85833   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     97112            84.00
85834   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     97140            79.00
85835   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     97010            60.00
85836   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     G0283            48.00
85837   Florida   Spine   0288052480101173   12/6/2018    Bill     3/29/2019     99211            84.00
85838   Florida   Spine   0288052480101173   12/6/2018    Bill     3/29/2019     97530            99.00
85839   Florida   Spine   0288052480101173   12/6/2018    Bill     3/29/2019     97110            84.00
85840   Florida   Spine   0288052480101173   12/6/2018    Bill     3/29/2019     97140            79.00
85841   Florida   Spine   0288052480101173   12/6/2018    Bill     3/29/2019     97012            60.00
85842   Florida   Spine   0288052480101173   12/6/2018    Bill     3/29/2019     97010            60.00
85843   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     99211            84.00
85844   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97530            99.00
85845   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97110            84.00
85846   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97112            84.00
85847   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97140            79.00
85848   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97010            60.00
85849   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     G0283            48.00
85850   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     98940            79.00
85851   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97110            84.00
85852   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97112            84.00
85853   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97012            60.00
85854   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97140            79.00
85855   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97010            60.00
85856   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     G0283            48.00
85857   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     99211            84.00
85858   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     97530            99.00
85859   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     97110            84.00
85860   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     97112            84.00
85861   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     97140            79.00
85862   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     97010            60.00
85863   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     G0283            48.00
85864   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     99211            84.00
85865   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     97530            99.00
85866   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     97140            79.00
85867   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     G0283            48.00
85868   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     97010            60.00
85869   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     97039            48.00
85870   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     99211            84.00
85871   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     97530            99.00
85872   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     97112            84.00
85873   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     97140            79.00
85874   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     G0283            48.00
85875   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     97010            60.00
85876   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     99211            84.00
85877   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     97530            99.00
85878   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     97112            84.00
85879   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     97140            79.00
85880   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     G0283            48.00
85881   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1685 of
                                                  2767

85882   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     99211             84.00
85883   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     97530             99.00
85884   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     97112             84.00
85885   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     97140             79.00
85886   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     G0283             48.00
85887   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     97010             60.00
85888   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     97035             48.00
85889   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     99211             84.00
85890   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     97530             99.00
85891   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     97110             84.00
85892   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     97112             84.00
85893   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     97140             79.00
85894   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     G0283             48.00
85895   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     97010             60.00
85896   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     99211             84.00
85897   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     99211             84.00
85898   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     97530             99.00
85899   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     97110             84.00
85900   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     97140             79.00
85901   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     97010             60.00
85902   Florida   Spine   0496349530101031   1/28/2019    Bill     3/29/2019     G0283             48.00
85903   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     99211             84.00
85904   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97530             99.00
85905   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97110             84.00
85906   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97140             79.00
85907   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97012             60.00
85908   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97010             60.00
85909   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     G0283             48.00
85910   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     99211             84.00
85911   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97530             99.00
85912   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97110             84.00
85913   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97140             79.00
85914   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97010             60.00
85915   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     G0283             48.00
85916   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     99211             84.00
85917   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97530             99.00
85918   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97110             84.00
85919   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97140             79.00
85920   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97010             60.00
85921   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     G0283             48.00
85922   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     99212            115.00
85923   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     97530             99.00
85924   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     97112             84.00
85925   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     97140             79.00
85926   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     97010             60.00
85927   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     G0283             48.00
85928   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     99211             84.00
85929   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     97110             84.00
85930   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     97112             84.00
85931   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     97140             79.00
85932   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1686 of
                                                  2767

85933   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     G0283               48.00
85934   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     99211               84.00
85935   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97530               99.00
85936   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97112               84.00
85937   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97140               79.00
85938   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     G0283               48.00
85939   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97010               60.00
85940   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97035               48.00
85941   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     99212              115.00
85942   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97530               99.00
85943   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97112               84.00
85944   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97140               79.00
85945   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     G0283               48.00
85946   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97010               60.00
85947   Florida   Spine   0222802410101084   1/29/2019    Bill     3/29/2019     99203              550.00
85948   Florida   Spine   0334632290101010   8/6/2018     Bill     3/29/2019     99213              385.00
85949   Florida   Spine   0636298030101010   9/14/2018    Bill     3/29/2019     99213              385.00
85950   Florida   Spine   0229577220101051   11/5/2018    Bill     3/29/2019     99213              385.00
85951   Florida   Spine   0531151000101021   10/2/2018    Bill     3/29/2019     99213              385.00
85952   Florida   Spine   0531151000101021   10/2/2018    Bill     3/29/2019     62321            2,100.00
85953   Florida   Spine   0531151000101021   10/2/2018    Bill     3/29/2019     J2001               38.50
85954   Florida   Spine   0531151000101021   10/2/2018    Bill     3/29/2019     J1020               35.00
85955   Florida   Spine   0531151000101021   10/2/2018    Bill     3/29/2019     Q9965               25.00
85956   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     99211               84.00
85957   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97530               99.00
85958   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97012               60.00
85959   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97140               79.00
85960   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97035               48.00
85961   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     97010               60.00
85962   Florida   Spine   0149972070101201   1/20/2019    Bill     3/29/2019     G0283               48.00
85963   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     99211               84.00
85964   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97530               99.00
85965   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97110               84.00
85966   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97112               84.00
85967   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97140               79.00
85968   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97010               60.00
85969   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     G0283               48.00
85970   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     99211               84.00
85971   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97530               99.00
85972   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97110               84.00
85973   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97140               79.00
85974   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97010               60.00
85975   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     G0283               48.00
85976   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     99211               84.00
85977   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97530               99.00
85978   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97110               84.00
85979   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97140               79.00
85980   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97010               60.00
85981   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     G0283               48.00
85982   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     99211               84.00
85983   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97110               84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1687 of
                                                  2767

85984   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97012             60.00
85985   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97140             79.00
85986   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97010             60.00
85987   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     99211             84.00
85988   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97530             99.00
85989   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97110             84.00
85990   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97140             79.00
85991   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97010             60.00
85992   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     G0283             48.00
85993   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     99211             84.00
85994   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     97530             99.00
85995   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     97112             84.00
85996   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     97140             79.00
85997   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     G0283             48.00
85998   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     97010             60.00
85999   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     97035             48.00
86000   Florida   Spine   0587866240101043   12/18/2018   Bill     3/29/2019     99213            385.00
86001   Florida   Spine   0431410970101077   1/20/2017    Bill     3/29/2019     G0482             60.00
86002   Florida   Spine   0431410970101077   1/20/2017    Bill     3/29/2019     99213            385.00
86003   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     99211             84.00
86004   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97530             99.00
86005   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97140             79.00
86006   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97014             48.00
86007   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97010             60.00
86008   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97035             48.00
86009   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97039             48.00
86010   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     99211             84.00
86011   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97530             99.00
86012   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97140             79.00
86013   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     G0283             48.00
86014   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97010             60.00
86015   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97035             48.00
86016   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97039             48.00
86017   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     99211             84.00
86018   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     97530             99.00
86019   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     97110             84.00
86020   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     G0283             48.00
86021   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     97010             60.00
86022   Florida   Spine   0546081900101016   2/13/2019    Bill     3/29/2019     97012             60.00
86023   Florida   Spine   0387168380101137   2/27/2019    Bill     3/29/2019     99211             84.00
86024   Florida   Spine   0387168380101137   2/27/2019    Bill     3/29/2019     97530             99.00
86025   Florida   Spine   0387168380101137   2/27/2019    Bill     3/29/2019     97140             79.00
86026   Florida   Spine   0387168380101137   2/27/2019    Bill     3/29/2019     G0283             48.00
86027   Florida   Spine   0387168380101137   2/27/2019    Bill     3/29/2019     97010             60.00
86028   Florida   Spine   0387168380101137   2/27/2019    Bill     3/29/2019     97035             48.00
86029   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     99211             84.00
86030   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97530             99.00
86031   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97112             84.00
86032   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97140             79.00
86033   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     G0283             48.00
86034   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1688 of
                                                  2767

86035   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97035               48.00
86036   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     99211               84.00
86037   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     97530               99.00
86038   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     97110               84.00
86039   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     97140               79.00
86040   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     G0283               48.00
86041   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     97010               60.00
86042   Florida   Spine   0598962250101051   3/5/2019     Bill     3/29/2019     97039               48.00
86043   Florida   Spine   0357542000101055   1/28/2019    Bill     3/29/2019     62323            2,200.00
86044   Florida   Spine   0357542000101055   1/28/2019    Bill     3/29/2019     J2001              115.50
86045   Florida   Spine   0357542000101055   1/28/2019    Bill     3/29/2019     J1020               35.00
86046   Florida   Spine   0357542000101055   1/28/2019    Bill     3/29/2019     Q9965               25.00
86047   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     99211               84.00
86048   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     97530               99.00
86049   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     97112               84.00
86050   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     97140               79.00
86051   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     G0283               48.00
86052   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     97010               60.00
86053   Florida   Spine   0372012190101043   2/4/2019     Bill     3/29/2019     99211               84.00
86054   Florida   Spine   0372012190101043   2/4/2019     Bill     3/29/2019     97530               99.00
86055   Florida   Spine   0372012190101043   2/4/2019     Bill     3/29/2019     97112               84.00
86056   Florida   Spine   0372012190101043   2/4/2019     Bill     3/29/2019     97140               79.00
86057   Florida   Spine   0372012190101043   2/4/2019     Bill     3/29/2019     G0283               48.00
86058   Florida   Spine   0372012190101043   2/4/2019     Bill     3/29/2019     97010               60.00
86059   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     99203              302.00
86060   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     97140               79.00
86061   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     G0283               48.00
86062   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     97010               60.00
86063   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     A4556               24.00
86064   Florida   Spine   0357542000101055   1/28/2019    Bill     3/29/2019     99211               84.00
86065   Florida   Spine   0357542000101055   1/28/2019    Bill     3/29/2019     97140               79.00
86066   Florida   Spine   0357542000101055   1/28/2019    Bill     3/29/2019     G0283               48.00
86067   Florida   Spine   0357542000101055   1/28/2019    Bill     3/29/2019     97010               60.00
86068   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     99211               84.00
86069   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     97530               99.00
86070   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     97110               84.00
86071   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     97112               84.00
86072   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     97140               79.00
86073   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     G0283               48.00
86074   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     97010               60.00
86075   Florida   Spine   0624079310101019   1/15/2019    Bill     3/29/2019     99211               84.00
86076   Florida   Spine   0624079310101019   1/15/2019    Bill     3/29/2019     97530               99.00
86077   Florida   Spine   0624079310101019   1/15/2019    Bill     3/29/2019     97140               79.00
86078   Florida   Spine   0624079310101019   1/15/2019    Bill     3/29/2019     G0283               48.00
86079   Florida   Spine   0624079310101019   1/15/2019    Bill     3/29/2019     97010               60.00
86080   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     99212              115.00
86081   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97530               99.00
86082   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97112               84.00
86083   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97140               79.00
86084   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     G0283               48.00
86085   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1689 of
                                                  2767

86086   Florida   Spine   0526379830101047   2/1/2019     Bill     3/29/2019     99213            385.00
86087   Florida   Spine   0548207890101058   2/14/2019    Bill     3/29/2019     99211             84.00
86088   Florida   Spine   0548207890101058   2/14/2019    Bill     3/29/2019     97530             99.00
86089   Florida   Spine   0548207890101058   2/14/2019    Bill     3/29/2019     97112             84.00
86090   Florida   Spine   0548207890101058   2/14/2019    Bill     3/29/2019     97140             79.00
86091   Florida   Spine   0548207890101058   2/14/2019    Bill     3/29/2019     97010             60.00
86092   Florida   Spine   0548207890101058   2/14/2019    Bill     3/29/2019     G0283             48.00
86093   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     99211             84.00
86094   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     97530             99.00
86095   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     97112             84.00
86096   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     97140             79.00
86097   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     97035             48.00
86098   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     97010             60.00
86099   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     G0283             48.00
86100   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     99211             84.00
86101   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97530             99.00
86102   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97140             79.00
86103   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97035             48.00
86104   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97010             60.00
86105   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     G0283             48.00
86106   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     99211             84.00
86107   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     97530             99.00
86108   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     97140             79.00
86109   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     97035             48.00
86110   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     97010             60.00
86111   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     G0283             48.00
86112   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     99211             84.00
86113   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97530             99.00
86114   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97110             84.00
86115   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97012             60.00
86116   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97140             79.00
86117   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     97010             60.00
86118   Florida   Spine   0602824420101029   2/5/2019     Bill     3/29/2019     G0283             48.00
86119   Florida   Spine   0533887410101055   11/16/2018   Bill     3/29/2019     99213            212.00
86120   Florida   Spine   0430086360101165   12/2/2018    Bill     3/29/2019     99211             84.00
86121   Florida   Spine   0430086360101165   12/2/2018    Bill     3/29/2019     97012             60.00
86122   Florida   Spine   0430086360101165   12/2/2018    Bill     3/29/2019     97140             79.00
86123   Florida   Spine   0430086360101165   12/2/2018    Bill     3/29/2019     97039             48.00
86124   Florida   Spine   0430086360101165   12/2/2018    Bill     3/29/2019     97010             60.00
86125   Florida   Spine   0430086360101165   12/2/2018    Bill     3/29/2019     G0283             48.00
86126   Florida   Spine   0362012910101077   10/25/2018   Bill     3/29/2019     99211             84.00
86127   Florida   Spine   0362012910101077   10/25/2018   Bill     3/29/2019     97530             99.00
86128   Florida   Spine   0362012910101077   10/25/2018   Bill     3/29/2019     97112             84.00
86129   Florida   Spine   0362012910101077   10/25/2018   Bill     3/29/2019     97140             79.00
86130   Florida   Spine   0362012910101077   10/25/2018   Bill     3/29/2019     97010             60.00
86131   Florida   Spine   0362012910101077   10/25/2018   Bill     3/29/2019     G0283             48.00
86132   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     99212            115.00
86133   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97110             84.00
86134   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97112             84.00
86135   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97140             79.00
86136   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1690 of
                                                  2767

86137   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     G0283            48.00
86138   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     99211            84.00
86139   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97530            99.00
86140   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97110            84.00
86141   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97140            79.00
86142   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97012            60.00
86143   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97010            60.00
86144   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     G0283            48.00
86145   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     99211            84.00
86146   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97530            99.00
86147   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97110            84.00
86148   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97112            84.00
86149   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97140            79.00
86150   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97010            60.00
86151   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     G0283            48.00
86152   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     99211            84.00
86153   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97530            99.00
86154   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97110            84.00
86155   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97140            79.00
86156   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97012            60.00
86157   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97010            60.00
86158   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     G0283            48.00
86159   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     99211            84.00
86160   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     97110            84.00
86161   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     97112            84.00
86162   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     97140            79.00
86163   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     97010            60.00
86164   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     G0283            48.00
86165   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     99211            84.00
86166   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97110            84.00
86167   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97112            84.00
86168   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97140            79.00
86169   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97010            60.00
86170   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     G0283            48.00
86171   Florida   Spine   0603769290101014   11/7/2018    Bill     3/29/2019     99211            84.00
86172   Florida   Spine   0603769290101014   11/7/2018    Bill     3/29/2019     97110            84.00
86173   Florida   Spine   0603769290101014   11/7/2018    Bill     3/29/2019     97112            84.00
86174   Florida   Spine   0603769290101014   11/7/2018    Bill     3/29/2019     97140            79.00
86175   Florida   Spine   0603769290101014   11/7/2018    Bill     3/29/2019     97010            60.00
86176   Florida   Spine   0603769290101014   11/7/2018    Bill     3/29/2019     G0283            48.00
86177   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     99211            84.00
86178   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     97530            99.00
86179   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     97110            84.00
86180   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     97112            84.00
86181   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     97140            79.00
86182   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     97010            60.00
86183   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     97039            48.00
86184   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     99211            84.00
86185   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97530            99.00
86186   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97110            84.00
86187   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1691 of
                                                  2767

86188   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97140            79.00
86189   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97010            60.00
86190   Florida   Spine   0569529050101030   12/4/2018    Bill     3/29/2019     99211            84.00
86191   Florida   Spine   0569529050101030   12/4/2018    Bill     3/29/2019     97530            99.00
86192   Florida   Spine   0569529050101030   12/4/2018    Bill     3/29/2019     97110            84.00
86193   Florida   Spine   0569529050101030   12/4/2018    Bill     3/29/2019     97140            79.00
86194   Florida   Spine   0569529050101030   12/4/2018    Bill     3/29/2019     97010            60.00
86195   Florida   Spine   0569529050101030   12/4/2018    Bill     3/29/2019     G0283            48.00
86196   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     99211            84.00
86197   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97530            99.00
86198   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97110            84.00
86199   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97112            84.00
86200   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97140            79.00
86201   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97010            60.00
86202   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     G0283            48.00
86203   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     99211            84.00
86204   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97530            99.00
86205   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97110            84.00
86206   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97012            60.00
86207   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97140            79.00
86208   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97010            60.00
86209   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     G0283            48.00
86210   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     99211            84.00
86211   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97530            99.00
86212   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97110            84.00
86213   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97140            79.00
86214   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97010            60.00
86215   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97012            60.00
86216   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     99211            84.00
86217   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97530            99.00
86218   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97110            84.00
86219   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97140            79.00
86220   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97010            60.00
86221   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     G0283            48.00
86222   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     99211            84.00
86223   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97530            99.00
86224   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97110            84.00
86225   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97112            84.00
86226   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97140            79.00
86227   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97010            60.00
86228   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     G0283            48.00
86229   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97039            48.00
86230   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     99211            84.00
86231   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     97110            84.00
86232   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     97112            84.00
86233   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     97012            60.00
86234   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     97140            79.00
86235   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     97010            60.00
86236   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     G0283            48.00
86237   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     99211            84.00
86238   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     97110            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1692 of
                                                  2767

86239   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     97112             84.00
86240   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     97140             79.00
86241   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     G0283             48.00
86242   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     97010             60.00
86243   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     99211             84.00
86244   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97530             99.00
86245   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97112             84.00
86246   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97140             79.00
86247   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     G0283             48.00
86248   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97010             60.00
86249   Florida   Spine   0307644870101032   12/7/2018    Bill     3/29/2019     99211             84.00
86250   Florida   Spine   0307644870101032   12/7/2018    Bill     3/29/2019     97530             99.00
86251   Florida   Spine   0307644870101032   12/7/2018    Bill     3/29/2019     97112             84.00
86252   Florida   Spine   0307644870101032   12/7/2018    Bill     3/29/2019     97140             79.00
86253   Florida   Spine   0307644870101032   12/7/2018    Bill     3/29/2019     G0283             48.00
86254   Florida   Spine   0307644870101032   12/7/2018    Bill     3/29/2019     97010             60.00
86255   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     98941             96.00
86256   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     97530             99.00
86257   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     97110             84.00
86258   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     97140             79.00
86259   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     G0283             48.00
86260   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     97039             48.00
86261   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     97010             60.00
86262   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     99211             84.00
86263   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97530             99.00
86264   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97110             84.00
86265   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97112             84.00
86266   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97140             79.00
86267   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     G0283             48.00
86268   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97010             60.00
86269   Florida   Spine   0604859700101032   12/14/2018   Bill     3/29/2019     99211             84.00
86270   Florida   Spine   0604859700101032   12/14/2018   Bill     3/29/2019     97110             84.00
86271   Florida   Spine   0604859700101032   12/14/2018   Bill     3/29/2019     97112             84.00
86272   Florida   Spine   0604859700101032   12/14/2018   Bill     3/29/2019     97140             79.00
86273   Florida   Spine   0604859700101032   12/14/2018   Bill     3/29/2019     G0283             48.00
86274   Florida   Spine   0604859700101032   12/14/2018   Bill     3/29/2019     97010             60.00
86275   Florida   Spine   0484837780101044   11/29/2018   Bill     3/29/2019     99213            212.00
86276   Florida   Spine   0484837780101044   11/29/2018   Bill     3/29/2019     97530             99.00
86277   Florida   Spine   0484837780101044   11/29/2018   Bill     3/29/2019     97112             84.00
86278   Florida   Spine   0484837780101044   11/29/2018   Bill     3/29/2019     97140             79.00
86279   Florida   Spine   0484837780101044   11/29/2018   Bill     3/29/2019     G0283             48.00
86280   Florida   Spine   0484837780101044   11/29/2018   Bill     3/29/2019     97010             60.00
86281   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     99211             84.00
86282   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     97530             99.00
86283   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     97110             84.00
86284   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     97140             79.00
86285   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     G0283             48.00
86286   Florida   Spine   0615960690101011   12/3/2018    Bill     3/29/2019     97010             60.00
86287   Florida   Spine   0172192390101134   1/31/2019    Bill     3/29/2019     99211             84.00
86288   Florida   Spine   0172192390101134   1/31/2019    Bill     3/29/2019     97530             99.00
86289   Florida   Spine   0172192390101134   1/31/2019    Bill     3/29/2019     97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1693 of
                                                  2767

86290   Florida   Spine   0172192390101134   1/31/2019    Bill     3/29/2019     97140             79.00
86291   Florida   Spine   0172192390101134   1/31/2019    Bill     3/29/2019     G0283             48.00
86292   Florida   Spine   0172192390101134   1/31/2019    Bill     3/29/2019     97010             60.00
86293   Florida   Spine   0172192390101134   1/31/2019    Bill     3/29/2019     97039             48.00
86294   Florida   Spine   0313997990101114   11/29/2018   Bill     3/29/2019     99211             84.00
86295   Florida   Spine   0313997990101114   11/29/2018   Bill     3/29/2019     97110             84.00
86296   Florida   Spine   0313997990101114   11/29/2018   Bill     3/29/2019     97112             84.00
86297   Florida   Spine   0313997990101114   11/29/2018   Bill     3/29/2019     97140             79.00
86298   Florida   Spine   0313997990101114   11/29/2018   Bill     3/29/2019     G0283             48.00
86299   Florida   Spine   0313997990101114   11/29/2018   Bill     3/29/2019     97010             60.00
86300   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     99211             84.00
86301   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97530             99.00
86302   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97110             84.00
86303   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97012             60.00
86304   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     G0283             48.00
86305   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97010             60.00
86306   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     99211             84.00
86307   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97530             99.00
86308   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97110             84.00
86309   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97112             84.00
86310   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97140             79.00
86311   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97010             60.00
86312   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     G0283             48.00
86313   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     98940             79.00
86314   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97110             84.00
86315   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97112             84.00
86316   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97012             60.00
86317   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97140             79.00
86318   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     97010             60.00
86319   Florida   Spine   0294647320101028   1/30/2019    Bill     3/29/2019     G0283             48.00
86320   Florida   Spine   0323375560101020   1/4/2019     Bill     3/29/2019     99213            212.00
86321   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     99203            302.00
86322   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97140             79.00
86323   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     G0283             48.00
86324   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97010             60.00
86325   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97035             48.00
86326   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     A4556             24.00
86327   Florida   Spine   0625131170101016   2/24/2019    Bill     3/29/2019     99212            115.00
86328   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     99211             84.00
86329   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97530             99.00
86330   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97112             84.00
86331   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97140             79.00
86332   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     G0283             48.00
86333   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97010             60.00
86334   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97035             48.00
86335   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     99211             84.00
86336   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     97110             84.00
86337   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     97112             84.00
86338   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     97140             79.00
86339   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     G0283             48.00
86340   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1694 of
                                                  2767

86341   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     99211               84.00
86342   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97530               99.00
86343   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97112               84.00
86344   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97140               79.00
86345   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     G0283               48.00
86346   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97010               60.00
86347   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97035               48.00
86348   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     99211               84.00
86349   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     97530               99.00
86350   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     97110               84.00
86351   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     97112               84.00
86352   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     97140               79.00
86353   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     G0283               48.00
86354   Florida   Spine   0599782970101010   12/21/2018   Bill     3/29/2019     97010               60.00
86355   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     99211               84.00
86356   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     97530               99.00
86357   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     97112               84.00
86358   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     97140               79.00
86359   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     G0283               48.00
86360   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     97010               60.00
86361   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     97035               48.00
86362   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     99211               84.00
86363   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     97530               99.00
86364   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     97110               84.00
86365   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     97112               84.00
86366   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     97140               79.00
86367   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     G0283               48.00
86368   Florida   Spine   0113947440101125   12/28/2018   Bill     3/29/2019     97010               60.00
86369   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     98941               96.00
86370   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     97530               99.00
86371   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     97110               84.00
86372   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     97140               79.00
86373   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     G0283               48.00
86374   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     97010               60.00
86375   Florida   Spine   0361910870101048   12/3/2018    Bill     3/29/2019     97039               48.00
86376   Florida   Spine   0485329940101030   6/28/2018    Bill     3/29/2019     99213              385.00
86377   Florida   Spine   0485329940101030   6/28/2018    Bill     3/29/2019     20553              660.00
86378   Florida   Spine   0485329940101030   6/28/2018    Bill     3/29/2019     J2001               77.00
86379   Florida   Spine   0424790000101018   12/4/2018    Bill     3/29/2019     99213              385.00
86380   Florida   Spine   0424790000101018   12/4/2018    Bill     3/29/2019     62323            2,200.00
86381   Florida   Spine   0424790000101018   12/4/2018    Bill     3/29/2019     J2001              115.50
86382   Florida   Spine   0424790000101018   12/4/2018    Bill     3/29/2019     J1020               35.00
86383   Florida   Spine   0424790000101018   12/4/2018    Bill     3/29/2019     Q9965               25.00
86384   Florida   Spine   0375595030101055   1/25/2019    Bill     3/29/2019     99213              385.00
86385   Florida   Spine   0441743450101029   11/20/2018   Bill     3/29/2019     99213              385.00
86386   Florida   Spine   0580274610101023   1/8/2019     Bill     3/29/2019     99213              385.00
86387   Florida   Spine   0494391570101051   6/26/2018    Bill     3/29/2019     99213              385.00
86388   Florida   Spine   0526878690101013   12/18/2018   Bill     3/29/2019     62321            2,100.00
86389   Florida   Spine   0526878690101013   12/18/2018   Bill     3/29/2019     J2001              115.50
86390   Florida   Spine   0526878690101013   12/18/2018   Bill     3/29/2019     Q9965               25.00
86391   Florida   Spine   0526878690101013   12/18/2018   Bill     3/29/2019     J0702               35.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1695 of
                                                  2767

86392   Florida   Spine   0414071520101099   4/27/2018    Bill     3/29/2019     99213            212.00
86393   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     98941             96.00
86394   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     97530             99.00
86395   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     97140             79.00
86396   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     G0283             48.00
86397   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     97010             60.00
86398   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     97035             48.00
86399   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     97039             48.00
86400   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     99211             84.00
86401   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97530             99.00
86402   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97140             79.00
86403   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     G0283             48.00
86404   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97010             60.00
86405   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97035             48.00
86406   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     99211             84.00
86407   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97530             99.00
86408   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97110             84.00
86409   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     G0283             48.00
86410   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97010             60.00
86411   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97012             60.00
86412   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     99211             84.00
86413   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     97530             99.00
86414   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     97112             84.00
86415   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     97140             79.00
86416   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     G0283             48.00
86417   Florida   Spine   0523842610101035   11/20/2018   Bill     3/29/2019     97010             60.00
86418   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     99211             84.00
86419   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97530             99.00
86420   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97110             84.00
86421   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97112             84.00
86422   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97140             79.00
86423   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     G0283             48.00
86424   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97010             60.00
86425   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     99211             84.00
86426   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97530             99.00
86427   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97110             84.00
86428   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97140             79.00
86429   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     G0283             48.00
86430   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97010             60.00
86431   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97039             48.00
86432   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     99211             84.00
86433   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97530             99.00
86434   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97110             84.00
86435   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97112             84.00
86436   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97140             79.00
86437   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     G0283             48.00
86438   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97010             60.00
86439   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     99211             84.00
86440   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     97530             99.00
86441   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     97112             84.00
86442   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1696 of
                                                  2767

86443   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     G0283               48.00
86444   Florida   Spine   0440823070101079   9/30/2018    Bill     3/29/2019     97010               60.00
86445   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     99211               84.00
86446   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97530               99.00
86447   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97112               84.00
86448   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97140               79.00
86449   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     G0283               48.00
86450   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97010               60.00
86451   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97035               48.00
86452   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     99213              385.00
86453   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     99211               84.00
86454   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97530               99.00
86455   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97112               84.00
86456   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97140               79.00
86457   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     G0283               48.00
86458   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97010               60.00
86459   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97035               48.00
86460   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     99211               84.00
86461   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97530               99.00
86462   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97112               84.00
86463   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97140               79.00
86464   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     G0283               48.00
86465   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97010               60.00
86466   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     99213              385.00
86467   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     62321            2,100.00
86468   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     J2001              115.50
86469   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     J3301               38.50
86470   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     Q9965               25.00
86471   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     99203              550.00
86472   Florida   Spine   0359766610101043   1/8/2019     Bill     3/29/2019     99211               84.00
86473   Florida   Spine   0359766610101043   1/8/2019     Bill     3/29/2019     97110               84.00
86474   Florida   Spine   0359766610101043   1/8/2019     Bill     3/29/2019     97112               84.00
86475   Florida   Spine   0359766610101043   1/8/2019     Bill     3/29/2019     97140               79.00
86476   Florida   Spine   0359766610101043   1/8/2019     Bill     3/29/2019     G0283               48.00
86477   Florida   Spine   0359766610101043   1/8/2019     Bill     3/29/2019     97010               60.00
86478   Florida   Spine   0230037370101093   2/1/2019     Bill     3/29/2019     99213              385.00
86479   Florida   Spine   0230037370101093   2/1/2019     Bill     3/29/2019     99213              385.00
86480   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     99211               84.00
86481   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97530               99.00
86482   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97110               84.00
86483   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97140               79.00
86484   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     G0283               48.00
86485   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97010               60.00
86486   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     99213              385.00
86487   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     99211               84.00
86488   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     97530               99.00
86489   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     97112               84.00
86490   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     97140               79.00
86491   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     G0283               48.00
86492   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     97010               60.00
86493   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     97035               48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1697 of
                                                  2767

86494   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     99211             84.00
86495   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     97530             99.00
86496   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     97140             79.00
86497   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     G0283             48.00
86498   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     97010             60.00
86499   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     97035             48.00
86500   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     97039             48.00
86501   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     99211             84.00
86502   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     97530             99.00
86503   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     97140             79.00
86504   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     97014             48.00
86505   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     97010             60.00
86506   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     97035             48.00
86507   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     97039             48.00
86508   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     99211             84.00
86509   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     97530             99.00
86510   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     97112             84.00
86511   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     97140             79.00
86512   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     G0283             48.00
86513   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     97010             60.00
86514   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     97035             48.00
86515   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     99211             84.00
86516   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     97530             99.00
86517   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     97110             84.00
86518   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     97140             79.00
86519   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     G0283             48.00
86520   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     97010             60.00
86521   Florida   Spine   0387168380101137   2/27/2019   Bill      3/29/2019     99211             84.00
86522   Florida   Spine   0387168380101137   2/27/2019   Bill      3/29/2019     97530             99.00
86523   Florida   Spine   0387168380101137   2/27/2019   Bill      3/29/2019     97140             79.00
86524   Florida   Spine   0387168380101137   2/27/2019   Bill      3/29/2019     G0283             48.00
86525   Florida   Spine   0387168380101137   2/27/2019   Bill      3/29/2019     97010             60.00
86526   Florida   Spine   0387168380101137   2/27/2019   Bill      3/29/2019     97035             48.00
86527   Florida   Spine   0628552720101015   2/11/2019   Bill      3/29/2019     99212            115.00
86528   Florida   Spine   0628552720101015   2/11/2019   Bill      3/29/2019     97110             84.00
86529   Florida   Spine   0628552720101015   2/11/2019   Bill      3/29/2019     97112             84.00
86530   Florida   Spine   0628552720101015   2/11/2019   Bill      3/29/2019     97140             79.00
86531   Florida   Spine   0628552720101015   2/11/2019   Bill      3/29/2019     G0283             48.00
86532   Florida   Spine   0628552720101015   2/11/2019   Bill      3/29/2019     97010             60.00
86533   Florida   Spine   0585544400101093   8/19/2018   Bill      3/29/2019     99203            550.00
86534   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     99211             84.00
86535   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     97530             99.00
86536   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     97112             84.00
86537   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     97140             79.00
86538   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     G0283             48.00
86539   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     97010             60.00
86540   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     99211             84.00
86541   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     97530             99.00
86542   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     97110             84.00
86543   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     97112             84.00
86544   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1698 of
                                                  2767

86545   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     G0283             48.00
86546   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     97010             60.00
86547   Florida   Spine   0632721810101011   1/28/2019   Bill      3/29/2019     99213            385.00
86548   Florida   Spine   0411712420101027   2/25/2019   Bill      3/29/2019     99203            550.00
86549   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     99211             84.00
86550   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97012             60.00
86551   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97140             79.00
86552   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97039             48.00
86553   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97010             60.00
86554   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     G0283             48.00
86555   Florida   Spine   0436328500101075   3/11/2019   Bill      3/29/2019     99203            302.00
86556   Florida   Spine   0436328500101075   3/11/2019   Bill      3/29/2019     97140             79.00
86557   Florida   Spine   0436328500101075   3/11/2019   Bill      3/29/2019     G0283             48.00
86558   Florida   Spine   0436328500101075   3/11/2019   Bill      3/29/2019     97010             60.00
86559   Florida   Spine   0436328500101075   3/11/2019   Bill      3/29/2019     97035             48.00
86560   Florida   Spine   0436328500101075   3/11/2019   Bill      3/29/2019     A4556             24.00
86561   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     99211             84.00
86562   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     97530             99.00
86563   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     97112             84.00
86564   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     97140             79.00
86565   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     97035             48.00
86566   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     97010             60.00
86567   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     G0283             48.00
86568   Florida   Spine   0566171190101035   3/18/2019   Bill      3/29/2019     99203            302.00
86569   Florida   Spine   0566171190101035   3/18/2019   Bill      3/29/2019     97140             79.00
86570   Florida   Spine   0566171190101035   3/18/2019   Bill      3/29/2019     97035             48.00
86571   Florida   Spine   0566171190101035   3/18/2019   Bill      3/29/2019     97010             60.00
86572   Florida   Spine   0566171190101035   3/18/2019   Bill      3/29/2019     G0283             48.00
86573   Florida   Spine   0566171190101035   3/18/2019   Bill      3/29/2019     A4556             24.00
86574   Florida   Spine   0496349530101031   1/28/2019   Bill      3/29/2019     99211             84.00
86575   Florida   Spine   0496349530101031   1/28/2019   Bill      3/29/2019     97530             99.00
86576   Florida   Spine   0496349530101031   1/28/2019   Bill      3/29/2019     97110             84.00
86577   Florida   Spine   0496349530101031   1/28/2019   Bill      3/29/2019     97140             79.00
86578   Florida   Spine   0496349530101031   1/28/2019   Bill      3/29/2019     97010             60.00
86579   Florida   Spine   0496349530101031   1/28/2019   Bill      3/29/2019     G0283             48.00
86580   Florida   Spine   0288052480101173   12/6/2018   Bill      3/29/2019     99211             84.00
86581   Florida   Spine   0288052480101173   12/6/2018   Bill      3/29/2019     97530             99.00
86582   Florida   Spine   0288052480101173   12/6/2018   Bill      3/29/2019     97110             84.00
86583   Florida   Spine   0288052480101173   12/6/2018   Bill      3/29/2019     97140             79.00
86584   Florida   Spine   0288052480101173   12/6/2018   Bill      3/29/2019     97012             60.00
86585   Florida   Spine   0288052480101173   12/6/2018   Bill      3/29/2019     97010             60.00
86586   Florida   Spine   0307517620101124   1/11/2019   Bill      3/29/2019     99211             84.00
86587   Florida   Spine   0307517620101124   1/11/2019   Bill      3/29/2019     97530             99.00
86588   Florida   Spine   0307517620101124   1/11/2019   Bill      3/29/2019     97110             84.00
86589   Florida   Spine   0307517620101124   1/11/2019   Bill      3/29/2019     97112             84.00
86590   Florida   Spine   0307517620101124   1/11/2019   Bill      3/29/2019     97140             79.00
86591   Florida   Spine   0307517620101124   1/11/2019   Bill      3/29/2019     97010             60.00
86592   Florida   Spine   0307517620101124   1/11/2019   Bill      3/29/2019     G0283             48.00
86593   Florida   Spine   0615762590101012   2/20/2019   Bill      3/29/2019     99211             84.00
86594   Florida   Spine   0615762590101012   2/20/2019   Bill      3/29/2019     97530             99.00
86595   Florida   Spine   0615762590101012   2/20/2019   Bill      3/29/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1699 of
                                                  2767

86596   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     97140             79.00
86597   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     97010             60.00
86598   Florida   Spine   0615762590101012   2/20/2019    Bill     3/29/2019     G0283             48.00
86599   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     99211             84.00
86600   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97530             99.00
86601   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97110             84.00
86602   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97140             79.00
86603   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97010             60.00
86604   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     G0283             48.00
86605   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     99211             84.00
86606   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     97530             99.00
86607   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     97140             79.00
86608   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     97035             48.00
86609   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     97010             60.00
86610   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     G0283             48.00
86611   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     99212            115.00
86612   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97530             99.00
86613   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97140             79.00
86614   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97039             48.00
86615   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     97010             60.00
86616   Florida   Spine   0290288710101288   1/12/2019    Bill     3/29/2019     G0283             48.00
86617   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     99212            115.00
86618   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97110             84.00
86619   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97112             84.00
86620   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97140             79.00
86621   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97010             60.00
86622   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     G0283             48.00
86623   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     99211             84.00
86624   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97530             99.00
86625   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97112             84.00
86626   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97140             79.00
86627   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     G0283             48.00
86628   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97010             60.00
86629   Florida   Spine   0472816140101096   3/5/2019     Bill     3/29/2019     97035             48.00
86630   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     99211             84.00
86631   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97530             99.00
86632   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97140             79.00
86633   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     G0283             48.00
86634   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97010             60.00
86635   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97035             48.00
86636   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97039             48.00
86637   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     98941             96.00
86638   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     97530             99.00
86639   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     97112             84.00
86640   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     97140             79.00
86641   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     G0283             48.00
86642   Florida   Spine   0335935650101028   3/7/2019     Bill     3/29/2019     97010             60.00
86643   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     99211             84.00
86644   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97530             99.00
86645   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97110             84.00
86646   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1700 of
                                                  2767

86647   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97140             79.00
86648   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     G0283             48.00
86649   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97010             60.00
86650   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     99211             84.00
86651   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97530             99.00
86652   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97110             84.00
86653   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     G0283             48.00
86654   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97010             60.00
86655   Florida   Spine   0617706720101044   2/5/2019     Bill     3/29/2019     97012             60.00
86656   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     99211             84.00
86657   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97530             99.00
86658   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97112             84.00
86659   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97140             79.00
86660   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     G0283             48.00
86661   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97010             60.00
86662   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97035             48.00
86663   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     99211             84.00
86664   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97530             99.00
86665   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97110             84.00
86666   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97112             84.00
86667   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97140             79.00
86668   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     G0283             48.00
86669   Florida   Spine   0280010560101099   11/3/2018    Bill     3/29/2019     97010             60.00
86670   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     99211             84.00
86671   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97530             99.00
86672   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97110             84.00
86673   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97140             79.00
86674   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     G0283             48.00
86675   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97010             60.00
86676   Florida   Spine   0196729850101013   2/27/2019    Bill     3/29/2019     97039             48.00
86677   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     99211             84.00
86678   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97530             99.00
86679   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97110             84.00
86680   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97112             84.00
86681   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97140             79.00
86682   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     G0283             48.00
86683   Florida   Spine   0409556910101045   1/22/2019    Bill     3/29/2019     97010             60.00
86684   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     99211             84.00
86685   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97530             99.00
86686   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97112             84.00
86687   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97140             79.00
86688   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     G0283             48.00
86689   Florida   Spine   0594651650101035   12/27/2018   Bill     3/29/2019     97010             60.00
86690   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     99211             84.00
86691   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97530             99.00
86692   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97110             84.00
86693   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97112             84.00
86694   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97140             79.00
86695   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     G0283             48.00
86696   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97010             60.00
86697   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     99212            115.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1701 of
                                                  2767

86698   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     97530            99.00
86699   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     97140            79.00
86700   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     G0283            48.00
86701   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     97010            60.00
86702   Florida   Spine   0475910770101034   2/15/2019    Bill     3/29/2019     98941            96.00
86703   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     99211            84.00
86704   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     97530            99.00
86705   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     97140            79.00
86706   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     G0283            48.00
86707   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     97010            60.00
86708   Florida   Spine   0481000790101016   1/23/2019    Bill     3/29/2019     97035            48.00
86709   Florida   Spine   0582911480101017   1/4/2019     Bill     3/29/2019     99211            84.00
86710   Florida   Spine   0582911480101017   1/4/2019     Bill     3/29/2019     97530            99.00
86711   Florida   Spine   0582911480101017   1/4/2019     Bill     3/29/2019     97112            84.00
86712   Florida   Spine   0582911480101017   1/4/2019     Bill     3/29/2019     97140            79.00
86713   Florida   Spine   0582911480101017   1/4/2019     Bill     3/29/2019     G0283            48.00
86714   Florida   Spine   0582911480101017   1/4/2019     Bill     3/29/2019     97010            60.00
86715   Florida   Spine   0105083030101091   1/7/2019     Bill     3/29/2019     99211            84.00
86716   Florida   Spine   0105083030101091   1/7/2019     Bill     3/29/2019     97110            84.00
86717   Florida   Spine   0105083030101091   1/7/2019     Bill     3/29/2019     97112            84.00
86718   Florida   Spine   0105083030101091   1/7/2019     Bill     3/29/2019     97140            79.00
86719   Florida   Spine   0105083030101091   1/7/2019     Bill     3/29/2019     G0283            48.00
86720   Florida   Spine   0105083030101091   1/7/2019     Bill     3/29/2019     97010            60.00
86721   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     99211            84.00
86722   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     97530            99.00
86723   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     97110            84.00
86724   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     97112            84.00
86725   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     97140            79.00
86726   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     G0283            48.00
86727   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     97010            60.00
86728   Florida   Spine   0030424780101362   12/20/2018   Bill     3/29/2019     99211            84.00
86729   Florida   Spine   0030424780101362   12/20/2018   Bill     3/29/2019     97140            79.00
86730   Florida   Spine   0030424780101362   12/20/2018   Bill     3/29/2019     G0283            48.00
86731   Florida   Spine   0030424780101362   12/20/2018   Bill     3/29/2019     97010            60.00
86732   Florida   Spine   0030424780101362   12/20/2018   Bill     3/29/2019     97039            48.00
86733   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     99211            84.00
86734   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     97530            99.00
86735   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     97112            84.00
86736   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     97140            79.00
86737   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     G0283            48.00
86738   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     97010            60.00
86739   Florida   Spine   0486286710101070   12/28/2018   Bill     3/29/2019     97035            48.00
86740   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     98940            79.00
86741   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     97530            99.00
86742   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     97140            79.00
86743   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     G0283            48.00
86744   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     97010            60.00
86745   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     97035            48.00
86746   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     97039            48.00
86747   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     99211            84.00
86748   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1702 of
                                                  2767

86749   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     97110             84.00
86750   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     97112             84.00
86751   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     97140             79.00
86752   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     G0283             48.00
86753   Florida   Spine   0460270070101037   1/14/2019    Bill     3/29/2019     97010             60.00
86754   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     99211             84.00
86755   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97530             99.00
86756   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97110             84.00
86757   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97140             79.00
86758   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97012             60.00
86759   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97010             60.00
86760   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     G0283             48.00
86761   Florida   Spine   0030424780101362   12/20/2018   Bill     3/29/2019     99213            385.00
86762   Florida   Spine   0087644080101323   8/1/2018     Bill     3/29/2019     99213            385.00
86763   Florida   Spine   0087644080101323   8/1/2018     Bill     3/29/2019     20610            330.00
86764   Florida   Spine   0087644080101323   8/1/2018     Bill     3/29/2019     J2001             38.50
86765   Florida   Spine   0087644080101323   8/1/2018     Bill     3/29/2019     J3301             38.50
86766   Florida   Spine   0546847800101011   3/17/2019    Bill     3/29/2019     99203            302.00
86767   Florida   Spine   0546847800101011   3/17/2019    Bill     3/29/2019     97530             99.00
86768   Florida   Spine   0546847800101011   3/17/2019    Bill     3/29/2019     97140             79.00
86769   Florida   Spine   0546847800101011   3/17/2019    Bill     3/29/2019     97010             60.00
86770   Florida   Spine   0546847800101011   3/17/2019    Bill     3/29/2019     A4556             24.00
86771   Florida   Spine   0359766610101043   1/8/2019     Bill     3/29/2019     99211             84.00
86772   Florida   Spine   0359766610101043   1/8/2019     Bill     3/29/2019     97110             84.00
86773   Florida   Spine   0359766610101043   1/8/2019     Bill     3/29/2019     97112             84.00
86774   Florida   Spine   0359766610101043   1/8/2019     Bill     3/29/2019     97140             79.00
86775   Florida   Spine   0359766610101043   1/8/2019     Bill     3/29/2019     G0283             48.00
86776   Florida   Spine   0359766610101043   1/8/2019     Bill     3/29/2019     97010             60.00
86777   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     99211             84.00
86778   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     97530             99.00
86779   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     97112             84.00
86780   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     97140             79.00
86781   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     G0283             48.00
86782   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     97010             60.00
86783   Florida   Spine   0600040430101071   3/16/2019    Bill     3/29/2019     99203            302.00
86784   Florida   Spine   0600040430101071   3/16/2019    Bill     3/29/2019     97010             60.00
86785   Florida   Spine   0600040430101071   3/16/2019    Bill     3/29/2019     97012             60.00
86786   Florida   Spine   0600040430101071   3/16/2019    Bill     3/29/2019     99203            302.00
86787   Florida   Spine   0600040430101071   3/16/2019    Bill     3/29/2019     G0283             48.00
86788   Florida   Spine   0600040430101071   3/16/2019    Bill     3/29/2019     97010             60.00
86789   Florida   Spine   0600040430101071   3/16/2019    Bill     3/29/2019     A4556             24.00
86790   Florida   Spine   0372012190101043   2/4/2019     Bill     3/29/2019     99211             84.00
86791   Florida   Spine   0372012190101043   2/4/2019     Bill     3/29/2019     97530             99.00
86792   Florida   Spine   0372012190101043   2/4/2019     Bill     3/29/2019     97112             84.00
86793   Florida   Spine   0372012190101043   2/4/2019     Bill     3/29/2019     97140             79.00
86794   Florida   Spine   0372012190101043   2/4/2019     Bill     3/29/2019     G0283             48.00
86795   Florida   Spine   0372012190101043   2/4/2019     Bill     3/29/2019     97010             60.00
86796   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     99211             84.00
86797   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97530             99.00
86798   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97112             84.00
86799   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1703 of
                                                  2767

86800   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     G0283             48.00
86801   Florida   Spine   0562618460101032   2/3/2019     Bill     3/29/2019     97010             60.00
86802   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     99203            550.00
86803   Florida   Spine   0556686810101018   12/22/2018   Bill     3/29/2019     99213            385.00
86804   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     99211             84.00
86805   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97530             99.00
86806   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97140             79.00
86807   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     G0283             48.00
86808   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97010             60.00
86809   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97035             48.00
86810   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97039             48.00
86811   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     99211             84.00
86812   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97530             99.00
86813   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97110             84.00
86814   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97140             79.00
86815   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     G0283             48.00
86816   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97010             60.00
86817   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     99211             84.00
86818   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     97530             99.00
86819   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     97112             84.00
86820   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     97140             79.00
86821   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     97035             48.00
86822   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     97010             60.00
86823   Florida   Spine   0517289190101100   3/11/2019    Bill     3/29/2019     G0283             48.00
86824   Florida   Spine   0445965860101028   1/30/2019    Bill     3/29/2019     99203            550.00
86825   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     99212            115.00
86826   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97530             99.00
86827   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97112             84.00
86828   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97140             79.00
86829   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     G0283             48.00
86830   Florida   Spine   0615649880101010   3/5/2019     Bill     3/29/2019     97010             60.00
86831   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     99211             84.00
86832   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97530             99.00
86833   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97140             79.00
86834   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97014             48.00
86835   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97010             60.00
86836   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97035             48.00
86837   Florida   Spine   0520017690101022   3/14/2019    Bill     3/29/2019     97039             48.00
86838   Florida   Spine   0436328500101075   3/11/2019    Bill     3/29/2019     99211             84.00
86839   Florida   Spine   0436328500101075   3/11/2019    Bill     3/29/2019     97530             99.00
86840   Florida   Spine   0436328500101075   3/11/2019    Bill     3/29/2019     97140             79.00
86841   Florida   Spine   0436328500101075   3/11/2019    Bill     3/29/2019     G0283             48.00
86842   Florida   Spine   0436328500101075   3/11/2019    Bill     3/29/2019     97010             60.00
86843   Florida   Spine   0436328500101075   3/11/2019    Bill     3/29/2019     97035             48.00
86844   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     99211             84.00
86845   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97530             99.00
86846   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97112             84.00
86847   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97140             79.00
86848   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97035             48.00
86849   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97010             60.00
86850   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1704 of
                                                  2767

86851   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     99213            385.00
86852   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     99211             84.00
86853   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     97530             99.00
86854   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     97112             84.00
86855   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     97140             79.00
86856   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     G0283             48.00
86857   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     97010             60.00
86858   Florida   Spine   0462632770101039   3/15/2019    Bill     3/29/2019     97035             48.00
86859   Florida   Spine   0541932450101035   9/25/2018    Bill     3/29/2019     99211             84.00
86860   Florida   Spine   0541932450101035   9/25/2018    Bill     3/29/2019     97110             84.00
86861   Florida   Spine   0541932450101035   9/25/2018    Bill     3/29/2019     97112             84.00
86862   Florida   Spine   0541932450101035   9/25/2018    Bill     3/29/2019     97140             79.00
86863   Florida   Spine   0541932450101035   9/25/2018    Bill     3/29/2019     97010             60.00
86864   Florida   Spine   0541932450101035   9/25/2018    Bill     3/29/2019     G0283             48.00
86865   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     99211             84.00
86866   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     97110             84.00
86867   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     97112             84.00
86868   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     97140             79.00
86869   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     G0283             48.00
86870   Florida   Spine   0628552720101015   2/11/2019    Bill     3/29/2019     97010             60.00
86871   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     99211             84.00
86872   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97530             99.00
86873   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97140             79.00
86874   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     G0283             48.00
86875   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97010             60.00
86876   Florida   Spine   0616804760101049   3/13/2019    Bill     3/29/2019     97035             48.00
86877   Florida   Spine   0573827830101021   2/13/2019    Bill     3/29/2019     97035             48.00
86878   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     99213            212.00
86879   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     97530             99.00
86880   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     97112             84.00
86881   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     97140             79.00
86882   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     G0283             48.00
86883   Florida   Spine   0177960010101147   12/14/2018   Bill     3/29/2019     97010             60.00
86884   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     99211             84.00
86885   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     97530             99.00
86886   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     97110             84.00
86887   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     97112             84.00
86888   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     97140             79.00
86889   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     G0283             48.00
86890   Florida   Spine   0469279310101047   8/30/2018    Bill     3/29/2019     97010             60.00
86891   Florida   Spine   0375595030101055   1/25/2019    Bill     3/29/2019     99211             84.00
86892   Florida   Spine   0375595030101055   1/25/2019    Bill     3/29/2019     97530             99.00
86893   Florida   Spine   0375595030101055   1/25/2019    Bill     3/29/2019     97140             79.00
86894   Florida   Spine   0375595030101055   1/25/2019    Bill     3/29/2019     G0283             48.00
86895   Florida   Spine   0375595030101055   1/25/2019    Bill     3/29/2019     97010             60.00
86896   Florida   Spine   0375595030101055   1/25/2019    Bill     3/29/2019     97039             48.00
86897   Florida   Spine   0392610050101015   11/27/2018   Bill     3/29/2019     99211             84.00
86898   Florida   Spine   0392610050101015   11/27/2018   Bill     3/29/2019     97530             99.00
86899   Florida   Spine   0392610050101015   11/27/2018   Bill     3/29/2019     97110             84.00
86900   Florida   Spine   0392610050101015   11/27/2018   Bill     3/29/2019     97112             84.00
86901   Florida   Spine   0392610050101015   11/27/2018   Bill     3/29/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1705 of
                                                  2767

86902   Florida   Spine   0392610050101015   11/27/2018   Bill     3/29/2019     G0283             48.00
86903   Florida   Spine   0392610050101015   11/27/2018   Bill     3/29/2019     97010             60.00
86904   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     99211             84.00
86905   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97530             99.00
86906   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97140             79.00
86907   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     G0283             48.00
86908   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97010             60.00
86909   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97035             48.00
86910   Florida   Spine   0450622060101066   3/6/2019     Bill     3/29/2019     97039             48.00
86911   Florida   Spine   0627347550101024   1/12/2019    Bill     3/29/2019     99203            550.00
86912   Florida   Spine   0616773960101010   7/26/2018    Bill     3/29/2019     99213            385.00
86913   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     99211             84.00
86914   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97530             99.00
86915   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97110             84.00
86916   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97112             84.00
86917   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97140             79.00
86918   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     97010             60.00
86919   Florida   Spine   0417294990101020   2/27/2019    Bill     3/29/2019     G0283             48.00
86920   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     99211             84.00
86921   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     97530             99.00
86922   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     97140             79.00
86923   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     G0283             48.00
86924   Florida   Spine   0611167200101036   2/27/2019    Bill     3/29/2019     97010             60.00
86925   Florida   Spine   0582911480101017   1/4/2019     Bill     3/29/2019     99211             84.00
86926   Florida   Spine   0582911480101017   1/4/2019     Bill     3/29/2019     97530             99.00
86927   Florida   Spine   0582911480101017   1/4/2019     Bill     3/29/2019     97112             84.00
86928   Florida   Spine   0582911480101017   1/4/2019     Bill     3/29/2019     G0283             48.00
86929   Florida   Spine   0582911480101017   1/4/2019     Bill     3/29/2019     97010             60.00
86930   Florida   Spine   0582911480101017   1/4/2019     Bill     3/29/2019     97035             48.00
86931   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     99211             84.00
86932   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97530             99.00
86933   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97110             84.00
86934   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97112             84.00
86935   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97140             79.00
86936   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     G0283             48.00
86937   Florida   Spine   0561558220101016   1/22/2019    Bill     3/29/2019     97010             60.00
86938   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     99211             84.00
86939   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     97110             84.00
86940   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     97112             84.00
86941   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     97140             79.00
86942   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     G0283             48.00
86943   Florida   Spine   0603830750101090   1/31/2019    Bill     3/29/2019     97010             60.00
86944   Florida   Spine   0307644870101032   12/7/2018    Bill     3/29/2019     99213            212.00
86945   Florida   Spine   0307644870101032   12/7/2018    Bill     3/29/2019     97112             84.00
86946   Florida   Spine   0307644870101032   12/7/2018    Bill     3/29/2019     97140             79.00
86947   Florida   Spine   0307644870101032   12/7/2018    Bill     3/29/2019     G0283             48.00
86948   Florida   Spine   0307644870101032   12/7/2018    Bill     3/29/2019     97010             60.00
86949   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     99211             84.00
86950   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     97530             99.00
86951   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     97110             84.00
86952   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1706 of
                                                  2767

86953   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     97140             79.00
86954   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     G0283             48.00
86955   Florida   Spine   0173816880101076   12/23/2018   Bill     3/29/2019     97010             60.00
86956   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     99211             84.00
86957   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97530             99.00
86958   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97110             84.00
86959   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97112             84.00
86960   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97140             79.00
86961   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     97010             60.00
86962   Florida   Spine   0648710160101012   1/11/2019    Bill     3/29/2019     G0283             48.00
86963   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     99211             84.00
86964   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97530             99.00
86965   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97110             84.00
86966   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97112             84.00
86967   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97140             79.00
86968   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     G0283             48.00
86969   Florida   Spine   0509922210101060   1/13/2019    Bill     3/29/2019     97010             60.00
86970   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     99211             84.00
86971   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97530             99.00
86972   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97110             84.00
86973   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97140             79.00
86974   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     G0283             48.00
86975   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97010             60.00
86976   Florida   Spine   0526263710101014   2/23/2019    Bill     3/29/2019     97012             60.00
86977   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     99211             84.00
86978   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     97530             99.00
86979   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     97110             84.00
86980   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     97112             84.00
86981   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     97140             79.00
86982   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     97010             60.00
86983   Florida   Spine   0584479550101018   1/2/2019     Bill     3/29/2019     G0283             48.00
86984   Florida   Spine   0559737980101010   9/2/2018     Bill     3/29/2019     99213            385.00
86985   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     99212            115.00
86986   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97530             99.00
86987   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97110             84.00
86988   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97112             84.00
86989   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97140             79.00
86990   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     97010             60.00
86991   Florida   Spine   0175568920101172   1/13/2019    Bill     3/29/2019     G0283             48.00
86992   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     99211             84.00
86993   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     97530             99.00
86994   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     97110             84.00
86995   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     97112             84.00
86996   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     97140             79.00
86997   Florida   Spine   0439308140101062   1/19/2019    Bill     3/29/2019     97010             60.00
86998   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     99211             84.00
86999   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     97530             99.00
87000   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     97140             79.00
87001   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     97010             60.00
87002   Florida   Spine   0204127700101087   2/7/2019     Bill     3/29/2019     G0283             48.00
87003   Florida   Spine   0632854840101014   11/11/2018   Bill     3/29/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1707 of
                                                  2767

87004   Florida   Spine   0632854840101014   11/11/2018   Bill     3/29/2019     97530            99.00
87005   Florida   Spine   0632854840101014   11/11/2018   Bill     3/29/2019     97110            84.00
87006   Florida   Spine   0632854840101014   11/11/2018   Bill     3/29/2019     97112            84.00
87007   Florida   Spine   0632854840101014   11/11/2018   Bill     3/29/2019     97140            79.00
87008   Florida   Spine   0632854840101014   11/11/2018   Bill     3/29/2019     97010            60.00
87009   Florida   Spine   0632854840101014   11/11/2018   Bill     3/29/2019     G0283            48.00
87010   Florida   Spine   0546847800101011   3/17/2019    Bill     3/29/2019     99211            84.00
87011   Florida   Spine   0546847800101011   3/17/2019    Bill     3/29/2019     97530            99.00
87012   Florida   Spine   0546847800101011   3/17/2019    Bill     3/29/2019     97140            79.00
87013   Florida   Spine   0546847800101011   3/17/2019    Bill     3/29/2019     97010            60.00
87014   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     99211            84.00
87015   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     97530            99.00
87016   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     97112            84.00
87017   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     97140            79.00
87018   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     97010            60.00
87019   Florida   Spine   0137115750101091   2/11/2019    Bill     3/29/2019     G0283            48.00
87020   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     99211            84.00
87021   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97530            99.00
87022   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97110            84.00
87023   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97112            84.00
87024   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97140            79.00
87025   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     97010            60.00
87026   Florida   Spine   0522163000101027   2/14/2019    Bill     3/29/2019     G0283            48.00
87027   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     98940            79.00
87028   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     98943            79.00
87029   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     97530            99.00
87030   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     97140            79.00
87031   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     G0283            48.00
87032   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     97010            60.00
87033   Florida   Spine   0347404860101043   2/28/2019    Bill     3/29/2019     97012            60.00
87034   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     99211            84.00
87035   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     97530            99.00
87036   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     97110            84.00
87037   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     97140            79.00
87038   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     G0283            48.00
87039   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     97010            60.00
87040   Florida   Spine   0131076590101145   2/11/2019    Bill     3/29/2019     97039            48.00
87041   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     99211            84.00
87042   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97530            99.00
87043   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97110            84.00
87044   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97140            79.00
87045   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     97010            60.00
87046   Florida   Spine   0142753980101078   2/20/2019    Bill     3/29/2019     G0283            48.00
87047   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     99211            84.00
87048   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97530            99.00
87049   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97112            84.00
87050   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97140            79.00
87051   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     G0283            48.00
87052   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97010            60.00
87053   Florida   Spine   0536059250101044   3/8/2019     Bill     3/29/2019     97035            48.00
87054   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1708 of
                                                  2767

87055   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     97110             84.00
87056   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     97110             84.00
87057   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     97140             79.00
87058   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     G0283             48.00
87059   Florida   Spine   0639051120101029   1/22/2019    Bill     3/29/2019     97010             60.00
87060   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     99211             84.00
87061   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97530             99.00
87062   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97112             84.00
87063   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     G0283             48.00
87064   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97010             60.00
87065   Florida   Spine   0523729000101040   2/6/2019     Bill     3/29/2019     97035             48.00
87066   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     99211             84.00
87067   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97530             99.00
87068   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97110             84.00
87069   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97112             84.00
87070   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97140             79.00
87071   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     G0283             48.00
87072   Florida   Spine   0597398550101015   11/11/2018   Bill     3/29/2019     97010             60.00
87073   Florida   Spine   0267562590101058   12/13/2018   Bill     3/29/2019     99213            385.00
87074   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     99211             84.00
87075   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97530             99.00
87076   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97112             84.00
87077   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97140             79.00
87078   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     G0283             48.00
87079   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97010             60.00
87080   Florida   Spine   0553916580101044   3/15/2019    Bill     3/29/2019     97035             48.00
87081   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     99211             84.00
87082   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97530             99.00
87083   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97110             84.00
87084   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97112             84.00
87085   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97039             48.00
87086   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97010             60.00
87087   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     G0283             48.00
87088   Florida   Spine   0634246910101032   12/18/2018   Bill     3/29/2019     97140             79.00
87089   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     99211             84.00
87090   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97530             99.00
87091   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97110             84.00
87092   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97112             84.00
87093   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97140             79.00
87094   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     97010             60.00
87095   Florida   Spine   0307517620101124   1/11/2019    Bill     3/29/2019     G0283             48.00
87096   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     99211             84.00
87097   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     97530             99.00
87098   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     97112             84.00
87099   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     97140             79.00
87100   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     G0283             48.00
87101   Florida   Spine   0297363850101118   1/22/2019    Bill     3/29/2019     97010             60.00
87102   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     99211             84.00
87103   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97530             99.00
87104   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97110             84.00
87105   Florida   Spine   0411712420101027   2/25/2019    Bill     3/29/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1709 of
                                                  2767

87106   Florida   Spine   0411712420101027   2/25/2019   Bill      3/29/2019     G0283             48.00
87107   Florida   Spine   0411712420101027   2/25/2019   Bill      3/29/2019     97010             60.00
87108   Florida   Spine   0639051120101029   1/22/2019   Bill      3/29/2019     99211             84.00
87109   Florida   Spine   0639051120101029   1/22/2019   Bill      3/29/2019     97110             84.00
87110   Florida   Spine   0639051120101029   1/22/2019   Bill      3/29/2019     97112             84.00
87111   Florida   Spine   0639051120101029   1/22/2019   Bill      3/29/2019     97140             79.00
87112   Florida   Spine   0639051120101029   1/22/2019   Bill      3/29/2019     G0283             48.00
87113   Florida   Spine   0639051120101029   1/22/2019   Bill      3/29/2019     97010             60.00
87114   Florida   Spine   0335935650101028   3/7/2019    Bill      3/29/2019     98941             96.00
87115   Florida   Spine   0335935650101028   3/7/2019    Bill      3/29/2019     98943             79.00
87116   Florida   Spine   0335935650101028   3/7/2019    Bill      3/29/2019     97039             48.00
87117   Florida   Spine   0617706720101044   2/5/2019    Bill      3/29/2019     99211             84.00
87118   Florida   Spine   0617706720101044   2/5/2019    Bill      3/29/2019     97530             99.00
87119   Florida   Spine   0617706720101044   2/5/2019    Bill      3/29/2019     97110             84.00
87120   Florida   Spine   0617706720101044   2/5/2019    Bill      3/29/2019     G0283             48.00
87121   Florida   Spine   0617706720101044   2/5/2019    Bill      3/29/2019     97010             60.00
87122   Florida   Spine   0280010560101099   11/3/2018   Bill      3/29/2019     99211             84.00
87123   Florida   Spine   0280010560101099   11/3/2018   Bill      3/29/2019     97530             99.00
87124   Florida   Spine   0280010560101099   11/3/2018   Bill      3/29/2019     97110             84.00
87125   Florida   Spine   0280010560101099   11/3/2018   Bill      3/29/2019     97112             84.00
87126   Florida   Spine   0280010560101099   11/3/2018   Bill      3/29/2019     97140             79.00
87127   Florida   Spine   0280010560101099   11/3/2018   Bill      3/29/2019     G0283             48.00
87128   Florida   Spine   0280010560101099   11/3/2018   Bill      3/29/2019     97010             60.00
87129   Florida   Spine   0440823070101079   9/30/2018   Bill      3/29/2019     99211             84.00
87130   Florida   Spine   0440823070101079   9/30/2018   Bill      3/29/2019     97530             99.00
87131   Florida   Spine   0440823070101079   9/30/2018   Bill      3/29/2019     97112             84.00
87132   Florida   Spine   0440823070101079   9/30/2018   Bill      3/29/2019     97140             79.00
87133   Florida   Spine   0440823070101079   9/30/2018   Bill      3/29/2019     G0283             48.00
87134   Florida   Spine   0440823070101079   9/30/2018   Bill      3/29/2019     97010             60.00
87135   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     99211             84.00
87136   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     97110             84.00
87137   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     G0283             48.00
87138   Florida   Spine   0472816140101096   3/5/2019    Bill      3/29/2019     99211             84.00
87139   Florida   Spine   0472816140101096   3/5/2019    Bill      3/29/2019     97530             99.00
87140   Florida   Spine   0472816140101096   3/5/2019    Bill      3/29/2019     97112             84.00
87141   Florida   Spine   0472816140101096   3/5/2019    Bill      3/29/2019     97140             79.00
87142   Florida   Spine   0472816140101096   3/5/2019    Bill      3/29/2019     G0283             48.00
87143   Florida   Spine   0472816140101096   3/5/2019    Bill      3/29/2019     97010             60.00
87144   Florida   Spine   0472816140101096   3/5/2019    Bill      3/29/2019     97035             48.00
87145   Florida   Spine   0142753980101078   2/20/2019   Bill      3/29/2019     99211             84.00
87146   Florida   Spine   0142753980101078   2/20/2019   Bill      3/29/2019     97530             99.00
87147   Florida   Spine   0142753980101078   2/20/2019   Bill      3/29/2019     97110             84.00
87148   Florida   Spine   0142753980101078   2/20/2019   Bill      3/29/2019     97140             79.00
87149   Florida   Spine   0142753980101078   2/20/2019   Bill      3/29/2019     97012             60.00
87150   Florida   Spine   0142753980101078   2/20/2019   Bill      3/29/2019     97010             60.00
87151   Florida   Spine   0142753980101078   2/20/2019   Bill      3/29/2019     G0283             48.00
87152   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     99212            115.00
87153   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97530             99.00
87154   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97110             84.00
87155   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97140             79.00
87156   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1710 of
                                                  2767

87157   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     G0283             48.00
87158   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     99212            115.00
87159   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97530             99.00
87160   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97110             84.00
87161   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97140             79.00
87162   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     97010             60.00
87163   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     G0283             48.00
87164   Florida   Spine   0600040430101071   3/16/2019   Bill      3/29/2019     99203            302.00
87165   Florida   Spine   0600040430101071   3/16/2019   Bill      3/29/2019     G0283             48.00
87166   Florida   Spine   0600040430101071   3/16/2019   Bill      3/29/2019     97010             60.00
87167   Florida   Spine   0600040430101071   3/16/2019   Bill      3/29/2019     A4556             24.00
87168   Florida   Spine   0598962250101051   3/5/2019    Bill      3/29/2019     99211             84.00
87169   Florida   Spine   0598962250101051   3/5/2019    Bill      3/29/2019     97530             99.00
87170   Florida   Spine   0598962250101051   3/5/2019    Bill      3/29/2019     97110             84.00
87171   Florida   Spine   0598962250101051   3/5/2019    Bill      3/29/2019     97140             79.00
87172   Florida   Spine   0598962250101051   3/5/2019    Bill      3/29/2019     G0283             48.00
87173   Florida   Spine   0598962250101051   3/5/2019    Bill      3/29/2019     97010             60.00
87174   Florida   Spine   0600040430101071   3/16/2019   Bill      3/29/2019     99211             84.00
87175   Florida   Spine   0600040430101071   3/16/2019   Bill      3/29/2019     97530             99.00
87176   Florida   Spine   0600040430101071   3/16/2019   Bill      3/29/2019     97110             84.00
87177   Florida   Spine   0600040430101071   3/16/2019   Bill      3/29/2019     G0283             48.00
87178   Florida   Spine   0600040430101071   3/16/2019   Bill      3/29/2019     97010             60.00
87179   Florida   Spine   0600040430101071   3/16/2019   Bill      3/29/2019     97039             48.00
87180   Florida   Spine   0546081900101016   2/13/2019   Bill      3/29/2019     99211             84.00
87181   Florida   Spine   0546081900101016   2/13/2019   Bill      3/29/2019     97530             99.00
87182   Florida   Spine   0546081900101016   2/13/2019   Bill      3/29/2019     97110             84.00
87183   Florida   Spine   0546081900101016   2/13/2019   Bill      3/29/2019     97140             79.00
87184   Florida   Spine   0546081900101016   2/13/2019   Bill      3/29/2019     97012             60.00
87185   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     99211             84.00
87186   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     97530             99.00
87187   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     97110             84.00
87188   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     97112             84.00
87189   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     97140             79.00
87190   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     G0283             48.00
87191   Florida   Spine   0615649880101010   3/5/2019    Bill      3/29/2019     97010             60.00
87192   Florida   Spine   0462632770101039   3/15/2019   Bill      3/29/2019     99211             84.00
87193   Florida   Spine   0462632770101039   3/15/2019   Bill      3/29/2019     97530             99.00
87194   Florida   Spine   0462632770101039   3/15/2019   Bill      3/29/2019     97112             84.00
87195   Florida   Spine   0462632770101039   3/15/2019   Bill      3/29/2019     97140             79.00
87196   Florida   Spine   0462632770101039   3/15/2019   Bill      3/29/2019     G0283             48.00
87197   Florida   Spine   0462632770101039   3/15/2019   Bill      3/29/2019     97010             60.00
87198   Florida   Spine   0462632770101039   3/15/2019   Bill      3/29/2019     97035             48.00
87199   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     99211             84.00
87200   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     97530             99.00
87201   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     97112             84.00
87202   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     97140             79.00
87203   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     G0283             48.00
87204   Florida   Spine   0562618460101032   2/3/2019    Bill      3/29/2019     97010             60.00
87205   Florida   Spine   0372012190101043   2/4/2019    Bill      3/29/2019     99211             84.00
87206   Florida   Spine   0372012190101043   2/4/2019    Bill      3/29/2019     97530             99.00
87207   Florida   Spine   0372012190101043   2/4/2019    Bill      3/29/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1711 of
                                                  2767

87208   Florida   Spine   0372012190101043   2/4/2019    Bill      3/29/2019     97140             79.00
87209   Florida   Spine   0372012190101043   2/4/2019    Bill      3/29/2019     G0283             48.00
87210   Florida   Spine   0372012190101043   2/4/2019    Bill      3/29/2019     97010             60.00
87211   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     99211             84.00
87212   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     97530             99.00
87213   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     97140             79.00
87214   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     G0283             48.00
87215   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     97010             60.00
87216   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     97035             48.00
87217   Florida   Spine   0616804760101049   3/13/2019   Bill      3/29/2019     97039             48.00
87218   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     99211             84.00
87219   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     97530             99.00
87220   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     97140             79.00
87221   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     97014             48.00
87222   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     97010             60.00
87223   Florida   Spine   0520017690101022   3/14/2019   Bill      3/29/2019     97039             48.00
87224   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     99211             84.00
87225   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     97530             99.00
87226   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     97140             79.00
87227   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     G0283             48.00
87228   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     97010             60.00
87229   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     97035             48.00
87230   Florida   Spine   0450622060101066   3/6/2019    Bill      3/29/2019     97039             48.00
87231   Florida   Spine   0387168380101137   2/27/2019   Bill      3/29/2019     99211             84.00
87232   Florida   Spine   0387168380101137   2/27/2019   Bill      3/29/2019     97530             99.00
87233   Florida   Spine   0387168380101137   2/27/2019   Bill      3/29/2019     97140             79.00
87234   Florida   Spine   0387168380101137   2/27/2019   Bill      3/29/2019     G0283             48.00
87235   Florida   Spine   0387168380101137   2/27/2019   Bill      3/29/2019     97010             60.00
87236   Florida   Spine   0387168380101137   2/27/2019   Bill      3/29/2019     97035             48.00
87237   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     99211             84.00
87238   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     97530             99.00
87239   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     97110             84.00
87240   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     97112             84.00
87241   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     97140             79.00
87242   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     G0283             48.00
87243   Florida   Spine   0469279310101047   8/30/2018   Bill      3/29/2019     97010             60.00
87244   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     99211             84.00
87245   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97530             99.00
87246   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97012             60.00
87247   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97039             48.00
87248   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     97010             60.00
87249   Florida   Spine   0445965860101028   1/30/2019   Bill      3/29/2019     G0283             48.00
87250   Florida   Spine   0338475320101105   1/29/2019   Bill      3/29/2019     99213            385.00
87251   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     99211             84.00
87252   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     97530             99.00
87253   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     97112             84.00
87254   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     97140             79.00
87255   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     97010             60.00
87256   Florida   Spine   0517289190101100   3/11/2019   Bill      3/29/2019     G0283             48.00
87257   Florida   Spine   0283597320101044   3/2/2019    Bill      3/29/2019     99203            550.00
87258   Florida   Spine   0558219670101015   3/2/2019    Bill      3/29/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1712 of
                                                  2767

87259   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97530               99.00
87260   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97112               84.00
87261   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97140               79.00
87262   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     97010               60.00
87263   Florida   Spine   0558219670101015   3/2/2019     Bill     3/29/2019     G0283               48.00
87264   Florida   Spine   0436328500101075   3/11/2019    Bill     3/29/2019     99211               84.00
87265   Florida   Spine   0436328500101075   3/11/2019    Bill     3/29/2019     97530               99.00
87266   Florida   Spine   0436328500101075   3/11/2019    Bill     3/29/2019     97140               79.00
87267   Florida   Spine   0436328500101075   3/11/2019    Bill     3/29/2019     G0283               48.00
87268   Florida   Spine   0436328500101075   3/11/2019    Bill     3/29/2019     97010               60.00
87269   Florida   Spine   0436328500101075   3/11/2019    Bill     3/29/2019     97012               60.00
87270   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     99211               84.00
87271   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97530               99.00
87272   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97110               84.00
87273   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97012               60.00
87274   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97140               79.00
87275   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     97010               60.00
87276   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     G0283               48.00
87277   Florida   Spine   0283597320101044   3/2/2019     Bill     3/29/2019     99203              550.00
87278   Florida   Spine   0131792740101039   12/28/2018   Bill     3/29/2019     99211               84.00
87279   Florida   Spine   0131792740101039   12/28/2018   Bill     3/29/2019     97530               99.00
87280   Florida   Spine   0131792740101039   12/28/2018   Bill     3/29/2019     97112               84.00
87281   Florida   Spine   0131792740101039   12/28/2018   Bill     3/29/2019     97140               79.00
87282   Florida   Spine   0131792740101039   12/28/2018   Bill     3/29/2019     G0283               48.00
87283   Florida   Spine   0131792740101039   12/28/2018   Bill     3/29/2019     97010               60.00
87284   Florida   Spine   0131792740101039   12/28/2018   Bill     3/29/2019     97035               48.00
87285   Florida   Spine   0427759340101027   4/22/2018    Bill     3/29/2019     99213              385.00
87286   Florida   Spine   0624079310101019   1/15/2019    Bill     3/29/2019     99215              605.00
87287   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      99211               84.00
87288   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97530               99.00
87289   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97112               84.00
87290   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97140               79.00
87291   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97010               60.00
87292   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      G0283               48.00
87293   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      99203              550.00
87294   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      72141            2,145.00
87295   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      72148            2,145.00
87296   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      99211               84.00
87297   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97530               99.00
87298   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97110               84.00
87299   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97112               84.00
87300   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97140               79.00
87301   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      G0283               48.00
87302   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97010               60.00
87303   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      99211               84.00
87304   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97530               99.00
87305   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97140               79.00
87306   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      G0283               48.00
87307   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97010               60.00
87308   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97035               48.00
87309   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97012               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1713 of
                                                  2767

87310   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      99211            84.00
87311   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97530            99.00
87312   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97110            84.00
87313   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97112            84.00
87314   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97140            79.00
87315   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      G0283            48.00
87316   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97010            60.00
87317   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      99211            84.00
87318   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      97530            99.00
87319   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      97140            79.00
87320   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      G0283            48.00
87321   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      97010            60.00
87322   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      97035            48.00
87323   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      99211            84.00
87324   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      97530            99.00
87325   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      97110            84.00
87326   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      97112            84.00
87327   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      97140            79.00
87328   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      G0283            48.00
87329   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      97010            60.00
87330   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      99211            84.00
87331   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97530            99.00
87332   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97112            84.00
87333   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97140            79.00
87334   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97010            60.00
87335   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      99211            84.00
87336   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      97140            79.00
87337   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      G0283            48.00
87338   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      97010            60.00
87339   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      97039            48.00
87340   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      99211            84.00
87341   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97530            99.00
87342   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97110            84.00
87343   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97140            79.00
87344   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      G0283            48.00
87345   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97010            60.00
87346   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97039            48.00
87347   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      99211            84.00
87348   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      97530            99.00
87349   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      97112            84.00
87350   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      97140            79.00
87351   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      G0283            48.00
87352   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      97010            60.00
87353   Florida   Spine   0526379830101047   2/1/2019     Bill     4/6/2019      99211            84.00
87354   Florida   Spine   0526379830101047   2/1/2019     Bill     4/6/2019      97140            79.00
87355   Florida   Spine   0526379830101047   2/1/2019     Bill     4/6/2019      G0283            48.00
87356   Florida   Spine   0526379830101047   2/1/2019     Bill     4/6/2019      97010            60.00
87357   Florida   Spine   0526379830101047   2/1/2019     Bill     4/6/2019      97035            48.00
87358   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      99211            84.00
87359   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      97530            99.00
87360   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1714 of
                                                  2767

87361   Florida   Spine   0582911480101017   1/4/2019    Bill      4/6/2019      G0283             48.00
87362   Florida   Spine   0582911480101017   1/4/2019    Bill      4/6/2019      97010             60.00
87363   Florida   Spine   0582911480101017   1/4/2019    Bill      4/6/2019      97035             48.00
87364   Florida   Spine   0429584650101021   1/4/2017    Bill      4/6/2019      99203            302.00
87365   Florida   Spine   0429584650101021   1/4/2017    Bill      4/6/2019      97140             79.00
87366   Florida   Spine   0429584650101021   1/4/2017    Bill      4/6/2019      G0283             48.00
87367   Florida   Spine   0429584650101021   1/4/2017    Bill      4/6/2019      97010             60.00
87368   Florida   Spine   0429584650101021   1/4/2017    Bill      4/6/2019      97035             48.00
87369   Florida   Spine   0429584650101021   1/4/2017    Bill      4/6/2019      A4556             24.00
87370   Florida   Spine   0553916580101044   3/15/2019   Bill      4/6/2019      99211             84.00
87371   Florida   Spine   0553916580101044   3/15/2019   Bill      4/6/2019      97530             99.00
87372   Florida   Spine   0553916580101044   3/15/2019   Bill      4/6/2019      97112             84.00
87373   Florida   Spine   0553916580101044   3/15/2019   Bill      4/6/2019      97140             79.00
87374   Florida   Spine   0553916580101044   3/15/2019   Bill      4/6/2019      G0283             48.00
87375   Florida   Spine   0553916580101044   3/15/2019   Bill      4/6/2019      97010             60.00
87376   Florida   Spine   0553916580101044   3/15/2019   Bill      4/6/2019      97035             48.00
87377   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      98941             96.00
87378   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      97530             99.00
87379   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      97140             79.00
87380   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      G0283             48.00
87381   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      97010             60.00
87382   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      97039             48.00
87383   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      97012             60.00
87384   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      99211             84.00
87385   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97530             99.00
87386   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97110             84.00
87387   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97112             84.00
87388   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      G0283             48.00
87389   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97010             60.00
87390   Florida   Spine   0561558220101016   1/22/2019   Bill      4/6/2019      99211             84.00
87391   Florida   Spine   0561558220101016   1/22/2019   Bill      4/6/2019      97530             99.00
87392   Florida   Spine   0561558220101016   1/22/2019   Bill      4/6/2019      97110             84.00
87393   Florida   Spine   0561558220101016   1/22/2019   Bill      4/6/2019      97112             84.00
87394   Florida   Spine   0561558220101016   1/22/2019   Bill      4/6/2019      97140             79.00
87395   Florida   Spine   0561558220101016   1/22/2019   Bill      4/6/2019      G0283             48.00
87396   Florida   Spine   0561558220101016   1/22/2019   Bill      4/6/2019      97010             60.00
87397   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      98941             96.00
87398   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      97530             99.00
87399   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      97110             84.00
87400   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      97140             79.00
87401   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      G0283             48.00
87402   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      97010             60.00
87403   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      97039             48.00
87404   Florida   Spine   0472816140101096   3/5/2019    Bill      4/6/2019      99211             84.00
87405   Florida   Spine   0472816140101096   3/5/2019    Bill      4/6/2019      97530             99.00
87406   Florida   Spine   0472816140101096   3/5/2019    Bill      4/6/2019      97112             84.00
87407   Florida   Spine   0472816140101096   3/5/2019    Bill      4/6/2019      97140             79.00
87408   Florida   Spine   0472816140101096   3/5/2019    Bill      4/6/2019      G0283             48.00
87409   Florida   Spine   0472816140101096   3/5/2019    Bill      4/6/2019      97010             60.00
87410   Florida   Spine   0472816140101096   3/5/2019    Bill      4/6/2019      97035             48.00
87411   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1715 of
                                                  2767

87412   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      97530             99.00
87413   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      97110             84.00
87414   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      97112             84.00
87415   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      97140             79.00
87416   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      G0283             48.00
87417   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      97010             60.00
87418   Florida   Spine   0475910770101034   2/15/2019   Bill      4/6/2019      99211             84.00
87419   Florida   Spine   0475910770101034   2/15/2019   Bill      4/6/2019      97110             84.00
87420   Florida   Spine   0475910770101034   2/15/2019   Bill      4/6/2019      97112             84.00
87421   Florida   Spine   0475910770101034   2/15/2019   Bill      4/6/2019      97140             79.00
87422   Florida   Spine   0475910770101034   2/15/2019   Bill      4/6/2019      G0283             48.00
87423   Florida   Spine   0475910770101034   2/15/2019   Bill      4/6/2019      97010             60.00
87424   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      98941             96.00
87425   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      97530             99.00
87426   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      97110             84.00
87427   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      97140             79.00
87428   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      G0283             48.00
87429   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      97010             60.00
87430   Florida   Spine   0361910870101048   12/3/2018   Bill      4/6/2019      97012             60.00
87431   Florida   Spine   0611167200101036   2/27/2019   Bill      4/6/2019      99211             84.00
87432   Florida   Spine   0611167200101036   2/27/2019   Bill      4/6/2019      97530             99.00
87433   Florida   Spine   0611167200101036   2/27/2019   Bill      4/6/2019      97140             79.00
87434   Florida   Spine   0611167200101036   2/27/2019   Bill      4/6/2019      G0283             48.00
87435   Florida   Spine   0611167200101036   2/27/2019   Bill      4/6/2019      97010             60.00
87436   Florida   Spine   0611167200101036   2/27/2019   Bill      4/6/2019      97035             48.00
87437   Florida   Spine   0611167200101036   2/27/2019   Bill      4/6/2019      97039             48.00
87438   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      99211             84.00
87439   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      97530             99.00
87440   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      97112             84.00
87441   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      97140             79.00
87442   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      G0283             48.00
87443   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      97010             60.00
87444   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      97035             48.00
87445   Florida   Spine   0297363850101118   1/22/2019   Bill      4/6/2019      99211             84.00
87446   Florida   Spine   0297363850101118   1/22/2019   Bill      4/6/2019      97530             99.00
87447   Florida   Spine   0297363850101118   1/22/2019   Bill      4/6/2019      97110             84.00
87448   Florida   Spine   0297363850101118   1/22/2019   Bill      4/6/2019      97140             79.00
87449   Florida   Spine   0297363850101118   1/22/2019   Bill      4/6/2019      G0283             48.00
87450   Florida   Spine   0297363850101118   1/22/2019   Bill      4/6/2019      97010             60.00
87451   Florida   Spine   0563380930101022   6/13/2018   Bill      4/6/2019      99212            115.00
87452   Florida   Spine   0563380930101022   6/13/2018   Bill      4/6/2019      97110             84.00
87453   Florida   Spine   0563380930101022   6/13/2018   Bill      4/6/2019      97112             84.00
87454   Florida   Spine   0563380930101022   6/13/2018   Bill      4/6/2019      97140             79.00
87455   Florida   Spine   0563380930101022   6/13/2018   Bill      4/6/2019      G0283             48.00
87456   Florida   Spine   0563380930101022   6/13/2018   Bill      4/6/2019      97010             60.00
87457   Florida   Spine   0172192390101134   1/31/2019   Bill      4/6/2019      99211             84.00
87458   Florida   Spine   0172192390101134   1/31/2019   Bill      4/6/2019      97530             99.00
87459   Florida   Spine   0172192390101134   1/31/2019   Bill      4/6/2019      97110             84.00
87460   Florida   Spine   0172192390101134   1/31/2019   Bill      4/6/2019      97140             79.00
87461   Florida   Spine   0172192390101134   1/31/2019   Bill      4/6/2019      G0283             48.00
87462   Florida   Spine   0172192390101134   1/31/2019   Bill      4/6/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1716 of
                                                  2767

87463   Florida   Spine   0172192390101134   1/31/2019    Bill     4/6/2019      97012            60.00
87464   Florida   Spine   0172192390101134   1/31/2019    Bill     4/6/2019      A4556            24.00
87465   Florida   Spine   0604859700101032   12/14/2018   Bill     4/6/2019      99211            84.00
87466   Florida   Spine   0604859700101032   12/14/2018   Bill     4/6/2019      97110            84.00
87467   Florida   Spine   0604859700101032   12/14/2018   Bill     4/6/2019      97112            84.00
87468   Florida   Spine   0604859700101032   12/14/2018   Bill     4/6/2019      97140            79.00
87469   Florida   Spine   0604859700101032   12/14/2018   Bill     4/6/2019      G0283            48.00
87470   Florida   Spine   0604859700101032   12/14/2018   Bill     4/6/2019      97010            60.00
87471   Florida   Spine   0603830750101090   1/31/2019    Bill     4/6/2019      99211            84.00
87472   Florida   Spine   0603830750101090   1/31/2019    Bill     4/6/2019      97110            84.00
87473   Florida   Spine   0603830750101090   1/31/2019    Bill     4/6/2019      97112            84.00
87474   Florida   Spine   0603830750101090   1/31/2019    Bill     4/6/2019      97140            79.00
87475   Florida   Spine   0603830750101090   1/31/2019    Bill     4/6/2019      G0283            48.00
87476   Florida   Spine   0603830750101090   1/31/2019    Bill     4/6/2019      97010            60.00
87477   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      99211            84.00
87478   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      G0283            48.00
87479   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      97010            60.00
87480   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      97012            60.00
87481   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      99211            84.00
87482   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97110            84.00
87483   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97112            84.00
87484   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97010            60.00
87485   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      G0283            48.00
87486   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      99211            84.00
87487   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97110            84.00
87488   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97112            84.00
87489   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97140            79.00
87490   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97010            60.00
87491   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      G0283            48.00
87492   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97012            60.00
87493   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      98940            79.00
87494   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97110            84.00
87495   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97112            84.00
87496   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97140            79.00
87497   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97012            60.00
87498   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97010            60.00
87499   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      G0283            48.00
87500   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      98940            79.00
87501   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97110            84.00
87502   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97112            84.00
87503   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97012            60.00
87504   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97140            79.00
87505   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97010            60.00
87506   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      G0283            48.00
87507   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      99211            84.00
87508   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97530            99.00
87509   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97110            84.00
87510   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97140            79.00
87511   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97010            60.00
87512   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      99211            84.00
87513   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1717 of
                                                  2767

87514   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97110               84.00
87515   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97140               79.00
87516   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97010               60.00
87517   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      G0283               48.00
87518   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      99211               84.00
87519   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      97110               84.00
87520   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      97112               84.00
87521   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      97140               79.00
87522   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      97010               60.00
87523   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      G0283               48.00
87524   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      99211               84.00
87525   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97530               99.00
87526   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97110               84.00
87527   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97140               79.00
87528   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97010               60.00
87529   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      G0283               48.00
87530   Florida   Spine   0569529050101030   12/4/2018    Bill     4/6/2019      99211               84.00
87531   Florida   Spine   0569529050101030   12/4/2018    Bill     4/6/2019      97530               99.00
87532   Florida   Spine   0569529050101030   12/4/2018    Bill     4/6/2019      97110               84.00
87533   Florida   Spine   0569529050101030   12/4/2018    Bill     4/6/2019      97112               84.00
87534   Florida   Spine   0569529050101030   12/4/2018    Bill     4/6/2019      97140               79.00
87535   Florida   Spine   0569529050101030   12/4/2018    Bill     4/6/2019      97010               60.00
87536   Florida   Spine   0569529050101030   12/4/2018    Bill     4/6/2019      G0283               48.00
87537   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      62323            2,200.00
87538   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      J2001              115.50
87539   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      J1020               35.00
87540   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      Q9965               25.00
87541   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      99203              302.00
87542   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      97140               79.00
87543   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      97035               48.00
87544   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      97010               60.00
87545   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      G0283               48.00
87546   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      A4556               24.00
87547   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      99211               84.00
87548   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97530               99.00
87549   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97110               84.00
87550   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97140               79.00
87551   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97010               60.00
87552   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      G0283               48.00
87553   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97039               48.00
87554   Florida   Spine   0290288710101288   1/12/2019    Bill     4/6/2019      99211               84.00
87555   Florida   Spine   0290288710101288   1/12/2019    Bill     4/6/2019      97530               99.00
87556   Florida   Spine   0290288710101288   1/12/2019    Bill     4/6/2019      97110               84.00
87557   Florida   Spine   0290288710101288   1/12/2019    Bill     4/6/2019      97140               79.00
87558   Florida   Spine   0290288710101288   1/12/2019    Bill     4/6/2019      97010               60.00
87559   Florida   Spine   0290288710101288   1/12/2019    Bill     4/6/2019      G0283               48.00
87560   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      99211               84.00
87561   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97530               99.00
87562   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97110               84.00
87563   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97140               79.00
87564   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97035               48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1718 of
                                                  2767

87565   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97010             60.00
87566   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      G0283             48.00
87567   Florida   Spine   0602824420101029   2/5/2019     Bill     4/6/2019      99211             84.00
87568   Florida   Spine   0602824420101029   2/5/2019     Bill     4/6/2019      97530             99.00
87569   Florida   Spine   0602824420101029   2/5/2019     Bill     4/6/2019      97110             84.00
87570   Florida   Spine   0602824420101029   2/5/2019     Bill     4/6/2019      97140             79.00
87571   Florida   Spine   0602824420101029   2/5/2019     Bill     4/6/2019      97012             60.00
87572   Florida   Spine   0602824420101029   2/5/2019     Bill     4/6/2019      97010             60.00
87573   Florida   Spine   0602824420101029   2/5/2019     Bill     4/6/2019      G0283             48.00
87574   Florida   Spine   0362012910101077   10/25/2018   Bill     4/6/2019      99211             84.00
87575   Florida   Spine   0362012910101077   10/25/2018   Bill     4/6/2019      97530             99.00
87576   Florida   Spine   0362012910101077   10/25/2018   Bill     4/6/2019      97110             84.00
87577   Florida   Spine   0362012910101077   10/25/2018   Bill     4/6/2019      97112             84.00
87578   Florida   Spine   0362012910101077   10/25/2018   Bill     4/6/2019      97140             79.00
87579   Florida   Spine   0362012910101077   10/25/2018   Bill     4/6/2019      97010             60.00
87580   Florida   Spine   0362012910101077   10/25/2018   Bill     4/6/2019      G0283             48.00
87581   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      99211             84.00
87582   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97530             99.00
87583   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97112             84.00
87584   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97140             79.00
87585   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      G0283             48.00
87586   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97010             60.00
87587   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97035             48.00
87588   Florida   Spine   0507787870101045   2/21/2019    Bill     4/6/2019      99203            302.00
87589   Florida   Spine   0507787870101045   2/21/2019    Bill     4/6/2019      97140             79.00
87590   Florida   Spine   0507787870101045   2/21/2019    Bill     4/6/2019      97010             60.00
87591   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      99211             84.00
87592   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      97530             99.00
87593   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      97112             84.00
87594   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      97140             79.00
87595   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      97035             48.00
87596   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      97010             60.00
87597   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      G0283             48.00
87598   Florida   Spine   0517289190101100   3/11/2019    Bill     4/6/2019      99211             84.00
87599   Florida   Spine   0517289190101100   3/11/2019    Bill     4/6/2019      97530             99.00
87600   Florida   Spine   0517289190101100   3/11/2019    Bill     4/6/2019      97112             84.00
87601   Florida   Spine   0517289190101100   3/11/2019    Bill     4/6/2019      97140             79.00
87602   Florida   Spine   0517289190101100   3/11/2019    Bill     4/6/2019      97035             48.00
87603   Florida   Spine   0517289190101100   3/11/2019    Bill     4/6/2019      97010             60.00
87604   Florida   Spine   0517289190101100   3/11/2019    Bill     4/6/2019      G0283             48.00
87605   Florida   Spine   0548207890101058   2/14/2019    Bill     4/6/2019      99211             84.00
87606   Florida   Spine   0548207890101058   2/14/2019    Bill     4/6/2019      97530             99.00
87607   Florida   Spine   0548207890101058   2/14/2019    Bill     4/6/2019      97112             84.00
87608   Florida   Spine   0548207890101058   2/14/2019    Bill     4/6/2019      97140             79.00
87609   Florida   Spine   0548207890101058   2/14/2019    Bill     4/6/2019      97010             60.00
87610   Florida   Spine   0548207890101058   2/14/2019    Bill     4/6/2019      G0283             48.00
87611   Florida   Spine   0546081900101016   2/13/2019    Bill     4/6/2019      99211             84.00
87612   Florida   Spine   0546081900101016   2/13/2019    Bill     4/6/2019      97530             99.00
87613   Florida   Spine   0546081900101016   2/13/2019    Bill     4/6/2019      97110             84.00
87614   Florida   Spine   0546081900101016   2/13/2019    Bill     4/6/2019      97140             79.00
87615   Florida   Spine   0546081900101016   2/13/2019    Bill     4/6/2019      G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1719 of
                                                  2767

87616   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      97010             60.00
87617   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      97012             60.00
87618   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      99211             84.00
87619   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97530             99.00
87620   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97112             84.00
87621   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97140             79.00
87622   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      G0283             48.00
87623   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97010             60.00
87624   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      98941             96.00
87625   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97530             99.00
87626   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97110             84.00
87627   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97140             79.00
87628   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      G0283             48.00
87629   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97010             60.00
87630   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97039             48.00
87631   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      99211             84.00
87632   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97530             99.00
87633   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97140             79.00
87634   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      G0283             48.00
87635   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97010             60.00
87636   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97039             48.00
87637   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      99211             84.00
87638   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97530             99.00
87639   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97140             79.00
87640   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97014             48.00
87641   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97010             60.00
87642   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97035             48.00
87643   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      99211             84.00
87644   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97530             99.00
87645   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97110             84.00
87646   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97140             79.00
87647   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      G0283             48.00
87648   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97010             60.00
87649   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97012             60.00
87650   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      99203            302.00
87651   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      97140             79.00
87652   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      G0283             48.00
87653   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      97010             60.00
87654   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      97035             48.00
87655   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      A4556             24.00
87656   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      99211             84.00
87657   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97530             99.00
87658   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97112             84.00
87659   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97140             79.00
87660   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      G0283             48.00
87661   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97010             60.00
87662   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97035             48.00
87663   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      99211             84.00
87664   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      97530             99.00
87665   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      97140             79.00
87666   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1720 of
                                                  2767

87667   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      97010             60.00
87668   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      97035             48.00
87669   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      99211             84.00
87670   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      97110             84.00
87671   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      97112             84.00
87672   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      97140             79.00
87673   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      G0283             48.00
87674   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      97010             60.00
87675   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      99211             84.00
87676   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97530             99.00
87677   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97110             84.00
87678   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97112             84.00
87679   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97140             79.00
87680   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      G0283             48.00
87681   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97010             60.00
87682   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      99211             84.00
87683   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      97530             99.00
87684   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      97140             79.00
87685   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      G0283             48.00
87686   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      97010             60.00
87687   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      97035             48.00
87688   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      97039             48.00
87689   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      99203            302.00
87690   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      97140             79.00
87691   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      G0283             48.00
87692   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      97010             60.00
87693   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      A4556             24.00
87694   Florida   Spine   0573827830101021   2/13/2019   Bill      4/6/2019      99211             84.00
87695   Florida   Spine   0573827830101021   2/13/2019   Bill      4/6/2019      97530             99.00
87696   Florida   Spine   0573827830101021   2/13/2019   Bill      4/6/2019      97112             84.00
87697   Florida   Spine   0573827830101021   2/13/2019   Bill      4/6/2019      97140             79.00
87698   Florida   Spine   0573827830101021   2/13/2019   Bill      4/6/2019      G0283             48.00
87699   Florida   Spine   0573827830101021   2/13/2019   Bill      4/6/2019      97010             60.00
87700   Florida   Spine   0573827830101021   2/13/2019   Bill      4/6/2019      97035             48.00
87701   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      99211             84.00
87702   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97530             99.00
87703   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97110             84.00
87704   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97140             79.00
87705   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97010             60.00
87706   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97012             60.00
87707   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      99211             84.00
87708   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97530             99.00
87709   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97110             84.00
87710   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97140             79.00
87711   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      G0283             48.00
87712   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97010             60.00
87713   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97039             48.00
87714   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      99211             84.00
87715   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97530             99.00
87716   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97112             84.00
87717   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1721 of
                                                  2767

87718   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      G0283            48.00
87719   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97010            60.00
87720   Florida   Spine   0283597320101044   3/2/2019    Bill      4/6/2019      99211            84.00
87721   Florida   Spine   0283597320101044   3/2/2019    Bill      4/6/2019      97530            99.00
87722   Florida   Spine   0283597320101044   3/2/2019    Bill      4/6/2019      97110            84.00
87723   Florida   Spine   0283597320101044   3/2/2019    Bill      4/6/2019      97140            79.00
87724   Florida   Spine   0283597320101044   3/2/2019    Bill      4/6/2019      97012            60.00
87725   Florida   Spine   0283597320101044   3/2/2019    Bill      4/6/2019      97010            60.00
87726   Florida   Spine   0283597320101044   3/2/2019    Bill      4/6/2019      G0283            48.00
87727   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      98941            96.00
87728   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      97530            99.00
87729   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      97140            79.00
87730   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      G0283            48.00
87731   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      97010            60.00
87732   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      97039            48.00
87733   Florida   Spine   0335935650101028   3/7/2019    Bill      4/6/2019      97012            60.00
87734   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      99211            84.00
87735   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      97530            99.00
87736   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      97112            84.00
87737   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      97140            79.00
87738   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      G0283            48.00
87739   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      97010            60.00
87740   Florida   Spine   0481000790101016   1/23/2019   Bill      4/6/2019      97035            48.00
87741   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      99211            84.00
87742   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      97530            99.00
87743   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      97110            84.00
87744   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      97112            84.00
87745   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      97140            79.00
87746   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      G0283            48.00
87747   Florida   Spine   0509922210101060   1/13/2019   Bill      4/6/2019      97010            60.00
87748   Florida   Spine   0625131170101016   2/24/2019   Bill      4/6/2019      99211            84.00
87749   Florida   Spine   0625131170101016   2/24/2019   Bill      4/6/2019      97530            99.00
87750   Florida   Spine   0625131170101016   2/24/2019   Bill      4/6/2019      97112            84.00
87751   Florida   Spine   0625131170101016   2/24/2019   Bill      4/6/2019      97140            79.00
87752   Florida   Spine   0625131170101016   2/24/2019   Bill      4/6/2019      G0283            48.00
87753   Florida   Spine   0625131170101016   2/24/2019   Bill      4/6/2019      97010            60.00
87754   Florida   Spine   0280010560101099   11/3/2018   Bill      4/6/2019      99211            84.00
87755   Florida   Spine   0280010560101099   11/3/2018   Bill      4/6/2019      97530            99.00
87756   Florida   Spine   0280010560101099   11/3/2018   Bill      4/6/2019      97110            84.00
87757   Florida   Spine   0280010560101099   11/3/2018   Bill      4/6/2019      97112            84.00
87758   Florida   Spine   0280010560101099   11/3/2018   Bill      4/6/2019      97140            79.00
87759   Florida   Spine   0280010560101099   11/3/2018   Bill      4/6/2019      G0283            48.00
87760   Florida   Spine   0280010560101099   11/3/2018   Bill      4/6/2019      97010            60.00
87761   Florida   Spine   0196729850101013   2/27/2019   Bill      4/6/2019      99211            84.00
87762   Florida   Spine   0196729850101013   2/27/2019   Bill      4/6/2019      97530            99.00
87763   Florida   Spine   0196729850101013   2/27/2019   Bill      4/6/2019      97110            84.00
87764   Florida   Spine   0196729850101013   2/27/2019   Bill      4/6/2019      97140            79.00
87765   Florida   Spine   0196729850101013   2/27/2019   Bill      4/6/2019      G0283            48.00
87766   Florida   Spine   0196729850101013   2/27/2019   Bill      4/6/2019      97010            60.00
87767   Florida   Spine   0196729850101013   2/27/2019   Bill      4/6/2019      97039            48.00
87768   Florida   Spine   0409556910101045   1/22/2019   Bill      4/6/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1722 of
                                                  2767

87769   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97530            99.00
87770   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97110            84.00
87771   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97112            84.00
87772   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97140            79.00
87773   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      G0283            48.00
87774   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97010            60.00
87775   Florida   Spine   0347404860101043   2/28/2019    Bill     4/6/2019      98940            79.00
87776   Florida   Spine   0347404860101043   2/28/2019    Bill     4/6/2019      97530            99.00
87777   Florida   Spine   0347404860101043   2/28/2019    Bill     4/6/2019      97112            84.00
87778   Florida   Spine   0347404860101043   2/28/2019    Bill     4/6/2019      97140            79.00
87779   Florida   Spine   0347404860101043   2/28/2019    Bill     4/6/2019      G0283            48.00
87780   Florida   Spine   0347404860101043   2/28/2019    Bill     4/6/2019      97010            60.00
87781   Florida   Spine   0347404860101043   2/28/2019    Bill     4/6/2019      97012            60.00
87782   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      99211            84.00
87783   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97530            99.00
87784   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97110            84.00
87785   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97112            84.00
87786   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97140            79.00
87787   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      G0283            48.00
87788   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97010            60.00
87789   Florida   Spine   0563224060101065   11/11/2018   Bill     4/6/2019      98940            79.00
87790   Florida   Spine   0563224060101065   11/11/2018   Bill     4/6/2019      97530            99.00
87791   Florida   Spine   0563224060101065   11/11/2018   Bill     4/6/2019      97140            79.00
87792   Florida   Spine   0563224060101065   11/11/2018   Bill     4/6/2019      G0283            48.00
87793   Florida   Spine   0563224060101065   11/11/2018   Bill     4/6/2019      97010            60.00
87794   Florida   Spine   0563224060101065   11/11/2018   Bill     4/6/2019      97035            48.00
87795   Florida   Spine   0563224060101065   11/11/2018   Bill     4/6/2019      97039            48.00
87796   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      99211            84.00
87797   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97530            99.00
87798   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97140            79.00
87799   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      G0283            48.00
87800   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97010            60.00
87801   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97035            48.00
87802   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      99211            84.00
87803   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      97530            99.00
87804   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      97140            79.00
87805   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      97039            48.00
87806   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      97035            48.00
87807   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      99211            84.00
87808   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97530            99.00
87809   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97140            79.00
87810   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97010            60.00
87811   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      99211            84.00
87812   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97110            84.00
87813   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97112            84.00
87814   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97140            79.00
87815   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      G0283            48.00
87816   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97010            60.00
87817   Florida   Spine   0359766610101043   1/8/2019     Bill     4/6/2019      99211            84.00
87818   Florida   Spine   0359766610101043   1/8/2019     Bill     4/6/2019      97140            79.00
87819   Florida   Spine   0359766610101043   1/8/2019     Bill     4/6/2019      G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1723 of
                                                  2767

87820   Florida   Spine   0359766610101043   1/8/2019     Bill     4/6/2019      97010            60.00
87821   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      99211            84.00
87822   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97110            84.00
87823   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97112            84.00
87824   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97140            79.00
87825   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      G0283            48.00
87826   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97010            60.00
87827   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      99211            84.00
87828   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      97110            84.00
87829   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      97112            84.00
87830   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      97140            79.00
87831   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      G0283            48.00
87832   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      97010            60.00
87833   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      99211            84.00
87834   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      97530            99.00
87835   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      97110            84.00
87836   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      97112            84.00
87837   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      97140            79.00
87838   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      G0283            48.00
87839   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      97010            60.00
87840   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      99211            84.00
87841   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97530            99.00
87842   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97112            84.00
87843   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97140            79.00
87844   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      G0283            48.00
87845   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97010            60.00
87846   Florida   Spine   0475910770101034   2/15/2019    Bill     4/6/2019      99211            84.00
87847   Florida   Spine   0475910770101034   2/15/2019    Bill     4/6/2019      97110            84.00
87848   Florida   Spine   0475910770101034   2/15/2019    Bill     4/6/2019      97112            84.00
87849   Florida   Spine   0475910770101034   2/15/2019    Bill     4/6/2019      97140            79.00
87850   Florida   Spine   0475910770101034   2/15/2019    Bill     4/6/2019      G0283            48.00
87851   Florida   Spine   0475910770101034   2/15/2019    Bill     4/6/2019      97010            60.00
87852   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      99211            84.00
87853   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97530            99.00
87854   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97112            84.00
87855   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97140            79.00
87856   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      G0283            48.00
87857   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97010            60.00
87858   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97035            48.00
87859   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      99211            84.00
87860   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      97110            84.00
87861   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      G0283            48.00
87862   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      99211            84.00
87863   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97110            84.00
87864   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97112            84.00
87865   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97140            79.00
87866   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      G0283            48.00
87867   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97010            60.00
87868   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      99211            84.00
87869   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97110            84.00
87870   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1724 of
                                                  2767

87871   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97140             79.00
87872   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      G0283             48.00
87873   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97010             60.00
87874   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97039             48.00
87875   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      99211             84.00
87876   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97110             84.00
87877   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97112             84.00
87878   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97140             79.00
87879   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97010             60.00
87880   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      G0283             48.00
87881   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      99211             84.00
87882   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97530             99.00
87883   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97110             84.00
87884   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97140             79.00
87885   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      97010             60.00
87886   Florida   Spine   0417294990101020   2/27/2019    Bill     4/6/2019      G0283             48.00
87887   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      99211             84.00
87888   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97110             84.00
87889   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97112             84.00
87890   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97140             79.00
87891   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97012             60.00
87892   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97010             60.00
87893   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      G0283             48.00
87894   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      99211             84.00
87895   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97110             84.00
87896   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97112             84.00
87897   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97140             79.00
87898   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97012             60.00
87899   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97010             60.00
87900   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      G0283             48.00
87901   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      99211             84.00
87902   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      97110             84.00
87903   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      97112             84.00
87904   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      97140             79.00
87905   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      97012             60.00
87906   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      97010             60.00
87907   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      G0283             48.00
87908   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      99211             84.00
87909   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97530             99.00
87910   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97110             84.00
87911   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97140             79.00
87912   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97010             60.00
87913   Florida   Spine   0307517620101124   1/11/2019    Bill     4/6/2019      99211             84.00
87914   Florida   Spine   0307517620101124   1/11/2019    Bill     4/6/2019      97530             99.00
87915   Florida   Spine   0307517620101124   1/11/2019    Bill     4/6/2019      97110             84.00
87916   Florida   Spine   0307517620101124   1/11/2019    Bill     4/6/2019      97112             84.00
87917   Florida   Spine   0307517620101124   1/11/2019    Bill     4/6/2019      97140             79.00
87918   Florida   Spine   0307517620101124   1/11/2019    Bill     4/6/2019      97010             60.00
87919   Florida   Spine   0307517620101124   1/11/2019    Bill     4/6/2019      G0283             48.00
87920   Florida   Spine   0439308140101062   1/19/2019    Bill     4/6/2019      99212            115.00
87921   Florida   Spine   0439308140101062   1/19/2019    Bill     4/6/2019      97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1725 of
                                                  2767

87922   Florida   Spine   0439308140101062   1/19/2019    Bill     4/6/2019      97110             84.00
87923   Florida   Spine   0439308140101062   1/19/2019    Bill     4/6/2019      97112             84.00
87924   Florida   Spine   0439308140101062   1/19/2019    Bill     4/6/2019      97140             79.00
87925   Florida   Spine   0439308140101062   1/19/2019    Bill     4/6/2019      97010             60.00
87926   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      99211             84.00
87927   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97530             99.00
87928   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97110             84.00
87929   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97112             84.00
87930   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97140             79.00
87931   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97010             60.00
87932   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      G0283             48.00
87933   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97039             48.00
87934   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      99211             84.00
87935   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97530             99.00
87936   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97012             60.00
87937   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97140             79.00
87938   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97010             60.00
87939   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      G0283             48.00
87940   Florida   Spine   0163131120101080   6/13/2018    Bill     4/6/2019      99203            550.00
87941   Florida   Spine   0137115750101091   2/11/2019    Bill     4/6/2019      99211             84.00
87942   Florida   Spine   0137115750101091   2/11/2019    Bill     4/6/2019      97530             99.00
87943   Florida   Spine   0137115750101091   2/11/2019    Bill     4/6/2019      97110             84.00
87944   Florida   Spine   0137115750101091   2/11/2019    Bill     4/6/2019      97140             79.00
87945   Florida   Spine   0137115750101091   2/11/2019    Bill     4/6/2019      97010             60.00
87946   Florida   Spine   0137115750101091   2/11/2019    Bill     4/6/2019      G0283             48.00
87947   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      99211             84.00
87948   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97530             99.00
87949   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97112             84.00
87950   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97140             79.00
87951   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97010             60.00
87952   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      G0283             48.00
87953   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      99211             84.00
87954   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97530             99.00
87955   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97110             84.00
87956   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97112             84.00
87957   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97140             79.00
87958   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97010             60.00
87959   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      G0283             48.00
87960   Florida   Spine   0107622050101149   7/26/2018    Bill     4/6/2019      99203            550.00
87961   Florida   Spine   0619874410101035   1/1/2019     Bill     4/6/2019      99213            385.00
87962   Florida   Spine   0496349530101031   1/28/2019    Bill     4/6/2019      99211             84.00
87963   Florida   Spine   0496349530101031   1/28/2019    Bill     4/6/2019      97110             84.00
87964   Florida   Spine   0496349530101031   1/28/2019    Bill     4/6/2019      97010             60.00
87965   Florida   Spine   0496349530101031   1/28/2019    Bill     4/6/2019      G0283             48.00
87966   Florida   Spine   0103908160101093   6/23/2018    Bill     4/6/2019      99213            385.00
87967   Florida   Spine   0533887410101055   11/16/2018   Bill     4/6/2019      99213            385.00
87968   Florida   Spine   0650972010101015   2/11/2019    Bill     4/6/2019      99214            440.00
87969   Florida   Spine   0607444640101025   8/27/2018    Bill     4/6/2019      99213            385.00
87970   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      99211             84.00
87971   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97530             99.00
87972   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1726 of
                                                  2767

87973   Florida   Spine   0522163000101027   2/14/2019   Bill      4/6/2019      97112            84.00
87974   Florida   Spine   0522163000101027   2/14/2019   Bill      4/6/2019      97140            79.00
87975   Florida   Spine   0522163000101027   2/14/2019   Bill      4/6/2019      97010            60.00
87976   Florida   Spine   0522163000101027   2/14/2019   Bill      4/6/2019      G0283            48.00
87977   Florida   Spine   0615960690101011   12/3/2018   Bill      4/6/2019      99211            84.00
87978   Florida   Spine   0615960690101011   12/3/2018   Bill      4/6/2019      97530            99.00
87979   Florida   Spine   0615960690101011   12/3/2018   Bill      4/6/2019      97110            84.00
87980   Florida   Spine   0615960690101011   12/3/2018   Bill      4/6/2019      97140            79.00
87981   Florida   Spine   0615960690101011   12/3/2018   Bill      4/6/2019      G0283            48.00
87982   Florida   Spine   0615960690101011   12/3/2018   Bill      4/6/2019      97010            60.00
87983   Florida   Spine   0507787870101045   2/21/2019   Bill      4/6/2019      99211            84.00
87984   Florida   Spine   0507787870101045   2/21/2019   Bill      4/6/2019      97530            99.00
87985   Florida   Spine   0507787870101045   2/21/2019   Bill      4/6/2019      97110            84.00
87986   Florida   Spine   0507787870101045   2/21/2019   Bill      4/6/2019      97140            79.00
87987   Florida   Spine   0507787870101045   2/21/2019   Bill      4/6/2019      97010            60.00
87988   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      99211            84.00
87989   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      97530            99.00
87990   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      97112            84.00
87991   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      97140            79.00
87992   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      97010            60.00
87993   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      G0283            48.00
87994   Florida   Spine   0445965860101028   1/30/2019   Bill      4/6/2019      98940            79.00
87995   Florida   Spine   0445965860101028   1/30/2019   Bill      4/6/2019      97530            99.00
87996   Florida   Spine   0445965860101028   1/30/2019   Bill      4/6/2019      97140            79.00
87997   Florida   Spine   0445965860101028   1/30/2019   Bill      4/6/2019      97012            60.00
87998   Florida   Spine   0445965860101028   1/30/2019   Bill      4/6/2019      97010            60.00
87999   Florida   Spine   0445965860101028   1/30/2019   Bill      4/6/2019      G0283            48.00
88000   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      99211            84.00
88001   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      97530            99.00
88002   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      97110            84.00
88003   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      97140            79.00
88004   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      G0283            48.00
88005   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      97010            60.00
88006   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      97039            48.00
88007   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      99211            84.00
88008   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97530            99.00
88009   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97140            79.00
88010   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      G0283            48.00
88011   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97010            60.00
88012   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97039            48.00
88013   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      99211            84.00
88014   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97530            99.00
88015   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97110            84.00
88016   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97140            79.00
88017   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97014            48.00
88018   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97010            60.00
88019   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      99211            84.00
88020   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97530            99.00
88021   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97110            84.00
88022   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97112            84.00
88023   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1727 of
                                                  2767

88024   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      G0283            48.00
88025   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97010            60.00
88026   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      99211            84.00
88027   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97530            99.00
88028   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97110            84.00
88029   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97140            79.00
88030   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      G0283            48.00
88031   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97010            60.00
88032   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97039            48.00
88033   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      99211            84.00
88034   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      97530            99.00
88035   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      97112            84.00
88036   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      97140            79.00
88037   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      G0283            48.00
88038   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      97010            60.00
88039   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      97035            48.00
88040   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      99211            84.00
88041   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      97530            99.00
88042   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      97140            79.00
88043   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      G0283            48.00
88044   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      97010            60.00
88045   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      97035            48.00
88046   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      99211            84.00
88047   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      97530            99.00
88048   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      97112            84.00
88049   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      97140            79.00
88050   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      G0283            48.00
88051   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      97010            60.00
88052   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      99211            84.00
88053   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97530            99.00
88054   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97112            84.00
88055   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97140            79.00
88056   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      G0283            48.00
88057   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97010            60.00
88058   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97035            48.00
88059   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      99211            84.00
88060   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97530            99.00
88061   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97110            84.00
88062   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97112            84.00
88063   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97140            79.00
88064   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      G0283            48.00
88065   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97010            60.00
88066   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      99211            84.00
88067   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97530            99.00
88068   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97110            84.00
88069   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      G0283            48.00
88070   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97010            60.00
88071   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97039            48.00
88072   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      99211            84.00
88073   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97530            99.00
88074   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1728 of
                                                  2767

88075   Florida   Spine   0450622060101066   3/6/2019     Bill     4/6/2019      G0283            48.00
88076   Florida   Spine   0450622060101066   3/6/2019     Bill     4/6/2019      97010            60.00
88077   Florida   Spine   0450622060101066   3/6/2019     Bill     4/6/2019      97012            60.00
88078   Florida   Spine   0611167200101036   2/27/2019    Bill     4/6/2019      99211            84.00
88079   Florida   Spine   0611167200101036   2/27/2019    Bill     4/6/2019      97530            99.00
88080   Florida   Spine   0611167200101036   2/27/2019    Bill     4/6/2019      97110            84.00
88081   Florida   Spine   0611167200101036   2/27/2019    Bill     4/6/2019      97140            79.00
88082   Florida   Spine   0611167200101036   2/27/2019    Bill     4/6/2019      G0283            48.00
88083   Florida   Spine   0611167200101036   2/27/2019    Bill     4/6/2019      97010            60.00
88084   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      99211            84.00
88085   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97530            99.00
88086   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97112            84.00
88087   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97140            79.00
88088   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      G0283            48.00
88089   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97010            60.00
88090   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97035            48.00
88091   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      99211            84.00
88092   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      97530            99.00
88093   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      97112            84.00
88094   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      97140            79.00
88095   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      G0283            48.00
88096   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      97010            60.00
88097   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      97035            48.00
88098   Florida   Spine   0604859700101032   12/14/2018   Bill     4/6/2019      99211            84.00
88099   Florida   Spine   0604859700101032   12/14/2018   Bill     4/6/2019      97110            84.00
88100   Florida   Spine   0604859700101032   12/14/2018   Bill     4/6/2019      97112            84.00
88101   Florida   Spine   0604859700101032   12/14/2018   Bill     4/6/2019      97140            79.00
88102   Florida   Spine   0604859700101032   12/14/2018   Bill     4/6/2019      G0283            48.00
88103   Florida   Spine   0604859700101032   12/14/2018   Bill     4/6/2019      97010            60.00
88104   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      99211            84.00
88105   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97110            84.00
88106   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97112            84.00
88107   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97140            79.00
88108   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      G0283            48.00
88109   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97010            60.00
88110   Florida   Spine   0486286710101070   12/28/2018   Bill     4/6/2019      99211            84.00
88111   Florida   Spine   0486286710101070   12/28/2018   Bill     4/6/2019      97530            99.00
88112   Florida   Spine   0486286710101070   12/28/2018   Bill     4/6/2019      97112            84.00
88113   Florida   Spine   0486286710101070   12/28/2018   Bill     4/6/2019      97140            79.00
88114   Florida   Spine   0486286710101070   12/28/2018   Bill     4/6/2019      G0283            48.00
88115   Florida   Spine   0486286710101070   12/28/2018   Bill     4/6/2019      97010            60.00
88116   Florida   Spine   0486286710101070   12/28/2018   Bill     4/6/2019      97035            48.00
88117   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      99211            84.00
88118   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97110            84.00
88119   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97112            84.00
88120   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97140            79.00
88121   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      G0283            48.00
88122   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97010            60.00
88123   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      99211            84.00
88124   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      97110            84.00
88125   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1729 of
                                                  2767

88126   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      99211            84.00
88127   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97530            99.00
88128   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97112            84.00
88129   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97140            79.00
88130   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      G0283            48.00
88131   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97010            60.00
88132   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97035            48.00
88133   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      99211            84.00
88134   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      97530            99.00
88135   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      97110            84.00
88136   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      G0283            48.00
88137   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      97010            60.00
88138   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      97012            60.00
88139   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      98941            96.00
88140   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      97530            99.00
88141   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      97110            84.00
88142   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      G0283            48.00
88143   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      97010            60.00
88144   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      97012            60.00
88145   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      99211            84.00
88146   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97530            99.00
88147   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97110            84.00
88148   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97140            79.00
88149   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      G0283            48.00
88150   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97010            60.00
88151   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97039            48.00
88152   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      99211            84.00
88153   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97530            99.00
88154   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97110            84.00
88155   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97112            84.00
88156   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97140            79.00
88157   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      G0283            48.00
88158   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97010            60.00
88159   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      99211            84.00
88160   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97530            99.00
88161   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97112            84.00
88162   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97140            79.00
88163   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97010            60.00
88164   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      99211            84.00
88165   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      97530            99.00
88166   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      97112            84.00
88167   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      97140            79.00
88168   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      G0283            48.00
88169   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      97010            60.00
88170   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      99211            84.00
88171   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      97530            99.00
88172   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      97112            84.00
88173   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      97140            79.00
88174   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      G0283            48.00
88175   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      97010            60.00
88176   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      97035            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1730 of
                                                  2767

88177   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      99211            84.00
88178   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      97530            99.00
88179   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      97110            84.00
88180   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      97112            84.00
88181   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      97140            79.00
88182   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      G0283            48.00
88183   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      97010            60.00
88184   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      99211            84.00
88185   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      97110            84.00
88186   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      97112            84.00
88187   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      97140            79.00
88188   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      G0283            48.00
88189   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      97010            60.00
88190   Florida   Spine   0440823070101079   9/30/2018    Bill     4/6/2019      99211            84.00
88191   Florida   Spine   0440823070101079   9/30/2018    Bill     4/6/2019      97530            99.00
88192   Florida   Spine   0440823070101079   9/30/2018    Bill     4/6/2019      97112            84.00
88193   Florida   Spine   0440823070101079   9/30/2018    Bill     4/6/2019      97140            79.00
88194   Florida   Spine   0440823070101079   9/30/2018    Bill     4/6/2019      G0283            48.00
88195   Florida   Spine   0440823070101079   9/30/2018    Bill     4/6/2019      97010            60.00
88196   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      99211            84.00
88197   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      97140            79.00
88198   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      G0283            48.00
88199   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      97010            60.00
88200   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      97039            48.00
88201   Florida   Spine   0573827830101021   2/13/2019    Bill     4/6/2019      99211            84.00
88202   Florida   Spine   0573827830101021   2/13/2019    Bill     4/6/2019      97530            99.00
88203   Florida   Spine   0573827830101021   2/13/2019    Bill     4/6/2019      97112            84.00
88204   Florida   Spine   0573827830101021   2/13/2019    Bill     4/6/2019      97140            79.00
88205   Florida   Spine   0573827830101021   2/13/2019    Bill     4/6/2019      G0283            48.00
88206   Florida   Spine   0573827830101021   2/13/2019    Bill     4/6/2019      97010            60.00
88207   Florida   Spine   0573827830101021   2/13/2019    Bill     4/6/2019      97035            48.00
88208   Florida   Spine   0359766610101043   1/8/2019     Bill     4/6/2019      99211            84.00
88209   Florida   Spine   0359766610101043   1/8/2019     Bill     4/6/2019      97530            99.00
88210   Florida   Spine   0359766610101043   1/8/2019     Bill     4/6/2019      97140            79.00
88211   Florida   Spine   0359766610101043   1/8/2019     Bill     4/6/2019      G0283            48.00
88212   Florida   Spine   0359766610101043   1/8/2019     Bill     4/6/2019      97010            60.00
88213   Florida   Spine   0359766610101043   1/8/2019     Bill     4/6/2019      97039            48.00
88214   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      99211            84.00
88215   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97530            99.00
88216   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97110            84.00
88217   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97112            84.00
88218   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97140            79.00
88219   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      G0283            48.00
88220   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97010            60.00
88221   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      99211            84.00
88222   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97530            99.00
88223   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97112            84.00
88224   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97140            79.00
88225   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      G0283            48.00
88226   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97010            60.00
88227   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97035            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1731 of
                                                  2767

88228   Florida   Spine   0392610050101015   11/27/2018   Bill     4/6/2019      99211             84.00
88229   Florida   Spine   0392610050101015   11/27/2018   Bill     4/6/2019      97530             99.00
88230   Florida   Spine   0392610050101015   11/27/2018   Bill     4/6/2019      97110             84.00
88231   Florida   Spine   0392610050101015   11/27/2018   Bill     4/6/2019      97112             84.00
88232   Florida   Spine   0392610050101015   11/27/2018   Bill     4/6/2019      97140             79.00
88233   Florida   Spine   0392610050101015   11/27/2018   Bill     4/6/2019      G0283             48.00
88234   Florida   Spine   0392610050101015   11/27/2018   Bill     4/6/2019      97010             60.00
88235   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      99211             84.00
88236   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      97530             99.00
88237   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      97112             84.00
88238   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      97140             79.00
88239   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      G0283             48.00
88240   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      97010             60.00
88241   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      97110             84.00
88242   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      98940             79.00
88243   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      99213            212.00
88244   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      G0283             48.00
88245   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97010             60.00
88246   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97140             79.00
88247   Florida   Spine   0556686810101018   12/22/2018   Bill     4/6/2019      97012             60.00
88248   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      98940             79.00
88249   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97110             84.00
88250   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97112             84.00
88251   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      G0283             48.00
88252   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97010             60.00
88253   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97140             79.00
88254   Florida   Spine   0294647320101028   1/30/2019    Bill     4/6/2019      97012             60.00
88255   Florida   Spine   0307517620101124   1/11/2019    Bill     4/6/2019      99211             84.00
88256   Florida   Spine   0307517620101124   1/11/2019    Bill     4/6/2019      97530             99.00
88257   Florida   Spine   0307517620101124   1/11/2019    Bill     4/6/2019      97140             79.00
88258   Florida   Spine   0307517620101124   1/11/2019    Bill     4/6/2019      97010             60.00
88259   Florida   Spine   0307517620101124   1/11/2019    Bill     4/6/2019      G0283             48.00
88260   Florida   Spine   0439308140101062   1/19/2019    Bill     4/6/2019      99211             84.00
88261   Florida   Spine   0439308140101062   1/19/2019    Bill     4/6/2019      97530             99.00
88262   Florida   Spine   0439308140101062   1/19/2019    Bill     4/6/2019      97110             84.00
88263   Florida   Spine   0439308140101062   1/19/2019    Bill     4/6/2019      97112             84.00
88264   Florida   Spine   0439308140101062   1/19/2019    Bill     4/6/2019      97140             79.00
88265   Florida   Spine   0439308140101062   1/19/2019    Bill     4/6/2019      97010             60.00
88266   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      99211             84.00
88267   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      97112             84.00
88268   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      97110             84.00
88269   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      97140             79.00
88270   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      97010             60.00
88271   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      G0283             48.00
88272   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      99211             84.00
88273   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97530             99.00
88274   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97110             84.00
88275   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97140             79.00
88276   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97010             60.00
88277   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      G0283             48.00
88278   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97039             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1732 of
                                                  2767

88279   Florida   Spine   0291257020101048   4/10/2018    Bill     4/6/2019      99203              550.00
88280   Florida   Spine   0291257020101048   4/10/2018    Bill     4/6/2019      99203              550.00
88281   Florida   Spine   0282912660101028   10/19/2018   Bill     4/6/2019      99213              385.00
88282   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      99203              302.00
88283   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      97530               99.00
88284   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      97140               79.00
88285   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      97012               60.00
88286   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      97035               48.00
88287   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      97010               60.00
88288   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      G0283               48.00
88289   Florida   Spine   0137115750101091   2/11/2019    Bill     4/6/2019      99211               84.00
88290   Florida   Spine   0137115750101091   2/11/2019    Bill     4/6/2019      97530               99.00
88291   Florida   Spine   0137115750101091   2/11/2019    Bill     4/6/2019      97140               79.00
88292   Florida   Spine   0137115750101091   2/11/2019    Bill     4/6/2019      97010               60.00
88293   Florida   Spine   0137115750101091   2/11/2019    Bill     4/6/2019      G0283               48.00
88294   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      99211               84.00
88295   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97530               99.00
88296   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97112               84.00
88297   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97140               79.00
88298   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97010               60.00
88299   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      G0283               48.00
88300   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      99211               84.00
88301   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      97010               60.00
88302   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      G0283               48.00
88303   Florida   Spine   0595412910101045   11/5/2018    Bill     4/6/2019      99213              385.00
88304   Florida   Spine   0595412910101045   11/5/2018    Bill     4/6/2019      64490            1,650.00
88305   Florida   Spine   0595412910101045   11/5/2018    Bill     4/6/2019      64491              934.00
88306   Florida   Spine   0595412910101045   11/5/2018    Bill     4/6/2019      J2001               38.50
88307   Florida   Spine   0595412910101045   11/5/2018    Bill     4/6/2019      J3301               38.50
88308   Florida   Spine   0406984350101049   3/7/2018     Bill     4/6/2019      99213              385.00
88309   Florida   Spine   0406984350101049   3/7/2018     Bill     4/6/2019      20553              330.00
88310   Florida   Spine   0406984350101049   3/7/2018     Bill     4/6/2019      J2001               38.50
88311   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      99211               84.00
88312   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      97530               99.00
88313   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      97012               60.00
88314   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      97140               79.00
88315   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      97035               48.00
88316   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      97010               60.00
88317   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      G0283               48.00
88318   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      99211               84.00
88319   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97530               99.00
88320   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97012               60.00
88321   Florida   Spine   0267562590101058   12/13/2018   Bill     4/6/2019      99211               84.00
88322   Florida   Spine   0267562590101058   12/13/2018   Bill     4/6/2019      97110               84.00
88323   Florida   Spine   0267562590101058   12/13/2018   Bill     4/6/2019      97112               84.00
88324   Florida   Spine   0267562590101058   12/13/2018   Bill     4/6/2019      97140               79.00
88325   Florida   Spine   0267562590101058   12/13/2018   Bill     4/6/2019      97010               60.00
88326   Florida   Spine   0267562590101058   12/13/2018   Bill     4/6/2019      G0283               48.00
88327   Florida   Spine   0149972070101201   1/20/2019    Bill     4/6/2019      99211               84.00
88328   Florida   Spine   0149972070101201   1/20/2019    Bill     4/6/2019      97530               99.00
88329   Florida   Spine   0149972070101201   1/20/2019    Bill     4/6/2019      97140               79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1733 of
                                                  2767

88330   Florida   Spine   0149972070101201   1/20/2019   Bill      4/6/2019      97035             48.00
88331   Florida   Spine   0149972070101201   1/20/2019   Bill      4/6/2019      97010             60.00
88332   Florida   Spine   0149972070101201   1/20/2019   Bill      4/6/2019      G0283             48.00
88333   Florida   Spine   0602824420101029   2/5/2019    Bill      4/6/2019      99211             84.00
88334   Florida   Spine   0602824420101029   2/5/2019    Bill      4/6/2019      97530             99.00
88335   Florida   Spine   0602824420101029   2/5/2019    Bill      4/6/2019      97110             84.00
88336   Florida   Spine   0602824420101029   2/5/2019    Bill      4/6/2019      97140             79.00
88337   Florida   Spine   0602824420101029   2/5/2019    Bill      4/6/2019      97012             60.00
88338   Florida   Spine   0602824420101029   2/5/2019    Bill      4/6/2019      97010             60.00
88339   Florida   Spine   0602824420101029   2/5/2019    Bill      4/6/2019      G0283             48.00
88340   Florida   Spine   0149972070101201   1/20/2019   Bill      4/6/2019      99211             84.00
88341   Florida   Spine   0149972070101201   1/20/2019   Bill      4/6/2019      97530             99.00
88342   Florida   Spine   0149972070101201   1/20/2019   Bill      4/6/2019      97140             79.00
88343   Florida   Spine   0149972070101201   1/20/2019   Bill      4/6/2019      97012             60.00
88344   Florida   Spine   0149972070101201   1/20/2019   Bill      4/6/2019      97010             60.00
88345   Florida   Spine   0149972070101201   1/20/2019   Bill      4/6/2019      G0283             48.00
88346   Florida   Spine   0324509210101035   1/18/2019   Bill      4/6/2019      99211             84.00
88347   Florida   Spine   0324509210101035   1/18/2019   Bill      4/6/2019      97110             84.00
88348   Florida   Spine   0324509210101035   1/18/2019   Bill      4/6/2019      97112             84.00
88349   Florida   Spine   0324509210101035   1/18/2019   Bill      4/6/2019      97140             79.00
88350   Florida   Spine   0324509210101035   1/18/2019   Bill      4/6/2019      97010             60.00
88351   Florida   Spine   0324509210101035   1/18/2019   Bill      4/6/2019      G0283             48.00
88352   Florida   Spine   0507787870101045   2/21/2019   Bill      4/6/2019      99211             84.00
88353   Florida   Spine   0507787870101045   2/21/2019   Bill      4/6/2019      97140             79.00
88354   Florida   Spine   0507787870101045   2/21/2019   Bill      4/6/2019      97010             60.00
88355   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      99211             84.00
88356   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      97530             99.00
88357   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      97112             84.00
88358   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      97140             79.00
88359   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      97035             48.00
88360   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      97010             60.00
88361   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      G0283             48.00
88362   Florida   Spine   0172192390101134   1/31/2019   Bill      4/6/2019      99203            550.00
88363   Florida   Spine   0600153340101022   12/5/2018   Bill      4/6/2019      99212            115.00
88364   Florida   Spine   0600153340101022   12/5/2018   Bill      4/6/2019      97530             99.00
88365   Florida   Spine   0600153340101022   12/5/2018   Bill      4/6/2019      97112             84.00
88366   Florida   Spine   0600153340101022   12/5/2018   Bill      4/6/2019      97140             79.00
88367   Florida   Spine   0600153340101022   12/5/2018   Bill      4/6/2019      97010             60.00
88368   Florida   Spine   0600153340101022   12/5/2018   Bill      4/6/2019      G0283             48.00
88369   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      99211             84.00
88370   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      97530             99.00
88371   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      97110             84.00
88372   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      97140             79.00
88373   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      G0283             48.00
88374   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      97010             60.00
88375   Florida   Spine   0546081900101016   2/13/2019   Bill      4/6/2019      97039             48.00
88376   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      99211             84.00
88377   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97530             99.00
88378   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97112             84.00
88379   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97140             79.00
88380   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1734 of
                                                  2767

88381   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97010             60.00
88382   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      98941             96.00
88383   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97530             99.00
88384   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97112             84.00
88385   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97140             79.00
88386   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      G0283             48.00
88387   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97010             60.00
88388   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97039             48.00
88389   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      99211             84.00
88390   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97530             99.00
88391   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97140             79.00
88392   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97014             48.00
88393   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97010             60.00
88394   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97039             48.00
88395   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      99211             84.00
88396   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97530             99.00
88397   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97140             79.00
88398   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      G0283             48.00
88399   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97010             60.00
88400   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97035             48.00
88401   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97039             48.00
88402   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      99211             84.00
88403   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      97530             99.00
88404   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      97140             79.00
88405   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      G0283             48.00
88406   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      97010             60.00
88407   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      97035             48.00
88408   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      99211             84.00
88409   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      97110             84.00
88410   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      97112             84.00
88411   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      97140             79.00
88412   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      G0283             48.00
88413   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      97010             60.00
88414   Florida   Spine   0557153910101033   3/14/2019   Bill      4/6/2019      99203            302.00
88415   Florida   Spine   0557153910101033   3/14/2019   Bill      4/6/2019      97140             79.00
88416   Florida   Spine   0557153910101033   3/14/2019   Bill      4/6/2019      G0283             48.00
88417   Florida   Spine   0557153910101033   3/14/2019   Bill      4/6/2019      97010             60.00
88418   Florida   Spine   0557153910101033   3/14/2019   Bill      4/6/2019      97035             48.00
88419   Florida   Spine   0557153910101033   3/14/2019   Bill      4/6/2019      A4556             24.00
88420   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      99211             84.00
88421   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97530             99.00
88422   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97110             84.00
88423   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97140             79.00
88424   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      G0283             48.00
88425   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97010             60.00
88426   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97012             60.00
88427   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      99211             84.00
88428   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      97530             99.00
88429   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      97112             84.00
88430   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      97140             79.00
88431   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1735 of
                                                  2767

88432   Florida   Spine   0512331140101023   3/23/2019    Bill     4/6/2019      97010             60.00
88433   Florida   Spine   0512331140101023   3/23/2019    Bill     4/6/2019      97035             48.00
88434   Florida   Spine   0387168380101137   2/27/2019    Bill     4/6/2019      99211             84.00
88435   Florida   Spine   0387168380101137   2/27/2019    Bill     4/6/2019      97530             99.00
88436   Florida   Spine   0387168380101137   2/27/2019    Bill     4/6/2019      97110             84.00
88437   Florida   Spine   0387168380101137   2/27/2019    Bill     4/6/2019      97140             79.00
88438   Florida   Spine   0387168380101137   2/27/2019    Bill     4/6/2019      G0283             48.00
88439   Florida   Spine   0387168380101137   2/27/2019    Bill     4/6/2019      97010             60.00
88440   Florida   Spine   0159492390101051   3/22/2019    Bill     4/6/2019      99211             84.00
88441   Florida   Spine   0159492390101051   3/22/2019    Bill     4/6/2019      97530             99.00
88442   Florida   Spine   0159492390101051   3/22/2019    Bill     4/6/2019      97140             79.00
88443   Florida   Spine   0159492390101051   3/22/2019    Bill     4/6/2019      G0283             48.00
88444   Florida   Spine   0159492390101051   3/22/2019    Bill     4/6/2019      97010             60.00
88445   Florida   Spine   0159492390101051   3/22/2019    Bill     4/6/2019      97035             48.00
88446   Florida   Spine   0372012190101043   2/4/2019     Bill     4/6/2019      99211             84.00
88447   Florida   Spine   0372012190101043   2/4/2019     Bill     4/6/2019      97530             99.00
88448   Florida   Spine   0372012190101043   2/4/2019     Bill     4/6/2019      97112             84.00
88449   Florida   Spine   0372012190101043   2/4/2019     Bill     4/6/2019      97140             79.00
88450   Florida   Spine   0372012190101043   2/4/2019     Bill     4/6/2019      G0283             48.00
88451   Florida   Spine   0372012190101043   2/4/2019     Bill     4/6/2019      97010             60.00
88452   Florida   Spine   0469279310101047   8/30/2018    Bill     4/6/2019      99211             84.00
88453   Florida   Spine   0469279310101047   8/30/2018    Bill     4/6/2019      97530             99.00
88454   Florida   Spine   0469279310101047   8/30/2018    Bill     4/6/2019      97110             84.00
88455   Florida   Spine   0469279310101047   8/30/2018    Bill     4/6/2019      97112             84.00
88456   Florida   Spine   0469279310101047   8/30/2018    Bill     4/6/2019      97140             79.00
88457   Florida   Spine   0469279310101047   8/30/2018    Bill     4/6/2019      G0283             48.00
88458   Florida   Spine   0469279310101047   8/30/2018    Bill     4/6/2019      97010             60.00
88459   Florida   Spine   0600040430101071   3/16/2019    Bill     4/6/2019      99211             84.00
88460   Florida   Spine   0600040430101071   3/16/2019    Bill     4/6/2019      97530             99.00
88461   Florida   Spine   0600040430101071   3/16/2019    Bill     4/6/2019      97110             84.00
88462   Florida   Spine   0600040430101071   3/16/2019    Bill     4/6/2019      97140             79.00
88463   Florida   Spine   0600040430101071   3/16/2019    Bill     4/6/2019      G0283             48.00
88464   Florida   Spine   0600040430101071   3/16/2019    Bill     4/6/2019      97010             60.00
88465   Florida   Spine   0600040430101071   3/16/2019    Bill     4/6/2019      97039             48.00
88466   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      99211             84.00
88467   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97530             99.00
88468   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97140             79.00
88469   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97010             60.00
88470   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      99211             84.00
88471   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97530             99.00
88472   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97110             84.00
88473   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97112             84.00
88474   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97140             79.00
88475   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      G0283             48.00
88476   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97010             60.00
88477   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      99213            212.00
88478   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97530             99.00
88479   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97110             84.00
88480   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97112             84.00
88481   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97140             79.00
88482   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1736 of
                                                  2767

88483   Florida   Spine   0280010560101099   11/3/2018    Bill     4/6/2019      97010             60.00
88484   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      99211             84.00
88485   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      97530             99.00
88486   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      97110             84.00
88487   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      97112             84.00
88488   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      97140             79.00
88489   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      G0283             48.00
88490   Florida   Spine   0460270070101037   1/14/2019    Bill     4/6/2019      97010             60.00
88491   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      99211             84.00
88492   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      97530             99.00
88493   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      97110             84.00
88494   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      97140             79.00
88495   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      G0283             48.00
88496   Florida   Spine   0131076590101145   2/11/2019    Bill     4/6/2019      97010             60.00
88497   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      99211             84.00
88498   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97530             99.00
88499   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97110             84.00
88500   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97112             84.00
88501   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97140             79.00
88502   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      G0283             48.00
88503   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97010             60.00
88504   Florida   Spine   0609760890101011   12/27/2018   Bill     4/6/2019      99213            212.00
88505   Florida   Spine   0609760890101011   12/27/2018   Bill     4/6/2019      97530             99.00
88506   Florida   Spine   0609760890101011   12/27/2018   Bill     4/6/2019      97110             84.00
88507   Florida   Spine   0609760890101011   12/27/2018   Bill     4/6/2019      97112             84.00
88508   Florida   Spine   0609760890101011   12/27/2018   Bill     4/6/2019      97140             79.00
88509   Florida   Spine   0609760890101011   12/27/2018   Bill     4/6/2019      G0283             48.00
88510   Florida   Spine   0609760890101011   12/27/2018   Bill     4/6/2019      97010             60.00
88511   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      99211             84.00
88512   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      97530             99.00
88513   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      97112             84.00
88514   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      97140             79.00
88515   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      G0283             48.00
88516   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      97010             60.00
88517   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      97035             48.00
88518   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      99211             84.00
88519   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97530             99.00
88520   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97112             84.00
88521   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97140             79.00
88522   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      G0283             48.00
88523   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97010             60.00
88524   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97035             48.00
88525   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      99212            115.00
88526   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97530             99.00
88527   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97112             84.00
88528   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97140             79.00
88529   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      G0283             48.00
88530   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97010             60.00
88531   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      99211             84.00
88532   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      97110             84.00
88533   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1737 of
                                                  2767

88534   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      98941             96.00
88535   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      97530             99.00
88536   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      97112             84.00
88537   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      97140             79.00
88538   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      G0283             48.00
88539   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      97010             60.00
88540   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      97039             48.00
88541   Florida   Spine   0509922210101060   1/13/2019    Bill     4/6/2019      99211             84.00
88542   Florida   Spine   0509922210101060   1/13/2019    Bill     4/6/2019      G0283             48.00
88543   Florida   Spine   0509922210101060   1/13/2019    Bill     4/6/2019      97010             60.00
88544   Florida   Spine   0297363850101118   1/22/2019    Bill     4/6/2019      99211             84.00
88545   Florida   Spine   0297363850101118   1/22/2019    Bill     4/6/2019      97530             99.00
88546   Florida   Spine   0297363850101118   1/22/2019    Bill     4/6/2019      97112             84.00
88547   Florida   Spine   0297363850101118   1/22/2019    Bill     4/6/2019      97140             79.00
88548   Florida   Spine   0625131170101016   2/24/2019    Bill     4/6/2019      99211             84.00
88549   Florida   Spine   0625131170101016   2/24/2019    Bill     4/6/2019      97530             99.00
88550   Florida   Spine   0625131170101016   2/24/2019    Bill     4/6/2019      97112             84.00
88551   Florida   Spine   0625131170101016   2/24/2019    Bill     4/6/2019      97140             79.00
88552   Florida   Spine   0625131170101016   2/24/2019    Bill     4/6/2019      G0283             48.00
88553   Florida   Spine   0625131170101016   2/24/2019    Bill     4/6/2019      97010             60.00
88554   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      99212            115.00
88555   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      97530             99.00
88556   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      97110             84.00
88557   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      97140             79.00
88558   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      G0283             48.00
88559   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      97010             60.00
88560   Florida   Spine   0526263710101014   2/23/2019    Bill     4/6/2019      97012             60.00
88561   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      99211             84.00
88562   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      97530             99.00
88563   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      97110             84.00
88564   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      97112             84.00
88565   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      97140             79.00
88566   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      G0283             48.00
88567   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      97010             60.00
88568   Florida   Spine   0519675900101034   1/31/2019    Bill     4/6/2019      99203            550.00
88569   Florida   Spine   0347404860101043   2/28/2019    Bill     4/6/2019      99203            550.00
88570   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      99211             84.00
88571   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97110             84.00
88572   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97112             84.00
88573   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97140             79.00
88574   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97010             60.00
88575   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      G0283             48.00
88576   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      99211             84.00
88577   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97530             99.00
88578   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97110             84.00
88579   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97140             79.00
88580   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97012             60.00
88581   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97010             60.00
88582   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      G0283             48.00
88583   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      99211             84.00
88584   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1738 of
                                                  2767

88585   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97112            84.00
88586   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97140            79.00
88587   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97010            60.00
88588   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      G0283            48.00
88589   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      99211            84.00
88590   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97530            99.00
88591   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97110            84.00
88592   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97140            79.00
88593   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97012            60.00
88594   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97010            60.00
88595   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      G0283            48.00
88596   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      99211            84.00
88597   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97530            99.00
88598   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97110            84.00
88599   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97112            84.00
88600   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97140            79.00
88601   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97010            60.00
88602   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      G0283            48.00
88603   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97039            48.00
88604   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      99211            84.00
88605   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97530            99.00
88606   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97110            84.00
88607   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97140            79.00
88608   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97010            60.00
88609   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      99211            84.00
88610   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      97530            99.00
88611   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      97110            84.00
88612   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      G0283            48.00
88613   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      97010            60.00
88614   Florida   Spine   0630232500101016   2/4/2019     Bill     4/6/2019      99211            84.00
88615   Florida   Spine   0630232500101016   2/4/2019     Bill     4/6/2019      97140            79.00
88616   Florida   Spine   0630232500101016   2/4/2019     Bill     4/6/2019      G0283            48.00
88617   Florida   Spine   0630232500101016   2/4/2019     Bill     4/6/2019      97010            60.00
88618   Florida   Spine   0630232500101016   2/4/2019     Bill     4/6/2019      97039            48.00
88619   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      99211            84.00
88620   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      97530            99.00
88621   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      97110            84.00
88622   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      97112            84.00
88623   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      97140            79.00
88624   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      97010            60.00
88625   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      G0283            48.00
88626   Florida   Spine   0267562590101058   12/13/2018   Bill     4/6/2019      99211            84.00
88627   Florida   Spine   0267562590101058   12/13/2018   Bill     4/6/2019      97110            84.00
88628   Florida   Spine   0267562590101058   12/13/2018   Bill     4/6/2019      97112            84.00
88629   Florida   Spine   0267562590101058   12/13/2018   Bill     4/6/2019      97140            79.00
88630   Florida   Spine   0267562590101058   12/13/2018   Bill     4/6/2019      97010            60.00
88631   Florida   Spine   0267562590101058   12/13/2018   Bill     4/6/2019      G0283            48.00
88632   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      99211            84.00
88633   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      97110            84.00
88634   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      97112            84.00
88635   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1739 of
                                                  2767

88636   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      G0283             48.00
88637   Florida   Spine   0648710160101012   1/11/2019    Bill     4/6/2019      97140             79.00
88638   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      99211             84.00
88639   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      97530             99.00
88640   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      97110             84.00
88641   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      97140             79.00
88642   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      97010             60.00
88643   Florida   Spine   0175568920101172   1/13/2019    Bill     4/6/2019      G0283             48.00
88644   Florida   Spine   0603769290101014   11/7/2018    Bill     4/6/2019      99213            212.00
88645   Florida   Spine   0603769290101014   11/7/2018    Bill     4/6/2019      97110             84.00
88646   Florida   Spine   0603769290101014   11/7/2018    Bill     4/6/2019      97112             84.00
88647   Florida   Spine   0603769290101014   11/7/2018    Bill     4/6/2019      97140             79.00
88648   Florida   Spine   0603769290101014   11/7/2018    Bill     4/6/2019      97010             60.00
88649   Florida   Spine   0603769290101014   11/7/2018    Bill     4/6/2019      G0283             48.00
88650   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      99211             84.00
88651   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97530             99.00
88652   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97110             84.00
88653   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97140             79.00
88654   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      G0283             48.00
88655   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97010             60.00
88656   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      99211             84.00
88657   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97530             99.00
88658   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97110             84.00
88659   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97140             79.00
88660   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      G0283             48.00
88661   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97010             60.00
88662   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97039             48.00
88663   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      99211             84.00
88664   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      97530             99.00
88665   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      97112             84.00
88666   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      97140             79.00
88667   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      G0283             48.00
88668   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      97010             60.00
88669   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      97035             48.00
88670   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      99211             84.00
88671   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      97530             99.00
88672   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      97140             79.00
88673   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      97010             60.00
88674   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      G0283             48.00
88675   Florida   Spine   0288052480101173   12/6/2018    Bill     4/6/2019      99211             84.00
88676   Florida   Spine   0288052480101173   12/6/2018    Bill     4/6/2019      97530             99.00
88677   Florida   Spine   0288052480101173   12/6/2018    Bill     4/6/2019      97110             84.00
88678   Florida   Spine   0288052480101173   12/6/2018    Bill     4/6/2019      97140             79.00
88679   Florida   Spine   0288052480101173   12/6/2018    Bill     4/6/2019      97012             60.00
88680   Florida   Spine   0288052480101173   12/6/2018    Bill     4/6/2019      97010             60.00
88681   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      99212            115.00
88682   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      97110             84.00
88683   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      97112             84.00
88684   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      97140             79.00
88685   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      G0283             48.00
88686   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1740 of
                                                  2767

88687   Florida   Spine   0411712420101027   2/25/2019    Bill     4/6/2019      98941             96.00
88688   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      99211             84.00
88689   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      97110             84.00
88690   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      97112             84.00
88691   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      97140             79.00
88692   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      G0283             48.00
88693   Florida   Spine   0105083030101091   1/7/2019     Bill     4/6/2019      97010             60.00
88694   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      99213            212.00
88695   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      97530             99.00
88696   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      97112             84.00
88697   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      97140             79.00
88698   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      G0283             48.00
88699   Florida   Spine   0113947440101125   12/28/2018   Bill     4/6/2019      97010             60.00
88700   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      99211             84.00
88701   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97530             99.00
88702   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97112             84.00
88703   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97140             79.00
88704   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97010             60.00
88705   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      G0283             48.00
88706   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      99211             84.00
88707   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97110             84.00
88708   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97112             84.00
88709   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97140             79.00
88710   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      G0283             48.00
88711   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97010             60.00
88712   Florida   Spine   0462632770101039   3/15/2019    Bill     4/6/2019      99211             84.00
88713   Florida   Spine   0462632770101039   3/15/2019    Bill     4/6/2019      G0283             48.00
88714   Florida   Spine   0462632770101039   3/15/2019    Bill     4/6/2019      97010             60.00
88715   Florida   Spine   0462632770101039   3/15/2019    Bill     4/6/2019      97035             48.00
88716   Florida   Spine   0507787870101045   2/21/2019    Bill     4/6/2019      99211             84.00
88717   Florida   Spine   0507787870101045   2/21/2019    Bill     4/6/2019      97039             48.00
88718   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      99211             84.00
88719   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      97530             99.00
88720   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      97112             84.00
88721   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      97140             79.00
88722   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      97010             60.00
88723   Florida   Spine   0558219670101015   3/2/2019     Bill     4/6/2019      G0283             48.00
88724   Florida   Spine   0554231690107066   3/14/2019    Bill     4/6/2019      99203            302.00
88725   Florida   Spine   0546081900101016   2/13/2019    Bill     4/6/2019      99211             84.00
88726   Florida   Spine   0546081900101016   2/13/2019    Bill     4/6/2019      97140             79.00
88727   Florida   Spine   0546081900101016   2/13/2019    Bill     4/6/2019      G0283             48.00
88728   Florida   Spine   0546081900101016   2/13/2019    Bill     4/6/2019      97010             60.00
88729   Florida   Spine   0546081900101016   2/13/2019    Bill     4/6/2019      97035             48.00
88730   Florida   Spine   0546081900101016   2/13/2019    Bill     4/6/2019      97012             60.00
88731   Florida   Spine   0520017690101022   3/14/2019    Bill     4/6/2019      99211             84.00
88732   Florida   Spine   0520017690101022   3/14/2019    Bill     4/6/2019      97530             99.00
88733   Florida   Spine   0520017690101022   3/14/2019    Bill     4/6/2019      97140             79.00
88734   Florida   Spine   0520017690101022   3/14/2019    Bill     4/6/2019      97014             48.00
88735   Florida   Spine   0520017690101022   3/14/2019    Bill     4/6/2019      97010             60.00
88736   Florida   Spine   0520017690101022   3/14/2019    Bill     4/6/2019      97035             48.00
88737   Florida   Spine   0520017690101022   3/14/2019    Bill     4/6/2019      97039             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1741 of
                                                  2767

88738   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      99211             84.00
88739   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97530             99.00
88740   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97140             79.00
88741   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      G0283             48.00
88742   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97010             60.00
88743   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97039             48.00
88744   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      99211             84.00
88745   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97530             99.00
88746   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97112             84.00
88747   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97140             79.00
88748   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      G0283             48.00
88749   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97010             60.00
88750   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      99211             84.00
88751   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97530             99.00
88752   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97110             84.00
88753   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97112             84.00
88754   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97140             79.00
88755   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      G0283             48.00
88756   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97010             60.00
88757   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      99211             84.00
88758   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97530             99.00
88759   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97110             84.00
88760   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97140             79.00
88761   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      G0283             48.00
88762   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97010             60.00
88763   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97012             60.00
88764   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      99211             84.00
88765   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97530             99.00
88766   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97110             84.00
88767   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97140             79.00
88768   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      G0283             48.00
88769   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97010             60.00
88770   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97039             48.00
88771   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      99213            212.00
88772   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97530             99.00
88773   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97110             84.00
88774   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97112             84.00
88775   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97140             79.00
88776   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      G0283             48.00
88777   Florida   Spine   0469279310101047   8/30/2018   Bill      4/6/2019      97010             60.00
88778   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      99211             84.00
88779   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97530             99.00
88780   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97110             84.00
88781   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97140             79.00
88782   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      G0283             48.00
88783   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97010             60.00
88784   Florida   Spine   0598962250101051   3/5/2019    Bill      4/6/2019      97039             48.00
88785   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      99212            115.00
88786   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      97110             84.00
88787   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      97112             84.00
88788   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1742 of
                                                  2767

88789   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      G0283            48.00
88790   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      97010            60.00
88791   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      98941            96.00
88792   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      99211            84.00
88793   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      97530            99.00
88794   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      97112            84.00
88795   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      97140            79.00
88796   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      G0283            48.00
88797   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      97010            60.00
88798   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      99211            84.00
88799   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      97530            99.00
88800   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      97140            79.00
88801   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      G0283            48.00
88802   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      97035            48.00
88803   Florida   Spine   0159492390101051   3/22/2019   Bill      4/6/2019      97010            60.00
88804   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      99211            84.00
88805   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97530            99.00
88806   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97110            84.00
88807   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97140            79.00
88808   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      G0283            48.00
88809   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97010            60.00
88810   Florida   Spine   0357542000101055   1/28/2019   Bill      4/6/2019      99211            84.00
88811   Florida   Spine   0357542000101055   1/28/2019   Bill      4/6/2019      97110            84.00
88812   Florida   Spine   0357542000101055   1/28/2019   Bill      4/6/2019      97112            84.00
88813   Florida   Spine   0357542000101055   1/28/2019   Bill      4/6/2019      97140            79.00
88814   Florida   Spine   0357542000101055   1/28/2019   Bill      4/6/2019      G0283            48.00
88815   Florida   Spine   0357542000101055   1/28/2019   Bill      4/6/2019      97010            60.00
88816   Florida   Spine   0624079310101019   1/15/2019   Bill      4/6/2019      99211            84.00
88817   Florida   Spine   0624079310101019   1/15/2019   Bill      4/6/2019      97530            99.00
88818   Florida   Spine   0624079310101019   1/15/2019   Bill      4/6/2019      97140            79.00
88819   Florida   Spine   0624079310101019   1/15/2019   Bill      4/6/2019      G0283            48.00
88820   Florida   Spine   0624079310101019   1/15/2019   Bill      4/6/2019      97010            60.00
88821   Florida   Spine   0175568920101172   1/13/2019   Bill      4/6/2019      99211            84.00
88822   Florida   Spine   0175568920101172   1/13/2019   Bill      4/6/2019      97530            99.00
88823   Florida   Spine   0175568920101172   1/13/2019   Bill      4/6/2019      97110            84.00
88824   Florida   Spine   0175568920101172   1/13/2019   Bill      4/6/2019      G0283            48.00
88825   Florida   Spine   0175568920101172   1/13/2019   Bill      4/6/2019      97010            60.00
88826   Florida   Spine   0175568920101172   1/13/2019   Bill      4/6/2019      97140            79.00
88827   Florida   Spine   0648710160101012   1/11/2019   Bill      4/6/2019      99211            84.00
88828   Florida   Spine   0648710160101012   1/11/2019   Bill      4/6/2019      97110            84.00
88829   Florida   Spine   0648710160101012   1/11/2019   Bill      4/6/2019      97112            84.00
88830   Florida   Spine   0648710160101012   1/11/2019   Bill      4/6/2019      G0283            48.00
88831   Florida   Spine   0648710160101012   1/11/2019   Bill      4/6/2019      97010            60.00
88832   Florida   Spine   0648710160101012   1/11/2019   Bill      4/6/2019      97140            79.00
88833   Florida   Spine   0430086360101165   12/2/2018   Bill      4/6/2019      99211            84.00
88834   Florida   Spine   0430086360101165   12/2/2018   Bill      4/6/2019      97530            99.00
88835   Florida   Spine   0430086360101165   12/2/2018   Bill      4/6/2019      97012            60.00
88836   Florida   Spine   0430086360101165   12/2/2018   Bill      4/6/2019      97039            48.00
88837   Florida   Spine   0430086360101165   12/2/2018   Bill      4/6/2019      G0283            48.00
88838   Florida   Spine   0430086360101165   12/2/2018   Bill      4/6/2019      97010            60.00
88839   Florida   Spine   0142753980101078   2/20/2019   Bill      4/6/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1743 of
                                                  2767

88840   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97530            99.00
88841   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97012            60.00
88842   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      99211            84.00
88843   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97530            99.00
88844   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      97010            60.00
88845   Florida   Spine   0142753980101078   2/20/2019    Bill     4/6/2019      G0283            48.00
88846   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      99211            84.00
88847   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      97530            99.00
88848   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      97110            84.00
88849   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      97012            60.00
88850   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      97010            60.00
88851   Florida   Spine   0383695140101050   3/14/2019    Bill     4/6/2019      G0283            48.00
88852   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      99211            84.00
88853   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97530            99.00
88854   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97110            84.00
88855   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97112            84.00
88856   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97140            79.00
88857   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97010            60.00
88858   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      G0283            48.00
88859   Florida   Spine   0634246910101032   12/18/2018   Bill     4/6/2019      97039            48.00
88860   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      99211            84.00
88861   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97110            84.00
88862   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97112            84.00
88863   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      G0283            48.00
88864   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97010            60.00
88865   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97140            79.00
88866   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      99211            84.00
88867   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97110            84.00
88868   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97112            84.00
88869   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      G0283            48.00
88870   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97010            60.00
88871   Florida   Spine   0283597320101044   3/2/2019     Bill     4/6/2019      97140            79.00
88872   Florida   Spine   0630232500101016   2/4/2019     Bill     4/6/2019      99211            84.00
88873   Florida   Spine   0630232500101016   2/4/2019     Bill     4/6/2019      97140            79.00
88874   Florida   Spine   0630232500101016   2/4/2019     Bill     4/6/2019      G0283            48.00
88875   Florida   Spine   0630232500101016   2/4/2019     Bill     4/6/2019      97010            60.00
88876   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      99211            84.00
88877   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      97530            99.00
88878   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      97110            84.00
88879   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      97112            84.00
88880   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      97140            79.00
88881   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      97010            60.00
88882   Florida   Spine   0584479550101018   1/2/2019     Bill     4/6/2019      G0283            48.00
88883   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      99211            84.00
88884   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      97110            84.00
88885   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      G0283            48.00
88886   Florida   Spine   0617706720101044   2/5/2019     Bill     4/6/2019      97010            60.00
88887   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      99211            84.00
88888   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97530            99.00
88889   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97110            84.00
88890   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1744 of
                                                  2767

88891   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97140             79.00
88892   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      97010             60.00
88893   Florida   Spine   0615762590101012   2/20/2019    Bill     4/6/2019      G0283             48.00
88894   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      99211             84.00
88895   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      97530             99.00
88896   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      97140             79.00
88897   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      G0283             48.00
88898   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      97010             60.00
88899   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      97035             48.00
88900   Florida   Spine   0335935650101028   3/7/2019     Bill     4/6/2019      97039             48.00
88901   Florida   Spine   0172192390101134   1/31/2019    Bill     4/6/2019      99211             84.00
88902   Florida   Spine   0172192390101134   1/31/2019    Bill     4/6/2019      97530             99.00
88903   Florida   Spine   0172192390101134   1/31/2019    Bill     4/6/2019      97110             84.00
88904   Florida   Spine   0172192390101134   1/31/2019    Bill     4/6/2019      97140             79.00
88905   Florida   Spine   0172192390101134   1/31/2019    Bill     4/6/2019      G0283             48.00
88906   Florida   Spine   0172192390101134   1/31/2019    Bill     4/6/2019      97010             60.00
88907   Florida   Spine   0172192390101134   1/31/2019    Bill     4/6/2019      97012             60.00
88908   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      99211            115.00
88909   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97110             84.00
88910   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97112             84.00
88911   Florida   Spine   0572322370101020   2/7/2019     Bill     4/6/2019      97140             79.00
88912   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      99211             84.00
88913   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      97530             99.00
88914   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      97112             84.00
88915   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      97140             79.00
88916   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      G0283             48.00
88917   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      97010             60.00
88918   Florida   Spine   0523729000101040   2/6/2019     Bill     4/6/2019      97035             48.00
88919   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      99211             84.00
88920   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      97530             99.00
88921   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      97110             84.00
88922   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      97112             84.00
88923   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      97140             79.00
88924   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      G0283             48.00
88925   Florida   Spine   0599782970101010   12/21/2018   Bill     4/6/2019      97010             60.00
88926   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      99211             84.00
88927   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97530             99.00
88928   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97112             84.00
88929   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97140             79.00
88930   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      G0283             48.00
88931   Florida   Spine   0472816140101096   3/5/2019     Bill     4/6/2019      97010             60.00
88932   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      99211             84.00
88933   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97530             99.00
88934   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97112             84.00
88935   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97140             79.00
88936   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      G0283             48.00
88937   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97010             60.00
88938   Florida   Spine   0553916580101044   3/15/2019    Bill     4/6/2019      97035             48.00
88939   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      99211             84.00
88940   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      97530             99.00
88941   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1745 of
                                                  2767

88942   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      97112             84.00
88943   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      97140             79.00
88944   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      G0283             48.00
88945   Florida   Spine   0562618460101032   2/3/2019     Bill     4/6/2019      97010             60.00
88946   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      99211             84.00
88947   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      97530             99.00
88948   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      97110             84.00
88949   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      97112             84.00
88950   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      97140             79.00
88951   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      G0283             48.00
88952   Florida   Spine   0561558220101016   1/22/2019    Bill     4/6/2019      97010             60.00
88953   Florida   Spine   0632854840101014   11/11/2018   Bill     4/6/2019      99211             84.00
88954   Florida   Spine   0632854840101014   11/11/2018   Bill     4/6/2019      97110             84.00
88955   Florida   Spine   0632854840101014   11/11/2018   Bill     4/6/2019      97112             84.00
88956   Florida   Spine   0632854840101014   11/11/2018   Bill     4/6/2019      G0283             48.00
88957   Florida   Spine   0632854840101014   11/11/2018   Bill     4/6/2019      97010             60.00
88958   Florida   Spine   0632854840101014   11/11/2018   Bill     4/6/2019      97140             79.00
88959   Florida   Spine   0509922210101060   1/13/2019    Bill     4/6/2019      99213            212.00
88960   Florida   Spine   0509922210101060   1/13/2019    Bill     4/6/2019      97140             79.00
88961   Florida   Spine   0509922210101060   1/13/2019    Bill     4/6/2019      G0283             48.00
88962   Florida   Spine   0509922210101060   1/13/2019    Bill     4/6/2019      97010             60.00
88963   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      99211             84.00
88964   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97110             84.00
88965   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97112             84.00
88966   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97140             79.00
88967   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      G0283             48.00
88968   Florida   Spine   0313997990101114   11/29/2018   Bill     4/6/2019      97010             60.00
88969   Florida   Spine   0611167200101036   2/27/2019    Bill     4/6/2019      99211             84.00
88970   Florida   Spine   0611167200101036   2/27/2019    Bill     4/6/2019      G0283             48.00
88971   Florida   Spine   0611167200101036   2/27/2019    Bill     4/6/2019      97010             60.00
88972   Florida   Spine   0297363850101118   1/22/2019    Bill     4/6/2019      99213            212.00
88973   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      99211             84.00
88974   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97530             99.00
88975   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97140             79.00
88976   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      G0283             48.00
88977   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97010             60.00
88978   Florida   Spine   0030424780101362   12/20/2018   Bill     4/6/2019      97039             48.00
88979   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      99211             84.00
88980   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97530             99.00
88981   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97140             79.00
88982   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      G0283             48.00
88983   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97010             60.00
88984   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97035             48.00
88985   Florida   Spine   0616804760101049   3/13/2019    Bill     4/6/2019      97039             48.00
88986   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      99211             84.00
88987   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97530             99.00
88988   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97110             84.00
88989   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97140             79.00
88990   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      G0283             48.00
88991   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97010             60.00
88992   Florida   Spine   0196729850101013   2/27/2019    Bill     4/6/2019      97039             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1746 of
                                                  2767

88993   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      99211            84.00
88994   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97110            84.00
88995   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97112            84.00
88996   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97140            79.00
88997   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      G0283            48.00
88998   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97010            60.00
88999   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      99211            84.00
89000   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      97530            99.00
89001   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      97112            84.00
89002   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      97140            79.00
89003   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      G0283            48.00
89004   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      97010            60.00
89005   Florida   Spine   0131792740101039   12/28/2018   Bill     4/6/2019      97035            48.00
89006   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      99211            84.00
89007   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97530            99.00
89008   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97110            84.00
89009   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97112            84.00
89010   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97140            79.00
89011   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      97010            60.00
89012   Florida   Spine   0522163000101027   2/14/2019    Bill     4/6/2019      G0283            48.00
89013   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      99211            84.00
89014   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97530            99.00
89015   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97110            84.00
89016   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97140            79.00
89017   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      97010            60.00
89018   Florida   Spine   0566171190101035   3/18/2019    Bill     4/6/2019      G0283            48.00
89019   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      99211            84.00
89020   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97110            84.00
89021   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97112            84.00
89022   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97140            79.00
89023   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      97010            60.00
89024   Florida   Spine   0639051120101029   1/22/2019    Bill     4/6/2019      G0283            48.00
89025   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      99211            84.00
89026   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97530            99.00
89027   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97110            84.00
89028   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97112            84.00
89029   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97140            79.00
89030   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      G0283            48.00
89031   Florida   Spine   0409556910101045   1/22/2019    Bill     4/6/2019      97010            60.00
89032   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      99211            84.00
89033   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97530            99.00
89034   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97140            79.00
89035   Florida   Spine   0546847800101011   3/17/2019    Bill     4/6/2019      97010            60.00
89036   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      99211            84.00
89037   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97530            99.00
89038   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97112            84.00
89039   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97140            79.00
89040   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      G0283            48.00
89041   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97010            60.00
89042   Florida   Spine   0499484830101055   2/20/2019    Bill     4/6/2019      97035            48.00
89043   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1747 of
                                                  2767

89044   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      97530             99.00
89045   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      97110             84.00
89046   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      97112             84.00
89047   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      97140             79.00
89048   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      G0283             48.00
89049   Florida   Spine   0632721810101011   1/28/2019    Bill     4/6/2019      97010             60.00
89050   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      99211             84.00
89051   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      97530             99.00
89052   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      97140             79.00
89053   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      97010             60.00
89054   Florida   Spine   0204127700101087   2/7/2019     Bill     4/6/2019      G0283             48.00
89055   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      99211             84.00
89056   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      97530             99.00
89057   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      97112             84.00
89058   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      97140             79.00
89059   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      G0283             48.00
89060   Florida   Spine   0523842610101035   11/20/2018   Bill     4/6/2019      97010             60.00
89061   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      99211             84.00
89062   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      97530             99.00
89063   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      97112             84.00
89064   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      97140             79.00
89065   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      G0283             48.00
89066   Florida   Spine   0594651650101035   12/27/2018   Bill     4/6/2019      97010             60.00
89067   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      99211             84.00
89068   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97530             99.00
89069   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97110             84.00
89070   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97112             84.00
89071   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97140             79.00
89072   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      G0283             48.00
89073   Florida   Spine   0597398550101015   11/11/2018   Bill     4/6/2019      97010             60.00
89074   Florida   Spine   0440823070101079   9/30/2018    Bill     4/6/2019      99212            115.00
89075   Florida   Spine   0440823070101079   9/30/2018    Bill     4/6/2019      98940             79.00
89076   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      99211             84.00
89077   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      97530             99.00
89078   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      97112             84.00
89079   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      97140             79.00
89080   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      G0283             48.00
89081   Florida   Spine   0582911480101017   1/4/2019     Bill     4/6/2019      97010             60.00
89082   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      99211             84.00
89083   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      97530             99.00
89084   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      97012             60.00
89085   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      97039             48.00
89086   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      G0283             48.00
89087   Florida   Spine   0523149100101016   3/21/2019    Bill     4/6/2019      97010             60.00
89088   Florida   Spine   0600040430101071   3/16/2019    Bill     4/6/2019      99203            302.00
89089   Florida   Spine   0512331140101023   3/23/2019    Bill     4/6/2019      99211             84.00
89090   Florida   Spine   0512331140101023   3/23/2019    Bill     4/6/2019      97530             99.00
89091   Florida   Spine   0512331140101023   3/23/2019    Bill     4/6/2019      97112             84.00
89092   Florida   Spine   0512331140101023   3/23/2019    Bill     4/6/2019      97140             79.00
89093   Florida   Spine   0512331140101023   3/23/2019    Bill     4/6/2019      G0283             48.00
89094   Florida   Spine   0512331140101023   3/23/2019    Bill     4/6/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1748 of
                                                  2767

89095   Florida   Spine   0512331140101023   3/23/2019   Bill      4/6/2019      97035            48.00
89096   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      99211            84.00
89097   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      97530            99.00
89098   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      97140            79.00
89099   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      G0283            48.00
89100   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      97010            60.00
89101   Florida   Spine   0436328500101075   3/11/2019   Bill      4/6/2019      97035            48.00
89102   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      99211            84.00
89103   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97530            99.00
89104   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97110            84.00
89105   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97140            79.00
89106   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      G0283            48.00
89107   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97010            60.00
89108   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97012            60.00
89109   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      99211            84.00
89110   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      97110            84.00
89111   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      97112            84.00
89112   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      G0283            48.00
89113   Florida   Spine   0387168380101137   2/27/2019   Bill      4/6/2019      97010            60.00
89114   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      99211            84.00
89115   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      97530            99.00
89116   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      97110            84.00
89117   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      97112            84.00
89118   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      97140            79.00
89119   Florida   Spine   0628552720101015   2/11/2019   Bill      4/6/2019      G0283            48.00
89120   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      99211            84.00
89121   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      97530            99.00
89122   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      97112            84.00
89123   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      97140            79.00
89124   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      G0283            48.00
89125   Florida   Spine   0372012190101043   2/4/2019    Bill      4/6/2019      97010            60.00
89126   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      99211            84.00
89127   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97530            99.00
89128   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97112            84.00
89129   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97140            79.00
89130   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      G0283            48.00
89131   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97010            60.00
89132   Florida   Spine   0462632770101039   3/15/2019   Bill      4/6/2019      97035            48.00
89133   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      99211            84.00
89134   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97530            99.00
89135   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97110            84.00
89136   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97140            79.00
89137   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      G0283            48.00
89138   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97010            60.00
89139   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97039            48.00
89140   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      99211            84.00
89141   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97530            99.00
89142   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97110            84.00
89143   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97140            79.00
89144   Florida   Spine   0600040430101071   3/16/2019   Bill      4/6/2019      97010            60.00
89145   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1749 of
                                                  2767

89146   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      97530            99.00
89147   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      97140            79.00
89148   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      97010            60.00
89149   Florida   Spine   0558219670101015   3/2/2019    Bill      4/6/2019      G0283            48.00
89150   Florida   Spine   0554231690107066   3/14/2019   Bill      4/6/2019      99211            84.00
89151   Florida   Spine   0554231690107066   3/14/2019   Bill      4/6/2019      97530            99.00
89152   Florida   Spine   0554231690107066   3/14/2019   Bill      4/6/2019      97112            84.00
89153   Florida   Spine   0554231690107066   3/14/2019   Bill      4/6/2019      97140            79.00
89154   Florida   Spine   0554231690107066   3/14/2019   Bill      4/6/2019      G0283            48.00
89155   Florida   Spine   0554231690107066   3/14/2019   Bill      4/6/2019      97010            60.00
89156   Florida   Spine   0554231690107066   3/14/2019   Bill      4/6/2019      97035            48.00
89157   Florida   Spine   0554231690107066   3/14/2019   Bill      4/6/2019      A4556            24.00
89158   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      99211            84.00
89159   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97530            99.00
89160   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97140            79.00
89161   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97014            48.00
89162   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97010            60.00
89163   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97035            48.00
89164   Florida   Spine   0520017690101022   3/14/2019   Bill      4/6/2019      97039            48.00
89165   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      99211            84.00
89166   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97530            99.00
89167   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97112            84.00
89168   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97140            79.00
89169   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      G0283            48.00
89170   Florida   Spine   0615649880101010   3/5/2019    Bill      4/6/2019      97010            60.00
89171   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      99211            84.00
89172   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97530            99.00
89173   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97140            79.00
89174   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      G0283            48.00
89175   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97010            60.00
89176   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97035            48.00
89177   Florida   Spine   0450622060101066   3/6/2019    Bill      4/6/2019      97039            48.00
89178   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      98941            97.00
89179   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97530            99.00
89180   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97140            79.00
89181   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      G0283            48.00
89182   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97010            60.00
89183   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97012            60.00
89184   Florida   Spine   0616703330101010   2/16/2019   Bill      4/6/2019      97039            48.00
89185   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      99211            84.00
89186   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97530            99.00
89187   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97110            84.00
89188   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97112            84.00
89189   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97140            79.00
89190   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      G0283            48.00
89191   Florida   Spine   0562618460101032   2/3/2019    Bill      4/6/2019      97010            60.00
89192   Florida   Spine   0573827830101021   2/13/2019   Bill      4/6/2019      99211            84.00
89193   Florida   Spine   0573827830101021   2/13/2019   Bill      4/6/2019      97530            99.00
89194   Florida   Spine   0573827830101021   2/13/2019   Bill      4/6/2019      97112            84.00
89195   Florida   Spine   0573827830101021   2/13/2019   Bill      4/6/2019      97140            79.00
89196   Florida   Spine   0573827830101021   2/13/2019   Bill      4/6/2019      G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1750 of
                                                  2767

89197   Florida   Spine   0573827830101021   2/13/2019    Bill     4/6/2019      97010               60.00
89198   Florida   Spine   0573827830101021   2/13/2019    Bill     4/6/2019      97035               48.00
89199   Florida   Spine   0600153340101022   12/5/2018    Bill     4/6/2019      99211               84.00
89200   Florida   Spine   0600153340101022   12/5/2018    Bill     4/6/2019      97530               99.00
89201   Florida   Spine   0600153340101022   12/5/2018    Bill     4/6/2019      97110               84.00
89202   Florida   Spine   0600153340101022   12/5/2018    Bill     4/6/2019      97140               79.00
89203   Florida   Spine   0600153340101022   12/5/2018    Bill     4/6/2019      97010               60.00
89204   Florida   Spine   0600153340101022   12/5/2018    Bill     4/6/2019      G0283               48.00
89205   Florida   Spine   0624079310101019   1/15/2019    Bill     4/6/2019      99211               84.00
89206   Florida   Spine   0624079310101019   1/15/2019    Bill     4/6/2019      97530               99.00
89207   Florida   Spine   0624079310101019   1/15/2019    Bill     4/6/2019      97140               79.00
89208   Florida   Spine   0624079310101019   1/15/2019    Bill     4/6/2019      G0283               48.00
89209   Florida   Spine   0624079310101019   1/15/2019    Bill     4/6/2019      97010               60.00
89210   Florida   Spine   0595670090101032   6/5/2018     Bill     4/8/2019      99203              500.00
89211   Florida   Spine   0287591900101165   9/26/2018    Bill     4/15/2019     99203              550.00
89212   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     73221            1,925.00
89213   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     72148            2,145.00
89214   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     72141            2,145.00
89215   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     99203              550.00
89216   Florida   Spine   0558219670101015   3/2/2019     Bill     4/15/2019     72141            2,145.00
89217   Florida   Spine   0558219670101015   3/2/2019     Bill     4/15/2019     72148            2,145.00
89218   Florida   Spine   0530641630101012   2/15/2019    Bill     4/15/2019     99203              550.00
89219   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     72141            2,145.00
89220   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     72148            2,145.00
89221   Florida   Spine   0450622060101066   3/6/2019     Bill     4/15/2019     99203              550.00
89222   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     99211               84.00
89223   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97530               99.00
89224   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97110               84.00
89225   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97112               84.00
89226   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97140               79.00
89227   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97010               60.00
89228   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     G0283               48.00
89229   Florida   Spine   0436328500101075   3/11/2019    Bill     4/15/2019     99203              550.00
89230   Florida   Spine   0239139620101062   11/15/2018   Bill     4/15/2019     99213              385.00
89231   Florida   Spine   0239139620101062   11/15/2018   Bill     4/15/2019     20610              330.00
89232   Florida   Spine   0239139620101062   11/15/2018   Bill     4/15/2019     J2001               38.50
89233   Florida   Spine   0239139620101062   11/15/2018   Bill     4/15/2019     J3301               38.50
89234   Florida   Spine   0239139620101062   11/15/2018   Bill     4/15/2019     73030              330.00
89235   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     99211               84.00
89236   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     97110               84.00
89237   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     97112               84.00
89238   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     97140               79.00
89239   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     97010               60.00
89240   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     G0283               48.00
89241   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     99213              385.00
89242   Florida   Spine   0069025630101090   10/30/2018   Bill     4/15/2019     99213              385.00
89243   Florida   Spine   0609709200101021   12/16/2018   Bill     4/15/2019     99213              385.00
89244   Florida   Spine   0609709200101021   12/16/2018   Bill     4/15/2019     20553              330.00
89245   Florida   Spine   0609709200101021   12/16/2018   Bill     4/15/2019     J2001              154.00
89246   Florida   Spine   0609709200101021   12/16/2018   Bill     4/15/2019     J3301               38.50
89247   Florida   Spine   0650972010101015   2/11/2019    Bill     4/15/2019     64405            2,968.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1751 of
                                                  2767

89248   Florida   Spine   0650972010101015   2/11/2019   Bill      4/15/2019     J2001               38.50
89249   Florida   Spine   0650972010101015   2/11/2019   Bill      4/15/2019     J1020               35.00
89250   Florida   Spine   0310946770101029   8/21/2018   Bill      4/15/2019     99203              550.00
89251   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     72148            2,145.00
89252   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     72141            2,145.00
89253   Florida   Spine   0426638500101046   1/23/2019   Bill      4/15/2019     99203              550.00
89254   Florida   Spine   0426638500101046   1/23/2019   Bill      4/15/2019     99203              550.00
89255   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     99203              550.00
89256   Florida   Spine   0360370130101042   3/6/2019    Bill      4/15/2019     99203              302.00
89257   Florida   Spine   0360370130101042   3/6/2019    Bill      4/15/2019     97530               99.00
89258   Florida   Spine   0360370130101042   3/6/2019    Bill      4/15/2019     97140               79.00
89259   Florida   Spine   0360370130101042   3/6/2019    Bill      4/15/2019     97035               48.00
89260   Florida   Spine   0360370130101042   3/6/2019    Bill      4/15/2019     97010               60.00
89261   Florida   Spine   0360370130101042   3/6/2019    Bill      4/15/2019     G0283               48.00
89262   Florida   Spine   0360370130101042   3/6/2019    Bill      4/15/2019     A4556               24.00
89263   Florida   Spine   0523149100101016   3/21/2019   Bill      4/15/2019     99211               84.00
89264   Florida   Spine   0523149100101016   3/21/2019   Bill      4/15/2019     97530               99.00
89265   Florida   Spine   0523149100101016   3/21/2019   Bill      4/15/2019     97039               48.00
89266   Florida   Spine   0523149100101016   3/21/2019   Bill      4/15/2019     97140               79.00
89267   Florida   Spine   0523149100101016   3/21/2019   Bill      4/15/2019     97035               48.00
89268   Florida   Spine   0523149100101016   3/21/2019   Bill      4/15/2019     97010               60.00
89269   Florida   Spine   0523149100101016   3/21/2019   Bill      4/15/2019     G0283               48.00
89270   Florida   Spine   0383695140101050   3/14/2019   Bill      4/15/2019     99211               84.00
89271   Florida   Spine   0383695140101050   3/14/2019   Bill      4/15/2019     97530               99.00
89272   Florida   Spine   0383695140101050   3/14/2019   Bill      4/15/2019     97012               60.00
89273   Florida   Spine   0383695140101050   3/14/2019   Bill      4/15/2019     97140               79.00
89274   Florida   Spine   0383695140101050   3/14/2019   Bill      4/15/2019     97035               48.00
89275   Florida   Spine   0383695140101050   3/14/2019   Bill      4/15/2019     97010               60.00
89276   Florida   Spine   0383695140101050   3/14/2019   Bill      4/15/2019     G0283               48.00
89277   Florida   Spine   0294647320101028   1/30/2019   Bill      4/15/2019     98940               79.00
89278   Florida   Spine   0294647320101028   1/30/2019   Bill      4/15/2019     97110               84.00
89279   Florida   Spine   0294647320101028   1/30/2019   Bill      4/15/2019     97112               84.00
89280   Florida   Spine   0294647320101028   1/30/2019   Bill      4/15/2019     97012               60.00
89281   Florida   Spine   0294647320101028   1/30/2019   Bill      4/15/2019     97140               79.00
89282   Florida   Spine   0294647320101028   1/30/2019   Bill      4/15/2019     97010               60.00
89283   Florida   Spine   0294647320101028   1/30/2019   Bill      4/15/2019     G0283               48.00
89284   Florida   Spine   0602824420101029   2/5/2019    Bill      4/15/2019     99211               84.00
89285   Florida   Spine   0602824420101029   2/5/2019    Bill      4/15/2019     97530               99.00
89286   Florida   Spine   0602824420101029   2/5/2019    Bill      4/15/2019     97110               84.00
89287   Florida   Spine   0602824420101029   2/5/2019    Bill      4/15/2019     97140               79.00
89288   Florida   Spine   0602824420101029   2/5/2019    Bill      4/15/2019     97012               60.00
89289   Florida   Spine   0602824420101029   2/5/2019    Bill      4/15/2019     97010               60.00
89290   Florida   Spine   0602824420101029   2/5/2019    Bill      4/15/2019     G0283               48.00
89291   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     99203              302.00
89292   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97140               79.00
89293   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     G0283               48.00
89294   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97010               60.00
89295   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97035               48.00
89296   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     A4556               24.00
89297   Florida   Spine   0475910770101034   2/15/2019   Bill      4/15/2019     99211               84.00
89298   Florida   Spine   0475910770101034   2/15/2019   Bill      4/15/2019     97110               84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1752 of
                                                  2767

89299   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     97112             84.00
89300   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     97140             79.00
89301   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     G0283             48.00
89302   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     97010             60.00
89303   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     99211             84.00
89304   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     97530             99.00
89305   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     97112             84.00
89306   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     97140             79.00
89307   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     G0283             48.00
89308   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     97010             60.00
89309   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     97035             48.00
89310   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     99211             84.00
89311   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     97110             84.00
89312   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     97112             84.00
89313   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     97140             79.00
89314   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     G0283             48.00
89315   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     97010             60.00
89316   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     98941             97.00
89317   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97530             99.00
89318   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97112             84.00
89319   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97140             79.00
89320   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     G0283             48.00
89321   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97010             60.00
89322   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97012             60.00
89323   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     99211             84.00
89324   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97530             99.00
89325   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97112             84.00
89326   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97140             79.00
89327   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     G0283             48.00
89328   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97010             60.00
89329   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97035             48.00
89330   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     99203            302.00
89331   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     99211             84.00
89332   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     97530             99.00
89333   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     97110             84.00
89334   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     97112             84.00
89335   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     97140             79.00
89336   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     G0283             48.00
89337   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     97010             60.00
89338   Florida   Spine   0536059250101044   3/8/2019     Bill     4/15/2019     99211             84.00
89339   Florida   Spine   0536059250101044   3/8/2019     Bill     4/15/2019     97530             99.00
89340   Florida   Spine   0536059250101044   3/8/2019     Bill     4/15/2019     97112             84.00
89341   Florida   Spine   0536059250101044   3/8/2019     Bill     4/15/2019     97140             79.00
89342   Florida   Spine   0536059250101044   3/8/2019     Bill     4/15/2019     G0283             48.00
89343   Florida   Spine   0536059250101044   3/8/2019     Bill     4/15/2019     97010             60.00
89344   Florida   Spine   0536059250101044   3/8/2019     Bill     4/15/2019     97035             48.00
89345   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     99211             84.00
89346   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     97530             99.00
89347   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     97112             84.00
89348   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     97140             79.00
89349   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1753 of
                                                  2767

89350   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     97010            60.00
89351   Florida   Spine   0450622060101066   3/6/2019     Bill     4/15/2019     99211            84.00
89352   Florida   Spine   0450622060101066   3/6/2019     Bill     4/15/2019     97530            99.00
89353   Florida   Spine   0450622060101066   3/6/2019     Bill     4/15/2019     97140            79.00
89354   Florida   Spine   0450622060101066   3/6/2019     Bill     4/15/2019     G0283            48.00
89355   Florida   Spine   0450622060101066   3/6/2019     Bill     4/15/2019     97010            60.00
89356   Florida   Spine   0450622060101066   3/6/2019     Bill     4/15/2019     97035            48.00
89357   Florida   Spine   0450622060101066   3/6/2019     Bill     4/15/2019     97039            48.00
89358   Florida   Spine   0172192390101134   1/31/2019    Bill     4/15/2019     99211            84.00
89359   Florida   Spine   0172192390101134   1/31/2019    Bill     4/15/2019     97530            99.00
89360   Florida   Spine   0172192390101134   1/31/2019    Bill     4/15/2019     97110            84.00
89361   Florida   Spine   0172192390101134   1/31/2019    Bill     4/15/2019     97140            79.00
89362   Florida   Spine   0172192390101134   1/31/2019    Bill     4/15/2019     G0283            48.00
89363   Florida   Spine   0172192390101134   1/31/2019    Bill     4/15/2019     97010            60.00
89364   Florida   Spine   0172192390101134   1/31/2019    Bill     4/15/2019     97012            60.00
89365   Florida   Spine   0617706720101044   2/5/2019     Bill     4/15/2019     99211            84.00
89366   Florida   Spine   0617706720101044   2/5/2019     Bill     4/15/2019     G0283            48.00
89367   Florida   Spine   0617706720101044   2/5/2019     Bill     4/15/2019     97010            60.00
89368   Florida   Spine   0563380930101022   6/13/2018    Bill     4/15/2019     99211            84.00
89369   Florida   Spine   0563380930101022   6/13/2018    Bill     4/15/2019     97110            84.00
89370   Florida   Spine   0563380930101022   6/13/2018    Bill     4/15/2019     97112            84.00
89371   Florida   Spine   0563380930101022   6/13/2018    Bill     4/15/2019     97140            79.00
89372   Florida   Spine   0563380930101022   6/13/2018    Bill     4/15/2019     G0283            48.00
89373   Florida   Spine   0563380930101022   6/13/2018    Bill     4/15/2019     97010            60.00
89374   Florida   Spine   0604859700101032   12/14/2018   Bill     4/15/2019     99211            84.00
89375   Florida   Spine   0604859700101032   12/14/2018   Bill     4/15/2019     97530            99.00
89376   Florida   Spine   0604859700101032   12/14/2018   Bill     4/15/2019     97112            84.00
89377   Florida   Spine   0604859700101032   12/14/2018   Bill     4/15/2019     97140            79.00
89378   Florida   Spine   0604859700101032   12/14/2018   Bill     4/15/2019     G0283            48.00
89379   Florida   Spine   0604859700101032   12/14/2018   Bill     4/15/2019     97010            60.00
89380   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     99211            84.00
89381   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97110            84.00
89382   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97112            84.00
89383   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97140            79.00
89384   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     G0283            48.00
89385   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97010            60.00
89386   Florida   Spine   0625131170101016   2/24/2019    Bill     4/15/2019     99211            84.00
89387   Florida   Spine   0625131170101016   2/24/2019    Bill     4/15/2019     97530            99.00
89388   Florida   Spine   0625131170101016   2/24/2019    Bill     4/15/2019     97112            84.00
89389   Florida   Spine   0625131170101016   2/24/2019    Bill     4/15/2019     97140            79.00
89390   Florida   Spine   0625131170101016   2/24/2019    Bill     4/15/2019     G0283            48.00
89391   Florida   Spine   0625131170101016   2/24/2019    Bill     4/15/2019     97010            60.00
89392   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     99211            84.00
89393   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     97110            84.00
89394   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     97112            84.00
89395   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     G0283            48.00
89396   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     97010            60.00
89397   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     97140            79.00
89398   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     99211            84.00
89399   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97039            48.00
89400   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1754 of
                                                  2767

89401   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97530            99.00
89402   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97140            79.00
89403   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     G0283            48.00
89404   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97010            60.00
89405   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97035            48.00
89406   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97039            48.00
89407   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     99211            84.00
89408   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     97530            99.00
89409   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     97112            84.00
89410   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     97140            79.00
89411   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     G0283            48.00
89412   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     97010            60.00
89413   Florida   Spine   0460270070101037   1/14/2019    Bill     4/15/2019     99211            84.00
89414   Florida   Spine   0460270070101037   1/14/2019    Bill     4/15/2019     97530            99.00
89415   Florida   Spine   0460270070101037   1/14/2019    Bill     4/15/2019     97110            84.00
89416   Florida   Spine   0460270070101037   1/14/2019    Bill     4/15/2019     97112            84.00
89417   Florida   Spine   0460270070101037   1/14/2019    Bill     4/15/2019     97140            79.00
89418   Florida   Spine   0460270070101037   1/14/2019    Bill     4/15/2019     G0283            48.00
89419   Florida   Spine   0460270070101037   1/14/2019    Bill     4/15/2019     97010            60.00
89420   Florida   Spine   0347404860101043   2/28/2019    Bill     4/15/2019     98940            79.00
89421   Florida   Spine   0347404860101043   2/28/2019    Bill     4/15/2019     98943            79.00
89422   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     99211            84.00
89423   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     97530            99.00
89424   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     97110            84.00
89425   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     97140            79.00
89426   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     G0283            48.00
89427   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     97010            60.00
89428   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     97039            48.00
89429   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     99211            84.00
89430   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     97530            99.00
89431   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     97140            79.00
89432   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     97010            60.00
89433   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     99211            84.00
89434   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97530            99.00
89435   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97110            84.00
89436   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97140            79.00
89437   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     G0283            48.00
89438   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97010            60.00
89439   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97112            84.00
89440   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     99211            84.00
89441   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97110            84.00
89442   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97112            84.00
89443   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97140            79.00
89444   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     G0283            48.00
89445   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97010            60.00
89446   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     99211            84.00
89447   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97110            84.00
89448   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97140            79.00
89449   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     G0283            48.00
89450   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97010            60.00
89451   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97039            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1755 of
                                                  2767

89452   Florida   Spine   0582911480101017   1/4/2019     Bill     4/15/2019     99211            84.00
89453   Florida   Spine   0582911480101017   1/4/2019     Bill     4/15/2019     97530            99.00
89454   Florida   Spine   0582911480101017   1/4/2019     Bill     4/15/2019     97112            84.00
89455   Florida   Spine   0582911480101017   1/4/2019     Bill     4/15/2019     97140            79.00
89456   Florida   Spine   0582911480101017   1/4/2019     Bill     4/15/2019     G0283            48.00
89457   Florida   Spine   0582911480101017   1/4/2019     Bill     4/15/2019     97010            60.00
89458   Florida   Spine   0582911480101017   1/4/2019     Bill     4/15/2019     97035            48.00
89459   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     99211            84.00
89460   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97530            99.00
89461   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97112            84.00
89462   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97140            79.00
89463   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     G0283            48.00
89464   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97010            60.00
89465   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     99211            84.00
89466   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     97530            99.00
89467   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     97110            84.00
89468   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     97112            84.00
89469   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     97140            79.00
89470   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     G0283            48.00
89471   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     97010            60.00
89472   Florida   Spine   0429584650101021   1/4/2017     Bill     4/15/2019     99211            84.00
89473   Florida   Spine   0429584650101021   1/4/2017     Bill     4/15/2019     97530            99.00
89474   Florida   Spine   0429584650101021   1/4/2017     Bill     4/15/2019     97140            79.00
89475   Florida   Spine   0429584650101021   1/4/2017     Bill     4/15/2019     G0283            48.00
89476   Florida   Spine   0429584650101021   1/4/2017     Bill     4/15/2019     97010            60.00
89477   Florida   Spine   0429584650101021   1/4/2017     Bill     4/15/2019     97039            48.00
89478   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     99211            84.00
89479   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97530            99.00
89480   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97140            79.00
89481   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97010            60.00
89482   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     99211            84.00
89483   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     97110            84.00
89484   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     97112            84.00
89485   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     97140            79.00
89486   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     97010            60.00
89487   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     G0283            48.00
89488   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     99211            84.00
89489   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97530            99.00
89490   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97110            84.00
89491   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97112            84.00
89492   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97140            79.00
89493   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97010            60.00
89494   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     G0283            48.00
89495   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     99211            84.00
89496   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     97110            84.00
89497   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     97012            60.00
89498   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     97140            79.00
89499   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     97010            60.00
89500   Florida   Spine   0417294990101020   2/27/2019    Bill     4/15/2019     G0283            48.00
89501   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     99211            84.00
89502   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97110            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1756 of
                                                  2767

89503   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97112            84.00
89504   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97140            79.00
89505   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97010            60.00
89506   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     G0283            48.00
89507   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     99211            84.00
89508   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97530            99.00
89509   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97112            84.00
89510   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97140            79.00
89511   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97010            60.00
89512   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     G0283            48.00
89513   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     99211            84.00
89514   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     97112            84.00
89515   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     97110            84.00
89516   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     97140            79.00
89517   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     97010            60.00
89518   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     G0283            48.00
89519   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     99211            84.00
89520   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     97530            99.00
89521   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     97110            84.00
89522   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     97140            79.00
89523   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     97010            60.00
89524   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     G0283            48.00
89525   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     99211            84.00
89526   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     97530            99.00
89527   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     97112            84.00
89528   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     97140            79.00
89529   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     97035            48.00
89530   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     97010            60.00
89531   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     G0283            48.00
89532   Florida   Spine   0558219670101015   3/2/2019     Bill     4/15/2019     99211            84.00
89533   Florida   Spine   0558219670101015   3/2/2019     Bill     4/15/2019     97530            99.00
89534   Florida   Spine   0558219670101015   3/2/2019     Bill     4/15/2019     97140            79.00
89535   Florida   Spine   0558219670101015   3/2/2019     Bill     4/15/2019     97010            60.00
89536   Florida   Spine   0558219670101015   3/2/2019     Bill     4/15/2019     G0283            48.00
89537   Florida   Spine   0204127700101087   2/7/2019     Bill     4/15/2019     99211            84.00
89538   Florida   Spine   0204127700101087   2/7/2019     Bill     4/15/2019     97530            99.00
89539   Florida   Spine   0204127700101087   2/7/2019     Bill     4/15/2019     97140            79.00
89540   Florida   Spine   0204127700101087   2/7/2019     Bill     4/15/2019     97010            60.00
89541   Florida   Spine   0204127700101087   2/7/2019     Bill     4/15/2019     G0283            48.00
89542   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     99211            84.00
89543   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97530            99.00
89544   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97110            84.00
89545   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97112            84.00
89546   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97140            79.00
89547   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97010            60.00
89548   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     G0283            48.00
89549   Florida   Spine   0648710160101012   1/11/2019    Bill     4/15/2019     99211            84.00
89550   Florida   Spine   0648710160101012   1/11/2019    Bill     4/15/2019     97110            84.00
89551   Florida   Spine   0648710160101012   1/11/2019    Bill     4/15/2019     97112            84.00
89552   Florida   Spine   0648710160101012   1/11/2019    Bill     4/15/2019     97140            79.00
89553   Florida   Spine   0648710160101012   1/11/2019    Bill     4/15/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1757 of
                                                  2767

89554   Florida   Spine   0648710160101012   1/11/2019   Bill      4/15/2019     G0283            48.00
89555   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     99211            84.00
89556   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97530            99.00
89557   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97112            84.00
89558   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97140            79.00
89559   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     G0283            48.00
89560   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97010            60.00
89561   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97035            48.00
89562   Florida   Spine   0546081900101016   2/13/2019   Bill      4/15/2019     99211            84.00
89563   Florida   Spine   0546081900101016   2/13/2019   Bill      4/15/2019     97530            99.00
89564   Florida   Spine   0546081900101016   2/13/2019   Bill      4/15/2019     97110            84.00
89565   Florida   Spine   0546081900101016   2/13/2019   Bill      4/15/2019     97140            79.00
89566   Florida   Spine   0546081900101016   2/13/2019   Bill      4/15/2019     G0283            48.00
89567   Florida   Spine   0546081900101016   2/13/2019   Bill      4/15/2019     97010            60.00
89568   Florida   Spine   0546081900101016   2/13/2019   Bill      4/15/2019     97012            60.00
89569   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     99211            84.00
89570   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97530            99.00
89571   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97110            84.00
89572   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97140            79.00
89573   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     G0283            48.00
89574   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97010            60.00
89575   Florida   Spine   0600153340101022   12/5/2018   Bill      4/15/2019     99211            84.00
89576   Florida   Spine   0600153340101022   12/5/2018   Bill      4/15/2019     97530            99.00
89577   Florida   Spine   0600153340101022   12/5/2018   Bill      4/15/2019     97140            79.00
89578   Florida   Spine   0600153340101022   12/5/2018   Bill      4/15/2019     97010            60.00
89579   Florida   Spine   0600153340101022   12/5/2018   Bill      4/15/2019     G0283            48.00
89580   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     99211            84.00
89581   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97530            99.00
89582   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97110            84.00
89583   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97140            79.00
89584   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     G0283            48.00
89585   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97010            60.00
89586   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97012            60.00
89587   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     A4556            24.00
89588   Florida   Spine   0462632770101039   3/15/2019   Bill      4/15/2019     99211            84.00
89589   Florida   Spine   0462632770101039   3/15/2019   Bill      4/15/2019     97530            99.00
89590   Florida   Spine   0462632770101039   3/15/2019   Bill      4/15/2019     97112            84.00
89591   Florida   Spine   0462632770101039   3/15/2019   Bill      4/15/2019     97140            79.00
89592   Florida   Spine   0462632770101039   3/15/2019   Bill      4/15/2019     G0283            48.00
89593   Florida   Spine   0462632770101039   3/15/2019   Bill      4/15/2019     97010            60.00
89594   Florida   Spine   0462632770101039   3/15/2019   Bill      4/15/2019     97035            48.00
89595   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     99211            84.00
89596   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97530            99.00
89597   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97140            79.00
89598   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     G0283            48.00
89599   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97010            60.00
89600   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97035            48.00
89601   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     99211            84.00
89602   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97530            99.00
89603   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97112            84.00
89604   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1758 of
                                                  2767

89605   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     G0283            48.00
89606   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97010            60.00
89607   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97035            48.00
89608   Florida   Spine   0372012190101043   2/4/2019    Bill      4/15/2019     99211            84.00
89609   Florida   Spine   0372012190101043   2/4/2019    Bill      4/15/2019     97530            99.00
89610   Florida   Spine   0372012190101043   2/4/2019    Bill      4/15/2019     97112            84.00
89611   Florida   Spine   0372012190101043   2/4/2019    Bill      4/15/2019     97140            79.00
89612   Florida   Spine   0372012190101043   2/4/2019    Bill      4/15/2019     G0283            48.00
89613   Florida   Spine   0372012190101043   2/4/2019    Bill      4/15/2019     97010            60.00
89614   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     99211            84.00
89615   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97140            79.00
89616   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97010            60.00
89617   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97039            48.00
89618   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     99211            84.00
89619   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97140            79.00
89620   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     G0283            48.00
89621   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97010            60.00
89622   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97012            60.00
89623   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     99211            84.00
89624   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     97530            99.00
89625   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     97110            84.00
89626   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     97140            79.00
89627   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     G0283            48.00
89628   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     97010            60.00
89629   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     97039            48.00
89630   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     99211            84.00
89631   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97530            99.00
89632   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97140            79.00
89633   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     G0283            48.00
89634   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97010            60.00
89635   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97035            48.00
89636   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97039            48.00
89637   Florida   Spine   0624079310101019   1/15/2019   Bill      4/15/2019     99211            84.00
89638   Florida   Spine   0624079310101019   1/15/2019   Bill      4/15/2019     97530            99.00
89639   Florida   Spine   0624079310101019   1/15/2019   Bill      4/15/2019     97140            79.00
89640   Florida   Spine   0624079310101019   1/15/2019   Bill      4/15/2019     G0283            48.00
89641   Florida   Spine   0624079310101019   1/15/2019   Bill      4/15/2019     97010            60.00
89642   Florida   Spine   0557153910101033   3/14/2019   Bill      4/15/2019     99211            84.00
89643   Florida   Spine   0557153910101033   3/14/2019   Bill      4/15/2019     97530            99.00
89644   Florida   Spine   0557153910101033   3/14/2019   Bill      4/15/2019     97140            79.00
89645   Florida   Spine   0557153910101033   3/14/2019   Bill      4/15/2019     G0283            48.00
89646   Florida   Spine   0557153910101033   3/14/2019   Bill      4/15/2019     97010            60.00
89647   Florida   Spine   0557153910101033   3/14/2019   Bill      4/15/2019     97035            48.00
89648   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     99211            84.00
89649   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     97530            99.00
89650   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     97110            84.00
89651   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     97140            79.00
89652   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     97010            60.00
89653   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     99211            84.00
89654   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97530            99.00
89655   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1759 of
                                                  2767

89656   Florida   Spine   0572291920101014   3/14/2019    Bill     4/15/2019     97140             79.00
89657   Florida   Spine   0572291920101014   3/14/2019    Bill     4/15/2019     G0283             48.00
89658   Florida   Spine   0572291920101014   3/14/2019    Bill     4/15/2019     97010             60.00
89659   Florida   Spine   0572291920101014   3/14/2019    Bill     4/15/2019     97035             48.00
89660   Florida   Spine   0334094070101050   3/14/2019    Bill     4/15/2019     99211             84.00
89661   Florida   Spine   0334094070101050   3/14/2019    Bill     4/15/2019     97530             99.00
89662   Florida   Spine   0334094070101050   3/14/2019    Bill     4/15/2019     97112             84.00
89663   Florida   Spine   0334094070101050   3/14/2019    Bill     4/15/2019     97140             79.00
89664   Florida   Spine   0334094070101050   3/14/2019    Bill     4/15/2019     G0283             48.00
89665   Florida   Spine   0334094070101050   3/14/2019    Bill     4/15/2019     97010             60.00
89666   Florida   Spine   0334094070101050   3/14/2019    Bill     4/15/2019     97035             48.00
89667   Florida   Spine   0301756830101161   11/4/2018    Bill     4/15/2019     99203            550.00
89668   Florida   Spine   0618621600101023   12/20/2018   Bill     4/15/2019     99204            770.00
89669   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     99214            440.00
89670   Florida   Spine   0572322370101020   2/7/2019     Bill     4/15/2019     99211             84.00
89671   Florida   Spine   0572322370101020   2/7/2019     Bill     4/15/2019     97530             99.00
89672   Florida   Spine   0572322370101020   2/7/2019     Bill     4/15/2019     97110             84.00
89673   Florida   Spine   0572322370101020   2/7/2019     Bill     4/15/2019     97112             84.00
89674   Florida   Spine   0572322370101020   2/7/2019     Bill     4/15/2019     97140             79.00
89675   Florida   Spine   0572322370101020   2/7/2019     Bill     4/15/2019     97010             60.00
89676   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     99212            115.00
89677   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     97110             84.00
89678   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     97112             84.00
89679   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     97140             79.00
89680   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     97010             60.00
89681   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     G0283             48.00
89682   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     99211             84.00
89683   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97110             84.00
89684   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97112             84.00
89685   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97140             79.00
89686   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97010             60.00
89687   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     G0283             48.00
89688   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     99211             84.00
89689   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     97530             99.00
89690   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     97110             84.00
89691   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     97140             79.00
89692   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     97010             60.00
89693   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     G0283             48.00
89694   Florida   Spine   0142753980101078   2/20/2019    Bill     4/15/2019     99211             84.00
89695   Florida   Spine   0142753980101078   2/20/2019    Bill     4/15/2019     97530             99.00
89696   Florida   Spine   0142753980101078   2/20/2019    Bill     4/15/2019     97012             60.00
89697   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     99211             84.00
89698   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     97530             99.00
89699   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     97012             60.00
89700   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     97140             79.00
89701   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     97035             48.00
89702   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     97010             60.00
89703   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     G0283             48.00
89704   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     99211             84.00
89705   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97110             84.00
89706   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1760 of
                                                  2767

89707   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97140             79.00
89708   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     97010             60.00
89709   Florida   Spine   0283597320101044   3/2/2019     Bill     4/15/2019     G0283             48.00
89710   Florida   Spine   0639812240101011   4/1/2019     Bill     4/15/2019     99203            302.00
89711   Florida   Spine   0639812240101011   4/1/2019     Bill     4/15/2019     97140             79.00
89712   Florida   Spine   0639812240101011   4/1/2019     Bill     4/15/2019     97035             48.00
89713   Florida   Spine   0639812240101011   4/1/2019     Bill     4/15/2019     97010             60.00
89714   Florida   Spine   0639812240101011   4/1/2019     Bill     4/15/2019     G0283             48.00
89715   Florida   Spine   0639812240101011   4/1/2019     Bill     4/15/2019     A4556             24.00
89716   Florida   Spine   0462958540101045   11/21/2018   Bill     4/15/2019     99203            550.00
89717   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     99212             84.00
89718   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     97530             99.00
89719   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     97112             84.00
89720   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     97140             79.00
89721   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     G0283             48.00
89722   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     97010             60.00
89723   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     97035             48.00
89724   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     99211             84.00
89725   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     97110             84.00
89726   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     97112             84.00
89727   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     97140             79.00
89728   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     G0283             48.00
89729   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     97010             60.00
89730   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     99211             84.00
89731   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97530             99.00
89732   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97140             79.00
89733   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     G0283             48.00
89734   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97010             60.00
89735   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97035             48.00
89736   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97039             48.00
89737   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     A4556             24.00
89738   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     98941             97.00
89739   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97530             99.00
89740   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97140             79.00
89741   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     G0283             48.00
89742   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97010             60.00
89743   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97039             48.00
89744   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     99211             84.00
89745   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     97110             84.00
89746   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     97112             84.00
89747   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     97140             79.00
89748   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     G0283             48.00
89749   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     97010             60.00
89750   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     99211             84.00
89751   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97530             99.00
89752   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97112             84.00
89753   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97140             79.00
89754   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     G0283             48.00
89755   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97010             60.00
89756   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97035             48.00
89757   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1761 of
                                                  2767

89758   Florida   Spine   0472816140101096   3/5/2019    Bill      4/15/2019     97530            99.00
89759   Florida   Spine   0472816140101096   3/5/2019    Bill      4/15/2019     97110            84.00
89760   Florida   Spine   0472816140101096   3/5/2019    Bill      4/15/2019     97112            84.00
89761   Florida   Spine   0472816140101096   3/5/2019    Bill      4/15/2019     97140            79.00
89762   Florida   Spine   0472816140101096   3/5/2019    Bill      4/15/2019     97010            60.00
89763   Florida   Spine   0472816140101096   3/5/2019    Bill      4/15/2019     G0283            48.00
89764   Florida   Spine   0625131170101016   2/24/2019   Bill      4/15/2019     99211            84.00
89765   Florida   Spine   0625131170101016   2/24/2019   Bill      4/15/2019     97530            99.00
89766   Florida   Spine   0625131170101016   2/24/2019   Bill      4/15/2019     97112            84.00
89767   Florida   Spine   0625131170101016   2/24/2019   Bill      4/15/2019     97140            79.00
89768   Florida   Spine   0625131170101016   2/24/2019   Bill      4/15/2019     G0283            48.00
89769   Florida   Spine   0625131170101016   2/24/2019   Bill      4/15/2019     97010            60.00
89770   Florida   Spine   0630232500101016   2/4/2019    Bill      4/15/2019     99211            84.00
89771   Florida   Spine   0630232500101016   2/4/2019    Bill      4/15/2019     97530            99.00
89772   Florida   Spine   0630232500101016   2/4/2019    Bill      4/15/2019     97110            84.00
89773   Florida   Spine   0630232500101016   2/4/2019    Bill      4/15/2019     97140            79.00
89774   Florida   Spine   0630232500101016   2/4/2019    Bill      4/15/2019     G0283            48.00
89775   Florida   Spine   0630232500101016   2/4/2019    Bill      4/15/2019     97010            60.00
89776   Florida   Spine   0630232500101016   2/4/2019    Bill      4/15/2019     97012            60.00
89777   Florida   Spine   0361910870101048   12/3/2018   Bill      4/15/2019     98941            97.00
89778   Florida   Spine   0361910870101048   12/3/2018   Bill      4/15/2019     97530            99.00
89779   Florida   Spine   0361910870101048   12/3/2018   Bill      4/15/2019     97110            84.00
89780   Florida   Spine   0361910870101048   12/3/2018   Bill      4/15/2019     97140            79.00
89781   Florida   Spine   0361910870101048   12/3/2018   Bill      4/15/2019     G0283            48.00
89782   Florida   Spine   0361910870101048   12/3/2018   Bill      4/15/2019     97010            60.00
89783   Florida   Spine   0361910870101048   12/3/2018   Bill      4/15/2019     97039            48.00
89784   Florida   Spine   0603830750101090   1/31/2019   Bill      4/15/2019     99211            84.00
89785   Florida   Spine   0603830750101090   1/31/2019   Bill      4/15/2019     97110            84.00
89786   Florida   Spine   0603830750101090   1/31/2019   Bill      4/15/2019     97112            84.00
89787   Florida   Spine   0603830750101090   1/31/2019   Bill      4/15/2019     97140            79.00
89788   Florida   Spine   0603830750101090   1/31/2019   Bill      4/15/2019     G0283            48.00
89789   Florida   Spine   0603830750101090   1/31/2019   Bill      4/15/2019     97010            60.00
89790   Florida   Spine   0526263710101014   2/23/2019   Bill      4/15/2019     99211            84.00
89791   Florida   Spine   0526263710101014   2/23/2019   Bill      4/15/2019     97530            99.00
89792   Florida   Spine   0526263710101014   2/23/2019   Bill      4/15/2019     97110            84.00
89793   Florida   Spine   0526263710101014   2/23/2019   Bill      4/15/2019     97140            79.00
89794   Florida   Spine   0526263710101014   2/23/2019   Bill      4/15/2019     G0283            48.00
89795   Florida   Spine   0526263710101014   2/23/2019   Bill      4/15/2019     97010            60.00
89796   Florida   Spine   0526263710101014   2/23/2019   Bill      4/15/2019     97039            48.00
89797   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     98941            97.00
89798   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97530            99.00
89799   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97112            84.00
89800   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97140            79.00
89801   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     G0283            48.00
89802   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97010            60.00
89803   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97035            48.00
89804   Florida   Spine   0361910870101048   12/3/2018   Bill      4/15/2019     98941            97.00
89805   Florida   Spine   0361910870101048   12/3/2018   Bill      4/15/2019     97530            99.00
89806   Florida   Spine   0361910870101048   12/3/2018   Bill      4/15/2019     97110            84.00
89807   Florida   Spine   0361910870101048   12/3/2018   Bill      4/15/2019     97140            79.00
89808   Florida   Spine   0361910870101048   12/3/2018   Bill      4/15/2019     G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1762 of
                                                  2767

89809   Florida   Spine   0361910870101048   12/3/2018    Bill     4/15/2019     97010            60.00
89810   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     99211            84.00
89811   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97530            99.00
89812   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97110            84.00
89813   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97140            79.00
89814   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     G0283            48.00
89815   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97010            60.00
89816   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97039            48.00
89817   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     99211            84.00
89818   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     97530            99.00
89819   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     97110            84.00
89820   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     97140            79.00
89821   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     G0283            48.00
89822   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     97010            60.00
89823   Florida   Spine   0196729850101013   2/27/2019    Bill     4/15/2019     97039            48.00
89824   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     99211            84.00
89825   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97530            99.00
89826   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97112            84.00
89827   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97140            79.00
89828   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     G0283            48.00
89829   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97010            60.00
89830   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     99211            84.00
89831   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97530            99.00
89832   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97110            84.00
89833   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97140            79.00
89834   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     G0283            48.00
89835   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97010            60.00
89836   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97039            48.00
89837   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     99211            84.00
89838   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     97530            99.00
89839   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     97112            84.00
89840   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     97140            79.00
89841   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     97010            60.00
89842   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     99211            84.00
89843   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97110            84.00
89844   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97112            84.00
89845   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97140            79.00
89846   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     G0283            48.00
89847   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97010            60.00
89848   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     99211            84.00
89849   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97110            84.00
89850   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97112            84.00
89851   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97140            79.00
89852   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     G0283            48.00
89853   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97010            60.00
89854   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     99211            84.00
89855   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     97530            99.00
89856   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     97110            84.00
89857   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     97112            84.00
89858   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     97140            79.00
89859   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1763 of
                                                  2767

89860   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     97010             60.00
89861   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     99211             84.00
89862   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     97530             99.00
89863   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     97110             84.00
89864   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     97112             84.00
89865   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     97140             79.00
89866   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     G0283             48.00
89867   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     97010             60.00
89868   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     99211             84.00
89869   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     97530             99.00
89870   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     97110             84.00
89871   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     97140             79.00
89872   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     G0283             48.00
89873   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     97010             60.00
89874   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     97039             48.00
89875   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     97012             60.00
89876   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     99203            302.00
89877   Florida   Spine   0105083030101091   1/7/2019     Bill     4/15/2019     99211             84.00
89878   Florida   Spine   0105083030101091   1/7/2019     Bill     4/15/2019     97110             84.00
89879   Florida   Spine   0105083030101091   1/7/2019     Bill     4/15/2019     97112             84.00
89880   Florida   Spine   0105083030101091   1/7/2019     Bill     4/15/2019     97140             79.00
89881   Florida   Spine   0105083030101091   1/7/2019     Bill     4/15/2019     G0283             48.00
89882   Florida   Spine   0105083030101091   1/7/2019     Bill     4/15/2019     97010             60.00
89883   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     99211             84.00
89884   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97110             84.00
89885   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97112             84.00
89886   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97140             79.00
89887   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     G0283             48.00
89888   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97010             60.00
89889   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     99211             84.00
89890   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97530             99.00
89891   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97110             84.00
89892   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97112             84.00
89893   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97140             79.00
89894   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97010             60.00
89895   Florida   Spine   0569529050101030   12/4/2018    Bill     4/15/2019     99211             84.00
89896   Florida   Spine   0569529050101030   12/4/2018    Bill     4/15/2019     97530             99.00
89897   Florida   Spine   0569529050101030   12/4/2018    Bill     4/15/2019     97140             79.00
89898   Florida   Spine   0569529050101030   12/4/2018    Bill     4/15/2019     97010             60.00
89899   Florida   Spine   0569529050101030   12/4/2018    Bill     4/15/2019     G0283             48.00
89900   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     99211             84.00
89901   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97530             99.00
89902   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97110             84.00
89903   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97112             84.00
89904   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97140             79.00
89905   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97010             60.00
89906   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     G0283             48.00
89907   Florida   Spine   0615762590101012   2/20/2019    Bill     4/15/2019     99211             84.00
89908   Florida   Spine   0615762590101012   2/20/2019    Bill     4/15/2019     97530             99.00
89909   Florida   Spine   0615762590101012   2/20/2019    Bill     4/15/2019     97110             84.00
89910   Florida   Spine   0615762590101012   2/20/2019    Bill     4/15/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1764 of
                                                  2767

89911   Florida   Spine   0615762590101012   2/20/2019    Bill     4/15/2019     97140             79.00
89912   Florida   Spine   0615762590101012   2/20/2019    Bill     4/15/2019     97010             60.00
89913   Florida   Spine   0615762590101012   2/20/2019    Bill     4/15/2019     G0283             48.00
89914   Florida   Spine   0352987180101075   12/11/2018   Bill     4/15/2019     98940             79.00
89915   Florida   Spine   0352987180101075   12/11/2018   Bill     4/15/2019     99212            115.00
89916   Florida   Spine   0352987180101075   12/11/2018   Bill     4/15/2019     97035             48.00
89917   Florida   Spine   0352987180101075   12/11/2018   Bill     4/15/2019     97010             60.00
89918   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     99211             84.00
89919   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     97530             99.00
89920   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     97112             84.00
89921   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     97140             79.00
89922   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     97010             60.00
89923   Florida   Spine   0566171190101035   3/18/2019    Bill     4/15/2019     G0283             48.00
89924   Florida   Spine   0558219670101015   3/2/2019     Bill     4/15/2019     99212            115.00
89925   Florida   Spine   0558219670101015   3/2/2019     Bill     4/15/2019     97010             60.00
89926   Florida   Spine   0655908490101013   3/27/2019    Bill     4/15/2019     99203            302.00
89927   Florida   Spine   0655908490101013   3/27/2019    Bill     4/15/2019     97140             79.00
89928   Florida   Spine   0655908490101013   3/27/2019    Bill     4/15/2019     97010             60.00
89929   Florida   Spine   0655908490101013   3/27/2019    Bill     4/15/2019     G0283             48.00
89930   Florida   Spine   0655908490101013   3/27/2019    Bill     4/15/2019     A4556             24.00
89931   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     99211             84.00
89932   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97530             99.00
89933   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97110             84.00
89934   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97140             79.00
89935   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97010             60.00
89936   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     G0283             48.00
89937   Florida   Spine   0564002290101017   2/11/2019    Bill     4/15/2019     99212            115.00
89938   Florida   Spine   0564002290101017   2/11/2019    Bill     4/15/2019     97530             99.00
89939   Florida   Spine   0564002290101017   2/11/2019    Bill     4/15/2019     97112             84.00
89940   Florida   Spine   0564002290101017   2/11/2019    Bill     4/15/2019     97140             79.00
89941   Florida   Spine   0564002290101017   2/11/2019    Bill     4/15/2019     97010             60.00
89942   Florida   Spine   0564002290101017   2/11/2019    Bill     4/15/2019     G0283             48.00
89943   Florida   Spine   0546081900101016   2/13/2019    Bill     4/15/2019     99211             84.00
89944   Florida   Spine   0546081900101016   2/13/2019    Bill     4/15/2019     97530             99.00
89945   Florida   Spine   0546081900101016   2/13/2019    Bill     4/15/2019     97110             84.00
89946   Florida   Spine   0546081900101016   2/13/2019    Bill     4/15/2019     97140             79.00
89947   Florida   Spine   0546081900101016   2/13/2019    Bill     4/15/2019     97012             60.00
89948   Florida   Spine   0616703330101010   2/16/2019    Bill     4/15/2019     98941             97.00
89949   Florida   Spine   0616703330101010   2/16/2019    Bill     4/15/2019     97530             99.00
89950   Florida   Spine   0616703330101010   2/16/2019    Bill     4/15/2019     97140             79.00
89951   Florida   Spine   0616703330101010   2/16/2019    Bill     4/15/2019     G0283             48.00
89952   Florida   Spine   0616703330101010   2/16/2019    Bill     4/15/2019     97010             60.00
89953   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     99211             84.00
89954   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     97530             99.00
89955   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     97112             84.00
89956   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     97140             79.00
89957   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     G0283             48.00
89958   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     97010             60.00
89959   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     97035             48.00
89960   Florida   Spine   0462632770101039   3/15/2019    Bill     4/15/2019     99211             84.00
89961   Florida   Spine   0462632770101039   3/15/2019    Bill     4/15/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1765 of
                                                  2767

89962   Florida   Spine   0462632770101039   3/15/2019   Bill      4/15/2019     97010             60.00
89963   Florida   Spine   0372012190101043   2/4/2019    Bill      4/15/2019     99211             84.00
89964   Florida   Spine   0372012190101043   2/4/2019    Bill      4/15/2019     97530             99.00
89965   Florida   Spine   0372012190101043   2/4/2019    Bill      4/15/2019     97112             84.00
89966   Florida   Spine   0372012190101043   2/4/2019    Bill      4/15/2019     97140             79.00
89967   Florida   Spine   0372012190101043   2/4/2019    Bill      4/15/2019     G0283             48.00
89968   Florida   Spine   0372012190101043   2/4/2019    Bill      4/15/2019     97010             60.00
89969   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     99211             84.00
89970   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97530             99.00
89971   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97112             84.00
89972   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97140             79.00
89973   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     G0283             48.00
89974   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97010             60.00
89975   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     99211             84.00
89976   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97530             99.00
89977   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97140             79.00
89978   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     G0283             48.00
89979   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97010             60.00
89980   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97035             48.00
89981   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97039             48.00
89982   Florida   Spine   0628552720101015   2/11/2019   Bill      4/15/2019     99211             84.00
89983   Florida   Spine   0628552720101015   2/11/2019   Bill      4/15/2019     97110             84.00
89984   Florida   Spine   0628552720101015   2/11/2019   Bill      4/15/2019     97112             84.00
89985   Florida   Spine   0628552720101015   2/11/2019   Bill      4/15/2019     97140             79.00
89986   Florida   Spine   0628552720101015   2/11/2019   Bill      4/15/2019     G0283             48.00
89987   Florida   Spine   0548207890101058   2/14/2019   Bill      4/15/2019     99204            770.00
89988   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     99211             84.00
89989   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97110             84.00
89990   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97112             84.00
89991   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97012             60.00
89992   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97140             79.00
89993   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97010             60.00
89994   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     G0283             48.00
89995   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     99211             84.00
89996   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     97530             99.00
89997   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     97110             84.00
89998   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     97140             79.00
89999   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     97010             60.00
90000   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     99211             84.00
90001   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97530             99.00
90002   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97112             84.00
90003   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97140             79.00
90004   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     G0283             48.00
90005   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97010             60.00
90006   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97035             48.00
90007   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     99211             84.00
90008   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97530             99.00
90009   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97112             84.00
90010   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97140             79.00
90011   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     G0283             48.00
90012   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1766 of
                                                  2767

90013   Florida   Spine   0334094070101050   3/14/2019    Bill     4/15/2019     97035             48.00
90014   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     99203            302.00
90015   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     99203            302.00
90016   Florida   Spine   0360370130101042   3/6/2019     Bill     4/15/2019     99211             84.00
90017   Florida   Spine   0360370130101042   3/6/2019     Bill     4/15/2019     97530             99.00
90018   Florida   Spine   0360370130101042   3/6/2019     Bill     4/15/2019     97140             79.00
90019   Florida   Spine   0360370130101042   3/6/2019     Bill     4/15/2019     97035             48.00
90020   Florida   Spine   0360370130101042   3/6/2019     Bill     4/15/2019     97010             60.00
90021   Florida   Spine   0360370130101042   3/6/2019     Bill     4/15/2019     G0283             48.00
90022   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     99211             84.00
90023   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     97530             99.00
90024   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     97012             60.00
90025   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     97140             79.00
90026   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     97035             48.00
90027   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     97010             60.00
90028   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     G0283             48.00
90029   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     99211             84.00
90030   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97530             99.00
90031   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97112             84.00
90032   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97140             79.00
90033   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     G0283             48.00
90034   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     99211             84.00
90035   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     97110             84.00
90036   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     97112             84.00
90037   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     97140             79.00
90038   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     97010             60.00
90039   Florida   Spine   0267562590101058   12/13/2018   Bill     4/15/2019     G0283             48.00
90040   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     99211             84.00
90041   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97530             99.00
90042   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97110             84.00
90043   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97112             84.00
90044   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97140             79.00
90045   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97010             60.00
90046   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     G0283             48.00
90047   Florida   Spine   0142753980101078   2/20/2019    Bill     4/15/2019     99211             84.00
90048   Florida   Spine   0142753980101078   2/20/2019    Bill     4/15/2019     97530             99.00
90049   Florida   Spine   0142753980101078   2/20/2019    Bill     4/15/2019     97140             79.00
90050   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     99211             84.00
90051   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     97530             99.00
90052   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     97110             84.00
90053   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     97140             79.00
90054   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     97010             60.00
90055   Florida   Spine   0175568920101172   1/13/2019    Bill     4/15/2019     G0283             48.00
90056   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     99211             84.00
90057   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97530             99.00
90058   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97110             84.00
90059   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97112             84.00
90060   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97140             79.00
90061   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     97010             60.00
90062   Florida   Spine   0439308140101062   1/19/2019    Bill     4/15/2019     G0283             48.00
90063   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1767 of
                                                  2767

90064   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     97530            99.00
90065   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     97012            60.00
90066   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     97140            79.00
90067   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     97010            60.00
90068   Florida   Spine   0383695140101050   3/14/2019    Bill     4/15/2019     G0283            48.00
90069   Florida   Spine   0655908490101013   3/27/2019    Bill     4/15/2019     99211            84.00
90070   Florida   Spine   0655908490101013   3/27/2019    Bill     4/15/2019     97530            99.00
90071   Florida   Spine   0655908490101013   3/27/2019    Bill     4/15/2019     97110            84.00
90072   Florida   Spine   0655908490101013   3/27/2019    Bill     4/15/2019     97140            79.00
90073   Florida   Spine   0655908490101013   3/27/2019    Bill     4/15/2019     97035            48.00
90074   Florida   Spine   0655908490101013   3/27/2019    Bill     4/15/2019     97010            60.00
90075   Florida   Spine   0655908490101013   3/27/2019    Bill     4/15/2019     G0283            48.00
90076   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     99211            84.00
90077   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97530            99.00
90078   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97110            84.00
90079   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97112            84.00
90080   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97140            79.00
90081   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     97010            60.00
90082   Florida   Spine   0496349530101031   1/28/2019    Bill     4/15/2019     G0283            48.00
90083   Florida   Spine   0564002290101017   2/11/2019    Bill     4/15/2019     99211            84.00
90084   Florida   Spine   0564002290101017   2/11/2019    Bill     4/15/2019     97530            99.00
90085   Florida   Spine   0564002290101017   2/11/2019    Bill     4/15/2019     97112            84.00
90086   Florida   Spine   0564002290101017   2/11/2019    Bill     4/15/2019     97140            79.00
90087   Florida   Spine   0564002290101017   2/11/2019    Bill     4/15/2019     97010            60.00
90088   Florida   Spine   0564002290101017   2/11/2019    Bill     4/15/2019     G0283            48.00
90089   Florida   Spine   0362012910101077   10/25/2018   Bill     4/15/2019     99211            84.00
90090   Florida   Spine   0362012910101077   10/25/2018   Bill     4/15/2019     97530            99.00
90091   Florida   Spine   0362012910101077   10/25/2018   Bill     4/15/2019     97110            84.00
90092   Florida   Spine   0362012910101077   10/25/2018   Bill     4/15/2019     97112            84.00
90093   Florida   Spine   0362012910101077   10/25/2018   Bill     4/15/2019     97140            79.00
90094   Florida   Spine   0362012910101077   10/25/2018   Bill     4/15/2019     97010            60.00
90095   Florida   Spine   0362012910101077   10/25/2018   Bill     4/15/2019     G0283            48.00
90096   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     99211            84.00
90097   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97530            99.00
90098   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97110            84.00
90099   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97112            84.00
90100   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97140            79.00
90101   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97010            60.00
90102   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     G0283            48.00
90103   Florida   Spine   0324509210101035   1/18/2019    Bill     4/15/2019     99211            84.00
90104   Florida   Spine   0324509210101035   1/18/2019    Bill     4/15/2019     97110            84.00
90105   Florida   Spine   0324509210101035   1/18/2019    Bill     4/15/2019     97112            84.00
90106   Florida   Spine   0324509210101035   1/18/2019    Bill     4/15/2019     97140            79.00
90107   Florida   Spine   0324509210101035   1/18/2019    Bill     4/15/2019     97010            60.00
90108   Florida   Spine   0324509210101035   1/18/2019    Bill     4/15/2019     G0283            48.00
90109   Florida   Spine   0430086360101165   12/2/2018    Bill     4/15/2019     99211            84.00
90110   Florida   Spine   0430086360101165   12/2/2018    Bill     4/15/2019     97110            84.00
90111   Florida   Spine   0430086360101165   12/2/2018    Bill     4/15/2019     97012            60.00
90112   Florida   Spine   0430086360101165   12/2/2018    Bill     4/15/2019     97140            79.00
90113   Florida   Spine   0430086360101165   12/2/2018    Bill     4/15/2019     97010            60.00
90114   Florida   Spine   0430086360101165   12/2/2018    Bill     4/15/2019     G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1768 of
                                                  2767

90115   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     99212            115.00
90116   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97530             99.00
90117   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97012             60.00
90118   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97140             79.00
90119   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97035             48.00
90120   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97010             60.00
90121   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     G0283             48.00
90122   Florida   Spine   0648710160101012   1/11/2019   Bill      4/15/2019     99211             84.00
90123   Florida   Spine   0648710160101012   1/11/2019   Bill      4/15/2019     97110             84.00
90124   Florida   Spine   0648710160101012   1/11/2019   Bill      4/15/2019     97112             84.00
90125   Florida   Spine   0648710160101012   1/11/2019   Bill      4/15/2019     97140             79.00
90126   Florida   Spine   0648710160101012   1/11/2019   Bill      4/15/2019     97010             60.00
90127   Florida   Spine   0648710160101012   1/11/2019   Bill      4/15/2019     G0283             48.00
90128   Florida   Spine   0327808730101039   3/21/2019   Bill      4/15/2019     99203            302.00
90129   Florida   Spine   0327808730101039   3/21/2019   Bill      4/15/2019     97140             79.00
90130   Florida   Spine   0327808730101039   3/21/2019   Bill      4/15/2019     G0283             48.00
90131   Florida   Spine   0327808730101039   3/21/2019   Bill      4/15/2019     97010             60.00
90132   Florida   Spine   0327808730101039   3/21/2019   Bill      4/15/2019     97035             48.00
90133   Florida   Spine   0327808730101039   3/21/2019   Bill      4/15/2019     A4556             24.00
90134   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     99211             84.00
90135   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97530             99.00
90136   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97140             79.00
90137   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97035             48.00
90138   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97010             60.00
90139   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     G0283             48.00
90140   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97012             60.00
90141   Florida   Spine   0335935650101028   3/7/2019    Bill      4/15/2019     98941             97.00
90142   Florida   Spine   0335935650101028   3/7/2019    Bill      4/15/2019     98943             79.00
90143   Florida   Spine   0335935650101028   3/7/2019    Bill      4/15/2019     G0283             48.00
90144   Florida   Spine   0335935650101028   3/7/2019    Bill      4/15/2019     97010             60.00
90145   Florida   Spine   0335935650101028   3/7/2019    Bill      4/15/2019     97039             48.00
90146   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     99211             84.00
90147   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97530             99.00
90148   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97112             84.00
90149   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97140             79.00
90150   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     G0283             48.00
90151   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97010             60.00
90152   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97035             48.00
90153   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     99211             84.00
90154   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97530             99.00
90155   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97140             79.00
90156   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     G0283             48.00
90157   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97010             60.00
90158   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97039             48.00
90159   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     99211             84.00
90160   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     97530             99.00
90161   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     97112             84.00
90162   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     97140             79.00
90163   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     G0283             48.00
90164   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     97010             60.00
90165   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     97035             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1769 of
                                                  2767

90166   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     99211            84.00
90167   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97530            99.00
90168   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97110            84.00
90169   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97112            84.00
90170   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97140            79.00
90171   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     G0283            48.00
90172   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97010            60.00
90173   Florida   Spine   0485898940101018   9/4/2018     Bill     4/15/2019     99211            84.00
90174   Florida   Spine   0485898940101018   9/4/2018     Bill     4/15/2019     97530            99.00
90175   Florida   Spine   0485898940101018   9/4/2018     Bill     4/15/2019     97112            84.00
90176   Florida   Spine   0485898940101018   9/4/2018     Bill     4/15/2019     97140            79.00
90177   Florida   Spine   0485898940101018   9/4/2018     Bill     4/15/2019     G0283            48.00
90178   Florida   Spine   0485898940101018   9/4/2018     Bill     4/15/2019     97010            60.00
90179   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     99211            84.00
90180   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     97530            99.00
90181   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     97112            84.00
90182   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     97140            79.00
90183   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     G0283            48.00
90184   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     97010            60.00
90185   Florida   Spine   0481000790101016   1/23/2019    Bill     4/15/2019     97035            48.00
90186   Florida   Spine   0611167200101036   2/27/2019    Bill     4/15/2019     99211            84.00
90187   Florida   Spine   0611167200101036   2/27/2019    Bill     4/15/2019     97530            99.00
90188   Florida   Spine   0611167200101036   2/27/2019    Bill     4/15/2019     97140            79.00
90189   Florida   Spine   0611167200101036   2/27/2019    Bill     4/15/2019     G0283            48.00
90190   Florida   Spine   0611167200101036   2/27/2019    Bill     4/15/2019     97010            60.00
90191   Florida   Spine   0611167200101036   2/27/2019    Bill     4/15/2019     97039            48.00
90192   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     99211            84.00
90193   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     97530            99.00
90194   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     97110            84.00
90195   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     97112            84.00
90196   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     97140            79.00
90197   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     G0283            48.00
90198   Florida   Spine   0561558220101016   1/22/2019    Bill     4/15/2019     97010            60.00
90199   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     99211            84.00
90200   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     97110            84.00
90201   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     97112            84.00
90202   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     97140            79.00
90203   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     G0283            48.00
90204   Florida   Spine   0313997990101114   11/29/2018   Bill     4/15/2019     97010            60.00
90205   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     99211            84.00
90206   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     97530            99.00
90207   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     97112            84.00
90208   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     97140            79.00
90209   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     G0283            48.00
90210   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     97010            60.00
90211   Florida   Spine   0617706720101044   2/5/2019     Bill     4/15/2019     99211            84.00
90212   Florida   Spine   0617706720101044   2/5/2019     Bill     4/15/2019     97530            99.00
90213   Florida   Spine   0617706720101044   2/5/2019     Bill     4/15/2019     97110            84.00
90214   Florida   Spine   0617706720101044   2/5/2019     Bill     4/15/2019     G0283            48.00
90215   Florida   Spine   0617706720101044   2/5/2019     Bill     4/15/2019     97010            60.00
90216   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1770 of
                                                  2767

90217   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     97530             99.00
90218   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     97110             84.00
90219   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     97140             79.00
90220   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     G0283             48.00
90221   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     97010             60.00
90222   Florida   Spine   0598962250101051   3/5/2019     Bill     4/15/2019     97039             48.00
90223   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     99203            302.00
90224   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97140             79.00
90225   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     G0283             48.00
90226   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97010             60.00
90227   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97035             48.00
90228   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     A4556             24.00
90229   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     99211             84.00
90230   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97530             99.00
90231   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97112             84.00
90232   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97140             79.00
90233   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     G0283             48.00
90234   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97010             60.00
90235   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97035             48.00
90236   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     A4556             24.00
90237   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     99211             84.00
90238   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97530             99.00
90239   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97112             84.00
90240   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97140             79.00
90241   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     G0283             48.00
90242   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97010             60.00
90243   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     99211             84.00
90244   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97530             99.00
90245   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97140             79.00
90246   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     G0283             48.00
90247   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97010             60.00
90248   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97012             60.00
90249   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     99211             84.00
90250   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97530             99.00
90251   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97110             84.00
90252   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97140             79.00
90253   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     G0283             48.00
90254   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97010             60.00
90255   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97039             48.00
90256   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     99211             84.00
90257   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97530             99.00
90258   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97110             84.00
90259   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97112             84.00
90260   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97140             79.00
90261   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     G0283             48.00
90262   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97010             60.00
90263   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     99211             84.00
90264   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97530             99.00
90265   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97112             84.00
90266   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97140             79.00
90267   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1771 of
                                                  2767

90268   Florida   Spine   0411712420101027   2/25/2019   Bill      4/15/2019     97010            60.00
90269   Florida   Spine   0499484830101055   2/20/2019   Bill      4/15/2019     99211            84.00
90270   Florida   Spine   0499484830101055   2/20/2019   Bill      4/15/2019     97530            99.00
90271   Florida   Spine   0499484830101055   2/20/2019   Bill      4/15/2019     97112            84.00
90272   Florida   Spine   0499484830101055   2/20/2019   Bill      4/15/2019     97140            79.00
90273   Florida   Spine   0499484830101055   2/20/2019   Bill      4/15/2019     G0283            48.00
90274   Florida   Spine   0499484830101055   2/20/2019   Bill      4/15/2019     97010            60.00
90275   Florida   Spine   0499484830101055   2/20/2019   Bill      4/15/2019     97035            48.00
90276   Florida   Spine   0546847800101011   3/17/2019   Bill      4/15/2019     99211            84.00
90277   Florida   Spine   0546847800101011   3/17/2019   Bill      4/15/2019     97530            99.00
90278   Florida   Spine   0546847800101011   3/17/2019   Bill      4/15/2019     97140            79.00
90279   Florida   Spine   0546847800101011   3/17/2019   Bill      4/15/2019     97010            60.00
90280   Florida   Spine   0196729850101013   2/27/2019   Bill      4/15/2019     99211            84.00
90281   Florida   Spine   0196729850101013   2/27/2019   Bill      4/15/2019     97530            99.00
90282   Florida   Spine   0196729850101013   2/27/2019   Bill      4/15/2019     97110            84.00
90283   Florida   Spine   0196729850101013   2/27/2019   Bill      4/15/2019     97140            79.00
90284   Florida   Spine   0196729850101013   2/27/2019   Bill      4/15/2019     G0283            48.00
90285   Florida   Spine   0196729850101013   2/27/2019   Bill      4/15/2019     97010            60.00
90286   Florida   Spine   0409556910101045   1/22/2019   Bill      4/15/2019     99211            84.00
90287   Florida   Spine   0409556910101045   1/22/2019   Bill      4/15/2019     97530            99.00
90288   Florida   Spine   0409556910101045   1/22/2019   Bill      4/15/2019     97110            84.00
90289   Florida   Spine   0409556910101045   1/22/2019   Bill      4/15/2019     97112            84.00
90290   Florida   Spine   0409556910101045   1/22/2019   Bill      4/15/2019     97140            79.00
90291   Florida   Spine   0409556910101045   1/22/2019   Bill      4/15/2019     G0283            48.00
90292   Florida   Spine   0409556910101045   1/22/2019   Bill      4/15/2019     97010            60.00
90293   Florida   Spine   0105083030101091   1/7/2019    Bill      4/15/2019     99211            84.00
90294   Florida   Spine   0105083030101091   1/7/2019    Bill      4/15/2019     97110            84.00
90295   Florida   Spine   0105083030101091   1/7/2019    Bill      4/15/2019     97112            84.00
90296   Florida   Spine   0105083030101091   1/7/2019    Bill      4/15/2019     97140            79.00
90297   Florida   Spine   0105083030101091   1/7/2019    Bill      4/15/2019     G0283            48.00
90298   Florida   Spine   0105083030101091   1/7/2019    Bill      4/15/2019     97010            60.00
90299   Florida   Spine   0582911480101017   1/4/2019    Bill      4/15/2019     99211            84.00
90300   Florida   Spine   0582911480101017   1/4/2019    Bill      4/15/2019     97530            99.00
90301   Florida   Spine   0582911480101017   1/4/2019    Bill      4/15/2019     97112            84.00
90302   Florida   Spine   0582911480101017   1/4/2019    Bill      4/15/2019     97140            79.00
90303   Florida   Spine   0582911480101017   1/4/2019    Bill      4/15/2019     G0283            48.00
90304   Florida   Spine   0582911480101017   1/4/2019    Bill      4/15/2019     97010            60.00
90305   Florida   Spine   0582911480101017   1/4/2019    Bill      4/15/2019     97035            48.00
90306   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     99211            84.00
90307   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97530            99.00
90308   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97112            84.00
90309   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97140            79.00
90310   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     G0283            48.00
90311   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97010            60.00
90312   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97035            48.00
90313   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     98941            97.00
90314   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     97530            99.00
90315   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     97110            84.00
90316   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     97140            79.00
90317   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     G0283            48.00
90318   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1772 of
                                                  2767

90319   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     97039            48.00
90320   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     99211            84.00
90321   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97530            99.00
90322   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97112            84.00
90323   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97140            79.00
90324   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     G0283            48.00
90325   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97010            60.00
90326   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97035            48.00
90327   Florida   Spine   0387168380101137   2/27/2019   Bill      4/15/2019     99211            84.00
90328   Florida   Spine   0387168380101137   2/27/2019   Bill      4/15/2019     97110            84.00
90329   Florida   Spine   0387168380101137   2/27/2019   Bill      4/15/2019     97112            84.00
90330   Florida   Spine   0387168380101137   2/27/2019   Bill      4/15/2019     97140            79.00
90331   Florida   Spine   0387168380101137   2/27/2019   Bill      4/15/2019     G0283            48.00
90332   Florida   Spine   0387168380101137   2/27/2019   Bill      4/15/2019     97010            60.00
90333   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     99211            84.00
90334   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97140            79.00
90335   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     G0283            48.00
90336   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97010            60.00
90337   Florida   Spine   0573827830101021   2/13/2019   Bill      4/15/2019     99211            84.00
90338   Florida   Spine   0573827830101021   2/13/2019   Bill      4/15/2019     97530            99.00
90339   Florida   Spine   0573827830101021   2/13/2019   Bill      4/15/2019     97112            84.00
90340   Florida   Spine   0573827830101021   2/13/2019   Bill      4/15/2019     97140            79.00
90341   Florida   Spine   0573827830101021   2/13/2019   Bill      4/15/2019     G0283            48.00
90342   Florida   Spine   0573827830101021   2/13/2019   Bill      4/15/2019     97010            60.00
90343   Florida   Spine   0573827830101021   2/13/2019   Bill      4/15/2019     97035            48.00
90344   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     99211            84.00
90345   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97530            99.00
90346   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97140            79.00
90347   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     G0283            48.00
90348   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97010            60.00
90349   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97035            48.00
90350   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     99211            84.00
90351   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97110            84.00
90352   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97112            84.00
90353   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97140            79.00
90354   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97012            60.00
90355   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97010            60.00
90356   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     G0283            48.00
90357   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     99211            84.00
90358   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     97530            99.00
90359   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     97110            84.00
90360   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     97140            79.00
90361   Florida   Spine   0507787870101045   2/21/2019   Bill      4/15/2019     97010            60.00
90362   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     99211            84.00
90363   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97530            99.00
90364   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97110            84.00
90365   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97140            79.00
90366   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     G0283            48.00
90367   Florida   Spine   0159492390101051   3/22/2019   Bill      4/15/2019     97010            60.00
90368   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     99211            84.00
90369   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1773 of
                                                  2767

90370   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97112             84.00
90371   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97140             79.00
90372   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     G0283             48.00
90373   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97010             60.00
90374   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97035             48.00
90375   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     99211             84.00
90376   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97530             99.00
90377   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97112             84.00
90378   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97140             79.00
90379   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     G0283             48.00
90380   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97010             60.00
90381   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97035             48.00
90382   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     99211             84.00
90383   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97530             99.00
90384   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97012             60.00
90385   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97140             79.00
90386   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97010             60.00
90387   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     G0283             48.00
90388   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     99211             84.00
90389   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97530             99.00
90390   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97012             60.00
90391   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97140             79.00
90392   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97035             48.00
90393   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     97010             60.00
90394   Florida   Spine   0149972070101201   1/20/2019   Bill      4/15/2019     G0283             48.00
90395   Florida   Spine   0297487670101030   4/3/2019    Bill      4/15/2019     99203            302.00
90396   Florida   Spine   0297487670101030   4/3/2019    Bill      4/15/2019     97140             79.00
90397   Florida   Spine   0297487670101030   4/3/2019    Bill      4/15/2019     97010             60.00
90398   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     99211             84.00
90399   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     97530             99.00
90400   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     97012             60.00
90401   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     97140             79.00
90402   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     97010             60.00
90403   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     G0283             48.00
90404   Florida   Spine   0572322370101020   2/7/2019    Bill      4/15/2019     99211             84.00
90405   Florida   Spine   0572322370101020   2/7/2019    Bill      4/15/2019     97530             99.00
90406   Florida   Spine   0572322370101020   2/7/2019    Bill      4/15/2019     97110             84.00
90407   Florida   Spine   0572322370101020   2/7/2019    Bill      4/15/2019     97112             84.00
90408   Florida   Spine   0572322370101020   2/7/2019    Bill      4/15/2019     97140             79.00
90409   Florida   Spine   0572322370101020   2/7/2019    Bill      4/15/2019     97010             60.00
90410   Florida   Spine   0572322370101020   2/7/2019    Bill      4/15/2019     G0283             48.00
90411   Florida   Spine   0290288710101288   1/12/2019   Bill      4/15/2019     99211             84.00
90412   Florida   Spine   0290288710101288   1/12/2019   Bill      4/15/2019     97530             99.00
90413   Florida   Spine   0290288710101288   1/12/2019   Bill      4/15/2019     97110             84.00
90414   Florida   Spine   0290288710101288   1/12/2019   Bill      4/15/2019     97140             79.00
90415   Florida   Spine   0290288710101288   1/12/2019   Bill      4/15/2019     97010             60.00
90416   Florida   Spine   0290288710101288   1/12/2019   Bill      4/15/2019     G0283             48.00
90417   Florida   Spine   0615762590101012   2/20/2019   Bill      4/15/2019     99211             84.00
90418   Florida   Spine   0615762590101012   2/20/2019   Bill      4/15/2019     97530             99.00
90419   Florida   Spine   0615762590101012   2/20/2019   Bill      4/15/2019     97110             84.00
90420   Florida   Spine   0615762590101012   2/20/2019   Bill      4/15/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1774 of
                                                  2767

90421   Florida   Spine   0615762590101012   2/20/2019   Bill      4/15/2019     97140             79.00
90422   Florida   Spine   0615762590101012   2/20/2019   Bill      4/15/2019     97010             60.00
90423   Florida   Spine   0615762590101012   2/20/2019   Bill      4/15/2019     G0283             48.00
90424   Florida   Spine   0283597320101044   3/2/2019    Bill      4/15/2019     99211             84.00
90425   Florida   Spine   0283597320101044   3/2/2019    Bill      4/15/2019     97110             84.00
90426   Florida   Spine   0283597320101044   3/2/2019    Bill      4/15/2019     97112             84.00
90427   Florida   Spine   0283597320101044   3/2/2019    Bill      4/15/2019     97140             79.00
90428   Florida   Spine   0283597320101044   3/2/2019    Bill      4/15/2019     97010             60.00
90429   Florida   Spine   0283597320101044   3/2/2019    Bill      4/15/2019     G0283             48.00
90430   Florida   Spine   0283597320101044   3/2/2019    Bill      4/15/2019     99211             84.00
90431   Florida   Spine   0283597320101044   3/2/2019    Bill      4/15/2019     97110             84.00
90432   Florida   Spine   0283597320101044   3/2/2019    Bill      4/15/2019     97112             84.00
90433   Florida   Spine   0283597320101044   3/2/2019    Bill      4/15/2019     97140             79.00
90434   Florida   Spine   0283597320101044   3/2/2019    Bill      4/15/2019     97010             60.00
90435   Florida   Spine   0283597320101044   3/2/2019    Bill      4/15/2019     G0283             48.00
90436   Florida   Spine   0639812240101011   4/1/2019    Bill      4/15/2019     99211             84.00
90437   Florida   Spine   0639812240101011   4/1/2019    Bill      4/15/2019     97530             99.00
90438   Florida   Spine   0639812240101011   4/1/2019    Bill      4/15/2019     97110             84.00
90439   Florida   Spine   0639812240101011   4/1/2019    Bill      4/15/2019     97140             79.00
90440   Florida   Spine   0639812240101011   4/1/2019    Bill      4/15/2019     97010             60.00
90441   Florida   Spine   0639812240101011   4/1/2019    Bill      4/15/2019     G0283             48.00
90442   Florida   Spine   0655908490101013   3/27/2019   Bill      4/15/2019     99211             84.00
90443   Florida   Spine   0655908490101013   3/27/2019   Bill      4/15/2019     97530             99.00
90444   Florida   Spine   0655908490101013   3/27/2019   Bill      4/15/2019     97112             84.00
90445   Florida   Spine   0655908490101013   3/27/2019   Bill      4/15/2019     97140             79.00
90446   Florida   Spine   0655908490101013   3/27/2019   Bill      4/15/2019     97010             60.00
90447   Florida   Spine   0655908490101013   3/27/2019   Bill      4/15/2019     G0283             48.00
90448   Florida   Spine   0564002290101017   2/11/2019   Bill      4/15/2019     99211             84.00
90449   Florida   Spine   0564002290101017   2/11/2019   Bill      4/15/2019     97530             99.00
90450   Florida   Spine   0564002290101017   2/11/2019   Bill      4/15/2019     97112             84.00
90451   Florida   Spine   0564002290101017   2/11/2019   Bill      4/15/2019     97140             79.00
90452   Florida   Spine   0564002290101017   2/11/2019   Bill      4/15/2019     97010             60.00
90453   Florida   Spine   0564002290101017   2/11/2019   Bill      4/15/2019     G0283             48.00
90454   Florida   Spine   0566171190101035   3/18/2019   Bill      4/15/2019     99211             84.00
90455   Florida   Spine   0566171190101035   3/18/2019   Bill      4/15/2019     97530             99.00
90456   Florida   Spine   0566171190101035   3/18/2019   Bill      4/15/2019     97112             84.00
90457   Florida   Spine   0566171190101035   3/18/2019   Bill      4/15/2019     97140             79.00
90458   Florida   Spine   0566171190101035   3/18/2019   Bill      4/15/2019     97010             60.00
90459   Florida   Spine   0566171190101035   3/18/2019   Bill      4/15/2019     G0283             48.00
90460   Florida   Spine   0204127700101087   2/7/2019    Bill      4/15/2019     99211             84.00
90461   Florida   Spine   0204127700101087   2/7/2019    Bill      4/15/2019     97530             99.00
90462   Florida   Spine   0204127700101087   2/7/2019    Bill      4/15/2019     97140             79.00
90463   Florida   Spine   0204127700101087   2/7/2019    Bill      4/15/2019     97010             60.00
90464   Florida   Spine   0204127700101087   2/7/2019    Bill      4/15/2019     G0283             48.00
90465   Florida   Spine   0558219670101015   3/2/2019    Bill      4/15/2019     99211             84.00
90466   Florida   Spine   0558219670101015   3/2/2019    Bill      4/15/2019     97530             99.00
90467   Florida   Spine   0558219670101015   3/2/2019    Bill      4/15/2019     97112             84.00
90468   Florida   Spine   0558219670101015   3/2/2019    Bill      4/15/2019     97140             79.00
90469   Florida   Spine   0558219670101015   3/2/2019    Bill      4/15/2019     97010             60.00
90470   Florida   Spine   0558219670101015   3/2/2019    Bill      4/15/2019     G0283             48.00
90471   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     99212            115.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1775 of
                                                  2767

90472   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     97530            99.00
90473   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     97012            60.00
90474   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     97140            79.00
90475   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     97035            48.00
90476   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     97010            60.00
90477   Florida   Spine   0142753980101078   2/20/2019   Bill      4/15/2019     G0283            48.00
90478   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     99211            84.00
90479   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97530            99.00
90480   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97140            79.00
90481   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     G0283            48.00
90482   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97010            60.00
90483   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97035            48.00
90484   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     99211            84.00
90485   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97530            99.00
90486   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97112            84.00
90487   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97140            79.00
90488   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     G0283            48.00
90489   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97010            60.00
90490   Florida   Spine   0641875970101010   3/27/2019   Bill      4/15/2019     97035            48.00
90491   Florida   Spine   0553916580101044   3/15/2019   Bill      4/15/2019     99211            84.00
90492   Florida   Spine   0553916580101044   3/15/2019   Bill      4/15/2019     97530            99.00
90493   Florida   Spine   0553916580101044   3/15/2019   Bill      4/15/2019     97112            84.00
90494   Florida   Spine   0553916580101044   3/15/2019   Bill      4/15/2019     97140            79.00
90495   Florida   Spine   0553916580101044   3/15/2019   Bill      4/15/2019     G0283            48.00
90496   Florida   Spine   0553916580101044   3/15/2019   Bill      4/15/2019     97010            60.00
90497   Florida   Spine   0553916580101044   3/15/2019   Bill      4/15/2019     97035            48.00
90498   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     99211            84.00
90499   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97530            99.00
90500   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97140            79.00
90501   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     G0283            48.00
90502   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97010            60.00
90503   Florida   Spine   0450622060101066   3/6/2019    Bill      4/15/2019     97039            48.00
90504   Florida   Spine   0485898940101018   9/4/2018    Bill      4/15/2019     99211            84.00
90505   Florida   Spine   0485898940101018   9/4/2018    Bill      4/15/2019     97530            99.00
90506   Florida   Spine   0485898940101018   9/4/2018    Bill      4/15/2019     97112            84.00
90507   Florida   Spine   0485898940101018   9/4/2018    Bill      4/15/2019     97140            79.00
90508   Florida   Spine   0485898940101018   9/4/2018    Bill      4/15/2019     G0283            48.00
90509   Florida   Spine   0485898940101018   9/4/2018    Bill      4/15/2019     97010            60.00
90510   Florida   Spine   0481000790101016   1/23/2019   Bill      4/15/2019     99211            84.00
90511   Florida   Spine   0481000790101016   1/23/2019   Bill      4/15/2019     97530            99.00
90512   Florida   Spine   0481000790101016   1/23/2019   Bill      4/15/2019     97112            84.00
90513   Florida   Spine   0481000790101016   1/23/2019   Bill      4/15/2019     97140            79.00
90514   Florida   Spine   0481000790101016   1/23/2019   Bill      4/15/2019     G0283            48.00
90515   Florida   Spine   0481000790101016   1/23/2019   Bill      4/15/2019     97010            60.00
90516   Florida   Spine   0481000790101016   1/23/2019   Bill      4/15/2019     97035            48.00
90517   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     99211            84.00
90518   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97530            99.00
90519   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97112            84.00
90520   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97140            79.00
90521   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     G0283            48.00
90522   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1776 of
                                                  2767

90523   Florida   Spine   0523729000101040   2/6/2019     Bill     4/15/2019     97035             48.00
90524   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     98941             97.00
90525   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97530             99.00
90526   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97110             84.00
90527   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97140             79.00
90528   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     G0283             48.00
90529   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97010             60.00
90530   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     99212            115.00
90531   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     99211             84.00
90532   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     97530             99.00
90533   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     97112             84.00
90534   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     97140             79.00
90535   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     G0283             48.00
90536   Florida   Spine   0615649880101010   3/5/2019     Bill     4/15/2019     97010             60.00
90537   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     99211             84.00
90538   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97530             99.00
90539   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97140             79.00
90540   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     G0283             48.00
90541   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97010             60.00
90542   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97035             48.00
90543   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97039             48.00
90544   Florida   Spine   0526263710101014   2/23/2019    Bill     4/15/2019     99211             84.00
90545   Florida   Spine   0526263710101014   2/23/2019    Bill     4/15/2019     97530             99.00
90546   Florida   Spine   0526263710101014   2/23/2019    Bill     4/15/2019     97110             84.00
90547   Florida   Spine   0526263710101014   2/23/2019    Bill     4/15/2019     97140             79.00
90548   Florida   Spine   0526263710101014   2/23/2019    Bill     4/15/2019     G0283             48.00
90549   Florida   Spine   0526263710101014   2/23/2019    Bill     4/15/2019     97010             60.00
90550   Florida   Spine   0526263710101014   2/23/2019    Bill     4/15/2019     97039             48.00
90551   Florida   Spine   0526263710101014   2/23/2019    Bill     4/15/2019     A4556             24.00
90552   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     99211             84.00
90553   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     97110             84.00
90554   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     97112             84.00
90555   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     97140             79.00
90556   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     G0283             48.00
90557   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     97010             60.00
90558   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     99211             84.00
90559   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97110             84.00
90560   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97112             84.00
90561   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97140             79.00
90562   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     G0283             48.00
90563   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97010             60.00
90564   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97039             48.00
90565   Florida   Spine   0562618460101032   2/3/2019     Bill     4/15/2019     99213            212.00
90566   Florida   Spine   0562618460101032   2/3/2019     Bill     4/15/2019     97110             84.00
90567   Florida   Spine   0562618460101032   2/3/2019     Bill     4/15/2019     G0283             48.00
90568   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     99211             84.00
90569   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97140             79.00
90570   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     G0283             48.00
90571   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97010             60.00
90572   Florida   Spine   0131076590101145   2/11/2019    Bill     4/15/2019     97039             48.00
90573   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1777 of
                                                  2767

90574   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97530            99.00
90575   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97112            84.00
90576   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97140            79.00
90577   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     G0283            48.00
90578   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97010            60.00
90579   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97035            48.00
90580   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     99211            84.00
90581   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97530            99.00
90582   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97140            79.00
90583   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     G0283            48.00
90584   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97010            60.00
90585   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97035            48.00
90586   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     99211            84.00
90587   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97530            99.00
90588   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97140            79.00
90589   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     G0283            48.00
90590   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97010            60.00
90591   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97035            48.00
90592   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     99211            84.00
90593   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97530            99.00
90594   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97112            84.00
90595   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97140            79.00
90596   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     G0283            48.00
90597   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97010            60.00
90598   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     99211            84.00
90599   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97530            99.00
90600   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97110            84.00
90601   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97112            84.00
90602   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97140            79.00
90603   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     G0283            48.00
90604   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97010            60.00
90605   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     99211            84.00
90606   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     97530            99.00
90607   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     97110            84.00
90608   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     97112            84.00
90609   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     97140            79.00
90610   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     G0283            48.00
90611   Florida   Spine   0392610050101015   11/27/2018   Bill     4/15/2019     97010            60.00
90612   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     99211            84.00
90613   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97110            84.00
90614   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97112            84.00
90615   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97140            79.00
90616   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     G0283            48.00
90617   Florida   Spine   0411712420101027   2/25/2019    Bill     4/15/2019     97010            60.00
90618   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     99211            84.00
90619   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     97530            99.00
90620   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     97140            79.00
90621   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     G0283            48.00
90622   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     97010            60.00
90623   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     97035            48.00
90624   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     97039            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1778 of
                                                  2767

90625   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     99211             84.00
90626   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     97530             99.00
90627   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     97110             84.00
90628   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     97112             84.00
90629   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     97140             79.00
90630   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     G0283             48.00
90631   Florida   Spine   0632721810101011   1/28/2019    Bill     4/15/2019     97010             60.00
90632   Florida   Spine   0526379830101047   2/1/2019     Bill     4/15/2019     99211             84.00
90633   Florida   Spine   0526379830101047   2/1/2019     Bill     4/15/2019     97140             79.00
90634   Florida   Spine   0526379830101047   2/1/2019     Bill     4/15/2019     97039             48.00
90635   Florida   Spine   0131792740101039   12/28/2018   Bill     4/15/2019     99211             84.00
90636   Florida   Spine   0131792740101039   12/28/2018   Bill     4/15/2019     97530             99.00
90637   Florida   Spine   0131792740101039   12/28/2018   Bill     4/15/2019     97112             84.00
90638   Florida   Spine   0131792740101039   12/28/2018   Bill     4/15/2019     97140             79.00
90639   Florida   Spine   0131792740101039   12/28/2018   Bill     4/15/2019     G0283             48.00
90640   Florida   Spine   0131792740101039   12/28/2018   Bill     4/15/2019     97010             60.00
90641   Florida   Spine   0131792740101039   12/28/2018   Bill     4/15/2019     97035             48.00
90642   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     99211             84.00
90643   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97530             99.00
90644   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97110             84.00
90645   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97140             79.00
90646   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     G0283             48.00
90647   Florida   Spine   0615960690101011   12/3/2018    Bill     4/15/2019     97010             60.00
90648   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     99211             84.00
90649   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     97530             99.00
90650   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     97112             84.00
90651   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     97140             79.00
90652   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     G0283             48.00
90653   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     97010             60.00
90654   Florida   Spine   0554231690107066   3/14/2019    Bill     4/15/2019     97035             48.00
90655   Florida   Spine   0562618460101032   2/3/2019     Bill     4/15/2019     99213            212.00
90656   Florida   Spine   0562618460101032   2/3/2019     Bill     4/15/2019     97530             99.00
90657   Florida   Spine   0562618460101032   2/3/2019     Bill     4/15/2019     97140             79.00
90658   Florida   Spine   0562618460101032   2/3/2019     Bill     4/15/2019     G0283             48.00
90659   Florida   Spine   0562618460101032   2/3/2019     Bill     4/15/2019     97010             60.00
90660   Florida   Spine   0462632770101039   3/15/2019    Bill     4/15/2019     99211             84.00
90661   Florida   Spine   0462632770101039   3/15/2019    Bill     4/15/2019     G0283             48.00
90662   Florida   Spine   0462632770101039   3/15/2019    Bill     4/15/2019     97010             60.00
90663   Florida   Spine   0159492390101051   3/22/2019    Bill     4/15/2019     99211             84.00
90664   Florida   Spine   0159492390101051   3/22/2019    Bill     4/15/2019     97530             99.00
90665   Florida   Spine   0159492390101051   3/22/2019    Bill     4/15/2019     97140             79.00
90666   Florida   Spine   0159492390101051   3/22/2019    Bill     4/15/2019     G0283             48.00
90667   Florida   Spine   0159492390101051   3/22/2019    Bill     4/15/2019     97010             60.00
90668   Florida   Spine   0159492390101051   3/22/2019    Bill     4/15/2019     97035             48.00
90669   Florida   Spine   0372012190101043   2/4/2019     Bill     4/15/2019     99211             84.00
90670   Florida   Spine   0372012190101043   2/4/2019     Bill     4/15/2019     97530             99.00
90671   Florida   Spine   0372012190101043   2/4/2019     Bill     4/15/2019     97112             84.00
90672   Florida   Spine   0372012190101043   2/4/2019     Bill     4/15/2019     97140             79.00
90673   Florida   Spine   0372012190101043   2/4/2019     Bill     4/15/2019     G0283             48.00
90674   Florida   Spine   0372012190101043   2/4/2019     Bill     4/15/2019     97010             60.00
90675   Florida   Spine   0628552720101015   2/11/2019    Bill     4/15/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1779 of
                                                  2767

90676   Florida   Spine   0628552720101015   2/11/2019   Bill      4/15/2019     97530             99.00
90677   Florida   Spine   0628552720101015   2/11/2019   Bill      4/15/2019     97110             84.00
90678   Florida   Spine   0628552720101015   2/11/2019   Bill      4/15/2019     97112             84.00
90679   Florida   Spine   0628552720101015   2/11/2019   Bill      4/15/2019     97140             79.00
90680   Florida   Spine   0628552720101015   2/11/2019   Bill      4/15/2019     G0283             48.00
90681   Florida   Spine   0357542000101055   1/28/2019   Bill      4/15/2019     99211             84.00
90682   Florida   Spine   0357542000101055   1/28/2019   Bill      4/15/2019     97110             84.00
90683   Florida   Spine   0357542000101055   1/28/2019   Bill      4/15/2019     97112             84.00
90684   Florida   Spine   0357542000101055   1/28/2019   Bill      4/15/2019     97140             79.00
90685   Florida   Spine   0357542000101055   1/28/2019   Bill      4/15/2019     G0283             48.00
90686   Florida   Spine   0357542000101055   1/28/2019   Bill      4/15/2019     97010             60.00
90687   Florida   Spine   0419182290101055   9/22/2018   Bill      4/15/2019     99211             84.00
90688   Florida   Spine   0419182290101055   9/22/2018   Bill      4/15/2019     97110             84.00
90689   Florida   Spine   0419182290101055   9/22/2018   Bill      4/15/2019     97112             84.00
90690   Florida   Spine   0419182290101055   9/22/2018   Bill      4/15/2019     97140             79.00
90691   Florida   Spine   0419182290101055   9/22/2018   Bill      4/15/2019     97010             60.00
90692   Florida   Spine   0419182290101055   9/22/2018   Bill      4/15/2019     G0283             48.00
90693   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     99211             84.00
90694   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97530             99.00
90695   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97110             84.00
90696   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97140             79.00
90697   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     G0283             48.00
90698   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97010             60.00
90699   Florida   Spine   0423510660101020   3/31/2019   Bill      4/15/2019     99203            302.00
90700   Florida   Spine   0423510660101020   3/31/2019   Bill      4/15/2019     97140             79.00
90701   Florida   Spine   0423510660101020   3/31/2019   Bill      4/15/2019     G0283             48.00
90702   Florida   Spine   0423510660101020   3/31/2019   Bill      4/15/2019     97010             60.00
90703   Florida   Spine   0423510660101020   3/31/2019   Bill      4/15/2019     97035             48.00
90704   Florida   Spine   0423510660101020   3/31/2019   Bill      4/15/2019     A4556             24.00
90705   Florida   Spine   0546081900101016   2/13/2019   Bill      4/15/2019     99211             84.00
90706   Florida   Spine   0546081900101016   2/13/2019   Bill      4/15/2019     97140             79.00
90707   Florida   Spine   0546081900101016   2/13/2019   Bill      4/15/2019     G0283             48.00
90708   Florida   Spine   0546081900101016   2/13/2019   Bill      4/15/2019     97010             60.00
90709   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     98941             97.00
90710   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     97530             99.00
90711   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     97112             84.00
90712   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     97140             79.00
90713   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     G0283             48.00
90714   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     97010             60.00
90715   Florida   Spine   0616703330101010   2/16/2019   Bill      4/15/2019     97039             48.00
90716   Florida   Spine   0297487670101030   4/3/2019    Bill      4/15/2019     99203            302.00
90717   Florida   Spine   0297487670101030   4/3/2019    Bill      4/15/2019     97140             79.00
90718   Florida   Spine   0297487670101030   4/3/2019    Bill      4/15/2019     G0283             48.00
90719   Florida   Spine   0297487670101030   4/3/2019    Bill      4/15/2019     97010             60.00
90720   Florida   Spine   0297487670101030   4/3/2019    Bill      4/15/2019     97035             48.00
90721   Florida   Spine   0297487670101030   4/3/2019    Bill      4/15/2019     A4556             24.00
90722   Florida   Spine   0142125670101082   4/1/2019    Bill      4/15/2019     99203            302.00
90723   Florida   Spine   0142125670101082   4/1/2019    Bill      4/15/2019     97140             79.00
90724   Florida   Spine   0142125670101082   4/1/2019    Bill      4/15/2019     G0283             48.00
90725   Florida   Spine   0142125670101082   4/1/2019    Bill      4/15/2019     97010             60.00
90726   Florida   Spine   0142125670101082   4/1/2019    Bill      4/15/2019     A4556             24.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1780 of
                                                  2767

90727   Florida   Spine   0624079310101019   1/15/2019   Bill      4/15/2019     99211            84.00
90728   Florida   Spine   0624079310101019   1/15/2019   Bill      4/15/2019     97530            99.00
90729   Florida   Spine   0624079310101019   1/15/2019   Bill      4/15/2019     97140            79.00
90730   Florida   Spine   0624079310101019   1/15/2019   Bill      4/15/2019     G0283            48.00
90731   Florida   Spine   0624079310101019   1/15/2019   Bill      4/15/2019     97010            60.00
90732   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     99211            84.00
90733   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97530            99.00
90734   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97112            84.00
90735   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97140            79.00
90736   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     G0283            48.00
90737   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97010            60.00
90738   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97035            48.00
90739   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     99211            84.00
90740   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97530            99.00
90741   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97110            84.00
90742   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97140            79.00
90743   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     G0283            48.00
90744   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97010            60.00
90745   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97012            60.00
90746   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     99211            84.00
90747   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97530            99.00
90748   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97110            84.00
90749   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97140            79.00
90750   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97010            60.00
90751   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97012            60.00
90752   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     99211            84.00
90753   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97530            99.00
90754   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97110            84.00
90755   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97140            79.00
90756   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     G0283            48.00
90757   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97010            60.00
90758   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97039            48.00
90759   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     99211            84.00
90760   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97530            99.00
90761   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97110            84.00
90762   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97140            79.00
90763   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     G0283            48.00
90764   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97010            60.00
90765   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97012            60.00
90766   Florida   Spine   0359766610101043   1/8/2019    Bill      4/15/2019     99211            84.00
90767   Florida   Spine   0359766610101043   1/8/2019    Bill      4/15/2019     97110            84.00
90768   Florida   Spine   0359766610101043   1/8/2019    Bill      4/15/2019     97112            84.00
90769   Florida   Spine   0359766610101043   1/8/2019    Bill      4/15/2019     97140            79.00
90770   Florida   Spine   0359766610101043   1/8/2019    Bill      4/15/2019     G0283            48.00
90771   Florida   Spine   0359766610101043   1/8/2019    Bill      4/15/2019     97010            60.00
90772   Florida   Spine   0546847800101011   3/17/2019   Bill      4/15/2019     99211            84.00
90773   Florida   Spine   0546847800101011   3/17/2019   Bill      4/15/2019     97530            99.00
90774   Florida   Spine   0546847800101011   3/17/2019   Bill      4/15/2019     97140            79.00
90775   Florida   Spine   0546847800101011   3/17/2019   Bill      4/15/2019     97010            60.00
90776   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     99211            84.00
90777   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1781 of
                                                  2767

90778   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97112             84.00
90779   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97140             79.00
90780   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     G0283             48.00
90781   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97010             60.00
90782   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97035             48.00
90783   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     99211             84.00
90784   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97530             99.00
90785   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97112             84.00
90786   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97140             79.00
90787   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     G0283             48.00
90788   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97010             60.00
90789   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97035             48.00
90790   Florida   Spine   0648600370101029   3/31/2019   Bill      4/15/2019     99203            302.00
90791   Florida   Spine   0648600370101029   3/31/2019   Bill      4/15/2019     97140             79.00
90792   Florida   Spine   0648600370101029   3/31/2019   Bill      4/15/2019     G0283             48.00
90793   Florida   Spine   0648600370101029   3/31/2019   Bill      4/15/2019     97010             60.00
90794   Florida   Spine   0648600370101029   3/31/2019   Bill      4/15/2019     A4556             24.00
90795   Florida   Spine   0639812240101011   4/1/2019    Bill      4/15/2019     99211             84.00
90796   Florida   Spine   0639812240101011   4/1/2019    Bill      4/15/2019     97530             99.00
90797   Florida   Spine   0639812240101011   4/1/2019    Bill      4/15/2019     97110             84.00
90798   Florida   Spine   0639812240101011   4/1/2019    Bill      4/15/2019     97140             79.00
90799   Florida   Spine   0639812240101011   4/1/2019    Bill      4/15/2019     97010             60.00
90800   Florida   Spine   0639812240101011   4/1/2019    Bill      4/15/2019     G0283             48.00
90801   Florida   Spine   0655908490101013   3/27/2019   Bill      4/15/2019     99211             84.00
90802   Florida   Spine   0655908490101013   3/27/2019   Bill      4/15/2019     97530             99.00
90803   Florida   Spine   0655908490101013   3/27/2019   Bill      4/15/2019     97110             84.00
90804   Florida   Spine   0655908490101013   3/27/2019   Bill      4/15/2019     97140             79.00
90805   Florida   Spine   0655908490101013   3/27/2019   Bill      4/15/2019     97010             60.00
90806   Florida   Spine   0655908490101013   3/27/2019   Bill      4/15/2019     G0283             48.00
90807   Florida   Spine   0566171190101035   3/18/2019   Bill      4/15/2019     99211             84.00
90808   Florida   Spine   0566171190101035   3/18/2019   Bill      4/15/2019     97530             99.00
90809   Florida   Spine   0566171190101035   3/18/2019   Bill      4/15/2019     97110             84.00
90810   Florida   Spine   0566171190101035   3/18/2019   Bill      4/15/2019     97140             79.00
90811   Florida   Spine   0566171190101035   3/18/2019   Bill      4/15/2019     97010             60.00
90812   Florida   Spine   0566171190101035   3/18/2019   Bill      4/15/2019     G0283             48.00
90813   Florida   Spine   0430086360101165   12/2/2018   Bill      4/15/2019     99211             84.00
90814   Florida   Spine   0430086360101165   12/2/2018   Bill      4/15/2019     97530             99.00
90815   Florida   Spine   0430086360101165   12/2/2018   Bill      4/15/2019     97110             84.00
90816   Florida   Spine   0430086360101165   12/2/2018   Bill      4/15/2019     97012             60.00
90817   Florida   Spine   0430086360101165   12/2/2018   Bill      4/15/2019     97140             79.00
90818   Florida   Spine   0430086360101165   12/2/2018   Bill      4/15/2019     97010             60.00
90819   Florida   Spine   0430086360101165   12/2/2018   Bill      4/15/2019     G0283             48.00
90820   Florida   Spine   0558219670101015   3/2/2019    Bill      4/15/2019     99211             84.00
90821   Florida   Spine   0558219670101015   3/2/2019    Bill      4/15/2019     97530             99.00
90822   Florida   Spine   0558219670101015   3/2/2019    Bill      4/15/2019     97112             84.00
90823   Florida   Spine   0558219670101015   3/2/2019    Bill      4/15/2019     97140             79.00
90824   Florida   Spine   0558219670101015   3/2/2019    Bill      4/15/2019     97010             60.00
90825   Florida   Spine   0558219670101015   3/2/2019    Bill      4/15/2019     G0283             48.00
90826   Florida   Spine   0522163000101027   2/14/2019   Bill      4/15/2019     99211             84.00
90827   Florida   Spine   0522163000101027   2/14/2019   Bill      4/15/2019     97530             99.00
90828   Florida   Spine   0522163000101027   2/14/2019   Bill      4/15/2019     97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1782 of
                                                  2767

90829   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97112             84.00
90830   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97140             79.00
90831   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     97010             60.00
90832   Florida   Spine   0522163000101027   2/14/2019    Bill     4/15/2019     G0283             48.00
90833   Florida   Spine   0584479550101018   1/2/2019     Bill     4/15/2019     99213            212.00
90834   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     99211             84.00
90835   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97530             99.00
90836   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97110             84.00
90837   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97112             84.00
90838   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97140             79.00
90839   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97010             60.00
90840   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     G0283             48.00
90841   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     97039             48.00
90842   Florida   Spine   0634246910101032   12/18/2018   Bill     4/15/2019     98940             79.00
90843   Florida   Spine   0572322370101020   2/7/2019     Bill     4/15/2019     99211             84.00
90844   Florida   Spine   0572322370101020   2/7/2019     Bill     4/15/2019     97530             99.00
90845   Florida   Spine   0572322370101020   2/7/2019     Bill     4/15/2019     97112             84.00
90846   Florida   Spine   0572322370101020   2/7/2019     Bill     4/15/2019     97140             79.00
90847   Florida   Spine   0572322370101020   2/7/2019     Bill     4/15/2019     97110             84.00
90848   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     99211             84.00
90849   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97530             99.00
90850   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97110             84.00
90851   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97112             84.00
90852   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     97010             60.00
90853   Florida   Spine   0307517620101124   1/11/2019    Bill     4/15/2019     G0283             48.00
90854   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     98940             79.00
90855   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     97530             99.00
90856   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     97012             60.00
90857   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     97140             79.00
90858   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     97010             60.00
90859   Florida   Spine   0523149100101016   3/21/2019    Bill     4/15/2019     G0283             48.00
90860   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     99211             84.00
90861   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     97530             99.00
90862   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     97140             79.00
90863   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     97039             48.00
90864   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     97035             48.00
90865   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     97010             60.00
90866   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     G0283             48.00
90867   Florida   Spine   0648710160101012   1/11/2019    Bill     4/15/2019     99211             84.00
90868   Florida   Spine   0648710160101012   1/11/2019    Bill     4/15/2019     97110             84.00
90869   Florida   Spine   0648710160101012   1/11/2019    Bill     4/15/2019     97112             84.00
90870   Florida   Spine   0648710160101012   1/11/2019    Bill     4/15/2019     97140             79.00
90871   Florida   Spine   0648710160101012   1/11/2019    Bill     4/15/2019     97010             60.00
90872   Florida   Spine   0648710160101012   1/11/2019    Bill     4/15/2019     G0283             48.00
90873   Florida   Spine   0402921620101064   4/2/2019     Bill     4/15/2019     99203            302.00
90874   Florida   Spine   0402921620101064   4/2/2019     Bill     4/15/2019     97140             79.00
90875   Florida   Spine   0402921620101064   4/2/2019     Bill     4/15/2019     G0283             48.00
90876   Florida   Spine   0402921620101064   4/2/2019     Bill     4/15/2019     97010             60.00
90877   Florida   Spine   0402921620101064   4/2/2019     Bill     4/15/2019     97035             48.00
90878   Florida   Spine   0402921620101064   4/2/2019     Bill     4/15/2019     A4556             24.00
90879   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     98940             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1783 of
                                                  2767

90880   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     97530            99.00
90881   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     97140            79.00
90882   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     97039            48.00
90883   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     97035            48.00
90884   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     97010            60.00
90885   Florida   Spine   0617182890101026   3/30/2019    Bill     4/15/2019     G0283            48.00
90886   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     98941            97.00
90887   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     97110            84.00
90888   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     97112            84.00
90889   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     97140            79.00
90890   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     G0283            48.00
90891   Florida   Spine   0475910770101034   2/15/2019    Bill     4/15/2019     97010            60.00
90892   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     99211            84.00
90893   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     97530            99.00
90894   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     97112            84.00
90895   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     97140            79.00
90896   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     G0283            48.00
90897   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     97010            60.00
90898   Florida   Spine   0641875970101010   3/27/2019    Bill     4/15/2019     97035            48.00
90899   Florida   Spine   0611167200101036   2/27/2019    Bill     4/15/2019     99211            84.00
90900   Florida   Spine   0611167200101036   2/27/2019    Bill     4/15/2019     G0283            48.00
90901   Florida   Spine   0611167200101036   2/27/2019    Bill     4/15/2019     97010            60.00
90902   Florida   Spine   0604859700101032   12/14/2018   Bill     4/15/2019     99211            84.00
90903   Florida   Spine   0604859700101032   12/14/2018   Bill     4/15/2019     97110            84.00
90904   Florida   Spine   0604859700101032   12/14/2018   Bill     4/15/2019     97112            84.00
90905   Florida   Spine   0604859700101032   12/14/2018   Bill     4/15/2019     97140            79.00
90906   Florida   Spine   0604859700101032   12/14/2018   Bill     4/15/2019     G0283            48.00
90907   Florida   Spine   0604859700101032   12/14/2018   Bill     4/15/2019     97010            60.00
90908   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     98941            97.00
90909   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97530            99.00
90910   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97110            84.00
90911   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97140            79.00
90912   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     G0283            48.00
90913   Florida   Spine   0335935650101028   3/7/2019     Bill     4/15/2019     97010            60.00
90914   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     99211            84.00
90915   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97530            99.00
90916   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97140            79.00
90917   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     G0283            48.00
90918   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97010            60.00
90919   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97035            48.00
90920   Florida   Spine   0365120000101084   3/20/2019    Bill     4/15/2019     97039            48.00
90921   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     99211            84.00
90922   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     97110            84.00
90923   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     97112            84.00
90924   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     97140            79.00
90925   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     G0283            48.00
90926   Florida   Spine   0603830750101090   1/31/2019    Bill     4/15/2019     97010            60.00
90927   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     99211            84.00
90928   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97530            99.00
90929   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97112            84.00
90930   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1784 of
                                                  2767

90931   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     G0283             48.00
90932   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97010             60.00
90933   Florida   Spine   0553916580101044   3/15/2019    Bill     4/15/2019     97035             48.00
90934   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     99211             84.00
90935   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     97530             99.00
90936   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     97110             84.00
90937   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     97112             84.00
90938   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     97140             79.00
90939   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     G0283             48.00
90940   Florida   Spine   0472816140101096   3/5/2019     Bill     4/15/2019     97010             60.00
90941   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     99211             84.00
90942   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97530             99.00
90943   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97140             79.00
90944   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     G0283             48.00
90945   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97010             60.00
90946   Florida   Spine   0030424780101362   12/20/2018   Bill     4/15/2019     97039             48.00
90947   Florida   Spine   0599782970101010   12/21/2018   Bill     4/15/2019     99213            212.00
90948   Florida   Spine   0599782970101010   12/21/2018   Bill     4/15/2019     97112             84.00
90949   Florida   Spine   0599782970101010   12/21/2018   Bill     4/15/2019     97140             79.00
90950   Florida   Spine   0599782970101010   12/21/2018   Bill     4/15/2019     G0283             48.00
90951   Florida   Spine   0599782970101010   12/21/2018   Bill     4/15/2019     97010             60.00
90952   Florida   Spine   0485898940101018   9/4/2018     Bill     4/15/2019     99211             84.00
90953   Florida   Spine   0485898940101018   9/4/2018     Bill     4/15/2019     97530             99.00
90954   Florida   Spine   0485898940101018   9/4/2018     Bill     4/15/2019     97112             84.00
90955   Florida   Spine   0485898940101018   9/4/2018     Bill     4/15/2019     97140             79.00
90956   Florida   Spine   0485898940101018   9/4/2018     Bill     4/15/2019     G0283             48.00
90957   Florida   Spine   0485898940101018   9/4/2018     Bill     4/15/2019     97010             60.00
90958   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     99211             84.00
90959   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97110             84.00
90960   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97112             84.00
90961   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97140             79.00
90962   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     G0283             48.00
90963   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97010             60.00
90964   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     99211             84.00
90965   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97530             99.00
90966   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97110             84.00
90967   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97140             79.00
90968   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     G0283             48.00
90969   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97010             60.00
90970   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     99211             84.00
90971   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97110             84.00
90972   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97112             84.00
90973   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97140             79.00
90974   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     97010             60.00
90975   Florida   Spine   0639051120101029   1/22/2019    Bill     4/15/2019     G0283             48.00
90976   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     99211             84.00
90977   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97530             99.00
90978   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97140             79.00
90979   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     G0283             48.00
90980   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97010             60.00
90981   Florida   Spine   0327808730101039   3/21/2019    Bill     4/15/2019     97035             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1785 of
                                                  2767

90982   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     99212            115.00
90983   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97530             99.00
90984   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97112             84.00
90985   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97140             79.00
90986   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     G0283             48.00
90987   Florida   Spine   0523842610101035   11/20/2018   Bill     4/15/2019     97010             60.00
90988   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     99211             84.00
90989   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     97530             99.00
90990   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     97112             84.00
90991   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     97140             79.00
90992   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     G0283             48.00
90993   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     97010             60.00
90994   Florida   Spine   0499484830101055   2/20/2019    Bill     4/15/2019     97035             48.00
90995   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     99212            115.00
90996   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     97530             99.00
90997   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     97112             84.00
90998   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     97140             79.00
90999   Florida   Spine   0546847800101011   3/17/2019    Bill     4/15/2019     97010             60.00
91000   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     99211             84.00
91001   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97530             99.00
91002   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97112             84.00
91003   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97140             79.00
91004   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     G0283             48.00
91005   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97010             60.00
91006   Florida   Spine   0417154430101057   3/29/2019    Bill     4/15/2019     97035             48.00
91007   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     99211             84.00
91008   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     97530             99.00
91009   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     97110             84.00
91010   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     97112             84.00
91011   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     97140             79.00
91012   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     G0283             48.00
91013   Florida   Spine   0409556910101045   1/22/2019    Bill     4/15/2019     97010             60.00
91014   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     99211             84.00
91015   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     97530             99.00
91016   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     97140             79.00
91017   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     G0283             48.00
91018   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     97010             60.00
91019   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     97035             48.00
91020   Florida   Spine   0375595030101055   1/25/2019    Bill     4/15/2019     97039             48.00
91021   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97140             79.00
91022   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     G0283             48.00
91023   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97010             60.00
91024   Florida   Spine   0597398550101015   11/11/2018   Bill     4/15/2019     97035             48.00
91025   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     99212            115.00
91026   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97530             99.00
91027   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97140             79.00
91028   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     G0283             48.00
91029   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97010             60.00
91030   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     97039             48.00
91031   Florida   Spine   0616804760101049   3/13/2019    Bill     4/15/2019     98941             97.00
91032   Florida   Spine   0359766610101043   1/8/2019     Bill     4/15/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1786 of
                                                  2767

91033   Florida   Spine   0359766610101043   1/8/2019    Bill      4/15/2019     97530             99.00
91034   Florida   Spine   0359766610101043   1/8/2019    Bill      4/15/2019     97140             79.00
91035   Florida   Spine   0359766610101043   1/8/2019    Bill      4/15/2019     G0283             48.00
91036   Florida   Spine   0359766610101043   1/8/2019    Bill      4/15/2019     97010             60.00
91037   Florida   Spine   0359766610101043   1/8/2019    Bill      4/15/2019     97012             60.00
91038   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     99211             84.00
91039   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     97530             99.00
91040   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     97112             84.00
91041   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     97140             79.00
91042   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     G0283             48.00
91043   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     97010             60.00
91044   Florida   Spine   0536059250101044   3/8/2019    Bill      4/15/2019     97035             48.00
91045   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     98940             79.00
91046   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97530             99.00
91047   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97112             84.00
91048   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97140             79.00
91049   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     G0283             48.00
91050   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97010             60.00
91051   Florida   Spine   0523729000101040   2/6/2019    Bill      4/15/2019     97035             48.00
91052   Florida   Spine   0172192390101134   1/31/2019   Bill      4/15/2019     99211             84.00
91053   Florida   Spine   0172192390101134   1/31/2019   Bill      4/15/2019     97530             99.00
91054   Florida   Spine   0172192390101134   1/31/2019   Bill      4/15/2019     97110             84.00
91055   Florida   Spine   0172192390101134   1/31/2019   Bill      4/15/2019     97140             79.00
91056   Florida   Spine   0172192390101134   1/31/2019   Bill      4/15/2019     G0283             48.00
91057   Florida   Spine   0172192390101134   1/31/2019   Bill      4/15/2019     97010             60.00
91058   Florida   Spine   0172192390101134   1/31/2019   Bill      4/15/2019     97039             48.00
91059   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     99212            115.00
91060   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     97530             99.00
91061   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     97110             84.00
91062   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     97140             79.00
91063   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     G0283             48.00
91064   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     97010             60.00
91065   Florida   Spine   0598962250101051   3/5/2019    Bill      4/15/2019     97039             48.00
91066   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     99211             84.00
91067   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97530             99.00
91068   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97140             79.00
91069   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     G0283             48.00
91070   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97010             60.00
91071   Florida   Spine   0436328500101075   3/11/2019   Bill      4/15/2019     97035             48.00
91072   Florida   Spine   0630714390101024   1/29/2019   Bill      4/15/2019     99211             84.00
91073   Florida   Spine   0630714390101024   1/29/2019   Bill      4/15/2019     97012             60.00
91074   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     99211             84.00
91075   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97530             99.00
91076   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97112             84.00
91077   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97140             79.00
91078   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     G0283             48.00
91079   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97010             60.00
91080   Florida   Spine   0554231690107066   3/14/2019   Bill      4/15/2019     97035             48.00
91081   Florida   Spine   0142125670101082   4/1/2019    Bill      4/15/2019     99211             84.00
91082   Florida   Spine   0142125670101082   4/1/2019    Bill      4/15/2019     97530             99.00
91083   Florida   Spine   0142125670101082   4/1/2019    Bill      4/15/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1787 of
                                                  2767

91084   Florida   Spine   0142125670101082   4/1/2019    Bill      4/15/2019     G0283             48.00
91085   Florida   Spine   0142125670101082   4/1/2019    Bill      4/15/2019     97010             60.00
91086   Florida   Spine   0142125670101082   4/1/2019    Bill      4/15/2019     97035             48.00
91087   Florida   Spine   0142125670101082   4/1/2019    Bill      4/15/2019     97039             48.00
91088   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     99211             84.00
91089   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97530             99.00
91090   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97110             84.00
91091   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97140             79.00
91092   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97012             60.00
91093   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     97010             60.00
91094   Florida   Spine   0445965860101028   1/30/2019   Bill      4/15/2019     G0283             48.00
91095   Florida   Spine   0600153340101022   12/5/2018   Bill      4/15/2019     99211             84.00
91096   Florida   Spine   0600153340101022   12/5/2018   Bill      4/15/2019     97530             99.00
91097   Florida   Spine   0600153340101022   12/5/2018   Bill      4/15/2019     97140             79.00
91098   Florida   Spine   0600153340101022   12/5/2018   Bill      4/15/2019     97010             60.00
91099   Florida   Spine   0600153340101022   12/5/2018   Bill      4/15/2019     G0283             48.00
91100   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     99211             84.00
91101   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97530             99.00
91102   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97112             84.00
91103   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97140             79.00
91104   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     G0283             48.00
91105   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97010             60.00
91106   Florida   Spine   0512331140101023   3/23/2019   Bill      4/15/2019     97035             48.00
91107   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     99211             84.00
91108   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97140             79.00
91109   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     G0283             48.00
91110   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     99211             84.00
91111   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97530             99.00
91112   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97110             84.00
91113   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97140             79.00
91114   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     G0283             48.00
91115   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97010             60.00
91116   Florida   Spine   0600040430101071   3/16/2019   Bill      4/15/2019     97012             60.00
91117   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     99211             84.00
91118   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97530             99.00
91119   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97112             84.00
91120   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97140             79.00
91121   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     G0283             48.00
91122   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97010             60.00
91123   Florida   Spine   0572291920101014   3/14/2019   Bill      4/15/2019     97035             48.00
91124   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     99211             84.00
91125   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97530             99.00
91126   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97112             84.00
91127   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97140             79.00
91128   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     G0283             48.00
91129   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97010             60.00
91130   Florida   Spine   0334094070101050   3/14/2019   Bill      4/15/2019     97035             48.00
91131   Florida   Spine   0585918660101029   12/3/2018   Bill      4/17/2019     99203            500.00
91132   Florida   Spine   0585918660101029   12/3/2018   Bill      4/17/2019     20553            300.00
91133   Florida   Spine   0585918660101029   12/3/2018   Bill      4/17/2019     J3490             25.00
91134   Florida   Spine   0585918660101029   12/3/2018   Bill      4/17/2019     82950             25.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1788 of
                                                  2767

91135   Florida   Spine   0585918660101029   12/3/2018    Bill     4/17/2019     99213              350.00
91136   Florida   Spine   0399892390101037   9/25/2018    Bill     4/18/2019     82950               25.00
91137   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     99203              302.00
91138   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97140               79.00
91139   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97010               60.00
91140   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     G0283               48.00
91141   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     A4556               24.00
91142   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     99211               84.00
91143   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97530               99.00
91144   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97110               84.00
91145   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97140               79.00
91146   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97010               60.00
91147   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     G0283               48.00
91148   Florida   Spine   0482515300101056   12/20/2018   Bill     4/18/2019     62323            2,200.00
91149   Florida   Spine   0482515300101056   12/20/2018   Bill     4/18/2019     J2001              115.50
91150   Florida   Spine   0482515300101056   12/20/2018   Bill     4/18/2019     J3490               27.50
91151   Florida   Spine   0482515300101056   12/20/2018   Bill     4/18/2019     Q9965               25.00
91152   Florida   Spine   0482515300101056   12/20/2018   Bill     4/18/2019     J0702               35.00
91153   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     99211               84.00
91154   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97530               99.00
91155   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97112               84.00
91156   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97140               79.00
91157   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97010               60.00
91158   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     G0283               48.00
91159   Florida   Spine   0619874410101035   1/1/2019     Bill     4/18/2019     62323            2,200.00
91160   Florida   Spine   0619874410101035   1/1/2019     Bill     4/18/2019     J2001              115.50
91161   Florida   Spine   0619874410101035   1/1/2019     Bill     4/18/2019     Q9965               25.00
91162   Florida   Spine   0619874410101035   1/1/2019     Bill     4/18/2019     J3490               27.50
91163   Florida   Spine   0454712730101095   7/18/2016    Bill     4/18/2019     99203              550.00
91164   Florida   Spine   0454712730101095   7/18/2016    Bill     4/18/2019     99203              550.00
91165   Florida   Spine   0612545200101016   1/11/2019    Bill     4/18/2019     99213              385.00
91166   Florida   Spine   0612545200101016   1/11/2019    Bill     4/18/2019     62323            2,200.00
91167   Florida   Spine   0612545200101016   1/11/2019    Bill     4/18/2019     J2001              115.50
91168   Florida   Spine   0612545200101016   1/11/2019    Bill     4/18/2019     J1020               35.00
91169   Florida   Spine   0612545200101016   1/11/2019    Bill     4/18/2019     Q9965               25.00
91170   Florida   Spine   0538317880101034   1/9/2019     Bill     4/18/2019     99203              550.00
91171   Florida   Spine   0565514780101025   1/22/2019    Bill     4/18/2019     99203              550.00
91172   Florida   Spine   0338475320101105   1/29/2019    Bill     4/18/2019     99213              385.00
91173   Florida   Spine   0544381560101039   4/2/2018     Bill     4/18/2019     99214              440.00
91174   Florida   Spine   0611167200101036   2/27/2019    Bill     4/18/2019     99213              385.00
91175   Florida   Spine   0387168380101137   2/27/2019    Bill     4/18/2019     99213              385.00
91176   Florida   Spine   0612545200101016   1/11/2019    Bill     4/18/2019     99213              385.00
91177   Florida   Spine   0297356910101094   2/28/2019    Bill     4/18/2019     99204              770.00
91178   Florida   Spine   0297356910101094   2/28/2019    Bill     4/18/2019     20610              330.00
91179   Florida   Spine   0297356910101094   2/28/2019    Bill     4/18/2019     J2001               38.50
91180   Florida   Spine   0297356910101094   2/28/2019    Bill     4/18/2019     J3301               38.50
91181   Florida   Spine   0538317880101034   1/9/2019     Bill     4/18/2019     64493            1,980.00
91182   Florida   Spine   0538317880101034   1/9/2019     Bill     4/18/2019     64494              990.00
91183   Florida   Spine   0538317880101034   1/9/2019     Bill     4/18/2019     J2001               38.50
91184   Florida   Spine   0538317880101034   1/9/2019     Bill     4/18/2019     J3490               27.50
91185   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     G0283               48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1789 of
                                                  2767

91186   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     99211               84.00
91187   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97530               99.00
91188   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97110               84.00
91189   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97140               79.00
91190   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97035               48.00
91191   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97010               60.00
91192   Florida   Spine   0570166680101051   6/6/2018    Bill      4/18/2019     99203              302.00
91193   Florida   Spine   0517126600101017   8/23/2015   Bill      4/18/2019     99213              385.00
91194   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     73221            1,925.00
91195   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     72141            2,145.00
91196   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     72141            2,145.00
91197   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     72141            2,145.00
91198   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     72148            2,145.00
91199   Florida   Spine   0457070140101032   12/6/2018   Bill      4/18/2019     99203              302.00
91200   Florida   Spine   0523729000101040   2/6/2019    Bill      4/18/2019     99213              212.00
91201   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     99211               84.00
91202   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97530               99.00
91203   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97110               84.00
91204   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97140               79.00
91205   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97010               60.00
91206   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     G0283               48.00
91207   Florida   Spine   0616804760101049   3/13/2019   Bill      4/18/2019     99213              385.00
91208   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     72141            2,145.00
91209   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     72148            2,145.00
91210   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     99203              550.00
91211   Florida   Spine   0172192390101134   1/31/2019   Bill      4/18/2019     99213              385.00
91212   Florida   Spine   0520017690101022   3/14/2019   Bill      4/18/2019     99213              385.00
91213   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     99211               84.00
91214   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97530               99.00
91215   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97110               84.00
91216   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97140               79.00
91217   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97010               60.00
91218   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     G0283               48.00
91219   Florida   Spine   0628552720101015   2/11/2019   Bill      4/18/2019     62323            2,200.00
91220   Florida   Spine   0628552720101015   2/11/2019   Bill      4/18/2019     J2001              115.50
91221   Florida   Spine   0628552720101015   2/11/2019   Bill      4/18/2019     J1020               35.00
91222   Florida   Spine   0628552720101015   2/11/2019   Bill      4/18/2019     A9579               25.00
91223   Florida   Spine   0628552720101015   2/11/2019   Bill      4/18/2019     81025               27.50
91224   Florida   Spine   0585544400101093   8/19/2018   Bill      4/18/2019     64490            3,300.00
91225   Florida   Spine   0585544400101093   8/19/2018   Bill      4/18/2019     64491            1,868.00
91226   Florida   Spine   0585544400101093   8/19/2018   Bill      4/18/2019     64492            1,760.00
91227   Florida   Spine   0585544400101093   8/19/2018   Bill      4/18/2019     J2001               38.50
91228   Florida   Spine   0585544400101093   8/19/2018   Bill      4/18/2019     J3301               38.50
91229   Florida   Spine   0585544400101093   8/19/2018   Bill      4/18/2019     Q9965               25.00
91230   Florida   Spine   0360370130101042   3/6/2019    Bill      4/18/2019     99211               84.00
91231   Florida   Spine   0360370130101042   3/6/2019    Bill      4/18/2019     97530               99.00
91232   Florida   Spine   0360370130101042   3/6/2019    Bill      4/18/2019     97140               79.00
91233   Florida   Spine   0360370130101042   3/6/2019    Bill      4/18/2019     97035               48.00
91234   Florida   Spine   0360370130101042   3/6/2019    Bill      4/18/2019     97010               60.00
91235   Florida   Spine   0360370130101042   3/6/2019    Bill      4/18/2019     G0283               48.00
91236   Florida   Spine   0383695140101050   3/14/2019   Bill      4/18/2019     99211               84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1790 of
                                                  2767

91237   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97530               99.00
91238   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97140               79.00
91239   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97012               60.00
91240   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97035               48.00
91241   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97010               60.00
91242   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     G0283               48.00
91243   Florida   Spine   0598962250101051   3/5/2019     Bill     4/18/2019     62323            2,200.00
91244   Florida   Spine   0598962250101051   3/5/2019     Bill     4/18/2019     J2001              115.50
91245   Florida   Spine   0598962250101051   3/5/2019     Bill     4/18/2019     J1020               35.00
91246   Florida   Spine   0598962250101051   3/5/2019     Bill     4/18/2019     Q9965               25.00
91247   Florida   Spine   0357542000101055   1/28/2019    Bill     4/18/2019     99213              385.00
91248   Florida   Spine   0357542000101055   1/28/2019    Bill     4/18/2019     62323            2,200.00
91249   Florida   Spine   0357542000101055   1/28/2019    Bill     4/18/2019     J2001              115.50
91250   Florida   Spine   0357542000101055   1/28/2019    Bill     4/18/2019     J3301               38.50
91251   Florida   Spine   0357542000101055   1/28/2019    Bill     4/18/2019     Q9965               25.00
91252   Florida   Spine   0630232500101016   2/4/2019     Bill     4/18/2019     99203              550.00
91253   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     72148            2,145.00
91254   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     72141            2,145.00
91255   Florida   Spine   0423510660101020   3/31/2019    Bill     4/18/2019     72141            2,145.00
91256   Florida   Spine   0618318160101010   12/3/2018    Bill     4/18/2019     99203              550.00
91257   Florida   Spine   0624079310101019   1/15/2019    Bill     4/18/2019     99213              385.00
91258   Florida   Spine   0290288710101288   1/12/2019    Bill     4/18/2019     99213              385.00
91259   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     99211               84.00
91260   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97530               99.00
91261   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97110               84.00
91262   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97140               79.00
91263   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97035               48.00
91264   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97010               60.00
91265   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     G0283               48.00
91266   Florida   Spine   0394416760101107   6/30/2018    Bill     4/18/2019     99213              385.00
91267   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     99211               84.00
91268   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97530               99.00
91269   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97112               84.00
91270   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97140               79.00
91271   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97035               48.00
91272   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97010               60.00
91273   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     G0283               48.00
91274   Florida   Spine   0496349530101031   1/28/2019    Bill     4/18/2019     99211               84.00
91275   Florida   Spine   0496349530101031   1/28/2019    Bill     4/18/2019     97530               99.00
91276   Florida   Spine   0496349530101031   1/28/2019    Bill     4/18/2019     97110               84.00
91277   Florida   Spine   0496349530101031   1/28/2019    Bill     4/18/2019     97112               84.00
91278   Florida   Spine   0496349530101031   1/28/2019    Bill     4/18/2019     97140               79.00
91279   Florida   Spine   0496349530101031   1/28/2019    Bill     4/18/2019     97010               60.00
91280   Florida   Spine   0496349530101031   1/28/2019    Bill     4/18/2019     G0283               48.00
91281   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     99211               84.00
91282   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97530               99.00
91283   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97110               84.00
91284   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97140               79.00
91285   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97010               60.00
91286   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     G0283               48.00
91287   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     99211               84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1791 of
                                                  2767

91288   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     97530            99.00
91289   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     97110            84.00
91290   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     97112            84.00
91291   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     97140            79.00
91292   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     97010            60.00
91293   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     G0283            48.00
91294   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     99211            84.00
91295   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97530            99.00
91296   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97140            79.00
91297   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97035            48.00
91298   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97010            60.00
91299   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     G0283            48.00
91300   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     99211            84.00
91301   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97110            84.00
91302   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97112            84.00
91303   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97140            79.00
91304   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97010            60.00
91305   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     G0283            48.00
91306   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     99211            84.00
91307   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97530            99.00
91308   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97140            79.00
91309   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97039            48.00
91310   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97010            60.00
91311   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     G0283            48.00
91312   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     99211            84.00
91313   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97530            99.00
91314   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97012            60.00
91315   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97140            79.00
91316   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97035            48.00
91317   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97010            60.00
91318   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     G0283            48.00
91319   Florida   Spine   0307517620101124   1/11/2019    Bill     4/18/2019     99211            84.00
91320   Florida   Spine   0307517620101124   1/11/2019    Bill     4/18/2019     97530            99.00
91321   Florida   Spine   0307517620101124   1/11/2019    Bill     4/18/2019     97110            84.00
91322   Florida   Spine   0307517620101124   1/11/2019    Bill     4/18/2019     97112            84.00
91323   Florida   Spine   0307517620101124   1/11/2019    Bill     4/18/2019     97140            79.00
91324   Florida   Spine   0307517620101124   1/11/2019    Bill     4/18/2019     97010            60.00
91325   Florida   Spine   0307517620101124   1/11/2019    Bill     4/18/2019     G0283            48.00
91326   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     99211            84.00
91327   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97110            84.00
91328   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97112            84.00
91329   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97140            79.00
91330   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97012            60.00
91331   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97010            60.00
91332   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     G0283            48.00
91333   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     99211            84.00
91334   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     97530            99.00
91335   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     97012            60.00
91336   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     99211            84.00
91337   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97530            99.00
91338   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97110            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1792 of
                                                  2767

91339   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97140             79.00
91340   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97010             60.00
91341   Florida   Spine   0572188650101042   3/29/2019    Bill     4/18/2019     99203            302.00
91342   Florida   Spine   0572188650101042   3/29/2019    Bill     4/18/2019     99203            302.00
91343   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     99211             84.00
91344   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97530             99.00
91345   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97140             79.00
91346   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97014             48.00
91347   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97010             60.00
91348   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97035             48.00
91349   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97039             48.00
91350   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     99211             84.00
91351   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97110             84.00
91352   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97112             84.00
91353   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97140             79.00
91354   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     G0283             48.00
91355   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97010             60.00
91356   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     98941             97.00
91357   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97530             99.00
91358   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97110             84.00
91359   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97140             79.00
91360   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     G0283             48.00
91361   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97010             60.00
91362   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97012             60.00
91363   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     99211             84.00
91364   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     97110             84.00
91365   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     97112             84.00
91366   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     97140             79.00
91367   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     G0283             48.00
91368   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     97010             60.00
91369   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     99211             84.00
91370   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     97530             99.00
91371   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     97112             84.00
91372   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     97140             79.00
91373   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     G0283             48.00
91374   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     97010             60.00
91375   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     97035             48.00
91376   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     98941             97.00
91377   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97530             99.00
91378   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97110             84.00
91379   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97140             79.00
91380   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     G0283             48.00
91381   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97010             60.00
91382   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97012             60.00
91383   Florida   Spine   0598962250101051   3/5/2019     Bill     4/18/2019     99211             84.00
91384   Florida   Spine   0598962250101051   3/5/2019     Bill     4/18/2019     97530             99.00
91385   Florida   Spine   0598962250101051   3/5/2019     Bill     4/18/2019     97110             84.00
91386   Florida   Spine   0598962250101051   3/5/2019     Bill     4/18/2019     97140             79.00
91387   Florida   Spine   0598962250101051   3/5/2019     Bill     4/18/2019     G0283             48.00
91388   Florida   Spine   0598962250101051   3/5/2019     Bill     4/18/2019     97010             60.00
91389   Florida   Spine   0598962250101051   3/5/2019     Bill     4/18/2019     97039             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1793 of
                                                  2767

91390   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     99211             84.00
91391   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97530             99.00
91392   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97110             84.00
91393   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97140             79.00
91394   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     G0283             48.00
91395   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97010             60.00
91396   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97039             48.00
91397   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     99211             84.00
91398   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97530             99.00
91399   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97112             84.00
91400   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97140             79.00
91401   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     G0283             48.00
91402   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97010             60.00
91403   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97035             48.00
91404   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     99212            115.00
91405   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     97530             99.00
91406   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     97110             84.00
91407   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     97140             79.00
91408   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     G0283             48.00
91409   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     97010             60.00
91410   Florida   Spine   0282743260101039   4/3/2019    Bill      4/18/2019     99203            302.00
91411   Florida   Spine   0282743260101039   4/3/2019    Bill      4/18/2019     G0283             48.00
91412   Florida   Spine   0282743260101039   4/3/2019    Bill      4/18/2019     97010             60.00
91413   Florida   Spine   0282743260101039   4/3/2019    Bill      4/18/2019     A4556             24.00
91414   Florida   Spine   0499484830101055   2/20/2019   Bill      4/18/2019     99211             84.00
91415   Florida   Spine   0499484830101055   2/20/2019   Bill      4/18/2019     97530             99.00
91416   Florida   Spine   0499484830101055   2/20/2019   Bill      4/18/2019     97112             84.00
91417   Florida   Spine   0499484830101055   2/20/2019   Bill      4/18/2019     97140             79.00
91418   Florida   Spine   0499484830101055   2/20/2019   Bill      4/18/2019     G0283             48.00
91419   Florida   Spine   0499484830101055   2/20/2019   Bill      4/18/2019     97010             60.00
91420   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     99212            115.00
91421   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     97530             99.00
91422   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     97110             84.00
91423   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     97140             79.00
91424   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     G0283             48.00
91425   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     97010             60.00
91426   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     99211             84.00
91427   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     97530             99.00
91428   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     97140             79.00
91429   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     G0283             48.00
91430   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     97010             60.00
91431   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     97039             48.00
91432   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     97035             48.00
91433   Florida   Spine   0411712420101027   2/25/2019   Bill      4/18/2019     99211             84.00
91434   Florida   Spine   0411712420101027   2/25/2019   Bill      4/18/2019     97530             99.00
91435   Florida   Spine   0411712420101027   2/25/2019   Bill      4/18/2019     97112             84.00
91436   Florida   Spine   0411712420101027   2/25/2019   Bill      4/18/2019     97140             79.00
91437   Florida   Spine   0411712420101027   2/25/2019   Bill      4/18/2019     G0283             48.00
91438   Florida   Spine   0411712420101027   2/25/2019   Bill      4/18/2019     97010             60.00
91439   Florida   Spine   0582911480101017   1/4/2019    Bill      4/18/2019     99211             84.00
91440   Florida   Spine   0582911480101017   1/4/2019    Bill      4/18/2019     97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1794 of
                                                  2767

91441   Florida   Spine   0582911480101017   1/4/2019     Bill     4/18/2019     97110             84.00
91442   Florida   Spine   0582911480101017   1/4/2019     Bill     4/18/2019     97112             84.00
91443   Florida   Spine   0582911480101017   1/4/2019     Bill     4/18/2019     97140             79.00
91444   Florida   Spine   0582911480101017   1/4/2019     Bill     4/18/2019     G0283             48.00
91445   Florida   Spine   0582911480101017   1/4/2019     Bill     4/18/2019     97010             60.00
91446   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     99211             84.00
91447   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     97530             99.00
91448   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     97110             84.00
91449   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     97112             84.00
91450   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     97140             79.00
91451   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     G0283             48.00
91452   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     97010             60.00
91453   Florida   Spine   0429584650101021   1/4/2017     Bill     4/18/2019     99211             84.00
91454   Florida   Spine   0429584650101021   1/4/2017     Bill     4/18/2019     97530             99.00
91455   Florida   Spine   0429584650101021   1/4/2017     Bill     4/18/2019     97140             79.00
91456   Florida   Spine   0429584650101021   1/4/2017     Bill     4/18/2019     G0283             48.00
91457   Florida   Spine   0429584650101021   1/4/2017     Bill     4/18/2019     97010             60.00
91458   Florida   Spine   0429584650101021   1/4/2017     Bill     4/18/2019     97039             48.00
91459   Florida   Spine   0105083030101091   1/7/2019     Bill     4/18/2019     99211             84.00
91460   Florida   Spine   0105083030101091   1/7/2019     Bill     4/18/2019     97110             84.00
91461   Florida   Spine   0105083030101091   1/7/2019     Bill     4/18/2019     97112             84.00
91462   Florida   Spine   0105083030101091   1/7/2019     Bill     4/18/2019     97140             79.00
91463   Florida   Spine   0105083030101091   1/7/2019     Bill     4/18/2019     G0283             48.00
91464   Florida   Spine   0105083030101091   1/7/2019     Bill     4/18/2019     97010             60.00
91465   Florida   Spine   0553916580101044   3/15/2019    Bill     4/18/2019     99212            115.00
91466   Florida   Spine   0553916580101044   3/15/2019    Bill     4/18/2019     97530             99.00
91467   Florida   Spine   0553916580101044   3/15/2019    Bill     4/18/2019     97112             84.00
91468   Florida   Spine   0553916580101044   3/15/2019    Bill     4/18/2019     97140             79.00
91469   Florida   Spine   0553916580101044   3/15/2019    Bill     4/18/2019     G0283             48.00
91470   Florida   Spine   0553916580101044   3/15/2019    Bill     4/18/2019     97010             60.00
91471   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     99211             84.00
91472   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     97530             99.00
91473   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     97110             84.00
91474   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     97112             84.00
91475   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     97140             79.00
91476   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     G0283             48.00
91477   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     97010             60.00
91478   Florida   Spine   0611167200101036   2/27/2019    Bill     4/18/2019     99211             84.00
91479   Florida   Spine   0611167200101036   2/27/2019    Bill     4/18/2019     97530             99.00
91480   Florida   Spine   0611167200101036   2/27/2019    Bill     4/18/2019     97110             84.00
91481   Florida   Spine   0611167200101036   2/27/2019    Bill     4/18/2019     97140             79.00
91482   Florida   Spine   0611167200101036   2/27/2019    Bill     4/18/2019     97039             48.00
91483   Florida   Spine   0172192390101134   1/31/2019    Bill     4/18/2019     99211             84.00
91484   Florida   Spine   0172192390101134   1/31/2019    Bill     4/18/2019     97530             99.00
91485   Florida   Spine   0172192390101134   1/31/2019    Bill     4/18/2019     97110             84.00
91486   Florida   Spine   0172192390101134   1/31/2019    Bill     4/18/2019     97140             79.00
91487   Florida   Spine   0172192390101134   1/31/2019    Bill     4/18/2019     G0283             48.00
91488   Florida   Spine   0172192390101134   1/31/2019    Bill     4/18/2019     97010             60.00
91489   Florida   Spine   0172192390101134   1/31/2019    Bill     4/18/2019     97012             60.00
91490   Florida   Spine   0617706720101044   2/5/2019     Bill     4/18/2019     99211             84.00
91491   Florida   Spine   0617706720101044   2/5/2019     Bill     4/18/2019     97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1795 of
                                                  2767

91492   Florida   Spine   0617706720101044   2/5/2019     Bill     4/18/2019     97110             84.00
91493   Florida   Spine   0617706720101044   2/5/2019     Bill     4/18/2019     G0283             48.00
91494   Florida   Spine   0617706720101044   2/5/2019     Bill     4/18/2019     97010             60.00
91495   Florida   Spine   0617706720101044   2/5/2019     Bill     4/18/2019     97012             60.00
91496   Florida   Spine   0536059250101044   3/8/2019     Bill     4/18/2019     99211             84.00
91497   Florida   Spine   0536059250101044   3/8/2019     Bill     4/18/2019     97140             79.00
91498   Florida   Spine   0536059250101044   3/8/2019     Bill     4/18/2019     G0283             48.00
91499   Florida   Spine   0536059250101044   3/8/2019     Bill     4/18/2019     97010             60.00
91500   Florida   Spine   0536059250101044   3/8/2019     Bill     4/18/2019     97035             48.00
91501   Florida   Spine   0485898940101018   9/4/2018     Bill     4/18/2019     99211             84.00
91502   Florida   Spine   0485898940101018   9/4/2018     Bill     4/18/2019     97530             99.00
91503   Florida   Spine   0485898940101018   9/4/2018     Bill     4/18/2019     97112             84.00
91504   Florida   Spine   0485898940101018   9/4/2018     Bill     4/18/2019     97140             79.00
91505   Florida   Spine   0485898940101018   9/4/2018     Bill     4/18/2019     G0283             48.00
91506   Florida   Spine   0485898940101018   9/4/2018     Bill     4/18/2019     97010             60.00
91507   Florida   Spine   0481000790101016   1/23/2019    Bill     4/18/2019     99211             84.00
91508   Florida   Spine   0481000790101016   1/23/2019    Bill     4/18/2019     97530             99.00
91509   Florida   Spine   0481000790101016   1/23/2019    Bill     4/18/2019     97112             84.00
91510   Florida   Spine   0481000790101016   1/23/2019    Bill     4/18/2019     97140             79.00
91511   Florida   Spine   0481000790101016   1/23/2019    Bill     4/18/2019     G0283             48.00
91512   Florida   Spine   0481000790101016   1/23/2019    Bill     4/18/2019     97010             60.00
91513   Florida   Spine   0481000790101016   1/23/2019    Bill     4/18/2019     97035             48.00
91514   Florida   Spine   0553916580101044   3/15/2019    Bill     4/18/2019     99203            550.00
91515   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     99211             84.00
91516   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97530             99.00
91517   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97140             79.00
91518   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     G0283             48.00
91519   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97010             60.00
91520   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97035             48.00
91521   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97039             48.00
91522   Florida   Spine   0507787870101045   2/21/2019    Bill     4/18/2019     99211             84.00
91523   Florida   Spine   0507787870101045   2/21/2019    Bill     4/18/2019     97530             99.00
91524   Florida   Spine   0507787870101045   2/21/2019    Bill     4/18/2019     97140             79.00
91525   Florida   Spine   0507787870101045   2/21/2019    Bill     4/18/2019     97010             60.00
91526   Florida   Spine   0600040430101071   3/16/2019    Bill     4/18/2019     99203            550.00
91527   Florida   Spine   0445965860101028   1/30/2019    Bill     4/18/2019     99211             84.00
91528   Florida   Spine   0445965860101028   1/30/2019    Bill     4/18/2019     97110             84.00
91529   Florida   Spine   0445965860101028   1/30/2019    Bill     4/18/2019     97112             84.00
91530   Florida   Spine   0445965860101028   1/30/2019    Bill     4/18/2019     97140             79.00
91531   Florida   Spine   0445965860101028   1/30/2019    Bill     4/18/2019     97012             60.00
91532   Florida   Spine   0445965860101028   1/30/2019    Bill     4/18/2019     97010             60.00
91533   Florida   Spine   0445965860101028   1/30/2019    Bill     4/18/2019     G0283             48.00
91534   Florida   Spine   0554231690107066   3/14/2019    Bill     4/18/2019     99203            550.00
91535   Florida   Spine   0548207890101058   2/14/2019    Bill     4/18/2019     99212            115.00
91536   Florida   Spine   0548207890101058   2/14/2019    Bill     4/18/2019     97530             99.00
91537   Florida   Spine   0548207890101058   2/14/2019    Bill     4/18/2019     97112             84.00
91538   Florida   Spine   0548207890101058   2/14/2019    Bill     4/18/2019     97140             79.00
91539   Florida   Spine   0548207890101058   2/14/2019    Bill     4/18/2019     97010             60.00
91540   Florida   Spine   0548207890101058   2/14/2019    Bill     4/18/2019     G0283             48.00
91541   Florida   Spine   0386465840101058   12/11/2017   Bill     4/18/2019     99213            385.00
91542   Florida   Spine   0600153340101022   12/5/2018    Bill     4/18/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1796 of
                                                  2767

91543   Florida   Spine   0600153340101022   12/5/2018   Bill      4/18/2019     97530             99.00
91544   Florida   Spine   0600153340101022   12/5/2018   Bill      4/18/2019     97112             84.00
91545   Florida   Spine   0600153340101022   12/5/2018   Bill      4/18/2019     97140             79.00
91546   Florida   Spine   0600153340101022   12/5/2018   Bill      4/18/2019     97010             60.00
91547   Florida   Spine   0600153340101022   12/5/2018   Bill      4/18/2019     G0283             48.00
91548   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     99203            302.00
91549   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     97140             79.00
91550   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     97010             60.00
91551   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     99211             84.00
91552   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97140             79.00
91553   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     G0283             48.00
91554   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97010             60.00
91555   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     99211             84.00
91556   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97530             99.00
91557   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97140             79.00
91558   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     G0283             48.00
91559   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97010             60.00
91560   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97035             48.00
91561   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     99211             84.00
91562   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97530             99.00
91563   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97112             84.00
91564   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97140             79.00
91565   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     G0283             48.00
91566   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97010             60.00
91567   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97035             48.00
91568   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     99211             84.00
91569   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97530             99.00
91570   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97110             84.00
91571   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97140             79.00
91572   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     G0283             48.00
91573   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97010             60.00
91574   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     99211             84.00
91575   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97530             99.00
91576   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97140             79.00
91577   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     G0283             48.00
91578   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97010             60.00
91579   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97035             48.00
91580   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     99211             84.00
91581   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     97530             99.00
91582   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     97110             84.00
91583   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     97140             79.00
91584   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     G0283             48.00
91585   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     97010             60.00
91586   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     99211             84.00
91587   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97530             99.00
91588   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97112             84.00
91589   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97140             79.00
91590   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     G0283             48.00
91591   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97010             60.00
91592   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     99211             84.00
91593   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1797 of
                                                  2767

91594   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     97112             84.00
91595   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     97140             79.00
91596   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     G0283             48.00
91597   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     97010             60.00
91598   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     97035             48.00
91599   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     99211             84.00
91600   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     97110             84.00
91601   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     97112             84.00
91602   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     97140             79.00
91603   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     G0283             48.00
91604   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     97010             60.00
91605   Florida   Spine   0423510660101020   3/31/2019   Bill      4/18/2019     99211             84.00
91606   Florida   Spine   0423510660101020   3/31/2019   Bill      4/18/2019     97530             99.00
91607   Florida   Spine   0423510660101020   3/31/2019   Bill      4/18/2019     97140             79.00
91608   Florida   Spine   0423510660101020   3/31/2019   Bill      4/18/2019     G0283             48.00
91609   Florida   Spine   0423510660101020   3/31/2019   Bill      4/18/2019     97010             60.00
91610   Florida   Spine   0423510660101020   3/31/2019   Bill      4/18/2019     97035             48.00
91611   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     99203            550.00
91612   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     99211             84.00
91613   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97530             99.00
91614   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97110             84.00
91615   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97140             79.00
91616   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     G0283             48.00
91617   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97010             60.00
91618   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     99211             84.00
91619   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97530             99.00
91620   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97110             84.00
91621   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97140             79.00
91622   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     G0283             48.00
91623   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97010             60.00
91624   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     99203            550.00
91625   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     G0283             48.00
91626   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     99211             84.00
91627   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97530             99.00
91628   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97112             84.00
91629   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97140             79.00
91630   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97035             48.00
91631   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97010             60.00
91632   Florida   Spine   0655908490101013   3/27/2019   Bill      4/18/2019     99211             84.00
91633   Florida   Spine   0655908490101013   3/27/2019   Bill      4/18/2019     97530             99.00
91634   Florida   Spine   0655908490101013   3/27/2019   Bill      4/18/2019     97110             84.00
91635   Florida   Spine   0655908490101013   3/27/2019   Bill      4/18/2019     97140             79.00
91636   Florida   Spine   0655908490101013   3/27/2019   Bill      4/18/2019     97010             60.00
91637   Florida   Spine   0655908490101013   3/27/2019   Bill      4/18/2019     G0283             48.00
91638   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     99211             84.00
91639   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     97530             99.00
91640   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     97110             84.00
91641   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     97112             84.00
91642   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     97140             79.00
91643   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     97010             60.00
91644   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1798 of
                                                  2767

91645   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     99211             84.00
91646   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     97530             99.00
91647   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     97140             79.00
91648   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     97035             48.00
91649   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     97010             60.00
91650   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     G0283             48.00
91651   Florida   Spine   0639812240101011   4/1/2019     Bill     4/18/2019     99211             84.00
91652   Florida   Spine   0639812240101011   4/1/2019     Bill     4/18/2019     97530             99.00
91653   Florida   Spine   0639812240101011   4/1/2019     Bill     4/18/2019     97110             84.00
91654   Florida   Spine   0639812240101011   4/1/2019     Bill     4/18/2019     97140             79.00
91655   Florida   Spine   0639812240101011   4/1/2019     Bill     4/18/2019     97010             60.00
91656   Florida   Spine   0639812240101011   4/1/2019     Bill     4/18/2019     G0283             48.00
91657   Florida   Spine   0352987180101075   12/11/2018   Bill     4/18/2019     99211             84.00
91658   Florida   Spine   0352987180101075   12/11/2018   Bill     4/18/2019     97530             99.00
91659   Florida   Spine   0352987180101075   12/11/2018   Bill     4/18/2019     97112             84.00
91660   Florida   Spine   0352987180101075   12/11/2018   Bill     4/18/2019     97140             79.00
91661   Florida   Spine   0352987180101075   12/11/2018   Bill     4/18/2019     97010             60.00
91662   Florida   Spine   0352987180101075   12/11/2018   Bill     4/18/2019     G0283             48.00
91663   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     99211             84.00
91664   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97530             99.00
91665   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97110             84.00
91666   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97112             84.00
91667   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97140             79.00
91668   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97010             60.00
91669   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     G0283             48.00
91670   Florida   Spine   0204127700101087   2/7/2019     Bill     4/18/2019     99211             84.00
91671   Florida   Spine   0204127700101087   2/7/2019     Bill     4/18/2019     97530             99.00
91672   Florida   Spine   0204127700101087   2/7/2019     Bill     4/18/2019     97140             79.00
91673   Florida   Spine   0204127700101087   2/7/2019     Bill     4/18/2019     97010             60.00
91674   Florida   Spine   0204127700101087   2/7/2019     Bill     4/18/2019     G0283             48.00
91675   Florida   Spine   0347404860101043   2/28/2019    Bill     4/18/2019     98940             79.00
91676   Florida   Spine   0347404860101043   2/28/2019    Bill     4/18/2019     99212            115.00
91677   Florida   Spine   0347404860101043   2/28/2019    Bill     4/18/2019     97530             99.00
91678   Florida   Spine   0347404860101043   2/28/2019    Bill     4/18/2019     97012             60.00
91679   Florida   Spine   0347404860101043   2/28/2019    Bill     4/18/2019     97140             79.00
91680   Florida   Spine   0347404860101043   2/28/2019    Bill     4/18/2019     97010             60.00
91681   Florida   Spine   0347404860101043   2/28/2019    Bill     4/18/2019     G0283             48.00
91682   Florida   Spine   0347404860101043   2/28/2019    Bill     4/18/2019     A4556             24.00
91683   Florida   Spine   0558219670101015   3/2/2019     Bill     4/18/2019     99211             84.00
91684   Florida   Spine   0558219670101015   3/2/2019     Bill     4/18/2019     97530             99.00
91685   Florida   Spine   0558219670101015   3/2/2019     Bill     4/18/2019     97112             84.00
91686   Florida   Spine   0558219670101015   3/2/2019     Bill     4/18/2019     97140             79.00
91687   Florida   Spine   0558219670101015   3/2/2019     Bill     4/18/2019     97035             48.00
91688   Florida   Spine   0558219670101015   3/2/2019     Bill     4/18/2019     97010             60.00
91689   Florida   Spine   0558219670101015   3/2/2019     Bill     4/18/2019     G0283             48.00
91690   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     99211             84.00
91691   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97110             84.00
91692   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97112             84.00
91693   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97140             79.00
91694   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97010             60.00
91695   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1799 of
                                                  2767

91696   Florida   Spine   0383695140101050   3/14/2019   Bill      4/18/2019     99211            84.00
91697   Florida   Spine   0383695140101050   3/14/2019   Bill      4/18/2019     97530            99.00
91698   Florida   Spine   0383695140101050   3/14/2019   Bill      4/18/2019     97012            60.00
91699   Florida   Spine   0383695140101050   3/14/2019   Bill      4/18/2019     97140            79.00
91700   Florida   Spine   0383695140101050   3/14/2019   Bill      4/18/2019     97035            48.00
91701   Florida   Spine   0383695140101050   3/14/2019   Bill      4/18/2019     97010            60.00
91702   Florida   Spine   0383695140101050   3/14/2019   Bill      4/18/2019     G0283            48.00
91703   Florida   Spine   0283597320101044   3/2/2019    Bill      4/18/2019     99211            84.00
91704   Florida   Spine   0283597320101044   3/2/2019    Bill      4/18/2019     97110            84.00
91705   Florida   Spine   0283597320101044   3/2/2019    Bill      4/18/2019     97112            84.00
91706   Florida   Spine   0283597320101044   3/2/2019    Bill      4/18/2019     97140            79.00
91707   Florida   Spine   0283597320101044   3/2/2019    Bill      4/18/2019     97010            60.00
91708   Florida   Spine   0283597320101044   3/2/2019    Bill      4/18/2019     G0283            48.00
91709   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     98940            79.00
91710   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97530            99.00
91711   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97012            60.00
91712   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97140            79.00
91713   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97035            48.00
91714   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97010            60.00
91715   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     G0283            48.00
91716   Florida   Spine   0307517620101124   1/11/2019   Bill      4/18/2019     99211            84.00
91717   Florida   Spine   0307517620101124   1/11/2019   Bill      4/18/2019     97530            99.00
91718   Florida   Spine   0307517620101124   1/11/2019   Bill      4/18/2019     97110            84.00
91719   Florida   Spine   0307517620101124   1/11/2019   Bill      4/18/2019     97112            84.00
91720   Florida   Spine   0307517620101124   1/11/2019   Bill      4/18/2019     97140            79.00
91721   Florida   Spine   0307517620101124   1/11/2019   Bill      4/18/2019     97010            60.00
91722   Florida   Spine   0307517620101124   1/11/2019   Bill      4/18/2019     G0283            48.00
91723   Florida   Spine   0572322370101020   2/7/2019    Bill      4/18/2019     99211            84.00
91724   Florida   Spine   0572322370101020   2/7/2019    Bill      4/18/2019     97530            99.00
91725   Florida   Spine   0572322370101020   2/7/2019    Bill      4/18/2019     97110            84.00
91726   Florida   Spine   0572322370101020   2/7/2019    Bill      4/18/2019     97112            84.00
91727   Florida   Spine   0572322370101020   2/7/2019    Bill      4/18/2019     97140            79.00
91728   Florida   Spine   0142753980101078   2/20/2019   Bill      4/18/2019     99211            84.00
91729   Florida   Spine   0142753980101078   2/20/2019   Bill      4/18/2019     97530            99.00
91730   Florida   Spine   0142753980101078   2/20/2019   Bill      4/18/2019     97012            60.00
91731   Florida   Spine   0142753980101078   2/20/2019   Bill      4/18/2019     97140            79.00
91732   Florida   Spine   0142753980101078   2/20/2019   Bill      4/18/2019     97010            60.00
91733   Florida   Spine   0142753980101078   2/20/2019   Bill      4/18/2019     G0283            48.00
91734   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     98940            79.00
91735   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97530            99.00
91736   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97140            79.00
91737   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97039            48.00
91738   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97035            48.00
91739   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97010            60.00
91740   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     G0283            48.00
91741   Florida   Spine   0175568920101172   1/13/2019   Bill      4/18/2019     99211            84.00
91742   Florida   Spine   0175568920101172   1/13/2019   Bill      4/18/2019     97530            99.00
91743   Florida   Spine   0175568920101172   1/13/2019   Bill      4/18/2019     97110            84.00
91744   Florida   Spine   0175568920101172   1/13/2019   Bill      4/18/2019     97140            79.00
91745   Florida   Spine   0175568920101172   1/13/2019   Bill      4/18/2019     97010            60.00
91746   Florida   Spine   0175568920101172   1/13/2019   Bill      4/18/2019     G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1800 of
                                                  2767

91747   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     99203            302.00
91748   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     97530             99.00
91749   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     97140             79.00
91750   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     97035             48.00
91751   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     97010             60.00
91752   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     G0283             48.00
91753   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     A4556             24.00
91754   Florida   Spine   0569529050101030   12/4/2018    Bill     4/18/2019     99211             84.00
91755   Florida   Spine   0569529050101030   12/4/2018    Bill     4/18/2019     97530             99.00
91756   Florida   Spine   0569529050101030   12/4/2018    Bill     4/18/2019     97110             84.00
91757   Florida   Spine   0569529050101030   12/4/2018    Bill     4/18/2019     97140             79.00
91758   Florida   Spine   0569529050101030   12/4/2018    Bill     4/18/2019     97010             60.00
91759   Florida   Spine   0569529050101030   12/4/2018    Bill     4/18/2019     G0283             48.00
91760   Florida   Spine   0648710160101012   1/11/2019    Bill     4/18/2019     99211             84.00
91761   Florida   Spine   0648710160101012   1/11/2019    Bill     4/18/2019     97110             84.00
91762   Florida   Spine   0648710160101012   1/11/2019    Bill     4/18/2019     97112             84.00
91763   Florida   Spine   0648710160101012   1/11/2019    Bill     4/18/2019     97140             79.00
91764   Florida   Spine   0648710160101012   1/11/2019    Bill     4/18/2019     97010             60.00
91765   Florida   Spine   0648710160101012   1/11/2019    Bill     4/18/2019     G0283             48.00
91766   Florida   Spine   0417294990101020   2/27/2019    Bill     4/18/2019     99211             84.00
91767   Florida   Spine   0417294990101020   2/27/2019    Bill     4/18/2019     97110             84.00
91768   Florida   Spine   0417294990101020   2/27/2019    Bill     4/18/2019     97112             84.00
91769   Florida   Spine   0572188650101042   3/29/2019    Bill     4/18/2019     97140             79.00
91770   Florida   Spine   0572188650101042   3/29/2019    Bill     4/18/2019     G0283             48.00
91771   Florida   Spine   0572188650101042   3/29/2019    Bill     4/18/2019     97010             60.00
91772   Florida   Spine   0572188650101042   3/29/2019    Bill     4/18/2019     97035             48.00
91773   Florida   Spine   0572188650101042   3/29/2019    Bill     4/18/2019     99211             84.00
91774   Florida   Spine   0572188650101042   3/29/2019    Bill     4/18/2019     G0283             48.00
91775   Florida   Spine   0572188650101042   3/29/2019    Bill     4/18/2019     97010             60.00
91776   Florida   Spine   0572188650101042   3/29/2019    Bill     4/18/2019     97035             48.00
91777   Florida   Spine   0572188650101042   3/29/2019    Bill     4/18/2019     A4556             24.00
91778   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     99211             84.00
91779   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97530             99.00
91780   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97140             79.00
91781   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97014             48.00
91782   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97010             60.00
91783   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97035             48.00
91784   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97039             48.00
91785   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     99211             84.00
91786   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97110             84.00
91787   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97112             84.00
91788   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97140             79.00
91789   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     G0283             48.00
91790   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97010             60.00
91791   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     99211             84.00
91792   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     97110             84.00
91793   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     97112             84.00
91794   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     97140             79.00
91795   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     G0283             48.00
91796   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     97010             60.00
91797   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1801 of
                                                  2767

91798   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97530            99.00
91799   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97112            84.00
91800   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97140            79.00
91801   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     G0283            48.00
91802   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97010            60.00
91803   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97035            48.00
91804   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     99211            84.00
91805   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97530            99.00
91806   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97110            84.00
91807   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97140            79.00
91808   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     G0283            48.00
91809   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97010            60.00
91810   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     99211            84.00
91811   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     97530            99.00
91812   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     97110            84.00
91813   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     97140            79.00
91814   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     G0283            48.00
91815   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     97010            60.00
91816   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     97039            48.00
91817   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     99211            84.00
91818   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97530            99.00
91819   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97112            84.00
91820   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97140            79.00
91821   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     G0283            48.00
91822   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97010            60.00
91823   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97035            48.00
91824   Florida   Spine   0639051120101029   1/22/2019   Bill      4/18/2019     99211            84.00
91825   Florida   Spine   0639051120101029   1/22/2019   Bill      4/18/2019     97110            84.00
91826   Florida   Spine   0639051120101029   1/22/2019   Bill      4/18/2019     97112            84.00
91827   Florida   Spine   0639051120101029   1/22/2019   Bill      4/18/2019     97140            79.00
91828   Florida   Spine   0639051120101029   1/22/2019   Bill      4/18/2019     G0283            48.00
91829   Florida   Spine   0639051120101029   1/22/2019   Bill      4/18/2019     97010            60.00
91830   Florida   Spine   0105083030101091   1/7/2019    Bill      4/18/2019     99211            84.00
91831   Florida   Spine   0105083030101091   1/7/2019    Bill      4/18/2019     97110            84.00
91832   Florida   Spine   0105083030101091   1/7/2019    Bill      4/18/2019     97112            84.00
91833   Florida   Spine   0105083030101091   1/7/2019    Bill      4/18/2019     97140            79.00
91834   Florida   Spine   0105083030101091   1/7/2019    Bill      4/18/2019     G0283            48.00
91835   Florida   Spine   0105083030101091   1/7/2019    Bill      4/18/2019     97010            60.00
91836   Florida   Spine   0648600370101029   3/31/2019   Bill      4/18/2019     98940            79.00
91837   Florida   Spine   0648600370101029   3/31/2019   Bill      4/18/2019     97530            99.00
91838   Florida   Spine   0648600370101029   3/31/2019   Bill      4/18/2019     97140            79.00
91839   Florida   Spine   0648600370101029   3/31/2019   Bill      4/18/2019     G0283            48.00
91840   Florida   Spine   0648600370101029   3/31/2019   Bill      4/18/2019     97010            60.00
91841   Florida   Spine   0648600370101029   3/31/2019   Bill      4/18/2019     97035            48.00
91842   Florida   Spine   0648600370101029   3/31/2019   Bill      4/18/2019     97039            48.00
91843   Florida   Spine   0616804760101049   3/13/2019   Bill      4/18/2019     99211            84.00
91844   Florida   Spine   0616804760101049   3/13/2019   Bill      4/18/2019     97110            84.00
91845   Florida   Spine   0616804760101049   3/13/2019   Bill      4/18/2019     97112            84.00
91846   Florida   Spine   0616804760101049   3/13/2019   Bill      4/18/2019     97140            79.00
91847   Florida   Spine   0616804760101049   3/13/2019   Bill      4/18/2019     G0283            48.00
91848   Florida   Spine   0616804760101049   3/13/2019   Bill      4/18/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1802 of
                                                  2767

91849   Florida   Spine   0546847800101011   3/17/2019   Bill      4/18/2019     99211            84.00
91850   Florida   Spine   0546847800101011   3/17/2019   Bill      4/18/2019     97530            99.00
91851   Florida   Spine   0546847800101011   3/17/2019   Bill      4/18/2019     97140            79.00
91852   Florida   Spine   0546847800101011   3/17/2019   Bill      4/18/2019     97010            60.00
91853   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     99211            84.00
91854   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     97530            99.00
91855   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     97112            84.00
91856   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     97140            79.00
91857   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     G0283            48.00
91858   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     97010            60.00
91859   Florida   Spine   0512331140101023   3/23/2019   Bill      4/18/2019     97035            48.00
91860   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     99211            84.00
91861   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97530            99.00
91862   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97110            84.00
91863   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97140            79.00
91864   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     G0283            48.00
91865   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97010            60.00
91866   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97039            48.00
91867   Florida   Spine   0639051120101029   1/22/2019   Bill      4/18/2019     99211            84.00
91868   Florida   Spine   0639051120101029   1/22/2019   Bill      4/18/2019     97110            84.00
91869   Florida   Spine   0639051120101029   1/22/2019   Bill      4/18/2019     97112            84.00
91870   Florida   Spine   0639051120101029   1/22/2019   Bill      4/18/2019     97140            79.00
91871   Florida   Spine   0639051120101029   1/22/2019   Bill      4/18/2019     G0283            48.00
91872   Florida   Spine   0639051120101029   1/22/2019   Bill      4/18/2019     97010            60.00
91873   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     98941            97.00
91874   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     97530            99.00
91875   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     97140            79.00
91876   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     G0283            48.00
91877   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     97010            60.00
91878   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     97039            48.00
91879   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     97012            60.00
91880   Florida   Spine   0365120000101084   3/20/2019   Bill      4/18/2019     99211            84.00
91881   Florida   Spine   0365120000101084   3/20/2019   Bill      4/18/2019     97530            99.00
91882   Florida   Spine   0365120000101084   3/20/2019   Bill      4/18/2019     97140            79.00
91883   Florida   Spine   0365120000101084   3/20/2019   Bill      4/18/2019     G0283            48.00
91884   Florida   Spine   0365120000101084   3/20/2019   Bill      4/18/2019     97010            60.00
91885   Florida   Spine   0365120000101084   3/20/2019   Bill      4/18/2019     97035            48.00
91886   Florida   Spine   0365120000101084   3/20/2019   Bill      4/18/2019     97039            48.00
91887   Florida   Spine   0526263710101014   2/23/2019   Bill      4/18/2019     99211            84.00
91888   Florida   Spine   0526263710101014   2/23/2019   Bill      4/18/2019     97530            99.00
91889   Florida   Spine   0526263710101014   2/23/2019   Bill      4/18/2019     97110            84.00
91890   Florida   Spine   0526263710101014   2/23/2019   Bill      4/18/2019     97140            79.00
91891   Florida   Spine   0526263710101014   2/23/2019   Bill      4/18/2019     G0283            48.00
91892   Florida   Spine   0526263710101014   2/23/2019   Bill      4/18/2019     97010            60.00
91893   Florida   Spine   0526263710101014   2/23/2019   Bill      4/18/2019     97012            60.00
91894   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     99211            84.00
91895   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     97110            84.00
91896   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     97140            79.00
91897   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     G0283            48.00
91898   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     97010            60.00
91899   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     97039            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1803 of
                                                  2767

91900   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     99211            84.00
91901   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     97530            99.00
91902   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     97140            79.00
91903   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     G0283            48.00
91904   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     97010            60.00
91905   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     97035            48.00
91906   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     97039            48.00
91907   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     99211            84.00
91908   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     97530            99.00
91909   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     97112            84.00
91910   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     97140            79.00
91911   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     G0283            48.00
91912   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     97010            60.00
91913   Florida   Spine   0419182290101055   9/22/2018   Bill      4/18/2019     99211            84.00
91914   Florida   Spine   0419182290101055   9/22/2018   Bill      4/18/2019     97110            84.00
91915   Florida   Spine   0419182290101055   9/22/2018   Bill      4/18/2019     97112            84.00
91916   Florida   Spine   0419182290101055   9/22/2018   Bill      4/18/2019     97140            79.00
91917   Florida   Spine   0419182290101055   9/22/2018   Bill      4/18/2019     97010            60.00
91918   Florida   Spine   0419182290101055   9/22/2018   Bill      4/18/2019     G0283            48.00
91919   Florida   Spine   0507787870101045   2/21/2019   Bill      4/18/2019     99211            84.00
91920   Florida   Spine   0507787870101045   2/21/2019   Bill      4/18/2019     97530            99.00
91921   Florida   Spine   0507787870101045   2/21/2019   Bill      4/18/2019     97140            79.00
91922   Florida   Spine   0507787870101045   2/21/2019   Bill      4/18/2019     97010            60.00
91923   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     99211            84.00
91924   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     97140            79.00
91925   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     97010            60.00
91926   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     99211            84.00
91927   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97530            99.00
91928   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97110            84.00
91929   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97140            79.00
91930   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     G0283            48.00
91931   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97010            60.00
91932   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97012            60.00
91933   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     99211            84.00
91934   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97530            99.00
91935   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97112            84.00
91936   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97140            79.00
91937   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     G0283            48.00
91938   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97010            60.00
91939   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97035            48.00
91940   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     99211            84.00
91941   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97530            99.00
91942   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97140            79.00
91943   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     G0283            48.00
91944   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97010            60.00
91945   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97035            48.00
91946   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97039            48.00
91947   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     99211            84.00
91948   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97530            99.00
91949   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97110            84.00
91950   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1804 of
                                                  2767

91951   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     G0283             48.00
91952   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97010             60.00
91953   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97012             60.00
91954   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     99211             84.00
91955   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97530             99.00
91956   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97112             84.00
91957   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97140             79.00
91958   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     G0283             48.00
91959   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97010             60.00
91960   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97035             48.00
91961   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     99211             84.00
91962   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97530             99.00
91963   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     G0283             48.00
91964   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97010             60.00
91965   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97035             48.00
91966   Florida   Spine   0476054460101175   4/6/2019    Bill      4/18/2019     99203            302.00
91967   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     99212            115.00
91968   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97530             99.00
91969   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97110             84.00
91970   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97112             84.00
91971   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97140             79.00
91972   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     G0283             48.00
91973   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97010             60.00
91974   Florida   Spine   0476054460101175   4/6/2019    Bill      4/18/2019     99203            302.00
91975   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     99211             84.00
91976   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97530             99.00
91977   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97112             84.00
91978   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97140             79.00
91979   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     G0283             48.00
91980   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97010             60.00
91981   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97035             48.00
91982   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     99211             84.00
91983   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97530             99.00
91984   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97112             84.00
91985   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97140             79.00
91986   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     G0283             48.00
91987   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97010             60.00
91988   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97035             48.00
91989   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     99211             84.00
91990   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97530             99.00
91991   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97112             84.00
91992   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97140             79.00
91993   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     G0283             48.00
91994   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97010             60.00
91995   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97035             48.00
91996   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     99211             84.00
91997   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97530             99.00
91998   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97110             84.00
91999   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97140             79.00
92000   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     G0283             48.00
92001   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1805 of
                                                  2767

92002   Florida   Spine   0600040430101071   3/16/2019    Bill     4/18/2019     97039             48.00
92003   Florida   Spine   0499484830101055   2/20/2019    Bill     4/18/2019     99212            115.00
92004   Florida   Spine   0499484830101055   2/20/2019    Bill     4/18/2019     97530             99.00
92005   Florida   Spine   0499484830101055   2/20/2019    Bill     4/18/2019     97110             84.00
92006   Florida   Spine   0499484830101055   2/20/2019    Bill     4/18/2019     97112             84.00
92007   Florida   Spine   0499484830101055   2/20/2019    Bill     4/18/2019     97140             79.00
92008   Florida   Spine   0499484830101055   2/20/2019    Bill     4/18/2019     G0283             48.00
92009   Florida   Spine   0499484830101055   2/20/2019    Bill     4/18/2019     97010             60.00
92010   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     99211             84.00
92011   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     97530             99.00
92012   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     97112             84.00
92013   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     97140             79.00
92014   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     G0283             48.00
92015   Florida   Spine   0561558220101016   1/22/2019    Bill     4/18/2019     97010             60.00
92016   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     99211             84.00
92017   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97530             99.00
92018   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97110             84.00
92019   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97112             84.00
92020   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97140             79.00
92021   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     G0283             48.00
92022   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97010             60.00
92023   Florida   Spine   0462632770101039   3/15/2019    Bill     4/18/2019     99211             84.00
92024   Florida   Spine   0462632770101039   3/15/2019    Bill     4/18/2019     97530             99.00
92025   Florida   Spine   0462632770101039   3/15/2019    Bill     4/18/2019     97112             84.00
92026   Florida   Spine   0462632770101039   3/15/2019    Bill     4/18/2019     97140             79.00
92027   Florida   Spine   0462632770101039   3/15/2019    Bill     4/18/2019     G0283             48.00
92028   Florida   Spine   0462632770101039   3/15/2019    Bill     4/18/2019     97010             60.00
92029   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     99211             84.00
92030   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97110             84.00
92031   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97112             84.00
92032   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97140             79.00
92033   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     G0283             48.00
92034   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97010             60.00
92035   Florida   Spine   0546847800101011   3/17/2019    Bill     4/18/2019     99211             84.00
92036   Florida   Spine   0546847800101011   3/17/2019    Bill     4/18/2019     97530             99.00
92037   Florida   Spine   0546847800101011   3/17/2019    Bill     4/18/2019     97140             79.00
92038   Florida   Spine   0546847800101011   3/17/2019    Bill     4/18/2019     97010             60.00
92039   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     99211             84.00
92040   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97530             99.00
92041   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97140             79.00
92042   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97014             48.00
92043   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97010             60.00
92044   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97035             48.00
92045   Florida   Spine   0520017690101022   3/14/2019    Bill     4/18/2019     97039             48.00
92046   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     99211             84.00
92047   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     97530             99.00
92048   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     97112             84.00
92049   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     97140             79.00
92050   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     G0283             48.00
92051   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     97010             60.00
92052   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     97035             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1806 of
                                                  2767

92053   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     99211            84.00
92054   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     97530            99.00
92055   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     97110            84.00
92056   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     97112            84.00
92057   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     97140            79.00
92058   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     97010            60.00
92059   Florida   Spine   0496349530101031   1/28/2019   Bill      4/18/2019     G0283            48.00
92060   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     99211            84.00
92061   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     97530            99.00
92062   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     97112            84.00
92063   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     97140            79.00
92064   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     97035            48.00
92065   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     97010            60.00
92066   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     G0283            48.00
92067   Florida   Spine   0617706720101044   2/5/2019    Bill      4/18/2019     99211            84.00
92068   Florida   Spine   0617706720101044   2/5/2019    Bill      4/18/2019     G0283            48.00
92069   Florida   Spine   0617706720101044   2/5/2019    Bill      4/18/2019     97010            60.00
92070   Florida   Spine   0563380930101022   6/13/2018   Bill      4/18/2019     99211            84.00
92071   Florida   Spine   0563380930101022   6/13/2018   Bill      4/18/2019     97110            84.00
92072   Florida   Spine   0563380930101022   6/13/2018   Bill      4/18/2019     97112            84.00
92073   Florida   Spine   0563380930101022   6/13/2018   Bill      4/18/2019     97140            79.00
92074   Florida   Spine   0563380930101022   6/13/2018   Bill      4/18/2019     G0283            48.00
92075   Florida   Spine   0563380930101022   6/13/2018   Bill      4/18/2019     97010            60.00
92076   Florida   Spine   0548895390101022   4/3/2019    Bill      4/18/2019     99211            84.00
92077   Florida   Spine   0548895390101022   4/3/2019    Bill      4/18/2019     97530            99.00
92078   Florida   Spine   0548895390101022   4/3/2019    Bill      4/18/2019     97140            79.00
92079   Florida   Spine   0548895390101022   4/3/2019    Bill      4/18/2019     97035            48.00
92080   Florida   Spine   0548895390101022   4/3/2019    Bill      4/18/2019     97010            60.00
92081   Florida   Spine   0548895390101022   4/3/2019    Bill      4/18/2019     G0283            48.00
92082   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     99211            84.00
92083   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     97530            99.00
92084   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     97110            84.00
92085   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     97140            79.00
92086   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     G0283            48.00
92087   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     97010            60.00
92088   Florida   Spine   0598962250101051   3/5/2019    Bill      4/18/2019     97039            48.00
92089   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     99211            84.00
92090   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     97530            99.00
92091   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     97140            79.00
92092   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     G0283            48.00
92093   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     97010            60.00
92094   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     97035            48.00
92095   Florida   Spine   0436328500101075   3/11/2019   Bill      4/18/2019     97039            48.00
92096   Florida   Spine   0615960690101011   12/3/2018   Bill      4/18/2019     99211            84.00
92097   Florida   Spine   0615960690101011   12/3/2018   Bill      4/18/2019     97530            99.00
92098   Florida   Spine   0615960690101011   12/3/2018   Bill      4/18/2019     97110            84.00
92099   Florida   Spine   0615960690101011   12/3/2018   Bill      4/18/2019     97140            79.00
92100   Florida   Spine   0615960690101011   12/3/2018   Bill      4/18/2019     G0283            48.00
92101   Florida   Spine   0615960690101011   12/3/2018   Bill      4/18/2019     97010            60.00
92102   Florida   Spine   0615960690101011   12/3/2018   Bill      4/18/2019     97039            48.00
92103   Florida   Spine   0615649880101010   3/5/2019    Bill      4/18/2019     99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1807 of
                                                  2767

92104   Florida   Spine   0615649880101010   3/5/2019     Bill     4/18/2019     97530             99.00
92105   Florida   Spine   0615649880101010   3/5/2019     Bill     4/18/2019     97112             84.00
92106   Florida   Spine   0615649880101010   3/5/2019     Bill     4/18/2019     97140             79.00
92107   Florida   Spine   0615649880101010   3/5/2019     Bill     4/18/2019     G0283             48.00
92108   Florida   Spine   0615649880101010   3/5/2019     Bill     4/18/2019     97010             60.00
92109   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     99211             84.00
92110   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     97110             84.00
92111   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     97112             84.00
92112   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     97140             79.00
92113   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     G0283             48.00
92114   Florida   Spine   0475910770101034   2/15/2019    Bill     4/18/2019     97010             60.00
92115   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     99211             84.00
92116   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97530             99.00
92117   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97112             84.00
92118   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97140             79.00
92119   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     G0283             48.00
92120   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97010             60.00
92121   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97035             48.00
92122   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     99211             84.00
92123   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97530             99.00
92124   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97140             79.00
92125   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97035             48.00
92126   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97010             60.00
92127   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     G0283             48.00
92128   Florida   Spine   0196729850101013   2/27/2019    Bill     4/18/2019     99211             84.00
92129   Florida   Spine   0196729850101013   2/27/2019    Bill     4/18/2019     97530             99.00
92130   Florida   Spine   0196729850101013   2/27/2019    Bill     4/18/2019     97110             84.00
92131   Florida   Spine   0196729850101013   2/27/2019    Bill     4/18/2019     97140             79.00
92132   Florida   Spine   0196729850101013   2/27/2019    Bill     4/18/2019     G0283             48.00
92133   Florida   Spine   0196729850101013   2/27/2019    Bill     4/18/2019     97010             60.00
92134   Florida   Spine   0196729850101013   2/27/2019    Bill     4/18/2019     97039             48.00
92135   Florida   Spine   0569529050101030   12/4/2018    Bill     4/18/2019     99213            212.00
92136   Florida   Spine   0569529050101030   12/4/2018    Bill     4/18/2019     97530             99.00
92137   Florida   Spine   0569529050101030   12/4/2018    Bill     4/18/2019     97110             84.00
92138   Florida   Spine   0569529050101030   12/4/2018    Bill     4/18/2019     97140             79.00
92139   Florida   Spine   0569529050101030   12/4/2018    Bill     4/18/2019     97010             60.00
92140   Florida   Spine   0569529050101030   12/4/2018    Bill     4/18/2019     G0283             48.00
92141   Florida   Spine   0307517620101124   1/11/2019    Bill     4/18/2019     99213            212.00
92142   Florida   Spine   0307517620101124   1/11/2019    Bill     4/18/2019     97010             60.00
92143   Florida   Spine   0307517620101124   1/11/2019    Bill     4/18/2019     G0283             48.00
92144   Florida   Spine   0030424780101362   12/20/2018   Bill     4/18/2019     99211             84.00
92145   Florida   Spine   0030424780101362   12/20/2018   Bill     4/18/2019     97530             99.00
92146   Florida   Spine   0030424780101362   12/20/2018   Bill     4/18/2019     97140             79.00
92147   Florida   Spine   0030424780101362   12/20/2018   Bill     4/18/2019     G0283             48.00
92148   Florida   Spine   0030424780101362   12/20/2018   Bill     4/18/2019     97010             60.00
92149   Florida   Spine   0030424780101362   12/20/2018   Bill     4/18/2019     97039             48.00
92150   Florida   Spine   0604859700101032   12/14/2018   Bill     4/18/2019     99211             84.00
92151   Florida   Spine   0604859700101032   12/14/2018   Bill     4/18/2019     97110             84.00
92152   Florida   Spine   0604859700101032   12/14/2018   Bill     4/18/2019     97112             84.00
92153   Florida   Spine   0604859700101032   12/14/2018   Bill     4/18/2019     97140             79.00
92154   Florida   Spine   0604859700101032   12/14/2018   Bill     4/18/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1808 of
                                                  2767

92155   Florida   Spine   0604859700101032   12/14/2018   Bill     4/18/2019     97010            60.00
92156   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     99211            84.00
92157   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     97530            99.00
92158   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     97110            84.00
92159   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     97140            79.00
92160   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     97012            60.00
92161   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     97010            60.00
92162   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     G0283            48.00
92163   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     99211            84.00
92164   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97530            99.00
92165   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97110            84.00
92166   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97140            79.00
92167   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97010            60.00
92168   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     G0283            48.00
92169   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     99211            84.00
92170   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     97530            99.00
92171   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     97112            84.00
92172   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     97140            79.00
92173   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     97010            60.00
92174   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     G0283            48.00
92175   Florida   Spine   0639812240101011   4/1/2019     Bill     4/18/2019     99211            84.00
92176   Florida   Spine   0639812240101011   4/1/2019     Bill     4/18/2019     97530            99.00
92177   Florida   Spine   0639812240101011   4/1/2019     Bill     4/18/2019     97110            84.00
92178   Florida   Spine   0639812240101011   4/1/2019     Bill     4/18/2019     97140            79.00
92179   Florida   Spine   0639812240101011   4/1/2019     Bill     4/18/2019     97010            60.00
92180   Florida   Spine   0639812240101011   4/1/2019     Bill     4/18/2019     G0283            48.00
92181   Florida   Spine   0352987180101075   12/11/2018   Bill     4/18/2019     99211            84.00
92182   Florida   Spine   0352987180101075   12/11/2018   Bill     4/18/2019     97530            99.00
92183   Florida   Spine   0352987180101075   12/11/2018   Bill     4/18/2019     97140            79.00
92184   Florida   Spine   0352987180101075   12/11/2018   Bill     4/18/2019     97010            60.00
92185   Florida   Spine   0352987180101075   12/11/2018   Bill     4/18/2019     G0283            48.00
92186   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     99211            84.00
92187   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97530            99.00
92188   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97110            84.00
92189   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97112            84.00
92190   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97140            79.00
92191   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     97010            60.00
92192   Florida   Spine   0522163000101027   2/14/2019    Bill     4/18/2019     G0283            48.00
92193   Florida   Spine   0582911480101017   1/4/2019     Bill     4/18/2019     99211            84.00
92194   Florida   Spine   0582911480101017   1/4/2019     Bill     4/18/2019     97530            99.00
92195   Florida   Spine   0582911480101017   1/4/2019     Bill     4/18/2019     97112            84.00
92196   Florida   Spine   0582911480101017   1/4/2019     Bill     4/18/2019     97140            79.00
92197   Florida   Spine   0582911480101017   1/4/2019     Bill     4/18/2019     G0283            48.00
92198   Florida   Spine   0582911480101017   1/4/2019     Bill     4/18/2019     97010            60.00
92199   Florida   Spine   0582911480101017   1/4/2019     Bill     4/18/2019     97035            48.00
92200   Florida   Spine   0324509210101035   1/18/2019    Bill     4/18/2019     99211            84.00
92201   Florida   Spine   0324509210101035   1/18/2019    Bill     4/18/2019     97110            84.00
92202   Florida   Spine   0324509210101035   1/18/2019    Bill     4/18/2019     97112            84.00
92203   Florida   Spine   0324509210101035   1/18/2019    Bill     4/18/2019     97140            79.00
92204   Florida   Spine   0324509210101035   1/18/2019    Bill     4/18/2019     97010            60.00
92205   Florida   Spine   0324509210101035   1/18/2019    Bill     4/18/2019     G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1809 of
                                                  2767

92206   Florida   Spine   0572322370101020   2/7/2019     Bill     4/18/2019     99211            84.00
92207   Florida   Spine   0572322370101020   2/7/2019     Bill     4/18/2019     97110            84.00
92208   Florida   Spine   0572322370101020   2/7/2019     Bill     4/18/2019     97112            84.00
92209   Florida   Spine   0572322370101020   2/7/2019     Bill     4/18/2019     97140            79.00
92210   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     99211            84.00
92211   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97530            99.00
92212   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97110            84.00
92213   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97140            79.00
92214   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97039            48.00
92215   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97010            60.00
92216   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     G0283            48.00
92217   Florida   Spine   0175568920101172   1/13/2019    Bill     4/18/2019     99211            84.00
92218   Florida   Spine   0175568920101172   1/13/2019    Bill     4/18/2019     97110            84.00
92219   Florida   Spine   0175568920101172   1/13/2019    Bill     4/18/2019     97140            79.00
92220   Florida   Spine   0175568920101172   1/13/2019    Bill     4/18/2019     97010            60.00
92221   Florida   Spine   0175568920101172   1/13/2019    Bill     4/18/2019     G0283            48.00
92222   Florida   Spine   0536059250101044   3/8/2019     Bill     4/18/2019     99211            84.00
92223   Florida   Spine   0536059250101044   3/8/2019     Bill     4/18/2019     97530            99.00
92224   Florida   Spine   0536059250101044   3/8/2019     Bill     4/18/2019     97112            84.00
92225   Florida   Spine   0536059250101044   3/8/2019     Bill     4/18/2019     97140            79.00
92226   Florida   Spine   0536059250101044   3/8/2019     Bill     4/18/2019     G0283            48.00
92227   Florida   Spine   0536059250101044   3/8/2019     Bill     4/18/2019     97010            60.00
92228   Florida   Spine   0536059250101044   3/8/2019     Bill     4/18/2019     97035            48.00
92229   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     99211            84.00
92230   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97530            99.00
92231   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97112            84.00
92232   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97140            79.00
92233   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     G0283            48.00
92234   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97010            60.00
92235   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97035            48.00
92236   Florida   Spine   0617182890101026   3/30/2019    Bill     4/18/2019     98941            97.00
92237   Florida   Spine   0617182890101026   3/30/2019    Bill     4/18/2019     97530            99.00
92238   Florida   Spine   0617182890101026   3/30/2019    Bill     4/18/2019     97012            60.00
92239   Florida   Spine   0617182890101026   3/30/2019    Bill     4/18/2019     97010            60.00
92240   Florida   Spine   0617182890101026   3/30/2019    Bill     4/18/2019     G0283            48.00
92241   Florida   Spine   0617182890101026   3/30/2019    Bill     4/18/2019     97039            48.00
92242   Florida   Spine   0617182890101026   3/30/2019    Bill     4/18/2019     98941            97.00
92243   Florida   Spine   0617182890101026   3/30/2019    Bill     4/18/2019     97530            99.00
92244   Florida   Spine   0617182890101026   3/30/2019    Bill     4/18/2019     97012            60.00
92245   Florida   Spine   0617182890101026   3/30/2019    Bill     4/18/2019     97039            48.00
92246   Florida   Spine   0617182890101026   3/30/2019    Bill     4/18/2019     97010            60.00
92247   Florida   Spine   0617182890101026   3/30/2019    Bill     4/18/2019     G0283            48.00
92248   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     99211            84.00
92249   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97140            79.00
92250   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     G0283            48.00
92251   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97010            60.00
92252   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97035            48.00
92253   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97039            48.00
92254   Florida   Spine   0409556910101045   1/22/2019    Bill     4/18/2019     99211            84.00
92255   Florida   Spine   0409556910101045   1/22/2019    Bill     4/18/2019     97530            99.00
92256   Florida   Spine   0409556910101045   1/22/2019    Bill     4/18/2019     97110            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1810 of
                                                  2767

92257   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     97112             84.00
92258   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     97140             79.00
92259   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     G0283             48.00
92260   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     97010             60.00
92261   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     99212            115.00
92262   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97530             99.00
92263   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97112             84.00
92264   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97140             79.00
92265   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     G0283             48.00
92266   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97010             60.00
92267   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97012             60.00
92268   Florida   Spine   0423510660101020   3/31/2019   Bill      4/18/2019     99211             84.00
92269   Florida   Spine   0423510660101020   3/31/2019   Bill      4/18/2019     97530             99.00
92270   Florida   Spine   0423510660101020   3/31/2019   Bill      4/18/2019     97140             79.00
92271   Florida   Spine   0423510660101020   3/31/2019   Bill      4/18/2019     G0283             48.00
92272   Florida   Spine   0423510660101020   3/31/2019   Bill      4/18/2019     97010             60.00
92273   Florida   Spine   0423510660101020   3/31/2019   Bill      4/18/2019     97035             48.00
92274   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     99211             84.00
92275   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     97140             79.00
92276   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     97010             60.00
92277   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     99211             84.00
92278   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97530             99.00
92279   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97112             84.00
92280   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97140             79.00
92281   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     G0283             48.00
92282   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97010             60.00
92283   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97035             48.00
92284   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     99211             84.00
92285   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     97530             99.00
92286   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     97140             79.00
92287   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     G0283             48.00
92288   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     97010             60.00
92289   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     97035             48.00
92290   Florida   Spine   0142125670101082   4/1/2019    Bill      4/18/2019     97039             48.00
92291   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     99212            115.00
92292   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97110             84.00
92293   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97112             84.00
92294   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97140             79.00
92295   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     G0283             48.00
92296   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97010             60.00
92297   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97035             48.00
92298   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     99211             84.00
92299   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97530             99.00
92300   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97110             84.00
92301   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97112             84.00
92302   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97140             79.00
92303   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     G0283             48.00
92304   Florida   Spine   0372012190101043   2/4/2019    Bill      4/18/2019     97010             60.00
92305   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     99211             84.00
92306   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97530             99.00
92307   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1811 of
                                                  2767

92308   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97140             79.00
92309   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     G0283             48.00
92310   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97010             60.00
92311   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97039             48.00
92312   Florida   Spine   0476054460101175   4/6/2019    Bill      4/18/2019     99211             84.00
92313   Florida   Spine   0476054460101175   4/6/2019    Bill      4/18/2019     97140             79.00
92314   Florida   Spine   0476054460101175   4/6/2019    Bill      4/18/2019     97010             60.00
92315   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     99203            302.00
92316   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     97140             79.00
92317   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     G0283             48.00
92318   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     97010             60.00
92319   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     97035             48.00
92320   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     A4556             24.00
92321   Florida   Spine   0476054460101175   4/6/2019    Bill      4/18/2019     99211             84.00
92322   Florida   Spine   0476054460101175   4/6/2019    Bill      4/18/2019     97140             79.00
92323   Florida   Spine   0476054460101175   4/6/2019    Bill      4/18/2019     G0283             48.00
92324   Florida   Spine   0476054460101175   4/6/2019    Bill      4/18/2019     97010             60.00
92325   Florida   Spine   0476054460101175   4/6/2019    Bill      4/18/2019     97035             48.00
92326   Florida   Spine   0476054460101175   4/6/2019    Bill      4/18/2019     A4556             24.00
92327   Florida   Spine   0630714390101024   1/29/2019   Bill      4/18/2019     99211             84.00
92328   Florida   Spine   0630714390101024   1/29/2019   Bill      4/18/2019     97530             99.00
92329   Florida   Spine   0630714390101024   1/29/2019   Bill      4/18/2019     97140             79.00
92330   Florida   Spine   0630714390101024   1/29/2019   Bill      4/18/2019     G0283             48.00
92331   Florida   Spine   0630714390101024   1/29/2019   Bill      4/18/2019     97010             60.00
92332   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     99211             84.00
92333   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97530             99.00
92334   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97112             84.00
92335   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97140             79.00
92336   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     G0283             48.00
92337   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97010             60.00
92338   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97035             48.00
92339   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     99211             84.00
92340   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97530             99.00
92341   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97112             84.00
92342   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97140             79.00
92343   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     G0283             48.00
92344   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97010             60.00
92345   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97035             48.00
92346   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     99211             84.00
92347   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97530             99.00
92348   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97110             84.00
92349   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97140             79.00
92350   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     97010             60.00
92351   Florida   Spine   0337178470101021   3/23/2019   Bill      4/18/2019     G0283             48.00
92352   Florida   Spine   0142753980101078   2/20/2019   Bill      4/18/2019     99211             84.00
92353   Florida   Spine   0142753980101078   2/20/2019   Bill      4/18/2019     97010             60.00
92354   Florida   Spine   0142753980101078   2/20/2019   Bill      4/18/2019     G0283             48.00
92355   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     99211             84.00
92356   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97530             99.00
92357   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97112             84.00
92358   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1812 of
                                                  2767

92359   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     G0283            48.00
92360   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     97010            60.00
92361   Florida   Spine   0641875970101010   3/27/2019    Bill     4/18/2019     97035            48.00
92362   Florida   Spine   0554231690107066   3/14/2019    Bill     4/18/2019     99211            84.00
92363   Florida   Spine   0554231690107066   3/14/2019    Bill     4/18/2019     97530            99.00
92364   Florida   Spine   0554231690107066   3/14/2019    Bill     4/18/2019     97112            84.00
92365   Florida   Spine   0554231690107066   3/14/2019    Bill     4/18/2019     97140            79.00
92366   Florida   Spine   0554231690107066   3/14/2019    Bill     4/18/2019     G0283            48.00
92367   Florida   Spine   0554231690107066   3/14/2019    Bill     4/18/2019     97010            60.00
92368   Florida   Spine   0554231690107066   3/14/2019    Bill     4/18/2019     97035            48.00
92369   Florida   Spine   0472816140101096   3/5/2019     Bill     4/18/2019     99211            84.00
92370   Florida   Spine   0472816140101096   3/5/2019     Bill     4/18/2019     97530            99.00
92371   Florida   Spine   0472816140101096   3/5/2019     Bill     4/18/2019     97110            84.00
92372   Florida   Spine   0472816140101096   3/5/2019     Bill     4/18/2019     97112            84.00
92373   Florida   Spine   0472816140101096   3/5/2019     Bill     4/18/2019     97140            79.00
92374   Florida   Spine   0472816140101096   3/5/2019     Bill     4/18/2019     G0283            48.00
92375   Florida   Spine   0472816140101096   3/5/2019     Bill     4/18/2019     97010            60.00
92376   Florida   Spine   0485898940101018   9/4/2018     Bill     4/18/2019     99211            84.00
92377   Florida   Spine   0485898940101018   9/4/2018     Bill     4/18/2019     97530            99.00
92378   Florida   Spine   0485898940101018   9/4/2018     Bill     4/18/2019     97140            79.00
92379   Florida   Spine   0485898940101018   9/4/2018     Bill     4/18/2019     G0283            48.00
92380   Florida   Spine   0485898940101018   9/4/2018     Bill     4/18/2019     97010            60.00
92381   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     99211            84.00
92382   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     97530            99.00
92383   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     97140            79.00
92384   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     97035            48.00
92385   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     97010            60.00
92386   Florida   Spine   0548895390101022   4/3/2019     Bill     4/18/2019     G0283            48.00
92387   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     99211            84.00
92388   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97530            99.00
92389   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97110            84.00
92390   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97112            84.00
92391   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97140            79.00
92392   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97010            60.00
92393   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     98940            79.00
92394   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     99211            84.00
92395   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97530            99.00
92396   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97110            84.00
92397   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97140            79.00
92398   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97010            60.00
92399   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     G0283            48.00
92400   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97039            48.00
92401   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     99211            84.00
92402   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97530            99.00
92403   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97110            84.00
92404   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97112            84.00
92405   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97012            60.00
92406   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97010            60.00
92407   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     G0283            48.00
92408   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     99211            84.00
92409   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97110            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1813 of
                                                  2767

92410   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97112            84.00
92411   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97140            79.00
92412   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     G0283            48.00
92413   Florida   Spine   0313997990101114   11/29/2018   Bill     4/18/2019     97010            60.00
92414   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     99211            84.00
92415   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97530            99.00
92416   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97012            60.00
92417   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97140            79.00
92418   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97035            48.00
92419   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     97010            60.00
92420   Florida   Spine   0383695140101050   3/14/2019    Bill     4/18/2019     G0283            48.00
92421   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     99211            84.00
92422   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     97530            99.00
92423   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     97140            79.00
92424   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     97012            60.00
92425   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     97010            60.00
92426   Florida   Spine   0142753980101078   2/20/2019    Bill     4/18/2019     G0283            48.00
92427   Florida   Spine   0611167200101036   2/27/2019    Bill     4/18/2019     99211            84.00
92428   Florida   Spine   0611167200101036   2/27/2019    Bill     4/18/2019     97530            99.00
92429   Florida   Spine   0611167200101036   2/27/2019    Bill     4/18/2019     97140            79.00
92430   Florida   Spine   0611167200101036   2/27/2019    Bill     4/18/2019     G0283            48.00
92431   Florida   Spine   0611167200101036   2/27/2019    Bill     4/18/2019     97010            60.00
92432   Florida   Spine   0611167200101036   2/27/2019    Bill     4/18/2019     97035            48.00
92433   Florida   Spine   0365120000101084   3/20/2019    Bill     4/18/2019     99211            84.00
92434   Florida   Spine   0365120000101084   3/20/2019    Bill     4/18/2019     97140            79.00
92435   Florida   Spine   0365120000101084   3/20/2019    Bill     4/18/2019     G0283            48.00
92436   Florida   Spine   0365120000101084   3/20/2019    Bill     4/18/2019     97010            60.00
92437   Florida   Spine   0365120000101084   3/20/2019    Bill     4/18/2019     97035            48.00
92438   Florida   Spine   0365120000101084   3/20/2019    Bill     4/18/2019     97039            48.00
92439   Florida   Spine   0175568920101172   1/13/2019    Bill     4/18/2019     99211            84.00
92440   Florida   Spine   0175568920101172   1/13/2019    Bill     4/18/2019     97530            99.00
92441   Florida   Spine   0175568920101172   1/13/2019    Bill     4/18/2019     97110            84.00
92442   Florida   Spine   0175568920101172   1/13/2019    Bill     4/18/2019     97140            79.00
92443   Florida   Spine   0175568920101172   1/13/2019    Bill     4/18/2019     97012            60.00
92444   Florida   Spine   0175568920101172   1/13/2019    Bill     4/18/2019     97010            60.00
92445   Florida   Spine   0175568920101172   1/13/2019    Bill     4/18/2019     G0283            48.00
92446   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     99211            84.00
92447   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97530            99.00
92448   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97110            84.00
92449   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97112            84.00
92450   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97012            60.00
92451   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     97010            60.00
92452   Florida   Spine   0283597320101044   3/2/2019     Bill     4/18/2019     G0283            48.00
92453   Florida   Spine   0630232500101016   2/4/2019     Bill     4/18/2019     99211            84.00
92454   Florida   Spine   0630232500101016   2/4/2019     Bill     4/18/2019     97530            99.00
92455   Florida   Spine   0630232500101016   2/4/2019     Bill     4/18/2019     97110            84.00
92456   Florida   Spine   0630232500101016   2/4/2019     Bill     4/18/2019     97140            79.00
92457   Florida   Spine   0630232500101016   2/4/2019     Bill     4/18/2019     G0283            48.00
92458   Florida   Spine   0630232500101016   2/4/2019     Bill     4/18/2019     97010            60.00
92459   Florida   Spine   0630232500101016   2/4/2019     Bill     4/18/2019     97039            48.00
92460   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     98941            97.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1814 of
                                                  2767

92461   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97530             99.00
92462   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97110             84.00
92463   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97140             79.00
92464   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     G0283             48.00
92465   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97010             60.00
92466   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97012             60.00
92467   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     98940             79.00
92468   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97530             99.00
92469   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97112             84.00
92470   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97140             79.00
92471   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     G0283             48.00
92472   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97010             60.00
92473   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97035             48.00
92474   Florida   Spine   0526263710101014   2/23/2019    Bill     4/18/2019     99211             84.00
92475   Florida   Spine   0526263710101014   2/23/2019    Bill     4/18/2019     97530             99.00
92476   Florida   Spine   0526263710101014   2/23/2019    Bill     4/18/2019     97110             84.00
92477   Florida   Spine   0526263710101014   2/23/2019    Bill     4/18/2019     97140             79.00
92478   Florida   Spine   0526263710101014   2/23/2019    Bill     4/18/2019     G0283             48.00
92479   Florida   Spine   0526263710101014   2/23/2019    Bill     4/18/2019     97010             60.00
92480   Florida   Spine   0526263710101014   2/23/2019    Bill     4/18/2019     97039             48.00
92481   Florida   Spine   0615762590101012   2/20/2019    Bill     4/18/2019     99213            212.00
92482   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     98941             97.00
92483   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97530             99.00
92484   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97110             84.00
92485   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97140             79.00
92486   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     G0283             48.00
92487   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97010             60.00
92488   Florida   Spine   0361910870101048   12/3/2018    Bill     4/18/2019     97012             60.00
92489   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     99211             84.00
92490   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     97530             99.00
92491   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     97112             84.00
92492   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     97140             79.00
92493   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     G0283             48.00
92494   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     97010             60.00
92495   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     97035             48.00
92496   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     99211             84.00
92497   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97530             99.00
92498   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97112             84.00
92499   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97140             79.00
92500   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     G0283             48.00
92501   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97010             60.00
92502   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97035             48.00
92503   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     99211             84.00
92504   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     97530             99.00
92505   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     97140             79.00
92506   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     G0283             48.00
92507   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     97010             60.00
92508   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     97035             48.00
92509   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     99211             84.00
92510   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     97530             99.00
92511   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1815 of
                                                  2767

92512   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     97112             84.00
92513   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     97140             79.00
92514   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     G0283             48.00
92515   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     97010             60.00
92516   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     99211             84.00
92517   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97530             99.00
92518   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97110             84.00
92519   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97112             84.00
92520   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97140             79.00
92521   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     G0283             48.00
92522   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97010             60.00
92523   Florida   Spine   0616804760101049   3/13/2019    Bill     4/18/2019     98941             97.00
92524   Florida   Spine   0616804760101049   3/13/2019    Bill     4/18/2019     97110             84.00
92525   Florida   Spine   0616804760101049   3/13/2019    Bill     4/18/2019     97112             84.00
92526   Florida   Spine   0616804760101049   3/13/2019    Bill     4/18/2019     97140             79.00
92527   Florida   Spine   0616804760101049   3/13/2019    Bill     4/18/2019     G0283             48.00
92528   Florida   Spine   0616804760101049   3/13/2019    Bill     4/18/2019     97010             60.00
92529   Florida   Spine   0375595030101055   1/25/2019    Bill     4/18/2019     99211             84.00
92530   Florida   Spine   0375595030101055   1/25/2019    Bill     4/18/2019     97530             99.00
92531   Florida   Spine   0375595030101055   1/25/2019    Bill     4/18/2019     97140             79.00
92532   Florida   Spine   0375595030101055   1/25/2019    Bill     4/18/2019     G0283             48.00
92533   Florida   Spine   0375595030101055   1/25/2019    Bill     4/18/2019     97010             60.00
92534   Florida   Spine   0375595030101055   1/25/2019    Bill     4/18/2019     97035             48.00
92535   Florida   Spine   0411712420101027   2/25/2019    Bill     4/18/2019     99211             84.00
92536   Florida   Spine   0411712420101027   2/25/2019    Bill     4/18/2019     97110             84.00
92537   Florida   Spine   0411712420101027   2/25/2019    Bill     4/18/2019     97112             84.00
92538   Florida   Spine   0411712420101027   2/25/2019    Bill     4/18/2019     97140             79.00
92539   Florida   Spine   0411712420101027   2/25/2019    Bill     4/18/2019     G0283             48.00
92540   Florida   Spine   0411712420101027   2/25/2019    Bill     4/18/2019     97010             60.00
92541   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     99211             84.00
92542   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     97530             99.00
92543   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     97110             84.00
92544   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     97112             84.00
92545   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     97140             79.00
92546   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     G0283             48.00
92547   Florida   Spine   0392610050101015   11/27/2018   Bill     4/18/2019     97010             60.00
92548   Florida   Spine   0597398550101015   11/11/2018   Bill     4/18/2019     99213            212.00
92549   Florida   Spine   0597398550101015   11/11/2018   Bill     4/18/2019     97530             99.00
92550   Florida   Spine   0597398550101015   11/11/2018   Bill     4/18/2019     97110             84.00
92551   Florida   Spine   0597398550101015   11/11/2018   Bill     4/18/2019     97112             84.00
92552   Florida   Spine   0597398550101015   11/11/2018   Bill     4/18/2019     97140             79.00
92553   Florida   Spine   0597398550101015   11/11/2018   Bill     4/18/2019     G0283             48.00
92554   Florida   Spine   0597398550101015   11/11/2018   Bill     4/18/2019     97010             60.00
92555   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     99211             84.00
92556   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97530             99.00
92557   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97112             84.00
92558   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97140             79.00
92559   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97035             48.00
92560   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97010             60.00
92561   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     G0283             48.00
92562   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1816 of
                                                  2767

92563   Florida   Spine   0327808730101039   3/21/2019   Bill      4/18/2019     97530            99.00
92564   Florida   Spine   0327808730101039   3/21/2019   Bill      4/18/2019     97140            79.00
92565   Florida   Spine   0327808730101039   3/21/2019   Bill      4/18/2019     G0283            48.00
92566   Florida   Spine   0327808730101039   3/21/2019   Bill      4/18/2019     97010            60.00
92567   Florida   Spine   0327808730101039   3/21/2019   Bill      4/18/2019     97035            48.00
92568   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     99211            84.00
92569   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     97530            99.00
92570   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     97110            84.00
92571   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     97112            84.00
92572   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     97140            79.00
92573   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     97010            60.00
92574   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     G0283            48.00
92575   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     99211            84.00
92576   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     97530            99.00
92577   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     97112            84.00
92578   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     97140            79.00
92579   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     G0283            48.00
92580   Florida   Spine   0462632770101039   3/15/2019   Bill      4/18/2019     97010            60.00
92581   Florida   Spine   0347404860101043   2/28/2019   Bill      4/18/2019     99211            84.00
92582   Florida   Spine   0347404860101043   2/28/2019   Bill      4/18/2019     97530            99.00
92583   Florida   Spine   0347404860101043   2/28/2019   Bill      4/18/2019     97012            60.00
92584   Florida   Spine   0347404860101043   2/28/2019   Bill      4/18/2019     97140            79.00
92585   Florida   Spine   0347404860101043   2/28/2019   Bill      4/18/2019     97010            60.00
92586   Florida   Spine   0347404860101043   2/28/2019   Bill      4/18/2019     G0283            48.00
92587   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     99211            84.00
92588   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     97530            99.00
92589   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     97110            84.00
92590   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     97140            79.00
92591   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     97035            48.00
92592   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     97010            60.00
92593   Florida   Spine   0564002290101017   2/11/2019   Bill      4/18/2019     G0283            48.00
92594   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     99211            84.00
92595   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97530            99.00
92596   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97110            84.00
92597   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97140            79.00
92598   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     G0283            48.00
92599   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97010            60.00
92600   Florida   Spine   0131076590101145   2/11/2019   Bill      4/18/2019     97039            48.00
92601   Florida   Spine   0639812240101011   4/1/2019    Bill      4/18/2019     99211            84.00
92602   Florida   Spine   0639812240101011   4/1/2019    Bill      4/18/2019     97530            99.00
92603   Florida   Spine   0639812240101011   4/1/2019    Bill      4/18/2019     97110            84.00
92604   Florida   Spine   0639812240101011   4/1/2019    Bill      4/18/2019     97140            79.00
92605   Florida   Spine   0639812240101011   4/1/2019    Bill      4/18/2019     97010            60.00
92606   Florida   Spine   0639812240101011   4/1/2019    Bill      4/18/2019     G0283            48.00
92607   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     99211            84.00
92608   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     97530            99.00
92609   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     97110            84.00
92610   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     97140            79.00
92611   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     G0283            48.00
92612   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     97010            60.00
92613   Florida   Spine   0196729850101013   2/27/2019   Bill      4/18/2019     97039            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1817 of
                                                  2767

92614   Florida   Spine   0204127700101087   2/7/2019    Bill      4/18/2019     99211             84.00
92615   Florida   Spine   0204127700101087   2/7/2019    Bill      4/18/2019     97530             99.00
92616   Florida   Spine   0204127700101087   2/7/2019    Bill      4/18/2019     97140             79.00
92617   Florida   Spine   0204127700101087   2/7/2019    Bill      4/18/2019     97010             60.00
92618   Florida   Spine   0204127700101087   2/7/2019    Bill      4/18/2019     G0283             48.00
92619   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     99211             84.00
92620   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     97530             99.00
92621   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     97110             84.00
92622   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     97112             84.00
92623   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     97140             79.00
92624   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     G0283             48.00
92625   Florida   Spine   0409556910101045   1/22/2019   Bill      4/18/2019     97010             60.00
92626   Florida   Spine   0288052480101173   12/6/2018   Bill      4/18/2019     99211             84.00
92627   Florida   Spine   0288052480101173   12/6/2018   Bill      4/18/2019     97530             99.00
92628   Florida   Spine   0288052480101173   12/6/2018   Bill      4/18/2019     97110             84.00
92629   Florida   Spine   0288052480101173   12/6/2018   Bill      4/18/2019     97140             79.00
92630   Florida   Spine   0288052480101173   12/6/2018   Bill      4/18/2019     97010             60.00
92631   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     99211             84.00
92632   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     97530             99.00
92633   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     97140             79.00
92634   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     G0283             48.00
92635   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     97010             60.00
92636   Florida   Spine   0402921620101064   4/2/2019    Bill      4/18/2019     97035             48.00
92637   Florida   Spine   0507787870101045   2/21/2019   Bill      4/18/2019     97140             79.00
92638   Florida   Spine   0507787870101045   2/21/2019   Bill      4/18/2019     97010             60.00
92639   Florida   Spine   0507787870101045   2/21/2019   Bill      4/18/2019     99211             84.00
92640   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     99211             84.00
92641   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     97530             99.00
92642   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     97140             79.00
92643   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     G0283             48.00
92644   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     97010             60.00
92645   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     97035             48.00
92646   Florida   Spine   0410926230101107   4/3/2019    Bill      4/18/2019     97039             48.00
92647   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     99211             84.00
92648   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97530             99.00
92649   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97112             84.00
92650   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97140             79.00
92651   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     G0283             48.00
92652   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97010             60.00
92653   Florida   Spine   0573827830101021   2/13/2019   Bill      4/18/2019     97035             48.00
92654   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     99211             84.00
92655   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     97110             84.00
92656   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     97112             84.00
92657   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     97140             79.00
92658   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     G0283             48.00
92659   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     97010             60.00
92660   Florida   Spine   0387168380101137   2/27/2019   Bill      4/18/2019     97039             48.00
92661   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     99211             84.00
92662   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     97140             79.00
92663   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     97010             60.00
92664   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     99203            302.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1818 of
                                                  2767

92665   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     97140             79.00
92666   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     97035             48.00
92667   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     97010             60.00
92668   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     G0283             48.00
92669   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     A4556             24.00
92670   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     99211             84.00
92671   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97530             99.00
92672   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97140             79.00
92673   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     G0283             48.00
92674   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97010             60.00
92675   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97035             48.00
92676   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97039             48.00
92677   Florida   Spine   0586408480101010   4/2/2019    Bill      4/18/2019     99203            302.00
92678   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     99211             84.00
92679   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97530             99.00
92680   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97110             84.00
92681   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     G0283             48.00
92682   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97010             60.00
92683   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97012             60.00
92684   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     99211             84.00
92685   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97530             99.00
92686   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97112             84.00
92687   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97140             79.00
92688   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     G0283             48.00
92689   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97010             60.00
92690   Florida   Spine   0572291920101014   3/14/2019   Bill      4/18/2019     97035             48.00
92691   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     99211             84.00
92692   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97530             99.00
92693   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97112             84.00
92694   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97140             79.00
92695   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     G0283             48.00
92696   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97010             60.00
92697   Florida   Spine   0334094070101050   3/14/2019   Bill      4/18/2019     97035             48.00
92698   Florida   Spine   0164543610101082   4/8/2019    Bill      4/18/2019     99203            302.00
92699   Florida   Spine   0164543610101082   4/8/2019    Bill      4/18/2019     97012             60.00
92700   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     98940             79.00
92701   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97530             99.00
92702   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97140             79.00
92703   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97035             48.00
92704   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97010             60.00
92705   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     G0283             48.00
92706   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97039             48.00
92707   Florida   Spine   0164543610101082   4/8/2019    Bill      4/18/2019     99203            302.00
92708   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     98940             79.00
92709   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97530             99.00
92710   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97012             60.00
92711   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97140             79.00
92712   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97035             48.00
92713   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     97010             60.00
92714   Florida   Spine   0617182890101026   3/30/2019   Bill      4/18/2019     G0283             48.00
92715   Florida   Spine   0523729000101040   2/6/2019    Bill      4/18/2019     98940             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1819 of
                                                  2767

92716   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97530            99.00
92717   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97110            84.00
92718   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97110            84.00
92719   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97140            79.00
92720   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     G0283            48.00
92721   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97010            60.00
92722   Florida   Spine   0523729000101040   2/6/2019     Bill     4/18/2019     97035            48.00
92723   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     99211            84.00
92724   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97530            99.00
92725   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97112            84.00
92726   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97140            79.00
92727   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97035            48.00
92728   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     97010            60.00
92729   Florida   Spine   0360370130101042   3/6/2019     Bill     4/18/2019     G0283            48.00
92730   Florida   Spine   0423510660101020   3/31/2019    Bill     4/18/2019     99211            84.00
92731   Florida   Spine   0423510660101020   3/31/2019    Bill     4/18/2019     97530            99.00
92732   Florida   Spine   0423510660101020   3/31/2019    Bill     4/18/2019     97112            84.00
92733   Florida   Spine   0423510660101020   3/31/2019    Bill     4/18/2019     97140            79.00
92734   Florida   Spine   0423510660101020   3/31/2019    Bill     4/18/2019     G0283            48.00
92735   Florida   Spine   0423510660101020   3/31/2019    Bill     4/18/2019     97010            60.00
92736   Florida   Spine   0423510660101020   3/31/2019    Bill     4/18/2019     97035            48.00
92737   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     99211            84.00
92738   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97530            99.00
92739   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97110            84.00
92740   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97140            79.00
92741   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97039            48.00
92742   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     97010            60.00
92743   Florida   Spine   0634246910101032   12/18/2018   Bill     4/18/2019     G0283            48.00
92744   Florida   Spine   0572322370101020   2/7/2019     Bill     4/18/2019     99211            84.00
92745   Florida   Spine   0572322370101020   2/7/2019     Bill     4/18/2019     97530            99.00
92746   Florida   Spine   0572322370101020   2/7/2019     Bill     4/18/2019     97110            84.00
92747   Florida   Spine   0572322370101020   2/7/2019     Bill     4/18/2019     97112            84.00
92748   Florida   Spine   0572322370101020   2/7/2019     Bill     4/18/2019     97140            79.00
92749   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     99211            84.00
92750   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97530            99.00
92751   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97110            84.00
92752   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97112            84.00
92753   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97140            79.00
92754   Florida   Spine   0439308140101062   1/19/2019    Bill     4/18/2019     97010            60.00
92755   Florida   Spine   0604859700101032   12/14/2018   Bill     4/18/2019     99211            84.00
92756   Florida   Spine   0604859700101032   12/14/2018   Bill     4/18/2019     97530            99.00
92757   Florida   Spine   0604859700101032   12/14/2018   Bill     4/18/2019     97112            84.00
92758   Florida   Spine   0604859700101032   12/14/2018   Bill     4/18/2019     97140            79.00
92759   Florida   Spine   0604859700101032   12/14/2018   Bill     4/18/2019     G0283            48.00
92760   Florida   Spine   0604859700101032   12/14/2018   Bill     4/18/2019     97010            60.00
92761   Florida   Spine   0632854840101014   11/11/2018   Bill     4/18/2019     99211            84.00
92762   Florida   Spine   0632854840101014   11/11/2018   Bill     4/18/2019     97530            99.00
92763   Florida   Spine   0632854840101014   11/11/2018   Bill     4/18/2019     97110            84.00
92764   Florida   Spine   0632854840101014   11/11/2018   Bill     4/18/2019     97112            84.00
92765   Florida   Spine   0632854840101014   11/11/2018   Bill     4/18/2019     97140            79.00
92766   Florida   Spine   0632854840101014   11/11/2018   Bill     4/18/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1820 of
                                                  2767

92767   Florida   Spine   0632854840101014   11/11/2018   Bill     4/18/2019     G0283            48.00
92768   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     G0283            48.00
92769   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     99211            84.00
92770   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97530            99.00
92771   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97112            84.00
92772   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97140            79.00
92773   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97035            48.00
92774   Florida   Spine   0337178470101021   3/23/2019    Bill     4/18/2019     97010            60.00
92775   Florida   Spine   0616804760101049   3/13/2019    Bill     4/18/2019     99211            84.00
92776   Florida   Spine   0616804760101049   3/13/2019    Bill     4/18/2019     97110            84.00
92777   Florida   Spine   0616804760101049   3/13/2019    Bill     4/18/2019     97112            84.00
92778   Florida   Spine   0616804760101049   3/13/2019    Bill     4/18/2019     97140            79.00
92779   Florida   Spine   0616804760101049   3/13/2019    Bill     4/18/2019     G0283            48.00
92780   Florida   Spine   0616804760101049   3/13/2019    Bill     4/18/2019     97010            60.00
92781   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     99211            84.00
92782   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     97530            99.00
92783   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     97140            79.00
92784   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     G0283            48.00
92785   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     97010            60.00
92786   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     97035            48.00
92787   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     99211            84.00
92788   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     97530            99.00
92789   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     97140            79.00
92790   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     G0283            48.00
92791   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     97010            60.00
92792   Florida   Spine   0327808730101039   3/21/2019    Bill     4/18/2019     97035            48.00
92793   Florida   Spine   0430086360101165   12/2/2018    Bill     4/18/2019     99211            84.00
92794   Florida   Spine   0430086360101165   12/2/2018    Bill     4/18/2019     97530            99.00
92795   Florida   Spine   0430086360101165   12/2/2018    Bill     4/18/2019     97012            60.00
92796   Florida   Spine   0430086360101165   12/2/2018    Bill     4/18/2019     97140            79.00
92797   Florida   Spine   0430086360101165   12/2/2018    Bill     4/18/2019     97010            60.00
92798   Florida   Spine   0430086360101165   12/2/2018    Bill     4/18/2019     G0283            48.00
92799   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     99211            84.00
92800   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     97530            99.00
92801   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     97110            84.00
92802   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     97112            84.00
92803   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     97140            79.00
92804   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     97010            60.00
92805   Florida   Spine   0362012910101077   10/25/2018   Bill     4/18/2019     G0283            48.00
92806   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     99211            84.00
92807   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     97530            99.00
92808   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     97112            84.00
92809   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     97140            79.00
92810   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     97010            60.00
92811   Florida   Spine   0566171190101035   3/18/2019    Bill     4/18/2019     G0283            48.00
92812   Florida   Spine   0204127700101087   2/7/2019     Bill     4/18/2019     99211            84.00
92813   Florida   Spine   0204127700101087   2/7/2019     Bill     4/18/2019     97530            99.00
92814   Florida   Spine   0204127700101087   2/7/2019     Bill     4/18/2019     97112            84.00
92815   Florida   Spine   0204127700101087   2/7/2019     Bill     4/18/2019     97140            79.00
92816   Florida   Spine   0204127700101087   2/7/2019     Bill     4/18/2019     97010            60.00
92817   Florida   Spine   0204127700101087   2/7/2019     Bill     4/18/2019     G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1821 of
                                                  2767

92818   Florida   Spine   0375595030101055   1/25/2019   Bill      4/18/2019     99211            84.00
92819   Florida   Spine   0375595030101055   1/25/2019   Bill      4/18/2019     97530            99.00
92820   Florida   Spine   0375595030101055   1/25/2019   Bill      4/18/2019     97140            79.00
92821   Florida   Spine   0375595030101055   1/25/2019   Bill      4/18/2019     G0283            48.00
92822   Florida   Spine   0375595030101055   1/25/2019   Bill      4/18/2019     97010            60.00
92823   Florida   Spine   0375595030101055   1/25/2019   Bill      4/18/2019     97035            48.00
92824   Florida   Spine   0375595030101055   1/25/2019   Bill      4/18/2019     97039            48.00
92825   Florida   Spine   0411712420101027   2/25/2019   Bill      4/18/2019     99211            84.00
92826   Florida   Spine   0411712420101027   2/25/2019   Bill      4/18/2019     97110            84.00
92827   Florida   Spine   0411712420101027   2/25/2019   Bill      4/18/2019     97112            84.00
92828   Florida   Spine   0411712420101027   2/25/2019   Bill      4/18/2019     97140            79.00
92829   Florida   Spine   0411712420101027   2/25/2019   Bill      4/18/2019     G0283            48.00
92830   Florida   Spine   0411712420101027   2/25/2019   Bill      4/18/2019     97010            60.00
92831   Florida   Spine   0105083030101091   1/7/2019    Bill      4/18/2019     99211            84.00
92832   Florida   Spine   0105083030101091   1/7/2019    Bill      4/18/2019     97110            84.00
92833   Florida   Spine   0105083030101091   1/7/2019    Bill      4/18/2019     97112            84.00
92834   Florida   Spine   0105083030101091   1/7/2019    Bill      4/18/2019     97140            79.00
92835   Florida   Spine   0105083030101091   1/7/2019    Bill      4/18/2019     G0283            48.00
92836   Florida   Spine   0105083030101091   1/7/2019    Bill      4/18/2019     97010            60.00
92837   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     99211            84.00
92838   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     97530            99.00
92839   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     97110            84.00
92840   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     97112            84.00
92841   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     97140            79.00
92842   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     97010            60.00
92843   Florida   Spine   0522163000101027   2/14/2019   Bill      4/18/2019     G0283            48.00
92844   Florida   Spine   0582911480101017   1/4/2019    Bill      4/18/2019     99211            84.00
92845   Florida   Spine   0582911480101017   1/4/2019    Bill      4/18/2019     97530            99.00
92846   Florida   Spine   0582911480101017   1/4/2019    Bill      4/18/2019     97112            84.00
92847   Florida   Spine   0582911480101017   1/4/2019    Bill      4/18/2019     97140            79.00
92848   Florida   Spine   0582911480101017   1/4/2019    Bill      4/18/2019     G0283            48.00
92849   Florida   Spine   0582911480101017   1/4/2019    Bill      4/18/2019     97010            60.00
92850   Florida   Spine   0582911480101017   1/4/2019    Bill      4/18/2019     97035            48.00
92851   Florida   Spine   0615649880101010   3/5/2019    Bill      4/18/2019     99211            84.00
92852   Florida   Spine   0615649880101010   3/5/2019    Bill      4/18/2019     97530            99.00
92853   Florida   Spine   0615649880101010   3/5/2019    Bill      4/18/2019     97112            84.00
92854   Florida   Spine   0615649880101010   3/5/2019    Bill      4/18/2019     97140            79.00
92855   Florida   Spine   0615649880101010   3/5/2019    Bill      4/18/2019     G0283            48.00
92856   Florida   Spine   0615649880101010   3/5/2019    Bill      4/18/2019     97010            60.00
92857   Florida   Spine   0553916580101044   3/15/2019   Bill      4/18/2019     99211            84.00
92858   Florida   Spine   0553916580101044   3/15/2019   Bill      4/18/2019     97530            99.00
92859   Florida   Spine   0553916580101044   3/15/2019   Bill      4/18/2019     97112            84.00
92860   Florida   Spine   0553916580101044   3/15/2019   Bill      4/18/2019     97140            79.00
92861   Florida   Spine   0553916580101044   3/15/2019   Bill      4/18/2019     G0283            48.00
92862   Florida   Spine   0553916580101044   3/15/2019   Bill      4/18/2019     97010            60.00
92863   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     98941            97.00
92864   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     97530            99.00
92865   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     97140            79.00
92866   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     G0283            48.00
92867   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     97010            60.00
92868   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     97012            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1822 of
                                                  2767

92869   Florida   Spine   0335935650101028   3/7/2019    Bill      4/18/2019     97039             48.00
92870   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     99211             84.00
92871   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97530             99.00
92872   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97112             84.00
92873   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97140             79.00
92874   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     G0283             48.00
92875   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97010             60.00
92876   Florida   Spine   0641875970101010   3/27/2019   Bill      4/18/2019     97035             48.00
92877   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     99212            115.00
92878   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97530             99.00
92879   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97110             84.00
92880   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97112             84.00
92881   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97140             79.00
92882   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     G0283             48.00
92883   Florida   Spine   0554231690107066   3/14/2019   Bill      4/18/2019     97010             60.00
92884   Florida   Spine   0172192390101134   1/31/2019   Bill      4/18/2019     99211             84.00
92885   Florida   Spine   0172192390101134   1/31/2019   Bill      4/18/2019     97530             99.00
92886   Florida   Spine   0172192390101134   1/31/2019   Bill      4/18/2019     97110             84.00
92887   Florida   Spine   0172192390101134   1/31/2019   Bill      4/18/2019     97140             79.00
92888   Florida   Spine   0172192390101134   1/31/2019   Bill      4/18/2019     G0283             48.00
92889   Florida   Spine   0172192390101134   1/31/2019   Bill      4/18/2019     97010             60.00
92890   Florida   Spine   0172192390101134   1/31/2019   Bill      4/18/2019     97039             48.00
92891   Florida   Spine   0472816140101096   3/5/2019    Bill      4/18/2019     99211             84.00
92892   Florida   Spine   0472816140101096   3/5/2019    Bill      4/18/2019     97530             99.00
92893   Florida   Spine   0472816140101096   3/5/2019    Bill      4/18/2019     97112             84.00
92894   Florida   Spine   0472816140101096   3/5/2019    Bill      4/18/2019     97140             79.00
92895   Florida   Spine   0472816140101096   3/5/2019    Bill      4/18/2019     G0283             48.00
92896   Florida   Spine   0472816140101096   3/5/2019    Bill      4/18/2019     97010             60.00
92897   Florida   Spine   0485898940101018   9/4/2018    Bill      4/18/2019     99211             84.00
92898   Florida   Spine   0485898940101018   9/4/2018    Bill      4/18/2019     97530             99.00
92899   Florida   Spine   0485898940101018   9/4/2018    Bill      4/18/2019     97112             84.00
92900   Florida   Spine   0485898940101018   9/4/2018    Bill      4/18/2019     97140             79.00
92901   Florida   Spine   0485898940101018   9/4/2018    Bill      4/18/2019     G0283             48.00
92902   Florida   Spine   0485898940101018   9/4/2018    Bill      4/18/2019     97010             60.00
92903   Florida   Spine   0546847800101011   3/17/2019   Bill      4/18/2019     99211             84.00
92904   Florida   Spine   0546847800101011   3/17/2019   Bill      4/18/2019     97530             99.00
92905   Florida   Spine   0546847800101011   3/17/2019   Bill      4/18/2019     97112             84.00
92906   Florida   Spine   0546847800101011   3/17/2019   Bill      4/18/2019     97140             79.00
92907   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     99211             84.00
92908   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97530             99.00
92909   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97110             84.00
92910   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97140             79.00
92911   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     G0283             48.00
92912   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97010             60.00
92913   Florida   Spine   0600040430101071   3/16/2019   Bill      4/18/2019     97039             48.00
92914   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     99211             84.00
92915   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97530             99.00
92916   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97112             84.00
92917   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97140             79.00
92918   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     G0283             48.00
92919   Florida   Spine   0417154430101057   3/29/2019   Bill      4/18/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1823 of
                                                  2767

92920   Florida   Spine   0417154430101057   3/29/2019    Bill     4/18/2019     97035            48.00
92921   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     99211            84.00
92922   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97530            99.00
92923   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97112            84.00
92924   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97140            79.00
92925   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     G0283            48.00
92926   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97010            60.00
92927   Florida   Spine   0512331140101023   3/23/2019    Bill     4/18/2019     97035            48.00
92928   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     99211            84.00
92929   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     97530            99.00
92930   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     97110            84.00
92931   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     97112            84.00
92932   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     97140            79.00
92933   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     G0283            48.00
92934   Florida   Spine   0523842610101035   11/20/2018   Bill     4/18/2019     97010            60.00
92935   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     99211            84.00
92936   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97530            99.00
92937   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97110            84.00
92938   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97112            84.00
92939   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97140            79.00
92940   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     G0283            48.00
92941   Florida   Spine   0460270070101037   1/14/2019    Bill     4/18/2019     97010            60.00
92942   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     99211            84.00
92943   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97530            99.00
92944   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97140            79.00
92945   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     G0283            48.00
92946   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97010            60.00
92947   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97035            48.00
92948   Florida   Spine   0402921620101064   4/2/2019     Bill     4/18/2019     97039            48.00
92949   Florida   Spine   0573827830101021   2/13/2019    Bill     4/18/2019     99211            84.00
92950   Florida   Spine   0573827830101021   2/13/2019    Bill     4/18/2019     97530            99.00
92951   Florida   Spine   0573827830101021   2/13/2019    Bill     4/18/2019     97112            84.00
92952   Florida   Spine   0573827830101021   2/13/2019    Bill     4/18/2019     97140            79.00
92953   Florida   Spine   0573827830101021   2/13/2019    Bill     4/18/2019     G0283            48.00
92954   Florida   Spine   0573827830101021   2/13/2019    Bill     4/18/2019     97010            60.00
92955   Florida   Spine   0573827830101021   2/13/2019    Bill     4/18/2019     97035            48.00
92956   Florida   Spine   0600040430101071   3/16/2019    Bill     4/18/2019     99211            84.00
92957   Florida   Spine   0600040430101071   3/16/2019    Bill     4/18/2019     97530            99.00
92958   Florida   Spine   0600040430101071   3/16/2019    Bill     4/18/2019     97110            84.00
92959   Florida   Spine   0600040430101071   3/16/2019    Bill     4/18/2019     97140            79.00
92960   Florida   Spine   0600040430101071   3/16/2019    Bill     4/18/2019     97010            60.00
92961   Florida   Spine   0600040430101071   3/16/2019    Bill     4/18/2019     97012            60.00
92962   Florida   Spine   0410926230101107   4/3/2019     Bill     4/18/2019     99211            84.00
92963   Florida   Spine   0410926230101107   4/3/2019     Bill     4/18/2019     97530            99.00
92964   Florida   Spine   0410926230101107   4/3/2019     Bill     4/18/2019     97140            79.00
92965   Florida   Spine   0410926230101107   4/3/2019     Bill     4/18/2019     G0283            48.00
92966   Florida   Spine   0410926230101107   4/3/2019     Bill     4/18/2019     97010            60.00
92967   Florida   Spine   0410926230101107   4/3/2019     Bill     4/18/2019     97035            48.00
92968   Florida   Spine   0410926230101107   4/3/2019     Bill     4/18/2019     97039            48.00
92969   Florida   Spine   0159492390101051   3/22/2019    Bill     4/18/2019     99211            84.00
92970   Florida   Spine   0159492390101051   3/22/2019    Bill     4/18/2019     97110            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1824 of
                                                  2767

92971   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97112             84.00
92972   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97140             79.00
92973   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     G0283             48.00
92974   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97010             60.00
92975   Florida   Spine   0159492390101051   3/22/2019   Bill      4/18/2019     97035             48.00
92976   Florida   Spine   0320298760101173   4/9/2019    Bill      4/18/2019     99203            302.00
92977   Florida   Spine   0320298760101173   4/9/2019    Bill      4/18/2019     97140             79.00
92978   Florida   Spine   0320298760101173   4/9/2019    Bill      4/18/2019     G0283             48.00
92979   Florida   Spine   0320298760101173   4/9/2019    Bill      4/18/2019     97010             60.00
92980   Florida   Spine   0320298760101173   4/9/2019    Bill      4/18/2019     A4556             24.00
92981   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     99211             84.00
92982   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     97140             79.00
92983   Florida   Spine   0607188190101014   3/25/2019   Bill      4/18/2019     97010             60.00
92984   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     99211             84.00
92985   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97530             99.00
92986   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97110             84.00
92987   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97140             79.00
92988   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     G0283             48.00
92989   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97010             60.00
92990   Florida   Spine   0546081900101016   2/13/2019   Bill      4/18/2019     97012             60.00
92991   Florida   Spine   0445965860101028   1/30/2019   Bill      4/18/2019     99211             84.00
92992   Florida   Spine   0445965860101028   1/30/2019   Bill      4/18/2019     97110             84.00
92993   Florida   Spine   0445965860101028   1/30/2019   Bill      4/18/2019     97112             84.00
92994   Florida   Spine   0445965860101028   1/30/2019   Bill      4/18/2019     97140             79.00
92995   Florida   Spine   0445965860101028   1/30/2019   Bill      4/18/2019     97012             60.00
92996   Florida   Spine   0445965860101028   1/30/2019   Bill      4/18/2019     97010             60.00
92997   Florida   Spine   0445965860101028   1/30/2019   Bill      4/18/2019     G0283             48.00
92998   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     99211             84.00
92999   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     97530             99.00
93000   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     97112             84.00
93001   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     97140             79.00
93002   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     97035             48.00
93003   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     97010             60.00
93004   Florida   Spine   0182615800101136   4/5/2019    Bill      4/18/2019     G0283             48.00
93005   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     99211             84.00
93006   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97530             99.00
93007   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97140             79.00
93008   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     G0283             48.00
93009   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97010             60.00
93010   Florida   Spine   0297487670101030   4/3/2019    Bill      4/18/2019     97039             48.00
93011   Florida   Spine   0600153340101022   12/5/2018   Bill      4/18/2019     99211             84.00
93012   Florida   Spine   0600153340101022   12/5/2018   Bill      4/18/2019     97530             99.00
93013   Florida   Spine   0600153340101022   12/5/2018   Bill      4/18/2019     97112             84.00
93014   Florida   Spine   0600153340101022   12/5/2018   Bill      4/18/2019     97140             79.00
93015   Florida   Spine   0600153340101022   12/5/2018   Bill      4/18/2019     97010             60.00
93016   Florida   Spine   0600153340101022   12/5/2018   Bill      4/18/2019     G0283             48.00
93017   Florida   Spine   0496500220101034   4/8/2019    Bill      4/18/2019     99203            302.00
93018   Florida   Spine   0496500220101034   4/8/2019    Bill      4/18/2019     97112             84.00
93019   Florida   Spine   0496500220101034   4/8/2019    Bill      4/18/2019     97140             79.00
93020   Florida   Spine   0496500220101034   4/8/2019    Bill      4/18/2019     G0283             48.00
93021   Florida   Spine   0496500220101034   4/8/2019    Bill      4/18/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1825 of
                                                  2767

93022   Florida   Spine   0496500220101034   4/8/2019     Bill     4/18/2019     97035             48.00
93023   Florida   Spine   0630714390101024   1/29/2019    Bill     4/18/2019     99211             84.00
93024   Florida   Spine   0630714390101024   1/29/2019    Bill     4/18/2019     97530             99.00
93025   Florida   Spine   0630714390101024   1/29/2019    Bill     4/18/2019     97140             79.00
93026   Florida   Spine   0630714390101024   1/29/2019    Bill     4/18/2019     97039             48.00
93027   Florida   Spine   0616703330101010   2/16/2019    Bill     4/18/2019     98941             97.00
93028   Florida   Spine   0616703330101010   2/16/2019    Bill     4/18/2019     97530             99.00
93029   Florida   Spine   0616703330101010   2/16/2019    Bill     4/18/2019     97110             84.00
93030   Florida   Spine   0616703330101010   2/16/2019    Bill     4/18/2019     97140             79.00
93031   Florida   Spine   0616703330101010   2/16/2019    Bill     4/18/2019     G0283             48.00
93032   Florida   Spine   0616703330101010   2/16/2019    Bill     4/18/2019     97010             60.00
93033   Florida   Spine   0572291920101014   3/14/2019    Bill     4/18/2019     99212            115.00
93034   Florida   Spine   0572291920101014   3/14/2019    Bill     4/18/2019     97530             99.00
93035   Florida   Spine   0572291920101014   3/14/2019    Bill     4/18/2019     97110             84.00
93036   Florida   Spine   0572291920101014   3/14/2019    Bill     4/18/2019     97112             84.00
93037   Florida   Spine   0572291920101014   3/14/2019    Bill     4/18/2019     97140             79.00
93038   Florida   Spine   0572291920101014   3/14/2019    Bill     4/18/2019     G0283             48.00
93039   Florida   Spine   0572291920101014   3/14/2019    Bill     4/18/2019     97010             60.00
93040   Florida   Spine   0334094070101050   3/14/2019    Bill     4/18/2019     99212            115.00
93041   Florida   Spine   0334094070101050   3/14/2019    Bill     4/18/2019     97530             99.00
93042   Florida   Spine   0334094070101050   3/14/2019    Bill     4/18/2019     97110             84.00
93043   Florida   Spine   0334094070101050   3/14/2019    Bill     4/18/2019     97112             84.00
93044   Florida   Spine   0334094070101050   3/14/2019    Bill     4/18/2019     97140             79.00
93045   Florida   Spine   0334094070101050   3/14/2019    Bill     4/18/2019     G0283             48.00
93046   Florida   Spine   0334094070101050   3/14/2019    Bill     4/18/2019     97010             60.00
93047   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     99211             84.00
93048   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97530             99.00
93049   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97110             84.00
93050   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97140             79.00
93051   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     97010             60.00
93052   Florida   Spine   0655908490101013   3/27/2019    Bill     4/18/2019     G0283             48.00
93053   Florida   Spine   0419840340101025   12/14/2018   Bill     4/24/2019     99203            550.00
93054   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     99203            302.00
93055   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97140             79.00
93056   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     G0283             48.00
93057   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97010             60.00
93058   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     A4556             24.00
93059   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     99211             84.00
93060   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97530             99.00
93061   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97140             79.00
93062   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     G0283             48.00
93063   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97010             60.00
93064   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97039             48.00
93065   Florida   Spine   0546338840101039   12/24/2018   Bill     4/26/2019     99203            550.00
93066   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     99211             84.00
93067   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97530             99.00
93068   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97140             79.00
93069   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     G0283             48.00
93070   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97010             60.00
93071   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97039             48.00
93072   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1826 of
                                                  2767

93073   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97530               99.00
93074   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97140               79.00
93075   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     G0283               48.00
93076   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97010               60.00
93077   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97035               48.00
93078   Florida   Spine   0619874410101035   1/1/2019     Bill     4/26/2019     99213              385.00
93079   Florida   Spine   0142855750101012   8/27/2018    Bill     4/26/2019     99213              385.00
93080   Florida   Spine   0543427570101039   1/15/2019    Bill     4/26/2019     99203              550.00
93081   Florida   Spine   0105414160101397   2/7/2019     Bill     4/26/2019     99203              550.00
93082   Florida   Spine   0623545690101010   9/24/2018    Bill     4/26/2019     99203              550.00
93083   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     99211               84.00
93084   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97530               99.00
93085   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97140               79.00
93086   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     G0283               48.00
93087   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97010               60.00
93088   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97039               48.00
93089   Florida   Spine   0627347550101024   1/12/2019    Bill     4/26/2019     99213              385.00
93090   Florida   Spine   0627347550101024   1/12/2019    Bill     4/26/2019     62323            2,200.00
93091   Florida   Spine   0627347550101024   1/12/2019    Bill     4/26/2019     J2001              115.50
93092   Florida   Spine   0627347550101024   1/12/2019    Bill     4/26/2019     J0702               35.00
93093   Florida   Spine   0627347550101024   1/12/2019    Bill     4/26/2019     J3490               27.50
93094   Florida   Spine   0627347550101024   1/12/2019    Bill     4/26/2019     Q9965               25.00
93095   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     99211               84.00
93096   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97530               99.00
93097   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97140               79.00
93098   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     G0283               48.00
93099   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97010               60.00
93100   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97039               48.00
93101   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     72148            2,145.00
93102   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     72141            2,145.00
93103   Florida   Spine   0115162110101227   12/28/2018   Bill     4/26/2019     99203              550.00
93104   Florida   Spine   0601182900101022   10/1/2018    Bill     4/26/2019     99213              385.00
93105   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     99211               84.00
93106   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97530               99.00
93107   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97140               79.00
93108   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     G0283               48.00
93109   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97010               60.00
93110   Florida   Spine   0433175160101041   2/20/2019    Bill     4/26/2019     97039               48.00
93111   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     99203              550.00
93112   Florida   Spine   0526263710101014   2/23/2019    Bill     4/26/2019     72141            2,145.00
93113   Florida   Spine   0526263710101014   2/23/2019    Bill     4/26/2019     72148            2,145.00
93114   Florida   Spine   0402921620101064   4/2/2019     Bill     4/26/2019     72141            2,145.00
93115   Florida   Spine   0402921620101064   4/2/2019     Bill     4/26/2019     72148            2,145.00
93116   Florida   Spine   0611167200101036   2/27/2019    Bill     4/26/2019     99211               84.00
93117   Florida   Spine   0611167200101036   2/27/2019    Bill     4/26/2019     97530               99.00
93118   Florida   Spine   0611167200101036   2/27/2019    Bill     4/26/2019     97140               79.00
93119   Florida   Spine   0611167200101036   2/27/2019    Bill     4/26/2019     G0283               48.00
93120   Florida   Spine   0611167200101036   2/27/2019    Bill     4/26/2019     97010               60.00
93121   Florida   Spine   0611167200101036   2/27/2019    Bill     4/26/2019     97039               48.00
93122   Florida   Spine   0553916580101044   3/15/2019    Bill     4/26/2019     99211               84.00
93123   Florida   Spine   0553916580101044   3/15/2019    Bill     4/26/2019     97530               99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1827 of
                                                  2767

93124   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     97140            79.00
93125   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     G0283            48.00
93126   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     97010            60.00
93127   Florida   Spine   0563380930101022   6/13/2018   Bill      4/26/2019     99211            84.00
93128   Florida   Spine   0563380930101022   6/13/2018   Bill      4/26/2019     97110            84.00
93129   Florida   Spine   0563380930101022   6/13/2018   Bill      4/26/2019     97112            84.00
93130   Florida   Spine   0563380930101022   6/13/2018   Bill      4/26/2019     97140            79.00
93131   Florida   Spine   0563380930101022   6/13/2018   Bill      4/26/2019     G0283            48.00
93132   Florida   Spine   0563380930101022   6/13/2018   Bill      4/26/2019     97010            60.00
93133   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     G0283            48.00
93134   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     99211            84.00
93135   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97530            99.00
93136   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97012            60.00
93137   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97140            79.00
93138   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97035            48.00
93139   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97010            60.00
93140   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     98940            79.00
93141   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97530            99.00
93142   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97012            60.00
93143   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97140            79.00
93144   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97035            48.00
93145   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97010            60.00
93146   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     G0283            48.00
93147   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     99211            84.00
93148   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     97530            99.00
93149   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     97110            84.00
93150   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     97140            79.00
93151   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     G0283            48.00
93152   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     97010            60.00
93153   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     97012            60.00
93154   Florida   Spine   0383695140101050   3/14/2019   Bill      4/26/2019     99211            84.00
93155   Florida   Spine   0383695140101050   3/14/2019   Bill      4/26/2019     97530            99.00
93156   Florida   Spine   0383695140101050   3/14/2019   Bill      4/26/2019     97110            84.00
93157   Florida   Spine   0383695140101050   3/14/2019   Bill      4/26/2019     97140            79.00
93158   Florida   Spine   0383695140101050   3/14/2019   Bill      4/26/2019     97012            60.00
93159   Florida   Spine   0383695140101050   3/14/2019   Bill      4/26/2019     97010            60.00
93160   Florida   Spine   0383695140101050   3/14/2019   Bill      4/26/2019     G0283            48.00
93161   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     99211            84.00
93162   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97110            84.00
93163   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97112            84.00
93164   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97140            79.00
93165   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97012            60.00
93166   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97010            60.00
93167   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     G0283            48.00
93168   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     98940            79.00
93169   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97530            99.00
93170   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97012            60.00
93171   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97140            79.00
93172   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97035            48.00
93173   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97010            60.00
93174   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1828 of
                                                  2767

93175   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     98940             79.00
93176   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97530             99.00
93177   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97012             60.00
93178   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97140             79.00
93179   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97035             48.00
93180   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97010             60.00
93181   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     G0283             48.00
93182   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     99211             84.00
93183   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97110             84.00
93184   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97112             84.00
93185   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97140             79.00
93186   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97010             60.00
93187   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     G0283             48.00
93188   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     99211             84.00
93189   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97530             99.00
93190   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97110             84.00
93191   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97140             79.00
93192   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97012             60.00
93193   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97010             60.00
93194   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     G0283             48.00
93195   Florida   Spine   0520017690101022   3/14/2019   Bill      4/26/2019     99212            115.00
93196   Florida   Spine   0520017690101022   3/14/2019   Bill      4/26/2019     97110             84.00
93197   Florida   Spine   0520017690101022   3/14/2019   Bill      4/26/2019     97112             84.00
93198   Florida   Spine   0520017690101022   3/14/2019   Bill      4/26/2019     97140             79.00
93199   Florida   Spine   0520017690101022   3/14/2019   Bill      4/26/2019     97014             48.00
93200   Florida   Spine   0520017690101022   3/14/2019   Bill      4/26/2019     97010             60.00
93201   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     99211             84.00
93202   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97530             99.00
93203   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97110             84.00
93204   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97112             84.00
93205   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97140             79.00
93206   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     G0283             48.00
93207   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97010             60.00
93208   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     99211             84.00
93209   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     97530             99.00
93210   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     97140             79.00
93211   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     G0283             48.00
93212   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     97010             60.00
93213   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     97035             48.00
93214   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     97039             48.00
93215   Florida   Spine   0485898940101018   9/4/2018    Bill      4/26/2019     99212            115.00
93216   Florida   Spine   0485898940101018   9/4/2018    Bill      4/26/2019     97530             99.00
93217   Florida   Spine   0485898940101018   9/4/2018    Bill      4/26/2019     97140             79.00
93218   Florida   Spine   0485898940101018   9/4/2018    Bill      4/26/2019     G0283             48.00
93219   Florida   Spine   0485898940101018   9/4/2018    Bill      4/26/2019     97010             60.00
93220   Florida   Spine   0450622060101066   3/6/2019    Bill      4/26/2019     99211             84.00
93221   Florida   Spine   0450622060101066   3/6/2019    Bill      4/26/2019     97530             99.00
93222   Florida   Spine   0450622060101066   3/6/2019    Bill      4/26/2019     97140             79.00
93223   Florida   Spine   0450622060101066   3/6/2019    Bill      4/26/2019     G0283             48.00
93224   Florida   Spine   0450622060101066   3/6/2019    Bill      4/26/2019     97010             60.00
93225   Florida   Spine   0450622060101066   3/6/2019    Bill      4/26/2019     97035             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1829 of
                                                  2767

93226   Florida   Spine   0450622060101066   3/6/2019     Bill     4/26/2019     97039             48.00
93227   Florida   Spine   0313997990101114   11/29/2018   Bill     4/26/2019     99211             84.00
93228   Florida   Spine   0313997990101114   11/29/2018   Bill     4/26/2019     97110             84.00
93229   Florida   Spine   0313997990101114   11/29/2018   Bill     4/26/2019     97112             84.00
93230   Florida   Spine   0313997990101114   11/29/2018   Bill     4/26/2019     G0283             48.00
93231   Florida   Spine   0313997990101114   11/29/2018   Bill     4/26/2019     97010             60.00
93232   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     99211             84.00
93233   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97530             99.00
93234   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97110             84.00
93235   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97112             84.00
93236   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97140             79.00
93237   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97010             60.00
93238   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     G0283             48.00
93239   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97039             48.00
93240   Florida   Spine   0572322370101020   2/7/2019     Bill     4/26/2019     99211             84.00
93241   Florida   Spine   0572322370101020   2/7/2019     Bill     4/26/2019     97530             99.00
93242   Florida   Spine   0572322370101020   2/7/2019     Bill     4/26/2019     97110             84.00
93243   Florida   Spine   0572322370101020   2/7/2019     Bill     4/26/2019     97112             84.00
93244   Florida   Spine   0572322370101020   2/7/2019     Bill     4/26/2019     97140             79.00
93245   Florida   Spine   0439308140101062   1/19/2019    Bill     4/26/2019     99213            212.00
93246   Florida   Spine   0439308140101062   1/19/2019    Bill     4/26/2019     97530             99.00
93247   Florida   Spine   0439308140101062   1/19/2019    Bill     4/26/2019     97140             79.00
93248   Florida   Spine   0439308140101062   1/19/2019    Bill     4/26/2019     97010             60.00
93249   Florida   Spine   0616804760101049   3/13/2019    Bill     4/26/2019     99211             84.00
93250   Florida   Spine   0616804760101049   3/13/2019    Bill     4/26/2019     97110             84.00
93251   Florida   Spine   0616804760101049   3/13/2019    Bill     4/26/2019     97112             84.00
93252   Florida   Spine   0616804760101049   3/13/2019    Bill     4/26/2019     97140             79.00
93253   Florida   Spine   0616804760101049   3/13/2019    Bill     4/26/2019     G0283             48.00
93254   Florida   Spine   0616804760101049   3/13/2019    Bill     4/26/2019     97010             60.00
93255   Florida   Spine   0327808730101039   3/21/2019    Bill     4/26/2019     99211             84.00
93256   Florida   Spine   0327808730101039   3/21/2019    Bill     4/26/2019     97530             99.00
93257   Florida   Spine   0327808730101039   3/21/2019    Bill     4/26/2019     97140             79.00
93258   Florida   Spine   0327808730101039   3/21/2019    Bill     4/26/2019     G0283             48.00
93259   Florida   Spine   0327808730101039   3/21/2019    Bill     4/26/2019     97010             60.00
93260   Florida   Spine   0327808730101039   3/21/2019    Bill     4/26/2019     97035             48.00
93261   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     99203            302.00
93262   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     97140             79.00
93263   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     G0283             48.00
93264   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     97010             60.00
93265   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     A4556             24.00
93266   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     99211             84.00
93267   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     97530             99.00
93268   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     97112             84.00
93269   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     97140             79.00
93270   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     G0283             48.00
93271   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     97010             60.00
93272   Florida   Spine   0598962250101051   3/5/2019     Bill     4/26/2019     99211             84.00
93273   Florida   Spine   0598962250101051   3/5/2019     Bill     4/26/2019     97530             99.00
93274   Florida   Spine   0598962250101051   3/5/2019     Bill     4/26/2019     97110             84.00
93275   Florida   Spine   0598962250101051   3/5/2019     Bill     4/26/2019     97140             79.00
93276   Florida   Spine   0598962250101051   3/5/2019     Bill     4/26/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1830 of
                                                  2767

93277   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     97010             60.00
93278   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     97039             48.00
93279   Florida   Spine   0436328500101075   3/11/2019   Bill      4/26/2019     99211             84.00
93280   Florida   Spine   0436328500101075   3/11/2019   Bill      4/26/2019     97530             99.00
93281   Florida   Spine   0436328500101075   3/11/2019   Bill      4/26/2019     97140             79.00
93282   Florida   Spine   0436328500101075   3/11/2019   Bill      4/26/2019     G0283             48.00
93283   Florida   Spine   0436328500101075   3/11/2019   Bill      4/26/2019     97010             60.00
93284   Florida   Spine   0436328500101075   3/11/2019   Bill      4/26/2019     97035             48.00
93285   Florida   Spine   0436328500101075   3/11/2019   Bill      4/26/2019     97039             48.00
93286   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     99211             84.00
93287   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97530             99.00
93288   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97140             79.00
93289   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     G0283             48.00
93290   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97010             60.00
93291   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97035             48.00
93292   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     99211             84.00
93293   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     97110             84.00
93294   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     97112             84.00
93295   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     97140             79.00
93296   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     G0283             48.00
93297   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     97010             60.00
93298   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     99211             84.00
93299   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     97530             99.00
93300   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     97110             84.00
93301   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     97112             84.00
93302   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     97140             79.00
93303   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     G0283             48.00
93304   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     97010             60.00
93305   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     99211             84.00
93306   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97530             99.00
93307   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97110             84.00
93308   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97140             79.00
93309   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     G0283             48.00
93310   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97010             60.00
93311   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97012             60.00
93312   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     99211             84.00
93313   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     97530             99.00
93314   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     97110             84.00
93315   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     97140             79.00
93316   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     97010             60.00
93317   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     G0283             48.00
93318   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     98940             79.00
93319   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     99203            302.00
93320   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     97035             48.00
93321   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     97010             60.00
93322   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     G0283             48.00
93323   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     A4556             24.00
93324   Florida   Spine   0602824420101029   2/5/2019    Bill      4/26/2019     99211             84.00
93325   Florida   Spine   0602824420101029   2/5/2019    Bill      4/26/2019     97530             99.00
93326   Florida   Spine   0602824420101029   2/5/2019    Bill      4/26/2019     97110             84.00
93327   Florida   Spine   0602824420101029   2/5/2019    Bill      4/26/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1831 of
                                                  2767

93328   Florida   Spine   0602824420101029   2/5/2019     Bill     4/26/2019     97012            60.00
93329   Florida   Spine   0602824420101029   2/5/2019     Bill     4/26/2019     97010            60.00
93330   Florida   Spine   0602824420101029   2/5/2019     Bill     4/26/2019     G0283            48.00
93331   Florida   Spine   0460270070101037   1/14/2019    Bill     4/26/2019     99211            84.00
93332   Florida   Spine   0460270070101037   1/14/2019    Bill     4/26/2019     97530            99.00
93333   Florida   Spine   0460270070101037   1/14/2019    Bill     4/26/2019     97110            84.00
93334   Florida   Spine   0460270070101037   1/14/2019    Bill     4/26/2019     97112            84.00
93335   Florida   Spine   0460270070101037   1/14/2019    Bill     4/26/2019     97140            79.00
93336   Florida   Spine   0460270070101037   1/14/2019    Bill     4/26/2019     G0283            48.00
93337   Florida   Spine   0460270070101037   1/14/2019    Bill     4/26/2019     97010            60.00
93338   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     99211            84.00
93339   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97530            99.00
93340   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97112            84.00
93341   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97140            79.00
93342   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     G0283            48.00
93343   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97010            60.00
93344   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97035            48.00
93345   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     99211            84.00
93346   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     97530            99.00
93347   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     97112            84.00
93348   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     97140            79.00
93349   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     G0283            48.00
93350   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     97010            60.00
93351   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     97035            48.00
93352   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     99211            84.00
93353   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     97530            99.00
93354   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     97112            84.00
93355   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     97140            79.00
93356   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     G0283            48.00
93357   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     97010            60.00
93358   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     97035            48.00
93359   Florida   Spine   0523842610101035   11/20/2018   Bill     4/26/2019     99211            84.00
93360   Florida   Spine   0523842610101035   11/20/2018   Bill     4/26/2019     97530            99.00
93361   Florida   Spine   0523842610101035   11/20/2018   Bill     4/26/2019     97112            84.00
93362   Florida   Spine   0523842610101035   11/20/2018   Bill     4/26/2019     97140            79.00
93363   Florida   Spine   0523842610101035   11/20/2018   Bill     4/26/2019     G0283            48.00
93364   Florida   Spine   0523842610101035   11/20/2018   Bill     4/26/2019     97010            60.00
93365   Florida   Spine   0561558220101016   1/22/2019    Bill     4/26/2019     99211            84.00
93366   Florida   Spine   0561558220101016   1/22/2019    Bill     4/26/2019     97530            99.00
93367   Florida   Spine   0561558220101016   1/22/2019    Bill     4/26/2019     97110            84.00
93368   Florida   Spine   0561558220101016   1/22/2019    Bill     4/26/2019     97112            84.00
93369   Florida   Spine   0561558220101016   1/22/2019    Bill     4/26/2019     97140            79.00
93370   Florida   Spine   0561558220101016   1/22/2019    Bill     4/26/2019     G0283            48.00
93371   Florida   Spine   0561558220101016   1/22/2019    Bill     4/26/2019     97010            60.00
93372   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     99211            84.00
93373   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     97530            99.00
93374   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     97110            84.00
93375   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     97112            84.00
93376   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     97140            79.00
93377   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     G0283            48.00
93378   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1832 of
                                                  2767

93379   Florida   Spine   0347404860101043   2/28/2019    Bill     4/26/2019     99211               84.00
93380   Florida   Spine   0347404860101043   2/28/2019    Bill     4/26/2019     97530               99.00
93381   Florida   Spine   0347404860101043   2/28/2019    Bill     4/26/2019     97110               84.00
93382   Florida   Spine   0347404860101043   2/28/2019    Bill     4/26/2019     97140               79.00
93383   Florida   Spine   0347404860101043   2/28/2019    Bill     4/26/2019     97012               60.00
93384   Florida   Spine   0347404860101043   2/28/2019    Bill     4/26/2019     97010               60.00
93385   Florida   Spine   0347404860101043   2/28/2019    Bill     4/26/2019     G0283               48.00
93386   Florida   Spine   0204127700101087   2/7/2019     Bill     4/26/2019     99211               84.00
93387   Florida   Spine   0204127700101087   2/7/2019     Bill     4/26/2019     97530               99.00
93388   Florida   Spine   0204127700101087   2/7/2019     Bill     4/26/2019     97140               79.00
93389   Florida   Spine   0204127700101087   2/7/2019     Bill     4/26/2019     97010               60.00
93390   Florida   Spine   0204127700101087   2/7/2019     Bill     4/26/2019     G0283               48.00
93391   Florida   Spine   0352987180101075   12/11/2018   Bill     4/26/2019     99211               84.00
93392   Florida   Spine   0352987180101075   12/11/2018   Bill     4/26/2019     97530               99.00
93393   Florida   Spine   0352987180101075   12/11/2018   Bill     4/26/2019     97140               79.00
93394   Florida   Spine   0352987180101075   12/11/2018   Bill     4/26/2019     97035               48.00
93395   Florida   Spine   0352987180101075   12/11/2018   Bill     4/26/2019     97010               60.00
93396   Florida   Spine   0352987180101075   12/11/2018   Bill     4/26/2019     G0283               48.00
93397   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     99211               84.00
93398   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97530               99.00
93399   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97110               84.00
93400   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97112               84.00
93401   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97140               79.00
93402   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97010               60.00
93403   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     G0283               48.00
93404   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     99211               84.00
93405   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97530               99.00
93406   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97112               84.00
93407   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97140               79.00
93408   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     G0283               48.00
93409   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97010               60.00
93410   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97035               48.00
93411   Florida   Spine   0617706720101044   2/5/2019     Bill     4/26/2019     99211               84.00
93412   Florida   Spine   0617706720101044   2/5/2019     Bill     4/26/2019     97530               99.00
93413   Florida   Spine   0617706720101044   2/5/2019     Bill     4/26/2019     97110               84.00
93414   Florida   Spine   0617706720101044   2/5/2019     Bill     4/26/2019     G0283               48.00
93415   Florida   Spine   0617706720101044   2/5/2019     Bill     4/26/2019     97010               60.00
93416   Florida   Spine   0617706720101044   2/5/2019     Bill     4/26/2019     97012               60.00
93417   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     99211               84.00
93418   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97530               99.00
93419   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97112               84.00
93420   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97140               79.00
93421   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     G0283               48.00
93422   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97010               60.00
93423   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97035               48.00
93424   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     72141            2,145.00
93425   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     72148            2,145.00
93426   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     73221            1,925.00
93427   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     72141            2,145.00
93428   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     72148            2,145.00
93429   Florida   Spine   0360370130101042   3/6/2019     Bill     4/26/2019     99211               84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1833 of
                                                  2767

93430   Florida   Spine   0360370130101042   3/6/2019    Bill      4/26/2019     97530               99.00
93431   Florida   Spine   0360370130101042   3/6/2019    Bill      4/26/2019     97110               84.00
93432   Florida   Spine   0360370130101042   3/6/2019    Bill      4/26/2019     97140               79.00
93433   Florida   Spine   0360370130101042   3/6/2019    Bill      4/26/2019     97035               48.00
93434   Florida   Spine   0360370130101042   3/6/2019    Bill      4/26/2019     97010               60.00
93435   Florida   Spine   0360370130101042   3/6/2019    Bill      4/26/2019     G0283               48.00
93436   Florida   Spine   0548895390101022   4/3/2019    Bill      4/26/2019     99211               84.00
93437   Florida   Spine   0548895390101022   4/3/2019    Bill      4/26/2019     97530               99.00
93438   Florida   Spine   0548895390101022   4/3/2019    Bill      4/26/2019     97140               79.00
93439   Florida   Spine   0548895390101022   4/3/2019    Bill      4/26/2019     97010               60.00
93440   Florida   Spine   0548895390101022   4/3/2019    Bill      4/26/2019     G0283               48.00
93441   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     73221            1,925.00
93442   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     72141            2,145.00
93443   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     99211               84.00
93444   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97530               99.00
93445   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97140               79.00
93446   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     G0283               48.00
93447   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97010               60.00
93448   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97035               48.00
93449   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97039               48.00
93450   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     99211               84.00
93451   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97530               99.00
93452   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97112               84.00
93453   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97140               79.00
93454   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     G0283               48.00
93455   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97010               60.00
93456   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97035               48.00
93457   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     99211               84.00
93458   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97530               99.00
93459   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97110               84.00
93460   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97140               79.00
93461   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97010               60.00
93462   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97039               48.00
93463   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     99211               84.00
93464   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     97530               99.00
93465   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     97112               84.00
93466   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     97140               79.00
93467   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     G0283               48.00
93468   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     97010               60.00
93469   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     97035               48.00
93470   Florida   Spine   0630714390101024   1/29/2019   Bill      4/26/2019     99211               84.00
93471   Florida   Spine   0630714390101024   1/29/2019   Bill      4/26/2019     97530               99.00
93472   Florida   Spine   0630714390101024   1/29/2019   Bill      4/26/2019     97140               79.00
93473   Florida   Spine   0630714390101024   1/29/2019   Bill      4/26/2019     97039               48.00
93474   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     99203              302.00
93475   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     97140               79.00
93476   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     G0283               48.00
93477   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     97010               60.00
93478   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     A4556               24.00
93479   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     99211               84.00
93480   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     97140               79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1834 of
                                                  2767

93481   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     97010             60.00
93482   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     99211             84.00
93483   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     97140             79.00
93484   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     G0283             48.00
93485   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     97010             60.00
93486   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     99211             84.00
93487   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97530             99.00
93488   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97140             79.00
93489   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     G0283             48.00
93490   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97010             60.00
93491   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97012             60.00
93492   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     99211             84.00
93493   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97530             99.00
93494   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97112             84.00
93495   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97140             79.00
93496   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     G0283             48.00
93497   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97010             60.00
93498   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97035             48.00
93499   Florida   Spine   0645522790101012   4/13/2019   Bill      4/26/2019     99203            302.00
93500   Florida   Spine   0645522790101012   4/13/2019   Bill      4/26/2019     97140             79.00
93501   Florida   Spine   0645522790101012   4/13/2019   Bill      4/26/2019     97035             48.00
93502   Florida   Spine   0645522790101012   4/13/2019   Bill      4/26/2019     97010             60.00
93503   Florida   Spine   0645522790101012   4/13/2019   Bill      4/26/2019     G0283             48.00
93504   Florida   Spine   0645522790101012   4/13/2019   Bill      4/26/2019     A4556             24.00
93505   Florida   Spine   0548207890101058   2/14/2019   Bill      4/26/2019     99211             84.00
93506   Florida   Spine   0548207890101058   2/14/2019   Bill      4/26/2019     97530             99.00
93507   Florida   Spine   0548207890101058   2/14/2019   Bill      4/26/2019     97110             84.00
93508   Florida   Spine   0548207890101058   2/14/2019   Bill      4/26/2019     97112             84.00
93509   Florida   Spine   0548207890101058   2/14/2019   Bill      4/26/2019     97140             79.00
93510   Florida   Spine   0548207890101058   2/14/2019   Bill      4/26/2019     97010             60.00
93511   Florida   Spine   0548207890101058   2/14/2019   Bill      4/26/2019     G0283             48.00
93512   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     99211             84.00
93513   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97530             99.00
93514   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97110             84.00
93515   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97140             79.00
93516   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97035             48.00
93517   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97010             60.00
93518   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     G0283             48.00
93519   Florida   Spine   0600153340101022   12/5/2018   Bill      4/26/2019     99211             84.00
93520   Florida   Spine   0600153340101022   12/5/2018   Bill      4/26/2019     97530             99.00
93521   Florida   Spine   0600153340101022   12/5/2018   Bill      4/26/2019     97112             84.00
93522   Florida   Spine   0600153340101022   12/5/2018   Bill      4/26/2019     97140             79.00
93523   Florida   Spine   0600153340101022   12/5/2018   Bill      4/26/2019     97010             60.00
93524   Florida   Spine   0600153340101022   12/5/2018   Bill      4/26/2019     G0283             48.00
93525   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     99211             84.00
93526   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97530             99.00
93527   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97110             84.00
93528   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97140             79.00
93529   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     G0283             48.00
93530   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97010             60.00
93531   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97012             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1835 of
                                                  2767

93532   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     99211             84.00
93533   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     97110             84.00
93534   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     97112             84.00
93535   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     97140             79.00
93536   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     G0283             48.00
93537   Florida   Spine   0157267100101167   4/4/2019    Bill      4/26/2019     99203            302.00
93538   Florida   Spine   0157267100101167   4/4/2019    Bill      4/26/2019     97530             99.00
93539   Florida   Spine   0157267100101167   4/4/2019    Bill      4/26/2019     97140             79.00
93540   Florida   Spine   0157267100101167   4/4/2019    Bill      4/26/2019     G0283             48.00
93541   Florida   Spine   0157267100101167   4/4/2019    Bill      4/26/2019     97010             60.00
93542   Florida   Spine   0157267100101167   4/4/2019    Bill      4/26/2019     97039             48.00
93543   Florida   Spine   0157267100101167   4/4/2019    Bill      4/26/2019     A4556             24.00
93544   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     99211             84.00
93545   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97530             99.00
93546   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97140             79.00
93547   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     G0283             48.00
93548   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97010             60.00
93549   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97035             48.00
93550   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97039             48.00
93551   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     99211             84.00
93552   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97530             99.00
93553   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97110             84.00
93554   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97112             84.00
93555   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97140             79.00
93556   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     G0283             48.00
93557   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97010             60.00
93558   Florida   Spine   0387168380101137   2/27/2019   Bill      4/26/2019     99211             84.00
93559   Florida   Spine   0387168380101137   2/27/2019   Bill      4/26/2019     97110             84.00
93560   Florida   Spine   0387168380101137   2/27/2019   Bill      4/26/2019     97112             84.00
93561   Florida   Spine   0387168380101137   2/27/2019   Bill      4/26/2019     97140             79.00
93562   Florida   Spine   0387168380101137   2/27/2019   Bill      4/26/2019     G0283             48.00
93563   Florida   Spine   0387168380101137   2/27/2019   Bill      4/26/2019     97010             60.00
93564   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     99211             84.00
93565   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97530             99.00
93566   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97110             84.00
93567   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97140             79.00
93568   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97010             60.00
93569   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97039             48.00
93570   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     99211             84.00
93571   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97530             99.00
93572   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97110             84.00
93573   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97112             84.00
93574   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97140             79.00
93575   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     G0283             48.00
93576   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97010             60.00
93577   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     99211             84.00
93578   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97530             99.00
93579   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97012             60.00
93580   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97140             79.00
93581   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97035             48.00
93582   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1836 of
                                                  2767

93583   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     G0283             48.00
93584   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     98940             79.00
93585   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97530             99.00
93586   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97012             60.00
93587   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97140             79.00
93588   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97035             48.00
93589   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97010             60.00
93590   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     G0283             48.00
93591   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     99213            212.00
93592   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97530             99.00
93593   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97110             84.00
93594   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97140             79.00
93595   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97012             60.00
93596   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97010             60.00
93597   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     G0283             48.00
93598   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     98940             79.00
93599   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97530             99.00
93600   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97140             79.00
93601   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97039             48.00
93602   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97035             48.00
93603   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97010             60.00
93604   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     G0283             48.00
93605   Florida   Spine   0611167200101036   2/27/2019   Bill      4/26/2019     99212            115.00
93606   Florida   Spine   0611167200101036   2/27/2019   Bill      4/26/2019     97110             84.00
93607   Florida   Spine   0611167200101036   2/27/2019   Bill      4/26/2019     97112             84.00
93608   Florida   Spine   0611167200101036   2/27/2019   Bill      4/26/2019     97140             79.00
93609   Florida   Spine   0611167200101036   2/27/2019   Bill      4/26/2019     G0283             48.00
93610   Florida   Spine   0611167200101036   2/27/2019   Bill      4/26/2019     97010             60.00
93611   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     99211             84.00
93612   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97530             99.00
93613   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97110             84.00
93614   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97140             79.00
93615   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97012             60.00
93616   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97010             60.00
93617   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     G0283             48.00
93618   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     98941             97.00
93619   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     97530             99.00
93620   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     97110             84.00
93621   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     97140             79.00
93622   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     G0283             48.00
93623   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     97010             60.00
93624   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     99212            115.00
93625   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     98941             97.00
93626   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     97530             99.00
93627   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     97140             79.00
93628   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     G0283             48.00
93629   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     97010             60.00
93630   Florida   Spine   0361910870101048   12/3/2018   Bill      4/26/2019     99212            115.00
93631   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     99211             84.00
93632   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     97530             99.00
93633   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1837 of
                                                  2767

93634   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     97140             79.00
93635   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     G0283             48.00
93636   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     97010             60.00
93637   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     97035             48.00
93638   Florida   Spine   0475910770101034   2/15/2019   Bill      4/26/2019     99211             84.00
93639   Florida   Spine   0475910770101034   2/15/2019   Bill      4/26/2019     97110             84.00
93640   Florida   Spine   0475910770101034   2/15/2019   Bill      4/26/2019     97112             84.00
93641   Florida   Spine   0475910770101034   2/15/2019   Bill      4/26/2019     97140             79.00
93642   Florida   Spine   0475910770101034   2/15/2019   Bill      4/26/2019     G0283             48.00
93643   Florida   Spine   0475910770101034   2/15/2019   Bill      4/26/2019     97010             60.00
93644   Florida   Spine   0548895390101022   4/3/2019    Bill      4/26/2019     99211             84.00
93645   Florida   Spine   0548895390101022   4/3/2019    Bill      4/26/2019     97530             99.00
93646   Florida   Spine   0548895390101022   4/3/2019    Bill      4/26/2019     97140             79.00
93647   Florida   Spine   0548895390101022   4/3/2019    Bill      4/26/2019     97035             48.00
93648   Florida   Spine   0548895390101022   4/3/2019    Bill      4/26/2019     97010             60.00
93649   Florida   Spine   0548895390101022   4/3/2019    Bill      4/26/2019     G0283             48.00
93650   Florida   Spine   0175568920101172   1/13/2019   Bill      4/26/2019     99211             84.00
93651   Florida   Spine   0175568920101172   1/13/2019   Bill      4/26/2019     97530             99.00
93652   Florida   Spine   0175568920101172   1/13/2019   Bill      4/26/2019     97110             84.00
93653   Florida   Spine   0175568920101172   1/13/2019   Bill      4/26/2019     97140             79.00
93654   Florida   Spine   0175568920101172   1/13/2019   Bill      4/26/2019     97010             60.00
93655   Florida   Spine   0175568920101172   1/13/2019   Bill      4/26/2019     G0283             48.00
93656   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     98941             97.00
93657   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     98943             79.00
93658   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     97530             99.00
93659   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     97035             48.00
93660   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     97010             60.00
93661   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     G0283             48.00
93662   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     97110             84.00
93663   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     97112             84.00
93664   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     97140             79.00
93665   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     G0283             48.00
93666   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     97010             60.00
93667   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     99211             84.00
93668   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     97530             99.00
93669   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     97140             79.00
93670   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     97010             60.00
93671   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     99212            115.00
93672   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     97530             99.00
93673   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     97110             84.00
93674   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     97140             79.00
93675   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     97010             60.00
93676   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     G0283             48.00
93677   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     99211             84.00
93678   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     97110             84.00
93679   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     97112             84.00
93680   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     97140             79.00
93681   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     G0283             48.00
93682   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     97010             60.00
93683   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     99211             84.00
93684   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1838 of
                                                  2767

93685   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     97110            84.00
93686   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     97112            84.00
93687   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     97140            79.00
93688   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     G0283            48.00
93689   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     97010            60.00
93690   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     99211            84.00
93691   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     97530            99.00
93692   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     97112            84.00
93693   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     97140            79.00
93694   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     G0283            48.00
93695   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     97010            60.00
93696   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     97035            48.00
93697   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     99211            84.00
93698   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     97530            99.00
93699   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     97110            84.00
93700   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     97140            79.00
93701   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     G0283            48.00
93702   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     97010            60.00
93703   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     97039            48.00
93704   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     99211            84.00
93705   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     97110            84.00
93706   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     97112            84.00
93707   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     97140            79.00
93708   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     G0283            48.00
93709   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     97010            60.00
93710   Florida   Spine   0105083030101091   1/7/2019    Bill      4/26/2019     99211            84.00
93711   Florida   Spine   0105083030101091   1/7/2019    Bill      4/26/2019     97110            84.00
93712   Florida   Spine   0105083030101091   1/7/2019    Bill      4/26/2019     97112            84.00
93713   Florida   Spine   0105083030101091   1/7/2019    Bill      4/26/2019     97140            79.00
93714   Florida   Spine   0105083030101091   1/7/2019    Bill      4/26/2019     G0283            48.00
93715   Florida   Spine   0105083030101091   1/7/2019    Bill      4/26/2019     97010            60.00
93716   Florida   Spine   0196729850101013   2/27/2019   Bill      4/26/2019     99211            84.00
93717   Florida   Spine   0196729850101013   2/27/2019   Bill      4/26/2019     97110            84.00
93718   Florida   Spine   0196729850101013   2/27/2019   Bill      4/26/2019     97140            79.00
93719   Florida   Spine   0196729850101013   2/27/2019   Bill      4/26/2019     G0283            48.00
93720   Florida   Spine   0196729850101013   2/27/2019   Bill      4/26/2019     97010            60.00
93721   Florida   Spine   0196729850101013   2/27/2019   Bill      4/26/2019     97039            48.00
93722   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     99211            84.00
93723   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     97110            84.00
93724   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     97112            84.00
93725   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     97140            79.00
93726   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     G0283            48.00
93727   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     97010            60.00
93728   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     99211            84.00
93729   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     97530            99.00
93730   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     97110            84.00
93731   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     97112            84.00
93732   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     97140            79.00
93733   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     G0283            48.00
93734   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     97010            60.00
93735   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1839 of
                                                  2767

93736   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97530             99.00
93737   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97112             84.00
93738   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97140             79.00
93739   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     G0283             48.00
93740   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97010             60.00
93741   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97035             48.00
93742   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     99211             84.00
93743   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97530             99.00
93744   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97112             84.00
93745   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97140             79.00
93746   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     G0283             48.00
93747   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97010             60.00
93748   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97035             48.00
93749   Florida   Spine   0496349530101031   1/28/2019   Bill      4/26/2019     99212            115.00
93750   Florida   Spine   0496349530101031   1/28/2019   Bill      4/26/2019     97530             99.00
93751   Florida   Spine   0496349530101031   1/28/2019   Bill      4/26/2019     97110             84.00
93752   Florida   Spine   0496349530101031   1/28/2019   Bill      4/26/2019     97112             84.00
93753   Florida   Spine   0496349530101031   1/28/2019   Bill      4/26/2019     97140             79.00
93754   Florida   Spine   0496349530101031   1/28/2019   Bill      4/26/2019     97010             60.00
93755   Florida   Spine   0496349530101031   1/28/2019   Bill      4/26/2019     G0283             48.00
93756   Florida   Spine   0655908490101013   3/27/2019   Bill      4/26/2019     99211             84.00
93757   Florida   Spine   0655908490101013   3/27/2019   Bill      4/26/2019     97530             99.00
93758   Florida   Spine   0655908490101013   3/27/2019   Bill      4/26/2019     97110             84.00
93759   Florida   Spine   0655908490101013   3/27/2019   Bill      4/26/2019     97140             79.00
93760   Florida   Spine   0655908490101013   3/27/2019   Bill      4/26/2019     97010             60.00
93761   Florida   Spine   0655908490101013   3/27/2019   Bill      4/26/2019     G0283             48.00
93762   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     99211             84.00
93763   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     97530             99.00
93764   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     97112             84.00
93765   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     97140             79.00
93766   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     G0283             48.00
93767   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     97010             60.00
93768   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     97035             48.00
93769   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     99211             84.00
93770   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     97530             99.00
93771   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     G0283             48.00
93772   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     97010             60.00
93773   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     97012             60.00
93774   Florida   Spine   0172192390101134   1/31/2019   Bill      4/26/2019     99211             84.00
93775   Florida   Spine   0172192390101134   1/31/2019   Bill      4/26/2019     G0283             48.00
93776   Florida   Spine   0172192390101134   1/31/2019   Bill      4/26/2019     97010             60.00
93777   Florida   Spine   0172192390101134   1/31/2019   Bill      4/26/2019     97012             60.00
93778   Florida   Spine   0131076590101145   2/11/2019   Bill      4/26/2019     99211             84.00
93779   Florida   Spine   0131076590101145   2/11/2019   Bill      4/26/2019     97140             79.00
93780   Florida   Spine   0131076590101145   2/11/2019   Bill      4/26/2019     G0283             48.00
93781   Florida   Spine   0131076590101145   2/11/2019   Bill      4/26/2019     97010             60.00
93782   Florida   Spine   0131076590101145   2/11/2019   Bill      4/26/2019     97039             48.00
93783   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     99211             84.00
93784   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     97530             99.00
93785   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     97140             79.00
93786   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1840 of
                                                  2767

93787   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     97010               60.00
93788   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     97035               48.00
93789   Florida   Spine   0365120000101084   3/20/2019   Bill      4/26/2019     97039               48.00
93790   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     99211               84.00
93791   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     97530               99.00
93792   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     97112               84.00
93793   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     97140               79.00
93794   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     G0283               48.00
93795   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     97010               60.00
93796   Florida   Spine   0417154430101057   3/29/2019   Bill      4/26/2019     97035               48.00
93797   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     99211               84.00
93798   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97530               99.00
93799   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97110               84.00
93800   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97112               84.00
93801   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97140               79.00
93802   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     G0283               48.00
93803   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97010               60.00
93804   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     99211               84.00
93805   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     97530               99.00
93806   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     97110               84.00
93807   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     97140               79.00
93808   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     G0283               48.00
93809   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     97010               60.00
93810   Florida   Spine   0526263710101014   2/23/2019   Bill      4/26/2019     97012               60.00
93811   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     99211               84.00
93812   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97530               99.00
93813   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97110               84.00
93814   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97112               84.00
93815   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97170               79.00
93816   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     G0283               48.00
93817   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97010               60.00
93818   Florida   Spine   0566171190101035   3/18/2019   Bill      4/26/2019     73221            1,925.00
93819   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     99211               84.00
93820   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97530               99.00
93821   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97140               79.00
93822   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     G0283               48.00
93823   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97010               60.00
93824   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97039               48.00
93825   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     99212              115.00
93826   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     97530               99.00
93827   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     97140               79.00
93828   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     97039               48.00
93829   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     97035               48.00
93830   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     97010               60.00
93831   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     G0283               48.00
93832   Florida   Spine   0359766610101043   1/8/2019    Bill      4/26/2019     99211               84.00
93833   Florida   Spine   0359766610101043   1/8/2019    Bill      4/26/2019     97530               99.00
93834   Florida   Spine   0359766610101043   1/8/2019    Bill      4/26/2019     97140               79.00
93835   Florida   Spine   0359766610101043   1/8/2019    Bill      4/26/2019     G0283               48.00
93836   Florida   Spine   0359766610101043   1/8/2019    Bill      4/26/2019     97010               60.00
93837   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     99211               84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1841 of
                                                  2767

93838   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97530               99.00
93839   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97112               84.00
93840   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97140               79.00
93841   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     G0283               48.00
93842   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97010               60.00
93843   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97035               48.00
93844   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     99211               84.00
93845   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97530               99.00
93846   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97110               84.00
93847   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97112               84.00
93848   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97140               79.00
93849   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     G0283               48.00
93850   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97010               60.00
93851   Florida   Spine   0387168380101137   2/27/2019   Bill      4/26/2019     99211               84.00
93852   Florida   Spine   0387168380101137   2/27/2019   Bill      4/26/2019     97110               84.00
93853   Florida   Spine   0387168380101137   2/27/2019   Bill      4/26/2019     97112               84.00
93854   Florida   Spine   0387168380101137   2/27/2019   Bill      4/26/2019     97140               79.00
93855   Florida   Spine   0387168380101137   2/27/2019   Bill      4/26/2019     G0283               48.00
93856   Florida   Spine   0387168380101137   2/27/2019   Bill      4/26/2019     97010               60.00
93857   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     99211               84.00
93858   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97530               99.00
93859   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97110               84.00
93860   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     G0283               48.00
93861   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97010               60.00
93862   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97012               60.00
93863   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     99211               84.00
93864   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97530               99.00
93865   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97039               48.00
93866   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97010               60.00
93867   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     99211               84.00
93868   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97530               99.00
93869   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97140               79.00
93870   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     G0283               48.00
93871   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97010               60.00
93872   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97035               48.00
93873   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97012               60.00
93874   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     72148            2,145.00
93875   Florida   Spine   0586408480101010   4/2/2019    Bill      4/26/2019     99211               84.00
93876   Florida   Spine   0586408480101010   4/2/2019    Bill      4/26/2019     97140               79.00
93877   Florida   Spine   0586408480101010   4/2/2019    Bill      4/26/2019     97010               60.00
93878   Florida   Spine   0586408480101010   4/2/2019    Bill      4/26/2019     97039               48.00
93879   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     99211               84.00
93880   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97530               99.00
93881   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97112               84.00
93882   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97140               79.00
93883   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     G0283               48.00
93884   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97010               60.00
93885   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97035               48.00
93886   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     99211               84.00
93887   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     97530               99.00
93888   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     G0283               48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1842 of
                                                  2767

93889   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     97010            60.00
93890   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     97039            48.00
93891   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     99211            84.00
93892   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97530            99.00
93893   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97110            84.00
93894   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97140            79.00
93895   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97010            60.00
93896   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     G0283            48.00
93897   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     99211            84.00
93898   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     97530            99.00
93899   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     97112            84.00
93900   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     97140            79.00
93901   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     G0283            48.00
93902   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     97010            60.00
93903   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     97035            48.00
93904   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     99211            84.00
93905   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     97530            99.00
93906   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     97140            79.00
93907   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     G0283            48.00
93908   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     97010            60.00
93909   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     97035            48.00
93910   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     97039            48.00
93911   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     99211            84.00
93912   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     97140            79.00
93913   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     97010            60.00
93914   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     99211            84.00
93915   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97530            99.00
93916   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97112            84.00
93917   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97140            79.00
93918   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97010            60.00
93919   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     G0283            48.00
93920   Florida   Spine   0445965860101028   1/30/2019   Bill      4/26/2019     99211            84.00
93921   Florida   Spine   0445965860101028   1/30/2019   Bill      4/26/2019     97110            84.00
93922   Florida   Spine   0445965860101028   1/30/2019   Bill      4/26/2019     97112            84.00
93923   Florida   Spine   0445965860101028   1/30/2019   Bill      4/26/2019     97140            79.00
93924   Florida   Spine   0445965860101028   1/30/2019   Bill      4/26/2019     97012            60.00
93925   Florida   Spine   0445965860101028   1/30/2019   Bill      4/26/2019     97010            60.00
93926   Florida   Spine   0445965860101028   1/30/2019   Bill      4/26/2019     G0283            48.00
93927   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     99211            84.00
93928   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     97110            84.00
93929   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     97112            84.00
93930   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     97140            79.00
93931   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     G0283            48.00
93932   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     97010            60.00
93933   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     97035            48.00
93934   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     99211            84.00
93935   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97530            99.00
93936   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97110            84.00
93937   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97112            84.00
93938   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97140            79.00
93939   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1843 of
                                                  2767

93940   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97010             60.00
93941   Florida   Spine   0383695140101050   3/14/2019   Bill      4/26/2019     99212            115.00
93942   Florida   Spine   0383695140101050   3/14/2019   Bill      4/26/2019     97140             79.00
93943   Florida   Spine   0383695140101050   3/14/2019   Bill      4/26/2019     97010             60.00
93944   Florida   Spine   0383695140101050   3/14/2019   Bill      4/26/2019     G0283             48.00
93945   Florida   Spine   0563380930101022   6/13/2018   Bill      4/26/2019     99211             84.00
93946   Florida   Spine   0563380930101022   6/13/2018   Bill      4/26/2019     97110             84.00
93947   Florida   Spine   0563380930101022   6/13/2018   Bill      4/26/2019     97112             84.00
93948   Florida   Spine   0563380930101022   6/13/2018   Bill      4/26/2019     97140             79.00
93949   Florida   Spine   0563380930101022   6/13/2018   Bill      4/26/2019     G0283             48.00
93950   Florida   Spine   0563380930101022   6/13/2018   Bill      4/26/2019     97010             60.00
93951   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     99211             84.00
93952   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97530             99.00
93953   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97012             60.00
93954   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97140             79.00
93955   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     97010             60.00
93956   Florida   Spine   0142753980101078   2/20/2019   Bill      4/26/2019     G0283             48.00
93957   Florida   Spine   0360370130101042   3/6/2019    Bill      4/26/2019     99211             84.00
93958   Florida   Spine   0360370130101042   3/6/2019    Bill      4/26/2019     97530             99.00
93959   Florida   Spine   0360370130101042   3/6/2019    Bill      4/26/2019     97140             79.00
93960   Florida   Spine   0360370130101042   3/6/2019    Bill      4/26/2019     97035             48.00
93961   Florida   Spine   0360370130101042   3/6/2019    Bill      4/26/2019     97010             60.00
93962   Florida   Spine   0360370130101042   3/6/2019    Bill      4/26/2019     G0283             48.00
93963   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     99211             84.00
93964   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     97530             99.00
93965   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     97112             84.00
93966   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     97140             79.00
93967   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     97010             60.00
93968   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     98941             97.00
93969   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     97530             99.00
93970   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     98943             79.00
93971   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     97035             48.00
93972   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     97010             60.00
93973   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     G0283             48.00
93974   Florida   Spine   0105083030101091   1/7/2019    Bill      4/26/2019     99211             84.00
93975   Florida   Spine   0105083030101091   1/7/2019    Bill      4/26/2019     97110             84.00
93976   Florida   Spine   0105083030101091   1/7/2019    Bill      4/26/2019     97140             79.00
93977   Florida   Spine   0105083030101091   1/7/2019    Bill      4/26/2019     G0283             48.00
93978   Florida   Spine   0105083030101091   1/7/2019    Bill      4/26/2019     97010             60.00
93979   Florida   Spine   0105083030101091   1/7/2019    Bill      4/26/2019     97112             84.00
93980   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     99211             84.00
93981   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     97530             99.00
93982   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     97110             84.00
93983   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     97140             79.00
93984   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     G0283             48.00
93985   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     97010             60.00
93986   Florida   Spine   0598962250101051   3/5/2019    Bill      4/26/2019     97039             48.00
93987   Florida   Spine   0436328500101075   3/11/2019   Bill      4/26/2019     99212            115.00
93988   Florida   Spine   0436328500101075   3/11/2019   Bill      4/26/2019     97110             84.00
93989   Florida   Spine   0436328500101075   3/11/2019   Bill      4/26/2019     97140             79.00
93990   Florida   Spine   0436328500101075   3/11/2019   Bill      4/26/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1844 of
                                                  2767

93991   Florida   Spine   0436328500101075   3/11/2019   Bill      4/26/2019     97010             60.00
93992   Florida   Spine   0196729850101013   2/27/2019   Bill      4/26/2019     99211             84.00
93993   Florida   Spine   0196729850101013   2/27/2019   Bill      4/26/2019     97530             99.00
93994   Florida   Spine   0196729850101013   2/27/2019   Bill      4/26/2019     97110             84.00
93995   Florida   Spine   0196729850101013   2/27/2019   Bill      4/26/2019     97039             48.00
93996   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     99211             84.00
93997   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     97110             84.00
93998   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     97112             84.00
93999   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     97140             79.00
94000   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     G0283             48.00
94001   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     97010             60.00
94002   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     99211             84.00
94003   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97530             99.00
94004   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97140             79.00
94005   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     G0283             48.00
94006   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97010             60.00
94007   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97035             48.00
94008   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     99211             84.00
94009   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97530             99.00
94010   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97110             84.00
94011   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97140             79.00
94012   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     G0283             48.00
94013   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97010             60.00
94014   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97012             60.00
94015   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     99211             84.00
94016   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     97110             84.00
94017   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     97112             84.00
94018   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     97140             79.00
94019   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     G0283             48.00
94020   Florida   Spine   0411712420101027   2/25/2019   Bill      4/26/2019     97010             60.00
94021   Florida   Spine   0602824420101029   2/5/2019    Bill      4/26/2019     99211             84.00
94022   Florida   Spine   0602824420101029   2/5/2019    Bill      4/26/2019     97140             79.00
94023   Florida   Spine   0602824420101029   2/5/2019    Bill      4/26/2019     97010             60.00
94024   Florida   Spine   0602824420101029   2/5/2019    Bill      4/26/2019     G0283             48.00
94025   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     99211             84.00
94026   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     97530             99.00
94027   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     97110             84.00
94028   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     G0283             48.00
94029   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     97010             60.00
94030   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     97012             60.00
94031   Florida   Spine   0536059250101044   3/8/2019    Bill      4/26/2019     99212            115.00
94032   Florida   Spine   0536059250101044   3/8/2019    Bill      4/26/2019     97530             99.00
94033   Florida   Spine   0536059250101044   3/8/2019    Bill      4/26/2019     97112             84.00
94034   Florida   Spine   0536059250101044   3/8/2019    Bill      4/26/2019     97140             79.00
94035   Florida   Spine   0536059250101044   3/8/2019    Bill      4/26/2019     G0283             48.00
94036   Florida   Spine   0536059250101044   3/8/2019    Bill      4/26/2019     97010             60.00
94037   Florida   Spine   0536059250101044   3/8/2019    Bill      4/26/2019     97035             48.00
94038   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     99211             84.00
94039   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     97530             99.00
94040   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     97112             84.00
94041   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1845 of
                                                  2767

94042   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     G0283            48.00
94043   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     97010            60.00
94044   Florida   Spine   0641875970101010   3/27/2019   Bill      4/26/2019     97035            48.00
94045   Florida   Spine   0423510660101020   3/31/2019   Bill      4/26/2019     99211            84.00
94046   Florida   Spine   0423510660101020   3/31/2019   Bill      4/26/2019     97530            99.00
94047   Florida   Spine   0423510660101020   3/31/2019   Bill      4/26/2019     97112            84.00
94048   Florida   Spine   0423510660101020   3/31/2019   Bill      4/26/2019     97140            79.00
94049   Florida   Spine   0423510660101020   3/31/2019   Bill      4/26/2019     G0283            48.00
94050   Florida   Spine   0423510660101020   3/31/2019   Bill      4/26/2019     97010            60.00
94051   Florida   Spine   0423510660101020   3/31/2019   Bill      4/26/2019     97035            48.00
94052   Florida   Spine   0561558220101016   1/22/2019   Bill      4/26/2019     99211            84.00
94053   Florida   Spine   0561558220101016   1/22/2019   Bill      4/26/2019     97530            99.00
94054   Florida   Spine   0561558220101016   1/22/2019   Bill      4/26/2019     97110            84.00
94055   Florida   Spine   0561558220101016   1/22/2019   Bill      4/26/2019     97112            84.00
94056   Florida   Spine   0561558220101016   1/22/2019   Bill      4/26/2019     97140            79.00
94057   Florida   Spine   0561558220101016   1/22/2019   Bill      4/26/2019     G0283            48.00
94058   Florida   Spine   0561558220101016   1/22/2019   Bill      4/26/2019     97010            60.00
94059   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     99211            84.00
94060   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     97530            99.00
94061   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     97112            84.00
94062   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     97140            79.00
94063   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     G0283            48.00
94064   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     97010            60.00
94065   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     97035            48.00
94066   Florida   Spine   0172192390101134   1/31/2019   Bill      4/26/2019     99211            84.00
94067   Florida   Spine   0172192390101134   1/31/2019   Bill      4/26/2019     97530            99.00
94068   Florida   Spine   0172192390101134   1/31/2019   Bill      4/26/2019     97110            84.00
94069   Florida   Spine   0172192390101134   1/31/2019   Bill      4/26/2019     97140            79.00
94070   Florida   Spine   0172192390101134   1/31/2019   Bill      4/26/2019     G0283            48.00
94071   Florida   Spine   0172192390101134   1/31/2019   Bill      4/26/2019     97010            60.00
94072   Florida   Spine   0172192390101134   1/31/2019   Bill      4/26/2019     97012            60.00
94073   Florida   Spine   0324509210101035   1/18/2019   Bill      4/26/2019     99211            84.00
94074   Florida   Spine   0324509210101035   1/18/2019   Bill      4/26/2019     97110            84.00
94075   Florida   Spine   0324509210101035   1/18/2019   Bill      4/26/2019     97112            84.00
94076   Florida   Spine   0324509210101035   1/18/2019   Bill      4/26/2019     97140            79.00
94077   Florida   Spine   0324509210101035   1/18/2019   Bill      4/26/2019     97010            60.00
94078   Florida   Spine   0324509210101035   1/18/2019   Bill      4/26/2019     G0283            48.00
94079   Florida   Spine   0288052480101173   12/6/2018   Bill      4/26/2019     99211            84.00
94080   Florida   Spine   0288052480101173   12/6/2018   Bill      4/26/2019     97530            99.00
94081   Florida   Spine   0288052480101173   12/6/2018   Bill      4/26/2019     97140            79.00
94082   Florida   Spine   0288052480101173   12/6/2018   Bill      4/26/2019     97010            60.00
94083   Florida   Spine   0475910770101034   2/15/2019   Bill      4/26/2019     99211            84.00
94084   Florida   Spine   0475910770101034   2/15/2019   Bill      4/26/2019     97110            84.00
94085   Florida   Spine   0475910770101034   2/15/2019   Bill      4/26/2019     97112            84.00
94086   Florida   Spine   0475910770101034   2/15/2019   Bill      4/26/2019     97140            79.00
94087   Florida   Spine   0475910770101034   2/15/2019   Bill      4/26/2019     G0283            48.00
94088   Florida   Spine   0475910770101034   2/15/2019   Bill      4/26/2019     97010            60.00
94089   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     99211            84.00
94090   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     97530            99.00
94091   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     97112            84.00
94092   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1846 of
                                                  2767

94093   Florida   Spine   0512331140101023   3/23/2019    Bill     4/26/2019     G0283            48.00
94094   Florida   Spine   0512331140101023   3/23/2019    Bill     4/26/2019     97010            60.00
94095   Florida   Spine   0512331140101023   3/23/2019    Bill     4/26/2019     97035            48.00
94096   Florida   Spine   0520017690101022   3/14/2019    Bill     4/26/2019     99211            84.00
94097   Florida   Spine   0520017690101022   3/14/2019    Bill     4/26/2019     97110            84.00
94098   Florida   Spine   0520017690101022   3/14/2019    Bill     4/26/2019     97112            84.00
94099   Florida   Spine   0520017690101022   3/14/2019    Bill     4/26/2019     97140            79.00
94100   Florida   Spine   0520017690101022   3/14/2019    Bill     4/26/2019     97014            48.00
94101   Florida   Spine   0520017690101022   3/14/2019    Bill     4/26/2019     97010            60.00
94102   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     98940            79.00
94103   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     97530            99.00
94104   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     97112            84.00
94105   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     97140            79.00
94106   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     G0283            48.00
94107   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     97010            60.00
94108   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     97035            48.00
94109   Florida   Spine   0582911480101017   1/4/2019     Bill     4/26/2019     99211            84.00
94110   Florida   Spine   0582911480101017   1/4/2019     Bill     4/26/2019     97530            99.00
94111   Florida   Spine   0582911480101017   1/4/2019     Bill     4/26/2019     97112            84.00
94112   Florida   Spine   0582911480101017   1/4/2019     Bill     4/26/2019     97140            79.00
94113   Florida   Spine   0582911480101017   1/4/2019     Bill     4/26/2019     G0283            48.00
94114   Florida   Spine   0582911480101017   1/4/2019     Bill     4/26/2019     97010            60.00
94115   Florida   Spine   0582911480101017   1/4/2019     Bill     4/26/2019     97035            48.00
94116   Florida   Spine   0335935650101028   3/7/2019     Bill     4/26/2019     98940            79.00
94117   Florida   Spine   0335935650101028   3/7/2019     Bill     4/26/2019     98943            79.00
94118   Florida   Spine   0335935650101028   3/7/2019     Bill     4/26/2019     97530            99.00
94119   Florida   Spine   0335935650101028   3/7/2019     Bill     4/26/2019     97140            79.00
94120   Florida   Spine   0335935650101028   3/7/2019     Bill     4/26/2019     G0283            48.00
94121   Florida   Spine   0335935650101028   3/7/2019     Bill     4/26/2019     97010            60.00
94122   Florida   Spine   0335935650101028   3/7/2019     Bill     4/26/2019     97035            48.00
94123   Florida   Spine   0604859700101032   12/14/2018   Bill     4/26/2019     99211            84.00
94124   Florida   Spine   0604859700101032   12/14/2018   Bill     4/26/2019     97110            84.00
94125   Florida   Spine   0604859700101032   12/14/2018   Bill     4/26/2019     97112            84.00
94126   Florida   Spine   0604859700101032   12/14/2018   Bill     4/26/2019     97140            79.00
94127   Florida   Spine   0604859700101032   12/14/2018   Bill     4/26/2019     G0283            48.00
94128   Florida   Spine   0604859700101032   12/14/2018   Bill     4/26/2019     97010            60.00
94129   Florida   Spine   0030424780101362   12/20/2018   Bill     4/26/2019     99211            84.00
94130   Florida   Spine   0030424780101362   12/20/2018   Bill     4/26/2019     97140            79.00
94131   Florida   Spine   0030424780101362   12/20/2018   Bill     4/26/2019     G0283            48.00
94132   Florida   Spine   0030424780101362   12/20/2018   Bill     4/26/2019     97010            60.00
94133   Florida   Spine   0030424780101362   12/20/2018   Bill     4/26/2019     97039            48.00
94134   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     99211            84.00
94135   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     97530            99.00
94136   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     97112            84.00
94137   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     97140            79.00
94138   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     G0283            48.00
94139   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     97010            60.00
94140   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     97035            48.00
94141   Florida   Spine   0496349530101031   1/28/2019    Bill     4/26/2019     99211            84.00
94142   Florida   Spine   0496349530101031   1/28/2019    Bill     4/26/2019     97530            99.00
94143   Florida   Spine   0496349530101031   1/28/2019    Bill     4/26/2019     97110            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1847 of
                                                  2767

94144   Florida   Spine   0496349530101031   1/28/2019    Bill     4/26/2019     97112             84.00
94145   Florida   Spine   0496349530101031   1/28/2019    Bill     4/26/2019     97140             79.00
94146   Florida   Spine   0496349530101031   1/28/2019    Bill     4/26/2019     97010             60.00
94147   Florida   Spine   0496349530101031   1/28/2019    Bill     4/26/2019     G0283             48.00
94148   Florida   Spine   0566171190101035   3/18/2019    Bill     4/26/2019     99211             84.00
94149   Florida   Spine   0566171190101035   3/18/2019    Bill     4/26/2019     97530             99.00
94150   Florida   Spine   0566171190101035   3/18/2019    Bill     4/26/2019     97110             84.00
94151   Florida   Spine   0566171190101035   3/18/2019    Bill     4/26/2019     97140             79.00
94152   Florida   Spine   0566171190101035   3/18/2019    Bill     4/26/2019     97010             60.00
94153   Florida   Spine   0566171190101035   3/18/2019    Bill     4/26/2019     G0283             48.00
94154   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     99211             84.00
94155   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     97530             99.00
94156   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     97110             84.00
94157   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     97140             79.00
94158   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     G0283             48.00
94159   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     97010             60.00
94160   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     97035             48.00
94161   Florida   Spine   0523842610101035   11/20/2018   Bill     4/26/2019     99211             84.00
94162   Florida   Spine   0523842610101035   11/20/2018   Bill     4/26/2019     97530             99.00
94163   Florida   Spine   0523842610101035   11/20/2018   Bill     4/26/2019     97112             84.00
94164   Florida   Spine   0523842610101035   11/20/2018   Bill     4/26/2019     97140             79.00
94165   Florida   Spine   0523842610101035   11/20/2018   Bill     4/26/2019     G0283             48.00
94166   Florida   Spine   0523842610101035   11/20/2018   Bill     4/26/2019     97010             60.00
94167   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     99211             84.00
94168   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     97530             99.00
94169   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     97110             84.00
94170   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     97140             79.00
94171   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     97010             60.00
94172   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     G0283             48.00
94173   Florida   Spine   0361242710101065   10/17/2018   Bill     4/26/2019     99212            115.00
94174   Florida   Spine   0361242710101065   10/17/2018   Bill     4/26/2019     97530             99.00
94175   Florida   Spine   0361242710101065   10/17/2018   Bill     4/26/2019     97140             79.00
94176   Florida   Spine   0361242710101065   10/17/2018   Bill     4/26/2019     97035             48.00
94177   Florida   Spine   0361242710101065   10/17/2018   Bill     4/26/2019     97010             60.00
94178   Florida   Spine   0361242710101065   10/17/2018   Bill     4/26/2019     G0283             48.00
94179   Florida   Spine   0361242710101065   10/17/2018   Bill     4/26/2019     97039             48.00
94180   Florida   Spine   0655908490101013   3/27/2019    Bill     4/26/2019     99211             84.00
94181   Florida   Spine   0655908490101013   3/27/2019    Bill     4/26/2019     97530             99.00
94182   Florida   Spine   0655908490101013   3/27/2019    Bill     4/26/2019     97110             84.00
94183   Florida   Spine   0655908490101013   3/27/2019    Bill     4/26/2019     97140             79.00
94184   Florida   Spine   0655908490101013   3/27/2019    Bill     4/26/2019     97010             60.00
94185   Florida   Spine   0655908490101013   3/27/2019    Bill     4/26/2019     G0283             48.00
94186   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     99211             84.00
94187   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97530             99.00
94188   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97110             84.00
94189   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97112             84.00
94190   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97140             79.00
94191   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97010             60.00
94192   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     G0283             48.00
94193   Florida   Spine   0617182890101026   3/30/2019    Bill     4/26/2019     98940             79.00
94194   Florida   Spine   0617182890101026   3/30/2019    Bill     4/26/2019     97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1848 of
                                                  2767

94195   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97140             79.00
94196   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     99211             84.00
94197   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     97530             99.00
94198   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     97110             84.00
94199   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     97112             84.00
94200   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     97140             79.00
94201   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     G0283             48.00
94202   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     97010             60.00
94203   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     99211             84.00
94204   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97530             99.00
94205   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97112             84.00
94206   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97140             79.00
94207   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     G0283             48.00
94208   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97010             60.00
94209   Florida   Spine   0572188650101042   3/29/2019   Bill      4/26/2019     97035             48.00
94210   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     98940             79.00
94211   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97530             99.00
94212   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97012             60.00
94213   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97140             79.00
94214   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97035             48.00
94215   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     97010             60.00
94216   Florida   Spine   0164543610101082   4/8/2019    Bill      4/26/2019     G0283             48.00
94217   Florida   Spine   0572322370101020   2/7/2019    Bill      4/26/2019     99211             84.00
94218   Florida   Spine   0572322370101020   2/7/2019    Bill      4/26/2019     97110             84.00
94219   Florida   Spine   0572322370101020   2/7/2019    Bill      4/26/2019     97112             84.00
94220   Florida   Spine   0572322370101020   2/7/2019    Bill      4/26/2019     97140             79.00
94221   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     99211             84.00
94222   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97530             99.00
94223   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97112             84.00
94224   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97140             79.00
94225   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     G0283             48.00
94226   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97010             60.00
94227   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     99211             84.00
94228   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97530             99.00
94229   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97110             84.00
94230   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97112             84.00
94231   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97140             79.00
94232   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     G0283             48.00
94233   Florida   Spine   0554231690107066   3/14/2019   Bill      4/26/2019     97010             60.00
94234   Florida   Spine   0615338250101012   4/15/2019   Bill      4/26/2019     99203            302.00
94235   Florida   Spine   0615338250101012   4/15/2019   Bill      4/26/2019     97140             79.00
94236   Florida   Spine   0615338250101012   4/15/2019   Bill      4/26/2019     97035             48.00
94237   Florida   Spine   0615338250101012   4/15/2019   Bill      4/26/2019     97010             60.00
94238   Florida   Spine   0615338250101012   4/15/2019   Bill      4/26/2019     G0283             48.00
94239   Florida   Spine   0615338250101012   4/15/2019   Bill      4/26/2019     A4556             24.00
94240   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     99211             84.00
94241   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97530             99.00
94242   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97012             60.00
94243   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97140             79.00
94244   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97035             48.00
94245   Florida   Spine   0617182890101026   3/30/2019   Bill      4/26/2019     97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1849 of
                                                  2767

94246   Florida   Spine   0617182890101026   3/30/2019    Bill     4/26/2019     G0283            48.00
94247   Florida   Spine   0164543610101082   4/8/2019     Bill     4/26/2019     98940            79.00
94248   Florida   Spine   0164543610101082   4/8/2019     Bill     4/26/2019     97530            99.00
94249   Florida   Spine   0164543610101082   4/8/2019     Bill     4/26/2019     97012            60.00
94250   Florida   Spine   0164543610101082   4/8/2019     Bill     4/26/2019     97140            79.00
94251   Florida   Spine   0164543610101082   4/8/2019     Bill     4/26/2019     97035            48.00
94252   Florida   Spine   0164543610101082   4/8/2019     Bill     4/26/2019     97010            60.00
94253   Florida   Spine   0164543610101082   4/8/2019     Bill     4/26/2019     G0283            48.00
94254   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     99211            84.00
94255   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97530            99.00
94256   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97112            84.00
94257   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97140            79.00
94258   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     G0283            48.00
94259   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97010            60.00
94260   Florida   Spine   0572188650101042   3/29/2019    Bill     4/26/2019     97035            48.00
94261   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     99211            84.00
94262   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97530            99.00
94263   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97110            84.00
94264   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97112            84.00
94265   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97140            79.00
94266   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97010            60.00
94267   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     G0283            48.00
94268   Florida   Spine   0175568920101172   1/13/2019    Bill     4/26/2019     99211            84.00
94269   Florida   Spine   0175568920101172   1/13/2019    Bill     4/26/2019     97530            99.00
94270   Florida   Spine   0175568920101172   1/13/2019    Bill     4/26/2019     97110            84.00
94271   Florida   Spine   0175568920101172   1/13/2019    Bill     4/26/2019     97140            79.00
94272   Florida   Spine   0175568920101172   1/13/2019    Bill     4/26/2019     97010            60.00
94273   Florida   Spine   0175568920101172   1/13/2019    Bill     4/26/2019     G0283            48.00
94274   Florida   Spine   0648710160101012   1/11/2019    Bill     4/26/2019     99211            84.00
94275   Florida   Spine   0648710160101012   1/11/2019    Bill     4/26/2019     97110            84.00
94276   Florida   Spine   0648710160101012   1/11/2019    Bill     4/26/2019     97112            84.00
94277   Florida   Spine   0648710160101012   1/11/2019    Bill     4/26/2019     97140            79.00
94278   Florida   Spine   0648710160101012   1/11/2019    Bill     4/26/2019     97010            60.00
94279   Florida   Spine   0648710160101012   1/11/2019    Bill     4/26/2019     G0283            48.00
94280   Florida   Spine   0283597320101044   3/2/2019     Bill     4/26/2019     99211            84.00
94281   Florida   Spine   0283597320101044   3/2/2019     Bill     4/26/2019     97110            84.00
94282   Florida   Spine   0283597320101044   3/2/2019     Bill     4/26/2019     97112            84.00
94283   Florida   Spine   0283597320101044   3/2/2019     Bill     4/26/2019     97140            79.00
94284   Florida   Spine   0283597320101044   3/2/2019     Bill     4/26/2019     97010            60.00
94285   Florida   Spine   0283597320101044   3/2/2019     Bill     4/26/2019     G0283            48.00
94286   Florida   Spine   0283597320101044   3/2/2019     Bill     4/26/2019     99211            84.00
94287   Florida   Spine   0283597320101044   3/2/2019     Bill     4/26/2019     97110            84.00
94288   Florida   Spine   0283597320101044   3/2/2019     Bill     4/26/2019     97112            84.00
94289   Florida   Spine   0283597320101044   3/2/2019     Bill     4/26/2019     97140            79.00
94290   Florida   Spine   0283597320101044   3/2/2019     Bill     4/26/2019     97010            60.00
94291   Florida   Spine   0283597320101044   3/2/2019     Bill     4/26/2019     G0283            48.00
94292   Florida   Spine   0402921620101064   4/2/2019     Bill     4/26/2019     99211            84.00
94293   Florida   Spine   0402921620101064   4/2/2019     Bill     4/26/2019     97530            99.00
94294   Florida   Spine   0402921620101064   4/2/2019     Bill     4/26/2019     97140            79.00
94295   Florida   Spine   0402921620101064   4/2/2019     Bill     4/26/2019     G0283            48.00
94296   Florida   Spine   0402921620101064   4/2/2019     Bill     4/26/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1850 of
                                                  2767

94297   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97035            48.00
94298   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97039            48.00
94299   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     99211            84.00
94300   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     97530            99.00
94301   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     97140            79.00
94302   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     G0283            48.00
94303   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     97010            60.00
94304   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     97039            48.00
94305   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     99211            84.00
94306   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     97530            99.00
94307   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     97012            60.00
94308   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     97140            79.00
94309   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     97010            60.00
94310   Florida   Spine   8666979920000001   4/4/2019    Bill      4/26/2019     G0283            48.00
94311   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     99211            84.00
94312   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97530            99.00
94313   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97112            84.00
94314   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97140            79.00
94315   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     G0283            48.00
94316   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97010            60.00
94317   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97035            48.00
94318   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     99211            84.00
94319   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97530            99.00
94320   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97110            84.00
94321   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97140            79.00
94322   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     G0283            48.00
94323   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97010            60.00
94324   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     99211            84.00
94325   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97530            99.00
94326   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97110            84.00
94327   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97140            79.00
94328   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     G0283            48.00
94329   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97010            60.00
94330   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97039            48.00
94331   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     99211            84.00
94332   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97530            99.00
94333   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97110            84.00
94334   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97010            60.00
94335   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     99211            84.00
94336   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97530            99.00
94337   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97140            79.00
94338   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     G0283            48.00
94339   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97010            60.00
94340   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97035            48.00
94341   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     99211            84.00
94342   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97530            99.00
94343   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97112            84.00
94344   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97140            79.00
94345   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     G0283            48.00
94346   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97010            60.00
94347   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97035            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1851 of
                                                  2767

94348   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     99211             84.00
94349   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     97140             79.00
94350   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     97010             60.00
94351   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     99203            302.00
94352   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97140             79.00
94353   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     G0283             48.00
94354   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97010             60.00
94355   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97035             48.00
94356   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     99211             84.00
94357   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97530             99.00
94358   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97112             84.00
94359   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97140             79.00
94360   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97010             60.00
94361   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     G0283             48.00
94362   Florida   Spine   0142125670101082   4/1/2019    Bill      4/26/2019     99211             84.00
94363   Florida   Spine   0142125670101082   4/1/2019    Bill      4/26/2019     97530             99.00
94364   Florida   Spine   0142125670101082   4/1/2019    Bill      4/26/2019     97140             79.00
94365   Florida   Spine   0142125670101082   4/1/2019    Bill      4/26/2019     G0283             48.00
94366   Florida   Spine   0142125670101082   4/1/2019    Bill      4/26/2019     97010             60.00
94367   Florida   Spine   0142125670101082   4/1/2019    Bill      4/26/2019     97035             48.00
94368   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     99211             84.00
94369   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97530             99.00
94370   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97112             84.00
94371   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97140             79.00
94372   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97010             60.00
94373   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     G0283             48.00
94374   Florida   Spine   0600153340101022   12/5/2018   Bill      4/26/2019     99211             84.00
94375   Florida   Spine   0600153340101022   12/5/2018   Bill      4/26/2019     97530             99.00
94376   Florida   Spine   0600153340101022   12/5/2018   Bill      4/26/2019     97140             79.00
94377   Florida   Spine   0600153340101022   12/5/2018   Bill      4/26/2019     97010             60.00
94378   Florida   Spine   0600153340101022   12/5/2018   Bill      4/26/2019     G0283             48.00
94379   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     99211             84.00
94380   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97530             99.00
94381   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97140             79.00
94382   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     G0283             48.00
94383   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97010             60.00
94384   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97035             48.00
94385   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     99211             84.00
94386   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97530             99.00
94387   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97140             79.00
94388   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     G0283             48.00
94389   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97010             60.00
94390   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97035             48.00
94391   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97012             60.00
94392   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     99211             84.00
94393   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97110             84.00
94394   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97112             84.00
94395   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97140             79.00
94396   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     G0283             48.00
94397   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97010             60.00
94398   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97035             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1852 of
                                                  2767

94399   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     99211             84.00
94400   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     97110             84.00
94401   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     97112             84.00
94402   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     97140             79.00
94403   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     99211             84.00
94404   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97530             99.00
94405   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97110             84.00
94406   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97112             84.00
94407   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97140             79.00
94408   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     G0283             48.00
94409   Florida   Spine   0372012190101043   2/4/2019    Bill      4/26/2019     97010             60.00
94410   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     99211             84.00
94411   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97530             99.00
94412   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97110             84.00
94413   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97112             84.00
94414   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97140             79.00
94415   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     G0283             48.00
94416   Florida   Spine   0572291920101014   3/14/2019   Bill      4/26/2019     97010             60.00
94417   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     99211             84.00
94418   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     97530             99.00
94419   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     97112             84.00
94420   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     97140             79.00
94421   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     G0283             48.00
94422   Florida   Spine   0553916580101044   3/15/2019   Bill      4/26/2019     97010             60.00
94423   Florida   Spine   0335935650101028   3/7/2019    Bill      4/26/2019     98940             79.00
94424   Florida   Spine   0335935650101028   3/7/2019    Bill      4/26/2019     97140             79.00
94425   Florida   Spine   0335935650101028   3/7/2019    Bill      4/26/2019     G0283             48.00
94426   Florida   Spine   0335935650101028   3/7/2019    Bill      4/26/2019     97010             60.00
94427   Florida   Spine   0335935650101028   3/7/2019    Bill      4/26/2019     97035             48.00
94428   Florida   Spine   0335935650101028   3/7/2019    Bill      4/26/2019     97530             99.00
94429   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     99213            212.00
94430   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     G0283             48.00
94431   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     97010             60.00
94432   Florida   Spine   0617706720101044   2/5/2019    Bill      4/26/2019     97012             60.00
94433   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     99211             84.00
94434   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97530             99.00
94435   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97110             84.00
94436   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97112             84.00
94437   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97140             79.00
94438   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     G0283             48.00
94439   Florida   Spine   0472816140101096   3/5/2019    Bill      4/26/2019     97010             60.00
94440   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     99211             84.00
94441   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     97530             99.00
94442   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     97112             84.00
94443   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     97140             79.00
94444   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     G0283             48.00
94445   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     97010             60.00
94446   Florida   Spine   0565843170101083   4/9/2019    Bill      4/26/2019     97035             48.00
94447   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     99211             84.00
94448   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     97530             99.00
94449   Florida   Spine   0409556910101045   1/22/2019   Bill      4/26/2019     97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1853 of
                                                  2767

94450   Florida   Spine   0409556910101045   1/22/2019    Bill     4/26/2019     97112             84.00
94451   Florida   Spine   0409556910101045   1/22/2019    Bill     4/26/2019     97140             79.00
94452   Florida   Spine   0409556910101045   1/22/2019    Bill     4/26/2019     G0283             48.00
94453   Florida   Spine   0409556910101045   1/22/2019    Bill     4/26/2019     97010             60.00
94454   Florida   Spine   0563224060101065   11/11/2018   Bill     4/26/2019     98940             79.00
94455   Florida   Spine   0563224060101065   11/11/2018   Bill     4/26/2019     97530             99.00
94456   Florida   Spine   0563224060101065   11/11/2018   Bill     4/26/2019     97112             84.00
94457   Florida   Spine   0563224060101065   11/11/2018   Bill     4/26/2019     97140             79.00
94458   Florida   Spine   0563224060101065   11/11/2018   Bill     4/26/2019     G0283             48.00
94459   Florida   Spine   0563224060101065   11/11/2018   Bill     4/26/2019     97010             60.00
94460   Florida   Spine   0563224060101065   11/11/2018   Bill     4/26/2019     97039             48.00
94461   Florida   Spine   0646876040101019   4/15/2019    Bill     4/26/2019     99203            302.00
94462   Florida   Spine   0646876040101019   4/15/2019    Bill     4/26/2019     G0283             48.00
94463   Florida   Spine   0646876040101019   4/15/2019    Bill     4/26/2019     97010             60.00
94464   Florida   Spine   0646876040101019   4/15/2019    Bill     4/26/2019     A4556             24.00
94465   Florida   Spine   0648817430101027   3/15/2019    Bill     4/26/2019     99203            302.00
94466   Florida   Spine   0648817430101027   3/15/2019    Bill     4/26/2019     97140             79.00
94467   Florida   Spine   0648817430101027   3/15/2019    Bill     4/26/2019     G0283             48.00
94468   Florida   Spine   0648817430101027   3/15/2019    Bill     4/26/2019     97010             60.00
94469   Florida   Spine   0648817430101027   3/15/2019    Bill     4/26/2019     97035             48.00
94470   Florida   Spine   0648817430101027   3/15/2019    Bill     4/26/2019     A4556             24.00
94471   Florida   Spine   0648171340101010   4/15/2019    Bill     4/26/2019     99203            302.00
94472   Florida   Spine   0639051120101029   1/22/2019    Bill     4/26/2019     99211             84.00
94473   Florida   Spine   0639051120101029   1/22/2019    Bill     4/26/2019     97110             84.00
94474   Florida   Spine   0639051120101029   1/22/2019    Bill     4/26/2019     97112             84.00
94475   Florida   Spine   0639051120101029   1/22/2019    Bill     4/26/2019     97140             79.00
94476   Florida   Spine   0639051120101029   1/22/2019    Bill     4/26/2019     G0283             48.00
94477   Florida   Spine   0639051120101029   1/22/2019    Bill     4/26/2019     97010             60.00
94478   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     99211             84.00
94479   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     97530             99.00
94480   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     97112             84.00
94481   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     97140             79.00
94482   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     G0283             48.00
94483   Florida   Spine   0462632770101039   3/15/2019    Bill     4/26/2019     97010             60.00
94484   Florida   Spine   0131076590101145   2/11/2019    Bill     4/26/2019     99211             84.00
94485   Florida   Spine   0131076590101145   2/11/2019    Bill     4/26/2019     97140             79.00
94486   Florida   Spine   0131076590101145   2/11/2019    Bill     4/26/2019     G0283             48.00
94487   Florida   Spine   0131076590101145   2/11/2019    Bill     4/26/2019     97010             60.00
94488   Florida   Spine   0131076590101145   2/11/2019    Bill     4/26/2019     97035             48.00
94489   Florida   Spine   0131076590101145   2/11/2019    Bill     4/26/2019     97039             48.00
94490   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     99211             84.00
94491   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     97530             99.00
94492   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     97140             79.00
94493   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     G0283             48.00
94494   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     97010             60.00
94495   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     97035             48.00
94496   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     97039             48.00
94497   Florida   Spine   0616804760101049   3/13/2019    Bill     4/26/2019     99211             84.00
94498   Florida   Spine   0616804760101049   3/13/2019    Bill     4/26/2019     97110             84.00
94499   Florida   Spine   0616804760101049   3/13/2019    Bill     4/26/2019     97112             84.00
94500   Florida   Spine   0616804760101049   3/13/2019    Bill     4/26/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1854 of
                                                  2767

94501   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     G0283             48.00
94502   Florida   Spine   0616804760101049   3/13/2019   Bill      4/26/2019     97010             60.00
94503   Florida   Spine   0655908490101013   3/27/2019   Bill      4/26/2019     99212            115.00
94504   Florida   Spine   0655908490101013   3/27/2019   Bill      4/26/2019     97530             99.00
94505   Florida   Spine   0655908490101013   3/27/2019   Bill      4/26/2019     97110             84.00
94506   Florida   Spine   0655908490101013   3/27/2019   Bill      4/26/2019     97140             79.00
94507   Florida   Spine   0655908490101013   3/27/2019   Bill      4/26/2019     97010             60.00
94508   Florida   Spine   0655908490101013   3/27/2019   Bill      4/26/2019     G0283             48.00
94509   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     99211             84.00
94510   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     97530             99.00
94511   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     97112             84.00
94512   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     97140             79.00
94513   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     G0283             48.00
94514   Florida   Spine   0512331140101023   3/23/2019   Bill      4/26/2019     97010             60.00
94515   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     99211             84.00
94516   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     97530             99.00
94517   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     97110             84.00
94518   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     97112             84.00
94519   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     97140             79.00
94520   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     G0283             48.00
94521   Florida   Spine   0460270070101037   1/14/2019   Bill      4/26/2019     97010             60.00
94522   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     98941             97.00
94523   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     98943             79.00
94524   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     97530             99.00
94525   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     97035             48.00
94526   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     97010             60.00
94527   Florida   Spine   0619874410101035   1/1/2019    Bill      4/26/2019     G0283             48.00
94528   Florida   Spine   0347404860101043   2/28/2019   Bill      4/26/2019     99211             84.00
94529   Florida   Spine   0347404860101043   2/28/2019   Bill      4/26/2019     97530             99.00
94530   Florida   Spine   0347404860101043   2/28/2019   Bill      4/26/2019     97112             84.00
94531   Florida   Spine   0347404860101043   2/28/2019   Bill      4/26/2019     97140             79.00
94532   Florida   Spine   0347404860101043   2/28/2019   Bill      4/26/2019     97012             60.00
94533   Florida   Spine   0347404860101043   2/28/2019   Bill      4/26/2019     97010             60.00
94534   Florida   Spine   0347404860101043   2/28/2019   Bill      4/26/2019     G0283             48.00
94535   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     99211             84.00
94536   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97530             99.00
94537   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97140             79.00
94538   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     G0283             48.00
94539   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97010             60.00
94540   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97035             48.00
94541   Florida   Spine   0522163000101027   2/14/2019   Bill      4/26/2019     99211             84.00
94542   Florida   Spine   0522163000101027   2/14/2019   Bill      4/26/2019     97530             99.00
94543   Florida   Spine   0522163000101027   2/14/2019   Bill      4/26/2019     97110             84.00
94544   Florida   Spine   0522163000101027   2/14/2019   Bill      4/26/2019     97112             84.00
94545   Florida   Spine   0522163000101027   2/14/2019   Bill      4/26/2019     97140             79.00
94546   Florida   Spine   0522163000101027   2/14/2019   Bill      4/26/2019     97010             60.00
94547   Florida   Spine   0522163000101027   2/14/2019   Bill      4/26/2019     G0283             48.00
94548   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     99211             84.00
94549   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     97110             84.00
94550   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     97112             84.00
94551   Florida   Spine   0639051120101029   1/22/2019   Bill      4/26/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1855 of
                                                  2767

94552   Florida   Spine   0639051120101029   1/22/2019    Bill     4/26/2019     G0283             48.00
94553   Florida   Spine   0639051120101029   1/22/2019    Bill     4/26/2019     97010             60.00
94554   Florida   Spine   0327808730101039   3/21/2019    Bill     4/26/2019     99211             84.00
94555   Florida   Spine   0327808730101039   3/21/2019    Bill     4/26/2019     97530             99.00
94556   Florida   Spine   0327808730101039   3/21/2019    Bill     4/26/2019     97140             79.00
94557   Florida   Spine   0327808730101039   3/21/2019    Bill     4/26/2019     G0283             48.00
94558   Florida   Spine   0327808730101039   3/21/2019    Bill     4/26/2019     97010             60.00
94559   Florida   Spine   0327808730101039   3/21/2019    Bill     4/26/2019     97035             48.00
94560   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     99212            115.00
94561   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     97530             99.00
94562   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     97112             84.00
94563   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     97140             79.00
94564   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     G0283             48.00
94565   Florida   Spine   0417154430101057   3/29/2019    Bill     4/26/2019     97010             60.00
94566   Florida   Spine   0548895390101022   4/3/2019     Bill     4/26/2019     99211             84.00
94567   Florida   Spine   0548895390101022   4/3/2019     Bill     4/26/2019     97530             99.00
94568   Florida   Spine   0548895390101022   4/3/2019     Bill     4/26/2019     97112             84.00
94569   Florida   Spine   0548895390101022   4/3/2019     Bill     4/26/2019     97140             79.00
94570   Florida   Spine   0548895390101022   4/3/2019     Bill     4/26/2019     97010             60.00
94571   Florida   Spine   0548895390101022   4/3/2019     Bill     4/26/2019     G0283             48.00
94572   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     99211             84.00
94573   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97530             99.00
94574   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97112             84.00
94575   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97140             79.00
94576   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     G0283             48.00
94577   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97010             60.00
94578   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97035             48.00
94579   Florida   Spine   0313997990101114   11/29/2018   Bill     4/26/2019     99211             84.00
94580   Florida   Spine   0313997990101114   11/29/2018   Bill     4/26/2019     97110             84.00
94581   Florida   Spine   0313997990101114   11/29/2018   Bill     4/26/2019     97112             84.00
94582   Florida   Spine   0313997990101114   11/29/2018   Bill     4/26/2019     97140             79.00
94583   Florida   Spine   0313997990101114   11/29/2018   Bill     4/26/2019     G0283             48.00
94584   Florida   Spine   0313997990101114   11/29/2018   Bill     4/26/2019     97010             60.00
94585   Florida   Spine   0615338250101012   4/15/2019    Bill     4/26/2019     99211             84.00
94586   Florida   Spine   0615338250101012   4/15/2019    Bill     4/26/2019     97530             99.00
94587   Florida   Spine   0615338250101012   4/15/2019    Bill     4/26/2019     97112             84.00
94588   Florida   Spine   0615338250101012   4/15/2019    Bill     4/26/2019     97140             79.00
94589   Florida   Spine   0615338250101012   4/15/2019    Bill     4/26/2019     97035             48.00
94590   Florida   Spine   0615338250101012   4/15/2019    Bill     4/26/2019     97010             60.00
94591   Florida   Spine   0615338250101012   4/15/2019    Bill     4/26/2019     G0283             48.00
94592   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     99211             84.00
94593   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97530             99.00
94594   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97110             84.00
94595   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97140             79.00
94596   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97010             60.00
94597   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     G0283             48.00
94598   Florida   Spine   0481000790101016   1/23/2019    Bill     4/26/2019     99211             84.00
94599   Florida   Spine   0481000790101016   1/23/2019    Bill     4/26/2019     97530             99.00
94600   Florida   Spine   0481000790101016   1/23/2019    Bill     4/26/2019     97112             84.00
94601   Florida   Spine   0481000790101016   1/23/2019    Bill     4/26/2019     97140             79.00
94602   Florida   Spine   0481000790101016   1/23/2019    Bill     4/26/2019     G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1856 of
                                                  2767

94603   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     97010             60.00
94604   Florida   Spine   0481000790101016   1/23/2019   Bill      4/26/2019     97035             48.00
94605   Florida   Spine   0648710160101012   1/11/2019   Bill      4/26/2019     99211             84.00
94606   Florida   Spine   0648710160101012   1/11/2019   Bill      4/26/2019     97110             84.00
94607   Florida   Spine   0648710160101012   1/11/2019   Bill      4/26/2019     97112             84.00
94608   Florida   Spine   0648710160101012   1/11/2019   Bill      4/26/2019     97140             79.00
94609   Florida   Spine   0648710160101012   1/11/2019   Bill      4/26/2019     97010             60.00
94610   Florida   Spine   0648710160101012   1/11/2019   Bill      4/26/2019     G0283             48.00
94611   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     99211             84.00
94612   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97530             99.00
94613   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97140             79.00
94614   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     G0283             48.00
94615   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97010             60.00
94616   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97035             48.00
94617   Florida   Spine   0175568920101172   1/13/2019   Bill      4/26/2019     99211             84.00
94618   Florida   Spine   0175568920101172   1/13/2019   Bill      4/26/2019     97530             99.00
94619   Florida   Spine   0175568920101172   1/13/2019   Bill      4/26/2019     97110             84.00
94620   Florida   Spine   0175568920101172   1/13/2019   Bill      4/26/2019     97140             79.00
94621   Florida   Spine   0175568920101172   1/13/2019   Bill      4/26/2019     97010             60.00
94622   Florida   Spine   0175568920101172   1/13/2019   Bill      4/26/2019     G0283             48.00
94623   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     99211             84.00
94624   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97110             84.00
94625   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97112             84.00
94626   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97140             79.00
94627   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97010             60.00
94628   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     G0283             48.00
94629   Florida   Spine   0297487670101030   4/3/2019    Bill      4/26/2019     97012             60.00
94630   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     99211             84.00
94631   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97110             84.00
94632   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97112             84.00
94633   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97140             79.00
94634   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     97010             60.00
94635   Florida   Spine   0283597320101044   3/2/2019    Bill      4/26/2019     G0283             48.00
94636   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     99211             84.00
94637   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97530             99.00
94638   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97112             84.00
94639   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97140             79.00
94640   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     G0283             48.00
94641   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97010             60.00
94642   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97035             48.00
94643   Florida   Spine   0649698720101011   4/10/2019   Bill      4/26/2019     99203            302.00
94644   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     99211             84.00
94645   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97530             99.00
94646   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97140             79.00
94647   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     G0283             48.00
94648   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97010             60.00
94649   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97035             48.00
94650   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97039             48.00
94651   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     99211             84.00
94652   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97530             99.00
94653   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1857 of
                                                  2767

94654   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97140            79.00
94655   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     G0283            48.00
94656   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97010            60.00
94657   Florida   Spine   0320298760101173   4/9/2019    Bill      4/26/2019     97035            48.00
94658   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     99211            84.00
94659   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     97530            99.00
94660   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     97140            79.00
94661   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     G0283            48.00
94662   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     97010            60.00
94663   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     97039            48.00
94664   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     99211            84.00
94665   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97530            99.00
94666   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97112            84.00
94667   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97140            79.00
94668   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     G0283            48.00
94669   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97010            60.00
94670   Florida   Spine   0573827830101021   2/13/2019   Bill      4/26/2019     97035            48.00
94671   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     99211            84.00
94672   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97530            99.00
94673   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97140            79.00
94674   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     G0283            48.00
94675   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97010            60.00
94676   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97035            48.00
94677   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97012            60.00
94678   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     99211            84.00
94679   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97110            84.00
94680   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97112            84.00
94681   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97140            79.00
94682   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     G0283            48.00
94683   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97010            60.00
94684   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97035            48.00
94685   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     99211            84.00
94686   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     97110            84.00
94687   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     97112            84.00
94688   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     97140            79.00
94689   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     G0283            48.00
94690   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     99211            84.00
94691   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97530            99.00
94692   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97110            84.00
94693   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97140            79.00
94694   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97012            60.00
94695   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     97010            60.00
94696   Florida   Spine   0182615800101136   4/5/2019    Bill      4/26/2019     G0283            48.00
94697   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     99211            84.00
94698   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     97140            79.00
94699   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     97010            60.00
94700   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     99211            84.00
94701   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     97530            99.00
94702   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     97140            79.00
94703   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     G0283            48.00
94704   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1858 of
                                                  2767

94705   Florida   Spine   0223077330101014   4/7/2019    Bill      4/26/2019     97039             48.00
94706   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     99211             84.00
94707   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     97140             79.00
94708   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     G0283             48.00
94709   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     97010             60.00
94710   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     97012             60.00
94711   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     99211             84.00
94712   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97530             99.00
94713   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97110             84.00
94714   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97140             79.00
94715   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97012             60.00
94716   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     99211             84.00
94717   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97530             99.00
94718   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97110             84.00
94719   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97140             79.00
94720   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97010             60.00
94721   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97039             48.00
94722   Florida   Spine   0322308720101045   4/12/2019   Bill      4/26/2019     99203            302.00
94723   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     99211             84.00
94724   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97530             99.00
94725   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97140             79.00
94726   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     G0283             48.00
94727   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97010             60.00
94728   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97035             48.00
94729   Florida   Spine   0646876040101019   4/15/2019   Bill      4/26/2019     99211             84.00
94730   Florida   Spine   0646876040101019   4/15/2019   Bill      4/26/2019     97140             79.00
94731   Florida   Spine   0646876040101019   4/15/2019   Bill      4/26/2019     G0283             48.00
94732   Florida   Spine   0646876040101019   4/15/2019   Bill      4/26/2019     97010             60.00
94733   Florida   Spine   0646876040101019   4/15/2019   Bill      4/26/2019     97012             60.00
94734   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     99211             84.00
94735   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97530             99.00
94736   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97110             84.00
94737   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97140             79.00
94738   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     G0283             48.00
94739   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97010             60.00
94740   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97039             48.00
94741   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     99211             84.00
94742   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     97530             99.00
94743   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     97140             79.00
94744   Florida   Spine   0546847800101011   3/17/2019   Bill      4/26/2019     97010             60.00
94745   Florida   Spine   0615960690101011   12/3/2018   Bill      4/26/2019     99213            212.00
94746   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     99211             84.00
94747   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97530             99.00
94748   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97140             79.00
94749   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     G0283             48.00
94750   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97010             60.00
94751   Florida   Spine   0327808730101039   3/21/2019   Bill      4/26/2019     97035             48.00
94752   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     99211             84.00
94753   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97530             99.00
94754   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97110             84.00
94755   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1859 of
                                                  2767

94756   Florida   Spine   0600040430101071   3/16/2019    Bill     4/26/2019     G0283             48.00
94757   Florida   Spine   0600040430101071   3/16/2019    Bill     4/26/2019     97010             60.00
94758   Florida   Spine   0600040430101071   3/16/2019    Bill     4/26/2019     97039             48.00
94759   Florida   Spine   0512331140101023   3/23/2019    Bill     4/26/2019     99211             84.00
94760   Florida   Spine   0512331140101023   3/23/2019    Bill     4/26/2019     97530             99.00
94761   Florida   Spine   0512331140101023   3/23/2019    Bill     4/26/2019     97112             84.00
94762   Florida   Spine   0512331140101023   3/23/2019    Bill     4/26/2019     97140             79.00
94763   Florida   Spine   0512331140101023   3/23/2019    Bill     4/26/2019     G0283             48.00
94764   Florida   Spine   0512331140101023   3/23/2019    Bill     4/26/2019     97010             60.00
94765   Florida   Spine   0512331140101023   3/23/2019    Bill     4/26/2019     97035             48.00
94766   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     99211             84.00
94767   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     97530             99.00
94768   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     97112             84.00
94769   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     97140             79.00
94770   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     G0283             48.00
94771   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     97010             60.00
94772   Florida   Spine   0565843170101083   4/9/2019     Bill     4/26/2019     97035             48.00
94773   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     99211             84.00
94774   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     97530             99.00
94775   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     97110             84.00
94776   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     97112             84.00
94777   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     97140             79.00
94778   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     G0283             48.00
94779   Florida   Spine   0392610050101015   11/27/2018   Bill     4/26/2019     97010             60.00
94780   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     99212            115.00
94781   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     97110             84.00
94782   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     97112             84.00
94783   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     97140             79.00
94784   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     G0283             48.00
94785   Florida   Spine   0375595030101055   1/25/2019    Bill     4/26/2019     97010             60.00
94786   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     99211             84.00
94787   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     97530             99.00
94788   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     97110             84.00
94789   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     97010             60.00
94790   Florida   Spine   0639812240101011   4/1/2019     Bill     4/26/2019     G0283             48.00
94791   Florida   Spine   0362012910101077   10/25/2018   Bill     4/26/2019     99211             84.00
94792   Florida   Spine   0362012910101077   10/25/2018   Bill     4/26/2019     97530             99.00
94793   Florida   Spine   0362012910101077   10/25/2018   Bill     4/26/2019     97110             84.00
94794   Florida   Spine   0362012910101077   10/25/2018   Bill     4/26/2019     97112             84.00
94795   Florida   Spine   0362012910101077   10/25/2018   Bill     4/26/2019     97140             79.00
94796   Florida   Spine   0362012910101077   10/25/2018   Bill     4/26/2019     97010             60.00
94797   Florida   Spine   0362012910101077   10/25/2018   Bill     4/26/2019     G0283             48.00
94798   Florida   Spine   0105083030101091   1/7/2019     Bill     4/26/2019     99211             84.00
94799   Florida   Spine   0105083030101091   1/7/2019     Bill     4/26/2019     97110             84.00
94800   Florida   Spine   0105083030101091   1/7/2019     Bill     4/26/2019     97112             84.00
94801   Florida   Spine   0105083030101091   1/7/2019     Bill     4/26/2019     97140             79.00
94802   Florida   Spine   0105083030101091   1/7/2019     Bill     4/26/2019     G0283             48.00
94803   Florida   Spine   0105083030101091   1/7/2019     Bill     4/26/2019     97010             60.00
94804   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     99211             84.00
94805   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97530             99.00
94806   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1860 of
                                                  2767

94807   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97112             84.00
94808   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97140             79.00
94809   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     97010             60.00
94810   Florida   Spine   0522163000101027   2/14/2019    Bill     4/26/2019     G0283             48.00
94811   Florida   Spine   0297487670101030   4/3/2019     Bill     4/26/2019     99211             84.00
94812   Florida   Spine   0297487670101030   4/3/2019     Bill     4/26/2019     97530             99.00
94813   Florida   Spine   0297487670101030   4/3/2019     Bill     4/26/2019     97140             79.00
94814   Florida   Spine   0297487670101030   4/3/2019     Bill     4/26/2019     G0283             48.00
94815   Florida   Spine   0297487670101030   4/3/2019     Bill     4/26/2019     97010             60.00
94816   Florida   Spine   0297487670101030   4/3/2019     Bill     4/26/2019     97035             48.00
94817   Florida   Spine   0297487670101030   4/3/2019     Bill     4/26/2019     97039             48.00
94818   Florida   Spine   0648710160101012   1/11/2019    Bill     4/26/2019     99213            212.00
94819   Florida   Spine   0648710160101012   1/11/2019    Bill     4/26/2019     97110             84.00
94820   Florida   Spine   0648710160101012   1/11/2019    Bill     4/26/2019     97112             84.00
94821   Florida   Spine   0648710160101012   1/11/2019    Bill     4/26/2019     97140             79.00
94822   Florida   Spine   0648710160101012   1/11/2019    Bill     4/26/2019     97010             60.00
94823   Florida   Spine   0648710160101012   1/11/2019    Bill     4/26/2019     G0283             48.00
94824   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     99211             84.00
94825   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97530             99.00
94826   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97112             84.00
94827   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97140             79.00
94828   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97039             48.00
94829   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     97010             60.00
94830   Florida   Spine   0634246910101032   12/18/2018   Bill     4/26/2019     G0283             48.00
94831   Florida   Spine   0572322370101020   2/7/2019     Bill     4/26/2019     99211             84.00
94832   Florida   Spine   0572322370101020   2/7/2019     Bill     4/26/2019     97530             99.00
94833   Florida   Spine   0572322370101020   2/7/2019     Bill     4/26/2019     97110             84.00
94834   Florida   Spine   0572322370101020   2/7/2019     Bill     4/26/2019     97112             84.00
94835   Florida   Spine   0572322370101020   2/7/2019     Bill     4/26/2019     97140             79.00
94836   Florida   Spine   0175568920101172   1/13/2019    Bill     4/26/2019     99213            212.00
94837   Florida   Spine   0175568920101172   1/13/2019    Bill     4/26/2019     97530             99.00
94838   Florida   Spine   0175568920101172   1/13/2019    Bill     4/26/2019     97140             79.00
94839   Florida   Spine   0175568920101172   1/13/2019    Bill     4/26/2019     97035             48.00
94840   Florida   Spine   0175568920101172   1/13/2019    Bill     4/26/2019     97010             60.00
94841   Florida   Spine   0175568920101172   1/13/2019    Bill     4/26/2019     G0283             48.00
94842   Florida   Spine   0632854840101014   11/11/2018   Bill     4/26/2019     99211             84.00
94843   Florida   Spine   0632854840101014   11/11/2018   Bill     4/26/2019     97110             84.00
94844   Florida   Spine   0632854840101014   11/11/2018   Bill     4/26/2019     97112             84.00
94845   Florida   Spine   0632854840101014   11/11/2018   Bill     4/26/2019     97140             79.00
94846   Florida   Spine   0632854840101014   11/11/2018   Bill     4/26/2019     97010             60.00
94847   Florida   Spine   0632854840101014   11/11/2018   Bill     4/26/2019     G0283             48.00
94848   Florida   Spine   0172192390101134   1/31/2019    Bill     4/26/2019     99211             84.00
94849   Florida   Spine   0172192390101134   1/31/2019    Bill     4/26/2019     97530             99.00
94850   Florida   Spine   0172192390101134   1/31/2019    Bill     4/26/2019     97110             84.00
94851   Florida   Spine   0172192390101134   1/31/2019    Bill     4/26/2019     97140             79.00
94852   Florida   Spine   0172192390101134   1/31/2019    Bill     4/26/2019     G0283             48.00
94853   Florida   Spine   0172192390101134   1/31/2019    Bill     4/26/2019     97010             60.00
94854   Florida   Spine   0172192390101134   1/31/2019    Bill     4/26/2019     97012             60.00
94855   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     99211             84.00
94856   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97530             99.00
94857   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1861 of
                                                  2767

94858   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97140            79.00
94859   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     G0283            48.00
94860   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97010            60.00
94861   Florida   Spine   0641875970101010   3/27/2019    Bill     4/26/2019     97035            48.00
94862   Florida   Spine   0520017690101022   3/14/2019    Bill     4/26/2019     99211            84.00
94863   Florida   Spine   0520017690101022   3/14/2019    Bill     4/26/2019     97110            84.00
94864   Florida   Spine   0520017690101022   3/14/2019    Bill     4/26/2019     97112            84.00
94865   Florida   Spine   0520017690101022   3/14/2019    Bill     4/26/2019     97140            79.00
94866   Florida   Spine   0520017690101022   3/14/2019    Bill     4/26/2019     97014            48.00
94867   Florida   Spine   0520017690101022   3/14/2019    Bill     4/26/2019     97010            60.00
94868   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     99211            84.00
94869   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     97530            99.00
94870   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     97112            84.00
94871   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     97140            79.00
94872   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     G0283            48.00
94873   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     97010            60.00
94874   Florida   Spine   0536059250101044   3/8/2019     Bill     4/26/2019     97035            48.00
94875   Florida   Spine   0526263710101014   2/23/2019    Bill     4/26/2019     99211            84.00
94876   Florida   Spine   0526263710101014   2/23/2019    Bill     4/26/2019     97530            99.00
94877   Florida   Spine   0526263710101014   2/23/2019    Bill     4/26/2019     97110            84.00
94878   Florida   Spine   0526263710101014   2/23/2019    Bill     4/26/2019     97140            79.00
94879   Florida   Spine   0526263710101014   2/23/2019    Bill     4/26/2019     G0283            48.00
94880   Florida   Spine   0526263710101014   2/23/2019    Bill     4/26/2019     97010            60.00
94881   Florida   Spine   0526263710101014   2/23/2019    Bill     4/26/2019     97012            60.00
94882   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     99211            84.00
94883   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     97530            99.00
94884   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     97112            84.00
94885   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     97140            79.00
94886   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     G0283            48.00
94887   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     97010            60.00
94888   Florida   Spine   0423510660101020   3/31/2019    Bill     4/26/2019     97035            48.00
94889   Florida   Spine   0030424780101362   12/20/2018   Bill     4/26/2019     99211            84.00
94890   Florida   Spine   0030424780101362   12/20/2018   Bill     4/26/2019     97530            99.00
94891   Florida   Spine   0030424780101362   12/20/2018   Bill     4/26/2019     97140            79.00
94892   Florida   Spine   0030424780101362   12/20/2018   Bill     4/26/2019     G0283            48.00
94893   Florida   Spine   0030424780101362   12/20/2018   Bill     4/26/2019     97010            60.00
94894   Florida   Spine   0030424780101362   12/20/2018   Bill     4/26/2019     97039            48.00
94895   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     98940            79.00
94896   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     97530            99.00
94897   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     97112            84.00
94898   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     97140            79.00
94899   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     G0283            48.00
94900   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     97010            60.00
94901   Florida   Spine   0523729000101040   2/6/2019     Bill     4/26/2019     97035            48.00
94902   Florida   Spine   0619874410101035   1/1/2019     Bill     4/26/2019     98941            97.00
94903   Florida   Spine   0619874410101035   1/1/2019     Bill     4/26/2019     98943            79.00
94904   Florida   Spine   0619874410101035   1/1/2019     Bill     4/26/2019     97530            99.00
94905   Florida   Spine   0619874410101035   1/1/2019     Bill     4/26/2019     97035            48.00
94906   Florida   Spine   0619874410101035   1/1/2019     Bill     4/26/2019     97010            60.00
94907   Florida   Spine   0619874410101035   1/1/2019     Bill     4/26/2019     G0283            48.00
94908   Florida   Spine   0402921620101064   4/2/2019     Bill     4/26/2019     99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1862 of
                                                  2767

94909   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97530            99.00
94910   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97140            79.00
94911   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     G0283            48.00
94912   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97010            60.00
94913   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97035            48.00
94914   Florida   Spine   0402921620101064   4/2/2019    Bill      4/26/2019     97039            48.00
94915   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     99211            84.00
94916   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     97530            99.00
94917   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     97140            79.00
94918   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     G0283            48.00
94919   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     97010            60.00
94920   Florida   Spine   0433175160101041   2/20/2019   Bill      4/26/2019     97039            48.00
94921   Florida   Spine   0649698720101011   4/10/2019   Bill      4/26/2019     99211            84.00
94922   Florida   Spine   0649698720101011   4/10/2019   Bill      4/26/2019     G0283            48.00
94923   Florida   Spine   0649698720101011   4/10/2019   Bill      4/26/2019     97010            60.00
94924   Florida   Spine   0649698720101011   4/10/2019   Bill      4/26/2019     97039            48.00
94925   Florida   Spine   0359766610101043   1/8/2019    Bill      4/26/2019     99211            84.00
94926   Florida   Spine   0359766610101043   1/8/2019    Bill      4/26/2019     97110            84.00
94927   Florida   Spine   0359766610101043   1/8/2019    Bill      4/26/2019     97112            84.00
94928   Florida   Spine   0359766610101043   1/8/2019    Bill      4/26/2019     97140            79.00
94929   Florida   Spine   0359766610101043   1/8/2019    Bill      4/26/2019     G0283            48.00
94930   Florida   Spine   0359766610101043   1/8/2019    Bill      4/26/2019     97010            60.00
94931   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     99211            84.00
94932   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97530            99.00
94933   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97110            84.00
94934   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97140            79.00
94935   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97010            60.00
94936   Florida   Spine   0600040430101071   3/16/2019   Bill      4/26/2019     97012            60.00
94937   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     99211            84.00
94938   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97530            99.00
94939   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97140            79.00
94940   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     G0283            48.00
94941   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97010            60.00
94942   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97035            48.00
94943   Florida   Spine   0410926230101107   4/3/2019    Bill      4/26/2019     97012            60.00
94944   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     99211            84.00
94945   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     97110            84.00
94946   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     97112            84.00
94947   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     97140            79.00
94948   Florida   Spine   0628552720101015   2/11/2019   Bill      4/26/2019     G0283            48.00
94949   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     99211            84.00
94950   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     97110            84.00
94951   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     97112            84.00
94952   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     97140            79.00
94953   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     G0283            48.00
94954   Florida   Spine   0357542000101055   1/28/2019   Bill      4/26/2019     97010            60.00
94955   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     99211            84.00
94956   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97110            84.00
94957   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97112            84.00
94958   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97140            79.00
94959   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1863 of
                                                  2767

94960   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97010            60.00
94961   Florida   Spine   0159492390101051   3/22/2019   Bill      4/26/2019     97035            48.00
94962   Florida   Spine   0322308720101045   4/12/2019   Bill      4/26/2019     99211            84.00
94963   Florida   Spine   0322308720101045   4/12/2019   Bill      4/26/2019     97530            99.00
94964   Florida   Spine   0322308720101045   4/12/2019   Bill      4/26/2019     97112            84.00
94965   Florida   Spine   0322308720101045   4/12/2019   Bill      4/26/2019     97140            79.00
94966   Florida   Spine   0322308720101045   4/12/2019   Bill      4/26/2019     G0283            48.00
94967   Florida   Spine   0322308720101045   4/12/2019   Bill      4/26/2019     97010            60.00
94968   Florida   Spine   0322308720101045   4/12/2019   Bill      4/26/2019     97012            60.00
94969   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     99211            84.00
94970   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97530            99.00
94971   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97110            84.00
94972   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97140            79.00
94973   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     G0283            48.00
94974   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97010            60.00
94975   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97012            60.00
94976   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     99211            84.00
94977   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97530            99.00
94978   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97110            84.00
94979   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97140            79.00
94980   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     G0283            48.00
94981   Florida   Spine   0476054460101175   4/6/2019    Bill      4/26/2019     97010            60.00
94982   Florida   Spine   0630714390101024   1/29/2019   Bill      4/26/2019     99211            84.00
94983   Florida   Spine   0630714390101024   1/29/2019   Bill      4/26/2019     97530            99.00
94984   Florida   Spine   0630714390101024   1/29/2019   Bill      4/26/2019     97140            79.00
94985   Florida   Spine   0630714390101024   1/29/2019   Bill      4/26/2019     G0283            48.00
94986   Florida   Spine   0630714390101024   1/29/2019   Bill      4/26/2019     97010            60.00
94987   Florida   Spine   0630714390101024   1/29/2019   Bill      4/26/2019     97035            48.00
94988   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     99211            84.00
94989   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97530            99.00
94990   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97112            84.00
94991   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97140            79.00
94992   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97035            48.00
94993   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     97010            60.00
94994   Florida   Spine   0517289190101100   3/11/2019   Bill      4/26/2019     G0283            48.00
94995   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     99211            84.00
94996   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     97140            79.00
94997   Florida   Spine   0607188190101014   3/25/2019   Bill      4/26/2019     97010            60.00
94998   Florida   Spine   0586408480101010   4/2/2019    Bill      4/26/2019     99211            84.00
94999   Florida   Spine   0586408480101010   4/2/2019    Bill      4/26/2019     97140            79.00
95000   Florida   Spine   0586408480101010   4/2/2019    Bill      4/26/2019     97010            60.00
95001   Florida   Spine   0586408480101010   4/2/2019    Bill      4/26/2019     97039            48.00
95002   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     99211            84.00
95003   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97530            99.00
95004   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97112            84.00
95005   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97140            79.00
95006   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     G0283            48.00
95007   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97010            60.00
95008   Florida   Spine   0634816710101018   4/13/2019   Bill      4/26/2019     97035            48.00
95009   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     99211            84.00
95010   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1864 of
                                                  2767

95011   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97112             84.00
95012   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97140             79.00
95013   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     G0283             48.00
95014   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97010             60.00
95015   Florida   Spine   0496500220101034   4/8/2019    Bill      4/26/2019     97035             48.00
95016   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     99211             84.00
95017   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     G0283             48.00
95018   Florida   Spine   0546081900101016   2/13/2019   Bill      4/26/2019     97010             60.00
95019   Florida   Spine   0621227560101014   4/6/2019    Bill      4/26/2019     99203            302.00
95020   Florida   Spine   0621227560101014   4/6/2019    Bill      4/26/2019     97140             79.00
95021   Florida   Spine   0621227560101014   4/6/2019    Bill      4/26/2019     G0283             48.00
95022   Florida   Spine   0621227560101014   4/6/2019    Bill      4/26/2019     97010             60.00
95023   Florida   Spine   0621227560101014   4/6/2019    Bill      4/26/2019     A4556             24.00
95024   Florida   Spine   0616703330101010   2/16/2019   Bill      4/26/2019     98941             97.00
95025   Florida   Spine   0616703330101010   2/16/2019   Bill      4/26/2019     99211             84.00
95026   Florida   Spine   0616703330101010   2/16/2019   Bill      4/26/2019     97530             99.00
95027   Florida   Spine   0616703330101010   2/16/2019   Bill      4/26/2019     97110             84.00
95028   Florida   Spine   0616703330101010   2/16/2019   Bill      4/26/2019     97140             79.00
95029   Florida   Spine   0616703330101010   2/16/2019   Bill      4/26/2019     G0283             48.00
95030   Florida   Spine   0616703330101010   2/16/2019   Bill      4/26/2019     97010             60.00
95031   Florida   Spine   0616703330101010   2/16/2019   Bill      4/26/2019     97039             48.00
95032   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      99203            302.00
95033   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97012             60.00
95034   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97140             79.00
95035   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97035             48.00
95036   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97010             60.00
95037   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      G0283             48.00
95038   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      A4556             24.00
95039   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      G0283             48.00
95040   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      99211             84.00
95041   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97530             99.00
95042   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97012             60.00
95043   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97140             79.00
95044   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97035             48.00
95045   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97010             60.00
95046   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      99211             84.00
95047   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97530             99.00
95048   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97012             60.00
95049   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97140             79.00
95050   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97035             48.00
95051   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97010             60.00
95052   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      G0283             48.00
95053   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      99211             84.00
95054   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97530             99.00
95055   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97012             60.00
95056   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97140             79.00
95057   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97010             60.00
95058   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      G0283             48.00
95059   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      99211             84.00
95060   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97530             99.00
95061   Florida   Spine   0282290720101035   2/22/2019   Bill      5/3/2019      97012             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1865 of
                                                  2767

95062   Florida   Spine   0282290720101035   2/22/2019    Bill     5/3/2019      97140             79.00
95063   Florida   Spine   0282290720101035   2/22/2019    Bill     5/3/2019      97035             48.00
95064   Florida   Spine   0282290720101035   2/22/2019    Bill     5/3/2019      97010             60.00
95065   Florida   Spine   0282290720101035   2/22/2019    Bill     5/3/2019      G0283             48.00
95066   Florida   Spine   0282290720101035   2/22/2019    Bill     5/3/2019      99211             84.00
95067   Florida   Spine   0282290720101035   2/22/2019    Bill     5/3/2019      97530             99.00
95068   Florida   Spine   0282290720101035   2/22/2019    Bill     5/3/2019      97012             60.00
95069   Florida   Spine   0282290720101035   2/22/2019    Bill     5/3/2019      97140             79.00
95070   Florida   Spine   0282290720101035   2/22/2019    Bill     5/3/2019      97010             60.00
95071   Florida   Spine   0282290720101035   2/22/2019    Bill     5/3/2019      G0283             48.00
95072   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      99203            302.00
95073   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97140             79.00
95074   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97010             60.00
95075   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      99211             84.00
95076   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97110             84.00
95077   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97140             79.00
95078   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97010             60.00
95079   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      99211             84.00
95080   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97110             84.00
95081   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97140             79.00
95082   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97010             60.00
95083   Florida   Spine   0419840340101025   12/14/2018   Bill     5/3/2019      99203            550.00
95084   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      99211             84.00
95085   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97530             99.00
95086   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97110             84.00
95087   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97140             79.00
95088   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97010             60.00
95089   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      99211             84.00
95090   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97110             84.00
95091   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97140             79.00
95092   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97010             60.00
95093   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      99211             84.00
95094   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97530             99.00
95095   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97140             79.00
95096   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97010             60.00
95097   Florida   Spine   0436036900101039   12/18/2018   Bill     5/3/2019      99203            550.00
95098   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      99203            550.00
95099   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      99211             84.00
95100   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97530             99.00
95101   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97110             84.00
95102   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97140             79.00
95103   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97010             60.00
95104   Florida   Spine   0544188320101021   9/17/2018    Bill     5/3/2019      99213            385.00
95105   Florida   Spine   0149972070101201   1/20/2019    Bill     5/3/2019      99203            550.00
95106   Florida   Spine   0414502570101027   6/11/2018    Bill     5/3/2019      99213            385.00
95107   Florida   Spine   0085057290101235   5/25/2018    Bill     5/3/2019      99214            440.00
95108   Florida   Spine   0485329940101030   6/28/2018    Bill     5/3/2019      99214            440.00
95109   Florida   Spine   0596343600101012   5/20/2018    Bill     5/3/2019      99203            550.00
95110   Florida   Spine   0147509210101089   3/4/2019     Bill     5/3/2019      99203            550.00
95111   Florida   Spine   0386966660101029   1/30/2019    Bill     5/3/2019      99203            550.00
95112   Florida   Spine   0282743260101039   4/3/2019     Bill     5/3/2019      99203            550.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1866 of
                                                  2767

95113   Florida   Spine   0222802410101084   1/29/2019   Bill      5/3/2019      62323            2,200.00
95114   Florida   Spine   0222802410101084   1/29/2019   Bill      5/3/2019      J2001              115.50
95115   Florida   Spine   0222802410101084   1/29/2019   Bill      5/3/2019      J1020               35.00
95116   Florida   Spine   0222802410101084   1/29/2019   Bill      5/3/2019      Q9965               25.00
95117   Florida   Spine   0655732090101029   3/13/2019   Bill      5/3/2019      99211               84.00
95118   Florida   Spine   0655732090101029   3/13/2019   Bill      5/3/2019      97530               99.00
95119   Florida   Spine   0655732090101029   3/13/2019   Bill      5/3/2019      97110               84.00
95120   Florida   Spine   0655732090101029   3/13/2019   Bill      5/3/2019      97140               79.00
95121   Florida   Spine   0655732090101029   3/13/2019   Bill      5/3/2019      97010               60.00
95122   Florida   Spine   0358468060101042   12/9/2018   Bill      5/3/2019      99203              550.00
95123   Florida   Spine   0358468060101042   12/9/2018   Bill      5/3/2019      20610              330.00
95124   Florida   Spine   0358468060101042   12/9/2018   Bill      5/3/2019      J2001               38.50
95125   Florida   Spine   0358468060101042   12/9/2018   Bill      5/3/2019      J3301               38.50
95126   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      99204              770.00
95127   Florida   Spine   0087644080101323   8/1/2018    Bill      5/3/2019      99213              385.00
95128   Florida   Spine   0650972010101015   2/11/2019   Bill      5/3/2019      99213              385.00
95129   Florida   Spine   0580274610101023   1/8/2019    Bill      5/3/2019      64493            1,980.00
95130   Florida   Spine   0580274610101023   1/8/2019    Bill      5/3/2019      64494              990.00
95131   Florida   Spine   0580274610101023   1/8/2019    Bill      5/3/2019      J2001               38.50
95132   Florida   Spine   0580274610101023   1/8/2019    Bill      5/3/2019      J3490               27.50
95133   Florida   Spine   0580274610101023   1/8/2019    Bill      5/3/2019      J3301               38.50
95134   Florida   Spine   0546847800101011   3/17/2019   Bill      5/3/2019      99203              550.00
95135   Florida   Spine   0641875970101010   3/27/2019   Bill      5/3/2019      99203              550.00
95136   Florida   Spine   0559737980101010   9/2/2018    Bill      5/3/2019      J2001              154.00
95137   Florida   Spine   0559737980101010   9/2/2018    Bill      5/3/2019      J1020               35.00
95138   Florida   Spine   0559737980101010   9/2/2018    Bill      5/3/2019      Q9965               25.00
95139   Florida   Spine   0559737980101010   9/2/2018    Bill      5/3/2019      64493            1,980.00
95140   Florida   Spine   0559737980101010   9/2/2018    Bill      5/3/2019      64494              990.00
95141   Florida   Spine   0230037370101093   2/1/2019    Bill      5/3/2019      99213              385.00
95142   Florida   Spine   0655732090101029   3/13/2019   Bill      5/3/2019      99211               84.00
95143   Florida   Spine   0655732090101029   3/13/2019   Bill      5/3/2019      97530               99.00
95144   Florida   Spine   0655732090101029   3/13/2019   Bill      5/3/2019      97140               79.00
95145   Florida   Spine   0655732090101029   3/13/2019   Bill      5/3/2019      97010               60.00
95146   Florida   Spine   0439308140101062   1/19/2019   Bill      5/3/2019      99213              385.00
95147   Florida   Spine   0383695140101050   3/14/2019   Bill      5/3/2019      99204              770.00
95148   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      99203              550.00
95149   Florida   Spine   0196729850101013   2/27/2019   Bill      5/3/2019      99213              385.00
95150   Florida   Spine   0366399570101026   1/10/2019   Bill      5/3/2019      99203              550.00
95151   Florida   Spine   0577404300101034   2/27/2019   Bill      5/3/2019      99203              550.00
95152   Florida   Spine   0537607790101046   11/5/2018   Bill      5/3/2019      J2001              115.50
95153   Florida   Spine   0537607790101046   11/5/2018   Bill      5/3/2019      J3490               27.50
95154   Florida   Spine   0537607790101046   11/5/2018   Bill      5/3/2019      J0702               35.00
95155   Florida   Spine   0537607790101046   11/5/2018   Bill      5/3/2019      Q9965               25.00
95156   Florida   Spine   0537607790101046   11/5/2018   Bill      5/3/2019      62323            2,200.00
95157   Florida   Spine   0485329940101030   6/28/2018   Bill      5/3/2019      64493            3,960.00
95158   Florida   Spine   0485329940101030   6/28/2018   Bill      5/3/2019      J2001               38.50
95159   Florida   Spine   0485329940101030   6/28/2018   Bill      5/3/2019      J3301               38.50
95160   Florida   Spine   0485329940101030   6/28/2018   Bill      5/3/2019      J3490               27.50
95161   Florida   Spine   0619874410101035   1/1/2019    Bill      5/3/2019      64490            3,300.00
95162   Florida   Spine   0619874410101035   1/1/2019    Bill      5/3/2019      64491            1,868.00
95163   Florida   Spine   0619874410101035   1/1/2019    Bill      5/3/2019      J2001               38.50
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1867 of
                                                  2767

95164   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      J3301               38.50
95165   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      J3490               27.50
95166   Florida   Spine   0412800520101069   3/15/2018    Bill     5/3/2019      99213              385.00
95167   Florida   Spine   0412800520101069   3/15/2018    Bill     5/3/2019      20610              330.00
95168   Florida   Spine   0412800520101069   3/15/2018    Bill     5/3/2019      J2001               38.50
95169   Florida   Spine   0412800520101069   3/15/2018    Bill     5/3/2019      J3301               38.50
95170   Florida   Spine   0615049050101017   7/27/2018    Bill     5/3/2019      99203              550.00
95171   Florida   Spine   0589922030101020   11/8/2018    Bill     5/3/2019      62321            2,100.00
95172   Florida   Spine   0589922030101020   11/8/2018    Bill     5/3/2019      J2001              115.50
95173   Florida   Spine   0589922030101020   11/8/2018    Bill     5/3/2019      J3301               77.00
95174   Florida   Spine   0589922030101020   11/8/2018    Bill     5/3/2019      A9579               25.00
95175   Florida   Spine   0226610850101050   12/3/2018    Bill     5/3/2019      99203              550.00
95176   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      99204              770.00
95177   Florida   Spine   0330261680101093   12/28/2018   Bill     5/3/2019      99203              550.00
95178   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      99204              770.00
95179   Florida   Spine   0605510950101045   12/20/2018   Bill     5/3/2019      99203              550.00
95180   Florida   Spine   0101685830101099   7/14/2018    Bill     5/3/2019      99213              385.00
95181   Florida   Spine   0531151000101021   10/2/2018    Bill     5/3/2019      99213              385.00
95182   Florida   Spine   0543427570101039   1/15/2019    Bill     5/3/2019      62323            2,200.00
95183   Florida   Spine   0543427570101039   1/15/2019    Bill     5/3/2019      J2001              115.50
95184   Florida   Spine   0543427570101039   1/15/2019    Bill     5/3/2019      J1020               35.00
95185   Florida   Spine   0543427570101039   1/15/2019    Bill     5/3/2019      Q9965               25.00
95186   Florida   Spine   0587866240101043   12/18/2018   Bill     5/3/2019      99213              385.00
95187   Florida   Spine   0587866240101043   12/18/2018   Bill     5/3/2019      G0482               60.00
95188   Florida   Spine   0417154430101057   3/29/2019    Bill     5/3/2019      99204              770.00
95189   Florida   Spine   0142125670101082   4/1/2019     Bill     5/3/2019      99204              770.00
95190   Florida   Spine   0572188650101042   3/29/2019    Bill     5/3/2019      99203              550.00
95191   Florida   Spine   0436698350101148   8/20/2017    Bill     5/3/2019      99203              550.00
95192   Florida   Spine   0572188650101042   3/29/2019    Bill     5/3/2019      99203              550.00
95193   Florida   Spine   0564002290101017   2/11/2019    Bill     5/3/2019      62321            2,100.00
95194   Florida   Spine   0564002290101017   2/11/2019    Bill     5/3/2019      J2001              115.50
95195   Florida   Spine   0564002290101017   2/11/2019    Bill     5/3/2019      Q9965               25.00
95196   Florida   Spine   0564002290101017   2/11/2019    Bill     5/3/2019      J2001               38.50
95197   Florida   Spine   0204127700101087   2/7/2019     Bill     5/3/2019      62323            2,200.00
95198   Florida   Spine   0204127700101087   2/7/2019     Bill     5/3/2019      J2001              115.50
95199   Florida   Spine   0204127700101087   2/7/2019     Bill     5/3/2019      J1020               35.00
95200   Florida   Spine   0204127700101087   2/7/2019     Bill     5/3/2019      Q9965               25.00
95201   Florida   Spine   0492095270101095   9/14/2018    Bill     5/3/2019      99213              385.00
95202   Florida   Spine   0481000790101016   1/23/2019    Bill     5/3/2019      99213              385.00
95203   Florida   Spine   0481000790101016   1/23/2019    Bill     5/3/2019      20610              330.00
95204   Florida   Spine   0481000790101016   1/23/2019    Bill     5/3/2019      J3301               38.50
95205   Florida   Spine   0481000790101016   1/23/2019    Bill     5/3/2019      J2001               38.50
95206   Florida   Spine   0384354140101020   1/3/2019     Bill     5/3/2019      99203              550.00
95207   Florida   Spine   0573827830101021   2/13/2019    Bill     5/3/2019      99204              770.00
95208   Florida   Spine   0417799500101070   2/19/2019    Bill     5/3/2019      99204              770.00
95209   Florida   Spine   0607188190101014   3/25/2019    Bill     5/3/2019      99203              550.00
95210   Florida   Spine   0561370110101027   2/26/2019    Bill     5/3/2019      99203              550.00
95211   Florida   Spine   0555035950101043   2/24/2019    Bill     5/3/2019      99203              550.00
95212   Florida   Spine   0526263710101014   2/23/2019    Bill     5/3/2019      99203              550.00
95213   Florida   Spine   0410799100101048   1/15/2019    Bill     5/3/2019      99203              550.00
95214   Florida   Spine   0267562590101058   12/13/2018   Bill     5/3/2019      99214              440.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1868 of
                                                  2767

95215   Florida   Spine   0154528760101059   3/24/2019    Bill     5/3/2019      99203              550.00
95216   Florida   Spine   0554423110101015   10/9/2018    Bill     5/3/2019      99203              550.00
95217   Florida   Spine   0196729850101013   2/27/2019    Bill     5/3/2019      62321            2,100.00
95218   Florida   Spine   0196729850101013   2/27/2019    Bill     5/3/2019      62321              115.50
95219   Florida   Spine   0196729850101013   2/27/2019    Bill     5/3/2019      J3301               38.50
95220   Florida   Spine   0196729850101013   2/27/2019    Bill     5/3/2019      Q9965               25.00
95221   Florida   Spine   0142125670101082   4/1/2019     Bill     5/3/2019      72141            2,145.00
95222   Florida   Spine   0142125670101082   4/1/2019     Bill     5/3/2019      72148            2,145.00
95223   Florida   Spine   0510468920101062   11/30/2018   Bill     5/3/2019      99203              550.00
95224   Florida   Spine   0546081900101016   2/13/2019    Bill     5/3/2019      99203              550.00
95225   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      99211               84.00
95226   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97530               99.00
95227   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97012               60.00
95228   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97140               79.00
95229   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97035               48.00
95230   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97010               60.00
95231   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      G0283               48.00
95232   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      99211               84.00
95233   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      97530               99.00
95234   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      97012               60.00
95235   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      97140               79.00
95236   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      97035               48.00
95237   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      97010               60.00
95238   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      G0283               48.00
95239   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      99211               84.00
95240   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97530               99.00
95241   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97012               60.00
95242   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97140               79.00
95243   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97010               60.00
95244   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      G0283               48.00
95245   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      98940               79.00
95246   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      97530               99.00
95247   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      97012               60.00
95248   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      97140               79.00
95249   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      97010               60.00
95250   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      G0283               48.00
95251   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      99211               84.00
95252   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      97530               99.00
95253   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      97110               84.00
95254   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      97140               79.00
95255   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      97035               48.00
95256   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      97010               60.00
95257   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      G0283               48.00
95258   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      99204              770.00
95259   Florida   Spine   0548895390101022   4/3/2019     Bill     5/3/2019      99211               84.00
95260   Florida   Spine   0548895390101022   4/3/2019     Bill     5/3/2019      97530               99.00
95261   Florida   Spine   0548895390101022   4/3/2019     Bill     5/3/2019      97140               79.00
95262   Florida   Spine   0548895390101022   4/3/2019     Bill     5/3/2019      97010               60.00
95263   Florida   Spine   0548895390101022   4/3/2019     Bill     5/3/2019      G0283               48.00
95264   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      99211               84.00
95265   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      97530               99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1869 of
                                                  2767

95266   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      97110               84.00
95267   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      97140               79.00
95268   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      97012               60.00
95269   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      97010               60.00
95270   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      G0283               48.00
95271   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      99211               84.00
95272   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      97530               99.00
95273   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      97012               60.00
95274   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      97140               79.00
95275   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      97010               60.00
95276   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      G0283               48.00
95277   Florida   Spine   0347404860101043   2/28/2019    Bill     5/3/2019      99211               84.00
95278   Florida   Spine   0347404860101043   2/28/2019    Bill     5/3/2019      97530               99.00
95279   Florida   Spine   0347404860101043   2/28/2019    Bill     5/3/2019      97110               84.00
95280   Florida   Spine   0347404860101043   2/28/2019    Bill     5/3/2019      97140               79.00
95281   Florida   Spine   0347404860101043   2/28/2019    Bill     5/3/2019      97012               60.00
95282   Florida   Spine   0347404860101043   2/28/2019    Bill     5/3/2019      97010               60.00
95283   Florida   Spine   0347404860101043   2/28/2019    Bill     5/3/2019      G0283               48.00
95284   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      99203              302.00
95285   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      97140               79.00
95286   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      97035               48.00
95287   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      97010               60.00
95288   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      G0283               48.00
95289   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      A4556               24.00
95290   Florida   Spine   0383155500101133   11/7/2018    Bill     5/3/2019      99203              550.00
95291   Florida   Spine   0388927930101106   2/28/2019    Bill     5/3/2019      99204              770.00
95292   Florida   Spine   0365120000101084   3/20/2019    Bill     5/3/2019      99204              770.00
95293   Florida   Spine   0445965860101028   1/30/2019    Bill     5/3/2019      98941               97.00
95294   Florida   Spine   0410926230101107   4/3/2019     Bill     5/3/2019      99203              550.00
95295   Florida   Spine   0358401940101031   3/17/2019    Bill     5/3/2019      99204              770.00
95296   Florida   Spine   0373612310101101   1/20/2019    Bill     5/3/2019      99204              770.00
95297   Florida   Spine   0496500220101034   4/8/2019     Bill     5/3/2019      72148            2,145.00
95298   Florida   Spine   0496500220101034   4/8/2019     Bill     5/3/2019      72141            2,145.00
95299   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      99211               84.00
95300   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97530               99.00
95301   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97140               79.00
95302   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      G0283               48.00
95303   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97010               60.00
95304   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97035               48.00
95305   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      99211               84.00
95306   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      97530               99.00
95307   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      97112               84.00
95308   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      97140               79.00
95309   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      97035               48.00
95310   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      97010               60.00
95311   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      G0283               48.00
95312   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      99211               84.00
95313   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97530               99.00
95314   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97112               84.00
95315   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97140               79.00
95316   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97010               60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1870 of
                                                  2767

95317   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      G0283             48.00
95318   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      98940             79.00
95319   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97530             99.00
95320   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97012             60.00
95321   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97140             79.00
95322   Florida   Spine   0617182890101026   3/30/2019    Bill     5/3/2019      97035             48.00
95323   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      99211             84.00
95324   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      97530             99.00
95325   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      97110             84.00
95326   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      97112             84.00
95327   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      97140             79.00
95328   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      97010             60.00
95329   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      G0283             48.00
95330   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      99203            302.00
95331   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97140             79.00
95332   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97035             48.00
95333   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97010             60.00
95334   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      G0283             48.00
95335   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      A4556             24.00
95336   Florida   Spine   0204127700101087   2/7/2019     Bill     5/3/2019      99211             84.00
95337   Florida   Spine   0204127700101087   2/7/2019     Bill     5/3/2019      97530             99.00
95338   Florida   Spine   0204127700101087   2/7/2019     Bill     5/3/2019      97140             79.00
95339   Florida   Spine   0204127700101087   2/7/2019     Bill     5/3/2019      97010             60.00
95340   Florida   Spine   0204127700101087   2/7/2019     Bill     5/3/2019      G0283             48.00
95341   Florida   Spine   0522163000101027   2/14/2019    Bill     5/3/2019      99211             84.00
95342   Florida   Spine   0522163000101027   2/14/2019    Bill     5/3/2019      97530             99.00
95343   Florida   Spine   0522163000101027   2/14/2019    Bill     5/3/2019      97110             84.00
95344   Florida   Spine   0522163000101027   2/14/2019    Bill     5/3/2019      97140             79.00
95345   Florida   Spine   0522163000101027   2/14/2019    Bill     5/3/2019      97010             60.00
95346   Florida   Spine   0522163000101027   2/14/2019    Bill     5/3/2019      G0283             48.00
95347   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      99211             84.00
95348   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      97530             99.00
95349   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      97112             84.00
95350   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      97140             79.00
95351   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      G0283             48.00
95352   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      97010             60.00
95353   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      97035             48.00
95354   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      99211             84.00
95355   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      97530             99.00
95356   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      97110             84.00
95357   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      G0283             48.00
95358   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      97010             60.00
95359   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      97012             60.00
95360   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      99211             84.00
95361   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      97530             99.00
95362   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      97112             84.00
95363   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      97140             79.00
95364   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      G0283             48.00
95365   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      97010             60.00
95366   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      97035             48.00
95367   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1871 of
                                                  2767

95368   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97530            99.00
95369   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97140            79.00
95370   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      G0283            48.00
95371   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97010            60.00
95372   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97035            48.00
95373   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      99211            84.00
95374   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      97530            99.00
95375   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      97112            84.00
95376   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      97140            79.00
95377   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      G0283            48.00
95378   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      97010            60.00
95379   Florida   Spine   0632721810101011   1/28/2019    Bill     5/3/2019      99211            84.00
95380   Florida   Spine   0632721810101011   1/28/2019    Bill     5/3/2019      97530            99.00
95381   Florida   Spine   0632721810101011   1/28/2019    Bill     5/3/2019      97110            84.00
95382   Florida   Spine   0632721810101011   1/28/2019    Bill     5/3/2019      97112            84.00
95383   Florida   Spine   0632721810101011   1/28/2019    Bill     5/3/2019      97140            79.00
95384   Florida   Spine   0632721810101011   1/28/2019    Bill     5/3/2019      G0283            48.00
95385   Florida   Spine   0632721810101011   1/28/2019    Bill     5/3/2019      97010            60.00
95386   Florida   Spine   0411712420101027   2/25/2019    Bill     5/3/2019      99211            84.00
95387   Florida   Spine   0411712420101027   2/25/2019    Bill     5/3/2019      97530            99.00
95388   Florida   Spine   0411712420101027   2/25/2019    Bill     5/3/2019      97112            84.00
95389   Florida   Spine   0411712420101027   2/25/2019    Bill     5/3/2019      97140            79.00
95390   Florida   Spine   0411712420101027   2/25/2019    Bill     5/3/2019      G0283            48.00
95391   Florida   Spine   0411712420101027   2/25/2019    Bill     5/3/2019      97010            60.00
95392   Florida   Spine   0462632770101039   3/15/2019    Bill     5/3/2019      99211            84.00
95393   Florida   Spine   0462632770101039   3/15/2019    Bill     5/3/2019      97530            99.00
95394   Florida   Spine   0462632770101039   3/15/2019    Bill     5/3/2019      97112            84.00
95395   Florida   Spine   0462632770101039   3/15/2019    Bill     5/3/2019      97140            79.00
95396   Florida   Spine   0462632770101039   3/15/2019    Bill     5/3/2019      G0283            48.00
95397   Florida   Spine   0462632770101039   3/15/2019    Bill     5/3/2019      97010            60.00
95398   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      99211            84.00
95399   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      97530            99.00
95400   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      97112            84.00
95401   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      97140            79.00
95402   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      G0283            48.00
95403   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      97010            60.00
95404   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      97110            84.00
95405   Florida   Spine   0409556910101045   1/22/2019    Bill     5/3/2019      99211            84.00
95406   Florida   Spine   0409556910101045   1/22/2019    Bill     5/3/2019      97530            99.00
95407   Florida   Spine   0409556910101045   1/22/2019    Bill     5/3/2019      97110            84.00
95408   Florida   Spine   0409556910101045   1/22/2019    Bill     5/3/2019      97112            84.00
95409   Florida   Spine   0409556910101045   1/22/2019    Bill     5/3/2019      97140            79.00
95410   Florida   Spine   0409556910101045   1/22/2019    Bill     5/3/2019      G0283            48.00
95411   Florida   Spine   0409556910101045   1/22/2019    Bill     5/3/2019      97010            60.00
95412   Florida   Spine   0375595030101055   1/25/2019    Bill     5/3/2019      99211            84.00
95413   Florida   Spine   0375595030101055   1/25/2019    Bill     5/3/2019      97110            84.00
95414   Florida   Spine   0375595030101055   1/25/2019    Bill     5/3/2019      97112            84.00
95415   Florida   Spine   0375595030101055   1/25/2019    Bill     5/3/2019      97140            79.00
95416   Florida   Spine   0375595030101055   1/25/2019    Bill     5/3/2019      G0283            48.00
95417   Florida   Spine   0375595030101055   1/25/2019    Bill     5/3/2019      97010            60.00
95418   Florida   Spine   0417154430101057   3/29/2019    Bill     5/3/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1872 of
                                                  2767

95419   Florida   Spine   0417154430101057   3/29/2019   Bill      5/3/2019      97530            99.00
95420   Florida   Spine   0417154430101057   3/29/2019   Bill      5/3/2019      97112            84.00
95421   Florida   Spine   0417154430101057   3/29/2019   Bill      5/3/2019      97140            79.00
95422   Florida   Spine   0417154430101057   3/29/2019   Bill      5/3/2019      G0283            48.00
95423   Florida   Spine   0417154430101057   3/29/2019   Bill      5/3/2019      97010            60.00
95424   Florida   Spine   0417154430101057   3/29/2019   Bill      5/3/2019      97035            48.00
95425   Florida   Spine   0131076590101145   2/11/2019   Bill      5/3/2019      99211            84.00
95426   Florida   Spine   0131076590101145   2/11/2019   Bill      5/3/2019      97140            79.00
95427   Florida   Spine   0131076590101145   2/11/2019   Bill      5/3/2019      G0283            48.00
95428   Florida   Spine   0131076590101145   2/11/2019   Bill      5/3/2019      97010            60.00
95429   Florida   Spine   0131076590101145   2/11/2019   Bill      5/3/2019      97039            48.00
95430   Florida   Spine   0616804760101049   3/13/2019   Bill      5/3/2019      99211            84.00
95431   Florida   Spine   0616804760101049   3/13/2019   Bill      5/3/2019      97110            84.00
95432   Florida   Spine   0616804760101049   3/13/2019   Bill      5/3/2019      97112            84.00
95433   Florida   Spine   0616804760101049   3/13/2019   Bill      5/3/2019      97140            79.00
95434   Florida   Spine   0616804760101049   3/13/2019   Bill      5/3/2019      G0283            48.00
95435   Florida   Spine   0616804760101049   3/13/2019   Bill      5/3/2019      97010            60.00
95436   Florida   Spine   0429584650101021   1/4/2017    Bill      5/3/2019      99211            84.00
95437   Florida   Spine   0429584650101021   1/4/2017    Bill      5/3/2019      97530            99.00
95438   Florida   Spine   0429584650101021   1/4/2017    Bill      5/3/2019      97140            79.00
95439   Florida   Spine   0429584650101021   1/4/2017    Bill      5/3/2019      G0283            48.00
95440   Florida   Spine   0429584650101021   1/4/2017    Bill      5/3/2019      97010            60.00
95441   Florida   Spine   0429584650101021   1/4/2017    Bill      5/3/2019      97035            48.00
95442   Florida   Spine   0429584650101021   1/4/2017    Bill      5/3/2019      97039            48.00
95443   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      99211            84.00
95444   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97530            99.00
95445   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97110            84.00
95446   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97140            79.00
95447   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      G0283            48.00
95448   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97010            60.00
95449   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97039            48.00
95450   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      99211            84.00
95451   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97530            99.00
95452   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97039            48.00
95453   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97140            79.00
95454   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97035            48.00
95455   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97010            60.00
95456   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      G0283            48.00
95457   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      98940            79.00
95458   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97530            99.00
95459   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97012            60.00
95460   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97140            79.00
95461   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97035            48.00
95462   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97010            60.00
95463   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      G0283            48.00
95464   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      99211            84.00
95465   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97530            99.00
95466   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97012            60.00
95467   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97140            79.00
95468   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97035            48.00
95469   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1873 of
                                                  2767

95470   Florida   Spine   0164543610101082   4/8/2019     Bill     5/3/2019      G0283             48.00
95471   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      99211             84.00
95472   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      97530             99.00
95473   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      97140             79.00
95474   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      G0283             48.00
95475   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      97010             60.00
95476   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      97035             48.00
95477   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      97039             48.00
95478   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      99211             84.00
95479   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97110             84.00
95480   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97112             84.00
95481   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97012             60.00
95482   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97140             79.00
95483   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97010             60.00
95484   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      G0283             48.00
95485   Florida   Spine   0641875970101010   3/27/2019    Bill     5/3/2019      99212            115.00
95486   Florida   Spine   0641875970101010   3/27/2019    Bill     5/3/2019      97530             99.00
95487   Florida   Spine   0641875970101010   3/27/2019    Bill     5/3/2019      97110             84.00
95488   Florida   Spine   0641875970101010   3/27/2019    Bill     5/3/2019      97112             84.00
95489   Florida   Spine   0641875970101010   3/27/2019    Bill     5/3/2019      97140             79.00
95490   Florida   Spine   0641875970101010   3/27/2019    Bill     5/3/2019      G0283             48.00
95491   Florida   Spine   0641875970101010   3/27/2019    Bill     5/3/2019      97010             60.00
95492   Florida   Spine   0554231690107066   3/14/2019    Bill     5/3/2019      99211             84.00
95493   Florida   Spine   0554231690107066   3/14/2019    Bill     5/3/2019      97530             99.00
95494   Florida   Spine   0554231690107066   3/14/2019    Bill     5/3/2019      97110             84.00
95495   Florida   Spine   0554231690107066   3/14/2019    Bill     5/3/2019      97112             84.00
95496   Florida   Spine   0554231690107066   3/14/2019    Bill     5/3/2019      97140             79.00
95497   Florida   Spine   0554231690107066   3/14/2019    Bill     5/3/2019      G0283             48.00
95498   Florida   Spine   0554231690107066   3/14/2019    Bill     5/3/2019      97010             60.00
95499   Florida   Spine   0475910770101034   2/15/2019    Bill     5/3/2019      99211             84.00
95500   Florida   Spine   0475910770101034   2/15/2019    Bill     5/3/2019      97110             84.00
95501   Florida   Spine   0475910770101034   2/15/2019    Bill     5/3/2019      97112             84.00
95502   Florida   Spine   0475910770101034   2/15/2019    Bill     5/3/2019      97140             79.00
95503   Florida   Spine   0475910770101034   2/15/2019    Bill     5/3/2019      G0283             48.00
95504   Florida   Spine   0475910770101034   2/15/2019    Bill     5/3/2019      97010             60.00
95505   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      98941             97.00
95506   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      97530             99.00
95507   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      97110             84.00
95508   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      97140             79.00
95509   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      G0283             48.00
95510   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      97010             60.00
95511   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      97012             60.00
95512   Florida   Spine   0607188190101014   3/25/2019    Bill     5/3/2019      99211             84.00
95513   Florida   Spine   0607188190101014   3/25/2019    Bill     5/3/2019      97140             79.00
95514   Florida   Spine   0607188190101014   3/25/2019    Bill     5/3/2019      97010             60.00
95515   Florida   Spine   0604859700101032   12/14/2018   Bill     5/3/2019      99211             84.00
95516   Florida   Spine   0604859700101032   12/14/2018   Bill     5/3/2019      97110             84.00
95517   Florida   Spine   0604859700101032   12/14/2018   Bill     5/3/2019      97112             84.00
95518   Florida   Spine   0604859700101032   12/14/2018   Bill     5/3/2019      97140             79.00
95519   Florida   Spine   0604859700101032   12/14/2018   Bill     5/3/2019      G0283             48.00
95520   Florida   Spine   0604859700101032   12/14/2018   Bill     5/3/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1874 of
                                                  2767

95521   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      99211            84.00
95522   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97110            84.00
95523   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97112            84.00
95524   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97140            79.00
95525   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97010            60.00
95526   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      G0283            48.00
95527   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      99211            84.00
95528   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      97110            84.00
95529   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      97112            84.00
95530   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      97140            79.00
95531   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      G0283            48.00
95532   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      97010            60.00
95533   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      97039            48.00
95534   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      98941            97.00
95535   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      97530            99.00
95536   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      97110            84.00
95537   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      97140            79.00
95538   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      G0283            48.00
95539   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      97010            60.00
95540   Florida   Spine   0361910870101048   12/3/2018    Bill     5/3/2019      97012            60.00
95541   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      99211            84.00
95542   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      97530            99.00
95543   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      97140            79.00
95544   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      97010            60.00
95545   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      G0283            48.00
95546   Florida   Spine   0520017690101022   3/14/2019    Bill     5/3/2019      99211            84.00
95547   Florida   Spine   0520017690101022   3/14/2019    Bill     5/3/2019      97110            84.00
95548   Florida   Spine   0520017690101022   3/14/2019    Bill     5/3/2019      97112            84.00
95549   Florida   Spine   0520017690101022   3/14/2019    Bill     5/3/2019      97140            79.00
95550   Florida   Spine   0520017690101022   3/14/2019    Bill     5/3/2019      97014            48.00
95551   Florida   Spine   0520017690101022   3/14/2019    Bill     5/3/2019      97010            60.00
95552   Florida   Spine   0572322370101020   2/7/2019     Bill     5/3/2019      99211            84.00
95553   Florida   Spine   0572322370101020   2/7/2019     Bill     5/3/2019      97110            84.00
95554   Florida   Spine   0572322370101020   2/7/2019     Bill     5/3/2019      97112            84.00
95555   Florida   Spine   0572322370101020   2/7/2019     Bill     5/3/2019      97140            79.00
95556   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      99211            84.00
95557   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      97530            99.00
95558   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      97140            79.00
95559   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      G0283            48.00
95560   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      97010            60.00
95561   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      97035            48.00
95562   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      97039            48.00
95563   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      99211            84.00
95564   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      97530            99.00
95565   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      97110            84.00
95566   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      97140            79.00
95567   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      97012            60.00
95568   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      97010            60.00
95569   Florida   Spine   0383695140101050   3/14/2019    Bill     5/3/2019      G0283            48.00
95570   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      99211            84.00
95571   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1875 of
                                                  2767

95572   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      97140             79.00
95573   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      G0283             48.00
95574   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      97010             60.00
95575   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      97035             48.00
95576   Florida   Spine   0313997990101114   11/29/2018   Bill     5/3/2019      99211             84.00
95577   Florida   Spine   0313997990101114   11/29/2018   Bill     5/3/2019      97110             84.00
95578   Florida   Spine   0313997990101114   11/29/2018   Bill     5/3/2019      97112             84.00
95579   Florida   Spine   0313997990101114   11/29/2018   Bill     5/3/2019      97140             79.00
95580   Florida   Spine   0313997990101114   11/29/2018   Bill     5/3/2019      G0283             48.00
95581   Florida   Spine   0313997990101114   11/29/2018   Bill     5/3/2019      97010             60.00
95582   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      98941             97.00
95583   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      98943             79.00
95584   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      97530             99.00
95585   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      97035             48.00
95586   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      97010             60.00
95587   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      G0283             48.00
95588   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      99203            302.00
95589   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      97140             79.00
95590   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      G0283             48.00
95591   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      97010             60.00
95592   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      97035             48.00
95593   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      A4556             24.00
95594   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      99211             84.00
95595   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      97530             99.00
95596   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      97112             84.00
95597   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      97140             79.00
95598   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      G0283             48.00
95599   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      97010             60.00
95600   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      97035             48.00
95601   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      99211             84.00
95602   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97530             99.00
95603   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97110             84.00
95604   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97140             79.00
95605   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97010             60.00
95606   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      G0283             48.00
95607   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      99211             84.00
95608   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97530             99.00
95609   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97140             79.00
95610   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      G0283             48.00
95611   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97010             60.00
95612   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97035             48.00
95613   Florida   Spine   0361242710101065   10/17/2018   Bill     5/3/2019      99211             84.00
95614   Florida   Spine   0361242710101065   10/17/2018   Bill     5/3/2019      97530             99.00
95615   Florida   Spine   0361242710101065   10/17/2018   Bill     5/3/2019      97039             48.00
95616   Florida   Spine   0361242710101065   10/17/2018   Bill     5/3/2019      97140             79.00
95617   Florida   Spine   0361242710101065   10/17/2018   Bill     5/3/2019      97035             48.00
95618   Florida   Spine   0361242710101065   10/17/2018   Bill     5/3/2019      97010             60.00
95619   Florida   Spine   0361242710101065   10/17/2018   Bill     5/3/2019      G0283             48.00
95620   Florida   Spine   0347404860101043   2/28/2019    Bill     5/3/2019      99211             84.00
95621   Florida   Spine   0347404860101043   2/28/2019    Bill     5/3/2019      97530             99.00
95622   Florida   Spine   0347404860101043   2/28/2019    Bill     5/3/2019      97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1876 of
                                                  2767

95623   Florida   Spine   0347404860101043   2/28/2019   Bill      5/3/2019      97140             79.00
95624   Florida   Spine   0347404860101043   2/28/2019   Bill      5/3/2019      97035             48.00
95625   Florida   Spine   0347404860101043   2/28/2019   Bill      5/3/2019      97010             60.00
95626   Florida   Spine   0347404860101043   2/28/2019   Bill      5/3/2019      G0283             48.00
95627   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      99203            302.00
95628   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97140             79.00
95629   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      G0283             48.00
95630   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97010             60.00
95631   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97035             48.00
95632   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      A4556             24.00
95633   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      99211             84.00
95634   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97530             99.00
95635   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97112             84.00
95636   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97140             79.00
95637   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      G0283             48.00
95638   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97010             60.00
95639   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97035             48.00
95640   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      99211             84.00
95641   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97530             99.00
95642   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97112             84.00
95643   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97140             79.00
95644   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      G0283             48.00
95645   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97010             60.00
95646   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97035             48.00
95647   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      99203            550.00
95648   Florida   Spine   0399892390101037   9/25/2018   Bill      5/3/2019      99213            385.00
95649   Florida   Spine   0607188190101014   3/25/2019   Bill      5/3/2019      99213            385.00
95650   Florida   Spine   0553916580101044   3/15/2019   Bill      5/3/2019      99211             84.00
95651   Florida   Spine   0553916580101044   3/15/2019   Bill      5/3/2019      97530             99.00
95652   Florida   Spine   0553916580101044   3/15/2019   Bill      5/3/2019      97112             84.00
95653   Florida   Spine   0553916580101044   3/15/2019   Bill      5/3/2019      97140             79.00
95654   Florida   Spine   0553916580101044   3/15/2019   Bill      5/3/2019      G0283             48.00
95655   Florida   Spine   0553916580101044   3/15/2019   Bill      5/3/2019      97010             60.00
95656   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      99203            302.00
95657   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97140             79.00
95658   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      G0283             48.00
95659   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97010             60.00
95660   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97035             48.00
95661   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      A4556             24.00
95662   Florida   Spine   0630714390101024   1/29/2019   Bill      5/3/2019      99211             84.00
95663   Florida   Spine   0630714390101024   1/29/2019   Bill      5/3/2019      97530             99.00
95664   Florida   Spine   0630714390101024   1/29/2019   Bill      5/3/2019      97140             79.00
95665   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      99211             84.00
95666   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97112             84.00
95667   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97140             79.00
95668   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      G0283             48.00
95669   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97010             60.00
95670   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97035             48.00
95671   Florida   Spine   0546081900101016   2/13/2019   Bill      5/3/2019      99211             84.00
95672   Florida   Spine   0546081900101016   2/13/2019   Bill      5/3/2019      97530             99.00
95673   Florida   Spine   0546081900101016   2/13/2019   Bill      5/3/2019      97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1877 of
                                                  2767

95674   Florida   Spine   0546081900101016   2/13/2019   Bill      5/3/2019      97140            79.00
95675   Florida   Spine   0546081900101016   2/13/2019   Bill      5/3/2019      G0283            48.00
95676   Florida   Spine   0546081900101016   2/13/2019   Bill      5/3/2019      97010            60.00
95677   Florida   Spine   0546081900101016   2/13/2019   Bill      5/3/2019      97012            60.00
95678   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      99211            84.00
95679   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      97530            99.00
95680   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      97112            84.00
95681   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      97140            79.00
95682   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      97035            48.00
95683   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      97010            60.00
95684   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      G0283            48.00
95685   Florida   Spine   0634816710101018   4/13/2019   Bill      5/3/2019      97035            48.00
95686   Florida   Spine   0634816710101018   4/13/2019   Bill      5/3/2019      99211            84.00
95687   Florida   Spine   0634816710101018   4/13/2019   Bill      5/3/2019      97530            99.00
95688   Florida   Spine   0634816710101018   4/13/2019   Bill      5/3/2019      97112            84.00
95689   Florida   Spine   0634816710101018   4/13/2019   Bill      5/3/2019      97140            79.00
95690   Florida   Spine   0634816710101018   4/13/2019   Bill      5/3/2019      G0283            48.00
95691   Florida   Spine   0634816710101018   4/13/2019   Bill      5/3/2019      97010            60.00
95692   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      99211            84.00
95693   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97530            99.00
95694   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97112            84.00
95695   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97140            79.00
95696   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97035            48.00
95697   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97010            60.00
95698   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      G0283            48.00
95699   Florida   Spine   0586408480101010   4/2/2019    Bill      5/3/2019      99211            84.00
95700   Florida   Spine   0586408480101010   4/2/2019    Bill      5/3/2019      97530            99.00
95701   Florida   Spine   0586408480101010   4/2/2019    Bill      5/3/2019      97110            84.00
95702   Florida   Spine   0586408480101010   4/2/2019    Bill      5/3/2019      97140            79.00
95703   Florida   Spine   0586408480101010   4/2/2019    Bill      5/3/2019      97010            60.00
95704   Florida   Spine   0586408480101010   4/2/2019    Bill      5/3/2019      97039            48.00
95705   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      99211            84.00
95706   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97530            99.00
95707   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97112            84.00
95708   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97140            79.00
95709   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      G0283            48.00
95710   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97010            60.00
95711   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97035            48.00
95712   Florida   Spine   0548207890101058   2/14/2019   Bill      5/3/2019      99211            84.00
95713   Florida   Spine   0548207890101058   2/14/2019   Bill      5/3/2019      97530            99.00
95714   Florida   Spine   0548207890101058   2/14/2019   Bill      5/3/2019      97110            84.00
95715   Florida   Spine   0548207890101058   2/14/2019   Bill      5/3/2019      97140            79.00
95716   Florida   Spine   0548207890101058   2/14/2019   Bill      5/3/2019      97010            60.00
95717   Florida   Spine   0548207890101058   2/14/2019   Bill      5/3/2019      G0283            48.00
95718   Florida   Spine   0600153340101022   12/5/2018   Bill      5/3/2019      99211            84.00
95719   Florida   Spine   0600153340101022   12/5/2018   Bill      5/3/2019      97530            99.00
95720   Florida   Spine   0600153340101022   12/5/2018   Bill      5/3/2019      97110            84.00
95721   Florida   Spine   0600153340101022   12/5/2018   Bill      5/3/2019      97140            79.00
95722   Florida   Spine   0600153340101022   12/5/2018   Bill      5/3/2019      97010            60.00
95723   Florida   Spine   0600153340101022   12/5/2018   Bill      5/3/2019      G0283            48.00
95724   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1878 of
                                                  2767

95725   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97530             99.00
95726   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97140             79.00
95727   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      G0283             48.00
95728   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97010             60.00
95729   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97035             48.00
95730   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97012             60.00
95731   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      99211             84.00
95732   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97530             99.00
95733   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97110             84.00
95734   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97112             84.00
95735   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97140             79.00
95736   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      G0283             48.00
95737   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97010             60.00
95738   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      99211             84.00
95739   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97530             99.00
95740   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97110             84.00
95741   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97140             79.00
95742   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      G0283             48.00
95743   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97010             60.00
95744   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97012             60.00
95745   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      99203            302.00
95746   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97140             79.00
95747   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      G0283             48.00
95748   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97010             60.00
95749   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      A4556             24.00
95750   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      99211             84.00
95751   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97530             99.00
95752   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97110             84.00
95753   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97039             48.00
95754   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97010             60.00
95755   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      99203            302.00
95756   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97140             79.00
95757   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      G0283             48.00
95758   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97010             60.00
95759   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      A4556             24.00
95760   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      99211             84.00
95761   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97530             99.00
95762   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97110             84.00
95763   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97112             84.00
95764   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97140             79.00
95765   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      G0283             48.00
95766   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97010             60.00
95767   Florida   Spine   0601248180101030   4/9/2019    Bill      5/3/2019      99203            302.00
95768   Florida   Spine   0601248180101030   4/9/2019    Bill      5/3/2019      97140             79.00
95769   Florida   Spine   0601248180101030   4/9/2019    Bill      5/3/2019      97035             48.00
95770   Florida   Spine   0601248180101030   4/9/2019    Bill      5/3/2019      97010             60.00
95771   Florida   Spine   0601248180101030   4/9/2019    Bill      5/3/2019      G0283             48.00
95772   Florida   Spine   0601248180101030   4/9/2019    Bill      5/3/2019      A4556             24.00
95773   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      99211             84.00
95774   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97530             99.00
95775   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97012             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1879 of
                                                  2767

95776   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97140            79.00
95777   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97035            48.00
95778   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97010            60.00
95779   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      G0283            48.00
95780   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      98940            79.00
95781   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97530            99.00
95782   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97012            60.00
95783   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97140            79.00
95784   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97010            60.00
95785   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      G0283            48.00
95786   Florida   Spine   0383695140101050   3/14/2019   Bill      5/3/2019      99211            84.00
95787   Florida   Spine   0383695140101050   3/14/2019   Bill      5/3/2019      97530            99.00
95788   Florida   Spine   0383695140101050   3/14/2019   Bill      5/3/2019      97110            84.00
95789   Florida   Spine   0383695140101050   3/14/2019   Bill      5/3/2019      97140            79.00
95790   Florida   Spine   0383695140101050   3/14/2019   Bill      5/3/2019      97012            60.00
95791   Florida   Spine   0383695140101050   3/14/2019   Bill      5/3/2019      97010            60.00
95792   Florida   Spine   0383695140101050   3/14/2019   Bill      5/3/2019      G0283            48.00
95793   Florida   Spine   0142753980101078   2/20/2019   Bill      5/3/2019      99211            84.00
95794   Florida   Spine   0142753980101078   2/20/2019   Bill      5/3/2019      97530            99.00
95795   Florida   Spine   0142753980101078   2/20/2019   Bill      5/3/2019      97112            84.00
95796   Florida   Spine   0142753980101078   2/20/2019   Bill      5/3/2019      97140            79.00
95797   Florida   Spine   0142753980101078   2/20/2019   Bill      5/3/2019      97012            60.00
95798   Florida   Spine   0142753980101078   2/20/2019   Bill      5/3/2019      97010            60.00
95799   Florida   Spine   0142753980101078   2/20/2019   Bill      5/3/2019      G0283            48.00
95800   Florida   Spine   0283597320101044   3/2/2019    Bill      5/3/2019      99211            84.00
95801   Florida   Spine   0283597320101044   3/2/2019    Bill      5/3/2019      97110            84.00
95802   Florida   Spine   0283597320101044   3/2/2019    Bill      5/3/2019      97112            84.00
95803   Florida   Spine   0283597320101044   3/2/2019    Bill      5/3/2019      97140            79.00
95804   Florida   Spine   0283597320101044   3/2/2019    Bill      5/3/2019      97010            60.00
95805   Florida   Spine   0283597320101044   3/2/2019    Bill      5/3/2019      G0283            48.00
95806   Florida   Spine   0496349530101031   1/28/2019   Bill      5/3/2019      99211            84.00
95807   Florida   Spine   0496349530101031   1/28/2019   Bill      5/3/2019      97530            99.00
95808   Florida   Spine   0496349530101031   1/28/2019   Bill      5/3/2019      97110            84.00
95809   Florida   Spine   0496349530101031   1/28/2019   Bill      5/3/2019      97112            84.00
95810   Florida   Spine   0496349530101031   1/28/2019   Bill      5/3/2019      97140            79.00
95811   Florida   Spine   0496349530101031   1/28/2019   Bill      5/3/2019      97010            60.00
95812   Florida   Spine   0496349530101031   1/28/2019   Bill      5/3/2019      G0283            48.00
95813   Florida   Spine   0639812240101011   4/1/2019    Bill      5/3/2019      99211            84.00
95814   Florida   Spine   0639812240101011   4/1/2019    Bill      5/3/2019      97530            99.00
95815   Florida   Spine   0639812240101011   4/1/2019    Bill      5/3/2019      97110            84.00
95816   Florida   Spine   0639812240101011   4/1/2019    Bill      5/3/2019      97140            79.00
95817   Florida   Spine   0639812240101011   4/1/2019    Bill      5/3/2019      97010            60.00
95818   Florida   Spine   0639812240101011   4/1/2019    Bill      5/3/2019      G0283            48.00
95819   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      99211            84.00
95820   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      97530            99.00
95821   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      97110            84.00
95822   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      97112            84.00
95823   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      97140            79.00
95824   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      97010            60.00
95825   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      G0283            48.00
95826   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1880 of
                                                  2767

95827   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      97530             99.00
95828   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      97110             84.00
95829   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      97140             79.00
95830   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      97010             60.00
95831   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      G0283             48.00
95832   Florida   Spine   0347404860101043   2/28/2019   Bill      5/3/2019      99211             84.00
95833   Florida   Spine   0347404860101043   2/28/2019   Bill      5/3/2019      97530             99.00
95834   Florida   Spine   0347404860101043   2/28/2019   Bill      5/3/2019      97110             84.00
95835   Florida   Spine   0347404860101043   2/28/2019   Bill      5/3/2019      97140             79.00
95836   Florida   Spine   0347404860101043   2/28/2019   Bill      5/3/2019      97012             60.00
95837   Florida   Spine   0347404860101043   2/28/2019   Bill      5/3/2019      97010             60.00
95838   Florida   Spine   0347404860101043   2/28/2019   Bill      5/3/2019      G0283             48.00
95839   Florida   Spine   0602824420101029   2/5/2019    Bill      5/3/2019      99211             84.00
95840   Florida   Spine   0602824420101029   2/5/2019    Bill      5/3/2019      97530             99.00
95841   Florida   Spine   0602824420101029   2/5/2019    Bill      5/3/2019      97110             84.00
95842   Florida   Spine   0602824420101029   2/5/2019    Bill      5/3/2019      97140             79.00
95843   Florida   Spine   0602824420101029   2/5/2019    Bill      5/3/2019      97012             60.00
95844   Florida   Spine   0602824420101029   2/5/2019    Bill      5/3/2019      97010             60.00
95845   Florida   Spine   0602824420101029   2/5/2019    Bill      5/3/2019      G0283             48.00
95846   Florida   Spine   0546847800101011   3/17/2019   Bill      5/3/2019      99211             84.00
95847   Florida   Spine   0546847800101011   3/17/2019   Bill      5/3/2019      97530             99.00
95848   Florida   Spine   0546847800101011   3/17/2019   Bill      5/3/2019      97140             79.00
95849   Florida   Spine   0546847800101011   3/17/2019   Bill      5/3/2019      97010             60.00
95850   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      99211             84.00
95851   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97530             99.00
95852   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97112             84.00
95853   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97140             79.00
95854   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      G0283             48.00
95855   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97010             60.00
95856   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97035             48.00
95857   Florida   Spine   0409556910101045   1/22/2019   Bill      5/3/2019      99211             84.00
95858   Florida   Spine   0409556910101045   1/22/2019   Bill      5/3/2019      97530             99.00
95859   Florida   Spine   0409556910101045   1/22/2019   Bill      5/3/2019      97112             84.00
95860   Florida   Spine   0409556910101045   1/22/2019   Bill      5/3/2019      97140             79.00
95861   Florida   Spine   0409556910101045   1/22/2019   Bill      5/3/2019      G0283             48.00
95862   Florida   Spine   0409556910101045   1/22/2019   Bill      5/3/2019      97010             60.00
95863   Florida   Spine   0283597320101044   3/2/2019    Bill      5/3/2019      99211             84.00
95864   Florida   Spine   0283597320101044   3/2/2019    Bill      5/3/2019      97110             84.00
95865   Florida   Spine   0283597320101044   3/2/2019    Bill      5/3/2019      97112             84.00
95866   Florida   Spine   0283597320101044   3/2/2019    Bill      5/3/2019      97140             79.00
95867   Florida   Spine   0283597320101044   3/2/2019    Bill      5/3/2019      97010             60.00
95868   Florida   Spine   0283597320101044   3/2/2019    Bill      5/3/2019      G0283             48.00
95869   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      99211             84.00
95870   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97530             99.00
95871   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97110             84.00
95872   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97112             84.00
95873   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97140             79.00
95874   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      G0283             48.00
95875   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97010             60.00
95876   Florida   Spine   0419163770101104   4/20/2019   Bill      5/3/2019      99203            302.00
95877   Florida   Spine   0419163770101104   4/20/2019   Bill      5/3/2019      97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1881 of
                                                  2767

95878   Florida   Spine   0419163770101104   4/20/2019   Bill      5/3/2019      97010             60.00
95879   Florida   Spine   0419163770101104   4/20/2019   Bill      5/3/2019      G0283             48.00
95880   Florida   Spine   0419163770101104   4/20/2019   Bill      5/3/2019      A4556             24.00
95881   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      99211             84.00
95882   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      97530             99.00
95883   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      97112             84.00
95884   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      97140             79.00
95885   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      G0283             48.00
95886   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      97010             60.00
95887   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      97035             48.00
95888   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      99211             84.00
95889   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      97530             99.00
95890   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      97112             84.00
95891   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      97140             79.00
95892   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      97035             48.00
95893   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      97010             60.00
95894   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      G0283             48.00
95895   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      99212            115.00
95896   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      97110             84.00
95897   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      97112             84.00
95898   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      97140             79.00
95899   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      G0283             48.00
95900   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      97010             60.00
95901   Florida   Spine   0641875970101010   3/27/2019   Bill      5/3/2019      99211             84.00
95902   Florida   Spine   0641875970101010   3/27/2019   Bill      5/3/2019      97530             99.00
95903   Florida   Spine   0641875970101010   3/27/2019   Bill      5/3/2019      97110             84.00
95904   Florida   Spine   0641875970101010   3/27/2019   Bill      5/3/2019      97112             84.00
95905   Florida   Spine   0641875970101010   3/27/2019   Bill      5/3/2019      97140             79.00
95906   Florida   Spine   0641875970101010   3/27/2019   Bill      5/3/2019      G0283             48.00
95907   Florida   Spine   0641875970101010   3/27/2019   Bill      5/3/2019      97010             60.00
95908   Florida   Spine   0475910770101034   2/15/2019   Bill      5/3/2019      99211             84.00
95909   Florida   Spine   0475910770101034   2/15/2019   Bill      5/3/2019      97110             84.00
95910   Florida   Spine   0475910770101034   2/15/2019   Bill      5/3/2019      97112             84.00
95911   Florida   Spine   0475910770101034   2/15/2019   Bill      5/3/2019      97140             79.00
95912   Florida   Spine   0475910770101034   2/15/2019   Bill      5/3/2019      G0283             48.00
95913   Florida   Spine   0475910770101034   2/15/2019   Bill      5/3/2019      97010             60.00
95914   Florida   Spine   0365120000101084   3/20/2019   Bill      5/3/2019      99211             84.00
95915   Florida   Spine   0365120000101084   3/20/2019   Bill      5/3/2019      97530             99.00
95916   Florida   Spine   0365120000101084   3/20/2019   Bill      5/3/2019      97140             79.00
95917   Florida   Spine   0365120000101084   3/20/2019   Bill      5/3/2019      G0283             48.00
95918   Florida   Spine   0365120000101084   3/20/2019   Bill      5/3/2019      97010             60.00
95919   Florida   Spine   0365120000101084   3/20/2019   Bill      5/3/2019      97035             48.00
95920   Florida   Spine   0172192390101134   1/31/2019   Bill      5/3/2019      99211             84.00
95921   Florida   Spine   0172192390101134   1/31/2019   Bill      5/3/2019      97530             99.00
95922   Florida   Spine   0172192390101134   1/31/2019   Bill      5/3/2019      97110             84.00
95923   Florida   Spine   0172192390101134   1/31/2019   Bill      5/3/2019      97140             79.00
95924   Florida   Spine   0172192390101134   1/31/2019   Bill      5/3/2019      G0283             48.00
95925   Florida   Spine   0172192390101134   1/31/2019   Bill      5/3/2019      97010             60.00
95926   Florida   Spine   0172192390101134   1/31/2019   Bill      5/3/2019      97012             60.00
95927   Florida   Spine   0619874410101035   1/1/2019    Bill      5/3/2019      98941             97.00
95928   Florida   Spine   0619874410101035   1/1/2019    Bill      5/3/2019      98943             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1882 of
                                                  2767

95929   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      97530             99.00
95930   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      97035             48.00
95931   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      97010             60.00
95932   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      G0283             48.00
95933   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      99211             84.00
95934   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      97530             99.00
95935   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      97112             84.00
95936   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      97140             79.00
95937   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      G0283             48.00
95938   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      97010             60.00
95939   Florida   Spine   0311283660101045   8/4/2018     Bill     5/3/2019      97035             48.00
95940   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      99211             84.00
95941   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      97530             99.00
95942   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      97110             84.00
95943   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      97140             79.00
95944   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      G0283             48.00
95945   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      97010             60.00
95946   Florida   Spine   0646876040101019   4/15/2019    Bill     5/3/2019      97012             60.00
95947   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      99212            115.00
95948   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      97530             99.00
95949   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      97110             84.00
95950   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      97112             84.00
95951   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      97140             79.00
95952   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      G0283             48.00
95953   Florida   Spine   0512331140101023   3/23/2019    Bill     5/3/2019      97010             60.00
95954   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      99211             84.00
95955   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97530             99.00
95956   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97110             84.00
95957   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97140             79.00
95958   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      G0283             48.00
95959   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97010             60.00
95960   Florida   Spine   0639051120101029   1/22/2019    Bill     5/3/2019      99211             84.00
95961   Florida   Spine   0639051120101029   1/22/2019    Bill     5/3/2019      97110             84.00
95962   Florida   Spine   0639051120101029   1/22/2019    Bill     5/3/2019      97112             84.00
95963   Florida   Spine   0639051120101029   1/22/2019    Bill     5/3/2019      97140             79.00
95964   Florida   Spine   0639051120101029   1/22/2019    Bill     5/3/2019      G0283             48.00
95965   Florida   Spine   0639051120101029   1/22/2019    Bill     5/3/2019      97010             60.00
95966   Florida   Spine   0600040430101071   3/16/2019    Bill     5/3/2019      99211             84.00
95967   Florida   Spine   0600040430101071   3/16/2019    Bill     5/3/2019      97530             99.00
95968   Florida   Spine   0600040430101071   3/16/2019    Bill     5/3/2019      97110             84.00
95969   Florida   Spine   0600040430101071   3/16/2019    Bill     5/3/2019      97140             79.00
95970   Florida   Spine   0600040430101071   3/16/2019    Bill     5/3/2019      G0283             48.00
95971   Florida   Spine   0600040430101071   3/16/2019    Bill     5/3/2019      97010             60.00
95972   Florida   Spine   0600040430101071   3/16/2019    Bill     5/3/2019      97012             60.00
95973   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      99211             84.00
95974   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97530             99.00
95975   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97110             84.00
95976   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97140             79.00
95977   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      G0283             48.00
95978   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97010             60.00
95979   Florida   Spine   0361242710101065   10/17/2018   Bill     5/3/2019      99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1883 of
                                                  2767

95980   Florida   Spine   0361242710101065   10/17/2018   Bill     5/3/2019      97039               48.00
95981   Florida   Spine   0639051120101029   1/22/2019    Bill     5/3/2019      99211               84.00
95982   Florida   Spine   0639051120101029   1/22/2019    Bill     5/3/2019      97110               84.00
95983   Florida   Spine   0639051120101029   1/22/2019    Bill     5/3/2019      97112               84.00
95984   Florida   Spine   0639051120101029   1/22/2019    Bill     5/3/2019      97140               79.00
95985   Florida   Spine   0639051120101029   1/22/2019    Bill     5/3/2019      G0283               48.00
95986   Florida   Spine   0639051120101029   1/22/2019    Bill     5/3/2019      97010               60.00
95987   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      99211               84.00
95988   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97530               99.00
95989   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97140               79.00
95990   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97010               60.00
95991   Florida   Spine   0105083030101091   1/7/2019     Bill     5/3/2019      99211               84.00
95992   Florida   Spine   0105083030101091   1/7/2019     Bill     5/3/2019      97110               84.00
95993   Florida   Spine   0105083030101091   1/7/2019     Bill     5/3/2019      97112               84.00
95994   Florida   Spine   0105083030101091   1/7/2019     Bill     5/3/2019      97140               79.00
95995   Florida   Spine   0105083030101091   1/7/2019     Bill     5/3/2019      G0283               48.00
95996   Florida   Spine   0105083030101091   1/7/2019     Bill     5/3/2019      97010               60.00
95997   Florida   Spine   0460270070101037   1/14/2019    Bill     5/3/2019      99211               84.00
95998   Florida   Spine   0460270070101037   1/14/2019    Bill     5/3/2019      97530               99.00
95999   Florida   Spine   0460270070101037   1/14/2019    Bill     5/3/2019      97110               84.00
96000   Florida   Spine   0460270070101037   1/14/2019    Bill     5/3/2019      97112               84.00
96001   Florida   Spine   0460270070101037   1/14/2019    Bill     5/3/2019      97140               79.00
96002   Florida   Spine   0460270070101037   1/14/2019    Bill     5/3/2019      G0283               48.00
96003   Florida   Spine   0460270070101037   1/14/2019    Bill     5/3/2019      97010               60.00
96004   Florida   Spine   0557153910101033   3/14/2019    Bill     5/3/2019      99211               84.00
96005   Florida   Spine   0557153910101033   3/14/2019    Bill     5/3/2019      97530               99.00
96006   Florida   Spine   0557153910101033   3/14/2019    Bill     5/3/2019      97140               79.00
96007   Florida   Spine   0557153910101033   3/14/2019    Bill     5/3/2019      G0283               48.00
96008   Florida   Spine   0557153910101033   3/14/2019    Bill     5/3/2019      97010               60.00
96009   Florida   Spine   0557153910101033   3/14/2019    Bill     5/3/2019      97035               48.00
96010   Florida   Spine   0410926230101107   4/3/2019     Bill     5/3/2019      72148            2,145.00
96011   Florida   Spine   0410926230101107   4/3/2019     Bill     5/3/2019      73721            1,925.00
96012   Florida   Spine   0616804760101049   3/13/2019    Bill     5/3/2019      99211               84.00
96013   Florida   Spine   0616804760101049   3/13/2019    Bill     5/3/2019      97110               84.00
96014   Florida   Spine   0616804760101049   3/13/2019    Bill     5/3/2019      97112               84.00
96015   Florida   Spine   0616804760101049   3/13/2019    Bill     5/3/2019      97140               79.00
96016   Florida   Spine   0616804760101049   3/13/2019    Bill     5/3/2019      G0283               48.00
96017   Florida   Spine   0616804760101049   3/13/2019    Bill     5/3/2019      97010               60.00
96018   Florida   Spine   0526263710101014   2/23/2019    Bill     5/3/2019      99211               84.00
96019   Florida   Spine   0526263710101014   2/23/2019    Bill     5/3/2019      97140               79.00
96020   Florida   Spine   0526263710101014   2/23/2019    Bill     5/3/2019      G0283               48.00
96021   Florida   Spine   0526263710101014   2/23/2019    Bill     5/3/2019      97010               60.00
96022   Florida   Spine   0526263710101014   2/23/2019    Bill     5/3/2019      97012               60.00
96023   Florida   Spine   0436328500101075   3/11/2019    Bill     5/3/2019      99213              385.00
96024   Florida   Spine   0543427570101039   1/15/2019    Bill     5/3/2019      62321            2,100.00
96025   Florida   Spine   0543427570101039   1/15/2019    Bill     5/3/2019      J2001              115.50
96026   Florida   Spine   0543427570101039   1/15/2019    Bill     5/3/2019      J3301               77.00
96027   Florida   Spine   0543427570101039   1/15/2019    Bill     5/3/2019      Q9965               25.00
96028   Florida   Spine   0462632770101039   3/15/2019    Bill     5/3/2019      99211               84.00
96029   Florida   Spine   0462632770101039   3/15/2019    Bill     5/3/2019      97530               99.00
96030   Florida   Spine   0462632770101039   3/15/2019    Bill     5/3/2019      97112               84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1884 of
                                                  2767

96031   Florida   Spine   0462632770101039   3/15/2019   Bill      5/3/2019      97140               79.00
96032   Florida   Spine   0462632770101039   3/15/2019   Bill      5/3/2019      G0283               48.00
96033   Florida   Spine   0462632770101039   3/15/2019   Bill      5/3/2019      97010               60.00
96034   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      99211               84.00
96035   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97530               99.00
96036   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97110               84.00
96037   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97140               79.00
96038   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      G0283               48.00
96039   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97010               60.00
96040   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97012               60.00
96041   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      99211               84.00
96042   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      97530               99.00
96043   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      97110               84.00
96044   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      97112               84.00
96045   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      97140               79.00
96046   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      G0283               48.00
96047   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      97010               60.00
96048   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      98940               79.00
96049   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97530               99.00
96050   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97039               48.00
96051   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97140               79.00
96052   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97035               48.00
96053   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97010               60.00
96054   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      G0283               48.00
96055   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      99211               84.00
96056   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97530               99.00
96057   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97012               60.00
96058   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97140               79.00
96059   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97010               60.00
96060   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      G0283               48.00
96061   Florida   Spine   0462633640101019   2/25/2019   Bill      5/3/2019      99203              550.00
96062   Florida   Spine   0462633640101019   2/25/2019   Bill      5/3/2019      99203              550.00
96063   Florida   Spine   8666979920000001   4/4/2019    Bill      5/3/2019      99211               84.00
96064   Florida   Spine   8666979920000001   4/4/2019    Bill      5/3/2019      97530               99.00
96065   Florida   Spine   8666979920000001   4/4/2019    Bill      5/3/2019      97012               60.00
96066   Florida   Spine   8666979920000001   4/4/2019    Bill      5/3/2019      97140               79.00
96067   Florida   Spine   8666979920000001   4/4/2019    Bill      5/3/2019      97010               60.00
96068   Florida   Spine   8666979920000001   4/4/2019    Bill      5/3/2019      G0283               48.00
96069   Florida   Spine   0617706720101044   2/5/2019    Bill      5/3/2019      99213              385.00
96070   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      99211               84.00
96071   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97530               99.00
96072   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97112               84.00
96073   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97140               79.00
96074   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      G0283               48.00
96075   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97010               60.00
96076   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97035               48.00
96077   Florida   Spine   0131076590101145   2/11/2019   Bill      5/3/2019      62323            2,200.00
96078   Florida   Spine   0131076590101145   2/11/2019   Bill      5/3/2019      J2001              115.50
96079   Florida   Spine   0131076590101145   2/11/2019   Bill      5/3/2019      J1020               35.00
96080   Florida   Spine   0131076590101145   2/11/2019   Bill      5/3/2019      Q9965               25.00
96081   Florida   Spine   0131076590101145   2/11/2019   Bill      5/3/2019      82950               25.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1885 of
                                                  2767

96082   Florida   Spine   0320298760101173   4/9/2019     Bill     5/3/2019      99211             84.00
96083   Florida   Spine   0320298760101173   4/9/2019     Bill     5/3/2019      97530             99.00
96084   Florida   Spine   0320298760101173   4/9/2019     Bill     5/3/2019      97112             84.00
96085   Florida   Spine   0320298760101173   4/9/2019     Bill     5/3/2019      97140             79.00
96086   Florida   Spine   0320298760101173   4/9/2019     Bill     5/3/2019      G0283             48.00
96087   Florida   Spine   0320298760101173   4/9/2019     Bill     5/3/2019      97010             60.00
96088   Florida   Spine   0320298760101173   4/9/2019     Bill     5/3/2019      97035             48.00
96089   Florida   Spine   0419840340101025   12/14/2018   Bill     5/3/2019      99213            385.00
96090   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      99214            440.00
96091   Florida   Spine   0512925830101068   2/12/2019    Bill     5/3/2019      99203            550.00
96092   Florida   Spine   0579795930101015   7/2/2018     Bill     5/3/2019      99203            550.00
96093   Florida   Spine   0452723600101042   4/20/2019    Bill     5/3/2019      99211             84.00
96094   Florida   Spine   0452723600101042   4/20/2019    Bill     5/3/2019      97530             99.00
96095   Florida   Spine   0452723600101042   4/20/2019    Bill     5/3/2019      97112             84.00
96096   Florida   Spine   0452723600101042   4/20/2019    Bill     5/3/2019      97140             79.00
96097   Florida   Spine   0452723600101042   4/20/2019    Bill     5/3/2019      G0283             48.00
96098   Florida   Spine   0452723600101042   4/20/2019    Bill     5/3/2019      97010             60.00
96099   Florida   Spine   0452723600101042   4/20/2019    Bill     5/3/2019      97035             48.00
96100   Florida   Spine   0496500220101034   4/8/2019     Bill     5/3/2019      99211             84.00
96101   Florida   Spine   0496500220101034   4/8/2019     Bill     5/3/2019      97530             99.00
96102   Florida   Spine   0496500220101034   4/8/2019     Bill     5/3/2019      97112             84.00
96103   Florida   Spine   0496500220101034   4/8/2019     Bill     5/3/2019      97140             79.00
96104   Florida   Spine   0496500220101034   4/8/2019     Bill     5/3/2019      G0283             48.00
96105   Florida   Spine   0496500220101034   4/8/2019     Bill     5/3/2019      97010             60.00
96106   Florida   Spine   0496500220101034   4/8/2019     Bill     5/3/2019      97035             48.00
96107   Florida   Spine   0546081900101016   2/13/2019    Bill     5/3/2019      99211             84.00
96108   Florida   Spine   0546081900101016   2/13/2019    Bill     5/3/2019      G0283             48.00
96109   Florida   Spine   0546081900101016   2/13/2019    Bill     5/3/2019      97010             60.00
96110   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      99211             84.00
96111   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97530             99.00
96112   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97112             84.00
96113   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97140             79.00
96114   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97010             60.00
96115   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      G0283             48.00
96116   Florida   Spine   0445965860101028   1/30/2019    Bill     5/3/2019      97530             99.00
96117   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      99211             84.00
96118   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      97110             84.00
96119   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      97112             84.00
96120   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      97140             79.00
96121   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      G0283             48.00
96122   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      97010             60.00
96123   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      97035             48.00
96124   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      98940             79.00
96125   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97530             99.00
96126   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97140             79.00
96127   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      G0283             48.00
96128   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97010             60.00
96129   Florida   Spine   0410926230101107   4/3/2019     Bill     5/3/2019      99211             84.00
96130   Florida   Spine   0410926230101107   4/3/2019     Bill     5/3/2019      97530             99.00
96131   Florida   Spine   0410926230101107   4/3/2019     Bill     5/3/2019      97140             79.00
96132   Florida   Spine   0410926230101107   4/3/2019     Bill     5/3/2019      G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1886 of
                                                  2767

96133   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97010            60.00
96134   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97012            60.00
96135   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      99211            84.00
96136   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97530            99.00
96137   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97110            84.00
96138   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97112            84.00
96139   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97140            79.00
96140   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      G0283            48.00
96141   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97010            60.00
96142   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      99211            84.00
96143   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97530            99.00
96144   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97110            84.00
96145   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97112            84.00
96146   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97140            79.00
96147   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      G0283            48.00
96148   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97010            60.00
96149   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      98941            97.00
96150   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      97530            99.00
96151   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      97140            79.00
96152   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      G0283            48.00
96153   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      97010            60.00
96154   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      97035            48.00
96155   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      97039            48.00
96156   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      99211            84.00
96157   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      97530            99.00
96158   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      97140            79.00
96159   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      G0283            48.00
96160   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      97010            60.00
96161   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      97035            48.00
96162   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      98940            79.00
96163   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97530            99.00
96164   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97140            79.00
96165   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97035            48.00
96166   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97010            60.00
96167   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      G0283            48.00
96168   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      98940            79.00
96169   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97530            99.00
96170   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97012            60.00
96171   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97140            79.00
96172   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97035            48.00
96173   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97010            60.00
96174   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      G0283            48.00
96175   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      99211            84.00
96176   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97530            99.00
96177   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97140            79.00
96178   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97039            48.00
96179   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97035            48.00
96180   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      97010            60.00
96181   Florida   Spine   0617182890101026   3/30/2019   Bill      5/3/2019      G0283            48.00
96182   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      99211            84.00
96183   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1887 of
                                                  2767

96184   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97112             84.00
96185   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97140             79.00
96186   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      G0283             48.00
96187   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97010             60.00
96188   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97035             48.00
96189   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      98940             79.00
96190   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97530             99.00
96191   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97012             60.00
96192   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97140             79.00
96193   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97035             48.00
96194   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      97010             60.00
96195   Florida   Spine   0164543610101082   4/8/2019    Bill      5/3/2019      G0283             48.00
96196   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      99211             84.00
96197   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      97530             99.00
96198   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      97112             84.00
96199   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      97140             79.00
96200   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      G0283             48.00
96201   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      97010             60.00
96202   Florida   Spine   0481000790101016   1/23/2019   Bill      5/3/2019      97035             48.00
96203   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      99211             84.00
96204   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97530             99.00
96205   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97110             84.00
96206   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97112             84.00
96207   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97140             79.00
96208   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      G0283             48.00
96209   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97010             60.00
96210   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      99211             84.00
96211   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      97530             99.00
96212   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      97112             84.00
96213   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      97140             79.00
96214   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      G0283             48.00
96215   Florida   Spine   0472816140101096   3/5/2019    Bill      5/3/2019      97010             60.00
96216   Florida   Spine   0649046560101016   4/22/2019   Bill      5/3/2019      99203            302.00
96217   Florida   Spine   0264681280101104   8/25/2016   Bill      5/3/2019      99213            385.00
96218   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      99211             84.00
96219   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      97530             99.00
96220   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      97110             84.00
96221   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      97140             79.00
96222   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      G0283             48.00
96223   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      97010             60.00
96224   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      97012             60.00
96225   Florida   Spine   0553916580101044   3/15/2019   Bill      5/3/2019      99211             84.00
96226   Florida   Spine   0553916580101044   3/15/2019   Bill      5/3/2019      97530             99.00
96227   Florida   Spine   0553916580101044   3/15/2019   Bill      5/3/2019      97140             79.00
96228   Florida   Spine   0553916580101044   3/15/2019   Bill      5/3/2019      G0283             48.00
96229   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      99211             84.00
96230   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97530             99.00
96231   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97112             84.00
96232   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97140             79.00
96233   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      G0283             48.00
96234   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1888 of
                                                  2767

96235   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97035            48.00
96236   Florida   Spine   0523729000101040   2/6/2019    Bill      5/3/2019      98940            79.00
96237   Florida   Spine   0523729000101040   2/6/2019    Bill      5/3/2019      97530            99.00
96238   Florida   Spine   0523729000101040   2/6/2019    Bill      5/3/2019      97112            84.00
96239   Florida   Spine   0523729000101040   2/6/2019    Bill      5/3/2019      97140            79.00
96240   Florida   Spine   0523729000101040   2/6/2019    Bill      5/3/2019      G0283            48.00
96241   Florida   Spine   0523729000101040   2/6/2019    Bill      5/3/2019      97010            60.00
96242   Florida   Spine   0523729000101040   2/6/2019    Bill      5/3/2019      97035            48.00
96243   Florida   Spine   0646876040101019   4/15/2019   Bill      5/3/2019      99211            84.00
96244   Florida   Spine   0646876040101019   4/15/2019   Bill      5/3/2019      97530            99.00
96245   Florida   Spine   0646876040101019   4/15/2019   Bill      5/3/2019      97110            84.00
96246   Florida   Spine   0646876040101019   4/15/2019   Bill      5/3/2019      97140            79.00
96247   Florida   Spine   0646876040101019   4/15/2019   Bill      5/3/2019      G0283            48.00
96248   Florida   Spine   0646876040101019   4/15/2019   Bill      5/3/2019      97010            60.00
96249   Florida   Spine   0646876040101019   4/15/2019   Bill      5/3/2019      97012            60.00
96250   Florida   Spine   0512331140101023   3/23/2019   Bill      5/3/2019      99211            84.00
96251   Florida   Spine   0512331140101023   3/23/2019   Bill      5/3/2019      97530            99.00
96252   Florida   Spine   0512331140101023   3/23/2019   Bill      5/3/2019      97110            84.00
96253   Florida   Spine   0512331140101023   3/23/2019   Bill      5/3/2019      97112            84.00
96254   Florida   Spine   0512331140101023   3/23/2019   Bill      5/3/2019      97140            79.00
96255   Florida   Spine   0512331140101023   3/23/2019   Bill      5/3/2019      G0283            48.00
96256   Florida   Spine   0512331140101023   3/23/2019   Bill      5/3/2019      97010            60.00
96257   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      99211            84.00
96258   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97530            99.00
96259   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97110            84.00
96260   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97140            79.00
96261   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      G0283            48.00
96262   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97010            60.00
96263   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97039            48.00
96264   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      99211            84.00
96265   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      97530            99.00
96266   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      97112            84.00
96267   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      97140            79.00
96268   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      G0283            48.00
96269   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      97010            60.00
96270   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      97035            48.00
96271   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      99211            84.00
96272   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97530            99.00
96273   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97112            84.00
96274   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97140            79.00
96275   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      G0283            48.00
96276   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97010            60.00
96277   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97035            48.00
96278   Florida   Spine   0632721810101011   1/28/2019   Bill      5/3/2019      99211            84.00
96279   Florida   Spine   0632721810101011   1/28/2019   Bill      5/3/2019      97530            99.00
96280   Florida   Spine   0632721810101011   1/28/2019   Bill      5/3/2019      97110            84.00
96281   Florida   Spine   0632721810101011   1/28/2019   Bill      5/3/2019      97112            84.00
96282   Florida   Spine   0632721810101011   1/28/2019   Bill      5/3/2019      97140            79.00
96283   Florida   Spine   0632721810101011   1/28/2019   Bill      5/3/2019      G0283            48.00
96284   Florida   Spine   0632721810101011   1/28/2019   Bill      5/3/2019      97010            60.00
96285   Florida   Spine   0499484830101055   2/20/2019   Bill      5/3/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1889 of
                                                  2767

96286   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      97530             99.00
96287   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      97110             84.00
96288   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      97112             84.00
96289   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      97140             79.00
96290   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      G0283             48.00
96291   Florida   Spine   0499484830101055   2/20/2019    Bill     5/3/2019      97010             60.00
96292   Florida   Spine   0546847800101011   3/17/2019    Bill     5/3/2019      99211             84.00
96293   Florida   Spine   0546847800101011   3/17/2019    Bill     5/3/2019      97530             99.00
96294   Florida   Spine   0546847800101011   3/17/2019    Bill     5/3/2019      97112             84.00
96295   Florida   Spine   0546847800101011   3/17/2019    Bill     5/3/2019      97140             79.00
96296   Florida   Spine   0546847800101011   3/17/2019    Bill     5/3/2019      97010             60.00
96297   Florida   Spine   0131076590101145   2/11/2019    Bill     5/3/2019      99211             84.00
96298   Florida   Spine   0131076590101145   2/11/2019    Bill     5/3/2019      97140             79.00
96299   Florida   Spine   0131076590101145   2/11/2019    Bill     5/3/2019      G0283             48.00
96300   Florida   Spine   0131076590101145   2/11/2019    Bill     5/3/2019      97010             60.00
96301   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      99211             84.00
96302   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      97530             99.00
96303   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      97112             84.00
96304   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      97140             79.00
96305   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      G0283             48.00
96306   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      97010             60.00
96307   Florida   Spine   0582911480101017   1/4/2019     Bill     5/3/2019      97035             48.00
96308   Florida   Spine   0593692000101045   4/19/2019    Bill     5/3/2019      99203            302.00
96309   Florida   Spine   0593692000101045   4/19/2019    Bill     5/3/2019      97140             79.00
96310   Florida   Spine   0593692000101045   4/19/2019    Bill     5/3/2019      97035             48.00
96311   Florida   Spine   0593692000101045   4/19/2019    Bill     5/3/2019      97010             60.00
96312   Florida   Spine   0593692000101045   4/19/2019    Bill     5/3/2019      G0283             48.00
96313   Florida   Spine   0593692000101045   4/19/2019    Bill     5/3/2019      A4556             24.00
96314   Florida   Spine   0593692000101045   4/19/2019    Bill     5/3/2019      97012             60.00
96315   Florida   Spine   0417154430101057   3/29/2019    Bill     5/3/2019      99211             84.00
96316   Florida   Spine   0417154430101057   3/29/2019    Bill     5/3/2019      97530             99.00
96317   Florida   Spine   0417154430101057   3/29/2019    Bill     5/3/2019      97112             84.00
96318   Florida   Spine   0417154430101057   3/29/2019    Bill     5/3/2019      97140             79.00
96319   Florida   Spine   0417154430101057   3/29/2019    Bill     5/3/2019      G0283             48.00
96320   Florida   Spine   0417154430101057   3/29/2019    Bill     5/3/2019      97010             60.00
96321   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      99211             84.00
96322   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      97530             99.00
96323   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      97112             84.00
96324   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      97140             79.00
96325   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      G0283             48.00
96326   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      97010             60.00
96327   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      99211             84.00
96328   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      97110             84.00
96329   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      97112             84.00
96330   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      97140             79.00
96331   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      G0283             48.00
96332   Florida   Spine   0402921620101064   4/2/2019     Bill     5/3/2019      97010             60.00
96333   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      99211             84.00
96334   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      97530             99.00
96335   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      97140             79.00
96336   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1890 of
                                                  2767

96337   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      97010            60.00
96338   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      97035            48.00
96339   Florida   Spine   0450622060101066   3/6/2019     Bill     5/3/2019      97039            48.00
96340   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      99211            84.00
96341   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      97530            99.00
96342   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      97140            79.00
96343   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      97035            48.00
96344   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      97010            60.00
96345   Florida   Spine   0360370130101042   3/6/2019     Bill     5/3/2019      G0283            48.00
96346   Florida   Spine   0520017690101022   3/14/2019    Bill     5/3/2019      99211            84.00
96347   Florida   Spine   0520017690101022   3/14/2019    Bill     5/3/2019      97110            84.00
96348   Florida   Spine   0520017690101022   3/14/2019    Bill     5/3/2019      97112            84.00
96349   Florida   Spine   0520017690101022   3/14/2019    Bill     5/3/2019      97140            79.00
96350   Florida   Spine   0520017690101022   3/14/2019    Bill     5/3/2019      97014            48.00
96351   Florida   Spine   0520017690101022   3/14/2019    Bill     5/3/2019      97010            60.00
96352   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      99211            84.00
96353   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97110            84.00
96354   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97112            84.00
96355   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97140            79.00
96356   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97010            60.00
96357   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      G0283            48.00
96358   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      99211            84.00
96359   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      97530            99.00
96360   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      97140            79.00
96361   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      G0283            48.00
96362   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      97010            60.00
96363   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      97035            48.00
96364   Florida   Spine   0297487670101030   4/3/2019     Bill     5/3/2019      97039            48.00
96365   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      99211            84.00
96366   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97110            84.00
96367   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97112            84.00
96368   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97140            79.00
96369   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      97010            60.00
96370   Florida   Spine   0283597320101044   3/2/2019     Bill     5/3/2019      G0283            48.00
96371   Florida   Spine   0475910770101034   2/15/2019    Bill     5/3/2019      98940            79.00
96372   Florida   Spine   0475910770101034   2/15/2019    Bill     5/3/2019      97110            84.00
96373   Florida   Spine   0475910770101034   2/15/2019    Bill     5/3/2019      97112            84.00
96374   Florida   Spine   0475910770101034   2/15/2019    Bill     5/3/2019      97140            79.00
96375   Florida   Spine   0475910770101034   2/15/2019    Bill     5/3/2019      G0283            48.00
96376   Florida   Spine   0475910770101034   2/15/2019    Bill     5/3/2019      97010            60.00
96377   Florida   Spine   0313997990101114   11/29/2018   Bill     5/3/2019      99211            84.00
96378   Florida   Spine   0313997990101114   11/29/2018   Bill     5/3/2019      97140            79.00
96379   Florida   Spine   0313997990101114   11/29/2018   Bill     5/3/2019      G0283            48.00
96380   Florida   Spine   0313997990101114   11/29/2018   Bill     5/3/2019      97010            60.00
96381   Florida   Spine   0419163770101104   4/20/2019    Bill     5/3/2019      99211            84.00
96382   Florida   Spine   0419163770101104   4/20/2019    Bill     5/3/2019      97530            99.00
96383   Florida   Spine   0419163770101104   4/20/2019    Bill     5/3/2019      97112            84.00
96384   Florida   Spine   0419163770101104   4/20/2019    Bill     5/3/2019      97140            79.00
96385   Florida   Spine   0419163770101104   4/20/2019    Bill     5/3/2019      97035            48.00
96386   Florida   Spine   0419163770101104   4/20/2019    Bill     5/3/2019      97010            60.00
96387   Florida   Spine   0419163770101104   4/20/2019    Bill     5/3/2019      G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1891 of
                                                  2767

96388   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      99211            84.00
96389   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      97530            99.00
96390   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      97112            84.00
96391   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      97140            79.00
96392   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      97035            48.00
96393   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      97010            60.00
96394   Florida   Spine   0615338250101012   4/15/2019    Bill     5/3/2019      G0283            48.00
96395   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      99211            84.00
96396   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97530            99.00
96397   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97110            84.00
96398   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97140            79.00
96399   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97010            60.00
96400   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      G0283            48.00
96401   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      99211            84.00
96402   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      97530            99.00
96403   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      97110            84.00
96404   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      97140            79.00
96405   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      97012            60.00
96406   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      97010            60.00
96407   Florida   Spine   0142753980101078   2/20/2019    Bill     5/3/2019      G0283            48.00
96408   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      99211            84.00
96409   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97530            99.00
96410   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97140            79.00
96411   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      G0283            48.00
96412   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97010            60.00
96413   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97035            48.00
96414   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      99211            84.00
96415   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97530            99.00
96416   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97112            84.00
96417   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97140            79.00
96418   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97035            48.00
96419   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97010            60.00
96420   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      G0283            48.00
96421   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      99211            84.00
96422   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97530            99.00
96423   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97110            84.00
96424   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97140            79.00
96425   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97035            48.00
96426   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97010            60.00
96427   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      G0283            48.00
96428   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      99211            84.00
96429   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97530            99.00
96430   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97140            79.00
96431   Florida   Spine   0655732090101029   3/13/2019    Bill     5/3/2019      97010            60.00
96432   Florida   Spine   0496349530101031   1/28/2019    Bill     5/3/2019      99211            84.00
96433   Florida   Spine   0496349530101031   1/28/2019    Bill     5/3/2019      97530            99.00
96434   Florida   Spine   0496349530101031   1/28/2019    Bill     5/3/2019      97110            84.00
96435   Florida   Spine   0496349530101031   1/28/2019    Bill     5/3/2019      97112            84.00
96436   Florida   Spine   0496349530101031   1/28/2019    Bill     5/3/2019      97140            79.00
96437   Florida   Spine   0496349530101031   1/28/2019    Bill     5/3/2019      97010            60.00
96438   Florida   Spine   0496349530101031   1/28/2019    Bill     5/3/2019      G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1892 of
                                                  2767

96439   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      99211            84.00
96440   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      97530            99.00
96441   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      97110            84.00
96442   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      97112            84.00
96443   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      97140            79.00
96444   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      97010            60.00
96445   Florida   Spine   0655908490101013   3/27/2019    Bill     5/3/2019      G0283            48.00
96446   Florida   Spine   0616804760101049   3/13/2019    Bill     5/3/2019      99211            84.00
96447   Florida   Spine   0616804760101049   3/13/2019    Bill     5/3/2019      97110            84.00
96448   Florida   Spine   0616804760101049   3/13/2019    Bill     5/3/2019      97112            84.00
96449   Florida   Spine   0616804760101049   3/13/2019    Bill     5/3/2019      97140            79.00
96450   Florida   Spine   0616804760101049   3/13/2019    Bill     5/3/2019      G0283            48.00
96451   Florida   Spine   0616804760101049   3/13/2019    Bill     5/3/2019      97010            60.00
96452   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      98941            97.00
96453   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      98943            79.00
96454   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      97530            99.00
96455   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      97035            48.00
96456   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      97010            60.00
96457   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      G0283            48.00
96458   Florida   Spine   0602824420101029   2/5/2019     Bill     5/3/2019      99211            84.00
96459   Florida   Spine   0602824420101029   2/5/2019     Bill     5/3/2019      97530            99.00
96460   Florida   Spine   0602824420101029   2/5/2019     Bill     5/3/2019      97110            84.00
96461   Florida   Spine   0602824420101029   2/5/2019     Bill     5/3/2019      97140            79.00
96462   Florida   Spine   0602824420101029   2/5/2019     Bill     5/3/2019      97012            60.00
96463   Florida   Spine   0602824420101029   2/5/2019     Bill     5/3/2019      97010            60.00
96464   Florida   Spine   0602824420101029   2/5/2019     Bill     5/3/2019      G0283            48.00
96465   Florida   Spine   0324509210101035   1/18/2019    Bill     5/3/2019      99211            84.00
96466   Florida   Spine   0324509210101035   1/18/2019    Bill     5/3/2019      97110            84.00
96467   Florida   Spine   0324509210101035   1/18/2019    Bill     5/3/2019      97112            84.00
96468   Florida   Spine   0324509210101035   1/18/2019    Bill     5/3/2019      97140            79.00
96469   Florida   Spine   0324509210101035   1/18/2019    Bill     5/3/2019      97010            60.00
96470   Florida   Spine   0324509210101035   1/18/2019    Bill     5/3/2019      G0283            48.00
96471   Florida   Spine   0352987180101075   12/11/2018   Bill     5/3/2019      99211            84.00
96472   Florida   Spine   0352987180101075   12/11/2018   Bill     5/3/2019      97530            99.00
96473   Florida   Spine   0352987180101075   12/11/2018   Bill     5/3/2019      97112            84.00
96474   Florida   Spine   0352987180101075   12/11/2018   Bill     5/3/2019      97140            79.00
96475   Florida   Spine   0352987180101075   12/11/2018   Bill     5/3/2019      97035            48.00
96476   Florida   Spine   0352987180101075   12/11/2018   Bill     5/3/2019      97010            60.00
96477   Florida   Spine   0352987180101075   12/11/2018   Bill     5/3/2019      G0283            48.00
96478   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      99211            84.00
96479   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      97530            99.00
96480   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      97112            84.00
96481   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      97140            79.00
96482   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      97010            60.00
96483   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      G0283            48.00
96484   Florida   Spine   0411712420101027   2/25/2019    Bill     5/3/2019      99211            84.00
96485   Florida   Spine   0411712420101027   2/25/2019    Bill     5/3/2019      97110            84.00
96486   Florida   Spine   0411712420101027   2/25/2019    Bill     5/3/2019      97112            84.00
96487   Florida   Spine   0411712420101027   2/25/2019    Bill     5/3/2019      97140            79.00
96488   Florida   Spine   0411712420101027   2/25/2019    Bill     5/3/2019      G0283            48.00
96489   Florida   Spine   0411712420101027   2/25/2019    Bill     5/3/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1893 of
                                                  2767

96490   Florida   Spine   0288052480101173   12/6/2018    Bill     5/3/2019      99213              212.00
96491   Florida   Spine   0288052480101173   12/6/2018    Bill     5/3/2019      97530               99.00
96492   Florida   Spine   0288052480101173   12/6/2018    Bill     5/3/2019      97140               79.00
96493   Florida   Spine   0288052480101173   12/6/2018    Bill     5/3/2019      97012               60.00
96494   Florida   Spine   0288052480101173   12/6/2018    Bill     5/3/2019      97010               60.00
96495   Florida   Spine   0607188190101014   3/25/2019    Bill     5/3/2019      99211               84.00
96496   Florida   Spine   0607188190101014   3/25/2019    Bill     5/3/2019      97140               79.00
96497   Florida   Spine   0607188190101014   3/25/2019    Bill     5/3/2019      97010               60.00
96498   Florida   Spine   0424790000101018   12/4/2018    Bill     5/3/2019      62323            2,200.00
96499   Florida   Spine   0424790000101018   12/4/2018    Bill     5/3/2019      J1020               35.00
96500   Florida   Spine   0424790000101018   12/4/2018    Bill     5/3/2019      J2001              115.50
96501   Florida   Spine   0424790000101018   12/4/2018    Bill     5/3/2019      Q9965               25.00
96502   Florida   Spine   0433175160101041   2/20/2019    Bill     5/3/2019      99211               84.00
96503   Florida   Spine   0433175160101041   2/20/2019    Bill     5/3/2019      97530               99.00
96504   Florida   Spine   0433175160101041   2/20/2019    Bill     5/3/2019      97140               79.00
96505   Florida   Spine   0433175160101041   2/20/2019    Bill     5/3/2019      G0283               48.00
96506   Florida   Spine   0433175160101041   2/20/2019    Bill     5/3/2019      97010               60.00
96507   Florida   Spine   0433175160101041   2/20/2019    Bill     5/3/2019      97039               48.00
96508   Florida   Spine   0320298760101173   4/9/2019     Bill     5/3/2019      99203              550.00
96509   Florida   Spine   0121412240101247   10/25/2018   Bill     5/3/2019      99213              385.00
96510   Florida   Spine   0580274610101023   1/8/2019     Bill     5/3/2019      99213              385.00
96511   Florida   Spine   0641875970101010   3/27/2019    Bill     5/3/2019      99213              385.00
96512   Florida   Spine   0641875970101010   3/27/2019    Bill     5/3/2019      62323            2,200.00
96513   Florida   Spine   0641875970101010   3/27/2019    Bill     5/3/2019      J2001              115.50
96514   Florida   Spine   0641875970101010   3/27/2019    Bill     5/3/2019      J1020               35.00
96515   Florida   Spine   0641875970101010   3/27/2019    Bill     5/3/2019      Q9965               25.00
96516   Florida   Spine   0445965860101028   1/30/2019    Bill     5/3/2019      98941               97.00
96517   Florida   Spine   0445965860101028   1/30/2019    Bill     5/3/2019      97530               99.00
96518   Florida   Spine   0600153340101022   12/5/2018    Bill     5/3/2019      99211               84.00
96519   Florida   Spine   0600153340101022   12/5/2018    Bill     5/3/2019      97530               99.00
96520   Florida   Spine   0600153340101022   12/5/2018    Bill     5/3/2019      97112               84.00
96521   Florida   Spine   0600153340101022   12/5/2018    Bill     5/3/2019      97140               79.00
96522   Florida   Spine   0600153340101022   12/5/2018    Bill     5/3/2019      97010               60.00
96523   Florida   Spine   0600153340101022   12/5/2018    Bill     5/3/2019      G0283               48.00
96524   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      99211               84.00
96525   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97530               99.00
96526   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97110               84.00
96527   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97140               79.00
96528   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97035               48.00
96529   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97010               60.00
96530   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      G0283               48.00
96531   Florida   Spine   0643984470101013   2/14/2019    Bill     5/3/2019      99213              385.00
96532   Florida   Spine   0643984470101013   2/14/2019    Bill     5/3/2019      62323            2,200.00
96533   Florida   Spine   0643984470101013   2/14/2019    Bill     5/3/2019      J2001              115.50
96534   Florida   Spine   0643984470101013   2/14/2019    Bill     5/3/2019      J1020               35.00
96535   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      99211               84.00
96536   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      97110               84.00
96537   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      97112               84.00
96538   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      97140               79.00
96539   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      G0283               48.00
96540   Florida   Spine   0410926230101107   4/3/2019     Bill     5/3/2019      99211               84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1894 of
                                                  2767

96541   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97530             99.00
96542   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97140             79.00
96543   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      G0283             48.00
96544   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97010             60.00
96545   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97012             60.00
96546   Florida   Spine   0159492390101051   3/22/2019   Bill      5/3/2019      99211             84.00
96547   Florida   Spine   0159492390101051   3/22/2019   Bill      5/3/2019      97110             84.00
96548   Florida   Spine   0159492390101051   3/22/2019   Bill      5/3/2019      97112             84.00
96549   Florida   Spine   0159492390101051   3/22/2019   Bill      5/3/2019      97140             79.00
96550   Florida   Spine   0159492390101051   3/22/2019   Bill      5/3/2019      G0283             48.00
96551   Florida   Spine   0159492390101051   3/22/2019   Bill      5/3/2019      97010             60.00
96552   Florida   Spine   0159492390101051   3/22/2019   Bill      5/3/2019      97035             48.00
96553   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      99211             84.00
96554   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97530             99.00
96555   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97112             84.00
96556   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97140             79.00
96557   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      G0283             48.00
96558   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97010             60.00
96559   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97035             48.00
96560   Florida   Spine   0322308720101045   4/12/2019   Bill      5/3/2019      98940             79.00
96561   Florida   Spine   0322308720101045   4/12/2019   Bill      5/3/2019      G0283             48.00
96562   Florida   Spine   0322308720101045   4/12/2019   Bill      5/3/2019      97010             60.00
96563   Florida   Spine   0322308720101045   4/12/2019   Bill      5/3/2019      97012             60.00
96564   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      99211             84.00
96565   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97530             99.00
96566   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97110             84.00
96567   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97112             84.00
96568   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97140             79.00
96569   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      G0283             48.00
96570   Florida   Spine   0372012190101043   2/4/2019    Bill      5/3/2019      97010             60.00
96571   Florida   Spine   0528344130101053   4/18/2019   Bill      5/3/2019      99203            302.00
96572   Florida   Spine   0528344130101053   4/18/2019   Bill      5/3/2019      97140             79.00
96573   Florida   Spine   0528344130101053   4/18/2019   Bill      5/3/2019      G0283             48.00
96574   Florida   Spine   0528344130101053   4/18/2019   Bill      5/3/2019      97010             60.00
96575   Florida   Spine   0528344130101053   4/18/2019   Bill      5/3/2019      A4556             24.00
96576   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      99211             84.00
96577   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97530             99.00
96578   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97110             84.00
96579   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97112             84.00
96580   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97140             79.00
96581   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      G0283             48.00
96582   Florida   Spine   0572291920101014   3/14/2019   Bill      5/3/2019      97010             60.00
96583   Florida   Spine   0419163770101104   4/20/2019   Bill      5/3/2019      99211             84.00
96584   Florida   Spine   0419163770101104   4/20/2019   Bill      5/3/2019      97530             99.00
96585   Florida   Spine   0419163770101104   4/20/2019   Bill      5/3/2019      97112             84.00
96586   Florida   Spine   0419163770101104   4/20/2019   Bill      5/3/2019      97140             79.00
96587   Florida   Spine   0419163770101104   4/20/2019   Bill      5/3/2019      97035             48.00
96588   Florida   Spine   0419163770101104   4/20/2019   Bill      5/3/2019      97010             60.00
96589   Florida   Spine   0419163770101104   4/20/2019   Bill      5/3/2019      G0283             48.00
96590   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      99211             84.00
96591   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1895 of
                                                  2767

96592   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      97112             84.00
96593   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      97140             79.00
96594   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      97035             48.00
96595   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      97010             60.00
96596   Florida   Spine   0615338250101012   4/15/2019   Bill      5/3/2019      G0283             48.00
96597   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      99211             84.00
96598   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      97530             99.00
96599   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      97110             84.00
96600   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      97140             79.00
96601   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      97010             60.00
96602   Florida   Spine   0182615800101136   4/5/2019    Bill      5/3/2019      G0283             48.00
96603   Florida   Spine   0565569120101028   11/4/2018   Bill      5/3/2019      99213            385.00
96604   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      99211             84.00
96605   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      97530             99.00
96606   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      97110             84.00
96607   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      97140             79.00
96608   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      G0283             48.00
96609   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      97010             60.00
96610   Florida   Spine   0526263710101014   2/23/2019   Bill      5/3/2019      97012             60.00
96611   Florida   Spine   0619874410101035   1/1/2019    Bill      5/3/2019      98941             97.00
96612   Florida   Spine   0619874410101035   1/1/2019    Bill      5/3/2019      98943             79.00
96613   Florida   Spine   0619874410101035   1/1/2019    Bill      5/3/2019      97530             99.00
96614   Florida   Spine   0619874410101035   1/1/2019    Bill      5/3/2019      97035             48.00
96615   Florida   Spine   0619874410101035   1/1/2019    Bill      5/3/2019      97010             60.00
96616   Florida   Spine   0619874410101035   1/1/2019    Bill      5/3/2019      G0283             48.00
96617   Florida   Spine   0558219670101015   3/2/2019    Bill      5/3/2019      99211             84.00
96618   Florida   Spine   0558219670101015   3/2/2019    Bill      5/3/2019      97530             99.00
96619   Florida   Spine   0558219670101015   3/2/2019    Bill      5/3/2019      97110             84.00
96620   Florida   Spine   0558219670101015   3/2/2019    Bill      5/3/2019      97112             84.00
96621   Florida   Spine   0558219670101015   3/2/2019    Bill      5/3/2019      97140             79.00
96622   Florida   Spine   0558219670101015   3/2/2019    Bill      5/3/2019      97010             60.00
96623   Florida   Spine   0558219670101015   3/2/2019    Bill      5/3/2019      G0283             48.00
96624   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      99211             84.00
96625   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      97530             99.00
96626   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      97110             84.00
96627   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      97140             79.00
96628   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      97035             48.00
96629   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      97010             60.00
96630   Florida   Spine   0365299790101023   4/16/2019   Bill      5/3/2019      G0283             48.00
96631   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      99211             84.00
96632   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      97530             99.00
96633   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      97110             84.00
96634   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      97112             84.00
96635   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      97140             79.00
96636   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      97010             60.00
96637   Florida   Spine   0655908490101013   3/27/2019   Bill      5/3/2019      G0283             48.00
96638   Florida   Spine   0423186890101021   1/5/2019    Bill      5/3/2019      99212            115.00
96639   Florida   Spine   0423186890101021   1/5/2019    Bill      5/3/2019      97530             99.00
96640   Florida   Spine   0423186890101021   1/5/2019    Bill      5/3/2019      97110             84.00
96641   Florida   Spine   0423186890101021   1/5/2019    Bill      5/3/2019      97112             84.00
96642   Florida   Spine   0423186890101021   1/5/2019    Bill      5/3/2019      97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1896 of
                                                  2767

96643   Florida   Spine   0423186890101021   1/5/2019    Bill      5/3/2019      97010             60.00
96644   Florida   Spine   0423186890101021   1/5/2019    Bill      5/3/2019      G0283             48.00
96645   Florida   Spine   0566171190101035   3/18/2019   Bill      5/3/2019      99211             84.00
96646   Florida   Spine   0566171190101035   3/18/2019   Bill      5/3/2019      97530             99.00
96647   Florida   Spine   0566171190101035   3/18/2019   Bill      5/3/2019      97110             84.00
96648   Florida   Spine   0566171190101035   3/18/2019   Bill      5/3/2019      97140             79.00
96649   Florida   Spine   0566171190101035   3/18/2019   Bill      5/3/2019      97010             60.00
96650   Florida   Spine   0566171190101035   3/18/2019   Bill      5/3/2019      G0283             48.00
96651   Florida   Spine   0204127700101087   2/7/2019    Bill      5/3/2019      99211             84.00
96652   Florida   Spine   0204127700101087   2/7/2019    Bill      5/3/2019      97530             99.00
96653   Florida   Spine   0204127700101087   2/7/2019    Bill      5/3/2019      97140             79.00
96654   Florida   Spine   0204127700101087   2/7/2019    Bill      5/3/2019      97010             60.00
96655   Florida   Spine   0204127700101087   2/7/2019    Bill      5/3/2019      G0283             48.00
96656   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      99211             84.00
96657   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97530             99.00
96658   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97110             84.00
96659   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97140             79.00
96660   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      G0283             48.00
96661   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97010             60.00
96662   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97012             60.00
96663   Florida   Spine   0196729850101013   2/27/2019   Bill      5/3/2019      99211             84.00
96664   Florida   Spine   0196729850101013   2/27/2019   Bill      5/3/2019      97530             99.00
96665   Florida   Spine   0196729850101013   2/27/2019   Bill      5/3/2019      97110             84.00
96666   Florida   Spine   0196729850101013   2/27/2019   Bill      5/3/2019      97140             79.00
96667   Florida   Spine   0196729850101013   2/27/2019   Bill      5/3/2019      G0283             48.00
96668   Florida   Spine   0196729850101013   2/27/2019   Bill      5/3/2019      97010             60.00
96669   Florida   Spine   0196729850101013   2/27/2019   Bill      5/3/2019      97039             48.00
96670   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      99212            115.00
96671   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97530             99.00
96672   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97110             84.00
96673   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97140             79.00
96674   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      G0283             48.00
96675   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97010             60.00
96676   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97012             60.00
96677   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      99211             84.00
96678   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97530             99.00
96679   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97110             84.00
96680   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97140             79.00
96681   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97010             60.00
96682   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97039             48.00
96683   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      99211             84.00
96684   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97530             99.00
96685   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97110             84.00
96686   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97140             79.00
96687   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      G0283             48.00
96688   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97010             60.00
96689   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97039             48.00
96690   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      99211             84.00
96691   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97530             99.00
96692   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97110             84.00
96693   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1897 of
                                                  2767

96694   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97010            60.00
96695   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      99211            84.00
96696   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      97110            84.00
96697   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      97112            84.00
96698   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      97140            79.00
96699   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      G0283            48.00
96700   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      97010            60.00
96701   Florida   Spine   0450622060101066   3/6/2019    Bill      5/3/2019      99211            84.00
96702   Florida   Spine   0450622060101066   3/6/2019    Bill      5/3/2019      97530            99.00
96703   Florida   Spine   0450622060101066   3/6/2019    Bill      5/3/2019      97140            79.00
96704   Florida   Spine   0450622060101066   3/6/2019    Bill      5/3/2019      G0283            48.00
96705   Florida   Spine   0450622060101066   3/6/2019    Bill      5/3/2019      97010            60.00
96706   Florida   Spine   0450622060101066   3/6/2019    Bill      5/3/2019      97012            60.00
96707   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      99211            84.00
96708   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97530            99.00
96709   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97112            84.00
96710   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97140            79.00
96711   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      G0283            48.00
96712   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97010            60.00
96713   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97035            48.00
96714   Florida   Spine   0572322370101020   2/7/2019    Bill      5/3/2019      99211            84.00
96715   Florida   Spine   0572322370101020   2/7/2019    Bill      5/3/2019      97110            84.00
96716   Florida   Spine   0572322370101020   2/7/2019    Bill      5/3/2019      97112            84.00
96717   Florida   Spine   0572322370101020   2/7/2019    Bill      5/3/2019      97140            79.00
96718   Florida   Spine   0450622060101066   3/6/2019    Bill      5/3/2019      99211            84.00
96719   Florida   Spine   0450622060101066   3/6/2019    Bill      5/3/2019      97530            99.00
96720   Florida   Spine   0450622060101066   3/6/2019    Bill      5/3/2019      97140            79.00
96721   Florida   Spine   0450622060101066   3/6/2019    Bill      5/3/2019      G0283            48.00
96722   Florida   Spine   0450622060101066   3/6/2019    Bill      5/3/2019      97010            60.00
96723   Florida   Spine   0450622060101066   3/6/2019    Bill      5/3/2019      97039            48.00
96724   Florida   Spine   0297487670101030   4/3/2019    Bill      5/3/2019      99211            84.00
96725   Florida   Spine   0297487670101030   4/3/2019    Bill      5/3/2019      97530            99.00
96726   Florida   Spine   0297487670101030   4/3/2019    Bill      5/3/2019      97110            84.00
96727   Florida   Spine   0297487670101030   4/3/2019    Bill      5/3/2019      97140            79.00
96728   Florida   Spine   0297487670101030   4/3/2019    Bill      5/3/2019      G0283            48.00
96729   Florida   Spine   0297487670101030   4/3/2019    Bill      5/3/2019      97010            60.00
96730   Florida   Spine   0649046560101016   4/22/2019   Bill      5/3/2019      99211            84.00
96731   Florida   Spine   0649046560101016   4/22/2019   Bill      5/3/2019      97530            99.00
96732   Florida   Spine   0649046560101016   4/22/2019   Bill      5/3/2019      97112            84.00
96733   Florida   Spine   0649046560101016   4/22/2019   Bill      5/3/2019      97140            79.00
96734   Florida   Spine   0649046560101016   4/22/2019   Bill      5/3/2019      G0283            48.00
96735   Florida   Spine   0649046560101016   4/22/2019   Bill      5/3/2019      97010            60.00
96736   Florida   Spine   0649046560101016   4/22/2019   Bill      5/3/2019      97035            48.00
96737   Florida   Spine   0649046560101016   4/22/2019   Bill      5/3/2019      A4556            24.00
96738   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      99211            84.00
96739   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97530            99.00
96740   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97112            84.00
96741   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97140            79.00
96742   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      G0283            48.00
96743   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97010            60.00
96744   Florida   Spine   0496500220101034   4/8/2019    Bill      5/3/2019      97035            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1898 of
                                                  2767

96745   Florida   Spine   0607188190101014   3/25/2019   Bill      5/3/2019      99211            84.00
96746   Florida   Spine   0607188190101014   3/25/2019   Bill      5/3/2019      97140            79.00
96747   Florida   Spine   0607188190101014   3/25/2019   Bill      5/3/2019      97010            60.00
96748   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      99211            84.00
96749   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97530            99.00
96750   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97110            84.00
96751   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97112            84.00
96752   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97140            79.00
96753   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      G0283            48.00
96754   Florida   Spine   0554231690107066   3/14/2019   Bill      5/3/2019      97010            60.00
96755   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      98941            97.00
96756   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      97530            99.00
96757   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      97112            84.00
96758   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      97140            79.00
96759   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      G0283            48.00
96760   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      97010            60.00
96761   Florida   Spine   0335935650101028   3/7/2019    Bill      5/3/2019      97039            48.00
96762   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      99211            84.00
96763   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      97530            99.00
96764   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      97140            79.00
96765   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      G0283            48.00
96766   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      97010            60.00
96767   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      97035            48.00
96768   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      99211            84.00
96769   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      97530            99.00
96770   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      97140            79.00
96771   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      G0283            48.00
96772   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      97010            60.00
96773   Florida   Spine   0327808730101039   3/21/2019   Bill      5/3/2019      97035            48.00
96774   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      99211            84.00
96775   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97530            99.00
96776   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97140            79.00
96777   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      G0283            48.00
96778   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97010            60.00
96779   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97012            60.00
96780   Florida   Spine   0593692000101045   4/19/2019   Bill      5/3/2019      99211            84.00
96781   Florida   Spine   0593692000101045   4/19/2019   Bill      5/3/2019      97530            99.00
96782   Florida   Spine   0593692000101045   4/19/2019   Bill      5/3/2019      97140            79.00
96783   Florida   Spine   0593692000101045   4/19/2019   Bill      5/3/2019      97035            48.00
96784   Florida   Spine   0593692000101045   4/19/2019   Bill      5/3/2019      97010            60.00
96785   Florida   Spine   0593692000101045   4/19/2019   Bill      5/3/2019      G0283            48.00
96786   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      99211            84.00
96787   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97530            99.00
96788   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97112            84.00
96789   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97140            79.00
96790   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      G0283            48.00
96791   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97010            60.00
96792   Florida   Spine   0565843170101083   4/9/2019    Bill      5/3/2019      97035            48.00
96793   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      99211            84.00
96794   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      97530            99.00
96795   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1899 of
                                                  2767

96796   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      97140             79.00
96797   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      G0283             48.00
96798   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      97010             60.00
96799   Florida   Spine   0311283660101045   8/4/2018    Bill      5/3/2019      97035             48.00
96800   Florida   Spine   0460270070101037   1/14/2019   Bill      5/3/2019      99211             84.00
96801   Florida   Spine   0460270070101037   1/14/2019   Bill      5/3/2019      97530             99.00
96802   Florida   Spine   0460270070101037   1/14/2019   Bill      5/3/2019      97110             84.00
96803   Florida   Spine   0460270070101037   1/14/2019   Bill      5/3/2019      97112             84.00
96804   Florida   Spine   0460270070101037   1/14/2019   Bill      5/3/2019      97140             79.00
96805   Florida   Spine   0460270070101037   1/14/2019   Bill      5/3/2019      G0283             48.00
96806   Florida   Spine   0460270070101037   1/14/2019   Bill      5/3/2019      97010             60.00
96807   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      99211             84.00
96808   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97530             99.00
96809   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97112             84.00
96810   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97140             79.00
96811   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      G0283             48.00
96812   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97010             60.00
96813   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97035             48.00
96814   Florida   Spine   0648817430101027   3/15/2019   Bill      5/3/2019      99211             84.00
96815   Florida   Spine   0648817430101027   3/15/2019   Bill      5/3/2019      97530             99.00
96816   Florida   Spine   0648817430101027   3/15/2019   Bill      5/3/2019      97140             79.00
96817   Florida   Spine   0648817430101027   3/15/2019   Bill      5/3/2019      G0283             48.00
96818   Florida   Spine   0648817430101027   3/15/2019   Bill      5/3/2019      97010             60.00
96819   Florida   Spine   0648817430101027   3/15/2019   Bill      5/3/2019      97035             48.00
96820   Florida   Spine   0648817430101027   3/15/2019   Bill      5/3/2019      97039             48.00
96821   Florida   Spine   0398146540101079   1/10/2019   Bill      5/3/2019      99203            550.00
96822   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      99211             84.00
96823   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97530             99.00
96824   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97112             84.00
96825   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97140             79.00
96826   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      G0283             48.00
96827   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97010             60.00
96828   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97035             48.00
96829   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      99211             84.00
96830   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97112             84.00
96831   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97140             79.00
96832   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      G0283             48.00
96833   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97010             60.00
96834   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97035             48.00
96835   Florida   Spine   0419182290101055   9/22/2018   Bill      5/3/2019      99211             84.00
96836   Florida   Spine   0419182290101055   9/22/2018   Bill      5/3/2019      97110             84.00
96837   Florida   Spine   0419182290101055   9/22/2018   Bill      5/3/2019      97112             84.00
96838   Florida   Spine   0419182290101055   9/22/2018   Bill      5/3/2019      97140             79.00
96839   Florida   Spine   0419182290101055   9/22/2018   Bill      5/3/2019      97010             60.00
96840   Florida   Spine   0419182290101055   9/22/2018   Bill      5/3/2019      G0283             48.00
96841   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      99211             84.00
96842   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97530             99.00
96843   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97110             84.00
96844   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97140             79.00
96845   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97010             60.00
96846   Florida   Spine   0600040430101071   3/16/2019   Bill      5/3/2019      97012             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1900 of
                                                  2767

96847   Florida   Spine   0433175160101041   2/20/2019   Bill      5/3/2019      99211               84.00
96848   Florida   Spine   0433175160101041   2/20/2019   Bill      5/3/2019      97530               99.00
96849   Florida   Spine   0433175160101041   2/20/2019   Bill      5/3/2019      97140               79.00
96850   Florida   Spine   0433175160101041   2/20/2019   Bill      5/3/2019      G0283               48.00
96851   Florida   Spine   0433175160101041   2/20/2019   Bill      5/3/2019      97010               60.00
96852   Florida   Spine   0433175160101041   2/20/2019   Bill      5/3/2019      97012               60.00
96853   Florida   Spine   0154528760101059   3/24/2019   Bill      5/3/2019      62323            2,200.00
96854   Florida   Spine   0154528760101059   3/24/2019   Bill      5/3/2019      J2001              115.50
96855   Florida   Spine   0154528760101059   3/24/2019   Bill      5/3/2019      J1020               35.00
96856   Florida   Spine   0154528760101059   3/24/2019   Bill      5/3/2019      Q9965               25.00
96857   Florida   Spine   0650972010101015   2/11/2019   Bill      5/3/2019      99213              385.00
96858   Florida   Spine   0650972010101015   2/11/2019   Bill      5/3/2019      62323            2,200.00
96859   Florida   Spine   0650972010101015   2/11/2019   Bill      5/3/2019      J2001              115.50
96860   Florida   Spine   0650972010101015   2/11/2019   Bill      5/3/2019      J1020               35.00
96861   Florida   Spine   0650972010101015   2/11/2019   Bill      5/3/2019      Q9965               25.00
96862   Florida   Spine   0368752680101054   4/23/2019   Bill      5/3/2019      99203              550.00
96863   Florida   Spine   0616804760101049   3/13/2019   Bill      5/3/2019      99211               84.00
96864   Florida   Spine   0616804760101049   3/13/2019   Bill      5/3/2019      97110               84.00
96865   Florida   Spine   0616804760101049   3/13/2019   Bill      5/3/2019      97112               84.00
96866   Florida   Spine   0616804760101049   3/13/2019   Bill      5/3/2019      97140               79.00
96867   Florida   Spine   0616804760101049   3/13/2019   Bill      5/3/2019      G0283               48.00
96868   Florida   Spine   0616804760101049   3/13/2019   Bill      5/3/2019      97010               60.00
96869   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      99211               84.00
96870   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97530               99.00
96871   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97112               84.00
96872   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97140               79.00
96873   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      G0283               48.00
96874   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97010               60.00
96875   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97035               48.00
96876   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      99211               84.00
96877   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97530               99.00
96878   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97140               79.00
96879   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      G0283               48.00
96880   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97010               60.00
96881   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97035               48.00
96882   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97530               99.00
96883   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97112               84.00
96884   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97140               79.00
96885   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97010               60.00
96886   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      G0283               48.00
96887   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      99211               84.00
96888   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97530               99.00
96889   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97112               84.00
96890   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97140               79.00
96891   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      G0283               48.00
96892   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97010               60.00
96893   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97035               48.00
96894   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      99211               84.00
96895   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97530               99.00
96896   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97112               84.00
96897   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97140               79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1901 of
                                                  2767

96898   Florida   Spine   0452723600101042   4/20/2019    Bill     5/3/2019      G0283             48.00
96899   Florida   Spine   0452723600101042   4/20/2019    Bill     5/3/2019      97010             60.00
96900   Florida   Spine   0452723600101042   4/20/2019    Bill     5/3/2019      97035             48.00
96901   Florida   Spine   0546081900101016   2/13/2019    Bill     5/3/2019      99213            212.00
96902   Florida   Spine   0546081900101016   2/13/2019    Bill     5/3/2019      97140             79.00
96903   Florida   Spine   0546081900101016   2/13/2019    Bill     5/3/2019      G0283             48.00
96904   Florida   Spine   0546081900101016   2/13/2019    Bill     5/3/2019      97010             60.00
96905   Florida   Spine   0600040430101071   3/16/2019    Bill     5/3/2019      99203            550.00
96906   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      99211             84.00
96907   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      97110             84.00
96908   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      97112             84.00
96909   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      97140             79.00
96910   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      G0283             48.00
96911   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      97010             60.00
96912   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      98940             79.00
96913   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97530             99.00
96914   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97140             79.00
96915   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      G0283             48.00
96916   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97010             60.00
96917   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97035             48.00
96918   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97012             60.00
96919   Florida   Spine   0572291920101014   3/14/2019    Bill     5/3/2019      99211             84.00
96920   Florida   Spine   0572291920101014   3/14/2019    Bill     5/3/2019      97530             99.00
96921   Florida   Spine   0572291920101014   3/14/2019    Bill     5/3/2019      97110             84.00
96922   Florida   Spine   0572291920101014   3/14/2019    Bill     5/3/2019      97112             84.00
96923   Florida   Spine   0572291920101014   3/14/2019    Bill     5/3/2019      97140             79.00
96924   Florida   Spine   0572291920101014   3/14/2019    Bill     5/3/2019      G0283             48.00
96925   Florida   Spine   0572291920101014   3/14/2019    Bill     5/3/2019      97010             60.00
96926   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      99211             84.00
96927   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97530             99.00
96928   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97112             84.00
96929   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97140             79.00
96930   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97039             48.00
96931   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      97010             60.00
96932   Florida   Spine   0634246910101032   12/18/2018   Bill     5/3/2019      G0283             48.00
96933   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      98941             97.00
96934   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      98943             79.00
96935   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      97530             99.00
96936   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      97035             48.00
96937   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      97010             60.00
96938   Florida   Spine   0619874410101035   1/1/2019     Bill     5/3/2019      G0283             48.00
96939   Florida   Spine   0649046560101016   4/22/2019    Bill     5/3/2019      99211             84.00
96940   Florida   Spine   0649046560101016   4/22/2019    Bill     5/3/2019      97530             99.00
96941   Florida   Spine   0649046560101016   4/22/2019    Bill     5/3/2019      97112             84.00
96942   Florida   Spine   0649046560101016   4/22/2019    Bill     5/3/2019      97140             79.00
96943   Florida   Spine   0649046560101016   4/22/2019    Bill     5/3/2019      G0283             48.00
96944   Florida   Spine   0649046560101016   4/22/2019    Bill     5/3/2019      97010             60.00
96945   Florida   Spine   0649046560101016   4/22/2019    Bill     5/3/2019      97035             48.00
96946   Florida   Spine   0607188190101014   3/25/2019    Bill     5/3/2019      99211             84.00
96947   Florida   Spine   0607188190101014   3/25/2019    Bill     5/3/2019      97140             79.00
96948   Florida   Spine   0607188190101014   3/25/2019    Bill     5/3/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1902 of
                                                  2767

96949   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      99211             84.00
96950   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      97530             99.00
96951   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      97110             84.00
96952   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      97112             84.00
96953   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      97140             79.00
96954   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      97010             60.00
96955   Florida   Spine   0558219670101015   3/2/2019     Bill     5/3/2019      G0283             48.00
96956   Florida   Spine   0553916580101044   3/15/2019    Bill     5/3/2019      99211             84.00
96957   Florida   Spine   0553916580101044   3/15/2019    Bill     5/3/2019      97530             99.00
96958   Florida   Spine   0553916580101044   3/15/2019    Bill     5/3/2019      97112             84.00
96959   Florida   Spine   0553916580101044   3/15/2019    Bill     5/3/2019      97140             79.00
96960   Florida   Spine   0553916580101044   3/15/2019    Bill     5/3/2019      G0283             48.00
96961   Florida   Spine   0553916580101044   3/15/2019    Bill     5/3/2019      97010             60.00
96962   Florida   Spine   0472816140101096   3/5/2019     Bill     5/3/2019      99211             84.00
96963   Florida   Spine   0472816140101096   3/5/2019     Bill     5/3/2019      97530             99.00
96964   Florida   Spine   0472816140101096   3/5/2019     Bill     5/3/2019      97112             84.00
96965   Florida   Spine   0472816140101096   3/5/2019     Bill     5/3/2019      97140             79.00
96966   Florida   Spine   0472816140101096   3/5/2019     Bill     5/3/2019      G0283             48.00
96967   Florida   Spine   0472816140101096   3/5/2019     Bill     5/3/2019      97010             60.00
96968   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      99211             84.00
96969   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      97530             99.00
96970   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      97110             84.00
96971   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      97140             79.00
96972   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      97035             48.00
96973   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      97010             60.00
96974   Florida   Spine   0804951830000001   4/16/2019    Bill     5/3/2019      G0283             48.00
96975   Florida   Spine   0522163000101027   2/14/2019    Bill     5/3/2019      99213            212.00
96976   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      99211             84.00
96977   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      97530             99.00
96978   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      97112             84.00
96979   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      97140             79.00
96980   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      G0283             48.00
96981   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      97010             60.00
96982   Florida   Spine   0565843170101083   4/9/2019     Bill     5/3/2019      97035             48.00
96983   Florida   Spine   0546847800101011   3/17/2019    Bill     5/3/2019      99211             84.00
96984   Florida   Spine   0546847800101011   3/17/2019    Bill     5/3/2019      97530             99.00
96985   Florida   Spine   0546847800101011   3/17/2019    Bill     5/3/2019      97112             84.00
96986   Florida   Spine   0546847800101011   3/17/2019    Bill     5/3/2019      97140             79.00
96987   Florida   Spine   0546847800101011   3/17/2019    Bill     5/3/2019      97010             60.00
96988   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      99211             84.00
96989   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      97530             99.00
96990   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      97112             84.00
96991   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      97140             79.00
96992   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      G0283             48.00
96993   Florida   Spine   0523842610101035   11/20/2018   Bill     5/3/2019      97010             60.00
96994   Florida   Spine   0131076590101145   2/11/2019    Bill     5/3/2019      99211             84.00
96995   Florida   Spine   0131076590101145   2/11/2019    Bill     5/3/2019      97140             79.00
96996   Florida   Spine   0131076590101145   2/11/2019    Bill     5/3/2019      G0283             48.00
96997   Florida   Spine   0131076590101145   2/11/2019    Bill     5/3/2019      97010             60.00
96998   Florida   Spine   0462632770101039   3/15/2019    Bill     5/3/2019      99211             84.00
96999   Florida   Spine   0462632770101039   3/15/2019    Bill     5/3/2019      97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1903 of
                                                  2767

97000   Florida   Spine   0462632770101039   3/15/2019   Bill      5/3/2019      97112             84.00
97001   Florida   Spine   0462632770101039   3/15/2019   Bill      5/3/2019      97140             79.00
97002   Florida   Spine   0462632770101039   3/15/2019   Bill      5/3/2019      G0283             48.00
97003   Florida   Spine   0462632770101039   3/15/2019   Bill      5/3/2019      97010             60.00
97004   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      99211             84.00
97005   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97530             99.00
97006   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97112             84.00
97007   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97140             79.00
97008   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      G0283             48.00
97009   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97010             60.00
97010   Florida   Spine   0320298760101173   4/9/2019    Bill      5/3/2019      97035             48.00
97011   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      99211             84.00
97012   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97530             99.00
97013   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97110             84.00
97014   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97140             79.00
97015   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      G0283             48.00
97016   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97010             60.00
97017   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97012             60.00
97018   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      99211             84.00
97019   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97530             99.00
97020   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97110             84.00
97021   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97140             79.00
97022   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97010             60.00
97023   Florida   Spine   0476054460101175   4/6/2019    Bill      5/3/2019      97039             48.00
97024   Florida   Spine   0360370130101042   3/6/2019    Bill      5/3/2019      99212            115.00
97025   Florida   Spine   0360370130101042   3/6/2019    Bill      5/3/2019      97530             99.00
97026   Florida   Spine   0360370130101042   3/6/2019    Bill      5/3/2019      97110             84.00
97027   Florida   Spine   0360370130101042   3/6/2019    Bill      5/3/2019      97140             79.00
97028   Florida   Spine   0360370130101042   3/6/2019    Bill      5/3/2019      97010             60.00
97029   Florida   Spine   0360370130101042   3/6/2019    Bill      5/3/2019      G0283             48.00
97030   Florida   Spine   0520017690101022   3/14/2019   Bill      5/3/2019      99211             84.00
97031   Florida   Spine   0520017690101022   3/14/2019   Bill      5/3/2019      97110             84.00
97032   Florida   Spine   0520017690101022   3/14/2019   Bill      5/3/2019      97112             84.00
97033   Florida   Spine   0520017690101022   3/14/2019   Bill      5/3/2019      97014             48.00
97034   Florida   Spine   0520017690101022   3/14/2019   Bill      5/3/2019      97010             60.00
97035   Florida   Spine   0520017690101022   3/14/2019   Bill      5/3/2019      97140             79.00
97036   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      99211             84.00
97037   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      97110             84.00
97038   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      97112             84.00
97039   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      97140             79.00
97040   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      G0283             48.00
97041   Florida   Spine   0402921620101064   4/2/2019    Bill      5/3/2019      97010             60.00
97042   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      99211             84.00
97043   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97530             99.00
97044   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97112             84.00
97045   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97140             79.00
97046   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      G0283             48.00
97047   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97010             60.00
97048   Florida   Spine   0536059250101044   3/8/2019    Bill      5/3/2019      97035             48.00
97049   Florida   Spine   0572322370101020   2/7/2019    Bill      5/3/2019      99212            115.00
97050   Florida   Spine   0572322370101020   2/7/2019    Bill      5/3/2019      97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1904 of
                                                  2767

97051   Florida   Spine   0572322370101020   2/7/2019     Bill     5/3/2019      97112            84.00
97052   Florida   Spine   0572322370101020   2/7/2019     Bill     5/3/2019      97140            79.00
97053   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      99211            84.00
97054   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      97112            84.00
97055   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      97140            79.00
97056   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      G0283            48.00
97057   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      97010            60.00
97058   Florida   Spine   0030424780101362   12/20/2018   Bill     5/3/2019      97039            48.00
97059   Florida   Spine   0523729000101040   2/6/2019     Bill     5/3/2019      99211            84.00
97060   Florida   Spine   0523729000101040   2/6/2019     Bill     5/3/2019      97530            99.00
97061   Florida   Spine   0523729000101040   2/6/2019     Bill     5/3/2019      97112            84.00
97062   Florida   Spine   0523729000101040   2/6/2019     Bill     5/3/2019      97140            79.00
97063   Florida   Spine   0523729000101040   2/6/2019     Bill     5/3/2019      G0283            48.00
97064   Florida   Spine   0523729000101040   2/6/2019     Bill     5/3/2019      97010            60.00
97065   Florida   Spine   0523729000101040   2/6/2019     Bill     5/3/2019      97035            48.00
97066   Florida   Spine   0604859700101032   12/14/2018   Bill     5/3/2019      99211            84.00
97067   Florida   Spine   0604859700101032   12/14/2018   Bill     5/3/2019      97110            84.00
97068   Florida   Spine   0604859700101032   12/14/2018   Bill     5/3/2019      97112            84.00
97069   Florida   Spine   0604859700101032   12/14/2018   Bill     5/3/2019      97140            79.00
97070   Florida   Spine   0604859700101032   12/14/2018   Bill     5/3/2019      G0283            48.00
97071   Florida   Spine   0604859700101032   12/14/2018   Bill     5/3/2019      97010            60.00
97072   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      99211            84.00
97073   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97530            99.00
97074   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97112            84.00
97075   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97140            79.00
97076   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97035            48.00
97077   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      97010            60.00
97078   Florida   Spine   0182615800101136   4/5/2019     Bill     5/3/2019      G0283            48.00
97079   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      99211            84.00
97080   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97530            99.00
97081   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97110            84.00
97082   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97140            79.00
97083   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      97010            60.00
97084   Florida   Spine   0639812240101011   4/1/2019     Bill     5/3/2019      G0283            48.00
97085   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      99211            84.00
97086   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97530            99.00
97087   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97110            84.00
97088   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97140            79.00
97089   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97035            48.00
97090   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      97010            60.00
97091   Florida   Spine   0365299790101023   4/16/2019    Bill     5/3/2019      G0283            48.00
97092   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      99211            84.00
97093   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97530            99.00
97094   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97140            79.00
97095   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      G0283            48.00
97096   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97010            60.00
97097   Florida   Spine   0327808730101039   3/21/2019    Bill     5/3/2019      97035            48.00
97098   Florida   Spine   0410926230101107   4/3/2019     Bill     5/3/2019      99211            84.00
97099   Florida   Spine   0410926230101107   4/3/2019     Bill     5/3/2019      97530            99.00
97100   Florida   Spine   0410926230101107   4/3/2019     Bill     5/3/2019      97140            79.00
97101   Florida   Spine   0410926230101107   4/3/2019     Bill     5/3/2019      G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1905 of
                                                  2767

97102   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97010             60.00
97103   Florida   Spine   0410926230101107   4/3/2019    Bill      5/3/2019      97012             60.00
97104   Florida   Spine   0436328500101075   3/11/2019   Bill      5/3/2019      99211             84.00
97105   Florida   Spine   0436328500101075   3/11/2019   Bill      5/3/2019      97110             84.00
97106   Florida   Spine   0436328500101075   3/11/2019   Bill      5/3/2019      97112             84.00
97107   Florida   Spine   0436328500101075   3/11/2019   Bill      5/3/2019      97140             79.00
97108   Florida   Spine   0436328500101075   3/11/2019   Bill      5/3/2019      G0283             48.00
97109   Florida   Spine   0436328500101075   3/11/2019   Bill      5/3/2019      97010             60.00
97110   Florida   Spine   0204127700101087   2/7/2019    Bill      5/3/2019      99211             84.00
97111   Florida   Spine   0204127700101087   2/7/2019    Bill      5/3/2019      97530             99.00
97112   Florida   Spine   0204127700101087   2/7/2019    Bill      5/3/2019      97140             79.00
97113   Florida   Spine   0204127700101087   2/7/2019    Bill      5/3/2019      97010             60.00
97114   Florida   Spine   0204127700101087   2/7/2019    Bill      5/3/2019      G0283             48.00
97115   Florida   Spine   0639051120101029   1/22/2019   Bill      5/3/2019      99211             84.00
97116   Florida   Spine   0639051120101029   1/22/2019   Bill      5/3/2019      97110             84.00
97117   Florida   Spine   0639051120101029   1/22/2019   Bill      5/3/2019      97112             84.00
97118   Florida   Spine   0639051120101029   1/22/2019   Bill      5/3/2019      97140             79.00
97119   Florida   Spine   0639051120101029   1/22/2019   Bill      5/3/2019      G0283             48.00
97120   Florida   Spine   0639051120101029   1/22/2019   Bill      5/3/2019      97010             60.00
97121   Florida   Spine   0375595030101055   1/25/2019   Bill      5/3/2019      99211             84.00
97122   Florida   Spine   0375595030101055   1/25/2019   Bill      5/3/2019      97110             84.00
97123   Florida   Spine   0375595030101055   1/25/2019   Bill      5/3/2019      97112             84.00
97124   Florida   Spine   0375595030101055   1/25/2019   Bill      5/3/2019      97140             79.00
97125   Florida   Spine   0375595030101055   1/25/2019   Bill      5/3/2019      G0283             48.00
97126   Florida   Spine   0375595030101055   1/25/2019   Bill      5/3/2019      97010             60.00
97127   Florida   Spine   0105083030101091   1/7/2019    Bill      5/3/2019      99211             84.00
97128   Florida   Spine   0105083030101091   1/7/2019    Bill      5/3/2019      97110             84.00
97129   Florida   Spine   0105083030101091   1/7/2019    Bill      5/3/2019      97112             84.00
97130   Florida   Spine   0105083030101091   1/7/2019    Bill      5/3/2019      97140             79.00
97131   Florida   Spine   0105083030101091   1/7/2019    Bill      5/3/2019      G0283             48.00
97132   Florida   Spine   0105083030101091   1/7/2019    Bill      5/3/2019      97010             60.00
97133   Florida   Spine   0238315510101260   4/23/2019   Bill      5/3/2019      99203            302.00
97134   Florida   Spine   0238315510101260   4/23/2019   Bill      5/3/2019      97140             79.00
97135   Florida   Spine   0238315510101260   4/23/2019   Bill      5/3/2019      G0283             48.00
97136   Florida   Spine   0238315510101260   4/23/2019   Bill      5/3/2019      97010             60.00
97137   Florida   Spine   0238315510101260   4/23/2019   Bill      5/3/2019      A4556             24.00
97138   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      99211             84.00
97139   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97530             99.00
97140   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97112             84.00
97141   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97140             79.00
97142   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      G0283             48.00
97143   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97010             60.00
97144   Florida   Spine   0577946510101014   4/16/2019   Bill      5/3/2019      97035             48.00
97145   Florida   Spine   0417154430101057   3/29/2019   Bill      5/3/2019      99211             84.00
97146   Florida   Spine   0417154430101057   3/29/2019   Bill      5/3/2019      97530             99.00
97147   Florida   Spine   0417154430101057   3/29/2019   Bill      5/3/2019      97112             84.00
97148   Florida   Spine   0417154430101057   3/29/2019   Bill      5/3/2019      97140             79.00
97149   Florida   Spine   0417154430101057   3/29/2019   Bill      5/3/2019      G0283             48.00
97150   Florida   Spine   0417154430101057   3/29/2019   Bill      5/3/2019      97010             60.00
97151   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      99211             84.00
97152   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1906 of
                                                  2767

97153   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97112            84.00
97154   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97140            79.00
97155   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      G0283            48.00
97156   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97010            60.00
97157   Florida   Spine   0573827830101021   2/13/2019   Bill      5/3/2019      97035            48.00
97158   Florida   Spine   0433175160101041   2/20/2019   Bill      5/3/2019      99211            84.00
97159   Florida   Spine   0433175160101041   2/20/2019   Bill      5/3/2019      97530            99.00
97160   Florida   Spine   0433175160101041   2/20/2019   Bill      5/3/2019      97140            79.00
97161   Florida   Spine   0433175160101041   2/20/2019   Bill      5/3/2019      G0283            48.00
97162   Florida   Spine   0433175160101041   2/20/2019   Bill      5/3/2019      97010            60.00
97163   Florida   Spine   0433175160101041   2/20/2019   Bill      5/3/2019      97039            48.00
97164   Florida   Spine   0593692000101045   4/19/2019   Bill      5/3/2019      99211            84.00
97165   Florida   Spine   0593692000101045   4/19/2019   Bill      5/3/2019      97530            99.00
97166   Florida   Spine   0593692000101045   4/19/2019   Bill      5/3/2019      97140            79.00
97167   Florida   Spine   0593692000101045   4/19/2019   Bill      5/3/2019      97035            48.00
97168   Florida   Spine   0593692000101045   4/19/2019   Bill      5/3/2019      97010            60.00
97169   Florida   Spine   0593692000101045   4/19/2019   Bill      5/3/2019      G0283            48.00
97170   Florida   Spine   0639051120101029   1/22/2019   Bill      5/3/2019      99211            84.00
97171   Florida   Spine   0639051120101029   1/22/2019   Bill      5/3/2019      97110            84.00
97172   Florida   Spine   0639051120101029   1/22/2019   Bill      5/3/2019      97112            84.00
97173   Florida   Spine   0639051120101029   1/22/2019   Bill      5/3/2019      97140            79.00
97174   Florida   Spine   0639051120101029   1/22/2019   Bill      5/3/2019      G0283            48.00
97175   Florida   Spine   0639051120101029   1/22/2019   Bill      5/3/2019      97010            60.00
97176   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      99211            84.00
97177   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97530            99.00
97178   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97112            84.00
97179   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97140            79.00
97180   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      G0283            48.00
97181   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97010            60.00
97182   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      97035            48.00
97183   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      99211            84.00
97184   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97530            99.00
97185   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97112            84.00
97186   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97140            79.00
97187   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      97010            60.00
97188   Florida   Spine   0517289190101100   3/11/2019   Bill      5/3/2019      G0283            48.00
97189   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      99211            84.00
97190   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97530            99.00
97191   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97112            84.00
97192   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97140            79.00
97193   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      G0283            48.00
97194   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97010            60.00
97195   Florida   Spine   0452723600101042   4/20/2019   Bill      5/3/2019      97035            48.00
97196   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      99211            84.00
97197   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97530            99.00
97198   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97112            84.00
97199   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97140            79.00
97200   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      G0283            48.00
97201   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97010            60.00
97202   Florida   Spine   0621227560101014   4/6/2019    Bill      5/3/2019      97035            48.00
97203   Florida   Spine   0602763810101035   4/14/2019   Bill      5/3/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1907 of
                                                  2767

97204   Florida   Spine   0602763810101035   4/14/2019    Bill     5/3/2019      97530             99.00
97205   Florida   Spine   0602763810101035   4/14/2019    Bill     5/3/2019      97110             84.00
97206   Florida   Spine   0602763810101035   4/14/2019    Bill     5/3/2019      97140             79.00
97207   Florida   Spine   0602763810101035   4/14/2019    Bill     5/3/2019      G0283             48.00
97208   Florida   Spine   0602763810101035   4/14/2019    Bill     5/3/2019      97010             60.00
97209   Florida   Spine   0602763810101035   4/14/2019    Bill     5/3/2019      97035             48.00
97210   Florida   Spine   0528344130101053   4/18/2019    Bill     5/3/2019      99211             84.00
97211   Florida   Spine   0528344130101053   4/18/2019    Bill     5/3/2019      97530             99.00
97212   Florida   Spine   0528344130101053   4/18/2019    Bill     5/3/2019      97112             84.00
97213   Florida   Spine   0528344130101053   4/18/2019    Bill     5/3/2019      97140             79.00
97214   Florida   Spine   0528344130101053   4/18/2019    Bill     5/3/2019      G0283             48.00
97215   Florida   Spine   0528344130101053   4/18/2019    Bill     5/3/2019      97010             60.00
97216   Florida   Spine   0528344130101053   4/18/2019    Bill     5/3/2019      97035             48.00
97217   Florida   Spine   0630714390101024   1/29/2019    Bill     5/3/2019      99211             84.00
97218   Florida   Spine   0630714390101024   1/29/2019    Bill     5/3/2019      97140             79.00
97219   Florida   Spine   0630714390101024   1/29/2019    Bill     5/3/2019      97039             48.00
97220   Florida   Spine   0616703330101010   2/16/2019    Bill     5/3/2019      98941             97.00
97221   Florida   Spine   0616703330101010   2/16/2019    Bill     5/3/2019      97530             99.00
97222   Florida   Spine   0616703330101010   2/16/2019    Bill     5/3/2019      97112             84.00
97223   Florida   Spine   0616703330101010   2/16/2019    Bill     5/3/2019      97140             79.00
97224   Florida   Spine   0616703330101010   2/16/2019    Bill     5/3/2019      G0283             48.00
97225   Florida   Spine   0616703330101010   2/16/2019    Bill     5/3/2019      97010             60.00
97226   Florida   Spine   0616703330101010   2/16/2019    Bill     5/3/2019      97039             48.00
97227   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      99211             84.00
97228   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      97110             84.00
97229   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      97112             84.00
97230   Florida   Spine   0628552720101015   2/11/2019    Bill     5/3/2019      97140             79.00
97231   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      99211             84.00
97232   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      97110             84.00
97233   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      97112             84.00
97234   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      97140             79.00
97235   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      G0283             48.00
97236   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      97010             60.00
97237   Florida   Spine   0159492390101051   3/22/2019    Bill     5/3/2019      97035             48.00
97238   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      98940             79.00
97239   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97530             99.00
97240   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97140             79.00
97241   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      G0283             48.00
97242   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97010             60.00
97243   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97035             48.00
97244   Florida   Spine   0322308720101045   4/12/2019    Bill     5/3/2019      97039             48.00
97245   Florida   Spine   0357542000101055   1/28/2019    Bill     5/3/2019      99211             84.00
97246   Florida   Spine   0357542000101055   1/28/2019    Bill     5/3/2019      97110             84.00
97247   Florida   Spine   0357542000101055   1/28/2019    Bill     5/3/2019      97112             84.00
97248   Florida   Spine   0357542000101055   1/28/2019    Bill     5/3/2019      97140             79.00
97249   Florida   Spine   0357542000101055   1/28/2019    Bill     5/3/2019      G0283             48.00
97250   Florida   Spine   0357542000101055   1/28/2019    Bill     5/3/2019      97010             60.00
97251   Florida   Spine   0289988830101067   11/27/2017   Bill     5/7/2019      99213            350.00
97252   Florida   Spine   0323067190101237   5/30/2018    Bill     5/7/2019      99213            350.00
97253   Florida   Spine   0323067190101237   5/30/2018    Bill     5/7/2019      20610            300.00
97254   Florida   Spine   0323067190101237   5/30/2018    Bill     5/7/2019      J2001             35.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1908 of
                                                  2767

97255   Florida   Spine   0323067190101237   5/30/2018    Bill     5/7/2019      J3301               35.00
97256   Florida   Spine   0566006840101037   11/20/2018   Bill     5/7/2019      99213              350.00
97257   Florida   Spine   0525313280101018   10/30/2018   Bill     5/8/2019      99213              385.00
97258   Florida   Spine   0525313280101018   10/30/2018   Bill     5/8/2019      62321            2,100.00
97259   Florida   Spine   0525313280101018   10/30/2018   Bill     5/8/2019      J2001              115.50
97260   Florida   Spine   0525313280101018   10/30/2018   Bill     5/8/2019      Q9965               25.00
97261   Florida   Spine   0525313280101018   10/30/2018   Bill     5/8/2019      J0702               35.00
97262   Florida   Spine   0525313280101018   10/30/2018   Bill     5/8/2019      99213              385.00
97263   Florida   Spine   0597398550101015   11/11/2018   Bill     5/9/2019      99203              275.00
97264   Florida   Spine   0476095910101026   12/20/2018   Bill     5/9/2019      99203              500.00
97265   Florida   Spine   0587866240101043   12/18/2018   Bill     5/9/2019      99213              385.00
97266   Florida   Spine   0149972070101201   1/20/2019    Bill     5/9/2019      99203              550.00
97267   Florida   Spine   0372012190101043   2/4/2019     Bill     5/9/2019      99213              385.00
97268   Florida   Spine   0613061780101078   4/18/2019    Bill     5/9/2019      99203              550.00
97269   Florida   Spine   0574187870101020   12/15/2017   Bill     5/9/2019      99213              385.00
97270   Florida   Spine   0574187870101020   12/15/2017   Bill     5/9/2019      J2001               38.50
97271   Florida   Spine   0574187870101020   12/15/2017   Bill     5/9/2019      J3301               38.50
97272   Florida   Spine   0574187870101020   12/15/2017   Bill     5/9/2019      J3490               27.50
97273   Florida   Spine   0574187870101020   12/15/2017   Bill     5/9/2019      20611            1,210.00
97274   Florida   Spine   0414502570101027   6/11/2018    Bill     5/9/2019      99213              385.00
97275   Florida   Spine   0414502570101027   6/11/2018    Bill     5/9/2019      99213              385.00
97276   Florida   Spine   0634816710101018   4/13/2019    Bill     5/9/2019      99203              550.00
97277   Florida   Spine   0539633420101030   3/18/2019    Bill     5/9/2019      99203              550.00
97278   Florida   Spine   0599363220101090   2/28/2019    Bill     5/9/2019      99203              550.00
97279   Florida   Spine   0599363220101090   2/28/2019    Bill     5/9/2019      99203              550.00
97280   Florida   Spine   0511851190101020   2/13/2019    Bill     5/9/2019      99203              550.00
97281   Florida   Spine   0463006380101037   2/7/2019     Bill     5/9/2019      99203              550.00
97282   Florida   Spine   0613379790101015   7/18/2018    Bill     5/9/2019      99213              385.00
97283   Florida   Spine   0613379790101015   7/18/2018    Bill     5/9/2019      20553              330.00
97284   Florida   Spine   0613379790101015   7/18/2018    Bill     5/9/2019      0232T            5,500.00
97285   Florida   Spine   0613379790101015   7/18/2018    Bill     5/9/2019      J2001               38.50
97286   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      72148            2,145.00
97287   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      72141            2,145.00
97288   Florida   Spine   0619493160101010   11/13/2018   Bill     5/9/2019      99203              550.00
97289   Florida   Spine   0115162110101227   12/28/2018   Bill     5/9/2019      82950               25.00
97290   Florida   Spine   0115162110101227   12/28/2018   Bill     5/9/2019      99213              385.00
97291   Florida   Spine   0115162110101227   12/28/2018   Bill     5/9/2019      62321            2,100.00
97292   Florida   Spine   0115162110101227   12/28/2018   Bill     5/9/2019      J2001              115.50
97293   Florida   Spine   0115162110101227   12/28/2018   Bill     5/9/2019      Q9965               25.00
97294   Florida   Spine   0115162110101227   12/28/2018   Bill     5/9/2019      J0702               35.00
97295   Florida   Spine   0115162110101227   12/28/2018   Bill     5/9/2019      04091162001         27.50
97296   Florida   Spine   0453986260101128   3/31/2019    Bill     5/9/2019      99203              550.00
97297   Florida   Spine   0430086360101165   12/2/2018    Bill     5/9/2019      98940               79.00
97298   Florida   Spine   0430086360101165   12/2/2018    Bill     5/9/2019      97530               99.00
97299   Florida   Spine   0430086360101165   12/2/2018    Bill     5/9/2019      97110               84.00
97300   Florida   Spine   0430086360101165   12/2/2018    Bill     5/9/2019      97140               79.00
97301   Florida   Spine   0430086360101165   12/2/2018    Bill     5/9/2019      97012               60.00
97302   Florida   Spine   0430086360101165   12/2/2018    Bill     5/9/2019      97010               60.00
97303   Florida   Spine   0430086360101165   12/2/2018    Bill     5/9/2019      G0283               48.00
97304   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      99211               84.00
97305   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      97530               99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1909 of
                                                  2767

97306   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97140               79.00
97307   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97039               48.00
97308   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97035               48.00
97309   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97010               60.00
97310   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      G0283               48.00
97311   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      98940               79.00
97312   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      99212              115.00
97313   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97530               99.00
97314   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97140               79.00
97315   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97039               48.00
97316   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97035               48.00
97317   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97010               60.00
97318   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      G0283               48.00
97319   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      99211               84.00
97320   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97530               99.00
97321   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97012               60.00
97322   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97140               79.00
97323   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97010               60.00
97324   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      G0283               48.00
97325   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      99212              115.00
97326   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97530               99.00
97327   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97012               60.00
97328   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97140               79.00
97329   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      72148            2,145.00
97330   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      72141            2,145.00
97331   Florida   Spine   0327808730101039   3/21/2019   Bill      5/9/2019      73721            1,925.00
97332   Florida   Spine   0327808730101039   3/21/2019   Bill      5/9/2019      72148            2,145.00
97333   Florida   Spine   0327808730101039   3/21/2019   Bill      5/9/2019      72148            2,145.00
97334   Florida   Spine   0327808730101039   3/21/2019   Bill      5/9/2019      73721            1,925.00
97335   Florida   Spine   0655908490101013   3/27/2019   Bill      5/9/2019      73721            1,925.00
97336   Florida   Spine   0655908490101013   3/27/2019   Bill      5/9/2019      72148            2,145.00
97337   Florida   Spine   0553916580101044   3/15/2019   Bill      5/9/2019      73721            1,925.00
97338   Florida   Spine   0553916580101044   3/15/2019   Bill      5/9/2019      72148            2,145.00
97339   Florida   Spine   0553916580101044   3/15/2019   Bill      5/9/2019      72141            2,145.00
97340   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      72141            2,145.00
97341   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      72148            2,145.00
97342   Florida   Spine   0649698720101011   4/10/2019   Bill      5/9/2019      72148            2,145.00
97343   Florida   Spine   0523177750101010   4/25/2019   Bill      5/9/2019      99203              302.00
97344   Florida   Spine   0526263710101014   2/23/2019   Bill      5/9/2019      99211               84.00
97345   Florida   Spine   0526263710101014   2/23/2019   Bill      5/9/2019      97530               99.00
97346   Florida   Spine   0526263710101014   2/23/2019   Bill      5/9/2019      97110               84.00
97347   Florida   Spine   0526263710101014   2/23/2019   Bill      5/9/2019      97140               79.00
97348   Florida   Spine   0526263710101014   2/23/2019   Bill      5/9/2019      G0283               48.00
97349   Florida   Spine   0526263710101014   2/23/2019   Bill      5/9/2019      97010               60.00
97350   Florida   Spine   0526263710101014   2/23/2019   Bill      5/9/2019      97012               60.00
97351   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      99211               84.00
97352   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      97530               99.00
97353   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      97110               84.00
97354   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      97112               84.00
97355   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      97140               79.00
97356   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      G0283               48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1910 of
                                                  2767

97357   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      97010            60.00
97358   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      99211            84.00
97359   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      97530            99.00
97360   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      97110            84.00
97361   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      97140            79.00
97362   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      G0283            48.00
97363   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      97010            60.00
97364   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      97039            48.00
97365   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      97039            48.00
97366   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      99211            84.00
97367   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      97530            99.00
97368   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      97110            84.00
97369   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      97140            79.00
97370   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      G0283            48.00
97371   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      97010            60.00
97372   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      99211            84.00
97373   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97530            99.00
97374   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97110            84.00
97375   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97112            84.00
97376   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97140            79.00
97377   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      G0283            48.00
97378   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97010            60.00
97379   Florida   Spine   0804951830000001   4/16/2019   Bill      5/9/2019      97530            99.00
97380   Florida   Spine   0804951830000001   4/16/2019   Bill      5/9/2019      97112            84.00
97381   Florida   Spine   0804951830000001   4/16/2019   Bill      5/9/2019      97140            79.00
97382   Florida   Spine   0804951830000001   4/16/2019   Bill      5/9/2019      97010            60.00
97383   Florida   Spine   0804951830000001   4/16/2019   Bill      5/9/2019      G0283            48.00
97384   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      99211            84.00
97385   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      97110            84.00
97386   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      97140            79.00
97387   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      97035            48.00
97388   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      97010            60.00
97389   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      G0283            48.00
97390   Florida   Spine   0655908490101013   3/27/2019   Bill      5/9/2019      97530            99.00
97391   Florida   Spine   0655908490101013   3/27/2019   Bill      5/9/2019      97110            84.00
97392   Florida   Spine   0655908490101013   3/27/2019   Bill      5/9/2019      97140            79.00
97393   Florida   Spine   0655908490101013   3/27/2019   Bill      5/9/2019      97010            60.00
97394   Florida   Spine   0655908490101013   3/27/2019   Bill      5/9/2019      G0283            48.00
97395   Florida   Spine   0347404860101043   2/28/2019   Bill      5/9/2019      99211            84.00
97396   Florida   Spine   0347404860101043   2/28/2019   Bill      5/9/2019      97530            99.00
97397   Florida   Spine   0347404860101043   2/28/2019   Bill      5/9/2019      97110            84.00
97398   Florida   Spine   0347404860101043   2/28/2019   Bill      5/9/2019      97140            79.00
97399   Florida   Spine   0347404860101043   2/28/2019   Bill      5/9/2019      97012            60.00
97400   Florida   Spine   0347404860101043   2/28/2019   Bill      5/9/2019      97010            60.00
97401   Florida   Spine   0347404860101043   2/28/2019   Bill      5/9/2019      G0283            48.00
97402   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      99211            84.00
97403   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97530            99.00
97404   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97112            84.00
97405   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97140            79.00
97406   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97035            48.00
97407   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1911 of
                                                  2767

97408   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      G0283            48.00
97409   Florida   Spine   0204127700101087   2/7/2019    Bill      5/9/2019      99211            84.00
97410   Florida   Spine   0204127700101087   2/7/2019    Bill      5/9/2019      97530            99.00
97411   Florida   Spine   0204127700101087   2/7/2019    Bill      5/9/2019      97140            79.00
97412   Florida   Spine   0204127700101087   2/7/2019    Bill      5/9/2019      97010            60.00
97413   Florida   Spine   0204127700101087   2/7/2019    Bill      5/9/2019      G0283            48.00
97414   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      99211            84.00
97415   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      97530            99.00
97416   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      97110            84.00
97417   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      97112            84.00
97418   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      97140            79.00
97419   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      97010            60.00
97420   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      G0283            48.00
97421   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      98940            79.00
97422   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97530            99.00
97423   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97140            79.00
97424   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97012            60.00
97425   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97035            48.00
97426   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97010            60.00
97427   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      G0283            48.00
97428   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      99211            84.00
97429   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97110            84.00
97430   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97112            84.00
97431   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97012            60.00
97432   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      99211            84.00
97433   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97530            99.00
97434   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97140            79.00
97435   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97012            60.00
97436   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97035            48.00
97437   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97010            60.00
97438   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      G0283            48.00
97439   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      99211            84.00
97440   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      97530            99.00
97441   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      97110            84.00
97442   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      97140            79.00
97443   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      97012            60.00
97444   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      97010            60.00
97445   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      G0283            48.00
97446   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      98940            79.00
97447   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97110            84.00
97448   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97112            84.00
97449   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97140            79.00
97450   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97012            60.00
97451   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97010            60.00
97452   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      G0283            48.00
97453   Florida   Spine   0615338250101012   4/15/2019   Bill      5/9/2019      99211            84.00
97454   Florida   Spine   0615338250101012   4/15/2019   Bill      5/9/2019      97530            99.00
97455   Florida   Spine   0615338250101012   4/15/2019   Bill      5/9/2019      97112            84.00
97456   Florida   Spine   0615338250101012   4/15/2019   Bill      5/9/2019      97140            79.00
97457   Florida   Spine   0615338250101012   4/15/2019   Bill      5/9/2019      97035            48.00
97458   Florida   Spine   0615338250101012   4/15/2019   Bill      5/9/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1912 of
                                                  2767

97459   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      G0283               48.00
97460   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      99211               84.00
97461   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97530               99.00
97462   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97110               84.00
97463   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97112               84.00
97464   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97140               79.00
97465   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97010               60.00
97466   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      G0283               48.00
97467   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      99211               84.00
97468   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      97530               99.00
97469   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      97110               84.00
97470   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      97140               79.00
97471   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      97012               60.00
97472   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      97010               60.00
97473   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      G0283               48.00
97474   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      97530               99.00
97475   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      97140               79.00
97476   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      97035               48.00
97477   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      97010               60.00
97478   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      G0283               48.00
97479   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      99211               84.00
97480   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      97530               99.00
97481   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      97110               84.00
97482   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      97140               79.00
97483   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      97035               48.00
97484   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      97010               60.00
97485   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      G0283               48.00
97486   Florida   Spine   0517289190101100   3/11/2019    Bill     5/9/2019      99203              550.00
97487   Florida   Spine   0482515300101056   12/20/2018   Bill     5/9/2019      99213              385.00
97488   Florida   Spine   0482515300101056   12/20/2018   Bill     5/9/2019      64493            1,980.00
97489   Florida   Spine   0482515300101056   12/20/2018   Bill     5/9/2019      64494              990.00
97490   Florida   Spine   0482515300101056   12/20/2018   Bill     5/9/2019      64495            1,980.00
97491   Florida   Spine   0482515300101056   12/20/2018   Bill     5/9/2019      J2001               38.50
97492   Florida   Spine   0482515300101056   12/20/2018   Bill     5/9/2019      J3490               27.50
97493   Florida   Spine   0604106070101048   10/8/2018    Bill     5/9/2019      99203              550.00
97494   Florida   Spine   0427518860101084   3/16/2019    Bill     5/9/2019      99203              550.00
97495   Florida   Spine   0287185700101085   4/14/2019    Bill     5/9/2019      99203              550.00
97496   Florida   Spine   0287185700101085   4/14/2019    Bill     5/9/2019      64493            1,980.00
97497   Florida   Spine   0287185700101085   4/14/2019    Bill     5/9/2019      64494              990.00
97498   Florida   Spine   0287185700101085   4/14/2019    Bill     5/9/2019      64495              990.00
97499   Florida   Spine   0287185700101085   4/14/2019    Bill     5/9/2019      J2001               38.50
97500   Florida   Spine   0287185700101085   4/14/2019    Bill     5/9/2019      J3490               27.50
97501   Florida   Spine   0419840340101025   12/14/2018   Bill     5/9/2019      62323            2,200.00
97502   Florida   Spine   0419840340101025   12/14/2018   Bill     5/9/2019      J2001              115.50
97503   Florida   Spine   0419840340101025   12/14/2018   Bill     5/9/2019      J1020               35.00
97504   Florida   Spine   0419840340101025   12/14/2018   Bill     5/9/2019      Q9965               25.00
97505   Florida   Spine   0558219670101015   3/2/2019     Bill     5/9/2019      99203              550.00
97506   Florida   Spine   0607188190101014   3/25/2019    Bill     5/9/2019      97010               60.00
97507   Florida   Spine   0607188190101014   3/25/2019    Bill     5/9/2019      97140               79.00
97508   Florida   Spine   0607188190101014   3/25/2019    Bill     5/9/2019      99211               84.00
97509   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      99211               84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1913 of
                                                  2767

97510   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      97530            99.00
97511   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      97110            84.00
97512   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      97112            84.00
97513   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      97140            79.00
97514   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      G0283            48.00
97515   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      97010            60.00
97516   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      99211            84.00
97517   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      97530            99.00
97518   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      97110            84.00
97519   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      97112            84.00
97520   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      97140            79.00
97521   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      G0283            48.00
97522   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      97010            60.00
97523   Florida   Spine   0520017690101022   3/14/2019    Bill     5/9/2019      99211            84.00
97524   Florida   Spine   0520017690101022   3/14/2019    Bill     5/9/2019      97110            84.00
97525   Florida   Spine   0520017690101022   3/14/2019    Bill     5/9/2019      97112            84.00
97526   Florida   Spine   0520017690101022   3/14/2019    Bill     5/9/2019      97140            79.00
97527   Florida   Spine   0520017690101022   3/14/2019    Bill     5/9/2019      97014            48.00
97528   Florida   Spine   0520017690101022   3/14/2019    Bill     5/9/2019      97010            60.00
97529   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      99212            84.00
97530   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      97110            84.00
97531   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      97112            84.00
97532   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      97140            79.00
97533   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      97010            60.00
97534   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      G0283            48.00
97535   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      99211            84.00
97536   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97110            84.00
97537   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97112            84.00
97538   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97140            79.00
97539   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      G0283            48.00
97540   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97010            60.00
97541   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      99211            84.00
97542   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      97530            99.00
97543   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      97110            84.00
97544   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      97112            84.00
97545   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      97140            79.00
97546   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      G0283            48.00
97547   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      97010            60.00
97548   Florida   Spine   0297487670101030   4/3/2019     Bill     5/9/2019      99211            84.00
97549   Florida   Spine   0297487670101030   4/3/2019     Bill     5/9/2019      97530            99.00
97550   Florida   Spine   0297487670101030   4/3/2019     Bill     5/9/2019      97110            84.00
97551   Florida   Spine   0297487670101030   4/3/2019     Bill     5/9/2019      97140            79.00
97552   Florida   Spine   0297487670101030   4/3/2019     Bill     5/9/2019      G0283            48.00
97553   Florida   Spine   0297487670101030   4/3/2019     Bill     5/9/2019      97010            60.00
97554   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      99211            84.00
97555   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97530            99.00
97556   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97110            84.00
97557   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97112            84.00
97558   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97140            79.00
97559   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      G0283            48.00
97560   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1914 of
                                                  2767

97561   Florida   Spine   0563380930101022   6/13/2018    Bill     5/9/2019      99211            84.00
97562   Florida   Spine   0563380930101022   6/13/2018    Bill     5/9/2019      97110            84.00
97563   Florida   Spine   0563380930101022   6/13/2018    Bill     5/9/2019      97112            84.00
97564   Florida   Spine   0563380930101022   6/13/2018    Bill     5/9/2019      97140            79.00
97565   Florida   Spine   0563380930101022   6/13/2018    Bill     5/9/2019      G0283            48.00
97566   Florida   Spine   0563380930101022   6/13/2018    Bill     5/9/2019      97010            60.00
97567   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      99211            84.00
97568   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      97530            99.00
97569   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      97112            84.00
97570   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      97140            79.00
97571   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      G0283            48.00
97572   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      97010            60.00
97573   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      97035            48.00
97574   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      99211            84.00
97575   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      97530            99.00
97576   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      97140            79.00
97577   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      G0283            48.00
97578   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      97010            60.00
97579   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      97039            48.00
97580   Florida   Spine   0223077330101014   4/7/2019     Bill     5/9/2019      99211            84.00
97581   Florida   Spine   0223077330101014   4/7/2019     Bill     5/9/2019      97530            99.00
97582   Florida   Spine   0223077330101014   4/7/2019     Bill     5/9/2019      97112            84.00
97583   Florida   Spine   0223077330101014   4/7/2019     Bill     5/9/2019      97140            79.00
97584   Florida   Spine   0223077330101014   4/7/2019     Bill     5/9/2019      G0283            48.00
97585   Florida   Spine   0223077330101014   4/7/2019     Bill     5/9/2019      97010            60.00
97586   Florida   Spine   0223077330101014   4/7/2019     Bill     5/9/2019      97035            48.00
97587   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      98940            79.00
97588   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      97530            99.00
97589   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      97112            84.00
97590   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      97140            79.00
97591   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      G0283            48.00
97592   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      97010            60.00
97593   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      97035            48.00
97594   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      99211            84.00
97595   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      97530            99.00
97596   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      97140            79.00
97597   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      G0283            48.00
97598   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      97010            60.00
97599   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      99211            84.00
97600   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      97530            99.00
97601   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      97140            79.00
97602   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      97010            60.00
97603   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      97039            48.00
97604   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      99211            84.00
97605   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      97530            99.00
97606   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      97112            84.00
97607   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      97140            79.00
97608   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      G0283            48.00
97609   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      97010            60.00
97610   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      97035            48.00
97611   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1915 of
                                                  2767

97612   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      97530            99.00
97613   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      97140            79.00
97614   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      G0283            48.00
97615   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      97010            60.00
97616   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      97012            60.00
97617   Florida   Spine   0410926230101107   4/3/2019     Bill     5/9/2019      99211            84.00
97618   Florida   Spine   0410926230101107   4/3/2019     Bill     5/9/2019      97530            99.00
97619   Florida   Spine   0410926230101107   4/3/2019     Bill     5/9/2019      97110            84.00
97620   Florida   Spine   0410926230101107   4/3/2019     Bill     5/9/2019      97140            79.00
97621   Florida   Spine   0410926230101107   4/3/2019     Bill     5/9/2019      G0283            48.00
97622   Florida   Spine   0410926230101107   4/3/2019     Bill     5/9/2019      97010            60.00
97623   Florida   Spine   0417154430101057   3/29/2019    Bill     5/9/2019      99211            84.00
97624   Florida   Spine   0417154430101057   3/29/2019    Bill     5/9/2019      97530            99.00
97625   Florida   Spine   0417154430101057   3/29/2019    Bill     5/9/2019      97112            84.00
97626   Florida   Spine   0417154430101057   3/29/2019    Bill     5/9/2019      97140            79.00
97627   Florida   Spine   0417154430101057   3/29/2019    Bill     5/9/2019      G0283            48.00
97628   Florida   Spine   0417154430101057   3/29/2019    Bill     5/9/2019      97010            60.00
97629   Florida   Spine   0462632770101039   3/15/2019    Bill     5/9/2019      99211            84.00
97630   Florida   Spine   0462632770101039   3/15/2019    Bill     5/9/2019      97530            99.00
97631   Florida   Spine   0462632770101039   3/15/2019    Bill     5/9/2019      97112            84.00
97632   Florida   Spine   0462632770101039   3/15/2019    Bill     5/9/2019      97140            79.00
97633   Florida   Spine   0462632770101039   3/15/2019    Bill     5/9/2019      G0283            48.00
97634   Florida   Spine   0462632770101039   3/15/2019    Bill     5/9/2019      97010            60.00
97635   Florida   Spine   0616804760101049   3/13/2019    Bill     5/9/2019      99211            84.00
97636   Florida   Spine   0616804760101049   3/13/2019    Bill     5/9/2019      97530            99.00
97637   Florida   Spine   0616804760101049   3/13/2019    Bill     5/9/2019      97110            84.00
97638   Florida   Spine   0616804760101049   3/13/2019    Bill     5/9/2019      97112            84.00
97639   Florida   Spine   0616804760101049   3/13/2019    Bill     5/9/2019      97140            79.00
97640   Florida   Spine   0616804760101049   3/13/2019    Bill     5/9/2019      G0283            48.00
97641   Florida   Spine   0616804760101049   3/13/2019    Bill     5/9/2019      97010            60.00
97642   Florida   Spine   0327808730101039   3/21/2019    Bill     5/9/2019      99211            84.00
97643   Florida   Spine   0327808730101039   3/21/2019    Bill     5/9/2019      97530            99.00
97644   Florida   Spine   0327808730101039   3/21/2019    Bill     5/9/2019      97140            79.00
97645   Florida   Spine   0327808730101039   3/21/2019    Bill     5/9/2019      G0283            48.00
97646   Florida   Spine   0327808730101039   3/21/2019    Bill     5/9/2019      97010            60.00
97647   Florida   Spine   0327808730101039   3/21/2019    Bill     5/9/2019      97035            48.00
97648   Florida   Spine   0131076590101145   2/11/2019    Bill     5/9/2019      99211            84.00
97649   Florida   Spine   0131076590101145   2/11/2019    Bill     5/9/2019      97530            99.00
97650   Florida   Spine   0131076590101145   2/11/2019    Bill     5/9/2019      97110            84.00
97651   Florida   Spine   0131076590101145   2/11/2019    Bill     5/9/2019      97140            79.00
97652   Florida   Spine   0131076590101145   2/11/2019    Bill     5/9/2019      G0283            48.00
97653   Florida   Spine   0131076590101145   2/11/2019    Bill     5/9/2019      97010            60.00
97654   Florida   Spine   0131076590101145   2/11/2019    Bill     5/9/2019      97039            48.00
97655   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      99211            84.00
97656   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      97530            99.00
97657   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      97110            84.00
97658   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      97112            84.00
97659   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      97140            79.00
97660   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      G0283            48.00
97661   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      97010            60.00
97662   Florida   Spine   0582911480101017   1/4/2019     Bill     5/9/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1916 of
                                                  2767

97663   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      97530             99.00
97664   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      97112             84.00
97665   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      97140             79.00
97666   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      G0283             48.00
97667   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      97010             60.00
97668   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      97035             48.00
97669   Florida   Spine   0327808730101039   3/21/2019   Bill      5/9/2019      99211             84.00
97670   Florida   Spine   0327808730101039   3/21/2019   Bill      5/9/2019      97530             99.00
97671   Florida   Spine   0327808730101039   3/21/2019   Bill      5/9/2019      97140             79.00
97672   Florida   Spine   0327808730101039   3/21/2019   Bill      5/9/2019      G0283             48.00
97673   Florida   Spine   0327808730101039   3/21/2019   Bill      5/9/2019      97010             60.00
97674   Florida   Spine   0327808730101039   3/21/2019   Bill      5/9/2019      97035             48.00
97675   Florida   Spine   0632721810101011   1/28/2019   Bill      5/9/2019      99211             84.00
97676   Florida   Spine   0632721810101011   1/28/2019   Bill      5/9/2019      97530             99.00
97677   Florida   Spine   0632721810101011   1/28/2019   Bill      5/9/2019      97112             84.00
97678   Florida   Spine   0632721810101011   1/28/2019   Bill      5/9/2019      97140             79.00
97679   Florida   Spine   0632721810101011   1/28/2019   Bill      5/9/2019      G0283             48.00
97680   Florida   Spine   0632721810101011   1/28/2019   Bill      5/9/2019      97010             60.00
97681   Florida   Spine   0619874410101035   1/1/2019    Bill      5/9/2019      98941             97.00
97682   Florida   Spine   0619874410101035   1/1/2019    Bill      5/9/2019      98943             79.00
97683   Florida   Spine   0619874410101035   1/1/2019    Bill      5/9/2019      97530             99.00
97684   Florida   Spine   0619874410101035   1/1/2019    Bill      5/9/2019      97035             48.00
97685   Florida   Spine   0619874410101035   1/1/2019    Bill      5/9/2019      97010             60.00
97686   Florida   Spine   0619874410101035   1/1/2019    Bill      5/9/2019      G0283             48.00
97687   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      99203            302.00
97688   Florida   Spine   0359766610101043   1/8/2019    Bill      5/9/2019      99211             84.00
97689   Florida   Spine   0359766610101043   1/8/2019    Bill      5/9/2019      97530             99.00
97690   Florida   Spine   0359766610101043   1/8/2019    Bill      5/9/2019      97140             79.00
97691   Florida   Spine   0359766610101043   1/8/2019    Bill      5/9/2019      G0283             48.00
97692   Florida   Spine   0359766610101043   1/8/2019    Bill      5/9/2019      97010             60.00
97693   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      99203            302.00
97694   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97140             79.00
97695   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      G0283             48.00
97696   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97010             60.00
97697   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      A4556             24.00
97698   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      99203            302.00
97699   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      G0283             48.00
97700   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      97010             60.00
97701   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      A4556             24.00
97702   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      99211             84.00
97703   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97530             99.00
97704   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97110             84.00
97705   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97112             84.00
97706   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97140             79.00
97707   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      G0283             48.00
97708   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97010             60.00
97709   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      99211             84.00
97710   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      97530             99.00
97711   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      97110             84.00
97712   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      97140             79.00
97713   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1917 of
                                                  2767

97714   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      97010             60.00
97715   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      99211             84.00
97716   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97530             99.00
97717   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97112             84.00
97718   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97140             79.00
97719   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      G0283             48.00
97720   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97010             60.00
97721   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97035             48.00
97722   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      99211             84.00
97723   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97110             84.00
97724   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97112             84.00
97725   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97140             79.00
97726   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      G0283             48.00
97727   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97010             60.00
97728   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97035             48.00
97729   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      99211             84.00
97730   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97530             99.00
97731   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97112             84.00
97732   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97140             79.00
97733   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      G0283             48.00
97734   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97010             60.00
97735   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97035             48.00
97736   Florida   Spine   0586408480101010   4/2/2019    Bill      5/9/2019      99211             84.00
97737   Florida   Spine   0586408480101010   4/2/2019    Bill      5/9/2019      97530             99.00
97738   Florida   Spine   0586408480101010   4/2/2019    Bill      5/9/2019      97110             84.00
97739   Florida   Spine   0586408480101010   4/2/2019    Bill      5/9/2019      97112             84.00
97740   Florida   Spine   0586408480101010   4/2/2019    Bill      5/9/2019      97140             79.00
97741   Florida   Spine   0586408480101010   4/2/2019    Bill      5/9/2019      97039             48.00
97742   Florida   Spine   0615338250101012   4/15/2019   Bill      5/9/2019      99203            550.00
97743   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      99211             84.00
97744   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97530             99.00
97745   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97110             84.00
97746   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97140             79.00
97747   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      G0283             48.00
97748   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97010             60.00
97749   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      99211             84.00
97750   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97530             99.00
97751   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97112             84.00
97752   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97140             79.00
97753   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      G0283             48.00
97754   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97010             60.00
97755   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97035             48.00
97756   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      99211             84.00
97757   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97530             99.00
97758   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97110             84.00
97759   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97112             84.00
97760   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97140             79.00
97761   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      G0283             48.00
97762   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97010             60.00
97763   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      99211             84.00
97764   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1918 of
                                                  2767

97765   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      97110            84.00
97766   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      97110            84.00
97767   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      97140            79.00
97768   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      G0283            48.00
97769   Florida   Spine   0641875970101010   3/27/2019   Bill      5/9/2019      97010            60.00
97770   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      99211            84.00
97771   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      97530            99.00
97772   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      97140            79.00
97773   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      G0283            48.00
97774   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      97010            60.00
97775   Florida   Spine   0172192390101134   1/31/2019   Bill      5/9/2019      97012            60.00
97776   Florida   Spine   0649046560101016   4/22/2019   Bill      5/9/2019      99211            84.00
97777   Florida   Spine   0649046560101016   4/22/2019   Bill      5/9/2019      97530            99.00
97778   Florida   Spine   0649046560101016   4/22/2019   Bill      5/9/2019      97112            84.00
97779   Florida   Spine   0649046560101016   4/22/2019   Bill      5/9/2019      97140            79.00
97780   Florida   Spine   0649046560101016   4/22/2019   Bill      5/9/2019      G0283            48.00
97781   Florida   Spine   0649046560101016   4/22/2019   Bill      5/9/2019      97010            60.00
97782   Florida   Spine   0649046560101016   4/22/2019   Bill      5/9/2019      97035            48.00
97783   Florida   Spine   0553916580101044   3/15/2019   Bill      5/9/2019      99211            84.00
97784   Florida   Spine   0553916580101044   3/15/2019   Bill      5/9/2019      97530            99.00
97785   Florida   Spine   0553916580101044   3/15/2019   Bill      5/9/2019      97112            84.00
97786   Florida   Spine   0553916580101044   3/15/2019   Bill      5/9/2019      97140            79.00
97787   Florida   Spine   0553916580101044   3/15/2019   Bill      5/9/2019      G0283            48.00
97788   Florida   Spine   0553916580101044   3/15/2019   Bill      5/9/2019      97010            60.00
97789   Florida   Spine   0402921620101064   4/2/2019    Bill      5/9/2019      99211            84.00
97790   Florida   Spine   0402921620101064   4/2/2019    Bill      5/9/2019      97110            84.00
97791   Florida   Spine   0402921620101064   4/2/2019    Bill      5/9/2019      97112            84.00
97792   Florida   Spine   0402921620101064   4/2/2019    Bill      5/9/2019      97140            79.00
97793   Florida   Spine   0402921620101064   4/2/2019    Bill      5/9/2019      G0283            48.00
97794   Florida   Spine   0402921620101064   4/2/2019    Bill      5/9/2019      97010            60.00
97795   Florida   Spine   0496500220101034   4/8/2019    Bill      5/9/2019      99211            84.00
97796   Florida   Spine   0496500220101034   4/8/2019    Bill      5/9/2019      97530            99.00
97797   Florida   Spine   0496500220101034   4/8/2019    Bill      5/9/2019      97112            84.00
97798   Florida   Spine   0496500220101034   4/8/2019    Bill      5/9/2019      97140            79.00
97799   Florida   Spine   0496500220101034   4/8/2019    Bill      5/9/2019      G0283            48.00
97800   Florida   Spine   0496500220101034   4/8/2019    Bill      5/9/2019      97010            60.00
97801   Florida   Spine   0496500220101034   4/8/2019    Bill      5/9/2019      97035            48.00
97802   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      98941            97.00
97803   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      97530            99.00
97804   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      97140            79.00
97805   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      G0283            48.00
97806   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      97010            60.00
97807   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      97039            48.00
97808   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      97112            84.00
97809   Florida   Spine   0223077330101014   4/7/2019    Bill      5/9/2019      99211            84.00
97810   Florida   Spine   0223077330101014   4/7/2019    Bill      5/9/2019      97530            99.00
97811   Florida   Spine   0223077330101014   4/7/2019    Bill      5/9/2019      97140            79.00
97812   Florida   Spine   0223077330101014   4/7/2019    Bill      5/9/2019      G0283            48.00
97813   Florida   Spine   0223077330101014   4/7/2019    Bill      5/9/2019      97010            60.00
97814   Florida   Spine   0223077330101014   4/7/2019    Bill      5/9/2019      97039            48.00
97815   Florida   Spine   0297487670101030   4/3/2019    Bill      5/9/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1919 of
                                                  2767

97816   Florida   Spine   0297487670101030   4/3/2019     Bill     5/9/2019      97530             99.00
97817   Florida   Spine   0297487670101030   4/3/2019     Bill     5/9/2019      97110             84.00
97818   Florida   Spine   0297487670101030   4/3/2019     Bill     5/9/2019      97140             79.00
97819   Florida   Spine   0297487670101030   4/3/2019     Bill     5/9/2019      G0283             48.00
97820   Florida   Spine   0297487670101030   4/3/2019     Bill     5/9/2019      97010             60.00
97821   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      99211             84.00
97822   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97110             84.00
97823   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97112             84.00
97824   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97140             79.00
97825   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      G0283             48.00
97826   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97010             60.00
97827   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      99211             84.00
97828   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97530             99.00
97829   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97110             84.00
97830   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97112             84.00
97831   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97140             79.00
97832   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      G0283             48.00
97833   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97010             60.00
97834   Florida   Spine   0313997990101114   11/29/2018   Bill     5/9/2019      99211             84.00
97835   Florida   Spine   0313997990101114   11/29/2018   Bill     5/9/2019      97110             84.00
97836   Florida   Spine   0313997990101114   11/29/2018   Bill     5/9/2019      97112             84.00
97837   Florida   Spine   0313997990101114   11/29/2018   Bill     5/9/2019      97140             79.00
97838   Florida   Spine   0313997990101114   11/29/2018   Bill     5/9/2019      G0283             48.00
97839   Florida   Spine   0313997990101114   11/29/2018   Bill     5/9/2019      97010             60.00
97840   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      98940             79.00
97841   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      97530             99.00
97842   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      97112             84.00
97843   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      97140             79.00
97844   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      G0283             48.00
97845   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      97010             60.00
97846   Florida   Spine   0523729000101040   2/6/2019     Bill     5/9/2019      97035             48.00
97847   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      99212            115.00
97848   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      97530             99.00
97849   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      97110             84.00
97850   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      97112             84.00
97851   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      97140             79.00
97852   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      G0283             48.00
97853   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      97010             60.00
97854   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      98941             97.00
97855   Florida   Spine   0607188190101014   3/25/2019    Bill     5/9/2019      99211             84.00
97856   Florida   Spine   0607188190101014   3/25/2019    Bill     5/9/2019      97140             79.00
97857   Florida   Spine   0607188190101014   3/25/2019    Bill     5/9/2019      97010             60.00
97858   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      99211             84.00
97859   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97530             99.00
97860   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97112             84.00
97861   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97140             79.00
97862   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      G0283             48.00
97863   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97010             60.00
97864   Florida   Spine   0327808730101039   3/21/2019    Bill     5/9/2019      99211             84.00
97865   Florida   Spine   0327808730101039   3/21/2019    Bill     5/9/2019      97530             99.00
97866   Florida   Spine   0327808730101039   3/21/2019    Bill     5/9/2019      97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1920 of
                                                  2767

97867   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      99211            84.00
97868   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97530            99.00
97869   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97110            84.00
97870   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97140            79.00
97871   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      G0283            48.00
97872   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97010            60.00
97873   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97039            48.00
97874   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      99211            84.00
97875   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      97530            99.00
97876   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      97110            84.00
97877   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      97140            79.00
97878   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      G0283            48.00
97879   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      97010            60.00
97880   Florida   Spine   0646876040101019   4/15/2019   Bill      5/9/2019      97012            60.00
97881   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      99211            84.00
97882   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97530            99.00
97883   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97140            79.00
97884   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      G0283            48.00
97885   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97010            60.00
97886   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      99211            84.00
97887   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97530            99.00
97888   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97110            84.00
97889   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97112            84.00
97890   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97140            79.00
97891   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      G0283            48.00
97892   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97010            60.00
97893   Florida   Spine   0327808730101039   3/21/2019   Bill      5/9/2019      99211            84.00
97894   Florida   Spine   0327808730101039   3/21/2019   Bill      5/9/2019      97140            79.00
97895   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      99211            84.00
97896   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97530            99.00
97897   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97140            79.00
97898   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      G0283            48.00
97899   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97010            60.00
97900   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97012            60.00
97901   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      99211            84.00
97902   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97530            99.00
97903   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97110            84.00
97904   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97140            79.00
97905   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      G0283            48.00
97906   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97010            60.00
97907   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97012            60.00
97908   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      99211            84.00
97909   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      97530            99.00
97910   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      97112            84.00
97911   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      97140            79.00
97912   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      G0283            48.00
97913   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      97010            60.00
97914   Florida   Spine   0582911480101017   1/4/2019    Bill      5/9/2019      97035            48.00
97915   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      99211            84.00
97916   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97530            99.00
97917   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1921 of
                                                  2767

97918   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      G0283             48.00
97919   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97010             60.00
97920   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97012             60.00
97921   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      99211             84.00
97922   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97530             99.00
97923   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97110             84.00
97924   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97112             84.00
97925   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97140             79.00
97926   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      G0283             48.00
97927   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97010             60.00
97928   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      99212            115.00
97929   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      97530             99.00
97930   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      97112             84.00
97931   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      97140             79.00
97932   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      G0283             48.00
97933   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      97010             60.00
97934   Florida   Spine   0546847800101011   3/17/2019   Bill      5/9/2019      99211             84.00
97935   Florida   Spine   0546847800101011   3/17/2019   Bill      5/9/2019      97530             99.00
97936   Florida   Spine   0546847800101011   3/17/2019   Bill      5/9/2019      97140             79.00
97937   Florida   Spine   0546847800101011   3/17/2019   Bill      5/9/2019      97010             60.00
97938   Florida   Spine   0648817430101027   3/15/2019   Bill      5/9/2019      99211             84.00
97939   Florida   Spine   0648817430101027   3/15/2019   Bill      5/9/2019      97530             99.00
97940   Florida   Spine   0648817430101027   3/15/2019   Bill      5/9/2019      97110             84.00
97941   Florida   Spine   0648817430101027   3/15/2019   Bill      5/9/2019      97140             79.00
97942   Florida   Spine   0648817430101027   3/15/2019   Bill      5/9/2019      G0283             48.00
97943   Florida   Spine   0648817430101027   3/15/2019   Bill      5/9/2019      97010             60.00
97944   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      98941             97.00
97945   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97530             99.00
97946   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97110             84.00
97947   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97112             84.00
97948   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97140             79.00
97949   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      G0283             48.00
97950   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97010             60.00
97951   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      99211             84.00
97952   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      97110             84.00
97953   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      97112             84.00
97954   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      97140             79.00
97955   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      G0283             48.00
97956   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      97010             60.00
97957   Florida   Spine   0411712420101027   2/25/2019   Bill      5/9/2019      99211             84.00
97958   Florida   Spine   0411712420101027   2/25/2019   Bill      5/9/2019      97110             84.00
97959   Florida   Spine   0411712420101027   2/25/2019   Bill      5/9/2019      97112             84.00
97960   Florida   Spine   0411712420101027   2/25/2019   Bill      5/9/2019      97140             79.00
97961   Florida   Spine   0411712420101027   2/25/2019   Bill      5/9/2019      G0283             48.00
97962   Florida   Spine   0411712420101027   2/25/2019   Bill      5/9/2019      97010             60.00
97963   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      99211             84.00
97964   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97110             84.00
97965   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97112             84.00
97966   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97140             79.00
97967   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      G0283             48.00
97968   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1922 of
                                                  2767

97969   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      99211             84.00
97970   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      97530             99.00
97971   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      97110             84.00
97972   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      97112             84.00
97973   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      97140             79.00
97974   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      G0283             48.00
97975   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      97010             60.00
97976   Florida   Spine   0409556910101045   1/22/2019    Bill     5/9/2019      99211             84.00
97977   Florida   Spine   0409556910101045   1/22/2019    Bill     5/9/2019      97530             99.00
97978   Florida   Spine   0409556910101045   1/22/2019    Bill     5/9/2019      97110             84.00
97979   Florida   Spine   0409556910101045   1/22/2019    Bill     5/9/2019      97112             84.00
97980   Florida   Spine   0409556910101045   1/22/2019    Bill     5/9/2019      97140             79.00
97981   Florida   Spine   0409556910101045   1/22/2019    Bill     5/9/2019      G0283             48.00
97982   Florida   Spine   0409556910101045   1/22/2019    Bill     5/9/2019      97010             60.00
97983   Florida   Spine   0602824420101029   2/5/2019     Bill     5/9/2019      99211             84.00
97984   Florida   Spine   0602824420101029   2/5/2019     Bill     5/9/2019      97530             99.00
97985   Florida   Spine   0602824420101029   2/5/2019     Bill     5/9/2019      97110             84.00
97986   Florida   Spine   0602824420101029   2/5/2019     Bill     5/9/2019      97140             79.00
97987   Florida   Spine   0602824420101029   2/5/2019     Bill     5/9/2019      97012             60.00
97988   Florida   Spine   0602824420101029   2/5/2019     Bill     5/9/2019      97010             60.00
97989   Florida   Spine   0602824420101029   2/5/2019     Bill     5/9/2019      G0283             48.00
97990   Florida   Spine   0649046560101016   4/22/2019    Bill     5/9/2019      99203            550.00
97991   Florida   Spine   0485329940101048   4/25/2019    Bill     5/9/2019      99203            550.00
97992   Florida   Spine   0580593560101026   10/30/2018   Bill     5/9/2019      99204            770.00
97993   Florida   Spine   0593692000101045   4/19/2019    Bill     5/9/2019      99203            550.00
97994   Florida   Spine   0646876040101019   4/15/2019    Bill     5/9/2019      99203            550.00
97995   Florida   Spine   0366890360101093   5/2/2018     Bill     5/9/2019      99213            385.00
97996   Florida   Spine   0454649430101035   10/30/2017   Bill     5/9/2019      99213            385.00
97997   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      99211             84.00
97998   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      97530             99.00
97999   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      97140             79.00
98000   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      97012             60.00
98001   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      97035             48.00
98002   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      97010             60.00
98003   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      G0283             48.00
98004   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      99211             84.00
98005   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      97530             99.00
98006   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      97140             79.00
98007   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      97012             60.00
98008   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      97035             48.00
98009   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      97010             60.00
98010   Florida   Spine   0164543610101082   4/8/2019     Bill     5/9/2019      G0283             48.00
98011   Florida   Spine   0617182890101026   3/30/2019    Bill     5/9/2019      99211             84.00
98012   Florida   Spine   0617182890101026   3/30/2019    Bill     5/9/2019      97110             84.00
98013   Florida   Spine   0617182890101026   3/30/2019    Bill     5/9/2019      97112             84.00
98014   Florida   Spine   0617182890101026   3/30/2019    Bill     5/9/2019      97140             79.00
98015   Florida   Spine   0617182890101026   3/30/2019    Bill     5/9/2019      97012             60.00
98016   Florida   Spine   0617182890101026   3/30/2019    Bill     5/9/2019      97010             60.00
98017   Florida   Spine   0617182890101026   3/30/2019    Bill     5/9/2019      G0283             48.00
98018   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      99211             84.00
98019   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1923 of
                                                  2767

98020   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      97112             84.00
98021   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      97140             79.00
98022   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      97035             48.00
98023   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      97010             60.00
98024   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      G0283             48.00
98025   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      99212            115.00
98026   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      97530             99.00
98027   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      97110             84.00
98028   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      97140             79.00
98029   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      97010             60.00
98030   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      G0283             48.00
98031   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      99211             84.00
98032   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      97110             84.00
98033   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      97112             84.00
98034   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      97140             79.00
98035   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      97010             60.00
98036   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      G0283             48.00
98037   Florida   Spine   0572322370101020   2/7/2019     Bill     5/9/2019      99211             84.00
98038   Florida   Spine   0572322370101020   2/7/2019     Bill     5/9/2019      97110             84.00
98039   Florida   Spine   0572322370101020   2/7/2019     Bill     5/9/2019      97112             84.00
98040   Florida   Spine   0572322370101020   2/7/2019     Bill     5/9/2019      97140             79.00
98041   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      99211             84.00
98042   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      97530             99.00
98043   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      97110             84.00
98044   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      97112             84.00
98045   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      97140             79.00
98046   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      97010             60.00
98047   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      G0283             48.00
98048   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      99211             84.00
98049   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97530             99.00
98050   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97110             84.00
98051   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97140             79.00
98052   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97035             48.00
98053   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97010             60.00
98054   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      G0283             48.00
98055   Florida   Spine   0566171190101035   3/18/2019    Bill     5/9/2019      99211             84.00
98056   Florida   Spine   0566171190101035   3/18/2019    Bill     5/9/2019      97110             84.00
98057   Florida   Spine   0566171190101035   3/18/2019    Bill     5/9/2019      97140             79.00
98058   Florida   Spine   0566171190101035   3/18/2019    Bill     5/9/2019      97035             48.00
98059   Florida   Spine   0566171190101035   3/18/2019    Bill     5/9/2019      97010             60.00
98060   Florida   Spine   0566171190101035   3/18/2019    Bill     5/9/2019      G0283             48.00
98061   Florida   Spine   0496349530101031   1/28/2019    Bill     5/9/2019      99211             84.00
98062   Florida   Spine   0496349530101031   1/28/2019    Bill     5/9/2019      97530             99.00
98063   Florida   Spine   0496349530101031   1/28/2019    Bill     5/9/2019      97110             84.00
98064   Florida   Spine   0496349530101031   1/28/2019    Bill     5/9/2019      97112             84.00
98065   Florida   Spine   0496349530101031   1/28/2019    Bill     5/9/2019      97140             79.00
98066   Florida   Spine   0496349530101031   1/28/2019    Bill     5/9/2019      97010             60.00
98067   Florida   Spine   0496349530101031   1/28/2019    Bill     5/9/2019      G0283             48.00
98068   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      99211             84.00
98069   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      97530             99.00
98070   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1924 of
                                                  2767

98071   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97140            79.00
98072   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97035            48.00
98073   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97010            60.00
98074   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      G0283            48.00
98075   Florida   Spine   0639812240101011   4/1/2019    Bill      5/9/2019      99211            84.00
98076   Florida   Spine   0639812240101011   4/1/2019    Bill      5/9/2019      97530            99.00
98077   Florida   Spine   0639812240101011   4/1/2019    Bill      5/9/2019      97110            84.00
98078   Florida   Spine   0639812240101011   4/1/2019    Bill      5/9/2019      97140            79.00
98079   Florida   Spine   0639812240101011   4/1/2019    Bill      5/9/2019      97010            60.00
98080   Florida   Spine   0639812240101011   4/1/2019    Bill      5/9/2019      G0283            48.00
98081   Florida   Spine   0593692000101045   4/19/2019   Bill      5/9/2019      99211            84.00
98082   Florida   Spine   0593692000101045   4/19/2019   Bill      5/9/2019      97530            99.00
98083   Florida   Spine   0593692000101045   4/19/2019   Bill      5/9/2019      97140            79.00
98084   Florida   Spine   0593692000101045   4/19/2019   Bill      5/9/2019      97035            48.00
98085   Florida   Spine   0593692000101045   4/19/2019   Bill      5/9/2019      97010            60.00
98086   Florida   Spine   0593692000101045   4/19/2019   Bill      5/9/2019      G0283            48.00
98087   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      99211            84.00
98088   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97110            84.00
98089   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97112            84.00
98090   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97140            79.00
98091   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      G0283            48.00
98092   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97010            60.00
98093   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      99211            84.00
98094   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      97530            99.00
98095   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      97112            84.00
98096   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      97140            79.00
98097   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      G0283            48.00
98098   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      97010            60.00
98099   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      97035            48.00
98100   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      99211            84.00
98101   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97110            84.00
98102   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97110            84.00
98103   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97010            60.00
98104   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      G0283            48.00
98105   Florida   Spine   8666979920000001   4/4/2019    Bill      5/9/2019      99211            84.00
98106   Florida   Spine   8666979920000001   4/4/2019    Bill      5/9/2019      97530            99.00
98107   Florida   Spine   8666979920000001   4/4/2019    Bill      5/9/2019      97012            60.00
98108   Florida   Spine   8666979920000001   4/4/2019    Bill      5/9/2019      97140            79.00
98109   Florida   Spine   8666979920000001   4/4/2019    Bill      5/9/2019      97010            60.00
98110   Florida   Spine   8666979920000001   4/4/2019    Bill      5/9/2019      G0283            48.00
98111   Florida   Spine   0419182290101055   9/22/2018   Bill      5/9/2019      99211            84.00
98112   Florida   Spine   0419182290101055   9/22/2018   Bill      5/9/2019      97110            84.00
98113   Florida   Spine   0419182290101055   9/22/2018   Bill      5/9/2019      97112            84.00
98114   Florida   Spine   0419182290101055   9/22/2018   Bill      5/9/2019      97140            79.00
98115   Florida   Spine   0419182290101055   9/22/2018   Bill      5/9/2019      97010            60.00
98116   Florida   Spine   0419182290101055   9/22/2018   Bill      5/9/2019      G0283            48.00
98117   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      99211            84.00
98118   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97530            99.00
98119   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97110            84.00
98120   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97140            79.00
98121   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97035            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1925 of
                                                  2767

98122   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97010             60.00
98123   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      G0283             48.00
98124   Florida   Spine   0322308720101045   4/12/2019   Bill      5/9/2019      97039             48.00
98125   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      99211             84.00
98126   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97530             99.00
98127   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97110             84.00
98128   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97112             84.00
98129   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97140             79.00
98130   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      G0283             48.00
98131   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97010             60.00
98132   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      99211             84.00
98133   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97530             99.00
98134   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97112             84.00
98135   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97140             79.00
98136   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      G0283             48.00
98137   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97010             60.00
98138   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97035             48.00
98139   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      99211             84.00
98140   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      97530             99.00
98141   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      97110             84.00
98142   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      97140             79.00
98143   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      G0283             48.00
98144   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      97010             60.00
98145   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      99211             84.00
98146   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97530             99.00
98147   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97112             84.00
98148   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97140             79.00
98149   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      G0283             48.00
98150   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97010             60.00
98151   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97035             48.00
98152   Florida   Spine   0196729850101013   2/27/2019   Bill      5/9/2019      99211             84.00
98153   Florida   Spine   0196729850101013   2/27/2019   Bill      5/9/2019      97530             99.00
98154   Florida   Spine   0196729850101013   2/27/2019   Bill      5/9/2019      97110             84.00
98155   Florida   Spine   0196729850101013   2/27/2019   Bill      5/9/2019      97140             79.00
98156   Florida   Spine   0196729850101013   2/27/2019   Bill      5/9/2019      97010             60.00
98157   Florida   Spine   0196729850101013   2/27/2019   Bill      5/9/2019      97039             48.00
98158   Florida   Spine   0196729850101013   2/27/2019   Bill      5/9/2019      G0283             48.00
98159   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      99203            550.00
98160   Florida   Spine   0601778410101053   2/28/2019   Bill      5/9/2019      99203            550.00
98161   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      99211             84.00
98162   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97530             99.00
98163   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97112             84.00
98164   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97140             79.00
98165   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      G0283             48.00
98166   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97010             60.00
98167   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97035             48.00
98168   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      99211             84.00
98169   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97530             99.00
98170   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97110             84.00
98171   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97112             84.00
98172   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1926 of
                                                  2767

98173   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      G0283             48.00
98174   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97010             60.00
98175   Florida   Spine   0497123140101163   4/19/2019   Bill      5/9/2019      99203            302.00
98176   Florida   Spine   0497123140101163   4/19/2019   Bill      5/9/2019      97140             79.00
98177   Florida   Spine   0497123140101163   4/19/2019   Bill      5/9/2019      G0283             48.00
98178   Florida   Spine   0497123140101163   4/19/2019   Bill      5/9/2019      97010             60.00
98179   Florida   Spine   0497123140101163   4/19/2019   Bill      5/9/2019      A4556             24.00
98180   Florida   Spine   0593692000101045   4/19/2019   Bill      5/9/2019      99211             84.00
98181   Florida   Spine   0593692000101045   4/19/2019   Bill      5/9/2019      97530             99.00
98182   Florida   Spine   0593692000101045   4/19/2019   Bill      5/9/2019      97140             79.00
98183   Florida   Spine   0593692000101045   4/19/2019   Bill      5/9/2019      97035             48.00
98184   Florida   Spine   0593692000101045   4/19/2019   Bill      5/9/2019      97010             60.00
98185   Florida   Spine   0593692000101045   4/19/2019   Bill      5/9/2019      G0283             48.00
98186   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      99212            115.00
98187   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97530             99.00
98188   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97110             84.00
98189   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97012             60.00
98190   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97140             79.00
98191   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97010             60.00
98192   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      G0283             48.00
98193   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      99211             84.00
98194   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97110             84.00
98195   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97112             84.00
98196   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97140             79.00
98197   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97010             60.00
98198   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      G0283             48.00
98199   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      98940             79.00
98200   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97530             99.00
98201   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97012             60.00
98202   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97140             79.00
98203   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97010             60.00
98204   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      G0283             48.00
98205   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      98940             79.00
98206   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97110             84.00
98207   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97112             84.00
98208   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97140             79.00
98209   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97012             60.00
98210   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      97010             60.00
98211   Florida   Spine   0617182890101026   3/30/2019   Bill      5/9/2019      G0283             48.00
98212   Florida   Spine   0383695140101050   3/14/2019   Bill      5/9/2019      99211             84.00
98213   Florida   Spine   0383695140101050   3/14/2019   Bill      5/9/2019      97530             99.00
98214   Florida   Spine   0383695140101050   3/14/2019   Bill      5/9/2019      97110             84.00
98215   Florida   Spine   0383695140101050   3/14/2019   Bill      5/9/2019      97140             79.00
98216   Florida   Spine   0383695140101050   3/14/2019   Bill      5/9/2019      97012             60.00
98217   Florida   Spine   0383695140101050   3/14/2019   Bill      5/9/2019      97010             60.00
98218   Florida   Spine   0383695140101050   3/14/2019   Bill      5/9/2019      G0283             48.00
98219   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      99211             84.00
98220   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      97530             99.00
98221   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      97012             60.00
98222   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      97140             79.00
98223   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1927 of
                                                  2767

98224   Florida   Spine   0142753980101078   2/20/2019   Bill      5/9/2019      G0283               48.00
98225   Florida   Spine   0601248180101030   4/9/2019    Bill      5/9/2019      73221            1,925.00
98226   Florida   Spine   0601248180101030   4/9/2019    Bill      5/9/2019      72141            2,145.00
98227   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      99211               84.00
98228   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97530               99.00
98229   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97110               84.00
98230   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97140               79.00
98231   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97035               48.00
98232   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      97010               60.00
98233   Florida   Spine   0365299790101023   4/16/2019   Bill      5/9/2019      G0283               48.00
98234   Florida   Spine   0204127700101087   2/7/2019    Bill      5/9/2019      99212              115.00
98235   Florida   Spine   0523177750101010   4/25/2019   Bill      5/9/2019      99211               84.00
98236   Florida   Spine   0523177750101010   4/25/2019   Bill      5/9/2019      97530               99.00
98237   Florida   Spine   0523177750101010   4/25/2019   Bill      5/9/2019      97112               84.00
98238   Florida   Spine   0523177750101010   4/25/2019   Bill      5/9/2019      97140               79.00
98239   Florida   Spine   0523177750101010   4/25/2019   Bill      5/9/2019      G0283               48.00
98240   Florida   Spine   0523177750101010   4/25/2019   Bill      5/9/2019      97010               60.00
98241   Florida   Spine   0523177750101010   4/25/2019   Bill      5/9/2019      97035               48.00
98242   Florida   Spine   0607188190101014   3/25/2019   Bill      5/9/2019      99211               84.00
98243   Florida   Spine   0607188190101014   3/25/2019   Bill      5/9/2019      97140               79.00
98244   Florida   Spine   0607188190101014   3/25/2019   Bill      5/9/2019      97010               60.00
98245   Florida   Spine   0419163770101104   4/20/2019   Bill      5/9/2019      99211               84.00
98246   Florida   Spine   0419163770101104   4/20/2019   Bill      5/9/2019      97530               99.00
98247   Florida   Spine   0419163770101104   4/20/2019   Bill      5/9/2019      97112               84.00
98248   Florida   Spine   0419163770101104   4/20/2019   Bill      5/9/2019      97140               79.00
98249   Florida   Spine   0419163770101104   4/20/2019   Bill      5/9/2019      97010               60.00
98250   Florida   Spine   0419163770101104   4/20/2019   Bill      5/9/2019      G0283               48.00
98251   Florida   Spine   0182615800101136   4/5/2019    Bill      5/9/2019      99211               84.00
98252   Florida   Spine   0182615800101136   4/5/2019    Bill      5/9/2019      97530               99.00
98253   Florida   Spine   0182615800101136   4/5/2019    Bill      5/9/2019      97110               84.00
98254   Florida   Spine   0182615800101136   4/5/2019    Bill      5/9/2019      97140               79.00
98255   Florida   Spine   0182615800101136   4/5/2019    Bill      5/9/2019      97010               60.00
98256   Florida   Spine   0182615800101136   4/5/2019    Bill      5/9/2019      G0283               48.00
98257   Florida   Spine   0536059250101044   3/8/2019    Bill      5/9/2019      99211               84.00
98258   Florida   Spine   0536059250101044   3/8/2019    Bill      5/9/2019      97530               99.00
98259   Florida   Spine   0536059250101044   3/8/2019    Bill      5/9/2019      97112               84.00
98260   Florida   Spine   0536059250101044   3/8/2019    Bill      5/9/2019      97140               79.00
98261   Florida   Spine   0536059250101044   3/8/2019    Bill      5/9/2019      G0283               48.00
98262   Florida   Spine   0536059250101044   3/8/2019    Bill      5/9/2019      97010               60.00
98263   Florida   Spine   0536059250101044   3/8/2019    Bill      5/9/2019      97035               48.00
98264   Florida   Spine   0520017690101022   3/14/2019   Bill      5/9/2019      99211               84.00
98265   Florida   Spine   0520017690101022   3/14/2019   Bill      5/9/2019      97110               84.00
98266   Florida   Spine   0520017690101022   3/14/2019   Bill      5/9/2019      97112               84.00
98267   Florida   Spine   0520017690101022   3/14/2019   Bill      5/9/2019      97140               79.00
98268   Florida   Spine   0520017690101022   3/14/2019   Bill      5/9/2019      97014               48.00
98269   Florida   Spine   0520017690101022   3/14/2019   Bill      5/9/2019      97010               60.00
98270   Florida   Spine   0561558220101016   1/22/2019   Bill      5/9/2019      99211               84.00
98271   Florida   Spine   0561558220101016   1/22/2019   Bill      5/9/2019      97530               99.00
98272   Florida   Spine   0561558220101016   1/22/2019   Bill      5/9/2019      97112               84.00
98273   Florida   Spine   0561558220101016   1/22/2019   Bill      5/9/2019      97140               79.00
98274   Florida   Spine   0561558220101016   1/22/2019   Bill      5/9/2019      G0283               48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1928 of
                                                  2767

98275   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      97010             60.00
98276   Florida   Spine   0569785220101058   4/25/2019    Bill     5/9/2019      99203            302.00
98277   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      99211             84.00
98278   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      97110             84.00
98279   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      97112             84.00
98280   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      97140             79.00
98281   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      97010             60.00
98282   Florida   Spine   0267562590101058   12/13/2018   Bill     5/9/2019      G0283             48.00
98283   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      99211             84.00
98284   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97110             84.00
98285   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97112             84.00
98286   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97140             79.00
98287   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      G0283             48.00
98288   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97010             60.00
98289   Florida   Spine   0475910770101034   2/15/2019    Bill     5/9/2019      97039             48.00
98290   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      99211             84.00
98291   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      97110             84.00
98292   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      97112             84.00
98293   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      97140             79.00
98294   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      G0283             48.00
98295   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      97010             60.00
98296   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      99211             84.00
98297   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97530             99.00
98298   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97110             84.00
98299   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97112             84.00
98300   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97140             79.00
98301   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      G0283             48.00
98302   Florida   Spine   0554231690107066   3/14/2019    Bill     5/9/2019      97010             60.00
98303   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      99211             84.00
98304   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      97530             99.00
98305   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      97110             84.00
98306   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      97112             84.00
98307   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      97140             79.00
98308   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      G0283             48.00
98309   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      97010             60.00
98310   Florida   Spine   0335935650101028   3/7/2019     Bill     5/9/2019      98941             97.00
98311   Florida   Spine   0335935650101028   3/7/2019     Bill     5/9/2019      98943             79.00
98312   Florida   Spine   0335935650101028   3/7/2019     Bill     5/9/2019      97039             48.00
98313   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      99211             84.00
98314   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      97530             99.00
98315   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      97112             84.00
98316   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      97140             79.00
98317   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      G0283             48.00
98318   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      97010             60.00
98319   Florida   Spine   0481000790101016   1/23/2019    Bill     5/9/2019      97035             48.00
98320   Florida   Spine   0601248180101030   4/9/2019     Bill     5/9/2019      99211             84.00
98321   Florida   Spine   0601248180101030   4/9/2019     Bill     5/9/2019      97110             84.00
98322   Florida   Spine   0601248180101030   4/9/2019     Bill     5/9/2019      97012             60.00
98323   Florida   Spine   0601248180101030   4/9/2019     Bill     5/9/2019      97140             79.00
98324   Florida   Spine   0601248180101030   4/9/2019     Bill     5/9/2019      97035             48.00
98325   Florida   Spine   0601248180101030   4/9/2019     Bill     5/9/2019      97010             60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1929 of
                                                  2767

98326   Florida   Spine   0601248180101030   4/9/2019     Bill     5/9/2019      G0283            48.00
98327   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97530            99.00
98328   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97112            84.00
98329   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97140            79.00
98330   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97010            60.00
98331   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      G0283            48.00
98332   Florida   Spine   0649046560101016   4/22/2019    Bill     5/9/2019      99211            84.00
98333   Florida   Spine   0649046560101016   4/22/2019    Bill     5/9/2019      97530            99.00
98334   Florida   Spine   0649046560101016   4/22/2019    Bill     5/9/2019      97112            84.00
98335   Florida   Spine   0649046560101016   4/22/2019    Bill     5/9/2019      97140            79.00
98336   Florida   Spine   0649046560101016   4/22/2019    Bill     5/9/2019      G0283            48.00
98337   Florida   Spine   0649046560101016   4/22/2019    Bill     5/9/2019      97010            60.00
98338   Florida   Spine   0649046560101016   4/22/2019    Bill     5/9/2019      97035            48.00
98339   Florida   Spine   0172192390101134   1/31/2019    Bill     5/9/2019      99211            84.00
98340   Florida   Spine   0172192390101134   1/31/2019    Bill     5/9/2019      97530            99.00
98341   Florida   Spine   0172192390101134   1/31/2019    Bill     5/9/2019      97140            79.00
98342   Florida   Spine   0172192390101134   1/31/2019    Bill     5/9/2019      G0283            48.00
98343   Florida   Spine   0172192390101134   1/31/2019    Bill     5/9/2019      97010            60.00
98344   Florida   Spine   0172192390101134   1/31/2019    Bill     5/9/2019      97012            60.00
98345   Florida   Spine   0526263710101014   2/23/2019    Bill     5/9/2019      99211            84.00
98346   Florida   Spine   0526263710101014   2/23/2019    Bill     5/9/2019      97530            99.00
98347   Florida   Spine   0526263710101014   2/23/2019    Bill     5/9/2019      97110            84.00
98348   Florida   Spine   0526263710101014   2/23/2019    Bill     5/9/2019      97140            79.00
98349   Florida   Spine   0526263710101014   2/23/2019    Bill     5/9/2019      G0283            48.00
98350   Florida   Spine   0526263710101014   2/23/2019    Bill     5/9/2019      97010            60.00
98351   Florida   Spine   0526263710101014   2/23/2019    Bill     5/9/2019      97012            60.00
98352   Florida   Spine   0311283660101045   8/4/2018     Bill     5/9/2019      99211            84.00
98353   Florida   Spine   0311283660101045   8/4/2018     Bill     5/9/2019      97530            99.00
98354   Florida   Spine   0311283660101045   8/4/2018     Bill     5/9/2019      97112            84.00
98355   Florida   Spine   0311283660101045   8/4/2018     Bill     5/9/2019      97140            79.00
98356   Florida   Spine   0311283660101045   8/4/2018     Bill     5/9/2019      G0283            48.00
98357   Florida   Spine   0311283660101045   8/4/2018     Bill     5/9/2019      97010            60.00
98358   Florida   Spine   0311283660101045   8/4/2018     Bill     5/9/2019      97035            48.00
98359   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      99211            84.00
98360   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      97530            99.00
98361   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      97112            84.00
98362   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      97140            79.00
98363   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      G0283            48.00
98364   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      97010            60.00
98365   Florida   Spine   0565843170101083   4/9/2019     Bill     5/9/2019      97035            48.00
98366   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      99211            84.00
98367   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      97530            99.00
98368   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      97112            84.00
98369   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      97140            79.00
98370   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      G0283            48.00
98371   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      97010            60.00
98372   Florida   Spine   0320298760101173   4/9/2019     Bill     5/9/2019      97035            48.00
98373   Florida   Spine   0616804760101049   3/13/2019    Bill     5/9/2019      99211            84.00
98374   Florida   Spine   0616804760101049   3/13/2019    Bill     5/9/2019      97110            84.00
98375   Florida   Spine   0616804760101049   3/13/2019    Bill     5/9/2019      97112            84.00
98376   Florida   Spine   0616804760101049   3/13/2019    Bill     5/9/2019      97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1930 of
                                                  2767

98377   Florida   Spine   0462632770101039   3/15/2019   Bill      5/9/2019      99211            84.00
98378   Florida   Spine   0462632770101039   3/15/2019   Bill      5/9/2019      97530            99.00
98379   Florida   Spine   0462632770101039   3/15/2019   Bill      5/9/2019      97112            84.00
98380   Florida   Spine   0462632770101039   3/15/2019   Bill      5/9/2019      97140            79.00
98381   Florida   Spine   0462632770101039   3/15/2019   Bill      5/9/2019      G0283            48.00
98382   Florida   Spine   0462632770101039   3/15/2019   Bill      5/9/2019      97010            60.00
98383   Florida   Spine   0804951830000001   4/16/2019   Bill      5/9/2019      99211            84.00
98384   Florida   Spine   0804951830000001   4/16/2019   Bill      5/9/2019      97530            99.00
98385   Florida   Spine   0804951830000001   4/16/2019   Bill      5/9/2019      97110            84.00
98386   Florida   Spine   0804951830000001   4/16/2019   Bill      5/9/2019      97140            79.00
98387   Florida   Spine   0804951830000001   4/16/2019   Bill      5/9/2019      97035            48.00
98388   Florida   Spine   0804951830000001   4/16/2019   Bill      5/9/2019      97010            60.00
98389   Florida   Spine   0804951830000001   4/16/2019   Bill      5/9/2019      G0283            48.00
98390   Florida   Spine   0546847800101011   3/17/2019   Bill      5/9/2019      99211            84.00
98391   Florida   Spine   0546847800101011   3/17/2019   Bill      5/9/2019      97530            99.00
98392   Florida   Spine   0546847800101011   3/17/2019   Bill      5/9/2019      97140            79.00
98393   Florida   Spine   0546847800101011   3/17/2019   Bill      5/9/2019      97010            60.00
98394   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      99211            84.00
98395   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97530            99.00
98396   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97110            84.00
98397   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97112            84.00
98398   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97140            79.00
98399   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      G0283            48.00
98400   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97010            60.00
98401   Florida   Spine   0566171190101035   3/18/2019   Bill      5/9/2019      99211            84.00
98402   Florida   Spine   0566171190101035   3/18/2019   Bill      5/9/2019      97530            99.00
98403   Florida   Spine   0566171190101035   3/18/2019   Bill      5/9/2019      97110            84.00
98404   Florida   Spine   0566171190101035   3/18/2019   Bill      5/9/2019      97140            79.00
98405   Florida   Spine   0566171190101035   3/18/2019   Bill      5/9/2019      97010            60.00
98406   Florida   Spine   0566171190101035   3/18/2019   Bill      5/9/2019      G0283            48.00
98407   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      99211            84.00
98408   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97530            99.00
98409   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97110            84.00
98410   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97112            84.00
98411   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97140            79.00
98412   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      G0283            48.00
98413   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97010            60.00
98414   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      99211            84.00
98415   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97110            84.00
98416   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97112            84.00
98417   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97140            79.00
98418   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      G0283            48.00
98419   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97010            60.00
98420   Florida   Spine   0496349530101031   1/28/2019   Bill      5/9/2019      99211            84.00
98421   Florida   Spine   0496349530101031   1/28/2019   Bill      5/9/2019      97530            99.00
98422   Florida   Spine   0496349530101031   1/28/2019   Bill      5/9/2019      97110            84.00
98423   Florida   Spine   0496349530101031   1/28/2019   Bill      5/9/2019      97140            79.00
98424   Florida   Spine   0496349530101031   1/28/2019   Bill      5/9/2019      97010            60.00
98425   Florida   Spine   0496349530101031   1/28/2019   Bill      5/9/2019      G0283            48.00
98426   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      99211            84.00
98427   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1931 of
                                                  2767

98428   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97110            84.00
98429   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97140            79.00
98430   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97012            60.00
98431   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      99211            84.00
98432   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97530            99.00
98433   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97140            79.00
98434   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      G0283            48.00
98435   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97010            60.00
98436   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97035            48.00
98437   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97012            60.00
98438   Florida   Spine   0131076590101145   2/11/2019   Bill      5/9/2019      99211            84.00
98439   Florida   Spine   0131076590101145   2/11/2019   Bill      5/9/2019      97140            79.00
98440   Florida   Spine   0131076590101145   2/11/2019   Bill      5/9/2019      G0283            48.00
98441   Florida   Spine   0131076590101145   2/11/2019   Bill      5/9/2019      97010            60.00
98442   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      99211            84.00
98443   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97530            99.00
98444   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97110            84.00
98445   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97112            84.00
98446   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97140            79.00
98447   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      G0283            48.00
98448   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97010            60.00
98449   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      99211            84.00
98450   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97110            84.00
98451   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97112            84.00
98452   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97140            79.00
98453   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      G0283            48.00
98454   Florida   Spine   0639051120101029   1/22/2019   Bill      5/9/2019      97010            60.00
98455   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      99211            84.00
98456   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      97530            99.00
98457   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      97110            84.00
98458   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      97112            84.00
98459   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      97140            79.00
98460   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      97010            60.00
98461   Florida   Spine   0423186890101021   1/5/2019    Bill      5/9/2019      G0283            48.00
98462   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      99211            84.00
98463   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      97530            99.00
98464   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      97110            84.00
98465   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      97140            79.00
98466   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      97010            60.00
98467   Florida   Spine   0558219670101015   3/2/2019    Bill      5/9/2019      G0283            48.00
98468   Florida   Spine   0324509210101035   1/18/2019   Bill      5/9/2019      99211            84.00
98469   Florida   Spine   0324509210101035   1/18/2019   Bill      5/9/2019      97110            84.00
98470   Florida   Spine   0324509210101035   1/18/2019   Bill      5/9/2019      97112            84.00
98471   Florida   Spine   0324509210101035   1/18/2019   Bill      5/9/2019      97140            79.00
98472   Florida   Spine   0324509210101035   1/18/2019   Bill      5/9/2019      97010            60.00
98473   Florida   Spine   0324509210101035   1/18/2019   Bill      5/9/2019      G0283            48.00
98474   Florida   Spine   8666979920000001   4/4/2019    Bill      5/9/2019      99211            84.00
98475   Florida   Spine   8666979920000001   4/4/2019    Bill      5/9/2019      97530            99.00
98476   Florida   Spine   8666979920000001   4/4/2019    Bill      5/9/2019      97012            60.00
98477   Florida   Spine   8666979920000001   4/4/2019    Bill      5/9/2019      97140            79.00
98478   Florida   Spine   8666979920000001   4/4/2019    Bill      5/9/2019      97010            60.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1932 of
                                                  2767

98479   Florida   Spine   8666979920000001   4/4/2019    Bill      5/9/2019      G0283             48.00
98480   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      99211             84.00
98481   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      97530             99.00
98482   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      97110             84.00
98483   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      97140             79.00
98484   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      G0283             48.00
98485   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      97010             60.00
98486   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      97039             48.00
98487   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      99211             84.00
98488   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97530             99.00
98489   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97140             79.00
98490   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97010             60.00
98491   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97039             48.00
98492   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      99211             84.00
98493   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97530             99.00
98494   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97112             84.00
98495   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97140             79.00
98496   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      G0283             48.00
98497   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97010             60.00
98498   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97035             48.00
98499   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      99203            302.00
98500   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      97140             79.00
98501   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      G0283             48.00
98502   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      97010             60.00
98503   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      A4556             24.00
98504   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      99211             84.00
98505   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97530             99.00
98506   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97112             84.00
98507   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97140             79.00
98508   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      G0283             48.00
98509   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97010             60.00
98510   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97035             48.00
98511   Florida   Spine   0621227560101014   4/6/2019    Bill      5/9/2019      99211             84.00
98512   Florida   Spine   0621227560101014   4/6/2019    Bill      5/9/2019      G0283             48.00
98513   Florida   Spine   0621227560101014   4/6/2019    Bill      5/9/2019      97010             60.00
98514   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      99203            302.00
98515   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      99211             84.00
98516   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      97530             99.00
98517   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      97110             84.00
98518   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      97140             79.00
98519   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      G0283             48.00
98520   Florida   Spine   0630714390101024   1/29/2019   Bill      5/9/2019      97010             60.00
98521   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      99211             84.00
98522   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97530             99.00
98523   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97112             84.00
98524   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97140             79.00
98525   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      G0283             48.00
98526   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97010             60.00
98527   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97035             48.00
98528   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      99211             84.00
98529   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97110             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1933 of
                                                  2767

98530   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97112             84.00
98531   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97140             79.00
98532   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      G0283             48.00
98533   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97010             60.00
98534   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      99211             84.00
98535   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97530             99.00
98536   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97112             84.00
98537   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97140             79.00
98538   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97035             48.00
98539   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97010             60.00
98540   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      G0283             48.00
98541   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      99211             84.00
98542   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      97530             99.00
98543   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      97110             84.00
98544   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      97140             79.00
98545   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      G0283             48.00
98546   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      97010             60.00
98547   Florida   Spine   0398169520101109   4/19/2019   Bill      5/9/2019      97012             60.00
98548   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      99203            302.00
98549   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      G0283             48.00
98550   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      97010             60.00
98551   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      A4556             24.00
98552   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      99211             84.00
98553   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97530             99.00
98554   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97112             84.00
98555   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97140             79.00
98556   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      G0283             48.00
98557   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97010             60.00
98558   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97035             48.00
98559   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      99211             84.00
98560   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97530             99.00
98561   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97110             84.00
98562   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97112             84.00
98563   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97140             79.00
98564   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      G0283             48.00
98565   Florida   Spine   0572291920101014   3/14/2019   Bill      5/9/2019      97010             60.00
98566   Florida   Spine   0497123140101163   4/19/2019   Bill      5/9/2019      97035             48.00
98567   Florida   Spine   0497123140101163   4/19/2019   Bill      5/9/2019      99211             84.00
98568   Florida   Spine   0497123140101163   4/19/2019   Bill      5/9/2019      97530             99.00
98569   Florida   Spine   0497123140101163   4/19/2019   Bill      5/9/2019      97112             84.00
98570   Florida   Spine   0497123140101163   4/19/2019   Bill      5/9/2019      97140             79.00
98571   Florida   Spine   0497123140101163   4/19/2019   Bill      5/9/2019      G0283             48.00
98572   Florida   Spine   0497123140101163   4/19/2019   Bill      5/9/2019      97010             60.00
98573   Florida   Spine   0470015800101031   4/21/2019   Bill      5/9/2019      99212            115.00
98574   Florida   Spine   0470015800101031   4/21/2019   Bill      5/9/2019      97035             48.00
98575   Florida   Spine   0470015800101031   4/21/2019   Bill      5/9/2019      97010             60.00
98576   Florida   Spine   0470015800101031   4/21/2019   Bill      5/9/2019      G0283             48.00
98577   Florida   Spine   0470015800101031   4/21/2019   Bill      5/9/2019      A4556             24.00
98578   Florida   Spine   0639812240101011   4/1/2019    Bill      5/9/2019      99212            115.00
98579   Florida   Spine   0639812240101011   4/1/2019    Bill      5/9/2019      97110             84.00
98580   Florida   Spine   0639812240101011   4/1/2019    Bill      5/9/2019      97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1934 of
                                                  2767

98581   Florida   Spine   0639812240101011   4/1/2019     Bill     5/9/2019      97140            79.00
98582   Florida   Spine   0639812240101011   4/1/2019     Bill     5/9/2019      97010            60.00
98583   Florida   Spine   0639812240101011   4/1/2019     Bill     5/9/2019      G0283            48.00
98584   Florida   Spine   0423186890101021   1/5/2019     Bill     5/9/2019      99211            84.00
98585   Florida   Spine   0423186890101021   1/5/2019     Bill     5/9/2019      97530            99.00
98586   Florida   Spine   0423186890101021   1/5/2019     Bill     5/9/2019      97110            84.00
98587   Florida   Spine   0423186890101021   1/5/2019     Bill     5/9/2019      97140            79.00
98588   Florida   Spine   0423186890101021   1/5/2019     Bill     5/9/2019      97010            60.00
98589   Florida   Spine   0423186890101021   1/5/2019     Bill     5/9/2019      G0283            48.00
98590   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      99211            84.00
98591   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      97530            99.00
98592   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      97110            84.00
98593   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      97112            84.00
98594   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      97140            79.00
98595   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      97010            60.00
98596   Florida   Spine   0655908490101013   3/27/2019    Bill     5/9/2019      G0283            48.00
98597   Florida   Spine   0347404860101043   2/28/2019    Bill     5/9/2019      98940            79.00
98598   Florida   Spine   0347404860101043   2/28/2019    Bill     5/9/2019      97530            99.00
98599   Florida   Spine   0347404860101043   2/28/2019    Bill     5/9/2019      97110            84.00
98600   Florida   Spine   0347404860101043   2/28/2019    Bill     5/9/2019      97012            60.00
98601   Florida   Spine   0347404860101043   2/28/2019    Bill     5/9/2019      97140            79.00
98602   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      99211            84.00
98603   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97530            99.00
98604   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97112            84.00
98605   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97140            79.00
98606   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97035            48.00
98607   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97010            60.00
98608   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      G0283            48.00
98609   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      99211            84.00
98610   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      97530            99.00
98611   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      97110            84.00
98612   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      97140            79.00
98613   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      97035            48.00
98614   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      97010            60.00
98615   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      G0283            48.00
98616   Florida   Spine   0142753980101078   2/20/2019    Bill     5/9/2019      99211            84.00
98617   Florida   Spine   0142753980101078   2/20/2019    Bill     5/9/2019      97530            99.00
98618   Florida   Spine   0142753980101078   2/20/2019    Bill     5/9/2019      97110            84.00
98619   Florida   Spine   0142753980101078   2/20/2019    Bill     5/9/2019      97140            79.00
98620   Florida   Spine   0142753980101078   2/20/2019    Bill     5/9/2019      97012            60.00
98621   Florida   Spine   0142753980101078   2/20/2019    Bill     5/9/2019      97010            60.00
98622   Florida   Spine   0142753980101078   2/20/2019    Bill     5/9/2019      G0283            48.00
98623   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      99211            84.00
98624   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      97530            99.00
98625   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      97112            84.00
98626   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      97140            79.00
98627   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      97035            48.00
98628   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      97010            60.00
98629   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      G0283            48.00
98630   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      99211            84.00
98631   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1935 of
                                                  2767

98632   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97110            84.00
98633   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97140            79.00
98634   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97010            60.00
98635   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      G0283            48.00
98636   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      99211            84.00
98637   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      97530            99.00
98638   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      97110            84.00
98639   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      97140            79.00
98640   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      97010            60.00
98641   Florida   Spine   0182615800101136   4/5/2019     Bill     5/9/2019      G0283            48.00
98642   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      99211            84.00
98643   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      97530            99.00
98644   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      97112            84.00
98645   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      97140            79.00
98646   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      97035            48.00
98647   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      97010            60.00
98648   Florida   Spine   0419163770101104   4/20/2019    Bill     5/9/2019      G0283            48.00
98649   Florida   Spine   0572322370101020   2/7/2019     Bill     5/9/2019      99211            84.00
98650   Florida   Spine   0572322370101020   2/7/2019     Bill     5/9/2019      97110            84.00
98651   Florida   Spine   0572322370101020   2/7/2019     Bill     5/9/2019      97112            84.00
98652   Florida   Spine   0572322370101020   2/7/2019     Bill     5/9/2019      97140            79.00
98653   Florida   Spine   0607188190101014   3/25/2019    Bill     5/9/2019      97010            60.00
98654   Florida   Spine   0607188190101014   3/25/2019    Bill     5/9/2019      97140            79.00
98655   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      99211            84.00
98656   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97530            99.00
98657   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97112            84.00
98658   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97140            79.00
98659   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      G0283            48.00
98660   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97010            60.00
98661   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97035            48.00
98662   Florida   Spine   0569785220101058   4/25/2019    Bill     5/9/2019      99211            84.00
98663   Florida   Spine   0569785220101058   4/25/2019    Bill     5/9/2019      97530            99.00
98664   Florida   Spine   0569785220101058   4/25/2019    Bill     5/9/2019      97112            84.00
98665   Florida   Spine   0569785220101058   4/25/2019    Bill     5/9/2019      97140            79.00
98666   Florida   Spine   0569785220101058   4/25/2019    Bill     5/9/2019      97035            48.00
98667   Florida   Spine   0569785220101058   4/25/2019    Bill     5/9/2019      97010            60.00
98668   Florida   Spine   0569785220101058   4/25/2019    Bill     5/9/2019      G0283            48.00
98669   Florida   Spine   0641875970101010   3/27/2019    Bill     5/9/2019      99211            84.00
98670   Florida   Spine   0641875970101010   3/27/2019    Bill     5/9/2019      97530            99.00
98671   Florida   Spine   0641875970101010   3/27/2019    Bill     5/9/2019      97110            84.00
98672   Florida   Spine   0641875970101010   3/27/2019    Bill     5/9/2019      97112            84.00
98673   Florida   Spine   0641875970101010   3/27/2019    Bill     5/9/2019      97140            79.00
98674   Florida   Spine   0641875970101010   3/27/2019    Bill     5/9/2019      G0283            48.00
98675   Florida   Spine   0641875970101010   3/27/2019    Bill     5/9/2019      97010            60.00
98676   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      99211            84.00
98677   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      97110            84.00
98678   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      97112            84.00
98679   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      97140            79.00
98680   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      G0283            48.00
98681   Florida   Spine   0402921620101064   4/2/2019     Bill     5/9/2019      97010            60.00
98682   Florida   Spine   0335935650101028   3/7/2019     Bill     5/9/2019      98941            97.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1936 of
                                                  2767

98683   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      98943             79.00
98684   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      97530             99.00
98685   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      97140             79.00
98686   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      G0283             48.00
98687   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      97010             60.00
98688   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      97035             48.00
98689   Florida   Spine   0335935650101028   3/7/2019    Bill      5/9/2019      97039             48.00
98690   Florida   Spine   0472816140101096   3/5/2019    Bill      5/9/2019      99211             84.00
98691   Florida   Spine   0472816140101096   3/5/2019    Bill      5/9/2019      97530             99.00
98692   Florida   Spine   0472816140101096   3/5/2019    Bill      5/9/2019      97110             84.00
98693   Florida   Spine   0472816140101096   3/5/2019    Bill      5/9/2019      97112             84.00
98694   Florida   Spine   0472816140101096   3/5/2019    Bill      5/9/2019      97140             79.00
98695   Florida   Spine   0472816140101096   3/5/2019    Bill      5/9/2019      G0283             48.00
98696   Florida   Spine   0472816140101096   3/5/2019    Bill      5/9/2019      97010             60.00
98697   Florida   Spine   0297487670101030   4/3/2019    Bill      5/9/2019      99212            115.00
98698   Florida   Spine   0297487670101030   4/3/2019    Bill      5/9/2019      97110             84.00
98699   Florida   Spine   0297487670101030   4/3/2019    Bill      5/9/2019      97112             84.00
98700   Florida   Spine   0297487670101030   4/3/2019    Bill      5/9/2019      97140             79.00
98701   Florida   Spine   0297487670101030   4/3/2019    Bill      5/9/2019      G0283             48.00
98702   Florida   Spine   0297487670101030   4/3/2019    Bill      5/9/2019      97010             60.00
98703   Florida   Spine   0563380930101022   6/13/2018   Bill      5/9/2019      99211             84.00
98704   Florida   Spine   0563380930101022   6/13/2018   Bill      5/9/2019      97112             84.00
98705   Florida   Spine   0563380930101022   6/13/2018   Bill      5/9/2019      97110             84.00
98706   Florida   Spine   0563380930101022   6/13/2018   Bill      5/9/2019      G0283             48.00
98707   Florida   Spine   0563380930101022   6/13/2018   Bill      5/9/2019      97010             60.00
98708   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      99211             84.00
98709   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      97530             99.00
98710   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      97112             84.00
98711   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      97140             79.00
98712   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      G0283             48.00
98713   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      97010             60.00
98714   Florida   Spine   0634816710101018   4/13/2019   Bill      5/9/2019      97035             48.00
98715   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      99211             84.00
98716   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97530             99.00
98717   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97110             84.00
98718   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97140             79.00
98719   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      G0283             48.00
98720   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97010             60.00
98721   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97039             48.00
98722   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      99211             84.00
98723   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      97530             99.00
98724   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      97112             84.00
98725   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      97140             79.00
98726   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      G0283             48.00
98727   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      97010             60.00
98728   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      97035             48.00
98729   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      99211             84.00
98730   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      97530             99.00
98731   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      97112             84.00
98732   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      97140             79.00
98733   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1937 of
                                                  2767

98734   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      97010             60.00
98735   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      99211             84.00
98736   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97530             99.00
98737   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97110             84.00
98738   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97140             79.00
98739   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      G0283             48.00
98740   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97039             48.00
98741   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97010             60.00
98742   Florida   Spine   0320298760101173   4/9/2019    Bill      5/9/2019      99211             84.00
98743   Florida   Spine   0320298760101173   4/9/2019    Bill      5/9/2019      97530             99.00
98744   Florida   Spine   0320298760101173   4/9/2019    Bill      5/9/2019      97112             84.00
98745   Florida   Spine   0320298760101173   4/9/2019    Bill      5/9/2019      97140             79.00
98746   Florida   Spine   0320298760101173   4/9/2019    Bill      5/9/2019      G0283             48.00
98747   Florida   Spine   0320298760101173   4/9/2019    Bill      5/9/2019      97010             60.00
98748   Florida   Spine   0320298760101173   4/9/2019    Bill      5/9/2019      97035             48.00
98749   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      99211             84.00
98750   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97530             99.00
98751   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97112             84.00
98752   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97140             79.00
98753   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97010             60.00
98754   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97039             48.00
98755   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      99212            115.00
98756   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97110             84.00
98757   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97112             84.00
98758   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97140             79.00
98759   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      G0283             48.00
98760   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97010             60.00
98761   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      99211             84.00
98762   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97530             99.00
98763   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97110             84.00
98764   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97140             79.00
98765   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      G0283             48.00
98766   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97010             60.00
98767   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      99211             84.00
98768   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      97530             99.00
98769   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      97110             84.00
98770   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      97112             84.00
98771   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      97140             79.00
98772   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      G0283             48.00
98773   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      97010             60.00
98774   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      99211             84.00
98775   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      97530             99.00
98776   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      97110             84.00
98777   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      97140             79.00
98778   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      G0283             48.00
98779   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      97010             60.00
98780   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      97039             48.00
98781   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      99211             84.00
98782   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97530             99.00
98783   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97110             84.00
98784   Florida   Spine   0476054460101175   4/6/2019    Bill      5/9/2019      97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1938 of
                                                  2767

98785   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      G0283             48.00
98786   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      97010             60.00
98787   Florida   Spine   0476054460101175   4/6/2019     Bill     5/9/2019      97012             60.00
98788   Florida   Spine   0433175160101041   2/20/2019    Bill     5/9/2019      99212            115.00
98789   Florida   Spine   0433175160101041   2/20/2019    Bill     5/9/2019      97110             84.00
98790   Florida   Spine   0433175160101041   2/20/2019    Bill     5/9/2019      97112             84.00
98791   Florida   Spine   0433175160101041   2/20/2019    Bill     5/9/2019      97140             79.00
98792   Florida   Spine   0433175160101041   2/20/2019    Bill     5/9/2019      G0283             48.00
98793   Florida   Spine   0433175160101041   2/20/2019    Bill     5/9/2019      97010             60.00
98794   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      99211             84.00
98795   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      97530             99.00
98796   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      97112             84.00
98797   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      97140             79.00
98798   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      G0283             48.00
98799   Florida   Spine   0523842610101035   11/20/2018   Bill     5/9/2019      97010             60.00
98800   Florida   Spine   0582911480101017   1/4/2019     Bill     5/9/2019      99211             84.00
98801   Florida   Spine   0582911480101017   1/4/2019     Bill     5/9/2019      97530             99.00
98802   Florida   Spine   0582911480101017   1/4/2019     Bill     5/9/2019      97112             84.00
98803   Florida   Spine   0582911480101017   1/4/2019     Bill     5/9/2019      97140             79.00
98804   Florida   Spine   0582911480101017   1/4/2019     Bill     5/9/2019      G0283             48.00
98805   Florida   Spine   0582911480101017   1/4/2019     Bill     5/9/2019      97010             60.00
98806   Florida   Spine   0582911480101017   1/4/2019     Bill     5/9/2019      97035             48.00
98807   Florida   Spine   0409556910101045   1/22/2019    Bill     5/9/2019      99213            212.00
98808   Florida   Spine   0409556910101045   1/22/2019    Bill     5/9/2019      97110             84.00
98809   Florida   Spine   0409556910101045   1/22/2019    Bill     5/9/2019      G0283             48.00
98810   Florida   Spine   0409556910101045   1/22/2019    Bill     5/9/2019      97010             60.00
98811   Florida   Spine   0196729850101013   2/27/2019    Bill     5/9/2019      99211             84.00
98812   Florida   Spine   0196729850101013   2/27/2019    Bill     5/9/2019      97530             99.00
98813   Florida   Spine   0196729850101013   2/27/2019    Bill     5/9/2019      97110             84.00
98814   Florida   Spine   0196729850101013   2/27/2019    Bill     5/9/2019      97140             79.00
98815   Florida   Spine   0196729850101013   2/27/2019    Bill     5/9/2019      G0283             48.00
98816   Florida   Spine   0196729850101013   2/27/2019    Bill     5/9/2019      97010             60.00
98817   Florida   Spine   0436328500101075   3/11/2019    Bill     5/9/2019      99211             84.00
98818   Florida   Spine   0436328500101075   3/11/2019    Bill     5/9/2019      97530             99.00
98819   Florida   Spine   0436328500101075   3/11/2019    Bill     5/9/2019      97110             84.00
98820   Florida   Spine   0436328500101075   3/11/2019    Bill     5/9/2019      97112             84.00
98821   Florida   Spine   0436328500101075   3/11/2019    Bill     5/9/2019      97140             79.00
98822   Florida   Spine   0436328500101075   3/11/2019    Bill     5/9/2019      G0283             48.00
98823   Florida   Spine   0436328500101075   3/11/2019    Bill     5/9/2019      97010             60.00
98824   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      99211             84.00
98825   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      97530             99.00
98826   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      97110             84.00
98827   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      97112             84.00
98828   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      97140             79.00
98829   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      G0283             48.00
98830   Florida   Spine   0105083030101091   1/7/2019     Bill     5/9/2019      97010             60.00
98831   Florida   Spine   0573827830101021   2/13/2019    Bill     5/9/2019      99211             84.00
98832   Florida   Spine   0573827830101021   2/13/2019    Bill     5/9/2019      97530             99.00
98833   Florida   Spine   0573827830101021   2/13/2019    Bill     5/9/2019      97112             84.00
98834   Florida   Spine   0573827830101021   2/13/2019    Bill     5/9/2019      97140             79.00
98835   Florida   Spine   0573827830101021   2/13/2019    Bill     5/9/2019      G0283             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1939 of
                                                  2767

98836   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97010             60.00
98837   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97035             48.00
98838   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      99211             84.00
98839   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97530             99.00
98840   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97110             84.00
98841   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97140             79.00
98842   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97010             60.00
98843   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97012             60.00
98844   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      99211             84.00
98845   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      97530             99.00
98846   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      97112             84.00
98847   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      97140             79.00
98848   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      G0283             48.00
98849   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      97010             60.00
98850   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      97035             48.00
98851   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      99211             84.00
98852   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      97530             99.00
98853   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      97112             84.00
98854   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      97140             79.00
98855   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      G0283             48.00
98856   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      97010             60.00
98857   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      97035             48.00
98858   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      A4556             24.00
98859   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      99211             84.00
98860   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97530             99.00
98861   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97112             84.00
98862   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      98940             79.00
98863   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      G0283             48.00
98864   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97010             60.00
98865   Florida   Spine   0528344130101053   4/18/2019   Bill      5/9/2019      97035             48.00
98866   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      99211             84.00
98867   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97530             99.00
98868   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97112             84.00
98869   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97140             79.00
98870   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      G0283             48.00
98871   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97010             60.00
98872   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97035             48.00
98873   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      99211             84.00
98874   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97112             84.00
98875   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97140             79.00
98876   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97035             48.00
98877   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97010             60.00
98878   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      G0283             48.00
98879   Florida   Spine   0640152160101015   4/30/2019   Bill      5/9/2019      99203            302.00
98880   Florida   Spine   0322308720101045   4/12/2019   Bill      5/9/2019      98940             79.00
98881   Florida   Spine   0322308720101045   4/12/2019   Bill      5/9/2019      97530             99.00
98882   Florida   Spine   0322308720101045   4/12/2019   Bill      5/9/2019      97140             79.00
98883   Florida   Spine   0322308720101045   4/12/2019   Bill      5/9/2019      G0283             48.00
98884   Florida   Spine   0322308720101045   4/12/2019   Bill      5/9/2019      97010             60.00
98885   Florida   Spine   0322308720101045   4/12/2019   Bill      5/9/2019      97012             60.00
98886   Florida   Spine   0621227560101014   4/6/2019    Bill      5/9/2019      99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1940 of
                                                  2767

98887   Florida   Spine   0621227560101014   4/6/2019     Bill     5/9/2019      97530            99.00
98888   Florida   Spine   0621227560101014   4/6/2019     Bill     5/9/2019      97112            84.00
98889   Florida   Spine   0621227560101014   4/6/2019     Bill     5/9/2019      97140            79.00
98890   Florida   Spine   0621227560101014   4/6/2019     Bill     5/9/2019      G0283            48.00
98891   Florida   Spine   0621227560101014   4/6/2019     Bill     5/9/2019      97010            60.00
98892   Florida   Spine   0621227560101014   4/6/2019     Bill     5/9/2019      97035            48.00
98893   Florida   Spine   0497123140101163   4/19/2019    Bill     5/9/2019      99211            84.00
98894   Florida   Spine   0497123140101163   4/19/2019    Bill     5/9/2019      97530            99.00
98895   Florida   Spine   0497123140101163   4/19/2019    Bill     5/9/2019      97112            84.00
98896   Florida   Spine   0497123140101163   4/19/2019    Bill     5/9/2019      97140            79.00
98897   Florida   Spine   0497123140101163   4/19/2019    Bill     5/9/2019      G0283            48.00
98898   Florida   Spine   0497123140101163   4/19/2019    Bill     5/9/2019      97010            60.00
98899   Florida   Spine   0497123140101163   4/19/2019    Bill     5/9/2019      97035            48.00
98900   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      99211            84.00
98901   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      97530            99.00
98902   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      97140            79.00
98903   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      97035            48.00
98904   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      97010            60.00
98905   Florida   Spine   0365299790101023   4/16/2019    Bill     5/9/2019      G0283            48.00
98906   Florida   Spine   0566171190101035   3/18/2019    Bill     5/9/2019      99211            84.00
98907   Florida   Spine   0566171190101035   3/18/2019    Bill     5/9/2019      97110            84.00
98908   Florida   Spine   0566171190101035   3/18/2019    Bill     5/9/2019      97140            79.00
98909   Florida   Spine   0566171190101035   3/18/2019    Bill     5/9/2019      97010            60.00
98910   Florida   Spine   0566171190101035   3/18/2019    Bill     5/9/2019      G0283            48.00
98911   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      99211            84.00
98912   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97530            99.00
98913   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97110            84.00
98914   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97140            79.00
98915   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      97010            60.00
98916   Florida   Spine   0804951830000001   4/16/2019    Bill     5/9/2019      G0283            48.00
98917   Florida   Spine   0558219670101015   3/2/2019     Bill     5/9/2019      99211            84.00
98918   Florida   Spine   0558219670101015   3/2/2019     Bill     5/9/2019      97530            99.00
98919   Florida   Spine   0558219670101015   3/2/2019     Bill     5/9/2019      97110            84.00
98920   Florida   Spine   0558219670101015   3/2/2019     Bill     5/9/2019      97112            84.00
98921   Florida   Spine   0558219670101015   3/2/2019     Bill     5/9/2019      97140            79.00
98922   Florida   Spine   0558219670101015   3/2/2019     Bill     5/9/2019      97010            60.00
98923   Florida   Spine   0558219670101015   3/2/2019     Bill     5/9/2019      G0283            48.00
98924   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      99211            84.00
98925   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      97530            99.00
98926   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      97112            84.00
98927   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      97140            79.00
98928   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      97035            48.00
98929   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      97010            60.00
98930   Florida   Spine   0615338250101012   4/15/2019    Bill     5/9/2019      G0283            48.00
98931   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      99211            84.00
98932   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97530            99.00
98933   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97112            84.00
98934   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97140            79.00
98935   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      97010            60.00
98936   Florida   Spine   0634246910101032   12/18/2018   Bill     5/9/2019      G0283            48.00
98937   Florida   Spine   0572322370101020   2/7/2019     Bill     5/9/2019      99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1941 of
                                                  2767

98938   Florida   Spine   0572322370101020   2/7/2019     Bill     5/9/2019      97110             84.00
98939   Florida   Spine   0572322370101020   2/7/2019     Bill     5/9/2019      97140             79.00
98940   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      99211             84.00
98941   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      97530             99.00
98942   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      97110             84.00
98943   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      97140             79.00
98944   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      97035             48.00
98945   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      97010             60.00
98946   Florida   Spine   0360370130101042   3/6/2019     Bill     5/9/2019      G0283             48.00
98947   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      99211             84.00
98948   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      97530             99.00
98949   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      97110             84.00
98950   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      97140             79.00
98951   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      97012             60.00
98952   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      97010             60.00
98953   Florida   Spine   0383695140101050   3/14/2019    Bill     5/9/2019      G0283             48.00
98954   Florida   Spine   0632854840101014   11/11/2018   Bill     5/9/2019      99211             84.00
98955   Florida   Spine   0632854840101014   11/11/2018   Bill     5/9/2019      97110             84.00
98956   Florida   Spine   0632854840101014   11/11/2018   Bill     5/9/2019      97112             84.00
98957   Florida   Spine   0632854840101014   11/11/2018   Bill     5/9/2019      97140             79.00
98958   Florida   Spine   0632854840101014   11/11/2018   Bill     5/9/2019      97010             60.00
98959   Florida   Spine   0632854840101014   11/11/2018   Bill     5/9/2019      G0283             48.00
98960   Florida   Spine   0593692000101045   4/19/2019    Bill     5/9/2019      99211             84.00
98961   Florida   Spine   0593692000101045   4/19/2019    Bill     5/9/2019      97530             99.00
98962   Florida   Spine   0593692000101045   4/19/2019    Bill     5/9/2019      97140             79.00
98963   Florida   Spine   0593692000101045   4/19/2019    Bill     5/9/2019      97010             60.00
98964   Florida   Spine   0593692000101045   4/19/2019    Bill     5/9/2019      G0283             48.00
98965   Florida   Spine   0520017690101022   3/14/2019    Bill     5/9/2019      99211             84.00
98966   Florida   Spine   0520017690101022   3/14/2019    Bill     5/9/2019      97110             84.00
98967   Florida   Spine   0520017690101022   3/14/2019    Bill     5/9/2019      97112             84.00
98968   Florida   Spine   0520017690101022   3/14/2019    Bill     5/9/2019      97140             79.00
98969   Florida   Spine   0520017690101022   3/14/2019    Bill     5/9/2019      97014             48.00
98970   Florida   Spine   0520017690101022   3/14/2019    Bill     5/9/2019      97010             60.00
98971   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      99211             84.00
98972   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      97530             99.00
98973   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      97110             84.00
98974   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      97140             79.00
98975   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      G0283             48.00
98976   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      97010             60.00
98977   Florida   Spine   0604859700101032   12/14/2018   Bill     5/9/2019      97039             48.00
98978   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      99211             84.00
98979   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97530             99.00
98980   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97112             84.00
98981   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97140             79.00
98982   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      G0283             48.00
98983   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97010             60.00
98984   Florida   Spine   0523177750101010   4/25/2019    Bill     5/9/2019      97035             48.00
98985   Florida   Spine   0607188190101014   3/25/2019    Bill     5/9/2019      99211             84.00
98986   Florida   Spine   0607188190101014   3/25/2019    Bill     5/9/2019      97140             79.00
98987   Florida   Spine   0607188190101014   3/25/2019    Bill     5/9/2019      97010             60.00
98988   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      99213            212.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1942 of
                                                  2767

98989   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      97110            84.00
98990   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      97112            84.00
98991   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      97140            79.00
98992   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      G0283            48.00
98993   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      97010            60.00
98994   Florida   Spine   0030424780101362   12/20/2018   Bill     5/9/2019      97039            48.00
98995   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      99211            84.00
98996   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      97530            99.00
98997   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      97112            84.00
98998   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      97140            79.00
98999   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      G0283            48.00
99000   Florida   Spine   0553916580101044   3/15/2019    Bill     5/9/2019      97010            60.00
99001   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      99211            84.00
99002   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      97530            99.00
99003   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      97112            84.00
99004   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      97140            79.00
99005   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      G0283            48.00
99006   Florida   Spine   0561558220101016   1/22/2019    Bill     5/9/2019      97010            60.00
99007   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      99211            84.00
99008   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      97530            99.00
99009   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      97112            84.00
99010   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      97140            79.00
99011   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      G0283            48.00
99012   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      97010            60.00
99013   Florida   Spine   0536059250101044   3/8/2019     Bill     5/9/2019      97035            48.00
99014   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      97010            60.00
99015   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      99211            84.00
99016   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      97530            99.00
99017   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      97110            84.00
99018   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      97112            84.00
99019   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      97140            79.00
99020   Florida   Spine   0472816140101096   3/5/2019     Bill     5/9/2019      G0283            48.00
99021   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      98941            97.00
99022   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      97530            99.00
99023   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      97110            84.00
99024   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      97140            79.00
99025   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      G0283            48.00
99026   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      97010            60.00
99027   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      97012            60.00
99028   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      98941            97.00
99029   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      97530            99.00
99030   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      97110            84.00
99031   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      97140            79.00
99032   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      G0283            48.00
99033   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      97010            60.00
99034   Florida   Spine   0361910870101048   12/3/2018    Bill     5/9/2019      97012            60.00
99035   Florida   Spine   0496500220101034   4/8/2019     Bill     5/9/2019      99211            84.00
99036   Florida   Spine   0496500220101034   4/8/2019     Bill     5/9/2019      97530            99.00
99037   Florida   Spine   0496500220101034   4/8/2019     Bill     5/9/2019      97112            84.00
99038   Florida   Spine   0496500220101034   4/8/2019     Bill     5/9/2019      97140            79.00
99039   Florida   Spine   0496500220101034   4/8/2019     Bill     5/9/2019      G0283            48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1943 of
                                                  2767

99040   Florida   Spine   0496500220101034   4/8/2019    Bill      5/9/2019      97010             60.00
99041   Florida   Spine   0496500220101034   4/8/2019    Bill      5/9/2019      97035             48.00
99042   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      99211             84.00
99043   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      97530             99.00
99044   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      97112             84.00
99045   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      97140             79.00
99046   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      G0283             48.00
99047   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      97010             60.00
99048   Florida   Spine   0485205260101018   4/22/2019   Bill      5/9/2019      97035             48.00
99049   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      99211             84.00
99050   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97530             99.00
99051   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97110             84.00
99052   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97112             84.00
99053   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97140             79.00
99054   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      G0283             48.00
99055   Florida   Spine   0410926230101107   4/3/2019    Bill      5/9/2019      97010             60.00
99056   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      99211             84.00
99057   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      97530             99.00
99058   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      97110             84.00
99059   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      97112             84.00
99060   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      97140             79.00
99061   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      G0283             48.00
99062   Florida   Spine   0616804760101049   3/13/2019   Bill      5/9/2019      97010             60.00
99063   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      99211             84.00
99064   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      97530             99.00
99065   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      97112             84.00
99066   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      97140             79.00
99067   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      G0283             48.00
99068   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      97010             60.00
99069   Florida   Spine   0311283660101045   8/4/2018    Bill      5/9/2019      97035             48.00
99070   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      99211             84.00
99071   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      97530             99.00
99072   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      97110             84.00
99073   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      97140             79.00
99074   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      G0283             48.00
99075   Florida   Spine   0433175160101041   2/20/2019   Bill      5/9/2019      97010             60.00
99076   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      99211             84.00
99077   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      97530             99.00
99078   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      97112             84.00
99079   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      97140             79.00
99080   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      G0283             48.00
99081   Florida   Spine   0565843170101083   4/9/2019    Bill      5/9/2019      97010             60.00
99082   Florida   Spine   0320298760101173   4/9/2019    Bill      5/9/2019      99212            115.00
99083   Florida   Spine   0320298760101173   4/9/2019    Bill      5/9/2019      97530             99.00
99084   Florida   Spine   0320298760101173   4/9/2019    Bill      5/9/2019      97112             84.00
99085   Florida   Spine   0320298760101173   4/9/2019    Bill      5/9/2019      97140             79.00
99086   Florida   Spine   0320298760101173   4/9/2019    Bill      5/9/2019      97010             60.00
99087   Florida   Spine   0462632770101039   3/15/2019   Bill      5/9/2019      99211             84.00
99088   Florida   Spine   0462632770101039   3/15/2019   Bill      5/9/2019      97530             99.00
99089   Florida   Spine   0462632770101039   3/15/2019   Bill      5/9/2019      97112             84.00
99090   Florida   Spine   0462632770101039   3/15/2019   Bill      5/9/2019      97140             79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1944 of
                                                  2767

99091   Florida   Spine   0546847800101011   3/17/2019   Bill      5/9/2019      99211             84.00
99092   Florida   Spine   0546847800101011   3/17/2019   Bill      5/9/2019      97140             79.00
99093   Florida   Spine   0546847800101011   3/17/2019   Bill      5/9/2019      97010             60.00
99094   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      99211             84.00
99095   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      97530             99.00
99096   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      97140             79.00
99097   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      G0283             48.00
99098   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      97010             60.00
99099   Florida   Spine   0438553860101039   4/23/2019   Bill      5/9/2019      97039             48.00
99100   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      99211             84.00
99101   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      97530             99.00
99102   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      97112             84.00
99103   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      97140             79.00
99104   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      G0283             48.00
99105   Florida   Spine   0417154430101057   3/29/2019   Bill      5/9/2019      97010             60.00
99106   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      99211             84.00
99107   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97530             99.00
99108   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97110             84.00
99109   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97112             84.00
99110   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97140             79.00
99111   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      G0283             48.00
99112   Florida   Spine   0512331140101023   3/23/2019   Bill      5/9/2019      97010             60.00
99113   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      99213            212.00
99114   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97530             99.00
99115   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97110             84.00
99116   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97112             84.00
99117   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97140             79.00
99118   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      G0283             48.00
99119   Florida   Spine   0460270070101037   1/14/2019   Bill      5/9/2019      97010             60.00
99120   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      99211             84.00
99121   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97530             99.00
99122   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97110             84.00
99123   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97112             84.00
99124   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97140             79.00
99125   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      G0283             48.00
99126   Florida   Spine   0499484830101055   2/20/2019   Bill      5/9/2019      97010             60.00
99127   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      99211             84.00
99128   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97530             99.00
99129   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97140             79.00
99130   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      G0283             48.00
99131   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97010             60.00
99132   Florida   Spine   0600040430101071   3/16/2019   Bill      5/9/2019      97039             48.00
99133   Florida   Spine   0411712420101027   2/25/2019   Bill      5/9/2019      99211             84.00
99134   Florida   Spine   0411712420101027   2/25/2019   Bill      5/9/2019      97110             84.00
99135   Florida   Spine   0411712420101027   2/25/2019   Bill      5/9/2019      97112             84.00
99136   Florida   Spine   0411712420101027   2/25/2019   Bill      5/9/2019      97140             79.00
99137   Florida   Spine   0411712420101027   2/25/2019   Bill      5/9/2019      G0283             48.00
99138   Florida   Spine   0411712420101027   2/25/2019   Bill      5/9/2019      97010             60.00
99139   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      99211             84.00
99140   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97530             99.00
99141   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97039             48.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1945 of
                                                  2767

99142   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97140             79.00
99143   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97012             60.00
99144   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97010             60.00
99145   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      G0283             48.00
99146   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      99211             84.00
99147   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97530             99.00
99148   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97039             48.00
99149   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97140             79.00
99150   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      97010             60.00
99151   Florida   Spine   0164543610101082   4/8/2019    Bill      5/9/2019      G0283             48.00
99152   Florida   Spine   0359766610101043   1/8/2019    Bill      5/9/2019      99211             84.00
99153   Florida   Spine   0359766610101043   1/8/2019    Bill      5/9/2019      97110             84.00
99154   Florida   Spine   0359766610101043   1/8/2019    Bill      5/9/2019      97112             84.00
99155   Florida   Spine   0359766610101043   1/8/2019    Bill      5/9/2019      97140             79.00
99156   Florida   Spine   0359766610101043   1/8/2019    Bill      5/9/2019      G0283             48.00
99157   Florida   Spine   0359766610101043   1/8/2019    Bill      5/9/2019      97010             60.00
99158   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      99211             84.00
99159   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97530             99.00
99160   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97140             79.00
99161   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97035             48.00
99162   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      97010             60.00
99163   Florida   Spine   0616380330101033   4/26/2019   Bill      5/9/2019      G0283             48.00
99164   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      99211             84.00
99165   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      97530             99.00
99166   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      97112             84.00
99167   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      97140             79.00
99168   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      G0283             48.00
99169   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      97010             60.00
99170   Florida   Spine   0295868630101131   4/29/2019   Bill      5/9/2019      97035             48.00
99171   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      99211             84.00
99172   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97530             99.00
99173   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97112             84.00
99174   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97140             79.00
99175   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      G0283             48.00
99176   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97010             60.00
99177   Florida   Spine   0573827830101021   2/13/2019   Bill      5/9/2019      97035             48.00
99178   Florida   Spine   0621227560101014   4/6/2019    Bill      5/9/2019      99211             84.00
99179   Florida   Spine   0621227560101014   4/6/2019    Bill      5/9/2019      97530             99.00
99180   Florida   Spine   0621227560101014   4/6/2019    Bill      5/9/2019      97112             84.00
99181   Florida   Spine   0621227560101014   4/6/2019    Bill      5/9/2019      97140             79.00
99182   Florida   Spine   0621227560101014   4/6/2019    Bill      5/9/2019      G0283             48.00
99183   Florida   Spine   0621227560101014   4/6/2019    Bill      5/9/2019      97010             60.00
99184   Florida   Spine   0621227560101014   4/6/2019    Bill      5/9/2019      97035             48.00
99185   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      99213            212.00
99186   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97530             99.00
99187   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97110             84.00
99188   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97112             84.00
99189   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97140             79.00
99190   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      G0283             48.00
99191   Florida   Spine   0372012190101043   2/4/2019    Bill      5/9/2019      97010             60.00
99192   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1946 of
                                                  2767

99193   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97530             99.00
99194   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97112             84.00
99195   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97140             79.00
99196   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      G0283             48.00
99197   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97010             60.00
99198   Florida   Spine   0452723600101042   4/20/2019   Bill      5/9/2019      97035             48.00
99199   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      99211             84.00
99200   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97110             84.00
99201   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97112             84.00
99202   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97140             79.00
99203   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      G0283             48.00
99204   Florida   Spine   0159492390101051   3/22/2019   Bill      5/9/2019      97010             60.00
99205   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      99211             84.00
99206   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97530             99.00
99207   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97112             84.00
99208   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97140             79.00
99209   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      G0283             48.00
99210   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97010             60.00
99211   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97035             48.00
99212   Florida   Spine   0322308720101045   4/12/2019   Bill      5/9/2019      98940             79.00
99213   Florida   Spine   0322308720101045   4/12/2019   Bill      5/9/2019      97140             79.00
99214   Florida   Spine   0322308720101045   4/12/2019   Bill      5/9/2019      G0283             48.00
99215   Florida   Spine   0322308720101045   4/12/2019   Bill      5/9/2019      97010             60.00
99216   Florida   Spine   0640152160101015   4/30/2019   Bill      5/9/2019      99211             84.00
99217   Florida   Spine   0640152160101015   4/30/2019   Bill      5/9/2019      97530             99.00
99218   Florida   Spine   0640152160101015   4/30/2019   Bill      5/9/2019      97112             84.00
99219   Florida   Spine   0640152160101015   4/30/2019   Bill      5/9/2019      97140             79.00
99220   Florida   Spine   0640152160101015   4/30/2019   Bill      5/9/2019      G0283             48.00
99221   Florida   Spine   0640152160101015   4/30/2019   Bill      5/9/2019      97010             60.00
99222   Florida   Spine   0640152160101015   4/30/2019   Bill      5/9/2019      97035             48.00
99223   Florida   Spine   0640152160101015   4/30/2019   Bill      5/9/2019      A4556             24.00
99224   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      99211             84.00
99225   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97530             99.00
99226   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97112             84.00
99227   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97140             79.00
99228   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      G0283             48.00
99229   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97010             60.00
99230   Florida   Spine   0602763810101035   4/14/2019   Bill      5/9/2019      97035             48.00
99231   Florida   Spine   0375595030101055   1/25/2019   Bill      5/9/2019      99211             84.00
99232   Florida   Spine   0375595030101055   1/25/2019   Bill      5/9/2019      97530             99.00
99233   Florida   Spine   0375595030101055   1/25/2019   Bill      5/9/2019      97110             84.00
99234   Florida   Spine   0375595030101055   1/25/2019   Bill      5/9/2019      97140             79.00
99235   Florida   Spine   0375595030101055   1/25/2019   Bill      5/9/2019      G0283             48.00
99236   Florida   Spine   0375595030101055   1/25/2019   Bill      5/9/2019      97010             60.00
99237   Florida   Spine   0517289190101100   3/11/2019   Bill      5/10/2019     99211             84.00
99238   Florida   Spine   0517289190101100   3/11/2019   Bill      5/10/2019     97530             99.00
99239   Florida   Spine   0517289190101100   3/11/2019   Bill      5/10/2019     97112             84.00
99240   Florida   Spine   0517289190101100   3/11/2019   Bill      5/10/2019     97140             79.00
99241   Florida   Spine   0517289190101100   3/11/2019   Bill      5/10/2019     97010             60.00
99242   Florida   Spine   0517289190101100   3/11/2019   Bill      5/10/2019     G0283             48.00
99243   Florida   Spine   0517289190101100   3/11/2019   Bill      5/10/2019     99212            115.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1947 of
                                                  2767

99244   Florida   Spine   0517289190101100   3/11/2019    Bill     5/10/2019     99211               84.00
99245   Florida   Spine   0517289190101100   3/11/2019    Bill     5/10/2019     97530               99.00
99246   Florida   Spine   0517289190101100   3/11/2019    Bill     5/10/2019     97110               84.00
99247   Florida   Spine   0517289190101100   3/11/2019    Bill     5/10/2019     97112               84.00
99248   Florida   Spine   0517289190101100   3/11/2019    Bill     5/10/2019     97140               79.00
99249   Florida   Spine   0517289190101100   3/11/2019    Bill     5/10/2019     97010               60.00
99250   Florida   Spine   0517289190101100   3/11/2019    Bill     5/10/2019     G0283               48.00
99251   Florida   Spine   0289988830101067   11/27/2017   Bill     5/17/2019     99213              350.00
99252   Florida   Spine   0410085190101175   10/12/2018   Bill     5/17/2019     99203              500.00
99253   Florida   Spine   0486926140101048   4/18/2018    Bill     5/17/2019     99203              500.00
99254   Florida   Spine   0632854840101014   11/11/2018   Bill     5/17/2019     99203              500.00
99255   Florida   Spine   0543796310101065   12/5/2018    Bill     5/17/2019     99213              350.00
99256   Florida   Spine   0543796310101065   12/5/2018    Bill     5/17/2019     62321            2,100.00
99257   Florida   Spine   0543796310101065   12/5/2018    Bill     5/17/2019     J3301               70.00
99258   Florida   Spine   0543796310101065   12/5/2018    Bill     5/17/2019     J2001              105.00
99259   Florida   Spine   0543796310101065   12/5/2018    Bill     5/17/2019     Q9965               25.00
99260   Florida   Spine   0525313280101018   10/30/2018   Bill     5/17/2019     99203              500.00
99261   Florida   Spine   0525313280101018   10/30/2018   Bill     5/17/2019     99214              440.00
99262   Florida   Spine   0569356100101020   10/31/2018   Bill     5/17/2019     99213              385.00
99263   Florida   Spine   0226426390101074   2/5/2019     Bill     5/17/2019     99203              550.00
99264   Florida   Spine   0522815520101072   10/8/2018    Bill     5/17/2019     99203              550.00
99265   Florida   Spine   0496500220101034   4/8/2019     Bill     5/17/2019     99204              770.00
99266   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     99203              302.00
99267   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97140               79.00
99268   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     G0283               48.00
99269   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97010               60.00
99270   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     A4556               24.00
99271   Florida   Spine   0471283970101061   11/8/2018    Bill     5/17/2019     99204              770.00
99272   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     99211               84.00
99273   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97530               99.00
99274   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97112               84.00
99275   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97140               79.00
99276   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     G0283               48.00
99277   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97010               60.00
99278   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97035               48.00
99279   Florida   Spine   0542983050101049   10/5/2018    Bill     5/17/2019     99204              770.00
99280   Florida   Spine   0429018610101086   4/10/2019    Bill     5/17/2019     99204              770.00
99281   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     99203              302.00
99282   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97140               79.00
99283   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     G0283               48.00
99284   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97010               60.00
99285   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97035               48.00
99286   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     A4556               24.00
99287   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     99211               84.00
99288   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97530               99.00
99289   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97112               84.00
99290   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97140               79.00
99291   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     G0283               48.00
99292   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97010               60.00
99293   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97035               48.00
99294   Florida   Spine   0441743450101029   11/20/2018   Bill     5/17/2019     99213              385.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1948 of
                                                  2767

99295   Florida   Spine   0138426610101224   1/9/2017     Bill     5/17/2019     99213              385.00
99296   Florida   Spine   0252732530101032   11/16/2018   Bill     5/17/2019     99203              550.00
99297   Florida   Spine   0252732530101032   11/16/2018   Bill     5/17/2019     99203              550.00
99298   Florida   Spine   0559737980101010   9/2/2018     Bill     5/17/2019     99213              385.00
99299   Florida   Spine   0559737980101010   9/2/2018     Bill     5/17/2019     62323            2,200.00
99300   Florida   Spine   0559737980101010   9/2/2018     Bill     5/17/2019     J2001              115.50
99301   Florida   Spine   0559737980101010   9/2/2018     Bill     5/17/2019     J1020               35.00
99302   Florida   Spine   0559737980101010   9/2/2018     Bill     5/17/2019     Q9965               25.00
99303   Florida   Spine   0417154430101057   3/29/2019    Bill     5/17/2019     99213              385.00
99304   Florida   Spine   0406984350101049   3/7/2018     Bill     5/17/2019     99213              385.00
99305   Florida   Spine   0625209770101030   3/20/2019    Bill     5/17/2019     99204              770.00
99306   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     99211               84.00
99307   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97530               99.00
99308   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97140               79.00
99309   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     G0283               48.00
99310   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97010               60.00
99311   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97039               48.00
99312   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97110               84.00
99313   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     99211               84.00
99314   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97530               99.00
99315   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97112               84.00
99316   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97140               79.00
99317   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     G0283               48.00
99318   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97010               60.00
99319   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97035               48.00
99320   Florida   Spine   0494020870101012   1/11/2019    Bill     5/17/2019     99203              550.00
99321   Florida   Spine   0543067990101035   6/9/2018     Bill     5/17/2019     99213              385.00
99322   Florida   Spine   0629198610101035   3/19/2019    Bill     5/17/2019     99203              550.00
99323   Florida   Spine   0609709200101021   12/16/2018   Bill     5/17/2019     64490            3,300.00
99324   Florida   Spine   0609709200101021   12/16/2018   Bill     5/17/2019     64491            1,868.00
99325   Florida   Spine   0609709200101021   12/16/2018   Bill     5/17/2019     J2001              192.50
99326   Florida   Spine   0609709200101021   12/16/2018   Bill     5/17/2019     J3301               77.00
99327   Florida   Spine   0609709200101021   12/16/2018   Bill     5/17/2019     Q9965               25.00
99328   Florida   Spine   0548895390101022   4/3/2019     Bill     5/17/2019     99204              770.00
99329   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     99204              770.00
99330   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     99213              385.00
99331   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     64493            1,980.00
99332   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     64494              990.00
99333   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     J2001              115.50
99334   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     Q9965               25.00
99335   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     J3301               77.00
99336   Florida   Spine   0565569120101028   11/4/2018    Bill     5/17/2019     62321            2,100.00
99337   Florida   Spine   0565569120101028   11/4/2018    Bill     5/17/2019     J2001              115.50
99338   Florida   Spine   0565569120101028   11/4/2018    Bill     5/17/2019     J3301               38.50
99339   Florida   Spine   0565569120101028   11/4/2018    Bill     5/17/2019     Q9965               25.00
99340   Florida   Spine   0565569120101028   11/4/2018    Bill     5/17/2019     82950               25.00
99341   Florida   Spine   0623545690101010   9/24/2018    Bill     5/17/2019     99213              385.00
99342   Florida   Spine   0636298030101010   9/14/2018    Bill     5/17/2019     G0482               60.00
99343   Florida   Spine   0636298030101010   9/14/2018    Bill     5/17/2019     99024                 -
99344   Florida   Spine   0580593560101026   10/30/2018   Bill     5/17/2019     62321            2,100.00
99345   Florida   Spine   0580593560101026   10/30/2018   Bill     5/17/2019     J2001              115.50
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1949 of
                                                  2767

99346   Florida   Spine   0580593560101026   10/30/2018   Bill     5/17/2019     Q9965               25.00
99347   Florida   Spine   0580593560101026   10/30/2018   Bill     5/17/2019     J0702               35.00
99348   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     99204              770.00
99349   Florida   Spine   0410292080101030   2/23/2019    Bill     5/17/2019     99203              550.00
99350   Florida   Spine   0615049050101017   7/27/2018    Bill     5/17/2019     99213              385.00
99351   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     99211               84.00
99352   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97530               99.00
99353   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97110               84.00
99354   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97140               79.00
99355   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     G0283               48.00
99356   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97010               60.00
99357   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     72141            2,145.00
99358   Florida   Spine   0365299790101023   4/16/2019    Bill     5/17/2019     72148            2,145.00
99359   Florida   Spine   0365299790101023   4/16/2019    Bill     5/17/2019     72141            2,145.00
99360   Florida   Spine   0368752680101054   4/23/2019    Bill     5/17/2019     99213              385.00
99361   Florida   Spine   0368752680101054   4/23/2019    Bill     5/17/2019     62323            2,200.00
99362   Florida   Spine   0368752680101054   4/23/2019    Bill     5/17/2019     J2001              115.50
99363   Florida   Spine   0368752680101054   4/23/2019    Bill     5/17/2019     J1020               35.00
99364   Florida   Spine   0368752680101054   4/23/2019    Bill     5/17/2019     Q9965               25.00
99365   Florida   Spine   0642337320101017   1/12/2019    Bill     5/17/2019     99203              550.00
99366   Florida   Spine   0358401940101031   3/17/2019    Bill     5/17/2019     99213              385.00
99367   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     99211               84.00
99368   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97530               99.00
99369   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97112               84.00
99370   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97140               79.00
99371   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     G0283               48.00
99372   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97010               60.00
99373   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97035               48.00
99374   Florida   Spine   0496955490101132   1/13/2019    Bill     5/17/2019     99203              550.00
99375   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     72141            2,145.00
99376   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     73721            1,925.00
99377   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     99211               84.00
99378   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97530               99.00
99379   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97110               84.00
99380   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97112               84.00
99381   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97140               79.00
99382   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     G0283               48.00
99383   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97010               60.00
99384   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97035               48.00
99385   Florida   Spine   0468326460101060   9/28/2018    Bill     5/17/2019     99213              385.00
99386   Florida   Spine   0468326460101060   9/28/2018    Bill     5/17/2019     20551              274.00
99387   Florida   Spine   0468326460101060   9/28/2018    Bill     5/17/2019     J2001               38.50
99388   Florida   Spine   0468326460101060   9/28/2018    Bill     5/17/2019     J3301               38.50
99389   Florida   Spine   0384354140101020   1/3/2019     Bill     5/17/2019     99213              385.00
99390   Florida   Spine   0574187870101020   12/15/2017   Bill     5/17/2019     99213              385.00
99391   Florida   Spine   0360370130101042   3/6/2019     Bill     5/17/2019     99203              500.00
99392   Florida   Spine   0579449600101059   2/19/2019    Bill     5/17/2019     99203              550.00
99393   Florida   Spine   0229577220101051   11/5/2018    Bill     5/17/2019     64493            3,960.00
99394   Florida   Spine   0229577220101051   11/5/2018    Bill     5/17/2019     64494            1,980.00
99395   Florida   Spine   0229577220101051   11/5/2018    Bill     5/17/2019     64495              990.00
99396   Florida   Spine   0229577220101051   11/5/2018    Bill     5/17/2019     J2001               38.50
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1950 of
                                                  2767

99397   Florida   Spine   0229577220101051   11/5/2018   Bill      5/17/2019     Q9965             25.00
99398   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     99203            302.00
99399   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97140             79.00
99400   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     G0283             48.00
99401   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97010             60.00
99402   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97035             48.00
99403   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     A4556             24.00
99404   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     99211             84.00
99405   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97530             99.00
99406   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97112             84.00
99407   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97140             79.00
99408   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     G0283             48.00
99409   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97010             60.00
99410   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97035             48.00
99411   Florida   Spine   0172192390101134   1/31/2019   Bill      5/17/2019     99211             84.00
99412   Florida   Spine   0172192390101134   1/31/2019   Bill      5/17/2019     97140             79.00
99413   Florida   Spine   0172192390101134   1/31/2019   Bill      5/17/2019     G0283             48.00
99414   Florida   Spine   0172192390101134   1/31/2019   Bill      5/17/2019     97010             60.00
99415   Florida   Spine   0172192390101134   1/31/2019   Bill      5/17/2019     97012             60.00
99416   Florida   Spine   0335935650101028   3/7/2019    Bill      5/17/2019     98941             97.00
99417   Florida   Spine   0335935650101028   3/7/2019    Bill      5/17/2019     98943             79.00
99418   Florida   Spine   0335935650101028   3/7/2019    Bill      5/17/2019     97530             99.00
99419   Florida   Spine   0335935650101028   3/7/2019    Bill      5/17/2019     97140             79.00
99420   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     99211             84.00
99421   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97110             84.00
99422   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97112             84.00
99423   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97140             79.00
99424   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     G0283             48.00
99425   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97010             60.00
99426   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     99211             84.00
99427   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97530             99.00
99428   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97112             84.00
99429   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97140             79.00
99430   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     G0283             48.00
99431   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97010             60.00
99432   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97035             48.00
99433   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     99211             84.00
99434   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     97530             99.00
99435   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     97110             84.00
99436   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     G0283             48.00
99437   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     97010             60.00
99438   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     97012             60.00
99439   Florida   Spine   0499484830101055   2/20/2019   Bill      5/17/2019     99211             84.00
99440   Florida   Spine   0499484830101055   2/20/2019   Bill      5/17/2019     97530             99.00
99441   Florida   Spine   0499484830101055   2/20/2019   Bill      5/17/2019     97110             84.00
99442   Florida   Spine   0499484830101055   2/20/2019   Bill      5/17/2019     97112             84.00
99443   Florida   Spine   0499484830101055   2/20/2019   Bill      5/17/2019     97140             79.00
99444   Florida   Spine   0499484830101055   2/20/2019   Bill      5/17/2019     G0283             48.00
99445   Florida   Spine   0499484830101055   2/20/2019   Bill      5/17/2019     97010             60.00
99446   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     99211             84.00
99447   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     97530             99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1951 of
                                                  2767

99448   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     97140             79.00
99449   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     G0283             48.00
99450   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     97010             60.00
99451   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     97035             48.00
99452   Florida   Spine   0410926230101107   4/3/2019    Bill      5/17/2019     99211             84.00
99453   Florida   Spine   0410926230101107   4/3/2019    Bill      5/17/2019     97110             84.00
99454   Florida   Spine   0410926230101107   4/3/2019    Bill      5/17/2019     97112             84.00
99455   Florida   Spine   0410926230101107   4/3/2019    Bill      5/17/2019     97140             79.00
99456   Florida   Spine   0410926230101107   4/3/2019    Bill      5/17/2019     G0283             48.00
99457   Florida   Spine   0410926230101107   4/3/2019    Bill      5/17/2019     97010             60.00
99458   Florida   Spine   0131076590101145   2/11/2019   Bill      5/17/2019     99213            212.00
99459   Florida   Spine   0131076590101145   2/11/2019   Bill      5/17/2019     97530             99.00
99460   Florida   Spine   0131076590101145   2/11/2019   Bill      5/17/2019     97110             84.00
99461   Florida   Spine   0131076590101145   2/11/2019   Bill      5/17/2019     97140             79.00
99462   Florida   Spine   0131076590101145   2/11/2019   Bill      5/17/2019     G0283             48.00
99463   Florida   Spine   0131076590101145   2/11/2019   Bill      5/17/2019     97010             60.00
99464   Florida   Spine   0131076590101145   2/11/2019   Bill      5/17/2019     97039             48.00
99465   Florida   Spine   0411712420101027   2/25/2019   Bill      5/17/2019     99211             84.00
99466   Florida   Spine   0411712420101027   2/25/2019   Bill      5/17/2019     97110             84.00
99467   Florida   Spine   0411712420101027   2/25/2019   Bill      5/17/2019     97112             84.00
99468   Florida   Spine   0411712420101027   2/25/2019   Bill      5/17/2019     97140             79.00
99469   Florida   Spine   0411712420101027   2/25/2019   Bill      5/17/2019     G0283             48.00
99470   Florida   Spine   0411712420101027   2/25/2019   Bill      5/17/2019     97010             60.00
99471   Florida   Spine   0429584650101021   1/4/2017    Bill      5/17/2019     99211             84.00
99472   Florida   Spine   0429584650101021   1/4/2017    Bill      5/17/2019     97530             99.00
99473   Florida   Spine   0429584650101021   1/4/2017    Bill      5/17/2019     97140             79.00
99474   Florida   Spine   0429584650101021   1/4/2017    Bill      5/17/2019     G0283             48.00
99475   Florida   Spine   0429584650101021   1/4/2017    Bill      5/17/2019     97010             60.00
99476   Florida   Spine   0429584650101021   1/4/2017    Bill      5/17/2019     97035             48.00
99477   Florida   Spine   0429584650101021   1/4/2017    Bill      5/17/2019     97039             48.00
99478   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     99211             84.00
99479   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     97530             99.00
99480   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     97112             84.00
99481   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     97140             79.00
99482   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     G0283             48.00
99483   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     97010             60.00
99484   Florida   Spine   0607188190101014   3/25/2019   Bill      5/17/2019     99212            115.00
99485   Florida   Spine   0607188190101014   3/25/2019   Bill      5/17/2019     97110             84.00
99486   Florida   Spine   0607188190101014   3/25/2019   Bill      5/17/2019     97140             79.00
99487   Florida   Spine   0607188190101014   3/25/2019   Bill      5/17/2019     97010             60.00
99488   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     99211             84.00
99489   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     97530             99.00
99490   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     97112             84.00
99491   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     97140             79.00
99492   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     G0283             48.00
99493   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     97010             60.00
99494   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     97035             48.00
99495   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     99211             84.00
99496   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     97530             99.00
99497   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     97110             84.00
99498   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1952 of
                                                  2767

99499   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     97140            79.00
99500   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     G0283            48.00
99501   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     97010            60.00
99502   Florida   Spine   0475910770101034   2/15/2019   Bill      5/17/2019     99211            84.00
99503   Florida   Spine   0475910770101034   2/15/2019   Bill      5/17/2019     97110            84.00
99504   Florida   Spine   0475910770101034   2/15/2019   Bill      5/17/2019     97112            84.00
99505   Florida   Spine   0475910770101034   2/15/2019   Bill      5/17/2019     97140            79.00
99506   Florida   Spine   0475910770101034   2/15/2019   Bill      5/17/2019     G0283            48.00
99507   Florida   Spine   0475910770101034   2/15/2019   Bill      5/17/2019     97010            60.00
99508   Florida   Spine   0452723600101042   4/20/2019   Bill      5/17/2019     99211            84.00
99509   Florida   Spine   0452723600101042   4/20/2019   Bill      5/17/2019     97530            99.00
99510   Florida   Spine   0452723600101042   4/20/2019   Bill      5/17/2019     97112            84.00
99511   Florida   Spine   0452723600101042   4/20/2019   Bill      5/17/2019     97140            79.00
99512   Florida   Spine   0452723600101042   4/20/2019   Bill      5/17/2019     G0283            48.00
99513   Florida   Spine   0452723600101042   4/20/2019   Bill      5/17/2019     97010            60.00
99514   Florida   Spine   0452723600101042   4/20/2019   Bill      5/17/2019     97035            48.00
99515   Florida   Spine   0520017690101022   3/14/2019   Bill      5/17/2019     99211            84.00
99516   Florida   Spine   0520017690101022   3/14/2019   Bill      5/17/2019     97110            84.00
99517   Florida   Spine   0520017690101022   3/14/2019   Bill      5/17/2019     97112            84.00
99518   Florida   Spine   0520017690101022   3/14/2019   Bill      5/17/2019     97140            79.00
99519   Florida   Spine   0520017690101022   3/14/2019   Bill      5/17/2019     97014            48.00
99520   Florida   Spine   0520017690101022   3/14/2019   Bill      5/17/2019     97010            60.00
99521   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     99211            84.00
99522   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97530            99.00
99523   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97110            84.00
99524   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97112            84.00
99525   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97140            79.00
99526   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     G0283            48.00
99527   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97010            60.00
99528   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     99211            84.00
99529   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     97530            99.00
99530   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     97112            84.00
99531   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     97140            79.00
99532   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     G0283            48.00
99533   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     97010            60.00
99534   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     97035            48.00
99535   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     99211            84.00
99536   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     97530            99.00
99537   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     97140            79.00
99538   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     G0283            48.00
99539   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     97010            60.00
99540   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     97035            48.00
99541   Florida   Spine   0621227560101014   4/6/2019    Bill      5/17/2019     99211            84.00
99542   Florida   Spine   0621227560101014   4/6/2019    Bill      5/17/2019     97140            79.00
99543   Florida   Spine   0621227560101014   4/6/2019    Bill      5/17/2019     G0283            48.00
99544   Florida   Spine   0621227560101014   4/6/2019    Bill      5/17/2019     97010            60.00
99545   Florida   Spine   0621227560101014   4/6/2019    Bill      5/17/2019     97035            48.00
99546   Florida   Spine   0402921620101064   4/2/2019    Bill      5/17/2019     99211            84.00
99547   Florida   Spine   0402921620101064   4/2/2019    Bill      5/17/2019     97110            84.00
99548   Florida   Spine   0402921620101064   4/2/2019    Bill      5/17/2019     97112            84.00
99549   Florida   Spine   0402921620101064   4/2/2019    Bill      5/17/2019     97140            79.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1953 of
                                                  2767

99550   Florida   Spine   0402921620101064   4/2/2019    Bill      5/17/2019     G0283            48.00
99551   Florida   Spine   0402921620101064   4/2/2019    Bill      5/17/2019     97010            60.00
99552   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     99211            84.00
99553   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     97530            99.00
99554   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     97112            84.00
99555   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     97140            79.00
99556   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     G0283            48.00
99557   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     97010            60.00
99558   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     97035            48.00
99559   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     99211            84.00
99560   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97530            99.00
99561   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97110            84.00
99562   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97140            79.00
99563   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97035            48.00
99564   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97010            60.00
99565   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     G0283            48.00
99566   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     99211            84.00
99567   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     97530            99.00
99568   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     97110            84.00
99569   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     97140            79.00
99570   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     97035            48.00
99571   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     97010            60.00
99572   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     G0283            48.00
99573   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     99211            84.00
99574   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     97530            99.00
99575   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     97140            79.00
99576   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     97035            48.00
99577   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     97010            60.00
99578   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     G0283            48.00
99579   Florida   Spine   0548895390101022   4/3/2019    Bill      5/17/2019     99211            84.00
99580   Florida   Spine   0548895390101022   4/3/2019    Bill      5/17/2019     97530            99.00
99581   Florida   Spine   0548895390101022   4/3/2019    Bill      5/17/2019     97110            84.00
99582   Florida   Spine   0548895390101022   4/3/2019    Bill      5/17/2019     97140            79.00
99583   Florida   Spine   0548895390101022   4/3/2019    Bill      5/17/2019     97010            60.00
99584   Florida   Spine   0548895390101022   4/3/2019    Bill      5/17/2019     G0283            48.00
99585   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     99211            84.00
99586   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97530            99.00
99587   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97112            84.00
99588   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97140            79.00
99589   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97035            48.00
99590   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97010            60.00
99591   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     G0283            48.00
99592   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     99211            84.00
99593   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     97530            99.00
99594   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     97110            84.00
99595   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     97140            79.00
99596   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     97012            60.00
99597   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     97010            60.00
99598   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     G0283            48.00
99599   Florida   Spine   0164543610101082   4/8/2019    Bill      5/17/2019     98941            97.00
99600   Florida   Spine   0164543610101082   4/8/2019    Bill      5/17/2019     97530            99.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1954 of
                                                  2767

99601   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97012             60.00
99602   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97039             48.00
99603   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97010             60.00
99604   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     G0283             48.00
99605   Florida   Spine   0602824420101029   2/5/2019     Bill     5/17/2019     99211             84.00
99606   Florida   Spine   0602824420101029   2/5/2019     Bill     5/17/2019     97530             99.00
99607   Florida   Spine   0602824420101029   2/5/2019     Bill     5/17/2019     97110             84.00
99608   Florida   Spine   0602824420101029   2/5/2019     Bill     5/17/2019     97140             79.00
99609   Florida   Spine   0602824420101029   2/5/2019     Bill     5/17/2019     97012             60.00
99610   Florida   Spine   0602824420101029   2/5/2019     Bill     5/17/2019     97010             60.00
99611   Florida   Spine   0602824420101029   2/5/2019     Bill     5/17/2019     G0283             48.00
99612   Florida   Spine   0496955490101132   1/13/2019    Bill     5/17/2019     99203            302.00
99613   Florida   Spine   0496955490101132   1/13/2019    Bill     5/17/2019     97110             84.00
99614   Florida   Spine   0496955490101132   1/13/2019    Bill     5/17/2019     97012             60.00
99615   Florida   Spine   0496955490101132   1/13/2019    Bill     5/17/2019     97035             48.00
99616   Florida   Spine   0496955490101132   1/13/2019    Bill     5/17/2019     97010             60.00
99617   Florida   Spine   0496955490101132   1/13/2019    Bill     5/17/2019     A4556             24.00
99618   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     99211             84.00
99619   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     97530             99.00
99620   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     97112             84.00
99621   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     97140             79.00
99622   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     97035             48.00
99623   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     97010             60.00
99624   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     G0283             48.00
99625   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     99211             84.00
99626   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97530             99.00
99627   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97110             84.00
99628   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97140             79.00
99629   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97012             60.00
99630   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97010             60.00
99631   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     G0283             48.00
99632   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     99211             84.00
99633   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     97530             99.00
99634   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     97110             84.00
99635   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     97112             84.00
99636   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     97010             60.00
99637   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     G0283             48.00
99638   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     99211             84.00
99639   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     97530             99.00
99640   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     97110             84.00
99641   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     97112             84.00
99642   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     97140             79.00
99643   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     97010             60.00
99644   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     G0283             48.00
99645   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     99211             84.00
99646   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97530             99.00
99647   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97110             84.00
99648   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97140             79.00
99649   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97010             60.00
99650   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     G0283             48.00
99651   Florida   Spine   0572322370101020   2/7/2019     Bill     5/17/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1955 of
                                                  2767

99652   Florida   Spine   0572322370101020   2/7/2019     Bill     5/17/2019     97110             84.00
99653   Florida   Spine   0572322370101020   2/7/2019     Bill     5/17/2019     97112             84.00
99654   Florida   Spine   0572322370101020   2/7/2019     Bill     5/17/2019     97140             79.00
99655   Florida   Spine   0182615800101136   4/5/2019     Bill     5/17/2019     99211             84.00
99656   Florida   Spine   0182615800101136   4/5/2019     Bill     5/17/2019     97530             99.00
99657   Florida   Spine   0182615800101136   4/5/2019     Bill     5/17/2019     97110             84.00
99658   Florida   Spine   0182615800101136   4/5/2019     Bill     5/17/2019     97112             84.00
99659   Florida   Spine   0182615800101136   4/5/2019     Bill     5/17/2019     97140             79.00
99660   Florida   Spine   0182615800101136   4/5/2019     Bill     5/17/2019     97010             60.00
99661   Florida   Spine   0182615800101136   4/5/2019     Bill     5/17/2019     G0283             48.00
99662   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     99211             84.00
99663   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97530             99.00
99664   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97110             84.00
99665   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97012             60.00
99666   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97010             60.00
99667   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     G0283             48.00
99668   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     99211             84.00
99669   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     97110             84.00
99670   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     97112             84.00
99671   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     97140             79.00
99672   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     97010             60.00
99673   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     G0283             48.00
99674   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     98941             97.00
99675   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     99212            115.00
99676   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97530             99.00
99677   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97012             60.00
99678   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97010             60.00
99679   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     G0283             48.00
99680   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97039             48.00
99681   Florida   Spine   0558219670101015   3/2/2019     Bill     5/17/2019     99211             84.00
99682   Florida   Spine   0558219670101015   3/2/2019     Bill     5/17/2019     97530             99.00
99683   Florida   Spine   0558219670101015   3/2/2019     Bill     5/17/2019     97110             84.00
99684   Florida   Spine   0558219670101015   3/2/2019     Bill     5/17/2019     97112             84.00
99685   Florida   Spine   0558219670101015   3/2/2019     Bill     5/17/2019     97140             79.00
99686   Florida   Spine   0558219670101015   3/2/2019     Bill     5/17/2019     97010             60.00
99687   Florida   Spine   0558219670101015   3/2/2019     Bill     5/17/2019     G0283             48.00
99688   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     99211             84.00
99689   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     97530             99.00
99690   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     97112             84.00
99691   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     97140             79.00
99692   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     G0283             48.00
99693   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     97010             60.00
99694   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     97035             48.00
99695   Florida   Spine   0573827830101021   2/13/2019    Bill     5/17/2019     99211             84.00
99696   Florida   Spine   0573827830101021   2/13/2019    Bill     5/17/2019     97530             99.00
99697   Florida   Spine   0573827830101021   2/13/2019    Bill     5/17/2019     97112             84.00
99698   Florida   Spine   0573827830101021   2/13/2019    Bill     5/17/2019     97140             79.00
99699   Florida   Spine   0573827830101021   2/13/2019    Bill     5/17/2019     G0283             48.00
99700   Florida   Spine   0573827830101021   2/13/2019    Bill     5/17/2019     97010             60.00
99701   Florida   Spine   0573827830101021   2/13/2019    Bill     5/17/2019     97035             48.00
99702   Florida   Spine   0159492390101051   3/22/2019    Bill     5/17/2019     99211             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1956 of
                                                  2767

99703   Florida   Spine   0159492390101051   3/22/2019   Bill      5/17/2019     97110             84.00
99704   Florida   Spine   0159492390101051   3/22/2019   Bill      5/17/2019     97112             84.00
99705   Florida   Spine   0159492390101051   3/22/2019   Bill      5/17/2019     97140             79.00
99706   Florida   Spine   0159492390101051   3/22/2019   Bill      5/17/2019     G0283             48.00
99707   Florida   Spine   0159492390101051   3/22/2019   Bill      5/17/2019     97010             60.00
99708   Florida   Spine   0600153340101022   12/5/2018   Bill      5/17/2019     99211             84.00
99709   Florida   Spine   0600153340101022   12/5/2018   Bill      5/17/2019     97010             60.00
99710   Florida   Spine   0600153340101022   12/5/2018   Bill      5/17/2019     G0283             48.00
99711   Florida   Spine   0600153340101022   12/5/2018   Bill      5/17/2019     97039             48.00
99712   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     99211             84.00
99713   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97530             99.00
99714   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97112             84.00
99715   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97140             79.00
99716   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     G0283             48.00
99717   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97010             60.00
99718   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     99211             84.00
99719   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97530             99.00
99720   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97112             84.00
99721   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97140             79.00
99722   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     G0283             48.00
99723   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97010             60.00
99724   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97035             48.00
99725   Florida   Spine   8666979920000001   4/4/2019    Bill      5/17/2019     99211             84.00
99726   Florida   Spine   8666979920000001   4/4/2019    Bill      5/17/2019     97530             99.00
99727   Florida   Spine   8666979920000001   4/4/2019    Bill      5/17/2019     97012             60.00
99728   Florida   Spine   8666979920000001   4/4/2019    Bill      5/17/2019     97140             79.00
99729   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     99211             84.00
99730   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97530             99.00
99731   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97110             84.00
99732   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97140             79.00
99733   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97035             48.00
99734   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97010             60.00
99735   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     G0283             48.00
99736   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     99211             84.00
99737   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97530             99.00
99738   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97112             84.00
99739   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97140             79.00
99740   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     G0283             48.00
99741   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97010             60.00
99742   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97035             48.00
99743   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     99211             84.00
99744   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97530             99.00
99745   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97140             79.00
99746   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     G0283             48.00
99747   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97010             60.00
99748   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97035             48.00
99749   Florida   Spine   0389123060101053   1/15/2019   Bill      5/17/2019     99213            385.00
99750   Florida   Spine   0572291920101014   3/14/2019   Bill      5/17/2019     99211             84.00
99751   Florida   Spine   0572291920101014   3/14/2019   Bill      5/17/2019     97530             99.00
99752   Florida   Spine   0572291920101014   3/14/2019   Bill      5/17/2019     97110             84.00
99753   Florida   Spine   0572291920101014   3/14/2019   Bill      5/17/2019     97112             84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1957 of
                                                  2767

99754   Florida   Spine   0572291920101014   3/14/2019   Bill      5/17/2019     97140               79.00
99755   Florida   Spine   0572291920101014   3/14/2019   Bill      5/17/2019     G0283               48.00
99756   Florida   Spine   0572291920101014   3/14/2019   Bill      5/17/2019     97010               60.00
99757   Florida   Spine   0617706720101044   2/5/2019    Bill      5/17/2019     99213              385.00
99758   Florida   Spine   0589922030101020   11/8/2018   Bill      5/17/2019     99213              385.00
99759   Florida   Spine   0388927930101106   2/28/2019   Bill      5/17/2019     99214              440.00
99760   Florida   Spine   0168341030101063   11/9/2018   Bill      5/17/2019     99213              385.00
99761   Florida   Spine   0168341030101063   11/9/2018   Bill      5/17/2019     20610              330.00
99762   Florida   Spine   0168341030101063   11/9/2018   Bill      5/17/2019     J2001               38.50
99763   Florida   Spine   0168341030101063   11/9/2018   Bill      5/17/2019     J3301               38.50
99764   Florida   Spine   0565843170101083   4/9/2019    Bill      5/17/2019     99213              385.00
99765   Florida   Spine   0476054460101175   4/6/2019    Bill      5/17/2019     62323            2,200.00
99766   Florida   Spine   0476054460101175   4/6/2019    Bill      5/17/2019     J2001              115.50
99767   Florida   Spine   0476054460101175   4/6/2019    Bill      5/17/2019     J1020               35.00
99768   Florida   Spine   0476054460101175   4/6/2019    Bill      5/17/2019     Q9965               25.00
99769   Florida   Spine   0635986560101019   2/7/2019    Bill      5/17/2019     99203              550.00
99770   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     99211               84.00
99771   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97530               99.00
99772   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97112               84.00
99773   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97140               79.00
99774   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     G0283               48.00
99775   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97010               60.00
99776   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97035               48.00
99777   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     99211               84.00
99778   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97110               84.00
99779   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97112               84.00
99780   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97140               79.00
99781   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     G0283               48.00
99782   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97010               60.00
99783   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     99211               84.00
99784   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     97530               99.00
99785   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     97110               84.00
99786   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     97140               79.00
99787   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     G0283               48.00
99788   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     97010               60.00
99789   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     97035               48.00
99790   Florida   Spine   0649698720101011   4/10/2019   Bill      5/17/2019     97039               48.00
99791   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     99211               84.00
99792   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97530               99.00
99793   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97110               84.00
99794   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97140               79.00
99795   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     G0283               48.00
99796   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97010               60.00
99797   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97012               60.00
99798   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     99211               84.00
99799   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     97110               84.00
99800   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     97112               84.00
99801   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     97140               79.00
99802   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     G0283               48.00
99803   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     97010               60.00
99804   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     99211               84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1958 of
                                                  2767

99805   Florida   Spine   0639051120101029   1/22/2019    Bill     5/17/2019     97110            84.00
99806   Florida   Spine   0639051120101029   1/22/2019    Bill     5/17/2019     97112            84.00
99807   Florida   Spine   0639051120101029   1/22/2019    Bill     5/17/2019     97140            79.00
99808   Florida   Spine   0639051120101029   1/22/2019    Bill     5/17/2019     G0283            48.00
99809   Florida   Spine   0639051120101029   1/22/2019    Bill     5/17/2019     97010            60.00
99810   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     99211            84.00
99811   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     97530            99.00
99812   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     97110            84.00
99813   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     97140            79.00
99814   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     G0283            48.00
99815   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     97010            60.00
99816   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     97012            60.00
99817   Florida   Spine   0338161060101113   5/2/2019     Bill     5/17/2019     99211            84.00
99818   Florida   Spine   0338161060101113   5/2/2019     Bill     5/17/2019     97530            99.00
99819   Florida   Spine   0338161060101113   5/2/2019     Bill     5/17/2019     97140            79.00
99820   Florida   Spine   0338161060101113   5/2/2019     Bill     5/17/2019     G0283            48.00
99821   Florida   Spine   0338161060101113   5/2/2019     Bill     5/17/2019     97010            60.00
99822   Florida   Spine   0338161060101113   5/2/2019     Bill     5/17/2019     97035            48.00
99823   Florida   Spine   0338161060101113   5/2/2019     Bill     5/17/2019     97039            48.00
99824   Florida   Spine   0512331140101023   3/23/2019    Bill     5/17/2019     99211            84.00
99825   Florida   Spine   0512331140101023   3/23/2019    Bill     5/17/2019     97530            99.00
99826   Florida   Spine   0512331140101023   3/23/2019    Bill     5/17/2019     97110            84.00
99827   Florida   Spine   0512331140101023   3/23/2019    Bill     5/17/2019     97112            84.00
99828   Florida   Spine   0512331140101023   3/23/2019    Bill     5/17/2019     97140            79.00
99829   Florida   Spine   0512331140101023   3/23/2019    Bill     5/17/2019     G0283            48.00
99830   Florida   Spine   0512331140101023   3/23/2019    Bill     5/17/2019     97010            60.00
99831   Florida   Spine   0462632770101039   3/15/2019    Bill     5/17/2019     99211            84.00
99832   Florida   Spine   0462632770101039   3/15/2019    Bill     5/17/2019     97530            99.00
99833   Florida   Spine   0462632770101039   3/15/2019    Bill     5/17/2019     97140            79.00
99834   Florida   Spine   0322308720101045   4/12/2019    Bill     5/17/2019     G0283            48.00
99835   Florida   Spine   0322308720101045   4/12/2019    Bill     5/17/2019     97010            60.00
99836   Florida   Spine   0438553860101039   4/23/2019    Bill     5/17/2019     99211            84.00
99837   Florida   Spine   0438553860101039   4/23/2019    Bill     5/17/2019     97140            79.00
99838   Florida   Spine   0438553860101039   4/23/2019    Bill     5/17/2019     G0283            48.00
99839   Florida   Spine   0438553860101039   4/23/2019    Bill     5/17/2019     97010            60.00
99840   Florida   Spine   0438553860101039   4/23/2019    Bill     5/17/2019     97035            48.00
99841   Florida   Spine   0565843170101083   4/9/2019     Bill     5/17/2019     99211            84.00
99842   Florida   Spine   0565843170101083   4/9/2019     Bill     5/17/2019     97530            99.00
99843   Florida   Spine   0565843170101083   4/9/2019     Bill     5/17/2019     97140            79.00
99844   Florida   Spine   0565843170101083   4/9/2019     Bill     5/17/2019     G0283            48.00
99845   Florida   Spine   0565843170101083   4/9/2019     Bill     5/17/2019     97010            60.00
99846   Florida   Spine   0565843170101083   4/9/2019     Bill     5/17/2019     97035            48.00
99847   Florida   Spine   0648817430101027   3/15/2019    Bill     5/17/2019     99211            84.00
99848   Florida   Spine   0648817430101027   3/15/2019    Bill     5/17/2019     97530            99.00
99849   Florida   Spine   0648817430101027   3/15/2019    Bill     5/17/2019     97110            84.00
99850   Florida   Spine   0648817430101027   3/15/2019    Bill     5/17/2019     97140            79.00
99851   Florida   Spine   0648817430101027   3/15/2019    Bill     5/17/2019     G0283            48.00
99852   Florida   Spine   0648817430101027   3/15/2019    Bill     5/17/2019     97010            60.00
99853   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     99211            84.00
99854   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     97530            99.00
99855   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     97112            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1959 of
                                                  2767

99856   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     97140            79.00
99857   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     G0283            48.00
99858   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     97010            60.00
99859   Florida   Spine   0485205260101018   4/22/2019    Bill     5/17/2019     99211            84.00
99860   Florida   Spine   0485205260101018   4/22/2019    Bill     5/17/2019     97530            99.00
99861   Florida   Spine   0485205260101018   4/22/2019    Bill     5/17/2019     97140            79.00
99862   Florida   Spine   0485205260101018   4/22/2019    Bill     5/17/2019     G0283            48.00
99863   Florida   Spine   0485205260101018   4/22/2019    Bill     5/17/2019     97010            60.00
99864   Florida   Spine   0485205260101018   4/22/2019    Bill     5/17/2019     97035            48.00
99865   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     99211            84.00
99866   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     97140            79.00
99867   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     G0283            48.00
99868   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     97010            60.00
99869   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     97039            48.00
99870   Florida   Spine   0557153910101033   3/14/2019    Bill     5/17/2019     99211            84.00
99871   Florida   Spine   0557153910101033   3/14/2019    Bill     5/17/2019     97530            99.00
99872   Florida   Spine   0557153910101033   3/14/2019    Bill     5/17/2019     97110            84.00
99873   Florida   Spine   0557153910101033   3/14/2019    Bill     5/17/2019     97140            79.00
99874   Florida   Spine   0557153910101033   3/14/2019    Bill     5/17/2019     G0283            48.00
99875   Florida   Spine   0557153910101033   3/14/2019    Bill     5/17/2019     97010            60.00
99876   Florida   Spine   0607188190101014   3/25/2019    Bill     5/17/2019     99211            84.00
99877   Florida   Spine   0607188190101014   3/25/2019    Bill     5/17/2019     97530            99.00
99878   Florida   Spine   0607188190101014   3/25/2019    Bill     5/17/2019     97140            79.00
99879   Florida   Spine   0607188190101014   3/25/2019    Bill     5/17/2019     97010            60.00
99880   Florida   Spine   0649046560101016   4/22/2019    Bill     5/17/2019     99211            84.00
99881   Florida   Spine   0649046560101016   4/22/2019    Bill     5/17/2019     97530            99.00
99882   Florida   Spine   0649046560101016   4/22/2019    Bill     5/17/2019     97112            84.00
99883   Florida   Spine   0649046560101016   4/22/2019    Bill     5/17/2019     97140            79.00
99884   Florida   Spine   0649046560101016   4/22/2019    Bill     5/17/2019     G0283            48.00
99885   Florida   Spine   0649046560101016   4/22/2019    Bill     5/17/2019     97010            60.00
99886   Florida   Spine   0649046560101016   4/22/2019    Bill     5/17/2019     97035            48.00
99887   Florida   Spine   0105083030101091   1/7/2019     Bill     5/17/2019     99211            84.00
99888   Florida   Spine   0105083030101091   1/7/2019     Bill     5/17/2019     97110            84.00
99889   Florida   Spine   0105083030101091   1/7/2019     Bill     5/17/2019     97112            84.00
99890   Florida   Spine   0105083030101091   1/7/2019     Bill     5/17/2019     97140            79.00
99891   Florida   Spine   0105083030101091   1/7/2019     Bill     5/17/2019     G0283            48.00
99892   Florida   Spine   0105083030101091   1/7/2019     Bill     5/17/2019     97010            60.00
99893   Florida   Spine   0582911480101017   1/4/2019     Bill     5/17/2019     99211            84.00
99894   Florida   Spine   0582911480101017   1/4/2019     Bill     5/17/2019     97530            99.00
99895   Florida   Spine   0582911480101017   1/4/2019     Bill     5/17/2019     97112            84.00
99896   Florida   Spine   0582911480101017   1/4/2019     Bill     5/17/2019     97140            79.00
99897   Florida   Spine   0582911480101017   1/4/2019     Bill     5/17/2019     G0283            48.00
99898   Florida   Spine   0582911480101017   1/4/2019     Bill     5/17/2019     97010            60.00
99899   Florida   Spine   0582911480101017   1/4/2019     Bill     5/17/2019     97035            48.00
99900   Florida   Spine   0475910770101034   2/15/2019    Bill     5/17/2019     99211            84.00
99901   Florida   Spine   0475910770101034   2/15/2019    Bill     5/17/2019     97110            84.00
99902   Florida   Spine   0475910770101034   2/15/2019    Bill     5/17/2019     97112            84.00
99903   Florida   Spine   0475910770101034   2/15/2019    Bill     5/17/2019     97140            79.00
99904   Florida   Spine   0475910770101034   2/15/2019    Bill     5/17/2019     G0283            48.00
99905   Florida   Spine   0475910770101034   2/15/2019    Bill     5/17/2019     97010            60.00
99906   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     99211            84.00
             Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1960 of
                                                  2767

99907   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     97530            99.00
99908   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     97112            84.00
99909   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     97140            79.00
99910   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     G0283            48.00
99911   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     97010            60.00
99912   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     97035            48.00
99913   Florida   Spine   0554231690107066   3/14/2019    Bill     5/17/2019     99211            84.00
99914   Florida   Spine   0554231690107066   3/14/2019    Bill     5/17/2019     97530            99.00
99915   Florida   Spine   0554231690107066   3/14/2019    Bill     5/17/2019     97110            84.00
99916   Florida   Spine   0554231690107066   3/14/2019    Bill     5/17/2019     97112            84.00
99917   Florida   Spine   0554231690107066   3/14/2019    Bill     5/17/2019     97140            79.00
99918   Florida   Spine   0554231690107066   3/14/2019    Bill     5/17/2019     G0283            48.00
99919   Florida   Spine   0554231690107066   3/14/2019    Bill     5/17/2019     97010            60.00
99920   Florida   Spine   0634816710101018   4/13/2019    Bill     5/17/2019     99211            84.00
99921   Florida   Spine   0634816710101018   4/13/2019    Bill     5/17/2019     97530            99.00
99922   Florida   Spine   0634816710101018   4/13/2019    Bill     5/17/2019     97140            79.00
99923   Florida   Spine   0634816710101018   4/13/2019    Bill     5/17/2019     G0283            48.00
99924   Florida   Spine   0634816710101018   4/13/2019    Bill     5/17/2019     97010            60.00
99925   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     99211            84.00
99926   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97530            99.00
99927   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97112            84.00
99928   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97140            79.00
99929   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     G0283            48.00
99930   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97010            60.00
99931   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97035            48.00
99932   Florida   Spine   0335935650101028   3/7/2019     Bill     5/17/2019     98941            97.00
99933   Florida   Spine   0335935650101028   3/7/2019     Bill     5/17/2019     97530            99.00
99934   Florida   Spine   0335935650101028   3/7/2019     Bill     5/17/2019     97112            84.00
99935   Florida   Spine   0335935650101028   3/7/2019     Bill     5/17/2019     97140            79.00
99936   Florida   Spine   0335935650101028   3/7/2019     Bill     5/17/2019     G0283            48.00
99937   Florida   Spine   0335935650101028   3/7/2019     Bill     5/17/2019     97010            60.00
99938   Florida   Spine   0313997990101114   11/29/2018   Bill     5/17/2019     99211            84.00
99939   Florida   Spine   0313997990101114   11/29/2018   Bill     5/17/2019     97140            79.00
99940   Florida   Spine   0313997990101114   11/29/2018   Bill     5/17/2019     G0283            48.00
99941   Florida   Spine   0313997990101114   11/29/2018   Bill     5/17/2019     97010            60.00
99942   Florida   Spine   0313997990101114   11/29/2018   Bill     5/17/2019     97039            48.00
99943   Florida   Spine   0172192390101134   1/31/2019    Bill     5/17/2019     99211            84.00
99944   Florida   Spine   0172192390101134   1/31/2019    Bill     5/17/2019     G0283            48.00
99945   Florida   Spine   0172192390101134   1/31/2019    Bill     5/17/2019     97010            60.00
99946   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     99211            84.00
99947   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     97530            99.00
99948   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     97110            84.00
99949   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     97140            79.00
99950   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     G0283            48.00
99951   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     97010            60.00
99952   Florida   Spine   0526263710101014   2/23/2019    Bill     5/17/2019     97012            60.00
99953   Florida   Spine   0472816140101096   3/5/2019     Bill     5/17/2019     99211            84.00
99954   Florida   Spine   0472816140101096   3/5/2019     Bill     5/17/2019     97530            99.00
99955   Florida   Spine   0472816140101096   3/5/2019     Bill     5/17/2019     97112            84.00
99956   Florida   Spine   0472816140101096   3/5/2019     Bill     5/17/2019     97140            79.00
99957   Florida   Spine   0472816140101096   3/5/2019     Bill     5/17/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1961 of
                                                   2767

 99958   Florida   Spine   0472816140101096   3/5/2019    Bill      5/17/2019     97010            60.00
 99959   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     99211            84.00
 99960   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     97530            99.00
 99961   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     97112            84.00
 99962   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     97140            79.00
 99963   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     97035            48.00
 99964   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     97010            60.00
 99965   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     G0283            48.00
 99966   Florida   Spine   0655908490101013   3/27/2019   Bill      5/17/2019     99211            84.00
 99967   Florida   Spine   0655908490101013   3/27/2019   Bill      5/17/2019     97530            99.00
 99968   Florida   Spine   0655908490101013   3/27/2019   Bill      5/17/2019     97110            84.00
 99969   Florida   Spine   0655908490101013   3/27/2019   Bill      5/17/2019     97112            84.00
 99970   Florida   Spine   0655908490101013   3/27/2019   Bill      5/17/2019     97140            79.00
 99971   Florida   Spine   0655908490101013   3/27/2019   Bill      5/17/2019     97010            60.00
 99972   Florida   Spine   0655908490101013   3/27/2019   Bill      5/17/2019     G0283            48.00
 99973   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     99211            84.00
 99974   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     97110            84.00
 99975   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     99211            84.00
 99976   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     97530            99.00
 99977   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     97110            84.00
 99978   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     97112            84.00
 99979   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     97140            79.00
 99980   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     97010            60.00
 99981   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     G0283            48.00
 99982   Florida   Spine   0619874410101035   1/1/2019    Bill      5/17/2019     98941            97.00
 99983   Florida   Spine   0619874410101035   1/1/2019    Bill      5/17/2019     97530            99.00
 99984   Florida   Spine   0619874410101035   1/1/2019    Bill      5/17/2019     98943            79.00
 99985   Florida   Spine   0619874410101035   1/1/2019    Bill      5/17/2019     97035            48.00
 99986   Florida   Spine   0619874410101035   1/1/2019    Bill      5/17/2019     97010            60.00
 99987   Florida   Spine   0619874410101035   1/1/2019    Bill      5/17/2019     G0283            48.00
 99988   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     99211            84.00
 99989   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97530            99.00
 99990   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97112            84.00
 99991   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97140            79.00
 99992   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97035            48.00
 99993   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97010            60.00
 99994   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     G0283            48.00
 99995   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     99211            84.00
 99996   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     97530            99.00
 99997   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     97110            84.00
 99998   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     97140            79.00
 99999   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     97010            60.00
100000   Florida   Spine   0569785220101058   4/25/2019   Bill      5/17/2019     G0283            48.00
100001   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     99211            84.00
100002   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97530            99.00
100003   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97112            84.00
100004   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97140            79.00
100005   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97035            48.00
100006   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97010            60.00
100007   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     G0283            48.00
100008   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1962 of
                                                   2767

100009   Florida   Spine   0593692000101045   4/19/2019    Bill     5/17/2019     97530            99.00
100010   Florida   Spine   0593692000101045   4/19/2019    Bill     5/17/2019     97140            79.00
100011   Florida   Spine   0593692000101045   4/19/2019    Bill     5/17/2019     97035            48.00
100012   Florida   Spine   0593692000101045   4/19/2019    Bill     5/17/2019     97010            60.00
100013   Florida   Spine   0593692000101045   4/19/2019    Bill     5/17/2019     G0283            48.00
100014   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     99211            84.00
100015   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     97110            84.00
100016   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     97112            84.00
100017   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     97140            79.00
100018   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     97012            60.00
100019   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     97010            60.00
100020   Florida   Spine   0639812240101011   4/1/2019     Bill     5/17/2019     G0283            48.00
100021   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     99211            84.00
100022   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97530            99.00
100023   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97012            60.00
100024   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97140            79.00
100025   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97039            48.00
100026   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97010            60.00
100027   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     G0283            48.00
100028   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     99211            84.00
100029   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     97110            84.00
100030   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     97112            84.00
100031   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     97140            79.00
100032   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     97010            60.00
100033   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     G0283            48.00
100034   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     99211            84.00
100035   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97530            99.00
100036   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97110            84.00
100037   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97140            79.00
100038   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97012            60.00
100039   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97010            60.00
100040   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     G0283            48.00
100041   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     99211            84.00
100042   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97530            99.00
100043   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97110            84.00
100044   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97140            79.00
100045   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97012            60.00
100046   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97010            60.00
100047   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     G0283            48.00
100048   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     99211            84.00
100049   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97530            99.00
100050   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97110            84.00
100051   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97140            79.00
100052   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97039            48.00
100053   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97010            60.00
100054   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     99211            84.00
100055   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     97110            84.00
100056   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     97112            84.00
100057   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     G0283            48.00
100058   Florida   Spine   0572322370101020   2/7/2019     Bill     5/17/2019     99211            84.00
100059   Florida   Spine   0572322370101020   2/7/2019     Bill     5/17/2019     97110            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1963 of
                                                   2767

100060   Florida   Spine   0572322370101020   2/7/2019    Bill      5/17/2019     97112            84.00
100061   Florida   Spine   0572322370101020   2/7/2019    Bill      5/17/2019     97140            79.00
100062   Florida   Spine   0182615800101136   4/5/2019    Bill      5/17/2019     99211            84.00
100063   Florida   Spine   0182615800101136   4/5/2019    Bill      5/17/2019     97530            99.00
100064   Florida   Spine   0182615800101136   4/5/2019    Bill      5/17/2019     97110            84.00
100065   Florida   Spine   0182615800101136   4/5/2019    Bill      5/17/2019     97112            84.00
100066   Florida   Spine   0182615800101136   4/5/2019    Bill      5/17/2019     97140            79.00
100067   Florida   Spine   0182615800101136   4/5/2019    Bill      5/17/2019     97010            60.00
100068   Florida   Spine   0182615800101136   4/5/2019    Bill      5/17/2019     G0283            48.00
100069   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     99211            84.00
100070   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     97530            99.00
100071   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     97140            79.00
100072   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     G0283            48.00
100073   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     97010            60.00
100074   Florida   Spine   0359766610101043   1/8/2019    Bill      5/17/2019     99211            84.00
100075   Florida   Spine   0359766610101043   1/8/2019    Bill      5/17/2019     97110            84.00
100076   Florida   Spine   0359766610101043   1/8/2019    Bill      5/17/2019     97112            84.00
100077   Florida   Spine   0359766610101043   1/8/2019    Bill      5/17/2019     97140            79.00
100078   Florida   Spine   0359766610101043   1/8/2019    Bill      5/17/2019     G0283            48.00
100079   Florida   Spine   0359766610101043   1/8/2019    Bill      5/17/2019     97010            60.00
100080   Florida   Spine   0359766610101043   1/8/2019    Bill      5/17/2019     97012            60.00
100081   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     99211            84.00
100082   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97530            99.00
100083   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97110            84.00
100084   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97140            79.00
100085   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97010            60.00
100086   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97039            48.00
100087   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     99211            84.00
100088   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     97530            99.00
100089   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     97110            84.00
100090   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     G0283            48.00
100091   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     97010            60.00
100092   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     97039            48.00
100093   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     99211            84.00
100094   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97530            99.00
100095   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97140            79.00
100096   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     G0283            48.00
100097   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97010            60.00
100098   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97035            48.00
100099   Florida   Spine   0628552720101015   2/11/2019   Bill      5/17/2019     99211            84.00
100100   Florida   Spine   0628552720101015   2/11/2019   Bill      5/17/2019     97140            79.00
100101   Florida   Spine   0586408480101010   4/2/2019    Bill      5/17/2019     99211            84.00
100102   Florida   Spine   0445965860101028   1/30/2019   Bill      5/17/2019     98941            97.00
100103   Florida   Spine   0445965860101028   1/30/2019   Bill      5/17/2019     97530            99.00
100104   Florida   Spine   0445965860101028   1/30/2019   Bill      5/17/2019     97012            60.00
100105   Florida   Spine   0445965860101028   1/30/2019   Bill      5/17/2019     97039            48.00
100106   Florida   Spine   0445965860101028   1/30/2019   Bill      5/17/2019     97010            60.00
100107   Florida   Spine   0445965860101028   1/30/2019   Bill      5/17/2019     G0283            48.00
100108   Florida   Spine   0548207890101058   2/14/2019   Bill      5/17/2019     99211            84.00
100109   Florida   Spine   0548207890101058   2/14/2019   Bill      5/17/2019     97530            99.00
100110   Florida   Spine   0548207890101058   2/14/2019   Bill      5/17/2019     97110            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1964 of
                                                   2767

100111   Florida   Spine   0548207890101058   2/14/2019    Bill     5/17/2019     97112               84.00
100112   Florida   Spine   0548207890101058   2/14/2019    Bill     5/17/2019     97140               79.00
100113   Florida   Spine   0548207890101058   2/14/2019    Bill     5/17/2019     97010               60.00
100114   Florida   Spine   0548207890101058   2/14/2019    Bill     5/17/2019     G0283               48.00
100115   Florida   Spine   0548207890101058   2/14/2019    Bill     5/17/2019     97039               48.00
100116   Florida   Spine   8666979920000001   4/4/2019     Bill     5/17/2019     99211               84.00
100117   Florida   Spine   8666979920000001   4/4/2019     Bill     5/17/2019     97039               48.00
100118   Florida   Spine   8666979920000001   4/4/2019     Bill     5/17/2019     97012               60.00
100119   Florida   Spine   8666979920000001   4/4/2019     Bill     5/17/2019     97140               79.00
100120   Florida   Spine   0546439520000001   2/21/2019    Bill     5/17/2019     99203              550.00
100121   Florida   Spine   0472525010101033   5/4/2019     Bill     5/17/2019     99203              550.00
100122   Florida   Spine   0612642230101031   11/6/2018    Bill     5/17/2019     99213              385.00
100123   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     99211               84.00
100124   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97530               99.00
100125   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97112               84.00
100126   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97140               79.00
100127   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     G0283               48.00
100128   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97010               60.00
100129   Florida   Spine   0398871330101050   4/19/2019    Bill     5/17/2019     97035               48.00
100130   Florida   Spine   0544134300101060   2/15/2019    Bill     5/17/2019     99203              550.00
100131   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     99211               84.00
100132   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     97530               99.00
100133   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     97110               84.00
100134   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     97112               84.00
100135   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     97140               79.00
100136   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     G0283               48.00
100137   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     97010               60.00
100138   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     99211               84.00
100139   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97530               99.00
100140   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97110               84.00
100141   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97140               79.00
100142   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     G0283               48.00
100143   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97010               60.00
100144   Florida   Spine   0525313280101018   10/30/2018   Bill     5/17/2019     62323            2,200.00
100145   Florida   Spine   0525313280101018   10/30/2018   Bill     5/17/2019     J2001              115.50
100146   Florida   Spine   0525313280101018   10/30/2018   Bill     5/17/2019     J3490               27.50
100147   Florida   Spine   0525313280101018   10/30/2018   Bill     5/17/2019     J0702               35.00
100148   Florida   Spine   0525313280101018   10/30/2018   Bill     5/17/2019     Q9965               25.00
100149   Florida   Spine   0525313280101018   10/30/2018   Bill     5/17/2019     99212              220.00
100150   Florida   Spine   0291257020101048   4/10/2018    Bill     5/17/2019     99213              385.00
100151   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     99203              500.00
100152   Florida   Spine   0406984350101049   3/7/2018     Bill     5/17/2019     99213              385.00
100153   Florida   Spine   0406984350101049   3/7/2018     Bill     5/17/2019     0232T            5,500.00
100154   Florida   Spine   0406984350101049   3/7/2018     Bill     5/17/2019     64493            3,960.00
100155   Florida   Spine   0406984350101049   3/7/2018     Bill     5/17/2019     64494            1,980.00
100156   Florida   Spine   0406984350101049   3/7/2018     Bill     5/17/2019     64495            1,980.00
100157   Florida   Spine   0406984350101049   3/7/2018     Bill     5/17/2019     J2001               38.50
100158   Florida   Spine   0635163950101021   2/7/2019     Bill     5/17/2019     99213              385.00
100159   Florida   Spine   0655908490101013   3/27/2019    Bill     5/17/2019     99203              500.00
100160   Florida   Spine   0572112190101015   1/24/2019    Bill     5/17/2019     99203              550.00
100161   Florida   Spine   0436328500101075   3/11/2019    Bill     5/17/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1965 of
                                                   2767

100162   Florida   Spine   0436328500101075   3/11/2019   Bill      5/17/2019     97530            99.00
100163   Florida   Spine   0436328500101075   3/11/2019   Bill      5/17/2019     97110            84.00
100164   Florida   Spine   0436328500101075   3/11/2019   Bill      5/17/2019     97140            79.00
100165   Florida   Spine   0436328500101075   3/11/2019   Bill      5/17/2019     G0283            48.00
100166   Florida   Spine   0436328500101075   3/11/2019   Bill      5/17/2019     97010            60.00
100167   Florida   Spine   0410926230101107   4/3/2019    Bill      5/17/2019     99211            84.00
100168   Florida   Spine   0410926230101107   4/3/2019    Bill      5/17/2019     97110            84.00
100169   Florida   Spine   0410926230101107   4/3/2019    Bill      5/17/2019     97112            84.00
100170   Florida   Spine   0410926230101107   4/3/2019    Bill      5/17/2019     97140            79.00
100171   Florida   Spine   0410926230101107   4/3/2019    Bill      5/17/2019     G0283            48.00
100172   Florida   Spine   0410926230101107   4/3/2019    Bill      5/17/2019     97010            60.00
100173   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     99211            84.00
100174   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97530            99.00
100175   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97140            79.00
100176   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     G0283            48.00
100177   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97010            60.00
100178   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97035            48.00
100179   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97039            48.00
100180   Florida   Spine   0375595030101055   1/25/2019   Bill      5/17/2019     99211            84.00
100181   Florida   Spine   0375595030101055   1/25/2019   Bill      5/17/2019     97110            84.00
100182   Florida   Spine   0375595030101055   1/25/2019   Bill      5/17/2019     97112            84.00
100183   Florida   Spine   0375595030101055   1/25/2019   Bill      5/17/2019     97140            79.00
100184   Florida   Spine   0375595030101055   1/25/2019   Bill      5/17/2019     G0283            48.00
100185   Florida   Spine   0375595030101055   1/25/2019   Bill      5/17/2019     97010            60.00
100186   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     99211            84.00
100187   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     97530            99.00
100188   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     97110            84.00
100189   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     97112            84.00
100190   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     97140            79.00
100191   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     G0283            48.00
100192   Florida   Spine   0417154430101057   3/29/2019   Bill      5/17/2019     97010            60.00
100193   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     99211            84.00
100194   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97110            84.00
100195   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97112            84.00
100196   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97140            79.00
100197   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     G0283            48.00
100198   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97010            60.00
100199   Florida   Spine   0411712420101027   2/25/2019   Bill      5/17/2019     99211            84.00
100200   Florida   Spine   0411712420101027   2/25/2019   Bill      5/17/2019     97110            84.00
100201   Florida   Spine   0411712420101027   2/25/2019   Bill      5/17/2019     97112            84.00
100202   Florida   Spine   0411712420101027   2/25/2019   Bill      5/17/2019     97140            79.00
100203   Florida   Spine   0411712420101027   2/25/2019   Bill      5/17/2019     G0283            48.00
100204   Florida   Spine   0411712420101027   2/25/2019   Bill      5/17/2019     97010            60.00
100205   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     99211            84.00
100206   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     97530            99.00
100207   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     97112            84.00
100208   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     97140            79.00
100209   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     G0283            48.00
100210   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     97010            60.00
100211   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     97035            48.00
100212   Florida   Spine   0476054460101175   4/6/2019    Bill      5/17/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1966 of
                                                   2767

100213   Florida   Spine   0476054460101175   4/6/2019     Bill     5/17/2019     97530            99.00
100214   Florida   Spine   0476054460101175   4/6/2019     Bill     5/17/2019     97110            84.00
100215   Florida   Spine   0476054460101175   4/6/2019     Bill     5/17/2019     97012            60.00
100216   Florida   Spine   0476054460101175   4/6/2019     Bill     5/17/2019     97140            79.00
100217   Florida   Spine   0476054460101175   4/6/2019     Bill     5/17/2019     97010            60.00
100218   Florida   Spine   0476054460101175   4/6/2019     Bill     5/17/2019     G0283            48.00
100219   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     99211            84.00
100220   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     97012            60.00
100221   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     97140            79.00
100222   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     97010            60.00
100223   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     G0283            48.00
100224   Florida   Spine   0475910770101034   2/15/2019    Bill     5/17/2019     99211            84.00
100225   Florida   Spine   0475910770101034   2/15/2019    Bill     5/17/2019     97110            84.00
100226   Florida   Spine   0475910770101034   2/15/2019    Bill     5/17/2019     97112            84.00
100227   Florida   Spine   0475910770101034   2/15/2019    Bill     5/17/2019     97140            79.00
100228   Florida   Spine   0475910770101034   2/15/2019    Bill     5/17/2019     G0283            48.00
100229   Florida   Spine   0475910770101034   2/15/2019    Bill     5/17/2019     97010            60.00
100230   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     99211            84.00
100231   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     97530            99.00
100232   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     97112            84.00
100233   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     97140            79.00
100234   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     G0283            48.00
100235   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     97010            60.00
100236   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     97035            48.00
100237   Florida   Spine   0476054460101175   4/6/2019     Bill     5/17/2019     99211            84.00
100238   Florida   Spine   0476054460101175   4/6/2019     Bill     5/17/2019     97530            99.00
100239   Florida   Spine   0476054460101175   4/6/2019     Bill     5/17/2019     97110            84.00
100240   Florida   Spine   0476054460101175   4/6/2019     Bill     5/17/2019     97140            79.00
100241   Florida   Spine   0476054460101175   4/6/2019     Bill     5/17/2019     97039            48.00
100242   Florida   Spine   0476054460101175   4/6/2019     Bill     5/17/2019     97010            60.00
100243   Florida   Spine   0172192390101134   1/31/2019    Bill     5/17/2019     99211            84.00
100244   Florida   Spine   0172192390101134   1/31/2019    Bill     5/17/2019     97140            79.00
100245   Florida   Spine   0172192390101134   1/31/2019    Bill     5/17/2019     97039            48.00
100246   Florida   Spine   0172192390101134   1/31/2019    Bill     5/17/2019     97010            60.00
100247   Florida   Spine   0172192390101134   1/31/2019    Bill     5/17/2019     G0283            48.00
100248   Florida   Spine   0604859700101032   12/14/2018   Bill     5/17/2019     99211            84.00
100249   Florida   Spine   0604859700101032   12/14/2018   Bill     5/17/2019     97110            84.00
100250   Florida   Spine   0604859700101032   12/14/2018   Bill     5/17/2019     97112            84.00
100251   Florida   Spine   0604859700101032   12/14/2018   Bill     5/17/2019     97140            79.00
100252   Florida   Spine   0604859700101032   12/14/2018   Bill     5/17/2019     G0283            48.00
100253   Florida   Spine   0604859700101032   12/14/2018   Bill     5/17/2019     97010            60.00
100254   Florida   Spine   0520017690101022   3/14/2019    Bill     5/17/2019     99211            84.00
100255   Florida   Spine   0520017690101022   3/14/2019    Bill     5/17/2019     97110            84.00
100256   Florida   Spine   0520017690101022   3/14/2019    Bill     5/17/2019     97112            84.00
100257   Florida   Spine   0520017690101022   3/14/2019    Bill     5/17/2019     97140            79.00
100258   Florida   Spine   0520017690101022   3/14/2019    Bill     5/17/2019     97014            48.00
100259   Florida   Spine   0520017690101022   3/14/2019    Bill     5/17/2019     97010            60.00
100260   Florida   Spine   0496500220101034   4/8/2019     Bill     5/17/2019     99211            84.00
100261   Florida   Spine   0496500220101034   4/8/2019     Bill     5/17/2019     97530            99.00
100262   Florida   Spine   0496500220101034   4/8/2019     Bill     5/17/2019     97112            84.00
100263   Florida   Spine   0496500220101034   4/8/2019     Bill     5/17/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1967 of
                                                   2767

100264   Florida   Spine   0496500220101034   4/8/2019     Bill     5/17/2019     G0283             48.00
100265   Florida   Spine   0496500220101034   4/8/2019     Bill     5/17/2019     97010             60.00
100266   Florida   Spine   0496500220101034   4/8/2019     Bill     5/17/2019     97035             48.00
100267   Florida   Spine   0402921620101064   4/2/2019     Bill     5/17/2019     99211             84.00
100268   Florida   Spine   0402921620101064   4/2/2019     Bill     5/17/2019     97110             84.00
100269   Florida   Spine   0402921620101064   4/2/2019     Bill     5/17/2019     97112             84.00
100270   Florida   Spine   0402921620101064   4/2/2019     Bill     5/17/2019     97140             79.00
100271   Florida   Spine   0402921620101064   4/2/2019     Bill     5/17/2019     G0283             48.00
100272   Florida   Spine   0402921620101064   4/2/2019     Bill     5/17/2019     97010             60.00
100273   Florida   Spine   0523729000101040   2/6/2019     Bill     5/17/2019     98940             79.00
100274   Florida   Spine   0523729000101040   2/6/2019     Bill     5/17/2019     97530             99.00
100275   Florida   Spine   0523729000101040   2/6/2019     Bill     5/17/2019     97112             84.00
100276   Florida   Spine   0523729000101040   2/6/2019     Bill     5/17/2019     97140             79.00
100277   Florida   Spine   0523729000101040   2/6/2019     Bill     5/17/2019     G0283             48.00
100278   Florida   Spine   0523729000101040   2/6/2019     Bill     5/17/2019     97010             60.00
100279   Florida   Spine   0523729000101040   2/6/2019     Bill     5/17/2019     97035             48.00
100280   Florida   Spine   0630232500101016   2/4/2019     Bill     5/17/2019     99213            212.00
100281   Florida   Spine   0311283660101045   8/4/2018     Bill     5/17/2019     99211             84.00
100282   Florida   Spine   0311283660101045   8/4/2018     Bill     5/17/2019     97530             99.00
100283   Florida   Spine   0311283660101045   8/4/2018     Bill     5/17/2019     97112             84.00
100284   Florida   Spine   0311283660101045   8/4/2018     Bill     5/17/2019     97140             79.00
100285   Florida   Spine   0311283660101045   8/4/2018     Bill     5/17/2019     G0283             48.00
100286   Florida   Spine   0311283660101045   8/4/2018     Bill     5/17/2019     97010             60.00
100287   Florida   Spine   0311283660101045   8/4/2018     Bill     5/17/2019     97035             48.00
100288   Florida   Spine   0655908490101013   3/27/2019    Bill     5/17/2019     99211             84.00
100289   Florida   Spine   0655908490101013   3/27/2019    Bill     5/17/2019     97530             99.00
100290   Florida   Spine   0655908490101013   3/27/2019    Bill     5/17/2019     97110             84.00
100291   Florida   Spine   0655908490101013   3/27/2019    Bill     5/17/2019     97140             79.00
100292   Florida   Spine   0655908490101013   3/27/2019    Bill     5/17/2019     97010             60.00
100293   Florida   Spine   0655908490101013   3/27/2019    Bill     5/17/2019     G0283             48.00
100294   Florida   Spine   0499484830101055   2/20/2019    Bill     5/17/2019     99211             84.00
100295   Florida   Spine   0499484830101055   2/20/2019    Bill     5/17/2019     97530             99.00
100296   Florida   Spine   0499484830101055   2/20/2019    Bill     5/17/2019     97110             84.00
100297   Florida   Spine   0499484830101055   2/20/2019    Bill     5/17/2019     97112             84.00
100298   Florida   Spine   0499484830101055   2/20/2019    Bill     5/17/2019     97140             79.00
100299   Florida   Spine   0499484830101055   2/20/2019    Bill     5/17/2019     G0283             48.00
100300   Florida   Spine   0499484830101055   2/20/2019    Bill     5/17/2019     97010             60.00
100301   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     99211             84.00
100302   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97530             99.00
100303   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97110             84.00
100304   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97112             84.00
100305   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97140             79.00
100306   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97010             60.00
100307   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     G0283             48.00
100308   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     99211             84.00
100309   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     97530             99.00
100310   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     97112             84.00
100311   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     97140             79.00
100312   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     G0283             48.00
100313   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     97010             60.00
100314   Florida   Spine   0452723600101042   4/20/2019    Bill     5/17/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1968 of
                                                   2767

100315   Florida   Spine   0546847800101011   3/17/2019   Bill      5/17/2019     99212            115.00
100316   Florida   Spine   0546847800101011   3/17/2019   Bill      5/17/2019     97530             99.00
100317   Florida   Spine   0546847800101011   3/17/2019   Bill      5/17/2019     97140             79.00
100318   Florida   Spine   0523177750101010   4/25/2019   Bill      5/17/2019     99211             84.00
100319   Florida   Spine   0523177750101010   4/25/2019   Bill      5/17/2019     97530             99.00
100320   Florida   Spine   0523177750101010   4/25/2019   Bill      5/17/2019     97110             84.00
100321   Florida   Spine   0523177750101010   4/25/2019   Bill      5/17/2019     97140             79.00
100322   Florida   Spine   0523177750101010   4/25/2019   Bill      5/17/2019     G0283             48.00
100323   Florida   Spine   0523177750101010   4/25/2019   Bill      5/17/2019     97010             60.00
100324   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     99211             84.00
100325   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     97530             99.00
100326   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     97140             79.00
100327   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     G0283             48.00
100328   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     97010             60.00
100329   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     97035             48.00
100330   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     99211             84.00
100331   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     97530             99.00
100332   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     97110             84.00
100333   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     97140             79.00
100334   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     G0283             48.00
100335   Florida   Spine   0649046560101016   4/22/2019   Bill      5/17/2019     97010             60.00
100336   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     99211             84.00
100337   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97530             99.00
100338   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97110             84.00
100339   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97140             79.00
100340   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     G0283             48.00
100341   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97010             60.00
100342   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     99211             84.00
100343   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     97530             99.00
100344   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     97110             84.00
100345   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     97112             84.00
100346   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     97140             79.00
100347   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     G0283             48.00
100348   Florida   Spine   0554231690107066   3/14/2019   Bill      5/17/2019     97010             60.00
100349   Florida   Spine   0320298760101173   4/9/2019    Bill      5/17/2019     99211             84.00
100350   Florida   Spine   0320298760101173   4/9/2019    Bill      5/17/2019     97530             99.00
100351   Florida   Spine   0320298760101173   4/9/2019    Bill      5/17/2019     97112             84.00
100352   Florida   Spine   0320298760101173   4/9/2019    Bill      5/17/2019     97140             79.00
100353   Florida   Spine   0320298760101173   4/9/2019    Bill      5/17/2019     97010             60.00
100354   Florida   Spine   0472816140101096   3/5/2019    Bill      5/17/2019     99211             84.00
100355   Florida   Spine   0472816140101096   3/5/2019    Bill      5/17/2019     97530             99.00
100356   Florida   Spine   0472816140101096   3/5/2019    Bill      5/17/2019     97112             84.00
100357   Florida   Spine   0472816140101096   3/5/2019    Bill      5/17/2019     97140             79.00
100358   Florida   Spine   0472816140101096   3/5/2019    Bill      5/17/2019     G0283             48.00
100359   Florida   Spine   0472816140101096   3/5/2019    Bill      5/17/2019     97010             60.00
100360   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     99211             84.00
100361   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     97530             99.00
100362   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     97112             84.00
100363   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     97140             79.00
100364   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     97010             60.00
100365   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1969 of
                                                   2767

100366   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     99211             84.00
100367   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     97530             99.00
100368   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     97110             84.00
100369   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     97112             84.00
100370   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     97140             79.00
100371   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     97010             60.00
100372   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     G0283             48.00
100373   Florida   Spine   0619874410101035   1/1/2019    Bill      5/17/2019     98941             97.00
100374   Florida   Spine   0619874410101035   1/1/2019    Bill      5/17/2019     98943             79.00
100375   Florida   Spine   0619874410101035   1/1/2019    Bill      5/17/2019     99212            115.00
100376   Florida   Spine   0619874410101035   1/1/2019    Bill      5/17/2019     97035             48.00
100377   Florida   Spine   0619874410101035   1/1/2019    Bill      5/17/2019     97010             60.00
100378   Florida   Spine   0619874410101035   1/1/2019    Bill      5/17/2019     G0283             48.00
100379   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     99211             84.00
100380   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     97530             99.00
100381   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     97110             84.00
100382   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     97112             84.00
100383   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     97140             79.00
100384   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     97010             60.00
100385   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     G0283             48.00
100386   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     99211             84.00
100387   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     97530             99.00
100388   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     97112             84.00
100389   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     97140             79.00
100390   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     97012             60.00
100391   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     97010             60.00
100392   Florida   Spine   0347404860101043   2/28/2019   Bill      5/17/2019     G0283             48.00
100393   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     99211             84.00
100394   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     97530             99.00
100395   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     97012             60.00
100396   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     97140             79.00
100397   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     97010             60.00
100398   Florida   Spine   0593692000101045   4/19/2019   Bill      5/17/2019     G0283             48.00
100399   Florida   Spine   0324509210101035   1/18/2019   Bill      5/17/2019     99211             84.00
100400   Florida   Spine   0324509210101035   1/18/2019   Bill      5/17/2019     97110             84.00
100401   Florida   Spine   0324509210101035   1/18/2019   Bill      5/17/2019     97112             84.00
100402   Florida   Spine   0324509210101035   1/18/2019   Bill      5/17/2019     97140             79.00
100403   Florida   Spine   0324509210101035   1/18/2019   Bill      5/17/2019     97010             60.00
100404   Florida   Spine   0324509210101035   1/18/2019   Bill      5/17/2019     G0283             48.00
100405   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     99211             84.00
100406   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     97530             99.00
100407   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     97110             84.00
100408   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     97140             79.00
100409   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     97010             60.00
100410   Florida   Spine   0496349530101031   1/28/2019   Bill      5/17/2019     G0283             48.00
100411   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     99211             84.00
100412   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97530             99.00
100413   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97112             84.00
100414   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97140             79.00
100415   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97035             48.00
100416   Florida   Spine   0365299790101023   4/16/2019   Bill      5/17/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1970 of
                                                   2767

100417   Florida   Spine   0365299790101023   4/16/2019    Bill     5/17/2019     G0283            48.00
100418   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97530            99.00
100419   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97110            84.00
100420   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97140            79.00
100421   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97012            60.00
100422   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97010            60.00
100423   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     G0283            48.00
100424   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     99211            84.00
100425   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     97110            84.00
100426   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     97112            84.00
100427   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     97140            79.00
100428   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     97012            60.00
100429   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     97010            60.00
100430   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     G0283            48.00
100431   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     99211            84.00
100432   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     97110            84.00
100433   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     97112            84.00
100434   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     97140            79.00
100435   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     97039            48.00
100436   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     97010            60.00
100437   Florida   Spine   0617182890101026   3/30/2019    Bill     5/17/2019     G0283            48.00
100438   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     99211            84.00
100439   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     97110            84.00
100440   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     97112            84.00
100441   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     97140            79.00
100442   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     97010            60.00
100443   Florida   Spine   0267562590101058   12/13/2018   Bill     5/17/2019     G0283            48.00
100444   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     99211            84.00
100445   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97530            99.00
100446   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97110            84.00
100447   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97140            79.00
100448   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97012            60.00
100449   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     97010            60.00
100450   Florida   Spine   0383695140101050   3/14/2019    Bill     5/17/2019     G0283            48.00
100451   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     99211            84.00
100452   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97530            99.00
100453   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97110            84.00
100454   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97140            79.00
100455   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97012            60.00
100456   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     97010            60.00
100457   Florida   Spine   0142753980101078   2/20/2019    Bill     5/17/2019     G0283            48.00
100458   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     99211            84.00
100459   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97110            84.00
100460   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97035            48.00
100461   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97140            79.00
100462   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97012            60.00
100463   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     97010            60.00
100464   Florida   Spine   0164543610101082   4/8/2019     Bill     5/17/2019     G0283            48.00
100465   Florida   Spine   0360370130101042   3/6/2019     Bill     5/17/2019     99211            84.00
100466   Florida   Spine   0360370130101042   3/6/2019     Bill     5/17/2019     97530            99.00
100467   Florida   Spine   0360370130101042   3/6/2019     Bill     5/17/2019     97110            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1971 of
                                                   2767

100468   Florida   Spine   0360370130101042   3/6/2019    Bill      5/17/2019     97140             79.00
100469   Florida   Spine   0360370130101042   3/6/2019    Bill      5/17/2019     97010             60.00
100470   Florida   Spine   0360370130101042   3/6/2019    Bill      5/17/2019     G0283             48.00
100471   Florida   Spine   0548895390101022   4/3/2019    Bill      5/17/2019     99211             84.00
100472   Florida   Spine   0548895390101022   4/3/2019    Bill      5/17/2019     97530             99.00
100473   Florida   Spine   0548895390101022   4/3/2019    Bill      5/17/2019     97110             84.00
100474   Florida   Spine   0548895390101022   4/3/2019    Bill      5/17/2019     97140             79.00
100475   Florida   Spine   0548895390101022   4/3/2019    Bill      5/17/2019     97010             60.00
100476   Florida   Spine   0548895390101022   4/3/2019    Bill      5/17/2019     G0283             48.00
100477   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     99211             84.00
100478   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     97530             99.00
100479   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     97112             84.00
100480   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     97140             79.00
100481   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     G0283             48.00
100482   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     97010             60.00
100483   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     97035             48.00
100484   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     99211             84.00
100485   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97530             99.00
100486   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97110             84.00
100487   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97112             84.00
100488   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97140             79.00
100489   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     G0283             48.00
100490   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97010             60.00
100491   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     99211             84.00
100492   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     97530             99.00
100493   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     97110             84.00
100494   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     97140             79.00
100495   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     G0283             48.00
100496   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     97010             60.00
100497   Florida   Spine   0445965860101028   1/30/2019   Bill      5/17/2019     99213            212.00
100498   Florida   Spine   0630714390101024   1/29/2019   Bill      5/17/2019     99212            115.00
100499   Florida   Spine   0630714390101024   1/29/2019   Bill      5/17/2019     97110             84.00
100500   Florida   Spine   0517289190101100   3/11/2019   Bill      5/17/2019     99211             84.00
100501   Florida   Spine   0517289190101100   3/11/2019   Bill      5/17/2019     97530             99.00
100502   Florida   Spine   0517289190101100   3/11/2019   Bill      5/17/2019     97112             84.00
100503   Florida   Spine   0517289190101100   3/11/2019   Bill      5/17/2019     97140             79.00
100504   Florida   Spine   0517289190101100   3/11/2019   Bill      5/17/2019     97010             60.00
100505   Florida   Spine   0517289190101100   3/11/2019   Bill      5/17/2019     G0283             48.00
100506   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     99211             84.00
100507   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97530             99.00
100508   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97110             84.00
100509   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97140             79.00
100510   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     G0283             48.00
100511   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97010             60.00
100512   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97035             48.00
100513   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     99211             84.00
100514   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97530             99.00
100515   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97110             84.00
100516   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97140             79.00
100517   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97010             60.00
100518   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1972 of
                                                   2767

100519   Florida   Spine   0628552720101015   2/11/2019    Bill     5/17/2019     99211               84.00
100520   Florida   Spine   0628552720101015   2/11/2019    Bill     5/17/2019     97110               84.00
100521   Florida   Spine   0628552720101015   2/11/2019    Bill     5/17/2019     97112               84.00
100522   Florida   Spine   0628552720101015   2/11/2019    Bill     5/17/2019     97140               79.00
100523   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     99203              500.00
100524   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     99203              500.00
100525   Florida   Spine   0348625250101099   4/15/2019    Bill     5/17/2019     99203              550.00
100526   Florida   Spine   0528344130101053   4/18/2019    Bill     5/17/2019     99203              500.00
100527   Florida   Spine   0365299790101023   4/16/2019    Bill     5/17/2019     99204              770.00
100528   Florida   Spine   0530078680101057   5/8/2019     Bill     5/17/2019     82950               25.00
100529   Florida   Spine   0530078680101057   5/8/2019     Bill     5/17/2019     J2001              115.50
100530   Florida   Spine   0530078680101057   5/8/2019     Bill     5/17/2019     J3301               38.50
100531   Florida   Spine   0530078680101057   5/8/2019     Bill     5/17/2019     Q9965               25.00
100532   Florida   Spine   0530078680101057   5/8/2019     Bill     5/17/2019     62321            2,100.00
100533   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     99211               84.00
100534   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     97530               99.00
100535   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     97110               84.00
100536   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     97112               84.00
100537   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     97140               79.00
100538   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     G0283               48.00
100539   Florida   Spine   0572291920101014   3/14/2019    Bill     5/17/2019     97010               60.00
100540   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     99211               84.00
100541   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97530               99.00
100542   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97112               84.00
100543   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97140               79.00
100544   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     G0283               48.00
100545   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97010               60.00
100546   Florida   Spine   0497123140101163   4/19/2019    Bill     5/17/2019     97035               48.00
100547   Florida   Spine   0368752680101054   4/23/2019    Bill     5/17/2019     99213              385.00
100548   Florida   Spine   0368752680101054   4/23/2019    Bill     5/17/2019     62321            2,100.00
100549   Florida   Spine   0368752680101054   4/23/2019    Bill     5/17/2019     J3301               77.00
100550   Florida   Spine   0368752680101054   4/23/2019    Bill     5/17/2019     J2001              115.50
100551   Florida   Spine   0368752680101054   4/23/2019    Bill     5/17/2019     Q9965               25.00
100552   Florida   Spine   0297356910101094   2/28/2019    Bill     5/17/2019     99213              385.00
100553   Florida   Spine   0538317880101034   1/9/2019     Bill     5/17/2019     99213              385.00
100554   Florida   Spine   0538317880101034   1/9/2019     Bill     5/17/2019     20610              660.00
100555   Florida   Spine   0538317880101034   1/9/2019     Bill     5/17/2019     J2001               38.50
100556   Florida   Spine   0538317880101034   1/9/2019     Bill     5/17/2019     J1020               70.00
100557   Florida   Spine   0538356480101119   11/11/2018   Bill     5/17/2019     99203              550.00
100558   Florida   Spine   0538356480101119   11/11/2018   Bill     5/17/2019     99203              550.00
100559   Florida   Spine   0115162110101227   12/28/2018   Bill     5/17/2019     99213              385.00
100560   Florida   Spine   0495085200101015   7/17/2018    Bill     5/17/2019     99213              385.00
100561   Florida   Spine   0624777350101019   1/6/2019     Bill     5/17/2019     99213              385.00
100562   Florida   Spine   0434132590101033   12/15/2018   Bill     5/17/2019     99203              550.00
100563   Florida   Spine   0429066000101091   5/14/2018    Bill     5/17/2019     99213              385.00
100564   Florida   Spine   0196729850101013   2/27/2019    Bill     5/17/2019     99213              385.00
100565   Florida   Spine   0095749790101073   4/26/2019    Bill     5/17/2019     99203              550.00
100566   Florida   Spine   0320298760101173   4/9/2019     Bill     5/17/2019     99211               84.00
100567   Florida   Spine   0320298760101173   4/9/2019     Bill     5/17/2019     97530               99.00
100568   Florida   Spine   0320298760101173   4/9/2019     Bill     5/17/2019     97112               84.00
100569   Florida   Spine   0320298760101173   4/9/2019     Bill     5/17/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1973 of
                                                   2767

100570   Florida   Spine   0320298760101173   4/9/2019    Bill      5/17/2019     97010             60.00
100571   Florida   Spine   0322308720101045   4/12/2019   Bill      5/17/2019     98940             79.00
100572   Florida   Spine   0322308720101045   4/12/2019   Bill      5/17/2019     G0283             48.00
100573   Florida   Spine   0322308720101045   4/12/2019   Bill      5/17/2019     97010             60.00
100574   Florida   Spine   0322308720101045   4/12/2019   Bill      5/17/2019     97039             48.00
100575   Florida   Spine   0462632770101039   3/15/2019   Bill      5/17/2019     99211             84.00
100576   Florida   Spine   0462632770101039   3/15/2019   Bill      5/17/2019     97140             79.00
100577   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     99212            115.00
100578   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97530             99.00
100579   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97110             84.00
100580   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97012             60.00
100581   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97140             79.00
100582   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97010             60.00
100583   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     G0283             48.00
100584   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     99211             84.00
100585   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     97530             99.00
100586   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     97140             79.00
100587   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     G0283             48.00
100588   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     97010             60.00
100589   Florida   Spine   0485205260101018   4/22/2019   Bill      5/17/2019     97035             48.00
100590   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     99211             84.00
100591   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97530             99.00
100592   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97112             84.00
100593   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97140             79.00
100594   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     G0283             48.00
100595   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97010             60.00
100596   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97035             48.00
100597   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     99211             84.00
100598   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97530             99.00
100599   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97112             84.00
100600   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97140             79.00
100601   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     G0283             48.00
100602   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97010             60.00
100603   Florida   Spine   0311283660101045   8/4/2018    Bill      5/17/2019     97035             48.00
100604   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     99211             84.00
100605   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     97530             99.00
100606   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     97110             84.00
100607   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     97112             84.00
100608   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     97140             79.00
100609   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     G0283             48.00
100610   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     97010             60.00
100611   Florida   Spine   0607188190101014   3/25/2019   Bill      5/17/2019     99211             84.00
100612   Florida   Spine   0607188190101014   3/25/2019   Bill      5/17/2019     97140             79.00
100613   Florida   Spine   0607188190101014   3/25/2019   Bill      5/17/2019     97010             60.00
100614   Florida   Spine   0561558220101016   1/22/2019   Bill      5/17/2019     99211             84.00
100615   Florida   Spine   0561558220101016   1/22/2019   Bill      5/17/2019     97530             99.00
100616   Florida   Spine   0561558220101016   1/22/2019   Bill      5/17/2019     97110             84.00
100617   Florida   Spine   0561558220101016   1/22/2019   Bill      5/17/2019     97112             84.00
100618   Florida   Spine   0561558220101016   1/22/2019   Bill      5/17/2019     97140             79.00
100619   Florida   Spine   0561558220101016   1/22/2019   Bill      5/17/2019     G0283             48.00
100620   Florida   Spine   0561558220101016   1/22/2019   Bill      5/17/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1974 of
                                                   2767

100621   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     99212            115.00
100622   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97110             84.00
100623   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97112             84.00
100624   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97140             79.00
100625   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     G0283             48.00
100626   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97010             60.00
100627   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     99212            115.00
100628   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97530             99.00
100629   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97140             79.00
100630   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     G0283             48.00
100631   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97010             60.00
100632   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97039             48.00
100633   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     99211             84.00
100634   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     97530             99.00
100635   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     97140             79.00
100636   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     G0283             48.00
100637   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     97010             60.00
100638   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     99211             84.00
100639   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97110             84.00
100640   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97112             84.00
100641   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97140             79.00
100642   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     G0283             48.00
100643   Florida   Spine   0616804760101049   3/13/2019   Bill      5/17/2019     97010             60.00
100644   Florida   Spine   0546847800101011   3/17/2019   Bill      5/17/2019     99211             84.00
100645   Florida   Spine   0546847800101011   3/17/2019   Bill      5/17/2019     97530             99.00
100646   Florida   Spine   0546847800101011   3/17/2019   Bill      5/17/2019     97140             79.00
100647   Florida   Spine   0546847800101011   3/17/2019   Bill      5/17/2019     97010             60.00
100648   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     99211             84.00
100649   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97530             99.00
100650   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97140             79.00
100651   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     G0283             48.00
100652   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97010             60.00
100653   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97035             48.00
100654   Florida   Spine   0338161060101113   5/2/2019    Bill      5/17/2019     97039             48.00
100655   Florida   Spine   0565843170101083   4/9/2019    Bill      5/17/2019     99211             84.00
100656   Florida   Spine   0565843170101083   4/9/2019    Bill      5/17/2019     97530             99.00
100657   Florida   Spine   0565843170101083   4/9/2019    Bill      5/17/2019     97112             84.00
100658   Florida   Spine   0565843170101083   4/9/2019    Bill      5/17/2019     97140             79.00
100659   Florida   Spine   0565843170101083   4/9/2019    Bill      5/17/2019     G0283             48.00
100660   Florida   Spine   0565843170101083   4/9/2019    Bill      5/17/2019     97010             60.00
100661   Florida   Spine   0433175160101041   2/20/2019   Bill      5/17/2019     99211             84.00
100662   Florida   Spine   0433175160101041   2/20/2019   Bill      5/17/2019     97110             84.00
100663   Florida   Spine   0433175160101041   2/20/2019   Bill      5/17/2019     97112             84.00
100664   Florida   Spine   0433175160101041   2/20/2019   Bill      5/17/2019     97140             79.00
100665   Florida   Spine   0433175160101041   2/20/2019   Bill      5/17/2019     G0283             48.00
100666   Florida   Spine   0433175160101041   2/20/2019   Bill      5/17/2019     97010             60.00
100667   Florida   Spine   0223077330101014   4/7/2019    Bill      5/17/2019     99211             84.00
100668   Florida   Spine   0223077330101014   4/7/2019    Bill      5/17/2019     97530             99.00
100669   Florida   Spine   0223077330101014   4/7/2019    Bill      5/17/2019     97140             79.00
100670   Florida   Spine   0223077330101014   4/7/2019    Bill      5/17/2019     G0283             48.00
100671   Florida   Spine   0223077330101014   4/7/2019    Bill      5/17/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1975 of
                                                   2767

100672   Florida   Spine   0223077330101014   4/7/2019     Bill     5/17/2019     97035            48.00
100673   Florida   Spine   0402921620101064   4/2/2019     Bill     5/17/2019     99211            84.00
100674   Florida   Spine   0402921620101064   4/2/2019     Bill     5/17/2019     97110            84.00
100675   Florida   Spine   0402921620101064   4/2/2019     Bill     5/17/2019     97112            84.00
100676   Florida   Spine   0402921620101064   4/2/2019     Bill     5/17/2019     97140            79.00
100677   Florida   Spine   0402921620101064   4/2/2019     Bill     5/17/2019     G0283            48.00
100678   Florida   Spine   0402921620101064   4/2/2019     Bill     5/17/2019     97010            60.00
100679   Florida   Spine   0450622060101066   3/6/2019     Bill     5/17/2019     99211            84.00
100680   Florida   Spine   0450622060101066   3/6/2019     Bill     5/17/2019     97530            99.00
100681   Florida   Spine   0450622060101066   3/6/2019     Bill     5/17/2019     97140            79.00
100682   Florida   Spine   0450622060101066   3/6/2019     Bill     5/17/2019     G0283            48.00
100683   Florida   Spine   0450622060101066   3/6/2019     Bill     5/17/2019     97010            60.00
100684   Florida   Spine   0450622060101066   3/6/2019     Bill     5/17/2019     97012            60.00
100685   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     99211            84.00
100686   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     97530            99.00
100687   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     97112            84.00
100688   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     97140            79.00
100689   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     G0283            48.00
100690   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     97010            60.00
100691   Florida   Spine   0105083030101091   1/7/2019     Bill     5/17/2019     99211            84.00
100692   Florida   Spine   0105083030101091   1/7/2019     Bill     5/17/2019     97110            84.00
100693   Florida   Spine   0105083030101091   1/7/2019     Bill     5/17/2019     97112            84.00
100694   Florida   Spine   0105083030101091   1/7/2019     Bill     5/17/2019     97140            79.00
100695   Florida   Spine   0105083030101091   1/7/2019     Bill     5/17/2019     G0283            48.00
100696   Florida   Spine   0105083030101091   1/7/2019     Bill     5/17/2019     97010            60.00
100697   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     99211            84.00
100698   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97530            99.00
100699   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97112            84.00
100700   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97140            79.00
100701   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     G0283            48.00
100702   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97010            60.00
100703   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97035            48.00
100704   Florida   Spine   0472816140101096   3/5/2019     Bill     5/17/2019     99211            84.00
100705   Florida   Spine   0472816140101096   3/5/2019     Bill     5/17/2019     97530            99.00
100706   Florida   Spine   0472816140101096   3/5/2019     Bill     5/17/2019     97112            84.00
100707   Florida   Spine   0472816140101096   3/5/2019     Bill     5/17/2019     97140            79.00
100708   Florida   Spine   0472816140101096   3/5/2019     Bill     5/17/2019     G0283            48.00
100709   Florida   Spine   0472816140101096   3/5/2019     Bill     5/17/2019     97010            60.00
100710   Florida   Spine   0593692000101045   4/19/2019    Bill     5/17/2019     99211            84.00
100711   Florida   Spine   0593692000101045   4/19/2019    Bill     5/17/2019     97530            99.00
100712   Florida   Spine   0593692000101045   4/19/2019    Bill     5/17/2019     97012            60.00
100713   Florida   Spine   0593692000101045   4/19/2019    Bill     5/17/2019     97140            79.00
100714   Florida   Spine   0593692000101045   4/19/2019    Bill     5/17/2019     97010            60.00
100715   Florida   Spine   0593692000101045   4/19/2019    Bill     5/17/2019     G0283            48.00
100716   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     99211            84.00
100717   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     97530            99.00
100718   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     97110            84.00
100719   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     97140            79.00
100720   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     97035            48.00
100721   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     97010            60.00
100722   Florida   Spine   0804951830000001   4/16/2019    Bill     5/17/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1976 of
                                                   2767

100723   Florida   Spine   0616380330101033   4/26/2019    Bill     5/17/2019     99211            84.00
100724   Florida   Spine   0616380330101033   4/26/2019    Bill     5/17/2019     97530            99.00
100725   Florida   Spine   0616380330101033   4/26/2019    Bill     5/17/2019     97110            84.00
100726   Florida   Spine   0616380330101033   4/26/2019    Bill     5/17/2019     97140            79.00
100727   Florida   Spine   0616380330101033   4/26/2019    Bill     5/17/2019     97035            48.00
100728   Florida   Spine   0616380330101033   4/26/2019    Bill     5/17/2019     97010            60.00
100729   Florida   Spine   0616380330101033   4/26/2019    Bill     5/17/2019     G0283            48.00
100730   Florida   Spine   0528344130101053   4/18/2019    Bill     5/17/2019     99211            84.00
100731   Florida   Spine   0528344130101053   4/18/2019    Bill     5/17/2019     97530            99.00
100732   Florida   Spine   0528344130101053   4/18/2019    Bill     5/17/2019     97112            84.00
100733   Florida   Spine   0528344130101053   4/18/2019    Bill     5/17/2019     97140            79.00
100734   Florida   Spine   0528344130101053   4/18/2019    Bill     5/17/2019     97035            48.00
100735   Florida   Spine   0528344130101053   4/18/2019    Bill     5/17/2019     97010            60.00
100736   Florida   Spine   0528344130101053   4/18/2019    Bill     5/17/2019     G0283            48.00
100737   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     99211            84.00
100738   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     97530            99.00
100739   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     97110            84.00
100740   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     97112            84.00
100741   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     97140            79.00
100742   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     97010            60.00
100743   Florida   Spine   0566171190101035   3/18/2019    Bill     5/17/2019     G0283            48.00
100744   Florida   Spine   0619874410101035   1/1/2019     Bill     5/17/2019     98941            97.00
100745   Florida   Spine   0619874410101035   1/1/2019     Bill     5/17/2019     98943            79.00
100746   Florida   Spine   0619874410101035   1/1/2019     Bill     5/17/2019     97112            84.00
100747   Florida   Spine   0619874410101035   1/1/2019     Bill     5/17/2019     97035            48.00
100748   Florida   Spine   0619874410101035   1/1/2019     Bill     5/17/2019     97010            60.00
100749   Florida   Spine   0619874410101035   1/1/2019     Bill     5/17/2019     G0283            48.00
100750   Florida   Spine   0419163770101104   4/20/2019    Bill     5/17/2019     99211            84.00
100751   Florida   Spine   0419163770101104   4/20/2019    Bill     5/17/2019     97530            99.00
100752   Florida   Spine   0419163770101104   4/20/2019    Bill     5/17/2019     97140            79.00
100753   Florida   Spine   0419163770101104   4/20/2019    Bill     5/17/2019     97035            48.00
100754   Florida   Spine   0419163770101104   4/20/2019    Bill     5/17/2019     97010            60.00
100755   Florida   Spine   0419163770101104   4/20/2019    Bill     5/17/2019     G0283            48.00
100756   Florida   Spine   0601248180101030   4/9/2019     Bill     5/17/2019     99211            84.00
100757   Florida   Spine   0601248180101030   4/9/2019     Bill     5/17/2019     97530            99.00
100758   Florida   Spine   0601248180101030   4/9/2019     Bill     5/17/2019     97110            84.00
100759   Florida   Spine   0601248180101030   4/9/2019     Bill     5/17/2019     97140            79.00
100760   Florida   Spine   0601248180101030   4/9/2019     Bill     5/17/2019     97035            48.00
100761   Florida   Spine   0601248180101030   4/9/2019     Bill     5/17/2019     97010            60.00
100762   Florida   Spine   0601248180101030   4/9/2019     Bill     5/17/2019     G0283            48.00
100763   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     98941            97.00
100764   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97530            99.00
100765   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97110            84.00
100766   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97140            79.00
100767   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     97010            60.00
100768   Florida   Spine   0634246910101032   12/18/2018   Bill     5/17/2019     G0283            48.00
100769   Florida   Spine   0182615800101136   4/5/2019     Bill     5/17/2019     99211            84.00
100770   Florida   Spine   0182615800101136   4/5/2019     Bill     5/17/2019     97530            99.00
100771   Florida   Spine   0182615800101136   4/5/2019     Bill     5/17/2019     97110            84.00
100772   Florida   Spine   0182615800101136   4/5/2019     Bill     5/17/2019     97140            79.00
100773   Florida   Spine   0182615800101136   4/5/2019     Bill     5/17/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1977 of
                                                   2767

100774   Florida   Spine   0182615800101136   4/5/2019    Bill      5/17/2019     G0283               48.00
100775   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     99211               84.00
100776   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     97530               99.00
100777   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     97112               84.00
100778   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     97140               79.00
100779   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     G0283               48.00
100780   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     97010               60.00
100781   Florida   Spine   0573827830101021   2/13/2019   Bill      5/17/2019     97035               48.00
100782   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     99211               84.00
100783   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     97530               99.00
100784   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     97112               84.00
100785   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     97140               79.00
100786   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     G0283               48.00
100787   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     97010               60.00
100788   Florida   Spine   0295868630101131   4/29/2019   Bill      5/17/2019     97035               48.00
100789   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     99211               84.00
100790   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97530               99.00
100791   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97140               79.00
100792   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     G0283               48.00
100793   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97010               60.00
100794   Florida   Spine   0640152160101015   4/30/2019   Bill      5/17/2019     97035               48.00
100795   Florida   Spine   0356081230101370   5/2/2019    Bill      5/17/2019     99203              302.00
100796   Florida   Spine   0630714390101024   1/29/2019   Bill      5/17/2019     99211               84.00
100797   Florida   Spine   0630714390101024   1/29/2019   Bill      5/17/2019     97140               79.00
100798   Florida   Spine   0630714390101024   1/29/2019   Bill      5/17/2019     G0283               48.00
100799   Florida   Spine   0630714390101024   1/29/2019   Bill      5/17/2019     97010               60.00
100800   Florida   Spine   0546439520000001   2/21/2019   Bill      5/17/2019     99213              385.00
100801   Florida   Spine   0497123140101163   4/19/2019   Bill      5/17/2019     99211               84.00
100802   Florida   Spine   0497123140101163   4/19/2019   Bill      5/17/2019     97530               99.00
100803   Florida   Spine   0497123140101163   4/19/2019   Bill      5/17/2019     97112               84.00
100804   Florida   Spine   0497123140101163   4/19/2019   Bill      5/17/2019     97140               79.00
100805   Florida   Spine   0497123140101163   4/19/2019   Bill      5/17/2019     G0283               48.00
100806   Florida   Spine   0497123140101163   4/19/2019   Bill      5/17/2019     97010               60.00
100807   Florida   Spine   0497123140101163   4/19/2019   Bill      5/17/2019     97035               48.00
100808   Florida   Spine   0388927930101106   2/28/2019   Bill      5/17/2019     62321            2,100.00
100809   Florida   Spine   0388927930101106   2/28/2019   Bill      5/17/2019     J2001               38.50
100810   Florida   Spine   0388927930101106   2/28/2019   Bill      5/17/2019     J3301               38.50
100811   Florida   Spine   0388927930101106   2/28/2019   Bill      5/17/2019     Q9965               25.00
100812   Florida   Spine   0627347550101024   1/12/2019   Bill      5/17/2019     99214              440.00
100813   Florida   Spine   0517126600101017   8/23/2015   Bill      5/17/2019     99213               76.68
100814   Florida   Spine   0628552720101015   2/11/2019   Bill      5/17/2019     99213              385.00
100815   Florida   Spine   0547756000101045   5/2/2019    Bill      5/17/2019     99203              550.00
100816   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     99211               84.00
100817   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97530               99.00
100818   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97112               84.00
100819   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97140               79.00
100820   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     G0283               48.00
100821   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97010               60.00
100822   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97035               48.00
100823   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     99211               84.00
100824   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     97530               99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1978 of
                                                   2767

100825   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     97110            84.00
100826   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     97112            84.00
100827   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     97140            79.00
100828   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     G0283            48.00
100829   Florida   Spine   0512331140101023   3/23/2019   Bill      5/17/2019     97010            60.00
100830   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     99211            84.00
100831   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97110            84.00
100832   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97112            84.00
100833   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97140            79.00
100834   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     G0283            48.00
100835   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97010            60.00
100836   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     99211            84.00
100837   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97530            99.00
100838   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97112            84.00
100839   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97140            79.00
100840   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     G0283            48.00
100841   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97010            60.00
100842   Florida   Spine   0602763810101035   4/14/2019   Bill      5/17/2019     97035            48.00
100843   Florida   Spine   0617182890101026   3/30/2019   Bill      5/17/2019     99211            84.00
100844   Florida   Spine   0617182890101026   3/30/2019   Bill      5/17/2019     97110            84.00
100845   Florida   Spine   0617182890101026   3/30/2019   Bill      5/17/2019     97112            84.00
100846   Florida   Spine   0617182890101026   3/30/2019   Bill      5/17/2019     97012            60.00
100847   Florida   Spine   0617182890101026   3/30/2019   Bill      5/17/2019     97140            79.00
100848   Florida   Spine   0617182890101026   3/30/2019   Bill      5/17/2019     97010            60.00
100849   Florida   Spine   0617182890101026   3/30/2019   Bill      5/17/2019     G0283            48.00
100850   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     99211            84.00
100851   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97530            99.00
100852   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97110            84.00
100853   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97140            79.00
100854   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     G0283            48.00
100855   Florida   Spine   0327808730101039   3/21/2019   Bill      5/17/2019     97010            60.00
100856   Florida   Spine   0607188190101014   3/25/2019   Bill      5/17/2019     99211            84.00
100857   Florida   Spine   0607188190101014   3/25/2019   Bill      5/17/2019     97110            84.00
100858   Florida   Spine   0607188190101014   3/25/2019   Bill      5/17/2019     97140            79.00
100859   Florida   Spine   0607188190101014   3/25/2019   Bill      5/17/2019     97010            60.00
100860   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     99211            84.00
100861   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97530            99.00
100862   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97112            84.00
100863   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97140            79.00
100864   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     G0283            48.00
100865   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97010            60.00
100866   Florida   Spine   0398871330101050   4/19/2019   Bill      5/17/2019     97035            48.00
100867   Florida   Spine   0617182890101026   3/30/2019   Bill      5/17/2019     99211            84.00
100868   Florida   Spine   0617182890101026   3/30/2019   Bill      5/17/2019     97140            79.00
100869   Florida   Spine   0617182890101026   3/30/2019   Bill      5/17/2019     97010            60.00
100870   Florida   Spine   0617182890101026   3/30/2019   Bill      5/17/2019     G0283            48.00
100871   Florida   Spine   0462632770101039   3/15/2019   Bill      5/17/2019     99211            84.00
100872   Florida   Spine   0462632770101039   3/15/2019   Bill      5/17/2019     97530            99.00
100873   Florida   Spine   0462632770101039   3/15/2019   Bill      5/17/2019     97112            84.00
100874   Florida   Spine   0462632770101039   3/15/2019   Bill      5/17/2019     97140            79.00
100875   Florida   Spine   0462632770101039   3/15/2019   Bill      5/17/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1979 of
                                                   2767

100876   Florida   Spine   0462632770101039   3/15/2019    Bill     5/17/2019     97010             60.00
100877   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     99211             84.00
100878   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97530             99.00
100879   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97140             79.00
100880   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     G0283             48.00
100881   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97010             60.00
100882   Florida   Spine   0147335130101177   3/25/2019    Bill     5/17/2019     97035             48.00
100883   Florida   Spine   0417154430101057   3/29/2019    Bill     5/17/2019     99211             84.00
100884   Florida   Spine   0417154430101057   3/29/2019    Bill     5/17/2019     97530             99.00
100885   Florida   Spine   0417154430101057   3/29/2019    Bill     5/17/2019     97140             79.00
100886   Florida   Spine   0417154430101057   3/29/2019    Bill     5/17/2019     G0283             48.00
100887   Florida   Spine   0417154430101057   3/29/2019    Bill     5/17/2019     97010             60.00
100888   Florida   Spine   0417154430101057   3/29/2019    Bill     5/17/2019     97035             48.00
100889   Florida   Spine   0410926230101107   4/3/2019     Bill     5/17/2019     99211             84.00
100890   Florida   Spine   0410926230101107   4/3/2019     Bill     5/17/2019     97110             84.00
100891   Florida   Spine   0410926230101107   4/3/2019     Bill     5/17/2019     97112             84.00
100892   Florida   Spine   0410926230101107   4/3/2019     Bill     5/17/2019     97140             79.00
100893   Florida   Spine   0410926230101107   4/3/2019     Bill     5/17/2019     G0283             48.00
100894   Florida   Spine   0410926230101107   4/3/2019     Bill     5/17/2019     97010             60.00
100895   Florida   Spine   0565843170101083   4/9/2019     Bill     5/17/2019     99211             84.00
100896   Florida   Spine   0565843170101083   4/9/2019     Bill     5/17/2019     97530             99.00
100897   Florida   Spine   0565843170101083   4/9/2019     Bill     5/17/2019     97140             79.00
100898   Florida   Spine   0565843170101083   4/9/2019     Bill     5/17/2019     G0283             48.00
100899   Florida   Spine   0565843170101083   4/9/2019     Bill     5/17/2019     97010             60.00
100900   Florida   Spine   0546847800101011   3/17/2019    Bill     5/17/2019     99211             84.00
100901   Florida   Spine   0546847800101011   3/17/2019    Bill     5/17/2019     97530             99.00
100902   Florida   Spine   0546847800101011   3/17/2019    Bill     5/17/2019     97140             79.00
100903   Florida   Spine   0546847800101011   3/17/2019    Bill     5/17/2019     97010             60.00
100904   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     99213            212.00
100905   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     97530             99.00
100906   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     97112             84.00
100907   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     97140             79.00
100908   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     G0283             48.00
100909   Florida   Spine   0523842610101035   11/20/2018   Bill     5/17/2019     97010             60.00
100910   Florida   Spine   0433175160101041   2/20/2019    Bill     5/17/2019     99211             84.00
100911   Florida   Spine   0433175160101041   2/20/2019    Bill     5/17/2019     97110             84.00
100912   Florida   Spine   0433175160101041   2/20/2019    Bill     5/17/2019     97112             84.00
100913   Florida   Spine   0433175160101041   2/20/2019    Bill     5/17/2019     97140             79.00
100914   Florida   Spine   0433175160101041   2/20/2019    Bill     5/17/2019     G0283             48.00
100915   Florida   Spine   0433175160101041   2/20/2019    Bill     5/17/2019     97010             60.00
100916   Florida   Spine   0619874410101035   1/1/2019     Bill     5/17/2019     98941             97.00
100917   Florida   Spine   0619874410101035   1/1/2019     Bill     5/17/2019     98943             79.00
100918   Florida   Spine   0619874410101035   1/1/2019     Bill     5/17/2019     97530             99.00
100919   Florida   Spine   0619874410101035   1/1/2019     Bill     5/17/2019     97035             48.00
100920   Florida   Spine   0619874410101035   1/1/2019     Bill     5/17/2019     97010             60.00
100921   Florida   Spine   0619874410101035   1/1/2019     Bill     5/17/2019     G0283             48.00
100922   Florida   Spine   0639051120101029   1/22/2019    Bill     5/17/2019     99211             84.00
100923   Florida   Spine   0639051120101029   1/22/2019    Bill     5/17/2019     97110             84.00
100924   Florida   Spine   0639051120101029   1/22/2019    Bill     5/17/2019     97112             84.00
100925   Florida   Spine   0639051120101029   1/22/2019    Bill     5/17/2019     97140             79.00
100926   Florida   Spine   0639051120101029   1/22/2019    Bill     5/17/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1980 of
                                                   2767

100927   Florida   Spine   0639051120101029   1/22/2019    Bill     5/17/2019     97010             60.00
100928   Florida   Spine   0604859700101032   12/14/2018   Bill     5/17/2019     99213            212.00
100929   Florida   Spine   0604859700101032   12/14/2018   Bill     5/17/2019     97112             84.00
100930   Florida   Spine   0604859700101032   12/14/2018   Bill     5/17/2019     97140             79.00
100931   Florida   Spine   0604859700101032   12/14/2018   Bill     5/17/2019     G0283             48.00
100932   Florida   Spine   0604859700101032   12/14/2018   Bill     5/17/2019     97010             60.00
100933   Florida   Spine   0360370130101042   3/6/2019     Bill     5/17/2019     99211             84.00
100934   Florida   Spine   0360370130101042   3/6/2019     Bill     5/17/2019     97530             99.00
100935   Florida   Spine   0360370130101042   3/6/2019     Bill     5/17/2019     97110             84.00
100936   Florida   Spine   0360370130101042   3/6/2019     Bill     5/17/2019     97140             79.00
100937   Florida   Spine   0360370130101042   3/6/2019     Bill     5/17/2019     97010             60.00
100938   Florida   Spine   0360370130101042   3/6/2019     Bill     5/17/2019     G0283             48.00
100939   Florida   Spine   0485205260101018   4/22/2019    Bill     5/17/2019     99211             84.00
100940   Florida   Spine   0485205260101018   4/22/2019    Bill     5/17/2019     97530             99.00
100941   Florida   Spine   0485205260101018   4/22/2019    Bill     5/17/2019     97112             84.00
100942   Florida   Spine   0485205260101018   4/22/2019    Bill     5/17/2019     97140             79.00
100943   Florida   Spine   0485205260101018   4/22/2019    Bill     5/17/2019     G0283             48.00
100944   Florida   Spine   0485205260101018   4/22/2019    Bill     5/17/2019     97010             60.00
100945   Florida   Spine   0520017690101022   3/14/2019    Bill     5/17/2019     99211             84.00
100946   Florida   Spine   0520017690101022   3/14/2019    Bill     5/17/2019     97110             84.00
100947   Florida   Spine   0520017690101022   3/14/2019    Bill     5/17/2019     97112             84.00
100948   Florida   Spine   0520017690101022   3/14/2019    Bill     5/17/2019     97140             79.00
100949   Florida   Spine   0520017690101022   3/14/2019    Bill     5/17/2019     97014             48.00
100950   Florida   Spine   0520017690101022   3/14/2019    Bill     5/17/2019     97010             60.00
100951   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     99211             84.00
100952   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97530             99.00
100953   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97112             84.00
100954   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97140             79.00
100955   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     G0283             48.00
100956   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97010             60.00
100957   Florida   Spine   0523177750101010   4/25/2019    Bill     5/17/2019     97035             48.00
100958   Florida   Spine   0548895390101022   4/3/2019     Bill     5/17/2019     99211             84.00
100959   Florida   Spine   0548895390101022   4/3/2019     Bill     5/17/2019     97530             99.00
100960   Florida   Spine   0548895390101022   4/3/2019     Bill     5/17/2019     97140             79.00
100961   Florida   Spine   0548895390101022   4/3/2019     Bill     5/17/2019     97010             60.00
100962   Florida   Spine   0548895390101022   4/3/2019     Bill     5/17/2019     G0283             48.00
100963   Florida   Spine   0632854840101014   11/11/2018   Bill     5/17/2019     99211             84.00
100964   Florida   Spine   0632854840101014   11/11/2018   Bill     5/17/2019     97110             84.00
100965   Florida   Spine   0632854840101014   11/11/2018   Bill     5/17/2019     97112             84.00
100966   Florida   Spine   0632854840101014   11/11/2018   Bill     5/17/2019     97140             79.00
100967   Florida   Spine   0632854840101014   11/11/2018   Bill     5/17/2019     97010             60.00
100968   Florida   Spine   0632854840101014   11/11/2018   Bill     5/17/2019     G0283             48.00
100969   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     99211             84.00
100970   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     97530             99.00
100971   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     97112             84.00
100972   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     97140             79.00
100973   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     97035             48.00
100974   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     97010             60.00
100975   Florida   Spine   0536059250101044   3/8/2019     Bill     5/17/2019     G0283             48.00
100976   Florida   Spine   0641875970101010   3/27/2019    Bill     5/17/2019     99211             84.00
100977   Florida   Spine   0641875970101010   3/27/2019    Bill     5/17/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1981 of
                                                   2767

100978   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97110             84.00
100979   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97112             84.00
100980   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97140             79.00
100981   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     G0283             48.00
100982   Florida   Spine   0641875970101010   3/27/2019   Bill      5/17/2019     97010             60.00
100983   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     99212            115.00
100984   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     97530             99.00
100985   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     97110             84.00
100986   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     97112             84.00
100987   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     97140             79.00
100988   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     G0283             48.00
100989   Florida   Spine   0553916580101044   3/15/2019   Bill      5/17/2019     97010             60.00
100990   Florida   Spine   0164543610101082   4/8/2019    Bill      5/17/2019     98941             97.00
100991   Florida   Spine   0164543610101082   4/8/2019    Bill      5/17/2019     97530             99.00
100992   Florida   Spine   0164543610101082   4/8/2019    Bill      5/17/2019     97012             60.00
100993   Florida   Spine   0164543610101082   4/8/2019    Bill      5/17/2019     97039             48.00
100994   Florida   Spine   0164543610101082   4/8/2019    Bill      5/17/2019     97010             60.00
100995   Florida   Spine   0164543610101082   4/8/2019    Bill      5/17/2019     G0283             48.00
100996   Florida   Spine   0621227560101014   4/6/2019    Bill      5/17/2019     99211             84.00
100997   Florida   Spine   0621227560101014   4/6/2019    Bill      5/17/2019     97530             99.00
100998   Florida   Spine   0621227560101014   4/6/2019    Bill      5/17/2019     97140             79.00
100999   Florida   Spine   0621227560101014   4/6/2019    Bill      5/17/2019     G0283             48.00
101000   Florida   Spine   0621227560101014   4/6/2019    Bill      5/17/2019     97010             60.00
101001   Florida   Spine   0621227560101014   4/6/2019    Bill      5/17/2019     97035             48.00
101002   Florida   Spine   0383695140101050   3/14/2019   Bill      5/17/2019     99211             84.00
101003   Florida   Spine   0383695140101050   3/14/2019   Bill      5/17/2019     97530             99.00
101004   Florida   Spine   0383695140101050   3/14/2019   Bill      5/17/2019     97110             84.00
101005   Florida   Spine   0383695140101050   3/14/2019   Bill      5/17/2019     97140             79.00
101006   Florida   Spine   0383695140101050   3/14/2019   Bill      5/17/2019     97012             60.00
101007   Florida   Spine   0383695140101050   3/14/2019   Bill      5/17/2019     97010             60.00
101008   Florida   Spine   0383695140101050   3/14/2019   Bill      5/17/2019     G0283             48.00
101009   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     98940             79.00
101010   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     97530             99.00
101011   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     97112             84.00
101012   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     97140             79.00
101013   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     97035             48.00
101014   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     97010             60.00
101015   Florida   Spine   0523729000101040   2/6/2019    Bill      5/17/2019     G0283             48.00
101016   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     99211             84.00
101017   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     97530             99.00
101018   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     97110             84.00
101019   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     97140             79.00
101020   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     97010             60.00
101021   Florida   Spine   0423186890101021   1/5/2019    Bill      5/17/2019     G0283             48.00
101022   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     99211             84.00
101023   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     97530             99.00
101024   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     97110             84.00
101025   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     97140             79.00
101026   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     97012             60.00
101027   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     97010             60.00
101028   Florida   Spine   0398169520101109   4/19/2019   Bill      5/17/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1982 of
                                                   2767

101029   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     99211             84.00
101030   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     97530             99.00
101031   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     97112             84.00
101032   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     97140             79.00
101033   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     97035             48.00
101034   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     97010             60.00
101035   Florida   Spine   0804951830000001   4/16/2019   Bill      5/17/2019     G0283             48.00
101036   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     99211             84.00
101037   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97530             99.00
101038   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97110             84.00
101039   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97140             79.00
101040   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     97010             60.00
101041   Florida   Spine   0616380330101033   4/26/2019   Bill      5/17/2019     G0283             48.00
101042   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     99211             84.00
101043   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97530             99.00
101044   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97112             84.00
101045   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97140             79.00
101046   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     97010             60.00
101047   Florida   Spine   0528344130101053   4/18/2019   Bill      5/17/2019     G0283             48.00
101048   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     99211             84.00
101049   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     97530             99.00
101050   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     97112             84.00
101051   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     97140             79.00
101052   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     97010             60.00
101053   Florida   Spine   0558219670101015   3/2/2019    Bill      5/17/2019     G0283             48.00
101054   Florida   Spine   0577850280101073   3/21/2019   Bill      5/17/2019     99203            302.00
101055   Florida   Spine   0577850280101073   3/21/2019   Bill      5/17/2019     97140             79.00
101056   Florida   Spine   0577850280101073   3/21/2019   Bill      5/17/2019     97035             48.00
101057   Florida   Spine   0577850280101073   3/21/2019   Bill      5/17/2019     97010             60.00
101058   Florida   Spine   0577850280101073   3/21/2019   Bill      5/17/2019     G0283             48.00
101059   Florida   Spine   0577850280101073   3/21/2019   Bill      5/17/2019     A4556             24.00
101060   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     99213            212.00
101061   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     97530             99.00
101062   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     97140             79.00
101063   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     97035             48.00
101064   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     97010             60.00
101065   Florida   Spine   0582911480101017   1/4/2019    Bill      5/17/2019     G0283             48.00
101066   Florida   Spine   0655908490101013   3/27/2019   Bill      5/17/2019     99211             84.00
101067   Florida   Spine   0655908490101013   3/27/2019   Bill      5/17/2019     97530             99.00
101068   Florida   Spine   0655908490101013   3/27/2019   Bill      5/17/2019     97140             79.00
101069   Florida   Spine   0655908490101013   3/27/2019   Bill      5/17/2019     97010             60.00
101070   Florida   Spine   0655908490101013   3/27/2019   Bill      5/17/2019     G0283             48.00
101071   Florida   Spine   0322308720101045   4/12/2019   Bill      5/17/2019     98940             79.00
101072   Florida   Spine   0322308720101045   4/12/2019   Bill      5/17/2019     97012             60.00
101073   Florida   Spine   0322308720101045   4/12/2019   Bill      5/17/2019     97010             60.00
101074   Florida   Spine   0322308720101045   4/12/2019   Bill      5/17/2019     G0283             48.00
101075   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     99211             84.00
101076   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97530             99.00
101077   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97110             84.00
101078   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97012             60.00
101079   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1983 of
                                                   2767

101080   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97010             60.00
101081   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     G0283             48.00
101082   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     99211             84.00
101083   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     97530             99.00
101084   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     97112             84.00
101085   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     97140             79.00
101086   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     97035             48.00
101087   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     97010             60.00
101088   Florida   Spine   0419163770101104   4/20/2019   Bill      5/17/2019     G0283             48.00
101089   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     99211             84.00
101090   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     97530             99.00
101091   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     97112             84.00
101092   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     97140             79.00
101093   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     97035             48.00
101094   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     97010             60.00
101095   Florida   Spine   0496500220101034   4/8/2019    Bill      5/17/2019     G0283             48.00
101096   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     99211             84.00
101097   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97530             99.00
101098   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97112             84.00
101099   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97140             79.00
101100   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     97010             60.00
101101   Florida   Spine   0615338250101012   4/15/2019   Bill      5/17/2019     G0283             48.00
101102   Florida   Spine   0172192390101134   1/31/2019   Bill      5/17/2019     99211             84.00
101103   Florida   Spine   0172192390101134   1/31/2019   Bill      5/17/2019     97530             99.00
101104   Florida   Spine   0172192390101134   1/31/2019   Bill      5/17/2019     97110             84.00
101105   Florida   Spine   0172192390101134   1/31/2019   Bill      5/17/2019     97012             60.00
101106   Florida   Spine   0172192390101134   1/31/2019   Bill      5/17/2019     97140             79.00
101107   Florida   Spine   0172192390101134   1/31/2019   Bill      5/17/2019     97010             60.00
101108   Florida   Spine   0172192390101134   1/31/2019   Bill      5/17/2019     G0283             48.00
101109   Florida   Spine   0335935650101028   3/7/2019    Bill      5/17/2019     98941             97.00
101110   Florida   Spine   0335935650101028   3/7/2019    Bill      5/17/2019     97530             99.00
101111   Florida   Spine   0335935650101028   3/7/2019    Bill      5/17/2019     97112             84.00
101112   Florida   Spine   0335935650101028   3/7/2019    Bill      5/17/2019     97039             48.00
101113   Florida   Spine   0335935650101028   3/7/2019    Bill      5/17/2019     97140             79.00
101114   Florida   Spine   0335935650101028   3/7/2019    Bill      5/17/2019     97010             60.00
101115   Florida   Spine   0335935650101028   3/7/2019    Bill      5/17/2019     G0283             48.00
101116   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     99211             84.00
101117   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     97110             84.00
101118   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     97112             84.00
101119   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     97140             79.00
101120   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     G0283             48.00
101121   Florida   Spine   0639051120101029   1/22/2019   Bill      5/17/2019     97010             60.00
101122   Florida   Spine   0095749790101073   4/26/2019   Bill      5/17/2019     99203            302.00
101123   Florida   Spine   0095749790101073   4/26/2019   Bill      5/17/2019     97010             60.00
101124   Florida   Spine   0095749790101073   4/26/2019   Bill      5/17/2019     G0283             48.00
101125   Florida   Spine   0095749790101073   4/26/2019   Bill      5/17/2019     A4556             24.00
101126   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     99211             84.00
101127   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97530             99.00
101128   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97110             84.00
101129   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97140             79.00
101130   Florida   Spine   0600040430101071   3/16/2019   Bill      5/17/2019     97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1984 of
                                                   2767

101131   Florida   Spine   0600040430101071   3/16/2019    Bill     5/17/2019     97010             60.00
101132   Florida   Spine   0640152160101015   4/30/2019    Bill     5/17/2019     99211             84.00
101133   Florida   Spine   0640152160101015   4/30/2019    Bill     5/17/2019     97530             99.00
101134   Florida   Spine   0640152160101015   4/30/2019    Bill     5/17/2019     97140             79.00
101135   Florida   Spine   0640152160101015   4/30/2019    Bill     5/17/2019     G0283             48.00
101136   Florida   Spine   0640152160101015   4/30/2019    Bill     5/17/2019     97010             60.00
101137   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     99211             84.00
101138   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     97530             99.00
101139   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     97140             79.00
101140   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     G0283             48.00
101141   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     97010             60.00
101142   Florida   Spine   0295868630101131   4/29/2019    Bill     5/17/2019     97035             48.00
101143   Florida   Spine   0431568810101019   5/7/2019     Bill     5/17/2019     99203            302.00
101144   Florida   Spine   0431568810101019   5/7/2019     Bill     5/17/2019     97035             48.00
101145   Florida   Spine   0431568810101019   5/7/2019     Bill     5/17/2019     97010             60.00
101146   Florida   Spine   0431568810101019   5/7/2019     Bill     5/17/2019     G0283             48.00
101147   Florida   Spine   0431568810101019   5/7/2019     Bill     5/17/2019     A4556             24.00
101148   Florida   Spine   0159492390101051   3/22/2019    Bill     5/17/2019     99211             84.00
101149   Florida   Spine   0159492390101051   3/22/2019    Bill     5/17/2019     97110             84.00
101150   Florida   Spine   0159492390101051   3/22/2019    Bill     5/17/2019     97112             84.00
101151   Florida   Spine   0159492390101051   3/22/2019    Bill     5/17/2019     97140             79.00
101152   Florida   Spine   0159492390101051   3/22/2019    Bill     5/17/2019     G0283             48.00
101153   Florida   Spine   0159492390101051   3/22/2019    Bill     5/17/2019     97010             60.00
101154   Florida   Spine   0431568810101019   5/7/2019     Bill     5/17/2019     99203            302.00
101155   Florida   Spine   0431568810101019   5/7/2019     Bill     5/17/2019     97012             60.00
101156   Florida   Spine   0431568810101019   5/7/2019     Bill     5/17/2019     97035             48.00
101157   Florida   Spine   0431568810101019   5/7/2019     Bill     5/17/2019     97010             60.00
101158   Florida   Spine   0431568810101019   5/7/2019     Bill     5/17/2019     G0283             48.00
101159   Florida   Spine   0431568810101019   5/7/2019     Bill     5/17/2019     A4556             24.00
101160   Florida   Spine   0356081230101370   5/2/2019     Bill     5/17/2019     99211             84.00
101161   Florida   Spine   0356081230101370   5/2/2019     Bill     5/17/2019     97530             99.00
101162   Florida   Spine   0356081230101370   5/2/2019     Bill     5/17/2019     97112             84.00
101163   Florida   Spine   0356081230101370   5/2/2019     Bill     5/17/2019     97140             79.00
101164   Florida   Spine   0356081230101370   5/2/2019     Bill     5/17/2019     G0283             48.00
101165   Florida   Spine   0356081230101370   5/2/2019     Bill     5/17/2019     97010             60.00
101166   Florida   Spine   0356081230101370   5/2/2019     Bill     5/17/2019     97035             48.00
101167   Florida   Spine   0517289190101100   3/11/2019    Bill     5/17/2019     99211             84.00
101168   Florida   Spine   0517289190101100   3/11/2019    Bill     5/17/2019     97530             99.00
101169   Florida   Spine   0517289190101100   3/11/2019    Bill     5/17/2019     97110             84.00
101170   Florida   Spine   0517289190101100   3/11/2019    Bill     5/17/2019     97112             84.00
101171   Florida   Spine   0517289190101100   3/11/2019    Bill     5/17/2019     97140             79.00
101172   Florida   Spine   0517289190101100   3/11/2019    Bill     5/17/2019     97010             60.00
101173   Florida   Spine   0517289190101100   3/11/2019    Bill     5/17/2019     G0283             48.00
101174   Florida   Spine   0433357470101024   1/24/2019    Bill     5/17/2019     99213            385.00
101175   Florida   Spine   0473861090101133   10/10/2018   Bill     5/21/2019     99213            350.00
101176   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101177   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             90.00
101178   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             77.00
101179   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             72.00
101180   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     G0283             44.00
101181   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1985 of
                                                   2767

101182   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             44.00
101183   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101184   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             72.00
101185   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     G0283             44.00
101186   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101187   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101188   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101189   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101190   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             90.00
101191   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             77.00
101192   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             72.00
101193   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     G0283             44.00
101194   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101195   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             44.00
101196   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101197   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             90.00
101198   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             77.00
101199   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             72.00
101200   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             44.00
101201   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101202   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101203   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             90.00
101204   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             77.00
101205   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             72.00
101206   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     G0283             44.00
101207   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101208   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101209   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             90.00
101210   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             77.00
101211   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             72.00
101212   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101213   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             44.00
101214   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101215   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             90.00
101216   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             77.00
101217   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             72.00
101218   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101219   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             44.00
101220   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99212            105.00
101221   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             90.00
101222   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             77.00
101223   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             72.00
101224   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101225   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             44.00
101226   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101227   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             90.00
101228   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             77.00
101229   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             72.00
101230   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             44.00
101231   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101232   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1986 of
                                                   2767

101233   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             77.00
101234   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             72.00
101235   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101236   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             44.00
101237   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101238   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             90.00
101239   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97122             77.00
101240   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             72.00
101241   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101242   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             44.00
101243   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             77.00
101244   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             90.00
101245   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             77.00
101246   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             72.00
101247   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101248   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             44.00
101249   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             84.00
101250   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             99.00
101251   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             84.00
101252   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             79.00
101253   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             66.00
101254   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             48.00
101255   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             84.00
101256   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             99.00
101257   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97110             84.00
101258   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             84.00
101259   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             79.00
101260   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101261   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             84.00
101262   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             99.00
101263   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97110             84.00
101264   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             84.00
101265   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             79.00
101266   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     G0283             48.00
101267   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101268   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             84.00
101269   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             99.00
101270   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             84.00
101271   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             79.00
101272   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     G0283             48.00
101273   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101274   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             48.00
101275   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             84.00
101276   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             99.00
101277   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             84.00
101278   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             79.00
101279   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     G0283             48.00
101280   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101281   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             48.00
101282   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     99203            302.00
101283   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1987 of
                                                   2767

101284   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     G0283            48.00
101285   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97010            60.00
101286   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97035            48.00
101287   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     A4556            24.00
101288   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211            84.00
101289   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97110            84.00
101290   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112            84.00
101291   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140            79.00
101292   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     G0283            48.00
101293   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010            60.00
101294   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035            48.00
101295   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211            84.00
101296   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010            60.00
101297   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     99211            84.00
101298   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97530            99.00
101299   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97112            84.00
101300   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97140            79.00
101301   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     G0283            48.00
101302   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97010            60.00
101303   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     99211            84.00
101304   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97530            99.00
101305   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97112            84.00
101306   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97140            79.00
101307   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     G0283            48.00
101308   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97010            60.00
101309   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97035            48.00
101310   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211            84.00
101311   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530            99.00
101312   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112            84.00
101313   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140            79.00
101314   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     G0283            48.00
101315   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010            60.00
101316   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035            48.00
101317   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     99211            84.00
101318   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97530            99.00
101319   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97112            84.00
101320   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97140            79.00
101321   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     G0283            48.00
101322   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97010            60.00
101323   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97035            48.00
101324   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     99211            84.00
101325   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97530            99.00
101326   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97112            84.00
101327   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97140            79.00
101328   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     G0283            48.00
101329   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97010            60.00
101330   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97035            48.00
101331   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     99211            84.00
101332   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97530            99.00
101333   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97112            84.00
101334   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1988 of
                                                   2767

101335   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     G0283             48.00
101336   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97010             60.00
101337   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97035             48.00
101338   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99211             84.00
101339   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             99.00
101340   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             84.00
101341   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             79.00
101342   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     G0283             48.00
101343   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101344   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             48.00
101345   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     99211             84.00
101346   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97530             99.00
101347   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97112             84.00
101348   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97140             79.00
101349   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     G0283             48.00
101350   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97010             60.00
101351   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97035             48.00
101352   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     99213            212.00
101353   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97530             99.00
101354   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97112             84.00
101355   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97140             79.00
101356   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     G0283             48.00
101357   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97010             60.00
101358   Florida   Spine   0476095910101026   12/20/2018   Bill     5/24/2019     97035             48.00
101359   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     99211             84.00
101360   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97530             99.00
101361   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97112             84.00
101362   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97140             79.00
101363   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     G0283             48.00
101364   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97010             60.00
101365   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97035             48.00
101366   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     99211             84.00
101367   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97530             99.00
101368   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97112             84.00
101369   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97140             79.00
101370   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     G0283             48.00
101371   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97010             60.00
101372   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97035             48.00
101373   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     99211             84.00
101374   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97530             99.00
101375   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97112             84.00
101376   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97140             79.00
101377   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     G0283             48.00
101378   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97010             60.00
101379   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97035             48.00
101380   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     99211             84.00
101381   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97530             99.00
101382   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97112             84.00
101383   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97140             79.00
101384   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     G0283             48.00
101385   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1989 of
                                                   2767

101386   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97035               48.00
101387   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211               84.00
101388   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530               99.00
101389   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112               84.00
101390   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140               79.00
101391   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283               48.00
101392   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010               60.00
101393   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97035               48.00
101394   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     72148            2,145.00
101395   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     72141            2,145.00
101396   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211               84.00
101397   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530               99.00
101398   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112               84.00
101399   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140               79.00
101400   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283               48.00
101401   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010               60.00
101402   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97035               48.00
101403   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     99211               84.00
101404   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97530               99.00
101405   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97112               84.00
101406   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97140               79.00
101407   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     G0283               48.00
101408   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97010               60.00
101409   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97035               48.00
101410   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211               84.00
101411   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530               99.00
101412   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112               84.00
101413   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140               79.00
101414   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283               48.00
101415   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010               60.00
101416   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97035               48.00
101417   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99212              115.00
101418   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530               99.00
101419   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112               84.00
101420   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140               79.00
101421   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283               48.00
101422   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010               60.00
101423   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211               84.00
101424   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530               99.00
101425   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112               84.00
101426   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140               79.00
101427   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283               48.00
101428   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010               60.00
101429   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211               84.00
101430   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530               99.00
101431   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112               84.00
101432   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140               79.00
101433   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283               48.00
101434   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010               60.00
101435   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211               84.00
101436   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530               99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1990 of
                                                   2767

101437   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112            84.00
101438   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140            79.00
101439   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283            48.00
101440   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010            60.00
101441   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     99211            84.00
101442   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97530            99.00
101443   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97112            84.00
101444   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97140            79.00
101445   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     G0283            48.00
101446   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97010            60.00
101447   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97035            48.00
101448   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211            84.00
101449   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530            99.00
101450   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112            84.00
101451   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140            79.00
101452   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283            48.00
101453   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010            60.00
101454   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211            84.00
101455   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530            99.00
101456   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112            84.00
101457   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140            79.00
101458   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283            48.00
101459   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010            60.00
101460   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211            84.00
101461   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530            99.00
101462   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112            84.00
101463   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140            79.00
101464   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283            48.00
101465   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010            60.00
101466   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     99211            84.00
101467   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97530            99.00
101468   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97112            84.00
101469   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97140            79.00
101470   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     G0283            48.00
101471   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97010            60.00
101472   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97035            48.00
101473   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211            84.00
101474   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530            99.00
101475   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112            84.00
101476   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140            79.00
101477   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283            48.00
101478   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010            60.00
101479   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211            84.00
101480   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530            99.00
101481   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112            84.00
101482   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140            79.00
101483   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283            48.00
101484   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010            60.00
101485   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     99211            84.00
101486   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97530            99.00
101487   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1991 of
                                                   2767

101488   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97140             79.00
101489   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     G0283             48.00
101490   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97010             60.00
101491   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97035             48.00
101492   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211             84.00
101493   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530             99.00
101494   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112             84.00
101495   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140             79.00
101496   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283             48.00
101497   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010             60.00
101498   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     99211             84.00
101499   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97530             99.00
101500   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97112             84.00
101501   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97140             79.00
101502   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     G0283             48.00
101503   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97010             60.00
101504   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97035             48.00
101505   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211             84.00
101506   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530             99.00
101507   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112             84.00
101508   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140             79.00
101509   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283             48.00
101510   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010             60.00
101511   Florida   Spine   0646838470101018   1/11/2019   Bill      5/24/2019     99203            550.00
101512   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211             84.00
101513   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530             99.00
101514   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112             84.00
101515   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140             79.00
101516   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283             48.00
101517   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010             60.00
101518   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99212            115.00
101519   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530             99.00
101520   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140             79.00
101521   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283             48.00
101522   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010             60.00
101523   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     99211             84.00
101524   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97530             99.00
101525   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97112             84.00
101526   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97140             79.00
101527   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     G0283             48.00
101528   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97010             60.00
101529   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97035             48.00
101530   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211             84.00
101531   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530             99.00
101532   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112             84.00
101533   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140             79.00
101534   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283             48.00
101535   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010             60.00
101536   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     99211             84.00
101537   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97530             99.00
101538   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1992 of
                                                   2767

101539   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97140               79.00
101540   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     G0283               48.00
101541   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97010               60.00
101542   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97035               48.00
101543   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211               84.00
101544   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530               99.00
101545   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112               84.00
101546   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140               79.00
101547   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283               48.00
101548   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010               60.00
101549   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211               84.00
101550   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530               99.00
101551   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112               84.00
101552   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140               79.00
101553   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283               48.00
101554   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010               60.00
101555   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     99211               84.00
101556   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97530               99.00
101557   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97112               84.00
101558   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97140               79.00
101559   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     G0283               48.00
101560   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97010               60.00
101561   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97035               48.00
101562   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211               84.00
101563   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112               84.00
101564   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140               79.00
101565   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283               48.00
101566   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010               60.00
101567   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97035               48.00
101568   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     73721            1,925.00
101569   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     99203              500.00
101570   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     99211               84.00
101571   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97530               99.00
101572   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97112               84.00
101573   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97140               79.00
101574   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     G0283               48.00
101575   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97010               60.00
101576   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97035               48.00
101577   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     99203              550.00
101578   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211               84.00
101579   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530               99.00
101580   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140               79.00
101581   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283               48.00
101582   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010               60.00
101583   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97035               48.00
101584   Florida   Spine   0621778150101012   3/12/2019   Bill      5/24/2019     99203              500.00
101585   Florida   Spine   0173926990101070   1/7/2019    Bill      5/24/2019     99203              550.00
101586   Florida   Spine   0509221730101019   2/19/2019   Bill      5/24/2019     99203              550.00
101587   Florida   Spine   0509221730101019   2/19/2019   Bill      5/24/2019     99204              770.00
101588   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     99203              500.00
101589   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1993 of
                                                   2767

101590   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97530               99.00
101591   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97112               84.00
101592   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97140               79.00
101593   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     G0283               48.00
101594   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97010               60.00
101595   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     99212              115.00
101596   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97140               79.00
101597   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97010               60.00
101598   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97039               48.00
101599   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     99212              115.00
101600   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97140               79.00
101601   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     G0283               48.00
101602   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97010               60.00
101603   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97012               60.00
101604   Florida   Spine   0410926230101107   4/3/2019    Bill      5/24/2019     99211               84.00
101605   Florida   Spine   0410926230101107   4/3/2019    Bill      5/24/2019     97110               84.00
101606   Florida   Spine   0410926230101107   4/3/2019    Bill      5/24/2019     97112               84.00
101607   Florida   Spine   0410926230101107   4/3/2019    Bill      5/24/2019     97140               79.00
101608   Florida   Spine   0410926230101107   4/3/2019    Bill      5/24/2019     G0283               48.00
101609   Florida   Spine   0410926230101107   4/3/2019    Bill      5/24/2019     97010               60.00
101610   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     99212              115.00
101611   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97530               99.00
101612   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97110               84.00
101613   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97112               84.00
101614   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97140               79.00
101615   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     G0283               48.00
101616   Florida   Spine   0648844600101017   3/9/2019    Bill      5/24/2019     97010               60.00
101617   Florida   Spine   0655573540101015   5/5/2019    Bill      5/24/2019     99203              500.00
101618   Florida   Spine   0436328500101075   3/11/2019   Bill      5/24/2019     99211               84.00
101619   Florida   Spine   0436328500101075   3/11/2019   Bill      5/24/2019     97530               99.00
101620   Florida   Spine   0436328500101075   3/11/2019   Bill      5/24/2019     97110               84.00
101621   Florida   Spine   0436328500101075   3/11/2019   Bill      5/24/2019     97140               79.00
101622   Florida   Spine   0436328500101075   3/11/2019   Bill      5/24/2019     G0283               48.00
101623   Florida   Spine   0436328500101075   3/11/2019   Bill      5/24/2019     97010               60.00
101624   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     99212              115.00
101625   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97530               99.00
101626   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97110               84.00
101627   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97112               84.00
101628   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97140               79.00
101629   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     G0283               48.00
101630   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97010               60.00
101631   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97035               48.00
101632   Florida   Spine   0204127700101087   2/7/2019    Bill      5/24/2019     99213              385.00
101633   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     99211               84.00
101634   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97530               99.00
101635   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97110               84.00
101636   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97012               60.00
101637   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     G0283               48.00
101638   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97010               60.00
101639   Florida   Spine   0523729000101040   2/6/2019    Bill      5/24/2019     62323            2,200.00
101640   Florida   Spine   0523729000101040   2/6/2019    Bill      5/24/2019     J0702               35.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1994 of
                                                   2767

101641   Florida   Spine   0523729000101040   2/6/2019    Bill      5/24/2019     J3490               27.50
101642   Florida   Spine   0523729000101040   2/6/2019    Bill      5/24/2019     Q9965               25.00
101643   Florida   Spine   0523729000101040   2/6/2019    Bill      5/24/2019     J2001              115.50
101644   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     99211               84.00
101645   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     97530               99.00
101646   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     97112               84.00
101647   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     97140               79.00
101648   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     G0283               48.00
101649   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     97010               60.00
101650   Florida   Spine   0523729000101040   2/6/2019    Bill      5/24/2019     98940               79.00
101651   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     99213              385.00
101652   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     62323            2,200.00
101653   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     J2001              115.50
101654   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     J1020               35.00
101655   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     Q9965               25.00
101656   Florida   Spine   0536059250101044   3/8/2019    Bill      5/24/2019     99211               84.00
101657   Florida   Spine   0536059250101044   3/8/2019    Bill      5/24/2019     97530               99.00
101658   Florida   Spine   0536059250101044   3/8/2019    Bill      5/24/2019     97112               84.00
101659   Florida   Spine   0536059250101044   3/8/2019    Bill      5/24/2019     97140               79.00
101660   Florida   Spine   0536059250101044   3/8/2019    Bill      5/24/2019     G0283               48.00
101661   Florida   Spine   0536059250101044   3/8/2019    Bill      5/24/2019     97010               60.00
101662   Florida   Spine   0607188190101014   3/25/2019   Bill      5/24/2019     99211               84.00
101663   Florida   Spine   0607188190101014   3/25/2019   Bill      5/24/2019     97530               99.00
101664   Florida   Spine   0607188190101014   3/25/2019   Bill      5/24/2019     97110               84.00
101665   Florida   Spine   0607188190101014   3/25/2019   Bill      5/24/2019     97140               79.00
101666   Florida   Spine   0607188190101014   3/25/2019   Bill      5/24/2019     97010               60.00
101667   Florida   Spine   0627347550101024   1/12/2019   Bill      5/24/2019     99213              385.00
101668   Florida   Spine   0627347550101024   1/12/2019   Bill      5/24/2019     62321            2,100.00
101669   Florida   Spine   0627347550101024   1/12/2019   Bill      5/24/2019     J2001              115.50
101670   Florida   Spine   0627347550101024   1/12/2019   Bill      5/24/2019     Q9965               25.00
101671   Florida   Spine   0627347550101024   1/12/2019   Bill      5/24/2019     J3490               27.50
101672   Florida   Spine   0424790000101018   12/4/2018   Bill      5/24/2019     99213              385.00
101673   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     99211               84.00
101674   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97530               99.00
101675   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97110               84.00
101676   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97140               79.00
101677   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     G0283               48.00
101678   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97010               60.00
101679   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97012               60.00
101680   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     99211               84.00
101681   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     97110               84.00
101682   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     97112               84.00
101683   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     97140               79.00
101684   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     G0283               48.00
101685   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     97010               60.00
101686   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     99211               84.00
101687   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     97530               99.00
101688   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     97110               84.00
101689   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     97140               79.00
101690   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     97012               60.00
101691   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1995 of
                                                   2767

101692   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     G0283             48.00
101693   Florida   Spine   0360370130101042   3/6/2019    Bill      5/24/2019     99212            115.00
101694   Florida   Spine   0360370130101042   3/6/2019    Bill      5/24/2019     97530             99.00
101695   Florida   Spine   0360370130101042   3/6/2019    Bill      5/24/2019     97110             84.00
101696   Florida   Spine   0360370130101042   3/6/2019    Bill      5/24/2019     97140             79.00
101697   Florida   Spine   0360370130101042   3/6/2019    Bill      5/24/2019     97010             60.00
101698   Florida   Spine   0360370130101042   3/6/2019    Bill      5/24/2019     G0283             48.00
101699   Florida   Spine   0142753980101078   2/20/2019   Bill      5/24/2019     99211             84.00
101700   Florida   Spine   0142753980101078   2/20/2019   Bill      5/24/2019     97530             99.00
101701   Florida   Spine   0142753980101078   2/20/2019   Bill      5/24/2019     97110             84.00
101702   Florida   Spine   0142753980101078   2/20/2019   Bill      5/24/2019     97140             79.00
101703   Florida   Spine   0142753980101078   2/20/2019   Bill      5/24/2019     97012             60.00
101704   Florida   Spine   0142753980101078   2/20/2019   Bill      5/24/2019     97010             60.00
101705   Florida   Spine   0142753980101078   2/20/2019   Bill      5/24/2019     G0283             48.00
101706   Florida   Spine   0383695140101050   3/14/2019   Bill      5/24/2019     99211             84.00
101707   Florida   Spine   0383695140101050   3/14/2019   Bill      5/24/2019     97530             99.00
101708   Florida   Spine   0383695140101050   3/14/2019   Bill      5/24/2019     97110             84.00
101709   Florida   Spine   0383695140101050   3/14/2019   Bill      5/24/2019     97140             79.00
101710   Florida   Spine   0383695140101050   3/14/2019   Bill      5/24/2019     97012             60.00
101711   Florida   Spine   0383695140101050   3/14/2019   Bill      5/24/2019     97010             60.00
101712   Florida   Spine   0383695140101050   3/14/2019   Bill      5/24/2019     G0283             48.00
101713   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     99211             84.00
101714   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97530             99.00
101715   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97112             84.00
101716   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97140             79.00
101717   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97035             48.00
101718   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97010             60.00
101719   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     G0283             48.00
101720   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     99211             84.00
101721   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97530             99.00
101722   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97112             84.00
101723   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97140             79.00
101724   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     G0283             48.00
101725   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97010             60.00
101726   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     99211             84.00
101727   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     97530             99.00
101728   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     97112             84.00
101729   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     97140             79.00
101730   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     G0283             48.00
101731   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     97010             60.00
101732   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     97035             48.00
101733   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     99211             84.00
101734   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     97110             84.00
101735   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     97112             84.00
101736   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     97140             79.00
101737   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     G0283             48.00
101738   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     97010             60.00
101739   Florida   Spine   0553916580101044   3/15/2019   Bill      5/24/2019     99211             84.00
101740   Florida   Spine   0553916580101044   3/15/2019   Bill      5/24/2019     97530             99.00
101741   Florida   Spine   0553916580101044   3/15/2019   Bill      5/24/2019     97140             79.00
101742   Florida   Spine   0553916580101044   3/15/2019   Bill      5/24/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1996 of
                                                   2767

101743   Florida   Spine   0553916580101044   3/15/2019    Bill     5/24/2019     97010             60.00
101744   Florida   Spine   0553916580101044   3/15/2019    Bill     5/24/2019     97035             48.00
101745   Florida   Spine   0621227560101014   4/6/2019     Bill     5/24/2019     99211             84.00
101746   Florida   Spine   0621227560101014   4/6/2019     Bill     5/24/2019     97530             99.00
101747   Florida   Spine   0621227560101014   4/6/2019     Bill     5/24/2019     97140             79.00
101748   Florida   Spine   0621227560101014   4/6/2019     Bill     5/24/2019     G0283             48.00
101749   Florida   Spine   0621227560101014   4/6/2019     Bill     5/24/2019     97010             60.00
101750   Florida   Spine   0621227560101014   4/6/2019     Bill     5/24/2019     97035             48.00
101751   Florida   Spine   0572322370101020   2/7/2019     Bill     5/24/2019     99211             84.00
101752   Florida   Spine   0572322370101020   2/7/2019     Bill     5/24/2019     97110             84.00
101753   Florida   Spine   0572322370101020   2/7/2019     Bill     5/24/2019     97112             84.00
101754   Florida   Spine   0572322370101020   2/7/2019     Bill     5/24/2019     97140             79.00
101755   Florida   Spine   0450622060101066   3/6/2019     Bill     5/24/2019     99212            115.00
101756   Florida   Spine   0450622060101066   3/6/2019     Bill     5/24/2019     97110             84.00
101757   Florida   Spine   0450622060101066   3/6/2019     Bill     5/24/2019     97112             84.00
101758   Florida   Spine   0450622060101066   3/6/2019     Bill     5/24/2019     97140             79.00
101759   Florida   Spine   0450622060101066   3/6/2019     Bill     5/24/2019     G0283             48.00
101760   Florida   Spine   0450622060101066   3/6/2019     Bill     5/24/2019     97010             60.00
101761   Florida   Spine   0554231690107066   3/14/2019    Bill     5/24/2019     99212            115.00
101762   Florida   Spine   0554231690107066   3/14/2019    Bill     5/24/2019     97530             99.00
101763   Florida   Spine   0554231690107066   3/14/2019    Bill     5/24/2019     97110             84.00
101764   Florida   Spine   0554231690107066   3/14/2019    Bill     5/24/2019     97140             79.00
101765   Florida   Spine   0554231690107066   3/14/2019    Bill     5/24/2019     G0283             48.00
101766   Florida   Spine   0554231690107066   3/14/2019    Bill     5/24/2019     97010             60.00
101767   Florida   Spine   0182615800101136   4/5/2019     Bill     5/24/2019     99211             84.00
101768   Florida   Spine   0182615800101136   4/5/2019     Bill     5/24/2019     97530             99.00
101769   Florida   Spine   0182615800101136   4/5/2019     Bill     5/24/2019     97110             84.00
101770   Florida   Spine   0182615800101136   4/5/2019     Bill     5/24/2019     97112             84.00
101771   Florida   Spine   0182615800101136   4/5/2019     Bill     5/24/2019     97140             79.00
101772   Florida   Spine   0182615800101136   4/5/2019     Bill     5/24/2019     97010             60.00
101773   Florida   Spine   0182615800101136   4/5/2019     Bill     5/24/2019     G0283             48.00
101774   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     99211             84.00
101775   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     97110             84.00
101776   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     97112             84.00
101777   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     97140             79.00
101778   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     97012             60.00
101779   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     97010             60.00
101780   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     G0283             48.00
101781   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     99211             84.00
101782   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     97110             84.00
101783   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     97112             84.00
101784   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     97140             79.00
101785   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     97010             60.00
101786   Florida   Spine   0617182890101026   3/30/2019    Bill     5/24/2019     G0283             48.00
101787   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     98941             97.00
101788   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97530             99.00
101789   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97110             84.00
101790   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97140             79.00
101791   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97010             60.00
101792   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     G0283             48.00
101793   Florida   Spine   0419163770101104   4/20/2019    Bill     5/24/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1997 of
                                                   2767

101794   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     97530             99.00
101795   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     97112             84.00
101796   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     97140             79.00
101797   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     97035             48.00
101798   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     97010             60.00
101799   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     G0283             48.00
101800   Florida   Spine   0601248180101030   4/9/2019    Bill      5/24/2019     99211             84.00
101801   Florida   Spine   0601248180101030   4/9/2019    Bill      5/24/2019     97530             99.00
101802   Florida   Spine   0601248180101030   4/9/2019    Bill      5/24/2019     97110             84.00
101803   Florida   Spine   0601248180101030   4/9/2019    Bill      5/24/2019     97140             79.00
101804   Florida   Spine   0601248180101030   4/9/2019    Bill      5/24/2019     97010             60.00
101805   Florida   Spine   0601248180101030   4/9/2019    Bill      5/24/2019     G0283             48.00
101806   Florida   Spine   0365120000101084   3/20/2019   Bill      5/24/2019     99211             84.00
101807   Florida   Spine   0365120000101084   3/20/2019   Bill      5/24/2019     97530             99.00
101808   Florida   Spine   0365120000101084   3/20/2019   Bill      5/24/2019     97110             84.00
101809   Florida   Spine   0365120000101084   3/20/2019   Bill      5/24/2019     97140             79.00
101810   Florida   Spine   0365120000101084   3/20/2019   Bill      5/24/2019     G0283             48.00
101811   Florida   Spine   0365120000101084   3/20/2019   Bill      5/24/2019     97010             60.00
101812   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     99211             84.00
101813   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97530             99.00
101814   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97140             79.00
101815   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     G0283             48.00
101816   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97010             60.00
101817   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97035             48.00
101818   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     99211             84.00
101819   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97530             99.00
101820   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97110             84.00
101821   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97112             84.00
101822   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97140             79.00
101823   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     G0283             48.00
101824   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97010             60.00
101825   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     99211             84.00
101826   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97530             99.00
101827   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97112             84.00
101828   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97140             79.00
101829   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97010             60.00
101830   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     G0283             48.00
101831   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     G0283             48.00
101832   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     99212            115.00
101833   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97530             99.00
101834   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97112             84.00
101835   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97140             79.00
101836   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97035             48.00
101837   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97010             60.00
101838   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     98941             97.00
101839   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     98943             79.00
101840   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     97530             99.00
101841   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     97035             48.00
101842   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     97010             60.00
101843   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     G0283             48.00
101844   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1998 of
                                                   2767

101845   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     97530             99.00
101846   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     97140             79.00
101847   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     G0283             48.00
101848   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     97010             60.00
101849   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     97039             48.00
101850   Florida   Spine   0639812240101011   4/1/2019    Bill      5/24/2019     99211             84.00
101851   Florida   Spine   0639812240101011   4/1/2019    Bill      5/24/2019     97110             84.00
101852   Florida   Spine   0639812240101011   4/1/2019    Bill      5/24/2019     97112             84.00
101853   Florida   Spine   0639812240101011   4/1/2019    Bill      5/24/2019     97140             79.00
101854   Florida   Spine   0639812240101011   4/1/2019    Bill      5/24/2019     97012             60.00
101855   Florida   Spine   0639812240101011   4/1/2019    Bill      5/24/2019     97010             60.00
101856   Florida   Spine   0639812240101011   4/1/2019    Bill      5/24/2019     G0283             48.00
101857   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     99211             84.00
101858   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97530             99.00
101859   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97112             84.00
101860   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97140             79.00
101861   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97035             48.00
101862   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97010             60.00
101863   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     G0283             48.00
101864   Florida   Spine   0365299790101023   4/16/2019   Bill      5/24/2019     99211             84.00
101865   Florida   Spine   0365299790101023   4/16/2019   Bill      5/24/2019     97530             99.00
101866   Florida   Spine   0365299790101023   4/16/2019   Bill      5/24/2019     97110             84.00
101867   Florida   Spine   0365299790101023   4/16/2019   Bill      5/24/2019     97140             79.00
101868   Florida   Spine   0365299790101023   4/16/2019   Bill      5/24/2019     97010             60.00
101869   Florida   Spine   0365299790101023   4/16/2019   Bill      5/24/2019     G0283             48.00
101870   Florida   Spine   0419182290101055   9/22/2018   Bill      5/24/2019     99211             84.00
101871   Florida   Spine   0419182290101055   9/22/2018   Bill      5/24/2019     97110             84.00
101872   Florida   Spine   0419182290101055   9/22/2018   Bill      5/24/2019     97112             84.00
101873   Florida   Spine   0419182290101055   9/22/2018   Bill      5/24/2019     97140             79.00
101874   Florida   Spine   0419182290101055   9/22/2018   Bill      5/24/2019     97010             60.00
101875   Florida   Spine   0419182290101055   9/22/2018   Bill      5/24/2019     G0283             48.00
101876   Florida   Spine   0536442130101063   1/27/2019   Bill      5/24/2019     99203            550.00
101877   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     99211             84.00
101878   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97530             99.00
101879   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97112             84.00
101880   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97140             79.00
101881   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     G0283             48.00
101882   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97010             60.00
101883   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97035             48.00
101884   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     99211             84.00
101885   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     97110             84.00
101886   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     97112             84.00
101887   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     97140             79.00
101888   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     G0283             48.00
101889   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     97010             60.00
101890   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     99211             84.00
101891   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97530             99.00
101892   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97140             79.00
101893   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     G0283             48.00
101894   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97010             60.00
101895   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 1999 of
                                                   2767

101896   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     99211               84.00
101897   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     97530               99.00
101898   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     97110               84.00
101899   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     97140               79.00
101900   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     G0283               48.00
101901   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     97010               60.00
101902   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     97039               48.00
101903   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     99211               84.00
101904   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97530               99.00
101905   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97012               60.00
101906   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97140               79.00
101907   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97035               48.00
101908   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97010               60.00
101909   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     G0283               48.00
101910   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     99211               84.00
101911   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97530               99.00
101912   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97012               60.00
101913   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97140               79.00
101914   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97035               48.00
101915   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97010               60.00
101916   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     G0283               48.00
101917   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     99211               84.00
101918   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97530               99.00
101919   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97112               84.00
101920   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97140               79.00
101921   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     G0283               48.00
101922   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97010               60.00
101923   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97035               48.00
101924   Florida   Spine   0630714390101024   1/29/2019   Bill      5/24/2019     99211               84.00
101925   Florida   Spine   0630714390101024   1/29/2019   Bill      5/24/2019     97110               84.00
101926   Florida   Spine   0630714390101024   1/29/2019   Bill      5/24/2019     97112               84.00
101927   Florida   Spine   0630714390101024   1/29/2019   Bill      5/24/2019     97140               79.00
101928   Florida   Spine   0630714390101024   1/29/2019   Bill      5/24/2019     G0283               48.00
101929   Florida   Spine   0630714390101024   1/29/2019   Bill      5/24/2019     97010               60.00
101930   Florida   Spine   0494020870101012   1/11/2019   Bill      5/24/2019     82950               25.00
101931   Florida   Spine   0494020870101012   1/11/2019   Bill      5/24/2019     64490            1,650.00
101932   Florida   Spine   0494020870101012   1/11/2019   Bill      5/24/2019     64491              934.00
101933   Florida   Spine   0494020870101012   1/11/2019   Bill      5/24/2019     64492              880.00
101934   Florida   Spine   0494020870101012   1/11/2019   Bill      5/24/2019     J2001               77.00
101935   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     99203              500.00
101936   Florida   Spine   0517289190101100   3/11/2019   Bill      5/24/2019     99211               84.00
101937   Florida   Spine   0517289190101100   3/11/2019   Bill      5/24/2019     97530               99.00
101938   Florida   Spine   0517289190101100   3/11/2019   Bill      5/24/2019     97110               84.00
101939   Florida   Spine   0517289190101100   3/11/2019   Bill      5/24/2019     97140               79.00
101940   Florida   Spine   0517289190101100   3/11/2019   Bill      5/24/2019     97010               60.00
101941   Florida   Spine   0517289190101100   3/11/2019   Bill      5/24/2019     G0283               48.00
101942   Florida   Spine   0600153340101022   12/5/2018   Bill      5/24/2019     99211               84.00
101943   Florida   Spine   0600153340101022   12/5/2018   Bill      5/24/2019     97110               84.00
101944   Florida   Spine   0600153340101022   12/5/2018   Bill      5/24/2019     97010               60.00
101945   Florida   Spine   0600153340101022   12/5/2018   Bill      5/24/2019     G0283               48.00
101946   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2000 of
                                                   2767

101947   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530               99.00
101948   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140               79.00
101949   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283               48.00
101950   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010               60.00
101951   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97035               48.00
101952   Florida   Spine   0572291920101014   3/14/2019   Bill      5/24/2019     99212              115.00
101953   Florida   Spine   0572291920101014   3/14/2019   Bill      5/24/2019     97530               99.00
101954   Florida   Spine   0572291920101014   3/14/2019   Bill      5/24/2019     97110               84.00
101955   Florida   Spine   0572291920101014   3/14/2019   Bill      5/24/2019     97140               79.00
101956   Florida   Spine   0572291920101014   3/14/2019   Bill      5/24/2019     G0283               48.00
101957   Florida   Spine   0572291920101014   3/14/2019   Bill      5/24/2019     97010               60.00
101958   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     99211               84.00
101959   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97530               99.00
101960   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97112               84.00
101961   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97140               79.00
101962   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     G0283               48.00
101963   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97010               60.00
101964   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97035               48.00
101965   Florida   Spine   0287185700101085   4/14/2019   Bill      5/24/2019     99213              385.00
101966   Florida   Spine   0103908160101093   6/23/2018   Bill      5/24/2019     99213              385.00
101967   Florida   Spine   0103908160101093   6/23/2018   Bill      5/24/2019     62323            2,200.00
101968   Florida   Spine   0103908160101093   6/23/2018   Bill      5/24/2019     G0482               60.00
101969   Florida   Spine   0103908160101093   6/23/2018   Bill      5/24/2019     J2001              115.50
101970   Florida   Spine   0103908160101093   6/23/2018   Bill      5/24/2019     J1020               35.00
101971   Florida   Spine   0103908160101093   6/23/2018   Bill      5/24/2019     Q9965               25.00
101972   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     99211               84.00
101973   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97110               84.00
101974   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97112               84.00
101975   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97140               79.00
101976   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97012               60.00
101977   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97010               60.00
101978   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     G0283               48.00
101979   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     99211               84.00
101980   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97530               99.00
101981   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97110               84.00
101982   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97140               79.00
101983   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97039               48.00
101984   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97010               60.00
101985   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     G0283               48.00
101986   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     99211               84.00
101987   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97110               84.00
101988   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97112               84.00
101989   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97140               79.00
101990   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97010               60.00
101991   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     G0283               48.00
101992   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     99211               84.00
101993   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97530               99.00
101994   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97110               84.00
101995   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97140               79.00
101996   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97012               60.00
101997   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2001 of
                                                   2767

101998   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     G0283             48.00
101999   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     99211             84.00
102000   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97530             99.00
102001   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97110             84.00
102002   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97140             79.00
102003   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97010             60.00
102004   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     G0283             48.00
102005   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     99211             84.00
102006   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97530             99.00
102007   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97112             84.00
102008   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97140             79.00
102009   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     G0283             48.00
102010   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97010             60.00
102011   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97035             48.00
102012   Florida   Spine   0572322370101020   2/7/2019    Bill      5/24/2019     99211             84.00
102013   Florida   Spine   0572322370101020   2/7/2019    Bill      5/24/2019     97110             84.00
102014   Florida   Spine   0572322370101020   2/7/2019    Bill      5/24/2019     97112             84.00
102015   Florida   Spine   0572322370101020   2/7/2019    Bill      5/24/2019     97140             79.00
102016   Florida   Spine   0182615800101136   4/5/2019    Bill      5/24/2019     99211             84.00
102017   Florida   Spine   0182615800101136   4/5/2019    Bill      5/24/2019     97530             99.00
102018   Florida   Spine   0182615800101136   4/5/2019    Bill      5/24/2019     97112             84.00
102019   Florida   Spine   0182615800101136   4/5/2019    Bill      5/24/2019     97112             84.00
102020   Florida   Spine   0182615800101136   4/5/2019    Bill      5/24/2019     97140             79.00
102021   Florida   Spine   0182615800101136   4/5/2019    Bill      5/24/2019     97010             60.00
102022   Florida   Spine   0182615800101136   4/5/2019    Bill      5/24/2019     G0283             48.00
102023   Florida   Spine   0423510660101020   3/31/2019   Bill      5/24/2019     99211             84.00
102024   Florida   Spine   0423510660101020   3/31/2019   Bill      5/24/2019     97530             99.00
102025   Florida   Spine   0423510660101020   3/31/2019   Bill      5/24/2019     97140             79.00
102026   Florida   Spine   0423510660101020   3/31/2019   Bill      5/24/2019     G0283             48.00
102027   Florida   Spine   0423510660101020   3/31/2019   Bill      5/24/2019     97010             60.00
102028   Florida   Spine   0423510660101020   3/31/2019   Bill      5/24/2019     97035             48.00
102029   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     99211             84.00
102030   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     97110             84.00
102031   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     97112             84.00
102032   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     97140             79.00
102033   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     G0283             48.00
102034   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     97010             60.00
102035   Florida   Spine   0520017690101022   3/14/2019   Bill      5/24/2019     99211             84.00
102036   Florida   Spine   0520017690101022   3/14/2019   Bill      5/24/2019     97110             84.00
102037   Florida   Spine   0520017690101022   3/14/2019   Bill      5/24/2019     97112             84.00
102038   Florida   Spine   0520017690101022   3/14/2019   Bill      5/24/2019     97140             79.00
102039   Florida   Spine   0520017690101022   3/14/2019   Bill      5/24/2019     97014             48.00
102040   Florida   Spine   0520017690101022   3/14/2019   Bill      5/24/2019     97010             60.00
102041   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     99203            302.00
102042   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97140             79.00
102043   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     G0283             48.00
102044   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97010             60.00
102045   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97035             48.00
102046   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     A4556             24.00
102047   Florida   Spine   0582013070101018   5/1/2019    Bill      5/24/2019     99203            302.00
102048   Florida   Spine   0582013070101018   5/1/2019    Bill      5/24/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2002 of
                                                   2767

102049   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     97035             48.00
102050   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     97010             60.00
102051   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     G0283             48.00
102052   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     A4556             24.00
102053   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     99211             84.00
102054   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     97530             99.00
102055   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     97110             84.00
102056   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     97140             79.00
102057   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     97010             60.00
102058   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     99211             84.00
102059   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     97530             99.00
102060   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     97112             84.00
102061   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     97140             79.00
102062   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     G0283             48.00
102063   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     97010             60.00
102064   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     97035             48.00
102065   Florida   Spine   0554231690107066   3/14/2019    Bill     5/24/2019     99211             84.00
102066   Florida   Spine   0554231690107066   3/14/2019    Bill     5/24/2019     97530             99.00
102067   Florida   Spine   0554231690107066   3/14/2019    Bill     5/24/2019     97110             84.00
102068   Florida   Spine   0554231690107066   3/14/2019    Bill     5/24/2019     97140             79.00
102069   Florida   Spine   0554231690107066   3/14/2019    Bill     5/24/2019     G0283             48.00
102070   Florida   Spine   0554231690107066   3/14/2019    Bill     5/24/2019     97010             60.00
102071   Florida   Spine   0297487670101030   4/3/2019     Bill     5/24/2019     99211             84.00
102072   Florida   Spine   0297487670101030   4/3/2019     Bill     5/24/2019     97110             84.00
102073   Florida   Spine   0297487670101030   4/3/2019     Bill     5/24/2019     97112             84.00
102074   Florida   Spine   0297487670101030   4/3/2019     Bill     5/24/2019     97140             79.00
102075   Florida   Spine   0297487670101030   4/3/2019     Bill     5/24/2019     G0283             48.00
102076   Florida   Spine   0297487670101030   4/3/2019     Bill     5/24/2019     97010             60.00
102077   Florida   Spine   0563380930101022   6/13/2018    Bill     5/24/2019     99211             84.00
102078   Florida   Spine   0563380930101022   6/13/2018    Bill     5/24/2019     97110             84.00
102079   Florida   Spine   0563380930101022   6/13/2018    Bill     5/24/2019     97112             84.00
102080   Florida   Spine   0563380930101022   6/13/2018    Bill     5/24/2019     97140             79.00
102081   Florida   Spine   0563380930101022   6/13/2018    Bill     5/24/2019     G0283             48.00
102082   Florida   Spine   0563380930101022   6/13/2018    Bill     5/24/2019     97010             60.00
102083   Florida   Spine   0172192390101134   1/31/2019    Bill     5/24/2019     99211             84.00
102084   Florida   Spine   0172192390101134   1/31/2019    Bill     5/24/2019     97530             99.00
102085   Florida   Spine   0172192390101134   1/31/2019    Bill     5/24/2019     97110             84.00
102086   Florida   Spine   0172192390101134   1/31/2019    Bill     5/24/2019     97140             79.00
102087   Florida   Spine   0172192390101134   1/31/2019    Bill     5/24/2019     G0283             48.00
102088   Florida   Spine   0172192390101134   1/31/2019    Bill     5/24/2019     97010             60.00
102089   Florida   Spine   0172192390101134   1/31/2019    Bill     5/24/2019     97039             48.00
102090   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     99211             84.00
102091   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     97110             84.00
102092   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     97112             84.00
102093   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     97140             79.00
102094   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     97010             60.00
102095   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     G0283             48.00
102096   Florida   Spine   0578735380101025   5/9/2019     Bill     5/24/2019     99203            302.00
102097   Florida   Spine   0578735380101025   5/9/2019     Bill     5/24/2019     97140             79.00
102098   Florida   Spine   0578735380101025   5/9/2019     Bill     5/24/2019     G0283             48.00
102099   Florida   Spine   0578735380101025   5/9/2019     Bill     5/24/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2003 of
                                                   2767

102100   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     A4556            24.00
102101   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     99211            84.00
102102   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97530            99.00
102103   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97110            84.00
102104   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97140            79.00
102105   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     G0283            48.00
102106   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97010            60.00
102107   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97039            48.00
102108   Florida   Spine   0438553860101039   4/23/2019   Bill      5/24/2019     99211            84.00
102109   Florida   Spine   0438553860101039   4/23/2019   Bill      5/24/2019     G0283            48.00
102110   Florida   Spine   0438553860101039   4/23/2019   Bill      5/24/2019     97010            60.00
102111   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     99211            84.00
102112   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97530            99.00
102113   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97112            84.00
102114   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97140            79.00
102115   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97035            48.00
102116   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97010            60.00
102117   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     G0283            48.00
102118   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     99211            84.00
102119   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97530            99.00
102120   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97112            84.00
102121   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97140            79.00
102122   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     G0283            48.00
102123   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97010            60.00
102124   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97035            48.00
102125   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     98940            79.00
102126   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     G0283            48.00
102127   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     97010            60.00
102128   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     97039            48.00
102129   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     99211            84.00
102130   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97530            99.00
102131   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97112            84.00
102132   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97140            79.00
102133   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     G0283            48.00
102134   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97010            60.00
102135   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97035            48.00
102136   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     99211            84.00
102137   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97530            99.00
102138   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97110            84.00
102139   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97140            79.00
102140   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     G0283            48.00
102141   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97010            60.00
102142   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     99211            84.00
102143   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97140            79.00
102144   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     G0283            48.00
102145   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97010            60.00
102146   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     99211            84.00
102147   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97110            84.00
102148   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97112            84.00
102149   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97140            79.00
102150   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2004 of
                                                   2767

102151   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97010            60.00
102152   Florida   Spine   0639051120101029   1/22/2019   Bill      5/24/2019     99211            84.00
102153   Florida   Spine   0639051120101029   1/22/2019   Bill      5/24/2019     97110            84.00
102154   Florida   Spine   0639051120101029   1/22/2019   Bill      5/24/2019     97112            84.00
102155   Florida   Spine   0639051120101029   1/22/2019   Bill      5/24/2019     97140            79.00
102156   Florida   Spine   0639051120101029   1/22/2019   Bill      5/24/2019     G0283            48.00
102157   Florida   Spine   0639051120101029   1/22/2019   Bill      5/24/2019     97010            60.00
102158   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     99211            84.00
102159   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     97140            79.00
102160   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     G0283            48.00
102161   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     97010            60.00
102162   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     97035            48.00
102163   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     97012            60.00
102164   Florida   Spine   0196729850101013   2/27/2019   Bill      5/24/2019     99211            84.00
102165   Florida   Spine   0196729850101013   2/27/2019   Bill      5/24/2019     97530            99.00
102166   Florida   Spine   0196729850101013   2/27/2019   Bill      5/24/2019     97110            84.00
102167   Florida   Spine   0196729850101013   2/27/2019   Bill      5/24/2019     97140            79.00
102168   Florida   Spine   0196729850101013   2/27/2019   Bill      5/24/2019     G0283            48.00
102169   Florida   Spine   0196729850101013   2/27/2019   Bill      5/24/2019     97010            60.00
102170   Florida   Spine   0196729850101013   2/27/2019   Bill      5/24/2019     97039            48.00
102171   Florida   Spine   0496349530101031   1/28/2019   Bill      5/24/2019     99211            84.00
102172   Florida   Spine   0496349530101031   1/28/2019   Bill      5/24/2019     97530            99.00
102173   Florida   Spine   0496349530101031   1/28/2019   Bill      5/24/2019     97110            84.00
102174   Florida   Spine   0496349530101031   1/28/2019   Bill      5/24/2019     97112            84.00
102175   Florida   Spine   0496349530101031   1/28/2019   Bill      5/24/2019     97140            79.00
102176   Florida   Spine   0496349530101031   1/28/2019   Bill      5/24/2019     97010            60.00
102177   Florida   Spine   0496349530101031   1/28/2019   Bill      5/24/2019     G0283            48.00
102178   Florida   Spine   0655908490101013   3/27/2019   Bill      5/24/2019     99211            84.00
102179   Florida   Spine   0655908490101013   3/27/2019   Bill      5/24/2019     97530            99.00
102180   Florida   Spine   0655908490101013   3/27/2019   Bill      5/24/2019     97110            84.00
102181   Florida   Spine   0655908490101013   3/27/2019   Bill      5/24/2019     97112            84.00
102182   Florida   Spine   0655908490101013   3/27/2019   Bill      5/24/2019     97140            79.00
102183   Florida   Spine   0655908490101013   3/27/2019   Bill      5/24/2019     97010            60.00
102184   Florida   Spine   0655908490101013   3/27/2019   Bill      5/24/2019     G0283            48.00
102185   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     99211            84.00
102186   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97530            99.00
102187   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97110            84.00
102188   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97140            79.00
102189   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     G0283            48.00
102190   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97010            60.00
102191   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97012            60.00
102192   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     99211            84.00
102193   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97140            79.00
102194   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97039            48.00
102195   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97035            48.00
102196   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97010            60.00
102197   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     G0283            48.00
102198   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     99211            84.00
102199   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97530            99.00
102200   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97140            79.00
102201   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2005 of
                                                   2767

102202   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97010            60.00
102203   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97035            48.00
102204   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     99211            84.00
102205   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97530            99.00
102206   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97039            48.00
102207   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97140            79.00
102208   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97010            60.00
102209   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     G0283            48.00
102210   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     99211            84.00
102211   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97530            99.00
102212   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97110            84.00
102213   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97140            79.00
102214   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     G0283            48.00
102215   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97010            60.00
102216   Florida   Spine   0462632770101039   3/15/2019   Bill      5/24/2019     99211            84.00
102217   Florida   Spine   0462632770101039   3/15/2019   Bill      5/24/2019     97530            99.00
102218   Florida   Spine   0462632770101039   3/15/2019   Bill      5/24/2019     97112            84.00
102219   Florida   Spine   0462632770101039   3/15/2019   Bill      5/24/2019     97140            79.00
102220   Florida   Spine   0462632770101039   3/15/2019   Bill      5/24/2019     G0283            48.00
102221   Florida   Spine   0462632770101039   3/15/2019   Bill      5/24/2019     97010            60.00
102222   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     98941            97.00
102223   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     98943            79.00
102224   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     97530            99.00
102225   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     97035            48.00
102226   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     97010            60.00
102227   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     G0283            48.00
102228   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     A4556            24.00
102229   Florida   Spine   0546847800101011   3/17/2019   Bill      5/24/2019     99211            84.00
102230   Florida   Spine   0546847800101011   3/17/2019   Bill      5/24/2019     97530            99.00
102231   Florida   Spine   0546847800101011   3/17/2019   Bill      5/24/2019     97112            84.00
102232   Florida   Spine   0546847800101011   3/17/2019   Bill      5/24/2019     97140            79.00
102233   Florida   Spine   0566171190101035   3/18/2019   Bill      5/24/2019     99211            84.00
102234   Florida   Spine   0566171190101035   3/18/2019   Bill      5/24/2019     97530            99.00
102235   Florida   Spine   0566171190101035   3/18/2019   Bill      5/24/2019     97110            84.00
102236   Florida   Spine   0566171190101035   3/18/2019   Bill      5/24/2019     97140            79.00
102237   Florida   Spine   0566171190101035   3/18/2019   Bill      5/24/2019     97010            60.00
102238   Florida   Spine   0566171190101035   3/18/2019   Bill      5/24/2019     G0283            48.00
102239   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     99211            84.00
102240   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97530            99.00
102241   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97110            84.00
102242   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97112            84.00
102243   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97140            79.00
102244   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     G0283            48.00
102245   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97010            60.00
102246   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     99211            84.00
102247   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     97530            99.00
102248   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     97112            84.00
102249   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     97140            79.00
102250   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     G0283            48.00
102251   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     97010            60.00
102252   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     97035            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2006 of
                                                   2767

102253   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     99211            84.00
102254   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     97530            99.00
102255   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     97110            84.00
102256   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     97112            84.00
102257   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     97140            79.00
102258   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     G0283            48.00
102259   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     97010            60.00
102260   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     99211            84.00
102261   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     97530            99.00
102262   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     97112            84.00
102263   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     97140            79.00
102264   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     G0283            48.00
102265   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     97010            60.00
102266   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     99211            84.00
102267   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     97530            99.00
102268   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     97110            84.00
102269   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     97112            84.00
102270   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     97140            79.00
102271   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     97010            60.00
102272   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     G0283            48.00
102273   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     99211            84.00
102274   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97530            99.00
102275   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97110            84.00
102276   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97112            84.00
102277   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97140            79.00
102278   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     G0283            48.00
102279   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97010            60.00
102280   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     99211            84.00
102281   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     97530            99.00
102282   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     97110            84.00
102283   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     97140            79.00
102284   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     97012            60.00
102285   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     97010            60.00
102286   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     G0283            48.00
102287   Florida   Spine   0639051120101029   1/22/2019   Bill      5/24/2019     99211            84.00
102288   Florida   Spine   0639051120101029   1/22/2019   Bill      5/24/2019     97110            84.00
102289   Florida   Spine   0639051120101029   1/22/2019   Bill      5/24/2019     97112            84.00
102290   Florida   Spine   0639051120101029   1/22/2019   Bill      5/24/2019     97140            79.00
102291   Florida   Spine   0639051120101029   1/22/2019   Bill      5/24/2019     G0283            48.00
102292   Florida   Spine   0639051120101029   1/22/2019   Bill      5/24/2019     97010            60.00
102293   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     99211            84.00
102294   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     97530            99.00
102295   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     97110            84.00
102296   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     97112            84.00
102297   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     97140            79.00
102298   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     97010            60.00
102299   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     G0283            48.00
102300   Florida   Spine   0105083030101091   1/7/2019    Bill      5/24/2019     99211            84.00
102301   Florida   Spine   0105083030101091   1/7/2019    Bill      5/24/2019     97110            84.00
102302   Florida   Spine   0105083030101091   1/7/2019    Bill      5/24/2019     97112            84.00
102303   Florida   Spine   0105083030101091   1/7/2019    Bill      5/24/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2007 of
                                                   2767

102304   Florida   Spine   0105083030101091   1/7/2019    Bill      5/24/2019     G0283             48.00
102305   Florida   Spine   0105083030101091   1/7/2019    Bill      5/24/2019     97010             60.00
102306   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     99211             84.00
102307   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97530             99.00
102308   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97110             84.00
102309   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97140             79.00
102310   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97012             60.00
102311   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97010             60.00
102312   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     99211             84.00
102313   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97530             99.00
102314   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97112             84.00
102315   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97140             79.00
102316   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     G0283             48.00
102317   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97010             60.00
102318   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97035             48.00
102319   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     99203            302.00
102320   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97140             79.00
102321   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     G0283             48.00
102322   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97010             60.00
102323   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     A4556             24.00
102324   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     99203            302.00
102325   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97112             84.00
102326   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97140             79.00
102327   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97010             60.00
102328   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     99203            302.00
102329   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     97140             79.00
102330   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     G0283             48.00
102331   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     97010             60.00
102332   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     A4556             24.00
102333   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     99211             84.00
102334   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97530             99.00
102335   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97112             84.00
102336   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97140             79.00
102337   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     G0283             48.00
102338   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97010             60.00
102339   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97035             48.00
102340   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211             84.00
102341   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530             99.00
102342   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112             84.00
102343   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140             79.00
102344   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010             60.00
102345   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283             48.00
102346   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     99203            302.00
102347   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97140             79.00
102348   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     G0283             48.00
102349   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97010             60.00
102350   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97035             48.00
102351   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     A4556             24.00
102352   Florida   Spine   0572291920101014   3/14/2019   Bill      5/24/2019     99211             84.00
102353   Florida   Spine   0572291920101014   3/14/2019   Bill      5/24/2019     97530             99.00
102354   Florida   Spine   0572291920101014   3/14/2019   Bill      5/24/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2008 of
                                                   2767

102355   Florida   Spine   0572291920101014   3/14/2019   Bill      5/24/2019     97140             79.00
102356   Florida   Spine   0572291920101014   3/14/2019   Bill      5/24/2019     G0283             48.00
102357   Florida   Spine   0572291920101014   3/14/2019   Bill      5/24/2019     97010             60.00
102358   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     99211             84.00
102359   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97530             99.00
102360   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97112             84.00
102361   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97140             79.00
102362   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97035             48.00
102363   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     97010             60.00
102364   Florida   Spine   0497123140101163   4/19/2019   Bill      5/24/2019     G0283             48.00
102365   Florida   Spine   0475984190101056   3/2/2017    Bill      5/24/2019     99214            440.00
102366   Florida   Spine   0643867010101017   1/13/2019   Bill      5/24/2019     99203            550.00
102367   Florida   Spine   0426651250101033   2/10/2019   Bill      5/24/2019     99203            550.00
102368   Florida   Spine   0339578100101051   4/2/2019    Bill      5/24/2019     99203            550.00
102369   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     99211             84.00
102370   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97530             99.00
102371   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97110             84.00
102372   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97112             84.00
102373   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97140             79.00
102374   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97010             60.00
102375   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     G0283             48.00
102376   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     99211             84.00
102377   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97530             99.00
102378   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97110             84.00
102379   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97140             79.00
102380   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97039             48.00
102381   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97010             60.00
102382   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     G0283             48.00
102383   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     99211             84.00
102384   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     97530             99.00
102385   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     97110             84.00
102386   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     97140             79.00
102387   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     97012             60.00
102388   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     97010             60.00
102389   Florida   Spine   0548895390101022   4/3/2019    Bill      5/24/2019     G0283             48.00
102390   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     99211             84.00
102391   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97530             99.00
102392   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97110             84.00
102393   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97140             79.00
102394   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97012             60.00
102395   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     97010             60.00
102396   Florida   Spine   0164543610101082   4/8/2019    Bill      5/24/2019     G0283             48.00
102397   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     98941             97.00
102398   Florida   Spine   0617182890101026   3/30/2019   Bill      5/24/2019     97530             99.00
102399   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     99211             84.00
102400   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97530             99.00
102401   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97112             84.00
102402   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97140             79.00
102403   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97035             48.00
102404   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     97010             60.00
102405   Florida   Spine   0569785220101058   4/25/2019   Bill      5/24/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2009 of
                                                   2767

102406   Florida   Spine   0360370130101042   3/6/2019     Bill     5/24/2019     99211            84.00
102407   Florida   Spine   0360370130101042   3/6/2019     Bill     5/24/2019     97530            99.00
102408   Florida   Spine   0360370130101042   3/6/2019     Bill     5/24/2019     97140            79.00
102409   Florida   Spine   0360370130101042   3/6/2019     Bill     5/24/2019     97010            60.00
102410   Florida   Spine   0360370130101042   3/6/2019     Bill     5/24/2019     G0283            48.00
102411   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     99211            84.00
102412   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     97110            84.00
102413   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     97112            84.00
102414   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     97140            79.00
102415   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     97010            60.00
102416   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     G0283            48.00
102417   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     99211            84.00
102418   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     97530            99.00
102419   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     97110            84.00
102420   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     97140            79.00
102421   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     97012            60.00
102422   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     97010            60.00
102423   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     G0283            48.00
102424   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     99211            84.00
102425   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97530            99.00
102426   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97110            84.00
102427   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97112            84.00
102428   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97140            79.00
102429   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97010            60.00
102430   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     G0283            48.00
102431   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     99211            84.00
102432   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     97530            99.00
102433   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     97110            84.00
102434   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     97140            79.00
102435   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     97010            60.00
102436   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     G0283            48.00
102437   Florida   Spine   0383695140101050   3/14/2019    Bill     5/24/2019     99211            84.00
102438   Florida   Spine   0383695140101050   3/14/2019    Bill     5/24/2019     97530            99.00
102439   Florida   Spine   0383695140101050   3/14/2019    Bill     5/24/2019     97110            84.00
102440   Florida   Spine   0383695140101050   3/14/2019    Bill     5/24/2019     97140            79.00
102441   Florida   Spine   0383695140101050   3/14/2019    Bill     5/24/2019     97010            60.00
102442   Florida   Spine   0383695140101050   3/14/2019    Bill     5/24/2019     G0283            48.00
102443   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     99211            84.00
102444   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     97530            99.00
102445   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     97110            84.00
102446   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     97140            79.00
102447   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     97010            60.00
102448   Florida   Spine   0572322370101020   2/7/2019     Bill     5/24/2019     99211            84.00
102449   Florida   Spine   0572322370101020   2/7/2019     Bill     5/24/2019     97110            84.00
102450   Florida   Spine   0572322370101020   2/7/2019     Bill     5/24/2019     97112            84.00
102451   Florida   Spine   0572322370101020   2/7/2019     Bill     5/24/2019     97140            79.00
102452   Florida   Spine   0182615800101136   4/5/2019     Bill     5/24/2019     99211            84.00
102453   Florida   Spine   0182615800101136   4/5/2019     Bill     5/24/2019     97530            99.00
102454   Florida   Spine   0182615800101136   4/5/2019     Bill     5/24/2019     97110            84.00
102455   Florida   Spine   0182615800101136   4/5/2019     Bill     5/24/2019     97112            84.00
102456   Florida   Spine   0182615800101136   4/5/2019     Bill     5/24/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2010 of
                                                   2767

102457   Florida   Spine   0182615800101136   4/5/2019    Bill      5/24/2019     97010             60.00
102458   Florida   Spine   0182615800101136   4/5/2019    Bill      5/24/2019     G0283             48.00
102459   Florida   Spine   0615338250101012   4/15/2019   Bill      5/24/2019     99211             84.00
102460   Florida   Spine   0615338250101012   4/15/2019   Bill      5/24/2019     97530             99.00
102461   Florida   Spine   0615338250101012   4/15/2019   Bill      5/24/2019     97112             84.00
102462   Florida   Spine   0615338250101012   4/15/2019   Bill      5/24/2019     97140             79.00
102463   Florida   Spine   0615338250101012   4/15/2019   Bill      5/24/2019     97010             60.00
102464   Florida   Spine   0615338250101012   4/15/2019   Bill      5/24/2019     G0283             48.00
102465   Florida   Spine   0428775250101020   5/10/2019   Bill      5/24/2019     99203            302.00
102466   Florida   Spine   0428775250101020   5/10/2019   Bill      5/24/2019     97012             60.00
102467   Florida   Spine   0428775250101020   5/10/2019   Bill      5/24/2019     97140             79.00
102468   Florida   Spine   0428775250101020   5/10/2019   Bill      5/24/2019     97010             60.00
102469   Florida   Spine   0428775250101020   5/10/2019   Bill      5/24/2019     G0283             48.00
102470   Florida   Spine   0428775250101020   5/10/2019   Bill      5/24/2019     A4556             24.00
102471   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     99211             84.00
102472   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     97530             99.00
102473   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     97110             84.00
102474   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     97112             84.00
102475   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     97140             79.00
102476   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     97010             60.00
102477   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     G0283             48.00
102478   Florida   Spine   0496500220101034   4/8/2019    Bill      5/24/2019     99212            115.00
102479   Florida   Spine   0496500220101034   4/8/2019    Bill      5/24/2019     97530             99.00
102480   Florida   Spine   0496500220101034   4/8/2019    Bill      5/24/2019     97110             84.00
102481   Florida   Spine   0496500220101034   4/8/2019    Bill      5/24/2019     97112             84.00
102482   Florida   Spine   0496500220101034   4/8/2019    Bill      5/24/2019     97140             79.00
102483   Florida   Spine   0496500220101034   4/8/2019    Bill      5/24/2019     G0283             48.00
102484   Florida   Spine   0496500220101034   4/8/2019    Bill      5/24/2019     97010             60.00
102485   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     99212            115.00
102486   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     97530             99.00
102487   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     97112             84.00
102488   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     97140             79.00
102489   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     97010             60.00
102490   Florida   Spine   0398871330101050   4/19/2019   Bill      5/24/2019     G0283             48.00
102491   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     99211             84.00
102492   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     97110             84.00
102493   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     97112             84.00
102494   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     97140             79.00
102495   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     G0283             48.00
102496   Florida   Spine   0475910770101034   2/15/2019   Bill      5/24/2019     97010             60.00
102497   Florida   Spine   0553916580101044   3/15/2019   Bill      5/24/2019     99211             84.00
102498   Florida   Spine   0553916580101044   3/15/2019   Bill      5/24/2019     98941             97.00
102499   Florida   Spine   0553916580101044   3/15/2019   Bill      5/24/2019     97530             99.00
102500   Florida   Spine   0553916580101044   3/15/2019   Bill      5/24/2019     97110             84.00
102501   Florida   Spine   0553916580101044   3/15/2019   Bill      5/24/2019     97112             84.00
102502   Florida   Spine   0553916580101044   3/15/2019   Bill      5/24/2019     97140             79.00
102503   Florida   Spine   0553916580101044   3/15/2019   Bill      5/24/2019     97010             60.00
102504   Florida   Spine   0553916580101044   3/15/2019   Bill      5/24/2019     G0283             48.00
102505   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     99211             84.00
102506   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     97110             84.00
102507   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2011 of
                                                   2767

102508   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     97140             79.00
102509   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     G0283             48.00
102510   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     97010             60.00
102511   Florida   Spine   0554231690107066   3/14/2019   Bill      5/24/2019     99211             84.00
102512   Florida   Spine   0554231690107066   3/14/2019   Bill      5/24/2019     97530             99.00
102513   Florida   Spine   0554231690107066   3/14/2019   Bill      5/24/2019     97110             84.00
102514   Florida   Spine   0554231690107066   3/14/2019   Bill      5/24/2019     97112             84.00
102515   Florida   Spine   0554231690107066   3/14/2019   Bill      5/24/2019     97140             79.00
102516   Florida   Spine   0554231690107066   3/14/2019   Bill      5/24/2019     97010             60.00
102517   Florida   Spine   0554231690107066   3/14/2019   Bill      5/24/2019     G0283             48.00
102518   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     99203            302.00
102519   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97140             79.00
102520   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     G0283             48.00
102521   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97010             60.00
102522   Florida   Spine   0536059250101044   3/8/2019    Bill      5/24/2019     99211             84.00
102523   Florida   Spine   0536059250101044   3/8/2019    Bill      5/24/2019     97530             99.00
102524   Florida   Spine   0536059250101044   3/8/2019    Bill      5/24/2019     97112             84.00
102525   Florida   Spine   0536059250101044   3/8/2019    Bill      5/24/2019     97140             79.00
102526   Florida   Spine   0536059250101044   3/8/2019    Bill      5/24/2019     G0283             48.00
102527   Florida   Spine   0536059250101044   3/8/2019    Bill      5/24/2019     97010             60.00
102528   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     99211             84.00
102529   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     97530             99.00
102530   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     97112             84.00
102531   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     97140             79.00
102532   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     97010             60.00
102533   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     G0283             48.00
102534   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     99211             84.00
102535   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97530             99.00
102536   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97112             84.00
102537   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97140             79.00
102538   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97010             60.00
102539   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     G0283             48.00
102540   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     99211             84.00
102541   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97530             99.00
102542   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97110             84.00
102543   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97012             60.00
102544   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97140             79.00
102545   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97010             60.00
102546   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     G0283             48.00
102547   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     99212            115.00
102548   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97530             99.00
102549   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97112             84.00
102550   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97140             79.00
102551   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97035             48.00
102552   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97010             60.00
102553   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     G0283             48.00
102554   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     99211             84.00
102555   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97530             99.00
102556   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97110             84.00
102557   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97012             60.00
102558   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2012 of
                                                   2767

102559   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97010            60.00
102560   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     G0283            48.00
102561   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     98941            97.00
102562   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     98943            79.00
102563   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     97530            99.00
102564   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     97035            48.00
102565   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     97010            60.00
102566   Florida   Spine   0619874410101035   1/1/2019    Bill      5/24/2019     G0283            48.00
102567   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     99211            84.00
102568   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97110            84.00
102569   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97112            84.00
102570   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97140            79.00
102571   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     G0283            48.00
102572   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97010            60.00
102573   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     99211            84.00
102574   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97530            99.00
102575   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97140            79.00
102576   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     G0283            48.00
102577   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97010            60.00
102578   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97035            48.00
102579   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97039            48.00
102580   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     99211            84.00
102581   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97530            99.00
102582   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97110            84.00
102583   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97140            79.00
102584   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97039            48.00
102585   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97010            60.00
102586   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     99211            84.00
102587   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97530            99.00
102588   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97112            84.00
102589   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97140            79.00
102590   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97035            48.00
102591   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97010            60.00
102592   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     G0283            48.00
102593   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     98940            79.00
102594   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     G0283            48.00
102595   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     97010            60.00
102596   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     97012            60.00
102597   Florida   Spine   0462632770101039   3/15/2019   Bill      5/24/2019     99211            84.00
102598   Florida   Spine   0462632770101039   3/15/2019   Bill      5/24/2019     97530            99.00
102599   Florida   Spine   0462632770101039   3/15/2019   Bill      5/24/2019     97112            84.00
102600   Florida   Spine   0462632770101039   3/15/2019   Bill      5/24/2019     97140            79.00
102601   Florida   Spine   0462632770101039   3/15/2019   Bill      5/24/2019     97010            60.00
102602   Florida   Spine   0462632770101039   3/15/2019   Bill      5/24/2019     G0283            48.00
102603   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     99211            84.00
102604   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97530            99.00
102605   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97110            84.00
102606   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97140            79.00
102607   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97010            60.00
102608   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     G0283            48.00
102609   Florida   Spine   0546847800101011   3/17/2019   Bill      5/24/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2013 of
                                                   2767

102610   Florida   Spine   0546847800101011   3/17/2019    Bill     5/24/2019     97530             99.00
102611   Florida   Spine   0546847800101011   3/17/2019    Bill     5/24/2019     97140             79.00
102612   Florida   Spine   0374131480101055   5/14/2019    Bill     5/24/2019     99203            302.00
102613   Florida   Spine   0374131480101055   5/14/2019    Bill     5/24/2019     97140             79.00
102614   Florida   Spine   0374131480101055   5/14/2019    Bill     5/24/2019     97010             60.00
102615   Florida   Spine   0433175160101041   2/20/2019    Bill     5/24/2019     99211             84.00
102616   Florida   Spine   0433175160101041   2/20/2019    Bill     5/24/2019     97110             84.00
102617   Florida   Spine   0433175160101041   2/20/2019    Bill     5/24/2019     97112             84.00
102618   Florida   Spine   0433175160101041   2/20/2019    Bill     5/24/2019     97140             79.00
102619   Florida   Spine   0433175160101041   2/20/2019    Bill     5/24/2019     G0283             48.00
102620   Florida   Spine   0433175160101041   2/20/2019    Bill     5/24/2019     97010             60.00
102621   Florida   Spine   0566171190101035   3/18/2019    Bill     5/24/2019     99211             84.00
102622   Florida   Spine   0566171190101035   3/18/2019    Bill     5/24/2019     97530             99.00
102623   Florida   Spine   0566171190101035   3/18/2019    Bill     5/24/2019     97110             84.00
102624   Florida   Spine   0566171190101035   3/18/2019    Bill     5/24/2019     97140             79.00
102625   Florida   Spine   0566171190101035   3/18/2019    Bill     5/24/2019     97010             60.00
102626   Florida   Spine   0566171190101035   3/18/2019    Bill     5/24/2019     G0283             48.00
102627   Florida   Spine   0577850280101073   3/21/2019    Bill     5/24/2019     99211             84.00
102628   Florida   Spine   0577850280101073   3/21/2019    Bill     5/24/2019     97530             99.00
102629   Florida   Spine   0577850280101073   3/21/2019    Bill     5/24/2019     97112             84.00
102630   Florida   Spine   0577850280101073   3/21/2019    Bill     5/24/2019     97140             79.00
102631   Florida   Spine   0577850280101073   3/21/2019    Bill     5/24/2019     G0283             48.00
102632   Florida   Spine   0577850280101073   3/21/2019    Bill     5/24/2019     97010             60.00
102633   Florida   Spine   0577850280101073   3/21/2019    Bill     5/24/2019     97035             48.00
102634   Florida   Spine   0365299790101023   4/16/2019    Bill     5/24/2019     99211             84.00
102635   Florida   Spine   0365299790101023   4/16/2019    Bill     5/24/2019     97039             48.00
102636   Florida   Spine   0499484830101055   2/20/2019    Bill     5/24/2019     99211             84.00
102637   Florida   Spine   0499484830101055   2/20/2019    Bill     5/24/2019     97530             99.00
102638   Florida   Spine   0499484830101055   2/20/2019    Bill     5/24/2019     97110             84.00
102639   Florida   Spine   0499484830101055   2/20/2019    Bill     5/24/2019     97112             84.00
102640   Florida   Spine   0499484830101055   2/20/2019    Bill     5/24/2019     97140             79.00
102641   Florida   Spine   0499484830101055   2/20/2019    Bill     5/24/2019     97010             60.00
102642   Florida   Spine   0499484830101055   2/20/2019    Bill     5/24/2019     G0283             48.00
102643   Florida   Spine   0558219670101015   3/2/2019     Bill     5/24/2019     99211             84.00
102644   Florida   Spine   0558219670101015   3/2/2019     Bill     5/24/2019     97530             99.00
102645   Florida   Spine   0558219670101015   3/2/2019     Bill     5/24/2019     97110             84.00
102646   Florida   Spine   0558219670101015   3/2/2019     Bill     5/24/2019     97112             84.00
102647   Florida   Spine   0558219670101015   3/2/2019     Bill     5/24/2019     97140             79.00
102648   Florida   Spine   0558219670101015   3/2/2019     Bill     5/24/2019     97010             60.00
102649   Florida   Spine   0558219670101015   3/2/2019     Bill     5/24/2019     G0283             48.00
102650   Florida   Spine   0398169520101109   4/19/2019    Bill     5/24/2019     99211             84.00
102651   Florida   Spine   0398169520101109   4/19/2019    Bill     5/24/2019     97530             99.00
102652   Florida   Spine   0398169520101109   4/19/2019    Bill     5/24/2019     97110             84.00
102653   Florida   Spine   0398169520101109   4/19/2019    Bill     5/24/2019     97012             60.00
102654   Florida   Spine   0398169520101109   4/19/2019    Bill     5/24/2019     97140             79.00
102655   Florida   Spine   0398169520101109   4/19/2019    Bill     5/24/2019     97010             60.00
102656   Florida   Spine   0398169520101109   4/19/2019    Bill     5/24/2019     G0283             48.00
102657   Florida   Spine   0392610050101015   11/27/2018   Bill     5/24/2019     99211             84.00
102658   Florida   Spine   0392610050101015   11/27/2018   Bill     5/24/2019     97530             99.00
102659   Florida   Spine   0392610050101015   11/27/2018   Bill     5/24/2019     97112             84.00
102660   Florida   Spine   0392610050101015   11/27/2018   Bill     5/24/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2014 of
                                                   2767

102661   Florida   Spine   0392610050101015   11/27/2018   Bill     5/24/2019     97010             60.00
102662   Florida   Spine   0392610050101015   11/27/2018   Bill     5/24/2019     G0283             48.00
102663   Florida   Spine   0410926230101107   4/3/2019     Bill     5/24/2019     99211             84.00
102664   Florida   Spine   0410926230101107   4/3/2019     Bill     5/24/2019     97110             84.00
102665   Florida   Spine   0410926230101107   4/3/2019     Bill     5/24/2019     97112             84.00
102666   Florida   Spine   0410926230101107   4/3/2019     Bill     5/24/2019     97140             79.00
102667   Florida   Spine   0410926230101107   4/3/2019     Bill     5/24/2019     G0283             48.00
102668   Florida   Spine   0410926230101107   4/3/2019     Bill     5/24/2019     97010             60.00
102669   Florida   Spine   0411712420101027   2/25/2019    Bill     5/24/2019     99211             84.00
102670   Florida   Spine   0411712420101027   2/25/2019    Bill     5/24/2019     97110             84.00
102671   Florida   Spine   0411712420101027   2/25/2019    Bill     5/24/2019     97112             84.00
102672   Florida   Spine   0411712420101027   2/25/2019    Bill     5/24/2019     97140             79.00
102673   Florida   Spine   0411712420101027   2/25/2019    Bill     5/24/2019     G0283             48.00
102674   Florida   Spine   0411712420101027   2/25/2019    Bill     5/24/2019     97010             60.00
102675   Florida   Spine   0375595030101055   1/25/2019    Bill     5/24/2019     99211             84.00
102676   Florida   Spine   0375595030101055   1/25/2019    Bill     5/24/2019     97110             84.00
102677   Florida   Spine   0375595030101055   1/25/2019    Bill     5/24/2019     97112             84.00
102678   Florida   Spine   0375595030101055   1/25/2019    Bill     5/24/2019     97140             79.00
102679   Florida   Spine   0375595030101055   1/25/2019    Bill     5/24/2019     G0283             48.00
102680   Florida   Spine   0375595030101055   1/25/2019    Bill     5/24/2019     97010             60.00
102681   Florida   Spine   0602824420101029   2/5/2019     Bill     5/24/2019     99212            115.00
102682   Florida   Spine   0602824420101029   2/5/2019     Bill     5/24/2019     97530             99.00
102683   Florida   Spine   0602824420101029   2/5/2019     Bill     5/24/2019     97110             84.00
102684   Florida   Spine   0602824420101029   2/5/2019     Bill     5/24/2019     97012             60.00
102685   Florida   Spine   0602824420101029   2/5/2019     Bill     5/24/2019     97140             79.00
102686   Florida   Spine   0602824420101029   2/5/2019     Bill     5/24/2019     97010             60.00
102687   Florida   Spine   0602824420101029   2/5/2019     Bill     5/24/2019     G0283             48.00
102688   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     99211             84.00
102689   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     97530             99.00
102690   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     97012             60.00
102691   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     97140             79.00
102692   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     97010             60.00
102693   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     G0283             48.00
102694   Florida   Spine   0324509210101035   1/18/2019    Bill     5/24/2019     99211             84.00
102695   Florida   Spine   0324509210101035   1/18/2019    Bill     5/24/2019     97110             84.00
102696   Florida   Spine   0324509210101035   1/18/2019    Bill     5/24/2019     97112             84.00
102697   Florida   Spine   0324509210101035   1/18/2019    Bill     5/24/2019     97140             79.00
102698   Florida   Spine   0324509210101035   1/18/2019    Bill     5/24/2019     97010             60.00
102699   Florida   Spine   0324509210101035   1/18/2019    Bill     5/24/2019     G0283             48.00
102700   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     99211             84.00
102701   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97530             99.00
102702   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97110             84.00
102703   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97112             84.00
102704   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97140             79.00
102705   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     97010             60.00
102706   Florida   Spine   0648844600101017   3/9/2019     Bill     5/24/2019     G0283             48.00
102707   Florida   Spine   0559547900101218   9/15/2018    Bill     5/24/2019     99214            440.00
102708   Florida   Spine   8666979920000001   4/4/2019     Bill     5/24/2019     99211             84.00
102709   Florida   Spine   8666979920000001   4/4/2019     Bill     5/24/2019     97530             99.00
102710   Florida   Spine   8666979920000001   4/4/2019     Bill     5/24/2019     97012             60.00
102711   Florida   Spine   8666979920000001   4/4/2019     Bill     5/24/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2015 of
                                                   2767

102712   Florida   Spine   8666979920000001   4/4/2019    Bill      5/24/2019     97010               60.00
102713   Florida   Spine   8666979920000001   4/4/2019    Bill      5/24/2019     G0283               48.00
102714   Florida   Spine   0359766610101043   1/8/2019    Bill      5/24/2019     99211               84.00
102715   Florida   Spine   0359766610101043   1/8/2019    Bill      5/24/2019     97110               84.00
102716   Florida   Spine   0359766610101043   1/8/2019    Bill      5/24/2019     97112               84.00
102717   Florida   Spine   0359766610101043   1/8/2019    Bill      5/24/2019     97140               79.00
102718   Florida   Spine   0359766610101043   1/8/2019    Bill      5/24/2019     G0283               48.00
102719   Florida   Spine   0359766610101043   1/8/2019    Bill      5/24/2019     97010               60.00
102720   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     99211               84.00
102721   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97530               99.00
102722   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97140               79.00
102723   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97036               48.00
102724   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97010               60.00
102725   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     G0283               48.00
102726   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     99211               84.00
102727   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     97530               99.00
102728   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     97110               84.00
102729   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     97140               79.00
102730   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     97039               48.00
102731   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     97010               60.00
102732   Florida   Spine   0095749790101073   4/26/2019   Bill      5/24/2019     G0283               48.00
102733   Florida   Spine   0431410970101077   1/20/2017   Bill      5/24/2019     99213              385.00
102734   Florida   Spine   0431410970101077   1/20/2017   Bill      5/24/2019     64493            3,960.00
102735   Florida   Spine   0431410970101077   1/20/2017   Bill      5/24/2019     64494            1,980.00
102736   Florida   Spine   0431410970101077   1/20/2017   Bill      5/24/2019     J2001               38.50
102737   Florida   Spine   0431410970101077   1/20/2017   Bill      5/24/2019     J3301               38.50
102738   Florida   Spine   0431410970101077   1/20/2017   Bill      5/24/2019     J3490               27.50
102739   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     99203              302.00
102740   Florida   Spine   0547756000101045   5/2/2019    Bill      5/24/2019     99203              302.00
102741   Florida   Spine   0547756000101045   5/2/2019    Bill      5/24/2019     97140               79.00
102742   Florida   Spine   0547756000101045   5/2/2019    Bill      5/24/2019     97010               60.00
102743   Florida   Spine   0547756000101045   5/2/2019    Bill      5/24/2019     97039               48.00
102744   Florida   Spine   0628552720101015   2/11/2019   Bill      5/24/2019     99211               84.00
102745   Florida   Spine   0628552720101015   2/11/2019   Bill      5/24/2019     97110               84.00
102746   Florida   Spine   0628552720101015   2/11/2019   Bill      5/24/2019     97112               84.00
102747   Florida   Spine   0628552720101015   2/11/2019   Bill      5/24/2019     97140               79.00
102748   Florida   Spine   0628552720101015   2/11/2019   Bill      5/24/2019     G0283               48.00
102749   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     99211               84.00
102750   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97530               99.00
102751   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97140               79.00
102752   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97035               48.00
102753   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97010               60.00
102754   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     99211               84.00
102755   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97530               99.00
102756   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97112               84.00
102757   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97140               79.00
102758   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     G0283               48.00
102759   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97010               60.00
102760   Florida   Spine   0652183750101011   5/13/2019   Bill      5/24/2019     97035               48.00
102761   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     99211               84.00
102762   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97530               99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2016 of
                                                   2767

102763   Florida   Spine   0431568810101019   5/7/2019     Bill     5/24/2019     97012             60.00
102764   Florida   Spine   0431568810101019   5/7/2019     Bill     5/24/2019     97140             79.00
102765   Florida   Spine   0431568810101019   5/7/2019     Bill     5/24/2019     97035             48.00
102766   Florida   Spine   0431568810101019   5/7/2019     Bill     5/24/2019     97010             60.00
102767   Florida   Spine   0431568810101019   5/7/2019     Bill     5/24/2019     G0283             48.00
102768   Florida   Spine   0356081230101370   5/2/2019     Bill     5/24/2019     99211             84.00
102769   Florida   Spine   0356081230101370   5/2/2019     Bill     5/24/2019     97530             99.00
102770   Florida   Spine   0356081230101370   5/2/2019     Bill     5/24/2019     97112             84.00
102771   Florida   Spine   0356081230101370   5/2/2019     Bill     5/24/2019     97140             79.00
102772   Florida   Spine   0356081230101370   5/2/2019     Bill     5/24/2019     97035             48.00
102773   Florida   Spine   0356081230101370   5/2/2019     Bill     5/24/2019     97010             60.00
102774   Florida   Spine   0356081230101370   5/2/2019     Bill     5/24/2019     G0283             48.00
102775   Florida   Spine   0112438410101080   5/8/2019     Bill     5/24/2019     98941             97.00
102776   Florida   Spine   0112438410101080   5/8/2019     Bill     5/24/2019     97530             99.00
102777   Florida   Spine   0112438410101080   5/8/2019     Bill     5/24/2019     97140             79.00
102778   Florida   Spine   0112438410101080   5/8/2019     Bill     5/24/2019     G0283             48.00
102779   Florida   Spine   0112438410101080   5/8/2019     Bill     5/24/2019     97010             60.00
102780   Florida   Spine   0112438410101080   5/8/2019     Bill     5/24/2019     97035             48.00
102781   Florida   Spine   0112438410101080   5/8/2019     Bill     5/24/2019     97039             48.00
102782   Florida   Spine   0586408480101010   4/2/2019     Bill     5/24/2019     99211             84.00
102783   Florida   Spine   0586408480101010   4/2/2019     Bill     5/24/2019     97140             79.00
102784   Florida   Spine   0586408480101010   4/2/2019     Bill     5/24/2019     97039             48.00
102785   Florida   Spine   0586408480101010   4/2/2019     Bill     5/24/2019     97010             60.00
102786   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     99211             84.00
102787   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97530             99.00
102788   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97112             84.00
102789   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97140             79.00
102790   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     97010             60.00
102791   Florida   Spine   0585918660101029   12/3/2018    Bill     5/24/2019     G0283             48.00
102792   Florida   Spine   0572291920101014   3/14/2019    Bill     5/24/2019     99211             84.00
102793   Florida   Spine   0572291920101014   3/14/2019    Bill     5/24/2019     97530             99.00
102794   Florida   Spine   0572291920101014   3/14/2019    Bill     5/24/2019     97110             84.00
102795   Florida   Spine   0572291920101014   3/14/2019    Bill     5/24/2019     97112             84.00
102796   Florida   Spine   0572291920101014   3/14/2019    Bill     5/24/2019     97140             79.00
102797   Florida   Spine   0572291920101014   3/14/2019    Bill     5/24/2019     97010             60.00
102798   Florida   Spine   0572291920101014   3/14/2019    Bill     5/24/2019     G0283             48.00
102799   Florida   Spine   0497123140101163   4/19/2019    Bill     5/24/2019     99211             84.00
102800   Florida   Spine   0497123140101163   4/19/2019    Bill     5/24/2019     97530             99.00
102801   Florida   Spine   0497123140101163   4/19/2019    Bill     5/24/2019     97140             79.00
102802   Florida   Spine   0497123140101163   4/19/2019    Bill     5/24/2019     G0283             48.00
102803   Florida   Spine   0497123140101163   4/19/2019    Bill     5/24/2019     97010             60.00
102804   Florida   Spine   0497123140101163   4/19/2019    Bill     5/24/2019     97035             48.00
102805   Florida   Spine   0393790890101075   12/21/2018   Bill     5/24/2019     99203            550.00
102806   Florida   Spine   0338475320101105   1/29/2019    Bill     5/24/2019     99213            385.00
102807   Florida   Spine   0398146540101079   1/10/2019    Bill     5/24/2019     99213            385.00
102808   Florida   Spine   0521928670101023   12/23/2016   Bill     5/24/2019     99212            220.00
102809   Florida   Spine   0316752240101118   3/8/2019     Bill     5/24/2019     99203            550.00
102810   Florida   Spine   0436698350101148   8/20/2017    Bill     5/24/2019     99213            385.00
102811   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     99213            212.00
102812   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     97530             99.00
102813   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2017 of
                                                   2767

102814   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     97012            60.00
102815   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     97010            60.00
102816   Florida   Spine   0142753980101078   2/20/2019    Bill     5/24/2019     G0283            48.00
102817   Florida   Spine   0569785220101058   4/25/2019    Bill     5/24/2019     99211            84.00
102818   Florida   Spine   0569785220101058   4/25/2019    Bill     5/24/2019     97530            99.00
102819   Florida   Spine   0569785220101058   4/25/2019    Bill     5/24/2019     97012            60.00
102820   Florida   Spine   0569785220101058   4/25/2019    Bill     5/24/2019     97140            79.00
102821   Florida   Spine   0569785220101058   4/25/2019    Bill     5/24/2019     97035            48.00
102822   Florida   Spine   0569785220101058   4/25/2019    Bill     5/24/2019     97010            60.00
102823   Florida   Spine   0569785220101058   4/25/2019    Bill     5/24/2019     G0283            48.00
102824   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     99211            84.00
102825   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     97110            84.00
102826   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     97112            84.00
102827   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     97140            79.00
102828   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     97010            60.00
102829   Florida   Spine   0267562590101058   12/13/2018   Bill     5/24/2019     G0283            48.00
102830   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     99211            84.00
102831   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     97530            99.00
102832   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     97110            84.00
102833   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     97140            79.00
102834   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     97012            60.00
102835   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     97010            60.00
102836   Florida   Spine   0582013070101018   5/1/2019     Bill     5/24/2019     G0283            48.00
102837   Florida   Spine   0419163770101104   4/20/2019    Bill     5/24/2019     99211            84.00
102838   Florida   Spine   0419163770101104   4/20/2019    Bill     5/24/2019     97530            99.00
102839   Florida   Spine   0419163770101104   4/20/2019    Bill     5/24/2019     97112            84.00
102840   Florida   Spine   0419163770101104   4/20/2019    Bill     5/24/2019     97140            79.00
102841   Florida   Spine   0419163770101104   4/20/2019    Bill     5/24/2019     97010            60.00
102842   Florida   Spine   0419163770101104   4/20/2019    Bill     5/24/2019     G0283            48.00
102843   Florida   Spine   0523177750101010   4/25/2019    Bill     5/24/2019     99211            84.00
102844   Florida   Spine   0523177750101010   4/25/2019    Bill     5/24/2019     97530            99.00
102845   Florida   Spine   0523177750101010   4/25/2019    Bill     5/24/2019     97140            79.00
102846   Florida   Spine   0523177750101010   4/25/2019    Bill     5/24/2019     G0283            48.00
102847   Florida   Spine   0523177750101010   4/25/2019    Bill     5/24/2019     97010            60.00
102848   Florida   Spine   0523177750101010   4/25/2019    Bill     5/24/2019     97035            48.00
102849   Florida   Spine   0423510660101020   3/31/2019    Bill     5/24/2019     99211            84.00
102850   Florida   Spine   0423510660101020   3/31/2019    Bill     5/24/2019     97530            99.00
102851   Florida   Spine   0423510660101020   3/31/2019    Bill     5/24/2019     97112            84.00
102852   Florida   Spine   0423510660101020   3/31/2019    Bill     5/24/2019     97140            79.00
102853   Florida   Spine   0423510660101020   3/31/2019    Bill     5/24/2019     G0283            48.00
102854   Florida   Spine   0423510660101020   3/31/2019    Bill     5/24/2019     97010            60.00
102855   Florida   Spine   0423510660101020   3/31/2019    Bill     5/24/2019     97035            48.00
102856   Florida   Spine   0641875970101010   3/27/2019    Bill     5/24/2019     99211            84.00
102857   Florida   Spine   0641875970101010   3/27/2019    Bill     5/24/2019     97530            99.00
102858   Florida   Spine   0641875970101010   3/27/2019    Bill     5/24/2019     97110            84.00
102859   Florida   Spine   0641875970101010   3/27/2019    Bill     5/24/2019     97112            84.00
102860   Florida   Spine   0641875970101010   3/27/2019    Bill     5/24/2019     97140            79.00
102861   Florida   Spine   0641875970101010   3/27/2019    Bill     5/24/2019     G0283            48.00
102862   Florida   Spine   0641875970101010   3/27/2019    Bill     5/24/2019     97010            60.00
102863   Florida   Spine   0472816140101096   3/5/2019     Bill     5/24/2019     99211            84.00
102864   Florida   Spine   0472816140101096   3/5/2019     Bill     5/24/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2018 of
                                                   2767

102865   Florida   Spine   0472816140101096   3/5/2019     Bill     5/24/2019     97140            79.00
102866   Florida   Spine   0472816140101096   3/5/2019     Bill     5/24/2019     G0283            48.00
102867   Florida   Spine   0472816140101096   3/5/2019     Bill     5/24/2019     97010            60.00
102868   Florida   Spine   0496500220101034   4/8/2019     Bill     5/24/2019     99211            84.00
102869   Florida   Spine   0496500220101034   4/8/2019     Bill     5/24/2019     97530            99.00
102870   Florida   Spine   0496500220101034   4/8/2019     Bill     5/24/2019     97112            84.00
102871   Florida   Spine   0496500220101034   4/8/2019     Bill     5/24/2019     97140            79.00
102872   Florida   Spine   0496500220101034   4/8/2019     Bill     5/24/2019     G0283            48.00
102873   Florida   Spine   0496500220101034   4/8/2019     Bill     5/24/2019     97010            60.00
102874   Florida   Spine   0496500220101034   4/8/2019     Bill     5/24/2019     97035            48.00
102875   Florida   Spine   0520017690101022   3/14/2019    Bill     5/24/2019     99211            84.00
102876   Florida   Spine   0520017690101022   3/14/2019    Bill     5/24/2019     97110            84.00
102877   Florida   Spine   0520017690101022   3/14/2019    Bill     5/24/2019     97112            84.00
102878   Florida   Spine   0520017690101022   3/14/2019    Bill     5/24/2019     97140            79.00
102879   Florida   Spine   0520017690101022   3/14/2019    Bill     5/24/2019     97014            48.00
102880   Florida   Spine   0520017690101022   3/14/2019    Bill     5/24/2019     97010            60.00
102881   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     99211            84.00
102882   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     97530            99.00
102883   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     97112            84.00
102884   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     97140            79.00
102885   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     G0283            48.00
102886   Florida   Spine   0398871330101050   4/19/2019    Bill     5/24/2019     97010            60.00
102887   Florida   Spine   0621227560101014   4/6/2019     Bill     5/24/2019     99211            84.00
102888   Florida   Spine   0621227560101014   4/6/2019     Bill     5/24/2019     G0283            48.00
102889   Florida   Spine   0621227560101014   4/6/2019     Bill     5/24/2019     97010            60.00
102890   Florida   Spine   0621227560101014   4/6/2019     Bill     5/24/2019     97035            48.00
102891   Florida   Spine   0450622060101066   3/6/2019     Bill     5/24/2019     99211            84.00
102892   Florida   Spine   0450622060101066   3/6/2019     Bill     5/24/2019     97110            84.00
102893   Florida   Spine   0450622060101066   3/6/2019     Bill     5/24/2019     97112            84.00
102894   Florida   Spine   0450622060101066   3/6/2019     Bill     5/24/2019     97140            79.00
102895   Florida   Spine   0450622060101066   3/6/2019     Bill     5/24/2019     G0283            48.00
102896   Florida   Spine   0450622060101066   3/6/2019     Bill     5/24/2019     97010            60.00
102897   Florida   Spine   0335935650101028   3/7/2019     Bill     5/24/2019     98941            97.00
102898   Florida   Spine   0335935650101028   3/7/2019     Bill     5/24/2019     97530            99.00
102899   Florida   Spine   0335935650101028   3/7/2019     Bill     5/24/2019     97140            79.00
102900   Florida   Spine   0335935650101028   3/7/2019     Bill     5/24/2019     G0283            48.00
102901   Florida   Spine   0335935650101028   3/7/2019     Bill     5/24/2019     97010            60.00
102902   Florida   Spine   0335935650101028   3/7/2019     Bill     5/24/2019     97035            48.00
102903   Florida   Spine   0335935650101028   3/7/2019     Bill     5/24/2019     97012            60.00
102904   Florida   Spine   0335935650101028   3/7/2019     Bill     5/24/2019     97039            48.00
102905   Florida   Spine   0313997990101114   11/29/2018   Bill     5/24/2019     99211            84.00
102906   Florida   Spine   0313997990101114   11/29/2018   Bill     5/24/2019     97110            84.00
102907   Florida   Spine   0313997990101114   11/29/2018   Bill     5/24/2019     97112            84.00
102908   Florida   Spine   0313997990101114   11/29/2018   Bill     5/24/2019     97140            79.00
102909   Florida   Spine   0313997990101114   11/29/2018   Bill     5/24/2019     G0283            48.00
102910   Florida   Spine   0313997990101114   11/29/2018   Bill     5/24/2019     97010            60.00
102911   Florida   Spine   0402921620101064   4/2/2019     Bill     5/24/2019     99211            84.00
102912   Florida   Spine   0402921620101064   4/2/2019     Bill     5/24/2019     97110            84.00
102913   Florida   Spine   0402921620101064   4/2/2019     Bill     5/24/2019     97112            84.00
102914   Florida   Spine   0402921620101064   4/2/2019     Bill     5/24/2019     97140            79.00
102915   Florida   Spine   0402921620101064   4/2/2019     Bill     5/24/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2019 of
                                                   2767

102916   Florida   Spine   0402921620101064   4/2/2019    Bill      5/24/2019     97010            60.00
102917   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     99211            84.00
102918   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97530            99.00
102919   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97110            84.00
102920   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97140            79.00
102921   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     G0283            48.00
102922   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97010            60.00
102923   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     99211            84.00
102924   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97530            99.00
102925   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97112            84.00
102926   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97140            79.00
102927   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     G0283            48.00
102928   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97010            60.00
102929   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97035            48.00
102930   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     99211            84.00
102931   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97530            99.00
102932   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97112            84.00
102933   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97140            79.00
102934   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     97010            60.00
102935   Florida   Spine   0528344130101053   4/18/2019   Bill      5/24/2019     G0283            48.00
102936   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     99211            84.00
102937   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97530            99.00
102938   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97112            84.00
102939   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97140            79.00
102940   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97035            48.00
102941   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     97010            60.00
102942   Florida   Spine   0616380330101033   4/26/2019   Bill      5/24/2019     G0283            48.00
102943   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     99211            84.00
102944   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97530            99.00
102945   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97140            79.00
102946   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     G0283            48.00
102947   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97010            60.00
102948   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97035            48.00
102949   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     99211            84.00
102950   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97530            99.00
102951   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97112            84.00
102952   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97140            79.00
102953   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97035            48.00
102954   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     97010            60.00
102955   Florida   Spine   0804951830000001   4/16/2019   Bill      5/24/2019     G0283            48.00
102956   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     99211            84.00
102957   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97530            99.00
102958   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97110            84.00
102959   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97140            79.00
102960   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     G0283            48.00
102961   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97010            60.00
102962   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     99211            84.00
102963   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97110            84.00
102964   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97112            84.00
102965   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97140            79.00
102966   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2020 of
                                                   2767

102967   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97010            60.00
102968   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     99211            84.00
102969   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97530            99.00
102970   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97140            79.00
102971   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     G0283            48.00
102972   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97010            60.00
102973   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97035            48.00
102974   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     99211            84.00
102975   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97530            99.00
102976   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97140            79.00
102977   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     G0283            48.00
102978   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97010            60.00
102979   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97039            48.00
102980   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     99211            84.00
102981   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97530            99.00
102982   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97110            84.00
102983   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97010            60.00
102984   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97039            48.00
102985   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     99211            84.00
102986   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97530            99.00
102987   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97112            84.00
102988   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97140            79.00
102989   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     G0283            48.00
102990   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97010            60.00
102991   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97035            48.00
102992   Florida   Spine   0438553860101039   4/23/2019   Bill      5/24/2019     99211            84.00
102993   Florida   Spine   0438553860101039   4/23/2019   Bill      5/24/2019     G0283            48.00
102994   Florida   Spine   0438553860101039   4/23/2019   Bill      5/24/2019     97010            60.00
102995   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     99211            84.00
102996   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97530            99.00
102997   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97110            84.00
102998   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97112            84.00
102999   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97140            79.00
103000   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     G0283            48.00
103001   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97010            60.00
103002   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     99211            84.00
103003   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97530            99.00
103004   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97110            84.00
103005   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97112            84.00
103006   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97140            79.00
103007   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     G0283            48.00
103008   Florida   Spine   0311283660101045   8/4/2018    Bill      5/24/2019     97010            60.00
103009   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     99211            84.00
103010   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     97530            99.00
103011   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     97110            84.00
103012   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     97112            84.00
103013   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     97140            79.00
103014   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     97010            60.00
103015   Florida   Spine   0423186890101021   1/5/2019    Bill      5/24/2019     G0283            48.00
103016   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     99211            84.00
103017   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2021 of
                                                   2767

103018   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     97140             79.00
103019   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     G0283             48.00
103020   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     97010             60.00
103021   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     99211             84.00
103022   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     97530             99.00
103023   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     97012             60.00
103024   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     97140             79.00
103025   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     97010             60.00
103026   Florida   Spine   0347404860101043   2/28/2019   Bill      5/24/2019     G0283             48.00
103027   Florida   Spine   0105083030101091   1/7/2019    Bill      5/24/2019     98940             79.00
103028   Florida   Spine   0105083030101091   1/7/2019    Bill      5/24/2019     97110             84.00
103029   Florida   Spine   0105083030101091   1/7/2019    Bill      5/24/2019     97112             84.00
103030   Florida   Spine   0105083030101091   1/7/2019    Bill      5/24/2019     97140             79.00
103031   Florida   Spine   0105083030101091   1/7/2019    Bill      5/24/2019     G0283             48.00
103032   Florida   Spine   0105083030101091   1/7/2019    Bill      5/24/2019     97010             60.00
103033   Florida   Spine   0354135220101055   3/19/2018   Bill      5/24/2019     99212            115.00
103034   Florida   Spine   0354135220101055   3/19/2018   Bill      5/24/2019     97530             99.00
103035   Florida   Spine   0354135220101055   3/19/2018   Bill      5/24/2019     97112             84.00
103036   Florida   Spine   0354135220101055   3/19/2018   Bill      5/24/2019     97140             79.00
103037   Florida   Spine   0354135220101055   3/19/2018   Bill      5/24/2019     G0283             48.00
103038   Florida   Spine   0354135220101055   3/19/2018   Bill      5/24/2019     97010             60.00
103039   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     99211             84.00
103040   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97530             99.00
103041   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97140             79.00
103042   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     G0283             48.00
103043   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97010             60.00
103044   Florida   Spine   0497175480101021   5/4/2019    Bill      5/24/2019     97035             48.00
103045   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     99211             84.00
103046   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97530             99.00
103047   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97110             84.00
103048   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97140             79.00
103049   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97012             60.00
103050   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     98940             79.00
103051   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     G0283             48.00
103052   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     97010             60.00
103053   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     99211             84.00
103054   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     97530             99.00
103055   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     97140             79.00
103056   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     G0283             48.00
103057   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     97010             60.00
103058   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     97039             48.00
103059   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     99211             84.00
103060   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97530             99.00
103061   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97110             84.00
103062   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97140             79.00
103063   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     G0283             48.00
103064   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97010             60.00
103065   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97012             60.00
103066   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     99211             84.00
103067   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     97530             99.00
103068   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2022 of
                                                   2767

103069   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     97140               79.00
103070   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     G0283               48.00
103071   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     97010               60.00
103072   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     97035               48.00
103073   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     A4556               24.00
103074   Florida   Spine   0433175160101041   2/20/2019   Bill      5/24/2019     99211               84.00
103075   Florida   Spine   0433175160101041   2/20/2019   Bill      5/24/2019     97530               99.00
103076   Florida   Spine   0433175160101041   2/20/2019   Bill      5/24/2019     97112               84.00
103077   Florida   Spine   0433175160101041   2/20/2019   Bill      5/24/2019     97140               79.00
103078   Florida   Spine   0433175160101041   2/20/2019   Bill      5/24/2019     G0283               48.00
103079   Florida   Spine   0433175160101041   2/20/2019   Bill      5/24/2019     97010               60.00
103080   Florida   Spine   0639812240101011   4/1/2019    Bill      5/24/2019     99203              500.00
103081   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     99211               84.00
103082   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97530               99.00
103083   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97140               79.00
103084   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     G0283               48.00
103085   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97010               60.00
103086   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97035               48.00
103087   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     99211               84.00
103088   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     97110               84.00
103089   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     97112               84.00
103090   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     97140               79.00
103091   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     G0283               48.00
103092   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     97010               60.00
103093   Florida   Spine   0547756000101045   5/2/2019    Bill      5/24/2019     99211               84.00
103094   Florida   Spine   0547756000101045   5/2/2019    Bill      5/24/2019     97140               79.00
103095   Florida   Spine   0547756000101045   5/2/2019    Bill      5/24/2019     97010               60.00
103096   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     99211               84.00
103097   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     97530               99.00
103098   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     97112               84.00
103099   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     97140               79.00
103100   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     G0283               48.00
103101   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     97010               60.00
103102   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     97035               48.00
103103   Florida   Spine   0348625250101099   4/15/2019   Bill      5/24/2019     62321            2,100.00
103104   Florida   Spine   0348625250101099   4/15/2019   Bill      5/24/2019     J2001              115.50
103105   Florida   Spine   0348625250101099   4/15/2019   Bill      5/24/2019     J3301               38.50
103106   Florida   Spine   0348625250101099   4/15/2019   Bill      5/24/2019     Q9965               25.00
103107   Florida   Spine   0131076590101145   2/11/2019   Bill      5/24/2019     99213              385.00
103108   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     99211               84.00
103109   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97530               99.00
103110   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97112               84.00
103111   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97140               79.00
103112   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     G0283               48.00
103113   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97010               60.00
103114   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97035               48.00
103115   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     98941               97.00
103116   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     97530               99.00
103117   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     97140               79.00
103118   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     G0283               48.00
103119   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2023 of
                                                   2767

103120   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     97035             48.00
103121   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     97039             48.00
103122   Florida   Spine   0345138870101054   5/12/2019   Bill      5/24/2019     99203            302.00
103123   Florida   Spine   0345138870101054   5/12/2019   Bill      5/24/2019     G0283             48.00
103124   Florida   Spine   0345138870101054   5/12/2019   Bill      5/24/2019     97010             60.00
103125   Florida   Spine   0345138870101054   5/12/2019   Bill      5/24/2019     A4556             24.00
103126   Florida   Spine   0609977840101012   5/10/2019   Bill      5/24/2019     99203            302.00
103127   Florida   Spine   0609977840101012   5/10/2019   Bill      5/24/2019     97140             79.00
103128   Florida   Spine   0609977840101012   5/10/2019   Bill      5/24/2019     G0283             48.00
103129   Florida   Spine   0609977840101012   5/10/2019   Bill      5/24/2019     97010             60.00
103130   Florida   Spine   0609977840101012   5/10/2019   Bill      5/24/2019     97035             48.00
103131   Florida   Spine   0609977840101012   5/10/2019   Bill      5/24/2019     A4556             24.00
103132   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211             84.00
103133   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530             99.00
103134   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112             84.00
103135   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140             79.00
103136   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283             48.00
103137   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010             60.00
103138   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     99211             84.00
103139   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97530             99.00
103140   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97012             60.00
103141   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97140             79.00
103142   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97035             48.00
103143   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97010             60.00
103144   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     99211             84.00
103145   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97530             99.00
103146   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97112             84.00
103147   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97140             79.00
103148   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     G0283             48.00
103149   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97010             60.00
103150   Florida   Spine   0523177750101010   4/25/2019   Bill      5/24/2019     97035             48.00
103151   Florida   Spine   0621227560101014   4/6/2019    Bill      5/24/2019     99212            115.00
103152   Florida   Spine   0621227560101014   4/6/2019    Bill      5/24/2019     97530             99.00
103153   Florida   Spine   0621227560101014   4/6/2019    Bill      5/24/2019     97112             84.00
103154   Florida   Spine   0621227560101014   4/6/2019    Bill      5/24/2019     97140             79.00
103155   Florida   Spine   0621227560101014   4/6/2019    Bill      5/24/2019     G0283             48.00
103156   Florida   Spine   0621227560101014   4/6/2019    Bill      5/24/2019     97010             60.00
103157   Florida   Spine   0520017690101022   3/14/2019   Bill      5/24/2019     99211             84.00
103158   Florida   Spine   0520017690101022   3/14/2019   Bill      5/24/2019     97110             84.00
103159   Florida   Spine   0520017690101022   3/14/2019   Bill      5/24/2019     97110             84.00
103160   Florida   Spine   0520017690101022   3/14/2019   Bill      5/24/2019     97140             79.00
103161   Florida   Spine   0520017690101022   3/14/2019   Bill      5/24/2019     97014             48.00
103162   Florida   Spine   0520017690101022   3/14/2019   Bill      5/24/2019     97010             60.00
103163   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     99211             84.00
103164   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     97530             99.00
103165   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     97112             84.00
103166   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     97140             79.00
103167   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     97010             60.00
103168   Florida   Spine   0419163770101104   4/20/2019   Bill      5/24/2019     G0283             48.00
103169   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     99211             84.00
103170   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2024 of
                                                   2767

103171   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     97110             84.00
103172   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     97112             84.00
103173   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     97140             79.00
103174   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     G0283             48.00
103175   Florida   Spine   0641875970101010   3/27/2019   Bill      5/24/2019     97010             60.00
103176   Florida   Spine   0561558220101016   1/22/2019   Bill      5/24/2019     99211             84.00
103177   Florida   Spine   0561558220101016   1/22/2019   Bill      5/24/2019     97530             99.00
103178   Florida   Spine   0561558220101016   1/22/2019   Bill      5/24/2019     97110             84.00
103179   Florida   Spine   0561558220101016   1/22/2019   Bill      5/24/2019     97112             84.00
103180   Florida   Spine   0561558220101016   1/22/2019   Bill      5/24/2019     97140             79.00
103181   Florida   Spine   0561558220101016   1/22/2019   Bill      5/24/2019     G0283             48.00
103182   Florida   Spine   0561558220101016   1/22/2019   Bill      5/24/2019     97010             60.00
103183   Florida   Spine   0472816140101096   3/5/2019    Bill      5/24/2019     99211             84.00
103184   Florida   Spine   0472816140101096   3/5/2019    Bill      5/24/2019     97530             99.00
103185   Florida   Spine   0472816140101096   3/5/2019    Bill      5/24/2019     97140             79.00
103186   Florida   Spine   0472816140101096   3/5/2019    Bill      5/24/2019     G0283             48.00
103187   Florida   Spine   0472816140101096   3/5/2019    Bill      5/24/2019     97010             60.00
103188   Florida   Spine   0172192390101134   1/31/2019   Bill      5/24/2019     99213            212.00
103189   Florida   Spine   0335935650101028   3/7/2019    Bill      5/24/2019     98941             97.00
103190   Florida   Spine   0335935650101028   3/7/2019    Bill      5/24/2019     97530             99.00
103191   Florida   Spine   0335935650101028   3/7/2019    Bill      5/24/2019     97112             84.00
103192   Florida   Spine   0335935650101028   3/7/2019    Bill      5/24/2019     97140             79.00
103193   Florida   Spine   0335935650101028   3/7/2019    Bill      5/24/2019     G0283             48.00
103194   Florida   Spine   0335935650101028   3/7/2019    Bill      5/24/2019     97010             60.00
103195   Florida   Spine   0335935650101028   3/7/2019    Bill      5/24/2019     97039             48.00
103196   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     99211             84.00
103197   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     97530             99.00
103198   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     97112             84.00
103199   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     97140             79.00
103200   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     G0283             48.00
103201   Florida   Spine   0452723600101042   4/20/2019   Bill      5/24/2019     97010             60.00
103202   Florida   Spine   0615338250101012   4/15/2019   Bill      5/24/2019     99211             84.00
103203   Florida   Spine   0615338250101012   4/15/2019   Bill      5/24/2019     97530             99.00
103204   Florida   Spine   0615338250101012   4/15/2019   Bill      5/24/2019     97112             84.00
103205   Florida   Spine   0615338250101012   4/15/2019   Bill      5/24/2019     97140             79.00
103206   Florida   Spine   0615338250101012   4/15/2019   Bill      5/24/2019     97010             60.00
103207   Florida   Spine   0615338250101012   4/15/2019   Bill      5/24/2019     G0283             48.00
103208   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     99211             84.00
103209   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97530             99.00
103210   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97110             84.00
103211   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97140             79.00
103212   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     G0283             48.00
103213   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97010             60.00
103214   Florida   Spine   0526263710101014   2/23/2019   Bill      5/24/2019     97012             60.00
103215   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     99211             84.00
103216   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97530             99.00
103217   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97039             48.00
103218   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97010             60.00
103219   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     99211             84.00
103220   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97530             99.00
103221   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2025 of
                                                   2767

103222   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97140            79.00
103223   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     G0283            48.00
103224   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97010            60.00
103225   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97039            48.00
103226   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     99211            84.00
103227   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97530            99.00
103228   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97110            84.00
103229   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97140            79.00
103230   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     G0283            48.00
103231   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97010            60.00
103232   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     99211            84.00
103233   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97530            99.00
103234   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97140            79.00
103235   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     G0283            48.00
103236   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97010            60.00
103237   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     99211            84.00
103238   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97530            99.00
103239   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     G0283            48.00
103240   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97010            60.00
103241   Florida   Spine   0476054460101175   4/6/2019    Bill      5/24/2019     97012            60.00
103242   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     99211            84.00
103243   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97530            99.00
103244   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97110            84.00
103245   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97140            79.00
103246   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     G0283            48.00
103247   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97010            60.00
103248   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97012            60.00
103249   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     99211            84.00
103250   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97530            99.00
103251   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97140            79.00
103252   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     G0283            48.00
103253   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97012            60.00
103254   Florida   Spine   0602763810101035   4/14/2019   Bill      5/24/2019     97035            48.00
103255   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     99211            84.00
103256   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97530            99.00
103257   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97110            84.00
103258   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97140            79.00
103259   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     G0283            48.00
103260   Florida   Spine   0327808730101039   3/21/2019   Bill      5/24/2019     97010            60.00
103261   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     99211            84.00
103262   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     97530            99.00
103263   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     97112            84.00
103264   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     97140            79.00
103265   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     G0283            48.00
103266   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     97010            60.00
103267   Florida   Spine   0374131480101055   5/14/2019   Bill      5/24/2019     97035            48.00
103268   Florida   Spine   0398169520101109   4/19/2019   Bill      5/24/2019     99211            84.00
103269   Florida   Spine   0398169520101109   4/19/2019   Bill      5/24/2019     97530            99.00
103270   Florida   Spine   0398169520101109   4/19/2019   Bill      5/24/2019     97110            84.00
103271   Florida   Spine   0398169520101109   4/19/2019   Bill      5/24/2019     97140            79.00
103272   Florida   Spine   0398169520101109   4/19/2019   Bill      5/24/2019     97039            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2026 of
                                                   2767

103273   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     99211            84.00
103274   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97530            99.00
103275   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97110            84.00
103276   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97112            84.00
103277   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97140            79.00
103278   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     G0283            48.00
103279   Florida   Spine   0512331140101023   3/23/2019   Bill      5/24/2019     97010            60.00
103280   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     99211            84.00
103281   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     97530            99.00
103282   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     97110            84.00
103283   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     97112            84.00
103284   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     97140            79.00
103285   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     G0283            48.00
103286   Florida   Spine   0499484830101055   2/20/2019   Bill      5/24/2019     97010            60.00
103287   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     99211            84.00
103288   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97530            99.00
103289   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97110            84.00
103290   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97112            84.00
103291   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97140            79.00
103292   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     G0283            48.00
103293   Florida   Spine   0417154430101057   3/29/2019   Bill      5/24/2019     97010            60.00
103294   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     99211            84.00
103295   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     97112            84.00
103296   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     97140            79.00
103297   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     G0283            48.00
103298   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     97010            60.00
103299   Florida   Spine   0577850280101073   3/21/2019   Bill      5/24/2019     97035            48.00
103300   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     99211            84.00
103301   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97530            99.00
103302   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97110            84.00
103303   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97140            79.00
103304   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     G0283            48.00
103305   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97010            60.00
103306   Florida   Spine   0649698720101011   4/10/2019   Bill      5/24/2019     97012            60.00
103307   Florida   Spine   0546847800101011   3/17/2019   Bill      5/24/2019     99211            84.00
103308   Florida   Spine   0546847800101011   3/17/2019   Bill      5/24/2019     97530            99.00
103309   Florida   Spine   0546847800101011   3/17/2019   Bill      5/24/2019     97140            79.00
103310   Florida   Spine   0354135220101055   3/19/2018   Bill      5/24/2019     99211            84.00
103311   Florida   Spine   0354135220101055   3/19/2018   Bill      5/24/2019     97530            99.00
103312   Florida   Spine   0354135220101055   3/19/2018   Bill      5/24/2019     97140            79.00
103313   Florida   Spine   0354135220101055   3/19/2018   Bill      5/24/2019     G0283            48.00
103314   Florida   Spine   0354135220101055   3/19/2018   Bill      5/24/2019     97010            60.00
103315   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     99211            84.00
103316   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     97530            99.00
103317   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     97110            84.00
103318   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     97112            84.00
103319   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     97140            79.00
103320   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     97010            60.00
103321   Florida   Spine   0558219670101015   3/2/2019    Bill      5/24/2019     G0283            48.00
103322   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     99211            84.00
103323   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2027 of
                                                   2767

103324   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97140            79.00
103325   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     G0283            48.00
103326   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97010            60.00
103327   Florida   Spine   0578735380101025   5/9/2019    Bill      5/24/2019     97035            48.00
103328   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     99211            84.00
103329   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     97530            99.00
103330   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     97140            79.00
103331   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     G0283            48.00
103332   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     97010            60.00
103333   Florida   Spine   0147335130101177   3/25/2019   Bill      5/24/2019     97035            48.00
103334   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     98940            79.00
103335   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     G0283            48.00
103336   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     97010            60.00
103337   Florida   Spine   0322308720101045   4/12/2019   Bill      5/24/2019     97039            48.00
103338   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     99211            84.00
103339   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     97530            99.00
103340   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     97140            79.00
103341   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     G0283            48.00
103342   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     97010            60.00
103343   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     97035            48.00
103344   Florida   Spine   0338161060101113   5/2/2019    Bill      5/24/2019     97039            48.00
103345   Florida   Spine   0436328500101075   3/11/2019   Bill      5/24/2019     99211            84.00
103346   Florida   Spine   0436328500101075   3/11/2019   Bill      5/24/2019     97110            84.00
103347   Florida   Spine   0436328500101075   3/11/2019   Bill      5/24/2019     97112            84.00
103348   Florida   Spine   0436328500101075   3/11/2019   Bill      5/24/2019     97140            79.00
103349   Florida   Spine   0436328500101075   3/11/2019   Bill      5/24/2019     G0283            48.00
103350   Florida   Spine   0436328500101075   3/11/2019   Bill      5/24/2019     97010            60.00
103351   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     99211            84.00
103352   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     97530            99.00
103353   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     97112            84.00
103354   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     97140            79.00
103355   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     G0283            48.00
103356   Florida   Spine   0565843170101083   4/9/2019    Bill      5/24/2019     97010            60.00
103357   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     98940            79.00
103358   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97110            84.00
103359   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97112            84.00
103360   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97140            79.00
103361   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     G0283            48.00
103362   Florida   Spine   0616804760101049   3/13/2019   Bill      5/24/2019     97010            60.00
103363   Florida   Spine   0410926230101107   4/3/2019    Bill      5/24/2019     99211            84.00
103364   Florida   Spine   0410926230101107   4/3/2019    Bill      5/24/2019     97110            84.00
103365   Florida   Spine   0410926230101107   4/3/2019    Bill      5/24/2019     97112            84.00
103366   Florida   Spine   0410926230101107   4/3/2019    Bill      5/24/2019     97140            79.00
103367   Florida   Spine   0410926230101107   4/3/2019    Bill      5/24/2019     G0283            48.00
103368   Florida   Spine   0410926230101107   4/3/2019    Bill      5/24/2019     97010            60.00
103369   Florida   Spine   0411712420101027   2/25/2019   Bill      5/24/2019     99211            84.00
103370   Florida   Spine   0411712420101027   2/25/2019   Bill      5/24/2019     97110            84.00
103371   Florida   Spine   0411712420101027   2/25/2019   Bill      5/24/2019     97112            84.00
103372   Florida   Spine   0411712420101027   2/25/2019   Bill      5/24/2019     97140            79.00
103373   Florida   Spine   0411712420101027   2/25/2019   Bill      5/24/2019     G0283            48.00
103374   Florida   Spine   0411712420101027   2/25/2019   Bill      5/24/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2028 of
                                                   2767

103375   Florida   Spine   0548895390101022   4/3/2019     Bill     5/24/2019     99211             84.00
103376   Florida   Spine   0548895390101022   4/3/2019     Bill     5/24/2019     97530             99.00
103377   Florida   Spine   0548895390101022   4/3/2019     Bill     5/24/2019     97110             84.00
103378   Florida   Spine   0548895390101022   4/3/2019     Bill     5/24/2019     97140             79.00
103379   Florida   Spine   0548895390101022   4/3/2019     Bill     5/24/2019     97012             60.00
103380   Florida   Spine   0548895390101022   4/3/2019     Bill     5/24/2019     97010             60.00
103381   Florida   Spine   0548895390101022   4/3/2019     Bill     5/24/2019     G0283             48.00
103382   Florida   Spine   0360370130101042   3/6/2019     Bill     5/24/2019     99211             84.00
103383   Florida   Spine   0360370130101042   3/6/2019     Bill     5/24/2019     97530             99.00
103384   Florida   Spine   0360370130101042   3/6/2019     Bill     5/24/2019     97140             79.00
103385   Florida   Spine   0360370130101042   3/6/2019     Bill     5/24/2019     97010             60.00
103386   Florida   Spine   0360370130101042   3/6/2019     Bill     5/24/2019     G0283             48.00
103387   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     98940             79.00
103388   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97530             99.00
103389   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97112             84.00
103390   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97140             79.00
103391   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     97010             60.00
103392   Florida   Spine   0634246910101032   12/18/2018   Bill     5/24/2019     G0283             48.00
103393   Florida   Spine   0393857520101138   5/15/2019    Bill     5/24/2019     99203            302.00
103394   Florida   Spine   0393857520101138   5/15/2019    Bill     5/24/2019     97140             79.00
103395   Florida   Spine   0393857520101138   5/15/2019    Bill     5/24/2019     97035             48.00
103396   Florida   Spine   0393857520101138   5/15/2019    Bill     5/24/2019     97010             60.00
103397   Florida   Spine   0393857520101138   5/15/2019    Bill     5/24/2019     G0283             48.00
103398   Florida   Spine   0393857520101138   5/15/2019    Bill     5/24/2019     A4556             24.00
103399   Florida   Spine   0619874410101035   1/1/2019     Bill     5/24/2019     98941             97.00
103400   Florida   Spine   0619874410101035   1/1/2019     Bill     5/24/2019     98943             79.00
103401   Florida   Spine   0619874410101035   1/1/2019     Bill     5/24/2019     97530             99.00
103402   Florida   Spine   0619874410101035   1/1/2019     Bill     5/24/2019     97035             48.00
103403   Florida   Spine   0619874410101035   1/1/2019     Bill     5/24/2019     97010             60.00
103404   Florida   Spine   0619874410101035   1/1/2019     Bill     5/24/2019     G0283             48.00
103405   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     99211             84.00
103406   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     97530             99.00
103407   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     97012             60.00
103408   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     97140             79.00
103409   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     97035             48.00
103410   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     97010             60.00
103411   Florida   Spine   0593692000101045   4/19/2019    Bill     5/24/2019     G0283             48.00
103412   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     99211             84.00
103413   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     97530             99.00
103414   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     97110             84.00
103415   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     97140             79.00
103416   Florida   Spine   0607188190101014   3/25/2019    Bill     5/24/2019     97010             60.00
103417   Florida   Spine   0095749790101073   4/26/2019    Bill     5/24/2019     99211             84.00
103418   Florida   Spine   0095749790101073   4/26/2019    Bill     5/24/2019     97530             99.00
103419   Florida   Spine   0095749790101073   4/26/2019    Bill     5/24/2019     97110             84.00
103420   Florida   Spine   0095749790101073   4/26/2019    Bill     5/24/2019     97140             79.00
103421   Florida   Spine   0095749790101073   4/26/2019    Bill     5/24/2019     G0283             48.00
103422   Florida   Spine   0095749790101073   4/26/2019    Bill     5/24/2019     97010             60.00
103423   Florida   Spine   0095749790101073   4/26/2019    Bill     5/24/2019     97012             60.00
103424   Florida   Spine   0640152160101015   4/30/2019    Bill     5/24/2019     99211             84.00
103425   Florida   Spine   0640152160101015   4/30/2019    Bill     5/24/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2029 of
                                                   2767

103426   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97112             84.00
103427   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97140             79.00
103428   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     G0283             48.00
103429   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97010             60.00
103430   Florida   Spine   0640152160101015   4/30/2019   Bill      5/24/2019     97035             48.00
103431   Florida   Spine   0433175160101041   2/20/2019   Bill      5/24/2019     99211             84.00
103432   Florida   Spine   0433175160101041   2/20/2019   Bill      5/24/2019     97530             99.00
103433   Florida   Spine   0433175160101041   2/20/2019   Bill      5/24/2019     97112             84.00
103434   Florida   Spine   0433175160101041   2/20/2019   Bill      5/24/2019     97140             79.00
103435   Florida   Spine   0433175160101041   2/20/2019   Bill      5/24/2019     G0283             48.00
103436   Florida   Spine   0433175160101041   2/20/2019   Bill      5/24/2019     97010             60.00
103437   Florida   Spine   0359766610101043   1/8/2019    Bill      5/24/2019     99211             84.00
103438   Florida   Spine   0359766610101043   1/8/2019    Bill      5/24/2019     97530             99.00
103439   Florida   Spine   0359766610101043   1/8/2019    Bill      5/24/2019     97140             79.00
103440   Florida   Spine   0359766610101043   1/8/2019    Bill      5/24/2019     G0283             48.00
103441   Florida   Spine   0359766610101043   1/8/2019    Bill      5/24/2019     97010             60.00
103442   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     99211             84.00
103443   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97530             99.00
103444   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97110             84.00
103445   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97140             79.00
103446   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97010             60.00
103447   Florida   Spine   0600040430101071   3/16/2019   Bill      5/24/2019     97012             60.00
103448   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     99211             84.00
103449   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     97530             99.00
103450   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     97112             84.00
103451   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     97140             79.00
103452   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     G0283             48.00
103453   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     97010             60.00
103454   Florida   Spine   8667785390000001   5/11/2019   Bill      5/24/2019     97035             48.00
103455   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     99211             84.00
103456   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97530             99.00
103457   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97140             79.00
103458   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97035             48.00
103459   Florida   Spine   0431568810101019   5/7/2019    Bill      5/24/2019     97010             60.00
103460   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     99211             84.00
103461   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     97110             84.00
103462   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     97112             84.00
103463   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     97140             79.00
103464   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     G0283             48.00
103465   Florida   Spine   0159492390101051   3/22/2019   Bill      5/24/2019     97010             60.00
103466   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     99212            115.00
103467   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97530             99.00
103468   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97112             84.00
103469   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97140             79.00
103470   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     G0283             48.00
103471   Florida   Spine   0295868630101131   4/29/2019   Bill      5/24/2019     97010             60.00
103472   Florida   Spine   0498071950101063   5/15/2019   Bill      5/24/2019     99203            302.00
103473   Florida   Spine   0498071950101063   5/15/2019   Bill      5/24/2019     97140             79.00
103474   Florida   Spine   0498071950101063   5/15/2019   Bill      5/24/2019     G0283             48.00
103475   Florida   Spine   0498071950101063   5/15/2019   Bill      5/24/2019     97010             60.00
103476   Florida   Spine   0498071950101063   5/15/2019   Bill      5/24/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2030 of
                                                   2767

103477   Florida   Spine   0498071950101063   5/15/2019   Bill      5/24/2019     A4556             24.00
103478   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     98941             97.00
103479   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     97530             99.00
103480   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     97140             79.00
103481   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     G0283             48.00
103482   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     97010             60.00
103483   Florida   Spine   0112438410101080   5/8/2019    Bill      5/24/2019     97039             48.00
103484   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     99211             84.00
103485   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97530             99.00
103486   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97112             84.00
103487   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97140             79.00
103488   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     G0283             48.00
103489   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97010             60.00
103490   Florida   Spine   0356081230101370   5/2/2019    Bill      5/24/2019     97035             48.00
103491   Florida   Spine   0616703330101010   2/16/2019   Bill      5/24/2019     98941             97.00
103492   Florida   Spine   0616703330101010   2/16/2019   Bill      5/24/2019     97530             99.00
103493   Florida   Spine   0616703330101010   2/16/2019   Bill      5/24/2019     97112             84.00
103494   Florida   Spine   0616703330101010   2/16/2019   Bill      5/24/2019     97140             79.00
103495   Florida   Spine   0616703330101010   2/16/2019   Bill      5/24/2019     G0283             48.00
103496   Florida   Spine   0616703330101010   2/16/2019   Bill      5/24/2019     97010             60.00
103497   Florida   Spine   0365120000101084   3/20/2019   Bill      5/24/2019     99213            385.00
103498   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     99211             84.00
103499   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97530             99.00
103500   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97112             84.00
103501   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97140             79.00
103502   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     G0283             48.00
103503   Florida   Spine   0585918660101029   12/3/2018   Bill      5/24/2019     97010             60.00
103504   Florida   Spine   0609977840101012   5/10/2019   Bill      5/24/2019     99211             84.00
103505   Florida   Spine   0609977840101012   5/10/2019   Bill      5/24/2019     97530             99.00
103506   Florida   Spine   0609977840101012   5/10/2019   Bill      5/24/2019     97140             79.00
103507   Florida   Spine   0609977840101012   5/10/2019   Bill      5/24/2019     G0283             48.00
103508   Florida   Spine   0609977840101012   5/10/2019   Bill      5/24/2019     97010             60.00
103509   Florida   Spine   0609977840101012   5/10/2019   Bill      5/24/2019     97035             48.00
103510   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     99213            212.00
103511   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97112             84.00
103512   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97140             79.00
103513   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     G0283             48.00
103514   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97010             60.00
103515   Florida   Spine   0573827830101021   2/13/2019   Bill      5/24/2019     97035             48.00
103516   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99203            275.00
103517   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140             72.00
103518   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283             44.00
103519   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010             60.00
103520   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      A4556             22.00
103521   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211             77.00
103522   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530             90.00
103523   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97039             44.00
103524   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140             72.00
103525   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283             44.00
103526   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010             60.00
103527   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97035             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2031 of
                                                   2767

103528   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      72141            1,950.00
103529   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      72148            1,950.00
103530   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211               77.00
103531   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530               90.00
103532   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110               77.00
103533   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140               72.00
103534   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283               44.00
103535   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010               60.00
103536   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97012               55.00
103537   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211               77.00
103538   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530               90.00
103539   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110               77.00
103540   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140               72.00
103541   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283               44.00
103542   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010               60.00
103543   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97012               55.00
103544   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211               77.00
103545   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530               90.00
103546   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110               77.00
103547   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140               72.00
103548   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283               44.00
103549   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010               60.00
103550   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97012               55.00
103551   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211               77.00
103552   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530               90.00
103553   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110               77.00
103554   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140               72.00
103555   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211               77.00
103556   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530               90.00
103557   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97039               44.00
103558   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140               72.00
103559   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283               44.00
103560   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010               60.00
103561   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97035               44.00
103562   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211               77.00
103563   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530               90.00
103564   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110               77.00
103565   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140               72.00
103566   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283               44.00
103567   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010               60.00
103568   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211               77.00
103569   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530               90.00
103570   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110               77.00
103571   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140               72.00
103572   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010               60.00
103573   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283               44.00
103574   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211               77.00
103575   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530               90.00
103576   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110               77.00
103577   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140               72.00
103578   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2032 of
                                                   2767

103579   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010             60.00
103580   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97012             55.00
103581   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530             90.00
103582   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110             77.00
103583   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140             72.00
103584   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283             44.00
103585   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010             60.00
103586   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97012             55.00
103587   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      98941             88.00
103588   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530             90.00
103589   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110             77.00
103590   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140             72.00
103591   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283             44.00
103592   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010             60.00
103593   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211             77.00
103594   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530             90.00
103595   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110             77.00
103596   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140             72.00
103597   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283             44.00
103598   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010             60.00
103599   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97012             55.00
103600   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      98940             72.00
103601   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530             90.00
103602   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110             77.00
103603   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140             72.00
103604   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283             44.00
103605   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010             60.00
103606   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99212            105.00
103607   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110             77.00
103608   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97112             77.00
103609   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140             72.00
103610   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283             44.00
103611   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010             60.00
103612   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      98941             88.00
103613   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211             77.00
103614   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110             77.00
103615   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97112             77.00
103616   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140             72.00
103617   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283             44.00
103618   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010             60.00
103619   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211             77.00
103620   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110             77.00
103621   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97112             77.00
103622   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140             72.00
103623   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283             44.00
103624   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010             60.00
103625   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211             77.00
103626   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97530             90.00
103627   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97112             77.00
103628   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140             72.00
103629   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2033 of
                                                   2767

103630   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010            60.00
103631   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211            77.00
103632   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110            77.00
103633   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97112            77.00
103634   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140            72.00
103635   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283            44.00
103636   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010            60.00
103637   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211            77.00
103638   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110            77.00
103639   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97112            77.00
103640   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140            72.00
103641   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283            44.00
103642   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010            60.00
103643   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211            77.00
103644   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110            77.00
103645   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140            72.00
103646   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283            44.00
103647   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010            60.00
103648   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97112            77.00
103649   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211            77.00
103650   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110            77.00
103651   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97112            77.00
103652   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140            72.00
103653   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283            44.00
103654   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010            60.00
103655   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211            77.00
103656   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110            77.00
103657   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97112            77.00
103658   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140            72.00
103659   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283            44.00
103660   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010            60.00
103661   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      98941            88.00
103662   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110            77.00
103663   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97112            77.00
103664   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140            72.00
103665   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283            44.00
103666   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010            60.00
103667   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      98941            88.00
103668   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110            77.00
103669   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97112            77.00
103670   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283            44.00
103671   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010            60.00
103672   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140            72.00
103673   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      98941            88.00
103674   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110            77.00
103675   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97112            77.00
103676   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97140            72.00
103677   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      G0283            44.00
103678   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97010            60.00
103679   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      99211            77.00
103680   Florida   Spine   0600137950101034   6/14/2018   Bill      6/3/2019      97110            77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2034 of
                                                   2767

103681   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97112             77.00
103682   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97140             72.00
103683   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      G0283             44.00
103684   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97010             60.00
103685   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      99211             77.00
103686   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97110             77.00
103687   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97112             77.00
103688   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97140             72.00
103689   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      G0283             44.00
103690   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97010             60.00
103691   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      99211             77.00
103692   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97110             77.00
103693   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97112             77.00
103694   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97140             72.00
103695   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97010             60.00
103696   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      G0283             44.00
103697   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      99211             77.00
103698   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97110             77.00
103699   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97112             77.00
103700   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97140             72.00
103701   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      G0283             44.00
103702   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97010             60.00
103703   Florida   Spine   0586342590101026   10/29/2018   Bill     6/3/2019      99203            500.00
103704   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      99211             77.00
103705   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97110             77.00
103706   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97112             77.00
103707   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97140             72.00
103708   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      G0283             44.00
103709   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97010             60.00
103710   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      98941             88.00
103711   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97110             77.00
103712   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97112             77.00
103713   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97140             72.00
103714   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      G0283             44.00
103715   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97010             60.00
103716   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      98941             88.00
103717   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97110             77.00
103718   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97112             77.00
103719   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97140             72.00
103720   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      G0283             44.00
103721   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97010             60.00
103722   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      99213            193.00
103723   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97110             77.00
103724   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97112             77.00
103725   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97140             72.00
103726   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      G0283             44.00
103727   Florida   Spine   0600137950101034   6/14/2018    Bill     6/3/2019      97010             60.00
103728   Florida   Spine   0619874410101035   1/1/2019     Bill     6/3/2019      99213            385.00
103729   Florida   Spine   0239546370101052   6/2/2017     Bill     6/3/2019      99203            550.00
103730   Florida   Spine   0648844600101017   3/9/2019     Bill     6/3/2019      99203            550.00
103731   Florida   Spine   0157209730101183   5/1/2017     Bill     6/3/2019      99204            770.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2035 of
                                                   2767

103732   Florida   Spine   0157209730101183   5/1/2017    Bill      6/3/2019      20610              330.00
103733   Florida   Spine   0157209730101183   5/1/2017    Bill      6/3/2019      J2001               38.50
103734   Florida   Spine   0157209730101183   5/1/2017    Bill      6/3/2019      J3301               38.50
103735   Florida   Spine   0337776440101037   8/24/2018   Bill      6/3/2019      99213              385.00
103736   Florida   Spine   0337776440101037   8/24/2018   Bill      6/3/2019      20610              330.00
103737   Florida   Spine   0337776440101037   8/24/2018   Bill      6/3/2019      J2001               38.50
103738   Florida   Spine   0337776440101037   8/24/2018   Bill      6/3/2019      J7325              350.00
103739   Florida   Spine   0368752680101054   4/23/2019   Bill      6/3/2019      99214              440.00
103740   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      99203              302.00
103741   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97140               79.00
103742   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97035               48.00
103743   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97010               60.00
103744   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      G0283               48.00
103745   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      A4556               24.00
103746   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      99211               84.00
103747   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97530               99.00
103748   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97012               60.00
103749   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97140               79.00
103750   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97035               48.00
103751   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97010               60.00
103752   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      G0283               48.00
103753   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      99211               84.00
103754   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97530               99.00
103755   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97012               60.00
103756   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97140               79.00
103757   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97035               48.00
103758   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97010               60.00
103759   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      G0283               48.00
103760   Florida   Spine   0528344130101053   4/18/2019   Bill      6/3/2019      72141            2,145.00
103761   Florida   Spine   0528344130101053   4/18/2019   Bill      6/3/2019      72148            2,145.00
103762   Florida   Spine   0398169520101109   4/19/2019   Bill      6/3/2019      72141            2,145.00
103763   Florida   Spine   0398169520101109   4/19/2019   Bill      6/3/2019      72148            2,145.00
103764   Florida   Spine   0648817430101027   3/15/2019   Bill      6/3/2019      72141            2,145.00
103765   Florida   Spine   0648817430101027   3/15/2019   Bill      6/3/2019      72148            2,145.00
103766   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      99211               84.00
103767   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97530               99.00
103768   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97012               60.00
103769   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97140               79.00
103770   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97035               48.00
103771   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97010               60.00
103772   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      G0283               48.00
103773   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      99211               84.00
103774   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97530               99.00
103775   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97012               60.00
103776   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97140               79.00
103777   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97035               48.00
103778   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97010               60.00
103779   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      G0283               48.00
103780   Florida   Spine   0649046560101016   4/22/2019   Bill      6/3/2019      72148            2,145.00
103781   Florida   Spine   0223077330101014   4/7/2019    Bill      6/3/2019      72141            2,145.00
103782   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      72141            2,145.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2036 of
                                                   2767

103783   Florida   Spine   0616380330101033   4/26/2019    Bill     6/3/2019      72148            2,145.00
103784   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      99211               84.00
103785   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97530               99.00
103786   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97110               84.00
103787   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97140               79.00
103788   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97012               60.00
103789   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97010               60.00
103790   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      G0283               48.00
103791   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      99211               84.00
103792   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97530               99.00
103793   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97012               60.00
103794   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97010               60.00
103795   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      G0283               48.00
103796   Florida   Spine   0619493160101010   11/13/2018   Bill     6/3/2019      73221            1,925.00
103797   Florida   Spine   0619493160101010   11/13/2018   Bill     6/3/2019      72141            2,145.00
103798   Florida   Spine   0147335130101177   3/25/2019    Bill     6/3/2019      70551            2,420.00
103799   Florida   Spine   0147335130101177   3/25/2019    Bill     6/3/2019      72141            2,145.00
103800   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      99211               84.00
103801   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97530               99.00
103802   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97012               60.00
103803   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97140               79.00
103804   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97035               48.00
103805   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97010               60.00
103806   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      G0283               48.00
103807   Florida   Spine   0563402560101054   11/3/2018    Bill     6/3/2019      99203              550.00
103808   Florida   Spine   0621227560101014   4/6/2019     Bill     6/3/2019      72148            2,145.00
103809   Florida   Spine   0621227560101014   4/6/2019     Bill     6/3/2019      72141            2,145.00
103810   Florida   Spine   0621227560101014   4/6/2019     Bill     6/3/2019      73221            1,925.00
103811   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      99211               84.00
103812   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97530               99.00
103813   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97012               60.00
103814   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97140               79.00
103815   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97010               60.00
103816   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      G0283               48.00
103817   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97035               48.00
103818   Florida   Spine   0619874410101035   1/1/2019     Bill     6/3/2019      99213              385.00
103819   Florida   Spine   0085057290101235   5/25/2018    Bill     6/3/2019      62323            2,200.00
103820   Florida   Spine   0085057290101235   5/25/2018    Bill     6/3/2019      82950               25.00
103821   Florida   Spine   0085057290101235   5/25/2018    Bill     6/3/2019      J2001              115.50
103822   Florida   Spine   0085057290101235   5/25/2018    Bill     6/3/2019      J3490               27.50
103823   Florida   Spine   0085057290101235   5/25/2018    Bill     6/3/2019      J0702               35.00
103824   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      99211               84.00
103825   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97530               99.00
103826   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97012               60.00
103827   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97035               48.00
103828   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97010               60.00
103829   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      G0283               48.00
103830   Florida   Spine   0633797840101022   12/9/2018    Bill     6/3/2019      99203              550.00
103831   Florida   Spine   0497123140101163   4/19/2019    Bill     6/3/2019      72141            2,145.00
103832   Florida   Spine   0497123140101163   4/19/2019    Bill     6/3/2019      72148            2,145.00
103833   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2037 of
                                                   2767

103834   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      97530            99.00
103835   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      97110            84.00
103836   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      97140            79.00
103837   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      97012            60.00
103838   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      97010            60.00
103839   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      G0283            48.00
103840   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      99211            84.00
103841   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      97530            99.00
103842   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      97112            84.00
103843   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      97140            79.00
103844   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      97035            48.00
103845   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      97010            60.00
103846   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      G0283            48.00
103847   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      99211            84.00
103848   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97110            84.00
103849   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97112            84.00
103850   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97140            79.00
103851   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97010            60.00
103852   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      G0283            48.00
103853   Florida   Spine   0655908490101013   3/27/2019    Bill     6/3/2019      99211            84.00
103854   Florida   Spine   0655908490101013   3/27/2019    Bill     6/3/2019      97530            99.00
103855   Florida   Spine   0655908490101013   3/27/2019    Bill     6/3/2019      97110            84.00
103856   Florida   Spine   0655908490101013   3/27/2019    Bill     6/3/2019      97112            84.00
103857   Florida   Spine   0655908490101013   3/27/2019    Bill     6/3/2019      97140            79.00
103858   Florida   Spine   0655908490101013   3/27/2019    Bill     6/3/2019      97010            60.00
103859   Florida   Spine   0655908490101013   3/27/2019    Bill     6/3/2019      G0283            48.00
103860   Florida   Spine   0365299790101023   4/16/2019    Bill     6/3/2019      99211            84.00
103861   Florida   Spine   0365299790101023   4/16/2019    Bill     6/3/2019      97530            99.00
103862   Florida   Spine   0365299790101023   4/16/2019    Bill     6/3/2019      97112            84.00
103863   Florida   Spine   0365299790101023   4/16/2019    Bill     6/3/2019      97140            79.00
103864   Florida   Spine   0365299790101023   4/16/2019    Bill     6/3/2019      97035            48.00
103865   Florida   Spine   0365299790101023   4/16/2019    Bill     6/3/2019      97010            60.00
103866   Florida   Spine   0365299790101023   4/16/2019    Bill     6/3/2019      G0283            48.00
103867   Florida   Spine   0804951830000001   4/16/2019    Bill     6/3/2019      99211            84.00
103868   Florida   Spine   0804951830000001   4/16/2019    Bill     6/3/2019      97530            99.00
103869   Florida   Spine   0804951830000001   4/16/2019    Bill     6/3/2019      97110            84.00
103870   Florida   Spine   0804951830000001   4/16/2019    Bill     6/3/2019      97140            79.00
103871   Florida   Spine   0804951830000001   4/16/2019    Bill     6/3/2019      97039            48.00
103872   Florida   Spine   0804951830000001   4/16/2019    Bill     6/3/2019      97010            60.00
103873   Florida   Spine   0804951830000001   4/16/2019    Bill     6/3/2019      G0283            48.00
103874   Florida   Spine   0616380330101033   4/26/2019    Bill     6/3/2019      99211            84.00
103875   Florida   Spine   0616380330101033   4/26/2019    Bill     6/3/2019      97530            99.00
103876   Florida   Spine   0616380330101033   4/26/2019    Bill     6/3/2019      97140            79.00
103877   Florida   Spine   0616380330101033   4/26/2019    Bill     6/3/2019      97035            48.00
103878   Florida   Spine   0616380330101033   4/26/2019    Bill     6/3/2019      97010            60.00
103879   Florida   Spine   0616380330101033   4/26/2019    Bill     6/3/2019      G0283            48.00
103880   Florida   Spine   0423186890101021   1/5/2019     Bill     6/3/2019      99211            84.00
103881   Florida   Spine   0423186890101021   1/5/2019     Bill     6/3/2019      97530            99.00
103882   Florida   Spine   0423186890101021   1/5/2019     Bill     6/3/2019      97140            79.00
103883   Florida   Spine   0423186890101021   1/5/2019     Bill     6/3/2019      97010            60.00
103884   Florida   Spine   0423186890101021   1/5/2019     Bill     6/3/2019      97039            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2038 of
                                                   2767

103885   Florida   Spine   0566171190101035   3/18/2019    Bill     6/3/2019      99211               84.00
103886   Florida   Spine   0566171190101035   3/18/2019    Bill     6/3/2019      97530               99.00
103887   Florida   Spine   0566171190101035   3/18/2019    Bill     6/3/2019      97110               84.00
103888   Florida   Spine   0566171190101035   3/18/2019    Bill     6/3/2019      97112               84.00
103889   Florida   Spine   0566171190101035   3/18/2019    Bill     6/3/2019      97140               79.00
103890   Florida   Spine   0566171190101035   3/18/2019    Bill     6/3/2019      97010               60.00
103891   Florida   Spine   0566171190101035   3/18/2019    Bill     6/3/2019      G0283               48.00
103892   Florida   Spine   0617182890101026   3/30/2019    Bill     6/3/2019      99211               84.00
103893   Florida   Spine   0617182890101026   3/30/2019    Bill     6/3/2019      97110               84.00
103894   Florida   Spine   0617182890101026   3/30/2019    Bill     6/3/2019      97112               84.00
103895   Florida   Spine   0617182890101026   3/30/2019    Bill     6/3/2019      97140               79.00
103896   Florida   Spine   0617182890101026   3/30/2019    Bill     6/3/2019      97039               48.00
103897   Florida   Spine   0617182890101026   3/30/2019    Bill     6/3/2019      97010               60.00
103898   Florida   Spine   0617182890101026   3/30/2019    Bill     6/3/2019      G0283               48.00
103899   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      99211               84.00
103900   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97530               99.00
103901   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97012               60.00
103902   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97010               60.00
103903   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      G0283               48.00
103904   Florida   Spine   0548207890101058   2/14/2019    Bill     6/3/2019      99211               84.00
103905   Florida   Spine   0548207890101058   2/14/2019    Bill     6/3/2019      97530               99.00
103906   Florida   Spine   0548207890101058   2/14/2019    Bill     6/3/2019      97110               84.00
103907   Florida   Spine   0548207890101058   2/14/2019    Bill     6/3/2019      97112               84.00
103908   Florida   Spine   0548207890101058   2/14/2019    Bill     6/3/2019      97140               79.00
103909   Florida   Spine   0548207890101058   2/14/2019    Bill     6/3/2019      97010               60.00
103910   Florida   Spine   0548207890101058   2/14/2019    Bill     6/3/2019      G0283               48.00
103911   Florida   Spine   0523177750101010   4/25/2019    Bill     6/3/2019      72148            2,145.00
103912   Florida   Spine   0523177750101010   4/25/2019    Bill     6/3/2019      72141            2,145.00
103913   Florida   Spine   0088088870101185   11/29/2017   Bill     6/3/2019      99214              440.00
103914   Florida   Spine   0454649430101035   10/30/2017   Bill     6/3/2019      99213              385.00
103915   Florida   Spine   0640152160101015   4/30/2019    Bill     6/3/2019      72148            2,145.00
103916   Florida   Spine   0640152160101015   4/30/2019    Bill     6/3/2019      73221            1,925.00
103917   Florida   Spine   0338161060101113   5/2/2019     Bill     6/3/2019      72148            2,145.00
103918   Florida   Spine   0338161060101113   5/2/2019     Bill     6/3/2019      72141            2,145.00
103919   Florida   Spine   0497123140101163   4/19/2019    Bill     6/3/2019      99211               84.00
103920   Florida   Spine   0497123140101163   4/19/2019    Bill     6/3/2019      97530               99.00
103921   Florida   Spine   0497123140101163   4/19/2019    Bill     6/3/2019      97112               84.00
103922   Florida   Spine   0497123140101163   4/19/2019    Bill     6/3/2019      97140               79.00
103923   Florida   Spine   0497123140101163   4/19/2019    Bill     6/3/2019      G0283               48.00
103924   Florida   Spine   0497123140101163   4/19/2019    Bill     6/3/2019      97010               60.00
103925   Florida   Spine   0497123140101163   4/19/2019    Bill     6/3/2019      97035               48.00
103926   Florida   Spine   0641875970101010   3/27/2019    Bill     6/3/2019      97010               60.00
103927   Florida   Spine   0641875970101010   3/27/2019    Bill     6/3/2019      G0283               48.00
103928   Florida   Spine   0641875970101010   3/27/2019    Bill     6/3/2019      97140               79.00
103929   Florida   Spine   0641875970101010   3/27/2019    Bill     6/3/2019      97112               84.00
103930   Florida   Spine   0641875970101010   3/27/2019    Bill     6/3/2019      97530               99.00
103931   Florida   Spine   0641875970101010   3/27/2019    Bill     6/3/2019      97110               84.00
103932   Florida   Spine   0641875970101010   3/27/2019    Bill     6/3/2019      99211               84.00
103933   Florida   Spine   0607188190101014   3/25/2019    Bill     6/3/2019      99211               84.00
103934   Florida   Spine   0607188190101014   3/25/2019    Bill     6/3/2019      97010               60.00
103935   Florida   Spine   0607188190101014   3/25/2019    Bill     6/3/2019      97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2039 of
                                                   2767

103936   Florida   Spine   0607188190101014   3/25/2019   Bill      6/3/2019      97110            84.00
103937   Florida   Spine   0607188190101014   3/25/2019   Bill      6/3/2019      97530            99.00
103938   Florida   Spine   0648844600101017   3/9/2019    Bill      6/3/2019      99211            84.00
103939   Florida   Spine   0648844600101017   3/9/2019    Bill      6/3/2019      G0283            48.00
103940   Florida   Spine   0648844600101017   3/9/2019    Bill      6/3/2019      97010            60.00
103941   Florida   Spine   0648844600101017   3/9/2019    Bill      6/3/2019      97140            79.00
103942   Florida   Spine   0648844600101017   3/9/2019    Bill      6/3/2019      97112            84.00
103943   Florida   Spine   0648844600101017   3/9/2019    Bill      6/3/2019      97530            99.00
103944   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      99211            84.00
103945   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97530            99.00
103946   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97110            84.00
103947   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97140            79.00
103948   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97010            60.00
103949   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97039            48.00
103950   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      99211            84.00
103951   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97530            99.00
103952   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97110            84.00
103953   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97140            79.00
103954   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      G0283            48.00
103955   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97010            60.00
103956   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97012            60.00
103957   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97035            48.00
103958   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      99211            84.00
103959   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97530            99.00
103960   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97112            84.00
103961   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97140            79.00
103962   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      G0283            48.00
103963   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97010            60.00
103964   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      99211            84.00
103965   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      97530            99.00
103966   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      97112            84.00
103967   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      97140            79.00
103968   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      G0283            48.00
103969   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      97010            60.00
103970   Florida   Spine   0546847800101011   3/17/2019   Bill      6/3/2019      99211            84.00
103971   Florida   Spine   0546847800101011   3/17/2019   Bill      6/3/2019      97530            99.00
103972   Florida   Spine   0546847800101011   3/17/2019   Bill      6/3/2019      97140            79.00
103973   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      99211            84.00
103974   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      97530            99.00
103975   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      97110            84.00
103976   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      97112            84.00
103977   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      97140            79.00
103978   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      G0283            48.00
103979   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      97010            60.00
103980   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      99211            84.00
103981   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97530            99.00
103982   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97112            84.00
103983   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97140            79.00
103984   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      G0283            48.00
103985   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97010            60.00
103986   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97035            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2040 of
                                                   2767

103987   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      99211            84.00
103988   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      97530            99.00
103989   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      97112            84.00
103990   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      97140            79.00
103991   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      G0283            48.00
103992   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      97010            60.00
103993   Florida   Spine   0105083030101091   1/7/2019    Bill      6/3/2019      99211            84.00
103994   Florida   Spine   0105083030101091   1/7/2019    Bill      6/3/2019      97530            99.00
103995   Florida   Spine   0105083030101091   1/7/2019    Bill      6/3/2019      97140            79.00
103996   Florida   Spine   0105083030101091   1/7/2019    Bill      6/3/2019      G0283            48.00
103997   Florida   Spine   0105083030101091   1/7/2019    Bill      6/3/2019      97010            60.00
103998   Florida   Spine   0411712420101027   2/25/2019   Bill      6/3/2019      99211            84.00
103999   Florida   Spine   0411712420101027   2/25/2019   Bill      6/3/2019      97110            84.00
104000   Florida   Spine   0411712420101027   2/25/2019   Bill      6/3/2019      97112            84.00
104001   Florida   Spine   0411712420101027   2/25/2019   Bill      6/3/2019      97140            79.00
104002   Florida   Spine   0411712420101027   2/25/2019   Bill      6/3/2019      G0283            48.00
104003   Florida   Spine   0411712420101027   2/25/2019   Bill      6/3/2019      97010            60.00
104004   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      99211            84.00
104005   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97530            99.00
104006   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97140            79.00
104007   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      G0283            48.00
104008   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97010            60.00
104009   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97035            48.00
104010   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      99211            84.00
104011   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      97530            99.00
104012   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      97112            84.00
104013   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      G0283            48.00
104014   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      97010            60.00
104015   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      97039            48.00
104016   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      99211            84.00
104017   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97530            99.00
104018   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97112            84.00
104019   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97140            79.00
104020   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      G0283            48.00
104021   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97010            60.00
104022   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97035            48.00
104023   Florida   Spine   0649698720101011   4/10/2019   Bill      6/3/2019      99211            84.00
104024   Florida   Spine   0649698720101011   4/10/2019   Bill      6/3/2019      97530            99.00
104025   Florida   Spine   0649698720101011   4/10/2019   Bill      6/3/2019      97110            84.00
104026   Florida   Spine   0649698720101011   4/10/2019   Bill      6/3/2019      97140            79.00
104027   Florida   Spine   0649698720101011   4/10/2019   Bill      6/3/2019      G0283            48.00
104028   Florida   Spine   0649698720101011   4/10/2019   Bill      6/3/2019      97010            60.00
104029   Florida   Spine   0649698720101011   4/10/2019   Bill      6/3/2019      97012            60.00
104030   Florida   Spine   0429584650101021   1/4/2017    Bill      6/3/2019      99211            84.00
104031   Florida   Spine   0429584650101021   1/4/2017    Bill      6/3/2019      97530            99.00
104032   Florida   Spine   0429584650101021   1/4/2017    Bill      6/3/2019      97140            79.00
104033   Florida   Spine   0429584650101021   1/4/2017    Bill      6/3/2019      G0283            48.00
104034   Florida   Spine   0429584650101021   1/4/2017    Bill      6/3/2019      97010            60.00
104035   Florida   Spine   0429584650101021   1/4/2017    Bill      6/3/2019      97035            48.00
104036   Florida   Spine   0429584650101021   1/4/2017    Bill      6/3/2019      97039            48.00
104037   Florida   Spine   0649046560101016   4/22/2019   Bill      6/3/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2041 of
                                                   2767

104038   Florida   Spine   0649046560101016   4/22/2019   Bill      6/3/2019      G0283            48.00
104039   Florida   Spine   0649046560101016   4/22/2019   Bill      6/3/2019      97010            60.00
104040   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      99211            84.00
104041   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97530            99.00
104042   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97110            84.00
104043   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97112            84.00
104044   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97140            79.00
104045   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      G0283            48.00
104046   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97010            60.00
104047   Florida   Spine   0402921620101064   4/2/2019    Bill      6/3/2019      99211            84.00
104048   Florida   Spine   0402921620101064   4/2/2019    Bill      6/3/2019      97110            84.00
104049   Florida   Spine   0402921620101064   4/2/2019    Bill      6/3/2019      97112            84.00
104050   Florida   Spine   0402921620101064   4/2/2019    Bill      6/3/2019      97140            79.00
104051   Florida   Spine   0402921620101064   4/2/2019    Bill      6/3/2019      G0283            48.00
104052   Florida   Spine   0402921620101064   4/2/2019    Bill      6/3/2019      97010            60.00
104053   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      99211            84.00
104054   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97530            99.00
104055   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97110            84.00
104056   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97112            84.00
104057   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97140            79.00
104058   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      G0283            48.00
104059   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97010            60.00
104060   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      99211            84.00
104061   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97530            99.00
104062   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97110            84.00
104063   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97112            84.00
104064   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97140            79.00
104065   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      G0283            48.00
104066   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97010            60.00
104067   Florida   Spine   0520017690101022   3/14/2019   Bill      6/3/2019      99211            84.00
104068   Florida   Spine   0520017690101022   3/14/2019   Bill      6/3/2019      97110            84.00
104069   Florida   Spine   0520017690101022   3/14/2019   Bill      6/3/2019      97112            84.00
104070   Florida   Spine   0520017690101022   3/14/2019   Bill      6/3/2019      97140            79.00
104071   Florida   Spine   0520017690101022   3/14/2019   Bill      6/3/2019      97014            48.00
104072   Florida   Spine   0520017690101022   3/14/2019   Bill      6/3/2019      97010            60.00
104073   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      99211            84.00
104074   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      97530            99.00
104075   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      97112            84.00
104076   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      97140            79.00
104077   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      G0283            48.00
104078   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      97010            60.00
104079   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      97035            48.00
104080   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      99211            84.00
104081   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97530            99.00
104082   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97112            84.00
104083   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97140            79.00
104084   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      G0283            48.00
104085   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97010            60.00
104086   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97035            48.00
104087   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      99211            84.00
104088   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2042 of
                                                   2767

104089   Florida   Spine   0526263710101014   2/23/2019    Bill     6/3/2019      97110             84.00
104090   Florida   Spine   0526263710101014   2/23/2019    Bill     6/3/2019      97140             79.00
104091   Florida   Spine   0526263710101014   2/23/2019    Bill     6/3/2019      G0283             48.00
104092   Florida   Spine   0526263710101014   2/23/2019    Bill     6/3/2019      97010             60.00
104093   Florida   Spine   0526263710101014   2/23/2019    Bill     6/3/2019      97012             60.00
104094   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      99211             84.00
104095   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      97110             84.00
104096   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      97112             84.00
104097   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      97140             79.00
104098   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      G0283             48.00
104099   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      97010             60.00
104100   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      99211             84.00
104101   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97530             99.00
104102   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97012             60.00
104103   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97140             79.00
104104   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97035             48.00
104105   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97010             60.00
104106   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      G0283             48.00
104107   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      99212            115.00
104108   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97110             84.00
104109   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97112             84.00
104110   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97140             79.00
104111   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97010             60.00
104112   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      G0283             48.00
104113   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      99211             84.00
104114   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      97530             99.00
104115   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      97112             84.00
104116   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      97140             79.00
104117   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      97035             48.00
104118   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      97010             60.00
104119   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      G0283             48.00
104120   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      99211             84.00
104121   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      97110             84.00
104122   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      97112             84.00
104123   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      97140             79.00
104124   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      99211             84.00
104125   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      97530             99.00
104126   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      97110             84.00
104127   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      97112             84.00
104128   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      97140             79.00
104129   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      97010             60.00
104130   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      G0283             48.00
104131   Florida   Spine   0634246910101032   12/18/2018   Bill     6/3/2019      97530             99.00
104132   Florida   Spine   0634246910101032   12/18/2018   Bill     6/3/2019      97110             84.00
104133   Florida   Spine   0634246910101032   12/18/2018   Bill     6/3/2019      97140             79.00
104134   Florida   Spine   0634246910101032   12/18/2018   Bill     6/3/2019      97039             48.00
104135   Florida   Spine   0634246910101032   12/18/2018   Bill     6/3/2019      97010             60.00
104136   Florida   Spine   0634246910101032   12/18/2018   Bill     6/3/2019      G0283             48.00
104137   Florida   Spine   0360370130101042   3/6/2019     Bill     6/3/2019      99211             84.00
104138   Florida   Spine   0360370130101042   3/6/2019     Bill     6/3/2019      97530             99.00
104139   Florida   Spine   0360370130101042   3/6/2019     Bill     6/3/2019      97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2043 of
                                                   2767

104140   Florida   Spine   0360370130101042   3/6/2019    Bill      6/3/2019      97140            79.00
104141   Florida   Spine   0360370130101042   3/6/2019    Bill      6/3/2019      97010            60.00
104142   Florida   Spine   0360370130101042   3/6/2019    Bill      6/3/2019      G0283            48.00
104143   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      99211            84.00
104144   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      97530            99.00
104145   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      97110            84.00
104146   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      97012            60.00
104147   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      97010            60.00
104148   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      G0283            48.00
104149   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      99211            84.00
104150   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      97110            84.00
104151   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      97140            79.00
104152   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      97010            60.00
104153   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      G0283            48.00
104154   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      97035            48.00
104155   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97530            99.00
104156   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97110            84.00
104157   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97012            60.00
104158   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97140            79.00
104159   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97010            60.00
104160   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      G0283            48.00
104161   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      98940            79.00
104162   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97110            84.00
104163   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97112            84.00
104164   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97140            79.00
104165   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97039            48.00
104166   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97010            60.00
104167   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      G0283            48.00
104168   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      99211            84.00
104169   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97530            99.00
104170   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97012            60.00
104171   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97140            79.00
104172   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97010            60.00
104173   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      G0283            48.00
104174   Florida   Spine   0639812240101011   4/1/2019    Bill      6/3/2019      99211            84.00
104175   Florida   Spine   0639812240101011   4/1/2019    Bill      6/3/2019      97110            84.00
104176   Florida   Spine   0639812240101011   4/1/2019    Bill      6/3/2019      97112            84.00
104177   Florida   Spine   0639812240101011   4/1/2019    Bill      6/3/2019      97140            79.00
104178   Florida   Spine   0639812240101011   4/1/2019    Bill      6/3/2019      97010            60.00
104179   Florida   Spine   0639812240101011   4/1/2019    Bill      6/3/2019      G0283            48.00
104180   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97530            99.00
104181   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97110            84.00
104182   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97012            60.00
104183   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97140            79.00
104184   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97010            60.00
104185   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      G0283            48.00
104186   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      99211            84.00
104187   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97110            84.00
104188   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97112            84.00
104189   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97140            79.00
104190   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2044 of
                                                   2767

104191   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      G0283             48.00
104192   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      99212            115.00
104193   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      97530             99.00
104194   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      97110             84.00
104195   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      97140             79.00
104196   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      97010             60.00
104197   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      G0283             48.00
104198   Florida   Spine   0528344130101053   4/18/2019   Bill      6/3/2019      99211             84.00
104199   Florida   Spine   0528344130101053   4/18/2019   Bill      6/3/2019      97530             99.00
104200   Florida   Spine   0528344130101053   4/18/2019   Bill      6/3/2019      97112             84.00
104201   Florida   Spine   0528344130101053   4/18/2019   Bill      6/3/2019      97140             79.00
104202   Florida   Spine   0528344130101053   4/18/2019   Bill      6/3/2019      97010             60.00
104203   Florida   Spine   0528344130101053   4/18/2019   Bill      6/3/2019      G0283             48.00
104204   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      99211             84.00
104205   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97530             99.00
104206   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97110             84.00
104207   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97140             79.00
104208   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97035             48.00
104209   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97010             60.00
104210   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      G0283             48.00
104211   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      99211             84.00
104212   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97530             99.00
104213   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97012             60.00
104214   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97140             79.00
104215   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97010             60.00
104216   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      G0283             48.00
104217   Florida   Spine   0558219670101015   3/2/2019    Bill      6/3/2019      99211             84.00
104218   Florida   Spine   0558219670101015   3/2/2019    Bill      6/3/2019      97530             99.00
104219   Florida   Spine   0558219670101015   3/2/2019    Bill      6/3/2019      97110             84.00
104220   Florida   Spine   0558219670101015   3/2/2019    Bill      6/3/2019      97112             84.00
104221   Florida   Spine   0558219670101015   3/2/2019    Bill      6/3/2019      97140             79.00
104222   Florida   Spine   0558219670101015   3/2/2019    Bill      6/3/2019      97010             60.00
104223   Florida   Spine   0558219670101015   3/2/2019    Bill      6/3/2019      G0283             48.00
104224   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      99211             84.00
104225   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97140             79.00
104226   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97010             60.00
104227   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      G0283             48.00
104228   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      99211            137.50
104229   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      G0283             48.00
104230   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      97010             60.00
104231   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      97140             79.00
104232   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      97112             84.00
104233   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      97530             99.00
104234   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      97110             84.00
104235   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      99212            115.00
104236   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97530             99.00
104237   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97112             84.00
104238   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97140             79.00
104239   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      G0283             48.00
104240   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97010             60.00
104241   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2045 of
                                                   2767

104242   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97530             99.00
104243   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97140             79.00
104244   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      G0283             48.00
104245   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97010             60.00
104246   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97035             48.00
104247   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      99211             84.00
104248   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      G0283             48.00
104249   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      97010             60.00
104250   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      97039             48.00
104251   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      98941             97.00
104252   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97530             99.00
104253   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97140             79.00
104254   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      G0283             48.00
104255   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97010             60.00
104256   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97035             48.00
104257   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97012             60.00
104258   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      99211             84.00
104259   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      97530             99.00
104260   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      97112             84.00
104261   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      97140             79.00
104262   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      G0283             48.00
104263   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      97010             60.00
104264   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      97035             48.00
104265   Florida   Spine   0517289190101100   3/11/2019   Bill      6/3/2019      99211             84.00
104266   Florida   Spine   0517289190101100   3/11/2019   Bill      6/3/2019      97530             99.00
104267   Florida   Spine   0517289190101100   3/11/2019   Bill      6/3/2019      97110             84.00
104268   Florida   Spine   0517289190101100   3/11/2019   Bill      6/3/2019      97140             79.00
104269   Florida   Spine   0517289190101100   3/11/2019   Bill      6/3/2019      97010             60.00
104270   Florida   Spine   0517289190101100   3/11/2019   Bill      6/3/2019      G0283             48.00
104271   Florida   Spine   0600153340101022   12/5/2018   Bill      6/3/2019      99213            212.00
104272   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      99211             84.00
104273   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97530             99.00
104274   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97012             60.00
104275   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97140             79.00
104276   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97035             48.00
104277   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97010             60.00
104278   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      G0283             48.00
104279   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      99211             84.00
104280   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97530             99.00
104281   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97112             84.00
104282   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97140             79.00
104283   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      G0283             48.00
104284   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97010             60.00
104285   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97035             48.00
104286   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      99211             84.00
104287   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97530             99.00
104288   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97012             60.00
104289   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97140             79.00
104290   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97035             48.00
104291   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97010             60.00
104292   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2046 of
                                                   2767

104293   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97530             99.00
104294   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97110             84.00
104295   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97140             79.00
104296   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      G0283             48.00
104297   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97010             60.00
104298   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97012             60.00
104299   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      99211             84.00
104300   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97530             99.00
104301   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97112             84.00
104302   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97140             79.00
104303   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      G0283             48.00
104304   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97010             60.00
104305   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      99211             84.00
104306   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97530             99.00
104307   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97112             84.00
104308   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97140             79.00
104309   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      G0283             48.00
104310   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97010             60.00
104311   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      99211             84.00
104312   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      97110             84.00
104313   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      97112             84.00
104314   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      97140             79.00
104315   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      G0283             48.00
104316   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      97010             60.00
104317   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      99211             84.00
104318   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      97110             84.00
104319   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      97112             84.00
104320   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      G0283             48.00
104321   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      97140             79.00
104322   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      99211             84.00
104323   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97530             99.00
104324   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97112             84.00
104325   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97140             79.00
104326   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      G0283             48.00
104327   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97010             60.00
104328   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97035             48.00
104329   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      99211             84.00
104330   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97530             99.00
104331   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97110             84.00
104332   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97112             84.00
104333   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97140             79.00
104334   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      G0283             48.00
104335   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97010             60.00
104336   Florida   Spine   0497123140101163   4/19/2019   Bill      6/3/2019      99212            115.00
104337   Florida   Spine   0497123140101163   4/19/2019   Bill      6/3/2019      97530             99.00
104338   Florida   Spine   0497123140101163   4/19/2019   Bill      6/3/2019      97112             84.00
104339   Florida   Spine   0497123140101163   4/19/2019   Bill      6/3/2019      97140             79.00
104340   Florida   Spine   0497123140101163   4/19/2019   Bill      6/3/2019      G0283             48.00
104341   Florida   Spine   0497123140101163   4/19/2019   Bill      6/3/2019      97010             60.00
104342   Florida   Spine   0338161060101113   5/2/2019    Bill      6/3/2019      99211             84.00
104343   Florida   Spine   0338161060101113   5/2/2019    Bill      6/3/2019      97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2047 of
                                                   2767

104344   Florida   Spine   0338161060101113   5/2/2019    Bill      6/3/2019      97140            79.00
104345   Florida   Spine   0338161060101113   5/2/2019    Bill      6/3/2019      G0283            48.00
104346   Florida   Spine   0338161060101113   5/2/2019    Bill      6/3/2019      97010            60.00
104347   Florida   Spine   0338161060101113   5/2/2019    Bill      6/3/2019      97035            48.00
104348   Florida   Spine   0338161060101113   5/2/2019    Bill      6/3/2019      97012            60.00
104349   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      99211            84.00
104350   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97530            99.00
104351   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97112            84.00
104352   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97140            79.00
104353   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      G0283            48.00
104354   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97010            60.00
104355   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97035            48.00
104356   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      99211            84.00
104357   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97530            99.00
104358   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97112            84.00
104359   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97140            79.00
104360   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      G0283            48.00
104361   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97010            60.00
104362   Florida   Spine   0147335130101177   3/25/2019   Bill      6/3/2019      99211            84.00
104363   Florida   Spine   0147335130101177   3/25/2019   Bill      6/3/2019      97530            99.00
104364   Florida   Spine   0147335130101177   3/25/2019   Bill      6/3/2019      97140            79.00
104365   Florida   Spine   0147335130101177   3/25/2019   Bill      6/3/2019      97039            48.00
104366   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      99211            84.00
104367   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97140            79.00
104368   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      G0283            48.00
104369   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97010            60.00
104370   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97035            48.00
104371   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      99211            84.00
104372   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      97110            84.00
104373   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      97112            84.00
104374   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      97140            79.00
104375   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      G0283            48.00
104376   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      97010            60.00
104377   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      99211            84.00
104378   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      97110            84.00
104379   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      97112            84.00
104380   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      97140            79.00
104381   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      G0283            48.00
104382   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      97010            60.00
104383   Florida   Spine   0411712420101027   2/25/2019   Bill      6/3/2019      99211            84.00
104384   Florida   Spine   0411712420101027   2/25/2019   Bill      6/3/2019      97530            99.00
104385   Florida   Spine   0411712420101027   2/25/2019   Bill      6/3/2019      97112            84.00
104386   Florida   Spine   0411712420101027   2/25/2019   Bill      6/3/2019      G0283            48.00
104387   Florida   Spine   0411712420101027   2/25/2019   Bill      6/3/2019      97010            60.00
104388   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      99211            84.00
104389   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      97110            84.00
104390   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      97112            84.00
104391   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      97140            79.00
104392   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      G0283            48.00
104393   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      97010            60.00
104394   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2048 of
                                                   2767

104395   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      97530            99.00
104396   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      97112            84.00
104397   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      97140            79.00
104398   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      G0283            48.00
104399   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      97010            60.00
104400   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      99211            84.00
104401   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97110            84.00
104402   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97112            84.00
104403   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97140            79.00
104404   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      G0283            48.00
104405   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97010            60.00
104406   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      99211            84.00
104407   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97530            99.00
104408   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97112            84.00
104409   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97140            79.00
104410   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      G0283            48.00
104411   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97010            60.00
104412   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97035            48.00
104413   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      99211            84.00
104414   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97110            84.00
104415   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97112            84.00
104416   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97140            79.00
104417   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      G0283            48.00
104418   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97010            60.00
104419   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      99211            84.00
104420   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97530            99.00
104421   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97110            84.00
104422   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97140            79.00
104423   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      G0283            48.00
104424   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97010            60.00
104425   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      99211            84.00
104426   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97530            99.00
104427   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97110            84.00
104428   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97112            84.00
104429   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97140            79.00
104430   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      G0283            48.00
104431   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97010            60.00
104432   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      99211            84.00
104433   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97530            99.00
104434   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97110            84.00
104435   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97112            84.00
104436   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97140            79.00
104437   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      G0283            48.00
104438   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97010            60.00
104439   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      99211            84.00
104440   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      97530            99.00
104441   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      97112            84.00
104442   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      97140            79.00
104443   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      G0283            48.00
104444   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      97010            60.00
104445   Florida   Spine   0475910770101034   2/15/2019   Bill      6/3/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2049 of
                                                   2767

104446   Florida   Spine   0475910770101034   2/15/2019   Bill      6/3/2019      97110            84.00
104447   Florida   Spine   0475910770101034   2/15/2019   Bill      6/3/2019      97112            84.00
104448   Florida   Spine   0475910770101034   2/15/2019   Bill      6/3/2019      97140            79.00
104449   Florida   Spine   0475910770101034   2/15/2019   Bill      6/3/2019      G0283            48.00
104450   Florida   Spine   0475910770101034   2/15/2019   Bill      6/3/2019      97010            60.00
104451   Florida   Spine   0563380930101022   6/13/2018   Bill      6/3/2019      99211            84.00
104452   Florida   Spine   0563380930101022   6/13/2018   Bill      6/3/2019      97110            84.00
104453   Florida   Spine   0563380930101022   6/13/2018   Bill      6/3/2019      97112            84.00
104454   Florida   Spine   0563380930101022   6/13/2018   Bill      6/3/2019      97140            79.00
104455   Florida   Spine   0563380930101022   6/13/2018   Bill      6/3/2019      G0283            48.00
104456   Florida   Spine   0563380930101022   6/13/2018   Bill      6/3/2019      97010            60.00
104457   Florida   Spine   0335935650101028   3/7/2019    Bill      6/3/2019      98941            97.00
104458   Florida   Spine   0335935650101028   3/7/2019    Bill      6/3/2019      97530            99.00
104459   Florida   Spine   0335935650101028   3/7/2019    Bill      6/3/2019      97112            84.00
104460   Florida   Spine   0335935650101028   3/7/2019    Bill      6/3/2019      97140            79.00
104461   Florida   Spine   0335935650101028   3/7/2019    Bill      6/3/2019      G0283            48.00
104462   Florida   Spine   0335935650101028   3/7/2019    Bill      6/3/2019      97010            60.00
104463   Florida   Spine   0335935650101028   3/7/2019    Bill      6/3/2019      97039            48.00
104464   Florida   Spine   0297487670101030   4/3/2019    Bill      6/3/2019      99211            84.00
104465   Florida   Spine   0297487670101030   4/3/2019    Bill      6/3/2019      97110            84.00
104466   Florida   Spine   0297487670101030   4/3/2019    Bill      6/3/2019      97112            84.00
104467   Florida   Spine   0297487670101030   4/3/2019    Bill      6/3/2019      97140            79.00
104468   Florida   Spine   0297487670101030   4/3/2019    Bill      6/3/2019      G0283            48.00
104469   Florida   Spine   0297487670101030   4/3/2019    Bill      6/3/2019      97010            60.00
104470   Florida   Spine   0423510660101020   3/31/2019   Bill      6/3/2019      99211            84.00
104471   Florida   Spine   0423510660101020   3/31/2019   Bill      6/3/2019      G0283            48.00
104472   Florida   Spine   0423510660101020   3/31/2019   Bill      6/3/2019      97140            79.00
104473   Florida   Spine   0423510660101020   3/31/2019   Bill      6/3/2019      97530            99.00
104474   Florida   Spine   0423510660101020   3/31/2019   Bill      6/3/2019      97035            48.00
104475   Florida   Spine   0423510660101020   3/31/2019   Bill      6/3/2019      97010            60.00
104476   Florida   Spine   0423510660101020   3/31/2019   Bill      6/3/2019      97112            84.00
104477   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      99211            84.00
104478   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97010            60.00
104479   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97035            48.00
104480   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97140            79.00
104481   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97112            84.00
104482   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97530            99.00
104483   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      G0283            48.00
104484   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      99211            84.00
104485   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97010            60.00
104486   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97035            48.00
104487   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97140            79.00
104488   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97112            84.00
104489   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97110            84.00
104490   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97530            99.00
104491   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      99211            84.00
104492   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97530            99.00
104493   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97012            60.00
104494   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97140            79.00
104495   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97035            48.00
104496   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2050 of
                                                   2767

104497   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      G0283             48.00
104498   Florida   Spine   0548895390101022   4/3/2019    Bill      6/3/2019      99211             84.00
104499   Florida   Spine   0548895390101022   4/3/2019    Bill      6/3/2019      97530             99.00
104500   Florida   Spine   0548895390101022   4/3/2019    Bill      6/3/2019      97110             84.00
104501   Florida   Spine   0548895390101022   4/3/2019    Bill      6/3/2019      97140             79.00
104502   Florida   Spine   0548895390101022   4/3/2019    Bill      6/3/2019      97012             60.00
104503   Florida   Spine   0548895390101022   4/3/2019    Bill      6/3/2019      97010             60.00
104504   Florida   Spine   0548895390101022   4/3/2019    Bill      6/3/2019      G0283             48.00
104505   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      99203            302.00
104506   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      97035             48.00
104507   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      97010             60.00
104508   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      G0283             48.00
104509   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      A4556             24.00
104510   Florida   Spine   0582013070101018   5/1/2019    Bill      6/3/2019      99211             84.00
104511   Florida   Spine   0582013070101018   5/1/2019    Bill      6/3/2019      97530             99.00
104512   Florida   Spine   0582013070101018   5/1/2019    Bill      6/3/2019      97110             84.00
104513   Florida   Spine   0582013070101018   5/1/2019    Bill      6/3/2019      97140             79.00
104514   Florida   Spine   0582013070101018   5/1/2019    Bill      6/3/2019      97010             60.00
104515   Florida   Spine   0582013070101018   5/1/2019    Bill      6/3/2019      G0283             48.00
104516   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      99211             84.00
104517   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      97530             99.00
104518   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      97039             48.00
104519   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      97140             79.00
104520   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      97010             60.00
104521   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      G0283             48.00
104522   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      99211             84.00
104523   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97530             99.00
104524   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97112             84.00
104525   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97140             79.00
104526   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97035             48.00
104527   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97010             60.00
104528   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      G0283             48.00
104529   Florida   Spine   0182615800101136   4/5/2019    Bill      6/3/2019      99211             84.00
104530   Florida   Spine   0182615800101136   4/5/2019    Bill      6/3/2019      97530             99.00
104531   Florida   Spine   0182615800101136   4/5/2019    Bill      6/3/2019      97110             84.00
104532   Florida   Spine   0182615800101136   4/5/2019    Bill      6/3/2019      97112             84.00
104533   Florida   Spine   0182615800101136   4/5/2019    Bill      6/3/2019      97140             79.00
104534   Florida   Spine   0182615800101136   4/5/2019    Bill      6/3/2019      97010             60.00
104535   Florida   Spine   0182615800101136   4/5/2019    Bill      6/3/2019      G0283             48.00
104536   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      99211             84.00
104537   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97530             99.00
104538   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97110             84.00
104539   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97140             79.00
104540   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97010             60.00
104541   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      G0283             48.00
104542   Florida   Spine   0615338250101012   4/15/2019   Bill      6/3/2019      99211             84.00
104543   Florida   Spine   0615338250101012   4/15/2019   Bill      6/3/2019      97530             99.00
104544   Florida   Spine   0615338250101012   4/15/2019   Bill      6/3/2019      97112             84.00
104545   Florida   Spine   0615338250101012   4/15/2019   Bill      6/3/2019      97140             79.00
104546   Florida   Spine   0615338250101012   4/15/2019   Bill      6/3/2019      97010             60.00
104547   Florida   Spine   0615338250101012   4/15/2019   Bill      6/3/2019      G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2051 of
                                                   2767

104548   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      99211            84.00
104549   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97110            84.00
104550   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97112            84.00
104551   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97140            79.00
104552   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97012            60.00
104553   Florida   Spine   0419163770101104   4/20/2019   Bill      6/3/2019      99211            84.00
104554   Florida   Spine   0419163770101104   4/20/2019   Bill      6/3/2019      97530            99.00
104555   Florida   Spine   0419163770101104   4/20/2019   Bill      6/3/2019      97112            84.00
104556   Florida   Spine   0419163770101104   4/20/2019   Bill      6/3/2019      97140            79.00
104557   Florida   Spine   0419163770101104   4/20/2019   Bill      6/3/2019      97035            48.00
104558   Florida   Spine   0419163770101104   4/20/2019   Bill      6/3/2019      97010            60.00
104559   Florida   Spine   0419163770101104   4/20/2019   Bill      6/3/2019      G0283            48.00
104560   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      99211            84.00
104561   Florida   Spine   0164543610101082   4/8/2019    Bill      6/3/2019      97039            48.00
104562   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      99211            84.00
104563   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97530            99.00
104564   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97140            79.00
104565   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97035            48.00
104566   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97010            60.00
104567   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      G0283            48.00
104568   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97039            48.00
104569   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      99211            84.00
104570   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97530            99.00
104571   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97110            84.00
104572   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97140            79.00
104573   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97010            60.00
104574   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      G0283            48.00
104575   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      99211            84.00
104576   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97530            99.00
104577   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97012            60.00
104578   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97140            79.00
104579   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97010            60.00
104580   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      G0283            48.00
104581   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      98941            97.00
104582   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      98943            79.00
104583   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      97530            99.00
104584   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      97035            48.00
104585   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      97010            60.00
104586   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      G0283            48.00
104587   Florida   Spine   8666979920000001   4/4/2019    Bill      6/3/2019      99211            84.00
104588   Florida   Spine   8666979920000001   4/4/2019    Bill      6/3/2019      97530            99.00
104589   Florida   Spine   8666979920000001   4/4/2019    Bill      6/3/2019      97012            60.00
104590   Florida   Spine   8666979920000001   4/4/2019    Bill      6/3/2019      97140            79.00
104591   Florida   Spine   8666979920000001   4/4/2019    Bill      6/3/2019      97010            60.00
104592   Florida   Spine   8666979920000001   4/4/2019    Bill      6/3/2019      G0283            48.00
104593   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      99211            84.00
104594   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      G0283            48.00
104595   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97010            60.00
104596   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97035            48.00
104597   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97140            79.00
104598   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2052 of
                                                   2767

104599   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97530             99.00
104600   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      99211             84.00
104601   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97530             99.00
104602   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97112             84.00
104603   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97140             79.00
104604   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      G0283             48.00
104605   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97010             60.00
104606   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97035             48.00
104607   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      99211             84.00
104608   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97010             60.00
104609   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97140             79.00
104610   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97112             84.00
104611   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97530             99.00
104612   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      G0283             48.00
104613   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      98941             97.00
104614   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97530             99.00
104615   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97112             84.00
104616   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97140             79.00
104617   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      G0283             48.00
104618   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97010             60.00
104619   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97039             48.00
104620   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      99211             84.00
104621   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      97110             84.00
104622   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      G0283             48.00
104623   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      97010             60.00
104624   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      97012             60.00
104625   Florida   Spine   0586408480101010   4/2/2019    Bill      6/3/2019      99211             84.00
104626   Florida   Spine   0586408480101010   4/2/2019    Bill      6/3/2019      97140             79.00
104627   Florida   Spine   0586408480101010   4/2/2019    Bill      6/3/2019      97010             60.00
104628   Florida   Spine   0586408480101010   4/2/2019    Bill      6/3/2019      97039             48.00
104629   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      99211             84.00
104630   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97530             99.00
104631   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97140             79.00
104632   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97035             48.00
104633   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97010             60.00
104634   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      99211             84.00
104635   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97530             99.00
104636   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97012             60.00
104637   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97140             79.00
104638   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97035             48.00
104639   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97010             60.00
104640   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      G0283             48.00
104641   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      99203            302.00
104642   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97140             79.00
104643   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      G0283             48.00
104644   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97010             60.00
104645   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      A4556             24.00
104646   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      99211             84.00
104647   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      97530             99.00
104648   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      97112             84.00
104649   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2053 of
                                                   2767

104650   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      G0283             48.00
104651   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      97010             60.00
104652   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      99211             84.00
104653   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      97110             84.00
104654   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      97112             84.00
104655   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      97140             79.00
104656   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      G0283             48.00
104657   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      99211             84.00
104658   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97530             99.00
104659   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97110             84.00
104660   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97112             84.00
104661   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97140             79.00
104662   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      G0283             48.00
104663   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97010             60.00
104664   Florida   Spine   0628885060101017   5/22/2019   Bill      6/3/2019      99203            302.00
104665   Florida   Spine   0628885060101017   5/22/2019   Bill      6/3/2019      G0283             48.00
104666   Florida   Spine   0628885060101017   5/22/2019   Bill      6/3/2019      97010             60.00
104667   Florida   Spine   0628885060101017   5/22/2019   Bill      6/3/2019      A4556             24.00
104668   Florida   Spine   0564270350101017   5/18/2019   Bill      6/3/2019      99203            302.00
104669   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      99203            302.00
104670   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      97140             79.00
104671   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      G0283             48.00
104672   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      97010             60.00
104673   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      97035             48.00
104674   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      A4556             24.00
104675   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      99203            302.00
104676   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      97140             79.00
104677   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      97035             48.00
104678   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      97010             60.00
104679   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      G0283             48.00
104680   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      A4556             24.00
104681   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      99211             84.00
104682   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97530             99.00
104683   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97140             79.00
104684   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97010             60.00
104685   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      G0283             48.00
104686   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      99211             84.00
104687   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97530             99.00
104688   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97110             84.00
104689   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97112             84.00
104690   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97140             79.00
104691   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97010             60.00
104692   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      G0283             48.00
104693   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      99211             84.00
104694   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97530             99.00
104695   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97112             84.00
104696   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97140             79.00
104697   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97039             48.00
104698   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97010             60.00
104699   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      G0283             48.00
104700   Florida   Spine   0496349530101031   1/28/2019   Bill      6/3/2019      99213            212.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2054 of
                                                   2767

104701   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      99212            115.00
104702   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97110             84.00
104703   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97112             84.00
104704   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97140             79.00
104705   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97010             60.00
104706   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      G0283             48.00
104707   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      99211             84.00
104708   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      97530             99.00
104709   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      97110             84.00
104710   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      97140             79.00
104711   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      97010             60.00
104712   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      G0283             48.00
104713   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      99203            302.00
104714   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      G0283             48.00
104715   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      97010             60.00
104716   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      A4556             24.00
104717   Florida   Spine   0324509210101035   1/18/2019   Bill      6/3/2019      99211             84.00
104718   Florida   Spine   0324509210101035   1/18/2019   Bill      6/3/2019      97110             84.00
104719   Florida   Spine   0324509210101035   1/18/2019   Bill      6/3/2019      97112             84.00
104720   Florida   Spine   0324509210101035   1/18/2019   Bill      6/3/2019      97140             79.00
104721   Florida   Spine   0324509210101035   1/18/2019   Bill      6/3/2019      97010             60.00
104722   Florida   Spine   0324509210101035   1/18/2019   Bill      6/3/2019      G0283             48.00
104723   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      99212            115.00
104724   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97530             99.00
104725   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97110             84.00
104726   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97012             60.00
104727   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97010             60.00
104728   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      G0283             48.00
104729   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      98941             97.00
104730   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      98943             79.00
104731   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      97530             99.00
104732   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      97035             48.00
104733   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      97010             60.00
104734   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      G0283             48.00
104735   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      99211             84.00
104736   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97530             99.00
104737   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97012             60.00
104738   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97140             79.00
104739   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97035             48.00
104740   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97010             60.00
104741   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      G0283             48.00
104742   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      99211             84.00
104743   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97530             99.00
104744   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97112             84.00
104745   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97140             79.00
104746   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97035             48.00
104747   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97010             60.00
104748   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      G0283             48.00
104749   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      99211             84.00
104750   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      97530             99.00
104751   Florida   Spine   0569785220101058   4/25/2019   Bill      6/3/2019      97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2055 of
                                                   2767

104752   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      97140            79.00
104753   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      97010            60.00
104754   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      G0283            48.00
104755   Florida   Spine   0419163770101104   4/20/2019    Bill     6/3/2019      99211            84.00
104756   Florida   Spine   0419163770101104   4/20/2019    Bill     6/3/2019      97530            99.00
104757   Florida   Spine   0419163770101104   4/20/2019    Bill     6/3/2019      97112            84.00
104758   Florida   Spine   0419163770101104   4/20/2019    Bill     6/3/2019      97140            79.00
104759   Florida   Spine   0419163770101104   4/20/2019    Bill     6/3/2019      97010            60.00
104760   Florida   Spine   0419163770101104   4/20/2019    Bill     6/3/2019      G0283            48.00
104761   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      99211            84.00
104762   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      97530            99.00
104763   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      97110            84.00
104764   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      97140            79.00
104765   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      97010            60.00
104766   Florida   Spine   0182615800101136   4/5/2019     Bill     6/3/2019      G0283            48.00
104767   Florida   Spine   0360370130101042   3/6/2019     Bill     6/3/2019      99211            84.00
104768   Florida   Spine   0360370130101042   3/6/2019     Bill     6/3/2019      97530            99.00
104769   Florida   Spine   0360370130101042   3/6/2019     Bill     6/3/2019      97110            84.00
104770   Florida   Spine   0360370130101042   3/6/2019     Bill     6/3/2019      97140            79.00
104771   Florida   Spine   0360370130101042   3/6/2019     Bill     6/3/2019      97010            60.00
104772   Florida   Spine   0360370130101042   3/6/2019     Bill     6/3/2019      G0283            48.00
104773   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      99211            84.00
104774   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97110            84.00
104775   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97112            84.00
104776   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97140            79.00
104777   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97010            60.00
104778   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      G0283            48.00
104779   Florida   Spine   0548895390101022   4/3/2019     Bill     6/3/2019      99211            84.00
104780   Florida   Spine   0548895390101022   4/3/2019     Bill     6/3/2019      97530            99.00
104781   Florida   Spine   0548895390101022   4/3/2019     Bill     6/3/2019      97110            84.00
104782   Florida   Spine   0548895390101022   4/3/2019     Bill     6/3/2019      97140            79.00
104783   Florida   Spine   0548895390101022   4/3/2019     Bill     6/3/2019      97012            60.00
104784   Florida   Spine   0548895390101022   4/3/2019     Bill     6/3/2019      97010            60.00
104785   Florida   Spine   0548895390101022   4/3/2019     Bill     6/3/2019      G0283            48.00
104786   Florida   Spine   0649046560101016   4/22/2019    Bill     6/3/2019      99211            84.00
104787   Florida   Spine   0649046560101016   4/22/2019    Bill     6/3/2019      97530            99.00
104788   Florida   Spine   0649046560101016   4/22/2019    Bill     6/3/2019      97112            84.00
104789   Florida   Spine   0649046560101016   4/22/2019    Bill     6/3/2019      97140            79.00
104790   Florida   Spine   0621227560101014   4/6/2019     Bill     6/3/2019      99211            84.00
104791   Florida   Spine   0621227560101014   4/6/2019     Bill     6/3/2019      97530            99.00
104792   Florida   Spine   0621227560101014   4/6/2019     Bill     6/3/2019      97112            84.00
104793   Florida   Spine   0621227560101014   4/6/2019     Bill     6/3/2019      97140            79.00
104794   Florida   Spine   0450622060101066   3/6/2019     Bill     6/3/2019      99211            84.00
104795   Florida   Spine   0450622060101066   3/6/2019     Bill     6/3/2019      97110            84.00
104796   Florida   Spine   0450622060101066   3/6/2019     Bill     6/3/2019      97112            84.00
104797   Florida   Spine   0450622060101066   3/6/2019     Bill     6/3/2019      97140            79.00
104798   Florida   Spine   0450622060101066   3/6/2019     Bill     6/3/2019      G0283            48.00
104799   Florida   Spine   0450622060101066   3/6/2019     Bill     6/3/2019      97010            60.00
104800   Florida   Spine   0402921620101064   4/2/2019     Bill     6/3/2019      99211            84.00
104801   Florida   Spine   0402921620101064   4/2/2019     Bill     6/3/2019      97110            84.00
104802   Florida   Spine   0402921620101064   4/2/2019     Bill     6/3/2019      97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2056 of
                                                   2767

104803   Florida   Spine   0402921620101064   4/2/2019    Bill      6/3/2019      97140             79.00
104804   Florida   Spine   0402921620101064   4/2/2019    Bill      6/3/2019      G0283             48.00
104805   Florida   Spine   0402921620101064   4/2/2019    Bill      6/3/2019      97010             60.00
104806   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      99211             84.00
104807   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97530             99.00
104808   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97110             84.00
104809   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97112             84.00
104810   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97140             79.00
104811   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      G0283             48.00
104812   Florida   Spine   0554231690107066   3/14/2019   Bill      6/3/2019      97010             60.00
104813   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      99211             84.00
104814   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      97530             99.00
104815   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      97110             84.00
104816   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      97140             79.00
104817   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      G0283             48.00
104818   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      97010             60.00
104819   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      97012             60.00
104820   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      99213            212.00
104821   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97112             84.00
104822   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97140             79.00
104823   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      G0283             48.00
104824   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97010             60.00
104825   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      99213            212.00
104826   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97110             84.00
104827   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97112             84.00
104828   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97140             79.00
104829   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      G0283             48.00
104830   Florida   Spine   0639051120101029   1/22/2019   Bill      6/3/2019      97010             60.00
104831   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      99211             84.00
104832   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      G0283             48.00
104833   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97010             60.00
104834   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97035             48.00
104835   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97140             79.00
104836   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97112             84.00
104837   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97530             99.00
104838   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      99211             84.00
104839   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97530             99.00
104840   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97140             79.00
104841   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      G0283             48.00
104842   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97010             60.00
104843   Florida   Spine   0322308720101045   4/12/2019   Bill      6/3/2019      98940             79.00
104844   Florida   Spine   0322308720101045   4/12/2019   Bill      6/3/2019      G0283             48.00
104845   Florida   Spine   0322308720101045   4/12/2019   Bill      6/3/2019      97010             60.00
104846   Florida   Spine   0322308720101045   4/12/2019   Bill      6/3/2019      97012             60.00
104847   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      99211             84.00
104848   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      97110             84.00
104849   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      97112             84.00
104850   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      97140             79.00
104851   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      G0283             48.00
104852   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      97010             60.00
104853   Florida   Spine   0338161060101113   5/2/2019    Bill      6/3/2019      99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2057 of
                                                   2767

104854   Florida   Spine   0338161060101113   5/2/2019    Bill      6/3/2019      97140             79.00
104855   Florida   Spine   0338161060101113   5/2/2019    Bill      6/3/2019      97035             48.00
104856   Florida   Spine   0338161060101113   5/2/2019    Bill      6/3/2019      97012             60.00
104857   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      99211             84.00
104858   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97530             99.00
104859   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97112             84.00
104860   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97140             79.00
104861   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      G0283             48.00
104862   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97010             60.00
104863   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97035             48.00
104864   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      99211             84.00
104865   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      97530             99.00
104866   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      97112             84.00
104867   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      97140             79.00
104868   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      G0283             48.00
104869   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      97010             60.00
104870   Florida   Spine   0436328500101075   3/11/2019   Bill      6/3/2019      99211             84.00
104871   Florida   Spine   0436328500101075   3/11/2019   Bill      6/3/2019      97110             84.00
104872   Florida   Spine   0436328500101075   3/11/2019   Bill      6/3/2019      97112             84.00
104873   Florida   Spine   0436328500101075   3/11/2019   Bill      6/3/2019      97140             79.00
104874   Florida   Spine   0436328500101075   3/11/2019   Bill      6/3/2019      G0283             48.00
104875   Florida   Spine   0436328500101075   3/11/2019   Bill      6/3/2019      97010             60.00
104876   Florida   Spine   0436328500101075   3/11/2019   Bill      6/3/2019      97039             48.00
104877   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      99211             84.00
104878   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      97530             99.00
104879   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      97110             84.00
104880   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      97112             84.00
104881   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      97140             79.00
104882   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      G0283             48.00
104883   Florida   Spine   0410926230101107   4/3/2019    Bill      6/3/2019      97010             60.00
104884   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      99211             84.00
104885   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      97110             84.00
104886   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      97112             84.00
104887   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      97140             79.00
104888   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      G0283             48.00
104889   Florida   Spine   0616804760101049   3/13/2019   Bill      6/3/2019      97010             60.00
104890   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      99212            115.00
104891   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      97530             99.00
104892   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      97112             84.00
104893   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      97140             79.00
104894   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      G0283             48.00
104895   Florida   Spine   0417154430101057   3/29/2019   Bill      6/3/2019      97010             60.00
104896   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      99211             84.00
104897   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      97035             48.00
104898   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      97010             60.00
104899   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      G0283             48.00
104900   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      97530             99.00
104901   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      97110             84.00
104902   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      97140             79.00
104903   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      99211             84.00
104904   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2058 of
                                                   2767

104905   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97112             84.00
104906   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97140             79.00
104907   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97010             60.00
104908   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      G0283             48.00
104909   Florida   Spine   0147335130101177   3/25/2019   Bill      6/3/2019      99211             84.00
104910   Florida   Spine   0147335130101177   3/25/2019   Bill      6/3/2019      97530             99.00
104911   Florida   Spine   0147335130101177   3/25/2019   Bill      6/3/2019      97140             79.00
104912   Florida   Spine   0147335130101177   3/25/2019   Bill      6/3/2019      G0283             48.00
104913   Florida   Spine   0147335130101177   3/25/2019   Bill      6/3/2019      97010             60.00
104914   Florida   Spine   0147335130101177   3/25/2019   Bill      6/3/2019      97012             60.00
104915   Florida   Spine   0523177750101010   4/25/2019   Bill      6/3/2019      99212            115.00
104916   Florida   Spine   0523177750101010   4/25/2019   Bill      6/3/2019      97530             99.00
104917   Florida   Spine   0523177750101010   4/25/2019   Bill      6/3/2019      97112             84.00
104918   Florida   Spine   0523177750101010   4/25/2019   Bill      6/3/2019      97140             79.00
104919   Florida   Spine   0523177750101010   4/25/2019   Bill      6/3/2019      G0283             48.00
104920   Florida   Spine   0523177750101010   4/25/2019   Bill      6/3/2019      97010             60.00
104921   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      98940             79.00
104922   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97110             84.00
104923   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97112             84.00
104924   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97140             79.00
104925   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97010             60.00
104926   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      G0283             48.00
104927   Florida   Spine   0617182890101026   3/30/2019   Bill      6/3/2019      97039             48.00
104928   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      99211             84.00
104929   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      G0283             48.00
104930   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      98941             97.00
104931   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97530             99.00
104932   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97140             79.00
104933   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      G0283             48.00
104934   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97010             60.00
104935   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97035             48.00
104936   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97039             48.00
104937   Florida   Spine   0356081230101370   5/2/2019    Bill      6/3/2019      99211             84.00
104938   Florida   Spine   0356081230101370   5/2/2019    Bill      6/3/2019      97530             99.00
104939   Florida   Spine   0356081230101370   5/2/2019    Bill      6/3/2019      97112             84.00
104940   Florida   Spine   0356081230101370   5/2/2019    Bill      6/3/2019      97140             79.00
104941   Florida   Spine   0356081230101370   5/2/2019    Bill      6/3/2019      G0283             48.00
104942   Florida   Spine   0356081230101370   5/2/2019    Bill      6/3/2019      97010             60.00
104943   Florida   Spine   0356081230101370   5/2/2019    Bill      6/3/2019      97035             48.00
104944   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      99203            302.00
104945   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97140             79.00
104946   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97010             60.00
104947   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      A4556             24.00
104948   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      99203            302.00
104949   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97140             79.00
104950   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      G0283             48.00
104951   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97010             60.00
104952   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      A4556             24.00
104953   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      99211             84.00
104954   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      G0283             48.00
104955   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2059 of
                                                   2767

104956   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97035            48.00
104957   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97140            79.00
104958   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97112            84.00
104959   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97530            99.00
104960   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      99211            84.00
104961   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97530            99.00
104962   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97012            60.00
104963   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97140            79.00
104964   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97035            48.00
104965   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97010            60.00
104966   Florida   Spine   0547756000101045   5/2/2019    Bill      6/3/2019      99211            84.00
104967   Florida   Spine   0547756000101045   5/2/2019    Bill      6/3/2019      97530            99.00
104968   Florida   Spine   0547756000101045   5/2/2019    Bill      6/3/2019      97110            84.00
104969   Florida   Spine   0547756000101045   5/2/2019    Bill      6/3/2019      97140            79.00
104970   Florida   Spine   0547756000101045   5/2/2019    Bill      6/3/2019      97010            60.00
104971   Florida   Spine   0547756000101045   5/2/2019    Bill      6/3/2019      97039            48.00
104972   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      99211            84.00
104973   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97530            99.00
104974   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97112            84.00
104975   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97140            79.00
104976   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      G0283            48.00
104977   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97010            60.00
104978   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97035            48.00
104979   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      99211            84.00
104980   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97530            99.00
104981   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97012            60.00
104982   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97140            79.00
104983   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97035            48.00
104984   Florida   Spine   0431568810101019   5/7/2019    Bill      6/3/2019      97010            60.00
104985   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      99211            84.00
104986   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97530            99.00
104987   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97112            84.00
104988   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97140            79.00
104989   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      G0283            48.00
104990   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97010            60.00
104991   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97035            48.00
104992   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      99211            84.00
104993   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      97530            99.00
104994   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      97112            84.00
104995   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      97140            79.00
104996   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      G0283            48.00
104997   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      97010            60.00
104998   Florida   Spine   0419182290101055   9/22/2018   Bill      6/3/2019      99211            84.00
104999   Florida   Spine   0419182290101055   9/22/2018   Bill      6/3/2019      97110            84.00
105000   Florida   Spine   0419182290101055   9/22/2018   Bill      6/3/2019      97112            84.00
105001   Florida   Spine   0419182290101055   9/22/2018   Bill      6/3/2019      97140            79.00
105002   Florida   Spine   0419182290101055   9/22/2018   Bill      6/3/2019      97010            60.00
105003   Florida   Spine   0419182290101055   9/22/2018   Bill      6/3/2019      G0283            48.00
105004   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      99211            84.00
105005   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      97110            84.00
105006   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2060 of
                                                   2767

105007   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      97140             79.00
105008   Florida   Spine   0628552720101015   2/11/2019   Bill      6/3/2019      G0283             48.00
105009   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      99211             84.00
105010   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97530             99.00
105011   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97110             84.00
105012   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97140             79.00
105013   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      G0283             48.00
105014   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97010             60.00
105015   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97039             48.00
105016   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      99211             84.00
105017   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97010             60.00
105018   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97035             48.00
105019   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97140             79.00
105020   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97112             84.00
105021   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97110             84.00
105022   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97530             99.00
105023   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      99203            302.00
105024   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97140             79.00
105025   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      G0283             48.00
105026   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97010             60.00
105027   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      A4556             24.00
105028   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      99211             84.00
105029   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97530             99.00
105030   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97110             84.00
105031   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97112             84.00
105032   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97140             79.00
105033   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      G0283             48.00
105034   Florida   Spine   0572291920101014   3/14/2019   Bill      6/3/2019      97010             60.00
105035   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      99211             84.00
105036   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97010             60.00
105037   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97035             48.00
105038   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97140             79.00
105039   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97112             84.00
105040   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      97530             99.00
105041   Florida   Spine   0496500220101034   4/8/2019    Bill      6/3/2019      G0283             48.00
105042   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      99211             84.00
105043   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      G0283             48.00
105044   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97010             60.00
105045   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97035             48.00
105046   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97140             79.00
105047   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97112             84.00
105048   Florida   Spine   0577850280101073   3/21/2019   Bill      6/3/2019      97530             99.00
105049   Florida   Spine   0512331140101023   3/23/2019   Bill      6/3/2019      97010             60.00
105050   Florida   Spine   0512331140101023   3/23/2019   Bill      6/3/2019      G0283             48.00
105051   Florida   Spine   0512331140101023   3/23/2019   Bill      6/3/2019      97140             79.00
105052   Florida   Spine   0512331140101023   3/23/2019   Bill      6/3/2019      97112             84.00
105053   Florida   Spine   0512331140101023   3/23/2019   Bill      6/3/2019      97110             84.00
105054   Florida   Spine   0512331140101023   3/23/2019   Bill      6/3/2019      97530             99.00
105055   Florida   Spine   0512331140101023   3/23/2019   Bill      6/3/2019      99211             84.00
105056   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      99211             84.00
105057   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2061 of
                                                   2767

105058   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97112             84.00
105059   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97140             79.00
105060   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97010             60.00
105061   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      G0283             48.00
105062   Florida   Spine   0639812240101011   4/1/2019    Bill      6/3/2019      99211             84.00
105063   Florida   Spine   0639812240101011   4/1/2019    Bill      6/3/2019      97530             99.00
105064   Florida   Spine   0639812240101011   4/1/2019    Bill      6/3/2019      97110             84.00
105065   Florida   Spine   0639812240101011   4/1/2019    Bill      6/3/2019      97112             84.00
105066   Florida   Spine   0639812240101011   4/1/2019    Bill      6/3/2019      97010             60.00
105067   Florida   Spine   0639812240101011   4/1/2019    Bill      6/3/2019      G0283             48.00
105068   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      98941             97.00
105069   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      97035             48.00
105070   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      97010             60.00
105071   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      G0283             48.00
105072   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      99211             84.00
105073   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      97110             84.00
105074   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      97112             84.00
105075   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      97140             79.00
105076   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      97010             60.00
105077   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      G0283             48.00
105078   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      99211             84.00
105079   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      97530             99.00
105080   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      97039             48.00
105081   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      97140             79.00
105082   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      97035             48.00
105083   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      97010             60.00
105084   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      G0283             48.00
105085   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      99211             84.00
105086   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97530             99.00
105087   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97012             60.00
105088   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97140             79.00
105089   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97010             60.00
105090   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      G0283             48.00
105091   Florida   Spine   0111413610101231   5/13/2019   Bill      6/3/2019      99203            302.00
105092   Florida   Spine   0111413610101231   5/13/2019   Bill      6/3/2019      97140             79.00
105093   Florida   Spine   0111413610101231   5/13/2019   Bill      6/3/2019      97010             60.00
105094   Florida   Spine   0111413610101231   5/13/2019   Bill      6/3/2019      G0283             48.00
105095   Florida   Spine   0111413610101231   5/13/2019   Bill      6/3/2019      A4556             24.00
105096   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      99211             84.00
105097   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      97530             99.00
105098   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      97140             79.00
105099   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      97035             48.00
105100   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      97010             60.00
105101   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      G0283             48.00
105102   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      99211             84.00
105103   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97530             99.00
105104   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97140             79.00
105105   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97039             48.00
105106   Florida   Spine   0476054460101175   4/6/2019    Bill      6/3/2019      97010             60.00
105107   Florida   Spine   0192246390101035   5/20/2019   Bill      6/3/2019      99203            302.00
105108   Florida   Spine   0192246390101035   5/20/2019   Bill      6/3/2019      97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2062 of
                                                   2767

105109   Florida   Spine   0192246390101035   5/20/2019   Bill      6/3/2019      97010             60.00
105110   Florida   Spine   0192246390101035   5/20/2019   Bill      6/3/2019      G0283             48.00
105111   Florida   Spine   0192246390101035   5/20/2019   Bill      6/3/2019      A4556             24.00
105112   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      99211             84.00
105113   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      97530             99.00
105114   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      97110             84.00
105115   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      97140             79.00
105116   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      97010             60.00
105117   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      G0283             48.00
105118   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      99211             84.00
105119   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97530             99.00
105120   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97012             60.00
105121   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97140             79.00
105122   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      97010             60.00
105123   Florida   Spine   0593692000101045   4/19/2019   Bill      6/3/2019      G0283             48.00
105124   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      99211             84.00
105125   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      97012             60.00
105126   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      97010             60.00
105127   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      G0283             48.00
105128   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      97530             99.00
105129   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      97110             84.00
105130   Florida   Spine   0582436020101046   5/15/2019   Bill      6/3/2019      97140             79.00
105131   Florida   Spine   0389901570101063   5/21/2019   Bill      6/3/2019      99203            302.00
105132   Florida   Spine   0389901570101063   5/21/2019   Bill      6/3/2019      97010             60.00
105133   Florida   Spine   0389901570101063   5/21/2019   Bill      6/3/2019      G0283             48.00
105134   Florida   Spine   0389901570101063   5/21/2019   Bill      6/3/2019      A4556             24.00
105135   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      99211             84.00
105136   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97110             84.00
105137   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97112             84.00
105138   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97140             79.00
105139   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      97010             60.00
105140   Florida   Spine   0365299790101023   4/16/2019   Bill      6/3/2019      G0283             48.00
105141   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      99211             84.00
105142   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      97530             99.00
105143   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      97140             79.00
105144   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      97110             84.00
105145   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      97010             60.00
105146   Florida   Spine   0655908490101013   3/27/2019   Bill      6/3/2019      G0283             48.00
105147   Florida   Spine   0438553860101039   4/23/2019   Bill      6/3/2019      99211             84.00
105148   Florida   Spine   0438553860101039   4/23/2019   Bill      6/3/2019      97010             60.00
105149   Florida   Spine   0438553860101039   4/23/2019   Bill      6/3/2019      G0283             48.00
105150   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      99213            212.00
105151   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97530             99.00
105152   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97110             84.00
105153   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97112             84.00
105154   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97140             79.00
105155   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      97010             60.00
105156   Florida   Spine   0423186890101021   1/5/2019    Bill      6/3/2019      G0283             48.00
105157   Florida   Spine   0105083030101091   1/7/2019    Bill      6/3/2019      99213            212.00
105158   Florida   Spine   0105083030101091   1/7/2019    Bill      6/3/2019      97110             84.00
105159   Florida   Spine   0105083030101091   1/7/2019    Bill      6/3/2019      97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2063 of
                                                   2767

105160   Florida   Spine   0105083030101091   1/7/2019     Bill     6/3/2019      97140             79.00
105161   Florida   Spine   0105083030101091   1/7/2019     Bill     6/3/2019      97010             60.00
105162   Florida   Spine   0105083030101091   1/7/2019     Bill     6/3/2019      G0283             48.00
105163   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      99211             84.00
105164   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      97530             99.00
105165   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      97110             84.00
105166   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      97140             79.00
105167   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      97012             60.00
105168   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      97010             60.00
105169   Florida   Spine   0582013070101018   5/1/2019     Bill     6/3/2019      G0283             48.00
105170   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      99211             84.00
105171   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      97110             84.00
105172   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      97112             84.00
105173   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      97140             79.00
105174   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      99213            212.00
105175   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      98941             97.00
105176   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      97110             84.00
105177   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      97112             84.00
105178   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      97140             79.00
105179   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      97010             60.00
105180   Florida   Spine   0475910770101034   2/15/2019    Bill     6/3/2019      G0283             48.00
105181   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      99211             84.00
105182   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97530             99.00
105183   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97012             60.00
105184   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97140             79.00
105185   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97035             48.00
105186   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      97010             60.00
105187   Florida   Spine   0499481960101012   4/30/2019    Bill     6/3/2019      G0283             48.00
105188   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      99212            115.00
105189   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      97530             99.00
105190   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      97110             84.00
105191   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      97112             84.00
105192   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      97140             79.00
105193   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      97010             60.00
105194   Florida   Spine   0569785220101058   4/25/2019    Bill     6/3/2019      G0283             48.00
105195   Florida   Spine   0402921620101064   4/2/2019     Bill     6/3/2019      99211             84.00
105196   Florida   Spine   0402921620101064   4/2/2019     Bill     6/3/2019      97110             84.00
105197   Florida   Spine   0402921620101064   4/2/2019     Bill     6/3/2019      97112             84.00
105198   Florida   Spine   0402921620101064   4/2/2019     Bill     6/3/2019      97140             79.00
105199   Florida   Spine   0402921620101064   4/2/2019     Bill     6/3/2019      97010             60.00
105200   Florida   Spine   0402921620101064   4/2/2019     Bill     6/3/2019      G0283             48.00
105201   Florida   Spine   0313997990101114   11/29/2018   Bill     6/3/2019      99213            212.00
105202   Florida   Spine   0313997990101114   11/29/2018   Bill     6/3/2019      97110             84.00
105203   Florida   Spine   0313997990101114   11/29/2018   Bill     6/3/2019      97112             84.00
105204   Florida   Spine   0313997990101114   11/29/2018   Bill     6/3/2019      97140             79.00
105205   Florida   Spine   0313997990101114   11/29/2018   Bill     6/3/2019      97010             60.00
105206   Florida   Spine   0313997990101114   11/29/2018   Bill     6/3/2019      G0283             48.00
105207   Florida   Spine   0450622060101066   3/6/2019     Bill     6/3/2019      99211             84.00
105208   Florida   Spine   0450622060101066   3/6/2019     Bill     6/3/2019      97110             84.00
105209   Florida   Spine   0450622060101066   3/6/2019     Bill     6/3/2019      97112             84.00
105210   Florida   Spine   0450622060101066   3/6/2019     Bill     6/3/2019      97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2064 of
                                                   2767

105211   Florida   Spine   0450622060101066   3/6/2019    Bill      6/3/2019      97010             60.00
105212   Florida   Spine   0450622060101066   3/6/2019    Bill      6/3/2019      G0283             48.00
105213   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      99211             84.00
105214   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      97530             99.00
105215   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      97110             84.00
105216   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      97012             60.00
105217   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      97140             79.00
105218   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      97010             60.00
105219   Florida   Spine   0526263710101014   2/23/2019   Bill      6/3/2019      G0283             48.00
105220   Florida   Spine   0621227560101014   4/6/2019    Bill      6/3/2019      99211             84.00
105221   Florida   Spine   0621227560101014   4/6/2019    Bill      6/3/2019      97530             99.00
105222   Florida   Spine   0621227560101014   4/6/2019    Bill      6/3/2019      97112             84.00
105223   Florida   Spine   0621227560101014   4/6/2019    Bill      6/3/2019      97140             79.00
105224   Florida   Spine   0621227560101014   4/6/2019    Bill      6/3/2019      G0283             48.00
105225   Florida   Spine   0621227560101014   4/6/2019    Bill      6/3/2019      97010             60.00
105226   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      99211             84.00
105227   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97530             99.00
105228   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97112             84.00
105229   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97140             79.00
105230   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      G0283             48.00
105231   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97010             60.00
105232   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      99211             84.00
105233   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      97530             99.00
105234   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      97112             84.00
105235   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      97140             79.00
105236   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      G0283             48.00
105237   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      97010             60.00
105238   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97530             99.00
105239   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97112             84.00
105240   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97140             79.00
105241   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97035             48.00
105242   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      97010             60.00
105243   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      G0283             48.00
105244   Florida   Spine   0517289190101100   3/11/2019   Bill      6/3/2019      99211             84.00
105245   Florida   Spine   0517289190101100   3/11/2019   Bill      6/3/2019      97530             99.00
105246   Florida   Spine   0517289190101100   3/11/2019   Bill      6/3/2019      97112             84.00
105247   Florida   Spine   0517289190101100   3/11/2019   Bill      6/3/2019      97140             79.00
105248   Florida   Spine   0517289190101100   3/11/2019   Bill      6/3/2019      97010             60.00
105249   Florida   Spine   0517289190101100   3/11/2019   Bill      6/3/2019      G0283             48.00
105250   Florida   Spine   0419163770101104   4/20/2019   Bill      6/3/2019      99211             84.00
105251   Florida   Spine   0419163770101104   4/20/2019   Bill      6/3/2019      97530             99.00
105252   Florida   Spine   0419163770101104   4/20/2019   Bill      6/3/2019      97140             79.00
105253   Florida   Spine   0419163770101104   4/20/2019   Bill      6/3/2019      97010             60.00
105254   Florida   Spine   0419163770101104   4/20/2019   Bill      6/3/2019      G0283             48.00
105255   Florida   Spine   0634816710101018   4/13/2019   Bill      6/3/2019      99211             84.00
105256   Florida   Spine   0634816710101018   4/13/2019   Bill      6/3/2019      97530             99.00
105257   Florida   Spine   0634816710101018   4/13/2019   Bill      6/3/2019      97140             79.00
105258   Florida   Spine   0634816710101018   4/13/2019   Bill      6/3/2019      G0283             48.00
105259   Florida   Spine   0634816710101018   4/13/2019   Bill      6/3/2019      97010             60.00
105260   Florida   Spine   0634816710101018   4/13/2019   Bill      6/3/2019      97035             48.00
105261   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      99212            115.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2065 of
                                                   2767

105262   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97530             99.00
105263   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97140             79.00
105264   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      G0283             48.00
105265   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97010             60.00
105266   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      99212            115.00
105267   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97530             99.00
105268   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97112             84.00
105269   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      G0283             48.00
105270   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97010             60.00
105271   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97140             79.00
105272   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      99211             84.00
105273   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97530             99.00
105274   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97112             84.00
105275   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97140             79.00
105276   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      G0283             48.00
105277   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97010             60.00
105278   Florida   Spine   0578735380101025   5/9/2019    Bill      6/3/2019      97035             48.00
105279   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      99211             84.00
105280   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97530             99.00
105281   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97112             84.00
105282   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97140             79.00
105283   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      G0283             48.00
105284   Florida   Spine   0640152160101015   4/30/2019   Bill      6/3/2019      97010             60.00
105285   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      99211             84.00
105286   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      97530             99.00
105287   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      97112             84.00
105288   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      97140             79.00
105289   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      G0283             48.00
105290   Florida   Spine   0354135220101055   3/19/2018   Bill      6/3/2019      97010             60.00
105291   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      99211             84.00
105292   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      G0283             48.00
105293   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      97010             60.00
105294   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      97140             79.00
105295   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      97112             84.00
105296   Florida   Spine   0311283660101045   8/4/2018    Bill      6/3/2019      97530             99.00
105297   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      99211             84.00
105298   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      97110             84.00
105299   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      97112             84.00
105300   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      97140             79.00
105301   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      97010             60.00
105302   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      G0283             48.00
105303   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      99211             84.00
105304   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      97039             48.00
105305   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      97010             60.00
105306   Florida   Spine   0345138870101054   5/12/2019   Bill      6/3/2019      G0283             48.00
105307   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      99211             84.00
105308   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      97010             60.00
105309   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      97035             48.00
105310   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      97140             79.00
105311   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      97112             84.00
105312   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2066 of
                                                   2767

105313   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      G0283            48.00
105314   Florida   Spine   0648845770101018   5/1/2019    Bill      6/3/2019      99211            84.00
105315   Florida   Spine   0648845770101018   5/1/2019    Bill      6/3/2019      97530            99.00
105316   Florida   Spine   0648845770101018   5/1/2019    Bill      6/3/2019      97110            84.00
105317   Florida   Spine   0648845770101018   5/1/2019    Bill      6/3/2019      97140            79.00
105318   Florida   Spine   0648845770101018   5/1/2019    Bill      6/3/2019      97010            60.00
105319   Florida   Spine   0648845770101018   5/1/2019    Bill      6/3/2019      G0283            48.00
105320   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      99211            84.00
105321   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97530            99.00
105322   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97140            79.00
105323   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97010            60.00
105324   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      99211            84.00
105325   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97010            60.00
105326   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97035            48.00
105327   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97140            79.00
105328   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97112            84.00
105329   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97530            99.00
105330   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      G0283            48.00
105331   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      98941            97.00
105332   Florida   Spine   0547756000101045   5/2/2019    Bill      6/3/2019      99211            84.00
105333   Florida   Spine   0547756000101045   5/2/2019    Bill      6/3/2019      97530            99.00
105334   Florida   Spine   0547756000101045   5/2/2019    Bill      6/3/2019      97110            84.00
105335   Florida   Spine   0547756000101045   5/2/2019    Bill      6/3/2019      97012            60.00
105336   Florida   Spine   0547756000101045   5/2/2019    Bill      6/3/2019      97140            79.00
105337   Florida   Spine   0547756000101045   5/2/2019    Bill      6/3/2019      97010            60.00
105338   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      99211            84.00
105339   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      97110            84.00
105340   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      97112            84.00
105341   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      97140            79.00
105342   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      97010            60.00
105343   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      G0283            48.00
105344   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      99211            84.00
105345   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97530            99.00
105346   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97140            79.00
105347   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97010            60.00
105348   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      G0283            48.00
105349   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      99211            84.00
105350   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97140            79.00
105351   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97035            48.00
105352   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      97010            60.00
105353   Florida   Spine   0575731170101021   5/12/2019   Bill      6/3/2019      G0283            48.00
105354   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      99211            84.00
105355   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97530            99.00
105356   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97112            84.00
105357   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97140            79.00
105358   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      G0283            48.00
105359   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97010            60.00
105360   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97035            48.00
105361   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      99211            84.00
105362   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97530            99.00
105363   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2067 of
                                                   2767

105364   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      G0283            48.00
105365   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97010            60.00
105366   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97035            48.00
105367   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      99211            84.00
105368   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97530            99.00
105369   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97140            79.00
105370   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      G0283            48.00
105371   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97010            60.00
105372   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      99211            84.00
105373   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97530            99.00
105374   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97140            79.00
105375   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      G0283            48.00
105376   Florida   Spine   0585918660101029   12/3/2018   Bill      6/3/2019      97010            60.00
105377   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      99211            84.00
105378   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      G0283            48.00
105379   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      97010            60.00
105380   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      97140            79.00
105381   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      97112            84.00
105382   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      97530            99.00
105383   Florida   Spine   0536059250101044   3/8/2019    Bill      6/3/2019      97110            84.00
105384   Florida   Spine   0523729000101040   2/6/2019    Bill      6/3/2019      99211            84.00
105385   Florida   Spine   0523729000101040   2/6/2019    Bill      6/3/2019      97010            60.00
105386   Florida   Spine   0523729000101040   2/6/2019    Bill      6/3/2019      97140            79.00
105387   Florida   Spine   0523729000101040   2/6/2019    Bill      6/3/2019      G0283            48.00
105388   Florida   Spine   0523729000101040   2/6/2019    Bill      6/3/2019      97112            84.00
105389   Florida   Spine   0523729000101040   2/6/2019    Bill      6/3/2019      97110            84.00
105390   Florida   Spine   0523729000101040   2/6/2019    Bill      6/3/2019      97530            99.00
105391   Florida   Spine   0641875970101010   3/27/2019   Bill      6/3/2019      97010            60.00
105392   Florida   Spine   0641875970101010   3/27/2019   Bill      6/3/2019      G0283            48.00
105393   Florida   Spine   0641875970101010   3/27/2019   Bill      6/3/2019      97140            79.00
105394   Florida   Spine   0641875970101010   3/27/2019   Bill      6/3/2019      97112            84.00
105395   Florida   Spine   0641875970101010   3/27/2019   Bill      6/3/2019      97530            99.00
105396   Florida   Spine   0641875970101010   3/27/2019   Bill      6/3/2019      97110            84.00
105397   Florida   Spine   0641875970101010   3/27/2019   Bill      6/3/2019      99211            84.00
105398   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      99211            84.00
105399   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97010            60.00
105400   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97035            48.00
105401   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97140            79.00
105402   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97112            84.00
105403   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      97530            99.00
105404   Florida   Spine   0374131480101055   5/14/2019   Bill      6/3/2019      G0283            48.00
105405   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      99211            84.00
105406   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97530            99.00
105407   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97039            48.00
105408   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97140            79.00
105409   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      97010            60.00
105410   Florida   Spine   0616380330101033   4/26/2019   Bill      6/3/2019      G0283            48.00
105411   Florida   Spine   0111413610101231   5/13/2019   Bill      6/3/2019      99211            84.00
105412   Florida   Spine   0111413610101231   5/13/2019   Bill      6/3/2019      97530            99.00
105413   Florida   Spine   0111413610101231   5/13/2019   Bill      6/3/2019      97140            79.00
105414   Florida   Spine   0111413610101231   5/13/2019   Bill      6/3/2019      97035            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2068 of
                                                   2767

105415   Florida   Spine   0111413610101231   5/13/2019   Bill      6/3/2019      97010            60.00
105416   Florida   Spine   0111413610101231   5/13/2019   Bill      6/3/2019      G0283            48.00
105417   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      99211            84.00
105418   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      97110            84.00
105419   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      97140            79.00
105420   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      97035            48.00
105421   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      97010            60.00
105422   Florida   Spine   0497947250101039   5/9/2019    Bill      6/3/2019      G0283            48.00
105423   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      99211            84.00
105424   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97530            99.00
105425   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97140            79.00
105426   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97035            48.00
105427   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97010            60.00
105428   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      G0283            48.00
105429   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      98941            97.00
105430   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      98943            79.00
105431   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      97530            99.00
105432   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      97035            48.00
105433   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      97010            60.00
105434   Florida   Spine   0619874410101035   1/1/2019    Bill      6/3/2019      G0283            48.00
105435   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      99211            84.00
105436   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      97530            99.00
105437   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      97039            48.00
105438   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      97140            79.00
105439   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      97010            60.00
105440   Florida   Spine   0615339800101015   5/15/2019   Bill      6/3/2019      G0283            48.00
105441   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      99211            84.00
105442   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      97110            84.00
105443   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      97112            84.00
105444   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      97140            79.00
105445   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      97010            60.00
105446   Florida   Spine   0327808730101039   3/21/2019   Bill      6/3/2019      G0283            48.00
105447   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      99211            84.00
105448   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97530            99.00
105449   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97110            84.00
105450   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97140            79.00
105451   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      97010            60.00
105452   Florida   Spine   0497175480101021   5/4/2019    Bill      6/3/2019      G0283            48.00
105453   Florida   Spine   0566171190101035   3/18/2019   Bill      6/3/2019      99211            84.00
105454   Florida   Spine   0566171190101035   3/18/2019   Bill      6/3/2019      97530            99.00
105455   Florida   Spine   0566171190101035   3/18/2019   Bill      6/3/2019      97110            84.00
105456   Florida   Spine   0566171190101035   3/18/2019   Bill      6/3/2019      97112            84.00
105457   Florida   Spine   0566171190101035   3/18/2019   Bill      6/3/2019      97140            79.00
105458   Florida   Spine   0566171190101035   3/18/2019   Bill      6/3/2019      97010            60.00
105459   Florida   Spine   0566171190101035   3/18/2019   Bill      6/3/2019      G0283            48.00
105460   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      99211            84.00
105461   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      97110            84.00
105462   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      97112            84.00
105463   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      97140            79.00
105464   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      97010            60.00
105465   Florida   Spine   0433175160101041   2/20/2019   Bill      6/3/2019      G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2069 of
                                                   2767

105466   Florida   Spine   0616804760101049   3/13/2019    Bill     6/3/2019      99211            84.00
105467   Florida   Spine   0616804760101049   3/13/2019    Bill     6/3/2019      97110            84.00
105468   Florida   Spine   0616804760101049   3/13/2019    Bill     6/3/2019      97112            84.00
105469   Florida   Spine   0616804760101049   3/13/2019    Bill     6/3/2019      97140            79.00
105470   Florida   Spine   0616804760101049   3/13/2019    Bill     6/3/2019      97010            60.00
105471   Florida   Spine   0616804760101049   3/13/2019    Bill     6/3/2019      G0283            48.00
105472   Florida   Spine   0322308720101045   4/12/2019    Bill     6/3/2019      98940            79.00
105473   Florida   Spine   0322308720101045   4/12/2019    Bill     6/3/2019      97010            60.00
105474   Florida   Spine   0322308720101045   4/12/2019    Bill     6/3/2019      G0283            48.00
105475   Florida   Spine   0648817430101027   3/15/2019    Bill     6/3/2019      99211            84.00
105476   Florida   Spine   0648817430101027   3/15/2019    Bill     6/3/2019      97530            99.00
105477   Florida   Spine   0648817430101027   3/15/2019    Bill     6/3/2019      97140            79.00
105478   Florida   Spine   0648817430101027   3/15/2019    Bill     6/3/2019      97035            48.00
105479   Florida   Spine   0648817430101027   3/15/2019    Bill     6/3/2019      97010            60.00
105480   Florida   Spine   0648817430101027   3/15/2019    Bill     6/3/2019      G0283            48.00
105481   Florida   Spine   0436328500101075   3/11/2019    Bill     6/3/2019      99211            84.00
105482   Florida   Spine   0436328500101075   3/11/2019    Bill     6/3/2019      97110            84.00
105483   Florida   Spine   0436328500101075   3/11/2019    Bill     6/3/2019      97112            84.00
105484   Florida   Spine   0436328500101075   3/11/2019    Bill     6/3/2019      97140            79.00
105485   Florida   Spine   0436328500101075   3/11/2019    Bill     6/3/2019      97010            60.00
105486   Florida   Spine   0436328500101075   3/11/2019    Bill     6/3/2019      G0283            48.00
105487   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      99211            84.00
105488   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      97110            84.00
105489   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      97112            84.00
105490   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      97140            79.00
105491   Florida   Spine   0572322370101020   2/7/2019     Bill     6/3/2019      G0283            48.00
105492   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      99211            84.00
105493   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97530            99.00
105494   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97110            84.00
105495   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97140            79.00
105496   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97039            48.00
105497   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97010            60.00
105498   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      G0283            48.00
105499   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      99211            84.00
105500   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97110            84.00
105501   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97112            84.00
105502   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97140            79.00
105503   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      97010            60.00
105504   Florida   Spine   0632854840101014   11/11/2018   Bill     6/3/2019      G0283            48.00
105505   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      99211            84.00
105506   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97530            99.00
105507   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97110            84.00
105508   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97012            60.00
105509   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      97010            60.00
105510   Florida   Spine   0164543610101082   4/8/2019     Bill     6/3/2019      G0283            48.00
105511   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      99211            84.00
105512   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      97530            99.00
105513   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      97112            84.00
105514   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      97140            79.00
105515   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      97035            48.00
105516   Florida   Spine   0393857520101138   5/15/2019    Bill     6/3/2019      97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2070 of
                                                   2767

105517   Florida   Spine   0393857520101138   5/15/2019   Bill      6/3/2019      G0283             48.00
105518   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      99211             84.00
105519   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97530             99.00
105520   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97112             84.00
105521   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97140             79.00
105522   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      G0283             48.00
105523   Florida   Spine   0398871330101050   4/19/2019   Bill      6/3/2019      97010             60.00
105524   Florida   Spine   0621227560101014   4/6/2019    Bill      6/3/2019      99211             84.00
105525   Florida   Spine   0621227560101014   4/6/2019    Bill      6/3/2019      97530             99.00
105526   Florida   Spine   0621227560101014   4/6/2019    Bill      6/3/2019      97112             84.00
105527   Florida   Spine   0621227560101014   4/6/2019    Bill      6/3/2019      97140             79.00
105528   Florida   Spine   0621227560101014   4/6/2019    Bill      6/3/2019      G0283             48.00
105529   Florida   Spine   0621227560101014   4/6/2019    Bill      6/3/2019      97010             60.00
105530   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      99213            212.00
105531   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      97112             84.00
105532   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      97140             79.00
105533   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      G0283             48.00
105534   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      97010             60.00
105535   Florida   Spine   0472816140101096   3/5/2019    Bill      6/3/2019      98940             79.00
105536   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      99211             84.00
105537   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97530             99.00
105538   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97110             84.00
105539   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97112             84.00
105540   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97140             79.00
105541   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      G0283             48.00
105542   Florida   Spine   0553916580101044   3/15/2019   Bill      6/3/2019      97010             60.00
105543   Florida   Spine   0360370130101042   3/6/2019    Bill      6/3/2019      99211             84.00
105544   Florida   Spine   0360370130101042   3/6/2019    Bill      6/3/2019      97530             99.00
105545   Florida   Spine   0360370130101042   3/6/2019    Bill      6/3/2019      97110             84.00
105546   Florida   Spine   0360370130101042   3/6/2019    Bill      6/3/2019      97140             79.00
105547   Florida   Spine   0360370130101042   3/6/2019    Bill      6/3/2019      97010             60.00
105548   Florida   Spine   0360370130101042   3/6/2019    Bill      6/3/2019      G0283             48.00
105549   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      99211             84.00
105550   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      97530             99.00
105551   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      97110             84.00
105552   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      97140             79.00
105553   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      97012             60.00
105554   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      97010             60.00
105555   Florida   Spine   0383695140101050   3/14/2019   Bill      6/3/2019      G0283             48.00
105556   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      99211             84.00
105557   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97530             99.00
105558   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97112             84.00
105559   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97140             79.00
105560   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      G0283             48.00
105561   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97010             60.00
105562   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      99211             84.00
105563   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97530             99.00
105564   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97140             79.00
105565   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      G0283             48.00
105566   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97010             60.00
105567   Florida   Spine   0602763810101035   4/14/2019   Bill      6/3/2019      97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2071 of
                                                   2767

105568   Florida   Spine   0192246390101035   5/20/2019   Bill      6/3/2019      99211             84.00
105569   Florida   Spine   0192246390101035   5/20/2019   Bill      6/3/2019      97530             99.00
105570   Florida   Spine   0192246390101035   5/20/2019   Bill      6/3/2019      97012             60.00
105571   Florida   Spine   0192246390101035   5/20/2019   Bill      6/3/2019      97140             79.00
105572   Florida   Spine   0192246390101035   5/20/2019   Bill      6/3/2019      97035             48.00
105573   Florida   Spine   0192246390101035   5/20/2019   Bill      6/3/2019      97010             60.00
105574   Florida   Spine   0192246390101035   5/20/2019   Bill      6/3/2019      G0283             48.00
105575   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      99211             84.00
105576   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      97530             99.00
105577   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      97112             84.00
105578   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      97140             79.00
105579   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      G0283             48.00
105580   Florida   Spine   0462632770101039   3/15/2019   Bill      6/3/2019      97010             60.00
105581   Florida   Spine   0628885060101017   5/22/2019   Bill      6/3/2019      99211             84.00
105582   Florida   Spine   0628885060101017   5/22/2019   Bill      6/3/2019      97530             99.00
105583   Florida   Spine   0628885060101017   5/22/2019   Bill      6/3/2019      97110             84.00
105584   Florida   Spine   0628885060101017   5/22/2019   Bill      6/3/2019      G0283             48.00
105585   Florida   Spine   0628885060101017   5/22/2019   Bill      6/3/2019      97010             60.00
105586   Florida   Spine   0628885060101017   5/22/2019   Bill      6/3/2019      97012             60.00
105587   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      99211             84.00
105588   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97530             99.00
105589   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97110             84.00
105590   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97140             79.00
105591   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      G0283             48.00
105592   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97010             60.00
105593   Florida   Spine   0095749790101073   4/26/2019   Bill      6/3/2019      97039             48.00
105594   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      99211             84.00
105595   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97530             99.00
105596   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97110             84.00
105597   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97140             79.00
105598   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97012             60.00
105599   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      97010             60.00
105600   Florida   Spine   0347404860101043   2/28/2019   Bill      6/3/2019      G0283             48.00
105601   Florida   Spine   0558219670101015   3/2/2019    Bill      6/3/2019      99202            212.00
105602   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      99212            115.00
105603   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97530             99.00
105604   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97012             60.00
105605   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97140             79.00
105606   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97035             48.00
105607   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      97010             60.00
105608   Florida   Spine   0499481960101012   4/30/2019   Bill      6/3/2019      G0283             48.00
105609   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      99211             84.00
105610   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      97530             99.00
105611   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      97110             84.00
105612   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      97140             79.00
105613   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      97010             60.00
105614   Florida   Spine   0647618710101013   5/17/2019   Bill      6/3/2019      G0283             48.00
105615   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      99211             84.00
105616   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      97530             99.00
105617   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      97140             79.00
105618   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2072 of
                                                   2767

105619   Florida   Spine   0295868630101131   4/29/2019   Bill      6/3/2019      97010            60.00
105620   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97530            99.00
105621   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97039            48.00
105622   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97140            79.00
105623   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97035            48.00
105624   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      97010            60.00
105625   Florida   Spine   0112438410101080   5/8/2019    Bill      6/3/2019      G0283            48.00
105626   Florida   Spine   0609977840101012   5/10/2019   Bill      6/3/2019      99211            84.00
105627   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97010            60.00
105628   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      99211            84.00
105629   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97140            79.00
105630   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97112            84.00
105631   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      99211            84.00
105632   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97010            60.00
105633   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97035            48.00
105634   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97140            79.00
105635   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97112            84.00
105636   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      97530            99.00
105637   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      G0283            48.00
105638   Florida   Spine   0498071950101063   5/15/2019   Bill      6/3/2019      98941            97.00
105639   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      99211            84.00
105640   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      G0283            48.00
105641   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97010            60.00
105642   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97035            48.00
105643   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97140            79.00
105644   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97112            84.00
105645   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97530            99.00
105646   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      99211            84.00
105647   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      97110            84.00
105648   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      97112            84.00
105649   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      97140            79.00
105650   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      97010            60.00
105651   Florida   Spine   0159492390101051   3/22/2019   Bill      6/3/2019      G0283            48.00
105652   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      99211            84.00
105653   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97010            60.00
105654   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97112            84.00
105655   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97140            79.00
105656   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97530            99.00
105657   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      G0283            48.00
105658   Florida   Spine   0652183750101011   5/13/2019   Bill      6/3/2019      97035            48.00
105659   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      99211            84.00
105660   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97530            99.00
105661   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97112            84.00
105662   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97140            79.00
105663   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      G0283            48.00
105664   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97010            60.00
105665   Florida   Spine   0548590000101013   5/14/2019   Bill      6/3/2019      97035            48.00
105666   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      99211            84.00
105667   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97530            99.00
105668   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      97140            79.00
105669   Florida   Spine   8667785390000001   5/11/2019   Bill      6/3/2019      G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2073 of
                                                   2767

105670   Florida   Spine   8667785390000001   5/11/2019    Bill     6/3/2019      97010             60.00
105671   Florida   Spine   8667785390000001   5/11/2019    Bill     6/3/2019      97035             48.00
105672   Florida   Spine   0585918660101029   12/3/2018    Bill     6/3/2019      99213            212.00
105673   Florida   Spine   0585918660101029   12/3/2018    Bill     6/3/2019      97530             99.00
105674   Florida   Spine   0585918660101029   12/3/2018    Bill     6/3/2019      97112             84.00
105675   Florida   Spine   0585918660101029   12/3/2018    Bill     6/3/2019      97140             79.00
105676   Florida   Spine   0585918660101029   12/3/2018    Bill     6/3/2019      G0283             48.00
105677   Florida   Spine   0585918660101029   12/3/2018    Bill     6/3/2019      97010             60.00
105678   Florida   Spine   0639812240101011   4/1/2019     Bill     6/3/2019      99211             84.00
105679   Florida   Spine   0639812240101011   4/1/2019     Bill     6/3/2019      97110             84.00
105680   Florida   Spine   0639812240101011   4/1/2019     Bill     6/3/2019      97112             84.00
105681   Florida   Spine   0639812240101011   4/1/2019     Bill     6/3/2019      97140             79.00
105682   Florida   Spine   0639812240101011   4/1/2019     Bill     6/3/2019      97010             60.00
105683   Florida   Spine   0639812240101011   4/1/2019     Bill     6/3/2019      G0283             48.00
105684   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      99203            302.00
105685   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97140             79.00
105686   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      G0283             48.00
105687   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97010             60.00
105688   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97035             48.00
105689   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      A4556             24.00
105690   Florida   Spine   0410926230101107   4/3/2019     Bill     6/6/2019      99213            385.00
105691   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      99211             84.00
105692   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97530             99.00
105693   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97140             79.00
105694   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      G0283             48.00
105695   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97010             60.00
105696   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97035             48.00
105697   Florida   Spine   0640152160101015   4/30/2019    Bill     6/6/2019      99203            500.00
105698   Florida   Spine   0638679790101019   1/28/2019    Bill     6/6/2019      99203            550.00
105699   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      99211             84.00
105700   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97530             99.00
105701   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97140             79.00
105702   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      G0283             48.00
105703   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97010             60.00
105704   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97035             48.00
105705   Florida   Spine   0311283660101045   8/4/2018     Bill     6/6/2019      99211             84.00
105706   Florida   Spine   0311283660101045   8/4/2018     Bill     6/6/2019      97530             99.00
105707   Florida   Spine   0311283660101045   8/4/2018     Bill     6/6/2019      97112             84.00
105708   Florida   Spine   0311283660101045   8/4/2018     Bill     6/6/2019      97140             79.00
105709   Florida   Spine   0311283660101045   8/4/2018     Bill     6/6/2019      G0283             48.00
105710   Florida   Spine   0311283660101045   8/4/2018     Bill     6/6/2019      97010             60.00
105711   Florida   Spine   0311283660101045   8/4/2018     Bill     6/6/2019      97035             48.00
105712   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      99211             84.00
105713   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97530             99.00
105714   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97140             79.00
105715   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      G0283             48.00
105716   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97010             60.00
105717   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97035             48.00
105718   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97039             48.00
105719   Florida   Spine   0622297770101020   11/27/2018   Bill     6/6/2019      99203            550.00
105720   Florida   Spine   0543427570101039   1/15/2019    Bill     6/6/2019      99213            385.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2074 of
                                                   2767

105721   Florida   Spine   0531151000101021   10/2/2018   Bill      6/6/2019      99213              385.00
105722   Florida   Spine   0531151000101021   10/2/2018   Bill      6/6/2019      62323            2,200.00
105723   Florida   Spine   0531151000101021   10/2/2018   Bill      6/6/2019      G0482               60.00
105724   Florida   Spine   0531151000101021   10/2/2018   Bill      6/6/2019      J1020               35.00
105725   Florida   Spine   0531151000101021   10/2/2018   Bill      6/6/2019      J2001              115.50
105726   Florida   Spine   0531151000101021   10/2/2018   Bill      6/6/2019      Q9965               25.00
105727   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      99203              302.00
105728   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97140               79.00
105729   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      G0283               48.00
105730   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97010               60.00
105731   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97035               48.00
105732   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      A4556               24.00
105733   Florida   Spine   0563127690101027   2/22/2019   Bill      6/6/2019      99203              550.00
105734   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      99211               84.00
105735   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97530               99.00
105736   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97112               84.00
105737   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97140               79.00
105738   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      G0283               48.00
105739   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97010               60.00
105740   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97035               48.00
105741   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      99211               84.00
105742   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97530               99.00
105743   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97140               79.00
105744   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      G0283               48.00
105745   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97010               60.00
105746   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97035               48.00
105747   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      99211               84.00
105748   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97530               99.00
105749   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97112               84.00
105750   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97140               79.00
105751   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      G0283               48.00
105752   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97010               60.00
105753   Florida   Spine   0493645630101109   5/13/2019   Bill      6/6/2019      97035               48.00
105754   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      99211               84.00
105755   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97530               99.00
105756   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97140               79.00
105757   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      G0283               48.00
105758   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97010               60.00
105759   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97035               48.00
105760   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      99211               84.00
105761   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97530               99.00
105762   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97140               79.00
105763   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      G0283               48.00
105764   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97010               60.00
105765   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97035               48.00
105766   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      72141            2,145.00
105767   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      72148            2,145.00
105768   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      99203              500.00
105769   Florida   Spine   0559737980101010   9/2/2018    Bill      6/6/2019      99213              385.00
105770   Florida   Spine   0604106070101048   10/8/2018   Bill      6/6/2019      62323            2,200.00
105771   Florida   Spine   0604106070101048   10/8/2018   Bill      6/6/2019      J2001              115.50
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2075 of
                                                   2767

105772   Florida   Spine   0604106070101048   10/8/2018    Bill     6/6/2019      J3490               27.50
105773   Florida   Spine   0604106070101048   10/8/2018    Bill     6/6/2019      J0702               35.00
105774   Florida   Spine   0625188200101010   1/24/2019    Bill     6/6/2019      99203              550.00
105775   Florida   Spine   0616380330101033   4/26/2019    Bill     6/6/2019      99203              500.00
105776   Florida   Spine   0618120470101031   3/15/2019    Bill     6/6/2019      99203              550.00
105777   Florida   Spine   0493645630101109   5/13/2019    Bill     6/6/2019      99211               84.00
105778   Florida   Spine   0493645630101109   5/13/2019    Bill     6/6/2019      97530               99.00
105779   Florida   Spine   0493645630101109   5/13/2019    Bill     6/6/2019      97112               84.00
105780   Florida   Spine   0493645630101109   5/13/2019    Bill     6/6/2019      97140               79.00
105781   Florida   Spine   0493645630101109   5/13/2019    Bill     6/6/2019      G0283               48.00
105782   Florida   Spine   0493645630101109   5/13/2019    Bill     6/6/2019      97010               60.00
105783   Florida   Spine   0493645630101109   5/13/2019    Bill     6/6/2019      97035               48.00
105784   Florida   Spine   0569785220101058   4/25/2019    Bill     6/6/2019      72148            2,145.00
105785   Florida   Spine   0569785220101058   4/25/2019    Bill     6/6/2019      72141            2,145.00
105786   Florida   Spine   0593692000101045   4/19/2019    Bill     6/6/2019      99213              385.00
105787   Florida   Spine   0613061780101078   4/29/2018    Bill     6/6/2019      99213              385.00
105788   Florida   Spine   0197542560101127   9/1/2017     Bill     6/6/2019      64493            3,960.00
105789   Florida   Spine   0197542560101127   9/1/2017     Bill     6/6/2019      64494            1,980.00
105790   Florida   Spine   0197542560101127   9/1/2017     Bill     6/6/2019      64495            1,980.00
105791   Florida   Spine   0197542560101127   9/1/2017     Bill     6/6/2019      82950               25.00
105792   Florida   Spine   0197542560101127   9/1/2017     Bill     6/6/2019      J2001              154.00
105793   Florida   Spine   0197542560101127   9/1/2017     Bill     6/6/2019      J3301               38.50
105794   Florida   Spine   0197542560101127   9/1/2017     Bill     6/6/2019      J3490               27.50
105795   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      97010               60.00
105796   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      G0283               48.00
105797   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      97140               79.00
105798   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      97110               84.00
105799   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      97112               84.00
105800   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      97530               99.00
105801   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      99212              115.00
105802   Florida   Spine   0580593560101026   10/30/2018   Bill     6/6/2019      99213              385.00
105803   Florida   Spine   8667785390000001   5/11/2019    Bill     6/6/2019      72148            2,145.00
105804   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      97010               60.00
105805   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      G0283               48.00
105806   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      97140               79.00
105807   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      97112               84.00
105808   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      97110               84.00
105809   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      97530               99.00
105810   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      99211               84.00
105811   Florida   Spine   0607188190101014   3/25/2019    Bill     6/6/2019      99211               84.00
105812   Florida   Spine   0607188190101014   3/25/2019    Bill     6/6/2019      97010               60.00
105813   Florida   Spine   0607188190101014   3/25/2019    Bill     6/6/2019      97140               79.00
105814   Florida   Spine   0607188190101014   3/25/2019    Bill     6/6/2019      97110               84.00
105815   Florida   Spine   0607188190101014   3/25/2019    Bill     6/6/2019      97530               99.00
105816   Florida   Spine   0539730210101020   4/2/2019     Bill     6/6/2019      62321            2,100.00
105817   Florida   Spine   0539730210101020   4/2/2019     Bill     6/6/2019      J2001              115.50
105818   Florida   Spine   0539730210101020   4/2/2019     Bill     6/6/2019      J3301               77.00
105819   Florida   Spine   0539730210101020   4/2/2019     Bill     6/6/2019      Q9965               25.00
105820   Florida   Spine   0030424780101362   12/20/2018   Bill     6/6/2019      99213              385.00
105821   Florida   Spine   0358401940101031   3/17/2019    Bill     6/6/2019      62323            2,200.00
105822   Florida   Spine   0358401940101031   3/17/2019    Bill     6/6/2019      J2001              115.50
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2076 of
                                                   2767

105823   Florida   Spine   0358401940101031   3/17/2019    Bill     6/6/2019      J1020               35.00
105824   Florida   Spine   0358401940101031   3/17/2019    Bill     6/6/2019      Q9965               25.00
105825   Florida   Spine   0536059250101044   3/8/2019     Bill     6/6/2019      99211               84.00
105826   Florida   Spine   0536059250101044   3/8/2019     Bill     6/6/2019      G0283               48.00
105827   Florida   Spine   0536059250101044   3/8/2019     Bill     6/6/2019      97010               60.00
105828   Florida   Spine   0536059250101044   3/8/2019     Bill     6/6/2019      97035               48.00
105829   Florida   Spine   0536059250101044   3/8/2019     Bill     6/6/2019      97140               79.00
105830   Florida   Spine   0536059250101044   3/8/2019     Bill     6/6/2019      97112               84.00
105831   Florida   Spine   0536059250101044   3/8/2019     Bill     6/6/2019      97530               99.00
105832   Florida   Spine   0523729000101040   2/6/2019     Bill     6/6/2019      99211               84.00
105833   Florida   Spine   0523729000101040   2/6/2019     Bill     6/6/2019      G0283               48.00
105834   Florida   Spine   0523729000101040   2/6/2019     Bill     6/6/2019      97010               60.00
105835   Florida   Spine   0523729000101040   2/6/2019     Bill     6/6/2019      97035               48.00
105836   Florida   Spine   0523729000101040   2/6/2019     Bill     6/6/2019      97140               79.00
105837   Florida   Spine   0523729000101040   2/6/2019     Bill     6/6/2019      97112               84.00
105838   Florida   Spine   0523729000101040   2/6/2019     Bill     6/6/2019      97018               39.00
105839   Florida   Spine   0523729000101040   2/6/2019     Bill     6/6/2019      98940               79.00
105840   Florida   Spine   0297487670101030   4/3/2019     Bill     6/6/2019      99203              550.00
105841   Florida   Spine   0618874150101014   2/27/2019    Bill     6/6/2019      99203              550.00
105842   Florida   Spine   0410634990101040   5/12/2017    Bill     6/6/2019      99203              550.00
105843   Florida   Spine   0338161060101113   5/2/2019     Bill     6/6/2019      99203              500.00
105844   Florida   Spine   0647618710101013   5/17/2019    Bill     6/6/2019      99203              550.00
105845   Florida   Spine   0430086360101165   12/2/2018    Bill     6/6/2019      99203              500.00
105846   Florida   Spine   0587866010101017   2/12/2018    Bill     6/6/2019      99213              385.00
105847   Florida   Spine   0587866240101043   12/18/2018   Bill     6/6/2019      99213              385.00
105848   Florida   Spine   0587866240101043   12/18/2018   Bill     6/6/2019      62323            2,200.00
105849   Florida   Spine   0587866240101043   12/18/2018   Bill     6/6/2019      J1020               35.00
105850   Florida   Spine   0587866240101043   12/18/2018   Bill     6/6/2019      J2001              115.50
105851   Florida   Spine   0587866240101043   12/18/2018   Bill     6/6/2019      Q9965               25.00
105852   Florida   Spine   0607188190101014   3/25/2019    Bill     6/6/2019      99211               84.00
105853   Florida   Spine   0607188190101014   3/25/2019    Bill     6/6/2019      97010               60.00
105854   Florida   Spine   0607188190101014   3/25/2019    Bill     6/6/2019      97140               79.00
105855   Florida   Spine   0607188190101014   3/25/2019    Bill     6/6/2019      97110               84.00
105856   Florida   Spine   0607188190101014   3/25/2019    Bill     6/6/2019      97530               99.00
105857   Florida   Spine   0641875970101010   3/27/2019    Bill     6/6/2019      97010               60.00
105858   Florida   Spine   0641875970101010   3/27/2019    Bill     6/6/2019      G0283               48.00
105859   Florida   Spine   0641875970101010   3/27/2019    Bill     6/6/2019      97140               79.00
105860   Florida   Spine   0641875970101010   3/27/2019    Bill     6/6/2019      97112               84.00
105861   Florida   Spine   0641875970101010   3/27/2019    Bill     6/6/2019      97530               99.00
105862   Florida   Spine   0641875970101010   3/27/2019    Bill     6/6/2019      97110               84.00
105863   Florida   Spine   0641875970101010   3/27/2019    Bill     6/6/2019      99211               84.00
105864   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      99211               84.00
105865   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      G0283               48.00
105866   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      97010               60.00
105867   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      97140               79.00
105868   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      97112               84.00
105869   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      97530               99.00
105870   Florida   Spine   0452723600101042   4/20/2019    Bill     6/6/2019      97110               84.00
105871   Florida   Spine   0546711620101033   10/30/2018   Bill     6/6/2019      99213              385.00
105872   Florida   Spine   0624777350101019   1/6/2019     Bill     6/6/2019      99213              385.00
105873   Florida   Spine   0624777350101019   1/6/2019     Bill     6/6/2019      20610              330.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2077 of
                                                   2767

105874   Florida   Spine   0624777350101019   1/6/2019     Bill     6/6/2019      J2001               38.50
105875   Florida   Spine   0624777350101019   1/6/2019     Bill     6/6/2019      J3301               38.50
105876   Florida   Spine   0591655890101013   6/23/2017    Bill     6/6/2019      99213              385.00
105877   Florida   Spine   0591655890101013   6/23/2017    Bill     6/6/2019      20610              330.00
105878   Florida   Spine   0591655890101013   6/23/2017    Bill     6/6/2019      J2001               38.50
105879   Florida   Spine   0591655890101013   6/23/2017    Bill     6/6/2019      J3301               38.50
105880   Florida   Spine   0159492390101051   3/22/2019    Bill     6/6/2019      99213              385.00
105881   Florida   Spine   0601778410101053   2/28/2019    Bill     6/6/2019      99213              385.00
105882   Florida   Spine   0495556990101068   5/16/2018    Bill     6/6/2019      99203              550.00
105883   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      97010               60.00
105884   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      G0283               48.00
105885   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      97140               79.00
105886   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      97112               84.00
105887   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      97110               84.00
105888   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      97530               99.00
105889   Florida   Spine   0512331140101023   3/23/2019    Bill     6/6/2019      99211               84.00
105890   Florida   Spine   0164543610101082   4/8/2019     Bill     6/6/2019      99203              500.00
105891   Florida   Spine   0164543610101082   4/8/2019     Bill     6/6/2019      99203              550.00
105892   Florida   Spine   8667785390000001   5/11/2019    Bill     6/6/2019      99203              500.00
105893   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      99211               84.00
105894   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97140               79.00
105895   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      G0283               48.00
105896   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97010               60.00
105897   Florida   Spine   0621227560101014   4/6/2019     Bill     6/6/2019      99203              500.00
105898   Florida   Spine   0368752680101054   4/23/2019    Bill     6/6/2019      99214              440.00
105899   Florida   Spine   0531151000101021   10/2/2018    Bill     6/6/2019      99213              385.00
105900   Florida   Spine   0609709200101021   12/16/2018   Bill     6/6/2019      99213              385.00
105901   Florida   Spine   0579795930101015   7/2/2018     Bill     6/6/2019      99214              440.00
105902   Florida   Spine   0561370110101027   2/26/2019    Bill     6/6/2019      62323            2,200.00
105903   Florida   Spine   0561370110101027   2/26/2019    Bill     6/6/2019      J2001              115.50
105904   Florida   Spine   0561370110101027   2/26/2019    Bill     6/6/2019      J1020               35.00
105905   Florida   Spine   0561370110101027   2/26/2019    Bill     6/6/2019      Q9965               25.00
105906   Florida   Spine   0439274250101096   11/11/2018   Bill     6/6/2019      99213              385.00
105907   Florida   Spine   0523177750101010   4/25/2019    Bill     6/6/2019      99203              500.00
105908   Florida   Spine   0356081230101370   5/2/2019     Bill     6/6/2019      99203              500.00
105909   Florida   Spine   8666979920000001   4/4/2019     Bill     6/6/2019      99203              500.00
105910   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      99211               84.00
105911   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97530               99.00
105912   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97110               84.00
105913   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97140               79.00
105914   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      97010               60.00
105915   Florida   Spine   0631773230101015   4/29/2019    Bill     6/6/2019      G0283               48.00
105916   Florida   Spine   0516318590101054   3/8/2019     Bill     6/6/2019      99204              770.00
105917   Florida   Spine   0485898940101018   9/4/2018     Bill     6/6/2019      99213              385.00
105918   Florida   Spine   0402921620101064   4/2/2019     Bill     6/6/2019      99213              385.00
105919   Florida   Spine   0529058410101133   7/5/2018     Bill     6/6/2019      99213              385.00
105920   Florida   Spine   0338475320101105   1/29/2019    Bill     6/6/2019      62323            2,200.00
105921   Florida   Spine   0338475320101105   1/29/2019    Bill     6/6/2019      J2001              115.50
105922   Florida   Spine   0338475320101105   1/29/2019    Bill     6/6/2019      J1020               35.00
105923   Florida   Spine   0338475320101105   1/29/2019    Bill     6/6/2019      Q9965               25.00
105924   Florida   Spine   0639812240101011   4/1/2019     Bill     6/6/2019      99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2078 of
                                                   2767

105925   Florida   Spine   0639812240101011   4/1/2019    Bill      6/6/2019      97110               84.00
105926   Florida   Spine   0639812240101011   4/1/2019    Bill      6/6/2019      97112               84.00
105927   Florida   Spine   0639812240101011   4/1/2019    Bill      6/6/2019      97140               79.00
105928   Florida   Spine   0639812240101011   4/1/2019    Bill      6/6/2019      97010               60.00
105929   Florida   Spine   0639812240101011   4/1/2019    Bill      6/6/2019      G0283               48.00
105930   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      99211               84.00
105931   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97530               99.00
105932   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97110               84.00
105933   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97140               79.00
105934   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      G0283               48.00
105935   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97010               60.00
105936   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97012               60.00
105937   Florida   Spine   0311283660101045   8/4/2018    Bill      6/6/2019      99211               84.00
105938   Florida   Spine   0311283660101045   8/4/2018    Bill      6/6/2019      G0283               48.00
105939   Florida   Spine   0311283660101045   8/4/2018    Bill      6/6/2019      97010               60.00
105940   Florida   Spine   0311283660101045   8/4/2018    Bill      6/6/2019      97140               79.00
105941   Florida   Spine   0311283660101045   8/4/2018    Bill      6/6/2019      97112               84.00
105942   Florida   Spine   0311283660101045   8/4/2018    Bill      6/6/2019      97530               99.00
105943   Florida   Spine   0311283660101045   8/4/2018    Bill      6/6/2019      97110               84.00
105944   Florida   Spine   0649698720101011   4/10/2019   Bill      6/6/2019      99203              500.00
105945   Florida   Spine   0648845770101018   5/1/2019    Bill      6/6/2019      72141            2,145.00
105946   Florida   Spine   0648845770101018   5/1/2019    Bill      6/6/2019      73221            1,925.00
105947   Florida   Spine   0547756000101045   5/2/2019    Bill      6/6/2019      99211               84.00
105948   Florida   Spine   0547756000101045   5/2/2019    Bill      6/6/2019      97140               79.00
105949   Florida   Spine   0547756000101045   5/2/2019    Bill      6/6/2019      97010               60.00
105950   Florida   Spine   0547756000101045   5/2/2019    Bill      6/6/2019      97039               48.00
105951   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      99211               84.00
105952   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      97530               99.00
105953   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      97110               84.00
105954   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      97140               79.00
105955   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      G0283               48.00
105956   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      97010               60.00
105957   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      97012               60.00
105958   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97010               60.00
105959   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97035               48.00
105960   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97140               79.00
105961   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97530               99.00
105962   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      G0283               48.00
105963   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      99211               84.00
105964   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97010               60.00
105965   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97140               79.00
105966   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97530               99.00
105967   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      G0283               48.00
105968   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      99211               84.00
105969   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      G0283               48.00
105970   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97010               60.00
105971   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97140               79.00
105972   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      97530               99.00
105973   Florida   Spine   0631773230101015   4/29/2019   Bill      6/6/2019      99211               84.00
105974   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      99211               84.00
105975   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97530               99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2079 of
                                                   2767

105976   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97110            84.00
105977   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97140            79.00
105978   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97010            60.00
105979   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      G0283            48.00
105980   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      99211            84.00
105981   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      97010            60.00
105982   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      G0283            48.00
105983   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      97110            84.00
105984   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      97530            99.00
105985   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      97140            79.00
105986   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      99211            84.00
105987   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      97010            60.00
105988   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      97110            84.00
105989   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      97140            79.00
105990   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      97530            99.00
105991   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      G0283            48.00
105992   Florida   Spine   0566171190101035   3/18/2019   Bill      6/6/2019      99211            84.00
105993   Florida   Spine   0566171190101035   3/18/2019   Bill      6/6/2019      97010            60.00
105994   Florida   Spine   0566171190101035   3/18/2019   Bill      6/6/2019      97110            84.00
105995   Florida   Spine   0566171190101035   3/18/2019   Bill      6/6/2019      97530            99.00
105996   Florida   Spine   0566171190101035   3/18/2019   Bill      6/6/2019      97140            79.00
105997   Florida   Spine   0566171190101035   3/18/2019   Bill      6/6/2019      G0283            48.00
105998   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      97010            60.00
105999   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      G0283            48.00
106000   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      97035            48.00
106001   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      97140            79.00
106002   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      97112            84.00
106003   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      99211            84.00
106004   Florida   Spine   0528344130101053   4/18/2019   Bill      6/6/2019      99211            84.00
106005   Florida   Spine   0528344130101053   4/18/2019   Bill      6/6/2019      97530            99.00
106006   Florida   Spine   0528344130101053   4/18/2019   Bill      6/6/2019      97112            84.00
106007   Florida   Spine   0528344130101053   4/18/2019   Bill      6/6/2019      97140            79.00
106008   Florida   Spine   0528344130101053   4/18/2019   Bill      6/6/2019      97010            60.00
106009   Florida   Spine   0528344130101053   4/18/2019   Bill      6/6/2019      G0283            48.00
106010   Florida   Spine   0628885060101017   5/22/2019   Bill      6/6/2019      99211            84.00
106011   Florida   Spine   0628885060101017   5/22/2019   Bill      6/6/2019      97530            99.00
106012   Florida   Spine   0628885060101017   5/22/2019   Bill      6/6/2019      97110            84.00
106013   Florida   Spine   0628885060101017   5/22/2019   Bill      6/6/2019      G0283            48.00
106014   Florida   Spine   0628885060101017   5/22/2019   Bill      6/6/2019      97010            60.00
106015   Florida   Spine   0628885060101017   5/22/2019   Bill      6/6/2019      97012            60.00
106016   Florida   Spine   0615339800101015   5/15/2019   Bill      6/6/2019      99211            84.00
106017   Florida   Spine   0615339800101015   5/15/2019   Bill      6/6/2019      97140            79.00
106018   Florida   Spine   0615339800101015   5/15/2019   Bill      6/6/2019      G0283            48.00
106019   Florida   Spine   0615339800101015   5/15/2019   Bill      6/6/2019      97010            60.00
106020   Florida   Spine   0615339800101015   5/15/2019   Bill      6/6/2019      97035            48.00
106021   Florida   Spine   0615339800101015   5/15/2019   Bill      6/6/2019      97530            99.00
106022   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      99211            84.00
106023   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      97530            99.00
106024   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      97110            84.00
106025   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      97140            79.00
106026   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2080 of
                                                   2767

106027   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97530            99.00
106028   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97110            84.00
106029   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97140            79.00
106030   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97010            60.00
106031   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97039            48.00
106032   Florida   Spine   0546847800101011   3/17/2019   Bill      6/6/2019      99211            84.00
106033   Florida   Spine   0546847800101011   3/17/2019   Bill      6/6/2019      97530            99.00
106034   Florida   Spine   0546847800101011   3/17/2019   Bill      6/6/2019      97140            79.00
106035   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      99211            84.00
106036   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97530            99.00
106037   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97110            84.00
106038   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97140            79.00
106039   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      G0283            48.00
106040   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97010            60.00
106041   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97012            60.00
106042   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      99211            84.00
106043   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97530            99.00
106044   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97110            84.00
106045   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97140            79.00
106046   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      G0283            48.00
106047   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97010            60.00
106048   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97012            60.00
106049   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      97010            60.00
106050   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      97035            48.00
106051   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      97140            79.00
106052   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      97530            99.00
106053   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      G0283            48.00
106054   Florida   Spine   0462632770101039   3/15/2019   Bill      6/6/2019      99211            84.00
106055   Florida   Spine   0462632770101039   3/15/2019   Bill      6/6/2019      97530            99.00
106056   Florida   Spine   0462632770101039   3/15/2019   Bill      6/6/2019      97140            79.00
106057   Florida   Spine   0616804760101049   3/13/2019   Bill      6/6/2019      99211            84.00
106058   Florida   Spine   0616804760101049   3/13/2019   Bill      6/6/2019      G0283            48.00
106059   Florida   Spine   0616804760101049   3/13/2019   Bill      6/6/2019      97010            60.00
106060   Florida   Spine   0616804760101049   3/13/2019   Bill      6/6/2019      97140            79.00
106061   Florida   Spine   0616804760101049   3/13/2019   Bill      6/6/2019      97112            84.00
106062   Florida   Spine   0616804760101049   3/13/2019   Bill      6/6/2019      97110            84.00
106063   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      99211            84.00
106064   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      97010            60.00
106065   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      97140            79.00
106066   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      97110            84.00
106067   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      97530            99.00
106068   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      97010            60.00
106069   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      G0283            48.00
106070   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      97140            79.00
106071   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      97112            84.00
106072   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      97530            99.00
106073   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      97110            84.00
106074   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      99211            84.00
106075   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      99211            84.00
106076   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      97530            99.00
106077   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      97110            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2081 of
                                                   2767

106078   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      97140             79.00
106079   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      G0283             48.00
106080   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      97010             60.00
106081   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      97012             60.00
106082   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      99211             84.00
106083   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      97530             99.00
106084   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      97110             84.00
106085   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      97140             79.00
106086   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      G0283             48.00
106087   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      97010             60.00
106088   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      99211             84.00
106089   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97530             99.00
106090   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97110             84.00
106091   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97112             84.00
106092   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97140             79.00
106093   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      G0283             48.00
106094   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97010             60.00
106095   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      99211             84.00
106096   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      97530             99.00
106097   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      97012             60.00
106098   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      97140             79.00
106099   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      97035             48.00
106100   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      97010             60.00
106101   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      G0283             48.00
106102   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      99212            115.00
106103   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97110             84.00
106104   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97112             84.00
106105   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97140             79.00
106106   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97010             60.00
106107   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      G0283             48.00
106108   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      99211             84.00
106109   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97530             99.00
106110   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97110             84.00
106111   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97140             79.00
106112   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97010             60.00
106113   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      G0283             48.00
106114   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97039             48.00
106115   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      97010             60.00
106116   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      G0283             48.00
106117   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      97140             79.00
106118   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      97110             84.00
106119   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      97530             99.00
106120   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      99211             84.00
106121   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      99211             84.00
106122   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97110             84.00
106123   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97112             84.00
106124   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97140             79.00
106125   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97012             60.00
106126   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97010             60.00
106127   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      G0283             48.00
106128   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2082 of
                                                   2767

106129   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      97010             60.00
106130   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      97140             79.00
106131   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      97112             84.00
106132   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      97530             99.00
106133   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      97110             84.00
106134   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      99211             84.00
106135   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      99211             84.00
106136   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97530             99.00
106137   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97110             84.00
106138   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97140             79.00
106139   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97012             60.00
106140   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97010             60.00
106141   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      G0283             48.00
106142   Florida   Spine   0634816710101018   4/13/2019   Bill      6/6/2019      97140             79.00
106143   Florida   Spine   0634816710101018   4/13/2019   Bill      6/6/2019      G0283             48.00
106144   Florida   Spine   0634816710101018   4/13/2019   Bill      6/6/2019      97010             60.00
106145   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      99211             84.00
106146   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      97530             99.00
106147   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      97140             79.00
106148   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      97010             60.00
106149   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      G0283             48.00
106150   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      99211             84.00
106151   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      97530             99.00
106152   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      97110             84.00
106153   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      97140             79.00
106154   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      97010             60.00
106155   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      G0283             48.00
106156   Florida   Spine   0159492390101051   3/22/2019   Bill      6/6/2019      99211             84.00
106157   Florida   Spine   0159492390101051   3/22/2019   Bill      6/6/2019      97010             60.00
106158   Florida   Spine   0159492390101051   3/22/2019   Bill      6/6/2019      97110             84.00
106159   Florida   Spine   0159492390101051   3/22/2019   Bill      6/6/2019      97140             79.00
106160   Florida   Spine   0159492390101051   3/22/2019   Bill      6/6/2019      G0283             48.00
106161   Florida   Spine   0159492390101051   3/22/2019   Bill      6/6/2019      97112             84.00
106162   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      97140             79.00
106163   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      G0283             48.00
106164   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      97010             60.00
106165   Florida   Spine   0359766610101043   1/8/2019    Bill      6/6/2019      99211             84.00
106166   Florida   Spine   0359766610101043   1/8/2019    Bill      6/6/2019      G0283             48.00
106167   Florida   Spine   0359766610101043   1/8/2019    Bill      6/6/2019      97010             60.00
106168   Florida   Spine   0359766610101043   1/8/2019    Bill      6/6/2019      97035             48.00
106169   Florida   Spine   0359766610101043   1/8/2019    Bill      6/6/2019      97140             79.00
106170   Florida   Spine   0359766610101043   1/8/2019    Bill      6/6/2019      97530             99.00
106171   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      99203            302.00
106172   Florida   Spine   8666979920000001   4/4/2019    Bill      6/6/2019      98940             79.00
106173   Florida   Spine   8666979920000001   4/4/2019    Bill      6/6/2019      97530             99.00
106174   Florida   Spine   8666979920000001   4/4/2019    Bill      6/6/2019      97012             60.00
106175   Florida   Spine   8666979920000001   4/4/2019    Bill      6/6/2019      97140             79.00
106176   Florida   Spine   8666979920000001   4/4/2019    Bill      6/6/2019      97010             60.00
106177   Florida   Spine   8666979920000001   4/4/2019    Bill      6/6/2019      G0283             48.00
106178   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      99211             84.00
106179   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2083 of
                                                   2767

106180   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97110             84.00
106181   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97140             79.00
106182   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      G0283             48.00
106183   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97010             60.00
106184   Florida   Spine   0345138870101054   5/12/2019   Bill      6/6/2019      99211             84.00
106185   Florida   Spine   0345138870101054   5/12/2019   Bill      6/6/2019      G0283             48.00
106186   Florida   Spine   0345138870101054   5/12/2019   Bill      6/6/2019      97010             60.00
106187   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      99211             84.00
106188   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      97530             99.00
106189   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      97140             79.00
106190   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      G0283             48.00
106191   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      97010             60.00
106192   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      97035             48.00
106193   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      97039             48.00
106194   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      99211             84.00
106195   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      97530             99.00
106196   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      97140             79.00
106197   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      G0283             48.00
106198   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      97010             60.00
106199   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      97035             48.00
106200   Florida   Spine   0332772860101065   5/17/2019   Bill      6/6/2019      99203            302.00
106201   Florida   Spine   0547756000101045   5/2/2019    Bill      6/6/2019      99211             84.00
106202   Florida   Spine   0547756000101045   5/2/2019    Bill      6/6/2019      97530             99.00
106203   Florida   Spine   0547756000101045   5/2/2019    Bill      6/6/2019      97110             84.00
106204   Florida   Spine   0547756000101045   5/2/2019    Bill      6/6/2019      G0283             48.00
106205   Florida   Spine   0547756000101045   5/2/2019    Bill      6/6/2019      97010             60.00
106206   Florida   Spine   0547756000101045   5/2/2019    Bill      6/6/2019      97039             48.00
106207   Florida   Spine   0332772860101065   5/17/2019   Bill      6/6/2019      99203            302.00
106208   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      97140             79.00
106209   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      G0283             48.00
106210   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      97010             60.00
106211   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      99211             84.00
106212   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      G0283             48.00
106213   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97010             60.00
106214   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97035             48.00
106215   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97140             79.00
106216   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97530             99.00
106217   Florida   Spine   0410926230101107   4/3/2019    Bill      6/6/2019      99211             84.00
106218   Florida   Spine   0410926230101107   4/3/2019    Bill      6/6/2019      97140             79.00
106219   Florida   Spine   0410926230101107   4/3/2019    Bill      6/6/2019      G0283             48.00
106220   Florida   Spine   0410926230101107   4/3/2019    Bill      6/6/2019      97010             60.00
106221   Florida   Spine   0410926230101107   4/3/2019    Bill      6/6/2019      97112             84.00
106222   Florida   Spine   0410926230101107   4/3/2019    Bill      6/6/2019      97110             84.00
106223   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      99211             84.00
106224   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97010             60.00
106225   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97140             79.00
106226   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97530             99.00
106227   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      99211             84.00
106228   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97530             99.00
106229   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97110             84.00
106230   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2084 of
                                                   2767

106231   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      G0283            48.00
106232   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97010            60.00
106233   Florida   Spine   0192246390101035   5/20/2019   Bill      6/6/2019      99211            84.00
106234   Florida   Spine   0192246390101035   5/20/2019   Bill      6/6/2019      97530            99.00
106235   Florida   Spine   0192246390101035   5/20/2019   Bill      6/6/2019      97012            60.00
106236   Florida   Spine   0192246390101035   5/20/2019   Bill      6/6/2019      97140            79.00
106237   Florida   Spine   0192246390101035   5/20/2019   Bill      6/6/2019      97010            60.00
106238   Florida   Spine   0192246390101035   5/20/2019   Bill      6/6/2019      G0283            48.00
106239   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97010            60.00
106240   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97140            79.00
106241   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97530            99.00
106242   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      G0283            48.00
106243   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      99211            84.00
106244   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97039            48.00
106245   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97010            60.00
106246   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97140            79.00
106247   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97530            99.00
106248   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      G0283            48.00
106249   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      99211            84.00
106250   Florida   Spine   0347404860101043   2/28/2019   Bill      6/6/2019      99211            84.00
106251   Florida   Spine   0347404860101043   2/28/2019   Bill      6/6/2019      97530            99.00
106252   Florida   Spine   0347404860101043   2/28/2019   Bill      6/6/2019      97012            60.00
106253   Florida   Spine   0347404860101043   2/28/2019   Bill      6/6/2019      97140            79.00
106254   Florida   Spine   0347404860101043   2/28/2019   Bill      6/6/2019      97010            60.00
106255   Florida   Spine   0347404860101043   2/28/2019   Bill      6/6/2019      G0283            48.00
106256   Florida   Spine   0111413610101231   5/13/2019   Bill      6/6/2019      97039            48.00
106257   Florida   Spine   0111413610101231   5/13/2019   Bill      6/6/2019      99211            84.00
106258   Florida   Spine   0111413610101231   5/13/2019   Bill      6/6/2019      G0283            48.00
106259   Florida   Spine   0111413610101231   5/13/2019   Bill      6/6/2019      97010            60.00
106260   Florida   Spine   0111413610101231   5/13/2019   Bill      6/6/2019      97140            79.00
106261   Florida   Spine   0111413610101231   5/13/2019   Bill      6/6/2019      97530            99.00
106262   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      99211            84.00
106263   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      97010            60.00
106264   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      97035            48.00
106265   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      97140            79.00
106266   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      97530            99.00
106267   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      G0283            48.00
106268   Florida   Spine   0324509210101035   1/18/2019   Bill      6/6/2019      99211            84.00
106269   Florida   Spine   0324509210101035   1/18/2019   Bill      6/6/2019      97110            84.00
106270   Florida   Spine   0324509210101035   1/18/2019   Bill      6/6/2019      97112            84.00
106271   Florida   Spine   0324509210101035   1/18/2019   Bill      6/6/2019      97140            79.00
106272   Florida   Spine   0324509210101035   1/18/2019   Bill      6/6/2019      97010            60.00
106273   Florida   Spine   0324509210101035   1/18/2019   Bill      6/6/2019      G0283            48.00
106274   Florida   Spine   0639812240101011   4/1/2019    Bill      6/6/2019      99211            84.00
106275   Florida   Spine   0639812240101011   4/1/2019    Bill      6/6/2019      97110            84.00
106276   Florida   Spine   0639812240101011   4/1/2019    Bill      6/6/2019      97112            84.00
106277   Florida   Spine   0639812240101011   4/1/2019    Bill      6/6/2019      97140            79.00
106278   Florida   Spine   0639812240101011   4/1/2019    Bill      6/6/2019      97010            60.00
106279   Florida   Spine   0639812240101011   4/1/2019    Bill      6/6/2019      G0283            48.00
106280   Florida   Spine   0433175160101041   2/20/2019   Bill      6/6/2019      G0283            48.00
106281   Florida   Spine   0433175160101041   2/20/2019   Bill      6/6/2019      97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2085 of
                                                   2767

106282   Florida   Spine   0433175160101041   2/20/2019   Bill      6/6/2019      97140            79.00
106283   Florida   Spine   0433175160101041   2/20/2019   Bill      6/6/2019      97112            84.00
106284   Florida   Spine   0433175160101041   2/20/2019   Bill      6/6/2019      97110            84.00
106285   Florida   Spine   0433175160101041   2/20/2019   Bill      6/6/2019      99211            84.00
106286   Florida   Spine   0616804760101049   3/13/2019   Bill      6/6/2019      G0283            48.00
106287   Florida   Spine   0616804760101049   3/13/2019   Bill      6/6/2019      97010            60.00
106288   Florida   Spine   0616804760101049   3/13/2019   Bill      6/6/2019      97140            79.00
106289   Florida   Spine   0616804760101049   3/13/2019   Bill      6/6/2019      97112            84.00
106290   Florida   Spine   0616804760101049   3/13/2019   Bill      6/6/2019      97110            84.00
106291   Florida   Spine   0616804760101049   3/13/2019   Bill      6/6/2019      98940            79.00
106292   Florida   Spine   0628552720101015   2/11/2019   Bill      6/6/2019      99211            84.00
106293   Florida   Spine   0628552720101015   2/11/2019   Bill      6/6/2019      97110            84.00
106294   Florida   Spine   0628552720101015   2/11/2019   Bill      6/6/2019      97112            84.00
106295   Florida   Spine   0628552720101015   2/11/2019   Bill      6/6/2019      97140            79.00
106296   Florida   Spine   0628552720101015   2/11/2019   Bill      6/6/2019      G0283            48.00
106297   Florida   Spine   0578735380101025   5/9/2019    Bill      6/6/2019      99211            84.00
106298   Florida   Spine   0578735380101025   5/9/2019    Bill      6/6/2019      97530            99.00
106299   Florida   Spine   0578735380101025   5/9/2019    Bill      6/6/2019      97140            79.00
106300   Florida   Spine   0578735380101025   5/9/2019    Bill      6/6/2019      G0283            48.00
106301   Florida   Spine   0578735380101025   5/9/2019    Bill      6/6/2019      97010            60.00
106302   Florida   Spine   0578735380101025   5/9/2019    Bill      6/6/2019      97035            48.00
106303   Florida   Spine   0602763810101035   4/14/2019   Bill      6/6/2019      99211            84.00
106304   Florida   Spine   0602763810101035   4/14/2019   Bill      6/6/2019      97530            99.00
106305   Florida   Spine   0602763810101035   4/14/2019   Bill      6/6/2019      97112            84.00
106306   Florida   Spine   0602763810101035   4/14/2019   Bill      6/6/2019      97140            79.00
106307   Florida   Spine   0602763810101035   4/14/2019   Bill      6/6/2019      G0283            48.00
106308   Florida   Spine   0602763810101035   4/14/2019   Bill      6/6/2019      97010            60.00
106309   Florida   Spine   0628885060101017   5/22/2019   Bill      6/6/2019      99211            84.00
106310   Florida   Spine   0628885060101017   5/22/2019   Bill      6/6/2019      97530            99.00
106311   Florida   Spine   0628885060101017   5/22/2019   Bill      6/6/2019      97110            84.00
106312   Florida   Spine   0628885060101017   5/22/2019   Bill      6/6/2019      G0283            48.00
106313   Florida   Spine   0628885060101017   5/22/2019   Bill      6/6/2019      97010            60.00
106314   Florida   Spine   0628885060101017   5/22/2019   Bill      6/6/2019      97039            48.00
106315   Florida   Spine   0602763810101035   4/14/2019   Bill      6/6/2019      99211            84.00
106316   Florida   Spine   0602763810101035   4/14/2019   Bill      6/6/2019      97530            99.00
106317   Florida   Spine   0602763810101035   4/14/2019   Bill      6/6/2019      97112            84.00
106318   Florida   Spine   0602763810101035   4/14/2019   Bill      6/6/2019      97140            79.00
106319   Florida   Spine   0602763810101035   4/14/2019   Bill      6/6/2019      G0283            48.00
106320   Florida   Spine   0602763810101035   4/14/2019   Bill      6/6/2019      97010            60.00
106321   Florida   Spine   0640152160101015   4/30/2019   Bill      6/6/2019      99211            84.00
106322   Florida   Spine   0640152160101015   4/30/2019   Bill      6/6/2019      97530            99.00
106323   Florida   Spine   0640152160101015   4/30/2019   Bill      6/6/2019      97140            79.00
106324   Florida   Spine   0640152160101015   4/30/2019   Bill      6/6/2019      G0283            48.00
106325   Florida   Spine   0640152160101015   4/30/2019   Bill      6/6/2019      97010            60.00
106326   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      97010            60.00
106327   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      G0283            48.00
106328   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      97140            79.00
106329   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      97112            84.00
106330   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      97110            84.00
106331   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      97530            99.00
106332   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2086 of
                                                   2767

106333   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      99211            84.00
106334   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      97530            99.00
106335   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      97110            84.00
106336   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      97140            79.00
106337   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      G0283            48.00
106338   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      97010            60.00
106339   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      99211            84.00
106340   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      97530            99.00
106341   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      97140            79.00
106342   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      G0283            48.00
106343   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      97010            60.00
106344   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      97035            48.00
106345   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      99211            84.00
106346   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97530            99.00
106347   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97110            84.00
106348   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97140            79.00
106349   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      G0283            48.00
106350   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97010            60.00
106351   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97012            60.00
106352   Florida   Spine   0497947250101039   5/9/2019    Bill      6/6/2019      99211            84.00
106353   Florida   Spine   0497947250101039   5/9/2019    Bill      6/6/2019      97530            99.00
106354   Florida   Spine   0497947250101039   5/9/2019    Bill      6/6/2019      97140            79.00
106355   Florida   Spine   0497947250101039   5/9/2019    Bill      6/6/2019      G0283            48.00
106356   Florida   Spine   0497947250101039   5/9/2019    Bill      6/6/2019      97010            60.00
106357   Florida   Spine   0497947250101039   5/9/2019    Bill      6/6/2019      97035            48.00
106358   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      99211            84.00
106359   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      97010            60.00
106360   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      97140            79.00
106361   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      97110            84.00
106362   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      97530            99.00
106363   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      99211            84.00
106364   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      97530            99.00
106365   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      97110            84.00
106366   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      97140            79.00
106367   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      G0283            48.00
106368   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      97010            60.00
106369   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      99211            84.00
106370   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      97530            99.00
106371   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      97012            60.00
106372   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      97140            79.00
106373   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      97010            60.00
106374   Florida   Spine   0499481960101012   4/30/2019   Bill      6/6/2019      G0283            48.00
106375   Florida   Spine   0452723600101042   4/20/2019   Bill      6/6/2019      99211            84.00
106376   Florida   Spine   0452723600101042   4/20/2019   Bill      6/6/2019      G0283            48.00
106377   Florida   Spine   0452723600101042   4/20/2019   Bill      6/6/2019      97010            60.00
106378   Florida   Spine   0452723600101042   4/20/2019   Bill      6/6/2019      97140            79.00
106379   Florida   Spine   0452723600101042   4/20/2019   Bill      6/6/2019      97112            84.00
106380   Florida   Spine   0452723600101042   4/20/2019   Bill      6/6/2019      97530            99.00
106381   Florida   Spine   0452723600101042   4/20/2019   Bill      6/6/2019      97110            84.00
106382   Florida   Spine   0360370130101042   3/6/2019    Bill      6/6/2019      99211            84.00
106383   Florida   Spine   0360370130101042   3/6/2019    Bill      6/6/2019      97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2087 of
                                                   2767

106384   Florida   Spine   0360370130101042   3/6/2019    Bill      6/6/2019      97110            84.00
106385   Florida   Spine   0360370130101042   3/6/2019    Bill      6/6/2019      97140            79.00
106386   Florida   Spine   0360370130101042   3/6/2019    Bill      6/6/2019      97010            60.00
106387   Florida   Spine   0360370130101042   3/6/2019    Bill      6/6/2019      G0283            48.00
106388   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      99211            84.00
106389   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      97530            99.00
106390   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      97110            84.00
106391   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      97140            79.00
106392   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      G0283            48.00
106393   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      97010            60.00
106394   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      97012            60.00
106395   Florida   Spine   0383695140101050   3/14/2019   Bill      6/6/2019      99211            84.00
106396   Florida   Spine   0383695140101050   3/14/2019   Bill      6/6/2019      97530            99.00
106397   Florida   Spine   0383695140101050   3/14/2019   Bill      6/6/2019      97012            60.00
106398   Florida   Spine   0383695140101050   3/14/2019   Bill      6/6/2019      97140            79.00
106399   Florida   Spine   0383695140101050   3/14/2019   Bill      6/6/2019      97035            48.00
106400   Florida   Spine   0383695140101050   3/14/2019   Bill      6/6/2019      97010            60.00
106401   Florida   Spine   0383695140101050   3/14/2019   Bill      6/6/2019      G0283            48.00
106402   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      99211            84.00
106403   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97140            79.00
106404   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97039            48.00
106405   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97010            60.00
106406   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      G0283            48.00
106407   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      99211            84.00
106408   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      97530            99.00
106409   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      97140            79.00
106410   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      97035            48.00
106411   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      97010            60.00
106412   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      G0283            48.00
106413   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      98941            97.00
106414   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97530            99.00
106415   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      99211            84.00
106416   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      G0283            48.00
106417   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      97010            60.00
106418   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      97140            79.00
106419   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      97112            84.00
106420   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      97110            84.00
106421   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      97530            99.00
106422   Florida   Spine   0419163770101104   4/20/2019   Bill      6/6/2019      99211            84.00
106423   Florida   Spine   0419163770101104   4/20/2019   Bill      6/6/2019      97530            99.00
106424   Florida   Spine   0419163770101104   4/20/2019   Bill      6/6/2019      97112            84.00
106425   Florida   Spine   0419163770101104   4/20/2019   Bill      6/6/2019      97140            79.00
106426   Florida   Spine   0419163770101104   4/20/2019   Bill      6/6/2019      97010            60.00
106427   Florida   Spine   0419163770101104   4/20/2019   Bill      6/6/2019      G0283            48.00
106428   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      99211            84.00
106429   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97110            84.00
106430   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97112            84.00
106431   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97140            79.00
106432   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97010            60.00
106433   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      G0283            48.00
106434   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2088 of
                                                   2767

106435   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97530            99.00
106436   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97110            84.00
106437   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97140            79.00
106438   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97012            60.00
106439   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97010            60.00
106440   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      G0283            48.00
106441   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      99211            84.00
106442   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      97530            99.00
106443   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      97110            84.00
106444   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      97140            79.00
106445   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      97010            60.00
106446   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      G0283            48.00
106447   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      99211            84.00
106448   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97530            99.00
106449   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97110            84.00
106450   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97140            79.00
106451   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97012            60.00
106452   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97010            60.00
106453   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      G0283            48.00
106454   Florida   Spine   0619874410101035   1/1/2019    Bill      6/6/2019      98941            97.00
106455   Florida   Spine   0619874410101035   1/1/2019    Bill      6/6/2019      98943            79.00
106456   Florida   Spine   0619874410101035   1/1/2019    Bill      6/6/2019      97530            99.00
106457   Florida   Spine   0619874410101035   1/1/2019    Bill      6/6/2019      97035            48.00
106458   Florida   Spine   0619874410101035   1/1/2019    Bill      6/6/2019      97010            60.00
106459   Florida   Spine   0619874410101035   1/1/2019    Bill      6/6/2019      G0283            48.00
106460   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      99211            84.00
106461   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      97010            60.00
106462   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      97110            84.00
106463   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      97140            79.00
106464   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      97530            99.00
106465   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      G0283            48.00
106466   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      97010            60.00
106467   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      99211            84.00
106468   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      G0283            48.00
106469   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      97035            48.00
106470   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      97140            79.00
106471   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      97112            84.00
106472   Florida   Spine   0147335130101177   3/25/2019   Bill      6/6/2019      97010            60.00
106473   Florida   Spine   0147335130101177   3/25/2019   Bill      6/6/2019      97035            48.00
106474   Florida   Spine   0147335130101177   3/25/2019   Bill      6/6/2019      97039            48.00
106475   Florida   Spine   0147335130101177   3/25/2019   Bill      6/6/2019      97140            79.00
106476   Florida   Spine   0147335130101177   3/25/2019   Bill      6/6/2019      97530            99.00
106477   Florida   Spine   0147335130101177   3/25/2019   Bill      6/6/2019      G0283            48.00
106478   Florida   Spine   0147335130101177   3/25/2019   Bill      6/6/2019      99211            84.00
106479   Florida   Spine   0159492390101051   3/22/2019   Bill      6/6/2019      99211            84.00
106480   Florida   Spine   0159492390101051   3/22/2019   Bill      6/6/2019      97010            60.00
106481   Florida   Spine   0159492390101051   3/22/2019   Bill      6/6/2019      97110            84.00
106482   Florida   Spine   0159492390101051   3/22/2019   Bill      6/6/2019      97140            79.00
106483   Florida   Spine   0159492390101051   3/22/2019   Bill      6/6/2019      G0283            48.00
106484   Florida   Spine   0159492390101051   3/22/2019   Bill      6/6/2019      97112            84.00
106485   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2089 of
                                                   2767

106486   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97010            60.00
106487   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      G0283            48.00
106488   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97035            48.00
106489   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97140            79.00
106490   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97112            84.00
106491   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97530            99.00
106492   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      A4556            24.00
106493   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      99211            84.00
106494   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97010            60.00
106495   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      G0283            48.00
106496   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97035            48.00
106497   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97112            84.00
106498   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97140            79.00
106499   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      A4556            24.00
106500   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      99211            84.00
106501   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97530            99.00
106502   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97110            84.00
106503   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97140            79.00
106504   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      G0283            48.00
106505   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97010            60.00
106506   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      99211            84.00
106507   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      97530            99.00
106508   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      97140            79.00
106509   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      G0283            48.00
106510   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      97010            60.00
106511   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      97035            48.00
106512   Florida   Spine   0112438410101080   5/8/2019    Bill      6/6/2019      97039            48.00
106513   Florida   Spine   0345138870101054   5/12/2019   Bill      6/6/2019      99211            84.00
106514   Florida   Spine   0345138870101054   5/12/2019   Bill      6/6/2019      97530            99.00
106515   Florida   Spine   0345138870101054   5/12/2019   Bill      6/6/2019      G0283            48.00
106516   Florida   Spine   0345138870101054   5/12/2019   Bill      6/6/2019      97010            60.00
106517   Florida   Spine   0345138870101054   5/12/2019   Bill      6/6/2019      97039            48.00
106518   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      99211            84.00
106519   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      97530            99.00
106520   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      97140            79.00
106521   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      G0283            48.00
106522   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      97010            60.00
106523   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      97035            48.00
106524   Florida   Spine   0410926230101107   4/3/2019    Bill      6/6/2019      99211            84.00
106525   Florida   Spine   0410926230101107   4/3/2019    Bill      6/6/2019      97140            79.00
106526   Florida   Spine   0410926230101107   4/3/2019    Bill      6/6/2019      G0283            48.00
106527   Florida   Spine   0410926230101107   4/3/2019    Bill      6/6/2019      97010            60.00
106528   Florida   Spine   0410926230101107   4/3/2019    Bill      6/6/2019      97112            84.00
106529   Florida   Spine   0410926230101107   4/3/2019    Bill      6/6/2019      97110            84.00
106530   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      99211            84.00
106531   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      97530            99.00
106532   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      97112            84.00
106533   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      97140            79.00
106534   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      G0283            48.00
106535   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      97010            60.00
106536   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2090 of
                                                   2767

106537   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97530             99.00
106538   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97110             84.00
106539   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97140             79.00
106540   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      G0283             48.00
106541   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97010             60.00
106542   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      98941             97.00
106543   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      97530             99.00
106544   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      97012             60.00
106545   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      97140             79.00
106546   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      97010             60.00
106547   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      G0283             48.00
106548   Florida   Spine   0335935650101028   3/7/2019    Bill      6/6/2019      99212            115.00
106549   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      99211             84.00
106550   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97530             99.00
106551   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97110             84.00
106552   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97012             60.00
106553   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97010             60.00
106554   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      G0283             48.00
106555   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      99211             84.00
106556   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97530             99.00
106557   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97110             84.00
106558   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97039             48.00
106559   Florida   Spine   0476054460101175   4/6/2019    Bill      6/6/2019      97010             60.00
106560   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      99211             84.00
106561   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97012             60.00
106562   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97140             79.00
106563   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97010             60.00
106564   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      G0283             48.00
106565   Florida   Spine   0322308720101045   4/12/2019   Bill      6/6/2019      98940             79.00
106566   Florida   Spine   0322308720101045   4/12/2019   Bill      6/6/2019      97530             99.00
106567   Florida   Spine   0322308720101045   4/12/2019   Bill      6/6/2019      97112             84.00
106568   Florida   Spine   0322308720101045   4/12/2019   Bill      6/6/2019      97039             48.00
106569   Florida   Spine   0322308720101045   4/12/2019   Bill      6/6/2019      97140             79.00
106570   Florida   Spine   0322308720101045   4/12/2019   Bill      6/6/2019      97010             60.00
106571   Florida   Spine   0322308720101045   4/12/2019   Bill      6/6/2019      G0283             48.00
106572   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      99211             84.00
106573   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97530             99.00
106574   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97110             84.00
106575   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97012             60.00
106576   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97140             79.00
106577   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      97010             60.00
106578   Florida   Spine   0095749790101073   4/26/2019   Bill      6/6/2019      G0283             48.00
106579   Florida   Spine   0192246390101035   5/20/2019   Bill      6/6/2019      99211             84.00
106580   Florida   Spine   0192246390101035   5/20/2019   Bill      6/6/2019      97530             99.00
106581   Florida   Spine   0192246390101035   5/20/2019   Bill      6/6/2019      97012             60.00
106582   Florida   Spine   0192246390101035   5/20/2019   Bill      6/6/2019      97140             79.00
106583   Florida   Spine   0192246390101035   5/20/2019   Bill      6/6/2019      97010             60.00
106584   Florida   Spine   0192246390101035   5/20/2019   Bill      6/6/2019      G0283             48.00
106585   Florida   Spine   0499484830101055   2/20/2019   Bill      6/6/2019      97010             60.00
106586   Florida   Spine   0499484830101055   2/20/2019   Bill      6/6/2019      99211             84.00
106587   Florida   Spine   0499484830101055   2/20/2019   Bill      6/6/2019      G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2091 of
                                                   2767

106588   Florida   Spine   0499484830101055   2/20/2019   Bill      6/6/2019      97140            79.00
106589   Florida   Spine   0499484830101055   2/20/2019   Bill      6/6/2019      97530            99.00
106590   Florida   Spine   0499484830101055   2/20/2019   Bill      6/6/2019      97110            84.00
106591   Florida   Spine   0499484830101055   2/20/2019   Bill      6/6/2019      97112            84.00
106592   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      97010            60.00
106593   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      99211            84.00
106594   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      G0283            48.00
106595   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      97140            79.00
106596   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      97110            84.00
106597   Florida   Spine   0512331140101023   3/23/2019   Bill      6/6/2019      97530            99.00
106598   Florida   Spine   0602824420101029   2/5/2019    Bill      6/6/2019      99211            84.00
106599   Florida   Spine   0602824420101029   2/5/2019    Bill      6/6/2019      97530            99.00
106600   Florida   Spine   0602824420101029   2/5/2019    Bill      6/6/2019      97110            84.00
106601   Florida   Spine   0602824420101029   2/5/2019    Bill      6/6/2019      97140            79.00
106602   Florida   Spine   0602824420101029   2/5/2019    Bill      6/6/2019      97012            60.00
106603   Florida   Spine   0602824420101029   2/5/2019    Bill      6/6/2019      97010            60.00
106604   Florida   Spine   0602824420101029   2/5/2019    Bill      6/6/2019      G0283            48.00
106605   Florida   Spine   0347404860101043   2/28/2019   Bill      6/6/2019      99211            84.00
106606   Florida   Spine   0347404860101043   2/28/2019   Bill      6/6/2019      97530            99.00
106607   Florida   Spine   0347404860101043   2/28/2019   Bill      6/6/2019      97012            60.00
106608   Florida   Spine   0347404860101043   2/28/2019   Bill      6/6/2019      97140            79.00
106609   Florida   Spine   0347404860101043   2/28/2019   Bill      6/6/2019      97010            60.00
106610   Florida   Spine   0347404860101043   2/28/2019   Bill      6/6/2019      G0283            48.00
106611   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97010            60.00
106612   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97140            79.00
106613   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97530            99.00
106614   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      G0283            48.00
106615   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      99211            84.00
106616   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97039            48.00
106617   Florida   Spine   0111413610101231   5/13/2019   Bill      6/6/2019      99211            84.00
106618   Florida   Spine   0111413610101231   5/13/2019   Bill      6/6/2019      G0283            48.00
106619   Florida   Spine   0111413610101231   5/13/2019   Bill      6/6/2019      97010            60.00
106620   Florida   Spine   0111413610101231   5/13/2019   Bill      6/6/2019      97140            79.00
106621   Florida   Spine   0111413610101231   5/13/2019   Bill      6/6/2019      97530            99.00
106622   Florida   Spine   0111413610101231   5/13/2019   Bill      6/6/2019      97035            48.00
106623   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97010            60.00
106624   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97140            79.00
106625   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97530            99.00
106626   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      G0283            48.00
106627   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      99211            84.00
106628   Florida   Spine   0497175480101021   5/4/2019    Bill      6/6/2019      97110            84.00
106629   Florida   Spine   0615339800101015   5/15/2019   Bill      6/6/2019      97140            30.98
106630   Florida   Spine   0615339800101015   5/15/2019   Bill      6/6/2019      G0283            14.57
106631   Florida   Spine   0615339800101015   5/15/2019   Bill      6/6/2019      97010            60.00
106632   Florida   Spine   0615339800101015   5/15/2019   Bill      6/6/2019      97530            36.19
106633   Florida   Spine   0615339800101015   5/15/2019   Bill      6/6/2019      99211            20.91
106634   Florida   Spine   0615339800101015   5/15/2019   Bill      6/6/2019      97039            48.00
106635   Florida   Spine   0578735380101025   5/9/2019    Bill      6/6/2019      99211            84.00
106636   Florida   Spine   0578735380101025   5/9/2019    Bill      6/6/2019      97530            99.00
106637   Florida   Spine   0578735380101025   5/9/2019    Bill      6/6/2019      97140            79.00
106638   Florida   Spine   0578735380101025   5/9/2019    Bill      6/6/2019      G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2092 of
                                                   2767

106639   Florida   Spine   0578735380101025   5/9/2019    Bill      6/6/2019      97010            60.00
106640   Florida   Spine   0578735380101025   5/9/2019    Bill      6/6/2019      97035            48.00
106641   Florida   Spine   0433175160101041   2/20/2019   Bill      6/6/2019      G0283            48.00
106642   Florida   Spine   0433175160101041   2/20/2019   Bill      6/6/2019      97010            60.00
106643   Florida   Spine   0433175160101041   2/20/2019   Bill      6/6/2019      97140            79.00
106644   Florida   Spine   0433175160101041   2/20/2019   Bill      6/6/2019      97112            84.00
106645   Florida   Spine   0433175160101041   2/20/2019   Bill      6/6/2019      97110            84.00
106646   Florida   Spine   0433175160101041   2/20/2019   Bill      6/6/2019      99211            84.00
106647   Florida   Spine   0546847800101011   3/17/2019   Bill      6/6/2019      99211            84.00
106648   Florida   Spine   0546847800101011   3/17/2019   Bill      6/6/2019      97530            99.00
106649   Florida   Spine   0546847800101011   3/17/2019   Bill      6/6/2019      97140            79.00
106650   Florida   Spine   0354135220101055   3/19/2018   Bill      6/6/2019      99211            84.00
106651   Florida   Spine   0354135220101055   3/19/2018   Bill      6/6/2019      97530            99.00
106652   Florida   Spine   0354135220101055   3/19/2018   Bill      6/6/2019      97112            84.00
106653   Florida   Spine   0354135220101055   3/19/2018   Bill      6/6/2019      97140            79.00
106654   Florida   Spine   0354135220101055   3/19/2018   Bill      6/6/2019      G0283            48.00
106655   Florida   Spine   0354135220101055   3/19/2018   Bill      6/6/2019      97010            60.00
106656   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      97010            60.00
106657   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      97140            79.00
106658   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      97110            84.00
106659   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      97530            99.00
106660   Florida   Spine   0607188190101014   3/25/2019   Bill      6/6/2019      99211            84.00
106661   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      97010            60.00
106662   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      99211            84.00
106663   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      G0283            48.00
106664   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      97140            79.00
106665   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      97112            84.00
106666   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      97530            99.00
106667   Florida   Spine   0641875970101010   3/27/2019   Bill      6/6/2019      97110            84.00
106668   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      99211            84.00
106669   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97530            99.00
106670   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97110            84.00
106671   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97112            84.00
106672   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97140            79.00
106673   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      G0283            48.00
106674   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97010            60.00
106675   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      99211            84.00
106676   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      97530            99.00
106677   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      97110            84.00
106678   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      97140            79.00
106679   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      G0283            48.00
106680   Florida   Spine   0553916580101044   3/15/2019   Bill      6/6/2019      97010            60.00
106681   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      99211            84.00
106682   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97530            99.00
106683   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97140            79.00
106684   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      G0283            48.00
106685   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97010            60.00
106686   Florida   Spine   0523177750101010   4/25/2019   Bill      6/6/2019      99211            84.00
106687   Florida   Spine   0523177750101010   4/25/2019   Bill      6/6/2019      97530            99.00
106688   Florida   Spine   0523177750101010   4/25/2019   Bill      6/6/2019      97140            79.00
106689   Florida   Spine   0523177750101010   4/25/2019   Bill      6/6/2019      G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2093 of
                                                   2767

106690   Florida   Spine   0523177750101010   4/25/2019   Bill      6/6/2019      97010            60.00
106691   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      97010            60.00
106692   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      G0283            48.00
106693   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      97140            79.00
106694   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      97110            84.00
106695   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      97530            99.00
106696   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      99211            84.00
106697   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      99211            84.00
106698   Florida   Spine   0569785220101058   4/25/2019   Bill      6/6/2019      97110            84.00
106699   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      99211            84.00
106700   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      97530            99.00
106701   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      97112            84.00
106702   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      97140            79.00
106703   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      97010            60.00
106704   Florida   Spine   0393857520101138   5/15/2019   Bill      6/6/2019      G0283            48.00
106705   Florida   Spine   0419163770101104   4/20/2019   Bill      6/6/2019      99211            84.00
106706   Florida   Spine   0419163770101104   4/20/2019   Bill      6/6/2019      97530            99.00
106707   Florida   Spine   0419163770101104   4/20/2019   Bill      6/6/2019      97112            84.00
106708   Florida   Spine   0419163770101104   4/20/2019   Bill      6/6/2019      97140            79.00
106709   Florida   Spine   0419163770101104   4/20/2019   Bill      6/6/2019      97010            60.00
106710   Florida   Spine   0419163770101104   4/20/2019   Bill      6/6/2019      G0283            48.00
106711   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      99211            84.00
106712   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      97010            60.00
106713   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      97110            84.00
106714   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      97112            84.00
106715   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      97530            99.00
106716   Florida   Spine   0182615800101136   4/5/2019    Bill      6/6/2019      G0283            48.00
106717   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      99211            84.00
106718   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      97530            99.00
106719   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      97110            84.00
106720   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      97112            84.00
106721   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      97140            79.00
106722   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      97010            60.00
106723   Florida   Spine   0517289190101100   3/11/2019   Bill      6/6/2019      G0283            48.00
106724   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      99211            84.00
106725   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      97530            99.00
106726   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      97110            84.00
106727   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      97140            79.00
106728   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      97012            60.00
106729   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      97010            60.00
106730   Florida   Spine   0582013070101018   5/1/2019    Bill      6/6/2019      G0283            48.00
106731   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      99211            84.00
106732   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97530            99.00
106733   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97110            84.00
106734   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97140            79.00
106735   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      97010            60.00
106736   Florida   Spine   0647618710101013   5/17/2019   Bill      6/6/2019      G0283            48.00
106737   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      99211            84.00
106738   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      97010            60.00
106739   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      97110            84.00
106740   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2094 of
                                                   2767

106741   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      97530            99.00
106742   Florida   Spine   0804951830000001   4/16/2019   Bill      6/6/2019      G0283            48.00
106743   Florida   Spine   0619874410101035   1/1/2019    Bill      6/6/2019      98941            97.00
106744   Florida   Spine   0619874410101035   1/1/2019    Bill      6/6/2019      98943            79.00
106745   Florida   Spine   0619874410101035   1/1/2019    Bill      6/6/2019      97530            99.00
106746   Florida   Spine   0619874410101035   1/1/2019    Bill      6/6/2019      97010            60.00
106747   Florida   Spine   0619874410101035   1/1/2019    Bill      6/6/2019      G0283            48.00
106748   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      99211            84.00
106749   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      97010            60.00
106750   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      97110            84.00
106751   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      97140            79.00
106752   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      97530            99.00
106753   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      G0283            48.00
106754   Florida   Spine   0365299790101023   4/16/2019   Bill      6/6/2019      99211            84.00
106755   Florida   Spine   0365299790101023   4/16/2019   Bill      6/6/2019      G0283            48.00
106756   Florida   Spine   0365299790101023   4/16/2019   Bill      6/6/2019      97010            60.00
106757   Florida   Spine   0365299790101023   4/16/2019   Bill      6/6/2019      97140            79.00
106758   Florida   Spine   0365299790101023   4/16/2019   Bill      6/6/2019      97112            84.00
106759   Florida   Spine   0365299790101023   4/16/2019   Bill      6/6/2019      97110            84.00
106760   Florida   Spine   0365299790101023   4/16/2019   Bill      6/6/2019      97530            99.00
106761   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      97010            60.00
106762   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      99211            84.00
106763   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      G0283            48.00
106764   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      97035            48.00
106765   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      97140            79.00
106766   Florida   Spine   0616380330101033   4/26/2019   Bill      6/6/2019      97112            84.00
106767   Florida   Spine   0528344130101053   4/18/2019   Bill      6/6/2019      99211            84.00
106768   Florida   Spine   0528344130101053   4/18/2019   Bill      6/6/2019      97530            99.00
106769   Florida   Spine   0528344130101053   4/18/2019   Bill      6/6/2019      97112            84.00
106770   Florida   Spine   0528344130101053   4/18/2019   Bill      6/6/2019      97140            79.00
106771   Florida   Spine   0528344130101053   4/18/2019   Bill      6/6/2019      97010            60.00
106772   Florida   Spine   0528344130101053   4/18/2019   Bill      6/6/2019      G0283            48.00
106773   Florida   Spine   0659301680101017   5/9/2019    Bill      6/6/2019      99211            84.00
106774   Florida   Spine   0659301680101017   5/9/2019    Bill      6/6/2019      97530            99.00
106775   Florida   Spine   0659301680101017   5/9/2019    Bill      6/6/2019      97112            84.00
106776   Florida   Spine   0659301680101017   5/9/2019    Bill      6/6/2019      97140            79.00
106777   Florida   Spine   0659301680101017   5/9/2019    Bill      6/6/2019      97035            48.00
106778   Florida   Spine   0659301680101017   5/9/2019    Bill      6/6/2019      97010            60.00
106779   Florida   Spine   0659301680101017   5/9/2019    Bill      6/6/2019      G0283            48.00
106780   Florida   Spine   0659301680101017   5/9/2019    Bill      6/6/2019      A4556            24.00
106781   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      99211            84.00
106782   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      97530            99.00
106783   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      97112            84.00
106784   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      97140            79.00
106785   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      G0283            48.00
106786   Florida   Spine   0295868630101131   4/29/2019   Bill      6/6/2019      97010            60.00
106787   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97010            60.00
106788   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      G0283            48.00
106789   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97035            48.00
106790   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97140            79.00
106791   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2095 of
                                                   2767

106792   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97530             99.00
106793   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      99211             84.00
106794   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      99211             84.00
106795   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97010             60.00
106796   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      G0283             48.00
106797   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97035             48.00
106798   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97112             84.00
106799   Florida   Spine   0610419950101026   4/11/2019   Bill      6/6/2019      97140             79.00
106800   Florida   Spine   0356081230101370   5/2/2019    Bill      6/6/2019      99211             84.00
106801   Florida   Spine   0356081230101370   5/2/2019    Bill      6/6/2019      97530             99.00
106802   Florida   Spine   0356081230101370   5/2/2019    Bill      6/6/2019      97112             84.00
106803   Florida   Spine   0356081230101370   5/2/2019    Bill      6/6/2019      97140             79.00
106804   Florida   Spine   0356081230101370   5/2/2019    Bill      6/6/2019      G0283             48.00
106805   Florida   Spine   0356081230101370   5/2/2019    Bill      6/6/2019      97010             60.00
106806   Florida   Spine   0356081230101370   5/2/2019    Bill      6/6/2019      97035             48.00
106807   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      99211             84.00
106808   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      G0283             48.00
106809   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97010             60.00
106810   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97035             48.00
106811   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97140             79.00
106812   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97530             99.00
106813   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      99211             84.00
106814   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      97530             99.00
106815   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      97140             79.00
106816   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      G0283             48.00
106817   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      97010             60.00
106818   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      97035             48.00
106819   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97010             60.00
106820   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97140             79.00
106821   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97530             99.00
106822   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      G0283             48.00
106823   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      99211             84.00
106824   Florida   Spine   0562869750101113   5/26/2019   Bill      6/6/2019      99203            302.00
106825   Florida   Spine   0562869750101113   5/26/2019   Bill      6/6/2019      97010             60.00
106826   Florida   Spine   0562869750101113   5/26/2019   Bill      6/6/2019      G0283             48.00
106827   Florida   Spine   0562869750101113   5/26/2019   Bill      6/6/2019      A4556             24.00
106828   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      99211             84.00
106829   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97010             60.00
106830   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97140             79.00
106831   Florida   Spine   0575731170101021   5/12/2019   Bill      6/6/2019      97530             99.00
106832   Florida   Spine   0562869750101113   5/26/2019   Bill      6/6/2019      99203            302.00
106833   Florida   Spine   0562869750101113   5/26/2019   Bill      6/6/2019      97010             60.00
106834   Florida   Spine   0562869750101113   5/26/2019   Bill      6/6/2019      G0283             48.00
106835   Florida   Spine   0562869750101113   5/26/2019   Bill      6/6/2019      A4556             24.00
106836   Florida   Spine   0419182290101055   9/22/2018   Bill      6/6/2019      99211             84.00
106837   Florida   Spine   0419182290101055   9/22/2018   Bill      6/6/2019      97530             99.00
106838   Florida   Spine   0419182290101055   9/22/2018   Bill      6/6/2019      97110             84.00
106839   Florida   Spine   0419182290101055   9/22/2018   Bill      6/6/2019      97140             79.00
106840   Florida   Spine   0419182290101055   9/22/2018   Bill      6/6/2019      97010             60.00
106841   Florida   Spine   0419182290101055   9/22/2018   Bill      6/6/2019      G0283             48.00
106842   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2096 of
                                                   2767

106843   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      97010             60.00
106844   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      97035             48.00
106845   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      97140             79.00
106846   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      97530             99.00
106847   Florida   Spine   0338161060101113   5/2/2019    Bill      6/6/2019      G0283             48.00
106848   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      99211             84.00
106849   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      97010             60.00
106850   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      97110             84.00
106851   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      97140             79.00
106852   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      97530             99.00
106853   Florida   Spine   0655908490101013   3/27/2019   Bill      6/6/2019      G0283             48.00
106854   Florida   Spine   0628552720101015   2/11/2019   Bill      6/6/2019      99211             84.00
106855   Florida   Spine   0628552720101015   2/11/2019   Bill      6/6/2019      97110             84.00
106856   Florida   Spine   0628552720101015   2/11/2019   Bill      6/6/2019      97112             84.00
106857   Florida   Spine   0628552720101015   2/11/2019   Bill      6/6/2019      97140             79.00
106858   Florida   Spine   0628552720101015   2/11/2019   Bill      6/6/2019      G0283             48.00
106859   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      99211             84.00
106860   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97530             99.00
106861   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97140             79.00
106862   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      G0283             48.00
106863   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97010             60.00
106864   Florida   Spine   0462632770101039   3/15/2019   Bill      6/6/2019      99211             84.00
106865   Florida   Spine   0462632770101039   3/15/2019   Bill      6/6/2019      97530             99.00
106866   Florida   Spine   0462632770101039   3/15/2019   Bill      6/6/2019      97140             79.00
106867   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      99212            115.00
106868   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      97530             99.00
106869   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      97112             84.00
106870   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      97140             79.00
106871   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      G0283             48.00
106872   Florida   Spine   8667785390000001   5/11/2019   Bill      6/6/2019      97010             60.00
106873   Florida   Spine   0640152160101015   4/30/2019   Bill      6/6/2019      99211             84.00
106874   Florida   Spine   0640152160101015   4/30/2019   Bill      6/6/2019      97530             99.00
106875   Florida   Spine   0640152160101015   4/30/2019   Bill      6/6/2019      97112             84.00
106876   Florida   Spine   0640152160101015   4/30/2019   Bill      6/6/2019      97140             79.00
106877   Florida   Spine   0640152160101015   4/30/2019   Bill      6/6/2019      G0283             48.00
106878   Florida   Spine   0640152160101015   4/30/2019   Bill      6/6/2019      97010             60.00
106879   Florida   Spine   0546847800101011   3/17/2019   Bill      6/6/2019      99211             84.00
106880   Florida   Spine   0546847800101011   3/17/2019   Bill      6/6/2019      97530             99.00
106881   Florida   Spine   0546847800101011   3/17/2019   Bill      6/6/2019      97140             79.00
106882   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      99211             84.00
106883   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      97530             99.00
106884   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      97110             84.00
106885   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      97112             84.00
106886   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      97140             79.00
106887   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      G0283             48.00
106888   Florida   Spine   0417154430101057   3/29/2019   Bill      6/6/2019      97010             60.00
106889   Florida   Spine   0322308720101045   4/12/2019   Bill      6/6/2019      98940             79.00
106890   Florida   Spine   0322308720101045   4/12/2019   Bill      6/6/2019      G0283             48.00
106891   Florida   Spine   0322308720101045   4/12/2019   Bill      6/6/2019      97010             60.00
106892   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      99211             84.00
106893   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2097 of
                                                   2767

106894   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97110             84.00
106895   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97140             79.00
106896   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      G0283             48.00
106897   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97010             60.00
106898   Florida   Spine   0389901570101063   5/21/2019   Bill      6/6/2019      97012             60.00
106899   Florida   Spine   0354135220101055   3/19/2018   Bill      6/6/2019      99211             84.00
106900   Florida   Spine   0354135220101055   3/19/2018   Bill      6/6/2019      97140             79.00
106901   Florida   Spine   0354135220101055   3/19/2018   Bill      6/6/2019      G0283             48.00
106902   Florida   Spine   0354135220101055   3/19/2018   Bill      6/6/2019      97010             60.00
106903   Florida   Spine   0526263710101014   2/23/2019   Bill      6/6/2019      99213            212.00
106904   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      99211             84.00
106905   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97530             99.00
106906   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97110             84.00
106907   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97112             84.00
106908   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97140             79.00
106909   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      G0283             48.00
106910   Florida   Spine   0398871330101050   4/19/2019   Bill      6/6/2019      97010             60.00
106911   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      99211             84.00
106912   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97530             99.00
106913   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97110             84.00
106914   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97140             79.00
106915   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      G0283             48.00
106916   Florida   Spine   0554231690107066   3/14/2019   Bill      6/6/2019      97010             60.00
106917   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      G0283             48.00
106918   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      99211             84.00
106919   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      97010             60.00
106920   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      97140             79.00
106921   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      97112             84.00
106922   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      97530             99.00
106923   Florida   Spine   0561558220101016   1/22/2019   Bill      6/6/2019      97110             84.00
106924   Florida   Spine   0621227560101014   4/6/2019    Bill      6/6/2019      99211             84.00
106925   Florida   Spine   0621227560101014   4/6/2019    Bill      6/6/2019      97530             99.00
106926   Florida   Spine   0621227560101014   4/6/2019    Bill      6/6/2019      97140             79.00
106927   Florida   Spine   0621227560101014   4/6/2019    Bill      6/6/2019      G0283             48.00
106928   Florida   Spine   0621227560101014   4/6/2019    Bill      6/6/2019      97010             60.00
106929   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      99212            115.00
106930   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97530             99.00
106931   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97110             84.00
106932   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97012             60.00
106933   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97140             79.00
106934   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      97010             60.00
106935   Florida   Spine   0164543610101082   4/8/2019    Bill      6/6/2019      G0283             48.00
106936   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      98940             79.00
106937   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97110             84.00
106938   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97112             84.00
106939   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97012             60.00
106940   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97140             79.00
106941   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97010             60.00
106942   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      G0283             48.00
106943   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      99211             84.00
106944   Florida   Spine   0617182890101026   3/30/2019   Bill      6/6/2019      97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2098 of
                                                   2767

106945   Florida   Spine   0617182890101026   3/30/2019    Bill     6/6/2019      97112             84.00
106946   Florida   Spine   0617182890101026   3/30/2019    Bill     6/6/2019      97140             79.00
106947   Florida   Spine   0617182890101026   3/30/2019    Bill     6/6/2019      97010             60.00
106948   Florida   Spine   0617182890101026   3/30/2019    Bill     6/6/2019      G0283             48.00
106949   Florida   Spine   0499481960101012   4/30/2019    Bill     6/6/2019      99211             84.00
106950   Florida   Spine   0499481960101012   4/30/2019    Bill     6/6/2019      97530             99.00
106951   Florida   Spine   0499481960101012   4/30/2019    Bill     6/6/2019      97012             60.00
106952   Florida   Spine   0499481960101012   4/30/2019    Bill     6/6/2019      97140             79.00
106953   Florida   Spine   0499481960101012   4/30/2019    Bill     6/6/2019      97010             60.00
106954   Florida   Spine   0499481960101012   4/30/2019    Bill     6/6/2019      G0283             48.00
106955   Florida   Spine   0633422850101016   5/26/2019    Bill     6/6/2019      99203            302.00
106956   Florida   Spine   0383695140101050   3/14/2019    Bill     6/6/2019      99211             84.00
106957   Florida   Spine   0383695140101050   3/14/2019    Bill     6/6/2019      97530             99.00
106958   Florida   Spine   0383695140101050   3/14/2019    Bill     6/6/2019      97110             84.00
106959   Florida   Spine   0383695140101050   3/14/2019    Bill     6/6/2019      97140             79.00
106960   Florida   Spine   0383695140101050   3/14/2019    Bill     6/6/2019      97010             60.00
106961   Florida   Spine   0383695140101050   3/14/2019    Bill     6/6/2019      G0283             48.00
106962   Florida   Spine   0632854840101014   11/11/2018   Bill     6/6/2019      99211             84.00
106963   Florida   Spine   0632854840101014   11/11/2018   Bill     6/6/2019      97140             79.00
106964   Florida   Spine   0632854840101014   11/11/2018   Bill     6/6/2019      97010             60.00
106965   Florida   Spine   0632854840101014   11/11/2018   Bill     6/6/2019      G0283             48.00
106966   Florida   Spine   0572322370101020   2/7/2019     Bill     6/6/2019      99211             84.00
106967   Florida   Spine   0572322370101020   2/7/2019     Bill     6/6/2019      97110             84.00
106968   Florida   Spine   0572322370101020   2/7/2019     Bill     6/6/2019      97112             84.00
106969   Florida   Spine   0572322370101020   2/7/2019     Bill     6/6/2019      97140             79.00
106970   Florida   Spine   0647618710101013   5/17/2019    Bill     6/6/2019      99211             84.00
106971   Florida   Spine   0647618710101013   5/17/2019    Bill     6/6/2019      97530             99.00
106972   Florida   Spine   0647618710101013   5/17/2019    Bill     6/6/2019      97110             84.00
106973   Florida   Spine   0647618710101013   5/17/2019    Bill     6/6/2019      97140             79.00
106974   Florida   Spine   0647618710101013   5/17/2019    Bill     6/6/2019      97010             60.00
106975   Florida   Spine   0647618710101013   5/17/2019    Bill     6/6/2019      G0283             48.00
106976   Florida   Spine   0619874410101035   1/1/2019     Bill     6/6/2019      98940             79.00
106977   Florida   Spine   0619874410101035   1/1/2019     Bill     6/6/2019      98943             79.00
106978   Florida   Spine   0619874410101035   1/1/2019     Bill     6/6/2019      97530             99.00
106979   Florida   Spine   0619874410101035   1/1/2019     Bill     6/6/2019      97035             48.00
106980   Florida   Spine   0619874410101035   1/1/2019     Bill     6/6/2019      97010             60.00
106981   Florida   Spine   0619874410101035   1/1/2019     Bill     6/6/2019      G0283             48.00
106982   Florida   Spine   0602824420101029   2/5/2019     Bill     6/6/2019      99211             84.00
106983   Florida   Spine   0602824420101029   2/5/2019     Bill     6/6/2019      97530             99.00
106984   Florida   Spine   0602824420101029   2/5/2019     Bill     6/6/2019      97110             84.00
106985   Florida   Spine   0602824420101029   2/5/2019     Bill     6/6/2019      97012             60.00
106986   Florida   Spine   0602824420101029   2/5/2019     Bill     6/6/2019      97140             79.00
106987   Florida   Spine   0602824420101029   2/5/2019     Bill     6/6/2019      97010             60.00
106988   Florida   Spine   0602824420101029   2/5/2019     Bill     6/6/2019      G0283             48.00
106989   Florida   Spine   0633422850101016   5/26/2019    Bill     6/6/2019      99203            302.00
106990   Florida   Spine   0548590000101013   5/14/2019    Bill     6/6/2019      99211             84.00
106991   Florida   Spine   0548590000101013   5/14/2019    Bill     6/6/2019      97530             99.00
106992   Florida   Spine   0548590000101013   5/14/2019    Bill     6/6/2019      97112             84.00
106993   Florida   Spine   0548590000101013   5/14/2019    Bill     6/6/2019      97140             79.00
106994   Florida   Spine   0548590000101013   5/14/2019    Bill     6/6/2019      G0283             48.00
106995   Florida   Spine   0548590000101013   5/14/2019    Bill     6/6/2019      97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2099 of
                                                   2767

106996   Florida   Spine   0548590000101013   5/14/2019   Bill      6/6/2019      97035             48.00
106997   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      99211             84.00
106998   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97530             99.00
106999   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97110             84.00
107000   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97140             79.00
107001   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      G0283             48.00
107002   Florida   Spine   0572291920101014   3/14/2019   Bill      6/6/2019      97010             60.00
107003   Florida   Spine   0600137950101034   6/14/2018   Bill      6/13/2019     99203            500.00
107004   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     99203            275.00
107005   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97140             72.00
107006   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     G0283             44.00
107007   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97010             60.00
107008   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97035             44.00
107009   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     A4556             22.00
107010   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     99211             77.00
107011   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97530             90.00
107012   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97112             77.00
107013   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97140             72.00
107014   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     G0283             44.00
107015   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97010             60.00
107016   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97035             44.00
107017   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     99211             77.00
107018   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97530             90.00
107019   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97112             77.00
107020   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97140             72.00
107021   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     G0283             44.00
107022   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97010             60.00
107023   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97035             44.00
107024   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     99211             77.00
107025   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97530             90.00
107026   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97112             77.00
107027   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97140             72.00
107028   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     G0283             44.00
107029   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97010             60.00
107030   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97035             44.00
107031   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     99211             77.00
107032   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97530             90.00
107033   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97112             77.00
107034   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97140             72.00
107035   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     G0283             44.00
107036   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97010             60.00
107037   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97035             44.00
107038   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     99211             77.00
107039   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97530             90.00
107040   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97112             77.00
107041   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97140             72.00
107042   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     G0283             44.00
107043   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97010             60.00
107044   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97035             44.00
107045   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     99211             77.00
107046   Florida   Spine   0580845100101027   1/4/2019    Bill      6/13/2019     97530             90.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2100 of
                                                   2767

107047   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             77.00
107048   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             72.00
107049   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             44.00
107050   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107051   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             44.00
107052   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99203            500.00
107053   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             77.00
107054   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             90.00
107055   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             77.00
107056   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             72.00
107057   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             44.00
107058   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107059   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             44.00
107060   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             77.00
107061   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             90.00
107062   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             77.00
107063   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             72.00
107064   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             44.00
107065   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107066   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             44.00
107067   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             77.00
107068   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             90.00
107069   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             77.00
107070   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             72.00
107071   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             44.00
107072   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107073   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             44.00
107074   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             77.00
107075   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             90.00
107076   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             77.00
107077   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             72.00
107078   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             44.00
107079   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107080   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             44.00
107081   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99213            350.00
107082   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99212            105.00
107083   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             90.00
107084   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             77.00
107085   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             72.00
107086   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             44.00
107087   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107088   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             77.00
107089   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             90.00
107090   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97110             77.00
107091   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             77.00
107092   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             72.00
107093   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             44.00
107094   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107095   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             77.00
107096   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             90.00
107097   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97110             77.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2101 of
                                                   2767

107098   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            77.00
107099   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140            72.00
107100   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            44.00
107101   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107102   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211            84.00
107103   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530            99.00
107104   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97110            84.00
107105   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            84.00
107106   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140            79.00
107107   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            48.00
107108   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107109   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211            84.00
107110   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530            99.00
107111   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97110            84.00
107112   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            84.00
107113   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140            79.00
107114   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            48.00
107115   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107116   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211            84.00
107117   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530            99.00
107118   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97110            84.00
107119   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            84.00
107120   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140            79.00
107121   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            48.00
107122   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107123   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211            84.00
107124   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530            99.00
107125   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97110            84.00
107126   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            84.00
107127   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140            79.00
107128   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            48.00
107129   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107130   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211            84.00
107131   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530            99.00
107132   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97110            84.00
107133   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            84.00
107134   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140            79.00
107135   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            48.00
107136   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107137   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211            84.00
107138   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530            99.00
107139   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            84.00
107140   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140            79.00
107141   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            48.00
107142   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107143   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211            84.00
107144   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530            99.00
107145   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            84.00
107146   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            48.00
107147   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107148   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2102 of
                                                   2767

107149   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             84.00
107150   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             99.00
107151   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             84.00
107152   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             48.00
107153   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107154   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             48.00
107155   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     99203            302.00
107156   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     98940             79.00
107157   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97530             99.00
107158   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97012             60.00
107159   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97035             48.00
107160   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97140             79.00
107161   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97010             60.00
107162   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     G0283             48.00
107163   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             84.00
107164   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             99.00
107165   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             84.00
107166   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             79.00
107167   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             48.00
107168   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107169   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             48.00
107170   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     99211             84.00
107171   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97530             99.00
107172   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97012             60.00
107173   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97039             48.00
107174   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     G0283             48.00
107175   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97010             60.00
107176   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             84.00
107177   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             99.00
107178   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             84.00
107179   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             79.00
107180   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             48.00
107181   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107182   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     98940             79.00
107183   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97530             99.00
107184   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97012             60.00
107185   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97140             79.00
107186   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97035             48.00
107187   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97010             60.00
107188   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     G0283             48.00
107189   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             84.00
107190   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             99.00
107191   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             84.00
107192   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             79.00
107193   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             48.00
107194   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107195   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             48.00
107196   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             84.00
107197   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             99.00
107198   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             84.00
107199   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2103 of
                                                   2767

107200   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            48.00
107201   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107202   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035            48.00
107203   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     98940            79.00
107204   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97530            99.00
107205   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97140            79.00
107206   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97039            48.00
107207   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97035            48.00
107208   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97010            60.00
107209   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     G0283            48.00
107210   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211            84.00
107211   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530            99.00
107212   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97110            84.00
107213   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            84.00
107214   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140            79.00
107215   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            48.00
107216   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107217   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211            84.00
107218   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530            99.00
107219   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            84.00
107220   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140            79.00
107221   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            48.00
107222   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107223   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035            48.00
107224   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211            84.00
107225   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530            99.00
107226   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            84.00
107227   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140            79.00
107228   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            48.00
107229   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107230   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035            48.00
107231   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     98940            79.00
107232   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97530            99.00
107233   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97012            60.00
107234   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97140            79.00
107235   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97035            48.00
107236   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97010            60.00
107237   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     G0283            48.00
107238   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211            84.00
107239   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530            99.00
107240   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            84.00
107241   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140            79.00
107242   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283            48.00
107243   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010            60.00
107244   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035            48.00
107245   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     98941            97.00
107246   Florida   Spine   0411421060101079   3/6/2019   Bill       6/13/2019     97530            99.00
107247   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211            84.00
107248   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530            99.00
107249   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112            84.00
107250   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2104 of
                                                   2767

107251   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             48.00
107252   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107253   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             48.00
107254   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             84.00
107255   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             99.00
107256   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             84.00
107257   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             79.00
107258   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             48.00
107259   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107260   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             48.00
107261   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             84.00
107262   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             99.00
107263   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             84.00
107264   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             79.00
107265   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             48.00
107266   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107267   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             48.00
107268   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             84.00
107269   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             99.00
107270   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             84.00
107271   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             79.00
107272   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             48.00
107273   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107274   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             48.00
107275   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             84.00
107276   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             99.00
107277   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             84.00
107278   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             79.00
107279   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             48.00
107280   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107281   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             48.00
107282   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             84.00
107283   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             99.00
107284   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             84.00
107285   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             79.00
107286   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             48.00
107287   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107288   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             48.00
107289   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99211             84.00
107290   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             99.00
107291   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97112             84.00
107292   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             79.00
107293   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             48.00
107294   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107295   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             48.00
107296   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     99213            212.00
107297   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97530             99.00
107298   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97140             79.00
107299   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97035             48.00
107300   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     97010             60.00
107301   Florida   Spine   0580845100101027   1/4/2019   Bill       6/13/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2105 of
                                                   2767

107302   Florida   Spine   0338475320101105   1/29/2019    Bill     6/13/2019     99213              385.00
107303   Florida   Spine   0147335130101177   3/25/2019    Bill     6/13/2019     99203              500.00
107304   Florida   Spine   0392018750101063   4/1/2019     Bill     6/13/2019     99203              550.00
107305   Florida   Spine   0549732020101040   4/10/2019    Bill     6/13/2019     99203              550.00
107306   Florida   Spine   0652183750101011   5/13/2019    Bill     6/13/2019     99211               84.00
107307   Florida   Spine   0652183750101011   5/13/2019    Bill     6/13/2019     97010               60.00
107308   Florida   Spine   0652183750101011   5/13/2019    Bill     6/13/2019     97035               48.00
107309   Florida   Spine   0652183750101011   5/13/2019    Bill     6/13/2019     97140               79.00
107310   Florida   Spine   0652183750101011   5/13/2019    Bill     6/13/2019     97112               84.00
107311   Florida   Spine   0652183750101011   5/13/2019    Bill     6/13/2019     97110               84.00
107312   Florida   Spine   0652183750101011   5/13/2019    Bill     6/13/2019     G0283               48.00
107313   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97010               60.00
107314   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97035               48.00
107315   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97140               79.00
107316   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97112               84.00
107317   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     G0283               48.00
107318   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97530               99.00
107319   Florida   Spine   0114394710101130   1/8/2018     Bill     6/13/2019     99203              500.00
107320   Florida   Spine   0551523380101026   5/9/2019     Bill     6/13/2019     99203              550.00
107321   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97010               60.00
107322   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     99211               84.00
107323   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97112               84.00
107324   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97140               79.00
107325   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     G0283               48.00
107326   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97530               99.00
107327   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97035               48.00
107328   Florida   Spine   0594521800101013   9/7/2018     Bill     6/13/2019     99203              550.00
107329   Florida   Spine   0632639920101012   2/18/2019    Bill     6/13/2019     99203              550.00
107330   Florida   Spine   0594521800101013   9/7/2018     Bill     6/13/2019     99203              550.00
107331   Florida   Spine   0133250240101155   2/6/2018     Bill     6/13/2019     99203              500.00
107332   Florida   Spine   0182615800101136   4/5/2019     Bill     6/13/2019     99203              500.00
107333   Florida   Spine   0113846780101192   11/14/2018   Bill     6/13/2019     99213              385.00
107334   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     99211               84.00
107335   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97010               60.00
107336   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97035               48.00
107337   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97140               79.00
107338   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97112               84.00
107339   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     97530               99.00
107340   Florida   Spine   0493645630101109   5/13/2019    Bill     6/13/2019     G0283               48.00
107341   Florida   Spine   0496500220101034   4/8/2019     Bill     6/13/2019     73221            1,925.00
107342   Florida   Spine   0615338250101012   4/15/2019    Bill     6/13/2019     72141            2,145.00
107343   Florida   Spine   0615338250101012   4/15/2019    Bill     6/13/2019     72148            2,145.00
107344   Florida   Spine   0496500220101034   4/8/2019     Bill     6/13/2019     99211               84.00
107345   Florida   Spine   0496500220101034   4/8/2019     Bill     6/13/2019     97010               60.00
107346   Florida   Spine   0496500220101034   4/8/2019     Bill     6/13/2019     97035               48.00
107347   Florida   Spine   0496500220101034   4/8/2019     Bill     6/13/2019     97140               79.00
107348   Florida   Spine   0496500220101034   4/8/2019     Bill     6/13/2019     97112               84.00
107349   Florida   Spine   0496500220101034   4/8/2019     Bill     6/13/2019     97530               99.00
107350   Florida   Spine   0496500220101034   4/8/2019     Bill     6/13/2019     G0283               48.00
107351   Florida   Spine   0523729000101040   2/6/2019     Bill     6/13/2019     97010               60.00
107352   Florida   Spine   0523729000101040   2/6/2019     Bill     6/13/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2106 of
                                                   2767

107353   Florida   Spine   0523729000101040   2/6/2019     Bill     6/13/2019     G0283               48.00
107354   Florida   Spine   0523729000101040   2/6/2019     Bill     6/13/2019     97112               84.00
107355   Florida   Spine   0523729000101040   2/6/2019     Bill     6/13/2019     97110               84.00
107356   Florida   Spine   0523729000101040   2/6/2019     Bill     6/13/2019     97530               99.00
107357   Florida   Spine   0523729000101040   2/6/2019     Bill     6/13/2019     98940               79.00
107358   Florida   Spine   0539730210101020   4/2/2019     Bill     6/13/2019     27096            1,457.00
107359   Florida   Spine   0539730210101020   4/2/2019     Bill     6/13/2019     J2001               77.00
107360   Florida   Spine   0539730210101020   4/2/2019     Bill     6/13/2019     J1020               35.00
107361   Florida   Spine   0539730210101020   4/2/2019     Bill     6/13/2019     Q9965               25.00
107362   Florida   Spine   0423510660101020   3/31/2019    Bill     6/13/2019     99211               84.00
107363   Florida   Spine   0423510660101020   3/31/2019    Bill     6/13/2019     G0283               48.00
107364   Florida   Spine   0423510660101020   3/31/2019    Bill     6/13/2019     97140               79.00
107365   Florida   Spine   0423510660101020   3/31/2019    Bill     6/13/2019     97530               99.00
107366   Florida   Spine   0423510660101020   3/31/2019    Bill     6/13/2019     97035               48.00
107367   Florida   Spine   0423510660101020   3/31/2019    Bill     6/13/2019     97010               60.00
107368   Florida   Spine   0423510660101020   3/31/2019    Bill     6/13/2019     97112               84.00
107369   Florida   Spine   0389901570101063   5/21/2019    Bill     6/13/2019     99203              550.00
107370   Florida   Spine   0386966660101029   1/30/2019    Bill     6/13/2019     99213              385.00
107371   Florida   Spine   0659301680101017   5/9/2019     Bill     6/13/2019     99203              302.00
107372   Florida   Spine   0195178720101053   1/3/2019     Bill     6/13/2019     99203              550.00
107373   Florida   Spine   0549732020101040   4/10/2019    Bill     6/13/2019     64493            3,960.00
107374   Florida   Spine   0549732020101040   4/10/2019    Bill     6/13/2019     64494            1,980.00
107375   Florida   Spine   0549732020101040   4/10/2019    Bill     6/13/2019     J2001              115.50
107376   Florida   Spine   0549732020101040   4/10/2019    Bill     6/13/2019     J3301               38.50
107377   Florida   Spine   0549732020101040   4/10/2019    Bill     6/13/2019     J3490               27.50
107378   Florida   Spine   0582013070101018   5/1/2019     Bill     6/13/2019     99203              550.00
107379   Florida   Spine   0545969630101200   2/20/2019    Bill     6/13/2019     99203              550.00
107380   Florida   Spine   0368752680101054   4/23/2019    Bill     6/13/2019     27096            2,914.00
107381   Florida   Spine   0368752680101054   4/23/2019    Bill     6/13/2019     J2001              115.50
107382   Florida   Spine   0368752680101054   4/23/2019    Bill     6/13/2019     J1020               70.00
107383   Florida   Spine   0368752680101054   4/23/2019    Bill     6/13/2019     Q9965               25.00
107384   Florida   Spine   0030424780101362   12/20/2018   Bill     6/13/2019     62321            2,100.00
107385   Florida   Spine   0030424780101362   12/20/2018   Bill     6/13/2019     J2001              115.50
107386   Florida   Spine   0030424780101362   12/20/2018   Bill     6/13/2019     J3301               77.00
107387   Florida   Spine   0030424780101362   12/20/2018   Bill     6/13/2019     Q9965               25.00
107388   Florida   Spine   0331714890101062   4/8/2019     Bill     6/13/2019     99203              550.00
107389   Florida   Spine   0170373110101024   3/20/2019    Bill     6/13/2019     99203              550.00
107390   Florida   Spine   0388927930101106   2/28/2019    Bill     6/13/2019     99213              385.00
107391   Florida   Spine   0565569120101028   11/4/2018    Bill     6/13/2019     99213              385.00
107392   Florida   Spine   0545969630101200   2/20/2019    Bill     6/13/2019     99203              550.00
107393   Florida   Spine   0610419950101026   4/11/2019    Bill     6/13/2019     99203              302.00
107394   Florida   Spine   0602216280101019   3/1/2019     Bill     6/13/2019     99203              550.00
107395   Florida   Spine   0606268450101010   2/13/2019    Bill     6/13/2019     99203              550.00
107396   Florida   Spine   0609977840101012   5/10/2019    Bill     6/13/2019     99211               84.00
107397   Florida   Spine   0609977840101012   5/10/2019    Bill     6/13/2019     97010               60.00
107398   Florida   Spine   0609977840101012   5/10/2019    Bill     6/13/2019     97035               48.00
107399   Florida   Spine   0609977840101012   5/10/2019    Bill     6/13/2019     97140               79.00
107400   Florida   Spine   0609977840101012   5/10/2019    Bill     6/13/2019     97112               84.00
107401   Florida   Spine   0609977840101012   5/10/2019    Bill     6/13/2019     97530               99.00
107402   Florida   Spine   0609977840101012   5/10/2019    Bill     6/13/2019     G0283               48.00
107403   Florida   Spine   0652183750101011   5/13/2019    Bill     6/13/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2107 of
                                                   2767

107404   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97010               60.00
107405   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97112               84.00
107406   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97140               79.00
107407   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97530               99.00
107408   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     G0283               48.00
107409   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97035               48.00
107410   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     99211               84.00
107411   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     G0283               48.00
107412   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97010               60.00
107413   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97035               48.00
107414   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97140               79.00
107415   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97112               84.00
107416   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97530               99.00
107417   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     99211               84.00
107418   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97010               60.00
107419   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97035               48.00
107420   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97140               79.00
107421   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97112               84.00
107422   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97530               99.00
107423   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     G0283               48.00
107424   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     98941               97.00
107425   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97010               60.00
107426   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97140               79.00
107427   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97530               99.00
107428   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     G0283               48.00
107429   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     99211               84.00
107430   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97010               60.00
107431   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     99211               84.00
107432   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97140               79.00
107433   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97112               84.00
107434   Florida   Spine   0586408480101010   4/2/2019    Bill      6/13/2019     72148            2,145.00
107435   Florida   Spine   0586408480101010   4/2/2019    Bill      6/13/2019     72141            2,145.00
107436   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     99203              550.00
107437   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97010               60.00
107438   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97140               79.00
107439   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     G0283               48.00
107440   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97112               84.00
107441   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97110               84.00
107442   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97530               99.00
107443   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     98940               79.00
107444   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     99211               84.00
107445   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97010               60.00
107446   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97035               48.00
107447   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97140               79.00
107448   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97112               84.00
107449   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97530               99.00
107450   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     G0283               48.00
107451   Florida   Spine   0485329940101048   4/25/2019   Bill      6/13/2019     99213              385.00
107452   Florida   Spine   0627347550101024   1/12/2019   Bill      6/13/2019     62323            2,200.00
107453   Florida   Spine   0627347550101024   1/12/2019   Bill      6/13/2019     J2001               77.00
107454   Florida   Spine   0627347550101024   1/12/2019   Bill      6/13/2019     Q9965               25.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2108 of
                                                   2767

107455   Florida   Spine   0627347550101024   1/12/2019   Bill      6/13/2019     J3490             27.50
107456   Florida   Spine   0627347550101024   1/12/2019   Bill      6/13/2019     J0702             35.00
107457   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     99211             84.00
107458   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     G0283             48.00
107459   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     97010             60.00
107460   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     97140             79.00
107461   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     97112             84.00
107462   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     97530             99.00
107463   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     97110             84.00
107464   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     99211             84.00
107465   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97010             60.00
107466   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97035             48.00
107467   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97140             79.00
107468   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97112             84.00
107469   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97530             99.00
107470   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     G0283             48.00
107471   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     99211             84.00
107472   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97010             60.00
107473   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97035             48.00
107474   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97140             79.00
107475   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97112             84.00
107476   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97530             99.00
107477   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     G0283             48.00
107478   Florida   Spine   0497947250101039   5/9/2019    Bill      6/13/2019     99203            550.00
107479   Florida   Spine   0647618710101013   5/17/2019   Bill      6/13/2019     99214            440.00
107480   Florida   Spine   0619874410101035   1/1/2019    Bill      6/13/2019     99214            440.00
107481   Florida   Spine   0598829870101037   6/2/2018    Bill      6/13/2019     99203            550.00
107482   Florida   Spine   0575428440101036   8/9/2018    Bill      6/13/2019     99203            550.00
107483   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97140             79.00
107484   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     G0283             48.00
107485   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97010             60.00
107486   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97035             48.00
107487   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97530             99.00
107488   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     99211             84.00
107489   Florida   Spine   0631773230101015   4/29/2019   Bill      6/13/2019     G0283             48.00
107490   Florida   Spine   0631773230101015   4/29/2019   Bill      6/13/2019     97010             60.00
107491   Florida   Spine   0631773230101015   4/29/2019   Bill      6/13/2019     97140             79.00
107492   Florida   Spine   0631773230101015   4/29/2019   Bill      6/13/2019     97530             99.00
107493   Florida   Spine   0631773230101015   4/29/2019   Bill      6/13/2019     99211             84.00
107494   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     99211             84.00
107495   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     G0283             48.00
107496   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97010             60.00
107497   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97035             48.00
107498   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97140             79.00
107499   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97112             84.00
107500   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97530             99.00
107501   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     99211             84.00
107502   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97010             60.00
107503   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97035             48.00
107504   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97140             79.00
107505   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2109 of
                                                   2767

107506   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97530               99.00
107507   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     G0283               48.00
107508   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     99211               84.00
107509   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97010               60.00
107510   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97035               48.00
107511   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97140               79.00
107512   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97112               84.00
107513   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97530               99.00
107514   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     G0283               48.00
107515   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     98941               97.00
107516   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     99203              550.00
107517   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     99213              385.00
107518   Florida   Spine   0144504470101021   11/2/2018   Bill      6/13/2019     99203              550.00
107519   Florida   Spine   0411712420101027   2/25/2019   Bill      6/13/2019     99213              385.00
107520   Florida   Spine   0411712420101027   2/25/2019   Bill      6/13/2019     J2001              115.50
107521   Florida   Spine   0411712420101027   2/25/2019   Bill      6/13/2019     J3301               77.00
107522   Florida   Spine   0411712420101027   2/25/2019   Bill      6/13/2019     Q9965               25.00
107523   Florida   Spine   0411712420101027   2/25/2019   Bill      6/13/2019     62321            2,100.00
107524   Florida   Spine   0619874410101035   1/1/2019    Bill      6/13/2019     99213              385.00
107525   Florida   Spine   0619874410101035   1/1/2019    Bill      6/13/2019     64493            3,960.00
107526   Florida   Spine   0619874410101035   1/1/2019    Bill      6/13/2019     64494            1,980.00
107527   Florida   Spine   0619874410101035   1/1/2019    Bill      6/13/2019     J2001               77.00
107528   Florida   Spine   0619874410101035   1/1/2019    Bill      6/13/2019     J3490               27.50
107529   Florida   Spine   0619874410101035   1/1/2019    Bill      6/13/2019     J3301               38.50
107530   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     99203              550.00
107531   Florida   Spine   0432976340101038   2/28/2019   Bill      6/13/2019     99203              550.00
107532   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     99211               84.00
107533   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97010               60.00
107534   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97035               13.41
107535   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97140               30.98
107536   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97112               34.68
107537   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97530               36.19
107538   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     G0283               14.57
107539   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     99211               84.00
107540   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     G0283               48.00
107541   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97010               60.00
107542   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97035               48.00
107543   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97140               79.00
107544   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97112               84.00
107545   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97530               99.00
107546   Florida   Spine   0601778410101053   2/28/2019   Bill      6/13/2019     64490            3,300.00
107547   Florida   Spine   0601778410101053   2/28/2019   Bill      6/13/2019     64491            1,868.00
107548   Florida   Spine   0601778410101053   2/28/2019   Bill      6/13/2019     J2001              231.00
107549   Florida   Spine   0601778410101053   2/28/2019   Bill      6/13/2019     J3301               77.00
107550   Florida   Spine   0601778410101053   2/28/2019   Bill      6/13/2019     Q9965               25.00
107551   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     99211               84.00
107552   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     G0283               14.57
107553   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97140               30.98
107554   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97530               36.19
107555   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97035               13.41
107556   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2110 of
                                                   2767

107557   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97112               34.68
107558   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     99211               84.00
107559   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     G0283               48.00
107560   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     97010               60.00
107561   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     97140               79.00
107562   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     97112               84.00
107563   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     97530               99.00
107564   Florida   Spine   0578735380101025   5/9/2019    Bill      6/13/2019     99203              550.00
107565   Florida   Spine   0602763810101035   4/14/2019   Bill      6/13/2019     99203              550.00
107566   Florida   Spine   0602763810101035   4/14/2019   Bill      6/13/2019     99203              550.00
107567   Florida   Spine   0154528760101059   3/24/2019   Bill      6/13/2019     99213              385.00
107568   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     99211               84.00
107569   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97530               99.00
107570   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97112               84.00
107571   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97140               79.00
107572   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97035               48.00
107573   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97010               60.00
107574   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     G0283               48.00
107575   Florida   Spine   0478502130101015   2/6/2019    Bill      6/13/2019     99203              550.00
107576   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     99211               84.00
107577   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97530               99.00
107578   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97112               84.00
107579   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97140               79.00
107580   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97035               48.00
107581   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97010               60.00
107582   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     G0283               48.00
107583   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     A4556               24.00
107584   Florida   Spine   0402921620101064   4/2/2019    Bill      6/13/2019     99213              385.00
107585   Florida   Spine   0402921620101064   4/2/2019    Bill      6/13/2019     62323            2,200.00
107586   Florida   Spine   0402921620101064   4/2/2019    Bill      6/13/2019     J2001              115.50
107587   Florida   Spine   0402921620101064   4/2/2019    Bill      6/13/2019     J1020               35.00
107588   Florida   Spine   0402921620101064   4/2/2019    Bill      6/13/2019     Q9965               25.00
107589   Florida   Spine   0563121850101018   3/18/2019   Bill      6/13/2019     99203              550.00
107590   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     99203              302.00
107591   Florida   Spine   0544263320000002   3/16/2019   Bill      6/13/2019     99203              550.00
107592   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     97010               60.00
107593   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     99211               84.00
107594   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     G0283               48.00
107595   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     97035               48.00
107596   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     97140               79.00
107597   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     97112               84.00
107598   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     97010               60.00
107599   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     G0283               48.00
107600   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     97110               84.00
107601   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     97140               79.00
107602   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     97530               99.00
107603   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     99211               84.00
107604   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     99211               84.00
107605   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97010               60.00
107606   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97110               84.00
107607   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97112               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2111 of
                                                   2767

107608   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97140             79.00
107609   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97530             99.00
107610   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     G0283             48.00
107611   Florida   Spine   0528344130101053   4/18/2019   Bill      6/13/2019     99211             84.00
107612   Florida   Spine   0528344130101053   4/18/2019   Bill      6/13/2019     97530             99.00
107613   Florida   Spine   0528344130101053   4/18/2019   Bill      6/13/2019     97112             84.00
107614   Florida   Spine   0528344130101053   4/18/2019   Bill      6/13/2019     97140             79.00
107615   Florida   Spine   0528344130101053   4/18/2019   Bill      6/13/2019     97010             60.00
107616   Florida   Spine   0528344130101053   4/18/2019   Bill      6/13/2019     G0283             48.00
107617   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     99212            115.00
107618   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97010             60.00
107619   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97110             84.00
107620   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97112             84.00
107621   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97530             99.00
107622   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     G0283             48.00
107623   Florida   Spine   0631773230101015   4/29/2019   Bill      6/13/2019     G0283             48.00
107624   Florida   Spine   0631773230101015   4/29/2019   Bill      6/13/2019     97010             60.00
107625   Florida   Spine   0631773230101015   4/29/2019   Bill      6/13/2019     97140             79.00
107626   Florida   Spine   0631773230101015   4/29/2019   Bill      6/13/2019     97530             99.00
107627   Florida   Spine   0631773230101015   4/29/2019   Bill      6/13/2019     99211             84.00
107628   Florida   Spine   0631773230101015   4/29/2019   Bill      6/13/2019     97035             48.00
107629   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97140             79.00
107630   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     G0283             48.00
107631   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97010             60.00
107632   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97530             99.00
107633   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     99211             84.00
107634   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97039             48.00
107635   Florida   Spine   0433175160101041   2/20/2019   Bill      6/13/2019     G0283             48.00
107636   Florida   Spine   0433175160101041   2/20/2019   Bill      6/13/2019     97010             60.00
107637   Florida   Spine   0433175160101041   2/20/2019   Bill      6/13/2019     97140             79.00
107638   Florida   Spine   0433175160101041   2/20/2019   Bill      6/13/2019     97112             84.00
107639   Florida   Spine   0433175160101041   2/20/2019   Bill      6/13/2019     97110             84.00
107640   Florida   Spine   0433175160101041   2/20/2019   Bill      6/13/2019     99211             84.00
107641   Florida   Spine   0410926230101107   4/3/2019    Bill      6/13/2019     97140             79.00
107642   Florida   Spine   0410926230101107   4/3/2019    Bill      6/13/2019     G0283             48.00
107643   Florida   Spine   0410926230101107   4/3/2019    Bill      6/13/2019     97010             60.00
107644   Florida   Spine   0410926230101107   4/3/2019    Bill      6/13/2019     97112             84.00
107645   Florida   Spine   0410926230101107   4/3/2019    Bill      6/13/2019     97110             84.00
107646   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     G0283             48.00
107647   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     97010             60.00
107648   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     97140             79.00
107649   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     97112             84.00
107650   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     97110             84.00
107651   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     97530             99.00
107652   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     98940             79.00
107653   Florida   Spine   0628552720101015   2/11/2019   Bill      6/13/2019     99211             84.00
107654   Florida   Spine   0628552720101015   2/11/2019   Bill      6/13/2019     97110             84.00
107655   Florida   Spine   0628552720101015   2/11/2019   Bill      6/13/2019     97112             84.00
107656   Florida   Spine   0628552720101015   2/11/2019   Bill      6/13/2019     97140             79.00
107657   Florida   Spine   0628552720101015   2/11/2019   Bill      6/13/2019     G0283             48.00
107658   Florida   Spine   0159492390101051   3/22/2019   Bill      6/13/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2112 of
                                                   2767

107659   Florida   Spine   0159492390101051   3/22/2019   Bill      6/13/2019     97010               60.00
107660   Florida   Spine   0159492390101051   3/22/2019   Bill      6/13/2019     97110               84.00
107661   Florida   Spine   0159492390101051   3/22/2019   Bill      6/13/2019     97140               79.00
107662   Florida   Spine   0159492390101051   3/22/2019   Bill      6/13/2019     G0283               48.00
107663   Florida   Spine   0159492390101051   3/22/2019   Bill      6/13/2019     97112               84.00
107664   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     99203              500.00
107665   Florida   Spine   0649046560101016   4/22/2019   Bill      6/13/2019     G0283               48.00
107666   Florida   Spine   0649046560101016   4/22/2019   Bill      6/13/2019     97010               60.00
107667   Florida   Spine   0649046560101016   4/22/2019   Bill      6/13/2019     97140               79.00
107668   Florida   Spine   0649046560101016   4/22/2019   Bill      6/13/2019     99211               84.00
107669   Florida   Spine   0601432770101028   4/18/2019   Bill      6/13/2019     99203              550.00
107670   Florida   Spine   0604106070101048   10/8/2018   Bill      6/13/2019     99213              385.00
107671   Florida   Spine   0604106070101048   10/8/2018   Bill      6/13/2019     64490            1,650.00
107672   Florida   Spine   0604106070101048   10/8/2018   Bill      6/13/2019     64491              934.00
107673   Florida   Spine   0604106070101048   10/8/2018   Bill      6/13/2019     J2001               77.00
107674   Florida   Spine   0604106070101048   10/8/2018   Bill      6/13/2019     J3301               38.50
107675   Florida   Spine   0604106070101048   10/8/2018   Bill      6/13/2019     J3490               27.50
107676   Florida   Spine   0549732020101040   4/10/2019   Bill      6/13/2019     99213              385.00
107677   Florida   Spine   0402921620101064   4/2/2019    Bill      6/13/2019     99211               84.00
107678   Florida   Spine   0402921620101064   4/2/2019    Bill      6/13/2019     97010               60.00
107679   Florida   Spine   0402921620101064   4/2/2019    Bill      6/13/2019     97110               84.00
107680   Florida   Spine   0402921620101064   4/2/2019    Bill      6/13/2019     97112               84.00
107681   Florida   Spine   0402921620101064   4/2/2019    Bill      6/13/2019     97140               79.00
107682   Florida   Spine   0402921620101064   4/2/2019    Bill      6/13/2019     G0283               48.00
107683   Florida   Spine   0450622060101066   3/6/2019    Bill      6/13/2019     99211               84.00
107684   Florida   Spine   0450622060101066   3/6/2019    Bill      6/13/2019     G0283               48.00
107685   Florida   Spine   0450622060101066   3/6/2019    Bill      6/13/2019     97010               60.00
107686   Florida   Spine   0450622060101066   3/6/2019    Bill      6/13/2019     97140               79.00
107687   Florida   Spine   0450622060101066   3/6/2019    Bill      6/13/2019     97112               84.00
107688   Florida   Spine   0450622060101066   3/6/2019    Bill      6/13/2019     97110               84.00
107689   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97010               60.00
107690   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97140               79.00
107691   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97530               99.00
107692   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     G0283               48.00
107693   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     99211               84.00
107694   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97110               84.00
107695   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97140               79.00
107696   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     G0283               48.00
107697   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97010               60.00
107698   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97530               99.00
107699   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     99211               84.00
107700   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97039               48.00
107701   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97010               60.00
107702   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97140               79.00
107703   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97530               99.00
107704   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     G0283               48.00
107705   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     99211               84.00
107706   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97035               48.00
107707   Florida   Spine   0640152160101015   4/30/2019   Bill      6/13/2019     99211               84.00
107708   Florida   Spine   0640152160101015   4/30/2019   Bill      6/13/2019     G0283               48.00
107709   Florida   Spine   0640152160101015   4/30/2019   Bill      6/13/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2113 of
                                                   2767

107710   Florida   Spine   0640152160101015   4/30/2019   Bill      6/13/2019     97140             79.00
107711   Florida   Spine   0640152160101015   4/30/2019   Bill      6/13/2019     97112             84.00
107712   Florida   Spine   0640152160101015   4/30/2019   Bill      6/13/2019     97530             99.00
107713   Florida   Spine   0111413610101231   5/13/2019   Bill      6/13/2019     99211             84.00
107714   Florida   Spine   0111413610101231   5/13/2019   Bill      6/13/2019     G0283             48.00
107715   Florida   Spine   0111413610101231   5/13/2019   Bill      6/13/2019     97010             60.00
107716   Florida   Spine   0111413610101231   5/13/2019   Bill      6/13/2019     97140             79.00
107717   Florida   Spine   0111413610101231   5/13/2019   Bill      6/13/2019     97530             99.00
107718   Florida   Spine   0628552720101015   2/11/2019   Bill      6/13/2019     99211             84.00
107719   Florida   Spine   0628552720101015   2/11/2019   Bill      6/13/2019     97110             84.00
107720   Florida   Spine   0628552720101015   2/11/2019   Bill      6/13/2019     97112             84.00
107721   Florida   Spine   0628552720101015   2/11/2019   Bill      6/13/2019     97140             79.00
107722   Florida   Spine   0628552720101015   2/11/2019   Bill      6/13/2019     G0283             48.00
107723   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     99213            212.00
107724   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     98940             79.00
107725   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     97010             60.00
107726   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     97110             84.00
107727   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     97112             84.00
107728   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     97140             79.00
107729   Florida   Spine   0616804760101049   3/13/2019   Bill      6/13/2019     G0283             48.00
107730   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97010             60.00
107731   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97110             84.00
107732   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97112             84.00
107733   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97140             79.00
107734   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97530             99.00
107735   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     G0283             48.00
107736   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     99211             84.00
107737   Florida   Spine   0192246390101035   5/20/2019   Bill      6/13/2019     99211             84.00
107738   Florida   Spine   0192246390101035   5/20/2019   Bill      6/13/2019     97012             60.00
107739   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     97010             60.00
107740   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     97110             84.00
107741   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     97140             79.00
107742   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     97530             99.00
107743   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     G0283             48.00
107744   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     99211             84.00
107745   Florida   Spine   0593692000101045   4/19/2019   Bill      6/13/2019     99211             84.00
107746   Florida   Spine   0593692000101045   4/19/2019   Bill      6/13/2019     97530             99.00
107747   Florida   Spine   0593692000101045   4/19/2019   Bill      6/13/2019     97012             60.00
107748   Florida   Spine   0593692000101045   4/19/2019   Bill      6/13/2019     97140             79.00
107749   Florida   Spine   0593692000101045   4/19/2019   Bill      6/13/2019     97010             60.00
107750   Florida   Spine   0593692000101045   4/19/2019   Bill      6/13/2019     G0283             48.00
107751   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     99203            302.00
107752   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97010             60.00
107753   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97140             79.00
107754   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     A4556             24.00
107755   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     G0283             48.00
107756   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97035             48.00
107757   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     99211             84.00
107758   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     97010             60.00
107759   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     97112             84.00
107760   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2114 of
                                                   2767

107761   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     97530             99.00
107762   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     G0283             48.00
107763   Florida   Spine   0647618710101013   5/17/2019   Bill      6/13/2019     97530             99.00
107764   Florida   Spine   0647618710101013   5/17/2019   Bill      6/13/2019     97140             79.00
107765   Florida   Spine   0647618710101013   5/17/2019   Bill      6/13/2019     97010             60.00
107766   Florida   Spine   0647618710101013   5/17/2019   Bill      6/13/2019     G0283             48.00
107767   Florida   Spine   0347404860101043   2/28/2019   Bill      6/13/2019     99211             84.00
107768   Florida   Spine   0347404860101043   2/28/2019   Bill      6/13/2019     97530             99.00
107769   Florida   Spine   0347404860101043   2/28/2019   Bill      6/13/2019     97110             84.00
107770   Florida   Spine   0347404860101043   2/28/2019   Bill      6/13/2019     97012             60.00
107771   Florida   Spine   0347404860101043   2/28/2019   Bill      6/13/2019     97140             79.00
107772   Florida   Spine   0347404860101043   2/28/2019   Bill      6/13/2019     97010             60.00
107773   Florida   Spine   0347404860101043   2/28/2019   Bill      6/13/2019     G0283             48.00
107774   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     99211             84.00
107775   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     97530             99.00
107776   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     97140             79.00
107777   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     97012             60.00
107778   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     97010             60.00
107779   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     G0283             48.00
107780   Florida   Spine   0488618740101050   4/8/2019    Bill      6/13/2019     99213            385.00
107781   Florida   Spine   0295868630101131   4/29/2019   Bill      6/13/2019     99211             84.00
107782   Florida   Spine   0295868630101131   4/29/2019   Bill      6/13/2019     97010             60.00
107783   Florida   Spine   0295868630101131   4/29/2019   Bill      6/13/2019     97035             48.00
107784   Florida   Spine   0295868630101131   4/29/2019   Bill      6/13/2019     97140             79.00
107785   Florida   Spine   0295868630101131   4/29/2019   Bill      6/13/2019     G0283             48.00
107786   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     99211             84.00
107787   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     97530             99.00
107788   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     97110             84.00
107789   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     97140             79.00
107790   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     97035             48.00
107791   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     97010             60.00
107792   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     G0283             48.00
107793   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     99211             84.00
107794   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     G0283             48.00
107795   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97010             60.00
107796   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97035             48.00
107797   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97140             79.00
107798   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97112             84.00
107799   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     99211             84.00
107800   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     G0283             48.00
107801   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     A4556             24.00
107802   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     97140             79.00
107803   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     97035             48.00
107804   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     97530             99.00
107805   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97530             99.00
107806   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     G0283             48.00
107807   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97010             60.00
107808   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97035             48.00
107809   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97140             79.00
107810   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97112             84.00
107811   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2115 of
                                                   2767

107812   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     99211            84.00
107813   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97010            60.00
107814   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     99211            84.00
107815   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     G0283            48.00
107816   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97140            79.00
107817   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97530            99.00
107818   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97110            84.00
107819   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97112            84.00
107820   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     99211            84.00
107821   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     G0283            48.00
107822   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     97010            60.00
107823   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     97140            79.00
107824   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     97112            84.00
107825   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     97530            99.00
107826   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     97110            84.00
107827   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     99211            84.00
107828   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97530            99.00
107829   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97110            84.00
107830   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97140            79.00
107831   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97012            60.00
107832   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97010            60.00
107833   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     G0283            48.00
107834   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     99211            84.00
107835   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     97110            84.00
107836   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     97112            84.00
107837   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     97140            79.00
107838   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     97010            60.00
107839   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     G0283            48.00
107840   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     99211            84.00
107841   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97530            99.00
107842   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97110            84.00
107843   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97039            48.00
107844   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97010            60.00
107845   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97140            79.00
107846   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97110            84.00
107847   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97530            99.00
107848   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     99211            84.00
107849   Florida   Spine   0452723600101042   4/20/2019   Bill      6/13/2019     99211            84.00
107850   Florida   Spine   0452723600101042   4/20/2019   Bill      6/13/2019     G0283            48.00
107851   Florida   Spine   0452723600101042   4/20/2019   Bill      6/13/2019     97010            60.00
107852   Florida   Spine   0452723600101042   4/20/2019   Bill      6/13/2019     97140            79.00
107853   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     98941            97.00
107854   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     97530            99.00
107855   Florida   Spine   0641875970101010   3/27/2019   Bill      6/13/2019     97010            60.00
107856   Florida   Spine   0641875970101010   3/27/2019   Bill      6/13/2019     99211            84.00
107857   Florida   Spine   0641875970101010   3/27/2019   Bill      6/13/2019     G0283            48.00
107858   Florida   Spine   0641875970101010   3/27/2019   Bill      6/13/2019     97140            79.00
107859   Florida   Spine   0641875970101010   3/27/2019   Bill      6/13/2019     97112            84.00
107860   Florida   Spine   0641875970101010   3/27/2019   Bill      6/13/2019     97530            99.00
107861   Florida   Spine   0641875970101010   3/27/2019   Bill      6/13/2019     97110            84.00
107862   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     98940            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2116 of
                                                   2767

107863   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97530             99.00
107864   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97012             60.00
107865   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97140             79.00
107866   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97035             48.00
107867   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97010             60.00
107868   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     G0283             48.00
107869   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     99211            137.50
107870   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     G0283             48.00
107871   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     97010             60.00
107872   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     97035             48.00
107873   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     97140             79.00
107874   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     97112             84.00
107875   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     97530             99.00
107876   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     99211             84.00
107877   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     97530             99.00
107878   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     97140             79.00
107879   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     G0283             48.00
107880   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     97010             60.00
107881   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     97012             60.00
107882   Florida   Spine   0600040430101071   3/16/2019   Bill      6/13/2019     99211             84.00
107883   Florida   Spine   0600040430101071   3/16/2019   Bill      6/13/2019     97530             99.00
107884   Florida   Spine   0600040430101071   3/16/2019   Bill      6/13/2019     97110             84.00
107885   Florida   Spine   0600040430101071   3/16/2019   Bill      6/13/2019     97140             79.00
107886   Florida   Spine   0600040430101071   3/16/2019   Bill      6/13/2019     G0283             48.00
107887   Florida   Spine   0600040430101071   3/16/2019   Bill      6/13/2019     97010             60.00
107888   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     99211             84.00
107889   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97530             99.00
107890   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97140             79.00
107891   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     G0283             48.00
107892   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97010             60.00
107893   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97039             48.00
107894   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     99211             84.00
107895   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97010             60.00
107896   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97035             48.00
107897   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97140             79.00
107898   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97112             84.00
107899   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97530             99.00
107900   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     G0283             48.00
107901   Florida   Spine   0410926230101107   4/3/2019    Bill      6/13/2019     99211             84.00
107902   Florida   Spine   0410926230101107   4/3/2019    Bill      6/13/2019     97140             79.00
107903   Florida   Spine   0410926230101107   4/3/2019    Bill      6/13/2019     G0283             48.00
107904   Florida   Spine   0410926230101107   4/3/2019    Bill      6/13/2019     97010             60.00
107905   Florida   Spine   0410926230101107   4/3/2019    Bill      6/13/2019     97112             84.00
107906   Florida   Spine   0410926230101107   4/3/2019    Bill      6/13/2019     97110             84.00
107907   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     99211             84.00
107908   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97530             99.00
107909   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97110             84.00
107910   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97140             79.00
107911   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97010             60.00
107912   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97039             48.00
107913   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2117 of
                                                   2767

107914   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     G0283             48.00
107915   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     97010             60.00
107916   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     97140             79.00
107917   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     97112             84.00
107918   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     97530             99.00
107919   Florida   Spine   0536059250101044   3/8/2019    Bill      6/13/2019     97110             84.00
107920   Florida   Spine   0454545630101108   5/20/2019   Bill      6/13/2019     99203            302.00
107921   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     99211             84.00
107922   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     G0283             14.57
107923   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     97010             60.00
107924   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     97140             30.98
107925   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     97112             34.68
107926   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     97530             36.19
107927   Florida   Spine   0523177750101010   4/25/2019   Bill      6/13/2019     99211             84.00
107928   Florida   Spine   0523177750101010   4/25/2019   Bill      6/13/2019     G0283             48.00
107929   Florida   Spine   0523177750101010   4/25/2019   Bill      6/13/2019     97010             60.00
107930   Florida   Spine   0523177750101010   4/25/2019   Bill      6/13/2019     97140             79.00
107931   Florida   Spine   0523177750101010   4/25/2019   Bill      6/13/2019     97530             99.00
107932   Florida   Spine   0454545630101108   5/20/2019   Bill      6/13/2019     99203            302.00
107933   Florida   Spine   0578735380101025   5/9/2019    Bill      6/13/2019     99211             84.00
107934   Florida   Spine   0578735380101025   5/9/2019    Bill      6/13/2019     97140             79.00
107935   Florida   Spine   0578735380101025   5/9/2019    Bill      6/13/2019     97010             60.00
107936   Florida   Spine   0578735380101025   5/9/2019    Bill      6/13/2019     97035             48.00
107937   Florida   Spine   0578735380101025   5/9/2019    Bill      6/13/2019     G0283             48.00
107938   Florida   Spine   0417154430101057   3/29/2019   Bill      6/13/2019     99211             84.00
107939   Florida   Spine   0417154430101057   3/29/2019   Bill      6/13/2019     G0283             48.00
107940   Florida   Spine   0417154430101057   3/29/2019   Bill      6/13/2019     97010             60.00
107941   Florida   Spine   0417154430101057   3/29/2019   Bill      6/13/2019     97140             79.00
107942   Florida   Spine   0417154430101057   3/29/2019   Bill      6/13/2019     97110             84.00
107943   Florida   Spine   0417154430101057   3/29/2019   Bill      6/13/2019     97530             99.00
107944   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     99211             84.00
107945   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97010             60.00
107946   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     G0283             48.00
107947   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97035             48.00
107948   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97112             84.00
107949   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97140             79.00
107950   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97010             60.00
107951   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     G0283             48.00
107952   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97035             48.00
107953   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97140             79.00
107954   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97112             84.00
107955   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97530             99.00
107956   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     99211             84.00
107957   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     97010             60.00
107958   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     97140             79.00
107959   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     97530             99.00
107960   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     G0283             48.00
107961   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     99211             84.00
107962   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     99211             84.00
107963   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     G0283             48.00
107964   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2118 of
                                                   2767

107965   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     99211             84.00
107966   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97010             60.00
107967   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97140             79.00
107968   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97530             99.00
107969   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     99211             84.00
107970   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97010             60.00
107971   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97035             48.00
107972   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97140             79.00
107973   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97112             84.00
107974   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97530             99.00
107975   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     G0283             48.00
107976   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97010             60.00
107977   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97140             79.00
107978   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97530             99.00
107979   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     G0283             48.00
107980   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     99211             84.00
107981   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     99211             84.00
107982   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97010             60.00
107983   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97035             48.00
107984   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97140             79.00
107985   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97112             84.00
107986   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97530             99.00
107987   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     G0283             48.00
107988   Florida   Spine   0389285800101055   5/29/2019   Bill      6/13/2019     99203            302.00
107989   Florida   Spine   0389285800101055   5/29/2019   Bill      6/13/2019     A4556             24.00
107990   Florida   Spine   0389285800101055   5/29/2019   Bill      6/13/2019     G0283             48.00
107991   Florida   Spine   0389285800101055   5/29/2019   Bill      6/13/2019     97010             60.00
107992   Florida   Spine   0389285800101055   5/29/2019   Bill      6/13/2019     97035             48.00
107993   Florida   Spine   0389285800101055   5/29/2019   Bill      6/13/2019     97140             79.00
107994   Florida   Spine   0613782140101017   5/31/2019   Bill      6/13/2019     A4556             24.00
107995   Florida   Spine   0613782140101017   5/31/2019   Bill      6/13/2019     G0283             48.00
107996   Florida   Spine   0613782140101017   5/31/2019   Bill      6/13/2019     97010             60.00
107997   Florida   Spine   0613782140101017   5/31/2019   Bill      6/13/2019     97035             48.00
107998   Florida   Spine   0613782140101017   5/31/2019   Bill      6/13/2019     97140             79.00
107999   Florida   Spine   0613782140101017   5/31/2019   Bill      6/13/2019     99203            302.00
108000   Florida   Spine   0354135220101055   3/19/2018   Bill      6/13/2019     99211             84.00
108001   Florida   Spine   0354135220101055   3/19/2018   Bill      6/13/2019     G0283             48.00
108002   Florida   Spine   0354135220101055   3/19/2018   Bill      6/13/2019     97010             60.00
108003   Florida   Spine   0354135220101055   3/19/2018   Bill      6/13/2019     97140             79.00
108004   Florida   Spine   0354135220101055   3/19/2018   Bill      6/13/2019     97112             84.00
108005   Florida   Spine   0354135220101055   3/19/2018   Bill      6/13/2019     97530             99.00
108006   Florida   Spine   0528344130101053   4/18/2019   Bill      6/13/2019     99211             84.00
108007   Florida   Spine   0528344130101053   4/18/2019   Bill      6/13/2019     G0283             48.00
108008   Florida   Spine   0528344130101053   4/18/2019   Bill      6/13/2019     97010             60.00
108009   Florida   Spine   0528344130101053   4/18/2019   Bill      6/13/2019     97140             79.00
108010   Florida   Spine   0528344130101053   4/18/2019   Bill      6/13/2019     97112             84.00
108011   Florida   Spine   0528344130101053   4/18/2019   Bill      6/13/2019     97530             99.00
108012   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     99211             84.00
108013   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     G0283             48.00
108014   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97010             60.00
108015   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2119 of
                                                   2767

108016   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97140             79.00
108017   Florida   Spine   0575731170101021   5/12/2019   Bill      6/13/2019     97530             99.00
108018   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     99211             84.00
108019   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97530             99.00
108020   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97039             48.00
108021   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97140             79.00
108022   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97035             48.00
108023   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97010             60.00
108024   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     G0283             48.00
108025   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     99212            115.00
108026   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     97010             60.00
108027   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     G0283             48.00
108028   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     97110             84.00
108029   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     97140             79.00
108030   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     97530             99.00
108031   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     99211             84.00
108032   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97530             99.00
108033   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97110             84.00
108034   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97140             79.00
108035   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     G0283             48.00
108036   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97010             60.00
108037   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97012             60.00
108038   Florida   Spine   0649046560101016   4/22/2019   Bill      6/13/2019     G0283             48.00
108039   Florida   Spine   0649046560101016   4/22/2019   Bill      6/13/2019     97010             60.00
108040   Florida   Spine   0649046560101016   4/22/2019   Bill      6/13/2019     99211             84.00
108041   Florida   Spine   0398871330101050   4/19/2019   Bill      6/13/2019     99211             84.00
108042   Florida   Spine   0398871330101050   4/19/2019   Bill      6/13/2019     G0283             48.00
108043   Florida   Spine   0398871330101050   4/19/2019   Bill      6/13/2019     97010             60.00
108044   Florida   Spine   0398871330101050   4/19/2019   Bill      6/13/2019     97140             79.00
108045   Florida   Spine   0398871330101050   4/19/2019   Bill      6/13/2019     97112             84.00
108046   Florida   Spine   0398871330101050   4/19/2019   Bill      6/13/2019     97530             99.00
108047   Florida   Spine   0398871330101050   4/19/2019   Bill      6/13/2019     97110             84.00
108048   Florida   Spine   0621227560101014   4/6/2019    Bill      6/13/2019     99211             84.00
108049   Florida   Spine   0621227560101014   4/6/2019    Bill      6/13/2019     97010             60.00
108050   Florida   Spine   0621227560101014   4/6/2019    Bill      6/13/2019     97140             79.00
108051   Florida   Spine   0621227560101014   4/6/2019    Bill      6/13/2019     97530             99.00
108052   Florida   Spine   0621227560101014   4/6/2019    Bill      6/13/2019     G0283             48.00
108053   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97140             79.00
108054   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     G0283             48.00
108055   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97010             60.00
108056   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97530             99.00
108057   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     99211             84.00
108058   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97039             48.00
108059   Florida   Spine   0615339800101015   5/15/2019   Bill      6/13/2019     97035             48.00
108060   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97010             60.00
108061   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     G0283             48.00
108062   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97140             79.00
108063   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97110             84.00
108064   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97530             99.00
108065   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     99211             84.00
108066   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2120 of
                                                   2767

108067   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     99211            84.00
108068   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97530            99.00
108069   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97012            60.00
108070   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97140            79.00
108071   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97035            48.00
108072   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97010            60.00
108073   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     G0283            48.00
108074   Florida   Spine   0517289190101100   3/11/2019   Bill      6/13/2019     G0283            48.00
108075   Florida   Spine   0517289190101100   3/11/2019   Bill      6/13/2019     97010            60.00
108076   Florida   Spine   0517289190101100   3/11/2019   Bill      6/13/2019     97140            79.00
108077   Florida   Spine   0517289190101100   3/11/2019   Bill      6/13/2019     97112            84.00
108078   Florida   Spine   0517289190101100   3/11/2019   Bill      6/13/2019     97110            84.00
108079   Florida   Spine   0517289190101100   3/11/2019   Bill      6/13/2019     97530            99.00
108080   Florida   Spine   0517289190101100   3/11/2019   Bill      6/13/2019     99211            84.00
108081   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     99211            84.00
108082   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     97530            99.00
108083   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     97012            60.00
108084   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     97140            79.00
108085   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     97010            60.00
108086   Florida   Spine   0499481960101012   4/30/2019   Bill      6/13/2019     G0283            48.00
108087   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     99211            84.00
108088   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     97010            60.00
108089   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     G0283            48.00
108090   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     97140            79.00
108091   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     97530            99.00
108092   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     97110            84.00
108093   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     99211            84.00
108094   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97010            60.00
108095   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97110            84.00
108096   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97112            84.00
108097   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97140            79.00
108098   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97530            99.00
108099   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     G0283            48.00
108100   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     98940            79.00
108101   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97530            99.00
108102   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97110            84.00
108103   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97039            48.00
108104   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     98940            79.00
108105   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     97110            84.00
108106   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     97112            84.00
108107   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     99211            84.00
108108   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97530            99.00
108109   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97110            84.00
108110   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97140            79.00
108111   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97012            60.00
108112   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97010            60.00
108113   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     G0283            48.00
108114   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     98941            97.00
108115   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     97530            99.00
108116   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     97110            84.00
108117   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2121 of
                                                   2767

108118   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     99211            84.00
108119   Florida   Spine   0322308720101045   4/12/2019   Bill      6/13/2019     98940            79.00
108120   Florida   Spine   0322308720101045   4/12/2019   Bill      6/13/2019     G0283            48.00
108121   Florida   Spine   0322308720101045   4/12/2019   Bill      6/13/2019     97010            60.00
108122   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     99211            84.00
108123   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97010            60.00
108124   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97035            48.00
108125   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97140            79.00
108126   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97112            84.00
108127   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97530            99.00
108128   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     G0283            48.00
108129   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97010            60.00
108130   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97140            79.00
108131   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97530            99.00
108132   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     G0283            48.00
108133   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     99211            84.00
108134   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97035            48.00
108135   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     99211            84.00
108136   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97530            99.00
108137   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97110            84.00
108138   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97140            79.00
108139   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     G0283            48.00
108140   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97010            60.00
108141   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     99211            84.00
108142   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97530            99.00
108143   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97110            84.00
108144   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97140            79.00
108145   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97010            60.00
108146   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97039            48.00
108147   Florida   Spine   0327808730101039   3/21/2019   Bill      6/13/2019     99211            84.00
108148   Florida   Spine   0327808730101039   3/21/2019   Bill      6/13/2019     G0283            48.00
108149   Florida   Spine   0327808730101039   3/21/2019   Bill      6/13/2019     97010            60.00
108150   Florida   Spine   0327808730101039   3/21/2019   Bill      6/13/2019     97140            79.00
108151   Florida   Spine   0327808730101039   3/21/2019   Bill      6/13/2019     97112            84.00
108152   Florida   Spine   0327808730101039   3/21/2019   Bill      6/13/2019     97110            84.00
108153   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97010            60.00
108154   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97140            79.00
108155   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97530            99.00
108156   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     G0283            48.00
108157   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     99211            84.00
108158   Florida   Spine   0497175480101021   5/4/2019    Bill      6/13/2019     97039            48.00
108159   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     99211            84.00
108160   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97530            99.00
108161   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97110            84.00
108162   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97140            79.00
108163   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     G0283            48.00
108164   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97010            60.00
108165   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97012            60.00
108166   Florida   Spine   0345138870101054   5/12/2019   Bill      6/13/2019     99211            84.00
108167   Florida   Spine   0345138870101054   5/12/2019   Bill      6/13/2019     G0283            48.00
108168   Florida   Spine   0345138870101054   5/12/2019   Bill      6/13/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2122 of
                                                   2767

108169   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     99211            84.00
108170   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     G0283            48.00
108171   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97140            79.00
108172   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97530            99.00
108173   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97035            48.00
108174   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97010            60.00
108175   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97112            84.00
108176   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97010            60.00
108177   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     99211            84.00
108178   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97140            79.00
108179   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97110            84.00
108180   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97530            99.00
108181   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     99211            84.00
108182   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97010            60.00
108183   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97035            48.00
108184   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97140            79.00
108185   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97112            84.00
108186   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97530            99.00
108187   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     G0283            48.00
108188   Florida   Spine   0454545630101108   5/20/2019   Bill      6/13/2019     99211            84.00
108189   Florida   Spine   0454545630101108   5/20/2019   Bill      6/13/2019     G0283            48.00
108190   Florida   Spine   0454545630101108   5/20/2019   Bill      6/13/2019     97010            60.00
108191   Florida   Spine   0454545630101108   5/20/2019   Bill      6/13/2019     97035            48.00
108192   Florida   Spine   0454545630101108   5/20/2019   Bill      6/13/2019     97140            79.00
108193   Florida   Spine   0454545630101108   5/20/2019   Bill      6/13/2019     97530            99.00
108194   Florida   Spine   0578735380101025   5/9/2019    Bill      6/13/2019     99211            84.00
108195   Florida   Spine   0578735380101025   5/9/2019    Bill      6/13/2019     97140            79.00
108196   Florida   Spine   0578735380101025   5/9/2019    Bill      6/13/2019     97010            60.00
108197   Florida   Spine   0578735380101025   5/9/2019    Bill      6/13/2019     97035            48.00
108198   Florida   Spine   0578735380101025   5/9/2019    Bill      6/13/2019     G0283            48.00
108199   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     99211            84.00
108200   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97010            60.00
108201   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     G0283            48.00
108202   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97035            48.00
108203   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97112            84.00
108204   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97140            79.00
108205   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97010            60.00
108206   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     99211            84.00
108207   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     G0283            48.00
108208   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97035            48.00
108209   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97140            79.00
108210   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97112            84.00
108211   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97530            99.00
108212   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     99211            84.00
108213   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     97010            60.00
108214   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     97530            99.00
108215   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     97140            79.00
108216   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     G0283            48.00
108217   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     99211            84.00
108218   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     G0283            48.00
108219   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2123 of
                                                   2767

108220   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     97035             48.00
108221   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     97112             84.00
108222   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     97140             79.00
108223   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     99211             84.00
108224   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97010             60.00
108225   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97035             48.00
108226   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97140             79.00
108227   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97112             84.00
108228   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97530             99.00
108229   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     G0283             48.00
108230   Florida   Spine   0462632770101039   3/15/2019   Bill      6/13/2019     97010             60.00
108231   Florida   Spine   0462632770101039   3/15/2019   Bill      6/13/2019     G0283             48.00
108232   Florida   Spine   0462632770101039   3/15/2019   Bill      6/13/2019     97140             79.00
108233   Florida   Spine   0462632770101039   3/15/2019   Bill      6/13/2019     99211             84.00
108234   Florida   Spine   0354135220101055   3/19/2018   Bill      6/13/2019     99211             84.00
108235   Florida   Spine   0354135220101055   3/19/2018   Bill      6/13/2019     G0283             48.00
108236   Florida   Spine   0354135220101055   3/19/2018   Bill      6/13/2019     97010             60.00
108237   Florida   Spine   0354135220101055   3/19/2018   Bill      6/13/2019     97140             79.00
108238   Florida   Spine   0354135220101055   3/19/2018   Bill      6/13/2019     97530             99.00
108239   Florida   Spine   0470205250101033   6/2/2019    Bill      6/13/2019     99203            302.00
108240   Florida   Spine   0470205250101033   6/2/2019    Bill      6/13/2019     97010             60.00
108241   Florida   Spine   0470205250101033   6/2/2019    Bill      6/13/2019     97035             48.00
108242   Florida   Spine   0470205250101033   6/2/2019    Bill      6/13/2019     97140             79.00
108243   Florida   Spine   0470205250101033   6/2/2019    Bill      6/13/2019     A4556             24.00
108244   Florida   Spine   0470205250101033   6/2/2019    Bill      6/13/2019     G0283             48.00
108245   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     99211             84.00
108246   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97010             60.00
108247   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97140             79.00
108248   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     G0283             48.00
108249   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97035             48.00
108250   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97112             84.00
108251   Florida   Spine   0613782140101017   5/31/2019   Bill      6/13/2019     G0283             48.00
108252   Florida   Spine   0613782140101017   5/31/2019   Bill      6/13/2019     97010             60.00
108253   Florida   Spine   0613782140101017   5/31/2019   Bill      6/13/2019     97035             48.00
108254   Florida   Spine   0613782140101017   5/31/2019   Bill      6/13/2019     97140             79.00
108255   Florida   Spine   0613782140101017   5/31/2019   Bill      6/13/2019     97530             99.00
108256   Florida   Spine   0613782140101017   5/31/2019   Bill      6/13/2019     99211             84.00
108257   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     99211             84.00
108258   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97530             99.00
108259   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97012             60.00
108260   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97140             79.00
108261   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97035             48.00
108262   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97010             60.00
108263   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     G0283             48.00
108264   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     G0283             48.00
108265   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     99211             84.00
108266   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     97010             60.00
108267   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     97035             48.00
108268   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     97140             79.00
108269   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     97112             84.00
108270   Florida   Spine   0393857520101138   5/15/2019   Bill      6/13/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2124 of
                                                   2767

108271   Florida   Spine   0419163770101104   4/20/2019   Bill      6/13/2019     99211             84.00
108272   Florida   Spine   0419163770101104   4/20/2019   Bill      6/13/2019     G0283             48.00
108273   Florida   Spine   0419163770101104   4/20/2019   Bill      6/13/2019     97010             60.00
108274   Florida   Spine   0419163770101104   4/20/2019   Bill      6/13/2019     97140             79.00
108275   Florida   Spine   0419163770101104   4/20/2019   Bill      6/13/2019     97112             84.00
108276   Florida   Spine   0419163770101104   4/20/2019   Bill      6/13/2019     97530             99.00
108277   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     97010             60.00
108278   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     99211             84.00
108279   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     G0283             48.00
108280   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     97530             99.00
108281   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     97140             79.00
108282   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     97110             84.00
108283   Florida   Spine   0624220070101027   6/2/2019    Bill      6/13/2019     99203            302.00
108284   Florida   Spine   0624220070101027   6/2/2019    Bill      6/13/2019     97010             60.00
108285   Florida   Spine   0624220070101027   6/2/2019    Bill      6/13/2019     97035             48.00
108286   Florida   Spine   0624220070101027   6/2/2019    Bill      6/13/2019     97140             79.00
108287   Florida   Spine   0624220070101027   6/2/2019    Bill      6/13/2019     A4556             24.00
108288   Florida   Spine   0624220070101027   6/2/2019    Bill      6/13/2019     G0283             48.00
108289   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     99211             84.00
108290   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97010             60.00
108291   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97110             84.00
108292   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97140             79.00
108293   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97530             99.00
108294   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     G0283             48.00
108295   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97010             60.00
108296   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97110             84.00
108297   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97112             84.00
108298   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97140             79.00
108299   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     97530             99.00
108300   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     G0283             48.00
108301   Florida   Spine   0182615800101136   4/5/2019    Bill      6/13/2019     99211             84.00
108302   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     99213            385.00
108303   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     99203            550.00
108304   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     99213            385.00
108305   Florida   Spine   0562968810101046   5/27/2019   Bill      6/13/2019     99203            302.00
108306   Florida   Spine   0562968810101046   5/27/2019   Bill      6/13/2019     97010             60.00
108307   Florida   Spine   0562968810101046   5/27/2019   Bill      6/13/2019     G0283             48.00
108308   Florida   Spine   0562968810101046   5/27/2019   Bill      6/13/2019     A4556             24.00
108309   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     99211             84.00
108310   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97530             99.00
108311   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97110             84.00
108312   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97012             60.00
108313   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97140             79.00
108314   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97010             60.00
108315   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     G0283             48.00
108316   Florida   Spine   0582013070101018   5/1/2019    Bill      6/13/2019     99211             84.00
108317   Florida   Spine   0582013070101018   5/1/2019    Bill      6/13/2019     97530             99.00
108318   Florida   Spine   0582013070101018   5/1/2019    Bill      6/13/2019     97110             84.00
108319   Florida   Spine   0582013070101018   5/1/2019    Bill      6/13/2019     97012             60.00
108320   Florida   Spine   0582013070101018   5/1/2019    Bill      6/13/2019     97140             79.00
108321   Florida   Spine   0582013070101018   5/1/2019    Bill      6/13/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2125 of
                                                   2767

108322   Florida   Spine   0582013070101018   5/1/2019    Bill      6/13/2019     G0283             48.00
108323   Florida   Spine   0383695140101050   3/14/2019   Bill      6/13/2019     99212            115.00
108324   Florida   Spine   0383695140101050   3/14/2019   Bill      6/13/2019     97530             99.00
108325   Florida   Spine   0383695140101050   3/14/2019   Bill      6/13/2019     97012             60.00
108326   Florida   Spine   0383695140101050   3/14/2019   Bill      6/13/2019     97140             79.00
108327   Florida   Spine   0383695140101050   3/14/2019   Bill      6/13/2019     97035             48.00
108328   Florida   Spine   0383695140101050   3/14/2019   Bill      6/13/2019     97010             60.00
108329   Florida   Spine   0383695140101050   3/14/2019   Bill      6/13/2019     G0283             48.00
108330   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     99211             84.00
108331   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     G0283             48.00
108332   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     97010             60.00
108333   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     97140             79.00
108334   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     97112             84.00
108335   Florida   Spine   0481000790101016   1/23/2019   Bill      6/13/2019     97530             99.00
108336   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     97010             60.00
108337   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     97110             84.00
108338   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     97140             79.00
108339   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     97530             99.00
108340   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     G0283             48.00
108341   Florida   Spine   0804951830000001   4/16/2019   Bill      6/13/2019     99211             84.00
108342   Florida   Spine   0593692000101045   4/19/2019   Bill      6/13/2019     99212            115.00
108343   Florida   Spine   0593692000101045   4/19/2019   Bill      6/13/2019     97530             99.00
108344   Florida   Spine   0593692000101045   4/19/2019   Bill      6/13/2019     97012             60.00
108345   Florida   Spine   0593692000101045   4/19/2019   Bill      6/13/2019     97140             79.00
108346   Florida   Spine   0593692000101045   4/19/2019   Bill      6/13/2019     97010             60.00
108347   Florida   Spine   0593692000101045   4/19/2019   Bill      6/13/2019     G0283             48.00
108348   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     99211             84.00
108349   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     97010             60.00
108350   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     G0283             48.00
108351   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     97140             79.00
108352   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     97530             99.00
108353   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     97110             84.00
108354   Florida   Spine   0655908490101013   3/27/2019   Bill      6/13/2019     97112             84.00
108355   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     97010             60.00
108356   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     99211             84.00
108357   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     G0283             48.00
108358   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     97140             79.00
108359   Florida   Spine   0616380330101033   4/26/2019   Bill      6/13/2019     97530             99.00
108360   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     99211             84.00
108361   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97010             60.00
108362   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97140             79.00
108363   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97530             99.00
108364   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     G0283             48.00
108365   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     G0283             48.00
108366   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     99211             84.00
108367   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97010             60.00
108368   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97035             48.00
108369   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97140             79.00
108370   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97112             84.00
108371   Florida   Spine   0659301680101017   5/9/2019    Bill      6/13/2019     97530             99.00
108372   Florida   Spine   0640152160101015   4/30/2019   Bill      6/13/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2126 of
                                                   2767

108373   Florida   Spine   0640152160101015   4/30/2019   Bill      6/13/2019     G0283            48.00
108374   Florida   Spine   0640152160101015   4/30/2019   Bill      6/13/2019     97010            60.00
108375   Florida   Spine   0640152160101015   4/30/2019   Bill      6/13/2019     97140            79.00
108376   Florida   Spine   0640152160101015   4/30/2019   Bill      6/13/2019     97530            99.00
108377   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     99211            84.00
108378   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97010            60.00
108379   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97035            48.00
108380   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97140            79.00
108381   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97112            84.00
108382   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97530            99.00
108383   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     G0283            48.00
108384   Florida   Spine   0192246390101035   5/20/2019   Bill      6/13/2019     99211            84.00
108385   Florida   Spine   0192246390101035   5/20/2019   Bill      6/13/2019     97530            99.00
108386   Florida   Spine   0192246390101035   5/20/2019   Bill      6/13/2019     97012            60.00
108387   Florida   Spine   0192246390101035   5/20/2019   Bill      6/13/2019     97140            79.00
108388   Florida   Spine   0192246390101035   5/20/2019   Bill      6/13/2019     97010            60.00
108389   Florida   Spine   0192246390101035   5/20/2019   Bill      6/13/2019     G0283            48.00
108390   Florida   Spine   0324509210101035   1/18/2019   Bill      6/13/2019     99211            84.00
108391   Florida   Spine   0324509210101035   1/18/2019   Bill      6/13/2019     97110            84.00
108392   Florida   Spine   0324509210101035   1/18/2019   Bill      6/13/2019     97112            84.00
108393   Florida   Spine   0324509210101035   1/18/2019   Bill      6/13/2019     97140            79.00
108394   Florida   Spine   0324509210101035   1/18/2019   Bill      6/13/2019     97010            60.00
108395   Florida   Spine   0324509210101035   1/18/2019   Bill      6/13/2019     G0283            48.00
108396   Florida   Spine   0619874410101035   1/1/2019    Bill      6/13/2019     99211            84.00
108397   Florida   Spine   0619874410101035   1/1/2019    Bill      6/13/2019     97530            99.00
108398   Florida   Spine   0619874410101035   1/1/2019    Bill      6/13/2019     97035            48.00
108399   Florida   Spine   0619874410101035   1/1/2019    Bill      6/13/2019     97010            60.00
108400   Florida   Spine   0619874410101035   1/1/2019    Bill      6/13/2019     G0283            48.00
108401   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     99211            84.00
108402   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     G0283            48.00
108403   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     97010            60.00
108404   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     97140            79.00
108405   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     97112            84.00
108406   Florida   Spine   0608924180101013   5/22/2019   Bill      6/13/2019     97530            99.00
108407   Florida   Spine   0523177750101010   4/25/2019   Bill      6/13/2019     99211            84.00
108408   Florida   Spine   0523177750101010   4/25/2019   Bill      6/13/2019     G0283            14.57
108409   Florida   Spine   0523177750101010   4/25/2019   Bill      6/13/2019     97010            60.00
108410   Florida   Spine   0523177750101010   4/25/2019   Bill      6/13/2019     97140            30.98
108411   Florida   Spine   0523177750101010   4/25/2019   Bill      6/13/2019     97530            36.19
108412   Florida   Spine   0295868630101131   4/29/2019   Bill      6/13/2019     99211            84.00
108413   Florida   Spine   0295868630101131   4/29/2019   Bill      6/13/2019     97010            60.00
108414   Florida   Spine   0295868630101131   4/29/2019   Bill      6/13/2019     97140            79.00
108415   Florida   Spine   0295868630101131   4/29/2019   Bill      6/13/2019     G0283            48.00
108416   Florida   Spine   0295868630101131   4/29/2019   Bill      6/13/2019     97530            99.00
108417   Florida   Spine   0322308720101045   4/12/2019   Bill      6/13/2019     98940            79.00
108418   Florida   Spine   0322308720101045   4/12/2019   Bill      6/13/2019     G0283            48.00
108419   Florida   Spine   0322308720101045   4/12/2019   Bill      6/13/2019     97010            60.00
108420   Florida   Spine   0322308720101045   4/12/2019   Bill      6/13/2019     97039            48.00
108421   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     99211            84.00
108422   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     97530            99.00
108423   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     97110            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2127 of
                                                   2767

108424   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     97140             79.00
108425   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     G0283             48.00
108426   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     97010             60.00
108427   Florida   Spine   0095749790101073   4/26/2019   Bill      6/13/2019     97039             48.00
108428   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     99211             84.00
108429   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     G0283             48.00
108430   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97010             60.00
108431   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97035             48.00
108432   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97140             79.00
108433   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97112             84.00
108434   Florida   Spine   0577850280101073   3/21/2019   Bill      6/13/2019     97530             99.00
108435   Florida   Spine   0546847800101011   3/17/2019   Bill      6/13/2019     99213            385.00
108436   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     99211             84.00
108437   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97530             99.00
108438   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97110             84.00
108439   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     G0283             48.00
108440   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97010             60.00
108441   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97012             60.00
108442   Florida   Spine   0649698720101011   4/10/2019   Bill      6/13/2019     99211             84.00
108443   Florida   Spine   0649698720101011   4/10/2019   Bill      6/13/2019     97530             99.00
108444   Florida   Spine   0649698720101011   4/10/2019   Bill      6/13/2019     97110             84.00
108445   Florida   Spine   0649698720101011   4/10/2019   Bill      6/13/2019     97140             79.00
108446   Florida   Spine   0649698720101011   4/10/2019   Bill      6/13/2019     G0283             48.00
108447   Florida   Spine   0649698720101011   4/10/2019   Bill      6/13/2019     97010             60.00
108448   Florida   Spine   0649698720101011   4/10/2019   Bill      6/13/2019     97012             60.00
108449   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97010             60.00
108450   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     99211             84.00
108451   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97140             79.00
108452   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97110             84.00
108453   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97530             99.00
108454   Florida   Spine   0452723600101042   4/20/2019   Bill      6/13/2019     99211             84.00
108455   Florida   Spine   0452723600101042   4/20/2019   Bill      6/13/2019     G0283             48.00
108456   Florida   Spine   0452723600101042   4/20/2019   Bill      6/13/2019     97010             60.00
108457   Florida   Spine   0452723600101042   4/20/2019   Bill      6/13/2019     97140             79.00
108458   Florida   Spine   0452723600101042   4/20/2019   Bill      6/13/2019     97112             84.00
108459   Florida   Spine   0452723600101042   4/20/2019   Bill      6/13/2019     97530             99.00
108460   Florida   Spine   0452723600101042   4/20/2019   Bill      6/13/2019     97110             84.00
108461   Florida   Spine   0345138870101054   5/12/2019   Bill      6/13/2019     99211             84.00
108462   Florida   Spine   0345138870101054   5/12/2019   Bill      6/13/2019     G0283             48.00
108463   Florida   Spine   0345138870101054   5/12/2019   Bill      6/13/2019     97010             60.00
108464   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     99211             84.00
108465   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97530             99.00
108466   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97110             84.00
108467   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97039             48.00
108468   Florida   Spine   0164543610101082   4/8/2019    Bill      6/13/2019     97140             79.00
108469   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     99211             84.00
108470   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     G0283             48.00
108471   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     97010             60.00
108472   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     97140             79.00
108473   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     97112             84.00
108474   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2128 of
                                                   2767

108475   Florida   Spine   0648844600101017   3/9/2019    Bill      6/13/2019     97110             84.00
108476   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97010             60.00
108477   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     99211             84.00
108478   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     G0283             48.00
108479   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97140             79.00
108480   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97530             99.00
108481   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97110             84.00
108482   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97112             84.00
108483   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     99211             84.00
108484   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     G0283             48.00
108485   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     97010             60.00
108486   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     97035             48.00
108487   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     97112             84.00
108488   Florida   Spine   0548590000101013   5/14/2019   Bill      6/13/2019     97140             79.00
108489   Florida   Spine   0112438410101080   5/8/2019    Bill      6/13/2019     98941             97.00
108490   Florida   Spine   0112438410101080   5/8/2019    Bill      6/13/2019     97530             99.00
108491   Florida   Spine   0112438410101080   5/8/2019    Bill      6/13/2019     97112             84.00
108492   Florida   Spine   0112438410101080   5/8/2019    Bill      6/13/2019     97140             79.00
108493   Florida   Spine   0112438410101080   5/8/2019    Bill      6/13/2019     G0283             48.00
108494   Florida   Spine   0112438410101080   5/8/2019    Bill      6/13/2019     97010             60.00
108495   Florida   Spine   0112438410101080   5/8/2019    Bill      6/13/2019     97039             48.00
108496   Florida   Spine   0356081230101370   5/2/2019    Bill      6/13/2019     99211            137.50
108497   Florida   Spine   0356081230101370   5/2/2019    Bill      6/13/2019     97010             60.00
108498   Florida   Spine   0356081230101370   5/2/2019    Bill      6/13/2019     G0283             48.00
108499   Florida   Spine   0356081230101370   5/2/2019    Bill      6/13/2019     97140             79.00
108500   Florida   Spine   0356081230101370   5/2/2019    Bill      6/13/2019     97035             48.00
108501   Florida   Spine   0356081230101370   5/2/2019    Bill      6/13/2019     97530             99.00
108502   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     99211             84.00
108503   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97010             60.00
108504   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97035             48.00
108505   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97140             79.00
108506   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97112             84.00
108507   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     97530             99.00
108508   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     G0283             48.00
108509   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     99211             84.00
108510   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     97010             60.00
108511   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     97530             99.00
108512   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     97140             79.00
108513   Florida   Spine   8667785390000001   5/11/2019   Bill      6/13/2019     G0283             48.00
108514   Florida   Spine   0609977840101012   5/10/2019   Bill      6/13/2019     99203            550.00
108515   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     99211             84.00
108516   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     G0283             48.00
108517   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97010             60.00
108518   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97035             48.00
108519   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97140             79.00
108520   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97112             84.00
108521   Florida   Spine   0564270350101017   5/18/2019   Bill      6/13/2019     97530             99.00
108522   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     99211             84.00
108523   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97010             60.00
108524   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97112             84.00
108525   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2129 of
                                                   2767

108526   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97530             99.00
108527   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     G0283             48.00
108528   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97035             48.00
108529   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     99203            302.00
108530   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     A4556             24.00
108531   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     G0283             48.00
108532   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97010             60.00
108533   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97140             79.00
108534   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97112             84.00
108535   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97010             60.00
108536   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     99211             84.00
108537   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97140             79.00
108538   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97112             84.00
108539   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     99211             84.00
108540   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     G0283             48.00
108541   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97010             60.00
108542   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97035             48.00
108543   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97140             79.00
108544   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97112             84.00
108545   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97530             99.00
108546   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     97010             60.00
108547   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     99211             84.00
108548   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     G0283             48.00
108549   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     97530             99.00
108550   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     97140             79.00
108551   Florida   Spine   0537302130101035   4/8/2019    Bill      6/13/2019     97110             84.00
108552   Florida   Spine   0555998720101082   5/22/2019   Bill      6/13/2019     99203            302.00
108553   Florida   Spine   0555998720101082   5/22/2019   Bill      6/13/2019     97010             60.00
108554   Florida   Spine   0555998720101082   5/22/2019   Bill      6/13/2019     G0283             48.00
108555   Florida   Spine   0555998720101082   5/22/2019   Bill      6/13/2019     97035             48.00
108556   Florida   Spine   0555998720101082   5/22/2019   Bill      6/13/2019     A4556             24.00
108557   Florida   Spine   0555998720101082   5/22/2019   Bill      6/13/2019     97140             79.00
108558   Florida   Spine   0310126680101118   6/2/2019    Bill      6/13/2019     99203            302.00
108559   Florida   Spine   0310126680101118   6/2/2019    Bill      6/13/2019     A4556             24.00
108560   Florida   Spine   0310126680101118   6/2/2019    Bill      6/13/2019     G0283             48.00
108561   Florida   Spine   0310126680101118   6/2/2019    Bill      6/13/2019     97010             60.00
108562   Florida   Spine   0310126680101118   6/2/2019    Bill      6/13/2019     97140             79.00
108563   Florida   Spine   0310126680101118   6/2/2019    Bill      6/13/2019     97112             84.00
108564   Florida   Spine   0437552890101176   2/26/2019   Bill      6/13/2019     99203            550.00
108565   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97010             60.00
108566   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     99211             84.00
108567   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97140             79.00
108568   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97110             84.00
108569   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97530             99.00
108570   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     99211             84.00
108571   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     G0283             48.00
108572   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97010             60.00
108573   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97035             48.00
108574   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97140             79.00
108575   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97112             84.00
108576   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2130 of
                                                   2767

108577   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     99211             84.00
108578   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97010             60.00
108579   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97110             84.00
108580   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97140             79.00
108581   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     97530             99.00
108582   Florida   Spine   0569785220101058   4/25/2019   Bill      6/13/2019     G0283             48.00
108583   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     99211             84.00
108584   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     G0283             48.00
108585   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97010             60.00
108586   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97035             48.00
108587   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97140             79.00
108588   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97112             84.00
108589   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97530             99.00
108590   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     99211             84.00
108591   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97010             60.00
108592   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97035             48.00
108593   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97140             79.00
108594   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97112             84.00
108595   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     97530             99.00
108596   Florida   Spine   0496500220101034   4/8/2019    Bill      6/13/2019     G0283             48.00
108597   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     99213            385.00
108598   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     99211             84.00
108599   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     G0283             48.00
108600   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97140             79.00
108601   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97530             99.00
108602   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97035             48.00
108603   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97010             60.00
108604   Florida   Spine   0423510660101020   3/31/2019   Bill      6/13/2019     97112             84.00
108605   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     99211             84.00
108606   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     97530             99.00
108607   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     97110             84.00
108608   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     97140             79.00
108609   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     97010             60.00
108610   Florida   Spine   0582436020101046   5/15/2019   Bill      6/13/2019     G0283             48.00
108611   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     98940             79.00
108612   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     G0283             48.00
108613   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97010             60.00
108614   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97140             79.00
108615   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97112             84.00
108616   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97530             99.00
108617   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     99211             84.00
108618   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97010             60.00
108619   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97035             48.00
108620   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97140             79.00
108621   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     97530             99.00
108622   Florida   Spine   0345413330101089   6/2/2019    Bill      6/13/2019     G0283             48.00
108623   Florida   Spine   0647618710101013   5/17/2019   Bill      6/13/2019     99211             84.00
108624   Florida   Spine   0647618710101013   5/17/2019   Bill      6/13/2019     97530             99.00
108625   Florida   Spine   0647618710101013   5/17/2019   Bill      6/13/2019     97110             84.00
108626   Florida   Spine   0647618710101013   5/17/2019   Bill      6/13/2019     97140             79.00
108627   Florida   Spine   0647618710101013   5/17/2019   Bill      6/13/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2131 of
                                                   2767

108628   Florida   Spine   0647618710101013   5/17/2019   Bill      6/13/2019     97010             60.00
108629   Florida   Spine   0647618710101013   5/17/2019   Bill      6/13/2019     G0283             48.00
108630   Florida   Spine   0540881500101019   5/27/2019   Bill      6/13/2019     99203            302.00
108631   Florida   Spine   0540881500101019   5/27/2019   Bill      6/13/2019     97140             79.00
108632   Florida   Spine   0540881500101019   5/27/2019   Bill      6/13/2019     G0283             48.00
108633   Florida   Spine   0540881500101019   5/27/2019   Bill      6/13/2019     97010             60.00
108634   Florida   Spine   0540881500101019   5/27/2019   Bill      6/13/2019     A4556             24.00
108635   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     99211             84.00
108636   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97010             60.00
108637   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97140             79.00
108638   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97530             99.00
108639   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     G0283             48.00
108640   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97112             84.00
108641   Florida   Spine   0365299790101023   4/16/2019   Bill      6/13/2019     97110             84.00
108642   Florida   Spine   0507467380101013   4/15/2019   Bill      6/13/2019     99203            550.00
108643   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97010             60.00
108644   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     99211             84.00
108645   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     G0283             48.00
108646   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97035             48.00
108647   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97140             79.00
108648   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97112             84.00
108649   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97530             99.00
108650   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     99211             84.00
108651   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97010             60.00
108652   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     G0283             48.00
108653   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97035             48.00
108654   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97112             84.00
108655   Florida   Spine   0610419950101026   4/11/2019   Bill      6/13/2019     97140             79.00
108656   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     99211             84.00
108657   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97010             60.00
108658   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97035             48.00
108659   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97140             79.00
108660   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97112             84.00
108661   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     97530             99.00
108662   Florida   Spine   0498071950101063   5/15/2019   Bill      6/13/2019     G0283             48.00
108663   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     99211             84.00
108664   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97530             99.00
108665   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97110             84.00
108666   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97140             79.00
108667   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     G0283             48.00
108668   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97010             60.00
108669   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97012             60.00
108670   Florida   Spine   0547756000101045   5/2/2019    Bill      6/13/2019     99211             84.00
108671   Florida   Spine   0547756000101045   5/2/2019    Bill      6/13/2019     97530             99.00
108672   Florida   Spine   0547756000101045   5/2/2019    Bill      6/13/2019     97039             48.00
108673   Florida   Spine   0547756000101045   5/2/2019    Bill      6/13/2019     97110             84.00
108674   Florida   Spine   0547756000101045   5/2/2019    Bill      6/13/2019     97140             79.00
108675   Florida   Spine   0547756000101045   5/2/2019    Bill      6/13/2019     97010             60.00
108676   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     99211             84.00
108677   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97530             99.00
108678   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2132 of
                                                   2767

108679   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97140            79.00
108680   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     G0283            48.00
108681   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97010            60.00
108682   Florida   Spine   0389901570101063   5/21/2019   Bill      6/13/2019     97012            60.00
108683   Florida   Spine   0438553860101039   4/23/2019   Bill      6/13/2019     99211            84.00
108684   Florida   Spine   0438553860101039   4/23/2019   Bill      6/13/2019     G0283            48.00
108685   Florida   Spine   0438553860101039   4/23/2019   Bill      6/13/2019     97010            60.00
108686   Florida   Spine   0470205250101033   6/2/2019    Bill      6/13/2019     99211            84.00
108687   Florida   Spine   0470205250101033   6/2/2019    Bill      6/13/2019     97010            60.00
108688   Florida   Spine   0470205250101033   6/2/2019    Bill      6/13/2019     G0283            48.00
108689   Florida   Spine   0470205250101033   6/2/2019    Bill      6/13/2019     97140            79.00
108690   Florida   Spine   0470205250101033   6/2/2019    Bill      6/13/2019     97530            99.00
108691   Florida   Spine   0470205250101033   6/2/2019    Bill      6/13/2019     97039            48.00
108692   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97010            60.00
108693   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     99211            84.00
108694   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97140            79.00
108695   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97112            84.00
108696   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     99211            84.00
108697   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97010            60.00
108698   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97112            84.00
108699   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97140            79.00
108700   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97530            99.00
108701   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     G0283            48.00
108702   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97035            48.00
108703   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     99211            84.00
108704   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     G0283            48.00
108705   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97010            60.00
108706   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97035            48.00
108707   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97140            79.00
108708   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97112            84.00
108709   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97530            99.00
108710   Florida   Spine   0586408480101010   4/2/2019    Bill      6/13/2019     99211            84.00
108711   Florida   Spine   0586408480101010   4/2/2019    Bill      6/13/2019     97039            48.00
108712   Florida   Spine   0562869750101113   5/26/2019   Bill      6/13/2019     99211            84.00
108713   Florida   Spine   0562869750101113   5/26/2019   Bill      6/13/2019     97140            79.00
108714   Florida   Spine   0562869750101113   5/26/2019   Bill      6/13/2019     97010            60.00
108715   Florida   Spine   0562869750101113   5/26/2019   Bill      6/13/2019     97039            48.00
108716   Florida   Spine   0624220070101027   6/2/2019    Bill      6/13/2019     99211            84.00
108717   Florida   Spine   0624220070101027   6/2/2019    Bill      6/13/2019     97010            60.00
108718   Florida   Spine   0624220070101027   6/2/2019    Bill      6/13/2019     G0283            48.00
108719   Florida   Spine   0624220070101027   6/2/2019    Bill      6/13/2019     97140            79.00
108720   Florida   Spine   0624220070101027   6/2/2019    Bill      6/13/2019     97530            99.00
108721   Florida   Spine   0624220070101027   6/2/2019    Bill      6/13/2019     97039            48.00
108722   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     98940            79.00
108723   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     G0283            48.00
108724   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97010            60.00
108725   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97140            79.00
108726   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97112            84.00
108727   Florida   Spine   0523729000101040   2/6/2019    Bill      6/13/2019     97530            99.00
108728   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     99211            84.00
108729   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2133 of
                                                   2767

108730   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97010             60.00
108731   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97035             48.00
108732   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97140             79.00
108733   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97112             84.00
108734   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97530             99.00
108735   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     99211             84.00
108736   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97010             60.00
108737   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97035             48.00
108738   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97140             79.00
108739   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97112             84.00
108740   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     97530             99.00
108741   Florida   Spine   0493645630101109   5/13/2019   Bill      6/13/2019     G0283             48.00
108742   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     99211             84.00
108743   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97010             60.00
108744   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97035             48.00
108745   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97140             79.00
108746   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97112             84.00
108747   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     97530             99.00
108748   Florida   Spine   0374131480101055   5/14/2019   Bill      6/13/2019     G0283             48.00
108749   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     98940             79.00
108750   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97530             99.00
108751   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97039             48.00
108752   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97140             79.00
108753   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97035             48.00
108754   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97010             60.00
108755   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     G0283             48.00
108756   Florida   Spine   0345138870101054   5/12/2019   Bill      6/13/2019     99211             84.00
108757   Florida   Spine   0345138870101054   5/12/2019   Bill      6/13/2019     97039             48.00
108758   Florida   Spine   0617182890101026   3/30/2019   Bill      6/13/2019     99213            212.00
108759   Florida   Spine   0540881500101019   5/27/2019   Bill      6/13/2019     98941             97.00
108760   Florida   Spine   0540881500101019   5/27/2019   Bill      6/13/2019     97530             99.00
108761   Florida   Spine   0540881500101019   5/27/2019   Bill      6/13/2019     97140             79.00
108762   Florida   Spine   0540881500101019   5/27/2019   Bill      6/13/2019     G0283             48.00
108763   Florida   Spine   0540881500101019   5/27/2019   Bill      6/13/2019     97010             60.00
108764   Florida   Spine   0540881500101019   5/27/2019   Bill      6/13/2019     97035             48.00
108765   Florida   Spine   0540881500101019   5/27/2019   Bill      6/13/2019     97039             48.00
108766   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97110             84.00
108767   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97039             48.00
108768   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97110             84.00
108769   Florida   Spine   0476054460101175   4/6/2019    Bill      6/13/2019     97012             60.00
108770   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     99211             84.00
108771   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97110             84.00
108772   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97140             79.00
108773   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     G0283             48.00
108774   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97010             60.00
108775   Florida   Spine   0628885060101017   5/22/2019   Bill      6/13/2019     97012             60.00
108776   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97010             60.00
108777   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     99211             84.00
108778   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     G0283             48.00
108779   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97140             79.00
108780   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2134 of
                                                   2767

108781   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97110            84.00
108782   Florida   Spine   0499484830101055   2/20/2019   Bill      6/13/2019     97112            84.00
108783   Florida   Spine   0311283660101045   8/4/2018    Bill      6/13/2019     99211            84.00
108784   Florida   Spine   0311283660101045   8/4/2018    Bill      6/13/2019     G0283            48.00
108785   Florida   Spine   0311283660101045   8/4/2018    Bill      6/13/2019     97010            60.00
108786   Florida   Spine   0311283660101045   8/4/2018    Bill      6/13/2019     97140            79.00
108787   Florida   Spine   0311283660101045   8/4/2018    Bill      6/13/2019     97112            84.00
108788   Florida   Spine   0311283660101045   8/4/2018    Bill      6/13/2019     97530            99.00
108789   Florida   Spine   0311283660101045   8/4/2018    Bill      6/13/2019     97110            84.00
108790   Florida   Spine   0648845770101018   5/1/2019    Bill      6/13/2019     99211            84.00
108791   Florida   Spine   0648845770101018   5/1/2019    Bill      6/13/2019     97140            79.00
108792   Florida   Spine   0648845770101018   5/1/2019    Bill      6/13/2019     G0283            48.00
108793   Florida   Spine   0648845770101018   5/1/2019    Bill      6/13/2019     97010            60.00
108794   Florida   Spine   0648845770101018   5/1/2019    Bill      6/13/2019     97012            60.00
108795   Florida   Spine   0616703330101010   2/16/2019   Bill      6/13/2019     98941            97.00
108796   Florida   Spine   0616703330101010   2/16/2019   Bill      6/13/2019     97530            99.00
108797   Florida   Spine   0616703330101010   2/16/2019   Bill      6/13/2019     97140            79.00
108798   Florida   Spine   0616703330101010   2/16/2019   Bill      6/13/2019     97039            48.00
108799   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     99211            84.00
108800   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     G0283            48.00
108801   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97010            60.00
108802   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97035            48.00
108803   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97140            79.00
108804   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97112            84.00
108805   Florida   Spine   0572188650101042   3/29/2019   Bill      6/13/2019     97530            99.00
108806   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97010            60.00
108807   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     99211            84.00
108808   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97140            79.00
108809   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97110            84.00
108810   Florida   Spine   0607188190101014   3/25/2019   Bill      6/13/2019     97530            99.00
108811   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     98940            79.00
108812   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97530            99.00
108813   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97012            60.00
108814   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97140            79.00
108815   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97035            48.00
108816   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     97010            60.00
108817   Florida   Spine   0633422850101016   5/26/2019   Bill      6/13/2019     G0283            48.00
108818   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     99211            84.00
108819   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97010            60.00
108820   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97112            84.00
108821   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97140            79.00
108822   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97530            99.00
108823   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     G0283            48.00
108824   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97035            48.00
108825   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     99211            84.00
108826   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     G0283            48.00
108827   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97010            60.00
108828   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97035            48.00
108829   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97140            79.00
108830   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97112            84.00
108831   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2135 of
                                                   2767

108832   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97010               60.00
108833   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     99211               84.00
108834   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97140               79.00
108835   Florida   Spine   0652183750101011   5/13/2019   Bill      6/13/2019     97112               84.00
108836   Florida   Spine   0465620550101029   6/3/2019    Bill      6/13/2019     99211              137.50
108837   Florida   Spine   0465620550101029   6/3/2019    Bill      6/13/2019     G0283               48.00
108838   Florida   Spine   0465620550101029   6/3/2019    Bill      6/13/2019     97010               60.00
108839   Florida   Spine   0465620550101029   6/3/2019    Bill      6/13/2019     97035               48.00
108840   Florida   Spine   0465620550101029   6/3/2019    Bill      6/13/2019     97140               79.00
108841   Florida   Spine   0465620550101029   6/3/2019    Bill      6/13/2019     97112               84.00
108842   Florida   Spine   0465620550101029   6/3/2019    Bill      6/13/2019     97530               99.00
108843   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     99203              302.00
108844   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97140               79.00
108845   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97010               60.00
108846   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     A4556               24.00
108847   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     99211               84.00
108848   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97530               99.00
108849   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97110               84.00
108850   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97140               79.00
108851   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97035               48.00
108852   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97010               60.00
108853   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     G0283               48.00
108854   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     99211               84.00
108855   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97530               99.00
108856   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97110               84.00
108857   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97140               79.00
108858   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97010               60.00
108859   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     G0283               48.00
108860   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     99211               84.00
108861   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97530               99.00
108862   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97039               48.00
108863   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97140               79.00
108864   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97035               48.00
108865   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97010               60.00
108866   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     G0283               48.00
108867   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     99211               84.00
108868   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97530               99.00
108869   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97110               84.00
108870   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97140               79.00
108871   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97012               60.00
108872   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97010               60.00
108873   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     G0283               48.00
108874   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     99211               84.00
108875   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97530               99.00
108876   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97112               84.00
108877   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97140               79.00
108878   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97035               48.00
108879   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97010               60.00
108880   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     G0283               48.00
108881   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     72141            2,145.00
108882   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     72148            2,145.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2136 of
                                                   2767

108883   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97530             99.00
108884   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97112             84.00
108885   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97140             79.00
108886   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97010             60.00
108887   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     G0283             48.00
108888   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     99211             84.00
108889   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97530             99.00
108890   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97140             79.00
108891   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97035             48.00
108892   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97010             60.00
108893   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     G0283             48.00
108894   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     99211             84.00
108895   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97530             99.00
108896   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97140             79.00
108897   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97035             48.00
108898   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97010             60.00
108899   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     G0283             48.00
108900   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     99211             84.00
108901   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97530             99.00
108902   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97140             79.00
108903   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97035             48.00
108904   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97010             60.00
108905   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     G0283             48.00
108906   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     99211             84.00
108907   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97530             99.00
108908   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97140             79.00
108909   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97035             48.00
108910   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97010             60.00
108911   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     G0283             48.00
108912   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     99212            115.00
108913   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97530             99.00
108914   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97110             84.00
108915   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97140             79.00
108916   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97010             60.00
108917   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     G0283             48.00
108918   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     G0283             48.00
108919   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     99211             84.00
108920   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97530             99.00
108921   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97110             84.00
108922   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97112             84.00
108923   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97140             79.00
108924   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97010             60.00
108925   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     G0283             48.00
108926   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     99211             84.00
108927   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97530             99.00
108928   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97112             84.00
108929   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97140             79.00
108930   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97035             48.00
108931   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97010             60.00
108932   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     99203            302.00
108933   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2137 of
                                                   2767

108934   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     G0283            48.00
108935   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97010            60.00
108936   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     A4556            24.00
108937   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     G0283            48.00
108938   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     99211            84.00
108939   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97530            99.00
108940   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97110            84.00
108941   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97112            84.00
108942   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97140            79.00
108943   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97010            60.00
108944   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     98941            97.00
108945   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97530            99.00
108946   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97039            48.00
108947   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97140            79.00
108948   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97035            48.00
108949   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97010            60.00
108950   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     G0283            48.00
108951   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     G0283            48.00
108952   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     99211            84.00
108953   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97530            99.00
108954   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97110            84.00
108955   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97112            84.00
108956   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97140            79.00
108957   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97010            60.00
108958   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     98941            97.00
108959   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97530            99.00
108960   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97140            79.00
108961   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     G0283            48.00
108962   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97010            60.00
108963   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97035            48.00
108964   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     99211            84.00
108965   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97530            99.00
108966   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97112            84.00
108967   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97140            79.00
108968   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97035            48.00
108969   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97010            60.00
108970   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     G0283            48.00
108971   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     98941            97.00
108972   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97530            99.00
108973   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97140            79.00
108974   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     G0283            48.00
108975   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97010            60.00
108976   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97035            48.00
108977   Florida   Spine   0482504380101061   5/7/2019   Bill       6/20/2019     97012            60.00
108978   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     99211            84.00
108979   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97530            99.00
108980   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97110            84.00
108981   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97112            84.00
108982   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97140            79.00
108983   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     97010            60.00
108984   Florida   Spine   0537302130101035   4/8/2019   Bill       6/20/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2138 of
                                                   2767

108985   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     98941             97.00
108986   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     97530             99.00
108987   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     97140             79.00
108988   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     G0283             48.00
108989   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     97010             60.00
108990   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     97035             48.00
108991   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     97039             48.00
108992   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     99211             84.00
108993   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97530             99.00
108994   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97110             84.00
108995   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97140             79.00
108996   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97039             48.00
108997   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97010             60.00
108998   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     G0283             48.00
108999   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     98941             97.00
109000   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     97530             99.00
109001   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     97140             79.00
109002   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     G0283             48.00
109003   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     97010             60.00
109004   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     97035             48.00
109005   Florida   Spine   0482504380101061   5/7/2019     Bill     6/20/2019     97039             48.00
109006   Florida   Spine   0574187870101020   12/15/2017   Bill     6/20/2019     99213            385.00
109007   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     99211             84.00
109008   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97530             99.00
109009   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97112             84.00
109010   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97140             79.00
109011   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97010             60.00
109012   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     G0283             48.00
109013   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     99211             84.00
109014   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97530             99.00
109015   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97112             84.00
109016   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97140             79.00
109017   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97010             60.00
109018   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     G0283             48.00
109019   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     99211             84.00
109020   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97530             99.00
109021   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97140             79.00
109022   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97039             48.00
109023   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97010             60.00
109024   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     G0283             48.00
109025   Florida   Spine   0604995090101016   3/19/2019    Bill     6/20/2019     99203            550.00
109026   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     G0283             48.00
109027   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97010             60.00
109028   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97140             79.00
109029   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97110             84.00
109030   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     99211             84.00
109031   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     99211             84.00
109032   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97010             60.00
109033   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     G0283             48.00
109034   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97110             84.00
109035   Florida   Spine   0537302130101035   4/8/2019     Bill     6/20/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2139 of
                                                   2767

109036   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97530             99.00
109037   Florida   Spine   0498071950101063   5/15/2019   Bill      6/20/2019     99203            550.00
109038   Florida   Spine   0498071950101063   5/15/2019   Bill      6/20/2019     99203            302.00
109039   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     99211             84.00
109040   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97010             60.00
109041   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     G0283             48.00
109042   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97110             84.00
109043   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97140             79.00
109044   Florida   Spine   0537302130101035   4/8/2019    Bill      6/20/2019     97530             99.00
109045   Florida   Spine   0536059250101044   3/8/2019    Bill      6/20/2019     99211             84.00
109046   Florida   Spine   0536059250101044   3/8/2019    Bill      6/20/2019     G0283             48.00
109047   Florida   Spine   0536059250101044   3/8/2019    Bill      6/20/2019     97010             60.00
109048   Florida   Spine   0536059250101044   3/8/2019    Bill      6/20/2019     97140             79.00
109049   Florida   Spine   0536059250101044   3/8/2019    Bill      6/20/2019     97112             84.00
109050   Florida   Spine   0536059250101044   3/8/2019    Bill      6/20/2019     97530             99.00
109051   Florida   Spine   0536059250101044   3/8/2019    Bill      6/20/2019     97110             84.00
109052   Florida   Spine   0493645630101109   5/13/2019   Bill      6/20/2019     99211             84.00
109053   Florida   Spine   0493645630101109   5/13/2019   Bill      6/20/2019     97010             60.00
109054   Florida   Spine   0493645630101109   5/13/2019   Bill      6/20/2019     97035             48.00
109055   Florida   Spine   0493645630101109   5/13/2019   Bill      6/20/2019     97140             79.00
109056   Florida   Spine   0493645630101109   5/13/2019   Bill      6/20/2019     97112             84.00
109057   Florida   Spine   0493645630101109   5/13/2019   Bill      6/20/2019     97530             99.00
109058   Florida   Spine   0493645630101109   5/13/2019   Bill      6/20/2019     G0283             48.00
109059   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     99211             84.00
109060   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97010             60.00
109061   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97035             48.00
109062   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97140             79.00
109063   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97112             84.00
109064   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97530             99.00
109065   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     G0283             48.00
109066   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     99211             84.00
109067   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     G0283             48.00
109068   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     97010             60.00
109069   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     97035             48.00
109070   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     97140             79.00
109071   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     97112             84.00
109072   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     97530             99.00
109073   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     99211             84.00
109074   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     G0283             48.00
109075   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     97010             60.00
109076   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     97035             48.00
109077   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     97140             79.00
109078   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     97112             84.00
109079   Florida   Spine   0572188650101042   3/29/2019   Bill      6/20/2019     97530             99.00
109080   Florida   Spine   0523729000101040   2/6/2019    Bill      6/20/2019     98940             79.00
109081   Florida   Spine   0523729000101040   2/6/2019    Bill      6/20/2019     G0283             48.00
109082   Florida   Spine   0523729000101040   2/6/2019    Bill      6/20/2019     97010             60.00
109083   Florida   Spine   0523729000101040   2/6/2019    Bill      6/20/2019     97140             79.00
109084   Florida   Spine   0523729000101040   2/6/2019    Bill      6/20/2019     97112             84.00
109085   Florida   Spine   0523729000101040   2/6/2019    Bill      6/20/2019     97530             99.00
109086   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2140 of
                                                   2767

109087   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97010               60.00
109088   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97035               48.00
109089   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97140               79.00
109090   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97112               84.00
109091   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97530               99.00
109092   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     G0283               48.00
109093   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     99211               84.00
109094   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97010               60.00
109095   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97112               84.00
109096   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97140               79.00
109097   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97530               99.00
109098   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     G0283               48.00
109099   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97035               48.00
109100   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     99211               84.00
109101   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97010               60.00
109102   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97035               48.00
109103   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97140               79.00
109104   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97112               84.00
109105   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97530               99.00
109106   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     G0283               48.00
109107   Florida   Spine   0498071950101063   5/15/2019   Bill      6/20/2019     99211               84.00
109108   Florida   Spine   0498071950101063   5/15/2019   Bill      6/20/2019     97010               60.00
109109   Florida   Spine   0498071950101063   5/15/2019   Bill      6/20/2019     97035               48.00
109110   Florida   Spine   0498071950101063   5/15/2019   Bill      6/20/2019     97140               79.00
109111   Florida   Spine   0498071950101063   5/15/2019   Bill      6/20/2019     97112               84.00
109112   Florida   Spine   0498071950101063   5/15/2019   Bill      6/20/2019     97530               99.00
109113   Florida   Spine   0498071950101063   5/15/2019   Bill      6/20/2019     G0283               48.00
109114   Florida   Spine   0498071950101063   5/15/2019   Bill      6/20/2019     98941               97.00
109115   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     99203              550.00
109116   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     99203              550.00
109117   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     99211               84.00
109118   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     G0283               48.00
109119   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97010               60.00
109120   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97035               48.00
109121   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97140               79.00
109122   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97112               84.00
109123   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97530               99.00
109124   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97010               60.00
109125   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     99211               84.00
109126   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97140               79.00
109127   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97112               84.00
109128   Florida   Spine   0493645630101109   5/13/2019   Bill      6/20/2019     73221            1,925.00
109129   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     72141            2,145.00
109130   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     72141            2,145.00
109131   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     73221            1,925.00
109132   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     99211               84.00
109133   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     G0283               48.00
109134   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     97010               60.00
109135   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     97140               79.00
109136   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     97112               84.00
109137   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     97530               99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2141 of
                                                   2767

109138   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     99211               84.00
109139   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97010               60.00
109140   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97035               48.00
109141   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97140               79.00
109142   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97112               84.00
109143   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97530               99.00
109144   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     G0283               48.00
109145   Florida   Spine   0575428440101036   8/9/2018    Bill      6/20/2019     99213              385.00
109146   Florida   Spine   8667785390000001   5/11/2019   Bill      6/20/2019     72141            2,145.00
109147   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     99211               84.00
109148   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     G0283               48.00
109149   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     97010               60.00
109150   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     97140               79.00
109151   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     97530               99.00
109152   Florida   Spine   0345138870101054   5/12/2019   Bill      6/20/2019     72148            2,145.00
109153   Florida   Spine   0345138870101054   5/12/2019   Bill      6/20/2019     72141            2,145.00
109154   Florida   Spine   0493645630101109   5/13/2019   Bill      6/20/2019     99203              550.00
109155   Florida   Spine   0114394710101130   1/8/2018    Bill      6/20/2019     99213              385.00
109156   Florida   Spine   0358401940101031   3/17/2019   Bill      6/20/2019     99215              605.00
109157   Florida   Spine   0476054460101175   4/6/2019    Bill      6/20/2019     99213              385.00
109158   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     99213              385.00
109159   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     97010               60.00
109160   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     99211               84.00
109161   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     G0283               48.00
109162   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     97140               79.00
109163   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     97112               84.00
109164   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     97530               99.00
109165   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     97110               84.00
109166   Florida   Spine   0631773230101015   4/29/2019   Bill      6/20/2019     99211               84.00
109167   Florida   Spine   0631773230101015   4/29/2019   Bill      6/20/2019     97035               48.00
109168   Florida   Spine   0631773230101015   4/29/2019   Bill      6/20/2019     97530               99.00
109169   Florida   Spine   0631773230101015   4/29/2019   Bill      6/20/2019     97140               79.00
109170   Florida   Spine   0631773230101015   4/29/2019   Bill      6/20/2019     97010               60.00
109171   Florida   Spine   0631773230101015   4/29/2019   Bill      6/20/2019     G0283               48.00
109172   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97010               60.00
109173   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97140               79.00
109174   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97530               99.00
109175   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     G0283               48.00
109176   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     99211               84.00
109177   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97039               48.00
109178   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     99211               84.00
109179   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     97140               79.00
109180   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     G0283               48.00
109181   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     97010               60.00
109182   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     97112               84.00
109183   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     97110               84.00
109184   Florida   Spine   0338161060101113   5/2/2019    Bill      6/20/2019     99211               84.00
109185   Florida   Spine   0338161060101113   5/2/2019    Bill      6/20/2019     97010               60.00
109186   Florida   Spine   0338161060101113   5/2/2019    Bill      6/20/2019     97530               99.00
109187   Florida   Spine   0338161060101113   5/2/2019    Bill      6/20/2019     G0283               48.00
109188   Florida   Spine   0338161060101113   5/2/2019    Bill      6/20/2019     98941               97.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2142 of
                                                   2767

109189   Florida   Spine   0338161060101113   5/2/2019    Bill      6/20/2019     97140             79.00
109190   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     99203            550.00
109191   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     97140             79.00
109192   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     G0283             48.00
109193   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     97010             60.00
109194   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     97530             99.00
109195   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     99211             84.00
109196   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     97039             48.00
109197   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     99211             84.00
109198   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     G0283             48.00
109199   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     97010             60.00
109200   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     97140             79.00
109201   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     97530             99.00
109202   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97010             60.00
109203   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97140             79.00
109204   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97530             99.00
109205   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     G0283             48.00
109206   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     99211             84.00
109207   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97035             48.00
109208   Florida   Spine   0394416760101107   6/30/2018   Bill      6/20/2019     99213            385.00
109209   Florida   Spine   0433175160101041   2/20/2019   Bill      6/20/2019     G0283             48.00
109210   Florida   Spine   0433175160101041   2/20/2019   Bill      6/20/2019     97010             60.00
109211   Florida   Spine   0433175160101041   2/20/2019   Bill      6/20/2019     97140             79.00
109212   Florida   Spine   0433175160101041   2/20/2019   Bill      6/20/2019     97112             84.00
109213   Florida   Spine   0433175160101041   2/20/2019   Bill      6/20/2019     97110             84.00
109214   Florida   Spine   0433175160101041   2/20/2019   Bill      6/20/2019     99211             84.00
109215   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     99211            137.50
109216   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     G0283             48.00
109217   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97010             60.00
109218   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97140             79.00
109219   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97112             84.00
109220   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97530             99.00
109221   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97110             84.00
109222   Florida   Spine   0402921620101064   4/2/2019    Bill      6/20/2019     99211             84.00
109223   Florida   Spine   0402921620101064   4/2/2019    Bill      6/20/2019     97010             60.00
109224   Florida   Spine   0402921620101064   4/2/2019    Bill      6/20/2019     97110             84.00
109225   Florida   Spine   0402921620101064   4/2/2019    Bill      6/20/2019     97112             84.00
109226   Florida   Spine   0402921620101064   4/2/2019    Bill      6/20/2019     97140             79.00
109227   Florida   Spine   0402921620101064   4/2/2019    Bill      6/20/2019     G0283             48.00
109228   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     G0283             48.00
109229   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     97010             60.00
109230   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     97140             79.00
109231   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     99212            115.00
109232   Florida   Spine   0617182890101026   3/30/2019   Bill      6/20/2019     99213            212.00
109233   Florida   Spine   0429084450101016   6/1/2019    Bill      6/20/2019     99203            302.00
109234   Florida   Spine   0112438410101080   5/8/2019    Bill      6/20/2019     99203            550.00
109235   Florida   Spine   0468326460101060   9/28/2018   Bill      6/20/2019     99213            385.00
109236   Florida   Spine   0311283660101045   8/4/2018    Bill      6/20/2019     99211             84.00
109237   Florida   Spine   0311283660101045   8/4/2018    Bill      6/20/2019     G0283             48.00
109238   Florida   Spine   0311283660101045   8/4/2018    Bill      6/20/2019     97010             60.00
109239   Florida   Spine   0311283660101045   8/4/2018    Bill      6/20/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2143 of
                                                   2767

109240   Florida   Spine   0311283660101045   8/4/2018     Bill     6/20/2019     97112             84.00
109241   Florida   Spine   0311283660101045   8/4/2018     Bill     6/20/2019     97530             99.00
109242   Florida   Spine   0311283660101045   8/4/2018     Bill     6/20/2019     97110             84.00
109243   Florida   Spine   0411712420101027   2/25/2019    Bill     6/20/2019     99211            137.50
109244   Florida   Spine   0411712420101027   2/25/2019    Bill     6/20/2019     97010             60.00
109245   Florida   Spine   0411712420101027   2/25/2019    Bill     6/20/2019     G0283             48.00
109246   Florida   Spine   0540881500101019   5/27/2019    Bill     6/20/2019     99203            302.00
109247   Florida   Spine   0650594960101017   1/26/2019    Bill     6/20/2019     99203            550.00
109248   Florida   Spine   0417154430101057   3/29/2019    Bill     6/20/2019     99211             84.00
109249   Florida   Spine   0417154430101057   3/29/2019    Bill     6/20/2019     G0283             48.00
109250   Florida   Spine   0417154430101057   3/29/2019    Bill     6/20/2019     97010             60.00
109251   Florida   Spine   0417154430101057   3/29/2019    Bill     6/20/2019     97140             79.00
109252   Florida   Spine   0417154430101057   3/29/2019    Bill     6/20/2019     97110             84.00
109253   Florida   Spine   0417154430101057   3/29/2019    Bill     6/20/2019     97530             99.00
109254   Florida   Spine   0462632770101039   3/15/2019    Bill     6/20/2019     99211             84.00
109255   Florida   Spine   0462632770101039   3/15/2019    Bill     6/20/2019     97140             79.00
109256   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     99211            137.50
109257   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     G0283             48.00
109258   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97010             60.00
109259   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97035             48.00
109260   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97140             79.00
109261   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97530             99.00
109262   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97010             60.00
109263   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97140             79.00
109264   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97530             99.00
109265   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     99211             84.00
109266   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97010             60.00
109267   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97140             79.00
109268   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97530             99.00
109269   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     G0283             48.00
109270   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     99211             84.00
109271   Florida   Spine   0287185700101085   4/14/2019    Bill     6/20/2019     99213            385.00
109272   Florida   Spine   0574187870101020   12/15/2017   Bill     6/20/2019     20610            330.00
109273   Florida   Spine   0574187870101020   12/15/2017   Bill     6/20/2019     J2001             38.50
109274   Florida   Spine   0574187870101020   12/15/2017   Bill     6/20/2019     J1020             35.00
109275   Florida   Spine   0574187870101020   12/15/2017   Bill     6/20/2019     99213            385.00
109276   Florida   Spine   0525313280101018   10/30/2018   Bill     6/20/2019     99213            385.00
109277   Florida   Spine   0497175480101021   5/4/2019     Bill     6/20/2019     97010             60.00
109278   Florida   Spine   0497175480101021   5/4/2019     Bill     6/20/2019     97140             79.00
109279   Florida   Spine   0497175480101021   5/4/2019     Bill     6/20/2019     97530             99.00
109280   Florida   Spine   0497175480101021   5/4/2019     Bill     6/20/2019     G0283             48.00
109281   Florida   Spine   0497175480101021   5/4/2019     Bill     6/20/2019     99211             84.00
109282   Florida   Spine   0497175480101021   5/4/2019     Bill     6/20/2019     97039             48.00
109283   Florida   Spine   0411712420101027   2/25/2019    Bill     6/20/2019     99211             84.00
109284   Florida   Spine   0411712420101027   2/25/2019    Bill     6/20/2019     97010             60.00
109285   Florida   Spine   0411712420101027   2/25/2019    Bill     6/20/2019     G0283             48.00
109286   Florida   Spine   0628552720101015   2/11/2019    Bill     6/20/2019     99211             84.00
109287   Florida   Spine   0628552720101015   2/11/2019    Bill     6/20/2019     97110             84.00
109288   Florida   Spine   0628552720101015   2/11/2019    Bill     6/20/2019     97112             84.00
109289   Florida   Spine   0628552720101015   2/11/2019    Bill     6/20/2019     97140             79.00
109290   Florida   Spine   0628552720101015   2/11/2019    Bill     6/20/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2144 of
                                                   2767

109291   Florida   Spine   0433175160101041   2/20/2019    Bill     6/20/2019     G0283               48.00
109292   Florida   Spine   0433175160101041   2/20/2019    Bill     6/20/2019     97010               60.00
109293   Florida   Spine   0433175160101041   2/20/2019    Bill     6/20/2019     97140               79.00
109294   Florida   Spine   0433175160101041   2/20/2019    Bill     6/20/2019     97112               84.00
109295   Florida   Spine   0433175160101041   2/20/2019    Bill     6/20/2019     97110               84.00
109296   Florida   Spine   0433175160101041   2/20/2019    Bill     6/20/2019     99211               84.00
109297   Florida   Spine   0327808730101039   3/21/2019    Bill     6/20/2019     99211               84.00
109298   Florida   Spine   0327808730101039   3/21/2019    Bill     6/20/2019     G0283               48.00
109299   Florida   Spine   0327808730101039   3/21/2019    Bill     6/20/2019     97010               60.00
109300   Florida   Spine   0327808730101039   3/21/2019    Bill     6/20/2019     97140               79.00
109301   Florida   Spine   0327808730101039   3/21/2019    Bill     6/20/2019     97112               84.00
109302   Florida   Spine   0327808730101039   3/21/2019    Bill     6/20/2019     97110               84.00
109303   Florida   Spine   0615339800101015   5/15/2019    Bill     6/20/2019     97140               79.00
109304   Florida   Spine   0615339800101015   5/15/2019    Bill     6/20/2019     G0283               48.00
109305   Florida   Spine   0615339800101015   5/15/2019    Bill     6/20/2019     97010               60.00
109306   Florida   Spine   0615339800101015   5/15/2019    Bill     6/20/2019     97530               99.00
109307   Florida   Spine   0615339800101015   5/15/2019    Bill     6/20/2019     99211               84.00
109308   Florida   Spine   0615339800101015   5/15/2019    Bill     6/20/2019     97039               48.00
109309   Florida   Spine   0497175480101021   5/4/2019     Bill     6/20/2019     97010               60.00
109310   Florida   Spine   0497175480101021   5/4/2019     Bill     6/20/2019     97140               79.00
109311   Florida   Spine   0497175480101021   5/4/2019     Bill     6/20/2019     97530               99.00
109312   Florida   Spine   0497175480101021   5/4/2019     Bill     6/20/2019     G0283               48.00
109313   Florida   Spine   0497175480101021   5/4/2019     Bill     6/20/2019     99211               84.00
109314   Florida   Spine   0497175480101021   5/4/2019     Bill     6/20/2019     97035               48.00
109315   Florida   Spine   0402921620101064   4/2/2019     Bill     6/20/2019     99211               84.00
109316   Florida   Spine   0402921620101064   4/2/2019     Bill     6/20/2019     97010               60.00
109317   Florida   Spine   0402921620101064   4/2/2019     Bill     6/20/2019     97110               84.00
109318   Florida   Spine   0402921620101064   4/2/2019     Bill     6/20/2019     97112               84.00
109319   Florida   Spine   0402921620101064   4/2/2019     Bill     6/20/2019     97140               79.00
109320   Florida   Spine   0402921620101064   4/2/2019     Bill     6/20/2019     G0283               48.00
109321   Florida   Spine   0578735380101025   5/9/2019     Bill     6/20/2019     99211               84.00
109322   Florida   Spine   0578735380101025   5/9/2019     Bill     6/20/2019     97140               79.00
109323   Florida   Spine   0578735380101025   5/9/2019     Bill     6/20/2019     97010               60.00
109324   Florida   Spine   0578735380101025   5/9/2019     Bill     6/20/2019     97035               48.00
109325   Florida   Spine   0578735380101025   5/9/2019     Bill     6/20/2019     G0283               48.00
109326   Florida   Spine   0398871330101050   4/19/2019    Bill     6/20/2019     99211               84.00
109327   Florida   Spine   0398871330101050   4/19/2019    Bill     6/20/2019     G0283               48.00
109328   Florida   Spine   0398871330101050   4/19/2019    Bill     6/20/2019     97010               60.00
109329   Florida   Spine   0398871330101050   4/19/2019    Bill     6/20/2019     97140               79.00
109330   Florida   Spine   0398871330101050   4/19/2019    Bill     6/20/2019     97112               84.00
109331   Florida   Spine   0398871330101050   4/19/2019    Bill     6/20/2019     97530               99.00
109332   Florida   Spine   0398871330101050   4/19/2019    Bill     6/20/2019     97110               84.00
109333   Florida   Spine   0526878690101013   12/18/2018   Bill     6/20/2019     99213              385.00
109334   Florida   Spine   0457437610101018   1/26/2019    Bill     6/20/2019     99203              550.00
109335   Florida   Spine   0457437610101018   1/26/2019    Bill     6/20/2019     64493            3,960.00
109336   Florida   Spine   0457437610101018   1/26/2019    Bill     6/20/2019     64494            1,980.00
109337   Florida   Spine   0457437610101018   1/26/2019    Bill     6/20/2019     64495            1,980.00
109338   Florida   Spine   0457437610101018   1/26/2019    Bill     6/20/2019     J2001              231.00
109339   Florida   Spine   0457437610101018   1/26/2019    Bill     6/20/2019     J3301               38.50
109340   Florida   Spine   0457437610101018   1/26/2019    Bill     6/20/2019     J3490               27.50
109341   Florida   Spine   0432770330101037   10/3/2018    Bill     6/20/2019     99213              385.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2145 of
                                                   2767

109342   Florida   Spine   0551523380101026   5/9/2019    Bill      6/20/2019     99213              385.00
109343   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     99211               84.00
109344   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     97010               60.00
109345   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     97140               79.00
109346   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     G0283               48.00
109347   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     97530               99.00
109348   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     99211               84.00
109349   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97530               99.00
109350   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97012               60.00
109351   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97140               79.00
109352   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97010               60.00
109353   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     G0283               48.00
109354   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     G0283               48.00
109355   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     97010               60.00
109356   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     97035               48.00
109357   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     97140               79.00
109358   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     97530               99.00
109359   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     99211               84.00
109360   Florida   Spine   0450494030101067   1/23/2019   Bill      6/20/2019     99203              550.00
109361   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     99203              302.00
109362   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     97530               99.00
109363   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     97035               48.00
109364   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     97010               60.00
109365   Florida   Spine   0393857520101138   5/15/2019   Bill      6/20/2019     G0283               48.00
109366   Florida   Spine   0393857520101138   5/15/2019   Bill      6/20/2019     99211               84.00
109367   Florida   Spine   0393857520101138   5/15/2019   Bill      6/20/2019     97010               60.00
109368   Florida   Spine   0393857520101138   5/15/2019   Bill      6/20/2019     97140               79.00
109369   Florida   Spine   0393857520101138   5/15/2019   Bill      6/20/2019     97530               99.00
109370   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     99211               84.00
109371   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     97530               99.00
109372   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     97110               84.00
109373   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     97140               79.00
109374   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     97012               60.00
109375   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     97010               60.00
109376   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     G0283               48.00
109377   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     99211               84.00
109378   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     G0283               48.00
109379   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     97010               60.00
109380   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     97530               99.00
109381   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     97140               79.00
109382   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     97112               84.00
109383   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     99211               84.00
109384   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     97530               99.00
109385   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     97110               84.00
109386   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     97140               79.00
109387   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     97012               60.00
109388   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     97010               60.00
109389   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     G0283               48.00
109390   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     99213              385.00
109391   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     62321            2,100.00
109392   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     J2001              115.50
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2146 of
                                                   2767

109393   Florida   Spine   0095749790101073   4/26/2019    Bill     6/20/2019     J3301               38.50
109394   Florida   Spine   0095749790101073   4/26/2019    Bill     6/20/2019     Q9965               25.00
109395   Florida   Spine   0528344130101053   4/18/2019    Bill     6/20/2019     G0283               48.00
109396   Florida   Spine   0528344130101053   4/18/2019    Bill     6/20/2019     99211               84.00
109397   Florida   Spine   0528344130101053   4/18/2019    Bill     6/20/2019     97010               60.00
109398   Florida   Spine   0528344130101053   4/18/2019    Bill     6/20/2019     97140               79.00
109399   Florida   Spine   0528344130101053   4/18/2019    Bill     6/20/2019     97112               84.00
109400   Florida   Spine   0528344130101053   4/18/2019    Bill     6/20/2019     97530               99.00
109401   Florida   Spine   0159492390101051   3/22/2019    Bill     6/20/2019     62321            2,100.00
109402   Florida   Spine   0159492390101051   3/22/2019    Bill     6/20/2019     J2001              115.50
109403   Florida   Spine   0159492390101051   3/22/2019    Bill     6/20/2019     J3301               38.50
109404   Florida   Spine   0159492390101051   3/22/2019    Bill     6/20/2019     Q9965               25.00
109405   Florida   Spine   0454545630101108   5/20/2019    Bill     6/20/2019     99211               84.00
109406   Florida   Spine   0454545630101108   5/20/2019    Bill     6/20/2019     G0283               48.00
109407   Florida   Spine   0454545630101108   5/20/2019    Bill     6/20/2019     97010               60.00
109408   Florida   Spine   0454545630101108   5/20/2019    Bill     6/20/2019     97035               48.00
109409   Florida   Spine   0454545630101108   5/20/2019    Bill     6/20/2019     97140               79.00
109410   Florida   Spine   0454545630101108   5/20/2019    Bill     6/20/2019     97530               99.00
109411   Florida   Spine   0621227560101014   4/6/2019     Bill     6/20/2019     99211               84.00
109412   Florida   Spine   0621227560101014   4/6/2019     Bill     6/20/2019     97010               60.00
109413   Florida   Spine   0621227560101014   4/6/2019     Bill     6/20/2019     97140               79.00
109414   Florida   Spine   0621227560101014   4/6/2019     Bill     6/20/2019     97530               99.00
109415   Florida   Spine   0621227560101014   4/6/2019     Bill     6/20/2019     G0283               48.00
109416   Florida   Spine   0634246910101032   12/18/2018   Bill     6/20/2019     G0283               48.00
109417   Florida   Spine   0634246910101032   12/18/2018   Bill     6/20/2019     97010               60.00
109418   Florida   Spine   0634246910101032   12/18/2018   Bill     6/20/2019     97140               79.00
109419   Florida   Spine   0634246910101032   12/18/2018   Bill     6/20/2019     97110               84.00
109420   Florida   Spine   0634246910101032   12/18/2018   Bill     6/20/2019     97530               99.00
109421   Florida   Spine   0634246910101032   12/18/2018   Bill     6/20/2019     99211               84.00
109422   Florida   Spine   8667785390000001   5/11/2019    Bill     6/20/2019     99211               84.00
109423   Florida   Spine   8667785390000001   5/11/2019    Bill     6/20/2019     97010               60.00
109424   Florida   Spine   8667785390000001   5/11/2019    Bill     6/20/2019     97530               99.00
109425   Florida   Spine   8667785390000001   5/11/2019    Bill     6/20/2019     97140               79.00
109426   Florida   Spine   8667785390000001   5/11/2019    Bill     6/20/2019     G0283               48.00
109427   Florida   Spine   0548590000101013   5/14/2019    Bill     6/20/2019     99211               84.00
109428   Florida   Spine   0548590000101013   5/14/2019    Bill     6/20/2019     G0283               48.00
109429   Florida   Spine   0548590000101013   5/14/2019    Bill     6/20/2019     97140               79.00
109430   Florida   Spine   0548590000101013   5/14/2019    Bill     6/20/2019     97010               60.00
109431   Florida   Spine   0548590000101013   5/14/2019    Bill     6/20/2019     97035               48.00
109432   Florida   Spine   0548590000101013   5/14/2019    Bill     6/20/2019     97530               99.00
109433   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     99211               84.00
109434   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     97010               60.00
109435   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     G0283               48.00
109436   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     97035               48.00
109437   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     97140               79.00
109438   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     97112               84.00
109439   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     97530               99.00
109440   Florida   Spine   0628552720101015   2/11/2019    Bill     6/20/2019     99211               84.00
109441   Florida   Spine   0628552720101015   2/11/2019    Bill     6/20/2019     97140               79.00
109442   Florida   Spine   0628552720101015   2/11/2019    Bill     6/20/2019     G0283               48.00
109443   Florida   Spine   0631773230101015   4/29/2019    Bill     6/20/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2147 of
                                                   2767

109444   Florida   Spine   0631773230101015   4/29/2019   Bill      6/20/2019     97140            79.00
109445   Florida   Spine   0631773230101015   4/29/2019   Bill      6/20/2019     97010            60.00
109446   Florida   Spine   0631773230101015   4/29/2019   Bill      6/20/2019     G0283            48.00
109447   Florida   Spine   0631773230101015   4/29/2019   Bill      6/20/2019     97035            48.00
109448   Florida   Spine   0631773230101015   4/29/2019   Bill      6/20/2019     97530            99.00
109449   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     99211            84.00
109450   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     G0283            48.00
109451   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     97010            60.00
109452   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     97140            79.00
109453   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     97530            99.00
109454   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     97110            84.00
109455   Florida   Spine   0327808730101039   3/21/2019   Bill      6/20/2019     99211            84.00
109456   Florida   Spine   0327808730101039   3/21/2019   Bill      6/20/2019     G0283            48.00
109457   Florida   Spine   0327808730101039   3/21/2019   Bill      6/20/2019     97010            60.00
109458   Florida   Spine   0327808730101039   3/21/2019   Bill      6/20/2019     97140            79.00
109459   Florida   Spine   0327808730101039   3/21/2019   Bill      6/20/2019     97112            84.00
109460   Florida   Spine   0327808730101039   3/21/2019   Bill      6/20/2019     97110            84.00
109461   Florida   Spine   0411712420101027   2/25/2019   Bill      6/20/2019     99211            84.00
109462   Florida   Spine   0411712420101027   2/25/2019   Bill      6/20/2019     97010            60.00
109463   Florida   Spine   0411712420101027   2/25/2019   Bill      6/20/2019     G0283            48.00
109464   Florida   Spine   0621227560101014   4/6/2019    Bill      6/20/2019     99211            84.00
109465   Florida   Spine   0621227560101014   4/6/2019    Bill      6/20/2019     97010            60.00
109466   Florida   Spine   0621227560101014   4/6/2019    Bill      6/20/2019     G0283            48.00
109467   Florida   Spine   0621227560101014   4/6/2019    Bill      6/20/2019     97140            79.00
109468   Florida   Spine   0621227560101014   4/6/2019    Bill      6/20/2019     97530            99.00
109469   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     99211            84.00
109470   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97530            99.00
109471   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97012            60.00
109472   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97140            79.00
109473   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97010            60.00
109474   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     G0283            48.00
109475   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     99211            84.00
109476   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97530            99.00
109477   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97012            60.00
109478   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97140            79.00
109479   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97035            48.00
109480   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97010            60.00
109481   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     G0283            48.00
109482   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     99211            84.00
109483   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     97530            99.00
109484   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     97110            84.00
109485   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     97140            79.00
109486   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     97010            60.00
109487   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     G0283            48.00
109488   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     99211            84.00
109489   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     97530            99.00
109490   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     97110            84.00
109491   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     97140            79.00
109492   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     97035            48.00
109493   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     97010            60.00
109494   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2148 of
                                                   2767

109495   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     99211               84.00
109496   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     97530               99.00
109497   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     97112               84.00
109498   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     97140               79.00
109499   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     97010               60.00
109500   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     G0283               48.00
109501   Florida   Spine   0095749790101073   4/26/2019    Bill     6/20/2019     99211               84.00
109502   Florida   Spine   0095749790101073   4/26/2019    Bill     6/20/2019     97140               79.00
109503   Florida   Spine   0095749790101073   4/26/2019    Bill     6/20/2019     G0283               48.00
109504   Florida   Spine   0095749790101073   4/26/2019    Bill     6/20/2019     97010               60.00
109505   Florida   Spine   0095749790101073   4/26/2019    Bill     6/20/2019     97039               48.00
109506   Florida   Spine   0389901570101063   5/21/2019    Bill     6/20/2019     99211               84.00
109507   Florida   Spine   0389901570101063   5/21/2019    Bill     6/20/2019     97140               79.00
109508   Florida   Spine   0389901570101063   5/21/2019    Bill     6/20/2019     G0283               48.00
109509   Florida   Spine   0389901570101063   5/21/2019    Bill     6/20/2019     97010               60.00
109510   Florida   Spine   0389901570101063   5/21/2019    Bill     6/20/2019     97012               60.00
109511   Florida   Spine   0547756000101045   5/2/2019     Bill     6/20/2019     99211               84.00
109512   Florida   Spine   0547756000101045   5/2/2019     Bill     6/20/2019     97530               99.00
109513   Florida   Spine   0547756000101045   5/2/2019     Bill     6/20/2019     97110               84.00
109514   Florida   Spine   0547756000101045   5/2/2019     Bill     6/20/2019     97140               79.00
109515   Florida   Spine   0547756000101045   5/2/2019     Bill     6/20/2019     97010               60.00
109516   Florida   Spine   0547756000101045   5/2/2019     Bill     6/20/2019     97039               48.00
109517   Florida   Spine   0642571720101017   4/19/2019    Bill     6/20/2019     99203              550.00
109518   Florida   Spine   0642571720101017   4/19/2019    Bill     6/20/2019     20610              330.00
109519   Florida   Spine   0642571720101017   4/19/2019    Bill     6/20/2019     J2001               38.50
109520   Florida   Spine   0642571720101017   4/19/2019    Bill     6/20/2019     J3301               38.50
109521   Florida   Spine   0389901570101063   5/21/2019    Bill     6/20/2019     99213              385.00
109522   Florida   Spine   0615339800101015   5/15/2019    Bill     6/20/2019     99203              550.00
109523   Florida   Spine   0287591900101165   9/26/2018    Bill     6/20/2019     99213              385.00
109524   Florida   Spine   0393790890101075   12/21/2018   Bill     6/20/2019     62323            2,200.00
109525   Florida   Spine   0393790890101075   12/21/2018   Bill     6/20/2019     J2001              115.50
109526   Florida   Spine   0393790890101075   12/21/2018   Bill     6/20/2019     J1020               35.00
109527   Florida   Spine   0393790890101075   12/21/2018   Bill     6/20/2019     Q9965               25.00
109528   Florida   Spine   0433175160101041   2/20/2019    Bill     6/20/2019     G0283               48.00
109529   Florida   Spine   0433175160101041   2/20/2019    Bill     6/20/2019     97010               60.00
109530   Florida   Spine   0433175160101041   2/20/2019    Bill     6/20/2019     97140               79.00
109531   Florida   Spine   0433175160101041   2/20/2019    Bill     6/20/2019     97112               84.00
109532   Florida   Spine   0433175160101041   2/20/2019    Bill     6/20/2019     97110               84.00
109533   Florida   Spine   0433175160101041   2/20/2019    Bill     6/20/2019     99211               84.00
109534   Florida   Spine   0419182290101055   9/22/2018    Bill     6/20/2019     99211               84.00
109535   Florida   Spine   0419182290101055   9/22/2018    Bill     6/20/2019     97110               84.00
109536   Florida   Spine   0419182290101055   9/22/2018    Bill     6/20/2019     97112               84.00
109537   Florida   Spine   0419182290101055   9/22/2018    Bill     6/20/2019     97140               79.00
109538   Florida   Spine   0419182290101055   9/22/2018    Bill     6/20/2019     97010               60.00
109539   Florida   Spine   0419182290101055   9/22/2018    Bill     6/20/2019     G0283               48.00
109540   Florida   Spine   0564270350101017   5/18/2019    Bill     6/20/2019     99211               84.00
109541   Florida   Spine   0564270350101017   5/18/2019    Bill     6/20/2019     G0283               48.00
109542   Florida   Spine   0564270350101017   5/18/2019    Bill     6/20/2019     97010               60.00
109543   Florida   Spine   0564270350101017   5/18/2019    Bill     6/20/2019     97035               48.00
109544   Florida   Spine   0564270350101017   5/18/2019    Bill     6/20/2019     97140               79.00
109545   Florida   Spine   0564270350101017   5/18/2019    Bill     6/20/2019     97112               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2149 of
                                                   2767

109546   Florida   Spine   0564270350101017   5/18/2019   Bill      6/20/2019     97530            99.00
109547   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     99211            84.00
109548   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     G0283            48.00
109549   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     97010            60.00
109550   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     97035            48.00
109551   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     97140            79.00
109552   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     97112            84.00
109553   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     97530            99.00
109554   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     99211            84.00
109555   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     97010            60.00
109556   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     97112            84.00
109557   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     97140            79.00
109558   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     97530            99.00
109559   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     G0283            48.00
109560   Florida   Spine   0804951830000001   4/16/2019   Bill      6/20/2019     97010            60.00
109561   Florida   Spine   0804951830000001   4/16/2019   Bill      6/20/2019     97110            84.00
109562   Florida   Spine   0804951830000001   4/16/2019   Bill      6/20/2019     97140            79.00
109563   Florida   Spine   0804951830000001   4/16/2019   Bill      6/20/2019     97530            99.00
109564   Florida   Spine   0804951830000001   4/16/2019   Bill      6/20/2019     G0283            48.00
109565   Florida   Spine   0804951830000001   4/16/2019   Bill      6/20/2019     99211            84.00
109566   Florida   Spine   0804951830000001   4/16/2019   Bill      6/20/2019     97112            84.00
109567   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     99211            84.00
109568   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     97530            99.00
109569   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     97012            60.00
109570   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     97140            79.00
109571   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     97035            48.00
109572   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     97010            60.00
109573   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     G0283            48.00
109574   Florida   Spine   0616380330101033   4/26/2019   Bill      6/20/2019     97010            60.00
109575   Florida   Spine   0616380330101033   4/26/2019   Bill      6/20/2019     G0283            48.00
109576   Florida   Spine   0616380330101033   4/26/2019   Bill      6/20/2019     97530            99.00
109577   Florida   Spine   0616380330101033   4/26/2019   Bill      6/20/2019     99211            84.00
109578   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     99211            84.00
109579   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     97010            60.00
109580   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     G0283            48.00
109581   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     97140            79.00
109582   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     97530            99.00
109583   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     97039            48.00
109584   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     97035            48.00
109585   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     97010            60.00
109586   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     G0283            48.00
109587   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     97035            48.00
109588   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     97112            84.00
109589   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     97140            79.00
109590   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     97530            99.00
109591   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     99211            84.00
109592   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     99211            84.00
109593   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     G0283            48.00
109594   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     97010            60.00
109595   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     97140            79.00
109596   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2150 of
                                                   2767

109597   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     99211             84.00
109598   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     97140             79.00
109599   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     G0283             48.00
109600   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     97010             60.00
109601   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     97530             99.00
109602   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     97112             84.00
109603   Florida   Spine   0555998720101082   5/22/2019    Bill     6/20/2019     97035             48.00
109604   Florida   Spine   0634246910101032   12/18/2018   Bill     6/20/2019     G0283             48.00
109605   Florida   Spine   0634246910101032   12/18/2018   Bill     6/20/2019     99213            212.00
109606   Florida   Spine   0634246910101032   12/18/2018   Bill     6/20/2019     97010             60.00
109607   Florida   Spine   0634246910101032   12/18/2018   Bill     6/20/2019     97140             79.00
109608   Florida   Spine   0634246910101032   12/18/2018   Bill     6/20/2019     97110             84.00
109609   Florida   Spine   0634246910101032   12/18/2018   Bill     6/20/2019     97530             99.00
109610   Florida   Spine   0554231690107066   3/14/2019    Bill     6/20/2019     99213            212.00
109611   Florida   Spine   0554231690107066   3/14/2019    Bill     6/20/2019     G0283             48.00
109612   Florida   Spine   0554231690107066   3/14/2019    Bill     6/20/2019     97010             60.00
109613   Florida   Spine   0554231690107066   3/14/2019    Bill     6/20/2019     97140             79.00
109614   Florida   Spine   0554231690107066   3/14/2019    Bill     6/20/2019     97110             84.00
109615   Florida   Spine   0624220070101027   6/2/2019     Bill     6/20/2019     99211             84.00
109616   Florida   Spine   0624220070101027   6/2/2019     Bill     6/20/2019     97010             60.00
109617   Florida   Spine   0624220070101027   6/2/2019     Bill     6/20/2019     G0283             48.00
109618   Florida   Spine   0624220070101027   6/2/2019     Bill     6/20/2019     97530             99.00
109619   Florida   Spine   0624220070101027   6/2/2019     Bill     6/20/2019     97140             79.00
109620   Florida   Spine   0624220070101027   6/2/2019     Bill     6/20/2019     97039             48.00
109621   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     99211             84.00
109622   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     G0283             48.00
109623   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     97010             60.00
109624   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     97140             79.00
109625   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     97112             84.00
109626   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     97035             48.00
109627   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     97530             99.00
109628   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97010             60.00
109629   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97140             79.00
109630   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97530             99.00
109631   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     G0283             48.00
109632   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     99211             84.00
109633   Florida   Spine   0462632770101039   3/15/2019    Bill     6/20/2019     99213            212.00
109634   Florida   Spine   0462632770101039   3/15/2019    Bill     6/20/2019     97010             60.00
109635   Florida   Spine   0462632770101039   3/15/2019    Bill     6/20/2019     G0283             48.00
109636   Florida   Spine   0462632770101039   3/15/2019    Bill     6/20/2019     97140             79.00
109637   Florida   Spine   0462632770101039   3/15/2019    Bill     6/20/2019     97530             99.00
109638   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     99211             84.00
109639   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     G0283             48.00
109640   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97010             60.00
109641   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97035             48.00
109642   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97140             79.00
109643   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97530             99.00
109644   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97010             60.00
109645   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97140             79.00
109646   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     97530             99.00
109647   Florida   Spine   0575731170101021   5/12/2019    Bill     6/20/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2151 of
                                                   2767

109648   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     99211             84.00
109649   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     G0283             48.00
109650   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97010             60.00
109651   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97035             48.00
109652   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97140             79.00
109653   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97110             84.00
109654   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     99211             84.00
109655   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     G0283             48.00
109656   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     97010             60.00
109657   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     97140             79.00
109658   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     97112             84.00
109659   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     97035             48.00
109660   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     97530             99.00
109661   Florida   Spine   0572291920101014   3/14/2019   Bill      6/20/2019     99213            212.00
109662   Florida   Spine   0572291920101014   3/14/2019   Bill      6/20/2019     G0283             48.00
109663   Florida   Spine   0572291920101014   3/14/2019   Bill      6/20/2019     97010             60.00
109664   Florida   Spine   0572291920101014   3/14/2019   Bill      6/20/2019     97140             79.00
109665   Florida   Spine   0572291920101014   3/14/2019   Bill      6/20/2019     97110             84.00
109666   Florida   Spine   0655591160101016   3/12/2019   Bill      6/20/2019     99203            550.00
109667   Florida   Spine   0520551420101027   1/26/2019   Bill      6/20/2019     99203            550.00
109668   Florida   Spine   0564270350101017   5/18/2019   Bill      6/20/2019     97530             99.00
109669   Florida   Spine   0564270350101017   5/18/2019   Bill      6/20/2019     99211             84.00
109670   Florida   Spine   0564270350101017   5/18/2019   Bill      6/20/2019     G0283             48.00
109671   Florida   Spine   0564270350101017   5/18/2019   Bill      6/20/2019     97010             60.00
109672   Florida   Spine   0564270350101017   5/18/2019   Bill      6/20/2019     97035             48.00
109673   Florida   Spine   0564270350101017   5/18/2019   Bill      6/20/2019     97140             79.00
109674   Florida   Spine   0564270350101017   5/18/2019   Bill      6/20/2019     97112             84.00
109675   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     97012             60.00
109676   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     97010             60.00
109677   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     97110             84.00
109678   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     97140             79.00
109679   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     97530             99.00
109680   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     G0283             48.00
109681   Florida   Spine   0647618710101013   5/17/2019   Bill      6/20/2019     99211             84.00
109682   Florida   Spine   0655908490101013   3/27/2019   Bill      6/20/2019     99211             84.00
109683   Florida   Spine   0655908490101013   3/27/2019   Bill      6/20/2019     97010             60.00
109684   Florida   Spine   0655908490101013   3/27/2019   Bill      6/20/2019     G0283             48.00
109685   Florida   Spine   0655908490101013   3/27/2019   Bill      6/20/2019     97140             79.00
109686   Florida   Spine   0655908490101013   3/27/2019   Bill      6/20/2019     97530             99.00
109687   Florida   Spine   0655908490101013   3/27/2019   Bill      6/20/2019     97110             84.00
109688   Florida   Spine   0655908490101013   3/27/2019   Bill      6/20/2019     97112             84.00
109689   Florida   Spine   0616380330101033   4/26/2019   Bill      6/20/2019     99212            115.00
109690   Florida   Spine   0616380330101033   4/26/2019   Bill      6/20/2019     97010             60.00
109691   Florida   Spine   0616380330101033   4/26/2019   Bill      6/20/2019     97140             79.00
109692   Florida   Spine   0616380330101033   4/26/2019   Bill      6/20/2019     97530             99.00
109693   Florida   Spine   0616380330101033   4/26/2019   Bill      6/20/2019     G0283             48.00
109694   Florida   Spine   0389901570101063   5/21/2019   Bill      6/20/2019     99211             84.00
109695   Florida   Spine   0389901570101063   5/21/2019   Bill      6/20/2019     97010             60.00
109696   Florida   Spine   0389901570101063   5/21/2019   Bill      6/20/2019     97012             60.00
109697   Florida   Spine   0389901570101063   5/21/2019   Bill      6/20/2019     G0283             48.00
109698   Florida   Spine   0389901570101063   5/21/2019   Bill      6/20/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2152 of
                                                   2767

109699   Florida   Spine   0389901570101063   5/21/2019   Bill      6/20/2019     97110               84.00
109700   Florida   Spine   0389901570101063   5/21/2019   Bill      6/20/2019     97530               99.00
109701   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     99211               84.00
109702   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     97010               60.00
109703   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     97112               84.00
109704   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     97140               79.00
109705   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     97530               99.00
109706   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     G0283               48.00
109707   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     99211               84.00
109708   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     97010               60.00
109709   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     97110               84.00
109710   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     97140               79.00
109711   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     97530               99.00
109712   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     G0283               48.00
109713   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     97012               60.00
109714   Florida   Spine   0569785220101058   4/25/2019   Bill      6/20/2019     99211               84.00
109715   Florida   Spine   0569785220101058   4/25/2019   Bill      6/20/2019     97010               60.00
109716   Florida   Spine   0569785220101058   4/25/2019   Bill      6/20/2019     97110               84.00
109717   Florida   Spine   0569785220101058   4/25/2019   Bill      6/20/2019     97140               79.00
109718   Florida   Spine   0569785220101058   4/25/2019   Bill      6/20/2019     97530               99.00
109719   Florida   Spine   0569785220101058   4/25/2019   Bill      6/20/2019     G0283               48.00
109720   Florida   Spine   0429084450101016   6/1/2019    Bill      6/20/2019     97010               60.00
109721   Florida   Spine   0429084450101016   6/1/2019    Bill      6/20/2019     97035               48.00
109722   Florida   Spine   0429084450101016   6/1/2019    Bill      6/20/2019     97110               84.00
109723   Florida   Spine   0429084450101016   6/1/2019    Bill      6/20/2019     97140               79.00
109724   Florida   Spine   0429084450101016   6/1/2019    Bill      6/20/2019     G0283               48.00
109725   Florida   Spine   0429084450101016   6/1/2019    Bill      6/20/2019     97530               99.00
109726   Florida   Spine   0429084450101016   6/1/2019    Bill      6/20/2019     99211               84.00
109727   Florida   Spine   0393857520101138   5/15/2019   Bill      6/20/2019     G0283               48.00
109728   Florida   Spine   0393857520101138   5/15/2019   Bill      6/20/2019     99211               84.00
109729   Florida   Spine   0393857520101138   5/15/2019   Bill      6/20/2019     97010               60.00
109730   Florida   Spine   0393857520101138   5/15/2019   Bill      6/20/2019     97035               48.00
109731   Florida   Spine   0393857520101138   5/15/2019   Bill      6/20/2019     97140               79.00
109732   Florida   Spine   0393857520101138   5/15/2019   Bill      6/20/2019     97112               84.00
109733   Florida   Spine   0393857520101138   5/15/2019   Bill      6/20/2019     97530               99.00
109734   Florida   Spine   0182615800101136   4/5/2019    Bill      6/20/2019     97010               60.00
109735   Florida   Spine   0182615800101136   4/5/2019    Bill      6/20/2019     97110               84.00
109736   Florida   Spine   0182615800101136   4/5/2019    Bill      6/20/2019     97112               84.00
109737   Florida   Spine   0182615800101136   4/5/2019    Bill      6/20/2019     97140               79.00
109738   Florida   Spine   0182615800101136   4/5/2019    Bill      6/20/2019     97530               99.00
109739   Florida   Spine   0182615800101136   4/5/2019    Bill      6/20/2019     G0283               48.00
109740   Florida   Spine   0182615800101136   4/5/2019    Bill      6/20/2019     99211               84.00
109741   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     99211               84.00
109742   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97010               60.00
109743   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97035               48.00
109744   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97140               79.00
109745   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97112               84.00
109746   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97530               99.00
109747   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     G0283               48.00
109748   Florida   Spine   0650594960101017   1/26/2019   Bill      6/20/2019     64493            3,960.00
109749   Florida   Spine   0650594960101017   1/26/2019   Bill      6/20/2019     J2001              231.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2153 of
                                                   2767

109750   Florida   Spine   0650594960101017   1/26/2019   Bill      6/20/2019     Q9965             25.00
109751   Florida   Spine   0650594960101017   1/26/2019   Bill      6/20/2019     J1020             35.00
109752   Florida   Spine   0650594960101017   1/26/2019   Bill      6/20/2019     64494            990.00
109753   Florida   Spine   0621227560101014   4/6/2019    Bill      6/20/2019     99213            385.00
109754   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     99211             84.00
109755   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     G0283             48.00
109756   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     97010             60.00
109757   Florida   Spine   0111413610101231   5/13/2019   Bill      6/20/2019     97140             79.00
109758   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     97140             79.00
109759   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     G0283             48.00
109760   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     97010             60.00
109761   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     97530             99.00
109762   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     99211             84.00
109763   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     97039             48.00
109764   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     99211             84.00
109765   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     G0283             48.00
109766   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     97010             60.00
109767   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     97140             79.00
109768   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     97530             99.00
109769   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97010             60.00
109770   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97140             79.00
109771   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97530             99.00
109772   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     G0283             48.00
109773   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     99211             84.00
109774   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97039             48.00
109775   Florida   Spine   0499484830101055   2/20/2019   Bill      6/20/2019     97010             60.00
109776   Florida   Spine   0499484830101055   2/20/2019   Bill      6/20/2019     99211             84.00
109777   Florida   Spine   0499484830101055   2/20/2019   Bill      6/20/2019     G0283             48.00
109778   Florida   Spine   0499484830101055   2/20/2019   Bill      6/20/2019     97140             79.00
109779   Florida   Spine   0499484830101055   2/20/2019   Bill      6/20/2019     97530             99.00
109780   Florida   Spine   0499484830101055   2/20/2019   Bill      6/20/2019     97110             84.00
109781   Florida   Spine   0499484830101055   2/20/2019   Bill      6/20/2019     97112             84.00
109782   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     99211             84.00
109783   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     97140             79.00
109784   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     G0283             48.00
109785   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     97010             60.00
109786   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     97112             84.00
109787   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     97110             84.00
109788   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     97010             60.00
109789   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     97140             79.00
109790   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     97530             99.00
109791   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     G0283             48.00
109792   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     99211             84.00
109793   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     97012             60.00
109794   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97010             60.00
109795   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97140             79.00
109796   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97530             99.00
109797   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     G0283             48.00
109798   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     99211             84.00
109799   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97035             48.00
109800   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2154 of
                                                   2767

109801   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     97140            79.00
109802   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     97530            99.00
109803   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     99211            84.00
109804   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     97039            48.00
109805   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     G0283            48.00
109806   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     97010            60.00
109807   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     97140            79.00
109808   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     99211            84.00
109809   Florida   Spine   0402921620101064   4/2/2019    Bill      6/20/2019     99211            84.00
109810   Florida   Spine   0402921620101064   4/2/2019    Bill      6/20/2019     97010            60.00
109811   Florida   Spine   0402921620101064   4/2/2019    Bill      6/20/2019     97110            84.00
109812   Florida   Spine   0402921620101064   4/2/2019    Bill      6/20/2019     97112            84.00
109813   Florida   Spine   0402921620101064   4/2/2019    Bill      6/20/2019     97140            79.00
109814   Florida   Spine   0402921620101064   4/2/2019    Bill      6/20/2019     G0283            48.00
109815   Florida   Spine   0523729000101040   2/6/2019    Bill      6/20/2019     98940            79.00
109816   Florida   Spine   0523729000101040   2/6/2019    Bill      6/20/2019     G0283            48.00
109817   Florida   Spine   0523729000101040   2/6/2019    Bill      6/20/2019     97010            60.00
109818   Florida   Spine   0523729000101040   2/6/2019    Bill      6/20/2019     97140            79.00
109819   Florida   Spine   0523729000101040   2/6/2019    Bill      6/20/2019     97112            84.00
109820   Florida   Spine   0523729000101040   2/6/2019    Bill      6/20/2019     97530            99.00
109821   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     99211            84.00
109822   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     G0283            48.00
109823   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97010            60.00
109824   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97140            79.00
109825   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97112            84.00
109826   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97530            99.00
109827   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     97010            60.00
109828   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     99211            84.00
109829   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     G0283            48.00
109830   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     97140            79.00
109831   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     97112            84.00
109832   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     97530            99.00
109833   Florida   Spine   0641875970101010   3/27/2019   Bill      6/20/2019     97110            84.00
109834   Florida   Spine   0452723600101042   4/20/2019   Bill      6/20/2019     99211            84.00
109835   Florida   Spine   0452723600101042   4/20/2019   Bill      6/20/2019     G0283            48.00
109836   Florida   Spine   0452723600101042   4/20/2019   Bill      6/20/2019     97010            60.00
109837   Florida   Spine   0452723600101042   4/20/2019   Bill      6/20/2019     97140            79.00
109838   Florida   Spine   0452723600101042   4/20/2019   Bill      6/20/2019     97112            84.00
109839   Florida   Spine   0452723600101042   4/20/2019   Bill      6/20/2019     97530            99.00
109840   Florida   Spine   0452723600101042   4/20/2019   Bill      6/20/2019     97110            84.00
109841   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     98941            97.00
109842   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97530            99.00
109843   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97140            79.00
109844   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     G0283            48.00
109845   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97010            60.00
109846   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97012            60.00
109847   Florida   Spine   0322308720101045   4/12/2019   Bill      6/20/2019     98940            79.00
109848   Florida   Spine   0322308720101045   4/12/2019   Bill      6/20/2019     97012            60.00
109849   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     99211            84.00
109850   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     97530            99.00
109851   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     97110            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2155 of
                                                   2767

109852   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     97140            79.00
109853   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     97012            60.00
109854   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     97010            60.00
109855   Florida   Spine   0347404860101043   2/28/2019   Bill      6/20/2019     G0283            48.00
109856   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     99211            84.00
109857   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97530            99.00
109858   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97012            60.00
109859   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97140            79.00
109860   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97010            60.00
109861   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     G0283            48.00
109862   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     99211            84.00
109863   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97530            99.00
109864   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97012            60.00
109865   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97140            79.00
109866   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97035            48.00
109867   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97010            60.00
109868   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     G0283            48.00
109869   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     99211            84.00
109870   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     97530            99.00
109871   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     97012            60.00
109872   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     97140            79.00
109873   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     97010            60.00
109874   Florida   Spine   0499481960101012   4/30/2019   Bill      6/20/2019     G0283            48.00
109875   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     99211            84.00
109876   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     97530            99.00
109877   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     97012            60.00
109878   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     97140            79.00
109879   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     97035            48.00
109880   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     97010            60.00
109881   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     99211            84.00
109882   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     G0283            48.00
109883   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     97010            60.00
109884   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     97140            79.00
109885   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     97110            84.00
109886   Florida   Spine   0159492390101051   3/22/2019   Bill      6/20/2019     99211            84.00
109887   Florida   Spine   0159492390101051   3/22/2019   Bill      6/20/2019     97010            60.00
109888   Florida   Spine   0159492390101051   3/22/2019   Bill      6/20/2019     97140            79.00
109889   Florida   Spine   0159492390101051   3/22/2019   Bill      6/20/2019     G0283            48.00
109890   Florida   Spine   0607188190101014   3/25/2019   Bill      6/20/2019     97010            60.00
109891   Florida   Spine   0607188190101014   3/25/2019   Bill      6/20/2019     99211            84.00
109892   Florida   Spine   0607188190101014   3/25/2019   Bill      6/20/2019     97140            79.00
109893   Florida   Spine   0607188190101014   3/25/2019   Bill      6/20/2019     97110            84.00
109894   Florida   Spine   0607188190101014   3/25/2019   Bill      6/20/2019     97530            99.00
109895   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     98941            97.00
109896   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97530            99.00
109897   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97039            48.00
109898   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97010            60.00
109899   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97012            60.00
109900   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     98941            97.00
109901   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97530            99.00
109902   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97012            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2156 of
                                                   2767

109903   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97039            48.00
109904   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     99211            84.00
109905   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97530            99.00
109906   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97012            60.00
109907   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97140            79.00
109908   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97035            48.00
109909   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97010            60.00
109910   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     G0283            48.00
109911   Florida   Spine   0578735380101025   5/9/2019    Bill      6/20/2019     99211            84.00
109912   Florida   Spine   0578735380101025   5/9/2019    Bill      6/20/2019     97140            79.00
109913   Florida   Spine   0578735380101025   5/9/2019    Bill      6/20/2019     97010            60.00
109914   Florida   Spine   0578735380101025   5/9/2019    Bill      6/20/2019     97035            48.00
109915   Florida   Spine   0578735380101025   5/9/2019    Bill      6/20/2019     G0283            48.00
109916   Florida   Spine   0578735380101025   5/9/2019    Bill      6/20/2019     97530            99.00
109917   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     99211            84.00
109918   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97010            60.00
109919   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97035            48.00
109920   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97140            79.00
109921   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97112            84.00
109922   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97530            99.00
109923   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     G0283            48.00
109924   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     99211            84.00
109925   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     97140            79.00
109926   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     G0283            48.00
109927   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     97010            60.00
109928   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     97530            99.00
109929   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     97035            48.00
109930   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     98940            79.00
109931   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97530            99.00
109932   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97012            60.00
109933   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97140            79.00
109934   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97035            48.00
109935   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97010            60.00
109936   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     G0283            48.00
109937   Florida   Spine   0356081230101370   5/2/2019    Bill      6/20/2019     99211            84.00
109938   Florida   Spine   0356081230101370   5/2/2019    Bill      6/20/2019     97010            60.00
109939   Florida   Spine   0356081230101370   5/2/2019    Bill      6/20/2019     G0283            48.00
109940   Florida   Spine   0356081230101370   5/2/2019    Bill      6/20/2019     97140            79.00
109941   Florida   Spine   0356081230101370   5/2/2019    Bill      6/20/2019     97035            48.00
109942   Florida   Spine   0356081230101370   5/2/2019    Bill      6/20/2019     97530            99.00
109943   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     99211            84.00
109944   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     97039            48.00
109945   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     97010            60.00
109946   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     G0283            48.00
109947   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     97530            99.00
109948   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     97140            79.00
109949   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     97035            48.00
109950   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     99211            84.00
109951   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     G0283            48.00
109952   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97010            60.00
109953   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97035            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2157 of
                                                   2767

109954   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97140             79.00
109955   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97110             84.00
109956   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     99211             84.00
109957   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     G0283             48.00
109958   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     97010             60.00
109959   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     97035             48.00
109960   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     97140             79.00
109961   Florida   Spine   0575731170101021   5/12/2019   Bill      6/20/2019     97530             99.00
109962   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     99211             84.00
109963   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     G0283             48.00
109964   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97010             60.00
109965   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97035             48.00
109966   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97140             79.00
109967   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97112             84.00
109968   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97530             99.00
109969   Florida   Spine   0332772860101065   5/17/2019   Bill      6/20/2019     G0283             48.00
109970   Florida   Spine   0332772860101065   5/17/2019   Bill      6/20/2019     97010             60.00
109971   Florida   Spine   0332772860101065   5/17/2019   Bill      6/20/2019     97035             48.00
109972   Florida   Spine   0332772860101065   5/17/2019   Bill      6/20/2019     97140             79.00
109973   Florida   Spine   0332772860101065   5/17/2019   Bill      6/20/2019     97530             99.00
109974   Florida   Spine   0332772860101065   5/17/2019   Bill      6/20/2019     99211             84.00
109975   Florida   Spine   8667785390000001   5/11/2019   Bill      6/20/2019     99211             84.00
109976   Florida   Spine   8667785390000001   5/11/2019   Bill      6/20/2019     97010             60.00
109977   Florida   Spine   8667785390000001   5/11/2019   Bill      6/20/2019     97530             99.00
109978   Florida   Spine   8667785390000001   5/11/2019   Bill      6/20/2019     97140             79.00
109979   Florida   Spine   8667785390000001   5/11/2019   Bill      6/20/2019     G0283             48.00
109980   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     99211             84.00
109981   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     G0283             48.00
109982   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     97010             60.00
109983   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     97530             99.00
109984   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     97110             84.00
109985   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     G0283             48.00
109986   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     97010             60.00
109987   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     97035             48.00
109988   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     97140             79.00
109989   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     97530             99.00
109990   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     99211             84.00
109991   Florida   Spine   0528344130101053   4/18/2019   Bill      6/20/2019     G0283             48.00
109992   Florida   Spine   0528344130101053   4/18/2019   Bill      6/20/2019     99211             84.00
109993   Florida   Spine   0528344130101053   4/18/2019   Bill      6/20/2019     97010             60.00
109994   Florida   Spine   0528344130101053   4/18/2019   Bill      6/20/2019     97140             79.00
109995   Florida   Spine   0528344130101053   4/18/2019   Bill      6/20/2019     97112             84.00
109996   Florida   Spine   0528344130101053   4/18/2019   Bill      6/20/2019     97530             99.00
109997   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     99203            550.00
109998   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     G0283             48.00
109999   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     97010             60.00
110000   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     97530             99.00
110001   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     97140             79.00
110002   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     97112             84.00
110003   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     97110             84.00
110004   Florida   Spine   0419163770101104   4/20/2019   Bill      6/20/2019     99212            115.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2158 of
                                                   2767

110005   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     99211             84.00
110006   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97010             60.00
110007   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97112             84.00
110008   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97140             79.00
110009   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97530             99.00
110010   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     G0283             48.00
110011   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97035             48.00
110012   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     99211             84.00
110013   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     97039             48.00
110014   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     97010             60.00
110015   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     G0283             48.00
110016   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     97530             99.00
110017   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     97140             79.00
110018   Florida   Spine   0310126680101118   6/2/2019    Bill      6/20/2019     97035             48.00
110019   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     98941             97.00
110020   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97530             99.00
110021   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97140             79.00
110022   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     G0283             48.00
110023   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97010             60.00
110024   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97035             48.00
110025   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97039             48.00
110026   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     99211             84.00
110027   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     G0283             48.00
110028   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     97010             60.00
110029   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     97140             79.00
110030   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     97530             99.00
110031   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     99212            115.00
110032   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97010             60.00
110033   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97140             79.00
110034   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     G0283             48.00
110035   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97112             84.00
110036   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97110             84.00
110037   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     99212            115.00
110038   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97010             60.00
110039   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97110             84.00
110040   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97112             84.00
110041   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     97140             79.00
110042   Florida   Spine   0497175480101021   5/4/2019    Bill      6/20/2019     G0283             48.00
110043   Florida   Spine   0338161060101113   5/2/2019    Bill      6/20/2019     99211             84.00
110044   Florida   Spine   0338161060101113   5/2/2019    Bill      6/20/2019     97010             60.00
110045   Florida   Spine   0338161060101113   5/2/2019    Bill      6/20/2019     97530             99.00
110046   Florida   Spine   0338161060101113   5/2/2019    Bill      6/20/2019     G0283             48.00
110047   Florida   Spine   0338161060101113   5/2/2019    Bill      6/20/2019     97140             79.00
110048   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     97140             79.00
110049   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     G0283             48.00
110050   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     97010             60.00
110051   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     97530             99.00
110052   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     99211             84.00
110053   Florida   Spine   0615339800101015   5/15/2019   Bill      6/20/2019     97035             48.00
110054   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     99211             84.00
110055   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2159 of
                                                   2767

110056   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     G0283             48.00
110057   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     97010             60.00
110058   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     97112             84.00
110059   Florida   Spine   0410926230101107   4/3/2019    Bill      6/20/2019     97110             84.00
110060   Florida   Spine   0607696940101019   6/1/2019    Bill      6/20/2019     99203            302.00
110061   Florida   Spine   0607696940101019   6/1/2019    Bill      6/20/2019     97010             60.00
110062   Florida   Spine   0607696940101019   6/1/2019    Bill      6/20/2019     G0283             48.00
110063   Florida   Spine   0607696940101019   6/1/2019    Bill      6/20/2019     A4556             24.00
110064   Florida   Spine   0628552720101015   2/11/2019   Bill      6/20/2019     99211             84.00
110065   Florida   Spine   0628552720101015   2/11/2019   Bill      6/20/2019     97140             79.00
110066   Florida   Spine   0628552720101015   2/11/2019   Bill      6/20/2019     G0283             48.00
110067   Florida   Spine   0628552720101015   2/11/2019   Bill      6/20/2019     97110             84.00
110068   Florida   Spine   0628552720101015   2/11/2019   Bill      6/20/2019     97112             84.00
110069   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     99211             84.00
110070   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97010             60.00
110071   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97035             48.00
110072   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97140             79.00
110073   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97112             84.00
110074   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     97530             99.00
110075   Florida   Spine   0374131480101055   5/14/2019   Bill      6/20/2019     G0283             48.00
110076   Florida   Spine   0327808730101039   3/21/2019   Bill      6/20/2019     99211             84.00
110077   Florida   Spine   0327808730101039   3/21/2019   Bill      6/20/2019     G0283             48.00
110078   Florida   Spine   0327808730101039   3/21/2019   Bill      6/20/2019     97010             60.00
110079   Florida   Spine   0327808730101039   3/21/2019   Bill      6/20/2019     97140             79.00
110080   Florida   Spine   0327808730101039   3/21/2019   Bill      6/20/2019     97112             84.00
110081   Florida   Spine   0327808730101039   3/21/2019   Bill      6/20/2019     97110             84.00
110082   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     99211             84.00
110083   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     97010             60.00
110084   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     97140             79.00
110085   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     G0283             48.00
110086   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     97110             84.00
110087   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     97530             99.00
110088   Florida   Spine   0095749790101073   4/26/2019   Bill      6/20/2019     97012             60.00
110089   Florida   Spine   0423510660101020   3/31/2019   Bill      6/20/2019     99212            115.00
110090   Florida   Spine   0423510660101020   3/31/2019   Bill      6/20/2019     G0283             48.00
110091   Florida   Spine   0423510660101020   3/31/2019   Bill      6/20/2019     97140             79.00
110092   Florida   Spine   0423510660101020   3/31/2019   Bill      6/20/2019     97530             99.00
110093   Florida   Spine   0423510660101020   3/31/2019   Bill      6/20/2019     97035             48.00
110094   Florida   Spine   0423510660101020   3/31/2019   Bill      6/20/2019     97010             60.00
110095   Florida   Spine   0423510660101020   3/31/2019   Bill      6/20/2019     97112             84.00
110096   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     99211             84.00
110097   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97010             60.00
110098   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97035             48.00
110099   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97140             79.00
110100   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97112             84.00
110101   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     97530             99.00
110102   Florida   Spine   0496500220101034   4/8/2019    Bill      6/20/2019     G0283             48.00
110103   Florida   Spine   0607188190101014   3/25/2019   Bill      6/20/2019     97010             60.00
110104   Florida   Spine   0607188190101014   3/25/2019   Bill      6/20/2019     99211             84.00
110105   Florida   Spine   0607188190101014   3/25/2019   Bill      6/20/2019     97140             79.00
110106   Florida   Spine   0607188190101014   3/25/2019   Bill      6/20/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2160 of
                                                   2767

110107   Florida   Spine   0607188190101014   3/25/2019   Bill      6/20/2019     97530               99.00
110108   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     99211               84.00
110109   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     G0283               48.00
110110   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     97010               60.00
110111   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     97140               79.00
110112   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     97112               84.00
110113   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     97530               99.00
110114   Florida   Spine   0481000790101016   1/23/2019   Bill      6/20/2019     97110               84.00
110115   Florida   Spine   0297487670101030   4/3/2019    Bill      6/20/2019     G0283               48.00
110116   Florida   Spine   0297487670101030   4/3/2019    Bill      6/20/2019     97010               60.00
110117   Florida   Spine   0297487670101030   4/3/2019    Bill      6/20/2019     97140               79.00
110118   Florida   Spine   0297487670101030   4/3/2019    Bill      6/20/2019     97530               99.00
110119   Florida   Spine   0297487670101030   4/3/2019    Bill      6/20/2019     97110               84.00
110120   Florida   Spine   0297487670101030   4/3/2019    Bill      6/20/2019     99211               84.00
110121   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     99211               84.00
110122   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     97010               60.00
110123   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     97112               84.00
110124   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     97140               79.00
110125   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     97530               99.00
110126   Florida   Spine   0365299790101023   4/16/2019   Bill      6/20/2019     G0283               48.00
110127   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     G0283               48.00
110128   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     97010               60.00
110129   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     97035               48.00
110130   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     97140               79.00
110131   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     97530               99.00
110132   Florida   Spine   0613782140101017   5/31/2019   Bill      6/20/2019     99211               84.00
110133   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     99211               84.00
110134   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     G0283               48.00
110135   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     97010               60.00
110136   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     97035               48.00
110137   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     97140               79.00
110138   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     97112               84.00
110139   Florida   Spine   0659301680101017   5/9/2019    Bill      6/20/2019     97530               99.00
110140   Florida   Spine   0619874410101035   1/1/2019    Bill      6/20/2019     98941               97.00
110141   Florida   Spine   0619874410101035   1/1/2019    Bill      6/20/2019     97010               60.00
110142   Florida   Spine   0619874410101035   1/1/2019    Bill      6/20/2019     G0283               48.00
110143   Florida   Spine   0619874410101035   1/1/2019    Bill      6/20/2019     97530               99.00
110144   Florida   Spine   0619874410101035   1/1/2019    Bill      6/20/2019     97035               48.00
110145   Florida   Spine   0569785220101058   4/25/2019   Bill      6/20/2019     99211               84.00
110146   Florida   Spine   0569785220101058   4/25/2019   Bill      6/20/2019     97010               60.00
110147   Florida   Spine   0569785220101058   4/25/2019   Bill      6/20/2019     97110               84.00
110148   Florida   Spine   0569785220101058   4/25/2019   Bill      6/20/2019     97140               79.00
110149   Florida   Spine   0569785220101058   4/25/2019   Bill      6/20/2019     97530               99.00
110150   Florida   Spine   0569785220101058   4/25/2019   Bill      6/20/2019     G0283               48.00
110151   Florida   Spine   0386966660101029   1/30/2019   Bill      6/20/2019     62323            2,200.00
110152   Florida   Spine   0386966660101029   1/30/2019   Bill      6/20/2019     J2001              115.50
110153   Florida   Spine   0386966660101029   1/30/2019   Bill      6/20/2019     J1020               35.00
110154   Florida   Spine   0386966660101029   1/30/2019   Bill      6/20/2019     Q9965               25.00
110155   Florida   Spine   0103908160101093   6/23/2018   Bill      6/20/2019     99213              385.00
110156   Florida   Spine   0804951830000001   4/16/2019   Bill      6/20/2019     99211               84.00
110157   Florida   Spine   0804951830000001   4/16/2019   Bill      6/20/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2161 of
                                                   2767

110158   Florida   Spine   0804951830000001   4/16/2019    Bill     6/20/2019     97140            79.00
110159   Florida   Spine   0804951830000001   4/16/2019    Bill     6/20/2019     97530            99.00
110160   Florida   Spine   0804951830000001   4/16/2019    Bill     6/20/2019     G0283            48.00
110161   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     99211            84.00
110162   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     97010            60.00
110163   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     97140            79.00
110164   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     97530            99.00
110165   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     G0283            48.00
110166   Florida   Spine   0345413330101089   6/2/2019     Bill     6/20/2019     97035            48.00
110167   Florida   Spine   0616380330101033   4/26/2019    Bill     6/20/2019     97010            60.00
110168   Florida   Spine   0616380330101033   4/26/2019    Bill     6/20/2019     97140            79.00
110169   Florida   Spine   0616380330101033   4/26/2019    Bill     6/20/2019     97530            99.00
110170   Florida   Spine   0616380330101033   4/26/2019    Bill     6/20/2019     99211            84.00
110171   Florida   Spine   0616380330101033   4/26/2019    Bill     6/20/2019     G0283            48.00
110172   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     99211            84.00
110173   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     97010            60.00
110174   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     97110            84.00
110175   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     97112            84.00
110176   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     97140            79.00
110177   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     G0283            48.00
110178   Florida   Spine   0632854840101014   11/11/2018   Bill     6/20/2019     97012            60.00
110179   Florida   Spine   0347404860101043   2/28/2019    Bill     6/20/2019     98940            79.00
110180   Florida   Spine   0347404860101043   2/28/2019    Bill     6/20/2019     97530            99.00
110181   Florida   Spine   0347404860101043   2/28/2019    Bill     6/20/2019     97012            60.00
110182   Florida   Spine   0347404860101043   2/28/2019    Bill     6/20/2019     97140            79.00
110183   Florida   Spine   0347404860101043   2/28/2019    Bill     6/20/2019     97010            60.00
110184   Florida   Spine   0347404860101043   2/28/2019    Bill     6/20/2019     G0283            48.00
110185   Florida   Spine   0192246390101035   5/20/2019    Bill     6/20/2019     99211            84.00
110186   Florida   Spine   0192246390101035   5/20/2019    Bill     6/20/2019     97530            99.00
110187   Florida   Spine   0192246390101035   5/20/2019    Bill     6/20/2019     97012            60.00
110188   Florida   Spine   0192246390101035   5/20/2019    Bill     6/20/2019     97140            79.00
110189   Florida   Spine   0192246390101035   5/20/2019    Bill     6/20/2019     97010            60.00
110190   Florida   Spine   0192246390101035   5/20/2019    Bill     6/20/2019     G0283            48.00
110191   Florida   Spine   0633422850101016   5/26/2019    Bill     6/20/2019     99211            84.00
110192   Florida   Spine   0633422850101016   5/26/2019    Bill     6/20/2019     97530            99.00
110193   Florida   Spine   0633422850101016   5/26/2019    Bill     6/20/2019     97012            60.00
110194   Florida   Spine   0633422850101016   5/26/2019    Bill     6/20/2019     97140            79.00
110195   Florida   Spine   0633422850101016   5/26/2019    Bill     6/20/2019     97035            48.00
110196   Florida   Spine   0633422850101016   5/26/2019    Bill     6/20/2019     97010            60.00
110197   Florida   Spine   0633422850101016   5/26/2019    Bill     6/20/2019     G0283            48.00
110198   Florida   Spine   0499481960101012   4/30/2019    Bill     6/20/2019     99211            84.00
110199   Florida   Spine   0499481960101012   4/30/2019    Bill     6/20/2019     97530            99.00
110200   Florida   Spine   0499481960101012   4/30/2019    Bill     6/20/2019     97012            60.00
110201   Florida   Spine   0499481960101012   4/30/2019    Bill     6/20/2019     97140            79.00
110202   Florida   Spine   0499481960101012   4/30/2019    Bill     6/20/2019     97010            60.00
110203   Florida   Spine   0499481960101012   4/30/2019    Bill     6/20/2019     G0283            48.00
110204   Florida   Spine   0143464250101272   6/1/2019     Bill     6/20/2019     99211            84.00
110205   Florida   Spine   0143464250101272   6/1/2019     Bill     6/20/2019     97530            99.00
110206   Florida   Spine   0143464250101272   6/1/2019     Bill     6/20/2019     97012            60.00
110207   Florida   Spine   0143464250101272   6/1/2019     Bill     6/20/2019     97140            79.00
110208   Florida   Spine   0143464250101272   6/1/2019     Bill     6/20/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2162 of
                                                   2767

110209   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     G0283               48.00
110210   Florida   Spine   0562869750101113   5/26/2019   Bill      6/20/2019     99211               84.00
110211   Florida   Spine   0562869750101113   5/26/2019   Bill      6/20/2019     97010               60.00
110212   Florida   Spine   0562869750101113   5/26/2019   Bill      6/20/2019     97140               79.00
110213   Florida   Spine   0562869750101113   5/26/2019   Bill      6/20/2019     97530               99.00
110214   Florida   Spine   0562869750101113   5/26/2019   Bill      6/20/2019     G0283               48.00
110215   Florida   Spine   0562869750101113   5/26/2019   Bill      6/20/2019     97110               84.00
110216   Florida   Spine   0562869750101113   5/26/2019   Bill      6/20/2019     97012               60.00
110217   Florida   Spine   0358401940101031   3/17/2019   Bill      6/20/2019     62321            2,100.00
110218   Florida   Spine   0358401940101031   3/17/2019   Bill      6/20/2019     J2001              115.50
110219   Florida   Spine   0358401940101031   3/17/2019   Bill      6/20/2019     J3301               77.00
110220   Florida   Spine   0358401940101031   3/17/2019   Bill      6/20/2019     Q9965               25.00
110221   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     99211               84.00
110222   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     97010               60.00
110223   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     97110               84.00
110224   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     97140               79.00
110225   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     97530               99.00
110226   Florida   Spine   0582436020101046   5/15/2019   Bill      6/20/2019     G0283               48.00
110227   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     98941               97.00
110228   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97530               99.00
110229   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97012               60.00
110230   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97039               48.00
110231   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97010               60.00
110232   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     98941               97.00
110233   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97530               99.00
110234   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97012               60.00
110235   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97039               48.00
110236   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97010               60.00
110237   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     97010               60.00
110238   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     G0283               48.00
110239   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     97035               48.00
110240   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     97112               84.00
110241   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     97140               79.00
110242   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     97530               99.00
110243   Florida   Spine   0454545630101108   5/20/2019   Bill      6/20/2019     99211               84.00
110244   Florida   Spine   0112438410101080   5/8/2019    Bill      6/20/2019     98941               97.00
110245   Florida   Spine   0112438410101080   5/8/2019    Bill      6/20/2019     97530               99.00
110246   Florida   Spine   0112438410101080   5/8/2019    Bill      6/20/2019     97110               84.00
110247   Florida   Spine   0112438410101080   5/8/2019    Bill      6/20/2019     97112               84.00
110248   Florida   Spine   0112438410101080   5/8/2019    Bill      6/20/2019     97140               79.00
110249   Florida   Spine   0112438410101080   5/8/2019    Bill      6/20/2019     G0283               48.00
110250   Florida   Spine   0112438410101080   5/8/2019    Bill      6/20/2019     97010               60.00
110251   Florida   Spine   0112438410101080   5/8/2019    Bill      6/20/2019     99212              115.00
110252   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     99211               84.00
110253   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97010               60.00
110254   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97035               48.00
110255   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97140               79.00
110256   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97112               84.00
110257   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     97530               99.00
110258   Florida   Spine   0609977840101012   5/10/2019   Bill      6/20/2019     G0283               48.00
110259   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2163 of
                                                   2767

110260   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     97140             79.00
110261   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     G0283             48.00
110262   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     97010             60.00
110263   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     97530             99.00
110264   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     97035             48.00
110265   Florida   Spine   0345138870101054   5/12/2019   Bill      6/20/2019     99211             84.00
110266   Florida   Spine   0345138870101054   5/12/2019   Bill      6/20/2019     97010             60.00
110267   Florida   Spine   0345138870101054   5/12/2019   Bill      6/20/2019     G0283             48.00
110268   Florida   Spine   0345138870101054   5/12/2019   Bill      6/20/2019     97110             84.00
110269   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     99211             84.00
110270   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     G0283             48.00
110271   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97010             60.00
110272   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97035             48.00
110273   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97140             79.00
110274   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97112             84.00
110275   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97530             99.00
110276   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     99213            212.00
110277   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97010             60.00
110278   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97140             79.00
110279   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97530             99.00
110280   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     G0283             48.00
110281   Florida   Spine   0624220070101027   6/2/2019    Bill      6/20/2019     99211             84.00
110282   Florida   Spine   0624220070101027   6/2/2019    Bill      6/20/2019     97010             60.00
110283   Florida   Spine   0624220070101027   6/2/2019    Bill      6/20/2019     G0283             48.00
110284   Florida   Spine   0624220070101027   6/2/2019    Bill      6/20/2019     97530             99.00
110285   Florida   Spine   0624220070101027   6/2/2019    Bill      6/20/2019     97140             79.00
110286   Florida   Spine   0624220070101027   6/2/2019    Bill      6/20/2019     97039             48.00
110287   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97010             60.00
110288   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     99211             84.00
110289   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97140             79.00
110290   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97112             84.00
110291   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     99211             84.00
110292   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97010             60.00
110293   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97112             84.00
110294   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97140             79.00
110295   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97530             99.00
110296   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     G0283             48.00
110297   Florida   Spine   0652183750101011   5/13/2019   Bill      6/20/2019     97035             48.00
110298   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     99213            212.00
110299   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     G0283             48.00
110300   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     97010             60.00
110301   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     97140             79.00
110302   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     99211             84.00
110303   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     G0283             48.00
110304   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     97010             60.00
110305   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     97140             79.00
110306   Florida   Spine   0295868630101131   4/29/2019   Bill      6/20/2019     97530             99.00
110307   Florida   Spine   0354135220101055   3/19/2018   Bill      6/20/2019     99211             84.00
110308   Florida   Spine   0354135220101055   3/19/2018   Bill      6/20/2019     G0283             48.00
110309   Florida   Spine   0354135220101055   3/19/2018   Bill      6/20/2019     97010             60.00
110310   Florida   Spine   0354135220101055   3/19/2018   Bill      6/20/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2164 of
                                                   2767

110311   Florida   Spine   0354135220101055   3/19/2018   Bill      6/20/2019     97530            99.00
110312   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     98940            79.00
110313   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97530            99.00
110314   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97012            60.00
110315   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97140            79.00
110316   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97035            48.00
110317   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97010            60.00
110318   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     G0283            48.00
110319   Florida   Spine   0648845770101018   5/1/2019    Bill      6/20/2019     99211            84.00
110320   Florida   Spine   0648845770101018   5/1/2019    Bill      6/20/2019     97010            60.00
110321   Florida   Spine   0648845770101018   5/1/2019    Bill      6/20/2019     97110            84.00
110322   Florida   Spine   0648845770101018   5/1/2019    Bill      6/20/2019     97530            99.00
110323   Florida   Spine   0648845770101018   5/1/2019    Bill      6/20/2019     G0283            48.00
110324   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     98941            97.00
110325   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97530            99.00
110326   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97140            79.00
110327   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     G0283            48.00
110328   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97010            60.00
110329   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97035            48.00
110330   Florida   Spine   0540881500101019   5/27/2019   Bill      6/20/2019     97012            60.00
110331   Florida   Spine   0322308720101045   4/12/2019   Bill      6/20/2019     98941            97.00
110332   Florida   Spine   0322308720101045   4/12/2019   Bill      6/20/2019     G0283            48.00
110333   Florida   Spine   0322308720101045   4/12/2019   Bill      6/20/2019     97010            60.00
110334   Florida   Spine   0322308720101045   4/12/2019   Bill      6/20/2019     97012            60.00
110335   Florida   Spine   0619874410101035   1/1/2019    Bill      6/20/2019     G0283            48.00
110336   Florida   Spine   0619874410101035   1/1/2019    Bill      6/20/2019     98941            97.00
110337   Florida   Spine   0619874410101035   1/1/2019    Bill      6/20/2019     97010            60.00
110338   Florida   Spine   0619874410101035   1/1/2019    Bill      6/20/2019     97530            99.00
110339   Florida   Spine   0619874410101035   1/1/2019    Bill      6/20/2019     97035            48.00
110340   Florida   Spine   0562968810101046   5/27/2019   Bill      6/20/2019     G0283            48.00
110341   Florida   Spine   0562968810101046   5/27/2019   Bill      6/20/2019     98941            97.00
110342   Florida   Spine   0562968810101046   5/27/2019   Bill      6/20/2019     97110            84.00
110343   Florida   Spine   0562968810101046   5/27/2019   Bill      6/20/2019     97010            60.00
110344   Florida   Spine   0562968810101046   5/27/2019   Bill      6/20/2019     97035            48.00
110345   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     99211            84.00
110346   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97530            99.00
110347   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97012            60.00
110348   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97140            79.00
110349   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97035            48.00
110350   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97010            60.00
110351   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     G0283            48.00
110352   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     99211            84.00
110353   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97530            99.00
110354   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97012            60.00
110355   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97140            79.00
110356   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     97010            60.00
110357   Florida   Spine   0593692000101045   4/19/2019   Bill      6/20/2019     G0283            48.00
110358   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     98940            79.00
110359   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97530            99.00
110360   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97012            60.00
110361   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2165 of
                                                   2767

110362   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97010             60.00
110363   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     G0283             48.00
110364   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     99211             84.00
110365   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     97530             99.00
110366   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     97012             60.00
110367   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     97140             79.00
110368   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     97010             60.00
110369   Florida   Spine   0143464250101272   6/1/2019    Bill      6/20/2019     G0283             48.00
110370   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     99211             84.00
110371   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97530             99.00
110372   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97110             84.00
110373   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97140             79.00
110374   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97010             60.00
110375   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     G0283             48.00
110376   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     99211             84.00
110377   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97530             99.00
110378   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97110             84.00
110379   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97140             79.00
110380   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97012             60.00
110381   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     97010             60.00
110382   Florida   Spine   0164543610101082   4/8/2019    Bill      6/20/2019     G0283             48.00
110383   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     99211             84.00
110384   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     G0283             48.00
110385   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     97010             60.00
110386   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     97140             79.00
110387   Florida   Spine   0640152160101015   4/30/2019   Bill      6/20/2019     97530             99.00
110388   Florida   Spine   0578735380101025   5/9/2019    Bill      6/20/2019     99213            212.00
110389   Florida   Spine   0578735380101025   5/9/2019    Bill      6/20/2019     97010             60.00
110390   Florida   Spine   0578735380101025   5/9/2019    Bill      6/20/2019     97140             79.00
110391   Florida   Spine   0578735380101025   5/9/2019    Bill      6/20/2019     97530             99.00
110392   Florida   Spine   0578735380101025   5/9/2019    Bill      6/20/2019     G0283             48.00
110393   Florida   Spine   0804951830000001   4/16/2019   Bill      6/20/2019     99214            440.00
110394   Florida   Spine   0230037450101153   6/10/2019   Bill      6/20/2019     99203            550.00
110395   Florida   Spine   0616380330101033   4/26/2019   Bill      6/20/2019     99214            440.00
110396   Florida   Spine   0345413330101089   6/2/2019    Bill      6/20/2019     99203            550.00
110397   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     99213            212.00
110398   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97010             60.00
110399   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97140             79.00
110400   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     97530             99.00
110401   Florida   Spine   0548590000101013   5/14/2019   Bill      6/20/2019     G0283             48.00
110402   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     G0283             48.00
110403   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     97010             60.00
110404   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     97140             79.00
110405   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     99211             84.00
110406   Florida   Spine   0649046560101016   4/22/2019   Bill      6/20/2019     97530             99.00
110407   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     99211             84.00
110408   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     G0283             48.00
110409   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97010             60.00
110410   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97140             79.00
110411   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97112             84.00
110412   Florida   Spine   0398871330101050   4/19/2019   Bill      6/20/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2166 of
                                                   2767

110413   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     99211             84.00
110414   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97530             99.00
110415   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97012             60.00
110416   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97140             79.00
110417   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97035             48.00
110418   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     97010             60.00
110419   Florida   Spine   0633422850101016   5/26/2019   Bill      6/20/2019     G0283             48.00
110420   Florida   Spine   0523177750101010   4/25/2019   Bill      6/20/2019     99211             84.00
110421   Florida   Spine   0523177750101010   4/25/2019   Bill      6/20/2019     G0283             48.00
110422   Florida   Spine   0523177750101010   4/25/2019   Bill      6/20/2019     97010             60.00
110423   Florida   Spine   0523177750101010   4/25/2019   Bill      6/20/2019     97140             79.00
110424   Florida   Spine   0523177750101010   4/25/2019   Bill      6/20/2019     97530             99.00
110425   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     99203            302.00
110426   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     97010             60.00
110427   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     97140             79.00
110428   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     A4556             24.00
110429   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     G0283             48.00
110430   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     97010             60.00
110431   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     97140             79.00
110432   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     97035             48.00
110433   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     97530             99.00
110434   Florida   Spine   0497123140101189   6/3/2019    Bill      6/20/2019     99211             84.00
110435   Florida   Spine   8667785390000001   5/11/2019   Bill      6/20/2019     99211             84.00
110436   Florida   Spine   8667785390000001   5/11/2019   Bill      6/20/2019     97010             60.00
110437   Florida   Spine   8667785390000001   5/11/2019   Bill      6/20/2019     97530             99.00
110438   Florida   Spine   8667785390000001   5/11/2019   Bill      6/20/2019     97140             79.00
110439   Florida   Spine   8667785390000001   5/11/2019   Bill      6/20/2019     G0283             48.00
110440   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     99211             84.00
110441   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     G0283             48.00
110442   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     97010             60.00
110443   Florida   Spine   0417154430101057   3/29/2019   Bill      6/20/2019     97530             99.00
110444   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     99211             84.00
110445   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     97140             79.00
110446   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     G0283             48.00
110447   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     97010             60.00
110448   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     97530             99.00
110449   Florida   Spine   0555998720101082   5/22/2019   Bill      6/20/2019     97035             48.00
110450   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     99212            115.00
110451   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97530             99.00
110452   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97012             60.00
110453   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97140             79.00
110454   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     97010             60.00
110455   Florida   Spine   0192246390101035   5/20/2019   Bill      6/20/2019     G0283             48.00
110456   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     99211             84.00
110457   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     97530             99.00
110458   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     97012             60.00
110459   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     97140             79.00
110460   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     97010             60.00
110461   Florida   Spine   0383695140101050   3/14/2019   Bill      6/20/2019     G0283             48.00
110462   Florida   Spine   0619874410101035   1/1/2019    Bill      6/20/2019     97035             48.00
110463   Florida   Spine   0619874410101035   1/1/2019    Bill      6/20/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2167 of
                                                   2767

110464   Florida   Spine   0619874410101035   1/1/2019     Bill     6/20/2019     97530             99.00
110465   Florida   Spine   0619874410101035   1/1/2019     Bill     6/20/2019     97010             60.00
110466   Florida   Spine   0619874410101035   1/1/2019     Bill     6/20/2019     99211             84.00
110467   Florida   Spine   0562968810101046   5/27/2019    Bill     6/20/2019     97010             60.00
110468   Florida   Spine   0562968810101046   5/27/2019    Bill     6/20/2019     97035             48.00
110469   Florida   Spine   0562968810101046   5/27/2019    Bill     6/20/2019     97530             99.00
110470   Florida   Spine   0562968810101046   5/27/2019    Bill     6/20/2019     98940             79.00
110471   Florida   Spine   0562968810101046   5/27/2019    Bill     6/20/2019     G0283             48.00
110472   Florida   Spine   0143464250101272   6/1/2019     Bill     6/20/2019     99211             84.00
110473   Florida   Spine   0143464250101272   6/1/2019     Bill     6/20/2019     97530             99.00
110474   Florida   Spine   0143464250101272   6/1/2019     Bill     6/20/2019     97012             60.00
110475   Florida   Spine   0143464250101272   6/1/2019     Bill     6/20/2019     97140             79.00
110476   Florida   Spine   0143464250101272   6/1/2019     Bill     6/20/2019     97035             48.00
110477   Florida   Spine   0143464250101272   6/1/2019     Bill     6/20/2019     97010             60.00
110478   Florida   Spine   0143464250101272   6/1/2019     Bill     6/20/2019     G0283             48.00
110479   Florida   Spine   0499481960101012   4/30/2019    Bill     6/20/2019     99211             84.00
110480   Florida   Spine   0499481960101012   4/30/2019    Bill     6/20/2019     97530             99.00
110481   Florida   Spine   0499481960101012   4/30/2019    Bill     6/20/2019     97012             60.00
110482   Florida   Spine   0499481960101012   4/30/2019    Bill     6/20/2019     97140             79.00
110483   Florida   Spine   0499481960101012   4/30/2019    Bill     6/20/2019     97010             60.00
110484   Florida   Spine   0499481960101012   4/30/2019    Bill     6/20/2019     G0283             48.00
110485   Florida   Spine   0528344130101053   4/18/2019    Bill     6/20/2019     G0283             48.00
110486   Florida   Spine   0528344130101053   4/18/2019    Bill     6/20/2019     97010             60.00
110487   Florida   Spine   0528344130101053   4/18/2019    Bill     6/20/2019     97140             79.00
110488   Florida   Spine   0528344130101053   4/18/2019    Bill     6/20/2019     97112             84.00
110489   Florida   Spine   0528344130101053   4/18/2019    Bill     6/20/2019     97530             99.00
110490   Florida   Spine   0528344130101053   4/18/2019    Bill     6/20/2019     99212            115.00
110491   Florida   Spine   0638357700101011   10/31/2018   Bill     6/24/2019     99203            275.00
110492   Florida   Spine   0638357700101011   10/31/2018   Bill     6/24/2019     97140             72.00
110493   Florida   Spine   0638357700101011   10/31/2018   Bill     6/24/2019     97035             44.00
110494   Florida   Spine   0638357700101011   10/31/2018   Bill     6/24/2019     97010             60.00
110495   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     99211             77.00
110496   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     97530             90.00
110497   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     97140             72.00
110498   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     97035             44.00
110499   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     97010             60.00
110500   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     G0283             44.00
110501   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     99211             77.00
110502   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     97530             90.00
110503   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     97140             72.00
110504   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     97035             44.00
110505   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     97010             60.00
110506   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     G0283             44.00
110507   Florida   Spine   0477383900101050   10/18/2018   Bill     6/27/2019     97112             77.00
110508   Florida   Spine   0495556990101076   7/13/2018    Bill     6/27/2019     99203            550.00
110509   Florida   Spine   0164543610101082   4/8/2019     Bill     6/27/2019     99212            115.00
110510   Florida   Spine   0164543610101082   4/8/2019     Bill     6/27/2019     97530             99.00
110511   Florida   Spine   0164543610101082   4/8/2019     Bill     6/27/2019     97110             84.00
110512   Florida   Spine   0164543610101082   4/8/2019     Bill     6/27/2019     97012             60.00
110513   Florida   Spine   0164543610101082   4/8/2019     Bill     6/27/2019     97140             79.00
110514   Florida   Spine   0164543610101082   4/8/2019     Bill     6/27/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2168 of
                                                   2767

110515   Florida   Spine   0164543610101082   4/8/2019    Bill      6/27/2019     G0283               48.00
110516   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     72148            2,145.00
110517   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     72141            2,145.00
110518   Florida   Spine   0582013070101018   5/1/2019    Bill      6/27/2019     72148            2,145.00
110519   Florida   Spine   0582013070101018   5/1/2019    Bill      6/27/2019     72141            2,145.00
110520   Florida   Spine   0615338250101012   4/15/2019   Bill      6/27/2019     99213              212.00
110521   Florida   Spine   0613782140101017   5/31/2019   Bill      6/27/2019     72148            2,145.00
110522   Florida   Spine   0497175480101021   5/4/2019    Bill      6/27/2019     72141            2,145.00
110523   Florida   Spine   0497175480101021   5/4/2019    Bill      6/27/2019     73221            1,925.00
110524   Florida   Spine   0497175480101021   5/4/2019    Bill      6/27/2019     72141            2,145.00
110525   Florida   Spine   0497175480101021   5/4/2019    Bill      6/27/2019     72148            2,145.00
110526   Florida   Spine   0419182290101055   9/22/2018   Bill      6/27/2019     99212              115.00
110527   Florida   Spine   0419182290101055   9/22/2018   Bill      6/27/2019     97010               60.00
110528   Florida   Spine   0419182290101055   9/22/2018   Bill      6/27/2019     97110               84.00
110529   Florida   Spine   0419182290101055   9/22/2018   Bill      6/27/2019     97112               84.00
110530   Florida   Spine   0419182290101055   9/22/2018   Bill      6/27/2019     97140               79.00
110531   Florida   Spine   0419182290101055   9/22/2018   Bill      6/27/2019     G0283               48.00
110532   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97010               60.00
110533   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97035               48.00
110534   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97140               79.00
110535   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     A4556               24.00
110536   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97530               99.00
110537   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     99211               84.00
110538   Florida   Spine   0647618710101013   5/17/2019   Bill      6/27/2019     97010               60.00
110539   Florida   Spine   0647618710101013   5/17/2019   Bill      6/27/2019     97110               84.00
110540   Florida   Spine   0647618710101013   5/17/2019   Bill      6/27/2019     97140               79.00
110541   Florida   Spine   0647618710101013   5/17/2019   Bill      6/27/2019     97530               99.00
110542   Florida   Spine   0647618710101013   5/17/2019   Bill      6/27/2019     G0283               48.00
110543   Florida   Spine   0647618710101013   5/17/2019   Bill      6/27/2019     99211              137.50
110544   Florida   Spine   0616380330101033   4/26/2019   Bill      6/27/2019     99211               84.00
110545   Florida   Spine   0616380330101033   4/26/2019   Bill      6/27/2019     97140               79.00
110546   Florida   Spine   0616380330101033   4/26/2019   Bill      6/27/2019     97530               99.00
110547   Florida   Spine   0804951830000001   4/16/2019   Bill      6/27/2019     99211               84.00
110548   Florida   Spine   0804951830000001   4/16/2019   Bill      6/27/2019     97010               60.00
110549   Florida   Spine   0804951830000001   4/16/2019   Bill      6/27/2019     97140               79.00
110550   Florida   Spine   0804951830000001   4/16/2019   Bill      6/27/2019     97530               99.00
110551   Florida   Spine   0804951830000001   4/16/2019   Bill      6/27/2019     G0283               48.00
110552   Florida   Spine   0804951830000001   4/16/2019   Bill      6/27/2019     97110               84.00
110553   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     99211               84.00
110554   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     97010               60.00
110555   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     97110               84.00
110556   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     97140               79.00
110557   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     97530               99.00
110558   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     G0283               48.00
110559   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     97012               60.00
110560   Florida   Spine   0182615800101136   4/5/2019    Bill      6/27/2019     99211               84.00
110561   Florida   Spine   0182615800101136   4/5/2019    Bill      6/27/2019     97010               60.00
110562   Florida   Spine   0182615800101136   4/5/2019    Bill      6/27/2019     97110               84.00
110563   Florida   Spine   0182615800101136   4/5/2019    Bill      6/27/2019     97140               79.00
110564   Florida   Spine   0182615800101136   4/5/2019    Bill      6/27/2019     97530               99.00
110565   Florida   Spine   0182615800101136   4/5/2019    Bill      6/27/2019     G0283               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2169 of
                                                   2767

110566   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     99211            84.00
110567   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     97010            60.00
110568   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     97012            60.00
110569   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     G0283            48.00
110570   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     97140            79.00
110571   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97140            79.00
110572   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97112            84.00
110573   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97010            60.00
110574   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97035            48.00
110575   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     G0283            48.00
110576   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97530            99.00
110577   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     99211            84.00
110578   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     99211            84.00
110579   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97010            60.00
110580   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97035            48.00
110581   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97140            79.00
110582   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97112            84.00
110583   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97530            99.00
110584   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     G0283            48.00
110585   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     99211            84.00
110586   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97010            60.00
110587   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97035            48.00
110588   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97140            79.00
110589   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97112            84.00
110590   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     G0283            48.00
110591   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97530            99.00
110592   Florida   Spine   0095749790101073   4/26/2019   Bill      6/27/2019     99211            84.00
110593   Florida   Spine   0095749790101073   4/26/2019   Bill      6/27/2019     97010            60.00
110594   Florida   Spine   0095749790101073   4/26/2019   Bill      6/27/2019     97110            84.00
110595   Florida   Spine   0095749790101073   4/26/2019   Bill      6/27/2019     97530            99.00
110596   Florida   Spine   0095749790101073   4/26/2019   Bill      6/27/2019     97039            48.00
110597   Florida   Spine   0095749790101073   4/26/2019   Bill      6/27/2019     G0283            48.00
110598   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     99211            84.00
110599   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97010            60.00
110600   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     G0283            48.00
110601   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97110            84.00
110602   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97012            60.00
110603   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97140            79.00
110604   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     99211            84.00
110605   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97010            60.00
110606   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97140            79.00
110607   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97530            99.00
110608   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     G0283            48.00
110609   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97035            48.00
110610   Florida   Spine   0547756000101045   5/2/2019    Bill      6/27/2019     99211            84.00
110611   Florida   Spine   0547756000101045   5/2/2019    Bill      6/27/2019     A4556            24.00
110612   Florida   Spine   0547756000101045   5/2/2019    Bill      6/27/2019     97010            60.00
110613   Florida   Spine   0547756000101045   5/2/2019    Bill      6/27/2019     97039            48.00
110614   Florida   Spine   0547756000101045   5/2/2019    Bill      6/27/2019     97530            99.00
110615   Florida   Spine   0547756000101045   5/2/2019    Bill      6/27/2019     97110            84.00
110616   Florida   Spine   0547756000101045   5/2/2019    Bill      6/27/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2170 of
                                                   2767

110617   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     99212            115.00
110618   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     97010             60.00
110619   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     97035             48.00
110620   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     97140             79.00
110621   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     97112             84.00
110622   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     97530             99.00
110623   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     G0283             48.00
110624   Florida   Spine   0438553860101039   4/23/2019   Bill      6/27/2019     G0283             48.00
110625   Florida   Spine   0438553860101039   4/23/2019   Bill      6/27/2019     97010             60.00
110626   Florida   Spine   0438553860101039   4/23/2019   Bill      6/27/2019     97012             60.00
110627   Florida   Spine   0438553860101039   4/23/2019   Bill      6/27/2019     97110             84.00
110628   Florida   Spine   0438553860101039   4/23/2019   Bill      6/27/2019     97530             99.00
110629   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     99211             84.00
110630   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     97010             60.00
110631   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     97110             84.00
110632   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     97530             99.00
110633   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     G0283             48.00
110634   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     97012             60.00
110635   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     99211             84.00
110636   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97039             48.00
110637   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97010             60.00
110638   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     G0283             48.00
110639   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97530             99.00
110640   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97140             79.00
110641   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97035             48.00
110642   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     99211             84.00
110643   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97010             60.00
110644   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97110             84.00
110645   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97039             48.00
110646   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97140             79.00
110647   Florida   Spine   0324509210101035   1/18/2019   Bill      6/27/2019     99211             84.00
110648   Florida   Spine   0324509210101035   1/18/2019   Bill      6/27/2019     97010             60.00
110649   Florida   Spine   0324509210101035   1/18/2019   Bill      6/27/2019     97110             84.00
110650   Florida   Spine   0324509210101035   1/18/2019   Bill      6/27/2019     97112             84.00
110651   Florida   Spine   0324509210101035   1/18/2019   Bill      6/27/2019     97140             79.00
110652   Florida   Spine   0324509210101035   1/18/2019   Bill      6/27/2019     G0283             48.00
110653   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     99211             84.00
110654   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     97039             48.00
110655   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     97010             60.00
110656   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     G0283             48.00
110657   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     97530             99.00
110658   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     97140             79.00
110659   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     97035             48.00
110660   Florida   Spine   0615339800101015   5/15/2019   Bill      6/27/2019     97140             79.00
110661   Florida   Spine   0615339800101015   5/15/2019   Bill      6/27/2019     G0283             48.00
110662   Florida   Spine   0615339800101015   5/15/2019   Bill      6/27/2019     97010             60.00
110663   Florida   Spine   0615339800101015   5/15/2019   Bill      6/27/2019     99211             84.00
110664   Florida   Spine   0615339800101015   5/15/2019   Bill      6/27/2019     97112             84.00
110665   Florida   Spine   0615339800101015   5/15/2019   Bill      6/27/2019     97110             84.00
110666   Florida   Spine   0433175160101041   2/20/2019   Bill      6/27/2019     G0283             48.00
110667   Florida   Spine   0433175160101041   2/20/2019   Bill      6/27/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2171 of
                                                   2767

110668   Florida   Spine   0433175160101041   2/20/2019   Bill      6/27/2019     97140             79.00
110669   Florida   Spine   0433175160101041   2/20/2019   Bill      6/27/2019     97112             84.00
110670   Florida   Spine   0433175160101041   2/20/2019   Bill      6/27/2019     97110             84.00
110671   Florida   Spine   0433175160101041   2/20/2019   Bill      6/27/2019     99211             84.00
110672   Florida   Spine   0497175480101021   5/4/2019    Bill      6/27/2019     97010             60.00
110673   Florida   Spine   0497175480101021   5/4/2019    Bill      6/27/2019     97110             84.00
110674   Florida   Spine   0497175480101021   5/4/2019    Bill      6/27/2019     97112             84.00
110675   Florida   Spine   0497175480101021   5/4/2019    Bill      6/27/2019     99211             84.00
110676   Florida   Spine   0497175480101021   5/4/2019    Bill      6/27/2019     97140             79.00
110677   Florida   Spine   0497175480101021   5/4/2019    Bill      6/27/2019     G0283             48.00
110678   Florida   Spine   0327808730101039   3/21/2019   Bill      6/27/2019     99211             84.00
110679   Florida   Spine   0327808730101039   3/21/2019   Bill      6/27/2019     G0283             48.00
110680   Florida   Spine   0327808730101039   3/21/2019   Bill      6/27/2019     97010             60.00
110681   Florida   Spine   0327808730101039   3/21/2019   Bill      6/27/2019     97140             79.00
110682   Florida   Spine   0327808730101039   3/21/2019   Bill      6/27/2019     97112             84.00
110683   Florida   Spine   0327808730101039   3/21/2019   Bill      6/27/2019     97110             84.00
110684   Florida   Spine   0631773230101015   4/29/2019   Bill      6/27/2019     99211             84.00
110685   Florida   Spine   0631773230101015   4/29/2019   Bill      6/27/2019     97140             79.00
110686   Florida   Spine   0631773230101015   4/29/2019   Bill      6/27/2019     97010             60.00
110687   Florida   Spine   0631773230101015   4/29/2019   Bill      6/27/2019     G0283             48.00
110688   Florida   Spine   0631773230101015   4/29/2019   Bill      6/27/2019     97035             48.00
110689   Florida   Spine   0631773230101015   4/29/2019   Bill      6/27/2019     97530             99.00
110690   Florida   Spine   0520017690101022   3/14/2019   Bill      6/27/2019     99211             84.00
110691   Florida   Spine   0520017690101022   3/14/2019   Bill      6/27/2019     97010             60.00
110692   Florida   Spine   0520017690101022   3/14/2019   Bill      6/27/2019     97112             84.00
110693   Florida   Spine   0520017690101022   3/14/2019   Bill      6/27/2019     97530             99.00
110694   Florida   Spine   0520017690101022   3/14/2019   Bill      6/27/2019     97140             79.00
110695   Florida   Spine   0520017690101022   3/14/2019   Bill      6/27/2019     97014             48.00
110696   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97010             60.00
110697   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97035             48.00
110698   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97140             79.00
110699   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97530             99.00
110700   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     99211             84.00
110701   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97112             84.00
110702   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     G0283             48.00
110703   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     99211             84.00
110704   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     97010             60.00
110705   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     G0283             48.00
110706   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     97035             48.00
110707   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     97140             79.00
110708   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     97530             99.00
110709   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     97112             84.00
110710   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     99211             84.00
110711   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     97010             60.00
110712   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     G0283             48.00
110713   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     97140             79.00
110714   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     97039             48.00
110715   Florida   Spine   0647618710101013   5/17/2019   Bill      6/27/2019     99212            115.00
110716   Florida   Spine   0647618710101013   5/17/2019   Bill      6/27/2019     97010             60.00
110717   Florida   Spine   0647618710101013   5/17/2019   Bill      6/27/2019     97112             84.00
110718   Florida   Spine   0647618710101013   5/17/2019   Bill      6/27/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2172 of
                                                   2767

110719   Florida   Spine   0647618710101013   5/17/2019   Bill      6/27/2019     97110             84.00
110720   Florida   Spine   0647618710101013   5/17/2019   Bill      6/27/2019     G0283             48.00
110721   Florida   Spine   0616380330101033   4/26/2019   Bill      6/27/2019     99211             84.00
110722   Florida   Spine   0616380330101033   4/26/2019   Bill      6/27/2019     97140             79.00
110723   Florida   Spine   0616380330101033   4/26/2019   Bill      6/27/2019     97530             99.00
110724   Florida   Spine   0616380330101033   4/26/2019   Bill      6/27/2019     97010             60.00
110725   Florida   Spine   0616380330101033   4/26/2019   Bill      6/27/2019     97110             84.00
110726   Florida   Spine   0616380330101033   4/26/2019   Bill      6/27/2019     97112             84.00
110727   Florida   Spine   0616380330101033   4/26/2019   Bill      6/27/2019     G0283             48.00
110728   Florida   Spine   0655908490101013   3/27/2019   Bill      6/27/2019     99211             84.00
110729   Florida   Spine   0655908490101013   3/27/2019   Bill      6/27/2019     97010             60.00
110730   Florida   Spine   0655908490101013   3/27/2019   Bill      6/27/2019     G0283             48.00
110731   Florida   Spine   0655908490101013   3/27/2019   Bill      6/27/2019     97530             99.00
110732   Florida   Spine   0655908490101013   3/27/2019   Bill      6/27/2019     97140             79.00
110733   Florida   Spine   0655908490101013   3/27/2019   Bill      6/27/2019     97110             84.00
110734   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     99211             84.00
110735   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97010             60.00
110736   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97140             79.00
110737   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97530             99.00
110738   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     G0283             48.00
110739   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97035             48.00
110740   Florida   Spine   0365299790101023   4/16/2019   Bill      6/27/2019     99211             84.00
110741   Florida   Spine   0365299790101023   4/16/2019   Bill      6/27/2019     G0283             48.00
110742   Florida   Spine   0365299790101023   4/16/2019   Bill      6/27/2019     97010             60.00
110743   Florida   Spine   0365299790101023   4/16/2019   Bill      6/27/2019     97140             79.00
110744   Florida   Spine   0365299790101023   4/16/2019   Bill      6/27/2019     97112             84.00
110745   Florida   Spine   0365299790101023   4/16/2019   Bill      6/27/2019     97110             84.00
110746   Florida   Spine   0365299790101023   4/16/2019   Bill      6/27/2019     97530             99.00
110747   Florida   Spine   0111413610101231   5/13/2019   Bill      6/27/2019     99211             84.00
110748   Florida   Spine   0111413610101231   5/13/2019   Bill      6/27/2019     G0283             48.00
110749   Florida   Spine   0111413610101231   5/13/2019   Bill      6/27/2019     97010             60.00
110750   Florida   Spine   0111413610101231   5/13/2019   Bill      6/27/2019     97140             79.00
110751   Florida   Spine   0111413610101231   5/13/2019   Bill      6/27/2019     97530             99.00
110752   Florida   Spine   0111413610101231   5/13/2019   Bill      6/27/2019     97110             84.00
110753   Florida   Spine   0628552720101015   2/11/2019   Bill      6/27/2019     99213            212.00
110754   Florida   Spine   0628552720101015   2/11/2019   Bill      6/27/2019     97140             79.00
110755   Florida   Spine   0628552720101015   2/11/2019   Bill      6/27/2019     G0283             48.00
110756   Florida   Spine   0628552720101015   2/11/2019   Bill      6/27/2019     97110             84.00
110757   Florida   Spine   0628552720101015   2/11/2019   Bill      6/27/2019     97112             84.00
110758   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     99211             84.00
110759   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97010             60.00
110760   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     G0283             48.00
110761   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97140             79.00
110762   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     99211             84.00
110763   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     97010             60.00
110764   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     97110             84.00
110765   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     97140             79.00
110766   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     97530             99.00
110767   Florida   Spine   0429084450101016   6/1/2019    Bill      6/27/2019     G0283             48.00
110768   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97140             79.00
110769   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2173 of
                                                   2767

110770   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97010             60.00
110771   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97035             48.00
110772   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     G0283             48.00
110773   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97530             99.00
110774   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     99212            115.00
110775   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     99211             84.00
110776   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97010             60.00
110777   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97035             48.00
110778   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97140             79.00
110779   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97112             84.00
110780   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     G0283             48.00
110781   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97530             99.00
110782   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     99211             84.00
110783   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     G0283             48.00
110784   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     97010             60.00
110785   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     97140             79.00
110786   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     97112             84.00
110787   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     97530             99.00
110788   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     97035             48.00
110789   Florida   Spine   0634816710101018   4/13/2019   Bill      6/27/2019     99211             84.00
110790   Florida   Spine   0634816710101018   4/13/2019   Bill      6/27/2019     97010             60.00
110791   Florida   Spine   0634816710101018   4/13/2019   Bill      6/27/2019     97035             48.00
110792   Florida   Spine   0634816710101018   4/13/2019   Bill      6/27/2019     97140             79.00
110793   Florida   Spine   0634816710101018   4/13/2019   Bill      6/27/2019     G0283             48.00
110794   Florida   Spine   0634816710101018   4/13/2019   Bill      6/27/2019     97530             99.00
110795   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     99203            302.00
110796   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     G0283             48.00
110797   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     97010             60.00
110798   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     97035             48.00
110799   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     97140             79.00
110800   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     A4556             24.00
110801   Florida   Spine   0555998720101082   5/22/2019   Bill      6/27/2019     99211             84.00
110802   Florida   Spine   0555998720101082   5/22/2019   Bill      6/27/2019     97140             79.00
110803   Florida   Spine   0555998720101082   5/22/2019   Bill      6/27/2019     G0283             48.00
110804   Florida   Spine   0555998720101082   5/22/2019   Bill      6/27/2019     97010             60.00
110805   Florida   Spine   0555998720101082   5/22/2019   Bill      6/27/2019     97530             99.00
110806   Florida   Spine   0555998720101082   5/22/2019   Bill      6/27/2019     97035             48.00
110807   Florida   Spine   0582436020101046   5/15/2019   Bill      6/27/2019     G0283             48.00
110808   Florida   Spine   0582436020101046   5/15/2019   Bill      6/27/2019     97530             99.00
110809   Florida   Spine   0582436020101046   5/15/2019   Bill      6/27/2019     97140             79.00
110810   Florida   Spine   0582436020101046   5/15/2019   Bill      6/27/2019     97110             84.00
110811   Florida   Spine   0582436020101046   5/15/2019   Bill      6/27/2019     97010             60.00
110812   Florida   Spine   0582436020101046   5/15/2019   Bill      6/27/2019     99211             84.00
110813   Florida   Spine   0345138870101054   5/12/2019   Bill      6/27/2019     99211             84.00
110814   Florida   Spine   0345138870101054   5/12/2019   Bill      6/27/2019     97010             60.00
110815   Florida   Spine   0345138870101054   5/12/2019   Bill      6/27/2019     G0283             48.00
110816   Florida   Spine   0345138870101054   5/12/2019   Bill      6/27/2019     97140             79.00
110817   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     99211             84.00
110818   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     97010             60.00
110819   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     97110             84.00
110820   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2174 of
                                                   2767

110821   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     G0283            48.00
110822   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     97012            60.00
110823   Florida   Spine   0295868630101131   4/29/2019   Bill      6/27/2019     99211            84.00
110824   Florida   Spine   0295868630101131   4/29/2019   Bill      6/27/2019     G0283            48.00
110825   Florida   Spine   0295868630101131   4/29/2019   Bill      6/27/2019     97010            60.00
110826   Florida   Spine   0295868630101131   4/29/2019   Bill      6/27/2019     97140            79.00
110827   Florida   Spine   0295868630101131   4/29/2019   Bill      6/27/2019     97530            99.00
110828   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     99211            84.00
110829   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     97010            60.00
110830   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     97035            48.00
110831   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     97140            79.00
110832   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     97112            84.00
110833   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     97530            99.00
110834   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     G0283            48.00
110835   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     99211            84.00
110836   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     97010            60.00
110837   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     97110            84.00
110838   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     97530            99.00
110839   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     G0283            48.00
110840   Florida   Spine   0628885060101017   5/22/2019   Bill      6/27/2019     97012            60.00
110841   Florida   Spine   0607696940101019   6/1/2019    Bill      6/27/2019     99211            84.00
110842   Florida   Spine   0607696940101019   6/1/2019    Bill      6/27/2019     A4556            24.00
110843   Florida   Spine   0607696940101019   6/1/2019    Bill      6/27/2019     97530            99.00
110844   Florida   Spine   0607696940101019   6/1/2019    Bill      6/27/2019     97010            60.00
110845   Florida   Spine   0607696940101019   6/1/2019    Bill      6/27/2019     97012            60.00
110846   Florida   Spine   0607696940101019   6/1/2019    Bill      6/27/2019     97110            84.00
110847   Florida   Spine   0438553860101039   4/23/2019   Bill      6/27/2019     99211            84.00
110848   Florida   Spine   0438553860101039   4/23/2019   Bill      6/27/2019     97010            60.00
110849   Florida   Spine   0438553860101039   4/23/2019   Bill      6/27/2019     G0283            48.00
110850   Florida   Spine   0438553860101039   4/23/2019   Bill      6/27/2019     97530            99.00
110851   Florida   Spine   0438553860101039   4/23/2019   Bill      6/27/2019     97110            84.00
110852   Florida   Spine   0438553860101039   4/23/2019   Bill      6/27/2019     97012            60.00
110853   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     99211            84.00
110854   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     97010            60.00
110855   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     G0283            48.00
110856   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     97140            79.00
110857   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     97039            48.00
110858   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     99211            84.00
110859   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97010            60.00
110860   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     G0283            48.00
110861   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97140            79.00
110862   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97530            99.00
110863   Florida   Spine   0476054460101175   4/6/2019    Bill      6/27/2019     97110            84.00
110864   Florida   Spine   0345138870101054   5/12/2019   Bill      6/27/2019     99211            84.00
110865   Florida   Spine   0345138870101054   5/12/2019   Bill      6/27/2019     97010            60.00
110866   Florida   Spine   0345138870101054   5/12/2019   Bill      6/27/2019     G0283            48.00
110867   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97010            60.00
110868   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97035            48.00
110869   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97140            79.00
110870   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97530            99.00
110871   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2175 of
                                                   2767

110872   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     97112             84.00
110873   Florida   Spine   0230037450101153   6/10/2019   Bill      6/27/2019     G0283             48.00
110874   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     99211             84.00
110875   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     97010             60.00
110876   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     G0283             48.00
110877   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     97035             48.00
110878   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     97140             79.00
110879   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     97530             99.00
110880   Florida   Spine   0624220070101027   6/2/2019    Bill      6/27/2019     97112             84.00
110881   Florida   Spine   0569785220101058   4/25/2019   Bill      6/27/2019     99211             84.00
110882   Florida   Spine   0569785220101058   4/25/2019   Bill      6/27/2019     97140             79.00
110883   Florida   Spine   0569785220101058   4/25/2019   Bill      6/27/2019     97530             99.00
110884   Florida   Spine   0569785220101058   4/25/2019   Bill      6/27/2019     G0283             48.00
110885   Florida   Spine   0569785220101058   4/25/2019   Bill      6/27/2019     97110             84.00
110886   Florida   Spine   0569785220101058   4/25/2019   Bill      6/27/2019     97010             60.00
110887   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97010             60.00
110888   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97035             48.00
110889   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97140             79.00
110890   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97112             84.00
110891   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97530             99.00
110892   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     G0283             48.00
110893   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     99212            115.00
110894   Florida   Spine   0338161060101113   5/2/2019    Bill      6/27/2019     99211             84.00
110895   Florida   Spine   0338161060101113   5/2/2019    Bill      6/27/2019     97140             79.00
110896   Florida   Spine   0338161060101113   5/2/2019    Bill      6/27/2019     97035             48.00
110897   Florida   Spine   0615339800101015   5/15/2019   Bill      6/27/2019     97140             79.00
110898   Florida   Spine   0615339800101015   5/15/2019   Bill      6/27/2019     G0283             48.00
110899   Florida   Spine   0615339800101015   5/15/2019   Bill      6/27/2019     97010             60.00
110900   Florida   Spine   0615339800101015   5/15/2019   Bill      6/27/2019     99211             84.00
110901   Florida   Spine   0615339800101015   5/15/2019   Bill      6/27/2019     97112             84.00
110902   Florida   Spine   0615339800101015   5/15/2019   Bill      6/27/2019     97110             84.00
110903   Florida   Spine   0147335130101177   3/25/2019   Bill      6/27/2019     97010             60.00
110904   Florida   Spine   0147335130101177   3/25/2019   Bill      6/27/2019     97140             79.00
110905   Florida   Spine   0147335130101177   3/25/2019   Bill      6/27/2019     97530             99.00
110906   Florida   Spine   0147335130101177   3/25/2019   Bill      6/27/2019     G0283             48.00
110907   Florida   Spine   0147335130101177   3/25/2019   Bill      6/27/2019     99211             84.00
110908   Florida   Spine   0433175160101041   2/20/2019   Bill      6/27/2019     G0283             48.00
110909   Florida   Spine   0433175160101041   2/20/2019   Bill      6/27/2019     97010             60.00
110910   Florida   Spine   0433175160101041   2/20/2019   Bill      6/27/2019     97140             79.00
110911   Florida   Spine   0433175160101041   2/20/2019   Bill      6/27/2019     97112             84.00
110912   Florida   Spine   0433175160101041   2/20/2019   Bill      6/27/2019     97110             84.00
110913   Florida   Spine   0433175160101041   2/20/2019   Bill      6/27/2019     99211             84.00
110914   Florida   Spine   0322308720101045   4/12/2019   Bill      6/27/2019     98940             79.00
110915   Florida   Spine   0322308720101045   4/12/2019   Bill      6/27/2019     G0283             48.00
110916   Florida   Spine   0322308720101045   4/12/2019   Bill      6/27/2019     97010             60.00
110917   Florida   Spine   0322308720101045   4/12/2019   Bill      6/27/2019     97039             48.00
110918   Florida   Spine   0417154430101057   3/29/2019   Bill      6/27/2019     99213            212.00
110919   Florida   Spine   0417154430101057   3/29/2019   Bill      6/27/2019     97010             60.00
110920   Florida   Spine   0417154430101057   3/29/2019   Bill      6/27/2019     97140             79.00
110921   Florida   Spine   0417154430101057   3/29/2019   Bill      6/27/2019     G0283             48.00
110922   Florida   Spine   0417154430101057   3/29/2019   Bill      6/27/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2176 of
                                                   2767

110923   Florida   Spine   8667785390000001   5/11/2019   Bill      6/27/2019     99211             84.00
110924   Florida   Spine   8667785390000001   5/11/2019   Bill      6/27/2019     97010             60.00
110925   Florida   Spine   8667785390000001   5/11/2019   Bill      6/27/2019     97530             99.00
110926   Florida   Spine   8667785390000001   5/11/2019   Bill      6/27/2019     97140             79.00
110927   Florida   Spine   8667785390000001   5/11/2019   Bill      6/27/2019     G0283             48.00
110928   Florida   Spine   0602763810101035   4/14/2019   Bill      6/27/2019     99211             84.00
110929   Florida   Spine   0602763810101035   4/14/2019   Bill      6/27/2019     G0283             48.00
110930   Florida   Spine   0602763810101035   4/14/2019   Bill      6/27/2019     97140             79.00
110931   Florida   Spine   0602763810101035   4/14/2019   Bill      6/27/2019     97530             99.00
110932   Florida   Spine   0602763810101035   4/14/2019   Bill      6/27/2019     97010             60.00
110933   Florida   Spine   0398871330101050   4/19/2019   Bill      6/27/2019     99211             84.00
110934   Florida   Spine   0398871330101050   4/19/2019   Bill      6/27/2019     G0283             48.00
110935   Florida   Spine   0398871330101050   4/19/2019   Bill      6/27/2019     97010             60.00
110936   Florida   Spine   0398871330101050   4/19/2019   Bill      6/27/2019     97140             79.00
110937   Florida   Spine   0398871330101050   4/19/2019   Bill      6/27/2019     97530             99.00
110938   Florida   Spine   0398871330101050   4/19/2019   Bill      6/27/2019     97110             84.00
110939   Florida   Spine   0641875970101010   3/27/2019   Bill      6/27/2019     99211             84.00
110940   Florida   Spine   0641875970101010   3/27/2019   Bill      6/27/2019     97010             60.00
110941   Florida   Spine   0641875970101010   3/27/2019   Bill      6/27/2019     97140             79.00
110942   Florida   Spine   0641875970101010   3/27/2019   Bill      6/27/2019     97530             99.00
110943   Florida   Spine   0641875970101010   3/27/2019   Bill      6/27/2019     97112             84.00
110944   Florida   Spine   0641875970101010   3/27/2019   Bill      6/27/2019     G0283             48.00
110945   Florida   Spine   0641875970101010   3/27/2019   Bill      6/27/2019     97110             84.00
110946   Florida   Spine   0523729000101040   2/6/2019    Bill      6/27/2019     99213            212.00
110947   Florida   Spine   0523729000101040   2/6/2019    Bill      6/27/2019     G0283             48.00
110948   Florida   Spine   0523729000101040   2/6/2019    Bill      6/27/2019     97010             60.00
110949   Florida   Spine   0523729000101040   2/6/2019    Bill      6/27/2019     97140             79.00
110950   Florida   Spine   0523729000101040   2/6/2019    Bill      6/27/2019     97112             84.00
110951   Florida   Spine   0523729000101040   2/6/2019    Bill      6/27/2019     98940             79.00
110952   Florida   Spine   0523177750101010   4/25/2019   Bill      6/27/2019     G0283             48.00
110953   Florida   Spine   0523177750101010   4/25/2019   Bill      6/27/2019     97010             60.00
110954   Florida   Spine   0523177750101010   4/25/2019   Bill      6/27/2019     97140             79.00
110955   Florida   Spine   0523177750101010   4/25/2019   Bill      6/27/2019     97530             99.00
110956   Florida   Spine   0523177750101010   4/25/2019   Bill      6/27/2019     99211             84.00
110957   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     99211             84.00
110958   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     G0283             48.00
110959   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     97010             60.00
110960   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     97035             48.00
110961   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     97140             79.00
110962   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     A4556             24.00
110963   Florida   Spine   0591231420101012   6/9/2019    Bill      6/27/2019     97530             99.00
110964   Florida   Spine   0497123140101189   6/3/2019    Bill      6/27/2019     G0283             48.00
110965   Florida   Spine   0497123140101189   6/3/2019    Bill      6/27/2019     97010             60.00
110966   Florida   Spine   0497123140101189   6/3/2019    Bill      6/27/2019     97140             79.00
110967   Florida   Spine   0497123140101189   6/3/2019    Bill      6/27/2019     97035             48.00
110968   Florida   Spine   0497123140101189   6/3/2019    Bill      6/27/2019     97530             99.00
110969   Florida   Spine   0497123140101189   6/3/2019    Bill      6/27/2019     99211             84.00
110970   Florida   Spine   0497123140101189   6/3/2019    Bill      6/27/2019     99211             84.00
110971   Florida   Spine   0497123140101189   6/3/2019    Bill      6/27/2019     97010             60.00
110972   Florida   Spine   0497123140101189   6/3/2019    Bill      6/27/2019     97140             79.00
110973   Florida   Spine   0497123140101189   6/3/2019    Bill      6/27/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2177 of
                                                   2767

110974   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     99211             84.00
110975   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     G0283             48.00
110976   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97530             99.00
110977   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97140             79.00
110978   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97035             48.00
110979   Florida   Spine   0345413330101089   6/2/2019    Bill      6/27/2019     97039             48.00
110980   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     99211             84.00
110981   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     G0283             48.00
110982   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     97010             60.00
110983   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     97140             79.00
110984   Florida   Spine   0114103350101049   6/7/2019    Bill      6/27/2019     99211             84.00
110985   Florida   Spine   0114103350101049   6/7/2019    Bill      6/27/2019     97010             60.00
110986   Florida   Spine   0114103350101049   6/7/2019    Bill      6/27/2019     97140             79.00
110987   Florida   Spine   0114103350101049   6/7/2019    Bill      6/27/2019     97530             99.00
110988   Florida   Spine   0114103350101049   6/7/2019    Bill      6/27/2019     97018             39.00
110989   Florida   Spine   0114103350101049   6/7/2019    Bill      6/27/2019     G0283             48.00
110990   Florida   Spine   0114103350101049   6/7/2019    Bill      6/27/2019     A4556             24.00
110991   Florida   Spine   0114103350101049   6/7/2019    Bill      6/27/2019     97530             99.00
110992   Florida   Spine   0114103350101049   6/7/2019    Bill      6/27/2019     97140             79.00
110993   Florida   Spine   0114103350101049   6/7/2019    Bill      6/27/2019     97110             84.00
110994   Florida   Spine   0114103350101049   6/7/2019    Bill      6/27/2019     97035             48.00
110995   Florida   Spine   0114103350101049   6/7/2019    Bill      6/27/2019     99211             84.00
110996   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     97010             60.00
110997   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     97140             79.00
110998   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     97530             99.00
110999   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     G0283             48.00
111000   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     99211             84.00
111001   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     97010             60.00
111002   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     97140             79.00
111003   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     97530             99.00
111004   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     99211             84.00
111005   Florida   Spine   0575731170101021   5/12/2019   Bill      6/27/2019     97039             48.00
111006   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     99211             84.00
111007   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     G0283             48.00
111008   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     97530             99.00
111009   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     97140             79.00
111010   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     97035             48.00
111011   Florida   Spine   0310126680101118   6/2/2019    Bill      6/27/2019     97039             48.00
111012   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     99211             84.00
111013   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     97010             60.00
111014   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     G0283             48.00
111015   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     97140             79.00
111016   Florida   Spine   0389901570101063   5/21/2019   Bill      6/27/2019     97039             48.00
111017   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     99212            115.00
111018   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     97010             60.00
111019   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     97112             84.00
111020   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     97140             79.00
111021   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     97530             99.00
111022   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     G0283             48.00
111023   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     97110             84.00
111024   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2178 of
                                                   2767

111025   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     G0283            48.00
111026   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     99211            84.00
111027   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     99211            84.00
111028   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97010            60.00
111029   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97035            48.00
111030   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97140            79.00
111031   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97112            84.00
111032   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     G0283            48.00
111033   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97530            99.00
111034   Florida   Spine   0512331140101023   3/23/2019   Bill      6/27/2019     G0283            48.00
111035   Florida   Spine   0512331140101023   3/23/2019   Bill      6/27/2019     99211            84.00
111036   Florida   Spine   0512331140101023   3/23/2019   Bill      6/27/2019     97530            99.00
111037   Florida   Spine   0512331140101023   3/23/2019   Bill      6/27/2019     97140            79.00
111038   Florida   Spine   0512331140101023   3/23/2019   Bill      6/27/2019     97112            84.00
111039   Florida   Spine   0512331140101023   3/23/2019   Bill      6/27/2019     97110            84.00
111040   Florida   Spine   0512331140101023   3/23/2019   Bill      6/27/2019     97010            60.00
111041   Florida   Spine   0481000790101016   1/23/2019   Bill      6/27/2019     99211            84.00
111042   Florida   Spine   0481000790101016   1/23/2019   Bill      6/27/2019     97010            60.00
111043   Florida   Spine   0481000790101016   1/23/2019   Bill      6/27/2019     97112            84.00
111044   Florida   Spine   0481000790101016   1/23/2019   Bill      6/27/2019     97140            79.00
111045   Florida   Spine   0481000790101016   1/23/2019   Bill      6/27/2019     97530            99.00
111046   Florida   Spine   0481000790101016   1/23/2019   Bill      6/27/2019     G0283            48.00
111047   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     99211            84.00
111048   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     97010            60.00
111049   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     97140            79.00
111050   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     97530            99.00
111051   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     97112            84.00
111052   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     G0283            48.00
111053   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     97110            84.00
111054   Florida   Spine   0311283660101045   8/4/2018    Bill      6/27/2019     99211            84.00
111055   Florida   Spine   0311283660101045   8/4/2018    Bill      6/27/2019     97112            84.00
111056   Florida   Spine   0311283660101045   8/4/2018    Bill      6/27/2019     97110            84.00
111057   Florida   Spine   0311283660101045   8/4/2018    Bill      6/27/2019     97140            79.00
111058   Florida   Spine   0311283660101045   8/4/2018    Bill      6/27/2019     97530            99.00
111059   Florida   Spine   0311283660101045   8/4/2018    Bill      6/27/2019     G0283            48.00
111060   Florida   Spine   0311283660101045   8/4/2018    Bill      6/27/2019     97010            60.00
111061   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     99211            84.00
111062   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     97010            60.00
111063   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     97140            79.00
111064   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     97530            99.00
111065   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     97112            84.00
111066   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     G0283            48.00
111067   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     97035            48.00
111068   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     99211            84.00
111069   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     97010            60.00
111070   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     97140            79.00
111071   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     97112            84.00
111072   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     G0283            48.00
111073   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     97035            48.00
111074   Florida   Spine   0610419950101026   4/11/2019   Bill      6/27/2019     97530            99.00
111075   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2179 of
                                                   2767

111076   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     97010            60.00
111077   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     97035            48.00
111078   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     97140            79.00
111079   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     97112            84.00
111080   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     97530            99.00
111081   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     G0283            48.00
111082   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     99211            84.00
111083   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97010            60.00
111084   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97035            48.00
111085   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97112            84.00
111086   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97140            79.00
111087   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97530            99.00
111088   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     G0283            48.00
111089   Florida   Spine   0465620550101029   6/3/2019    Bill      6/27/2019     99211            84.00
111090   Florida   Spine   0465620550101029   6/3/2019    Bill      6/27/2019     G0283            48.00
111091   Florida   Spine   0465620550101029   6/3/2019    Bill      6/27/2019     97530            99.00
111092   Florida   Spine   0465620550101029   6/3/2019    Bill      6/27/2019     97140            79.00
111093   Florida   Spine   0465620550101029   6/3/2019    Bill      6/27/2019     97112            84.00
111094   Florida   Spine   0465620550101029   6/3/2019    Bill      6/27/2019     97035            48.00
111095   Florida   Spine   0465620550101029   6/3/2019    Bill      6/27/2019     97010            60.00
111096   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     99211            84.00
111097   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97010            60.00
111098   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97112            84.00
111099   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97140            79.00
111100   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97530            99.00
111101   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97140            79.00
111102   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97112            84.00
111103   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97010            60.00
111104   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97035            48.00
111105   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     G0283            48.00
111106   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     97530            99.00
111107   Florida   Spine   0577850280101073   3/21/2019   Bill      6/27/2019     99211            84.00
111108   Florida   Spine   0567665510101053   4/10/2019   Bill      6/27/2019     99211            84.00
111109   Florida   Spine   0567665510101053   4/10/2019   Bill      6/27/2019     97010            60.00
111110   Florida   Spine   0567665510101053   4/10/2019   Bill      6/27/2019     97110            84.00
111111   Florida   Spine   0567665510101053   4/10/2019   Bill      6/27/2019     97530            99.00
111112   Florida   Spine   0567665510101053   4/10/2019   Bill      6/27/2019     G0283            48.00
111113   Florida   Spine   0567665510101053   4/10/2019   Bill      6/27/2019     97140            79.00
111114   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     99211            84.00
111115   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     G0283            48.00
111116   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     97010            60.00
111117   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     97140            79.00
111118   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     97112            84.00
111119   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     97530            99.00
111120   Florida   Spine   0423510660101020   3/31/2019   Bill      6/27/2019     97035            48.00
111121   Florida   Spine   0481000790101016   1/23/2019   Bill      6/27/2019     99211            84.00
111122   Florida   Spine   0481000790101016   1/23/2019   Bill      6/27/2019     97010            60.00
111123   Florida   Spine   0481000790101016   1/23/2019   Bill      6/27/2019     97112            84.00
111124   Florida   Spine   0481000790101016   1/23/2019   Bill      6/27/2019     97140            79.00
111125   Florida   Spine   0481000790101016   1/23/2019   Bill      6/27/2019     97530            99.00
111126   Florida   Spine   0481000790101016   1/23/2019   Bill      6/27/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2180 of
                                                   2767

111127   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     99211             84.00
111128   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     97010             60.00
111129   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     97110             84.00
111130   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     97112             84.00
111131   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     97140             79.00
111132   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     97530             99.00
111133   Florida   Spine   0452723600101042   4/20/2019   Bill      6/27/2019     G0283             48.00
111134   Florida   Spine   0594777310101022   6/4/2019    Bill      6/27/2019     99203            302.00
111135   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     99211             84.00
111136   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97010             60.00
111137   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97112             84.00
111138   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97140             79.00
111139   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97530             99.00
111140   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     G0283             48.00
111141   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97035             48.00
111142   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     99211             84.00
111143   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97010             60.00
111144   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97035             48.00
111145   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97112             84.00
111146   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97140             79.00
111147   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97530             99.00
111148   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     G0283             48.00
111149   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     99211             84.00
111150   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97010             60.00
111151   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97112             84.00
111152   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97140             79.00
111153   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97530             99.00
111154   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     97010             60.00
111155   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     97112             84.00
111156   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     97140             79.00
111157   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     97530             99.00
111158   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     G0283             48.00
111159   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     97110             84.00
111160   Florida   Spine   0493645630101109   5/13/2019   Bill      6/27/2019     99211             84.00
111161   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97010             60.00
111162   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     G0283             48.00
111163   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     99211             84.00
111164   Florida   Spine   0374131480101055   5/14/2019   Bill      6/27/2019     97140             79.00
111165   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     99211             84.00
111166   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97010             60.00
111167   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97035             48.00
111168   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97140             79.00
111169   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97112             84.00
111170   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     G0283             48.00
111171   Florida   Spine   0496500220101034   4/8/2019    Bill      6/27/2019     97530             99.00
111172   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     99211             84.00
111173   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     97010             60.00
111174   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     97140             79.00
111175   Florida   Spine   0609977840101012   5/10/2019   Bill      6/27/2019     G0283             48.00
111176   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     99212            115.00
111177   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2181 of
                                                   2767

111178   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97110             84.00
111179   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97112             84.00
111180   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97140             79.00
111181   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97530             99.00
111182   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     G0283             48.00
111183   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97010             60.00
111184   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97112             84.00
111185   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97140             79.00
111186   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97530             99.00
111187   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     G0283             48.00
111188   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     99212            115.00
111189   Florida   Spine   0652183750101011   5/13/2019   Bill      6/27/2019     97110             84.00
111190   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     99211             84.00
111191   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     97010             60.00
111192   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     97035             48.00
111193   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     97140             79.00
111194   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     97112             84.00
111195   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     97530             99.00
111196   Florida   Spine   0498071950101063   5/15/2019   Bill      6/27/2019     G0283             48.00
111197   Florida   Spine   0567665510101053   4/10/2019   Bill      6/27/2019     99211             84.00
111198   Florida   Spine   0567665510101053   4/10/2019   Bill      6/27/2019     97010             60.00
111199   Florida   Spine   0567665510101053   4/10/2019   Bill      6/27/2019     97110             84.00
111200   Florida   Spine   0567665510101053   4/10/2019   Bill      6/27/2019     97530             99.00
111201   Florida   Spine   0567665510101053   4/10/2019   Bill      6/27/2019     G0283             48.00
111202   Florida   Spine   0567665510101053   4/10/2019   Bill      6/27/2019     97140             79.00
111203   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     99203            302.00
111204   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     99211             84.00
111205   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97530             99.00
111206   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97110             84.00
111207   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97140             79.00
111208   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97010             60.00
111209   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     G0283             48.00
111210   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     99211             84.00
111211   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97530             99.00
111212   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97110             84.00
111213   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97012             60.00
111214   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97140             79.00
111215   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97010             60.00
111216   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     G0283             48.00
111217   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97010             60.00
111218   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97035             48.00
111219   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97110             84.00
111220   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97140             79.00
111221   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97530             99.00
111222   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     G0283             48.00
111223   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     99211             84.00
111224   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     99211             84.00
111225   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97010             60.00
111226   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97110             84.00
111227   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97140             79.00
111228   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2182 of
                                                   2767

111229   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     G0283             48.00
111230   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97012             60.00
111231   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     99211             84.00
111232   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97010             60.00
111233   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97110             84.00
111234   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97140             79.00
111235   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97530             99.00
111236   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     G0283             48.00
111237   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97035             48.00
111238   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     99211             84.00
111239   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97010             60.00
111240   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97110             84.00
111241   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97140             79.00
111242   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97530             99.00
111243   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     G0283             48.00
111244   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97035             48.00
111245   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97012             60.00
111246   Florida   Spine   0649698720101011   4/10/2019   Bill      6/29/2019     G0283             48.00
111247   Florida   Spine   0649698720101011   4/10/2019   Bill      6/29/2019     97530             99.00
111248   Florida   Spine   0649698720101011   4/10/2019   Bill      6/29/2019     97140             79.00
111249   Florida   Spine   0649698720101011   4/10/2019   Bill      6/29/2019     99211             84.00
111250   Florida   Spine   0649698720101011   4/10/2019   Bill      6/29/2019     97012             60.00
111251   Florida   Spine   0649698720101011   4/10/2019   Bill      6/29/2019     97010             60.00
111252   Florida   Spine   0649698720101011   4/10/2019   Bill      6/29/2019     97110             84.00
111253   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     99211             84.00
111254   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97010             60.00
111255   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97110             84.00
111256   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97140             79.00
111257   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97530             99.00
111258   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     G0283             48.00
111259   Florida   Spine   0429084450101016   6/1/2019    Bill      6/29/2019     97012             60.00
111260   Florida   Spine   0470231760101040   10/5/2018   Bill      7/5/2019      99203            550.00
111261   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      99211             84.00
111262   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97530             99.00
111263   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97110             84.00
111264   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97140             79.00
111265   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97012             60.00
111266   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97010             60.00
111267   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      G0283             48.00
111268   Florida   Spine   0539730210101020   4/2/2019    Bill      7/5/2019      99204            770.00
111269   Florida   Spine   0498071950101063   5/15/2019   Bill      7/5/2019      99203            302.00
111270   Florida   Spine   0359766610101043   1/8/2019    Bill      7/5/2019      99213            212.00
111271   Florida   Spine   0359766610101043   1/8/2019    Bill      7/5/2019      97010             60.00
111272   Florida   Spine   0359766610101043   1/8/2019    Bill      7/5/2019      97140             79.00
111273   Florida   Spine   0359766610101043   1/8/2019    Bill      7/5/2019      G0283             48.00
111274   Florida   Spine   0544263320000002   3/16/2019   Bill      7/5/2019      99203            550.00
111275   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      99203            550.00
111276   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      G0283             48.00
111277   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97010             60.00
111278   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97035             48.00
111279   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2183 of
                                                   2767

111280   Florida   Spine   0465620550101029   6/3/2019     Bill     7/5/2019      A4556               24.00
111281   Florida   Spine   0375595030101055   1/25/2019    Bill     7/5/2019      99213              385.00
111282   Florida   Spine   0580274610101023   1/8/2019     Bill     7/5/2019      64635            2,750.00
111283   Florida   Spine   0580274610101023   1/8/2019     Bill     7/5/2019      64636            1,750.00
111284   Florida   Spine   0580274610101023   1/8/2019     Bill     7/5/2019      J2001               77.00
111285   Florida   Spine   0580274610101023   1/8/2019     Bill     7/5/2019      J3301               38.50
111286   Florida   Spine   0580274610101023   1/8/2019     Bill     7/5/2019      J3490               27.50
111287   Florida   Spine   0523729000101040   2/6/2019     Bill     7/5/2019      99213              385.00
111288   Florida   Spine   0563121850101018   3/18/2019    Bill     7/5/2019      62323            2,200.00
111289   Florida   Spine   0563121850101018   3/18/2019    Bill     7/5/2019      J2001              115.50
111290   Florida   Spine   0563121850101018   3/18/2019    Bill     7/5/2019      Q9965               25.00
111291   Florida   Spine   0563121850101018   3/18/2019    Bill     7/5/2019      J3490               27.50
111292   Florida   Spine   0563121850101018   3/18/2019    Bill     7/5/2019      J0702               35.00
111293   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      99203              550.00
111294   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      99203              550.00
111295   Florida   Spine   0628885060101017   5/22/2019    Bill     7/5/2019      72141            2,145.00
111296   Florida   Spine   0628885060101017   5/22/2019    Bill     7/5/2019      72148            2,145.00
111297   Florida   Spine   0345413330101089   6/2/2019     Bill     7/5/2019      72141            2,145.00
111298   Florida   Spine   0345413330101089   6/2/2019     Bill     7/5/2019      72141            2,145.00
111299   Florida   Spine   0419163770101104   4/20/2019    Bill     7/5/2019      72141            2,145.00
111300   Florida   Spine   0419163770101104   4/20/2019    Bill     7/5/2019      72148            2,145.00
111301   Florida   Spine   0356081230101370   5/2/2019     Bill     7/5/2019      72141            2,145.00
111302   Florida   Spine   0356081230101370   5/2/2019     Bill     7/5/2019      72148            2,145.00
111303   Florida   Spine   0529269040101027   3/9/2019     Bill     7/5/2019      99203              550.00
111304   Florida   Spine   0429066000101091   5/14/2018    Bill     7/5/2019      99213              385.00
111305   Florida   Spine   0429066000101091   5/14/2018    Bill     7/5/2019      82950               25.00
111306   Florida   Spine   0526878690101013   12/18/2018   Bill     7/5/2019      99213              385.00
111307   Florida   Spine   0454649430101035   10/30/2017   Bill     7/5/2019      99213              385.00
111308   Florida   Spine   0310126680101118   6/2/2019     Bill     7/5/2019      72141            2,145.00
111309   Florida   Spine   0564270350101017   5/18/2019    Bill     7/5/2019      99211               84.00
111310   Florida   Spine   0564270350101017   5/18/2019    Bill     7/5/2019      G0283               48.00
111311   Florida   Spine   0564270350101017   5/18/2019    Bill     7/5/2019      97010               60.00
111312   Florida   Spine   0564270350101017   5/18/2019    Bill     7/5/2019      97035               48.00
111313   Florida   Spine   0564270350101017   5/18/2019    Bill     7/5/2019      97140               79.00
111314   Florida   Spine   0564270350101017   5/18/2019    Bill     7/5/2019      97112               84.00
111315   Florida   Spine   0564270350101017   5/18/2019    Bill     7/5/2019      97530               99.00
111316   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      72141            2,145.00
111317   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      72148            2,145.00
111318   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      72141            2,145.00
111319   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      72148            2,145.00
111320   Florida   Spine   0582436020101046   5/15/2019    Bill     7/5/2019      72141            2,145.00
111321   Florida   Spine   0582436020101046   5/15/2019    Bill     7/5/2019      70551            2,420.00
111322   Florida   Spine   0454545630101108   5/20/2019    Bill     7/5/2019      72141            2,145.00
111323   Florida   Spine   0454545630101108   5/20/2019    Bill     7/5/2019      72148            2,145.00
111324   Florida   Spine   0511851190101020   2/13/2019    Bill     7/5/2019      99213              385.00
111325   Florida   Spine   0589922030101020   11/8/2018    Bill     7/5/2019      62321            2,100.00
111326   Florida   Spine   0589922030101020   11/8/2018    Bill     7/5/2019      J2001              115.50
111327   Florida   Spine   0589922030101020   11/8/2018    Bill     7/5/2019      J0702               35.00
111328   Florida   Spine   0589922030101020   11/8/2018    Bill     7/5/2019      J3490               27.50
111329   Florida   Spine   0589922030101020   11/8/2018    Bill     7/5/2019      A9579               25.00
111330   Florida   Spine   0613379790101015   7/18/2018    Bill     7/5/2019      99213              385.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2184 of
                                                   2767

111331   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      99211               84.00
111332   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      G0283               48.00
111333   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97010               60.00
111334   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97035               48.00
111335   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97140               79.00
111336   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97112               84.00
111337   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97530               99.00
111338   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      99213              385.00
111339   Florida   Spine   0392018750101063   4/1/2019    Bill      7/5/2019      99213              385.00
111340   Florida   Spine   0532784220101030   2/18/2019   Bill      7/5/2019      99203              550.00
111341   Florida   Spine   0470231760101040   10/5/2018   Bill      7/5/2019      99203              550.00
111342   Florida   Spine   0322308720101045   4/12/2019   Bill      7/5/2019      99203              550.00
111343   Florida   Spine   0419163770101104   4/20/2019   Bill      7/5/2019      G0283               48.00
111344   Florida   Spine   0419163770101104   4/20/2019   Bill      7/5/2019      97010               60.00
111345   Florida   Spine   0419163770101104   4/20/2019   Bill      7/5/2019      97530               99.00
111346   Florida   Spine   0419163770101104   4/20/2019   Bill      7/5/2019      97140               79.00
111347   Florida   Spine   0419163770101104   4/20/2019   Bill      7/5/2019      97112               84.00
111348   Florida   Spine   0419163770101104   4/20/2019   Bill      7/5/2019      97110               84.00
111349   Florida   Spine   0419163770101104   4/20/2019   Bill      7/5/2019      99212              115.00
111350   Florida   Spine   0462632770101039   3/15/2019   Bill      7/5/2019      99213              385.00
111351   Florida   Spine   0368752680101054   4/23/2019   Bill      7/5/2019      99213              385.00
111352   Florida   Spine   0322680290101070   3/22/2019   Bill      7/5/2019      99203              550.00
111353   Florida   Spine   0588650760101040   3/8/2019    Bill      7/5/2019      99203              550.00
111354   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      G0283               48.00
111355   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97010               60.00
111356   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97035               48.00
111357   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97140               79.00
111358   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97112               84.00
111359   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97530               99.00
111360   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      99211               84.00
111361   Florida   Spine   0561370110101027   2/26/2019   Bill      7/5/2019      99213              385.00
111362   Florida   Spine   0438553860101039   4/23/2019   Bill      7/5/2019      72148            2,145.00
111363   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      72141            2,145.00
111364   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      72148            2,145.00
111365   Florida   Spine   0436698350101148   8/20/2017   Bill      7/5/2019      99213              385.00
111366   Florida   Spine   0440758200101039   3/10/2019   Bill      7/5/2019      99203              550.00
111367   Florida   Spine   0111413610101231   5/13/2019   Bill      7/5/2019      99203              550.00
111368   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      99203              550.00
111369   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      G0283               48.00
111370   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      99211               84.00
111371   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97010               60.00
111372   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97035               48.00
111373   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97140               79.00
111374   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97112               84.00
111375   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97530               99.00
111376   Florida   Spine   0564270350101017   5/18/2019   Bill      7/5/2019      99211               84.00
111377   Florida   Spine   0517126600101017   8/23/2015   Bill      7/5/2019      62321            2,100.00
111378   Florida   Spine   0517126600101017   8/23/2015   Bill      7/5/2019      J2001              115.50
111379   Florida   Spine   0517126600101017   8/23/2015   Bill      7/5/2019      J3301               38.50
111380   Florida   Spine   0517126600101017   8/23/2015   Bill      7/5/2019      Q9965               25.00
111381   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2185 of
                                                   2767

111382   Florida   Spine   0429084450101016   6/1/2019     Bill     7/5/2019      97010               60.00
111383   Florida   Spine   0429084450101016   6/1/2019     Bill     7/5/2019      97110               84.00
111384   Florida   Spine   0429084450101016   6/1/2019     Bill     7/5/2019      97140               79.00
111385   Florida   Spine   0429084450101016   6/1/2019     Bill     7/5/2019      97530               99.00
111386   Florida   Spine   0429084450101016   6/1/2019     Bill     7/5/2019      G0283               48.00
111387   Florida   Spine   0345138870101054   5/12/2019    Bill     7/5/2019      99203              550.00
111388   Florida   Spine   0410634990101040   5/12/2017    Bill     7/5/2019      99213              385.00
111389   Florida   Spine   0632854840101014   11/11/2018   Bill     7/5/2019      99211               84.00
111390   Florida   Spine   0632854840101014   11/11/2018   Bill     7/5/2019      97010               60.00
111391   Florida   Spine   0632854840101014   11/11/2018   Bill     7/5/2019      97110               84.00
111392   Florida   Spine   0632854840101014   11/11/2018   Bill     7/5/2019      97112               84.00
111393   Florida   Spine   0632854840101014   11/11/2018   Bill     7/5/2019      97140               79.00
111394   Florida   Spine   0632854840101014   11/11/2018   Bill     7/5/2019      G0283               48.00
111395   Florida   Spine   0647618710101013   5/17/2019    Bill     7/5/2019      99211               84.00
111396   Florida   Spine   0647618710101013   5/17/2019    Bill     7/5/2019      97112               84.00
111397   Florida   Spine   0647618710101013   5/17/2019    Bill     7/5/2019      97110               84.00
111398   Florida   Spine   0647618710101013   5/17/2019    Bill     7/5/2019      97140               79.00
111399   Florida   Spine   0647618710101013   5/17/2019    Bill     7/5/2019      97010               60.00
111400   Florida   Spine   0647618710101013   5/17/2019    Bill     7/5/2019      G0283               48.00
111401   Florida   Spine   0613061780101078   4/29/2018    Bill     7/5/2019      99213              385.00
111402   Florida   Spine   0613061780101078   4/29/2018    Bill     7/5/2019      20610              330.00
111403   Florida   Spine   0613061780101078   4/29/2018    Bill     7/5/2019      J3301               38.50
111404   Florida   Spine   0613061780101078   4/29/2018    Bill     7/5/2019      J2001               38.50
111405   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      99203              550.00
111406   Florida   Spine   0624220070101027   6/2/2019     Bill     7/5/2019      72141            2,145.00
111407   Florida   Spine   0624220070101027   6/2/2019     Bill     7/5/2019      73721            1,925.00
111408   Florida   Spine   0419163770101104   4/20/2019    Bill     7/5/2019      G0283               48.00
111409   Florida   Spine   0419163770101104   4/20/2019    Bill     7/5/2019      97010               60.00
111410   Florida   Spine   0419163770101104   4/20/2019    Bill     7/5/2019      97530               99.00
111411   Florida   Spine   0419163770101104   4/20/2019    Bill     7/5/2019      97140               79.00
111412   Florida   Spine   0419163770101104   4/20/2019    Bill     7/5/2019      97112               84.00
111413   Florida   Spine   0419163770101104   4/20/2019    Bill     7/5/2019      97110               84.00
111414   Florida   Spine   0419163770101104   4/20/2019    Bill     7/5/2019      99212              115.00
111415   Florida   Spine   0580274610101023   1/8/2019     Bill     7/5/2019      99214              440.00
111416   Florida   Spine   0275450850101085   5/11/2019    Bill     7/5/2019      99203              550.00
111417   Florida   Spine   0617939680101015   2/28/2019    Bill     7/5/2019      62323            2,200.00
111418   Florida   Spine   0617939680101015   2/28/2019    Bill     7/5/2019      J2001              115.50
111419   Florida   Spine   0617939680101015   2/28/2019    Bill     7/5/2019      J1020               35.00
111420   Florida   Spine   0617939680101015   2/28/2019    Bill     7/5/2019      Q9965               25.00
111421   Florida   Spine   0617939680101015   2/28/2019    Bill     7/5/2019      82950               25.00
111422   Florida   Spine   0114103350101049   6/7/2019     Bill     7/5/2019      G0283               48.00
111423   Florida   Spine   0114103350101049   6/7/2019     Bill     7/5/2019      97530               99.00
111424   Florida   Spine   0114103350101049   6/7/2019     Bill     7/5/2019      97140               79.00
111425   Florida   Spine   0114103350101049   6/7/2019     Bill     7/5/2019      97110               84.00
111426   Florida   Spine   0114103350101049   6/7/2019     Bill     7/5/2019      97035               48.00
111427   Florida   Spine   0114103350101049   6/7/2019     Bill     7/5/2019      99211               84.00
111428   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      97010               60.00
111429   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      97110               84.00
111430   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      97112               84.00
111431   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      99211               84.00
111432   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2186 of
                                                   2767

111433   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      G0283               48.00
111434   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      97010               60.00
111435   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      97140               79.00
111436   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      G0283               48.00
111437   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      99211               84.00
111438   Florida   Spine   0615339800101015   5/15/2019    Bill     7/5/2019      97140               79.00
111439   Florida   Spine   0615339800101015   5/15/2019    Bill     7/5/2019      G0283               48.00
111440   Florida   Spine   0615339800101015   5/15/2019    Bill     7/5/2019      97010               60.00
111441   Florida   Spine   0615339800101015   5/15/2019    Bill     7/5/2019      99211               84.00
111442   Florida   Spine   0615339800101015   5/15/2019    Bill     7/5/2019      97112               84.00
111443   Florida   Spine   0615339800101015   5/15/2019    Bill     7/5/2019      97110               84.00
111444   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      97010               60.00
111445   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      97140               79.00
111446   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      G0283               48.00
111447   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      97112               84.00
111448   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      99211               84.00
111449   Florida   Spine   0497175480101021   5/4/2019     Bill     7/5/2019      97110               84.00
111450   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      97010               60.00
111451   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      97140               79.00
111452   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      97530               99.00
111453   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      99211               84.00
111454   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      97039               48.00
111455   Florida   Spine   0575731170101021   5/12/2019    Bill     7/5/2019      97110               84.00
111456   Florida   Spine   0338161060101113   5/2/2019     Bill     7/5/2019      99212              115.00
111457   Florida   Spine   0650350380101016   6/10/2019    Bill     7/5/2019      97010               60.00
111458   Florida   Spine   0650350380101016   6/10/2019    Bill     7/5/2019      97035               48.00
111459   Florida   Spine   0650350380101016   6/10/2019    Bill     7/5/2019      97140               79.00
111460   Florida   Spine   0650350380101016   6/10/2019    Bill     7/5/2019      97530               99.00
111461   Florida   Spine   0650350380101016   6/10/2019    Bill     7/5/2019      G0283               48.00
111462   Florida   Spine   0650350380101016   6/10/2019    Bill     7/5/2019      99211               84.00
111463   Florida   Spine   0402921620101064   4/2/2019     Bill     7/5/2019      99211               84.00
111464   Florida   Spine   0402921620101064   4/2/2019     Bill     7/5/2019      97010               60.00
111465   Florida   Spine   0402921620101064   4/2/2019     Bill     7/5/2019      97110               84.00
111466   Florida   Spine   0402921620101064   4/2/2019     Bill     7/5/2019      97112               84.00
111467   Florida   Spine   0402921620101064   4/2/2019     Bill     7/5/2019      97140               79.00
111468   Florida   Spine   0402921620101064   4/2/2019     Bill     7/5/2019      G0283               48.00
111469   Florida   Spine   0650350380101016   6/10/2019    Bill     7/5/2019      99203              550.00
111470   Florida   Spine   0520017690101022   3/14/2019    Bill     7/5/2019      99211               84.00
111471   Florida   Spine   0520017690101022   3/14/2019    Bill     7/5/2019      97010               60.00
111472   Florida   Spine   0520017690101022   3/14/2019    Bill     7/5/2019      97112               84.00
111473   Florida   Spine   0520017690101022   3/14/2019    Bill     7/5/2019      97530               99.00
111474   Florida   Spine   0520017690101022   3/14/2019    Bill     7/5/2019      97140               79.00
111475   Florida   Spine   0520017690101022   3/14/2019    Bill     7/5/2019      97014               48.00
111476   Florida   Spine   0398871330101050   4/19/2019    Bill     7/5/2019      99213              385.00
111477   Florida   Spine   0601432770101028   4/18/2019    Bill     7/5/2019      64490            3,300.00
111478   Florida   Spine   0601432770101028   4/18/2019    Bill     7/5/2019      64491            1,868.00
111479   Florida   Spine   0601432770101028   4/18/2019    Bill     7/5/2019      J2001              115.50
111480   Florida   Spine   0601432770101028   4/18/2019    Bill     7/5/2019      J3301               77.00
111481   Florida   Spine   0601432770101028   4/18/2019    Bill     7/5/2019      Q9965               25.00
111482   Florida   Spine   0601432770101028   4/18/2019    Bill     7/5/2019      81025               27.50
111483   Florida   Spine   0621160610101025   10/16/2018   Bill     7/5/2019      99213              385.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2187 of
                                                   2767

111484   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      98940             79.00
111485   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97010             60.00
111486   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97140             79.00
111487   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97012             60.00
111488   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97530             99.00
111489   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      99211             84.00
111490   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97010             60.00
111491   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97140             79.00
111492   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97530             99.00
111493   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      G0283             48.00
111494   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97035             48.00
111495   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      99211             84.00
111496   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      97010             60.00
111497   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      G0283             48.00
111498   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      97530             99.00
111499   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      97140             79.00
111500   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      97110             84.00
111501   Florida   Spine   0655908490101013   3/27/2019   Bill      7/5/2019      99211             84.00
111502   Florida   Spine   0655908490101013   3/27/2019   Bill      7/5/2019      97010             60.00
111503   Florida   Spine   0655908490101013   3/27/2019   Bill      7/5/2019      G0283             48.00
111504   Florida   Spine   0655908490101013   3/27/2019   Bill      7/5/2019      97530             99.00
111505   Florida   Spine   0655908490101013   3/27/2019   Bill      7/5/2019      97140             79.00
111506   Florida   Spine   0655908490101013   3/27/2019   Bill      7/5/2019      97110             84.00
111507   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97010             60.00
111508   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97035             48.00
111509   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97140             79.00
111510   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97530             99.00
111511   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      99211             84.00
111512   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      G0283             48.00
111513   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97039             48.00
111514   Florida   Spine   0804951830000001   4/16/2019   Bill      7/5/2019      99211             84.00
111515   Florida   Spine   0804951830000001   4/16/2019   Bill      7/5/2019      97010             60.00
111516   Florida   Spine   0804951830000001   4/16/2019   Bill      7/5/2019      97140             79.00
111517   Florida   Spine   0804951830000001   4/16/2019   Bill      7/5/2019      97530             99.00
111518   Florida   Spine   0804951830000001   4/16/2019   Bill      7/5/2019      G0283             48.00
111519   Florida   Spine   0804951830000001   4/16/2019   Bill      7/5/2019      97110             84.00
111520   Florida   Spine   0569785220101058   4/25/2019   Bill      7/5/2019      99211             84.00
111521   Florida   Spine   0569785220101058   4/25/2019   Bill      7/5/2019      97140             79.00
111522   Florida   Spine   0569785220101058   4/25/2019   Bill      7/5/2019      97530             99.00
111523   Florida   Spine   0569785220101058   4/25/2019   Bill      7/5/2019      G0283             48.00
111524   Florida   Spine   0569785220101058   4/25/2019   Bill      7/5/2019      97110             84.00
111525   Florida   Spine   0569785220101058   4/25/2019   Bill      7/5/2019      97010             60.00
111526   Florida   Spine   0499481960101012   4/30/2019   Bill      7/5/2019      99211             84.00
111527   Florida   Spine   0499481960101012   4/30/2019   Bill      7/5/2019      97010             60.00
111528   Florida   Spine   0499481960101012   4/30/2019   Bill      7/5/2019      97140             79.00
111529   Florida   Spine   0499481960101012   4/30/2019   Bill      7/5/2019      97530             99.00
111530   Florida   Spine   0499481960101012   4/30/2019   Bill      7/5/2019      G0283             48.00
111531   Florida   Spine   0499481960101012   4/30/2019   Bill      7/5/2019      97012             60.00
111532   Florida   Spine   0578735380101025   5/9/2019    Bill      7/5/2019      99213            212.00
111533   Florida   Spine   0578735380101025   5/9/2019    Bill      7/5/2019      97010             60.00
111534   Florida   Spine   0578735380101025   5/9/2019    Bill      7/5/2019      97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2188 of
                                                   2767

111535   Florida   Spine   0578735380101025   5/9/2019    Bill      7/5/2019      97530             99.00
111536   Florida   Spine   0578735380101025   5/9/2019    Bill      7/5/2019      G0283             48.00
111537   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      99213            212.00
111538   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      99213            212.00
111539   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      97010             60.00
111540   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      97010             60.00
111541   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      97140             79.00
111542   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      97140             79.00
111543   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      97530             99.00
111544   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      97530             99.00
111545   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      G0283             48.00
111546   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      G0283             48.00
111547   Florida   Spine   0564270350101017   5/18/2019   Bill      7/5/2019      99211             84.00
111548   Florida   Spine   0564270350101017   5/18/2019   Bill      7/5/2019      G0283             48.00
111549   Florida   Spine   0564270350101017   5/18/2019   Bill      7/5/2019      97010             60.00
111550   Florida   Spine   0564270350101017   5/18/2019   Bill      7/5/2019      97035             48.00
111551   Florida   Spine   0564270350101017   5/18/2019   Bill      7/5/2019      97140             79.00
111552   Florida   Spine   0564270350101017   5/18/2019   Bill      7/5/2019      97112             84.00
111553   Florida   Spine   0564270350101017   5/18/2019   Bill      7/5/2019      97530             99.00
111554   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      G0283             48.00
111555   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      99211             84.00
111556   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97010             60.00
111557   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97140             79.00
111558   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97112             84.00
111559   Florida   Spine   0659301680101017   5/9/2019    Bill      7/5/2019      97530             99.00
111560   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      99211             84.00
111561   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      G0283             48.00
111562   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      97010             60.00
111563   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      97140             79.00
111564   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      97530             99.00
111565   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      99211             84.00
111566   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      97010             60.00
111567   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      97035             48.00
111568   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      G0283             48.00
111569   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      97530             99.00
111570   Florida   Spine   0551523380101026   5/9/2019    Bill      7/5/2019      99213            385.00
111571   Florida   Spine   0491530540101195   3/13/2019   Bill      7/5/2019      99203            550.00
111572   Florida   Spine   0159492390101051   3/22/2019   Bill      7/5/2019      99211             84.00
111573   Florida   Spine   0159492390101051   3/22/2019   Bill      7/5/2019      97010             60.00
111574   Florida   Spine   0159492390101051   3/22/2019   Bill      7/5/2019      97110             84.00
111575   Florida   Spine   0159492390101051   3/22/2019   Bill      7/5/2019      97140             79.00
111576   Florida   Spine   0159492390101051   3/22/2019   Bill      7/5/2019      G0283             48.00
111577   Florida   Spine   0159492390101051   3/22/2019   Bill      7/5/2019      97112             84.00
111578   Florida   Spine   0507467380101013   4/15/2019   Bill      7/5/2019      99213            385.00
111579   Florida   Spine   0322308720101045   4/12/2019   Bill      7/5/2019      97012             60.00
111580   Florida   Spine   0322308720101045   4/12/2019   Bill      7/5/2019      98940             79.00
111581   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      99203            302.00
111582   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      G0283             48.00
111583   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97010             60.00
111584   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97140             79.00
111585   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2189 of
                                                   2767

111586   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97110             84.00
111587   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97530             99.00
111588   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      98940             79.00
111589   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      99211             84.00
111590   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      G0283             48.00
111591   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97010             60.00
111592   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97140             79.00
111593   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97530             99.00
111594   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97035             48.00
111595   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97010             60.00
111596   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97140             79.00
111597   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97035             48.00
111598   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97530             99.00
111599   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      99211             84.00
111600   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      99211             84.00
111601   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      G0283             48.00
111602   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      97010             60.00
111603   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      97140             79.00
111604   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      97530             99.00
111605   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      99211             84.00
111606   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97140             79.00
111607   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      G0283             48.00
111608   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97010             60.00
111609   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97530             99.00
111610   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97035             48.00
111611   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      99211             84.00
111612   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97010             60.00
111613   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97140             79.00
111614   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97530             99.00
111615   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97010             60.00
111616   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      G0283             48.00
111617   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97530             99.00
111618   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97012             60.00
111619   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97140             79.00
111620   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      99211             84.00
111621   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      99203            302.00
111622   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97010             60.00
111623   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97140             79.00
111624   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97530             99.00
111625   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      A4556             24.00
111626   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      G0283             48.00
111627   Florida   Spine   0356081230101370   5/2/2019    Bill      7/5/2019      99211             84.00
111628   Florida   Spine   0356081230101370   5/2/2019    Bill      7/5/2019      97010             60.00
111629   Florida   Spine   0356081230101370   5/2/2019    Bill      7/5/2019      G0283             48.00
111630   Florida   Spine   0356081230101370   5/2/2019    Bill      7/5/2019      97140             79.00
111631   Florida   Spine   0356081230101370   5/2/2019    Bill      7/5/2019      97035             48.00
111632   Florida   Spine   0356081230101370   5/2/2019    Bill      7/5/2019      97530             99.00
111633   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      99211             84.00
111634   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      G0283             48.00
111635   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97530             99.00
111636   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2190 of
                                                   2767

111637   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97035             48.00
111638   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97039             48.00
111639   Florida   Spine   0398871330101050   4/19/2019   Bill      7/5/2019      G0283             48.00
111640   Florida   Spine   0398871330101050   4/19/2019   Bill      7/5/2019      97010             60.00
111641   Florida   Spine   0398871330101050   4/19/2019   Bill      7/5/2019      97140             79.00
111642   Florida   Spine   0398871330101050   4/19/2019   Bill      7/5/2019      97530             99.00
111643   Florida   Spine   0398871330101050   4/19/2019   Bill      7/5/2019      97110             84.00
111644   Florida   Spine   0398871330101050   4/19/2019   Bill      7/5/2019      99213            212.00
111645   Florida   Spine   0310126680101118   6/2/2019    Bill      7/5/2019      99211             84.00
111646   Florida   Spine   0310126680101118   6/2/2019    Bill      7/5/2019      G0283             48.00
111647   Florida   Spine   0310126680101118   6/2/2019    Bill      7/5/2019      97530             99.00
111648   Florida   Spine   0310126680101118   6/2/2019    Bill      7/5/2019      97140             79.00
111649   Florida   Spine   0310126680101118   6/2/2019    Bill      7/5/2019      97035             48.00
111650   Florida   Spine   0310126680101118   6/2/2019    Bill      7/5/2019      97039             48.00
111651   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      G0283             48.00
111652   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97530             99.00
111653   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97140             79.00
111654   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97110             84.00
111655   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97035             48.00
111656   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      99211             84.00
111657   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97010             60.00
111658   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      99211             84.00
111659   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97010             60.00
111660   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97140             79.00
111661   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97530             99.00
111662   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      G0283             48.00
111663   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97035             48.00
111664   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99211             84.00
111665   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97012             60.00
111666   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      G0283             48.00
111667   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97010             60.00
111668   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97140             79.00
111669   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97110             84.00
111670   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97530             99.00
111671   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      99211             84.00
111672   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      97010             60.00
111673   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      G0283             48.00
111674   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      97530             99.00
111675   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      97140             79.00
111676   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      97110             84.00
111677   Florida   Spine   0365299790101023   4/16/2019   Bill      7/5/2019      99211             84.00
111678   Florida   Spine   0365299790101023   4/16/2019   Bill      7/5/2019      G0283             48.00
111679   Florida   Spine   0365299790101023   4/16/2019   Bill      7/5/2019      97010             60.00
111680   Florida   Spine   0365299790101023   4/16/2019   Bill      7/5/2019      97140             79.00
111681   Florida   Spine   0365299790101023   4/16/2019   Bill      7/5/2019      97110             84.00
111682   Florida   Spine   0365299790101023   4/16/2019   Bill      7/5/2019      97530             99.00
111683   Florida   Spine   0624220070101027   6/2/2019    Bill      7/5/2019      99211             84.00
111684   Florida   Spine   0624220070101027   6/2/2019    Bill      7/5/2019      97010             60.00
111685   Florida   Spine   0624220070101027   6/2/2019    Bill      7/5/2019      G0283             48.00
111686   Florida   Spine   0624220070101027   6/2/2019    Bill      7/5/2019      97140             79.00
111687   Florida   Spine   0624220070101027   6/2/2019    Bill      7/5/2019      97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2191 of
                                                   2767

111688   Florida   Spine   0624220070101027   6/2/2019    Bill      7/5/2019      97039               48.00
111689   Florida   Spine   0182615800101136   4/5/2019    Bill      7/5/2019      99211               84.00
111690   Florida   Spine   0182615800101136   4/5/2019    Bill      7/5/2019      97010               60.00
111691   Florida   Spine   0182615800101136   4/5/2019    Bill      7/5/2019      97110               84.00
111692   Florida   Spine   0182615800101136   4/5/2019    Bill      7/5/2019      97140               79.00
111693   Florida   Spine   0182615800101136   4/5/2019    Bill      7/5/2019      97530               99.00
111694   Florida   Spine   0182615800101136   4/5/2019    Bill      7/5/2019      G0283               48.00
111695   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      99203              302.00
111696   Florida   Spine   0182615800101136   4/5/2019    Bill      7/5/2019      99213              385.00
111697   Florida   Spine   0468326460101060   9/28/2018   Bill      7/5/2019      62321            2,100.00
111698   Florida   Spine   0468326460101060   9/28/2018   Bill      7/5/2019      J2001              115.50
111699   Florida   Spine   0468326460101060   9/28/2018   Bill      7/5/2019      J0702               35.00
111700   Florida   Spine   0468326460101060   9/28/2018   Bill      7/5/2019      Q9965               25.00
111701   Florida   Spine   0531151000101021   10/2/2018   Bill      7/5/2019      99213              385.00
111702   Florida   Spine   0347201240101119   9/17/2018   Bill      7/5/2019      99213              385.00
111703   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      99213              385.00
111704   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      99211               84.00
111705   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      G0283               48.00
111706   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97010               60.00
111707   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97039               48.00
111708   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97110               84.00
111709   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      G0283               48.00
111710   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      99211               84.00
111711   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      97010               60.00
111712   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      97035               48.00
111713   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      97140               79.00
111714   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      97039               48.00
111715   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      97530               99.00
111716   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      A4556               24.00
111717   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97012               60.00
111718   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      97039               48.00
111719   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      98940               79.00
111720   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      99202              212.00
111721   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      99202              212.00
111722   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      99211               84.00
111723   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97010               60.00
111724   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97140               79.00
111725   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97530               99.00
111726   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      G0283               48.00
111727   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97035               48.00
111728   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97010               60.00
111729   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97012               60.00
111730   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97140               79.00
111731   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97530               99.00
111732   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      G0283               48.00
111733   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      99211               84.00
111734   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99211               84.00
111735   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97012               60.00
111736   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      G0283               48.00
111737   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97010               60.00
111738   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2192 of
                                                   2767

111739   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97110             84.00
111740   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97530             99.00
111741   Florida   Spine   0499481960101012   4/30/2019   Bill      7/5/2019      99211             84.00
111742   Florida   Spine   0499481960101012   4/30/2019   Bill      7/5/2019      97010             60.00
111743   Florida   Spine   0499481960101012   4/30/2019   Bill      7/5/2019      G0283             48.00
111744   Florida   Spine   0499481960101012   4/30/2019   Bill      7/5/2019      97530             99.00
111745   Florida   Spine   0499481960101012   4/30/2019   Bill      7/5/2019      97140             79.00
111746   Florida   Spine   0499481960101012   4/30/2019   Bill      7/5/2019      97012             60.00
111747   Florida   Spine   0103547670101092   6/17/2019   Bill      7/5/2019      99202            212.00
111748   Florida   Spine   0103547670101092   6/17/2019   Bill      7/5/2019      99202            212.00
111749   Florida   Spine   0383695140101050   3/14/2019   Bill      7/5/2019      97010             60.00
111750   Florida   Spine   0383695140101050   3/14/2019   Bill      7/5/2019      97012             60.00
111751   Florida   Spine   0383695140101050   3/14/2019   Bill      7/5/2019      G0283             48.00
111752   Florida   Spine   0383695140101050   3/14/2019   Bill      7/5/2019      97530             99.00
111753   Florida   Spine   0383695140101050   3/14/2019   Bill      7/5/2019      97140             79.00
111754   Florida   Spine   0383695140101050   3/14/2019   Bill      7/5/2019      G0283             48.00
111755   Florida   Spine   0383695140101050   3/14/2019   Bill      7/5/2019      97110             84.00
111756   Florida   Spine   0383695140101050   3/14/2019   Bill      7/5/2019      99213            212.00
111757   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      99211             84.00
111758   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97112             84.00
111759   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97110             84.00
111760   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97140             79.00
111761   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97010             60.00
111762   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      G0283             48.00
111763   Florida   Spine   0578735380101025   5/9/2019    Bill      7/5/2019      99213            212.00
111764   Florida   Spine   0578735380101025   5/9/2019    Bill      7/5/2019      97010             60.00
111765   Florida   Spine   0578735380101025   5/9/2019    Bill      7/5/2019      97140             79.00
111766   Florida   Spine   0578735380101025   5/9/2019    Bill      7/5/2019      97530             99.00
111767   Florida   Spine   0578735380101025   5/9/2019    Bill      7/5/2019      G0283             48.00
111768   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      G0283             48.00
111769   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      97010             60.00
111770   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      97530             99.00
111771   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      97140             79.00
111772   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      99211             84.00
111773   Florida   Spine   0389901570101063   5/21/2019   Bill      7/5/2019      99211             84.00
111774   Florida   Spine   0389901570101063   5/21/2019   Bill      7/5/2019      97010             60.00
111775   Florida   Spine   0389901570101063   5/21/2019   Bill      7/5/2019      G0283             48.00
111776   Florida   Spine   0389901570101063   5/21/2019   Bill      7/5/2019      97140             79.00
111777   Florida   Spine   0389901570101063   5/21/2019   Bill      7/5/2019      97039             48.00
111778   Florida   Spine   0607696940101019   6/1/2019    Bill      7/5/2019      99211             84.00
111779   Florida   Spine   0607696940101019   6/1/2019    Bill      7/5/2019      97010             60.00
111780   Florida   Spine   0607696940101019   6/1/2019    Bill      7/5/2019      G0283             48.00
111781   Florida   Spine   0438553860101039   4/23/2019   Bill      7/5/2019      99211             84.00
111782   Florida   Spine   0438553860101039   4/23/2019   Bill      7/5/2019      97010             60.00
111783   Florida   Spine   0438553860101039   4/23/2019   Bill      7/5/2019      G0283             48.00
111784   Florida   Spine   0438553860101039   4/23/2019   Bill      7/5/2019      97012             60.00
111785   Florida   Spine   0438553860101039   4/23/2019   Bill      7/5/2019      97140             79.00
111786   Florida   Spine   0471283970101061   11/8/2018   Bill      7/5/2019      99213            385.00
111787   Florida   Spine   0471283970101061   11/8/2018   Bill      7/5/2019      20553            330.00
111788   Florida   Spine   0471283970101061   11/8/2018   Bill      7/5/2019      J2001            115.50
111789   Florida   Spine   0471283970101061   11/8/2018   Bill      7/5/2019      J1020             35.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2193 of
                                                   2767

111790   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      99211             84.00
111791   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      G0283             48.00
111792   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      97010             60.00
111793   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      97140             79.00
111794   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      97012             60.00
111795   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      97110             84.00
111796   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      97530             99.00
111797   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97010             60.00
111798   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      G0283             48.00
111799   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97035             48.00
111800   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97112             84.00
111801   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97140             79.00
111802   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97530             99.00
111803   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      99211             84.00
111804   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      G0283             48.00
111805   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      99213            212.00
111806   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97140             79.00
111807   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97035             48.00
111808   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97010             60.00
111809   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97012             60.00
111810   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97530             99.00
111811   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      G0283             48.00
111812   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97010             60.00
111813   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97140             79.00
111814   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97012             60.00
111815   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97530             99.00
111816   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      99211             84.00
111817   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      99203            302.00
111818   Florida   Spine   0164543610101082   4/8/2019    Bill      7/5/2019      99213            385.00
111819   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97010             60.00
111820   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97140             79.00
111821   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97035             48.00
111822   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97530             99.00
111823   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      99211             84.00
111824   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      G0283             48.00
111825   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      99211             84.00
111826   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      G0283             48.00
111827   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      97010             60.00
111828   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      97140             79.00
111829   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      97530             99.00
111830   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      99211             84.00
111831   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97140             79.00
111832   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      G0283             48.00
111833   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97010             60.00
111834   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97530             99.00
111835   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97035             48.00
111836   Florida   Spine   0591231420101012   6/9/2019    Bill      7/5/2019      99211             84.00
111837   Florida   Spine   0591231420101012   6/9/2019    Bill      7/5/2019      97010             60.00
111838   Florida   Spine   0591231420101012   6/9/2019    Bill      7/5/2019      97035             48.00
111839   Florida   Spine   0591231420101012   6/9/2019    Bill      7/5/2019      97140             79.00
111840   Florida   Spine   0591231420101012   6/9/2019    Bill      7/5/2019      97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2194 of
                                                   2767

111841   Florida   Spine   0591231420101012   6/9/2019    Bill      7/5/2019      G0283            48.00
111842   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      99211            84.00
111843   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97010            60.00
111844   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      G0283            48.00
111845   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97530            99.00
111846   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97140            79.00
111847   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97012            60.00
111848   Florida   Spine   0345138870101054   5/12/2019   Bill      7/5/2019      99211            84.00
111849   Florida   Spine   0345138870101054   5/12/2019   Bill      7/5/2019      97010            60.00
111850   Florida   Spine   0345138870101054   5/12/2019   Bill      7/5/2019      G0283            48.00
111851   Florida   Spine   0345138870101054   5/12/2019   Bill      7/5/2019      97039            48.00
111852   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      99211            84.00
111853   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97010            60.00
111854   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97110            84.00
111855   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97530            99.00
111856   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      G0283            48.00
111857   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97012            60.00
111858   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      99211            84.00
111859   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      97010            60.00
111860   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      97530            99.00
111861   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      97140            79.00
111862   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      G0283            48.00
111863   Florida   Spine   0586408480101010   4/2/2019    Bill      7/5/2019      97010            60.00
111864   Florida   Spine   0586408480101010   4/2/2019    Bill      7/5/2019      97140            79.00
111865   Florida   Spine   0586408480101010   4/2/2019    Bill      7/5/2019      99211            84.00
111866   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      99211            84.00
111867   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97140            79.00
111868   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97530            99.00
111869   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97010            60.00
111870   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97110            84.00
111871   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97112            84.00
111872   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      G0283            48.00
111873   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97010            60.00
111874   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97035            48.00
111875   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97140            79.00
111876   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97530            99.00
111877   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      99211            84.00
111878   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      G0283            48.00
111879   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      99211            84.00
111880   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      G0283            48.00
111881   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97010            60.00
111882   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97035            48.00
111883   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97140            79.00
111884   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97530            99.00
111885   Florida   Spine   0402921620101064   4/2/2019    Bill      7/5/2019      99211            84.00
111886   Florida   Spine   0402921620101064   4/2/2019    Bill      7/5/2019      97010            60.00
111887   Florida   Spine   0402921620101064   4/2/2019    Bill      7/5/2019      97110            84.00
111888   Florida   Spine   0402921620101064   4/2/2019    Bill      7/5/2019      97112            84.00
111889   Florida   Spine   0402921620101064   4/2/2019    Bill      7/5/2019      97140            79.00
111890   Florida   Spine   0402921620101064   4/2/2019    Bill      7/5/2019      G0283            48.00
111891   Florida   Spine   0650350380101016   6/10/2019   Bill      7/5/2019      97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2195 of
                                                   2767

111892   Florida   Spine   0650350380101016   6/10/2019   Bill      7/5/2019      97035             48.00
111893   Florida   Spine   0650350380101016   6/10/2019   Bill      7/5/2019      97140             79.00
111894   Florida   Spine   0650350380101016   6/10/2019   Bill      7/5/2019      G0283             48.00
111895   Florida   Spine   0650350380101016   6/10/2019   Bill      7/5/2019      97530             99.00
111896   Florida   Spine   0433175160101041   2/20/2019   Bill      7/5/2019      G0283             48.00
111897   Florida   Spine   0433175160101041   2/20/2019   Bill      7/5/2019      97010             60.00
111898   Florida   Spine   0433175160101041   2/20/2019   Bill      7/5/2019      97140             79.00
111899   Florida   Spine   0433175160101041   2/20/2019   Bill      7/5/2019      97112             84.00
111900   Florida   Spine   0433175160101041   2/20/2019   Bill      7/5/2019      97110             84.00
111901   Florida   Spine   0433175160101041   2/20/2019   Bill      7/5/2019      99211             84.00
111902   Florida   Spine   0338161060101113   5/2/2019    Bill      7/5/2019      99211             84.00
111903   Florida   Spine   0338161060101113   5/2/2019    Bill      7/5/2019      97140             79.00
111904   Florida   Spine   0338161060101113   5/2/2019    Bill      7/5/2019      97110             84.00
111905   Florida   Spine   0338161060101113   5/2/2019    Bill      7/5/2019      97112             84.00
111906   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97010             60.00
111907   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97140             79.00
111908   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97530             99.00
111909   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      G0283             48.00
111910   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      99211             84.00
111911   Florida   Spine   0615339800101015   5/15/2019   Bill      7/5/2019      97140             79.00
111912   Florida   Spine   0615339800101015   5/15/2019   Bill      7/5/2019      G0283             48.00
111913   Florida   Spine   0615339800101015   5/15/2019   Bill      7/5/2019      97010             60.00
111914   Florida   Spine   0615339800101015   5/15/2019   Bill      7/5/2019      99211             84.00
111915   Florida   Spine   0615339800101015   5/15/2019   Bill      7/5/2019      97112             84.00
111916   Florida   Spine   0615339800101015   5/15/2019   Bill      7/5/2019      97110             84.00
111917   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97010             60.00
111918   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97140             79.00
111919   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97530             99.00
111920   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      99211             84.00
111921   Florida   Spine   0147335130101177   3/25/2019   Bill      7/5/2019      97010             60.00
111922   Florida   Spine   0147335130101177   3/25/2019   Bill      7/5/2019      97140             79.00
111923   Florida   Spine   0147335130101177   3/25/2019   Bill      7/5/2019      97530             99.00
111924   Florida   Spine   0147335130101177   3/25/2019   Bill      7/5/2019      G0283             48.00
111925   Florida   Spine   0147335130101177   3/25/2019   Bill      7/5/2019      99211             84.00
111926   Florida   Spine   0147335130101177   3/25/2019   Bill      7/5/2019      97039             48.00
111927   Florida   Spine   0631773230101015   4/29/2019   Bill      7/5/2019      99212            115.00
111928   Florida   Spine   0631773230101015   4/29/2019   Bill      7/5/2019      97010             60.00
111929   Florida   Spine   0631773230101015   4/29/2019   Bill      7/5/2019      G0283             48.00
111930   Florida   Spine   0631773230101015   4/29/2019   Bill      7/5/2019      97112             84.00
111931   Florida   Spine   0631773230101015   4/29/2019   Bill      7/5/2019      97110             84.00
111932   Florida   Spine   0631773230101015   4/29/2019   Bill      7/5/2019      98941             97.00
111933   Florida   Spine   0436328500101075   3/11/2019   Bill      7/5/2019      99211             84.00
111934   Florida   Spine   0436328500101075   3/11/2019   Bill      7/5/2019      97010             60.00
111935   Florida   Spine   0436328500101075   3/11/2019   Bill      7/5/2019      97110             84.00
111936   Florida   Spine   0436328500101075   3/11/2019   Bill      7/5/2019      97112             84.00
111937   Florida   Spine   0436328500101075   3/11/2019   Bill      7/5/2019      97140             79.00
111938   Florida   Spine   0436328500101075   3/11/2019   Bill      7/5/2019      G0283             48.00
111939   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      99211             84.00
111940   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      G0283             48.00
111941   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      97010             60.00
111942   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2196 of
                                                   2767

111943   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      97140             79.00
111944   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      97012             60.00
111945   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      97530             99.00
111946   Florida   Spine   0324509210101035   1/18/2019   Bill      7/5/2019      99211             84.00
111947   Florida   Spine   0324509210101035   1/18/2019   Bill      7/5/2019      G0283             48.00
111948   Florida   Spine   0324509210101035   1/18/2019   Bill      7/5/2019      97010             60.00
111949   Florida   Spine   0324509210101035   1/18/2019   Bill      7/5/2019      97140             79.00
111950   Florida   Spine   0324509210101035   1/18/2019   Bill      7/5/2019      97112             84.00
111951   Florida   Spine   0324509210101035   1/18/2019   Bill      7/5/2019      97110             84.00
111952   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      99211             84.00
111953   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      G0283             48.00
111954   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97530             99.00
111955   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97140             79.00
111956   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97010             60.00
111957   Florida   Spine   0345413330101089   6/2/2019    Bill      7/5/2019      97035             48.00
111958   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      99211             84.00
111959   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      G0283             48.00
111960   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97010             60.00
111961   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97035             48.00
111962   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97140             79.00
111963   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97530             99.00
111964   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      99211             84.00
111965   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      97010             60.00
111966   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      97110             84.00
111967   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      97140             79.00
111968   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      97530             99.00
111969   Florida   Spine   0537302130101035   4/8/2019    Bill      7/5/2019      G0283             48.00
111970   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      G0283             48.00
111971   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      97010             60.00
111972   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      97530             99.00
111973   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      97140             79.00
111974   Florida   Spine   0548590000101013   5/14/2019   Bill      7/5/2019      99211             84.00
111975   Florida   Spine   0804951830000001   4/16/2019   Bill      7/5/2019      99211             84.00
111976   Florida   Spine   0804951830000001   4/16/2019   Bill      7/5/2019      97010             60.00
111977   Florida   Spine   0804951830000001   4/16/2019   Bill      7/5/2019      97110             84.00
111978   Florida   Spine   0804951830000001   4/16/2019   Bill      7/5/2019      97140             79.00
111979   Florida   Spine   0804951830000001   4/16/2019   Bill      7/5/2019      97530             99.00
111980   Florida   Spine   0804951830000001   4/16/2019   Bill      7/5/2019      G0283             48.00
111981   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      99211             84.00
111982   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97010             60.00
111983   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97140             79.00
111984   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97530             99.00
111985   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      G0283             48.00
111986   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97110             84.00
111987   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      99213            212.00
111988   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      97010             60.00
111989   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      G0283             48.00
111990   Florida   Spine   0512331140101023   3/23/2019   Bill      7/5/2019      99211             84.00
111991   Florida   Spine   0512331140101023   3/23/2019   Bill      7/5/2019      97010             60.00
111992   Florida   Spine   0512331140101023   3/23/2019   Bill      7/5/2019      97110             84.00
111993   Florida   Spine   0512331140101023   3/23/2019   Bill      7/5/2019      97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2197 of
                                                   2767

111994   Florida   Spine   0512331140101023   3/23/2019    Bill     7/5/2019      97140             79.00
111995   Florida   Spine   0512331140101023   3/23/2019    Bill     7/5/2019      97530             99.00
111996   Florida   Spine   0512331140101023   3/23/2019    Bill     7/5/2019      G0283             48.00
111997   Florida   Spine   0365299790101023   4/16/2019    Bill     7/5/2019      99211             84.00
111998   Florida   Spine   0365299790101023   4/16/2019    Bill     7/5/2019      97110             84.00
111999   Florida   Spine   0365299790101023   4/16/2019    Bill     7/5/2019      97140             79.00
112000   Florida   Spine   0365299790101023   4/16/2019    Bill     7/5/2019      97112             84.00
112001   Florida   Spine   0365299790101023   4/16/2019    Bill     7/5/2019      97530             99.00
112002   Florida   Spine   0365299790101023   4/16/2019    Bill     7/5/2019      G0283             48.00
112003   Florida   Spine   0365299790101023   4/16/2019    Bill     7/5/2019      97010             60.00
112004   Florida   Spine   0452723600101042   4/20/2019    Bill     7/5/2019      99211             84.00
112005   Florida   Spine   0452723600101042   4/20/2019    Bill     7/5/2019      G0283             48.00
112006   Florida   Spine   0452723600101042   4/20/2019    Bill     7/5/2019      97530             99.00
112007   Florida   Spine   0452723600101042   4/20/2019    Bill     7/5/2019      97140             79.00
112008   Florida   Spine   0452723600101042   4/20/2019    Bill     7/5/2019      97112             84.00
112009   Florida   Spine   0452723600101042   4/20/2019    Bill     7/5/2019      97110             84.00
112010   Florida   Spine   0452723600101042   4/20/2019    Bill     7/5/2019      97010             60.00
112011   Florida   Spine   0649046560101016   4/22/2019    Bill     7/5/2019      G0283             48.00
112012   Florida   Spine   0649046560101016   4/22/2019    Bill     7/5/2019      97010             60.00
112013   Florida   Spine   0649046560101016   4/22/2019    Bill     7/5/2019      97140             79.00
112014   Florida   Spine   0649046560101016   4/22/2019    Bill     7/5/2019      99211             84.00
112015   Florida   Spine   0398871330101050   4/19/2019    Bill     7/5/2019      G0283             48.00
112016   Florida   Spine   0398871330101050   4/19/2019    Bill     7/5/2019      97010             60.00
112017   Florida   Spine   0398871330101050   4/19/2019    Bill     7/5/2019      97140             79.00
112018   Florida   Spine   0398871330101050   4/19/2019    Bill     7/5/2019      97530             99.00
112019   Florida   Spine   0398871330101050   4/19/2019    Bill     7/5/2019      97110             84.00
112020   Florida   Spine   0398871330101050   4/19/2019    Bill     7/5/2019      99213            212.00
112021   Florida   Spine   0569785220101058   4/25/2019    Bill     7/5/2019      99211             84.00
112022   Florida   Spine   0569785220101058   4/25/2019    Bill     7/5/2019      97010             60.00
112023   Florida   Spine   0569785220101058   4/25/2019    Bill     7/5/2019      97110             84.00
112024   Florida   Spine   0569785220101058   4/25/2019    Bill     7/5/2019      97140             79.00
112025   Florida   Spine   0569785220101058   4/25/2019    Bill     7/5/2019      97530             99.00
112026   Florida   Spine   0569785220101058   4/25/2019    Bill     7/5/2019      G0283             48.00
112027   Florida   Spine   0429084450101016   6/1/2019     Bill     7/5/2019      99203            550.00
112028   Florida   Spine   0425882870101142   12/24/2018   Bill     7/5/2019      99203            550.00
112029   Florida   Spine   0164543610101082   4/8/2019     Bill     7/5/2019      99211             84.00
112030   Florida   Spine   0164543610101082   4/8/2019     Bill     7/5/2019      97039             48.00
112031   Florida   Spine   0164543610101082   4/8/2019     Bill     7/5/2019      97140             79.00
112032   Florida   Spine   0164543610101082   4/8/2019     Bill     7/5/2019      97530             99.00
112033   Florida   Spine   0429084450101016   6/1/2019     Bill     7/5/2019      99203            550.00
112034   Florida   Spine   0164543610101082   4/8/2019     Bill     7/5/2019      G0283             48.00
112035   Florida   Spine   0164543610101082   4/8/2019     Bill     7/5/2019      97010             60.00
112036   Florida   Spine   0164543610101082   4/8/2019     Bill     7/5/2019      97140             79.00
112037   Florida   Spine   0164543610101082   4/8/2019     Bill     7/5/2019      97012             60.00
112038   Florida   Spine   0164543610101082   4/8/2019     Bill     7/5/2019      97110             84.00
112039   Florida   Spine   0164543610101082   4/8/2019     Bill     7/5/2019      97530             99.00
112040   Florida   Spine   0647618710101013   5/17/2019    Bill     7/5/2019      99213            385.00
112041   Florida   Spine   0168341030101063   11/9/2018    Bill     7/5/2019      99214            440.00
112042   Florida   Spine   0619874410101035   1/1/2019     Bill     7/5/2019      99211             84.00
112043   Florida   Spine   0619874410101035   1/1/2019     Bill     7/5/2019      97530             99.00
112044   Florida   Spine   0619874410101035   1/1/2019     Bill     7/5/2019      G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2198 of
                                                   2767

112045   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      97035            48.00
112046   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      97010            60.00
112047   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      99211            84.00
112048   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97010            60.00
112049   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97110            84.00
112050   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97530            99.00
112051   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      G0283            48.00
112052   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97012            60.00
112053   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97140            79.00
112054   Florida   Spine   0607696940101019   6/1/2019    Bill      7/5/2019      99211            84.00
112055   Florida   Spine   0607696940101019   6/1/2019    Bill      7/5/2019      97010            60.00
112056   Florida   Spine   0607696940101019   6/1/2019    Bill      7/5/2019      G0283            48.00
112057   Florida   Spine   0607696940101019   6/1/2019    Bill      7/5/2019      97012            60.00
112058   Florida   Spine   0607696940101019   6/1/2019    Bill      7/5/2019      97530            99.00
112059   Florida   Spine   0607696940101019   6/1/2019    Bill      7/5/2019      97140            79.00
112060   Florida   Spine   0593692000101045   4/19/2019   Bill      7/5/2019      99211            84.00
112061   Florida   Spine   0593692000101045   4/19/2019   Bill      7/5/2019      G0283            48.00
112062   Florida   Spine   0593692000101045   4/19/2019   Bill      7/5/2019      97010            60.00
112063   Florida   Spine   0593692000101045   4/19/2019   Bill      7/5/2019      97012            60.00
112064   Florida   Spine   0593692000101045   4/19/2019   Bill      7/5/2019      97530            99.00
112065   Florida   Spine   0593692000101045   4/19/2019   Bill      7/5/2019      97140            79.00
112066   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      99211            84.00
112067   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97010            60.00
112068   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97110            84.00
112069   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97530            99.00
112070   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97039            48.00
112071   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      G0283            48.00
112072   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97140            79.00
112073   Florida   Spine   0476054460101175   4/6/2019    Bill      7/5/2019      99211            84.00
112074   Florida   Spine   0476054460101175   4/6/2019    Bill      7/5/2019      97010            60.00
112075   Florida   Spine   0476054460101175   4/6/2019    Bill      7/5/2019      97140            79.00
112076   Florida   Spine   0476054460101175   4/6/2019    Bill      7/5/2019      97530            99.00
112077   Florida   Spine   0476054460101175   4/6/2019    Bill      7/5/2019      97110            84.00
112078   Florida   Spine   0476054460101175   4/6/2019    Bill      7/5/2019      97039            48.00
112079   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      99211            84.00
112080   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97010            60.00
112081   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      G0283            48.00
112082   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97530            99.00
112083   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97140            79.00
112084   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97012            60.00
112085   Florida   Spine   0582436020101046   5/15/2019   Bill      7/5/2019      G0283            48.00
112086   Florida   Spine   0582436020101046   5/15/2019   Bill      7/5/2019      97530            99.00
112087   Florida   Spine   0582436020101046   5/15/2019   Bill      7/5/2019      97140            79.00
112088   Florida   Spine   0582436020101046   5/15/2019   Bill      7/5/2019      97110            84.00
112089   Florida   Spine   0582436020101046   5/15/2019   Bill      7/5/2019      97010            60.00
112090   Florida   Spine   0582436020101046   5/15/2019   Bill      7/5/2019      99211            84.00
112091   Florida   Spine   0562968810101046   5/27/2019   Bill      7/5/2019      98941            97.00
112092   Florida   Spine   0562968810101046   5/27/2019   Bill      7/5/2019      97530            99.00
112093   Florida   Spine   0562968810101046   5/27/2019   Bill      7/5/2019      G0283            48.00
112094   Florida   Spine   0562968810101046   5/27/2019   Bill      7/5/2019      97010            60.00
112095   Florida   Spine   0562968810101046   5/27/2019   Bill      7/5/2019      97035            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2199 of
                                                   2767

112096   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      99211             84.00
112097   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97112             84.00
112098   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97110             84.00
112099   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97140             79.00
112100   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97010             60.00
112101   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      G0283             48.00
112102   Florida   Spine   0567665510101053   4/10/2019   Bill      7/5/2019      99211             84.00
112103   Florida   Spine   0567665510101053   4/10/2019   Bill      7/5/2019      97010             60.00
112104   Florida   Spine   0567665510101053   4/10/2019   Bill      7/5/2019      97110             84.00
112105   Florida   Spine   0567665510101053   4/10/2019   Bill      7/5/2019      97530             99.00
112106   Florida   Spine   0567665510101053   4/10/2019   Bill      7/5/2019      G0283             48.00
112107   Florida   Spine   0567665510101053   4/10/2019   Bill      7/5/2019      97140             79.00
112108   Florida   Spine   0159492390101051   3/22/2019   Bill      7/5/2019      99211             84.00
112109   Florida   Spine   0159492390101051   3/22/2019   Bill      7/5/2019      97010             60.00
112110   Florida   Spine   0159492390101051   3/22/2019   Bill      7/5/2019      97110             84.00
112111   Florida   Spine   0159492390101051   3/22/2019   Bill      7/5/2019      97140             79.00
112112   Florida   Spine   0159492390101051   3/22/2019   Bill      7/5/2019      G0283             48.00
112113   Florida   Spine   0159492390101051   3/22/2019   Bill      7/5/2019      97112             84.00
112114   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      99211             84.00
112115   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      G0283             48.00
112116   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      97010             60.00
112117   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      97140             79.00
112118   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      97012             60.00
112119   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      97110             84.00
112120   Florida   Spine   0602824420101029   2/5/2019    Bill      7/5/2019      97530             99.00
112121   Florida   Spine   0112438410101080   5/8/2019    Bill      7/5/2019      G0283             48.00
112122   Florida   Spine   0112438410101080   5/8/2019    Bill      7/5/2019      97010             60.00
112123   Florida   Spine   0112438410101080   5/8/2019    Bill      7/5/2019      97039             48.00
112124   Florida   Spine   0112438410101080   5/8/2019    Bill      7/5/2019      97012             60.00
112125   Florida   Spine   0112438410101080   5/8/2019    Bill      7/5/2019      97140             79.00
112126   Florida   Spine   0112438410101080   5/8/2019    Bill      7/5/2019      97530             99.00
112127   Florida   Spine   0112438410101080   5/8/2019    Bill      7/5/2019      98941             97.00
112128   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      99211             84.00
112129   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97010             60.00
112130   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      G0283             48.00
112131   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97035             48.00
112132   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97112             84.00
112133   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97140             79.00
112134   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97530             99.00
112135   Florida   Spine   0486877110101049   3/17/2019   Bill      7/5/2019      99203            550.00
112136   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      99211             84.00
112137   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      G0283             48.00
112138   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97010             60.00
112139   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97140             79.00
112140   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97530             99.00
112141   Florida   Spine   0575731170101021   5/12/2019   Bill      7/5/2019      97035             48.00
112142   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      97140             79.00
112143   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      A4556             24.00
112144   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      G0283             48.00
112145   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      97530             99.00
112146   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2200 of
                                                   2767

112147   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      97010             60.00
112148   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      99211             84.00
112149   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97140             79.00
112150   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      G0283             48.00
112151   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97010             60.00
112152   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97530             99.00
112153   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97035             48.00
112154   Florida   Spine   0356081230101370   5/2/2019    Bill      7/5/2019      99213            212.00
112155   Florida   Spine   0356081230101370   5/2/2019    Bill      7/5/2019      97010             60.00
112156   Florida   Spine   0356081230101370   5/2/2019    Bill      7/5/2019      G0283             48.00
112157   Florida   Spine   0356081230101370   5/2/2019    Bill      7/5/2019      97140             79.00
112158   Florida   Spine   0356081230101370   5/2/2019    Bill      7/5/2019      97035             48.00
112159   Florida   Spine   0356081230101370   5/2/2019    Bill      7/5/2019      97530             99.00
112160   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      99211             84.00
112161   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      97010             60.00
112162   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      97530             99.00
112163   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      97140             79.00
112164   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      G0283             48.00
112165   Florida   Spine   0476054460101175   4/6/2019    Bill      7/5/2019      99213            212.00
112166   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97010             60.00
112167   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97035             48.00
112168   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97039             48.00
112169   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97140             79.00
112170   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97530             99.00
112171   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      G0283             48.00
112172   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      98941             97.00
112173   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      99211             84.00
112174   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      97010             60.00
112175   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      97110             84.00
112176   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      G0283             48.00
112177   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      97140             79.00
112178   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      97012             60.00
112179   Florida   Spine   0310126680101118   6/2/2019    Bill      7/5/2019      99211             84.00
112180   Florida   Spine   0310126680101118   6/2/2019    Bill      7/5/2019      G0283             48.00
112181   Florida   Spine   0310126680101118   6/2/2019    Bill      7/5/2019      97530             99.00
112182   Florida   Spine   0310126680101118   6/2/2019    Bill      7/5/2019      97140             79.00
112183   Florida   Spine   0310126680101118   6/2/2019    Bill      7/5/2019      97010             60.00
112184   Florida   Spine   0310126680101118   6/2/2019    Bill      7/5/2019      97035             48.00
112185   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      99211             84.00
112186   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97010             60.00
112187   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97140             79.00
112188   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97530             99.00
112189   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      G0283             48.00
112190   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97035             48.00
112191   Florida   Spine   0402921620101064   4/2/2019    Bill      7/5/2019      99211             84.00
112192   Florida   Spine   0402921620101064   4/2/2019    Bill      7/5/2019      97010             60.00
112193   Florida   Spine   0402921620101064   4/2/2019    Bill      7/5/2019      97110             84.00
112194   Florida   Spine   0402921620101064   4/2/2019    Bill      7/5/2019      97140             79.00
112195   Florida   Spine   0402921620101064   4/2/2019    Bill      7/5/2019      G0283             48.00
112196   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97010             60.00
112197   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2201 of
                                                   2767

112198   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97035            48.00
112199   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97112            84.00
112200   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97140            79.00
112201   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97530            99.00
112202   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      99211            84.00
112203   Florida   Spine   0423510660101020   3/31/2019   Bill      7/5/2019      99211            84.00
112204   Florida   Spine   0423510660101020   3/31/2019   Bill      7/5/2019      G0283            48.00
112205   Florida   Spine   0423510660101020   3/31/2019   Bill      7/5/2019      97010            60.00
112206   Florida   Spine   0423510660101020   3/31/2019   Bill      7/5/2019      97140            79.00
112207   Florida   Spine   0423510660101020   3/31/2019   Bill      7/5/2019      97112            84.00
112208   Florida   Spine   0423510660101020   3/31/2019   Bill      7/5/2019      97530            99.00
112209   Florida   Spine   0423510660101020   3/31/2019   Bill      7/5/2019      97110            84.00
112210   Florida   Spine   0297487670101030   4/3/2019    Bill      7/5/2019      G0283            48.00
112211   Florida   Spine   0297487670101030   4/3/2019    Bill      7/5/2019      97010            60.00
112212   Florida   Spine   0297487670101030   4/3/2019    Bill      7/5/2019      97140            79.00
112213   Florida   Spine   0297487670101030   4/3/2019    Bill      7/5/2019      97110            84.00
112214   Florida   Spine   0297487670101030   4/3/2019    Bill      7/5/2019      99211            84.00
112215   Florida   Spine   0297487670101030   4/3/2019    Bill      7/5/2019      97112            84.00
112216   Florida   Spine   0433175160101041   2/20/2019   Bill      7/5/2019      G0283            48.00
112217   Florida   Spine   0433175160101041   2/20/2019   Bill      7/5/2019      97010            60.00
112218   Florida   Spine   0433175160101041   2/20/2019   Bill      7/5/2019      97140            79.00
112219   Florida   Spine   0433175160101041   2/20/2019   Bill      7/5/2019      97112            84.00
112220   Florida   Spine   0433175160101041   2/20/2019   Bill      7/5/2019      97110            84.00
112221   Florida   Spine   0433175160101041   2/20/2019   Bill      7/5/2019      99211            84.00
112222   Florida   Spine   0497175480101021   5/4/2019    Bill      7/5/2019      97010            60.00
112223   Florida   Spine   0497175480101021   5/4/2019    Bill      7/5/2019      97110            84.00
112224   Florida   Spine   0497175480101021   5/4/2019    Bill      7/5/2019      97112            84.00
112225   Florida   Spine   0497175480101021   5/4/2019    Bill      7/5/2019      99211            84.00
112226   Florida   Spine   0497175480101021   5/4/2019    Bill      7/5/2019      97140            79.00
112227   Florida   Spine   0497175480101021   5/4/2019    Bill      7/5/2019      G0283            48.00
112228   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      G0283            48.00
112229   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      97010            60.00
112230   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      97140            79.00
112231   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      97530            99.00
112232   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      99211            84.00
112233   Florida   Spine   0497175480101021   5/4/2019    Bill      7/5/2019      97010            60.00
112234   Florida   Spine   0497175480101021   5/4/2019    Bill      7/5/2019      97140            79.00
112235   Florida   Spine   0497175480101021   5/4/2019    Bill      7/5/2019      G0283            48.00
112236   Florida   Spine   0497175480101021   5/4/2019    Bill      7/5/2019      97112            84.00
112237   Florida   Spine   0497175480101021   5/4/2019    Bill      7/5/2019      99211            84.00
112238   Florida   Spine   0497175480101021   5/4/2019    Bill      7/5/2019      97110            84.00
112239   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      99211            84.00
112240   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      G0283            48.00
112241   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      97140            79.00
112242   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      97530            99.00
112243   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      97010            60.00
112244   Florida   Spine   0411712420101027   2/25/2019   Bill      7/5/2019      99211            84.00
112245   Florida   Spine   0411712420101027   2/25/2019   Bill      7/5/2019      97010            60.00
112246   Florida   Spine   0411712420101027   2/25/2019   Bill      7/5/2019      G0283            48.00
112247   Florida   Spine   0411712420101027   2/25/2019   Bill      7/5/2019      97140            79.00
112248   Florida   Spine   0411712420101027   2/25/2019   Bill      7/5/2019      97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2202 of
                                                   2767

112249   Florida   Spine   0411712420101027   2/25/2019    Bill     7/5/2019      97110             84.00
112250   Florida   Spine   0410926230101107   4/3/2019     Bill     7/5/2019      99211             84.00
112251   Florida   Spine   0410926230101107   4/3/2019     Bill     7/5/2019      97140             79.00
112252   Florida   Spine   0410926230101107   4/3/2019     Bill     7/5/2019      G0283             48.00
112253   Florida   Spine   0410926230101107   4/3/2019     Bill     7/5/2019      97010             60.00
112254   Florida   Spine   0410926230101107   4/3/2019     Bill     7/5/2019      97112             84.00
112255   Florida   Spine   0410926230101107   4/3/2019     Bill     7/5/2019      97110             84.00
112256   Florida   Spine   0578735380101025   5/9/2019     Bill     7/5/2019      97010             60.00
112257   Florida   Spine   0578735380101025   5/9/2019     Bill     7/5/2019      97140             79.00
112258   Florida   Spine   0578735380101025   5/9/2019     Bill     7/5/2019      97530             99.00
112259   Florida   Spine   0578735380101025   5/9/2019     Bill     7/5/2019      G0283             48.00
112260   Florida   Spine   0578735380101025   5/9/2019     Bill     7/5/2019      99211             84.00
112261   Florida   Spine   0327808730101039   3/21/2019    Bill     7/5/2019      99213            212.00
112262   Florida   Spine   0327808730101039   3/21/2019    Bill     7/5/2019      G0283             48.00
112263   Florida   Spine   0327808730101039   3/21/2019    Bill     7/5/2019      97010             60.00
112264   Florida   Spine   0327808730101039   3/21/2019    Bill     7/5/2019      97140             79.00
112265   Florida   Spine   0327808730101039   3/21/2019    Bill     7/5/2019      97112             84.00
112266   Florida   Spine   0327808730101039   3/21/2019    Bill     7/5/2019      97110             84.00
112267   Florida   Spine   0374131480101055   5/14/2019    Bill     7/5/2019      97010             60.00
112268   Florida   Spine   0374131480101055   5/14/2019    Bill     7/5/2019      G0283             48.00
112269   Florida   Spine   0374131480101055   5/14/2019    Bill     7/5/2019      99211             84.00
112270   Florida   Spine   0374131480101055   5/14/2019    Bill     7/5/2019      97140             79.00
112271   Florida   Spine   0374131480101055   5/14/2019    Bill     7/5/2019      97530             99.00
112272   Florida   Spine   0374131480101055   5/14/2019    Bill     7/5/2019      97112             84.00
112273   Florida   Spine   0354135220101055   3/19/2018    Bill     7/5/2019      99211             84.00
112274   Florida   Spine   0354135220101055   3/19/2018    Bill     7/5/2019      97010             60.00
112275   Florida   Spine   0354135220101055   3/19/2018    Bill     7/5/2019      97140             79.00
112276   Florida   Spine   0354135220101055   3/19/2018    Bill     7/5/2019      97530             99.00
112277   Florida   Spine   0354135220101055   3/19/2018    Bill     7/5/2019      G0283             48.00
112278   Florida   Spine   0615339800101015   5/15/2019    Bill     7/5/2019      99213            385.00
112279   Florida   Spine   0095749790101073   4/26/2019    Bill     7/5/2019      99211             84.00
112280   Florida   Spine   0095749790101073   4/26/2019    Bill     7/5/2019      97010             60.00
112281   Florida   Spine   0095749790101073   4/26/2019    Bill     7/5/2019      97110             84.00
112282   Florida   Spine   0095749790101073   4/26/2019    Bill     7/5/2019      97530             99.00
112283   Florida   Spine   0095749790101073   4/26/2019    Bill     7/5/2019      97039             48.00
112284   Florida   Spine   0095749790101073   4/26/2019    Bill     7/5/2019      G0283             48.00
112285   Florida   Spine   0095749790101073   4/26/2019    Bill     7/5/2019      97140             79.00
112286   Florida   Spine   0088088870101185   11/29/2017   Bill     7/5/2019      99213            385.00
112287   Florida   Spine   0345413330101089   6/2/2019     Bill     7/5/2019      99211             84.00
112288   Florida   Spine   0345413330101089   6/2/2019     Bill     7/5/2019      97140             79.00
112289   Florida   Spine   0345413330101089   6/2/2019     Bill     7/5/2019      97010             60.00
112290   Florida   Spine   0345413330101089   6/2/2019     Bill     7/5/2019      97035             48.00
112291   Florida   Spine   0345413330101089   6/2/2019     Bill     7/5/2019      97530             99.00
112292   Florida   Spine   0345413330101089   6/2/2019     Bill     7/5/2019      G0283             48.00
112293   Florida   Spine   0389901570101063   5/21/2019    Bill     7/5/2019      99211             84.00
112294   Florida   Spine   0389901570101063   5/21/2019    Bill     7/5/2019      97010             60.00
112295   Florida   Spine   0389901570101063   5/21/2019    Bill     7/5/2019      G0283             48.00
112296   Florida   Spine   0389901570101063   5/21/2019    Bill     7/5/2019      97140             79.00
112297   Florida   Spine   0389901570101063   5/21/2019    Bill     7/5/2019      97039             48.00
112298   Florida   Spine   0402921620101064   4/2/2019     Bill     7/5/2019      99213            385.00
112299   Florida   Spine   0345138870101054   5/12/2019    Bill     7/5/2019      99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2203 of
                                                   2767

112300   Florida   Spine   0345138870101054   5/12/2019   Bill      7/5/2019      97010             60.00
112301   Florida   Spine   0345138870101054   5/12/2019   Bill      7/5/2019      G0283             48.00
112302   Florida   Spine   0655591160101016   3/12/2019   Bill      7/5/2019      99213            385.00
112303   Florida   Spine   0655591160101016   3/12/2019   Bill      7/5/2019      64490               -
112304   Florida   Spine   0655591160101016   3/12/2019   Bill      7/5/2019      J2001            115.50
112305   Florida   Spine   0655591160101016   3/12/2019   Bill      7/5/2019      J3301             38.50
112306   Florida   Spine   0655591160101016   3/12/2019   Bill      7/5/2019      Q9965             25.00
112307   Florida   Spine   0338475320101105   1/29/2019   Bill      7/5/2019      99213            385.00
112308   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      G0283             48.00
112309   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      97010             60.00
112310   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      97530             99.00
112311   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      97035             48.00
112312   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      97140             79.00
112313   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      97039             48.00
112314   Florida   Spine   0126489720101090   6/13/2019   Bill      7/5/2019      98940             79.00
112315   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      99204             99.00
112316   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      G0283             48.00
112317   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      97010             60.00
112318   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      97012             60.00
112319   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      97140             79.00
112320   Florida   Spine   0410136410101071   6/4/2019    Bill      7/5/2019      A4556             24.00
112321   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      99211             84.00
112322   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      97010             60.00
112323   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      97530             99.00
112324   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      97035             48.00
112325   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      G0283             48.00
112326   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      99211             84.00
112327   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      G0283             48.00
112328   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97530             99.00
112329   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97140             79.00
112330   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97112             84.00
112331   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97035             48.00
112332   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97010             60.00
112333   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      99211             84.00
112334   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97010             60.00
112335   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      G0283             48.00
112336   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97530             99.00
112337   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97140             79.00
112338   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97012             60.00
112339   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99211             84.00
112340   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97012             60.00
112341   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      G0283             48.00
112342   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97010             60.00
112343   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97140             79.00
112344   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97110             84.00
112345   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97530             99.00
112346   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      99211             84.00
112347   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97010             60.00
112348   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      G0283             48.00
112349   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97530             99.00
112350   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2204 of
                                                   2767

112351   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97039             48.00
112352   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97035             48.00
112353   Florida   Spine   0593692000101045   4/19/2019   Bill      7/5/2019      97010             60.00
112354   Florida   Spine   0593692000101045   4/19/2019   Bill      7/5/2019      97012             60.00
112355   Florida   Spine   0593692000101045   4/19/2019   Bill      7/5/2019      97140             79.00
112356   Florida   Spine   0593692000101045   4/19/2019   Bill      7/5/2019      97530             99.00
112357   Florida   Spine   0593692000101045   4/19/2019   Bill      7/5/2019      G0283             48.00
112358   Florida   Spine   0593692000101045   4/19/2019   Bill      7/5/2019      99212            115.00
112359   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      99211             84.00
112360   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      97010             60.00
112361   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      97012             60.00
112362   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      97140             79.00
112363   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      97530             99.00
112364   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      G0283             48.00
112365   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      99211             84.00
112366   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      G0283             48.00
112367   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      97010             60.00
112368   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      97140             79.00
112369   Florida   Spine   0295868630101131   4/29/2019   Bill      7/5/2019      97530             99.00
112370   Florida   Spine   0520017690101022   3/14/2019   Bill      7/5/2019      99211             84.00
112371   Florida   Spine   0520017690101022   3/14/2019   Bill      7/5/2019      97112             84.00
112372   Florida   Spine   0520017690101022   3/14/2019   Bill      7/5/2019      97530             99.00
112373   Florida   Spine   0520017690101022   3/14/2019   Bill      7/5/2019      97140             79.00
112374   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      99203            302.00
112375   Florida   Spine   0251786640101143   2/18/2018   Bill      7/5/2019      99203            550.00
112376   Florida   Spine   8668152690000001   6/16/2019   Bill      7/5/2019      99203            550.00
112377   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      99211             84.00
112378   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97010             60.00
112379   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97110             84.00
112380   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97530             99.00
112381   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      G0283             48.00
112382   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97140             79.00
112383   Florida   Spine   0628885060101017   5/22/2019   Bill      7/5/2019      97039             48.00
112384   Florida   Spine   0547756000101045   5/2/2019    Bill      7/5/2019      99211             84.00
112385   Florida   Spine   0547756000101045   5/2/2019    Bill      7/5/2019      97010             60.00
112386   Florida   Spine   0547756000101045   5/2/2019    Bill      7/5/2019      97039             48.00
112387   Florida   Spine   0547756000101045   5/2/2019    Bill      7/5/2019      97530             99.00
112388   Florida   Spine   0547756000101045   5/2/2019    Bill      7/5/2019      97110             84.00
112389   Florida   Spine   0547756000101045   5/2/2019    Bill      7/5/2019      97140             79.00
112390   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99211             84.00
112391   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      G0283             48.00
112392   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97010             60.00
112393   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97140             79.00
112394   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97110             84.00
112395   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97530             99.00
112396   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      99203            302.00
112397   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97010             60.00
112398   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97035             48.00
112399   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97110             84.00
112400   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97140             79.00
112401   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2205 of
                                                   2767

112402   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      A4556             24.00
112403   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      99211             84.00
112404   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97010             60.00
112405   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97140             79.00
112406   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97530             99.00
112407   Florida   Spine   0592145800101013   6/17/2019   Bill      7/5/2019      G0283             48.00
112408   Florida   Spine   0592145800101013   6/17/2019   Bill      7/5/2019      97140             79.00
112409   Florida   Spine   0592145800101013   6/17/2019   Bill      7/5/2019      97010             60.00
112410   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      99211             84.00
112411   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97140             79.00
112412   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97010             60.00
112413   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97530             99.00
112414   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97035             48.00
112415   Florida   Spine   0591231420101012   6/9/2019    Bill      7/5/2019      99211             84.00
112416   Florida   Spine   0591231420101012   6/9/2019    Bill      7/5/2019      97010             60.00
112417   Florida   Spine   0591231420101012   6/9/2019    Bill      7/5/2019      97035             48.00
112418   Florida   Spine   0591231420101012   6/9/2019    Bill      7/5/2019      97140             79.00
112419   Florida   Spine   0591231420101012   6/9/2019    Bill      7/5/2019      97530             99.00
112420   Florida   Spine   0591231420101012   6/9/2019    Bill      7/5/2019      G0283             48.00
112421   Florida   Spine   0609977840101012   5/10/2019   Bill      7/5/2019      99211             84.00
112422   Florida   Spine   0609977840101012   5/10/2019   Bill      7/5/2019      97010             60.00
112423   Florida   Spine   0609977840101012   5/10/2019   Bill      7/5/2019      97140             79.00
112424   Florida   Spine   0609977840101012   5/10/2019   Bill      7/5/2019      G0283             48.00
112425   Florida   Spine   0609977840101012   5/10/2019   Bill      7/5/2019      97112             84.00
112426   Florida   Spine   0609977840101012   5/10/2019   Bill      7/5/2019      97530             99.00
112427   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      G0283             48.00
112428   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97010             60.00
112429   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97140             79.00
112430   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97012             60.00
112431   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97530             99.00
112432   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97035             48.00
112433   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      98940             79.00
112434   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      99211             84.00
112435   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      97010             60.00
112436   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      97035             48.00
112437   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      97140             79.00
112438   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      97530             99.00
112439   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      G0283             48.00
112440   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      G0283             48.00
112441   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97140             79.00
112442   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97035             48.00
112443   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97010             60.00
112444   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97012             60.00
112445   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      97530             99.00
112446   Florida   Spine   0633422850101016   5/26/2019   Bill      7/5/2019      98940             79.00
112447   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97530             99.00
112448   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      99203            302.00
112449   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      G0283             48.00
112450   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      97010             60.00
112451   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      97035             48.00
112452   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2206 of
                                                   2767

112453   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      A4556             24.00
112454   Florida   Spine   0419182290101055   9/22/2018   Bill      7/5/2019      97010             60.00
112455   Florida   Spine   0419182290101055   9/22/2018   Bill      7/5/2019      97110             84.00
112456   Florida   Spine   0419182290101055   9/22/2018   Bill      7/5/2019      97112             84.00
112457   Florida   Spine   0419182290101055   9/22/2018   Bill      7/5/2019      97140             79.00
112458   Florida   Spine   0419182290101055   9/22/2018   Bill      7/5/2019      G0283             48.00
112459   Florida   Spine   0419182290101055   9/22/2018   Bill      7/5/2019      99211             84.00
112460   Florida   Spine   0372012190101043   2/4/2019    Bill      7/5/2019      99213            212.00
112461   Florida   Spine   0372012190101043   2/4/2019    Bill      7/5/2019      97010             60.00
112462   Florida   Spine   0372012190101043   2/4/2019    Bill      7/5/2019      G0283             48.00
112463   Florida   Spine   0372012190101043   2/4/2019    Bill      7/5/2019      97140             79.00
112464   Florida   Spine   0372012190101043   2/4/2019    Bill      7/5/2019      97530             99.00
112465   Florida   Spine   0372012190101043   2/4/2019    Bill      7/5/2019      98941             97.00
112466   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97010             60.00
112467   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97035             48.00
112468   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97039             48.00
112469   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97140             79.00
112470   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97530             99.00
112471   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      G0283             48.00
112472   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      98941             97.00
112473   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      G0283             48.00
112474   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97010             60.00
112475   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97140             79.00
112476   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97530             99.00
112477   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97035             48.00
112478   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      99211             84.00
112479   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97010             60.00
112480   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97140             79.00
112481   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97530             99.00
112482   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      G0283             48.00
112483   Florida   Spine   0114103350101049   6/7/2019    Bill      7/5/2019      97035             48.00
112484   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97010             60.00
112485   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      G0283             48.00
112486   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97035             48.00
112487   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97112             84.00
112488   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97140             79.00
112489   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      97530             99.00
112490   Florida   Spine   0454545630101108   5/20/2019   Bill      7/5/2019      99211             84.00
112491   Florida   Spine   0649046560101016   4/22/2019   Bill      7/5/2019      G0283             48.00
112492   Florida   Spine   0649046560101016   4/22/2019   Bill      7/5/2019      97010             60.00
112493   Florida   Spine   0649046560101016   4/22/2019   Bill      7/5/2019      97140             79.00
112494   Florida   Spine   0649046560101016   4/22/2019   Bill      7/5/2019      99211             84.00
112495   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      G0283             48.00
112496   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      97010             60.00
112497   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      97140             79.00
112498   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      97530             99.00
112499   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      99211             84.00
112500   Florida   Spine   0338161060101113   5/2/2019    Bill      7/5/2019      99211             84.00
112501   Florida   Spine   0338161060101113   5/2/2019    Bill      7/5/2019      97140             79.00
112502   Florida   Spine   0338161060101113   5/2/2019    Bill      7/5/2019      97110             84.00
112503   Florida   Spine   0338161060101113   5/2/2019    Bill      7/5/2019      97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2207 of
                                                   2767

112504   Florida   Spine   0615339800101015   5/15/2019   Bill      7/5/2019      97140             79.00
112505   Florida   Spine   0615339800101015   5/15/2019   Bill      7/5/2019      G0283             48.00
112506   Florida   Spine   0615339800101015   5/15/2019   Bill      7/5/2019      97010             60.00
112507   Florida   Spine   0615339800101015   5/15/2019   Bill      7/5/2019      99211             84.00
112508   Florida   Spine   0615339800101015   5/15/2019   Bill      7/5/2019      97112             84.00
112509   Florida   Spine   0615339800101015   5/15/2019   Bill      7/5/2019      97110             84.00
112510   Florida   Spine   0411712420101027   2/25/2019   Bill      7/5/2019      99211             84.00
112511   Florida   Spine   0411712420101027   2/25/2019   Bill      7/5/2019      97010             60.00
112512   Florida   Spine   0411712420101027   2/25/2019   Bill      7/5/2019      G0283             48.00
112513   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      99213            212.00
112514   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      97010             60.00
112515   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      G0283             48.00
112516   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      97140             79.00
112517   Florida   Spine   0640152160101015   4/30/2019   Bill      7/5/2019      97530             99.00
112518   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      99211             84.00
112519   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      97010             60.00
112520   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      97530             99.00
112521   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      97140             79.00
112522   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      G0283             48.00
112523   Florida   Spine   8667785390000001   5/11/2019   Bill      7/5/2019      97110             84.00
112524   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      99211             84.00
112525   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      G0283             48.00
112526   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97530             99.00
112527   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97140             79.00
112528   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97112             84.00
112529   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97035             48.00
112530   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97010             60.00
112531   Florida   Spine   0389901570101063   5/21/2019   Bill      7/5/2019      99211             84.00
112532   Florida   Spine   0389901570101063   5/21/2019   Bill      7/5/2019      97010             60.00
112533   Florida   Spine   0389901570101063   5/21/2019   Bill      7/5/2019      G0283             48.00
112534   Florida   Spine   0389901570101063   5/21/2019   Bill      7/5/2019      97140             79.00
112535   Florida   Spine   0389901570101063   5/21/2019   Bill      7/5/2019      97012             60.00
112536   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      99211             84.00
112537   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97010             60.00
112538   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97110             84.00
112539   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97530             99.00
112540   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97039             48.00
112541   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      G0283             48.00
112542   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97140             79.00
112543   Florida   Spine   0655908490101013   3/27/2019   Bill      7/5/2019      97010             60.00
112544   Florida   Spine   0655908490101013   3/27/2019   Bill      7/5/2019      97110             84.00
112545   Florida   Spine   0655908490101013   3/27/2019   Bill      7/5/2019      97140             79.00
112546   Florida   Spine   0655908490101013   3/27/2019   Bill      7/5/2019      97530             99.00
112547   Florida   Spine   0655908490101013   3/27/2019   Bill      7/5/2019      G0283             48.00
112548   Florida   Spine   0345138870101054   5/12/2019   Bill      7/5/2019      99211             84.00
112549   Florida   Spine   0345138870101054   5/12/2019   Bill      7/5/2019      97010             60.00
112550   Florida   Spine   0345138870101054   5/12/2019   Bill      7/5/2019      G0283             48.00
112551   Florida   Spine   0637753950101043   6/14/2019   Bill      7/5/2019      99203            302.00
112552   Florida   Spine   0354135220101055   3/19/2018   Bill      7/5/2019      99211             84.00
112553   Florida   Spine   0354135220101055   3/19/2018   Bill      7/5/2019      97010             60.00
112554   Florida   Spine   0354135220101055   3/19/2018   Bill      7/5/2019      97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2208 of
                                                   2767

112555   Florida   Spine   0354135220101055   3/19/2018   Bill      7/5/2019      97530            99.00
112556   Florida   Spine   0354135220101055   3/19/2018   Bill      7/5/2019      G0283            48.00
112557   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      97010            60.00
112558   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      97530            99.00
112559   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      97035            48.00
112560   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      G0283            48.00
112561   Florida   Spine   0619874410101035   1/1/2019    Bill      7/5/2019      98941            97.00
112562   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      99211            84.00
112563   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97010            60.00
112564   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      G0283            48.00
112565   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97530            99.00
112566   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97140            79.00
112567   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97012            60.00
112568   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99211            84.00
112569   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97012            60.00
112570   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      G0283            48.00
112571   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97010            60.00
112572   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97140            79.00
112573   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97110            84.00
112574   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97530            99.00
112575   Florida   Spine   0569785220101058   4/25/2019   Bill      7/5/2019      99211            84.00
112576   Florida   Spine   0569785220101058   4/25/2019   Bill      7/5/2019      97010            60.00
112577   Florida   Spine   0569785220101058   4/25/2019   Bill      7/5/2019      G0283            48.00
112578   Florida   Spine   0569785220101058   4/25/2019   Bill      7/5/2019      97530            99.00
112579   Florida   Spine   0569785220101058   4/25/2019   Bill      7/5/2019      97140            79.00
112580   Florida   Spine   0562968810101046   5/27/2019   Bill      7/5/2019      99211            84.00
112581   Florida   Spine   0562968810101046   5/27/2019   Bill      7/5/2019      97010            60.00
112582   Florida   Spine   0562968810101046   5/27/2019   Bill      7/5/2019      97530            99.00
112583   Florida   Spine   0562968810101046   5/27/2019   Bill      7/5/2019      97035            48.00
112584   Florida   Spine   0562968810101046   5/27/2019   Bill      7/5/2019      G0283            48.00
112585   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99211            84.00
112586   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      G0283            48.00
112587   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97010            60.00
112588   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97140            79.00
112589   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97110            84.00
112590   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97530            99.00
112591   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97012            60.00
112592   Florida   Spine   0182615800101136   4/5/2019    Bill      7/5/2019      99211            84.00
112593   Florida   Spine   0182615800101136   4/5/2019    Bill      7/5/2019      97530            99.00
112594   Florida   Spine   0182615800101136   4/5/2019    Bill      7/5/2019      97140            79.00
112595   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97010            60.00
112596   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97035            48.00
112597   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97140            79.00
112598   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      97530            99.00
112599   Florida   Spine   0230037450101153   6/10/2019   Bill      7/5/2019      G0283            48.00
112600   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97010            60.00
112601   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      G0283            48.00
112602   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97530            99.00
112603   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97012            60.00
112604   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97140            79.00
112605   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2209 of
                                                   2767

112606   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97010             60.00
112607   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97012             60.00
112608   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97140             79.00
112609   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97530             99.00
112610   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      G0283             48.00
112611   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      99211             84.00
112612   Florida   Spine   0624220070101027   6/2/2019    Bill      7/5/2019      97010             60.00
112613   Florida   Spine   0624220070101027   6/2/2019    Bill      7/5/2019      G0283             48.00
112614   Florida   Spine   0624220070101027   6/2/2019    Bill      7/5/2019      97140             79.00
112615   Florida   Spine   0624220070101027   6/2/2019    Bill      7/5/2019      97530             99.00
112616   Florida   Spine   0624220070101027   6/2/2019    Bill      7/5/2019      97039             48.00
112617   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      99211             84.00
112618   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      G0283             48.00
112619   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97010             60.00
112620   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97530             99.00
112621   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97140             79.00
112622   Florida   Spine   0616380330101033   4/26/2019   Bill      7/5/2019      97110             84.00
112623   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      99211             84.00
112624   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97112             84.00
112625   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97110             84.00
112626   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97140             79.00
112627   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97010             60.00
112628   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      G0283             48.00
112629   Florida   Spine   0365299790101023   4/16/2019   Bill      7/5/2019      99211             84.00
112630   Florida   Spine   0365299790101023   4/16/2019   Bill      7/5/2019      97010             60.00
112631   Florida   Spine   0365299790101023   4/16/2019   Bill      7/5/2019      97140             79.00
112632   Florida   Spine   0365299790101023   4/16/2019   Bill      7/5/2019      97530             99.00
112633   Florida   Spine   0365299790101023   4/16/2019   Bill      7/5/2019      G0283             48.00
112634   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      99211             84.00
112635   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      G0283             48.00
112636   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      97140             79.00
112637   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      97530             99.00
112638   Florida   Spine   0602763810101035   4/14/2019   Bill      7/5/2019      97010             60.00
112639   Florida   Spine   0398871330101050   4/19/2019   Bill      7/5/2019      G0283             48.00
112640   Florida   Spine   0398871330101050   4/19/2019   Bill      7/5/2019      97010             60.00
112641   Florida   Spine   0398871330101050   4/19/2019   Bill      7/5/2019      97140             79.00
112642   Florida   Spine   0398871330101050   4/19/2019   Bill      7/5/2019      97530             99.00
112643   Florida   Spine   0398871330101050   4/19/2019   Bill      7/5/2019      97110             84.00
112644   Florida   Spine   0398871330101050   4/19/2019   Bill      7/5/2019      99213            212.00
112645   Florida   Spine   8668152690000001   6/16/2019   Bill      7/5/2019      99203            302.00
112646   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      99211             84.00
112647   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      97010             60.00
112648   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      97140             79.00
112649   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      97530             99.00
112650   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      97112             84.00
112651   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      G0283             48.00
112652   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      97035             48.00
112653   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      99211             84.00
112654   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97010             60.00
112655   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97140             79.00
112656   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2210 of
                                                   2767

112657   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97010             60.00
112658   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97140             79.00
112659   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97530             99.00
112660   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      99211             84.00
112661   Florida   Spine   0497123140101189   6/3/2019    Bill      7/5/2019      97035             48.00
112662   Florida   Spine   0592145800101013   6/17/2019   Bill      7/5/2019      99211             84.00
112663   Florida   Spine   0592145800101013   6/17/2019   Bill      7/5/2019      97010             60.00
112664   Florida   Spine   0592145800101013   6/17/2019   Bill      7/5/2019      97035             48.00
112665   Florida   Spine   0592145800101013   6/17/2019   Bill      7/5/2019      97140             79.00
112666   Florida   Spine   0592145800101013   6/17/2019   Bill      7/5/2019      97530             99.00
112667   Florida   Spine   0592145800101013   6/17/2019   Bill      7/5/2019      A4556             24.00
112668   Florida   Spine   0592145800101013   6/17/2019   Bill      7/5/2019      G0283             48.00
112669   Florida   Spine   8668152690000001   6/16/2019   Bill      7/5/2019      99203            302.00
112670   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      99213            212.00
112671   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97010             60.00
112672   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97140             79.00
112673   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      97530             99.00
112674   Florida   Spine   0555998720101082   5/22/2019   Bill      7/5/2019      G0283             48.00
112675   Florida   Spine   0498071950101063   5/15/2019   Bill      7/5/2019      97010             60.00
112676   Florida   Spine   0498071950101063   5/15/2019   Bill      7/5/2019      97035             48.00
112677   Florida   Spine   0498071950101063   5/15/2019   Bill      7/5/2019      97140             79.00
112678   Florida   Spine   0498071950101063   5/15/2019   Bill      7/5/2019      97112             84.00
112679   Florida   Spine   0498071950101063   5/15/2019   Bill      7/5/2019      97530             99.00
112680   Florida   Spine   0498071950101063   5/15/2019   Bill      7/5/2019      G0283             48.00
112681   Florida   Spine   0498071950101063   5/15/2019   Bill      7/5/2019      98940             79.00
112682   Florida   Spine   0372012190101043   2/4/2019    Bill      7/5/2019      99213            212.00
112683   Florida   Spine   0372012190101043   2/4/2019    Bill      7/5/2019      97010             60.00
112684   Florida   Spine   0372012190101043   2/4/2019    Bill      7/5/2019      G0283             48.00
112685   Florida   Spine   0372012190101043   2/4/2019    Bill      7/5/2019      97140             79.00
112686   Florida   Spine   0372012190101043   2/4/2019    Bill      7/5/2019      97530             99.00
112687   Florida   Spine   0372012190101043   2/4/2019    Bill      7/5/2019      98941             97.00
112688   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      99211             84.00
112689   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      G0283             48.00
112690   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      97010             60.00
112691   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      97140             79.00
112692   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      97035             48.00
112693   Florida   Spine   0510624750101040   6/14/2019   Bill      7/5/2019      97530             99.00
112694   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      99211             84.00
112695   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      97010             60.00
112696   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      97110             84.00
112697   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      G0283             48.00
112698   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      97140             79.00
112699   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      97012             60.00
112700   Florida   Spine   0657143880101013   5/27/2019   Bill      7/5/2019      99203            302.00
112701   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      99211             84.00
112702   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97010             60.00
112703   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97035             48.00
112704   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97112             84.00
112705   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97140             79.00
112706   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      97530             99.00
112707   Florida   Spine   0465620550101029   6/3/2019    Bill      7/5/2019      G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2211 of
                                                   2767

112708   Florida   Spine   0567665510101053   4/10/2019   Bill      7/5/2019      99211             84.00
112709   Florida   Spine   0567665510101053   4/10/2019   Bill      7/5/2019      97010             60.00
112710   Florida   Spine   0567665510101053   4/10/2019   Bill      7/5/2019      97110             84.00
112711   Florida   Spine   0567665510101053   4/10/2019   Bill      7/5/2019      97530             99.00
112712   Florida   Spine   0567665510101053   4/10/2019   Bill      7/5/2019      G0283             48.00
112713   Florida   Spine   0567665510101053   4/10/2019   Bill      7/5/2019      97140             79.00
112714   Florida   Spine   0562869750101113   5/26/2019   Bill      7/5/2019      99211             84.00
112715   Florida   Spine   0562869750101113   5/26/2019   Bill      7/5/2019      97010             60.00
112716   Florida   Spine   0562869750101113   5/26/2019   Bill      7/5/2019      97140             79.00
112717   Florida   Spine   0562869750101113   5/26/2019   Bill      7/5/2019      G0283             48.00
112718   Florida   Spine   0493645630101109   5/13/2019   Bill      7/5/2019      99211             84.00
112719   Florida   Spine   0493645630101109   5/13/2019   Bill      7/5/2019      G0283             48.00
112720   Florida   Spine   0493645630101109   5/13/2019   Bill      7/5/2019      97010             60.00
112721   Florida   Spine   0493645630101109   5/13/2019   Bill      7/5/2019      97112             84.00
112722   Florida   Spine   0493645630101109   5/13/2019   Bill      7/5/2019      97140             79.00
112723   Florida   Spine   0493645630101109   5/13/2019   Bill      7/5/2019      97110             84.00
112724   Florida   Spine   0493645630101109   5/13/2019   Bill      7/5/2019      97530             99.00
112725   Florida   Spine   0374131480101055   5/14/2019   Bill      7/5/2019      99211             84.00
112726   Florida   Spine   0374131480101055   5/14/2019   Bill      7/5/2019      97010             60.00
112727   Florida   Spine   0374131480101055   5/14/2019   Bill      7/5/2019      G0283             48.00
112728   Florida   Spine   0374131480101055   5/14/2019   Bill      7/5/2019      97035             48.00
112729   Florida   Spine   0374131480101055   5/14/2019   Bill      7/5/2019      97140             79.00
112730   Florida   Spine   0374131480101055   5/14/2019   Bill      7/5/2019      97112             84.00
112731   Florida   Spine   0374131480101055   5/14/2019   Bill      7/5/2019      97530             99.00
112732   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      99211             84.00
112733   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97010             60.00
112734   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97110             84.00
112735   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97530             99.00
112736   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      G0283             48.00
112737   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97140             79.00
112738   Florida   Spine   0095749790101073   4/26/2019   Bill      7/5/2019      97012             60.00
112739   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99211             84.00
112740   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97012             60.00
112741   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      G0283             48.00
112742   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97010             60.00
112743   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97140             79.00
112744   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97110             84.00
112745   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97530             99.00
112746   Florida   Spine   0345138870101054   5/12/2019   Bill      7/5/2019      97010             60.00
112747   Florida   Spine   0345138870101054   5/12/2019   Bill      7/5/2019      G0283             48.00
112748   Florida   Spine   0345138870101054   5/12/2019   Bill      7/5/2019      99212            115.00
112749   Florida   Spine   0452723600101042   4/20/2019   Bill      7/5/2019      99211             84.00
112750   Florida   Spine   0452723600101042   4/20/2019   Bill      7/5/2019      97010             60.00
112751   Florida   Spine   0452723600101042   4/20/2019   Bill      7/5/2019      97110             84.00
112752   Florida   Spine   0452723600101042   4/20/2019   Bill      7/5/2019      97112             84.00
112753   Florida   Spine   0452723600101042   4/20/2019   Bill      7/5/2019      97140             79.00
112754   Florida   Spine   0452723600101042   4/20/2019   Bill      7/5/2019      97530             99.00
112755   Florida   Spine   0452723600101042   4/20/2019   Bill      7/5/2019      G0283             48.00
112756   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99211             84.00
112757   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      G0283             48.00
112758   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2212 of
                                                   2767

112759   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97140             79.00
112760   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97110             84.00
112761   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97530             99.00
112762   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97012             60.00
112763   Florida   Spine   0563701420101034   6/13/2019   Bill      7/5/2019      99203            302.00
112764   Florida   Spine   0563701420101034   6/13/2019   Bill      7/5/2019      97010             60.00
112765   Florida   Spine   0563701420101034   6/13/2019   Bill      7/5/2019      A4556             24.00
112766   Florida   Spine   0563701420101034   6/13/2019   Bill      7/5/2019      G0283             48.00
112767   Florida   Spine   0496500220101034   4/8/2019    Bill      7/5/2019      99211             84.00
112768   Florida   Spine   0496500220101034   4/8/2019    Bill      7/5/2019      G0283             48.00
112769   Florida   Spine   0496500220101034   4/8/2019    Bill      7/5/2019      97010             60.00
112770   Florida   Spine   0496500220101034   4/8/2019    Bill      7/5/2019      97140             79.00
112771   Florida   Spine   0496500220101034   4/8/2019    Bill      7/5/2019      97112             84.00
112772   Florida   Spine   0496500220101034   4/8/2019    Bill      7/5/2019      97530             99.00
112773   Florida   Spine   0496500220101034   4/8/2019    Bill      7/5/2019      97110             84.00
112774   Florida   Spine   0112438410101080   5/8/2019    Bill      7/5/2019      97010             60.00
112775   Florida   Spine   0112438410101080   5/8/2019    Bill      7/5/2019      G0283             48.00
112776   Florida   Spine   0112438410101080   5/8/2019    Bill      7/5/2019      97012             60.00
112777   Florida   Spine   0112438410101080   5/8/2019    Bill      7/5/2019      98941             97.00
112778   Florida   Spine   0112438410101080   5/8/2019    Bill      7/5/2019      98943             79.00
112779   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97010             60.00
112780   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      G0283             48.00
112781   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97530             99.00
112782   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97012             60.00
112783   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97140             79.00
112784   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      99211             84.00
112785   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97110             84.00
112786   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      98940             79.00
112787   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      99211             84.00
112788   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      97010             60.00
112789   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      97012             60.00
112790   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      97140             79.00
112791   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      97530             99.00
112792   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      G0283             48.00
112793   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      99211             84.00
112794   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      97010             60.00
112795   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      97035             48.00
112796   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      97112             84.00
112797   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      97140             79.00
112798   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      97530             99.00
112799   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      G0283             48.00
112800   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      99211             84.00
112801   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      97010             60.00
112802   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      97140             79.00
112803   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      97112             84.00
112804   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      G0283             48.00
112805   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      97035             48.00
112806   Florida   Spine   0610419950101026   4/11/2019   Bill      7/5/2019      97530             99.00
112807   Florida   Spine   8668152690000001   6/16/2019   Bill      7/5/2019      99211             84.00
112808   Florida   Spine   8668152690000001   6/16/2019   Bill      7/5/2019      97140             79.00
112809   Florida   Spine   8668152690000001   6/16/2019   Bill      7/5/2019      A4556             24.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2213 of
                                                   2767

112810   Florida   Spine   8668152690000001   6/16/2019   Bill      7/5/2019      G0283            48.00
112811   Florida   Spine   8668152690000001   6/16/2019   Bill      7/5/2019      97010            60.00
112812   Florida   Spine   8668152690000001   6/16/2019   Bill      7/5/2019      97035            48.00
112813   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      G0283            48.00
112814   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      99211            84.00
112815   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      97530            99.00
112816   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      97140            79.00
112817   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      97112            84.00
112818   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      97035            48.00
112819   Florida   Spine   0607250220101016   6/3/2019    Bill      7/5/2019      97010            60.00
112820   Florida   Spine   0609977840101012   5/10/2019   Bill      7/5/2019      99211            84.00
112821   Florida   Spine   0609977840101012   5/10/2019   Bill      7/5/2019      97010            60.00
112822   Florida   Spine   0609977840101012   5/10/2019   Bill      7/5/2019      97112            84.00
112823   Florida   Spine   0609977840101012   5/10/2019   Bill      7/5/2019      97140            79.00
112824   Florida   Spine   0609977840101012   5/10/2019   Bill      7/5/2019      97530            99.00
112825   Florida   Spine   0609977840101012   5/10/2019   Bill      7/5/2019      G0283            48.00
112826   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      99211            84.00
112827   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      97010            60.00
112828   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      97140            79.00
112829   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      97530            99.00
112830   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      97112            84.00
112831   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      G0283            48.00
112832   Florida   Spine   0296271760101071   6/13/2019   Bill      7/5/2019      97035            48.00
112833   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97010            60.00
112834   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97035            48.00
112835   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97039            48.00
112836   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97140            79.00
112837   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      97530            99.00
112838   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      G0283            48.00
112839   Florida   Spine   0488600520101021   4/12/2019   Bill      7/5/2019      98941            97.00
112840   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      99211            84.00
112841   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      97010            60.00
112842   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      97110            84.00
112843   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      G0283            48.00
112844   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      97140            79.00
112845   Florida   Spine   0648845770101018   5/1/2019    Bill      7/5/2019      97012            60.00
112846   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      99211            84.00
112847   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97010            60.00
112848   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97035            48.00
112849   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97110            84.00
112850   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97140            79.00
112851   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      G0283            48.00
112852   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97530            99.00
112853   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99211            84.00
112854   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      G0283            48.00
112855   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97010            60.00
112856   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97140            79.00
112857   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97110            84.00
112858   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97530            99.00
112859   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97035            48.00
112860   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2214 of
                                                   2767

112861   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      G0283             48.00
112862   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97010             60.00
112863   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97140             79.00
112864   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97110             84.00
112865   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97530             99.00
112866   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      99211             84.00
112867   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97010             60.00
112868   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      G0283             48.00
112869   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97530             99.00
112870   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97140             79.00
112871   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97012             60.00
112872   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97012             60.00
112873   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97140             79.00
112874   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97530             99.00
112875   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      G0283             48.00
112876   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      99211             84.00
112877   Florida   Spine   0579207850101033   6/10/2019   Bill      7/5/2019      97010             60.00
112878   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      99211             84.00
112879   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97112             84.00
112880   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97110             84.00
112881   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97140             79.00
112882   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97010             60.00
112883   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      G0283             48.00
112884   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97010             60.00
112885   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      G0283             48.00
112886   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97530             99.00
112887   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97012             60.00
112888   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97140             79.00
112889   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      99211             84.00
112890   Florida   Spine   0192246390101035   5/20/2019   Bill      7/5/2019      97110             84.00
112891   Florida   Spine   0582436020101046   5/15/2019   Bill      7/5/2019      G0283             48.00
112892   Florida   Spine   0582436020101046   5/15/2019   Bill      7/5/2019      97530             99.00
112893   Florida   Spine   0582436020101046   5/15/2019   Bill      7/5/2019      97140             79.00
112894   Florida   Spine   0582436020101046   5/15/2019   Bill      7/5/2019      97110             84.00
112895   Florida   Spine   0582436020101046   5/15/2019   Bill      7/5/2019      97010             60.00
112896   Florida   Spine   0582436020101046   5/15/2019   Bill      7/5/2019      99211             84.00
112897   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99212            115.00
112898   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      G0283             48.00
112899   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97010             60.00
112900   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97140             79.00
112901   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97110             84.00
112902   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97112             84.00
112903   Florida   Spine   0324509210101035   1/18/2019   Bill      7/5/2019      99211             84.00
112904   Florida   Spine   0324509210101035   1/18/2019   Bill      7/5/2019      G0283             48.00
112905   Florida   Spine   0324509210101035   1/18/2019   Bill      7/5/2019      97010             60.00
112906   Florida   Spine   0324509210101035   1/18/2019   Bill      7/5/2019      97140             79.00
112907   Florida   Spine   0324509210101035   1/18/2019   Bill      7/5/2019      97112             84.00
112908   Florida   Spine   0324509210101035   1/18/2019   Bill      7/5/2019      97110             84.00
112909   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      99211             84.00
112910   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97010             60.00
112911   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2215 of
                                                   2767

112912   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97530             99.00
112913   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97140             79.00
112914   Florida   Spine   0143464250101272   6/1/2019    Bill      7/5/2019      97012             60.00
112915   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      99211             84.00
112916   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97010             60.00
112917   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97035             48.00
112918   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97110             84.00
112919   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97140             79.00
112920   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      G0283             48.00
112921   Florida   Spine   0590496530101035   6/17/2019   Bill      7/5/2019      97530             99.00
112922   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      99211             84.00
112923   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      97010             60.00
112924   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      97012             60.00
112925   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      97140             79.00
112926   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      97530             99.00
112927   Florida   Spine   0347404860101043   2/28/2019   Bill      7/5/2019      G0283             48.00
112928   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      99212            115.00
112929   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      G0283             48.00
112930   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97010             60.00
112931   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97140             79.00
112932   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97110             84.00
112933   Florida   Spine   0429084450101016   6/1/2019    Bill      7/5/2019      97112             84.00
112934   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      99211             84.00
112935   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97112             84.00
112936   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97110             84.00
112937   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97140             79.00
112938   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      97010             60.00
112939   Florida   Spine   0647618710101013   5/17/2019   Bill      7/5/2019      G0283             48.00
112940   Florida   Spine   0561558220101016   1/22/2019   Bill      7/11/2019     G0283             48.00
112941   Florida   Spine   0561558220101016   1/22/2019   Bill      7/11/2019     99213            212.00
112942   Florida   Spine   0561558220101016   1/22/2019   Bill      7/11/2019     97010             60.00
112943   Florida   Spine   0561558220101016   1/22/2019   Bill      7/11/2019     97140             79.00
112944   Florida   Spine   0561558220101016   1/22/2019   Bill      7/11/2019     97112             84.00
112945   Florida   Spine   0561558220101016   1/22/2019   Bill      7/11/2019     97530             99.00
112946   Florida   Spine   0561558220101016   1/22/2019   Bill      7/11/2019     97110             84.00
112947   Florida   Spine   0599509940101022   8/13/2018   Bill      7/11/2019     99203            550.00
112948   Florida   Spine   0576877510101020   5/14/2019   Bill      7/11/2019     99203            550.00
112949   Florida   Spine   0641875970101010   3/27/2019   Bill      7/11/2019     99211             84.00
112950   Florida   Spine   0641875970101010   3/27/2019   Bill      7/11/2019     97010             60.00
112951   Florida   Spine   0641875970101010   3/27/2019   Bill      7/11/2019     97035             48.00
112952   Florida   Spine   0641875970101010   3/27/2019   Bill      7/11/2019     97110             84.00
112953   Florida   Spine   0641875970101010   3/27/2019   Bill      7/11/2019     97112             84.00
112954   Florida   Spine   0641875970101010   3/27/2019   Bill      7/11/2019     97140             79.00
112955   Florida   Spine   0641875970101010   3/27/2019   Bill      7/11/2019     97530             99.00
112956   Florida   Spine   0607188190101014   3/25/2019   Bill      7/11/2019     97010             60.00
112957   Florida   Spine   0607188190101014   3/25/2019   Bill      7/11/2019     99211             84.00
112958   Florida   Spine   0607188190101014   3/25/2019   Bill      7/11/2019     97140             79.00
112959   Florida   Spine   0607188190101014   3/25/2019   Bill      7/11/2019     97110             84.00
112960   Florida   Spine   0607188190101014   3/25/2019   Bill      7/11/2019     97530             99.00
112961   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     99211             84.00
112962   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2216 of
                                                   2767

112963   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97010               60.00
112964   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97140               79.00
112965   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97112               84.00
112966   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97530               99.00
112967   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97110               84.00
112968   Florida   Spine   0311283660101045   8/4/2018    Bill      7/11/2019     97110               84.00
112969   Florida   Spine   0311283660101045   8/4/2018    Bill      7/11/2019     99211               84.00
112970   Florida   Spine   0311283660101045   8/4/2018    Bill      7/11/2019     97010               60.00
112971   Florida   Spine   0311283660101045   8/4/2018    Bill      7/11/2019     97112               84.00
112972   Florida   Spine   0311283660101045   8/4/2018    Bill      7/11/2019     97140               79.00
112973   Florida   Spine   0311283660101045   8/4/2018    Bill      7/11/2019     97530               99.00
112974   Florida   Spine   0311283660101045   8/4/2018    Bill      7/11/2019     G0283               48.00
112975   Florida   Spine   0576877510101020   5/14/2019   Bill      7/11/2019     99213              385.00
112976   Florida   Spine   0648844600101017   3/9/2019    Bill      7/11/2019     72148            2,145.00
112977   Florida   Spine   0593692000101045   4/19/2019   Bill      7/11/2019     99211               84.00
112978   Florida   Spine   0593692000101045   4/19/2019   Bill      7/11/2019     97010               60.00
112979   Florida   Spine   0593692000101045   4/19/2019   Bill      7/11/2019     97012               60.00
112980   Florida   Spine   0593692000101045   4/19/2019   Bill      7/11/2019     G0283               48.00
112981   Florida   Spine   0593692000101045   4/19/2019   Bill      7/11/2019     97530               99.00
112982   Florida   Spine   0593692000101045   4/19/2019   Bill      7/11/2019     97140               79.00
112983   Florida   Spine   0593692000101045   4/19/2019   Bill      7/11/2019     G0283               48.00
112984   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     99211               84.00
112985   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     G0283               48.00
112986   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97035               48.00
112987   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97010               60.00
112988   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97530               99.00
112989   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     72148            2,145.00
112990   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     72141            2,145.00
112991   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     73221            1,925.00
112992   Florida   Spine   0496500220101034   4/8/2019    Bill      7/11/2019     99213              385.00
112993   Florida   Spine   0322680290101070   3/22/2019   Bill      7/11/2019     99213              385.00
112994   Florida   Spine   0322680290101070   3/22/2019   Bill      7/11/2019     73030              165.00
112995   Florida   Spine   0650350380101016   6/10/2019   Bill      7/11/2019     73221            1,925.00
112996   Florida   Spine   0650350380101016   6/10/2019   Bill      7/11/2019     72148            2,145.00
112997   Florida   Spine   0369652750101159   1/6/2019    Bill      7/11/2019     99203              550.00
112998   Florida   Spine   0369652750101159   1/6/2019    Bill      7/11/2019     64493            1,980.00
112999   Florida   Spine   0369652750101159   1/6/2019    Bill      7/11/2019     64494              990.00
113000   Florida   Spine   0369652750101159   1/6/2019    Bill      7/11/2019     J2001               38.50
113001   Florida   Spine   0369652750101159   1/6/2019    Bill      7/11/2019     J3301               38.50
113002   Florida   Spine   0369652750101159   1/6/2019    Bill      7/11/2019     J3490               27.50
113003   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     99211               84.00
113004   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97010               60.00
113005   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97035               48.00
113006   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     G0283               48.00
113007   Florida   Spine   0409412610101036   3/30/2019   Bill      7/11/2019     99203              550.00
113008   Florida   Spine   0562869750101113   5/26/2019   Bill      7/11/2019     72141            2,145.00
113009   Florida   Spine   0562869750101113   5/26/2019   Bill      7/11/2019     72148            2,145.00
113010   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     99203              550.00
113011   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     72148            2,145.00
113012   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     72141            2,145.00
113013   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     G0283               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2217 of
                                                   2767

113014   Florida   Spine   0564270350101017   5/18/2019    Bill     7/11/2019     97010               60.00
113015   Florida   Spine   0564270350101017   5/18/2019    Bill     7/11/2019     97035               48.00
113016   Florida   Spine   0564270350101017   5/18/2019    Bill     7/11/2019     97140               79.00
113017   Florida   Spine   0564270350101017   5/18/2019    Bill     7/11/2019     97112               84.00
113018   Florida   Spine   0564270350101017   5/18/2019    Bill     7/11/2019     97530               99.00
113019   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     G0283               48.00
113020   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     97010               60.00
113021   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     97035               48.00
113022   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     97140               79.00
113023   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     97530               99.00
113024   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     99211               84.00
113025   Florida   Spine   0528344130101053   4/18/2019    Bill     7/11/2019     G0283               48.00
113026   Florida   Spine   0528344130101053   4/18/2019    Bill     7/11/2019     97010               60.00
113027   Florida   Spine   0528344130101053   4/18/2019    Bill     7/11/2019     97140               79.00
113028   Florida   Spine   0528344130101053   4/18/2019    Bill     7/11/2019     97112               84.00
113029   Florida   Spine   0528344130101053   4/18/2019    Bill     7/11/2019     97530               99.00
113030   Florida   Spine   0528344130101053   4/18/2019    Bill     7/11/2019     97110               84.00
113031   Florida   Spine   0528344130101053   4/18/2019    Bill     7/11/2019     99211               84.00
113032   Florida   Spine   0550523890101038   1/13/2019    Bill     7/11/2019     99203              550.00
113033   Florida   Spine   0537302130101035   4/8/2019     Bill     7/11/2019     99213              385.00
113034   Florida   Spine   0345413330101089   6/2/2019     Bill     7/11/2019     99203              550.00
113035   Florida   Spine   0618037970101024   5/13/2019    Bill     7/11/2019     99203              550.00
113036   Florida   Spine   0352987180101075   12/11/2018   Bill     7/11/2019     99213              385.00
113037   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     G0283               48.00
113038   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     97010               60.00
113039   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     97530               99.00
113040   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     97140               79.00
113041   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     97112               84.00
113042   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     99211               84.00
113043   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     G0283               48.00
113044   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     97010               60.00
113045   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     97035               48.00
113046   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     97140               79.00
113047   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     97530               99.00
113048   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     99211               84.00
113049   Florida   Spine   0655591160101016   3/12/2019    Bill     7/11/2019     99213              385.00
113050   Florida   Spine   0655591160101016   3/12/2019    Bill     7/11/2019     J2001              115.50
113051   Florida   Spine   0655591160101016   3/12/2019    Bill     7/11/2019     J3301               38.50
113052   Florida   Spine   0655591160101016   3/12/2019    Bill     7/11/2019     Q9965               25.00
113053   Florida   Spine   0655591160101016   3/12/2019    Bill     7/11/2019     64490            1,650.00
113054   Florida   Spine   0655591160101016   3/12/2019    Bill     7/11/2019     64491              934.00
113055   Florida   Spine   0624220070101027   6/2/2019     Bill     7/11/2019     99211               84.00
113056   Florida   Spine   0624220070101027   6/2/2019     Bill     7/11/2019     G0283               48.00
113057   Florida   Spine   0624220070101027   6/2/2019     Bill     7/11/2019     97010               60.00
113058   Florida   Spine   0624220070101027   6/2/2019     Bill     7/11/2019     97035               48.00
113059   Florida   Spine   0624220070101027   6/2/2019     Bill     7/11/2019     97140               79.00
113060   Florida   Spine   0624220070101027   6/2/2019     Bill     7/11/2019     97530               99.00
113061   Florida   Spine   8668152690000001   6/16/2019    Bill     7/11/2019     99203              550.00
113062   Florida   Spine   0609709200101021   12/16/2018   Bill     7/11/2019     99213              385.00
113063   Florida   Spine   0110167010101271   9/29/2018    Bill     7/11/2019     99213              385.00
113064   Florida   Spine   0521928670101023   12/23/2016   Bill     7/11/2019     99213              385.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2218 of
                                                   2767

113065   Florida   Spine   0453153240101062   4/10/2019   Bill      7/11/2019     99203              550.00
113066   Florida   Spine   0109682750101102   4/30/2019   Bill      7/11/2019     99203              550.00
113067   Florida   Spine   0360636180101128   7/22/2018   Bill      7/11/2019     99203              550.00
113068   Florida   Spine   0538317880101034   1/9/2019    Bill      7/11/2019     99213              385.00
113069   Florida   Spine   0595251150101053   4/29/2019   Bill      7/11/2019     99203              550.00
113070   Florida   Spine   0546439520000001   2/21/2019   Bill      7/11/2019     99213              385.00
113071   Florida   Spine   0432770330101037   10/3/2018   Bill      7/11/2019     99213              385.00
113072   Florida   Spine   0576877510101020   5/14/2019   Bill      7/11/2019     62323            2,200.00
113073   Florida   Spine   0576877510101020   5/14/2019   Bill      7/11/2019     J2001              115.50
113074   Florida   Spine   0576877510101020   5/14/2019   Bill      7/11/2019     J1040               75.00
113075   Florida   Spine   0576877510101020   5/14/2019   Bill      7/11/2019     Q9965               25.00
113076   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     G0283               48.00
113077   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97010               60.00
113078   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97530               99.00
113079   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97140               79.00
113080   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97112               84.00
113081   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97110               84.00
113082   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     99211               84.00
113083   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     G0283               48.00
113084   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97010               60.00
113085   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97035               48.00
113086   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97140               79.00
113087   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97112               84.00
113088   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97530               99.00
113089   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     99211               84.00
113090   Florida   Spine   0659301680101017   5/9/2019    Bill      7/11/2019     G0283               48.00
113091   Florida   Spine   0659301680101017   5/9/2019    Bill      7/11/2019     97010               60.00
113092   Florida   Spine   0659301680101017   5/9/2019    Bill      7/11/2019     97140               79.00
113093   Florida   Spine   0659301680101017   5/9/2019    Bill      7/11/2019     97112               84.00
113094   Florida   Spine   0659301680101017   5/9/2019    Bill      7/11/2019     97530               99.00
113095   Florida   Spine   0659301680101017   5/9/2019    Bill      7/11/2019     99211               84.00
113096   Florida   Spine   0512331140101023   3/23/2019   Bill      7/11/2019     99213              212.00
113097   Florida   Spine   0512331140101023   3/23/2019   Bill      7/11/2019     97010               60.00
113098   Florida   Spine   0512331140101023   3/23/2019   Bill      7/11/2019     97110               84.00
113099   Florida   Spine   0512331140101023   3/23/2019   Bill      7/11/2019     97112               84.00
113100   Florida   Spine   0512331140101023   3/23/2019   Bill      7/11/2019     97140               79.00
113101   Florida   Spine   0512331140101023   3/23/2019   Bill      7/11/2019     97530               99.00
113102   Florida   Spine   0512331140101023   3/23/2019   Bill      7/11/2019     G0283               48.00
113103   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     99203              550.00
113104   Florida   Spine   0624777350101019   1/6/2019    Bill      7/11/2019     99213              385.00
113105   Florida   Spine   0160007080101067   6/27/2018   Bill      7/11/2019     99213              385.00
113106   Florida   Spine   0625209770101030   3/20/2019   Bill      7/11/2019     99213              385.00
113107   Florida   Spine   0347243680101035   5/22/2019   Bill      7/11/2019     99203              550.00
113108   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     G0283               48.00
113109   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97010               60.00
113110   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97530               99.00
113111   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97140               79.00
113112   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97112               84.00
113113   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97110               84.00
113114   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     99211               84.00
113115   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     72141            2,145.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2219 of
                                                   2767

113116   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     99211            84.00
113117   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97010            60.00
113118   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97035            48.00
113119   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97140            79.00
113120   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97530            99.00
113121   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     G0283            48.00
113122   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97010            60.00
113123   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     G0283            48.00
113124   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97112            84.00
113125   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     99211            84.00
113126   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97110            84.00
113127   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     98941            97.00
113128   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97010            60.00
113129   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97140            79.00
113130   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97530            99.00
113131   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     99211            84.00
113132   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     G0283            48.00
113133   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     97010            60.00
113134   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     97530            99.00
113135   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     97140            79.00
113136   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     99211            84.00
113137   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97010            60.00
113138   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97140            79.00
113139   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97530            99.00
113140   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     G0283            48.00
113141   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     99211            84.00
113142   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97010            60.00
113143   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97110            84.00
113144   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97112            84.00
113145   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     99211            84.00
113146   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97140            79.00
113147   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     G0283            48.00
113148   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     99211            84.00
113149   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     97010            60.00
113150   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     97140            79.00
113151   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     97530            99.00
113152   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     G0283            48.00
113153   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     99211            84.00
113154   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     G0283            48.00
113155   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     97010            60.00
113156   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     97140            79.00
113157   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     97530            99.00
113158   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     97110            84.00
113159   Florida   Spine   0147335130101177   3/25/2019   Bill      7/11/2019     97010            60.00
113160   Florida   Spine   0147335130101177   3/25/2019   Bill      7/11/2019     97140            79.00
113161   Florida   Spine   0147335130101177   3/25/2019   Bill      7/11/2019     97530            99.00
113162   Florida   Spine   0147335130101177   3/25/2019   Bill      7/11/2019     G0283            48.00
113163   Florida   Spine   0147335130101177   3/25/2019   Bill      7/11/2019     99211            84.00
113164   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     99211            84.00
113165   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     97140            79.00
113166   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2220 of
                                                   2767

113167   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     97010             60.00
113168   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     97112             84.00
113169   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     97110             84.00
113170   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     97140             79.00
113171   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     G0283             48.00
113172   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     97010             60.00
113173   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     99211             84.00
113174   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     97112             84.00
113175   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     97110             84.00
113176   Florida   Spine   8667785390000001   5/11/2019   Bill      7/11/2019     99211             84.00
113177   Florida   Spine   8667785390000001   5/11/2019   Bill      7/11/2019     97010             60.00
113178   Florida   Spine   8667785390000001   5/11/2019   Bill      7/11/2019     97140             79.00
113179   Florida   Spine   8667785390000001   5/11/2019   Bill      7/11/2019     G0283             48.00
113180   Florida   Spine   8667785390000001   5/11/2019   Bill      7/11/2019     97110             84.00
113181   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     99203            302.00
113182   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     G0283             48.00
113183   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97010             60.00
113184   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97140             79.00
113185   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     A4556             24.00
113186   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     99211             84.00
113187   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     97010             60.00
113188   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     97110             84.00
113189   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     97140             79.00
113190   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     G0283             48.00
113191   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     97112             84.00
113192   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     G0283             48.00
113193   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     97010             60.00
113194   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     97140             79.00
113195   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     97530             99.00
113196   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     97110             84.00
113197   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     99213            212.00
113198   Florida   Spine   0520017690101022   3/14/2019   Bill      7/11/2019     99211             84.00
113199   Florida   Spine   0520017690101022   3/14/2019   Bill      7/11/2019     97112             84.00
113200   Florida   Spine   0520017690101022   3/14/2019   Bill      7/11/2019     97530             99.00
113201   Florida   Spine   0520017690101022   3/14/2019   Bill      7/11/2019     97140             79.00
113202   Florida   Spine   0520017690101022   3/14/2019   Bill      7/11/2019     97014             48.00
113203   Florida   Spine   0520017690101022   3/14/2019   Bill      7/11/2019     97010             60.00
113204   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97010             60.00
113205   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     G0283             48.00
113206   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97530             99.00
113207   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97140             79.00
113208   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97039             48.00
113209   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97035             48.00
113210   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97010             60.00
113211   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97035             48.00
113212   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97140             79.00
113213   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97530             99.00
113214   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     G0283             48.00
113215   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97010             60.00
113216   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     G0283             48.00
113217   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2221 of
                                                   2767

113218   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97140               79.00
113219   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97110               84.00
113220   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     G0283               48.00
113221   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97010               60.00
113222   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97140               79.00
113223   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97112               84.00
113224   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97530               99.00
113225   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     99211               84.00
113226   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     99203              302.00
113227   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     G0283               48.00
113228   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     A4556               24.00
113229   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     97010               60.00
113230   Florida   Spine   0659301680101017   5/9/2019    Bill      7/11/2019     G0283               48.00
113231   Florida   Spine   0659301680101017   5/9/2019    Bill      7/11/2019     97010               60.00
113232   Florida   Spine   0659301680101017   5/9/2019    Bill      7/11/2019     97140               79.00
113233   Florida   Spine   0659301680101017   5/9/2019    Bill      7/11/2019     97112               84.00
113234   Florida   Spine   0659301680101017   5/9/2019    Bill      7/11/2019     97530               99.00
113235   Florida   Spine   0659301680101017   5/9/2019    Bill      7/11/2019     99211               84.00
113236   Florida   Spine   0624220070101027   6/2/2019    Bill      7/11/2019     97010               60.00
113237   Florida   Spine   0624220070101027   6/2/2019    Bill      7/11/2019     97035               48.00
113238   Florida   Spine   0624220070101027   6/2/2019    Bill      7/11/2019     97140               79.00
113239   Florida   Spine   0624220070101027   6/2/2019    Bill      7/11/2019     97530               99.00
113240   Florida   Spine   0624220070101027   6/2/2019    Bill      7/11/2019     G0283               48.00
113241   Florida   Spine   0804951830000001   4/16/2019   Bill      7/11/2019     97010               60.00
113242   Florida   Spine   0804951830000001   4/16/2019   Bill      7/11/2019     97140               79.00
113243   Florida   Spine   0804951830000001   4/16/2019   Bill      7/11/2019     97530               99.00
113244   Florida   Spine   0804951830000001   4/16/2019   Bill      7/11/2019     G0283               48.00
113245   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97010               60.00
113246   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97110               84.00
113247   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     G0283               48.00
113248   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     98940               79.00
113249   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97530               99.00
113250   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     99211               84.00
113251   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97010               60.00
113252   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     G0283               48.00
113253   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97530               99.00
113254   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97140               79.00
113255   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97012               60.00
113256   Florida   Spine   0393857520101138   5/15/2019   Bill      7/11/2019     G0283               48.00
113257   Florida   Spine   0393857520101138   5/15/2019   Bill      7/11/2019     97010               60.00
113258   Florida   Spine   0393857520101138   5/15/2019   Bill      7/11/2019     97140               79.00
113259   Florida   Spine   0393857520101138   5/15/2019   Bill      7/11/2019     97112               84.00
113260   Florida   Spine   0393857520101138   5/15/2019   Bill      7/11/2019     97530               99.00
113261   Florida   Spine   0393857520101138   5/15/2019   Bill      7/11/2019     99211               84.00
113262   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     72141            2,145.00
113263   Florida   Spine   0159492390101051   3/22/2019   Bill      7/11/2019     99211               84.00
113264   Florida   Spine   0159492390101051   3/22/2019   Bill      7/11/2019     97010               60.00
113265   Florida   Spine   0159492390101051   3/22/2019   Bill      7/11/2019     97140               79.00
113266   Florida   Spine   0159492390101051   3/22/2019   Bill      7/11/2019     G0283               48.00
113267   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     99211               84.00
113268   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2222 of
                                                   2767

113269   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97140               79.00
113270   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97530               99.00
113271   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     G0283               48.00
113272   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97035               48.00
113273   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     99211               84.00
113274   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     G0283               48.00
113275   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97010               60.00
113276   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97140               79.00
113277   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97530               99.00
113278   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     99203              302.00
113279   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     G0283               48.00
113280   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     A4556               24.00
113281   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97140               79.00
113282   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97010               60.00
113283   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97010               60.00
113284   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97140               79.00
113285   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     99203              302.00
113286   Florida   Spine   0356081230101370   5/2/2019    Bill      7/11/2019     99211               84.00
113287   Florida   Spine   0356081230101370   5/2/2019    Bill      7/11/2019     97010               60.00
113288   Florida   Spine   0356081230101370   5/2/2019    Bill      7/11/2019     G0283               48.00
113289   Florida   Spine   0356081230101370   5/2/2019    Bill      7/11/2019     97140               79.00
113290   Florida   Spine   0356081230101370   5/2/2019    Bill      7/11/2019     97530               99.00
113291   Florida   Spine   0356081230101370   5/2/2019    Bill      7/11/2019     97110               84.00
113292   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97010               60.00
113293   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     G0283               48.00
113294   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97140               79.00
113295   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97530               99.00
113296   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97035               48.00
113297   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     99211               84.00
113298   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     97140               79.00
113299   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     97010               60.00
113300   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     97530               99.00
113301   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     G0283               48.00
113302   Florida   Spine   0295868630101131   4/29/2019   Bill      7/11/2019     99211               84.00
113303   Florida   Spine   0295868630101131   4/29/2019   Bill      7/11/2019     G0283               48.00
113304   Florida   Spine   0295868630101131   4/29/2019   Bill      7/11/2019     97010               60.00
113305   Florida   Spine   0295868630101131   4/29/2019   Bill      7/11/2019     97140               79.00
113306   Florida   Spine   0295868630101131   4/29/2019   Bill      7/11/2019     97530               99.00
113307   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     99203              302.00
113308   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     97010               60.00
113309   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     G0283               48.00
113310   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     97035               48.00
113311   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     72141            2,145.00
113312   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     72148            2,145.00
113313   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97010               60.00
113314   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97035               48.00
113315   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97140               79.00
113316   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97530               99.00
113317   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     G0283               48.00
113318   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97010               60.00
113319   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2223 of
                                                   2767

113320   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97140            79.00
113321   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97530            99.00
113322   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     G0283            48.00
113323   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     99211            84.00
113324   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97010            60.00
113325   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97035            48.00
113326   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97140            79.00
113327   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     G0283            48.00
113328   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97530            99.00
113329   Florida   Spine   0297487670101030   4/3/2019    Bill      7/11/2019     G0283            48.00
113330   Florida   Spine   0297487670101030   4/3/2019    Bill      7/11/2019     97010            60.00
113331   Florida   Spine   0297487670101030   4/3/2019    Bill      7/11/2019     97140            79.00
113332   Florida   Spine   0297487670101030   4/3/2019    Bill      7/11/2019     97110            84.00
113333   Florida   Spine   0297487670101030   4/3/2019    Bill      7/11/2019     99211            84.00
113334   Florida   Spine   0297487670101030   4/3/2019    Bill      7/11/2019     97112            84.00
113335   Florida   Spine   0450622060101066   3/6/2019    Bill      7/11/2019     99211            84.00
113336   Florida   Spine   0450622060101066   3/6/2019    Bill      7/11/2019     G0283            48.00
113337   Florida   Spine   0450622060101066   3/6/2019    Bill      7/11/2019     97010            60.00
113338   Florida   Spine   0450622060101066   3/6/2019    Bill      7/11/2019     97140            79.00
113339   Florida   Spine   0450622060101066   3/6/2019    Bill      7/11/2019     97112            84.00
113340   Florida   Spine   0450622060101066   3/6/2019    Bill      7/11/2019     97110            84.00
113341   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     99211            84.00
113342   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     G0283            48.00
113343   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     97010            60.00
113344   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     97140            79.00
113345   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     97530            99.00
113346   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     97110            84.00
113347   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     99211            84.00
113348   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97140            79.00
113349   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     G0283            48.00
113350   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97010            60.00
113351   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97035            48.00
113352   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97039            48.00
113353   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     G0283            48.00
113354   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     97010            60.00
113355   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     97530            99.00
113356   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     97140            79.00
113357   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     99211            84.00
113358   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     97110            84.00
113359   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     99211            84.00
113360   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     97010            60.00
113361   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     97140            79.00
113362   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     97530            99.00
113363   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     G0283            48.00
113364   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     99211            84.00
113365   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     97010            60.00
113366   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     97110            84.00
113367   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     97530            99.00
113368   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     G0283            48.00
113369   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     97140            79.00
113370   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2224 of
                                                   2767

113371   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     97010             60.00
113372   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     97035             48.00
113373   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     97140             79.00
113374   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     97530             99.00
113375   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     G0283             48.00
113376   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     G0283             48.00
113377   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     97010             60.00
113378   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     97035             48.00
113379   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     97140             79.00
113380   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     A4556             24.00
113381   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     99203            302.00
113382   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     99213            212.00
113383   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     97010             60.00
113384   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     G0283             48.00
113385   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     97140             79.00
113386   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     97530             99.00
113387   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     99211             84.00
113388   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97530             99.00
113389   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97140             79.00
113390   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97010             60.00
113391   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     G0283             48.00
113392   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97010             60.00
113393   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97140             79.00
113394   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     99211             84.00
113395   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     99211             84.00
113396   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     G0283             48.00
113397   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97530             99.00
113398   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97140             79.00
113399   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97112             84.00
113400   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97110             84.00
113401   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97010             60.00
113402   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     99211             84.00
113403   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     G0283             48.00
113404   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     97010             60.00
113405   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     97035             48.00
113406   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     97140             79.00
113407   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     97530             99.00
113408   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     97010             60.00
113409   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     G0283             48.00
113410   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     97035             48.00
113411   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     97140             79.00
113412   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     97530             99.00
113413   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     99211             84.00
113414   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     99211             84.00
113415   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     G0283             48.00
113416   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     97140             79.00
113417   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     97112             84.00
113418   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     97110             84.00
113419   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     97530             99.00
113420   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     98943             79.00
113421   Florida   Spine   0613782140101017   5/31/2019   Bill      7/11/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2225 of
                                                   2767

113422   Florida   Spine   0613782140101017   5/31/2019   Bill      7/11/2019     G0283             48.00
113423   Florida   Spine   0613782140101017   5/31/2019   Bill      7/11/2019     97010             60.00
113424   Florida   Spine   0613782140101017   5/31/2019   Bill      7/11/2019     97035             48.00
113425   Florida   Spine   0613782140101017   5/31/2019   Bill      7/11/2019     97140             79.00
113426   Florida   Spine   0613782140101017   5/31/2019   Bill      7/11/2019     97530             99.00
113427   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     G0283             48.00
113428   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97140             79.00
113429   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97035             48.00
113430   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97530             99.00
113431   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97010             60.00
113432   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97039             48.00
113433   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97010             60.00
113434   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     G0283             48.00
113435   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97530             99.00
113436   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97140             79.00
113437   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97110             84.00
113438   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     99211             84.00
113439   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97010             60.00
113440   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     G0283             48.00
113441   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97035             48.00
113442   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     99211             84.00
113443   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     97010             60.00
113444   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     G0283             48.00
113445   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     97012             60.00
113446   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     97530             99.00
113447   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     97140             79.00
113448   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     G0283             48.00
113449   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97140             79.00
113450   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97530             99.00
113451   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97035             48.00
113452   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97010             60.00
113453   Florida   Spine   0438553860101039   4/23/2019   Bill      7/11/2019     99211             84.00
113454   Florida   Spine   0438553860101039   4/23/2019   Bill      7/11/2019     97010             60.00
113455   Florida   Spine   0438553860101039   4/23/2019   Bill      7/11/2019     G0283             48.00
113456   Florida   Spine   0438553860101039   4/23/2019   Bill      7/11/2019     97012             60.00
113457   Florida   Spine   0438553860101039   4/23/2019   Bill      7/11/2019     97530             99.00
113458   Florida   Spine   0438553860101039   4/23/2019   Bill      7/11/2019     97110             84.00
113459   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97012             60.00
113460   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     G0283             48.00
113461   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97530             99.00
113462   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97140             79.00
113463   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97039             48.00
113464   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97035             48.00
113465   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     99211             84.00
113466   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     G0283             48.00
113467   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     97035             48.00
113468   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     97140             79.00
113469   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     97112             84.00
113470   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     97530             99.00
113471   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     97010             60.00
113472   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     99203            550.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2226 of
                                                   2767

113473   Florida   Spine   0156076870000001   6/24/2019    Bill     7/11/2019     97012               60.00
113474   Florida   Spine   0156076870000001   6/24/2019    Bill     7/11/2019     G0283               48.00
113475   Florida   Spine   0230037450101153   6/10/2019    Bill     7/11/2019     99211               84.00
113476   Florida   Spine   0389901570101063   5/21/2019    Bill     7/11/2019     99211               84.00
113477   Florida   Spine   0389901570101063   5/21/2019    Bill     7/11/2019     97010               60.00
113478   Florida   Spine   0389901570101063   5/21/2019    Bill     7/11/2019     G0283               48.00
113479   Florida   Spine   0389901570101063   5/21/2019    Bill     7/11/2019     97140               79.00
113480   Florida   Spine   0389901570101063   5/21/2019    Bill     7/11/2019     97012               60.00
113481   Florida   Spine   0577850280101073   3/21/2019    Bill     7/11/2019     97010               60.00
113482   Florida   Spine   0577850280101073   3/21/2019    Bill     7/11/2019     97035               48.00
113483   Florida   Spine   0577850280101073   3/21/2019    Bill     7/11/2019     97112               84.00
113484   Florida   Spine   0577850280101073   3/21/2019    Bill     7/11/2019     97140               79.00
113485   Florida   Spine   0577850280101073   3/21/2019    Bill     7/11/2019     97530               99.00
113486   Florida   Spine   0577850280101073   3/21/2019    Bill     7/11/2019     G0283               48.00
113487   Florida   Spine   0577850280101073   3/21/2019    Bill     7/11/2019     99211               84.00
113488   Florida   Spine   0438553860101039   4/23/2019    Bill     7/11/2019     99203              550.00
113489   Florida   Spine   0429066000101091   5/14/2018    Bill     7/11/2019     99213              385.00
113490   Florida   Spine   0111413610101231   5/13/2019    Bill     7/11/2019     72141            2,145.00
113491   Florida   Spine   0111413610101231   5/13/2019    Bill     7/11/2019     72148            2,145.00
113492   Florida   Spine   0545969630101200   2/20/2019    Bill     7/11/2019     99213              385.00
113493   Florida   Spine   0545969630101200   2/20/2019    Bill     7/11/2019     99213              385.00
113494   Florida   Spine   0366464340101084   5/22/2019    Bill     7/11/2019     99203              550.00
113495   Florida   Spine   0544263320000002   3/16/2019    Bill     7/11/2019     99213              385.00
113496   Florida   Spine   0619493160101010   11/13/2018   Bill     7/11/2019     99213              385.00
113497   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     99211               84.00
113498   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     97010               60.00
113499   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     97140               79.00
113500   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     97112               84.00
113501   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     97530               99.00
113502   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     97110               84.00
113503   Florida   Spine   0591231420101012   6/9/2019     Bill     7/11/2019     99203              550.00
113504   Florida   Spine   0544263320000002   3/16/2019    Bill     7/11/2019     99213              385.00
113505   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     G0283               48.00
113506   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     99211               84.00
113507   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     97010               60.00
113508   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     97530               99.00
113509   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     97140               79.00
113510   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     97112               84.00
113511   Florida   Spine   0419163770101104   4/20/2019    Bill     7/11/2019     97110               84.00
113512   Florida   Spine   0653584250101014   7/1/2019     Bill     7/11/2019     A4556               24.00
113513   Florida   Spine   0653584250101014   7/1/2019     Bill     7/11/2019     97010               60.00
113514   Florida   Spine   0653584250101014   7/1/2019     Bill     7/11/2019     97140               79.00
113515   Florida   Spine   0653584250101014   7/1/2019     Bill     7/11/2019     97530               99.00
113516   Florida   Spine   0653584250101014   7/1/2019     Bill     7/11/2019     97035               48.00
113517   Florida   Spine   0653584250101014   7/1/2019     Bill     7/11/2019     G0283               48.00
113518   Florida   Spine   0510624750101040   6/14/2019    Bill     7/11/2019     97010               60.00
113519   Florida   Spine   0510624750101040   6/14/2019    Bill     7/11/2019     G0283               48.00
113520   Florida   Spine   0510624750101040   6/14/2019    Bill     7/11/2019     97140               79.00
113521   Florida   Spine   0510624750101040   6/14/2019    Bill     7/11/2019     97530               99.00
113522   Florida   Spine   0510624750101040   6/14/2019    Bill     7/11/2019     97035               48.00
113523   Florida   Spine   0510624750101040   6/14/2019    Bill     7/11/2019     97039               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2227 of
                                                   2767

113524   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     99211             84.00
113525   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97010             60.00
113526   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97140             79.00
113527   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97530             99.00
113528   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     G0283             48.00
113529   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97035             48.00
113530   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97012             60.00
113531   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97010             60.00
113532   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97035             48.00
113533   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97039             48.00
113534   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97140             79.00
113535   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97530             99.00
113536   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     G0283             48.00
113537   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     98941             97.00
113538   Florida   Spine   0372012190101043   2/4/2019    Bill      7/11/2019     99213            212.00
113539   Florida   Spine   0372012190101043   2/4/2019    Bill      7/11/2019     97010             60.00
113540   Florida   Spine   0372012190101043   2/4/2019    Bill      7/11/2019     G0283             48.00
113541   Florida   Spine   0372012190101043   2/4/2019    Bill      7/11/2019     97140             79.00
113542   Florida   Spine   0372012190101043   2/4/2019    Bill      7/11/2019     97530             99.00
113543   Florida   Spine   0372012190101043   2/4/2019    Bill      7/11/2019     98941             97.00
113544   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     99212            115.00
113545   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     G0283             48.00
113546   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97035             48.00
113547   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97140             79.00
113548   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97112             84.00
113549   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97530             99.00
113550   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97010             60.00
113551   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     99211             84.00
113552   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     97140             79.00
113553   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     97010             60.00
113554   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     97530             99.00
113555   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     G0283             48.00
113556   Florida   Spine   0295868630101131   4/29/2019   Bill      7/11/2019     99211             84.00
113557   Florida   Spine   0295868630101131   4/29/2019   Bill      7/11/2019     G0283             48.00
113558   Florida   Spine   0295868630101131   4/29/2019   Bill      7/11/2019     97010             60.00
113559   Florida   Spine   0295868630101131   4/29/2019   Bill      7/11/2019     97140             79.00
113560   Florida   Spine   0295868630101131   4/29/2019   Bill      7/11/2019     97530             99.00
113561   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     97010             60.00
113562   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     G0283             48.00
113563   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     97530             99.00
113564   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     97140             79.00
113565   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     97012             60.00
113566   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     97035             48.00
113567   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     G0283             48.00
113568   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97140             79.00
113569   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97530             99.00
113570   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97035             48.00
113571   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97010             60.00
113572   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     99211             84.00
113573   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     97010             60.00
113574   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2228 of
                                                   2767

113575   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     97140            79.00
113576   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     G0283            48.00
113577   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     97112            84.00
113578   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     99211            84.00
113579   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     G0283            48.00
113580   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     97010            60.00
113581   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     97140            79.00
113582   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     97530            99.00
113583   Florida   Spine   0111413610101231   5/13/2019   Bill      7/11/2019     97110            84.00
113584   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97010            60.00
113585   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97110            84.00
113586   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97112            84.00
113587   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     99211            84.00
113588   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97140            79.00
113589   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     G0283            48.00
113590   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97010            60.00
113591   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97140            79.00
113592   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97530            99.00
113593   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     99211            84.00
113594   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97010            60.00
113595   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     G0283            48.00
113596   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97112            84.00
113597   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     99211            84.00
113598   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97110            84.00
113599   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97140            79.00
113600   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97010            60.00
113601   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97140            79.00
113602   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     97530            99.00
113603   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     G0283            48.00
113604   Florida   Spine   0575731170101021   5/12/2019   Bill      7/11/2019     99211            84.00
113605   Florida   Spine   0436328500101075   3/11/2019   Bill      7/11/2019     99211            84.00
113606   Florida   Spine   0436328500101075   3/11/2019   Bill      7/11/2019     97010            60.00
113607   Florida   Spine   0436328500101075   3/11/2019   Bill      7/11/2019     97110            84.00
113608   Florida   Spine   0436328500101075   3/11/2019   Bill      7/11/2019     97112            84.00
113609   Florida   Spine   0436328500101075   3/11/2019   Bill      7/11/2019     97140            79.00
113610   Florida   Spine   0436328500101075   3/11/2019   Bill      7/11/2019     G0283            48.00
113611   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     99211            84.00
113612   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     97140            79.00
113613   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     G0283            48.00
113614   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     97010            60.00
113615   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     97112            84.00
113616   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     97110            84.00
113617   Florida   Spine   0147335130101177   3/25/2019   Bill      7/11/2019     97010            60.00
113618   Florida   Spine   0147335130101177   3/25/2019   Bill      7/11/2019     97140            79.00
113619   Florida   Spine   0147335130101177   3/25/2019   Bill      7/11/2019     97530            99.00
113620   Florida   Spine   0147335130101177   3/25/2019   Bill      7/11/2019     G0283            48.00
113621   Florida   Spine   0147335130101177   3/25/2019   Bill      7/11/2019     99211            84.00
113622   Florida   Spine   0147335130101177   3/25/2019   Bill      7/11/2019     97039            48.00
113623   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     99211            84.00
113624   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     97010            60.00
113625   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2229 of
                                                   2767

113626   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     97012            60.00
113627   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     97530            99.00
113628   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     97140            79.00
113629   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     97140            79.00
113630   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     G0283            48.00
113631   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     97010            60.00
113632   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     99211            84.00
113633   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     97112            84.00
113634   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     97110            84.00
113635   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     99211            84.00
113636   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     97010            60.00
113637   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     97110            84.00
113638   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     97530            99.00
113639   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     G0283            48.00
113640   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     97140            79.00
113641   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     97039            48.00
113642   Florida   Spine   0476054460101175   4/6/2019    Bill      7/11/2019     99211            84.00
113643   Florida   Spine   0476054460101175   4/6/2019    Bill      7/11/2019     97010            60.00
113644   Florida   Spine   0476054460101175   4/6/2019    Bill      7/11/2019     97110            84.00
113645   Florida   Spine   0476054460101175   4/6/2019    Bill      7/11/2019     G0283            48.00
113646   Florida   Spine   0476054460101175   4/6/2019    Bill      7/11/2019     97039            48.00
113647   Florida   Spine   0476054460101175   4/6/2019    Bill      7/11/2019     97140            79.00
113648   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     G0283            48.00
113649   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     97010            60.00
113650   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     97530            99.00
113651   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     97140            79.00
113652   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     99211            84.00
113653   Florida   Spine   0548590000101013   5/14/2019   Bill      7/11/2019     97110            84.00
113654   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     99211            84.00
113655   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     97010            60.00
113656   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     97140            79.00
113657   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     97530            99.00
113658   Florida   Spine   0354135220101055   3/19/2018   Bill      7/11/2019     G0283            48.00
113659   Florida   Spine   0602763810101035   4/14/2019   Bill      7/11/2019     99211            84.00
113660   Florida   Spine   0602763810101035   4/14/2019   Bill      7/11/2019     G0283            48.00
113661   Florida   Spine   0602763810101035   4/14/2019   Bill      7/11/2019     97140            79.00
113662   Florida   Spine   0602763810101035   4/14/2019   Bill      7/11/2019     97530            99.00
113663   Florida   Spine   0602763810101035   4/14/2019   Bill      7/11/2019     97010            60.00
113664   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     99211            84.00
113665   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     97010            60.00
113666   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     97110            84.00
113667   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     97530            99.00
113668   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     G0283            48.00
113669   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     97140            79.00
113670   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     99211            84.00
113671   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     97010            60.00
113672   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     97035            48.00
113673   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     97140            79.00
113674   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     97530            99.00
113675   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     G0283            48.00
113676   Florida   Spine   0602763810101035   4/14/2019   Bill      7/11/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2230 of
                                                   2767

113677   Florida   Spine   0602763810101035   4/14/2019   Bill      7/11/2019     97010             60.00
113678   Florida   Spine   0602763810101035   4/14/2019   Bill      7/11/2019     97140             79.00
113679   Florida   Spine   0602763810101035   4/14/2019   Bill      7/11/2019     97530             99.00
113680   Florida   Spine   0602763810101035   4/14/2019   Bill      7/11/2019     99211             84.00
113681   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     G0283             48.00
113682   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97010             60.00
113683   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97140             79.00
113684   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     99211             84.00
113685   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     99211             84.00
113686   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97530             99.00
113687   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97140             79.00
113688   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97010             60.00
113689   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     99211             84.00
113690   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97010             60.00
113691   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97035             48.00
113692   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97140             79.00
113693   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     G0283             48.00
113694   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97530             99.00
113695   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97010             60.00
113696   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     G0283             48.00
113697   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97012             60.00
113698   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97140             79.00
113699   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97530             99.00
113700   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97112             84.00
113701   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     98941             97.00
113702   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     99211             84.00
113703   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     G0283             48.00
113704   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97530             99.00
113705   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97140             79.00
113706   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97112             84.00
113707   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97110             84.00
113708   Florida   Spine   0452723600101042   4/20/2019   Bill      7/11/2019     97010             60.00
113709   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     99211             84.00
113710   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     97012             60.00
113711   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     G0283             48.00
113712   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     97010             60.00
113713   Florida   Spine   0383863440101093   6/21/2019   Bill      7/11/2019     99203            302.00
113714   Florida   Spine   0393857520101138   5/15/2019   Bill      7/11/2019     G0283             48.00
113715   Florida   Spine   0393857520101138   5/15/2019   Bill      7/11/2019     97010             60.00
113716   Florida   Spine   0393857520101138   5/15/2019   Bill      7/11/2019     97140             79.00
113717   Florida   Spine   0393857520101138   5/15/2019   Bill      7/11/2019     97112             84.00
113718   Florida   Spine   0393857520101138   5/15/2019   Bill      7/11/2019     97530             99.00
113719   Florida   Spine   0393857520101138   5/15/2019   Bill      7/11/2019     99211             84.00
113720   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     99213            302.00
113721   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     G0283             48.00
113722   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     97140             79.00
113723   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     97535             99.00
113724   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     97035             48.00
113725   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     97010             60.00
113726   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97010             60.00
113727   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2231 of
                                                   2767

113728   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97530             99.00
113729   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97140             79.00
113730   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97110             84.00
113731   Florida   Spine   0616380330101033   4/26/2019   Bill      7/11/2019     97010             60.00
113732   Florida   Spine   0616380330101033   4/26/2019   Bill      7/11/2019     G0283             48.00
113733   Florida   Spine   0655908490101013   3/27/2019   Bill      7/11/2019     G0283             48.00
113734   Florida   Spine   0655908490101013   3/27/2019   Bill      7/11/2019     97140             79.00
113735   Florida   Spine   0655908490101013   3/27/2019   Bill      7/11/2019     97530             99.00
113736   Florida   Spine   0655908490101013   3/27/2019   Bill      7/11/2019     97110             84.00
113737   Florida   Spine   0655908490101013   3/27/2019   Bill      7/11/2019     97010             60.00
113738   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97010             60.00
113739   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97140             79.00
113740   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97530             99.00
113741   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     G0283             48.00
113742   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     99213            212.00
113743   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97110             84.00
113744   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97010             60.00
113745   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97035             48.00
113746   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97140             79.00
113747   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97530             99.00
113748   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     G0283             48.00
113749   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     99211             84.00
113750   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     97010             60.00
113751   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     97035             48.00
113752   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     97140             79.00
113753   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     G0283             48.00
113754   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     97112             84.00
113755   Florida   Spine   0804951830000001   4/16/2019   Bill      7/11/2019     97010             60.00
113756   Florida   Spine   0804951830000001   4/16/2019   Bill      7/11/2019     99211             84.00
113757   Florida   Spine   0804951830000001   4/16/2019   Bill      7/11/2019     97140             79.00
113758   Florida   Spine   0804951830000001   4/16/2019   Bill      7/11/2019     97530             99.00
113759   Florida   Spine   0804951830000001   4/16/2019   Bill      7/11/2019     G0283             48.00
113760   Florida   Spine   0296271760101071   6/13/2019   Bill      7/11/2019     99213            385.00
113761   Florida   Spine   0527400910101035   2/23/2019   Bill      7/11/2019     99203            550.00
113762   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     99211             84.00
113763   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     G0283             48.00
113764   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     97140             79.00
113765   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     97110             84.00
113766   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     97530             99.00
113767   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     97010             60.00
113768   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     G0283             48.00
113769   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     98940             79.00
113770   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97035             48.00
113771   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97110             84.00
113772   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97010             60.00
113773   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97010             60.00
113774   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     G0283             48.00
113775   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97140             79.00
113776   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97035             48.00
113777   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97530             99.00
113778   Florida   Spine   0182615800101136   4/5/2019    Bill      7/11/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2232 of
                                                   2767

113779   Florida   Spine   0182615800101136   4/5/2019     Bill     7/11/2019     97140               79.00
113780   Florida   Spine   0182615800101136   4/5/2019     Bill     7/11/2019     97530               99.00
113781   Florida   Spine   0182615800101136   4/5/2019     Bill     7/11/2019     G0283               48.00
113782   Florida   Spine   0182615800101136   4/5/2019     Bill     7/11/2019     97110               84.00
113783   Florida   Spine   0182615800101136   4/5/2019     Bill     7/11/2019     97112               84.00
113784   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     99211               84.00
113785   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     97010               60.00
113786   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     G0283               48.00
113787   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     97140               79.00
113788   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     97112               84.00
113789   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     97530               99.00
113790   Florida   Spine   0423510660101020   3/31/2019    Bill     7/11/2019     97110               84.00
113791   Florida   Spine   0470231760101040   10/5/2018    Bill     7/11/2019     99213              385.00
113792   Florida   Spine   0470231760101040   10/5/2018    Bill     7/11/2019     62323            2,200.00
113793   Florida   Spine   0470231760101040   10/5/2018    Bill     7/11/2019     J2001              115.50
113794   Florida   Spine   0470231760101040   10/5/2018    Bill     7/11/2019     J1020               35.00
113795   Florida   Spine   0470231760101040   10/5/2018    Bill     7/11/2019     Q9965               25.00
113796   Florida   Spine   0649698720101011   4/10/2019    Bill     7/11/2019     G0283               48.00
113797   Florida   Spine   0649698720101011   4/10/2019    Bill     7/11/2019     97530               99.00
113798   Florida   Spine   0649698720101011   4/10/2019    Bill     7/11/2019     97140               79.00
113799   Florida   Spine   0649698720101011   4/10/2019    Bill     7/11/2019     99211               84.00
113800   Florida   Spine   0649698720101011   4/10/2019    Bill     7/11/2019     97012               60.00
113801   Florida   Spine   0649698720101011   4/10/2019    Bill     7/11/2019     97010               60.00
113802   Florida   Spine   0649698720101011   4/10/2019    Bill     7/11/2019     97110               84.00
113803   Florida   Spine   0586408480101010   4/2/2019     Bill     7/11/2019     97140               79.00
113804   Florida   Spine   0586408480101010   4/2/2019     Bill     7/11/2019     99211               84.00
113805   Florida   Spine   0152643710101091   12/19/2018   Bill     7/11/2019     62321            2,100.00
113806   Florida   Spine   0152643710101091   12/19/2018   Bill     7/11/2019     J2001              115.50
113807   Florida   Spine   0152643710101091   12/19/2018   Bill     7/11/2019     J3301               77.00
113808   Florida   Spine   0152643710101091   12/19/2018   Bill     7/11/2019     Q9965               25.00
113809   Florida   Spine   0536900810101026   6/24/2019    Bill     7/11/2019     99203              302.00
113810   Florida   Spine   0591231420101012   6/9/2019     Bill     7/11/2019     99211               84.00
113811   Florida   Spine   0591231420101012   6/9/2019     Bill     7/11/2019     97010               60.00
113812   Florida   Spine   0591231420101012   6/9/2019     Bill     7/11/2019     97035               48.00
113813   Florida   Spine   0591231420101012   6/9/2019     Bill     7/11/2019     97140               79.00
113814   Florida   Spine   0591231420101012   6/9/2019     Bill     7/11/2019     97530               99.00
113815   Florida   Spine   0591231420101012   6/9/2019     Bill     7/11/2019     G0283               48.00
113816   Florida   Spine   0591231420101012   6/9/2019     Bill     7/11/2019     97039               48.00
113817   Florida   Spine   0536900810101026   6/24/2019    Bill     7/11/2019     99203              302.00
113818   Florida   Spine   0575731170101021   5/12/2019    Bill     7/11/2019     99211               84.00
113819   Florida   Spine   0575731170101021   5/12/2019    Bill     7/11/2019     G0283               48.00
113820   Florida   Spine   0575731170101021   5/12/2019    Bill     7/11/2019     97010               60.00
113821   Florida   Spine   0575731170101021   5/12/2019    Bill     7/11/2019     97140               79.00
113822   Florida   Spine   0575731170101021   5/12/2019    Bill     7/11/2019     97530               99.00
113823   Florida   Spine   0585424190101019   6/13/2019    Bill     7/11/2019     99211               84.00
113824   Florida   Spine   0585424190101019   6/13/2019    Bill     7/11/2019     G0283               48.00
113825   Florida   Spine   0585424190101019   6/13/2019    Bill     7/11/2019     97010               60.00
113826   Florida   Spine   0585424190101019   6/13/2019    Bill     7/11/2019     97035               48.00
113827   Florida   Spine   0585424190101019   6/13/2019    Bill     7/11/2019     97140               79.00
113828   Florida   Spine   0585424190101019   6/13/2019    Bill     7/11/2019     A4556               24.00
113829   Florida   Spine   0498071950101063   5/15/2019    Bill     7/11/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2233 of
                                                   2767

113830   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97010             60.00
113831   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97035             48.00
113832   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97112             84.00
113833   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97140             79.00
113834   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97530             99.00
113835   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     G0283             48.00
113836   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     99211             84.00
113837   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     G0283             48.00
113838   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97035             48.00
113839   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97140             79.00
113840   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97112             84.00
113841   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97530             99.00
113842   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97010             60.00
113843   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     99211             84.00
113844   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     G0283             48.00
113845   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97035             48.00
113846   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97140             79.00
113847   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97112             84.00
113848   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97530             99.00
113849   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97010             60.00
113850   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     99211             84.00
113851   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     97140             79.00
113852   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     97010             60.00
113853   Florida   Spine   0555998720101082   5/22/2019   Bill      7/11/2019     97530             99.00
113854   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     99211             84.00
113855   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     97010             60.00
113856   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     97035             48.00
113857   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     97112             84.00
113858   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     97140             79.00
113859   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     97530             99.00
113860   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     97530             99.00
113861   Florida   Spine   0572322370101020   2/7/2019    Bill      7/11/2019     99213            385.00
113862   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     G0283             48.00
113863   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     97039             48.00
113864   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     97140             79.00
113865   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     97530             99.00
113866   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     97035             48.00
113867   Florida   Spine   0653584250101022   6/17/2019   Bill      7/11/2019     97010             60.00
113868   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     G0283             48.00
113869   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     99211             84.00
113870   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97010             60.00
113871   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97140             79.00
113872   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97112             84.00
113873   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97530             99.00
113874   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     99211             84.00
113875   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97010             60.00
113876   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97140             79.00
113877   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97035             48.00
113878   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97530             99.00
113879   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     G0283             48.00
113880   Florida   Spine   0383863440101093   6/21/2019   Bill      7/11/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2234 of
                                                   2767

113881   Florida   Spine   0383863440101093   6/21/2019    Bill     7/11/2019     G0283             48.00
113882   Florida   Spine   0383863440101093   6/21/2019    Bill     7/11/2019     A4556             24.00
113883   Florida   Spine   0383863440101093   6/21/2019    Bill     7/11/2019     97035             48.00
113884   Florida   Spine   0383863440101093   6/21/2019    Bill     7/11/2019     97140             79.00
113885   Florida   Spine   0383863440101093   6/21/2019    Bill     7/11/2019     97530             99.00
113886   Florida   Spine   0383863440101093   6/21/2019    Bill     7/11/2019     97112             84.00
113887   Florida   Spine   0465620550101029   6/3/2019     Bill     7/11/2019     99211             84.00
113888   Florida   Spine   0465620550101029   6/3/2019     Bill     7/11/2019     G0283             48.00
113889   Florida   Spine   0465620550101029   6/3/2019     Bill     7/11/2019     97530             99.00
113890   Florida   Spine   0465620550101029   6/3/2019     Bill     7/11/2019     97140             79.00
113891   Florida   Spine   0465620550101029   6/3/2019     Bill     7/11/2019     97112             84.00
113892   Florida   Spine   0465620550101029   6/3/2019     Bill     7/11/2019     97035             48.00
113893   Florida   Spine   0465620550101029   6/3/2019     Bill     7/11/2019     97010             60.00
113894   Florida   Spine   0410136410101071   6/4/2019     Bill     7/11/2019     99211             84.00
113895   Florida   Spine   0410136410101071   6/4/2019     Bill     7/11/2019     97012             60.00
113896   Florida   Spine   0410136410101071   6/4/2019     Bill     7/11/2019     97140             79.00
113897   Florida   Spine   0410136410101071   6/4/2019     Bill     7/11/2019     97530             99.00
113898   Florida   Spine   0410136410101071   6/4/2019     Bill     7/11/2019     G0283             48.00
113899   Florida   Spine   0410136410101071   6/4/2019     Bill     7/11/2019     97010             60.00
113900   Florida   Spine   0296271760101071   6/13/2019    Bill     7/11/2019     99211             84.00
113901   Florida   Spine   0296271760101071   6/13/2019    Bill     7/11/2019     G0283             48.00
113902   Florida   Spine   0296271760101071   6/13/2019    Bill     7/11/2019     97530             99.00
113903   Florida   Spine   0296271760101071   6/13/2019    Bill     7/11/2019     97010             60.00
113904   Florida   Spine   0296271760101071   6/13/2019    Bill     7/11/2019     97140             79.00
113905   Florida   Spine   0296271760101071   6/13/2019    Bill     7/11/2019     97112             84.00
113906   Florida   Spine   0296271760101071   6/13/2019    Bill     7/11/2019     97035             48.00
113907   Florida   Spine   0484234490101011   12/27/2018   Bill     7/11/2019     99203            550.00
113908   Florida   Spine   0095749790101073   4/26/2019    Bill     7/11/2019     99213            385.00
113909   Florida   Spine   0085057290101235   5/25/2018    Bill     7/11/2019     99213            385.00
113910   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     99211             84.00
113911   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     G0283             48.00
113912   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     97010             60.00
113913   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     97035             48.00
113914   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     97140             79.00
113915   Florida   Spine   0613782140101017   5/31/2019    Bill     7/11/2019     97530             99.00
113916   Florida   Spine   0607250220101016   6/3/2019     Bill     7/11/2019     99211             84.00
113917   Florida   Spine   0607250220101016   6/3/2019     Bill     7/11/2019     97010             60.00
113918   Florida   Spine   0607250220101016   6/3/2019     Bill     7/11/2019     97035             48.00
113919   Florida   Spine   0607250220101016   6/3/2019     Bill     7/11/2019     97112             84.00
113920   Florida   Spine   0607250220101016   6/3/2019     Bill     7/11/2019     97140             79.00
113921   Florida   Spine   0607250220101016   6/3/2019     Bill     7/11/2019     97530             99.00
113922   Florida   Spine   0607250220101016   6/3/2019     Bill     7/11/2019     G0283             48.00
113923   Florida   Spine   0584684550101146   3/1/2019     Bill     7/11/2019     99203            550.00
113924   Florida   Spine   0624220070101027   6/2/2019     Bill     7/11/2019     G0283             48.00
113925   Florida   Spine   0624220070101027   6/2/2019     Bill     7/11/2019     97140             79.00
113926   Florida   Spine   0624220070101027   6/2/2019     Bill     7/11/2019     97035             48.00
113927   Florida   Spine   0624220070101027   6/2/2019     Bill     7/11/2019     97530             99.00
113928   Florida   Spine   0624220070101027   6/2/2019     Bill     7/11/2019     97010             60.00
113929   Florida   Spine   0600999220101049   6/25/2019    Bill     7/11/2019     99203            302.00
113930   Florida   Spine   0600999220101049   6/25/2019    Bill     7/11/2019     G0283             48.00
113931   Florida   Spine   0600999220101049   6/25/2019    Bill     7/11/2019     A4556             24.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2235 of
                                                   2767

113932   Florida   Spine   0600999220101049   6/25/2019   Bill      7/11/2019     97140               79.00
113933   Florida   Spine   0600999220101049   6/25/2019   Bill      7/11/2019     97035               48.00
113934   Florida   Spine   0600999220101049   6/25/2019   Bill      7/11/2019     97010               60.00
113935   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     97010               60.00
113936   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     G0283               48.00
113937   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     97035               48.00
113938   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     97140               79.00
113939   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     97530               99.00
113940   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     99213              212.00
113941   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     G0283               48.00
113942   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97140               79.00
113943   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97530               99.00
113944   Florida   Spine   0537302130101035   4/8/2019    Bill      7/11/2019     97010               60.00
113945   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     99211               84.00
113946   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     97010               60.00
113947   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     97035               48.00
113948   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     97112               84.00
113949   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     97140               79.00
113950   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     97530               99.00
113951   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     G0283               48.00
113952   Florida   Spine   0374131480101055   5/14/2019   Bill      7/11/2019     73218            1,925.00
113953   Florida   Spine   0655908490101013   3/27/2019   Bill      7/11/2019     99213              212.00
113954   Florida   Spine   0655908490101013   3/27/2019   Bill      7/11/2019     G0283               48.00
113955   Florida   Spine   0655908490101013   3/27/2019   Bill      7/11/2019     97140               79.00
113956   Florida   Spine   0655908490101013   3/27/2019   Bill      7/11/2019     97530               99.00
113957   Florida   Spine   0655908490101013   3/27/2019   Bill      7/11/2019     97110               84.00
113958   Florida   Spine   0655908490101013   3/27/2019   Bill      7/11/2019     97010               60.00
113959   Florida   Spine   0655908490101013   3/27/2019   Bill      7/11/2019     99213              212.00
113960   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     G0283               48.00
113961   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97530               99.00
113962   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97140               79.00
113963   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97035               48.00
113964   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     97010               60.00
113965   Florida   Spine   0230037450101153   6/10/2019   Bill      7/11/2019     99213              212.00
113966   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     99213              212.00
113967   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     97010               60.00
113968   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     G0283               48.00
113969   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     97140               79.00
113970   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     97530               99.00
113971   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     97110               84.00
113972   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     G0283               48.00
113973   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97010               60.00
113974   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97035               48.00
113975   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97039               48.00
113976   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97140               79.00
113977   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97530               99.00
113978   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     99211               84.00
113979   Florida   Spine   0578735380101025   5/9/2019    Bill      7/11/2019     99212              115.00
113980   Florida   Spine   0495874120101035   5/18/2019   Bill      7/11/2019     99203              302.00
113981   Florida   Spine   0637753950101043   6/14/2019   Bill      7/11/2019     G0283               48.00
113982   Florida   Spine   0637753950101043   6/14/2019   Bill      7/11/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2236 of
                                                   2767

113983   Florida   Spine   0637753950101043   6/14/2019   Bill      7/11/2019     97035               48.00
113984   Florida   Spine   0637753950101043   6/14/2019   Bill      7/11/2019     97140               79.00
113985   Florida   Spine   0637753950101043   6/14/2019   Bill      7/11/2019     97012               60.00
113986   Florida   Spine   0637753950101043   6/14/2019   Bill      7/11/2019     97530               99.00
113987   Florida   Spine   0637753950101043   6/14/2019   Bill      7/11/2019     99211               84.00
113988   Florida   Spine   0493645630101109   5/13/2019   Bill      7/11/2019     99211               84.00
113989   Florida   Spine   0493645630101109   5/13/2019   Bill      7/11/2019     97010               60.00
113990   Florida   Spine   0493645630101109   5/13/2019   Bill      7/11/2019     97035               48.00
113991   Florida   Spine   0493645630101109   5/13/2019   Bill      7/11/2019     97110               84.00
113992   Florida   Spine   0493645630101109   5/13/2019   Bill      7/11/2019     97112               84.00
113993   Florida   Spine   0493645630101109   5/13/2019   Bill      7/11/2019     97140               79.00
113994   Florida   Spine   0493645630101109   5/13/2019   Bill      7/11/2019     97530               99.00
113995   Florida   Spine   0493645630101109   5/13/2019   Bill      7/11/2019     G0283               48.00
113996   Florida   Spine   0568578980101025   4/6/2019    Bill      7/11/2019     99203              550.00
113997   Florida   Spine   0568578980101025   4/6/2019    Bill      7/11/2019     64493            3,960.00
113998   Florida   Spine   0568578980101025   4/6/2019    Bill      7/11/2019     64494            1,980.00
113999   Florida   Spine   0568578980101025   4/6/2019    Bill      7/11/2019     J2001               77.00
114000   Florida   Spine   0568578980101025   4/6/2019    Bill      7/11/2019     J1020               35.00
114001   Florida   Spine   0568578980101025   4/6/2019    Bill      7/11/2019     J3490               27.50
114002   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     99211               84.00
114003   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     G0283               48.00
114004   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     97140               79.00
114005   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     97110               84.00
114006   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     97530               99.00
114007   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     97010               60.00
114008   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97010               60.00
114009   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     G0283               48.00
114010   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     98940               79.00
114011   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97035               48.00
114012   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97010               60.00
114013   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97035               48.00
114014   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97140               79.00
114015   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97530               99.00
114016   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     G0283               48.00
114017   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     99211               84.00
114018   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97010               60.00
114019   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97035               48.00
114020   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97140               79.00
114021   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     G0283               48.00
114022   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97530               99.00
114023   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97010               60.00
114024   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     G0283               48.00
114025   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97012               60.00
114026   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97140               79.00
114027   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97530               99.00
114028   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97112               84.00
114029   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     98941               97.00
114030   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     99203              550.00
114031   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     G0283               48.00
114032   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97010               60.00
114033   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2237 of
                                                   2767

114034   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     99211               84.00
114035   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97035               48.00
114036   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97530               99.00
114037   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     G0283               48.00
114038   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     97010               60.00
114039   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     97140               79.00
114040   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     97530               99.00
114041   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     97110               84.00
114042   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     99213              212.00
114043   Florida   Spine   0643173550101016   3/16/2019   Bill      7/11/2019     62323            2,200.00
114044   Florida   Spine   0643173550101016   3/16/2019   Bill      7/11/2019     J2001              115.50
114045   Florida   Spine   0643173550101016   3/16/2019   Bill      7/11/2019     J1020               35.00
114046   Florida   Spine   0643173550101016   3/16/2019   Bill      7/11/2019     A9579               25.00
114047   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     97010               60.00
114048   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     G0283               48.00
114049   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     97035               48.00
114050   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     97140               79.00
114051   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     97530               99.00
114052   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     99211               84.00
114053   Florida   Spine   0643173550101016   3/16/2019   Bill      7/11/2019     99203              550.00
114054   Florida   Spine   0649046560101016   4/22/2019   Bill      7/11/2019     G0283               48.00
114055   Florida   Spine   0649046560101016   4/22/2019   Bill      7/11/2019     97010               60.00
114056   Florida   Spine   0649046560101016   4/22/2019   Bill      7/11/2019     97140               79.00
114057   Florida   Spine   0649046560101016   4/22/2019   Bill      7/11/2019     99211               84.00
114058   Florida   Spine   0649046560101016   4/22/2019   Bill      7/11/2019     97110               84.00
114059   Florida   Spine   0649046560101016   4/22/2019   Bill      7/11/2019     97530               99.00
114060   Florida   Spine   0634816710101018   4/13/2019   Bill      7/11/2019     99211               84.00
114061   Florida   Spine   0634816710101018   4/13/2019   Bill      7/11/2019     97010               60.00
114062   Florida   Spine   0634816710101018   4/13/2019   Bill      7/11/2019     97035               48.00
114063   Florida   Spine   0634816710101018   4/13/2019   Bill      7/11/2019     97140               79.00
114064   Florida   Spine   0634816710101018   4/13/2019   Bill      7/11/2019     G0283               48.00
114065   Florida   Spine   0634816710101018   4/13/2019   Bill      7/11/2019     97530               99.00
114066   Florida   Spine   0402921620101064   4/2/2019    Bill      7/11/2019     99213              212.00
114067   Florida   Spine   0589922030101020   11/8/2018   Bill      7/11/2019     99213              385.00
114068   Florida   Spine   0450622060101066   3/6/2019    Bill      7/11/2019     99211               84.00
114069   Florida   Spine   0450622060101066   3/6/2019    Bill      7/11/2019     G0283               48.00
114070   Florida   Spine   0450622060101066   3/6/2019    Bill      7/11/2019     97010               60.00
114071   Florida   Spine   0450622060101066   3/6/2019    Bill      7/11/2019     97140               79.00
114072   Florida   Spine   0450622060101066   3/6/2019    Bill      7/11/2019     97112               84.00
114073   Florida   Spine   0450622060101066   3/6/2019    Bill      7/11/2019     97110               84.00
114074   Florida   Spine   0419182290101055   9/22/2018   Bill      7/11/2019     97010               60.00
114075   Florida   Spine   0419182290101055   9/22/2018   Bill      7/11/2019     97110               84.00
114076   Florida   Spine   0419182290101055   9/22/2018   Bill      7/11/2019     97112               84.00
114077   Florida   Spine   0419182290101055   9/22/2018   Bill      7/11/2019     97140               79.00
114078   Florida   Spine   0419182290101055   9/22/2018   Bill      7/11/2019     G0283               48.00
114079   Florida   Spine   0419182290101055   9/22/2018   Bill      7/11/2019     99211               84.00
114080   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     99211               84.00
114081   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     G0283               48.00
114082   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97530               99.00
114083   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97140               79.00
114084   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97112               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2238 of
                                                   2767

114085   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97035             48.00
114086   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97010             60.00
114087   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97010             60.00
114088   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97035             48.00
114089   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97112             84.00
114090   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97140             79.00
114091   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97530             99.00
114092   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     G0283             48.00
114093   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     99211             84.00
114094   Florida   Spine   0523177750101010   4/25/2019   Bill      7/11/2019     G0283             48.00
114095   Florida   Spine   0523177750101010   4/25/2019   Bill      7/11/2019     97010             60.00
114096   Florida   Spine   0523177750101010   4/25/2019   Bill      7/11/2019     97140             79.00
114097   Florida   Spine   0523177750101010   4/25/2019   Bill      7/11/2019     97530             99.00
114098   Florida   Spine   0523177750101010   4/25/2019   Bill      7/11/2019     99211             84.00
114099   Florida   Spine   0159492390101051   3/22/2019   Bill      7/11/2019     99213            385.00
114100   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     99211             84.00
114101   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     A4556             24.00
114102   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     G0283             48.00
114103   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     97035             48.00
114104   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     97140             79.00
114105   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     97530             99.00
114106   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     97010             60.00
114107   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     99211             84.00
114108   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97010             60.00
114109   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     G0283             48.00
114110   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97140             79.00
114111   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97112             84.00
114112   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97110             84.00
114113   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97530             99.00
114114   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     97140             79.00
114115   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     G0283             48.00
114116   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     97039             48.00
114117   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     97530             99.00
114118   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     A4556             24.00
114119   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     97010             60.00
114120   Florida   Spine   0536900810101026   6/24/2019   Bill      7/11/2019     99211             84.00
114121   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     99211             84.00
114122   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97530             99.00
114123   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97140             79.00
114124   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97010             60.00
114125   Florida   Spine   0356081230101370   5/2/2019    Bill      7/11/2019     99211             84.00
114126   Florida   Spine   0356081230101370   5/2/2019    Bill      7/11/2019     97010             60.00
114127   Florida   Spine   0356081230101370   5/2/2019    Bill      7/11/2019     G0283             48.00
114128   Florida   Spine   0356081230101370   5/2/2019    Bill      7/11/2019     97140             79.00
114129   Florida   Spine   0356081230101370   5/2/2019    Bill      7/11/2019     97530             99.00
114130   Florida   Spine   0356081230101370   5/2/2019    Bill      7/11/2019     97110             84.00
114131   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97010             60.00
114132   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97140             79.00
114133   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97530             99.00
114134   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     G0283             48.00
114135   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     98941             97.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2239 of
                                                   2767

114136   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97112             84.00
114137   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97110             84.00
114138   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     99213            212.00
114139   Florida   Spine   0657143880101013   5/27/2019   Bill      7/11/2019     A4556             24.00
114140   Florida   Spine   0657143880101013   5/27/2019   Bill      7/11/2019     G0283             48.00
114141   Florida   Spine   0657143880101013   5/27/2019   Bill      7/11/2019     97010             60.00
114142   Florida   Spine   0657143880101013   5/27/2019   Bill      7/11/2019     97530             99.00
114143   Florida   Spine   0657143880101013   5/27/2019   Bill      7/11/2019     97035             48.00
114144   Florida   Spine   0657143880101013   5/27/2019   Bill      7/11/2019     98940             79.00
114145   Florida   Spine   0372012190101043   2/4/2019    Bill      7/11/2019     99213            212.00
114146   Florida   Spine   0372012190101043   2/4/2019    Bill      7/11/2019     97010             60.00
114147   Florida   Spine   0372012190101043   2/4/2019    Bill      7/11/2019     G0283             48.00
114148   Florida   Spine   0372012190101043   2/4/2019    Bill      7/11/2019     97140             79.00
114149   Florida   Spine   0372012190101043   2/4/2019    Bill      7/11/2019     97530             99.00
114150   Florida   Spine   0372012190101043   2/4/2019    Bill      7/11/2019     98941             97.00
114151   Florida   Spine   0612642230101031   11/6/2018   Bill      7/11/2019     99213            385.00
114152   Florida   Spine   0612642230101031   11/6/2018   Bill      7/11/2019     20553            330.00
114153   Florida   Spine   0612642230101031   11/6/2018   Bill      7/11/2019     J2001            115.50
114154   Florida   Spine   0612642230101031   11/6/2018   Bill      7/11/2019     J1020             35.00
114155   Florida   Spine   0332772860101065   5/17/2019   Bill      7/11/2019     99203            550.00
114156   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     99211             84.00
114157   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     97010             60.00
114158   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     97140             79.00
114159   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     97530             99.00
114160   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     G0283             48.00
114161   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     G0283             48.00
114162   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97140             79.00
114163   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97530             99.00
114164   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97010             60.00
114165   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97039             48.00
114166   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     99211             84.00
114167   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     99211             84.00
114168   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97010             60.00
114169   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97140             79.00
114170   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97035             48.00
114171   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     97530             99.00
114172   Florida   Spine   0114103350101049   6/7/2019    Bill      7/11/2019     G0283             48.00
114173   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     99211             84.00
114174   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     97012             60.00
114175   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     G0283             48.00
114176   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     97010             60.00
114177   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     99211             84.00
114178   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     97010             60.00
114179   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     97035             48.00
114180   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     97112             84.00
114181   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     97140             79.00
114182   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     A4556             24.00
114183   Florida   Spine   0287440270101183   6/24/2019   Bill      7/11/2019     G0283             48.00
114184   Florida   Spine   0465620550101029   6/3/2019    Bill      7/11/2019     99211             84.00
114185   Florida   Spine   0465620550101029   6/3/2019    Bill      7/11/2019     97010             60.00
114186   Florida   Spine   0465620550101029   6/3/2019    Bill      7/11/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2240 of
                                                   2767

114187   Florida   Spine   0465620550101029   6/3/2019    Bill      7/11/2019     97112             84.00
114188   Florida   Spine   0465620550101029   6/3/2019    Bill      7/11/2019     97140             79.00
114189   Florida   Spine   0465620550101029   6/3/2019    Bill      7/11/2019     97530             99.00
114190   Florida   Spine   0465620550101029   6/3/2019    Bill      7/11/2019     G0283             48.00
114191   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     G0283             48.00
114192   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     97010             60.00
114193   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     97140             79.00
114194   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     97112             84.00
114195   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     97110             84.00
114196   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     97530             99.00
114197   Florida   Spine   0528344130101053   4/18/2019   Bill      7/11/2019     99211             84.00
114198   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     99211             84.00
114199   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97012             60.00
114200   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97140             79.00
114201   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97530             99.00
114202   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     G0283             48.00
114203   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97010             60.00
114204   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     99211             84.00
114205   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     97012             60.00
114206   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     97110             84.00
114207   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     97140             79.00
114208   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     97530             99.00
114209   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     G0283             48.00
114210   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     97010             60.00
114211   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     99211             84.00
114212   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     97012             60.00
114213   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     97140             79.00
114214   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     97530             99.00
114215   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     G0283             48.00
114216   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     97010             60.00
114217   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     G0283             48.00
114218   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     99211             84.00
114219   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97010             60.00
114220   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97140             79.00
114221   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97112             84.00
114222   Florida   Spine   0564270350101017   5/18/2019   Bill      7/11/2019     97530             99.00
114223   Florida   Spine   0613782140101017   5/31/2019   Bill      7/11/2019     99211             84.00
114224   Florida   Spine   0613782140101017   5/31/2019   Bill      7/11/2019     G0283             48.00
114225   Florida   Spine   0613782140101017   5/31/2019   Bill      7/11/2019     97140             79.00
114226   Florida   Spine   0613782140101017   5/31/2019   Bill      7/11/2019     97530             99.00
114227   Florida   Spine   0613782140101017   5/31/2019   Bill      7/11/2019     97035             48.00
114228   Florida   Spine   0613782140101017   5/31/2019   Bill      7/11/2019     97010             60.00
114229   Florida   Spine   0647618710101013   5/17/2019   Bill      7/11/2019     99211             84.00
114230   Florida   Spine   0647618710101013   5/17/2019   Bill      7/11/2019     97112             84.00
114231   Florida   Spine   0647618710101013   5/17/2019   Bill      7/11/2019     97110             84.00
114232   Florida   Spine   0647618710101013   5/17/2019   Bill      7/11/2019     97140             79.00
114233   Florida   Spine   0647618710101013   5/17/2019   Bill      7/11/2019     97010             60.00
114234   Florida   Spine   0647618710101013   5/17/2019   Bill      7/11/2019     G0283             48.00
114235   Florida   Spine   0539595020101027   4/7/2019    Bill      7/11/2019     99203            302.00
114236   Florida   Spine   0539595020101027   4/7/2019    Bill      7/11/2019     G0283             48.00
114237   Florida   Spine   0539595020101027   4/7/2019    Bill      7/11/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2241 of
                                                   2767

114238   Florida   Spine   0539595020101027   4/7/2019    Bill      7/11/2019     97140             79.00
114239   Florida   Spine   0539595020101027   4/7/2019    Bill      7/11/2019     97530             99.00
114240   Florida   Spine   0539595020101027   4/7/2019    Bill      7/11/2019     A4556             24.00
114241   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     99211             84.00
114242   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     G0283             48.00
114243   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     97010             60.00
114244   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     97140             79.00
114245   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     97110             84.00
114246   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     97112             84.00
114247   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     99211             84.00
114248   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     G0283             48.00
114249   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     97010             60.00
114250   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     97140             79.00
114251   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     97110             84.00
114252   Florida   Spine   0429084450101016   6/1/2019    Bill      7/11/2019     97112             84.00
114253   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     99211             84.00
114254   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     G0283             48.00
114255   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     97530             99.00
114256   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     97140             79.00
114257   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     97112             84.00
114258   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     97035             48.00
114259   Florida   Spine   0607250220101016   6/3/2019    Bill      7/11/2019     97010             60.00
114260   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     99211             84.00
114261   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97012             60.00
114262   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97140             79.00
114263   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97530             99.00
114264   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     G0283             48.00
114265   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97010             60.00
114266   Florida   Spine   0126489720101090   6/13/2019   Bill      7/11/2019     G0283             48.00
114267   Florida   Spine   0126489720101090   6/13/2019   Bill      7/11/2019     97010             60.00
114268   Florida   Spine   0126489720101090   6/13/2019   Bill      7/11/2019     97035             48.00
114269   Florida   Spine   0126489720101090   6/13/2019   Bill      7/11/2019     97039             48.00
114270   Florida   Spine   0126489720101090   6/13/2019   Bill      7/11/2019     97140             79.00
114271   Florida   Spine   0126489720101090   6/13/2019   Bill      7/11/2019     97530             99.00
114272   Florida   Spine   0126489720101090   6/13/2019   Bill      7/11/2019     99211             84.00
114273   Florida   Spine   0539730210101020   4/2/2019    Bill      7/11/2019     99213            385.00
114274   Florida   Spine   0496500220101034   4/8/2019    Bill      7/11/2019     99211             84.00
114275   Florida   Spine   0496500220101034   4/8/2019    Bill      7/11/2019     G0283             48.00
114276   Florida   Spine   0496500220101034   4/8/2019    Bill      7/11/2019     97140             79.00
114277   Florida   Spine   0496500220101034   4/8/2019    Bill      7/11/2019     97112             84.00
114278   Florida   Spine   0496500220101034   4/8/2019    Bill      7/11/2019     97530             99.00
114279   Florida   Spine   0496500220101034   4/8/2019    Bill      7/11/2019     97110             84.00
114280   Florida   Spine   0496500220101034   4/8/2019    Bill      7/11/2019     97010             60.00
114281   Florida   Spine   0582436020101046   5/15/2019   Bill      7/11/2019     G0283             48.00
114282   Florida   Spine   0582436020101046   5/15/2019   Bill      7/11/2019     97530             99.00
114283   Florida   Spine   0582436020101046   5/15/2019   Bill      7/11/2019     97140             79.00
114284   Florida   Spine   0582436020101046   5/15/2019   Bill      7/11/2019     97110             84.00
114285   Florida   Spine   0582436020101046   5/15/2019   Bill      7/11/2019     97010             60.00
114286   Florida   Spine   0582436020101046   5/15/2019   Bill      7/11/2019     99211             84.00
114287   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     99211             84.00
114288   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     97012             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2242 of
                                                   2767

114289   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     97140             79.00
114290   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     97530             99.00
114291   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     G0283             48.00
114292   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     97010             60.00
114293   Florida   Spine   0600999220101049   6/25/2019   Bill      7/11/2019     G0283             48.00
114294   Florida   Spine   0600999220101049   6/25/2019   Bill      7/11/2019     97140             79.00
114295   Florida   Spine   0600999220101049   6/25/2019   Bill      7/11/2019     97035             48.00
114296   Florida   Spine   0600999220101049   6/25/2019   Bill      7/11/2019     97010             60.00
114297   Florida   Spine   0600999220101049   6/25/2019   Bill      7/11/2019     97530             99.00
114298   Florida   Spine   0600999220101049   6/25/2019   Bill      7/11/2019     99211             84.00
114299   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97010             60.00
114300   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97110             84.00
114301   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97112             84.00
114302   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     99211             84.00
114303   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97140             79.00
114304   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     G0283             48.00
114305   Florida   Spine   0624220070101027   6/2/2019    Bill      7/11/2019     97010             60.00
114306   Florida   Spine   0624220070101027   6/2/2019    Bill      7/11/2019     97110             84.00
114307   Florida   Spine   0624220070101027   6/2/2019    Bill      7/11/2019     97140             79.00
114308   Florida   Spine   0624220070101027   6/2/2019    Bill      7/11/2019     97530             99.00
114309   Florida   Spine   0624220070101027   6/2/2019    Bill      7/11/2019     G0283             48.00
114310   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     99211             84.00
114311   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     97010             60.00
114312   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     G0283             48.00
114313   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     97012             60.00
114314   Florida   Spine   0607696940101019   6/1/2019    Bill      7/11/2019     97110             84.00
114315   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97010             60.00
114316   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     G0283             48.00
114317   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97112             84.00
114318   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     99211             84.00
114319   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     97110             84.00
114320   Florida   Spine   0497175480101021   5/4/2019    Bill      7/11/2019     98941             97.00
114321   Florida   Spine   0438553860101039   4/23/2019   Bill      7/11/2019     99211             84.00
114322   Florida   Spine   0438553860101039   4/23/2019   Bill      7/11/2019     97010             60.00
114323   Florida   Spine   0438553860101039   4/23/2019   Bill      7/11/2019     G0283             48.00
114324   Florida   Spine   0438553860101039   4/23/2019   Bill      7/11/2019     97012             60.00
114325   Florida   Spine   0438553860101039   4/23/2019   Bill      7/11/2019     97140             79.00
114326   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     99213            212.00
114327   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     97010             60.00
114328   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     G0283             48.00
114329   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     97140             79.00
114330   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     97530             99.00
114331   Florida   Spine   0640152160101015   4/30/2019   Bill      7/11/2019     97110             84.00
114332   Florida   Spine   0616380330101033   4/26/2019   Bill      7/11/2019     97010             60.00
114333   Florida   Spine   0616380330101033   4/26/2019   Bill      7/11/2019     G0283             48.00
114334   Florida   Spine   0616380330101033   4/26/2019   Bill      7/11/2019     97140             79.00
114335   Florida   Spine   0616380330101033   4/26/2019   Bill      7/11/2019     97530             99.00
114336   Florida   Spine   0616380330101033   4/26/2019   Bill      7/11/2019     99213            212.00
114337   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     G0283             48.00
114338   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97140             79.00
114339   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2243 of
                                                   2767

114340   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97035             48.00
114341   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97010             60.00
114342   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     99211             84.00
114343   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     G0283             48.00
114344   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     97140             79.00
114345   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     97530             99.00
114346   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     97035             48.00
114347   Florida   Spine   0156076870000001   6/24/2019   Bill      7/11/2019     97010             60.00
114348   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     G0283             48.00
114349   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     99211             84.00
114350   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97140             79.00
114351   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97530             99.00
114352   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97010             60.00
114353   Florida   Spine   0345413330101089   6/2/2019    Bill      7/11/2019     97110             84.00
114354   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     99211             84.00
114355   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     97010             60.00
114356   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     97035             48.00
114357   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     97140             79.00
114358   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     97530             99.00
114359   Florida   Spine   0592145800101013   6/17/2019   Bill      7/11/2019     G0283             48.00
114360   Florida   Spine   8667785390000001   5/11/2019   Bill      7/11/2019     99211             84.00
114361   Florida   Spine   8667785390000001   5/11/2019   Bill      7/11/2019     97010             60.00
114362   Florida   Spine   8667785390000001   5/11/2019   Bill      7/11/2019     97140             79.00
114363   Florida   Spine   8667785390000001   5/11/2019   Bill      7/11/2019     G0283             48.00
114364   Florida   Spine   8667785390000001   5/11/2019   Bill      7/11/2019     97110             84.00
114365   Florida   Spine   8667785390000001   5/11/2019   Bill      7/11/2019     97530             99.00
114366   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     99211             84.00
114367   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     97140             79.00
114368   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     G0283             48.00
114369   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     97010             60.00
114370   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     97112             84.00
114371   Florida   Spine   0410926230101107   4/3/2019    Bill      7/11/2019     97110             84.00
114372   Florida   Spine   0539595020101027   4/7/2019    Bill      7/11/2019     99203            302.00
114373   Florida   Spine   0411712420101027   2/25/2019   Bill      7/11/2019     99211             84.00
114374   Florida   Spine   0411712420101027   2/25/2019   Bill      7/11/2019     97010             60.00
114375   Florida   Spine   0411712420101027   2/25/2019   Bill      7/11/2019     G0283             48.00
114376   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     99211             84.00
114377   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     97010             60.00
114378   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     97110             84.00
114379   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     97530             99.00
114380   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     G0283             48.00
114381   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     97140             79.00
114382   Florida   Spine   0095749790101073   4/26/2019   Bill      7/11/2019     97039             48.00
114383   Florida   Spine   0653367410101011   6/4/2019    Bill      7/11/2019     97010             60.00
114384   Florida   Spine   0653367410101011   6/4/2019    Bill      7/11/2019     97140             79.00
114385   Florida   Spine   0653367410101011   6/4/2019    Bill      7/11/2019     97530             99.00
114386   Florida   Spine   0653367410101011   6/4/2019    Bill      7/11/2019     99211             84.00
114387   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     98940             79.00
114388   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     G0283             48.00
114389   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     97010             60.00
114390   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2244 of
                                                   2767

114391   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     97112             84.00
114392   Florida   Spine   0615339800101015   5/15/2019   Bill      7/11/2019     97110             84.00
114393   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     99211             84.00
114394   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97010             60.00
114395   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97035             48.00
114396   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97140             79.00
114397   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     G0283             48.00
114398   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97530             99.00
114399   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     99211             84.00
114400   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     G0283             48.00
114401   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     97140             79.00
114402   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     97010             60.00
114403   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     G0283             48.00
114404   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97010             60.00
114405   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97140             79.00
114406   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     99211             84.00
114407   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97035             48.00
114408   Florida   Spine   0293954420101010   6/11/2019   Bill      7/11/2019     97530             99.00
114409   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     G0283             48.00
114410   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     97010             60.00
114411   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     97140             79.00
114412   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     97530             99.00
114413   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     97110             84.00
114414   Florida   Spine   0398871330101050   4/19/2019   Bill      7/11/2019     99213            212.00
114415   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     99213            212.00
114416   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     97140             79.00
114417   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     97530             99.00
114418   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     G0283             48.00
114419   Florida   Spine   0454545630101108   5/20/2019   Bill      7/11/2019     97010             60.00
114420   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97010             60.00
114421   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97035             48.00
114422   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97140             79.00
114423   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     97530             99.00
114424   Florida   Spine   0510624750101040   6/14/2019   Bill      7/11/2019     G0283             48.00
114425   Florida   Spine   0182615800101136   4/5/2019    Bill      7/11/2019     97110             84.00
114426   Florida   Spine   0182615800101136   4/5/2019    Bill      7/11/2019     97039             48.00
114427   Florida   Spine   0345138870101054   5/12/2019   Bill      7/11/2019     G0283             48.00
114428   Florida   Spine   0345138870101054   5/12/2019   Bill      7/11/2019     99211             84.00
114429   Florida   Spine   0345138870101054   5/12/2019   Bill      7/11/2019     97039             48.00
114430   Florida   Spine   0345138870101054   5/12/2019   Bill      7/11/2019     97010             60.00
114431   Florida   Spine   0520017690101022   3/14/2019   Bill      7/11/2019     99211             84.00
114432   Florida   Spine   0520017690101022   3/14/2019   Bill      7/11/2019     97112             84.00
114433   Florida   Spine   0520017690101022   3/14/2019   Bill      7/11/2019     97530             99.00
114434   Florida   Spine   0520017690101022   3/14/2019   Bill      7/11/2019     97140             79.00
114435   Florida   Spine   0520017690101022   3/14/2019   Bill      7/11/2019     97014             48.00
114436   Florida   Spine   0520017690101022   3/14/2019   Bill      7/11/2019     97010             60.00
114437   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97010             60.00
114438   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97035             48.00
114439   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97530             99.00
114440   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     G0283             48.00
114441   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     98940             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2245 of
                                                   2767

114442   Florida   Spine   0495874120101035   5/18/2019   Bill      7/11/2019     99211            84.00
114443   Florida   Spine   0495874120101035   5/18/2019   Bill      7/11/2019     G0283            48.00
114444   Florida   Spine   0495874120101035   5/18/2019   Bill      7/11/2019     97010            60.00
114445   Florida   Spine   0495874120101035   5/18/2019   Bill      7/11/2019     97035            48.00
114446   Florida   Spine   0495874120101035   5/18/2019   Bill      7/11/2019     97140            79.00
114447   Florida   Spine   0495874120101035   5/18/2019   Bill      7/11/2019     97112            84.00
114448   Florida   Spine   0495874120101035   5/18/2019   Bill      7/11/2019     A4556            24.00
114449   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     99211            84.00
114450   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97140            79.00
114451   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     G0283            48.00
114452   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97010            60.00
114453   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97530            99.00
114454   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97110            84.00
114455   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     99211            84.00
114456   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     G0283            48.00
114457   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97530            99.00
114458   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97140            79.00
114459   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97112            84.00
114460   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97035            48.00
114461   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97010            60.00
114462   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     99211            84.00
114463   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97010            60.00
114464   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97112            84.00
114465   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97140            79.00
114466   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97530            99.00
114467   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     G0283            48.00
114468   Florida   Spine   0610419950101026   4/11/2019   Bill      7/11/2019     97035            48.00
114469   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     99211            84.00
114470   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97530            99.00
114471   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97140            79.00
114472   Florida   Spine   0601852370101054   6/8/2019    Bill      7/11/2019     97010            60.00
114473   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     99211            84.00
114474   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     G0283            48.00
114475   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     97530            99.00
114476   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     97140            79.00
114477   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     97112            84.00
114478   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     97035            48.00
114479   Florida   Spine   0609977840101012   5/10/2019   Bill      7/11/2019     97010            60.00
114480   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97010            60.00
114481   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97140            79.00
114482   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97530            99.00
114483   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     G0283            48.00
114484   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     98941            97.00
114485   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97110            84.00
114486   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     99211            84.00
114487   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97010            60.00
114488   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97140            79.00
114489   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97530            99.00
114490   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     G0283            48.00
114491   Florida   Spine   8668152690000001   6/16/2019   Bill      7/11/2019     97110            84.00
114492   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2246 of
                                                   2767

114493   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97010             60.00
114494   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97110             84.00
114495   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97112             84.00
114496   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97140             79.00
114497   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97530             99.00
114498   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     G0283             48.00
114499   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     99211             84.00
114500   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97010             60.00
114501   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     G0283             48.00
114502   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97112             84.00
114503   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97140             79.00
114504   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97530             99.00
114505   Florida   Spine   0652183750101011   5/13/2019   Bill      7/11/2019     97110             84.00
114506   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     99211             84.00
114507   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97010             60.00
114508   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97035             48.00
114509   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97112             84.00
114510   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97140             79.00
114511   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     97530             99.00
114512   Florida   Spine   0498071950101063   5/15/2019   Bill      7/11/2019     G0283             48.00
114513   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     99211             84.00
114514   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     G0283             48.00
114515   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97010             60.00
114516   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97140             79.00
114517   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97110             84.00
114518   Florida   Spine   0419163770101104   4/20/2019   Bill      7/11/2019     97530             99.00
114519   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     99211             84.00
114520   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     G0283             48.00
114521   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     97010             60.00
114522   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     97039             48.00
114523   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     97140             79.00
114524   Florida   Spine   0411217460101051   6/20/2019   Bill      7/11/2019     97110             84.00
114525   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     99211             84.00
114526   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97140             79.00
114527   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97530             99.00
114528   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     G0283             48.00
114529   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97010             60.00
114530   Florida   Spine   0410136410101071   6/4/2019    Bill      7/11/2019     97012             60.00
114531   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     99203            302.00
114532   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     G0283             48.00
114533   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     97010             60.00
114534   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     G0283             48.00
114535   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97530             99.00
114536   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97035             48.00
114537   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97010             60.00
114538   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     99211             84.00
114539   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     99211             84.00
114540   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97012             60.00
114541   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97140             79.00
114542   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97530             99.00
114543   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2247 of
                                                   2767

114544   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97010            60.00
114545   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97010            60.00
114546   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     99211            84.00
114547   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     G0283            48.00
114548   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97035            48.00
114549   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     99211            84.00
114550   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     97035            48.00
114551   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     97140            79.00
114552   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     97530            99.00
114553   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     G0283            48.00
114554   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     97010            60.00
114555   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     99211            84.00
114556   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     97010            60.00
114557   Florida   Spine   0567665510101053   4/10/2019   Bill      7/11/2019     G0283            48.00
114558   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     G0283            48.00
114559   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97010            60.00
114560   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     97530            99.00
114561   Florida   Spine   0562968810101046   5/27/2019   Bill      7/11/2019     98941            97.00
114562   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     99211            84.00
114563   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     G0283            48.00
114564   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     97010            60.00
114565   Florida   Spine   0563701420101034   6/13/2019   Bill      7/11/2019     97110            84.00
114566   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97010            60.00
114567   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     G0283            48.00
114568   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97140            79.00
114569   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97530            99.00
114570   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97112            84.00
114571   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     98941            97.00
114572   Florida   Spine   0112438410101080   5/8/2019    Bill      7/11/2019     97039            48.00
114573   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     99211            84.00
114574   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     97012            60.00
114575   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     97140            79.00
114576   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     97530            99.00
114577   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     G0283            48.00
114578   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     97010            60.00
114579   Florida   Spine   0658705680101010   6/22/2019   Bill      7/11/2019     99211            84.00
114580   Florida   Spine   0658705680101010   6/22/2019   Bill      7/11/2019     G0283            48.00
114581   Florida   Spine   0658705680101010   6/22/2019   Bill      7/11/2019     97010            60.00
114582   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97010            60.00
114583   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97140            79.00
114584   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97530            99.00
114585   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     G0283            48.00
114586   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     98941            97.00
114587   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97110            84.00
114588   Florida   Spine   0488600520101021   4/12/2019   Bill      7/11/2019     97039            48.00
114589   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     97010            60.00
114590   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     97035            48.00
114591   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     98941            97.00
114592   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     G0283            48.00
114593   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     97530            99.00
114594   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2248 of
                                                   2767

114595   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97035             48.00
114596   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     98941             97.00
114597   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     G0283             48.00
114598   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97530             99.00
114599   Florida   Spine   0347404860101043   2/28/2019   Bill      7/11/2019     99211             84.00
114600   Florida   Spine   0347404860101043   2/28/2019   Bill      7/11/2019     97010             60.00
114601   Florida   Spine   0347404860101043   2/28/2019   Bill      7/11/2019     97140             79.00
114602   Florida   Spine   0347404860101043   2/28/2019   Bill      7/11/2019     G0283             48.00
114603   Florida   Spine   0347404860101043   2/28/2019   Bill      7/11/2019     97012             60.00
114604   Florida   Spine   0347404860101043   2/28/2019   Bill      7/11/2019     97530             99.00
114605   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     99211             84.00
114606   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     97010             60.00
114607   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     97140             79.00
114608   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     G0283             48.00
114609   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     97012             60.00
114610   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     97530             99.00
114611   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     99211             84.00
114612   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97010             60.00
114613   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97140             79.00
114614   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     G0283             48.00
114615   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97530             99.00
114616   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97012             60.00
114617   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     99211             84.00
114618   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     97010             60.00
114619   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     97140             79.00
114620   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     G0283             48.00
114621   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     97012             60.00
114622   Florida   Spine   0579207850101033   6/10/2019   Bill      7/11/2019     97530             99.00
114623   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     99211             84.00
114624   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     97010             60.00
114625   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     97110             84.00
114626   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     G0283             48.00
114627   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     97012             60.00
114628   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     97530             99.00
114629   Florida   Spine   0192246390101035   5/20/2019   Bill      7/11/2019     97140             79.00
114630   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     99211            137.50
114631   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     97010             60.00
114632   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     97035             48.00
114633   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     97530             99.00
114634   Florida   Spine   0592518350101015   5/8/2019    Bill      7/11/2019     G0283             48.00
114635   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97010             60.00
114636   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     97035             48.00
114637   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     98940             79.00
114638   Florida   Spine   0619874410101035   1/1/2019    Bill      7/11/2019     G0283             48.00
114639   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     99211             84.00
114640   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97010             60.00
114641   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97012             60.00
114642   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97140             79.00
114643   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     G0283             48.00
114644   Florida   Spine   0143464250101272   6/1/2019    Bill      7/11/2019     97530             99.00
114645   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2249 of
                                                   2767

114646   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     97010             60.00
114647   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     97140             79.00
114648   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     G0283             48.00
114649   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     97530             99.00
114650   Florida   Spine   0499481960101012   4/30/2019   Bill      7/11/2019     97012             60.00
114651   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     99211             84.00
114652   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     97010             60.00
114653   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     97140             79.00
114654   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     G0283             48.00
114655   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     97530             99.00
114656   Florida   Spine   0443906940101051   6/20/2019   Bill      7/11/2019     97035             48.00
114657   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     98940             72.00
114658   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     98943             72.00
114659   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     97530             90.00
114660   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     97112             77.00
114661   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     97140             72.00
114662   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     G0283             44.00
114663   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     97010             60.00
114664   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     99213            193.00
114665   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     98940             72.00
114666   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     98943             72.00
114667   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     97530             90.00
114668   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     97140             72.00
114669   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     G0283             44.00
114670   Florida   Spine   0604261670101045   8/25/2018   Bill      7/16/2019     97010             60.00
114671   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     99203            302.00
114672   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97140             79.00
114673   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     G0283             48.00
114674   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97010             60.00
114675   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     99212            115.00
114676   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97530             99.00
114677   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97140             79.00
114678   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97039             48.00
114679   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97035             48.00
114680   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97010             60.00
114681   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     G0283             48.00
114682   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     99211             84.00
114683   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97530             99.00
114684   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97012             60.00
114685   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97140             79.00
114686   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97035             48.00
114687   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97010             60.00
114688   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     G0283             48.00
114689   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     99211             84.00
114690   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97530             99.00
114691   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97012             60.00
114692   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97140             79.00
114693   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97035             48.00
114694   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     97010             60.00
114695   Florida   Spine   0655573540101015   5/5/2019    Bill      7/18/2019     G0283             48.00
114696   Florida   Spine   0174760410101074   5/31/2019   Bill      7/18/2019     99202            275.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2250 of
                                                   2767

114697   Florida   Spine   0643173550101016   3/16/2019   Bill      7/18/2019     99203            550.00
114698   Florida   Spine   0528344130101053   4/18/2019   Bill      7/18/2019     99213            385.00
114699   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     99203            550.00
114700   Florida   Spine   0354135220101055   3/19/2018   Bill      7/18/2019     99211             84.00
114701   Florida   Spine   0354135220101055   3/19/2018   Bill      7/18/2019     97010             60.00
114702   Florida   Spine   0354135220101055   3/19/2018   Bill      7/18/2019     97140             79.00
114703   Florida   Spine   0354135220101055   3/19/2018   Bill      7/18/2019     97530             99.00
114704   Florida   Spine   0354135220101055   3/19/2018   Bill      7/18/2019     G0283             48.00
114705   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     99211             84.00
114706   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     G0283             48.00
114707   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97010             60.00
114708   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97140             79.00
114709   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97530             99.00
114710   Florida   Spine   0454545630101108   5/20/2019   Bill      7/18/2019     97010             60.00
114711   Florida   Spine   0454545630101108   5/20/2019   Bill      7/18/2019     G0283             48.00
114712   Florida   Spine   0454545630101108   5/20/2019   Bill      7/18/2019     97035             48.00
114713   Florida   Spine   0454545630101108   5/20/2019   Bill      7/18/2019     97112             84.00
114714   Florida   Spine   0454545630101108   5/20/2019   Bill      7/18/2019     97140             79.00
114715   Florida   Spine   0454545630101108   5/20/2019   Bill      7/18/2019     97530             99.00
114716   Florida   Spine   0454545630101108   5/20/2019   Bill      7/18/2019     99211             84.00
114717   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     99211             84.00
114718   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     97010             60.00
114719   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     97140             79.00
114720   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     97530             99.00
114721   Florida   Spine   0143464250101272   6/1/2019    Bill      7/18/2019     99203            550.00
114722   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97039             48.00
114723   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97110             84.00
114724   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     98940             79.00
114725   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     G0283             48.00
114726   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97010             60.00
114727   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97530             99.00
114728   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97035             48.00
114729   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97140             79.00
114730   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97039             48.00
114731   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     99211             84.00
114732   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     G0283             48.00
114733   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97010             60.00
114734   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97140             79.00
114735   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97012             60.00
114736   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97110             84.00
114737   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97530             99.00
114738   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     98940             79.00
114739   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     G0283             48.00
114740   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97010             60.00
114741   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97140             79.00
114742   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97012             60.00
114743   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97530             99.00
114744   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97035             48.00
114745   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     98940             79.00
114746   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     G0283             48.00
114747   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2251 of
                                                   2767

114748   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97035            48.00
114749   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97010            60.00
114750   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97012            60.00
114751   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97530            99.00
114752   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     98940            79.00
114753   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     99211            84.00
114754   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     A4556            24.00
114755   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     97012            60.00
114756   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     G0283            48.00
114757   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     97010            60.00
114758   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     97035            48.00
114759   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     97140            79.00
114760   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     97530            99.00
114761   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     G0283            48.00
114762   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97010            60.00
114763   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97530            99.00
114764   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97035            48.00
114765   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97140            79.00
114766   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97039            48.00
114767   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     99211            84.00
114768   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     G0283            48.00
114769   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     99211            84.00
114770   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97010            60.00
114771   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97140            79.00
114772   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97012            60.00
114773   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97110            84.00
114774   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97530            99.00
114775   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     99211            84.00
114776   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97039            48.00
114777   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97110            84.00
114778   Florida   Spine   0164543610101082   4/8/2019    Bill      7/18/2019     97140            79.00
114779   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     99211            84.00
114780   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     G0283            48.00
114781   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97010            60.00
114782   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97140            79.00
114783   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97012            60.00
114784   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97035            48.00
114785   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97110            84.00
114786   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     99211            84.00
114787   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     G0283            48.00
114788   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97140            79.00
114789   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97010            60.00
114790   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97012            60.00
114791   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97110            84.00
114792   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97112            84.00
114793   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     97012            60.00
114794   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     G0283            48.00
114795   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     97010            60.00
114796   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     97035            48.00
114797   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     97140            79.00
114798   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2252 of
                                                   2767

114799   Florida   Spine   0637753950101043   6/14/2019   Bill      7/18/2019     98940               79.00
114800   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     G0283               48.00
114801   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97010               60.00
114802   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97530               99.00
114803   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97035               48.00
114804   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97140               79.00
114805   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97039               48.00
114806   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     99211               84.00
114807   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     G0283               48.00
114808   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97010               60.00
114809   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97140               79.00
114810   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97012               60.00
114811   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97035               48.00
114812   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97110               84.00
114813   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     98940               79.00
114814   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     G0283               48.00
114815   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97140               79.00
114816   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97010               60.00
114817   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97012               60.00
114818   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97110               84.00
114819   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97112               84.00
114820   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     98940               79.00
114821   Florida   Spine   0287440270101183   6/24/2019   Bill      7/18/2019     72148            2,145.00
114822   Florida   Spine   0287440270101183   6/24/2019   Bill      7/18/2019     72141            2,145.00
114823   Florida   Spine   0332772860101065   5/17/2019   Bill      7/18/2019     72148            2,145.00
114824   Florida   Spine   0393857520101138   5/15/2019   Bill      7/18/2019     72148            2,145.00
114825   Florida   Spine   0393857520101138   5/15/2019   Bill      7/18/2019     72141            2,145.00
114826   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     72148            2,145.00
114827   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     72141            2,145.00
114828   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     G0283               48.00
114829   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97140               79.00
114830   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97530               99.00
114831   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97010               60.00
114832   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     99211               84.00
114833   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97035               48.00
114834   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     G0283               48.00
114835   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97140               79.00
114836   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97010               60.00
114837   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97530               99.00
114838   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     99211               84.00
114839   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97012               60.00
114840   Florida   Spine   0564270350101017   5/18/2019   Bill      7/18/2019     G0283               48.00
114841   Florida   Spine   0564270350101017   5/18/2019   Bill      7/18/2019     97010               60.00
114842   Florida   Spine   0564270350101017   5/18/2019   Bill      7/18/2019     97140               79.00
114843   Florida   Spine   0564270350101017   5/18/2019   Bill      7/18/2019     97112               84.00
114844   Florida   Spine   0564270350101017   5/18/2019   Bill      7/18/2019     97530               99.00
114845   Florida   Spine   0564270350101017   5/18/2019   Bill      7/18/2019     99211               84.00
114846   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     G0283               48.00
114847   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     97140               79.00
114848   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     97530               99.00
114849   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2253 of
                                                   2767

114850   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     97010            60.00
114851   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     99211            84.00
114852   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     99211            84.00
114853   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97010            60.00
114854   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97035            48.00
114855   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97112            84.00
114856   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97140            79.00
114857   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97530            99.00
114858   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     G0283            48.00
114859   Florida   Spine   0613782140101017   5/31/2019   Bill      7/18/2019     99211            84.00
114860   Florida   Spine   0613782140101017   5/31/2019   Bill      7/18/2019     G0283            48.00
114861   Florida   Spine   0613782140101017   5/31/2019   Bill      7/18/2019     97140            79.00
114862   Florida   Spine   0613782140101017   5/31/2019   Bill      7/18/2019     97530            99.00
114863   Florida   Spine   0613782140101017   5/31/2019   Bill      7/18/2019     97035            48.00
114864   Florida   Spine   0613782140101017   5/31/2019   Bill      7/18/2019     97010            60.00
114865   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     99211            84.00
114866   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     G0283            48.00
114867   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97010            60.00
114868   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97035            48.00
114869   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97140            79.00
114870   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97112            84.00
114871   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97530            99.00
114872   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     99211            84.00
114873   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97010            60.00
114874   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97140            79.00
114875   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97530            99.00
114876   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97110            84.00
114877   Florida   Spine   0383863440101093   6/21/2019   Bill      7/18/2019     99211            84.00
114878   Florida   Spine   0383863440101093   6/21/2019   Bill      7/18/2019     G0283            48.00
114879   Florida   Spine   0383863440101093   6/21/2019   Bill      7/18/2019     97530            99.00
114880   Florida   Spine   0383863440101093   6/21/2019   Bill      7/18/2019     97140            79.00
114881   Florida   Spine   0383863440101093   6/21/2019   Bill      7/18/2019     97112            84.00
114882   Florida   Spine   0383863440101093   6/21/2019   Bill      7/18/2019     97035            48.00
114883   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97010            60.00
114884   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97110            84.00
114885   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97112            84.00
114886   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     99211            84.00
114887   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97140            79.00
114888   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     G0283            48.00
114889   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     G0283            48.00
114890   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     99211            84.00
114891   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97140            79.00
114892   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97530            99.00
114893   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97010            60.00
114894   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97110            84.00
114895   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     G0283            48.00
114896   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97010            60.00
114897   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97140            79.00
114898   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97110            84.00
114899   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97530            99.00
114900   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97012            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2254 of
                                                   2767

114901   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     99211             84.00
114902   Florida   Spine   0567665510101053   4/10/2019   Bill      7/18/2019     99211             84.00
114903   Florida   Spine   0567665510101053   4/10/2019   Bill      7/18/2019     97010             60.00
114904   Florida   Spine   0567665510101053   4/10/2019   Bill      7/18/2019     97110             84.00
114905   Florida   Spine   0567665510101053   4/10/2019   Bill      7/18/2019     G0283             48.00
114906   Florida   Spine   0111413610101231   5/13/2019   Bill      7/18/2019     99212            115.00
114907   Florida   Spine   0111413610101231   5/13/2019   Bill      7/18/2019     G0283             48.00
114908   Florida   Spine   0111413610101231   5/13/2019   Bill      7/18/2019     97010             60.00
114909   Florida   Spine   0111413610101231   5/13/2019   Bill      7/18/2019     97140             79.00
114910   Florida   Spine   0111413610101231   5/13/2019   Bill      7/18/2019     97112             84.00
114911   Florida   Spine   0111413610101231   5/13/2019   Bill      7/18/2019     97110             84.00
114912   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     99212            115.00
114913   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97010             60.00
114914   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97110             84.00
114915   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97112             84.00
114916   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97140             79.00
114917   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     G0283             48.00
114918   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     99211             84.00
114919   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97010             60.00
114920   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97110             84.00
114921   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97112             84.00
114922   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97140             79.00
114923   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97530             99.00
114924   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     G0283             48.00
114925   Florida   Spine   0804951830000001   4/16/2019   Bill      7/18/2019     99211             84.00
114926   Florida   Spine   0804951830000001   4/16/2019   Bill      7/18/2019     97010             60.00
114927   Florida   Spine   0804951830000001   4/16/2019   Bill      7/18/2019     G0283             48.00
114928   Florida   Spine   0804951830000001   4/16/2019   Bill      7/18/2019     97140             79.00
114929   Florida   Spine   0804951830000001   4/16/2019   Bill      7/18/2019     97530             99.00
114930   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     99211             84.00
114931   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     97010             60.00
114932   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     97035             48.00
114933   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     97112             84.00
114934   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     97140             79.00
114935   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     G0283             48.00
114936   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     97530             99.00
114937   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     99211             84.00
114938   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97140             79.00
114939   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     G0283             48.00
114940   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97010             60.00
114941   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97530             99.00
114942   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97035             48.00
114943   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     G0283             48.00
114944   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97530             99.00
114945   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97110             84.00
114946   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97012             60.00
114947   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97140             79.00
114948   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97010             60.00
114949   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     99211             84.00
114950   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     G0283             48.00
114951   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2255 of
                                                   2767

114952   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97530             99.00
114953   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97035             48.00
114954   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97010             60.00
114955   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     99211             84.00
114956   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97010             60.00
114957   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     G0283             48.00
114958   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97112             84.00
114959   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     99211             84.00
114960   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97110             84.00
114961   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97140             79.00
114962   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     99212            115.00
114963   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97010             60.00
114964   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97140             79.00
114965   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97112             84.00
114966   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     G0283             48.00
114967   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97010             60.00
114968   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97039             48.00
114969   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97140             79.00
114970   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     97530             99.00
114971   Florida   Spine   0126489720101090   6/13/2019   Bill      7/18/2019     99211             84.00
114972   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     99211             84.00
114973   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     G0283             48.00
114974   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97010             60.00
114975   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97140             79.00
114976   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97110             84.00
114977   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97112             84.00
114978   Florida   Spine   0510624750101040   6/14/2019   Bill      7/18/2019     99211             84.00
114979   Florida   Spine   0510624750101040   6/14/2019   Bill      7/18/2019     97010             60.00
114980   Florida   Spine   0510624750101040   6/14/2019   Bill      7/18/2019     97140             79.00
114981   Florida   Spine   0510624750101040   6/14/2019   Bill      7/18/2019     97530             99.00
114982   Florida   Spine   0510624750101040   6/14/2019   Bill      7/18/2019     G0283             48.00
114983   Florida   Spine   0510624750101040   6/14/2019   Bill      7/18/2019     97035             48.00
114984   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     99211             84.00
114985   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     G0283             48.00
114986   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97010             60.00
114987   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97140             79.00
114988   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97110             84.00
114989   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97112             84.00
114990   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     99211             84.00
114991   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     G0283             48.00
114992   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97140             79.00
114993   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97110             84.00
114994   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97530             99.00
114995   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97010             60.00
114996   Florida   Spine   0112438410101080   5/8/2019    Bill      7/18/2019     97010             60.00
114997   Florida   Spine   0112438410101080   5/8/2019    Bill      7/18/2019     G0283             48.00
114998   Florida   Spine   0112438410101080   5/8/2019    Bill      7/18/2019     97140             79.00
114999   Florida   Spine   0112438410101080   5/8/2019    Bill      7/18/2019     97530             99.00
115000   Florida   Spine   0112438410101080   5/8/2019    Bill      7/18/2019     97112             84.00
115001   Florida   Spine   0112438410101080   5/8/2019    Bill      7/18/2019     98941             97.00
115002   Florida   Spine   0112438410101080   5/8/2019    Bill      7/18/2019     97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2256 of
                                                   2767

115003   Florida   Spine   0650350380101016   6/10/2019   Bill      7/18/2019     97010             60.00
115004   Florida   Spine   0650350380101016   6/10/2019   Bill      7/18/2019     97035             48.00
115005   Florida   Spine   0650350380101016   6/10/2019   Bill      7/18/2019     97140             79.00
115006   Florida   Spine   0650350380101016   6/10/2019   Bill      7/18/2019     G0283             48.00
115007   Florida   Spine   0650350380101016   6/10/2019   Bill      7/18/2019     97530             99.00
115008   Florida   Spine   0650350380101016   6/10/2019   Bill      7/18/2019     97039             48.00
115009   Florida   Spine   0650350380101016   6/10/2019   Bill      7/18/2019     99211             84.00
115010   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     99211             84.00
115011   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     97010             60.00
115012   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     97035             48.00
115013   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     97110             84.00
115014   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     97112             84.00
115015   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     97140             79.00
115016   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     97530             99.00
115017   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     G0283             48.00
115018   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     97010             60.00
115019   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     97140             79.00
115020   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     97530             99.00
115021   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     97110             84.00
115022   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     99211             84.00
115023   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     99211             84.00
115024   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97010             60.00
115025   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97035             48.00
115026   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97140             79.00
115027   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     G0283             48.00
115028   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97530             99.00
115029   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     G0283             48.00
115030   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97010             60.00
115031   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97140             79.00
115032   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     99211             84.00
115033   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97035             48.00
115034   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97530             99.00
115035   Florida   Spine   0520017690101022   3/14/2019   Bill      7/18/2019     99211             84.00
115036   Florida   Spine   0520017690101022   3/14/2019   Bill      7/18/2019     97112             84.00
115037   Florida   Spine   0520017690101022   3/14/2019   Bill      7/18/2019     97530             99.00
115038   Florida   Spine   0520017690101022   3/14/2019   Bill      7/18/2019     97140             79.00
115039   Florida   Spine   0520017690101022   3/14/2019   Bill      7/18/2019     97014             48.00
115040   Florida   Spine   0520017690101022   3/14/2019   Bill      7/18/2019     97010             60.00
115041   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     99213            212.00
115042   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97140             79.00
115043   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     A4556             24.00
115044   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     G0283             48.00
115045   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97010             60.00
115046   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     99211             84.00
115047   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97010             60.00
115048   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97140             79.00
115049   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     G0283             48.00
115050   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     99211             84.00
115051   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     97010             60.00
115052   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     97110             84.00
115053   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2257 of
                                                   2767

115054   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     97140               79.00
115055   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     97012               60.00
115056   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     99211               84.00
115057   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97010               60.00
115058   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97110               84.00
115059   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97530               99.00
115060   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     G0283               48.00
115061   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97140               79.00
115062   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97039               48.00
115063   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     G0283               48.00
115064   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97010               60.00
115065   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     99211               84.00
115066   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97112               84.00
115067   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97110               84.00
115068   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97140               79.00
115069   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     99212              115.00
115070   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     97140               79.00
115071   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     97530               99.00
115072   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     97010               60.00
115073   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     99213              212.00
115074   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97010               60.00
115075   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     G0283               48.00
115076   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97140               79.00
115077   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97530               99.00
115078   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97110               84.00
115079   Florida   Spine   0410926230101107   4/3/2019    Bill      7/18/2019     99211               84.00
115080   Florida   Spine   0410926230101107   4/3/2019    Bill      7/18/2019     97140               79.00
115081   Florida   Spine   0410926230101107   4/3/2019    Bill      7/18/2019     G0283               48.00
115082   Florida   Spine   0410926230101107   4/3/2019    Bill      7/18/2019     97010               60.00
115083   Florida   Spine   0410926230101107   4/3/2019    Bill      7/18/2019     97112               84.00
115084   Florida   Spine   0410926230101107   4/3/2019    Bill      7/18/2019     97110               84.00
115085   Florida   Spine   0497123140101189   6/3/2019    Bill      7/18/2019     97010               60.00
115086   Florida   Spine   0497123140101189   6/3/2019    Bill      7/18/2019     97140               79.00
115087   Florida   Spine   0497123140101189   6/3/2019    Bill      7/18/2019     97530               99.00
115088   Florida   Spine   0497123140101189   6/3/2019    Bill      7/18/2019     99211               84.00
115089   Florida   Spine   0497123140101189   6/3/2019    Bill      7/18/2019     97035               48.00
115090   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     99211               84.00
115091   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     97010               60.00
115092   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     97035               48.00
115093   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     97140               79.00
115094   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     97530               99.00
115095   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     G0283               48.00
115096   Florida   Spine   0354135220101055   3/19/2018   Bill      7/18/2019     99211               84.00
115097   Florida   Spine   0354135220101055   3/19/2018   Bill      7/18/2019     97010               60.00
115098   Florida   Spine   0354135220101055   3/19/2018   Bill      7/18/2019     97140               79.00
115099   Florida   Spine   0354135220101055   3/19/2018   Bill      7/18/2019     97530               99.00
115100   Florida   Spine   0354135220101055   3/19/2018   Bill      7/18/2019     G0283               48.00
115101   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     72141            2,145.00
115102   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     72148            2,145.00
115103   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     73221            1,925.00
115104   Florida   Spine   0562968810101046   5/27/2019   Bill      7/18/2019     99203              550.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2258 of
                                                   2767

115105   Florida   Spine   0453153240101062   4/10/2019    Bill     7/18/2019     99213              385.00
115106   Florida   Spine   0453153240101062   4/10/2019    Bill     7/18/2019     82950               25.00
115107   Florida   Spine   0453153240101062   4/10/2019    Bill     7/18/2019     62321            2,100.00
115108   Florida   Spine   0453153240101062   4/10/2019    Bill     7/18/2019     J2001              115.50
115109   Florida   Spine   0453153240101062   4/10/2019    Bill     7/18/2019     Q9965               25.00
115110   Florida   Spine   0453153240101062   4/10/2019    Bill     7/18/2019     J0702               35.00
115111   Florida   Spine   0287185700101085   4/14/2019    Bill     7/18/2019     99213              385.00
115112   Florida   Spine   0287185700101085   4/14/2019    Bill     7/18/2019     20610              330.00
115113   Florida   Spine   0287185700101085   4/14/2019    Bill     7/18/2019     J2001              115.50
115114   Florida   Spine   0287185700101085   4/14/2019    Bill     7/18/2019     J3301               38.50
115115   Florida   Spine   0287185700101085   4/14/2019    Bill     7/18/2019     J3490               27.50
115116   Florida   Spine   0658705680101010   6/22/2019    Bill     7/18/2019     99211               84.00
115117   Florida   Spine   0658705680101010   6/22/2019    Bill     7/18/2019     G0283               48.00
115118   Florida   Spine   0658705680101010   6/22/2019    Bill     7/18/2019     97010               60.00
115119   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     99211               84.00
115120   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     97010               60.00
115121   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     97035               48.00
115122   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     97110               84.00
115123   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     97140               79.00
115124   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     G0283               48.00
115125   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     97530               99.00
115126   Florida   Spine   0295868630101131   4/29/2019    Bill     7/18/2019     99211               84.00
115127   Florida   Spine   0295868630101131   4/29/2019    Bill     7/18/2019     G0283               48.00
115128   Florida   Spine   0295868630101131   4/29/2019    Bill     7/18/2019     97010               60.00
115129   Florida   Spine   0295868630101131   4/29/2019    Bill     7/18/2019     97140               79.00
115130   Florida   Spine   0295868630101131   4/29/2019    Bill     7/18/2019     97530               99.00
115131   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     72141            2,145.00
115132   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     72148            2,145.00
115133   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     72148            2,145.00
115134   Florida   Spine   0360636180101128   7/22/2018    Bill     7/18/2019     99213              385.00
115135   Florida   Spine   0555749730101038   12/31/2018   Bill     7/18/2019     99203              550.00
115136   Florida   Spine   0499481960101012   4/30/2019    Bill     7/18/2019     99213              385.00
115137   Florida   Spine   0499481960101012   4/30/2019    Bill     7/18/2019     62321            2,100.00
115138   Florida   Spine   0499481960101012   4/30/2019    Bill     7/18/2019     J2001              115.50
115139   Florida   Spine   0499481960101012   4/30/2019    Bill     7/18/2019     J3301               38.50
115140   Florida   Spine   0499481960101012   4/30/2019    Bill     7/18/2019     Q9965               25.00
115141   Florida   Spine   0263759860101099   5/13/2019    Bill     7/18/2019     99203              550.00
115142   Florida   Spine   0263759860101099   5/13/2019    Bill     7/18/2019     99203              550.00
115143   Florida   Spine   0159492390101051   3/22/2019    Bill     7/18/2019     99211               84.00
115144   Florida   Spine   0159492390101051   3/22/2019    Bill     7/18/2019     97010               60.00
115145   Florida   Spine   0159492390101051   3/22/2019    Bill     7/18/2019     97140               79.00
115146   Florida   Spine   0159492390101051   3/22/2019    Bill     7/18/2019     G0283               48.00
115147   Florida   Spine   0159492390101051   3/22/2019    Bill     7/18/2019     97112               84.00
115148   Florida   Spine   0159492390101051   3/22/2019    Bill     7/18/2019     97110               84.00
115149   Florida   Spine   0192246390101035   5/20/2019    Bill     7/18/2019     99203              550.00
115150   Florida   Spine   0579449600101059   2/19/2019    Bill     7/18/2019     99213              385.00
115151   Florida   Spine   0653584250101022   6/17/2019    Bill     7/18/2019     72141            2,145.00
115152   Florida   Spine   0653584250101022   6/17/2019    Bill     7/18/2019     72148            2,145.00
115153   Florida   Spine   0653584250101022   6/17/2019    Bill     7/18/2019     72141            2,145.00
115154   Florida   Spine   0653584250101022   6/17/2019    Bill     7/18/2019     72148            2,145.00
115155   Florida   Spine   0417883120101049   6/29/2019    Bill     7/18/2019     G0283               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2259 of
                                                   2767

115156   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     A4556             24.00
115157   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97140             79.00
115158   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97035             48.00
115159   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97010             60.00
115160   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     99203            302.00
115161   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     99211             84.00
115162   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97530             99.00
115163   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97140             79.00
115164   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97010             60.00
115165   Florida   Spine   0548207890101058   2/14/2019   Bill      7/18/2019     99211             84.00
115166   Florida   Spine   0548207890101058   2/14/2019   Bill      7/18/2019     G0283             48.00
115167   Florida   Spine   0548207890101058   2/14/2019   Bill      7/18/2019     97140             79.00
115168   Florida   Spine   0548207890101058   2/14/2019   Bill      7/18/2019     97530             99.00
115169   Florida   Spine   0548207890101058   2/14/2019   Bill      7/18/2019     97110             84.00
115170   Florida   Spine   0548207890101058   2/14/2019   Bill      7/18/2019     97010             60.00
115171   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     99211             84.00
115172   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     97010             60.00
115173   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     97035             48.00
115174   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     97112             84.00
115175   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     97140             79.00
115176   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     97530             99.00
115177   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     A4556             24.00
115178   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     G0283             48.00
115179   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97010             60.00
115180   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97035             48.00
115181   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97112             84.00
115182   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97140             79.00
115183   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     G0283             48.00
115184   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97530             99.00
115185   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     98940             79.00
115186   Florida   Spine   0322308720101045   4/12/2019   Bill      7/18/2019     97012             60.00
115187   Florida   Spine   0322308720101045   4/12/2019   Bill      7/18/2019     98940             79.00
115188   Florida   Spine   0497123140101189   6/3/2019    Bill      7/18/2019     99211             84.00
115189   Florida   Spine   0497123140101189   6/3/2019    Bill      7/18/2019     97010             60.00
115190   Florida   Spine   0497123140101189   6/3/2019    Bill      7/18/2019     97140             79.00
115191   Florida   Spine   0497123140101189   6/3/2019    Bill      7/18/2019     97530             99.00
115192   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     99211            137.50
115193   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     97010             60.00
115194   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     97140             79.00
115195   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     97530             99.00
115196   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     G0283             48.00
115197   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     97039             48.00
115198   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     97530             99.00
115199   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     99211             84.00
115200   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97140             79.00
115201   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97010             60.00
115202   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97530             99.00
115203   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     G0283             48.00
115204   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97110             84.00
115205   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     99211             84.00
115206   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2260 of
                                                   2767

115207   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     97035             48.00
115208   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     97140             79.00
115209   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     A4556             24.00
115210   Florida   Spine   0585424190101019   6/13/2019   Bill      7/18/2019     G0283             48.00
115211   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     99212            115.00
115212   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     G0283             48.00
115213   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97010             60.00
115214   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97140             79.00
115215   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97112             84.00
115216   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97110             84.00
115217   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     99213            385.00
115218   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     G0283             48.00
115219   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97140             79.00
115220   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97530             99.00
115221   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97035             48.00
115222   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97010             60.00
115223   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     99211             84.00
115224   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     99211             84.00
115225   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97010             60.00
115226   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     G0283             48.00
115227   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97035             48.00
115228   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97112             84.00
115229   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97140             79.00
115230   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97530             99.00
115231   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     G0283             48.00
115232   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     99213            212.00
115233   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97010             60.00
115234   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97140             79.00
115235   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97012             60.00
115236   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97035             48.00
115237   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97110             84.00
115238   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     A4556             24.00
115239   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     G0283             48.00
115240   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     97010             60.00
115241   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     97530             99.00
115242   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     97035             48.00
115243   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     98940             79.00
115244   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     G0283             48.00
115245   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97039             48.00
115246   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97140             79.00
115247   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97530             99.00
115248   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97035             48.00
115249   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97010             60.00
115250   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     99211             84.00
115251   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     G0283             48.00
115252   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     99213            212.00
115253   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97140             79.00
115254   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97010             60.00
115255   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97012             60.00
115256   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     G0283             48.00
115257   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     A4556             24.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2261 of
                                                   2767

115258   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     97010             60.00
115259   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     99203            302.00
115260   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     G0283             48.00
115261   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     97140             79.00
115262   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     97530             99.00
115263   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     97035             48.00
115264   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     97010             60.00
115265   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     99211             84.00
115266   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     A4556             24.00
115267   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     G0283             48.00
115268   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     97010             60.00
115269   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     97530             99.00
115270   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     97035             48.00
115271   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     98940             79.00
115272   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     G0283             48.00
115273   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97140             79.00
115274   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97530             99.00
115275   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97010             60.00
115276   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     99211             84.00
115277   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97035             48.00
115278   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     99211             84.00
115279   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97010             60.00
115280   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97140             79.00
115281   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97035             48.00
115282   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97530             99.00
115283   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     G0283             48.00
115284   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97039             48.00
115285   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     G0283             48.00
115286   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97140             79.00
115287   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97010             60.00
115288   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97530             99.00
115289   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     99211             84.00
115290   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97039             48.00
115291   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97010             60.00
115292   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97110             84.00
115293   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97140             79.00
115294   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97530             99.00
115295   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     99212            115.00
115296   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97112             84.00
115297   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97039             48.00
115298   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     97010             60.00
115299   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     97140             79.00
115300   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     97530             99.00
115301   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     99211             84.00
115302   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     G0283             48.00
115303   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     97140             79.00
115304   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     97530             99.00
115305   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     97035             48.00
115306   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     97010             60.00
115307   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     99211             84.00
115308   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97012             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2262 of
                                                   2767

115309   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     G0283             48.00
115310   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97140             79.00
115311   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97530             99.00
115312   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     99211             84.00
115313   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     99211             84.00
115314   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     G0283             48.00
115315   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     97010             60.00
115316   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     97140             79.00
115317   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     97530             99.00
115318   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     99211             84.00
115319   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97010             60.00
115320   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97140             79.00
115321   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     G0283             48.00
115322   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97110             84.00
115323   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97530             99.00
115324   Florida   Spine   0159492390101051   3/22/2019   Bill      7/18/2019     99213            212.00
115325   Florida   Spine   0159492390101051   3/22/2019   Bill      7/18/2019     97010             60.00
115326   Florida   Spine   0159492390101051   3/22/2019   Bill      7/18/2019     97140             79.00
115327   Florida   Spine   0159492390101051   3/22/2019   Bill      7/18/2019     G0283             48.00
115328   Florida   Spine   0159492390101051   3/22/2019   Bill      7/18/2019     97112             84.00
115329   Florida   Spine   0159492390101051   3/22/2019   Bill      7/18/2019     97110             84.00
115330   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     99213            212.00
115331   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97010             60.00
115332   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     G0283             48.00
115333   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97140             79.00
115334   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97530             99.00
115335   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97110             84.00
115336   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     99211             84.00
115337   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97010             60.00
115338   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97035             48.00
115339   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97112             84.00
115340   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97140             79.00
115341   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97530             99.00
115342   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     G0283             48.00
115343   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     99211             84.00
115344   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97140             79.00
115345   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     G0283             48.00
115346   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97010             60.00
115347   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97530             99.00
115348   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97035             48.00
115349   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     G0283             48.00
115350   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97010             60.00
115351   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97140             79.00
115352   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97110             84.00
115353   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97530             99.00
115354   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     99211             84.00
115355   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     99211             84.00
115356   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97010             60.00
115357   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97140             79.00
115358   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97530             99.00
115359   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2263 of
                                                   2767

115360   Florida   Spine   8668152690000001   6/16/2019    Bill     7/18/2019     97035            48.00
115361   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     99211            84.00
115362   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     97530            99.00
115363   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     97140            79.00
115364   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     97010            60.00
115365   Florida   Spine   0136645670101228   12/11/2018   Bill     7/18/2019     G0283            48.00
115366   Florida   Spine   0136645670101228   12/11/2018   Bill     7/18/2019     97010            60.00
115367   Florida   Spine   0136645670101228   12/11/2018   Bill     7/18/2019     97039            48.00
115368   Florida   Spine   0136645670101228   12/11/2018   Bill     7/18/2019     97140            79.00
115369   Florida   Spine   0136645670101228   12/11/2018   Bill     7/18/2019     99211            84.00
115370   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     99211            84.00
115371   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     97010            60.00
115372   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     97110            84.00
115373   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     97112            84.00
115374   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     97140            79.00
115375   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     97530            99.00
115376   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     G0283            48.00
115377   Florida   Spine   0126489720101090   6/13/2019    Bill     7/18/2019     G0283            48.00
115378   Florida   Spine   0126489720101090   6/13/2019    Bill     7/18/2019     97010            60.00
115379   Florida   Spine   0126489720101090   6/13/2019    Bill     7/18/2019     97035            48.00
115380   Florida   Spine   0126489720101090   6/13/2019    Bill     7/18/2019     97039            48.00
115381   Florida   Spine   0126489720101090   6/13/2019    Bill     7/18/2019     97140            79.00
115382   Florida   Spine   0126489720101090   6/13/2019    Bill     7/18/2019     97530            99.00
115383   Florida   Spine   0126489720101090   6/13/2019    Bill     7/18/2019     99211            84.00
115384   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     99211            84.00
115385   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     97010            60.00
115386   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     97035            48.00
115387   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     97140            79.00
115388   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     G0283            48.00
115389   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     97530            99.00
115390   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     99211            84.00
115391   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     G0283            48.00
115392   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     97530            99.00
115393   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     97140            79.00
115394   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     97112            84.00
115395   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     97035            48.00
115396   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     97010            60.00
115397   Florida   Spine   0510624750101040   6/14/2019    Bill     7/18/2019     99211            84.00
115398   Florida   Spine   0510624750101040   6/14/2019    Bill     7/18/2019     97010            60.00
115399   Florida   Spine   0510624750101040   6/14/2019    Bill     7/18/2019     97140            79.00
115400   Florida   Spine   0510624750101040   6/14/2019    Bill     7/18/2019     97530            99.00
115401   Florida   Spine   0510624750101040   6/14/2019    Bill     7/18/2019     G0283            48.00
115402   Florida   Spine   0510624750101040   6/14/2019    Bill     7/18/2019     97035            48.00
115403   Florida   Spine   0393857520101138   5/15/2019    Bill     7/18/2019     G0283            48.00
115404   Florida   Spine   0393857520101138   5/15/2019    Bill     7/18/2019     97010            60.00
115405   Florida   Spine   0393857520101138   5/15/2019    Bill     7/18/2019     97140            79.00
115406   Florida   Spine   0393857520101138   5/15/2019    Bill     7/18/2019     97112            84.00
115407   Florida   Spine   0393857520101138   5/15/2019    Bill     7/18/2019     97530            99.00
115408   Florida   Spine   0393857520101138   5/15/2019    Bill     7/18/2019     99211            84.00
115409   Florida   Spine   0536900810101026   6/24/2019    Bill     7/18/2019     99211            84.00
115410   Florida   Spine   0536900810101026   6/24/2019    Bill     7/18/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2264 of
                                                   2767

115411   Florida   Spine   0536900810101026   6/24/2019   Bill      7/18/2019     97035             48.00
115412   Florida   Spine   0536900810101026   6/24/2019   Bill      7/18/2019     97140             79.00
115413   Florida   Spine   0536900810101026   6/24/2019   Bill      7/18/2019     97530             99.00
115414   Florida   Spine   0536900810101026   6/24/2019   Bill      7/18/2019     97010             60.00
115415   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     99203            302.00
115416   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     A4556             24.00
115417   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     97010             60.00
115418   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     G0283             48.00
115419   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     97035             48.00
115420   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     97140             79.00
115421   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     G0283             48.00
115422   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97010             60.00
115423   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97140             79.00
115424   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     99211             84.00
115425   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97035             48.00
115426   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97530             99.00
115427   Florida   Spine   0621227560101014   4/6/2019    Bill      7/18/2019     99213            212.00
115428   Florida   Spine   0621227560101014   4/6/2019    Bill      7/18/2019     G0283             48.00
115429   Florida   Spine   0621227560101014   4/6/2019    Bill      7/18/2019     97010             60.00
115430   Florida   Spine   0621227560101014   4/6/2019    Bill      7/18/2019     97140             79.00
115431   Florida   Spine   0621227560101014   4/6/2019    Bill      7/18/2019     97530             99.00
115432   Florida   Spine   0297487670101030   4/3/2019    Bill      7/18/2019     G0283             48.00
115433   Florida   Spine   0297487670101030   4/3/2019    Bill      7/18/2019     97010             60.00
115434   Florida   Spine   0297487670101030   4/3/2019    Bill      7/18/2019     97140             79.00
115435   Florida   Spine   0297487670101030   4/3/2019    Bill      7/18/2019     97110             84.00
115436   Florida   Spine   0297487670101030   4/3/2019    Bill      7/18/2019     99211             84.00
115437   Florida   Spine   0297487670101030   4/3/2019    Bill      7/18/2019     97112             84.00
115438   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     99203            302.00
115439   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     G0283             48.00
115440   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     97010             60.00
115441   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     A4556             24.00
115442   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     99211             84.00
115443   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     97010             60.00
115444   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     G0283             48.00
115445   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     97012             60.00
115446   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     97110             84.00
115447   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     97035             48.00
115448   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     97140             79.00
115449   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     99211             84.00
115450   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     97010             60.00
115451   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     G0283             48.00
115452   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     97140             79.00
115453   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     97012             60.00
115454   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     97530             99.00
115455   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     99211             84.00
115456   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97010             60.00
115457   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97110             84.00
115458   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97530             99.00
115459   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     G0283             48.00
115460   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97039             48.00
115461   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     99203            550.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2265 of
                                                   2767

115462   Florida   Spine   0362232090101123   2/15/2019    Bill     7/18/2019     99203              550.00
115463   Florida   Spine   0504189880101029   4/3/2019     Bill     7/18/2019     99203              550.00
115464   Florida   Spine   0587866240101043   12/18/2018   Bill     7/18/2019     99213              385.00
115465   Florida   Spine   0293954420101010   6/11/2019    Bill     7/18/2019     99203              550.00
115466   Florida   Spine   0393857520101138   5/15/2019    Bill     7/18/2019     99203              550.00
115467   Florida   Spine   0643173550101016   3/16/2019    Bill     7/18/2019     62323            2,200.00
115468   Florida   Spine   0643173550101016   3/16/2019    Bill     7/18/2019     J2001              115.50
115469   Florida   Spine   0643173550101016   3/16/2019    Bill     7/18/2019     J1020               35.00
115470   Florida   Spine   0643173550101016   3/16/2019    Bill     7/18/2019     Q9965               25.00
115471   Florida   Spine   0592145800101013   6/17/2019    Bill     7/18/2019     72141            2,145.00
115472   Florida   Spine   0592145800101013   6/17/2019    Bill     7/18/2019     72148            2,145.00
115473   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     99211               84.00
115474   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     G0283               48.00
115475   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     97530               99.00
115476   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     97140               79.00
115477   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     97112               84.00
115478   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     97035               48.00
115479   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     97010               60.00
115480   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     99211               84.00
115481   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     97010               60.00
115482   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     97112               84.00
115483   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     97140               79.00
115484   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     97530               99.00
115485   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     G0283               48.00
115486   Florida   Spine   0610419950101026   4/11/2019    Bill     7/18/2019     97035               48.00
115487   Florida   Spine   0523177750101010   4/25/2019    Bill     7/18/2019     G0283               48.00
115488   Florida   Spine   0523177750101010   4/25/2019    Bill     7/18/2019     97010               60.00
115489   Florida   Spine   0523177750101010   4/25/2019    Bill     7/18/2019     97140               79.00
115490   Florida   Spine   0523177750101010   4/25/2019    Bill     7/18/2019     97530               99.00
115491   Florida   Spine   0523177750101010   4/25/2019    Bill     7/18/2019     99211               84.00
115492   Florida   Spine   0311283660101045   8/4/2018     Bill     7/18/2019     99211               84.00
115493   Florida   Spine   0311283660101045   8/4/2018     Bill     7/18/2019     G0283               48.00
115494   Florida   Spine   0311283660101045   8/4/2018     Bill     7/18/2019     97530               99.00
115495   Florida   Spine   0311283660101045   8/4/2018     Bill     7/18/2019     97140               79.00
115496   Florida   Spine   0311283660101045   8/4/2018     Bill     7/18/2019     97112               84.00
115497   Florida   Spine   0311283660101045   8/4/2018     Bill     7/18/2019     97110               84.00
115498   Florida   Spine   0311283660101045   8/4/2018     Bill     7/18/2019     97010               60.00
115499   Florida   Spine   0659301680101017   5/9/2019     Bill     7/18/2019     99211               84.00
115500   Florida   Spine   0659301680101017   5/9/2019     Bill     7/18/2019     97010               60.00
115501   Florida   Spine   0659301680101017   5/9/2019     Bill     7/18/2019     97035               48.00
115502   Florida   Spine   0659301680101017   5/9/2019     Bill     7/18/2019     97112               84.00
115503   Florida   Spine   0659301680101017   5/9/2019     Bill     7/18/2019     97140               79.00
115504   Florida   Spine   0659301680101017   5/9/2019     Bill     7/18/2019     97530               99.00
115505   Florida   Spine   0659301680101017   5/9/2019     Bill     7/18/2019     G0283               48.00
115506   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     99211               84.00
115507   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     97010               60.00
115508   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     97035               48.00
115509   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     97110               84.00
115510   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     97140               79.00
115511   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     G0283               48.00
115512   Florida   Spine   0590496530101035   6/17/2019    Bill     7/18/2019     97530               99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2266 of
                                                   2767

115513   Florida   Spine   0639100060101018   1/23/2019   Bill      7/18/2019     99203            550.00
115514   Florida   Spine   0372012190101043   2/4/2019    Bill      7/18/2019     99213            212.00
115515   Florida   Spine   0372012190101043   2/4/2019    Bill      7/18/2019     97010             60.00
115516   Florida   Spine   0372012190101043   2/4/2019    Bill      7/18/2019     G0283             48.00
115517   Florida   Spine   0372012190101043   2/4/2019    Bill      7/18/2019     97140             79.00
115518   Florida   Spine   0372012190101043   2/4/2019    Bill      7/18/2019     97530             99.00
115519   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     99203            302.00
115520   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97010             60.00
115521   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     G0283             48.00
115522   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97530             99.00
115523   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97112             84.00
115524   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97035             48.00
115525   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97140             79.00
115526   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     99211             84.00
115527   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     99211             84.00
115528   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97140             79.00
115529   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97010             60.00
115530   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97530             99.00
115531   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     G0283             48.00
115532   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97110             84.00
115533   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     G0283             48.00
115534   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97140             79.00
115535   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97530             99.00
115536   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97035             48.00
115537   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97010             60.00
115538   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     99211             84.00
115539   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     G0283             48.00
115540   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97010             60.00
115541   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97140             79.00
115542   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97012             60.00
115543   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97035             48.00
115544   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97110             84.00
115545   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     98940             79.00
115546   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     99211             84.00
115547   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     G0283             48.00
115548   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     97010             60.00
115549   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     97140             79.00
115550   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     97110             84.00
115551   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     97530             99.00
115552   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     97112             84.00
115553   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     99203            302.00
115554   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     G0283             48.00
115555   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97140             79.00
115556   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97530             99.00
115557   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97035             48.00
115558   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97010             60.00
115559   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     99211             84.00
115560   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     G0283             48.00
115561   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97140             79.00
115562   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97035             48.00
115563   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2267 of
                                                   2767

115564   Florida   Spine   0417883120101049   6/29/2019    Bill     7/18/2019     97530               99.00
115565   Florida   Spine   0417883120101049   6/29/2019    Bill     7/18/2019     99211               84.00
115566   Florida   Spine   0633422850101016   5/26/2019    Bill     7/18/2019     G0283               48.00
115567   Florida   Spine   0633422850101016   5/26/2019    Bill     7/18/2019     97140               79.00
115568   Florida   Spine   0633422850101016   5/26/2019    Bill     7/18/2019     97010               60.00
115569   Florida   Spine   0633422850101016   5/26/2019    Bill     7/18/2019     97012               60.00
115570   Florida   Spine   0633422850101016   5/26/2019    Bill     7/18/2019     97110               84.00
115571   Florida   Spine   0633422850101016   5/26/2019    Bill     7/18/2019     97112               84.00
115572   Florida   Spine   0633422850101016   5/26/2019    Bill     7/18/2019     98940               79.00
115573   Florida   Spine   0617939680101015   2/28/2019    Bill     7/18/2019     99213              385.00
115574   Florida   Spine   0617939680101015   2/28/2019    Bill     7/18/2019     62321            2,100.00
115575   Florida   Spine   0617939680101015   2/28/2019    Bill     7/18/2019     J2001              115.50
115576   Florida   Spine   0617939680101015   2/28/2019    Bill     7/18/2019     J3301               38.50
115577   Florida   Spine   0617939680101015   2/28/2019    Bill     7/18/2019     82950               25.00
115578   Florida   Spine   0617939680101015   2/28/2019    Bill     7/18/2019     Q9965               25.00
115579   Florida   Spine   0568578980101025   4/6/2019     Bill     7/18/2019     99213              385.00
115580   Florida   Spine   0568578980101025   4/6/2019     Bill     7/18/2019     64490            3,300.00
115581   Florida   Spine   0568578980101025   4/6/2019     Bill     7/18/2019     64491            1,868.00
115582   Florida   Spine   0568578980101025   4/6/2019     Bill     7/18/2019     J2001              115.50
115583   Florida   Spine   0568578980101025   4/6/2019     Bill     7/18/2019     J3490               27.50
115584   Florida   Spine   0568578980101025   4/6/2019     Bill     7/18/2019     J1020               35.00
115585   Florida   Spine   0531151000101021   10/2/2018    Bill     7/18/2019     99213              385.00
115586   Florida   Spine   0526878690101013   12/18/2018   Bill     7/18/2019     99213              385.00
115587   Florida   Spine   0577850280101073   3/21/2019    Bill     7/18/2019     62321            2,100.00
115588   Florida   Spine   0577850280101073   3/21/2019    Bill     7/18/2019     82950               25.00
115589   Florida   Spine   0577850280101073   3/21/2019    Bill     7/18/2019     J2001              115.50
115590   Florida   Spine   0577850280101073   3/21/2019    Bill     7/18/2019     Q9965               25.00
115591   Florida   Spine   0577850280101073   3/21/2019    Bill     7/18/2019     J0702               35.00
115592   Florida   Spine   0349993150101075   4/21/2019    Bill     7/18/2019     99203              550.00
115593   Florida   Spine   0597132180101016   4/6/2019     Bill     7/18/2019     99203              550.00
115594   Florida   Spine   0563121850101018   3/18/2019    Bill     7/18/2019     99213              385.00
115595   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     99203              550.00
115596   Florida   Spine   0496500220101034   4/8/2019     Bill     7/18/2019     99213              385.00
115597   Florida   Spine   0564270350101017   5/18/2019    Bill     7/18/2019     99211               84.00
115598   Florida   Spine   0564270350101017   5/18/2019    Bill     7/18/2019     G0283               48.00
115599   Florida   Spine   0564270350101017   5/18/2019    Bill     7/18/2019     97010               60.00
115600   Florida   Spine   0564270350101017   5/18/2019    Bill     7/18/2019     97140               79.00
115601   Florida   Spine   0564270350101017   5/18/2019    Bill     7/18/2019     97112               84.00
115602   Florida   Spine   0564270350101017   5/18/2019    Bill     7/18/2019     97530               99.00
115603   Florida   Spine   0613782140101017   5/31/2019    Bill     7/18/2019     99211               84.00
115604   Florida   Spine   0613782140101017   5/31/2019    Bill     7/18/2019     G0283               48.00
115605   Florida   Spine   0613782140101017   5/31/2019    Bill     7/18/2019     97010               60.00
115606   Florida   Spine   0613782140101017   5/31/2019    Bill     7/18/2019     97140               79.00
115607   Florida   Spine   0613782140101017   5/31/2019    Bill     7/18/2019     97530               99.00
115608   Florida   Spine   0465620550101029   6/3/2019     Bill     7/18/2019     99211               84.00
115609   Florida   Spine   0465620550101029   6/3/2019     Bill     7/18/2019     97010               60.00
115610   Florida   Spine   0465620550101029   6/3/2019     Bill     7/18/2019     97035               48.00
115611   Florida   Spine   0465620550101029   6/3/2019     Bill     7/18/2019     97112               84.00
115612   Florida   Spine   0465620550101029   6/3/2019     Bill     7/18/2019     97140               79.00
115613   Florida   Spine   0465620550101029   6/3/2019     Bill     7/18/2019     97530               99.00
115614   Florida   Spine   0465620550101029   6/3/2019     Bill     7/18/2019     G0283               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2268 of
                                                   2767

115615   Florida   Spine   0647618710101013   5/17/2019    Bill     7/18/2019     99211            84.00
115616   Florida   Spine   0647618710101013   5/17/2019    Bill     7/18/2019     97112            84.00
115617   Florida   Spine   0647618710101013   5/17/2019    Bill     7/18/2019     97110            84.00
115618   Florida   Spine   0647618710101013   5/17/2019    Bill     7/18/2019     97140            79.00
115619   Florida   Spine   0647618710101013   5/17/2019    Bill     7/18/2019     97010            60.00
115620   Florida   Spine   0647618710101013   5/17/2019    Bill     7/18/2019     G0283            48.00
115621   Florida   Spine   0324509210101035   1/18/2019    Bill     7/18/2019     99211            84.00
115622   Florida   Spine   0324509210101035   1/18/2019    Bill     7/18/2019     G0283            48.00
115623   Florida   Spine   0324509210101035   1/18/2019    Bill     7/18/2019     97010            60.00
115624   Florida   Spine   0324509210101035   1/18/2019    Bill     7/18/2019     97140            79.00
115625   Florida   Spine   0324509210101035   1/18/2019    Bill     7/18/2019     97112            84.00
115626   Florida   Spine   0324509210101035   1/18/2019    Bill     7/18/2019     97110            84.00
115627   Florida   Spine   0156076870000001   6/24/2019    Bill     7/18/2019     G0283            48.00
115628   Florida   Spine   0156076870000001   6/24/2019    Bill     7/18/2019     97140            79.00
115629   Florida   Spine   0156076870000001   6/24/2019    Bill     7/18/2019     97530            99.00
115630   Florida   Spine   0156076870000001   6/24/2019    Bill     7/18/2019     97035            48.00
115631   Florida   Spine   0156076870000001   6/24/2019    Bill     7/18/2019     97010            60.00
115632   Florida   Spine   0156076870000001   6/24/2019    Bill     7/18/2019     99211            84.00
115633   Florida   Spine   0577850280101073   3/21/2019    Bill     7/18/2019     99211            84.00
115634   Florida   Spine   0577850280101073   3/21/2019    Bill     7/18/2019     97010            60.00
115635   Florida   Spine   0577850280101073   3/21/2019    Bill     7/18/2019     97112            84.00
115636   Florida   Spine   0577850280101073   3/21/2019    Bill     7/18/2019     97140            79.00
115637   Florida   Spine   0577850280101073   3/21/2019    Bill     7/18/2019     97530            99.00
115638   Florida   Spine   0577850280101073   3/21/2019    Bill     7/18/2019     G0283            48.00
115639   Florida   Spine   0577850280101073   3/21/2019    Bill     7/18/2019     97110            84.00
115640   Florida   Spine   0345413330101089   6/2/2019     Bill     7/18/2019     G0283            48.00
115641   Florida   Spine   0345413330101089   6/2/2019     Bill     7/18/2019     97140            79.00
115642   Florida   Spine   0345413330101089   6/2/2019     Bill     7/18/2019     97530            99.00
115643   Florida   Spine   0345413330101089   6/2/2019     Bill     7/18/2019     97035            48.00
115644   Florida   Spine   0345413330101089   6/2/2019     Bill     7/18/2019     97010            60.00
115645   Florida   Spine   0345413330101089   6/2/2019     Bill     7/18/2019     99211            84.00
115646   Florida   Spine   0539595020101027   4/7/2019     Bill     7/18/2019     G0283            48.00
115647   Florida   Spine   0539595020101027   4/7/2019     Bill     7/18/2019     97530            99.00
115648   Florida   Spine   0539595020101027   4/7/2019     Bill     7/18/2019     97110            84.00
115649   Florida   Spine   0539595020101027   4/7/2019     Bill     7/18/2019     97012            60.00
115650   Florida   Spine   0539595020101027   4/7/2019     Bill     7/18/2019     97140            79.00
115651   Florida   Spine   0539595020101027   4/7/2019     Bill     7/18/2019     97010            60.00
115652   Florida   Spine   0539595020101027   4/7/2019     Bill     7/18/2019     99211            84.00
115653   Florida   Spine   0136645670101228   12/11/2018   Bill     7/18/2019     G0283            48.00
115654   Florida   Spine   0136645670101228   12/11/2018   Bill     7/18/2019     97010            60.00
115655   Florida   Spine   0136645670101228   12/11/2018   Bill     7/18/2019     97140            79.00
115656   Florida   Spine   0136645670101228   12/11/2018   Bill     7/18/2019     97012            60.00
115657   Florida   Spine   0136645670101228   12/11/2018   Bill     7/18/2019     99211            84.00
115658   Florida   Spine   0429084450101016   6/1/2019     Bill     7/18/2019     99211            84.00
115659   Florida   Spine   0429084450101016   6/1/2019     Bill     7/18/2019     G0283            48.00
115660   Florida   Spine   0429084450101016   6/1/2019     Bill     7/18/2019     97010            60.00
115661   Florida   Spine   0429084450101016   6/1/2019     Bill     7/18/2019     97140            79.00
115662   Florida   Spine   0429084450101016   6/1/2019     Bill     7/18/2019     97110            84.00
115663   Florida   Spine   0429084450101016   6/1/2019     Bill     7/18/2019     97112            84.00
115664   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     99211            84.00
115665   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2269 of
                                                   2767

115666   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     97035            48.00
115667   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     97112            84.00
115668   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     97140            79.00
115669   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     97530            99.00
115670   Florida   Spine   0607250220101016   6/3/2019     Bill     7/18/2019     G0283            48.00
115671   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     99211            84.00
115672   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     97010            60.00
115673   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     97110            84.00
115674   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     97112            84.00
115675   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     97140            79.00
115676   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     97530            99.00
115677   Florida   Spine   0452723600101042   4/20/2019    Bill     7/18/2019     G0283            48.00
115678   Florida   Spine   0496500220101034   4/8/2019     Bill     7/18/2019     99211            84.00
115679   Florida   Spine   0496500220101034   4/8/2019     Bill     7/18/2019     97010            60.00
115680   Florida   Spine   0496500220101034   4/8/2019     Bill     7/18/2019     G0283            48.00
115681   Florida   Spine   0496500220101034   4/8/2019     Bill     7/18/2019     97110            84.00
115682   Florida   Spine   0496500220101034   4/8/2019     Bill     7/18/2019     97112            84.00
115683   Florida   Spine   0496500220101034   4/8/2019     Bill     7/18/2019     97140            79.00
115684   Florida   Spine   0496500220101034   4/8/2019     Bill     7/18/2019     97530            99.00
115685   Florida   Spine   0632854840101014   11/11/2018   Bill     7/18/2019     99211            84.00
115686   Florida   Spine   0632854840101014   11/11/2018   Bill     7/18/2019     97010            60.00
115687   Florida   Spine   0632854840101014   11/11/2018   Bill     7/18/2019     97110            84.00
115688   Florida   Spine   0632854840101014   11/11/2018   Bill     7/18/2019     97112            84.00
115689   Florida   Spine   0632854840101014   11/11/2018   Bill     7/18/2019     97140            79.00
115690   Florida   Spine   0632854840101014   11/11/2018   Bill     7/18/2019     G0283            48.00
115691   Florida   Spine   0429084450101016   6/1/2019     Bill     7/18/2019     99211            84.00
115692   Florida   Spine   0429084450101016   6/1/2019     Bill     7/18/2019     G0283            48.00
115693   Florida   Spine   0429084450101016   6/1/2019     Bill     7/18/2019     97010            60.00
115694   Florida   Spine   0429084450101016   6/1/2019     Bill     7/18/2019     97140            79.00
115695   Florida   Spine   0429084450101016   6/1/2019     Bill     7/18/2019     97110            84.00
115696   Florida   Spine   0429084450101016   6/1/2019     Bill     7/18/2019     97112            84.00
115697   Florida   Spine   0293954420101010   6/11/2019    Bill     7/18/2019     G0283            48.00
115698   Florida   Spine   0293954420101010   6/11/2019    Bill     7/18/2019     97010            60.00
115699   Florida   Spine   0293954420101010   6/11/2019    Bill     7/18/2019     97140            79.00
115700   Florida   Spine   0293954420101010   6/11/2019    Bill     7/18/2019     99211            84.00
115701   Florida   Spine   0293954420101010   6/11/2019    Bill     7/18/2019     97035            48.00
115702   Florida   Spine   0293954420101010   6/11/2019    Bill     7/18/2019     97530            99.00
115703   Florida   Spine   0129917190101072   6/23/2019    Bill     7/18/2019     99211            84.00
115704   Florida   Spine   0129917190101072   6/23/2019    Bill     7/18/2019     G0283            48.00
115705   Florida   Spine   0129917190101072   6/23/2019    Bill     7/18/2019     97010            60.00
115706   Florida   Spine   0129917190101072   6/23/2019    Bill     7/18/2019     97140            79.00
115707   Florida   Spine   0650350380101016   6/10/2019    Bill     7/18/2019     97010            60.00
115708   Florida   Spine   0650350380101016   6/10/2019    Bill     7/18/2019     97035            48.00
115709   Florida   Spine   0650350380101016   6/10/2019    Bill     7/18/2019     97140            79.00
115710   Florida   Spine   0650350380101016   6/10/2019    Bill     7/18/2019     G0283            48.00
115711   Florida   Spine   0650350380101016   6/10/2019    Bill     7/18/2019     97530            99.00
115712   Florida   Spine   0650350380101016   6/10/2019    Bill     7/18/2019     99211            84.00
115713   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     99211            84.00
115714   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     97530            99.00
115715   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     97140            79.00
115716   Florida   Spine   0601852370101054   6/8/2019     Bill     7/18/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2270 of
                                                   2767

115717   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     99211            84.00
115718   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     G0283            48.00
115719   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97140            79.00
115720   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97010            60.00
115721   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97110            84.00
115722   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     99211            84.00
115723   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     97010            60.00
115724   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     G0283            48.00
115725   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     97035            48.00
115726   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     97140            79.00
115727   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     97530            99.00
115728   Florida   Spine   0634816710101018   4/13/2019   Bill      7/18/2019     99211            84.00
115729   Florida   Spine   0634816710101018   4/13/2019   Bill      7/18/2019     97010            60.00
115730   Florida   Spine   0634816710101018   4/13/2019   Bill      7/18/2019     97035            48.00
115731   Florida   Spine   0634816710101018   4/13/2019   Bill      7/18/2019     97140            79.00
115732   Florida   Spine   0634816710101018   4/13/2019   Bill      7/18/2019     G0283            48.00
115733   Florida   Spine   0634816710101018   4/13/2019   Bill      7/18/2019     97530            99.00
115734   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     99211            84.00
115735   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97010            60.00
115736   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97140            79.00
115737   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     G0283            48.00
115738   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97110            84.00
115739   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97530            99.00
115740   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     99211            84.00
115741   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97010            60.00
115742   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97110            84.00
115743   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97530            99.00
115744   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     G0283            48.00
115745   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97039            48.00
115746   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97140            79.00
115747   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     99211            84.00
115748   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     97010            60.00
115749   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     G0283            48.00
115750   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     97012            60.00
115751   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     97140            79.00
115752   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     G0283            48.00
115753   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97010            60.00
115754   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     99211            84.00
115755   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97112            84.00
115756   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97110            84.00
115757   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97140            79.00
115758   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97012            60.00
115759   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     G0283            48.00
115760   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97140            79.00
115761   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97530            99.00
115762   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     99211            84.00
115763   Florida   Spine   0410926230101107   4/3/2019    Bill      7/18/2019     99211            84.00
115764   Florida   Spine   0410926230101107   4/3/2019    Bill      7/18/2019     97140            79.00
115765   Florida   Spine   0410926230101107   4/3/2019    Bill      7/18/2019     G0283            48.00
115766   Florida   Spine   0410926230101107   4/3/2019    Bill      7/18/2019     97010            60.00
115767   Florida   Spine   0410926230101107   4/3/2019    Bill      7/18/2019     97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2271 of
                                                   2767

115768   Florida   Spine   0410926230101107   4/3/2019    Bill      7/18/2019     97110             84.00
115769   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97010             60.00
115770   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     G0283             48.00
115771   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     99211             84.00
115772   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97140             79.00
115773   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     97140             79.00
115774   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     97530             99.00
115775   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     97010             60.00
115776   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     99211             84.00
115777   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     99213            212.00
115778   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97010             60.00
115779   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     G0283             48.00
115780   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97140             79.00
115781   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97530             99.00
115782   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97110             84.00
115783   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97010             60.00
115784   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97110             84.00
115785   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97112             84.00
115786   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     99211             84.00
115787   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97140             79.00
115788   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     G0283             48.00
115789   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     G0283             48.00
115790   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97140             79.00
115791   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97010             60.00
115792   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97530             99.00
115793   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     99211             84.00
115794   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97035             48.00
115795   Florida   Spine   0562869750101113   5/26/2019   Bill      7/18/2019     99211             84.00
115796   Florida   Spine   0562869750101113   5/26/2019   Bill      7/18/2019     97010             60.00
115797   Florida   Spine   0562869750101113   5/26/2019   Bill      7/18/2019     97140             79.00
115798   Florida   Spine   0567665510101053   4/10/2019   Bill      7/18/2019     99213            212.00
115799   Florida   Spine   0567665510101053   4/10/2019   Bill      7/18/2019     97110             84.00
115800   Florida   Spine   0567665510101053   4/10/2019   Bill      7/18/2019     G0283             48.00
115801   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     97010             60.00
115802   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     97140             79.00
115803   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     97530             99.00
115804   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     99211             84.00
115805   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     99203            302.00
115806   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     99211             84.00
115807   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     G0283             48.00
115808   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     97010             60.00
115809   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     97039             48.00
115810   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     97140             79.00
115811   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     97110             84.00
115812   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     99211             84.00
115813   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     97010             60.00
115814   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     G0283             48.00
115815   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     97530             99.00
115816   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     97140             79.00
115817   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     97112             84.00
115818   Florida   Spine   0495874120101035   5/18/2019   Bill      7/18/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2272 of
                                                   2767

115819   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     99211            84.00
115820   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     G0283            48.00
115821   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     97010            60.00
115822   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     97140            79.00
115823   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     97530            99.00
115824   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     99211            84.00
115825   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97010            60.00
115826   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     G0283            48.00
115827   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97110            84.00
115828   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97112            84.00
115829   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97140            79.00
115830   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97530            99.00
115831   Florida   Spine   0338161060101113   5/2/2019    Bill      7/18/2019     98941            97.00
115832   Florida   Spine   0338161060101113   5/2/2019    Bill      7/18/2019     97110            84.00
115833   Florida   Spine   0338161060101113   5/2/2019    Bill      7/18/2019     97112            84.00
115834   Florida   Spine   0338161060101113   5/2/2019    Bill      7/18/2019     97010            60.00
115835   Florida   Spine   0338161060101113   5/2/2019    Bill      7/18/2019     G0283            48.00
115836   Florida   Spine   0338161060101113   5/2/2019    Bill      7/18/2019     99211            84.00
115837   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     G0283            48.00
115838   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97140            79.00
115839   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97530            99.00
115840   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97035            48.00
115841   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97010            60.00
115842   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     99211            84.00
115843   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     99211            84.00
115844   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     G0283            48.00
115845   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     97530            99.00
115846   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     97140            79.00
115847   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     97112            84.00
115848   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     97035            48.00
115849   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     97010            60.00
115850   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     98940            79.00
115851   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     99211            84.00
115852   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     97010            60.00
115853   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     97035            48.00
115854   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     97112            84.00
115855   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     97140            79.00
115856   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     97530            99.00
115857   Florida   Spine   0610419950101026   4/11/2019   Bill      7/18/2019     G0283            48.00
115858   Florida   Spine   0311283660101045   8/4/2018    Bill      7/18/2019     97010            60.00
115859   Florida   Spine   0311283660101045   8/4/2018    Bill      7/18/2019     99211            84.00
115860   Florida   Spine   0311283660101045   8/4/2018    Bill      7/18/2019     97110            84.00
115861   Florida   Spine   0311283660101045   8/4/2018    Bill      7/18/2019     97112            84.00
115862   Florida   Spine   0311283660101045   8/4/2018    Bill      7/18/2019     97140            79.00
115863   Florida   Spine   0311283660101045   8/4/2018    Bill      7/18/2019     97530            99.00
115864   Florida   Spine   0311283660101045   8/4/2018    Bill      7/18/2019     G0283            48.00
115865   Florida   Spine   0523177750101010   4/25/2019   Bill      7/18/2019     G0283            48.00
115866   Florida   Spine   0523177750101010   4/25/2019   Bill      7/18/2019     97010            60.00
115867   Florida   Spine   0523177750101010   4/25/2019   Bill      7/18/2019     97140            79.00
115868   Florida   Spine   0523177750101010   4/25/2019   Bill      7/18/2019     97530            99.00
115869   Florida   Spine   0523177750101010   4/25/2019   Bill      7/18/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2273 of
                                                   2767

115870   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     99211             84.00
115871   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97010             60.00
115872   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97035             48.00
115873   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97140             79.00
115874   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     G0283             48.00
115875   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97530             99.00
115876   Florida   Spine   0419058230101126   6/26/2019   Bill      7/18/2019     99203            550.00
115877   Florida   Spine   0182615800101136   4/5/2019    Bill      7/18/2019     97010             60.00
115878   Florida   Spine   0182615800101136   4/5/2019    Bill      7/18/2019     G0283             48.00
115879   Florida   Spine   0182615800101136   4/5/2019    Bill      7/18/2019     99211             84.00
115880   Florida   Spine   0510624750101040   6/14/2019   Bill      7/18/2019     99211             84.00
115881   Florida   Spine   0510624750101040   6/14/2019   Bill      7/18/2019     97010             60.00
115882   Florida   Spine   0510624750101040   6/14/2019   Bill      7/18/2019     97140             79.00
115883   Florida   Spine   0510624750101040   6/14/2019   Bill      7/18/2019     97530             99.00
115884   Florida   Spine   0510624750101040   6/14/2019   Bill      7/18/2019     G0283             48.00
115885   Florida   Spine   0510624750101040   6/14/2019   Bill      7/18/2019     97110             84.00
115886   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97010             60.00
115887   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97110             84.00
115888   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97140             79.00
115889   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97530             99.00
115890   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     99211             84.00
115891   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97112             84.00
115892   Florida   Spine   0230037450101153   6/10/2019   Bill      7/18/2019     G0283             48.00
115893   Florida   Spine   0230037450101153   6/10/2019   Bill      7/18/2019     97530             99.00
115894   Florida   Spine   0230037450101153   6/10/2019   Bill      7/18/2019     97140             79.00
115895   Florida   Spine   0230037450101153   6/10/2019   Bill      7/18/2019     97010             60.00
115896   Florida   Spine   0230037450101153   6/10/2019   Bill      7/18/2019     97110             84.00
115897   Florida   Spine   0230037450101153   6/10/2019   Bill      7/18/2019     99211             84.00
115898   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     99213            385.00
115899   Florida   Spine   0650594960101017   1/26/2019   Bill      7/18/2019     99213            385.00
115900   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     G0283             48.00
115901   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     99211             84.00
115902   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97140             79.00
115903   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97530             99.00
115904   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97010             60.00
115905   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97110             84.00
115906   Florida   Spine   0168341030101063   11/9/2018   Bill      7/18/2019     99213            385.00
115907   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     99203            550.00
115908   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     99211             84.00
115909   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97140             79.00
115910   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97010             60.00
115911   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97530             99.00
115912   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     G0283             48.00
115913   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97110             84.00
115914   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     99203            302.00
115915   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     97010             60.00
115916   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     97140             79.00
115917   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     97035             48.00
115918   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     A4556             24.00
115919   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     97010             60.00
115920   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2274 of
                                                   2767

115921   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     97530             99.00
115922   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     G0283             48.00
115923   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     98941             97.00
115924   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     97110             84.00
115925   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     97039             48.00
115926   Florida   Spine   0322308720101045   4/12/2019   Bill      7/18/2019     97012             60.00
115927   Florida   Spine   0322308720101045   4/12/2019   Bill      7/18/2019     98940             79.00
115928   Florida   Spine   0322308720101045   4/12/2019   Bill      7/18/2019     99213            212.00
115929   Florida   Spine   0322308720101045   4/12/2019   Bill      7/18/2019     97010             60.00
115930   Florida   Spine   0322308720101045   4/12/2019   Bill      7/18/2019     G0283             48.00
115931   Florida   Spine   0322308720101045   4/12/2019   Bill      7/18/2019     97110             84.00
115932   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     99211             84.00
115933   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     97010             60.00
115934   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     97039             48.00
115935   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     97530             99.00
115936   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     97140             79.00
115937   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     G0283             48.00
115938   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     G0283             48.00
115939   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97010             60.00
115940   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97140             79.00
115941   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97012             60.00
115942   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97035             48.00
115943   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     97110             84.00
115944   Florida   Spine   0633422850101016   5/26/2019   Bill      7/18/2019     99211             84.00
115945   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     99211             84.00
115946   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     G0283             48.00
115947   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     97010             60.00
115948   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     97140             79.00
115949   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     97110             84.00
115950   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     97530             99.00
115951   Florida   Spine   0419163770101104   4/20/2019   Bill      7/18/2019     97112             84.00
115952   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     G0283             48.00
115953   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97140             79.00
115954   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97530             99.00
115955   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97035             48.00
115956   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     97010             60.00
115957   Florida   Spine   0653584250101022   6/17/2019   Bill      7/18/2019     99211             84.00
115958   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     G0283             48.00
115959   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     97010             60.00
115960   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     97035             48.00
115961   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     97140             79.00
115962   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     97012             60.00
115963   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     97530             99.00
115964   Florida   Spine   0657143880101021   5/27/2019   Bill      7/18/2019     99211             84.00
115965   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     G0283             48.00
115966   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97140             79.00
115967   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97035             48.00
115968   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97010             60.00
115969   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97530             99.00
115970   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     99211             84.00
115971   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2275 of
                                                   2767

115972   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97010            60.00
115973   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97035            48.00
115974   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97112            84.00
115975   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97140            79.00
115976   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97530            99.00
115977   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     G0283            48.00
115978   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     A4556            24.00
115979   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     G0283            48.00
115980   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     97010            60.00
115981   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     97140            79.00
115982   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     97012            60.00
115983   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     97530            99.00
115984   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     99211            84.00
115985   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     99211            84.00
115986   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97010            60.00
115987   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97035            48.00
115988   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97110            84.00
115989   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97112            84.00
115990   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97140            79.00
115991   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97530            99.00
115992   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     G0283            48.00
115993   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     99211            84.00
115994   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97010            60.00
115995   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     G0283            48.00
115996   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97112            84.00
115997   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97140            79.00
115998   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97530            99.00
115999   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97110            84.00
116000   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     99211            84.00
116001   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     97010            60.00
116002   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     97039            48.00
116003   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     G0283            48.00
116004   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     97140            79.00
116005   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     G0283            48.00
116006   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     97140            79.00
116007   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     97530            99.00
116008   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     97035            48.00
116009   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     97010            60.00
116010   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     99211            84.00
116011   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     G0283            48.00
116012   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     97010            60.00
116013   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     97035            48.00
116014   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     97140            79.00
116015   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     97012            60.00
116016   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     97530            99.00
116017   Florida   Spine   0657143880101013   5/27/2019   Bill      7/18/2019     99211            84.00
116018   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     99211            84.00
116019   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97010            60.00
116020   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97140            79.00
116021   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97530            99.00
116022   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2276 of
                                                   2767

116023   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     97039             48.00
116024   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     99203            550.00
116025   Florida   Spine   0564270350101017   5/18/2019   Bill      7/18/2019     99211             84.00
116026   Florida   Spine   0564270350101017   5/18/2019   Bill      7/18/2019     G0283             48.00
116027   Florida   Spine   0564270350101017   5/18/2019   Bill      7/18/2019     97010             60.00
116028   Florida   Spine   0564270350101017   5/18/2019   Bill      7/18/2019     97140             79.00
116029   Florida   Spine   0564270350101017   5/18/2019   Bill      7/18/2019     97112             84.00
116030   Florida   Spine   0564270350101017   5/18/2019   Bill      7/18/2019     97530             99.00
116031   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     G0283             48.00
116032   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97010             60.00
116033   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97140             79.00
116034   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97110             84.00
116035   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97530             99.00
116036   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     99211             84.00
116037   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     G0283             48.00
116038   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97530             99.00
116039   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97110             84.00
116040   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97012             60.00
116041   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97140             79.00
116042   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     97010             60.00
116043   Florida   Spine   0539595020101027   4/7/2019    Bill      7/18/2019     99211             84.00
116044   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     99211             84.00
116045   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     G0283             48.00
116046   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97010             60.00
116047   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97140             79.00
116048   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97110             84.00
116049   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97112             84.00
116050   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     99211             84.00
116051   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     G0283             48.00
116052   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97010             60.00
116053   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97140             79.00
116054   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97110             84.00
116055   Florida   Spine   0429084450101016   6/1/2019    Bill      7/18/2019     97112             84.00
116056   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     99211             84.00
116057   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     G0283             48.00
116058   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97010             60.00
116059   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97035             48.00
116060   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97140             79.00
116061   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97112             84.00
116062   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97530             99.00
116063   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     G0283             48.00
116064   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97140             79.00
116065   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97530             99.00
116066   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     99211             84.00
116067   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97010             60.00
116068   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97112             84.00
116069   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     G0283             48.00
116070   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97010             60.00
116071   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     99211             84.00
116072   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97112             84.00
116073   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2277 of
                                                   2767

116074   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97140            79.00
116075   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     G0283            48.00
116076   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97140            79.00
116077   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97010            60.00
116078   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97530            99.00
116079   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     99211            84.00
116080   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97035            48.00
116081   Florida   Spine   0600999220101049   6/25/2019   Bill      7/18/2019     97039            48.00
116082   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     97010            60.00
116083   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     97140            79.00
116084   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     97530            99.00
116085   Florida   Spine   0653367410101011   6/4/2019    Bill      7/18/2019     99211            84.00
116086   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     99211            84.00
116087   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97010            60.00
116088   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97035            48.00
116089   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97140            79.00
116090   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     G0283            48.00
116091   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97530            99.00
116092   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     99211            84.00
116093   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97530            99.00
116094   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97140            79.00
116095   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97010            60.00
116096   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     99211            84.00
116097   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     G0283            48.00
116098   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     97010            60.00
116099   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     97140            79.00
116100   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     97110            84.00
116101   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     97012            60.00
116102   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     99211            84.00
116103   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     97010            60.00
116104   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     G0283            48.00
116105   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     97110            84.00
116106   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     97112            84.00
116107   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     97140            79.00
116108   Florida   Spine   0423510660101020   3/31/2019   Bill      7/18/2019     97530            99.00
116109   Florida   Spine   0345138870101054   5/12/2019   Bill      7/18/2019     G0283            48.00
116110   Florida   Spine   0345138870101054   5/12/2019   Bill      7/18/2019     99211            84.00
116111   Florida   Spine   0345138870101054   5/12/2019   Bill      7/18/2019     97010            60.00
116112   Florida   Spine   0496500220101034   4/8/2019    Bill      7/18/2019     99211            84.00
116113   Florida   Spine   0496500220101034   4/8/2019    Bill      7/18/2019     97010            60.00
116114   Florida   Spine   0496500220101034   4/8/2019    Bill      7/18/2019     G0283            48.00
116115   Florida   Spine   0496500220101034   4/8/2019    Bill      7/18/2019     97530            99.00
116116   Florida   Spine   0496500220101034   4/8/2019    Bill      7/18/2019     97140            79.00
116117   Florida   Spine   0496500220101034   4/8/2019    Bill      7/18/2019     97112            84.00
116118   Florida   Spine   0496500220101034   4/8/2019    Bill      7/18/2019     97110            84.00
116119   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     99211            84.00
116120   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     G0283            48.00
116121   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     97010            60.00
116122   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     97035            48.00
116123   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     97039            48.00
116124   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2278 of
                                                   2767

116125   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     A4556             24.00
116126   Florida   Spine   0296271760101071   6/13/2019   Bill      7/18/2019     99211             84.00
116127   Florida   Spine   0296271760101071   6/13/2019   Bill      7/18/2019     G0283             48.00
116128   Florida   Spine   0296271760101071   6/13/2019   Bill      7/18/2019     97010             60.00
116129   Florida   Spine   0296271760101071   6/13/2019   Bill      7/18/2019     97035             48.00
116130   Florida   Spine   0296271760101071   6/13/2019   Bill      7/18/2019     97140             79.00
116131   Florida   Spine   0296271760101071   6/13/2019   Bill      7/18/2019     97112             84.00
116132   Florida   Spine   0296271760101071   6/13/2019   Bill      7/18/2019     97530             99.00
116133   Florida   Spine   0592251180101035   6/29/2019   Bill      7/18/2019     99203            302.00
116134   Florida   Spine   0592251180101035   6/29/2019   Bill      7/18/2019     97010             60.00
116135   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     99211             84.00
116136   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97010             60.00
116137   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97035             48.00
116138   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97110             84.00
116139   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97112             84.00
116140   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97140             79.00
116141   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     97530             99.00
116142   Florida   Spine   0493645630101109   5/13/2019   Bill      7/18/2019     G0283             48.00
116143   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     99211             84.00
116144   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     97010             60.00
116145   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     G0283             48.00
116146   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     97012             60.00
116147   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     97140             79.00
116148   Florida   Spine   0607696940101019   6/1/2019    Bill      7/18/2019     97112             84.00
116149   Florida   Spine   0438553860101039   4/23/2019   Bill      7/18/2019     99211             84.00
116150   Florida   Spine   0438553860101039   4/23/2019   Bill      7/18/2019     97010             60.00
116151   Florida   Spine   0438553860101039   4/23/2019   Bill      7/18/2019     G0283             48.00
116152   Florida   Spine   0438553860101039   4/23/2019   Bill      7/18/2019     97012             60.00
116153   Florida   Spine   0438553860101039   4/23/2019   Bill      7/18/2019     97140             79.00
116154   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     99211             84.00
116155   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     97140             79.00
116156   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     97012             60.00
116157   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     97110             84.00
116158   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     99212            115.00
116159   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     G0283             48.00
116160   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     97010             60.00
116161   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     97035             48.00
116162   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     97140             79.00
116163   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     97112             84.00
116164   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     97530             99.00
116165   Florida   Spine   0411712420101027   2/25/2019   Bill      7/18/2019     99213            212.00
116166   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     99211             84.00
116167   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     G0283             48.00
116168   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97140             79.00
116169   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97010             60.00
116170   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97110             84.00
116171   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     G0283             48.00
116172   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     99211             84.00
116173   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97140             79.00
116174   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97530             99.00
116175   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2279 of
                                                   2767

116176   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97110             84.00
116177   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     G0283             48.00
116178   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97140             79.00
116179   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97530             99.00
116180   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97035             48.00
116181   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     97010             60.00
116182   Florida   Spine   0345413330101089   6/2/2019    Bill      7/18/2019     99211             84.00
116183   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97010             60.00
116184   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97110             84.00
116185   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97140             79.00
116186   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97530             99.00
116187   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     99211             84.00
116188   Florida   Spine   0624220070101027   6/2/2019    Bill      7/18/2019     97112             84.00
116189   Florida   Spine   0230037450101153   6/10/2019   Bill      7/18/2019     G0283             48.00
116190   Florida   Spine   0230037450101153   6/10/2019   Bill      7/18/2019     97530             99.00
116191   Florida   Spine   0230037450101153   6/10/2019   Bill      7/18/2019     97140             79.00
116192   Florida   Spine   0230037450101153   6/10/2019   Bill      7/18/2019     97010             60.00
116193   Florida   Spine   0230037450101153   6/10/2019   Bill      7/18/2019     97110             84.00
116194   Florida   Spine   0230037450101153   6/10/2019   Bill      7/18/2019     99211             84.00
116195   Florida   Spine   0324509210101035   1/18/2019   Bill      7/18/2019     G0283             48.00
116196   Florida   Spine   0324509210101035   1/18/2019   Bill      7/18/2019     97010             60.00
116197   Florida   Spine   0324509210101035   1/18/2019   Bill      7/18/2019     97140             79.00
116198   Florida   Spine   0324509210101035   1/18/2019   Bill      7/18/2019     97112             84.00
116199   Florida   Spine   0324509210101035   1/18/2019   Bill      7/18/2019     97110             84.00
116200   Florida   Spine   0324509210101035   1/18/2019   Bill      7/18/2019     99213            212.00
116201   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     99211             84.00
116202   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     G0283             48.00
116203   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     97010             60.00
116204   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     97140             79.00
116205   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     97530             99.00
116206   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     99211             84.00
116207   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     G0283             48.00
116208   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     97010             60.00
116209   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     97039             48.00
116210   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     99211             84.00
116211   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97010             60.00
116212   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97140             79.00
116213   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     G0283             48.00
116214   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97110             84.00
116215   Florida   Spine   8667785390000001   5/11/2019   Bill      7/18/2019     97530             99.00
116216   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     99211             84.00
116217   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     97010             60.00
116218   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     97035             48.00
116219   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     97140             79.00
116220   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     97530             99.00
116221   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     G0283             48.00
116222   Florida   Spine   0182615800101136   4/5/2019    Bill      7/18/2019     97010             60.00
116223   Florida   Spine   0182615800101136   4/5/2019    Bill      7/18/2019     G0283             48.00
116224   Florida   Spine   0182615800101136   4/5/2019    Bill      7/18/2019     97140             79.00
116225   Florida   Spine   0182615800101136   4/5/2019    Bill      7/18/2019     97110             84.00
116226   Florida   Spine   0182615800101136   4/5/2019    Bill      7/18/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2280 of
                                                   2767

116227   Florida   Spine   0182615800101136   4/5/2019    Bill      7/18/2019     99213            212.00
116228   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     G0283             48.00
116229   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     97140             79.00
116230   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     97530             99.00
116231   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     97035             48.00
116232   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     97010             60.00
116233   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     99211             84.00
116234   Florida   Spine   0548207890101058   2/14/2019   Bill      7/18/2019     99211             84.00
116235   Florida   Spine   0548207890101058   2/14/2019   Bill      7/18/2019     G0283             48.00
116236   Florida   Spine   0548207890101058   2/14/2019   Bill      7/18/2019     97140             79.00
116237   Florida   Spine   0548207890101058   2/14/2019   Bill      7/18/2019     97530             99.00
116238   Florida   Spine   0548207890101058   2/14/2019   Bill      7/18/2019     97110             84.00
116239   Florida   Spine   0548207890101058   2/14/2019   Bill      7/18/2019     97010             60.00
116240   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     G0283             48.00
116241   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97140             79.00
116242   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97035             48.00
116243   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97010             60.00
116244   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     97530             99.00
116245   Florida   Spine   0417883120101049   6/29/2019   Bill      7/18/2019     99211             84.00
116246   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     99211             84.00
116247   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     97039             48.00
116248   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     G0283             48.00
116249   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     97012             60.00
116250   Florida   Spine   0372012190101043   2/4/2019    Bill      7/18/2019     99213            212.00
116251   Florida   Spine   0372012190101043   2/4/2019    Bill      7/18/2019     97010             60.00
116252   Florida   Spine   0372012190101043   2/4/2019    Bill      7/18/2019     G0283             48.00
116253   Florida   Spine   0372012190101043   2/4/2019    Bill      7/18/2019     97140             79.00
116254   Florida   Spine   0372012190101043   2/4/2019    Bill      7/18/2019     97530             99.00
116255   Florida   Spine   0372012190101043   2/4/2019    Bill      7/18/2019     98941             97.00
116256   Florida   Spine   0372012190101043   2/4/2019    Bill      7/18/2019     97112             84.00
116257   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     97010             60.00
116258   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     97140             79.00
116259   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     97035             48.00
116260   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     G0283             48.00
116261   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     99211             84.00
116262   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     97530             99.00
116263   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     99211             84.00
116264   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97010             60.00
116265   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     G0283             48.00
116266   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97530             99.00
116267   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97140             79.00
116268   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97112             84.00
116269   Florida   Spine   0609977840101012   5/10/2019   Bill      7/18/2019     97035             48.00
116270   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     G0283             48.00
116271   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     97010             60.00
116272   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     97140             79.00
116273   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     97530             99.00
116274   Florida   Spine   0190434820101211   6/26/2019   Bill      7/18/2019     99211             84.00
116275   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     99211             84.00
116276   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97010             60.00
116277   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2281 of
                                                   2767

116278   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97110               84.00
116279   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97112               84.00
116280   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97140               79.00
116281   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97530               99.00
116282   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     G0283               48.00
116283   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     99211               84.00
116284   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97010               60.00
116285   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97110               84.00
116286   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97112               84.00
116287   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97140               79.00
116288   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     G0283               48.00
116289   Florida   Spine   0652183750101011   5/13/2019   Bill      7/18/2019     97530               99.00
116290   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     99211               84.00
116291   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     97010               60.00
116292   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     97039               48.00
116293   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     G0283               48.00
116294   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     97140               79.00
116295   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     97110               84.00
116296   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     G0283               48.00
116297   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     97140               79.00
116298   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     97530               99.00
116299   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     97035               48.00
116300   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     97010               60.00
116301   Florida   Spine   0310126680101118   6/2/2019    Bill      7/18/2019     99211               84.00
116302   Florida   Spine   0384078090101017   6/29/2019   Bill      7/18/2019     99203              302.00
116303   Florida   Spine   0384078090101017   6/29/2019   Bill      7/18/2019     97010               60.00
116304   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     72141            2,145.00
116305   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     72148            2,145.00
116306   Florida   Spine   0114103350101049   6/7/2019    Bill      7/18/2019     99213              385.00
116307   Florida   Spine   0348064540101042   6/25/2019   Bill      7/18/2019     99203              550.00
116308   Florida   Spine   0604106070101048   10/8/2018   Bill      7/18/2019     99213              385.00
116309   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     99211               84.00
116310   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97530               99.00
116311   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97140               79.00
116312   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97010               60.00
116313   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     G0283               48.00
116314   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97140               79.00
116315   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97530               99.00
116316   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     99211               84.00
116317   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97010               60.00
116318   Florida   Spine   0548590000101013   5/14/2019   Bill      7/18/2019     97035               48.00
116319   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97010               60.00
116320   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97140               79.00
116321   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97112               84.00
116322   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     99211               84.00
116323   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     G0283               48.00
116324   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97010               60.00
116325   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     99211               84.00
116326   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97112               84.00
116327   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97110               84.00
116328   Florida   Spine   0615339800101015   5/15/2019   Bill      7/18/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2282 of
                                                   2767

116329   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     99211             84.00
116330   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97010             60.00
116331   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97035             48.00
116332   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97140             79.00
116333   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     G0283             48.00
116334   Florida   Spine   0601852370101054   6/8/2019    Bill      7/18/2019     97530             99.00
116335   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97010             60.00
116336   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97140             79.00
116337   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97530             99.00
116338   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     G0283             48.00
116339   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     99211             84.00
116340   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     99211             84.00
116341   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97112             84.00
116342   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97140             79.00
116343   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     G0283             48.00
116344   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97010             60.00
116345   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97110             84.00
116346   Florida   Spine   0293954420101010   6/11/2019   Bill      7/18/2019     97035             48.00
116347   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     97140             79.00
116348   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     97530             99.00
116349   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     97010             60.00
116350   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     99211             84.00
116351   Florida   Spine   0578735380101025   5/9/2019    Bill      7/18/2019     97112             84.00
116352   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     99211             84.00
116353   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     G0283             48.00
116354   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     97010             60.00
116355   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     97140             79.00
116356   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     97530             99.00
116357   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     99211             84.00
116358   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     97010             60.00
116359   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     97035             48.00
116360   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     97140             79.00
116361   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     97530             99.00
116362   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     G0283             48.00
116363   Florida   Spine   0581211860101013   6/17/2019   Bill      7/18/2019     99203            302.00
116364   Florida   Spine   0581211860101013   6/17/2019   Bill      7/18/2019     A4556             24.00
116365   Florida   Spine   0581211860101013   6/17/2019   Bill      7/18/2019     G0283             48.00
116366   Florida   Spine   0581211860101013   6/17/2019   Bill      7/18/2019     97035             48.00
116367   Florida   Spine   0581211860101013   6/17/2019   Bill      7/18/2019     97140             79.00
116368   Florida   Spine   0581211860101013   6/17/2019   Bill      7/18/2019     97010             60.00
116369   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97010             60.00
116370   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     G0283             48.00
116371   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97140             79.00
116372   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97530             99.00
116373   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97110             84.00
116374   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     97112             84.00
116375   Florida   Spine   0640152160101015   4/30/2019   Bill      7/18/2019     99211             84.00
116376   Florida   Spine   0436328500101075   3/11/2019   Bill      7/18/2019     99211             84.00
116377   Florida   Spine   0436328500101075   3/11/2019   Bill      7/18/2019     97010             60.00
116378   Florida   Spine   0436328500101075   3/11/2019   Bill      7/18/2019     97110             84.00
116379   Florida   Spine   0436328500101075   3/11/2019   Bill      7/18/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2283 of
                                                   2767

116380   Florida   Spine   0436328500101075   3/11/2019   Bill      7/18/2019     G0283            48.00
116381   Florida   Spine   0536900810101026   6/24/2019   Bill      7/18/2019     G0283            48.00
116382   Florida   Spine   0536900810101026   6/24/2019   Bill      7/18/2019     97035            48.00
116383   Florida   Spine   0536900810101026   6/24/2019   Bill      7/18/2019     97140            79.00
116384   Florida   Spine   0536900810101026   6/24/2019   Bill      7/18/2019     97530            99.00
116385   Florida   Spine   0536900810101026   6/24/2019   Bill      7/18/2019     97010            60.00
116386   Florida   Spine   0536900810101026   6/24/2019   Bill      7/18/2019     99211            84.00
116387   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     G0283            48.00
116388   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     97010            60.00
116389   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     97140            79.00
116390   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     97530            99.00
116391   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     97110            84.00
116392   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     99211            84.00
116393   Florida   Spine   0398871330101050   4/19/2019   Bill      7/18/2019     97112            84.00
116394   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     99211            84.00
116395   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     G0283            48.00
116396   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97530            99.00
116397   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97140            79.00
116398   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97112            84.00
116399   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97035            48.00
116400   Florida   Spine   0465620550101029   6/3/2019    Bill      7/18/2019     97010            60.00
116401   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     99211            84.00
116402   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97010            60.00
116403   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97035            48.00
116404   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97112            84.00
116405   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97140            79.00
116406   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     G0283            48.00
116407   Florida   Spine   0374131480101055   5/14/2019   Bill      7/18/2019     97530            99.00
116408   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     99211            84.00
116409   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     97010            60.00
116410   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     G0283            48.00
116411   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     97035            48.00
116412   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     97140            79.00
116413   Florida   Spine   0526148810101032   6/28/2019   Bill      7/18/2019     97530            99.00
116414   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     99211            84.00
116415   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     G0283            48.00
116416   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     97010            60.00
116417   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     97039            48.00
116418   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     97140            79.00
116419   Florida   Spine   0411217460101051   6/20/2019   Bill      7/18/2019     97110            84.00
116420   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     99211            84.00
116421   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     G0283            48.00
116422   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     97010            60.00
116423   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     97140            79.00
116424   Florida   Spine   0129917190101072   6/23/2019   Bill      7/18/2019     97110            84.00
116425   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97010            60.00
116426   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     G0283            48.00
116427   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     99211            84.00
116428   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97140            79.00
116429   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97110            84.00
116430   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2284 of
                                                   2767

116431   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97010               60.00
116432   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97110               84.00
116433   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97530               99.00
116434   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     G0283               48.00
116435   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97039               48.00
116436   Florida   Spine   0095749790101073   4/26/2019   Bill      7/18/2019     97140               79.00
116437   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     99211               84.00
116438   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97140               79.00
116439   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     G0283               48.00
116440   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97010               60.00
116441   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97530               99.00
116442   Florida   Spine   8668152690000001   6/16/2019   Bill      7/18/2019     97035               48.00
116443   Florida   Spine   0553916580101044   3/15/2019   Bill      7/18/2019     99215              605.00
116444   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     99211               84.00
116445   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     G0283               48.00
116446   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97140               79.00
116447   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97010               60.00
116448   Florida   Spine   0563701420101034   6/13/2019   Bill      7/18/2019     97110               84.00
116449   Florida   Spine   0658705680101010   6/22/2019   Bill      7/18/2019     99211               84.00
116450   Florida   Spine   0658705680101010   6/22/2019   Bill      7/18/2019     G0283               48.00
116451   Florida   Spine   0658705680101010   6/22/2019   Bill      7/18/2019     97010               60.00
116452   Florida   Spine   0658705680101010   6/22/2019   Bill      7/18/2019     97140               79.00
116453   Florida   Spine   0443310550101156   9/19/2018   Bill      7/18/2019     99213              385.00
116454   Florida   Spine   0109682750101102   4/30/2019   Bill      7/18/2019     99213              385.00
116455   Florida   Spine   0109682750101102   4/30/2019   Bill      7/18/2019     64490            1,650.00
116456   Florida   Spine   0109682750101102   4/30/2019   Bill      7/18/2019     64491              934.00
116457   Florida   Spine   0109682750101102   4/30/2019   Bill      7/18/2019     J2001               77.00
116458   Florida   Spine   0109682750101102   4/30/2019   Bill      7/18/2019     J3301               38.50
116459   Florida   Spine   0453153240101062   4/10/2019   Bill      7/18/2019     99213              385.00
116460   Florida   Spine   0453153240101062   4/10/2019   Bill      7/18/2019     62323            2,200.00
116461   Florida   Spine   0453153240101062   4/10/2019   Bill      7/18/2019     J2001               77.00
116462   Florida   Spine   0453153240101062   4/10/2019   Bill      7/18/2019     J0702               35.00
116463   Florida   Spine   0453153240101062   4/10/2019   Bill      7/18/2019     J3490               27.50
116464   Florida   Spine   0453153240101062   4/10/2019   Bill      7/18/2019     Q9965               25.00
116465   Florida   Spine   0452723600101042   4/20/2019   Bill      7/18/2019     99211               84.00
116466   Florida   Spine   0452723600101042   4/20/2019   Bill      7/18/2019     97010               60.00
116467   Florida   Spine   0452723600101042   4/20/2019   Bill      7/18/2019     97110               84.00
116468   Florida   Spine   0452723600101042   4/20/2019   Bill      7/18/2019     97112               84.00
116469   Florida   Spine   0452723600101042   4/20/2019   Bill      7/18/2019     97140               79.00
116470   Florida   Spine   0452723600101042   4/20/2019   Bill      7/18/2019     G0283               48.00
116471   Florida   Spine   0452723600101042   4/20/2019   Bill      7/18/2019     97530               99.00
116472   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     97010               60.00
116473   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     99211               84.00
116474   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     97140               79.00
116475   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     97530               99.00
116476   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     97112               84.00
116477   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     G0283               48.00
116478   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     97110               84.00
116479   Florida   Spine   0275450850101085   5/11/2019   Bill      7/18/2019     99215              605.00
116480   Florida   Spine   0275450850101085   5/11/2019   Bill      7/18/2019     20610              330.00
116481   Florida   Spine   0275450850101085   5/11/2019   Bill      7/18/2019     82950               25.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2285 of
                                                   2767

116482   Florida   Spine   0275450850101085   5/11/2019   Bill      7/18/2019     J2001             38.50
116483   Florida   Spine   0275450850101085   5/11/2019   Bill      7/18/2019     J3301             38.50
116484   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97010             60.00
116485   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97110             84.00
116486   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97112             84.00
116487   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     99211             84.00
116488   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     97140             79.00
116489   Florida   Spine   0497175480101021   5/4/2019    Bill      7/18/2019     G0283             48.00
116490   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     99213            212.00
116491   Florida   Spine   0476054460101175   4/6/2019    Bill      7/18/2019     98940             79.00
116492   Florida   Spine   0431410970101077   1/20/2017   Bill      7/18/2019     99213            385.00
116493   Florida   Spine   0607250220101016   6/3/2019    Bill      7/18/2019     97010             60.00
116494   Florida   Spine   0607250220101016   6/3/2019    Bill      7/18/2019     99211             84.00
116495   Florida   Spine   0607250220101016   6/3/2019    Bill      7/18/2019     97035             48.00
116496   Florida   Spine   0607250220101016   6/3/2019    Bill      7/18/2019     97112             84.00
116497   Florida   Spine   0607250220101016   6/3/2019    Bill      7/18/2019     97140             79.00
116498   Florida   Spine   0607250220101016   6/3/2019    Bill      7/18/2019     97530             99.00
116499   Florida   Spine   0607250220101016   6/3/2019    Bill      7/18/2019     G0283             48.00
116500   Florida   Spine   0661140020101014   7/5/2019    Bill      7/18/2019     G0283             48.00
116501   Florida   Spine   0661140020101014   7/5/2019    Bill      7/18/2019     97010             60.00
116502   Florida   Spine   0661140020101014   7/5/2019    Bill      7/18/2019     97035             48.00
116503   Florida   Spine   0661140020101014   7/5/2019    Bill      7/18/2019     97140             79.00
116504   Florida   Spine   0661140020101014   7/5/2019    Bill      7/18/2019     A4556             24.00
116505   Florida   Spine   0661140020101014   7/5/2019    Bill      7/18/2019     99203            302.00
116506   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     99211             84.00
116507   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     97039             48.00
116508   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     G0283             48.00
116509   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     97012             60.00
116510   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     97140             79.00
116511   Florida   Spine   0583333620101014   6/26/2019   Bill      7/18/2019     97110             84.00
116512   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     97010             60.00
116513   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     97140             79.00
116514   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     97530             99.00
116515   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     G0283             48.00
116516   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     98941             97.00
116517   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     97110             84.00
116518   Florida   Spine   0488600520101021   4/12/2019   Bill      7/18/2019     97039             48.00
116519   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     99211            137.50
116520   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     G0283             48.00
116521   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     97010             60.00
116522   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     97035             48.00
116523   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     97039             48.00
116524   Florida   Spine   0617937370101071   6/29/2019   Bill      7/18/2019     97140             79.00
116525   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     99211             84.00
116526   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97010             60.00
116527   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     G0283             48.00
116528   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97035             48.00
116529   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97140             79.00
116530   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97530             99.00
116531   Florida   Spine   0498071950101063   5/15/2019   Bill      7/18/2019     97112             84.00
116532   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2286 of
                                                   2767

116533   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     97010               60.00
116534   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     97140               79.00
116535   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     97530               99.00
116536   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     G0283               48.00
116537   Florida   Spine   0591231420101012   6/9/2019    Bill      7/18/2019     97530               99.00
116538   Florida   Spine   0356081230101370   5/2/2019    Bill      7/18/2019     99211               84.00
116539   Florida   Spine   0356081230101370   5/2/2019    Bill      7/18/2019     97010               60.00
116540   Florida   Spine   0356081230101370   5/2/2019    Bill      7/18/2019     G0283               48.00
116541   Florida   Spine   0356081230101370   5/2/2019    Bill      7/18/2019     97140               79.00
116542   Florida   Spine   0356081230101370   5/2/2019    Bill      7/18/2019     97530               99.00
116543   Florida   Spine   0356081230101370   5/2/2019    Bill      7/18/2019     97110               84.00
116544   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     99213              385.00
116545   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     97010               60.00
116546   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     97140               79.00
116547   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     97035               48.00
116548   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     G0283               48.00
116549   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     99211               84.00
116550   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     97530               99.00
116551   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     99211               84.00
116552   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     G0283               48.00
116553   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97010               60.00
116554   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97140               79.00
116555   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97112               84.00
116556   Florida   Spine   0575731170101021   5/12/2019   Bill      7/18/2019     97110               84.00
116557   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     99211               84.00
116558   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97140               79.00
116559   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97010               60.00
116560   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97530               99.00
116561   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     G0283               48.00
116562   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97110               84.00
116563   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     97112               84.00
116564   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     99211               84.00
116565   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     97010               60.00
116566   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     G0283               48.00
116567   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     97140               79.00
116568   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     97110               84.00
116569   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     97012               60.00
116570   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     72141            2,145.00
116571   Florida   Spine   0156076870000001   6/24/2019   Bill      7/18/2019     72148            2,145.00
116572   Florida   Spine   0590496530101035   6/17/2019   Bill      7/18/2019     72146            2,145.00
116573   Florida   Spine   0424790000101026   4/26/2019   Bill      7/18/2019     99202              275.00
116574   Florida   Spine   0424790000101026   4/26/2019   Bill      7/18/2019     20610              330.00
116575   Florida   Spine   0424790000101026   4/26/2019   Bill      7/18/2019     J2001               38.50
116576   Florida   Spine   0424790000101026   4/26/2019   Bill      7/18/2019     J3301               38.50
116577   Florida   Spine   0659301680101017   5/9/2019    Bill      7/18/2019     99203              550.00
116578   Florida   Spine   0551523380101026   5/9/2019    Bill      7/18/2019     99213              385.00
116579   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     72141            2,145.00
116580   Florida   Spine   0565314300101039   6/29/2019   Bill      7/18/2019     72148            2,145.00
116581   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     72141            2,145.00
116582   Florida   Spine   0350615160101045   7/1/2019    Bill      7/18/2019     72148            2,145.00
116583   Florida   Spine   0592145800101013   6/17/2019   Bill      7/18/2019     99203              550.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2287 of
                                                   2767

116584   Florida   Spine   0586404530101035   3/8/2019    Bill      7/18/2019     99203              550.00
116585   Florida   Spine   0295868630101131   4/29/2019   Bill      7/18/2019     99213              385.00
116586   Florida   Spine   0601432770101028   4/18/2019   Bill      7/18/2019     99213              385.00
116587   Florida   Spine   0168341030101063   11/9/2018   Bill      7/18/2019     62321            2,100.00
116588   Florida   Spine   0168341030101063   11/9/2018   Bill      7/18/2019     J3301               38.50
116589   Florida   Spine   0168341030101063   11/9/2018   Bill      7/18/2019     J2001              115.50
116590   Florida   Spine   0168341030101063   11/9/2018   Bill      7/18/2019     Q9965               25.00
116591   Florida   Spine   0168341030101063   11/9/2018   Bill      7/18/2019     81025               27.50
116592   Florida   Spine   0437552890101176   2/26/2019   Bill      7/18/2019     62323            2,200.00
116593   Florida   Spine   0437552890101176   2/26/2019   Bill      7/18/2019     J2001              115.50
116594   Florida   Spine   0437552890101176   2/26/2019   Bill      7/18/2019     J1020               35.00
116595   Florida   Spine   0437552890101176   2/26/2019   Bill      7/18/2019     Q9965               25.00
116596   Florida   Spine   0634816710101018   4/13/2019   Bill      7/18/2019     99213              385.00
116597   Florida   Spine   0563121850101018   3/18/2019   Bill      7/18/2019     99213              385.00
116598   Florida   Spine   0586404530101035   3/8/2019    Bill      7/18/2019     99203              550.00
116599   Florida   Spine   0555998720101082   5/22/2019   Bill      7/18/2019     99213              385.00
116600   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99203              550.00
116601   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99203              302.00
116602   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283               48.00
116603   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010               60.00
116604   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     A4556               24.00
116605   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211               84.00
116606   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530               99.00
116607   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140               79.00
116608   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283               48.00
116609   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010               60.00
116610   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035               48.00
116611   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035               48.00
116612   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211               84.00
116613   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530               99.00
116614   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140               79.00
116615   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283               48.00
116616   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010               60.00
116617   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211               84.00
116618   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530               99.00
116619   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140               79.00
116620   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283               48.00
116621   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010               60.00
116622   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035               48.00
116623   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211               84.00
116624   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530               99.00
116625   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140               79.00
116626   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283               48.00
116627   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010               60.00
116628   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035               48.00
116629   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211               84.00
116630   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530               99.00
116631   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140               79.00
116632   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283               48.00
116633   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010               60.00
116634   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2288 of
                                                   2767

116635   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211             84.00
116636   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530             99.00
116637   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140             79.00
116638   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283             48.00
116639   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010             60.00
116640   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035             48.00
116641   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211             84.00
116642   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530             99.00
116643   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140             79.00
116644   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283             48.00
116645   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010             60.00
116646   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035             48.00
116647   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211             84.00
116648   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530             99.00
116649   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140             79.00
116650   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283             48.00
116651   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010             60.00
116652   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035             48.00
116653   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211             84.00
116654   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530             99.00
116655   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140             79.00
116656   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283             48.00
116657   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010             60.00
116658   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035             48.00
116659   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211             84.00
116660   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530             99.00
116661   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140             79.00
116662   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283             48.00
116663   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010             60.00
116664   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035             48.00
116665   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99212            115.00
116666   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530             99.00
116667   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140             79.00
116668   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283             48.00
116669   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010             60.00
116670   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035             48.00
116671   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211             84.00
116672   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530             99.00
116673   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97110             84.00
116674   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140             79.00
116675   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283             48.00
116676   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010             60.00
116677   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211             84.00
116678   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530             99.00
116679   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140             79.00
116680   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283             48.00
116681   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010             60.00
116682   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035             48.00
116683   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211             84.00
116684   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530             99.00
116685   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2289 of
                                                   2767

116686   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140            79.00
116687   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283            48.00
116688   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010            60.00
116689   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211            84.00
116690   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530            99.00
116691   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140            79.00
116692   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283            48.00
116693   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010            60.00
116694   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97035            48.00
116695   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211            84.00
116696   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530            99.00
116697   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97110            84.00
116698   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140            79.00
116699   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283            48.00
116700   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010            60.00
116701   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211            84.00
116702   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530            99.00
116703   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97110            84.00
116704   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140            79.00
116705   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283            48.00
116706   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010            60.00
116707   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211            84.00
116708   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530            99.00
116709   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97110            84.00
116710   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140            79.00
116711   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283            48.00
116712   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010            60.00
116713   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211            84.00
116714   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530            99.00
116715   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97110            84.00
116716   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140            79.00
116717   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283            48.00
116718   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010            60.00
116719   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211            84.00
116720   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530            99.00
116721   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97110            84.00
116722   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140            79.00
116723   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010            60.00
116724   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283            48.00
116725   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211            84.00
116726   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530            99.00
116727   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97110            84.00
116728   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140            79.00
116729   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283            48.00
116730   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211            84.00
116731   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97530            99.00
116732   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97110            84.00
116733   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97140            79.00
116734   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     G0283            48.00
116735   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     97010            60.00
116736   Florida   Spine   0567665510101053   4/10/2019   Bill      7/20/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2290 of
                                                   2767

116737   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     97530             99.00
116738   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     97110             84.00
116739   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     97140             79.00
116740   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     G0283             48.00
116741   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     97010             60.00
116742   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     99212            115.00
116743   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     97530             99.00
116744   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     97110             84.00
116745   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     97140             79.00
116746   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     G0283             48.00
116747   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     97010             60.00
116748   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     99211             84.00
116749   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     97530             99.00
116750   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     97110             84.00
116751   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     97140             79.00
116752   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     G0283             48.00
116753   Florida   Spine   0567665510101053   4/10/2019    Bill     7/20/2019     97010             60.00
116754   Florida   Spine   0497123140101189   6/3/2019     Bill     7/22/2019     97530             99.00
116755   Florida   Spine   0114103350101049   6/7/2019     Bill     7/27/2019     99211            137.50
116756   Florida   Spine   0114103350101049   6/7/2019     Bill     7/27/2019     97012             60.00
116757   Florida   Spine   0612021640101016   10/29/2018   Bill     7/27/2019     99203            550.00
116758   Florida   Spine   0159492390101051   3/22/2019    Bill     7/27/2019     99211             84.00
116759   Florida   Spine   0159492390101051   3/22/2019    Bill     7/27/2019     97010             60.00
116760   Florida   Spine   0159492390101051   3/22/2019    Bill     7/27/2019     97110             84.00
116761   Florida   Spine   0159492390101051   3/22/2019    Bill     7/27/2019     97140             79.00
116762   Florida   Spine   0159492390101051   3/22/2019    Bill     7/27/2019     G0283             48.00
116763   Florida   Spine   0159492390101051   3/22/2019    Bill     7/27/2019     97112             84.00
116764   Florida   Spine   0311283660101045   8/4/2018     Bill     7/27/2019     99211             84.00
116765   Florida   Spine   0311283660101045   8/4/2018     Bill     7/27/2019     G0283             48.00
116766   Florida   Spine   0311283660101045   8/4/2018     Bill     7/27/2019     97010             60.00
116767   Florida   Spine   0311283660101045   8/4/2018     Bill     7/27/2019     97140             79.00
116768   Florida   Spine   0311283660101045   8/4/2018     Bill     7/27/2019     97112             84.00
116769   Florida   Spine   0311283660101045   8/4/2018     Bill     7/27/2019     97530             99.00
116770   Florida   Spine   0311283660101045   8/4/2018     Bill     7/27/2019     97110             84.00
116771   Florida   Spine   0159492390101051   3/22/2019    Bill     7/27/2019     99211             84.00
116772   Florida   Spine   0159492390101051   3/22/2019    Bill     7/27/2019     97010             60.00
116773   Florida   Spine   0159492390101051   3/22/2019    Bill     7/27/2019     97110             84.00
116774   Florida   Spine   0159492390101051   3/22/2019    Bill     7/27/2019     97140             79.00
116775   Florida   Spine   0159492390101051   3/22/2019    Bill     7/27/2019     G0283             48.00
116776   Florida   Spine   0159492390101051   3/22/2019    Bill     7/27/2019     97112             84.00
116777   Florida   Spine   0339578100101051   4/2/2019     Bill     7/27/2019     99213            385.00
116778   Florida   Spine   0650350380101016   6/10/2019    Bill     7/27/2019     99203            302.00
116779   Florida   Spine   0650350380101016   6/10/2019    Bill     7/27/2019     97010             60.00
116780   Florida   Spine   0650350380101016   6/10/2019    Bill     7/27/2019     97035             48.00
116781   Florida   Spine   0650350380101016   6/10/2019    Bill     7/27/2019     97140             79.00
116782   Florida   Spine   0650350380101016   6/10/2019    Bill     7/27/2019     G0283             48.00
116783   Florida   Spine   0520017690101022   3/14/2019    Bill     7/27/2019     99211             84.00
116784   Florida   Spine   0520017690101022   3/14/2019    Bill     7/27/2019     97010             60.00
116785   Florida   Spine   0520017690101022   3/14/2019    Bill     7/27/2019     97112             84.00
116786   Florida   Spine   0520017690101022   3/14/2019    Bill     7/27/2019     97530             99.00
116787   Florida   Spine   0520017690101022   3/14/2019    Bill     7/27/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2291 of
                                                   2767

116788   Florida   Spine   0520017690101022   3/14/2019   Bill      7/27/2019     97014             48.00
116789   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     99212            115.00
116790   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     G0283             48.00
116791   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97010             60.00
116792   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97140             79.00
116793   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97112             84.00
116794   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97110             84.00
116795   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     99211             84.00
116796   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     97010             60.00
116797   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     97110             84.00
116798   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     97140             79.00
116799   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     G0283             48.00
116800   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     97112             84.00
116801   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97010             60.00
116802   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97140             79.00
116803   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97530             99.00
116804   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     G0283             48.00
116805   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     99211             84.00
116806   Florida   Spine   0338161060101113   5/2/2019    Bill      7/27/2019     99211             84.00
116807   Florida   Spine   0338161060101113   5/2/2019    Bill      7/27/2019     97530             99.00
116808   Florida   Spine   0338161060101113   5/2/2019    Bill      7/27/2019     97140             79.00
116809   Florida   Spine   0338161060101113   5/2/2019    Bill      7/27/2019     97035             48.00
116810   Florida   Spine   0631773230101015   4/29/2019   Bill      7/27/2019     99211             84.00
116811   Florida   Spine   0631773230101015   4/29/2019   Bill      7/27/2019     97140             79.00
116812   Florida   Spine   0631773230101015   4/29/2019   Bill      7/27/2019     97010             60.00
116813   Florida   Spine   0631773230101015   4/29/2019   Bill      7/27/2019     G0283             48.00
116814   Florida   Spine   0631773230101015   4/29/2019   Bill      7/27/2019     97035             48.00
116815   Florida   Spine   0631773230101015   4/29/2019   Bill      7/27/2019     97530             99.00
116816   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     99211             84.00
116817   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     G0283             48.00
116818   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     97010             60.00
116819   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     97140             79.00
116820   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     97530             99.00
116821   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     97110             84.00
116822   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97010             60.00
116823   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97140             79.00
116824   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97530             99.00
116825   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     99211             84.00
116826   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97039             48.00
116827   Florida   Spine   0433175160101041   2/20/2019   Bill      7/27/2019     G0283             48.00
116828   Florida   Spine   0433175160101041   2/20/2019   Bill      7/27/2019     97010             60.00
116829   Florida   Spine   0433175160101041   2/20/2019   Bill      7/27/2019     97140             79.00
116830   Florida   Spine   0433175160101041   2/20/2019   Bill      7/27/2019     97112             84.00
116831   Florida   Spine   0433175160101041   2/20/2019   Bill      7/27/2019     97110             84.00
116832   Florida   Spine   0433175160101041   2/20/2019   Bill      7/27/2019     99211             84.00
116833   Florida   Spine   0402921620101064   4/2/2019    Bill      7/27/2019     99211             84.00
116834   Florida   Spine   0402921620101064   4/2/2019    Bill      7/27/2019     97010             60.00
116835   Florida   Spine   0402921620101064   4/2/2019    Bill      7/27/2019     97110             84.00
116836   Florida   Spine   0402921620101064   4/2/2019    Bill      7/27/2019     97112             84.00
116837   Florida   Spine   0402921620101064   4/2/2019    Bill      7/27/2019     97140             79.00
116838   Florida   Spine   0402921620101064   4/2/2019    Bill      7/27/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2292 of
                                                   2767

116839   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     99211             84.00
116840   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     G0283             48.00
116841   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97010             60.00
116842   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97035             48.00
116843   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97140             79.00
116844   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97530             99.00
116845   Florida   Spine   0402921620101064   4/2/2019    Bill      7/27/2019     99211             84.00
116846   Florida   Spine   0402921620101064   4/2/2019    Bill      7/27/2019     97010             60.00
116847   Florida   Spine   0402921620101064   4/2/2019    Bill      7/27/2019     97110             84.00
116848   Florida   Spine   0402921620101064   4/2/2019    Bill      7/27/2019     97112             84.00
116849   Florida   Spine   0402921620101064   4/2/2019    Bill      7/27/2019     97140             79.00
116850   Florida   Spine   0402921620101064   4/2/2019    Bill      7/27/2019     G0283             48.00
116851   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97010             60.00
116852   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     98943             79.00
116853   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     98941             97.00
116854   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97530             99.00
116855   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     G0283             48.00
116856   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     99211             84.00
116857   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97035             48.00
116858   Florida   Spine   0454545630101108   5/20/2019   Bill      7/27/2019     99203            550.00
116859   Florida   Spine   0616703330101010   2/16/2019   Bill      7/27/2019     97039             48.00
116860   Florida   Spine   0616703330101010   2/16/2019   Bill      7/27/2019     99212            115.00
116861   Florida   Spine   0616703330101010   2/16/2019   Bill      7/27/2019     98941             97.00
116862   Florida   Spine   0616703330101010   2/16/2019   Bill      7/27/2019     99212            115.00
116863   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     99211             84.00
116864   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     97010             60.00
116865   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     97140             79.00
116866   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     G0283             48.00
116867   Florida   Spine   0568023520101011   5/13/2019   Bill      7/27/2019     99203            550.00
116868   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97530             99.00
116869   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     99203            550.00
116870   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     99211             84.00
116871   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     97010             60.00
116872   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     97140             79.00
116873   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     G0283             48.00
116874   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     97112             84.00
116875   Florida   Spine   0159492390101051   3/22/2019   Bill      7/27/2019     97110             84.00
116876   Florida   Spine   0195178720101053   1/3/2019    Bill      7/27/2019     99213            385.00
116877   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     99203            550.00
116878   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     99211             84.00
116879   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97010             60.00
116880   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97140             79.00
116881   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97039             48.00
116882   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97110             84.00
116883   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97530             99.00
116884   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97010             60.00
116885   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     G0283             48.00
116886   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97140             79.00
116887   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97035             48.00
116888   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     99211             84.00
116889   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2293 of
                                                   2767

116890   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97010            60.00
116891   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97140            79.00
116892   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97110            84.00
116893   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97112            84.00
116894   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     99211            84.00
116895   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97010            60.00
116896   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97140            79.00
116897   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     G0283            48.00
116898   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97012            60.00
116899   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97530            99.00
116900   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     99211            84.00
116901   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     G0283            48.00
116902   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97010            60.00
116903   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97140            79.00
116904   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97110            84.00
116905   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97112            84.00
116906   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     99211            84.00
116907   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     97010            60.00
116908   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     97140            79.00
116909   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     G0283            48.00
116910   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     97012            60.00
116911   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     97530            99.00
116912   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     99211            84.00
116913   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97112            84.00
116914   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97110            84.00
116915   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97140            79.00
116916   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97010            60.00
116917   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     G0283            48.00
116918   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     99211            84.00
116919   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97010            60.00
116920   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97140            79.00
116921   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     G0283            48.00
116922   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97012            60.00
116923   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97530            99.00
116924   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     97010            60.00
116925   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     97035            48.00
116926   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     98941            97.00
116927   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     G0283            48.00
116928   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97010            60.00
116929   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97140            79.00
116930   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97110            84.00
116931   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97112            84.00
116932   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97530            99.00
116933   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     G0283            48.00
116934   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97010            60.00
116935   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97140            79.00
116936   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97110            84.00
116937   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97530            99.00
116938   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     99211            84.00
116939   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97035            48.00
116940   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97110            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2294 of
                                                   2767

116941   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     G0283             48.00
116942   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97010             60.00
116943   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97140             79.00
116944   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97530             99.00
116945   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     99211             84.00
116946   Florida   Spine   0564270350101017   5/18/2019    Bill     7/27/2019     99211             84.00
116947   Florida   Spine   0564270350101017   5/18/2019    Bill     7/27/2019     G0283             48.00
116948   Florida   Spine   0564270350101017   5/18/2019    Bill     7/27/2019     97010             60.00
116949   Florida   Spine   0564270350101017   5/18/2019    Bill     7/27/2019     97140             79.00
116950   Florida   Spine   0564270350101017   5/18/2019    Bill     7/27/2019     97112             84.00
116951   Florida   Spine   0564270350101017   5/18/2019    Bill     7/27/2019     97530             99.00
116952   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97010             60.00
116953   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97140             79.00
116954   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     G0283             48.00
116955   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97039             48.00
116956   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97530             99.00
116957   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     99211             84.00
116958   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     G0283             48.00
116959   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97035             48.00
116960   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97140             79.00
116961   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97012             60.00
116962   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97530             99.00
116963   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     99211             84.00
116964   Florida   Spine   0602824420101029   2/5/2019     Bill     7/27/2019     99211             84.00
116965   Florida   Spine   0602824420101029   2/5/2019     Bill     7/27/2019     97010             60.00
116966   Florida   Spine   0602824420101029   2/5/2019     Bill     7/27/2019     97140             79.00
116967   Florida   Spine   0602824420101029   2/5/2019     Bill     7/27/2019     G0283             48.00
116968   Florida   Spine   0602824420101029   2/5/2019     Bill     7/27/2019     97012             60.00
116969   Florida   Spine   0602824420101029   2/5/2019     Bill     7/27/2019     97530             99.00
116970   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     97039             48.00
116971   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     G0283             48.00
116972   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     97010             60.00
116973   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     97140             79.00
116974   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     97012             60.00
116975   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     97530             99.00
116976   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     99211             84.00
116977   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     97039             48.00
116978   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     G0283             48.00
116979   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     97010             60.00
116980   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     97140             79.00
116981   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     97012             60.00
116982   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     97530             99.00
116983   Florida   Spine   0633422850101016   5/26/2019    Bill     7/27/2019     99211             84.00
116984   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     97140             79.00
116985   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     G0283             48.00
116986   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     97012             60.00
116987   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     97530             99.00
116988   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     97035             48.00
116989   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     99211             84.00
116990   Florida   Spine   0137115750101109   7/7/2019     Bill     7/27/2019     99213            212.00
116991   Florida   Spine   0653584250101022   6/17/2019    Bill     7/27/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2295 of
                                                   2767

116992   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     G0283            48.00
116993   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97140            79.00
116994   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97035            48.00
116995   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97530            99.00
116996   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     G0283            48.00
116997   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97010            60.00
116998   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97140            79.00
116999   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97035            48.00
117000   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97530            99.00
117001   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     G0283            48.00
117002   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97140            79.00
117003   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97035            48.00
117004   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97010            60.00
117005   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97530            99.00
117006   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     G0283            48.00
117007   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97010            60.00
117008   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97140            79.00
117009   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97035            48.00
117010   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97530            99.00
117011   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     G0283            48.00
117012   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97010            60.00
117013   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97140            79.00
117014   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97110            84.00
117015   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97530            99.00
117016   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97530            99.00
117017   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97010            60.00
117018   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     G0283            48.00
117019   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97140            79.00
117020   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97035            48.00
117021   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     99211            84.00
117022   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97010            60.00
117023   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97035            48.00
117024   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97140            79.00
117025   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     G0283            48.00
117026   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97530            99.00
117027   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     97010            60.00
117028   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     97530            99.00
117029   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     98941            97.00
117030   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     G0283            48.00
117031   Florida   Spine   0297487670101030   4/3/2019    Bill      7/27/2019     G0283            48.00
117032   Florida   Spine   0297487670101030   4/3/2019    Bill      7/27/2019     97010            60.00
117033   Florida   Spine   0297487670101030   4/3/2019    Bill      7/27/2019     97140            79.00
117034   Florida   Spine   0297487670101030   4/3/2019    Bill      7/27/2019     99211            84.00
117035   Florida   Spine   0297487670101030   4/3/2019    Bill      7/27/2019     97530            99.00
117036   Florida   Spine   0649046560101016   4/22/2019   Bill      7/27/2019     G0283            48.00
117037   Florida   Spine   0649046560101016   4/22/2019   Bill      7/27/2019     97010            60.00
117038   Florida   Spine   0649046560101016   4/22/2019   Bill      7/27/2019     97140            79.00
117039   Florida   Spine   0649046560101016   4/22/2019   Bill      7/27/2019     99211            84.00
117040   Florida   Spine   0649046560101016   4/22/2019   Bill      7/27/2019     97110            84.00
117041   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     99211            84.00
117042   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2296 of
                                                   2767

117043   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     97140            79.00
117044   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     G0283            48.00
117045   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     97012            60.00
117046   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     97530            99.00
117047   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     99211            84.00
117048   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     97112            84.00
117049   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     97140            79.00
117050   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     G0283            48.00
117051   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     97010            60.00
117052   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     97110            84.00
117053   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     97035            48.00
117054   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     99211            84.00
117055   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97010            60.00
117056   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     G0283            48.00
117057   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97140            79.00
117058   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97012            60.00
117059   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97530            99.00
117060   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     99211            84.00
117061   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97530            99.00
117062   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97140            79.00
117063   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97010            60.00
117064   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     99211            84.00
117065   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97010            60.00
117066   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     G0283            48.00
117067   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97012            60.00
117068   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97140            79.00
117069   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97110            84.00
117070   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     99211            84.00
117071   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     97010            60.00
117072   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     97140            79.00
117073   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     97530            99.00
117074   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     G0283            48.00
117075   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     97140            79.00
117076   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     97010            60.00
117077   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     97530            99.00
117078   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     99211            84.00
117079   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     97035            48.00
117080   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     G0283            48.00
117081   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97035            48.00
117082   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97140            79.00
117083   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97010            60.00
117084   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97039            48.00
117085   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97530            99.00
117086   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     99211            84.00
117087   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     G0283            48.00
117088   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     97010            60.00
117089   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     97035            48.00
117090   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     97140            79.00
117091   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     97530            99.00
117092   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     99211            84.00
117093   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2297 of
                                                   2767

117094   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     97035            48.00
117095   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     98941            97.00
117096   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     G0283            48.00
117097   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     97530            99.00
117098   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     99211            84.00
117099   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97010            60.00
117100   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97140            79.00
117101   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97530            99.00
117102   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     G0283            48.00
117103   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     G0283            48.00
117104   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97140            79.00
117105   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97530            99.00
117106   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     99211            84.00
117107   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97010            60.00
117108   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97035            48.00
117109   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     99211            84.00
117110   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97010            60.00
117111   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97140            79.00
117112   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97530            99.00
117113   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97110            84.00
117114   Florida   Spine   0410926230101107   4/3/2019    Bill      7/27/2019     99211            84.00
117115   Florida   Spine   0410926230101107   4/3/2019    Bill      7/27/2019     97140            79.00
117116   Florida   Spine   0410926230101107   4/3/2019    Bill      7/27/2019     G0283            48.00
117117   Florida   Spine   0410926230101107   4/3/2019    Bill      7/27/2019     97010            60.00
117118   Florida   Spine   0410926230101107   4/3/2019    Bill      7/27/2019     97112            84.00
117119   Florida   Spine   0410926230101107   4/3/2019    Bill      7/27/2019     97110            84.00
117120   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     99211            84.00
117121   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97010            60.00
117122   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97140            79.00
117123   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     G0283            48.00
117124   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97110            84.00
117125   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97530            99.00
117126   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     99211            84.00
117127   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97010            60.00
117128   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97110            84.00
117129   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97530            99.00
117130   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     G0283            48.00
117131   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97012            60.00
117132   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     97010            60.00
117133   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     G0283            48.00
117134   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     97140            79.00
117135   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     97530            99.00
117136   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     97110            84.00
117137   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     99211            84.00
117138   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     99211            84.00
117139   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97140            79.00
117140   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     G0283            48.00
117141   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97010            60.00
117142   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97530            99.00
117143   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97010            60.00
117144   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2298 of
                                                   2767

117145   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97140            79.00
117146   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97530            99.00
117147   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97112            84.00
117148   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     98941            97.00
117149   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97039            48.00
117150   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     99211            84.00
117151   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     G0283            48.00
117152   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97010            60.00
117153   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97140            79.00
117154   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97110            84.00
117155   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97012            60.00
117156   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     99211            84.00
117157   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     G0283            48.00
117158   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97140            79.00
117159   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97010            60.00
117160   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97110            84.00
117161   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     99211            84.00
117162   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     G0283            48.00
117163   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97110            84.00
117164   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97010            60.00
117165   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97140            79.00
117166   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     99211            84.00
117167   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97010            60.00
117168   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97110            84.00
117169   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97112            84.00
117170   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97140            79.00
117171   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97530            99.00
117172   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     G0283            48.00
117173   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     G0283            48.00
117174   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97010            60.00
117175   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97140            79.00
117176   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97035            48.00
117177   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97530            99.00
117178   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     G0283            48.00
117179   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     99211            84.00
117180   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     97010            60.00
117181   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     G0283            48.00
117182   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     99211            84.00
117183   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97530            99.00
117184   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97140            79.00
117185   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97112            84.00
117186   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97035            48.00
117187   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97010            60.00
117188   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     99211            84.00
117189   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97010            60.00
117190   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     G0283            48.00
117191   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97140            79.00
117192   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97112            84.00
117193   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97035            48.00
117194   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97530            99.00
117195   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2299 of
                                                   2767

117196   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97010            60.00
117197   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97140            79.00
117198   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97035            48.00
117199   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97530            99.00
117200   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     99211            84.00
117201   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97010            60.00
117202   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97140            79.00
117203   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     G0283            48.00
117204   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     A4556            24.00
117205   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     99211            84.00
117206   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97010            60.00
117207   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97035            48.00
117208   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97112            84.00
117209   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97140            79.00
117210   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97530            99.00
117211   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     G0283            48.00
117212   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     99211            84.00
117213   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97010            60.00
117214   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97035            48.00
117215   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97112            84.00
117216   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97140            79.00
117217   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97530            99.00
117218   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     G0283            48.00
117219   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97530            99.00
117220   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97010            60.00
117221   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97110            84.00
117222   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97112            84.00
117223   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97140            79.00
117224   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     99211            84.00
117225   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97010            60.00
117226   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97110            84.00
117227   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     G0283            48.00
117228   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97039            48.00
117229   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97140            79.00
117230   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     99211            84.00
117231   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     G0283            48.00
117232   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97010            60.00
117233   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97035            48.00
117234   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97112            84.00
117235   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97140            79.00
117236   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97530            99.00
117237   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     99211            84.00
117238   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     G0283            48.00
117239   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     97010            60.00
117240   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     97035            48.00
117241   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     97140            79.00
117242   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     97112            84.00
117243   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     97530            99.00
117244   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     99211            84.00
117245   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97010            60.00
117246   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2300 of
                                                   2767

117247   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97039             48.00
117248   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97110             84.00
117249   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     G0283             48.00
117250   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97010             60.00
117251   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97035             48.00
117252   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97039             48.00
117253   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97140             79.00
117254   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97530             99.00
117255   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     99211             84.00
117256   Florida   Spine   0352144580101202   4/24/2019   Bill      7/27/2019     99203            550.00
117257   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     99211             84.00
117258   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97010             60.00
117259   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97140             79.00
117260   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97530             99.00
117261   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97112             84.00
117262   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     G0283             48.00
117263   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97035             48.00
117264   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     99211             84.00
117265   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     G0283             48.00
117266   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97530             99.00
117267   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97140             79.00
117268   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97112             84.00
117269   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97035             48.00
117270   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97010             60.00
117271   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     G0283             48.00
117272   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97140             79.00
117273   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97010             60.00
117274   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97012             60.00
117275   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97110             84.00
117276   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97112             84.00
117277   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     98940             79.00
117278   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     G0283             48.00
117279   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97010             60.00
117280   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97140             79.00
117281   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97012             60.00
117282   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97035             48.00
117283   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97110             84.00
117284   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     98940             79.00
117285   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     G0283             48.00
117286   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97010             60.00
117287   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97140             79.00
117288   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97012             60.00
117289   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97530             99.00
117290   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     99211             84.00
117291   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     99211             84.00
117292   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     97010             60.00
117293   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     97140             79.00
117294   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     G0283             48.00
117295   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     A4556             24.00
117296   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97530             99.00
117297   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2301 of
                                                   2767

117298   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     G0283            48.00
117299   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97140            79.00
117300   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97035            48.00
117301   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97530            99.00
117302   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97010            60.00
117303   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     G0283            48.00
117304   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97035            48.00
117305   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97140            79.00
117306   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     99211            84.00
117307   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97140            79.00
117308   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97010            60.00
117309   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97530            99.00
117310   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     G0283            48.00
117311   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97110            84.00
117312   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97112            84.00
117313   Florida   Spine   0583333620101014   6/26/2019   Bill      7/27/2019     99211            84.00
117314   Florida   Spine   0583333620101014   6/26/2019   Bill      7/27/2019     G0283            48.00
117315   Florida   Spine   0583333620101014   6/26/2019   Bill      7/27/2019     97010            60.00
117316   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97010            60.00
117317   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97140            79.00
117318   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97035            48.00
117319   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     G0283            48.00
117320   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     99211            84.00
117321   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97530            99.00
117322   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97112            84.00
117323   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97010            60.00
117324   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     G0283            48.00
117325   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97140            79.00
117326   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97530            99.00
117327   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97112            84.00
117328   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     98940            79.00
117329   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     99211            84.00
117330   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     97010            60.00
117331   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     97035            48.00
117332   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     97112            84.00
117333   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     97140            79.00
117334   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     97530            99.00
117335   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     G0283            48.00
117336   Florida   Spine   0548207890101058   2/14/2019   Bill      7/27/2019     97010            60.00
117337   Florida   Spine   0548207890101058   2/14/2019   Bill      7/27/2019     G0283            48.00
117338   Florida   Spine   0548207890101058   2/14/2019   Bill      7/27/2019     97140            79.00
117339   Florida   Spine   0548207890101058   2/14/2019   Bill      7/27/2019     97530            99.00
117340   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97530            99.00
117341   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97010            60.00
117342   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     G0283            48.00
117343   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97140            79.00
117344   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97035            48.00
117345   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     99211            84.00
117346   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     G0283            48.00
117347   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97010            60.00
117348   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2302 of
                                                   2767

117349   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97110            84.00
117350   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97112            84.00
117351   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     99211            84.00
117352   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     G0283            48.00
117353   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97010            60.00
117354   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97140            79.00
117355   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97110            84.00
117356   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97112            84.00
117357   Florida   Spine   0393857520101138   5/15/2019   Bill      7/27/2019     G0283            48.00
117358   Florida   Spine   0393857520101138   5/15/2019   Bill      7/27/2019     99211            84.00
117359   Florida   Spine   0393857520101138   5/15/2019   Bill      7/27/2019     97010            60.00
117360   Florida   Spine   0393857520101138   5/15/2019   Bill      7/27/2019     97140            79.00
117361   Florida   Spine   0393857520101138   5/15/2019   Bill      7/27/2019     97530            99.00
117362   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     99211            84.00
117363   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97112            84.00
117364   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97110            84.00
117365   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97140            79.00
117366   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97010            60.00
117367   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     G0283            48.00
117368   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     G0283            48.00
117369   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     97010            60.00
117370   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     97140            79.00
117371   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     97530            99.00
117372   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     99211            84.00
117373   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     99211            84.00
117374   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97010            60.00
117375   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97035            48.00
117376   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97140            79.00
117377   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     G0283            48.00
117378   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97530            99.00
117379   Florida   Spine   0352144580101202   4/24/2019   Bill      7/27/2019     97010            60.00
117380   Florida   Spine   0352144580101202   4/24/2019   Bill      7/27/2019     G0283            48.00
117381   Florida   Spine   0352144580101202   4/24/2019   Bill      7/27/2019     A4556            24.00
117382   Florida   Spine   0352144580101202   4/24/2019   Bill      7/27/2019     97140            79.00
117383   Florida   Spine   0352144580101202   4/24/2019   Bill      7/27/2019     97035            48.00
117384   Florida   Spine   0352144580101202   4/24/2019   Bill      7/27/2019     97530            99.00
117385   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     99211            84.00
117386   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97010            60.00
117387   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97110            84.00
117388   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97112            84.00
117389   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97140            79.00
117390   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97530            99.00
117391   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     G0283            48.00
117392   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     97010            60.00
117393   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     97035            48.00
117394   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     97530            99.00
117395   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     G0283            48.00
117396   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     99211            84.00
117397   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     99211            84.00
117398   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     G0283            48.00
117399   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2303 of
                                                   2767

117400   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97140            79.00
117401   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97112            84.00
117402   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97035            48.00
117403   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97010            60.00
117404   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97010            60.00
117405   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     G0283            48.00
117406   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97110            84.00
117407   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     98941            97.00
117408   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97112            84.00
117409   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     99211            84.00
117410   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97010            60.00
117411   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97140            79.00
117412   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97530            99.00
117413   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97035            48.00
117414   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     99211            84.00
117415   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     G0283            48.00
117416   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97010            60.00
117417   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97035            48.00
117418   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97140            79.00
117419   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97530            99.00
117420   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97010            60.00
117421   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     G0283            48.00
117422   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97140            79.00
117423   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97035            48.00
117424   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97530            99.00
117425   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     G0283            48.00
117426   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97035            48.00
117427   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97140            79.00
117428   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97010            60.00
117429   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97530            99.00
117430   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     99211            84.00
117431   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     99211            84.00
117432   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97140            79.00
117433   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     G0283            48.00
117434   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97010            60.00
117435   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97530            99.00
117436   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97035            48.00
117437   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     99211            84.00
117438   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97010            60.00
117439   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97035            48.00
117440   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97112            84.00
117441   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97140            79.00
117442   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97530            99.00
117443   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     G0283            48.00
117444   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     G0283            48.00
117445   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97140            79.00
117446   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97530            99.00
117447   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     99211            84.00
117448   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97010            60.00
117449   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97035            48.00
117450   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2304 of
                                                   2767

117451   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     99211            84.00
117452   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     G0283            48.00
117453   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     97010            60.00
117454   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     97140            79.00
117455   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     97112            84.00
117456   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     97530            99.00
117457   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     99211            84.00
117458   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97010            60.00
117459   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97140            79.00
117460   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97530            99.00
117461   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     G0283            48.00
117462   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     99211            84.00
117463   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97140            79.00
117464   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97035            48.00
117465   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97112            84.00
117466   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97530            99.00
117467   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     G0283            48.00
117468   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97010            60.00
117469   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97010            60.00
117470   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97140            79.00
117471   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     97112            84.00
117472   Florida   Spine   0575731170101021   5/12/2019   Bill      7/27/2019     99211            84.00
117473   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     99211            84.00
117474   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97010            60.00
117475   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97110            84.00
117476   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97112            84.00
117477   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97140            79.00
117478   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97530            99.00
117479   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     G0283            48.00
117480   Florida   Spine   0338161060101113   5/2/2019    Bill      7/27/2019     99211            84.00
117481   Florida   Spine   0338161060101113   5/2/2019    Bill      7/27/2019     97140            79.00
117482   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     G0283            48.00
117483   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97010            60.00
117484   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     99211            84.00
117485   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97112            84.00
117486   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97110            84.00
117487   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97140            79.00
117488   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     99211            84.00
117489   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     G0283            48.00
117490   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     97010            60.00
117491   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     97039            48.00
117492   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     99211            84.00
117493   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     G0283            48.00
117494   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     97530            99.00
117495   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     97140            79.00
117496   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     97112            84.00
117497   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     97110            84.00
117498   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     97010            60.00
117499   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     99211            84.00
117500   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97010            60.00
117501   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97110            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2305 of
                                                   2767

117502   Florida   Spine   0628885060101017   5/22/2019    Bill     7/27/2019     G0283               48.00
117503   Florida   Spine   0628885060101017   5/22/2019    Bill     7/27/2019     97012               60.00
117504   Florida   Spine   0628885060101017   5/22/2019    Bill     7/27/2019     97140               79.00
117505   Florida   Spine   0592251180101035   6/29/2019    Bill     7/27/2019     99211               84.00
117506   Florida   Spine   0592251180101035   6/29/2019    Bill     7/27/2019     97010               60.00
117507   Florida   Spine   0592251180101035   6/29/2019    Bill     7/27/2019     97140               79.00
117508   Florida   Spine   0592251180101035   6/29/2019    Bill     7/27/2019     G0283               48.00
117509   Florida   Spine   0497175480101021   5/4/2019     Bill     7/27/2019     97010               60.00
117510   Florida   Spine   0497175480101021   5/4/2019     Bill     7/27/2019     97110               84.00
117511   Florida   Spine   0497175480101021   5/4/2019     Bill     7/27/2019     97112               84.00
117512   Florida   Spine   0497175480101021   5/4/2019     Bill     7/27/2019     99211               84.00
117513   Florida   Spine   0497175480101021   5/4/2019     Bill     7/27/2019     97140               79.00
117514   Florida   Spine   0497175480101021   5/4/2019     Bill     7/27/2019     G0283               48.00
117515   Florida   Spine   0465620550101029   6/3/2019     Bill     7/27/2019     99211               84.00
117516   Florida   Spine   0465620550101029   6/3/2019     Bill     7/27/2019     97010               60.00
117517   Florida   Spine   0465620550101029   6/3/2019     Bill     7/27/2019     97035               48.00
117518   Florida   Spine   0465620550101029   6/3/2019     Bill     7/27/2019     97112               84.00
117519   Florida   Spine   0465620550101029   6/3/2019     Bill     7/27/2019     97140               79.00
117520   Florida   Spine   0465620550101029   6/3/2019     Bill     7/27/2019     97530               99.00
117521   Florida   Spine   0465620550101029   6/3/2019     Bill     7/27/2019     G0283               48.00
117522   Florida   Spine   0575731170101021   5/12/2019    Bill     7/27/2019     97010               60.00
117523   Florida   Spine   0575731170101021   5/12/2019    Bill     7/27/2019     97140               79.00
117524   Florida   Spine   0575731170101021   5/12/2019    Bill     7/27/2019     G0283               48.00
117525   Florida   Spine   0575731170101021   5/12/2019    Bill     7/27/2019     99211               84.00
117526   Florida   Spine   0575731170101021   5/12/2019    Bill     7/27/2019     97110               84.00
117527   Florida   Spine   0575731170101021   5/12/2019    Bill     7/27/2019     97112               84.00
117528   Florida   Spine   0230037450101153   6/10/2019    Bill     7/27/2019     G0283               48.00
117529   Florida   Spine   0230037450101153   6/10/2019    Bill     7/27/2019     97010               60.00
117530   Florida   Spine   0230037450101153   6/10/2019    Bill     7/27/2019     97140               79.00
117531   Florida   Spine   0230037450101153   6/10/2019    Bill     7/27/2019     97110               84.00
117532   Florida   Spine   0230037450101153   6/10/2019    Bill     7/27/2019     97530               99.00
117533   Florida   Spine   0295868630101131   4/29/2019    Bill     7/27/2019     99211               84.00
117534   Florida   Spine   0295868630101131   4/29/2019    Bill     7/27/2019     G0283               48.00
117535   Florida   Spine   0295868630101131   4/29/2019    Bill     7/27/2019     97010               60.00
117536   Florida   Spine   0295868630101131   4/29/2019    Bill     7/27/2019     97140               79.00
117537   Florida   Spine   0295868630101131   4/29/2019    Bill     7/27/2019     97530               99.00
117538   Florida   Spine   0653367410101011   6/4/2019     Bill     7/27/2019     99211               84.00
117539   Florida   Spine   0653367410101011   6/4/2019     Bill     7/27/2019     97010               60.00
117540   Florida   Spine   0653367410101011   6/4/2019     Bill     7/27/2019     97140               79.00
117541   Florida   Spine   0653367410101011   6/4/2019     Bill     7/27/2019     97530               99.00
117542   Florida   Spine   0653367410101011   6/4/2019     Bill     7/27/2019     97112               84.00
117543   Florida   Spine   0619874410101035   1/1/2019     Bill     7/27/2019     97010               60.00
117544   Florida   Spine   0619874410101035   1/1/2019     Bill     7/27/2019     97035               48.00
117545   Florida   Spine   0619874410101035   1/1/2019     Bill     7/27/2019     G0283               48.00
117546   Florida   Spine   0526148810101032   6/28/2019    Bill     7/27/2019     72141            2,145.00
117547   Florida   Spine   0526148810101032   6/28/2019    Bill     7/27/2019     72148            2,145.00
117548   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     G0283               48.00
117549   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97010               60.00
117550   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97140               79.00
117551   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97012               60.00
117552   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     98940               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2306 of
                                                   2767

117553   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     G0283               48.00
117554   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97010               60.00
117555   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97035               48.00
117556   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97039               48.00
117557   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97140               79.00
117558   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97530               99.00
117559   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     99211               84.00
117560   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     99211               84.00
117561   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     97010               60.00
117562   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     97110               84.00
117563   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     97140               79.00
117564   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     G0283               48.00
117565   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     97530               99.00
117566   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     G0283               48.00
117567   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     97010               60.00
117568   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     97140               79.00
117569   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     97012               60.00
117570   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     97530               99.00
117571   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     97110               84.00
117572   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     99211               84.00
117573   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     72141            2,145.00
117574   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     72148            2,145.00
117575   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     G0283               48.00
117576   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97010               60.00
117577   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97140               79.00
117578   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97012               60.00
117579   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97035               48.00
117580   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97110               84.00
117581   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     99211               84.00
117582   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     G0283               48.00
117583   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     97010               60.00
117584   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     97140               79.00
117585   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     97012               60.00
117586   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     97530               99.00
117587   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     97110               84.00
117588   Florida   Spine   0602824420101029   2/5/2019    Bill      7/27/2019     99211               84.00
117589   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     G0283               48.00
117590   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     97010               60.00
117591   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     97140               79.00
117592   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     97530               99.00
117593   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     99211               84.00
117594   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     99211               84.00
117595   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     G0283               48.00
117596   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     A4556               24.00
117597   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97010               60.00
117598   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     G0283               48.00
117599   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97010               60.00
117600   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97140               79.00
117601   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97035               48.00
117602   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97530               99.00
117603   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2307 of
                                                   2767

117604   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     97010             60.00
117605   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     97140             79.00
117606   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     G0283             48.00
117607   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     97110             84.00
117608   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     99203            550.00
117609   Florida   Spine   0583333620101014   6/26/2019   Bill      7/27/2019     99211             84.00
117610   Florida   Spine   0583333620101014   6/26/2019   Bill      7/27/2019     97010             60.00
117611   Florida   Spine   0583333620101014   6/26/2019   Bill      7/27/2019     G0283             48.00
117612   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     99211             84.00
117613   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     97010             60.00
117614   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     97140             79.00
117615   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     97530             99.00
117616   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     G0283             48.00
117617   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     97530             99.00
117618   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     97035             48.00
117619   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     99211             84.00
117620   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97010             60.00
117621   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     G0283             48.00
117622   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97035             48.00
117623   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97112             84.00
117624   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97140             79.00
117625   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97530             99.00
117626   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97010             60.00
117627   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97140             79.00
117628   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97035             48.00
117629   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     G0283             48.00
117630   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     99211             84.00
117631   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97530             99.00
117632   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97112             84.00
117633   Florida   Spine   0322308720101045   4/12/2019   Bill      7/27/2019     97012             60.00
117634   Florida   Spine   0322308720101045   4/12/2019   Bill      7/27/2019     97010             60.00
117635   Florida   Spine   0322308720101045   4/12/2019   Bill      7/27/2019     G0283             48.00
117636   Florida   Spine   0322308720101045   4/12/2019   Bill      7/27/2019     98940             79.00
117637   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     99211             84.00
117638   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     G0283             48.00
117639   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     97010             60.00
117640   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     97140             79.00
117641   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     97112             84.00
117642   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     97530             99.00
117643   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97530             99.00
117644   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97010             60.00
117645   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     G0283             48.00
117646   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97140             79.00
117647   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97035             48.00
117648   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     99211             84.00
117649   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     99211             84.00
117650   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     97010             60.00
117651   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     97140             79.00
117652   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     G0283             48.00
117653   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     97530             99.00
117654   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     97012             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2308 of
                                                   2767

117655   Florida   Spine   0562968810101046   5/27/2019    Bill     7/27/2019     97010            60.00
117656   Florida   Spine   0562968810101046   5/27/2019    Bill     7/27/2019     97035            48.00
117657   Florida   Spine   0562968810101046   5/27/2019    Bill     7/27/2019     98940            79.00
117658   Florida   Spine   0562968810101046   5/27/2019    Bill     7/27/2019     G0283            48.00
117659   Florida   Spine   0601852370101054   6/8/2019     Bill     7/27/2019     99211            84.00
117660   Florida   Spine   0601852370101054   6/8/2019     Bill     7/27/2019     97010            60.00
117661   Florida   Spine   0601852370101054   6/8/2019     Bill     7/27/2019     97140            79.00
117662   Florida   Spine   0601852370101054   6/8/2019     Bill     7/27/2019     97530            99.00
117663   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     99211            84.00
117664   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     97140            79.00
117665   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     G0283            48.00
117666   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     97010            60.00
117667   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     97035            48.00
117668   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     97530            99.00
117669   Florida   Spine   0632854840101014   11/11/2018   Bill     7/27/2019     99211            84.00
117670   Florida   Spine   0632854840101014   11/11/2018   Bill     7/27/2019     97010            60.00
117671   Florida   Spine   0632854840101014   11/11/2018   Bill     7/27/2019     97110            84.00
117672   Florida   Spine   0632854840101014   11/11/2018   Bill     7/27/2019     97112            84.00
117673   Florida   Spine   0632854840101014   11/11/2018   Bill     7/27/2019     97140            79.00
117674   Florida   Spine   0632854840101014   11/11/2018   Bill     7/27/2019     G0283            48.00
117675   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     G0283            48.00
117676   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97010            60.00
117677   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97140            79.00
117678   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97110            84.00
117679   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97530            99.00
117680   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     99211            84.00
117681   Florida   Spine   0653367410101011   6/4/2019     Bill     7/27/2019     99211            84.00
117682   Florida   Spine   0653367410101011   6/4/2019     Bill     7/27/2019     97010            60.00
117683   Florida   Spine   0653367410101011   6/4/2019     Bill     7/27/2019     97140            79.00
117684   Florida   Spine   0653367410101011   6/4/2019     Bill     7/27/2019     97530            99.00
117685   Florida   Spine   8667785390000001   5/11/2019    Bill     7/27/2019     99211            84.00
117686   Florida   Spine   8667785390000001   5/11/2019    Bill     7/27/2019     97010            60.00
117687   Florida   Spine   8667785390000001   5/11/2019    Bill     7/27/2019     97140            79.00
117688   Florida   Spine   8667785390000001   5/11/2019    Bill     7/27/2019     G0283            48.00
117689   Florida   Spine   8667785390000001   5/11/2019    Bill     7/27/2019     97110            84.00
117690   Florida   Spine   8667785390000001   5/11/2019    Bill     7/27/2019     97530            99.00
117691   Florida   Spine   0619874410101035   1/1/2019     Bill     7/27/2019     97010            60.00
117692   Florida   Spine   0619874410101035   1/1/2019     Bill     7/27/2019     97035            48.00
117693   Florida   Spine   0619874410101035   1/1/2019     Bill     7/27/2019     G0283            48.00
117694   Florida   Spine   0619874410101035   1/1/2019     Bill     7/27/2019     97530            99.00
117695   Florida   Spine   0619874410101035   1/1/2019     Bill     7/27/2019     99211            84.00
117696   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97110            84.00
117697   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     G0283            48.00
117698   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97010            60.00
117699   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97140            79.00
117700   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97530            99.00
117701   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     99211            84.00
117702   Florida   Spine   0592518350101015   5/8/2019     Bill     7/27/2019     97010            60.00
117703   Florida   Spine   0592518350101015   5/8/2019     Bill     7/27/2019     97035            48.00
117704   Florida   Spine   0592518350101015   5/8/2019     Bill     7/27/2019     98941            97.00
117705   Florida   Spine   0592518350101015   5/8/2019     Bill     7/27/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2309 of
                                                   2767

117706   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     99211            84.00
117707   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     G0283            48.00
117708   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     97010            60.00
117709   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     97035            48.00
117710   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     97140            79.00
117711   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     97530            99.00
117712   Florida   Spine   0410136410101071   6/4/2019    Bill      7/27/2019     99211            84.00
117713   Florida   Spine   0410136410101071   6/4/2019    Bill      7/27/2019     97010            60.00
117714   Florida   Spine   0410136410101071   6/4/2019    Bill      7/27/2019     97140            79.00
117715   Florida   Spine   0410136410101071   6/4/2019    Bill      7/27/2019     G0283            48.00
117716   Florida   Spine   0410136410101071   6/4/2019    Bill      7/27/2019     97012            60.00
117717   Florida   Spine   0410136410101071   6/4/2019    Bill      7/27/2019     97530            99.00
117718   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97010            60.00
117719   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     G0283            48.00
117720   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97140            79.00
117721   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97530            99.00
117722   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97112            84.00
117723   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     98941            97.00
117724   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97039            48.00
117725   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     G0283            48.00
117726   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97010            60.00
117727   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97140            79.00
117728   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97530            99.00
117729   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     99211            84.00
117730   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97110            84.00
117731   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     99211            84.00
117732   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97010            60.00
117733   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97140            79.00
117734   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97012            60.00
117735   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     99211            84.00
117736   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     G0283            48.00
117737   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97140            79.00
117738   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97010            60.00
117739   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97110            84.00
117740   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     G0283            48.00
117741   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     97010            60.00
117742   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     97140            79.00
117743   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     97530            99.00
117744   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     99211            84.00
117745   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     97112            84.00
117746   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     99211            84.00
117747   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     G0283            48.00
117748   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97010            60.00
117749   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     99211            84.00
117750   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97010            60.00
117751   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97035            48.00
117752   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97140            79.00
117753   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     G0283            48.00
117754   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97530            99.00
117755   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97112            84.00
117756   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2310 of
                                                   2767

117757   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97010             60.00
117758   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97110             84.00
117759   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97112             84.00
117760   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97140             79.00
117761   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97530             99.00
117762   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     G0283             48.00
117763   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     99211             84.00
117764   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97010             60.00
117765   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97110             84.00
117766   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97112             84.00
117767   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97140             79.00
117768   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97530             99.00
117769   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     G0283             48.00
117770   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     99211             84.00
117771   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     G0283             48.00
117772   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97530             99.00
117773   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97140             79.00
117774   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97112             84.00
117775   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97110             84.00
117776   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97010             60.00
117777   Florida   Spine   0650350380101016   6/10/2019   Bill      7/27/2019     97010             60.00
117778   Florida   Spine   0650350380101016   6/10/2019   Bill      7/27/2019     97035             48.00
117779   Florida   Spine   0650350380101016   6/10/2019   Bill      7/27/2019     97140             79.00
117780   Florida   Spine   0650350380101016   6/10/2019   Bill      7/27/2019     G0283             48.00
117781   Florida   Spine   0650350380101016   6/10/2019   Bill      7/27/2019     99211             84.00
117782   Florida   Spine   0650350380101016   6/10/2019   Bill      7/27/2019     97039             48.00
117783   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     G0283             48.00
117784   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     99211             84.00
117785   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     99211             84.00
117786   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     G0283             48.00
117787   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97010             60.00
117788   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97140             79.00
117789   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97010             60.00
117790   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     G0283             48.00
117791   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97140             79.00
117792   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97035             48.00
117793   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97530             99.00
117794   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     99212            115.00
117795   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     G0283             48.00
117796   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97035             48.00
117797   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97140             79.00
117798   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97010             60.00
117799   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97530             99.00
117800   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     99211             84.00
117801   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97010             60.00
117802   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     G0283             48.00
117803   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     99211             84.00
117804   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97140             79.00
117805   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97110             84.00
117806   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97112             84.00
117807   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2311 of
                                                   2767

117808   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97010             60.00
117809   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97035             48.00
117810   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97112             84.00
117811   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97140             79.00
117812   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97530             99.00
117813   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     G0283             48.00
117814   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     99212            115.00
117815   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97530             99.00
117816   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97010             60.00
117817   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     G0283             48.00
117818   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97140             79.00
117819   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97035             48.00
117820   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     99211             84.00
117821   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97010             60.00
117822   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97035             48.00
117823   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97112             84.00
117824   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97140             79.00
117825   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97530             99.00
117826   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     G0283             48.00
117827   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97010             60.00
117828   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97110             84.00
117829   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97112             84.00
117830   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     99211             84.00
117831   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     97140             79.00
117832   Florida   Spine   0497175480101021   5/4/2019    Bill      7/27/2019     G0283             48.00
117833   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     99211             84.00
117834   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97010             60.00
117835   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97110             84.00
117836   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97012             60.00
117837   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97140             79.00
117838   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     G0283             48.00
117839   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     99211             84.00
117840   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     G0283             48.00
117841   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     97530             99.00
117842   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     97140             79.00
117843   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     97112             84.00
117844   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     97035             48.00
117845   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     97010             60.00
117846   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     99211             84.00
117847   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97010             60.00
117848   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     G0283             48.00
117849   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97140             79.00
117850   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97110             84.00
117851   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97039             48.00
117852   Florida   Spine   0410926230101107   4/3/2019    Bill      7/27/2019     99213            212.00
117853   Florida   Spine   0410926230101107   4/3/2019    Bill      7/27/2019     97140             79.00
117854   Florida   Spine   0410926230101107   4/3/2019    Bill      7/27/2019     G0283             48.00
117855   Florida   Spine   0410926230101107   4/3/2019    Bill      7/27/2019     97010             60.00
117856   Florida   Spine   0410926230101107   4/3/2019    Bill      7/27/2019     97112             84.00
117857   Florida   Spine   0410926230101107   4/3/2019    Bill      7/27/2019     97110             84.00
117858   Florida   Spine   0438553860101039   4/23/2019   Bill      7/27/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2312 of
                                                   2767

117859   Florida   Spine   0438553860101039   4/23/2019    Bill     7/27/2019     97010               60.00
117860   Florida   Spine   0438553860101039   4/23/2019    Bill     7/27/2019     G0283               48.00
117861   Florida   Spine   0354135220101055   3/19/2018    Bill     7/27/2019     99211               84.00
117862   Florida   Spine   0354135220101055   3/19/2018    Bill     7/27/2019     97010               60.00
117863   Florida   Spine   0354135220101055   3/19/2018    Bill     7/27/2019     97140               79.00
117864   Florida   Spine   0354135220101055   3/19/2018    Bill     7/27/2019     97530               99.00
117865   Florida   Spine   0354135220101055   3/19/2018    Bill     7/27/2019     G0283               48.00
117866   Florida   Spine   0354135220101055   3/19/2018    Bill     7/27/2019     97112               84.00
117867   Florida   Spine   0374131480101055   5/14/2019    Bill     7/27/2019     99211               84.00
117868   Florida   Spine   0374131480101055   5/14/2019    Bill     7/27/2019     97010               60.00
117869   Florida   Spine   0374131480101055   5/14/2019    Bill     7/27/2019     97035               48.00
117870   Florida   Spine   0374131480101055   5/14/2019    Bill     7/27/2019     97112               84.00
117871   Florida   Spine   0374131480101055   5/14/2019    Bill     7/27/2019     97140               79.00
117872   Florida   Spine   0374131480101055   5/14/2019    Bill     7/27/2019     97530               99.00
117873   Florida   Spine   0374131480101055   5/14/2019    Bill     7/27/2019     G0283               48.00
117874   Florida   Spine   0095749790101073   4/26/2019    Bill     7/27/2019     99211               84.00
117875   Florida   Spine   0095749790101073   4/26/2019    Bill     7/27/2019     97010               60.00
117876   Florida   Spine   0095749790101073   4/26/2019    Bill     7/27/2019     97110               84.00
117877   Florida   Spine   0095749790101073   4/26/2019    Bill     7/27/2019     G0283               48.00
117878   Florida   Spine   0095749790101073   4/26/2019    Bill     7/27/2019     97039               48.00
117879   Florida   Spine   0095749790101073   4/26/2019    Bill     7/27/2019     97140               79.00
117880   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     G0283               48.00
117881   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     97010               60.00
117882   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     97140               79.00
117883   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     97012               60.00
117884   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     97530               99.00
117885   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     99211               84.00
117886   Florida   Spine   0568474280101016   12/16/2016   Bill     7/27/2019     99213              385.00
117887   Florida   Spine   0617937370101071   6/29/2019    Bill     7/27/2019     72141            2,145.00
117888   Florida   Spine   0617937370101071   6/29/2019    Bill     7/27/2019     72148            2,145.00
117889   Florida   Spine   0261753370101071   5/2/2019     Bill     7/27/2019     99203              550.00
117890   Florida   Spine   0548590000101013   5/14/2019    Bill     7/27/2019     72141            2,145.00
117891   Florida   Spine   0548590000101013   5/14/2019    Bill     7/27/2019     72148            2,145.00
117892   Florida   Spine   0107166990101033   4/26/2019    Bill     7/27/2019     99203              550.00
117893   Florida   Spine   0538356480101119   11/11/2018   Bill     7/27/2019     62321            2,100.00
117894   Florida   Spine   0538356480101119   11/11/2018   Bill     7/27/2019     J2001              115.50
117895   Florida   Spine   0538356480101119   11/11/2018   Bill     7/27/2019     J3301               77.00
117896   Florida   Spine   0538356480101119   11/11/2018   Bill     7/27/2019     Q9965               25.00
117897   Florida   Spine   0538356480101119   11/11/2018   Bill     7/27/2019     99213              385.00
117898   Florida   Spine   0538356480101119   11/11/2018   Bill     7/27/2019     62323            2,200.00
117899   Florida   Spine   0538356480101119   11/11/2018   Bill     7/27/2019     J2001              115.50
117900   Florida   Spine   0538356480101119   11/11/2018   Bill     7/27/2019     J1020               35.00
117901   Florida   Spine   0538356480101119   11/11/2018   Bill     7/27/2019     A9579               25.00
117902   Florida   Spine   0628885060101017   5/22/2019    Bill     7/27/2019     99213              385.00
117903   Florida   Spine   0297487670101030   4/3/2019     Bill     7/27/2019     99213              385.00
117904   Florida   Spine   0297487670101030   4/3/2019     Bill     7/27/2019     64490            1,650.00
117905   Florida   Spine   0297487670101030   4/3/2019     Bill     7/27/2019     64491              934.00
117906   Florida   Spine   0297487670101030   4/3/2019     Bill     7/27/2019     G0482               60.00
117907   Florida   Spine   0297487670101030   4/3/2019     Bill     7/27/2019     J2001              154.00
117908   Florida   Spine   0297487670101030   4/3/2019     Bill     7/27/2019     J3301               77.00
117909   Florida   Spine   0297487670101030   4/3/2019     Bill     7/27/2019     Q9965               25.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2313 of
                                                   2767

117910   Florida   Spine   0544263320000002   3/16/2019   Bill      7/27/2019     64490            3,300.00
117911   Florida   Spine   0544263320000002   3/16/2019   Bill      7/27/2019     64490            3,300.00
117912   Florida   Spine   0544263320000002   3/16/2019   Bill      7/27/2019     J2001              154.00
117913   Florida   Spine   0544263320000002   3/16/2019   Bill      7/27/2019     J3301               77.00
117914   Florida   Spine   0544263320000002   3/16/2019   Bill      7/27/2019     Q9965               25.00
117915   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     G0283               48.00
117916   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97010               60.00
117917   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97035               48.00
117918   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97039               48.00
117919   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97140               79.00
117920   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     97530               99.00
117921   Florida   Spine   0126489720101090   6/13/2019   Bill      7/27/2019     99212              115.00
117922   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     99211               84.00
117923   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     G0283               48.00
117924   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97530               99.00
117925   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97140               79.00
117926   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97112               84.00
117927   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97110               84.00
117928   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97010               60.00
117929   Florida   Spine   0576877510101020   5/14/2019   Bill      7/27/2019     99213              385.00
117930   Florida   Spine   0332772860101065   5/17/2019   Bill      7/27/2019     99213              385.00
117931   Florida   Spine   0544263320000002   3/16/2019   Bill      7/27/2019     64493            3,960.00
117932   Florida   Spine   0544263320000002   3/16/2019   Bill      7/27/2019     64494            1,980.00
117933   Florida   Spine   0544263320000002   3/16/2019   Bill      7/27/2019     J2001              154.00
117934   Florida   Spine   0544263320000002   3/16/2019   Bill      7/27/2019     J1020               35.00
117935   Florida   Spine   0544263320000002   3/16/2019   Bill      7/27/2019     Q9965               25.00
117936   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     G0283               48.00
117937   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97140               79.00
117938   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97010               60.00
117939   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97012               60.00
117940   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97110               84.00
117941   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97112               84.00
117942   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     98940               79.00
117943   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     99203              550.00
117944   Florida   Spine   8668116740000001   7/3/2019    Bill      7/27/2019     99203              550.00
117945   Florida   Spine   8668116740000001   7/3/2019    Bill      7/27/2019     97010               60.00
117946   Florida   Spine   8668116740000001   7/3/2019    Bill      7/27/2019     G0283               48.00
117947   Florida   Spine   8668116740000001   7/3/2019    Bill      7/27/2019     A4556               24.00
117948   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     G0283               48.00
117949   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97140               79.00
117950   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97530               99.00
117951   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97112               84.00
117952   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     99211               84.00
117953   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97035               48.00
117954   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97010               60.00
117955   Florida   Spine   0295868630101131   4/29/2019   Bill      7/27/2019     99211               84.00
117956   Florida   Spine   0295868630101131   4/29/2019   Bill      7/27/2019     G0283               48.00
117957   Florida   Spine   0295868630101131   4/29/2019   Bill      7/27/2019     97010               60.00
117958   Florida   Spine   0295868630101131   4/29/2019   Bill      7/27/2019     97140               79.00
117959   Florida   Spine   0295868630101131   4/29/2019   Bill      7/27/2019     97530               99.00
117960   Florida   Spine   0295868630101131   4/29/2019   Bill      7/27/2019     97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2314 of
                                                   2767

117961   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     G0283             48.00
117962   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97010             60.00
117963   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97140             79.00
117964   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97035             48.00
117965   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97530             99.00
117966   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97530             99.00
117967   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97010             60.00
117968   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     G0283             48.00
117969   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97140             79.00
117970   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97035             48.00
117971   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     99211             84.00
117972   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97010             60.00
117973   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     G0283             48.00
117974   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97140             79.00
117975   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97035             48.00
117976   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97530             99.00
117977   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     99211             84.00
117978   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     99211             84.00
117979   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97010             60.00
117980   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97035             48.00
117981   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97112             84.00
117982   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97140             79.00
117983   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97530             99.00
117984   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     G0283             48.00
117985   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     99211             84.00
117986   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     G0283             48.00
117987   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     97010             60.00
117988   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     97140             79.00
117989   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     97112             84.00
117990   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     97110             84.00
117991   Florida   Spine   0419163770101104   4/20/2019   Bill      7/27/2019     97530             99.00
117992   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     G0283             48.00
117993   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     97010             60.00
117994   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     97140             79.00
117995   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     97530             99.00
117996   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     99211             84.00
117997   Florida   Spine   0356081230101370   5/2/2019    Bill      7/27/2019     99211            137.50
117998   Florida   Spine   0356081230101370   5/2/2019    Bill      7/27/2019     97010             60.00
117999   Florida   Spine   0356081230101370   5/2/2019    Bill      7/27/2019     G0283             48.00
118000   Florida   Spine   0356081230101370   5/2/2019    Bill      7/27/2019     97140             79.00
118001   Florida   Spine   0356081230101370   5/2/2019    Bill      7/27/2019     97530             99.00
118002   Florida   Spine   0356081230101370   5/2/2019    Bill      7/27/2019     97110             84.00
118003   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     99211             84.00
118004   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97010             60.00
118005   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97110             84.00
118006   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97112             84.00
118007   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97140             79.00
118008   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97530             99.00
118009   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     G0283             48.00
118010   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97010             60.00
118011   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2315 of
                                                   2767

118012   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97530             99.00
118013   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     G0283             48.00
118014   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     98941             97.00
118015   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97110             84.00
118016   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97039             48.00
118017   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     99203            302.00
118018   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97010             60.00
118019   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97035             48.00
118020   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97140             79.00
118021   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     G0283             48.00
118022   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     A4556             24.00
118023   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     99211             84.00
118024   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     97010             60.00
118025   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     97140             79.00
118026   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     G0283             48.00
118027   Florida   Spine   0384078090101017   6/29/2019   Bill      7/27/2019     97110             84.00
118028   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     99211             84.00
118029   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97140             79.00
118030   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97530             99.00
118031   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97110             84.00
118032   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     99211             84.00
118033   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97010             60.00
118034   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     G0283             48.00
118035   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97140             79.00
118036   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97110             84.00
118037   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97012             60.00
118038   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     99211             84.00
118039   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97010             60.00
118040   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97110             84.00
118041   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97112             84.00
118042   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97140             79.00
118043   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97530             99.00
118044   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     G0283             48.00
118045   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97010             60.00
118046   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     G0283             48.00
118047   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97140             79.00
118048   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97530             99.00
118049   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97112             84.00
118050   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     98940             79.00
118051   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     99211             84.00
118052   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     99211             84.00
118053   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97112             84.00
118054   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     G0283             48.00
118055   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97010             60.00
118056   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97035             48.00
118057   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97140             79.00
118058   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97530             99.00
118059   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97530             99.00
118060   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97010             60.00
118061   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     G0283             48.00
118062   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2316 of
                                                   2767

118063   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97035            48.00
118064   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     99211            84.00
118065   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     99211            84.00
118066   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97010            60.00
118067   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97140            79.00
118068   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97530            99.00
118069   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     99211            84.00
118070   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97010            60.00
118071   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97035            48.00
118072   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97140            79.00
118073   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     G0283            48.00
118074   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97530            99.00
118075   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97112            84.00
118076   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     99211            84.00
118077   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     97010            60.00
118078   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     97140            79.00
118079   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     G0283            48.00
118080   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     97012            60.00
118081   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     97530            99.00
118082   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     G0283            48.00
118083   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     99211            84.00
118084   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     97010            60.00
118085   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     99211            84.00
118086   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97010            60.00
118087   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97140            79.00
118088   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     G0283            48.00
118089   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97530            99.00
118090   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97012            60.00
118091   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     99211            84.00
118092   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     G0283            48.00
118093   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     97010            60.00
118094   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     97012            60.00
118095   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     97530            99.00
118096   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     97140            79.00
118097   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     99211            84.00
118098   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     G0283            48.00
118099   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97010            60.00
118100   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97140            79.00
118101   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97110            84.00
118102   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97112            84.00
118103   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     99211            84.00
118104   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     G0283            48.00
118105   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97010            60.00
118106   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97140            79.00
118107   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97110            84.00
118108   Florida   Spine   0429084450101016   6/1/2019    Bill      7/27/2019     97112            84.00
118109   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     99211            84.00
118110   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     97010            60.00
118111   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     97035            48.00
118112   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     98941            97.00
118113   Florida   Spine   0619874410101035   1/1/2019    Bill      7/27/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2317 of
                                                   2767

118114   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     99211            84.00
118115   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97112            84.00
118116   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97110            84.00
118117   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97140            79.00
118118   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97010            60.00
118119   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     G0283            48.00
118120   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     G0283            48.00
118121   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97010            60.00
118122   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     99211            84.00
118123   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97112            84.00
118124   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97110            84.00
118125   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97140            79.00
118126   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97110            84.00
118127   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     G0283            48.00
118128   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97010            60.00
118129   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97140            79.00
118130   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97530            99.00
118131   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     99211            84.00
118132   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     G0283            48.00
118133   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     97140            79.00
118134   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     97010            60.00
118135   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     97530            99.00
118136   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     99211            84.00
118137   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     97035            48.00
118138   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     99211            84.00
118139   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97010            60.00
118140   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     G0283            48.00
118141   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97110            84.00
118142   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97039            48.00
118143   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     99211            84.00
118144   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     97010            60.00
118145   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     97110            84.00
118146   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     97140            79.00
118147   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     G0283            48.00
118148   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     97530            99.00
118149   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     99211            84.00
118150   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97530            99.00
118151   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97010            60.00
118152   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97035            48.00
118153   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97112            84.00
118154   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97140            79.00
118155   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     G0283            48.00
118156   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     99211            84.00
118157   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     97140            79.00
118158   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     G0283            48.00
118159   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97010            60.00
118160   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97140            79.00
118161   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97110            84.00
118162   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97530            99.00
118163   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     99211            84.00
118164   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2318 of
                                                   2767

118165   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     G0283             48.00
118166   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     97010             60.00
118167   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     97140             79.00
118168   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     97112             84.00
118169   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     97530             99.00
118170   Florida   Spine   0562869750101113   5/26/2019   Bill      7/27/2019     99212             84.00
118171   Florida   Spine   0562869750101113   5/26/2019   Bill      7/27/2019     97010             60.00
118172   Florida   Spine   0562869750101113   5/26/2019   Bill      7/27/2019     97140             79.00
118173   Florida   Spine   0562869750101113   5/26/2019   Bill      7/27/2019     G0283             48.00
118174   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     99213            212.00
118175   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     G0283             48.00
118176   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     97010             60.00
118177   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     97140             79.00
118178   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     97112             84.00
118179   Florida   Spine   0621227560101014   4/6/2019    Bill      7/27/2019     97530             99.00
118180   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     99211             84.00
118181   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     97010             60.00
118182   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     97035             48.00
118183   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     97112             84.00
118184   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     G0283             48.00
118185   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     97140             79.00
118186   Florida   Spine   0293954420101010   6/11/2019   Bill      7/27/2019     97530             99.00
118187   Florida   Spine   0520017690101022   3/14/2019   Bill      7/27/2019     97112             84.00
118188   Florida   Spine   0520017690101022   3/14/2019   Bill      7/27/2019     97530             99.00
118189   Florida   Spine   0520017690101022   3/14/2019   Bill      7/27/2019     97140             79.00
118190   Florida   Spine   0520017690101022   3/14/2019   Bill      7/27/2019     97014             48.00
118191   Florida   Spine   0520017690101022   3/14/2019   Bill      7/27/2019     97010             60.00
118192   Florida   Spine   0520017690101022   3/14/2019   Bill      7/27/2019     99212            212.00
118193   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97010             60.00
118194   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97140             79.00
118195   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     G0283             48.00
118196   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97035             48.00
118197   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     99213            212.00
118198   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97010             60.00
118199   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     G0283             48.00
118200   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97530             99.00
118201   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97140             79.00
118202   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97112             84.00
118203   Florida   Spine   0496500220101034   4/8/2019    Bill      7/27/2019     97110             84.00
118204   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     G0283             48.00
118205   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97035             48.00
118206   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97140             79.00
118207   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97010             60.00
118208   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97530             99.00
118209   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     99211             84.00
118210   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97039             48.00
118211   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     99211             84.00
118212   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97140             79.00
118213   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     G0283             48.00
118214   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97010             60.00
118215   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2319 of
                                                   2767

118216   Florida   Spine   8668152690000001   6/16/2019   Bill      7/27/2019     97035             48.00
118217   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     99211             84.00
118218   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     G0283             48.00
118219   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97010             60.00
118220   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97140             79.00
118221   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97530             99.00
118222   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97039             48.00
118223   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     99211             84.00
118224   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97010             60.00
118225   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97140             79.00
118226   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97530             99.00
118227   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97112             84.00
118228   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97035             48.00
118229   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     G0283             48.00
118230   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     A4556             24.00
118231   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     99211             84.00
118232   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97010             60.00
118233   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97110             84.00
118234   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97140             79.00
118235   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     G0283             48.00
118236   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97530             99.00
118237   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97010             60.00
118238   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97035             48.00
118239   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97112             84.00
118240   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97140             79.00
118241   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97530             99.00
118242   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     G0283             48.00
118243   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     99211             84.00
118244   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     G0283             48.00
118245   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97140             79.00
118246   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97530             99.00
118247   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97112             84.00
118248   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     99211             84.00
118249   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97035             48.00
118250   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97010             60.00
118251   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     99211             84.00
118252   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     97010             60.00
118253   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     97140             79.00
118254   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     97112             84.00
118255   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     97530             99.00
118256   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     G0283             48.00
118257   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97010             60.00
118258   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97140             79.00
118259   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97530             99.00
118260   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     99211             84.00
118261   Florida   Spine   8666979920000001   4/4/2019    Bill      7/27/2019     G0283             48.00
118262   Florida   Spine   8666979920000001   4/4/2019    Bill      7/27/2019     97010             60.00
118263   Florida   Spine   8666979920000001   4/4/2019    Bill      7/27/2019     97035             48.00
118264   Florida   Spine   8666979920000001   4/4/2019    Bill      7/27/2019     97140             79.00
118265   Florida   Spine   8666979920000001   4/4/2019    Bill      7/27/2019     97012             60.00
118266   Florida   Spine   8666979920000001   4/4/2019    Bill      7/27/2019     99212            115.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2320 of
                                                   2767

118267   Florida   Spine   0650350380101016   6/10/2019    Bill     7/27/2019     99213              385.00
118268   Florida   Spine   0640745430101010   7/3/2019     Bill     7/27/2019     99203              550.00
118269   Florida   Spine   0617775360101028   6/21/2019    Bill     7/27/2019     99203              550.00
118270   Florida   Spine   0563380930101022   6/13/2018    Bill     7/27/2019     99213              385.00
118271   Florida   Spine   0410634990101040   5/12/2017    Bill     7/27/2019     J2001              115.50
118272   Florida   Spine   0410634990101040   5/12/2017    Bill     7/27/2019     J1020               35.00
118273   Florida   Spine   0410634990101040   5/12/2017    Bill     7/27/2019     Q9965               25.00
118274   Florida   Spine   0410634990101040   5/12/2017    Bill     7/27/2019     62323            2,200.00
118275   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     G0283               48.00
118276   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97010               60.00
118277   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97140               79.00
118278   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97012               60.00
118279   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     98940               79.00
118280   Florida   Spine   0156076870000001   6/24/2019    Bill     7/27/2019     97010               60.00
118281   Florida   Spine   0156076870000001   6/24/2019    Bill     7/27/2019     G0283               48.00
118282   Florida   Spine   0156076870000001   6/24/2019    Bill     7/27/2019     97140               79.00
118283   Florida   Spine   0156076870000001   6/24/2019    Bill     7/27/2019     97530               99.00
118284   Florida   Spine   0156076870000001   6/24/2019    Bill     7/27/2019     97110               84.00
118285   Florida   Spine   0156076870000001   6/24/2019    Bill     7/27/2019     99211               84.00
118286   Florida   Spine   0137115750101109   7/7/2019     Bill     7/27/2019     G0283               48.00
118287   Florida   Spine   0137115750101109   7/7/2019     Bill     7/27/2019     97010               60.00
118288   Florida   Spine   0137115750101109   7/7/2019     Bill     7/27/2019     97140               79.00
118289   Florida   Spine   0137115750101109   7/7/2019     Bill     7/27/2019     97035               48.00
118290   Florida   Spine   0137115750101109   7/7/2019     Bill     7/27/2019     97530               99.00
118291   Florida   Spine   0137115750101109   7/7/2019     Bill     7/27/2019     99211               84.00
118292   Florida   Spine   0804951830000001   4/16/2019    Bill     7/27/2019     97010               60.00
118293   Florida   Spine   0804951830000001   4/16/2019    Bill     7/27/2019     G0283               48.00
118294   Florida   Spine   0804951830000001   4/16/2019    Bill     7/27/2019     97140               79.00
118295   Florida   Spine   0804951830000001   4/16/2019    Bill     7/27/2019     97530               99.00
118296   Florida   Spine   0804951830000001   4/16/2019    Bill     7/27/2019     99213              212.00
118297   Florida   Spine   0345413330101089   6/2/2019     Bill     7/27/2019     G0283               48.00
118298   Florida   Spine   0345413330101089   6/2/2019     Bill     7/27/2019     99211               84.00
118299   Florida   Spine   0345413330101089   6/2/2019     Bill     7/27/2019     97010               60.00
118300   Florida   Spine   0345413330101089   6/2/2019     Bill     7/27/2019     97140               79.00
118301   Florida   Spine   0345413330101089   6/2/2019     Bill     7/27/2019     97110               84.00
118302   Florida   Spine   0345413330101089   6/2/2019     Bill     7/27/2019     97530               99.00
118303   Florida   Spine   0345413330101089   6/2/2019     Bill     7/27/2019     97530               99.00
118304   Florida   Spine   0345413330101089   6/2/2019     Bill     7/27/2019     97010               60.00
118305   Florida   Spine   0345413330101089   6/2/2019     Bill     7/27/2019     G0283               48.00
118306   Florida   Spine   0345413330101089   6/2/2019     Bill     7/27/2019     97140               79.00
118307   Florida   Spine   0345413330101089   6/2/2019     Bill     7/27/2019     97035               48.00
118308   Florida   Spine   0345413330101089   6/2/2019     Bill     7/27/2019     99211               84.00
118309   Florida   Spine   0230037450101153   6/10/2019    Bill     7/27/2019     G0283               48.00
118310   Florida   Spine   0230037450101153   6/10/2019    Bill     7/27/2019     97010               60.00
118311   Florida   Spine   0230037450101153   6/10/2019    Bill     7/27/2019     97140               79.00
118312   Florida   Spine   0230037450101153   6/10/2019    Bill     7/27/2019     97110               84.00
118313   Florida   Spine   0230037450101153   6/10/2019    Bill     7/27/2019     97530               99.00
118314   Florida   Spine   0230037450101153   6/10/2019    Bill     7/27/2019     99211               84.00
118315   Florida   Spine   0129917190101072   6/23/2019    Bill     7/27/2019     99203              550.00
118316   Florida   Spine   0352144580101202   4/24/2019    Bill     7/27/2019     97010               60.00
118317   Florida   Spine   0352144580101202   4/24/2019    Bill     7/27/2019     G0283               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2321 of
                                                   2767

118318   Florida   Spine   0352144580101202   4/24/2019   Bill      7/27/2019     97140             79.00
118319   Florida   Spine   0352144580101202   4/24/2019   Bill      7/27/2019     97035             48.00
118320   Florida   Spine   0352144580101202   4/24/2019   Bill      7/27/2019     97530             99.00
118321   Florida   Spine   0398871330101050   4/19/2019   Bill      7/27/2019     99213            212.00
118322   Florida   Spine   0398871330101050   4/19/2019   Bill      7/27/2019     G0283             48.00
118323   Florida   Spine   0398871330101050   4/19/2019   Bill      7/27/2019     97010             60.00
118324   Florida   Spine   0398871330101050   4/19/2019   Bill      7/27/2019     97140             79.00
118325   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     G0283             48.00
118326   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97010             60.00
118327   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97140             79.00
118328   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97530             99.00
118329   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97110             84.00
118330   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     99211             84.00
118331   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97140             79.00
118332   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97110             84.00
118333   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97530             99.00
118334   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     99211             84.00
118335   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     97010             60.00
118336   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     97110             84.00
118337   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     97140             79.00
118338   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     G0283             48.00
118339   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     97530             99.00
118340   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97010             60.00
118341   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97110             84.00
118342   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     G0283             48.00
118343   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97140             79.00
118344   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     99212            115.00
118345   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97039             48.00
118346   Florida   Spine   0438553860101039   4/23/2019   Bill      7/27/2019     99211             84.00
118347   Florida   Spine   0438553860101039   4/23/2019   Bill      7/27/2019     97010             60.00
118348   Florida   Spine   0438553860101039   4/23/2019   Bill      7/27/2019     G0283             48.00
118349   Florida   Spine   0613061780101029   4/29/2018   Bill      7/27/2019     99213            385.00
118350   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97530             99.00
118351   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97010             60.00
118352   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     G0283             48.00
118353   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97140             79.00
118354   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97035             48.00
118355   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     99211            137.50
118356   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97010             60.00
118357   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     G0283             48.00
118358   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97140             79.00
118359   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97035             48.00
118360   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97530             99.00
118361   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     99211            137.50
118362   Florida   Spine   0548207890101058   2/14/2019   Bill      7/27/2019     99212            220.00
118363   Florida   Spine   0548207890101058   2/14/2019   Bill      7/27/2019     G0283             48.00
118364   Florida   Spine   0548207890101058   2/14/2019   Bill      7/27/2019     97010             60.00
118365   Florida   Spine   0548207890101058   2/14/2019   Bill      7/27/2019     97140             79.00
118366   Florida   Spine   0548207890101058   2/14/2019   Bill      7/27/2019     97530             99.00
118367   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     G0283             48.00
118368   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2322 of
                                                   2767

118369   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97140             79.00
118370   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97035             48.00
118371   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97530             99.00
118372   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     99211             84.00
118373   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     99203            550.00
118374   Florida   Spine   0548169090101033   5/21/2019   Bill      7/27/2019     99203            550.00
118375   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     G0283             48.00
118376   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97530             99.00
118377   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97140             79.00
118378   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97112             84.00
118379   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97110             84.00
118380   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97010             60.00
118381   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     99211             84.00
118382   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     G0283             48.00
118383   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97530             99.00
118384   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97140             79.00
118385   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97112             84.00
118386   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97035             48.00
118387   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97010             60.00
118388   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     99211             84.00
118389   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     99203            302.00
118390   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     A4556             24.00
118391   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     G0283             48.00
118392   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     97010             60.00
118393   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     97035             48.00
118394   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     97140             79.00
118395   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     99203            550.00
118396   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     97010             60.00
118397   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     G0283             48.00
118398   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     A4556             24.00
118399   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     99211             84.00
118400   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97010             60.00
118401   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     G0283             48.00
118402   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97140             79.00
118403   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97110             84.00
118404   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97012             60.00
118405   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     99211             84.00
118406   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97010             60.00
118407   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97035             48.00
118408   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97112             84.00
118409   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97140             79.00
118410   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97530             99.00
118411   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     G0283             48.00
118412   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     99211             84.00
118413   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97010             60.00
118414   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97035             48.00
118415   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97140             79.00
118416   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     G0283             48.00
118417   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97530             99.00
118418   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97010             60.00
118419   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2323 of
                                                   2767

118420   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97530               99.00
118421   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     G0283               48.00
118422   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97039               48.00
118423   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97112               84.00
118424   Florida   Spine   0486877110101049   3/17/2019   Bill      7/27/2019     J2001              115.50
118425   Florida   Spine   0486877110101049   3/17/2019   Bill      7/27/2019     J1020               35.00
118426   Florida   Spine   0486877110101049   3/17/2019   Bill      7/27/2019     Q9965               25.00
118427   Florida   Spine   0486877110101049   3/17/2019   Bill      7/27/2019     62323            2,200.00
118428   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     99211               84.00
118429   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97010               60.00
118430   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97110               84.00
118431   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97112               84.00
118432   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97140               79.00
118433   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97530               99.00
118434   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     G0283               48.00
118435   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     99211               84.00
118436   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97010               60.00
118437   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97110               84.00
118438   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97112               84.00
118439   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97140               79.00
118440   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97530               99.00
118441   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     G0283               48.00
118442   Florida   Spine   0590496530101035   6/17/2019   Bill      7/27/2019     99203              550.00
118443   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     72141            2,145.00
118444   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     72148            2,145.00
118445   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     72148            2,145.00
118446   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     73221            1,925.00
118447   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     72141            2,145.00
118448   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     72141            2,145.00
118449   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     72148            2,145.00
118450   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     99212              115.00
118451   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97530               99.00
118452   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97010               60.00
118453   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     G0283               48.00
118454   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97140               79.00
118455   Florida   Spine   0114103350101049   6/7/2019    Bill      7/27/2019     97035               48.00
118456   Florida   Spine   0582013070101018   5/1/2019    Bill      7/27/2019     97010               60.00
118457   Florida   Spine   0582013070101018   5/1/2019    Bill      7/27/2019     G0283               48.00
118458   Florida   Spine   0582013070101018   5/1/2019    Bill      7/27/2019     97140               79.00
118459   Florida   Spine   0582013070101018   5/1/2019    Bill      7/27/2019     97110               84.00
118460   Florida   Spine   0582013070101018   5/1/2019    Bill      7/27/2019     97112               84.00
118461   Florida   Spine   0582013070101018   5/1/2019    Bill      7/27/2019     99212              115.00
118462   Florida   Spine   0569785220101058   4/25/2019   Bill      7/27/2019     97010               60.00
118463   Florida   Spine   0569785220101058   4/25/2019   Bill      7/27/2019     G0283               48.00
118464   Florida   Spine   0569785220101058   4/25/2019   Bill      7/27/2019     97140               79.00
118465   Florida   Spine   0569785220101058   4/25/2019   Bill      7/27/2019     97530               99.00
118466   Florida   Spine   0569785220101058   4/25/2019   Bill      7/27/2019     99213              212.00
118467   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     G0283               48.00
118468   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97010               60.00
118469   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97012               60.00
118470   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97530               99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2324 of
                                                   2767

118471   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97140            79.00
118472   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     99211            84.00
118473   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     99211            84.00
118474   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97010            60.00
118475   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97140            79.00
118476   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     G0283            48.00
118477   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97012            60.00
118478   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97530            99.00
118479   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97110            84.00
118480   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     99211            84.00
118481   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     97010            60.00
118482   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     97140            79.00
118483   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     G0283            48.00
118484   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     97012            60.00
118485   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     97530            99.00
118486   Florida   Spine   0192246390101035   5/20/2019   Bill      7/27/2019     97110            84.00
118487   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     99211            84.00
118488   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     G0283            48.00
118489   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97140            79.00
118490   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97110            84.00
118491   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97530            99.00
118492   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97010            60.00
118493   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     G0283            48.00
118494   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     97010            60.00
118495   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     97140            79.00
118496   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     97112            84.00
118497   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     97530            99.00
118498   Florida   Spine   0564270350101017   5/18/2019   Bill      7/27/2019     99211            84.00
118499   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     G0283            48.00
118500   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     97010            60.00
118501   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     97140            79.00
118502   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     97530            99.00
118503   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     97112            84.00
118504   Florida   Spine   0383863440101093   6/21/2019   Bill      7/27/2019     99211            84.00
118505   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     99211            84.00
118506   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97110            84.00
118507   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     G0283            48.00
118508   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97010            60.00
118509   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97530            99.00
118510   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97140            79.00
118511   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     99211            84.00
118512   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     G0283            48.00
118513   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97140            79.00
118514   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97035            48.00
118515   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97010            60.00
118516   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97530            99.00
118517   Florida   Spine   0592518350101015   5/8/2019    Bill      7/27/2019     97010            60.00
118518   Florida   Spine   0592518350101015   5/8/2019    Bill      7/27/2019     97035            48.00
118519   Florida   Spine   0592518350101015   5/8/2019    Bill      7/27/2019     97110            84.00
118520   Florida   Spine   0592518350101015   5/8/2019    Bill      7/27/2019     98940            79.00
118521   Florida   Spine   0592518350101015   5/8/2019    Bill      7/27/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2325 of
                                                   2767

118522   Florida   Spine   0579207850101033   6/10/2019    Bill     7/27/2019     99211             84.00
118523   Florida   Spine   0579207850101033   6/10/2019    Bill     7/27/2019     97010             60.00
118524   Florida   Spine   0579207850101033   6/10/2019    Bill     7/27/2019     97140             79.00
118525   Florida   Spine   0579207850101033   6/10/2019    Bill     7/27/2019     G0283             48.00
118526   Florida   Spine   0579207850101033   6/10/2019    Bill     7/27/2019     97012             60.00
118527   Florida   Spine   0579207850101033   6/10/2019    Bill     7/27/2019     97530             99.00
118528   Florida   Spine   0619874410101035   1/1/2019     Bill     7/27/2019     97010             60.00
118529   Florida   Spine   0619874410101035   1/1/2019     Bill     7/27/2019     97035             48.00
118530   Florida   Spine   0619874410101035   1/1/2019     Bill     7/27/2019     98940             79.00
118531   Florida   Spine   0619874410101035   1/1/2019     Bill     7/27/2019     G0283             48.00
118532   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97010             60.00
118533   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97140             79.00
118534   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97110             84.00
118535   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97530             99.00
118536   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     99211             84.00
118537   Florida   Spine   0539595020101027   4/7/2019     Bill     7/27/2019     97035             48.00
118538   Florida   Spine   0429084450101016   6/1/2019     Bill     7/27/2019     99211             84.00
118539   Florida   Spine   0429084450101016   6/1/2019     Bill     7/27/2019     G0283             48.00
118540   Florida   Spine   0429084450101016   6/1/2019     Bill     7/27/2019     97010             60.00
118541   Florida   Spine   0429084450101016   6/1/2019     Bill     7/27/2019     97140             79.00
118542   Florida   Spine   0429084450101016   6/1/2019     Bill     7/27/2019     97110             84.00
118543   Florida   Spine   0429084450101016   6/1/2019     Bill     7/27/2019     97112             84.00
118544   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     G0283             48.00
118545   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97010             60.00
118546   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97035             48.00
118547   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97039             48.00
118548   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97140             79.00
118549   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97110             84.00
118550   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     99212            115.00
118551   Florida   Spine   0429084450101016   6/1/2019     Bill     7/27/2019     99211             84.00
118552   Florida   Spine   0429084450101016   6/1/2019     Bill     7/27/2019     G0283             48.00
118553   Florida   Spine   0429084450101016   6/1/2019     Bill     7/27/2019     97010             60.00
118554   Florida   Spine   0429084450101016   6/1/2019     Bill     7/27/2019     97140             79.00
118555   Florida   Spine   0429084450101016   6/1/2019     Bill     7/27/2019     97110             84.00
118556   Florida   Spine   0429084450101016   6/1/2019     Bill     7/27/2019     97112             84.00
118557   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     G0283             48.00
118558   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97010             60.00
118559   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97140             79.00
118560   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97012             60.00
118561   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     98940             79.00
118562   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     G0283             48.00
118563   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     97010             60.00
118564   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     97140             79.00
118565   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     97530             99.00
118566   Florida   Spine   0190434820101211   6/26/2019    Bill     7/27/2019     99211             84.00
118567   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     99213            212.00
118568   Florida   Spine   0095749790101073   4/26/2019    Bill     7/27/2019     99211             84.00
118569   Florida   Spine   0095749790101073   4/26/2019    Bill     7/27/2019     97010             60.00
118570   Florida   Spine   0095749790101073   4/26/2019    Bill     7/27/2019     97110             84.00
118571   Florida   Spine   0095749790101073   4/26/2019    Bill     7/27/2019     G0283             48.00
118572   Florida   Spine   0095749790101073   4/26/2019    Bill     7/27/2019     97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2326 of
                                                   2767

118573   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97140            79.00
118574   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     99211            84.00
118575   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     G0283            48.00
118576   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97010            60.00
118577   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97140            79.00
118578   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97039            48.00
118579   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     99211            84.00
118580   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     G0283            48.00
118581   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97110            84.00
118582   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97010            60.00
118583   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97140            79.00
118584   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97012            60.00
118585   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     G0283            48.00
118586   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     99211            84.00
118587   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     97010            60.00
118588   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     99211            84.00
118589   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97010            60.00
118590   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97035            48.00
118591   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97112            84.00
118592   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97140            79.00
118593   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97530            99.00
118594   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     G0283            48.00
118595   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     99211            84.00
118596   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97010            60.00
118597   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97035            48.00
118598   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97112            84.00
118599   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97140            79.00
118600   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97530            99.00
118601   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     G0283            48.00
118602   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     99211            84.00
118603   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97010            60.00
118604   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97035            48.00
118605   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97112            84.00
118606   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97140            79.00
118607   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97530            99.00
118608   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     G0283            48.00
118609   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     99211            84.00
118610   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97010            60.00
118611   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97110            84.00
118612   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97012            60.00
118613   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97140            79.00
118614   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     G0283            48.00
118615   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     99211            84.00
118616   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     97140            79.00
118617   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     97039            48.00
118618   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     97110            84.00
118619   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     99211            84.00
118620   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     97010            60.00
118621   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     97035            48.00
118622   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     97112            84.00
118623   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2327 of
                                                   2767

118624   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     97530             99.00
118625   Florida   Spine   0465620550101029   6/3/2019    Bill      7/27/2019     G0283             48.00
118626   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     99211             84.00
118627   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     97010             60.00
118628   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     97110             84.00
118629   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     97112             84.00
118630   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     97140             79.00
118631   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     97530             99.00
118632   Florida   Spine   0659301680101017   5/9/2019    Bill      7/27/2019     G0283             48.00
118633   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     G0283             48.00
118634   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97140             79.00
118635   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97530             99.00
118636   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97112             84.00
118637   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     99211             84.00
118638   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97035             48.00
118639   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97010             60.00
118640   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     G0283             48.00
118641   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97035             48.00
118642   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97140             79.00
118643   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97010             60.00
118644   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97530             99.00
118645   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     99211             84.00
118646   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     97140             79.00
118647   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     97530             99.00
118648   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     97010             60.00
118649   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     99211             84.00
118650   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     97112             84.00
118651   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     99211             84.00
118652   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     G0283             48.00
118653   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97010             60.00
118654   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97140             79.00
118655   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97530             99.00
118656   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97039             48.00
118657   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     99211             84.00
118658   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97530             99.00
118659   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97010             60.00
118660   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97035             48.00
118661   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97112             84.00
118662   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97140             79.00
118663   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     G0283             48.00
118664   Florida   Spine   0562869750101113   5/26/2019   Bill      7/27/2019     99211             84.00
118665   Florida   Spine   0562869750101113   5/26/2019   Bill      7/27/2019     97010             60.00
118666   Florida   Spine   0562869750101113   5/26/2019   Bill      7/27/2019     97140             79.00
118667   Florida   Spine   0562869750101113   5/26/2019   Bill      7/27/2019     G0283             48.00
118668   Florida   Spine   0562869750101113   5/26/2019   Bill      7/27/2019     97039             48.00
118669   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97010             60.00
118670   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97110             84.00
118671   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     G0283             48.00
118672   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97140             79.00
118673   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     99212            115.00
118674   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97012             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2328 of
                                                   2767

118675   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     99211             84.00
118676   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97140             79.00
118677   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97035             48.00
118678   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97112             84.00
118679   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97530             99.00
118680   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     G0283             48.00
118681   Florida   Spine   0495874120101035   5/18/2019   Bill      7/27/2019     97010             60.00
118682   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     99211             84.00
118683   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97010             60.00
118684   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97035             48.00
118685   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97112             84.00
118686   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97140             79.00
118687   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97530             99.00
118688   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     G0283             48.00
118689   Florida   Spine   0436328500101075   3/11/2019   Bill      7/27/2019     99211             84.00
118690   Florida   Spine   0436328500101075   3/11/2019   Bill      7/27/2019     97010             60.00
118691   Florida   Spine   0436328500101075   3/11/2019   Bill      7/27/2019     97110             84.00
118692   Florida   Spine   0436328500101075   3/11/2019   Bill      7/27/2019     97112             84.00
118693   Florida   Spine   0436328500101075   3/11/2019   Bill      7/27/2019     G0283             48.00
118694   Florida   Spine   0436328500101075   3/11/2019   Bill      7/27/2019     97140             79.00
118695   Florida   Spine   0640152160101015   4/30/2019   Bill      7/27/2019     99213            212.00
118696   Florida   Spine   0583333620101014   6/26/2019   Bill      7/27/2019     99211             84.00
118697   Florida   Spine   0583333620101014   6/26/2019   Bill      7/27/2019     97010             60.00
118698   Florida   Spine   0583333620101014   6/26/2019   Bill      7/27/2019     G0283             48.00
118699   Florida   Spine   0583333620101014   6/26/2019   Bill      7/27/2019     97012             60.00
118700   Florida   Spine   0583333620101014   6/26/2019   Bill      7/27/2019     97110             84.00
118701   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     99211             84.00
118702   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97010             60.00
118703   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     G0283             48.00
118704   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97140             79.00
118705   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97110             84.00
118706   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97012             60.00
118707   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     97010             60.00
118708   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     97035             48.00
118709   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     97140             79.00
118710   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     G0283             48.00
118711   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     97530             99.00
118712   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     99211             84.00
118713   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     99213            212.00
118714   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97010             60.00
118715   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97140             79.00
118716   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     G0283             48.00
118717   Florida   Spine   0555998720101082   5/22/2019   Bill      7/27/2019     97530             99.00
118718   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97010             60.00
118719   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     G0283             48.00
118720   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97035             48.00
118721   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97140             79.00
118722   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97112             84.00
118723   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97530             99.00
118724   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     99211             84.00
118725   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2329 of
                                                   2767

118726   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97140            79.00
118727   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97530            99.00
118728   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     G0283            48.00
118729   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97035            48.00
118730   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     98941            97.00
118731   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     99211            84.00
118732   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97010            60.00
118733   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97110            84.00
118734   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97112            84.00
118735   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97140            79.00
118736   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     97530            99.00
118737   Florida   Spine   0311283660101045   8/4/2018    Bill      7/27/2019     G0283            48.00
118738   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     99211            84.00
118739   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     G0283            48.00
118740   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     97010            60.00
118741   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     97140            79.00
118742   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     97112            84.00
118743   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     97110            84.00
118744   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     G0283            48.00
118745   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97010            60.00
118746   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     99211            84.00
118747   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97112            84.00
118748   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97110            84.00
118749   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97140            79.00
118750   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97010            60.00
118751   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     G0283            48.00
118752   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97140            79.00
118753   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97530            99.00
118754   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     99211            84.00
118755   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     99211            84.00
118756   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     97010            60.00
118757   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     97035            48.00
118758   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     97112            84.00
118759   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     97140            79.00
118760   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     97530            99.00
118761   Florida   Spine   0498071950101063   5/15/2019   Bill      7/27/2019     G0283            48.00
118762   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     99211            84.00
118763   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97010            60.00
118764   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97035            48.00
118765   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97140            79.00
118766   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     G0283            48.00
118767   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97530            99.00
118768   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     G0283            48.00
118769   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97010            60.00
118770   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97140            79.00
118771   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97012            60.00
118772   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97035            48.00
118773   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97110            84.00
118774   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     98940            79.00
118775   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     98943            79.00
118776   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2330 of
                                                   2767

118777   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97140             79.00
118778   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97010             60.00
118779   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97012             60.00
118780   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97110             84.00
118781   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97112             84.00
118782   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     99211             84.00
118783   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     99203            302.00
118784   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     97010             60.00
118785   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     97035             48.00
118786   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     97110             84.00
118787   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     G0283             48.00
118788   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     A4556             24.00
118789   Florida   Spine   0634319960101028   7/10/2019   Bill      7/27/2019     99202            212.00
118790   Florida   Spine   0634319960101028   7/10/2019   Bill      7/27/2019     A4556             24.00
118791   Florida   Spine   0634319960101028   7/10/2019   Bill      7/27/2019     G0283             48.00
118792   Florida   Spine   0634319960101028   7/10/2019   Bill      7/27/2019     97010             60.00
118793   Florida   Spine   0634319960101028   7/10/2019   Bill      7/27/2019     97140             79.00
118794   Florida   Spine   0634319960101028   7/10/2019   Bill      7/27/2019     97035             48.00
118795   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     99211             84.00
118796   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     G0283             48.00
118797   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97140             79.00
118798   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97010             60.00
118799   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97035             48.00
118800   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97530             99.00
118801   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     99211             84.00
118802   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97010             60.00
118803   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     G0283             48.00
118804   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97140             79.00
118805   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97035             48.00
118806   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97530             99.00
118807   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     99211             84.00
118808   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97530             99.00
118809   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97010             60.00
118810   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     G0283             48.00
118811   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97035             48.00
118812   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97140             79.00
118813   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     99213            212.00
118814   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97010             60.00
118815   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97140             79.00
118816   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97530             99.00
118817   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     99213            212.00
118818   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97010             60.00
118819   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     G0283             48.00
118820   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97140             79.00
118821   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97530             99.00
118822   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97112             84.00
118823   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     98941             97.00
118824   Florida   Spine   0112438410101080   5/8/2019    Bill      7/27/2019     97012             60.00
118825   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     G0283             48.00
118826   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97140             79.00
118827   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2331 of
                                                   2767

118828   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97530            99.00
118829   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     99211            84.00
118830   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97039            48.00
118831   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     G0283            48.00
118832   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97010            60.00
118833   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97140            79.00
118834   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97530            99.00
118835   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     99211            84.00
118836   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     G0283            48.00
118837   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97140            79.00
118838   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97010            60.00
118839   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97110            84.00
118840   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     97530            99.00
118841   Florida   Spine   0510624750101040   6/14/2019   Bill      7/27/2019     99211            84.00
118842   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     99211            84.00
118843   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     97010            60.00
118844   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     97140            79.00
118845   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     G0283            48.00
118846   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     97012            60.00
118847   Florida   Spine   0499481960101012   4/30/2019   Bill      7/27/2019     97530            99.00
118848   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     99211            84.00
118849   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97010            60.00
118850   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97140            79.00
118851   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     G0283            48.00
118852   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97530            99.00
118853   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97012            60.00
118854   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     G0283            48.00
118855   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97140            79.00
118856   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97112            84.00
118857   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97010            60.00
118858   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     97530            99.00
118859   Florida   Spine   0156076870000001   6/24/2019   Bill      7/27/2019     99211            84.00
118860   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     99211            84.00
118861   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97010            60.00
118862   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97140            79.00
118863   Florida   Spine   0624220070101027   6/2/2019    Bill      7/27/2019     97530            99.00
118864   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     99211            84.00
118865   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97530            99.00
118866   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97010            60.00
118867   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     G0283            48.00
118868   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97140            79.00
118869   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97112            84.00
118870   Florida   Spine   0345413330101089   6/2/2019    Bill      7/27/2019     97110            84.00
118871   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     G0283            48.00
118872   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97140            79.00
118873   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97010            60.00
118874   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97035            48.00
118875   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     97530            99.00
118876   Florida   Spine   0137115750101109   7/7/2019    Bill      7/27/2019     99211            84.00
118877   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     G0283            48.00
118878   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2332 of
                                                   2767

118879   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97010            60.00
118880   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97035            48.00
118881   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     97530            99.00
118882   Florida   Spine   0417883120101049   6/29/2019   Bill      7/27/2019     99211            84.00
118883   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     99211            84.00
118884   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97010            60.00
118885   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97140            79.00
118886   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     G0283            48.00
118887   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97012            60.00
118888   Florida   Spine   0347404860101043   2/28/2019   Bill      7/27/2019     97530            99.00
118889   Florida   Spine   0410136410101071   6/4/2019    Bill      7/27/2019     99211            84.00
118890   Florida   Spine   0410136410101071   6/4/2019    Bill      7/27/2019     97010            60.00
118891   Florida   Spine   0410136410101071   6/4/2019    Bill      7/27/2019     97140            79.00
118892   Florida   Spine   0410136410101071   6/4/2019    Bill      7/27/2019     G0283            48.00
118893   Florida   Spine   0410136410101071   6/4/2019    Bill      7/27/2019     97012            60.00
118894   Florida   Spine   0410136410101071   6/4/2019    Bill      7/27/2019     97530            99.00
118895   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     99211            84.00
118896   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     G0283            48.00
118897   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97530            99.00
118898   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97140            79.00
118899   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97112            84.00
118900   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97035            48.00
118901   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97010            60.00
118902   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     99211            84.00
118903   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97010            60.00
118904   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97035            48.00
118905   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97112            84.00
118906   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97140            79.00
118907   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97530            99.00
118908   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     G0283            48.00
118909   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     99211            84.00
118910   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     G0283            48.00
118911   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97010            60.00
118912   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97140            79.00
118913   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     99211            84.00
118914   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97010            60.00
118915   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97110            84.00
118916   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97112            84.00
118917   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97140            79.00
118918   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     G0283            48.00
118919   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97530            99.00
118920   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     99211            84.00
118921   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97010            60.00
118922   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97035            48.00
118923   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97112            84.00
118924   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97140            79.00
118925   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97530            99.00
118926   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     G0283            48.00
118927   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     99211            84.00
118928   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97010            60.00
118929   Florida   Spine   0129917190101072   6/23/2019   Bill      7/27/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2333 of
                                                   2767

118930   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     99211             84.00
118931   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     G0283             48.00
118932   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97110             84.00
118933   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97010             60.00
118934   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97140             79.00
118935   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97012             60.00
118936   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97012             60.00
118937   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     99211             84.00
118938   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     G0283             48.00
118939   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97140             79.00
118940   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97010             60.00
118941   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97110             84.00
118942   Florida   Spine   0606925960101026   6/29/2019   Bill      7/27/2019     99203            302.00
118943   Florida   Spine   0606925960101026   6/29/2019   Bill      7/27/2019     97010             60.00
118944   Florida   Spine   0606925960101026   6/29/2019   Bill      7/27/2019     A4556             24.00
118945   Florida   Spine   0606925960101026   6/29/2019   Bill      7/27/2019     G0283             48.00
118946   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     99211             84.00
118947   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97010             60.00
118948   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97110             84.00
118949   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     G0283             48.00
118950   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97039             48.00
118951   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97140             79.00
118952   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97010             60.00
118953   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97110             84.00
118954   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     G0283             48.00
118955   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97140             79.00
118956   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     99212            115.00
118957   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97012             60.00
118958   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     99211             84.00
118959   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     97140             79.00
118960   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     97010             60.00
118961   Florida   Spine   0411217460101051   6/20/2019   Bill      7/27/2019     G0283             48.00
118962   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     99211             84.00
118963   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97010             60.00
118964   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     G0283             48.00
118965   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97110             84.00
118966   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97039             48.00
118967   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97140             79.00
118968   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     99211             84.00
118969   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     G0283             48.00
118970   Florida   Spine   0613782140101017   5/31/2019   Bill      7/27/2019     97010             60.00
118971   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     99211             84.00
118972   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97112             84.00
118973   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97110             84.00
118974   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97140             79.00
118975   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     97010             60.00
118976   Florida   Spine   0647618710101013   5/17/2019   Bill      7/27/2019     G0283             48.00
118977   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97010             60.00
118978   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97140             79.00
118979   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97110             84.00
118980   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2334 of
                                                   2767

118981   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     99211             84.00
118982   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     G0283             48.00
118983   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97110             84.00
118984   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     G0283             48.00
118985   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97010             60.00
118986   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97140             79.00
118987   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     97530             99.00
118988   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     99211             84.00
118989   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     97010             60.00
118990   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     97035             48.00
118991   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     98941             97.00
118992   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     G0283             48.00
118993   Florida   Spine   0562968810101046   5/27/2019   Bill      7/27/2019     97530             99.00
118994   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     99211             84.00
118995   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97010             60.00
118996   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97110             84.00
118997   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97112             84.00
118998   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97140             79.00
118999   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97530             99.00
119000   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     G0283             48.00
119001   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     99211             84.00
119002   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97010             60.00
119003   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97110             84.00
119004   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97112             84.00
119005   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97140             79.00
119006   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97530             99.00
119007   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     G0283             48.00
119008   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     G0283             48.00
119009   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     99221             84.00
119010   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97530             99.00
119011   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97140             79.00
119012   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97112             84.00
119013   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97035             48.00
119014   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97010             60.00
119015   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     99211             84.00
119016   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     G0283             48.00
119017   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97530             99.00
119018   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97140             79.00
119019   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97112             84.00
119020   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97035             48.00
119021   Florida   Spine   0610419950101026   4/11/2019   Bill      7/27/2019     97010             60.00
119022   Florida   Spine   0586408480101010   4/2/2019    Bill      7/27/2019     97140             79.00
119023   Florida   Spine   0586408480101010   4/2/2019    Bill      7/27/2019     99211             84.00
119024   Florida   Spine   0583970970101050   6/26/2019   Bill      7/27/2019     99211             84.00
119025   Florida   Spine   0583970970101050   6/26/2019   Bill      7/27/2019     A4556             24.00
119026   Florida   Spine   0583970970101050   6/26/2019   Bill      7/27/2019     G0283             48.00
119027   Florida   Spine   0583970970101050   6/26/2019   Bill      7/27/2019     97010             60.00
119028   Florida   Spine   0583970970101050   6/26/2019   Bill      7/27/2019     97035             48.00
119029   Florida   Spine   0583970970101050   6/26/2019   Bill      7/27/2019     97140             79.00
119030   Florida   Spine   0629939000101014   7/6/2019    Bill      7/27/2019     99203            302.00
119031   Florida   Spine   0629939000101014   7/6/2019    Bill      7/27/2019     A4556             24.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2335 of
                                                   2767

119032   Florida   Spine   0629939000101014   7/6/2019    Bill      7/27/2019     G0283             48.00
119033   Florida   Spine   0629939000101014   7/6/2019    Bill      7/27/2019     97010             60.00
119034   Florida   Spine   0629939000101014   7/6/2019    Bill      7/27/2019     97035             48.00
119035   Florida   Spine   0629939000101014   7/6/2019    Bill      7/27/2019     97140             79.00
119036   Florida   Spine   0629939000101014   7/6/2019    Bill      7/27/2019     99203            302.00
119037   Florida   Spine   0629939000101014   7/6/2019    Bill      7/27/2019     A4556             24.00
119038   Florida   Spine   0629939000101014   7/6/2019    Bill      7/27/2019     G0283             48.00
119039   Florida   Spine   0629939000101014   7/6/2019    Bill      7/27/2019     97010             60.00
119040   Florida   Spine   0629939000101014   7/6/2019    Bill      7/27/2019     97035             48.00
119041   Florida   Spine   0629939000101014   7/6/2019    Bill      7/27/2019     97140             79.00
119042   Florida   Spine   0583970970101050   6/26/2019   Bill      7/27/2019     99211             84.00
119043   Florida   Spine   0583970970101050   6/26/2019   Bill      7/27/2019     G0283             48.00
119044   Florida   Spine   0583970970101050   6/26/2019   Bill      7/27/2019     97010             60.00
119045   Florida   Spine   0583970970101050   6/26/2019   Bill      7/27/2019     97035             48.00
119046   Florida   Spine   0583970970101050   6/26/2019   Bill      7/27/2019     97140             79.00
119047   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     99211             84.00
119048   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     97010             60.00
119049   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     97110             84.00
119050   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     G0283             48.00
119051   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     97140             79.00
119052   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     97530             99.00
119053   Florida   Spine   0446917430101052   7/14/2019   Bill      7/27/2019     97012             60.00
119054   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     99211             84.00
119055   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97010             60.00
119056   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97035             48.00
119057   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97112             84.00
119058   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97140             79.00
119059   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97530             99.00
119060   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     G0283             48.00
119061   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     99211             84.00
119062   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97010             60.00
119063   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     G0283             48.00
119064   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97035             48.00
119065   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97140             79.00
119066   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97112             84.00
119067   Florida   Spine   0110427320101183   7/9/2019    Bill      7/27/2019     97530             99.00
119068   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     99211             84.00
119069   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97010             60.00
119070   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97110             84.00
119071   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97140             79.00
119072   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     G0283             48.00
119073   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97530             99.00
119074   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     99211             84.00
119075   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97010             60.00
119076   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97140             79.00
119077   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97530             99.00
119078   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     G0283             48.00
119079   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     99211             84.00
119080   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97010             60.00
119081   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     G0283             48.00
119082   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2336 of
                                                   2767

119083   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97140             79.00
119084   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97530             99.00
119085   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     99211             84.00
119086   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     G0283             48.00
119087   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97140             79.00
119088   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97010             60.00
119089   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97035             48.00
119090   Florida   Spine   0653584250101022   6/17/2019   Bill      7/27/2019     97530             99.00
119091   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     G0283             48.00
119092   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97010             60.00
119093   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97140             79.00
119094   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97012             60.00
119095   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97035             48.00
119096   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97110             84.00
119097   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     99211             84.00
119098   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     G0283             48.00
119099   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97140             79.00
119100   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97010             60.00
119101   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97012             60.00
119102   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97110             84.00
119103   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97112             84.00
119104   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     99211             84.00
119105   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     99211             84.00
119106   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97010             60.00
119107   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97035             48.00
119108   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97140             79.00
119109   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     G0283             48.00
119110   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97530             99.00
119111   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97112             84.00
119112   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     99211             84.00
119113   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     97010             60.00
119114   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     97140             79.00
119115   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     97530             99.00
119116   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     G0283             48.00
119117   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     97530             99.00
119118   Florida   Spine   0591231420101012   6/9/2019    Bill      7/27/2019     97039             48.00
119119   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     G0283             48.00
119120   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     97010             60.00
119121   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     97140             79.00
119122   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     97530             99.00
119123   Florida   Spine   0523177750101010   4/25/2019   Bill      7/27/2019     99211             84.00
119124   Florida   Spine   0356081230101370   5/2/2019    Bill      7/27/2019     99211            137.50
119125   Florida   Spine   0356081230101370   5/2/2019    Bill      7/27/2019     97010             60.00
119126   Florida   Spine   0356081230101370   5/2/2019    Bill      7/27/2019     G0283             48.00
119127   Florida   Spine   0356081230101370   5/2/2019    Bill      7/27/2019     97140             79.00
119128   Florida   Spine   0356081230101370   5/2/2019    Bill      7/27/2019     97530             99.00
119129   Florida   Spine   0356081230101370   5/2/2019    Bill      7/27/2019     97110             84.00
119130   Florida   Spine   0554716960101047   7/3/2019    Bill      7/27/2019     99211             84.00
119131   Florida   Spine   0554716960101047   7/3/2019    Bill      7/27/2019     97010             60.00
119132   Florida   Spine   0554716960101047   7/3/2019    Bill      7/27/2019     G0283             48.00
119133   Florida   Spine   0554716960101047   7/3/2019    Bill      7/27/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2337 of
                                                   2767

119134   Florida   Spine   0554716960101047   7/3/2019    Bill      7/27/2019     97140            79.00
119135   Florida   Spine   0554716960101047   7/3/2019    Bill      7/27/2019     97530            99.00
119136   Florida   Spine   0554716960101047   7/3/2019    Bill      7/27/2019     97012            60.00
119137   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     99211            84.00
119138   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     97010            60.00
119139   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     97140            79.00
119140   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     G0283            48.00
119141   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     97012            60.00
119142   Florida   Spine   0103547670101092   6/17/2019   Bill      7/27/2019     97530            99.00
119143   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     99211            84.00
119144   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97010            60.00
119145   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97140            79.00
119146   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     G0283            48.00
119147   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97530            99.00
119148   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97012            60.00
119149   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     99211            84.00
119150   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     G0283            48.00
119151   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97530            99.00
119152   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97140            79.00
119153   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97112            84.00
119154   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97035            48.00
119155   Florida   Spine   0505897280101063   7/3/2019    Bill      7/27/2019     97010            60.00
119156   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     99211            84.00
119157   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     97010            60.00
119158   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     97140            79.00
119159   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     97530            99.00
119160   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     G0283            48.00
119161   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97140            79.00
119162   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97530            99.00
119163   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     99211            84.00
119164   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97035            48.00
119165   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97010            60.00
119166   Florida   Spine   0338161060101113   5/2/2019    Bill      7/27/2019     99211            84.00
119167   Florida   Spine   0338161060101113   5/2/2019    Bill      7/27/2019     97140            79.00
119168   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     99211            84.00
119169   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97010            60.00
119170   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97110            84.00
119171   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97140            30.98
119172   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     G0283            14.57
119173   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97530            36.19
119174   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97112            34.68
119175   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     G0283            48.00
119176   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97140            79.00
119177   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97010            60.00
119178   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97530            99.00
119179   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     99211            84.00
119180   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97035            48.00
119181   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     99211            84.00
119182   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97010            60.00
119183   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97140            79.00
119184   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2338 of
                                                   2767

119185   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     G0283             48.00
119186   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     99213            212.00
119187   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97010             60.00
119188   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97112             84.00
119189   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     G0283             48.00
119190   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97140             79.00
119191   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97530             99.00
119192   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97010             60.00
119193   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97140             79.00
119194   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97530             99.00
119195   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     99213            212.00
119196   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     G0283             48.00
119197   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     99211             84.00
119198   Florida   Spine   0345138870101054   5/12/2019   Bill      7/27/2019     97010             60.00
119199   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     97140             79.00
119200   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     97530             99.00
119201   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     97010             60.00
119202   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     99211             84.00
119203   Florida   Spine   0578735380101025   5/9/2019    Bill      7/27/2019     97112             84.00
119204   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     99211             84.00
119205   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97530             99.00
119206   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97010             60.00
119207   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97035             48.00
119208   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97112             84.00
119209   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     97140             79.00
119210   Florida   Spine   0592145800101013   6/17/2019   Bill      7/27/2019     G0283             48.00
119211   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     G0283             48.00
119212   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97010             60.00
119213   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97140             79.00
119214   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     97530             99.00
119215   Florida   Spine   0190434820101211   6/26/2019   Bill      7/27/2019     99211             84.00
119216   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     G0283             48.00
119217   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97010             60.00
119218   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     99211             84.00
119219   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97112             84.00
119220   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97110             84.00
119221   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97140             79.00
119222   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     99211             84.00
119223   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97010             60.00
119224   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97110             84.00
119225   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     G0283             48.00
119226   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97039             48.00
119227   Florida   Spine   0095749790101073   4/26/2019   Bill      7/27/2019     97140             79.00
119228   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     99211             84.00
119229   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     G0283             48.00
119230   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97110             84.00
119231   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97010             60.00
119232   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97140             79.00
119233   Florida   Spine   0658705680101010   6/22/2019   Bill      7/27/2019     97012             60.00
119234   Florida   Spine   0606925960101026   6/29/2019   Bill      7/27/2019     99211             84.00
119235   Florida   Spine   0606925960101026   6/29/2019   Bill      7/27/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2339 of
                                                   2767

119236   Florida   Spine   0606925960101026   6/29/2019    Bill     7/27/2019     97039             48.00
119237   Florida   Spine   0606925960101026   6/29/2019    Bill     7/27/2019     97110             84.00
119238   Florida   Spine   0606925960101026   6/29/2019    Bill     7/27/2019     97140             79.00
119239   Florida   Spine   0606925960101026   6/29/2019    Bill     7/27/2019     G0283             48.00
119240   Florida   Spine   0640745430101010   7/3/2019     Bill     7/27/2019     99203            302.00
119241   Florida   Spine   0640745430101010   7/3/2019     Bill     7/27/2019     97140             79.00
119242   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     99211             84.00
119243   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     97010             60.00
119244   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     97112             84.00
119245   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     G0283             48.00
119246   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     97140             79.00
119247   Florida   Spine   0293954420101010   6/11/2019    Bill     7/27/2019     97530             99.00
119248   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     G0283             48.00
119249   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97010             60.00
119250   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97140             79.00
119251   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     97012             60.00
119252   Florida   Spine   0136645670101228   12/11/2018   Bill     7/27/2019     98940             79.00
119253   Florida   Spine   0563701420101034   6/13/2019    Bill     7/27/2019     97012             60.00
119254   Florida   Spine   0563701420101034   6/13/2019    Bill     7/27/2019     G0283             48.00
119255   Florida   Spine   0563701420101034   6/13/2019    Bill     7/27/2019     97140             79.00
119256   Florida   Spine   0563701420101034   6/13/2019    Bill     7/27/2019     97010             60.00
119257   Florida   Spine   0563701420101034   6/13/2019    Bill     7/27/2019     97110             84.00
119258   Florida   Spine   0563701420101034   6/13/2019    Bill     7/27/2019     99212            115.00
119259   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     G0283             48.00
119260   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97010             60.00
119261   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97039             48.00
119262   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97140             79.00
119263   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97110             84.00
119264   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     97530             99.00
119265   Florida   Spine   0126489720101090   6/13/2019    Bill     7/27/2019     99212            115.00
119266   Florida   Spine   0602824420101029   2/5/2019     Bill     7/27/2019     99211             84.00
119267   Florida   Spine   0602824420101029   2/5/2019     Bill     7/27/2019     97010             60.00
119268   Florida   Spine   0602824420101029   2/5/2019     Bill     7/27/2019     97140             79.00
119269   Florida   Spine   0602824420101029   2/5/2019     Bill     7/27/2019     G0283             48.00
119270   Florida   Spine   0602824420101029   2/5/2019     Bill     7/27/2019     97110             84.00
119271   Florida   Spine   0602824420101029   2/5/2019     Bill     7/27/2019     97530             99.00
119272   Florida   Spine   0523177750101010   4/25/2019    Bill     7/27/2019     99213            212.00
119273   Florida   Spine   0523177750101010   4/25/2019    Bill     7/27/2019     97010             60.00
119274   Florida   Spine   0523177750101010   4/25/2019    Bill     7/27/2019     97110             84.00
119275   Florida   Spine   0523177750101010   4/25/2019    Bill     7/27/2019     97140             79.00
119276   Florida   Spine   0523177750101010   4/25/2019    Bill     7/27/2019     G0283             48.00
119277   Florida   Spine   0523177750101010   4/25/2019    Bill     7/27/2019     97530             99.00
119278   Florida   Spine   0583333620101014   6/26/2019    Bill     7/27/2019     99211             84.00
119279   Florida   Spine   0583333620101014   6/26/2019    Bill     7/27/2019     97010             60.00
119280   Florida   Spine   0583333620101014   6/26/2019    Bill     7/27/2019     G0283             48.00
119281   Florida   Spine   0583333620101014   6/26/2019    Bill     7/27/2019     97012             60.00
119282   Florida   Spine   0583333620101014   6/26/2019    Bill     7/27/2019     97110             84.00
119283   Florida   Spine   0577202370101144   7/9/2019     Bill     7/27/2019     99211             84.00
119284   Florida   Spine   0577202370101144   7/9/2019     Bill     7/27/2019     97010             60.00
119285   Florida   Spine   0577202370101144   7/9/2019     Bill     7/27/2019     97140             79.00
119286   Florida   Spine   0577202370101144   7/9/2019     Bill     7/27/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2340 of
                                                   2767

119287   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     97039            48.00
119288   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     G0283            48.00
119289   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97035            48.00
119290   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     G0283            48.00
119291   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97140            79.00
119292   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97010            60.00
119293   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97012            60.00
119294   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97110            84.00
119295   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     97112            84.00
119296   Florida   Spine   0633422850101016   5/26/2019   Bill      7/27/2019     98940            79.00
119297   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     99211            84.00
119298   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97010            60.00
119299   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97110            84.00
119300   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97112            84.00
119301   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97140            79.00
119302   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97530            99.00
119303   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     G0283            48.00
119304   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     99211            84.00
119305   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97010            60.00
119306   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97110            84.00
119307   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97112            84.00
119308   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97140            79.00
119309   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     97530            99.00
119310   Florida   Spine   0652183750101011   5/13/2019   Bill      7/27/2019     G0283            48.00
119311   Florida   Spine   8668116740000001   7/3/2019    Bill      7/27/2019     99211            84.00
119312   Florida   Spine   8668116740000001   7/3/2019    Bill      7/27/2019     97010            60.00
119313   Florida   Spine   8668116740000001   7/3/2019    Bill      7/27/2019     97110            84.00
119314   Florida   Spine   8668116740000001   7/3/2019    Bill      7/27/2019     97140            79.00
119315   Florida   Spine   8668116740000001   7/3/2019    Bill      7/27/2019     G0283            48.00
119316   Florida   Spine   8668116740000001   7/3/2019    Bill      7/27/2019     97012            60.00
119317   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     97010            60.00
119318   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     97035            48.00
119319   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     97140            79.00
119320   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     G0283            48.00
119321   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     97530            99.00
119322   Florida   Spine   0538757120101080   7/9/2019    Bill      7/27/2019     99211            84.00
119323   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     99211            84.00
119324   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97010            60.00
119325   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97035            48.00
119326   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97140            79.00
119327   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     G0283            48.00
119328   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97530            99.00
119329   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97112            84.00
119330   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     99211            84.00
119331   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97010            60.00
119332   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     G0283            48.00
119333   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97140            79.00
119334   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97110            84.00
119335   Florida   Spine   0350615160101045   7/1/2019    Bill      7/27/2019     97039            48.00
119336   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97010            60.00
119337   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2341 of
                                                   2767

119338   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97140             79.00
119339   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     97530             99.00
119340   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     99211             84.00
119341   Florida   Spine   0372012190101043   2/4/2019    Bill      7/27/2019     98941             97.00
119342   Florida   Spine   0322308720101045   4/12/2019   Bill      7/27/2019     97012             60.00
119343   Florida   Spine   0322308720101045   4/12/2019   Bill      7/27/2019     98940             79.00
119344   Florida   Spine   0322308720101045   4/12/2019   Bill      7/27/2019     97010             60.00
119345   Florida   Spine   0322308720101045   4/12/2019   Bill      7/27/2019     G0283             48.00
119346   Florida   Spine   0322308720101045   4/12/2019   Bill      7/27/2019     97110             84.00
119347   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97012             60.00
119348   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     99211             84.00
119349   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     G0283             48.00
119350   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97010             60.00
119351   Florida   Spine   0563701420101034   6/13/2019   Bill      7/27/2019     97110             84.00
119352   Florida   Spine   0650350380101016   6/10/2019   Bill      7/27/2019     97010             60.00
119353   Florida   Spine   0650350380101016   6/10/2019   Bill      7/27/2019     97035             48.00
119354   Florida   Spine   0650350380101016   6/10/2019   Bill      7/27/2019     97140             79.00
119355   Florida   Spine   0650350380101016   6/10/2019   Bill      7/27/2019     G0283             48.00
119356   Florida   Spine   0650350380101016   6/10/2019   Bill      7/27/2019     99211             84.00
119357   Florida   Spine   0650350380101016   6/10/2019   Bill      7/27/2019     97530             99.00
119358   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     99213            212.00
119359   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97010             60.00
119360   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97112             84.00
119361   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     G0283             48.00
119362   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97140             79.00
119363   Florida   Spine   0601852370101054   6/8/2019    Bill      7/27/2019     97530             99.00
119364   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     G0283             48.00
119365   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97010             60.00
119366   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     99211             84.00
119367   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97112             84.00
119368   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97110             84.00
119369   Florida   Spine   0615339800101015   5/15/2019   Bill      7/27/2019     97140             79.00
119370   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     G0283             48.00
119371   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     97140             79.00
119372   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     97010             60.00
119373   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     97530             99.00
119374   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     99211             84.00
119375   Florida   Spine   0600999220101049   6/25/2019   Bill      7/27/2019     97035             48.00
119376   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97010             60.00
119377   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     G0283             48.00
119378   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97110             84.00
119379   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97140             79.00
119380   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     97012             60.00
119381   Florida   Spine   0607696940101019   6/1/2019    Bill      7/27/2019     99212            115.00
119382   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     G0283             48.00
119383   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97140             79.00
119384   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97010             60.00
119385   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97530             99.00
119386   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     99211             84.00
119387   Florida   Spine   0581211860101013   6/17/2019   Bill      7/27/2019     97035             48.00
119388   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2342 of
                                                   2767

119389   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     97010             60.00
119390   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     97140             79.00
119391   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     97530             99.00
119392   Florida   Spine   0653367410101011   6/4/2019    Bill      7/27/2019     97112             84.00
119393   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     99211             84.00
119394   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97010             60.00
119395   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97110             84.00
119396   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     97140             79.00
119397   Florida   Spine   8667785390000001   5/11/2019   Bill      7/27/2019     G0283             48.00
119398   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     99211             84.00
119399   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     G0283             48.00
119400   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     97010             60.00
119401   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     97140             79.00
119402   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     97112             84.00
119403   Florida   Spine   0111413610101231   5/13/2019   Bill      7/27/2019     97110             84.00
119404   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97010             60.00
119405   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97110             84.00
119406   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     G0283             48.00
119407   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97140             79.00
119408   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     97012             60.00
119409   Florida   Spine   0628885060101017   5/22/2019   Bill      7/27/2019     99211             84.00
119410   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     99211             84.00
119411   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97010             60.00
119412   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97110             84.00
119413   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     97012             60.00
119414   Florida   Spine   0592251180101035   6/29/2019   Bill      7/27/2019     G0283             48.00
119415   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     99211             84.00
119416   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     G0283             48.00
119417   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97010             60.00
119418   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97140             79.00
119419   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97530             99.00
119420   Florida   Spine   0617937370101071   6/29/2019   Bill      7/27/2019     97039             48.00
119421   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     99213            212.00
119422   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97112             84.00
119423   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     G0283             48.00
119424   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97010             60.00
119425   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97140             79.00
119426   Florida   Spine   0548590000101013   5/14/2019   Bill      7/27/2019     97530             99.00
119427   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     99211             84.00
119428   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97010             60.00
119429   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97140             79.00
119430   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     97530             99.00
119431   Florida   Spine   0354135220101055   3/19/2018   Bill      7/27/2019     G0283             48.00
119432   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     99211             84.00
119433   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97010             60.00
119434   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97035             48.00
119435   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97112             84.00
119436   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97140             79.00
119437   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     97530             99.00
119438   Florida   Spine   0287440270101183   6/24/2019   Bill      7/27/2019     G0283             48.00
119439   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2343 of
                                                   2767

119440   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97010            60.00
119441   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97035            48.00
119442   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97112            84.00
119443   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97140            79.00
119444   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     97530            99.00
119445   Florida   Spine   0374131480101055   5/14/2019   Bill      7/27/2019     G0283            48.00
119446   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     99211            84.00
119447   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     G0283            48.00
119448   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97530            99.00
119449   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97140            79.00
119450   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97112            84.00
119451   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97035            48.00
119452   Florida   Spine   0296271760101071   6/13/2019   Bill      7/27/2019     97010            60.00
119453   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     99211            84.00
119454   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97010            60.00
119455   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97112            84.00
119456   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97140            79.00
119457   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97530            99.00
119458   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     G0283            48.00
119459   Florida   Spine   0607250220101016   6/3/2019    Bill      7/27/2019     97035            48.00
119460   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     99211            84.00
119461   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97010            60.00
119462   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97110            84.00
119463   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97112            84.00
119464   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97140            79.00
119465   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     97530            99.00
119466   Florida   Spine   0452723600101042   4/20/2019   Bill      7/27/2019     G0283            48.00
119467   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     99211            84.00
119468   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97010            60.00
119469   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97110            84.00
119470   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97112            84.00
119471   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97140            79.00
119472   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     97530            99.00
119473   Florida   Spine   0423510660101020   3/31/2019   Bill      7/27/2019     G0283            48.00
119474   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     G0283            48.00
119475   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97010            60.00
119476   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97012            60.00
119477   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97530            99.00
119478   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     97140            79.00
119479   Florida   Spine   0143464250101272   6/1/2019    Bill      7/27/2019     99211            84.00
119480   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     99211            84.00
119481   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97010            60.00
119482   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97110            84.00
119483   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97112            84.00
119484   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97140            79.00
119485   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     97530            99.00
119486   Florida   Spine   0493645630101109   5/13/2019   Bill      7/27/2019     G0283            48.00
119487   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     99211            84.00
119488   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     97010            60.00
119489   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     G0283            48.00
119490   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2344 of
                                                   2767

119491   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     97140               79.00
119492   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     97112               84.00
119493   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     97035               48.00
119494   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     99211               84.00
119495   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     97010               60.00
119496   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     G0283               48.00
119497   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     97530               99.00
119498   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     97140               79.00
119499   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     97112               84.00
119500   Florida   Spine   0585424190101019   6/13/2019   Bill      7/27/2019     97035               48.00
119501   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     99211               84.00
119502   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97010               60.00
119503   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97035               48.00
119504   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97112               84.00
119505   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97140               79.00
119506   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     97530               99.00
119507   Florida   Spine   0609977840101012   5/10/2019   Bill      7/27/2019     G0283               48.00
119508   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97010               60.00
119509   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97140               79.00
119510   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97530               99.00
119511   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     G0283               48.00
119512   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     98941               97.00
119513   Florida   Spine   0488600520101021   4/12/2019   Bill      7/27/2019     97012               60.00
119514   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     99211               84.00
119515   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97010               60.00
119516   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97035               48.00
119517   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97140               79.00
119518   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     G0283               48.00
119519   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97530               99.00
119520   Florida   Spine   0565314300101039   6/29/2019   Bill      7/27/2019     97112               84.00
119521   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     99211               84.00
119522   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     97010               60.00
119523   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     97140               79.00
119524   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     97110               84.00
119525   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     G0283               48.00
119526   Florida   Spine   0577202370101144   7/9/2019    Bill      7/27/2019     97012               60.00
119527   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     72141            2,145.00
119528   Florida   Spine   0539595020101027   4/7/2019    Bill      7/27/2019     72148            2,145.00
119529   Florida   Spine   0411712420101027   2/25/2019   Bill      7/30/2019     99211               84.00
119530   Florida   Spine   0411712420101027   2/25/2019   Bill      7/30/2019     97010               60.00
119531   Florida   Spine   0411712420101027   2/25/2019   Bill      7/30/2019     G0283               48.00
119532   Florida   Spine   0411712420101027   2/25/2019   Bill      7/30/2019     97140               79.00
119533   Florida   Spine   0411712420101027   2/25/2019   Bill      7/30/2019     97112               84.00
119534   Florida   Spine   0411712420101027   2/25/2019   Bill      7/30/2019     97110               84.00
119535   Florida   Spine   0641875970101010   3/27/2019   Bill      7/30/2019     99213              385.00
119536   Florida   Spine   0641875970101010   3/27/2019   Bill      7/30/2019     G0283               48.00
119537   Florida   Spine   0641875970101010   3/27/2019   Bill      7/30/2019     97010               60.00
119538   Florida   Spine   0641875970101010   3/27/2019   Bill      7/30/2019     97035               48.00
119539   Florida   Spine   0641875970101010   3/27/2019   Bill      7/30/2019     97140               79.00
119540   Florida   Spine   0641875970101010   3/27/2019   Bill      7/30/2019     97110               84.00
119541   Florida   Spine   0641875970101010   3/27/2019   Bill      7/30/2019     97530               99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2345 of
                                                   2767

119542   Florida   Spine   0649046560101016   4/22/2019   Bill      7/30/2019     G0283               48.00
119543   Florida   Spine   0649046560101016   4/22/2019   Bill      7/30/2019     97010               60.00
119544   Florida   Spine   0649046560101016   4/22/2019   Bill      7/30/2019     97140               79.00
119545   Florida   Spine   0649046560101016   4/22/2019   Bill      7/30/2019     99211               84.00
119546   Florida   Spine   0649046560101016   4/22/2019   Bill      7/30/2019     97110               84.00
119547   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     99203              550.00
119548   Florida   Spine   0410136410101071   6/4/2019    Bill      7/30/2019     99211               84.00
119549   Florida   Spine   0410136410101071   6/4/2019    Bill      7/30/2019     97010               60.00
119550   Florida   Spine   0410136410101071   6/4/2019    Bill      7/30/2019     97140               79.00
119551   Florida   Spine   0410136410101071   6/4/2019    Bill      7/30/2019     G0283               48.00
119552   Florida   Spine   0410136410101071   6/4/2019    Bill      7/30/2019     97530               99.00
119553   Florida   Spine   0410136410101071   6/4/2019    Bill      7/30/2019     97012               60.00
119554   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     72141            2,145.00
119555   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     73721            1,925.00
119556   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     99203              550.00
119557   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     99203              302.00
119558   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     99211               84.00
119559   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97010               60.00
119560   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     G0283               48.00
119561   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97140               79.00
119562   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97112               84.00
119563   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97110               84.00
119564   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97530               99.00
119565   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     99211               84.00
119566   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     97530               99.00
119567   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     97010               60.00
119568   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     97110               84.00
119569   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     97140               79.00
119570   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     G0283               48.00
119571   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     99211               84.00
119572   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     97010               60.00
119573   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     G0283               48.00
119574   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     97140               79.00
119575   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     97035               48.00
119576   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     97530               99.00
119577   Florida   Spine   0582013070101018   5/1/2019    Bill      7/30/2019     97010               60.00
119578   Florida   Spine   0582013070101018   5/1/2019    Bill      7/30/2019     99211               84.00
119579   Florida   Spine   0582013070101018   5/1/2019    Bill      7/30/2019     G0283               48.00
119580   Florida   Spine   0582013070101018   5/1/2019    Bill      7/30/2019     97140               79.00
119581   Florida   Spine   0582013070101018   5/1/2019    Bill      7/30/2019     97110               84.00
119582   Florida   Spine   0582013070101018   5/1/2019    Bill      7/30/2019     97112               84.00
119583   Florida   Spine   0582013070101018   5/1/2019    Bill      7/30/2019     97012               60.00
119584   Florida   Spine   0510624750101040   6/14/2019   Bill      7/30/2019     G0283               48.00
119585   Florida   Spine   0510624750101040   6/14/2019   Bill      7/30/2019     97140               79.00
119586   Florida   Spine   0510624750101040   6/14/2019   Bill      7/30/2019     97010               60.00
119587   Florida   Spine   0510624750101040   6/14/2019   Bill      7/30/2019     97110               84.00
119588   Florida   Spine   0510624750101040   6/14/2019   Bill      7/30/2019     97530               99.00
119589   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     99211               84.00
119590   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     G0283               48.00
119591   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97010               60.00
119592   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2346 of
                                                   2767

119593   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97110             84.00
119594   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97112             84.00
119595   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     99211             84.00
119596   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     G0283             48.00
119597   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97010             60.00
119598   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97140             79.00
119599   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97110             84.00
119600   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97112             84.00
119601   Florida   Spine   0619874410101035   1/1/2019    Bill      7/30/2019     97010             60.00
119602   Florida   Spine   0619874410101035   1/1/2019    Bill      7/30/2019     98941             97.00
119603   Florida   Spine   0619874410101035   1/1/2019    Bill      7/30/2019     G0283             48.00
119604   Florida   Spine   0619874410101035   1/1/2019    Bill      7/30/2019     97530             99.00
119605   Florida   Spine   0613782140101017   5/31/2019   Bill      7/30/2019     99211             84.00
119606   Florida   Spine   0613782140101017   5/31/2019   Bill      7/30/2019     G0283             48.00
119607   Florida   Spine   0613782140101017   5/31/2019   Bill      7/30/2019     97140             79.00
119608   Florida   Spine   0613782140101017   5/31/2019   Bill      7/30/2019     97530             99.00
119609   Florida   Spine   0613782140101017   5/31/2019   Bill      7/30/2019     97010             60.00
119610   Florida   Spine   0416274280101352   3/3/2019    Bill      7/30/2019     99203            550.00
119611   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     99212            115.00
119612   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     97010             60.00
119613   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     97035             48.00
119614   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     97110             84.00
119615   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     98940             79.00
119616   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     G0283             48.00
119617   Florida   Spine   0383863440101093   6/21/2019   Bill      7/30/2019     99211             84.00
119618   Florida   Spine   0383863440101093   6/21/2019   Bill      7/30/2019     G0283             48.00
119619   Florida   Spine   0564270350101017   5/18/2019   Bill      7/30/2019     99211             84.00
119620   Florida   Spine   0564270350101017   5/18/2019   Bill      7/30/2019     G0283             48.00
119621   Florida   Spine   0564270350101017   5/18/2019   Bill      7/30/2019     97010             60.00
119622   Florida   Spine   0564270350101017   5/18/2019   Bill      7/30/2019     97140             79.00
119623   Florida   Spine   0564270350101017   5/18/2019   Bill      7/30/2019     97112             84.00
119624   Florida   Spine   0564270350101017   5/18/2019   Bill      7/30/2019     97530             99.00
119625   Florida   Spine   0592518350101015   5/8/2019    Bill      7/30/2019     97010             60.00
119626   Florida   Spine   0592518350101015   5/8/2019    Bill      7/30/2019     97035             48.00
119627   Florida   Spine   0592518350101015   5/8/2019    Bill      7/30/2019     98941             97.00
119628   Florida   Spine   0592518350101015   5/8/2019    Bill      7/30/2019     G0283             48.00
119629   Florida   Spine   0592518350101015   5/8/2019    Bill      7/30/2019     97530             99.00
119630   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     99212            220.00
119631   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     97010             60.00
119632   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     97035             48.00
119633   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     97112             84.00
119634   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     97140             79.00
119635   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     97530             99.00
119636   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     G0283             48.00
119637   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     99211             84.00
119638   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     97010             60.00
119639   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     97110             84.00
119640   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     97140             79.00
119641   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     G0283             48.00
119642   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     97530             99.00
119643   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2347 of
                                                   2767

119644   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97140            79.00
119645   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97035            48.00
119646   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97010            60.00
119647   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97530            99.00
119648   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     99211            84.00
119649   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     99211            84.00
119650   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     97530            99.00
119651   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     97010            60.00
119652   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     G0283            48.00
119653   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     97140            79.00
119654   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     97035            48.00
119655   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     99211            84.00
119656   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     97010            60.00
119657   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     G0283            48.00
119658   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     97140            79.00
119659   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     97035            48.00
119660   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     97530            99.00
119661   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     99211            84.00
119662   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97010            60.00
119663   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97110            84.00
119664   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     G0283            48.00
119665   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97140            79.00
119666   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97530            99.00
119667   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97012            60.00
119668   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     99211            84.00
119669   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     G0283            48.00
119670   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97010            60.00
119671   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97035            48.00
119672   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97140            79.00
119673   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97010            60.00
119674   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97110            84.00
119675   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97140            79.00
119676   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     G0283            48.00
119677   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97035            48.00
119678   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97530            99.00
119679   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     99211            84.00
119680   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     99211            84.00
119681   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     G0283            48.00
119682   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97010            60.00
119683   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97140            79.00
119684   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97112            84.00
119685   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97110            84.00
119686   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97530            99.00
119687   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     99211            84.00
119688   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     G0283            48.00
119689   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97010            60.00
119690   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97035            48.00
119691   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97140            79.00
119692   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97112            84.00
119693   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     99211            84.00
119694   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2348 of
                                                   2767

119695   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     G0283            48.00
119696   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97110            84.00
119697   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97140            79.00
119698   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97530            99.00
119699   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97012            60.00
119700   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97010            60.00
119701   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97110            84.00
119702   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97140            79.00
119703   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     G0283            48.00
119704   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97035            48.00
119705   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97530            99.00
119706   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     99211            84.00
119707   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     G0283            48.00
119708   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97140            79.00
119709   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97112            84.00
119710   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97110            84.00
119711   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97010            60.00
119712   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97530            99.00
119713   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     G0283            48.00
119714   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97140            79.00
119715   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97010            60.00
119716   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97110            84.00
119717   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97530            99.00
119718   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     99211            84.00
119719   Florida   Spine   0619874410101035   1/1/2019    Bill      7/30/2019     99211            84.00
119720   Florida   Spine   0619874410101035   1/1/2019    Bill      7/30/2019     97010            60.00
119721   Florida   Spine   0619874410101035   1/1/2019    Bill      7/30/2019     97035            48.00
119722   Florida   Spine   0619874410101035   1/1/2019    Bill      7/30/2019     G0283            48.00
119723   Florida   Spine   0619874410101035   1/1/2019    Bill      7/30/2019     97530            99.00
119724   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     99211            84.00
119725   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     97010            60.00
119726   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     97035            48.00
119727   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     G0283            48.00
119728   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     97530            99.00
119729   Florida   Spine   0190434820101211   6/26/2019   Bill      7/30/2019     G0283            48.00
119730   Florida   Spine   0190434820101211   6/26/2019   Bill      7/30/2019     97010            60.00
119731   Florida   Spine   0190434820101211   6/26/2019   Bill      7/30/2019     97140            79.00
119732   Florida   Spine   0190434820101211   6/26/2019   Bill      7/30/2019     97530            99.00
119733   Florida   Spine   0190434820101211   6/26/2019   Bill      7/30/2019     99211            84.00
119734   Florida   Spine   0156076870000001   6/24/2019   Bill      7/30/2019     99211            84.00
119735   Florida   Spine   0156076870000001   6/24/2019   Bill      7/30/2019     97530            99.00
119736   Florida   Spine   0156076870000001   6/24/2019   Bill      7/30/2019     97010            60.00
119737   Florida   Spine   0156076870000001   6/24/2019   Bill      7/30/2019     97110            84.00
119738   Florida   Spine   0156076870000001   6/24/2019   Bill      7/30/2019     97112            84.00
119739   Florida   Spine   0156076870000001   6/24/2019   Bill      7/30/2019     97140            79.00
119740   Florida   Spine   0156076870000001   6/24/2019   Bill      7/30/2019     G0283            48.00
119741   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     99211            84.00
119742   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97530            99.00
119743   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97010            60.00
119744   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     G0283            48.00
119745   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2349 of
                                                   2767

119746   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97110             84.00
119747   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97112             84.00
119748   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     99211             84.00
119749   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     97530             99.00
119750   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     97010             60.00
119751   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     97140             79.00
119752   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     G0283             48.00
119753   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     97110             84.00
119754   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     99211             84.00
119755   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97112             84.00
119756   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97110             84.00
119757   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97140             79.00
119758   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97010             60.00
119759   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     G0283             48.00
119760   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     99211             84.00
119761   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     97530             99.00
119762   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     97010             60.00
119763   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     G0283             48.00
119764   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     97140             79.00
119765   Florida   Spine   0352144580101202   4/24/2019   Bill      7/30/2019     97035             48.00
119766   Florida   Spine   0539595020101027   4/7/2019    Bill      7/30/2019     97110             84.00
119767   Florida   Spine   0539595020101027   4/7/2019    Bill      7/30/2019     G0283             48.00
119768   Florida   Spine   0539595020101027   4/7/2019    Bill      7/30/2019     97010             60.00
119769   Florida   Spine   0539595020101027   4/7/2019    Bill      7/30/2019     97140             79.00
119770   Florida   Spine   0539595020101027   4/7/2019    Bill      7/30/2019     97530             99.00
119771   Florida   Spine   0539595020101027   4/7/2019    Bill      7/30/2019     99211             84.00
119772   Florida   Spine   0400371660101040   6/21/2019   Bill      7/30/2019     99203            550.00
119773   Florida   Spine   0615264400101068   2/27/2019   Bill      7/30/2019     99204            770.00
119774   Florida   Spine   0225490190101040   4/7/2019    Bill      7/30/2019     99203            550.00
119775   Florida   Spine   0532821450101080   5/19/2019   Bill      7/30/2019     99203            550.00
119776   Florida   Spine   0455611540101031   2/2/2019    Bill      7/30/2019     99204            770.00
119777   Florida   Spine   0562869750101113   5/26/2019   Bill      7/30/2019     99211             84.00
119778   Florida   Spine   0562869750101113   5/26/2019   Bill      7/30/2019     97010             60.00
119779   Florida   Spine   0562869750101113   5/26/2019   Bill      7/30/2019     97140             79.00
119780   Florida   Spine   0562869750101113   5/26/2019   Bill      7/30/2019     G0283             48.00
119781   Florida   Spine   0562869750101113   5/26/2019   Bill      7/30/2019     97039             48.00
119782   Florida   Spine   0129917190101072   6/23/2019   Bill      7/30/2019     99211             84.00
119783   Florida   Spine   0129917190101072   6/23/2019   Bill      7/30/2019     G0283             48.00
119784   Florida   Spine   0129917190101072   6/23/2019   Bill      7/30/2019     97010             60.00
119785   Florida   Spine   0129917190101072   6/23/2019   Bill      7/30/2019     99211             84.00
119786   Florida   Spine   0129917190101072   6/23/2019   Bill      7/30/2019     97010             60.00
119787   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     99211             84.00
119788   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     G0283             48.00
119789   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     97530             99.00
119790   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     97140             79.00
119791   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     97112             84.00
119792   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     97035             48.00
119793   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     97010             60.00
119794   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     99211             84.00
119795   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     G0283             48.00
119796   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2350 of
                                                   2767

119797   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     97140               79.00
119798   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     97112               84.00
119799   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     97035               48.00
119800   Florida   Spine   0610419950101026   4/11/2019   Bill      7/30/2019     97010               60.00
119801   Florida   Spine   0358401940101031   3/17/2019   Bill      7/30/2019     99213              385.00
119802   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     99211               84.00
119803   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97010               60.00
119804   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97035               48.00
119805   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97140               79.00
119806   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     G0283               48.00
119807   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97530               99.00
119808   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     99211               84.00
119809   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97010               60.00
119810   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97110               84.00
119811   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     G0283               48.00
119812   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97140               79.00
119813   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97530               99.00
119814   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97012               60.00
119815   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     G0283               48.00
119816   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97140               79.00
119817   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97035               48.00
119818   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97010               60.00
119819   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97110               84.00
119820   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97530               99.00
119821   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     99211               84.00
119822   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     99211               84.00
119823   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     G0283               48.00
119824   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97010               60.00
119825   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97140               79.00
119826   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97110               84.00
119827   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97112               84.00
119828   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97530               99.00
119829   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     99211               84.00
119830   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     G0283               48.00
119831   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97140               79.00
119832   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97010               60.00
119833   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97112               84.00
119834   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97035               48.00
119835   Florida   Spine   0536900810101026   6/24/2019   Bill      7/30/2019     72141            2,145.00
119836   Florida   Spine   0583333620101014   6/26/2019   Bill      7/30/2019     72148            2,145.00
119837   Florida   Spine   0583333620101014   6/26/2019   Bill      7/30/2019     72141            2,145.00
119838   Florida   Spine   0598962250101051   3/5/2019    Bill      7/30/2019     99213              385.00
119839   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     99211               84.00
119840   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97010               60.00
119841   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     G0283               48.00
119842   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97110               84.00
119843   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97140               79.00
119844   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97530               99.00
119845   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97012               60.00
119846   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     G0283               48.00
119847   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2351 of
                                                   2767

119848   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97035             48.00
119849   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97010             60.00
119850   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97110             84.00
119851   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97530             99.00
119852   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     99211             84.00
119853   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     G0283             48.00
119854   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97140             79.00
119855   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97010             60.00
119856   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97110             84.00
119857   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97530             99.00
119858   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97112             84.00
119859   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     99211             84.00
119860   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     G0283             48.00
119861   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97010             60.00
119862   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97140             79.00
119863   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97110             84.00
119864   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97112             84.00
119865   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     99211             84.00
119866   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97112             84.00
119867   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97110             84.00
119868   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97140             79.00
119869   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97010             60.00
119870   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     G0283             48.00
119871   Florida   Spine   0103547670101092   6/17/2019   Bill      7/30/2019     99211             84.00
119872   Florida   Spine   0103547670101092   6/17/2019   Bill      7/30/2019     97010             60.00
119873   Florida   Spine   0103547670101092   6/17/2019   Bill      7/30/2019     97140             79.00
119874   Florida   Spine   0103547670101092   6/17/2019   Bill      7/30/2019     G0283             48.00
119875   Florida   Spine   0103547670101092   6/17/2019   Bill      7/30/2019     97530             99.00
119876   Florida   Spine   0499481960101012   4/30/2019   Bill      7/30/2019     99211             84.00
119877   Florida   Spine   0499481960101012   4/30/2019   Bill      7/30/2019     97010             60.00
119878   Florida   Spine   0499481960101012   4/30/2019   Bill      7/30/2019     97140             79.00
119879   Florida   Spine   0499481960101012   4/30/2019   Bill      7/30/2019     G0283             48.00
119880   Florida   Spine   0499481960101012   4/30/2019   Bill      7/30/2019     97012             60.00
119881   Florida   Spine   0499481960101012   4/30/2019   Bill      7/30/2019     97530             99.00
119882   Florida   Spine   0126489720101090   6/13/2019   Bill      7/30/2019     G0283             48.00
119883   Florida   Spine   0126489720101090   6/13/2019   Bill      7/30/2019     97010             60.00
119884   Florida   Spine   0126489720101090   6/13/2019   Bill      7/30/2019     97039             48.00
119885   Florida   Spine   0126489720101090   6/13/2019   Bill      7/30/2019     97140             79.00
119886   Florida   Spine   0126489720101090   6/13/2019   Bill      7/30/2019     97110             84.00
119887   Florida   Spine   0126489720101090   6/13/2019   Bill      7/30/2019     97530             99.00
119888   Florida   Spine   0126489720101090   6/13/2019   Bill      7/30/2019     99212            115.00
119889   Florida   Spine   0143464250101272   6/1/2019    Bill      7/30/2019     99212            115.00
119890   Florida   Spine   0143464250101272   6/1/2019    Bill      7/30/2019     97010             60.00
119891   Florida   Spine   0143464250101272   6/1/2019    Bill      7/30/2019     97140             79.00
119892   Florida   Spine   0143464250101272   6/1/2019    Bill      7/30/2019     G0283             48.00
119893   Florida   Spine   0143464250101272   6/1/2019    Bill      7/30/2019     97530             99.00
119894   Florida   Spine   0143464250101272   6/1/2019    Bill      7/30/2019     97012             60.00
119895   Florida   Spine   0564270350101017   5/18/2019   Bill      7/30/2019     99211             84.00
119896   Florida   Spine   0564270350101017   5/18/2019   Bill      7/30/2019     G0283             48.00
119897   Florida   Spine   0564270350101017   5/18/2019   Bill      7/30/2019     97010             60.00
119898   Florida   Spine   0564270350101017   5/18/2019   Bill      7/30/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2352 of
                                                   2767

119899   Florida   Spine   0564270350101017   5/18/2019    Bill     7/30/2019     97140            79.00
119900   Florida   Spine   0564270350101017   5/18/2019    Bill     7/30/2019     97530            99.00
119901   Florida   Spine   0192246390101035   5/20/2019    Bill     7/30/2019     99211            84.00
119902   Florida   Spine   0192246390101035   5/20/2019    Bill     7/30/2019     97010            60.00
119903   Florida   Spine   0192246390101035   5/20/2019    Bill     7/30/2019     97140            79.00
119904   Florida   Spine   0192246390101035   5/20/2019    Bill     7/30/2019     G0283            48.00
119905   Florida   Spine   0192246390101035   5/20/2019    Bill     7/30/2019     97012            60.00
119906   Florida   Spine   0192246390101035   5/20/2019    Bill     7/30/2019     97530            99.00
119907   Florida   Spine   0374131480101055   5/14/2019    Bill     7/30/2019     99211            84.00
119908   Florida   Spine   0374131480101055   5/14/2019    Bill     7/30/2019     97010            60.00
119909   Florida   Spine   0374131480101055   5/14/2019    Bill     7/30/2019     97035            48.00
119910   Florida   Spine   0374131480101055   5/14/2019    Bill     7/30/2019     97112            84.00
119911   Florida   Spine   0374131480101055   5/14/2019    Bill     7/30/2019     97140            79.00
119912   Florida   Spine   0374131480101055   5/14/2019    Bill     7/30/2019     97530            99.00
119913   Florida   Spine   0374131480101055   5/14/2019    Bill     7/30/2019     G0283            48.00
119914   Florida   Spine   0619874410101035   1/1/2019     Bill     7/30/2019     99211            84.00
119915   Florida   Spine   0619874410101035   1/1/2019     Bill     7/30/2019     97010            60.00
119916   Florida   Spine   0619874410101035   1/1/2019     Bill     7/30/2019     97035            48.00
119917   Florida   Spine   0619874410101035   1/1/2019     Bill     7/30/2019     G0283            48.00
119918   Florida   Spine   0619874410101035   1/1/2019     Bill     7/30/2019     97530            99.00
119919   Florida   Spine   0136645670101228   12/11/2018   Bill     7/30/2019     G0283            48.00
119920   Florida   Spine   0136645670101228   12/11/2018   Bill     7/30/2019     97010            60.00
119921   Florida   Spine   0136645670101228   12/11/2018   Bill     7/30/2019     97140            79.00
119922   Florida   Spine   0136645670101228   12/11/2018   Bill     7/30/2019     97012            60.00
119923   Florida   Spine   0136645670101228   12/11/2018   Bill     7/30/2019     98940            79.00
119924   Florida   Spine   0345413330101089   6/2/2019     Bill     7/30/2019     99211            84.00
119925   Florida   Spine   0345413330101089   6/2/2019     Bill     7/30/2019     97530            99.00
119926   Florida   Spine   0345413330101089   6/2/2019     Bill     7/30/2019     97010            60.00
119927   Florida   Spine   0345413330101089   6/2/2019     Bill     7/30/2019     G0283            48.00
119928   Florida   Spine   0345413330101089   6/2/2019     Bill     7/30/2019     97140            79.00
119929   Florida   Spine   0345413330101089   6/2/2019     Bill     7/30/2019     97110            84.00
119930   Florida   Spine   0352144580101202   4/24/2019    Bill     7/30/2019     G0283            48.00
119931   Florida   Spine   0352144580101202   4/24/2019    Bill     7/30/2019     97140            79.00
119932   Florida   Spine   0352144580101202   4/24/2019    Bill     7/30/2019     97035            48.00
119933   Florida   Spine   0352144580101202   4/24/2019    Bill     7/30/2019     97010            60.00
119934   Florida   Spine   0352144580101202   4/24/2019    Bill     7/30/2019     97530            99.00
119935   Florida   Spine   0352144580101202   4/24/2019    Bill     7/30/2019     99211            84.00
119936   Florida   Spine   0345138870101054   5/12/2019    Bill     7/30/2019     G0283            48.00
119937   Florida   Spine   0345138870101054   5/12/2019    Bill     7/30/2019     99211            84.00
119938   Florida   Spine   0345138870101054   5/12/2019    Bill     7/30/2019     97010            60.00
119939   Florida   Spine   0452723600101042   4/20/2019    Bill     7/30/2019     99211            84.00
119940   Florida   Spine   0452723600101042   4/20/2019    Bill     7/30/2019     97010            60.00
119941   Florida   Spine   0452723600101042   4/20/2019    Bill     7/30/2019     97110            84.00
119942   Florida   Spine   0452723600101042   4/20/2019    Bill     7/30/2019     97112            84.00
119943   Florida   Spine   0452723600101042   4/20/2019    Bill     7/30/2019     97140            79.00
119944   Florida   Spine   0452723600101042   4/20/2019    Bill     7/30/2019     97530            99.00
119945   Florida   Spine   0452723600101042   4/20/2019    Bill     7/30/2019     G0283            48.00
119946   Florida   Spine   0429084450101016   6/1/2019     Bill     7/30/2019     99211            84.00
119947   Florida   Spine   0429084450101016   6/1/2019     Bill     7/30/2019     G0283            48.00
119948   Florida   Spine   0429084450101016   6/1/2019     Bill     7/30/2019     97010            60.00
119949   Florida   Spine   0429084450101016   6/1/2019     Bill     7/30/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2353 of
                                                   2767

119950   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97110            84.00
119951   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97112            84.00
119952   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     99211            84.00
119953   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97530            99.00
119954   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97010            60.00
119955   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97110            84.00
119956   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97112            84.00
119957   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97140            79.00
119958   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     G0283            48.00
119959   Florida   Spine   0563701420101034   6/13/2019   Bill      7/30/2019     97012            60.00
119960   Florida   Spine   0563701420101034   6/13/2019   Bill      7/30/2019     99211            84.00
119961   Florida   Spine   0563701420101034   6/13/2019   Bill      7/30/2019     G0283            48.00
119962   Florida   Spine   0563701420101034   6/13/2019   Bill      7/30/2019     97010            60.00
119963   Florida   Spine   0563701420101034   6/13/2019   Bill      7/30/2019     97110            84.00
119964   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     99211            84.00
119965   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97010            60.00
119966   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97035            48.00
119967   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97112            84.00
119968   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97140            79.00
119969   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97530            99.00
119970   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     G0283            48.00
119971   Florida   Spine   0505897280101063   7/3/2019    Bill      7/30/2019     99211            84.00
119972   Florida   Spine   0505897280101063   7/3/2019    Bill      7/30/2019     G0283            48.00
119973   Florida   Spine   0505897280101063   7/3/2019    Bill      7/30/2019     97530            99.00
119974   Florida   Spine   0505897280101063   7/3/2019    Bill      7/30/2019     97140            79.00
119975   Florida   Spine   0505897280101063   7/3/2019    Bill      7/30/2019     97112            84.00
119976   Florida   Spine   0505897280101063   7/3/2019    Bill      7/30/2019     97035            48.00
119977   Florida   Spine   0505897280101063   7/3/2019    Bill      7/30/2019     97010            60.00
119978   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     99211            84.00
119979   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     G0283            48.00
119980   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     97530            99.00
119981   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     97140            79.00
119982   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     97112            84.00
119983   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     97035            48.00
119984   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     97010            60.00
119985   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97010            60.00
119986   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     98941            97.00
119987   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     G0283            48.00
119988   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97110            84.00
119989   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97112            84.00
119990   Florida   Spine   0640745430101010   7/3/2019    Bill      7/30/2019     99211            84.00
119991   Florida   Spine   0640745430101010   7/3/2019    Bill      7/30/2019     97010            60.00
119992   Florida   Spine   0640745430101010   7/3/2019    Bill      7/30/2019     97035            48.00
119993   Florida   Spine   0640745430101010   7/3/2019    Bill      7/30/2019     97039            48.00
119994   Florida   Spine   0640745430101010   7/3/2019    Bill      7/30/2019     97140            79.00
119995   Florida   Spine   0640745430101010   7/3/2019    Bill      7/30/2019     G0283            48.00
119996   Florida   Spine   0640745430101010   7/3/2019    Bill      7/30/2019     97530            99.00
119997   Florida   Spine   0293954420101010   6/11/2019   Bill      7/30/2019     99211            84.00
119998   Florida   Spine   0293954420101010   6/11/2019   Bill      7/30/2019     97010            60.00
119999   Florida   Spine   0293954420101010   6/11/2019   Bill      7/30/2019     97112            84.00
120000   Florida   Spine   0293954420101010   6/11/2019   Bill      7/30/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2354 of
                                                   2767

120001   Florida   Spine   0293954420101010   6/11/2019   Bill      7/30/2019     97140            79.00
120002   Florida   Spine   0293954420101010   6/11/2019   Bill      7/30/2019     97530            99.00
120003   Florida   Spine   0293954420101010   6/11/2019   Bill      7/30/2019     97035            48.00
120004   Florida   Spine   0650350380101016   6/10/2019   Bill      7/30/2019     97010            60.00
120005   Florida   Spine   0650350380101016   6/10/2019   Bill      7/30/2019     97035            48.00
120006   Florida   Spine   0650350380101016   6/10/2019   Bill      7/30/2019     97140            79.00
120007   Florida   Spine   0650350380101016   6/10/2019   Bill      7/30/2019     G0283            48.00
120008   Florida   Spine   0650350380101016   6/10/2019   Bill      7/30/2019     99211            84.00
120009   Florida   Spine   0650350380101016   6/10/2019   Bill      7/30/2019     97530            99.00
120010   Florida   Spine   0649046560101016   4/22/2019   Bill      7/30/2019     G0283            48.00
120011   Florida   Spine   0649046560101016   4/22/2019   Bill      7/30/2019     97010            60.00
120012   Florida   Spine   0649046560101016   4/22/2019   Bill      7/30/2019     97140            79.00
120013   Florida   Spine   0649046560101016   4/22/2019   Bill      7/30/2019     99211            84.00
120014   Florida   Spine   0649046560101016   4/22/2019   Bill      7/30/2019     97110            84.00
120015   Florida   Spine   0649046560101016   4/22/2019   Bill      7/30/2019     97530            99.00
120016   Florida   Spine   0617937370101071   6/29/2019   Bill      7/30/2019     99211            84.00
120017   Florida   Spine   0617937370101071   6/29/2019   Bill      7/30/2019     G0283            48.00
120018   Florida   Spine   0617937370101071   6/29/2019   Bill      7/30/2019     97010            60.00
120019   Florida   Spine   0617937370101071   6/29/2019   Bill      7/30/2019     97140            79.00
120020   Florida   Spine   0617937370101071   6/29/2019   Bill      7/30/2019     97530            99.00
120021   Florida   Spine   0617937370101071   6/29/2019   Bill      7/30/2019     97012            60.00
120022   Florida   Spine   0338161060101113   5/2/2019    Bill      7/30/2019     99211            84.00
120023   Florida   Spine   0338161060101113   5/2/2019    Bill      7/30/2019     97140            79.00
120024   Florida   Spine   0653367410101011   6/4/2019    Bill      7/30/2019     99211            84.00
120025   Florida   Spine   0653367410101011   6/4/2019    Bill      7/30/2019     97010            60.00
120026   Florida   Spine   0653367410101011   6/4/2019    Bill      7/30/2019     97140            79.00
120027   Florida   Spine   0653367410101011   6/4/2019    Bill      7/30/2019     97530            99.00
120028   Florida   Spine   0653367410101011   6/4/2019    Bill      7/30/2019     97112            84.00
120029   Florida   Spine   0111413610101231   5/13/2019   Bill      7/30/2019     99211            84.00
120030   Florida   Spine   0111413610101231   5/13/2019   Bill      7/30/2019     G0283            48.00
120031   Florida   Spine   0111413610101231   5/13/2019   Bill      7/30/2019     97010            60.00
120032   Florida   Spine   0111413610101231   5/13/2019   Bill      7/30/2019     97140            79.00
120033   Florida   Spine   0111413610101231   5/13/2019   Bill      7/30/2019     97112            84.00
120034   Florida   Spine   0111413610101231   5/13/2019   Bill      7/30/2019     97110            84.00
120035   Florida   Spine   0600999220101049   6/25/2019   Bill      7/30/2019     G0283            48.00
120036   Florida   Spine   0600999220101049   6/25/2019   Bill      7/30/2019     97010            60.00
120037   Florida   Spine   0600999220101049   6/25/2019   Bill      7/30/2019     99211            84.00
120038   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     G0283            48.00
120039   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     97140            79.00
120040   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     97010            60.00
120041   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     97530            99.00
120042   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     99211            84.00
120043   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     97035            48.00
120044   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97010            60.00
120045   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97110            84.00
120046   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97112            84.00
120047   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     99221            84.00
120048   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97140            79.00
120049   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     G0283            48.00
120050   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     99211            84.00
120051   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2355 of
                                                   2767

120052   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     97110             84.00
120053   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     97140             79.00
120054   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     G0283             48.00
120055   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     97530             99.00
120056   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     99211             84.00
120057   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97530             99.00
120058   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97010             60.00
120059   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     G0283             48.00
120060   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97140             79.00
120061   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     99213            212.00
120062   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     97010             60.00
120063   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     97035             48.00
120064   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     97140             79.00
120065   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     G0283             48.00
120066   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     97530             99.00
120067   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     97112             84.00
120068   Florida   Spine   0322308720101045   4/12/2019   Bill      7/30/2019     97012             60.00
120069   Florida   Spine   0322308720101045   4/12/2019   Bill      7/30/2019     98940             79.00
120070   Florida   Spine   0322308720101045   4/12/2019   Bill      7/30/2019     97010             60.00
120071   Florida   Spine   0322308720101045   4/12/2019   Bill      7/30/2019     G0283             48.00
120072   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     99211             84.00
120073   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97010             60.00
120074   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97110             84.00
120075   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     G0283             48.00
120076   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97140             79.00
120077   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97530             99.00
120078   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97012             60.00
120079   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     99211             84.00
120080   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     97010             60.00
120081   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     97035             48.00
120082   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     97112             84.00
120083   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     97140             79.00
120084   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     97530             99.00
120085   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     G0283             48.00
120086   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     99211             84.00
120087   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97010             60.00
120088   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97035             48.00
120089   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97112             84.00
120090   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97140             79.00
120091   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97530             99.00
120092   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     G0283             48.00
120093   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     99211             84.00
120094   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     97010             60.00
120095   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     97110             84.00
120096   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     97112             84.00
120097   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     97140             79.00
120098   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     97530             99.00
120099   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     G0283             48.00
120100   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     99211             84.00
120101   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     97010             60.00
120102   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2356 of
                                                   2767

120103   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     97112             84.00
120104   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     97140             79.00
120105   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     97530             99.00
120106   Florida   Spine   0652183750101011   5/13/2019   Bill      7/30/2019     G0283             48.00
120107   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     99211             84.00
120108   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     G0283             48.00
120109   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97010             60.00
120110   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97140             79.00
120111   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     99211             84.00
120112   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     G0283             48.00
120113   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97010             60.00
120114   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97140             79.00
120115   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97112             84.00
120116   Florida   Spine   0586408480101010   4/2/2019    Bill      7/30/2019     97140             79.00
120117   Florida   Spine   0586408480101010   4/2/2019    Bill      7/30/2019     99211             84.00
120118   Florida   Spine   0548207890101058   2/14/2019   Bill      7/30/2019     G0283             48.00
120119   Florida   Spine   0548207890101058   2/14/2019   Bill      7/30/2019     97140             79.00
120120   Florida   Spine   0548207890101058   2/14/2019   Bill      7/30/2019     97010             60.00
120121   Florida   Spine   0548207890101058   2/14/2019   Bill      7/30/2019     97110             84.00
120122   Florida   Spine   0548207890101058   2/14/2019   Bill      7/30/2019     97530             99.00
120123   Florida   Spine   0548207890101058   2/14/2019   Bill      7/30/2019     99211             84.00
120124   Florida   Spine   0356081230101370   5/2/2019    Bill      7/30/2019     99211             84.00
120125   Florida   Spine   0356081230101370   5/2/2019    Bill      7/30/2019     97010             60.00
120126   Florida   Spine   0356081230101370   5/2/2019    Bill      7/30/2019     G0283             48.00
120127   Florida   Spine   0356081230101370   5/2/2019    Bill      7/30/2019     97140             79.00
120128   Florida   Spine   0356081230101370   5/2/2019    Bill      7/30/2019     97530             99.00
120129   Florida   Spine   0356081230101370   5/2/2019    Bill      7/30/2019     97110             84.00
120130   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     99211             84.00
120131   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     97010             60.00
120132   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     G0283             48.00
120133   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     97530             99.00
120134   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     97140             79.00
120135   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     97112             84.00
120136   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     97035             48.00
120137   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     99211             84.00
120138   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     97010             60.00
120139   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     G0283             48.00
120140   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     97530             99.00
120141   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     97140             79.00
120142   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     97112             84.00
120143   Florida   Spine   0585424190101019   6/13/2019   Bill      7/30/2019     97035             48.00
120144   Florida   Spine   0620593880101021   7/12/2019   Bill      7/30/2019     99203            302.00
120145   Florida   Spine   0488600520101021   4/12/2019   Bill      7/30/2019     97010             60.00
120146   Florida   Spine   0488600520101021   4/12/2019   Bill      7/30/2019     97140             79.00
120147   Florida   Spine   0488600520101021   4/12/2019   Bill      7/30/2019     97530             99.00
120148   Florida   Spine   0488600520101021   4/12/2019   Bill      7/30/2019     G0283             48.00
120149   Florida   Spine   0488600520101021   4/12/2019   Bill      7/30/2019     98941             97.00
120150   Florida   Spine   0488600520101021   4/12/2019   Bill      7/30/2019     97012             60.00
120151   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     99211             84.00
120152   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97010             60.00
120153   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2357 of
                                                   2767

120154   Florida   Spine   0554716960101047   7/3/2019     Bill     7/30/2019     97110             84.00
120155   Florida   Spine   0554716960101047   7/3/2019     Bill     7/30/2019     97140             79.00
120156   Florida   Spine   0554716960101047   7/3/2019     Bill     7/30/2019     97530             99.00
120157   Florida   Spine   0554716960101047   7/3/2019     Bill     7/30/2019     97012             60.00
120158   Florida   Spine   0126489720101090   6/13/2019    Bill     7/30/2019     G0283             48.00
120159   Florida   Spine   0126489720101090   6/13/2019    Bill     7/30/2019     97010             60.00
120160   Florida   Spine   0126489720101090   6/13/2019    Bill     7/30/2019     97039             48.00
120161   Florida   Spine   0126489720101090   6/13/2019    Bill     7/30/2019     97140             79.00
120162   Florida   Spine   0126489720101090   6/13/2019    Bill     7/30/2019     97110             84.00
120163   Florida   Spine   0126489720101090   6/13/2019    Bill     7/30/2019     97530             99.00
120164   Florida   Spine   0126489720101090   6/13/2019    Bill     7/30/2019     99212            115.00
120165   Florida   Spine   0103547670101092   6/17/2019    Bill     7/30/2019     97010             60.00
120166   Florida   Spine   0103547670101092   6/17/2019    Bill     7/30/2019     97035             48.00
120167   Florida   Spine   0103547670101092   6/17/2019    Bill     7/30/2019     98940             79.00
120168   Florida   Spine   0103547670101092   6/17/2019    Bill     7/30/2019     G0283             48.00
120169   Florida   Spine   0103547670101092   6/17/2019    Bill     7/30/2019     A4556             24.00
120170   Florida   Spine   0103547670101092   6/17/2019    Bill     7/30/2019     97530             99.00
120171   Florida   Spine   0499481960101012   4/30/2019    Bill     7/30/2019     G0283             48.00
120172   Florida   Spine   0499481960101012   4/30/2019    Bill     7/30/2019     97010             60.00
120173   Florida   Spine   0499481960101012   4/30/2019    Bill     7/30/2019     97012             60.00
120174   Florida   Spine   0499481960101012   4/30/2019    Bill     7/30/2019     97530             99.00
120175   Florida   Spine   0499481960101012   4/30/2019    Bill     7/30/2019     97140             79.00
120176   Florida   Spine   0499481960101012   4/30/2019    Bill     7/30/2019     99211             84.00
120177   Florida   Spine   0562968810101046   5/27/2019    Bill     7/30/2019     97010             60.00
120178   Florida   Spine   0562968810101046   5/27/2019    Bill     7/30/2019     97035             48.00
120179   Florida   Spine   0562968810101046   5/27/2019    Bill     7/30/2019     98941             97.00
120180   Florida   Spine   0562968810101046   5/27/2019    Bill     7/30/2019     G0283             48.00
120181   Florida   Spine   0136645670101228   12/11/2018   Bill     7/30/2019     G0283             48.00
120182   Florida   Spine   0136645670101228   12/11/2018   Bill     7/30/2019     97010             60.00
120183   Florida   Spine   0136645670101228   12/11/2018   Bill     7/30/2019     97140             79.00
120184   Florida   Spine   0136645670101228   12/11/2018   Bill     7/30/2019     97012             60.00
120185   Florida   Spine   0136645670101228   12/11/2018   Bill     7/30/2019     98940             79.00
120186   Florida   Spine   0383863440101093   6/21/2019    Bill     7/30/2019     99211             84.00
120187   Florida   Spine   0383863440101093   6/21/2019    Bill     7/30/2019     G0283             48.00
120188   Florida   Spine   0383863440101093   6/21/2019    Bill     7/30/2019     97010             60.00
120189   Florida   Spine   0383863440101093   6/21/2019    Bill     7/30/2019     97035             48.00
120190   Florida   Spine   0383863440101093   6/21/2019    Bill     7/30/2019     97112             84.00
120191   Florida   Spine   0383863440101093   6/21/2019    Bill     7/30/2019     97140             79.00
120192   Florida   Spine   0383863440101093   6/21/2019    Bill     7/30/2019     97530             99.00
120193   Florida   Spine   0564270350101017   5/18/2019    Bill     7/30/2019     99211             84.00
120194   Florida   Spine   0564270350101017   5/18/2019    Bill     7/30/2019     G0283             48.00
120195   Florida   Spine   0564270350101017   5/18/2019    Bill     7/30/2019     97010             60.00
120196   Florida   Spine   0564270350101017   5/18/2019    Bill     7/30/2019     97140             79.00
120197   Florida   Spine   0564270350101017   5/18/2019    Bill     7/30/2019     97112             84.00
120198   Florida   Spine   0564270350101017   5/18/2019    Bill     7/30/2019     97530             99.00
120199   Florida   Spine   0592518350101015   5/8/2019     Bill     7/30/2019     97010             60.00
120200   Florida   Spine   0592518350101015   5/8/2019     Bill     7/30/2019     97035             48.00
120201   Florida   Spine   0592518350101015   5/8/2019     Bill     7/30/2019     97110             84.00
120202   Florida   Spine   0592518350101015   5/8/2019     Bill     7/30/2019     98941             97.00
120203   Florida   Spine   0592518350101015   5/8/2019     Bill     7/30/2019     G0283             48.00
120204   Florida   Spine   0539595020101027   4/7/2019     Bill     7/30/2019     99213            212.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2358 of
                                                   2767

120205   Florida   Spine   0192246390101035   5/20/2019   Bill      7/30/2019     99211             84.00
120206   Florida   Spine   0192246390101035   5/20/2019   Bill      7/30/2019     97010             60.00
120207   Florida   Spine   0192246390101035   5/20/2019   Bill      7/30/2019     97140             79.00
120208   Florida   Spine   0192246390101035   5/20/2019   Bill      7/30/2019     G0283             48.00
120209   Florida   Spine   0192246390101035   5/20/2019   Bill      7/30/2019     97530             99.00
120210   Florida   Spine   0192246390101035   5/20/2019   Bill      7/30/2019     97012             60.00
120211   Florida   Spine   0190434820101211   6/26/2019   Bill      7/30/2019     G0283             48.00
120212   Florida   Spine   0190434820101211   6/26/2019   Bill      7/30/2019     97010             60.00
120213   Florida   Spine   0190434820101211   6/26/2019   Bill      7/30/2019     97140             79.00
120214   Florida   Spine   0190434820101211   6/26/2019   Bill      7/30/2019     97530             99.00
120215   Florida   Spine   0190434820101211   6/26/2019   Bill      7/30/2019     99211             84.00
120216   Florida   Spine   0137115750101109   7/7/2019    Bill      7/30/2019     G0283             48.00
120217   Florida   Spine   0137115750101109   7/7/2019    Bill      7/30/2019     97140             79.00
120218   Florida   Spine   0137115750101109   7/7/2019    Bill      7/30/2019     97010             60.00
120219   Florida   Spine   0137115750101109   7/7/2019    Bill      7/30/2019     97035             48.00
120220   Florida   Spine   0137115750101109   7/7/2019    Bill      7/30/2019     97530             99.00
120221   Florida   Spine   0137115750101109   7/7/2019    Bill      7/30/2019     99211             84.00
120222   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     99211             84.00
120223   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     97530             99.00
120224   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     97010             60.00
120225   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     97140             79.00
120226   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     G0283             48.00
120227   Florida   Spine   0230037450101153   6/10/2019   Bill      7/30/2019     97110             84.00
120228   Florida   Spine   0347404860101043   2/28/2019   Bill      7/30/2019     97010             60.00
120229   Florida   Spine   0347404860101043   2/28/2019   Bill      7/30/2019     97140             79.00
120230   Florida   Spine   0347404860101043   2/28/2019   Bill      7/30/2019     G0283             48.00
120231   Florida   Spine   0347404860101043   2/28/2019   Bill      7/30/2019     97012             60.00
120232   Florida   Spine   0347404860101043   2/28/2019   Bill      7/30/2019     97530             99.00
120233   Florida   Spine   0347404860101043   2/28/2019   Bill      7/30/2019     97110             84.00
120234   Florida   Spine   0347404860101043   2/28/2019   Bill      7/30/2019     98940             79.00
120235   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     99211             84.00
120236   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97010             60.00
120237   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97110             84.00
120238   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97140             79.00
120239   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     G0283             48.00
120240   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97112             84.00
120241   Florida   Spine   0539595020101027   4/7/2019    Bill      7/30/2019     99213            212.00
120242   Florida   Spine   0617937370101071   6/29/2019   Bill      7/30/2019     99211             84.00
120243   Florida   Spine   0617937370101071   6/29/2019   Bill      7/30/2019     G0283             48.00
120244   Florida   Spine   0617937370101071   6/29/2019   Bill      7/30/2019     97010             60.00
120245   Florida   Spine   0617937370101071   6/29/2019   Bill      7/30/2019     97140             79.00
120246   Florida   Spine   0617937370101071   6/29/2019   Bill      7/30/2019     97530             99.00
120247   Florida   Spine   0617937370101071   6/29/2019   Bill      7/30/2019     97012             60.00
120248   Florida   Spine   0338161060101113   5/2/2019    Bill      7/30/2019     99211             84.00
120249   Florida   Spine   0338161060101113   5/2/2019    Bill      7/30/2019     97140             79.00
120250   Florida   Spine   0338161060101113   5/2/2019    Bill      7/30/2019     97112             84.00
120251   Florida   Spine   0338161060101113   5/2/2019    Bill      7/30/2019     97110             84.00
120252   Florida   Spine   0653367410101011   6/4/2019    Bill      7/30/2019     99211             84.00
120253   Florida   Spine   0653367410101011   6/4/2019    Bill      7/30/2019     97010             60.00
120254   Florida   Spine   0653367410101011   6/4/2019    Bill      7/30/2019     97140             79.00
120255   Florida   Spine   0653367410101011   6/4/2019    Bill      7/30/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2359 of
                                                   2767

120256   Florida   Spine   0628885060101017   5/22/2019   Bill      7/30/2019     97010            60.00
120257   Florida   Spine   0628885060101017   5/22/2019   Bill      7/30/2019     97110            84.00
120258   Florida   Spine   0628885060101017   5/22/2019   Bill      7/30/2019     G0283            48.00
120259   Florida   Spine   0628885060101017   5/22/2019   Bill      7/30/2019     97140            79.00
120260   Florida   Spine   0628885060101017   5/22/2019   Bill      7/30/2019     97012            60.00
120261   Florida   Spine   0628885060101017   5/22/2019   Bill      7/30/2019     99211            84.00
120262   Florida   Spine   0578735380101025   5/9/2019    Bill      7/30/2019     97140            79.00
120263   Florida   Spine   0578735380101025   5/9/2019    Bill      7/30/2019     97530            99.00
120264   Florida   Spine   0578735380101025   5/9/2019    Bill      7/30/2019     97010            60.00
120265   Florida   Spine   0578735380101025   5/9/2019    Bill      7/30/2019     99211            84.00
120266   Florida   Spine   0578735380101025   5/9/2019    Bill      7/30/2019     97112            84.00
120267   Florida   Spine   0536900810101026   6/24/2019   Bill      7/30/2019     97010            60.00
120268   Florida   Spine   0536900810101026   6/24/2019   Bill      7/30/2019     97035            48.00
120269   Florida   Spine   0536900810101026   6/24/2019   Bill      7/30/2019     G0283            48.00
120270   Florida   Spine   0536900810101026   6/24/2019   Bill      7/30/2019     97140            79.00
120271   Florida   Spine   0536900810101026   6/24/2019   Bill      7/30/2019     97530            99.00
120272   Florida   Spine   0536900810101026   6/24/2019   Bill      7/30/2019     99211            84.00
120273   Florida   Spine   0345138870101054   5/12/2019   Bill      7/30/2019     G0283            48.00
120274   Florida   Spine   0345138870101054   5/12/2019   Bill      7/30/2019     99211            84.00
120275   Florida   Spine   0345138870101054   5/12/2019   Bill      7/30/2019     97010            60.00
120276   Florida   Spine   0606925960101026   6/29/2019   Bill      7/30/2019     99211            84.00
120277   Florida   Spine   0606925960101026   6/29/2019   Bill      7/30/2019     97010            60.00
120278   Florida   Spine   0606925960101026   6/29/2019   Bill      7/30/2019     97110            84.00
120279   Florida   Spine   0606925960101026   6/29/2019   Bill      7/30/2019     97140            79.00
120280   Florida   Spine   0606925960101026   6/29/2019   Bill      7/30/2019     G0283            48.00
120281   Florida   Spine   0606925960101026   6/29/2019   Bill      7/30/2019     97012            60.00
120282   Florida   Spine   0658705680101010   6/22/2019   Bill      7/30/2019     99211            84.00
120283   Florida   Spine   0658705680101010   6/22/2019   Bill      7/30/2019     G0283            48.00
120284   Florida   Spine   0658705680101010   6/22/2019   Bill      7/30/2019     97110            84.00
120285   Florida   Spine   0658705680101010   6/22/2019   Bill      7/30/2019     97010            60.00
120286   Florida   Spine   0658705680101010   6/22/2019   Bill      7/30/2019     97012            60.00
120287   Florida   Spine   0095749790101073   4/26/2019   Bill      7/30/2019     99211            84.00
120288   Florida   Spine   0095749790101073   4/26/2019   Bill      7/30/2019     97010            60.00
120289   Florida   Spine   0095749790101073   4/26/2019   Bill      7/30/2019     97110            84.00
120290   Florida   Spine   0095749790101073   4/26/2019   Bill      7/30/2019     G0283            48.00
120291   Florida   Spine   0095749790101073   4/26/2019   Bill      7/30/2019     97039            48.00
120292   Florida   Spine   0095749790101073   4/26/2019   Bill      7/30/2019     97140            79.00
120293   Florida   Spine   0615339800101015   5/15/2019   Bill      7/30/2019     G0283            48.00
120294   Florida   Spine   0615339800101015   5/15/2019   Bill      7/30/2019     97010            60.00
120295   Florida   Spine   0615339800101015   5/15/2019   Bill      7/30/2019     99211            84.00
120296   Florida   Spine   0615339800101015   5/15/2019   Bill      7/30/2019     97112            84.00
120297   Florida   Spine   0615339800101015   5/15/2019   Bill      7/30/2019     97110            84.00
120298   Florida   Spine   0615339800101015   5/15/2019   Bill      7/30/2019     97140            79.00
120299   Florida   Spine   0493645630101109   5/13/2019   Bill      7/30/2019     99211            84.00
120300   Florida   Spine   0493645630101109   5/13/2019   Bill      7/30/2019     97010            60.00
120301   Florida   Spine   0493645630101109   5/13/2019   Bill      7/30/2019     97110            84.00
120302   Florida   Spine   0493645630101109   5/13/2019   Bill      7/30/2019     97112            84.00
120303   Florida   Spine   0493645630101109   5/13/2019   Bill      7/30/2019     97140            79.00
120304   Florida   Spine   0493645630101109   5/13/2019   Bill      7/30/2019     97530            99.00
120305   Florida   Spine   0493645630101109   5/13/2019   Bill      7/30/2019     G0283            48.00
120306   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2360 of
                                                   2767

120307   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     97010            60.00
120308   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     97140            79.00
120309   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     99211            84.00
120310   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     97112            84.00
120311   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     97110            84.00
120312   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     99211            84.00
120313   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     G0283            48.00
120314   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97010            60.00
120315   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97140            79.00
120316   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97110            84.00
120317   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97112            84.00
120318   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97010            60.00
120319   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97110            84.00
120320   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97112            84.00
120321   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     99211            84.00
120322   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97140            79.00
120323   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     G0283            48.00
120324   Florida   Spine   0592251180101035   6/29/2019   Bill      7/30/2019     99211            84.00
120325   Florida   Spine   0592251180101035   6/29/2019   Bill      7/30/2019     97010            60.00
120326   Florida   Spine   0592251180101035   6/29/2019   Bill      7/30/2019     97140            79.00
120327   Florida   Spine   0592251180101035   6/29/2019   Bill      7/30/2019     97110            84.00
120328   Florida   Spine   0592251180101035   6/29/2019   Bill      7/30/2019     97012            60.00
120329   Florida   Spine   0592251180101035   6/29/2019   Bill      7/30/2019     G0283            48.00
120330   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     G0283            48.00
120331   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     97140            79.00
120332   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     97010            60.00
120333   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     97530            99.00
120334   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     99211            84.00
120335   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     97035            48.00
120336   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     99211            84.00
120337   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     G0283            48.00
120338   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     97530            99.00
120339   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     97140            79.00
120340   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     97112            84.00
120341   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     97110            84.00
120342   Florida   Spine   0659301680101017   5/9/2019    Bill      7/30/2019     97010            60.00
120343   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     99211            84.00
120344   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     97010            60.00
120345   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     97112            84.00
120346   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     97140            79.00
120347   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     97530            99.00
120348   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     G0283            48.00
120349   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     97110            84.00
120350   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     G0283            48.00
120351   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     99211            84.00
120352   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     97530            99.00
120353   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     97140            79.00
120354   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     97112            84.00
120355   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     97010            60.00
120356   Florida   Spine   0465620550101029   6/3/2019    Bill      7/30/2019     97110            84.00
120357   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2361 of
                                                   2767

120358   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2019     97010             60.00
120359   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2019     97140             79.00
120360   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2019     97530             99.00
120361   Florida   Spine   0354135220101055   3/19/2018   Bill      7/30/2019     G0283             48.00
120362   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     99211             84.00
120363   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     G0283             48.00
120364   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97010             60.00
120365   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97140             79.00
120366   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97110             84.00
120367   Florida   Spine   0429084450101016   6/1/2019    Bill      7/30/2019     97112             84.00
120368   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97010             60.00
120369   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     99211             84.00
120370   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     G0283             48.00
120371   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97110             84.00
120372   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97112             84.00
120373   Florida   Spine   0497175480101021   5/4/2019    Bill      7/30/2019     97140             79.00
120374   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     99211             84.00
120375   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97010             60.00
120376   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97035             48.00
120377   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97112             84.00
120378   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97140             79.00
120379   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97530             99.00
120380   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     G0283             48.00
120381   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     99211             84.00
120382   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     97010             60.00
120383   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     97110             84.00
120384   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     97140             79.00
120385   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     G0283             48.00
120386   Florida   Spine   0590496530101035   6/17/2019   Bill      7/30/2019     97530             99.00
120387   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     99211             84.00
120388   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97530             99.00
120389   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97010             60.00
120390   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     G0283             48.00
120391   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97140             79.00
120392   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97035             48.00
120393   Florida   Spine   0607250220101016   6/3/2019    Bill      7/30/2019     99212            115.00
120394   Florida   Spine   0607250220101016   6/3/2019    Bill      7/30/2019     G0283             48.00
120395   Florida   Spine   0607250220101016   6/3/2019    Bill      7/30/2019     97530             99.00
120396   Florida   Spine   0607250220101016   6/3/2019    Bill      7/30/2019     97140             79.00
120397   Florida   Spine   0607250220101016   6/3/2019    Bill      7/30/2019     97112             84.00
120398   Florida   Spine   0607250220101016   6/3/2019    Bill      7/30/2019     97010             60.00
120399   Florida   Spine   0607250220101016   6/3/2019    Bill      7/30/2019     97110             84.00
120400   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     99213            212.00
120401   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     G0283             48.00
120402   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97140             79.00
120403   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97010             60.00
120404   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97012             60.00
120405   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97110             84.00
120406   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97112             84.00
120407   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     98940             79.00
120408   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2362 of
                                                   2767

120409   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97010             60.00
120410   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97140             79.00
120411   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97012             60.00
120412   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97035             48.00
120413   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97110             84.00
120414   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     98940             79.00
120415   Florida   Spine   0653584250101022   6/17/2019   Bill      7/30/2019     99213            212.00
120416   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     97010             60.00
120417   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     97140             79.00
120418   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     G0283             48.00
120419   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     97530             99.00
120420   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     97112             84.00
120421   Florida   Spine   0565314300101039   6/29/2019   Bill      7/30/2019     99211             84.00
120422   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     99211             84.00
120423   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97010             60.00
120424   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97110             84.00
120425   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     G0283             48.00
120426   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97140             79.00
120427   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97530             99.00
120428   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97012             60.00
120429   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     99211             84.00
120430   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97010             60.00
120431   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97035             48.00
120432   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97112             84.00
120433   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97140             79.00
120434   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97530             99.00
120435   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     G0283             48.00
120436   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     99211             84.00
120437   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97530             99.00
120438   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     G0283             48.00
120439   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97010             60.00
120440   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97035             48.00
120441   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97140             79.00
120442   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     G0283             48.00
120443   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97140             79.00
120444   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97035             48.00
120445   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97010             60.00
120446   Florida   Spine   0634319960101010   6/24/2019   Bill      7/30/2019     97530             99.00
120447   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     99211             84.00
120448   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     G0283             48.00
120449   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97140             79.00
120450   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97010             60.00
120451   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97112             84.00
120452   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97035             48.00
120453   Florida   Spine   0583970970101050   6/26/2019   Bill      7/30/2019     97530             99.00
120454   Florida   Spine   0350615160101045   7/1/2019    Bill      7/30/2019     99211             84.00
120455   Florida   Spine   0350615160101045   7/1/2019    Bill      7/30/2019     97010             60.00
120456   Florida   Spine   0350615160101045   7/1/2019    Bill      7/30/2019     G0283             48.00
120457   Florida   Spine   0350615160101045   7/1/2019    Bill      7/30/2019     97140             79.00
120458   Florida   Spine   0350615160101045   7/1/2019    Bill      7/30/2019     97110             84.00
120459   Florida   Spine   0350615160101045   7/1/2019    Bill      7/30/2019     97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2363 of
                                                   2767

120460   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     99211             84.00
120461   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97010             60.00
120462   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97110             84.00
120463   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97140             79.00
120464   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     G0283             48.00
120465   Florida   Spine   0554716960101047   7/3/2019    Bill      7/30/2019     97530             99.00
120466   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     G0283             48.00
120467   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97140             79.00
120468   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97035             48.00
120469   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97010             60.00
120470   Florida   Spine   0634319960101028   7/10/2019   Bill      7/30/2019     97530             99.00
120471   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97010             60.00
120472   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     G0283             48.00
120473   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97140             79.00
120474   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97112             84.00
120475   Florida   Spine   0114103350101049   6/7/2019    Bill      7/30/2019     97110             84.00
120476   Florida   Spine   0112438410101080   5/8/2019    Bill      7/30/2019     97010             60.00
120477   Florida   Spine   0112438410101080   5/8/2019    Bill      7/30/2019     G0283             48.00
120478   Florida   Spine   0112438410101080   5/8/2019    Bill      7/30/2019     97140             79.00
120479   Florida   Spine   0112438410101080   5/8/2019    Bill      7/30/2019     97530             99.00
120480   Florida   Spine   0112438410101080   5/8/2019    Bill      7/30/2019     97112             84.00
120481   Florida   Spine   0112438410101080   5/8/2019    Bill      7/30/2019     98941             97.00
120482   Florida   Spine   0112438410101080   5/8/2019    Bill      7/30/2019     97039             48.00
120483   Florida   Spine   0587121220101039   7/20/2019   Bill      7/30/2019     99203            302.00
120484   Florida   Spine   0587121220101039   7/20/2019   Bill      7/30/2019     G0283             48.00
120485   Florida   Spine   0587121220101039   7/20/2019   Bill      7/30/2019     97010             60.00
120486   Florida   Spine   0587121220101039   7/20/2019   Bill      7/30/2019     97140             79.00
120487   Florida   Spine   0587121220101039   7/20/2019   Bill      7/30/2019     97035             48.00
120488   Florida   Spine   0587121220101039   7/20/2019   Bill      7/30/2019     A4556             24.00
120489   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     97010             60.00
120490   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     97035             48.00
120491   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     97110             84.00
120492   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     G0283             48.00
120493   Florida   Spine   0562968810101046   5/27/2019   Bill      7/30/2019     98941             97.00
120494   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     99211             84.00
120495   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97010             60.00
120496   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97110             84.00
120497   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97140             79.00
120498   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     G0283             48.00
120499   Florida   Spine   0647618710101013   5/17/2019   Bill      7/30/2019     97112             84.00
120500   Florida   Spine   0156076870000001   6/24/2019   Bill      7/30/2019     97010             60.00
120501   Florida   Spine   0129917190101072   6/23/2019   Bill      7/30/2019     99211             84.00
120502   Florida   Spine   0129917190101072   6/23/2019   Bill      7/30/2019     G0283             48.00
120503   Florida   Spine   0129917190101072   6/23/2019   Bill      7/30/2019     97010             60.00
120504   Florida   Spine   0129917190101072   6/23/2019   Bill      7/30/2019     97140             79.00
120505   Florida   Spine   0563701420101034   6/13/2019   Bill      7/30/2019     97012             60.00
120506   Florida   Spine   0563701420101034   6/13/2019   Bill      7/30/2019     99211             84.00
120507   Florida   Spine   0563701420101034   6/13/2019   Bill      7/30/2019     G0283             48.00
120508   Florida   Spine   0563701420101034   6/13/2019   Bill      7/30/2019     97140             79.00
120509   Florida   Spine   0563701420101034   6/13/2019   Bill      7/30/2019     97010             60.00
120510   Florida   Spine   0563701420101034   6/13/2019   Bill      7/30/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2364 of
                                                   2767

120511   Florida   Spine   0650350380101016   6/10/2019   Bill      7/30/2019     97010             60.00
120512   Florida   Spine   0650350380101016   6/10/2019   Bill      7/30/2019     97035             48.00
120513   Florida   Spine   0650350380101016   6/10/2019   Bill      7/30/2019     97140             79.00
120514   Florida   Spine   0650350380101016   6/10/2019   Bill      7/30/2019     G0283             48.00
120515   Florida   Spine   0650350380101016   6/10/2019   Bill      7/30/2019     99211             84.00
120516   Florida   Spine   0650350380101016   6/10/2019   Bill      7/30/2019     97039             48.00
120517   Florida   Spine   0586666620101030   9/23/2017   Bill      7/30/2019     99212            115.00
120518   Florida   Spine   0586666620101030   9/23/2017   Bill      7/30/2019     97010             60.00
120519   Florida   Spine   0586666620101030   9/23/2017   Bill      7/30/2019     G0283             48.00
120520   Florida   Spine   0586666620101030   9/23/2017   Bill      7/30/2019     97140             79.00
120521   Florida   Spine   0586666620101030   9/23/2017   Bill      7/30/2019     97039             48.00
120522   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     99213            212.00
120523   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     97010             60.00
120524   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     G0283             48.00
120525   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     97140             79.00
120526   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     97112             84.00
120527   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     97110             84.00
120528   Florida   Spine   0297487670101030   4/3/2019    Bill      7/30/2019     97530             99.00
120529   Florida   Spine   0129917190101072   6/23/2019   Bill      7/30/2019     99211             84.00
120530   Florida   Spine   0129917190101072   6/23/2019   Bill      7/30/2019     97010             60.00
120531   Florida   Spine   0129917190101072   6/23/2019   Bill      7/30/2019     97140             79.00
120532   Florida   Spine   0111413610101231   5/13/2019   Bill      7/30/2019     99211             84.00
120533   Florida   Spine   0111413610101231   5/13/2019   Bill      7/30/2019     G0283             48.00
120534   Florida   Spine   0111413610101231   5/13/2019   Bill      7/30/2019     97010             60.00
120535   Florida   Spine   0111413610101231   5/13/2019   Bill      7/30/2019     97140             79.00
120536   Florida   Spine   0111413610101231   5/13/2019   Bill      7/30/2019     97112             84.00
120537   Florida   Spine   0111413610101231   5/13/2019   Bill      7/30/2019     97110             84.00
120538   Florida   Spine   0600999220101049   6/25/2019   Bill      7/30/2019     G0283             48.00
120539   Florida   Spine   0600999220101049   6/25/2019   Bill      7/30/2019     97010             60.00
120540   Florida   Spine   0600999220101049   6/25/2019   Bill      7/30/2019     99211             84.00
120541   Florida   Spine   0600999220101049   6/25/2019   Bill      7/30/2019     97035             48.00
120542   Florida   Spine   0600999220101049   6/25/2019   Bill      7/30/2019     97140             79.00
120543   Florida   Spine   0600999220101049   6/25/2019   Bill      7/30/2019     97530             99.00
120544   Florida   Spine   0592251180101035   6/29/2019   Bill      7/30/2019     99211             84.00
120545   Florida   Spine   0592251180101035   6/29/2019   Bill      7/30/2019     97010             60.00
120546   Florida   Spine   0592251180101035   6/29/2019   Bill      7/30/2019     97140             79.00
120547   Florida   Spine   0592251180101035   6/29/2019   Bill      7/30/2019     97110             84.00
120548   Florida   Spine   0592251180101035   6/29/2019   Bill      7/30/2019     97012             60.00
120549   Florida   Spine   0592251180101035   6/29/2019   Bill      7/30/2019     G0283             48.00
120550   Florida   Spine   0607696940101019   6/1/2019    Bill      7/30/2019     99211             84.00
120551   Florida   Spine   0607696940101019   6/1/2019    Bill      7/30/2019     97010             60.00
120552   Florida   Spine   0607696940101019   6/1/2019    Bill      7/30/2019     G0283             48.00
120553   Florida   Spine   0607696940101019   6/1/2019    Bill      7/30/2019     97110             84.00
120554   Florida   Spine   0607696940101019   6/1/2019    Bill      7/30/2019     97140             79.00
120555   Florida   Spine   0607696940101019   6/1/2019    Bill      7/30/2019     97039             48.00
120556   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     G0283             48.00
120557   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     97140             79.00
120558   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     97010             60.00
120559   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     97530             99.00
120560   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     99211             84.00
120561   Florida   Spine   0581211860101013   6/17/2019   Bill      7/30/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2365 of
                                                   2767

120562   Florida   Spine   0423510660101020   3/31/2019   Bill      7/30/2019     99211            84.00
120563   Florida   Spine   0423510660101020   3/31/2019   Bill      7/30/2019     97010            60.00
120564   Florida   Spine   0423510660101020   3/31/2019   Bill      7/30/2019     97110            84.00
120565   Florida   Spine   0423510660101020   3/31/2019   Bill      7/30/2019     97112            84.00
120566   Florida   Spine   0423510660101020   3/31/2019   Bill      7/30/2019     97140            79.00
120567   Florida   Spine   0423510660101020   3/31/2019   Bill      7/30/2019     97530            99.00
120568   Florida   Spine   0423510660101020   3/31/2019   Bill      7/30/2019     G0283            48.00
120569   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97530            99.00
120570   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97010            60.00
120571   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     G0283            48.00
120572   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97140            79.00
120573   Florida   Spine   0345413330101089   6/2/2019    Bill      7/30/2019     97110            84.00
120574   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97530            99.00
120575   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97010            60.00
120576   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     G0283            48.00
120577   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97140            79.00
120578   Florida   Spine   0417883120101049   6/29/2019   Bill      7/30/2019     97035            48.00
120579   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     G0283            48.00
120580   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97140            79.00
120581   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97010            60.00
120582   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97012            60.00
120583   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97110            84.00
120584   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97112            84.00
120585   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     99211            84.00
120586   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     G0283            48.00
120587   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97010            60.00
120588   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97140            79.00
120589   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97012            60.00
120590   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97035            48.00
120591   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     97110            84.00
120592   Florida   Spine   0633422850101016   5/26/2019   Bill      7/30/2019     99211            84.00
120593   Florida   Spine   0322308720101045   4/12/2019   Bill      7/30/2019     97012            60.00
120594   Florida   Spine   0322308720101045   4/12/2019   Bill      7/30/2019     98940            79.00
120595   Florida   Spine   0322308720101045   4/12/2019   Bill      7/30/2019     97010            60.00
120596   Florida   Spine   0322308720101045   4/12/2019   Bill      7/30/2019     G0283            48.00
120597   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     99211            84.00
120598   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97010            60.00
120599   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97110            84.00
120600   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     G0283            48.00
120601   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97140            79.00
120602   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97530            99.00
120603   Florida   Spine   0446917430101052   7/14/2019   Bill      7/30/2019     97012            60.00
120604   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     99211            84.00
120605   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     97010            60.00
120606   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     97035            48.00
120607   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     97112            84.00
120608   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     97140            79.00
120609   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     97530            99.00
120610   Florida   Spine   0609977840101012   5/10/2019   Bill      7/30/2019     G0283            48.00
120611   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     99211            84.00
120612   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2366 of
                                                   2767

120613   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97010             60.00
120614   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97140             79.00
120615   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97112             84.00
120616   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97530             99.00
120617   Florida   Spine   0419163770101104   4/20/2019   Bill      7/30/2019     97110             84.00
120618   Florida   Spine   0583333620101014   6/26/2019   Bill      7/30/2019     99211             84.00
120619   Florida   Spine   0583333620101014   6/26/2019   Bill      7/30/2019     97010             60.00
120620   Florida   Spine   0583333620101014   6/26/2019   Bill      7/30/2019     G0283             48.00
120621   Florida   Spine   0583333620101014   6/26/2019   Bill      7/30/2019     97012             60.00
120622   Florida   Spine   0583333620101014   6/26/2019   Bill      7/30/2019     97110             84.00
120623   Florida   Spine   0583333620101014   6/26/2019   Bill      7/30/2019     97140             79.00
120624   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     99211             84.00
120625   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     97010             60.00
120626   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     97112             84.00
120627   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     97140             79.00
120628   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     97530             99.00
120629   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     G0283             48.00
120630   Florida   Spine   0374131480101055   5/14/2019   Bill      7/30/2019     97110             84.00
120631   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     99211             84.00
120632   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97010             60.00
120633   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97035             48.00
120634   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97112             84.00
120635   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97140             79.00
120636   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     97530             99.00
120637   Florida   Spine   0287440270101183   6/24/2019   Bill      7/30/2019     G0283             48.00
120638   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     99211             84.00
120639   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97010             60.00
120640   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97035             48.00
120641   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97112             84.00
120642   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97140             79.00
120643   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     97530             99.00
120644   Florida   Spine   0498071950101063   5/15/2019   Bill      7/30/2019     G0283             48.00
120645   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99203            275.00
120646   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140             72.00
120647   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283             44.00
120648   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010             60.00
120649   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97035             44.00
120650   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     A4556             22.00
120651   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211             77.00
120652   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530             90.00
120653   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110             77.00
120654   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140             72.00
120655   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283             44.00
120656   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010             60.00
120657   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211             77.00
120658   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530             90.00
120659   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140             72.00
120660   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283             44.00
120661   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010             60.00
120662   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97035             44.00
120663   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97039             44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2367 of
                                                   2767

120664   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211            77.00
120665   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530            90.00
120666   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110            77.00
120667   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140            72.00
120668   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283            44.00
120669   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010            60.00
120670   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211            77.00
120671   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530            90.00
120672   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110            77.00
120673   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140            72.00
120674   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283            44.00
120675   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010            60.00
120676   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211            77.00
120677   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530            90.00
120678   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110            77.00
120679   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140            72.00
120680   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283            44.00
120681   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010            60.00
120682   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211            77.00
120683   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530            90.00
120684   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110            77.00
120685   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140            72.00
120686   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283            44.00
120687   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010            60.00
120688   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211            77.00
120689   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530            90.00
120690   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110            77.00
120691   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140            72.00
120692   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283            44.00
120693   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010            60.00
120694   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97012            55.00
120695   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211            77.00
120696   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530            90.00
120697   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110            77.00
120698   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140            72.00
120699   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283            44.00
120700   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010            60.00
120701   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211            77.00
120702   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530            90.00
120703   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110            77.00
120704   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140            72.00
120705   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283            44.00
120706   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010            60.00
120707   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97035            44.00
120708   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211            77.00
120709   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530            90.00
120710   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110            77.00
120711   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140            72.00
120712   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283            44.00
120713   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010            60.00
120714   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97039            44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2368 of
                                                   2767

120715   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     72141            1,950.00
120716   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     73221            1,750.00
120717   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211               77.00
120718   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530               90.00
120719   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110               77.00
120720   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140               72.00
120721   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283               44.00
120722   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010               60.00
120723   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211               77.00
120724   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530               90.00
120725   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110               77.00
120726   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140               72.00
120727   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283               44.00
120728   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010               60.00
120729   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97039               44.00
120730   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112               72.00
120731   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211               77.00
120732   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530               90.00
120733   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110               77.00
120734   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140               72.00
120735   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283               44.00
120736   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010               60.00
120737   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97035               44.00
120738   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99212              105.00
120739   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110               77.00
120740   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112               77.00
120741   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140               72.00
120742   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283               44.00
120743   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010               60.00
120744   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211               77.00
120745   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110               77.00
120746   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112               77.00
120747   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140               72.00
120748   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283               44.00
120749   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010               60.00
120750   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211               77.00
120751   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110               77.00
120752   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112               77.00
120753   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140               72.00
120754   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283               44.00
120755   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010               60.00
120756   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211               77.00
120757   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110               77.00
120758   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112               77.00
120759   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140               72.00
120760   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283               44.00
120761   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010               60.00
120762   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211               77.00
120763   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110               77.00
120764   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112               77.00
120765   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140               72.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2369 of
                                                   2767

120766   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283             44.00
120767   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010             60.00
120768   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211             77.00
120769   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110             77.00
120770   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112             77.00
120771   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140             72.00
120772   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283             44.00
120773   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010             60.00
120774   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211             77.00
120775   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140             72.00
120776   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110             77.00
120777   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112             77.00
120778   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283             44.00
120779   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010             60.00
120780   Florida   Spine   0101858710101055   9/18/2018   Bill      7/31/2019     99213            350.00
120781   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211             77.00
120782   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530             90.00
120783   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110             77.00
120784   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112             77.00
120785   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140             72.00
120786   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211             77.00
120787   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97530             90.00
120788   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110             77.00
120789   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112             77.00
120790   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140             72.00
120791   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283             44.00
120792   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010             60.00
120793   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211             77.00
120794   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110             77.00
120795   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112             77.00
120796   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140             72.00
120797   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283             44.00
120798   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010             60.00
120799   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211             77.00
120800   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110             77.00
120801   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112             77.00
120802   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140             72.00
120803   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     G0283             44.00
120804   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010             60.00
120805   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211             77.00
120806   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110             77.00
120807   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112             77.00
120808   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140             72.00
120809   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     99211             77.00
120810   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110             77.00
120811   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112             77.00
120812   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140             72.00
120813   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97110             77.00
120814   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97112             77.00
120815   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97140             72.00
120816   Florida   Spine   0319842930101051   9/18/2018   Bill      7/31/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2370 of
                                                   2767

120817   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     G0283               44.00
120818   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     99211               77.00
120819   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     99211               77.00
120820   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97110               77.00
120821   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97112               77.00
120822   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97140               72.00
120823   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     G0283               44.00
120824   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97010               60.00
120825   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     99211               77.00
120826   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97530               90.00
120827   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97110               77.00
120828   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97112               77.00
120829   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97140               72.00
120830   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     99211               77.00
120831   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97110               77.00
120832   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97112               77.00
120833   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97140               72.00
120834   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     G0283               44.00
120835   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97010               60.00
120836   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     99213              193.00
120837   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97110               77.00
120838   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97112               77.00
120839   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97140               72.00
120840   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     G0283               44.00
120841   Florida   Spine   0319842930101051   9/18/2018    Bill     7/31/2019     97010               60.00
120842   Florida   Spine   0470287970101071   10/29/2018   Bill     8/1/2019      99203              500.00
120843   Florida   Spine   0601852370101054   6/8/2019     Bill     8/2/2019      99203              550.00
120844   Florida   Spine   0508866870101020   2/18/2016    Bill     8/2/2019      99213              385.00
120845   Florida   Spine   0334632290101010   8/6/2018     Bill     8/2/2019      99213              385.00
120846   Florida   Spine   0499481960101012   4/30/2019    Bill     8/2/2019      99213              385.00
120847   Florida   Spine   0183203100101087   4/29/2019    Bill     8/2/2019      99203              550.00
120848   Florida   Spine   0147509210101089   3/4/2019     Bill     8/2/2019      99213              385.00
120849   Florida   Spine   0290371030101061   12/8/2018    Bill     8/2/2019      99213              385.00
120850   Florida   Spine   0613782140101017   5/31/2019    Bill     8/2/2019      99203              550.00
120851   Florida   Spine   0488600520101021   4/12/2019    Bill     8/2/2019      J2001               38.50
120852   Florida   Spine   0488600520101021   4/12/2019    Bill     8/2/2019      O9965               25.00
120853   Florida   Spine   0488600520101021   4/12/2019    Bill     8/2/2019      J1020               35.00
120854   Florida   Spine   0488600520101021   4/12/2019    Bill     8/2/2019      62323            2,200.00
120855   Florida   Spine   0610419950101026   4/11/2019    Bill     8/2/2019      99213              385.00
120856   Florida   Spine   0358468060101042   12/9/2018    Bill     8/2/2019      99213              385.00
120857   Florida   Spine   0454315150101080   3/28/2019    Bill     8/2/2019      99203              550.00
120858   Florida   Spine   0374894210101154   3/28/2019    Bill     8/2/2019      99203              550.00
120859   Florida   Spine   0360636180101128   7/22/2018    Bill     8/2/2019      64490            3,300.00
120860   Florida   Spine   0360636180101128   7/22/2018    Bill     8/2/2019      64491            1,868.00
120861   Florida   Spine   0360636180101128   7/22/2018    Bill     8/2/2019      J2001              231.00
120862   Florida   Spine   0360636180101128   7/22/2018    Bill     8/2/2019      J3490               27.50
120863   Florida   Spine   0360636180101128   7/22/2018    Bill     8/2/2019      99213              385.00
120864   Florida   Spine   0358468060101034   10/23/2018   Bill     8/2/2019      99213              385.00
120865   Florida   Spine   0137115750101109   7/7/2019     Bill     8/2/2019      99203              550.00
120866   Florida   Spine   0497175480101021   5/4/2019     Bill     8/2/2019      99213              385.00
120867   Florida   Spine   0497175480101021   5/4/2019     Bill     8/2/2019      J2001              115.50
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2371 of
                                                   2767

120868   Florida   Spine   0497175480101021   5/4/2019     Bill     8/2/2019      J3301               38.50
120869   Florida   Spine   0497175480101021   5/4/2019     Bill     8/2/2019      20610              330.00
120870   Florida   Spine   0497175480101021   5/4/2019     Bill     8/2/2019      99213              385.00
120871   Florida   Spine   0386966660101029   1/30/2019    Bill     8/2/2019      99213              385.00
120872   Florida   Spine   0505444750101099   3/29/2018    Bill     8/2/2019      99213              385.00
120873   Florida   Spine   0580274610101023   1/8/2019     Bill     8/2/2019      99214              440.00
120874   Florida   Spine   0156076870000001   6/24/2019    Bill     8/2/2019      99203              550.00
120875   Florida   Spine   0345413330101089   6/2/2019     Bill     8/2/2019      99213              385.00
120876   Florida   Spine   0653584250101022   6/17/2019    Bill     8/2/2019      99204              770.00
120877   Florida   Spine   0583333620101014   6/26/2019    Bill     8/2/2019      99203              550.00
120878   Florida   Spine   0653584250101022   6/17/2019    Bill     8/2/2019      99203              550.00
120879   Florida   Spine   0536900810101026   6/24/2019    Bill     8/2/2019      99203              550.00
120880   Florida   Spine   0470231760101040   10/5/2018    Bill     8/2/2019      99213              385.00
120881   Florida   Spine   0647618710101013   5/17/2019    Bill     8/2/2019      99213              385.00
120882   Florida   Spine   0617937370101071   6/29/2019    Bill     8/2/2019      99203              550.00
120883   Florida   Spine   0275450850101085   5/11/2019    Bill     8/2/2019      J2001              115.50
120884   Florida   Spine   0275450850101085   5/11/2019    Bill     8/2/2019      J1020               35.00
120885   Florida   Spine   0275450850101085   5/11/2019    Bill     8/2/2019      Q9965               25.00
120886   Florida   Spine   0275450850101085   5/11/2019    Bill     8/2/2019      62323            2,200.00
120887   Florida   Spine   0275450850101085   5/11/2019    Bill     8/2/2019      82950               25.00
120888   Florida   Spine   0652183750101011   5/13/2019    Bill     8/2/2019      99213              385.00
120889   Florida   Spine   0652183750101011   5/13/2019    Bill     8/2/2019      99213              385.00
120890   Florida   Spine   0488639420101038   8/22/2018    Bill     8/2/2019      99213              385.00
120891   Florida   Spine   0488639420101038   8/22/2018    Bill     8/2/2019      82950               25.00
120892   Florida   Spine   0643173550101016   3/16/2019    Bill     8/2/2019      99213              385.00
120893   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      99213              385.00
120894   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      J2001              115.50
120895   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      J3490               27.50
120896   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      J0702               35.00
120897   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      Q9965               25.00
120898   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      62323            2,200.00
120899   Florida   Spine   0574187870101020   12/15/2017   Bill     8/2/2019      99213              385.00
120900   Florida   Spine   8668152690000001   6/16/2019    Bill     8/2/2019      99213              385.00
120901   Florida   Spine   0536900810101026   6/24/2019    Bill     8/2/2019      73221            1,925.00
120902   Florida   Spine   0551523380101026   5/9/2019     Bill     8/2/2019      99213              385.00
120903   Florida   Spine   8668116740000001   7/3/2019     Bill     8/2/2019      72148            2,145.00
120904   Florida   Spine   8668116740000001   7/3/2019     Bill     8/2/2019      73721            1,925.00
120905   Florida   Spine   0607696940101019   6/1/2019     Bill     8/2/2019      99211               84.00
120906   Florida   Spine   0607696940101019   6/1/2019     Bill     8/2/2019      97010               60.00
120907   Florida   Spine   0607696940101019   6/1/2019     Bill     8/2/2019      G0283               48.00
120908   Florida   Spine   0607696940101019   6/1/2019     Bill     8/2/2019      97110               84.00
120909   Florida   Spine   0607696940101019   6/1/2019     Bill     8/2/2019      97140               79.00
120910   Florida   Spine   0607696940101019   6/1/2019     Bill     8/2/2019      97012               60.00
120911   Florida   Spine   0505897280101063   7/3/2019     Bill     8/2/2019      99203              550.00
120912   Florida   Spine   0607188190101014   3/25/2019    Bill     8/2/2019      99213              385.00
120913   Florida   Spine   0607188190101014   3/25/2019    Bill     8/2/2019      73560              325.00
120914   Florida   Spine   0601432770101028   4/18/2019    Bill     8/2/2019      99213              385.00
120915   Florida   Spine   0411217460101051   6/20/2019    Bill     8/2/2019      99213              385.00
120916   Florida   Spine   0409756410101160   7/9/2019     Bill     8/2/2019      99203              302.00
120917   Florida   Spine   0409756410101160   7/9/2019     Bill     8/2/2019      G0283               48.00
120918   Florida   Spine   0409756410101160   7/9/2019     Bill     8/2/2019      97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2372 of
                                                   2767

120919   Florida   Spine   0409756410101160   7/9/2019    Bill      8/2/2019      97035             48.00
120920   Florida   Spine   0409756410101160   7/9/2019    Bill      8/2/2019      97039             48.00
120921   Florida   Spine   0409756410101160   7/9/2019    Bill      8/2/2019      97140             79.00
120922   Florida   Spine   0409756410101160   7/9/2019    Bill      8/2/2019      A4556             24.00
120923   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      99211             84.00
120924   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      97010             60.00
120925   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      G0283             48.00
120926   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      97140             79.00
120927   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      97110             84.00
120928   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      97012             60.00
120929   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      99211             84.00
120930   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      97010             60.00
120931   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      G0283             48.00
120932   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      97012             60.00
120933   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      97110             84.00
120934   Florida   Spine   0409756410101160   7/9/2019    Bill      8/2/2019      G0283             48.00
120935   Florida   Spine   0409756410101160   7/9/2019    Bill      8/2/2019      97010             60.00
120936   Florida   Spine   0409756410101160   7/9/2019    Bill      8/2/2019      97035             48.00
120937   Florida   Spine   0409756410101160   7/9/2019    Bill      8/2/2019      97140             79.00
120938   Florida   Spine   0409756410101160   7/9/2019    Bill      8/2/2019      97012             60.00
120939   Florida   Spine   0409756410101160   7/9/2019    Bill      8/2/2019      99211             84.00
120940   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      99211             84.00
120941   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      97140             79.00
120942   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      G0283             48.00
120943   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      97010             60.00
120944   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      97530             99.00
120945   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      97035             48.00
120946   Florida   Spine   0143464250101272   6/1/2019    Bill      8/2/2019      99211             84.00
120947   Florida   Spine   0143464250101272   6/1/2019    Bill      8/2/2019      97010             60.00
120948   Florida   Spine   0143464250101272   6/1/2019    Bill      8/2/2019      97140             79.00
120949   Florida   Spine   0143464250101272   6/1/2019    Bill      8/2/2019      G0283             48.00
120950   Florida   Spine   0143464250101272   6/1/2019    Bill      8/2/2019      97530             99.00
120951   Florida   Spine   0143464250101272   6/1/2019    Bill      8/2/2019      97012             60.00
120952   Florida   Spine   0499481960101012   4/30/2019   Bill      8/2/2019      99211             84.00
120953   Florida   Spine   0499481960101012   4/30/2019   Bill      8/2/2019      97010             60.00
120954   Florida   Spine   0499481960101012   4/30/2019   Bill      8/2/2019      97140             79.00
120955   Florida   Spine   0499481960101012   4/30/2019   Bill      8/2/2019      G0283             48.00
120956   Florida   Spine   0499481960101012   4/30/2019   Bill      8/2/2019      97530             99.00
120957   Florida   Spine   0499481960101012   4/30/2019   Bill      8/2/2019      97012             60.00
120958   Florida   Spine   0157540070101106   7/18/2019   Bill      8/2/2019      99202            212.00
120959   Florida   Spine   0157540070101106   7/18/2019   Bill      8/2/2019      97010             60.00
120960   Florida   Spine   0157540070101106   7/18/2019   Bill      8/2/2019      97140             79.00
120961   Florida   Spine   0157540070101106   7/18/2019   Bill      8/2/2019      G0283             48.00
120962   Florida   Spine   0157540070101106   7/18/2019   Bill      8/2/2019      97530             99.00
120963   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      99211             84.00
120964   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97010             60.00
120965   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97110             84.00
120966   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97140             79.00
120967   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      G0283             48.00
120968   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97530             99.00
120969   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97012             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2373 of
                                                   2767

120970   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      99203            302.00
120971   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97010             60.00
120972   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      G0283             48.00
120973   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97140             79.00
120974   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97112             84.00
120975   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97110             84.00
120976   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97530             99.00
120977   Florida   Spine   0293954420101010   6/11/2019   Bill      8/2/2019      99211             84.00
120978   Florida   Spine   0293954420101010   6/11/2019   Bill      8/2/2019      97010             60.00
120979   Florida   Spine   0293954420101010   6/11/2019   Bill      8/2/2019      97112             84.00
120980   Florida   Spine   0293954420101010   6/11/2019   Bill      8/2/2019      G0283             48.00
120981   Florida   Spine   0293954420101010   6/11/2019   Bill      8/2/2019      97140             79.00
120982   Florida   Spine   0293954420101010   6/11/2019   Bill      8/2/2019      97530             99.00
120983   Florida   Spine   0577202370101144   7/9/2019    Bill      8/2/2019      99211             84.00
120984   Florida   Spine   0577202370101144   7/9/2019    Bill      8/2/2019      97010             60.00
120985   Florida   Spine   0577202370101144   7/9/2019    Bill      8/2/2019      97140             79.00
120986   Florida   Spine   0577202370101144   7/9/2019    Bill      8/2/2019      97110             84.00
120987   Florida   Spine   0577202370101144   7/9/2019    Bill      8/2/2019      G0283             48.00
120988   Florida   Spine   0577202370101144   7/9/2019    Bill      8/2/2019      97039             48.00
120989   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      99211             84.00
120990   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      G0283             48.00
120991   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      97010             60.00
120992   Florida   Spine   0600999220101049   6/25/2019   Bill      8/2/2019      G0283             48.00
120993   Florida   Spine   0600999220101049   6/25/2019   Bill      8/2/2019      97010             60.00
120994   Florida   Spine   0600999220101049   6/25/2019   Bill      8/2/2019      99211             84.00
120995   Florida   Spine   0600999220101049   6/25/2019   Bill      8/2/2019      97140             79.00
120996   Florida   Spine   0600999220101049   6/25/2019   Bill      8/2/2019      97039             48.00
120997   Florida   Spine   0617937370101071   6/29/2019   Bill      8/2/2019      99212            115.00
120998   Florida   Spine   0617937370101071   6/29/2019   Bill      8/2/2019      97112             84.00
120999   Florida   Spine   0617937370101071   6/29/2019   Bill      8/2/2019      97110             84.00
121000   Florida   Spine   0615339800101015   5/15/2019   Bill      8/2/2019      G0283             48.00
121001   Florida   Spine   0615339800101015   5/15/2019   Bill      8/2/2019      97010             60.00
121002   Florida   Spine   0615339800101015   5/15/2019   Bill      8/2/2019      99211             84.00
121003   Florida   Spine   0615339800101015   5/15/2019   Bill      8/2/2019      97112             84.00
121004   Florida   Spine   0615339800101015   5/15/2019   Bill      8/2/2019      97110             84.00
121005   Florida   Spine   0615339800101015   5/15/2019   Bill      8/2/2019      97140             79.00
121006   Florida   Spine   8667785390000001   5/11/2019   Bill      8/2/2019      97110             84.00
121007   Florida   Spine   8667785390000001   5/11/2019   Bill      8/2/2019      99211             84.00
121008   Florida   Spine   8667785390000001   5/11/2019   Bill      8/2/2019      97010             60.00
121009   Florida   Spine   8667785390000001   5/11/2019   Bill      8/2/2019      97140             79.00
121010   Florida   Spine   8667785390000001   5/11/2019   Bill      8/2/2019      G0283             48.00
121011   Florida   Spine   0653367410101011   6/4/2019    Bill      8/2/2019      99211             84.00
121012   Florida   Spine   0653367410101011   6/4/2019    Bill      8/2/2019      97010             60.00
121013   Florida   Spine   0653367410101011   6/4/2019    Bill      8/2/2019      97140             79.00
121014   Florida   Spine   0653367410101011   6/4/2019    Bill      8/2/2019      97112             84.00
121015   Florida   Spine   0653367410101011   6/4/2019    Bill      8/2/2019      97530             99.00
121016   Florida   Spine   0411217460101051   6/20/2019   Bill      8/2/2019      99211             84.00
121017   Florida   Spine   0411217460101051   6/20/2019   Bill      8/2/2019      97140             79.00
121018   Florida   Spine   0411217460101051   6/20/2019   Bill      8/2/2019      97010             60.00
121019   Florida   Spine   0411217460101051   6/20/2019   Bill      8/2/2019      G0283             48.00
121020   Florida   Spine   0411217460101051   6/20/2019   Bill      8/2/2019      97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2374 of
                                                   2767

121021   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      99211             84.00
121022   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      97010             60.00
121023   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      97140             79.00
121024   Florida   Spine   8668152690000001   6/16/2019   Bill      8/2/2019      97530             99.00
121025   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      99211             84.00
121026   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      G0283             48.00
121027   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      97110             84.00
121028   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      97010             60.00
121029   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      97012             60.00
121030   Florida   Spine   0606925960101026   6/29/2019   Bill      8/2/2019      99211             84.00
121031   Florida   Spine   0606925960101026   6/29/2019   Bill      8/2/2019      97010             60.00
121032   Florida   Spine   0606925960101026   6/29/2019   Bill      8/2/2019      97110             84.00
121033   Florida   Spine   0606925960101026   6/29/2019   Bill      8/2/2019      G0283             48.00
121034   Florida   Spine   0606925960101026   6/29/2019   Bill      8/2/2019      97012             60.00
121035   Florida   Spine   0563701420101034   6/13/2019   Bill      8/2/2019      97012             60.00
121036   Florida   Spine   0563701420101034   6/13/2019   Bill      8/2/2019      99211             84.00
121037   Florida   Spine   0563701420101034   6/13/2019   Bill      8/2/2019      G0283             48.00
121038   Florida   Spine   0563701420101034   6/13/2019   Bill      8/2/2019      97010             60.00
121039   Florida   Spine   0563701420101034   6/13/2019   Bill      8/2/2019      97110             84.00
121040   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      99211             84.00
121041   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      G0283             48.00
121042   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97010             60.00
121043   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97035             48.00
121044   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97140             79.00
121045   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97112             84.00
121046   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97530             99.00
121047   Florida   Spine   0505897280101063   7/3/2019    Bill      8/2/2019      99211             84.00
121048   Florida   Spine   0505897280101063   7/3/2019    Bill      8/2/2019      G0283             48.00
121049   Florida   Spine   0505897280101063   7/3/2019    Bill      8/2/2019      97530             99.00
121050   Florida   Spine   0505897280101063   7/3/2019    Bill      8/2/2019      97140             79.00
121051   Florida   Spine   0505897280101063   7/3/2019    Bill      8/2/2019      97112             84.00
121052   Florida   Spine   0505897280101063   7/3/2019    Bill      8/2/2019      97035             48.00
121053   Florida   Spine   0505897280101063   7/3/2019    Bill      8/2/2019      97010             60.00
121054   Florida   Spine   0581211860101013   6/17/2019   Bill      8/2/2019      G0283             48.00
121055   Florida   Spine   0581211860101013   6/17/2019   Bill      8/2/2019      97140             79.00
121056   Florida   Spine   0581211860101013   6/17/2019   Bill      8/2/2019      97010             60.00
121057   Florida   Spine   0581211860101013   6/17/2019   Bill      8/2/2019      97530             99.00
121058   Florida   Spine   0581211860101013   6/17/2019   Bill      8/2/2019      99211             84.00
121059   Florida   Spine   0581211860101013   6/17/2019   Bill      8/2/2019      97035             48.00
121060   Florida   Spine   0607696940101019   6/1/2019    Bill      8/2/2019      99211             84.00
121061   Florida   Spine   0607696940101019   6/1/2019    Bill      8/2/2019      97010             60.00
121062   Florida   Spine   0607696940101019   6/1/2019    Bill      8/2/2019      G0283             48.00
121063   Florida   Spine   0607696940101019   6/1/2019    Bill      8/2/2019      97110             84.00
121064   Florida   Spine   0607696940101019   6/1/2019    Bill      8/2/2019      97039             48.00
121065   Florida   Spine   0095749790101073   4/26/2019   Bill      8/2/2019      99213            385.00
121066   Florida   Spine   0095749790101073   4/26/2019   Bill      8/2/2019      97010             60.00
121067   Florida   Spine   0095749790101073   4/26/2019   Bill      8/2/2019      97039             48.00
121068   Florida   Spine   0095749790101073   4/26/2019   Bill      8/2/2019      97140             79.00
121069   Florida   Spine   0095749790101073   4/26/2019   Bill      8/2/2019      G0283             48.00
121070   Florida   Spine   0095749790101073   4/26/2019   Bill      8/2/2019      97110             84.00
121071   Florida   Spine   0436328500101075   3/11/2019   Bill      8/2/2019      99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2375 of
                                                   2767

121072   Florida   Spine   0436328500101075   3/11/2019    Bill     8/2/2019      97010             60.00
121073   Florida   Spine   0436328500101075   3/11/2019    Bill     8/2/2019      97110             84.00
121074   Florida   Spine   0436328500101075   3/11/2019    Bill     8/2/2019      97112             84.00
121075   Florida   Spine   0436328500101075   3/11/2019    Bill     8/2/2019      G0283             48.00
121076   Florida   Spine   0436328500101075   3/11/2019    Bill     8/2/2019      97140             79.00
121077   Florida   Spine   0465620550101029   6/3/2019     Bill     8/2/2019      99211             84.00
121078   Florida   Spine   0465620550101029   6/3/2019     Bill     8/2/2019      G0283             48.00
121079   Florida   Spine   0465620550101029   6/3/2019     Bill     8/2/2019      97010             60.00
121080   Florida   Spine   0465620550101029   6/3/2019     Bill     8/2/2019      97140             79.00
121081   Florida   Spine   0465620550101029   6/3/2019     Bill     8/2/2019      97112             84.00
121082   Florida   Spine   0465620550101029   6/3/2019     Bill     8/2/2019      97530             99.00
121083   Florida   Spine   0465620550101029   6/3/2019     Bill     8/2/2019      97110             84.00
121084   Florida   Spine   0628885060101017   5/22/2019    Bill     8/2/2019      97010             60.00
121085   Florida   Spine   0628885060101017   5/22/2019    Bill     8/2/2019      97110             84.00
121086   Florida   Spine   0628885060101017   5/22/2019    Bill     8/2/2019      G0283             48.00
121087   Florida   Spine   0628885060101017   5/22/2019    Bill     8/2/2019      97140             79.00
121088   Florida   Spine   0628885060101017   5/22/2019    Bill     8/2/2019      97012             60.00
121089   Florida   Spine   0628885060101017   5/22/2019    Bill     8/2/2019      99211             84.00
121090   Florida   Spine   0592251180101035   6/29/2019    Bill     8/2/2019      99211             84.00
121091   Florida   Spine   0592251180101035   6/29/2019    Bill     8/2/2019      97010             60.00
121092   Florida   Spine   0592251180101035   6/29/2019    Bill     8/2/2019      97140             79.00
121093   Florida   Spine   0592251180101035   6/29/2019    Bill     8/2/2019      97110             84.00
121094   Florida   Spine   0592251180101035   6/29/2019    Bill     8/2/2019      97012             60.00
121095   Florida   Spine   0592251180101035   6/29/2019    Bill     8/2/2019      G0283             48.00
121096   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      99211             84.00
121097   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      G0283             48.00
121098   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      97010             60.00
121099   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      97140             79.00
121100   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      97110             84.00
121101   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      97112             84.00
121102   Florida   Spine   0136645670101228   12/11/2018   Bill     8/2/2019      G0283             48.00
121103   Florida   Spine   0136645670101228   12/11/2018   Bill     8/2/2019      97010             60.00
121104   Florida   Spine   0136645670101228   12/11/2018   Bill     8/2/2019      97140             79.00
121105   Florida   Spine   0136645670101228   12/11/2018   Bill     8/2/2019      97012             60.00
121106   Florida   Spine   0136645670101228   12/11/2018   Bill     8/2/2019      98940             79.00
121107   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      99211             84.00
121108   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      G0283             48.00
121109   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      97010             60.00
121110   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      97140             79.00
121111   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      97110             84.00
121112   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      97112             84.00
121113   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      G0283             48.00
121114   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      97010             60.00
121115   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      97039             48.00
121116   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      97140             79.00
121117   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      97110             84.00
121118   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      97530             99.00
121119   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      99212            115.00
121120   Florida   Spine   0590496530101035   6/17/2019    Bill     8/2/2019      99211             84.00
121121   Florida   Spine   0590496530101035   6/17/2019    Bill     8/2/2019      97010             60.00
121122   Florida   Spine   0590496530101035   6/17/2019    Bill     8/2/2019      97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2376 of
                                                   2767

121123   Florida   Spine   0590496530101035   6/17/2019   Bill      8/2/2019      97140             79.00
121124   Florida   Spine   0590496530101035   6/17/2019   Bill      8/2/2019      G0283             48.00
121125   Florida   Spine   0590496530101035   6/17/2019   Bill      8/2/2019      97530             99.00
121126   Florida   Spine   0103547670101092   6/17/2019   Bill      8/2/2019      97010             60.00
121127   Florida   Spine   0103547670101092   6/17/2019   Bill      8/2/2019      97035             48.00
121128   Florida   Spine   0103547670101092   6/17/2019   Bill      8/2/2019      98940             79.00
121129   Florida   Spine   0103547670101092   6/17/2019   Bill      8/2/2019      97530             99.00
121130   Florida   Spine   0103547670101092   6/17/2019   Bill      8/2/2019      G0283             48.00
121131   Florida   Spine   0562968810101046   5/27/2019   Bill      8/2/2019      99211             84.00
121132   Florida   Spine   0562968810101046   5/27/2019   Bill      8/2/2019      97010             60.00
121133   Florida   Spine   0562968810101046   5/27/2019   Bill      8/2/2019      97035             48.00
121134   Florida   Spine   0562968810101046   5/27/2019   Bill      8/2/2019      G0283             48.00
121135   Florida   Spine   0613782140101017   5/31/2019   Bill      8/2/2019      99211             84.00
121136   Florida   Spine   0613782140101017   5/31/2019   Bill      8/2/2019      G0283             48.00
121137   Florida   Spine   0613782140101017   5/31/2019   Bill      8/2/2019      97010             60.00
121138   Florida   Spine   0613782140101017   5/31/2019   Bill      8/2/2019      97140             79.00
121139   Florida   Spine   0613782140101017   5/31/2019   Bill      8/2/2019      97530             99.00
121140   Florida   Spine   0137115750101109   7/7/2019    Bill      8/2/2019      G0283             48.00
121141   Florida   Spine   0137115750101109   7/7/2019    Bill      8/2/2019      97140             79.00
121142   Florida   Spine   0137115750101109   7/7/2019    Bill      8/2/2019      97010             60.00
121143   Florida   Spine   0137115750101109   7/7/2019    Bill      8/2/2019      97035             48.00
121144   Florida   Spine   0137115750101109   7/7/2019    Bill      8/2/2019      97530             99.00
121145   Florida   Spine   0592518350101015   5/8/2019    Bill      8/2/2019      97010             60.00
121146   Florida   Spine   0592518350101015   5/8/2019    Bill      8/2/2019      97035             48.00
121147   Florida   Spine   0592518350101015   5/8/2019    Bill      8/2/2019      97110             84.00
121148   Florida   Spine   0592518350101015   5/8/2019    Bill      8/2/2019      98941             97.00
121149   Florida   Spine   0592518350101015   5/8/2019    Bill      8/2/2019      G0283             48.00
121150   Florida   Spine   0493752610101099   7/19/2019   Bill      8/2/2019      97530             99.00
121151   Florida   Spine   0493752610101099   7/19/2019   Bill      8/2/2019      97010             60.00
121152   Florida   Spine   0493752610101099   7/19/2019   Bill      8/2/2019      G0283             48.00
121153   Florida   Spine   0493752610101099   7/19/2019   Bill      8/2/2019      97035             48.00
121154   Florida   Spine   0493752610101099   7/19/2019   Bill      8/2/2019      97140             79.00
121155   Florida   Spine   0493752610101099   7/19/2019   Bill      8/2/2019      A4556             24.00
121156   Florida   Spine   0417883120101049   6/29/2019   Bill      8/2/2019      99213            212.00
121157   Florida   Spine   0564270350101017   5/18/2019   Bill      8/2/2019      99211             84.00
121158   Florida   Spine   0564270350101017   5/18/2019   Bill      8/2/2019      G0283             48.00
121159   Florida   Spine   0564270350101017   5/18/2019   Bill      8/2/2019      97010             60.00
121160   Florida   Spine   0564270350101017   5/18/2019   Bill      8/2/2019      97140             79.00
121161   Florida   Spine   0564270350101017   5/18/2019   Bill      8/2/2019      97112             84.00
121162   Florida   Spine   0564270350101017   5/18/2019   Bill      8/2/2019      97530             99.00
121163   Florida   Spine   0156076870000001   6/24/2019   Bill      8/2/2019      97010             60.00
121164   Florida   Spine   0156076870000001   6/24/2019   Bill      8/2/2019      97530             99.00
121165   Florida   Spine   0156076870000001   6/24/2019   Bill      8/2/2019      G0283             48.00
121166   Florida   Spine   0156076870000001   6/24/2019   Bill      8/2/2019      97140             79.00
121167   Florida   Spine   0410136410101071   6/4/2019    Bill      8/2/2019      99211             84.00
121168   Florida   Spine   0410136410101071   6/4/2019    Bill      8/2/2019      97010             60.00
121169   Florida   Spine   0410136410101071   6/4/2019    Bill      8/2/2019      97530             99.00
121170   Florida   Spine   0410136410101071   6/4/2019    Bill      8/2/2019      G0283             48.00
121171   Florida   Spine   0410136410101071   6/4/2019    Bill      8/2/2019      97140             79.00
121172   Florida   Spine   0410136410101071   6/4/2019    Bill      8/2/2019      97012             60.00
121173   Florida   Spine   0345413330101089   6/2/2019    Bill      8/2/2019      97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2377 of
                                                   2767

121174   Florida   Spine   0345413330101089   6/2/2019    Bill      8/2/2019      97010            60.00
121175   Florida   Spine   0345413330101089   6/2/2019    Bill      8/2/2019      97110            84.00
121176   Florida   Spine   0345413330101089   6/2/2019    Bill      8/2/2019      97112            84.00
121177   Florida   Spine   0345413330101089   6/2/2019    Bill      8/2/2019      97140            79.00
121178   Florida   Spine   0345413330101089   6/2/2019    Bill      8/2/2019      G0283            48.00
121179   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97012            60.00
121180   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      99211            84.00
121181   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97010            60.00
121182   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97110            84.00
121183   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      G0283            48.00
121184   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97140            79.00
121185   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97530            99.00
121186   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      97530            99.00
121187   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      97010            60.00
121188   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      G0283            48.00
121189   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      97140            79.00
121190   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      97035            48.00
121191   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      97110            84.00
121192   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      99211            84.00
121193   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97010            60.00
121194   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97110            84.00
121195   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97140            79.00
121196   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      G0283            48.00
121197   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97530            99.00
121198   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97012            60.00
121199   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      99211            84.00
121200   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      97530            99.00
121201   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      G0283            48.00
121202   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      A4556            24.00
121203   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      97010            60.00
121204   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      97035            48.00
121205   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      97140            79.00
121206   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      97112            84.00
121207   Florida   Spine   8668116740000001   7/3/2019    Bill      8/2/2019      99211            84.00
121208   Florida   Spine   8668116740000001   7/3/2019    Bill      8/2/2019      97010            60.00
121209   Florida   Spine   8668116740000001   7/3/2019    Bill      8/2/2019      97110            84.00
121210   Florida   Spine   8668116740000001   7/3/2019    Bill      8/2/2019      97140            79.00
121211   Florida   Spine   8668116740000001   7/3/2019    Bill      8/2/2019      G0283            48.00
121212   Florida   Spine   8668116740000001   7/3/2019    Bill      8/2/2019      97012            60.00
121213   Florida   Spine   0565314300101039   6/29/2019   Bill      8/2/2019      97010            60.00
121214   Florida   Spine   0565314300101039   6/29/2019   Bill      8/2/2019      97140            79.00
121215   Florida   Spine   0565314300101039   6/29/2019   Bill      8/2/2019      G0283            48.00
121216   Florida   Spine   0565314300101039   6/29/2019   Bill      8/2/2019      97530            99.00
121217   Florida   Spine   0565314300101039   6/29/2019   Bill      8/2/2019      97112            84.00
121218   Florida   Spine   0565314300101039   6/29/2019   Bill      8/2/2019      99211            84.00
121219   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      99211            84.00
121220   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      97010            60.00
121221   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      G0283            48.00
121222   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      97140            79.00
121223   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      97110            84.00
121224   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      97012            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2378 of
                                                   2767

121225   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      99211            84.00
121226   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      97010            60.00
121227   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      G0283            48.00
121228   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      97012            60.00
121229   Florida   Spine   0356081230101370   5/2/2019    Bill      8/2/2019      99211            84.00
121230   Florida   Spine   0356081230101370   5/2/2019    Bill      8/2/2019      97010            60.00
121231   Florida   Spine   0356081230101370   5/2/2019    Bill      8/2/2019      G0283            48.00
121232   Florida   Spine   0356081230101370   5/2/2019    Bill      8/2/2019      97140            79.00
121233   Florida   Spine   0356081230101370   5/2/2019    Bill      8/2/2019      97530            99.00
121234   Florida   Spine   0356081230101370   5/2/2019    Bill      8/2/2019      97110            84.00
121235   Florida   Spine   0356081230101370   5/2/2019    Bill      8/2/2019      97112            84.00
121236   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      97530            99.00
121237   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      97010            60.00
121238   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      G0283            48.00
121239   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      97140            79.00
121240   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      97035            48.00
121241   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      97110            84.00
121242   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      G0283            48.00
121243   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97140            79.00
121244   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97010            60.00
121245   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97110            84.00
121246   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97112            84.00
121247   Florida   Spine   0423510660101020   3/31/2019   Bill      8/2/2019      99211            84.00
121248   Florida   Spine   0423510660101020   3/31/2019   Bill      8/2/2019      97010            60.00
121249   Florida   Spine   0423510660101020   3/31/2019   Bill      8/2/2019      97110            84.00
121250   Florida   Spine   0423510660101020   3/31/2019   Bill      8/2/2019      97112            84.00
121251   Florida   Spine   0423510660101020   3/31/2019   Bill      8/2/2019      97140            79.00
121252   Florida   Spine   0423510660101020   3/31/2019   Bill      8/2/2019      97530            99.00
121253   Florida   Spine   0423510660101020   3/31/2019   Bill      8/2/2019      G0283            48.00
121254   Florida   Spine   0190434820101211   6/26/2019   Bill      8/2/2019      G0283            48.00
121255   Florida   Spine   0190434820101211   6/26/2019   Bill      8/2/2019      97010            60.00
121256   Florida   Spine   0190434820101211   6/26/2019   Bill      8/2/2019      97140            79.00
121257   Florida   Spine   0190434820101211   6/26/2019   Bill      8/2/2019      97530            99.00
121258   Florida   Spine   0190434820101211   6/26/2019   Bill      8/2/2019      99211            84.00
121259   Florida   Spine   0129917190101072   6/23/2019   Bill      8/2/2019      99211            84.00
121260   Florida   Spine   0129917190101072   6/23/2019   Bill      8/2/2019      G0283            48.00
121261   Florida   Spine   0129917190101072   6/23/2019   Bill      8/2/2019      97010            60.00
121262   Florida   Spine   0129917190101072   6/23/2019   Bill      8/2/2019      97140            79.00
121263   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      99211            84.00
121264   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      G0283            48.00
121265   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      97110            84.00
121266   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      97010            60.00
121267   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      97140            79.00
121268   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      97012            60.00
121269   Florida   Spine   0129917190101072   6/23/2019   Bill      8/2/2019      99211            84.00
121270   Florida   Spine   0129917190101072   6/23/2019   Bill      8/2/2019      97010            60.00
121271   Florida   Spine   0129917190101072   6/23/2019   Bill      8/2/2019      97140            79.00
121272   Florida   Spine   0497175480101021   5/4/2019    Bill      8/2/2019      97010            60.00
121273   Florida   Spine   0497175480101021   5/4/2019    Bill      8/2/2019      97110            84.00
121274   Florida   Spine   0497175480101021   5/4/2019    Bill      8/2/2019      97112            84.00
121275   Florida   Spine   0497175480101021   5/4/2019    Bill      8/2/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2379 of
                                                   2767

121276   Florida   Spine   0497175480101021   5/4/2019    Bill      8/2/2019      97140            79.00
121277   Florida   Spine   0497175480101021   5/4/2019    Bill      8/2/2019      G0283            48.00
121278   Florida   Spine   0411217460101051   6/20/2019   Bill      8/2/2019      99211            84.00
121279   Florida   Spine   0411217460101051   6/20/2019   Bill      8/2/2019      97140            79.00
121280   Florida   Spine   0411217460101051   6/20/2019   Bill      8/2/2019      97010            60.00
121281   Florida   Spine   0411217460101051   6/20/2019   Bill      8/2/2019      G0283            48.00
121282   Florida   Spine   0411217460101051   6/20/2019   Bill      8/2/2019      97012            60.00
121283   Florida   Spine   0548590000101013   5/14/2019   Bill      8/2/2019      G0283            48.00
121284   Florida   Spine   0548590000101013   5/14/2019   Bill      8/2/2019      97140            79.00
121285   Florida   Spine   0548590000101013   5/14/2019   Bill      8/2/2019      97530            99.00
121286   Florida   Spine   0548590000101013   5/14/2019   Bill      8/2/2019      99211            84.00
121287   Florida   Spine   0548590000101013   5/14/2019   Bill      8/2/2019      97010            60.00
121288   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      99211            84.00
121289   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      G0283            48.00
121290   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97010            60.00
121291   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97035            48.00
121292   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97140            79.00
121293   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97112            84.00
121294   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97530            99.00
121295   Florida   Spine   0497175480101021   5/4/2019    Bill      8/2/2019      97010            60.00
121296   Florida   Spine   0497175480101021   5/4/2019    Bill      8/2/2019      99211            84.00
121297   Florida   Spine   0497175480101021   5/4/2019    Bill      8/2/2019      G0283            48.00
121298   Florida   Spine   0497175480101021   5/4/2019    Bill      8/2/2019      97110            84.00
121299   Florida   Spine   0497175480101021   5/4/2019    Bill      8/2/2019      97112            84.00
121300   Florida   Spine   0497175480101021   5/4/2019    Bill      8/2/2019      97140            79.00
121301   Florida   Spine   0103547670101092   6/17/2019   Bill      8/2/2019      99211            84.00
121302   Florida   Spine   0103547670101092   6/17/2019   Bill      8/2/2019      97010            60.00
121303   Florida   Spine   0103547670101092   6/17/2019   Bill      8/2/2019      97140            79.00
121304   Florida   Spine   0103547670101092   6/17/2019   Bill      8/2/2019      G0283            48.00
121305   Florida   Spine   0103547670101092   6/17/2019   Bill      8/2/2019      97530            99.00
121306   Florida   Spine   0352144580101202   4/24/2019   Bill      8/2/2019      G0283            48.00
121307   Florida   Spine   0352144580101202   4/24/2019   Bill      8/2/2019      97140            79.00
121308   Florida   Spine   0352144580101202   4/24/2019   Bill      8/2/2019      97035            48.00
121309   Florida   Spine   0352144580101202   4/24/2019   Bill      8/2/2019      97010            60.00
121310   Florida   Spine   0352144580101202   4/24/2019   Bill      8/2/2019      97530            99.00
121311   Florida   Spine   0393857520101138   5/15/2019   Bill      8/2/2019      99211            84.00
121312   Florida   Spine   0393857520101138   5/15/2019   Bill      8/2/2019      G0283            48.00
121313   Florida   Spine   0393857520101138   5/15/2019   Bill      8/2/2019      97010            60.00
121314   Florida   Spine   0393857520101138   5/15/2019   Bill      8/2/2019      97140            79.00
121315   Florida   Spine   0393857520101138   5/15/2019   Bill      8/2/2019      97530            99.00
121316   Florida   Spine   0393857520101138   5/15/2019   Bill      8/2/2019      97112            84.00
121317   Florida   Spine   0143464250101272   6/1/2019    Bill      8/2/2019      G0283            48.00
121318   Florida   Spine   0143464250101272   6/1/2019    Bill      8/2/2019      97010            60.00
121319   Florida   Spine   0143464250101272   6/1/2019    Bill      8/2/2019      97012            60.00
121320   Florida   Spine   0143464250101272   6/1/2019    Bill      8/2/2019      97530            99.00
121321   Florida   Spine   0143464250101272   6/1/2019    Bill      8/2/2019      97140            79.00
121322   Florida   Spine   0143464250101272   6/1/2019    Bill      8/2/2019      99211            84.00
121323   Florida   Spine   0345413330101089   6/2/2019    Bill      8/2/2019      97530            99.00
121324   Florida   Spine   0345413330101089   6/2/2019    Bill      8/2/2019      97010            60.00
121325   Florida   Spine   0345413330101089   6/2/2019    Bill      8/2/2019      G0283            48.00
121326   Florida   Spine   0345413330101089   6/2/2019    Bill      8/2/2019      97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2380 of
                                                   2767

121327   Florida   Spine   0345413330101089   6/2/2019    Bill      8/2/2019      97110            84.00
121328   Florida   Spine   0137115750101109   7/7/2019    Bill      8/2/2019      G0283            48.00
121329   Florida   Spine   0137115750101109   7/7/2019    Bill      8/2/2019      97140            79.00
121330   Florida   Spine   0137115750101109   7/7/2019    Bill      8/2/2019      97010            60.00
121331   Florida   Spine   0137115750101109   7/7/2019    Bill      8/2/2019      97035            48.00
121332   Florida   Spine   0137115750101109   7/7/2019    Bill      8/2/2019      97530            99.00
121333   Florida   Spine   0579207850101033   6/10/2019   Bill      8/2/2019      99211            84.00
121334   Florida   Spine   0579207850101033   6/10/2019   Bill      8/2/2019      97010            60.00
121335   Florida   Spine   0579207850101033   6/10/2019   Bill      8/2/2019      97140            79.00
121336   Florida   Spine   0579207850101033   6/10/2019   Bill      8/2/2019      G0283            48.00
121337   Florida   Spine   0579207850101033   6/10/2019   Bill      8/2/2019      97012            60.00
121338   Florida   Spine   0579207850101033   6/10/2019   Bill      8/2/2019      97530            99.00
121339   Florida   Spine   0647618710101013   5/17/2019   Bill      8/2/2019      99211            84.00
121340   Florida   Spine   0647618710101013   5/17/2019   Bill      8/2/2019      97010            60.00
121341   Florida   Spine   0647618710101013   5/17/2019   Bill      8/2/2019      97110            84.00
121342   Florida   Spine   0647618710101013   5/17/2019   Bill      8/2/2019      97140            79.00
121343   Florida   Spine   0647618710101013   5/17/2019   Bill      8/2/2019      G0283            48.00
121344   Florida   Spine   0647618710101013   5/17/2019   Bill      8/2/2019      97112            84.00
121345   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      99211            84.00
121346   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      G0283            48.00
121347   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97010            60.00
121348   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97140            79.00
121349   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97110            84.00
121350   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97530            99.00
121351   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97012            60.00
121352   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      99211            84.00
121353   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      G0283            48.00
121354   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97010            60.00
121355   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97035            48.00
121356   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97140            79.00
121357   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97112            84.00
121358   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97530            99.00
121359   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      99211            84.00
121360   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      G0283            48.00
121361   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97010            60.00
121362   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97035            48.00
121363   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97140            79.00
121364   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97530            99.00
121365   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      G0283            48.00
121366   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      97010            60.00
121367   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      97140            79.00
121368   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      97012            60.00
121369   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      97110            84.00
121370   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      99211            84.00
121371   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      G0283            48.00
121372   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      97140            79.00
121373   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      97010            60.00
121374   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      97012            60.00
121375   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      97110            84.00
121376   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      97112            84.00
121377   Florida   Spine   0633422850101016   5/26/2019   Bill      8/2/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2381 of
                                                   2767

121378   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      99211            84.00
121379   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      G0283            48.00
121380   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97010            60.00
121381   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97140            79.00
121382   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97012            60.00
121383   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97110            84.00
121384   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97530            99.00
121385   Florida   Spine   0419163770101104   4/20/2019   Bill      8/2/2019      99211            84.00
121386   Florida   Spine   0419163770101104   4/20/2019   Bill      8/2/2019      G0283            48.00
121387   Florida   Spine   0419163770101104   4/20/2019   Bill      8/2/2019      97010            60.00
121388   Florida   Spine   0419163770101104   4/20/2019   Bill      8/2/2019      97140            79.00
121389   Florida   Spine   0419163770101104   4/20/2019   Bill      8/2/2019      97112            84.00
121390   Florida   Spine   0419163770101104   4/20/2019   Bill      8/2/2019      97110            84.00
121391   Florida   Spine   0419163770101104   4/20/2019   Bill      8/2/2019      97530            99.00
121392   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      99211            84.00
121393   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      97530            99.00
121394   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      G0283            48.00
121395   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      97010            60.00
121396   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      97035            48.00
121397   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      97140            79.00
121398   Florida   Spine   0409983920101023   7/19/2019   Bill      8/2/2019      97112            84.00
121399   Florida   Spine   0488600520101021   4/12/2019   Bill      8/2/2019      97010            60.00
121400   Florida   Spine   0488600520101021   4/12/2019   Bill      8/2/2019      97140            79.00
121401   Florida   Spine   0488600520101021   4/12/2019   Bill      8/2/2019      97530            99.00
121402   Florida   Spine   0488600520101021   4/12/2019   Bill      8/2/2019      G0283            48.00
121403   Florida   Spine   0488600520101021   4/12/2019   Bill      8/2/2019      98941            97.00
121404   Florida   Spine   0488600520101021   4/12/2019   Bill      8/2/2019      97012            60.00
121405   Florida   Spine   0565314300101039   6/29/2019   Bill      8/2/2019      97010            60.00
121406   Florida   Spine   0565314300101039   6/29/2019   Bill      8/2/2019      97140            79.00
121407   Florida   Spine   0565314300101039   6/29/2019   Bill      8/2/2019      G0283            48.00
121408   Florida   Spine   0565314300101039   6/29/2019   Bill      8/2/2019      97530            99.00
121409   Florida   Spine   0565314300101039   6/29/2019   Bill      8/2/2019      97112            84.00
121410   Florida   Spine   0565314300101039   6/29/2019   Bill      8/2/2019      99211            84.00
121411   Florida   Spine   0498071950101063   5/15/2019   Bill      8/2/2019      99211            84.00
121412   Florida   Spine   0498071950101063   5/15/2019   Bill      8/2/2019      97010            60.00
121413   Florida   Spine   0498071950101063   5/15/2019   Bill      8/2/2019      97035            48.00
121414   Florida   Spine   0498071950101063   5/15/2019   Bill      8/2/2019      97112            84.00
121415   Florida   Spine   0498071950101063   5/15/2019   Bill      8/2/2019      97140            79.00
121416   Florida   Spine   0498071950101063   5/15/2019   Bill      8/2/2019      97530            99.00
121417   Florida   Spine   0498071950101063   5/15/2019   Bill      8/2/2019      G0283            48.00
121418   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      99211            84.00
121419   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97010            60.00
121420   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97110            84.00
121421   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97112            84.00
121422   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97140            79.00
121423   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97530            99.00
121424   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      G0283            48.00
121425   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      99211            84.00
121426   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97010            60.00
121427   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97110            84.00
121428   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2382 of
                                                   2767

121429   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97140             79.00
121430   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97530             99.00
121431   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      G0283             48.00
121432   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      99211             84.00
121433   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      97010             60.00
121434   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      G0283             48.00
121435   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      97012             60.00
121436   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      97140             79.00
121437   Florida   Spine   0583333620101014   6/26/2019   Bill      8/2/2019      97110             84.00
121438   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      99211             84.00
121439   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      97530             99.00
121440   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      97010             60.00
121441   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      97035             48.00
121442   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      97112             84.00
121443   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      97140             79.00
121444   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      G0283             48.00
121445   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      99211             84.00
121446   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      G0283             48.00
121447   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      97010             60.00
121448   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      97140             79.00
121449   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      97112             84.00
121450   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      97110             84.00
121451   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      97530             99.00
121452   Florida   Spine   0545889550101040   7/23/2019   Bill      8/2/2019      99203            302.00
121453   Florida   Spine   0545889550101040   7/23/2019   Bill      8/2/2019      97010             60.00
121454   Florida   Spine   0545889550101040   7/23/2019   Bill      8/2/2019      G0283             48.00
121455   Florida   Spine   0545889550101040   7/23/2019   Bill      8/2/2019      A4556             24.00
121456   Florida   Spine   0545889550101040   7/23/2019   Bill      8/2/2019      97140             79.00
121457   Florida   Spine   0545889550101040   7/23/2019   Bill      8/2/2019      97035             48.00
121458   Florida   Spine   0523177750101010   4/25/2019   Bill      8/2/2019      99213            212.00
121459   Florida   Spine   0523177750101010   4/25/2019   Bill      8/2/2019      97010             60.00
121460   Florida   Spine   0523177750101010   4/25/2019   Bill      8/2/2019      97110             84.00
121461   Florida   Spine   0523177750101010   4/25/2019   Bill      8/2/2019      97140             79.00
121462   Florida   Spine   0523177750101010   4/25/2019   Bill      8/2/2019      G0283             48.00
121463   Florida   Spine   0523177750101010   4/25/2019   Bill      8/2/2019      97530             99.00
121464   Florida   Spine   0586408480101010   4/2/2019    Bill      8/2/2019      97140             79.00
121465   Florida   Spine   0586408480101010   4/2/2019    Bill      8/2/2019      99211             84.00
121466   Florida   Spine   0586408480101010   4/2/2019    Bill      8/2/2019      97039             48.00
121467   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      G0283             48.00
121468   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97140             79.00
121469   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97010             60.00
121470   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97112             84.00
121471   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97110             84.00
121472   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      97530             99.00
121473   Florida   Spine   0114103350101049   6/7/2019    Bill      8/2/2019      99211             84.00
121474   Florida   Spine   0293954420101010   6/11/2019   Bill      8/2/2019      99211             84.00
121475   Florida   Spine   0293954420101010   6/11/2019   Bill      8/2/2019      97010             60.00
121476   Florida   Spine   0293954420101010   6/11/2019   Bill      8/2/2019      G0283             48.00
121477   Florida   Spine   0293954420101010   6/11/2019   Bill      8/2/2019      97140             79.00
121478   Florida   Spine   0293954420101010   6/11/2019   Bill      8/2/2019      97530             99.00
121479   Florida   Spine   0606925960101026   6/29/2019   Bill      8/2/2019      99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2383 of
                                                   2767

121480   Florida   Spine   0606925960101026   6/29/2019   Bill      8/2/2019      97010            60.00
121481   Florida   Spine   0606925960101026   6/29/2019   Bill      8/2/2019      97110            84.00
121482   Florida   Spine   0606925960101026   6/29/2019   Bill      8/2/2019      G0283            48.00
121483   Florida   Spine   0606925960101026   6/29/2019   Bill      8/2/2019      97012            60.00
121484   Florida   Spine   0606925960101026   6/29/2019   Bill      8/2/2019      97140            79.00
121485   Florida   Spine   0563701420101034   6/13/2019   Bill      8/2/2019      97012            60.00
121486   Florida   Spine   0563701420101034   6/13/2019   Bill      8/2/2019      97140            79.00
121487   Florida   Spine   0563701420101034   6/13/2019   Bill      8/2/2019      G0283            48.00
121488   Florida   Spine   0563701420101034   6/13/2019   Bill      8/2/2019      99211            84.00
121489   Florida   Spine   0563701420101034   6/13/2019   Bill      8/2/2019      97010            60.00
121490   Florida   Spine   0563701420101034   6/13/2019   Bill      8/2/2019      97110            84.00
121491   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      99211            84.00
121492   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      G0283            48.00
121493   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97530            99.00
121494   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97140            79.00
121495   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97112            84.00
121496   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97035            48.00
121497   Florida   Spine   0587121220101039   7/20/2019   Bill      8/2/2019      97010            60.00
121498   Florida   Spine   0592251180101035   6/29/2019   Bill      8/2/2019      99211            84.00
121499   Florida   Spine   0592251180101035   6/29/2019   Bill      8/2/2019      97010            60.00
121500   Florida   Spine   0592251180101035   6/29/2019   Bill      8/2/2019      97140            79.00
121501   Florida   Spine   0592251180101035   6/29/2019   Bill      8/2/2019      97110            84.00
121502   Florida   Spine   0592251180101035   6/29/2019   Bill      8/2/2019      97012            60.00
121503   Florida   Spine   0592251180101035   6/29/2019   Bill      8/2/2019      G0283            48.00
121504   Florida   Spine   0493645630101109   5/13/2019   Bill      8/2/2019      99211            84.00
121505   Florida   Spine   0493645630101109   5/13/2019   Bill      8/2/2019      97010            60.00
121506   Florida   Spine   0493645630101109   5/13/2019   Bill      8/2/2019      97110            84.00
121507   Florida   Spine   0493645630101109   5/13/2019   Bill      8/2/2019      97112            84.00
121508   Florida   Spine   0493645630101109   5/13/2019   Bill      8/2/2019      97140            79.00
121509   Florida   Spine   0493645630101109   5/13/2019   Bill      8/2/2019      97530            99.00
121510   Florida   Spine   0493645630101109   5/13/2019   Bill      8/2/2019      G0283            48.00
121511   Florida   Spine   0495874120101035   5/18/2019   Bill      8/2/2019      99211            84.00
121512   Florida   Spine   0495874120101035   5/18/2019   Bill      8/2/2019      97010            60.00
121513   Florida   Spine   0495874120101035   5/18/2019   Bill      8/2/2019      97035            48.00
121514   Florida   Spine   0495874120101035   5/18/2019   Bill      8/2/2019      97112            84.00
121515   Florida   Spine   0495874120101035   5/18/2019   Bill      8/2/2019      97140            79.00
121516   Florida   Spine   0495874120101035   5/18/2019   Bill      8/2/2019      97530            99.00
121517   Florida   Spine   0495874120101035   5/18/2019   Bill      8/2/2019      G0283            48.00
121518   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      99211            84.00
121519   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      G0283            48.00
121520   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      97110            84.00
121521   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      97010            60.00
121522   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      97140            79.00
121523   Florida   Spine   0658705680101010   6/22/2019   Bill      8/2/2019      97012            60.00
121524   Florida   Spine   0429084450101016   6/1/2019    Bill      8/2/2019      97010            60.00
121525   Florida   Spine   0429084450101016   6/1/2019    Bill      8/2/2019      G0283            48.00
121526   Florida   Spine   0429084450101016   6/1/2019    Bill      8/2/2019      97140            79.00
121527   Florida   Spine   0429084450101016   6/1/2019    Bill      8/2/2019      97110            84.00
121528   Florida   Spine   0429084450101016   6/1/2019    Bill      8/2/2019      97112            84.00
121529   Florida   Spine   0429084450101016   6/1/2019    Bill      8/2/2019      99211            84.00
121530   Florida   Spine   0103547670101092   6/17/2019   Bill      8/2/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2384 of
                                                   2767

121531   Florida   Spine   0103547670101092   6/17/2019    Bill     8/2/2019      97010             60.00
121532   Florida   Spine   0103547670101092   6/17/2019    Bill     8/2/2019      97140             79.00
121533   Florida   Spine   0103547670101092   6/17/2019    Bill     8/2/2019      G0283             48.00
121534   Florida   Spine   0103547670101092   6/17/2019    Bill     8/2/2019      97530             99.00
121535   Florida   Spine   0352144580101202   4/24/2019    Bill     8/2/2019      G0283             48.00
121536   Florida   Spine   0352144580101202   4/24/2019    Bill     8/2/2019      97140             79.00
121537   Florida   Spine   0352144580101202   4/24/2019    Bill     8/2/2019      97010             60.00
121538   Florida   Spine   0352144580101202   4/24/2019    Bill     8/2/2019      97530             99.00
121539   Florida   Spine   0136645670101228   12/11/2018   Bill     8/2/2019      G0283             48.00
121540   Florida   Spine   0136645670101228   12/11/2018   Bill     8/2/2019      97010             60.00
121541   Florida   Spine   0136645670101228   12/11/2018   Bill     8/2/2019      97140             79.00
121542   Florida   Spine   0136645670101228   12/11/2018   Bill     8/2/2019      97012             60.00
121543   Florida   Spine   0136645670101228   12/11/2018   Bill     8/2/2019      98940             79.00
121544   Florida   Spine   0499481960101012   4/30/2019    Bill     8/2/2019      99211             84.00
121545   Florida   Spine   0499481960101012   4/30/2019    Bill     8/2/2019      97010             60.00
121546   Florida   Spine   0499481960101012   4/30/2019    Bill     8/2/2019      97140             79.00
121547   Florida   Spine   0499481960101012   4/30/2019    Bill     8/2/2019      G0283             48.00
121548   Florida   Spine   0499481960101012   4/30/2019    Bill     8/2/2019      97012             60.00
121549   Florida   Spine   0499481960101012   4/30/2019    Bill     8/2/2019      97530             99.00
121550   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      G0283             48.00
121551   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      97010             60.00
121552   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      97039             48.00
121553   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      97140             79.00
121554   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      97110             84.00
121555   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      97530             99.00
121556   Florida   Spine   0126489720101090   6/13/2019    Bill     8/2/2019      99212            115.00
121557   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      97010             60.00
121558   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      97140             79.00
121559   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      G0283             48.00
121560   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      97110             84.00
121561   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      97112             84.00
121562   Florida   Spine   0429084450101016   6/1/2019     Bill     8/2/2019      99211             84.00
121563   Florida   Spine   0393857520101138   5/15/2019    Bill     8/2/2019      99211             84.00
121564   Florida   Spine   0393857520101138   5/15/2019    Bill     8/2/2019      G0283             48.00
121565   Florida   Spine   0393857520101138   5/15/2019    Bill     8/2/2019      97010             60.00
121566   Florida   Spine   0393857520101138   5/15/2019    Bill     8/2/2019      97140             79.00
121567   Florida   Spine   0393857520101138   5/15/2019    Bill     8/2/2019      97530             99.00
121568   Florida   Spine   0345413330101089   6/2/2019     Bill     8/2/2019      99211             84.00
121569   Florida   Spine   0345413330101089   6/2/2019     Bill     8/2/2019      97010             60.00
121570   Florida   Spine   0345413330101089   6/2/2019     Bill     8/2/2019      97110             84.00
121571   Florida   Spine   0345413330101089   6/2/2019     Bill     8/2/2019      97112             84.00
121572   Florida   Spine   0345413330101089   6/2/2019     Bill     8/2/2019      97140             79.00
121573   Florida   Spine   0345413330101089   6/2/2019     Bill     8/2/2019      G0283             48.00
121574   Florida   Spine   0613782140101017   5/31/2019    Bill     8/2/2019      99211             84.00
121575   Florida   Spine   0613782140101017   5/31/2019    Bill     8/2/2019      G0283             48.00
121576   Florida   Spine   0613782140101017   5/31/2019    Bill     8/2/2019      97010             60.00
121577   Florida   Spine   0613782140101017   5/31/2019    Bill     8/2/2019      97140             79.00
121578   Florida   Spine   0613782140101017   5/31/2019    Bill     8/2/2019      97530             99.00
121579   Florida   Spine   0383863440101093   6/21/2019    Bill     8/2/2019      99211             84.00
121580   Florida   Spine   0383863440101093   6/21/2019    Bill     8/2/2019      G0283             48.00
121581   Florida   Spine   0383863440101093   6/21/2019    Bill     8/2/2019      97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2385 of
                                                   2767

121582   Florida   Spine   0383863440101093   6/21/2019   Bill      8/2/2019      97140             79.00
121583   Florida   Spine   0383863440101093   6/21/2019   Bill      8/2/2019      97530             99.00
121584   Florida   Spine   0383863440101093   6/21/2019   Bill      8/2/2019      97035             48.00
121585   Florida   Spine   0070259500101057   7/23/2019   Bill      8/2/2019      99203            302.00
121586   Florida   Spine   0070259500101057   7/23/2019   Bill      8/2/2019      97035             48.00
121587   Florida   Spine   0070259500101057   7/23/2019   Bill      8/2/2019      G0283             48.00
121588   Florida   Spine   0070259500101057   7/23/2019   Bill      8/2/2019      97010             60.00
121589   Florida   Spine   0070259500101057   7/23/2019   Bill      8/2/2019      A4556             24.00
121590   Florida   Spine   0192246390101035   5/20/2019   Bill      8/2/2019      97010             60.00
121591   Florida   Spine   0192246390101035   5/20/2019   Bill      8/2/2019      97012             60.00
121592   Florida   Spine   0192246390101035   5/20/2019   Bill      8/2/2019      97140             79.00
121593   Florida   Spine   0192246390101035   5/20/2019   Bill      8/2/2019      97530             99.00
121594   Florida   Spine   0192246390101035   5/20/2019   Bill      8/2/2019      G0283             48.00
121595   Florida   Spine   0192246390101035   5/20/2019   Bill      8/2/2019      99213            212.00
121596   Florida   Spine   0230037450101153   6/10/2019   Bill      8/2/2019      99211             84.00
121597   Florida   Spine   0230037450101153   6/10/2019   Bill      8/2/2019      97010             60.00
121598   Florida   Spine   0230037450101153   6/10/2019   Bill      8/2/2019      G0283             48.00
121599   Florida   Spine   0230037450101153   6/10/2019   Bill      8/2/2019      97140             79.00
121600   Florida   Spine   0230037450101153   6/10/2019   Bill      8/2/2019      97530             99.00
121601   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      99211             84.00
121602   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      G0283             48.00
121603   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97010             60.00
121604   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97140             79.00
121605   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97110             84.00
121606   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97530             99.00
121607   Florida   Spine   0446917430101052   7/14/2019   Bill      8/2/2019      97012             60.00
121608   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      99211             84.00
121609   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      G0283             48.00
121610   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97010             60.00
121611   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97035             48.00
121612   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97140             79.00
121613   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97112             84.00
121614   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97530             99.00
121615   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      99211             84.00
121616   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      G0283             48.00
121617   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97010             60.00
121618   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97035             48.00
121619   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97140             79.00
121620   Florida   Spine   0583970970101050   6/26/2019   Bill      8/2/2019      97530             99.00
121621   Florida   Spine   0523177750101010   4/25/2019   Bill      8/2/2019      99213            212.00
121622   Florida   Spine   0523177750101010   4/25/2019   Bill      8/2/2019      97010             60.00
121623   Florida   Spine   0523177750101010   4/25/2019   Bill      8/2/2019      97110             84.00
121624   Florida   Spine   0523177750101010   4/25/2019   Bill      8/2/2019      97140             79.00
121625   Florida   Spine   0523177750101010   4/25/2019   Bill      8/2/2019      G0283             48.00
121626   Florida   Spine   0523177750101010   4/25/2019   Bill      8/2/2019      97530             99.00
121627   Florida   Spine   0502639740101066   7/16/2019   Bill      8/2/2019      99211             84.00
121628   Florida   Spine   0502639740101066   7/16/2019   Bill      8/2/2019      G0283             48.00
121629   Florida   Spine   0502639740101066   7/16/2019   Bill      8/2/2019      97010             60.00
121630   Florida   Spine   0502639740101066   7/16/2019   Bill      8/2/2019      97035             48.00
121631   Florida   Spine   0502639740101066   7/16/2019   Bill      8/2/2019      97140             79.00
121632   Florida   Spine   0502639740101066   7/16/2019   Bill      8/2/2019      97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2386 of
                                                   2767

121633   Florida   Spine   0502639740101066   7/16/2019   Bill      8/2/2019      97530            99.00
121634   Florida   Spine   0157540070101106   7/18/2019   Bill      8/2/2019      99211            84.00
121635   Florida   Spine   0157540070101106   7/18/2019   Bill      8/2/2019      97010            60.00
121636   Florida   Spine   0157540070101106   7/18/2019   Bill      8/2/2019      97140            79.00
121637   Florida   Spine   0157540070101106   7/18/2019   Bill      8/2/2019      G0283            48.00
121638   Florida   Spine   0157540070101106   7/18/2019   Bill      8/2/2019      97530            99.00
121639   Florida   Spine   0157540070101106   7/18/2019   Bill      8/2/2019      97035            48.00
121640   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      99211            84.00
121641   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      97530            99.00
121642   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      97010            60.00
121643   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      97035            48.00
121644   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      97140            79.00
121645   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      G0283            48.00
121646   Florida   Spine   0634319960101010   6/24/2019   Bill      8/2/2019      97110            84.00
121647   Florida   Spine   0352144580101202   4/24/2019   Bill      8/2/2019      97140            79.00
121648   Florida   Spine   0352144580101202   4/24/2019   Bill      8/2/2019      97010            60.00
121649   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      99211            84.00
121650   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      G0283            48.00
121651   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97010            60.00
121652   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97140            79.00
121653   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97012            60.00
121654   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97110            84.00
121655   Florida   Spine   0554716960101047   7/3/2019    Bill      8/2/2019      97530            99.00
121656   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      99211            84.00
121657   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      97010            60.00
121658   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      G0283            48.00
121659   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      97140            79.00
121660   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      97110            84.00
121661   Florida   Spine   0350615160101045   7/1/2019    Bill      8/2/2019      97012            60.00
121662   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      99211            84.00
121663   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97010            60.00
121664   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97110            84.00
121665   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97112            84.00
121666   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97140            79.00
121667   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97530            99.00
121668   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      G0283            48.00
121669   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      99211            84.00
121670   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97010            60.00
121671   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97110            84.00
121672   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97112            84.00
121673   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97140            79.00
121674   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      97530            99.00
121675   Florida   Spine   0652183750101011   5/13/2019   Bill      8/2/2019      G0283            48.00
121676   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      99211            84.00
121677   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      97530            99.00
121678   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      97010            60.00
121679   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      97035            48.00
121680   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      97112            84.00
121681   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      97140            79.00
121682   Florida   Spine   0609977840101012   5/10/2019   Bill      8/2/2019      G0283            48.00
121683   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2387 of
                                                   2767

121684   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      G0283             48.00
121685   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      97010             60.00
121686   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      97140             79.00
121687   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      97112             84.00
121688   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      97110             84.00
121689   Florida   Spine   0607250220101016   6/3/2019    Bill      8/2/2019      97530             99.00
121690   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      99211             84.00
121691   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      97530             99.00
121692   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      97010             60.00
121693   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      97035             48.00
121694   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      97140             79.00
121695   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      G0283             48.00
121696   Florida   Spine   0634319960101028   7/10/2019   Bill      8/2/2019      97110             84.00
121697   Florida   Spine   0110427320101183   7/9/2019    Bill      8/5/2019      97010             60.00
121698   Florida   Spine   0110427320101183   7/9/2019    Bill      8/5/2019      97140             79.00
121699   Florida   Spine   0110427320101183   7/9/2019    Bill      8/5/2019      99211             84.00
121700   Florida   Spine   0502639740101066   7/16/2019   Bill      8/8/2019      99203            302.00
121701   Florida   Spine   0397149170101048   7/12/2019   Bill      8/8/2019      99203            302.00
121702   Florida   Spine   0296271760101071   6/13/2019   Bill      8/8/2019      99211             84.00
121703   Florida   Spine   0296271760101071   6/13/2019   Bill      8/8/2019      G0283             48.00
121704   Florida   Spine   0296271760101071   6/13/2019   Bill      8/8/2019      97530             99.00
121705   Florida   Spine   0296271760101071   6/13/2019   Bill      8/8/2019      97140             79.00
121706   Florida   Spine   0296271760101071   6/13/2019   Bill      8/8/2019      97112             84.00
121707   Florida   Spine   0296271760101071   6/13/2019   Bill      8/8/2019      97035             48.00
121708   Florida   Spine   0296271760101071   6/13/2019   Bill      8/8/2019      97010             60.00
121709   Florida   Spine   0659301680101017   5/9/2019    Bill      8/8/2019      99211             84.00
121710   Florida   Spine   0659301680101017   5/9/2019    Bill      8/8/2019      G0283             48.00
121711   Florida   Spine   0659301680101017   5/9/2019    Bill      8/8/2019      97530             99.00
121712   Florida   Spine   0659301680101017   5/9/2019    Bill      8/8/2019      97140             79.00
121713   Florida   Spine   0659301680101017   5/9/2019    Bill      8/8/2019      97112             84.00
121714   Florida   Spine   0659301680101017   5/9/2019    Bill      8/8/2019      97110             84.00
121715   Florida   Spine   0659301680101017   5/9/2019    Bill      8/8/2019      97010             60.00
121716   Florida   Spine   0582436020101046   5/15/2019   Bill      8/8/2019      99211             84.00
121717   Florida   Spine   0582436020101046   5/15/2019   Bill      8/8/2019      G0283             48.00
121718   Florida   Spine   0582436020101046   5/15/2019   Bill      8/8/2019      97010             60.00
121719   Florida   Spine   0582436020101046   5/15/2019   Bill      8/8/2019      97140             79.00
121720   Florida   Spine   0582436020101046   5/15/2019   Bill      8/8/2019      97112             84.00
121721   Florida   Spine   0582436020101046   5/15/2019   Bill      8/8/2019      97110             84.00
121722   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      97010             60.00
121723   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      97110             84.00
121724   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      97140             79.00
121725   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      97530             99.00
121726   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      G0283             48.00
121727   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      99211             84.00
121728   Florida   Spine   0446917430101052   7/14/2019   Bill      8/8/2019      97010             60.00
121729   Florida   Spine   0446917430101052   7/14/2019   Bill      8/8/2019      97012             60.00
121730   Florida   Spine   0446917430101052   7/14/2019   Bill      8/8/2019      97110             84.00
121731   Florida   Spine   0446917430101052   7/14/2019   Bill      8/8/2019      97112             84.00
121732   Florida   Spine   0446917430101052   7/14/2019   Bill      8/8/2019      97140             79.00
121733   Florida   Spine   0446917430101052   7/14/2019   Bill      8/8/2019      G0283             48.00
121734   Florida   Spine   0446917430101052   7/14/2019   Bill      8/8/2019      99212            115.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2388 of
                                                   2767

121735   Florida   Spine   0647618710101013   5/17/2019   Bill      8/8/2019      97010            60.00
121736   Florida   Spine   0647618710101013   5/17/2019   Bill      8/8/2019      97110            84.00
121737   Florida   Spine   0647618710101013   5/17/2019   Bill      8/8/2019      G0283            48.00
121738   Florida   Spine   0647618710101013   5/17/2019   Bill      8/8/2019      97112            84.00
121739   Florida   Spine   0647618710101013   5/17/2019   Bill      8/8/2019      98940            79.00
121740   Florida   Spine   0429084450101016   6/1/2019    Bill      8/8/2019      97010            60.00
121741   Florida   Spine   0429084450101016   6/1/2019    Bill      8/8/2019      G0283            48.00
121742   Florida   Spine   0429084450101016   6/1/2019    Bill      8/8/2019      97140            79.00
121743   Florida   Spine   0429084450101016   6/1/2019    Bill      8/8/2019      99211            84.00
121744   Florida   Spine   0429084450101016   6/1/2019    Bill      8/8/2019      97110            84.00
121745   Florida   Spine   0429084450101016   6/1/2019    Bill      8/8/2019      97112            84.00
121746   Florida   Spine   0157540070101106   7/18/2019   Bill      8/8/2019      G0283            48.00
121747   Florida   Spine   0157540070101106   7/18/2019   Bill      8/8/2019      97010            60.00
121748   Florida   Spine   0157540070101106   7/18/2019   Bill      8/8/2019      97140            79.00
121749   Florida   Spine   0157540070101106   7/18/2019   Bill      8/8/2019      97530            99.00
121750   Florida   Spine   0157540070101106   7/18/2019   Bill      8/8/2019      99211            84.00
121751   Florida   Spine   0397149170101048   7/12/2019   Bill      8/8/2019      G0283            48.00
121752   Florida   Spine   0397149170101048   7/12/2019   Bill      8/8/2019      97010            60.00
121753   Florida   Spine   0397149170101048   7/12/2019   Bill      8/8/2019      97035            48.00
121754   Florida   Spine   0397149170101048   7/12/2019   Bill      8/8/2019      97140            79.00
121755   Florida   Spine   0397149170101048   7/12/2019   Bill      8/8/2019      97012            60.00
121756   Florida   Spine   0397149170101048   7/12/2019   Bill      8/8/2019      97530            99.00
121757   Florida   Spine   0397149170101048   7/12/2019   Bill      8/8/2019      99211            84.00
121758   Florida   Spine   0582436020101046   5/15/2019   Bill      8/8/2019      99211            84.00
121759   Florida   Spine   0582436020101046   5/15/2019   Bill      8/8/2019      G0283            48.00
121760   Florida   Spine   0582436020101046   5/15/2019   Bill      8/8/2019      97010            60.00
121761   Florida   Spine   0582436020101046   5/15/2019   Bill      8/8/2019      97140            79.00
121762   Florida   Spine   0582436020101046   5/15/2019   Bill      8/8/2019      97112            84.00
121763   Florida   Spine   0582436020101046   5/15/2019   Bill      8/8/2019      97110            84.00
121764   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      97010            60.00
121765   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      97110            84.00
121766   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      97140            79.00
121767   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      97530            99.00
121768   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      G0283            48.00
121769   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      99211            84.00
121770   Florida   Spine   0446917430101060   7/28/2019   Bill      8/8/2019      97012            60.00
121771   Florida   Spine   0429084450101016   6/1/2019    Bill      8/8/2019      G0283            48.00
121772   Florida   Spine   0429084450101016   6/1/2019    Bill      8/8/2019      97010            60.00
121773   Florida   Spine   0429084450101016   6/1/2019    Bill      8/8/2019      97140            79.00
121774   Florida   Spine   0429084450101016   6/1/2019    Bill      8/8/2019      99211            84.00
121775   Florida   Spine   0429084450101016   6/1/2019    Bill      8/8/2019      97110            84.00
121776   Florida   Spine   0429084450101016   6/1/2019    Bill      8/8/2019      97112            84.00
121777   Florida   Spine   0126489720101090   6/13/2019   Bill      8/8/2019      G0283            48.00
121778   Florida   Spine   0126489720101090   6/13/2019   Bill      8/8/2019      97010            60.00
121779   Florida   Spine   0126489720101090   6/13/2019   Bill      8/8/2019      97039            48.00
121780   Florida   Spine   0126489720101090   6/13/2019   Bill      8/8/2019      97140            79.00
121781   Florida   Spine   0126489720101090   6/13/2019   Bill      8/8/2019      97110            84.00
121782   Florida   Spine   0126489720101090   6/13/2019   Bill      8/8/2019      97530            99.00
121783   Florida   Spine   0126489720101090   6/13/2019   Bill      8/8/2019      99211            84.00
121784   Florida   Spine   0582013070101018   5/1/2019    Bill      8/8/2019      97010            60.00
121785   Florida   Spine   0582013070101018   5/1/2019    Bill      8/8/2019      97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2389 of
                                                   2767

121786   Florida   Spine   0582013070101018   5/1/2019    Bill      8/8/2019      G0283               48.00
121787   Florida   Spine   0582013070101018   5/1/2019    Bill      8/8/2019      97012               60.00
121788   Florida   Spine   0582013070101018   5/1/2019    Bill      8/8/2019      97110               84.00
121789   Florida   Spine   0582013070101018   5/1/2019    Bill      8/8/2019      97112               84.00
121790   Florida   Spine   0582013070101018   5/1/2019    Bill      8/8/2019      99211               84.00
121791   Florida   Spine   0499481960101012   4/30/2019   Bill      8/8/2019      99211               84.00
121792   Florida   Spine   0499481960101012   4/30/2019   Bill      8/8/2019      97010               60.00
121793   Florida   Spine   0499481960101012   4/30/2019   Bill      8/8/2019      97012               60.00
121794   Florida   Spine   0499481960101012   4/30/2019   Bill      8/8/2019      97140               79.00
121795   Florida   Spine   0499481960101012   4/30/2019   Bill      8/8/2019      97530               99.00
121796   Florida   Spine   0499481960101012   4/30/2019   Bill      8/8/2019      G0283               48.00
121797   Florida   Spine   0592518350101015   5/8/2019    Bill      8/8/2019      97010               60.00
121798   Florida   Spine   0592518350101015   5/8/2019    Bill      8/8/2019      97035               48.00
121799   Florida   Spine   0592518350101015   5/8/2019    Bill      8/8/2019      97110               84.00
121800   Florida   Spine   0592518350101015   5/8/2019    Bill      8/8/2019      98941               97.00
121801   Florida   Spine   0592518350101015   5/8/2019    Bill      8/8/2019      G0283               48.00
121802   Florida   Spine   0554716960101047   7/3/2019    Bill      8/8/2019      97010               60.00
121803   Florida   Spine   0554716960101047   7/3/2019    Bill      8/8/2019      97140               79.00
121804   Florida   Spine   0554716960101047   7/3/2019    Bill      8/8/2019      G0283               48.00
121805   Florida   Spine   0554716960101047   7/3/2019    Bill      8/8/2019      97110               84.00
121806   Florida   Spine   0554716960101047   7/3/2019    Bill      8/8/2019      97112               84.00
121807   Florida   Spine   0554716960101047   7/3/2019    Bill      8/8/2019      99212              115.00
121808   Florida   Spine   0410136410101071   6/4/2019    Bill      8/8/2019      98941               97.00
121809   Florida   Spine   0410136410101071   6/4/2019    Bill      8/8/2019      99211               84.00
121810   Florida   Spine   0590496530101035   6/17/2019   Bill      8/8/2019      97010               60.00
121811   Florida   Spine   0590496530101035   6/17/2019   Bill      8/8/2019      97140               79.00
121812   Florida   Spine   0590496530101035   6/17/2019   Bill      8/8/2019      G0283               48.00
121813   Florida   Spine   0590496530101035   6/17/2019   Bill      8/8/2019      97110               84.00
121814   Florida   Spine   0590496530101035   6/17/2019   Bill      8/8/2019      97530               99.00
121815   Florida   Spine   0590496530101035   6/17/2019   Bill      8/8/2019      99212              115.00
121816   Florida   Spine   0524739750101016   3/13/2019   Bill      8/15/2019     99203              550.00
121817   Florida   Spine   0621609400101025   7/12/2019   Bill      8/15/2019     99203              302.00
121818   Florida   Spine   0195178720101053   1/3/2019    Bill      8/15/2019     99213              385.00
121819   Florida   Spine   0337776440101037   8/24/2018   Bill      8/15/2019     99213              385.00
121820   Florida   Spine   0337776440101037   8/24/2018   Bill      8/15/2019     J7322              350.00
121821   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     99203              302.00
121822   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     99203              550.00
121823   Florida   Spine   0563121850101018   3/18/2019   Bill      8/15/2019     99213              385.00
121824   Florida   Spine   0546420300101046   2/26/2019   Bill      8/15/2019     99203              550.00
121825   Florida   Spine   0621609400101025   7/12/2019   Bill      8/15/2019     72141            2,145.00
121826   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     99203              550.00
121827   Florida   Spine   0505897280101063   7/3/2019    Bill      8/15/2019     99211               84.00
121828   Florida   Spine   0505897280101063   7/3/2019    Bill      8/15/2019     97010               60.00
121829   Florida   Spine   0505897280101063   7/3/2019    Bill      8/15/2019     97035               48.00
121830   Florida   Spine   0505897280101063   7/3/2019    Bill      8/15/2019     97112               84.00
121831   Florida   Spine   0505897280101063   7/3/2019    Bill      8/15/2019     97140               79.00
121832   Florida   Spine   0505897280101063   7/3/2019    Bill      8/15/2019     97530               99.00
121833   Florida   Spine   0505897280101063   7/3/2019    Bill      8/15/2019     G0283               48.00
121834   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     99203              550.00
121835   Florida   Spine   0411712420101027   2/25/2019   Bill      8/15/2019     73221            1,925.00
121836   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2390 of
                                                   2767

121837   Florida   Spine   0103547670101092   6/17/2019    Bill     8/15/2019     97010               60.00
121838   Florida   Spine   0103547670101092   6/17/2019    Bill     8/15/2019     97140               79.00
121839   Florida   Spine   0103547670101092   6/17/2019    Bill     8/15/2019     G0283               48.00
121840   Florida   Spine   0103547670101092   6/17/2019    Bill     8/15/2019     97530               99.00
121841   Florida   Spine   0136645670101228   12/11/2018   Bill     8/15/2019     G0283               48.00
121842   Florida   Spine   0136645670101228   12/11/2018   Bill     8/15/2019     97010               60.00
121843   Florida   Spine   0136645670101228   12/11/2018   Bill     8/15/2019     97140               79.00
121844   Florida   Spine   0136645670101228   12/11/2018   Bill     8/15/2019     97012               60.00
121845   Florida   Spine   0136645670101228   12/11/2018   Bill     8/15/2019     99213              212.00
121846   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     99203              302.00
121847   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97010               60.00
121848   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97035               48.00
121849   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     A4556               24.00
121850   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     G0283               48.00
121851   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97110               84.00
121852   Florida   Spine   0409983920101023   7/19/2019    Bill     8/15/2019     99203              550.00
121853   Florida   Spine   0290371030101061   12/8/2018    Bill     8/15/2019     99213              385.00
121854   Florida   Spine   0563121850101018   3/18/2019    Bill     8/15/2019     27096            1,457.00
121855   Florida   Spine   0563121850101018   3/18/2019    Bill     8/15/2019     J3301               38.50
121856   Florida   Spine   0563121850101018   3/18/2019    Bill     8/15/2019     J2001               77.00
121857   Florida   Spine   0563121850101018   3/18/2019    Bill     8/15/2019     J3490               27.50
121858   Florida   Spine   0410634990101040   5/12/2017    Bill     8/15/2019     99213              385.00
121859   Florida   Spine   0549408300101030   7/30/2019    Bill     8/15/2019     99203              302.00
121860   Florida   Spine   0409983920101023   7/19/2019    Bill     8/15/2019     99211               84.00
121861   Florida   Spine   0409983920101023   7/19/2019    Bill     8/15/2019     G0283               48.00
121862   Florida   Spine   0409983920101023   7/19/2019    Bill     8/15/2019     97010               60.00
121863   Florida   Spine   0409983920101023   7/19/2019    Bill     8/15/2019     97140               79.00
121864   Florida   Spine   0409983920101023   7/19/2019    Bill     8/15/2019     97035               48.00
121865   Florida   Spine   0409983920101023   7/19/2019    Bill     8/15/2019     97530               99.00
121866   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97010               60.00
121867   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97110               84.00
121868   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97140               79.00
121869   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97530               99.00
121870   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     G0283               48.00
121871   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     99211               84.00
121872   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97012               60.00
121873   Florida   Spine   0446917430101052   7/14/2019    Bill     8/15/2019     99211               84.00
121874   Florida   Spine   0446917430101052   7/14/2019    Bill     8/15/2019     97010               60.00
121875   Florida   Spine   0446917430101052   7/14/2019    Bill     8/15/2019     97012               60.00
121876   Florida   Spine   0446917430101052   7/14/2019    Bill     8/15/2019     G0283               48.00
121877   Florida   Spine   0446917430101052   7/14/2019    Bill     8/15/2019     97140               79.00
121878   Florida   Spine   0446917430101052   7/14/2019    Bill     8/15/2019     97112               84.00
121879   Florida   Spine   0446917430101052   7/14/2019    Bill     8/15/2019     97110               84.00
121880   Florida   Spine   0429084450101016   6/1/2019     Bill     8/15/2019     G0283               48.00
121881   Florida   Spine   0429084450101016   6/1/2019     Bill     8/15/2019     97010               60.00
121882   Florida   Spine   0429084450101016   6/1/2019     Bill     8/15/2019     97140               79.00
121883   Florida   Spine   0429084450101016   6/1/2019     Bill     8/15/2019     99211               84.00
121884   Florida   Spine   0429084450101016   6/1/2019     Bill     8/15/2019     97110               84.00
121885   Florida   Spine   0429084450101016   6/1/2019     Bill     8/15/2019     97112               84.00
121886   Florida   Spine   0112438410101080   5/8/2019     Bill     8/15/2019     97010               60.00
121887   Florida   Spine   0112438410101080   5/8/2019     Bill     8/15/2019     G0283               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2391 of
                                                   2767

121888   Florida   Spine   0112438410101080   5/8/2019    Bill      8/15/2019     97140             79.00
121889   Florida   Spine   0112438410101080   5/8/2019    Bill      8/15/2019     97530             99.00
121890   Florida   Spine   0112438410101080   5/8/2019    Bill      8/15/2019     97112             84.00
121891   Florida   Spine   0112438410101080   5/8/2019    Bill      8/15/2019     98941             97.00
121892   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     97010             60.00
121893   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     G0283             48.00
121894   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     97140             79.00
121895   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     99211             84.00
121896   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     97110             84.00
121897   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     97112             84.00
121898   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97010             60.00
121899   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97140             79.00
121900   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97530             99.00
121901   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     G0283             48.00
121902   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     99212            115.00
121903   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97110             84.00
121904   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     97010             60.00
121905   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     97140             79.00
121906   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     G0283             48.00
121907   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     97110             84.00
121908   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     97530             99.00
121909   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     99211             84.00
121910   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     99211             84.00
121911   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     97010             60.00
121912   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     G0283             48.00
121913   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     97012             60.00
121914   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     97530             99.00
121915   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     97140             79.00
121916   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     G0283             48.00
121917   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97010             60.00
121918   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97140             79.00
121919   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97012             60.00
121920   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97530             99.00
121921   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     99211             84.00
121922   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97112             84.00
121923   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     G0283             48.00
121924   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97010             60.00
121925   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97039             48.00
121926   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97140             79.00
121927   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97530             99.00
121928   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     99211             84.00
121929   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     99211             84.00
121930   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     G0283             48.00
121931   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97140             79.00
121932   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97035             48.00
121933   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97010             60.00
121934   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97530             99.00
121935   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97012             60.00
121936   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97140             79.00
121937   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     G0283             48.00
121938   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2392 of
                                                   2767

121939   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97010             60.00
121940   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97110             84.00
121941   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97530             99.00
121942   Florida   Spine   0293954420101010   6/11/2019   Bill      8/15/2019     99211             84.00
121943   Florida   Spine   0293954420101010   6/11/2019   Bill      8/15/2019     97010             60.00
121944   Florida   Spine   0293954420101010   6/11/2019   Bill      8/15/2019     G0283             48.00
121945   Florida   Spine   0293954420101010   6/11/2019   Bill      8/15/2019     97140             79.00
121946   Florida   Spine   0293954420101010   6/11/2019   Bill      8/15/2019     97530             99.00
121947   Florida   Spine   0293954420101010   6/11/2019   Bill      8/15/2019     97112             84.00
121948   Florida   Spine   0393857520101138   5/15/2019   Bill      8/15/2019     99212            115.00
121949   Florida   Spine   0393857520101138   5/15/2019   Bill      8/15/2019     G0283             48.00
121950   Florida   Spine   0393857520101138   5/15/2019   Bill      8/15/2019     97010             60.00
121951   Florida   Spine   0393857520101138   5/15/2019   Bill      8/15/2019     97140             79.00
121952   Florida   Spine   0393857520101138   5/15/2019   Bill      8/15/2019     97530             99.00
121953   Florida   Spine   0607188190101014   3/25/2019   Bill      8/15/2019     99211             84.00
121954   Florida   Spine   0607188190101014   3/25/2019   Bill      8/15/2019     97010             60.00
121955   Florida   Spine   0607188190101014   3/25/2019   Bill      8/15/2019     97110             84.00
121956   Florida   Spine   0607188190101014   3/25/2019   Bill      8/15/2019     97140             79.00
121957   Florida   Spine   0607188190101014   3/25/2019   Bill      8/15/2019     97530             99.00
121958   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     99211             84.00
121959   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     G0283             48.00
121960   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97530             99.00
121961   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97140             79.00
121962   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97112             84.00
121963   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97035             48.00
121964   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97010             60.00
121965   Florida   Spine   0499481960101012   4/30/2019   Bill      8/15/2019     97010             60.00
121966   Florida   Spine   0499481960101012   4/30/2019   Bill      8/15/2019     97140             79.00
121967   Florida   Spine   0499481960101012   4/30/2019   Bill      8/15/2019     97530             99.00
121968   Florida   Spine   0499481960101012   4/30/2019   Bill      8/15/2019     G0283             48.00
121969   Florida   Spine   0499481960101012   4/30/2019   Bill      8/15/2019     97012             60.00
121970   Florida   Spine   0499481960101012   4/30/2019   Bill      8/15/2019     99211             84.00
121971   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     99211             84.00
121972   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     G0283             48.00
121973   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97010             60.00
121974   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97140             79.00
121975   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97112             84.00
121976   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97530             99.00
121977   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     97010             60.00
121978   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     G0283             48.00
121979   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     97140             79.00
121980   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     97035             48.00
121981   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     97530             99.00
121982   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     99211             84.00
121983   Florida   Spine   0538757120101080   7/9/2019    Bill      8/15/2019     97010             60.00
121984   Florida   Spine   0538757120101080   7/9/2019    Bill      8/15/2019     97035             48.00
121985   Florida   Spine   0538757120101080   7/9/2019    Bill      8/15/2019     97140             79.00
121986   Florida   Spine   0538757120101080   7/9/2019    Bill      8/15/2019     G0283             48.00
121987   Florida   Spine   0538757120101080   7/9/2019    Bill      8/15/2019     97530             99.00
121988   Florida   Spine   0538757120101080   7/9/2019    Bill      8/15/2019     99211             84.00
121989   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2393 of
                                                   2767

121990   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     G0283            48.00
121991   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97035            48.00
121992   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97140            79.00
121993   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     99211            84.00
121994   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97530            99.00
121995   Florida   Spine   0423510660101020   3/31/2019   Bill      8/15/2019     99211            84.00
121996   Florida   Spine   0423510660101020   3/31/2019   Bill      8/15/2019     97010            60.00
121997   Florida   Spine   0423510660101020   3/31/2019   Bill      8/15/2019     97110            84.00
121998   Florida   Spine   0423510660101020   3/31/2019   Bill      8/15/2019     97140            79.00
121999   Florida   Spine   0423510660101020   3/31/2019   Bill      8/15/2019     97530            99.00
122000   Florida   Spine   0423510660101020   3/31/2019   Bill      8/15/2019     G0283            48.00
122001   Florida   Spine   0423510660101020   3/31/2019   Bill      8/15/2019     97112            84.00
122002   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     99211            84.00
122003   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     G0283            48.00
122004   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97140            79.00
122005   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97035            48.00
122006   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97010            60.00
122007   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97530            99.00
122008   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     99211            84.00
122009   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     G0283            48.00
122010   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     97010            60.00
122011   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     97035            48.00
122012   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     97140            79.00
122013   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     97530            99.00
122014   Florida   Spine   0417883120101049   6/29/2019   Bill      8/15/2019     99211            84.00
122015   Florida   Spine   0417883120101049   6/29/2019   Bill      8/15/2019     97010            60.00
122016   Florida   Spine   0417883120101049   6/29/2019   Bill      8/15/2019     G0283            48.00
122017   Florida   Spine   0417883120101049   6/29/2019   Bill      8/15/2019     97530            99.00
122018   Florida   Spine   0417883120101049   6/29/2019   Bill      8/15/2019     97140            79.00
122019   Florida   Spine   0417883120101049   6/29/2019   Bill      8/15/2019     97110            84.00
122020   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     97010            60.00
122021   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     97110            84.00
122022   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     97140            79.00
122023   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     97530            99.00
122024   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     G0283            48.00
122025   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     98940            79.00
122026   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97112            84.00
122027   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     G0283            48.00
122028   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97010            60.00
122029   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97140            79.00
122030   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97530            99.00
122031   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     99211            84.00
122032   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97035            48.00
122033   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     99211            84.00
122034   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     G0283            48.00
122035   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97530            99.00
122036   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97140            79.00
122037   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97112            84.00
122038   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97110            84.00
122039   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97010            60.00
122040   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2394 of
                                                   2767

122041   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     G0283             48.00
122042   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97140             79.00
122043   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97110             84.00
122044   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97035             48.00
122045   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97010             60.00
122046   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97530             99.00
122047   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     G0283             48.00
122048   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     97140             79.00
122049   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     97010             60.00
122050   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     99211             84.00
122051   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     97110             84.00
122052   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     97112             84.00
122053   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     99211             84.00
122054   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     G0283             48.00
122055   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97530             99.00
122056   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97140             79.00
122057   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97112             84.00
122058   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97035             48.00
122059   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97010             60.00
122060   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     G0283             48.00
122061   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     97010             60.00
122062   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     99211             84.00
122063   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     97112             84.00
122064   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     97110             84.00
122065   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     97140             79.00
122066   Florida   Spine   0497175480101021   5/4/2019    Bill      8/15/2019     97010             60.00
122067   Florida   Spine   0497175480101021   5/4/2019    Bill      8/15/2019     98941             97.00
122068   Florida   Spine   0497175480101021   5/4/2019    Bill      8/15/2019     G0283             48.00
122069   Florida   Spine   0497175480101021   5/4/2019    Bill      8/15/2019     98943             79.00
122070   Florida   Spine   0497175480101021   5/4/2019    Bill      8/15/2019     97530             99.00
122071   Florida   Spine   0497175480101021   5/4/2019    Bill      8/15/2019     97010             60.00
122072   Florida   Spine   0497175480101021   5/4/2019    Bill      8/15/2019     97110             84.00
122073   Florida   Spine   0497175480101021   5/4/2019    Bill      8/15/2019     97112             84.00
122074   Florida   Spine   0497175480101021   5/4/2019    Bill      8/15/2019     99211             84.00
122075   Florida   Spine   0497175480101021   5/4/2019    Bill      8/15/2019     97140             79.00
122076   Florida   Spine   0497175480101021   5/4/2019    Bill      8/15/2019     G0283             48.00
122077   Florida   Spine   0310126680101118   6/2/2019    Bill      8/15/2019     99211             84.00
122078   Florida   Spine   0310126680101118   6/2/2019    Bill      8/15/2019     97010             60.00
122079   Florida   Spine   0310126680101118   6/2/2019    Bill      8/15/2019     G0283             48.00
122080   Florida   Spine   0310126680101118   6/2/2019    Bill      8/15/2019     97530             99.00
122081   Florida   Spine   0310126680101118   6/2/2019    Bill      8/15/2019     97140             79.00
122082   Florida   Spine   0310126680101118   6/2/2019    Bill      8/15/2019     97110             84.00
122083   Florida   Spine   0615444000101029   7/28/2019   Bill      8/15/2019     99203            302.00
122084   Florida   Spine   0562869750101113   5/26/2019   Bill      8/15/2019     99211             84.00
122085   Florida   Spine   0562869750101113   5/26/2019   Bill      8/15/2019     97140             79.00
122086   Florida   Spine   0562869750101113   5/26/2019   Bill      8/15/2019     97039             48.00
122087   Florida   Spine   0562869750101113   5/26/2019   Bill      8/15/2019     97010             60.00
122088   Florida   Spine   0497123140101189   6/3/2019    Bill      8/15/2019     99213            212.00
122089   Florida   Spine   0497123140101189   6/3/2019    Bill      8/15/2019     97112             84.00
122090   Florida   Spine   0497123140101189   6/3/2019    Bill      8/15/2019     97140             79.00
122091   Florida   Spine   0497123140101189   6/3/2019    Bill      8/15/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2395 of
                                                   2767

122092   Florida   Spine   0493645630101109   5/13/2019   Bill      8/15/2019     99211             84.00
122093   Florida   Spine   0493645630101109   5/13/2019   Bill      8/15/2019     97010             60.00
122094   Florida   Spine   0493645630101109   5/13/2019   Bill      8/15/2019     97110             84.00
122095   Florida   Spine   0493645630101109   5/13/2019   Bill      8/15/2019     97140             79.00
122096   Florida   Spine   0493645630101109   5/13/2019   Bill      8/15/2019     97530             99.00
122097   Florida   Spine   0493645630101109   5/13/2019   Bill      8/15/2019     G0283             48.00
122098   Florida   Spine   0436328500101075   3/11/2019   Bill      8/15/2019     99213            212.00
122099   Florida   Spine   0436328500101075   3/11/2019   Bill      8/15/2019     97010             60.00
122100   Florida   Spine   0436328500101075   3/11/2019   Bill      8/15/2019     97110             84.00
122101   Florida   Spine   0436328500101075   3/11/2019   Bill      8/15/2019     97112             84.00
122102   Florida   Spine   0436328500101075   3/11/2019   Bill      8/15/2019     G0283             48.00
122103   Florida   Spine   0436328500101075   3/11/2019   Bill      8/15/2019     97140             79.00
122104   Florida   Spine   0631773230101015   4/29/2019   Bill      8/15/2019     99213            385.00
122105   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     99213            385.00
122106   Florida   Spine   0581725590101027   5/7/2019    Bill      8/15/2019     99203            550.00
122107   Florida   Spine   0581725590101027   5/7/2019    Bill      8/15/2019     99203            550.00
122108   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     99203            550.00
122109   Florida   Spine   0577202370101144   7/9/2019    Bill      8/15/2019     99203            550.00
122110   Florida   Spine   0432219570101042   7/13/2019   Bill      8/15/2019     99203            550.00
122111   Florida   Spine   0606925960101026   6/29/2019   Bill      8/15/2019     99203            550.00
122112   Florida   Spine   0563380930101022   6/13/2018   Bill      8/15/2019     99213            385.00
122113   Florida   Spine   0563380930101022   6/13/2018   Bill      8/15/2019     20610            330.00
122114   Florida   Spine   0563380930101022   6/13/2018   Bill      8/15/2019     J2001             38.50
122115   Florida   Spine   0563380930101022   6/13/2018   Bill      8/15/2019     J3301             38.50
122116   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     99211             84.00
122117   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97010             60.00
122118   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97012             60.00
122119   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97110             84.00
122120   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97140             79.00
122121   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     G0283             48.00
122122   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97530             99.00
122123   Florida   Spine   0634319960101010   6/24/2019   Bill      8/15/2019     99211             84.00
122124   Florida   Spine   0634319960101010   6/24/2019   Bill      8/15/2019     G0283             48.00
122125   Florida   Spine   0634319960101010   6/24/2019   Bill      8/15/2019     97140             79.00
122126   Florida   Spine   0634319960101010   6/24/2019   Bill      8/15/2019     97035             48.00
122127   Florida   Spine   0634319960101010   6/24/2019   Bill      8/15/2019     97010             60.00
122128   Florida   Spine   0634319960101010   6/24/2019   Bill      8/15/2019     97110             84.00
122129   Florida   Spine   0634319960101010   6/24/2019   Bill      8/15/2019     97530             99.00
122130   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     99211             84.00
122131   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97530             99.00
122132   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97010             60.00
122133   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97035             48.00
122134   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97112             84.00
122135   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97140             79.00
122136   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     G0283             48.00
122137   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     99211             84.00
122138   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97010             60.00
122139   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     G0283             48.00
122140   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97012             60.00
122141   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97110             84.00
122142   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2396 of
                                                   2767

122143   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     99211             84.00
122144   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     G0283             48.00
122145   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97010             60.00
122146   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97035             48.00
122147   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97140             79.00
122148   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97530             99.00
122149   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     G0283             48.00
122150   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97010             60.00
122151   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97010             60.00
122152   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97140             79.00
122153   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     G0283             48.00
122154   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97530             99.00
122155   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97112             84.00
122156   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     99211             84.00
122157   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     99211             84.00
122158   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97010             60.00
122159   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     G0283             48.00
122160   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97110             84.00
122161   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97012             60.00
122162   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97140             79.00
122163   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97530             99.00
122164   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     99211             84.00
122165   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     G0283             48.00
122166   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97140             79.00
122167   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97035             48.00
122168   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97010             60.00
122169   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97530             99.00
122170   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97112             84.00
122171   Florida   Spine   0497123140101189   6/3/2019    Bill      8/15/2019     97010             60.00
122172   Florida   Spine   0497123140101189   6/3/2019    Bill      8/15/2019     97140             79.00
122173   Florida   Spine   0497123140101189   6/3/2019    Bill      8/15/2019     97530             99.00
122174   Florida   Spine   0497123140101189   6/3/2019    Bill      8/15/2019     99213            212.00
122175   Florida   Spine   0110427320101183   7/9/2019    Bill      8/15/2019     97010             60.00
122176   Florida   Spine   0110427320101183   7/9/2019    Bill      8/15/2019     97140             79.00
122177   Florida   Spine   0110427320101183   7/9/2019    Bill      8/15/2019     99211             84.00
122178   Florida   Spine   8667302330000001   6/21/2019   Bill      8/15/2019     99203            550.00
122179   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     99211             84.00
122180   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     G0283             48.00
122181   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     97140             79.00
122182   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     97035             48.00
122183   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     97010             60.00
122184   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     97110             84.00
122185   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     97530             99.00
122186   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     99211             84.00
122187   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     G0283             48.00
122188   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     97010             60.00
122189   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     97035             48.00
122190   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     97140             79.00
122191   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     97530             99.00
122192   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97010             60.00
122193   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2397 of
                                                   2767

122194   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97035             48.00
122195   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97140             79.00
122196   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     99211             84.00
122197   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97530             99.00
122198   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97112             84.00
122199   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     99211             84.00
122200   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     G0283             48.00
122201   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97530             99.00
122202   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97140             79.00
122203   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97112             84.00
122204   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97110             84.00
122205   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97010             60.00
122206   Florida   Spine   0502639740101066   7/16/2019   Bill      8/15/2019     99211             84.00
122207   Florida   Spine   0502639740101066   7/16/2019   Bill      8/15/2019     G0283             48.00
122208   Florida   Spine   0502639740101066   7/16/2019   Bill      8/15/2019     97530             99.00
122209   Florida   Spine   0502639740101066   7/16/2019   Bill      8/15/2019     97140             79.00
122210   Florida   Spine   0502639740101066   7/16/2019   Bill      8/15/2019     97112             84.00
122211   Florida   Spine   0502639740101066   7/16/2019   Bill      8/15/2019     97035             48.00
122212   Florida   Spine   0502639740101066   7/16/2019   Bill      8/15/2019     97010             60.00
122213   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97140             79.00
122214   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     G0283             48.00
122215   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     99211             84.00
122216   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97010             60.00
122217   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97110             84.00
122218   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97530             99.00
122219   Florida   Spine   0645069590101024   4/16/2019   Bill      8/15/2019     97010             60.00
122220   Florida   Spine   0645069590101024   4/16/2019   Bill      8/15/2019     97140             79.00
122221   Florida   Spine   0645069590101024   4/16/2019   Bill      8/15/2019     G0283             48.00
122222   Florida   Spine   0645069590101024   4/16/2019   Bill      8/15/2019     97530             99.00
122223   Florida   Spine   0645069590101024   4/16/2019   Bill      8/15/2019     98941             97.00
122224   Florida   Spine   0645069590101024   4/16/2019   Bill      8/15/2019     97039             48.00
122225   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     99211             84.00
122226   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     97010             60.00
122227   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     97035             48.00
122228   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     97112             84.00
122229   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     97140             79.00
122230   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     97530             99.00
122231   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     G0283             48.00
122232   Florida   Spine   8668152690000001   6/16/2019   Bill      8/15/2019     99211             84.00
122233   Florida   Spine   8668152690000001   6/16/2019   Bill      8/15/2019     97010             60.00
122234   Florida   Spine   8668152690000001   6/16/2019   Bill      8/15/2019     97140             79.00
122235   Florida   Spine   8668152690000001   6/16/2019   Bill      8/15/2019     97530             99.00
122236   Florida   Spine   8668152690000001   6/16/2019   Bill      8/15/2019     97035             48.00
122237   Florida   Spine   0427270900101019   8/2/2019    Bill      8/15/2019     99203            302.00
122238   Florida   Spine   0427270900101019   8/2/2019    Bill      8/15/2019     97010             60.00
122239   Florida   Spine   0427270900101019   8/2/2019    Bill      8/15/2019     A4556             24.00
122240   Florida   Spine   0427270900101019   8/2/2019    Bill      8/15/2019     G0283             48.00
122241   Florida   Spine   8668152690000001   6/16/2019   Bill      8/15/2019     99211             84.00
122242   Florida   Spine   8668152690000001   6/16/2019   Bill      8/15/2019     G0283             48.00
122243   Florida   Spine   8668152690000001   6/16/2019   Bill      8/15/2019     97010             60.00
122244   Florida   Spine   8668152690000001   6/16/2019   Bill      8/15/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2398 of
                                                   2767

122245   Florida   Spine   8668152690000001   6/16/2019   Bill      8/15/2019     97140             79.00
122246   Florida   Spine   8668152690000001   6/16/2019   Bill      8/15/2019     97035             48.00
122247   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97010             60.00
122248   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97140             79.00
122249   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97530             99.00
122250   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     G0283             48.00
122251   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     99212            115.00
122252   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97110             84.00
122253   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97112             84.00
122254   Florida   Spine   0129917190101072   6/23/2019   Bill      8/15/2019     99211             84.00
122255   Florida   Spine   0129917190101072   6/23/2019   Bill      8/15/2019     97010             60.00
122256   Florida   Spine   0129917190101072   6/23/2019   Bill      8/15/2019     97140             79.00
122257   Florida   Spine   0129917190101072   6/23/2019   Bill      8/15/2019     99211             84.00
122258   Florida   Spine   0129917190101072   6/23/2019   Bill      8/15/2019     G0283             48.00
122259   Florida   Spine   0129917190101072   6/23/2019   Bill      8/15/2019     97010             60.00
122260   Florida   Spine   0129917190101072   6/23/2019   Bill      8/15/2019     97140             79.00
122261   Florida   Spine   0577202370101144   7/9/2019    Bill      8/15/2019     99211             84.00
122262   Florida   Spine   0577202370101144   7/9/2019    Bill      8/15/2019     97010             60.00
122263   Florida   Spine   0577202370101144   7/9/2019    Bill      8/15/2019     97140             79.00
122264   Florida   Spine   0577202370101144   7/9/2019    Bill      8/15/2019     G0283             48.00
122265   Florida   Spine   0577202370101144   7/9/2019    Bill      8/15/2019     97530             99.00
122266   Florida   Spine   0577202370101144   7/9/2019    Bill      8/15/2019     97012             60.00
122267   Florida   Spine   0577202370101144   7/9/2019    Bill      8/15/2019     97110             84.00
122268   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     99203            550.00
122269   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     99211             84.00
122270   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     G0283             48.00
122271   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     97010             60.00
122272   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     97035             48.00
122273   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     97140             79.00
122274   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     97530             99.00
122275   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     97010             60.00
122276   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     97110             84.00
122277   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     G0283             48.00
122278   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     97112             84.00
122279   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     97140             79.00
122280   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     99211             84.00
122281   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     97140             79.00
122282   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     97530             99.00
122283   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     99211             84.00
122284   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     99211             84.00
122285   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     97010             60.00
122286   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     97140             79.00
122287   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     97530             99.00
122288   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     G0283             48.00
122289   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     G0283             48.00
122290   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97140             79.00
122291   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97110             84.00
122292   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97035             48.00
122293   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97010             60.00
122294   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97530             99.00
122295   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2399 of
                                                   2767

122296   Florida   Spine   0103547670101092   6/17/2019    Bill     8/15/2019     99211             84.00
122297   Florida   Spine   0103547670101092   6/17/2019    Bill     8/15/2019     97010             60.00
122298   Florida   Spine   0103547670101092   6/17/2019    Bill     8/15/2019     97140             79.00
122299   Florida   Spine   0103547670101092   6/17/2019    Bill     8/15/2019     97530             99.00
122300   Florida   Spine   0103547670101092   6/17/2019    Bill     8/15/2019     G0283             48.00
122301   Florida   Spine   0345413330101089   6/2/2019     Bill     8/15/2019     G0283             48.00
122302   Florida   Spine   0345413330101089   6/2/2019     Bill     8/15/2019     97140             79.00
122303   Florida   Spine   0345413330101089   6/2/2019     Bill     8/15/2019     97110             84.00
122304   Florida   Spine   0345413330101089   6/2/2019     Bill     8/15/2019     97010             60.00
122305   Florida   Spine   0345413330101089   6/2/2019     Bill     8/15/2019     97530             99.00
122306   Florida   Spine   0345413330101089   6/2/2019     Bill     8/15/2019     99211             84.00
122307   Florida   Spine   0157540070101106   7/18/2019    Bill     8/15/2019     99211             84.00
122308   Florida   Spine   0157540070101106   7/18/2019    Bill     8/15/2019     97010             60.00
122309   Florida   Spine   0157540070101106   7/18/2019    Bill     8/15/2019     97140             79.00
122310   Florida   Spine   0157540070101106   7/18/2019    Bill     8/15/2019     97530             99.00
122311   Florida   Spine   0157540070101106   7/18/2019    Bill     8/15/2019     G0283             48.00
122312   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97010             60.00
122313   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97110             84.00
122314   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97140             79.00
122315   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97530             99.00
122316   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     G0283             48.00
122317   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     99211             84.00
122318   Florida   Spine   0446917430101060   7/28/2019    Bill     8/15/2019     97012             60.00
122319   Florida   Spine   0562968810101046   5/27/2019    Bill     8/15/2019     97010             60.00
122320   Florida   Spine   0562968810101046   5/27/2019    Bill     8/15/2019     97035             48.00
122321   Florida   Spine   0562968810101046   5/27/2019    Bill     8/15/2019     97530             99.00
122322   Florida   Spine   0562968810101046   5/27/2019    Bill     8/15/2019     98941             97.00
122323   Florida   Spine   0562968810101046   5/27/2019    Bill     8/15/2019     G0283             48.00
122324   Florida   Spine   0562968810101046   5/27/2019    Bill     8/15/2019     97012             60.00
122325   Florida   Spine   0499481960101012   4/30/2019    Bill     8/15/2019     99211             84.00
122326   Florida   Spine   0499481960101012   4/30/2019    Bill     8/15/2019     97010             60.00
122327   Florida   Spine   0499481960101012   4/30/2019    Bill     8/15/2019     97140             79.00
122328   Florida   Spine   0499481960101012   4/30/2019    Bill     8/15/2019     97530             99.00
122329   Florida   Spine   0499481960101012   4/30/2019    Bill     8/15/2019     97110             84.00
122330   Florida   Spine   0499481960101012   4/30/2019    Bill     8/15/2019     G0283             48.00
122331   Florida   Spine   0411217460101051   6/20/2019    Bill     8/15/2019     99211             84.00
122332   Florida   Spine   0411217460101051   6/20/2019    Bill     8/15/2019     97010             60.00
122333   Florida   Spine   0411217460101051   6/20/2019    Bill     8/15/2019     G0283             48.00
122334   Florida   Spine   0411217460101051   6/20/2019    Bill     8/15/2019     97012             60.00
122335   Florida   Spine   0411217460101051   6/20/2019    Bill     8/15/2019     97530             99.00
122336   Florida   Spine   0411217460101051   6/20/2019    Bill     8/15/2019     97140             79.00
122337   Florida   Spine   0558701250101051   11/10/2018   Bill     8/15/2019     99203            550.00
122338   Florida   Spine   0429084450101016   6/1/2019     Bill     8/15/2019     99213            385.00
122339   Florida   Spine   0429084450101016   6/1/2019     Bill     8/15/2019     99213            385.00
122340   Florida   Spine   0311283660101045   8/4/2018     Bill     8/15/2019     99211             84.00
122341   Florida   Spine   0311283660101045   8/4/2018     Bill     8/15/2019     97010             60.00
122342   Florida   Spine   0311283660101045   8/4/2018     Bill     8/15/2019     97110             84.00
122343   Florida   Spine   0311283660101045   8/4/2018     Bill     8/15/2019     97112             84.00
122344   Florida   Spine   0311283660101045   8/4/2018     Bill     8/15/2019     97140             79.00
122345   Florida   Spine   0311283660101045   8/4/2018     Bill     8/15/2019     97530             99.00
122346   Florida   Spine   0311283660101045   8/4/2018     Bill     8/15/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2400 of
                                                   2767

122347   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     99211             84.00
122348   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97010             60.00
122349   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97012             60.00
122350   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97110             84.00
122351   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97140             79.00
122352   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     G0283             48.00
122353   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97530             99.00
122354   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     99211             84.00
122355   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97010             60.00
122356   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97140             79.00
122357   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     G0283             48.00
122358   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97110             84.00
122359   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97112             84.00
122360   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     G0283             48.00
122361   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97010             60.00
122362   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97140             79.00
122363   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97110             84.00
122364   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97530             99.00
122365   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     98940             79.00
122366   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     98943             79.00
122367   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     G0283             48.00
122368   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97140             79.00
122369   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97010             60.00
122370   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97012             60.00
122371   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97110             84.00
122372   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     99211             84.00
122373   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97530             99.00
122374   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     98940             79.00
122375   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97010             60.00
122376   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97035             48.00
122377   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97140             79.00
122378   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97530             99.00
122379   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     A4556             24.00
122380   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     G0283             48.00
122381   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     99211             84.00
122382   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     G0283             48.00
122383   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97010             60.00
122384   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97035             48.00
122385   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97140             79.00
122386   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97530             99.00
122387   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     99212            115.00
122388   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97112             84.00
122389   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     99211             84.00
122390   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     G0283             48.00
122391   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97010             60.00
122392   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97140             79.00
122393   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97035             48.00
122394   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97530             99.00
122395   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     G0283             48.00
122396   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97140             79.00
122397   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2401 of
                                                   2767

122398   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97530               99.00
122399   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97039               48.00
122400   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     99211               84.00
122401   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97010               60.00
122402   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97110               84.00
122403   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97140               79.00
122404   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97530               99.00
122405   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     G0283               48.00
122406   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     99211               84.00
122407   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97012               60.00
122408   Florida   Spine   0582013070101018   5/1/2019    Bill      8/15/2019     97010               60.00
122409   Florida   Spine   0582013070101018   5/1/2019    Bill      8/15/2019     97140               79.00
122410   Florida   Spine   0582013070101018   5/1/2019    Bill      8/15/2019     G0283               48.00
122411   Florida   Spine   0582013070101018   5/1/2019    Bill      8/15/2019     97110               84.00
122412   Florida   Spine   0582013070101018   5/1/2019    Bill      8/15/2019     97112               84.00
122413   Florida   Spine   0582013070101018   5/1/2019    Bill      8/15/2019     99211               84.00
122414   Florida   Spine   0293954420101010   6/11/2019   Bill      8/15/2019     62323            2,200.00
122415   Florida   Spine   0293954420101010   6/11/2019   Bill      8/15/2019     J2001              115.50
122416   Florida   Spine   0293954420101010   6/11/2019   Bill      8/15/2019     Q9965               25.00
122417   Florida   Spine   0293954420101010   6/11/2019   Bill      8/15/2019     J1040               75.00
122418   Florida   Spine   0293954420101010   6/11/2019   Bill      8/15/2019     82950               25.00
122419   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     G0283               48.00
122420   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97010               60.00
122421   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97140               79.00
122422   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97012               60.00
122423   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     99211               84.00
122424   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     G0283               48.00
122425   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97010               60.00
122426   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97039               48.00
122427   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97140               79.00
122428   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97110               84.00
122429   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97530               99.00
122430   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     99211               84.00
122431   Florida   Spine   0582436020101046   5/15/2019   Bill      8/15/2019     99211               84.00
122432   Florida   Spine   0582436020101046   5/15/2019   Bill      8/15/2019     G0283               48.00
122433   Florida   Spine   0582436020101046   5/15/2019   Bill      8/15/2019     97010               60.00
122434   Florida   Spine   0582436020101046   5/15/2019   Bill      8/15/2019     97140               79.00
122435   Florida   Spine   0582436020101046   5/15/2019   Bill      8/15/2019     97112               84.00
122436   Florida   Spine   0582436020101046   5/15/2019   Bill      8/15/2019     97110               84.00
122437   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     99211               84.00
122438   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     97010               60.00
122439   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     G0283               48.00
122440   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     97140               79.00
122441   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     97112               84.00
122442   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     97110               84.00
122443   Florida   Spine   0393857520101138   5/15/2019   Bill      8/15/2019     99211               84.00
122444   Florida   Spine   0393857520101138   5/15/2019   Bill      8/15/2019     G0283               48.00
122445   Florida   Spine   0393857520101138   5/15/2019   Bill      8/15/2019     97530               99.00
122446   Florida   Spine   0393857520101138   5/15/2019   Bill      8/15/2019     97140               79.00
122447   Florida   Spine   0393857520101138   5/15/2019   Bill      8/15/2019     97112               84.00
122448   Florida   Spine   0393857520101138   5/15/2019   Bill      8/15/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2402 of
                                                   2767

122449   Florida   Spine   0393857520101138   5/15/2019   Bill      8/15/2019     97110               84.00
122450   Florida   Spine   0562968810101046   5/27/2019   Bill      8/15/2019     99211               84.00
122451   Florida   Spine   0562968810101046   5/27/2019   Bill      8/15/2019     97010               60.00
122452   Florida   Spine   0562968810101046   5/27/2019   Bill      8/15/2019     97012               60.00
122453   Florida   Spine   0562968810101046   5/27/2019   Bill      8/15/2019     97035               48.00
122454   Florida   Spine   0562968810101046   5/27/2019   Bill      8/15/2019     97110               84.00
122455   Florida   Spine   0562968810101046   5/27/2019   Bill      8/15/2019     G0283               48.00
122456   Florida   Spine   0618037970101024   5/13/2019   Bill      8/15/2019     99213              385.00
122457   Florida   Spine   0655291520101018   3/29/2019   Bill      8/15/2019     99203              550.00
122458   Florida   Spine   0437552890101176   2/26/2019   Bill      8/15/2019     62323            2,200.00
122459   Florida   Spine   0437552890101176   2/26/2019   Bill      8/15/2019     J2001              115.50
122460   Florida   Spine   0437552890101176   2/26/2019   Bill      8/15/2019     J1040               75.00
122461   Florida   Spine   0437552890101176   2/26/2019   Bill      8/15/2019     Q9965               25.00
122462   Florida   Spine   0437552890101176   2/26/2019   Bill      8/15/2019     82950               25.00
122463   Florida   Spine   0470231760101040   10/5/2018   Bill      8/15/2019     62323            2,200.00
122464   Florida   Spine   0470231760101040   10/5/2018   Bill      8/15/2019     Q9965               25.00
122465   Florida   Spine   0470231760101040   10/5/2018   Bill      8/15/2019     J1040               75.00
122466   Florida   Spine   0470231760101040   10/5/2018   Bill      8/15/2019     J2001              115.50
122467   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     97010               60.00
122468   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     97110               84.00
122469   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     G0283               48.00
122470   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     97112               84.00
122471   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     97140               79.00
122472   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     99211               84.00
122473   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     97010               60.00
122474   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     97140               79.00
122475   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     G0283               48.00
122476   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     97110               84.00
122477   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     97530               99.00
122478   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     99211               84.00
122479   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     99211               84.00
122480   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     G0283               48.00
122481   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     97010               60.00
122482   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     97035               48.00
122483   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     97140               79.00
122484   Florida   Spine   0070259500101057   7/23/2019   Bill      8/15/2019     97530               99.00
122485   Florida   Spine   0156076870000001   6/24/2019   Bill      8/15/2019     G0283               48.00
122486   Florida   Spine   0156076870000001   6/24/2019   Bill      8/15/2019     97140               79.00
122487   Florida   Spine   0156076870000001   6/24/2019   Bill      8/15/2019     97110               84.00
122488   Florida   Spine   0156076870000001   6/24/2019   Bill      8/15/2019     97010               60.00
122489   Florida   Spine   0156076870000001   6/24/2019   Bill      8/15/2019     97530               99.00
122490   Florida   Spine   0156076870000001   6/24/2019   Bill      8/15/2019     99211               84.00
122491   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     99211               84.00
122492   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     G0283               48.00
122493   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97010               60.00
122494   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97035               48.00
122495   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97140               79.00
122496   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97530               99.00
122497   Florida   Spine   0592251180101035   6/29/2019   Bill      8/15/2019     99211               84.00
122498   Florida   Spine   0592251180101035   6/29/2019   Bill      8/15/2019     97010               60.00
122499   Florida   Spine   0592251180101035   6/29/2019   Bill      8/15/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2403 of
                                                   2767

122500   Florida   Spine   0592251180101035   6/29/2019   Bill      8/15/2019     97110             84.00
122501   Florida   Spine   0592251180101035   6/29/2019   Bill      8/15/2019     97012             60.00
122502   Florida   Spine   0592251180101035   6/29/2019   Bill      8/15/2019     G0283             48.00
122503   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97010             60.00
122504   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     G0283             48.00
122505   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97035             48.00
122506   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97140             79.00
122507   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     99211             84.00
122508   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97530             99.00
122509   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     97112             84.00
122510   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     99211             84.00
122511   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     G0283             48.00
122512   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97010             60.00
122513   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97140             79.00
122514   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97112             84.00
122515   Florida   Spine   0583970970101050   6/26/2019   Bill      8/15/2019     97530             99.00
122516   Florida   Spine   0622513600101026   6/9/2019    Bill      8/15/2019     99203            550.00
122517   Florida   Spine   0428665300101056   7/13/2019   Bill      8/15/2019     99213            385.00
122518   Florida   Spine   0592251180101035   6/29/2019   Bill      8/15/2019     99203            550.00
122519   Florida   Spine   0622513600101026   6/9/2019    Bill      8/15/2019     99203            550.00
122520   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     G0283             48.00
122521   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97010             60.00
122522   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97035             48.00
122523   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97140             79.00
122524   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97012             60.00
122525   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97530             99.00
122526   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     99211             84.00
122527   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     97010             60.00
122528   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     G0283             48.00
122529   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     97140             79.00
122530   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     97035             48.00
122531   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     97530             99.00
122532   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     99211             84.00
122533   Florida   Spine   0597132180101016   4/6/2019    Bill      8/15/2019     99213            385.00
122534   Florida   Spine   0143464250101272   6/1/2019    Bill      8/15/2019     99211             84.00
122535   Florida   Spine   0143464250101272   6/1/2019    Bill      8/15/2019     97010             60.00
122536   Florida   Spine   0143464250101272   6/1/2019    Bill      8/15/2019     97012             60.00
122537   Florida   Spine   0143464250101272   6/1/2019    Bill      8/15/2019     97140             79.00
122538   Florida   Spine   0143464250101272   6/1/2019    Bill      8/15/2019     97530             99.00
122539   Florida   Spine   0143464250101272   6/1/2019    Bill      8/15/2019     G0283             48.00
122540   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97140             79.00
122541   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     G0283             48.00
122542   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     99211             84.00
122543   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97010             60.00
122544   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97110             84.00
122545   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97530             99.00
122546   Florida   Spine   0658705680101010   6/22/2019   Bill      8/15/2019     99203            550.00
122547   Florida   Spine   0502639740101066   7/16/2019   Bill      8/15/2019     99203            550.00
122548   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     99211             84.00
122549   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     97010             60.00
122550   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2404 of
                                                   2767

122551   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     97112            84.00
122552   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     97140            79.00
122553   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     97530            99.00
122554   Florida   Spine   0495874120101035   5/18/2019   Bill      8/15/2019     G0283            48.00
122555   Florida   Spine   0579207850101033   6/10/2019   Bill      8/15/2019     99211            84.00
122556   Florida   Spine   0579207850101033   6/10/2019   Bill      8/15/2019     97010            60.00
122557   Florida   Spine   0579207850101033   6/10/2019   Bill      8/15/2019     97012            60.00
122558   Florida   Spine   0579207850101033   6/10/2019   Bill      8/15/2019     97530            99.00
122559   Florida   Spine   0579207850101033   6/10/2019   Bill      8/15/2019     97140            79.00
122560   Florida   Spine   0579207850101033   6/10/2019   Bill      8/15/2019     G0283            48.00
122561   Florida   Spine   0592518350101015   5/8/2019    Bill      8/15/2019     97010            60.00
122562   Florida   Spine   0592518350101015   5/8/2019    Bill      8/15/2019     97012            60.00
122563   Florida   Spine   0592518350101015   5/8/2019    Bill      8/15/2019     97035            48.00
122564   Florida   Spine   0592518350101015   5/8/2019    Bill      8/15/2019     97530            99.00
122565   Florida   Spine   0592518350101015   5/8/2019    Bill      8/15/2019     98941            97.00
122566   Florida   Spine   0592518350101015   5/8/2019    Bill      8/15/2019     G0283            48.00
122567   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     G0283            48.00
122568   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     97010            60.00
122569   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     99211            84.00
122570   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     97112            84.00
122571   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     97110            84.00
122572   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     97140            79.00
122573   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97010            60.00
122574   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97140            79.00
122575   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97530            99.00
122576   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     G0283            48.00
122577   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97110            84.00
122578   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97112            84.00
122579   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     99211            84.00
122580   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97112            84.00
122581   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     G0283            48.00
122582   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97010            60.00
122583   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97140            79.00
122584   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97530            99.00
122585   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     99211            84.00
122586   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97035            48.00
122587   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     99211            84.00
122588   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97110            84.00
122589   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97112            84.00
122590   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97140            79.00
122591   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97530            99.00
122592   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     G0283            48.00
122593   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97010            60.00
122594   Florida   Spine   0615444000101029   7/28/2019   Bill      8/15/2019     97010            60.00
122595   Florida   Spine   0615444000101029   7/28/2019   Bill      8/15/2019     97035            48.00
122596   Florida   Spine   0615444000101029   7/28/2019   Bill      8/15/2019     97140            79.00
122597   Florida   Spine   0615444000101029   7/28/2019   Bill      8/15/2019     97530            99.00
122598   Florida   Spine   0615444000101029   7/28/2019   Bill      8/15/2019     G0283            48.00
122599   Florida   Spine   0615444000101029   7/28/2019   Bill      8/15/2019     99211            84.00
122600   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     99211            84.00
122601   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2405 of
                                                   2767

122602   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     G0283            48.00
122603   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     97012            60.00
122604   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     97530            99.00
122605   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     97140            79.00
122606   Florida   Spine   0562869750101113   5/26/2019   Bill      8/15/2019     99211            84.00
122607   Florida   Spine   0562869750101113   5/26/2019   Bill      8/15/2019     97140            79.00
122608   Florida   Spine   0562869750101113   5/26/2019   Bill      8/15/2019     97039            48.00
122609   Florida   Spine   0296271760101071   6/13/2019   Bill      8/15/2019     G0283            48.00
122610   Florida   Spine   0296271760101071   6/13/2019   Bill      8/15/2019     99211            84.00
122611   Florida   Spine   0296271760101071   6/13/2019   Bill      8/15/2019     97530            99.00
122612   Florida   Spine   0296271760101071   6/13/2019   Bill      8/15/2019     97140            79.00
122613   Florida   Spine   0296271760101071   6/13/2019   Bill      8/15/2019     97112            84.00
122614   Florida   Spine   0296271760101071   6/13/2019   Bill      8/15/2019     97035            48.00
122615   Florida   Spine   0296271760101071   6/13/2019   Bill      8/15/2019     97010            60.00
122616   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     99211            84.00
122617   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     97110            84.00
122618   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     97112            84.00
122619   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     97010            60.00
122620   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     G0283            48.00
122621   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     97140            79.00
122622   Florida   Spine   0659301680101017   5/9/2019    Bill      8/15/2019     99211            84.00
122623   Florida   Spine   0659301680101017   5/9/2019    Bill      8/15/2019     G0283            48.00
122624   Florida   Spine   0659301680101017   5/9/2019    Bill      8/15/2019     97530            99.00
122625   Florida   Spine   0659301680101017   5/9/2019    Bill      8/15/2019     97140            79.00
122626   Florida   Spine   0659301680101017   5/9/2019    Bill      8/15/2019     97112            84.00
122627   Florida   Spine   0659301680101017   5/9/2019    Bill      8/15/2019     97110            84.00
122628   Florida   Spine   0659301680101017   5/9/2019    Bill      8/15/2019     97010            60.00
122629   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97010            60.00
122630   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97110            84.00
122631   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     G0283            48.00
122632   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97140            79.00
122633   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97012            60.00
122634   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     99211            84.00
122635   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97530            99.00
122636   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     99211            84.00
122637   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     97112            84.00
122638   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     97110            84.00
122639   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     97140            79.00
122640   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     G0283            48.00
122641   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     97010            60.00
122642   Florida   Spine   0538757120101080   7/9/2019    Bill      8/15/2019     97010            60.00
122643   Florida   Spine   0538757120101080   7/9/2019    Bill      8/15/2019     97035            48.00
122644   Florida   Spine   0538757120101080   7/9/2019    Bill      8/15/2019     97140            79.00
122645   Florida   Spine   0538757120101080   7/9/2019    Bill      8/15/2019     G0283            48.00
122646   Florida   Spine   0538757120101080   7/9/2019    Bill      8/15/2019     97530            99.00
122647   Florida   Spine   0538757120101080   7/9/2019    Bill      8/15/2019     99211            84.00
122648   Florida   Spine   0345138870101054   5/12/2019   Bill      8/15/2019     G0283            48.00
122649   Florida   Spine   0345138870101054   5/12/2019   Bill      8/15/2019     99211            84.00
122650   Florida   Spine   0345138870101054   5/12/2019   Bill      8/15/2019     97010            60.00
122651   Florida   Spine   0607188190101014   3/25/2019   Bill      8/15/2019     99211            84.00
122652   Florida   Spine   0607188190101014   3/25/2019   Bill      8/15/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2406 of
                                                   2767

122653   Florida   Spine   0607188190101014   3/25/2019    Bill     8/15/2019     97110             84.00
122654   Florida   Spine   0607188190101014   3/25/2019    Bill     8/15/2019     97140             79.00
122655   Florida   Spine   0607188190101014   3/25/2019    Bill     8/15/2019     97530             99.00
122656   Florida   Spine   0380367630101031   6/8/2019     Bill     8/15/2019     99203            550.00
122657   Florida   Spine   0583970970101050   6/26/2019    Bill     8/15/2019     99211             84.00
122658   Florida   Spine   0583970970101050   6/26/2019    Bill     8/15/2019     G0283             48.00
122659   Florida   Spine   0583970970101050   6/26/2019    Bill     8/15/2019     97530             99.00
122660   Florida   Spine   0583970970101050   6/26/2019    Bill     8/15/2019     97140             79.00
122661   Florida   Spine   0583970970101050   6/26/2019    Bill     8/15/2019     97112             84.00
122662   Florida   Spine   0583970970101050   6/26/2019    Bill     8/15/2019     97035             48.00
122663   Florida   Spine   0583970970101050   6/26/2019    Bill     8/15/2019     97010             60.00
122664   Florida   Spine   0610481610101028   11/29/2018   Bill     8/15/2019     99203            550.00
122665   Florida   Spine   8668560830000001   7/24/2019    Bill     8/15/2019     99211             84.00
122666   Florida   Spine   8668560830000001   7/24/2019    Bill     8/15/2019     97010             60.00
122667   Florida   Spine   8668560830000001   7/24/2019    Bill     8/15/2019     97012             60.00
122668   Florida   Spine   8668560830000001   7/24/2019    Bill     8/15/2019     97110             84.00
122669   Florida   Spine   8668560830000001   7/24/2019    Bill     8/15/2019     97140             79.00
122670   Florida   Spine   8668560830000001   7/24/2019    Bill     8/15/2019     G0283             48.00
122671   Florida   Spine   8668560830000001   7/24/2019    Bill     8/15/2019     97530             99.00
122672   Florida   Spine   0428665300101056   7/13/2019    Bill     8/15/2019     G0283             48.00
122673   Florida   Spine   0428665300101056   7/13/2019    Bill     8/15/2019     97010             60.00
122674   Florida   Spine   0428665300101056   7/13/2019    Bill     8/15/2019     97035             48.00
122675   Florida   Spine   0428665300101056   7/13/2019    Bill     8/15/2019     97140             79.00
122676   Florida   Spine   0428665300101056   7/13/2019    Bill     8/15/2019     97530             99.00
122677   Florida   Spine   0428665300101056   7/13/2019    Bill     8/15/2019     99211             84.00
122678   Florida   Spine   0523177750101010   4/25/2019    Bill     8/15/2019     97010             60.00
122679   Florida   Spine   0523177750101010   4/25/2019    Bill     8/15/2019     97110             84.00
122680   Florida   Spine   0523177750101010   4/25/2019    Bill     8/15/2019     97140             79.00
122681   Florida   Spine   0523177750101010   4/25/2019    Bill     8/15/2019     G0283             48.00
122682   Florida   Spine   0523177750101010   4/25/2019    Bill     8/15/2019     97530             99.00
122683   Florida   Spine   0523177750101010   4/25/2019    Bill     8/15/2019     99211             84.00
122684   Florida   Spine   0419163770101104   4/20/2019    Bill     8/15/2019     99211             84.00
122685   Florida   Spine   0419163770101104   4/20/2019    Bill     8/15/2019     G0283             48.00
122686   Florida   Spine   0419163770101104   4/20/2019    Bill     8/15/2019     97010             60.00
122687   Florida   Spine   0419163770101104   4/20/2019    Bill     8/15/2019     97140             79.00
122688   Florida   Spine   0419163770101104   4/20/2019    Bill     8/15/2019     97112             84.00
122689   Florida   Spine   0419163770101104   4/20/2019    Bill     8/15/2019     97110             84.00
122690   Florida   Spine   0419163770101104   4/20/2019    Bill     8/15/2019     97530             99.00
122691   Florida   Spine   0634319960101010   6/24/2019    Bill     8/15/2019     99211             84.00
122692   Florida   Spine   0634319960101010   6/24/2019    Bill     8/15/2019     G0283             48.00
122693   Florida   Spine   0634319960101010   6/24/2019    Bill     8/15/2019     97140             79.00
122694   Florida   Spine   0634319960101010   6/24/2019    Bill     8/15/2019     97010             60.00
122695   Florida   Spine   0634319960101010   6/24/2019    Bill     8/15/2019     97110             84.00
122696   Florida   Spine   0634319960101010   6/24/2019    Bill     8/15/2019     97530             99.00
122697   Florida   Spine   0634319960101010   6/24/2019    Bill     8/15/2019     97039             48.00
122698   Florida   Spine   0633422850101016   5/26/2019    Bill     8/15/2019     G0283             48.00
122699   Florida   Spine   0633422850101016   5/26/2019    Bill     8/15/2019     97010             60.00
122700   Florida   Spine   0633422850101016   5/26/2019    Bill     8/15/2019     97035             48.00
122701   Florida   Spine   0633422850101016   5/26/2019    Bill     8/15/2019     97039             48.00
122702   Florida   Spine   0633422850101016   5/26/2019    Bill     8/15/2019     97140             79.00
122703   Florida   Spine   0633422850101016   5/26/2019    Bill     8/15/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2407 of
                                                   2767

122704   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     G0283             48.00
122705   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97140             79.00
122706   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97010             60.00
122707   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97012             60.00
122708   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97110             84.00
122709   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     97112             84.00
122710   Florida   Spine   0633422850101016   5/26/2019   Bill      8/15/2019     99211             84.00
122711   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97010             60.00
122712   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     G0283             48.00
122713   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97110             84.00
122714   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     99212            115.00
122715   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97530             99.00
122716   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97039             48.00
122717   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     99211             84.00
122718   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97530             99.00
122719   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97010             60.00
122720   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97035             48.00
122721   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97112             84.00
122722   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97140             79.00
122723   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     G0283             48.00
122724   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     G0283             48.00
122725   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97010             60.00
122726   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97035             48.00
122727   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97140             79.00
122728   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97530             99.00
122729   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     99211             84.00
122730   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97010             60.00
122731   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97140             79.00
122732   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     G0283             48.00
122733   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97530             99.00
122734   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97112             84.00
122735   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     99211             84.00
122736   Florida   Spine   0565314300101039   6/29/2019   Bill      8/15/2019     97112             84.00
122737   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     99211             84.00
122738   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97010             60.00
122739   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     G0283             48.00
122740   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97110             84.00
122741   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97012             60.00
122742   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97140             79.00
122743   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     99211             84.00
122744   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97010             60.00
122745   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97110             84.00
122746   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97112             84.00
122747   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97140             79.00
122748   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97530             99.00
122749   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     G0283             48.00
122750   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     99211             84.00
122751   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     97010             60.00
122752   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     G0283             48.00
122753   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     97530             99.00
122754   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2408 of
                                                   2767

122755   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     97112             84.00
122756   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     97035             48.00
122757   Florida   Spine   0367213410101097   8/1/2019    Bill      8/15/2019     99203            302.00
122758   Florida   Spine   0367213410101097   8/1/2019    Bill      8/15/2019     97010             60.00
122759   Florida   Spine   0367213410101097   8/1/2019    Bill      8/15/2019     G0283             48.00
122760   Florida   Spine   0367213410101097   8/1/2019    Bill      8/15/2019     A4556             24.00
122761   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     99211             84.00
122762   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     97010             60.00
122763   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     G0283             48.00
122764   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     97530             99.00
122765   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     97140             79.00
122766   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     97112             84.00
122767   Florida   Spine   0585424190101019   6/13/2019   Bill      8/15/2019     97035             48.00
122768   Florida   Spine   0322308720101045   4/12/2019   Bill      8/15/2019     97012             60.00
122769   Florida   Spine   0322308720101045   4/12/2019   Bill      8/15/2019     98940             79.00
122770   Florida   Spine   0322308720101045   4/12/2019   Bill      8/15/2019     97010             60.00
122771   Florida   Spine   0322308720101045   4/12/2019   Bill      8/15/2019     G0283             48.00
122772   Florida   Spine   0488600520101021   4/12/2019   Bill      8/15/2019     97010             60.00
122773   Florida   Spine   0488600520101021   4/12/2019   Bill      8/15/2019     97140             79.00
122774   Florida   Spine   0488600520101021   4/12/2019   Bill      8/15/2019     97530             99.00
122775   Florida   Spine   0488600520101021   4/12/2019   Bill      8/15/2019     98941             97.00
122776   Florida   Spine   0488600520101021   4/12/2019   Bill      8/15/2019     97012             60.00
122777   Florida   Spine   0488600520101021   4/12/2019   Bill      8/15/2019     97110             84.00
122778   Florida   Spine   0488600520101021   4/12/2019   Bill      8/15/2019     G0283             48.00
122779   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     99211             84.00
122780   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     G0283             48.00
122781   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     97140             79.00
122782   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     97010             60.00
122783   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     97110             84.00
122784   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     97530             99.00
122785   Florida   Spine   0634319960101028   7/10/2019   Bill      8/15/2019     97039             48.00
122786   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     99211             84.00
122787   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     G0283             48.00
122788   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     97010             60.00
122789   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     97035             48.00
122790   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     97140             79.00
122791   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     97530             99.00
122792   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     G0283             48.00
122793   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97010             60.00
122794   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97035             48.00
122795   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97039             48.00
122796   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97140             79.00
122797   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97530             99.00
122798   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     99211             84.00
122799   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97010             60.00
122800   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97110             84.00
122801   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97140             79.00
122802   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97530             99.00
122803   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     G0283             48.00
122804   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     99211             84.00
122805   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97012             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2409 of
                                                   2767

122806   Florida   Spine   0582436020101046   5/15/2019   Bill      8/15/2019     99211             84.00
122807   Florida   Spine   0582436020101046   5/15/2019   Bill      8/15/2019     G0283             48.00
122808   Florida   Spine   0582436020101046   5/15/2019   Bill      8/15/2019     97010             60.00
122809   Florida   Spine   0582436020101046   5/15/2019   Bill      8/15/2019     97140             79.00
122810   Florida   Spine   0582436020101046   5/15/2019   Bill      8/15/2019     97112             84.00
122811   Florida   Spine   0582436020101046   5/15/2019   Bill      8/15/2019     97110             84.00
122812   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     G0283             48.00
122813   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97010             60.00
122814   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97035             48.00
122815   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97140             79.00
122816   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97012             60.00
122817   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97530             99.00
122818   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     98940             79.00
122819   Florida   Spine   0157540070101106   7/18/2019   Bill      8/15/2019     99211             84.00
122820   Florida   Spine   0157540070101106   7/18/2019   Bill      8/15/2019     97010             60.00
122821   Florida   Spine   0157540070101106   7/18/2019   Bill      8/15/2019     97140             79.00
122822   Florida   Spine   0157540070101106   7/18/2019   Bill      8/15/2019     97530             99.00
122823   Florida   Spine   0157540070101106   7/18/2019   Bill      8/15/2019     G0283             48.00
122824   Florida   Spine   0157540070101106   7/18/2019   Bill      8/15/2019     97035             48.00
122825   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     G0283             48.00
122826   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97140             79.00
122827   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97110             84.00
122828   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97035             48.00
122829   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97010             60.00
122830   Florida   Spine   0493752610101099   7/19/2019   Bill      8/15/2019     97530             99.00
122831   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     99212            115.00
122832   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     97010             60.00
122833   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     G0283             48.00
122834   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     97140             79.00
122835   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     97530             99.00
122836   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     97112             84.00
122837   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     99211             84.00
122838   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97010             60.00
122839   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97140             79.00
122840   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     G0283             48.00
122841   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97110             84.00
122842   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97112             84.00
122843   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     G0283             48.00
122844   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97140             79.00
122845   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97010             60.00
122846   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97530             99.00
122847   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     99211             84.00
122848   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97035             48.00
122849   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     G0283             48.00
122850   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97010             60.00
122851   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97140             79.00
122852   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97530             99.00
122853   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     99211             84.00
122854   Florida   Spine   0548590000101013   5/14/2019   Bill      8/15/2019     97035             48.00
122855   Florida   Spine   0613782140101017   5/31/2019   Bill      8/15/2019     99211             84.00
122856   Florida   Spine   0613782140101017   5/31/2019   Bill      8/15/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2410 of
                                                   2767

122857   Florida   Spine   0613782140101017   5/31/2019   Bill      8/15/2019     97010            60.00
122858   Florida   Spine   0613782140101017   5/31/2019   Bill      8/15/2019     97140            79.00
122859   Florida   Spine   0613782140101017   5/31/2019   Bill      8/15/2019     97530            99.00
122860   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     G0283            48.00
122861   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97140            79.00
122862   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97010            60.00
122863   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97530            99.00
122864   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     99211            84.00
122865   Florida   Spine   0156076870000001   6/24/2019   Bill      8/15/2019     G0283            48.00
122866   Florida   Spine   0156076870000001   6/24/2019   Bill      8/15/2019     97140            79.00
122867   Florida   Spine   0156076870000001   6/24/2019   Bill      8/15/2019     97010            60.00
122868   Florida   Spine   0156076870000001   6/24/2019   Bill      8/15/2019     97530            99.00
122869   Florida   Spine   0156076870000001   6/24/2019   Bill      8/15/2019     97112            84.00
122870   Florida   Spine   0156076870000001   6/24/2019   Bill      8/15/2019     99211            84.00
122871   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     99211            84.00
122872   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97010            60.00
122873   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     G0283            48.00
122874   Florida   Spine   0383863440101093   6/21/2019   Bill      8/15/2019     99211            84.00
122875   Florida   Spine   0383863440101093   6/21/2019   Bill      8/15/2019     G0283            48.00
122876   Florida   Spine   0383863440101093   6/21/2019   Bill      8/15/2019     97010            60.00
122877   Florida   Spine   0383863440101093   6/21/2019   Bill      8/15/2019     97140            79.00
122878   Florida   Spine   0383863440101093   6/21/2019   Bill      8/15/2019     97530            99.00
122879   Florida   Spine   0653367410101011   6/4/2019    Bill      8/15/2019     99211            84.00
122880   Florida   Spine   0653367410101011   6/4/2019    Bill      8/15/2019     97010            60.00
122881   Florida   Spine   0653367410101011   6/4/2019    Bill      8/15/2019     97140            79.00
122882   Florida   Spine   0653367410101011   6/4/2019    Bill      8/15/2019     97112            84.00
122883   Florida   Spine   0653367410101011   6/4/2019    Bill      8/15/2019     97530            99.00
122884   Florida   Spine   0600999220101049   6/25/2019   Bill      8/15/2019     99211            84.00
122885   Florida   Spine   0600999220101049   6/25/2019   Bill      8/15/2019     97140            79.00
122886   Florida   Spine   0600999220101049   6/25/2019   Bill      8/15/2019     97530            99.00
122887   Florida   Spine   0600999220101049   6/25/2019   Bill      8/15/2019     G0283            48.00
122888   Florida   Spine   0600999220101049   6/25/2019   Bill      8/15/2019     97010            60.00
122889   Florida   Spine   0600999220101049   6/25/2019   Bill      8/15/2019     97035            48.00
122890   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     99211            84.00
122891   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     G0283            48.00
122892   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97530            99.00
122893   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97140            79.00
122894   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97112            84.00
122895   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97035            48.00
122896   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97010            60.00
122897   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     99211            84.00
122898   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97010            60.00
122899   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97012            60.00
122900   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97110            84.00
122901   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97530            99.00
122902   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97140            79.00
122903   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     G0283            48.00
122904   Florida   Spine   0493645630101109   5/13/2019   Bill      8/15/2019     99211            84.00
122905   Florida   Spine   0493645630101109   5/13/2019   Bill      8/15/2019     97010            60.00
122906   Florida   Spine   0493645630101109   5/13/2019   Bill      8/15/2019     97110            84.00
122907   Florida   Spine   0493645630101109   5/13/2019   Bill      8/15/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2411 of
                                                   2767

122908   Florida   Spine   0493645630101109   5/13/2019    Bill     8/15/2019     97530               99.00
122909   Florida   Spine   0493645630101109   5/13/2019    Bill     8/15/2019     G0283               48.00
122910   Florida   Spine   0493645630101109   5/13/2019    Bill     8/15/2019     97112               84.00
122911   Florida   Spine   0338161060101113   5/2/2019     Bill     8/15/2019     99211               84.00
122912   Florida   Spine   0338161060101113   5/2/2019     Bill     8/15/2019     97140               79.00
122913   Florida   Spine   0338161060101113   5/2/2019     Bill     8/15/2019     97112               84.00
122914   Florida   Spine   0338161060101113   5/2/2019     Bill     8/15/2019     97110               84.00
122915   Florida   Spine   0338161060101113   5/2/2019     Bill     8/15/2019     97010               60.00
122916   Florida   Spine   0338161060101113   5/2/2019     Bill     8/15/2019     G0283               48.00
122917   Florida   Spine   0607696940101019   6/1/2019     Bill     8/15/2019     99211               84.00
122918   Florida   Spine   0607696940101019   6/1/2019     Bill     8/15/2019     97010               60.00
122919   Florida   Spine   0607696940101019   6/1/2019     Bill     8/15/2019     97039               48.00
122920   Florida   Spine   0607696940101019   6/1/2019     Bill     8/15/2019     97110               84.00
122921   Florida   Spine   0607696940101019   6/1/2019     Bill     8/15/2019     97530               99.00
122922   Florida   Spine   0607696940101019   6/1/2019     Bill     8/15/2019     G0283               48.00
122923   Florida   Spine   0607696940101019   6/1/2019     Bill     8/15/2019     97140               79.00
122924   Florida   Spine   0558701250101051   11/10/2018   Bill     8/15/2019     62323            2,200.00
122925   Florida   Spine   0558701250101051   11/10/2018   Bill     8/15/2019     J2001              115.50
122926   Florida   Spine   0558701250101051   11/10/2018   Bill     8/15/2019     Q9965               25.00
122927   Florida   Spine   0558701250101051   11/10/2018   Bill     8/15/2019     J0702               35.00
122928   Florida   Spine   0558701250101051   11/10/2018   Bill     8/15/2019     J3490               27.50
122929   Florida   Spine   0497175480101021   5/4/2019     Bill     8/15/2019     97010               60.00
122930   Florida   Spine   0497175480101021   5/4/2019     Bill     8/15/2019     97110               84.00
122931   Florida   Spine   0497175480101021   5/4/2019     Bill     8/15/2019     97112               84.00
122932   Florida   Spine   0497175480101021   5/4/2019     Bill     8/15/2019     99211               84.00
122933   Florida   Spine   0497175480101021   5/4/2019     Bill     8/15/2019     97140               79.00
122934   Florida   Spine   0497175480101021   5/4/2019     Bill     8/15/2019     G0283               48.00
122935   Florida   Spine   0659301680101017   5/9/2019     Bill     8/15/2019     99211               84.00
122936   Florida   Spine   0659301680101017   5/9/2019     Bill     8/15/2019     97010               60.00
122937   Florida   Spine   0659301680101017   5/9/2019     Bill     8/15/2019     97110               84.00
122938   Florida   Spine   0659301680101017   5/9/2019     Bill     8/15/2019     97112               84.00
122939   Florida   Spine   0659301680101017   5/9/2019     Bill     8/15/2019     97140               79.00
122940   Florida   Spine   0659301680101017   5/9/2019     Bill     8/15/2019     97530               99.00
122941   Florida   Spine   0659301680101017   5/9/2019     Bill     8/15/2019     G0283               48.00
122942   Florida   Spine   0497175480101021   5/4/2019     Bill     8/15/2019     97010               60.00
122943   Florida   Spine   0497175480101021   5/4/2019     Bill     8/15/2019     G0283               48.00
122944   Florida   Spine   0497175480101021   5/4/2019     Bill     8/15/2019     97530               99.00
122945   Florida   Spine   0497175480101021   5/4/2019     Bill     8/15/2019     99211               84.00
122946   Florida   Spine   0497175480101021   5/4/2019     Bill     8/15/2019     97140               79.00
122947   Florida   Spine   0497175480101021   5/4/2019     Bill     8/15/2019     97110               84.00
122948   Florida   Spine   0538757120101080   7/9/2019     Bill     8/15/2019     97010               60.00
122949   Florida   Spine   0538757120101080   7/9/2019     Bill     8/15/2019     97035               48.00
122950   Florida   Spine   0538757120101080   7/9/2019     Bill     8/15/2019     97140               79.00
122951   Florida   Spine   0538757120101080   7/9/2019     Bill     8/15/2019     G0283               48.00
122952   Florida   Spine   0538757120101080   7/9/2019     Bill     8/15/2019     97530               99.00
122953   Florida   Spine   0538757120101080   7/9/2019     Bill     8/15/2019     99211               84.00
122954   Florida   Spine   0563701420101034   6/13/2019    Bill     8/15/2019     97140               79.00
122955   Florida   Spine   0563701420101034   6/13/2019    Bill     8/15/2019     G0283               48.00
122956   Florida   Spine   0563701420101034   6/13/2019    Bill     8/15/2019     99211               84.00
122957   Florida   Spine   0563701420101034   6/13/2019    Bill     8/15/2019     97010               60.00
122958   Florida   Spine   0563701420101034   6/13/2019    Bill     8/15/2019     97110               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2412 of
                                                   2767

122959   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97530               99.00
122960   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97012               60.00
122961   Florida   Spine   0650350380101016   6/10/2019   Bill      8/15/2019     97010               60.00
122962   Florida   Spine   0650350380101016   6/10/2019   Bill      8/15/2019     97140               79.00
122963   Florida   Spine   0650350380101016   6/10/2019   Bill      8/15/2019     G0283               48.00
122964   Florida   Spine   0650350380101016   6/10/2019   Bill      8/15/2019     99211               84.00
122965   Florida   Spine   0650350380101016   6/10/2019   Bill      8/15/2019     97530               99.00
122966   Florida   Spine   0650350380101016   6/10/2019   Bill      8/15/2019     97035               48.00
122967   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     99211               84.00
122968   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     G0283               48.00
122969   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97530               99.00
122970   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97140               79.00
122971   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97112               84.00
122972   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97110               84.00
122973   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97010               60.00
122974   Florida   Spine   0356081230101370   5/2/2019    Bill      8/15/2019     99213              385.00
122975   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97010               60.00
122976   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     99211               84.00
122977   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     99211               84.00
122978   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97012               60.00
122979   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97110               84.00
122980   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97140               79.00
122981   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     G0283               48.00
122982   Florida   Spine   8668560830000001   7/24/2019   Bill      8/15/2019     97530               99.00
122983   Florida   Spine   0601182900101022   10/1/2018   Bill      8/15/2019     99213              385.00
122984   Florida   Spine   0601182900101022   10/1/2018   Bill      8/15/2019     62323            2,200.00
122985   Florida   Spine   0601182900101022   10/1/2018   Bill      8/15/2019     J2001              115.50
122986   Florida   Spine   0601182900101022   10/1/2018   Bill      8/15/2019     J0702               35.00
122987   Florida   Spine   0601182900101022   10/1/2018   Bill      8/15/2019     J3490               27.50
122988   Florida   Spine   0601182900101022   10/1/2018   Bill      8/15/2019     Q9965               25.00
122989   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     99211               84.00
122990   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97010               60.00
122991   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97012               60.00
122992   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97110               84.00
122993   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97530               99.00
122994   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     G0283               48.00
122995   Florida   Spine   0583333620101014   6/26/2019   Bill      8/15/2019     97140               79.00
122996   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     99211               84.00
122997   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     G0283               48.00
122998   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97010               60.00
122999   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97035               48.00
123000   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97140               79.00
123001   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97530               99.00
123002   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     99211               84.00
123003   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     G0283               48.00
123004   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     97010               60.00
123005   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     97140               79.00
123006   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     97112               84.00
123007   Florida   Spine   0409983920101023   7/19/2019   Bill      8/15/2019     97530               99.00
123008   Florida   Spine   0645069590101024   4/16/2019   Bill      8/15/2019     97010               60.00
123009   Florida   Spine   0645069590101024   4/16/2019   Bill      8/15/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2413 of
                                                   2767

123010   Florida   Spine   0645069590101024   4/16/2019   Bill      8/15/2019     G0283            48.00
123011   Florida   Spine   0645069590101024   4/16/2019   Bill      8/15/2019     97530            99.00
123012   Florida   Spine   0645069590101024   4/16/2019   Bill      8/15/2019     98941            97.00
123013   Florida   Spine   0645069590101024   4/16/2019   Bill      8/15/2019     97039            48.00
123014   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     97010            60.00
123015   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     G0283            48.00
123016   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     97140            79.00
123017   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     97035            48.00
123018   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     97530            99.00
123019   Florida   Spine   0545889550101040   7/23/2019   Bill      8/15/2019     99211            84.00
123020   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97140            79.00
123021   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     G0283            48.00
123022   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     99211            84.00
123023   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97010            60.00
123024   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97110            84.00
123025   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97530            99.00
123026   Florida   Spine   0563701420101034   6/13/2019   Bill      8/15/2019     97012            60.00
123027   Florida   Spine   0427270900101019   8/2/2019    Bill      8/15/2019     99211            84.00
123028   Florida   Spine   0427270900101019   8/2/2019    Bill      8/15/2019     97012            60.00
123029   Florida   Spine   0427270900101019   8/2/2019    Bill      8/15/2019     97039            48.00
123030   Florida   Spine   0427270900101019   8/2/2019    Bill      8/15/2019     G0283            48.00
123031   Florida   Spine   0427270900101019   8/2/2019    Bill      8/15/2019     97035            48.00
123032   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     97010            60.00
123033   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     97012            60.00
123034   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     97110            84.00
123035   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     97140            79.00
123036   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     G0283            48.00
123037   Florida   Spine   0411217460101051   6/20/2019   Bill      8/15/2019     99211            84.00
123038   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     99211            84.00
123039   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97010            60.00
123040   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97035            48.00
123041   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97112            84.00
123042   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97140            79.00
123043   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     97530            99.00
123044   Florida   Spine   0587121220101039   7/20/2019   Bill      8/15/2019     G0283            48.00
123045   Florida   Spine   0607696940101019   6/1/2019    Bill      8/15/2019     97010            60.00
123046   Florida   Spine   0607696940101019   6/1/2019    Bill      8/15/2019     97039            48.00
123047   Florida   Spine   0607696940101019   6/1/2019    Bill      8/15/2019     97110            84.00
123048   Florida   Spine   0607696940101019   6/1/2019    Bill      8/15/2019     97140            79.00
123049   Florida   Spine   0607696940101019   6/1/2019    Bill      8/15/2019     G0283            48.00
123050   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     99211            84.00
123051   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97010            60.00
123052   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97012            60.00
123053   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97110            84.00
123054   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97530            99.00
123055   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     G0283            48.00
123056   Florida   Spine   0628885060101017   5/22/2019   Bill      8/15/2019     97140            79.00
123057   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97530            99.00
123058   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97010            60.00
123059   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97140            79.00
123060   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2414 of
                                                   2767

123061   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97110            84.00
123062   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     97112            84.00
123063   Florida   Spine   0287440270101183   6/24/2019   Bill      8/15/2019     99211            84.00
123064   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     G0283            48.00
123065   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97010            60.00
123066   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97035            48.00
123067   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97039            48.00
123068   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97140            79.00
123069   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     97530            99.00
123070   Florida   Spine   0608013490101010   7/31/2019   Bill      8/15/2019     99211            84.00
123071   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     99211            84.00
123072   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     97010            60.00
123073   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     97012            60.00
123074   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     97140            79.00
123075   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     97530            99.00
123076   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     G0283            48.00
123077   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     G0283            48.00
123078   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97010            60.00
123079   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97035            48.00
123080   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97140            79.00
123081   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97012            60.00
123082   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     97530            99.00
123083   Florida   Spine   0397149170101048   7/12/2019   Bill      8/15/2019     99211            84.00
123084   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     99211            84.00
123085   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     97010            60.00
123086   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     97140            79.00
123087   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     97530            99.00
123088   Florida   Spine   0103547670101092   6/17/2019   Bill      8/15/2019     G0283            48.00
123089   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     G0283            48.00
123090   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     97010            60.00
123091   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     97140            79.00
123092   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     99211            84.00
123093   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     97110            84.00
123094   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     97112            84.00
123095   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     G0283            48.00
123096   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97010            60.00
123097   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97039            48.00
123098   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97035            48.00
123099   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97140            79.00
123100   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     97110            84.00
123101   Florida   Spine   0126489720101090   6/13/2019   Bill      8/15/2019     99211            84.00
123102   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97010            60.00
123103   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     G0283            48.00
123104   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97140            79.00
123105   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97530            99.00
123106   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     99211            84.00
123107   Florida   Spine   0582013070101018   5/1/2019    Bill      8/15/2019     97010            60.00
123108   Florida   Spine   0582013070101018   5/1/2019    Bill      8/15/2019     97140            79.00
123109   Florida   Spine   0582013070101018   5/1/2019    Bill      8/15/2019     G0283            48.00
123110   Florida   Spine   0582013070101018   5/1/2019    Bill      8/15/2019     97110            84.00
123111   Florida   Spine   0582013070101018   5/1/2019    Bill      8/15/2019     97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2415 of
                                                   2767

123112   Florida   Spine   0582013070101018   5/1/2019    Bill      8/15/2019     99211            84.00
123113   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     97010            60.00
123114   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     G0283            48.00
123115   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     99211            84.00
123116   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     97110            84.00
123117   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     97112            84.00
123118   Florida   Spine   0429084450101016   6/1/2019    Bill      8/15/2019     97530            99.00
123119   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     G0283            48.00
123120   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97140            79.00
123121   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97010            60.00
123122   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97530            99.00
123123   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     97035            48.00
123124   Florida   Spine   0352144580101202   4/24/2019   Bill      8/15/2019     99211            84.00
123125   Florida   Spine   0607188190101014   3/25/2019   Bill      8/15/2019     99211            84.00
123126   Florida   Spine   0607188190101014   3/25/2019   Bill      8/15/2019     97530            99.00
123127   Florida   Spine   0607188190101014   3/25/2019   Bill      8/15/2019     97140            79.00
123128   Florida   Spine   0607188190101014   3/25/2019   Bill      8/15/2019     97010            60.00
123129   Florida   Spine   0499481960101012   4/30/2019   Bill      8/15/2019     99211            84.00
123130   Florida   Spine   0499481960101012   4/30/2019   Bill      8/15/2019     97010            60.00
123131   Florida   Spine   0499481960101012   4/30/2019   Bill      8/15/2019     97012            60.00
123132   Florida   Spine   0499481960101012   4/30/2019   Bill      8/15/2019     97140            79.00
123133   Florida   Spine   0499481960101012   4/30/2019   Bill      8/15/2019     97530            99.00
123134   Florida   Spine   0499481960101012   4/30/2019   Bill      8/15/2019     G0283            48.00
123135   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     99211            84.00
123136   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97010            60.00
123137   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97110            84.00
123138   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97112            84.00
123139   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97140            79.00
123140   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     97530            99.00
123141   Florida   Spine   0607250220101016   6/3/2019    Bill      8/15/2019     G0283            48.00
123142   Florida   Spine   0356081230101370   5/2/2019    Bill      8/15/2019     99211            84.00
123143   Florida   Spine   0356081230101370   5/2/2019    Bill      8/15/2019     97010            60.00
123144   Florida   Spine   0356081230101370   5/2/2019    Bill      8/15/2019     G0283            48.00
123145   Florida   Spine   0356081230101370   5/2/2019    Bill      8/15/2019     97140            79.00
123146   Florida   Spine   0356081230101370   5/2/2019    Bill      8/15/2019     97530            99.00
123147   Florida   Spine   0356081230101370   5/2/2019    Bill      8/15/2019     97110            84.00
123148   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     97010            60.00
123149   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     G0283            48.00
123150   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     99211            84.00
123151   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     97140            79.00
123152   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     97530            99.00
123153   Florida   Spine   0137115750101109   7/7/2019    Bill      8/15/2019     97112            84.00
123154   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     G0283            48.00
123155   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97140            79.00
123156   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97010            60.00
123157   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97530            99.00
123158   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97035            48.00
123159   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     99211            84.00
123160   Florida   Spine   0641934550101013   7/19/2019   Bill      8/15/2019     97530            99.00
123161   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     99211            84.00
123162   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2416 of
                                                   2767

123163   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97010            60.00
123164   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97035            48.00
123165   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97140            79.00
123166   Florida   Spine   0532597700101027   7/29/2019   Bill      8/15/2019     97530            99.00
123167   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     97010            60.00
123168   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     97110            84.00
123169   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     G0283            48.00
123170   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     97112            84.00
123171   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     97140            79.00
123172   Florida   Spine   0647618710101013   5/17/2019   Bill      8/15/2019     99211            84.00
123173   Florida   Spine   0613782140101017   5/31/2019   Bill      8/15/2019     99211            84.00
123174   Florida   Spine   0613782140101017   5/31/2019   Bill      8/15/2019     G0283            48.00
123175   Florida   Spine   0613782140101017   5/31/2019   Bill      8/15/2019     97010            60.00
123176   Florida   Spine   0613782140101017   5/31/2019   Bill      8/15/2019     97140            79.00
123177   Florida   Spine   0613782140101017   5/31/2019   Bill      8/15/2019     97530            99.00
123178   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     97010            60.00
123179   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     97140            79.00
123180   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     G0283            48.00
123181   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     97110            84.00
123182   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     97530            99.00
123183   Florida   Spine   0590496530101035   6/17/2019   Bill      8/15/2019     99211            84.00
123184   Florida   Spine   0417883120101049   6/29/2019   Bill      8/15/2019     97010            60.00
123185   Florida   Spine   0417883120101049   6/29/2019   Bill      8/15/2019     G0283            48.00
123186   Florida   Spine   0417883120101049   6/29/2019   Bill      8/15/2019     97530            99.00
123187   Florida   Spine   0417883120101049   6/29/2019   Bill      8/15/2019     97140            79.00
123188   Florida   Spine   0417883120101049   6/29/2019   Bill      8/15/2019     97110            84.00
123189   Florida   Spine   0417883120101049   6/29/2019   Bill      8/15/2019     99211            84.00
123190   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     99211            84.00
123191   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97010            60.00
123192   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97140            79.00
123193   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     G0283            48.00
123194   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97110            84.00
123195   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97112            84.00
123196   Florida   Spine   0554716960101047   7/3/2019    Bill      8/15/2019     97012            60.00
123197   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     97010            60.00
123198   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     97012            60.00
123199   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     97140            79.00
123200   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     97530            99.00
123201   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     G0283            48.00
123202   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     97110            84.00
123203   Florida   Spine   0410136410101071   6/4/2019    Bill      8/15/2019     98940            79.00
123204   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     99211            84.00
123205   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97010            60.00
123206   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97110            84.00
123207   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97112            84.00
123208   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97140            79.00
123209   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     97530            99.00
123210   Florida   Spine   0465620550101029   6/3/2019    Bill      8/15/2019     G0283            48.00
123211   Florida   Spine   0310126680101118   6/2/2019    Bill      8/15/2019     97010            60.00
123212   Florida   Spine   0310126680101118   6/2/2019    Bill      8/15/2019     G0283            48.00
123213   Florida   Spine   0310126680101118   6/2/2019    Bill      8/15/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2417 of
                                                   2767

123214   Florida   Spine   0310126680101118   6/2/2019    Bill      8/15/2019     97140             79.00
123215   Florida   Spine   0310126680101118   6/2/2019    Bill      8/15/2019     97110             84.00
123216   Florida   Spine   0310126680101118   6/2/2019    Bill      8/15/2019     99211             84.00
123217   Florida   Spine   0345413330101089   6/2/2019    Bill      8/15/2019     97010             60.00
123218   Florida   Spine   0345413330101089   6/2/2019    Bill      8/15/2019     97140             79.00
123219   Florida   Spine   0345413330101089   6/2/2019    Bill      8/15/2019     97110             84.00
123220   Florida   Spine   0345413330101089   6/2/2019    Bill      8/15/2019     97530             99.00
123221   Florida   Spine   0345413330101089   6/2/2019    Bill      8/15/2019     G0283             48.00
123222   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     99213            212.00
123223   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     G0283             48.00
123224   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     97010             60.00
123225   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     97110             84.00
123226   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     97112             84.00
123227   Florida   Spine   0615339800101015   5/15/2019   Bill      8/15/2019     97140             79.00
123228   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     99211             84.00
123229   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     97110             84.00
123230   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     97112             84.00
123231   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     97010             60.00
123232   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     G0283             48.00
123233   Florida   Spine   0581211860101013   6/17/2019   Bill      8/15/2019     97140             79.00
123234   Florida   Spine   0338161060101113   5/2/2019    Bill      8/15/2019     99211             84.00
123235   Florida   Spine   0338161060101113   5/2/2019    Bill      8/15/2019     97140             79.00
123236   Florida   Spine   0338161060101113   5/2/2019    Bill      8/15/2019     97112             84.00
123237   Florida   Spine   0338161060101113   5/2/2019    Bill      8/15/2019     97110             84.00
123238   Florida   Spine   0338161060101113   5/2/2019    Bill      8/15/2019     97010             60.00
123239   Florida   Spine   0338161060101113   5/2/2019    Bill      8/15/2019     G0283             48.00
123240   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     99211             84.00
123241   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     97112             84.00
123242   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     97110             84.00
123243   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     97140             79.00
123244   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     G0283             48.00
123245   Florida   Spine   0617937370101071   6/29/2019   Bill      8/15/2019     97010             60.00
123246   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     99211             84.00
123247   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     97010             60.00
123248   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     G0283             48.00
123249   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     97140             79.00
123250   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     97112             84.00
123251   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     97110             84.00
123252   Florida   Spine   0446917430101052   7/14/2019   Bill      8/15/2019     97012             60.00
123253   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97010             60.00
123254   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97110             84.00
123255   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97140             79.00
123256   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97530             99.00
123257   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     G0283             48.00
123258   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     99211             84.00
123259   Florida   Spine   0446917430101060   7/28/2019   Bill      8/15/2019     97012             60.00
123260   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     99211             84.00
123261   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97530             99.00
123262   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97010             60.00
123263   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97035             48.00
123264   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2418 of
                                                   2767

123265   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     97140             79.00
123266   Florida   Spine   0609977840101012   5/10/2019   Bill      8/15/2019     G0283             48.00
123267   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     99211             84.00
123268   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     G0283             48.00
123269   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97010             60.00
123270   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97035             48.00
123271   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97140             79.00
123272   Florida   Spine   0418597840101035   7/15/2019   Bill      8/15/2019     97530             99.00
123273   Florida   Spine   0367213410101097   8/1/2019    Bill      8/15/2019     99211             84.00
123274   Florida   Spine   0367213410101097   8/1/2019    Bill      8/15/2019     97035             48.00
123275   Florida   Spine   0367213410101097   8/1/2019    Bill      8/15/2019     97039             48.00
123276   Florida   Spine   0367213410101097   8/1/2019    Bill      8/15/2019     97530             99.00
123277   Florida   Spine   0367213410101097   8/1/2019    Bill      8/15/2019     97010             60.00
123278   Florida   Spine   0367213410101097   8/1/2019    Bill      8/15/2019     97140             79.00
123279   Florida   Spine   0367213410101097   8/1/2019    Bill      8/15/2019     G0283             48.00
123280   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     99211             84.00
123281   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97010             60.00
123282   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97012             60.00
123283   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97110             84.00
123284   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     97140             79.00
123285   Florida   Spine   0350615160101045   7/1/2019    Bill      8/15/2019     G0283             48.00
123286   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     99211             84.00
123287   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97010             60.00
123288   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97110             84.00
123289   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97140             79.00
123290   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97530             99.00
123291   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     G0283             48.00
123292   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     99211             84.00
123293   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97010             60.00
123294   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97110             84.00
123295   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97140             79.00
123296   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     97530             99.00
123297   Florida   Spine   0652183750101011   5/13/2019   Bill      8/15/2019     G0283             48.00
123298   Florida   Spine   0322308720101045   4/12/2019   Bill      8/15/2019     97012             60.00
123299   Florida   Spine   0322308720101045   4/12/2019   Bill      8/15/2019     98940             79.00
123300   Florida   Spine   0322308720101045   4/12/2019   Bill      8/15/2019     97010             60.00
123301   Florida   Spine   0322308720101045   4/12/2019   Bill      8/15/2019     G0283             48.00
123302   Florida   Spine   0322308720101045   4/12/2019   Bill      8/15/2019     97140             79.00
123303   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     99211             84.00
123304   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     G0283             48.00
123305   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     97530             99.00
123306   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     97140             79.00
123307   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     97112             84.00
123308   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     97110             84.00
123309   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     97010             60.00
123310   Florida   Spine   0559025940101019   1/7/2019    Bill      8/22/2019     99213            212.00
123311   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     99211             84.00
123312   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     G0283             48.00
123313   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97530             99.00
123314   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97140             79.00
123315   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2419 of
                                                   2767

123316   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97035               48.00
123317   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97010               60.00
123318   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     99211               84.00
123319   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     G0283               48.00
123320   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     A4556               24.00
123321   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97010               60.00
123322   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97140               79.00
123323   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97035               48.00
123324   Florida   Spine   8667008620000001   4/10/2019   Bill      8/22/2019     99203              550.00
123325   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     99213              212.00
123326   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     97010               60.00
123327   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     97110               84.00
123328   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     97112               84.00
123329   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     97140               79.00
123330   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     97530               99.00
123331   Florida   Spine   0452723600101042   4/20/2019   Bill      8/22/2019     G0283               48.00
123332   Florida   Spine   0551183810101060   7/5/2019    Bill      8/22/2019     99211               84.00
123333   Florida   Spine   0551183810101060   7/5/2019    Bill      8/22/2019     G0283               48.00
123334   Florida   Spine   0551183810101060   7/5/2019    Bill      8/22/2019     97010               60.00
123335   Florida   Spine   0551183810101060   7/5/2019    Bill      8/22/2019     97035               48.00
123336   Florida   Spine   0551183810101060   7/5/2019    Bill      8/22/2019     97112               84.00
123337   Florida   Spine   0551183810101060   7/5/2019    Bill      8/22/2019     97530               99.00
123338   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     G0283               48.00
123339   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     99211               84.00
123340   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97530               99.00
123341   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97140               79.00
123342   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97112               84.00
123343   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97035               48.00
123344   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97010               60.00
123345   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     99211               84.00
123346   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     G0283               48.00
123347   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97010               60.00
123348   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97140               79.00
123349   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97112               84.00
123350   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97110               84.00
123351   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97530               99.00
123352   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97010               60.00
123353   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     G0283               48.00
123354   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     A4556               24.00
123355   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97035               48.00
123356   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97140               79.00
123357   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     99203              302.00
123358   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     73721            1,925.00
123359   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     72141            2,145.00
123360   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     72148            2,145.00
123361   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97010               60.00
123362   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97039               48.00
123363   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     A4556               24.00
123364   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     G0283               48.00
123365   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     99203              302.00
123366   Florida   Spine   0289339120101062   4/28/2019   Bill      8/22/2019     99203              550.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2420 of
                                                   2767

123367   Florida   Spine   0298286140101151   1/23/2019   Bill      8/22/2019     99203              550.00
123368   Florida   Spine   0464172310101023   9/25/2018   Bill      8/22/2019     99203              550.00
123369   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     72141            2,145.00
123370   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     72148            2,145.00
123371   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     99213              385.00
123372   Florida   Spine   0495556990101068   5/16/2018   Bill      8/22/2019     99213              385.00
123373   Florida   Spine   0495556990101068   5/16/2018   Bill      8/22/2019     20610              330.00
123374   Florida   Spine   0495556990101068   5/16/2018   Bill      8/22/2019     J2001               38.50
123375   Florida   Spine   0495556990101068   5/16/2018   Bill      8/22/2019     J3301               38.50
123376   Florida   Spine   0495556990101068   5/16/2018   Bill      8/22/2019     82950               25.00
123377   Florida   Spine   0349993150101075   4/21/2019   Bill      8/22/2019     99213              385.00
123378   Florida   Spine   0349993150101075   4/21/2019   Bill      8/22/2019     20610              330.00
123379   Florida   Spine   0349993150101075   4/21/2019   Bill      8/22/2019     J2001               38.50
123380   Florida   Spine   0349993150101075   4/21/2019   Bill      8/22/2019     J3301               38.50
123381   Florida   Spine   0349993150101075   4/21/2019   Bill      8/22/2019     62321            2,100.00
123382   Florida   Spine   0349993150101075   4/21/2019   Bill      8/22/2019     J2001              115.50
123383   Florida   Spine   0349993150101075   4/21/2019   Bill      8/22/2019     J3301               77.00
123384   Florida   Spine   0349993150101075   4/21/2019   Bill      8/22/2019     Q9965               25.00
123385   Florida   Spine   0635163950101021   2/7/2019    Bill      8/22/2019     99213              385.00
123386   Florida   Spine   0531151000101021   10/2/2018   Bill      8/22/2019     99213              385.00
123387   Florida   Spine   0535350220101029   11/9/2018   Bill      8/22/2019     99203              550.00
123388   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     99211               84.00
123389   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     G0283               48.00
123390   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97530               99.00
123391   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97140               79.00
123392   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97112               84.00
123393   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97035               48.00
123394   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97010               60.00
123395   Florida   Spine   0547756000101045   5/2/2019    Bill      8/22/2019     99213              385.00
123396   Florida   Spine   0348625250101099   4/15/2019   Bill      8/22/2019     99213              385.00
123397   Florida   Spine   0495556990101076   7/13/2018   Bill      8/22/2019     99213              385.00
123398   Florida   Spine   0495556990101076   7/13/2018   Bill      8/22/2019     20610              330.00
123399   Florida   Spine   0495556990101076   7/13/2018   Bill      8/22/2019     J2001               38.50
123400   Florida   Spine   0495556990101076   7/13/2018   Bill      8/22/2019     J3301               38.50
123401   Florida   Spine   0495556990101076   7/13/2018   Bill      8/22/2019     82950               25.00
123402   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     99211               84.00
123403   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97010               60.00
123404   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97035               48.00
123405   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     G0283               48.00
123406   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97140               79.00
123407   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97530               99.00
123408   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97112               84.00
123409   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     G0283               48.00
123410   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     99211               84.00
123411   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97530               99.00
123412   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97140               79.00
123413   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97112               84.00
123414   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97035               48.00
123415   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97010               60.00
123416   Florida   Spine   0639812240101011   4/1/2019    Bill      8/22/2019     99213              385.00
123417   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     99212              115.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2421 of
                                                   2767

123418   Florida   Spine   0562869750101113   5/26/2019    Bill     8/22/2019     97140               79.00
123419   Florida   Spine   0562869750101113   5/26/2019    Bill     8/22/2019     97110               84.00
123420   Florida   Spine   0562869750101113   5/26/2019    Bill     8/22/2019     97039               48.00
123421   Florida   Spine   0603964280101013   2/11/2019    Bill     8/22/2019     99203              550.00
123422   Florida   Spine   0603964280101013   2/11/2019    Bill     8/22/2019     20610              330.00
123423   Florida   Spine   0603964280101013   2/11/2019    Bill     8/22/2019     J2001               38.50
123424   Florida   Spine   0603964280101013   2/11/2019    Bill     8/22/2019     J3301               38.50
123425   Florida   Spine   0455611540101031   2/2/2019     Bill     8/22/2019     62323            2,200.00
123426   Florida   Spine   0455611540101031   2/2/2019     Bill     8/22/2019     J2001              115.50
123427   Florida   Spine   0455611540101031   2/2/2019     Bill     8/22/2019     J1040               75.00
123428   Florida   Spine   0455611540101031   2/2/2019     Bill     8/22/2019     Q9965               25.00
123429   Florida   Spine   0640152160101015   4/30/2019    Bill     8/22/2019     99213              385.00
123430   Florida   Spine   0658705680101010   6/22/2019    Bill     8/22/2019     99211               84.00
123431   Florida   Spine   0658705680101010   6/22/2019    Bill     8/22/2019     G0283               48.00
123432   Florida   Spine   0658705680101010   6/22/2019    Bill     8/22/2019     97110               84.00
123433   Florida   Spine   0658705680101010   6/22/2019    Bill     8/22/2019     97010               60.00
123434   Florida   Spine   0658705680101010   6/22/2019    Bill     8/22/2019     97140               79.00
123435   Florida   Spine   0658705680101010   6/22/2019    Bill     8/22/2019     97012               60.00
123436   Florida   Spine   0658705680101010   6/22/2019    Bill     8/22/2019     97530               99.00
123437   Florida   Spine   8668560830000001   7/24/2019    Bill     8/22/2019     99211               84.00
123438   Florida   Spine   8668560830000001   7/24/2019    Bill     8/22/2019     97012               60.00
123439   Florida   Spine   8668560830000001   7/24/2019    Bill     8/22/2019     97110               84.00
123440   Florida   Spine   8668560830000001   7/24/2019    Bill     8/22/2019     97140               79.00
123441   Florida   Spine   8668560830000001   7/24/2019    Bill     8/22/2019     G0283               48.00
123442   Florida   Spine   8668560830000001   7/24/2019    Bill     8/22/2019     97530               99.00
123443   Florida   Spine   0551183810101060   7/5/2019     Bill     8/22/2019     99211               84.00
123444   Florida   Spine   0551183810101060   7/5/2019     Bill     8/22/2019     G0283               48.00
123445   Florida   Spine   0551183810101060   7/5/2019     Bill     8/22/2019     97010               60.00
123446   Florida   Spine   0551183810101060   7/5/2019     Bill     8/22/2019     97530               99.00
123447   Florida   Spine   0551183810101060   7/5/2019     Bill     8/22/2019     97140               79.00
123448   Florida   Spine   0551183810101060   7/5/2019     Bill     8/22/2019     97035               48.00
123449   Florida   Spine   0551183810101060   7/5/2019     Bill     8/22/2019     97110               84.00
123450   Florida   Spine   0361242710101065   10/17/2018   Bill     8/22/2019     99213              385.00
123451   Florida   Spine   0587121220101039   7/20/2019    Bill     8/22/2019     72141            2,145.00
123452   Florida   Spine   0587121220101039   7/20/2019    Bill     8/22/2019     72148            2,145.00
123453   Florida   Spine   0554716960101047   7/3/2019     Bill     8/22/2019     72141            2,145.00
123454   Florida   Spine   0554716960101047   7/3/2019     Bill     8/22/2019     72148            2,145.00
123455   Florida   Spine   0409983920101023   7/19/2019    Bill     8/22/2019     99211               84.00
123456   Florida   Spine   0409983920101023   7/19/2019    Bill     8/22/2019     G0283               48.00
123457   Florida   Spine   0409983920101023   7/19/2019    Bill     8/22/2019     97010               60.00
123458   Florida   Spine   0409983920101023   7/19/2019    Bill     8/22/2019     97140               79.00
123459   Florida   Spine   0409983920101023   7/19/2019    Bill     8/22/2019     97530               99.00
123460   Florida   Spine   0536900810101026   6/24/2019    Bill     8/22/2019     99211               84.00
123461   Florida   Spine   0536900810101026   6/24/2019    Bill     8/22/2019     97035               48.00
123462   Florida   Spine   0536900810101026   6/24/2019    Bill     8/22/2019     G0283               48.00
123463   Florida   Spine   0536900810101026   6/24/2019    Bill     8/22/2019     97010               60.00
123464   Florida   Spine   0536900810101026   6/24/2019    Bill     8/22/2019     97140               79.00
123465   Florida   Spine   0536900810101026   6/24/2019    Bill     8/22/2019     97530               99.00
123466   Florida   Spine   0658705680101010   6/22/2019    Bill     8/22/2019     99211               84.00
123467   Florida   Spine   0658705680101010   6/22/2019    Bill     8/22/2019     G0283               48.00
123468   Florida   Spine   0658705680101010   6/22/2019    Bill     8/22/2019     97110               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2422 of
                                                   2767

123469   Florida   Spine   0658705680101010   6/22/2019   Bill      8/22/2019     97010            60.00
123470   Florida   Spine   0658705680101010   6/22/2019   Bill      8/22/2019     97140            79.00
123471   Florida   Spine   0658705680101010   6/22/2019   Bill      8/22/2019     97012            60.00
123472   Florida   Spine   0658705680101010   6/22/2019   Bill      8/22/2019     97530            99.00
123473   Florida   Spine   0293954420101010   6/11/2019   Bill      8/22/2019     99211            84.00
123474   Florida   Spine   0293954420101010   6/11/2019   Bill      8/22/2019     97010            60.00
123475   Florida   Spine   0293954420101010   6/11/2019   Bill      8/22/2019     G0283            48.00
123476   Florida   Spine   0293954420101010   6/11/2019   Bill      8/22/2019     97140            79.00
123477   Florida   Spine   0293954420101010   6/11/2019   Bill      8/22/2019     97530            99.00
123478   Florida   Spine   0293954420101010   6/11/2019   Bill      8/22/2019     97112            84.00
123479   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     99211            84.00
123480   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     G0283            48.00
123481   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     97010            60.00
123482   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     97140            79.00
123483   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     97112            84.00
123484   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     97110            84.00
123485   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97010            60.00
123486   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97110            84.00
123487   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97530            99.00
123488   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     99211            84.00
123489   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     97010            60.00
123490   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     G0283            48.00
123491   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     97035            48.00
123492   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     97140            79.00
123493   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     99211            84.00
123494   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     97530            99.00
123495   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     97112            84.00
123496   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     G0283            48.00
123497   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97010            60.00
123498   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97035            48.00
123499   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97039            48.00
123500   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97140            79.00
123501   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97530            99.00
123502   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     99211            84.00
123503   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     99211            84.00
123504   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     G0283            48.00
123505   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     97010            60.00
123506   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     97140            79.00
123507   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     97112            84.00
123508   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     97530            99.00
123509   Florida   Spine   0143464250101272   6/1/2019    Bill      8/22/2019     97010            60.00
123510   Florida   Spine   0143464250101272   6/1/2019    Bill      8/22/2019     99211            84.00
123511   Florida   Spine   0143464250101272   6/1/2019    Bill      8/22/2019     97140            79.00
123512   Florida   Spine   0143464250101272   6/1/2019    Bill      8/22/2019     G0283            48.00
123513   Florida   Spine   0143464250101272   6/1/2019    Bill      8/22/2019     97012            60.00
123514   Florida   Spine   0143464250101272   6/1/2019    Bill      8/22/2019     97530            99.00
123515   Florida   Spine   0157540070101106   7/18/2019   Bill      8/22/2019     97010            60.00
123516   Florida   Spine   0157540070101106   7/18/2019   Bill      8/22/2019     97035            48.00
123517   Florida   Spine   0157540070101106   7/18/2019   Bill      8/22/2019     97530            99.00
123518   Florida   Spine   0157540070101106   7/18/2019   Bill      8/22/2019     G0283            48.00
123519   Florida   Spine   0157540070101106   7/18/2019   Bill      8/22/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2423 of
                                                   2767

123520   Florida   Spine   0157540070101106   7/18/2019   Bill      8/22/2019     99211            84.00
123521   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     G0283            48.00
123522   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97010            60.00
123523   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97039            48.00
123524   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97035            48.00
123525   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97140            79.00
123526   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97110            84.00
123527   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     99211            84.00
123528   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     G0283            48.00
123529   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     97010            60.00
123530   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     97140            79.00
123531   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     97012            60.00
123532   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     99211            84.00
123533   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97010            60.00
123534   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     G0283            48.00
123535   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     99211            84.00
123536   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97110            84.00
123537   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97112            84.00
123538   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97140            79.00
123539   Florida   Spine   0577202370101144   7/9/2019    Bill      8/22/2019     99211            84.00
123540   Florida   Spine   0577202370101144   7/9/2019    Bill      8/22/2019     97010            60.00
123541   Florida   Spine   0577202370101144   7/9/2019    Bill      8/22/2019     97140            79.00
123542   Florida   Spine   0577202370101144   7/9/2019    Bill      8/22/2019     G0283            48.00
123543   Florida   Spine   0577202370101144   7/9/2019    Bill      8/22/2019     97530            99.00
123544   Florida   Spine   0577202370101144   7/9/2019    Bill      8/22/2019     97012            60.00
123545   Florida   Spine   0577202370101144   7/9/2019    Bill      8/22/2019     97110            84.00
123546   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     99211            84.00
123547   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     G0283            48.00
123548   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97530            99.00
123549   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97140            79.00
123550   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97112            84.00
123551   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97035            48.00
123552   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97010            60.00
123553   Florida   Spine   0310126680101118   6/2/2019    Bill      8/22/2019     97010            60.00
123554   Florida   Spine   0310126680101118   6/2/2019    Bill      8/22/2019     G0283            48.00
123555   Florida   Spine   0310126680101118   6/2/2019    Bill      8/22/2019     97530            99.00
123556   Florida   Spine   0310126680101118   6/2/2019    Bill      8/22/2019     97140            79.00
123557   Florida   Spine   0310126680101118   6/2/2019    Bill      8/22/2019     97110            84.00
123558   Florida   Spine   0310126680101118   6/2/2019    Bill      8/22/2019     99211            84.00
123559   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     99211            84.00
123560   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97010            60.00
123561   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     G0283            48.00
123562   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97140            79.00
123563   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97112            84.00
123564   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97110            84.00
123565   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97012            60.00
123566   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97010            60.00
123567   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     99211            84.00
123568   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97110            84.00
123569   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97112            84.00
123570   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2424 of
                                                   2767

123571   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97530            99.00
123572   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     99211            84.00
123573   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     G0283            48.00
123574   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     97010            60.00
123575   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     97140            79.00
123576   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     97112            84.00
123577   Florida   Spine   0583970970101050   6/26/2019   Bill      8/22/2019     97530            99.00
123578   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     99211            84.00
123579   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     97010            60.00
123580   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     97012            60.00
123581   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     97140            79.00
123582   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     97530            99.00
123583   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     G0283            48.00
123584   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     97110            84.00
123585   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     G0283            48.00
123586   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97010            60.00
123587   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97140            79.00
123588   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     99211            84.00
123589   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97110            84.00
123590   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97112            84.00
123591   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     99211            84.00
123592   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97010            60.00
123593   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97035            48.00
123594   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97112            84.00
123595   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97140            79.00
123596   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97530            99.00
123597   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     G0283            48.00
123598   Florida   Spine   0497175480101021   5/4/2019    Bill      8/22/2019     97010            60.00
123599   Florida   Spine   0497175480101021   5/4/2019    Bill      8/22/2019     97110            84.00
123600   Florida   Spine   0497175480101021   5/4/2019    Bill      8/22/2019     97112            84.00
123601   Florida   Spine   0497175480101021   5/4/2019    Bill      8/22/2019     99211            84.00
123602   Florida   Spine   0497175480101021   5/4/2019    Bill      8/22/2019     97140            79.00
123603   Florida   Spine   0497175480101021   5/4/2019    Bill      8/22/2019     G0283            48.00
123604   Florida   Spine   0497175480101021   5/4/2019    Bill      8/22/2019     97010            60.00
123605   Florida   Spine   0497175480101021   5/4/2019    Bill      8/22/2019     G0283            48.00
123606   Florida   Spine   0497175480101021   5/4/2019    Bill      8/22/2019     99211            84.00
123607   Florida   Spine   0497175480101021   5/4/2019    Bill      8/22/2019     97140            79.00
123608   Florida   Spine   0497175480101021   5/4/2019    Bill      8/22/2019     97110            84.00
123609   Florida   Spine   0497175480101021   5/4/2019    Bill      8/22/2019     97112            84.00
123610   Florida   Spine   0615444000101029   7/28/2019   Bill      8/22/2019     97010            60.00
123611   Florida   Spine   0615444000101029   7/28/2019   Bill      8/22/2019     97035            48.00
123612   Florida   Spine   0615444000101029   7/28/2019   Bill      8/22/2019     97140            79.00
123613   Florida   Spine   0615444000101029   7/28/2019   Bill      8/22/2019     97530            99.00
123614   Florida   Spine   0615444000101029   7/28/2019   Bill      8/22/2019     G0283            48.00
123615   Florida   Spine   0615444000101029   7/28/2019   Bill      8/22/2019     99211            84.00
123616   Florida   Spine   0617937370101071   6/29/2019   Bill      8/22/2019     99211            84.00
123617   Florida   Spine   0617937370101071   6/29/2019   Bill      8/22/2019     97112            84.00
123618   Florida   Spine   0617937370101071   6/29/2019   Bill      8/22/2019     97110            84.00
123619   Florida   Spine   0617937370101071   6/29/2019   Bill      8/22/2019     97140            79.00
123620   Florida   Spine   0617937370101071   6/29/2019   Bill      8/22/2019     G0283            48.00
123621   Florida   Spine   0617937370101071   6/29/2019   Bill      8/22/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2425 of
                                                   2767

123622   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     97140               79.00
123623   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     97530               99.00
123624   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     G0283               48.00
123625   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     97010               60.00
123626   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     97110               84.00
123627   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     99211               84.00
123628   Florida   Spine   0137115750101109   7/7/2019    Bill      8/22/2019     99211               84.00
123629   Florida   Spine   0137115750101109   7/7/2019    Bill      8/22/2019     97140               79.00
123630   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     G0283               48.00
123631   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97530               99.00
123632   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97140               79.00
123633   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97112               84.00
123634   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97035               48.00
123635   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97010               60.00
123636   Florida   Spine   0383863440101093   6/21/2019   Bill      8/22/2019     99211               84.00
123637   Florida   Spine   0383863440101093   6/21/2019   Bill      8/22/2019     G0283               48.00
123638   Florida   Spine   0383863440101093   6/21/2019   Bill      8/22/2019     97010               60.00
123639   Florida   Spine   0383863440101093   6/21/2019   Bill      8/22/2019     97035               48.00
123640   Florida   Spine   0383863440101093   6/21/2019   Bill      8/22/2019     97140               79.00
123641   Florida   Spine   0383863440101093   6/21/2019   Bill      8/22/2019     97530               99.00
123642   Florida   Spine   0579207850101033   6/10/2019   Bill      8/22/2019     62321            2,100.00
123643   Florida   Spine   0579207850101033   6/10/2019   Bill      8/22/2019     J2001               38.50
123644   Florida   Spine   0579207850101033   6/10/2019   Bill      8/22/2019     J3301               77.00
123645   Florida   Spine   0579207850101033   6/10/2019   Bill      8/22/2019     Q9965               25.00
123646   Florida   Spine   0548590000101013   5/14/2019   Bill      8/22/2019     G0283               48.00
123647   Florida   Spine   0548590000101013   5/14/2019   Bill      8/22/2019     97010               60.00
123648   Florida   Spine   0548590000101013   5/14/2019   Bill      8/22/2019     97140               79.00
123649   Florida   Spine   0548590000101013   5/14/2019   Bill      8/22/2019     97530               99.00
123650   Florida   Spine   0548590000101013   5/14/2019   Bill      8/22/2019     99211               84.00
123651   Florida   Spine   0548590000101013   5/14/2019   Bill      8/22/2019     97035               48.00
123652   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     G0283               48.00
123653   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     97140               79.00
123654   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     97110               84.00
123655   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     97035               48.00
123656   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     97010               60.00
123657   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     97530               99.00
123658   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     99211               84.00
123659   Florida   Spine   0497123140101189   6/3/2019    Bill      8/22/2019     99213              212.00
123660   Florida   Spine   0497123140101189   6/3/2019    Bill      8/22/2019     97112               84.00
123661   Florida   Spine   0497123140101189   6/3/2019    Bill      8/22/2019     97140               79.00
123662   Florida   Spine   0497123140101189   6/3/2019    Bill      8/22/2019     97530               99.00
123663   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     97010               60.00
123664   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     97110               84.00
123665   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     G0283               48.00
123666   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     97112               84.00
123667   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     97140               79.00
123668   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     99211               84.00
123669   Florida   Spine   0579207850101033   6/10/2019   Bill      8/22/2019     97010               60.00
123670   Florida   Spine   0579207850101033   6/10/2019   Bill      8/22/2019     97012               60.00
123671   Florida   Spine   0579207850101033   6/10/2019   Bill      8/22/2019     97530               99.00
123672   Florida   Spine   0579207850101033   6/10/2019   Bill      8/22/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2426 of
                                                   2767

123673   Florida   Spine   0579207850101033   6/10/2019   Bill      8/22/2019     G0283            48.00
123674   Florida   Spine   0579207850101033   6/10/2019   Bill      8/22/2019     99211            84.00
123675   Florida   Spine   0230037450101153   6/10/2019   Bill      8/22/2019     97010            60.00
123676   Florida   Spine   0230037450101153   6/10/2019   Bill      8/22/2019     G0283            48.00
123677   Florida   Spine   0230037450101153   6/10/2019   Bill      8/22/2019     97140            79.00
123678   Florida   Spine   0230037450101153   6/10/2019   Bill      8/22/2019     97530            99.00
123679   Florida   Spine   0230037450101153   6/10/2019   Bill      8/22/2019     99211            84.00
123680   Florida   Spine   0417883120101049   6/29/2019   Bill      8/22/2019     97010            60.00
123681   Florida   Spine   0417883120101049   6/29/2019   Bill      8/22/2019     G0283            48.00
123682   Florida   Spine   0417883120101049   6/29/2019   Bill      8/22/2019     97530            99.00
123683   Florida   Spine   0417883120101049   6/29/2019   Bill      8/22/2019     97140            79.00
123684   Florida   Spine   0417883120101049   6/29/2019   Bill      8/22/2019     97110            84.00
123685   Florida   Spine   0417883120101049   6/29/2019   Bill      8/22/2019     99211            84.00
123686   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     99211            84.00
123687   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     G0283            48.00
123688   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97010            60.00
123689   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97112            84.00
123690   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97140            79.00
123691   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97530            99.00
123692   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97035            48.00
123693   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     99211            84.00
123694   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     97010            60.00
123695   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     97110            84.00
123696   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     97112            84.00
123697   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     97140            79.00
123698   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     97530            99.00
123699   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     G0283            48.00
123700   Florida   Spine   0592518350101015   5/8/2019    Bill      8/22/2019     97010            60.00
123701   Florida   Spine   0592518350101015   5/8/2019    Bill      8/22/2019     97012            60.00
123702   Florida   Spine   0592518350101015   5/8/2019    Bill      8/22/2019     97035            48.00
123703   Florida   Spine   0592518350101015   5/8/2019    Bill      8/22/2019     97530            99.00
123704   Florida   Spine   0592518350101015   5/8/2019    Bill      8/22/2019     98941            97.00
123705   Florida   Spine   0592518350101015   5/8/2019    Bill      8/22/2019     G0283            48.00
123706   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     99211            84.00
123707   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     97010            60.00
123708   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     97012            60.00
123709   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     97110            84.00
123710   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     G0283            48.00
123711   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     97140            79.00
123712   Florida   Spine   0590496530101035   6/17/2019   Bill      8/22/2019     97010            60.00
123713   Florida   Spine   0590496530101035   6/17/2019   Bill      8/22/2019     97140            79.00
123714   Florida   Spine   0590496530101035   6/17/2019   Bill      8/22/2019     G0283            48.00
123715   Florida   Spine   0590496530101035   6/17/2019   Bill      8/22/2019     97110            84.00
123716   Florida   Spine   0590496530101035   6/17/2019   Bill      8/22/2019     97530            99.00
123717   Florida   Spine   0590496530101035   6/17/2019   Bill      8/22/2019     99211            84.00
123718   Florida   Spine   0345413330101089   6/2/2019    Bill      8/22/2019     97010            60.00
123719   Florida   Spine   0345413330101089   6/2/2019    Bill      8/22/2019     97140            79.00
123720   Florida   Spine   0345413330101089   6/2/2019    Bill      8/22/2019     97110            84.00
123721   Florida   Spine   0345413330101089   6/2/2019    Bill      8/22/2019     97530            99.00
123722   Florida   Spine   0345413330101089   6/2/2019    Bill      8/22/2019     G0283            48.00
123723   Florida   Spine   0345413330101089   6/2/2019    Bill      8/22/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2427 of
                                                   2767

123724   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     99211               84.00
123725   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     G0283               48.00
123726   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97010               60.00
123727   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97112               84.00
123728   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97110               84.00
123729   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97140               79.00
123730   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97530               99.00
123731   Florida   Spine   0634319960101028   7/10/2019   Bill      8/22/2019     G0283               48.00
123732   Florida   Spine   0634319960101028   7/10/2019   Bill      8/22/2019     97140               79.00
123733   Florida   Spine   0634319960101028   7/10/2019   Bill      8/22/2019     97010               60.00
123734   Florida   Spine   0634319960101028   7/10/2019   Bill      8/22/2019     97110               84.00
123735   Florida   Spine   0634319960101028   7/10/2019   Bill      8/22/2019     97530               99.00
123736   Florida   Spine   0634319960101028   7/10/2019   Bill      8/22/2019     97035               48.00
123737   Florida   Spine   0634319960101028   7/10/2019   Bill      8/22/2019     99211               84.00
123738   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     99211               84.00
123739   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     97010               60.00
123740   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     97110               84.00
123741   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     97112               84.00
123742   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     97140               79.00
123743   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     97530               99.00
123744   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     G0283               48.00
123745   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     62321            2,100.00
123746   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     J2001              115.50
123747   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     J3301               77.00
123748   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     Q9965               25.00
123749   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     62321            2,100.00
123750   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     J2001              115.50
123751   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     J3301               77.00
123752   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     Q9965               25.00
123753   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     82950               25.00
123754   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     99211               84.00
123755   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97010               60.00
123756   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97110               84.00
123757   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97140               79.00
123758   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97530               99.00
123759   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     G0283               48.00
123760   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97112               84.00
123761   Florida   Spine   0350615160101045   7/1/2019    Bill      8/22/2019     99213              385.00
123762   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     99211               84.00
123763   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     G0283               48.00
123764   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97010               60.00
123765   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97035               48.00
123766   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97140               79.00
123767   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97530               99.00
123768   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     97010               60.00
123769   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     97140               79.00
123770   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     G0283               48.00
123771   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     97530               99.00
123772   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     99211               84.00
123773   Florida   Spine   0488600520101021   4/12/2019   Bill      8/22/2019     99213              385.00
123774   Florida   Spine   0488600520101021   4/12/2019   Bill      8/22/2019     64490            3,300.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2428 of
                                                   2767

123775   Florida   Spine   0488600520101021   4/12/2019   Bill      8/22/2019     64491            1,868.00
123776   Florida   Spine   0488600520101021   4/12/2019   Bill      8/22/2019     J2001              115.50
123777   Florida   Spine   0488600520101021   4/12/2019   Bill      8/22/2019     J3301               77.00
123778   Florida   Spine   0488600520101021   4/12/2019   Bill      8/22/2019     Q9965               25.00
123779   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     99211               84.00
123780   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97010               60.00
123781   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97110               84.00
123782   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97140               79.00
123783   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97530               99.00
123784   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     G0283               48.00
123785   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97112               84.00
123786   Florida   Spine   0497123140101189   6/3/2019    Bill      8/22/2019     99211               84.00
123787   Florida   Spine   0497123140101189   6/3/2019    Bill      8/22/2019     97010               60.00
123788   Florida   Spine   0497123140101189   6/3/2019    Bill      8/22/2019     97140               79.00
123789   Florida   Spine   0497123140101189   6/3/2019    Bill      8/22/2019     97530               99.00
123790   Florida   Spine   0583333620101014   6/26/2019   Bill      8/22/2019     97010               60.00
123791   Florida   Spine   0583333620101014   6/26/2019   Bill      8/22/2019     G0283               48.00
123792   Florida   Spine   0583333620101014   6/26/2019   Bill      8/22/2019     97110               84.00
123793   Florida   Spine   0583333620101014   6/26/2019   Bill      8/22/2019     97012               60.00
123794   Florida   Spine   0583333620101014   6/26/2019   Bill      8/22/2019     97140               79.00
123795   Florida   Spine   0583333620101014   6/26/2019   Bill      8/22/2019     99211               84.00
123796   Florida   Spine   0488600520101021   4/12/2019   Bill      8/22/2019     98941               97.00
123797   Florida   Spine   0488600520101021   4/12/2019   Bill      8/22/2019     98943               79.00
123798   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     99211               84.00
123799   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97035               48.00
123800   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97039               48.00
123801   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97010               60.00
123802   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97140               79.00
123803   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     G0283               48.00
123804   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97110               84.00
123805   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     99211               84.00
123806   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     97012               60.00
123807   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     97110               84.00
123808   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     97140               79.00
123809   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     G0283               48.00
123810   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     97530               99.00
123811   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     99211               84.00
123812   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     G0283               48.00
123813   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     97010               60.00
123814   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     97140               79.00
123815   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     97530               99.00
123816   Florida   Spine   0129917190101072   6/23/2019   Bill      8/22/2019     99211               84.00
123817   Florida   Spine   0129917190101072   6/23/2019   Bill      8/22/2019     97010               60.00
123818   Florida   Spine   0129917190101072   6/23/2019   Bill      8/22/2019     97140               79.00
123819   Florida   Spine   0129917190101072   6/23/2019   Bill      8/22/2019     99211               84.00
123820   Florida   Spine   0129917190101072   6/23/2019   Bill      8/22/2019     G0283               48.00
123821   Florida   Spine   0129917190101072   6/23/2019   Bill      8/22/2019     97010               60.00
123822   Florida   Spine   0129917190101072   6/23/2019   Bill      8/22/2019     97140               79.00
123823   Florida   Spine   0538757120101080   7/9/2019    Bill      8/22/2019     97010               60.00
123824   Florida   Spine   0538757120101080   7/9/2019    Bill      8/22/2019     97035               48.00
123825   Florida   Spine   0538757120101080   7/9/2019    Bill      8/22/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2429 of
                                                   2767

123826   Florida   Spine   0538757120101080   7/9/2019    Bill      8/22/2019     G0283               48.00
123827   Florida   Spine   0538757120101080   7/9/2019    Bill      8/22/2019     97530               99.00
123828   Florida   Spine   0538757120101080   7/9/2019    Bill      8/22/2019     99211               84.00
123829   Florida   Spine   0345138870101054   5/12/2019   Bill      8/22/2019     G0283               48.00
123830   Florida   Spine   0345138870101054   5/12/2019   Bill      8/22/2019     99211               84.00
123831   Florida   Spine   0345138870101054   5/12/2019   Bill      8/22/2019     97010               60.00
123832   Florida   Spine   0345138870101054   5/12/2019   Bill      8/22/2019     97530               99.00
123833   Florida   Spine   0345138870101054   5/12/2019   Bill      8/22/2019     97039               48.00
123834   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97010               60.00
123835   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     G0283               48.00
123836   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97140               79.00
123837   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97530               99.00
123838   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     99211               84.00
123839   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     99211               84.00
123840   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     97010               60.00
123841   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     97110               84.00
123842   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     97112               84.00
123843   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     97140               79.00
123844   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     97530               99.00
123845   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     G0283               48.00
123846   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     62321            2,100.00
123847   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     J2001              115.50
123848   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     J3301               77.00
123849   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     Q9965               25.00
123850   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     81025               27.50
123851   Florida   Spine   0496500220101034   4/8/2019    Bill      8/22/2019     99213              385.00
123852   Florida   Spine   0645069590101024   4/16/2019   Bill      8/22/2019     97010               60.00
123853   Florida   Spine   0645069590101024   4/16/2019   Bill      8/22/2019     97140               79.00
123854   Florida   Spine   0645069590101024   4/16/2019   Bill      8/22/2019     G0283               48.00
123855   Florida   Spine   0645069590101024   4/16/2019   Bill      8/22/2019     97530               99.00
123856   Florida   Spine   0645069590101024   4/16/2019   Bill      8/22/2019     98941               97.00
123857   Florida   Spine   0645069590101024   4/16/2019   Bill      8/22/2019     97039               48.00
123858   Florida   Spine   0645069590101024   4/16/2019   Bill      8/22/2019     97035               48.00
123859   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     62323            2,200.00
123860   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     J2001              115.50
123861   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     J1020               35.00
123862   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     Q9965               25.00
123863   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     99211               84.00
123864   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     G0283               48.00
123865   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     97010               60.00
123866   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     97140               79.00
123867   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     97112               84.00
123868   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     97110               84.00
123869   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     99203              302.00
123870   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     G0283               48.00
123871   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     A4556               24.00
123872   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97010               60.00
123873   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97035               48.00
123874   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97010               60.00
123875   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97110               84.00
123876   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97530               99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2430 of
                                                   2767

123877   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     99211             84.00
123878   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97012             60.00
123879   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     G0283             48.00
123880   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97010             60.00
123881   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97140             79.00
123882   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97012             60.00
123883   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     99211             84.00
123884   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     98941             97.00
123885   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     97010             60.00
123886   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     97012             60.00
123887   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     97035             48.00
123888   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     98941             97.00
123889   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     G0283             48.00
123890   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     99211             84.00
123891   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     97010             60.00
123892   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     97012             60.00
123893   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     97110             84.00
123894   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     97140             79.00
123895   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     97530             99.00
123896   Florida   Spine   0499481960101012   4/30/2019   Bill      8/22/2019     G0283             48.00
123897   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     99211             84.00
123898   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     G0283             48.00
123899   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97530             99.00
123900   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97140             79.00
123901   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97112             84.00
123902   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97035             48.00
123903   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97010             60.00
123904   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     99211             84.00
123905   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     G0283             48.00
123906   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97010             60.00
123907   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97140             79.00
123908   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97112             84.00
123909   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97530             99.00
123910   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     99211             84.00
123911   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     97110             84.00
123912   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     97112             84.00
123913   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     97010             60.00
123914   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     G0283             48.00
123915   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     97140             79.00
123916   Florida   Spine   0591717800101069   6/24/2019   Bill      8/22/2019     99203            550.00
123917   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     99211             84.00
123918   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     97140             79.00
123919   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     97012             60.00
123920   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     97110             84.00
123921   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     97010             60.00
123922   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     99211             84.00
123923   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     97010             60.00
123924   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     97110             84.00
123925   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     97140             79.00
123926   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     G0283             48.00
123927   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2431 of
                                                   2767

123928   Florida   Spine   0427270900101019   8/2/2019    Bill      8/22/2019     99211               84.00
123929   Florida   Spine   0427270900101019   8/2/2019    Bill      8/22/2019     97039               48.00
123930   Florida   Spine   0427270900101019   8/2/2019    Bill      8/22/2019     G0283               48.00
123931   Florida   Spine   0427270900101019   8/2/2019    Bill      8/22/2019     97035               48.00
123932   Florida   Spine   0427270900101019   8/2/2019    Bill      8/22/2019     97530               99.00
123933   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     99211               84.00
123934   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97010               60.00
123935   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     G0283               48.00
123936   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97012               60.00
123937   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97530               99.00
123938   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97140               79.00
123939   Florida   Spine   0639812240101011   4/1/2019    Bill      8/22/2019     62323            2,200.00
123940   Florida   Spine   0639812240101011   4/1/2019    Bill      8/22/2019     J2001              115.50
123941   Florida   Spine   0639812240101011   4/1/2019    Bill      8/22/2019     J1020               35.00
123942   Florida   Spine   0639812240101011   4/1/2019    Bill      8/22/2019     Q9965               25.00
123943   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     99211               84.00
123944   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     G0283               48.00
123945   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97010               60.00
123946   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97140               79.00
123947   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97530               99.00
123948   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97035               48.00
123949   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     99211               84.00
123950   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     97010               60.00
123951   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     97110               84.00
123952   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     97140               79.00
123953   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     97530               99.00
123954   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     G0283               48.00
123955   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     97112               84.00
123956   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97010               60.00
123957   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     G0283               48.00
123958   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97140               79.00
123959   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97035               48.00
123960   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97530               99.00
123961   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     99211               84.00
123962   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97112               84.00
123963   Florida   Spine   0532597700101027   7/29/2019   Bill      8/22/2019     99211               84.00
123964   Florida   Spine   0532597700101027   7/29/2019   Bill      8/22/2019     G0283               48.00
123965   Florida   Spine   0532597700101027   7/29/2019   Bill      8/22/2019     97010               60.00
123966   Florida   Spine   0532597700101027   7/29/2019   Bill      8/22/2019     97035               48.00
123967   Florida   Spine   0532597700101027   7/29/2019   Bill      8/22/2019     97140               79.00
123968   Florida   Spine   0532597700101027   7/29/2019   Bill      8/22/2019     97530               99.00
123969   Florida   Spine   0613782140101017   5/31/2019   Bill      8/22/2019     99211               84.00
123970   Florida   Spine   0613782140101017   5/31/2019   Bill      8/22/2019     G0283               48.00
123971   Florida   Spine   0613782140101017   5/31/2019   Bill      8/22/2019     97010               60.00
123972   Florida   Spine   0613782140101017   5/31/2019   Bill      8/22/2019     97140               79.00
123973   Florida   Spine   0613782140101017   5/31/2019   Bill      8/22/2019     97530               99.00
123974   Florida   Spine   0410136410101071   6/4/2019    Bill      8/22/2019     99212              115.00
123975   Florida   Spine   0410136410101071   6/4/2019    Bill      8/22/2019     97110               84.00
123976   Florida   Spine   0410136410101071   6/4/2019    Bill      8/22/2019     97140               79.00
123977   Florida   Spine   0410136410101071   6/4/2019    Bill      8/22/2019     97530               99.00
123978   Florida   Spine   0410136410101071   6/4/2019    Bill      8/22/2019     98940               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2432 of
                                                   2767

123979   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97010               60.00
123980   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97140               79.00
123981   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97530               99.00
123982   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97110               84.00
123983   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     G0283               48.00
123984   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97012               60.00
123985   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     99211               84.00
123986   Florida   Spine   0423510660101020   3/31/2019   Bill      8/22/2019     99212               84.00
123987   Florida   Spine   0423510660101020   3/31/2019   Bill      8/22/2019     97010               60.00
123988   Florida   Spine   0423510660101020   3/31/2019   Bill      8/22/2019     97110               84.00
123989   Florida   Spine   0423510660101020   3/31/2019   Bill      8/22/2019     97140               79.00
123990   Florida   Spine   0423510660101020   3/31/2019   Bill      8/22/2019     97530               99.00
123991   Florida   Spine   0423510660101020   3/31/2019   Bill      8/22/2019     G0283               48.00
123992   Florida   Spine   0423510660101020   3/31/2019   Bill      8/22/2019     97112               84.00
123993   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     99203              302.00
123994   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97010               60.00
123995   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     G0283               48.00
123996   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     A4556               24.00
123997   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97140               79.00
123998   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97035               48.00
123999   Florida   Spine   0431410970101077   1/20/2017   Bill      8/22/2019     99213              385.00
124000   Florida   Spine   0431410970101077   1/20/2017   Bill      8/22/2019     62323            2,200.00
124001   Florida   Spine   0431410970101077   1/20/2017   Bill      8/22/2019     J2001              115.50
124002   Florida   Spine   0431410970101077   1/20/2017   Bill      8/22/2019     J0702               35.00
124003   Florida   Spine   0431410970101077   1/20/2017   Bill      8/22/2019     Q9965               25.00
124004   Florida   Spine   0431410970101077   1/20/2017   Bill      8/22/2019     J3490               27.50
124005   Florida   Spine   0600999220101049   6/25/2019   Bill      8/22/2019     97010               60.00
124006   Florida   Spine   0600999220101049   6/25/2019   Bill      8/22/2019     97112               84.00
124007   Florida   Spine   0600999220101049   6/25/2019   Bill      8/22/2019     G0283               48.00
124008   Florida   Spine   0600999220101049   6/25/2019   Bill      8/22/2019     97140               79.00
124009   Florida   Spine   0600999220101049   6/25/2019   Bill      8/22/2019     99212              115.00
124010   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     99211               84.00
124011   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     97010               60.00
124012   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     97140               79.00
124013   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     97530               99.00
124014   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     97110               84.00
124015   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     G0283               48.00
124016   Florida   Spine   8668560830000001   7/24/2019   Bill      8/22/2019     97012               60.00
124017   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     G0283               48.00
124018   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97010               60.00
124019   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97035               48.00
124020   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97039               48.00
124021   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97140               79.00
124022   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97110               84.00
124023   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     98940               79.00
124024   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     98943               79.00
124025   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     G0283               48.00
124026   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97140               79.00
124027   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97010               60.00
124028   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97012               60.00
124029   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97110               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2433 of
                                                   2767

124030   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97112             84.00
124031   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     98940             79.00
124032   Florida   Spine   0634319960101010   6/24/2019   Bill      8/22/2019     97039             48.00
124033   Florida   Spine   0634319960101010   6/24/2019   Bill      8/22/2019     99211             84.00
124034   Florida   Spine   0634319960101010   6/24/2019   Bill      8/22/2019     97110             84.00
124035   Florida   Spine   0583333620101014   6/26/2019   Bill      8/22/2019     97010             60.00
124036   Florida   Spine   0583333620101014   6/26/2019   Bill      8/22/2019     G0283             48.00
124037   Florida   Spine   0583333620101014   6/26/2019   Bill      8/22/2019     97530             99.00
124038   Florida   Spine   0583333620101014   6/26/2019   Bill      8/22/2019     99211             84.00
124039   Florida   Spine   0583333620101014   6/26/2019   Bill      8/22/2019     97012             60.00
124040   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     99211             84.00
124041   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     G0283             48.00
124042   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97010             60.00
124043   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97035             48.00
124044   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97140             79.00
124045   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97530             99.00
124046   Florida   Spine   0350615160101045   7/1/2019    Bill      8/22/2019     99211             84.00
124047   Florida   Spine   0350615160101045   7/1/2019    Bill      8/22/2019     97010             60.00
124048   Florida   Spine   0350615160101045   7/1/2019    Bill      8/22/2019     G0283             48.00
124049   Florida   Spine   0350615160101045   7/1/2019    Bill      8/22/2019     97110             84.00
124050   Florida   Spine   0350615160101045   7/1/2019    Bill      8/22/2019     97012             60.00
124051   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     97010             60.00
124052   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     97140             79.00
124053   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     G0283             48.00
124054   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     97530             99.00
124055   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     99211             84.00
124056   Florida   Spine   0657143880101021   5/27/2019   Bill      8/22/2019     G0283             48.00
124057   Florida   Spine   0657143880101021   5/27/2019   Bill      8/22/2019     97010             60.00
124058   Florida   Spine   0657143880101021   5/27/2019   Bill      8/22/2019     97140             79.00
124059   Florida   Spine   0657143880101021   5/27/2019   Bill      8/22/2019     97012             60.00
124060   Florida   Spine   0657143880101021   5/27/2019   Bill      8/22/2019     97112             84.00
124061   Florida   Spine   0657143880101021   5/27/2019   Bill      8/22/2019     97110             84.00
124062   Florida   Spine   0657143880101021   5/27/2019   Bill      8/22/2019     99213            212.00
124063   Florida   Spine   0609977840101012   5/10/2019   Bill      8/22/2019     99211             84.00
124064   Florida   Spine   0609977840101012   5/10/2019   Bill      8/22/2019     97530             99.00
124065   Florida   Spine   0609977840101012   5/10/2019   Bill      8/22/2019     97010             60.00
124066   Florida   Spine   0609977840101012   5/10/2019   Bill      8/22/2019     97035             48.00
124067   Florida   Spine   0609977840101012   5/10/2019   Bill      8/22/2019     97112             84.00
124068   Florida   Spine   0609977840101012   5/10/2019   Bill      8/22/2019     97140             79.00
124069   Florida   Spine   0609977840101012   5/10/2019   Bill      8/22/2019     G0283             48.00
124070   Florida   Spine   0634319960101028   7/10/2019   Bill      8/22/2019     97039             48.00
124071   Florida   Spine   0634319960101028   7/10/2019   Bill      8/22/2019     99211             84.00
124072   Florida   Spine   0634319960101028   7/10/2019   Bill      8/22/2019     97110             84.00
124073   Florida   Spine   0114103350101049   6/7/2019    Bill      8/22/2019     99213            212.00
124074   Florida   Spine   0114103350101049   6/7/2019    Bill      8/22/2019     97010             60.00
124075   Florida   Spine   0114103350101049   6/7/2019    Bill      8/22/2019     G0283             48.00
124076   Florida   Spine   0114103350101049   6/7/2019    Bill      8/22/2019     97530             99.00
124077   Florida   Spine   0114103350101049   6/7/2019    Bill      8/22/2019     97140             79.00
124078   Florida   Spine   0114103350101049   6/7/2019    Bill      8/22/2019     97112             84.00
124079   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     99211             84.00
124080   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2434 of
                                                   2767

124081   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     97010             60.00
124082   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     97140             79.00
124083   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     97112             84.00
124084   Florida   Spine   0409983920101023   7/19/2019   Bill      8/22/2019     97530             99.00
124085   Florida   Spine   0549408300101030   7/30/2019   Bill      8/22/2019     99211             84.00
124086   Florida   Spine   0549408300101030   7/30/2019   Bill      8/22/2019     97140             79.00
124087   Florida   Spine   0549408300101030   7/30/2019   Bill      8/22/2019     97010             60.00
124088   Florida   Spine   0549408300101030   7/30/2019   Bill      8/22/2019     97530             99.00
124089   Florida   Spine   0549408300101030   7/30/2019   Bill      8/22/2019     97110             84.00
124090   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97010             60.00
124091   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     G0283             48.00
124092   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     99211             84.00
124093   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97110             84.00
124094   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97112             84.00
124095   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97140             79.00
124096   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     99211             84.00
124097   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97010             60.00
124098   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     G0283             48.00
124099   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97140             79.00
124100   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97112             84.00
124101   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97110             84.00
124102   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     G0283             48.00
124103   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97010             60.00
124104   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97140             79.00
124105   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     99211             84.00
124106   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97110             84.00
124107   Florida   Spine   0429084450101016   6/1/2019    Bill      8/22/2019     97112             84.00
124108   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     99212            115.00
124109   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97010             60.00
124110   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97110             84.00
124111   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97112             84.00
124112   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97140             79.00
124113   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     G0283             48.00
124114   Florida   Spine   0352144580101202   4/24/2019   Bill      8/22/2019     G0283             48.00
124115   Florida   Spine   0352144580101202   4/24/2019   Bill      8/22/2019     97140             79.00
124116   Florida   Spine   0352144580101202   4/24/2019   Bill      8/22/2019     97010             60.00
124117   Florida   Spine   0352144580101202   4/24/2019   Bill      8/22/2019     97530             99.00
124118   Florida   Spine   0352144580101202   4/24/2019   Bill      8/22/2019     97035             48.00
124119   Florida   Spine   0352144580101202   4/24/2019   Bill      8/22/2019     99211             84.00
124120   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     99211             84.00
124121   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     G0283             48.00
124122   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     97010             60.00
124123   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     97140             79.00
124124   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     97112             84.00
124125   Florida   Spine   0582436020101046   5/15/2019   Bill      8/22/2019     97110             84.00
124126   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     G0283             48.00
124127   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97010             60.00
124128   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97039             48.00
124129   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97035             48.00
124130   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97140             79.00
124131   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2435 of
                                                   2767

124132   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97110             84.00
124133   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     99213            212.00
124134   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     G0283             48.00
124135   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     97010             60.00
124136   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     97039             48.00
124137   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     97140             79.00
124138   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     97530             99.00
124139   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     99211             84.00
124140   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     99211             84.00
124141   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     G0283             48.00
124142   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97010             60.00
124143   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97035             48.00
124144   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97112             84.00
124145   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97140             79.00
124146   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97530             99.00
124147   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     97010             60.00
124148   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     97012             60.00
124149   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     97035             48.00
124150   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     97530             99.00
124151   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     98941             97.00
124152   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     G0283             48.00
124153   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97010             60.00
124154   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     G0283             48.00
124155   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97140             79.00
124156   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97140             99.00
124157   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     99211             84.00
124158   Florida   Spine   0293954420101010   6/11/2019   Bill      8/22/2019     99211             84.00
124159   Florida   Spine   0293954420101010   6/11/2019   Bill      8/22/2019     97010             60.00
124160   Florida   Spine   0293954420101010   6/11/2019   Bill      8/22/2019     G0283             48.00
124161   Florida   Spine   0293954420101010   6/11/2019   Bill      8/22/2019     97140             79.00
124162   Florida   Spine   0293954420101010   6/11/2019   Bill      8/22/2019     97530             99.00
124163   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     G0283             48.00
124164   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     99211             84.00
124165   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97010             60.00
124166   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97035             48.00
124167   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97140             79.00
124168   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97112             84.00
124169   Florida   Spine   0502639740101066   7/16/2019   Bill      8/22/2019     97530             99.00
124170   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97010             60.00
124171   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97140             79.00
124172   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97112             84.00
124173   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97530             99.00
124174   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97110             84.00
124175   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     99211             84.00
124176   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     G0283             48.00
124177   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     97010             60.00
124178   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     97112             84.00
124179   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     97140             79.00
124180   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     97530             99.00
124181   Florida   Spine   0393857520101138   5/15/2019   Bill      8/22/2019     99211             84.00
124182   Florida   Spine   0393857520101138   5/15/2019   Bill      8/22/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2436 of
                                                   2767

124183   Florida   Spine   0393857520101138   5/15/2019   Bill      8/22/2019     97112             84.00
124184   Florida   Spine   0393857520101138   5/15/2019   Bill      8/22/2019     97140             79.00
124185   Florida   Spine   0393857520101138   5/15/2019   Bill      8/22/2019     97530             99.00
124186   Florida   Spine   0393857520101138   5/15/2019   Bill      8/22/2019     97010             60.00
124187   Florida   Spine   0617775360101028   6/21/2019   Bill      8/22/2019     99213            385.00
124188   Florida   Spine   0549408300101030   7/30/2019   Bill      8/22/2019     99203            550.00
124189   Florida   Spine   0157540070101106   7/18/2019   Bill      8/22/2019     99211             84.00
124190   Florida   Spine   0157540070101106   7/18/2019   Bill      8/22/2019     97010             60.00
124191   Florida   Spine   0157540070101106   7/18/2019   Bill      8/22/2019     97140             79.00
124192   Florida   Spine   0157540070101106   7/18/2019   Bill      8/22/2019     97530             99.00
124193   Florida   Spine   0157540070101106   7/18/2019   Bill      8/22/2019     G0283             48.00
124194   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     G0283             48.00
124195   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97010             60.00
124196   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97035             48.00
124197   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97039             48.00
124198   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97140             79.00
124199   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97530             99.00
124200   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     99211             84.00
124201   Florida   Spine   0143464250101272   6/1/2019    Bill      8/22/2019     99211             84.00
124202   Florida   Spine   0143464250101272   6/1/2019    Bill      8/22/2019     97010             60.00
124203   Florida   Spine   0143464250101272   6/1/2019    Bill      8/22/2019     97012             60.00
124204   Florida   Spine   0143464250101272   6/1/2019    Bill      8/22/2019     97530             99.00
124205   Florida   Spine   0143464250101272   6/1/2019    Bill      8/22/2019     97140             79.00
124206   Florida   Spine   0143464250101272   6/1/2019    Bill      8/22/2019     G0283             48.00
124207   Florida   Spine   0554716960101047   7/3/2019    Bill      8/22/2019     99211             84.00
124208   Florida   Spine   0554716960101047   7/3/2019    Bill      8/22/2019     97010             60.00
124209   Florida   Spine   0554716960101047   7/3/2019    Bill      8/22/2019     97140             79.00
124210   Florida   Spine   0554716960101047   7/3/2019    Bill      8/22/2019     G0283             48.00
124211   Florida   Spine   0554716960101047   7/3/2019    Bill      8/22/2019     97110             84.00
124212   Florida   Spine   0554716960101047   7/3/2019    Bill      8/22/2019     97112             84.00
124213   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     G0283             48.00
124214   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     99211             84.00
124215   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97530             99.00
124216   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97140             79.00
124217   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97112             84.00
124218   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97035             48.00
124219   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97010             60.00
124220   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     99211             84.00
124221   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     G0283             48.00
124222   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     97530             99.00
124223   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     97140             79.00
124224   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     97112             84.00
124225   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     97110             84.00
124226   Florida   Spine   0465620550101029   6/3/2019    Bill      8/22/2019     97010             60.00
124227   Florida   Spine   0605108930101027   8/5/2019    Bill      8/22/2019     99203            302.00
124228   Florida   Spine   0605108930101027   8/5/2019    Bill      8/22/2019     G0283             48.00
124229   Florida   Spine   0605108930101027   8/5/2019    Bill      8/22/2019     A4556             24.00
124230   Florida   Spine   0605108930101027   8/5/2019    Bill      8/22/2019     97010             60.00
124231   Florida   Spine   0605108930101027   8/5/2019    Bill      8/22/2019     97035             48.00
124232   Florida   Spine   0590496530101035   6/17/2019   Bill      8/22/2019     97010             60.00
124233   Florida   Spine   0590496530101035   6/17/2019   Bill      8/22/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2437 of
                                                   2767

124234   Florida   Spine   0590496530101035   6/17/2019   Bill      8/22/2019     G0283             48.00
124235   Florida   Spine   0590496530101035   6/17/2019   Bill      8/22/2019     97110             84.00
124236   Florida   Spine   0590496530101035   6/17/2019   Bill      8/22/2019     97530             99.00
124237   Florida   Spine   0590496530101035   6/17/2019   Bill      8/22/2019     99211             84.00
124238   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     G0283             48.00
124239   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     97140             79.00
124240   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     97110             84.00
124241   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     97035             48.00
124242   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     97010             60.00
124243   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     97530             99.00
124244   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     99211             84.00
124245   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     97140             79.00
124246   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     97530             99.00
124247   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     G0283             48.00
124248   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     97010             60.00
124249   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     97110             84.00
124250   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     99211             84.00
124251   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     99212            115.00
124252   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     G0283             48.00
124253   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97530             99.00
124254   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97140             79.00
124255   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97112             84.00
124256   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97010             60.00
124257   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97110             84.00
124258   Florida   Spine   0137115750101109   7/7/2019    Bill      8/22/2019     99213            385.00
124259   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97010             60.00
124260   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     99211             84.00
124261   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97112             84.00
124262   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97140             79.00
124263   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97530             99.00
124264   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     G0283             48.00
124265   Florida   Spine   0493752610101099   7/19/2019   Bill      8/22/2019     99203            550.00
124266   Florida   Spine   0383863440101093   6/21/2019   Bill      8/22/2019     99211             84.00
124267   Florida   Spine   0383863440101093   6/21/2019   Bill      8/22/2019     G0283             48.00
124268   Florida   Spine   0383863440101093   6/21/2019   Bill      8/22/2019     97010             60.00
124269   Florida   Spine   0383863440101093   6/21/2019   Bill      8/22/2019     97140             79.00
124270   Florida   Spine   0383863440101093   6/21/2019   Bill      8/22/2019     97035             48.00
124271   Florida   Spine   0383863440101093   6/21/2019   Bill      8/22/2019     97530             99.00
124272   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     99203            550.00
124273   Florida   Spine   0653367410101011   6/4/2019    Bill      8/22/2019     99211             84.00
124274   Florida   Spine   0653367410101011   6/4/2019    Bill      8/22/2019     97010             60.00
124275   Florida   Spine   0653367410101011   6/4/2019    Bill      8/22/2019     97140             79.00
124276   Florida   Spine   0653367410101011   6/4/2019    Bill      8/22/2019     97112             84.00
124277   Florida   Spine   0653367410101011   6/4/2019    Bill      8/22/2019     97530             99.00
124278   Florida   Spine   0417883120101049   6/29/2019   Bill      8/22/2019     97010             60.00
124279   Florida   Spine   0417883120101049   6/29/2019   Bill      8/22/2019     G0283             48.00
124280   Florida   Spine   0417883120101049   6/29/2019   Bill      8/22/2019     97530             99.00
124281   Florida   Spine   0417883120101049   6/29/2019   Bill      8/22/2019     97140             79.00
124282   Florida   Spine   0417883120101049   6/29/2019   Bill      8/22/2019     97110             84.00
124283   Florida   Spine   0417883120101049   6/29/2019   Bill      8/22/2019     99211             84.00
124284   Florida   Spine   0592251180101035   6/29/2019   Bill      8/22/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2438 of
                                                   2767

124285   Florida   Spine   0592251180101035   6/29/2019   Bill      8/22/2019     97010            60.00
124286   Florida   Spine   0592251180101035   6/29/2019   Bill      8/22/2019     97012            60.00
124287   Florida   Spine   0592251180101035   6/29/2019   Bill      8/22/2019     97110            84.00
124288   Florida   Spine   0592251180101035   6/29/2019   Bill      8/22/2019     97140            79.00
124289   Florida   Spine   0592251180101035   6/29/2019   Bill      8/22/2019     G0283            48.00
124290   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     99211            84.00
124291   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97039            48.00
124292   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97010            60.00
124293   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97140            79.00
124294   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     G0283            48.00
124295   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97110            84.00
124296   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97010            60.00
124297   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     G0283            48.00
124298   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97140            79.00
124299   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97035            48.00
124300   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97530            99.00
124301   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     99211            84.00
124302   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97112            84.00
124303   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97010            60.00
124304   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97140            79.00
124305   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97530            99.00
124306   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97110            84.00
124307   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     G0283            48.00
124308   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97012            60.00
124309   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     99211            84.00
124310   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     97010            60.00
124311   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     G0283            48.00
124312   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     97035            48.00
124313   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     97140            79.00
124314   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     99211            84.00
124315   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     97530            99.00
124316   Florida   Spine   0428665300101056   7/13/2019   Bill      8/22/2019     97112            84.00
124317   Florida   Spine   0112438410101080   5/8/2019    Bill      8/22/2019     97010            60.00
124318   Florida   Spine   0112438410101080   5/8/2019    Bill      8/22/2019     G0283            48.00
124319   Florida   Spine   0112438410101080   5/8/2019    Bill      8/22/2019     97140            79.00
124320   Florida   Spine   0112438410101080   5/8/2019    Bill      8/22/2019     97530            99.00
124321   Florida   Spine   0112438410101080   5/8/2019    Bill      8/22/2019     97112            84.00
124322   Florida   Spine   0112438410101080   5/8/2019    Bill      8/22/2019     98941            97.00
124323   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97010            60.00
124324   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     G0283            48.00
124325   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97140            79.00
124326   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97035            48.00
124327   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97530            99.00
124328   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     99211            84.00
124329   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     G0283            48.00
124330   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97140            79.00
124331   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97010            60.00
124332   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97530            99.00
124333   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97035            48.00
124334   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     99211            84.00
124335   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97110            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2439 of
                                                   2767

124336   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     99211            84.00
124337   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97010            60.00
124338   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97110            84.00
124339   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97140            79.00
124340   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97530            99.00
124341   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     G0283            48.00
124342   Florida   Spine   0652183750101011   5/13/2019   Bill      8/22/2019     97112            84.00
124343   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     99211            84.00
124344   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     G0283            48.00
124345   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97010            60.00
124346   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97110            84.00
124347   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97112            84.00
124348   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97140            79.00
124349   Florida   Spine   0419163770101104   4/20/2019   Bill      8/22/2019     97530            99.00
124350   Florida   Spine   0653584250101022   6/17/2019   Bill      8/22/2019     99211            84.00
124351   Florida   Spine   0653584250101022   6/17/2019   Bill      8/22/2019     97010            60.00
124352   Florida   Spine   0653584250101022   6/17/2019   Bill      8/22/2019     97110            84.00
124353   Florida   Spine   0653584250101022   6/17/2019   Bill      8/22/2019     97140            79.00
124354   Florida   Spine   0653584250101022   6/17/2019   Bill      8/22/2019     97530            99.00
124355   Florida   Spine   0653584250101022   6/17/2019   Bill      8/22/2019     G0283            48.00
124356   Florida   Spine   0653584250101022   6/17/2019   Bill      8/22/2019     99211            84.00
124357   Florida   Spine   0653584250101022   6/17/2019   Bill      8/22/2019     G0283            48.00
124358   Florida   Spine   0653584250101022   6/17/2019   Bill      8/22/2019     97140            79.00
124359   Florida   Spine   0653584250101022   6/17/2019   Bill      8/22/2019     97010            60.00
124360   Florida   Spine   0653584250101022   6/17/2019   Bill      8/22/2019     97012            60.00
124361   Florida   Spine   0653584250101022   6/17/2019   Bill      8/22/2019     97530            99.00
124362   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     99211            84.00
124363   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     G0283            48.00
124364   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97010            60.00
124365   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97035            48.00
124366   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97140            79.00
124367   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97530            99.00
124368   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     97010            60.00
124369   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     97140            79.00
124370   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     G0283            48.00
124371   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     97530            99.00
124372   Florida   Spine   0565314300101039   6/29/2019   Bill      8/22/2019     99211            84.00
124373   Florida   Spine   0114103350101049   6/7/2019    Bill      8/22/2019     99211            84.00
124374   Florida   Spine   0114103350101049   6/7/2019    Bill      8/22/2019     97010            60.00
124375   Florida   Spine   0114103350101049   6/7/2019    Bill      8/22/2019     G0283            48.00
124376   Florida   Spine   0114103350101049   6/7/2019    Bill      8/22/2019     97530            99.00
124377   Florida   Spine   0114103350101049   6/7/2019    Bill      8/22/2019     97140            79.00
124378   Florida   Spine   0114103350101049   6/7/2019    Bill      8/22/2019     97110            84.00
124379   Florida   Spine   0549408300101030   7/30/2019   Bill      8/22/2019     99211            84.00
124380   Florida   Spine   0549408300101030   7/30/2019   Bill      8/22/2019     97140            79.00
124381   Florida   Spine   0549408300101030   7/30/2019   Bill      8/22/2019     97010            60.00
124382   Florida   Spine   0549408300101030   7/30/2019   Bill      8/22/2019     97530            99.00
124383   Florida   Spine   0549408300101030   7/30/2019   Bill      8/22/2019     97110            84.00
124384   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     99211            84.00
124385   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     G0283            48.00
124386   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2440 of
                                                   2767

124387   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     97140             79.00
124388   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     97112             84.00
124389   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     97530             99.00
124390   Florida   Spine   0352144580101202   4/24/2019   Bill      8/22/2019     G0283             48.00
124391   Florida   Spine   0352144580101202   4/24/2019   Bill      8/22/2019     97140             79.00
124392   Florida   Spine   0352144580101202   4/24/2019   Bill      8/22/2019     97010             60.00
124393   Florida   Spine   0352144580101202   4/24/2019   Bill      8/22/2019     97530             99.00
124394   Florida   Spine   0352144580101202   4/24/2019   Bill      8/22/2019     97035             48.00
124395   Florida   Spine   0352144580101202   4/24/2019   Bill      8/22/2019     99211             84.00
124396   Florida   Spine   0536900810101026   6/24/2019   Bill      8/22/2019     97039             48.00
124397   Florida   Spine   0536900810101026   6/24/2019   Bill      8/22/2019     G0283             48.00
124398   Florida   Spine   0536900810101026   6/24/2019   Bill      8/22/2019     97010             60.00
124399   Florida   Spine   0536900810101026   6/24/2019   Bill      8/22/2019     97530             99.00
124400   Florida   Spine   0536900810101026   6/24/2019   Bill      8/22/2019     98940             79.00
124401   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97010             60.00
124402   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     G0283             48.00
124403   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97140             79.00
124404   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97530             99.00
124405   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     99211             84.00
124406   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97035             48.00
124407   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     G0283             48.00
124408   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97010             60.00
124409   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97035             48.00
124410   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97039             48.00
124411   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97140             79.00
124412   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     97530             99.00
124413   Florida   Spine   0608013490101010   7/31/2019   Bill      8/22/2019     99211             84.00
124414   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     G0283             48.00
124415   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     97010             60.00
124416   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     97039             48.00
124417   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     97140             79.00
124418   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     97110             84.00
124419   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     97112             84.00
124420   Florida   Spine   0397149170101048   7/12/2019   Bill      8/22/2019     99212            115.00
124421   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     97010             60.00
124422   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     97012             60.00
124423   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     97035             48.00
124424   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     97530             99.00
124425   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     98941             97.00
124426   Florida   Spine   0562968810101046   5/27/2019   Bill      8/22/2019     G0283             48.00
124427   Florida   Spine   0554716960101047   7/3/2019    Bill      8/22/2019     99211             84.00
124428   Florida   Spine   0554716960101047   7/3/2019    Bill      8/22/2019     97010             60.00
124429   Florida   Spine   0554716960101047   7/3/2019    Bill      8/22/2019     97140             79.00
124430   Florida   Spine   0554716960101047   7/3/2019    Bill      8/22/2019     G0283             48.00
124431   Florida   Spine   0554716960101047   7/3/2019    Bill      8/22/2019     97110             84.00
124432   Florida   Spine   0554716960101047   7/3/2019    Bill      8/22/2019     97112             84.00
124433   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     99211             84.00
124434   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     97110             84.00
124435   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     97010             60.00
124436   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     G0283             48.00
124437   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2441 of
                                                   2767

124438   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     97112            84.00
124439   Florida   Spine   0338161060101113   5/2/2019    Bill      8/22/2019     99211            84.00
124440   Florida   Spine   0338161060101113   5/2/2019    Bill      8/22/2019     97140            79.00
124441   Florida   Spine   0338161060101113   5/2/2019    Bill      8/22/2019     97110            84.00
124442   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     99211            84.00
124443   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     97010            60.00
124444   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     97110            84.00
124445   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     97140            79.00
124446   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     97530            99.00
124447   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     G0283            48.00
124448   Florida   Spine   0493645630101109   5/13/2019   Bill      8/22/2019     97112            84.00
124449   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     97010            60.00
124450   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     97110            84.00
124451   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     G0283            48.00
124452   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     97112            84.00
124453   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     99211            84.00
124454   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     97530            99.00
124455   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     G0283            48.00
124456   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97140            79.00
124457   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97010            60.00
124458   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97530            99.00
124459   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97035            48.00
124460   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     99211            84.00
124461   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97110            84.00
124462   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     99211            84.00
124463   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     G0283            48.00
124464   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97010            60.00
124465   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97035            48.00
124466   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97112            84.00
124467   Florida   Spine   0070259500101057   7/23/2019   Bill      8/22/2019     97140            79.00
124468   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     G0283            48.00
124469   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97530            99.00
124470   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97140            79.00
124471   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97112            84.00
124472   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97010            60.00
124473   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     97110            84.00
124474   Florida   Spine   0296271760101071   6/13/2019   Bill      8/22/2019     99211            84.00
124475   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     G0283            48.00
124476   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     99211            84.00
124477   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97530            99.00
124478   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97140            79.00
124479   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97112            84.00
124480   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97035            48.00
124481   Florida   Spine   0587121220101039   7/20/2019   Bill      8/22/2019     97010            60.00
124482   Florida   Spine   0548590000101013   5/14/2019   Bill      8/22/2019     G0283            48.00
124483   Florida   Spine   0548590000101013   5/14/2019   Bill      8/22/2019     97010            60.00
124484   Florida   Spine   0548590000101013   5/14/2019   Bill      8/22/2019     97140            79.00
124485   Florida   Spine   0548590000101013   5/14/2019   Bill      8/22/2019     97530            99.00
124486   Florida   Spine   0548590000101013   5/14/2019   Bill      8/22/2019     99211            84.00
124487   Florida   Spine   0548590000101013   5/14/2019   Bill      8/22/2019     97035            48.00
124488   Florida   Spine   0653367410101011   6/4/2019    Bill      8/22/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2442 of
                                                   2767

124489   Florida   Spine   0653367410101011   6/4/2019    Bill      8/22/2019     97010             60.00
124490   Florida   Spine   0653367410101011   6/4/2019    Bill      8/22/2019     97140             79.00
124491   Florida   Spine   0653367410101011   6/4/2019    Bill      8/22/2019     97530             99.00
124492   Florida   Spine   0497123140101189   6/3/2019    Bill      8/22/2019     97140             79.00
124493   Florida   Spine   0497123140101189   6/3/2019    Bill      8/22/2019     97530             99.00
124494   Florida   Spine   0497123140101189   6/3/2019    Bill      8/22/2019     97010             60.00
124495   Florida   Spine   0497123140101189   6/3/2019    Bill      8/22/2019     99211             84.00
124496   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97010             60.00
124497   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     99211             84.00
124498   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97112             84.00
124499   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97140             79.00
124500   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     97530             99.00
124501   Florida   Spine   0602763810101035   4/14/2019   Bill      8/22/2019     G0283             48.00
124502   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     99211             84.00
124503   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     97140             79.00
124504   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     97010             60.00
124505   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     G0283             48.00
124506   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     97039             48.00
124507   Florida   Spine   0607696940101019   6/1/2019    Bill      8/22/2019     99211             84.00
124508   Florida   Spine   0607696940101019   6/1/2019    Bill      8/22/2019     97010             60.00
124509   Florida   Spine   0607696940101019   6/1/2019    Bill      8/22/2019     G0283             48.00
124510   Florida   Spine   0607696940101019   6/1/2019    Bill      8/22/2019     97110             84.00
124511   Florida   Spine   0607696940101019   6/1/2019    Bill      8/22/2019     97140             79.00
124512   Florida   Spine   0607696940101019   6/1/2019    Bill      8/22/2019     97012             60.00
124513   Florida   Spine   0423187830101089   8/4/2019    Bill      8/22/2019     99203            302.00
124514   Florida   Spine   0423187830101089   8/4/2019    Bill      8/22/2019     97010             60.00
124515   Florida   Spine   0423187830101089   8/4/2019    Bill      8/22/2019     G0283             48.00
124516   Florida   Spine   0423187830101089   8/4/2019    Bill      8/22/2019     A4556             24.00
124517   Florida   Spine   0615444000101029   7/28/2019   Bill      8/22/2019     99211             84.00
124518   Florida   Spine   0615444000101029   7/28/2019   Bill      8/22/2019     97010             60.00
124519   Florida   Spine   0615444000101029   7/28/2019   Bill      8/22/2019     97140             79.00
124520   Florida   Spine   0615444000101029   7/28/2019   Bill      8/22/2019     G0283             48.00
124521   Florida   Spine   0615444000101029   7/28/2019   Bill      8/22/2019     97530             99.00
124522   Florida   Spine   0615444000101029   7/28/2019   Bill      8/22/2019     97039             48.00
124523   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     99211             84.00
124524   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97010             60.00
124525   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97530             99.00
124526   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     G0283             48.00
124527   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97012             60.00
124528   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97110             84.00
124529   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97140             79.00
124530   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     G0283             48.00
124531   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     97010             60.00
124532   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     97035             48.00
124533   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     97039             48.00
124534   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     97140             79.00
124535   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     97530             99.00
124536   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     A4556             24.00
124537   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     99211             84.00
124538   Florida   Spine   0536900810101026   6/24/2019   Bill      8/22/2019     99211             84.00
124539   Florida   Spine   0536900810101026   6/24/2019   Bill      8/22/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2443 of
                                                   2767

124540   Florida   Spine   0536900810101026   6/24/2019   Bill      8/22/2019     G0283             48.00
124541   Florida   Spine   0536900810101026   6/24/2019   Bill      8/22/2019     97010             60.00
124542   Florida   Spine   0536900810101026   6/24/2019   Bill      8/22/2019     97140             79.00
124543   Florida   Spine   0536900810101026   6/24/2019   Bill      8/22/2019     97530             99.00
124544   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     99211             84.00
124545   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     97010             60.00
124546   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     97110             84.00
124547   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     97112             84.00
124548   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     97140             79.00
124549   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     97530             99.00
124550   Florida   Spine   0607250220101016   6/3/2019    Bill      8/22/2019     G0283             48.00
124551   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     99211             84.00
124552   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     G0283             48.00
124553   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97010             60.00
124554   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97035             48.00
124555   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97112             84.00
124556   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97140             79.00
124557   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97530             99.00
124558   Florida   Spine   0345138870101054   5/12/2019   Bill      8/22/2019     99213            212.00
124559   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97010             60.00
124560   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     G0283             48.00
124561   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97140             79.00
124562   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97035             48.00
124563   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97530             99.00
124564   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     99211             84.00
124565   Florida   Spine   8668116740000001   7/3/2019    Bill      8/22/2019     97530             99.00
124566   Florida   Spine   8668116740000001   7/3/2019    Bill      8/22/2019     99211             84.00
124567   Florida   Spine   8668116740000001   7/3/2019    Bill      8/22/2019     97010             60.00
124568   Florida   Spine   8668116740000001   7/3/2019    Bill      8/22/2019     97110             84.00
124569   Florida   Spine   8668116740000001   7/3/2019    Bill      8/22/2019     97140             79.00
124570   Florida   Spine   8668116740000001   7/3/2019    Bill      8/22/2019     G0283             48.00
124571   Florida   Spine   8668116740000001   7/3/2019    Bill      8/22/2019     97012             60.00
124572   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     99211             84.00
124573   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     G0283             48.00
124574   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97530             99.00
124575   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97140             79.00
124576   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97112             84.00
124577   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97035             48.00
124578   Florida   Spine   0505897280101063   7/3/2019    Bill      8/22/2019     97010             60.00
124579   Florida   Spine   0532597700101027   7/29/2019   Bill      8/22/2019     99211             84.00
124580   Florida   Spine   0532597700101027   7/29/2019   Bill      8/22/2019     G0283             48.00
124581   Florida   Spine   0532597700101027   7/29/2019   Bill      8/22/2019     97010             60.00
124582   Florida   Spine   0532597700101027   7/29/2019   Bill      8/22/2019     97035             48.00
124583   Florida   Spine   0532597700101027   7/29/2019   Bill      8/22/2019     97140             79.00
124584   Florida   Spine   0532597700101027   7/29/2019   Bill      8/22/2019     97530             99.00
124585   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     G0283             48.00
124586   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97140             79.00
124587   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97010             60.00
124588   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97012             60.00
124589   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97110             84.00
124590   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2444 of
                                                   2767

124591   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     98940            79.00
124592   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     G0283            48.00
124593   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97010            60.00
124594   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97035            48.00
124595   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97039            48.00
124596   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97140            79.00
124597   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     97110            84.00
124598   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     98940            79.00
124599   Florida   Spine   0633422850101016   5/26/2019   Bill      8/22/2019     98943            79.00
124600   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     99211            84.00
124601   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     G0283            48.00
124602   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97010            60.00
124603   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97035            48.00
124604   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97140            79.00
124605   Florida   Spine   0418597840101035   7/15/2019   Bill      8/22/2019     97530            99.00
124606   Florida   Spine   0322308720101045   4/12/2019   Bill      8/22/2019     97012            60.00
124607   Florida   Spine   0322308720101045   4/12/2019   Bill      8/22/2019     98940            79.00
124608   Florida   Spine   0322308720101045   4/12/2019   Bill      8/22/2019     97010            60.00
124609   Florida   Spine   0322308720101045   4/12/2019   Bill      8/22/2019     G0283            48.00
124610   Florida   Spine   0322308720101045   4/12/2019   Bill      8/22/2019     97140            79.00
124611   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     G0283            48.00
124612   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97010            60.00
124613   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97039            48.00
124614   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97035            48.00
124615   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97140            79.00
124616   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     97110            84.00
124617   Florida   Spine   0126489720101090   6/13/2019   Bill      8/22/2019     99211            84.00
124618   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     99211            84.00
124619   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     G0283            48.00
124620   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97010            60.00
124621   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97035            48.00
124622   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97140            79.00
124623   Florida   Spine   0545889550101040   7/23/2019   Bill      8/22/2019     97530            99.00
124624   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97010            60.00
124625   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97140            79.00
124626   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97530            99.00
124627   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97110            84.00
124628   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     G0283            48.00
124629   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     97012            60.00
124630   Florida   Spine   0563701420101034   6/13/2019   Bill      8/22/2019     99211            84.00
124631   Florida   Spine   0393857520101138   5/15/2019   Bill      8/22/2019     99211            84.00
124632   Florida   Spine   0393857520101138   5/15/2019   Bill      8/22/2019     G0283            48.00
124633   Florida   Spine   0393857520101138   5/15/2019   Bill      8/22/2019     97010            60.00
124634   Florida   Spine   0393857520101138   5/15/2019   Bill      8/22/2019     97140            79.00
124635   Florida   Spine   0393857520101138   5/15/2019   Bill      8/22/2019     97112            84.00
124636   Florida   Spine   0393857520101138   5/15/2019   Bill      8/22/2019     97530            99.00
124637   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     99211            84.00
124638   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97010            60.00
124639   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     G0283            48.00
124640   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97140            79.00
124641   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2445 of
                                                   2767

124642   Florida   Spine   0446917430101052   7/14/2019   Bill      8/22/2019     97110             84.00
124643   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     99211             84.00
124644   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     G0283             48.00
124645   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     97010             60.00
124646   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     97140             79.00
124647   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     97112             84.00
124648   Florida   Spine   0517289190101100   3/11/2019   Bill      8/22/2019     97530             99.00
124649   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     99211             84.00
124650   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     G0283             48.00
124651   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97010             60.00
124652   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97035             48.00
124653   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97112             84.00
124654   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97140             79.00
124655   Florida   Spine   0444470920101028   8/7/2019    Bill      8/22/2019     97530             99.00
124656   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     99211             84.00
124657   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97010             60.00
124658   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97012             60.00
124659   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     G0283             48.00
124660   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97140             79.00
124661   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97110             84.00
124662   Florida   Spine   0446917430101060   7/28/2019   Bill      8/22/2019     97112             84.00
124663   Florida   Spine   0345413330101089   6/2/2019    Bill      8/22/2019     97010             60.00
124664   Florida   Spine   0345413330101089   6/2/2019    Bill      8/22/2019     97140             79.00
124665   Florida   Spine   0345413330101089   6/2/2019    Bill      8/22/2019     97110             84.00
124666   Florida   Spine   0345413330101089   6/2/2019    Bill      8/22/2019     97530             99.00
124667   Florida   Spine   0345413330101089   6/2/2019    Bill      8/22/2019     G0283             48.00
124668   Florida   Spine   0345413330101089   6/2/2019    Bill      8/22/2019     99211             84.00
124669   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     G0283             48.00
124670   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     97010             60.00
124671   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     97035             48.00
124672   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     97039             48.00
124673   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     97140             79.00
124674   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     97530             99.00
124675   Florida   Spine   0600007060101077   7/26/2019   Bill      8/22/2019     99211             84.00
124676   Florida   Spine   0592518350101015   5/8/2019    Bill      8/22/2019     99212            115.00
124677   Florida   Spine   0592518350101015   5/8/2019    Bill      8/22/2019     97010             60.00
124678   Florida   Spine   0592518350101015   5/8/2019    Bill      8/22/2019     97012             60.00
124679   Florida   Spine   0592518350101015   5/8/2019    Bill      8/22/2019     97035             48.00
124680   Florida   Spine   0592518350101015   5/8/2019    Bill      8/22/2019     98941             97.00
124681   Florida   Spine   0592518350101015   5/8/2019    Bill      8/22/2019     G0283             48.00
124682   Florida   Spine   0190434820101211   6/26/2019   Bill      8/22/2019     99211             84.00
124683   Florida   Spine   0137115750101109   7/7/2019    Bill      8/22/2019     G0283             48.00
124684   Florida   Spine   0137115750101109   7/7/2019    Bill      8/22/2019     97140             79.00
124685   Florida   Spine   0137115750101109   7/7/2019    Bill      8/22/2019     97112             84.00
124686   Florida   Spine   0137115750101109   7/7/2019    Bill      8/22/2019     97010             60.00
124687   Florida   Spine   0137115750101109   7/7/2019    Bill      8/22/2019     97530             99.00
124688   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     G0283             48.00
124689   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97140             79.00
124690   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97010             60.00
124691   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97530             99.00
124692   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2446 of
                                                   2767

124693   Florida   Spine   0641934550101013   7/19/2019   Bill      8/22/2019     97110             84.00
124694   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     97010             60.00
124695   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     97110             84.00
124696   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     G0283             48.00
124697   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     97112             84.00
124698   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     99211             84.00
124699   Florida   Spine   0647618710101013   5/17/2019   Bill      8/22/2019     97140             79.00
124700   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     97140             79.00
124701   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     97530             99.00
124702   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     G0283             48.00
124703   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     97010             60.00
124704   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     97110             84.00
124705   Florida   Spine   0621609400101025   7/12/2019   Bill      8/22/2019     99211             84.00
124706   Florida   Spine   0375595030101055   1/25/2019   Bill      8/22/2019     99212            115.00
124707   Florida   Spine   0375595030101055   1/25/2019   Bill      8/22/2019     97010             60.00
124708   Florida   Spine   0375595030101055   1/25/2019   Bill      8/22/2019     97112             84.00
124709   Florida   Spine   0375595030101055   1/25/2019   Bill      8/22/2019     97140             79.00
124710   Florida   Spine   0375595030101055   1/25/2019   Bill      8/22/2019     G0283             48.00
124711   Florida   Spine   0375595030101055   1/25/2019   Bill      8/22/2019     97530             99.00
124712   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     99211             84.00
124713   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     97010             60.00
124714   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     97110             84.00
124715   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     97112             84.00
124716   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     97140             79.00
124717   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     97530             99.00
124718   Florida   Spine   0659301680101017   5/9/2019    Bill      8/22/2019     G0283             48.00
124719   Florida   Spine   0605108930101027   8/5/2019    Bill      8/22/2019     G0283             48.00
124720   Florida   Spine   0605108930101027   8/5/2019    Bill      8/22/2019     97010             60.00
124721   Florida   Spine   0605108930101027   8/5/2019    Bill      8/22/2019     97035             48.00
124722   Florida   Spine   0605108930101027   8/5/2019    Bill      8/22/2019     97112             84.00
124723   Florida   Spine   0605108930101027   8/5/2019    Bill      8/22/2019     97140             79.00
124724   Florida   Spine   0605108930101027   8/5/2019    Bill      8/22/2019     97530             99.00
124725   Florida   Spine   0605108930101027   8/5/2019    Bill      8/22/2019     99211             84.00
124726   Florida   Spine   0156076870000001   6/24/2019   Bill      8/22/2019     G0283             48.00
124727   Florida   Spine   0156076870000001   6/24/2019   Bill      8/22/2019     97530             99.00
124728   Florida   Spine   0156076870000001   6/24/2019   Bill      8/22/2019     99211             84.00
124729   Florida   Spine   0538757120101080   7/9/2019    Bill      8/22/2019     97010             60.00
124730   Florida   Spine   0538757120101080   7/9/2019    Bill      8/22/2019     97035             48.00
124731   Florida   Spine   0538757120101080   7/9/2019    Bill      8/22/2019     97140             79.00
124732   Florida   Spine   0538757120101080   7/9/2019    Bill      8/22/2019     G0283             48.00
124733   Florida   Spine   0538757120101080   7/9/2019    Bill      8/22/2019     97530             99.00
124734   Florida   Spine   0538757120101080   7/9/2019    Bill      8/22/2019     99211             84.00
124735   Florida   Spine   0310126680101118   6/2/2019    Bill      8/22/2019     97010             60.00
124736   Florida   Spine   0310126680101118   6/2/2019    Bill      8/22/2019     G0283             48.00
124737   Florida   Spine   0310126680101118   6/2/2019    Bill      8/22/2019     97530             99.00
124738   Florida   Spine   0310126680101118   6/2/2019    Bill      8/22/2019     97140             79.00
124739   Florida   Spine   0310126680101118   6/2/2019    Bill      8/22/2019     97110             84.00
124740   Florida   Spine   0310126680101118   6/2/2019    Bill      8/22/2019     99211             84.00
124741   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97010             60.00
124742   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     G0283             48.00
124743   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2447 of
                                                   2767

124744   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97035            48.00
124745   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     97530            99.00
124746   Florida   Spine   0559601200101038   8/9/2019    Bill      8/22/2019     99211            84.00
124747   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     99211            84.00
124748   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97010            60.00
124749   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97110            84.00
124750   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97140            79.00
124751   Florida   Spine   0607188190101014   3/25/2019   Bill      8/22/2019     97530            99.00
124752   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97010            60.00
124753   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     G0283            48.00
124754   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97140            79.00
124755   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97530            99.00
124756   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     99211            84.00
124757   Florida   Spine   0601852370101054   6/8/2019    Bill      8/22/2019     97035            48.00
124758   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     99211            84.00
124759   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     97110            84.00
124760   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     97010            60.00
124761   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     G0283            48.00
124762   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     97140            79.00
124763   Florida   Spine   0581211860101013   6/17/2019   Bill      8/22/2019     97112            84.00
124764   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     99211            84.00
124765   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     97140            79.00
124766   Florida   Spine   0562869750101113   5/26/2019   Bill      8/22/2019     97012            60.00
124767   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     99211            84.00
124768   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     97010            60.00
124769   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     97110            84.00
124770   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     97140            79.00
124771   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     G0283            48.00
124772   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     97012            60.00
124773   Florida   Spine   0628885060101017   5/22/2019   Bill      8/22/2019     A4556            24.00
124774   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     99211            84.00
124775   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97039            48.00
124776   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97010            60.00
124777   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97140            79.00
124778   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     G0283            48.00
124779   Florida   Spine   0367213410101097   8/1/2019    Bill      8/22/2019     97110            84.00
124780   Florida   Spine   0427270900101019   8/2/2019    Bill      8/22/2019     99211            84.00
124781   Florida   Spine   0427270900101019   8/2/2019    Bill      8/22/2019     G0283            48.00
124782   Florida   Spine   0427270900101019   8/2/2019    Bill      8/22/2019     97140            79.00
124783   Florida   Spine   0427270900101019   8/2/2019    Bill      8/22/2019     97010            60.00
124784   Florida   Spine   0427270900101019   8/2/2019    Bill      8/22/2019     97110            84.00
124785   Florida   Spine   0427270900101019   8/2/2019    Bill      8/22/2019     97012            60.00
124786   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     99211            84.00
124787   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97010            60.00
124788   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     G0283            48.00
124789   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97012            60.00
124790   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97110            84.00
124791   Florida   Spine   0411217460101051   6/20/2019   Bill      8/22/2019     97140            79.00
124792   Florida   Spine   0607696940101019   6/1/2019    Bill      8/22/2019     99211            84.00
124793   Florida   Spine   0607696940101019   6/1/2019    Bill      8/22/2019     97010            60.00
124794   Florida   Spine   0607696940101019   6/1/2019    Bill      8/22/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2448 of
                                                   2767

124795   Florida   Spine   0607696940101019   6/1/2019     Bill     8/22/2019     97110             84.00
124796   Florida   Spine   0607696940101019   6/1/2019     Bill     8/22/2019     97039             48.00
124797   Florida   Spine   0607696940101019   6/1/2019     Bill     8/22/2019     97530             99.00
124798   Florida   Spine   0634319960101010   6/24/2019    Bill     8/22/2019     99211             84.00
124799   Florida   Spine   0634319960101010   6/24/2019    Bill     8/22/2019     97110             84.00
124800   Florida   Spine   0634319960101010   6/24/2019    Bill     8/22/2019     97010             60.00
124801   Florida   Spine   0634319960101010   6/24/2019    Bill     8/22/2019     G0283             48.00
124802   Florida   Spine   0634319960101010   6/24/2019    Bill     8/22/2019     97140             79.00
124803   Florida   Spine   0634319960101010   6/24/2019    Bill     8/22/2019     97530             99.00
124804   Florida   Spine   0583333620101014   6/26/2019    Bill     8/22/2019     97010             60.00
124805   Florida   Spine   0583333620101014   6/26/2019    Bill     8/22/2019     G0283             48.00
124806   Florida   Spine   0583333620101014   6/26/2019    Bill     8/22/2019     99211             84.00
124807   Florida   Spine   0583333620101014   6/26/2019    Bill     8/22/2019     97012             60.00
124808   Florida   Spine   0583333620101014   6/26/2019    Bill     8/22/2019     97140             79.00
124809   Florida   Spine   0583333620101014   6/26/2019    Bill     8/22/2019     97110             84.00
124810   Florida   Spine   0418597840101035   7/15/2019    Bill     8/22/2019     G0283             48.00
124811   Florida   Spine   0418597840101035   7/15/2019    Bill     8/22/2019     97530             99.00
124812   Florida   Spine   0418597840101035   7/15/2019    Bill     8/22/2019     97140             79.00
124813   Florida   Spine   0418597840101035   7/15/2019    Bill     8/22/2019     97035             48.00
124814   Florida   Spine   0418597840101035   7/15/2019    Bill     8/22/2019     97010             60.00
124815   Florida   Spine   0418597840101035   7/15/2019    Bill     8/22/2019     99211             84.00
124816   Florida   Spine   0350615160101045   7/1/2019     Bill     8/22/2019     99211             84.00
124817   Florida   Spine   0350615160101045   7/1/2019     Bill     8/22/2019     97010             60.00
124818   Florida   Spine   0350615160101045   7/1/2019     Bill     8/22/2019     G0283             48.00
124819   Florida   Spine   0350615160101045   7/1/2019     Bill     8/22/2019     97110             84.00
124820   Florida   Spine   0350615160101045   7/1/2019     Bill     8/22/2019     97140             79.00
124821   Florida   Spine   0350615160101045   7/1/2019     Bill     8/22/2019     97039             48.00
124822   Florida   Spine   0634319960101028   7/10/2019    Bill     8/22/2019     99211             84.00
124823   Florida   Spine   0634319960101028   7/10/2019    Bill     8/22/2019     97110             84.00
124824   Florida   Spine   0634319960101028   7/10/2019    Bill     8/22/2019     97010             60.00
124825   Florida   Spine   0634319960101028   7/10/2019    Bill     8/22/2019     G0283             48.00
124826   Florida   Spine   0634319960101028   7/10/2019    Bill     8/22/2019     97140             79.00
124827   Florida   Spine   0634319960101028   7/10/2019    Bill     8/22/2019     97530             99.00
124828   Florida   Spine   0554945460101039   12/31/2018   Bill     8/23/2019     99203            550.00
124829   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97010             60.00
124830   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97012             60.00
124831   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97035             48.00
124832   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97140             79.00
124833   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97530             99.00
124834   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     G0283             48.00
124835   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     98941             97.00
124836   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97010             60.00
124837   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97035             48.00
124838   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97140             79.00
124839   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97530             99.00
124840   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     G0283             48.00
124841   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     98941             97.00
124842   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97039             48.00
124843   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     99203            550.00
124844   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97010             60.00
124845   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2449 of
                                                   2767

124846   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97140               79.00
124847   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97530               99.00
124848   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     G0283               48.00
124849   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     98941               97.00
124850   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97010               60.00
124851   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97140               79.00
124852   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97530               99.00
124853   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     G0283               48.00
124854   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97039               48.00
124855   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     98941               97.00
124856   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97010               60.00
124857   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97035               48.00
124858   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97140               79.00
124859   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97530               99.00
124860   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     G0283               48.00
124861   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     98941               97.00
124862   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97039               48.00
124863   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     99213              385.00
124864   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97010               60.00
124865   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97035               48.00
124866   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97140               79.00
124867   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97530               99.00
124868   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     G0283               48.00
124869   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     98941               97.00
124870   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97039               48.00
124871   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97010               60.00
124872   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97140               79.00
124873   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97530               99.00
124874   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     G0283               48.00
124875   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97039               48.00
124876   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97112               84.00
124877   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     98941               97.00
124878   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     99213              212.00
124879   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97010               60.00
124880   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97140               79.00
124881   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     G0283               48.00
124882   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97530               99.00
124883   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97012               60.00
124884   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     98941               97.00
124885   Florida   Spine   0110427320101183   7/9/2019    Bill      8/23/2019     99202              212.00
124886   Florida   Spine   0110427320101183   7/9/2019    Bill      8/23/2019     99202              212.00
124887   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97010               60.00
124888   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97140               79.00
124889   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97530               99.00
124890   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     G0283               48.00
124891   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97039               48.00
124892   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97112               84.00
124893   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     98941               97.00
124894   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     62323            2,200.00
124895   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     J2001               38.50
124896   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     Q9965               25.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2450 of
                                                   2767

124897   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     99213              385.00
124898   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     73560              325.00
124899   Florida   Spine   0295868630101131   4/29/2019    Bill     8/23/2019     62323            2,200.00
124900   Florida   Spine   0295868630101131   4/29/2019    Bill     8/23/2019     J2001              115.50
124901   Florida   Spine   0295868630101131   4/29/2019    Bill     8/23/2019     J1020               35.00
124902   Florida   Spine   0295868630101131   4/29/2019    Bill     8/23/2019     Q9965               25.00
124903   Florida   Spine   0378769330101100   2/4/2019     Bill     8/23/2019     99203              550.00
124904   Florida   Spine   0275450850101085   5/11/2019    Bill     8/23/2019     99213              385.00
124905   Florida   Spine   0275450850101085   5/11/2019    Bill     8/23/2019     73030              165.00
124906   Florida   Spine   0275450850101085   5/11/2019    Bill     8/23/2019     73565              350.00
124907   Florida   Spine   0576408530101053   3/7/2019     Bill     8/23/2019     99203              550.00
124908   Florida   Spine   0640791880101043   5/12/2019    Bill     8/23/2019     99204              770.00
124909   Florida   Spine   0576408530101053   3/7/2019     Bill     8/23/2019     99203              550.00
124910   Florida   Spine   0171870280101048   4/4/2019     Bill     8/23/2019     99203              550.00
124911   Florida   Spine   0643173550101016   3/16/2019    Bill     8/23/2019     99213              385.00
124912   Florida   Spine   0352144580101202   4/24/2019    Bill     8/23/2019     99203              302.00
124913   Florida   Spine   0414427210101064   1/10/2019    Bill     8/23/2019     99202              275.00
124914   Florida   Spine   0446917430101052   7/14/2019    Bill     8/23/2019     72141            2,145.00
124915   Florida   Spine   0446917430101052   7/14/2019    Bill     8/23/2019     72148            2,145.00
124916   Florida   Spine   0296271760101071   6/13/2019    Bill     8/23/2019     72141            2,145.00
124917   Florida   Spine   0296271760101071   6/13/2019    Bill     8/23/2019     72148            2,145.00
124918   Florida   Spine   0334632290101010   8/6/2018     Bill     8/23/2019     99213              385.00
124919   Florida   Spine   0383863440101093   6/21/2019    Bill     8/23/2019     99203              302.00
124920   Florida   Spine   0581211860101013   6/17/2019    Bill     8/23/2019     99203              550.00
124921   Florida   Spine   0496500220101034   4/8/2019     Bill     8/23/2019     62323            2,200.00
124922   Florida   Spine   0496500220101034   4/8/2019     Bill     8/23/2019     J2001              115.50
124923   Florida   Spine   0496500220101034   4/8/2019     Bill     8/23/2019     J3490               27.50
124924   Florida   Spine   0496500220101034   4/8/2019     Bill     8/23/2019     J0702               35.00
124925   Florida   Spine   0496500220101034   4/8/2019     Bill     8/23/2019     A9579               25.00
124926   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97010               60.00
124927   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97140               79.00
124928   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97530               99.00
124929   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     G0283               48.00
124930   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97039               48.00
124931   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97112               84.00
124932   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     98941               97.00
124933   Florida   Spine   0605749940101018   5/21/2019    Bill     8/23/2019     99203              550.00
124934   Florida   Spine   0326643910101124   9/14/2018    Bill     8/23/2019     99213              385.00
124935   Florida   Spine   0293954420101010   6/11/2019    Bill     8/23/2019     99213              212.00
124936   Florida   Spine   0366464340101084   5/22/2019    Bill     8/23/2019     99213              385.00
124937   Florida   Spine   0583970970101050   6/26/2019    Bill     8/23/2019     99203              302.00
124938   Florida   Spine   0428665300101056   7/13/2019    Bill     8/23/2019     99203              550.00
124939   Florida   Spine   0579143940101073   3/14/2019    Bill     8/23/2019     99203              550.00
124940   Florida   Spine   0562869750101113   5/26/2019    Bill     8/23/2019     99203              302.00
124941   Florida   Spine   0156076870000001   6/24/2019    Bill     8/23/2019     62323            2,200.00
124942   Florida   Spine   0156076870000001   6/24/2019    Bill     8/23/2019     J2001              115.50
124943   Florida   Spine   0156076870000001   6/24/2019    Bill     8/23/2019     Q9965               25.00
124944   Florida   Spine   0156076870000001   6/24/2019    Bill     8/23/2019     J1020               35.00
124945   Florida   Spine   0484234490101011   12/27/2018   Bill     8/23/2019     62323            2,200.00
124946   Florida   Spine   0484234490101011   12/27/2018   Bill     8/23/2019     J2001              115.50
124947   Florida   Spine   0484234490101011   12/27/2018   Bill     8/23/2019     J1020               35.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2451 of
                                                   2767

124948   Florida   Spine   0484234490101011   12/27/2018   Bill     8/23/2019     Q9965               25.00
124949   Florida   Spine   0085057290101235   5/25/2018    Bill     8/23/2019     99213              385.00
124950   Florida   Spine   0621160610101025   10/16/2018   Bill     8/23/2019     72148            2,145.00
124951   Florida   Spine   0554716960101047   7/3/2019     Bill     8/23/2019     99203              550.00
124952   Florida   Spine   0453153240101062   4/10/2019    Bill     8/23/2019     99213              385.00
124953   Florida   Spine   0453153240101062   4/10/2019    Bill     8/23/2019     G0482               60.00
124954   Florida   Spine   0592518350101015   5/8/2019     Bill     8/23/2019     J3490               27.50
124955   Florida   Spine   0592518350101015   5/8/2019     Bill     8/23/2019     99213              385.00
124956   Florida   Spine   0592518350101015   5/8/2019     Bill     8/23/2019     20610              330.00
124957   Florida   Spine   0592518350101015   5/8/2019     Bill     8/23/2019     J3301               38.50
124958   Florida   Spine   0592518350101015   5/8/2019     Bill     8/23/2019     J2001              115.50
124959   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97010               60.00
124960   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97035               48.00
124961   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97039               48.00
124962   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97140               79.00
124963   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     G0283               48.00
124964   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97530               99.00
124965   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     98941               97.00
124966   Florida   Spine   0114103350101049   6/7/2019     Bill     8/23/2019     99203              550.00
124967   Florida   Spine   8667785390000001   5/11/2019    Bill     8/23/2019     99213              212.00
124968   Florida   Spine   8667785390000001   5/11/2019    Bill     8/23/2019     G0283               48.00
124969   Florida   Spine   8667785390000001   5/11/2019    Bill     8/23/2019     97530               99.00
124970   Florida   Spine   8667785390000001   5/11/2019    Bill     8/23/2019     97140               79.00
124971   Florida   Spine   8667785390000001   5/11/2019    Bill     8/23/2019     97112               84.00
124972   Florida   Spine   8667785390000001   5/11/2019    Bill     8/23/2019     97110               84.00
124973   Florida   Spine   8667785390000001   5/11/2019    Bill     8/23/2019     97010               60.00
124974   Florida   Spine   0297487670101030   4/3/2019     Bill     8/23/2019     99213              385.00
124975   Florida   Spine   0446917430101052   7/14/2019    Bill     8/23/2019     99203              550.00
124976   Florida   Spine   0501778380101050   4/14/2019    Bill     8/23/2019     99203              550.00
124977   Florida   Spine   8668152690000001   6/16/2019    Bill     8/23/2019     62323            2,200.00
124978   Florida   Spine   8668152690000001   6/16/2019    Bill     8/23/2019     J2001              115.50
124979   Florida   Spine   8668152690000001   6/16/2019    Bill     8/23/2019     J1040               75.00
124980   Florida   Spine   8668152690000001   6/16/2019    Bill     8/23/2019     Q9965               25.00
124981   Florida   Spine   0455700450101063   5/12/2019    Bill     8/23/2019     99203              550.00
124982   Florida   Spine   0595251150101053   4/29/2019    Bill     8/23/2019     Q9965               25.00
124983   Florida   Spine   0595251150101053   4/29/2019    Bill     8/23/2019     J1040               75.00
124984   Florida   Spine   0595251150101053   4/29/2019    Bill     8/23/2019     J2001              115.50
124985   Florida   Spine   0595251150101053   4/29/2019    Bill     8/23/2019     62323            2,200.00
124986   Florida   Spine   0358401940101031   3/17/2019    Bill     8/23/2019     Q9965               25.00
124987   Florida   Spine   0358401940101031   3/17/2019    Bill     8/23/2019     J1040               75.00
124988   Florida   Spine   0358401940101031   3/17/2019    Bill     8/23/2019     J2001              231.00
124989   Florida   Spine   0358401940101031   3/17/2019    Bill     8/23/2019     64490            1,650.00
124990   Florida   Spine   0358401940101031   3/17/2019    Bill     8/23/2019     64491              934.00
124991   Florida   Spine   0604978260101016   10/11/2018   Bill     8/23/2019     99203              550.00
124992   Florida   Spine   0494391570101051   6/26/2018    Bill     8/23/2019     99214              440.00
124993   Florida   Spine   0579207850101033   6/10/2019    Bill     8/23/2019     99213              385.00
124994   Florida   Spine   0633422850101016   5/26/2019    Bill     8/23/2019     99203              550.00
124995   Florida   Spine   0598962250101051   3/5/2019     Bill     8/23/2019     20552              274.00
124996   Florida   Spine   0598962250101051   3/5/2019     Bill     8/23/2019     J2001               38.50
124997   Florida   Spine   0598962250101051   3/5/2019     Bill     8/23/2019     J1040               75.00
124998   Florida   Spine   0633422850101016   5/26/2019    Bill     8/23/2019     99203              550.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2452 of
                                                   2767

124999   Florida   Spine   0633422850101016   5/26/2019    Bill     8/23/2019     82950               25.00
125000   Florida   Spine   0111413610101231   5/13/2019    Bill     8/23/2019     99211               84.00
125001   Florida   Spine   0111413610101231   5/13/2019    Bill     8/23/2019     G0283               48.00
125002   Florida   Spine   0111413610101231   5/13/2019    Bill     8/23/2019     97010               60.00
125003   Florida   Spine   0111413610101231   5/13/2019    Bill     8/23/2019     97140               79.00
125004   Florida   Spine   0111413610101231   5/13/2019    Bill     8/23/2019     97112               84.00
125005   Florida   Spine   0111413610101231   5/13/2019    Bill     8/23/2019     97110               84.00
125006   Florida   Spine   0615339800101015   5/15/2019    Bill     8/23/2019     G0283               48.00
125007   Florida   Spine   0615339800101015   5/15/2019    Bill     8/23/2019     97010               60.00
125008   Florida   Spine   0615339800101015   5/15/2019    Bill     8/23/2019     99211               84.00
125009   Florida   Spine   0615339800101015   5/15/2019    Bill     8/23/2019     97112               84.00
125010   Florida   Spine   0615339800101015   5/15/2019    Bill     8/23/2019     97110               84.00
125011   Florida   Spine   0615339800101015   5/15/2019    Bill     8/23/2019     97140               79.00
125012   Florida   Spine   0536900810101026   6/24/2019    Bill     8/23/2019     97010               60.00
125013   Florida   Spine   0536900810101026   6/24/2019    Bill     8/23/2019     G0283               48.00
125014   Florida   Spine   0536900810101026   6/24/2019    Bill     8/23/2019     97140               79.00
125015   Florida   Spine   0536900810101026   6/24/2019    Bill     8/23/2019     97530               99.00
125016   Florida   Spine   0536900810101026   6/24/2019    Bill     8/23/2019     99211               84.00
125017   Florida   Spine   0536900810101026   6/24/2019    Bill     8/23/2019     97039               48.00
125018   Florida   Spine   0411217460101051   6/20/2019    Bill     8/23/2019     J1040               75.00
125019   Florida   Spine   0411217460101051   6/20/2019    Bill     8/23/2019     J2001              115.50
125020   Florida   Spine   0411217460101051   6/20/2019    Bill     8/23/2019     Q9965               25.00
125021   Florida   Spine   0411217460101051   6/20/2019    Bill     8/23/2019     62323            2,200.00
125022   Florida   Spine   0261753370101071   5/2/2019     Bill     8/23/2019     Q9965               25.00
125023   Florida   Spine   0261753370101071   5/2/2019     Bill     8/23/2019     J1040               75.00
125024   Florida   Spine   0261753370101071   5/2/2019     Bill     8/23/2019     J2001              115.50
125025   Florida   Spine   0261753370101071   5/2/2019     Bill     8/23/2019     62323            2,200.00
125026   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97010               60.00
125027   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97035               48.00
125028   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97140               79.00
125029   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     G0283               48.00
125030   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     97530               99.00
125031   Florida   Spine   0645069590101024   4/16/2019    Bill     8/23/2019     98941               97.00
125032   Florida   Spine   0640745430101010   7/3/2019     Bill     8/23/2019     99213              385.00
125033   Florida   Spine   0595619420101014   11/11/2018   Bill     8/23/2019     99203              550.00
125034   Florida   Spine   0564270350101017   5/18/2019    Bill     8/23/2019     G0283               48.00
125035   Florida   Spine   0564270350101017   5/18/2019    Bill     8/23/2019     97010               60.00
125036   Florida   Spine   0564270350101017   5/18/2019    Bill     8/23/2019     97140               79.00
125037   Florida   Spine   0564270350101017   5/18/2019    Bill     8/23/2019     97530               99.00
125038   Florida   Spine   0564270350101017   5/18/2019    Bill     8/23/2019     99213              212.00
125039   Florida   Spine   0634319960101010   6/24/2019    Bill     8/23/2019     72148            2,145.00
125040   Florida   Spine   0586408480101010   4/2/2019     Bill     8/23/2019     99203              550.00
125041   Florida   Spine   0634319960101028   7/10/2019    Bill     8/23/2019     72148            2,145.00
125042   Florida   Spine   0207318080101063   5/1/2019     Bill     8/23/2019     99203              550.00
125043   Florida   Spine   0594521800101013   9/7/2018     Bill     8/23/2019     99213              385.00
125044   Florida   Spine   0501120890101025   7/21/2018    Bill     8/23/2019     99203              550.00
125045   Florida   Spine   0501120890101025   7/21/2018    Bill     8/23/2019     99203              550.00
125046   Florida   Spine   0502639740101066   7/16/2019    Bill     8/23/2019     72141            2,145.00
125047   Florida   Spine   0502639740101066   7/16/2019    Bill     8/23/2019     72148            2,145.00
125048   Florida   Spine   0625209770101030   3/20/2019    Bill     8/23/2019     99213              385.00
125049   Florida   Spine   0493752610101099   7/19/2019    Bill     8/23/2019     72148            2,145.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2453 of
                                                   2767

125050   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     72146            2,145.00
125051   Florida   Spine   0345138870101054   5/12/2019   Bill      8/23/2019     G0283               48.00
125052   Florida   Spine   0345138870101054   5/12/2019   Bill      8/23/2019     99211               84.00
125053   Florida   Spine   0345138870101054   5/12/2019   Bill      8/23/2019     97010               60.00
125054   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     99211               84.00
125055   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97010               60.00
125056   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97112               84.00
125057   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97140               79.00
125058   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97530               99.00
125059   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     G0283               48.00
125060   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97110               84.00
125061   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     99211              137.50
125062   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97010               60.00
125063   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97140               79.00
125064   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97110               84.00
125065   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97012               60.00
125066   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     G0283               48.00
125067   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97010               60.00
125068   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     G0283               48.00
125069   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97140               79.00
125070   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97035               48.00
125071   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97530               99.00
125072   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     99211               84.00
125073   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     G0283               48.00
125074   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     97010               60.00
125075   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     99211               84.00
125076   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     97140               79.00
125077   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     97140               79.00
125078   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     G0283               48.00
125079   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     97039               48.00
125080   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     97530               99.00
125081   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     97010               60.00
125082   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     99211               84.00
125083   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     97010               60.00
125084   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     G0283               48.00
125085   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     97140               79.00
125086   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     97530               99.00
125087   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     99211               84.00
125088   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     97035               48.00
125089   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     99211               84.00
125090   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     97010               60.00
125091   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     97110               84.00
125092   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     97112               84.00
125093   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     G0283               48.00
125094   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     97140               79.00
125095   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     97112               84.00
125096   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     G0283               48.00
125097   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     97010               60.00
125098   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     97140               79.00
125099   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     97530               99.00
125100   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2454 of
                                                   2767

125101   Florida   Spine   0465620550101029   6/3/2019     Bill     8/23/2019     99211             84.00
125102   Florida   Spine   0465620550101029   6/3/2019     Bill     8/23/2019     G0283             48.00
125103   Florida   Spine   0465620550101029   6/3/2019     Bill     8/23/2019     97010             60.00
125104   Florida   Spine   0465620550101029   6/3/2019     Bill     8/23/2019     97140             79.00
125105   Florida   Spine   0465620550101029   6/3/2019     Bill     8/23/2019     97112             84.00
125106   Florida   Spine   0465620550101029   6/3/2019     Bill     8/23/2019     97530             99.00
125107   Florida   Spine   0465620550101029   6/3/2019     Bill     8/23/2019     97110             84.00
125108   Florida   Spine   0587121220101039   7/20/2019    Bill     8/23/2019     99211             84.00
125109   Florida   Spine   0587121220101039   7/20/2019    Bill     8/23/2019     G0283             48.00
125110   Florida   Spine   0587121220101039   7/20/2019    Bill     8/23/2019     97530             99.00
125111   Florida   Spine   0587121220101039   7/20/2019    Bill     8/23/2019     97140             79.00
125112   Florida   Spine   0587121220101039   7/20/2019    Bill     8/23/2019     97112             84.00
125113   Florida   Spine   0587121220101039   7/20/2019    Bill     8/23/2019     97035             48.00
125114   Florida   Spine   0587121220101039   7/20/2019    Bill     8/23/2019     97010             60.00
125115   Florida   Spine   0338161060101113   5/2/2019     Bill     8/23/2019     99211             84.00
125116   Florida   Spine   0338161060101113   5/2/2019     Bill     8/23/2019     97140             79.00
125117   Florida   Spine   0338161060101113   5/2/2019     Bill     8/23/2019     97112             84.00
125118   Florida   Spine   0338161060101113   5/2/2019     Bill     8/23/2019     97110             84.00
125119   Florida   Spine   0338161060101113   5/2/2019     Bill     8/23/2019     97010             60.00
125120   Florida   Spine   0338161060101113   5/2/2019     Bill     8/23/2019     G0283             48.00
125121   Florida   Spine   8668152690000001   6/16/2019    Bill     8/23/2019     99211             84.00
125122   Florida   Spine   8668152690000001   6/16/2019    Bill     8/23/2019     G0283             48.00
125123   Florida   Spine   8668152690000001   6/16/2019    Bill     8/23/2019     97010             60.00
125124   Florida   Spine   8668152690000001   6/16/2019    Bill     8/23/2019     97530             99.00
125125   Florida   Spine   8668152690000001   6/16/2019    Bill     8/23/2019     97140             79.00
125126   Florida   Spine   8668152690000001   6/16/2019    Bill     8/23/2019     97039             48.00
125127   Florida   Spine   0607188190101014   3/25/2019    Bill     8/23/2019     99211             84.00
125128   Florida   Spine   0607188190101014   3/25/2019    Bill     8/23/2019     97010             60.00
125129   Florida   Spine   0607188190101014   3/25/2019    Bill     8/23/2019     97140             79.00
125130   Florida   Spine   0607188190101014   3/25/2019    Bill     8/23/2019     97530             99.00
125131   Florida   Spine   0607188190101014   3/25/2019    Bill     8/23/2019     97112             84.00
125132   Florida   Spine   0574187870101020   12/15/2017   Bill     8/23/2019     99213            385.00
125133   Florida   Spine   0543037060101025   4/9/2019     Bill     8/23/2019     99203            550.00
125134   Florida   Spine   0347404860101043   2/28/2019    Bill     8/23/2019     97010             60.00
125135   Florida   Spine   0347404860101043   2/28/2019    Bill     8/23/2019     97110             84.00
125136   Florida   Spine   0347404860101043   2/28/2019    Bill     8/23/2019     97012             60.00
125137   Florida   Spine   0347404860101043   2/28/2019    Bill     8/23/2019     97140             79.00
125138   Florida   Spine   0347404860101043   2/28/2019    Bill     8/23/2019     97530             99.00
125139   Florida   Spine   0347404860101043   2/28/2019    Bill     8/23/2019     G0283             48.00
125140   Florida   Spine   0347404860101043   2/28/2019    Bill     8/23/2019     98940             79.00
125141   Florida   Spine   0499481960101012   4/30/2019    Bill     8/23/2019     97010             60.00
125142   Florida   Spine   0499481960101012   4/30/2019    Bill     8/23/2019     97012             60.00
125143   Florida   Spine   0499481960101012   4/30/2019    Bill     8/23/2019     97140             79.00
125144   Florida   Spine   0499481960101012   4/30/2019    Bill     8/23/2019     97530             99.00
125145   Florida   Spine   0499481960101012   4/30/2019    Bill     8/23/2019     G0283             48.00
125146   Florida   Spine   0499481960101012   4/30/2019    Bill     8/23/2019     99211             84.00
125147   Florida   Spine   0493752610101099   7/19/2019    Bill     8/23/2019     97530             99.00
125148   Florida   Spine   0493752610101099   7/19/2019    Bill     8/23/2019     97010             60.00
125149   Florida   Spine   0493752610101099   7/19/2019    Bill     8/23/2019     G0283             48.00
125150   Florida   Spine   0493752610101099   7/19/2019    Bill     8/23/2019     97035             48.00
125151   Florida   Spine   0493752610101099   7/19/2019    Bill     8/23/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2455 of
                                                   2767

125152   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     99211             84.00
125153   Florida   Spine   0230037450101153   6/10/2019   Bill      8/23/2019     99211             84.00
125154   Florida   Spine   0230037450101153   6/10/2019   Bill      8/23/2019     97010             60.00
125155   Florida   Spine   0230037450101153   6/10/2019   Bill      8/23/2019     G0283             48.00
125156   Florida   Spine   0230037450101153   6/10/2019   Bill      8/23/2019     97140             79.00
125157   Florida   Spine   0230037450101153   6/10/2019   Bill      8/23/2019     97530             99.00
125158   Florida   Spine   0417883120101049   6/29/2019   Bill      8/23/2019     99211             84.00
125159   Florida   Spine   0417883120101049   6/29/2019   Bill      8/23/2019     97010             60.00
125160   Florida   Spine   0417883120101049   6/29/2019   Bill      8/23/2019     G0283             48.00
125161   Florida   Spine   0417883120101049   6/29/2019   Bill      8/23/2019     97530             99.00
125162   Florida   Spine   0417883120101049   6/29/2019   Bill      8/23/2019     97140             79.00
125163   Florida   Spine   0417883120101049   6/29/2019   Bill      8/23/2019     97110             84.00
125164   Florida   Spine   0157540070101106   7/18/2019   Bill      8/23/2019     99211             84.00
125165   Florida   Spine   0157540070101106   7/18/2019   Bill      8/23/2019     97010             60.00
125166   Florida   Spine   0157540070101106   7/18/2019   Bill      8/23/2019     97140             79.00
125167   Florida   Spine   0157540070101106   7/18/2019   Bill      8/23/2019     97530             99.00
125168   Florida   Spine   0157540070101106   7/18/2019   Bill      8/23/2019     G0283             48.00
125169   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     G0283             48.00
125170   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     97010             60.00
125171   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     97039             48.00
125172   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     97140             79.00
125173   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     97110             84.00
125174   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     97530             99.00
125175   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     99212            115.00
125176   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     G0283             48.00
125177   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97010             60.00
125178   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97140             79.00
125179   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     A4556             24.00
125180   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     99211             84.00
125181   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     97010             60.00
125182   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     G0283             48.00
125183   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     97140             79.00
125184   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     97110             84.00
125185   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     97112             84.00
125186   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     99211             84.00
125187   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     G0283             48.00
125188   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     97110             84.00
125189   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     97112             84.00
125190   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     99211             84.00
125191   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     97010             60.00
125192   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     97530             99.00
125193   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     G0283             48.00
125194   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     97010             60.00
125195   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     99211             84.00
125196   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     97112             84.00
125197   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     97110             84.00
125198   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     97140             79.00
125199   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     99211             84.00
125200   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     97010             60.00
125201   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     G0283             48.00
125202   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2456 of
                                                   2767

125203   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     97530             99.00
125204   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     97112             84.00
125205   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97010             60.00
125206   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97110             84.00
125207   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97112             84.00
125208   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97140             79.00
125209   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     G0283             48.00
125210   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     99211             84.00
125211   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97010             60.00
125212   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     98941             97.00
125213   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     G0283             48.00
125214   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     98943             79.00
125215   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97530             99.00
125216   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     G0283             48.00
125217   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     97140             79.00
125218   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     97010             60.00
125219   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     97035             48.00
125220   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     97530             99.00
125221   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     99211             84.00
125222   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97010             60.00
125223   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97110             84.00
125224   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97112             84.00
125225   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     99211             84.00
125226   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97140             79.00
125227   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     G0283             48.00
125228   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97530             99.00
125229   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97010             60.00
125230   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     G0283             48.00
125231   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97140             79.00
125232   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97110             84.00
125233   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     99211             84.00
125234   Florida   Spine   0647618710101013   5/17/2019   Bill      8/23/2019     97010             60.00
125235   Florida   Spine   0647618710101013   5/17/2019   Bill      8/23/2019     G0283             48.00
125236   Florida   Spine   0647618710101013   5/17/2019   Bill      8/23/2019     97140             79.00
125237   Florida   Spine   0647618710101013   5/17/2019   Bill      8/23/2019     97110             84.00
125238   Florida   Spine   0647618710101013   5/17/2019   Bill      8/23/2019     97112             84.00
125239   Florida   Spine   0647618710101013   5/17/2019   Bill      8/23/2019     99211             84.00
125240   Florida   Spine   0592518350101015   5/8/2019    Bill      8/23/2019     97010             60.00
125241   Florida   Spine   0592518350101015   5/8/2019    Bill      8/23/2019     97035             48.00
125242   Florida   Spine   0592518350101015   5/8/2019    Bill      8/23/2019     97530             99.00
125243   Florida   Spine   0592518350101015   5/8/2019    Bill      8/23/2019     98940             79.00
125244   Florida   Spine   0592518350101015   5/8/2019    Bill      8/23/2019     G0283             48.00
125245   Florida   Spine   0592518350101015   5/8/2019    Bill      8/23/2019     98943             79.00
125246   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     99212            115.00
125247   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     G0283             48.00
125248   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     97140             79.00
125249   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     97010             60.00
125250   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     97110             84.00
125251   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     97112             84.00
125252   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     99211             84.00
125253   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2457 of
                                                   2767

125254   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     97110             84.00
125255   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     97140             79.00
125256   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     G0283             48.00
125257   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     97010             60.00
125258   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     99211             84.00
125259   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     G0283             48.00
125260   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     97530             99.00
125261   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     97140             79.00
125262   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     97112             84.00
125263   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     97110             84.00
125264   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     97010             60.00
125265   Florida   Spine   0411217460101051   6/20/2019   Bill      8/23/2019     97140             79.00
125266   Florida   Spine   0411217460101051   6/20/2019   Bill      8/23/2019     97010             60.00
125267   Florida   Spine   0411217460101051   6/20/2019   Bill      8/23/2019     G0283             48.00
125268   Florida   Spine   0411217460101051   6/20/2019   Bill      8/23/2019     97012             60.00
125269   Florida   Spine   0411217460101051   6/20/2019   Bill      8/23/2019     99212            115.00
125270   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     99211             84.00
125271   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     G0283             48.00
125272   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97010             60.00
125273   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97140             79.00
125274   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97530             99.00
125275   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     99211             84.00
125276   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     G0283             48.00
125277   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97010             60.00
125278   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97140             79.00
125279   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97112             84.00
125280   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97530             99.00
125281   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     99211             84.00
125282   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     G0283             48.00
125283   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     97010             60.00
125284   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     97140             79.00
125285   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     97110             84.00
125286   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     97530             99.00
125287   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     97012             60.00
125288   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     99211             84.00
125289   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     97010             60.00
125290   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     G0283             48.00
125291   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     97012             60.00
125292   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     99211             84.00
125293   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     97010             60.00
125294   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     G0283             48.00
125295   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     97140             79.00
125296   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     97530             99.00
125297   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     97110             84.00
125298   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     97112             84.00
125299   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     97010             60.00
125300   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     97140             79.00
125301   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     G0283             48.00
125302   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     97530             99.00
125303   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     97112             84.00
125304   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2458 of
                                                   2767

125305   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     99211            84.00
125306   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97010            60.00
125307   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     G0283            48.00
125308   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97110            84.00
125309   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97012            60.00
125310   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     99211            84.00
125311   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97010            60.00
125312   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97110            84.00
125313   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97112            84.00
125314   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97140            79.00
125315   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97530            99.00
125316   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     G0283            48.00
125317   Florida   Spine   0110427320101183   7/9/2019    Bill      8/23/2019     97010            60.00
125318   Florida   Spine   0110427320101183   7/9/2019    Bill      8/23/2019     97140            79.00
125319   Florida   Spine   0110427320101183   7/9/2019    Bill      8/23/2019     99211            84.00
125320   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     99211            84.00
125321   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97010            60.00
125322   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97110            84.00
125323   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97112            84.00
125324   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97140            79.00
125325   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97530            99.00
125326   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     G0283            48.00
125327   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     G0283            48.00
125328   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97140            79.00
125329   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97035            48.00
125330   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97010            60.00
125331   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97530            99.00
125332   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     99211            84.00
125333   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     99211            84.00
125334   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97010            60.00
125335   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     G0283            48.00
125336   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97530            99.00
125337   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97140            79.00
125338   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97110            84.00
125339   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     G0283            48.00
125340   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97010            60.00
125341   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97140            79.00
125342   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97012            60.00
125343   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97110            84.00
125344   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     99211            84.00
125345   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     G0283            48.00
125346   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97140            79.00
125347   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97010            60.00
125348   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97012            60.00
125349   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97110            84.00
125350   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97112            84.00
125351   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     99211            84.00
125352   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     99211            84.00
125353   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     97010            60.00
125354   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     97110            84.00
125355   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2459 of
                                                   2767

125356   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     97039            48.00
125357   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     G0283            48.00
125358   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97140            79.00
125359   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97010            60.00
125360   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97110            84.00
125361   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97530            99.00
125362   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     99211            84.00
125363   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97010            60.00
125364   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     G0283            48.00
125365   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97140            79.00
125366   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97110            84.00
125367   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97530            99.00
125368   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     99211            84.00
125369   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     99211            84.00
125370   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     G0283            48.00
125371   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97010            60.00
125372   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97035            48.00
125373   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97140            79.00
125374   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97112            84.00
125375   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97530            99.00
125376   Florida   Spine   0129917190101072   6/23/2019   Bill      8/23/2019     99211            84.00
125377   Florida   Spine   0129917190101072   6/23/2019   Bill      8/23/2019     G0283            48.00
125378   Florida   Spine   0129917190101072   6/23/2019   Bill      8/23/2019     97010            60.00
125379   Florida   Spine   0129917190101072   6/23/2019   Bill      8/23/2019     97140            79.00
125380   Florida   Spine   0345138870101054   5/12/2019   Bill      8/23/2019     G0283            48.00
125381   Florida   Spine   0345138870101054   5/12/2019   Bill      8/23/2019     99211            84.00
125382   Florida   Spine   0345138870101054   5/12/2019   Bill      8/23/2019     97010            60.00
125383   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     99211            84.00
125384   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97010            60.00
125385   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97112            84.00
125386   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97140            79.00
125387   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97530            99.00
125388   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     G0283            48.00
125389   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97110            84.00
125390   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     97112            84.00
125391   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     G0283            48.00
125392   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     97010            60.00
125393   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     97140            79.00
125394   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     97530            99.00
125395   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     99211            84.00
125396   Florida   Spine   0587121220101039   7/20/2019   Bill      8/23/2019     99211            84.00
125397   Florida   Spine   0587121220101039   7/20/2019   Bill      8/23/2019     G0283            48.00
125398   Florida   Spine   0587121220101039   7/20/2019   Bill      8/23/2019     97035            48.00
125399   Florida   Spine   0587121220101039   7/20/2019   Bill      8/23/2019     97010            60.00
125400   Florida   Spine   0587121220101039   7/20/2019   Bill      8/23/2019     97140            79.00
125401   Florida   Spine   0587121220101039   7/20/2019   Bill      8/23/2019     97530            99.00
125402   Florida   Spine   0587121220101039   7/20/2019   Bill      8/23/2019     97112            84.00
125403   Florida   Spine   0296271760101071   6/13/2019   Bill      8/23/2019     99211            84.00
125404   Florida   Spine   0296271760101071   6/13/2019   Bill      8/23/2019     97010            60.00
125405   Florida   Spine   0296271760101071   6/13/2019   Bill      8/23/2019     97035            48.00
125406   Florida   Spine   0296271760101071   6/13/2019   Bill      8/23/2019     97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2460 of
                                                   2767

125407   Florida   Spine   0296271760101071   6/13/2019   Bill      8/23/2019     97140             79.00
125408   Florida   Spine   0296271760101071   6/13/2019   Bill      8/23/2019     97530             99.00
125409   Florida   Spine   0296271760101071   6/13/2019   Bill      8/23/2019     G0283             48.00
125410   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     99211             84.00
125411   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     97010             60.00
125412   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     97110             84.00
125413   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     97140             79.00
125414   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     97530             99.00
125415   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     G0283             48.00
125416   Florida   Spine   0287440270101183   6/24/2019   Bill      8/23/2019     97010             60.00
125417   Florida   Spine   0287440270101183   6/24/2019   Bill      8/23/2019     97140             79.00
125418   Florida   Spine   0287440270101183   6/24/2019   Bill      8/23/2019     97530             99.00
125419   Florida   Spine   0287440270101183   6/24/2019   Bill      8/23/2019     G0283             48.00
125420   Florida   Spine   0287440270101183   6/24/2019   Bill      8/23/2019     99212            115.00
125421   Florida   Spine   0287440270101183   6/24/2019   Bill      8/23/2019     97110             84.00
125422   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     97530             99.00
125423   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     99211             84.00
125424   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     G0283             48.00
125425   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     97010             60.00
125426   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     97035             48.00
125427   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     97140             79.00
125428   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     97112             84.00
125429   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97530             99.00
125430   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97010             60.00
125431   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     G0283             48.00
125432   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97035             48.00
125433   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97140             79.00
125434   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     99211             84.00
125435   Florida   Spine   0383863440101093   6/21/2019   Bill      8/23/2019     99211             84.00
125436   Florida   Spine   0383863440101093   6/21/2019   Bill      8/23/2019     G0283             48.00
125437   Florida   Spine   0383863440101093   6/21/2019   Bill      8/23/2019     97010             60.00
125438   Florida   Spine   0383863440101093   6/21/2019   Bill      8/23/2019     97140             79.00
125439   Florida   Spine   0383863440101093   6/21/2019   Bill      8/23/2019     97530             99.00
125440   Florida   Spine   0393857520101138   5/15/2019   Bill      8/23/2019     99211             84.00
125441   Florida   Spine   0393857520101138   5/15/2019   Bill      8/23/2019     G0283             48.00
125442   Florida   Spine   0393857520101138   5/15/2019   Bill      8/23/2019     97010             60.00
125443   Florida   Spine   0393857520101138   5/15/2019   Bill      8/23/2019     97140             79.00
125444   Florida   Spine   0393857520101138   5/15/2019   Bill      8/23/2019     97530             99.00
125445   Florida   Spine   0393857520101138   5/15/2019   Bill      8/23/2019     97112             84.00
125446   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     97010             60.00
125447   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     G0283             48.00
125448   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     97140             79.00
125449   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     97530             99.00
125450   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     97112             84.00
125451   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     98941             97.00
125452   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     97039             48.00
125453   Florida   Spine   0582436020101046   5/15/2019   Bill      8/23/2019     99212            115.00
125454   Florida   Spine   0582436020101046   5/15/2019   Bill      8/23/2019     97010             60.00
125455   Florida   Spine   0582436020101046   5/15/2019   Bill      8/23/2019     G0283             48.00
125456   Florida   Spine   0582436020101046   5/15/2019   Bill      8/23/2019     97140             79.00
125457   Florida   Spine   0582436020101046   5/15/2019   Bill      8/23/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2461 of
                                                   2767

125458   Florida   Spine   0582436020101046   5/15/2019   Bill      8/23/2019     97112            84.00
125459   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97010            60.00
125460   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97140            79.00
125461   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     G0283            48.00
125462   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97530            99.00
125463   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     98941            97.00
125464   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97039            48.00
125465   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     99211            84.00
125466   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     97010            60.00
125467   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     97012            60.00
125468   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     97140            79.00
125469   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     97530            99.00
125470   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     G0283            48.00
125471   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     97112            84.00
125472   Florida   Spine   0499481960101012   4/30/2019   Bill      8/23/2019     99211            84.00
125473   Florida   Spine   0499481960101012   4/30/2019   Bill      8/23/2019     97010            60.00
125474   Florida   Spine   0499481960101012   4/30/2019   Bill      8/23/2019     97012            60.00
125475   Florida   Spine   0499481960101012   4/30/2019   Bill      8/23/2019     97140            79.00
125476   Florida   Spine   0499481960101012   4/30/2019   Bill      8/23/2019     97530            99.00
125477   Florida   Spine   0499481960101012   4/30/2019   Bill      8/23/2019     G0283            48.00
125478   Florida   Spine   0143464250101272   6/1/2019    Bill      8/23/2019     97010            60.00
125479   Florida   Spine   0143464250101272   6/1/2019    Bill      8/23/2019     97012            60.00
125480   Florida   Spine   0143464250101272   6/1/2019    Bill      8/23/2019     97140            79.00
125481   Florida   Spine   0143464250101272   6/1/2019    Bill      8/23/2019     97530            99.00
125482   Florida   Spine   0143464250101272   6/1/2019    Bill      8/23/2019     G0283            48.00
125483   Florida   Spine   0143464250101272   6/1/2019    Bill      8/23/2019     99211            84.00
125484   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     G0283            48.00
125485   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     97140            79.00
125486   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     97010            60.00
125487   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     97530            99.00
125488   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     99211            84.00
125489   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     G0283            48.00
125490   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97010            60.00
125491   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97039            48.00
125492   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97035            48.00
125493   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97140            79.00
125494   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     99211            84.00
125495   Florida   Spine   0190434820101211   6/26/2019   Bill      8/23/2019     97010            60.00
125496   Florida   Spine   0190434820101211   6/26/2019   Bill      8/23/2019     97140            79.00
125497   Florida   Spine   0190434820101211   6/26/2019   Bill      8/23/2019     99211            84.00
125498   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     G0283            48.00
125499   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     97140            79.00
125500   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     97010            60.00
125501   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     99211            84.00
125502   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97530            99.00
125503   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97010            60.00
125504   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     G0283            48.00
125505   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97140            79.00
125506   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97110            84.00
125507   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     99211            84.00
125508   Florida   Spine   0156076870000001   6/24/2019   Bill      8/23/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2462 of
                                                   2767

125509   Florida   Spine   0156076870000001   6/24/2019   Bill      8/23/2019     97530            99.00
125510   Florida   Spine   0156076870000001   6/24/2019   Bill      8/23/2019     G0283            48.00
125511   Florida   Spine   0156076870000001   6/24/2019   Bill      8/23/2019     97140            79.00
125512   Florida   Spine   0156076870000001   6/24/2019   Bill      8/23/2019     97110            84.00
125513   Florida   Spine   0156076870000001   6/24/2019   Bill      8/23/2019     99211            84.00
125514   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     97012            60.00
125515   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     97140            79.00
125516   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     G0283            48.00
125517   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     99211            84.00
125518   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     97010            60.00
125519   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     97110            84.00
125520   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     99211            84.00
125521   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     G0283            48.00
125522   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     97010            60.00
125523   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     97140            79.00
125524   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     97110            84.00
125525   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     97530            99.00
125526   Florida   Spine   0446917430101052   7/14/2019   Bill      8/23/2019     97012            60.00
125527   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     99211            84.00
125528   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     97010            60.00
125529   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     97035            48.00
125530   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     97112            84.00
125531   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     97140            79.00
125532   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     97530            99.00
125533   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     G0283            48.00
125534   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97010            60.00
125535   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     G0283            48.00
125536   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97530            99.00
125537   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97140            79.00
125538   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97110            84.00
125539   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     99211            84.00
125540   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     G0283            48.00
125541   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97140            79.00
125542   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97010            60.00
125543   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97530            99.00
125544   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97112            84.00
125545   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     99211            84.00
125546   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     99211            84.00
125547   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     97010            60.00
125548   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     G0283            48.00
125549   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     97012            60.00
125550   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     97110            84.00
125551   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     97530            99.00
125552   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     99211            84.00
125553   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97530            99.00
125554   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97010            60.00
125555   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97035            48.00
125556   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97112            84.00
125557   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97140            79.00
125558   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     G0283            48.00
125559   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2463 of
                                                   2767

125560   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     97140             79.00
125561   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     G0283             48.00
125562   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     97530             99.00
125563   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     97112             84.00
125564   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     99211             84.00
125565   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     97010             60.00
125566   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     97140             79.00
125567   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     97530             99.00
125568   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     G0283             48.00
125569   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     98941             97.00
125570   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     97039             48.00
125571   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     99203            302.00
125572   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     97010             60.00
125573   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     97110             84.00
125574   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     A4556             24.00
125575   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     G0283             48.00
125576   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     G0283             48.00
125577   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97010             60.00
125578   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97035             48.00
125579   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97140             79.00
125580   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97012             60.00
125581   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97110             84.00
125582   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     98940             79.00
125583   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     G0283             48.00
125584   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97140             79.00
125585   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97010             60.00
125586   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97012             60.00
125587   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97110             84.00
125588   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97112             84.00
125589   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     99211             84.00
125590   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     99211             84.00
125591   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     97010             60.00
125592   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     G0283             48.00
125593   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     97140             79.00
125594   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     97530             99.00
125595   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     99203            302.00
125596   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     97010             60.00
125597   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     G0283             48.00
125598   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     97035             48.00
125599   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     97140             79.00
125600   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     A4556             24.00
125601   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     G0283             48.00
125602   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97140             79.00
125603   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97010             60.00
125604   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97110             84.00
125605   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97530             99.00
125606   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     99211             84.00
125607   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97010             60.00
125608   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     G0283             48.00
125609   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97140             79.00
125610   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2464 of
                                                   2767

125611   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97530            99.00
125612   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     99211            84.00
125613   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97012            60.00
125614   Florida   Spine   0607188190101014   3/25/2019   Bill      8/23/2019     99211            84.00
125615   Florida   Spine   0607188190101014   3/25/2019   Bill      8/23/2019     97010            60.00
125616   Florida   Spine   0607188190101014   3/25/2019   Bill      8/23/2019     97140            79.00
125617   Florida   Spine   0607188190101014   3/25/2019   Bill      8/23/2019     97530            99.00
125618   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     99211            84.00
125619   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97010            60.00
125620   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97112            84.00
125621   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97140            79.00
125622   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97530            99.00
125623   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     G0283            48.00
125624   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97110            84.00
125625   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     99211            84.00
125626   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     97010            60.00
125627   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     G0283            48.00
125628   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     97110            84.00
125629   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     97039            48.00
125630   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     97140            79.00
125631   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     97530            99.00
125632   Florida   Spine   0411217460101051   6/20/2019   Bill      8/23/2019     99211            84.00
125633   Florida   Spine   0411217460101051   6/20/2019   Bill      8/23/2019     97010            60.00
125634   Florida   Spine   0411217460101051   6/20/2019   Bill      8/23/2019     G0283            48.00
125635   Florida   Spine   0411217460101051   6/20/2019   Bill      8/23/2019     97012            60.00
125636   Florida   Spine   0411217460101051   6/20/2019   Bill      8/23/2019     97530            99.00
125637   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     99211            84.00
125638   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97010            60.00
125639   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97140            79.00
125640   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97110            84.00
125641   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97012            60.00
125642   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     G0283            48.00
125643   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97530            99.00
125644   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     99211            84.00
125645   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     97010            60.00
125646   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     97140            79.00
125647   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     G0283            48.00
125648   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     97039            48.00
125649   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     97530            99.00
125650   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97010            60.00
125651   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97110            84.00
125652   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     G0283            48.00
125653   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97140            79.00
125654   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97012            60.00
125655   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     99211            84.00
125656   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97530            99.00
125657   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     99211            84.00
125658   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97010            60.00
125659   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97110            84.00
125660   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97112            84.00
125661   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2465 of
                                                   2767

125662   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97530               99.00
125663   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     G0283               48.00
125664   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     99213              212.00
125665   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     97010               60.00
125666   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     97012               60.00
125667   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     97140               79.00
125668   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     97530               99.00
125669   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     98940               79.00
125670   Florida   Spine   0347404860101043   2/28/2019   Bill      8/23/2019     G0283               48.00
125671   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     G0283               48.00
125672   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     97010               60.00
125673   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     97039               48.00
125674   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     97140               79.00
125675   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     97110               84.00
125676   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     97530               99.00
125677   Florida   Spine   0126489720101090   6/13/2019   Bill      8/23/2019     99212              115.00
125678   Florida   Spine   0577202370101144   7/9/2019    Bill      8/23/2019     99211               84.00
125679   Florida   Spine   0577202370101144   7/9/2019    Bill      8/23/2019     97010               60.00
125680   Florida   Spine   0577202370101144   7/9/2019    Bill      8/23/2019     97140               79.00
125681   Florida   Spine   0577202370101144   7/9/2019    Bill      8/23/2019     G0283               48.00
125682   Florida   Spine   0577202370101144   7/9/2019    Bill      8/23/2019     97530               99.00
125683   Florida   Spine   0577202370101144   7/9/2019    Bill      8/23/2019     97012               60.00
125684   Florida   Spine   0577202370101144   7/9/2019    Bill      8/23/2019     97112               84.00
125685   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     99211               84.00
125686   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     97010               60.00
125687   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     G0283               48.00
125688   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     97140               79.00
125689   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     97530               99.00
125690   Florida   Spine   0293954420101010   6/11/2019   Bill      8/23/2019     97112               84.00
125691   Florida   Spine   0461343740101023   6/29/2018   Bill      8/23/2019     99203              550.00
125692   Florida   Spine   0580274610101023   1/8/2019    Bill      8/23/2019     99213              385.00
125693   Florida   Spine   0580274610101023   1/8/2019    Bill      8/23/2019     J2001              115.50
125694   Florida   Spine   0580274610101023   1/8/2019    Bill      8/23/2019     Q9965               25.00
125695   Florida   Spine   0580274610101023   1/8/2019    Bill      8/23/2019     J0702               35.00
125696   Florida   Spine   0580274610101023   1/8/2019    Bill      8/23/2019     62321            2,100.00
125697   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     G0283               48.00
125698   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     97010               60.00
125699   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     99211               84.00
125700   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     97140               79.00
125701   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     97039               48.00
125702   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     97530               99.00
125703   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     99211               84.00
125704   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     97010               60.00
125705   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     97110               84.00
125706   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     97112               84.00
125707   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     G0283               48.00
125708   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     97140               79.00
125709   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     G0283               48.00
125710   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     97010               60.00
125711   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     97140               79.00
125712   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2466 of
                                                   2767

125713   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     97010            60.00
125714   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     G0283            48.00
125715   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     97140            79.00
125716   Florida   Spine   0429084450101016   6/1/2019    Bill      8/23/2019     99211            84.00
125717   Florida   Spine   0647618710101013   5/17/2019   Bill      8/23/2019     97010            60.00
125718   Florida   Spine   0647618710101013   5/17/2019   Bill      8/23/2019     G0283            48.00
125719   Florida   Spine   0647618710101013   5/17/2019   Bill      8/23/2019     97140            79.00
125720   Florida   Spine   0647618710101013   5/17/2019   Bill      8/23/2019     97110            84.00
125721   Florida   Spine   0647618710101013   5/17/2019   Bill      8/23/2019     97112            84.00
125722   Florida   Spine   0647618710101013   5/17/2019   Bill      8/23/2019     99211            84.00
125723   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     G0283            48.00
125724   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     97140            79.00
125725   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     97010            60.00
125726   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     99211            84.00
125727   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     97110            84.00
125728   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     97112            84.00
125729   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     99211            84.00
125730   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     97112            84.00
125731   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     97110            84.00
125732   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     97140            79.00
125733   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     G0283            48.00
125734   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     97010            60.00
125735   Florida   Spine   0157540070101106   7/18/2019   Bill      8/23/2019     99211            84.00
125736   Florida   Spine   0157540070101106   7/18/2019   Bill      8/23/2019     97010            60.00
125737   Florida   Spine   0157540070101106   7/18/2019   Bill      8/23/2019     97140            79.00
125738   Florida   Spine   0157540070101106   7/18/2019   Bill      8/23/2019     97530            99.00
125739   Florida   Spine   0157540070101106   7/18/2019   Bill      8/23/2019     G0283            48.00
125740   Florida   Spine   0157540070101106   7/18/2019   Bill      8/23/2019     97035            48.00
125741   Florida   Spine   0650350380101016   6/10/2019   Bill      8/23/2019     97010            60.00
125742   Florida   Spine   0650350380101016   6/10/2019   Bill      8/23/2019     97035            48.00
125743   Florida   Spine   0650350380101016   6/10/2019   Bill      8/23/2019     97140            79.00
125744   Florida   Spine   0650350380101016   6/10/2019   Bill      8/23/2019     G0283            48.00
125745   Florida   Spine   0650350380101016   6/10/2019   Bill      8/23/2019     99211            84.00
125746   Florida   Spine   0650350380101016   6/10/2019   Bill      8/23/2019     97530            99.00
125747   Florida   Spine   0446917430101060   7/28/2019   Bill      8/23/2019     97010            60.00
125748   Florida   Spine   0446917430101060   7/28/2019   Bill      8/23/2019     97110            84.00
125749   Florida   Spine   0446917430101060   7/28/2019   Bill      8/23/2019     97140            79.00
125750   Florida   Spine   0446917430101060   7/28/2019   Bill      8/23/2019     97530            99.00
125751   Florida   Spine   0446917430101060   7/28/2019   Bill      8/23/2019     97012            60.00
125752   Florida   Spine   0446917430101060   7/28/2019   Bill      8/23/2019     G0283            48.00
125753   Florida   Spine   0446917430101060   7/28/2019   Bill      8/23/2019     99211            84.00
125754   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     G0283            48.00
125755   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97010            60.00
125756   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97039            48.00
125757   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97035            48.00
125758   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97140            79.00
125759   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     99211            84.00
125760   Florida   Spine   0602824420101029   2/5/2019    Bill      8/23/2019     99211            84.00
125761   Florida   Spine   0602824420101029   2/5/2019    Bill      8/23/2019     97010            60.00
125762   Florida   Spine   0602824420101029   2/5/2019    Bill      8/23/2019     97110            84.00
125763   Florida   Spine   0602824420101029   2/5/2019    Bill      8/23/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2467 of
                                                   2767

125764   Florida   Spine   0602824420101029   2/5/2019    Bill      8/23/2019     97530               99.00
125765   Florida   Spine   0602824420101029   2/5/2019    Bill      8/23/2019     G0283               48.00
125766   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     99211               84.00
125767   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     97039               48.00
125768   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     99212              115.00
125769   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     G0283               48.00
125770   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     97010               60.00
125771   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     97112               84.00
125772   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     97140               79.00
125773   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     97035               48.00
125774   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     97530               99.00
125775   Florida   Spine   0419058230101126   6/26/2019   Bill      8/23/2019     99213              385.00
125776   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     97010               60.00
125777   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     G0283               48.00
125778   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     97140               79.00
125779   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     97530               99.00
125780   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     99211               84.00
125781   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     97035               48.00
125782   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     G0283               48.00
125783   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     97010               60.00
125784   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     99211               84.00
125785   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     97112               84.00
125786   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     97110               84.00
125787   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     97140               79.00
125788   Florida   Spine   0613782140101017   5/31/2019   Bill      8/23/2019     99211               84.00
125789   Florida   Spine   0613782140101017   5/31/2019   Bill      8/23/2019     G0283               48.00
125790   Florida   Spine   0613782140101017   5/31/2019   Bill      8/23/2019     97010               60.00
125791   Florida   Spine   0613782140101017   5/31/2019   Bill      8/23/2019     97140               79.00
125792   Florida   Spine   0613782140101017   5/31/2019   Bill      8/23/2019     97530               99.00
125793   Florida   Spine   0568578980101025   4/6/2019    Bill      8/23/2019     99213              385.00
125794   Florida   Spine   0568578980101025   4/6/2019    Bill      8/23/2019     64490            3,300.00
125795   Florida   Spine   0568578980101025   4/6/2019    Bill      8/23/2019     64491            1,868.00
125796   Florida   Spine   0568578980101025   4/6/2019    Bill      8/23/2019     J2001               38.50
125797   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     99211               84.00
125798   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97010               60.00
125799   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97140               79.00
125800   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97530               99.00
125801   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     G0283               48.00
125802   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97035               48.00
125803   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97110               84.00
125804   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     97140               79.00
125805   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     97010               60.00
125806   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     99211               84.00
125807   Florida   Spine   0409756410101160   7/9/2019    Bill      8/23/2019     G0283               48.00
125808   Florida   Spine   0409756410101160   7/9/2019    Bill      8/23/2019     97010               60.00
125809   Florida   Spine   0409756410101160   7/9/2019    Bill      8/23/2019     97035               48.00
125810   Florida   Spine   0409756410101160   7/9/2019    Bill      8/23/2019     97140               79.00
125811   Florida   Spine   0409756410101160   7/9/2019    Bill      8/23/2019     97012               60.00
125812   Florida   Spine   0409756410101160   7/9/2019    Bill      8/23/2019     99211               84.00
125813   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     99211               84.00
125814   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2468 of
                                                   2767

125815   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     G0283             48.00
125816   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     97012             60.00
125817   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     97110             84.00
125818   Florida   Spine   0583333620101014   6/26/2019   Bill      8/23/2019     97530             99.00
125819   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     G0283             48.00
125820   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97140             79.00
125821   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97010             60.00
125822   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97012             60.00
125823   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97110             84.00
125824   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97112             84.00
125825   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     99213            212.00
125826   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     99211             84.00
125827   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     97010             60.00
125828   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     G0283             48.00
125829   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     97140             79.00
125830   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     97530             99.00
125831   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     97110             84.00
125832   Florida   Spine   0356081230101370   5/2/2019    Bill      8/23/2019     97112             84.00
125833   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     99211             84.00
125834   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97010             60.00
125835   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97110             84.00
125836   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97140             79.00
125837   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97530             99.00
125838   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     G0283             48.00
125839   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     99211             84.00
125840   Florida   Spine   0536900810101026   6/24/2019   Bill      8/23/2019     98940             79.00
125841   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     G0283             48.00
125842   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97010             60.00
125843   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97035             48.00
125844   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97039             48.00
125845   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97140             79.00
125846   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     97110             84.00
125847   Florida   Spine   0633422850101016   5/26/2019   Bill      8/23/2019     99213            212.00
125848   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     97010             60.00
125849   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     97140             79.00
125850   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     G0283             48.00
125851   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     97530             99.00
125852   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     97112             84.00
125853   Florida   Spine   0565314300101039   6/29/2019   Bill      8/23/2019     99211             84.00
125854   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     99211             84.00
125855   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97010             60.00
125856   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     G0283             48.00
125857   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97110             84.00
125858   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97012             60.00
125859   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97140             79.00
125860   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97530             99.00
125861   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     99211             84.00
125862   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     97010             60.00
125863   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     97012             60.00
125864   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     97110             84.00
125865   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2469 of
                                                   2767

125866   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     G0283            48.00
125867   Florida   Spine   0110427320101183   7/9/2019    Bill      8/23/2019     97010            60.00
125868   Florida   Spine   0110427320101183   7/9/2019    Bill      8/23/2019     97140            79.00
125869   Florida   Spine   0110427320101183   7/9/2019    Bill      8/23/2019     99211            84.00
125870   Florida   Spine   0554716960101047   7/3/2019    Bill      8/23/2019     99211            84.00
125871   Florida   Spine   0554716960101047   7/3/2019    Bill      8/23/2019     G0283            48.00
125872   Florida   Spine   0554716960101047   7/3/2019    Bill      8/23/2019     97010            60.00
125873   Florida   Spine   0554716960101047   7/3/2019    Bill      8/23/2019     97140            79.00
125874   Florida   Spine   0554716960101047   7/3/2019    Bill      8/23/2019     97012            60.00
125875   Florida   Spine   0554716960101047   7/3/2019    Bill      8/23/2019     97110            84.00
125876   Florida   Spine   0554716960101047   7/3/2019    Bill      8/23/2019     97530            99.00
125877   Florida   Spine   8668116740000001   7/3/2019    Bill      8/23/2019     99211            84.00
125878   Florida   Spine   8668116740000001   7/3/2019    Bill      8/23/2019     97010            60.00
125879   Florida   Spine   8668116740000001   7/3/2019    Bill      8/23/2019     97110            84.00
125880   Florida   Spine   8668116740000001   7/3/2019    Bill      8/23/2019     97140            79.00
125881   Florida   Spine   8668116740000001   7/3/2019    Bill      8/23/2019     G0283            48.00
125882   Florida   Spine   8668116740000001   7/3/2019    Bill      8/23/2019     97012            60.00
125883   Florida   Spine   0322308720101045   4/12/2019   Bill      8/23/2019     97012            60.00
125884   Florida   Spine   0322308720101045   4/12/2019   Bill      8/23/2019     98940            79.00
125885   Florida   Spine   0322308720101045   4/12/2019   Bill      8/23/2019     97010            60.00
125886   Florida   Spine   0322308720101045   4/12/2019   Bill      8/23/2019     G0283            48.00
125887   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     99211            84.00
125888   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     G0283            48.00
125889   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97140            79.00
125890   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97010            60.00
125891   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97012            60.00
125892   Florida   Spine   0653584250101022   6/17/2019   Bill      8/23/2019     97530            99.00
125893   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     99211            84.00
125894   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     97530            99.00
125895   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     97010            60.00
125896   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     97035            48.00
125897   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     97112            84.00
125898   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     97140            79.00
125899   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     G0283            48.00
125900   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     99211            84.00
125901   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     97010            60.00
125902   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     97110            84.00
125903   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     G0283            48.00
125904   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     97039            48.00
125905   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     97530            99.00
125906   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     97140            79.00
125907   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     99211            84.00
125908   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97530            99.00
125909   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97010            60.00
125910   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97035            48.00
125911   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97112            84.00
125912   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97140            79.00
125913   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     G0283            48.00
125914   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     99211            84.00
125915   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     G0283            48.00
125916   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2470 of
                                                   2767

125917   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97035            48.00
125918   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97140            79.00
125919   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97112            84.00
125920   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97530            99.00
125921   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     99211            84.00
125922   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97010            60.00
125923   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97112            84.00
125924   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97140            79.00
125925   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97530            99.00
125926   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     G0283            48.00
125927   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97110            84.00
125928   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     G0283            48.00
125929   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     99211            84.00
125930   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     97530            99.00
125931   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     97140            79.00
125932   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     97112            84.00
125933   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     97110            84.00
125934   Florida   Spine   0659301680101017   5/9/2019    Bill      8/23/2019     97010            60.00
125935   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97010            60.00
125936   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97140            79.00
125937   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     G0283            48.00
125938   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97530            99.00
125939   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     98941            97.00
125940   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97039            48.00
125941   Florida   Spine   0645069590101024   4/16/2019   Bill      8/23/2019     97035            48.00
125942   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     99211            84.00
125943   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     97010            60.00
125944   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     97110            84.00
125945   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     97140            79.00
125946   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     97530            99.00
125947   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     G0283            48.00
125948   Florida   Spine   0423510660101020   3/31/2019   Bill      8/23/2019     97112            84.00
125949   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     G0283            48.00
125950   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97010            60.00
125951   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97035            48.00
125952   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97140            79.00
125953   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97012            60.00
125954   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     97530            99.00
125955   Florida   Spine   0397149170101048   7/12/2019   Bill      8/23/2019     99211            84.00
125956   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     97010            60.00
125957   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     G0283            48.00
125958   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     97140            79.00
125959   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     97530            99.00
125960   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     97112            84.00
125961   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     98941            97.00
125962   Florida   Spine   0112438410101080   5/8/2019    Bill      8/23/2019     97039            48.00
125963   Florida   Spine   0143464250101272   6/1/2019    Bill      8/23/2019     97010            60.00
125964   Florida   Spine   0143464250101272   6/1/2019    Bill      8/23/2019     97140            79.00
125965   Florida   Spine   0143464250101272   6/1/2019    Bill      8/23/2019     G0283            48.00
125966   Florida   Spine   0143464250101272   6/1/2019    Bill      8/23/2019     97012            60.00
125967   Florida   Spine   0143464250101272   6/1/2019    Bill      8/23/2019     97110            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2471 of
                                                   2767

125968   Florida   Spine   0143464250101272   6/1/2019    Bill      8/23/2019     97530             99.00
125969   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     97010             60.00
125970   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     G0283             48.00
125971   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     97035             48.00
125972   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     97140             79.00
125973   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     99211             84.00
125974   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     97530             99.00
125975   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     99211             84.00
125976   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97010             60.00
125977   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     G0283             48.00
125978   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97530             99.00
125979   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97140             79.00
125980   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97110             84.00
125981   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     G0283             48.00
125982   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     97010             60.00
125983   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     99211             84.00
125984   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     97140             79.00
125985   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     97039             48.00
125986   Florida   Spine   0600999220101049   6/25/2019   Bill      8/23/2019     97530             99.00
125987   Florida   Spine   0417883120101049   6/29/2019   Bill      8/23/2019     99211             84.00
125988   Florida   Spine   0417883120101049   6/29/2019   Bill      8/23/2019     97010             60.00
125989   Florida   Spine   0417883120101049   6/29/2019   Bill      8/23/2019     G0283             48.00
125990   Florida   Spine   0417883120101049   6/29/2019   Bill      8/23/2019     97530             99.00
125991   Florida   Spine   0417883120101049   6/29/2019   Bill      8/23/2019     97140             79.00
125992   Florida   Spine   0417883120101049   6/29/2019   Bill      8/23/2019     97110             84.00
125993   Florida   Spine   0230037450101153   6/10/2019   Bill      8/23/2019     99211            137.50
125994   Florida   Spine   0230037450101153   6/10/2019   Bill      8/23/2019     97010             60.00
125995   Florida   Spine   0230037450101153   6/10/2019   Bill      8/23/2019     G0283             48.00
125996   Florida   Spine   0230037450101153   6/10/2019   Bill      8/23/2019     97140             79.00
125997   Florida   Spine   0230037450101153   6/10/2019   Bill      8/23/2019     97530             99.00
125998   Florida   Spine   0230037450101153   6/10/2019   Bill      8/23/2019     97110             84.00
125999   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     97112             84.00
126000   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     G0283             48.00
126001   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     97010             60.00
126002   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     97140             79.00
126003   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     97530             99.00
126004   Florida   Spine   0548590000101013   5/14/2019   Bill      8/23/2019     99211             84.00
126005   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     99211             84.00
126006   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     G0283             48.00
126007   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97140             79.00
126008   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97110             84.00
126009   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97035             48.00
126010   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97010             60.00
126011   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97530             99.00
126012   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     G0283             48.00
126013   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     97140             79.00
126014   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     97010             60.00
126015   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     97035             48.00
126016   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     97530             99.00
126017   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     99211             84.00
126018   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2472 of
                                                   2767

126019   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97010            60.00
126020   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97110            84.00
126021   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97112            84.00
126022   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97140            79.00
126023   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97530            99.00
126024   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     G0283            48.00
126025   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     99211            84.00
126026   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97010            60.00
126027   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97140            79.00
126028   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97110            84.00
126029   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     97012            60.00
126030   Florida   Spine   0592251180101035   6/29/2019   Bill      8/23/2019     G0283            48.00
126031   Florida   Spine   0653367410101011   6/4/2019    Bill      8/23/2019     99211            84.00
126032   Florida   Spine   0653367410101011   6/4/2019    Bill      8/23/2019     97010            60.00
126033   Florida   Spine   0653367410101011   6/4/2019    Bill      8/23/2019     97140            79.00
126034   Florida   Spine   0653367410101011   6/4/2019    Bill      8/23/2019     97112            84.00
126035   Florida   Spine   0653367410101011   6/4/2019    Bill      8/23/2019     97530            99.00
126036   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     G0283            48.00
126037   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     97010            60.00
126038   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     99211            84.00
126039   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     97112            84.00
126040   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     97110            84.00
126041   Florida   Spine   0615339800101015   5/15/2019   Bill      8/23/2019     97140            79.00
126042   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     99211            84.00
126043   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     97010            60.00
126044   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     97140            79.00
126045   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     97039            48.00
126046   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     97530            99.00
126047   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97010            60.00
126048   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97110            84.00
126049   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     G0283            48.00
126050   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97140            79.00
126051   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97012            60.00
126052   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     99211            84.00
126053   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97530            99.00
126054   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     99211            84.00
126055   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     97010            60.00
126056   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     G0283            48.00
126057   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     97110            84.00
126058   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     97039            48.00
126059   Florida   Spine   0607696940101019   6/1/2019    Bill      8/23/2019     97530            99.00
126060   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     99211            84.00
126061   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     97010            60.00
126062   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     97110            84.00
126063   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     97112            84.00
126064   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     G0283            48.00
126065   Florida   Spine   0436328500101075   3/11/2019   Bill      8/23/2019     97140            79.00
126066   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     G0283            48.00
126067   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     97140            79.00
126068   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     97010            60.00
126069   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2473 of
                                                   2767

126070   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     97110             84.00
126071   Florida   Spine   0581211860101013   6/17/2019   Bill      8/23/2019     97112             84.00
126072   Florida   Spine   0190434820101211   6/26/2019   Bill      8/23/2019     99211             84.00
126073   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     99211             84.00
126074   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     G0283             48.00
126075   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     97530             99.00
126076   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     97140             79.00
126077   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     97112             84.00
126078   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     97035             48.00
126079   Florida   Spine   0502639740101066   7/16/2019   Bill      8/23/2019     97010             60.00
126080   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     99211             84.00
126081   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     G0283             48.00
126082   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97010             60.00
126083   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97140             79.00
126084   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97112             84.00
126085   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97530             99.00
126086   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     99211             84.00
126087   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     G0283             48.00
126088   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97010             60.00
126089   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97140             79.00
126090   Florida   Spine   0583970970101050   6/26/2019   Bill      8/23/2019     97530             99.00
126091   Florida   Spine   0634319960101010   6/24/2019   Bill      8/23/2019     99211             84.00
126092   Florida   Spine   0634319960101010   6/24/2019   Bill      8/23/2019     G0283             48.00
126093   Florida   Spine   0634319960101010   6/24/2019   Bill      8/23/2019     97140             79.00
126094   Florida   Spine   0634319960101010   6/24/2019   Bill      8/23/2019     97035             48.00
126095   Florida   Spine   0634319960101010   6/24/2019   Bill      8/23/2019     97010             60.00
126096   Florida   Spine   0634319960101010   6/24/2019   Bill      8/23/2019     97110             84.00
126097   Florida   Spine   0634319960101010   6/24/2019   Bill      8/23/2019     97530             99.00
126098   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     99211             84.00
126099   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97010             60.00
126100   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97110             84.00
126101   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97112             84.00
126102   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97140             79.00
126103   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97530             99.00
126104   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     G0283             48.00
126105   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     99213            212.00
126106   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     97010             60.00
126107   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     97039             48.00
126108   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     97110             84.00
126109   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     97140             79.00
126110   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     97530             99.00
126111   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     G0283             48.00
126112   Florida   Spine   0488600520101021   4/12/2019   Bill      8/23/2019     98941             97.00
126113   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     99211             84.00
126114   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     97530             99.00
126115   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     97010             60.00
126116   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     97035             48.00
126117   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     97112             84.00
126118   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     97140             79.00
126119   Florida   Spine   0609977840101013   8/23/2019   Bill      8/23/2019     G0283             48.00
126120   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     99203            302.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2474 of
                                                   2767

126121   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     G0283            48.00
126122   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     A4556            24.00
126123   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     97140            79.00
126124   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     97035            48.00
126125   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     97010            60.00
126126   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     97530            99.00
126127   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     99211            84.00
126128   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97010            60.00
126129   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97110            84.00
126130   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97112            84.00
126131   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97140            79.00
126132   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     97530            99.00
126133   Florida   Spine   0652183750101011   5/13/2019   Bill      8/23/2019     G0283            48.00
126134   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     99211            84.00
126135   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97530            99.00
126136   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97010            60.00
126137   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97035            48.00
126138   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97112            84.00
126139   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     97140            79.00
126140   Florida   Spine   0609977840101012   5/10/2019   Bill      8/23/2019     G0283            48.00
126141   Florida   Spine   0634319960101028   7/10/2019   Bill      8/23/2019     99211            84.00
126142   Florida   Spine   0634319960101028   7/10/2019   Bill      8/23/2019     G0283            48.00
126143   Florida   Spine   0634319960101028   7/10/2019   Bill      8/23/2019     97140            79.00
126144   Florida   Spine   0634319960101028   7/10/2019   Bill      8/23/2019     97035            48.00
126145   Florida   Spine   0634319960101028   7/10/2019   Bill      8/23/2019     97010            60.00
126146   Florida   Spine   0634319960101028   7/10/2019   Bill      8/23/2019     97110            84.00
126147   Florida   Spine   0634319960101028   7/10/2019   Bill      8/23/2019     97530            99.00
126148   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97010            60.00
126149   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     G0283            48.00
126150   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97140            79.00
126151   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97110            84.00
126152   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97530            99.00
126153   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     99211            84.00
126154   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     99211            84.00
126155   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97010            60.00
126156   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     G0283            48.00
126157   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97530            99.00
126158   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97140            79.00
126159   Florida   Spine   0114103350101049   6/7/2019    Bill      8/23/2019     97110            84.00
126160   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     99211            84.00
126161   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     G0283            48.00
126162   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97010            60.00
126163   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97140            79.00
126164   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97112            84.00
126165   Florida   Spine   0409983920101023   7/19/2019   Bill      8/23/2019     97530            99.00
126166   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97010            60.00
126167   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     99211            84.00
126168   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     G0283            48.00
126169   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97110            84.00
126170   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97112            84.00
126171   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2475 of
                                                   2767

126172   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97010            60.00
126173   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97110            84.00
126174   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97112            84.00
126175   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     99211            84.00
126176   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     97140            79.00
126177   Florida   Spine   0497175480101021   5/4/2019    Bill      8/23/2019     G0283            48.00
126178   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     97012            60.00
126179   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     97140            79.00
126180   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     G0283            48.00
126181   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     99211            84.00
126182   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     97010            60.00
126183   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     97110            84.00
126184   Florida   Spine   0563701420101034   6/13/2019   Bill      8/23/2019     97530            99.00
126185   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     99211            84.00
126186   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     97010            60.00
126187   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     97012            60.00
126188   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     97110            84.00
126189   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     97140            79.00
126190   Florida   Spine   8668560830000001   7/24/2019   Bill      8/23/2019     G0283            48.00
126191   Florida   Spine   0607188190101014   3/25/2019   Bill      8/23/2019     99211            84.00
126192   Florida   Spine   0607188190101014   3/25/2019   Bill      8/23/2019     97010            60.00
126193   Florida   Spine   0607188190101014   3/25/2019   Bill      8/23/2019     97110            84.00
126194   Florida   Spine   0607188190101014   3/25/2019   Bill      8/23/2019     97140            79.00
126195   Florida   Spine   0607188190101014   3/25/2019   Bill      8/23/2019     97530            99.00
126196   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97010            60.00
126197   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     G0283            48.00
126198   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97140            79.00
126199   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97035            48.00
126200   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97530            99.00
126201   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     99211            84.00
126202   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97012            60.00
126203   Florida   Spine   0545889550101040   7/23/2019   Bill      8/23/2019     97112            84.00
126204   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     99211            84.00
126205   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     97010            60.00
126206   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     97110            84.00
126207   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     G0283            48.00
126208   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     97039            48.00
126209   Florida   Spine   0606925960101026   6/29/2019   Bill      8/23/2019     97530            99.00
126210   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     99211            84.00
126211   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     G0283            48.00
126212   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     97010            60.00
126213   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     97140            79.00
126214   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     97112            84.00
126215   Florida   Spine   0517289190101100   3/11/2019   Bill      8/23/2019     97530            99.00
126216   Florida   Spine   0658705680101010   6/22/2019   Bill      8/23/2019     99211            84.00
126217   Florida   Spine   0658705680101010   6/22/2019   Bill      8/23/2019     G0283            48.00
126218   Florida   Spine   0658705680101010   6/22/2019   Bill      8/23/2019     97110            84.00
126219   Florida   Spine   0658705680101010   6/22/2019   Bill      8/23/2019     97010            60.00
126220   Florida   Spine   0658705680101010   6/22/2019   Bill      8/23/2019     97140            79.00
126221   Florida   Spine   0658705680101010   6/22/2019   Bill      8/23/2019     97012            60.00
126222   Florida   Spine   0658705680101010   6/22/2019   Bill      8/23/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2476 of
                                                   2767

126223   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     99212            115.00
126224   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     G0283             48.00
126225   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97140             79.00
126226   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97110             84.00
126227   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97010             60.00
126228   Florida   Spine   0345413330101089   6/2/2019    Bill      8/23/2019     97530             99.00
126229   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97010             60.00
126230   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97110             84.00
126231   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     G0283             48.00
126232   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97140             79.00
126233   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97012             60.00
126234   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     99211             84.00
126235   Florida   Spine   0628885060101017   5/22/2019   Bill      8/23/2019     97530             99.00
126236   Florida   Spine   0156076870000001   6/24/2019   Bill      8/23/2019     99211             84.00
126237   Florida   Spine   0156076870000001   6/24/2019   Bill      8/23/2019     G0283             48.00
126238   Florida   Spine   0156076870000001   6/24/2019   Bill      8/23/2019     97140             79.00
126239   Florida   Spine   0156076870000001   6/24/2019   Bill      8/23/2019     97110             84.00
126240   Florida   Spine   0156076870000001   6/24/2019   Bill      8/23/2019     97010             60.00
126241   Florida   Spine   0156076870000001   6/24/2019   Bill      8/23/2019     97530             99.00
126242   Florida   Spine   0653367410101011   6/4/2019    Bill      8/23/2019     99211             84.00
126243   Florida   Spine   0653367410101011   6/4/2019    Bill      8/23/2019     97010             60.00
126244   Florida   Spine   0653367410101011   6/4/2019    Bill      8/23/2019     97140             79.00
126245   Florida   Spine   0653367410101011   6/4/2019    Bill      8/23/2019     97112             84.00
126246   Florida   Spine   0653367410101011   6/4/2019    Bill      8/23/2019     97530             99.00
126247   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     99213            212.00
126248   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97010             60.00
126249   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97112             84.00
126250   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97140             79.00
126251   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97530             99.00
126252   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     G0283             48.00
126253   Florida   Spine   0374131480101055   5/14/2019   Bill      8/23/2019     97110             84.00
126254   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     99211             84.00
126255   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     97010             60.00
126256   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     97140             79.00
126257   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     97039             48.00
126258   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     97530             99.00
126259   Florida   Spine   0562869750101113   5/26/2019   Bill      8/23/2019     G0283             48.00
126260   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     99211             84.00
126261   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97010             60.00
126262   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97110             84.00
126263   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97112             84.00
126264   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97140             79.00
126265   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     97530             99.00
126266   Florida   Spine   0493645630101109   5/13/2019   Bill      8/23/2019     G0283             48.00
126267   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     99211             84.00
126268   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     97112             84.00
126269   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     97110             84.00
126270   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     97140             79.00
126271   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     G0283             48.00
126272   Florida   Spine   0617937370101071   6/29/2019   Bill      8/23/2019     97010             60.00
126273   Florida   Spine   0345138870101054   5/12/2019   Bill      8/23/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2477 of
                                                   2767

126274   Florida   Spine   0345138870101054   5/12/2019   Bill      8/23/2019     99211             84.00
126275   Florida   Spine   0345138870101054   5/12/2019   Bill      8/23/2019     97010             60.00
126276   Florida   Spine   0345138870101054   5/12/2019   Bill      8/23/2019     97110             84.00
126277   Florida   Spine   0345138870101054   5/12/2019   Bill      8/23/2019     97112             84.00
126278   Florida   Spine   0650350380101016   6/10/2019   Bill      8/23/2019     97010             60.00
126279   Florida   Spine   0650350380101016   6/10/2019   Bill      8/23/2019     97140             79.00
126280   Florida   Spine   0650350380101016   6/10/2019   Bill      8/23/2019     G0283             48.00
126281   Florida   Spine   0650350380101016   6/10/2019   Bill      8/23/2019     99211             84.00
126282   Florida   Spine   0650350380101016   6/10/2019   Bill      8/23/2019     97530             99.00
126283   Florida   Spine   0650350380101016   6/10/2019   Bill      8/23/2019     97039             48.00
126284   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     97010             60.00
126285   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     G0283             48.00
126286   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     97035             48.00
126287   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     97140             79.00
126288   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     99211             84.00
126289   Florida   Spine   0428665300101056   7/13/2019   Bill      8/23/2019     97530             99.00
126290   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     99211             84.00
126291   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     G0283             48.00
126292   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     97140             79.00
126293   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     97035             48.00
126294   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     97010             60.00
126295   Florida   Spine   0352144580101202   4/24/2019   Bill      8/23/2019     97530             99.00
126296   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     99211             84.00
126297   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     G0283             48.00
126298   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     97140             79.00
126299   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     97035             48.00
126300   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     97010             60.00
126301   Florida   Spine   0137115750101109   7/7/2019    Bill      8/23/2019     97530             99.00
126302   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     99211             84.00
126303   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     G0283             48.00
126304   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     97010             60.00
126305   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     97140             79.00
126306   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     97035             48.00
126307   Florida   Spine   0070259500101057   7/23/2019   Bill      8/23/2019     97530             99.00
126308   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     99211             84.00
126309   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     G0283             48.00
126310   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97140             79.00
126311   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97110             84.00
126312   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97035             48.00
126313   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97010             60.00
126314   Florida   Spine   0493752610101099   7/19/2019   Bill      8/23/2019     97530             99.00
126315   Florida   Spine   0532597700101027   7/29/2019   Bill      8/23/2019     99203            302.00
126316   Florida   Spine   0532597700101027   7/29/2019   Bill      8/23/2019     G0283             48.00
126317   Florida   Spine   0532597700101027   7/29/2019   Bill      8/23/2019     97010             60.00
126318   Florida   Spine   0532597700101027   7/29/2019   Bill      8/23/2019     97035             48.00
126319   Florida   Spine   0532597700101027   7/29/2019   Bill      8/23/2019     A4556             24.00
126320   Florida   Spine   0532597700101027   7/29/2019   Bill      8/23/2019     97140             79.00
126321   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     99211             84.00
126322   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     G0283             48.00
126323   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     97140             79.00
126324   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2478 of
                                                   2767

126325   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     97010               60.00
126326   Florida   Spine   0641934550101013   7/19/2019   Bill      8/23/2019     97530               99.00
126327   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97010               60.00
126328   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     G0283               48.00
126329   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97110               84.00
126330   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97012               60.00
126331   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97140               79.00
126332   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     97530               99.00
126333   Florida   Spine   0350615160101045   7/1/2019    Bill      8/23/2019     99212              115.00
126334   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97010               60.00
126335   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     G0283               48.00
126336   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     A4556               24.00
126337   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97035               48.00
126338   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97110               84.00
126339   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     99203              302.00
126340   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97140               79.00
126341   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     99211               84.00
126342   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     G0283               48.00
126343   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97010               60.00
126344   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97035               48.00
126345   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97112               84.00
126346   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97530               99.00
126347   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97140               79.00
126348   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     99211               84.00
126349   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     G0283               48.00
126350   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97010               60.00
126351   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97035               48.00
126352   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97112               84.00
126353   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97530               99.00
126354   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97140               79.00
126355   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     99211               84.00
126356   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     G0283               48.00
126357   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97010               60.00
126358   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97035               48.00
126359   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97112               84.00
126360   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97530               99.00
126361   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     99211               84.00
126362   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     G0283               48.00
126363   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97010               60.00
126364   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97112               84.00
126365   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97530               99.00
126366   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97140               79.00
126367   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     73221            1,925.00
126368   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     70551            2,420.00
126369   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97110               84.00
126370   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     99211               84.00
126371   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     G0283               48.00
126372   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97010               60.00
126373   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97530               99.00
126374   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97140               79.00
126375   Florida   Spine   0551183810101060   7/5/2019    Bill      8/24/2019     97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2479 of
                                                   2767

126376   Florida   Spine   0551183810101060   7/5/2019     Bill     8/24/2019     99211               84.00
126377   Florida   Spine   0551183810101060   7/5/2019     Bill     8/24/2019     G0283               48.00
126378   Florida   Spine   0551183810101060   7/5/2019     Bill     8/24/2019     97010               60.00
126379   Florida   Spine   0551183810101060   7/5/2019     Bill     8/24/2019     97530               99.00
126380   Florida   Spine   0551183810101060   7/5/2019     Bill     8/24/2019     97140               79.00
126381   Florida   Spine   0551183810101060   7/5/2019     Bill     8/24/2019     97035               48.00
126382   Florida   Spine   0551183810101060   7/5/2019     Bill     8/24/2019     97110               84.00
126383   Florida   Spine   0501565830101016   5/24/2018    Bill     8/29/2019     99203              550.00
126384   Florida   Spine   0501565830101016   5/24/2018    Bill     8/29/2019     62323            2,200.00
126385   Florida   Spine   0501565830101016   5/24/2018    Bill     8/29/2019     J2001              115.50
126386   Florida   Spine   0501565830101016   5/24/2018    Bill     8/29/2019     Q9965               25.00
126387   Florida   Spine   0501565830101016   5/24/2018    Bill     8/29/2019     99213              385.00
126388   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     99203              302.00
126389   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     97140               79.00
126390   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     A4556               24.00
126391   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     G0283               48.00
126392   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     97010               60.00
126393   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     97035               48.00
126394   Florida   Spine   0476054460101175   4/6/2019     Bill     8/29/2019     99211               84.00
126395   Florida   Spine   0476054460101175   4/6/2019     Bill     8/29/2019     97010               60.00
126396   Florida   Spine   0476054460101175   4/6/2019     Bill     8/29/2019     G0283               48.00
126397   Florida   Spine   0476054460101175   4/6/2019     Bill     8/29/2019     97140               79.00
126398   Florida   Spine   0476054460101175   4/6/2019     Bill     8/29/2019     97012               60.00
126399   Florida   Spine   0476054460101175   4/6/2019     Bill     8/29/2019     97530               99.00
126400   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     99203              550.00
126401   Florida   Spine   0430086360101165   12/2/2018    Bill     8/29/2019     62323            2,200.00
126402   Florida   Spine   0430086360101165   12/2/2018    Bill     8/29/2019     J2001              115.50
126403   Florida   Spine   0430086360101165   12/2/2018    Bill     8/29/2019     Q9965               25.00
126404   Florida   Spine   0430086360101165   12/2/2018    Bill     8/29/2019     J0702               35.00
126405   Florida   Spine   0430086360101165   12/2/2018    Bill     8/29/2019     J3490               27.50
126406   Florida   Spine   0574187870101020   12/15/2017   Bill     8/29/2019     99213              385.00
126407   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     99202              212.00
126408   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     99211               84.00
126409   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     97140               79.00
126410   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     G0283               48.00
126411   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     97010               60.00
126412   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     97110               84.00
126413   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     97112               84.00
126414   Florida   Spine   0502639740101066   7/16/2019    Bill     8/29/2019     99211               84.00
126415   Florida   Spine   0502639740101066   7/16/2019    Bill     8/29/2019     G0283               48.00
126416   Florida   Spine   0502639740101066   7/16/2019    Bill     8/29/2019     97010               60.00
126417   Florida   Spine   0502639740101066   7/16/2019    Bill     8/29/2019     97035               48.00
126418   Florida   Spine   0502639740101066   7/16/2019    Bill     8/29/2019     97140               79.00
126419   Florida   Spine   0502639740101066   7/16/2019    Bill     8/29/2019     97112               84.00
126420   Florida   Spine   0502639740101066   7/16/2019    Bill     8/29/2019     97110               84.00
126421   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     99211               84.00
126422   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     97140               79.00
126423   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     G0283               48.00
126424   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     97010               60.00
126425   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     97110               84.00
126426   Florida   Spine   0306904250101080   6/19/2019    Bill     8/29/2019     97112               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2480 of
                                                   2767

126427   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     99211               84.00
126428   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97010               60.00
126429   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     G0283               48.00
126430   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97530               99.00
126431   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97140               79.00
126432   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97039               48.00
126433   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97035               48.00
126434   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     A4556               24.00
126435   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97010               60.00
126436   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     G0283               48.00
126437   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97530               99.00
126438   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97140               79.00
126439   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     99211               84.00
126440   Florida   Spine   0645069590101024   4/16/2019    Bill     8/29/2019     99213              385.00
126441   Florida   Spine   0126489720101090   6/13/2019    Bill     8/29/2019     99213              385.00
126442   Florida   Spine   0190434820101211   6/26/2019    Bill     8/29/2019     99203              550.00
126443   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97010               60.00
126444   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     G0283               48.00
126445   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97530               99.00
126446   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97140               79.00
126447   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97035               48.00
126448   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97110               84.00
126449   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     99211               84.00
126450   Florida   Spine   0429066000101091   5/14/2018    Bill     8/29/2019     99213              385.00
126451   Florida   Spine   0526878690101013   12/18/2018   Bill     8/29/2019     99214              440.00
126452   Florida   Spine   0311283660101045   8/4/2018     Bill     8/29/2019     97010               60.00
126453   Florida   Spine   0311283660101045   8/4/2018     Bill     8/29/2019     97110               84.00
126454   Florida   Spine   0311283660101045   8/4/2018     Bill     8/29/2019     97112               84.00
126455   Florida   Spine   0311283660101045   8/4/2018     Bill     8/29/2019     97140               79.00
126456   Florida   Spine   0311283660101045   8/4/2018     Bill     8/29/2019     97530               99.00
126457   Florida   Spine   0311283660101045   8/4/2018     Bill     8/29/2019     99213              212.00
126458   Florida   Spine   0367213410101097   8/1/2019     Bill     8/29/2019     72141            2,145.00
126459   Florida   Spine   0386465840101058   12/11/2017   Bill     8/29/2019     99213              385.00
126460   Florida   Spine   0546439520000001   2/21/2019    Bill     8/29/2019     99213              385.00
126461   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97010               60.00
126462   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     G0283               48.00
126463   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97530               99.00
126464   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97140               79.00
126465   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97035               48.00
126466   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     97110               84.00
126467   Florida   Spine   0357375050101111   7/22/2019    Bill     8/29/2019     99211               84.00
126468   Florida   Spine   0600007060101077   7/26/2019    Bill     8/29/2019     99203              302.00
126469   Florida   Spine   0518386290101011   3/12/2019    Bill     8/29/2019     62321            2,100.00
126470   Florida   Spine   0518386290101011   3/12/2019    Bill     8/29/2019     J2001              115.50
126471   Florida   Spine   0518386290101011   3/12/2019    Bill     8/29/2019     J3301               77.00
126472   Florida   Spine   0518386290101011   3/12/2019    Bill     8/29/2019     Q9965               25.00
126473   Florida   Spine   0497175480101021   5/4/2019     Bill     8/29/2019     99213              385.00
126474   Florida   Spine   0615444000101029   7/28/2019    Bill     8/29/2019     99203              550.00
126475   Florida   Spine   0538757120101080   7/9/2019     Bill     8/29/2019     99203              550.00
126476   Florida   Spine   0486572870101228   5/16/2019    Bill     8/29/2019     99203              550.00
126477   Florida   Spine   0385808300101020   7/18/2016    Bill     8/29/2019     99213              385.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2481 of
                                                   2767

126478   Florida   Spine   0595251150101053   4/29/2019   Bill      8/29/2019     99213              385.00
126479   Florida   Spine   0548214100101076   7/9/2019    Bill      8/29/2019     99203              550.00
126480   Florida   Spine   0497123140101189   6/3/2019    Bill      8/29/2019     72141            2,145.00
126481   Florida   Spine   0497123140101189   6/3/2019    Bill      8/29/2019     72148            2,145.00
126482   Florida   Spine   0419163770101104   4/20/2019   Bill      8/29/2019     99213              385.00
126483   Florida   Spine   0497123140101189   6/3/2019    Bill      8/29/2019     72141            2,145.00
126484   Florida   Spine   0497123140101189   6/3/2019    Bill      8/29/2019     72146            2,145.00
126485   Florida   Spine   0539730210101020   4/2/2019    Bill      8/29/2019     64633            3,500.00
126486   Florida   Spine   0539730210101020   4/2/2019    Bill      8/29/2019     64634            1,750.00
126487   Florida   Spine   0539730210101020   4/2/2019    Bill      8/29/2019     J2001              231.00
126488   Florida   Spine   0539730210101020   4/2/2019    Bill      8/29/2019     J3301               38.50
126489   Florida   Spine   0538038300101038   5/31/2019   Bill      8/29/2019     99203              550.00
126490   Florida   Spine   0603821850101031   2/15/2019   Bill      8/29/2019     99202              275.00
126491   Florida   Spine   0430086360101165   12/2/2018   Bill      8/29/2019     99213              385.00
126492   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     99213              385.00
126493   Florida   Spine   8668152690000001   6/16/2019   Bill      8/29/2019     99213              385.00
126494   Florida   Spine   0552405740101079   2/19/2019   Bill      8/29/2019     99203              550.00
126495   Florida   Spine   0603434570101016   3/14/2019   Bill      8/29/2019     99203              550.00
126496   Florida   Spine   0348064540101042   6/25/2019   Bill      8/29/2019     99213              385.00
126497   Florida   Spine   0651159800101012   4/8/2019    Bill      8/29/2019     99203              550.00
126498   Florida   Spine   0544263320000002   3/16/2019   Bill      8/29/2019     99213              385.00
126499   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     99213              385.00
126500   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     82950               25.00
126501   Florida   Spine   0509704860101115   6/6/2019    Bill      8/29/2019     99203              550.00
126502   Florida   Spine   0544263320000002   3/16/2019   Bill      8/29/2019     99213              385.00
126503   Florida   Spine   0641934550101013   7/19/2019   Bill      8/29/2019     72141            2,145.00
126504   Florida   Spine   0614052190101021   12/8/2018   Bill      8/29/2019     99203              550.00
126505   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97010               60.00
126506   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     G0283               48.00
126507   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97530               99.00
126508   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97140               79.00
126509   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97035               48.00
126510   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97110               84.00
126511   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     99211               84.00
126512   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     99213              385.00
126513   Florida   Spine   0587121220101039   7/20/2019   Bill      8/29/2019     99213              385.00
126514   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     99213              385.00
126515   Florida   Spine   0348625250101099   4/15/2019   Bill      8/29/2019     62321            2,100.00
126516   Florida   Spine   0348625250101099   4/15/2019   Bill      8/29/2019     J2001              115.50
126517   Florida   Spine   0348625250101099   4/15/2019   Bill      8/29/2019     J3301               77.00
126518   Florida   Spine   0348625250101099   4/15/2019   Bill      8/29/2019     Q9965               25.00
126519   Florida   Spine   0261753370101071   5/2/2019    Bill      8/29/2019     99213              385.00
126520   Florida   Spine   0581725590101027   5/7/2019    Bill      8/29/2019     99213              385.00
126521   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     99211               84.00
126522   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     97010               60.00
126523   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     97140               79.00
126524   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     G0283               48.00
126525   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     97110               84.00
126526   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     97112               84.00
126527   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     99203              302.00
126528   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2482 of
                                                   2767

126529   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     G0283               48.00
126530   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     A4556               24.00
126531   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97140               79.00
126532   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97035               48.00
126533   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     99211               84.00
126534   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     G0283               48.00
126535   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97010               60.00
126536   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97530               99.00
126537   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97140               79.00
126538   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97035               48.00
126539   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97110               84.00
126540   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     99203              302.00
126541   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     97010               60.00
126542   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     97140               79.00
126543   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     A4556               24.00
126544   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     G0283               48.00
126545   Florida   Spine   0625209770101055   7/25/2019   Bill      8/29/2019     99213              385.00
126546   Florida   Spine   0598962250101051   3/5/2019    Bill      8/29/2019     99213              385.00
126547   Florida   Spine   0286810310101040   3/26/2019   Bill      8/29/2019     99203              550.00
126548   Florida   Spine   0643482290101016   6/14/2019   Bill      8/29/2019     99203              550.00
126549   Florida   Spine   0601182900101022   10/1/2018   Bill      8/29/2019     99213              385.00
126550   Florida   Spine   0168341030101063   11/9/2018   Bill      8/29/2019     99213              385.00
126551   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     72141            2,145.00
126552   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     73221            1,925.00
126553   Florida   Spine   0527400910101035   2/23/2019   Bill      8/29/2019     64493            1,980.00
126554   Florida   Spine   0527400910101035   2/23/2019   Bill      8/29/2019     64494              990.00
126555   Florida   Spine   0527400910101035   2/23/2019   Bill      8/29/2019     J2001              154.00
126556   Florida   Spine   0527400910101035   2/23/2019   Bill      8/29/2019     J3301               38.50
126557   Florida   Spine   0527400910101035   2/23/2019   Bill      8/29/2019     J3490               27.50
126558   Florida   Spine   0621808030101013   6/19/2019   Bill      8/29/2019     99203              550.00
126559   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     99203              302.00
126560   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97010               60.00
126561   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97140               79.00
126562   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     G0283               48.00
126563   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     A4556               24.00
126564   Florida   Spine   0289339120101062   4/28/2019   Bill      8/29/2019     99213              385.00
126565   Florida   Spine   8668152690000001   6/16/2019   Bill      8/29/2019     99211               84.00
126566   Florida   Spine   8668152690000001   6/16/2019   Bill      8/29/2019     97530               99.00
126567   Florida   Spine   8668152690000001   6/16/2019   Bill      8/29/2019     97140               79.00
126568   Florida   Spine   8668152690000001   6/16/2019   Bill      8/29/2019     97035               48.00
126569   Florida   Spine   8668152690000001   6/16/2019   Bill      8/29/2019     G0283               48.00
126570   Florida   Spine   8668152690000001   6/16/2019   Bill      8/29/2019     97010               60.00
126571   Florida   Spine   8668152690000001   6/16/2019   Bill      8/29/2019     99211               84.00
126572   Florida   Spine   8668152690000001   6/16/2019   Bill      8/29/2019     97010               60.00
126573   Florida   Spine   8668152690000001   6/16/2019   Bill      8/29/2019     97140               79.00
126574   Florida   Spine   8668152690000001   6/16/2019   Bill      8/29/2019     97530               99.00
126575   Florida   Spine   8668152690000001   6/16/2019   Bill      8/29/2019     97035               48.00
126576   Florida   Spine   0600999220101049   6/25/2019   Bill      8/29/2019     99211               84.00
126577   Florida   Spine   0600999220101049   6/25/2019   Bill      8/29/2019     97112               84.00
126578   Florida   Spine   0600999220101049   6/25/2019   Bill      8/29/2019     97140               79.00
126579   Florida   Spine   0360445530101162   8/14/2019   Bill      8/29/2019     G0283               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2483 of
                                                   2767

126580   Florida   Spine   0360445530101162   8/14/2019   Bill      8/29/2019     A4556             24.00
126581   Florida   Spine   0360445530101162   8/14/2019   Bill      8/29/2019     97010             60.00
126582   Florida   Spine   0360445530101162   8/14/2019   Bill      8/29/2019     97035             48.00
126583   Florida   Spine   0360445530101162   8/14/2019   Bill      8/29/2019     99203            302.00
126584   Florida   Spine   0517289190101100   3/11/2019   Bill      8/29/2019     99213            212.00
126585   Florida   Spine   0617937370101071   6/29/2019   Bill      8/29/2019     99211             84.00
126586   Florida   Spine   0617937370101071   6/29/2019   Bill      8/29/2019     97112             84.00
126587   Florida   Spine   0617937370101071   6/29/2019   Bill      8/29/2019     97110             84.00
126588   Florida   Spine   0617937370101071   6/29/2019   Bill      8/29/2019     97140             79.00
126589   Florida   Spine   0617937370101071   6/29/2019   Bill      8/29/2019     G0283             48.00
126590   Florida   Spine   0617937370101071   6/29/2019   Bill      8/29/2019     97010             60.00
126591   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     99211             84.00
126592   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     97110             84.00
126593   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     97010             60.00
126594   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     G0283             48.00
126595   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     97140             79.00
126596   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     97112             84.00
126597   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     99211             84.00
126598   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     97010             60.00
126599   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     97140             79.00
126600   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     G0283             48.00
126601   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     97110             84.00
126602   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     97012             60.00
126603   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97010             60.00
126604   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     G0283             48.00
126605   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97140             79.00
126606   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97035             48.00
126607   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97530             99.00
126608   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     99211             84.00
126609   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     G0283             48.00
126610   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97010             60.00
126611   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97035             48.00
126612   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97039             48.00
126613   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97140             79.00
126614   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97530             99.00
126615   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     99211             84.00
126616   Florida   Spine   0156076870000001   6/24/2019   Bill      8/29/2019     G0283             48.00
126617   Florida   Spine   0156076870000001   6/24/2019   Bill      8/29/2019     97530             99.00
126618   Florida   Spine   0156076870000001   6/24/2019   Bill      8/29/2019     99211             84.00
126619   Florida   Spine   0156076870000001   6/24/2019   Bill      8/29/2019     97010             60.00
126620   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     G0283             48.00
126621   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97010             60.00
126622   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97035             48.00
126623   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97112             84.00
126624   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97140             79.00
126625   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97530             99.00
126626   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     99211             84.00
126627   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     99211             84.00
126628   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97035             48.00
126629   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     G0283             48.00
126630   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2484 of
                                                   2767

126631   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97140             79.00
126632   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97112             84.00
126633   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97530             99.00
126634   Florida   Spine   0345413330101089   6/2/2019    Bill      8/29/2019     97010             60.00
126635   Florida   Spine   0345413330101089   6/2/2019    Bill      8/29/2019     97140             79.00
126636   Florida   Spine   0345413330101089   6/2/2019    Bill      8/29/2019     97110             84.00
126637   Florida   Spine   0345413330101089   6/2/2019    Bill      8/29/2019     97530             99.00
126638   Florida   Spine   0345413330101089   6/2/2019    Bill      8/29/2019     G0283             48.00
126639   Florida   Spine   0345413330101089   6/2/2019    Bill      8/29/2019     99211             84.00
126640   Florida   Spine   0230037450101153   6/10/2019   Bill      8/29/2019     99213            212.00
126641   Florida   Spine   0230037450101153   6/10/2019   Bill      8/29/2019     97010             60.00
126642   Florida   Spine   0230037450101153   6/10/2019   Bill      8/29/2019     G0283             48.00
126643   Florida   Spine   0230037450101153   6/10/2019   Bill      8/29/2019     97140             79.00
126644   Florida   Spine   0230037450101153   6/10/2019   Bill      8/29/2019     97530             99.00
126645   Florida   Spine   0230037450101153   6/10/2019   Bill      8/29/2019     97110             84.00
126646   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     G0283             48.00
126647   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     97140             79.00
126648   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     97035             48.00
126649   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     97010             60.00
126650   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     97530             99.00
126651   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     99211             84.00
126652   Florida   Spine   0417883120101049   6/29/2019   Bill      8/29/2019     97010             60.00
126653   Florida   Spine   0417883120101049   6/29/2019   Bill      8/29/2019     G0283             48.00
126654   Florida   Spine   0417883120101049   6/29/2019   Bill      8/29/2019     97530             99.00
126655   Florida   Spine   0417883120101049   6/29/2019   Bill      8/29/2019     97140             79.00
126656   Florida   Spine   0417883120101049   6/29/2019   Bill      8/29/2019     97110             84.00
126657   Florida   Spine   0417883120101049   6/29/2019   Bill      8/29/2019     99211             84.00
126658   Florida   Spine   0532597700101027   7/29/2019   Bill      8/29/2019     99211             84.00
126659   Florida   Spine   0532597700101027   7/29/2019   Bill      8/29/2019     G0283             48.00
126660   Florida   Spine   0532597700101027   7/29/2019   Bill      8/29/2019     97010             60.00
126661   Florida   Spine   0532597700101027   7/29/2019   Bill      8/29/2019     97035             48.00
126662   Florida   Spine   0532597700101027   7/29/2019   Bill      8/29/2019     97140             79.00
126663   Florida   Spine   0532597700101027   7/29/2019   Bill      8/29/2019     97530             99.00
126664   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97010             60.00
126665   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     99211             84.00
126666   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97112             84.00
126667   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97140             79.00
126668   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97530             99.00
126669   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     G0283             48.00
126670   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     97140             79.00
126671   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     97530             99.00
126672   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     G0283             48.00
126673   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     97010             60.00
126674   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     97110             84.00
126675   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     99211             84.00
126676   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     99211             84.00
126677   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     97010             60.00
126678   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     97140             79.00
126679   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     G0283             48.00
126680   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     97530             99.00
126681   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2485 of
                                                   2767

126682   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     97035             48.00
126683   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     99203            302.00
126684   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97010             60.00
126685   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97012             60.00
126686   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97035             48.00
126687   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97140             79.00
126688   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     A4556             24.00
126689   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     G0283             48.00
126690   Florida   Spine   0536900810101026   6/24/2019   Bill      8/29/2019     97039             48.00
126691   Florida   Spine   0536900810101026   6/24/2019   Bill      8/29/2019     G0283             48.00
126692   Florida   Spine   0536900810101026   6/24/2019   Bill      8/29/2019     97010             60.00
126693   Florida   Spine   0536900810101026   6/24/2019   Bill      8/29/2019     97530             99.00
126694   Florida   Spine   0536900810101026   6/24/2019   Bill      8/29/2019     98940             79.00
126695   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     99211             84.00
126696   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     G0283             48.00
126697   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97010             60.00
126698   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97140             79.00
126699   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97530             99.00
126700   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     99212            115.00
126701   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97010             60.00
126702   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97140             79.00
126703   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97530             99.00
126704   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97010             60.00
126705   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     G0283             48.00
126706   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97140             79.00
126707   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97035             48.00
126708   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97530             99.00
126709   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     99211             84.00
126710   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     99211             84.00
126711   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     G0283             48.00
126712   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97010             60.00
126713   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97035             48.00
126714   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97112             84.00
126715   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97140             79.00
126716   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97530             99.00
126717   Florida   Spine   0536900810101026   6/24/2019   Bill      8/29/2019     99211             84.00
126718   Florida   Spine   0536900810101026   6/24/2019   Bill      8/29/2019     G0283             48.00
126719   Florida   Spine   0536900810101026   6/24/2019   Bill      8/29/2019     97010             60.00
126720   Florida   Spine   0536900810101026   6/24/2019   Bill      8/29/2019     97140             79.00
126721   Florida   Spine   0536900810101026   6/24/2019   Bill      8/29/2019     97530             99.00
126722   Florida   Spine   0536900810101026   6/24/2019   Bill      8/29/2019     97012             60.00
126723   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97010             60.00
126724   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     G0283             48.00
126725   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97140             79.00
126726   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97530             99.00
126727   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     99211             84.00
126728   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97035             48.00
126729   Florida   Spine   0157540070101106   7/18/2019   Bill      8/29/2019     99211             84.00
126730   Florida   Spine   0157540070101106   7/18/2019   Bill      8/29/2019     97010             60.00
126731   Florida   Spine   0157540070101106   7/18/2019   Bill      8/29/2019     97140             79.00
126732   Florida   Spine   0157540070101106   7/18/2019   Bill      8/29/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2486 of
                                                   2767

126733   Florida   Spine   0157540070101106   7/18/2019   Bill      8/29/2019     G0283            48.00
126734   Florida   Spine   0157540070101106   7/18/2019   Bill      8/29/2019     97035            48.00
126735   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97010            60.00
126736   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     G0283            48.00
126737   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     99211            84.00
126738   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97110            84.00
126739   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97112            84.00
126740   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97140            79.00
126741   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     99211            84.00
126742   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     97010            60.00
126743   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     97012            60.00
126744   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     G0283            48.00
126745   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     97140            79.00
126746   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     97110            84.00
126747   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     97112            84.00
126748   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     97010            60.00
126749   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     97035            48.00
126750   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     97039            48.00
126751   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     97140            79.00
126752   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     97530            99.00
126753   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     G0283            48.00
126754   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     98941            97.00
126755   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     G0283            48.00
126756   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97010            60.00
126757   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97140            79.00
126758   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     99211            84.00
126759   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97110            84.00
126760   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97112            84.00
126761   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97010            60.00
126762   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97530            99.00
126763   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97110            84.00
126764   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     G0283            48.00
126765   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97012            60.00
126766   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     99211            84.00
126767   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     99211            84.00
126768   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     97010            60.00
126769   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     G0283            48.00
126770   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     97140            79.00
126771   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     97530            99.00
126772   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     97110            84.00
126773   Florida   Spine   0129917190101072   6/23/2019   Bill      8/29/2019     99211            84.00
126774   Florida   Spine   0129917190101072   6/23/2019   Bill      8/29/2019     97010            60.00
126775   Florida   Spine   0129917190101072   6/23/2019   Bill      8/29/2019     97140            79.00
126776   Florida   Spine   0607188190101014   3/25/2019   Bill      8/29/2019     99211            84.00
126777   Florida   Spine   0607188190101014   3/25/2019   Bill      8/29/2019     97010            60.00
126778   Florida   Spine   0607188190101014   3/25/2019   Bill      8/29/2019     97140            79.00
126779   Florida   Spine   0607188190101014   3/25/2019   Bill      8/29/2019     97530            99.00
126780   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     99211            84.00
126781   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97010            60.00
126782   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     G0283            48.00
126783   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2487 of
                                                   2767

126784   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97112            84.00
126785   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97110            84.00
126786   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97012            60.00
126787   Florida   Spine   0582436020101046   5/15/2019   Bill      8/29/2019     99211            84.00
126788   Florida   Spine   0582436020101046   5/15/2019   Bill      8/29/2019     G0283            48.00
126789   Florida   Spine   0582436020101046   5/15/2019   Bill      8/29/2019     97010            60.00
126790   Florida   Spine   0582436020101046   5/15/2019   Bill      8/29/2019     97140            79.00
126791   Florida   Spine   0582436020101046   5/15/2019   Bill      8/29/2019     97112            84.00
126792   Florida   Spine   0582436020101046   5/15/2019   Bill      8/29/2019     97110            84.00
126793   Florida   Spine   0310126680101118   6/2/2019    Bill      8/29/2019     97010            60.00
126794   Florida   Spine   0310126680101118   6/2/2019    Bill      8/29/2019     G0283            48.00
126795   Florida   Spine   0310126680101118   6/2/2019    Bill      8/29/2019     97530            99.00
126796   Florida   Spine   0310126680101118   6/2/2019    Bill      8/29/2019     97140            79.00
126797   Florida   Spine   0310126680101118   6/2/2019    Bill      8/29/2019     97110            84.00
126798   Florida   Spine   0310126680101118   6/2/2019    Bill      8/29/2019     99211            84.00
126799   Florida   Spine   0143464250101272   6/1/2019    Bill      8/29/2019     97010            60.00
126800   Florida   Spine   0143464250101272   6/1/2019    Bill      8/29/2019     99211            84.00
126801   Florida   Spine   0143464250101272   6/1/2019    Bill      8/29/2019     97012            60.00
126802   Florida   Spine   0143464250101272   6/1/2019    Bill      8/29/2019     97530            99.00
126803   Florida   Spine   0143464250101272   6/1/2019    Bill      8/29/2019     97140            79.00
126804   Florida   Spine   0143464250101272   6/1/2019    Bill      8/29/2019     G0283            48.00
126805   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     99212            84.00
126806   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     G0283            48.00
126807   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97010            60.00
126808   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97140            79.00
126809   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97112            84.00
126810   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97530            99.00
126811   Florida   Spine   0129917190101072   6/23/2019   Bill      8/29/2019     99211            84.00
126812   Florida   Spine   0129917190101072   6/23/2019   Bill      8/29/2019     G0283            48.00
126813   Florida   Spine   0129917190101072   6/23/2019   Bill      8/29/2019     97010            60.00
126814   Florida   Spine   0129917190101072   6/23/2019   Bill      8/29/2019     97140            79.00
126815   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     G0283            48.00
126816   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97140            79.00
126817   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97010            60.00
126818   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97012            60.00
126819   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97110            84.00
126820   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97112            84.00
126821   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     98940            79.00
126822   Florida   Spine   0634319960101010   6/24/2019   Bill      8/29/2019     99211            84.00
126823   Florida   Spine   0634319960101010   6/24/2019   Bill      8/29/2019     97110            84.00
126824   Florida   Spine   0634319960101010   6/24/2019   Bill      8/29/2019     97010            60.00
126825   Florida   Spine   0634319960101010   6/24/2019   Bill      8/29/2019     G0283            48.00
126826   Florida   Spine   0634319960101010   6/24/2019   Bill      8/29/2019     97140            79.00
126827   Florida   Spine   0634319960101010   6/24/2019   Bill      8/29/2019     97530            99.00
126828   Florida   Spine   0583333620101014   6/26/2019   Bill      8/29/2019     97010            60.00
126829   Florida   Spine   0583333620101014   6/26/2019   Bill      8/29/2019     G0283            48.00
126830   Florida   Spine   0583333620101014   6/26/2019   Bill      8/29/2019     99211            84.00
126831   Florida   Spine   0583333620101014   6/26/2019   Bill      8/29/2019     97012            60.00
126832   Florida   Spine   0583333620101014   6/26/2019   Bill      8/29/2019     97140            79.00
126833   Florida   Spine   0583333620101014   6/26/2019   Bill      8/29/2019     97110            84.00
126834   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2488 of
                                                   2767

126835   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     G0283             48.00
126836   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97010             60.00
126837   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97530             99.00
126838   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97140             79.00
126839   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97035             48.00
126840   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97110             84.00
126841   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     G0283             48.00
126842   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97530             99.00
126843   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97140             79.00
126844   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97035             48.00
126845   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97010             60.00
126846   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     99211             84.00
126847   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     G0283             48.00
126848   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97010             60.00
126849   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97035             48.00
126850   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97039             48.00
126851   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97140             79.00
126852   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97110             84.00
126853   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     98940             79.00
126854   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     98943             79.00
126855   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010             60.00
126856   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283             48.00
126857   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     A4556             24.00
126858   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140             79.00
126859   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99203            302.00
126860   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     99211             84.00
126861   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97010             60.00
126862   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97110             84.00
126863   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97112             84.00
126864   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97140             79.00
126865   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97530             99.00
126866   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     G0283             48.00
126867   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99203            302.00
126868   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010             60.00
126869   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035             48.00
126870   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140             79.00
126871   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     A4556             24.00
126872   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283             48.00
126873   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99203            302.00
126874   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283             48.00
126875   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010             60.00
126876   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140             79.00
126877   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035             48.00
126878   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     A4556             24.00
126879   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     99211             84.00
126880   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97010             60.00
126881   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97110             84.00
126882   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97112             84.00
126883   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97140             79.00
126884   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97530             99.00
126885   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2489 of
                                                   2767

126886   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     99211             84.00
126887   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97010             60.00
126888   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97110             84.00
126889   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97112             84.00
126890   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97140             79.00
126891   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97530             99.00
126892   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     G0283             48.00
126893   Florida   Spine   0350615160101045   7/1/2019    Bill      8/29/2019     99211             84.00
126894   Florida   Spine   0350615160101045   7/1/2019    Bill      8/29/2019     97010             60.00
126895   Florida   Spine   0350615160101045   7/1/2019    Bill      8/29/2019     G0283             48.00
126896   Florida   Spine   0350615160101045   7/1/2019    Bill      8/29/2019     97110             84.00
126897   Florida   Spine   0350615160101045   7/1/2019    Bill      8/29/2019     97140             79.00
126898   Florida   Spine   0350615160101045   7/1/2019    Bill      8/29/2019     97012             60.00
126899   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     97012             60.00
126900   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     98940             79.00
126901   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     97010             60.00
126902   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     G0283             48.00
126903   Florida   Spine   0634319960101028   7/10/2019   Bill      8/29/2019     99211             84.00
126904   Florida   Spine   0634319960101028   7/10/2019   Bill      8/29/2019     97110             84.00
126905   Florida   Spine   0634319960101028   7/10/2019   Bill      8/29/2019     97010             60.00
126906   Florida   Spine   0634319960101028   7/10/2019   Bill      8/29/2019     G0283             48.00
126907   Florida   Spine   0634319960101028   7/10/2019   Bill      8/29/2019     97140             79.00
126908   Florida   Spine   0634319960101028   7/10/2019   Bill      8/29/2019     97530             99.00
126909   Florida   Spine   0114103350101049   6/7/2019    Bill      8/29/2019     99211             84.00
126910   Florida   Spine   0114103350101049   6/7/2019    Bill      8/29/2019     97010             60.00
126911   Florida   Spine   0114103350101049   6/7/2019    Bill      8/29/2019     G0283             48.00
126912   Florida   Spine   0114103350101049   6/7/2019    Bill      8/29/2019     97530             99.00
126913   Florida   Spine   0114103350101049   6/7/2019    Bill      8/29/2019     97140             79.00
126914   Florida   Spine   0114103350101049   6/7/2019    Bill      8/29/2019     97112             84.00
126915   Florida   Spine   0109682750101102   4/30/2019   Bill      8/29/2019     99213            385.00
126916   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     99214            440.00
126917   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97010             60.00
126918   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97035             48.00
126919   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97039             48.00
126920   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97140             79.00
126921   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97530             99.00
126922   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     G0283             48.00
126923   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     98941             97.00
126924   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97010             60.00
126925   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     G0283             48.00
126926   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     99211             84.00
126927   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97140             79.00
126928   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97035             48.00
126929   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97530             99.00
126930   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97010             60.00
126931   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97110             84.00
126932   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97112             84.00
126933   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     99211             84.00
126934   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97140             79.00
126935   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     G0283             48.00
126936   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2490 of
                                                   2767

126937   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     97010            60.00
126938   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     97140            79.00
126939   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     G0283            48.00
126940   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     97530            99.00
126941   Florida   Spine   0615444000101029   7/28/2019   Bill      8/29/2019     97035            48.00
126942   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     99211            84.00
126943   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     97010            60.00
126944   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     G0283            48.00
126945   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     97140            79.00
126946   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     97530            99.00
126947   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     99211            84.00
126948   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97010            60.00
126949   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97035            48.00
126950   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97112            84.00
126951   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97140            79.00
126952   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97530            99.00
126953   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     G0283            48.00
126954   Florida   Spine   0538757120101080   7/9/2019    Bill      8/29/2019     97140            79.00
126955   Florida   Spine   0538757120101080   7/9/2019    Bill      8/29/2019     99211            84.00
126956   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97010            60.00
126957   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     G0283            48.00
126958   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97140            79.00
126959   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97530            99.00
126960   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     99211            84.00
126961   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97035            48.00
126962   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     99211            84.00
126963   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     97530            99.00
126964   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     97035            48.00
126965   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     G0283            48.00
126966   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     97010            60.00
126967   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     97140            79.00
126968   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     97039            48.00
126969   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     99211            84.00
126970   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97035            48.00
126971   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97010            60.00
126972   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97140            79.00
126973   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     98940            79.00
126974   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     99211            84.00
126975   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     G0283            48.00
126976   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97010            60.00
126977   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97035            48.00
126978   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97112            84.00
126979   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97140            79.00
126980   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97530            99.00
126981   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97010            60.00
126982   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     G0283            48.00
126983   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97140            79.00
126984   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97035            48.00
126985   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97530            99.00
126986   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     99211            84.00
126987   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2491 of
                                                   2767

126988   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97010               60.00
126989   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97035               48.00
126990   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97112               84.00
126991   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97140               79.00
126992   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97530               99.00
126993   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     G0283               48.00
126994   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     99211               84.00
126995   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97035               48.00
126996   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     G0283               48.00
126997   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97010               60.00
126998   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97140               79.00
126999   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97112               84.00
127000   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97530               99.00
127001   Florida   Spine   0383863440101093   6/21/2019   Bill      8/29/2019     99211               84.00
127002   Florida   Spine   0383863440101093   6/21/2019   Bill      8/29/2019     G0283               48.00
127003   Florida   Spine   0383863440101093   6/21/2019   Bill      8/29/2019     97010               60.00
127004   Florida   Spine   0383863440101093   6/21/2019   Bill      8/29/2019     97140               79.00
127005   Florida   Spine   0383863440101093   6/21/2019   Bill      8/29/2019     97035               48.00
127006   Florida   Spine   0383863440101093   6/21/2019   Bill      8/29/2019     97530               99.00
127007   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97010               60.00
127008   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97035               48.00
127009   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97112               84.00
127010   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97140               79.00
127011   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97530               99.00
127012   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     G0283               48.00
127013   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     99211               84.00
127014   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     G0283               48.00
127015   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97530               99.00
127016   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97140               79.00
127017   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97112               84.00
127018   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97110               84.00
127019   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97010               60.00
127020   Florida   Spine   0591717800101069   6/24/2019   Bill      8/29/2019     62323            2,200.00
127021   Florida   Spine   0591717800101069   6/24/2019   Bill      8/29/2019     J1040               75.00
127022   Florida   Spine   0591717800101069   6/24/2019   Bill      8/29/2019     J2001              115.50
127023   Florida   Spine   0591717800101069   6/24/2019   Bill      8/29/2019     O9965               25.00
127024   Florida   Spine   0156076870000001   6/24/2019   Bill      8/29/2019     99213              385.00
127025   Florida   Spine   0137115750101109   7/7/2019    Bill      8/29/2019     G0283               48.00
127026   Florida   Spine   0137115750101109   7/7/2019    Bill      8/29/2019     97140               79.00
127027   Florida   Spine   0137115750101109   7/7/2019    Bill      8/29/2019     97010               60.00
127028   Florida   Spine   0137115750101109   7/7/2019    Bill      8/29/2019     97530               99.00
127029   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     99211               84.00
127030   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     97010               60.00
127031   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     97140               79.00
127032   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     G0283               48.00
127033   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     97110               84.00
127034   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     97112               84.00
127035   Florida   Spine   0653367410101011   6/4/2019    Bill      8/29/2019     99211               84.00
127036   Florida   Spine   0653367410101011   6/4/2019    Bill      8/29/2019     97530               99.00
127037   Florida   Spine   0653367410101011   6/4/2019    Bill      8/29/2019     97140               79.00
127038   Florida   Spine   0653367410101011   6/4/2019    Bill      8/29/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2492 of
                                                   2767

127039   Florida   Spine   0427270900101019   8/2/2019    Bill      8/29/2019     99211             84.00
127040   Florida   Spine   0427270900101019   8/2/2019    Bill      8/29/2019     G0283             48.00
127041   Florida   Spine   0427270900101019   8/2/2019    Bill      8/29/2019     97140             79.00
127042   Florida   Spine   0427270900101019   8/2/2019    Bill      8/29/2019     97010             60.00
127043   Florida   Spine   0427270900101019   8/2/2019    Bill      8/29/2019     97110             84.00
127044   Florida   Spine   0427270900101019   8/2/2019    Bill      8/29/2019     97012             60.00
127045   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     99211             84.00
127046   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     97010             60.00
127047   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     97035             48.00
127048   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     97112             84.00
127049   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     97140             79.00
127050   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     97530             99.00
127051   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     G0283             48.00
127052   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     99211             84.00
127053   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     97140             79.00
127054   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     97012             60.00
127055   Florida   Spine   0287440270101183   6/24/2019   Bill      8/29/2019     99211             84.00
127056   Florida   Spine   0287440270101183   6/24/2019   Bill      8/29/2019     97010             60.00
127057   Florida   Spine   0287440270101183   6/24/2019   Bill      8/29/2019     97110             84.00
127058   Florida   Spine   0287440270101183   6/24/2019   Bill      8/29/2019     97112             84.00
127059   Florida   Spine   0287440270101183   6/24/2019   Bill      8/29/2019     97140             79.00
127060   Florida   Spine   0287440270101183   6/24/2019   Bill      8/29/2019     97530             99.00
127061   Florida   Spine   0287440270101183   6/24/2019   Bill      8/29/2019     G0283             48.00
127062   Florida   Spine   0592251180101035   6/29/2019   Bill      8/29/2019     99211             84.00
127063   Florida   Spine   0592251180101035   6/29/2019   Bill      8/29/2019     97010             60.00
127064   Florida   Spine   0592251180101035   6/29/2019   Bill      8/29/2019     97140             79.00
127065   Florida   Spine   0592251180101035   6/29/2019   Bill      8/29/2019     97110             84.00
127066   Florida   Spine   0592251180101035   6/29/2019   Bill      8/29/2019     97012             60.00
127067   Florida   Spine   0592251180101035   6/29/2019   Bill      8/29/2019     G0283             48.00
127068   Florida   Spine   0190434820101211   6/26/2019   Bill      8/29/2019     99211             84.00
127069   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97010             60.00
127070   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     G0283             48.00
127071   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97140             79.00
127072   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97035             48.00
127073   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97530             99.00
127074   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     99211             84.00
127075   Florida   Spine   0536900810101026   6/24/2019   Bill      8/29/2019     99213            385.00
127076   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     99212            115.00
127077   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97010             60.00
127078   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97140             79.00
127079   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97530             99.00
127080   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     99212            115.00
127081   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97010             60.00
127082   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     G0283             48.00
127083   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97140             79.00
127084   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97110             84.00
127085   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97035             48.00
127086   Florida   Spine   0551183810101060   7/5/2019    Bill      8/29/2019     97530             99.00
127087   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     99211             84.00
127088   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97010             60.00
127089   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97012             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2493 of
                                                   2767

127090   Florida   Spine   0423220350101328   8/17/2019    Bill     8/29/2019     97035               48.00
127091   Florida   Spine   0423220350101328   8/17/2019    Bill     8/29/2019     97140               79.00
127092   Florida   Spine   0423220350101328   8/17/2019    Bill     8/29/2019     G0283               48.00
127093   Florida   Spine   0423220350101328   8/17/2019    Bill     8/29/2019     97530               99.00
127094   Florida   Spine   0397149170101048   7/12/2019    Bill     8/29/2019     G0283               48.00
127095   Florida   Spine   0397149170101048   7/12/2019    Bill     8/29/2019     97010               60.00
127096   Florida   Spine   0397149170101048   7/12/2019    Bill     8/29/2019     97039               48.00
127097   Florida   Spine   0397149170101048   7/12/2019    Bill     8/29/2019     97140               79.00
127098   Florida   Spine   0397149170101048   7/12/2019    Bill     8/29/2019     97110               84.00
127099   Florida   Spine   0397149170101048   7/12/2019    Bill     8/29/2019     97112               84.00
127100   Florida   Spine   0397149170101048   7/12/2019    Bill     8/29/2019     99211               84.00
127101   Florida   Spine   0126489720101090   6/13/2019    Bill     8/29/2019     G0283               48.00
127102   Florida   Spine   0126489720101090   6/13/2019    Bill     8/29/2019     97010               60.00
127103   Florida   Spine   0126489720101090   6/13/2019    Bill     8/29/2019     97039               48.00
127104   Florida   Spine   0126489720101090   6/13/2019    Bill     8/29/2019     97140               79.00
127105   Florida   Spine   0126489720101090   6/13/2019    Bill     8/29/2019     97110               84.00
127106   Florida   Spine   0126489720101090   6/13/2019    Bill     8/29/2019     97112               84.00
127107   Florida   Spine   0126489720101090   6/13/2019    Bill     8/29/2019     99211               84.00
127108   Florida   Spine   0591231420101012   6/9/2019     Bill     8/29/2019     97010               60.00
127109   Florida   Spine   0591231420101012   6/9/2019     Bill     8/29/2019     97140               79.00
127110   Florida   Spine   0591231420101012   6/9/2019     Bill     8/29/2019     97530               99.00
127111   Florida   Spine   0591231420101012   6/9/2019     Bill     8/29/2019     G0283               48.00
127112   Florida   Spine   0591231420101012   6/9/2019     Bill     8/29/2019     97039               48.00
127113   Florida   Spine   0591231420101012   6/9/2019     Bill     8/29/2019     A4556               24.00
127114   Florida   Spine   0591231420101012   6/9/2019     Bill     8/29/2019     99212              115.00
127115   Florida   Spine   0454315150101080   3/28/2019    Bill     8/29/2019     62321            2,200.00
127116   Florida   Spine   0454315150101080   3/28/2019    Bill     8/29/2019     J3301               38.50
127117   Florida   Spine   0454315150101080   3/28/2019    Bill     8/29/2019     Q9965               25.00
127118   Florida   Spine   0454315150101080   3/28/2019    Bill     8/29/2019     J2001              115.50
127119   Florida   Spine   0555749730101038   12/31/2018   Bill     8/29/2019     99214              440.00
127120   Florida   Spine   0562968810101046   5/27/2019    Bill     8/29/2019     97010               60.00
127121   Florida   Spine   0562968810101046   5/27/2019    Bill     8/29/2019     97012               60.00
127122   Florida   Spine   0562968810101046   5/27/2019    Bill     8/29/2019     97035               48.00
127123   Florida   Spine   0562968810101046   5/27/2019    Bill     8/29/2019     98941               97.00
127124   Florida   Spine   0562968810101046   5/27/2019    Bill     8/29/2019     G0283               48.00
127125   Florida   Spine   0562968810101046   5/27/2019    Bill     8/29/2019     97140               79.00
127126   Florida   Spine   0545889550101040   7/23/2019    Bill     8/29/2019     G0283               48.00
127127   Florida   Spine   0545889550101040   7/23/2019    Bill     8/29/2019     99211               84.00
127128   Florida   Spine   0545889550101040   7/23/2019    Bill     8/29/2019     97010               60.00
127129   Florida   Spine   0545889550101040   7/23/2019    Bill     8/29/2019     97035               48.00
127130   Florida   Spine   0545889550101040   7/23/2019    Bill     8/29/2019     97140               79.00
127131   Florida   Spine   0545889550101040   7/23/2019    Bill     8/29/2019     97530               99.00
127132   Florida   Spine   0549408300101030   7/30/2019    Bill     8/29/2019     99211               84.00
127133   Florida   Spine   0549408300101030   7/30/2019    Bill     8/29/2019     97140               79.00
127134   Florida   Spine   0549408300101030   7/30/2019    Bill     8/29/2019     97010               60.00
127135   Florida   Spine   0549408300101030   7/30/2019    Bill     8/29/2019     97530               99.00
127136   Florida   Spine   0549408300101030   7/30/2019    Bill     8/29/2019     97110               84.00
127137   Florida   Spine   0499481960101012   4/30/2019    Bill     8/29/2019     97010               60.00
127138   Florida   Spine   0499481960101012   4/30/2019    Bill     8/29/2019     97012               60.00
127139   Florida   Spine   0499481960101012   4/30/2019    Bill     8/29/2019     97110               84.00
127140   Florida   Spine   0499481960101012   4/30/2019    Bill     8/29/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2494 of
                                                   2767

127141   Florida   Spine   0499481960101012   4/30/2019   Bill      8/29/2019     97530             99.00
127142   Florida   Spine   0499481960101012   4/30/2019   Bill      8/29/2019     G0283             48.00
127143   Florida   Spine   0499481960101012   4/30/2019   Bill      8/29/2019     99213            212.00
127144   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     99211             84.00
127145   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     97010             60.00
127146   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     G0283             48.00
127147   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     97140             79.00
127148   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     97530             99.00
127149   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     97110             84.00
127150   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     99211             84.00
127151   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     G0283             48.00
127152   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     97530             99.00
127153   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     97140             79.00
127154   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     97112             84.00
127155   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     97110             84.00
127156   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     97010             60.00
127157   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     G0283             48.00
127158   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97140             79.00
127159   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97010             60.00
127160   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97012             60.00
127161   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97110             84.00
127162   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97112             84.00
127163   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     99213            212.00
127164   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     G0283             48.00
127165   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97010             60.00
127166   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97140             79.00
127167   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97530             99.00
127168   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     99213            212.00
127169   Florida   Spine   0332772860101065   5/17/2019   Bill      8/29/2019     G0283             48.00
127170   Florida   Spine   0332772860101065   5/17/2019   Bill      8/29/2019     97010             60.00
127171   Florida   Spine   0332772860101065   5/17/2019   Bill      8/29/2019     99212            115.00
127172   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     G0283             48.00
127173   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97010             60.00
127174   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97035             48.00
127175   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97039             48.00
127176   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97140             79.00
127177   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     97110             84.00
127178   Florida   Spine   0633422850101016   5/26/2019   Bill      8/29/2019     99213            212.00
127179   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99211             84.00
127180   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283             48.00
127181   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140             79.00
127182   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010             60.00
127183   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035             48.00
127184   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97530             99.00
127185   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99211             84.00
127186   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283             48.00
127187   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010             60.00
127188   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140             79.00
127189   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035             48.00
127190   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99211             84.00
127191   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2495 of
                                                   2767

127192   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035             48.00
127193   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140             79.00
127194   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97530             99.00
127195   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     A4556             24.00
127196   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283             48.00
127197   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     97010             60.00
127198   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     97140             79.00
127199   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     G0283             48.00
127200   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     97530             99.00
127201   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     99211             84.00
127202   Florida   Spine   0409983920101023   7/19/2019   Bill      8/29/2019     99211             84.00
127203   Florida   Spine   0409983920101023   7/19/2019   Bill      8/29/2019     G0283             48.00
127204   Florida   Spine   0409983920101023   7/19/2019   Bill      8/29/2019     97010             60.00
127205   Florida   Spine   0409983920101023   7/19/2019   Bill      8/29/2019     97140             79.00
127206   Florida   Spine   0409983920101023   7/19/2019   Bill      8/29/2019     97112             84.00
127207   Florida   Spine   0409983920101023   7/19/2019   Bill      8/29/2019     97530             99.00
127208   Florida   Spine   0398146540101079   1/10/2019   Bill      8/29/2019     99213            385.00
127209   Florida   Spine   0340937800101091   7/4/2017    Bill      8/29/2019     99203            550.00
127210   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     G0283             48.00
127211   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97010             60.00
127212   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97035             48.00
127213   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97039             48.00
127214   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97140             79.00
127215   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97530             99.00
127216   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     99211             84.00
127217   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     99202            212.00
127218   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     97010             60.00
127219   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     97140             79.00
127220   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97010             60.00
127221   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97035             48.00
127222   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97039             48.00
127223   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97140             79.00
127224   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97530             99.00
127225   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     G0283             48.00
127226   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     98941             97.00
127227   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     99211             84.00
127228   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     97010             60.00
127229   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     G0283             48.00
127230   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     97110             84.00
127231   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     97140             79.00
127232   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     97039             48.00
127233   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     97140             79.00
127234   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     97530             99.00
127235   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     G0283             48.00
127236   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     97010             60.00
127237   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     97110             84.00
127238   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     99211             84.00
127239   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     99211             84.00
127240   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     97110             84.00
127241   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     97010             60.00
127242   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2496 of
                                                   2767

127243   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     97140             79.00
127244   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     97112             84.00
127245   Florida   Spine   0617937370101071   6/29/2019   Bill      8/29/2019     99211             84.00
127246   Florida   Spine   0617937370101071   6/29/2019   Bill      8/29/2019     97112             84.00
127247   Florida   Spine   0617937370101071   6/29/2019   Bill      8/29/2019     97100             84.00
127248   Florida   Spine   0617937370101071   6/29/2019   Bill      8/29/2019     97140             79.00
127249   Florida   Spine   0617937370101071   6/29/2019   Bill      8/29/2019     G0283             48.00
127250   Florida   Spine   0617937370101071   6/29/2019   Bill      8/29/2019     97010             60.00
127251   Florida   Spine   0338161060101113   5/2/2019    Bill      8/29/2019     99211             84.00
127252   Florida   Spine   0338161060101113   5/2/2019    Bill      8/29/2019     97140             79.00
127253   Florida   Spine   0338161060101113   5/2/2019    Bill      8/29/2019     97110             84.00
127254   Florida   Spine   0338161060101113   5/2/2019    Bill      8/29/2019     97010             60.00
127255   Florida   Spine   0338161060101113   5/2/2019    Bill      8/29/2019     G0283             48.00
127256   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     99211             84.00
127257   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97010             60.00
127258   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97035             48.00
127259   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97112             84.00
127260   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97140             79.00
127261   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97530             99.00
127262   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     G0283             48.00
127263   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97010             60.00
127264   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     G0283             48.00
127265   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97140             79.00
127266   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97530             99.00
127267   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     99211             84.00
127268   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97035             48.00
127269   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     99211             84.00
127270   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     97010             60.00
127271   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     G0283             48.00
127272   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     97140             79.00
127273   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     97530             99.00
127274   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97010             60.00
127275   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97010             60.00
127276   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97140             79.00
127277   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     97530             99.00
127278   Florida   Spine   0601852370101054   6/8/2019    Bill      8/29/2019     99211             84.00
127279   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     99211             84.00
127280   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     G0283             48.00
127281   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     97010             60.00
127282   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     97035             48.00
127283   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     97140             79.00
127284   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     97530             99.00
127285   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     97530             99.00
127286   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     G0283             48.00
127287   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     97010             60.00
127288   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     97140             79.00
127289   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     98940             79.00
127290   Florida   Spine   0650350380101016   6/10/2019   Bill      8/29/2019     99212            115.00
127291   Florida   Spine   0360445530101162   8/14/2019   Bill      8/29/2019     99211             84.00
127292   Florida   Spine   0360445530101162   8/14/2019   Bill      8/29/2019     97010             60.00
127293   Florida   Spine   0360445530101162   8/14/2019   Bill      8/29/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2497 of
                                                   2767

127294   Florida   Spine   0360445530101162   8/14/2019   Bill      8/29/2019     G0283            48.00
127295   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97010            60.00
127296   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97530            99.00
127297   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97110            84.00
127298   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     G0283            48.00
127299   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97012            60.00
127300   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     99211            84.00
127301   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97530            99.00
127302   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     99211            84.00
127303   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     G0283            48.00
127304   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97010            60.00
127305   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97035            48.00
127306   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97140            79.00
127307   Florida   Spine   0607188190101014   3/25/2019   Bill      8/29/2019     99211            84.00
127308   Florida   Spine   0607188190101014   3/25/2019   Bill      8/29/2019     97110            84.00
127309   Florida   Spine   0607188190101014   3/25/2019   Bill      8/29/2019     97010            60.00
127310   Florida   Spine   0607188190101014   3/25/2019   Bill      8/29/2019     97140            79.00
127311   Florida   Spine   0607188190101014   3/25/2019   Bill      8/29/2019     97530            99.00
127312   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97010            60.00
127313   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     G0283            48.00
127314   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     99211            84.00
127315   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97110            84.00
127316   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97112            84.00
127317   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97140            79.00
127318   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97010            60.00
127319   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     G0283            48.00
127320   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97140            79.00
127321   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97035            48.00
127322   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97530            99.00
127323   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     99211            84.00
127324   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     G0283            48.00
127325   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97010            60.00
127326   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97140            79.00
127327   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     99211            84.00
127328   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97110            84.00
127329   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97112            84.00
127330   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     99211            84.00
127331   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97010            60.00
127332   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     G0283            48.00
127333   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97140            79.00
127334   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97112            84.00
127335   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97110            84.00
127336   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97012            60.00
127337   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     99211            84.00
127338   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     97010            60.00
127339   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     G0283            48.00
127340   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     97140            79.00
127341   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     97110            84.00
127342   Florida   Spine   0446917430101060   7/28/2019   Bill      8/29/2019     97112            84.00
127343   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     99211            84.00
127344   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2498 of
                                                   2767

127345   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     97110            84.00
127346   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     97140            79.00
127347   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     G0283            48.00
127348   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     97012            60.00
127349   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97010            60.00
127350   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97140            79.00
127351   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97530            99.00
127352   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97112            84.00
127353   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97035            48.00
127354   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     G0283            48.00
127355   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97010            60.00
127356   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     G0283            48.00
127357   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97140            79.00
127358   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97530            99.00
127359   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     99211            84.00
127360   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     99211            84.00
127361   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     G0283            48.00
127362   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     97530            99.00
127363   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     97140            79.00
127364   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     97112            84.00
127365   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     97110            84.00
127366   Florida   Spine   0465620550101029   6/3/2019    Bill      8/29/2019     97010            60.00
127367   Florida   Spine   0587121220101039   7/20/2019   Bill      8/29/2019     G0283            48.00
127368   Florida   Spine   0587121220101039   7/20/2019   Bill      8/29/2019     99211            84.00
127369   Florida   Spine   0587121220101039   7/20/2019   Bill      8/29/2019     97530            99.00
127370   Florida   Spine   0587121220101039   7/20/2019   Bill      8/29/2019     97140            79.00
127371   Florida   Spine   0587121220101039   7/20/2019   Bill      8/29/2019     97112            84.00
127372   Florida   Spine   0587121220101039   7/20/2019   Bill      8/29/2019     97035            48.00
127373   Florida   Spine   0587121220101039   7/20/2019   Bill      8/29/2019     97010            60.00
127374   Florida   Spine   0587121220101039   7/20/2019   Bill      8/29/2019     98940            79.00
127375   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     99211            84.00
127376   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     97010            60.00
127377   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     97110            84.00
127378   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     97112            84.00
127379   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     97140            79.00
127380   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     97530            99.00
127381   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     G0283            48.00
127382   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     G0283            48.00
127383   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     97140            79.00
127384   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     97035            48.00
127385   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     97010            60.00
127386   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     97530            99.00
127387   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     99211            84.00
127388   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     G0283            48.00
127389   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97010            60.00
127390   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97035            48.00
127391   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97112            84.00
127392   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97140            79.00
127393   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97530            99.00
127394   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     99211            84.00
127395   Florida   Spine   0613782140101017   5/31/2019   Bill      8/29/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2499 of
                                                   2767

127396   Florida   Spine   0613782140101017   5/31/2019   Bill      8/29/2019     G0283             48.00
127397   Florida   Spine   0613782140101017   5/31/2019   Bill      8/29/2019     97010             60.00
127398   Florida   Spine   0613782140101017   5/31/2019   Bill      8/29/2019     97140             79.00
127399   Florida   Spine   0613782140101017   5/31/2019   Bill      8/29/2019     97530             99.00
127400   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     99211             84.00
127401   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97035             48.00
127402   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     G0283             48.00
127403   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97010             60.00
127404   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97140             79.00
127405   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97112             84.00
127406   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97530             99.00
127407   Florida   Spine   0647618710101013   5/17/2019   Bill      8/29/2019     97010             60.00
127408   Florida   Spine   0647618710101013   5/17/2019   Bill      8/29/2019     97110             84.00
127409   Florida   Spine   0647618710101013   5/17/2019   Bill      8/29/2019     G0283             48.00
127410   Florida   Spine   0647618710101013   5/17/2019   Bill      8/29/2019     97112             84.00
127411   Florida   Spine   0647618710101013   5/17/2019   Bill      8/29/2019     99211             84.00
127412   Florida   Spine   0647618710101013   5/17/2019   Bill      8/29/2019     97140             79.00
127413   Florida   Spine   0410136410101071   6/4/2019    Bill      8/29/2019     99212            115.00
127414   Florida   Spine   0410136410101071   6/4/2019    Bill      8/29/2019     97110             84.00
127415   Florida   Spine   0410136410101071   6/4/2019    Bill      8/29/2019     97140             79.00
127416   Florida   Spine   0410136410101071   6/4/2019    Bill      8/29/2019     97530             99.00
127417   Florida   Spine   0410136410101071   6/4/2019    Bill      8/29/2019     97010             60.00
127418   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     99211             84.00
127419   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97010             60.00
127420   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97012             60.00
127421   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97035             48.00
127422   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97140             79.00
127423   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     G0283             48.00
127424   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97530             99.00
127425   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     99211             84.00
127426   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     G0283             48.00
127427   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97010             60.00
127428   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97140             79.00
127429   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97112             84.00
127430   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97530             99.00
127431   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     99211             84.00
127432   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     G0283             48.00
127433   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97010             60.00
127434   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97035             48.00
127435   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97112             84.00
127436   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97140             79.00
127437   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97530             99.00
127438   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     99211             84.00
127439   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97039             48.00
127440   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     99211             84.00
127441   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     G0283             48.00
127442   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97010             60.00
127443   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97140             79.00
127444   Florida   Spine   0583970970101050   6/26/2019   Bill      8/29/2019     97530             99.00
127445   Florida   Spine   0157540070101106   7/18/2019   Bill      8/29/2019     99211             84.00
127446   Florida   Spine   0157540070101106   7/18/2019   Bill      8/29/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2500 of
                                                   2767

127447   Florida   Spine   0157540070101106   7/18/2019   Bill      8/29/2019     97140            79.00
127448   Florida   Spine   0157540070101106   7/18/2019   Bill      8/29/2019     97530            99.00
127449   Florida   Spine   0157540070101106   7/18/2019   Bill      8/29/2019     G0283            48.00
127450   Florida   Spine   0157540070101106   7/18/2019   Bill      8/29/2019     97035            48.00
127451   Florida   Spine   0393857520101138   5/15/2019   Bill      8/29/2019     99211            84.00
127452   Florida   Spine   0393857520101138   5/15/2019   Bill      8/29/2019     G0283            48.00
127453   Florida   Spine   0393857520101138   5/15/2019   Bill      8/29/2019     97010            60.00
127454   Florida   Spine   0393857520101138   5/15/2019   Bill      8/29/2019     97140            79.00
127455   Florida   Spine   0393857520101138   5/15/2019   Bill      8/29/2019     97112            84.00
127456   Florida   Spine   0393857520101138   5/15/2019   Bill      8/29/2019     97110            84.00
127457   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     99211            84.00
127458   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     98940            79.00
127459   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     G0283            48.00
127460   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97530            99.00
127461   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97140            79.00
127462   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97112            84.00
127463   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97035            48.00
127464   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97010            60.00
127465   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     99211            84.00
127466   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     97010            60.00
127467   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     97110            84.00
127468   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     97140            79.00
127469   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     G0283            48.00
127470   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     97012            60.00
127471   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     97530            99.00
127472   Florida   Spine   0634319960101010   6/24/2019   Bill      8/29/2019     99211            84.00
127473   Florida   Spine   0634319960101010   6/24/2019   Bill      8/29/2019     97110            84.00
127474   Florida   Spine   0634319960101010   6/24/2019   Bill      8/29/2019     97010            60.00
127475   Florida   Spine   0634319960101010   6/24/2019   Bill      8/29/2019     G0283            48.00
127476   Florida   Spine   0634319960101010   6/24/2019   Bill      8/29/2019     97530            99.00
127477   Florida   Spine   0583333620101014   6/26/2019   Bill      8/29/2019     97010            60.00
127478   Florida   Spine   0583333620101014   6/26/2019   Bill      8/29/2019     G0283            48.00
127479   Florida   Spine   0583333620101014   6/26/2019   Bill      8/29/2019     99211            84.00
127480   Florida   Spine   0583333620101014   6/26/2019   Bill      8/29/2019     97012            60.00
127481   Florida   Spine   0583333620101014   6/26/2019   Bill      8/29/2019     97110            84.00
127482   Florida   Spine   0653584250101022   6/17/2019   Bill      8/29/2019     99211            84.00
127483   Florida   Spine   0653584250101022   6/17/2019   Bill      8/29/2019     G0283            48.00
127484   Florida   Spine   0653584250101022   6/17/2019   Bill      8/29/2019     97140            79.00
127485   Florida   Spine   0653584250101022   6/17/2019   Bill      8/29/2019     97010            60.00
127486   Florida   Spine   0653584250101022   6/17/2019   Bill      8/29/2019     97530            99.00
127487   Florida   Spine   0653584250101022   6/17/2019   Bill      8/29/2019     97112            84.00
127488   Florida   Spine   0653584250101022   6/17/2019   Bill      8/29/2019     99211            84.00
127489   Florida   Spine   0653584250101022   6/17/2019   Bill      8/29/2019     97010            60.00
127490   Florida   Spine   0653584250101022   6/17/2019   Bill      8/29/2019     97110            84.00
127491   Florida   Spine   0653584250101022   6/17/2019   Bill      8/29/2019     97140            79.00
127492   Florida   Spine   0653584250101022   6/17/2019   Bill      8/29/2019     97530            99.00
127493   Florida   Spine   0653584250101022   6/17/2019   Bill      8/29/2019     G0283            48.00
127494   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97010            60.00
127495   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     99211            84.00
127496   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97140            79.00
127497   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2501 of
                                                   2767

127498   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97530             99.00
127499   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97140             79.00
127500   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97035             48.00
127501   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97010             60.00
127502   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     99211             84.00
127503   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010             60.00
127504   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283             48.00
127505   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140             79.00
127506   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035             48.00
127507   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97530             99.00
127508   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99211             84.00
127509   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99211             84.00
127510   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283             48.00
127511   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010             60.00
127512   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140             79.00
127513   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035             48.00
127514   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99211             84.00
127515   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010             60.00
127516   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035             48.00
127517   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140             79.00
127518   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97530             99.00
127519   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283             48.00
127520   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     G0283             48.00
127521   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     97140             79.00
127522   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     97010             60.00
127523   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     97530             99.00
127524   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     99212            115.00
127525   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     97012             60.00
127526   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     98940             79.00
127527   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     97010             60.00
127528   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     G0283             48.00
127529   Florida   Spine   0634319960101028   7/10/2019   Bill      8/29/2019     99211             84.00
127530   Florida   Spine   0634319960101028   7/10/2019   Bill      8/29/2019     97110             84.00
127531   Florida   Spine   0634319960101028   7/10/2019   Bill      8/29/2019     97010             60.00
127532   Florida   Spine   0634319960101028   7/10/2019   Bill      8/29/2019     G0283             48.00
127533   Florida   Spine   0634319960101028   7/10/2019   Bill      8/29/2019     97530             99.00
127534   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     99203            302.00
127535   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97010             60.00
127536   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97140             79.00
127537   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     A4556             24.00
127538   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     G0283             48.00
127539   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97035             48.00
127540   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97010             60.00
127541   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97035             48.00
127542   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97140             79.00
127543   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     A4556             24.00
127544   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     G0283             48.00
127545   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     99203            302.00
127546   Florida   Spine   0114103350101049   6/7/2019    Bill      8/29/2019     99211             84.00
127547   Florida   Spine   0114103350101049   6/7/2019    Bill      8/29/2019     97010             60.00
127548   Florida   Spine   0114103350101049   6/7/2019    Bill      8/29/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2502 of
                                                   2767

127549   Florida   Spine   0114103350101049   6/7/2019    Bill      8/29/2019     97530             99.00
127550   Florida   Spine   0114103350101049   6/7/2019    Bill      8/29/2019     97140             79.00
127551   Florida   Spine   0114103350101049   6/7/2019    Bill      8/29/2019     97112             84.00
127552   Florida   Spine   0409983920101023   7/19/2019   Bill      8/29/2019     99211             84.00
127553   Florida   Spine   0409983920101023   7/19/2019   Bill      8/29/2019     G0283             48.00
127554   Florida   Spine   0409983920101023   7/19/2019   Bill      8/29/2019     97010             60.00
127555   Florida   Spine   0409983920101023   7/19/2019   Bill      8/29/2019     97140             79.00
127556   Florida   Spine   0409983920101023   7/19/2019   Bill      8/29/2019     97112             84.00
127557   Florida   Spine   0409983920101023   7/19/2019   Bill      8/29/2019     97530             99.00
127558   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     99211             84.00
127559   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     97110             84.00
127560   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     97010             60.00
127561   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     G0283             48.00
127562   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     97140             79.00
127563   Florida   Spine   0581211860101013   6/17/2019   Bill      8/29/2019     97112             84.00
127564   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     99211             84.00
127565   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     97010             60.00
127566   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     G0283             48.00
127567   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     97110             84.00
127568   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     97140             79.00
127569   Florida   Spine   0411217460101051   6/20/2019   Bill      8/29/2019     97012             60.00
127570   Florida   Spine   0639073440101019   8/19/2019   Bill      8/29/2019     99203            302.00
127571   Florida   Spine   0639073440101019   8/19/2019   Bill      8/29/2019     97010             60.00
127572   Florida   Spine   0639073440101019   8/19/2019   Bill      8/29/2019     97035             48.00
127573   Florida   Spine   0639073440101019   8/19/2019   Bill      8/29/2019     97140             79.00
127574   Florida   Spine   0639073440101019   8/19/2019   Bill      8/29/2019     A4556             24.00
127575   Florida   Spine   0639073440101019   8/19/2019   Bill      8/29/2019     G0283             48.00
127576   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     99211             84.00
127577   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     97010             60.00
127578   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     97140             79.00
127579   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     G0283             48.00
127580   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     97110             84.00
127581   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     97012             60.00
127582   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     99211             84.00
127583   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     97010             60.00
127584   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     97110             84.00
127585   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     97140             79.00
127586   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     G0283             48.00
127587   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     97012             60.00
127588   Florida   Spine   0607696940101019   6/1/2019    Bill      8/29/2019     99211             84.00
127589   Florida   Spine   0607696940101019   6/1/2019    Bill      8/29/2019     97010             60.00
127590   Florida   Spine   0607696940101019   6/1/2019    Bill      8/29/2019     G0283             48.00
127591   Florida   Spine   0607696940101019   6/1/2019    Bill      8/29/2019     97110             84.00
127592   Florida   Spine   0607696940101019   6/1/2019    Bill      8/29/2019     97012             60.00
127593   Florida   Spine   0607696940101019   6/1/2019    Bill      8/29/2019     97140             79.00
127594   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     99211             84.00
127595   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     G0283             48.00
127596   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97530             99.00
127597   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97140             79.00
127598   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97112             84.00
127599   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2503 of
                                                   2767

127600   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97035            48.00
127601   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     98940            79.00
127602   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     99211            84.00
127603   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     97140            79.00
127604   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     97012            60.00
127605   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     97110            84.00
127606   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     G0283            48.00
127607   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     97010            60.00
127608   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     99211            84.00
127609   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     G0283            48.00
127610   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97530            99.00
127611   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97140            79.00
127612   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97112            84.00
127613   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97110            84.00
127614   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97010            60.00
127615   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     99211            84.00
127616   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97010            60.00
127617   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97035            48.00
127618   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97112            84.00
127619   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97140            79.00
127620   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     97530            99.00
127621   Florida   Spine   0502639740101066   7/16/2019   Bill      8/29/2019     G0283            48.00
127622   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     99211            84.00
127623   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     97010            60.00
127624   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     97035            48.00
127625   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     97112            84.00
127626   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     97140            79.00
127627   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     97530            99.00
127628   Florida   Spine   0545889550101040   7/23/2019   Bill      8/29/2019     G0283            48.00
127629   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97010            60.00
127630   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97530            99.00
127631   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97110            84.00
127632   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     G0283            48.00
127633   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97012            60.00
127634   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     99211            84.00
127635   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97012            60.00
127636   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     99211            84.00
127637   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     G0283            48.00
127638   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     98940            79.00
127639   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97530            99.00
127640   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97140            79.00
127641   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97112            84.00
127642   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97110            84.00
127643   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97010            60.00
127644   Florida   Spine   0577202370101144   7/9/2019    Bill      8/29/2019     99211            84.00
127645   Florida   Spine   0577202370101144   7/9/2019    Bill      8/29/2019     97010            60.00
127646   Florida   Spine   0577202370101144   7/9/2019    Bill      8/29/2019     97140            79.00
127647   Florida   Spine   0577202370101144   7/9/2019    Bill      8/29/2019     G0283            48.00
127648   Florida   Spine   0577202370101144   7/9/2019    Bill      8/29/2019     97530            99.00
127649   Florida   Spine   0577202370101144   7/9/2019    Bill      8/29/2019     97012            60.00
127650   Florida   Spine   0577202370101144   7/9/2019    Bill      8/29/2019     97110            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2504 of
                                                   2767

127651   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97010             60.00
127652   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97035             48.00
127653   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97039             48.00
127654   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97140             79.00
127655   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97530             99.00
127656   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     G0283             48.00
127657   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     98941             97.00
127658   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     99211             84.00
127659   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97010             60.00
127660   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97012             60.00
127661   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97035             48.00
127662   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97140             79.00
127663   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     G0283             48.00
127664   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97530             99.00
127665   Florida   Spine   0641934550101013   7/19/2019   Bill      8/29/2019     G0283             48.00
127666   Florida   Spine   0641934550101013   7/19/2019   Bill      8/29/2019     97140             79.00
127667   Florida   Spine   0641934550101013   7/19/2019   Bill      8/29/2019     97010             60.00
127668   Florida   Spine   0641934550101013   7/19/2019   Bill      8/29/2019     97530             99.00
127669   Florida   Spine   0641934550101013   7/19/2019   Bill      8/29/2019     99211             84.00
127670   Florida   Spine   0641934550101013   7/19/2019   Bill      8/29/2019     97039             48.00
127671   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     99212            115.00
127672   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     G0283             48.00
127673   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     97530             99.00
127674   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     97112             84.00
127675   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     97012             60.00
127676   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     97010             60.00
127677   Florida   Spine   0493752610101099   7/19/2019   Bill      8/29/2019     98941             97.00
127678   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99211             84.00
127679   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283             48.00
127680   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010             60.00
127681   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140             79.00
127682   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035             48.00
127683   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     99211             84.00
127684   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     97010             60.00
127685   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     97035             48.00
127686   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     97112             84.00
127687   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     97140             79.00
127688   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     97530             99.00
127689   Florida   Spine   0495874120101035   5/18/2019   Bill      8/29/2019     G0283             48.00
127690   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     G0283             48.00
127691   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97010             60.00
127692   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97035             48.00
127693   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97039             48.00
127694   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97140             79.00
127695   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97530             99.00
127696   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     99211             84.00
127697   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     99211             84.00
127698   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     97010             60.00
127699   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     97140             79.00
127700   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     G0283             48.00
127701   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2505 of
                                                   2767

127702   Florida   Spine   0554716960101047   7/3/2019    Bill      8/29/2019     97112            84.00
127703   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97010            60.00
127704   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     G0283            48.00
127705   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97140            79.00
127706   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97035            48.00
127707   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97530            99.00
127708   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     99211            84.00
127709   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010            60.00
127710   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283            48.00
127711   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140            79.00
127712   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035            48.00
127713   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97530            99.00
127714   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99211            84.00
127715   Florida   Spine   0653367410101011   6/4/2019    Bill      8/29/2019     99211            84.00
127716   Florida   Spine   0653367410101011   6/4/2019    Bill      8/29/2019     97530            99.00
127717   Florida   Spine   0653367410101011   6/4/2019    Bill      8/29/2019     97140            79.00
127718   Florida   Spine   0653367410101011   6/4/2019    Bill      8/29/2019     97010            60.00
127719   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99211            84.00
127720   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010            60.00
127721   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035            48.00
127722   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140            79.00
127723   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97530            99.00
127724   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283            48.00
127725   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     99211            84.00
127726   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     G0283            48.00
127727   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97010            60.00
127728   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97035            48.00
127729   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97112            84.00
127730   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97140            79.00
127731   Florida   Spine   0444470920101028   8/7/2019    Bill      8/29/2019     97530            99.00
127732   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97530            99.00
127733   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     99211            84.00
127734   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     G0283            48.00
127735   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97010            60.00
127736   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97035            48.00
127737   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97140            79.00
127738   Florida   Spine   0397149170101048   7/12/2019   Bill      8/29/2019     G0283            48.00
127739   Florida   Spine   0397149170101048   7/12/2019   Bill      8/29/2019     97010            60.00
127740   Florida   Spine   0397149170101048   7/12/2019   Bill      8/29/2019     97140            79.00
127741   Florida   Spine   0397149170101048   7/12/2019   Bill      8/29/2019     97012            60.00
127742   Florida   Spine   0397149170101048   7/12/2019   Bill      8/29/2019     97530            99.00
127743   Florida   Spine   0397149170101048   7/12/2019   Bill      8/29/2019     99211            84.00
127744   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     G0283            48.00
127745   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     97010            60.00
127746   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     97039            48.00
127747   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     97035            48.00
127748   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     97140            79.00
127749   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     97110            84.00
127750   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     99211            84.00
127751   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     G0283            48.00
127752   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2506 of
                                                   2767

127753   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97530             99.00
127754   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97035             48.00
127755   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97010             60.00
127756   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     99211             84.00
127757   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     97010             60.00
127758   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     97110             84.00
127759   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     97140             79.00
127760   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     G0283             48.00
127761   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     97012             60.00
127762   Florida   Spine   8668116740000001   7/3/2019    Bill      8/29/2019     97530             99.00
127763   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     99203            302.00
127764   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     A4556             24.00
127765   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     97010             60.00
127766   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     97140             79.00
127767   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     97035             48.00
127768   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     97010             60.00
127769   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     97012             60.00
127770   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     97035             48.00
127771   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     97140             79.00
127772   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     97530             99.00
127773   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     G0283             48.00
127774   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     99211             84.00
127775   Florida   Spine   0581581640101025   8/9/2019    Bill      8/29/2019     99211             84.00
127776   Florida   Spine   0581581640101025   8/9/2019    Bill      8/29/2019     97010             60.00
127777   Florida   Spine   0581581640101025   8/9/2019    Bill      8/29/2019     G0283             48.00
127778   Florida   Spine   0581581640101025   8/9/2019    Bill      8/29/2019     97140             79.00
127779   Florida   Spine   0581581640101025   8/9/2019    Bill      8/29/2019     97110             84.00
127780   Florida   Spine   0581581640101025   8/9/2019    Bill      8/29/2019     97530             99.00
127781   Florida   Spine   0581581640101025   8/9/2019    Bill      8/29/2019     97035             48.00
127782   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     99211             84.00
127783   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97010             60.00
127784   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97110             84.00
127785   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97112             84.00
127786   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97140             79.00
127787   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97530             99.00
127788   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     G0283             48.00
127789   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     99211             84.00
127790   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97010             60.00
127791   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97110             84.00
127792   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97112             84.00
127793   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97140             79.00
127794   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97530             99.00
127795   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     G0283             48.00
127796   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     97010             60.00
127797   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     97140             79.00
127798   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     G0283             48.00
127799   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     97530             99.00
127800   Florida   Spine   0565314300101039   6/29/2019   Bill      8/29/2019     99211             84.00
127801   Florida   Spine   0350615160101045   7/1/2019    Bill      8/29/2019     99211             84.00
127802   Florida   Spine   0350615160101045   7/1/2019    Bill      8/29/2019     97010             60.00
127803   Florida   Spine   0350615160101045   7/1/2019    Bill      8/29/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2507 of
                                                   2767

127804   Florida   Spine   0350615160101045   7/1/2019    Bill      8/29/2019     97110            84.00
127805   Florida   Spine   0350615160101045   7/1/2019    Bill      8/29/2019     97140            79.00
127806   Florida   Spine   0350615160101045   7/1/2019    Bill      8/29/2019     97012            60.00
127807   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97010            60.00
127808   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     G0283            48.00
127809   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97530            99.00
127810   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97140            79.00
127811   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97035            48.00
127812   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97110            84.00
127813   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     99211            84.00
127814   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     99211            84.00
127815   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     G0283            48.00
127816   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97010            60.00
127817   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97140            79.00
127818   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97530            99.00
127819   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97035            48.00
127820   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     99211            84.00
127821   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97010            60.00
127822   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97140            79.00
127823   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     G0283            48.00
127824   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97035            48.00
127825   Florida   Spine   0448293010101203   8/18/2019   Bill      8/29/2019     97530            99.00
127826   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97010            60.00
127827   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     99211            84.00
127828   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97140            79.00
127829   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     G0283            48.00
127830   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97530            99.00
127831   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97010            60.00
127832   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     G0283            48.00
127833   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     99211            84.00
127834   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     97140            79.00
127835   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     98940            79.00
127836   Florida   Spine   0497175480101021   5/4/2019    Bill      8/29/2019     98943            79.00
127837   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     99211            84.00
127838   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     97010            60.00
127839   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     97140            79.00
127840   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     G0283            48.00
127841   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     97110            84.00
127842   Florida   Spine   0367213410101097   8/1/2019    Bill      8/29/2019     97039            48.00
127843   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     99211            84.00
127844   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     G0283            48.00
127845   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97530            99.00
127846   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97140            79.00
127847   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97112            84.00
127848   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97035            48.00
127849   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     97010            60.00
127850   Florida   Spine   0505897280101063   7/3/2019    Bill      8/29/2019     98941            97.00
127851   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     99211            84.00
127852   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     97010            60.00
127853   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     97110            84.00
127854   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2508 of
                                                   2767

127855   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     97140            79.00
127856   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     97530            99.00
127857   Florida   Spine   0296271760101071   6/13/2019   Bill      8/29/2019     G0283            48.00
127858   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     99211            84.00
127859   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     G0283            48.00
127860   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97530            99.00
127861   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97140            79.00
127862   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97112            84.00
127863   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97110            84.00
127864   Florida   Spine   0659301680101017   5/9/2019    Bill      8/29/2019     97010            60.00
127865   Florida   Spine   0338161060101113   5/2/2019    Bill      8/29/2019     99211            84.00
127866   Florida   Spine   0338161060101113   5/2/2019    Bill      8/29/2019     97140            79.00
127867   Florida   Spine   0338161060101113   5/2/2019    Bill      8/29/2019     97110            84.00
127868   Florida   Spine   0338161060101113   5/2/2019    Bill      8/29/2019     97010            60.00
127869   Florida   Spine   0338161060101113   5/2/2019    Bill      8/29/2019     G0283            48.00
127870   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     97010            60.00
127871   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     97039            48.00
127872   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     G0283            48.00
127873   Florida   Spine   0638832380101028   6/27/2019   Bill      8/29/2019     98941            97.00
127874   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     99211            84.00
127875   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97010            60.00
127876   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97110            84.00
127877   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97112            84.00
127878   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97140            79.00
127879   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     97530            99.00
127880   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     G0283            48.00
127881   Florida   Spine   0607250220101016   6/3/2019    Bill      8/29/2019     98940            79.00
127882   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97010            60.00
127883   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97035            48.00
127884   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97039            48.00
127885   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97140            79.00
127886   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97530            99.00
127887   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     G0283            48.00
127888   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     98941            97.00
127889   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99211            84.00
127890   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283            48.00
127891   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010            60.00
127892   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140            79.00
127893   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035            48.00
127894   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     99211            84.00
127895   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     G0283            48.00
127896   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     97140            79.00
127897   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     97010            60.00
127898   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     97530            99.00
127899   Florida   Spine   0621609400101025   7/12/2019   Bill      8/29/2019     97110            84.00
127900   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035            48.00
127901   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97530            99.00
127902   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99211            84.00
127903   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283            48.00
127904   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140            79.00
127905   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2509 of
                                                   2767

127906   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97010            60.00
127907   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     G0283            48.00
127908   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97140            79.00
127909   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97035            48.00
127910   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     97530            99.00
127911   Florida   Spine   0332633750101047   8/14/2019   Bill      8/29/2019     99211            84.00
127912   Florida   Spine   0653367410101011   6/4/2019    Bill      8/29/2019     97010            60.00
127913   Florida   Spine   0653367410101011   6/4/2019    Bill      8/29/2019     97140            79.00
127914   Florida   Spine   0653367410101011   6/4/2019    Bill      8/29/2019     97530            99.00
127915   Florida   Spine   0653367410101011   6/4/2019    Bill      8/29/2019     99211            84.00
127916   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     G0283            48.00
127917   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97530            99.00
127918   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97140            79.00
127919   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97035            48.00
127920   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     97010            60.00
127921   Florida   Spine   0418597840101035   7/15/2019   Bill      8/29/2019     99211            84.00
127922   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     G0283            48.00
127923   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97010            60.00
127924   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97035            48.00
127925   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97140            79.00
127926   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97012            60.00
127927   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     97530            99.00
127928   Florida   Spine   0600007060101077   7/26/2019   Bill      8/29/2019     99211            84.00
127929   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     G0283            48.00
127930   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97010            60.00
127931   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97035            48.00
127932   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97112            84.00
127933   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97140            79.00
127934   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     97530            99.00
127935   Florida   Spine   0605108930101027   8/5/2019    Bill      8/29/2019     99211            84.00
127936   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     99211            84.00
127937   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97035            48.00
127938   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     G0283            48.00
127939   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97010            60.00
127940   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97140            79.00
127941   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97112            84.00
127942   Florida   Spine   0070259500101057   7/23/2019   Bill      8/29/2019     97530            99.00
127943   Florida   Spine   0590496530101035   6/17/2019   Bill      8/29/2019     97010            60.00
127944   Florida   Spine   0590496530101035   6/17/2019   Bill      8/29/2019     97140            79.00
127945   Florida   Spine   0590496530101035   6/17/2019   Bill      8/29/2019     G0283            48.00
127946   Florida   Spine   0590496530101035   6/17/2019   Bill      8/29/2019     97110            84.00
127947   Florida   Spine   0590496530101035   6/17/2019   Bill      8/29/2019     97530            99.00
127948   Florida   Spine   0590496530101035   6/17/2019   Bill      8/29/2019     99211            84.00
127949   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     99211            84.00
127950   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     97010            60.00
127951   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     G0283            48.00
127952   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     97140            79.00
127953   Florida   Spine   0293954420101010   6/11/2019   Bill      8/29/2019     97530            99.00
127954   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97010            60.00
127955   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     G0283            48.00
127956   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2510 of
                                                   2767

127957   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97110             84.00
127958   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97112             84.00
127959   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97140             79.00
127960   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97530             99.00
127961   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     99211             84.00
127962   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     G0283             48.00
127963   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97010             60.00
127964   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97035             48.00
127965   Florida   Spine   0559601200101038   8/9/2019    Bill      8/29/2019     97140             79.00
127966   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     G0283             48.00
127967   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97010             60.00
127968   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97140             79.00
127969   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     99211             84.00
127970   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97110             84.00
127971   Florida   Spine   0429084450101016   6/1/2019    Bill      8/29/2019     97112             84.00
127972   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     G0283             48.00
127973   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     97010             60.00
127974   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     97039             48.00
127975   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     97035             48.00
127976   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     97140             79.00
127977   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     97110             84.00
127978   Florida   Spine   0126489720101090   6/13/2019   Bill      8/29/2019     99211             84.00
127979   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     99211             84.00
127980   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     97010             60.00
127981   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     G0283             48.00
127982   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     97140             79.00
127983   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     97530             99.00
127984   Florida   Spine   0356081230101370   5/2/2019    Bill      8/29/2019     97110             84.00
127985   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97010             60.00
127986   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97012             60.00
127987   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97035             48.00
127988   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97140             79.00
127989   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     97530             99.00
127990   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     G0283             48.00
127991   Florida   Spine   0423220350101328   8/17/2019   Bill      8/29/2019     99211             84.00
127992   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97010             60.00
127993   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     G0283             48.00
127994   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97140             79.00
127995   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97530             99.00
127996   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     99211             84.00
127997   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97012             60.00
127998   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97010             60.00
127999   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97530             99.00
128000   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97110             84.00
128001   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     G0283             48.00
128002   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     97012             60.00
128003   Florida   Spine   0563701420101034   6/13/2019   Bill      8/29/2019     99211             84.00
128004   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     99212            115.00
128005   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97010             60.00
128006   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     G0283             48.00
128007   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2511 of
                                                   2767

128008   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97530             99.00
128009   Florida   Spine   0352144580101202   4/24/2019   Bill      8/29/2019     97112             84.00
128010   Florida   Spine   0628885060101017   5/22/2019   Bill      8/29/2019     99212            115.00
128011   Florida   Spine   0579207850101033   6/10/2019   Bill      8/29/2019     97010             60.00
128012   Florida   Spine   0579207850101033   6/10/2019   Bill      8/29/2019     97012             60.00
128013   Florida   Spine   0579207850101033   6/10/2019   Bill      8/29/2019     97530             99.00
128014   Florida   Spine   0579207850101033   6/10/2019   Bill      8/29/2019     97140             79.00
128015   Florida   Spine   0579207850101033   6/10/2019   Bill      8/29/2019     G0283             48.00
128016   Florida   Spine   0579207850101033   6/10/2019   Bill      8/29/2019     99211             84.00
128017   Florida   Spine   0591231420101012   6/9/2019    Bill      8/29/2019     97010             60.00
128018   Florida   Spine   0591231420101012   6/9/2019    Bill      8/29/2019     97140             79.00
128019   Florida   Spine   0591231420101012   6/9/2019    Bill      8/29/2019     97039             48.00
128020   Florida   Spine   0591231420101012   6/9/2019    Bill      8/29/2019     99212            115.00
128021   Florida   Spine   0591231420101012   6/9/2019    Bill      8/29/2019     97110             84.00
128022   Florida   Spine   0591231420101012   6/9/2019    Bill      8/29/2019     G0283             48.00
128023   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     99211             84.00
128024   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97010             60.00
128025   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97035             48.00
128026   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97140             79.00
128027   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     97530             99.00
128028   Florida   Spine   0419069140101049   8/16/2019   Bill      8/29/2019     G0283             48.00
128029   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     99211             84.00
128030   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     A4556             24.00
128031   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     97010             60.00
128032   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     97035             48.00
128033   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     97014             48.00
128034   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     97140             79.00
128035   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     97112             84.00
128036   Florida   Spine   0336394200101090   7/14/2019   Bill      8/29/2019     97530             99.00
128037   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97010             60.00
128038   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     99211             84.00
128039   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97110             84.00
128040   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97112             84.00
128041   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97140             79.00
128042   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97530             99.00
128043   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     G0283             48.00
128044   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     99211             84.00
128045   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97010             60.00
128046   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97110             84.00
128047   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97112             84.00
128048   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97140             79.00
128049   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     97530             99.00
128050   Florida   Spine   0652183750101011   5/13/2019   Bill      8/29/2019     G0283             48.00
128051   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     99213            212.00
128052   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     97010             60.00
128053   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     97012             60.00
128054   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     G0283             48.00
128055   Florida   Spine   0322308720101045   4/12/2019   Bill      8/29/2019     98940             79.00
128056   Florida   Spine   0438722620101056   8/20/2019   Bill      8/29/2019     99203            302.00
128057   Florida   Spine   0438722620101056   8/20/2019   Bill      8/29/2019     97010             60.00
128058   Florida   Spine   0438722620101056   8/20/2019   Bill      8/29/2019     A4556             24.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2512 of
                                                   2767

128059   Florida   Spine   0438722620101056   8/20/2019   Bill      8/29/2019     G0283            48.00
128060   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     97010            60.00
128061   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     97012            60.00
128062   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     97035            48.00
128063   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     97140            79.00
128064   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     97530            99.00
128065   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     G0283            48.00
128066   Florida   Spine   0011806390101159   8/18/2019   Bill      8/29/2019     99211            84.00
128067   Florida   Spine   0427270900101019   8/2/2019    Bill      8/29/2019     99211            84.00
128068   Florida   Spine   0427270900101019   8/2/2019    Bill      8/29/2019     G0283            48.00
128069   Florida   Spine   0427270900101019   8/2/2019    Bill      8/29/2019     97140            79.00
128070   Florida   Spine   0427270900101019   8/2/2019    Bill      8/29/2019     97010            60.00
128071   Florida   Spine   0427270900101019   8/2/2019    Bill      8/29/2019     97110            84.00
128072   Florida   Spine   0427270900101019   8/2/2019    Bill      8/29/2019     97039            48.00
128073   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     99211            84.00
128074   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     97140            79.00
128075   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     97012            60.00
128076   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     97110            84.00
128077   Florida   Spine   0562869750101113   5/26/2019   Bill      8/29/2019     97010            60.00
128078   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     99211            84.00
128079   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97010            60.00
128080   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97035            48.00
128081   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97112            84.00
128082   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97140            79.00
128083   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     97530            99.00
128084   Florida   Spine   0602763810101035   4/14/2019   Bill      8/29/2019     G0283            48.00
128085   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     99211            84.00
128086   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97010            60.00
128087   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     G0283            48.00
128088   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97140            79.00
128089   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97112            84.00
128090   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97110            84.00
128091   Florida   Spine   0446917430101052   7/14/2019   Bill      8/29/2019     97012            60.00
128092   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97010            60.00
128093   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     G0283            48.00
128094   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97530            99.00
128095   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97140            79.00
128096   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97035            48.00
128097   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     97110            84.00
128098   Florida   Spine   0357375050101111   7/22/2019   Bill      8/29/2019     99211            84.00
128099   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97010            60.00
128100   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97035            48.00
128101   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97039            48.00
128102   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97140            79.00
128103   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     97530            99.00
128104   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     G0283            48.00
128105   Florida   Spine   0653444030101034   8/14/2019   Bill      8/29/2019     98941            97.00
128106   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97110            84.00
128107   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      99211            84.00
128108   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      G0283            48.00
128109   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2513 of
                                                   2767

128110   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97140               79.00
128111   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97112               84.00
128112   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97530               99.00
128113   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      99211               84.00
128114   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      G0283               48.00
128115   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97010               60.00
128116   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97530               99.00
128117   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97140               79.00
128118   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97110               84.00
128119   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      99211               84.00
128120   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      G0283               48.00
128121   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97010               60.00
128122   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97530               99.00
128123   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97140               79.00
128124   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97112               84.00
128125   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      G0283               48.00
128126   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      99211               84.00
128127   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97010               60.00
128128   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97110               84.00
128129   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97112               84.00
128130   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97140               79.00
128131   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97530               99.00
128132   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      99211               84.00
128133   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97010               60.00
128134   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97110               84.00
128135   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97112               84.00
128136   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97140               79.00
128137   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97530               99.00
128138   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      G0283               48.00
128139   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      G0283               48.00
128140   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      99211               84.00
128141   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97010               60.00
128142   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97110               84.00
128143   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97112               84.00
128144   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97140               79.00
128145   Florida   Spine   0648844600101017   3/9/2019    Bill      9/3/2019      97530               99.00
128146   Florida   Spine   0510624750101040   6/14/2019   Bill      9/3/2019      99203              550.00
128147   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      99213              385.00
128148   Florida   Spine   0538757120101080   7/9/2019    Bill      9/3/2019      72141            2,145.00
128149   Florida   Spine   0538757120101080   7/9/2019    Bill      9/3/2019      72148            2,145.00
128150   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      72141            2,145.00
128151   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      72148            2,145.00
128152   Florida   Spine   0640152160101015   4/30/2019   Bill      9/3/2019      73221            1,925.00
128153   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      72141            2,145.00
128154   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      72148            2,145.00
128155   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      73221            1,925.00
128156   Florida   Spine   0600999220101049   6/25/2019   Bill      9/3/2019      72141            2,145.00
128157   Florida   Spine   0600999220101049   6/25/2019   Bill      9/3/2019      72148            2,145.00
128158   Florida   Spine   0615444000101029   7/28/2019   Bill      9/3/2019      72141            2,145.00
128159   Florida   Spine   0615444000101029   7/28/2019   Bill      9/3/2019      72148            2,145.00
128160   Florida   Spine   0129917190101072   6/23/2019   Bill      9/3/2019      99213              385.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2514 of
                                                   2767

128161   Florida   Spine   0129917190101072   6/23/2019   Bill      9/3/2019      62323            2,200.00
128162   Florida   Spine   0129917190101072   6/23/2019   Bill      9/3/2019      J1040               75.00
128163   Florida   Spine   0129917190101072   6/23/2019   Bill      9/3/2019      J2001              115.50
128164   Florida   Spine   0129917190101072   6/23/2019   Bill      9/3/2019      Q9965               25.00
128165   Florida   Spine   0553916580101044   3/15/2019   Bill      9/3/2019      99213              385.00
128166   Florida   Spine   0526379830101047   2/1/2019    Bill      9/3/2019      73030              165.00
128167   Florida   Spine   0647618710101013   5/17/2019   Bill      9/3/2019      99213              385.00
128168   Florida   Spine   0112438410101080   5/8/2019    Bill      9/3/2019      99213              385.00
128169   Florida   Spine   0393857520101138   5/15/2019   Bill      9/3/2019      99213              385.00
128170   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      99203              550.00
128171   Florida   Spine   0649986960101027   5/25/2019   Bill      9/3/2019      99203              550.00
128172   Florida   Spine   0070259500101057   7/23/2019   Bill      9/3/2019      99203              550.00
128173   Florida   Spine   0461343740101023   6/29/2018   Bill      9/3/2019      99213              385.00
128174   Florida   Spine   0643867010101017   1/13/2019   Bill      9/3/2019      99213              385.00
128175   Florida   Spine   0347404860101043   2/28/2019   Bill      9/3/2019      99213              385.00
128176   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      99203              550.00
128177   Florida   Spine   0463006380101037   2/7/2019    Bill      9/3/2019      99213              385.00
128178   Florida   Spine   0463006380101037   2/7/2019    Bill      9/3/2019      64493            1,980.00
128179   Florida   Spine   0463006380101037   2/7/2019    Bill      9/3/2019      64494              990.00
128180   Florida   Spine   0463006380101037   2/7/2019    Bill      9/3/2019      J1020               35.00
128181   Florida   Spine   0463006380101037   2/7/2019    Bill      9/3/2019      J3490               27.50
128182   Florida   Spine   0463006380101037   2/7/2019    Bill      9/3/2019      J3301               38.50
128183   Florida   Spine   0395197960101076   8/11/2019   Bill      9/3/2019      99203              550.00
128184   Florida   Spine   0495062910101015   7/29/2019   Bill      9/3/2019      99213              385.00
128185   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      99203              302.00
128186   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97010               60.00
128187   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      G0283               48.00
128188   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      A4556               24.00
128189   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97035               48.00
128190   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97110               84.00
128191   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      99203              550.00
128192   Florida   Spine   0562968810101046   5/27/2019   Bill      9/3/2019      97010               60.00
128193   Florida   Spine   0562968810101046   5/27/2019   Bill      9/3/2019      97012               60.00
128194   Florida   Spine   0562968810101046   5/27/2019   Bill      9/3/2019      97140               79.00
128195   Florida   Spine   0562968810101046   5/27/2019   Bill      9/3/2019      98940               79.00
128196   Florida   Spine   0562968810101046   5/27/2019   Bill      9/3/2019      G0283               48.00
128197   Florida   Spine   0562968810101046   5/27/2019   Bill      9/3/2019      97035               48.00
128198   Florida   Spine   0607250220101016   6/3/2019    Bill      9/3/2019      99213              385.00
128199   Florida   Spine   0649244010101039   8/6/2019    Bill      9/3/2019      99203              550.00
128200   Florida   Spine   0495874120101035   5/18/2019   Bill      9/3/2019      99203              550.00
128201   Florida   Spine   0509704860101115   6/6/2019    Bill      9/3/2019      62323            2,200.00
128202   Florida   Spine   0509704860101115   6/6/2019    Bill      9/3/2019      J2001              115.50
128203   Florida   Spine   0509704860101115   6/6/2019    Bill      9/3/2019      J1040               75.00
128204   Florida   Spine   0509704860101115   6/6/2019    Bill      9/3/2019      Q9965               25.00
128205   Florida   Spine   0509704860101115   6/6/2019    Bill      9/3/2019      82950               25.00
128206   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      99203              550.00
128207   Florida   Spine   0352144580101202   4/24/2019   Bill      9/3/2019      99203              550.00
128208   Florida   Spine   0612545200101016   1/11/2019   Bill      9/3/2019      99213              385.00
128209   Florida   Spine   0612545200101016   1/11/2019   Bill      9/3/2019      62323            2,200.00
128210   Florida   Spine   0612545200101016   1/11/2019   Bill      9/3/2019      J2001              115.50
128211   Florida   Spine   0612545200101016   1/11/2019   Bill      9/3/2019      J1040               75.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2515 of
                                                   2767

128212   Florida   Spine   0612545200101016   1/11/2019   Bill      9/3/2019      Q9965             25.00
128213   Florida   Spine   0577202370101144   7/9/2019    Bill      9/3/2019      99213            385.00
128214   Florida   Spine   0424790000101026   4/26/2019   Bill      9/3/2019      99213            385.00
128215   Florida   Spine   0424790000101026   4/26/2019   Bill      9/3/2019      20610            330.00
128216   Florida   Spine   0424790000101026   4/26/2019   Bill      9/3/2019      J2001             38.50
128217   Florida   Spine   0424790000101026   4/26/2019   Bill      9/3/2019      J3301             38.50
128218   Florida   Spine   0352144580101202   4/24/2019   Bill      9/3/2019      99203            550.00
128219   Florida   Spine   0605108930101027   8/5/2019    Bill      9/3/2019      99203            550.00
128220   Florida   Spine   0338161060101113   5/2/2019    Bill      9/3/2019      99213            385.00
128221   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      99211             84.00
128222   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      97010             60.00
128223   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      G0283             48.00
128224   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      97140             79.00
128225   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      97110             84.00
128226   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      97112             84.00
128227   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      99211             84.00
128228   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97010             60.00
128229   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      G0283             48.00
128230   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97140             79.00
128231   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97110             84.00
128232   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97530             99.00
128233   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97035             48.00
128234   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97012             60.00
128235   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      97010             60.00
128236   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      G0283             48.00
128237   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      99211             84.00
128238   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      97110             84.00
128239   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      97140             79.00
128240   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      97039             48.00
128241   Florida   Spine   0409983920101023   7/19/2019   Bill      9/3/2019      G0283             48.00
128242   Florida   Spine   0409983920101023   7/19/2019   Bill      9/3/2019      97010             60.00
128243   Florida   Spine   0409983920101023   7/19/2019   Bill      9/3/2019      97140             79.00
128244   Florida   Spine   0409983920101023   7/19/2019   Bill      9/3/2019      97112             84.00
128245   Florida   Spine   0409983920101023   7/19/2019   Bill      9/3/2019      97530             99.00
128246   Florida   Spine   0409983920101023   7/19/2019   Bill      9/3/2019      98940             79.00
128247   Florida   Spine   0647618710101013   5/17/2019   Bill      9/3/2019      97110             84.00
128248   Florida   Spine   0647618710101013   5/17/2019   Bill      9/3/2019      97112             84.00
128249   Florida   Spine   0647618710101013   5/17/2019   Bill      9/3/2019      99213            212.00
128250   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      99211             84.00
128251   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      G0283             48.00
128252   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      97010             60.00
128253   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      97035             48.00
128254   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      97112             84.00
128255   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      97140             79.00
128256   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      97530             99.00
128257   Florida   Spine   0583970970101050   6/26/2019   Bill      9/3/2019      99211             84.00
128258   Florida   Spine   0583970970101050   6/26/2019   Bill      9/3/2019      G0283             48.00
128259   Florida   Spine   0583970970101050   6/26/2019   Bill      9/3/2019      97010             60.00
128260   Florida   Spine   0583970970101050   6/26/2019   Bill      9/3/2019      97140             79.00
128261   Florida   Spine   0583970970101050   6/26/2019   Bill      9/3/2019      97530             99.00
128262   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2516 of
                                                   2767

128263   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      97012             60.00
128264   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      97035             48.00
128265   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      97530             99.00
128266   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      G0283             48.00
128267   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      99211             84.00
128268   Florida   Spine   0583970970101050   6/26/2019   Bill      9/3/2019      99211             84.00
128269   Florida   Spine   0583970970101050   6/26/2019   Bill      9/3/2019      G0283             48.00
128270   Florida   Spine   0583970970101050   6/26/2019   Bill      9/3/2019      97010             60.00
128271   Florida   Spine   0583970970101050   6/26/2019   Bill      9/3/2019      97140             79.00
128272   Florida   Spine   0583970970101050   6/26/2019   Bill      9/3/2019      97112             84.00
128273   Florida   Spine   0583970970101050   6/26/2019   Bill      9/3/2019      97530             99.00
128274   Florida   Spine   0126489720101090   6/13/2019   Bill      9/3/2019      G0283             48.00
128275   Florida   Spine   0126489720101090   6/13/2019   Bill      9/3/2019      97010             60.00
128276   Florida   Spine   0126489720101090   6/13/2019   Bill      9/3/2019      97039             48.00
128277   Florida   Spine   0126489720101090   6/13/2019   Bill      9/3/2019      97140             79.00
128278   Florida   Spine   0126489720101090   6/13/2019   Bill      9/3/2019      97530             99.00
128279   Florida   Spine   0126489720101090   6/13/2019   Bill      9/3/2019      97110             84.00
128280   Florida   Spine   0126489720101090   6/13/2019   Bill      9/3/2019      99213            212.00
128281   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      G0283             48.00
128282   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      97010             60.00
128283   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      97035             48.00
128284   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      97140             79.00
128285   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      97012             60.00
128286   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      97530             99.00
128287   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      99211             84.00
128288   Florida   Spine   0157540070101106   7/18/2019   Bill      9/3/2019      99211             84.00
128289   Florida   Spine   0157540070101106   7/18/2019   Bill      9/3/2019      97010             60.00
128290   Florida   Spine   0157540070101106   7/18/2019   Bill      9/3/2019      97530             99.00
128291   Florida   Spine   0157540070101106   7/18/2019   Bill      9/3/2019      G0283             48.00
128292   Florida   Spine   0157540070101106   7/18/2019   Bill      9/3/2019      97035             48.00
128293   Florida   Spine   0143464250101272   6/1/2019    Bill      9/3/2019      97010             60.00
128294   Florida   Spine   0143464250101272   6/1/2019    Bill      9/3/2019      99211             84.00
128295   Florida   Spine   0143464250101272   6/1/2019    Bill      9/3/2019      97012             60.00
128296   Florida   Spine   0143464250101272   6/1/2019    Bill      9/3/2019      97530             99.00
128297   Florida   Spine   0143464250101272   6/1/2019    Bill      9/3/2019      G0283             48.00
128298   Florida   Spine   0103547670101092   6/17/2019   Bill      9/3/2019      99211             84.00
128299   Florida   Spine   0103547670101092   6/17/2019   Bill      9/3/2019      97010             60.00
128300   Florida   Spine   0103547670101092   6/17/2019   Bill      9/3/2019      97530             99.00
128301   Florida   Spine   0103547670101092   6/17/2019   Bill      9/3/2019      G0283             48.00
128302   Florida   Spine   0103547670101092   6/17/2019   Bill      9/3/2019      97035             48.00
128303   Florida   Spine   0409756410101160   7/9/2019    Bill      9/3/2019      G0283             48.00
128304   Florida   Spine   0409756410101160   7/9/2019    Bill      9/3/2019      97010             60.00
128305   Florida   Spine   0409756410101160   7/9/2019    Bill      9/3/2019      97035             48.00
128306   Florida   Spine   0409756410101160   7/9/2019    Bill      9/3/2019      97140             79.00
128307   Florida   Spine   0409756410101160   7/9/2019    Bill      9/3/2019      97039             48.00
128308   Florida   Spine   0409756410101160   7/9/2019    Bill      9/3/2019      97530             99.00
128309   Florida   Spine   0409756410101160   7/9/2019    Bill      9/3/2019      99213            212.00
128310   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      99211             84.00
128311   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      97010             60.00
128312   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      G0283             48.00
128313   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2517 of
                                                   2767

128314   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      97112             84.00
128315   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      97110             84.00
128316   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      99211             84.00
128317   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      G0283             48.00
128318   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      97010             60.00
128319   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      97140             79.00
128320   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      97112             84.00
128321   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      97110             84.00
128322   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97010             60.00
128323   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97012             60.00
128324   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97035             48.00
128325   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97530             99.00
128326   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      G0283             48.00
128327   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      99211             84.00
128328   Florida   Spine   0579207850101033   6/10/2019   Bill      9/3/2019      97530             99.00
128329   Florida   Spine   0579207850101033   6/10/2019   Bill      9/3/2019      99212            115.00
128330   Florida   Spine   0579207850101033   6/10/2019   Bill      9/3/2019      97110             84.00
128331   Florida   Spine   0129917190101072   6/23/2019   Bill      9/3/2019      99211             84.00
128332   Florida   Spine   0129917190101072   6/23/2019   Bill      9/3/2019      G0283             48.00
128333   Florida   Spine   0129917190101072   6/23/2019   Bill      9/3/2019      97010             60.00
128334   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      97530             99.00
128335   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      99211             84.00
128336   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      G0283             48.00
128337   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      97010             60.00
128338   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      97035             48.00
128339   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      97140             79.00
128340   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      99212            115.00
128341   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      97010             60.00
128342   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      97112             84.00
128343   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      97140             79.00
128344   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      97530             99.00
128345   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      G0283             48.00
128346   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      97110             84.00
128347   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      97010             60.00
128348   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      97039             48.00
128349   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      G0283             48.00
128350   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      98941             97.00
128351   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      97140             79.00
128352   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      97035             48.00
128353   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      97530             99.00
128354   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97035             48.00
128355   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97530             99.00
128356   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      99211             84.00
128357   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      G0283             48.00
128358   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97140             79.00
128359   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97010             60.00
128360   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      99211             84.00
128361   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97010             60.00
128362   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97035             48.00
128363   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97140             79.00
128364   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2518 of
                                                   2767

128365   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      G0283             48.00
128366   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      G0283             48.00
128367   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      97530             99.00
128368   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      97140             79.00
128369   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      97010             60.00
128370   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      99211             84.00
128371   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      99211             84.00
128372   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      G0283             48.00
128373   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97010             60.00
128374   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97140             79.00
128375   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97035             48.00
128376   Florida   Spine   0497123140101189   6/3/2019    Bill      9/3/2019      97010             60.00
128377   Florida   Spine   0497123140101189   6/3/2019    Bill      9/3/2019      99211             84.00
128378   Florida   Spine   0493645630101109   5/13/2019   Bill      9/3/2019      97010             60.00
128379   Florida   Spine   0493645630101109   5/13/2019   Bill      9/3/2019      99211             84.00
128380   Florida   Spine   0493645630101109   5/13/2019   Bill      9/3/2019      97110             84.00
128381   Florida   Spine   0493645630101109   5/13/2019   Bill      9/3/2019      97112             84.00
128382   Florida   Spine   0493645630101109   5/13/2019   Bill      9/3/2019      97140             79.00
128383   Florida   Spine   0493645630101109   5/13/2019   Bill      9/3/2019      97530             99.00
128384   Florida   Spine   0493645630101109   5/13/2019   Bill      9/3/2019      G0283             48.00
128385   Florida   Spine   0562869750101113   5/26/2019   Bill      9/3/2019      99211             84.00
128386   Florida   Spine   0562869750101113   5/26/2019   Bill      9/3/2019      97140             79.00
128387   Florida   Spine   0562869750101113   5/26/2019   Bill      9/3/2019      97012             60.00
128388   Florida   Spine   0562869750101113   5/26/2019   Bill      9/3/2019      97110             84.00
128389   Florida   Spine   0562869750101113   5/26/2019   Bill      9/3/2019      97010             60.00
128390   Florida   Spine   0562869750101113   5/26/2019   Bill      9/3/2019      G0283             48.00
128391   Florida   Spine   0628885060101017   5/22/2019   Bill      9/3/2019      99213            212.00
128392   Florida   Spine   0628885060101017   5/22/2019   Bill      9/3/2019      97010             60.00
128393   Florida   Spine   0628885060101017   5/22/2019   Bill      9/3/2019      97039             48.00
128394   Florida   Spine   0628885060101017   5/22/2019   Bill      9/3/2019      97110             84.00
128395   Florida   Spine   0628885060101017   5/22/2019   Bill      9/3/2019      97140             79.00
128396   Florida   Spine   0628885060101017   5/22/2019   Bill      9/3/2019      G0283             48.00
128397   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97010             60.00
128398   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97140             79.00
128399   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97530             99.00
128400   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      99211             84.00
128401   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97010             60.00
128402   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      G0283             48.00
128403   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      99211             84.00
128404   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97110             84.00
128405   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97112             84.00
128406   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97140             79.00
128407   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97010             60.00
128408   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      G0283             48.00
128409   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97140             79.00
128410   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97530             99.00
128411   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      99211             84.00
128412   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      99211             84.00
128413   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      97010             60.00
128414   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      97035             48.00
128415   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2519 of
                                                   2767

128416   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      97140             79.00
128417   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      97530             99.00
128418   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      G0283             48.00
128419   Florida   Spine   0538757120101080   7/9/2019    Bill      9/3/2019      97140             79.00
128420   Florida   Spine   0538757120101080   7/9/2019    Bill      9/3/2019      99211             84.00
128421   Florida   Spine   0538757120101080   7/9/2019    Bill      9/3/2019      G0283             48.00
128422   Florida   Spine   0538757120101080   7/9/2019    Bill      9/3/2019      97010             60.00
128423   Florida   Spine   0538757120101080   7/9/2019    Bill      9/3/2019      97035             48.00
128424   Florida   Spine   0538757120101080   7/9/2019    Bill      9/3/2019      97530             99.00
128425   Florida   Spine   0538757120101080   7/9/2019    Bill      9/3/2019      97039             48.00
128426   Florida   Spine   0495874120101035   5/18/2019   Bill      9/3/2019      99211             84.00
128427   Florida   Spine   0495874120101035   5/18/2019   Bill      9/3/2019      97010             60.00
128428   Florida   Spine   0495874120101035   5/18/2019   Bill      9/3/2019      97035             48.00
128429   Florida   Spine   0495874120101035   5/18/2019   Bill      9/3/2019      97112             84.00
128430   Florida   Spine   0495874120101035   5/18/2019   Bill      9/3/2019      97140             79.00
128431   Florida   Spine   0495874120101035   5/18/2019   Bill      9/3/2019      97530             99.00
128432   Florida   Spine   0495874120101035   5/18/2019   Bill      9/3/2019      G0283             48.00
128433   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      99203            302.00
128434   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      97140             79.00
128435   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      97035             48.00
128436   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      97010             60.00
128437   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      G0283             48.00
128438   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      A4556             24.00
128439   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      99211             84.00
128440   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      97010             60.00
128441   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      97112             84.00
128442   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      97140             79.00
128443   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      97530             99.00
128444   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      G0283             48.00
128445   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      97010             60.00
128446   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      G0283             48.00
128447   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      97140             79.00
128448   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      97035             48.00
128449   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      97530             99.00
128450   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      99211             84.00
128451   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      G0283             48.00
128452   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97010             60.00
128453   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97140             79.00
128454   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      99211             84.00
128455   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97110             84.00
128456   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97112             84.00
128457   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      99211             84.00
128458   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      97010             60.00
128459   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      97035             48.00
128460   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      97112             84.00
128461   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      97140             79.00
128462   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      97530             99.00
128463   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      G0283             48.00
128464   Florida   Spine   0590496530101035   6/17/2019   Bill      9/3/2019      97010             60.00
128465   Florida   Spine   0590496530101035   6/17/2019   Bill      9/3/2019      97140             79.00
128466   Florida   Spine   0590496530101035   6/17/2019   Bill      9/3/2019      G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2520 of
                                                   2767

128467   Florida   Spine   0590496530101035   6/17/2019   Bill      9/3/2019      97110            84.00
128468   Florida   Spine   0590496530101035   6/17/2019   Bill      9/3/2019      97530            99.00
128469   Florida   Spine   0590496530101035   6/17/2019   Bill      9/3/2019      99211            84.00
128470   Florida   Spine   0581211860101013   6/17/2019   Bill      9/3/2019      99211            84.00
128471   Florida   Spine   0581211860101013   6/17/2019   Bill      9/3/2019      97110            84.00
128472   Florida   Spine   0581211860101013   6/17/2019   Bill      9/3/2019      97010            60.00
128473   Florida   Spine   0581211860101013   6/17/2019   Bill      9/3/2019      G0283            48.00
128474   Florida   Spine   0581211860101013   6/17/2019   Bill      9/3/2019      97140            79.00
128475   Florida   Spine   0581211860101013   6/17/2019   Bill      9/3/2019      97112            84.00
128476   Florida   Spine   0360445530101162   8/14/2019   Bill      9/3/2019      99211            84.00
128477   Florida   Spine   0360445530101162   8/14/2019   Bill      9/3/2019      97010            60.00
128478   Florida   Spine   0360445530101162   8/14/2019   Bill      9/3/2019      97035            48.00
128479   Florida   Spine   0360445530101162   8/14/2019   Bill      9/3/2019      G0283            48.00
128480   Florida   Spine   0360445530101162   8/14/2019   Bill      9/3/2019      97140            79.00
128481   Florida   Spine   0360445530101162   8/14/2019   Bill      9/3/2019      97530            99.00
128482   Florida   Spine   0659301680101017   5/9/2019    Bill      9/3/2019      99211            84.00
128483   Florida   Spine   0659301680101017   5/9/2019    Bill      9/3/2019      G0283            48.00
128484   Florida   Spine   0659301680101017   5/9/2019    Bill      9/3/2019      97530            99.00
128485   Florida   Spine   0659301680101017   5/9/2019    Bill      9/3/2019      97140            79.00
128486   Florida   Spine   0659301680101017   5/9/2019    Bill      9/3/2019      97112            84.00
128487   Florida   Spine   0659301680101017   5/9/2019    Bill      9/3/2019      97110            84.00
128488   Florida   Spine   0659301680101017   5/9/2019    Bill      9/3/2019      97010            60.00
128489   Florida   Spine   0549408300101030   7/30/2019   Bill      9/3/2019      99211            84.00
128490   Florida   Spine   0549408300101030   7/30/2019   Bill      9/3/2019      97140            79.00
128491   Florida   Spine   0549408300101030   7/30/2019   Bill      9/3/2019      97010            60.00
128492   Florida   Spine   0549408300101030   7/30/2019   Bill      9/3/2019      97530            99.00
128493   Florida   Spine   0549408300101030   7/30/2019   Bill      9/3/2019      97110            84.00
128494   Florida   Spine   0310126680101118   6/2/2019    Bill      9/3/2019      97010            60.00
128495   Florida   Spine   0310126680101118   6/2/2019    Bill      9/3/2019      G0283            48.00
128496   Florida   Spine   0310126680101118   6/2/2019    Bill      9/3/2019      97530            99.00
128497   Florida   Spine   0310126680101118   6/2/2019    Bill      9/3/2019      97140            79.00
128498   Florida   Spine   0310126680101118   6/2/2019    Bill      9/3/2019      97110            84.00
128499   Florida   Spine   0310126680101118   6/2/2019    Bill      9/3/2019      99211            84.00
128500   Florida   Spine   0497123140101189   6/3/2019    Bill      9/3/2019      99211            84.00
128501   Florida   Spine   0497123140101189   6/3/2019    Bill      9/3/2019      97010            60.00
128502   Florida   Spine   0497123140101189   6/3/2019    Bill      9/3/2019      97140            79.00
128503   Florida   Spine   0497123140101189   6/3/2019    Bill      9/3/2019      97530            99.00
128504   Florida   Spine   0565314300101039   6/29/2019   Bill      9/3/2019      99211            84.00
128505   Florida   Spine   0565314300101039   6/29/2019   Bill      9/3/2019      G0283            48.00
128506   Florida   Spine   0565314300101039   6/29/2019   Bill      9/3/2019      97010            60.00
128507   Florida   Spine   0565314300101039   6/29/2019   Bill      9/3/2019      97140            79.00
128508   Florida   Spine   0565314300101039   6/29/2019   Bill      9/3/2019      97530            99.00
128509   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      99211            84.00
128510   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97010            60.00
128511   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      G0283            48.00
128512   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97140            79.00
128513   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97110            84.00
128514   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97530            99.00
128515   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97035            48.00
128516   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      97010            60.00
128517   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2521 of
                                                   2767

128518   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      99211            84.00
128519   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      97110            84.00
128520   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      97140            79.00
128521   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      97012            60.00
128522   Florida   Spine   0653584250101022   6/17/2019   Bill      9/3/2019      99211            84.00
128523   Florida   Spine   0653584250101022   6/17/2019   Bill      9/3/2019      97010            60.00
128524   Florida   Spine   0653584250101022   6/17/2019   Bill      9/3/2019      97110            84.00
128525   Florida   Spine   0653584250101022   6/17/2019   Bill      9/3/2019      97140            79.00
128526   Florida   Spine   0653584250101022   6/17/2019   Bill      9/3/2019      97530            99.00
128527   Florida   Spine   0653584250101022   6/17/2019   Bill      9/3/2019      G0283            48.00
128528   Florida   Spine   0634319960101028   7/10/2019   Bill      9/3/2019      99211            84.00
128529   Florida   Spine   0634319960101028   7/10/2019   Bill      9/3/2019      97010            60.00
128530   Florida   Spine   0634319960101028   7/10/2019   Bill      9/3/2019      G0283            48.00
128531   Florida   Spine   0634319960101028   7/10/2019   Bill      9/3/2019      97530            99.00
128532   Florida   Spine   0634319960101028   7/10/2019   Bill      9/3/2019      97039            48.00
128533   Florida   Spine   0634319960101028   7/10/2019   Bill      9/3/2019      97140            79.00
128534   Florida   Spine   0653584250101022   6/17/2019   Bill      9/3/2019      99211            84.00
128535   Florida   Spine   0653584250101022   6/17/2019   Bill      9/3/2019      G0283            48.00
128536   Florida   Spine   0653584250101022   6/17/2019   Bill      9/3/2019      97140            79.00
128537   Florida   Spine   0653584250101022   6/17/2019   Bill      9/3/2019      97010            60.00
128538   Florida   Spine   0653584250101022   6/17/2019   Bill      9/3/2019      97530            99.00
128539   Florida   Spine   0653584250101022   6/17/2019   Bill      9/3/2019      97112            84.00
128540   Florida   Spine   0357375050101110   8/25/2019   Bill      9/3/2019      97010            60.00
128541   Florida   Spine   0357375050101110   8/25/2019   Bill      9/3/2019      G0283            48.00
128542   Florida   Spine   0357375050101110   8/25/2019   Bill      9/3/2019      97530            99.00
128543   Florida   Spine   0357375050101110   8/25/2019   Bill      9/3/2019      97140            79.00
128544   Florida   Spine   0357375050101110   8/25/2019   Bill      9/3/2019      97035            48.00
128545   Florida   Spine   0357375050101110   8/25/2019   Bill      9/3/2019      97110            84.00
128546   Florida   Spine   0357375050101110   8/25/2019   Bill      9/3/2019      99211            84.00
128547   Florida   Spine   0438722620101056   8/20/2019   Bill      9/3/2019      99211            84.00
128548   Florida   Spine   0438722620101056   8/20/2019   Bill      9/3/2019      97010            60.00
128549   Florida   Spine   0438722620101056   8/20/2019   Bill      9/3/2019      97012            60.00
128550   Florida   Spine   0438722620101056   8/20/2019   Bill      9/3/2019      97110            84.00
128551   Florida   Spine   0438722620101056   8/20/2019   Bill      9/3/2019      97140            79.00
128552   Florida   Spine   0438722620101056   8/20/2019   Bill      9/3/2019      G0283            48.00
128553   Florida   Spine   0357375050101111   7/22/2019   Bill      9/3/2019      97010            60.00
128554   Florida   Spine   0357375050101111   7/22/2019   Bill      9/3/2019      G0283            48.00
128555   Florida   Spine   0357375050101111   7/22/2019   Bill      9/3/2019      97530            99.00
128556   Florida   Spine   0357375050101111   7/22/2019   Bill      9/3/2019      97140            79.00
128557   Florida   Spine   0357375050101111   7/22/2019   Bill      9/3/2019      97035            48.00
128558   Florida   Spine   0357375050101111   7/22/2019   Bill      9/3/2019      97110            84.00
128559   Florida   Spine   0357375050101111   7/22/2019   Bill      9/3/2019      99211            84.00
128560   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      99211            84.00
128561   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97010            60.00
128562   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97140            79.00
128563   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      G0283            48.00
128564   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97530            99.00
128565   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97039            48.00
128566   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97035            48.00
128567   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      G0283            48.00
128568   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2522 of
                                                   2767

128569   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      97012             60.00
128570   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      99211             84.00
128571   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97010             60.00
128572   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97012             60.00
128573   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97035             48.00
128574   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97530             99.00
128575   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      G0283             48.00
128576   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      99211             84.00
128577   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97140             79.00
128578   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      97012             60.00
128579   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      99211             84.00
128580   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      97010             60.00
128581   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      97140             79.00
128582   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      G0283             48.00
128583   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      97110             84.00
128584   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      97112             84.00
128585   Florida   Spine   0607188190101014   3/25/2019   Bill      9/3/2019      99211             84.00
128586   Florida   Spine   0607188190101014   3/25/2019   Bill      9/3/2019      97110             84.00
128587   Florida   Spine   0607188190101014   3/25/2019   Bill      9/3/2019      97010             60.00
128588   Florida   Spine   0607188190101014   3/25/2019   Bill      9/3/2019      97140             79.00
128589   Florida   Spine   0607188190101014   3/25/2019   Bill      9/3/2019      97530             99.00
128590   Florida   Spine   0287440270101183   6/24/2019   Bill      9/3/2019      99211             84.00
128591   Florida   Spine   0287440270101183   6/24/2019   Bill      9/3/2019      97010             60.00
128592   Florida   Spine   0287440270101183   6/24/2019   Bill      9/3/2019      97110             84.00
128593   Florida   Spine   0287440270101183   6/24/2019   Bill      9/3/2019      97112             84.00
128594   Florida   Spine   0287440270101183   6/24/2019   Bill      9/3/2019      97140             79.00
128595   Florida   Spine   0287440270101183   6/24/2019   Bill      9/3/2019      97530             99.00
128596   Florida   Spine   0287440270101183   6/24/2019   Bill      9/3/2019      G0283             48.00
128597   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      97010             60.00
128598   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      97035             48.00
128599   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      97140             79.00
128600   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      97530             99.00
128601   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      G0283             48.00
128602   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      98941             97.00
128603   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      97012             60.00
128604   Florida   Spine   0427270900101019   8/2/2019    Bill      9/3/2019      99211             84.00
128605   Florida   Spine   0427270900101019   8/2/2019    Bill      9/3/2019      G0283             48.00
128606   Florida   Spine   0427270900101019   8/2/2019    Bill      9/3/2019      97140             79.00
128607   Florida   Spine   0427270900101019   8/2/2019    Bill      9/3/2019      97010             60.00
128608   Florida   Spine   0427270900101019   8/2/2019    Bill      9/3/2019      97039             48.00
128609   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      97010             60.00
128610   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      97530             99.00
128611   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      97110             84.00
128612   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      G0283             48.00
128613   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      97012             60.00
128614   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      99211             84.00
128615   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      97012             60.00
128616   Florida   Spine   0591231420101012   6/9/2019    Bill      9/3/2019      97010             60.00
128617   Florida   Spine   0591231420101012   6/9/2019    Bill      9/3/2019      97140             79.00
128618   Florida   Spine   0591231420101012   6/9/2019    Bill      9/3/2019      97039             48.00
128619   Florida   Spine   0591231420101012   6/9/2019    Bill      9/3/2019      99212            115.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2523 of
                                                   2767

128620   Florida   Spine   0591231420101012   6/9/2019    Bill      9/3/2019      97110            84.00
128621   Florida   Spine   0591231420101012   6/9/2019    Bill      9/3/2019      G0283            48.00
128622   Florida   Spine   0591231420101012   6/9/2019    Bill      9/3/2019      97530            99.00
128623   Florida   Spine   0356081230101370   5/2/2019    Bill      9/3/2019      99211            84.00
128624   Florida   Spine   0356081230101370   5/2/2019    Bill      9/3/2019      97010            60.00
128625   Florida   Spine   0356081230101370   5/2/2019    Bill      9/3/2019      G0283            48.00
128626   Florida   Spine   0356081230101370   5/2/2019    Bill      9/3/2019      97140            79.00
128627   Florida   Spine   0356081230101370   5/2/2019    Bill      9/3/2019      97530            99.00
128628   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      99211            84.00
128629   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      97010            60.00
128630   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      G0283            48.00
128631   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      97140            79.00
128632   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      97110            84.00
128633   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      97112            84.00
128634   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      99211            84.00
128635   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      G0283            48.00
128636   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      97010            60.00
128637   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      97035            48.00
128638   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      97112            84.00
128639   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      97140            79.00
128640   Florida   Spine   0444470920101028   8/7/2019    Bill      9/3/2019      97530            99.00
128641   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97010            60.00
128642   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      G0283            48.00
128643   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97140            79.00
128644   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97530            99.00
128645   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      99211            84.00
128646   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      97530            99.00
128647   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      99211            84.00
128648   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      G0283            48.00
128649   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      97010            60.00
128650   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      97035            48.00
128651   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      97140            79.00
128652   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97010            60.00
128653   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97140            79.00
128654   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97530            99.00
128655   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      99211            84.00
128656   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      99211            84.00
128657   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97010            60.00
128658   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97035            48.00
128659   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97140            79.00
128660   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97530            99.00
128661   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      G0283            48.00
128662   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97035            48.00
128663   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97530            99.00
128664   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      99211            84.00
128665   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      G0283            48.00
128666   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97140            79.00
128667   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97010            60.00
128668   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      99211            84.00
128669   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      97010            60.00
128670   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2524 of
                                                   2767

128671   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      97035             48.00
128672   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      97140             79.00
128673   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      97530             99.00
128674   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      99211             84.00
128675   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      G0283             48.00
128676   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97010             60.00
128677   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97035             48.00
128678   Florida   Spine   0419069140101049   8/16/2019   Bill      9/3/2019      97140             79.00
128679   Florida   Spine   0070259500101057   7/23/2019   Bill      9/3/2019      99211             84.00
128680   Florida   Spine   0070259500101057   7/23/2019   Bill      9/3/2019      97035             48.00
128681   Florida   Spine   0070259500101057   7/23/2019   Bill      9/3/2019      G0283             48.00
128682   Florida   Spine   0070259500101057   7/23/2019   Bill      9/3/2019      97010             60.00
128683   Florida   Spine   0070259500101057   7/23/2019   Bill      9/3/2019      97140             79.00
128684   Florida   Spine   0070259500101057   7/23/2019   Bill      9/3/2019      97112             84.00
128685   Florida   Spine   0070259500101057   7/23/2019   Bill      9/3/2019      97530             99.00
128686   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      97010             60.00
128687   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      G0283             48.00
128688   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      97140             79.00
128689   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      97035             48.00
128690   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      97530             99.00
128691   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      99211             84.00
128692   Florida   Spine   0383863440101093   6/21/2019   Bill      9/3/2019      99211             84.00
128693   Florida   Spine   0383863440101093   6/21/2019   Bill      9/3/2019      G0283             48.00
128694   Florida   Spine   0383863440101093   6/21/2019   Bill      9/3/2019      97010             60.00
128695   Florida   Spine   0383863440101093   6/21/2019   Bill      9/3/2019      97140             79.00
128696   Florida   Spine   0383863440101093   6/21/2019   Bill      9/3/2019      97035             48.00
128697   Florida   Spine   0383863440101093   6/21/2019   Bill      9/3/2019      97530             99.00
128698   Florida   Spine   0367213410101097   8/1/2019    Bill      9/3/2019      99211             84.00
128699   Florida   Spine   0367213410101097   8/1/2019    Bill      9/3/2019      97010             60.00
128700   Florida   Spine   0367213410101097   8/1/2019    Bill      9/3/2019      97140             79.00
128701   Florida   Spine   0367213410101097   8/1/2019    Bill      9/3/2019      G0283             48.00
128702   Florida   Spine   0367213410101097   8/1/2019    Bill      9/3/2019      97110             84.00
128703   Florida   Spine   0367213410101097   8/1/2019    Bill      9/3/2019      97039             48.00
128704   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      G0283             48.00
128705   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      97530             99.00
128706   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      97140             79.00
128707   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      97010             60.00
128708   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      99211             84.00
128709   Florida   Spine   0613782140101017   5/31/2019   Bill      9/3/2019      G0283             48.00
128710   Florida   Spine   0613782140101017   5/31/2019   Bill      9/3/2019      97010             60.00
128711   Florida   Spine   0613782140101017   5/31/2019   Bill      9/3/2019      97140             79.00
128712   Florida   Spine   0613782140101017   5/31/2019   Bill      9/3/2019      97530             99.00
128713   Florida   Spine   0613782140101017   5/31/2019   Bill      9/3/2019      99212            115.00
128714   Florida   Spine   0641934550101013   7/19/2019   Bill      9/3/2019      G0283             48.00
128715   Florida   Spine   0641934550101013   7/19/2019   Bill      9/3/2019      97140             79.00
128716   Florida   Spine   0641934550101013   7/19/2019   Bill      9/3/2019      97010             60.00
128717   Florida   Spine   0641934550101013   7/19/2019   Bill      9/3/2019      97530             99.00
128718   Florida   Spine   0641934550101013   7/19/2019   Bill      9/3/2019      99211             84.00
128719   Florida   Spine   0641934550101013   7/19/2019   Bill      9/3/2019      97039             48.00
128720   Florida   Spine   0345413330101089   6/2/2019    Bill      9/3/2019      97010             60.00
128721   Florida   Spine   0345413330101089   6/2/2019    Bill      9/3/2019      97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2525 of
                                                   2767

128722   Florida   Spine   0345413330101089   6/2/2019    Bill      9/3/2019      97110             84.00
128723   Florida   Spine   0345413330101089   6/2/2019    Bill      9/3/2019      97530             99.00
128724   Florida   Spine   0345413330101089   6/2/2019    Bill      9/3/2019      G0283             48.00
128725   Florida   Spine   0345413330101089   6/2/2019    Bill      9/3/2019      99211             84.00
128726   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      99211             84.00
128727   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      97010             60.00
128728   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      97035             48.00
128729   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      97039             48.00
128730   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      97140             79.00
128731   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      97530             99.00
128732   Florida   Spine   0639073440101019   8/19/2019   Bill      9/3/2019      G0283             48.00
128733   Florida   Spine   0565314300101039   6/29/2019   Bill      9/3/2019      99211             84.00
128734   Florida   Spine   0565314300101039   6/29/2019   Bill      9/3/2019      G0283             48.00
128735   Florida   Spine   0565314300101039   6/29/2019   Bill      9/3/2019      97010             60.00
128736   Florida   Spine   0565314300101039   6/29/2019   Bill      9/3/2019      97140             79.00
128737   Florida   Spine   0565314300101039   6/29/2019   Bill      9/3/2019      97530             99.00
128738   Florida   Spine   0350615160101045   7/1/2019    Bill      9/3/2019      99213            212.00
128739   Florida   Spine   0336394200101090   7/14/2019   Bill      9/3/2019      99211             84.00
128740   Florida   Spine   0336394200101090   7/14/2019   Bill      9/3/2019      97010             60.00
128741   Florida   Spine   0336394200101090   7/14/2019   Bill      9/3/2019      97530             99.00
128742   Florida   Spine   0336394200101090   7/14/2019   Bill      9/3/2019      97112             84.00
128743   Florida   Spine   0336394200101090   7/14/2019   Bill      9/3/2019      97140             79.00
128744   Florida   Spine   0336394200101090   7/14/2019   Bill      9/3/2019      97014             48.00
128745   Florida   Spine   0336394200101090   7/14/2019   Bill      9/3/2019      97035             48.00
128746   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      99211             84.00
128747   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      G0283             48.00
128748   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97010             60.00
128749   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97140             79.00
128750   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97530             99.00
128751   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97035             48.00
128752   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      99211             84.00
128753   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97010             60.00
128754   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97140             79.00
128755   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      G0283             48.00
128756   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97530             99.00
128757   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97039             48.00
128758   Florida   Spine   0448293010101203   8/18/2019   Bill      9/3/2019      97035             48.00
128759   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      97010             60.00
128760   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      97035             48.00
128761   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      97140             79.00
128762   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      97530             99.00
128763   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      G0283             48.00
128764   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      98941             97.00
128765   Florida   Spine   0653444030101034   8/14/2019   Bill      9/3/2019      97039             48.00
128766   Florida   Spine   0293954420101010   6/11/2019   Bill      9/3/2019      99211             84.00
128767   Florida   Spine   0293954420101010   6/11/2019   Bill      9/3/2019      97010             60.00
128768   Florida   Spine   0293954420101010   6/11/2019   Bill      9/3/2019      G0283             48.00
128769   Florida   Spine   0293954420101010   6/11/2019   Bill      9/3/2019      97140             79.00
128770   Florida   Spine   0293954420101010   6/11/2019   Bill      9/3/2019      97530             99.00
128771   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      G0283             48.00
128772   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2526 of
                                                   2767

128773   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      97140             79.00
128774   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      97010             60.00
128775   Florida   Spine   0418597840101035   7/15/2019   Bill      9/3/2019      99211             84.00
128776   Florida   Spine   0505897280101063   7/3/2019    Bill      9/3/2019      99212            115.00
128777   Florida   Spine   0505897280101063   7/3/2019    Bill      9/3/2019      97010             60.00
128778   Florida   Spine   0505897280101063   7/3/2019    Bill      9/3/2019      97035             48.00
128779   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      97010             60.00
128780   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      G0283             48.00
128781   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      97140             79.00
128782   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      97035             48.00
128783   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      97530             99.00
128784   Florida   Spine   0332633750101047   8/14/2019   Bill      9/3/2019      99211             84.00
128785   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      99211             84.00
128786   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97010             60.00
128787   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97140             79.00
128788   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97530             99.00
128789   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97010             60.00
128790   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      G0283             48.00
128791   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97140             79.00
128792   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      97530             99.00
128793   Florida   Spine   0601852370101054   6/8/2019    Bill      9/3/2019      99211             84.00
128794   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      99211             84.00
128795   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      97010             60.00
128796   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      97035             48.00
128797   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      97112             84.00
128798   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      97140             79.00
128799   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      97530             99.00
128800   Florida   Spine   0602763810101035   4/14/2019   Bill      9/3/2019      G0283             48.00
128801   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      97010             60.00
128802   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      97035             48.00
128803   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      97112             84.00
128804   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      97140             79.00
128805   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      97530             99.00
128806   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      G0283             48.00
128807   Florida   Spine   0502639740101066   7/16/2019   Bill      9/3/2019      99212            115.00
128808   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      97530             99.00
128809   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      G0283             48.00
128810   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      97010             60.00
128811   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      97035             48.00
128812   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      97140             79.00
128813   Florida   Spine   0559601200101038   8/9/2019    Bill      9/3/2019      99212            115.00
128814   Florida   Spine   0607188190101014   3/25/2019   Bill      9/3/2019      99211             84.00
128815   Florida   Spine   0607188190101014   3/25/2019   Bill      9/3/2019      97010             60.00
128816   Florida   Spine   0607188190101014   3/25/2019   Bill      9/3/2019      97140             79.00
128817   Florida   Spine   0607188190101014   3/25/2019   Bill      9/3/2019      97530             99.00
128818   Florida   Spine   0621609400101025   7/12/2019   Bill      9/3/2019      99211             84.00
128819   Florida   Spine   0621609400101025   7/12/2019   Bill      9/3/2019      97010             60.00
128820   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      G0283             48.00
128821   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      99211             84.00
128822   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      97010             60.00
128823   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2527 of
                                                   2767

128824   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      97530            99.00
128825   Florida   Spine   0545889550101040   7/23/2019   Bill      9/3/2019      97110            84.00
128826   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      97010            60.00
128827   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      G0283            48.00
128828   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      98941            97.00
128829   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      97140            79.00
128830   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      97035            48.00
128831   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      97530            99.00
128832   Florida   Spine   0638832380101028   6/27/2019   Bill      9/3/2019      97012            60.00
128833   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      99211            84.00
128834   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      G0283            48.00
128835   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      97010            60.00
128836   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      97140            79.00
128837   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      97112            84.00
128838   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      97110            84.00
128839   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      G0283            48.00
128840   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      97010            60.00
128841   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      97140            79.00
128842   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      97012            60.00
128843   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      98940            79.00
128844   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97010            60.00
128845   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      G0283            48.00
128846   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      99211            84.00
128847   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97110            84.00
128848   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97112            84.00
128849   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97140            79.00
128850   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      G0283            48.00
128851   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97010            60.00
128852   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97140            79.00
128853   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      99211            84.00
128854   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97110            84.00
128855   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97112            84.00
128856   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      99211            84.00
128857   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      97010            60.00
128858   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      G0283            48.00
128859   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      97140            79.00
128860   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      97112            84.00
128861   Florida   Spine   0446917430101052   7/14/2019   Bill      9/3/2019      97110            84.00
128862   Florida   Spine   0143464250101272   6/1/2019    Bill      9/3/2019      97010            60.00
128863   Florida   Spine   0143464250101272   6/1/2019    Bill      9/3/2019      99211            84.00
128864   Florida   Spine   0143464250101272   6/1/2019    Bill      9/3/2019      97012            60.00
128865   Florida   Spine   0143464250101272   6/1/2019    Bill      9/3/2019      97530            99.00
128866   Florida   Spine   0143464250101272   6/1/2019    Bill      9/3/2019      G0283            48.00
128867   Florida   Spine   0143464250101272   6/1/2019    Bill      9/3/2019      97140            79.00
128868   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97010            60.00
128869   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97012            60.00
128870   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97035            48.00
128871   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97530            99.00
128872   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      G0283            48.00
128873   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      99211            84.00
128874   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2528 of
                                                   2767

128875   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      99211            84.00
128876   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      97010            60.00
128877   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      G0283            48.00
128878   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      97035            48.00
128879   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      97140            79.00
128880   Florida   Spine   8667077830000001   8/24/2019   Bill      9/3/2019      97530            99.00
128881   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      99211            84.00
128882   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      97010            60.00
128883   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      97140            79.00
128884   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      G0283            48.00
128885   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      97110            84.00
128886   Florida   Spine   0554716960101047   7/3/2019    Bill      9/3/2019      97112            84.00
128887   Florida   Spine   0590496530101035   6/17/2019   Bill      9/3/2019      97010            60.00
128888   Florida   Spine   0590496530101035   6/17/2019   Bill      9/3/2019      97140            79.00
128889   Florida   Spine   0590496530101035   6/17/2019   Bill      9/3/2019      G0283            48.00
128890   Florida   Spine   0590496530101035   6/17/2019   Bill      9/3/2019      97110            84.00
128891   Florida   Spine   0590496530101035   6/17/2019   Bill      9/3/2019      97530            99.00
128892   Florida   Spine   0590496530101035   6/17/2019   Bill      9/3/2019      99211            84.00
128893   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      G0283            48.00
128894   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      97010            60.00
128895   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      97035            48.00
128896   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      97140            79.00
128897   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      97012            60.00
128898   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      97530            99.00
128899   Florida   Spine   0600007060101077   7/26/2019   Bill      9/3/2019      99211            84.00
128900   Florida   Spine   0592518350101015   5/8/2019    Bill      9/3/2019      97010            60.00
128901   Florida   Spine   0592518350101015   5/8/2019    Bill      9/3/2019      97012            60.00
128902   Florida   Spine   0592518350101015   5/8/2019    Bill      9/3/2019      97035            48.00
128903   Florida   Spine   0592518350101015   5/8/2019    Bill      9/3/2019      97140            79.00
128904   Florida   Spine   0592518350101015   5/8/2019    Bill      9/3/2019      98940            79.00
128905   Florida   Spine   0592518350101015   5/8/2019    Bill      9/3/2019      G0283            48.00
128906   Florida   Spine   0592518350101015   5/8/2019    Bill      9/3/2019      97530            99.00
128907   Florida   Spine   0156076870000001   6/24/2019   Bill      9/3/2019      G0283            48.00
128908   Florida   Spine   0156076870000001   6/24/2019   Bill      9/3/2019      97140            79.00
128909   Florida   Spine   0156076870000001   6/24/2019   Bill      9/3/2019      97530            99.00
128910   Florida   Spine   0156076870000001   6/24/2019   Bill      9/3/2019      97010            60.00
128911   Florida   Spine   0156076870000001   6/24/2019   Bill      9/3/2019      97035            48.00
128912   Florida   Spine   0156076870000001   6/24/2019   Bill      9/3/2019      99211            84.00
128913   Florida   Spine   0410136410101071   6/4/2019    Bill      9/3/2019      97140            79.00
128914   Florida   Spine   0410136410101071   6/4/2019    Bill      9/3/2019      97530            99.00
128915   Florida   Spine   0410136410101071   6/4/2019    Bill      9/3/2019      97010            60.00
128916   Florida   Spine   0410136410101071   6/4/2019    Bill      9/3/2019      98940            79.00
128917   Florida   Spine   0410136410101071   6/4/2019    Bill      9/3/2019      G0283            48.00
128918   Florida   Spine   0410136410101071   6/4/2019    Bill      9/3/2019      97110            84.00
128919   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      97010            60.00
128920   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      97530            99.00
128921   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      97110            84.00
128922   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      G0283            48.00
128923   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      97012            60.00
128924   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      99211            84.00
128925   Florida   Spine   0563701420101034   6/13/2019   Bill      9/3/2019      97012            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2529 of
                                                   2767

128926   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      99211             84.00
128927   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97010             60.00
128928   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      G0283             48.00
128929   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97140             79.00
128930   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97110             84.00
128931   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97530             99.00
128932   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97035             48.00
128933   Florida   Spine   0488600520101021   4/12/2019   Bill      9/3/2019      99213            212.00
128934   Florida   Spine   0488600520101021   4/12/2019   Bill      9/3/2019      98941             97.00
128935   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      99211             84.00
128936   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      97010             60.00
128937   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      97110             84.00
128938   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      97112             84.00
128939   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      97530             99.00
128940   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      97140             79.00
128941   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      G0283             48.00
128942   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      99211             84.00
128943   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      97010             60.00
128944   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      97110             84.00
128945   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      97112             84.00
128946   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      97140             79.00
128947   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      97530             99.00
128948   Florida   Spine   0652183750101011   5/13/2019   Bill      9/3/2019      G0283             48.00
128949   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      97010             60.00
128950   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      G0283             48.00
128951   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      99211             84.00
128952   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      97110             84.00
128953   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      97140             79.00
128954   Florida   Spine   0583333620101014   6/26/2019   Bill      9/3/2019      97012             60.00
128955   Florida   Spine   0634319960101028   7/10/2019   Bill      9/3/2019      99211             84.00
128956   Florida   Spine   0634319960101028   7/10/2019   Bill      9/3/2019      97010             60.00
128957   Florida   Spine   0634319960101028   7/10/2019   Bill      9/3/2019      G0283             48.00
128958   Florida   Spine   0634319960101028   7/10/2019   Bill      9/3/2019      97110             84.00
128959   Florida   Spine   0634319960101028   7/10/2019   Bill      9/3/2019      97035             48.00
128960   Florida   Spine   0438722620101056   8/20/2019   Bill      9/3/2019      99211             84.00
128961   Florida   Spine   0438722620101056   8/20/2019   Bill      9/3/2019      97010             60.00
128962   Florida   Spine   0438722620101056   8/20/2019   Bill      9/3/2019      97012             60.00
128963   Florida   Spine   0438722620101056   8/20/2019   Bill      9/3/2019      97110             84.00
128964   Florida   Spine   0438722620101056   8/20/2019   Bill      9/3/2019      97140             79.00
128965   Florida   Spine   0438722620101056   8/20/2019   Bill      9/3/2019      G0283             48.00
128966   Florida   Spine   0157540070101106   7/18/2019   Bill      9/3/2019      99211             84.00
128967   Florida   Spine   0157540070101106   7/18/2019   Bill      9/3/2019      97010             60.00
128968   Florida   Spine   0157540070101106   7/18/2019   Bill      9/3/2019      97530             99.00
128969   Florida   Spine   0157540070101106   7/18/2019   Bill      9/3/2019      G0283             48.00
128970   Florida   Spine   0157540070101106   7/18/2019   Bill      9/3/2019      97035             48.00
128971   Florida   Spine   0157540070101106   7/18/2019   Bill      9/3/2019      97140             79.00
128972   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      99211             84.00
128973   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      97010             60.00
128974   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      G0283             48.00
128975   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      97140             79.00
128976   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2530 of
                                                   2767

128977   Florida   Spine   0446917430101060   7/28/2019   Bill      9/3/2019      97112               84.00
128978   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      G0283               48.00
128979   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      97010               60.00
128980   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      97039               48.00
128981   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      97140               79.00
128982   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      97110               84.00
128983   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      97112               84.00
128984   Florida   Spine   0397149170101048   7/12/2019   Bill      9/3/2019      99211               84.00
128985   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      99211               84.00
128986   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      G0283               48.00
128987   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      97010               60.00
128988   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      97140               79.00
128989   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      97112               84.00
128990   Florida   Spine   0582436020101046   5/15/2019   Bill      9/3/2019      97110               84.00
128991   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      99213              212.00
128992   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97010               60.00
128993   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97140               79.00
128994   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97110               84.00
128995   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      97112               84.00
128996   Florida   Spine   0429084450101016   6/1/2019    Bill      9/3/2019      G0283               48.00
128997   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97012               60.00
128998   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97035               48.00
128999   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97530               99.00
129000   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      99211               84.00
129001   Florida   Spine   0011806390101159   8/18/2019   Bill      9/3/2019      97140               79.00
129002   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      97010               60.00
129003   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      97035               48.00
129004   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      97530               99.00
129005   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      G0283               48.00
129006   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      99211               84.00
129007   Florida   Spine   0423220350101328   8/17/2019   Bill      9/3/2019      97140               79.00
129008   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      99211               84.00
129009   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97010               60.00
129010   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      G0283               48.00
129011   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97140               79.00
129012   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97110               84.00
129013   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97530               99.00
129014   Florida   Spine   0581581640101025   8/9/2019    Bill      9/3/2019      97035               48.00
129015   Florida   Spine   0168341030101063   11/9/2018   Bill      9/11/2019     99203              550.00
129016   Florida   Spine   0576639500101034   8/22/2018   Bill      9/11/2019     99213              385.00
129017   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     72141            2,145.00
129018   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     72148            2,145.00
129019   Florida   Spine   0563121850101018   3/18/2019   Bill      9/11/2019     99213              385.00
129020   Florida   Spine   0298286140101151   1/23/2019   Bill      9/11/2019     99213              385.00
129021   Florida   Spine   0095749790101073   4/26/2019   Bill      9/11/2019     99214              440.00
129022   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     72141            2,145.00
129023   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     72148            2,145.00
129024   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     72148            2,145.00
129025   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     72148            2,145.00
129026   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     72141            2,145.00
129027   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     72148            2,145.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2531 of
                                                   2767

129028   Florida   Spine   0070259500101057   7/23/2019   Bill      9/11/2019     72148            2,145.00
129029   Florida   Spine   0572661500101016   1/15/2019   Bill      9/11/2019     99203              550.00
129030   Florida   Spine   0437552890101176   2/26/2019   Bill      9/11/2019     99212              220.00
129031   Florida   Spine   0453153240101062   4/10/2019   Bill      9/11/2019     99213              385.00
129032   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     64490            1,650.00
129033   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     64491              934.00
129034   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     J2001              115.50
129035   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     J3301               77.00
129036   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     Q9965               25.00
129037   Florida   Spine   0505897280101063   7/3/2019    Bill      9/11/2019     99212              220.00
129038   Florida   Spine   0230037450101153   6/10/2019   Bill      9/11/2019     99212              220.00
129039   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     99213              385.00
129040   Florida   Spine   0401480490101127   6/22/2018   Bill      9/11/2019     99213              385.00
129041   Florida   Spine   0461343740101023   6/29/2018   Bill      9/11/2019     99214              440.00
129042   Florida   Spine   0410809330101070   7/13/2019   Bill      9/11/2019     99203              550.00
129043   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     70551            2,420.00
129044   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     72141            2,145.00
129045   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     99213              385.00
129046   Florida   Spine   0429084450101016   6/1/2019    Bill      9/11/2019     99213              385.00
129047   Florida   Spine   0407169560101117   6/25/2019   Bill      9/11/2019     99203              550.00
129048   Florida   Spine   0183203100101087   4/29/2019   Bill      9/11/2019     62323            2,200.00
129049   Florida   Spine   0183203100101087   4/29/2019   Bill      9/11/2019     J2001              115.50
129050   Florida   Spine   0183203100101087   4/29/2019   Bill      9/11/2019     J3490               27.50
129051   Florida   Spine   0183203100101087   4/29/2019   Bill      9/11/2019     J0702               35.00
129052   Florida   Spine   0183203100101087   4/29/2019   Bill      9/11/2019     Q9965               25.00
129053   Florida   Spine   0579143940101073   3/14/2019   Bill      9/11/2019     99213              385.00
129054   Florida   Spine   0641132450101031   7/7/2019    Bill      9/11/2019     99203              550.00
129055   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     62321            2,100.00
129056   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     J2001              115.50
129057   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     J3301               77.00
129058   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     Q9965               25.00
129059   Florida   Spine   0598962250101051   3/5/2019    Bill      9/11/2019     62323            2,200.00
129060   Florida   Spine   0598962250101051   3/5/2019    Bill      9/11/2019     Q9965               25.00
129061   Florida   Spine   0598962250101051   3/5/2019    Bill      9/11/2019     J3490               27.50
129062   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     99203              302.00
129063   Florida   Spine   0581581640101025   8/9/2019    Bill      9/11/2019     72141            2,145.00
129064   Florida   Spine   0581581640101025   8/9/2019    Bill      9/11/2019     72148            2,145.00
129065   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     72141            2,145.00
129066   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     72148            2,145.00
129067   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     70551            2,420.00
129068   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     72141            2,145.00
129069   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     72148            2,145.00
129070   Florida   Spine   0391963700101062   7/27/2019   Bill      9/11/2019     99203              550.00
129071   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     G0283               48.00
129072   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97010               60.00
129073   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97035               48.00
129074   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97112               84.00
129075   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97140               79.00
129076   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97530               99.00
129077   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     99211               84.00
129078   Florida   Spine   0070259500101057   7/23/2019   Bill      9/11/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2532 of
                                                   2767

129079   Florida   Spine   0070259500101057   7/23/2019    Bill     9/11/2019     97035               48.00
129080   Florida   Spine   0070259500101057   7/23/2019    Bill     9/11/2019     G0283               48.00
129081   Florida   Spine   0070259500101057   7/23/2019    Bill     9/11/2019     97010               60.00
129082   Florida   Spine   0070259500101057   7/23/2019    Bill     9/11/2019     97140               79.00
129083   Florida   Spine   0070259500101057   7/23/2019    Bill     9/11/2019     97112               84.00
129084   Florida   Spine   0070259500101057   7/23/2019    Bill     9/11/2019     97530               99.00
129085   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     99211               84.00
129086   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     G0283               48.00
129087   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     97010               60.00
129088   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     97140               79.00
129089   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     97530               99.00
129090   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     97035               48.00
129091   Florida   Spine   0444470920101028   8/7/2019     Bill     9/11/2019     99211               84.00
129092   Florida   Spine   0444470920101028   8/7/2019     Bill     9/11/2019     G0283               48.00
129093   Florida   Spine   0444470920101028   8/7/2019     Bill     9/11/2019     97010               60.00
129094   Florida   Spine   0444470920101028   8/7/2019     Bill     9/11/2019     97035               48.00
129095   Florida   Spine   0444470920101028   8/7/2019     Bill     9/11/2019     97112               84.00
129096   Florida   Spine   0444470920101028   8/7/2019     Bill     9/11/2019     97140               79.00
129097   Florida   Spine   0444470920101028   8/7/2019     Bill     9/11/2019     97530               99.00
129098   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     99211               84.00
129099   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     G0283               48.00
129100   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     97010               60.00
129101   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     97140               79.00
129102   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     97112               84.00
129103   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     97530               99.00
129104   Florida   Spine   0410719150101086   6/21/2019    Bill     9/11/2019     99203              550.00
129105   Florida   Spine   0358468060101034   10/23/2018   Bill     9/11/2019     J2001              154.00
129106   Florida   Spine   0358468060101034   10/23/2018   Bill     9/11/2019     J3301               77.00
129107   Florida   Spine   0358468060101034   10/23/2018   Bill     9/11/2019     64633            3,500.00
129108   Florida   Spine   0358468060101034   10/23/2018   Bill     9/11/2019     64634            1,750.00
129109   Florida   Spine   0609942290101011   5/24/2019    Bill     9/11/2019     99203              550.00
129110   Florida   Spine   0609942290101011   5/24/2019    Bill     9/11/2019     99203              550.00
129111   Florida   Spine   0486877110101049   3/17/2019    Bill     9/11/2019     99213              385.00
129112   Florida   Spine   0109682750101102   4/30/2019    Bill     9/11/2019     G0482               60.00
129113   Florida   Spine   0109682750101102   4/30/2019    Bill     9/11/2019     99213              385.00
129114   Florida   Spine   0565314300101039   6/29/2019    Bill     9/11/2019     99213              385.00
129115   Florida   Spine   0461277320101055   8/26/2019    Bill     9/11/2019     99203              302.00
129116   Florida   Spine   0337384790101030   8/27/2019    Bill     9/11/2019     99203              302.00
129117   Florida   Spine   0114103350101049   6/7/2019     Bill     9/11/2019     99213              212.00
129118   Florida   Spine   0114103350101049   6/7/2019     Bill     9/11/2019     97010               60.00
129119   Florida   Spine   0114103350101049   6/7/2019     Bill     9/11/2019     G0283               48.00
129120   Florida   Spine   0114103350101049   6/7/2019     Bill     9/11/2019     97140               79.00
129121   Florida   Spine   0114103350101049   6/7/2019     Bill     9/11/2019     97530               99.00
129122   Florida   Spine   0114103350101049   6/7/2019     Bill     9/11/2019     97110               84.00
129123   Florida   Spine   0409983920101023   7/19/2019    Bill     9/11/2019     99213              385.00
129124   Florida   Spine   0641934550101013   7/19/2019    Bill     9/11/2019     G0283               48.00
129125   Florida   Spine   0641934550101013   7/19/2019    Bill     9/11/2019     97140               79.00
129126   Florida   Spine   0641934550101013   7/19/2019    Bill     9/11/2019     97010               60.00
129127   Florida   Spine   0641934550101013   7/19/2019    Bill     9/11/2019     97530               99.00
129128   Florida   Spine   0641934550101013   7/19/2019    Bill     9/11/2019     99211               84.00
129129   Florida   Spine   0641934550101013   7/19/2019    Bill     9/11/2019     97110               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2533 of
                                                   2767

129130   Florida   Spine   0338161060101113   5/2/2019    Bill      9/11/2019     99211             84.00
129131   Florida   Spine   0338161060101113   5/2/2019    Bill      9/11/2019     97140             79.00
129132   Florida   Spine   0338161060101113   5/2/2019    Bill      9/11/2019     97110             84.00
129133   Florida   Spine   0338161060101113   5/2/2019    Bill      9/11/2019     97010             60.00
129134   Florida   Spine   0338161060101113   5/2/2019    Bill      9/11/2019     G0283             48.00
129135   Florida   Spine   0338161060101113   5/2/2019    Bill      9/11/2019     97112             84.00
129136   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     99211             84.00
129137   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     G0283             48.00
129138   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97010             60.00
129139   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97035             48.00
129140   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97112             84.00
129141   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97140             79.00
129142   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97530             99.00
129143   Florida   Spine   0581211860101013   6/17/2019   Bill      9/11/2019     99211             84.00
129144   Florida   Spine   0581211860101013   6/17/2019   Bill      9/11/2019     97110             84.00
129145   Florida   Spine   0581211860101013   6/17/2019   Bill      9/11/2019     97010             60.00
129146   Florida   Spine   0581211860101013   6/17/2019   Bill      9/11/2019     G0283             48.00
129147   Florida   Spine   0581211860101013   6/17/2019   Bill      9/11/2019     97140             79.00
129148   Florida   Spine   0581211860101013   6/17/2019   Bill      9/11/2019     97112             84.00
129149   Florida   Spine   8667077830000001   8/24/2019   Bill      9/11/2019     99211             84.00
129150   Florida   Spine   8667077830000001   8/24/2019   Bill      9/11/2019     97010             60.00
129151   Florida   Spine   8667077830000001   8/24/2019   Bill      9/11/2019     G0283             48.00
129152   Florida   Spine   8667077830000001   8/24/2019   Bill      9/11/2019     97035             48.00
129153   Florida   Spine   8667077830000001   8/24/2019   Bill      9/11/2019     97140             79.00
129154   Florida   Spine   8667077830000001   8/24/2019   Bill      9/11/2019     97530             99.00
129155   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     97010             60.00
129156   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     G0283             48.00
129157   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     97140             79.00
129158   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     97530             99.00
129159   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     97112             84.00
129160   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     99211             84.00
129161   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     97010             60.00
129162   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     97530             99.00
129163   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     97110             84.00
129164   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     G0283             48.00
129165   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     97012             60.00
129166   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     99211             84.00
129167   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     97012             60.00
129168   Florida   Spine   0429084450101016   6/1/2019    Bill      9/11/2019     99213            212.00
129169   Florida   Spine   0429084450101016   6/1/2019    Bill      9/11/2019     97010             60.00
129170   Florida   Spine   0429084450101016   6/1/2019    Bill      9/11/2019     G0283             48.00
129171   Florida   Spine   0429084450101016   6/1/2019    Bill      9/11/2019     97110             84.00
129172   Florida   Spine   0429084450101016   6/1/2019    Bill      9/11/2019     97112             84.00
129173   Florida   Spine   0429084450101016   6/1/2019    Bill      9/11/2019     97140             79.00
129174   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97010             60.00
129175   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97035             48.00
129176   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97140             79.00
129177   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97530             99.00
129178   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     G0283             48.00
129179   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     98941             97.00
129180   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2534 of
                                                   2767

129181   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     99211            84.00
129182   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     97010            60.00
129183   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     97110            84.00
129184   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     97112            84.00
129185   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     97140            79.00
129186   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     97530            99.00
129187   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     G0283            48.00
129188   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     99211            84.00
129189   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97010            60.00
129190   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97140            79.00
129191   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97530            99.00
129192   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     99211            84.00
129193   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     G0283            48.00
129194   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     97530            99.00
129195   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     97140            79.00
129196   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     97112            84.00
129197   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     97110            84.00
129198   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     97010            60.00
129199   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97010            60.00
129200   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     G0283            48.00
129201   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97140            79.00
129202   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97530            99.00
129203   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     99211            84.00
129204   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     99211            84.00
129205   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     G0283            48.00
129206   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97010            60.00
129207   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97140            79.00
129208   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97035            48.00
129209   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97530            99.00
129210   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     99211            84.00
129211   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     G0283            48.00
129212   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     97530            99.00
129213   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     97140            79.00
129214   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     97112            84.00
129215   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     97035            48.00
129216   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     97010            60.00
129217   Florida   Spine   0367213410101097   8/1/2019    Bill      9/11/2019     99211            84.00
129218   Florida   Spine   0367213410101097   8/1/2019    Bill      9/11/2019     97010            60.00
129219   Florida   Spine   0367213410101097   8/1/2019    Bill      9/11/2019     97140            79.00
129220   Florida   Spine   0367213410101097   8/1/2019    Bill      9/11/2019     G0283            48.00
129221   Florida   Spine   0367213410101097   8/1/2019    Bill      9/11/2019     97110            84.00
129222   Florida   Spine   0367213410101097   8/1/2019    Bill      9/11/2019     97039            48.00
129223   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     99211            84.00
129224   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     97140            79.00
129225   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     97012            60.00
129226   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     97110            84.00
129227   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     97010            60.00
129228   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     G0283            48.00
129229   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     99211            84.00
129230   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97010            60.00
129231   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97035            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2535 of
                                                   2767

129232   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97140               79.00
129233   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97530               99.00
129234   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     G0283               48.00
129235   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     99211               84.00
129236   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     97010               60.00
129237   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     97110               84.00
129238   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     97112               84.00
129239   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     97140               79.00
129240   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     97530               99.00
129241   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     G0283               48.00
129242   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     99211               84.00
129243   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97010               60.00
129244   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97035               48.00
129245   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97112               84.00
129246   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97140               79.00
129247   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97530               99.00
129248   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     G0283               48.00
129249   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97035               48.00
129250   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97530               99.00
129251   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     99211               84.00
129252   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     G0283               48.00
129253   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97140               79.00
129254   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97010               60.00
129255   Florida   Spine   0639812240101011   4/1/2019    Bill      9/11/2019     99213              385.00
129256   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     97010               60.00
129257   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     G0283               48.00
129258   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     97140               79.00
129259   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     97035               48.00
129260   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     97530               99.00
129261   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     99211               84.00
129262   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     99211               84.00
129263   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     97010               60.00
129264   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     G0283               48.00
129265   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     97140               79.00
129266   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     97530               99.00
129267   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     97110               84.00
129268   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97010               60.00
129269   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     99211               84.00
129270   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     G0283               48.00
129271   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97140               79.00
129272   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97035               48.00
129273   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97530               99.00
129274   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97010               60.00
129275   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     99211               84.00
129276   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97110               84.00
129277   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97112               84.00
129278   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97140               79.00
129279   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97530               99.00
129280   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     G0283               48.00
129281   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     98941               97.00
129282   Florida   Spine   0651159800101012   4/8/2019    Bill      9/11/2019     62323            2,200.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2536 of
                                                   2767

129283   Florida   Spine   0651159800101012   4/8/2019    Bill      9/11/2019     J2001              115.50
129284   Florida   Spine   0651159800101012   4/8/2019    Bill      9/11/2019     J1020               35.00
129285   Florida   Spine   0651159800101012   4/8/2019    Bill      9/11/2019     Q9965               25.00
129286   Florida   Spine   0268558120101054   8/23/2018   Bill      9/11/2019     99213              385.00
129287   Florida   Spine   0649986960101027   5/25/2019   Bill      9/11/2019     62321            2,100.00
129288   Florida   Spine   0649986960101027   5/25/2019   Bill      9/11/2019     J2001              115.50
129289   Florida   Spine   0649986960101027   5/25/2019   Bill      9/11/2019     J3301               38.50
129290   Florida   Spine   0649986960101027   5/25/2019   Bill      9/11/2019     Q9965               25.00
129291   Florida   Spine   0455611540101031   2/2/2019    Bill      9/11/2019     99213              385.00
129292   Florida   Spine   0295868630101131   4/29/2019   Bill      9/11/2019     62323            2,200.00
129293   Florida   Spine   0295868630101131   4/29/2019   Bill      9/11/2019     J2001              115.50
129294   Florida   Spine   0295868630101131   4/29/2019   Bill      9/11/2019     J1020               35.00
129295   Florida   Spine   0295868630101131   4/29/2019   Bill      9/11/2019     Q9965               25.00
129296   Florida   Spine   0295868630101131   4/29/2019   Bill      9/11/2019     82950               27.00
129297   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     99213              385.00
129298   Florida   Spine   0411217460101051   6/20/2019   Bill      9/11/2019     99211               84.00
129299   Florida   Spine   0411217460101051   6/20/2019   Bill      9/11/2019     97010               60.00
129300   Florida   Spine   0411217460101051   6/20/2019   Bill      9/11/2019     G0283               48.00
129301   Florida   Spine   0411217460101051   6/20/2019   Bill      9/11/2019     97110               84.00
129302   Florida   Spine   0411217460101051   6/20/2019   Bill      9/11/2019     97140               79.00
129303   Florida   Spine   0411217460101051   6/20/2019   Bill      9/11/2019     97012               60.00
129304   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     97010               60.00
129305   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     G0283               48.00
129306   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     99211               84.00
129307   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     97110               84.00
129308   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     97140               79.00
129309   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     97012               60.00
129310   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     99211               84.00
129311   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     97010               60.00
129312   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     97012               60.00
129313   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     97110               84.00
129314   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     97140               79.00
129315   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     G0283               48.00
129316   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     99211               84.00
129317   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     G0283               48.00
129318   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97140               79.00
129319   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     A4556               24.00
129320   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97035               48.00
129321   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97010               60.00
129322   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97530               99.00
129323   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     99211               84.00
129324   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     G0283               48.00
129325   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     97010               60.00
129326   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     97140               79.00
129327   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     97530               99.00
129328   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     99211               84.00
129329   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97010               60.00
129330   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97140               79.00
129331   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97530               99.00
129332   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     99211               84.00
129333   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2537 of
                                                   2767

129334   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     G0283             48.00
129335   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     97530             99.00
129336   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     97140             79.00
129337   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     97039             48.00
129338   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     99211             84.00
129339   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     G0283             48.00
129340   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97010             60.00
129341   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97140             79.00
129342   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97530             99.00
129343   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97035             48.00
129344   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97012             60.00
129345   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97035             48.00
129346   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97530             99.00
129347   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     99211             84.00
129348   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97140             79.00
129349   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     G0283             48.00
129350   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     99211             84.00
129351   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97010             60.00
129352   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97110             84.00
129353   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97112             84.00
129354   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97140             79.00
129355   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97530             99.00
129356   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     G0283             48.00
129357   Florida   Spine   0614401830000001   8/29/2019   Bill      9/11/2019     99203            302.00
129358   Florida   Spine   0614401830000001   8/29/2019   Bill      9/11/2019     97039             48.00
129359   Florida   Spine   0641934550101013   7/19/2019   Bill      9/11/2019     G0283             48.00
129360   Florida   Spine   0641934550101013   7/19/2019   Bill      9/11/2019     97140             79.00
129361   Florida   Spine   0641934550101013   7/19/2019   Bill      9/11/2019     97010             60.00
129362   Florida   Spine   0641934550101013   7/19/2019   Bill      9/11/2019     97530             99.00
129363   Florida   Spine   0641934550101013   7/19/2019   Bill      9/11/2019     99211             84.00
129364   Florida   Spine   0641934550101013   7/19/2019   Bill      9/11/2019     97110             84.00
129365   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     G0283             48.00
129366   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97010             60.00
129367   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97035             48.00
129368   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97112             84.00
129369   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97140             79.00
129370   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97530             99.00
129371   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     99211             84.00
129372   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97010             60.00
129373   Florida   Spine   0427270900101019   8/2/2019    Bill      9/11/2019     99211             84.00
129374   Florida   Spine   0427270900101019   8/2/2019    Bill      9/11/2019     G0283             48.00
129375   Florida   Spine   0427270900101019   8/2/2019    Bill      9/11/2019     97140             79.00
129376   Florida   Spine   0427270900101019   8/2/2019    Bill      9/11/2019     97010             60.00
129377   Florida   Spine   0427270900101019   8/2/2019    Bill      9/11/2019     97039             48.00
129378   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     99211             84.00
129379   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     97140             79.00
129380   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     97039             48.00
129381   Florida   Spine   0372803430101030   8/25/2019   Bill      9/11/2019     99203            302.00
129382   Florida   Spine   0372803430101030   8/25/2019   Bill      9/11/2019     97010             60.00
129383   Florida   Spine   0372803430101030   8/25/2019   Bill      9/11/2019     A4556             24.00
129384   Florida   Spine   0372803430101030   8/25/2019   Bill      9/11/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2538 of
                                                   2767

129385   Florida   Spine   0607696940101019   6/1/2019    Bill      9/11/2019     99211             84.00
129386   Florida   Spine   0607696940101019   6/1/2019    Bill      9/11/2019     97010             60.00
129387   Florida   Spine   0607696940101019   6/1/2019    Bill      9/11/2019     G0283             48.00
129388   Florida   Spine   0607696940101019   6/1/2019    Bill      9/11/2019     97110             84.00
129389   Florida   Spine   0607696940101019   6/1/2019    Bill      9/11/2019     97140             79.00
129390   Florida   Spine   0607696940101019   6/1/2019    Bill      9/11/2019     97039             48.00
129391   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     99213            212.00
129392   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     97010             60.00
129393   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     97012             60.00
129394   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     97110             84.00
129395   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     97140             79.00
129396   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     97530             99.00
129397   Florida   Spine   0563701420101034   6/13/2019   Bill      9/11/2019     G0283             48.00
129398   Florida   Spine   0577202370101144   7/9/2019    Bill      9/11/2019     99211             84.00
129399   Florida   Spine   0577202370101144   7/9/2019    Bill      9/11/2019     97010             60.00
129400   Florida   Spine   0577202370101144   7/9/2019    Bill      9/11/2019     97140             79.00
129401   Florida   Spine   0577202370101144   7/9/2019    Bill      9/11/2019     G0283             48.00
129402   Florida   Spine   0577202370101144   7/9/2019    Bill      9/11/2019     97012             60.00
129403   Florida   Spine   0577202370101144   7/9/2019    Bill      9/11/2019     97110             84.00
129404   Florida   Spine   0446917430101060   7/28/2019   Bill      9/11/2019     97010             60.00
129405   Florida   Spine   0446917430101060   7/28/2019   Bill      9/11/2019     G0283             48.00
129406   Florida   Spine   0446917430101060   7/28/2019   Bill      9/11/2019     97140             79.00
129407   Florida   Spine   0446917430101060   7/28/2019   Bill      9/11/2019     97110             84.00
129408   Florida   Spine   0446917430101060   7/28/2019   Bill      9/11/2019     97112             84.00
129409   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     97010             60.00
129410   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     G0283             48.00
129411   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     97140             79.00
129412   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     97112             84.00
129413   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     97110             84.00
129414   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     97010             60.00
129415   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     G0283             48.00
129416   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     97112             84.00
129417   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     99211             84.00
129418   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     G0283             48.00
129419   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     97530             99.00
129420   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     97140             79.00
129421   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     97010             60.00
129422   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     99211             84.00
129423   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97010             60.00
129424   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97035             48.00
129425   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97140             79.00
129426   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97530             99.00
129427   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     G0283             48.00
129428   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     98941             97.00
129429   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97039             48.00
129430   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     97530             99.00
129431   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     G0283             48.00
129432   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     97010             60.00
129433   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     97140             79.00
129434   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     99211             84.00
129435   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2539 of
                                                   2767

129436   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     99211               84.00
129437   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97010               60.00
129438   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97140               79.00
129439   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97530               99.00
129440   Florida   Spine   0360445530101162   8/14/2019   Bill      9/11/2019     99211               84.00
129441   Florida   Spine   0360445530101162   8/14/2019   Bill      9/11/2019     97010               60.00
129442   Florida   Spine   0360445530101162   8/14/2019   Bill      9/11/2019     97035               48.00
129443   Florida   Spine   0360445530101162   8/14/2019   Bill      9/11/2019     G0283               48.00
129444   Florida   Spine   0360445530101162   8/14/2019   Bill      9/11/2019     97039               48.00
129445   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     99211               84.00
129446   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     G0283               48.00
129447   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     97530               99.00
129448   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     97140               79.00
129449   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     97112               84.00
129450   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     97110               84.00
129451   Florida   Spine   0607250220101016   6/3/2019    Bill      9/11/2019     97010               60.00
129452   Florida   Spine   0538757120101080   7/9/2019    Bill      9/11/2019     97140               79.00
129453   Florida   Spine   0538757120101080   7/9/2019    Bill      9/11/2019     99211               84.00
129454   Florida   Spine   0538757120101080   7/9/2019    Bill      9/11/2019     G0283               48.00
129455   Florida   Spine   0538757120101080   7/9/2019    Bill      9/11/2019     97010               60.00
129456   Florida   Spine   0538757120101080   7/9/2019    Bill      9/11/2019     97035               48.00
129457   Florida   Spine   0538757120101080   7/9/2019    Bill      9/11/2019     97530               99.00
129458   Florida   Spine   0538757120101080   7/9/2019    Bill      9/11/2019     97039               48.00
129459   Florida   Spine   0505897280101063   7/3/2019    Bill      9/11/2019     99211               84.00
129460   Florida   Spine   0505897280101063   7/3/2019    Bill      9/11/2019     G0283               48.00
129461   Florida   Spine   0505897280101063   7/3/2019    Bill      9/11/2019     97530               99.00
129462   Florida   Spine   0505897280101063   7/3/2019    Bill      9/11/2019     97140               79.00
129463   Florida   Spine   0505897280101063   7/3/2019    Bill      9/11/2019     97112               84.00
129464   Florida   Spine   0505897280101063   7/3/2019    Bill      9/11/2019     97010               60.00
129465   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     99211               84.00
129466   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97010               60.00
129467   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97140               79.00
129468   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     G0283               48.00
129469   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97530               99.00
129470   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97035               48.00
129471   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     99203              302.00
129472   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     97010               60.00
129473   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     G0283               48.00
129474   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     A4556               24.00
129475   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     97035               48.00
129476   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     97140               79.00
129477   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     73218            1,925.00
129478   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     99211               84.00
129479   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     97010               60.00
129480   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     97110               84.00
129481   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     97112               84.00
129482   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     97140               79.00
129483   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     97530               99.00
129484   Florida   Spine   0296271760101071   6/13/2019   Bill      9/11/2019     G0283               48.00
129485   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     99211               84.00
129486   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2540 of
                                                   2767

129487   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97112               84.00
129488   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97140               79.00
129489   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97530               99.00
129490   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     G0283               48.00
129491   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97010               60.00
129492   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97010               60.00
129493   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     G0283               48.00
129494   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97140               79.00
129495   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97530               99.00
129496   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     99211               84.00
129497   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     99203              302.00
129498   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     97010               60.00
129499   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     G0283               48.00
129500   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     A4556               24.00
129501   Florida   Spine   0581211860101013   6/17/2019   Bill      9/11/2019     99211               84.00
129502   Florida   Spine   0581211860101013   6/17/2019   Bill      9/11/2019     97110               84.00
129503   Florida   Spine   0581211860101013   6/17/2019   Bill      9/11/2019     97010               60.00
129504   Florida   Spine   0581211860101013   6/17/2019   Bill      9/11/2019     G0283               48.00
129505   Florida   Spine   0581211860101013   6/17/2019   Bill      9/11/2019     97140               79.00
129506   Florida   Spine   0581211860101013   6/17/2019   Bill      9/11/2019     97112               84.00
129507   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     99211               84.00
129508   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97010               60.00
129509   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97035               48.00
129510   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97112               84.00
129511   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97140               79.00
129512   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97530               99.00
129513   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97014               48.00
129514   Florida   Spine   0363193580101082   8/29/2019   Bill      9/11/2019     99203              302.00
129515   Florida   Spine   0363193580101082   8/29/2019   Bill      9/11/2019     G0283               48.00
129516   Florida   Spine   0363193580101082   8/29/2019   Bill      9/11/2019     A4556               24.00
129517   Florida   Spine   0363193580101082   8/29/2019   Bill      9/11/2019     97530               99.00
129518   Florida   Spine   0363193580101082   8/29/2019   Bill      9/11/2019     97035               48.00
129519   Florida   Spine   0363193580101082   8/29/2019   Bill      9/11/2019     97140               79.00
129520   Florida   Spine   0363193580101082   8/29/2019   Bill      9/11/2019     97010               60.00
129521   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     99211               84.00
129522   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     G0283               48.00
129523   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97140               79.00
129524   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97035               48.00
129525   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97010               60.00
129526   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97530               99.00
129527   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     99211               84.00
129528   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97010               60.00
129529   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97110               84.00
129530   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97112               84.00
129531   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97140               79.00
129532   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97530               99.00
129533   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     G0283               48.00
129534   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     72141            2,145.00
129535   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     72141            2,145.00
129536   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     72148            2,145.00
129537   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2541 of
                                                   2767

129538   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     G0283             48.00
129539   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     97140             79.00
129540   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     97112             84.00
129541   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     97110             84.00
129542   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     99211             84.00
129543   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     99211             84.00
129544   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97140             79.00
129545   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97530             99.00
129546   Florida   Spine   0383863440101093   6/21/2019   Bill      9/11/2019     99211             84.00
129547   Florida   Spine   0383863440101093   6/21/2019   Bill      9/11/2019     G0283             48.00
129548   Florida   Spine   0383863440101093   6/21/2019   Bill      9/11/2019     97010             60.00
129549   Florida   Spine   0383863440101093   6/21/2019   Bill      9/11/2019     97140             79.00
129550   Florida   Spine   0383863440101093   6/21/2019   Bill      9/11/2019     97530             99.00
129551   Florida   Spine   0383863440101093   6/21/2019   Bill      9/11/2019     97112             84.00
129552   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     97530             99.00
129553   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     G0283             48.00
129554   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     97010             60.00
129555   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     97140             79.00
129556   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     99211             84.00
129557   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     97110             84.00
129558   Florida   Spine   0356081230101370   5/2/2019    Bill      9/11/2019     99211             84.00
129559   Florida   Spine   0356081230101370   5/2/2019    Bill      9/11/2019     97010             60.00
129560   Florida   Spine   0356081230101370   5/2/2019    Bill      9/11/2019     G0283             48.00
129561   Florida   Spine   0356081230101370   5/2/2019    Bill      9/11/2019     97140             79.00
129562   Florida   Spine   0356081230101370   5/2/2019    Bill      9/11/2019     97530             99.00
129563   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97010             60.00
129564   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     G0283             48.00
129565   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97140             79.00
129566   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97530             99.00
129567   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     99211             84.00
129568   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     99211             84.00
129569   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97010             60.00
129570   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97140             79.00
129571   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97530             99.00
129572   Florida   Spine   0572026910000001   8/29/2019   Bill      9/11/2019     A4556             24.00
129573   Florida   Spine   0572026910000001   8/29/2019   Bill      9/11/2019     G0283             48.00
129574   Florida   Spine   0572026910000001   8/29/2019   Bill      9/11/2019     97010             60.00
129575   Florida   Spine   0572026910000001   8/29/2019   Bill      9/11/2019     97035             48.00
129576   Florida   Spine   0572026910000001   8/29/2019   Bill      9/11/2019     99203            302.00
129577   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     99203            302.00
129578   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97010             60.00
129579   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97035             48.00
129580   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97112             84.00
129581   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97140             79.00
129582   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97530             99.00
129583   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     G0283             48.00
129584   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     A4556             24.00
129585   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     99211             84.00
129586   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     99211             84.00
129587   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     97010             60.00
129588   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2542 of
                                                   2767

129589   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     97530             99.00
129590   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     97140             79.00
129591   Florida   Spine   0536900810101026   6/24/2019   Bill      9/11/2019     G0283             48.00
129592   Florida   Spine   0536900810101026   6/24/2019   Bill      9/11/2019     97010             60.00
129593   Florida   Spine   0536900810101026   6/24/2019   Bill      9/11/2019     97530             99.00
129594   Florida   Spine   0536900810101026   6/24/2019   Bill      9/11/2019     97039             48.00
129595   Florida   Spine   0536900810101026   6/24/2019   Bill      9/11/2019     98940             79.00
129596   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     99211             84.00
129597   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97010             60.00
129598   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97140             79.00
129599   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     G0283             48.00
129600   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97530             99.00
129601   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97035             48.00
129602   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97039             48.00
129603   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     97010             60.00
129604   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     97140             79.00
129605   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     97530             99.00
129606   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     G0283             48.00
129607   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     97039             48.00
129608   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     97035             48.00
129609   Florida   Spine   0108457560101077   8/24/2019   Bill      9/11/2019     99211             84.00
129610   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     99211             84.00
129611   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     97010             60.00
129612   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     97035             48.00
129613   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     97112             84.00
129614   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     97140             79.00
129615   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     97530             99.00
129616   Florida   Spine   0587121220101039   7/20/2019   Bill      9/11/2019     G0283             48.00
129617   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     99211             84.00
129618   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     97010             60.00
129619   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     97035             48.00
129620   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     97039             48.00
129621   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     97140             79.00
129622   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     97530             99.00
129623   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     G0283             48.00
129624   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     99211             84.00
129625   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     97140             79.00
129626   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     97010             60.00
129627   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     G0283             48.00
129628   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     97012             60.00
129629   Florida   Spine   0427270900101019   8/2/2019    Bill      9/11/2019     99211             84.00
129630   Florida   Spine   0427270900101019   8/2/2019    Bill      9/11/2019     G0283             48.00
129631   Florida   Spine   0427270900101019   8/2/2019    Bill      9/11/2019     97140             79.00
129632   Florida   Spine   0427270900101019   8/2/2019    Bill      9/11/2019     97010             60.00
129633   Florida   Spine   0427270900101019   8/2/2019    Bill      9/11/2019     97039             48.00
129634   Florida   Spine   0427270900101019   8/2/2019    Bill      9/11/2019     97110             84.00
129635   Florida   Spine   0537817910101039   8/31/2019   Bill      9/11/2019     97010             60.00
129636   Florida   Spine   0537817910101039   8/31/2019   Bill      9/11/2019     A4556             24.00
129637   Florida   Spine   0537817910101039   8/31/2019   Bill      9/11/2019     G0283             48.00
129638   Florida   Spine   0537817910101039   8/31/2019   Bill      9/11/2019     99203            302.00
129639   Florida   Spine   0465620550101029   6/3/2019    Bill      9/11/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2543 of
                                                   2767

129640   Florida   Spine   0465620550101029   6/3/2019    Bill      9/11/2019     97010               60.00
129641   Florida   Spine   0465620550101029   6/3/2019    Bill      9/11/2019     97110               84.00
129642   Florida   Spine   0465620550101029   6/3/2019    Bill      9/11/2019     97112               84.00
129643   Florida   Spine   0465620550101029   6/3/2019    Bill      9/11/2019     97140               79.00
129644   Florida   Spine   0465620550101029   6/3/2019    Bill      9/11/2019     97530               99.00
129645   Florida   Spine   0465620550101029   6/3/2019    Bill      9/11/2019     G0283               48.00
129646   Florida   Spine   8668116740000001   7/3/2019    Bill      9/11/2019     99211               84.00
129647   Florida   Spine   8668116740000001   7/3/2019    Bill      9/11/2019     97010               60.00
129648   Florida   Spine   8668116740000001   7/3/2019    Bill      9/11/2019     97110               84.00
129649   Florida   Spine   8668116740000001   7/3/2019    Bill      9/11/2019     97140               79.00
129650   Florida   Spine   8668116740000001   7/3/2019    Bill      9/11/2019     G0283               48.00
129651   Florida   Spine   8668116740000001   7/3/2019    Bill      9/11/2019     97012               60.00
129652   Florida   Spine   8668116740000001   7/3/2019    Bill      9/11/2019     97530               99.00
129653   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     99211               84.00
129654   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     G0283               48.00
129655   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     97530               99.00
129656   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     97140               79.00
129657   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     97112               84.00
129658   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     97110               84.00
129659   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     97010               60.00
129660   Florida   Spine   0286810310101040   3/26/2019   Bill      9/11/2019     62323            2,200.00
129661   Florida   Spine   0286810310101040   3/26/2019   Bill      9/11/2019     J2001              115.50
129662   Florida   Spine   0286810310101040   3/26/2019   Bill      9/11/2019     J1020               35.00
129663   Florida   Spine   0286810310101040   3/26/2019   Bill      9/11/2019     Q9965               25.00
129664   Florida   Spine   0591717800101069   6/24/2019   Bill      9/11/2019     99213              385.00
129665   Florida   Spine   0591717800101069   6/24/2019   Bill      9/11/2019     62323            2,200.00
129666   Florida   Spine   0591717800101069   6/24/2019   Bill      9/11/2019     J2001              115.50
129667   Florida   Spine   0591717800101069   6/24/2019   Bill      9/11/2019     J1020               35.00
129668   Florida   Spine   0591717800101069   6/24/2019   Bill      9/11/2019     Q9965               25.00
129669   Florida   Spine   0595048300101037   6/24/2019   Bill      9/11/2019     99203              550.00
129670   Florida   Spine   0531525880101013   6/18/2018   Bill      9/11/2019     99213              385.00
129671   Florida   Spine   0293954420101010   6/11/2019   Bill      9/11/2019     99211               84.00
129672   Florida   Spine   0293954420101010   6/11/2019   Bill      9/11/2019     97010               60.00
129673   Florida   Spine   0293954420101010   6/11/2019   Bill      9/11/2019     G0283               48.00
129674   Florida   Spine   0293954420101010   6/11/2019   Bill      9/11/2019     97140               79.00
129675   Florida   Spine   0293954420101010   6/11/2019   Bill      9/11/2019     97530               99.00
129676   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     99211               84.00
129677   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97014               48.00
129678   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97530               99.00
129679   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97140               79.00
129680   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97112               84.00
129681   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97035               48.00
129682   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97010               60.00
129683   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     97010               60.00
129684   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     G0283               48.00
129685   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     99211               84.00
129686   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     97110               84.00
129687   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     97140               79.00
129688   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     97039               48.00
129689   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     99211               84.00
129690   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     G0283               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2544 of
                                                   2767

129691   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     97010            60.00
129692   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     97140            79.00
129693   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     97530            99.00
129694   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97010            60.00
129695   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     99211            84.00
129696   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     G0283            48.00
129697   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97010            60.00
129698   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97140            79.00
129699   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97530            99.00
129700   Florida   Spine   0493645630101109   5/13/2019   Bill      9/11/2019     97110            84.00
129701   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     97010            60.00
129702   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     G0283            48.00
129703   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     97140            79.00
129704   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     97035            48.00
129705   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     97530            99.00
129706   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     99211            84.00
129707   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     99211            84.00
129708   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     97010            60.00
129709   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     G0283            48.00
129710   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     97140            79.00
129711   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     97530            99.00
129712   Florida   Spine   0621609400101025   7/12/2019   Bill      9/11/2019     97110            84.00
129713   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     99211            84.00
129714   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97010            60.00
129715   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97140            79.00
129716   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     G0283            48.00
129717   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97530            99.00
129718   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97035            48.00
129719   Florida   Spine   0615444000101029   7/28/2019   Bill      9/11/2019     97039            48.00
129720   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     G0283            48.00
129721   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     97530            99.00
129722   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     97140            79.00
129723   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     97010            60.00
129724   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     99211            84.00
129725   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97010            60.00
129726   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97035            48.00
129727   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97140            79.00
129728   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97530            99.00
129729   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     G0283            48.00
129730   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     98941            97.00
129731   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97039            48.00
129732   Florida   Spine   0356081230101370   5/2/2019    Bill      9/11/2019     99211            84.00
129733   Florida   Spine   0356081230101370   5/2/2019    Bill      9/11/2019     97010            60.00
129734   Florida   Spine   0356081230101370   5/2/2019    Bill      9/11/2019     G0283            48.00
129735   Florida   Spine   0356081230101370   5/2/2019    Bill      9/11/2019     97140            79.00
129736   Florida   Spine   0356081230101370   5/2/2019    Bill      9/11/2019     97530            99.00
129737   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     99211            84.00
129738   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97010            60.00
129739   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97035            48.00
129740   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97140            79.00
129741   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2545 of
                                                   2767

129742   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     G0283             48.00
129743   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     99211             84.00
129744   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97010             60.00
129745   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97140             79.00
129746   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97530             99.00
129747   Florida   Spine   0383863440101093   6/21/2019   Bill      9/11/2019     99211             84.00
129748   Florida   Spine   0383863440101093   6/21/2019   Bill      9/11/2019     97010             60.00
129749   Florida   Spine   0070259500101057   7/23/2019   Bill      9/11/2019     G0283             48.00
129750   Florida   Spine   0070259500101057   7/23/2019   Bill      9/11/2019     97010             60.00
129751   Florida   Spine   0070259500101057   7/23/2019   Bill      9/11/2019     97035             48.00
129752   Florida   Spine   0070259500101057   7/23/2019   Bill      9/11/2019     97140             79.00
129753   Florida   Spine   0070259500101057   7/23/2019   Bill      9/11/2019     97530             99.00
129754   Florida   Spine   0070259500101057   7/23/2019   Bill      9/11/2019     99212            115.00
129755   Florida   Spine   0554716960101047   7/3/2019    Bill      9/11/2019     99211             84.00
129756   Florida   Spine   0554716960101047   7/3/2019    Bill      9/11/2019     97010             60.00
129757   Florida   Spine   0554716960101047   7/3/2019    Bill      9/11/2019     97140             79.00
129758   Florida   Spine   0554716960101047   7/3/2019    Bill      9/11/2019     G0283             48.00
129759   Florida   Spine   0554716960101047   7/3/2019    Bill      9/11/2019     97110             84.00
129760   Florida   Spine   0554716960101047   7/3/2019    Bill      9/11/2019     97112             84.00
129761   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     G0283             48.00
129762   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97010             60.00
129763   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97035             48.00
129764   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97112             84.00
129765   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97140             79.00
129766   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     97530             99.00
129767   Florida   Spine   0605108930101027   8/5/2019    Bill      9/11/2019     99211             84.00
129768   Florida   Spine   0156076870000001   6/24/2019   Bill      9/11/2019     99211             84.00
129769   Florida   Spine   0156076870000001   6/24/2019   Bill      9/11/2019     97112             84.00
129770   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97035             48.00
129771   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97530             99.00
129772   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     99211             84.00
129773   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     G0283             48.00
129774   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97140             79.00
129775   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97010             60.00
129776   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97010             60.00
129777   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     G0283             48.00
129778   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97140             79.00
129779   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97530             99.00
129780   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     99211             84.00
129781   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     G0283             48.00
129782   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     97010             60.00
129783   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     97035             48.00
129784   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     97039             48.00
129785   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     97140             79.00
129786   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     97530             99.00
129787   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     99211             84.00
129788   Florida   Spine   0579207850101033   6/10/2019   Bill      9/11/2019     97010             60.00
129789   Florida   Spine   0579207850101033   6/10/2019   Bill      9/11/2019     97012             60.00
129790   Florida   Spine   0579207850101033   6/10/2019   Bill      9/11/2019     97530             99.00
129791   Florida   Spine   0579207850101033   6/10/2019   Bill      9/11/2019     97140             79.00
129792   Florida   Spine   0579207850101033   6/10/2019   Bill      9/11/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2546 of
                                                   2767

129793   Florida   Spine   0579207850101033   6/10/2019   Bill      9/11/2019     99211            84.00
129794   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97012            60.00
129795   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97035            48.00
129796   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97530            99.00
129797   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     99211            84.00
129798   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97140            79.00
129799   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     G0283            48.00
129800   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97010            60.00
129801   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     G0283            48.00
129802   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     97530            99.00
129803   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     97140            79.00
129804   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     97112            84.00
129805   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     97035            48.00
129806   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     97010            60.00
129807   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     99211            84.00
129808   Florida   Spine   0583970970101050   6/26/2019   Bill      9/11/2019     G0283            48.00
129809   Florida   Spine   0583970970101050   6/26/2019   Bill      9/11/2019     97010            60.00
129810   Florida   Spine   0583970970101050   6/26/2019   Bill      9/11/2019     97140            79.00
129811   Florida   Spine   0583970970101050   6/26/2019   Bill      9/11/2019     97530            99.00
129812   Florida   Spine   0583970970101050   6/26/2019   Bill      9/11/2019     97035            48.00
129813   Florida   Spine   0583970970101050   6/26/2019   Bill      9/11/2019     99211            84.00
129814   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     99211            84.00
129815   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     97010            60.00
129816   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     G0283            48.00
129817   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     97530            99.00
129818   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     97140            79.00
129819   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     97035            48.00
129820   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     99211            84.00
129821   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     G0283            48.00
129822   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97010            60.00
129823   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97035            48.00
129824   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97112            84.00
129825   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97140            79.00
129826   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97530            99.00
129827   Florida   Spine   0393857520101138   5/15/2019   Bill      9/11/2019     99211            84.00
129828   Florida   Spine   0393857520101138   5/15/2019   Bill      9/11/2019     G0283            48.00
129829   Florida   Spine   0393857520101138   5/15/2019   Bill      9/11/2019     97010            60.00
129830   Florida   Spine   0393857520101138   5/15/2019   Bill      9/11/2019     97140            79.00
129831   Florida   Spine   0393857520101138   5/15/2019   Bill      9/11/2019     97112            84.00
129832   Florida   Spine   0393857520101138   5/15/2019   Bill      9/11/2019     97530            99.00
129833   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     97010            60.00
129834   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     97035            48.00
129835   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     97530            99.00
129836   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     G0283            48.00
129837   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     99211            84.00
129838   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     97140            79.00
129839   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     97012            60.00
129840   Florida   Spine   0583970970101050   6/26/2019   Bill      9/11/2019     99211            84.00
129841   Florida   Spine   0583970970101050   6/26/2019   Bill      9/11/2019     G0283            48.00
129842   Florida   Spine   0583970970101050   6/26/2019   Bill      9/11/2019     97010            60.00
129843   Florida   Spine   0583970970101050   6/26/2019   Bill      9/11/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2547 of
                                                   2767

129844   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     97112             84.00
129845   Florida   Spine   0583970970101050   6/26/2019    Bill     9/11/2019     97530             99.00
129846   Florida   Spine   0157540070101106   7/18/2019    Bill     9/11/2019     99211             84.00
129847   Florida   Spine   0157540070101106   7/18/2019    Bill     9/11/2019     97010             60.00
129848   Florida   Spine   0157540070101106   7/18/2019    Bill     9/11/2019     97530             99.00
129849   Florida   Spine   0157540070101106   7/18/2019    Bill     9/11/2019     G0283             48.00
129850   Florida   Spine   0157540070101106   7/18/2019    Bill     9/11/2019     97035             48.00
129851   Florida   Spine   0157540070101106   7/18/2019    Bill     9/11/2019     97140             79.00
129852   Florida   Spine   0446917430101060   7/28/2019    Bill     9/11/2019     97010             60.00
129853   Florida   Spine   0446917430101060   7/28/2019    Bill     9/11/2019     G0283             48.00
129854   Florida   Spine   0446917430101060   7/28/2019    Bill     9/11/2019     97140             79.00
129855   Florida   Spine   0446917430101060   7/28/2019    Bill     9/11/2019     97110             84.00
129856   Florida   Spine   0446917430101060   7/28/2019    Bill     9/11/2019     97112             84.00
129857   Florida   Spine   0446917430101060   7/28/2019    Bill     9/11/2019     99211             84.00
129858   Florida   Spine   0143464250101272   6/1/2019     Bill     9/11/2019     97010             60.00
129859   Florida   Spine   0143464250101272   6/1/2019     Bill     9/11/2019     97012             60.00
129860   Florida   Spine   0143464250101272   6/1/2019     Bill     9/11/2019     97530             99.00
129861   Florida   Spine   0143464250101272   6/1/2019     Bill     9/11/2019     G0283             48.00
129862   Florida   Spine   0143464250101272   6/1/2019     Bill     9/11/2019     97140             79.00
129863   Florida   Spine   0143464250101272   6/1/2019     Bill     9/11/2019     99212            115.00
129864   Florida   Spine   0360445530101162   8/14/2019    Bill     9/11/2019     99211             84.00
129865   Florida   Spine   0360445530101162   8/14/2019    Bill     9/11/2019     97010             60.00
129866   Florida   Spine   0360445530101162   8/14/2019    Bill     9/11/2019     G0283             48.00
129867   Florida   Spine   0360445530101162   8/14/2019    Bill     9/11/2019     97039             48.00
129868   Florida   Spine   0563380930101022   6/13/2018    Bill     9/11/2019     99214            440.00
129869   Florida   Spine   0542950030101100   5/19/2019    Bill     9/11/2019     99203            550.00
129870   Florida   Spine   0420212260101020   12/17/2018   Bill     9/11/2019     99203            550.00
129871   Florida   Spine   0639073440101019   8/19/2019    Bill     9/11/2019     99211             84.00
129872   Florida   Spine   0639073440101019   8/19/2019    Bill     9/11/2019     97010             60.00
129873   Florida   Spine   0639073440101019   8/19/2019    Bill     9/11/2019     97035             48.00
129874   Florida   Spine   0639073440101019   8/19/2019    Bill     9/11/2019     97039             48.00
129875   Florida   Spine   0639073440101019   8/19/2019    Bill     9/11/2019     97140             79.00
129876   Florida   Spine   0639073440101019   8/19/2019    Bill     9/11/2019     97530             99.00
129877   Florida   Spine   0639073440101019   8/19/2019    Bill     9/11/2019     G0283             48.00
129878   Florida   Spine   0505897280101063   7/3/2019     Bill     9/11/2019     99211             84.00
129879   Florida   Spine   0505897280101063   7/3/2019     Bill     9/11/2019     G0283             48.00
129880   Florida   Spine   0505897280101063   7/3/2019     Bill     9/11/2019     97530             99.00
129881   Florida   Spine   0505897280101063   7/3/2019     Bill     9/11/2019     97140             79.00
129882   Florida   Spine   0505897280101063   7/3/2019     Bill     9/11/2019     97112             84.00
129883   Florida   Spine   0505897280101063   7/3/2019     Bill     9/11/2019     97010             60.00
129884   Florida   Spine   0296271760101071   6/13/2019    Bill     9/11/2019     99211             84.00
129885   Florida   Spine   0296271760101071   6/13/2019    Bill     9/11/2019     97010             60.00
129886   Florida   Spine   0296271760101071   6/13/2019    Bill     9/11/2019     97110             84.00
129887   Florida   Spine   0296271760101071   6/13/2019    Bill     9/11/2019     97112             84.00
129888   Florida   Spine   0296271760101071   6/13/2019    Bill     9/11/2019     97140             79.00
129889   Florida   Spine   0296271760101071   6/13/2019    Bill     9/11/2019     97530             99.00
129890   Florida   Spine   0296271760101071   6/13/2019    Bill     9/11/2019     G0283             48.00
129891   Florida   Spine   0367213410101097   8/1/2019     Bill     9/11/2019     99211             84.00
129892   Florida   Spine   0367213410101097   8/1/2019     Bill     9/11/2019     97010             60.00
129893   Florida   Spine   0367213410101097   8/1/2019     Bill     9/11/2019     97140             79.00
129894   Florida   Spine   0367213410101097   8/1/2019     Bill     9/11/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2548 of
                                                   2767

129895   Florida   Spine   0367213410101097   8/1/2019     Bill     9/11/2019     97110               84.00
129896   Florida   Spine   0367213410101097   8/1/2019     Bill     9/11/2019     97039               48.00
129897   Florida   Spine   0383863440101093   6/21/2019    Bill     9/11/2019     62321            2,100.00
129898   Florida   Spine   0383863440101093   6/21/2019    Bill     9/11/2019     J2001              115.50
129899   Florida   Spine   0383863440101093   6/21/2019    Bill     9/11/2019     J3301               38.50
129900   Florida   Spine   0383863440101093   6/21/2019    Bill     9/11/2019     Q9965               25.00
129901   Florida   Spine   0617937370101071   6/29/2019    Bill     9/11/2019     99211               84.00
129902   Florida   Spine   0617937370101071   6/29/2019    Bill     9/11/2019     97112               84.00
129903   Florida   Spine   0617937370101071   6/29/2019    Bill     9/11/2019     97110               84.00
129904   Florida   Spine   0617937370101071   6/29/2019    Bill     9/11/2019     97140               79.00
129905   Florida   Spine   0617937370101071   6/29/2019    Bill     9/11/2019     G0283               48.00
129906   Florida   Spine   0617937370101071   6/29/2019    Bill     9/11/2019     97010               60.00
129907   Florida   Spine   0581211860101013   6/17/2019    Bill     9/11/2019     99211               84.00
129908   Florida   Spine   0581211860101013   6/17/2019    Bill     9/11/2019     97110               84.00
129909   Florida   Spine   0581211860101013   6/17/2019    Bill     9/11/2019     97010               60.00
129910   Florida   Spine   0581211860101013   6/17/2019    Bill     9/11/2019     G0283               48.00
129911   Florida   Spine   0581211860101013   6/17/2019    Bill     9/11/2019     97140               79.00
129912   Florida   Spine   0581211860101013   6/17/2019    Bill     9/11/2019     97112               84.00
129913   Florida   Spine   0441743450101029   11/20/2018   Bill     9/11/2019     99213              385.00
129914   Florida   Spine   0614401830000001   8/29/2019    Bill     9/11/2019     99211               84.00
129915   Florida   Spine   0614401830000001   8/29/2019    Bill     9/11/2019     97140               79.00
129916   Florida   Spine   0614401830000001   8/29/2019    Bill     9/11/2019     97039               48.00
129917   Florida   Spine   0614401830000001   8/29/2019    Bill     9/11/2019     97530               99.00
129918   Florida   Spine   0614401830000001   8/29/2019    Bill     9/11/2019     97110               84.00
129919   Florida   Spine   0614401830000001   8/29/2019    Bill     9/11/2019     97010               60.00
129920   Florida   Spine   0287440270101183   6/24/2019    Bill     9/11/2019     97010               60.00
129921   Florida   Spine   0287440270101183   6/24/2019    Bill     9/11/2019     99211               84.00
129922   Florida   Spine   0287440270101183   6/24/2019    Bill     9/11/2019     97110               84.00
129923   Florida   Spine   0287440270101183   6/24/2019    Bill     9/11/2019     97112               84.00
129924   Florida   Spine   0287440270101183   6/24/2019    Bill     9/11/2019     97140               79.00
129925   Florida   Spine   0287440270101183   6/24/2019    Bill     9/11/2019     97530               99.00
129926   Florida   Spine   0287440270101183   6/24/2019    Bill     9/11/2019     G0283               48.00
129927   Florida   Spine   0287440270101183   6/24/2019    Bill     9/11/2019     98941               97.00
129928   Florida   Spine   0581581640101025   8/9/2019     Bill     9/11/2019     99211               84.00
129929   Florida   Spine   0581581640101025   8/9/2019     Bill     9/11/2019     97010               60.00
129930   Florida   Spine   0581581640101025   8/9/2019     Bill     9/11/2019     G0283               48.00
129931   Florida   Spine   0581581640101025   8/9/2019     Bill     9/11/2019     97140               79.00
129932   Florida   Spine   0581581640101025   8/9/2019     Bill     9/11/2019     97110               84.00
129933   Florida   Spine   0581581640101025   8/9/2019     Bill     9/11/2019     97530               99.00
129934   Florida   Spine   0581581640101025   8/9/2019     Bill     9/11/2019     97012               60.00
129935   Florida   Spine   0502639740101066   7/16/2019    Bill     9/11/2019     99211               84.00
129936   Florida   Spine   0502639740101066   7/16/2019    Bill     9/11/2019     97010               60.00
129937   Florida   Spine   0502639740101066   7/16/2019    Bill     9/11/2019     97110               84.00
129938   Florida   Spine   0502639740101066   7/16/2019    Bill     9/11/2019     97112               84.00
129939   Florida   Spine   0502639740101066   7/16/2019    Bill     9/11/2019     97140               79.00
129940   Florida   Spine   0502639740101066   7/16/2019    Bill     9/11/2019     97530               99.00
129941   Florida   Spine   0502639740101066   7/16/2019    Bill     9/11/2019     G0283               48.00
129942   Florida   Spine   8667077830000001   8/24/2019    Bill     9/11/2019     99211               84.00
129943   Florida   Spine   8667077830000001   8/24/2019    Bill     9/11/2019     97010               60.00
129944   Florida   Spine   8667077830000001   8/24/2019    Bill     9/11/2019     G0283               48.00
129945   Florida   Spine   8667077830000001   8/24/2019    Bill     9/11/2019     97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2549 of
                                                   2767

129946   Florida   Spine   8667077830000001   8/24/2019   Bill      9/11/2019     97140             79.00
129947   Florida   Spine   8667077830000001   8/24/2019   Bill      9/11/2019     97530             99.00
129948   Florida   Spine   0634319960101010   6/24/2019   Bill      9/11/2019     99211             84.00
129949   Florida   Spine   0634319960101010   6/24/2019   Bill      9/11/2019     97010             60.00
129950   Florida   Spine   0634319960101010   6/24/2019   Bill      9/11/2019     G0283             48.00
129951   Florida   Spine   0634319960101010   6/24/2019   Bill      9/11/2019     97530             99.00
129952   Florida   Spine   0634319960101010   6/24/2019   Bill      9/11/2019     97140             79.00
129953   Florida   Spine   0634319960101010   6/24/2019   Bill      9/11/2019     97039             48.00
129954   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     99211             84.00
129955   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     G0283             48.00
129956   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97140             79.00
129957   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97035             48.00
129958   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97010             60.00
129959   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97530             99.00
129960   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97039             48.00
129961   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     99211             84.00
129962   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97010             60.00
129963   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97110             84.00
129964   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97112             84.00
129965   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97140             79.00
129966   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97530             99.00
129967   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     G0283             48.00
129968   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97010             60.00
129969   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     99211             84.00
129970   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97110             84.00
129971   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97112             84.00
129972   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97140             79.00
129973   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97530             99.00
129974   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     G0283             48.00
129975   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     99211             84.00
129976   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     G0283             48.00
129977   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     97010             60.00
129978   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     97035             48.00
129979   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     97140             79.00
129980   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     97530             99.00
129981   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     A4556             24.00
129982   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     97010             60.00
129983   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     97140             79.00
129984   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     G0283             48.00
129985   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     A4556             24.00
129986   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     99203            302.00
129987   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     99211             84.00
129988   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     G0283             48.00
129989   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     97010             60.00
129990   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     97140             79.00
129991   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     97530             99.00
129992   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     99211             84.00
129993   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97014             48.00
129994   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97530             99.00
129995   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97140             79.00
129996   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2550 of
                                                   2767

129997   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97035            48.00
129998   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97010            60.00
129999   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     99211            84.00
130000   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     97010            60.00
130001   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     97012            60.00
130002   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     97110            84.00
130003   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     97140            79.00
130004   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     G0283            48.00
130005   Florida   Spine   0438722620101056   8/20/2019   Bill      9/11/2019     97530            99.00
130006   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     97010            60.00
130007   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     G0283            48.00
130008   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     99211            84.00
130009   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     97110            84.00
130010   Florida   Spine   0583333620101014   6/26/2019   Bill      9/11/2019     97039            48.00
130011   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     99211            84.00
130012   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     97010            60.00
130013   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     G0283            48.00
130014   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     97530            99.00
130015   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     97140            79.00
130016   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     97039            48.00
130017   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     G0283            48.00
130018   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97010            60.00
130019   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97140            79.00
130020   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97530            99.00
130021   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97035            48.00
130022   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     98940            79.00
130023   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97010            60.00
130024   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97140            79.00
130025   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     G0283            48.00
130026   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97530            99.00
130027   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97035            48.00
130028   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     98940            79.00
130029   Florida   Spine   0614401830000001   8/29/2019   Bill      9/11/2019     97039            48.00
130030   Florida   Spine   0614401830000001   8/29/2019   Bill      9/11/2019     97530            99.00
130031   Florida   Spine   0614401830000001   8/29/2019   Bill      9/11/2019     97110            84.00
130032   Florida   Spine   0614401830000001   8/29/2019   Bill      9/11/2019     97010            60.00
130033   Florida   Spine   0614401830000001   8/29/2019   Bill      9/11/2019     99211            84.00
130034   Florida   Spine   0614401830000001   8/29/2019   Bill      9/11/2019     97140            79.00
130035   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     97010            60.00
130036   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     G0283            48.00
130037   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     97140            79.00
130038   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     97035            48.00
130039   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     97530            99.00
130040   Florida   Spine   0332633750101047   8/14/2019   Bill      9/11/2019     99211            84.00
130041   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     G0283            48.00
130042   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     97530            99.00
130043   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     97140            79.00
130044   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     97010            60.00
130045   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     99211            84.00
130046   Florida   Spine   0418597840101035   7/15/2019   Bill      9/11/2019     97035            48.00
130047   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2551 of
                                                   2767

130048   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     G0283             48.00
130049   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97010             60.00
130050   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97140             79.00
130051   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97530             99.00
130052   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     99211             84.00
130053   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97010             60.00
130054   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97035             48.00
130055   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97112             84.00
130056   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97140             79.00
130057   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97530             99.00
130058   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     G0283             48.00
130059   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97010             60.00
130060   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97140             79.00
130061   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     G0283             48.00
130062   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     98941             97.00
130063   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97039             48.00
130064   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97112             84.00
130065   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97110             84.00
130066   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     99212            115.00
130067   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     97010             60.00
130068   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     97039             48.00
130069   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     G0283             48.00
130070   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     98941             97.00
130071   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     97140             79.00
130072   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     97035             48.00
130073   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     97530             99.00
130074   Florida   Spine   0293954420101010   6/11/2019   Bill      9/11/2019     99212            115.00
130075   Florida   Spine   0293954420101010   6/11/2019   Bill      9/11/2019     97010             60.00
130076   Florida   Spine   0293954420101010   6/11/2019   Bill      9/11/2019     G0283             48.00
130077   Florida   Spine   0293954420101010   6/11/2019   Bill      9/11/2019     97140             79.00
130078   Florida   Spine   0293954420101010   6/11/2019   Bill      9/11/2019     97110             84.00
130079   Florida   Spine   0287440270101183   6/24/2019   Bill      9/11/2019     99211             84.00
130080   Florida   Spine   0287440270101183   6/24/2019   Bill      9/11/2019     97010             60.00
130081   Florida   Spine   0287440270101183   6/24/2019   Bill      9/11/2019     97110             84.00
130082   Florida   Spine   0287440270101183   6/24/2019   Bill      9/11/2019     97112             84.00
130083   Florida   Spine   0287440270101183   6/24/2019   Bill      9/11/2019     97140             79.00
130084   Florida   Spine   0287440270101183   6/24/2019   Bill      9/11/2019     97530             99.00
130085   Florida   Spine   0287440270101183   6/24/2019   Bill      9/11/2019     G0283             48.00
130086   Florida   Spine   0287440270101183   6/24/2019   Bill      9/11/2019     98941             97.00
130087   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     97530             99.00
130088   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     G0283             48.00
130089   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     97010             60.00
130090   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     97140             79.00
130091   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     99211             84.00
130092   Florida   Spine   0559601200101038   8/9/2019    Bill      9/11/2019     97110             84.00
130093   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97035             48.00
130094   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97530             99.00
130095   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     99211             84.00
130096   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     G0283             48.00
130097   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97140             79.00
130098   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2552 of
                                                   2767

130099   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97010            60.00
130100   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     G0283            48.00
130101   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97140            79.00
130102   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97530            99.00
130103   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     99211            84.00
130104   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     99211            84.00
130105   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97010            60.00
130106   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97140            79.00
130107   Florida   Spine   0601852370101054   6/8/2019    Bill      9/11/2019     97530            99.00
130108   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     99211            84.00
130109   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97010            60.00
130110   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97035            48.00
130111   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97140            79.00
130112   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     97530            99.00
130113   Florida   Spine   0419069140101049   8/16/2019   Bill      9/11/2019     G0283            48.00
130114   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     G0283            48.00
130115   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     97010            60.00
130116   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     97035            48.00
130117   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     97140            79.00
130118   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     97012            60.00
130119   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     97530            99.00
130120   Florida   Spine   0600007060101077   7/26/2019   Bill      9/11/2019     99211            84.00
130121   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97012            60.00
130122   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97035            48.00
130123   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97530            99.00
130124   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     99211            84.00
130125   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97140            79.00
130126   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     G0283            48.00
130127   Florida   Spine   0011806390101159   8/18/2019   Bill      9/11/2019     97010            60.00
130128   Florida   Spine   0590496530101035   6/17/2019   Bill      9/11/2019     97010            60.00
130129   Florida   Spine   0590496530101035   6/17/2019   Bill      9/11/2019     97140            79.00
130130   Florida   Spine   0590496530101035   6/17/2019   Bill      9/11/2019     G0283            48.00
130131   Florida   Spine   0590496530101035   6/17/2019   Bill      9/11/2019     97110            84.00
130132   Florida   Spine   0590496530101035   6/17/2019   Bill      9/11/2019     97530            99.00
130133   Florida   Spine   0590496530101035   6/17/2019   Bill      9/11/2019     99211            84.00
130134   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     99211            84.00
130135   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     97010            60.00
130136   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     97012            60.00
130137   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     97035            48.00
130138   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     97140            79.00
130139   Florida   Spine   0423220350101328   8/17/2019   Bill      9/11/2019     G0283            48.00
130140   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     97010            60.00
130141   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     G0283            48.00
130142   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     97140            79.00
130143   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     97112            84.00
130144   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     97110            84.00
130145   Florida   Spine   0446917430101052   7/14/2019   Bill      9/11/2019     99211            84.00
130146   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     99211            84.00
130147   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     97010            60.00
130148   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     97110            84.00
130149   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2553 of
                                                   2767

130150   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     97530            99.00
130151   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     99211            84.00
130152   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     97010            60.00
130153   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     97039            48.00
130154   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     97140            79.00
130155   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     97530            99.00
130156   Florida   Spine   0639073440101019   8/19/2019   Bill      9/11/2019     G0283            48.00
130157   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     97010            60.00
130158   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     99211            84.00
130159   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     97140            79.00
130160   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     G0283            48.00
130161   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     97530            99.00
130162   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     97110            84.00
130163   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     97010            60.00
130164   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     G0283            48.00
130165   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     99211            84.00
130166   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     97140            79.00
130167   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     97530            99.00
130168   Florida   Spine   0497175480101021   5/4/2019    Bill      9/11/2019     97110            84.00
130169   Florida   Spine   0338161060101113   5/2/2019    Bill      9/11/2019     99211            84.00
130170   Florida   Spine   0338161060101113   5/2/2019    Bill      9/11/2019     97140            79.00
130171   Florida   Spine   0338161060101113   5/2/2019    Bill      9/11/2019     97110            84.00
130172   Florida   Spine   0338161060101113   5/2/2019    Bill      9/11/2019     97010            60.00
130173   Florida   Spine   0338161060101113   5/2/2019    Bill      9/11/2019     G0283            48.00
130174   Florida   Spine   0338161060101113   5/2/2019    Bill      9/11/2019     97112            84.00
130175   Florida   Spine   0446917430101060   7/28/2019   Bill      9/11/2019     97010            60.00
130176   Florida   Spine   0446917430101060   7/28/2019   Bill      9/11/2019     G0283            48.00
130177   Florida   Spine   0446917430101060   7/28/2019   Bill      9/11/2019     97140            79.00
130178   Florida   Spine   0446917430101060   7/28/2019   Bill      9/11/2019     97110            84.00
130179   Florida   Spine   0446917430101060   7/28/2019   Bill      9/11/2019     97112            84.00
130180   Florida   Spine   0446917430101060   7/28/2019   Bill      9/11/2019     99211            84.00
130181   Florida   Spine   0556929220101024   8/21/2019   Bill      9/11/2019     99211            84.00
130182   Florida   Spine   0556929220101024   8/21/2019   Bill      9/11/2019     G0283            48.00
130183   Florida   Spine   0556929220101024   8/21/2019   Bill      9/11/2019     97010            60.00
130184   Florida   Spine   0556929220101024   8/21/2019   Bill      9/11/2019     97140            79.00
130185   Florida   Spine   0556929220101024   8/21/2019   Bill      9/11/2019     97110            84.00
130186   Florida   Spine   0556929220101024   8/21/2019   Bill      9/11/2019     97530            99.00
130187   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     G0283            48.00
130188   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     97530            99.00
130189   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     97140            79.00
130190   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     97112            84.00
130191   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     97035            48.00
130192   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     97010            60.00
130193   Florida   Spine   0585912230101016   9/2/2019    Bill      9/11/2019     99211            84.00
130194   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     99211            84.00
130195   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     97010            60.00
130196   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     G0283            48.00
130197   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     97530            99.00
130198   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     97140            79.00
130199   Florida   Spine   0061932350101482   8/28/2019   Bill      9/11/2019     97035            48.00
130200   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2554 of
                                                   2767

130201   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     G0283            48.00
130202   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97010            60.00
130203   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97035            48.00
130204   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97112            84.00
130205   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97140            79.00
130206   Florida   Spine   0444470920101028   8/7/2019    Bill      9/11/2019     97530            99.00
130207   Florida   Spine   0040645660101036   8/25/2019   Bill      9/11/2019     99211            84.00
130208   Florida   Spine   0040645660101036   8/25/2019   Bill      9/11/2019     G0283            48.00
130209   Florida   Spine   0040645660101036   8/25/2019   Bill      9/11/2019     A4556            24.00
130210   Florida   Spine   0040645660101036   8/25/2019   Bill      9/11/2019     97010            60.00
130211   Florida   Spine   0040645660101036   8/25/2019   Bill      9/11/2019     97140            79.00
130212   Florida   Spine   0040645660101036   8/25/2019   Bill      9/11/2019     97110            84.00
130213   Florida   Spine   0040645660101036   8/25/2019   Bill      9/11/2019     97530            99.00
130214   Florida   Spine   0040645660101036   8/25/2019   Bill      9/11/2019     97012            60.00
130215   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     97010            60.00
130216   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     G0283            48.00
130217   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     97112            84.00
130218   Florida   Spine   0352144580101202   4/24/2019   Bill      9/11/2019     99211            84.00
130219   Florida   Spine   0641934550101013   7/19/2019   Bill      9/11/2019     G0283            48.00
130220   Florida   Spine   0641934550101013   7/19/2019   Bill      9/11/2019     97140            79.00
130221   Florida   Spine   0641934550101013   7/19/2019   Bill      9/11/2019     97010            60.00
130222   Florida   Spine   0641934550101013   7/19/2019   Bill      9/11/2019     97530            99.00
130223   Florida   Spine   0641934550101013   7/19/2019   Bill      9/11/2019     99211            84.00
130224   Florida   Spine   0641934550101013   7/19/2019   Bill      9/11/2019     97110            84.00
130225   Florida   Spine   0345413330101089   6/2/2019    Bill      9/11/2019     97010            60.00
130226   Florida   Spine   0345413330101089   6/2/2019    Bill      9/11/2019     97140            79.00
130227   Florida   Spine   0345413330101089   6/2/2019    Bill      9/11/2019     97110            84.00
130228   Florida   Spine   0345413330101089   6/2/2019    Bill      9/11/2019     97530            99.00
130229   Florida   Spine   0345413330101089   6/2/2019    Bill      9/11/2019     G0283            48.00
130230   Florida   Spine   0345413330101089   6/2/2019    Bill      9/11/2019     99211            84.00
130231   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     99211            84.00
130232   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     97010            60.00
130233   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     G0283            48.00
130234   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     97530            99.00
130235   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     97140            79.00
130236   Florida   Spine   0634319960101028   7/10/2019   Bill      9/11/2019     97039            48.00
130237   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     99211            84.00
130238   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     G0283            48.00
130239   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97140            79.00
130240   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97035            48.00
130241   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97010            60.00
130242   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97530            99.00
130243   Florida   Spine   0632549510101019   8/17/2019   Bill      9/11/2019     97039            48.00
130244   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     99211            84.00
130245   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     97010            60.00
130246   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     97110            84.00
130247   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     97112            84.00
130248   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     97140            79.00
130249   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     97530            99.00
130250   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     G0283            48.00
130251   Florida   Spine   0581581640101025   8/9/2019    Bill      9/11/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2555 of
                                                   2767

130252   Florida   Spine   0581581640101025   8/9/2019    Bill      9/11/2019     97010            60.00
130253   Florida   Spine   0581581640101025   8/9/2019    Bill      9/11/2019     G0283            48.00
130254   Florida   Spine   0581581640101025   8/9/2019    Bill      9/11/2019     97140            79.00
130255   Florida   Spine   0581581640101025   8/9/2019    Bill      9/11/2019     97110            84.00
130256   Florida   Spine   0581581640101025   8/9/2019    Bill      9/11/2019     97530            99.00
130257   Florida   Spine   0581581640101025   8/9/2019    Bill      9/11/2019     97012            60.00
130258   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     97010            60.00
130259   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     97035            48.00
130260   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     97039            48.00
130261   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     97140            79.00
130262   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     97530            99.00
130263   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     G0283            48.00
130264   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     98941            97.00
130265   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     99211            84.00
130266   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     G0283            48.00
130267   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     97010            60.00
130268   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     97140            79.00
130269   Florida   Spine   0565314300101039   6/29/2019   Bill      9/11/2019     97530            99.00
130270   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     99211            84.00
130271   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97010            60.00
130272   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97110            84.00
130273   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97112            84.00
130274   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97140            79.00
130275   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97530            99.00
130276   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     G0283            48.00
130277   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     99211            84.00
130278   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97014            48.00
130279   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97530            99.00
130280   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97140            79.00
130281   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97112            84.00
130282   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97035            48.00
130283   Florida   Spine   0336394200101090   7/14/2019   Bill      9/11/2019     97010            60.00
130284   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     99211            84.00
130285   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97010            60.00
130286   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97140            79.00
130287   Florida   Spine   0497123140101189   6/3/2019    Bill      9/11/2019     97530            99.00
130288   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     99211            84.00
130289   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97010            60.00
130290   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97110            84.00
130291   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97112            84.00
130292   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97140            79.00
130293   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     97530            99.00
130294   Florida   Spine   0652183750101011   5/13/2019   Bill      9/11/2019     G0283            48.00
130295   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     G0283            48.00
130296   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97010            60.00
130297   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97140            79.00
130298   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97530            99.00
130299   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97035            48.00
130300   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     98940            79.00
130301   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97010            60.00
130302   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2556 of
                                                   2767

130303   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     G0283            48.00
130304   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97530            99.00
130305   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     97039            48.00
130306   Florida   Spine   0448293010101203   8/18/2019   Bill      9/11/2019     98940            79.00
130307   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97010            60.00
130308   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97140            79.00
130309   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     G0283            48.00
130310   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     98941            97.00
130311   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97039            48.00
130312   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97112            84.00
130313   Florida   Spine   0653444030101034   8/14/2019   Bill      9/11/2019     97110            84.00
130314   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     99211            84.00
130315   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97010            60.00
130316   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97035            48.00
130317   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97112            84.00
130318   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97140            79.00
130319   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     97530            99.00
130320   Florida   Spine   0337384790101030   8/27/2019   Bill      9/11/2019     G0283            48.00
130321   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     99211            84.00
130322   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     97010            60.00
130323   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     97110            84.00
130324   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     97112            84.00
130325   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     97140            79.00
130326   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     97530            99.00
130327   Florida   Spine   0502639740101066   7/16/2019   Bill      9/11/2019     G0283            48.00
130328   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     99211            84.00
130329   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     97010            60.00
130330   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     97140            79.00
130331   Florida   Spine   0607188190101014   3/25/2019   Bill      9/11/2019     97530            99.00
130332   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     97010            60.00
130333   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     97039            48.00
130334   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     G0283            48.00
130335   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     98941            97.00
130336   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     97140            79.00
130337   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     97035            48.00
130338   Florida   Spine   0638832380101028   6/27/2019   Bill      9/11/2019     97530            99.00
130339   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     99211            84.00
130340   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     G0283            48.00
130341   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     97010            60.00
130342   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     97035            48.00
130343   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     97140            79.00
130344   Florida   Spine   0545889550101040   7/23/2019   Bill      9/11/2019     97530            99.00
130345   Florida   Spine   0367213410101097   8/1/2019    Bill      9/11/2019     99211            84.00
130346   Florida   Spine   0367213410101097   8/1/2019    Bill      9/11/2019     97010            60.00
130347   Florida   Spine   0367213410101097   8/1/2019    Bill      9/11/2019     G0283            48.00
130348   Florida   Spine   0367213410101097   8/1/2019    Bill      9/11/2019     97110            84.00
130349   Florida   Spine   0367213410101097   8/1/2019    Bill      9/11/2019     97039            48.00
130350   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     99211            84.00
130351   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     97140            79.00
130352   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     97010            60.00
130353   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2557 of
                                                   2767

130354   Florida   Spine   0562869750101113   5/26/2019   Bill      9/11/2019     97012             60.00
130355   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     99211             84.00
130356   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97035             48.00
130357   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97112             84.00
130358   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97140             79.00
130359   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97530             99.00
130360   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     G0283             48.00
130361   Florida   Spine   0602763810101035   4/14/2019   Bill      9/11/2019     97010             60.00
130362   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     99211             84.00
130363   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     97010             60.00
130364   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     97110             84.00
130365   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     97112             84.00
130366   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     97140             79.00
130367   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     97530             99.00
130368   Florida   Spine   0659301680101017   5/9/2019    Bill      9/11/2019     G0283             48.00
130369   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     99211             84.00
130370   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     G0283             48.00
130371   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     97010             60.00
130372   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     97035             48.00
130373   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     97140             79.00
130374   Florida   Spine   0461277320101055   8/26/2019   Bill      9/11/2019     97530             99.00
130375   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     97010             60.00
130376   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     97035             48.00
130377   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     97039             48.00
130378   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     97140             79.00
130379   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     97530             99.00
130380   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     G0283             48.00
130381   Florida   Spine   0522626550101135   8/31/2019   Bill      9/11/2019     98941             97.00
130382   Florida   Spine   0484660270101088   8/10/2019   Bill      9/11/2019     97010             60.00
130383   Florida   Spine   0484660270101088   8/10/2019   Bill      9/11/2019     97035             48.00
130384   Florida   Spine   0484660270101088   8/10/2019   Bill      9/11/2019     97039             48.00
130385   Florida   Spine   0484660270101088   8/10/2019   Bill      9/11/2019     97140             79.00
130386   Florida   Spine   0484660270101088   8/10/2019   Bill      9/11/2019     97530             99.00
130387   Florida   Spine   0484660270101088   8/10/2019   Bill      9/11/2019     G0283             48.00
130388   Florida   Spine   0484660270101088   8/10/2019   Bill      9/11/2019     98941             97.00
130389   Florida   Spine   0800294540108017   2/1/2018    Bill      9/12/2019     99203            500.00
130390   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283             48.00
130391   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010             60.00
130392   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035             48.00
130393   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140             79.00
130394   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     A4556             24.00
130395   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99203            302.00
130396   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010             60.00
130397   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035             48.00
130398   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140             79.00
130399   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283             48.00
130400   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530             99.00
130401   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112             84.00
130402   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211             84.00
130403   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211             84.00
130404   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2558 of
                                                   2767

130405   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035             48.00
130406   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112             84.00
130407   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140             79.00
130408   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530             99.00
130409   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283             48.00
130410   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99203            550.00
130411   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211             84.00
130412   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010             60.00
130413   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035             48.00
130414   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112             84.00
130415   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140             79.00
130416   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530             99.00
130417   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283             48.00
130418   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283             48.00
130419   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211             84.00
130420   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010             60.00
130421   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035             48.00
130422   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140             79.00
130423   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112             84.00
130424   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530             99.00
130425   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211             84.00
130426   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010             60.00
130427   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112             84.00
130428   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140             79.00
130429   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530             99.00
130430   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283             48.00
130431   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035             48.00
130432   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211             84.00
130433   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283             48.00
130434   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530             99.00
130435   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140             79.00
130436   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112             84.00
130437   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035             48.00
130438   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010             60.00
130439   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211             84.00
130440   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283             48.00
130441   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530             99.00
130442   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140             79.00
130443   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112             84.00
130444   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035             48.00
130445   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010             60.00
130446   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211             84.00
130447   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010             60.00
130448   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035             48.00
130449   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112             84.00
130450   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140             79.00
130451   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530             99.00
130452   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283             48.00
130453   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211             84.00
130454   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010             60.00
130455   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2559 of
                                                   2767

130456   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140               79.00
130457   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530               99.00
130458   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283               48.00
130459   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035               48.00
130460   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211               84.00
130461   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283               48.00
130462   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530               99.00
130463   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140               79.00
130464   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112               84.00
130465   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035               48.00
130466   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010               60.00
130467   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     72141            2,145.00
130468   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     72148            2,145.00
130469   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99213              385.00
130470   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211               84.00
130471   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283               48.00
130472   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530               99.00
130473   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140               79.00
130474   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112               84.00
130475   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035               48.00
130476   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010               60.00
130477   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211               84.00
130478   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010               60.00
130479   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97035               48.00
130480   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112               84.00
130481   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140               79.00
130482   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530               99.00
130483   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283               48.00
130484   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99212              115.00
130485   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283               48.00
130486   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530               99.00
130487   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140               79.00
130488   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112               84.00
130489   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010               60.00
130490   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97110               84.00
130491   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     99211               84.00
130492   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97010               60.00
130493   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97110               84.00
130494   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97112               84.00
130495   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97140               79.00
130496   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     97530               99.00
130497   Florida   Spine   0616421100101033   6/22/2019   Bill      9/16/2019     G0283               48.00
130498   Florida   Spine   0652183750101011   5/13/2019   Bill      9/16/2019     99213              212.00
130499   Florida   Spine   0652183750101011   5/13/2019   Bill      9/16/2019     99213              212.00
130500   Florida   Spine   0653367410101011   6/4/2019    Bill      9/17/2019     99203              302.00
130501   Florida   Spine   0653367410101011   6/4/2019    Bill      9/17/2019     97010               60.00
130502   Florida   Spine   0653367410101011   6/4/2019    Bill      9/17/2019     97140               79.00
130503   Florida   Spine   0653367410101011   6/4/2019    Bill      9/17/2019     99211               84.00
130504   Florida   Spine   0653367410101011   6/4/2019    Bill      9/17/2019     97530               99.00
130505   Florida   Spine   0653367410101011   6/4/2019    Bill      9/17/2019     97140               79.00
130506   Florida   Spine   0653367410101011   6/4/2019    Bill      9/17/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2560 of
                                                   2767

130507   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     99211               84.00
130508   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     97010               60.00
130509   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     97035               48.00
130510   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     97112               84.00
130511   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     97140               79.00
130512   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     97530               99.00
130513   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     G0283               48.00
130514   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     99211               84.00
130515   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     G0283               48.00
130516   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     97530               99.00
130517   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     97140               79.00
130518   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     97112               84.00
130519   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     97035               48.00
130520   Florida   Spine   0640340260000001   7/22/2019    Bill     9/17/2019     97010               60.00
130521   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     99203              302.00
130522   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     A4556               24.00
130523   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     97010               60.00
130524   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     97140               79.00
130525   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     97530               99.00
130526   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     97035               48.00
130527   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     G0283               48.00
130528   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     G0283               48.00
130529   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     97039               48.00
130530   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     97140               79.00
130531   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     97530               99.00
130532   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     97035               48.00
130533   Florida   Spine   0653584250101022   6/17/2019    Bill     9/18/2019     97010               60.00
130534   Florida   Spine   0648844600101017   3/9/2019     Bill     9/18/2019     99213              385.00
130535   Florida   Spine   8666915020000001   8/6/2019     Bill     9/18/2019     99203              302.00
130536   Florida   Spine   8666915020000001   8/6/2019     Bill     9/18/2019     97010               60.00
130537   Florida   Spine   8666915020000001   8/6/2019     Bill     9/18/2019     G0283               48.00
130538   Florida   Spine   8666915020000001   8/6/2019     Bill     9/18/2019     97035               48.00
130539   Florida   Spine   8666915020000001   8/6/2019     Bill     9/18/2019     A4556               24.00
130540   Florida   Spine   8666915020000001   8/6/2019     Bill     9/18/2019     97140               79.00
130541   Florida   Spine   8666915020000001   8/6/2019     Bill     9/18/2019     99211               84.00
130542   Florida   Spine   8666915020000001   8/6/2019     Bill     9/18/2019     97010               60.00
130543   Florida   Spine   8666915020000001   8/6/2019     Bill     9/18/2019     G0283               48.00
130544   Florida   Spine   8666915020000001   8/6/2019     Bill     9/18/2019     97140               79.00
130545   Florida   Spine   8666915020000001   8/6/2019     Bill     9/18/2019     97035               48.00
130546   Florida   Spine   8666915020000001   8/6/2019     Bill     9/18/2019     97530               99.00
130547   Florida   Spine   0610481610101028   11/29/2018   Bill     9/18/2019     62323            2,200.00
130548   Florida   Spine   0610481610101028   11/29/2018   Bill     9/18/2019     J2001              115.50
130549   Florida   Spine   0610481610101028   11/29/2018   Bill     9/18/2019     Q9965               25.00
130550   Florida   Spine   0610481610101028   11/29/2018   Bill     9/18/2019     J3490               27.50
130551   Florida   Spine   0549732020101040   4/10/2019    Bill     9/18/2019     99213              385.00
130552   Florida   Spine   0567616640101027   8/26/2019    Bill     9/18/2019     99203              302.00
130553   Florida   Spine   0567616640101027   8/26/2019    Bill     9/18/2019     A4556               24.00
130554   Florida   Spine   0567616640101027   8/26/2019    Bill     9/18/2019     G0283               48.00
130555   Florida   Spine   0567616640101027   8/26/2019    Bill     9/18/2019     97010               60.00
130556   Florida   Spine   0567616640101027   8/26/2019    Bill     9/18/2019     97140               79.00
130557   Florida   Spine   0567616640101027   8/26/2019    Bill     9/18/2019     97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2561 of
                                                   2767

130558   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97010               60.00
130559   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97035               48.00
130560   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97039               48.00
130561   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97140               79.00
130562   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     G0283               48.00
130563   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97530               99.00
130564   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97010               60.00
130565   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97012               60.00
130566   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97035               48.00
130567   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97140               79.00
130568   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97530               99.00
130569   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     98940               79.00
130570   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     G0283               48.00
130571   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     99211               84.00
130572   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     99211               84.00
130573   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     G0283               48.00
130574   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97010               60.00
130575   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97140               79.00
130576   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97530               99.00
130577   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97035               48.00
130578   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97010               60.00
130579   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97035               48.00
130580   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97140               79.00
130581   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97530               99.00
130582   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     G0283               48.00
130583   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     99211               84.00
130584   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     99211               84.00
130585   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     G0283               48.00
130586   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97010               60.00
130587   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97140               79.00
130588   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97530               99.00
130589   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97035               48.00
130590   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97039               48.00
130591   Florida   Spine   0537817910101039   8/31/2019   Bill      9/18/2019     99203              302.00
130592   Florida   Spine   0543037060101025   4/9/2019    Bill      9/18/2019     99213              385.00
130593   Florida   Spine   0562968810101046   5/27/2019   Bill      9/18/2019     99213              385.00
130594   Florida   Spine   0562968810101046   5/27/2019   Bill      9/18/2019     97010               60.00
130595   Florida   Spine   0562968810101046   5/27/2019   Bill      9/18/2019     97012               60.00
130596   Florida   Spine   0562968810101046   5/27/2019   Bill      9/18/2019     97140               79.00
130597   Florida   Spine   0109682750101102   4/30/2019   Bill      9/18/2019     99213              385.00
130598   Florida   Spine   0109682750101102   4/30/2019   Bill      9/18/2019     64479            1,540.00
130599   Florida   Spine   0109682750101102   4/30/2019   Bill      9/18/2019     64480            1,980.00
130600   Florida   Spine   0109682750101102   4/30/2019   Bill      9/18/2019     J3301               38.50
130601   Florida   Spine   0109682750101102   4/30/2019   Bill      9/18/2019     Q9965               25.00
130602   Florida   Spine   0109682750101102   4/30/2019   Bill      9/18/2019     J3490               27.50
130603   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     99211               84.00
130604   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     G0283               48.00
130605   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97010               60.00
130606   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97140               79.00
130607   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97530               99.00
130608   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2562 of
                                                   2767

130609   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     72141            2,145.00
130610   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     72148            2,145.00
130611   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     99203              302.00
130612   Florida   Spine   0453153240101062   4/10/2019   Bill      9/18/2019     64490            1,650.00
130613   Florida   Spine   0453153240101062   4/10/2019   Bill      9/18/2019     64491              934.00
130614   Florida   Spine   0453153240101062   4/10/2019   Bill      9/18/2019     64492              880.00
130615   Florida   Spine   0453153240101062   4/10/2019   Bill      9/18/2019     Q9965               25.00
130616   Florida   Spine   0453153240101062   4/10/2019   Bill      9/18/2019     J3301               38.50
130617   Florida   Spine   0453153240101062   4/10/2019   Bill      9/18/2019     J3490               27.50
130618   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     99203              550.00
130619   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     97010               60.00
130620   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     G0283               48.00
130621   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     99211               84.00
130622   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     97110               84.00
130623   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     97039               48.00
130624   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     97140               79.00
130625   Florida   Spine   0360445530101162   8/14/2019   Bill      9/18/2019     99211               84.00
130626   Florida   Spine   0360445530101162   8/14/2019   Bill      9/18/2019     97010               60.00
130627   Florida   Spine   0360445530101162   8/14/2019   Bill      9/18/2019     G0283               48.00
130628   Florida   Spine   0360445530101162   8/14/2019   Bill      9/18/2019     97039               48.00
130629   Florida   Spine   0332633750101047   8/14/2019   Bill      9/18/2019     99203              550.00
130630   Florida   Spine   0624546870101019   5/24/2019   Bill      9/18/2019     99203              550.00
130631   Florida   Spine   0353298700101085   1/10/2018   Bill      9/18/2019     99213              385.00
130632   Florida   Spine   0624546870101019   5/24/2019   Bill      9/18/2019     99203              550.00
130633   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     72141            2,145.00
130634   Florida   Spine   0585912230101016   9/2/2019    Bill      9/18/2019     72141            2,145.00
130635   Florida   Spine   0559601200101038   8/9/2019    Bill      9/18/2019     99203              550.00
130636   Florida   Spine   0334632290101010   8/6/2018    Bill      9/18/2019     99213              385.00
130637   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     99213              385.00
130638   Florida   Spine   0537817910101039   8/31/2019   Bill      9/18/2019     99211               84.00
130639   Florida   Spine   0537817910101039   8/31/2019   Bill      9/18/2019     97010               60.00
130640   Florida   Spine   0537817910101039   8/31/2019   Bill      9/18/2019     G0283               48.00
130641   Florida   Spine   0537817910101039   8/31/2019   Bill      9/18/2019     97039               48.00
130642   Florida   Spine   0581211860101013   6/17/2019   Bill      9/18/2019     99211               84.00
130643   Florida   Spine   0581211860101013   6/17/2019   Bill      9/18/2019     97110               84.00
130644   Florida   Spine   0581211860101013   6/17/2019   Bill      9/18/2019     97010               60.00
130645   Florida   Spine   0581211860101013   6/17/2019   Bill      9/18/2019     G0283               48.00
130646   Florida   Spine   0581211860101013   6/17/2019   Bill      9/18/2019     97140               79.00
130647   Florida   Spine   0581211860101013   6/17/2019   Bill      9/18/2019     97112               84.00
130648   Florida   Spine   0395197960101076   8/11/2019   Bill      9/18/2019     72141            2,145.00
130649   Florida   Spine   0395197960101076   8/11/2019   Bill      9/18/2019     72148            2,145.00
130650   Florida   Spine   8668116740000001   7/3/2019    Bill      9/18/2019     99203              550.00
130651   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     99211               84.00
130652   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     G0283               48.00
130653   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97010               60.00
130654   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97140               79.00
130655   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97530               99.00
130656   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97035               48.00
130657   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97039               48.00
130658   Florida   Spine   0108457560101077   8/24/2019   Bill      9/18/2019     97010               60.00
130659   Florida   Spine   0108457560101077   8/24/2019   Bill      9/18/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2563 of
                                                   2767

130660   Florida   Spine   0108457560101077   8/24/2019   Bill      9/18/2019     97530             99.00
130661   Florida   Spine   0108457560101077   8/24/2019   Bill      9/18/2019     G0283             48.00
130662   Florida   Spine   0108457560101077   8/24/2019   Bill      9/18/2019     97039             48.00
130663   Florida   Spine   0108457560101077   8/24/2019   Bill      9/18/2019     97035             48.00
130664   Florida   Spine   0108457560101077   8/24/2019   Bill      9/18/2019     99211             84.00
130665   Florida   Spine   0493645630101109   5/13/2019   Bill      9/18/2019     97010             60.00
130666   Florida   Spine   0493645630101109   5/13/2019   Bill      9/18/2019     97110             84.00
130667   Florida   Spine   0493645630101109   5/13/2019   Bill      9/18/2019     97112             84.00
130668   Florida   Spine   0493645630101109   5/13/2019   Bill      9/18/2019     97140             79.00
130669   Florida   Spine   0493645630101109   5/13/2019   Bill      9/18/2019     97530             99.00
130670   Florida   Spine   0493645630101109   5/13/2019   Bill      9/18/2019     G0283             48.00
130671   Florida   Spine   0493645630101109   5/13/2019   Bill      9/18/2019     99213            212.00
130672   Florida   Spine   0581211860101013   6/17/2019   Bill      9/18/2019     99211             84.00
130673   Florida   Spine   0581211860101013   6/17/2019   Bill      9/18/2019     97110             84.00
130674   Florida   Spine   0581211860101013   6/17/2019   Bill      9/18/2019     97010             60.00
130675   Florida   Spine   0581211860101013   6/17/2019   Bill      9/18/2019     G0283             48.00
130676   Florida   Spine   0581211860101013   6/17/2019   Bill      9/18/2019     97140             79.00
130677   Florida   Spine   0581211860101013   6/17/2019   Bill      9/18/2019     97112             84.00
130678   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     99211             84.00
130679   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     G0283             48.00
130680   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     97140             79.00
130681   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     97035             48.00
130682   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     97010             60.00
130683   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     97530             99.00
130684   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     99211             84.00
130685   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     97010             60.00
130686   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     97140             79.00
130687   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     97530             99.00
130688   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     97010             60.00
130689   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     G0283             48.00
130690   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     97140             79.00
130691   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     97530             99.00
130692   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     99211             84.00
130693   Florida   Spine   0634319960101010   6/24/2019   Bill      9/18/2019     99211             84.00
130694   Florida   Spine   0634319960101010   6/24/2019   Bill      9/18/2019     97010             60.00
130695   Florida   Spine   0634319960101010   6/24/2019   Bill      9/18/2019     G0283             48.00
130696   Florida   Spine   0634319960101010   6/24/2019   Bill      9/18/2019     97530             99.00
130697   Florida   Spine   0634319960101010   6/24/2019   Bill      9/18/2019     97140             79.00
130698   Florida   Spine   0634319960101010   6/24/2019   Bill      9/18/2019     97039             48.00
130699   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     G0283             48.00
130700   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97530             99.00
130701   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97140             79.00
130702   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97010             60.00
130703   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     99211             84.00
130704   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97035             48.00
130705   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97035             48.00
130706   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530             99.00
130707   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211             84.00
130708   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283             48.00
130709   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140             79.00
130710   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2564 of
                                                   2767

130711   Florida   Spine   0621609400101025   7/12/2019   Bill      9/18/2019     99211             84.00
130712   Florida   Spine   0621609400101025   7/12/2019   Bill      9/18/2019     97010             60.00
130713   Florida   Spine   0621609400101025   7/12/2019   Bill      9/18/2019     G0283             48.00
130714   Florida   Spine   0621609400101025   7/12/2019   Bill      9/18/2019     97140             79.00
130715   Florida   Spine   0621609400101025   7/12/2019   Bill      9/18/2019     97530             99.00
130716   Florida   Spine   0621609400101025   7/12/2019   Bill      9/18/2019     97110             84.00
130717   Florida   Spine   0332633750101047   8/14/2019   Bill      9/18/2019     99213            212.00
130718   Florida   Spine   0332633750101047   8/14/2019   Bill      9/18/2019     97010             60.00
130719   Florida   Spine   0332633750101047   8/14/2019   Bill      9/18/2019     97035             48.00
130720   Florida   Spine   0332633750101047   8/14/2019   Bill      9/18/2019     97140             79.00
130721   Florida   Spine   0332633750101047   8/14/2019   Bill      9/18/2019     97530             99.00
130722   Florida   Spine   0332633750101047   8/14/2019   Bill      9/18/2019     G0283             48.00
130723   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211             84.00
130724   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010             60.00
130725   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97035             48.00
130726   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140             79.00
130727   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530             99.00
130728   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283             48.00
130729   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     99211             84.00
130730   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     G0283             48.00
130731   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97010             60.00
130732   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97140             79.00
130733   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97110             84.00
130734   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97530             99.00
130735   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97012             60.00
130736   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     99211             84.00
130737   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     G0283             48.00
130738   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97010             60.00
130739   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97140             79.00
130740   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97110             84.00
130741   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97530             99.00
130742   Florida   Spine   0549408300101030   7/30/2019   Bill      9/18/2019     99211             84.00
130743   Florida   Spine   0549408300101030   7/30/2019   Bill      9/18/2019     97140             79.00
130744   Florida   Spine   0549408300101030   7/30/2019   Bill      9/18/2019     97010             60.00
130745   Florida   Spine   0549408300101030   7/30/2019   Bill      9/18/2019     97530             99.00
130746   Florida   Spine   0549408300101030   7/30/2019   Bill      9/18/2019     97110             84.00
130747   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     G0283             48.00
130748   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97010             60.00
130749   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97039             48.00
130750   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97140             79.00
130751   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97110             84.00
130752   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97112             84.00
130753   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     98940             79.00
130754   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97010             60.00
130755   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97012             60.00
130756   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97530             99.00
130757   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97140             79.00
130758   Florida   Spine   0157540070101106   7/18/2019   Bill      9/18/2019     99211             84.00
130759   Florida   Spine   0157540070101106   7/18/2019   Bill      9/18/2019     97010             60.00
130760   Florida   Spine   0157540070101106   7/18/2019   Bill      9/18/2019     97530             99.00
130761   Florida   Spine   0157540070101106   7/18/2019   Bill      9/18/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2565 of
                                                   2767

130762   Florida   Spine   0157540070101106   7/18/2019   Bill      9/18/2019     97035            48.00
130763   Florida   Spine   0157540070101106   7/18/2019   Bill      9/18/2019     97140            79.00
130764   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     97010            60.00
130765   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     G0283            48.00
130766   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     97140            79.00
130767   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     97110            84.00
130768   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     97112            84.00
130769   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     99211            84.00
130770   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     97010            60.00
130771   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     G0283            48.00
130772   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     97140            79.00
130773   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     97112            84.00
130774   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     97110            84.00
130775   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     99211            84.00
130776   Florida   Spine   0352144580101202   4/24/2019   Bill      9/18/2019     97010            60.00
130777   Florida   Spine   0352144580101202   4/24/2019   Bill      9/18/2019     G0283            48.00
130778   Florida   Spine   0352144580101202   4/24/2019   Bill      9/18/2019     99211            84.00
130779   Florida   Spine   0352144580101202   4/24/2019   Bill      9/18/2019     97140            79.00
130780   Florida   Spine   0352144580101202   4/24/2019   Bill      9/18/2019     97530            99.00
130781   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     99211            84.00
130782   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     G0283            48.00
130783   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     97010            60.00
130784   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     97140            79.00
130785   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     97112            84.00
130786   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     97110            84.00
130787   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97012            60.00
130788   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97035            48.00
130789   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97530            99.00
130790   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     99211            84.00
130791   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97140            79.00
130792   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     G0283            48.00
130793   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97010            60.00
130794   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     97010            60.00
130795   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     97140            79.00
130796   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     G0283            48.00
130797   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     97110            84.00
130798   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     97530            99.00
130799   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     99211            84.00
130800   Florida   Spine   0554716960101047   7/3/2019    Bill      9/18/2019     99211            84.00
130801   Florida   Spine   0554716960101047   7/3/2019    Bill      9/18/2019     97010            60.00
130802   Florida   Spine   0554716960101047   7/3/2019    Bill      9/18/2019     97140            79.00
130803   Florida   Spine   0554716960101047   7/3/2019    Bill      9/18/2019     G0283            48.00
130804   Florida   Spine   0554716960101047   7/3/2019    Bill      9/18/2019     97110            84.00
130805   Florida   Spine   0554716960101047   7/3/2019    Bill      9/18/2019     97112            84.00
130806   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     97039            48.00
130807   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     99211            84.00
130808   Florida   Spine   0410136410101071   6/4/2019    Bill      9/18/2019     97140            79.00
130809   Florida   Spine   0410136410101071   6/4/2019    Bill      9/18/2019     97530            99.00
130810   Florida   Spine   0410136410101071   6/4/2019    Bill      9/18/2019     97010            60.00
130811   Florida   Spine   0410136410101071   6/4/2019    Bill      9/18/2019     98940            79.00
130812   Florida   Spine   0410136410101071   6/4/2019    Bill      9/18/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2566 of
                                                   2767

130813   Florida   Spine   0410136410101071   6/4/2019    Bill      9/18/2019     97012               60.00
130814   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97010               60.00
130815   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97012               60.00
130816   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97140               79.00
130817   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97530               99.00
130818   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     G0283               48.00
130819   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97010               60.00
130820   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97035               48.00
130821   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97140               79.00
130822   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97530               99.00
130823   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     99211               84.00
130824   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     99211               84.00
130825   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     G0283               48.00
130826   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     97140               79.00
130827   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     97010               60.00
130828   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     97039               48.00
130829   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     72148            2,145.00
130830   Florida   Spine   0607696940101019   6/1/2019    Bill      9/18/2019     99213              212.00
130831   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     G0283               48.00
130832   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     97010               60.00
130833   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     97140               79.00
130834   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     97530               99.00
130835   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     99211               84.00
130836   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     97035               48.00
130837   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     G0283               48.00
130838   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97010               60.00
130839   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97035               48.00
130840   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97112               84.00
130841   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97140               79.00
130842   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97530               99.00
130843   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     99211               84.00
130844   Florida   Spine   0585912230101016   9/2/2019    Bill      9/18/2019     G0283               48.00
130845   Florida   Spine   0585912230101016   9/2/2019    Bill      9/18/2019     97530               99.00
130846   Florida   Spine   0585912230101016   9/2/2019    Bill      9/18/2019     97140               79.00
130847   Florida   Spine   0585912230101016   9/2/2019    Bill      9/18/2019     97112               84.00
130848   Florida   Spine   0585912230101016   9/2/2019    Bill      9/18/2019     97035               48.00
130849   Florida   Spine   0585912230101016   9/2/2019    Bill      9/18/2019     97010               60.00
130850   Florida   Spine   0585912230101016   9/2/2019    Bill      9/18/2019     99211               84.00
130851   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     99211               84.00
130852   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     G0283               48.00
130853   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     97010               60.00
130854   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     97140               79.00
130855   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     97112               84.00
130856   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     97530               99.00
130857   Florida   Spine   0393857520101138   5/15/2019   Bill      9/18/2019     99211               84.00
130858   Florida   Spine   0393857520101138   5/15/2019   Bill      9/18/2019     G0283               48.00
130859   Florida   Spine   0393857520101138   5/15/2019   Bill      9/18/2019     97010               60.00
130860   Florida   Spine   0393857520101138   5/15/2019   Bill      9/18/2019     97140               79.00
130861   Florida   Spine   0393857520101138   5/15/2019   Bill      9/18/2019     97112               84.00
130862   Florida   Spine   0393857520101138   5/15/2019   Bill      9/18/2019     97530               99.00
130863   Florida   Spine   0338161060101113   5/2/2019    Bill      9/18/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2567 of
                                                   2767

130864   Florida   Spine   0338161060101113   5/2/2019    Bill      9/18/2019     97110             84.00
130865   Florida   Spine   0338161060101113   5/2/2019    Bill      9/18/2019     97010             60.00
130866   Florida   Spine   0338161060101113   5/2/2019    Bill      9/18/2019     G0283             48.00
130867   Florida   Spine   0338161060101113   5/2/2019    Bill      9/18/2019     97112             84.00
130868   Florida   Spine   0338161060101113   5/2/2019    Bill      9/18/2019     98940             79.00
130869   Florida   Spine   0641934550101013   7/19/2019   Bill      9/18/2019     99212            115.00
130870   Florida   Spine   0641934550101013   7/19/2019   Bill      9/18/2019     97010             60.00
130871   Florida   Spine   0641934550101013   7/19/2019   Bill      9/18/2019     G0283             48.00
130872   Florida   Spine   0641934550101013   7/19/2019   Bill      9/18/2019     97530             99.00
130873   Florida   Spine   0641934550101013   7/19/2019   Bill      9/18/2019     97140             79.00
130874   Florida   Spine   0641934550101013   7/19/2019   Bill      9/18/2019     97039             48.00
130875   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     99211             84.00
130876   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     G0283             48.00
130877   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97010             60.00
130878   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97140             79.00
130879   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97530             99.00
130880   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97035             48.00
130881   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97039             48.00
130882   Florida   Spine   0634319960101028   7/10/2019   Bill      9/18/2019     99211             84.00
130883   Florida   Spine   0634319960101028   7/10/2019   Bill      9/18/2019     97010             60.00
130884   Florida   Spine   0634319960101028   7/10/2019   Bill      9/18/2019     G0283             48.00
130885   Florida   Spine   0634319960101028   7/10/2019   Bill      9/18/2019     97530             99.00
130886   Florida   Spine   0634319960101028   7/10/2019   Bill      9/18/2019     97140             79.00
130887   Florida   Spine   0634319960101028   7/10/2019   Bill      9/18/2019     97039             48.00
130888   Florida   Spine   0061932350101482   8/28/2019   Bill      9/18/2019     99211             84.00
130889   Florida   Spine   0061932350101482   8/28/2019   Bill      9/18/2019     97010             60.00
130890   Florida   Spine   0061932350101482   8/28/2019   Bill      9/18/2019     G0283             48.00
130891   Florida   Spine   0061932350101482   8/28/2019   Bill      9/18/2019     97140             79.00
130892   Florida   Spine   0061932350101482   8/28/2019   Bill      9/18/2019     97035             48.00
130893   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     G0283             48.00
130894   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97530             99.00
130895   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97140             79.00
130896   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97010             60.00
130897   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     99211             84.00
130898   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97035             48.00
130899   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530             99.00
130900   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283             48.00
130901   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140             79.00
130902   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010             60.00
130903   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211             84.00
130904   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010             60.00
130905   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97035             48.00
130906   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140             79.00
130907   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530             99.00
130908   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283             48.00
130909   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211             84.00
130910   Florida   Spine   0536887510101077   8/21/2019   Bill      9/18/2019     99203            302.00
130911   Florida   Spine   0536887510101077   8/21/2019   Bill      9/18/2019     97010             60.00
130912   Florida   Spine   0536887510101077   8/21/2019   Bill      9/18/2019     G0283             48.00
130913   Florida   Spine   0536887510101077   8/21/2019   Bill      9/18/2019     97035             48.00
130914   Florida   Spine   0536887510101077   8/21/2019   Bill      9/18/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2568 of
                                                   2767

130915   Florida   Spine   0536887510101077   8/21/2019   Bill      9/18/2019     A4556            24.00
130916   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     99211            84.00
130917   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     G0283            48.00
130918   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97010            60.00
130919   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97140            79.00
130920   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97530            99.00
130921   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     97010            60.00
130922   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     97039            48.00
130923   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     G0283            48.00
130924   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     98941            97.00
130925   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     97140            79.00
130926   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     97530            99.00
130927   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     97112            84.00
130928   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     99211            84.00
130929   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     G0283            48.00
130930   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97010            60.00
130931   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97035            48.00
130932   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97140            79.00
130933   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97530            99.00
130934   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     99211            84.00
130935   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     G0283            48.00
130936   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     97140            79.00
130937   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     97035            48.00
130938   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     97010            60.00
130939   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     97530            99.00
130940   Florida   Spine   0565314300101039   6/29/2019   Bill      9/18/2019     99211            84.00
130941   Florida   Spine   0565314300101039   6/29/2019   Bill      9/18/2019     G0283            48.00
130942   Florida   Spine   0565314300101039   6/29/2019   Bill      9/18/2019     97010            60.00
130943   Florida   Spine   0565314300101039   6/29/2019   Bill      9/18/2019     97140            79.00
130944   Florida   Spine   0565314300101039   6/29/2019   Bill      9/18/2019     97530            99.00
130945   Florida   Spine   0497123140101189   6/3/2019    Bill      9/18/2019     99211            84.00
130946   Florida   Spine   0497123140101189   6/3/2019    Bill      9/18/2019     97010            60.00
130947   Florida   Spine   0497123140101189   6/3/2019    Bill      9/18/2019     97140            79.00
130948   Florida   Spine   0497123140101189   6/3/2019    Bill      9/18/2019     97530            99.00
130949   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97010            60.00
130950   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97035            48.00
130951   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97039            48.00
130952   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97140            79.00
130953   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97530            99.00
130954   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     G0283            48.00
130955   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     98941            97.00
130956   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     99211            84.00
130957   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     97010            60.00
130958   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     G0283            48.00
130959   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     97140            79.00
130960   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     97110            84.00
130961   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     97530            99.00
130962   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     97012            60.00
130963   Florida   Spine   0634319960101010   6/24/2019   Bill      9/18/2019     99211            84.00
130964   Florida   Spine   0634319960101010   6/24/2019   Bill      9/18/2019     97010            60.00
130965   Florida   Spine   0634319960101010   6/24/2019   Bill      9/18/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2569 of
                                                   2767

130966   Florida   Spine   0634319960101010   6/24/2019    Bill     9/18/2019     97530             99.00
130967   Florida   Spine   0634319960101010   6/24/2019    Bill     9/18/2019     97140             79.00
130968   Florida   Spine   0634319960101010   6/24/2019    Bill     9/18/2019     97039             48.00
130969   Florida   Spine   0184274100101179   8/31/2019    Bill     9/18/2019     99203            302.00
130970   Florida   Spine   0184274100101179   8/31/2019    Bill     9/18/2019     97010             60.00
130971   Florida   Spine   0184274100101179   8/31/2019    Bill     9/18/2019     G0283             48.00
130972   Florida   Spine   0184274100101179   8/31/2019    Bill     9/18/2019     A4556             24.00
130973   Florida   Spine   0296271760101071   6/13/2019    Bill     9/18/2019     99213            385.00
130974   Florida   Spine   0518386290101011   3/12/2019    Bill     9/18/2019     99213            385.00
130975   Florida   Spine   0621160610101025   10/16/2018   Bill     9/18/2019     99213            385.00
130976   Florida   Spine   0583970970101050   6/26/2019    Bill     9/18/2019     G0283             48.00
130977   Florida   Spine   0583970970101050   6/26/2019    Bill     9/18/2019     97010             60.00
130978   Florida   Spine   0583970970101050   6/26/2019    Bill     9/18/2019     97140             79.00
130979   Florida   Spine   0583970970101050   6/26/2019    Bill     9/18/2019     97530             99.00
130980   Florida   Spine   0583970970101050   6/26/2019    Bill     9/18/2019     97112             84.00
130981   Florida   Spine   0583970970101050   6/26/2019    Bill     9/18/2019     99212            115.00
130982   Florida   Spine   0583970970101050   6/26/2019    Bill     9/18/2019     99213            385.00
130983   Florida   Spine   0583970970101050   6/26/2019    Bill     9/18/2019     99213            385.00
130984   Florida   Spine   0585912230101016   9/2/2019     Bill     9/18/2019     G0283             48.00
130985   Florida   Spine   0585912230101016   9/2/2019     Bill     9/18/2019     97530             99.00
130986   Florida   Spine   0585912230101016   9/2/2019     Bill     9/18/2019     97140             79.00
130987   Florida   Spine   0585912230101016   9/2/2019     Bill     9/18/2019     97112             84.00
130988   Florida   Spine   0585912230101016   9/2/2019     Bill     9/18/2019     97035             48.00
130989   Florida   Spine   0585912230101016   9/2/2019     Bill     9/18/2019     97010             60.00
130990   Florida   Spine   0585912230101016   9/2/2019     Bill     9/18/2019     99211             84.00
130991   Florida   Spine   0444470920101028   8/7/2019     Bill     9/18/2019     99211             84.00
130992   Florida   Spine   0444470920101028   8/7/2019     Bill     9/18/2019     G0283             48.00
130993   Florida   Spine   0444470920101028   8/7/2019     Bill     9/18/2019     97010             60.00
130994   Florida   Spine   0444470920101028   8/7/2019     Bill     9/18/2019     97035             48.00
130995   Florida   Spine   0444470920101028   8/7/2019     Bill     9/18/2019     97112             84.00
130996   Florida   Spine   0444470920101028   8/7/2019     Bill     9/18/2019     97140             79.00
130997   Florida   Spine   0444470920101028   8/7/2019     Bill     9/18/2019     97530             99.00
130998   Florida   Spine   0393857520101138   5/15/2019    Bill     9/18/2019     99211             84.00
130999   Florida   Spine   0393857520101138   5/15/2019    Bill     9/18/2019     G0283             48.00
131000   Florida   Spine   0393857520101138   5/15/2019    Bill     9/18/2019     97010             60.00
131001   Florida   Spine   0393857520101138   5/15/2019    Bill     9/18/2019     97140             79.00
131002   Florida   Spine   0393857520101138   5/15/2019    Bill     9/18/2019     97112             84.00
131003   Florida   Spine   0393857520101138   5/15/2019    Bill     9/18/2019     97530             99.00
131004   Florida   Spine   0157540070101106   7/18/2019    Bill     9/18/2019     99211             84.00
131005   Florida   Spine   0157540070101106   7/18/2019    Bill     9/18/2019     97010             60.00
131006   Florida   Spine   0157540070101106   7/18/2019    Bill     9/18/2019     97530             99.00
131007   Florida   Spine   0157540070101106   7/18/2019    Bill     9/18/2019     G0283             48.00
131008   Florida   Spine   0157540070101106   7/18/2019    Bill     9/18/2019     97035             48.00
131009   Florida   Spine   0157540070101106   7/18/2019    Bill     9/18/2019     97140             79.00
131010   Florida   Spine   0310126680101118   6/2/2019     Bill     9/18/2019     97010             60.00
131011   Florida   Spine   0310126680101118   6/2/2019     Bill     9/18/2019     G0283             48.00
131012   Florida   Spine   0310126680101118   6/2/2019     Bill     9/18/2019     97530             99.00
131013   Florida   Spine   0310126680101118   6/2/2019     Bill     9/18/2019     97140             79.00
131014   Florida   Spine   0310126680101118   6/2/2019     Bill     9/18/2019     99211             84.00
131015   Florida   Spine   0310126680101118   6/2/2019     Bill     9/18/2019     97112             84.00
131016   Florida   Spine   0383118070101016   5/31/2019    Bill     9/18/2019     99202            275.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2570 of
                                                   2767

131017   Florida   Spine   0470231760101040   10/5/2018   Bill      9/18/2019     99212            220.00
131018   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97012             60.00
131019   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97530             99.00
131020   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     99211             84.00
131021   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97140             79.00
131022   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     G0283             48.00
131023   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97010             60.00
131024   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     99211             84.00
131025   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     97010             60.00
131026   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     G0283             48.00
131027   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     97035             48.00
131028   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     97140             79.00
131029   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     97530             99.00
131030   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     99211             84.00
131031   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     G0283             48.00
131032   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97010             60.00
131033   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97140             79.00
131034   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97530             99.00
131035   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97110             84.00
131036   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     G0283             48.00
131037   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97010             60.00
131038   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97112             84.00
131039   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97140             79.00
131040   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97530             99.00
131041   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     99211             84.00
131042   Florida   Spine   0572026910000001   8/29/2019   Bill      9/18/2019     99211             84.00
131043   Florida   Spine   0572026910000001   8/29/2019   Bill      9/18/2019     97010             60.00
131044   Florida   Spine   0572026910000001   8/29/2019   Bill      9/18/2019     97140             79.00
131045   Florida   Spine   0572026910000001   8/29/2019   Bill      9/18/2019     97530             99.00
131046   Florida   Spine   0572026910000001   8/29/2019   Bill      9/18/2019     G0283             48.00
131047   Florida   Spine   0572026910000001   8/29/2019   Bill      9/18/2019     97110             84.00
131048   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97035             48.00
131049   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530             99.00
131050   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283             48.00
131051   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140             79.00
131052   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010             60.00
131053   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211             84.00
131054   Florida   Spine   0621609400101025   7/12/2019   Bill      9/18/2019     99211             84.00
131055   Florida   Spine   0621609400101025   7/12/2019   Bill      9/18/2019     97010             60.00
131056   Florida   Spine   0621609400101025   7/12/2019   Bill      9/18/2019     G0283             48.00
131057   Florida   Spine   0621609400101025   7/12/2019   Bill      9/18/2019     97140             79.00
131058   Florida   Spine   0621609400101025   7/12/2019   Bill      9/18/2019     97530             99.00
131059   Florida   Spine   0621609400101025   7/12/2019   Bill      9/18/2019     97110             84.00
131060   Florida   Spine   0383863440101093   6/21/2019   Bill      9/18/2019     99212            115.00
131061   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     99211             84.00
131062   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     97010             60.00
131063   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     G0283             48.00
131064   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     97110             84.00
131065   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     G0283             48.00
131066   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     99211             84.00
131067   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2571 of
                                                   2767

131068   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     97140            79.00
131069   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     97112            84.00
131070   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     97010            60.00
131071   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     G0283            48.00
131072   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97530            99.00
131073   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97140            79.00
131074   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97010            60.00
131075   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     99211            84.00
131076   Florida   Spine   0587121220101039   7/20/2019   Bill      9/18/2019     G0283            48.00
131077   Florida   Spine   0587121220101039   7/20/2019   Bill      9/18/2019     97530            99.00
131078   Florida   Spine   0587121220101039   7/20/2019   Bill      9/18/2019     97140            79.00
131079   Florida   Spine   0587121220101039   7/20/2019   Bill      9/18/2019     97112            84.00
131080   Florida   Spine   0587121220101039   7/20/2019   Bill      9/18/2019     97035            48.00
131081   Florida   Spine   0587121220101039   7/20/2019   Bill      9/18/2019     97010            60.00
131082   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     97010            60.00
131083   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     97140            79.00
131084   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     G0283            48.00
131085   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     97110            84.00
131086   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     97530            99.00
131087   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     99211            84.00
131088   Florida   Spine   0562869750101113   5/26/2019   Bill      9/18/2019     99211            84.00
131089   Florida   Spine   0562869750101113   5/26/2019   Bill      9/18/2019     97140            79.00
131090   Florida   Spine   0562869750101113   5/26/2019   Bill      9/18/2019     97010            60.00
131091   Florida   Spine   0562869750101113   5/26/2019   Bill      9/18/2019     97012            60.00
131092   Florida   Spine   0562869750101113   5/26/2019   Bill      9/18/2019     97110            84.00
131093   Florida   Spine   0411217460101051   6/20/2019   Bill      9/18/2019     99211            84.00
131094   Florida   Spine   0411217460101051   6/20/2019   Bill      9/18/2019     97010            60.00
131095   Florida   Spine   0411217460101051   6/20/2019   Bill      9/18/2019     G0283            48.00
131096   Florida   Spine   0411217460101051   6/20/2019   Bill      9/18/2019     97140            79.00
131097   Florida   Spine   0411217460101051   6/20/2019   Bill      9/18/2019     97039            48.00
131098   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     99211            84.00
131099   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     G0283            48.00
131100   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97010            60.00
131101   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97140            79.00
131102   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97110            84.00
131103   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97530            99.00
131104   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     97010            60.00
131105   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     G0283            48.00
131106   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     97140            79.00
131107   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     97530            99.00
131108   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     99211            84.00
131109   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211            84.00
131110   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010            60.00
131111   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97035            48.00
131112   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140            79.00
131113   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530            99.00
131114   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283            48.00
131115   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     99211            84.00
131116   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     G0283            48.00
131117   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97010            60.00
131118   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2572 of
                                                   2767

131119   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97110             84.00
131120   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97530             99.00
131121   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     99211             84.00
131122   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     97010             60.00
131123   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     97140             79.00
131124   Florida   Spine   0601852370101054   6/8/2019    Bill      9/18/2019     97530             99.00
131125   Florida   Spine   0356081230101370   5/2/2019    Bill      9/18/2019     99211             84.00
131126   Florida   Spine   0356081230101370   5/2/2019    Bill      9/18/2019     97010             60.00
131127   Florida   Spine   0356081230101370   5/2/2019    Bill      9/18/2019     G0283             48.00
131128   Florida   Spine   0356081230101370   5/2/2019    Bill      9/18/2019     97140             79.00
131129   Florida   Spine   0356081230101370   5/2/2019    Bill      9/18/2019     97530             99.00
131130   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     99211             84.00
131131   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     G0283             48.00
131132   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     97010             60.00
131133   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     97140             79.00
131134   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     97112             84.00
131135   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     97110             84.00
131136   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97010             60.00
131137   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97140             79.00
131138   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     G0283             48.00
131139   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     98941             97.00
131140   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97039             48.00
131141   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97112             84.00
131142   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97530             99.00
131143   Florida   Spine   0372803430101030   8/25/2019   Bill      9/18/2019     99211             84.00
131144   Florida   Spine   0372803430101030   8/25/2019   Bill      9/18/2019     97010             60.00
131145   Florida   Spine   0372803430101030   8/25/2019   Bill      9/18/2019     97039             48.00
131146   Florida   Spine   0372803430101030   8/25/2019   Bill      9/18/2019     97035             48.00
131147   Florida   Spine   0372803430101030   8/25/2019   Bill      9/18/2019     97140             79.00
131148   Florida   Spine   0372803430101030   8/25/2019   Bill      9/18/2019     97530             99.00
131149   Florida   Spine   0372803430101030   8/25/2019   Bill      9/18/2019     A4556             24.00
131150   Florida   Spine   0372803430101030   8/25/2019   Bill      9/18/2019     G0283             48.00
131151   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     G0283             48.00
131152   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     97010             60.00
131153   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     97140             79.00
131154   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     97112             84.00
131155   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     97530             99.00
131156   Florida   Spine   0583970970101050   6/26/2019   Bill      9/18/2019     99212            115.00
131157   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     99211             84.00
131158   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97010             60.00
131159   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97012             60.00
131160   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97110             84.00
131161   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97140             79.00
131162   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     G0283             48.00
131163   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97530             99.00
131164   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     99211             84.00
131165   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97010             60.00
131166   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97035             48.00
131167   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97140             79.00
131168   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97530             99.00
131169   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2573 of
                                                   2767

131170   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97112             84.00
131171   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     99211             84.00
131172   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     G0283             48.00
131173   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97010             60.00
131174   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97140             79.00
131175   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97530             99.00
131176   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97035             48.00
131177   Florida   Spine   0567616640101027   8/26/2019   Bill      9/18/2019     97039             48.00
131178   Florida   Spine   0634319960101028   7/10/2019   Bill      9/18/2019     99211             84.00
131179   Florida   Spine   0634319960101028   7/10/2019   Bill      9/18/2019     97010             60.00
131180   Florida   Spine   0634319960101028   7/10/2019   Bill      9/18/2019     G0283             48.00
131181   Florida   Spine   0634319960101028   7/10/2019   Bill      9/18/2019     97530             99.00
131182   Florida   Spine   0634319960101028   7/10/2019   Bill      9/18/2019     97140             79.00
131183   Florida   Spine   0634319960101028   7/10/2019   Bill      9/18/2019     97039             48.00
131184   Florida   Spine   0184274100101180   9/1/2019    Bill      9/18/2019     99203            302.00
131185   Florida   Spine   0184274100101180   9/1/2019    Bill      9/18/2019     97010             60.00
131186   Florida   Spine   0184274100101180   9/1/2019    Bill      9/18/2019     G0283             48.00
131187   Florida   Spine   0184274100101180   9/1/2019    Bill      9/18/2019     A4556             24.00
131188   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97010             60.00
131189   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97140             79.00
131190   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     G0283             48.00
131191   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     98941             97.00
131192   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97039             48.00
131193   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97112             84.00
131194   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97530             99.00
131195   Florida   Spine   0502639740101066   7/16/2019   Bill      9/18/2019     99211             84.00
131196   Florida   Spine   0502639740101066   7/16/2019   Bill      9/18/2019     97010             60.00
131197   Florida   Spine   0502639740101066   7/16/2019   Bill      9/18/2019     97110             84.00
131198   Florida   Spine   0502639740101066   7/16/2019   Bill      9/18/2019     97112             84.00
131199   Florida   Spine   0502639740101066   7/16/2019   Bill      9/18/2019     97140             79.00
131200   Florida   Spine   0502639740101066   7/16/2019   Bill      9/18/2019     97530             99.00
131201   Florida   Spine   0502639740101066   7/16/2019   Bill      9/18/2019     G0283             48.00
131202   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     99211             84.00
131203   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     G0283             48.00
131204   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     97530             99.00
131205   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     97140             79.00
131206   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     97112             84.00
131207   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     97110             84.00
131208   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     97010             60.00
131209   Florida   Spine   0614401830000001   8/29/2019   Bill      9/18/2019     99211             84.00
131210   Florida   Spine   0614401830000001   8/29/2019   Bill      9/18/2019     97140             79.00
131211   Florida   Spine   0614401830000001   8/29/2019   Bill      9/18/2019     97039             48.00
131212   Florida   Spine   0614401830000001   8/29/2019   Bill      9/18/2019     97110             84.00
131213   Florida   Spine   0614401830000001   8/29/2019   Bill      9/18/2019     97010             60.00
131214   Florida   Spine   0602763810101035   4/14/2019   Bill      9/18/2019     99211             84.00
131215   Florida   Spine   0602763810101035   4/14/2019   Bill      9/18/2019     G0283             48.00
131216   Florida   Spine   0602763810101035   4/14/2019   Bill      9/18/2019     97530             99.00
131217   Florida   Spine   0602763810101035   4/14/2019   Bill      9/18/2019     97140             79.00
131218   Florida   Spine   0602763810101035   4/14/2019   Bill      9/18/2019     97112             84.00
131219   Florida   Spine   0602763810101035   4/14/2019   Bill      9/18/2019     97010             60.00
131220   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2574 of
                                                   2767

131221   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     G0283             48.00
131222   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     97140             79.00
131223   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     97010             60.00
131224   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     97039             48.00
131225   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     99211             84.00
131226   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     97010             60.00
131227   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     97110             84.00
131228   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     97112             84.00
131229   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     97140             79.00
131230   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     97530             99.00
131231   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     G0283             48.00
131232   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     99211             84.00
131233   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     G0283             48.00
131234   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     97140             79.00
131235   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     97035             48.00
131236   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     97010             60.00
131237   Florida   Spine   0632549510101019   8/17/2019   Bill      9/18/2019     97530             99.00
131238   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     97010             60.00
131239   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     G0283             48.00
131240   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     99211             84.00
131241   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     97010             60.00
131242   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     97140             79.00
131243   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     97035             48.00
131244   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     97530             99.00
131245   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     99211             84.00
131246   Florida   Spine   0336394200101090   7/14/2019   Bill      9/18/2019     99211             84.00
131247   Florida   Spine   0336394200101090   7/14/2019   Bill      9/18/2019     97014             48.00
131248   Florida   Spine   0336394200101090   7/14/2019   Bill      9/18/2019     97530             99.00
131249   Florida   Spine   0336394200101090   7/14/2019   Bill      9/18/2019     97140             79.00
131250   Florida   Spine   0336394200101090   7/14/2019   Bill      9/18/2019     97112             84.00
131251   Florida   Spine   0336394200101090   7/14/2019   Bill      9/18/2019     97035             48.00
131252   Florida   Spine   0336394200101090   7/14/2019   Bill      9/18/2019     97010             60.00
131253   Florida   Spine   0419163770101104   4/20/2019   Bill      9/18/2019     99213            212.00
131254   Florida   Spine   0419163770101104   4/20/2019   Bill      9/18/2019     97010             60.00
131255   Florida   Spine   0419163770101104   4/20/2019   Bill      9/18/2019     97112             84.00
131256   Florida   Spine   0419163770101104   4/20/2019   Bill      9/18/2019     97140             79.00
131257   Florida   Spine   0419163770101104   4/20/2019   Bill      9/18/2019     97530             99.00
131258   Florida   Spine   0419163770101104   4/20/2019   Bill      9/18/2019     G0283             48.00
131259   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     99211             84.00
131260   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     97010             60.00
131261   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     97110             84.00
131262   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     97112             84.00
131263   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     97140             79.00
131264   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     97530             99.00
131265   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     G0283             48.00
131266   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     99211             84.00
131267   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     G0283             48.00
131268   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97010             60.00
131269   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97140             79.00
131270   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97110             84.00
131271   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2575 of
                                                   2767

131272   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97012            60.00
131273   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     97010            60.00
131274   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     G0283            48.00
131275   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     97140            79.00
131276   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     97112            84.00
131277   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     97110            84.00
131278   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     99211            84.00
131279   Florida   Spine   0444470920101028   8/7/2019    Bill      9/18/2019     99211            84.00
131280   Florida   Spine   0444470920101028   8/7/2019    Bill      9/18/2019     G0283            48.00
131281   Florida   Spine   0444470920101028   8/7/2019    Bill      9/18/2019     97010            60.00
131282   Florida   Spine   0444470920101028   8/7/2019    Bill      9/18/2019     97112            84.00
131283   Florida   Spine   0444470920101028   8/7/2019    Bill      9/18/2019     97140            79.00
131284   Florida   Spine   0444470920101028   8/7/2019    Bill      9/18/2019     97530            99.00
131285   Florida   Spine   0393857520101138   5/15/2019   Bill      9/18/2019     99211            84.00
131286   Florida   Spine   0393857520101138   5/15/2019   Bill      9/18/2019     G0283            48.00
131287   Florida   Spine   0393857520101138   5/15/2019   Bill      9/18/2019     97010            60.00
131288   Florida   Spine   0393857520101138   5/15/2019   Bill      9/18/2019     97140            79.00
131289   Florida   Spine   0393857520101138   5/15/2019   Bill      9/18/2019     97112            84.00
131290   Florida   Spine   0393857520101138   5/15/2019   Bill      9/18/2019     97530            99.00
131291   Florida   Spine   0061932350101482   8/28/2019   Bill      9/18/2019     99211            84.00
131292   Florida   Spine   0061932350101482   8/28/2019   Bill      9/18/2019     97010            60.00
131293   Florida   Spine   0061932350101482   8/28/2019   Bill      9/18/2019     G0283            48.00
131294   Florida   Spine   0061932350101482   8/28/2019   Bill      9/18/2019     97140            79.00
131295   Florida   Spine   0061932350101482   8/28/2019   Bill      9/18/2019     97035            48.00
131296   Florida   Spine   0061932350101482   8/28/2019   Bill      9/18/2019     97530            99.00
131297   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     99211            84.00
131298   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     97010            60.00
131299   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     G0283            48.00
131300   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     97035            48.00
131301   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     97140            79.00
131302   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     97530            99.00
131303   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     99211            84.00
131304   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     G0283            48.00
131305   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97010            60.00
131306   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97140            79.00
131307   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97530            99.00
131308   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97110            84.00
131309   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     G0283            48.00
131310   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97010            60.00
131311   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97035            48.00
131312   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97140            79.00
131313   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97530            99.00
131314   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     99211            84.00
131315   Florida   Spine   0641934550101013   7/19/2019   Bill      9/18/2019     97010            60.00
131316   Florida   Spine   0641934550101013   7/19/2019   Bill      9/18/2019     G0283            48.00
131317   Florida   Spine   0641934550101013   7/19/2019   Bill      9/18/2019     97530            99.00
131318   Florida   Spine   0641934550101013   7/19/2019   Bill      9/18/2019     97140            79.00
131319   Florida   Spine   0641934550101013   7/19/2019   Bill      9/18/2019     97035            48.00
131320   Florida   Spine   0641934550101013   7/19/2019   Bill      9/18/2019     99211            84.00
131321   Florida   Spine   0493752610101099   7/19/2019   Bill      9/18/2019     G0283            48.00
131322   Florida   Spine   0493752610101099   7/19/2019   Bill      9/18/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2576 of
                                                   2767

131323   Florida   Spine   0493752610101099   7/19/2019   Bill      9/18/2019     97112            84.00
131324   Florida   Spine   0493752610101099   7/19/2019   Bill      9/18/2019     97010            60.00
131325   Florida   Spine   0493752610101099   7/19/2019   Bill      9/18/2019     99211            84.00
131326   Florida   Spine   0493752610101099   7/19/2019   Bill      9/18/2019     97140            79.00
131327   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97012            60.00
131328   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97530            99.00
131329   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97140            79.00
131330   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     G0283            48.00
131331   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97010            60.00
131332   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     99211            84.00
131333   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97035            48.00
131334   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97140            79.00
131335   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     G0283            48.00
131336   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97530            99.00
131337   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97140            79.00
131338   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97010            60.00
131339   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     99211            84.00
131340   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     99211            84.00
131341   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     G0283            48.00
131342   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97010            60.00
131343   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97140            79.00
131344   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97110            84.00
131345   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97530            99.00
131346   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97012            60.00
131347   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97010            60.00
131348   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97012            60.00
131349   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97530            99.00
131350   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97140            79.00
131351   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     G0283            48.00
131352   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     99211            84.00
131353   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     97010            60.00
131354   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     G0283            48.00
131355   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     97140            79.00
131356   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     97110            84.00
131357   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     97112            84.00
131358   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     99211            84.00
131359   Florida   Spine   0446917430101060   7/28/2019   Bill      9/18/2019     97012            60.00
131360   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     99211            84.00
131361   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     97010            60.00
131362   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     97035            48.00
131363   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     97112            84.00
131364   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     97140            79.00
131365   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     97530            99.00
131366   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     G0283            48.00
131367   Florida   Spine   0562968810101046   5/27/2019   Bill      9/18/2019     97010            60.00
131368   Florida   Spine   0562968810101046   5/27/2019   Bill      9/18/2019     97012            60.00
131369   Florida   Spine   0562968810101046   5/27/2019   Bill      9/18/2019     97140            79.00
131370   Florida   Spine   0562968810101046   5/27/2019   Bill      9/18/2019     97530            99.00
131371   Florida   Spine   0562968810101046   5/27/2019   Bill      9/18/2019     G0283            48.00
131372   Florida   Spine   0143464250101272   6/1/2019    Bill      9/18/2019     97010            60.00
131373   Florida   Spine   0143464250101272   6/1/2019    Bill      9/18/2019     97012            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2577 of
                                                   2767

131374   Florida   Spine   0143464250101272   6/1/2019    Bill      9/18/2019     97530             99.00
131375   Florida   Spine   0143464250101272   6/1/2019    Bill      9/18/2019     G0283             48.00
131376   Florida   Spine   0143464250101272   6/1/2019    Bill      9/18/2019     97140             79.00
131377   Florida   Spine   0143464250101272   6/1/2019    Bill      9/18/2019     98940             79.00
131378   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97035             48.00
131379   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99212            115.00
131380   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530             99.00
131381   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283             48.00
131382   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140             79.00
131383   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010             60.00
131384   Florida   Spine   0356081230101370   5/2/2019    Bill      9/18/2019     99211             84.00
131385   Florida   Spine   0356081230101370   5/2/2019    Bill      9/18/2019     97010             60.00
131386   Florida   Spine   0356081230101370   5/2/2019    Bill      9/18/2019     G0283             48.00
131387   Florida   Spine   0356081230101370   5/2/2019    Bill      9/18/2019     97140             79.00
131388   Florida   Spine   0356081230101370   5/2/2019    Bill      9/18/2019     97530             99.00
131389   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010             60.00
131390   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97035             48.00
131391   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140             79.00
131392   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530             99.00
131393   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283             48.00
131394   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99212            115.00
131395   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97010             60.00
131396   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97035             48.00
131397   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97039             48.00
131398   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97140             79.00
131399   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97530             99.00
131400   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     G0283             48.00
131401   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     98941             97.00
131402   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     99211             84.00
131403   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     G0283             48.00
131404   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     97010             60.00
131405   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     97035             48.00
131406   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     97140             79.00
131407   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     97530             99.00
131408   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     A4556             24.00
131409   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97010             60.00
131410   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97140             79.00
131411   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     G0283             48.00
131412   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     98941             97.00
131413   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97039             48.00
131414   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97112             84.00
131415   Florida   Spine   0653444030101034   8/14/2019   Bill      9/18/2019     97530             99.00
131416   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     99211             84.00
131417   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97010             60.00
131418   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97035             48.00
131419   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97112             84.00
131420   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97140             79.00
131421   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97530             99.00
131422   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     G0283             48.00
131423   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     97010             60.00
131424   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2578 of
                                                   2767

131425   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     G0283            48.00
131426   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     98941            97.00
131427   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     97140            79.00
131428   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     97530            99.00
131429   Florida   Spine   0638832380101028   6/27/2019   Bill      9/18/2019     97035            48.00
131430   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     G0283            48.00
131431   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97530            99.00
131432   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97140            79.00
131433   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97010            60.00
131434   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     99211            84.00
131435   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010            60.00
131436   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140            79.00
131437   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530            99.00
131438   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283            48.00
131439   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211            84.00
131440   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530            99.00
131441   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283            48.00
131442   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140            79.00
131443   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010            60.00
131444   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211            84.00
131445   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97110            84.00
131446   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530            99.00
131447   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211            84.00
131448   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283            48.00
131449   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010            60.00
131450   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97035            48.00
131451   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140            79.00
131452   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     99211            84.00
131453   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     97010            60.00
131454   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     G0283            48.00
131455   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     97110            84.00
131456   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     97140            79.00
131457   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     97039            48.00
131458   Florida   Spine   0602763810101035   4/14/2019   Bill      9/18/2019     99211            84.00
131459   Florida   Spine   0602763810101035   4/14/2019   Bill      9/18/2019     97010            60.00
131460   Florida   Spine   0602763810101035   4/14/2019   Bill      9/18/2019     97035            48.00
131461   Florida   Spine   0602763810101035   4/14/2019   Bill      9/18/2019     97112            84.00
131462   Florida   Spine   0602763810101035   4/14/2019   Bill      9/18/2019     97140            79.00
131463   Florida   Spine   0602763810101035   4/14/2019   Bill      9/18/2019     G0283            48.00
131464   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     99211            84.00
131465   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     97010            60.00
131466   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     G0283            48.00
131467   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     97035            48.00
131468   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     97140            79.00
131469   Florida   Spine   8667077830000001   8/24/2019   Bill      9/18/2019     97530            99.00
131470   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     G0283            48.00
131471   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     97010            60.00
131472   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     97035            48.00
131473   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     97039            48.00
131474   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     97140            79.00
131475   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     97110            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2579 of
                                                   2767

131476   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     99212            115.00
131477   Florida   Spine   0554716960101047   7/3/2019    Bill      9/18/2019     G0283             48.00
131478   Florida   Spine   0554716960101047   7/3/2019    Bill      9/18/2019     97010             60.00
131479   Florida   Spine   0554716960101047   7/3/2019    Bill      9/18/2019     97140             79.00
131480   Florida   Spine   0554716960101047   7/3/2019    Bill      9/18/2019     97112             84.00
131481   Florida   Spine   0554716960101047   7/3/2019    Bill      9/18/2019     97110             84.00
131482   Florida   Spine   0554716960101047   7/3/2019    Bill      9/18/2019     99211             84.00
131483   Florida   Spine   0572026910000001   8/29/2019   Bill      9/18/2019     99211             84.00
131484   Florida   Spine   0572026910000001   8/29/2019   Bill      9/18/2019     97010             60.00
131485   Florida   Spine   0572026910000001   8/29/2019   Bill      9/18/2019     97140             79.00
131486   Florida   Spine   0572026910000001   8/29/2019   Bill      9/18/2019     97530             99.00
131487   Florida   Spine   0572026910000001   8/29/2019   Bill      9/18/2019     G0283             48.00
131488   Florida   Spine   0572026910000001   8/29/2019   Bill      9/18/2019     97035             48.00
131489   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     97010             60.00
131490   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     97140             79.00
131491   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     G0283             48.00
131492   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     97110             84.00
131493   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     97530             99.00
131494   Florida   Spine   0590496530101035   6/17/2019   Bill      9/18/2019     99211             84.00
131495   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     G0283             48.00
131496   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97010             60.00
131497   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97035             48.00
131498   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97140             79.00
131499   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97530             99.00
131500   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     99211             84.00
131501   Florida   Spine   0070259500101057   7/23/2019   Bill      9/18/2019     97110             84.00
131502   Florida   Spine   0613782140101017   5/31/2019   Bill      9/18/2019     99211             84.00
131503   Florida   Spine   0613782140101017   5/31/2019   Bill      9/18/2019     G0283             48.00
131504   Florida   Spine   0613782140101017   5/31/2019   Bill      9/18/2019     97010             60.00
131505   Florida   Spine   0613782140101017   5/31/2019   Bill      9/18/2019     97140             79.00
131506   Florida   Spine   0613782140101017   5/31/2019   Bill      9/18/2019     97530             99.00
131507   Florida   Spine   0613782140101017   5/31/2019   Bill      9/18/2019     97112             84.00
131508   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     99211             84.00
131509   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     G0283             48.00
131510   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97010             60.00
131511   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97140             79.00
131512   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97110             84.00
131513   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97530             99.00
131514   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     99211             84.00
131515   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     G0283             48.00
131516   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97010             60.00
131517   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97140             79.00
131518   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97110             84.00
131519   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97530             99.00
131520   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     G0283             48.00
131521   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97010             60.00
131522   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97039             48.00
131523   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97140             79.00
131524   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97110             84.00
131525   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97112             84.00
131526   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     98940             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2580 of
                                                   2767

131527   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     97010             60.00
131528   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     G0283             48.00
131529   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     97140             79.00
131530   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     97112             84.00
131531   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     97110             84.00
131532   Florida   Spine   0446917430101052   7/14/2019   Bill      9/18/2019     99211             84.00
131533   Florida   Spine   0549408300101030   7/30/2019   Bill      9/18/2019     99211             84.00
131534   Florida   Spine   0549408300101030   7/30/2019   Bill      9/18/2019     97140             79.00
131535   Florida   Spine   0549408300101030   7/30/2019   Bill      9/18/2019     97010             60.00
131536   Florida   Spine   0549408300101030   7/30/2019   Bill      9/18/2019     97530             99.00
131537   Florida   Spine   0549408300101030   7/30/2019   Bill      9/18/2019     97110             84.00
131538   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97010             60.00
131539   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97012             60.00
131540   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97530             99.00
131541   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97140             79.00
131542   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     G0283             48.00
131543   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     98940             79.00
131544   Florida   Spine   0352144580101202   4/24/2019   Bill      9/18/2019     97010             60.00
131545   Florida   Spine   0352144580101202   4/24/2019   Bill      9/18/2019     G0283             48.00
131546   Florida   Spine   0352144580101202   4/24/2019   Bill      9/18/2019     99211             84.00
131547   Florida   Spine   0352144580101202   4/24/2019   Bill      9/18/2019     97140             79.00
131548   Florida   Spine   0352144580101202   4/24/2019   Bill      9/18/2019     97530             99.00
131549   Florida   Spine   0352144580101202   4/24/2019   Bill      9/18/2019     97035             48.00
131550   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     G0283             48.00
131551   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97010             60.00
131552   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97112             84.00
131553   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97140             79.00
131554   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97530             99.00
131555   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     99211             84.00
131556   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97012             60.00
131557   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97530             99.00
131558   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97140             79.00
131559   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     G0283             48.00
131560   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97010             60.00
131561   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     99212            115.00
131562   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     99211             84.00
131563   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     G0283             48.00
131564   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     97010             60.00
131565   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     97140             79.00
131566   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     97112             84.00
131567   Florida   Spine   0582436020101046   5/15/2019   Bill      9/18/2019     97110             84.00
131568   Florida   Spine   0562968810101046   5/27/2019   Bill      9/18/2019     99213            212.00
131569   Florida   Spine   0562968810101046   5/27/2019   Bill      9/18/2019     97530             99.00
131570   Florida   Spine   0562968810101046   5/27/2019   Bill      9/18/2019     97035             48.00
131571   Florida   Spine   0444470920101028   8/7/2019    Bill      9/18/2019     G0283             48.00
131572   Florida   Spine   0444470920101028   8/7/2019    Bill      9/18/2019     97010             60.00
131573   Florida   Spine   0444470920101028   8/7/2019    Bill      9/18/2019     97112             84.00
131574   Florida   Spine   0444470920101028   8/7/2019    Bill      9/18/2019     97140             79.00
131575   Florida   Spine   0444470920101028   8/7/2019    Bill      9/18/2019     97530             99.00
131576   Florida   Spine   0444470920101028   8/7/2019    Bill      9/18/2019     99212            115.00
131577   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2581 of
                                                   2767

131578   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     97010             60.00
131579   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     97035             48.00
131580   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     97112             84.00
131581   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     97140             79.00
131582   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     97530             99.00
131583   Florida   Spine   0337384790101030   8/27/2019   Bill      9/18/2019     G0283             48.00
131584   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     97012             60.00
131585   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     99211             84.00
131586   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     97010             60.00
131587   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     G0283             48.00
131588   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     97140             79.00
131589   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     97110             84.00
131590   Florida   Spine   0581581640101025   8/9/2019    Bill      9/18/2019     97530             99.00
131591   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     97140             79.00
131592   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     97035             48.00
131593   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     97530             99.00
131594   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     99211             84.00
131595   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     G0283             48.00
131596   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     97010             60.00
131597   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     99211             84.00
131598   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97010             60.00
131599   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97110             84.00
131600   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97140             79.00
131601   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     G0283             48.00
131602   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97530             99.00
131603   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     99211             84.00
131604   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97010             60.00
131605   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97035             48.00
131606   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97112             84.00
131607   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97140             79.00
131608   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97530             99.00
131609   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     G0283             48.00
131610   Florida   Spine   0565314300101039   6/29/2019   Bill      9/18/2019     99211             84.00
131611   Florida   Spine   0565314300101039   6/29/2019   Bill      9/18/2019     G0283             48.00
131612   Florida   Spine   0565314300101039   6/29/2019   Bill      9/18/2019     97010             60.00
131613   Florida   Spine   0565314300101039   6/29/2019   Bill      9/18/2019     97140             79.00
131614   Florida   Spine   0565314300101039   6/29/2019   Bill      9/18/2019     97530             99.00
131615   Florida   Spine   8669009370000001   9/4/2019    Bill      9/18/2019     G0283             48.00
131616   Florida   Spine   8669009370000001   9/4/2019    Bill      9/18/2019     97010             60.00
131617   Florida   Spine   8669009370000001   9/4/2019    Bill      9/18/2019     97035             48.00
131618   Florida   Spine   8669009370000001   9/4/2019    Bill      9/18/2019     97039             48.00
131619   Florida   Spine   8669009370000001   9/4/2019    Bill      9/18/2019     97140             79.00
131620   Florida   Spine   8669009370000001   9/4/2019    Bill      9/18/2019     97530             99.00
131621   Florida   Spine   8669009370000001   9/4/2019    Bill      9/18/2019     A4556             24.00
131622   Florida   Spine   8669009370000001   9/4/2019    Bill      9/18/2019     99203            302.00
131623   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     97010             60.00
131624   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     G0283             48.00
131625   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     99211             84.00
131626   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     97012             60.00
131627   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     99211             84.00
131628   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2582 of
                                                   2767

131629   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     97035            48.00
131630   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     97140            79.00
131631   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     97530            99.00
131632   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     G0283            48.00
131633   Florida   Spine   0528577670101048   9/3/2019    Bill      9/18/2019     97112            84.00
131634   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211            84.00
131635   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97110            84.00
131636   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283            48.00
131637   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530            99.00
131638   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010            60.00
131639   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140            79.00
131640   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     99211            84.00
131641   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     G0283            48.00
131642   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     97530            99.00
131643   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     97140            79.00
131644   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     97112            84.00
131645   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     97110            84.00
131646   Florida   Spine   0607250220101016   6/3/2019    Bill      9/18/2019     97010            60.00
131647   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010            60.00
131648   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140            79.00
131649   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530            99.00
131650   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283            48.00
131651   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211            84.00
131652   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97035            48.00
131653   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     G0283            48.00
131654   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97530            99.00
131655   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97140            79.00
131656   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97010            60.00
131657   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     99211            84.00
131658   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530            99.00
131659   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211            84.00
131660   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283            48.00
131661   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010            60.00
131662   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97035            48.00
131663   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140            79.00
131664   Florida   Spine   0184274100101179   8/31/2019   Bill      9/18/2019     99211            84.00
131665   Florida   Spine   0184274100101179   8/31/2019   Bill      9/18/2019     97010            60.00
131666   Florida   Spine   0184274100101179   8/31/2019   Bill      9/18/2019     97039            48.00
131667   Florida   Spine   0184274100101179   8/31/2019   Bill      9/18/2019     G0283            48.00
131668   Florida   Spine   0184274100101179   8/31/2019   Bill      9/18/2019     97140            79.00
131669   Florida   Spine   0184274100101179   8/31/2019   Bill      9/18/2019     97530            99.00
131670   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     99211            84.00
131671   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     97010            60.00
131672   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     97110            84.00
131673   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     97112            84.00
131674   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     97140            79.00
131675   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     97530            99.00
131676   Florida   Spine   0296271760101071   6/13/2019   Bill      9/18/2019     G0283            48.00
131677   Florida   Spine   0653367410101011   6/4/2019    Bill      9/18/2019     97010            60.00
131678   Florida   Spine   0653367410101011   6/4/2019    Bill      9/18/2019     97140            79.00
131679   Florida   Spine   0653367410101011   6/4/2019    Bill      9/18/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2583 of
                                                   2767

131680   Florida   Spine   0653367410101011   6/4/2019    Bill      9/18/2019     99211             84.00
131681   Florida   Spine   0562869750101113   5/26/2019   Bill      9/18/2019     99211             84.00
131682   Florida   Spine   0562869750101113   5/26/2019   Bill      9/18/2019     97140             79.00
131683   Florida   Spine   0562869750101113   5/26/2019   Bill      9/18/2019     97010             60.00
131684   Florida   Spine   0562869750101113   5/26/2019   Bill      9/18/2019     97110             84.00
131685   Florida   Spine   0562869750101113   5/26/2019   Bill      9/18/2019     G0283             48.00
131686   Florida   Spine   0562869750101113   5/26/2019   Bill      9/18/2019     97530             99.00
131687   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     97010             60.00
131688   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     97110             84.00
131689   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     97112             84.00
131690   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     97140             79.00
131691   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     97530             99.00
131692   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     G0283             48.00
131693   Florida   Spine   0659301680101017   5/9/2019    Bill      9/18/2019     99211             84.00
131694   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     99211             84.00
131695   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     G0283             48.00
131696   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97010             60.00
131697   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97140             79.00
131698   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97110             84.00
131699   Florida   Spine   0556929220101024   8/21/2019   Bill      9/18/2019     97530             99.00
131700   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     99211             84.00
131701   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     G0283             48.00
131702   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97010             60.00
131703   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97140             79.00
131704   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97110             84.00
131705   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97530             99.00
131706   Florida   Spine   0040645660101036   8/25/2019   Bill      9/18/2019     97012             60.00
131707   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     G0283             48.00
131708   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97010             60.00
131709   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97039             48.00
131710   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97140             79.00
131711   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97110             84.00
131712   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     97112             84.00
131713   Florida   Spine   0397149170101048   7/12/2019   Bill      9/18/2019     99212            115.00
131714   Florida   Spine   0143464250101272   6/1/2019    Bill      9/18/2019     97010             60.00
131715   Florida   Spine   0143464250101272   6/1/2019    Bill      9/18/2019     97012             60.00
131716   Florida   Spine   0143464250101272   6/1/2019    Bill      9/18/2019     97530             99.00
131717   Florida   Spine   0143464250101272   6/1/2019    Bill      9/18/2019     G0283             48.00
131718   Florida   Spine   0143464250101272   6/1/2019    Bill      9/18/2019     97140             79.00
131719   Florida   Spine   0143464250101272   6/1/2019    Bill      9/18/2019     98940             79.00
131720   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97012             60.00
131721   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97530             99.00
131722   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97140             79.00
131723   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     G0283             48.00
131724   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97010             60.00
131725   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     97035             48.00
131726   Florida   Spine   0011806390101159   8/18/2019   Bill      9/18/2019     98940             79.00
131727   Florida   Spine   0579207850101033   6/10/2019   Bill      9/18/2019     97010             60.00
131728   Florida   Spine   0579207850101033   6/10/2019   Bill      9/18/2019     97012             60.00
131729   Florida   Spine   0579207850101033   6/10/2019   Bill      9/18/2019     97530             99.00
131730   Florida   Spine   0579207850101033   6/10/2019   Bill      9/18/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2584 of
                                                   2767

131731   Florida   Spine   0579207850101033   6/10/2019   Bill      9/18/2019     G0283            48.00
131732   Florida   Spine   0579207850101033   6/10/2019   Bill      9/18/2019     98940            79.00
131733   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     99211            84.00
131734   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     G0283            48.00
131735   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     97530            99.00
131736   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     97140            79.00
131737   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     97112            84.00
131738   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     97010            60.00
131739   Florida   Spine   0505897280101063   7/3/2019    Bill      9/18/2019     98940            79.00
131740   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     99211            84.00
131741   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97010            60.00
131742   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97110            84.00
131743   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97140            79.00
131744   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     G0283            48.00
131745   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97530            99.00
131746   Florida   Spine   0438722620101056   8/20/2019   Bill      9/18/2019     97012            60.00
131747   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97010            60.00
131748   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97035            48.00
131749   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97039            48.00
131750   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97140            79.00
131751   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97530            99.00
131752   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     G0283            48.00
131753   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     98941            97.00
131754   Florida   Spine   0184274100101180   9/1/2019    Bill      9/18/2019     99211            84.00
131755   Florida   Spine   0184274100101180   9/1/2019    Bill      9/18/2019     97010            60.00
131756   Florida   Spine   0184274100101180   9/1/2019    Bill      9/18/2019     97039            48.00
131757   Florida   Spine   0184274100101180   9/1/2019    Bill      9/18/2019     G0283            48.00
131758   Florida   Spine   0184274100101180   9/1/2019    Bill      9/18/2019     97140            79.00
131759   Florida   Spine   0184274100101180   9/1/2019    Bill      9/18/2019     97530            99.00
131760   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     99211            84.00
131761   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     G0283            48.00
131762   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97010            60.00
131763   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97035            48.00
131764   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97140            79.00
131765   Florida   Spine   0461277320101055   8/26/2019   Bill      9/18/2019     97530            99.00
131766   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97010            60.00
131767   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97035            48.00
131768   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97039            48.00
131769   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97140            79.00
131770   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     97530            99.00
131771   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     G0283            48.00
131772   Florida   Spine   0522626550101135   8/31/2019   Bill      9/18/2019     98941            97.00
131773   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     97010            60.00
131774   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     G0283            48.00
131775   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     99211            84.00
131776   Florida   Spine   0583333620101014   6/26/2019   Bill      9/18/2019     97012            60.00
131777   Florida   Spine   0652480350101032   8/30/2019   Bill      9/18/2019     99211            84.00
131778   Florida   Spine   0652480350101032   8/30/2019   Bill      9/18/2019     G0283            48.00
131779   Florida   Spine   0652480350101032   8/30/2019   Bill      9/18/2019     97140            79.00
131780   Florida   Spine   0652480350101032   8/30/2019   Bill      9/18/2019     97010            60.00
131781   Florida   Spine   0652480350101032   8/30/2019   Bill      9/18/2019     97035            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2585 of
                                                   2767

131782   Florida   Spine   0652480350101032   8/30/2019   Bill      9/18/2019     97530             99.00
131783   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     97140             79.00
131784   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     97035             48.00
131785   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     97530             99.00
131786   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     99211             84.00
131787   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     G0283             48.00
131788   Florida   Spine   0552656020101030   8/29/2019   Bill      9/18/2019     97010             60.00
131789   Florida   Spine   0652480350101032   8/30/2019   Bill      9/18/2019     97010             60.00
131790   Florida   Spine   0652480350101032   8/30/2019   Bill      9/18/2019     97140             79.00
131791   Florida   Spine   0652480350101032   8/30/2019   Bill      9/18/2019     G0283             48.00
131792   Florida   Spine   0652480350101032   8/30/2019   Bill      9/18/2019     99211             84.00
131793   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010             60.00
131794   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140             79.00
131795   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530             99.00
131796   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283             48.00
131797   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211             84.00
131798   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     99211             84.00
131799   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     G0283             48.00
131800   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     97140             79.00
131801   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     97010             60.00
131802   Florida   Spine   0427270900101019   8/2/2019    Bill      9/18/2019     97039             48.00
131803   Florida   Spine   0614401830000001   8/29/2019   Bill      9/18/2019     99211             84.00
131804   Florida   Spine   0614401830000001   8/29/2019   Bill      9/18/2019     97140             79.00
131805   Florida   Spine   0614401830000001   8/29/2019   Bill      9/18/2019     97039             48.00
131806   Florida   Spine   0614401830000001   8/29/2019   Bill      9/18/2019     97110             84.00
131807   Florida   Spine   0614401830000001   8/29/2019   Bill      9/18/2019     97010             60.00
131808   Florida   Spine   0614401830000001   8/29/2019   Bill      9/18/2019     97530             99.00
131809   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     99211             84.00
131810   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     G0283             48.00
131811   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97530             99.00
131812   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97140             79.00
131813   Florida   Spine   0418597840101035   7/15/2019   Bill      9/18/2019     97010             60.00
131814   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     G0283             48.00
131815   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     97010             60.00
131816   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     97035             48.00
131817   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     97039             48.00
131818   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     97140             79.00
131819   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     97110             84.00
131820   Florida   Spine   0600007060101077   7/26/2019   Bill      9/18/2019     99212            115.00
131821   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     G0283             48.00
131822   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97010             60.00
131823   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97112             84.00
131824   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97140             79.00
131825   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97530             99.00
131826   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     99211             84.00
131827   Florida   Spine   0605108930101027   8/5/2019    Bill      9/18/2019     97035             48.00
131828   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     97010             60.00
131829   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     G0283             48.00
131830   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     97110             84.00
131831   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     97140             79.00
131832   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2586 of
                                                   2767

131833   Florida   Spine   0367213410101097   8/1/2019    Bill      9/18/2019     99212            115.00
131834   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97010             60.00
131835   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97012             60.00
131836   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97035             48.00
131837   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97140             79.00
131838   Florida   Spine   0592518350101015   5/8/2019    Bill      9/18/2019     97530             99.00
131839   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530             99.00
131840   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211             84.00
131841   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283             48.00
131842   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010             60.00
131843   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97035             48.00
131844   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140             79.00
131845   Florida   Spine   0409756410101160   7/9/2019    Bill      9/18/2019     G0283             48.00
131846   Florida   Spine   0409756410101160   7/9/2019    Bill      9/18/2019     97010             60.00
131847   Florida   Spine   0409756410101160   7/9/2019    Bill      9/18/2019     97035             48.00
131848   Florida   Spine   0409756410101160   7/9/2019    Bill      9/18/2019     97039             48.00
131849   Florida   Spine   0409756410101160   7/9/2019    Bill      9/18/2019     97140             79.00
131850   Florida   Spine   0409756410101160   7/9/2019    Bill      9/18/2019     99212            115.00
131851   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     G0283             48.00
131852   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97010             60.00
131853   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97035             48.00
131854   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97140             79.00
131855   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     97530             99.00
131856   Florida   Spine   0545889550101040   7/23/2019   Bill      9/18/2019     99211             84.00
131857   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     99211             84.00
131858   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     G0283             48.00
131859   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97010             60.00
131860   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97140             79.00
131861   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97530             99.00
131862   Florida   Spine   0156076870000001   6/24/2019   Bill      9/18/2019     97110             84.00
131863   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97010             60.00
131864   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97012             60.00
131865   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97530             99.00
131866   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     97140             79.00
131867   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     G0283             48.00
131868   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     98940             79.00
131869   Florida   Spine   0423220350101328   8/17/2019   Bill      9/18/2019     99212            115.00
131870   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97530             99.00
131871   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     G0283             48.00
131872   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97140             79.00
131873   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97010             60.00
131874   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     99211             84.00
131875   Florida   Spine   0419069140101049   8/16/2019   Bill      9/18/2019     97110             84.00
131876   Florida   Spine   0174826790101198   3/13/2019   Bill      9/24/2019     99203            550.00
131877   Florida   Spine   0043482480101392   6/18/2018   Bill      9/24/2019     99213            385.00
131878   Florida   Spine   0536887510101077   8/21/2019   Bill      9/25/2019     99204            700.00
131879   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     99203            302.00
131880   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97140             79.00
131881   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     G0283             48.00
131882   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97010             60.00
131883   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     A4556             24.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2587 of
                                                   2767

131884   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     99211             84.00
131885   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97530             99.00
131886   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97112             84.00
131887   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97140             79.00
131888   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     G0283             48.00
131889   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97010             60.00
131890   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97035             48.00
131891   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     99211             84.00
131892   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97530             99.00
131893   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97112             84.00
131894   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97140             79.00
131895   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     G0283             48.00
131896   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97010             60.00
131897   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97035             48.00
131898   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     99211             84.00
131899   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97530             99.00
131900   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97110             84.00
131901   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97112             84.00
131902   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97140             79.00
131903   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     G0283             48.00
131904   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97010             60.00
131905   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97035             48.00
131906   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     99211             84.00
131907   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97530             99.00
131908   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97110             84.00
131909   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97140             79.00
131910   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     G0283             48.00
131911   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97010             60.00
131912   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     99211             84.00
131913   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97530             99.00
131914   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97112             84.00
131915   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97140             79.00
131916   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     G0283             48.00
131917   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97010             60.00
131918   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97035             48.00
131919   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     99211             84.00
131920   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97530             99.00
131921   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97112             84.00
131922   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97140             79.00
131923   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     G0283             48.00
131924   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97010             60.00
131925   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97035             48.00
131926   Florida   Spine   0497123140101163   4/19/2019   Bill      9/25/2019     97110             84.00
131927   Florida   Spine   0174760410101074   5/31/2019   Bill      9/25/2019     99202            275.00
131928   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97010             60.00
131929   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     G0283             48.00
131930   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     99211             84.00
131931   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97140             79.00
131932   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97530             99.00
131933   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97010             60.00
131934   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2588 of
                                                   2767

131935   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97140             79.00
131936   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     G0283             48.00
131937   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97530             99.00
131938   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97110             84.00
131939   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     99211             84.00
131940   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     97010             60.00
131941   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     97035             48.00
131942   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     G0283             48.00
131943   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     97039             48.00
131944   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     99203            302.00
131945   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97010             60.00
131946   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97035             48.00
131947   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     A4556             24.00
131948   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     G0283             48.00
131949   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97110             84.00
131950   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     99203            302.00
131951   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     97010             60.00
131952   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     97140             79.00
131953   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     G0283             48.00
131954   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     A4556             24.00
131955   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     97035             48.00
131956   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     97530             99.00
131957   Florida   Spine   0658705680101010   6/22/2019   Bill      9/25/2019     99213            385.00
131958   Florida   Spine   0520931070101016   9/20/2018   Bill      9/25/2019     99203            550.00
131959   Florida   Spine   0520931070101016   9/20/2018   Bill      9/25/2019     20610            330.00
131960   Florida   Spine   0520931070101016   9/20/2018   Bill      9/25/2019     J3490             27.50
131961   Florida   Spine   0520931070101016   9/20/2018   Bill      9/25/2019     J2001             38.50
131962   Florida   Spine   0520931070101016   9/20/2018   Bill      9/25/2019     J3301             38.50
131963   Florida   Spine   0563380930101022   6/13/2018   Bill      9/25/2019     99213            385.00
131964   Florida   Spine   0563380930101022   6/13/2018   Bill      9/25/2019     20610            330.00
131965   Florida   Spine   0563380930101022   6/13/2018   Bill      9/25/2019     J3301             38.50
131966   Florida   Spine   0563380930101022   6/13/2018   Bill      9/25/2019     J2001             38.50
131967   Florida   Spine   0334632290101010   8/6/2018    Bill      9/25/2019     99213            385.00
131968   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     99211             84.00
131969   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97010             60.00
131970   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97140             79.00
131971   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     G0283             48.00
131972   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97530             99.00
131973   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97039             48.00
131974   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     99211             84.00
131975   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97110             84.00
131976   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97010             60.00
131977   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     G0283             48.00
131978   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97140             79.00
131979   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97112             84.00
131980   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     99211             84.00
131981   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     97010             60.00
131982   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     G0283             48.00
131983   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     97039             48.00
131984   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     97140             79.00
131985   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2589 of
                                                   2767

131986   Florida   Spine   0337776440101037   8/24/2018   Bill      9/25/2019     99213              385.00
131987   Florida   Spine   0337776440101037   8/24/2018   Bill      9/25/2019     20610              330.00
131988   Florida   Spine   0337776440101037   8/24/2018   Bill      9/25/2019     J2001               38.50
131989   Florida   Spine   0337776440101037   8/24/2018   Bill      9/25/2019     J7322              350.00
131990   Florida   Spine   0337776440101037   8/24/2018   Bill      9/25/2019     73560              325.00
131991   Florida   Spine   0108457560101077   8/24/2019   Bill      9/25/2019     72141            2,145.00
131992   Florida   Spine   0108457560101077   8/24/2019   Bill      9/25/2019     72148            2,145.00
131993   Florida   Spine   0108457560101077   8/24/2019   Bill      9/25/2019     73221            1,925.00
131994   Florida   Spine   0471283970101061   11/8/2018   Bill      9/25/2019     99213              385.00
131995   Florida   Spine   0471283970101061   11/8/2018   Bill      9/25/2019     20552              274.00
131996   Florida   Spine   0471283970101061   11/8/2018   Bill      9/25/2019     J2001               38.50
131997   Florida   Spine   0471283970101061   11/8/2018   Bill      9/25/2019     J1040               75.00
131998   Florida   Spine   0526379830101047   2/1/2019    Bill      9/25/2019     73020              165.00
131999   Florida   Spine   0103908160101093   6/23/2018   Bill      9/25/2019     99213              385.00
132000   Florida   Spine   0103908160101093   6/23/2018   Bill      9/25/2019     62323            2,200.00
132001   Florida   Spine   0103908160101093   6/23/2018   Bill      9/25/2019     J1040               75.00
132002   Florida   Spine   0103908160101093   6/23/2018   Bill      9/25/2019     Q9965               25.00
132003   Florida   Spine   0103908160101093   6/23/2018   Bill      9/25/2019     J2001              115.50
132004   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     99213              385.00
132005   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     99203              550.00
132006   Florida   Spine   0129917190101072   6/23/2019   Bill      9/25/2019     99213              385.00
132007   Florida   Spine   0454315150101080   3/28/2019   Bill      9/25/2019     99213              385.00
132008   Florida   Spine   0542950030101100   5/19/2019   Bill      9/25/2019     99213              385.00
132009   Florida   Spine   0542950030101100   5/19/2019   Bill      9/25/2019     20610              330.00
132010   Florida   Spine   0542950030101100   5/19/2019   Bill      9/25/2019     J2001               38.50
132011   Florida   Spine   0542950030101100   5/19/2019   Bill      9/25/2019     J3301               38.50
132012   Florida   Spine   0358468060101042   12/9/2018   Bill      9/25/2019     99212              220.00
132013   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     99211               84.00
132014   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97010               60.00
132015   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97140               79.00
132016   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     G0283               48.00
132017   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97530               99.00
132018   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97035               48.00
132019   Florida   Spine   0655291520101018   3/29/2019   Bill      9/25/2019     99213              385.00
132020   Florida   Spine   0655291520101018   3/29/2019   Bill      9/25/2019     64493            3,960.00
132021   Florida   Spine   0655291520101018   3/29/2019   Bill      9/25/2019     64494            1,980.00
132022   Florida   Spine   0655291520101018   3/29/2019   Bill      9/25/2019     64495            1,980.00
132023   Florida   Spine   0655291520101018   3/29/2019   Bill      9/25/2019     Q9965               25.00
132024   Florida   Spine   0655291520101018   3/29/2019   Bill      9/25/2019     J1030               55.00
132025   Florida   Spine   0622513600101026   6/9/2019    Bill      9/25/2019     99214              440.00
132026   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     99203              302.00
132027   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     99203              302.00
132028   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     99211               84.00
132029   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     G0283               48.00
132030   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97010               60.00
132031   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97140               79.00
132032   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97530               99.00
132033   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97035               48.00
132034   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     99213              385.00
132035   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     64493            3,960.00
132036   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     64494            1,980.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2590 of
                                                   2767

132037   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     64495            1,980.00
132038   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     J1885               35.00
132039   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     J2795               35.00
132040   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     G0283               48.00
132041   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97010               60.00
132042   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97140               79.00
132043   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97530               99.00
132044   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97035               48.00
132045   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97012               60.00
132046   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     98940               79.00
132047   Florida   Spine   0539730210101020   4/2/2019    Bill      9/25/2019     99213              385.00
132048   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     99203              550.00
132049   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     99213              385.00
132050   Florida   Spine   0649986960101027   5/25/2019   Bill      9/25/2019     99213              385.00
132051   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     99203              550.00
132052   Florida   Spine   0437552890101176   2/26/2019   Bill      9/25/2019     62323            2,200.00
132053   Florida   Spine   0437552890101176   2/26/2019   Bill      9/25/2019     J2001              115.50
132054   Florida   Spine   0437552890101176   2/26/2019   Bill      9/25/2019     J1040               75.00
132055   Florida   Spine   0437552890101176   2/26/2019   Bill      9/25/2019     Q9965               25.00
132056   Florida   Spine   0437552890101176   2/26/2019   Bill      9/25/2019     82950               25.00
132057   Florida   Spine   0533902990101068   1/3/2019    Bill      9/25/2019     97010               60.00
132058   Florida   Spine   0533902990101068   1/3/2019    Bill      9/25/2019     97140               79.00
132059   Florida   Spine   0533902990101068   1/3/2019    Bill      9/25/2019     97530               99.00
132060   Florida   Spine   0533902990101068   1/3/2019    Bill      9/25/2019     A4550               24.00
132061   Florida   Spine   0533902990101068   1/3/2019    Bill      9/25/2019     G0283               48.00
132062   Florida   Spine   0533902990101068   1/3/2019    Bill      9/25/2019     97035               48.00
132063   Florida   Spine   0533902990101068   1/3/2019    Bill      9/25/2019     99203              302.00
132064   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     72148            2,145.00
132065   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     72141            2,145.00
132066   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     72148            2,145.00
132067   Florida   Spine   0536887510101077   8/21/2019   Bill      9/25/2019     72141            2,145.00
132068   Florida   Spine   0536887510101077   8/21/2019   Bill      9/25/2019     72148            2,145.00
132069   Florida   Spine   0338161060101113   5/2/2019    Bill      9/25/2019     97140               79.00
132070   Florida   Spine   0338161060101113   5/2/2019    Bill      9/25/2019     97110               84.00
132071   Florida   Spine   0338161060101113   5/2/2019    Bill      9/25/2019     97010               60.00
132072   Florida   Spine   0338161060101113   5/2/2019    Bill      9/25/2019     G0283               48.00
132073   Florida   Spine   0338161060101113   5/2/2019    Bill      9/25/2019     97112               84.00
132074   Florida   Spine   0338161060101113   5/2/2019    Bill      9/25/2019     99211               84.00
132075   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97010               60.00
132076   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97140               79.00
132077   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     G0283               48.00
132078   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     99213              212.00
132079   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     99211               84.00
132080   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97110               84.00
132081   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97010               60.00
132082   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     G0283               48.00
132083   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97140               79.00
132084   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97112               84.00
132085   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97010               60.00
132086   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     G0283               48.00
132087   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2591 of
                                                   2767

132088   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97530               99.00
132089   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     97110               84.00
132090   Florida   Spine   0497175480101021   5/4/2019    Bill      9/25/2019     99213              212.00
132091   Florida   Spine   0111413610101231   5/13/2019   Bill      9/25/2019     99212              115.00
132092   Florida   Spine   0568578980101025   4/6/2019    Bill      9/25/2019     99213              385.00
132093   Florida   Spine   0568578980101025   4/6/2019    Bill      9/25/2019     J2001               77.00
132094   Florida   Spine   0568578980101025   4/6/2019    Bill      9/25/2019     20553              330.00
132095   Florida   Spine   0375595030101055   1/25/2019   Bill      9/25/2019     99211               84.00
132096   Florida   Spine   0375595030101055   1/25/2019   Bill      9/25/2019     97010               60.00
132097   Florida   Spine   0375595030101055   1/25/2019   Bill      9/25/2019     97110               84.00
132098   Florida   Spine   0375595030101055   1/25/2019   Bill      9/25/2019     97140               79.00
132099   Florida   Spine   0375595030101055   1/25/2019   Bill      9/25/2019     97530               99.00
132100   Florida   Spine   0375595030101055   1/25/2019   Bill      9/25/2019     G0283               48.00
132101   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     99211               84.00
132102   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     97010               60.00
132103   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     G0283               48.00
132104   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     97039               48.00
132105   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     99211               84.00
132106   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     97010               60.00
132107   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     97035               48.00
132108   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     97140               79.00
132109   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     97530               99.00
132110   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     G0283               48.00
132111   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     99211               84.00
132112   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     97110               84.00
132113   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     99211               84.00
132114   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     G0283               48.00
132115   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97010               60.00
132116   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97140               79.00
132117   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     99211               84.00
132118   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97010               60.00
132119   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     G0283               48.00
132120   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97140               79.00
132121   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97035               48.00
132122   Florida   Spine   0332772860101065   5/17/2019   Bill      9/25/2019     99211               84.00
132123   Florida   Spine   0332772860101065   5/17/2019   Bill      9/25/2019     97010               60.00
132124   Florida   Spine   0332772860101065   5/17/2019   Bill      9/25/2019     G0283               48.00
132125   Florida   Spine   0653768640101012   5/6/2019    Bill      9/25/2019     99203              550.00
132126   Florida   Spine   0633422850101016   5/26/2019   Bill      9/25/2019     99213              385.00
132127   Florida   Spine   0531525880101013   6/18/2018   Bill      9/25/2019     62323            2,200.00
132128   Florida   Spine   0531525880101013   6/18/2018   Bill      9/25/2019     J2001              154.00
132129   Florida   Spine   0531525880101013   6/18/2018   Bill      9/25/2019     J1040               75.00
132130   Florida   Spine   0531525880101013   6/18/2018   Bill      9/25/2019     Q9965               25.00
132131   Florida   Spine   0579207850101033   6/10/2019   Bill      9/25/2019     99213              385.00
132132   Florida   Spine   0488600520101021   4/12/2019   Bill      9/25/2019     99213              385.00
132133   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     99211               84.00
132134   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     97010               60.00
132135   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     G0283               48.00
132136   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     97035               48.00
132137   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     97140               79.00
132138   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     97530               99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2592 of
                                                   2767

132139   Florida   Spine   0641934550101013   7/19/2019   Bill      9/25/2019     97010               60.00
132140   Florida   Spine   0641934550101013   7/19/2019   Bill      9/25/2019     G0283               48.00
132141   Florida   Spine   0641934550101013   7/19/2019   Bill      9/25/2019     97530               99.00
132142   Florida   Spine   0641934550101013   7/19/2019   Bill      9/25/2019     97140               79.00
132143   Florida   Spine   0641934550101013   7/19/2019   Bill      9/25/2019     99211               84.00
132144   Florida   Spine   0641934550101013   7/19/2019   Bill      9/25/2019     97110               84.00
132145   Florida   Spine   0530261090101047   9/9/2019    Bill      9/25/2019     99203              302.00
132146   Florida   Spine   0530261090101047   9/9/2019    Bill      9/25/2019     97010               60.00
132147   Florida   Spine   0530261090101047   9/9/2019    Bill      9/25/2019     G0283               48.00
132148   Florida   Spine   0579143940101073   3/14/2019   Bill      9/25/2019     62323            2,200.00
132149   Florida   Spine   0579143940101073   3/14/2019   Bill      9/25/2019     J1040               75.00
132150   Florida   Spine   0579143940101073   3/14/2019   Bill      9/25/2019     J2001              115.50
132151   Florida   Spine   0579143940101073   3/14/2019   Bill      9/25/2019     Q9965               25.00
132152   Florida   Spine   0345413330101089   6/2/2019    Bill      9/25/2019     97010               60.00
132153   Florida   Spine   0345413330101089   6/2/2019    Bill      9/25/2019     97140               79.00
132154   Florida   Spine   0345413330101089   6/2/2019    Bill      9/25/2019     97110               84.00
132155   Florida   Spine   0345413330101089   6/2/2019    Bill      9/25/2019     97530               99.00
132156   Florida   Spine   0345413330101089   6/2/2019    Bill      9/25/2019     G0283               48.00
132157   Florida   Spine   0345413330101089   6/2/2019    Bill      9/25/2019     99211               84.00
132158   Florida   Spine   0640152160101015   4/30/2019   Bill      9/25/2019     99212              220.00
132159   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     97010               60.00
132160   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     G0283               48.00
132161   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     97140               79.00
132162   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     97112               84.00
132163   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     97110               84.00
132164   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     99211               84.00
132165   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97010               60.00
132166   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     G0283               48.00
132167   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     99211               84.00
132168   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97140               79.00
132169   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97530               99.00
132170   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97035               48.00
132171   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97010               60.00
132172   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     G0283               48.00
132173   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97140               79.00
132174   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97530               99.00
132175   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     99211               84.00
132176   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97035               48.00
132177   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     G0283               48.00
132178   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     97010               60.00
132179   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     97140               79.00
132180   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     97530               99.00
132181   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     99211               84.00
132182   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     99213              385.00
132183   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     73020              165.00
132184   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     73560              325.00
132185   Florida   Spine   0549408300101030   7/30/2019   Bill      9/25/2019     99211               84.00
132186   Florida   Spine   0549408300101030   7/30/2019   Bill      9/25/2019     97140               79.00
132187   Florida   Spine   0549408300101030   7/30/2019   Bill      9/25/2019     97010               60.00
132188   Florida   Spine   0549408300101030   7/30/2019   Bill      9/25/2019     97530               99.00
132189   Florida   Spine   0549408300101030   7/30/2019   Bill      9/25/2019     97110               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2593 of
                                                   2767

132190   Florida   Spine   0538757120101080   7/9/2019    Bill      9/25/2019     99213            385.00
132191   Florida   Spine   0061932350101482   8/28/2019   Bill      9/25/2019     97039             48.00
132192   Florida   Spine   0061932350101482   8/28/2019   Bill      9/25/2019     99211             84.00
132193   Florida   Spine   0061932350101482   8/28/2019   Bill      9/25/2019     97010             60.00
132194   Florida   Spine   0061932350101482   8/28/2019   Bill      9/25/2019     G0283             48.00
132195   Florida   Spine   0061932350101482   8/28/2019   Bill      9/25/2019     97140             79.00
132196   Florida   Spine   0061932350101482   8/28/2019   Bill      9/25/2019     97035             48.00
132197   Florida   Spine   0061932350101482   8/28/2019   Bill      9/25/2019     97530             99.00
132198   Florida   Spine   0585912230101016   9/2/2019    Bill      9/25/2019     99211             84.00
132199   Florida   Spine   0585912230101016   9/2/2019    Bill      9/25/2019     G0283             48.00
132200   Florida   Spine   0585912230101016   9/2/2019    Bill      9/25/2019     97530             99.00
132201   Florida   Spine   0585912230101016   9/2/2019    Bill      9/25/2019     97140             79.00
132202   Florida   Spine   0585912230101016   9/2/2019    Bill      9/25/2019     97112             84.00
132203   Florida   Spine   0585912230101016   9/2/2019    Bill      9/25/2019     97035             48.00
132204   Florida   Spine   0585912230101016   9/2/2019    Bill      9/25/2019     97010             60.00
132205   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     99211             84.00
132206   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     G0283             48.00
132207   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     97010             60.00
132208   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     97140             79.00
132209   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     97112             84.00
132210   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     97530             99.00
132211   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     97110             84.00
132212   Florida   Spine   0338161060101113   5/2/2019    Bill      9/25/2019     97140             79.00
132213   Florida   Spine   0338161060101113   5/2/2019    Bill      9/25/2019     97110             84.00
132214   Florida   Spine   0338161060101113   5/2/2019    Bill      9/25/2019     97010             60.00
132215   Florida   Spine   0338161060101113   5/2/2019    Bill      9/25/2019     G0283             48.00
132216   Florida   Spine   0338161060101113   5/2/2019    Bill      9/25/2019     97112             84.00
132217   Florida   Spine   0338161060101113   5/2/2019    Bill      9/25/2019     99211             84.00
132218   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     99211             84.00
132219   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     97010             60.00
132220   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     G0283             48.00
132221   Florida   Spine   0360445530101162   8/14/2019   Bill      9/25/2019     97039             48.00
132222   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     99211             84.00
132223   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97110             84.00
132224   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97010             60.00
132225   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     G0283             48.00
132226   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97140             79.00
132227   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97530             99.00
132228   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     99203            550.00
132229   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     99211             84.00
132230   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97010             60.00
132231   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     G0283             48.00
132232   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97140             79.00
132233   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97035             48.00
132234   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     99211             84.00
132235   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97010             60.00
132236   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97110             84.00
132237   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97140             79.00
132238   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97530             99.00
132239   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     G0283             48.00
132240   Florida   Spine   0633422850101016   5/26/2019   Bill      9/25/2019     99213            385.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2594 of
                                                   2767

132241   Florida   Spine   0652480350101032   8/30/2019    Bill     9/25/2019     99203            302.00
132242   Florida   Spine   0652480350101032   8/30/2019    Bill     9/25/2019     97010             60.00
132243   Florida   Spine   0652480350101032   8/30/2019    Bill     9/25/2019     G0283             48.00
132244   Florida   Spine   0652480350101032   8/30/2019    Bill     9/25/2019     A4556             24.00
132245   Florida   Spine   0652480350101032   8/30/2019    Bill     9/25/2019     97140             79.00
132246   Florida   Spine   0567616640101027   8/26/2019    Bill     9/25/2019     99211             84.00
132247   Florida   Spine   0567616640101027   8/26/2019    Bill     9/25/2019     G0283             48.00
132248   Florida   Spine   0567616640101027   8/26/2019    Bill     9/25/2019     97010             60.00
132249   Florida   Spine   0567616640101027   8/26/2019    Bill     9/25/2019     97140             79.00
132250   Florida   Spine   0567616640101027   8/26/2019    Bill     9/25/2019     97035             48.00
132251   Florida   Spine   0567616640101027   8/26/2019    Bill     9/25/2019     97530             99.00
132252   Florida   Spine   0652480350101032   8/30/2019    Bill     9/25/2019     99203            302.00
132253   Florida   Spine   0652480350101032   8/30/2019    Bill     9/25/2019     97010             60.00
132254   Florida   Spine   0652480350101032   8/30/2019    Bill     9/25/2019     97140             79.00
132255   Florida   Spine   0652480350101032   8/30/2019    Bill     9/25/2019     G0283             48.00
132256   Florida   Spine   0652480350101032   8/30/2019    Bill     9/25/2019     A4456             24.00
132257   Florida   Spine   0653584250101022   6/17/2019    Bill     9/25/2019     99211             84.00
132258   Florida   Spine   0653584250101022   6/17/2019    Bill     9/25/2019     G0283             48.00
132259   Florida   Spine   0653584250101022   6/17/2019    Bill     9/25/2019     97140             79.00
132260   Florida   Spine   0653584250101022   6/17/2019    Bill     9/25/2019     97010             60.00
132261   Florida   Spine   0653584250101022   6/17/2019    Bill     9/25/2019     97530             99.00
132262   Florida   Spine   0653584250101022   6/17/2019    Bill     9/25/2019     97112             84.00
132263   Florida   Spine   0448293010101203   8/18/2019    Bill     9/25/2019     97010             60.00
132264   Florida   Spine   0448293010101203   8/18/2019    Bill     9/25/2019     97140             79.00
132265   Florida   Spine   0448293010101203   8/18/2019    Bill     9/25/2019     G0283             48.00
132266   Florida   Spine   0448293010101203   8/18/2019    Bill     9/25/2019     97530             99.00
132267   Florida   Spine   0448293010101203   8/18/2019    Bill     9/25/2019     99211             84.00
132268   Florida   Spine   0448293010101203   8/18/2019    Bill     9/25/2019     97035             48.00
132269   Florida   Spine   0103576980101302   1/22/2019    Bill     9/25/2019     99203            550.00
132270   Florida   Spine   0367132570101178   5/8/2019     Bill     9/25/2019     99203            550.00
132271   Florida   Spine   0367132570101178   5/8/2019     Bill     9/25/2019     99203            550.00
132272   Florida   Spine   0484837780101044   11/29/2018   Bill     9/25/2019     99213            385.00
132273   Florida   Spine   0412800520101069   3/15/2018    Bill     9/25/2019     99213            385.00
132274   Florida   Spine   0412800520101069   3/15/2018    Bill     9/25/2019     20610            330.00
132275   Florida   Spine   0412800520101069   3/15/2018    Bill     9/25/2019     J2001             38.50
132276   Florida   Spine   0412800520101069   3/15/2018    Bill     9/25/2019     J3301             38.50
132277   Florida   Spine   0641934550101013   7/19/2019    Bill     9/25/2019     97010             60.00
132278   Florida   Spine   0641934550101013   7/19/2019    Bill     9/25/2019     G0283             48.00
132279   Florida   Spine   0641934550101013   7/19/2019    Bill     9/25/2019     97530             99.00
132280   Florida   Spine   0641934550101013   7/19/2019    Bill     9/25/2019     97140             79.00
132281   Florida   Spine   0641934550101013   7/19/2019    Bill     9/25/2019     99211             84.00
132282   Florida   Spine   0641934550101013   7/19/2019    Bill     9/25/2019     97110             84.00
132283   Florida   Spine   8667077830000001   8/24/2019    Bill     9/25/2019     99211             84.00
132284   Florida   Spine   8667077830000001   8/24/2019    Bill     9/25/2019     97010             60.00
132285   Florida   Spine   8667077830000001   8/24/2019    Bill     9/25/2019     G0283             48.00
132286   Florida   Spine   8667077830000001   8/24/2019    Bill     9/25/2019     97035             48.00
132287   Florida   Spine   8667077830000001   8/24/2019    Bill     9/25/2019     97140             79.00
132288   Florida   Spine   8667077830000001   8/24/2019    Bill     9/25/2019     97530             99.00
132289   Florida   Spine   0572026910000001   8/29/2019    Bill     9/25/2019     99211             84.00
132290   Florida   Spine   0572026910000001   8/29/2019    Bill     9/25/2019     97010             60.00
132291   Florida   Spine   0572026910000001   8/29/2019    Bill     9/25/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2595 of
                                                   2767

132292   Florida   Spine   0572026910000001   8/29/2019   Bill      9/25/2019     97530             99.00
132293   Florida   Spine   0572026910000001   8/29/2019   Bill      9/25/2019     G0283             48.00
132294   Florida   Spine   0572026910000001   8/29/2019   Bill      9/25/2019     97035             48.00
132295   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     97012             60.00
132296   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     G0283             48.00
132297   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     97010             60.00
132298   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     97140             79.00
132299   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     97112             84.00
132300   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     97110             84.00
132301   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     99211             84.00
132302   Florida   Spine   0590496530101035   6/17/2019   Bill      9/25/2019     97010             60.00
132303   Florida   Spine   0590496530101035   6/17/2019   Bill      9/25/2019     97140             79.00
132304   Florida   Spine   0590496530101035   6/17/2019   Bill      9/25/2019     G0283             48.00
132305   Florida   Spine   0590496530101035   6/17/2019   Bill      9/25/2019     97110             84.00
132306   Florida   Spine   0590496530101035   6/17/2019   Bill      9/25/2019     97530             99.00
132307   Florida   Spine   0590496530101035   6/17/2019   Bill      9/25/2019     99211             84.00
132308   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     99211             84.00
132309   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     G0283             48.00
132310   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     97010             60.00
132311   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     97140             79.00
132312   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     97112             84.00
132313   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     97110             84.00
132314   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     99211             84.00
132315   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     G0283             48.00
132316   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97010             60.00
132317   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97140             79.00
132318   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97110             84.00
132319   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97530             99.00
132320   Florida   Spine   0145389110101378   10/3/2018   Bill      9/25/2019     73501            175.00
132321   Florida   Spine   0040645660101036   8/25/2019   Bill      9/25/2019     97012             60.00
132322   Florida   Spine   0040645660101036   8/25/2019   Bill      9/25/2019     99211             84.00
132323   Florida   Spine   0040645660101036   8/25/2019   Bill      9/25/2019     G0283             48.00
132324   Florida   Spine   0040645660101036   8/25/2019   Bill      9/25/2019     97010             60.00
132325   Florida   Spine   0040645660101036   8/25/2019   Bill      9/25/2019     97140             79.00
132326   Florida   Spine   0040645660101036   8/25/2019   Bill      9/25/2019     97110             84.00
132327   Florida   Spine   0040645660101036   8/25/2019   Bill      9/25/2019     97530             99.00
132328   Florida   Spine   0653367410101011   6/4/2019    Bill      9/25/2019     97010             60.00
132329   Florida   Spine   0653367410101011   6/4/2019    Bill      9/25/2019     97140             79.00
132330   Florida   Spine   0653367410101011   6/4/2019    Bill      9/25/2019     97530             99.00
132331   Florida   Spine   0653367410101011   6/4/2019    Bill      9/25/2019     99211             84.00
132332   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     99211             84.00
132333   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97140             79.00
132334   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97530             99.00
132335   Florida   Spine   8667008620000001   4/10/2019   Bill      9/25/2019     99213            385.00
132336   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     99211             84.00
132337   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97010             60.00
132338   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     G0283             48.00
132339   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97140             79.00
132340   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97530             99.00
132341   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     99211             84.00
132342   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2596 of
                                                   2767

132343   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     G0283               48.00
132344   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     97530               99.00
132345   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     97140               79.00
132346   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     97010               60.00
132347   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     99211               84.00
132348   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     97010               60.00
132349   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     97035               48.00
132350   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     97112               84.00
132351   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     97140               79.00
132352   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     G0283               48.00
132353   Florida   Spine   0505897280101063   7/3/2019    Bill      9/25/2019     99211               84.00
132354   Florida   Spine   0505897280101063   7/3/2019    Bill      9/25/2019     G0283               48.00
132355   Florida   Spine   0505897280101063   7/3/2019    Bill      9/25/2019     97530               99.00
132356   Florida   Spine   0505897280101063   7/3/2019    Bill      9/25/2019     97140               79.00
132357   Florida   Spine   0505897280101063   7/3/2019    Bill      9/25/2019     97112               84.00
132358   Florida   Spine   0505897280101063   7/3/2019    Bill      9/25/2019     97010               60.00
132359   Florida   Spine   0111413610101231   5/13/2019   Bill      9/25/2019     99211               84.00
132360   Florida   Spine   0111413610101231   5/13/2019   Bill      9/25/2019     G0283               48.00
132361   Florida   Spine   0111413610101231   5/13/2019   Bill      9/25/2019     97010               60.00
132362   Florida   Spine   0111413610101231   5/13/2019   Bill      9/25/2019     97140               79.00
132363   Florida   Spine   0111413610101231   5/13/2019   Bill      9/25/2019     97112               84.00
132364   Florida   Spine   0111413610101231   5/13/2019   Bill      9/25/2019     97530               99.00
132365   Florida   Spine   0108457560101077   8/24/2019   Bill      9/25/2019     99211               84.00
132366   Florida   Spine   0108457560101077   8/24/2019   Bill      9/25/2019     97010               60.00
132367   Florida   Spine   0108457560101077   8/24/2019   Bill      9/25/2019     97140               79.00
132368   Florida   Spine   0108457560101077   8/24/2019   Bill      9/25/2019     97530               99.00
132369   Florida   Spine   0108457560101077   8/24/2019   Bill      9/25/2019     G0283               48.00
132370   Florida   Spine   0108457560101077   8/24/2019   Bill      9/25/2019     97039               48.00
132371   Florida   Spine   0108457560101077   8/24/2019   Bill      9/25/2019     97035               48.00
132372   Florida   Spine   0509704860101115   6/6/2019    Bill      9/25/2019     99213              385.00
132373   Florida   Spine   0509704860101115   6/6/2019    Bill      9/25/2019     62323            2,200.00
132374   Florida   Spine   0509704860101115   6/6/2019    Bill      9/25/2019     J1040               75.00
132375   Florida   Spine   0509704860101115   6/6/2019    Bill      9/25/2019     J2001              115.50
132376   Florida   Spine   0509704860101115   6/6/2019    Bill      9/25/2019     Q9965               25.00
132377   Florida   Spine   0509704860101115   6/6/2019    Bill      9/25/2019     82950               25.00
132378   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     99211               84.00
132379   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97010               60.00
132380   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     G0283               48.00
132381   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97140               79.00
132382   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97035               48.00
132383   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97530               99.00
132384   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     99211               84.00
132385   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97140               79.00
132386   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97530               99.00
132387   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     99211               84.00
132388   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     G0283               48.00
132389   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97010               60.00
132390   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97140               79.00
132391   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97035               48.00
132392   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97530               99.00
132393   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97039               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2597 of
                                                   2767

132394   Florida   Spine   0634319960101010   6/24/2019   Bill      9/25/2019     99211             84.00
132395   Florida   Spine   0634319960101010   6/24/2019   Bill      9/25/2019     97010             60.00
132396   Florida   Spine   0634319960101010   6/24/2019   Bill      9/25/2019     G0283             48.00
132397   Florida   Spine   0634319960101010   6/24/2019   Bill      9/25/2019     97530             99.00
132398   Florida   Spine   0634319960101010   6/24/2019   Bill      9/25/2019     97140             79.00
132399   Florida   Spine   0634319960101010   6/24/2019   Bill      9/25/2019     97110             84.00
132400   Florida   Spine   0614052190101021   12/8/2018   Bill      9/25/2019     99213            385.00
132401   Florida   Spine   0565314300101039   6/29/2019   Bill      9/25/2019     99213            212.00
132402   Florida   Spine   0565314300101039   6/29/2019   Bill      9/25/2019     97010             60.00
132403   Florida   Spine   0565314300101039   6/29/2019   Bill      9/25/2019     97140             79.00
132404   Florida   Spine   0565314300101039   6/29/2019   Bill      9/25/2019     97530             99.00
132405   Florida   Spine   0565314300101039   6/29/2019   Bill      9/25/2019     G0283             48.00
132406   Florida   Spine   0634319960101028   7/10/2019   Bill      9/25/2019     99211             84.00
132407   Florida   Spine   0634319960101028   7/10/2019   Bill      9/25/2019     97010             60.00
132408   Florida   Spine   0634319960101028   7/10/2019   Bill      9/25/2019     G0283             48.00
132409   Florida   Spine   0634319960101028   7/10/2019   Bill      9/25/2019     97530             99.00
132410   Florida   Spine   0634319960101028   7/10/2019   Bill      9/25/2019     97140             79.00
132411   Florida   Spine   0634319960101028   7/10/2019   Bill      9/25/2019     97110             84.00
132412   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     G0283             48.00
132413   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97010             60.00
132414   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97140             79.00
132415   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97530             99.00
132416   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97035             48.00
132417   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     99211             84.00
132418   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97010             60.00
132419   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97140             79.00
132420   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     G0283             48.00
132421   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97530             99.00
132422   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     99211             84.00
132423   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97035             48.00
132424   Florida   Spine   0448293010101203   8/18/2019   Bill      9/25/2019     97039             48.00
132425   Florida   Spine   0061932350101482   8/28/2019   Bill      9/25/2019     97010             60.00
132426   Florida   Spine   0061932350101482   8/28/2019   Bill      9/25/2019     97140             79.00
132427   Florida   Spine   0061932350101482   8/28/2019   Bill      9/25/2019     97530             99.00
132428   Florida   Spine   0061932350101482   8/28/2019   Bill      9/25/2019     97035             48.00
132429   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97530             99.00
132430   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     G0283             48.00
132431   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97010             60.00
132432   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97035             48.00
132433   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97140             79.00
132434   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     G0283             48.00
132435   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97530             99.00
132436   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97140             79.00
132437   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97010             60.00
132438   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     G0283             48.00
132439   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97140             79.00
132440   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97010             60.00
132441   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97035             48.00
132442   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97530             99.00
132443   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97010             60.00
132444   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2598 of
                                                   2767

132445   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     G0283            48.00
132446   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97010            60.00
132447   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97012            60.00
132448   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97530            99.00
132449   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97140            79.00
132450   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     G0283            48.00
132451   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     99211            84.00
132452   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97035            48.00
132453   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     99211            84.00
132454   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     G0283            48.00
132455   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97010            60.00
132456   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97140            79.00
132457   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97110            84.00
132458   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97530            99.00
132459   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     G0283            48.00
132460   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     97010            60.00
132461   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     97140            79.00
132462   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     97530            99.00
132463   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     99211            84.00
132464   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     97112            84.00
132465   Florida   Spine   0446917430101060   7/28/2019   Bill      9/25/2019     97010            60.00
132466   Florida   Spine   0446917430101060   7/28/2019   Bill      9/25/2019     G0283            48.00
132467   Florida   Spine   0446917430101060   7/28/2019   Bill      9/25/2019     97140            79.00
132468   Florida   Spine   0446917430101060   7/28/2019   Bill      9/25/2019     97110            84.00
132469   Florida   Spine   0446917430101060   7/28/2019   Bill      9/25/2019     97112            84.00
132470   Florida   Spine   0446917430101060   7/28/2019   Bill      9/25/2019     99211            84.00
132471   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     97010            60.00
132472   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     G0283            48.00
132473   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     97140            79.00
132474   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     97112            84.00
132475   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     97110            84.00
132476   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     99211            84.00
132477   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     G0283            48.00
132478   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     97010            60.00
132479   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     97140            79.00
132480   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     97112            84.00
132481   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     97530            99.00
132482   Florida   Spine   0583970970101050   6/26/2019   Bill      9/25/2019     99211            84.00
132483   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97010            60.00
132484   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     G0283            48.00
132485   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97140            79.00
132486   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97530            99.00
132487   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     99211            84.00
132488   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97035            48.00
132489   Florida   Spine   0310126680101118   6/2/2019    Bill      9/25/2019     97010            60.00
132490   Florida   Spine   0310126680101118   6/2/2019    Bill      9/25/2019     G0283            48.00
132491   Florida   Spine   0310126680101118   6/2/2019    Bill      9/25/2019     97530            99.00
132492   Florida   Spine   0310126680101118   6/2/2019    Bill      9/25/2019     97140            79.00
132493   Florida   Spine   0310126680101118   6/2/2019    Bill      9/25/2019     99211            84.00
132494   Florida   Spine   0310126680101118   6/2/2019    Bill      9/25/2019     97112            84.00
132495   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2599 of
                                                   2767

132496   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     G0283             48.00
132497   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     97010             60.00
132498   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     97140             79.00
132499   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     97112             84.00
132500   Florida   Spine   0393857520101138   5/15/2019   Bill      9/25/2019     97530             99.00
132501   Florida   Spine   0444470920101028   8/7/2019    Bill      9/25/2019     G0283             48.00
132502   Florida   Spine   0444470920101028   8/7/2019    Bill      9/25/2019     97010             60.00
132503   Florida   Spine   0444470920101028   8/7/2019    Bill      9/25/2019     97112             84.00
132504   Florida   Spine   0444470920101028   8/7/2019    Bill      9/25/2019     97140             79.00
132505   Florida   Spine   0444470920101028   8/7/2019    Bill      9/25/2019     97530             99.00
132506   Florida   Spine   0444470920101028   8/7/2019    Bill      9/25/2019     99212            115.00
132507   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     99211             84.00
132508   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     97010             60.00
132509   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     G0283             48.00
132510   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     97035             48.00
132511   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     97140             79.00
132512   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     97530             99.00
132513   Florida   Spine   0572026910000001   8/29/2019   Bill      9/25/2019     99211             84.00
132514   Florida   Spine   0572026910000001   8/29/2019   Bill      9/25/2019     97010             60.00
132515   Florida   Spine   0572026910000001   8/29/2019   Bill      9/25/2019     97140             79.00
132516   Florida   Spine   0572026910000001   8/29/2019   Bill      9/25/2019     97530             99.00
132517   Florida   Spine   0572026910000001   8/29/2019   Bill      9/25/2019     G0283             48.00
132518   Florida   Spine   0572026910000001   8/29/2019   Bill      9/25/2019     97035             48.00
132519   Florida   Spine   0530261090101047   9/9/2019    Bill      9/25/2019     97010             60.00
132520   Florida   Spine   0530261090101047   9/9/2019    Bill      9/25/2019     G0283             48.00
132521   Florida   Spine   0530261090101047   9/9/2019    Bill      9/25/2019     97140             79.00
132522   Florida   Spine   0530261090101047   9/9/2019    Bill      9/25/2019     97530             99.00
132523   Florida   Spine   0530261090101047   9/9/2019    Bill      9/25/2019     97035             48.00
132524   Florida   Spine   0590496530101035   6/17/2019   Bill      9/25/2019     97010             60.00
132525   Florida   Spine   0590496530101035   6/17/2019   Bill      9/25/2019     97140             79.00
132526   Florida   Spine   0590496530101035   6/17/2019   Bill      9/25/2019     G0283             48.00
132527   Florida   Spine   0590496530101035   6/17/2019   Bill      9/25/2019     97110             84.00
132528   Florida   Spine   0590496530101035   6/17/2019   Bill      9/25/2019     97530             99.00
132529   Florida   Spine   0590496530101035   6/17/2019   Bill      9/25/2019     99211             84.00
132530   Florida   Spine   0493752610101099   7/19/2019   Bill      9/25/2019     G0283             48.00
132531   Florida   Spine   0493752610101099   7/19/2019   Bill      9/25/2019     97530             99.00
132532   Florida   Spine   0493752610101099   7/19/2019   Bill      9/25/2019     97112             84.00
132533   Florida   Spine   0493752610101099   7/19/2019   Bill      9/25/2019     97010             60.00
132534   Florida   Spine   0493752610101099   7/19/2019   Bill      9/25/2019     99211             84.00
132535   Florida   Spine   0493752610101099   7/19/2019   Bill      9/25/2019     97140             79.00
132536   Florida   Spine   0156076870000001   6/24/2019   Bill      9/25/2019     99211             84.00
132537   Florida   Spine   0156076870000001   6/24/2019   Bill      9/25/2019     G0283             48.00
132538   Florida   Spine   0156076870000001   6/24/2019   Bill      9/25/2019     97010             60.00
132539   Florida   Spine   0156076870000001   6/24/2019   Bill      9/25/2019     97140             79.00
132540   Florida   Spine   0156076870000001   6/24/2019   Bill      9/25/2019     97530             99.00
132541   Florida   Spine   0156076870000001   6/24/2019   Bill      9/25/2019     97112             84.00
132542   Florida   Spine   0345413330101089   6/2/2019    Bill      9/25/2019     97010             60.00
132543   Florida   Spine   0345413330101089   6/2/2019    Bill      9/25/2019     97140             79.00
132544   Florida   Spine   0345413330101089   6/2/2019    Bill      9/25/2019     97110             84.00
132545   Florida   Spine   0345413330101089   6/2/2019    Bill      9/25/2019     97530             99.00
132546   Florida   Spine   0345413330101089   6/2/2019    Bill      9/25/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2600 of
                                                   2767

132547   Florida   Spine   0345413330101089   6/2/2019    Bill      9/25/2019     99211            84.00
132548   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     99211            84.00
132549   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97010            60.00
132550   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97140            79.00
132551   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     G0283            48.00
132552   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97530            99.00
132553   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97035            48.00
132554   Florida   Spine   0538757120101080   7/9/2019    Bill      9/25/2019     97140            79.00
132555   Florida   Spine   0538757120101080   7/9/2019    Bill      9/25/2019     99211            84.00
132556   Florida   Spine   0538757120101080   7/9/2019    Bill      9/25/2019     G0283            48.00
132557   Florida   Spine   0538757120101080   7/9/2019    Bill      9/25/2019     97010            60.00
132558   Florida   Spine   0538757120101080   7/9/2019    Bill      9/25/2019     97035            48.00
132559   Florida   Spine   0538757120101080   7/9/2019    Bill      9/25/2019     97530            99.00
132560   Florida   Spine   0538757120101080   7/9/2019    Bill      9/25/2019     97039            48.00
132561   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97010            60.00
132562   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     99211            84.00
132563   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     G0283            48.00
132564   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97530            99.00
132565   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97140            79.00
132566   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97112            84.00
132567   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97110            84.00
132568   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     97010            60.00
132569   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     G0283            48.00
132570   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     98941            97.00
132571   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     97140            79.00
132572   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     97530            99.00
132573   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     97012            60.00
132574   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     99211            84.00
132575   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     G0283            48.00
132576   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97010            60.00
132577   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97035            48.00
132578   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97140            79.00
132579   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97112            84.00
132580   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97530            99.00
132581   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     99211            84.00
132582   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     97010            60.00
132583   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     97110            84.00
132584   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     97112            84.00
132585   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     97140            79.00
132586   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     97530            99.00
132587   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     G0283            48.00
132588   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97530            99.00
132589   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     99211            84.00
132590   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     G0283            48.00
132591   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97010            60.00
132592   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97035            48.00
132593   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97140            79.00
132594   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97530            99.00
132595   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     99211            84.00
132596   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97110            84.00
132597   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2601 of
                                                   2767

132598   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     G0283             48.00
132599   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97010             60.00
132600   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97140             79.00
132601   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     99211             84.00
132602   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     97010             60.00
132603   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     97039             48.00
132604   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     97140             79.00
132605   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     97530             99.00
132606   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     G0283             48.00
132607   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     99211             84.00
132608   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     G0283             48.00
132609   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97530             99.00
132610   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97140             79.00
132611   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97010             60.00
132612   Florida   Spine   0659301680101017   5/9/2019    Bill      9/25/2019     97010             60.00
132613   Florida   Spine   0659301680101017   5/9/2019    Bill      9/25/2019     97110             84.00
132614   Florida   Spine   0659301680101017   5/9/2019    Bill      9/25/2019     97112             84.00
132615   Florida   Spine   0659301680101017   5/9/2019    Bill      9/25/2019     97140             79.00
132616   Florida   Spine   0659301680101017   5/9/2019    Bill      9/25/2019     97530             99.00
132617   Florida   Spine   0659301680101017   5/9/2019    Bill      9/25/2019     G0283             48.00
132618   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     99211             84.00
132619   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     97010             60.00
132620   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     97035             48.00
132621   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     97112             84.00
132622   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     97140             79.00
132623   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     G0283             48.00
132624   Florida   Spine   0367213410101097   8/1/2019    Bill      9/25/2019     97010             60.00
132625   Florida   Spine   0367213410101097   8/1/2019    Bill      9/25/2019     G0283             48.00
132626   Florida   Spine   0367213410101097   8/1/2019    Bill      9/25/2019     97110             84.00
132627   Florida   Spine   0367213410101097   8/1/2019    Bill      9/25/2019     97140             79.00
132628   Florida   Spine   0367213410101097   8/1/2019    Bill      9/25/2019     97039             48.00
132629   Florida   Spine   0367213410101097   8/1/2019    Bill      9/25/2019     99212            115.00
132630   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     G0283             48.00
132631   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     99211             84.00
132632   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     97010             60.00
132633   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     97110             84.00
132634   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     97112             84.00
132635   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     97140             79.00
132636   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     97530             99.00
132637   Florida   Spine   0184274100101179   8/31/2019   Bill      9/25/2019     99211             84.00
132638   Florida   Spine   0184274100101179   8/31/2019   Bill      9/25/2019     97010             60.00
132639   Florida   Spine   0184274100101179   8/31/2019   Bill      9/25/2019     97039             48.00
132640   Florida   Spine   0184274100101179   8/31/2019   Bill      9/25/2019     G0283             48.00
132641   Florida   Spine   0184274100101179   8/31/2019   Bill      9/25/2019     97140             79.00
132642   Florida   Spine   0184274100101179   8/31/2019   Bill      9/25/2019     97530             99.00
132643   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     99211             84.00
132644   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     G0283             48.00
132645   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97010             60.00
132646   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97140             79.00
132647   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97530             99.00
132648   Florida   Spine   8667302330000001   6/21/2019   Bill      9/25/2019     99212            115.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2602 of
                                                   2767

132649   Florida   Spine   8667302330000001   6/21/2019   Bill      9/25/2019     97010             60.00
132650   Florida   Spine   8667302330000001   6/21/2019   Bill      9/25/2019     97035             48.00
132651   Florida   Spine   8667302330000001   6/21/2019   Bill      9/25/2019     97140             79.00
132652   Florida   Spine   8667302330000001   6/21/2019   Bill      9/25/2019     97530             99.00
132653   Florida   Spine   8667302330000001   6/21/2019   Bill      9/25/2019     G0283             48.00
132654   Florida   Spine   0645212500101038   8/30/2019   Bill      9/25/2019     99203            302.00
132655   Florida   Spine   0645212500101038   8/30/2019   Bill      9/25/2019     97010             60.00
132656   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     99211             84.00
132657   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     97010             60.00
132658   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     97110             84.00
132659   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     97140             79.00
132660   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     G0283             48.00
132661   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     97530             99.00
132662   Florida   Spine   0438722620101056   8/20/2019   Bill      9/25/2019     97012             60.00
132663   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97010             60.00
132664   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97035             48.00
132665   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97039             48.00
132666   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97140             79.00
132667   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97530             99.00
132668   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     G0283             48.00
132669   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     98941             97.00
132670   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     97140             79.00
132671   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     97035             48.00
132672   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     97530             99.00
132673   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     99211             84.00
132674   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     G0283             48.00
132675   Florida   Spine   0552656020101030   8/29/2019   Bill      9/25/2019     97010             60.00
132676   Florida   Spine   0634319960101010   6/24/2019   Bill      9/25/2019     99211             84.00
132677   Florida   Spine   0634319960101010   6/24/2019   Bill      9/25/2019     97010             60.00
132678   Florida   Spine   0634319960101010   6/24/2019   Bill      9/25/2019     G0283             48.00
132679   Florida   Spine   0634319960101010   6/24/2019   Bill      9/25/2019     97530             99.00
132680   Florida   Spine   0634319960101010   6/24/2019   Bill      9/25/2019     97140             79.00
132681   Florida   Spine   0634319960101010   6/24/2019   Bill      9/25/2019     97110             84.00
132682   Florida   Spine   8668180140000001   7/11/2019   Bill      9/25/2019     99211             84.00
132683   Florida   Spine   8668180140000001   7/11/2019   Bill      9/25/2019     97530             99.00
132684   Florida   Spine   8668180140000001   7/11/2019   Bill      9/25/2019     G0283             48.00
132685   Florida   Spine   8668180140000001   7/11/2019   Bill      9/25/2019     97010             60.00
132686   Florida   Spine   8668180140000001   7/11/2019   Bill      9/25/2019     97140             79.00
132687   Florida   Spine   8668180140000001   7/11/2019   Bill      9/25/2019     98940             79.00
132688   Florida   Spine   0632549510101019   8/17/2019   Bill      9/25/2019     99211             84.00
132689   Florida   Spine   0632549510101019   8/17/2019   Bill      9/25/2019     G0283             48.00
132690   Florida   Spine   0632549510101019   8/17/2019   Bill      9/25/2019     97140             79.00
132691   Florida   Spine   0632549510101019   8/17/2019   Bill      9/25/2019     97010             60.00
132692   Florida   Spine   0632549510101019   8/17/2019   Bill      9/25/2019     97530             99.00
132693   Florida   Spine   0632549510101019   8/17/2019   Bill      9/25/2019     97012             60.00
132694   Florida   Spine   0581581640101025   8/9/2019    Bill      9/25/2019     99211             84.00
132695   Florida   Spine   0581581640101025   8/9/2019    Bill      9/25/2019     97010             60.00
132696   Florida   Spine   0581581640101025   8/9/2019    Bill      9/25/2019     G0283             48.00
132697   Florida   Spine   0581581640101025   8/9/2019    Bill      9/25/2019     97140             79.00
132698   Florida   Spine   0581581640101025   8/9/2019    Bill      9/25/2019     97110             84.00
132699   Florida   Spine   0581581640101025   8/9/2019    Bill      9/25/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2603 of
                                                   2767

132700   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     G0283             48.00
132701   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97010             60.00
132702   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97140             79.00
132703   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97530             99.00
132704   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     97110             84.00
132705   Florida   Spine   0567616640101027   8/26/2019   Bill      9/25/2019     99212            115.00
132706   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     99211             84.00
132707   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     G0283             48.00
132708   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97140             79.00
132709   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97010             60.00
132710   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97035             48.00
132711   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97530             99.00
132712   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97035             48.00
132713   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     99211             84.00
132714   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     G0283             48.00
132715   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97530             99.00
132716   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97140             79.00
132717   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97010             60.00
132718   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97112             84.00
132719   Florida   Spine   0634319960101028   7/10/2019   Bill      9/25/2019     99211             84.00
132720   Florida   Spine   0634319960101028   7/10/2019   Bill      9/25/2019     97010             60.00
132721   Florida   Spine   0634319960101028   7/10/2019   Bill      9/25/2019     G0283             48.00
132722   Florida   Spine   0634319960101028   7/10/2019   Bill      9/25/2019     97530             99.00
132723   Florida   Spine   0634319960101028   7/10/2019   Bill      9/25/2019     97140             79.00
132724   Florida   Spine   0634319960101028   7/10/2019   Bill      9/25/2019     97110             84.00
132725   Florida   Spine   0184274100101180   9/1/2019    Bill      9/25/2019     99211             84.00
132726   Florida   Spine   0184274100101180   9/1/2019    Bill      9/25/2019     97010             60.00
132727   Florida   Spine   0184274100101180   9/1/2019    Bill      9/25/2019     97039             48.00
132728   Florida   Spine   0184274100101180   9/1/2019    Bill      9/25/2019     G0283             48.00
132729   Florida   Spine   0184274100101180   9/1/2019    Bill      9/25/2019     97140             79.00
132730   Florida   Spine   0184274100101180   9/1/2019    Bill      9/25/2019     97530             99.00
132731   Florida   Spine   0011806390101159   8/18/2019   Bill      9/25/2019     97012             60.00
132732   Florida   Spine   0011806390101159   8/18/2019   Bill      9/25/2019     97530             99.00
132733   Florida   Spine   0011806390101159   8/18/2019   Bill      9/25/2019     97140             79.00
132734   Florida   Spine   0011806390101159   8/18/2019   Bill      9/25/2019     G0283             48.00
132735   Florida   Spine   0011806390101159   8/18/2019   Bill      9/25/2019     97010             60.00
132736   Florida   Spine   0011806390101159   8/18/2019   Bill      9/25/2019     98940             79.00
132737   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97010             60.00
132738   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     G0283             48.00
132739   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     99211             84.00
132740   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97140             79.00
132741   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97530             99.00
132742   Florida   Spine   0352144580101202   4/24/2019   Bill      9/25/2019     97112             84.00
132743   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     99211             84.00
132744   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     G0283             48.00
132745   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97010             60.00
132746   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97140             79.00
132747   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97110             84.00
132748   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97530             99.00
132749   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97010             60.00
132750   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97012             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2604 of
                                                   2767

132751   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97530            99.00
132752   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97140            79.00
132753   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     G0283            48.00
132754   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     99211            84.00
132755   Florida   Spine   0143464250101272   6/1/2019    Bill      9/25/2019     97010            60.00
132756   Florida   Spine   0143464250101272   6/1/2019    Bill      9/25/2019     97012            60.00
132757   Florida   Spine   0143464250101272   6/1/2019    Bill      9/25/2019     97530            99.00
132758   Florida   Spine   0143464250101272   6/1/2019    Bill      9/25/2019     G0283            48.00
132759   Florida   Spine   0143464250101272   6/1/2019    Bill      9/25/2019     97140            79.00
132760   Florida   Spine   0143464250101272   6/1/2019    Bill      9/25/2019     99211            84.00
132761   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     G0283            48.00
132762   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     97010            60.00
132763   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     97035            48.00
132764   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     97039            48.00
132765   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     97140            79.00
132766   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     97110            84.00
132767   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     99211            84.00
132768   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     99211            84.00
132769   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     97010            60.00
132770   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     97035            48.00
132771   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     97112            84.00
132772   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     97140            79.00
132773   Florida   Spine   0602763810101035   4/14/2019   Bill      9/25/2019     G0283            48.00
132774   Florida   Spine   0605108930101027   8/5/2019    Bill      9/25/2019     G0283            48.00
132775   Florida   Spine   0605108930101027   8/5/2019    Bill      9/25/2019     97010            60.00
132776   Florida   Spine   0605108930101027   8/5/2019    Bill      9/25/2019     97112            84.00
132777   Florida   Spine   0605108930101027   8/5/2019    Bill      9/25/2019     97140            79.00
132778   Florida   Spine   0605108930101027   8/5/2019    Bill      9/25/2019     97530            99.00
132779   Florida   Spine   0605108930101027   8/5/2019    Bill      9/25/2019     99211            84.00
132780   Florida   Spine   0605108930101027   8/5/2019    Bill      9/25/2019     97035            48.00
132781   Florida   Spine   0592518350101015   5/8/2019    Bill      9/25/2019     97010            60.00
132782   Florida   Spine   0592518350101015   5/8/2019    Bill      9/25/2019     97012            60.00
132783   Florida   Spine   0592518350101015   5/8/2019    Bill      9/25/2019     97035            48.00
132784   Florida   Spine   0592518350101015   5/8/2019    Bill      9/25/2019     97140            79.00
132785   Florida   Spine   0592518350101015   5/8/2019    Bill      9/25/2019     97530            99.00
132786   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     99211            84.00
132787   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     G0283            48.00
132788   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97530            99.00
132789   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97140            79.00
132790   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97010            60.00
132791   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97112            84.00
132792   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97010            60.00
132793   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97035            48.00
132794   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97039            48.00
132795   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97140            79.00
132796   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97530            99.00
132797   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     G0283            48.00
132798   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     98941            97.00
132799   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     99211            84.00
132800   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     G0283            48.00
132801   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2605 of
                                                   2767

132802   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97140             79.00
132803   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97530             99.00
132804   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97112             84.00
132805   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     G0283             48.00
132806   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     99211             84.00
132807   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97010             60.00
132808   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97035             48.00
132809   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97112             84.00
132810   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97140             79.00
132811   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97530             99.00
132812   Florida   Spine   0337384790101030   8/27/2019   Bill      9/25/2019     G0283             48.00
132813   Florida   Spine   0337384790101030   8/27/2019   Bill      9/25/2019     99211             84.00
132814   Florida   Spine   0337384790101030   8/27/2019   Bill      9/25/2019     97010             60.00
132815   Florida   Spine   0337384790101030   8/27/2019   Bill      9/25/2019     97035             48.00
132816   Florida   Spine   0337384790101030   8/27/2019   Bill      9/25/2019     97112             84.00
132817   Florida   Spine   0337384790101030   8/27/2019   Bill      9/25/2019     97140             79.00
132818   Florida   Spine   0337384790101030   8/27/2019   Bill      9/25/2019     97530             99.00
132819   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     99211             84.00
132820   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     97010             60.00
132821   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     97035             48.00
132822   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     97140             79.00
132823   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     97530             99.00
132824   Florida   Spine   0372803430101030   8/25/2019   Bill      9/25/2019     G0283             48.00
132825   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     99211             84.00
132826   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97010             60.00
132827   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     G0283             48.00
132828   Florida   Spine   0581211860101013   6/17/2019   Bill      9/25/2019     97140             79.00
132829   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     99211             84.00
132830   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     97010             60.00
132831   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     97039             48.00
132832   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     97140             79.00
132833   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     97530             99.00
132834   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     G0283             48.00
132835   Florida   Spine   0639073440101019   8/19/2019   Bill      9/25/2019     97035             48.00
132836   Florida   Spine   8669758890000001   9/13/2019   Bill      9/25/2019     97010             60.00
132837   Florida   Spine   8669758890000001   9/13/2019   Bill      9/25/2019     G0283             48.00
132838   Florida   Spine   8669758890000001   9/13/2019   Bill      9/25/2019     A4556             24.00
132839   Florida   Spine   8669758890000001   9/13/2019   Bill      9/25/2019     99203            302.00
132840   Florida   Spine   0614401830000001   8/29/2019   Bill      9/25/2019     99211             84.00
132841   Florida   Spine   0614401830000001   8/29/2019   Bill      9/25/2019     97140             79.00
132842   Florida   Spine   0614401830000001   8/29/2019   Bill      9/25/2019     97039             48.00
132843   Florida   Spine   0614401830000001   8/29/2019   Bill      9/25/2019     97110             84.00
132844   Florida   Spine   0614401830000001   8/29/2019   Bill      9/25/2019     97010             60.00
132845   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     99211             84.00
132846   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97010             60.00
132847   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97140             79.00
132848   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     G0283             48.00
132849   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97530             99.00
132850   Florida   Spine   0615444000101029   7/28/2019   Bill      9/25/2019     97035             48.00
132851   Florida   Spine   0427270900101019   8/2/2019    Bill      9/25/2019     99211             84.00
132852   Florida   Spine   0427270900101019   8/2/2019    Bill      9/25/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2606 of
                                                   2767

132853   Florida   Spine   0427270900101019   8/2/2019    Bill      9/25/2019     97010             60.00
132854   Florida   Spine   0427270900101019   8/2/2019    Bill      9/25/2019     97039             48.00
132855   Florida   Spine   0427270900101019   8/2/2019    Bill      9/25/2019     97530             99.00
132856   Florida   Spine   0804447100000001   9/4/2019    Bill      9/25/2019     99203            302.00
132857   Florida   Spine   0804447100000001   9/4/2019    Bill      9/25/2019     A4556             24.00
132858   Florida   Spine   0804447100000001   9/4/2019    Bill      9/25/2019     G0283             48.00
132859   Florida   Spine   0804447100000001   9/4/2019    Bill      9/25/2019     97010             60.00
132860   Florida   Spine   0804447100000001   9/4/2019    Bill      9/25/2019     97010             79.00
132861   Florida   Spine   0293954420101010   6/11/2019   Bill      9/25/2019     99211             84.00
132862   Florida   Spine   0293954420101010   6/11/2019   Bill      9/25/2019     97010             60.00
132863   Florida   Spine   0293954420101010   6/11/2019   Bill      9/25/2019     G0283             48.00
132864   Florida   Spine   0293954420101010   6/11/2019   Bill      9/25/2019     97140             79.00
132865   Florida   Spine   0293954420101010   6/11/2019   Bill      9/25/2019     97112             84.00
132866   Florida   Spine   8667302330000001   6/21/2019   Bill      9/25/2019     99211             84.00
132867   Florida   Spine   8667302330000001   6/21/2019   Bill      9/25/2019     G0283             48.00
132868   Florida   Spine   8667302330000001   6/21/2019   Bill      9/25/2019     97010             60.00
132869   Florida   Spine   8667302330000001   6/21/2019   Bill      9/25/2019     97140             79.00
132870   Florida   Spine   8667302330000001   6/21/2019   Bill      9/25/2019     97530             99.00
132871   Florida   Spine   8667302330000001   6/21/2019   Bill      9/25/2019     97035             48.00
132872   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     G0283             48.00
132873   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97140             79.00
132874   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97010             60.00
132875   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97035             48.00
132876   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97530             99.00
132877   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     99211             84.00
132878   Florida   Spine   0306448980101094   9/14/2019   Bill      9/25/2019     99203            302.00
132879   Florida   Spine   0306448980101094   9/14/2019   Bill      9/25/2019     97010             60.00
132880   Florida   Spine   0306448980101094   9/14/2019   Bill      9/25/2019     G0283             48.00
132881   Florida   Spine   0306448980101094   9/14/2019   Bill      9/25/2019     A4556             24.00
132882   Florida   Spine   0306448980101094   9/14/2019   Bill      9/25/2019     97140             79.00
132883   Florida   Spine   0306448980101094   9/14/2019   Bill      9/25/2019     97035             48.00
132884   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     99211             84.00
132885   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     G0283             48.00
132886   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97140             79.00
132887   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97010             60.00
132888   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97530             99.00
132889   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97112             84.00
132890   Florida   Spine   0583333620101014   6/26/2019   Bill      9/25/2019     97010             60.00
132891   Florida   Spine   0583333620101014   6/26/2019   Bill      9/25/2019     G0283             48.00
132892   Florida   Spine   0583333620101014   6/26/2019   Bill      9/25/2019     99211             84.00
132893   Florida   Spine   0583333620101014   6/26/2019   Bill      9/25/2019     97012             60.00
132894   Florida   Spine   0583333620101014   6/26/2019   Bill      9/25/2019     97110             84.00
132895   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     99211             84.00
132896   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     97010             60.00
132897   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     G0283             48.00
132898   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     97035             48.00
132899   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     97140             79.00
132900   Florida   Spine   8667077830000001   8/24/2019   Bill      9/25/2019     97530             99.00
132901   Florida   Spine   0632549510101019   8/17/2019   Bill      9/25/2019     99211             84.00
132902   Florida   Spine   0632549510101019   8/17/2019   Bill      9/25/2019     G0283             48.00
132903   Florida   Spine   0632549510101019   8/17/2019   Bill      9/25/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2607 of
                                                   2767

132904   Florida   Spine   0632549510101019   8/17/2019   Bill      9/25/2019     97010            60.00
132905   Florida   Spine   0632549510101019   8/17/2019   Bill      9/25/2019     97530            99.00
132906   Florida   Spine   0632549510101019   8/17/2019   Bill      9/25/2019     97035            48.00
132907   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     99211            84.00
132908   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     G0283            48.00
132909   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97530            99.00
132910   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97140            79.00
132911   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97010            60.00
132912   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97112            84.00
132913   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97035            48.00
132914   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     99211            84.00
132915   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97010            60.00
132916   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     G0283            48.00
132917   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97140            79.00
132918   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97035            48.00
132919   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97530            99.00
132920   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     99211            84.00
132921   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97010            60.00
132922   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97110            84.00
132923   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97140            79.00
132924   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97530            99.00
132925   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     G0283            48.00
132926   Florida   Spine   0653584250101022   6/17/2019   Bill      9/25/2019     97039            48.00
132927   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     99211            84.00
132928   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     G0283            48.00
132929   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97010            60.00
132930   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97140            79.00
132931   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97110            84.00
132932   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97530            99.00
132933   Florida   Spine   0556929220101024   8/21/2019   Bill      9/25/2019     97012            60.00
132934   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97010            60.00
132935   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97012            60.00
132936   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97530            99.00
132937   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97140            79.00
132938   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     G0283            48.00
132939   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     99211            84.00
132940   Florida   Spine   0423220350101328   8/17/2019   Bill      9/25/2019     97035            48.00
132941   Florida   Spine   0446917430101060   7/28/2019   Bill      9/25/2019     97010            60.00
132942   Florida   Spine   0446917430101060   7/28/2019   Bill      9/25/2019     G0283            48.00
132943   Florida   Spine   0446917430101060   7/28/2019   Bill      9/25/2019     97140            79.00
132944   Florida   Spine   0446917430101060   7/28/2019   Bill      9/25/2019     97110            84.00
132945   Florida   Spine   0446917430101060   7/28/2019   Bill      9/25/2019     97112            84.00
132946   Florida   Spine   0446917430101060   7/28/2019   Bill      9/25/2019     99211            84.00
132947   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     97010            60.00
132948   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     G0283            48.00
132949   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     97140            79.00
132950   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     97112            84.00
132951   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     97110            84.00
132952   Florida   Spine   0446917430101052   7/14/2019   Bill      9/25/2019     99211            84.00
132953   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97110            84.00
132954   Florida   Spine   0562968810101046   5/27/2019   Bill      9/25/2019     97012            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2608 of
                                                   2767

132955   Florida   Spine   0562968810101046   5/27/2019   Bill      9/25/2019     97140             79.00
132956   Florida   Spine   0562968810101046   5/27/2019   Bill      9/25/2019     97530             99.00
132957   Florida   Spine   0562968810101046   5/27/2019   Bill      9/25/2019     97112             84.00
132958   Florida   Spine   0562968810101046   5/27/2019   Bill      9/25/2019     97035             48.00
132959   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     G0283             48.00
132960   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     97010             60.00
132961   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     97035             48.00
132962   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     97039             48.00
132963   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     97140             79.00
132964   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     97110             84.00
132965   Florida   Spine   0600007060101077   7/26/2019   Bill      9/25/2019     99211             84.00
132966   Florida   Spine   0367213410101097   8/1/2019    Bill      9/25/2019     97010             60.00
132967   Florida   Spine   0367213410101097   8/1/2019    Bill      9/25/2019     G0283             48.00
132968   Florida   Spine   0367213410101097   8/1/2019    Bill      9/25/2019     97110             84.00
132969   Florida   Spine   0367213410101097   8/1/2019    Bill      9/25/2019     97140             79.00
132970   Florida   Spine   0367213410101097   8/1/2019    Bill      9/25/2019     97039             48.00
132971   Florida   Spine   0367213410101097   8/1/2019    Bill      9/25/2019     99212            115.00
132972   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     G0283             48.00
132973   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     97010             60.00
132974   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     97112             84.00
132975   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     97110             84.00
132976   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     99211             84.00
132977   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     97012             60.00
132978   Florida   Spine   0554716960101047   7/3/2019    Bill      9/25/2019     97530             99.00
132979   Florida   Spine   0011806390101159   8/18/2019   Bill      9/25/2019     97012             60.00
132980   Florida   Spine   0011806390101159   8/18/2019   Bill      9/25/2019     97530             99.00
132981   Florida   Spine   0011806390101159   8/18/2019   Bill      9/25/2019     97140             79.00
132982   Florida   Spine   0011806390101159   8/18/2019   Bill      9/25/2019     G0283             48.00
132983   Florida   Spine   0011806390101159   8/18/2019   Bill      9/25/2019     97010             60.00
132984   Florida   Spine   0011806390101159   8/18/2019   Bill      9/25/2019     99211             84.00
132985   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     99211             84.00
132986   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97140             79.00
132987   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97530             99.00
132988   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97112             84.00
132989   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97530             99.00
132990   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     99211             84.00
132991   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     G0283             48.00
132992   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97010             60.00
132993   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97035             48.00
132994   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97140             79.00
132995   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     99211             84.00
132996   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     G0283             48.00
132997   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97530             99.00
132998   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97140             79.00
132999   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97010             60.00
133000   Florida   Spine   0418597840101035   7/15/2019   Bill      9/25/2019     97112             84.00
133001   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97010             60.00
133002   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97140             79.00
133003   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97530             99.00
133004   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     G0283             48.00
133005   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2609 of
                                                   2767

133006   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97112            84.00
133007   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     99211            84.00
133008   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97110            84.00
133009   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97112            84.00
133010   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     G0283            48.00
133011   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97010            60.00
133012   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97140            79.00
133013   Florida   Spine   0419069140101049   8/16/2019   Bill      9/25/2019     97530            99.00
133014   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     99211            84.00
133015   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     97110            84.00
133016   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     G0283            48.00
133017   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     97530            99.00
133018   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     97140            79.00
133019   Florida   Spine   0332633750101047   8/14/2019   Bill      9/25/2019     97010            60.00
133020   Florida   Spine   0505897280101063   7/3/2019    Bill      9/25/2019     99211            84.00
133021   Florida   Spine   0505897280101063   7/3/2019    Bill      9/25/2019     G0283            48.00
133022   Florida   Spine   0505897280101063   7/3/2019    Bill      9/25/2019     97530            99.00
133023   Florida   Spine   0505897280101063   7/3/2019    Bill      9/25/2019     97140            79.00
133024   Florida   Spine   0505897280101063   7/3/2019    Bill      9/25/2019     97112            84.00
133025   Florida   Spine   0505897280101063   7/3/2019    Bill      9/25/2019     97010            60.00
133026   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     99211            84.00
133027   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     G0283            48.00
133028   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97010            60.00
133029   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97140            79.00
133030   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97530            99.00
133031   Florida   Spine   0356081230101370   5/2/2019    Bill      9/25/2019     97112            84.00
133032   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     99211            84.00
133033   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97010            60.00
133034   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     G0283            48.00
133035   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97140            79.00
133036   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97035            48.00
133037   Florida   Spine   0394218770101106   9/9/2019    Bill      9/25/2019     97530            99.00
133038   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     97010            60.00
133039   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     G0283            48.00
133040   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     98941            97.00
133041   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     97140            79.00
133042   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     97530            99.00
133043   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     97012            60.00
133044   Florida   Spine   0638832380101028   6/27/2019   Bill      9/25/2019     97035            48.00
133045   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     97010            60.00
133046   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     97140            79.00
133047   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     G0283            48.00
133048   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     98941            97.00
133049   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     97039            48.00
133050   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     97530            99.00
133051   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     97035            48.00
133052   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     99211            84.00
133053   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97010            60.00
133054   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97035            48.00
133055   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97112            84.00
133056   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2610 of
                                                   2767

133057   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     97530            99.00
133058   Florida   Spine   0528577670101048   9/3/2019    Bill      9/25/2019     G0283            48.00
133059   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     97010            60.00
133060   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     99211            84.00
133061   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     97110            84.00
133062   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     97112            84.00
133063   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     97530            99.00
133064   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     97140            79.00
133065   Florida   Spine   0545889550101040   7/23/2019   Bill      9/25/2019     G0283            48.00
133066   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     99211            84.00
133067   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     97010            60.00
133068   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     97110            84.00
133069   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     97112            84.00
133070   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     97140            79.00
133071   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     97530            99.00
133072   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     G0283            48.00
133073   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     99211            84.00
133074   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     G0283            48.00
133075   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97530            99.00
133076   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97140            79.00
133077   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97112            84.00
133078   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97110            84.00
133079   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97010            60.00
133080   Florida   Spine   0659301680101017   5/9/2019    Bill      9/25/2019     97010            60.00
133081   Florida   Spine   0659301680101017   5/9/2019    Bill      9/25/2019     97110            84.00
133082   Florida   Spine   0659301680101017   5/9/2019    Bill      9/25/2019     97112            84.00
133083   Florida   Spine   0659301680101017   5/9/2019    Bill      9/25/2019     97140            79.00
133084   Florida   Spine   0659301680101017   5/9/2019    Bill      9/25/2019     97530            99.00
133085   Florida   Spine   0659301680101017   5/9/2019    Bill      9/25/2019     G0283            48.00
133086   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97010            60.00
133087   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97035            48.00
133088   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97140            79.00
133089   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97530            99.00
133090   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     G0283            48.00
133091   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     98941            97.00
133092   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97012            60.00
133093   Florida   Spine   0537817910101039   8/31/2019   Bill      9/25/2019     99211            84.00
133094   Florida   Spine   0537817910101039   8/31/2019   Bill      9/25/2019     97010            60.00
133095   Florida   Spine   0537817910101039   8/31/2019   Bill      9/25/2019     G0283            48.00
133096   Florida   Spine   0537817910101039   8/31/2019   Bill      9/25/2019     97012            60.00
133097   Florida   Spine   0537817910101039   8/31/2019   Bill      9/25/2019     97530            99.00
133098   Florida   Spine   0537817910101039   8/31/2019   Bill      9/25/2019     97140            79.00
133099   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     99211            84.00
133100   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     G0283            48.00
133101   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     97010            60.00
133102   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     97140            79.00
133103   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     97112            84.00
133104   Florida   Spine   0582436020101046   5/15/2019   Bill      9/25/2019     97110            84.00
133105   Florida   Spine   0645212500101038   8/30/2019   Bill      9/25/2019     99211            84.00
133106   Florida   Spine   0645212500101038   8/30/2019   Bill      9/25/2019     97010            60.00
133107   Florida   Spine   0645212500101038   8/30/2019   Bill      9/25/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2611 of
                                                   2767

133108   Florida   Spine   0645212500101038   8/30/2019   Bill      9/25/2019     97039            48.00
133109   Florida   Spine   0583333620101014   6/26/2019   Bill      9/25/2019     97010            60.00
133110   Florida   Spine   0583333620101014   6/26/2019   Bill      9/25/2019     G0283            48.00
133111   Florida   Spine   0583333620101014   6/26/2019   Bill      9/25/2019     99211            84.00
133112   Florida   Spine   0583333620101014   6/26/2019   Bill      9/25/2019     97012            60.00
133113   Florida   Spine   0583333620101014   6/26/2019   Bill      9/25/2019     97530            99.00
133114   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     99211            84.00
133115   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97140            79.00
133116   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97530            99.00
133117   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97010            60.00
133118   Florida   Spine   0497123140101189   6/3/2019    Bill      9/25/2019     97112            84.00
133119   Florida   Spine   0461277320101055   8/26/2019   Bill      9/25/2019     99211            84.00
133120   Florida   Spine   0461277320101055   8/26/2019   Bill      9/25/2019     97010            60.00
133121   Florida   Spine   0461277320101055   8/26/2019   Bill      9/25/2019     97035            48.00
133122   Florida   Spine   0461277320101055   8/26/2019   Bill      9/25/2019     97112            84.00
133123   Florida   Spine   0461277320101055   8/26/2019   Bill      9/25/2019     97140            79.00
133124   Florida   Spine   0461277320101055   8/26/2019   Bill      9/25/2019     97530            99.00
133125   Florida   Spine   0461277320101055   8/26/2019   Bill      9/25/2019     G0283            48.00
133126   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     99211            84.00
133127   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     G0283            48.00
133128   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97140            79.00
133129   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97010            60.00
133130   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97112            84.00
133131   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97035            48.00
133132   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     G0283            48.00
133133   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97140            79.00
133134   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97010            60.00
133135   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97035            48.00
133136   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     97530            99.00
133137   Florida   Spine   0652480350101032   8/30/2019   Bill      9/25/2019     99211            84.00
133138   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     99211            84.00
133139   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97010            60.00
133140   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97110            84.00
133141   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97112            84.00
133142   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97140            79.00
133143   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     97530            99.00
133144   Florida   Spine   0607250220101016   6/3/2019    Bill      9/25/2019     G0283            48.00
133145   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97010            60.00
133146   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97035            48.00
133147   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97140            79.00
133148   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97530            99.00
133149   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     G0283            48.00
133150   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     98941            97.00
133151   Florida   Spine   0522626550101135   8/31/2019   Bill      9/25/2019     97012            60.00
133152   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     99211            84.00
133153   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     97010            60.00
133154   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     97110            84.00
133155   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     97112            84.00
133156   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     97140            79.00
133157   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     97530            99.00
133158   Florida   Spine   0296271760101071   6/13/2019   Bill      9/25/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2612 of
                                                   2767

133159   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     97010             60.00
133160   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     97140             79.00
133161   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     G0283             48.00
133162   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     98941             97.00
133163   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     97530             99.00
133164   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     97012             60.00
133165   Florida   Spine   0653444030101034   8/14/2019   Bill      9/25/2019     97112             84.00
133166   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     99211             84.00
133167   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     97010             60.00
133168   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     97110             84.00
133169   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     97112             84.00
133170   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     97140             79.00
133171   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     97530             99.00
133172   Florida   Spine   0502639740101066   7/16/2019   Bill      9/25/2019     G0283             48.00
133173   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     99211             84.00
133174   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     97112             84.00
133175   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     97140             79.00
133176   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     97010             60.00
133177   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     99211             84.00
133178   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     97530             99.00
133179   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     97112             84.00
133180   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     97140             79.00
133181   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     97010             60.00
133182   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     97010             60.00
133183   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     99211             84.00
133184   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     97140             79.00
133185   Florida   Spine   0652183750101011   5/13/2019   Bill      9/26/2019     97112             84.00
133186   Florida   Spine   0625961480101011   5/11/2019   Bill      9/27/2019     99203            550.00
133187   Florida   Spine   0625961480101011   5/11/2019   Bill      9/27/2019     20610            330.00
133188   Florida   Spine   0625961480101011   5/11/2019   Bill      9/27/2019     J2001             38.50
133189   Florida   Spine   0625961480101011   5/11/2019   Bill      9/27/2019     J3301             38.50
133190   Florida   Spine   0625961480101011   5/11/2019   Bill      9/27/2019     99213            385.00
133191   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     99211             84.00
133192   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     G0283             48.00
133193   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     97010             60.00
133194   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     97035             48.00
133195   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     97039             48.00
133196   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     97140             79.00
133197   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     97530             99.00
133198   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     99211             84.00
133199   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     G0283             48.00
133200   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     97010             60.00
133201   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     97140             79.00
133202   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     97530             99.00
133203   Florida   Spine   0617937370101071   6/29/2019   Bill      9/30/2019     97012             60.00
133204   Florida   Spine   0345138870101054   5/12/2019   Bill      10/1/2019     G0283             48.00
133205   Florida   Spine   0345138870101054   5/12/2019   Bill      10/1/2019     99211             84.00
133206   Florida   Spine   0345138870101054   5/12/2019   Bill      10/1/2019     97010             60.00
133207   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     99203            302.00
133208   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     98941             97.00
133209   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2613 of
                                                   2767

133210   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97012               60.00
133211   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97039               48.00
133212   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97010               60.00
133213   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     G0283               48.00
133214   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     99211               84.00
133215   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97530               99.00
133216   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97140               79.00
133217   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97039               48.00
133218   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97035               48.00
133219   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97010               60.00
133220   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     G0283               48.00
133221   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     98941               97.00
133222   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97530               99.00
133223   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97012               60.00
133224   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97039               48.00
133225   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     97010               60.00
133226   Florida   Spine   0419763020101026   4/22/2019   Bill      10/2/2019     G0283               48.00
133227   Florida   Spine   0644742410101017   1/23/2019   Bill      10/2/2019     99203              550.00
133228   Florida   Spine   0348625250101099   4/15/2019   Bill      10/2/2019     99203              550.00
133229   Florida   Spine   0586404530101035   3/8/2019    Bill      10/2/2019     99214              440.00
133230   Florida   Spine   0586404530101035   3/8/2019    Bill      10/2/2019     99214              440.00
133231   Florida   Spine   0360690470101017   6/21/2017   Bill      10/2/2019     99203              550.00
133232   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     99213              385.00
133233   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     99213              385.00
133234   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     99203              550.00
133235   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     99203              550.00
133236   Florida   Spine   0446917430101060   7/28/2019   Bill      10/2/2019     99213              385.00
133237   Florida   Spine   0360445530101162   8/14/2019   Bill      10/2/2019     99203              550.00
133238   Florida   Spine   0313635510101186   6/13/2019   Bill      10/2/2019     99203              550.00
133239   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     99203              550.00
133240   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     99203              550.00
133241   Florida   Spine   0451146780101080   11/4/2018   Bill      10/2/2019     99203              550.00
133242   Florida   Spine   0191453280101016   9/10/2019   Bill      10/2/2019     99203              302.00
133243   Florida   Spine   0191453280101016   9/10/2019   Bill      10/2/2019     A4556               24.00
133244   Florida   Spine   0191453280101016   9/10/2019   Bill      10/2/2019     G0283               48.00
133245   Florida   Spine   0191453280101016   9/10/2019   Bill      10/2/2019     97010               60.00
133246   Florida   Spine   0191453280101016   9/10/2019   Bill      10/2/2019     97035               48.00
133247   Florida   Spine   0191453280101016   9/10/2019   Bill      10/2/2019     97140               79.00
133248   Florida   Spine   0647761600101014   5/16/2019   Bill      10/2/2019     99203              550.00
133249   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     G0283               48.00
133250   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97010               60.00
133251   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97035               48.00
133252   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97039               48.00
133253   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97140               79.00
133254   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97530               99.00
133255   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     99211               84.00
133256   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     99203              550.00
133257   Florida   Spine   8667008620000001   4/10/2019   Bill      10/2/2019     99213              385.00
133258   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     72141            2,145.00
133259   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     72148            2,145.00
133260   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     72141            2,145.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2614 of
                                                   2767

133261   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     72141            2,145.00
133262   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     73221            1,925.00
133263   Florida   Spine   0287440270101183   6/24/2019   Bill      10/2/2019     99213              385.00
133264   Florida   Spine   0184274100101179   8/31/2019   Bill      10/2/2019     70551            2,420.00
133265   Florida   Spine   0184274100101179   8/31/2019   Bill      10/2/2019     72141            2,145.00
133266   Florida   Spine   0184274100101179   8/31/2019   Bill      10/2/2019     72148            2,145.00
133267   Florida   Spine   0184274100101180   9/1/2019    Bill      10/2/2019     70551            2,420.00
133268   Florida   Spine   0184274100101180   9/1/2019    Bill      10/2/2019     72141            2,145.00
133269   Florida   Spine   0184274100101180   9/1/2019    Bill      10/2/2019     72148            2,145.00
133270   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     G0283               48.00
133271   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97010               60.00
133272   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97035               48.00
133273   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97039               48.00
133274   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97140               79.00
133275   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97530               99.00
133276   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     99211               84.00
133277   Florida   Spine   0505897280101063   7/3/2019    Bill      10/2/2019     99213              385.00
133278   Florida   Spine   0505897280101063   7/3/2019    Bill      10/2/2019     62323            2,200.00
133279   Florida   Spine   0505897280101063   7/3/2019    Bill      10/2/2019     J2001              115.50
133280   Florida   Spine   0505897280101063   7/3/2019    Bill      10/2/2019     J1040               75.00
133281   Florida   Spine   0505897280101063   7/3/2019    Bill      10/2/2019     Q9965               25.00
133282   Florida   Spine   0362232090101123   2/15/2019   Bill      10/2/2019     99213              385.00
133283   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     70551            2,420.00
133284   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     72141            2,145.00
133285   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     73221            1,925.00
133286   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     G0283               48.00
133287   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97010               60.00
133288   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97035               48.00
133289   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97039               48.00
133290   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97140               79.00
133291   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97530               99.00
133292   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     99211               84.00
133293   Florida   Spine   0126489720101090   6/13/2019   Bill      10/2/2019     99213              385.00
133294   Florida   Spine   0609977840101012   5/10/2019   Bill      10/2/2019     99213              385.00
133295   Florida   Spine   0609977840101012   5/10/2019   Bill      10/2/2019     20610              330.00
133296   Florida   Spine   0609977840101012   5/10/2019   Bill      10/2/2019     J2001               38.50
133297   Florida   Spine   0609977840101012   5/10/2019   Bill      10/2/2019     J3301               38.50
133298   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     99203              550.00
133299   Florida   Spine   0295868630101131   4/29/2019   Bill      10/2/2019     99213              385.00
133300   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     G0283               48.00
133301   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     97010               60.00
133302   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     97140               79.00
133303   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     97530               99.00
133304   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     99211               84.00
133305   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     97112               84.00
133306   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     G0283               48.00
133307   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     97530               99.00
133308   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     97140               79.00
133309   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     97035               48.00
133310   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     97010               60.00
133311   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2615 of
                                                   2767

133312   Florida   Spine   0530261090101047   9/9/2019    Bill      10/2/2019     97010             60.00
133313   Florida   Spine   0530261090101047   9/9/2019    Bill      10/2/2019     G0283             48.00
133314   Florida   Spine   0530261090101047   9/9/2019    Bill      10/2/2019     97140             79.00
133315   Florida   Spine   0530261090101047   9/9/2019    Bill      10/2/2019     97530             99.00
133316   Florida   Spine   0583970970101050   6/26/2019   Bill      10/2/2019     G0283             48.00
133317   Florida   Spine   0583970970101050   6/26/2019   Bill      10/2/2019     97010             60.00
133318   Florida   Spine   0583970970101050   6/26/2019   Bill      10/2/2019     97140             79.00
133319   Florida   Spine   0583970970101050   6/26/2019   Bill      10/2/2019     97530             99.00
133320   Florida   Spine   0583970970101050   6/26/2019   Bill      10/2/2019     99211             84.00
133321   Florida   Spine   0583970970101050   6/26/2019   Bill      10/2/2019     G0283             48.00
133322   Florida   Spine   0583970970101050   6/26/2019   Bill      10/2/2019     97010             60.00
133323   Florida   Spine   0583970970101050   6/26/2019   Bill      10/2/2019     97140             79.00
133324   Florida   Spine   0583970970101050   6/26/2019   Bill      10/2/2019     97112             84.00
133325   Florida   Spine   0583970970101050   6/26/2019   Bill      10/2/2019     97530             99.00
133326   Florida   Spine   0583970970101050   6/26/2019   Bill      10/2/2019     99211             84.00
133327   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     G0283             48.00
133328   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     97010             60.00
133329   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     97112             84.00
133330   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     97140             79.00
133331   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     97530             99.00
133332   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     99212            115.00
133333   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     97010             60.00
133334   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     G0283             48.00
133335   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     97530             99.00
133336   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     97140             79.00
133337   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     99211             84.00
133338   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     97112             84.00
133339   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     97010             60.00
133340   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     G0283             48.00
133341   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     99211             84.00
133342   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     97039             48.00
133343   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     G0283             48.00
133344   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     97010             60.00
133345   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     97530             99.00
133346   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     98940             79.00
133347   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     99211             84.00
133348   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     G0283             48.00
133349   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97010             60.00
133350   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97140             79.00
133351   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97530             99.00
133352   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97112             84.00
133353   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     G0283             48.00
133354   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97010             60.00
133355   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97140             79.00
133356   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97012             60.00
133357   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97530             99.00
133358   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     99211             84.00
133359   Florida   Spine   8667077830000001   8/24/2019   Bill      10/2/2019     99211             84.00
133360   Florida   Spine   8667077830000001   8/24/2019   Bill      10/2/2019     97010             60.00
133361   Florida   Spine   8667077830000001   8/24/2019   Bill      10/2/2019     G0283             48.00
133362   Florida   Spine   8667077830000001   8/24/2019   Bill      10/2/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2616 of
                                                   2767

133363   Florida   Spine   8667077830000001   8/24/2019   Bill      10/2/2019     97530               99.00
133364   Florida   Spine   8667077830000001   8/24/2019   Bill      10/2/2019     97039               48.00
133365   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     99211               84.00
133366   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97010               60.00
133367   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     G0283               48.00
133368   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97140               79.00
133369   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97110               84.00
133370   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97112               84.00
133371   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     97010               60.00
133372   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     97039               48.00
133373   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     97140               79.00
133374   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     97530               99.00
133375   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     G0283               48.00
133376   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     97035               48.00
133377   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     98940               79.00
133378   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     99211               84.00
133379   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     97010               60.00
133380   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     97140               79.00
133381   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     97530               99.00
133382   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     G0283               48.00
133383   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     97039               48.00
133384   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     97035               48.00
133385   Florida   Spine   0261753370101071   5/2/2019    Bill      10/2/2019     99213              385.00
133386   Florida   Spine   0261753370101071   5/2/2019    Bill      10/2/2019     62323            2,200.00
133387   Florida   Spine   0261753370101071   5/2/2019    Bill      10/2/2019     J2001              115.50
133388   Florida   Spine   0261753370101071   5/2/2019    Bill      10/2/2019     J1040               75.00
133389   Florida   Spine   0261753370101071   5/2/2019    Bill      10/2/2019     Q9965               25.00
133390   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     99211               84.00
133391   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     97010               60.00
133392   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     97035               48.00
133393   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     97140               79.00
133394   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     97530               99.00
133395   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     G0283               48.00
133396   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     99203              302.00
133397   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     G0283               48.00
133398   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     97010               60.00
133399   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     97140               79.00
133400   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     97035               48.00
133401   Florida   Spine   0660353670101025   7/3/2019    Bill      10/2/2019     99203              302.00
133402   Florida   Spine   0660353670101025   7/3/2019    Bill      10/2/2019     97010               60.00
133403   Florida   Spine   0660353670101025   7/3/2019    Bill      10/2/2019     97140               79.00
133404   Florida   Spine   0660353670101025   7/3/2019    Bill      10/2/2019     A4556               24.00
133405   Florida   Spine   0660353670101025   7/3/2019    Bill      10/2/2019     G0283               48.00
133406   Florida   Spine   0660353670101025   7/3/2019    Bill      10/2/2019     97035               48.00
133407   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97012               60.00
133408   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     99203              302.00
133409   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     G0283               48.00
133410   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     97010               60.00
133411   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     97530               99.00
133412   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     97140               79.00
133413   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2617 of
                                                   2767

133414   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     98940               79.00
133415   Florida   Spine   0383863440101093   6/21/2019   Bill      10/2/2019     97010               60.00
133416   Florida   Spine   0383863440101093   6/21/2019   Bill      10/2/2019     97140               79.00
133417   Florida   Spine   0383863440101093   6/21/2019   Bill      10/2/2019     97530               99.00
133418   Florida   Spine   0383863440101093   6/21/2019   Bill      10/2/2019     97112               84.00
133419   Florida   Spine   0383863440101093   6/21/2019   Bill      10/2/2019     G0283               48.00
133420   Florida   Spine   0383863440101093   6/21/2019   Bill      10/2/2019     99211               84.00
133421   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     99211               84.00
133422   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     G0283               48.00
133423   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97010               60.00
133424   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97140               79.00
133425   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97530               99.00
133426   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97112               84.00
133427   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     97010               60.00
133428   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     97012               60.00
133429   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     97530               99.00
133430   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     97140               79.00
133431   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     G0283               48.00
133432   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     98940               79.00
133433   Florida   Spine   0493752610101099   7/19/2019   Bill      10/2/2019     G0283               48.00
133434   Florida   Spine   0493752610101099   7/19/2019   Bill      10/2/2019     97530               99.00
133435   Florida   Spine   0493752610101099   7/19/2019   Bill      10/2/2019     97112               84.00
133436   Florida   Spine   0493752610101099   7/19/2019   Bill      10/2/2019     97010               60.00
133437   Florida   Spine   0493752610101099   7/19/2019   Bill      10/2/2019     99211               84.00
133438   Florida   Spine   0493752610101099   7/19/2019   Bill      10/2/2019     97140               79.00
133439   Florida   Spine   0605108930101027   8/5/2019    Bill      10/2/2019     G0283               48.00
133440   Florida   Spine   0605108930101027   8/5/2019    Bill      10/2/2019     97010               60.00
133441   Florida   Spine   0605108930101027   8/5/2019    Bill      10/2/2019     97112               84.00
133442   Florida   Spine   0605108930101027   8/5/2019    Bill      10/2/2019     97140               79.00
133443   Florida   Spine   0605108930101027   8/5/2019    Bill      10/2/2019     97530               99.00
133444   Florida   Spine   0605108930101027   8/5/2019    Bill      10/2/2019     99211               84.00
133445   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     99211               84.00
133446   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     G0283               48.00
133447   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97010               60.00
133448   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97140               79.00
133449   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97110               84.00
133450   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97530               99.00
133451   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     97010               60.00
133452   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     G0283               48.00
133453   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     99211               84.00
133454   Florida   Spine   0562968810101046   5/27/2019   Bill      10/2/2019     97012               60.00
133455   Florida   Spine   0562968810101046   5/27/2019   Bill      10/2/2019     97140               79.00
133456   Florida   Spine   0562968810101046   5/27/2019   Bill      10/2/2019     97530               99.00
133457   Florida   Spine   0562968810101046   5/27/2019   Bill      10/2/2019     97035               48.00
133458   Florida   Spine   0562968810101046   5/27/2019   Bill      10/2/2019     97110               84.00
133459   Florida   Spine   0537817910101039   8/31/2019   Bill      10/2/2019     72141            2,145.00
133460   Florida   Spine   0537817910101039   8/31/2019   Bill      10/2/2019     72148            2,145.00
133461   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     97010               60.00
133462   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     97012               60.00
133463   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     97530               99.00
133464   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2618 of
                                                   2767

133465   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     G0283             48.00
133466   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     99211             84.00
133467   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     97010             60.00
133468   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     97012             60.00
133469   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     97530             99.00
133470   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     G0283             48.00
133471   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     97140             79.00
133472   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     99211             84.00
133473   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     99211             84.00
133474   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     97010             60.00
133475   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     97140             79.00
133476   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     99211             84.00
133477   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     G0283             48.00
133478   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97010             60.00
133479   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97530             99.00
133480   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97140             79.00
133481   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97035             48.00
133482   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     99211             84.00
133483   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     97010             60.00
133484   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     G0283             48.00
133485   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     97140             79.00
133486   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     97035             48.00
133487   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     97530             99.00
133488   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     99211             84.00
133489   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     G0283             48.00
133490   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     97010             60.00
133491   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     97140             79.00
133492   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     99203            302.00
133493   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     97010             60.00
133494   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     A4556             24.00
133495   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     G0283             48.00
133496   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97530             99.00
133497   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     99212            115.00
133498   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     G0283             48.00
133499   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97010             60.00
133500   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97035             48.00
133501   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97140             79.00
133502   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     99211             84.00
133503   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     G0283             48.00
133504   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97140             79.00
133505   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97010             60.00
133506   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97035             48.00
133507   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97530             99.00
133508   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     99211             84.00
133509   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97110             84.00
133510   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97112             84.00
133511   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     G0283             48.00
133512   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97010             60.00
133513   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97140             79.00
133514   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97530             99.00
133515   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2619 of
                                                   2767

133516   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97140             79.00
133517   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97530             99.00
133518   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     G0283             48.00
133519   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     99211             84.00
133520   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97112             84.00
133521   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     G0283             48.00
133522   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97010             60.00
133523   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97035             48.00
133524   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97140             79.00
133525   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97012             60.00
133526   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97530             99.00
133527   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     99211             84.00
133528   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     99211             84.00
133529   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97110             84.00
133530   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     G0283             48.00
133531   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97530             99.00
133532   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97140             79.00
133533   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97010             60.00
133534   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     99203            302.00
133535   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     97010             60.00
133536   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     97035             48.00
133537   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     97112             84.00
133538   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     97140             79.00
133539   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     A4556             24.00
133540   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     G0283             48.00
133541   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     99212            115.00
133542   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97010             60.00
133543   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97112             84.00
133544   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97140             79.00
133545   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97530             99.00
133546   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     99211             84.00
133547   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97010             60.00
133548   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     G0283             48.00
133549   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97140             79.00
133550   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97110             84.00
133551   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97112             84.00
133552   Florida   Spine   0537817910101039   8/31/2019   Bill      10/2/2019     99211             84.00
133553   Florida   Spine   0537817910101039   8/31/2019   Bill      10/2/2019     97012             60.00
133554   Florida   Spine   0537817910101039   8/31/2019   Bill      10/2/2019     97530             99.00
133555   Florida   Spine   0537817910101039   8/31/2019   Bill      10/2/2019     97140             79.00
133556   Florida   Spine   0505897280101063   7/3/2019    Bill      10/2/2019     99211             84.00
133557   Florida   Spine   0505897280101063   7/3/2019    Bill      10/2/2019     G0283             48.00
133558   Florida   Spine   0505897280101063   7/3/2019    Bill      10/2/2019     97530             99.00
133559   Florida   Spine   0505897280101063   7/3/2019    Bill      10/2/2019     97140             79.00
133560   Florida   Spine   0505897280101063   7/3/2019    Bill      10/2/2019     97112             84.00
133561   Florida   Spine   0505897280101063   7/3/2019    Bill      10/2/2019     97010             60.00
133562   Florida   Spine   0184274100101179   8/31/2019   Bill      10/2/2019     99211             84.00
133563   Florida   Spine   0184274100101179   8/31/2019   Bill      10/2/2019     97039             48.00
133564   Florida   Spine   0184274100101179   8/31/2019   Bill      10/2/2019     97530             99.00
133565   Florida   Spine   0338161060101113   5/2/2019    Bill      10/2/2019     97140             79.00
133566   Florida   Spine   0338161060101113   5/2/2019    Bill      10/2/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2620 of
                                                   2767

133567   Florida   Spine   0338161060101113   5/2/2019    Bill      10/2/2019     97010               60.00
133568   Florida   Spine   0338161060101113   5/2/2019    Bill      10/2/2019     G0283               48.00
133569   Florida   Spine   0338161060101113   5/2/2019    Bill      10/2/2019     97112               84.00
133570   Florida   Spine   0338161060101113   5/2/2019    Bill      10/2/2019     99211               84.00
133571   Florida   Spine   0562869750101113   5/26/2019   Bill      10/2/2019     99211               84.00
133572   Florida   Spine   0562869750101113   5/26/2019   Bill      10/2/2019     97140               79.00
133573   Florida   Spine   0562869750101113   5/26/2019   Bill      10/2/2019     97010               60.00
133574   Florida   Spine   0562869750101113   5/26/2019   Bill      10/2/2019     97110               84.00
133575   Florida   Spine   0562869750101113   5/26/2019   Bill      10/2/2019     G0283               48.00
133576   Florida   Spine   0562869750101113   5/26/2019   Bill      10/2/2019     97039               48.00
133577   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     99203              550.00
133578   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     99203              550.00
133579   Florida   Spine   0651159800101012   4/8/2019    Bill      10/2/2019     99213              385.00
133580   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     62323            2,200.00
133581   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     J2001              115.50
133582   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     J1040               75.00
133583   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     Q9965               25.00
133584   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     81025               27.50
133585   Florida   Spine   0394416760101107   6/30/2018   Bill      10/2/2019     99213              385.00
133586   Florida   Spine   0326879900101035   6/7/2018    Bill      10/2/2019     99213              385.00
133587   Florida   Spine   0632549510101019   8/17/2019   Bill      10/2/2019     99203              550.00
133588   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     G0283               48.00
133589   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97010               60.00
133590   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97035               48.00
133591   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97140               79.00
133592   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97012               60.00
133593   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97530               99.00
133594   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     A4556               24.00
133595   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     99211               84.00
133596   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     99211               84.00
133597   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     G0283               48.00
133598   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     97010               60.00
133599   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     97140               79.00
133600   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     97035               48.00
133601   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     97112               84.00
133602   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     97530               99.00
133603   Florida   Spine   0184274100101180   9/1/2019    Bill      10/2/2019     99211               84.00
133604   Florida   Spine   0184274100101180   9/1/2019    Bill      10/2/2019     97039               48.00
133605   Florida   Spine   0184274100101180   9/1/2019    Bill      10/2/2019     97530               99.00
133606   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     99212              115.00
133607   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97010               60.00
133608   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     G0283               48.00
133609   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97140               79.00
133610   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97110               84.00
133611   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97112               84.00
133612   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     97010               60.00
133613   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     G0283               48.00
133614   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     99211               84.00
133615   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     97035               48.00
133616   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     97140               79.00
133617   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     97530               99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2621 of
                                                   2767

133618   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     G0283             48.00
133619   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     97010             60.00
133620   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     97112             84.00
133621   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     97140             79.00
133622   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     97530             99.00
133623   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     99211             84.00
133624   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     97010             60.00
133625   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     G0283             48.00
133626   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     97140             79.00
133627   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     97112             84.00
133628   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     97110             84.00
133629   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     99212            115.00
133630   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97010             60.00
133631   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     G0283             48.00
133632   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     98941             97.00
133633   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97140             79.00
133634   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97530             99.00
133635   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97035             48.00
133636   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97039             48.00
133637   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     97010             60.00
133638   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     97140             79.00
133639   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     G0283             48.00
133640   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     97530             99.00
133641   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     97035             48.00
133642   Florida   Spine   0536900810101026   6/24/2019   Bill      10/2/2019     99212            115.00
133643   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     97010             60.00
133644   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     97530             99.00
133645   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     97039             48.00
133646   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     G0283             48.00
133647   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     97140             79.00
133648   Florida   Spine   8667077830000001   8/24/2019   Bill      10/2/2019     99211             84.00
133649   Florida   Spine   8667077830000001   8/24/2019   Bill      10/2/2019     97010             60.00
133650   Florida   Spine   8667077830000001   8/24/2019   Bill      10/2/2019     G0283             48.00
133651   Florida   Spine   8667077830000001   8/24/2019   Bill      10/2/2019     97140             79.00
133652   Florida   Spine   8667077830000001   8/24/2019   Bill      10/2/2019     97530             99.00
133653   Florida   Spine   8667077830000001   8/24/2019   Bill      10/2/2019     97112             84.00
133654   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     G0283             48.00
133655   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97010             60.00
133656   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97035             48.00
133657   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97140             79.00
133658   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97012             60.00
133659   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97530             99.00
133660   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     99211             84.00
133661   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     99211             84.00
133662   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     97010             60.00
133663   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     97140             79.00
133664   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     97530             99.00
133665   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     G0283             48.00
133666   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     97035             48.00
133667   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     97012             60.00
133668   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2622 of
                                                   2767

133669   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     97140             79.00
133670   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     G0283             48.00
133671   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     97010             60.00
133672   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     98940             79.00
133673   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     97112             84.00
133674   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     97010             60.00
133675   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     97140             79.00
133676   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     97110             84.00
133677   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     97530             99.00
133678   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     G0283             48.00
133679   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     99211             84.00
133680   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     99211             84.00
133681   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     97140             79.00
133682   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     97039             48.00
133683   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     97110             84.00
133684   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     97010             60.00
133685   Florida   Spine   0522626550101135   8/31/2019   Bill      10/2/2019     97010             60.00
133686   Florida   Spine   0522626550101135   8/31/2019   Bill      10/2/2019     97035             48.00
133687   Florida   Spine   0522626550101135   8/31/2019   Bill      10/2/2019     G0283             48.00
133688   Florida   Spine   0522626550101135   8/31/2019   Bill      10/2/2019     98941             97.00
133689   Florida   Spine   0522626550101135   8/31/2019   Bill      10/2/2019     97012             60.00
133690   Florida   Spine   0554716960101047   7/3/2019    Bill      10/2/2019     G0283             48.00
133691   Florida   Spine   0554716960101047   7/3/2019    Bill      10/2/2019     97010             60.00
133692   Florida   Spine   0554716960101047   7/3/2019    Bill      10/2/2019     97112             84.00
133693   Florida   Spine   0554716960101047   7/3/2019    Bill      10/2/2019     97110             84.00
133694   Florida   Spine   0554716960101047   7/3/2019    Bill      10/2/2019     99211             84.00
133695   Florida   Spine   0554716960101047   7/3/2019    Bill      10/2/2019     97530             99.00
133696   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     97010             60.00
133697   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     G0283             48.00
133698   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     97110             84.00
133699   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     97039             48.00
133700   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     99212            115.00
133701   Florida   Spine   0600007060101077   7/26/2019   Bill      10/2/2019     G0283             48.00
133702   Florida   Spine   0600007060101077   7/26/2019   Bill      10/2/2019     97010             60.00
133703   Florida   Spine   0600007060101077   7/26/2019   Bill      10/2/2019     97035             48.00
133704   Florida   Spine   0600007060101077   7/26/2019   Bill      10/2/2019     97140             79.00
133705   Florida   Spine   0600007060101077   7/26/2019   Bill      10/2/2019     97012             60.00
133706   Florida   Spine   0600007060101077   7/26/2019   Bill      10/2/2019     97110             84.00
133707   Florida   Spine   0600007060101077   7/26/2019   Bill      10/2/2019     99211             84.00
133708   Florida   Spine   0590496530101035   6/17/2019   Bill      10/2/2019     97010             60.00
133709   Florida   Spine   0590496530101035   6/17/2019   Bill      10/2/2019     97140             79.00
133710   Florida   Spine   0590496530101035   6/17/2019   Bill      10/2/2019     G0283             48.00
133711   Florida   Spine   0590496530101035   6/17/2019   Bill      10/2/2019     97110             84.00
133712   Florida   Spine   0590496530101035   6/17/2019   Bill      10/2/2019     97530             99.00
133713   Florida   Spine   0590496530101035   6/17/2019   Bill      10/2/2019     99211             84.00
133714   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     G0283             48.00
133715   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     97010             60.00
133716   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     97140             79.00
133717   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     97530             99.00
133718   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     99211             84.00
133719   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2623 of
                                                   2767

133720   Florida   Spine   0427270900101019   8/2/2019    Bill      10/2/2019     99211             84.00
133721   Florida   Spine   0427270900101019   8/2/2019    Bill      10/2/2019     G0283             48.00
133722   Florida   Spine   0427270900101019   8/2/2019    Bill      10/2/2019     97010             60.00
133723   Florida   Spine   0427270900101019   8/2/2019    Bill      10/2/2019     97039             48.00
133724   Florida   Spine   0427270900101019   8/2/2019    Bill      10/2/2019     97530             99.00
133725   Florida   Spine   0427270900101019   8/2/2019    Bill      10/2/2019     97140             79.00
133726   Florida   Spine   0615264400101068   2/27/2019   Bill      10/2/2019     99213            385.00
133727   Florida   Spine   0615264400101068   2/27/2019   Bill      10/2/2019     82950             25.00
133728   Florida   Spine   0535304670101021   6/21/2018   Bill      10/2/2019     99213            385.00
133729   Florida   Spine   0497175480101021   5/4/2019    Bill      10/2/2019     99213            385.00
133730   Florida   Spine   0450494030101067   1/23/2019   Bill      10/2/2019     99213            385.00
133731   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     99211             84.00
133732   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97010             60.00
133733   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97035             48.00
133734   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97530             99.00
133735   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97140             79.00
133736   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     G0283             48.00
133737   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     99211             84.00
133738   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     G0283             48.00
133739   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97140             79.00
133740   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97010             60.00
133741   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97535             48.00
133742   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97530             99.00
133743   Florida   Spine   0293954420101010   6/11/2019   Bill      10/2/2019     99211             84.00
133744   Florida   Spine   0293954420101010   6/11/2019   Bill      10/2/2019     G0283             48.00
133745   Florida   Spine   0293954420101010   6/11/2019   Bill      10/2/2019     97140             79.00
133746   Florida   Spine   0293954420101010   6/11/2019   Bill      10/2/2019     97010             60.00
133747   Florida   Spine   0293954420101010   6/11/2019   Bill      10/2/2019     97112             84.00
133748   Florida   Spine   0293954420101010   6/11/2019   Bill      10/2/2019     97110             84.00
133749   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     99211             84.00
133750   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97110             84.00
133751   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     G0283             48.00
133752   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97530             99.00
133753   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97140             79.00
133754   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97010             60.00
133755   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     99211             84.00
133756   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     G0283             48.00
133757   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     97530             99.00
133758   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     97140             79.00
133759   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     97010             60.00
133760   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     97112             84.00
133761   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     97010             60.00
133762   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     97035             48.00
133763   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     97112             84.00
133764   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     97140             79.00
133765   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     G0283             48.00
133766   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     99211             84.00
133767   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97530             99.00
133768   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     G0283             48.00
133769   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97010             60.00
133770   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2624 of
                                                   2767

133771   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97140               79.00
133772   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     99211               84.00
133773   Florida   Spine   0653367410101011   6/4/2019    Bill      10/2/2019     97010               60.00
133774   Florida   Spine   0653367410101011   6/4/2019    Bill      10/2/2019     97140               79.00
133775   Florida   Spine   0653367410101011   6/4/2019    Bill      10/2/2019     97530               99.00
133776   Florida   Spine   0653367410101011   6/4/2019    Bill      10/2/2019     99211               84.00
133777   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     72141            2,145.00
133778   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     72148            2,145.00
133779   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     97010               60.00
133780   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     99211               84.00
133781   Florida   Spine   0061932350101482   8/28/2019   Bill      10/2/2019     G0283               48.00
133782   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     G0283               48.00
133783   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     97010               60.00
133784   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     97112               84.00
133785   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     97140               79.00
133786   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     97530               99.00
133787   Florida   Spine   0444470920101028   8/7/2019    Bill      10/2/2019     99211               84.00
133788   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     99211               84.00
133789   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     G0283               48.00
133790   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97010               60.00
133791   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97140               79.00
133792   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97110               84.00
133793   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97530               99.00
133794   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     99211               84.00
133795   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     97010               60.00
133796   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     G0283               48.00
133797   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     97140               79.00
133798   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     97110               84.00
133799   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     97112               84.00
133800   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     97010               60.00
133801   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     G0283               48.00
133802   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     97530               99.00
133803   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     97140               79.00
133804   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     99211               84.00
133805   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     97112               84.00
133806   Florida   Spine   0393857520101138   5/15/2019   Bill      10/2/2019     99211               84.00
133807   Florida   Spine   0393857520101138   5/15/2019   Bill      10/2/2019     G0283               48.00
133808   Florida   Spine   0393857520101138   5/15/2019   Bill      10/2/2019     97010               60.00
133809   Florida   Spine   0393857520101138   5/15/2019   Bill      10/2/2019     97140               79.00
133810   Florida   Spine   0393857520101138   5/15/2019   Bill      10/2/2019     97112               84.00
133811   Florida   Spine   0393857520101138   5/15/2019   Bill      10/2/2019     97530               99.00
133812   Florida   Spine   0157540070101106   7/18/2019   Bill      10/2/2019     99211               84.00
133813   Florida   Spine   0157540070101106   7/18/2019   Bill      10/2/2019     97010               60.00
133814   Florida   Spine   0157540070101106   7/18/2019   Bill      10/2/2019     97530               99.00
133815   Florida   Spine   0157540070101106   7/18/2019   Bill      10/2/2019     G0283               48.00
133816   Florida   Spine   0157540070101106   7/18/2019   Bill      10/2/2019     97035               48.00
133817   Florida   Spine   0157540070101106   7/18/2019   Bill      10/2/2019     97140               79.00
133818   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     97010               60.00
133819   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     97012               60.00
133820   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     97530               99.00
133821   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2625 of
                                                   2767

133822   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     G0283            48.00
133823   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     99211            84.00
133824   Florida   Spine   0423220350101328   8/17/2019   Bill      10/2/2019     97112            84.00
133825   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     99211            84.00
133826   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97010            60.00
133827   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97035            48.00
133828   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97530            99.00
133829   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97140            79.00
133830   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     G0283            48.00
133831   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     99211            84.00
133832   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     G0283            48.00
133833   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97140            79.00
133834   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97010            60.00
133835   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97035            48.00
133836   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97530            99.00
133837   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     99211            84.00
133838   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     97010            60.00
133839   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     G0283            48.00
133840   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     97140            79.00
133841   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     97035            48.00
133842   Florida   Spine   0394218770101106   9/9/2019    Bill      10/2/2019     97530            99.00
133843   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97010            60.00
133844   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     G0283            48.00
133845   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     98941            97.00
133846   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97140            79.00
133847   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97530            99.00
133848   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97035            48.00
133849   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97039            48.00
133850   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     99211            84.00
133851   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     G0283            48.00
133852   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97010            60.00
133853   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97140            79.00
133854   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97530            99.00
133855   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97012            60.00
133856   Florida   Spine   0502639740101066   7/16/2019   Bill      10/2/2019     99211            84.00
133857   Florida   Spine   0502639740101066   7/16/2019   Bill      10/2/2019     97010            60.00
133858   Florida   Spine   0502639740101066   7/16/2019   Bill      10/2/2019     97112            84.00
133859   Florida   Spine   0502639740101066   7/16/2019   Bill      10/2/2019     97140            79.00
133860   Florida   Spine   0502639740101066   7/16/2019   Bill      10/2/2019     97530            99.00
133861   Florida   Spine   0502639740101066   7/16/2019   Bill      10/2/2019     G0283            48.00
133862   Florida   Spine   0356081230101370   5/2/2019    Bill      10/2/2019     99211            84.00
133863   Florida   Spine   0356081230101370   5/2/2019    Bill      10/2/2019     G0283            48.00
133864   Florida   Spine   0356081230101370   5/2/2019    Bill      10/2/2019     97010            60.00
133865   Florida   Spine   0356081230101370   5/2/2019    Bill      10/2/2019     97140            79.00
133866   Florida   Spine   0356081230101370   5/2/2019    Bill      10/2/2019     97530            99.00
133867   Florida   Spine   0356081230101370   5/2/2019    Bill      10/2/2019     97112            84.00
133868   Florida   Spine   0356081230101370   5/2/2019    Bill      10/2/2019     97110            84.00
133869   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     99211            84.00
133870   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     97010            60.00
133871   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     97110            84.00
133872   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2626 of
                                                   2767

133873   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     97140            79.00
133874   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     97530            99.00
133875   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     G0283            48.00
133876   Florida   Spine   0653444030101034   8/14/2019   Bill      10/2/2019     97010            60.00
133877   Florida   Spine   0653444030101034   8/14/2019   Bill      10/2/2019     97140            79.00
133878   Florida   Spine   0653444030101034   8/14/2019   Bill      10/2/2019     G0283            48.00
133879   Florida   Spine   0653444030101034   8/14/2019   Bill      10/2/2019     98941            97.00
133880   Florida   Spine   0653444030101034   8/14/2019   Bill      10/2/2019     97530            99.00
133881   Florida   Spine   0653444030101034   8/14/2019   Bill      10/2/2019     97112            84.00
133882   Florida   Spine   0653444030101034   8/14/2019   Bill      10/2/2019     97039            48.00
133883   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     99211            84.00
133884   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97110            84.00
133885   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     G0283            48.00
133886   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97140            79.00
133887   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97010            60.00
133888   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97112            84.00
133889   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     99211            84.00
133890   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     97140            79.00
133891   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     97039            48.00
133892   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     97110            84.00
133893   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     97010            60.00
133894   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     97010            60.00
133895   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     97035            48.00
133896   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     97140            79.00
133897   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     G0283            48.00
133898   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     99211            84.00
133899   Florida   Spine   0584659790000001   9/17/2019   Bill      10/2/2019     97530            99.00
133900   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97010            60.00
133901   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97112            84.00
133902   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97140            79.00
133903   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97530            99.00
133904   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     G0283            48.00
133905   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97110            84.00
133906   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     99211            84.00
133907   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     G0283            48.00
133908   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97010            60.00
133909   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97039            48.00
133910   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97140            79.00
133911   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97530            99.00
133912   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     99211            84.00
133913   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     99211            84.00
133914   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     97010            60.00
133915   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     97140            79.00
133916   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     97530            99.00
133917   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     G0283            48.00
133918   Florida   Spine   0572026910000001   8/29/2019   Bill      10/2/2019     97035            48.00
133919   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     97012            60.00
133920   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     97530            99.00
133921   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     97140            79.00
133922   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     G0283            48.00
133923   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2627 of
                                                   2767

133924   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     97112            84.00
133925   Florida   Spine   0011806390101159   8/18/2019   Bill      10/2/2019     98940            79.00
133926   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     97010            60.00
133927   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     97140            79.00
133928   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     97110            84.00
133929   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     97530            99.00
133930   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     G0283            48.00
133931   Florida   Spine   0345413330101089   6/2/2019    Bill      10/2/2019     99211            84.00
133932   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     99211            84.00
133933   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     97010            60.00
133934   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     G0283            48.00
133935   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     97140            79.00
133936   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     97039            48.00
133937   Florida   Spine   0530261090101047   9/9/2019    Bill      10/2/2019     97010            60.00
133938   Florida   Spine   0530261090101047   9/9/2019    Bill      10/2/2019     G0283            48.00
133939   Florida   Spine   0530261090101047   9/9/2019    Bill      10/2/2019     97140            79.00
133940   Florida   Spine   0659301680101017   5/9/2019    Bill      10/2/2019     97010            60.00
133941   Florida   Spine   0659301680101017   5/9/2019    Bill      10/2/2019     97110            84.00
133942   Florida   Spine   0659301680101017   5/9/2019    Bill      10/2/2019     97112            84.00
133943   Florida   Spine   0659301680101017   5/9/2019    Bill      10/2/2019     97140            79.00
133944   Florida   Spine   0659301680101017   5/9/2019    Bill      10/2/2019     97530            99.00
133945   Florida   Spine   0659301680101017   5/9/2019    Bill      10/2/2019     G0283            48.00
133946   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     99211            84.00
133947   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     G0283            48.00
133948   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     97530            99.00
133949   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     97140            79.00
133950   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     97010            60.00
133951   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     99211            84.00
133952   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     97010            60.00
133953   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     97035            48.00
133954   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     97140            79.00
133955   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     97530            99.00
133956   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     G0283            48.00
133957   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     99211            84.00
133958   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97010            60.00
133959   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     G0283            48.00
133960   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97140            79.00
133961   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97110            84.00
133962   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97112            84.00
133963   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     97010            60.00
133964   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     97039            48.00
133965   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     97140            79.00
133966   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     97530            99.00
133967   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     G0283            48.00
133968   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     97035            48.00
133969   Florida   Spine   0639073440101019   8/19/2019   Bill      10/2/2019     99211            84.00
133970   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     97035            48.00
133971   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     99211            84.00
133972   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     97010            60.00
133973   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     97140            79.00
133974   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2628 of
                                                   2767

133975   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     G0283            48.00
133976   Florida   Spine   0108457560101077   8/24/2019   Bill      10/2/2019     97039            48.00
133977   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     99211            84.00
133978   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     G0283            48.00
133979   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     97010            60.00
133980   Florida   Spine   0804447100000001   9/4/2019    Bill      10/2/2019     97035            48.00
133981   Florida   Spine   0590496530101035   6/17/2019   Bill      10/2/2019     97010            60.00
133982   Florida   Spine   0590496530101035   6/17/2019   Bill      10/2/2019     97140            79.00
133983   Florida   Spine   0590496530101035   6/17/2019   Bill      10/2/2019     G0283            48.00
133984   Florida   Spine   0590496530101035   6/17/2019   Bill      10/2/2019     97110            84.00
133985   Florida   Spine   0590496530101035   6/17/2019   Bill      10/2/2019     97530            99.00
133986   Florida   Spine   0590496530101035   6/17/2019   Bill      10/2/2019     99211            84.00
133987   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     G0283            48.00
133988   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     97010            60.00
133989   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     97140            79.00
133990   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     97530            99.00
133991   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     99211            84.00
133992   Florida   Spine   0070259500101057   7/23/2019   Bill      10/2/2019     97112            84.00
133993   Florida   Spine   0383863440101093   6/21/2019   Bill      10/2/2019     97010            60.00
133994   Florida   Spine   0383863440101093   6/21/2019   Bill      10/2/2019     97140            79.00
133995   Florida   Spine   0383863440101093   6/21/2019   Bill      10/2/2019     97530            99.00
133996   Florida   Spine   0383863440101093   6/21/2019   Bill      10/2/2019     G0283            48.00
133997   Florida   Spine   0383863440101093   6/21/2019   Bill      10/2/2019     99211            84.00
133998   Florida   Spine   0383863440101093   6/21/2019   Bill      10/2/2019     97110            84.00
133999   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     99211            84.00
134000   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     G0283            48.00
134001   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97010            60.00
134002   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97140            79.00
134003   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97110            84.00
134004   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97530            99.00
134005   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97012            60.00
134006   Florida   Spine   0397149170101048   7/12/2019   Bill      10/2/2019     G0283            48.00
134007   Florida   Spine   0397149170101048   7/12/2019   Bill      10/2/2019     97010            60.00
134008   Florida   Spine   0397149170101048   7/12/2019   Bill      10/2/2019     97039            48.00
134009   Florida   Spine   0397149170101048   7/12/2019   Bill      10/2/2019     97140            79.00
134010   Florida   Spine   0397149170101048   7/12/2019   Bill      10/2/2019     99211            84.00
134011   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     97010            60.00
134012   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     97012            60.00
134013   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     97530            99.00
134014   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     G0283            48.00
134015   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     97140            79.00
134016   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     98940            79.00
134017   Florida   Spine   0143464250101272   6/1/2019    Bill      10/2/2019     97112            84.00
134018   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     97010            60.00
134019   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     G0283            48.00
134020   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     97530            99.00
134021   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     97140            79.00
134022   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     99211            84.00
134023   Florida   Spine   0310126680101118   6/2/2019    Bill      10/2/2019     97110            84.00
134024   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     97010            60.00
134025   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2629 of
                                                   2767

134026   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     97039             48.00
134027   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     G0283             48.00
134028   Florida   Spine   8671938150000001   8/7/2019    Bill      10/2/2019     99211             84.00
134029   Florida   Spine   0522626550101135   8/31/2019   Bill      10/2/2019     97010             60.00
134030   Florida   Spine   0522626550101135   8/31/2019   Bill      10/2/2019     97035             48.00
134031   Florida   Spine   0522626550101135   8/31/2019   Bill      10/2/2019     G0283             48.00
134032   Florida   Spine   0522626550101135   8/31/2019   Bill      10/2/2019     98941             97.00
134033   Florida   Spine   0522626550101135   8/31/2019   Bill      10/2/2019     97039             48.00
134034   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     99211             84.00
134035   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     G0283             48.00
134036   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97010             60.00
134037   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97112             84.00
134038   Florida   Spine   0592518350101015   5/8/2019    Bill      10/2/2019     97012             60.00
134039   Florida   Spine   0592518350101015   5/8/2019    Bill      10/2/2019     97035             48.00
134040   Florida   Spine   0592518350101015   5/8/2019    Bill      10/2/2019     97140             79.00
134041   Florida   Spine   0592518350101015   5/8/2019    Bill      10/2/2019     97530             99.00
134042   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     97010             60.00
134043   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     G0283             48.00
134044   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     97530             99.00
134045   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     97140             79.00
134046   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     99211             84.00
134047   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     97112             84.00
134048   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     99203            302.00
134049   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     97010             60.00
134050   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     97035             48.00
134051   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     97140             79.00
134052   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     A4556             24.00
134053   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     G0283             48.00
134054   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     99211             84.00
134055   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97010             60.00
134056   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     G0283             48.00
134057   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97140             79.00
134058   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97110             84.00
134059   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97112             84.00
134060   Florida   Spine   0617937370101071   6/29/2019   Bill      10/2/2019     99212            115.00
134061   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     99211             84.00
134062   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     97010             60.00
134063   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     97035             48.00
134064   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     97112             84.00
134065   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     97140             79.00
134066   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     97530             99.00
134067   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     G0283             48.00
134068   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     G0283             48.00
134069   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     97010             60.00
134070   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     97140             79.00
134071   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     99212            115.00
134072   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     99211             84.00
134073   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     G0283             48.00
134074   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97140             79.00
134075   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97010             60.00
134076   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2630 of
                                                   2767

134077   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97530             99.00
134078   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     97010             60.00
134079   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     97140             79.00
134080   Florida   Spine   0129917190101072   6/23/2019   Bill      10/2/2019     99212            115.00
134081   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     99211             84.00
134082   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97010             60.00
134083   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97035             48.00
134084   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97530             99.00
134085   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     97140             79.00
134086   Florida   Spine   0652480350101032   8/30/2019   Bill      10/2/2019     G0283             48.00
134087   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     97010             60.00
134088   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     G0283             48.00
134089   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     97110             84.00
134090   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     97039             48.00
134091   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     99212            115.00
134092   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     97140             79.00
134093   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     99211             84.00
134094   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97110             84.00
134095   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     G0283             48.00
134096   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97140             79.00
134097   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97010             60.00
134098   Florida   Spine   0332633750101047   8/14/2019   Bill      10/2/2019     97112             84.00
134099   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     99211             84.00
134100   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     G0283             48.00
134101   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     97530             99.00
134102   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     97140             79.00
134103   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     97010             60.00
134104   Florida   Spine   0418597840101035   7/15/2019   Bill      10/2/2019     97112             84.00
134105   Florida   Spine   0427270900101019   8/2/2019    Bill      10/2/2019     99211             84.00
134106   Florida   Spine   0427270900101019   8/2/2019    Bill      10/2/2019     G0283             48.00
134107   Florida   Spine   0427270900101019   8/2/2019    Bill      10/2/2019     97010             60.00
134108   Florida   Spine   0427270900101019   8/2/2019    Bill      10/2/2019     97039             48.00
134109   Florida   Spine   0427270900101019   8/2/2019    Bill      10/2/2019     97530             99.00
134110   Florida   Spine   0427270900101019   8/2/2019    Bill      10/2/2019     97140             79.00
134111   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     99211             84.00
134112   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     97140             79.00
134113   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     97039             48.00
134114   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     97110             84.00
134115   Florida   Spine   0614401830000001   8/29/2019   Bill      10/2/2019     97010             60.00
134116   Florida   Spine   8669758890000001   9/13/2019   Bill      10/2/2019     99211             84.00
134117   Florida   Spine   8669758890000001   9/13/2019   Bill      10/2/2019     97010             60.00
134118   Florida   Spine   8669758890000001   9/13/2019   Bill      10/2/2019     97039             48.00
134119   Florida   Spine   8669758890000001   9/13/2019   Bill      10/2/2019     G0283             48.00
134120   Florida   Spine   8669758890000001   9/13/2019   Bill      10/2/2019     97530             99.00
134121   Florida   Spine   8669758890000001   9/13/2019   Bill      10/2/2019     97140             79.00
134122   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97010             60.00
134123   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97112             84.00
134124   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97140             79.00
134125   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97530             99.00
134126   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     G0283             48.00
134127   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2631 of
                                                   2767

134128   Florida   Spine   0495874120101035   5/18/2019   Bill      10/2/2019     99211             84.00
134129   Florida   Spine   0338161060101113   5/2/2019    Bill      10/2/2019     97140             79.00
134130   Florida   Spine   0338161060101113   5/2/2019    Bill      10/2/2019     97110             84.00
134131   Florida   Spine   0338161060101113   5/2/2019    Bill      10/2/2019     97010             60.00
134132   Florida   Spine   0338161060101113   5/2/2019    Bill      10/2/2019     G0283             48.00
134133   Florida   Spine   0338161060101113   5/2/2019    Bill      10/2/2019     97112             84.00
134134   Florida   Spine   0338161060101113   5/2/2019    Bill      10/2/2019     99211             84.00
134135   Florida   Spine   0497123140101189   6/3/2019    Bill      10/2/2019     99211             84.00
134136   Florida   Spine   0497123140101189   6/3/2019    Bill      10/2/2019     97140             79.00
134137   Florida   Spine   0497123140101189   6/3/2019    Bill      10/2/2019     97530             99.00
134138   Florida   Spine   0497123140101189   6/3/2019    Bill      10/2/2019     97112             84.00
134139   Florida   Spine   0293954420101010   6/11/2019   Bill      10/2/2019     99211             84.00
134140   Florida   Spine   0293954420101010   6/11/2019   Bill      10/2/2019     G0283             48.00
134141   Florida   Spine   0293954420101010   6/11/2019   Bill      10/2/2019     97140             79.00
134142   Florida   Spine   0293954420101010   6/11/2019   Bill      10/2/2019     97010             60.00
134143   Florida   Spine   0293954420101010   6/11/2019   Bill      10/2/2019     97112             84.00
134144   Florida   Spine   0293954420101010   6/11/2019   Bill      10/2/2019     97110             84.00
134145   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     99211             84.00
134146   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97010             60.00
134147   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     G0283             48.00
134148   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97140             79.00
134149   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97110             84.00
134150   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97112             84.00
134151   Florida   Spine   0530261090101047   9/9/2019    Bill      10/2/2019     97010             60.00
134152   Florida   Spine   0530261090101047   9/9/2019    Bill      10/2/2019     G0283             48.00
134153   Florida   Spine   0530261090101047   9/9/2019    Bill      10/2/2019     97140             79.00
134154   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     99211             84.00
134155   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     97010             60.00
134156   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     G0283             48.00
134157   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     97140             79.00
134158   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     97110             84.00
134159   Florida   Spine   0446917430101052   7/14/2019   Bill      10/2/2019     97112             84.00
134160   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     97010             60.00
134161   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     G0283             48.00
134162   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     97530             99.00
134163   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     97140             79.00
134164   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     99211             84.00
134165   Florida   Spine   0641934550101013   7/19/2019   Bill      10/2/2019     97112             84.00
134166   Florida   Spine   0554716960101047   7/3/2019    Bill      10/2/2019     G0283             48.00
134167   Florida   Spine   0554716960101047   7/3/2019    Bill      10/2/2019     97010             60.00
134168   Florida   Spine   0554716960101047   7/3/2019    Bill      10/2/2019     97112             84.00
134169   Florida   Spine   0554716960101047   7/3/2019    Bill      10/2/2019     97110             84.00
134170   Florida   Spine   0554716960101047   7/3/2019    Bill      10/2/2019     99211             84.00
134171   Florida   Spine   0554716960101047   7/3/2019    Bill      10/2/2019     97530             99.00
134172   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     99213            212.00
134173   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     G0283             48.00
134174   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97140             79.00
134175   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97530             99.00
134176   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97110             84.00
134177   Florida   Spine   0156076870000001   6/24/2019   Bill      10/2/2019     97010             60.00
134178   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2632 of
                                                   2767

134179   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     97012             60.00
134180   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     97530             99.00
134181   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     97140             79.00
134182   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     G0283             48.00
134183   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     98940             79.00
134184   Florida   Spine   0579207850101033   6/10/2019   Bill      10/2/2019     97112             84.00
134185   Florida   Spine   0549408300101030   7/30/2019   Bill      10/2/2019     99211             84.00
134186   Florida   Spine   0549408300101030   7/30/2019   Bill      10/2/2019     97140             79.00
134187   Florida   Spine   0549408300101030   7/30/2019   Bill      10/2/2019     97010             60.00
134188   Florida   Spine   0549408300101030   7/30/2019   Bill      10/2/2019     97530             99.00
134189   Florida   Spine   0371626370101020   9/17/2019   Bill      10/2/2019     99203            302.00
134190   Florida   Spine   0371626370101020   9/17/2019   Bill      10/2/2019     G0283             48.00
134191   Florida   Spine   0371626370101020   9/17/2019   Bill      10/2/2019     A4556             24.00
134192   Florida   Spine   0371626370101020   9/17/2019   Bill      10/2/2019     97530             99.00
134193   Florida   Spine   0371626370101020   9/17/2019   Bill      10/2/2019     97035             48.00
134194   Florida   Spine   0371626370101020   9/17/2019   Bill      10/2/2019     97140             79.00
134195   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     99211             84.00
134196   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     G0283             48.00
134197   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97010             60.00
134198   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97140             79.00
134199   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97110             84.00
134200   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97530             99.00
134201   Florida   Spine   0040645660101036   8/25/2019   Bill      10/2/2019     97012             60.00
134202   Florida   Spine   0352144580101202   4/24/2019   Bill      10/2/2019     97010             60.00
134203   Florida   Spine   0352144580101202   4/24/2019   Bill      10/2/2019     G0283             48.00
134204   Florida   Spine   0352144580101202   4/24/2019   Bill      10/2/2019     99211             84.00
134205   Florida   Spine   0352144580101202   4/24/2019   Bill      10/2/2019     97140             79.00
134206   Florida   Spine   0352144580101202   4/24/2019   Bill      10/2/2019     97530             99.00
134207   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97010             60.00
134208   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97140             79.00
134209   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     G0283             48.00
134210   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97112             84.00
134211   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     99211             84.00
134212   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97110             84.00
134213   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97010             60.00
134214   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97140             79.00
134215   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97530             99.00
134216   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     G0283             48.00
134217   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     99211             84.00
134218   Florida   Spine   0419069140101049   8/16/2019   Bill      10/2/2019     97035             48.00
134219   Florida   Spine   0438553860101039   4/23/2019   Bill      10/2/2019     99213            212.00
134220   Florida   Spine   0538757120101080   7/9/2019    Bill      10/2/2019     99212            115.00
134221   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     99211             84.00
134222   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     97010             60.00
134223   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     97140             79.00
134224   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     97530             99.00
134225   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     G0283             48.00
134226   Florida   Spine   0372803430101030   8/25/2019   Bill      10/2/2019     97039             48.00
134227   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     99211             84.00
134228   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     97010             60.00
134229   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2633 of
                                                   2767

134230   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     97112             84.00
134231   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     97140             79.00
134232   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     97530             99.00
134233   Florida   Spine   0337384790101030   8/27/2019   Bill      10/2/2019     G0283             48.00
134234   Florida   Spine   0528577670101048   9/3/2019    Bill      10/2/2019     99211             84.00
134235   Florida   Spine   0528577670101048   9/3/2019    Bill      10/2/2019     97010             60.00
134236   Florida   Spine   0528577670101048   9/3/2019    Bill      10/2/2019     97035             48.00
134237   Florida   Spine   0528577670101048   9/3/2019    Bill      10/2/2019     97112             84.00
134238   Florida   Spine   0528577670101048   9/3/2019    Bill      10/2/2019     97140             79.00
134239   Florida   Spine   0528577670101048   9/3/2019    Bill      10/2/2019     97530             99.00
134240   Florida   Spine   0528577670101048   9/3/2019    Bill      10/2/2019     G0283             48.00
134241   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     99211             84.00
134242   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     97010             60.00
134243   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     97110             84.00
134244   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     97112             84.00
134245   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     97140             79.00
134246   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     97530             99.00
134247   Florida   Spine   0545889550101040   7/23/2019   Bill      10/2/2019     G0283             48.00
134248   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97010             60.00
134249   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     G0283             48.00
134250   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     98941             97.00
134251   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97140             79.00
134252   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97530             99.00
134253   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97039             48.00
134254   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     99212            115.00
134255   Florida   Spine   0638832380101028   6/27/2019   Bill      10/2/2019     97110             84.00
134256   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     97010             60.00
134257   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     G0283             48.00
134258   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     97110             84.00
134259   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     97039             48.00
134260   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     99212            115.00
134261   Florida   Spine   0367213410101097   8/1/2019    Bill      10/2/2019     97140             79.00
134262   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     99213            212.00
134263   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97010             60.00
134264   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     G0283             48.00
134265   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97140             79.00
134266   Florida   Spine   0581211860101013   6/17/2019   Bill      10/2/2019     97530             99.00
134267   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     97010             60.00
134268   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     97035             48.00
134269   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     97140             79.00
134270   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     97530             99.00
134271   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     G0283             48.00
134272   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     99211             84.00
134273   Florida   Spine   0587121220101039   7/20/2019   Bill      10/2/2019     99211             84.00
134274   Florida   Spine   0587121220101039   7/20/2019   Bill      10/2/2019     97010             60.00
134275   Florida   Spine   0587121220101039   7/20/2019   Bill      10/2/2019     G0283             48.00
134276   Florida   Spine   0587121220101039   7/20/2019   Bill      10/2/2019     98940             79.00
134277   Florida   Spine   0615444000101029   7/28/2019   Bill      10/2/2019     97010             60.00
134278   Florida   Spine   0615444000101029   7/28/2019   Bill      10/2/2019     97140             79.00
134279   Florida   Spine   0615444000101029   7/28/2019   Bill      10/2/2019     G0283             48.00
134280   Florida   Spine   0615444000101029   7/28/2019   Bill      10/2/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2634 of
                                                   2767

134281   Florida   Spine   0615444000101029   7/28/2019   Bill      10/2/2019     97110             84.00
134282   Florida   Spine   0615444000101029   7/28/2019   Bill      10/2/2019     99212            115.00
134283   Florida   Spine   0296271760101071   6/13/2019   Bill      10/2/2019     99211             84.00
134284   Florida   Spine   0296271760101071   6/13/2019   Bill      10/2/2019     97010             60.00
134285   Florida   Spine   0296271760101071   6/13/2019   Bill      10/2/2019     97110             84.00
134286   Florida   Spine   0296271760101071   6/13/2019   Bill      10/2/2019     97112             84.00
134287   Florida   Spine   0296271760101071   6/13/2019   Bill      10/2/2019     97140             79.00
134288   Florida   Spine   0296271760101071   6/13/2019   Bill      10/2/2019     97530             99.00
134289   Florida   Spine   0296271760101071   6/13/2019   Bill      10/2/2019     G0283             48.00
134290   Florida   Spine   0184274100101179   8/31/2019   Bill      10/2/2019     99211             84.00
134291   Florida   Spine   0184274100101179   8/31/2019   Bill      10/2/2019     97039             48.00
134292   Florida   Spine   0184274100101179   8/31/2019   Bill      10/2/2019     97010             60.00
134293   Florida   Spine   0184274100101179   8/31/2019   Bill      10/2/2019     G0283             48.00
134294   Florida   Spine   0184274100101179   8/31/2019   Bill      10/2/2019     97140             79.00
134295   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     99211             84.00
134296   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     97010             60.00
134297   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     G0283             48.00
134298   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     97140             79.00
134299   Florida   Spine   0411217460101051   6/20/2019   Bill      10/2/2019     97039             48.00
134300   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     G0283             48.00
134301   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97010             60.00
134302   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97035             48.00
134303   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97039             48.00
134304   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97140             79.00
134305   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     99211             84.00
134306   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     G0283             48.00
134307   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97010             60.00
134308   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97039             48.00
134309   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97035             48.00
134310   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97140             79.00
134311   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     97530             99.00
134312   Florida   Spine   8669009370000001   9/4/2019    Bill      10/2/2019     99211             84.00
134313   Florida   Spine   0101034040101040   9/20/2019   Bill      10/2/2019     99203            302.00
134314   Florida   Spine   0101034040101040   9/20/2019   Bill      10/2/2019     A4556             24.00
134315   Florida   Spine   0101034040101040   9/20/2019   Bill      10/2/2019     97010             60.00
134316   Florida   Spine   0101034040101040   9/20/2019   Bill      10/2/2019     G0283             48.00
134317   Florida   Spine   0101034040101040   9/20/2019   Bill      10/2/2019     97035             48.00
134318   Florida   Spine   0101034040101040   9/20/2019   Bill      10/2/2019     97140             79.00
134319   Florida   Spine   0184274100101180   9/1/2019    Bill      10/2/2019     99211             84.00
134320   Florida   Spine   0184274100101180   9/1/2019    Bill      10/2/2019     97039             48.00
134321   Florida   Spine   0184274100101180   9/1/2019    Bill      10/2/2019     97010             60.00
134322   Florida   Spine   0184274100101180   9/1/2019    Bill      10/2/2019     G0283             48.00
134323   Florida   Spine   0184274100101180   9/1/2019    Bill      10/2/2019     97140             79.00
134324   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     G0283             48.00
134325   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     97530             99.00
134326   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     97140             79.00
134327   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     97035             48.00
134328   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     97010             60.00
134329   Florida   Spine   0585912230101016   9/2/2019    Bill      10/2/2019     99211             84.00
134330   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     99211             84.00
134331   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2635 of
                                                   2767

134332   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     G0283               48.00
134333   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97140               79.00
134334   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97110               84.00
134335   Florida   Spine   0556929220101024   8/21/2019   Bill      10/2/2019     97112               84.00
134336   Florida   Spine   0562968810101046   5/27/2019   Bill      10/2/2019     97012               60.00
134337   Florida   Spine   0562968810101046   5/27/2019   Bill      10/2/2019     97140               79.00
134338   Florida   Spine   0562968810101046   5/27/2019   Bill      10/2/2019     97530               99.00
134339   Florida   Spine   0562968810101046   5/27/2019   Bill      10/2/2019     97035               48.00
134340   Florida   Spine   0592518350101015   5/8/2019    Bill      10/2/2019     97035               48.00
134341   Florida   Spine   0592518350101015   5/8/2019    Bill      10/2/2019     97140               79.00
134342   Florida   Spine   0592518350101015   5/8/2019    Bill      10/2/2019     97530               99.00
134343   Florida   Spine   0360445530101162   8/14/2019   Bill      10/2/2019     99211               84.00
134344   Florida   Spine   0360445530101162   8/14/2019   Bill      10/2/2019     97010               60.00
134345   Florida   Spine   0360445530101162   8/14/2019   Bill      10/2/2019     G0283               48.00
134346   Florida   Spine   0360445530101162   8/14/2019   Bill      10/2/2019     97039               48.00
134347   Florida   Spine   0360445530101162   8/14/2019   Bill      10/2/2019     97035               48.00
134348   Florida   Spine   0360445530101162   8/14/2019   Bill      10/2/2019     97530               99.00
134349   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     97010               60.00
134350   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     97035               48.00
134351   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     97140               79.00
134352   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     97530               99.00
134353   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     G0283               48.00
134354   Florida   Spine   0636312860000001   8/30/2019   Bill      10/2/2019     99211               84.00
134355   Florida   Spine   0587121220101039   7/20/2019   Bill      10/2/2019     97010               60.00
134356   Florida   Spine   0587121220101039   7/20/2019   Bill      10/2/2019     97112               84.00
134357   Florida   Spine   0587121220101039   7/20/2019   Bill      10/2/2019     97140               79.00
134358   Florida   Spine   0587121220101039   7/20/2019   Bill      10/2/2019     97530               99.00
134359   Florida   Spine   0587121220101039   7/20/2019   Bill      10/2/2019     G0283               48.00
134360   Florida   Spine   0587121220101039   7/20/2019   Bill      10/2/2019     97110               84.00
134361   Florida   Spine   0587121220101039   7/20/2019   Bill      10/2/2019     99213              212.00
134362   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     G0283               48.00
134363   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97010               60.00
134364   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97035               48.00
134365   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97039               48.00
134366   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97140               79.00
134367   Florida   Spine   0649413730000001   9/13/2019   Bill      10/2/2019     97530               99.00
134368   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     72141            2,145.00
134369   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     72148            2,145.00
134370   Florida   Spine   0461277320101055   8/26/2019   Bill      10/3/2019     72141            2,145.00
134371   Florida   Spine   0461277320101055   8/26/2019   Bill      10/3/2019     72148            2,145.00
134372   Florida   Spine   0461277320101055   8/26/2019   Bill      10/3/2019     73221            1,925.00
134373   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     99203              302.00
134374   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97010               60.00
134375   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97012               60.00
134376   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97140               79.00
134377   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     A4556               24.00
134378   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     G0283               48.00
134379   Florida   Spine   0598962250101051   3/5/2019    Bill      10/3/2019     99213              385.00
134380   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     99211               84.00
134381   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97010               60.00
134382   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     G0283               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2636 of
                                                   2767

134383   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97035             48.00
134384   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97140             79.00
134385   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97530             99.00
134386   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     99211             84.00
134387   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     G0283             48.00
134388   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97140             79.00
134389   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97010             60.00
134390   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97530             99.00
134391   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97035             48.00
134392   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     99211             84.00
134393   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     G0283             48.00
134394   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     97010             60.00
134395   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     97140             79.00
134396   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     97530             99.00
134397   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     97110             84.00
134398   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97140             79.00
134399   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97035             48.00
134400   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97530             99.00
134401   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     99211             84.00
134402   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     G0283             48.00
134403   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97010             60.00
134404   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97010             60.00
134405   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97012             60.00
134406   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97039             48.00
134407   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97140             79.00
134408   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97530             99.00
134409   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     G0283             48.00
134410   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     98941             97.00
134411   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     G0283             48.00
134412   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97010             60.00
134413   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97140             79.00
134414   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97530             99.00
134415   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97035             48.00
134416   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97012             60.00
134417   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     98940             79.00
134418   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     99211             84.00
134419   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97010             60.00
134420   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     G0283             48.00
134421   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97035             48.00
134422   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97140             79.00
134423   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97530             99.00
134424   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     99212            115.00
134425   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97010             60.00
134426   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97140             79.00
134427   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     G0283             48.00
134428   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97110             84.00
134429   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97112             84.00
134430   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     99211             84.00
134431   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     G0283             48.00
134432   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97140             79.00
134433   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2637 of
                                                   2767

134434   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97530             99.00
134435   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97039             48.00
134436   Florida   Spine   0660353670101025   7/3/2019    Bill      10/3/2019     97010             60.00
134437   Florida   Spine   0660353670101025   7/3/2019    Bill      10/3/2019     97140             79.00
134438   Florida   Spine   0660353670101025   7/3/2019    Bill      10/3/2019     G0283             48.00
134439   Florida   Spine   0660353670101025   7/3/2019    Bill      10/3/2019     97035             48.00
134440   Florida   Spine   0660353670101025   7/3/2019    Bill      10/3/2019     99211             84.00
134441   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     99203            302.00
134442   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     G0283             48.00
134443   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97010             60.00
134444   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97035             48.00
134445   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97140             79.00
134446   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     A4556             24.00
134447   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97140             79.00
134448   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97035             48.00
134449   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97530             99.00
134450   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     99211             84.00
134451   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     G0283             48.00
134452   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97010             60.00
134453   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     99211             84.00
134454   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     97010             60.00
134455   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     G0283             48.00
134456   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     97530             99.00
134457   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     97110             84.00
134458   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     99211             84.00
134459   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97010             60.00
134460   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     G0283             48.00
134461   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97035             48.00
134462   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97140             79.00
134463   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97530             99.00
134464   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     99211             84.00
134465   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     G0283             48.00
134466   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97140             79.00
134467   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97010             60.00
134468   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97530             99.00
134469   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97035             48.00
134470   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     99211             84.00
134471   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97010             60.00
134472   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97140             79.00
134473   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     G0283             48.00
134474   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97110             84.00
134475   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97112             84.00
134476   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     99211             84.00
134477   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     G0283             48.00
134478   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     97010             60.00
134479   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     97140             79.00
134480   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     97530             99.00
134481   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     97110             84.00
134482   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     98941             97.00
134483   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97010             60.00
134484   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2638 of
                                                   2767

134485   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97039             48.00
134486   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97140             79.00
134487   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97530             99.00
134488   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     A4556             24.00
134489   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     G0283             48.00
134490   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97140             79.00
134491   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97035             48.00
134492   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97530             99.00
134493   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     99211             84.00
134494   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     G0283             48.00
134495   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97010             60.00
134496   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     99213            302.00
134497   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     G0283             48.00
134498   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97010             60.00
134499   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97035             48.00
134500   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97140             79.00
134501   Florida   Spine   0332772860101065   5/17/2019   Bill      10/3/2019     99211             84.00
134502   Florida   Spine   0332772860101065   5/17/2019   Bill      10/3/2019     97010             60.00
134503   Florida   Spine   0332772860101065   5/17/2019   Bill      10/3/2019     G0283             48.00
134504   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     97010             60.00
134505   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     G0283             48.00
134506   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     99211             84.00
134507   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     97012             60.00
134508   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     97530             99.00
134509   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     98941             97.00
134510   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97010             60.00
134511   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97035             48.00
134512   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97039             48.00
134513   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97140             79.00
134514   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97530             99.00
134515   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     A4556             24.00
134516   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     G0283             48.00
134517   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97012             60.00
134518   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     98941             97.00
134519   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     G0283             48.00
134520   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97010             60.00
134521   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97140             79.00
134522   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97530             99.00
134523   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97035             48.00
134524   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     99211             84.00
134525   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97010             60.00
134526   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97140             79.00
134527   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     G0283             48.00
134528   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97530             99.00
134529   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     99211             84.00
134530   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97035             48.00
134531   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     99211             84.00
134532   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     97010             60.00
134533   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     G0283             48.00
134534   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     97530             99.00
134535   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2639 of
                                                   2767

134536   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     97140            79.00
134537   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     99211            84.00
134538   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97010            60.00
134539   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     G0283            48.00
134540   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97035            48.00
134541   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97140            79.00
134542   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97530            99.00
134543   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     98941            97.00
134544   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     99211            84.00
134545   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97010            60.00
134546   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97140            79.00
134547   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     G0283            48.00
134548   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97110            84.00
134549   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97112            84.00
134550   Florida   Spine   0581581640101025   8/9/2019    Bill      10/3/2019     97012            60.00
134551   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     99211            84.00
134552   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     G0283            48.00
134553   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97140            79.00
134554   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97010            60.00
134555   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97530            99.00
134556   Florida   Spine   0632549510101019   8/17/2019   Bill      10/3/2019     97039            48.00
134557   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     99211            84.00
134558   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     G0283            48.00
134559   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     97010            60.00
134560   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     97140            79.00
134561   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     97530            99.00
134562   Florida   Spine   0567616640101027   8/26/2019   Bill      10/3/2019     97110            84.00
134563   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     98941            97.00
134564   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97010            60.00
134565   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97035            48.00
134566   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97039            48.00
134567   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97140            79.00
134568   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97530            99.00
134569   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     G0283            48.00
134570   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     98941            97.00
134571   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97010            60.00
134572   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97035            48.00
134573   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97039            48.00
134574   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97140            79.00
134575   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97530            99.00
134576   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     G0283            48.00
134577   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     97010            60.00
134578   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     G0283            48.00
134579   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     99211            84.00
134580   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     97012            60.00
134581   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     97530            99.00
134582   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     97140            79.00
134583   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     G0283            48.00
134584   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97010            60.00
134585   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97035            48.00
134586   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2640 of
                                                   2767

134587   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     99211            84.00
134588   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97530            99.00
134589   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     99211            84.00
134590   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97010            60.00
134591   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     G0283            48.00
134592   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97035            48.00
134593   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97140            79.00
134594   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97530            99.00
134595   Florida   Spine   0653584250101022   6/17/2019   Bill      10/3/2019     99211            84.00
134596   Florida   Spine   0653584250101022   6/17/2019   Bill      10/3/2019     G0283            48.00
134597   Florida   Spine   0653584250101022   6/17/2019   Bill      10/3/2019     97140            79.00
134598   Florida   Spine   0653584250101022   6/17/2019   Bill      10/3/2019     97010            60.00
134599   Florida   Spine   0653584250101022   6/17/2019   Bill      10/3/2019     97530            99.00
134600   Florida   Spine   0653584250101022   6/17/2019   Bill      10/3/2019     97112            84.00
134601   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     98941            97.00
134602   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97010            60.00
134603   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97035            48.00
134604   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97039            48.00
134605   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97140            79.00
134606   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97530            99.00
134607   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     G0283            48.00
134608   Florida   Spine   0653584250101022   6/17/2019   Bill      10/3/2019     99211            84.00
134609   Florida   Spine   0653584250101022   6/17/2019   Bill      10/3/2019     97010            60.00
134610   Florida   Spine   0653584250101022   6/17/2019   Bill      10/3/2019     97110            84.00
134611   Florida   Spine   0653584250101022   6/17/2019   Bill      10/3/2019     97140            79.00
134612   Florida   Spine   0653584250101022   6/17/2019   Bill      10/3/2019     97530            99.00
134613   Florida   Spine   0653584250101022   6/17/2019   Bill      10/3/2019     G0283            48.00
134614   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     G0283            48.00
134615   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97010            60.00
134616   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97035            48.00
134617   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97140            79.00
134618   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     99211            84.00
134619   Florida   Spine   0438744160101032   9/10/2019   Bill      10/3/2019     97530            99.00
134620   Florida   Spine   0497123140101189   6/3/2019    Bill      10/3/2019     99211            84.00
134621   Florida   Spine   0497123140101189   6/3/2019    Bill      10/3/2019     97140            79.00
134622   Florida   Spine   0497123140101189   6/3/2019    Bill      10/3/2019     97530            99.00
134623   Florida   Spine   0497123140101189   6/3/2019    Bill      10/3/2019     97010            60.00
134624   Florida   Spine   0497123140101189   6/3/2019    Bill      10/3/2019     97112            84.00
134625   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97140            79.00
134626   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97035            48.00
134627   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97530            99.00
134628   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     99211            84.00
134629   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     G0283            48.00
134630   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97010            60.00
134631   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     98941            97.00
134632   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97010            60.00
134633   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97035            48.00
134634   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97039            48.00
134635   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97140            79.00
134636   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97530            99.00
134637   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2641 of
                                                   2767

134638   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     97010            60.00
134639   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     G0283            48.00
134640   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     99211            84.00
134641   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     97012            60.00
134642   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     97530            99.00
134643   Florida   Spine   0583333620101014   6/26/2019   Bill      10/3/2019     97140            79.00
134644   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     99211            84.00
134645   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     97010            60.00
134646   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     G0283            48.00
134647   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     97530            99.00
134648   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     97140            79.00
134649   Florida   Spine   0634319960101028   7/10/2019   Bill      10/3/2019     97112            84.00
134650   Florida   Spine   0567616640101026   2/19/2019   Bill      10/3/2019     99211            84.00
134651   Florida   Spine   0567616640101026   2/19/2019   Bill      10/3/2019     G0283            48.00
134652   Florida   Spine   0567616640101026   2/19/2019   Bill      10/3/2019     97010            60.00
134653   Florida   Spine   0567616640101026   2/19/2019   Bill      10/3/2019     97140            79.00
134654   Florida   Spine   0567616640101026   2/19/2019   Bill      10/3/2019     97530            99.00
134655   Florida   Spine   0567616640101026   2/19/2019   Bill      10/3/2019     97110            84.00
134656   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     99211            84.00
134657   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97010            60.00
134658   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     G0283            48.00
134659   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97035            48.00
134660   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97140            79.00
134661   Florida   Spine   0306448980101094   9/14/2019   Bill      10/3/2019     97530            99.00
134662   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     98941            97.00
134663   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97010            60.00
134664   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97035            48.00
134665   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97039            48.00
134666   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97140            79.00
134667   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     97530            99.00
134668   Florida   Spine   8667490080000002   9/13/2019   Bill      10/3/2019     G0283            48.00
134669   Florida   Spine   0461277320101055   8/26/2019   Bill      10/3/2019     99211            84.00
134670   Florida   Spine   0461277320101055   8/26/2019   Bill      10/3/2019     97010            60.00
134671   Florida   Spine   0461277320101055   8/26/2019   Bill      10/3/2019     97035            48.00
134672   Florida   Spine   0461277320101055   8/26/2019   Bill      10/3/2019     97112            84.00
134673   Florida   Spine   0461277320101055   8/26/2019   Bill      10/3/2019     97140            79.00
134674   Florida   Spine   0461277320101055   8/26/2019   Bill      10/3/2019     97530            99.00
134675   Florida   Spine   0461277320101055   8/26/2019   Bill      10/3/2019     G0283            48.00
134676   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     98941            97.00
134677   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97010            60.00
134678   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97012            60.00
134679   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97035            48.00
134680   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97140            79.00
134681   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     97530            99.00
134682   Florida   Spine   0484660270101090   9/12/2019   Bill      10/3/2019     G0283            48.00
134683   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     98941            97.00
134684   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97010            60.00
134685   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97035            48.00
134686   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97140            79.00
134687   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97530            99.00
134688   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2642 of
                                                   2767

134689   Florida   Spine   0634988260101020   9/13/2019   Bill      10/3/2019     97012               60.00
134690   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     99211               84.00
134691   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97010               60.00
134692   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97140               79.00
134693   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     G0283               48.00
134694   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97530               99.00
134695   Florida   Spine   0552656020101030   8/29/2019   Bill      10/3/2019     97035               48.00
134696   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     G0283               48.00
134697   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97010               60.00
134698   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97140               79.00
134699   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97530               99.00
134700   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97035               48.00
134701   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     99211               84.00
134702   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97010               60.00
134703   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97140               79.00
134704   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     G0283               48.00
134705   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97530               99.00
134706   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     99211               84.00
134707   Florida   Spine   0448293010101203   8/18/2019   Bill      10/3/2019     97035               48.00
134708   Florida   Spine   0319842930101051   9/18/2018   Bill      10/4/2019     99203              500.00
134709   Florida   Spine   0319842930101051   9/18/2018   Bill      10/4/2019     99213              350.00
134710   Florida   Spine   0657143880101013   5/27/2019   Bill      10/8/2019     G0283               48.00
134711   Florida   Spine   0657143880101013   5/27/2019   Bill      10/8/2019     97010               60.00
134712   Florida   Spine   0657143880101013   5/27/2019   Bill      10/8/2019     97140               79.00
134713   Florida   Spine   0657143880101013   5/27/2019   Bill      10/8/2019     97012               60.00
134714   Florida   Spine   0657143880101013   5/27/2019   Bill      10/8/2019     97112               84.00
134715   Florida   Spine   0657143880101013   5/27/2019   Bill      10/8/2019     97110               84.00
134716   Florida   Spine   0657143880101013   5/27/2019   Bill      10/8/2019     99213              212.00
134717   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     99213              212.00
134718   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     A4556               24.00
134719   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97010               60.00
134720   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97140               79.00
134721   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97035               48.00
134722   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     G0283               48.00
134723   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     99211               84.00
134724   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97010               60.00
134725   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97035               48.00
134726   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97140               79.00
134727   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     G0283               48.00
134728   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97112               84.00
134729   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97530               99.00
134730   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     72141            2,145.00
134731   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     72148            2,145.00
134732   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     99211               84.00
134733   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97010               60.00
134734   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97035               48.00
134735   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97112               84.00
134736   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97140               79.00
134737   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97530               99.00
134738   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     G0283               48.00
134739   Florida   Spine   0594777310101022   6/4/2019    Bill      10/8/2019     97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2643 of
                                                   2767

134740   Florida   Spine   0594777310101022   6/4/2019   Bill       10/8/2019     97035               48.00
134741   Florida   Spine   0594777310101022   6/4/2019   Bill       10/8/2019     97112               84.00
134742   Florida   Spine   0594777310101022   6/4/2019   Bill       10/8/2019     97140               79.00
134743   Florida   Spine   0594777310101022   6/4/2019   Bill       10/8/2019     97530               99.00
134744   Florida   Spine   0594777310101022   6/4/2019   Bill       10/8/2019     G0283               48.00
134745   Florida   Spine   0594777310101022   6/4/2019   Bill       10/8/2019     99211               84.00
134746   Florida   Spine   0533902990101068   1/3/2019   Bill       10/8/2019     97010               60.00
134747   Florida   Spine   0533902990101068   1/3/2019   Bill       10/8/2019     97140               79.00
134748   Florida   Spine   0533902990101068   1/3/2019   Bill       10/8/2019     97530               99.00
134749   Florida   Spine   0533902990101068   1/3/2019   Bill       10/8/2019     G0283               48.00
134750   Florida   Spine   0533902990101068   1/3/2019   Bill       10/8/2019     97035               48.00
134751   Florida   Spine   0533902990101068   1/3/2019   Bill       10/8/2019     99211               84.00
134752   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99203              275.00
134753   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140               72.00
134754   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035               44.00
134755   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010               60.00
134756   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283               44.00
134757   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     A4556               22.00
134758   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211               77.00
134759   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530               90.00
134760   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112               77.00
134761   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140               72.00
134762   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035               44.00
134763   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010               60.00
134764   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283               44.00
134765   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211               77.00
134766   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530               90.00
134767   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140               72.00
134768   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035               44.00
134769   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010               60.00
134770   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283               44.00
134771   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     73221            1,750.00
134772   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     72148            1,950.00
134773   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211               77.00
134774   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530               90.00
134775   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112               77.00
134776   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140               72.00
134777   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035               44.00
134778   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010               60.00
134779   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283               44.00
134780   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99204              700.00
134781   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211               77.00
134782   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530               90.00
134783   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140               72.00
134784   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035               44.00
134785   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010               60.00
134786   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283               44.00
134787   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211               77.00
134788   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530               90.00
134789   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140               72.00
134790   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035               44.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2644 of
                                                   2767

134791   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134792   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             44.00
134793   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             77.00
134794   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             90.00
134795   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             77.00
134796   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             72.00
134797   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035             44.00
134798   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134799   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             44.00
134800   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             77.00
134801   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             90.00
134802   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             77.00
134803   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             72.00
134804   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035             44.00
134805   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134806   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             44.00
134807   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             77.00
134808   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             90.00
134809   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             77.00
134810   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             72.00
134811   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035             44.00
134812   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134813   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             44.00
134814   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             77.00
134815   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             90.00
134816   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             77.00
134817   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             72.00
134818   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035             44.00
134819   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134820   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             44.00
134821   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             90.00
134822   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             77.00
134823   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             72.00
134824   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035             44.00
134825   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134826   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             44.00
134827   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             77.00
134828   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             90.00
134829   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             77.00
134830   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             72.00
134831   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035             44.00
134832   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134833   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             44.00
134834   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99213            350.00
134835   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     20610            300.00
134836   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     J2001            105.00
134837   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     J1020             35.00
134838   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             77.00
134839   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134840   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     73030            150.00
134841   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99215            550.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2645 of
                                                   2767

134842   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             77.00
134843   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             90.00
134844   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             77.00
134845   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             72.00
134846   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134847   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             44.00
134848   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             77.00
134849   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             90.00
134850   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             77.00
134851   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             72.00
134852   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134853   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             44.00
134854   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             77.00
134855   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             90.00
134856   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             77.00
134857   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             72.00
134858   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134859   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             44.00
134860   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     98943             72.00
134861   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99212            105.00
134862   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             90.00
134863   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110             77.00
134864   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             77.00
134865   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             72.00
134866   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134867   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             44.00
134868   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             84.00
134869   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             99.00
134870   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110             84.00
134871   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             84.00
134872   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             79.00
134873   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134874   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             48.00
134875   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             84.00
134876   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             99.00
134877   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110             84.00
134878   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             79.00
134879   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134880   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             48.00
134881   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             84.00
134882   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             99.00
134883   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110             84.00
134884   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             79.00
134885   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134886   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             48.00
134887   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             84.00
134888   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             99.00
134889   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110             84.00
134890   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             84.00
134891   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             79.00
134892   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2646 of
                                                   2767

134893   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283            48.00
134894   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211            84.00
134895   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530            99.00
134896   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110            84.00
134897   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140            79.00
134898   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010            60.00
134899   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283            48.00
134900   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211            84.00
134901   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530            99.00
134902   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110            84.00
134903   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112            84.00
134904   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140            79.00
134905   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010            60.00
134906   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283            48.00
134907   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211            84.00
134908   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530            99.00
134909   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110            84.00
134910   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112            84.00
134911   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140            79.00
134912   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010            60.00
134913   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283            48.00
134914   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211            84.00
134915   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530            99.00
134916   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110            84.00
134917   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112            84.00
134918   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140            79.00
134919   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010            60.00
134920   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283            48.00
134921   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211            84.00
134922   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530            99.00
134923   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110            84.00
134924   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112            84.00
134925   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140            79.00
134926   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010            60.00
134927   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283            48.00
134928   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211            84.00
134929   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530            99.00
134930   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110            84.00
134931   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112            84.00
134932   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140            79.00
134933   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010            60.00
134934   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283            48.00
134935   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211            84.00
134936   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530            99.00
134937   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110            84.00
134938   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112            84.00
134939   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140            79.00
134940   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010            60.00
134941   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283            48.00
134942   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211            84.00
134943   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2647 of
                                                   2767

134944   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110             84.00
134945   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             84.00
134946   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             79.00
134947   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134948   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             48.00
134949   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             84.00
134950   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             99.00
134951   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110             84.00
134952   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             84.00
134953   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             79.00
134954   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134955   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             48.00
134956   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             84.00
134957   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             99.00
134958   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110             84.00
134959   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             84.00
134960   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             79.00
134961   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134962   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             48.00
134963   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99213            385.00
134964   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     20610            330.00
134965   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     J2001             38.50
134966   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     J1020             35.00
134967   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             84.00
134968   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             99.00
134969   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110             84.00
134970   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             84.00
134971   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             79.00
134972   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134973   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             48.00
134974   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             84.00
134975   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             99.00
134976   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110             84.00
134977   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             84.00
134978   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             79.00
134979   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134980   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             48.00
134981   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             84.00
134982   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             99.00
134983   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110             84.00
134984   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97112             84.00
134985   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             79.00
134986   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134987   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     G0283             48.00
134988   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             84.00
134989   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97530             99.00
134990   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97110             84.00
134991   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97140             79.00
134992   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97035             48.00
134993   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     97010             60.00
134994   Florida   Spine   0291948240101138   1/8/2019   Bill       10/9/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2648 of
                                                   2767

134995   Florida   Spine   0291948240101138   1/8/2019    Bill      10/9/2019     97530               99.00
134996   Florida   Spine   0291948240101138   1/8/2019    Bill      10/9/2019     97110               84.00
134997   Florida   Spine   0291948240101138   1/8/2019    Bill      10/9/2019     97112               84.00
134998   Florida   Spine   0291948240101138   1/8/2019    Bill      10/9/2019     97140               79.00
134999   Florida   Spine   0291948240101138   1/8/2019    Bill      10/9/2019     97010               60.00
135000   Florida   Spine   0291948240101138   1/8/2019    Bill      10/9/2019     G0283               48.00
135001   Florida   Spine   0291948240101138   1/8/2019    Bill      10/9/2019     99213              212.00
135002   Florida   Spine   0291948240101138   1/8/2019    Bill      10/9/2019     99213              385.00
135003   Florida   Spine   0291948240101138   1/8/2019    Bill      10/9/2019     20610              330.00
135004   Florida   Spine   0291948240101138   1/8/2019    Bill      10/9/2019     J2001               38.50
135005   Florida   Spine   0291948240101138   1/8/2019    Bill      10/9/2019     J1020               35.00
135006   Florida   Spine   0360690470101017   6/21/2017   Bill      10/9/2019     99203              550.00
135007   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     99204              770.00
135008   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     99213              385.00
135009   Florida   Spine   0592518350101015   5/8/2019    Bill      10/9/2019     99213              385.00
135010   Florida   Spine   0506987650101022   7/20/2019   Bill      10/9/2019     99203              550.00
135011   Florida   Spine   0506987650101022   7/20/2019   Bill      10/9/2019     99203              550.00
135012   Florida   Spine   0383405480101102   7/12/2019   Bill      10/9/2019     99203              550.00
135013   Florida   Spine   0524739750101016   3/13/2019   Bill      10/9/2019     64493            3,960.00
135014   Florida   Spine   0524739750101016   3/13/2019   Bill      10/9/2019     64494            1,980.00
135015   Florida   Spine   0524739750101016   3/13/2019   Bill      10/9/2019     64495            1,980.00
135016   Florida   Spine   0524739750101016   3/13/2019   Bill      10/9/2019     Q9965               25.00
135017   Florida   Spine   0524739750101016   3/13/2019   Bill      10/9/2019     J2795               25.00
135018   Florida   Spine   0524739750101016   3/13/2019   Bill      10/9/2019     J1885               35.00
135019   Florida   Spine   0360612540000001   9/6/2019    Bill      10/9/2019     99203              550.00
135020   Florida   Spine   0641132450101031   7/7/2019    Bill      10/9/2019     99213              385.00
135021   Florida   Spine   0183203100101087   4/29/2019   Bill      10/9/2019     99213              385.00
135022   Florida   Spine   0613556410101026   5/5/2019    Bill      10/9/2019     99203              550.00
135023   Florida   Spine   0613556410101026   5/5/2019    Bill      10/9/2019     99203              550.00
135024   Florida   Spine   0543037060101025   4/9/2019    Bill      10/9/2019     23350              400.00
135025   Florida   Spine   0543037060101025   4/9/2019    Bill      10/9/2019     20611            1,210.00
135026   Florida   Spine   0543037060101025   4/9/2019    Bill      10/9/2019     Q9965               25.00
135027   Florida   Spine   0543037060101025   4/9/2019    Bill      10/9/2019     J1885               35.00
135028   Florida   Spine   0289339120101062   4/28/2019   Bill      10/9/2019     64479            1,540.00
135029   Florida   Spine   0289339120101062   4/28/2019   Bill      10/9/2019     64480            1,980.00
135030   Florida   Spine   0289339120101062   4/28/2019   Bill      10/9/2019     J3301               77.00
135031   Florida   Spine   0289339120101062   4/28/2019   Bill      10/9/2019     J2001               77.00
135032   Florida   Spine   0289339120101062   4/28/2019   Bill      10/9/2019     Q9965               25.00
135033   Florida   Spine   0289339120101062   4/28/2019   Bill      10/9/2019     J2795               25.00
135034   Florida   Spine   0431410970101077   1/20/2017   Bill      10/9/2019     99213              385.00
135035   Florida   Spine   0431410970101077   1/20/2017   Bill      10/9/2019     64483            1,540.00
135036   Florida   Spine   0431410970101077   1/20/2017   Bill      10/9/2019     64484            2,088.00
135037   Florida   Spine   0431410970101077   1/20/2017   Bill      10/9/2019     J2001               38.50
135038   Florida   Spine   0431410970101077   1/20/2017   Bill      10/9/2019     Q9965               25.00
135039   Florida   Spine   0431410970101077   1/20/2017   Bill      10/9/2019     J2795               25.00
135040   Florida   Spine   0626395640101018   5/18/2019   Bill      10/9/2019     99205              880.00
135041   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     99204              770.00
135042   Florida   Spine   0638300150101017   9/11/2019   Bill      10/9/2019     99203              302.00
135043   Florida   Spine   0638300150101017   9/11/2019   Bill      10/9/2019     97010               60.00
135044   Florida   Spine   0638300150101017   9/11/2019   Bill      10/9/2019     A4556               24.00
135045   Florida   Spine   0638300150101017   9/11/2019   Bill      10/9/2019     G0283               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2649 of
                                                   2767

135046   Florida   Spine   0638300150101017   9/11/2019   Bill      10/9/2019     97140             79.00
135047   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     97010             60.00
135048   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     97012             60.00
135049   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     97140             79.00
135050   Florida   Spine   0638300150101017   9/11/2019   Bill      10/9/2019     99203            302.00
135051   Florida   Spine   0638300150101017   9/11/2019   Bill      10/9/2019     97010             60.00
135052   Florida   Spine   0638300150101017   9/11/2019   Bill      10/9/2019     A4556             24.00
135053   Florida   Spine   0638300150101017   9/11/2019   Bill      10/9/2019     G0283             48.00
135054   Florida   Spine   0638300150101017   9/11/2019   Bill      10/9/2019     97140             79.00
135055   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99203            550.00
135056   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99203            550.00
135057   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99203            550.00
135058   Florida   Spine   0653367410101011   6/4/2019    Bill      10/9/2019     99211             84.00
135059   Florida   Spine   0653367410101011   6/4/2019    Bill      10/9/2019     97010             60.00
135060   Florida   Spine   0653367410101011   6/4/2019    Bill      10/9/2019     97140             79.00
135061   Florida   Spine   0653367410101011   6/4/2019    Bill      10/9/2019     97530             99.00
135062   Florida   Spine   0418597840101035   7/15/2019   Bill      10/9/2019     99211             84.00
135063   Florida   Spine   0418597840101035   7/15/2019   Bill      10/9/2019     G0283             48.00
135064   Florida   Spine   0418597840101035   7/15/2019   Bill      10/9/2019     97530             99.00
135065   Florida   Spine   0418597840101035   7/15/2019   Bill      10/9/2019     97140             79.00
135066   Florida   Spine   0418597840101035   7/15/2019   Bill      10/9/2019     97010             60.00
135067   Florida   Spine   0418597840101035   7/15/2019   Bill      10/9/2019     97112             84.00
135068   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97010             60.00
135069   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97035             48.00
135070   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97140             79.00
135071   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97530             99.00
135072   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     G0283             48.00
135073   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97112             84.00
135074   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99211             84.00
135075   Florida   Spine   0584659790000001   9/17/2019   Bill      10/9/2019     97010             60.00
135076   Florida   Spine   0584659790000001   9/17/2019   Bill      10/9/2019     97035             48.00
135077   Florida   Spine   0584659790000001   9/17/2019   Bill      10/9/2019     97140             79.00
135078   Florida   Spine   0584659790000001   9/17/2019   Bill      10/9/2019     G0283             48.00
135079   Florida   Spine   0584659790000001   9/17/2019   Bill      10/9/2019     99211             84.00
135080   Florida   Spine   0584659790000001   9/17/2019   Bill      10/9/2019     97530             99.00
135081   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97010             60.00
135082   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97140             79.00
135083   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97530             99.00
135084   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     G0283             48.00
135085   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99211             84.00
135086   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97035             48.00
135087   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     99211             84.00
135088   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     97010             60.00
135089   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     97035             48.00
135090   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     97140             79.00
135091   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     97530             99.00
135092   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     G0283             48.00
135093   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     97010             60.00
135094   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     97035             48.00
135095   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     97140             79.00
135096   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2650 of
                                                   2767

135097   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     97530               99.00
135098   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     G0283               48.00
135099   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     97112               84.00
135100   Florida   Spine   0394218770101106   9/9/2019    Bill      10/9/2019     99211               84.00
135101   Florida   Spine   0394218770101106   9/9/2019    Bill      10/9/2019     97010               60.00
135102   Florida   Spine   0394218770101106   9/9/2019    Bill      10/9/2019     G0283               48.00
135103   Florida   Spine   0394218770101106   9/9/2019    Bill      10/9/2019     97140               79.00
135104   Florida   Spine   0394218770101106   9/9/2019    Bill      10/9/2019     97035               48.00
135105   Florida   Spine   0394218770101106   9/9/2019    Bill      10/9/2019     97530               99.00
135106   Florida   Spine   0438744160101032   9/10/2019   Bill      10/9/2019     G0283               48.00
135107   Florida   Spine   0438744160101032   9/10/2019   Bill      10/9/2019     97010               60.00
135108   Florida   Spine   0438744160101032   9/10/2019   Bill      10/9/2019     97035               48.00
135109   Florida   Spine   0438744160101032   9/10/2019   Bill      10/9/2019     97140               79.00
135110   Florida   Spine   0438744160101032   9/10/2019   Bill      10/9/2019     97530               99.00
135111   Florida   Spine   0438744160101032   9/10/2019   Bill      10/9/2019     99211               84.00
135112   Florida   Spine   0528774320101028   3/21/2017   Bill      10/9/2019     99213              385.00
135113   Florida   Spine   0638832380101028   6/27/2019   Bill      10/9/2019     99202              275.00
135114   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     99203              302.00
135115   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     99203              302.00
135116   Florida   Spine   0347243680101035   5/22/2019   Bill      10/9/2019     99213              385.00
135117   Florida   Spine   0347243680101035   5/22/2019   Bill      10/9/2019     20552              274.00
135118   Florida   Spine   0347243680101035   5/22/2019   Bill      10/9/2019     J1040               75.00
135119   Florida   Spine   0347243680101035   5/22/2019   Bill      10/9/2019     J2001               38.50
135120   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     99211               84.00
135121   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     G0283               48.00
135122   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     97010               60.00
135123   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     97035               48.00
135124   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     99203              550.00
135125   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     99213              385.00
135126   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     62321            2,100.00
135127   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     J2001              115.50
135128   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     J3301               77.00
135129   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     Q9965               25.00
135130   Florida   Spine   0137115750101109   7/7/2019    Bill      10/9/2019     62323            2,200.00
135131   Florida   Spine   0137115750101109   7/7/2019    Bill      10/9/2019     J2001              115.50
135132   Florida   Spine   0137115750101109   7/7/2019    Bill      10/9/2019     J1040               75.00
135133   Florida   Spine   0137115750101109   7/7/2019    Bill      10/9/2019     Q9965               25.00
135134   Florida   Spine   0463006380101037   2/7/2019    Bill      10/9/2019     99213              385.00
135135   Florida   Spine   0552405740101079   2/19/2019   Bill      10/9/2019     64493            3,960.00
135136   Florida   Spine   0552405740101079   2/19/2019   Bill      10/9/2019     64494            1,980.00
135137   Florida   Spine   0552405740101079   2/19/2019   Bill      10/9/2019     J2001              231.00
135138   Florida   Spine   0552405740101079   2/19/2019   Bill      10/9/2019     J1040               75.00
135139   Florida   Spine   0552405740101079   2/19/2019   Bill      10/9/2019     Q9965               25.00
135140   Florida   Spine   0617937370101071   6/29/2019   Bill      10/9/2019     99213              385.00
135141   Florida   Spine   0563121850101018   3/18/2019   Bill      10/9/2019     99213              385.00
135142   Florida   Spine   0378433530101044   4/13/2019   Bill      10/9/2019     99203              550.00
135143   Florida   Spine   0418114390101017   6/5/2015    Bill      10/9/2019     99203              550.00
135144   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     G0283               48.00
135145   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97010               60.00
135146   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97039               48.00
135147   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2651 of
                                                   2767

135148   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97140               79.00
135149   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97530               99.00
135150   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     A4556               24.00
135151   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     99211               84.00
135152   Florida   Spine   0345138870101054   5/12/2019   Bill      10/9/2019     99213              385.00
135153   Florida   Spine   0427270900101019   8/2/2019    Bill      10/9/2019     99202              275.00
135154   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     G0283               48.00
135155   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97010               60.00
135156   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97140               79.00
135157   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97530               99.00
135158   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     99211               84.00
135159   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97035               48.00
135160   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97112               84.00
135161   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     G0283               48.00
135162   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97010               60.00
135163   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97140               79.00
135164   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97112               84.00
135165   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97530               99.00
135166   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     99211               84.00
135167   Florida   Spine   0584659790000001   9/17/2019   Bill      10/9/2019     72141            2,145.00
135168   Florida   Spine   0584659790000001   9/17/2019   Bill      10/9/2019     72148            2,145.00
135169   Florida   Spine   8671938150000001   8/7/2019    Bill      10/9/2019     72141            2,145.00
135170   Florida   Spine   8671938150000001   8/7/2019    Bill      10/9/2019     72148            2,145.00
135171   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     99203              302.00
135172   Florida   Spine   0313635510101186   6/13/2019   Bill      10/9/2019     62321            2,100.00
135173   Florida   Spine   0313635510101186   6/13/2019   Bill      10/9/2019     J2001              115.50
135174   Florida   Spine   0313635510101186   6/13/2019   Bill      10/9/2019     J3301               77.00
135175   Florida   Spine   0313635510101186   6/13/2019   Bill      10/9/2019     Q9965               25.00
135176   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     97010               60.00
135177   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     97140               79.00
135178   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     G0283               48.00
135179   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     97035               48.00
135180   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     97530               99.00
135181   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     99211               84.00
135182   Florida   Spine   0298286140101151   1/23/2019   Bill      10/9/2019     99213              385.00
135183   Florida   Spine   0298286140101151   1/23/2019   Bill      10/9/2019     0232T            5,500.00
135184   Florida   Spine   0647618710101013   5/17/2019   Bill      10/9/2019     99213              385.00
135185   Florida   Spine   0569870720101020   6/11/2019   Bill      10/9/2019     99203              550.00
135186   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     G0283               48.00
135187   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97010               60.00
135188   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97035               48.00
135189   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97140               79.00
135190   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97012               60.00
135191   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97530               99.00
135192   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     99211               84.00
135193   Florida   Spine   0585912230101016   9/2/2019    Bill      10/9/2019     G0283               48.00
135194   Florida   Spine   0585912230101016   9/2/2019    Bill      10/9/2019     97530               99.00
135195   Florida   Spine   0585912230101016   9/2/2019    Bill      10/9/2019     97140               79.00
135196   Florida   Spine   0585912230101016   9/2/2019    Bill      10/9/2019     97035               48.00
135197   Florida   Spine   0585912230101016   9/2/2019    Bill      10/9/2019     97010               60.00
135198   Florida   Spine   0585912230101016   9/2/2019    Bill      10/9/2019     99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2652 of
                                                   2767

135199   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     G0283               48.00
135200   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     97010               60.00
135201   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     97112               84.00
135202   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     97140               79.00
135203   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     97530               99.00
135204   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     99211               84.00
135205   Florida   Spine   0613782140101017   5/31/2019   Bill      10/9/2019     99211               84.00
135206   Florida   Spine   0613782140101017   5/31/2019   Bill      10/9/2019     G0283               48.00
135207   Florida   Spine   0613782140101017   5/31/2019   Bill      10/9/2019     97010               60.00
135208   Florida   Spine   0613782140101017   5/31/2019   Bill      10/9/2019     97140               79.00
135209   Florida   Spine   0613782140101017   5/31/2019   Bill      10/9/2019     97112               84.00
135210   Florida   Spine   0418597840101035   7/15/2019   Bill      10/9/2019     99213              212.00
135211   Florida   Spine   0418597840101035   7/15/2019   Bill      10/9/2019     G0283               48.00
135212   Florida   Spine   0418597840101035   7/15/2019   Bill      10/9/2019     97140               79.00
135213   Florida   Spine   0418597840101035   7/15/2019   Bill      10/9/2019     97112               84.00
135214   Florida   Spine   0418597840101035   7/15/2019   Bill      10/9/2019     97530               99.00
135215   Florida   Spine   0418597840101035   7/15/2019   Bill      10/9/2019     97010               60.00
135216   Florida   Spine   0356081230101370   5/2/2019    Bill      10/9/2019     99213              212.00
135217   Florida   Spine   0356081230101370   5/2/2019    Bill      10/9/2019     G0283               48.00
135218   Florida   Spine   0356081230101370   5/2/2019    Bill      10/9/2019     97010               60.00
135219   Florida   Spine   0356081230101370   5/2/2019    Bill      10/9/2019     97140               79.00
135220   Florida   Spine   0356081230101370   5/2/2019    Bill      10/9/2019     97530               99.00
135221   Florida   Spine   0356081230101370   5/2/2019    Bill      10/9/2019     97112               84.00
135222   Florida   Spine   0356081230101370   5/2/2019    Bill      10/9/2019     97110               84.00
135223   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     99211               84.00
135224   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     G0283               48.00
135225   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     97010               60.00
135226   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     97035               48.00
135227   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     97010               60.00
135228   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     97140               79.00
135229   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     G0283               48.00
135230   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     97035               48.00
135231   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     97530               99.00
135232   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     99211               84.00
135233   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     99211               84.00
135234   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     97010               60.00
135235   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     97140               79.00
135236   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     G0283               48.00
135237   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     G0283               48.00
135238   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     97010               60.00
135239   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     97140               79.00
135240   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     97530               99.00
135241   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     97035               48.00
135242   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     99211               84.00
135243   Florida   Spine   0147462010101042   5/9/2019    Bill      10/9/2019     64483            1,540.00
135244   Florida   Spine   0147462010101042   5/9/2019    Bill      10/9/2019     64484            2,088.00
135245   Florida   Spine   0147462010101042   5/9/2019    Bill      10/9/2019     J2001               77.00
135246   Florida   Spine   0147462010101042   5/9/2019    Bill      10/9/2019     J3301               77.00
135247   Florida   Spine   0147462010101042   5/9/2019    Bill      10/9/2019     Q9965               25.00
135248   Florida   Spine   8668365770000001   9/23/2019   Bill      10/9/2019     99205              880.00
135249   Florida   Spine   0147462010101042   5/9/2019    Bill      10/9/2019     99203              550.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2653 of
                                                   2767

135250   Florida   Spine   0415840310101090   7/22/2019   Bill      10/9/2019     99203            550.00
135251   Florida   Spine   0650594960101017   1/26/2019   Bill      10/9/2019     99212            220.00
135252   Florida   Spine   0538757120101080   7/9/2019    Bill      10/9/2019     99213            385.00
135253   Florida   Spine   0378769330101100   2/4/2019    Bill      10/9/2019     99213            385.00
135254   Florida   Spine   0383118070101016   5/31/2019   Bill      10/9/2019     99213            385.00
135255   Florida   Spine   0306448980101094   9/14/2019   Bill      10/9/2019     99211             84.00
135256   Florida   Spine   0306448980101094   9/14/2019   Bill      10/9/2019     97010             60.00
135257   Florida   Spine   0306448980101094   9/14/2019   Bill      10/9/2019     G0283             48.00
135258   Florida   Spine   0306448980101094   9/14/2019   Bill      10/9/2019     97140             79.00
135259   Florida   Spine   0306448980101094   9/14/2019   Bill      10/9/2019     97530             99.00
135260   Florida   Spine   0306448980101094   9/14/2019   Bill      10/9/2019     97035             48.00
135261   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     99211             84.00
135262   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     97010             60.00
135263   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     97035             48.00
135264   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     97140             79.00
135265   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     97530             99.00
135266   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     G0283             48.00
135267   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97010             60.00
135268   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97012             60.00
135269   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97530             99.00
135270   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97140             79.00
135271   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     G0283             48.00
135272   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     99211             84.00
135273   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     99212            115.00
135274   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97010             60.00
135275   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     G0283             48.00
135276   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97140             79.00
135277   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97012             60.00
135278   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97112             84.00
135279   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97110             84.00
135280   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     99212            115.00
135281   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     98941             97.00
135282   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     97039             48.00
135283   Florida   Spine   0345413330101089   6/2/2019    Bill      10/9/2019     99213            212.00
135284   Florida   Spine   0345413330101089   6/2/2019    Bill      10/9/2019     97010             60.00
135285   Florida   Spine   0345413330101089   6/2/2019    Bill      10/9/2019     G0283             48.00
135286   Florida   Spine   0345413330101089   6/2/2019    Bill      10/9/2019     97140             79.00
135287   Florida   Spine   0345413330101089   6/2/2019    Bill      10/9/2019     97530             99.00
135288   Florida   Spine   0345413330101089   6/2/2019    Bill      10/9/2019     97110             84.00
135289   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     99211             84.00
135290   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     97010             60.00
135291   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     97039             48.00
135292   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     G0283             48.00
135293   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     97530             99.00
135294   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     97140             79.00
135295   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97010             60.00
135296   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97140             79.00
135297   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97530             99.00
135298   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     G0283             48.00
135299   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99211             84.00
135300   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2654 of
                                                   2767

135301   Florida   Spine   0653367410101011   6/4/2019    Bill      10/9/2019     99211             84.00
135302   Florida   Spine   0653367410101011   6/4/2019    Bill      10/9/2019     97010             60.00
135303   Florida   Spine   0653367410101011   6/4/2019    Bill      10/9/2019     97140             79.00
135304   Florida   Spine   0653367410101011   6/4/2019    Bill      10/9/2019     97530             99.00
135305   Florida   Spine   8671938150000001   8/7/2019    Bill      10/9/2019     97010             60.00
135306   Florida   Spine   8671938150000001   8/7/2019    Bill      10/9/2019     97039             48.00
135307   Florida   Spine   8671938150000001   8/7/2019    Bill      10/9/2019     G0283             48.00
135308   Florida   Spine   8671938150000001   8/7/2019    Bill      10/9/2019     99211             84.00
135309   Florida   Spine   8671938150000001   8/7/2019    Bill      10/9/2019     97110             84.00
135310   Florida   Spine   8671938150000001   8/7/2019    Bill      10/9/2019     97140             79.00
135311   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97010             60.00
135312   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97140             79.00
135313   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     G0283             48.00
135314   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97112             84.00
135315   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99211             84.00
135316   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97530             99.00
135317   Florida   Spine   8670971000000001   9/25/2019   Bill      10/9/2019     99203            302.00
135318   Florida   Spine   8670971000000001   9/25/2019   Bill      10/9/2019     97140             79.00
135319   Florida   Spine   8670971000000001   9/25/2019   Bill      10/9/2019     97010             60.00
135320   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99211             84.00
135321   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97110             84.00
135322   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97112             84.00
135323   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     G0283             48.00
135324   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97010             60.00
135325   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97140             79.00
135326   Florida   Spine   0505897280101063   7/3/2019    Bill      10/9/2019     99211             84.00
135327   Florida   Spine   0505897280101063   7/3/2019    Bill      10/9/2019     G0283             48.00
135328   Florida   Spine   0505897280101063   7/3/2019    Bill      10/9/2019     97530             99.00
135329   Florida   Spine   0505897280101063   7/3/2019    Bill      10/9/2019     97140             79.00
135330   Florida   Spine   0505897280101063   7/3/2019    Bill      10/9/2019     97112             84.00
135331   Florida   Spine   0505897280101063   7/3/2019    Bill      10/9/2019     97010             60.00
135332   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     99211             84.00
135333   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97010             60.00
135334   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97035             48.00
135335   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97140             79.00
135336   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     G0283             48.00
135337   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97112             84.00
135338   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     99211             84.00
135339   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     G0283             48.00
135340   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97140             79.00
135341   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97010             60.00
135342   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97035             48.00
135343   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97112             84.00
135344   Florida   Spine   0129917190101072   6/23/2019   Bill      10/9/2019     G0283             48.00
135345   Florida   Spine   0129917190101072   6/23/2019   Bill      10/9/2019     97010             60.00
135346   Florida   Spine   0129917190101072   6/23/2019   Bill      10/9/2019     97140             79.00
135347   Florida   Spine   0129917190101072   6/23/2019   Bill      10/9/2019     99212            115.00
135348   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     99211             84.00
135349   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97010             60.00
135350   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     G0283             48.00
135351   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     A4556             24.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2655 of
                                                   2767

135352   Florida   Spine   0463843300101072   9/21/2019    Bill     10/9/2019     97035             48.00
135353   Florida   Spine   0463843300101072   9/21/2019    Bill     10/9/2019     97112             84.00
135354   Florida   Spine   0463843300101072   9/21/2019    Bill     10/9/2019     97140             79.00
135355   Florida   Spine   0463843300101072   9/21/2019    Bill     10/9/2019     97530             99.00
135356   Florida   Spine   0536900810101026   6/24/2019    Bill     10/9/2019     97039             48.00
135357   Florida   Spine   0536900810101026   6/24/2019    Bill     10/9/2019     G0283             48.00
135358   Florida   Spine   0536900810101026   6/24/2019    Bill     10/9/2019     97010             60.00
135359   Florida   Spine   0536900810101026   6/24/2019    Bill     10/9/2019     97530             99.00
135360   Florida   Spine   0536900810101026   6/24/2019    Bill     10/9/2019     98940             79.00
135361   Florida   Spine   0536900810101026   6/24/2019    Bill     10/9/2019     97010             60.00
135362   Florida   Spine   0536900810101026   6/24/2019    Bill     10/9/2019     97110             84.00
135363   Florida   Spine   0536900810101026   6/24/2019    Bill     10/9/2019     97140             79.00
135364   Florida   Spine   0536900810101026   6/24/2019    Bill     10/9/2019     97530             99.00
135365   Florida   Spine   0536900810101026   6/24/2019    Bill     10/9/2019     G0283             48.00
135366   Florida   Spine   0536900810101026   6/24/2019    Bill     10/9/2019     98940             79.00
135367   Florida   Spine   0030424780101362   12/20/2018   Bill     10/9/2019     99212            115.00
135368   Florida   Spine   0030424780101362   12/20/2018   Bill     10/9/2019     97010             60.00
135369   Florida   Spine   0030424780101362   12/20/2018   Bill     10/9/2019     A4556             24.00
135370   Florida   Spine   0030424780101362   12/20/2018   Bill     10/9/2019     G0283             48.00
135371   Florida   Spine   0030424780101362   12/20/2018   Bill     10/9/2019     97530             99.00
135372   Florida   Spine   0101034040101040   9/20/2019    Bill     10/9/2019     99211             84.00
135373   Florida   Spine   0101034040101040   9/20/2019    Bill     10/9/2019     97010             60.00
135374   Florida   Spine   0101034040101040   9/20/2019    Bill     10/9/2019     G0283             48.00
135375   Florida   Spine   0101034040101040   9/20/2019    Bill     10/9/2019     97035             48.00
135376   Florida   Spine   0101034040101040   9/20/2019    Bill     10/9/2019     97140             79.00
135377   Florida   Spine   0101034040101040   9/20/2019    Bill     10/9/2019     97530             99.00
135378   Florida   Spine   0438744160101032   9/10/2019    Bill     10/9/2019     G0283             48.00
135379   Florida   Spine   0438744160101032   9/10/2019    Bill     10/9/2019     97010             60.00
135380   Florida   Spine   0438744160101032   9/10/2019    Bill     10/9/2019     97035             48.00
135381   Florida   Spine   0438744160101032   9/10/2019    Bill     10/9/2019     97140             79.00
135382   Florida   Spine   0438744160101032   9/10/2019    Bill     10/9/2019     99211             84.00
135383   Florida   Spine   0438744160101032   9/10/2019    Bill     10/9/2019     97112             84.00
135384   Florida   Spine   0583333620101014   6/26/2019    Bill     10/9/2019     97010             60.00
135385   Florida   Spine   0583333620101014   6/26/2019    Bill     10/9/2019     G0283             48.00
135386   Florida   Spine   0583333620101014   6/26/2019    Bill     10/9/2019     99211             84.00
135387   Florida   Spine   0583333620101014   6/26/2019    Bill     10/9/2019     97012             60.00
135388   Florida   Spine   0583333620101014   6/26/2019    Bill     10/9/2019     97140             79.00
135389   Florida   Spine   0583333620101014   6/26/2019    Bill     10/9/2019     97110             84.00
135390   Florida   Spine   0649413730000001   9/13/2019    Bill     10/9/2019     G0283             48.00
135391   Florida   Spine   0649413730000001   9/13/2019    Bill     10/9/2019     97010             60.00
135392   Florida   Spine   0649413730000001   9/13/2019    Bill     10/9/2019     97039             48.00
135393   Florida   Spine   0649413730000001   9/13/2019    Bill     10/9/2019     97140             79.00
135394   Florida   Spine   0649413730000001   9/13/2019    Bill     10/9/2019     97530             99.00
135395   Florida   Spine   0649413730000001   9/13/2019    Bill     10/9/2019     99211             84.00
135396   Florida   Spine   0530261090101047   9/9/2019     Bill     10/9/2019     97010             60.00
135397   Florida   Spine   0530261090101047   9/9/2019     Bill     10/9/2019     G0283             48.00
135398   Florida   Spine   0530261090101047   9/9/2019     Bill     10/9/2019     97140             79.00
135399   Florida   Spine   0530261090101047   9/9/2019     Bill     10/9/2019     97035             48.00
135400   Florida   Spine   0423220350101328   8/17/2019    Bill     10/9/2019     97010             60.00
135401   Florida   Spine   0423220350101328   8/17/2019    Bill     10/9/2019     97012             60.00
135402   Florida   Spine   0423220350101328   8/17/2019    Bill     10/9/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2656 of
                                                   2767

135403   Florida   Spine   0423220350101328   8/17/2019    Bill     10/9/2019     97140               79.00
135404   Florida   Spine   0423220350101328   8/17/2019    Bill     10/9/2019     G0283               48.00
135405   Florida   Spine   0423220350101328   8/17/2019    Bill     10/9/2019     99211               84.00
135406   Florida   Spine   0143464250101272   6/1/2019     Bill     10/9/2019     97010               60.00
135407   Florida   Spine   0143464250101272   6/1/2019     Bill     10/9/2019     97012               60.00
135408   Florida   Spine   0143464250101272   6/1/2019     Bill     10/9/2019     97530               99.00
135409   Florida   Spine   0143464250101272   6/1/2019     Bill     10/9/2019     G0283               48.00
135410   Florida   Spine   0143464250101272   6/1/2019     Bill     10/9/2019     97140               79.00
135411   Florida   Spine   0143464250101272   6/1/2019     Bill     10/9/2019     98940               79.00
135412   Florida   Spine   0143464250101272   6/1/2019     Bill     10/9/2019     97112               84.00
135413   Florida   Spine   0088088870101185   11/29/2017   Bill     10/9/2019     99213              385.00
135414   Florida   Spine   0412800520101069   3/15/2018    Bill     10/9/2019     99213              385.00
135415   Florida   Spine   0562869750101113   5/26/2019    Bill     10/9/2019     99213              385.00
135416   Florida   Spine   0618151030101063   9/19/2019    Bill     10/9/2019     G0283               48.00
135417   Florida   Spine   0618151030101063   9/19/2019    Bill     10/9/2019     97010               60.00
135418   Florida   Spine   0618151030101063   9/19/2019    Bill     10/9/2019     97039               48.00
135419   Florida   Spine   0618151030101063   9/19/2019    Bill     10/9/2019     97035               48.00
135420   Florida   Spine   0618151030101063   9/19/2019    Bill     10/9/2019     97140               79.00
135421   Florida   Spine   0618151030101063   9/19/2019    Bill     10/9/2019     97530               99.00
135422   Florida   Spine   0618151030101063   9/19/2019    Bill     10/9/2019     99211               84.00
135423   Florida   Spine   0438744160101032   9/10/2019    Bill     10/9/2019     72148            2,145.00
135424   Florida   Spine   0412058560101032   3/16/2019    Bill     10/9/2019     99203              550.00
135425   Florida   Spine   0412058560101032   3/16/2019    Bill     10/9/2019     99203              550.00
135426   Florida   Spine   0286810310101040   3/26/2019    Bill     10/9/2019     62321            2,100.00
135427   Florida   Spine   0286810310101040   3/26/2019    Bill     10/9/2019     J2001              115.50
135428   Florida   Spine   0286810310101040   3/26/2019    Bill     10/9/2019     J3301               77.00
135429   Florida   Spine   0286810310101040   3/26/2019    Bill     10/9/2019     Q9965               25.00
135430   Florida   Spine   0491373260101032   8/8/2019     Bill     10/9/2019     99202              275.00
135431   Florida   Spine   0554716960101047   7/3/2019     Bill     10/9/2019     99213              385.00
135432   Florida   Spine   0591717800101069   6/24/2019    Bill     10/9/2019     99213              385.00
135433   Florida   Spine   0306448980101094   9/14/2019    Bill     10/9/2019     99211               84.00
135434   Florida   Spine   0306448980101094   9/14/2019    Bill     10/9/2019     97010               60.00
135435   Florida   Spine   0306448980101094   9/14/2019    Bill     10/9/2019     G0283               48.00
135436   Florida   Spine   0306448980101094   9/14/2019    Bill     10/9/2019     97140               79.00
135437   Florida   Spine   0306448980101094   9/14/2019    Bill     10/9/2019     97530               99.00
135438   Florida   Spine   0306448980101094   9/14/2019    Bill     10/9/2019     97035               48.00
135439   Florida   Spine   0556929220101024   8/21/2019    Bill     10/9/2019     99211               84.00
135440   Florida   Spine   0556929220101024   8/21/2019    Bill     10/9/2019     97010               60.00
135441   Florida   Spine   0556929220101024   8/21/2019    Bill     10/9/2019     G0283               48.00
135442   Florida   Spine   0556929220101024   8/21/2019    Bill     10/9/2019     97140               79.00
135443   Florida   Spine   0556929220101024   8/21/2019    Bill     10/9/2019     97110               84.00
135444   Florida   Spine   0556929220101024   8/21/2019    Bill     10/9/2019     97112               84.00
135445   Florida   Spine   0061932350101482   8/28/2019    Bill     10/9/2019     97010               60.00
135446   Florida   Spine   0061932350101482   8/28/2019    Bill     10/9/2019     99211               84.00
135447   Florida   Spine   0061932350101482   8/28/2019    Bill     10/9/2019     G0283               48.00
135448   Florida   Spine   0061932350101482   8/28/2019    Bill     10/9/2019     97035               48.00
135449   Florida   Spine   0061932350101482   8/28/2019    Bill     10/9/2019     97140               79.00
135450   Florida   Spine   0061932350101482   8/28/2019    Bill     10/9/2019     97530               99.00
135451   Florida   Spine   0393857520101138   5/15/2019    Bill     10/9/2019     G0283               48.00
135452   Florida   Spine   0393857520101138   5/15/2019    Bill     10/9/2019     97010               60.00
135453   Florida   Spine   0393857520101138   5/15/2019    Bill     10/9/2019     97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2657 of
                                                   2767

135454   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     97530             99.00
135455   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     97112             84.00
135456   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     99211             84.00
135457   Florida   Spine   0310126680101118   6/2/2019    Bill      10/9/2019     97010             60.00
135458   Florida   Spine   0310126680101118   6/2/2019    Bill      10/9/2019     G0283             48.00
135459   Florida   Spine   0310126680101118   6/2/2019    Bill      10/9/2019     97530             99.00
135460   Florida   Spine   0310126680101118   6/2/2019    Bill      10/9/2019     97140             79.00
135461   Florida   Spine   0310126680101118   6/2/2019    Bill      10/9/2019     99211             84.00
135462   Florida   Spine   0310126680101118   6/2/2019    Bill      10/9/2019     97110             84.00
135463   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     99211             84.00
135464   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     97010             60.00
135465   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     G0283             48.00
135466   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     97140             79.00
135467   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     97110             84.00
135468   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     97112             84.00
135469   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     G0283             48.00
135470   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97010             60.00
135471   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97140             79.00
135472   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97530             99.00
135473   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97112             84.00
135474   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     99211             84.00
135475   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     G0283             48.00
135476   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97010             60.00
135477   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97140             79.00
135478   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97112             84.00
135479   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97530             99.00
135480   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     99211             84.00
135481   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     97010             60.00
135482   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     G0283             48.00
135483   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     97530             99.00
135484   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     97140             79.00
135485   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     99211             84.00
135486   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     97010             60.00
135487   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     97140             79.00
135488   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     G0283             48.00
135489   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     97110             84.00
135490   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     97530             99.00
135491   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     99212            115.00
135492   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     G0283             48.00
135493   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     97010             60.00
135494   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     97112             84.00
135495   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     97110             84.00
135496   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     99211             84.00
135497   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     97530             99.00
135498   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     97012             60.00
135499   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     97010             60.00
135500   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     G0283             48.00
135501   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     97530             99.00
135502   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     97140             79.00
135503   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     99211             84.00
135504   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2658 of
                                                   2767

135505   Florida   Spine   0011806390101159   8/18/2019   Bill      10/9/2019     97012             60.00
135506   Florida   Spine   0011806390101159   8/18/2019   Bill      10/9/2019     97530             99.00
135507   Florida   Spine   0011806390101159   8/18/2019   Bill      10/9/2019     97140             79.00
135508   Florida   Spine   0011806390101159   8/18/2019   Bill      10/9/2019     G0283             48.00
135509   Florida   Spine   0011806390101159   8/18/2019   Bill      10/9/2019     97010             60.00
135510   Florida   Spine   0011806390101159   8/18/2019   Bill      10/9/2019     97112             84.00
135511   Florida   Spine   0011806390101159   8/18/2019   Bill      10/9/2019     98940             79.00
135512   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     99211             84.00
135513   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     97010             60.00
135514   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     G0283             48.00
135515   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     97530             99.00
135516   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     97140             79.00
135517   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     97012             60.00
135518   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99211             84.00
135519   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97110             84.00
135520   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97112             84.00
135521   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     G0283             48.00
135522   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97010             60.00
135523   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97140             79.00
135524   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     99203            302.00
135525   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     A4556             24.00
135526   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     G0283             48.00
135527   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     97010             60.00
135528   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97010             60.00
135529   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97039             48.00
135530   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97140             79.00
135531   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97530             99.00
135532   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     G0283             48.00
135533   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97035             48.00
135534   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     99211             84.00
135535   Florida   Spine   0427270900101019   8/2/2019    Bill      10/9/2019     99211             84.00
135536   Florida   Spine   0427270900101019   8/2/2019    Bill      10/9/2019     G0283             48.00
135537   Florida   Spine   0427270900101019   8/2/2019    Bill      10/9/2019     97010             60.00
135538   Florida   Spine   0427270900101019   8/2/2019    Bill      10/9/2019     97530             99.00
135539   Florida   Spine   0427270900101019   8/2/2019    Bill      10/9/2019     97140             79.00
135540   Florida   Spine   0427270900101019   8/2/2019    Bill      10/9/2019     97012             60.00
135541   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     99211             84.00
135542   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     97010             60.00
135543   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     97110             84.00
135544   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     97112             84.00
135545   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     97140             79.00
135546   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     97530             99.00
135547   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     G0283             48.00
135548   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97010             60.00
135549   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97140             79.00
135550   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97530             99.00
135551   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     G0283             48.00
135552   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99211             84.00
135553   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97035             48.00
135554   Florida   Spine   0659301680101017   5/9/2019    Bill      10/9/2019     97010             60.00
135555   Florida   Spine   0659301680101017   5/9/2019    Bill      10/9/2019     97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2659 of
                                                   2767

135556   Florida   Spine   0659301680101017   5/9/2019    Bill      10/9/2019     97112             84.00
135557   Florida   Spine   0659301680101017   5/9/2019    Bill      10/9/2019     97140             79.00
135558   Florida   Spine   0659301680101017   5/9/2019    Bill      10/9/2019     97530             99.00
135559   Florida   Spine   0659301680101017   5/9/2019    Bill      10/9/2019     G0283             48.00
135560   Florida   Spine   0659301680101017   5/9/2019    Bill      10/9/2019     99213            212.00
135561   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     99211             84.00
135562   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     G0283             48.00
135563   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97010             60.00
135564   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97035             48.00
135565   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97140             79.00
135566   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97112             84.00
135567   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97530             99.00
135568   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     99211             84.00
135569   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     G0283             48.00
135570   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97140             79.00
135571   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97010             60.00
135572   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97112             84.00
135573   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97530             99.00
135574   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     99211             84.00
135575   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97010             60.00
135576   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97035             48.00
135577   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97140             79.00
135578   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     G0283             48.00
135579   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97530             99.00
135580   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     99211             84.00
135581   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     97010             60.00
135582   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     97110             84.00
135583   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     97112             84.00
135584   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     97140             79.00
135585   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     97530             99.00
135586   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     G0283             48.00
135587   Florida   Spine   0293954420101010   6/11/2019   Bill      10/9/2019     99211             84.00
135588   Florida   Spine   0293954420101010   6/11/2019   Bill      10/9/2019     G0283             48.00
135589   Florida   Spine   0293954420101010   6/11/2019   Bill      10/9/2019     97140             79.00
135590   Florida   Spine   0293954420101010   6/11/2019   Bill      10/9/2019     97010             60.00
135591   Florida   Spine   0293954420101010   6/11/2019   Bill      10/9/2019     97110             84.00
135592   Florida   Spine   0293954420101010   6/11/2019   Bill      10/9/2019     97530             99.00
135593   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     99211             84.00
135594   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97010             60.00
135595   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     G0283             48.00
135596   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97035             48.00
135597   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97140             79.00
135598   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97530             99.00
135599   Florida   Spine   0526868520101086   9/17/2019   Bill      10/9/2019     99203            302.00
135600   Florida   Spine   0484660270101090   9/12/2019   Bill      10/9/2019     98941             97.00
135601   Florida   Spine   0484660270101090   9/12/2019   Bill      10/9/2019     97010             60.00
135602   Florida   Spine   0484660270101090   9/12/2019   Bill      10/9/2019     97012             60.00
135603   Florida   Spine   0484660270101090   9/12/2019   Bill      10/9/2019     97035             48.00
135604   Florida   Spine   0484660270101090   9/12/2019   Bill      10/9/2019     97140             79.00
135605   Florida   Spine   0484660270101090   9/12/2019   Bill      10/9/2019     97530             99.00
135606   Florida   Spine   0484660270101090   9/12/2019   Bill      10/9/2019     G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2660 of
                                                   2767

135607   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     99211               84.00
135608   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     G0283               48.00
135609   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     97010               60.00
135610   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     97140               79.00
135611   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     97530               99.00
135612   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     97110               84.00
135613   Florida   Spine   0552656020101030   8/29/2019   Bill      10/9/2019     97010               60.00
135614   Florida   Spine   0552656020101030   8/29/2019   Bill      10/9/2019     97140               79.00
135615   Florida   Spine   0552656020101030   8/29/2019   Bill      10/9/2019     G0283               48.00
135616   Florida   Spine   0552656020101030   8/29/2019   Bill      10/9/2019     97530               99.00
135617   Florida   Spine   0552656020101030   8/29/2019   Bill      10/9/2019     97035               48.00
135618   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     99211               84.00
135619   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     97010               60.00
135620   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     97140               79.00
135621   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     G0283               48.00
135622   Florida   Spine   0431532060101039   9/21/2019   Bill      10/9/2019     72148            2,145.00
135623   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     72141            2,145.00
135624   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     72148            2,145.00
135625   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     72141            2,145.00
135626   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     72148            2,145.00
135627   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     73221            1,925.00
135628   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     72141            2,145.00
135629   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     72148            2,145.00
135630   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     73721            1,925.00
135631   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     G0283               48.00
135632   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97530               99.00
135633   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97140               79.00
135634   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97112               84.00
135635   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97010               60.00
135636   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     99212              115.00
135637   Florida   Spine   0340913440101116   9/27/2019   Bill      10/9/2019     99203              302.00
135638   Florida   Spine   0340913440101116   9/27/2019   Bill      10/9/2019     97010               60.00
135639   Florida   Spine   0340913440101116   9/27/2019   Bill      10/9/2019     97140               79.00
135640   Florida   Spine   0340913440101116   9/27/2019   Bill      10/9/2019     A4556               24.00
135641   Florida   Spine   0340913440101116   9/27/2019   Bill      10/9/2019     G0283               48.00
135642   Florida   Spine   0340913440101116   9/27/2019   Bill      10/9/2019     97035               48.00
135643   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     99212              115.00
135644   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97010               60.00
135645   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     G0283               48.00
135646   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97140               79.00
135647   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97530               99.00
135648   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97112               84.00
135649   Florida   Spine   0559601200101038   8/9/2019    Bill      10/9/2019     97530               99.00
135650   Florida   Spine   0559601200101038   8/9/2019    Bill      10/9/2019     G0283               48.00
135651   Florida   Spine   0559601200101038   8/9/2019    Bill      10/9/2019     97010               60.00
135652   Florida   Spine   0559601200101038   8/9/2019    Bill      10/9/2019     97140               79.00
135653   Florida   Spine   0559601200101038   8/9/2019    Bill      10/9/2019     99211               84.00
135654   Florida   Spine   0559601200101038   8/9/2019    Bill      10/9/2019     97110               84.00
135655   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     99211               84.00
135656   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     97010               60.00
135657   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2661 of
                                                   2767

135658   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     97140            79.00
135659   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     97530            99.00
135660   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     G0283            48.00
135661   Florida   Spine   0572026910000001   8/29/2019   Bill      10/9/2019     99211            84.00
135662   Florida   Spine   0572026910000001   8/29/2019   Bill      10/9/2019     G0283            48.00
135663   Florida   Spine   0572026910000001   8/29/2019   Bill      10/9/2019     97010            60.00
135664   Florida   Spine   0572026910000001   8/29/2019   Bill      10/9/2019     97112            84.00
135665   Florida   Spine   0572026910000001   8/29/2019   Bill      10/9/2019     97140            79.00
135666   Florida   Spine   0572026910000001   8/29/2019   Bill      10/9/2019     97530            99.00
135667   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     97010            60.00
135668   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     G0283            48.00
135669   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     97530            99.00
135670   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     97140            79.00
135671   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     99211            84.00
135672   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     97110            84.00
135673   Florida   Spine   0383863440101093   6/21/2019   Bill      10/9/2019     99211            84.00
135674   Florida   Spine   0383863440101093   6/21/2019   Bill      10/9/2019     97010            60.00
135675   Florida   Spine   0383863440101093   6/21/2019   Bill      10/9/2019     97140            79.00
135676   Florida   Spine   0383863440101093   6/21/2019   Bill      10/9/2019     G0283            48.00
135677   Florida   Spine   0383863440101093   6/21/2019   Bill      10/9/2019     97110            84.00
135678   Florida   Spine   0383863440101093   6/21/2019   Bill      10/9/2019     97530            99.00
135679   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     G0283            48.00
135680   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97010            60.00
135681   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97140            79.00
135682   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97012            60.00
135683   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97530            99.00
135684   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     99211            84.00
135685   Florida   Spine   0605108930101027   8/5/2019    Bill      10/9/2019     99211            84.00
135686   Florida   Spine   0605108930101027   8/5/2019    Bill      10/9/2019     G0283            48.00
135687   Florida   Spine   0605108930101027   8/5/2019    Bill      10/9/2019     97010            60.00
135688   Florida   Spine   0605108930101027   8/5/2019    Bill      10/9/2019     97112            84.00
135689   Florida   Spine   0605108930101027   8/5/2019    Bill      10/9/2019     97140            79.00
135690   Florida   Spine   0605108930101027   8/5/2019    Bill      10/9/2019     97530            99.00
135691   Florida   Spine   0070259500101057   7/23/2019   Bill      10/9/2019     99211            84.00
135692   Florida   Spine   0070259500101057   7/23/2019   Bill      10/9/2019     97010            60.00
135693   Florida   Spine   0070259500101057   7/23/2019   Bill      10/9/2019     97140            79.00
135694   Florida   Spine   0070259500101057   7/23/2019   Bill      10/9/2019     97530            99.00
135695   Florida   Spine   0070259500101057   7/23/2019   Bill      10/9/2019     G0283            48.00
135696   Florida   Spine   0070259500101057   7/23/2019   Bill      10/9/2019     97112            84.00
135697   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     99211            84.00
135698   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     97010            60.00
135699   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     G0283            48.00
135700   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     97140            79.00
135701   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     97112            84.00
135702   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     97530            99.00
135703   Florida   Spine   0444470920101028   8/7/2019    Bill      10/9/2019     97110            84.00
135704   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     99211            84.00
135705   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     G0283            48.00
135706   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     97010            60.00
135707   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     97140            79.00
135708   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2662 of
                                                   2767

135709   Florida   Spine   0393857520101138   5/15/2019   Bill      10/9/2019     97112             84.00
135710   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     97010             60.00
135711   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     99211             84.00
135712   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     G0283             48.00
135713   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     97035             48.00
135714   Florida   Spine   0352144580101202   4/24/2019   Bill      10/9/2019     97010             60.00
135715   Florida   Spine   0352144580101202   4/24/2019   Bill      10/9/2019     G0283             48.00
135716   Florida   Spine   0352144580101202   4/24/2019   Bill      10/9/2019     97140             79.00
135717   Florida   Spine   0352144580101202   4/24/2019   Bill      10/9/2019     97530             99.00
135718   Florida   Spine   0352144580101202   4/24/2019   Bill      10/9/2019     99211             84.00
135719   Florida   Spine   0352144580101202   4/24/2019   Bill      10/9/2019     97035             48.00
135720   Florida   Spine   0556929220101024   8/21/2019   Bill      10/9/2019     99211             84.00
135721   Florida   Spine   0556929220101024   8/21/2019   Bill      10/9/2019     97010             60.00
135722   Florida   Spine   0556929220101024   8/21/2019   Bill      10/9/2019     G0283             48.00
135723   Florida   Spine   0556929220101024   8/21/2019   Bill      10/9/2019     97140             79.00
135724   Florida   Spine   0556929220101024   8/21/2019   Bill      10/9/2019     97110             84.00
135725   Florida   Spine   0556929220101024   8/21/2019   Bill      10/9/2019     97112             84.00
135726   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     99211             84.00
135727   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     97010             60.00
135728   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     G0283             48.00
135729   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     97140             79.00
135730   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     97110             84.00
135731   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     97112             84.00
135732   Florida   Spine   0310126680101118   6/2/2019    Bill      10/9/2019     99213            212.00
135733   Florida   Spine   0310126680101118   6/2/2019    Bill      10/9/2019     G0283             48.00
135734   Florida   Spine   0310126680101118   6/2/2019    Bill      10/9/2019     97140             79.00
135735   Florida   Spine   0310126680101118   6/2/2019    Bill      10/9/2019     97530             99.00
135736   Florida   Spine   0310126680101118   6/2/2019    Bill      10/9/2019     97112             84.00
135737   Florida   Spine   0310126680101118   6/2/2019    Bill      10/9/2019     97010             60.00
135738   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     97010             60.00
135739   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     G0283             48.00
135740   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     97140             79.00
135741   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     97035             48.00
135742   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     99211             84.00
135743   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     97530             99.00
135744   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     97012             60.00
135745   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     99211             84.00
135746   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     97010             60.00
135747   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     G0283             48.00
135748   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     97140             79.00
135749   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     97110             84.00
135750   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     97530             99.00
135751   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     G0283             48.00
135752   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97010             60.00
135753   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97035             48.00
135754   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97140             79.00
135755   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97012             60.00
135756   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97530             99.00
135757   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     99211             84.00
135758   Florida   Spine   0600007060101077   7/26/2019   Bill      10/9/2019     G0283             48.00
135759   Florida   Spine   0600007060101077   7/26/2019   Bill      10/9/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2663 of
                                                   2767

135760   Florida   Spine   0600007060101077   7/26/2019   Bill      10/9/2019     97039             48.00
135761   Florida   Spine   0600007060101077   7/26/2019   Bill      10/9/2019     97140             79.00
135762   Florida   Spine   0600007060101077   7/26/2019   Bill      10/9/2019     97110             84.00
135763   Florida   Spine   0600007060101077   7/26/2019   Bill      10/9/2019     99211             84.00
135764   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97010             60.00
135765   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97039             48.00
135766   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97140             79.00
135767   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97530             99.00
135768   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     G0283             48.00
135769   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97035             48.00
135770   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     99211             84.00
135771   Florida   Spine   0537817910101039   8/31/2019   Bill      10/9/2019     99211             84.00
135772   Florida   Spine   0537817910101039   8/31/2019   Bill      10/9/2019     97012             60.00
135773   Florida   Spine   0537817910101039   8/31/2019   Bill      10/9/2019     97530             99.00
135774   Florida   Spine   0537817910101039   8/31/2019   Bill      10/9/2019     97140             79.00
135775   Florida   Spine   0367213410101097   8/1/2019    Bill      10/9/2019     97010             60.00
135776   Florida   Spine   0367213410101097   8/1/2019    Bill      10/9/2019     G0283             48.00
135777   Florida   Spine   0367213410101097   8/1/2019    Bill      10/9/2019     97110             84.00
135778   Florida   Spine   0367213410101097   8/1/2019    Bill      10/9/2019     97039             48.00
135779   Florida   Spine   0367213410101097   8/1/2019    Bill      10/9/2019     97140             79.00
135780   Florida   Spine   0367213410101097   8/1/2019    Bill      10/9/2019     99211             84.00
135781   Florida   Spine   0338161060101113   5/2/2019    Bill      10/9/2019     97140             79.00
135782   Florida   Spine   0338161060101113   5/2/2019    Bill      10/9/2019     97110             84.00
135783   Florida   Spine   0338161060101113   5/2/2019    Bill      10/9/2019     97010             60.00
135784   Florida   Spine   0338161060101113   5/2/2019    Bill      10/9/2019     G0283             48.00
135785   Florida   Spine   0338161060101113   5/2/2019    Bill      10/9/2019     97112             84.00
135786   Florida   Spine   0338161060101113   5/2/2019    Bill      10/9/2019     99211             84.00
135787   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     97010             60.00
135788   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     97112             84.00
135789   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     97140             79.00
135790   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     97530             99.00
135791   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     G0283             48.00
135792   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     99211             84.00
135793   Florida   Spine   0653367410101011   6/4/2019    Bill      10/9/2019     99213            212.00
135794   Florida   Spine   0653367410101011   6/4/2019    Bill      10/9/2019     97140             79.00
135795   Florida   Spine   0653367410101011   6/4/2019    Bill      10/9/2019     97530             99.00
135796   Florida   Spine   0653367410101011   6/4/2019    Bill      10/9/2019     97010             60.00
135797   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     99211             84.00
135798   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     97010             60.00
135799   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     97140             79.00
135800   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     97530             99.00
135801   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     G0283             48.00
135802   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     97035             48.00
135803   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     99211             84.00
135804   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97010             60.00
135805   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97035             48.00
135806   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97112             84.00
135807   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97140             79.00
135808   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97530             99.00
135809   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     G0283             48.00
135810   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2664 of
                                                   2767

135811   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     G0283            48.00
135812   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     97010            60.00
135813   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     97035            48.00
135814   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     97140            79.00
135815   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     97112            84.00
135816   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     97530            99.00
135817   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     99211            84.00
135818   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97010            60.00
135819   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97035            48.00
135820   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97112            84.00
135821   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97140            79.00
135822   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97530            99.00
135823   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     G0283            48.00
135824   Florida   Spine   0545889550101040   7/23/2019   Bill      10/9/2019     99211            84.00
135825   Florida   Spine   0545889550101040   7/23/2019   Bill      10/9/2019     97010            60.00
135826   Florida   Spine   0545889550101040   7/23/2019   Bill      10/9/2019     97112            84.00
135827   Florida   Spine   0545889550101040   7/23/2019   Bill      10/9/2019     97110            84.00
135828   Florida   Spine   0545889550101040   7/23/2019   Bill      10/9/2019     97140            79.00
135829   Florida   Spine   0545889550101040   7/23/2019   Bill      10/9/2019     97530            99.00
135830   Florida   Spine   0545889550101040   7/23/2019   Bill      10/9/2019     G0283            48.00
135831   Florida   Spine   0502639740101066   7/16/2019   Bill      10/9/2019     99211            84.00
135832   Florida   Spine   0502639740101066   7/16/2019   Bill      10/9/2019     97010            60.00
135833   Florida   Spine   0502639740101066   7/16/2019   Bill      10/9/2019     97112            84.00
135834   Florida   Spine   0502639740101066   7/16/2019   Bill      10/9/2019     97140            79.00
135835   Florida   Spine   0502639740101066   7/16/2019   Bill      10/9/2019     97530            99.00
135836   Florida   Spine   0502639740101066   7/16/2019   Bill      10/9/2019     G0283            48.00
135837   Florida   Spine   0502639740101066   7/16/2019   Bill      10/9/2019     97110            84.00
135838   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     99211            84.00
135839   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97010            60.00
135840   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     G0283            48.00
135841   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97035            48.00
135842   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97140            79.00
135843   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97530            99.00
135844   Florida   Spine   0638832380101028   6/27/2019   Bill      10/9/2019     98941            97.00
135845   Florida   Spine   0638832380101028   6/27/2019   Bill      10/9/2019     97010            60.00
135846   Florida   Spine   0638832380101028   6/27/2019   Bill      10/9/2019     97039            48.00
135847   Florida   Spine   0638832380101028   6/27/2019   Bill      10/9/2019     97110            84.00
135848   Florida   Spine   0638832380101028   6/27/2019   Bill      10/9/2019     97140            79.00
135849   Florida   Spine   0638832380101028   6/27/2019   Bill      10/9/2019     97530            99.00
135850   Florida   Spine   0638832380101028   6/27/2019   Bill      10/9/2019     G0283            48.00
135851   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     99211            84.00
135852   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     97010            60.00
135853   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     97035            48.00
135854   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     G0283            48.00
135855   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97010            60.00
135856   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97012            60.00
135857   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97530            99.00
135858   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97140            79.00
135859   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     G0283            48.00
135860   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     99211            84.00
135861   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2665 of
                                                   2767

135862   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     97010             60.00
135863   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     G0283             48.00
135864   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     97012             60.00
135865   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     G0283             48.00
135866   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     97010             60.00
135867   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     97140             79.00
135868   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     97530             99.00
135869   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     97110             84.00
135870   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     98940             79.00
135871   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     99211             84.00
135872   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     97010             60.00
135873   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     97035             48.00
135874   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     97112             84.00
135875   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     97140             79.00
135876   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     97530             99.00
135877   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     G0283             48.00
135878   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     98941             97.00
135879   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97010             60.00
135880   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97035             48.00
135881   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97140             79.00
135882   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97530             99.00
135883   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     G0283             48.00
135884   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97039             48.00
135885   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     98941             97.00
135886   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97010             60.00
135887   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97035             48.00
135888   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97039             48.00
135889   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97140             79.00
135890   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97530             99.00
135891   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     G0283             48.00
135892   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     99203            302.00
135893   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     99203            302.00
135894   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     99211             84.00
135895   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97010             60.00
135896   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97140             79.00
135897   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     G0283             48.00
135898   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97530             99.00
135899   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97112             84.00
135900   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     99211             84.00
135901   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     G0283             48.00
135902   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97140             79.00
135903   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97010             60.00
135904   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97112             84.00
135905   Florida   Spine   0652480350101032   8/30/2019   Bill      10/9/2019     97530             99.00
135906   Florida   Spine   0340913440101116   9/27/2019   Bill      10/9/2019     97010             60.00
135907   Florida   Spine   0340913440101116   9/27/2019   Bill      10/9/2019     97140             79.00
135908   Florida   Spine   0340913440101116   9/27/2019   Bill      10/9/2019     A4556             24.00
135909   Florida   Spine   0340913440101116   9/27/2019   Bill      10/9/2019     G0283             48.00
135910   Florida   Spine   0340913440101116   9/27/2019   Bill      10/9/2019     97035             48.00
135911   Florida   Spine   0340913440101116   9/27/2019   Bill      10/9/2019     99211             84.00
135912   Florida   Spine   0394218770101106   9/9/2019    Bill      10/9/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2666 of
                                                   2767

135913   Florida   Spine   0394218770101106   9/9/2019    Bill      10/9/2019     97010            60.00
135914   Florida   Spine   0394218770101106   9/9/2019    Bill      10/9/2019     G0283            48.00
135915   Florida   Spine   0394218770101106   9/9/2019    Bill      10/9/2019     97140            79.00
135916   Florida   Spine   0394218770101106   9/9/2019    Bill      10/9/2019     97035            48.00
135917   Florida   Spine   0394218770101106   9/9/2019    Bill      10/9/2019     97112            84.00
135918   Florida   Spine   0438744160101032   9/10/2019   Bill      10/9/2019     G0283            48.00
135919   Florida   Spine   0438744160101032   9/10/2019   Bill      10/9/2019     97010            60.00
135920   Florida   Spine   0438744160101032   9/10/2019   Bill      10/9/2019     97035            48.00
135921   Florida   Spine   0438744160101032   9/10/2019   Bill      10/9/2019     97140            79.00
135922   Florida   Spine   0438744160101032   9/10/2019   Bill      10/9/2019     99211            84.00
135923   Florida   Spine   0438744160101032   9/10/2019   Bill      10/9/2019     97112            84.00
135924   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99211            84.00
135925   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97110            84.00
135926   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     G0283            48.00
135927   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97010            60.00
135928   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97140            79.00
135929   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97530            99.00
135930   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97010            60.00
135931   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97140            79.00
135932   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     G0283            48.00
135933   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97112            84.00
135934   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99211            84.00
135935   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97530            99.00
135936   Florida   Spine   8670971000000001   9/25/2019   Bill      10/9/2019     97010            60.00
135937   Florida   Spine   8670971000000001   9/25/2019   Bill      10/9/2019     99211            84.00
135938   Florida   Spine   8670971000000001   9/25/2019   Bill      10/9/2019     97140            79.00
135939   Florida   Spine   8670971000000001   9/25/2019   Bill      10/9/2019     97530            99.00
135940   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97010            60.00
135941   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97140            79.00
135942   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97530            99.00
135943   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     G0283            48.00
135944   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     99211            84.00
135945   Florida   Spine   0419069140101049   8/16/2019   Bill      10/9/2019     97035            48.00
135946   Florida   Spine   0497123140101189   6/3/2019    Bill      10/9/2019     99211            84.00
135947   Florida   Spine   0497123140101189   6/3/2019    Bill      10/9/2019     97140            79.00
135948   Florida   Spine   0497123140101189   6/3/2019    Bill      10/9/2019     97530            99.00
135949   Florida   Spine   0497123140101189   6/3/2019    Bill      10/9/2019     97112            84.00
135950   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     97010            60.00
135951   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     G0283            48.00
135952   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     97530            99.00
135953   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     97140            79.00
135954   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     99211            84.00
135955   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     97110            84.00
135956   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     99211            84.00
135957   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97010            60.00
135958   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     G0283            48.00
135959   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97140            79.00
135960   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97110            84.00
135961   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97112            84.00
135962   Florida   Spine   0143464250101272   6/1/2019    Bill      10/9/2019     97010            60.00
135963   Florida   Spine   0143464250101272   6/1/2019    Bill      10/9/2019     97012            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2667 of
                                                   2767

135964   Florida   Spine   0143464250101272   6/1/2019    Bill      10/9/2019     97530             99.00
135965   Florida   Spine   0143464250101272   6/1/2019    Bill      10/9/2019     G0283             48.00
135966   Florida   Spine   0143464250101272   6/1/2019    Bill      10/9/2019     97140             79.00
135967   Florida   Spine   0143464250101272   6/1/2019    Bill      10/9/2019     98940             79.00
135968   Florida   Spine   0143464250101272   6/1/2019    Bill      10/9/2019     97112             84.00
135969   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     99211             84.00
135970   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     97010             60.00
135971   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     97035             48.00
135972   Florida   Spine   0804447100000001   9/4/2019    Bill      10/9/2019     G0283             48.00
135973   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     99203            302.00
135974   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97010             60.00
135975   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97035             48.00
135976   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97140             79.00
135977   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     A4556             24.00
135978   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     G0283             48.00
135979   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     G0283             48.00
135980   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97010             60.00
135981   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97035             48.00
135982   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97140             79.00
135983   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97012             60.00
135984   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     99211             84.00
135985   Florida   Spine   0585912230101016   9/2/2019    Bill      10/9/2019     99211             84.00
135986   Florida   Spine   0585912230101016   9/2/2019    Bill      10/9/2019     97010             60.00
135987   Florida   Spine   0585912230101016   9/2/2019    Bill      10/9/2019     97035             48.00
135988   Florida   Spine   0585912230101016   9/2/2019    Bill      10/9/2019     97140             79.00
135989   Florida   Spine   0585912230101016   9/2/2019    Bill      10/9/2019     97530             99.00
135990   Florida   Spine   0585912230101016   9/2/2019    Bill      10/9/2019     G0283             48.00
135991   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     G0283             48.00
135992   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97010             60.00
135993   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97140             79.00
135994   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97012             60.00
135995   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97530             99.00
135996   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     99211             84.00
135997   Florida   Spine   0649413730000001   9/13/2019   Bill      10/9/2019     G0283             48.00
135998   Florida   Spine   0649413730000001   9/13/2019   Bill      10/9/2019     97010             60.00
135999   Florida   Spine   0649413730000001   9/13/2019   Bill      10/9/2019     97039             48.00
136000   Florida   Spine   0649413730000001   9/13/2019   Bill      10/9/2019     97140             79.00
136001   Florida   Spine   0649413730000001   9/13/2019   Bill      10/9/2019     97530             99.00
136002   Florida   Spine   0649413730000001   9/13/2019   Bill      10/9/2019     99211             84.00
136003   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     99203            302.00
136004   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97010             60.00
136005   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     G0283             48.00
136006   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97140             79.00
136007   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97035             48.00
136008   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     A4556             24.00
136009   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     99211             84.00
136010   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     97010             60.00
136011   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     97039             48.00
136012   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     97530             99.00
136013   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     G0283             48.00
136014   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2668 of
                                                   2767

136015   Florida   Spine   0537817910101039   8/31/2019   Bill      10/9/2019     99211             84.00
136016   Florida   Spine   0537817910101039   8/31/2019   Bill      10/9/2019     97012             60.00
136017   Florida   Spine   0537817910101039   8/31/2019   Bill      10/9/2019     97530             99.00
136018   Florida   Spine   0537817910101039   8/31/2019   Bill      10/9/2019     97140             79.00
136019   Florida   Spine   0537817910101039   8/31/2019   Bill      10/9/2019     97010             60.00
136020   Florida   Spine   0537817910101039   8/31/2019   Bill      10/9/2019     G0283             48.00
136021   Florida   Spine   0636312860000001   8/30/2019   Bill      10/9/2019     97010             60.00
136022   Florida   Spine   0636312860000001   8/30/2019   Bill      10/9/2019     97140             79.00
136023   Florida   Spine   0636312860000001   8/30/2019   Bill      10/9/2019     97530             99.00
136024   Florida   Spine   0636312860000001   8/30/2019   Bill      10/9/2019     G0283             48.00
136025   Florida   Spine   0636312860000001   8/30/2019   Bill      10/9/2019     99211             84.00
136026   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     99211             84.00
136027   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     97010             60.00
136028   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     97110             84.00
136029   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     97112             84.00
136030   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     97140             79.00
136031   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     97530             99.00
136032   Florida   Spine   0296271760101071   6/13/2019   Bill      10/9/2019     G0283             48.00
136033   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     97010             60.00
136034   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     G0283             48.00
136035   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     98941             97.00
136036   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     97039             48.00
136037   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     99212            115.00
136038   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     97112             84.00
136039   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     97140             79.00
136040   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     97530             99.00
136041   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     99212            115.00
136042   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     G0283             48.00
136043   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97010             60.00
136044   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97140             79.00
136045   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97110             84.00
136046   Florida   Spine   0639073440101019   8/19/2019   Bill      10/9/2019     97112             84.00
136047   Florida   Spine   0495874120101035   5/18/2019   Bill      10/9/2019     99211             84.00
136048   Florida   Spine   0495874120101035   5/18/2019   Bill      10/9/2019     97010             60.00
136049   Florida   Spine   0495874120101035   5/18/2019   Bill      10/9/2019     97110             84.00
136050   Florida   Spine   0495874120101035   5/18/2019   Bill      10/9/2019     97112             84.00
136051   Florida   Spine   0495874120101035   5/18/2019   Bill      10/9/2019     97140             79.00
136052   Florida   Spine   0495874120101035   5/18/2019   Bill      10/9/2019     97530             99.00
136053   Florida   Spine   0495874120101035   5/18/2019   Bill      10/9/2019     G0283             48.00
136054   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     99211             84.00
136055   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     G0283             48.00
136056   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97010             60.00
136057   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97035             48.00
136058   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97140             79.00
136059   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97112             84.00
136060   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97530             99.00
136061   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     99211             84.00
136062   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     G0283             48.00
136063   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     97010             60.00
136064   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     97035             48.00
136065   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2669 of
                                                   2767

136066   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     97112            84.00
136067   Florida   Spine   0424295850101052   9/18/2019   Bill      10/9/2019     97530            99.00
136068   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     99211            84.00
136069   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     97010            60.00
136070   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     97110            84.00
136071   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     97112            84.00
136072   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     97140            79.00
136073   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     97530            99.00
136074   Florida   Spine   0607250220101016   6/3/2019    Bill      10/9/2019     G0283            48.00
136075   Florida   Spine   0526868520101086   9/17/2019   Bill      10/9/2019     99211            84.00
136076   Florida   Spine   0526868520101086   9/17/2019   Bill      10/9/2019     97010            60.00
136077   Florida   Spine   0526868520101086   9/17/2019   Bill      10/9/2019     97035            48.00
136078   Florida   Spine   0526868520101086   9/17/2019   Bill      10/9/2019     97112            84.00
136079   Florida   Spine   0526868520101086   9/17/2019   Bill      10/9/2019     97140            79.00
136080   Florida   Spine   0526868520101086   9/17/2019   Bill      10/9/2019     97530            99.00
136081   Florida   Spine   0526868520101086   9/17/2019   Bill      10/9/2019     G0283            48.00
136082   Florida   Spine   0526868520101086   9/17/2019   Bill      10/9/2019     A4556            24.00
136083   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     99211            84.00
136084   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     97010            60.00
136085   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     97140            79.00
136086   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     G0283            48.00
136087   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     97035            48.00
136088   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     A4556            24.00
136089   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     99211            84.00
136090   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     97010            60.00
136091   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     G0283            48.00
136092   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     97530            99.00
136093   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     97140            79.00
136094   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     97112            84.00
136095   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     99211            84.00
136096   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97010            60.00
136097   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     G0283            48.00
136098   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97035            48.00
136099   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97140            79.00
136100   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97530            99.00
136101   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     97010            60.00
136102   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     97140            79.00
136103   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     G0283            48.00
136104   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     97035            48.00
136105   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     97530            99.00
136106   Florida   Spine   0660353670101025   7/3/2019    Bill      10/9/2019     99211            84.00
136107   Florida   Spine   0652433230101031   9/17/2019   Bill      10/9/2019     99211            84.00
136108   Florida   Spine   0652433230101031   9/17/2019   Bill      10/9/2019     97010            60.00
136109   Florida   Spine   0652433230101031   9/17/2019   Bill      10/9/2019     G0283            48.00
136110   Florida   Spine   0652433230101031   9/17/2019   Bill      10/9/2019     97530            99.00
136111   Florida   Spine   0652433230101031   9/17/2019   Bill      10/9/2019     97140            79.00
136112   Florida   Spine   0652433230101031   9/17/2019   Bill      10/9/2019     97035            48.00
136113   Florida   Spine   0497123140101189   6/3/2019    Bill      10/9/2019     99211            84.00
136114   Florida   Spine   0497123140101189   6/3/2019    Bill      10/9/2019     97140            79.00
136115   Florida   Spine   0497123140101189   6/3/2019    Bill      10/9/2019     97010            60.00
136116   Florida   Spine   0497123140101189   6/3/2019    Bill      10/9/2019     97112            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2670 of
                                                   2767

136117   Florida   Spine   0497123140101189   6/3/2019    Bill      10/9/2019     97530            99.00
136118   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     G0283            48.00
136119   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97010            60.00
136120   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97039            48.00
136121   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97140            79.00
136122   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     99211            84.00
136123   Florida   Spine   0592518350101015   5/8/2019    Bill      10/9/2019     99211            84.00
136124   Florida   Spine   0592518350101015   5/8/2019    Bill      10/9/2019     97010            60.00
136125   Florida   Spine   0592518350101015   5/8/2019    Bill      10/9/2019     97012            60.00
136126   Florida   Spine   0592518350101015   5/8/2019    Bill      10/9/2019     97140            79.00
136127   Florida   Spine   0592518350101015   5/8/2019    Bill      10/9/2019     97530            99.00
136128   Florida   Spine   0592518350101015   5/8/2019    Bill      10/9/2019     G0283            48.00
136129   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     99211            84.00
136130   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     97010            60.00
136131   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     G0283            48.00
136132   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     97140            79.00
136133   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     97110            84.00
136134   Florida   Spine   0590496530101035   6/17/2019   Bill      10/9/2019     97530            99.00
136135   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     G0283            48.00
136136   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97010            60.00
136137   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97140            79.00
136138   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97012            60.00
136139   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     97530            99.00
136140   Florida   Spine   8669009370000001   9/4/2019    Bill      10/9/2019     99211            84.00
136141   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97010            60.00
136142   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97035            48.00
136143   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97140            79.00
136144   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     G0283            48.00
136145   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97530            99.00
136146   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     99211            84.00
136147   Florida   Spine   0605108930101027   8/5/2019    Bill      10/9/2019     99211            84.00
136148   Florida   Spine   0605108930101027   8/5/2019    Bill      10/9/2019     97010            60.00
136149   Florida   Spine   0605108930101027   8/5/2019    Bill      10/9/2019     97140            79.00
136150   Florida   Spine   0605108930101027   8/5/2019    Bill      10/9/2019     G0283            48.00
136151   Florida   Spine   0605108930101027   8/5/2019    Bill      10/9/2019     97112            84.00
136152   Florida   Spine   0605108930101027   8/5/2019    Bill      10/9/2019     97530            99.00
136153   Florida   Spine   0572026910000001   8/29/2019   Bill      10/9/2019     99211            84.00
136154   Florida   Spine   0572026910000001   8/29/2019   Bill      10/9/2019     97010            60.00
136155   Florida   Spine   0572026910000001   8/29/2019   Bill      10/9/2019     97035            48.00
136156   Florida   Spine   0572026910000001   8/29/2019   Bill      10/9/2019     97140            79.00
136157   Florida   Spine   0572026910000001   8/29/2019   Bill      10/9/2019     97530            99.00
136158   Florida   Spine   0572026910000001   8/29/2019   Bill      10/9/2019     G0283            48.00
136159   Florida   Spine   0070259500101057   7/23/2019   Bill      10/9/2019     97010            60.00
136160   Florida   Spine   0070259500101057   7/23/2019   Bill      10/9/2019     97140            79.00
136161   Florida   Spine   0070259500101057   7/23/2019   Bill      10/9/2019     97530            99.00
136162   Florida   Spine   0070259500101057   7/23/2019   Bill      10/9/2019     G0283            48.00
136163   Florida   Spine   0070259500101057   7/23/2019   Bill      10/9/2019     97035            48.00
136164   Florida   Spine   0070259500101057   7/23/2019   Bill      10/9/2019     99211            84.00
136165   Florida   Spine   0613782140101017   5/31/2019   Bill      10/9/2019     G0283            48.00
136166   Florida   Spine   0613782140101017   5/31/2019   Bill      10/9/2019     97010            60.00
136167   Florida   Spine   0613782140101017   5/31/2019   Bill      10/9/2019     97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2671 of
                                                   2767

136168   Florida   Spine   0613782140101017   5/31/2019   Bill      10/9/2019     97112             84.00
136169   Florida   Spine   0613782140101017   5/31/2019   Bill      10/9/2019     99211             84.00
136170   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97010             60.00
136171   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     G0283             48.00
136172   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97140             79.00
136173   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97035             48.00
136174   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     97530             99.00
136175   Florida   Spine   0452531410101173   9/21/2019   Bill      10/9/2019     99211             84.00
136176   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     G0283             48.00
136177   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     97010             60.00
136178   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     97112             84.00
136179   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     97110             84.00
136180   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     99211             84.00
136181   Florida   Spine   0554716960101047   7/3/2019    Bill      10/9/2019     97140             79.00
136182   Florida   Spine   0493752610101099   7/19/2019   Bill      10/9/2019     G0283             48.00
136183   Florida   Spine   0493752610101099   7/19/2019   Bill      10/9/2019     97530             99.00
136184   Florida   Spine   0493752610101099   7/19/2019   Bill      10/9/2019     97112             84.00
136185   Florida   Spine   0493752610101099   7/19/2019   Bill      10/9/2019     97010             60.00
136186   Florida   Spine   0493752610101099   7/19/2019   Bill      10/9/2019     99211             84.00
136187   Florida   Spine   0493752610101099   7/19/2019   Bill      10/9/2019     97140             79.00
136188   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     G0283             48.00
136189   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     99211             84.00
136190   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97010             60.00
136191   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97140             79.00
136192   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97530             99.00
136193   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97112             84.00
136194   Florida   Spine   0556929220101024   8/21/2019   Bill      10/9/2019     99211             84.00
136195   Florida   Spine   0556929220101024   8/21/2019   Bill      10/9/2019     97010             60.00
136196   Florida   Spine   0556929220101024   8/21/2019   Bill      10/9/2019     G0283             48.00
136197   Florida   Spine   0556929220101024   8/21/2019   Bill      10/9/2019     97140             79.00
136198   Florida   Spine   0556929220101024   8/21/2019   Bill      10/9/2019     97110             84.00
136199   Florida   Spine   0556929220101024   8/21/2019   Bill      10/9/2019     97112             84.00
136200   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97010             60.00
136201   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97012             60.00
136202   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97530             99.00
136203   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97140             79.00
136204   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     G0283             48.00
136205   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     99211             84.00
136206   Florida   Spine   0423220350101328   8/17/2019   Bill      10/9/2019     97112             84.00
136207   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     99212            115.00
136208   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     97010             60.00
136209   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     G0283             48.00
136210   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     97530             99.00
136211   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     97140             79.00
136212   Florida   Spine   0061932350101482   8/28/2019   Bill      10/9/2019     97110             84.00
136213   Florida   Spine   0549408300101030   7/30/2019   Bill      10/9/2019     99211             84.00
136214   Florida   Spine   0549408300101030   7/30/2019   Bill      10/9/2019     97140             79.00
136215   Florida   Spine   0549408300101030   7/30/2019   Bill      10/9/2019     97010             60.00
136216   Florida   Spine   0549408300101030   7/30/2019   Bill      10/9/2019     97530             99.00
136217   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     G0283             48.00
136218   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2672 of
                                                   2767

136219   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97010             60.00
136220   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97140             79.00
136221   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97112             84.00
136222   Florida   Spine   0583970970101050   6/26/2019   Bill      10/9/2019     97530             99.00
136223   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     99211             84.00
136224   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     97010             60.00
136225   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     G0283             48.00
136226   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     97140             79.00
136227   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     97110             84.00
136228   Florida   Spine   0446917430101052   7/14/2019   Bill      10/9/2019     97112             84.00
136229   Florida   Spine   0352144580101202   4/24/2019   Bill      10/9/2019     97010             60.00
136230   Florida   Spine   0352144580101202   4/24/2019   Bill      10/9/2019     G0283             48.00
136231   Florida   Spine   0352144580101202   4/24/2019   Bill      10/9/2019     99211             84.00
136232   Florida   Spine   0352144580101202   4/24/2019   Bill      10/9/2019     97140             79.00
136233   Florida   Spine   0352144580101202   4/24/2019   Bill      10/9/2019     97530             99.00
136234   Florida   Spine   0352144580101202   4/24/2019   Bill      10/9/2019     97110             84.00
136235   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     99211             84.00
136236   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97010             60.00
136237   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     G0283             48.00
136238   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97035             48.00
136239   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97140             79.00
136240   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97530             99.00
136241   Florida   Spine   0634246910101033   9/10/2019   Bill      10/9/2019     99203            302.00
136242   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     97010             60.00
136243   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     97112             84.00
136244   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     97140             79.00
136245   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     97530             99.00
136246   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     G0283             48.00
136247   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     99211             84.00
136248   Florida   Spine   0587121220101039   7/20/2019   Bill      10/9/2019     97110             84.00
136249   Florida   Spine   0636312860000001   8/30/2019   Bill      10/9/2019     97010             60.00
136250   Florida   Spine   0636312860000001   8/30/2019   Bill      10/9/2019     97140             79.00
136251   Florida   Spine   0636312860000001   8/30/2019   Bill      10/9/2019     97530             99.00
136252   Florida   Spine   0636312860000001   8/30/2019   Bill      10/9/2019     G0283             48.00
136253   Florida   Spine   0636312860000001   8/30/2019   Bill      10/9/2019     99211             84.00
136254   Florida   Spine   0636312860000001   8/30/2019   Bill      10/9/2019     97039             48.00
136255   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     99211             84.00
136256   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     97010             60.00
136257   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     97140             79.00
136258   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     97112             84.00
136259   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     97530             99.00
136260   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     G0283             48.00
136261   Florida   Spine   0581581640101025   8/9/2019    Bill      10/9/2019     97039             48.00
136262   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     99211             84.00
136263   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     97010             60.00
136264   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     97039             48.00
136265   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     G0283             48.00
136266   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     97140             79.00
136267   Florida   Spine   0098572390101105   9/24/2019   Bill      10/9/2019     97110             84.00
136268   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     99211             84.00
136269   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2673 of
                                                   2767

136270   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     G0283             48.00
136271   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     97530             99.00
136272   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     97140             79.00
136273   Florida   Spine   8669758890000001   9/13/2019   Bill      10/9/2019     97012             60.00
136274   Florida   Spine   0367213410101097   8/1/2019    Bill      10/9/2019     97010             60.00
136275   Florida   Spine   0367213410101097   8/1/2019    Bill      10/9/2019     G0283             48.00
136276   Florida   Spine   0367213410101097   8/1/2019    Bill      10/9/2019     97039             48.00
136277   Florida   Spine   0367213410101097   8/1/2019    Bill      10/9/2019     97140             79.00
136278   Florida   Spine   0367213410101097   8/1/2019    Bill      10/9/2019     99211             84.00
136279   Florida   Spine   0338161060101113   5/2/2019    Bill      10/9/2019     97140             79.00
136280   Florida   Spine   0338161060101113   5/2/2019    Bill      10/9/2019     97110             84.00
136281   Florida   Spine   0338161060101113   5/2/2019    Bill      10/9/2019     97010             60.00
136282   Florida   Spine   0338161060101113   5/2/2019    Bill      10/9/2019     G0283             48.00
136283   Florida   Spine   0338161060101113   5/2/2019    Bill      10/9/2019     97112             84.00
136284   Florida   Spine   0338161060101113   5/2/2019    Bill      10/9/2019     99213            212.00
136285   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     99211             84.00
136286   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     G0283             48.00
136287   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97010             60.00
136288   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97035             48.00
136289   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97140             79.00
136290   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97112             84.00
136291   Florida   Spine   0463843300101072   9/21/2019   Bill      10/9/2019     97530             99.00
136292   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     99211             84.00
136293   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     97010             60.00
136294   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     97140             79.00
136295   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     97530             99.00
136296   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     G0283             48.00
136297   Florida   Spine   0372803430101030   8/25/2019   Bill      10/9/2019     97035             48.00
136298   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     99211             84.00
136299   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     G0283             48.00
136300   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97010             60.00
136301   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97035             48.00
136302   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97140             79.00
136303   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97112             84.00
136304   Florida   Spine   0528577670101048   9/3/2019    Bill      10/9/2019     97530             99.00
136305   Florida   Spine   0129917190101072   6/23/2019   Bill      10/9/2019     G0283             48.00
136306   Florida   Spine   0129917190101072   6/23/2019   Bill      10/9/2019     97010             60.00
136307   Florida   Spine   0129917190101072   6/23/2019   Bill      10/9/2019     97140             79.00
136308   Florida   Spine   0129917190101072   6/23/2019   Bill      10/9/2019     99211             84.00
136309   Florida   Spine   0129917190101072   6/23/2019   Bill      10/9/2019     97010             60.00
136310   Florida   Spine   0129917190101072   6/23/2019   Bill      10/9/2019     97140             79.00
136311   Florida   Spine   0129917190101072   6/23/2019   Bill      10/9/2019     99211             84.00
136312   Florida   Spine   0541536950101040   9/26/2019   Bill      10/9/2019     99203            302.00
136313   Florida   Spine   0541536950101040   9/26/2019   Bill      10/9/2019     A4556             24.00
136314   Florida   Spine   0541536950101040   9/26/2019   Bill      10/9/2019     G0283             48.00
136315   Florida   Spine   0541536950101040   9/26/2019   Bill      10/9/2019     97010             60.00
136316   Florida   Spine   0541536950101040   9/26/2019   Bill      10/9/2019     97035             48.00
136317   Florida   Spine   0541536950101040   9/26/2019   Bill      10/9/2019     97140             79.00
136318   Florida   Spine   0538757120101080   7/9/2019    Bill      10/9/2019     98940             79.00
136319   Florida   Spine   0538757120101080   7/9/2019    Bill      10/9/2019     G0283             48.00
136320   Florida   Spine   0538757120101080   7/9/2019    Bill      10/9/2019     97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2674 of
                                                   2767

136321   Florida   Spine   0538757120101080   7/9/2019    Bill      10/9/2019     97140             79.00
136322   Florida   Spine   0538757120101080   7/9/2019    Bill      10/9/2019     97530             99.00
136323   Florida   Spine   0471956290101058   9/26/2019   Bill      10/9/2019     99211             84.00
136324   Florida   Spine   0471956290101058   9/26/2019   Bill      10/9/2019     97010             60.00
136325   Florida   Spine   0471956290101058   9/26/2019   Bill      10/9/2019     97035             48.00
136326   Florida   Spine   0471956290101058   9/26/2019   Bill      10/9/2019     97140             79.00
136327   Florida   Spine   0471956290101058   9/26/2019   Bill      10/9/2019     G0283             48.00
136328   Florida   Spine   0471956290101058   9/26/2019   Bill      10/9/2019     97530             99.00
136329   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     98941             97.00
136330   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97010             60.00
136331   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97035             48.00
136332   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97140             79.00
136333   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97530             99.00
136334   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     G0283             48.00
136335   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97012             60.00
136336   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     G0283             48.00
136337   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     97010             60.00
136338   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     97140             79.00
136339   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     97530             99.00
136340   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     97110             84.00
136341   Florida   Spine   0567616640101027   8/26/2019   Bill      10/9/2019     99211             84.00
136342   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     99211             84.00
136343   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     G0283             48.00
136344   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     97010             60.00
136345   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     97035             48.00
136346   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     97140             79.00
136347   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     97112             84.00
136348   Florida   Spine   0461277320101055   8/26/2019   Bill      10/9/2019     97530             99.00
136349   Florida   Spine   0545841520101023   10/1/2019   Bill      10/9/2019     99203            302.00
136350   Florida   Spine   0545841520101023   10/1/2019   Bill      10/9/2019     97010             60.00
136351   Florida   Spine   0545841520101023   10/1/2019   Bill      10/9/2019     A4556             24.00
136352   Florida   Spine   0545841520101023   10/1/2019   Bill      10/9/2019     G0283             48.00
136353   Florida   Spine   0545841520101023   10/1/2019   Bill      10/9/2019     97140             79.00
136354   Florida   Spine   0552656020101030   8/29/2019   Bill      10/9/2019     97010             60.00
136355   Florida   Spine   0552656020101030   8/29/2019   Bill      10/9/2019     97140             79.00
136356   Florida   Spine   0552656020101030   8/29/2019   Bill      10/9/2019     G0283             48.00
136357   Florida   Spine   0552656020101030   8/29/2019   Bill      10/9/2019     97530             99.00
136358   Florida   Spine   0552656020101030   8/29/2019   Bill      10/9/2019     97035             48.00
136359   Florida   Spine   0552656020101030   8/29/2019   Bill      10/9/2019     99211             84.00
136360   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     98941             97.00
136361   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97010             60.00
136362   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97035             48.00
136363   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97140             79.00
136364   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97530             99.00
136365   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     G0283             48.00
136366   Florida   Spine   0634988260101020   9/13/2019   Bill      10/9/2019     97012             60.00
136367   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     99211             84.00
136368   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     97010             60.00
136369   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     G0283             48.00
136370   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     97530             99.00
136371   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2675 of
                                                   2767

136372   Florida   Spine   0634319960101028   7/10/2019   Bill      10/9/2019     97112             84.00
136373   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     99211             84.00
136374   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     97010             60.00
136375   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     97035             48.00
136376   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     97140             79.00
136377   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     G0283             48.00
136378   Florida   Spine   0586491170101137   9/28/2019   Bill      10/9/2019     97530             99.00
136379   Florida   Spine   0652433230101031   9/17/2019   Bill      10/9/2019     99211             84.00
136380   Florida   Spine   0652433230101031   9/17/2019   Bill      10/9/2019     97010             60.00
136381   Florida   Spine   0652433230101031   9/17/2019   Bill      10/9/2019     G0283             48.00
136382   Florida   Spine   0652433230101031   9/17/2019   Bill      10/9/2019     97530             99.00
136383   Florida   Spine   0652433230101031   9/17/2019   Bill      10/9/2019     97140             79.00
136384   Florida   Spine   0652433230101031   9/17/2019   Bill      10/9/2019     97035             48.00
136385   Florida   Spine   0450954350101063   9/28/2019   Bill      10/9/2019     99203            302.00
136386   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     99211             84.00
136387   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     97010             60.00
136388   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     97110             84.00
136389   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     G0283             48.00
136390   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     97530             99.00
136391   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     97012             60.00
136392   Florida   Spine   0448293010101203   8/18/2019   Bill      10/9/2019     G0283             48.00
136393   Florida   Spine   0448293010101203   8/18/2019   Bill      10/9/2019     97010             60.00
136394   Florida   Spine   0448293010101203   8/18/2019   Bill      10/9/2019     97140             79.00
136395   Florida   Spine   0448293010101203   8/18/2019   Bill      10/9/2019     97530             99.00
136396   Florida   Spine   0448293010101203   8/18/2019   Bill      10/9/2019     97039             48.00
136397   Florida   Spine   0448293010101203   8/18/2019   Bill      10/9/2019     98940             79.00
136398   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     G0283             48.00
136399   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97010             60.00
136400   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97039             48.00
136401   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97035             48.00
136402   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97140             79.00
136403   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     97530             99.00
136404   Florida   Spine   0618151030101063   9/19/2019   Bill      10/9/2019     99211             84.00
136405   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     97010             60.00
136406   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     G0283             48.00
136407   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     97530             99.00
136408   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     97140             79.00
136409   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     99211             84.00
136410   Florida   Spine   0632549510101019   8/17/2019   Bill      10/9/2019     97110             84.00
136411   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     97010             60.00
136412   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     G0283             48.00
136413   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     97530             99.00
136414   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     97140             79.00
136415   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     99211             84.00
136416   Florida   Spine   0641934550101013   7/19/2019   Bill      10/9/2019     97110             84.00
136417   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     97010             60.00
136418   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     G0283             48.00
136419   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     97140             79.00
136420   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     97035             48.00
136421   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     99211             84.00
136422   Florida   Spine   0530261090101047   9/9/2019    Bill      10/9/2019     97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2676 of
                                                   2767

136423   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     99211             84.00
136424   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97010             60.00
136425   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     G0283             48.00
136426   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97140             79.00
136427   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97110             84.00
136428   Florida   Spine   0040645660101036   8/25/2019   Bill      10/9/2019     97112             84.00
136429   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     99211             84.00
136430   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     97010             60.00
136431   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     97035             48.00
136432   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     97140             79.00
136433   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     97530             99.00
136434   Florida   Spine   0371626370101020   9/17/2019   Bill      10/9/2019     G0283             48.00
136435   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     G0283             48.00
136436   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97010             60.00
136437   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97140             79.00
136438   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97012             60.00
136439   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     97530             99.00
136440   Florida   Spine   0612329360101030   9/10/2019   Bill      10/9/2019     99211             84.00
136441   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     99211             84.00
136442   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97010             60.00
136443   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     G0283             48.00
136444   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97035             48.00
136445   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97140             79.00
136446   Florida   Spine   0101034040101040   9/20/2019   Bill      10/9/2019     97530             99.00
136447   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     97010             60.00
136448   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     G0283             48.00
136449   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     98941             97.00
136450   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     97039             48.00
136451   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     97140             79.00
136452   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     97530             99.00
136453   Florida   Spine   0522626550101135   8/31/2019   Bill      10/9/2019     97112             84.00
136454   Florida   Spine   0478128460101020   9/28/2019   Bill      10/9/2019     99203            302.00
136455   Florida   Spine   0478128460101020   9/28/2019   Bill      10/9/2019     97010             60.00
136456   Florida   Spine   0478128460101020   9/28/2019   Bill      10/9/2019     97012             60.00
136457   Florida   Spine   0478128460101020   9/28/2019   Bill      10/9/2019     G0283             48.00
136458   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     99211             84.00
136459   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     97010             60.00
136460   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     97110             84.00
136461   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     G0283             48.00
136462   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     97530             99.00
136463   Florida   Spine   0438722620101056   8/20/2019   Bill      10/9/2019     97012             60.00
136464   Florida   Spine   0652433230101031   9/17/2019   Bill      10/11/2019    99203            302.00
136465   Florida   Spine   0652433230101031   9/17/2019   Bill      10/11/2019    99211             84.00
136466   Florida   Spine   0652433230101031   9/17/2019   Bill      10/11/2019    97010             60.00
136467   Florida   Spine   0652433230101031   9/17/2019   Bill      10/11/2019    G0283             48.00
136468   Florida   Spine   0652433230101031   9/17/2019   Bill      10/11/2019    A4556             24.00
136469   Florida   Spine   0652433230101031   9/17/2019   Bill      10/11/2019    97530             99.00
136470   Florida   Spine   0652433230101031   9/17/2019   Bill      10/11/2019    97140             79.00
136471   Florida   Spine   0652433230101031   9/17/2019   Bill      10/11/2019    97035             48.00
136472   Florida   Spine   0346970630101142   11/5/2018   Bill      10/14/2019    99203            500.00
136473   Florida   Spine   0632549510101019   8/17/2019   Bill      10/14/2019    99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2677 of
                                                   2767

136474   Florida   Spine   0632549510101019   8/17/2019    Bill     10/14/2019    G0283               48.00
136475   Florida   Spine   0632549510101019   8/17/2019    Bill     10/14/2019    97140               79.00
136476   Florida   Spine   0632549510101019   8/17/2019    Bill     10/14/2019    97035               48.00
136477   Florida   Spine   0632549510101019   8/17/2019    Bill     10/14/2019    97010               60.00
136478   Florida   Spine   0632549510101019   8/17/2019    Bill     10/14/2019    97530               99.00
136479   Florida   Spine   0564692260101011   10/24/2018   Bill     10/17/2019    99213              350.00
136480   Florida   Spine   0564692260101011   10/24/2018   Bill     10/17/2019    64490            3,000.00
136481   Florida   Spine   0564692260101011   10/24/2018   Bill     10/17/2019    64491            1,700.00
136482   Florida   Spine   0564692260101011   10/24/2018   Bill     10/17/2019    J2001              140.00
136483   Florida   Spine   0564692260101011   10/24/2018   Bill     10/17/2019    J1020               35.00
136484   Florida   Spine   0564692260101011   10/24/2018   Bill     10/17/2019    J3490               25.00
136485   Florida   Spine   0592589030101014   12/1/2017    Bill     10/17/2019    99203              550.00
136486   Florida   Spine   0635163950101021   2/7/2019     Bill     10/17/2019    99213              385.00
136487   Florida   Spine   0635163950101021   2/7/2019     Bill     10/17/2019    62323            2,200.00
136488   Florida   Spine   0635163950101021   2/7/2019     Bill     10/17/2019    J2001              115.50
136489   Florida   Spine   0635163950101021   2/7/2019     Bill     10/17/2019    J1020               35.00
136490   Florida   Spine   0635163950101021   2/7/2019     Bill     10/17/2019    Q9965               25.00
136491   Florida   Spine   0543215470101039   6/8/2019     Bill     10/17/2019    99203              550.00
136492   Florida   Spine   0424790000101026   4/26/2019    Bill     10/17/2019    99213              385.00
136493   Florida   Spine   0528774320101028   3/21/2017    Bill     10/17/2019    99213              385.00
136494   Florida   Spine   0630013770101013   7/16/2019    Bill     10/17/2019    99203              550.00
136495   Florida   Spine   0196171330101240   4/30/2019    Bill     10/17/2019    99203              550.00
136496   Florida   Spine   0461277320101055   8/26/2019    Bill     10/17/2019    99203              550.00
136497   Florida   Spine   0645564340101019   2/19/2019    Bill     10/17/2019    99202              275.00
136498   Florida   Spine   0103576980101302   1/22/2019    Bill     10/17/2019    64483            1,540.00
136499   Florida   Spine   0103576980101302   1/22/2019    Bill     10/17/2019    64484            2,088.00
136500   Florida   Spine   0103576980101302   1/22/2019    Bill     10/17/2019    J2001               77.00
136501   Florida   Spine   0103576980101302   1/22/2019    Bill     10/17/2019    J3301               77.00
136502   Florida   Spine   0103576980101302   1/22/2019    Bill     10/17/2019    Q9965               25.00
136503   Florida   Spine   0103576980101302   1/22/2019    Bill     10/17/2019    J2795               25.00
136504   Florida   Spine   0103576980101302   1/22/2019    Bill     10/17/2019    82950               25.00
136505   Florida   Spine   0524739750101016   3/13/2019    Bill     10/17/2019    99213              385.00
136506   Florida   Spine   0524739750101016   3/13/2019    Bill     10/17/2019    27096            1,457.00
136507   Florida   Spine   0524739750101016   3/13/2019    Bill     10/17/2019    Q9965               25.00
136508   Florida   Spine   0524739750101016   3/13/2019    Bill     10/17/2019    J2795               25.00
136509   Florida   Spine   0524739750101016   3/13/2019    Bill     10/17/2019    J1885               35.00
136510   Florida   Spine   0621808030101013   6/19/2019    Bill     10/17/2019    99213              385.00
136511   Florida   Spine   0438744160101032   9/10/2019    Bill     10/17/2019    99202              275.00
136512   Florida   Spine   0613556410101026   5/5/2019     Bill     10/17/2019    64493            3,960.00
136513   Florida   Spine   0613556410101026   5/5/2019     Bill     10/17/2019    64494            1,980.00
136514   Florida   Spine   0613556410101026   5/5/2019     Bill     10/17/2019    64495            1,980.00
136515   Florida   Spine   0613556410101026   5/5/2019     Bill     10/17/2019    81025               27.50
136516   Florida   Spine   0613556410101026   5/5/2019     Bill     10/17/2019    Q9965               25.00
136517   Florida   Spine   0613556410101026   5/5/2019     Bill     10/17/2019    J1885               35.00
136518   Florida   Spine   0613556410101026   5/5/2019     Bill     10/17/2019    J2795               25.00
136519   Florida   Spine   0652480350101032   8/30/2019    Bill     10/17/2019    99202              275.00
136520   Florida   Spine   0652480350101032   8/30/2019    Bill     10/17/2019    99202              275.00
136521   Florida   Spine   0431410970101077   1/20/2017    Bill     10/17/2019    99213              385.00
136522   Florida   Spine   0431410970101077   1/20/2017    Bill     10/17/2019    64493            1,980.00
136523   Florida   Spine   0431410970101077   1/20/2017    Bill     10/17/2019    64494              990.00
136524   Florida   Spine   0431410970101077   1/20/2017    Bill     10/17/2019    64495              990.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2678 of
                                                   2767

136525   Florida   Spine   0431410970101077   1/20/2017   Bill      10/17/2019    Q9965             25.00
136526   Florida   Spine   0431410970101077   1/20/2017   Bill      10/17/2019    J1885             35.00
136527   Florida   Spine   0431410970101077   1/20/2017   Bill      10/17/2019    J2795             25.00
136528   Florida   Spine   0061932350101482   8/28/2019   Bill      10/17/2019    99213            385.00
136529   Florida   Spine   0352144580101202   4/24/2019   Bill      10/17/2019    99213            385.00
136530   Florida   Spine   0632549510101019   8/17/2019   Bill      10/17/2019    99213            385.00
136531   Florida   Spine   0544381560101039   4/2/2018    Bill      10/17/2019    99213            385.00
136532   Florida   Spine   0414689930101093   8/15/2019   Bill      10/17/2019    99202            275.00
136533   Florida   Spine   0650293810101018   7/1/2019    Bill      10/17/2019    99203            550.00
136534   Florida   Spine   0409756410101160   7/9/2019    Bill      10/17/2019    99203            550.00
136535   Florida   Spine   0653584250101022   6/17/2019   Bill      10/17/2019    99213            385.00
136536   Florida   Spine   0653584250101022   6/17/2019   Bill      10/17/2019    99213            385.00
136537   Florida   Spine   0184274100101179   8/31/2019   Bill      10/17/2019    99203            550.00
136538   Florida   Spine   0605108930101027   8/5/2019    Bill      10/17/2019    99213            385.00
136539   Florida   Spine   0495874120101035   5/18/2019   Bill      10/17/2019    99211             84.00
136540   Florida   Spine   0495874120101035   5/18/2019   Bill      10/17/2019    97010             60.00
136541   Florida   Spine   0495874120101035   5/18/2019   Bill      10/17/2019    97110             84.00
136542   Florida   Spine   0495874120101035   5/18/2019   Bill      10/17/2019    97112             84.00
136543   Florida   Spine   0495874120101035   5/18/2019   Bill      10/17/2019    97140             79.00
136544   Florida   Spine   0495874120101035   5/18/2019   Bill      10/17/2019    97530             99.00
136545   Florida   Spine   0495874120101035   5/18/2019   Bill      10/17/2019    G0283             48.00
136546   Florida   Spine   0463843300101072   9/21/2019   Bill      10/17/2019    99211             84.00
136547   Florida   Spine   0463843300101072   9/21/2019   Bill      10/17/2019    G0283             48.00
136548   Florida   Spine   0463843300101072   9/21/2019   Bill      10/17/2019    97010             60.00
136549   Florida   Spine   0463843300101072   9/21/2019   Bill      10/17/2019    97035             48.00
136550   Florida   Spine   0463843300101072   9/21/2019   Bill      10/17/2019    97140             79.00
136551   Florida   Spine   0463843300101072   9/21/2019   Bill      10/17/2019    97112             84.00
136552   Florida   Spine   0463843300101072   9/21/2019   Bill      10/17/2019    97530             99.00
136553   Florida   Spine   0337384790101030   8/27/2019   Bill      10/17/2019    99211             84.00
136554   Florida   Spine   0337384790101030   8/27/2019   Bill      10/17/2019    97010             60.00
136555   Florida   Spine   0337384790101030   8/27/2019   Bill      10/17/2019    97035             48.00
136556   Florida   Spine   0337384790101030   8/27/2019   Bill      10/17/2019    97112             84.00
136557   Florida   Spine   0337384790101030   8/27/2019   Bill      10/17/2019    97140             79.00
136558   Florida   Spine   0337384790101030   8/27/2019   Bill      10/17/2019    97530             99.00
136559   Florida   Spine   0337384790101030   8/27/2019   Bill      10/17/2019    G0283             48.00
136560   Florida   Spine   0552656020101030   8/29/2019   Bill      10/17/2019    99202            275.00
136561   Florida   Spine   0545889550101040   7/23/2019   Bill      10/17/2019    99211             84.00
136562   Florida   Spine   0545889550101040   7/23/2019   Bill      10/17/2019    97010             60.00
136563   Florida   Spine   0545889550101040   7/23/2019   Bill      10/17/2019    97112             84.00
136564   Florida   Spine   0545889550101040   7/23/2019   Bill      10/17/2019    97110             84.00
136565   Florida   Spine   0545889550101040   7/23/2019   Bill      10/17/2019    97140             79.00
136566   Florida   Spine   0545889550101040   7/23/2019   Bill      10/17/2019    97530             99.00
136567   Florida   Spine   0545889550101040   7/23/2019   Bill      10/17/2019    G0283             48.00
136568   Florida   Spine   0526868520101086   9/17/2019   Bill      10/17/2019    99211             84.00
136569   Florida   Spine   0526868520101086   9/17/2019   Bill      10/17/2019    97010             60.00
136570   Florida   Spine   0526868520101086   9/17/2019   Bill      10/17/2019    97035             48.00
136571   Florida   Spine   0526868520101086   9/17/2019   Bill      10/17/2019    97112             84.00
136572   Florida   Spine   0526868520101086   9/17/2019   Bill      10/17/2019    97140             79.00
136573   Florida   Spine   0526868520101086   9/17/2019   Bill      10/17/2019    97530             99.00
136574   Florida   Spine   0526868520101086   9/17/2019   Bill      10/17/2019    G0283             48.00
136575   Florida   Spine   0526868520101086   9/17/2019   Bill      10/17/2019    A4556             24.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2679 of
                                                   2767

136576   Florida   Spine   0545841520101023   10/1/2019   Bill      10/17/2019    99203              550.00
136577   Florida   Spine   0235745770101085   10/3/2019   Bill      10/17/2019    A4556               24.00
136578   Florida   Spine   0235745770101085   10/3/2019   Bill      10/17/2019    G0283               48.00
136579   Florida   Spine   0235745770101085   10/3/2019   Bill      10/17/2019    97010               60.00
136580   Florida   Spine   0235745770101085   10/3/2019   Bill      10/17/2019    97035               48.00
136581   Florida   Spine   0235745770101085   10/3/2019   Bill      10/17/2019    97140               79.00
136582   Florida   Spine   0235745770101085   10/3/2019   Bill      10/17/2019    99203              302.00
136583   Florida   Spine   0450494030101067   1/23/2019   Bill      10/17/2019    62323            2,200.00
136584   Florida   Spine   0450494030101067   1/23/2019   Bill      10/17/2019    J2001              115.50
136585   Florida   Spine   0450494030101067   1/23/2019   Bill      10/17/2019    J1040               75.00
136586   Florida   Spine   0450494030101067   1/23/2019   Bill      10/17/2019    Q9965               25.00
136587   Florida   Spine   0450494030101067   1/23/2019   Bill      10/17/2019    81025               27.50
136588   Florida   Spine   0235745770101085   10/3/2019   Bill      10/17/2019    97010               60.00
136589   Florida   Spine   0235745770101085   10/3/2019   Bill      10/17/2019    97140               79.00
136590   Florida   Spine   0235745770101085   10/3/2019   Bill      10/17/2019    99202              212.00
136591   Florida   Spine   0538757120101080   7/9/2019    Bill      10/17/2019    G0283               48.00
136592   Florida   Spine   0538757120101080   7/9/2019    Bill      10/17/2019    97010               60.00
136593   Florida   Spine   0538757120101080   7/9/2019    Bill      10/17/2019    97140               79.00
136594   Florida   Spine   0538757120101080   7/9/2019    Bill      10/17/2019    97530               99.00
136595   Florida   Spine   0538757120101080   7/9/2019    Bill      10/17/2019    99211               84.00
136596   Florida   Spine   0538757120101080   7/9/2019    Bill      10/17/2019    97110               84.00
136597   Florida   Spine   0509704860101115   6/6/2019    Bill      10/17/2019    99213              385.00
136598   Florida   Spine   8667302330000001   6/21/2019   Bill      10/17/2019    97530               99.00
136599   Florida   Spine   8667302330000001   6/21/2019   Bill      10/17/2019    99211               84.00
136600   Florida   Spine   8667302330000001   6/21/2019   Bill      10/17/2019    G0283               48.00
136601   Florida   Spine   8667302330000001   6/21/2019   Bill      10/17/2019    97010               60.00
136602   Florida   Spine   8667302330000001   6/21/2019   Bill      10/17/2019    97140               79.00
136603   Florida   Spine   8667302330000001   6/21/2019   Bill      10/17/2019    97039               48.00
136604   Florida   Spine   0431532060101039   9/21/2019   Bill      10/17/2019    99211               84.00
136605   Florida   Spine   0431532060101039   9/21/2019   Bill      10/17/2019    G0283               48.00
136606   Florida   Spine   0431532060101039   9/21/2019   Bill      10/17/2019    97010               60.00
136607   Florida   Spine   0431532060101039   9/21/2019   Bill      10/17/2019    97140               79.00
136608   Florida   Spine   0431532060101039   9/21/2019   Bill      10/17/2019    97530               99.00
136609   Florida   Spine   0431532060101039   9/21/2019   Bill      10/17/2019    97039               48.00
136610   Florida   Spine   0541536950101040   9/26/2019   Bill      10/17/2019    97530               99.00
136611   Florida   Spine   0541536950101040   9/26/2019   Bill      10/17/2019    97010               60.00
136612   Florida   Spine   0541536950101040   9/26/2019   Bill      10/17/2019    97035               48.00
136613   Florida   Spine   0541536950101040   9/26/2019   Bill      10/17/2019    G0283               48.00
136614   Florida   Spine   0541536950101040   9/26/2019   Bill      10/17/2019    97140               79.00
136615   Florida   Spine   0541536950101040   9/26/2019   Bill      10/17/2019    99211               84.00
136616   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    97010               60.00
136617   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    G0283               48.00
136618   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    98941               97.00
136619   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    97039               48.00
136620   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    97140               79.00
136621   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    97530               99.00
136622   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    97112               84.00
136623   Florida   Spine   0184274100101179   8/31/2019   Bill      10/17/2019    99211               84.00
136624   Florida   Spine   0184274100101179   8/31/2019   Bill      10/17/2019    97010               60.00
136625   Florida   Spine   0184274100101179   8/31/2019   Bill      10/17/2019    G0283               48.00
136626   Florida   Spine   0184274100101179   8/31/2019   Bill      10/17/2019    97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2680 of
                                                   2767

136627   Florida   Spine   0184274100101179   8/31/2019   Bill      10/17/2019    97012               60.00
136628   Florida   Spine   0184274100101179   8/31/2019   Bill      10/17/2019    97110               84.00
136629   Florida   Spine   0638300150101017   9/11/2019   Bill      10/17/2019    99211               84.00
136630   Florida   Spine   0638300150101017   9/11/2019   Bill      10/17/2019    97010               60.00
136631   Florida   Spine   0638300150101017   9/11/2019   Bill      10/17/2019    97012               60.00
136632   Florida   Spine   0638300150101017   9/11/2019   Bill      10/17/2019    G0283               48.00
136633   Florida   Spine   0638300150101017   9/11/2019   Bill      10/17/2019    97140               79.00
136634   Florida   Spine   0638300150101017   9/11/2019   Bill      10/17/2019    97110               84.00
136635   Florida   Spine   0581581640101025   8/9/2019    Bill      10/17/2019    99213              385.00
136636   Florida   Spine   0581581640101025   8/9/2019    Bill      10/17/2019    62321            2,100.00
136637   Florida   Spine   0581581640101025   8/9/2019    Bill      10/17/2019    J2001              115.50
136638   Florida   Spine   0581581640101025   8/9/2019    Bill      10/17/2019    J3301               77.00
136639   Florida   Spine   0581581640101025   8/9/2019    Bill      10/17/2019    Q9965               25.00
136640   Florida   Spine   0581581640101025   8/9/2019    Bill      10/17/2019    81025               27.50
136641   Florida   Spine   0592518350101015   5/8/2019    Bill      10/17/2019    99213              385.00
136642   Florida   Spine   0430086360101165   12/2/2018   Bill      10/17/2019    99213              385.00
136643   Florida   Spine   0638832380101028   6/27/2019   Bill      10/17/2019    98941               97.00
136644   Florida   Spine   0638832380101028   6/27/2019   Bill      10/17/2019    97010               60.00
136645   Florida   Spine   0638832380101028   6/27/2019   Bill      10/17/2019    G0283               48.00
136646   Florida   Spine   0638832380101028   6/27/2019   Bill      10/17/2019    97012               60.00
136647   Florida   Spine   0638832380101028   6/27/2019   Bill      10/17/2019    97140               79.00
136648   Florida   Spine   0638832380101028   6/27/2019   Bill      10/17/2019    97112               84.00
136649   Florida   Spine   0638832380101028   6/27/2019   Bill      10/17/2019    97530               99.00
136650   Florida   Spine   0545841520101023   10/1/2019   Bill      10/17/2019    99211               84.00
136651   Florida   Spine   0545841520101023   10/1/2019   Bill      10/17/2019    97010               60.00
136652   Florida   Spine   0545841520101023   10/1/2019   Bill      10/17/2019    97140               79.00
136653   Florida   Spine   0545841520101023   10/1/2019   Bill      10/17/2019    G0283               48.00
136654   Florida   Spine   0545841520101023   10/1/2019   Bill      10/17/2019    97530               99.00
136655   Florida   Spine   0545841520101023   10/1/2019   Bill      10/17/2019    97110               84.00
136656   Florida   Spine   0471956290101058   9/26/2019   Bill      10/17/2019    99211               84.00
136657   Florida   Spine   0471956290101058   9/26/2019   Bill      10/17/2019    97010               60.00
136658   Florida   Spine   0471956290101058   9/26/2019   Bill      10/17/2019    97035               48.00
136659   Florida   Spine   0471956290101058   9/26/2019   Bill      10/17/2019    97140               79.00
136660   Florida   Spine   0471956290101058   9/26/2019   Bill      10/17/2019    G0283               48.00
136661   Florida   Spine   0471956290101058   9/26/2019   Bill      10/17/2019    97530               99.00
136662   Florida   Spine   0484660270101090   9/12/2019   Bill      10/17/2019    98941               97.00
136663   Florida   Spine   0484660270101090   9/12/2019   Bill      10/17/2019    97010               60.00
136664   Florida   Spine   0484660270101090   9/12/2019   Bill      10/17/2019    97012               60.00
136665   Florida   Spine   0484660270101090   9/12/2019   Bill      10/17/2019    97035               48.00
136666   Florida   Spine   0484660270101090   9/12/2019   Bill      10/17/2019    97140               79.00
136667   Florida   Spine   0484660270101090   9/12/2019   Bill      10/17/2019    97530               99.00
136668   Florida   Spine   0484660270101090   9/12/2019   Bill      10/17/2019    G0283               48.00
136669   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    98941               97.00
136670   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97010               60.00
136671   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97035               48.00
136672   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97140               79.00
136673   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97530               99.00
136674   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    G0283               48.00
136675   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97039               48.00
136676   Florida   Spine   0533902990101068   1/3/2019    Bill      10/17/2019    99211               84.00
136677   Florida   Spine   0533902990101068   1/3/2019    Bill      10/17/2019    97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2681 of
                                                   2767

136678   Florida   Spine   0533902990101068   1/3/2019    Bill      10/17/2019    97035               48.00
136679   Florida   Spine   0533902990101068   1/3/2019    Bill      10/17/2019    97140               79.00
136680   Florida   Spine   0533902990101068   1/3/2019    Bill      10/17/2019    97530               99.00
136681   Florida   Spine   0533902990101068   1/3/2019    Bill      10/17/2019    G0283               48.00
136682   Florida   Spine   0557063230101054   9/26/2019   Bill      10/17/2019    99211               84.00
136683   Florida   Spine   0557063230101054   9/26/2019   Bill      10/17/2019    97010               60.00
136684   Florida   Spine   0557063230101054   9/26/2019   Bill      10/17/2019    97012               60.00
136685   Florida   Spine   0557063230101054   9/26/2019   Bill      10/17/2019    97110               84.00
136686   Florida   Spine   0557063230101054   9/26/2019   Bill      10/17/2019    97530               99.00
136687   Florida   Spine   0557063230101054   9/26/2019   Bill      10/17/2019    G0283               48.00
136688   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    99203              550.00
136689   Florida   Spine   8669009370000001   9/4/2019    Bill      10/17/2019    99203              550.00
136690   Florida   Spine   0618151030101063   9/19/2019   Bill      10/17/2019    99203              550.00
136691   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    97010               60.00
136692   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    G0283               48.00
136693   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    98941               97.00
136694   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    97039               48.00
136695   Florida   Spine   0522626550101135   8/31/2019   Bill      10/17/2019    97012               60.00
136696   Florida   Spine   8667042570000001   4/3/2019    Bill      10/17/2019    99203              550.00
136697   Florida   Spine   0356786080101078   7/13/2019   Bill      10/17/2019    99203              550.00
136698   Florida   Spine   0556929220101024   8/21/2019   Bill      10/17/2019    62321            2,100.00
136699   Florida   Spine   0556929220101024   8/21/2019   Bill      10/17/2019    J2001              115.50
136700   Florida   Spine   0556929220101024   8/21/2019   Bill      10/17/2019    J3301               77.00
136701   Florida   Spine   0556929220101024   8/21/2019   Bill      10/17/2019    Q9965               25.00
136702   Florida   Spine   0556929220101024   8/21/2019   Bill      10/17/2019    81025               27.50
136703   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    98941               97.00
136704   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97010               60.00
136705   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97035               48.00
136706   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97140               79.00
136707   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97530               99.00
136708   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    G0283               48.00
136709   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97039               48.00
136710   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    98941               97.00
136711   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97010               60.00
136712   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97035               48.00
136713   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97039               48.00
136714   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97140               79.00
136715   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    97530               99.00
136716   Florida   Spine   0634988260101020   9/13/2019   Bill      10/17/2019    G0283               48.00
136717   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    99203              302.00
136718   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97010               60.00
136719   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    A4556               24.00
136720   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    G0283               48.00
136721   Florida   Spine   0364738240101118   6/26/2019   Bill      10/18/2019    99203              550.00
136722   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99211               84.00
136723   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97010               60.00
136724   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97039               48.00
136725   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    G0283               48.00
136726   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97140               79.00
136727   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97530               99.00
136728   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99211               84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2682 of
                                                   2767

136729   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97010             60.00
136730   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97012             60.00
136731   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    G0283             48.00
136732   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97530             99.00
136733   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97140             79.00
136734   Florida   Spine   0461343740101023   6/29/2018   Bill      10/18/2019    99213            385.00
136735   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97010             60.00
136736   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97035             48.00
136737   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97140             79.00
136738   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    G0283             48.00
136739   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    A4556             24.00
136740   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    99203            302.00
136741   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    99203            302.00
136742   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99211             84.00
136743   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97010             60.00
136744   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97012             60.00
136745   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    G0283             48.00
136746   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97140             79.00
136747   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97110             84.00
136748   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99211             84.00
136749   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97010             60.00
136750   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97039             48.00
136751   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    G0283             48.00
136752   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97140             79.00
136753   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97530             99.00
136754   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    99211             84.00
136755   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    G0283             48.00
136756   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97010             60.00
136757   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97039             48.00
136758   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97140             79.00
136759   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97530             99.00
136760   Florida   Spine   0614401830000001   8/29/2019   Bill      10/18/2019    99203            550.00
136761   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    99211             84.00
136762   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97010             60.00
136763   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    G0283             48.00
136764   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97530             99.00
136765   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97012             60.00
136766   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97140             79.00
136767   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    99211             84.00
136768   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    G0283             48.00
136769   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97010             60.00
136770   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97039             48.00
136771   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97140             79.00
136772   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97530             99.00
136773   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97035             48.00
136774   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99211             84.00
136775   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97010             60.00
136776   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97039             48.00
136777   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    G0283             48.00
136778   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97140             79.00
136779   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2683 of
                                                   2767

136780   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99211               84.00
136781   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97010               60.00
136782   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97012               60.00
136783   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    G0283               48.00
136784   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97140               79.00
136785   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97110               84.00
136786   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    99213              385.00
136787   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    99211               84.00
136788   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97010               60.00
136789   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97035               48.00
136790   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97112               84.00
136791   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97140               79.00
136792   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97530               99.00
136793   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    G0283               48.00
136794   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    99211               84.00
136795   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    G0283               48.00
136796   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97010               60.00
136797   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97140               79.00
136798   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97530               99.00
136799   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97035               48.00
136800   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    72141            2,145.00
136801   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    72148            2,145.00
136802   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    99211               84.00
136803   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    G0283               48.00
136804   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97010               60.00
136805   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97140               79.00
136806   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97530               99.00
136807   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97035               48.00
136808   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    99213              385.00
136809   Florida   Spine   8669758890000001   9/13/2019   Bill      10/18/2019    72141            2,145.00
136810   Florida   Spine   8669758890000001   9/13/2019   Bill      10/18/2019    72148            2,145.00
136811   Florida   Spine   0506987650101022   7/20/2019   Bill      10/18/2019    99212              220.00
136812   Florida   Spine   0360445530101162   8/14/2019   Bill      10/18/2019    99211               84.00
136813   Florida   Spine   0360445530101162   8/14/2019   Bill      10/18/2019    97010               60.00
136814   Florida   Spine   0360445530101162   8/14/2019   Bill      10/18/2019    G0283               48.00
136815   Florida   Spine   0360445530101162   8/14/2019   Bill      10/18/2019    97035               48.00
136816   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    99212              115.00
136817   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    97010               60.00
136818   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    97140               79.00
136819   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    97112               84.00
136820   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    97530               99.00
136821   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    A4556               24.00
136822   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    G0283               48.00
136823   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    98940               79.00
136824   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    99203              302.00
136825   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    97010               60.00
136826   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    A4556               24.00
136827   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    G0283               48.00
136828   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    99211               84.00
136829   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97010               60.00
136830   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    G0283               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2684 of
                                                   2767

136831   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97530               99.00
136832   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97012               60.00
136833   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97140               79.00
136834   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    99211               84.00
136835   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    G0283               48.00
136836   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97010               60.00
136837   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97140               79.00
136838   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97530               99.00
136839   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97012               60.00
136840   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    99203              302.00
136841   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    97010               60.00
136842   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    A4556               24.00
136843   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    G0283               48.00
136844   Florida   Spine   0583333620101014   6/26/2019   Bill      10/18/2019    99213              212.00
136845   Florida   Spine   0583333620101014   6/26/2019   Bill      10/18/2019    97012               60.00
136846   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    99213              385.00
136847   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99203              550.00
136848   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99203              550.00
136849   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    99211               84.00
136850   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    97010               60.00
136851   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    97140               79.00
136852   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    97035               48.00
136853   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    G0283               48.00
136854   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    72141            2,145.00
136855   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    72148            2,145.00
136856   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    99211               84.00
136857   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    G0283               48.00
136858   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97010               60.00
136859   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97140               79.00
136860   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97530               99.00
136861   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97039               48.00
136862   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    99211               84.00
136863   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    97010               60.00
136864   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    97035               48.00
136865   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    97140               79.00
136866   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    G0283               48.00
136867   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97010               60.00
136868   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    99211               84.00
136869   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97140               79.00
136870   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97530               99.00
136871   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97010               60.00
136872   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97140               79.00
136873   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97530               99.00
136874   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    G0283               48.00
136875   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    99211               84.00
136876   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97112               84.00
136877   Florida   Spine   0364738240101118   6/26/2019   Bill      10/18/2019    64493            1,980.00
136878   Florida   Spine   0364738240101118   6/26/2019   Bill      10/18/2019    64494              990.00
136879   Florida   Spine   0364738240101118   6/26/2019   Bill      10/18/2019    64495              990.00
136880   Florida   Spine   0364738240101118   6/26/2019   Bill      10/18/2019    Q9965               25.00
136881   Florida   Spine   0364738240101118   6/26/2019   Bill      10/18/2019    J1885               70.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2685 of
                                                   2767

136882   Florida   Spine   0364738240101118   6/26/2019   Bill      10/18/2019    J2795             25.00
136883   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    99211             84.00
136884   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97110             84.00
136885   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    G0283             48.00
136886   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97010             60.00
136887   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97140             79.00
136888   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97530             99.00
136889   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97010             60.00
136890   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97140             79.00
136891   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    G0283             48.00
136892   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97112             84.00
136893   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    99211             84.00
136894   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97530             99.00
136895   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97010             60.00
136896   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97140             79.00
136897   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    G0283             48.00
136898   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97035             48.00
136899   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97112             84.00
136900   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    99211             84.00
136901   Florida   Spine   0289339120101062   4/28/2019   Bill      10/18/2019    99213            385.00
136902   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    99213            385.00
136903   Florida   Spine   0411217460101051   6/20/2019   Bill      10/18/2019    99213            212.00
136904   Florida   Spine   0411217460101051   6/20/2019   Bill      10/18/2019    97010             60.00
136905   Florida   Spine   0411217460101051   6/20/2019   Bill      10/18/2019    G0283             48.00
136906   Florida   Spine   0579794890101081   6/27/2019   Bill      10/18/2019    99203            550.00
136907   Florida   Spine   0579794890101081   6/27/2019   Bill      10/18/2019    20610            330.00
136908   Florida   Spine   0579794890101081   6/27/2019   Bill      10/18/2019    J2001             38.50
136909   Florida   Spine   0579794890101081   6/27/2019   Bill      10/18/2019    J3301             38.50
136910   Florida   Spine   0579794890101081   6/27/2019   Bill      10/18/2019    73020            165.00
136911   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    99211             84.00
136912   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    97010             60.00
136913   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    G0283             48.00
136914   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    97140             79.00
136915   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    97035             48.00
136916   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    97530             99.00
136917   Florida   Spine   0588083920101025   7/22/2019   Bill      10/18/2019    99203            550.00
136918   Florida   Spine   0582382140101014   9/29/2019   Bill      10/18/2019    99203            302.00
136919   Florida   Spine   0582382140101014   9/29/2019   Bill      10/18/2019    99203            302.00
136920   Florida   Spine   0644714100000001   9/5/2019    Bill      10/18/2019    99203            550.00
136921   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97010             60.00
136922   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    99211             84.00
136923   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97140             79.00
136924   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97530             99.00
136925   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99211             84.00
136926   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97010             60.00
136927   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97039             48.00
136928   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    G0283             48.00
136929   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97140             79.00
136930   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97110             84.00
136931   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99211             84.00
136932   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2686 of
                                                   2767

136933   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97012               60.00
136934   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    G0283               48.00
136935   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97140               79.00
136936   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97110               84.00
136937   Florida   Spine   0129917190101072   6/23/2019   Bill      10/18/2019    G0283               48.00
136938   Florida   Spine   0129917190101072   6/23/2019   Bill      10/18/2019    97010               60.00
136939   Florida   Spine   0129917190101072   6/23/2019   Bill      10/18/2019    97140               79.00
136940   Florida   Spine   0129917190101072   6/23/2019   Bill      10/18/2019    99211               84.00
136941   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    99213              385.00
136942   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    62321            2,100.00
136943   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    J2001              115.50
136944   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    J3301               77.00
136945   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    Q9965               25.00
136946   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    81025               27.50
136947   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    97010               60.00
136948   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    G0283               48.00
136949   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    97140               79.00
136950   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    97112               84.00
136951   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    97530               99.00
136952   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    99211               84.00
136953   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    72141            2,145.00
136954   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    72148            2,145.00
136955   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    72141            2,145.00
136956   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    72148            2,145.00
136957   Florida   Spine   8671938150000001   8/7/2019    Bill      10/18/2019    97010               60.00
136958   Florida   Spine   8671938150000001   8/7/2019    Bill      10/18/2019    97039               48.00
136959   Florida   Spine   8671938150000001   8/7/2019    Bill      10/18/2019    G0283               48.00
136960   Florida   Spine   8671938150000001   8/7/2019    Bill      10/18/2019    99211               84.00
136961   Florida   Spine   8671938150000001   8/7/2019    Bill      10/18/2019    97110               84.00
136962   Florida   Spine   8671938150000001   8/7/2019    Bill      10/18/2019    97140               79.00
136963   Florida   Spine   0537817910101039   8/31/2019   Bill      10/18/2019    99211               84.00
136964   Florida   Spine   0537817910101039   8/31/2019   Bill      10/18/2019    97012               60.00
136965   Florida   Spine   0537817910101039   8/31/2019   Bill      10/18/2019    97140               79.00
136966   Florida   Spine   0537817910101039   8/31/2019   Bill      10/18/2019    97010               60.00
136967   Florida   Spine   0537817910101039   8/31/2019   Bill      10/18/2019    G0283               48.00
136968   Florida   Spine   0584659790000001   9/17/2019   Bill      10/18/2019    99214              440.00
136969   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97010               60.00
136970   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    G0283               48.00
136971   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97140               79.00
136972   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97035               48.00
136973   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97530               99.00
136974   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    99211               84.00
136975   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    72141            2,145.00
136976   Florida   Spine   0605108930101027   8/5/2019    Bill      10/18/2019    97010               60.00
136977   Florida   Spine   0605108930101027   8/5/2019    Bill      10/18/2019    97140               79.00
136978   Florida   Spine   0605108930101027   8/5/2019    Bill      10/18/2019    G0283               48.00
136979   Florida   Spine   0605108930101027   8/5/2019    Bill      10/18/2019    97112               84.00
136980   Florida   Spine   0605108930101027   8/5/2019    Bill      10/18/2019    97530               99.00
136981   Florida   Spine   0605108930101027   8/5/2019    Bill      10/18/2019    99211               84.00
136982   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97530               99.00
136983   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2687 of
                                                   2767

136984   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97035             48.00
136985   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    G0283             48.00
136986   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97140             79.00
136987   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    99211             84.00
136988   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97010             60.00
136989   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97140             79.00
136990   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    G0283             48.00
136991   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97035             48.00
136992   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97112             84.00
136993   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    99211             84.00
136994   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    99211             84.00
136995   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    G0283             48.00
136996   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    97140             79.00
136997   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    97010             60.00
136998   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    97110             84.00
136999   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    97530             99.00
137000   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    99211             84.00
137001   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    97010             60.00
137002   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    97110             84.00
137003   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    97112             84.00
137004   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    97140             79.00
137005   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    97530             99.00
137006   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    G0283             48.00
137007   Florida   Spine   0360445530101162   8/14/2019   Bill      10/18/2019    99212            115.00
137008   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    97010             60.00
137009   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    97035             48.00
137010   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    97112             84.00
137011   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    97140             79.00
137012   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    97530             99.00
137013   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    G0283             48.00
137014   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    99211             84.00
137015   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    99211             84.00
137016   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    G0283             48.00
137017   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97010             60.00
137018   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97140             79.00
137019   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97530             99.00
137020   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97035             48.00
137021   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    97010             60.00
137022   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    97140             79.00
137023   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    97530             99.00
137024   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    G0283             48.00
137025   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    99211             84.00
137026   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    97039             48.00
137027   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    99211             84.00
137028   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97140             79.00
137029   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97530             99.00
137030   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97112             84.00
137031   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97010             60.00
137032   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    99211             84.00
137033   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    97010             60.00
137034   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2688 of
                                                   2767

137035   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    G0283               48.00
137036   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    97012               60.00
137037   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    97110               84.00
137038   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    99205              880.00
137039   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    20552              274.00
137040   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    J3301               38.50
137041   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    J2001               38.50
137042   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    99211               84.00
137043   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    97010               60.00
137044   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    97035               48.00
137045   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    97140               79.00
137046   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    97530               99.00
137047   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    G0283               48.00
137048   Florida   Spine   0614401830000001   8/29/2019   Bill      10/18/2019    99211               84.00
137049   Florida   Spine   0614401830000001   8/29/2019   Bill      10/18/2019    97140               79.00
137050   Florida   Spine   0614401830000001   8/29/2019   Bill      10/18/2019    97039               48.00
137051   Florida   Spine   0614401830000001   8/29/2019   Bill      10/18/2019    97110               84.00
137052   Florida   Spine   0614401830000001   8/29/2019   Bill      10/18/2019    97010               60.00
137053   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    72141            2,145.00
137054   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    72148            2,145.00
137055   Florida   Spine   0471956290101058   9/26/2019   Bill      10/18/2019    73721            1,925.00
137056   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    99211               84.00
137057   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    A4556               24.00
137058   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    G0283               48.00
137059   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    97010               60.00
137060   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    97035               48.00
137061   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    97140               79.00
137062   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    97530               99.00
137063   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    99211               84.00
137064   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97010               60.00
137065   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97035               48.00
137066   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97530               99.00
137067   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    G0283               48.00
137068   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97140               79.00
137069   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    99211               84.00
137070   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    97010               60.00
137071   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    97035               48.00
137072   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    97140               79.00
137073   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    G0283               48.00
137074   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    97530               99.00
137075   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    99211               84.00
137076   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97140               79.00
137077   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97010               60.00
137078   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97112               84.00
137079   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97530               99.00
137080   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    97010               60.00
137081   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    97140               79.00
137082   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    G0283               48.00
137083   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    97530               99.00
137084   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    99211               84.00
137085   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2689 of
                                                   2767

137086   Florida   Spine   0352144580101202   4/24/2019   Bill      10/18/2019    97039             48.00
137087   Florida   Spine   0352144580101202   4/24/2019   Bill      10/18/2019    99211             84.00
137088   Florida   Spine   0655291520101018   3/29/2019   Bill      10/18/2019    99213            385.00
137089   Florida   Spine   0622513600101026   6/9/2019    Bill      10/18/2019    99213            385.00
137090   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    99211             84.00
137091   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97010             60.00
137092   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97012             60.00
137093   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97035             48.00
137094   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97530             99.00
137095   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    G0283             48.00
137096   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97140             79.00
137097   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    99211             84.00
137098   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97010             60.00
137099   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    G0283             48.00
137100   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97035             48.00
137101   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97140             79.00
137102   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97530             99.00
137103   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    99211             84.00
137104   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    97010             60.00
137105   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    G0283             48.00
137106   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    97140             79.00
137107   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    97112             84.00
137108   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    97530             99.00
137109   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    97010             60.00
137110   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    97012             60.00
137111   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    97530             99.00
137112   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    97140             79.00
137113   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    G0283             48.00
137114   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    99211             84.00
137115   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    97112             84.00
137116   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    97010             60.00
137117   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    G0283             48.00
137118   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    99211             84.00
137119   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    97010             60.00
137120   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    97012             60.00
137121   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    97530             99.00
137122   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    G0283             48.00
137123   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    97140             79.00
137124   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    98940             79.00
137125   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    97112             84.00
137126   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    G0283             48.00
137127   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97010             60.00
137128   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97140             79.00
137129   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97012             60.00
137130   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97530             99.00
137131   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    99211             84.00
137132   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    99211             84.00
137133   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97010             60.00
137134   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    G0283             48.00
137135   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97140             79.00
137136   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2690 of
                                                   2767

137137   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97112               84.00
137138   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97012               60.00
137139   Florida   Spine   0582436020101046   5/15/2019   Bill      10/18/2019    99211               84.00
137140   Florida   Spine   0582436020101046   5/15/2019   Bill      10/18/2019    G0283               48.00
137141   Florida   Spine   0582436020101046   5/15/2019   Bill      10/18/2019    97010               60.00
137142   Florida   Spine   0582436020101046   5/15/2019   Bill      10/18/2019    97140               79.00
137143   Florida   Spine   0582436020101046   5/15/2019   Bill      10/18/2019    97112               84.00
137144   Florida   Spine   0582436020101046   5/15/2019   Bill      10/18/2019    97110               84.00
137145   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    99211               84.00
137146   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    97010               60.00
137147   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    G0283               48.00
137148   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    97110               84.00
137149   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    97112               84.00
137150   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    97530               99.00
137151   Florida   Spine   0356860330101079   6/11/2019   Bill      10/18/2019    99203              550.00
137152   Florida   Spine   0418114390101017   6/5/2015    Bill      10/18/2019    62323            2,200.00
137153   Florida   Spine   0418114390101017   6/5/2015    Bill      10/18/2019    J2001              115.50
137154   Florida   Spine   0418114390101017   6/5/2015    Bill      10/18/2019    J1040               75.00
137155   Florida   Spine   0418114390101017   6/5/2015    Bill      10/18/2019    Q9965               25.00
137156   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    99211               84.00
137157   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97010               60.00
137158   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97035               48.00
137159   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97140               79.00
137160   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    G0283               48.00
137161   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97530               99.00
137162   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    97010               60.00
137163   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    97140               79.00
137164   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    97530               99.00
137165   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    G0283               48.00
137166   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    97035               48.00
137167   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    99211               84.00
137168   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    97010               60.00
137169   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    97035               48.00
137170   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    97140               79.00
137171   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    97530               99.00
137172   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    G0283               48.00
137173   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    99211               84.00
137174   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    99211               84.00
137175   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    97010               60.00
137176   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    97012               60.00
137177   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    97140               79.00
137178   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    97530               99.00
137179   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    G0283               48.00
137180   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    99211               84.00
137181   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    97010               60.00
137182   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    G0283               48.00
137183   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    97140               79.00
137184   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    97110               84.00
137185   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    97530               99.00
137186   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    99211               84.00
137187   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2691 of
                                                   2767

137188   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97140             79.00
137189   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97035             48.00
137190   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97530             99.00
137191   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    G0283             48.00
137192   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    G0283             48.00
137193   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97010             60.00
137194   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97039             48.00
137195   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97035             48.00
137196   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97140             79.00
137197   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97530             99.00
137198   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    99211             84.00
137199   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    97010             60.00
137200   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    G0283             48.00
137201   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    97530             99.00
137202   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    97140             79.00
137203   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    99211             84.00
137204   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    97110             84.00
137205   Florida   Spine   0613782140101017   5/31/2019   Bill      10/18/2019    99213            212.00
137206   Florida   Spine   0011806390101159   8/18/2019   Bill      10/18/2019    97012             60.00
137207   Florida   Spine   0011806390101159   8/18/2019   Bill      10/18/2019    97530             99.00
137208   Florida   Spine   0011806390101159   8/18/2019   Bill      10/18/2019    97140             79.00
137209   Florida   Spine   0011806390101159   8/18/2019   Bill      10/18/2019    G0283             48.00
137210   Florida   Spine   0011806390101159   8/18/2019   Bill      10/18/2019    97010             60.00
137211   Florida   Spine   0011806390101159   8/18/2019   Bill      10/18/2019    97112             84.00
137212   Florida   Spine   0011806390101159   8/18/2019   Bill      10/18/2019    98940             79.00
137213   Florida   Spine   0579207850101033   6/10/2019   Bill      10/18/2019    97010             60.00
137214   Florida   Spine   0579207850101033   6/10/2019   Bill      10/18/2019    97012             60.00
137215   Florida   Spine   0579207850101033   6/10/2019   Bill      10/18/2019    97530             99.00
137216   Florida   Spine   0579207850101033   6/10/2019   Bill      10/18/2019    97140             79.00
137217   Florida   Spine   0579207850101033   6/10/2019   Bill      10/18/2019    G0283             48.00
137218   Florida   Spine   0579207850101033   6/10/2019   Bill      10/18/2019    98940             79.00
137219   Florida   Spine   0579207850101033   6/10/2019   Bill      10/18/2019    97112             84.00
137220   Florida   Spine   0562869750101113   5/26/2019   Bill      10/18/2019    99213            212.00
137221   Florida   Spine   0562869750101113   5/26/2019   Bill      10/18/2019    97140             79.00
137222   Florida   Spine   0562869750101113   5/26/2019   Bill      10/18/2019    97039             48.00
137223   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    99211             84.00
137224   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97010             60.00
137225   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97140             79.00
137226   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    G0283             48.00
137227   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97530             99.00
137228   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97112             84.00
137229   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    99211             84.00
137230   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    G0283             48.00
137231   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97010             60.00
137232   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97035             48.00
137233   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97140             79.00
137234   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97112             84.00
137235   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97530             99.00
137236   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    99211             84.00
137237   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    97010             60.00
137238   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2692 of
                                                   2767

137239   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    97140             79.00
137240   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    97035             48.00
137241   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    97530             99.00
137242   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97010             60.00
137243   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97140             79.00
137244   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    G0283             48.00
137245   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97035             48.00
137246   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    99211             84.00
137247   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97530             99.00
137248   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    99211             84.00
137249   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    G0283             48.00
137250   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97140             79.00
137251   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97010             60.00
137252   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97112             84.00
137253   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97530             99.00
137254   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    G0283             48.00
137255   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    97140             79.00
137256   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    97010             60.00
137257   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    97110             84.00
137258   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    97530             99.00
137259   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    99211             84.00
137260   Florida   Spine   0559601200101038   8/9/2019    Bill      10/18/2019    99211             84.00
137261   Florida   Spine   0559601200101038   8/9/2019    Bill      10/18/2019    97112             84.00
137262   Florida   Spine   0559601200101038   8/9/2019    Bill      10/18/2019    97110             84.00
137263   Florida   Spine   0559601200101038   8/9/2019    Bill      10/18/2019    97010             60.00
137264   Florida   Spine   0559601200101038   8/9/2019    Bill      10/18/2019    G0283             48.00
137265   Florida   Spine   0559601200101038   8/9/2019    Bill      10/18/2019    97140             79.00
137266   Florida   Spine   0638832380101028   6/27/2019   Bill      10/18/2019    98941             97.00
137267   Florida   Spine   0638832380101028   6/27/2019   Bill      10/18/2019    97010             60.00
137268   Florida   Spine   0638832380101028   6/27/2019   Bill      10/18/2019    97039             48.00
137269   Florida   Spine   0638832380101028   6/27/2019   Bill      10/18/2019    G0283             48.00
137270   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97010             60.00
137271   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    99211             84.00
137272   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97140             79.00
137273   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97530             99.00
137274   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97112             84.00
137275   Florida   Spine   0427270900101019   8/2/2019    Bill      10/18/2019    G0283             48.00
137276   Florida   Spine   0427270900101019   8/2/2019    Bill      10/18/2019    97010             60.00
137277   Florida   Spine   0427270900101019   8/2/2019    Bill      10/18/2019    97140             79.00
137278   Florida   Spine   0427270900101019   8/2/2019    Bill      10/18/2019    99212            115.00
137279   Florida   Spine   0427270900101019   8/2/2019    Bill      10/18/2019    97039             48.00
137280   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97010             60.00
137281   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97140             79.00
137282   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97530             99.00
137283   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    G0283             48.00
137284   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97112             84.00
137285   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    99211             84.00
137286   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97010             60.00
137287   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97140             79.00
137288   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    G0283             48.00
137289   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2693 of
                                                   2767

137290   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97530            99.00
137291   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97110            84.00
137292   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    97010            60.00
137293   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    97140            79.00
137294   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    97530            99.00
137295   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    G0283            48.00
137296   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    97012            60.00
137297   Florida   Spine   0581581640101025   8/9/2019    Bill      10/18/2019    98941            97.00
137298   Florida   Spine   8671938150000001   8/7/2019    Bill      10/18/2019    97010            60.00
137299   Florida   Spine   8671938150000001   8/7/2019    Bill      10/18/2019    G0283            48.00
137300   Florida   Spine   8671938150000001   8/7/2019    Bill      10/18/2019    99211            84.00
137301   Florida   Spine   8671938150000001   8/7/2019    Bill      10/18/2019    97110            84.00
137302   Florida   Spine   8671938150000001   8/7/2019    Bill      10/18/2019    97140            79.00
137303   Florida   Spine   8671938150000001   8/7/2019    Bill      10/18/2019    97012            60.00
137304   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    99211            84.00
137305   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    97010            60.00
137306   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    97039            48.00
137307   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    G0283            48.00
137308   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    97140            79.00
137309   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    97110            84.00
137310   Florida   Spine   0584659790000001   9/17/2019   Bill      10/18/2019    97010            60.00
137311   Florida   Spine   0584659790000001   9/17/2019   Bill      10/18/2019    97035            48.00
137312   Florida   Spine   0584659790000001   9/17/2019   Bill      10/18/2019    97140            79.00
137313   Florida   Spine   0584659790000001   9/17/2019   Bill      10/18/2019    G0283            48.00
137314   Florida   Spine   0584659790000001   9/17/2019   Bill      10/18/2019    99211            84.00
137315   Florida   Spine   0584659790000001   9/17/2019   Bill      10/18/2019    97530            99.00
137316   Florida   Spine   8669758890000001   9/13/2019   Bill      10/18/2019    99211            84.00
137317   Florida   Spine   8669758890000001   9/13/2019   Bill      10/18/2019    97140            79.00
137318   Florida   Spine   8669758890000001   9/13/2019   Bill      10/18/2019    97039            48.00
137319   Florida   Spine   0367213410101097   8/1/2019    Bill      10/18/2019    97010            60.00
137320   Florida   Spine   0367213410101097   8/1/2019    Bill      10/18/2019    G0283            48.00
137321   Florida   Spine   0367213410101097   8/1/2019    Bill      10/18/2019    97039            48.00
137322   Florida   Spine   0367213410101097   8/1/2019    Bill      10/18/2019    97140            79.00
137323   Florida   Spine   0367213410101097   8/1/2019    Bill      10/18/2019    99211            84.00
137324   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    97010            60.00
137325   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    G0283            48.00
137326   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    98941            97.00
137327   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    97039            48.00
137328   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    97140            79.00
137329   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    97530            99.00
137330   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    97112            84.00
137331   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    99211            84.00
137332   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    97010            60.00
137333   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    G0283            48.00
137334   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    97140            79.00
137335   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    97110            84.00
137336   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    97112            84.00
137337   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    99211            84.00
137338   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    G0283            48.00
137339   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    97140            79.00
137340   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2694 of
                                                   2767

137341   Florida   Spine   0653584250101022   6/17/2019    Bill     10/18/2019    97530               99.00
137342   Florida   Spine   0653584250101022   6/17/2019    Bill     10/18/2019    97112               84.00
137343   Florida   Spine   0653584250101022   6/17/2019    Bill     10/18/2019    99211               84.00
137344   Florida   Spine   0653584250101022   6/17/2019    Bill     10/18/2019    97010               60.00
137345   Florida   Spine   0653584250101022   6/17/2019    Bill     10/18/2019    97110               84.00
137346   Florida   Spine   0653584250101022   6/17/2019    Bill     10/18/2019    97140               79.00
137347   Florida   Spine   0653584250101022   6/17/2019    Bill     10/18/2019    97530               99.00
137348   Florida   Spine   0653584250101022   6/17/2019    Bill     10/18/2019    G0283               48.00
137349   Florida   Spine   0586491170101137   9/28/2019    Bill     10/18/2019    99211               84.00
137350   Florida   Spine   0586491170101137   9/28/2019    Bill     10/18/2019    97010               60.00
137351   Florida   Spine   0586491170101137   9/28/2019    Bill     10/18/2019    97035               48.00
137352   Florida   Spine   0586491170101137   9/28/2019    Bill     10/18/2019    97140               79.00
137353   Florida   Spine   0586491170101137   9/28/2019    Bill     10/18/2019    97530               99.00
137354   Florida   Spine   0586491170101137   9/28/2019    Bill     10/18/2019    G0283               48.00
137355   Florida   Spine   0545841520101023   10/1/2019    Bill     10/18/2019    99211               84.00
137356   Florida   Spine   0545841520101023   10/1/2019    Bill     10/18/2019    97010               60.00
137357   Florida   Spine   0545841520101023   10/1/2019    Bill     10/18/2019    97140               79.00
137358   Florida   Spine   0545841520101023   10/1/2019    Bill     10/18/2019    G0283               48.00
137359   Florida   Spine   0545841520101023   10/1/2019    Bill     10/18/2019    97530               99.00
137360   Florida   Spine   0545841520101023   10/1/2019    Bill     10/18/2019    97039               48.00
137361   Florida   Spine   0660353670101025   7/3/2019     Bill     10/18/2019    97010               60.00
137362   Florida   Spine   0660353670101025   7/3/2019     Bill     10/18/2019    97140               79.00
137363   Florida   Spine   0660353670101025   7/3/2019     Bill     10/18/2019    G0283               48.00
137364   Florida   Spine   0660353670101025   7/3/2019     Bill     10/18/2019    97035               48.00
137365   Florida   Spine   0660353670101025   7/3/2019     Bill     10/18/2019    97530               99.00
137366   Florida   Spine   0660353670101025   7/3/2019     Bill     10/18/2019    99211               84.00
137367   Florida   Spine   8668116740000001   7/3/2019     Bill     10/18/2019    99211               84.00
137368   Florida   Spine   8668116740000001   7/3/2019     Bill     10/18/2019    97010               60.00
137369   Florida   Spine   8668116740000001   7/3/2019     Bill     10/18/2019    97140               79.00
137370   Florida   Spine   8668116740000001   7/3/2019     Bill     10/18/2019    G0283               48.00
137371   Florida   Spine   8668116740000001   7/3/2019     Bill     10/18/2019    97012               60.00
137372   Florida   Spine   8668116740000001   7/3/2019     Bill     10/18/2019    97530               99.00
137373   Florida   Spine   0609580640000001   10/18/2019   Bill     10/18/2019    G0283               48.00
137374   Florida   Spine   0609580640000001   10/18/2019   Bill     10/18/2019    97010               60.00
137375   Florida   Spine   0609580640000001   10/18/2019   Bill     10/18/2019    97035               48.00
137376   Florida   Spine   0609580640000001   10/18/2019   Bill     10/18/2019    97140               79.00
137377   Florida   Spine   0609580640000001   10/18/2019   Bill     10/18/2019    97112               84.00
137378   Florida   Spine   0609580640000001   10/18/2019   Bill     10/18/2019    97530               99.00
137379   Florida   Spine   0609580640000001   10/18/2019   Bill     10/18/2019    99211               84.00
137380   Florida   Spine   8668365770000001   9/23/2019    Bill     10/18/2019    72141            2,145.00
137381   Florida   Spine   8668365770000001   9/23/2019    Bill     10/18/2019    73721            1,925.00
137382   Florida   Spine   0638300150101017   9/11/2019    Bill     10/18/2019    72141            2,145.00
137383   Florida   Spine   0638300150101017   9/11/2019    Bill     10/18/2019    72148            2,145.00
137384   Florida   Spine   0428242290101099   9/25/2019    Bill     10/18/2019    99203              302.00
137385   Florida   Spine   0428242290101099   9/25/2019    Bill     10/18/2019    97010               60.00
137386   Florida   Spine   0428242290101099   9/25/2019    Bill     10/18/2019    G0283               48.00
137387   Florida   Spine   0428242290101099   9/25/2019    Bill     10/18/2019    A4556               24.00
137388   Florida   Spine   0638300150101017   9/11/2019    Bill     10/18/2019    72141            2,145.00
137389   Florida   Spine   0638300150101017   9/11/2019    Bill     10/18/2019    72148            2,145.00
137390   Florida   Spine   0478128460101020   9/28/2019    Bill     10/18/2019    99211               84.00
137391   Florida   Spine   0478128460101020   9/28/2019    Bill     10/18/2019    97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2695 of
                                                   2767

137392   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97012             60.00
137393   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97035             48.00
137394   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97530             99.00
137395   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    G0283             48.00
137396   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97140             79.00
137397   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    99211             84.00
137398   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    97010             60.00
137399   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    G0283             48.00
137400   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    97140             79.00
137401   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    97110             84.00
137402   Florida   Spine   0556929220101024   8/21/2019   Bill      10/18/2019    97112             84.00
137403   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    99211             84.00
137404   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    97010             60.00
137405   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    97140             79.00
137406   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    97530             99.00
137407   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    G0283             48.00
137408   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    97035             48.00
137409   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97530             99.00
137410   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97010             60.00
137411   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97035             48.00
137412   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    G0283             48.00
137413   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97140             79.00
137414   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    99211             84.00
137415   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97039             48.00
137416   Florida   Spine   0360445530101162   8/14/2019   Bill      10/18/2019    99211             84.00
137417   Florida   Spine   0360445530101162   8/14/2019   Bill      10/18/2019    97010             60.00
137418   Florida   Spine   0360445530101162   8/14/2019   Bill      10/18/2019    G0283             48.00
137419   Florida   Spine   0360445530101162   8/14/2019   Bill      10/18/2019    97035             48.00
137420   Florida   Spine   0360445530101162   8/14/2019   Bill      10/18/2019    97039             48.00
137421   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    99211             84.00
137422   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    G0283             48.00
137423   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97010             60.00
137424   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97140             79.00
137425   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97530             99.00
137426   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97039             48.00
137427   Florida   Spine   0652931020101017   7/27/2019   Bill      10/18/2019    99203            302.00
137428   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    99211             84.00
137429   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    97010             60.00
137430   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    97012             60.00
137431   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    97140             79.00
137432   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    97530             99.00
137433   Florida   Spine   0592518350101015   5/8/2019    Bill      10/18/2019    G0283             48.00
137434   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    99211             84.00
137435   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    97010             60.00
137436   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    G0283             48.00
137437   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    97140             79.00
137438   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    97110             84.00
137439   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    97530             99.00
137440   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    G0283             48.00
137441   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    97010             60.00
137442   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2696 of
                                                   2767

137443   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    97012             60.00
137444   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    97530             99.00
137445   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    99211             84.00
137446   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    97010             60.00
137447   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    97140             79.00
137448   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    97530             99.00
137449   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    G0283             48.00
137450   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    99211             84.00
137451   Florida   Spine   0636312860000001   8/30/2019   Bill      10/18/2019    97039             48.00
137452   Florida   Spine   0235745770101085   10/3/2019   Bill      10/18/2019    99211             84.00
137453   Florida   Spine   0235745770101085   10/3/2019   Bill      10/18/2019    G0283             48.00
137454   Florida   Spine   0235745770101085   10/3/2019   Bill      10/18/2019    97010             60.00
137455   Florida   Spine   0235745770101085   10/3/2019   Bill      10/18/2019    97035             48.00
137456   Florida   Spine   0235745770101085   10/3/2019   Bill      10/18/2019    97140             79.00
137457   Florida   Spine   0235745770101085   10/3/2019   Bill      10/18/2019    97530             99.00
137458   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    99211             84.00
137459   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    G0283             48.00
137460   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97010             60.00
137461   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97035             48.00
137462   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97140             79.00
137463   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97112             84.00
137464   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97530             99.00
137465   Florida   Spine   0545889550101040   7/23/2019   Bill      10/18/2019    99211             84.00
137466   Florida   Spine   0545889550101040   7/23/2019   Bill      10/18/2019    97010             60.00
137467   Florida   Spine   0545889550101040   7/23/2019   Bill      10/18/2019    97112             84.00
137468   Florida   Spine   0545889550101040   7/23/2019   Bill      10/18/2019    97110             84.00
137469   Florida   Spine   0545889550101040   7/23/2019   Bill      10/18/2019    97140             79.00
137470   Florida   Spine   0545889550101040   7/23/2019   Bill      10/18/2019    97530             99.00
137471   Florida   Spine   0545889550101040   7/23/2019   Bill      10/18/2019    G0283             48.00
137472   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    99211             84.00
137473   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    G0283             48.00
137474   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    97010             60.00
137475   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    97035             48.00
137476   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    97140             79.00
137477   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    97112             84.00
137478   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    97530             99.00
137479   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    99203            302.00
137480   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    97010             60.00
137481   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    A4556             24.00
137482   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    G0283             48.00
137483   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97010             60.00
137484   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97035             48.00
137485   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97140             79.00
137486   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    G0283             48.00
137487   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97530             99.00
137488   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    99211             84.00
137489   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    99211             84.00
137490   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97010             60.00
137491   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    G0283             48.00
137492   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97035             48.00
137493   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2697 of
                                                   2767

137494   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97530             99.00
137495   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    97010             60.00
137496   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    G0283             48.00
137497   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    99211             84.00
137498   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    97112             84.00
137499   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    97140             79.00
137500   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    97530             99.00
137501   Florida   Spine   0393857520101138   5/15/2019   Bill      10/18/2019    G0283             48.00
137502   Florida   Spine   0393857520101138   5/15/2019   Bill      10/18/2019    97010             60.00
137503   Florida   Spine   0393857520101138   5/15/2019   Bill      10/18/2019    97140             79.00
137504   Florida   Spine   0393857520101138   5/15/2019   Bill      10/18/2019    97530             99.00
137505   Florida   Spine   0393857520101138   5/15/2019   Bill      10/18/2019    97112             84.00
137506   Florida   Spine   0393857520101138   5/15/2019   Bill      10/18/2019    99211             84.00
137507   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97010             60.00
137508   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97140             79.00
137509   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97035             48.00
137510   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97530             99.00
137511   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    G0283             48.00
137512   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    99211             84.00
137513   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    99211             84.00
137514   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97010             60.00
137515   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    G0283             48.00
137516   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97140             79.00
137517   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97110             84.00
137518   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97112             84.00
137519   Florida   Spine   0652433230101031   9/17/2019   Bill      10/18/2019    99211             84.00
137520   Florida   Spine   0652433230101031   9/17/2019   Bill      10/18/2019    97010             60.00
137521   Florida   Spine   0652433230101031   9/17/2019   Bill      10/18/2019    G0283             48.00
137522   Florida   Spine   0652433230101031   9/17/2019   Bill      10/18/2019    97530             99.00
137523   Florida   Spine   0652433230101031   9/17/2019   Bill      10/18/2019    97140             79.00
137524   Florida   Spine   0652433230101031   9/17/2019   Bill      10/18/2019    97035             48.00
137525   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    99213            212.00
137526   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    97010             60.00
137527   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    G0283             48.00
137528   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    97140             79.00
137529   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    97110             84.00
137530   Florida   Spine   0446917430101052   7/14/2019   Bill      10/18/2019    97112             84.00
137531   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    99211             84.00
137532   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    97010             60.00
137533   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    G0283             48.00
137534   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    97140             79.00
137535   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    97530             99.00
137536   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    97035             48.00
137537   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    97010             60.00
137538   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    G0283             48.00
137539   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    97530             99.00
137540   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    97140             79.00
137541   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    99211             84.00
137542   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    97110             84.00
137543   Florida   Spine   0641934550101013   7/19/2019   Bill      10/18/2019    97010             60.00
137544   Florida   Spine   0641934550101013   7/19/2019   Bill      10/18/2019    G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2698 of
                                                   2767

137545   Florida   Spine   0641934550101013   7/19/2019   Bill      10/18/2019    97530             99.00
137546   Florida   Spine   0641934550101013   7/19/2019   Bill      10/18/2019    97140             79.00
137547   Florida   Spine   0641934550101013   7/19/2019   Bill      10/18/2019    99211             84.00
137548   Florida   Spine   0641934550101013   7/19/2019   Bill      10/18/2019    97110             84.00
137549   Florida   Spine   0505897280101063   7/3/2019    Bill      10/18/2019    G0283             48.00
137550   Florida   Spine   0505897280101063   7/3/2019    Bill      10/18/2019    97530             99.00
137551   Florida   Spine   0505897280101063   7/3/2019    Bill      10/18/2019    97140             79.00
137552   Florida   Spine   0505897280101063   7/3/2019    Bill      10/18/2019    97112             84.00
137553   Florida   Spine   0505897280101063   7/3/2019    Bill      10/18/2019    97010             60.00
137554   Florida   Spine   0505897280101063   7/3/2019    Bill      10/18/2019    99212            115.00
137555   Florida   Spine   0505897280101063   7/3/2019    Bill      10/18/2019    98941             97.00
137556   Florida   Spine   0634319960101010   6/24/2019   Bill      10/18/2019    99211             84.00
137557   Florida   Spine   0634319960101010   6/24/2019   Bill      10/18/2019    97010             60.00
137558   Florida   Spine   0634319960101010   6/24/2019   Bill      10/18/2019    G0283             48.00
137559   Florida   Spine   0634319960101010   6/24/2019   Bill      10/18/2019    97530             99.00
137560   Florida   Spine   0634319960101010   6/24/2019   Bill      10/18/2019    97140             79.00
137561   Florida   Spine   0634319960101010   6/24/2019   Bill      10/18/2019    97112             84.00
137562   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    99211             84.00
137563   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    97010             60.00
137564   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    97110             84.00
137565   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    97140             79.00
137566   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    97530             99.00
137567   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    G0283             48.00
137568   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    97112             84.00
137569   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    99211             84.00
137570   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97010             60.00
137571   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97035             48.00
137572   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97140             79.00
137573   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97530             99.00
137574   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    G0283             48.00
137575   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    99203            302.00
137576   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    G0283             48.00
137577   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    97010             60.00
137578   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    97035             48.00
137579   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    97140             79.00
137580   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    97530             99.00
137581   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    99211             84.00
137582   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    99211             84.00
137583   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    G0283             48.00
137584   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    97010             60.00
137585   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    97035             48.00
137586   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    97140             79.00
137587   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    97112             84.00
137588   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    97530             99.00
137589   Florida   Spine   0567616640101027   8/26/2019   Bill      10/18/2019    G0283             48.00
137590   Florida   Spine   0567616640101027   8/26/2019   Bill      10/18/2019    97010             60.00
137591   Florida   Spine   0567616640101027   8/26/2019   Bill      10/18/2019    97140             79.00
137592   Florida   Spine   0567616640101027   8/26/2019   Bill      10/18/2019    97530             99.00
137593   Florida   Spine   0567616640101027   8/26/2019   Bill      10/18/2019    97110             84.00
137594   Florida   Spine   0567616640101027   8/26/2019   Bill      10/18/2019    99211             84.00
137595   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2699 of
                                                   2767

137596   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97010             60.00
137597   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    G0283             48.00
137598   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97140             79.00
137599   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97110             84.00
137600   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97112             84.00
137601   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97012             60.00
137602   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    99211             84.00
137603   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    97010             60.00
137604   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    G0283             48.00
137605   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    97035             48.00
137606   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    97140             79.00
137607   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    97530             99.00
137608   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97010             60.00
137609   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97140             79.00
137610   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97035             48.00
137611   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97530             99.00
137612   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    G0283             48.00
137613   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    99211             84.00
137614   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    99212            115.00
137615   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    98941             97.00
137616   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    G0283             48.00
137617   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    97530             99.00
137618   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    97112             84.00
137619   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    97012             60.00
137620   Florida   Spine   8667077830000001   8/24/2019   Bill      10/18/2019    97010             60.00
137621   Florida   Spine   0652433230101031   9/17/2019   Bill      10/18/2019    99211             84.00
137622   Florida   Spine   0652433230101031   9/17/2019   Bill      10/18/2019    97010             60.00
137623   Florida   Spine   0652433230101031   9/17/2019   Bill      10/18/2019    G0283             48.00
137624   Florida   Spine   0652433230101031   9/17/2019   Bill      10/18/2019    97530             99.00
137625   Florida   Spine   0652433230101031   9/17/2019   Bill      10/18/2019    97140             79.00
137626   Florida   Spine   0652433230101031   9/17/2019   Bill      10/18/2019    97035             48.00
137627   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    G0283             48.00
137628   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    97010             60.00
137629   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    97112             84.00
137630   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    97110             84.00
137631   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    99211             84.00
137632   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    97140             79.00
137633   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    97010             60.00
137634   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    G0283             48.00
137635   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    97530             99.00
137636   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    97140             79.00
137637   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    99211             84.00
137638   Florida   Spine   0632549510101019   8/17/2019   Bill      10/18/2019    97110             84.00
137639   Florida   Spine   0493752610101099   7/19/2019   Bill      10/18/2019    G0283             48.00
137640   Florida   Spine   0493752610101099   7/19/2019   Bill      10/18/2019    97530             99.00
137641   Florida   Spine   0493752610101099   7/19/2019   Bill      10/18/2019    97112             84.00
137642   Florida   Spine   0493752610101099   7/19/2019   Bill      10/18/2019    97010             60.00
137643   Florida   Spine   0493752610101099   7/19/2019   Bill      10/18/2019    99211             84.00
137644   Florida   Spine   0493752610101099   7/19/2019   Bill      10/18/2019    97140             79.00
137645   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    97010             60.00
137646   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    97012             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2700 of
                                                   2767

137647   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    97530            99.00
137648   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    G0283            48.00
137649   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    97140            79.00
137650   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    98940            79.00
137651   Florida   Spine   0143464250101272   6/1/2019    Bill      10/18/2019    97112            84.00
137652   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    99211            84.00
137653   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97010            60.00
137654   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97012            60.00
137655   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97035            48.00
137656   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97530            99.00
137657   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    G0283            48.00
137658   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97140            79.00
137659   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    99211            84.00
137660   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    G0283            48.00
137661   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97010            60.00
137662   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97035            48.00
137663   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97140            79.00
137664   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97112            84.00
137665   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97530            99.00
137666   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    99211            84.00
137667   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    G0283            48.00
137668   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97140            79.00
137669   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97010            60.00
137670   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97112            84.00
137671   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97530            99.00
137672   Florida   Spine   0129917190101072   6/23/2019   Bill      10/18/2019    G0283            48.00
137673   Florida   Spine   0129917190101072   6/23/2019   Bill      10/18/2019    97010            60.00
137674   Florida   Spine   0129917190101072   6/23/2019   Bill      10/18/2019    97140            79.00
137675   Florida   Spine   0129917190101072   6/23/2019   Bill      10/18/2019    99211            84.00
137676   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97010            60.00
137677   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    G0283            48.00
137678   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97140            79.00
137679   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97530            99.00
137680   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97112            84.00
137681   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    99211            84.00
137682   Florida   Spine   0129917190101072   6/23/2019   Bill      10/18/2019    97010            60.00
137683   Florida   Spine   0129917190101072   6/23/2019   Bill      10/18/2019    97140            79.00
137684   Florida   Spine   0129917190101072   6/23/2019   Bill      10/18/2019    99211            84.00
137685   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    99211            84.00
137686   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97010            60.00
137687   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    G0283            48.00
137688   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97530            99.00
137689   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97012            60.00
137690   Florida   Spine   0184274100101180   9/1/2019    Bill      10/18/2019    97140            79.00
137691   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    99211            84.00
137692   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    G0283            48.00
137693   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97010            60.00
137694   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97035            48.00
137695   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97140            79.00
137696   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97112            84.00
137697   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2701 of
                                                   2767

137698   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    97010             60.00
137699   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    97035             48.00
137700   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    97112             84.00
137701   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    97140             79.00
137702   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    97530             99.00
137703   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    G0283             48.00
137704   Florida   Spine   0594777310101022   6/4/2019    Bill      10/18/2019    99211             84.00
137705   Florida   Spine   0502639740101066   7/16/2019   Bill      10/18/2019    99211             84.00
137706   Florida   Spine   0502639740101066   7/16/2019   Bill      10/18/2019    97010             60.00
137707   Florida   Spine   0502639740101066   7/16/2019   Bill      10/18/2019    97112             84.00
137708   Florida   Spine   0502639740101066   7/16/2019   Bill      10/18/2019    97140             79.00
137709   Florida   Spine   0502639740101066   7/16/2019   Bill      10/18/2019    97530             99.00
137710   Florida   Spine   0502639740101066   7/16/2019   Bill      10/18/2019    G0283             48.00
137711   Florida   Spine   0502639740101066   7/16/2019   Bill      10/18/2019    97110             84.00
137712   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    99211             84.00
137713   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    97010             60.00
137714   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    G0283             48.00
137715   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    97140             79.00
137716   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    97110             84.00
137717   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    97012             60.00
137718   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    97010             60.00
137719   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    97035             48.00
137720   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    97140             79.00
137721   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    97530             99.00
137722   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    G0283             48.00
137723   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    99211             84.00
137724   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    99211             84.00
137725   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97010             60.00
137726   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97035             48.00
137727   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97140             79.00
137728   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97530             99.00
137729   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97112             84.00
137730   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    G0283             48.00
137731   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    G0283             48.00
137732   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    97010             60.00
137733   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    97140             79.00
137734   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    97530             99.00
137735   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    99212            115.00
137736   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    97110             84.00
137737   Florida   Spine   8669758890000001   9/13/2019   Bill      10/18/2019    99211             84.00
137738   Florida   Spine   8669758890000001   9/13/2019   Bill      10/18/2019    97039             48.00
137739   Florida   Spine   8669758890000001   9/13/2019   Bill      10/18/2019    97010             60.00
137740   Florida   Spine   8669758890000001   9/13/2019   Bill      10/18/2019    G0283             48.00
137741   Florida   Spine   8669758890000001   9/13/2019   Bill      10/18/2019    97110             84.00
137742   Florida   Spine   0427270900101019   8/2/2019    Bill      10/18/2019    G0283             48.00
137743   Florida   Spine   0427270900101019   8/2/2019    Bill      10/18/2019    97010             60.00
137744   Florida   Spine   0427270900101019   8/2/2019    Bill      10/18/2019    97140             79.00
137745   Florida   Spine   0427270900101019   8/2/2019    Bill      10/18/2019    99212            115.00
137746   Florida   Spine   0427270900101019   8/2/2019    Bill      10/18/2019    97039             48.00
137747   Florida   Spine   0427270900101019   8/2/2019    Bill      10/18/2019    97110             84.00
137748   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2702 of
                                                   2767

137749   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97010             60.00
137750   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97035             48.00
137751   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    G0283             48.00
137752   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97140             79.00
137753   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    99211             84.00
137754   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97039             48.00
137755   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    99211             84.00
137756   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    97010             60.00
137757   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    97140             79.00
137758   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    97530             99.00
137759   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    G0283             48.00
137760   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    97039             48.00
137761   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    99212            115.00
137762   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    97010             60.00
137763   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    97110             84.00
137764   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    97112             84.00
137765   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    97140             79.00
137766   Florida   Spine   0394218770101106   9/9/2019    Bill      10/18/2019    G0283             48.00
137767   Florida   Spine   0538757120101080   7/9/2019    Bill      10/18/2019    G0283             48.00
137768   Florida   Spine   0538757120101080   7/9/2019    Bill      10/18/2019    97010             60.00
137769   Florida   Spine   0538757120101080   7/9/2019    Bill      10/18/2019    97140             79.00
137770   Florida   Spine   0538757120101080   7/9/2019    Bill      10/18/2019    97530             99.00
137771   Florida   Spine   0538757120101080   7/9/2019    Bill      10/18/2019    99211             84.00
137772   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    99211             84.00
137773   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    97010             60.00
137774   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    97110             84.00
137775   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    97112             84.00
137776   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    97140             79.00
137777   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    97530             99.00
137778   Florida   Spine   0607250220101016   6/3/2019    Bill      10/18/2019    G0283             48.00
137779   Florida   Spine   0235745770101085   10/3/2019   Bill      10/18/2019    99211             84.00
137780   Florida   Spine   0235745770101085   10/3/2019   Bill      10/18/2019    G0283             48.00
137781   Florida   Spine   0235745770101085   10/3/2019   Bill      10/18/2019    97010             60.00
137782   Florida   Spine   0235745770101085   10/3/2019   Bill      10/18/2019    97140             79.00
137783   Florida   Spine   0235745770101085   10/3/2019   Bill      10/18/2019    97530             99.00
137784   Florida   Spine   0235745770101085   10/3/2019   Bill      10/18/2019    97039             48.00
137785   Florida   Spine   0587121220101039   7/20/2019   Bill      10/18/2019    97010             60.00
137786   Florida   Spine   0587121220101039   7/20/2019   Bill      10/18/2019    97112             84.00
137787   Florida   Spine   0587121220101039   7/20/2019   Bill      10/18/2019    97140             79.00
137788   Florida   Spine   0587121220101039   7/20/2019   Bill      10/18/2019    97530             99.00
137789   Florida   Spine   0587121220101039   7/20/2019   Bill      10/18/2019    G0283             48.00
137790   Florida   Spine   0587121220101039   7/20/2019   Bill      10/18/2019    99211             84.00
137791   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97010             60.00
137792   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    99211             84.00
137793   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97140             79.00
137794   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97530             99.00
137795   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97112             84.00
137796   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97010             60.00
137797   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97140             79.00
137798   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97530             99.00
137799   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2703 of
                                                   2767

137800   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97112             84.00
137801   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    99211             84.00
137802   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    99211             84.00
137803   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97010             60.00
137804   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97140             79.00
137805   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    G0283             48.00
137806   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    99211             84.00
137807   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97530             99.00
137808   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    97110             84.00
137809   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99211             84.00
137810   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97010             60.00
137811   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97039             48.00
137812   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    G0283             48.00
137813   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97140             79.00
137814   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97110             84.00
137815   Florida   Spine   0438744160101032   9/10/2019   Bill      10/18/2019    G0283             48.00
137816   Florida   Spine   0438744160101032   9/10/2019   Bill      10/18/2019    97010             60.00
137817   Florida   Spine   0438744160101032   9/10/2019   Bill      10/18/2019    97035             48.00
137818   Florida   Spine   0438744160101032   9/10/2019   Bill      10/18/2019    97140             79.00
137819   Florida   Spine   0438744160101032   9/10/2019   Bill      10/18/2019    99211             84.00
137820   Florida   Spine   0438744160101032   9/10/2019   Bill      10/18/2019    97530             99.00
137821   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    G0283             48.00
137822   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97010             60.00
137823   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97035             48.00
137824   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97140             79.00
137825   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97012             60.00
137826   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97530             99.00
137827   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    99211             84.00
137828   Florida   Spine   0414317850101048   9/25/2019   Bill      10/18/2019    99203            302.00
137829   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    99211             84.00
137830   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97010             60.00
137831   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    G0283             48.00
137832   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97140             79.00
137833   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97530             99.00
137834   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97012             60.00
137835   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    99211             84.00
137836   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    97010             60.00
137837   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    97110             84.00
137838   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    97140             79.00
137839   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    97530             99.00
137840   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    G0283             48.00
137841   Florida   Spine   0639073440101019   8/19/2019   Bill      10/18/2019    99211             84.00
137842   Florida   Spine   0639073440101019   8/19/2019   Bill      10/18/2019    97010             60.00
137843   Florida   Spine   0639073440101019   8/19/2019   Bill      10/18/2019    97110             84.00
137844   Florida   Spine   0639073440101019   8/19/2019   Bill      10/18/2019    97140             79.00
137845   Florida   Spine   0639073440101019   8/19/2019   Bill      10/18/2019    97530             99.00
137846   Florida   Spine   0639073440101019   8/19/2019   Bill      10/18/2019    G0283             48.00
137847   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    99211             84.00
137848   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    G0283             48.00
137849   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    97140             79.00
137850   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2704 of
                                                   2767

137851   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    97530             99.00
137852   Florida   Spine   0653584250101022   6/17/2019   Bill      10/18/2019    97112             84.00
137853   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    99211             84.00
137854   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97010             60.00
137855   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97035             48.00
137856   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97112             84.00
137857   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97140             79.00
137858   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97530             99.00
137859   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    G0283             48.00
137860   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    97010             60.00
137861   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    97035             48.00
137862   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    97140             79.00
137863   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    97530             99.00
137864   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    G0283             48.00
137865   Florida   Spine   0450954350101063   9/28/2019   Bill      10/18/2019    99211             84.00
137866   Florida   Spine   0660353670101025   7/3/2019    Bill      10/18/2019    97010             60.00
137867   Florida   Spine   0660353670101025   7/3/2019    Bill      10/18/2019    97140             79.00
137868   Florida   Spine   0660353670101025   7/3/2019    Bill      10/18/2019    G0283             48.00
137869   Florida   Spine   0660353670101025   7/3/2019    Bill      10/18/2019    97035             48.00
137870   Florida   Spine   0660353670101025   7/3/2019    Bill      10/18/2019    97530             99.00
137871   Florida   Spine   0660353670101025   7/3/2019    Bill      10/18/2019    99211             84.00
137872   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    99211             84.00
137873   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    A4556             24.00
137874   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97010             60.00
137875   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97035             48.00
137876   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97140             79.00
137877   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97112             84.00
137878   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97530             99.00
137879   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    G0283             48.00
137880   Florida   Spine   0630498240000001   10/5/2019   Bill      10/18/2019    99203            302.00
137881   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    97010             60.00
137882   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    97140             79.00
137883   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    G0283             48.00
137884   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    97530             99.00
137885   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    99211             84.00
137886   Florida   Spine   0448293010101203   8/18/2019   Bill      10/18/2019    97039             48.00
137887   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    97010             60.00
137888   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    G0283             48.00
137889   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    99211             84.00
137890   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    97140             79.00
137891   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    97530             99.00
137892   Florida   Spine   0061932350101482   8/28/2019   Bill      10/18/2019    97110             84.00
137893   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    99211             84.00
137894   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97010             60.00
137895   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    G0283             48.00
137896   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97140             79.00
137897   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97530             99.00
137898   Florida   Spine   0101034040101040   9/20/2019   Bill      10/18/2019    97035             48.00
137899   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    G0283             48.00
137900   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97010             60.00
137901   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2705 of
                                                   2767

137902   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97140             79.00
137903   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97012             60.00
137904   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    97530             99.00
137905   Florida   Spine   0612329360101030   9/10/2019   Bill      10/18/2019    99211             84.00
137906   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    97010             60.00
137907   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    97012             60.00
137908   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    97530             99.00
137909   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    97140             79.00
137910   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    G0283             48.00
137911   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    97112             84.00
137912   Florida   Spine   0423220350101328   8/17/2019   Bill      10/18/2019    99212            115.00
137913   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    99211             84.00
137914   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    97010             60.00
137915   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    G0283             48.00
137916   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    97035             48.00
137917   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    97140             79.00
137918   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    97530             99.00
137919   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    G0283             48.00
137920   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97010             60.00
137921   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97140             79.00
137922   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97012             60.00
137923   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    99211             84.00
137924   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    G0283             48.00
137925   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    97010             60.00
137926   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    97035             48.00
137927   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    97140             79.00
137928   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    97012             60.00
137929   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    97530             99.00
137930   Florida   Spine   8669009370000001   9/4/2019    Bill      10/18/2019    99211             84.00
137931   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    99211             84.00
137932   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    97010             60.00
137933   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    G0283             48.00
137934   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    97140             79.00
137935   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    97110             84.00
137936   Florida   Spine   0590496530101035   6/17/2019   Bill      10/18/2019    97530             99.00
137937   Florida   Spine   0583970970101050   6/26/2019   Bill      10/18/2019    G0283             48.00
137938   Florida   Spine   0583970970101050   6/26/2019   Bill      10/18/2019    97010             60.00
137939   Florida   Spine   0583970970101050   6/26/2019   Bill      10/18/2019    97140             79.00
137940   Florida   Spine   0583970970101050   6/26/2019   Bill      10/18/2019    97530             99.00
137941   Florida   Spine   0583970970101050   6/26/2019   Bill      10/18/2019    97112             84.00
137942   Florida   Spine   0583970970101050   6/26/2019   Bill      10/18/2019    99211             84.00
137943   Florida   Spine   0393857520101138   5/15/2019   Bill      10/18/2019    G0283             48.00
137944   Florida   Spine   0393857520101138   5/15/2019   Bill      10/18/2019    99211             84.00
137945   Florida   Spine   0393857520101138   5/15/2019   Bill      10/18/2019    97010             60.00
137946   Florida   Spine   0393857520101138   5/15/2019   Bill      10/18/2019    97140             79.00
137947   Florida   Spine   0393857520101138   5/15/2019   Bill      10/18/2019    97530             99.00
137948   Florida   Spine   0393857520101138   5/15/2019   Bill      10/18/2019    97112             84.00
137949   Florida   Spine   0583970970101050   6/26/2019   Bill      10/18/2019    G0283             48.00
137950   Florida   Spine   0583970970101050   6/26/2019   Bill      10/18/2019    97010             60.00
137951   Florida   Spine   0583970970101050   6/26/2019   Bill      10/18/2019    97140             79.00
137952   Florida   Spine   0583970970101050   6/26/2019   Bill      10/18/2019    97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2706 of
                                                   2767

137953   Florida   Spine   0583970970101050   6/26/2019   Bill      10/18/2019    97530             99.00
137954   Florida   Spine   0583970970101050   6/26/2019   Bill      10/18/2019    99211             84.00
137955   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    99211             84.00
137956   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97010             60.00
137957   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97012             60.00
137958   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97035             48.00
137959   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97530             99.00
137960   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    G0283             48.00
137961   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97140             79.00
137962   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97530             99.00
137963   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97010             60.00
137964   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97035             48.00
137965   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    G0283             48.00
137966   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97140             79.00
137967   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    99211             84.00
137968   Florida   Spine   0541536950101040   9/26/2019   Bill      10/18/2019    97039             48.00
137969   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    97010             60.00
137970   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    97110             84.00
137971   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    97140             79.00
137972   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    97530             99.00
137973   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    G0283             48.00
137974   Florida   Spine   0372803430101030   8/25/2019   Bill      10/18/2019    99212            115.00
137975   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    99211             84.00
137976   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    G0283             48.00
137977   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97140             79.00
137978   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97010             60.00
137979   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97112             84.00
137980   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97530             99.00
137981   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97010             60.00
137982   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97140             79.00
137983   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    G0283             48.00
137984   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97035             48.00
137985   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    99211             84.00
137986   Florida   Spine   0340913440101116   9/27/2019   Bill      10/18/2019    97530             99.00
137987   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    G0283             48.00
137988   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    97140             79.00
137989   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    97010             60.00
137990   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    97110             84.00
137991   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    97530             99.00
137992   Florida   Spine   0293954420101010   6/11/2019   Bill      10/18/2019    99211             84.00
137993   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    99211             84.00
137994   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    97010             60.00
137995   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    97012             60.00
137996   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    97110             84.00
137997   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    97530             99.00
137998   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    G0283             48.00
137999   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    99211             84.00
138000   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97010             60.00
138001   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    G0283             48.00
138002   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97530             99.00
138003   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2707 of
                                                   2767

138004   Florida   Spine   0652480350101032   8/30/2019   Bill      10/18/2019    97112            84.00
138005   Florida   Spine   0559601200101038   8/9/2019    Bill      10/18/2019    97530            99.00
138006   Florida   Spine   0559601200101038   8/9/2019    Bill      10/18/2019    G0283            48.00
138007   Florida   Spine   0559601200101038   8/9/2019    Bill      10/18/2019    97010            60.00
138008   Florida   Spine   0559601200101038   8/9/2019    Bill      10/18/2019    97140            79.00
138009   Florida   Spine   0559601200101038   8/9/2019    Bill      10/18/2019    99211            84.00
138010   Florida   Spine   0559601200101038   8/9/2019    Bill      10/18/2019    97110            84.00
138011   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    99211            84.00
138012   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    G0283            48.00
138013   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97010            60.00
138014   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97140            79.00
138015   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97530            99.00
138016   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97039            48.00
138017   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    99211            84.00
138018   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    97010            60.00
138019   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    97035            48.00
138020   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    97140            79.00
138021   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    97530            99.00
138022   Florida   Spine   0070259500101057   7/23/2019   Bill      10/18/2019    G0283            48.00
138023   Florida   Spine   0652931020101017   7/27/2019   Bill      10/18/2019    99211            84.00
138024   Florida   Spine   0652931020101017   7/27/2019   Bill      10/18/2019    97010            60.00
138025   Florida   Spine   0652931020101017   7/27/2019   Bill      10/18/2019    97039            48.00
138026   Florida   Spine   0652931020101017   7/27/2019   Bill      10/18/2019    97140            79.00
138027   Florida   Spine   0652931020101017   7/27/2019   Bill      10/18/2019    97530            99.00
138028   Florida   Spine   0652931020101017   7/27/2019   Bill      10/18/2019    A4556            24.00
138029   Florida   Spine   0652931020101017   7/27/2019   Bill      10/18/2019    G0283            48.00
138030   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    99211            84.00
138031   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97010            60.00
138032   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97035            48.00
138033   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97112            84.00
138034   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97140            79.00
138035   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97530            99.00
138036   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    G0283            48.00
138037   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    99211            84.00
138038   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97010            60.00
138039   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97035            48.00
138040   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97140            79.00
138041   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97530            99.00
138042   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    G0283            48.00
138043   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    99211            84.00
138044   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97010            60.00
138045   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97035            48.00
138046   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97140            79.00
138047   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    97530            99.00
138048   Florida   Spine   0586491170101137   9/28/2019   Bill      10/18/2019    G0283            48.00
138049   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97010            60.00
138050   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    99211            84.00
138051   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97140            79.00
138052   Florida   Spine   8670971000000001   9/25/2019   Bill      10/18/2019    97112            84.00
138053   Florida   Spine   0530261090101047   9/9/2019    Bill      10/18/2019    97010            60.00
138054   Florida   Spine   0530261090101047   9/9/2019    Bill      10/18/2019    G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2708 of
                                                   2767

138055   Florida   Spine   0530261090101047   9/9/2019    Bill      10/18/2019    97140             79.00
138056   Florida   Spine   0530261090101047   9/9/2019    Bill      10/18/2019    97035             48.00
138057   Florida   Spine   0530261090101047   9/9/2019    Bill      10/18/2019    99211             84.00
138058   Florida   Spine   0530261090101047   9/9/2019    Bill      10/18/2019    97530             99.00
138059   Florida   Spine   0530261090101047   9/9/2019    Bill      10/18/2019    97012             60.00
138060   Florida   Spine   0419069140101049   8/16/2019   Bill      10/18/2019    99211             84.00
138061   Florida   Spine   0567616640101027   8/26/2019   Bill      10/18/2019    G0283             48.00
138062   Florida   Spine   0567616640101027   8/26/2019   Bill      10/18/2019    97010             60.00
138063   Florida   Spine   0567616640101027   8/26/2019   Bill      10/18/2019    97140             79.00
138064   Florida   Spine   0567616640101027   8/26/2019   Bill      10/18/2019    97530             99.00
138065   Florida   Spine   0567616640101027   8/26/2019   Bill      10/18/2019    97110             84.00
138066   Florida   Spine   0567616640101027   8/26/2019   Bill      10/18/2019    99211             84.00
138067   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    99211             84.00
138068   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97140             79.00
138069   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97530             99.00
138070   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97112             84.00
138071   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97010             60.00
138072   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    99211             84.00
138073   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    G0283             48.00
138074   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97010             60.00
138075   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97035             48.00
138076   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97140             79.00
138077   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97112             84.00
138078   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97530             99.00
138079   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    99211             84.00
138080   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    G0283             48.00
138081   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    97010             60.00
138082   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    97140             79.00
138083   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    97112             84.00
138084   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    97530             99.00
138085   Florida   Spine   0463843300101072   9/21/2019   Bill      10/18/2019    97035             48.00
138086   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    99212            115.00
138087   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97010             60.00
138088   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97112             84.00
138089   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97140             79.00
138090   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97530             99.00
138091   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    G0283             48.00
138092   Florida   Spine   0528577670101048   9/3/2019    Bill      10/18/2019    97110             84.00
138093   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    G0283             48.00
138094   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    97010             60.00
138095   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    97112             84.00
138096   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    97110             84.00
138097   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    99211             84.00
138098   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    97140             79.00
138099   Florida   Spine   0554716960101047   7/3/2019    Bill      10/18/2019    97012             60.00
138100   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    99211             84.00
138101   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    97010             60.00
138102   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    97035             48.00
138103   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    97140             79.00
138104   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    97530             99.00
138105   Florida   Spine   0804447100000001   9/4/2019    Bill      10/18/2019    G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2709 of
                                                   2767

138106   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    99211             84.00
138107   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    97010             60.00
138108   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    97035             48.00
138109   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    97112             84.00
138110   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    97140             79.00
138111   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    97530             99.00
138112   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    G0283             48.00
138113   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    A4556             24.00
138114   Florida   Spine   0336394200101090   7/14/2019   Bill      10/18/2019    99212            115.00
138115   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    99211             84.00
138116   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    G0283             48.00
138117   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    97010             60.00
138118   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    97035             48.00
138119   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    97140             79.00
138120   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    97112             84.00
138121   Florida   Spine   0461277320101055   8/26/2019   Bill      10/18/2019    97530             99.00
138122   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    99211             84.00
138123   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97010             60.00
138124   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97035             48.00
138125   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97112             84.00
138126   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97140             79.00
138127   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97530             99.00
138128   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    G0283             48.00
138129   Florida   Spine   0660353670101025   7/3/2019    Bill      10/18/2019    97010             60.00
138130   Florida   Spine   0660353670101025   7/3/2019    Bill      10/18/2019    97140             79.00
138131   Florida   Spine   0660353670101025   7/3/2019    Bill      10/18/2019    G0283             48.00
138132   Florida   Spine   0660353670101025   7/3/2019    Bill      10/18/2019    97035             48.00
138133   Florida   Spine   0660353670101025   7/3/2019    Bill      10/18/2019    97530             99.00
138134   Florida   Spine   0660353670101025   7/3/2019    Bill      10/18/2019    99211             84.00
138135   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    99211             84.00
138136   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97140             79.00
138137   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97010             60.00
138138   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97112             84.00
138139   Florida   Spine   0497123140101189   6/3/2019    Bill      10/18/2019    97530             99.00
138140   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    99211             84.00
138141   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97010             60.00
138142   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    G0283             48.00
138143   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97140             79.00
138144   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97110             84.00
138145   Florida   Spine   0040645660101036   8/25/2019   Bill      10/18/2019    97112             84.00
138146   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    99211             84.00
138147   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    97010             60.00
138148   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    97140             79.00
138149   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    97530             99.00
138150   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    97112             84.00
138151   Florida   Spine   0444470920101028   8/7/2019    Bill      10/18/2019    G0283             48.00
138152   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    99212            115.00
138153   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    97010             60.00
138154   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    97112             84.00
138155   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    97140             79.00
138156   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    97530             99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2710 of
                                                   2767

138157   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    G0283            48.00
138158   Florida   Spine   0552656020101030   8/29/2019   Bill      10/18/2019    97110            84.00
138159   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    99211            84.00
138160   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97010            60.00
138161   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97012            60.00
138162   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97035            48.00
138163   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97530            99.00
138164   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    G0283            48.00
138165   Florida   Spine   0478128460101020   9/28/2019   Bill      10/18/2019    97140            79.00
138166   Florida   Spine   0397149170101048   7/12/2019   Bill      10/18/2019    G0283            48.00
138167   Florida   Spine   0397149170101048   7/12/2019   Bill      10/18/2019    97010            60.00
138168   Florida   Spine   0397149170101048   7/12/2019   Bill      10/18/2019    97140            79.00
138169   Florida   Spine   0397149170101048   7/12/2019   Bill      10/18/2019    97012            60.00
138170   Florida   Spine   0397149170101048   7/12/2019   Bill      10/18/2019    97110            84.00
138171   Florida   Spine   0397149170101048   7/12/2019   Bill      10/18/2019    97112            84.00
138172   Florida   Spine   0397149170101048   7/12/2019   Bill      10/18/2019    98940            79.00
138173   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    99211            84.00
138174   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    97010            60.00
138175   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    G0283            48.00
138176   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    97035            48.00
138177   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    97140            79.00
138178   Florida   Spine   0428242290101099   9/25/2019   Bill      10/18/2019    97530            99.00
138179   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    99211            84.00
138180   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97010            60.00
138181   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97035            48.00
138182   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97140            79.00
138183   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    97530            99.00
138184   Florida   Spine   0452531410101173   9/21/2019   Bill      10/18/2019    G0283            48.00
138185   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    G0283            48.00
138186   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97010            60.00
138187   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97035            48.00
138188   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97039            48.00
138189   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97140            79.00
138190   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    97530            99.00
138191   Florida   Spine   0618151030101063   9/19/2019   Bill      10/18/2019    99211            84.00
138192   Florida   Spine   0600007060101077   7/26/2019   Bill      10/18/2019    G0283            48.00
138193   Florida   Spine   0600007060101077   7/26/2019   Bill      10/18/2019    97010            60.00
138194   Florida   Spine   0600007060101077   7/26/2019   Bill      10/18/2019    97039            48.00
138195   Florida   Spine   0600007060101077   7/26/2019   Bill      10/18/2019    97035            48.00
138196   Florida   Spine   0600007060101077   7/26/2019   Bill      10/18/2019    97140            79.00
138197   Florida   Spine   0600007060101077   7/26/2019   Bill      10/18/2019    97110            84.00
138198   Florida   Spine   0600007060101077   7/26/2019   Bill      10/18/2019    98940            79.00
138199   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    97010            60.00
138200   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    97035            48.00
138201   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    97140            79.00
138202   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    97530            99.00
138203   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    G0283            48.00
138204   Florida   Spine   0572026910000001   8/29/2019   Bill      10/18/2019    99211            84.00
138205   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    99211            84.00
138206   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    G0283            48.00
138207   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2711 of
                                                   2767

138208   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97035            48.00
138209   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97140            79.00
138210   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97112            84.00
138211   Florida   Spine   0424295850101052   9/18/2019   Bill      10/18/2019    97530            99.00
138212   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    99211            84.00
138213   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    97010            60.00
138214   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    97140            79.00
138215   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    G0283            48.00
138216   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    97110            84.00
138217   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    97012            60.00
138218   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    99211            84.00
138219   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    97010            60.00
138220   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    97012            60.00
138221   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    97110            84.00
138222   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    97530            99.00
138223   Florida   Spine   0557063230101054   9/26/2019   Bill      10/18/2019    G0283            48.00
138224   Florida   Spine   0545841520101023   10/1/2019   Bill      10/18/2019    97035            48.00
138225   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99211            84.00
138226   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97010            60.00
138227   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97039            48.00
138228   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    G0283            48.00
138229   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97140            79.00
138230   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97110            84.00
138231   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    99211            84.00
138232   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    97010            60.00
138233   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    G0283            48.00
138234   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    97140            79.00
138235   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    97110            84.00
138236   Florida   Spine   0098572390101105   9/24/2019   Bill      10/18/2019    97039            48.00
138237   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    99211            84.00
138238   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97010            60.00
138239   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97035            48.00
138240   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97112            84.00
138241   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97140            79.00
138242   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97530            99.00
138243   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    A4556            24.00
138244   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    G0283            48.00
138245   Florida   Spine   0614401830000001   8/29/2019   Bill      10/18/2019    99211            84.00
138246   Florida   Spine   0614401830000001   8/29/2019   Bill      10/18/2019    97140            79.00
138247   Florida   Spine   0614401830000001   8/29/2019   Bill      10/18/2019    97039            48.00
138248   Florida   Spine   0614401830000001   8/29/2019   Bill      10/18/2019    97110            84.00
138249   Florida   Spine   0614401830000001   8/29/2019   Bill      10/18/2019    97010            60.00
138250   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    97010            60.00
138251   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    G0283            48.00
138252   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    98941            97.00
138253   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    97039            48.00
138254   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    97140            79.00
138255   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    97112            84.00
138256   Florida   Spine   0522626550101135   8/31/2019   Bill      10/18/2019    97530            99.00
138257   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    99211            84.00
138258   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2712 of
                                                   2767

138259   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97010             60.00
138260   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97140             79.00
138261   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97530             99.00
138262   Florida   Spine   0431532060101039   9/21/2019   Bill      10/18/2019    97039             48.00
138263   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    99211             84.00
138264   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97010             60.00
138265   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97012             60.00
138266   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    G0283             48.00
138267   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97140             79.00
138268   Florida   Spine   0638300150101017   9/11/2019   Bill      10/18/2019    97110             84.00
138269   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    98941             97.00
138270   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    97010             60.00
138271   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    97035             48.00
138272   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    97140             79.00
138273   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    97530             99.00
138274   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    G0283             48.00
138275   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    97039             48.00
138276   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    99211             84.00
138277   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    97010             60.00
138278   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    97035             48.00
138279   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    97112             84.00
138280   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    97140             79.00
138281   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    97530             99.00
138282   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    G0283             48.00
138283   Florida   Spine   0526868520101086   9/17/2019   Bill      10/18/2019    A4556             24.00
138284   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    98941             97.00
138285   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    97010             60.00
138286   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    97035             48.00
138287   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    97140             79.00
138288   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    97530             99.00
138289   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    G0283             48.00
138290   Florida   Spine   0634988260101020   9/13/2019   Bill      10/18/2019    97012             60.00
138291   Florida   Spine   0484660270101090   9/12/2019   Bill      10/18/2019    98941             97.00
138292   Florida   Spine   0484660270101090   9/12/2019   Bill      10/18/2019    97010             60.00
138293   Florida   Spine   0484660270101090   9/12/2019   Bill      10/18/2019    97012             60.00
138294   Florida   Spine   0484660270101090   9/12/2019   Bill      10/18/2019    97140             79.00
138295   Florida   Spine   0484660270101090   9/12/2019   Bill      10/18/2019    97530             99.00
138296   Florida   Spine   0484660270101090   9/12/2019   Bill      10/18/2019    G0283             48.00
138297   Florida   Spine   0484660270101090   9/12/2019   Bill      10/18/2019    97112             84.00
138298   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    99211             84.00
138299   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97010             60.00
138300   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97035             48.00
138301   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97112             84.00
138302   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97140             79.00
138303   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    97530             99.00
138304   Florida   Spine   0518199110101017   10/4/2019   Bill      10/18/2019    G0283             48.00
138305   Florida   Spine   0592589030101014   12/1/2017   Bill      10/21/2019    99203            550.00
138306   Florida   Spine   0416731110101043   2/13/2019   Bill      10/21/2019    99203            550.00
138307   Florida   Spine   0423510660101020   3/31/2019   Bill      10/21/2019    99211             84.00
138308   Florida   Spine   0423510660101020   3/31/2019   Bill      10/21/2019    G0283             48.00
138309   Florida   Spine   0423510660101020   3/31/2019   Bill      10/21/2019    97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2713 of
                                                   2767

138310   Florida   Spine   0423510660101020   3/31/2019    Bill     10/21/2019    97530             99.00
138311   Florida   Spine   0423510660101020   3/31/2019    Bill     10/21/2019    97035             48.00
138312   Florida   Spine   0423510660101020   3/31/2019    Bill     10/21/2019    97010             60.00
138313   Florida   Spine   0423510660101020   3/31/2019    Bill     10/21/2019    97112             84.00
138314   Florida   Spine   0392610050101015   11/27/2018   Bill     10/22/2019    99213            385.00
138315   Florida   Spine   0429084450101016   6/1/2019     Bill     10/22/2019    99211             84.00
138316   Florida   Spine   0429084450101016   6/1/2019     Bill     10/22/2019    97010             60.00
138317   Florida   Spine   0429084450101016   6/1/2019     Bill     10/22/2019    97110             84.00
138318   Florida   Spine   0429084450101016   6/1/2019     Bill     10/22/2019    97140             79.00
138319   Florida   Spine   0429084450101016   6/1/2019     Bill     10/22/2019    97530             99.00
138320   Florida   Spine   0429084450101016   6/1/2019     Bill     10/22/2019    G0283             48.00
138321   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    99203            302.00
138322   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97140             79.00
138323   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    A4556             24.00
138324   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    G0283             48.00
138325   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97010             60.00
138326   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97035             48.00
138327   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    99211             84.00
138328   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97140             79.00
138329   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    G0283             48.00
138330   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97010             60.00
138331   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97035             48.00
138332   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97039             48.00
138333   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97530             99.00
138334   Florida   Spine   0310126680101118   6/2/2019     Bill     10/24/2019    G0283             48.00
138335   Florida   Spine   0310126680101118   6/2/2019     Bill     10/24/2019    97140             79.00
138336   Florida   Spine   0310126680101118   6/2/2019     Bill     10/24/2019    97530             99.00
138337   Florida   Spine   0310126680101118   6/2/2019     Bill     10/24/2019    97035             48.00
138338   Florida   Spine   0310126680101118   6/2/2019     Bill     10/24/2019    97010             60.00
138339   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    99211             84.00
138340   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97140             79.00
138341   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    G0283             48.00
138342   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97010             60.00
138343   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97035             48.00
138344   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97039             48.00
138345   Florida   Spine   0310126680101118   6/2/2019     Bill     10/24/2019    G0283             48.00
138346   Florida   Spine   0310126680101118   6/2/2019     Bill     10/24/2019    97140             79.00
138347   Florida   Spine   0310126680101118   6/2/2019     Bill     10/24/2019    97530             99.00
138348   Florida   Spine   0310126680101118   6/2/2019     Bill     10/24/2019    97035             48.00
138349   Florida   Spine   0310126680101118   6/2/2019     Bill     10/24/2019    97010             60.00
138350   Florida   Spine   0310126680101118   6/2/2019     Bill     10/24/2019    99211             84.00
138351   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    99211             84.00
138352   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97140             79.00
138353   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    G0283             48.00
138354   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97010             60.00
138355   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97039             48.00
138356   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97530             99.00
138357   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97035             48.00
138358   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    99211             84.00
138359   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    97140             79.00
138360   Florida   Spine   0306904250101080   6/19/2019    Bill     10/24/2019    G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2714 of
                                                   2767

138361   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97010             60.00
138362   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97530             99.00
138363   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97035             48.00
138364   Florida   Spine   0129917190101072   6/23/2019   Bill      10/24/2019    99203            302.00
138365   Florida   Spine   0129917190101072   6/23/2019   Bill      10/24/2019    97010             60.00
138366   Florida   Spine   0129917190101072   6/23/2019   Bill      10/24/2019    97140             79.00
138367   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    99211             84.00
138368   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97140             79.00
138369   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    G0283             48.00
138370   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97010             60.00
138371   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97530             99.00
138372   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97035             48.00
138373   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97039             48.00
138374   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    99211             84.00
138375   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97140             79.00
138376   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    G0283             48.00
138377   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97010             60.00
138378   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97530             99.00
138379   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97035             48.00
138380   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97039             48.00
138381   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    99211             84.00
138382   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97140             79.00
138383   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    G0283             48.00
138384   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97010             60.00
138385   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97530             99.00
138386   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97035             48.00
138387   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97039             48.00
138388   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    99211             84.00
138389   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97140             79.00
138390   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    G0283             48.00
138391   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97010             60.00
138392   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97530             99.00
138393   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97035             48.00
138394   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97039             48.00
138395   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    99211             84.00
138396   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97140             79.00
138397   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    G0283             48.00
138398   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97010             60.00
138399   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97530             99.00
138400   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97039             48.00
138401   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97035             48.00
138402   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    99211             84.00
138403   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97140             79.00
138404   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    G0283             48.00
138405   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97010             60.00
138406   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97530             99.00
138407   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97035             48.00
138408   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    99212            115.00
138409   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    G0283             48.00
138410   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97010             60.00
138411   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97110             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2715 of
                                                   2767

138412   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    97112               84.00
138413   Florida   Spine   0306904250101080   6/19/2019   Bill      10/24/2019    98941               97.00
138414   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    97010               60.00
138415   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    G0283               48.00
138416   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    97140               79.00
138417   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    97035               48.00
138418   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    99211               84.00
138419   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    97530               99.00
138420   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    97012               60.00
138421   Florida   Spine   0545841520101023   10/1/2019   Bill      10/24/2019    72141            2,145.00
138422   Florida   Spine   0545841520101023   10/1/2019   Bill      10/24/2019    72148            2,145.00
138423   Florida   Spine   0545841520101023   10/1/2019   Bill      10/24/2019    72148            1,925.00
138424   Florida   Spine   0414317850101048   9/25/2019   Bill      10/24/2019    97010               60.00
138425   Florida   Spine   0414317850101048   9/25/2019   Bill      10/24/2019    97035               48.00
138426   Florida   Spine   0414317850101048   9/25/2019   Bill      10/24/2019    97140               79.00
138427   Florida   Spine   0414317850101048   9/25/2019   Bill      10/24/2019    A4556               24.00
138428   Florida   Spine   0414317850101048   9/25/2019   Bill      10/24/2019    G0283               48.00
138429   Florida   Spine   0414317850101048   9/25/2019   Bill      10/24/2019    99211               84.00
138430   Florida   Spine   0463843300101072   9/21/2019   Bill      10/24/2019    72141            2,145.00
138431   Florida   Spine   0463843300101072   9/21/2019   Bill      10/24/2019    73721            1,925.00
138432   Florida   Spine   0545841520101023   10/1/2019   Bill      10/24/2019    70551            2,420.00
138433   Florida   Spine   0414317850101048   9/25/2019   Bill      10/24/2019    97010               60.00
138434   Florida   Spine   0414317850101048   9/25/2019   Bill      10/24/2019    G0283               48.00
138435   Florida   Spine   0414317850101048   9/25/2019   Bill      10/24/2019    97035               48.00
138436   Florida   Spine   0414317850101048   9/25/2019   Bill      10/24/2019    97140               79.00
138437   Florida   Spine   0414317850101048   9/25/2019   Bill      10/24/2019    99211               84.00
138438   Florida   Spine   0582436020101046   5/15/2019   Bill      10/24/2019    99211               84.00
138439   Florida   Spine   0582436020101046   5/15/2019   Bill      10/24/2019    97010               60.00
138440   Florida   Spine   0582436020101046   5/15/2019   Bill      10/24/2019    G0283               48.00
138441   Florida   Spine   0582436020101046   5/15/2019   Bill      10/24/2019    97140               79.00
138442   Florida   Spine   0582436020101046   5/15/2019   Bill      10/24/2019    97110               84.00
138443   Florida   Spine   0582436020101046   5/15/2019   Bill      10/24/2019    97112               84.00
138444   Florida   Spine   0582436020101046   5/15/2019   Bill      10/24/2019    97012               60.00
138445   Florida   Spine   0348431210101183   10/4/2019   Bill      10/24/2019    G0283               48.00
138446   Florida   Spine   0348431210101183   10/4/2019   Bill      10/24/2019    97010               60.00
138447   Florida   Spine   0348431210101183   10/4/2019   Bill      10/24/2019    97035               48.00
138448   Florida   Spine   0348431210101183   10/4/2019   Bill      10/24/2019    97140               79.00
138449   Florida   Spine   0348431210101183   10/4/2019   Bill      10/24/2019    97530               99.00
138450   Florida   Spine   0348431210101183   10/4/2019   Bill      10/24/2019    99211               84.00
138451   Florida   Spine   0586491170101137   9/28/2019   Bill      10/24/2019    99211               84.00
138452   Florida   Spine   0586491170101137   9/28/2019   Bill      10/24/2019    97010               60.00
138453   Florida   Spine   0586491170101137   9/28/2019   Bill      10/24/2019    97035               48.00
138454   Florida   Spine   0586491170101137   9/28/2019   Bill      10/24/2019    97140               79.00
138455   Florida   Spine   0586491170101137   9/28/2019   Bill      10/24/2019    97530               99.00
138456   Florida   Spine   0586491170101137   9/28/2019   Bill      10/24/2019    G0283               48.00
138457   Florida   Spine   0652433230101031   9/17/2019   Bill      10/24/2019    99211               84.00
138458   Florida   Spine   0652433230101031   9/17/2019   Bill      10/24/2019    97010               60.00
138459   Florida   Spine   0652433230101031   9/17/2019   Bill      10/24/2019    G0283               48.00
138460   Florida   Spine   0652433230101031   9/17/2019   Bill      10/24/2019    97530               99.00
138461   Florida   Spine   0652433230101031   9/17/2019   Bill      10/24/2019    97140               79.00
138462   Florida   Spine   0652433230101031   9/17/2019   Bill      10/24/2019    97035               48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2716 of
                                                   2767

138463   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    97010            60.00
138464   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    G0283            48.00
138465   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    97530            99.00
138466   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    97140            79.00
138467   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    99211            84.00
138468   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    97110            84.00
138469   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    99211            84.00
138470   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97010            60.00
138471   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    G0283            48.00
138472   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97140            79.00
138473   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97110            84.00
138474   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97530            99.00
138475   Florida   Spine   0634319960101010   6/24/2019   Bill      10/24/2019    99211            84.00
138476   Florida   Spine   0634319960101010   6/24/2019   Bill      10/24/2019    97010            60.00
138477   Florida   Spine   0634319960101010   6/24/2019   Bill      10/24/2019    G0283            48.00
138478   Florida   Spine   0634319960101010   6/24/2019   Bill      10/24/2019    97530            99.00
138479   Florida   Spine   0634319960101010   6/24/2019   Bill      10/24/2019    97140            79.00
138480   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    99211            84.00
138481   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    97010            60.00
138482   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    97035            48.00
138483   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    97140            79.00
138484   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    97530            99.00
138485   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    G0283            48.00
138486   Florida   Spine   0634319960101028   7/10/2019   Bill      10/24/2019    99211            84.00
138487   Florida   Spine   0634319960101028   7/10/2019   Bill      10/24/2019    97010            60.00
138488   Florida   Spine   0634319960101028   7/10/2019   Bill      10/24/2019    G0283            48.00
138489   Florida   Spine   0634319960101028   7/10/2019   Bill      10/24/2019    97530            99.00
138490   Florida   Spine   0634319960101028   7/10/2019   Bill      10/24/2019    97140            79.00
138491   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    97010            60.00
138492   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    97012            60.00
138493   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    97530            99.00
138494   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    97140            79.00
138495   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    G0283            48.00
138496   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    97112            84.00
138497   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    99211            84.00
138498   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    99211            84.00
138499   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97010            60.00
138500   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    G0283            48.00
138501   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97140            79.00
138502   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97110            84.00
138503   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97530            99.00
138504   Florida   Spine   0612329360101030   9/10/2019   Bill      10/24/2019    G0283            48.00
138505   Florida   Spine   0612329360101030   9/10/2019   Bill      10/24/2019    97010            60.00
138506   Florida   Spine   0612329360101030   9/10/2019   Bill      10/24/2019    97140            79.00
138507   Florida   Spine   0612329360101030   9/10/2019   Bill      10/24/2019    97012            60.00
138508   Florida   Spine   0612329360101030   9/10/2019   Bill      10/24/2019    97530            99.00
138509   Florida   Spine   0612329360101030   9/10/2019   Bill      10/24/2019    99211            84.00
138510   Florida   Spine   0101034040101040   9/20/2019   Bill      10/24/2019    99211            84.00
138511   Florida   Spine   0101034040101040   9/20/2019   Bill      10/24/2019    97010            60.00
138512   Florida   Spine   0101034040101040   9/20/2019   Bill      10/24/2019    G0283            48.00
138513   Florida   Spine   0101034040101040   9/20/2019   Bill      10/24/2019    97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2717 of
                                                   2767

138514   Florida   Spine   0101034040101040   9/20/2019   Bill      10/24/2019    97530             99.00
138515   Florida   Spine   0101034040101040   9/20/2019   Bill      10/24/2019    97035             48.00
138516   Florida   Spine   0552656020101030   8/29/2019   Bill      10/24/2019    99212            115.00
138517   Florida   Spine   0552656020101030   8/29/2019   Bill      10/24/2019    97010             60.00
138518   Florida   Spine   0552656020101030   8/29/2019   Bill      10/24/2019    97140             79.00
138519   Florida   Spine   0552656020101030   8/29/2019   Bill      10/24/2019    97530             99.00
138520   Florida   Spine   0552656020101030   8/29/2019   Bill      10/24/2019    G0283             48.00
138521   Florida   Spine   0552656020101030   8/29/2019   Bill      10/24/2019    97110             84.00
138522   Florida   Spine   0556929220101024   8/21/2019   Bill      10/24/2019    99211             84.00
138523   Florida   Spine   0556929220101024   8/21/2019   Bill      10/24/2019    97010             60.00
138524   Florida   Spine   0556929220101024   8/21/2019   Bill      10/24/2019    G0283             48.00
138525   Florida   Spine   0556929220101024   8/21/2019   Bill      10/24/2019    97140             79.00
138526   Florida   Spine   0556929220101024   8/21/2019   Bill      10/24/2019    97110             84.00
138527   Florida   Spine   0556929220101024   8/21/2019   Bill      10/24/2019    97112             84.00
138528   Florida   Spine   0585912230101016   9/2/2019    Bill      10/24/2019    99211             84.00
138529   Florida   Spine   0585912230101016   9/2/2019    Bill      10/24/2019    97010             60.00
138530   Florida   Spine   0585912230101016   9/2/2019    Bill      10/24/2019    97035             48.00
138531   Florida   Spine   0585912230101016   9/2/2019    Bill      10/24/2019    97140             79.00
138532   Florida   Spine   0585912230101016   9/2/2019    Bill      10/24/2019    97530             99.00
138533   Florida   Spine   0585912230101016   9/2/2019    Bill      10/24/2019    G0283             48.00
138534   Florida   Spine   0444470920101028   8/7/2019    Bill      10/24/2019    99211             84.00
138535   Florida   Spine   0444470920101028   8/7/2019    Bill      10/24/2019    97010             60.00
138536   Florida   Spine   0444470920101028   8/7/2019    Bill      10/24/2019    97140             79.00
138537   Florida   Spine   0444470920101028   8/7/2019    Bill      10/24/2019    97530             99.00
138538   Florida   Spine   0444470920101028   8/7/2019    Bill      10/24/2019    G0283             48.00
138539   Florida   Spine   0444470920101028   8/7/2019    Bill      10/24/2019    97112             84.00
138540   Florida   Spine   0428242290101099   9/25/2019   Bill      10/24/2019    99211             84.00
138541   Florida   Spine   0428242290101099   9/25/2019   Bill      10/24/2019    97010             60.00
138542   Florida   Spine   0428242290101099   9/25/2019   Bill      10/24/2019    G0283             48.00
138543   Florida   Spine   0428242290101099   9/25/2019   Bill      10/24/2019    97035             48.00
138544   Florida   Spine   0428242290101099   9/25/2019   Bill      10/24/2019    97140             79.00
138545   Florida   Spine   0428242290101099   9/25/2019   Bill      10/24/2019    97530             99.00
138546   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    97010             60.00
138547   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    97012             60.00
138548   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    97530             99.00
138549   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    G0283             48.00
138550   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    97140             79.00
138551   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    98940             79.00
138552   Florida   Spine   0348431210101183   10/4/2019   Bill      10/24/2019    G0283             48.00
138553   Florida   Spine   0348431210101183   10/4/2019   Bill      10/24/2019    97010             60.00
138554   Florida   Spine   0348431210101183   10/4/2019   Bill      10/24/2019    97035             48.00
138555   Florida   Spine   0348431210101183   10/4/2019   Bill      10/24/2019    99211             84.00
138556   Florida   Spine   0348431210101183   10/4/2019   Bill      10/24/2019    97140             79.00
138557   Florida   Spine   0348431210101183   10/4/2019   Bill      10/24/2019    97530             99.00
138558   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97035             48.00
138559   Florida   Spine   0586491170101137   9/28/2019   Bill      10/24/2019    99211             84.00
138560   Florida   Spine   0586491170101137   9/28/2019   Bill      10/24/2019    97010             60.00
138561   Florida   Spine   0586491170101137   9/28/2019   Bill      10/24/2019    97035             48.00
138562   Florida   Spine   0586491170101137   9/28/2019   Bill      10/24/2019    97140             79.00
138563   Florida   Spine   0586491170101137   9/28/2019   Bill      10/24/2019    97530             99.00
138564   Florida   Spine   0586491170101137   9/28/2019   Bill      10/24/2019    G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2718 of
                                                   2767

138565   Florida   Spine   0652433230101031   9/17/2019   Bill      10/24/2019    99211               84.00
138566   Florida   Spine   0652433230101031   9/17/2019   Bill      10/24/2019    97010               60.00
138567   Florida   Spine   0652433230101031   9/17/2019   Bill      10/24/2019    G0283               48.00
138568   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    97010               60.00
138569   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    G0283               48.00
138570   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    97530               99.00
138571   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    97140               79.00
138572   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    99211               84.00
138573   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    97110               84.00
138574   Florida   Spine   0554716960101047   7/3/2019    Bill      10/24/2019    99211               84.00
138575   Florida   Spine   0554716960101047   7/3/2019    Bill      10/24/2019    97010               60.00
138576   Florida   Spine   0554716960101047   7/3/2019    Bill      10/24/2019    G0283               48.00
138577   Florida   Spine   0554716960101047   7/3/2019    Bill      10/24/2019    97140               79.00
138578   Florida   Spine   0554716960101047   7/3/2019    Bill      10/24/2019    97110               84.00
138579   Florida   Spine   0554716960101047   7/3/2019    Bill      10/24/2019    97112               84.00
138580   Florida   Spine   0590496530101035   6/17/2019   Bill      10/24/2019    99211               84.00
138581   Florida   Spine   0590496530101035   6/17/2019   Bill      10/24/2019    97010               60.00
138582   Florida   Spine   0590496530101035   6/17/2019   Bill      10/24/2019    G0283               48.00
138583   Florida   Spine   0590496530101035   6/17/2019   Bill      10/24/2019    97140               79.00
138584   Florida   Spine   0590496530101035   6/17/2019   Bill      10/24/2019    97110               84.00
138585   Florida   Spine   0590496530101035   6/17/2019   Bill      10/24/2019    97530               99.00
138586   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    97010               60.00
138587   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    G0283               48.00
138588   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    97140               79.00
138589   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    97035               48.00
138590   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    99211               84.00
138591   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    97530               99.00
138592   Florida   Spine   0530261090101047   9/9/2019    Bill      10/24/2019    97012               60.00
138593   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    99211               84.00
138594   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    97010               60.00
138595   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    97012               60.00
138596   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    97035               48.00
138597   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    97530               99.00
138598   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    G0283               48.00
138599   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    97140               79.00
138600   Florida   Spine   0471956290101058   9/26/2019   Bill      10/24/2019    72148            2,145.00
138601   Florida   Spine   0471956290101058   9/26/2019   Bill      10/24/2019    73718            1,950.00
138602   Florida   Spine   0471956290101058   9/26/2019   Bill      10/24/2019    73218            1,925.00
138603   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    97112               84.00
138604   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    73221            1,925.00
138605   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    73218            1,925.00
138606   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    99211               84.00
138607   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    97010               60.00
138608   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    97035               48.00
138609   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    97140               79.00
138610   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    97530               99.00
138611   Florida   Spine   0450954350101063   9/28/2019   Bill      10/24/2019    G0283               48.00
138612   Florida   Spine   0804447100000001   9/4/2019    Bill      10/24/2019    99211               84.00
138613   Florida   Spine   0804447100000001   9/4/2019    Bill      10/24/2019    97010               60.00
138614   Florida   Spine   0804447100000001   9/4/2019    Bill      10/24/2019    97035               48.00
138615   Florida   Spine   0804447100000001   9/4/2019    Bill      10/24/2019    97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2719 of
                                                   2767

138616   Florida   Spine   0804447100000001   9/4/2019     Bill     10/24/2019    97530            99.00
138617   Florida   Spine   0804447100000001   9/4/2019     Bill     10/24/2019    G0283            48.00
138618   Florida   Spine   0478128460101020   9/28/2019    Bill     10/24/2019    99211            84.00
138619   Florida   Spine   0478128460101020   9/28/2019    Bill     10/24/2019    97010            60.00
138620   Florida   Spine   0478128460101020   9/28/2019    Bill     10/24/2019    97012            60.00
138621   Florida   Spine   0478128460101020   9/28/2019    Bill     10/24/2019    97035            48.00
138622   Florida   Spine   0478128460101020   9/28/2019    Bill     10/24/2019    97530            99.00
138623   Florida   Spine   0478128460101020   9/28/2019    Bill     10/24/2019    G0283            48.00
138624   Florida   Spine   0478128460101020   9/28/2019    Bill     10/24/2019    97140            79.00
138625   Florida   Spine   0530261090101047   9/9/2019     Bill     10/24/2019    97010            60.00
138626   Florida   Spine   0530261090101047   9/9/2019     Bill     10/24/2019    G0283            48.00
138627   Florida   Spine   0530261090101047   9/9/2019     Bill     10/24/2019    97140            79.00
138628   Florida   Spine   0530261090101047   9/9/2019     Bill     10/24/2019    97035            48.00
138629   Florida   Spine   0530261090101047   9/9/2019     Bill     10/24/2019    99211            84.00
138630   Florida   Spine   0530261090101047   9/9/2019     Bill     10/24/2019    97530            99.00
138631   Florida   Spine   0428242290101099   9/25/2019    Bill     10/24/2019    99211            84.00
138632   Florida   Spine   0428242290101099   9/25/2019    Bill     10/24/2019    97010            60.00
138633   Florida   Spine   0428242290101099   9/25/2019    Bill     10/24/2019    G0283            48.00
138634   Florida   Spine   0428242290101099   9/25/2019    Bill     10/24/2019    97035            48.00
138635   Florida   Spine   0428242290101099   9/25/2019    Bill     10/24/2019    97140            79.00
138636   Florida   Spine   0428242290101099   9/25/2019    Bill     10/24/2019    97530            99.00
138637   Florida   Spine   0530261090101047   9/9/2019     Bill     10/24/2019    97012            60.00
138638   Florida   Spine   0011806390101159   8/18/2019    Bill     10/24/2019    97012            60.00
138639   Florida   Spine   0011806390101159   8/18/2019    Bill     10/24/2019    97530            99.00
138640   Florida   Spine   0011806390101159   8/18/2019    Bill     10/24/2019    97140            79.00
138641   Florida   Spine   0011806390101159   8/18/2019    Bill     10/24/2019    G0283            48.00
138642   Florida   Spine   0011806390101159   8/18/2019    Bill     10/24/2019    97010            60.00
138643   Florida   Spine   0011806390101159   8/18/2019    Bill     10/24/2019    97112            84.00
138644   Florida   Spine   0011806390101159   8/18/2019    Bill     10/24/2019    99211            84.00
138645   Florida   Spine   0410136410101071   6/4/2019     Bill     10/24/2019    97140            79.00
138646   Florida   Spine   0410136410101071   6/4/2019     Bill     10/24/2019    97530            99.00
138647   Florida   Spine   0410136410101071   6/4/2019     Bill     10/24/2019    97010            60.00
138648   Florida   Spine   0410136410101071   6/4/2019     Bill     10/24/2019    98940            79.00
138649   Florida   Spine   0410136410101071   6/4/2019     Bill     10/24/2019    G0283            48.00
138650   Florida   Spine   0410136410101071   6/4/2019     Bill     10/24/2019    97012            60.00
138651   Florida   Spine   0410136410101071   6/4/2019     Bill     10/24/2019    97112            84.00
138652   Florida   Spine   8669009370000001   9/4/2019     Bill     10/24/2019    G0283            48.00
138653   Florida   Spine   8669009370000001   9/4/2019     Bill     10/24/2019    97010            60.00
138654   Florida   Spine   8669009370000001   9/4/2019     Bill     10/24/2019    97035            48.00
138655   Florida   Spine   8669009370000001   9/4/2019     Bill     10/24/2019    97140            79.00
138656   Florida   Spine   8669009370000001   9/4/2019     Bill     10/24/2019    97012            60.00
138657   Florida   Spine   8669009370000001   9/4/2019     Bill     10/24/2019    97530            99.00
138658   Florida   Spine   8669009370000001   9/4/2019     Bill     10/24/2019    99211            84.00
138659   Florida   Spine   0600583820101038   10/11/2019   Bill     10/24/2019    99211            84.00
138660   Florida   Spine   0600583820101038   10/11/2019   Bill     10/24/2019    97010            60.00
138661   Florida   Spine   0600583820101038   10/11/2019   Bill     10/24/2019    G0283            48.00
138662   Florida   Spine   0600583820101038   10/11/2019   Bill     10/24/2019    97530            99.00
138663   Florida   Spine   0600583820101038   10/11/2019   Bill     10/24/2019    97140            79.00
138664   Florida   Spine   0600583820101038   10/11/2019   Bill     10/24/2019    97035            48.00
138665   Florida   Spine   0061932350101482   8/28/2019    Bill     10/24/2019    97010            60.00
138666   Florida   Spine   0061932350101482   8/28/2019    Bill     10/24/2019    G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2720 of
                                                   2767

138667   Florida   Spine   0061932350101482   8/28/2019   Bill      10/24/2019    99211             84.00
138668   Florida   Spine   0061932350101482   8/28/2019   Bill      10/24/2019    97140             79.00
138669   Florida   Spine   0061932350101482   8/28/2019   Bill      10/24/2019    97530             99.00
138670   Florida   Spine   0061932350101482   8/28/2019   Bill      10/24/2019    97110             84.00
138671   Florida   Spine   0612329360101030   9/10/2019   Bill      10/24/2019    G0283             48.00
138672   Florida   Spine   0612329360101030   9/10/2019   Bill      10/24/2019    97010             60.00
138673   Florida   Spine   0612329360101030   9/10/2019   Bill      10/24/2019    97140             79.00
138674   Florida   Spine   0612329360101030   9/10/2019   Bill      10/24/2019    97530             99.00
138675   Florida   Spine   0612329360101030   9/10/2019   Bill      10/24/2019    99211             84.00
138676   Florida   Spine   0612329360101030   9/10/2019   Bill      10/24/2019    97039             48.00
138677   Florida   Spine   0428242290101099   9/25/2019   Bill      10/24/2019    99211             84.00
138678   Florida   Spine   0428242290101099   9/25/2019   Bill      10/24/2019    97010             60.00
138679   Florida   Spine   0428242290101099   9/25/2019   Bill      10/24/2019    G0283             48.00
138680   Florida   Spine   0428242290101099   9/25/2019   Bill      10/24/2019    97035             48.00
138681   Florida   Spine   0428242290101099   9/25/2019   Bill      10/24/2019    97140             79.00
138682   Florida   Spine   0428242290101099   9/25/2019   Bill      10/24/2019    97530             99.00
138683   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    99211             84.00
138684   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97010             60.00
138685   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    G0283             48.00
138686   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97140             79.00
138687   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97110             84.00
138688   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97530             99.00
138689   Florida   Spine   0663401230000001   10/7/2019   Bill      10/24/2019    97035             48.00
138690   Florida   Spine   8669009370000001   9/4/2019    Bill      10/24/2019    G0283             48.00
138691   Florida   Spine   8669009370000001   9/4/2019    Bill      10/24/2019    97010             60.00
138692   Florida   Spine   8669009370000001   9/4/2019    Bill      10/24/2019    97035             48.00
138693   Florida   Spine   8669009370000001   9/4/2019    Bill      10/24/2019    97140             79.00
138694   Florida   Spine   8669009370000001   9/4/2019    Bill      10/24/2019    97012             60.00
138695   Florida   Spine   8669009370000001   9/4/2019    Bill      10/24/2019    97530             99.00
138696   Florida   Spine   8669009370000001   9/4/2019    Bill      10/24/2019    99211             84.00
138697   Florida   Spine   0600007060101077   7/26/2019   Bill      10/24/2019    G0283             48.00
138698   Florida   Spine   0600007060101077   7/26/2019   Bill      10/24/2019    97010             60.00
138699   Florida   Spine   0600007060101077   7/26/2019   Bill      10/24/2019    97039             48.00
138700   Florida   Spine   0600007060101077   7/26/2019   Bill      10/24/2019    97140             79.00
138701   Florida   Spine   0600007060101077   7/26/2019   Bill      10/24/2019    97530             99.00
138702   Florida   Spine   0600007060101077   7/26/2019   Bill      10/24/2019    97110             84.00
138703   Florida   Spine   0600007060101077   7/26/2019   Bill      10/24/2019    98940             79.00
138704   Florida   Spine   0600007060101077   7/26/2019   Bill      10/24/2019    98943             79.00
138705   Florida   Spine   0592518350101015   5/8/2019    Bill      10/24/2019    97010             60.00
138706   Florida   Spine   0592518350101015   5/8/2019    Bill      10/24/2019    97012             60.00
138707   Florida   Spine   0592518350101015   5/8/2019    Bill      10/24/2019    97140             79.00
138708   Florida   Spine   0592518350101015   5/8/2019    Bill      10/24/2019    G0283             48.00
138709   Florida   Spine   0592518350101015   5/8/2019    Bill      10/24/2019    99212            115.00
138710   Florida   Spine   0592518350101015   5/8/2019    Bill      10/24/2019    97110             84.00
138711   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    97010             60.00
138712   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    G0283             48.00
138713   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    97530             99.00
138714   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    97140             79.00
138715   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    99211             84.00
138716   Florida   Spine   0641934550101013   7/19/2019   Bill      10/24/2019    97110             84.00
138717   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2721 of
                                                   2767

138718   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    97012             60.00
138719   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    97140             79.00
138720   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    97530             99.00
138721   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    G0283             48.00
138722   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    97035             48.00
138723   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    99211             84.00
138724   Florida   Spine   0493752610101099   7/19/2019   Bill      10/24/2019    G0283             48.00
138725   Florida   Spine   0493752610101099   7/19/2019   Bill      10/24/2019    97530             99.00
138726   Florida   Spine   0493752610101099   7/19/2019   Bill      10/24/2019    97112             84.00
138727   Florida   Spine   0493752610101099   7/19/2019   Bill      10/24/2019    97010             60.00
138728   Florida   Spine   0493752610101099   7/19/2019   Bill      10/24/2019    99211             84.00
138729   Florida   Spine   0493752610101099   7/19/2019   Bill      10/24/2019    97140             79.00
138730   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    99211             84.00
138731   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    97010             60.00
138732   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    97012             60.00
138733   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    97035             48.00
138734   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    97530             99.00
138735   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    G0283             48.00
138736   Florida   Spine   0478128460101020   9/28/2019   Bill      10/24/2019    97140             79.00
138737   Florida   Spine   0101034040101040   9/20/2019   Bill      10/24/2019    99211             84.00
138738   Florida   Spine   0101034040101040   9/20/2019   Bill      10/24/2019    G0283             48.00
138739   Florida   Spine   0101034040101040   9/20/2019   Bill      10/24/2019    97530             99.00
138740   Florida   Spine   0101034040101040   9/20/2019   Bill      10/24/2019    97140             79.00
138741   Florida   Spine   0101034040101040   9/20/2019   Bill      10/24/2019    97010             60.00
138742   Florida   Spine   0101034040101040   9/20/2019   Bill      10/24/2019    97035             48.00
138743   Florida   Spine   0389189220101012   10/7/2019   Bill      10/24/2019    99211             84.00
138744   Florida   Spine   0389189220101012   10/7/2019   Bill      10/24/2019    97010             60.00
138745   Florida   Spine   0389189220101012   10/7/2019   Bill      10/24/2019    G0283             48.00
138746   Florida   Spine   0389189220101012   10/7/2019   Bill      10/24/2019    97140             79.00
138747   Florida   Spine   0389189220101012   10/7/2019   Bill      10/24/2019    97012             60.00
138748   Florida   Spine   0389189220101012   10/7/2019   Bill      10/24/2019    97110             84.00
138749   Florida   Spine   0389189220101012   10/7/2019   Bill      10/24/2019    97530             99.00
138750   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    97010             60.00
138751   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    97012             60.00
138752   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    97530             99.00
138753   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    G0283             48.00
138754   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    97140             79.00
138755   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    98940             79.00
138756   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    97112             84.00
138757   Florida   Spine   0143464250101272   6/1/2019    Bill      10/24/2019    99212            115.00
138758   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    97010             60.00
138759   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    97012             60.00
138760   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    97140             79.00
138761   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    97530             99.00
138762   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    G0283             48.00
138763   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    97035             48.00
138764   Florida   Spine   0604377420000001   10/8/2019   Bill      10/24/2019    99212            115.00
138765   Florida   Spine   0618151030101063   9/19/2019   Bill      10/24/2019    G0283             48.00
138766   Florida   Spine   0618151030101063   9/19/2019   Bill      10/24/2019    97010             60.00
138767   Florida   Spine   0618151030101063   9/19/2019   Bill      10/24/2019    97035             48.00
138768   Florida   Spine   0618151030101063   9/19/2019   Bill      10/24/2019    97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2722 of
                                                   2767

138769   Florida   Spine   0618151030101063   9/19/2019   Bill      10/24/2019    97012             60.00
138770   Florida   Spine   0618151030101063   9/19/2019   Bill      10/24/2019    99211             84.00
138771   Florida   Spine   0649413730000001   9/13/2019   Bill      10/24/2019    G0283             48.00
138772   Florida   Spine   0649413730000001   9/13/2019   Bill      10/24/2019    97010             60.00
138773   Florida   Spine   0649413730000001   9/13/2019   Bill      10/24/2019    97035             48.00
138774   Florida   Spine   0649413730000001   9/13/2019   Bill      10/24/2019    97140             79.00
138775   Florida   Spine   0649413730000001   9/13/2019   Bill      10/24/2019    97012             60.00
138776   Florida   Spine   0649413730000001   9/13/2019   Bill      10/24/2019    97530             99.00
138777   Florida   Spine   0649413730000001   9/13/2019   Bill      10/24/2019    99211             84.00
138778   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    97010             60.00
138779   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    97012             60.00
138780   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    97530             99.00
138781   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    97140             79.00
138782   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    G0283             48.00
138783   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    97112             84.00
138784   Florida   Spine   0423220350101328   8/17/2019   Bill      10/24/2019    99211             84.00
138785   Florida   Spine   0409756410101160   7/9/2019    Bill      10/24/2019    G0283             48.00
138786   Florida   Spine   0409756410101160   7/9/2019    Bill      10/24/2019    97010             60.00
138787   Florida   Spine   0409756410101160   7/9/2019    Bill      10/24/2019    97035             48.00
138788   Florida   Spine   0409756410101160   7/9/2019    Bill      10/24/2019    97140             79.00
138789   Florida   Spine   0409756410101160   7/9/2019    Bill      10/24/2019    97012             60.00
138790   Florida   Spine   0409756410101160   7/9/2019    Bill      10/24/2019    99211             84.00
138791   Florida   Spine   0352144580101202   4/24/2019   Bill      10/24/2019    99212            115.00
138792   Florida   Spine   0352144580101202   4/24/2019   Bill      10/24/2019    G0283             48.00
138793   Florida   Spine   0352144580101202   4/24/2019   Bill      10/24/2019    97140             79.00
138794   Florida   Spine   0352144580101202   4/24/2019   Bill      10/24/2019    97530             99.00
138795   Florida   Spine   0352144580101202   4/24/2019   Bill      10/24/2019    97110             84.00
138796   Florida   Spine   0352144580101202   4/24/2019   Bill      10/24/2019    97010             60.00
138797   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    99203            302.00
138798   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97140             79.00
138799   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    G0283             48.00
138800   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97010             60.00
138801   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97035             48.00
138802   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    A4556             24.00
138803   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    99211             84.00
138804   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97530             99.00
138805   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97112             84.00
138806   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97140             79.00
138807   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    G0283             48.00
138808   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97010             60.00
138809   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97035             48.00
138810   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97035             48.00
138811   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    99211             84.00
138812   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97530             99.00
138813   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97112             84.00
138814   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97140             79.00
138815   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    G0283             48.00
138816   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97010             60.00
138817   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    99211             84.00
138818   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97530             99.00
138819   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97112             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2723 of
                                                   2767

138820   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97140               79.00
138821   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    G0283               48.00
138822   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97010               60.00
138823   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97035               48.00
138824   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    72141            2,145.00
138825   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    99211               84.00
138826   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97530               99.00
138827   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97112               84.00
138828   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97140               79.00
138829   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    G0283               48.00
138830   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97010               60.00
138831   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97035               48.00
138832   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    99211               84.00
138833   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97530               99.00
138834   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97112               84.00
138835   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97140               79.00
138836   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    G0283               48.00
138837   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97010               60.00
138838   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    99213              385.00
138839   Florida   Spine   0631773230101015   4/29/2019   Bill      10/25/2019    99203              500.00
138840   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    99211               84.00
138841   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    G0283               48.00
138842   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97010               60.00
138843   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97140               79.00
138844   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97112               84.00
138845   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97530               99.00
138846   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97110               84.00
138847   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    G0283               48.00
138848   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    99211               84.00
138849   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97010               60.00
138850   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97140               79.00
138851   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97112               84.00
138852   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97530               99.00
138853   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97110               84.00
138854   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    G0283               48.00
138855   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    99211               84.00
138856   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97010               60.00
138857   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97140               79.00
138858   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97112               84.00
138859   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97530               99.00
138860   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97110               84.00
138861   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    G0283               48.00
138862   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    99211               84.00
138863   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97010               60.00
138864   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97140               79.00
138865   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97112               84.00
138866   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97530               99.00
138867   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97110               84.00
138868   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    G0283               48.00
138869   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    99211               84.00
138870   Florida   Spine   0353925830101052   4/1/2019    Bill      10/25/2019    97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2724 of
                                                   2767

138871   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138872   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138873   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138874   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97110            84.00
138875   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138876   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138877   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138878   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138879   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138880   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97110            84.00
138881   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138882   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138883   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138884   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138885   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138886   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138887   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97110            84.00
138888   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138889   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138890   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138891   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138892   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138893   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138894   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138895   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97110            84.00
138896   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97110            84.00
138897   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138898   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138899   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138900   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138901   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138902   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138903   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138904   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138905   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138906   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138907   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138908   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138909   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97110            84.00
138910   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138911   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138912   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138913   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138914   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138915   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138916   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97110            84.00
138917   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138918   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138919   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138920   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97035            48.00
138921   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2725 of
                                                   2767

138922   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138923   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138924   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138925   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138926   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138927   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138928   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138929   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138930   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97110            84.00
138931   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138932   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138933   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97110            84.00
138934   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138935   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138936   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138937   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138938   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138939   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138940   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97035            48.00
138941   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97110            84.00
138942   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138943   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138944   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138945   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138946   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138947   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138948   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97035            48.00
138949   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138950   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138951   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138952   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138953   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138954   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138955   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138956   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138957   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138958   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138959   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97110            84.00
138960   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138961   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138962   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138963   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138964   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138965   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
138966   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97110            84.00
138967   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    99211            84.00
138968   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97010            60.00
138969   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97140            79.00
138970   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97530            99.00
138971   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    97112            84.00
138972   Florida   Spine   0353925830101052   4/1/2019   Bill       10/25/2019    G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2726 of
                                                   2767

138973   Florida   Spine   0353925830101052   4/1/2019     Bill     10/25/2019    97110             84.00
138974   Florida   Spine   0353925830101052   4/1/2019     Bill     10/25/2019    99213            212.00
138975   Florida   Spine   0353925830101052   4/1/2019     Bill     10/25/2019    97010             60.00
138976   Florida   Spine   0353925830101052   4/1/2019     Bill     10/25/2019    97110             84.00
138977   Florida   Spine   0353925830101052   4/1/2019     Bill     10/25/2019    97112             84.00
138978   Florida   Spine   0353925830101052   4/1/2019     Bill     10/25/2019    97140             79.00
138979   Florida   Spine   0353925830101052   4/1/2019     Bill     10/25/2019    97530             99.00
138980   Florida   Spine   0353925830101052   4/1/2019     Bill     10/25/2019    G0283             48.00
138981   Florida   Spine   0562904180101027   7/15/2019    Bill     10/25/2019    99203            550.00
138982   Florida   Spine   0657043030101014   7/17/2019    Bill     10/25/2019    99204            770.00
138983   Florida   Spine   0061932350101482   8/28/2019    Bill     10/25/2019    97010             60.00
138984   Florida   Spine   0061932350101482   8/28/2019    Bill     10/25/2019    99211             84.00
138985   Florida   Spine   0061932350101482   8/28/2019    Bill     10/25/2019    G0283             48.00
138986   Florida   Spine   0061932350101482   8/28/2019    Bill     10/25/2019    97035             48.00
138987   Florida   Spine   0061932350101482   8/28/2019    Bill     10/25/2019    97140             79.00
138988   Florida   Spine   0061932350101482   8/28/2019    Bill     10/25/2019    97530             99.00
138989   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97010             60.00
138990   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    99211             84.00
138991   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97110             84.00
138992   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    99211             84.00
138993   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97110             84.00
138994   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97112             84.00
138995   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    G0283             48.00
138996   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97010             60.00
138997   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97140             79.00
138998   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    99211             84.00
138999   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97010             60.00
139000   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97530             99.00
139001   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    G0283             48.00
139002   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    99211             84.00
139003   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97010             60.00
139004   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97530             99.00
139005   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    G0283             48.00
139006   Florida   Spine   0583688790101015   10/11/2017   Bill     10/25/2019    99203            550.00
139007   Florida   Spine   0506987650101022   7/20/2019    Bill     10/25/2019    99212            220.00
139008   Florida   Spine   0423465090101036   8/25/2019    Bill     10/25/2019    99203            550.00
139009   Florida   Spine   0585912230101016   9/2/2019     Bill     10/25/2019    99213            385.00
139010   Florida   Spine   0471956290101058   9/26/2019    Bill     10/25/2019    99203            550.00
139011   Florida   Spine   0567616640101027   8/26/2019    Bill     10/25/2019    99203            550.00
139012   Florida   Spine   0448293010101203   8/18/2019    Bill     10/25/2019    99203            550.00
139013   Florida   Spine   0418409450101083   9/26/2018    Bill     10/25/2019    99203            550.00
139014   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97010             60.00
139015   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    99211             84.00
139016   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97140             79.00
139017   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97530             99.00
139018   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97112             84.00
139019   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    97010             60.00
139020   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    97035             48.00
139021   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    97140             79.00
139022   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    G0283             48.00
139023   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2727 of
                                                   2767

139024   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    97530               99.00
139025   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    99211               84.00
139026   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    97010               60.00
139027   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    G0283               48.00
139028   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    97035               48.00
139029   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    97140               79.00
139030   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    97530               99.00
139031   Florida   Spine   0586491170101137   9/28/2019   Bill      10/25/2019    72141            2,145.00
139032   Florida   Spine   0586491170101137   9/28/2019   Bill      10/25/2019    72148            2,145.00
139033   Florida   Spine   0340913440101116   9/27/2019   Bill      10/25/2019    99211               84.00
139034   Florida   Spine   0340913440101116   9/27/2019   Bill      10/25/2019    97010               60.00
139035   Florida   Spine   0340913440101116   9/27/2019   Bill      10/25/2019    97140               79.00
139036   Florida   Spine   0340913440101116   9/27/2019   Bill      10/25/2019    97530               99.00
139037   Florida   Spine   0340913440101116   9/27/2019   Bill      10/25/2019    G0283               48.00
139038   Florida   Spine   0340913440101116   9/27/2019   Bill      10/25/2019    97035               48.00
139039   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    99211               84.00
139040   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97010               60.00
139041   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    G0283               48.00
139042   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97140               79.00
139043   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97035               48.00
139044   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97530               99.00
139045   Florida   Spine   8670971000000001   9/25/2019   Bill      10/25/2019    97010               60.00
139046   Florida   Spine   8670971000000001   9/25/2019   Bill      10/25/2019    99211               84.00
139047   Florida   Spine   8670971000000001   9/25/2019   Bill      10/25/2019    97140               79.00
139048   Florida   Spine   8670971000000001   9/25/2019   Bill      10/25/2019    97530               99.00
139049   Florida   Spine   8670971000000001   9/25/2019   Bill      10/25/2019    97112               84.00
139050   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    99203              302.00
139051   Florida   Spine   0537817910101039   8/31/2019   Bill      10/25/2019    99204              770.00
139052   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    62323            2,200.00
139053   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    J2001              115.50
139054   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    J1040               75.00
139055   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    Q9965               25.00
139056   Florida   Spine   8667042570000001   4/3/2019    Bill      10/25/2019    99203              550.00
139057   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    99211               84.00
139058   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97010               60.00
139059   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97035               48.00
139060   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97112               84.00
139061   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97140               79.00
139062   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97530               99.00
139063   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    A4556               24.00
139064   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    G0283               48.00
139065   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    97010               60.00
139066   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    G0283               48.00
139067   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    97039               48.00
139068   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    97140               79.00
139069   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    99211               84.00
139070   Florida   Spine   0505897280101063   7/3/2019    Bill      10/25/2019    G0283               48.00
139071   Florida   Spine   0505897280101063   7/3/2019    Bill      10/25/2019    97530               99.00
139072   Florida   Spine   0505897280101063   7/3/2019    Bill      10/25/2019    97140               79.00
139073   Florida   Spine   0505897280101063   7/3/2019    Bill      10/25/2019    97112               84.00
139074   Florida   Spine   0505897280101063   7/3/2019    Bill      10/25/2019    97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2728 of
                                                   2767

139075   Florida   Spine   0505897280101063   7/3/2019    Bill      10/25/2019    99212            115.00
139076   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    99203            550.00
139077   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    99211             84.00
139078   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97010             60.00
139079   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97035             48.00
139080   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97112             84.00
139081   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97140             79.00
139082   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97530             99.00
139083   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    G0283             48.00
139084   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    99203            550.00
139085   Florida   Spine   0634246910101033   9/10/2019   Bill      10/25/2019    99211             84.00
139086   Florida   Spine   0634246910101033   9/10/2019   Bill      10/25/2019    97530             99.00
139087   Florida   Spine   0634246910101033   9/10/2019   Bill      10/25/2019    97010             60.00
139088   Florida   Spine   0634246910101033   9/10/2019   Bill      10/25/2019    97112             84.00
139089   Florida   Spine   0634246910101033   9/10/2019   Bill      10/25/2019    97140             79.00
139090   Florida   Spine   0634246910101033   9/10/2019   Bill      10/25/2019    G0283             48.00
139091   Florida   Spine   0634246910101033   9/10/2019   Bill      10/25/2019    97035             48.00
139092   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    A4556             24.00
139093   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97010             60.00
139094   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97035             48.00
139095   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97140             79.00
139096   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    G0283             48.00
139097   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    99211             84.00
139098   Florida   Spine   0487362270101014   10/7/2019   Bill      10/25/2019    99203            302.00
139099   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    99211             84.00
139100   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    97010             60.00
139101   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    97110             84.00
139102   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    97112             84.00
139103   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    97140             79.00
139104   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    97530             99.00
139105   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    97010             60.00
139106   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    97039             48.00
139107   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    97140             79.00
139108   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    97530             99.00
139109   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    G0283             48.00
139110   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    99211             84.00
139111   Florida   Spine   0537817910101039   8/31/2019   Bill      10/25/2019    99211             84.00
139112   Florida   Spine   0537817910101039   8/31/2019   Bill      10/25/2019    97012             60.00
139113   Florida   Spine   0537817910101039   8/31/2019   Bill      10/25/2019    97140             79.00
139114   Florida   Spine   0537817910101039   8/31/2019   Bill      10/25/2019    97010             60.00
139115   Florida   Spine   0537817910101039   8/31/2019   Bill      10/25/2019    G0283             48.00
139116   Florida   Spine   0537817910101039   8/31/2019   Bill      10/25/2019    97110             84.00
139117   Florida   Spine   8671938150000001   8/7/2019    Bill      10/25/2019    97010             60.00
139118   Florida   Spine   8671938150000001   8/7/2019    Bill      10/25/2019    G0283             48.00
139119   Florida   Spine   8671938150000001   8/7/2019    Bill      10/25/2019    99211             84.00
139120   Florida   Spine   8671938150000001   8/7/2019    Bill      10/25/2019    97110             84.00
139121   Florida   Spine   8671938150000001   8/7/2019    Bill      10/25/2019    97530             99.00
139122   Florida   Spine   8671938150000001   8/7/2019    Bill      10/25/2019    97039             48.00
139123   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    G0283             48.00
139124   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    97010             60.00
139125   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2729 of
                                                   2767

139126   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    97530               99.00
139127   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    97110               84.00
139128   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    99211               84.00
139129   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    G0283               48.00
139130   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    99211               84.00
139131   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    G0283               48.00
139132   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97010               60.00
139133   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97140               79.00
139134   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97530               99.00
139135   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97035               48.00
139136   Florida   Spine   0587121220101039   7/20/2019   Bill      10/25/2019    97010               60.00
139137   Florida   Spine   0587121220101039   7/20/2019   Bill      10/25/2019    97112               84.00
139138   Florida   Spine   0587121220101039   7/20/2019   Bill      10/25/2019    97140               79.00
139139   Florida   Spine   0587121220101039   7/20/2019   Bill      10/25/2019    97530               99.00
139140   Florida   Spine   0587121220101039   7/20/2019   Bill      10/25/2019    G0283               48.00
139141   Florida   Spine   0587121220101039   7/20/2019   Bill      10/25/2019    99211               84.00
139142   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    99211               84.00
139143   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    97010               60.00
139144   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    G0283               48.00
139145   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    97530               99.00
139146   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    97012               60.00
139147   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    97140               79.00
139148   Florida   Spine   0541536950101040   9/26/2019   Bill      10/25/2019    97530               99.00
139149   Florida   Spine   0541536950101040   9/26/2019   Bill      10/25/2019    97010               60.00
139150   Florida   Spine   0541536950101040   9/26/2019   Bill      10/25/2019    G0283               48.00
139151   Florida   Spine   0541536950101040   9/26/2019   Bill      10/25/2019    97140               79.00
139152   Florida   Spine   0541536950101040   9/26/2019   Bill      10/25/2019    99211               84.00
139153   Florida   Spine   0541536950101040   9/26/2019   Bill      10/25/2019    97039               48.00
139154   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    97110               84.00
139155   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    99211               84.00
139156   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    G0283               48.00
139157   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    97140               79.00
139158   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    97010               60.00
139159   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    97530               99.00
139160   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    97112               84.00
139161   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    99211               84.00
139162   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    97010               60.00
139163   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    G0283               48.00
139164   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    97530               99.00
139165   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    97140               79.00
139166   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    97112               84.00
139167   Florida   Spine   0431532060101039   9/21/2019   Bill      10/25/2019    99203              550.00
139168   Florida   Spine   0098572390101105   9/24/2019   Bill      10/25/2019    99203              550.00
139169   Florida   Spine   0649244010101039   8/6/2019    Bill      10/25/2019    99213              385.00
139170   Florida   Spine   8668365770000001   9/23/2019   Bill      10/25/2019    99213              385.00
139171   Florida   Spine   0531525880101013   6/18/2018   Bill      10/25/2019    99213              385.00
139172   Florida   Spine   0650594960101017   1/26/2019   Bill      10/25/2019    64635            5,500.00
139173   Florida   Spine   0650594960101017   1/26/2019   Bill      10/25/2019    J2001              231.00
139174   Florida   Spine   0650594960101017   1/26/2019   Bill      10/25/2019    J1040               75.00
139175   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97010               60.00
139176   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97140               79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2730 of
                                                   2767

139177   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    G0283             48.00
139178   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    99211             84.00
139179   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97530             99.00
139180   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97110             84.00
139181   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    97010             60.00
139182   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    97035             48.00
139183   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    97140             79.00
139184   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    G0283             48.00
139185   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    99211             84.00
139186   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    97530             99.00
139187   Florida   Spine   0579207850101033   6/10/2019   Bill      10/25/2019    99213            385.00
139188   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97010             60.00
139189   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97140             79.00
139190   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97530             99.00
139191   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    G0283             48.00
139192   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    99211             84.00
139193   Florida   Spine   0497123140101189   6/3/2019    Bill      10/25/2019    99211             84.00
139194   Florida   Spine   0497123140101189   6/3/2019    Bill      10/25/2019    97140             79.00
139195   Florida   Spine   0497123140101189   6/3/2019    Bill      10/25/2019    97530             99.00
139196   Florida   Spine   0497123140101189   6/3/2019    Bill      10/25/2019    97112             84.00
139197   Florida   Spine   0497123140101189   6/3/2019    Bill      10/25/2019    97010             60.00
139198   Florida   Spine   0497123140101189   6/3/2019    Bill      10/25/2019    G0283             48.00
139199   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97010             60.00
139200   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97110             84.00
139201   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97140             79.00
139202   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    G0283             48.00
139203   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    99211             84.00
139204   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97530             99.00
139205   Florida   Spine   0340913440101116   9/27/2019   Bill      10/25/2019    97010             60.00
139206   Florida   Spine   0340913440101116   9/27/2019   Bill      10/25/2019    97140             79.00
139207   Florida   Spine   0340913440101116   9/27/2019   Bill      10/25/2019    G0283             48.00
139208   Florida   Spine   0340913440101116   9/27/2019   Bill      10/25/2019    97035             48.00
139209   Florida   Spine   0340913440101116   9/27/2019   Bill      10/25/2019    99211             84.00
139210   Florida   Spine   0340913440101116   9/27/2019   Bill      10/25/2019    97530             99.00
139211   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    99205            880.00
139212   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    99203            550.00
139213   Florida   Spine   0660353670101025   7/3/2019    Bill      10/25/2019    97010             60.00
139214   Florida   Spine   0660353670101025   7/3/2019    Bill      10/25/2019    97140             79.00
139215   Florida   Spine   0660353670101025   7/3/2019    Bill      10/25/2019    G0283             48.00
139216   Florida   Spine   0660353670101025   7/3/2019    Bill      10/25/2019    97035             48.00
139217   Florida   Spine   0660353670101025   7/3/2019    Bill      10/25/2019    99211             84.00
139218   Florida   Spine   0660353670101025   7/3/2019    Bill      10/25/2019    97530             99.00
139219   Florida   Spine   0310946770101029   8/21/2018   Bill      10/25/2019    99212            220.00
139220   Florida   Spine   8670971000000001   9/25/2019   Bill      10/25/2019    99212            115.00
139221   Florida   Spine   8670971000000001   9/25/2019   Bill      10/25/2019    97010             60.00
139222   Florida   Spine   8670971000000001   9/25/2019   Bill      10/25/2019    97140             79.00
139223   Florida   Spine   8670971000000001   9/25/2019   Bill      10/25/2019    97530             99.00
139224   Florida   Spine   0471956290101058   9/26/2019   Bill      10/25/2019    99211             84.00
139225   Florida   Spine   0471956290101058   9/26/2019   Bill      10/25/2019    97010             60.00
139226   Florida   Spine   0471956290101058   9/26/2019   Bill      10/25/2019    97140             79.00
139227   Florida   Spine   0471956290101058   9/26/2019   Bill      10/25/2019    G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2731 of
                                                   2767

139228   Florida   Spine   0471956290101058   9/26/2019    Bill     10/25/2019    97530             99.00
139229   Florida   Spine   0471956290101058   9/26/2019    Bill     10/25/2019    97110             84.00
139230   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    99211             84.00
139231   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    97010             60.00
139232   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    97035             48.00
139233   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    97140             79.00
139234   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    G0283             48.00
139235   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    97530             99.00
139236   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    97112             84.00
139237   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    99211             84.00
139238   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97140             79.00
139239   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97010             60.00
139240   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97112             84.00
139241   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97530             99.00
139242   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    G0283             48.00
139243   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    A4556             24.00
139244   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    97010             60.00
139245   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    99203            302.00
139246   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    97010             60.00
139247   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    97035             48.00
139248   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    97140             79.00
139249   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    G0283             48.00
139250   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    99211             84.00
139251   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    97530             99.00
139252   Florida   Spine   8671938150000001   8/7/2019     Bill     10/25/2019    97010             60.00
139253   Florida   Spine   8671938150000001   8/7/2019     Bill     10/25/2019    G0283             48.00
139254   Florida   Spine   8671938150000001   8/7/2019     Bill     10/25/2019    99211             84.00
139255   Florida   Spine   8671938150000001   8/7/2019     Bill     10/25/2019    97110             84.00
139256   Florida   Spine   8671938150000001   8/7/2019     Bill     10/25/2019    97530             99.00
139257   Florida   Spine   8671938150000001   8/7/2019     Bill     10/25/2019    97039             48.00
139258   Florida   Spine   8671938150000001   8/7/2019     Bill     10/25/2019    97140             79.00
139259   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    99203            302.00
139260   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    99211             84.00
139261   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97010             60.00
139262   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97035             48.00
139263   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97112             84.00
139264   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97140             79.00
139265   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97530             99.00
139266   Florida   Spine   0567616640101027   8/26/2019    Bill     10/25/2019    G0283             48.00
139267   Florida   Spine   0567616640101027   8/26/2019    Bill     10/25/2019    97010             60.00
139268   Florida   Spine   0567616640101027   8/26/2019    Bill     10/25/2019    97140             79.00
139269   Florida   Spine   0567616640101027   8/26/2019    Bill     10/25/2019    97530             99.00
139270   Florida   Spine   0567616640101027   8/26/2019    Bill     10/25/2019    97110             84.00
139271   Florida   Spine   0567616640101027   8/26/2019    Bill     10/25/2019    99211             84.00
139272   Florida   Spine   8669758890000001   9/13/2019    Bill     10/25/2019    99211             84.00
139273   Florida   Spine   8669758890000001   9/13/2019    Bill     10/25/2019    97039             48.00
139274   Florida   Spine   8669758890000001   9/13/2019    Bill     10/25/2019    97010             60.00
139275   Florida   Spine   8669758890000001   9/13/2019    Bill     10/25/2019    G0283             48.00
139276   Florida   Spine   8669758890000001   9/13/2019    Bill     10/25/2019    97110             84.00
139277   Florida   Spine   8669758890000001   9/13/2019    Bill     10/25/2019    97140             79.00
139278   Florida   Spine   0614401830000001   8/29/2019    Bill     10/25/2019    99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2732 of
                                                   2767

139279   Florida   Spine   0614401830000001   8/29/2019    Bill     10/25/2019    97140               79.00
139280   Florida   Spine   0614401830000001   8/29/2019    Bill     10/25/2019    97039               48.00
139281   Florida   Spine   0614401830000001   8/29/2019    Bill     10/25/2019    97110               84.00
139282   Florida   Spine   0614401830000001   8/29/2019    Bill     10/25/2019    97010               60.00
139283   Florida   Spine   0614401830000001   8/29/2019    Bill     10/25/2019    97530               99.00
139284   Florida   Spine   0431532060101039   9/21/2019    Bill     10/25/2019    99211               84.00
139285   Florida   Spine   0431532060101039   9/21/2019    Bill     10/25/2019    G0283               48.00
139286   Florida   Spine   0431532060101039   9/21/2019    Bill     10/25/2019    97010               60.00
139287   Florida   Spine   0431532060101039   9/21/2019    Bill     10/25/2019    97140               79.00
139288   Florida   Spine   0431532060101039   9/21/2019    Bill     10/25/2019    97530               99.00
139289   Florida   Spine   0431532060101039   9/21/2019    Bill     10/25/2019    97039               48.00
139290   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    99203              302.00
139291   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    G0283               48.00
139292   Florida   Spine   0652931020101017   7/27/2019    Bill     10/25/2019    99211               84.00
139293   Florida   Spine   0652931020101017   7/27/2019    Bill     10/25/2019    97010               60.00
139294   Florida   Spine   0652931020101017   7/27/2019    Bill     10/25/2019    97140               79.00
139295   Florida   Spine   0652931020101017   7/27/2019    Bill     10/25/2019    G0283               48.00
139296   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    97530               99.00
139297   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    97010               60.00
139298   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    G0283               48.00
139299   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    97140               79.00
139300   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    99211               84.00
139301   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    97039               48.00
139302   Florida   Spine   0607250220101016   6/3/2019     Bill     10/25/2019    99213              212.00
139303   Florida   Spine   0505897280101063   7/3/2019     Bill     10/25/2019    G0283               48.00
139304   Florida   Spine   0505897280101063   7/3/2019     Bill     10/25/2019    97530               99.00
139305   Florida   Spine   0505897280101063   7/3/2019     Bill     10/25/2019    97140               79.00
139306   Florida   Spine   0505897280101063   7/3/2019     Bill     10/25/2019    97112               84.00
139307   Florida   Spine   0505897280101063   7/3/2019     Bill     10/25/2019    97010               60.00
139308   Florida   Spine   0505897280101063   7/3/2019     Bill     10/25/2019    99212              115.00
139309   Florida   Spine   0579143940101073   3/14/2019    Bill     10/25/2019    99213              385.00
139310   Florida   Spine   0579143940101073   3/14/2019    Bill     10/25/2019    62323            2,200.00
139311   Florida   Spine   0579143940101073   3/14/2019    Bill     10/25/2019    J2001              115.50
139312   Florida   Spine   0579143940101073   3/14/2019    Bill     10/25/2019    J1040               75.00
139313   Florida   Spine   0579143940101073   3/14/2019    Bill     10/25/2019    Q9965               25.00
139314   Florida   Spine   0579143940101073   3/14/2019    Bill     10/25/2019    82950               25.00
139315   Florida   Spine   0411217460101051   6/20/2019    Bill     10/25/2019    99213              385.00
139316   Florida   Spine   0355214730101027   4/17/2019    Bill     10/25/2019    99214              440.00
139317   Florida   Spine   0647618710101013   5/17/2019    Bill     10/25/2019    62323            2,200.00
139318   Florida   Spine   0647618710101013   5/17/2019    Bill     10/25/2019    J2001              115.50
139319   Florida   Spine   0647618710101013   5/17/2019    Bill     10/25/2019    J1040               75.00
139320   Florida   Spine   0647618710101013   5/17/2019    Bill     10/25/2019    Q9965               25.00
139321   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    99211               84.00
139322   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97010               60.00
139323   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97012               60.00
139324   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97110               84.00
139325   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97530               99.00
139326   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    G0283               48.00
139327   Florida   Spine   0415840310101090   7/22/2019    Bill     10/25/2019    99213              385.00
139328   Florida   Spine   0415840310101090   7/22/2019    Bill     10/25/2019    62323            2,200.00
139329   Florida   Spine   0415840310101090   7/22/2019    Bill     10/25/2019    J2001              115.50
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2733 of
                                                   2767

139330   Florida   Spine   0415840310101090   7/22/2019    Bill     10/25/2019    J1040             75.00
139331   Florida   Spine   0415840310101090   7/22/2019    Bill     10/25/2019    Q9965             25.00
139332   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    G0283             48.00
139333   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97010             60.00
139334   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97035             48.00
139335   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97140             79.00
139336   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97112             84.00
139337   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97530             99.00
139338   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    A4556             24.00
139339   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    99203            302.00
139340   Florida   Spine   0410809330101070   7/13/2019    Bill     10/25/2019    99214            440.00
139341   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    G0283             48.00
139342   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97010             60.00
139343   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97035             48.00
139344   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97140             79.00
139345   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97112             84.00
139346   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97530             99.00
139347   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    99211             84.00
139348   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    99211             84.00
139349   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97010             60.00
139350   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97035             48.00
139351   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97112             84.00
139352   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97140             79.00
139353   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97530             99.00
139354   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    G0283             48.00
139355   Florida   Spine   0332772860101065   5/17/2019    Bill     10/25/2019    99211             84.00
139356   Florida   Spine   0332772860101065   5/17/2019    Bill     10/25/2019    97010             60.00
139357   Florida   Spine   0332772860101065   5/17/2019    Bill     10/25/2019    G0283             48.00
139358   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    99211             84.00
139359   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    G0283             48.00
139360   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97010             60.00
139361   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97035             48.00
139362   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97140             79.00
139363   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97112             84.00
139364   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97530             99.00
139365   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    A4556             24.00
139366   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    99211             84.00
139367   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97010             60.00
139368   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97035             48.00
139369   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97112             84.00
139370   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97140             79.00
139371   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97530             99.00
139372   Florida   Spine   0101034040101040   9/20/2019    Bill     10/25/2019    99211             84.00
139373   Florida   Spine   0101034040101040   9/20/2019    Bill     10/25/2019    G0283             48.00
139374   Florida   Spine   0101034040101040   9/20/2019    Bill     10/25/2019    97530             99.00
139375   Florida   Spine   0101034040101040   9/20/2019    Bill     10/25/2019    97140             79.00
139376   Florida   Spine   0101034040101040   9/20/2019    Bill     10/25/2019    97010             60.00
139377   Florida   Spine   0101034040101040   9/20/2019    Bill     10/25/2019    97035             48.00
139378   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    G0283             48.00
139379   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    99212            115.00
139380   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2734 of
                                                   2767

139381   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97140            79.00
139382   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97530            99.00
139383   Florida   Spine   0428242290101099   9/25/2019    Bill     10/25/2019    99211            84.00
139384   Florida   Spine   0428242290101099   9/25/2019    Bill     10/25/2019    97010            60.00
139385   Florida   Spine   0428242290101099   9/25/2019    Bill     10/25/2019    G0283            48.00
139386   Florida   Spine   0428242290101099   9/25/2019    Bill     10/25/2019    97035            48.00
139387   Florida   Spine   0428242290101099   9/25/2019    Bill     10/25/2019    97140            79.00
139388   Florida   Spine   0428242290101099   9/25/2019    Bill     10/25/2019    97530            99.00
139389   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    G0283            48.00
139390   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97010            60.00
139391   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97035            48.00
139392   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97140            79.00
139393   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97112            84.00
139394   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97530            99.00
139395   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    99211            84.00
139396   Florida   Spine   0414317850101048   9/25/2019    Bill     10/25/2019    97010            60.00
139397   Florida   Spine   0414317850101048   9/25/2019    Bill     10/25/2019    G0283            48.00
139398   Florida   Spine   0414317850101048   9/25/2019    Bill     10/25/2019    97035            48.00
139399   Florida   Spine   0414317850101048   9/25/2019    Bill     10/25/2019    97140            79.00
139400   Florida   Spine   0414317850101048   9/25/2019    Bill     10/25/2019    99211            84.00
139401   Florida   Spine   0414317850101048   9/25/2019    Bill     10/25/2019    97530            99.00
139402   Florida   Spine   0585912230101016   9/2/2019     Bill     10/25/2019    99211            84.00
139403   Florida   Spine   0585912230101016   9/2/2019     Bill     10/25/2019    97010            60.00
139404   Florida   Spine   0585912230101016   9/2/2019     Bill     10/25/2019    97035            48.00
139405   Florida   Spine   0585912230101016   9/2/2019     Bill     10/25/2019    97140            79.00
139406   Florida   Spine   0585912230101016   9/2/2019     Bill     10/25/2019    97530            99.00
139407   Florida   Spine   0585912230101016   9/2/2019     Bill     10/25/2019    G0283            48.00
139408   Florida   Spine   0634319960101010   6/24/2019    Bill     10/25/2019    99211            84.00
139409   Florida   Spine   0634319960101010   6/24/2019    Bill     10/25/2019    97010            60.00
139410   Florida   Spine   0634319960101010   6/24/2019    Bill     10/25/2019    G0283            48.00
139411   Florida   Spine   0634319960101010   6/24/2019    Bill     10/25/2019    97530            99.00
139412   Florida   Spine   0634319960101010   6/24/2019    Bill     10/25/2019    97140            79.00
139413   Florida   Spine   0634319960101010   6/24/2019    Bill     10/25/2019    97039            48.00
139414   Florida   Spine   0101034040101040   9/20/2019    Bill     10/25/2019    99211            84.00
139415   Florida   Spine   0101034040101040   9/20/2019    Bill     10/25/2019    G0283            48.00
139416   Florida   Spine   0101034040101040   9/20/2019    Bill     10/25/2019    97530            99.00
139417   Florida   Spine   0101034040101040   9/20/2019    Bill     10/25/2019    97140            79.00
139418   Florida   Spine   0101034040101040   9/20/2019    Bill     10/25/2019    97010            60.00
139419   Florida   Spine   0101034040101040   9/20/2019    Bill     10/25/2019    97035            48.00
139420   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    99211            84.00
139421   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97010            60.00
139422   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97035            48.00
139423   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97140            79.00
139424   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97530            99.00
139425   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    G0283            48.00
139426   Florida   Spine   0604377420000001   10/8/2019    Bill     10/25/2019    97010            60.00
139427   Florida   Spine   0604377420000001   10/8/2019    Bill     10/25/2019    97012            60.00
139428   Florida   Spine   0604377420000001   10/8/2019    Bill     10/25/2019    97112            84.00
139429   Florida   Spine   0604377420000001   10/8/2019    Bill     10/25/2019    97140            79.00
139430   Florida   Spine   0604377420000001   10/8/2019    Bill     10/25/2019    97530            99.00
139431   Florida   Spine   0604377420000001   10/8/2019    Bill     10/25/2019    A4556            24.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2735 of
                                                   2767

139432   Florida   Spine   0604377420000001   10/8/2019   Bill      10/25/2019    G0283             48.00
139433   Florida   Spine   0604377420000001   10/8/2019   Bill      10/25/2019    99202            212.00
139434   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    99211             84.00
139435   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    97010             60.00
139436   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    97035             48.00
139437   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    97140             79.00
139438   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    97530             99.00
139439   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    G0283             48.00
139440   Florida   Spine   0572026910000001   8/29/2019   Bill      10/25/2019    97140             79.00
139441   Florida   Spine   0572026910000001   8/29/2019   Bill      10/25/2019    97530             99.00
139442   Florida   Spine   0572026910000001   8/29/2019   Bill      10/25/2019    99211             84.00
139443   Florida   Spine   0070259500101057   7/23/2019   Bill      10/25/2019    99211             84.00
139444   Florida   Spine   0070259500101057   7/23/2019   Bill      10/25/2019    97010             60.00
139445   Florida   Spine   0070259500101057   7/23/2019   Bill      10/25/2019    97035             48.00
139446   Florida   Spine   0070259500101057   7/23/2019   Bill      10/25/2019    97140             79.00
139447   Florida   Spine   0070259500101057   7/23/2019   Bill      10/25/2019    97530             99.00
139448   Florida   Spine   0070259500101057   7/23/2019   Bill      10/25/2019    G0283             48.00
139449   Florida   Spine   0652433230101031   9/17/2019   Bill      10/25/2019    99211             84.00
139450   Florida   Spine   0652433230101031   9/17/2019   Bill      10/25/2019    97010             60.00
139451   Florida   Spine   0652433230101031   9/17/2019   Bill      10/25/2019    G0283             48.00
139452   Florida   Spine   0652433230101031   9/17/2019   Bill      10/25/2019    97035             48.00
139453   Florida   Spine   0652433230101031   9/17/2019   Bill      10/25/2019    97140             79.00
139454   Florida   Spine   0652433230101031   9/17/2019   Bill      10/25/2019    97530             99.00
139455   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    99211             84.00
139456   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    97010             60.00
139457   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    97035             48.00
139458   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    97140             79.00
139459   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    97530             99.00
139460   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    G0283             48.00
139461   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    99211             84.00
139462   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97010             60.00
139463   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97035             48.00
139464   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97140             79.00
139465   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97112             84.00
139466   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97530             99.00
139467   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    G0283             48.00
139468   Florida   Spine   0581581640101025   8/9/2019    Bill      10/25/2019    97010             60.00
139469   Florida   Spine   0581581640101025   8/9/2019    Bill      10/25/2019    97140             79.00
139470   Florida   Spine   0581581640101025   8/9/2019    Bill      10/25/2019    97530             99.00
139471   Florida   Spine   0581581640101025   8/9/2019    Bill      10/25/2019    G0283             48.00
139472   Florida   Spine   0581581640101025   8/9/2019    Bill      10/25/2019    98941             97.00
139473   Florida   Spine   0581581640101025   8/9/2019    Bill      10/25/2019    97039             48.00
139474   Florida   Spine   0581581640101025   8/9/2019    Bill      10/25/2019    97110             84.00
139475   Florida   Spine   0522626550101135   8/31/2019   Bill      10/25/2019    97010             60.00
139476   Florida   Spine   0522626550101135   8/31/2019   Bill      10/25/2019    G0283             48.00
139477   Florida   Spine   0522626550101135   8/31/2019   Bill      10/25/2019    98941             97.00
139478   Florida   Spine   0522626550101135   8/31/2019   Bill      10/25/2019    97039             48.00
139479   Florida   Spine   0522626550101135   8/31/2019   Bill      10/25/2019    97140             79.00
139480   Florida   Spine   0522626550101135   8/31/2019   Bill      10/25/2019    97112             84.00
139481   Florida   Spine   0522626550101135   8/31/2019   Bill      10/25/2019    97530             99.00
139482   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2736 of
                                                   2767

139483   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97010            60.00
139484   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97035            48.00
139485   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97112            84.00
139486   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97140            79.00
139487   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97530            99.00
139488   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    G0283            48.00
139489   Florida   Spine   0638832380101028   6/27/2019   Bill      10/25/2019    98941            97.00
139490   Florida   Spine   0638832380101028   6/27/2019   Bill      10/25/2019    97010            60.00
139491   Florida   Spine   0638832380101028   6/27/2019   Bill      10/25/2019    97039            48.00
139492   Florida   Spine   0638832380101028   6/27/2019   Bill      10/25/2019    G0283            48.00
139493   Florida   Spine   0638832380101028   6/27/2019   Bill      10/25/2019    97112            84.00
139494   Florida   Spine   0638832380101028   6/27/2019   Bill      10/25/2019    97140            79.00
139495   Florida   Spine   0638832380101028   6/27/2019   Bill      10/25/2019    97530            99.00
139496   Florida   Spine   0337384790101030   8/27/2019   Bill      10/25/2019    97010            60.00
139497   Florida   Spine   0337384790101030   8/27/2019   Bill      10/25/2019    97035            48.00
139498   Florida   Spine   0337384790101030   8/27/2019   Bill      10/25/2019    97112            84.00
139499   Florida   Spine   0337384790101030   8/27/2019   Bill      10/25/2019    97140            79.00
139500   Florida   Spine   0337384790101030   8/27/2019   Bill      10/25/2019    97530            99.00
139501   Florida   Spine   0337384790101030   8/27/2019   Bill      10/25/2019    G0283            48.00
139502   Florida   Spine   0337384790101030   8/27/2019   Bill      10/25/2019    99211            84.00
139503   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    99211            84.00
139504   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    97010            60.00
139505   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    97110            84.00
139506   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    97112            84.00
139507   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    97140            79.00
139508   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    97530            99.00
139509   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    G0283            48.00
139510   Florida   Spine   0545889550101040   7/23/2019   Bill      10/25/2019    G0283            48.00
139511   Florida   Spine   0545889550101040   7/23/2019   Bill      10/25/2019    99211            84.00
139512   Florida   Spine   0545889550101040   7/23/2019   Bill      10/25/2019    97010            60.00
139513   Florida   Spine   0545889550101040   7/23/2019   Bill      10/25/2019    97112            84.00
139514   Florida   Spine   0545889550101040   7/23/2019   Bill      10/25/2019    97110            84.00
139515   Florida   Spine   0545889550101040   7/23/2019   Bill      10/25/2019    97140            79.00
139516   Florida   Spine   0545889550101040   7/23/2019   Bill      10/25/2019    97530            99.00
139517   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    99211            84.00
139518   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    97010            60.00
139519   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    97035            48.00
139520   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    97112            84.00
139521   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    97140            79.00
139522   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    97530            99.00
139523   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    G0283            48.00
139524   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    97010            60.00
139525   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    G0283            48.00
139526   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    97140            79.00
139527   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    99211            84.00
139528   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    97530            99.00
139529   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    97110            84.00
139530   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    G0283            48.00
139531   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    97010            60.00
139532   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    97140            79.00
139533   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2737 of
                                                   2767

139534   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    97110             84.00
139535   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    99211             84.00
139536   Florida   Spine   8669758890000001   9/13/2019   Bill      10/25/2019    99211             84.00
139537   Florida   Spine   8669758890000001   9/13/2019   Bill      10/25/2019    97039             48.00
139538   Florida   Spine   8669758890000001   9/13/2019   Bill      10/25/2019    97010             60.00
139539   Florida   Spine   8669758890000001   9/13/2019   Bill      10/25/2019    G0283             48.00
139540   Florida   Spine   8669758890000001   9/13/2019   Bill      10/25/2019    97110             84.00
139541   Florida   Spine   8669758890000001   9/13/2019   Bill      10/25/2019    97140             79.00
139542   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    99211             84.00
139543   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    97010             60.00
139544   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    97140             79.00
139545   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    G0283             48.00
139546   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    97110             84.00
139547   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    97039             48.00
139548   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    99211             84.00
139549   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    G0283             48.00
139550   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97010             60.00
139551   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97140             79.00
139552   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97530             99.00
139553   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97035             48.00
139554   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    99203            302.00
139555   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    97010             60.00
139556   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    97035             48.00
139557   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    97140             79.00
139558   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    A4556             24.00
139559   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    G0283             48.00
139560   Florida   Spine   0639073440101019   8/19/2019   Bill      10/25/2019    99211             84.00
139561   Florida   Spine   0639073440101019   8/19/2019   Bill      10/25/2019    97010             60.00
139562   Florida   Spine   0639073440101019   8/19/2019   Bill      10/25/2019    97110             84.00
139563   Florida   Spine   0639073440101019   8/19/2019   Bill      10/25/2019    97140             79.00
139564   Florida   Spine   0639073440101019   8/19/2019   Bill      10/25/2019    97530             99.00
139565   Florida   Spine   0639073440101019   8/19/2019   Bill      10/25/2019    G0283             48.00
139566   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    99211             84.00
139567   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    97010             60.00
139568   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    G0283             48.00
139569   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    97140             79.00
139570   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    97110             84.00
139571   Florida   Spine   0184274100101180   9/1/2019    Bill      10/25/2019    97039             48.00
139572   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    99211             84.00
139573   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    G0283             48.00
139574   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    97140             79.00
139575   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    97010             60.00
139576   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    97530             99.00
139577   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97010             60.00
139578   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97110             84.00
139579   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97140             79.00
139580   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    G0283             48.00
139581   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    99211             84.00
139582   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97530             99.00
139583   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    99211             84.00
139584   Florida   Spine   0652480350101032   8/30/2019   Bill      10/25/2019    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2738 of
                                                   2767

139585   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    G0283            48.00
139586   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    97530            99.00
139587   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    97140            79.00
139588   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    97112            84.00
139589   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    99211            84.00
139590   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97010            60.00
139591   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97012            60.00
139592   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97110            84.00
139593   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97530            99.00
139594   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    G0283            48.00
139595   Florida   Spine   0431532060101039   9/21/2019    Bill     10/25/2019    99211            84.00
139596   Florida   Spine   0431532060101039   9/21/2019    Bill     10/25/2019    G0283            48.00
139597   Florida   Spine   0431532060101039   9/21/2019    Bill     10/25/2019    97010            60.00
139598   Florida   Spine   0431532060101039   9/21/2019    Bill     10/25/2019    97140            79.00
139599   Florida   Spine   0431532060101039   9/21/2019    Bill     10/25/2019    97530            99.00
139600   Florida   Spine   0431532060101039   9/21/2019    Bill     10/25/2019    97039            48.00
139601   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    99211            84.00
139602   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    97010            60.00
139603   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    97035            48.00
139604   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    97140            79.00
139605   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    G0283            48.00
139606   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    97530            99.00
139607   Florida   Spine   0630498240000001   10/5/2019    Bill     10/25/2019    97112            84.00
139608   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    99211            84.00
139609   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97010            60.00
139610   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97140            79.00
139611   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97530            99.00
139612   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97039            48.00
139613   Florida   Spine   0389012020000001   9/27/2019    Bill     10/25/2019    97010            60.00
139614   Florida   Spine   0389012020000001   9/27/2019    Bill     10/25/2019    97039            48.00
139615   Florida   Spine   0389012020000001   9/27/2019    Bill     10/25/2019    97140            79.00
139616   Florida   Spine   0389012020000001   9/27/2019    Bill     10/25/2019    97530            99.00
139617   Florida   Spine   0389012020000001   9/27/2019    Bill     10/25/2019    G0283            48.00
139618   Florida   Spine   0389012020000001   9/27/2019    Bill     10/25/2019    99211            84.00
139619   Florida   Spine   0389012020000001   9/27/2019    Bill     10/25/2019    97035            48.00
139620   Florida   Spine   0663401230000001   10/7/2019    Bill     10/25/2019    99211            84.00
139621   Florida   Spine   0663401230000001   10/7/2019    Bill     10/25/2019    97010            60.00
139622   Florida   Spine   0663401230000001   10/7/2019    Bill     10/25/2019    G0283            48.00
139623   Florida   Spine   0663401230000001   10/7/2019    Bill     10/25/2019    97140            79.00
139624   Florida   Spine   0663401230000001   10/7/2019    Bill     10/25/2019    97110            84.00
139625   Florida   Spine   0663401230000001   10/7/2019    Bill     10/25/2019    97530            99.00
139626   Florida   Spine   0663401230000001   10/7/2019    Bill     10/25/2019    97035            48.00
139627   Florida   Spine   0587121220101039   7/20/2019    Bill     10/25/2019    97010            60.00
139628   Florida   Spine   0587121220101039   7/20/2019    Bill     10/25/2019    97112            84.00
139629   Florida   Spine   0587121220101039   7/20/2019    Bill     10/25/2019    97140            79.00
139630   Florida   Spine   0587121220101039   7/20/2019    Bill     10/25/2019    97530            99.00
139631   Florida   Spine   0587121220101039   7/20/2019    Bill     10/25/2019    G0283            48.00
139632   Florida   Spine   0587121220101039   7/20/2019    Bill     10/25/2019    99211            84.00
139633   Florida   Spine   0556929220101024   8/21/2019    Bill     10/25/2019    99211            84.00
139634   Florida   Spine   0556929220101024   8/21/2019    Bill     10/25/2019    97010            60.00
139635   Florida   Spine   0556929220101024   8/21/2019    Bill     10/25/2019    G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2739 of
                                                   2767

139636   Florida   Spine   0556929220101024   8/21/2019    Bill     10/25/2019    97140             79.00
139637   Florida   Spine   0556929220101024   8/21/2019    Bill     10/25/2019    97110             84.00
139638   Florida   Spine   0556929220101024   8/21/2019    Bill     10/25/2019    97112             84.00
139639   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    99203            302.00
139640   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    97010             60.00
139641   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    G0283             48.00
139642   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    A4556             24.00
139643   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    97035             48.00
139644   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    97110             84.00
139645   Florida   Spine   0372803430101030   8/25/2019    Bill     10/25/2019    99211             84.00
139646   Florida   Spine   0372803430101030   8/25/2019    Bill     10/25/2019    97010             60.00
139647   Florida   Spine   0372803430101030   8/25/2019    Bill     10/25/2019    97140             79.00
139648   Florida   Spine   0372803430101030   8/25/2019    Bill     10/25/2019    97530             99.00
139649   Florida   Spine   0372803430101030   8/25/2019    Bill     10/25/2019    G0283             48.00
139650   Florida   Spine   0372803430101030   8/25/2019    Bill     10/25/2019    97110             84.00
139651   Florida   Spine   0040645660101036   8/25/2019    Bill     10/25/2019    99211             84.00
139652   Florida   Spine   0040645660101036   8/25/2019    Bill     10/25/2019    97010             60.00
139653   Florida   Spine   0040645660101036   8/25/2019    Bill     10/25/2019    G0283             48.00
139654   Florida   Spine   0040645660101036   8/25/2019    Bill     10/25/2019    97140             79.00
139655   Florida   Spine   0040645660101036   8/25/2019    Bill     10/25/2019    97110             84.00
139656   Florida   Spine   0040645660101036   8/25/2019    Bill     10/25/2019    97112             84.00
139657   Florida   Spine   0040645660101036   8/25/2019    Bill     10/25/2019    97012             60.00
139658   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    97010             60.00
139659   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    G0283             48.00
139660   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    A4556             24.00
139661   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    97140             79.00
139662   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    99203            302.00
139663   Florida   Spine   0360612540000001   9/6/2019     Bill     10/25/2019    99213            385.00
139664   Florida   Spine   0383863440101093   6/21/2019    Bill     10/25/2019    99213            385.00
139665   Florida   Spine   0394218770101106   9/9/2019     Bill     10/25/2019    99213            385.00
139666   Florida   Spine   0634246910101033   9/10/2019    Bill     10/25/2019    99211             84.00
139667   Florida   Spine   0634246910101033   9/10/2019    Bill     10/25/2019    97530             99.00
139668   Florida   Spine   0634246910101033   9/10/2019    Bill     10/25/2019    97010             60.00
139669   Florida   Spine   0634246910101033   9/10/2019    Bill     10/25/2019    97112             84.00
139670   Florida   Spine   0634246910101033   9/10/2019    Bill     10/25/2019    97140             79.00
139671   Florida   Spine   0634246910101033   9/10/2019    Bill     10/25/2019    G0283             48.00
139672   Florida   Spine   0634246910101033   9/10/2019    Bill     10/25/2019    97035             48.00
139673   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97010             60.00
139674   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97035             48.00
139675   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97140             79.00
139676   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97530             99.00
139677   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    A4556             24.00
139678   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    G0283             48.00
139679   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    99211             84.00
139680   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    99211             84.00
139681   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97010             60.00
139682   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97035             48.00
139683   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97112             84.00
139684   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97140             79.00
139685   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97530             99.00
139686   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    G0283             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2740 of
                                                   2767

139687   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    99211             84.00
139688   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97010             60.00
139689   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97035             48.00
139690   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97112             84.00
139691   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97140             79.00
139692   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97530             99.00
139693   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    G0283             48.00
139694   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    99212            115.00
139695   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    97010             60.00
139696   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    97112             84.00
139697   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    97140             79.00
139698   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    97530             99.00
139699   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    G0283             48.00
139700   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    97110             84.00
139701   Florida   Spine   0507467380101013   4/15/2019    Bill     10/25/2019    99213            385.00
139702   Florida   Spine   0507467380101013   4/15/2019    Bill     10/25/2019    20552            274.00
139703   Florida   Spine   0507467380101013   4/15/2019    Bill     10/25/2019    J2001             38.50
139704   Florida   Spine   0507467380101013   4/15/2019    Bill     10/25/2019    J1020             35.00
139705   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97010             60.00
139706   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97140             79.00
139707   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97530             99.00
139708   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    99211             84.00
139709   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    99211             84.00
139710   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97010             60.00
139711   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97035             48.00
139712   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97140             79.00
139713   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97530             99.00
139714   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    G0283             48.00
139715   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    99211             84.00
139716   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97010             60.00
139717   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97035             48.00
139718   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97140             79.00
139719   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97530             99.00
139720   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    G0283             48.00
139721   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    99203            302.00
139722   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    97010             60.00
139723   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    97035             48.00
139724   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    97140             79.00
139725   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    G0283             48.00
139726   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    A4556             24.00
139727   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    99211             84.00
139728   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    97010             60.00
139729   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    G0283             48.00
139730   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    97530             99.00
139731   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    97140             79.00
139732   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    97035             48.00
139733   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    99211             84.00
139734   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    G0283             48.00
139735   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    97010             60.00
139736   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    97035             48.00
139737   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2741 of
                                                   2767

139738   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    97112             84.00
139739   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    97530             99.00
139740   Florida   Spine   0293954420101010   6/11/2019    Bill     10/25/2019    G0283             48.00
139741   Florida   Spine   0293954420101010   6/11/2019    Bill     10/25/2019    99213            212.00
139742   Florida   Spine   0293954420101010   6/11/2019    Bill     10/25/2019    97140             79.00
139743   Florida   Spine   0293954420101010   6/11/2019    Bill     10/25/2019    97010             60.00
139744   Florida   Spine   0293954420101010   6/11/2019    Bill     10/25/2019    97110             84.00
139745   Florida   Spine   0293954420101010   6/11/2019    Bill     10/25/2019    97530             99.00
139746   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97010             60.00
139747   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97140             79.00
139748   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    G0283             48.00
139749   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    99211             84.00
139750   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97530             99.00
139751   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97110             84.00
139752   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97010             60.00
139753   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97140             79.00
139754   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97530             99.00
139755   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    G0283             48.00
139756   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    99211             84.00
139757   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97112             84.00
139758   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    99211             84.00
139759   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97010             60.00
139760   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97140             79.00
139761   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97530             99.00
139762   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97039             48.00
139763   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    99211             84.00
139764   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97110             84.00
139765   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    G0283             48.00
139766   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97010             60.00
139767   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97140             79.00
139768   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97530             99.00
139769   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97010             60.00
139770   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97035             48.00
139771   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97140             79.00
139772   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97530             99.00
139773   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    G0283             48.00
139774   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    99211             84.00
139775   Florida   Spine   0452531410101173   9/21/2019    Bill     10/25/2019    99211             84.00
139776   Florida   Spine   0452531410101173   9/21/2019    Bill     10/25/2019    97010             60.00
139777   Florida   Spine   0452531410101173   9/21/2019    Bill     10/25/2019    97035             48.00
139778   Florida   Spine   0452531410101173   9/21/2019    Bill     10/25/2019    97140             79.00
139779   Florida   Spine   0452531410101173   9/21/2019    Bill     10/25/2019    97530             99.00
139780   Florida   Spine   0452531410101173   9/21/2019    Bill     10/25/2019    G0283             48.00
139781   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    99211             84.00
139782   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97010             60.00
139783   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97035             48.00
139784   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97140             79.00
139785   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97530             99.00
139786   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    G0283             48.00
139787   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97112             84.00
139788   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2742 of
                                                   2767

139789   Florida   Spine   8670971000000001   9/25/2019   Bill      10/25/2019    97140             79.00
139790   Florida   Spine   8670971000000001   9/25/2019   Bill      10/25/2019    97530             99.00
139791   Florida   Spine   8670971000000001   9/25/2019   Bill      10/25/2019    99211             84.00
139792   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    97010             60.00
139793   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    97035             48.00
139794   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    97140             79.00
139795   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    G0283             48.00
139796   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    99211             84.00
139797   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    97530             99.00
139798   Florida   Spine   8668365770000001   9/23/2019   Bill      10/25/2019    99203            302.00
139799   Florida   Spine   8668365770000001   9/23/2019   Bill      10/25/2019    97010             60.00
139800   Florida   Spine   8668365770000001   9/23/2019   Bill      10/25/2019    97035             48.00
139801   Florida   Spine   8668365770000001   9/23/2019   Bill      10/25/2019    G0283             48.00
139802   Florida   Spine   8668365770000001   9/23/2019   Bill      10/25/2019    97140             79.00
139803   Florida   Spine   8668365770000001   9/23/2019   Bill      10/25/2019    A4556             24.00
139804   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    97010             60.00
139805   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    97035             48.00
139806   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    97140             79.00
139807   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    G0283             48.00
139808   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    99211             84.00
139809   Florida   Spine   0584659790000001   9/17/2019   Bill      10/25/2019    97530             99.00
139810   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    99211             84.00
139811   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    97010             60.00
139812   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    97035             48.00
139813   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    97140             79.00
139814   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    97530             99.00
139815   Florida   Spine   0452531410101173   9/21/2019   Bill      10/25/2019    G0283             48.00
139816   Florida   Spine   0431532060101039   9/21/2019   Bill      10/25/2019    97010             60.00
139817   Florida   Spine   0431532060101039   9/21/2019   Bill      10/25/2019    97530             99.00
139818   Florida   Spine   0431532060101039   9/21/2019   Bill      10/25/2019    97140             79.00
139819   Florida   Spine   0431532060101039   9/21/2019   Bill      10/25/2019    97110             84.00
139820   Florida   Spine   0431532060101039   9/21/2019   Bill      10/25/2019    G0283             48.00
139821   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    99211             84.00
139822   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    97010             60.00
139823   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    G0283             48.00
139824   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    97140             79.00
139825   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    97110             84.00
139826   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    97012             60.00
139827   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    99211             84.00
139828   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97010             60.00
139829   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97035             48.00
139830   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97140             79.00
139831   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    G0283             48.00
139832   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97530             99.00
139833   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97112             84.00
139834   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    99211             84.00
139835   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    97010             60.00
139836   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    G0283             48.00
139837   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    97140             79.00
139838   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    97110             84.00
139839   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    97039             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2743 of
                                                   2767

139840   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    99211             84.00
139841   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    97010             60.00
139842   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    97140             79.00
139843   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    G0283             48.00
139844   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    97039             48.00
139845   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    97110             84.00
139846   Florida   Spine   0098572390101105   9/24/2019   Bill      10/25/2019    99211             84.00
139847   Florida   Spine   0098572390101105   9/24/2019   Bill      10/25/2019    97010             60.00
139848   Florida   Spine   0098572390101105   9/24/2019   Bill      10/25/2019    G0283             48.00
139849   Florida   Spine   0098572390101105   9/24/2019   Bill      10/25/2019    97140             79.00
139850   Florida   Spine   0098572390101105   9/24/2019   Bill      10/25/2019    97110             84.00
139851   Florida   Spine   0098572390101105   9/24/2019   Bill      10/25/2019    97012             60.00
139852   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    99211             84.00
139853   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    97010             60.00
139854   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    97110             84.00
139855   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    97112             84.00
139856   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    97140             79.00
139857   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    97530             99.00
139858   Florida   Spine   0296271760101071   6/13/2019   Bill      10/25/2019    G0283             48.00
139859   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    99211             84.00
139860   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    97140             79.00
139861   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    97039             48.00
139862   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    97110             84.00
139863   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    97010             60.00
139864   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    97530             99.00
139865   Florida   Spine   0537817910101039   8/31/2019   Bill      10/25/2019    99211             84.00
139866   Florida   Spine   0537817910101039   8/31/2019   Bill      10/25/2019    97010             60.00
139867   Florida   Spine   0537817910101039   8/31/2019   Bill      10/25/2019    G0283             48.00
139868   Florida   Spine   0537817910101039   8/31/2019   Bill      10/25/2019    97039             48.00
139869   Florida   Spine   0537817910101039   8/31/2019   Bill      10/25/2019    97530             99.00
139870   Florida   Spine   0427270900101019   8/2/2019    Bill      10/25/2019    G0283             48.00
139871   Florida   Spine   0427270900101019   8/2/2019    Bill      10/25/2019    97010             60.00
139872   Florida   Spine   0427270900101019   8/2/2019    Bill      10/25/2019    99212            115.00
139873   Florida   Spine   0427270900101019   8/2/2019    Bill      10/25/2019    97012             60.00
139874   Florida   Spine   0385193470101048   10/5/2019   Bill      10/25/2019    97010             60.00
139875   Florida   Spine   0385193470101048   10/5/2019   Bill      10/25/2019    G0283             48.00
139876   Florida   Spine   0385193470101048   10/5/2019   Bill      10/25/2019    97140             79.00
139877   Florida   Spine   0385193470101048   10/5/2019   Bill      10/25/2019    97035             48.00
139878   Florida   Spine   0385193470101048   10/5/2019   Bill      10/25/2019    97530             99.00
139879   Florida   Spine   0385193470101048   10/5/2019   Bill      10/25/2019    99211             84.00
139880   Florida   Spine   0129917190101072   6/23/2019   Bill      10/25/2019    97010             60.00
139881   Florida   Spine   0129917190101072   6/23/2019   Bill      10/25/2019    97140             79.00
139882   Florida   Spine   0129917190101072   6/23/2019   Bill      10/25/2019    99211             84.00
139883   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    99211             84.00
139884   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    97035             48.00
139885   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    97010             60.00
139886   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    97112             84.00
139887   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    97140             79.00
139888   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    97530             99.00
139889   Florida   Spine   0528577670101048   9/3/2019    Bill      10/25/2019    G0283             48.00
139890   Florida   Spine   0522626550101135   8/31/2019   Bill      10/25/2019    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2744 of
                                                   2767

139891   Florida   Spine   0522626550101135   8/31/2019    Bill     10/25/2019    G0283            48.00
139892   Florida   Spine   0522626550101135   8/31/2019    Bill     10/25/2019    98941            97.00
139893   Florida   Spine   0522626550101135   8/31/2019    Bill     10/25/2019    97039            48.00
139894   Florida   Spine   0522626550101135   8/31/2019    Bill     10/25/2019    97140            79.00
139895   Florida   Spine   0522626550101135   8/31/2019    Bill     10/25/2019    97112            84.00
139896   Florida   Spine   0522626550101135   8/31/2019    Bill     10/25/2019    97530            99.00
139897   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    97530            99.00
139898   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    97010            60.00
139899   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    G0283            48.00
139900   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    97140            79.00
139901   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    99211            84.00
139902   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    97035            48.00
139903   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    99211            84.00
139904   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97010            60.00
139905   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97012            60.00
139906   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97110            84.00
139907   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97530            99.00
139908   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    G0283            48.00
139909   Florida   Spine   0536900810101026   6/24/2019    Bill     10/25/2019    97010            60.00
139910   Florida   Spine   0536900810101026   6/24/2019    Bill     10/25/2019    97110            84.00
139911   Florida   Spine   0536900810101026   6/24/2019    Bill     10/25/2019    97140            79.00
139912   Florida   Spine   0536900810101026   6/24/2019    Bill     10/25/2019    97530            99.00
139913   Florida   Spine   0536900810101026   6/24/2019    Bill     10/25/2019    G0283            48.00
139914   Florida   Spine   0536900810101026   6/24/2019    Bill     10/25/2019    98940            79.00
139915   Florida   Spine   0444470920101028   8/7/2019     Bill     10/25/2019    99211            84.00
139916   Florida   Spine   0444470920101028   8/7/2019     Bill     10/25/2019    97010            60.00
139917   Florida   Spine   0444470920101028   8/7/2019     Bill     10/25/2019    97140            79.00
139918   Florida   Spine   0444470920101028   8/7/2019     Bill     10/25/2019    97530            99.00
139919   Florida   Spine   0444470920101028   8/7/2019     Bill     10/25/2019    G0283            48.00
139920   Florida   Spine   0444470920101028   8/7/2019     Bill     10/25/2019    97112            84.00
139921   Florida   Spine   0129917190101072   6/23/2019    Bill     10/25/2019    G0283            48.00
139922   Florida   Spine   0129917190101072   6/23/2019    Bill     10/25/2019    97010            60.00
139923   Florida   Spine   0129917190101072   6/23/2019    Bill     10/25/2019    97140            79.00
139924   Florida   Spine   0129917190101072   6/23/2019    Bill     10/25/2019    99211            84.00
139925   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    99211            84.00
139926   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97010            60.00
139927   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97035            48.00
139928   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97112            84.00
139929   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97140            79.00
139930   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97530            99.00
139931   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    G0283            48.00
139932   Florida   Spine   0526868520101086   9/17/2019    Bill     10/25/2019    99211            84.00
139933   Florida   Spine   0526868520101086   9/17/2019    Bill     10/25/2019    97010            60.00
139934   Florida   Spine   0526868520101086   9/17/2019    Bill     10/25/2019    97035            48.00
139935   Florida   Spine   0526868520101086   9/17/2019    Bill     10/25/2019    97112            84.00
139936   Florida   Spine   0526868520101086   9/17/2019    Bill     10/25/2019    97140            79.00
139937   Florida   Spine   0526868520101086   9/17/2019    Bill     10/25/2019    97530            99.00
139938   Florida   Spine   0526868520101086   9/17/2019    Bill     10/25/2019    G0283            48.00
139939   Florida   Spine   0526868520101086   9/17/2019    Bill     10/25/2019    A4556            24.00
139940   Florida   Spine   0393857520101138   5/15/2019    Bill     10/25/2019    G0283            48.00
139941   Florida   Spine   0393857520101138   5/15/2019    Bill     10/25/2019    97010            60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2745 of
                                                   2767

139942   Florida   Spine   0393857520101138   5/15/2019   Bill      10/25/2019    97140             79.00
139943   Florida   Spine   0393857520101138   5/15/2019   Bill      10/25/2019    97530             99.00
139944   Florida   Spine   0393857520101138   5/15/2019   Bill      10/25/2019    97112             84.00
139945   Florida   Spine   0393857520101138   5/15/2019   Bill      10/25/2019    99211             84.00
139946   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    99211             84.00
139947   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97010             60.00
139948   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97035             48.00
139949   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97112             84.00
139950   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97140             79.00
139951   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    97530             99.00
139952   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    G0283             48.00
139953   Florida   Spine   0336394200101090   7/14/2019   Bill      10/25/2019    G0283             48.00
139954   Florida   Spine   0336394200101090   7/14/2019   Bill      10/25/2019    97530             99.00
139955   Florida   Spine   0336394200101090   7/14/2019   Bill      10/25/2019    97140             79.00
139956   Florida   Spine   0336394200101090   7/14/2019   Bill      10/25/2019    97112             84.00
139957   Florida   Spine   0336394200101090   7/14/2019   Bill      10/25/2019    97035             48.00
139958   Florida   Spine   0336394200101090   7/14/2019   Bill      10/25/2019    97010             60.00
139959   Florida   Spine   0336394200101090   7/14/2019   Bill      10/25/2019    99211             84.00
139960   Florida   Spine   0450954350101063   9/28/2019   Bill      10/25/2019    99211             84.00
139961   Florida   Spine   0450954350101063   9/28/2019   Bill      10/25/2019    97010             60.00
139962   Florida   Spine   0450954350101063   9/28/2019   Bill      10/25/2019    97035             48.00
139963   Florida   Spine   0450954350101063   9/28/2019   Bill      10/25/2019    97140             79.00
139964   Florida   Spine   0450954350101063   9/28/2019   Bill      10/25/2019    97530             99.00
139965   Florida   Spine   0450954350101063   9/28/2019   Bill      10/25/2019    G0283             48.00
139966   Florida   Spine   0526868520101086   9/17/2019   Bill      10/25/2019    99211             84.00
139967   Florida   Spine   0526868520101086   9/17/2019   Bill      10/25/2019    97010             60.00
139968   Florida   Spine   0526868520101086   9/17/2019   Bill      10/25/2019    97035             48.00
139969   Florida   Spine   0526868520101086   9/17/2019   Bill      10/25/2019    97112             84.00
139970   Florida   Spine   0526868520101086   9/17/2019   Bill      10/25/2019    97140             79.00
139971   Florida   Spine   0526868520101086   9/17/2019   Bill      10/25/2019    97530             99.00
139972   Florida   Spine   0526868520101086   9/17/2019   Bill      10/25/2019    G0283             48.00
139973   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    99211             84.00
139974   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    97010             60.00
139975   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    97035             48.00
139976   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    97112             84.00
139977   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    97140             79.00
139978   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    97530             99.00
139979   Florida   Spine   0463843300101072   9/21/2019   Bill      10/25/2019    G0283             48.00
139980   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    99212            115.00
139981   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    97010             60.00
139982   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    97112             84.00
139983   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    97140             79.00
139984   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    97530             99.00
139985   Florida   Spine   0101034040101040   9/20/2019   Bill      10/25/2019    A4556             24.00
139986   Florida   Spine   0557063230101054   9/26/2019   Bill      10/25/2019    99211             84.00
139987   Florida   Spine   0557063230101054   9/26/2019   Bill      10/25/2019    97010             60.00
139988   Florida   Spine   0557063230101054   9/26/2019   Bill      10/25/2019    97012             60.00
139989   Florida   Spine   0557063230101054   9/26/2019   Bill      10/25/2019    97110             84.00
139990   Florida   Spine   0557063230101054   9/26/2019   Bill      10/25/2019    97530             99.00
139991   Florida   Spine   0557063230101054   9/26/2019   Bill      10/25/2019    G0283             48.00
139992   Florida   Spine   0518199110101017   10/4/2019   Bill      10/25/2019    99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2746 of
                                                   2767

139993   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97010            60.00
139994   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97035            48.00
139995   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97112            84.00
139996   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97140            79.00
139997   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97530            99.00
139998   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    G0283            48.00
139999   Florida   Spine   0652433230101031   9/17/2019    Bill     10/25/2019    99211            84.00
140000   Florida   Spine   0652433230101031   9/17/2019    Bill     10/25/2019    97010            60.00
140001   Florida   Spine   0652433230101031   9/17/2019    Bill     10/25/2019    G0283            48.00
140002   Florida   Spine   0652433230101031   9/17/2019    Bill     10/25/2019    97035            48.00
140003   Florida   Spine   0652433230101031   9/17/2019    Bill     10/25/2019    97140            79.00
140004   Florida   Spine   0652433230101031   9/17/2019    Bill     10/25/2019    97530            99.00
140005   Florida   Spine   0428242290101099   9/25/2019    Bill     10/25/2019    99211            84.00
140006   Florida   Spine   0428242290101099   9/25/2019    Bill     10/25/2019    97010            60.00
140007   Florida   Spine   0428242290101099   9/25/2019    Bill     10/25/2019    G0283            48.00
140008   Florida   Spine   0428242290101099   9/25/2019    Bill     10/25/2019    97035            48.00
140009   Florida   Spine   0428242290101099   9/25/2019    Bill     10/25/2019    97140            79.00
140010   Florida   Spine   0428242290101099   9/25/2019    Bill     10/25/2019    97530            99.00
140011   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97010            60.00
140012   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97140            79.00
140013   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97530            99.00
140014   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    G0283            48.00
140015   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    99211            84.00
140016   Florida   Spine   0487573620101021   10/10/2019   Bill     10/25/2019    97039            48.00
140017   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    99211            84.00
140018   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    97010            60.00
140019   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    97035            48.00
140020   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    G0283            48.00
140021   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    97140            79.00
140022   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    97530            99.00
140023   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    97112            84.00
140024   Florida   Spine   0098572390101105   9/24/2019    Bill     10/25/2019    99211            84.00
140025   Florida   Spine   0098572390101105   9/24/2019    Bill     10/25/2019    97010            60.00
140026   Florida   Spine   0098572390101105   9/24/2019    Bill     10/25/2019    G0283            48.00
140027   Florida   Spine   0098572390101105   9/24/2019    Bill     10/25/2019    97140            79.00
140028   Florida   Spine   0098572390101105   9/24/2019    Bill     10/25/2019    97110            84.00
140029   Florida   Spine   0098572390101105   9/24/2019    Bill     10/25/2019    97039            48.00
140030   Florida   Spine   0545841520101023   10/1/2019    Bill     10/25/2019    99211            84.00
140031   Florida   Spine   0545841520101023   10/1/2019    Bill     10/25/2019    97010            60.00
140032   Florida   Spine   0545841520101023   10/1/2019    Bill     10/25/2019    97140            79.00
140033   Florida   Spine   0545841520101023   10/1/2019    Bill     10/25/2019    G0283            48.00
140034   Florida   Spine   0545841520101023   10/1/2019    Bill     10/25/2019    97039            48.00
140035   Florida   Spine   0545841520101023   10/1/2019    Bill     10/25/2019    97110            84.00
140036   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97010            60.00
140037   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97140            79.00
140038   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    97530            99.00
140039   Florida   Spine   8670971000000001   9/25/2019    Bill     10/25/2019    99211            84.00
140040   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97010            60.00
140041   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97140            79.00
140042   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    G0283            48.00
140043   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    99211            84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2747 of
                                                   2767

140044   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97530            99.00
140045   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97110            84.00
140046   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    97010            60.00
140047   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    G0283            48.00
140048   Florida   Spine   8667219900000001   10/5/2019   Bill      10/25/2019    99211            84.00
140049   Florida   Spine   0431532060101039   9/21/2019   Bill      10/25/2019    99211            84.00
140050   Florida   Spine   0431532060101039   9/21/2019   Bill      10/25/2019    G0283            48.00
140051   Florida   Spine   0431532060101039   9/21/2019   Bill      10/25/2019    97010            60.00
140052   Florida   Spine   0431532060101039   9/21/2019   Bill      10/25/2019    97140            79.00
140053   Florida   Spine   0431532060101039   9/21/2019   Bill      10/25/2019    97530            99.00
140054   Florida   Spine   0431532060101039   9/21/2019   Bill      10/25/2019    97039            48.00
140055   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    97010            60.00
140056   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    G0283            48.00
140057   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    97140            79.00
140058   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    99211            84.00
140059   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    97110            84.00
140060   Florida   Spine   0367213410101097   8/1/2019    Bill      10/25/2019    97039            48.00
140061   Florida   Spine   0615444000101029   7/28/2019   Bill      10/25/2019    99211            84.00
140062   Florida   Spine   0615444000101029   7/28/2019   Bill      10/25/2019    97010            60.00
140063   Florida   Spine   0615444000101029   7/28/2019   Bill      10/25/2019    97140            79.00
140064   Florida   Spine   0615444000101029   7/28/2019   Bill      10/25/2019    G0283            48.00
140065   Florida   Spine   0615444000101029   7/28/2019   Bill      10/25/2019    97530            99.00
140066   Florida   Spine   0615444000101029   7/28/2019   Bill      10/25/2019    97110            84.00
140067   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    97010            60.00
140068   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    97039            48.00
140069   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    97140            79.00
140070   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    97530            99.00
140071   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    G0283            48.00
140072   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    99211            84.00
140073   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97010            60.00
140074   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97140            79.00
140075   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    G0283            48.00
140076   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    99211            84.00
140077   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97112            84.00
140078   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    G0283            48.00
140079   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    97010            60.00
140080   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    97140            79.00
140081   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    97530            99.00
140082   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    97110            84.00
140083   Florida   Spine   0567616640101027   8/26/2019   Bill      10/25/2019    99211            84.00
140084   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    99211            84.00
140085   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    G0283            48.00
140086   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97010            60.00
140087   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97140            79.00
140088   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97530            99.00
140089   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97035            48.00
140090   Florida   Spine   0235745770101085   10/3/2019   Bill      10/25/2019    97039            48.00
140091   Florida   Spine   0108457560101077   8/24/2019   Bill      10/25/2019    99211            84.00
140092   Florida   Spine   0108457560101077   8/24/2019   Bill      10/25/2019    97010            60.00
140093   Florida   Spine   0108457560101077   8/24/2019   Bill      10/25/2019    97140            79.00
140094   Florida   Spine   0108457560101077   8/24/2019   Bill      10/25/2019    97530            99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2748 of
                                                   2767

140095   Florida   Spine   0108457560101077   8/24/2019    Bill     10/25/2019    G0283            48.00
140096   Florida   Spine   0108457560101077   8/24/2019    Bill     10/25/2019    97035            48.00
140097   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    99211            84.00
140098   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    97010            60.00
140099   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    97012            60.00
140100   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    97140            79.00
140101   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    97530            99.00
140102   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    A4556            24.00
140103   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    G0283            48.00
140104   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    99211            84.00
140105   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97140            79.00
140106   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97530            99.00
140107   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97112            84.00
140108   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97010            60.00
140109   Florida   Spine   0581581640101025   8/9/2019     Bill     10/25/2019    97112            84.00
140110   Florida   Spine   0581581640101025   8/9/2019     Bill     10/25/2019    97010            60.00
140111   Florida   Spine   0581581640101025   8/9/2019     Bill     10/25/2019    97140            79.00
140112   Florida   Spine   0581581640101025   8/9/2019     Bill     10/25/2019    97530            99.00
140113   Florida   Spine   0581581640101025   8/9/2019     Bill     10/25/2019    G0283            48.00
140114   Florida   Spine   0581581640101025   8/9/2019     Bill     10/25/2019    98941            97.00
140115   Florida   Spine   0581581640101025   8/9/2019     Bill     10/25/2019    97039            48.00
140116   Florida   Spine   0522626550101135   8/31/2019    Bill     10/25/2019    97010            60.00
140117   Florida   Spine   0522626550101135   8/31/2019    Bill     10/25/2019    G0283            48.00
140118   Florida   Spine   0522626550101135   8/31/2019    Bill     10/25/2019    98941            97.00
140119   Florida   Spine   0522626550101135   8/31/2019    Bill     10/25/2019    97039            48.00
140120   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    99211            84.00
140121   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97010            60.00
140122   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97140            79.00
140123   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    97530            99.00
140124   Florida   Spine   0340913440101116   9/27/2019    Bill     10/25/2019    G0283            48.00
140125   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    97010            60.00
140126   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    97035            48.00
140127   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    97140            79.00
140128   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    G0283            48.00
140129   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    99211            84.00
140130   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    97530            99.00
140131   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    99211            84.00
140132   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    97010            60.00
140133   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    G0283            48.00
140134   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    97530            99.00
140135   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    97140            79.00
140136   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    97035            48.00
140137   Florida   Spine   0372803430101030   8/25/2019    Bill     10/25/2019    99211            84.00
140138   Florida   Spine   0372803430101030   8/25/2019    Bill     10/25/2019    97010            60.00
140139   Florida   Spine   0372803430101030   8/25/2019    Bill     10/25/2019    97140            79.00
140140   Florida   Spine   0372803430101030   8/25/2019    Bill     10/25/2019    97530            99.00
140141   Florida   Spine   0372803430101030   8/25/2019    Bill     10/25/2019    G0283            48.00
140142   Florida   Spine   0372803430101030   8/25/2019    Bill     10/25/2019    97110            84.00
140143   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    97530            99.00
140144   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    97010            60.00
140145   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2749 of
                                                   2767

140146   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    97140            79.00
140147   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    99211            84.00
140148   Florida   Spine   0541536950101040   9/26/2019    Bill     10/25/2019    97039            48.00
140149   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    99211            84.00
140150   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97010            60.00
140151   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97035            48.00
140152   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97112            84.00
140153   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97140            79.00
140154   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97530            99.00
140155   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    A4556            24.00
140156   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    G0283            48.00
140157   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    99211            84.00
140158   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97110            84.00
140159   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    G0283            48.00
140160   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97010            60.00
140161   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97140            79.00
140162   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97530            99.00
140163   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    99211            84.00
140164   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    97010            60.00
140165   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    G0283            48.00
140166   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    97039            48.00
140167   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    97140            79.00
140168   Florida   Spine   0582382140101014   9/29/2019    Bill     10/25/2019    A4556            24.00
140169   Florida   Spine   0348431210101183   10/4/2019    Bill     10/25/2019    G0283            48.00
140170   Florida   Spine   0348431210101183   10/4/2019    Bill     10/25/2019    97010            60.00
140171   Florida   Spine   0348431210101183   10/4/2019    Bill     10/25/2019    97035            48.00
140172   Florida   Spine   0348431210101183   10/4/2019    Bill     10/25/2019    99211            84.00
140173   Florida   Spine   0348431210101183   10/4/2019    Bill     10/25/2019    97140            79.00
140174   Florida   Spine   0348431210101183   10/4/2019    Bill     10/25/2019    97530            99.00
140175   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    99211            84.00
140176   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97010            60.00
140177   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97035            48.00
140178   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97140            79.00
140179   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97530            99.00
140180   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    G0283            48.00
140181   Florida   Spine   0586491170101137   9/28/2019    Bill     10/25/2019    97112            84.00
140182   Florida   Spine   0600698570101020   10/11/2019   Bill     10/25/2019    97010            60.00
140183   Florida   Spine   0600698570101020   10/11/2019   Bill     10/25/2019    97035            48.00
140184   Florida   Spine   0600698570101020   10/11/2019   Bill     10/25/2019    G0283            48.00
140185   Florida   Spine   0600698570101020   10/11/2019   Bill     10/25/2019    97530            99.00
140186   Florida   Spine   0600698570101020   10/11/2019   Bill     10/25/2019    97140            79.00
140187   Florida   Spine   0600698570101020   10/11/2019   Bill     10/25/2019    99211            84.00
140188   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    97010            60.00
140189   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    G0283            48.00
140190   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    97140            79.00
140191   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    97035            48.00
140192   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    97530            99.00
140193   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    99211            84.00
140194   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    99211            84.00
140195   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97010            60.00
140196   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97010            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2750 of
                                                   2767

140197   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97112            84.00
140198   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97140            79.00
140199   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    97530            99.00
140200   Florida   Spine   0644057870101014   10/11/2019   Bill     10/25/2019    G0283            48.00
140201   Florida   Spine   0660353670101025   7/3/2019     Bill     10/25/2019    97010            60.00
140202   Florida   Spine   0660353670101025   7/3/2019     Bill     10/25/2019    97140            79.00
140203   Florida   Spine   0660353670101025   7/3/2019     Bill     10/25/2019    G0283            48.00
140204   Florida   Spine   0660353670101025   7/3/2019     Bill     10/25/2019    97035            48.00
140205   Florida   Spine   0660353670101025   7/3/2019     Bill     10/25/2019    97530            99.00
140206   Florida   Spine   0660353670101025   7/3/2019     Bill     10/25/2019    99211            84.00
140207   Florida   Spine   0641934550101013   7/19/2019    Bill     10/25/2019    97010            60.00
140208   Florida   Spine   0641934550101013   7/19/2019    Bill     10/25/2019    G0283            48.00
140209   Florida   Spine   0641934550101013   7/19/2019    Bill     10/25/2019    97530            99.00
140210   Florida   Spine   0641934550101013   7/19/2019    Bill     10/25/2019    97140            79.00
140211   Florida   Spine   0641934550101013   7/19/2019    Bill     10/25/2019    99211            84.00
140212   Florida   Spine   0641934550101013   7/19/2019    Bill     10/25/2019    97110            84.00
140213   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    99211            84.00
140214   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97010            60.00
140215   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97035            48.00
140216   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97112            84.00
140217   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97140            79.00
140218   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97530            99.00
140219   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    G0283            48.00
140220   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    97010            60.00
140221   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    97035            48.00
140222   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    97112            84.00
140223   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    97140            79.00
140224   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    97530            99.00
140225   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    G0283            48.00
140226   Florida   Spine   0461277320101055   8/26/2019    Bill     10/25/2019    99211            84.00
140227   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    99211            84.00
140228   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97140            79.00
140229   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97010            60.00
140230   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97112            84.00
140231   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97530            99.00
140232   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    97010            60.00
140233   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    97035            48.00
140234   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    97140            79.00
140235   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    G0283            48.00
140236   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    99211            84.00
140237   Florida   Spine   0415219540101406   10/13/2019   Bill     10/25/2019    97530            99.00
140238   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    99211            84.00
140239   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    97010            60.00
140240   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    G0283            48.00
140241   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    97140            79.00
140242   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    97012            60.00
140243   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    97110            84.00
140244   Florida   Spine   0389189220101012   10/7/2019    Bill     10/25/2019    97530            99.00
140245   Florida   Spine   0394218770101106   9/9/2019     Bill     10/25/2019    97010            60.00
140246   Florida   Spine   0394218770101106   9/9/2019     Bill     10/25/2019    97110            84.00
140247   Florida   Spine   0394218770101106   9/9/2019     Bill     10/25/2019    97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2751 of
                                                   2767

140248   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    G0283            48.00
140249   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    99211            84.00
140250   Florida   Spine   0394218770101106   9/9/2019    Bill      10/25/2019    97530            99.00
140251   Florida   Spine   0040645660101036   8/25/2019   Bill      10/25/2019    99211            84.00
140252   Florida   Spine   0040645660101036   8/25/2019   Bill      10/25/2019    97010            60.00
140253   Florida   Spine   0040645660101036   8/25/2019   Bill      10/25/2019    G0283            48.00
140254   Florida   Spine   0040645660101036   8/25/2019   Bill      10/25/2019    97140            79.00
140255   Florida   Spine   0040645660101036   8/25/2019   Bill      10/25/2019    97110            84.00
140256   Florida   Spine   0040645660101036   8/25/2019   Bill      10/25/2019    97112            84.00
140257   Florida   Spine   0129917190101072   6/23/2019   Bill      10/25/2019    G0283            48.00
140258   Florida   Spine   0129917190101072   6/23/2019   Bill      10/25/2019    97010            60.00
140259   Florida   Spine   0129917190101072   6/23/2019   Bill      10/25/2019    97140            79.00
140260   Florida   Spine   0129917190101072   6/23/2019   Bill      10/25/2019    99211            84.00
140261   Florida   Spine   0129917190101072   6/23/2019   Bill      10/25/2019    97530            99.00
140262   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97010            60.00
140263   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97140            79.00
140264   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    G0283            48.00
140265   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    99211            84.00
140266   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97110            84.00
140267   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97112            84.00
140268   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97010            60.00
140269   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97140            79.00
140270   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    G0283            48.00
140271   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    99211            84.00
140272   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97112            84.00
140273   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    99211            84.00
140274   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    G0283            48.00
140275   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97010            60.00
140276   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97140            79.00
140277   Florida   Spine   0419069140101049   8/16/2019   Bill      10/25/2019    97530            99.00
140278   Florida   Spine   0663401230000001   10/7/2019   Bill      10/25/2019    99211            84.00
140279   Florida   Spine   0663401230000001   10/7/2019   Bill      10/25/2019    97010            60.00
140280   Florida   Spine   0663401230000001   10/7/2019   Bill      10/25/2019    G0283            48.00
140281   Florida   Spine   0663401230000001   10/7/2019   Bill      10/25/2019    97140            79.00
140282   Florida   Spine   0663401230000001   10/7/2019   Bill      10/25/2019    97110            84.00
140283   Florida   Spine   0663401230000001   10/7/2019   Bill      10/25/2019    97530            99.00
140284   Florida   Spine   0663401230000001   10/7/2019   Bill      10/25/2019    97035            48.00
140285   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    99211            84.00
140286   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    97010            60.00
140287   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    97140            79.00
140288   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    G0283            48.00
140289   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    97039            48.00
140290   Florida   Spine   0545841520101023   10/1/2019   Bill      10/25/2019    97110            84.00
140291   Florida   Spine   8671938150000001   8/7/2019    Bill      10/25/2019    97010            60.00
140292   Florida   Spine   8671938150000001   8/7/2019    Bill      10/25/2019    G0283            48.00
140293   Florida   Spine   8671938150000001   8/7/2019    Bill      10/25/2019    99211            84.00
140294   Florida   Spine   8671938150000001   8/7/2019    Bill      10/25/2019    97530            99.00
140295   Florida   Spine   8671938150000001   8/7/2019    Bill      10/25/2019    97039            48.00
140296   Florida   Spine   8671938150000001   8/7/2019    Bill      10/25/2019    97140            79.00
140297   Florida   Spine   0184274100101179   8/31/2019   Bill      10/25/2019    99211            84.00
140298   Florida   Spine   0184274100101179   8/31/2019   Bill      10/25/2019    G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2752 of
                                                   2767

140299   Florida   Spine   0184274100101179   8/31/2019   Bill      10/25/2019    97010            60.00
140300   Florida   Spine   0184274100101179   8/31/2019   Bill      10/25/2019    97039            48.00
140301   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    99211            84.00
140302   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    97530            99.00
140303   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    97010            60.00
140304   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    97039            48.00
140305   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    97140            79.00
140306   Florida   Spine   0614401830000001   8/29/2019   Bill      10/25/2019    97110            84.00
140307   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    99211            84.00
140308   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    97010            60.00
140309   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    G0283            48.00
140310   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    97140            79.00
140311   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    97110            84.00
140312   Florida   Spine   0638300150101017   9/11/2019   Bill      10/25/2019    97039            48.00
140313   Florida   Spine   0618151030101063   9/19/2019   Bill      10/25/2019    G0283            48.00
140314   Florida   Spine   0618151030101063   9/19/2019   Bill      10/25/2019    97010            60.00
140315   Florida   Spine   0618151030101063   9/19/2019   Bill      10/25/2019    97140            79.00
140316   Florida   Spine   0618151030101063   9/19/2019   Bill      10/25/2019    99211            84.00
140317   Florida   Spine   0579207850101033   6/10/2019   Bill      10/25/2019    97010            60.00
140318   Florida   Spine   0579207850101033   6/10/2019   Bill      10/25/2019    97012            60.00
140319   Florida   Spine   0579207850101033   6/10/2019   Bill      10/25/2019    97530            99.00
140320   Florida   Spine   0579207850101033   6/10/2019   Bill      10/25/2019    97140            79.00
140321   Florida   Spine   0579207850101033   6/10/2019   Bill      10/25/2019    G0283            48.00
140322   Florida   Spine   0579207850101033   6/10/2019   Bill      10/25/2019    98940            79.00
140323   Florida   Spine   0579207850101033   6/10/2019   Bill      10/25/2019    97112            84.00
140324   Florida   Spine   0541536950101040   9/26/2019   Bill      10/25/2019    97530            99.00
140325   Florida   Spine   0541536950101040   9/26/2019   Bill      10/25/2019    97010            60.00
140326   Florida   Spine   0541536950101040   9/26/2019   Bill      10/25/2019    G0283            48.00
140327   Florida   Spine   0541536950101040   9/26/2019   Bill      10/25/2019    97140            79.00
140328   Florida   Spine   0541536950101040   9/26/2019   Bill      10/25/2019    99211            84.00
140329   Florida   Spine   0541536950101040   9/26/2019   Bill      10/25/2019    97039            48.00
140330   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    99211            84.00
140331   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97010            60.00
140332   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97035            48.00
140333   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97140            79.00
140334   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    G0283            48.00
140335   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97530            99.00
140336   Florida   Spine   0630498240000001   10/5/2019   Bill      10/25/2019    97112            84.00
140337   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    97010            60.00
140338   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    97039            48.00
140339   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    97140            79.00
140340   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    97530            99.00
140341   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    G0283            48.00
140342   Florida   Spine   0389012020000001   9/27/2019   Bill      10/25/2019    99211            84.00
140343   Florida   Spine   0536900810101026   6/24/2019   Bill      10/25/2019    97010            60.00
140344   Florida   Spine   0536900810101026   6/24/2019   Bill      10/25/2019    97110            84.00
140345   Florida   Spine   0536900810101026   6/24/2019   Bill      10/25/2019    97140            79.00
140346   Florida   Spine   0536900810101026   6/24/2019   Bill      10/25/2019    97530            99.00
140347   Florida   Spine   0536900810101026   6/24/2019   Bill      10/25/2019    G0283            48.00
140348   Florida   Spine   0536900810101026   6/24/2019   Bill      10/25/2019    98940            79.00
140349   Florida   Spine   0536900810101026   6/24/2019   Bill      10/25/2019    97039            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2753 of
                                                   2767

140350   Florida   Spine   0536900810101026   6/24/2019    Bill     10/25/2019    G0283             48.00
140351   Florida   Spine   0536900810101026   6/24/2019    Bill     10/25/2019    97010             60.00
140352   Florida   Spine   0536900810101026   6/24/2019    Bill     10/25/2019    97530             99.00
140353   Florida   Spine   0536900810101026   6/24/2019    Bill     10/25/2019    98940             79.00
140354   Florida   Spine   0538757120101080   7/9/2019     Bill     10/25/2019    G0283             48.00
140355   Florida   Spine   0538757120101080   7/9/2019     Bill     10/25/2019    97010             60.00
140356   Florida   Spine   0538757120101080   7/9/2019     Bill     10/25/2019    97140             79.00
140357   Florida   Spine   0538757120101080   7/9/2019     Bill     10/25/2019    97530             99.00
140358   Florida   Spine   0538757120101080   7/9/2019     Bill     10/25/2019    99211             84.00
140359   Florida   Spine   0538757120101080   7/9/2019     Bill     10/25/2019    97110             84.00
140360   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    99211             84.00
140361   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    97530             99.00
140362   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    97010             60.00
140363   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    G0283             48.00
140364   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    97035             48.00
140365   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    97140             79.00
140366   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    97012             60.00
140367   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    99211             84.00
140368   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    97530             99.00
140369   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    97010             60.00
140370   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    G0283             48.00
140371   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    97035             48.00
140372   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    97140             79.00
140373   Florida   Spine   0634042670000001   10/13/2019   Bill     10/25/2019    97012             60.00
140374   Florida   Spine   0348431210101183   10/4/2019    Bill     10/25/2019    G0283             48.00
140375   Florida   Spine   0348431210101183   10/4/2019    Bill     10/25/2019    97010             60.00
140376   Florida   Spine   0348431210101183   10/4/2019    Bill     10/25/2019    97035             48.00
140377   Florida   Spine   0348431210101183   10/4/2019    Bill     10/25/2019    97140             79.00
140378   Florida   Spine   0348431210101183   10/4/2019    Bill     10/25/2019    97530             99.00
140379   Florida   Spine   0348431210101183   10/4/2019    Bill     10/25/2019    99211             84.00
140380   Florida   Spine   0452531410101173   9/21/2019    Bill     10/25/2019    97010             60.00
140381   Florida   Spine   0452531410101173   9/21/2019    Bill     10/25/2019    97035             48.00
140382   Florida   Spine   0452531410101173   9/21/2019    Bill     10/25/2019    97140             79.00
140383   Florida   Spine   0452531410101173   9/21/2019    Bill     10/25/2019    97530             99.00
140384   Florida   Spine   0452531410101173   9/21/2019    Bill     10/25/2019    G0283             48.00
140385   Florida   Spine   0452531410101173   9/21/2019    Bill     10/25/2019    99211             84.00
140386   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    99211             84.00
140387   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97010             60.00
140388   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97012             60.00
140389   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97110             84.00
140390   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    97530             99.00
140391   Florida   Spine   0557063230101054   9/26/2019    Bill     10/25/2019    G0283             48.00
140392   Florida   Spine   0530261090101047   9/9/2019     Bill     10/25/2019    97010             60.00
140393   Florida   Spine   0530261090101047   9/9/2019     Bill     10/25/2019    G0283             48.00
140394   Florida   Spine   0530261090101047   9/9/2019     Bill     10/25/2019    97140             79.00
140395   Florida   Spine   0530261090101047   9/9/2019     Bill     10/25/2019    97035             48.00
140396   Florida   Spine   0530261090101047   9/9/2019     Bill     10/25/2019    97530             99.00
140397   Florida   Spine   0530261090101047   9/9/2019     Bill     10/25/2019    97012             60.00
140398   Florida   Spine   0530261090101047   9/9/2019     Bill     10/25/2019    98940             79.00
140399   Florida   Spine   0530261090101047   9/9/2019     Bill     10/25/2019    99212            115.00
140400   Florida   Spine   0414317850101048   9/25/2019    Bill     10/25/2019    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2754 of
                                                   2767

140401   Florida   Spine   0414317850101048   9/25/2019    Bill     10/25/2019    G0283             48.00
140402   Florida   Spine   0414317850101048   9/25/2019    Bill     10/25/2019    97035             48.00
140403   Florida   Spine   0414317850101048   9/25/2019    Bill     10/25/2019    97140             79.00
140404   Florida   Spine   0414317850101048   9/25/2019    Bill     10/25/2019    97530             99.00
140405   Florida   Spine   0414317850101048   9/25/2019    Bill     10/25/2019    99211             84.00
140406   Florida   Spine   0478128460101020   9/28/2019    Bill     10/25/2019    99211             84.00
140407   Florida   Spine   0478128460101020   9/28/2019    Bill     10/25/2019    97010             60.00
140408   Florida   Spine   0478128460101020   9/28/2019    Bill     10/25/2019    97012             60.00
140409   Florida   Spine   0478128460101020   9/28/2019    Bill     10/25/2019    97035             48.00
140410   Florida   Spine   0478128460101020   9/28/2019    Bill     10/25/2019    97530             99.00
140411   Florida   Spine   0478128460101020   9/28/2019    Bill     10/25/2019    G0283             48.00
140412   Florida   Spine   0478128460101020   9/28/2019    Bill     10/25/2019    97140             79.00
140413   Florida   Spine   0552656020101030   8/29/2019    Bill     10/25/2019    97010             60.00
140414   Florida   Spine   0552656020101030   8/29/2019    Bill     10/25/2019    97140             79.00
140415   Florida   Spine   0552656020101030   8/29/2019    Bill     10/25/2019    97530             99.00
140416   Florida   Spine   0552656020101030   8/29/2019    Bill     10/25/2019    G0283             48.00
140417   Florida   Spine   0552656020101030   8/29/2019    Bill     10/25/2019    97110             84.00
140418   Florida   Spine   0552656020101030   8/29/2019    Bill     10/25/2019    97112             84.00
140419   Florida   Spine   0552656020101030   8/29/2019    Bill     10/25/2019    99211             84.00
140420   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    97010             60.00
140421   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    G0283             48.00
140422   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    97140             79.00
140423   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    97035             48.00
140424   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    97530             99.00
140425   Florida   Spine   0385193470101048   10/5/2019    Bill     10/25/2019    99211             84.00
140426   Florida   Spine   0660353670101025   7/3/2019     Bill     10/25/2019    97010             60.00
140427   Florida   Spine   0660353670101025   7/3/2019     Bill     10/25/2019    97140             79.00
140428   Florida   Spine   0660353670101025   7/3/2019     Bill     10/25/2019    G0283             48.00
140429   Florida   Spine   0660353670101025   7/3/2019     Bill     10/25/2019    97035             48.00
140430   Florida   Spine   0660353670101025   7/3/2019     Bill     10/25/2019    97530             99.00
140431   Florida   Spine   0660353670101025   7/3/2019     Bill     10/25/2019    99211             84.00
140432   Florida   Spine   0561310050101091   10/9/2019    Bill     10/25/2019    G0283             48.00
140433   Florida   Spine   0561310050101091   10/9/2019    Bill     10/25/2019    97010             60.00
140434   Florida   Spine   0561310050101091   10/9/2019    Bill     10/25/2019    97035             48.00
140435   Florida   Spine   0561310050101091   10/9/2019    Bill     10/25/2019    97140             79.00
140436   Florida   Spine   0561310050101091   10/9/2019    Bill     10/25/2019    97012             60.00
140437   Florida   Spine   0561310050101091   10/9/2019    Bill     10/25/2019    97530             99.00
140438   Florida   Spine   0561310050101091   10/9/2019    Bill     10/25/2019    99211             84.00
140439   Florida   Spine   0375151960101077   4/7/2019     Bill     10/25/2019    99203            302.00
140440   Florida   Spine   0375151960101077   4/7/2019     Bill     10/25/2019    97010             60.00
140441   Florida   Spine   0375151960101077   4/7/2019     Bill     10/25/2019    G0283             48.00
140442   Florida   Spine   0375151960101077   4/7/2019     Bill     10/25/2019    A4556             24.00
140443   Florida   Spine   0375151960101077   4/7/2019     Bill     10/25/2019    97140             79.00
140444   Florida   Spine   0375151960101077   4/7/2019     Bill     10/25/2019    97035             48.00
140445   Florida   Spine   0653005770000001   10/14/2019   Bill     10/25/2019    99211             84.00
140446   Florida   Spine   0653005770000001   10/14/2019   Bill     10/25/2019    97010             60.00
140447   Florida   Spine   0653005770000001   10/14/2019   Bill     10/25/2019    G0283             48.00
140448   Florida   Spine   0653005770000001   10/14/2019   Bill     10/25/2019    97140             79.00
140449   Florida   Spine   0653005770000001   10/14/2019   Bill     10/25/2019    97110             84.00
140450   Florida   Spine   0653005770000001   10/14/2019   Bill     10/25/2019    97530             99.00
140451   Florida   Spine   0653005770000001   10/14/2019   Bill     10/25/2019    97012             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2755 of
                                                   2767

140452   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    99211            84.00
140453   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    97010            60.00
140454   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    G0283            48.00
140455   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    97530            99.00
140456   Florida   Spine   0600583820101038   10/11/2019   Bill     10/25/2019    97140            79.00
140457   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    99211            84.00
140458   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    G0283            48.00
140459   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    97010            60.00
140460   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    97035            48.00
140461   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    97140            79.00
140462   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    97112            84.00
140463   Florida   Spine   0424295850101052   9/18/2019    Bill     10/25/2019    97530            99.00
140464   Florida   Spine   0528577670101048   9/3/2019     Bill     10/25/2019    99211            84.00
140465   Florida   Spine   0528577670101048   9/3/2019     Bill     10/25/2019    G0283            48.00
140466   Florida   Spine   0528577670101048   9/3/2019     Bill     10/25/2019    97010            60.00
140467   Florida   Spine   0528577670101048   9/3/2019     Bill     10/25/2019    97035            48.00
140468   Florida   Spine   0528577670101048   9/3/2019     Bill     10/25/2019    97140            79.00
140469   Florida   Spine   0528577670101048   9/3/2019     Bill     10/25/2019    97112            84.00
140470   Florida   Spine   0528577670101048   9/3/2019     Bill     10/25/2019    97530            99.00
140471   Florida   Spine   0438744160101032   9/10/2019    Bill     10/25/2019    G0283            48.00
140472   Florida   Spine   0438744160101032   9/10/2019    Bill     10/25/2019    97010            60.00
140473   Florida   Spine   0438744160101032   9/10/2019    Bill     10/25/2019    97035            48.00
140474   Florida   Spine   0438744160101032   9/10/2019    Bill     10/25/2019    97140            79.00
140475   Florida   Spine   0438744160101032   9/10/2019    Bill     10/25/2019    99211            84.00
140476   Florida   Spine   0438744160101032   9/10/2019    Bill     10/25/2019    97530            99.00
140477   Florida   Spine   0394218770101106   9/9/2019     Bill     10/25/2019    97010            60.00
140478   Florida   Spine   0394218770101106   9/9/2019     Bill     10/25/2019    97110            84.00
140479   Florida   Spine   0394218770101106   9/9/2019     Bill     10/25/2019    97140            79.00
140480   Florida   Spine   0394218770101106   9/9/2019     Bill     10/25/2019    G0283            48.00
140481   Florida   Spine   0394218770101106   9/9/2019     Bill     10/25/2019    99211            84.00
140482   Florida   Spine   0394218770101106   9/9/2019     Bill     10/25/2019    97530            99.00
140483   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    99211            84.00
140484   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    97010            60.00
140485   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    G0283            48.00
140486   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    97530            99.00
140487   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    97140            79.00
140488   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    97112            84.00
140489   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    99211            84.00
140490   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    G0283            48.00
140491   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    97140            79.00
140492   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    97010            60.00
140493   Florida   Spine   0652480350101032   8/30/2019    Bill     10/25/2019    97530            99.00
140494   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    97010            60.00
140495   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    97140            79.00
140496   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    G0283            48.00
140497   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    99211            84.00
140498   Florida   Spine   0584659790000001   9/17/2019    Bill     10/25/2019    97530            99.00
140499   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97010            60.00
140500   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97140            79.00
140501   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97530            99.00
140502   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    G0283            48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2756 of
                                                   2767

140503   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    99211            84.00
140504   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97112            84.00
140505   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    99211            84.00
140506   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97010            60.00
140507   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97035            48.00
140508   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97112            84.00
140509   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97140            79.00
140510   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97530            99.00
140511   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    G0283            48.00
140512   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    99211            84.00
140513   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97010            60.00
140514   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97035            48.00
140515   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97112            84.00
140516   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97140            79.00
140517   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    97530            99.00
140518   Florida   Spine   0518199110101017   10/4/2019    Bill     10/25/2019    G0283            48.00
140519   Florida   Spine   0594755740000001   10/11/2019   Bill     10/25/2019    97010            60.00
140520   Florida   Spine   0594755740000001   10/11/2019   Bill     10/25/2019    97035            48.00
140521   Florida   Spine   0594755740000001   10/11/2019   Bill     10/25/2019    97112            84.00
140522   Florida   Spine   0594755740000001   10/11/2019   Bill     10/25/2019    97530            99.00
140523   Florida   Spine   0594755740000001   10/11/2019   Bill     10/25/2019    A4556            24.00
140524   Florida   Spine   0594755740000001   10/11/2019   Bill     10/25/2019    G0283            48.00
140525   Florida   Spine   0594755740000001   10/11/2019   Bill     10/25/2019    99211            84.00
140526   Florida   Spine   0594755740000001   10/11/2019   Bill     10/25/2019    97140            79.00
140527   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97010            60.00
140528   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97140            79.00
140529   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    G0283            48.00
140530   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    99211            84.00
140531   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97110            84.00
140532   Florida   Spine   8667219900000001   10/5/2019    Bill     10/25/2019    97010            60.00
140533   Florida   Spine   8667219900000001   10/5/2019    Bill     10/25/2019    97035            48.00
140534   Florida   Spine   8667219900000001   10/5/2019    Bill     10/25/2019    97140            79.00
140535   Florida   Spine   8667219900000001   10/5/2019    Bill     10/25/2019    G0283            48.00
140536   Florida   Spine   8667219900000001   10/5/2019    Bill     10/25/2019    99211            84.00
140537   Florida   Spine   8667219900000001   10/5/2019    Bill     10/25/2019    97530            99.00
140538   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    99211            84.00
140539   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    97010            60.00
140540   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    97035            48.00
140541   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    G0283            48.00
140542   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    97140            79.00
140543   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    97530            99.00
140544   Florida   Spine   8668365770000001   9/23/2019    Bill     10/25/2019    97112            84.00
140545   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    99211            84.00
140546   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97140            79.00
140547   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97530            99.00
140548   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    97010            60.00
140549   Florida   Spine   0497123140101189   6/3/2019     Bill     10/25/2019    G0283            48.00
140550   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    99211            84.00
140551   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    G0283            48.00
140552   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97010            60.00
140553   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97140            79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2757 of
                                                   2767

140554   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97110             84.00
140555   Florida   Spine   0419069140101049   8/16/2019    Bill     10/25/2019    97112             84.00
140556   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    99211             84.00
140557   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97010             60.00
140558   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97035             48.00
140559   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97112             84.00
140560   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97140             79.00
140561   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    97530             99.00
140562   Florida   Spine   0487362270101014   10/7/2019    Bill     10/25/2019    G0283             48.00
140563   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    G0283             48.00
140564   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97010             60.00
140565   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97035             48.00
140566   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97140             79.00
140567   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97112             84.00
140568   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    97530             99.00
140569   Florida   Spine   0609580640000001   10/18/2019   Bill     10/25/2019    99211             84.00
140570   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    99203            302.00
140571   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    G0283             48.00
140572   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97035             48.00
140573   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97140             79.00
140574   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    A4556             24.00
140575   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97010             60.00
140576   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    G0283             48.00
140577   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97035             48.00
140578   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97140             79.00
140579   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    A4556             24.00
140580   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97010             60.00
140581   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    99211             84.00
140582   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    G0283             48.00
140583   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97035             48.00
140584   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97140             79.00
140585   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97010             60.00
140586   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    99211             84.00
140587   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97530             99.00
140588   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    G0283             48.00
140589   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97035             48.00
140590   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97140             79.00
140591   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97010             60.00
140592   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    99211             84.00
140593   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97530             99.00
140594   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    G0283             48.00
140595   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97035             48.00
140596   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97140             79.00
140597   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97010             60.00
140598   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    99211             84.00
140599   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97530             99.00
140600   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    G0283             48.00
140601   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97035             48.00
140602   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97140             79.00
140603   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97010             60.00
140604   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2758 of
                                                   2767

140605   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97530               99.00
140606   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    G0283               48.00
140607   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97035               48.00
140608   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97140               79.00
140609   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97010               60.00
140610   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    99211               84.00
140611   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97530               99.00
140612   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97112               84.00
140613   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    G0283               48.00
140614   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97035               48.00
140615   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97140               79.00
140616   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97010               60.00
140617   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    99211               84.00
140618   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97530               99.00
140619   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97112               84.00
140620   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    G0283               48.00
140621   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97035               48.00
140622   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97140               79.00
140623   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97010               60.00
140624   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    99211               84.00
140625   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97530               99.00
140626   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97112               84.00
140627   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    72148            2,145.00
140628   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    72141            2,145.00
140629   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    72148            2,145.00
140630   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    G0283               48.00
140631   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97035               48.00
140632   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97140               79.00
140633   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97010               60.00
140634   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    99211               84.00
140635   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97530               99.00
140636   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97112               84.00
140637   Florida   Spine   0112438410101080   5/8/2019   Bill       10/26/2019    97010               60.00
140638   Florida   Spine   0112438410101080   5/8/2019   Bill       10/26/2019    G0283               48.00
140639   Florida   Spine   0112438410101080   5/8/2019   Bill       10/26/2019    97140               79.00
140640   Florida   Spine   0112438410101080   5/8/2019   Bill       10/26/2019    97530               99.00
140641   Florida   Spine   0112438410101080   5/8/2019   Bill       10/26/2019    97112               84.00
140642   Florida   Spine   0112438410101080   5/8/2019   Bill       10/26/2019    98941               97.00
140643   Florida   Spine   0112438410101080   5/8/2019   Bill       10/26/2019    97039               48.00
140644   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    G0283               48.00
140645   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97035               48.00
140646   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97140               79.00
140647   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97010               60.00
140648   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    99211               84.00
140649   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97530               99.00
140650   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    G0283               48.00
140651   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97035               48.00
140652   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97140               79.00
140653   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97010               60.00
140654   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    99211               84.00
140655   Florida   Spine   0554589400101038   7/4/2019   Bill       10/26/2019    97530               99.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2759 of
                                                   2767

140656   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97112             84.00
140657   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    G0283             48.00
140658   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    99213            212.00
140659   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97035             48.00
140660   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97140             79.00
140661   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97010             60.00
140662   Florida   Spine   0554589400101038   7/4/2019     Bill     10/26/2019    97530             99.00
140663   Florida   Spine   0472816140101096   3/5/2019     Bill     10/28/2019    99213            385.00
140664   Florida   Spine   0554716960101047   7/3/2019     Bill     10/28/2019    99203            302.00
140665   Florida   Spine   0554716960101047   7/3/2019     Bill     10/28/2019    97010             60.00
140666   Florida   Spine   0554716960101047   7/3/2019     Bill     10/28/2019    97035             48.00
140667   Florida   Spine   0554716960101047   7/3/2019     Bill     10/28/2019    G0283             48.00
140668   Florida   Spine   0554716960101047   7/3/2019     Bill     10/28/2019    97110             84.00
140669   Florida   Spine   0554716960101047   7/3/2019     Bill     10/28/2019    A4556             24.00
140670   Florida   Spine   0352144580101202   4/24/2019    Bill     10/28/2019    99203            302.00
140671   Florida   Spine   0626752860101013   7/6/2019     Bill     10/28/2019    99202            275.00
140672   Florida   Spine   0450954350101063   9/28/2019    Bill     10/28/2019    99211             84.00
140673   Florida   Spine   0450954350101063   9/28/2019    Bill     10/28/2019    97010             60.00
140674   Florida   Spine   0450954350101063   9/28/2019    Bill     10/28/2019    97035             48.00
140675   Florida   Spine   0450954350101063   9/28/2019    Bill     10/28/2019    97140             79.00
140676   Florida   Spine   0450954350101063   9/28/2019    Bill     10/28/2019    97530             99.00
140677   Florida   Spine   0450954350101063   9/28/2019    Bill     10/28/2019    G0283             48.00
140678   Florida   Spine   0450954350101063   9/28/2019    Bill     10/28/2019    97112             84.00
140679   Florida   Spine   0175787680101039   10/23/2019   Bill     10/28/2019    99203            302.00
140680   Florida   Spine   0175787680101039   10/23/2019   Bill     10/28/2019    97010             60.00
140681   Florida   Spine   0175787680101039   10/23/2019   Bill     10/28/2019    97035             48.00
140682   Florida   Spine   0175787680101039   10/23/2019   Bill     10/28/2019    97140             79.00
140683   Florida   Spine   0175787680101039   10/23/2019   Bill     10/28/2019    G0283             48.00
140684   Florida   Spine   0175787680101039   10/23/2019   Bill     10/28/2019    A4556             24.00
140685   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    99203            550.00
140686   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    99211             84.00
140687   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97530             99.00
140688   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97112             84.00
140689   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97140             79.00
140690   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    G0283             48.00
140691   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97010             60.00
140692   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97035             48.00
140693   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    99211             84.00
140694   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97530             99.00
140695   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97112             84.00
140696   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97140             79.00
140697   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    G0283             48.00
140698   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97010             60.00
140699   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97035             48.00
140700   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    99211             84.00
140701   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97530             99.00
140702   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97112             84.00
140703   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97140             79.00
140704   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    G0283             48.00
140705   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97010             60.00
140706   Florida   Spine   0353925830101052   4/1/2019     Bill     10/29/2019    97035             48.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2760 of
                                                   2767

140707   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    99211             84.00
140708   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97530             99.00
140709   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97112             84.00
140710   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97140             79.00
140711   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    G0283             48.00
140712   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97010             60.00
140713   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97035             48.00
140714   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    99211             84.00
140715   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97530             99.00
140716   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97112             84.00
140717   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97140             79.00
140718   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    G0283             48.00
140719   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97010             60.00
140720   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97035             48.00
140721   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    99211             84.00
140722   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97530             99.00
140723   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97112             84.00
140724   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97140             79.00
140725   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    G0283             48.00
140726   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97010             60.00
140727   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97035             48.00
140728   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    99211             84.00
140729   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97530             99.00
140730   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97112             84.00
140731   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97140             79.00
140732   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    G0283             48.00
140733   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97010             60.00
140734   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97035             48.00
140735   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97035             48.00
140736   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    99211             84.00
140737   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97530             99.00
140738   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97112             84.00
140739   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97140             79.00
140740   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    G0283             48.00
140741   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97010             60.00
140742   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97035             48.00
140743   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    99212            115.00
140744   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97530             99.00
140745   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97110             84.00
140746   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97112             84.00
140747   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97140             79.00
140748   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    G0283             48.00
140749   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97010             60.00
140750   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    99211             84.00
140751   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97530             99.00
140752   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97110             84.00
140753   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97112             84.00
140754   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97140             79.00
140755   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    G0283             48.00
140756   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    97010             60.00
140757   Florida   Spine   0353925830101052   4/1/2019   Bill       10/29/2019    99211             84.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2761 of
                                                   2767

140758   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    99203              500.00
140759   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    J2001              105.00
140760   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    J0702               35.00
140761   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    J3490               25.00
140762   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    99213              350.00
140763   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    62323            2,000.00
140764   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    Q9965               25.00
140765   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    99213              350.00
140766   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    99213              350.00
140767   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    62323            2,000.00
140768   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    J2001              105.00
140769   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    J1020               35.00
140770   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    Q9965               25.00
140771   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    99213              350.00
140772   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    64490            3,000.00
140773   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    64491            1,700.00
140774   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    J2001              105.00
140775   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    J3301               35.00
140776   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    Q9965               25.00
140777   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    99213              350.00
140778   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    99213              350.00
140779   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    99213              385.00
140780   Florida   Spine   0457779060101028   10/20/2019   Bill     10/31/2019    99203              550.00
140781   Florida   Spine   0457779060101028   10/20/2019   Bill     10/31/2019    99213              385.00
140782   Florida   Spine   0457779060101028   10/20/2019   Bill     10/31/2019    81025               27.50
140783   Florida   Spine   0634319960101010   6/24/2019    Bill     10/31/2019    99203              550.00
140784   Florida   Spine   0630498240000001   10/5/2019    Bill     10/31/2019    99203              550.00
140785   Florida   Spine   0428242290101099   9/25/2019    Bill     10/31/2019    99203              550.00
140786   Florida   Spine   0391073100101041   5/10/2019    Bill     10/31/2019    99205              880.00
140787   Florida   Spine   0529101480101029   6/17/2018    Bill     10/31/2019    99205              880.00
140788   Florida   Spine   0529101480101029   6/17/2018    Bill     10/31/2019    G0482               60.00
140789   Florida   Spine   0529101480101029   6/17/2018    Bill     10/31/2019    99205              880.00
140790   Florida   Spine   0437552890101176   2/26/2019    Bill     10/31/2019    99214              440.00
140791   Florida   Spine   0488953910101097   6/22/2019    Bill     10/31/2019    99205              880.00
140792   Florida   Spine   0430086360101165   12/2/2018    Bill     10/31/2019    99213              385.00
140793   Florida   Spine   0543037060101025   4/9/2019     Bill     10/31/2019    99212              220.00
140794   Florida   Spine   0544263320000002   3/16/2019    Bill     10/31/2019    J1040               75.00
140795   Florida   Spine   0544263320000002   3/16/2019    Bill     10/31/2019    J2001               38.50
140796   Florida   Spine   0544263320000002   3/16/2019    Bill     10/31/2019    20552              274.00
140797   Florida   Spine   0540038970101026   8/24/2019    Bill     10/31/2019    99212              220.00
140798   Florida   Spine   0540038970101026   8/24/2019    Bill     10/31/2019    64483            1,540.00
140799   Florida   Spine   0540038970101026   8/24/2019    Bill     10/31/2019    64484            2,088.00
140800   Florida   Spine   0540038970101026   8/24/2019    Bill     10/31/2019    J3301               77.00
140801   Florida   Spine   0540038970101026   8/24/2019    Bill     10/31/2019    Q9965               25.00
140802   Florida   Spine   0540038970101026   8/24/2019    Bill     10/31/2019    J2001              115.50
140803   Florida   Spine   0540038970101026   8/24/2019    Bill     10/31/2019    J2795               25.00
140804   Florida   Spine   0540038970101026   8/24/2019    Bill     10/31/2019    82950               25.00
140805   Florida   Spine   0583688790101015   10/11/2017   Bill     10/31/2019    J1885               70.00
140806   Florida   Spine   0583688790101015   10/11/2017   Bill     10/31/2019    J2795               25.00
140807   Florida   Spine   0583688790101015   10/11/2017   Bill     10/31/2019    64490            3,300.00
140808   Florida   Spine   0583688790101015   10/11/2017   Bill     10/31/2019    64491            1,868.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2762 of
                                                   2767

140809   Florida   Spine   0583688790101015   10/11/2017   Bill     10/31/2019    64492            1,760.00
140810   Florida   Spine   0583688790101015   10/11/2017   Bill     10/31/2019    Q9965               25.00
140811   Florida   Spine   0572026910000001   8/29/2019    Bill     10/31/2019    99204              770.00
140812   Florida   Spine   0347404860101043   2/28/2019    Bill     10/31/2019    64490            3,300.00
140813   Florida   Spine   0347404860101043   2/28/2019    Bill     10/31/2019    64491            1,868.00
140814   Florida   Spine   0347404860101043   2/28/2019    Bill     10/31/2019    J2001              231.00
140815   Florida   Spine   0347404860101043   2/28/2019    Bill     10/31/2019    Q9965               25.00
140816   Florida   Spine   0531151000101021   10/2/2018    Bill     10/31/2019    99213              385.00
140817   Florida   Spine   0313635510101186   6/13/2019    Bill     10/31/2019    99213              385.00
140818   Florida   Spine   0544263320000002   3/16/2019    Bill     10/31/2019    99213              385.00
140819   Florida   Spine   0544263320000002   3/16/2019    Bill     10/31/2019    20552              274.00
140820   Florida   Spine   0544263320000002   3/16/2019    Bill     10/31/2019    J1040               75.00
140821   Florida   Spine   0544263320000002   3/16/2019    Bill     10/31/2019    J2001               38.50
140822   Florida   Spine   0579856960101027   8/27/2019    Bill     10/31/2019    99203              550.00
140823   Florida   Spine   0562904180101027   7/15/2019    Bill     10/31/2019    99213              385.00
140824   Florida   Spine   0340913440101116   9/27/2019    Bill     10/31/2019    99203              550.00
140825   Florida   Spine   0603153390101010   4/2/2019     Bill     10/31/2019    99202              275.00
140826   Florida   Spine   0603153390101010   4/2/2019     Bill     10/31/2019    20610              330.00
140827   Florida   Spine   0603153390101010   4/2/2019     Bill     10/31/2019    J2001               38.50
140828   Florida   Spine   0603153390101010   4/2/2019     Bill     10/31/2019    J1040               75.00
140829   Florida   Spine   8670971000000001   9/25/2019    Bill     10/31/2019    99203              550.00
140830   Florida   Spine   0592518350101015   5/8/2019     Bill     10/31/2019    64490            3,300.00
140831   Florida   Spine   0592518350101015   5/8/2019     Bill     10/31/2019    64491            1,868.00
140832   Florida   Spine   0592518350101015   5/8/2019     Bill     10/31/2019    64492            1,760.00
140833   Florida   Spine   0592518350101015   5/8/2019     Bill     10/31/2019    J2001               77.00
140834   Florida   Spine   0592518350101015   5/8/2019     Bill     10/31/2019    Q9965               25.00
140835   Florida   Spine   0592518350101015   5/8/2019     Bill     10/31/2019    J1885               35.00
140836   Florida   Spine   0592518350101015   5/8/2019     Bill     10/31/2019    J2795               25.00
140837   Florida   Spine   0552405740101079   2/19/2019    Bill     10/31/2019    99212              220.00
140838   Florida   Spine   0505370150101035   7/30/2019    Bill     10/31/2019    99202              275.00
140839   Florida   Spine   0457779060101028   10/20/2019   Bill     10/31/2019    99213              385.00
140840   Florida   Spine   0538356480101119   11/11/2018   Bill     10/31/2019    99213              385.00
140841   Florida   Spine   0537200480101052   6/5/2019     Bill     10/31/2019    99203              550.00
140842   Florida   Spine   0289339120101062   4/28/2019    Bill     10/31/2019    64421            1,800.00
140843   Florida   Spine   0289339120101062   4/28/2019    Bill     10/31/2019    O9965               25.00
140844   Florida   Spine   0289339120101062   4/28/2019    Bill     10/31/2019    J1885               35.00
140845   Florida   Spine   0289339120101062   4/28/2019    Bill     10/31/2019    J2795               25.00
140846   Florida   Spine   0596953120101043   4/18/2019    Bill     10/31/2019    99205              880.00
140847   Florida   Spine   0198399320101098   7/10/2019    Bill     10/31/2019    99205              880.00
140848   Florida   Spine   0419058230101126   6/26/2019    Bill     10/31/2019    99213              385.00
140849   Florida   Spine   0621808030101013   6/19/2019    Bill     10/31/2019    64421            1,800.00
140850   Florida   Spine   0621808030101013   6/19/2019    Bill     10/31/2019    64415            2,200.00
140851   Florida   Spine   0621808030101013   6/19/2019    Bill     10/31/2019    J1885               70.00
140852   Florida   Spine   0621808030101013   6/19/2019    Bill     10/31/2019    J2795               25.00
140853   Florida   Spine   0621808030101013   6/19/2019    Bill     10/31/2019    Q9965               25.00
140854   Florida   Spine   0530261090101047   9/9/2019     Bill     10/31/2019    99205              880.00
140855   Florida   Spine   0641132450101031   7/7/2019     Bill     10/31/2019    99213              385.00
140856   Florida   Spine   8667507710000001   5/26/2019    Bill     10/31/2019    99205              880.00
140857   Florida   Spine   0644714100000001   9/5/2019     Bill     10/31/2019    99214              440.00
140858   Florida   Spine   0428242290101099   9/25/2019    Bill     10/31/2019    99211               84.00
140859   Florida   Spine   0428242290101099   9/25/2019    Bill     10/31/2019    97010               60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2763 of
                                                   2767

140860   Florida   Spine   0428242290101099   9/25/2019    Bill     10/31/2019    G0283             48.00
140861   Florida   Spine   0428242290101099   9/25/2019    Bill     10/31/2019    97140             79.00
140862   Florida   Spine   0428242290101099   9/25/2019    Bill     10/31/2019    97530             99.00
140863   Florida   Spine   0428242290101099   9/25/2019    Bill     10/31/2019    97039             48.00
140864   Florida   Spine   0652433230101031   9/17/2019    Bill     10/31/2019    99211             84.00
140865   Florida   Spine   0652433230101031   9/17/2019    Bill     10/31/2019    97010             60.00
140866   Florida   Spine   0652433230101031   9/17/2019    Bill     10/31/2019    G0283             48.00
140867   Florida   Spine   0652433230101031   9/17/2019    Bill     10/31/2019    97035             48.00
140868   Florida   Spine   0652433230101031   9/17/2019    Bill     10/31/2019    97140             79.00
140869   Florida   Spine   0652433230101031   9/17/2019    Bill     10/31/2019    97530             99.00
140870   Florida   Spine   0601793840101011   6/15/2018    Bill     10/31/2019    99213            350.00
140871   Florida   Spine   0061932350101482   8/28/2019    Bill     10/31/2019    97010             60.00
140872   Florida   Spine   0061932350101482   8/28/2019    Bill     10/31/2019    G0283             48.00
140873   Florida   Spine   0061932350101482   8/28/2019    Bill     10/31/2019    99211             84.00
140874   Florida   Spine   0061932350101482   8/28/2019    Bill     10/31/2019    97140             79.00
140875   Florida   Spine   0061932350101482   8/28/2019    Bill     10/31/2019    97530             99.00
140876   Florida   Spine   0061932350101482   8/28/2019    Bill     10/31/2019    97112             84.00
140877   Florida   Spine   0566981270101027   10/19/2019   Bill     10/31/2019    G0283             48.00
140878   Florida   Spine   0566981270101027   10/19/2019   Bill     10/31/2019    97140             79.00
140879   Florida   Spine   0566981270101027   10/19/2019   Bill     10/31/2019    97530             99.00
140880   Florida   Spine   0566981270101027   10/19/2019   Bill     10/31/2019    97039             48.00
140881   Florida   Spine   0566981270101027   10/19/2019   Bill     10/31/2019    97010             60.00
140882   Florida   Spine   0634042670000001   10/13/2019   Bill     10/31/2019    99211             84.00
140883   Florida   Spine   0634042670000001   10/13/2019   Bill     10/31/2019    97530             99.00
140884   Florida   Spine   0634042670000001   10/13/2019   Bill     10/31/2019    97010             60.00
140885   Florida   Spine   0634042670000001   10/13/2019   Bill     10/31/2019    G0283             48.00
140886   Florida   Spine   0634042670000001   10/13/2019   Bill     10/31/2019    97012             60.00
140887   Florida   Spine   0634042670000001   10/13/2019   Bill     10/31/2019    97140             79.00
140888   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    99213            212.00
140889   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    97010             60.00
140890   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    97110             84.00
140891   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    97140             79.00
140892   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    97530             99.00
140893   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    G0283             48.00
140894   Florida   Spine   0634042670000001   10/13/2019   Bill     10/31/2019    99211             84.00
140895   Florida   Spine   0634042670000001   10/13/2019   Bill     10/31/2019    97530             99.00
140896   Florida   Spine   0634042670000001   10/13/2019   Bill     10/31/2019    97010             60.00
140897   Florida   Spine   0634042670000001   10/13/2019   Bill     10/31/2019    G0283             48.00
140898   Florida   Spine   0634042670000001   10/13/2019   Bill     10/31/2019    97035             48.00
140899   Florida   Spine   0634042670000001   10/13/2019   Bill     10/31/2019    97012             60.00
140900   Florida   Spine   0282662700000001   10/7/2019    Bill     10/31/2019    99211             84.00
140901   Florida   Spine   0282662700000001   10/7/2019    Bill     10/31/2019    97140             79.00
140902   Florida   Spine   0282662700000001   10/7/2019    Bill     10/31/2019    97010             60.00
140903   Florida   Spine   0630498240000001   10/5/2019    Bill     10/31/2019    99211             84.00
140904   Florida   Spine   0630498240000001   10/5/2019    Bill     10/31/2019    97010             60.00
140905   Florida   Spine   0630498240000001   10/5/2019    Bill     10/31/2019    97035             48.00
140906   Florida   Spine   0630498240000001   10/5/2019    Bill     10/31/2019    97140             79.00
140907   Florida   Spine   0630498240000001   10/5/2019    Bill     10/31/2019    G0283             48.00
140908   Florida   Spine   0630498240000001   10/5/2019    Bill     10/31/2019    97530             99.00
140909   Florida   Spine   0630498240000001   10/5/2019    Bill     10/31/2019    97112             84.00
140910   Florida   Spine   0592576860101017   10/18/2019   Bill     10/31/2019    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2764 of
                                                   2767

140911   Florida   Spine   0592576860101017   10/18/2019   Bill     10/31/2019    G0283             48.00
140912   Florida   Spine   0592576860101017   10/18/2019   Bill     10/31/2019    97035             48.00
140913   Florida   Spine   0592576860101017   10/18/2019   Bill     10/31/2019    97140             79.00
140914   Florida   Spine   0592576860101017   10/18/2019   Bill     10/31/2019    97530             99.00
140915   Florida   Spine   0592576860101017   10/18/2019   Bill     10/31/2019    A4556             24.00
140916   Florida   Spine   0592576860101017   10/18/2019   Bill     10/31/2019    99211             84.00
140917   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    97010             60.00
140918   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    97110             84.00
140919   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    97112             84.00
140920   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    97140             79.00
140921   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    G0283             48.00
140922   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    99213            212.00
140923   Florida   Spine   8667219900000001   10/5/2019    Bill     10/31/2019    97010             60.00
140924   Florida   Spine   8667219900000001   10/5/2019    Bill     10/31/2019    97035             48.00
140925   Florida   Spine   8667219900000001   10/5/2019    Bill     10/31/2019    97140             79.00
140926   Florida   Spine   8667219900000001   10/5/2019    Bill     10/31/2019    G0283             48.00
140927   Florida   Spine   8667219900000001   10/5/2019    Bill     10/31/2019    99211             84.00
140928   Florida   Spine   8667219900000001   10/5/2019    Bill     10/31/2019    97530             99.00
140929   Florida   Spine   8670971000000001   9/25/2019    Bill     10/31/2019    97010             60.00
140930   Florida   Spine   8670971000000001   9/25/2019    Bill     10/31/2019    97140             79.00
140931   Florida   Spine   8670971000000001   9/25/2019    Bill     10/31/2019    99211             84.00
140932   Florida   Spine   8670971000000001   9/25/2019    Bill     10/31/2019    97530             99.00
140933   Florida   Spine   0653005770000001   10/14/2019   Bill     10/31/2019    99211             84.00
140934   Florida   Spine   0653005770000001   10/14/2019   Bill     10/31/2019    97010             60.00
140935   Florida   Spine   0653005770000001   10/14/2019   Bill     10/31/2019    G0283             48.00
140936   Florida   Spine   0653005770000001   10/14/2019   Bill     10/31/2019    97140             79.00
140937   Florida   Spine   0653005770000001   10/14/2019   Bill     10/31/2019    97110             84.00
140938   Florida   Spine   0653005770000001   10/14/2019   Bill     10/31/2019    97530             99.00
140939   Florida   Spine   0653005770000001   10/14/2019   Bill     10/31/2019    97012             60.00
140940   Florida   Spine   0463188620101109   10/8/2019    Bill     10/31/2019    99211             84.00
140941   Florida   Spine   0463188620101109   10/8/2019    Bill     10/31/2019    G0283             48.00
140942   Florida   Spine   0463188620101109   10/8/2019    Bill     10/31/2019    97010             60.00
140943   Florida   Spine   0463188620101109   10/8/2019    Bill     10/31/2019    97140             79.00
140944   Florida   Spine   0463188620101109   10/8/2019    Bill     10/31/2019    97530             99.00
140945   Florida   Spine   0463188620101109   10/8/2019    Bill     10/31/2019    97035             48.00
140946   Florida   Spine   0070259500101057   7/23/2019    Bill     10/31/2019    99211             84.00
140947   Florida   Spine   0070259500101057   7/23/2019    Bill     10/31/2019    97010             60.00
140948   Florida   Spine   0070259500101057   7/23/2019    Bill     10/31/2019    97035             48.00
140949   Florida   Spine   0070259500101057   7/23/2019    Bill     10/31/2019    97140             79.00
140950   Florida   Spine   0070259500101057   7/23/2019    Bill     10/31/2019    97530             99.00
140951   Florida   Spine   0070259500101057   7/23/2019    Bill     10/31/2019    G0283             48.00
140952   Florida   Spine   0070259500101057   7/23/2019    Bill     10/31/2019    97112             84.00
140953   Florida   Spine   0410136410101071   6/4/2019     Bill     10/31/2019    97140             79.00
140954   Florida   Spine   0410136410101071   6/4/2019     Bill     10/31/2019    97530             99.00
140955   Florida   Spine   0410136410101071   6/4/2019     Bill     10/31/2019    97010             60.00
140956   Florida   Spine   0410136410101071   6/4/2019     Bill     10/31/2019    98940             79.00
140957   Florida   Spine   0410136410101071   6/4/2019     Bill     10/31/2019    G0283             48.00
140958   Florida   Spine   0410136410101071   6/4/2019     Bill     10/31/2019    97012             60.00
140959   Florida   Spine   0410136410101071   6/4/2019     Bill     10/31/2019    97112             84.00
140960   Florida   Spine   0296271760101071   6/13/2019    Bill     10/31/2019    99211             84.00
140961   Florida   Spine   0296271760101071   6/13/2019    Bill     10/31/2019    97010             60.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2765 of
                                                   2767

140962   Florida   Spine   0296271760101071   6/13/2019    Bill     10/31/2019    97110             84.00
140963   Florida   Spine   0296271760101071   6/13/2019    Bill     10/31/2019    97112             84.00
140964   Florida   Spine   0296271760101071   6/13/2019    Bill     10/31/2019    97140             79.00
140965   Florida   Spine   0296271760101071   6/13/2019    Bill     10/31/2019    97530             99.00
140966   Florida   Spine   0296271760101071   6/13/2019    Bill     10/31/2019    G0283             48.00
140967   Florida   Spine   0592251180101035   6/29/2019    Bill     10/31/2019    97010             60.00
140968   Florida   Spine   0592251180101035   6/29/2019    Bill     10/31/2019    97012             60.00
140969   Florida   Spine   0592251180101035   6/29/2019    Bill     10/31/2019    97110             84.00
140970   Florida   Spine   0592251180101035   6/29/2019    Bill     10/31/2019    97530             99.00
140971   Florida   Spine   0592251180101035   6/29/2019    Bill     10/31/2019    G0283             48.00
140972   Florida   Spine   0592251180101035   6/29/2019    Bill     10/31/2019    99211             84.00
140973   Florida   Spine   0340913440101116   9/27/2019    Bill     10/31/2019    99211             84.00
140974   Florida   Spine   0340913440101116   9/27/2019    Bill     10/31/2019    G0283             48.00
140975   Florida   Spine   0340913440101116   9/27/2019    Bill     10/31/2019    97010             60.00
140976   Florida   Spine   0340913440101116   9/27/2019    Bill     10/31/2019    97140             79.00
140977   Florida   Spine   0340913440101116   9/27/2019    Bill     10/31/2019    97530             99.00
140978   Florida   Spine   0340913440101116   9/27/2019    Bill     10/31/2019    97110             84.00
140979   Florida   Spine   0040645660101036   8/25/2019    Bill     10/31/2019    99211             84.00
140980   Florida   Spine   0040645660101036   8/25/2019    Bill     10/31/2019    97010             60.00
140981   Florida   Spine   0040645660101036   8/25/2019    Bill     10/31/2019    97140             79.00
140982   Florida   Spine   0040645660101036   8/25/2019    Bill     10/31/2019    97110             84.00
140983   Florida   Spine   0040645660101036   8/25/2019    Bill     10/31/2019    97112             84.00
140984   Florida   Spine   0040645660101036   8/25/2019    Bill     10/31/2019    G0283             48.00
140985   Florida   Spine   0600698570101020   10/11/2019   Bill     10/31/2019    97010             60.00
140986   Florida   Spine   0600698570101020   10/11/2019   Bill     10/31/2019    97035             48.00
140987   Florida   Spine   0600698570101020   10/11/2019   Bill     10/31/2019    G0283             48.00
140988   Florida   Spine   0600698570101020   10/11/2019   Bill     10/31/2019    97530             99.00
140989   Florida   Spine   0600698570101020   10/11/2019   Bill     10/31/2019    97140             79.00
140990   Florida   Spine   0600698570101020   10/11/2019   Bill     10/31/2019    99212            115.00
140991   Florida   Spine   0415219540101406   10/13/2019   Bill     10/31/2019    97010             60.00
140992   Florida   Spine   0415219540101406   10/13/2019   Bill     10/31/2019    97035             48.00
140993   Florida   Spine   0415219540101406   10/13/2019   Bill     10/31/2019    97140             79.00
140994   Florida   Spine   0415219540101406   10/13/2019   Bill     10/31/2019    G0283             48.00
140995   Florida   Spine   0415219540101406   10/13/2019   Bill     10/31/2019    99211             84.00
140996   Florida   Spine   0415219540101406   10/13/2019   Bill     10/31/2019    97530             99.00
140997   Florida   Spine   0600583820101038   10/11/2019   Bill     10/31/2019    99211             84.00
140998   Florida   Spine   0600583820101038   10/11/2019   Bill     10/31/2019    97010             60.00
140999   Florida   Spine   0600583820101038   10/11/2019   Bill     10/31/2019    G0283             48.00
141000   Florida   Spine   0600583820101038   10/11/2019   Bill     10/31/2019    97530             99.00
141001   Florida   Spine   0600583820101038   10/11/2019   Bill     10/31/2019    97140             79.00
141002   Florida   Spine   0600583820101038   10/11/2019   Bill     10/31/2019    97035             48.00
141003   Florida   Spine   0557063230101054   9/26/2019    Bill     10/31/2019    99211             84.00
141004   Florida   Spine   0557063230101054   9/26/2019    Bill     10/31/2019    97010             60.00
141005   Florida   Spine   0557063230101054   9/26/2019    Bill     10/31/2019    97012             60.00
141006   Florida   Spine   0557063230101054   9/26/2019    Bill     10/31/2019    97110             84.00
141007   Florida   Spine   0557063230101054   9/26/2019    Bill     10/31/2019    97530             99.00
141008   Florida   Spine   0557063230101054   9/26/2019    Bill     10/31/2019    G0283             48.00
141009   Florida   Spine   0438744160101032   9/10/2019    Bill     10/31/2019    G0283             48.00
141010   Florida   Spine   0438744160101032   9/10/2019    Bill     10/31/2019    97010             60.00
141011   Florida   Spine   0438744160101032   9/10/2019    Bill     10/31/2019    97035             48.00
141012   Florida   Spine   0438744160101032   9/10/2019    Bill     10/31/2019    97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2766 of
                                                   2767

141013   Florida   Spine   0438744160101032   9/10/2019    Bill     10/31/2019    99211             84.00
141014   Florida   Spine   0438744160101032   9/10/2019    Bill     10/31/2019    97530             99.00
141015   Florida   Spine   0444470920101028   8/7/2019     Bill     10/31/2019    99211             84.00
141016   Florida   Spine   0444470920101028   8/7/2019     Bill     10/31/2019    97010             60.00
141017   Florida   Spine   0444470920101028   8/7/2019     Bill     10/31/2019    97140             79.00
141018   Florida   Spine   0444470920101028   8/7/2019     Bill     10/31/2019    97530             99.00
141019   Florida   Spine   0444470920101028   8/7/2019     Bill     10/31/2019    G0283             48.00
141020   Florida   Spine   0444470920101028   8/7/2019     Bill     10/31/2019    97112             84.00
141021   Florida   Spine   0478128460101020   9/28/2019    Bill     10/31/2019    97010             60.00
141022   Florida   Spine   0478128460101020   9/28/2019    Bill     10/31/2019    97012             60.00
141023   Florida   Spine   0478128460101020   9/28/2019    Bill     10/31/2019    97530             99.00
141024   Florida   Spine   0478128460101020   9/28/2019    Bill     10/31/2019    G0283             48.00
141025   Florida   Spine   0478128460101020   9/28/2019    Bill     10/31/2019    97140             79.00
141026   Florida   Spine   0478128460101020   9/28/2019    Bill     10/31/2019    97110             84.00
141027   Florida   Spine   0478128460101020   9/28/2019    Bill     10/31/2019    98941             97.00
141028   Florida   Spine   0184274100101180   9/1/2019     Bill     10/31/2019    99211             84.00
141029   Florida   Spine   0184274100101180   9/1/2019     Bill     10/31/2019    97010             60.00
141030   Florida   Spine   0184274100101180   9/1/2019     Bill     10/31/2019    G0283             48.00
141031   Florida   Spine   0184274100101180   9/1/2019     Bill     10/31/2019    97140             79.00
141032   Florida   Spine   0184274100101180   9/1/2019     Bill     10/31/2019    97110             84.00
141033   Florida   Spine   0184274100101180   9/1/2019     Bill     10/31/2019    97530             99.00
141034   Florida   Spine   0184274100101180   9/1/2019     Bill     10/31/2019    97012             60.00
141035   Florida   Spine   8671938150000001   8/7/2019     Bill     10/31/2019    97010             60.00
141036   Florida   Spine   8671938150000001   8/7/2019     Bill     10/31/2019    G0283             48.00
141037   Florida   Spine   8671938150000001   8/7/2019     Bill     10/31/2019    99211             84.00
141038   Florida   Spine   8671938150000001   8/7/2019     Bill     10/31/2019    97140             79.00
141039   Florida   Spine   8671938150000001   8/7/2019     Bill     10/31/2019    97110             84.00
141040   Florida   Spine   8671938150000001   8/7/2019     Bill     10/31/2019    97530             99.00
141041   Florida   Spine   0638300150101017   9/11/2019    Bill     10/31/2019    99211             84.00
141042   Florida   Spine   0638300150101017   9/11/2019    Bill     10/31/2019    97010             60.00
141043   Florida   Spine   0638300150101017   9/11/2019    Bill     10/31/2019    G0283             48.00
141044   Florida   Spine   0638300150101017   9/11/2019    Bill     10/31/2019    97140             79.00
141045   Florida   Spine   0638300150101017   9/11/2019    Bill     10/31/2019    97110             84.00
141046   Florida   Spine   0638300150101017   9/11/2019    Bill     10/31/2019    97039             48.00
141047   Florida   Spine   0614401830000001   8/29/2019    Bill     10/31/2019    97530             99.00
141048   Florida   Spine   0614401830000001   8/29/2019    Bill     10/31/2019    97010             60.00
141049   Florida   Spine   0614401830000001   8/29/2019    Bill     10/31/2019    97039             48.00
141050   Florida   Spine   0614401830000001   8/29/2019    Bill     10/31/2019    97140             79.00
141051   Florida   Spine   0614401830000001   8/29/2019    Bill     10/31/2019    97110             84.00
141052   Florida   Spine   0614401830000001   8/29/2019    Bill     10/31/2019    99212            115.00
141053   Florida   Spine   0175787680101038   10/31/2018   Bill     10/31/2019    99203            302.00
141054   Florida   Spine   0175787680101038   10/31/2018   Bill     10/31/2019    G0283             48.00
141055   Florida   Spine   0175787680101038   10/31/2018   Bill     10/31/2019    97010             60.00
141056   Florida   Spine   0175787680101038   10/31/2018   Bill     10/31/2019    97140             79.00
141057   Florida   Spine   0175787680101038   10/31/2018   Bill     10/31/2019    97035             48.00
141058   Florida   Spine   0175787680101038   10/31/2018   Bill     10/31/2019    97530             99.00
141059   Florida   Spine   0175787680101038   10/31/2018   Bill     10/31/2019    A4556             24.00
141060   Florida   Spine   0543229370101124   10/15/2019   Bill     10/31/2019    99211             84.00
141061   Florida   Spine   0543229370101124   10/15/2019   Bill     10/31/2019    97010             60.00
141062   Florida   Spine   0543229370101124   10/15/2019   Bill     10/31/2019    97035             48.00
141063   Florida   Spine   0543229370101124   10/15/2019   Bill     10/31/2019    97140             79.00
              Case 1:20-cv-21459-CMA Document 1-3 Entered on FLSD Docket 04/06/2020 Page 2767 of
                                                   2767

141064   Florida   Spine   0543229370101124   10/15/2019   Bill     10/31/2019    G0283             48.00
141065   Florida   Spine   0543229370101124   10/15/2019   Bill     10/31/2019    97112             84.00
141066   Florida   Spine   0543229370101124   10/15/2019   Bill     10/31/2019    97530             99.00
141067   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    97010             60.00
141068   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    97140             79.00
141069   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    97530             99.00
141070   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    G0283             48.00
141071   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    97112             84.00
141072   Florida   Spine   0419069140101049   8/16/2019    Bill     10/31/2019    99213            212.00
141073   Florida   Spine   0129917190101072   6/23/2019    Bill     10/31/2019    G0283             48.00
141074   Florida   Spine   0129917190101072   6/23/2019    Bill     10/31/2019    97010             60.00
141075   Florida   Spine   0129917190101072   6/23/2019    Bill     10/31/2019    97140             79.00
141076   Florida   Spine   0129917190101072   6/23/2019    Bill     10/31/2019    99211             84.00
